TITLE 1 - CODE OF CIVIL PROCEDURE

CHAPTER 1 - GENERAL PROVISIONS AS TO CIVIL ACTIONS

1-1-101. Provisions to be liberally construed.

1-1-101. Provisions to be liberally construed.

The Code of Civil Procedure and all proceedings under it shall be liberally construed to promote its object and assist the parties in obtaining justice. The rule of common law that statutes in derogation thereof must be strictly construed has no application to the Code of Civil Procedure, but this shall not be so construed as to require a liberal construction of provisions affecting personal liberty, relating to amercement or of a penal nature.



1-1-102. Minors as parties to actions.

1-1-102. Minors as parties to actions.

Every person over fourteen (14) years of age and under the age of majority, when subject to no disability other than being a minor, may sue or be sued. When plaintiff he shall sue by a next friend selected by him before suit is commenced. The next friend is liable for the cost chargeable to the plaintiff. When the minor is sued he shall appear by guardian nominated by him and appointed by the court before further proceedings are had in the case, but judgment shall be against the minor defendant only. In either case, if plaintiff or defendant neglects or refuses to nominate a next friend or guardian, the court shall appoint a next friend or guardian, who shall file his consent in writing, with the court.



1-1-103. Power of deputies.

1-1-103. Power of deputies.

A duty enjoined by statute upon a ministerial officer or an act permitted to be done by him may be performed by his lawful deputy.



1-1-104. Sureties; justification.

1-1-104. Sureties; justification.

A court or an officer authorized by law to approve a surety may require such person to testify orally or in writing touching his sufficiency, but this in itself shall not exonerate the officer in an action for taking insufficient surety.



1-1-105. Sureties; qualifications.

1-1-105. Sureties; qualifications.

Sureties shall be residents of this state, worth in the aggregate double the sum to be secured, beyond the amount of their debts, and have property liable to execution in this state equal to the sum to be secured. Every person acting as surety for another shall file with the court his affidavit showing that he meets the requirements set forth herein.



1-1-106. Compensation of cross demands.

1-1-106. Compensation of cross demands.

When cross demands exist between persons under circumstances that if one brought an action against the other, a counterclaim or setoff could be set up, neither can be deprived of the benefit thereof by assignment by the other, or by his death, but the two (2) demands will be deemed compensated so far as they equal each other.



1-1-107. Furnishing of transcripts.

1-1-107. Furnishing of transcripts.

Upon request and receipt of the lawful fees required, judges of judicial tribunals and the clerks of every court of record, shall furnish to any person an authenticated transcript of proceedings containing the judgment or final order in their court.



1-1-108. Voluntary partial payment of liability claims.

1-1-108. Voluntary partial payment of liability claims.

No voluntary partial payment of a claim based on alleged liability for injury or property damage shall be construed as an admission of fault or liability, or as a waiver or release of claim by the person receiving payment. Such payment is not admissible as evidence in any action for the purpose of determining the amount of any judgment, with respect to the parties to the occurrence from which the claim arose. Upon settlement of the claim, the parties may make any agreement they desire in respect to all voluntary partial payments. After entry of judgment, any such payment shall be treated as a credit and deducted from the amount of the judgment. If after partial voluntary payments are made it is determined by final judgment of a court of competent jurisdiction that the payor is liable for an amount less than the voluntary payments already made, the payor has no right of action for the recovery of amounts by which the voluntary payments exceed the final judgment. No voluntary partial payments shall be construed to reduce the amount of damages which may be pleaded and proved in a court proceeding between the parties.



1-1-109. Comparative fault.

1-1-109. Comparative fault.

(a) As used in this section:

(i) "Actor" means a person or other entity, including the claimant, whose fault is determined to be a proximate cause of the death, injury or damage, whether or not the actor is a party to the litigation;

(ii) "Claimant" means a natural person, including the personal representative of a deceased person, or any legal entity, including corporations, limited liability companies, partnerships or unincorporated associations, and includes a third party plaintiff and a counterclaiming defendant;

(iii) "Defendant" means a party to the litigation against whom a claim for damages is asserted, and includes third party defendants. Where there is a counterclaim, the claimant against whom the counterclaim is asserted is also a defendant;

(iv) "Fault" includes acts or omissions, determined to be a proximate cause of death or injury to person or property, that are in any measure negligent, or that subject an actor to strict tort or strict products liability, and includes breach of warranty, assumption of risk and misuse or alteration of a product;

(v) "Injury to person or property," in addition to bodily injury, includes, without limitation, loss of enjoyment of life, emotional distress, pain and suffering, disfigurement, physical or mental disability, loss of earnings or income, damage to reputation, loss of consortium, loss of profits and all other such claims and causes of action arising out of the fault of an actor;

(vi) "Wrongful death" means that cause of action authorized by Wyoming statute to recover money damages when the death of a person is caused by the fault of an actor such as would have entitled the party injured to maintain an action to recover damages if death had not ensued.

(b) Contributory fault shall not bar a recovery in an action by any claimant or the claimant's legal representative to recover damages for wrongful death or injury to person or property, if the contributory fault of the claimant is not more than fifty percent (50%) of the total fault of all actors. Any damages allowed shall be diminished in proportion to the amount of fault attributed to the claimant.

(c) Whether or not the claimant is free of fault, the court shall:

(i) If a jury trial:

(A) Direct the jury to determine the total amount of damages sustained by the claimant without regard to the percentage of fault attributed to the claimant, and the percentage of fault attributable to each actor; and

(B) Inform the jury of the consequences of its determination of the percentage of fault.

(ii) If a trial before the court without jury, make special findings of fact, determining the total amount of damages sustained by the claimant without regard to the percentage of fault attributed to the claimant, and the percentage of fault attributable to each actor.

(d) The court shall reduce the amount of damages determined under subsection (c) of this section in proportion to the percentage of fault attributed to the claimant and enter judgment against each defendant in the amount determined under subsection (e) of this section.

(e) Each defendant is liable only to the extent of that defendant's proportion of the total fault determined under paragraph (c)(i) or (ii) of this section.



1-1-110. Repealed by Laws 1986, ch. 24, 2.

1-1-110. Repealed by Laws 1986, ch. 24, 2.



1-1-111. Repealed by Laws 1986, ch. 24, 2.

1-1-111. Repealed by Laws 1986, ch. 24, 2.



1-1-112. Repealed by Laws 1986, ch. 24, 2.

1-1-112. Repealed by Laws 1986, ch. 24, 2.



1-1-113. Repealed by Laws 1986, ch. 24, 2.

1-1-113. Repealed by Laws 1986, ch. 24, 2.



1-1-114. Pleading of damages.

1-1-114. Pleading of damages.

In all cases the court shall inform the jury of the consequences of its verdict.



1-1-115. Civil liability for unpaid checks.

1-1-115. Civil liability for unpaid checks.

(a) Any person who issues a check which is not paid because the check has been dishonored for any reason has thirty (30) days following the date of a written demand mailed to the drawer of the check by United States postal service certificate of mailing at the address shown on the check or his last known address or personally served pursuant to the Wyoming Rules of Civil Procedure, to pay to the holder of the check the amount of the check and a collection fee not to exceed thirty dollars ($30.00). The demand shall state that the drawer is required to pay the value of the check and the collection fee demanded and shall state the collection fee provided for in this section.

(b) Any person who fails to pay the amount of the check and the collection fee as set forth in subsection (a) of this section within thirty (30) days following the date of a written demand, mailed to or served on the drawer in accordance with subsection (a) of this section, is liable to the holder of the check for three (3) times the amount of the check, but in no case less than one hundred dollars ($100.00), a collection fee of thirty dollars ($30.00), and court costs.

(c) In extraordinary cases, including cases in which the court determines that the party who wrote the check has raised dilatory or bad faith defenses, the court may award the prevailing party reasonable attorney fees.

(d) Nothing in this section shall prevent the criminal prosecution of the person who issues the check. However, any payment made by the defendant to a victim pursuant to an order for restitution entered in a criminal case pursuant to W.S. 7-9-101 through 7-9-112 or 6-3-704(b), shall be set off against any judgment in favor of the victim in a civil action brought under this section arising out of the same facts or event.

(e) A cause of action under this section may be brought in small claims court, if the amount of the demand does not exceed the jurisdiction of that court, or in any other appropriate court.

(f) As used in this section, "check," "drawee," "drawer" and "issue" have the same meaning as defined in W.S. 6-3-701.



1-1-116. Civil liability for theft of services.

1-1-116. Civil liability for theft of services.

(a) Notwithstanding any criminal penalties which may apply, an owner or operator of a franchised or otherwise duly licensed provider of services may bring a civil action to enjoin or restrain any violation of W.S. 6-3-408 and may in the same action seek damages from the person violating W.S. 6-3-408.

(b) In order to maintain an action for injunctive relief under this section, it is not necessary for the plaintiff to show actual damages or the threat of actual damages.

(c) As used in this section "services" has the same meaning as specified in W.S. 6-3-408.



1-1-117. Affidavits of noninvolvement.

1-1-117. Affidavits of noninvolvement.

(a) In any action, whether in tort, contract or otherwise, in which the plaintiff seeks damages, a party may, in lieu of answering or otherwise pleading, file an affidavit certifying that he was not directly or indirectly involved in the occurrence or occurrences alleged in the action. If an affidavit is filed, the court shall order the dismissal of the claim against the certifying party, except as provided for in subsection (b) of this section. The affidavit shall be filed within the time required for filing an answer, if no answer is filed; and, in any event, at least twenty (20) days prior to trial. Any order of dismissal based on the affidavit shall not be entered within ten (10) days after the affidavit is filed.

(b) Any party may oppose the dismissal or move to vacate the order of dismissal and reinstate the certifying party, provided he can show that the certifying party was directly or indirectly involved in the occurrence or occurrences alleged in the action. After the filing of an affidavit under this section, the party opposing the dismissal may have discovery with respect to the involvement or noninvolvement of the party filing the affidavit, provided the discovery is completed within sixty (60) days of the filing of the affidavit.



1-1-118. Amateur rodeos; liability for injuries; consent to participate.

1-1-118. Amateur rodeos; liability for injuries; consent to participate.

(a) No public school or nonprofit organization sponsoring an amateur rodeo is liable for injuries suffered by a contestant as a result of his voluntary participation in a rodeo event except for injuries caused by the willful, wanton or reckless act of the sponsoring organization or its employees.

(b) A minor shall be deemed to be a voluntary participant for purposes of this section if he has signed a written consent to participate in the rodeo event and the consent is also signed by one (1) of the minor's parents or by his legal guardian.



1-1-119. Release or covenant not to sue.

1-1-119. Release or covenant not to sue.

When a release or a covenant not to sue or not to enforce judgment is given in good faith to one (1) of two (2) or more persons liable in tort for the same injury or the same wrongful death, it does not discharge any of the other tortfeasors from liability for the injury or wrongful death unless its terms so provide.



1-1-120. Persons rendering emergency assistance exempt from civil liability.

1-1-120. Persons rendering emergency assistance exempt from civil liability.

(a) Any person licensed as a physician and surgeon under the laws of the state of Wyoming, or any other person, who in good faith renders emergency care or assistance without compensation at the place of an emergency or accident, is not liable for any civil damages for acts or omissions in good faith.

(b) Persons or organizations operating volunteer ambulances or rescue vehicles supported by public or private funds, staffed by unpaid volunteers, and which make no charge, or charge an incidental service or user fee, for services rendered during medical emergencies, and the unpaid volunteers who staff ambulances and rescue vehicles are not liable for any civil damages for acts or omissions in good faith in furnishing emergency medical services. This immunity does not apply to acts or omissions constituting gross negligence or willful or wanton misconduct. For purposes of this section, "unpaid volunteers" means persons who either receive incidental remuneration on a per call basis or receive no more than one thousand dollars ($1,000.00) annually for volunteer ambulance and rescue activities. The immunity provided by this subsection shall extend to a physician while serving in his capacity as medical director of any ambulance service, to hospitals and hospital employees for activities directly related to providing clinical training as part of an emergency medical service class approved by the department of health, and to students while participating in emergency medical services training approved by the department of health. If an unpaid volunteer's, medical director's, hospital's or trainee's acts or omissions are subject to the provisions of the Wyoming Governmental Claims Act, immunity under this section is waived to the extent of the maximum liability provided under W.S. 1-39-118.

(c) Any person who provides assistance or advice without compensation other than reimbursement of out-of-pocket expenses in mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous materials, or in preventing, cleaning up or disposing of or in attempting to prevent, clean up or dispose of any discharge of hazardous materials, is not liable for any civil damages for acts or omissions in good faith in providing the assistance or advice. This immunity does not apply to acts or omissions constituting gross negligence or willful or wanton misconduct. As used in this subsection:

(i) "Discharge" includes leakage, seepage or other release;

(ii) "Hazardous materials" includes all materials and substances which are now or hereafter designated or defined as hazardous by any state or federal law or by the regulations of any state or federal government agency.



1-1-121. Recreation Safety Act; short title.

1-1-121. Recreation Safety Act; short title.

This act shall be known and may be cited as the "Recreation Safety Act".



1-1-122. Definitions.

1-1-122. Definitions.

(a) As used in this act:

(i) "Inherent risk" with regard to any sport or recreational opportunity means those dangers or conditions which are characteristic of, intrinsic to, or an integral part of any sport or recreational opportunity;

(ii) "Provider" means any person or governmental entity which for profit or otherwise, offers or conducts a sport or recreational opportunity. This act does not apply to a cause of action based upon the design or manufacture of sport or recreational equipment or products or safety equipment used incidental to or required by the sport or recreational opportunity;

(iii) "Sport or recreational opportunity" means commonly understood sporting activities including baseball, softball, football, soccer, basketball, swimming, hockey, dude ranching, nordic or alpine skiing and other alpine sports, snowboarding, mountain climbing, outdoor education programs, river floating, hunting, fishing, backcountry trips, horseback riding and any other equine activity, snowmobiling and similar recreational opportunities and includes the use of private lands for vehicle parking and land access related to the sport or recreational opportunity;

(iv) "Equine activity" means:

(A) Equine shows, fairs, competitions, performances or parades that involve any or all breeds of equines;

(B) Any of the equine disciplines;

(C) Equine training or teaching activities, or both;

(D) Boarding equines;

(E) Riding, inspecting or evaluating an equine belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect or evaluate the equine;

(F) Rides, trips, hunts or other equine activities of any type however informal or impromptu;

(G) Day use rental riding, riding associated with a dude ranch or riding associated with outfitted pack trips; and

(H) Placing or replacing horseshoes on an equine.

(v) Repealed By Laws 1996, ch. 78, 2.

(vi) "This act" means W.S. 1-1-121 through 1-1-123.



1-1-123. Assumption of risk.

1-1-123. Assumption of risk.

(a) Any person who takes part in any sport or recreational opportunity assumes the inherent risks in that sport or recreational opportunity, whether those risks are known or unknown, and is legally responsible for any and all damage, injury or death to himself or other persons or property that results from the inherent risks in that sport or recreational opportunity.

(b) A provider of any sport or recreational opportunity is not required to eliminate, alter or control the inherent risks within the particular sport or recreational opportunity.

(c) Actions based upon negligence of the provider wherein the damage, injury or death is not the result of an inherent risk of the sport or recreational opportunity shall be preserved pursuant to W.S. 1-1-109.

(d) The assumption of risk provisions in subsections (a) through (c) of this section apply irrespective of the age of the person assuming the risk.



1-1-124. Pretrial screening.

1-1-124. Pretrial screening.

(a) The supreme court may promulgate rules to provide a screening procedure to expedite the prelitigation resolution of claims arising from any alleged act, error or omission in the rendering of licensed or certified professional or health care services.

(b) The screening procedure authorized by this section shall be designed to reduce the burden of malpractice cases on the state judicial system and to encourage the prompt resolution of nonmeritorious claims. The expedited procedure may include the creation of professional review panels to review claims and to determine:

(i) Whether there is substantial evidence that the acts complained of occurred, constituted malpractice and resulted in injury to the claimant; and

(ii) A recommended award if requested by the parties.

(c) The supreme court shall annually report to the joint judiciary interim committee the costs of operating the expedited screening procedure and shall submit a recommendation for the proration and assessment of costs among the professions subject to the pretrial screening procedure.



1-1-125. Immunity for volunteers; volunteer firefighters.

1-1-125. Immunity for volunteers; volunteer firefighters.

(a) As used in this section:

(i) "Compensation" does not include actual and necessary expenses that are incurred by a volunteer in connection with the services that the volunteer performs for a nonprofit organization and that are reimbursed to the volunteer or otherwise paid nor does it include any incidental personal privileges received by volunteers for their services;

(ii) "Nonprofit organization" means those nonprofit organizations exempt from federal income tax pursuant to section 501(c) of the Internal Revenue Code;

(iii) "Volunteer" means an officer, director, trustee or other person who performs services for a nonprofit organization but does not receive compensation, either directly or indirectly, for those services, or a volunteer firefighter who performs services for a volunteer fire department under W.S. 35-9-601(h) whether or not he receives compensation or a pension.

(b) Except as provided in subsection (c) of this section, a volunteer who provides services or performs duties on behalf of a nonprofit organization or a volunteer fire department is personally immune from civil liability for any act or omission resulting in damage or injury if at the time of the act or omission:

(i) The person was acting within the scope of his duties as a volunteer for the nonprofit organization or volunteer fire department; and

(ii) The act or omission did not constitute willful or wanton misconduct or gross negligence.

(c) This section does not grant immunity to any person causing damage as a result of the negligent operation of a motor vehicle.

(d) In any suit against a nonprofit organization or a volunteer fire department for civil damages based upon the negligent act or omission of a volunteer, proof of the act or omission shall be sufficient to establish the responsibility of the organization or department under the doctrine of respondeat superior, notwithstanding the immunity granted to the volunteer with respect to any act or omission included under subsection (b) of this section.



1-1-126. Civil liability for stalking.

1-1-126. Civil liability for stalking.

(a) A person who is the victim of stalking as defined by W.S. 6-2-506 may maintain a civil action against an individual who engages in a course of conduct that is prohibited under W.S. 6-2-506 for damages incurred by the victim as a result of that conduct. The aggrieved party may also seek and be awarded exemplary damages, reasonable attorney's fees and costs of the action.

(b) A civil action may be maintained under this section whether or not the individual who is alleged to have engaged in a course of conduct prohibited under W.S. 6-2-506 has been charged or convicted under W.S. 6-2-506 for the alleged crime.

(c) Neither the pendency nor the termination of a civil action under this section shall prevent the criminal prosecution of a person who violates W.S. 6-2-506.



1-1-127. Civil liability for shoplifting.

1-1-127. Civil liability for shoplifting.

(a) A person over ten (10) years of age who violates W.S. 6-3-404(a) or (b) is civilly liable to the merchant of the property in an amount consisting of:

(i) Return of the property in original condition or actual damages equal to the full marked or listed price of the property; plus

(ii) A civil liability of twice the amount of the full marked or listed price of the property but not less than fifty dollars ($50.00) nor more than one thousand dollars ($1,000.00); plus

(iii) Reasonable attorney's fees and court costs.

(b) If an unemancipated minor violates W.S. 6-3-404(a) or (b), the parents or guardian of the child shall be civilly liable as provided by subsection (a) of this section, provided liability under this subsection shall not apply to foster parents, to parents whose parental custody and control of the child have been terminated by court order prior to the violation or to any governmental or private agency that has been appointed guardian for the minor child pursuant to court order or action of the department of family services. Civil liability under this subsection is not subject to the limitation on liability provided by W.S. 14-2-203 or any other law that limits the liability of parents for damages caused by an unemancipated minor.

(c) A conviction or a plea of guilty to a violation of W.S. 6-3-404(a) or (b) is not a prerequisite to the bringing of a civil suit under this section.

(d) An action to recover damages and any civil liability under this section may be brought in small claims court if the total amount of the demand for damages and any civil liability does not exceed the jurisdiction of that court, or in any other appropriate court.

(e) In order to recover damages and any civil liability under this act, the merchant of the property shall also notify law enforcement officials.



1-1-128. Civil liability for theft of identity.

1-1-128. Civil liability for theft of identity.

(a) A person who is the victim of theft of identity as defined by W.S. 6-3-901 may maintain a civil action to enjoin or restrain any violation of W.S. 6-3-901 and may in the same action seek damages from the person violating W.S. 6-3-901. In order to maintain an action for injunctive relief under this section, it is not necessary for the plaintiff to show actual damages or the threat of actual damages. A prevailing party in an action under this section may recover court costs and reasonable attorney fees.

(b) A conviction or plea of guilty is not a prerequisite to the bringing of a civil action under this section.

(c) A cause of action for theft of identity is not deemed to have accrued until the wrongdoer is discovered.

(d) Nothing in this section shall prevent the criminal prosecution of a person for theft of identity. However, any payment made by the defendant to a victim pursuant to an order for restitution entered in a criminal case pursuant to W.S. 6-3-901 and 7-9-101 through 7-9-115, shall be set off against any judgment in favor of the victim in a civil action brought under this section arising out of the same facts or event.



1-1-129. Immunity from liability for volunteer health care professionals; insurance required of nonprofit health care facility.

1-1-129. Immunity from liability for volunteer health care professionals; insurance required of nonprofit health care facility.

(a) As used in this section:

(i) "Health care professional" means any of the following who provide medical or dental diagnosis, care or treatment:

(A) Physicians, osteopaths and physician assistants licensed to practice as provided in title 33, chapter 26 of the Wyoming statutes;

(B) All nurses licensed to practice as provided in title 33, chapter 21 of the Wyoming statutes;

(C) Pharmacists licensed to practice as provided in title 33, chapter 24 of the Wyoming statutes;

(D) Dentists and dental hygienists licensed to practice as provided in title 33, chapter 15 of the Wyoming statutes; and

(E) Optometrists licensed to practice as provided in title 33, chapter 23 of the Wyoming statutes.

(ii) "Low income uninsured person" means a person who meets all of the following requirements:

(A) The person's income is not greater than two hundred percent (200%) of the current poverty line as defined by federal law, as amended;

(B) The person currently is not receiving medical, disability or other assistance under any federal or state government health care program; and

(C) Either of the following applies:

(I) The person is not a policyholder, certificate holder, insured, contract holder, subscriber, enrollee, member, beneficiary or other covered individual under a health insurance or health care policy, contract or plan; or

(II) The person is a policyholder, certificate holder, insured, contract holder, subscriber, enrollee, member, beneficiary or other covered individual under a health insurance or health care policy, contract or plan, but the insurer, policy, contract or plan denies coverage or is the subject of insolvency or bankruptcy proceedings in any jurisdiction.

(iii) "Nonprofit health care facility" means a charitable nonprofit corporation or association organized and operated under title 17, chapters 19 or 22 of the Wyoming statutes, or any charitable organization not organized and not operated for profit, that exclusively provides health care services to low income uninsured persons, except that "health care facility" does not include a hospital, including a swing bed hospital, facility or center defined under W.S. 35-2-901 or any other medical facility that is operated for profit;

(iv) "Operation" means an invasive procedure that involves cutting or otherwise infiltrating human tissue by mechanical means, including surgery, laser surgery, ionizing radiation, therapeutic ultrasound or the removal of intraocular foreign bodies. "Operation" does not include the administration of medication by injection, unless the injection is administered in conjunction with a procedure infiltrating human tissue by mechanical means other than the administration of medicine by injection;

(v) "Tort action" means a civil action for damages for injury, death or loss to person or property other than a civil action for damages for a breach of contract or another agreement between persons or government entities;

(vi) "Volunteer" means an individual who provides any medical, dental or other health care related diagnosis, care or treatment without the expectation of receiving, and without receipt of, any compensation or other form of remuneration from a low income uninsured person, another person on behalf of a low income uninsured person, any health care facility or any other person or government entity.

(b) Subject to subsection (d) of this section, a health care professional who is a volunteer and complies with subsection (c) of this section is not liable in damages to any person or government entity in a tort or other civil action, including an action on a medical, dental or other health-related claim for injury, death or loss to person or property that allegedly arises from an action or omission of the volunteer in the provision at a nonprofit health care facility to a low income uninsured person of medical, dental or other health-related diagnosis, care or treatment, including the provision of samples of medicine and other medical or dental products, unless the action or omission constitutes willful or wanton misconduct.

(c) To qualify for immunity under subsection (b) of this section, a volunteer health care professional shall do all of the following prior to the initial diagnosis, care or treatment:

(i) Inform the person of the provisions of this section either personally or by means of a writing so stating provided by the nonprofit health care facility and signed by the person, or by another individual on behalf of, and in the presence of, the person; and

(ii) Obtain the informed consent of the person and a written waiver, signed by the person, or by another individual on behalf of, and in the presence of, the person.

(d) Except as provided in this subsection, the immunities provided by subsection (b) of this section are not available to a volunteer health care professional, if at the time of an alleged injury, death or loss to person or property, the volunteer health care professional involved was performing an operation or delivering a baby. This subsection does not apply to a volunteer health care professional who provides diagnosis, care or treatment or performs an operation or delivers a baby when necessary to preserve the life of a person in a medical emergency.

(e) In order for the immunity under subsection (b) of this section to apply and before the rendering of any services by the volunteer health care professional at the nonprofit health care facility, there must be a written agreement between the volunteer health care professional and the facility pursuant to which the volunteer health care professional will provide medical, dental or health care related diagnosis, care or treatment under the control of the facility to patients of the facility.

(f) A nonprofit health care facility entering into a written agreement under subsection (e) of this section shall maintain liability coverage of not less than one million dollars ($1,000,000.00) per occurrence, except that no such coverage shall be required to be maintained by the facility if such coverage is maintained by all volunteer health care professionals rendering services at the facility. A nonprofit health care facility shall be liable for the negligent acts of a volunteer health care professional providing diagnosis, care or treatment at the facility only in the circumstances and to the extent the facility is required to maintain liability coverage under this subsection.



1-1-130. Actions against health care providers; admissibility of evidence.

1-1-130. Actions against health care providers; admissibility of evidence.

(a) In any civil action or arbitration brought by an alleged victim of an unanticipated outcome of medical care against a health care provider, any and all statements, affirmations, gestures or conduct expressing apology, sympathy, commiseration, condolence, compassion or a general sense of benevolence that are made by a health care provider or an employee of a health care provider to the alleged victim, or to a relative or representative of the alleged victim, and that relate to the discomfort, pain, suffering, injury or death of the alleged victim as the result of the unanticipated outcome of medical care, are inadmissible as evidence of an admission of liability or as evidence of an admission against interest.

(b) For purposes of this section:

(i) "Health care provider" means a person who is licensed, certified or otherwise authorized or permitted by the laws of this state to administer health care in the ordinary course of business or practice of a profession;

(ii) "Relative" means a spouse, parent, grandparent, stepfather, stepmother, child, grandchild, brother, sister, half brother, half sister or parent of a spouse, and includes those relationships established by adoption;

(iii) "Representative" means a legal guardian, attorney, person designated to make decisions on behalf of a patient under a medical power of attorney or any person recognized in law or custom as a patient's agent;

(iv) "Unanticipated outcome" means the result of a medical treatment or procedure that differs from an expected result.



1-1-131. Short title.

1-1-131. Short title.

This act shall be known and may be cited as the "Successor Corporation Asbestos-Related Liability Fairness Act."



1-1-132. Definitions.

1-1-132. Definitions.

(a) As used in this act:

(i) "Asbestos claim" means any claim, wherever or whenever made, for damages, losses, indemnification, contribution or other relief arising out of, based on or in any way related to asbestos, including:

(A) The health effects of exposure to asbestos, including a claim for personal injury or death, mental or emotional injury, risk of disease or other injury, or the costs of medical monitoring or surveillance;

(B) Any claim made by or on behalf of any person exposed to asbestos, or a representative, spouse, parent, child or other relative of the person; and

(C) Any claim for damage or loss caused by the installation, presence or removal of asbestos.

(ii) "Corporation" means a corporation for profit, including a domestic corporation organized under the laws of this state or a foreign corporation organized under laws other than the laws of this state;

(iii) "Successor" means a corporation that assumes or incurs or has assumed or incurred successor asbestos-related liabilities that is a successor and became a successor before May 13, 1968, or is any of that successor corporation's successors;

(iv) "Successor asbestos-related liabilities" means any liability, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated or due or to become due, which is related to asbestos claims and was assumed or incurred by a corporation as a result of or in connection with a merger or consolidation or the plan of merger or consolidation related to the merger or consolidation with or into another corporation, or that is related in any way to asbestos claims based on the exercise of control or the ownership of stock of the corporation before the merger or consolidation. The term includes liabilities that, after the time of the merger or consolidation for which the fair market value of total gross assets is determined under W.S. 1-1-135, were or are paid or otherwise discharged, or committed to be paid or otherwise discharged, by or on behalf of the corporation or by a successor of the corporation or by or on behalf of a transferor, in connection with settlements, judgments or other discharges in this state or another jurisdiction;

(v) "Transferor" means a corporation from which successor asbestos-related liabilities are or were assumed or incurred.



1-1-133. Applicability.

1-1-133. Applicability.

(a) The limitations in W.S. 1-1-134 shall apply to any successor corporation.

(b) The limitations of W.S. 1-1-134 shall not apply to:

(i) Workers' compensation benefits paid by or on behalf of an employer to an employee under the provisions of Wyoming statutes, title 27, chapter 14 or a comparable workers' compensation law of another jurisdiction;

(ii) Any claim against a corporation that does not constitute a successor asbestos-related liability;

(iii) Any obligation under the National Labor Relations Act, 29 U.S.C. Section 151, et seq., as amended, or under any collective bargaining agreement;

(iv) A successor that, after a merger or consolidation, continued in the business of mining asbestos or in the business of selling or distributing asbestos fibers or in the business of manufacturing, distributing, removing or installing asbestos-containing products; or

(v) Any claim against a corporation that was filed in a court of competent jurisdiction prior to the effective date of this act.



1-1-134. Limitations on successor asbestos-related liabilities.

1-1-134. Limitations on successor asbestos-related liabilities.

(a) Except as further limited in subsection (b) of this section, the cumulative successor asbestos-related liabilities of a successor corporation are limited to the fair market value of the total gross assets of the transferor determined as of the time of the merger or consolidation. The successor corporation shall not have responsibility for successor asbestos-related liabilities in excess of this limitation.

(b) If the transferor had assumed or incurred successor asbestos-related liabilities in connection with a prior merger or consolidation with a prior transferor, then the fair market value of the total assets of the prior transferor determined as of the time of the earlier merger or consolidation shall be substituted for the limitation set forth in subsection (a) of this section for purposes of determining the limitation of liability of a successor corporation.



1-1-135. Establishing fair market value of total assets.

1-1-135. Establishing fair market value of total assets.

(a) A successor corporation may establish the fair market value of total gross assets for the purpose of the limitations under W.S. 1-1-134 through any method reasonable under the circumstances, including:

(i) By reference to the going concern value of the assets or to the purchase price attributable to or paid for the assets in an arms-length transaction; or

(ii) In the absence of other readily available information from which the fair market value can be determined, by reference to the value of the assets recorded on a balance sheet.

(b) Total gross assets include intangible assets.

(c) To the extent total gross assets include any liability insurance that was issued to the transferor whose assets are being valued for purposes of this section the applicability, terms, conditions and limits of such insurance shall not be affected by this section, nor shall this section otherwise affect the rights and obligations of an insurer, transferor or successor under any insurance contract or any related agreements, including, without limitation, preenactment settlements resolving coverage-related disputes, and the rights of an insurer to seek payment for applicable deductibles, retrospective premiums or self-insured retentions or to seek contribution from a successor for uninsured or self-insured periods or periods where insurance is uncollectible or otherwise unavailable. Without limiting the foregoing, to the extent total gross assets include any such liability insurance, a settlement of a dispute concerning any such liability insurance coverage entered into by a transferor or successor with the insurers of the transferor before July 1, 2011 shall be determinative of the total coverage of such liability insurance to be included in the calculation of the transferor's total gross assets.



1-1-136. Adjustment.

1-1-136. Adjustment.

(a) Except as provided in subsections (b) through (d) of this section, the fair market value of total gross assets at the time of the merger or consolidation shall increase annually at a rate equal to the sum of:

(i) The prime rate as listed in the first edition of the Wall Street Journal published for each calendar year since the merger or consolidation, unless the prime rate is not published in that edition of the Wall Street Journal, in which case any reasonable determination of the prime rate on the first day of the year may be used; and

(ii) One percent (1%).

(b) The rate found in subsection (a) of this section shall not be compounded.

(c) The adjustment of the fair market value of total gross assets shall continue as provided in subsection (a) of this section until the date the adjusted value is first exceeded by the cumulative amounts of successor asbestos-related liabilities paid or committed to be paid by or on behalf of the successor corporation or a predecessor or by or on behalf of a transferor after the time of the merger or consolidation for which the fair market value of total gross assets is determined.

(d) No adjustment of the fair market value of total gross assets shall be applied to any liability insurance that may be included in the definition of total gross assets by W.S. 1-1-135(c).



1-1-137. Scope of act.

1-1-137. Scope of act.

(a) The courts of this state shall construe the provisions of this act liberally with regard to successors.

(b) This act shall apply to all asbestos claims filed against a successor on or after July 1, 2011.



1-1-138. Donation of emergency responder equipment; exemption from civil and criminal liability; definitions; relation to other law.

1-1-138. Donation of emergency responder equipment; exemption from civil and criminal liability; definitions; relation to other law.

(a) Any person who donates surplus emergency response equipment to any emergency responder shall not be liable for damages in any civil action or subject to prosecution in any criminal proceeding resulting from the nature, age, condition or packaging of such equipment; except that this exemption shall not apply to the grossly negligent, willful, wanton or reckless acts of donors.

(b) As used in this section:

(i) "Emergency responder" means as provided in W.S. 35-9-152(a)(i);

(ii) "Emergency response equipment" means all equipment designed for or typically used in the course of performing the duties required of an emergency responder.

(c) Should any grant of immunity, exception or imposition of liability within the Wyoming Governmental Claims Act, W.S. 1-39-101 through 1-39-121, conflict with any provision of this section, the Wyoming Governmental Claims Act shall prevail.






CHAPTER 2 - OATHS

1-2-101. Form.

1-2-101. Form.

A person may be sworn by any form he deems binding on his conscience.



1-2-102. Officers authorized to administer.

1-2-102. Officers authorized to administer.

(a) The following officers are authorized to administer oaths:

(i) Justices of the Wyoming supreme court;

(ii) Judges of the Wyoming district courts;

(iii) Judge of the United States district court for the district of Wyoming;

(iv) Clerks of the Wyoming supreme court, Wyoming district courts and Wyoming circuit courts;

(v) Clerk of the United States district court for the district of Wyoming;

(vi) Commissioners and magistrates appointed by authority of the laws of the United States or of Wyoming;

(vii) Repealed By Laws 2011, Ch. 113, 3.

(viii) County clerks;

(ix) County treasurers;

(x) Clerks of school districts in Wyoming;

(xi) Clerks of any incorporated city or town in Wyoming;

(xii) County commissioners within their respective counties;

(xiii) Repealed by Laws 2009, Ch. 168, 202.

(xiv) Judges of the Wyoming circuit courts;

(xv) Notarial officers.

(b) Except for notarial officers, officers listed in this section are authorized to administer oaths, but are not authorized to perform other notarial acts as defined in W.S. 34-26-101(b)(iii), unless specified otherwise in W.S. 34-26-103(a).



1-2-103. Affirmation in lieu of oath; manner of administering.

1-2-103. Affirmation in lieu of oath; manner of administering.

Persons conscientiously opposed to swearing or to taking any oath may affirm, and are subject to the penalties of perjury as in the case of swearing an oath. Whenever any person is required to take an oath in any court, or before any person or officer authorized by law to administer oaths, it is lawful for the court, officer or person administering the same, to administer it in the following manner: the person taking the oath or swearing shall, with his or her right hand uplifted, swear or take the oath, concluding with the words "so help me God".



1-2-104. Certification of documents.

1-2-104. Certification of documents.

(a) A matter required or authorized to be supported, evidenced, established or proven by the sworn statement, declaration, verification, certificate, oath or affidavit, in writing of the person making it, other than a deposition, an acknowledgment, an oath of office or an oath required to be taken before a specified official other than a notary public, may be supported, evidenced, established or proven by the person certifying in writing "under penalty of false swearing" that the matter is true. The certification shall state the date and place of execution and the following:

"I certify under penalty of false swearing that the foregoing is true".

(b) A person who knowingly makes a false certification under subsection (a) of this section is guilty of false swearing in violation of W.S. 6-5-303(c).






CHAPTER 3 - LIMITATION OF ACTIONS

1-3-101. Applicability of provisions.

1-3-101. Applicability of provisions.

This chapter shall not apply in the case of a continuing and subsisting trust, nor to an action by a vendee of real property in possession thereof to obtain a conveyance of it.



1-3-102. When actions may be commenced.

1-3-102. When actions may be commenced.

Civil actions can only be commenced within the periods prescribed in this chapter, after the cause of action accrues, but where a different limitation is prescribed by statute, that shall govern.



1-3-103. Recovery of real property; generally.

1-3-103. Recovery of real property; generally.

An action for the recovery of the title or possession of lands, tenements or hereditaments can only be brought within ten (10) years after the cause of such action accrues.



1-3-104. Recovery of real property; legal disability.

1-3-104. Recovery of real property; legal disability.

Any person entitled to bring an action for the recovery of real property who is under any legal disability when the cause of action accrues may bring his action within ten (10) years after the disability is removed.



1-3-105. Actions other than recovery of real property.

1-3-105. Actions other than recovery of real property.

(a) Civil actions other than for the recovery of real property can only be brought within the following periods after the cause of action accrues:

(i) Within ten (10) years, an action upon a specialty or any contract, agreement or promise in writing;

(ii) Within eight (8) years, an action:

(A) Upon a contract not in writing, either express or implied; or

(B) Upon a liability created by statute other than a forfeiture or penalty.

(iii) Within five (5) years after the debtor establishes residence in Wyoming, an action on a foreign claim, judgment or contract, express or implied, contracted or incurred and accrued before the debtor became a resident of Wyoming;

(iv) Within four (4) years, an action for:

(A) Trespass upon real property;

(B) The recovery of personal property or for taking, detaining or injuring personal property;

(C) An injury to the rights of the plaintiff, not arising on contract and not herein enumerated; and

(D) For relief on the ground of fraud.

(v) Within one (1) year, an action for:

(A) Libel or slander;

(B) Assault or battery not including sexual assault;

(C) Malicious prosecution or false imprisonment; or

(D) Upon a statute for a penalty or forfeiture, except that if a different limitation is prescribed in the statute by which the remedy is given the action shall be brought within the period prescribed by the statute.

(b) Notwithstanding subsection (a) of this section, a civil action based upon sexual assault as defined by W.S. 6-2-301(a)(v) against a minor may be brought within the later of:

(i) Eight (8) years after the minor's eighteenth birthday; or

(ii) Three (3) years after the discovery.



1-3-106. When certain causes of action accrue.

1-3-106. When certain causes of action accrue.

A cause of action for the wrongful taking of personal property is not deemed to have accrued until the wrongdoer is discovered. A cause of action on the ground of fraud is not deemed to have accrued until the discovery of the fraud.



1-3-107. Act, error or omission in rendering professional or health care services.

1-3-107. Act, error or omission in rendering professional or health care services.

(a) A cause of action arising from an act, error or omission in the rendering of licensed or certified professional or health care services shall be brought within the greater of the following times:

(i) Within two (2) years of the date of the alleged act, error or omission, except that a cause of action may be instituted not more than two (2) years after discovery of the alleged act, error or omission, if the claimant can establish that the alleged act, error or omission was:

(A) Not reasonably discoverable within a two (2) year period; or

(B) The claimant failed to discover the alleged act, error or omission within the two (2) year period despite the exercise of due diligence.

(ii) For injury to the rights of a minor, by his eighth birthday or within two (2) years of the date of the alleged act, error or omission, whichever period is greater, except that a cause of action may be instituted not more than two (2) years after discovery of the alleged act, error or omission, if the claimant can establish that the alleged act, error or omission was:

(A) Not reasonably discoverable within the two (2) year period; or

(B) That the claimant failed to discover the alleged act, error or omission within the two (2) year period despite the exercise of due diligence.

(iii) For injury to the rights of a plaintiff suffering from a legal disability other than minority, within one (1) year of the removal of the disability;

(iv) If under paragraph (i) or (ii) of this subsection, the alleged act, error or omission is discovered during the second year of the two (2) year period from the date of the act, error or omission, the period for commencing a lawsuit shall be extended by six (6) months.

(b) This section applies to all persons regardless of minority or other legal disability.



1-3-108. Official bonds and statutory undertakings.

1-3-108. Official bonds and statutory undertakings.

An action upon the official bond of an officer, assignee, trustee, executor, administrator or guardian, or upon a bond given in pursuance of a statute can only be brought within ten (10) years after the cause of action accrues.



1-3-109. Actions not otherwise limited.

1-3-109. Actions not otherwise limited.

An action for relief, not hereinbefore provided for, can only be brought within ten (10) years after the cause of action accrues.



1-3-110. "Substantial completion" defined.

1-3-110. "Substantial completion" defined.

As used in this act "substantial completion" means the degree of completion at which the owner can utilize the improvement for the purpose for which it was intended.



1-3-111. Improvements to real property; generally.

1-3-111. Improvements to real property; generally.

(a) Unless the parties to the contract agree otherwise, no action to recover damages, whether in tort, contract, indemnity or otherwise, shall be brought more than ten (10) years after substantial completion of an improvement to real property, against any person constructing, altering or repairing the improvement, manufacturing or furnishing materials incorporated in the improvement, or performing or furnishing services in the design, planning, surveying, supervision, observation or management of construction, or administration of construction contracts for:

(i) Any deficiency in the design, planning, supervision, construction, surveying, manufacturing or supplying of materials or observation or management of construction;

(ii) Injury to any property arising out of any deficiency listed in paragraph (i) of this subsection; or

(iii) Injury to the person or wrongful death arising out of any deficiency listed in paragraph (i) of this subsection.

(b) Notwithstanding the provisions of subsection (a) of this section, if an injury to property or person or an injury causing wrongful death occurs during the ninth year after substantial completion of the improvement to real property, an action to recover damages for the injury or wrongful death may be brought within one (1) year after the date on which the injury occurs.

(c) This section shall not be construed to extend the period for bringing an action allowed by the laws of this state.



1-3-112. Improvements to real property; exception as to persons in possession or control.

1-3-112. Improvements to real property; exception as to persons in possession or control.

The limitation prescribed by this act shall not be asserted by way of defense by any person in actual possession or control, as owner, tenant or otherwise, of the improvement at the time any deficiency in the improvement constitutes the proximate cause of the injury or death for which it is proposed to bring an action.



1-3-113. Improvements to real property; extension of limitations precluded.

1-3-113. Improvements to real property; extension of limitations precluded.

Nothing in this act shall be construed as extending the period prescribed by law for the bringing of any action.



1-3-114. Legal disabilities.

1-3-114. Legal disabilities.

If a person entitled to bring any action except for an action arising from error or omission in the rendering of licensed or certified professional or health care services or for a penalty or forfeiture, is, at the time the cause of action accrues, a minor or subject to any other legal disability, the person may bring the action within three (3) years after the disability is removed or within any other statutory period of limitation, whichever is greater.



1-3-115. Liability created by federal statute.

1-3-115. Liability created by federal statute.

All actions upon a liability created by a federal statute, other than a forfeiture or penalty, for which no period of limitations is provided in such statute, shall be commenced within two (2) years after the cause of action has accrued.



1-3-116. Absence from state, abscondence or concealment.

1-3-116. Absence from state, abscondence or concealment.

If a cause of action accrues against a person when he is out of the state, or has absconded or concealed himself, the period limited for the commencement of the action does not begin to run until he comes into the state or while he is so absconded or concealed. If after the cause of action accrues he departs from the state or absconds or conceals himself, the time of his absence or concealment is not computed as a part of the period within which the action shall be brought.



1-3-117. Effect of foreign law.

1-3-117. Effect of foreign law.

If by the laws of the state or country where the cause of action arose the action is barred, it is also barred in this state.



1-3-118. Right to commence new action.

1-3-118. Right to commence new action.

If in an action commenced in due time a judgment for the plaintiff is reversed, or if the plaintiff fails otherwise than upon the merits and the time limited for the commencement of the action has expired at the date of the reversal or failure, the plaintiff, or his representatives if he dies and if the cause of action survives, may commence a new action within one (1) year after the date of the failure or reversal. This provision also applies to any claim asserted in any pleading by a defendant.



1-3-119. Effect of partial payment or new promise in writing.

1-3-119. Effect of partial payment or new promise in writing.

When payment has been made upon any demand founded on contract or a written acknowledgment thereof, or promise to pay the same has been made and signed by the party to be charged, the time for commencing an action runs from the date of such payment, acknowledgment or promise.






CHAPTER 4 - ABATEMENT AND SURVIVAL

1-4-101. Causes of action that survive.

1-4-101. Causes of action that survive.

In addition to the causes of action which survive at common law, causes of action for mesne profits, injuries to the person, an injury to real or personal estate, or any deceit or fraud also survive. An action may be brought notwithstanding the death of the person entitled or liable to the same, but in actions for personal injury damages, if the person entitled thereto dies recovery is limited to damages for wrongful death.



1-4-102. Abatement of actions by death.

1-4-102. Abatement of actions by death.

No action or proceeding pending in any court abates by the death of either or both of the parties thereto except as herein provided; an action for libel, slander, malicious prosecution, assault, assault and battery or nuisance shall abate by the death of either party.






CHAPTER 5 - VENUE

1-5-101. Actions to be brought where real property situated; exceptions.

1-5-101. Actions to be brought where real property situated; exceptions.

(a) Actions for the following causes shall be brought in the county in which the subject of the action is situate, except as provided in W.S. 1-5-102 and 1-5-103:

(i) For the recovery of real property, or of an estate or interest therein;

(ii) For the partition of real property;

(iii) For the sale of real property under a mortgage, lien or other encumbrance or charge.



1-5-102. Property situate in more than a single county.

1-5-102. Property situate in more than a single county.

When the property is situate in more than one (1) county, the action may be brought in either, but in actions to recover real property, this can only be done when the property is an entire tract.



1-5-103. Specific performance of sale contract for realty.

1-5-103. Specific performance of sale contract for realty.

An action to compel the specific performance of a contract of sale of real estate may be brought in the county where any of the defendants reside.



1-5-104. Actions to be brought where cause of action arose.

1-5-104. Actions to be brought where cause of action arose.

(a) Actions for the following causes shall be brought in the county where the cause or some part thereof arose:

(i) For the recovery of a fine, forfeiture or penalty imposed by a statute. When it is imposed for an offense committed on a river or other water course or a road which is the boundary of the state or of two (2) or more counties, the action may be brought in any county bordering on the river, water course or road, and opposite to the place where the offense was committed;

(ii) Against a public officer for an act done by virtue or under color of his office, or for a neglect of his official duty;

(iii) On the official bond or undertaking of a public officer.



1-5-105. Actions against domestic corporations.

1-5-105. Actions against domestic corporations.

An action, other than those mentioned in W.S. 1-5-101 through 1-5-103, against a corporation created under the laws of this state may be brought in the county in which the corporation is situate or has its principal office or place of business. If the corporation is an insurance company the action may be brought in the county wherein the cause of action or some part thereof arose.



1-5-106. Actions against public carriers and railroad companies.

1-5-106. Actions against public carriers and railroad companies.

An action for an injury to person or property upon a liability as a public carrier, or an action against a railroad company, may be brought in any county through or into which the carrier or railroad line passes.



1-5-107. Actions against nonresidents and foreign corporations.

1-5-107. Actions against nonresidents and foreign corporations.

An action, other than one (1) of those mentioned in W.S. 1-5-101 through 1-5-104, against a nonresident of this state or a foreign corporation, whether or not codefendants reside in Wyoming, may be brought in any county where the cause of action arose or where the plaintiff resides.



1-5-108. Actions not otherwise provided for; exception.

1-5-108. Actions not otherwise provided for; exception.

Every action not otherwise provided for in this chapter shall be brought in the county in which a defendant resides or may be summoned, except actions against an executor, administrator, guardian or trustee, which may be brought in the county where he was appointed or resides. If the action involves two (2) or more defendants, the action may be brought against all defendants in any county in which one (1) of the defendants resides or may be summoned.



1-5-109. Actions for personal injuries or wrongful death.

1-5-109. Actions for personal injuries or wrongful death.

An action for personal injuries or wrongful death may be brought in the county in which the cause of action arose or in the county in which the defendant resides or may be summoned.






CHAPTER 6 - PROCESS, NOTICE AND LIS PENDENS

ARTICLE 1 - IN GENERAL

1-6-101. Endorsement by sheriff required.

1-6-101. Endorsement by sheriff required.

The sheriff shall endorse upon every writ or order, the day and hour it was received by him.



1-6-102. Service of process when sheriff is an interested party.

1-6-102. Service of process when sheriff is an interested party.

When the sheriff is a party or is interested in an action, process shall be directed to and executed by a person over the age of eighteen (18) years, not a party to the action, appointed for that purpose by the court.



1-6-103. Appointment to serve particular process or order.

1-6-103. Appointment to serve particular process or order.

For good cause the court may appoint a person to serve a particular process or order, who has the same power as the sheriff to execute it. The person may be appointed on the motion of the party who obtains the process or order, and the return must be verified by affidavit. He is entitled to the fees allowed the sheriff for similar services.



1-6-104. Duties of sheriff.

1-6-104. Duties of sheriff.

The sheriff shall execute every summons, order or other process, return the same as required by law, and exercise the powers conferred and perform the duties enjoined upon him by statute and by the common law.



1-6-105. Proceedings when defendants not all served.

1-6-105. Proceedings when defendants not all served.

(a) When service has been made on one (1) or more defendants, but not on all, the plaintiff may proceed as follows:

(i) If the action is against defendants jointly indebted upon contract, he may proceed against the defendants served, unless the court otherwise directs; or

(ii) If the action is against defendants severally liable, he may without prejudice to his rights against those not served, proceed against the defendants served.



1-6-106. Lis pendens; generally.

1-6-106. Lis pendens; generally.

When a summons has been served or publication made, the action is pending so as to charge third persons with notice of its pendency, and while pending no interest can be acquired by third persons in the subject matter thereof as against the plaintiff's title.



1-6-107. Lis pendens; recordation when real property situate in other counties; constructive notice.

1-6-107. Lis pendens; recordation when real property situate in other counties; constructive notice.

After filing an action in a court of competent jurisdiction the subject matter of which is the title to real property located in one (1) or more counties in this state, the plaintiff may file a certified copy of the complaint or a sworn notice of the pendency of the action in the office of the county clerk in the county or counties in which the real property is located. The notice shall contain the names of the parties, the object of the action and a description of the property before it shall operate as constructive notice to third parties in such counties. Notice shall be effective in the county where the action is filed without filing a document with the county clerk of that county. Constructive notice shall be effective as to property in the county in which the complaint is filed as of the date the complaint is filed and shall be effective as to property in any other county as of the date on which the notice is filed in the clerk's office of that county.



1-6-108. Lis pendens; notice of pendency of action affecting real property or action between husband and wife.

1-6-108. Lis pendens; notice of pendency of action affecting real property or action between husband and wife.

In an action in a state court or in a United States district court affecting the title or right of possession of real property, or in an action between husband and wife, the plaintiff at the time of filing the complaint and the defendant at the time of filing his pleading when affirmative relief is claimed or at any time afterward, may file in the office of the county clerk in which the property is situate a notice of pendency of the action containing the names of the parties, the object of the action or defense and a description of the property in that county affected thereby as provided by W.S. 1-6-107. From the time of filing the notice a subsequent purchaser or encumbrancer of the property shall have constructive notice of the pendency of the action.



1-6-109. Lis pendens; record of notice.

1-6-109. Lis pendens; record of notice.

The county clerk upon the filing of such notice shall record the same in a book kept for that purpose.



1-6-110. Transmission of process by telecommunications.

1-6-110. Transmission of process by telecommunications.

Any summons, writ or order in any civil proceeding, and all other papers requiring service may be transmitted by any form of telecommunication for service in any place, and the copy of such writ, order or paper so transmitted may be served or executed by the officer or person to whom it is sent for that purpose and returned by him, if any return be requisite, in the same manner and with the same force and effect as the original thereof might be if delivered to him. The officer or person serving or executing the same has the same authority and is subject to the same liabilities as if the copy were the original. The original, when a writ or order, must also be filed in the court from which it was issued and a certified copy thereof shall be preserved in the telecommunication office from which it is sent. In sending it, either the original or certified copy may be used by the operator for that purpose. Whenever any document to be sent by telecommunication bears a seal, either private or official, it is not necessary for the operator to communicate a description of the seal or any words or device thereon, but the same may be expressed in the telecommunication by the letters "L. S." or by the word "Seal".



1-6-111. Substitution of certified mail for registered mail.

1-6-111. Substitution of certified mail for registered mail.

Wherever required by statute, rule of court or otherwise that service be made or notice given by registered mail, such requirement may be satisfied by use of certified mail and proof of mailing.






ARTICLE 2 - PUBLICATION OF NOTICE

1-6-201. Manner of publishing generally.

1-6-201. Manner of publishing generally.

All notices by law directed, authorized or permitted to be made by publication may be published once each week during the period of time for which the notice is required by law to be published. All such weekly publications made in a newspaper issued more than once each week shall be published in the same issue in each succeeding week for the required publication period.



1-6-202. Notice for certain number of days.

1-6-202. Notice for certain number of days.

Whenever the law requires or permits the publication of a notice for a certain number of days prior to any action, unless otherwise provided by law the publication may be made weekly as provided in W.S. 1-6-201, and as often as such weekly publication can be made during the period of time for which such publication is required by law to be made, the first publication to be made as many days prior to such action as the law requires.



1-6-203. Notice for specified number of weeks.

1-6-203. Notice for specified number of weeks.

In all cases where under the laws a notice is required or permitted to be published for a specified number of weeks, it is sufficient that the publication be made once each week for the number of issues corresponding to the number of weeks for which such publication is required to be made, provided that not more than twenty (20) days shall intervene between the date of the last publication and the time set for the intended action. In no case shall the notice given for a longer time than required by law be held defective for that reason.



1-6-204. Publication of real property; descriptions used.

1-6-204. Publication of real property; descriptions used.

All notices directed, authorized or permitted to be made by publication that require a legal description of real property on the notice shall include the street address for the property used by the United States postal service when available, or the street address used by the county or municipality if available.






ARTICLE 3 - SERVICE ON NONRESIDENT MOTORISTS

1-6-301. Secretary of state deemed attorney for service; continuance of action; costs; record of process; jurisdiction; direction of summons.

1-6-301. Secretary of state deemed attorney for service; continuance of action; costs; record of process; jurisdiction; direction of summons.

(a) The use and operation of a motor vehicle on any street or highway within Wyoming by any person upon whom service of process cannot be made within Wyoming either personally or by service upon a duly appointed resident agent is deemed an appointment of the secretary of state of Wyoming as the operator's lawful attorney upon whom may be served all legal processes in any proceeding against him, or his personal representative if he be deceased, due to damage or injury to person or property resulting from the operation of a motor vehicle on the streets or highways within this state. Such operation constitutes the operator's agreement that any process served in any action against him or his personal representative has the same legal force and validity as if served upon him or his personal representative personally within this state. Service shall be made by serving a copy of the process upon the secretary of state or by filing such copy in his office, together with payment of a fee of three dollars ($3.00). Within ten (10) days after the date of service, notice of such service and a copy of the process shall be served upon the defendant or his personal representative either personally or by certified mail addressed to the last known address of the defendant or his personal representative. The plaintiff shall file with the clerk of the court in which the action is brought an affidavit that he has complied with such requirement.

(b) The court in which the action is pending shall order such continuance as necessary to afford the defendant or his personal representative reasonable opportunity to defend the action. The fee of three dollars ($3.00) paid by the plaintiff to the secretary of state at the time of service of process shall be taxed as costs in the suit.

(c) The secretary of state shall keep a record of all processes served showing the date and hour of service and shall arrange and index the record to make it readily accessible and convenient for inspection. The district court of the county in which the cause of action arose or the district court of the county in which the plaintiff resides shall have jurisdiction over the action. The clerk of the district court in which the action is commenced may issue summons directed to the sheriff of Laramie county, Wyoming for service upon the secretary of state of Wyoming.









CHAPTER 7 - CHANGE OF VENUE

1-7-101. Liability for expenses in civil actions.

1-7-101. Liability for expenses in civil actions.

When a change of venue is directed in a civil action in the district court, the county from which the change of venue is taken shall be liable to pay to the county to which the change is taken the fees paid to the jury trying the case and any of the regular panel not engaged in the trial but held in waiting as an incident thereto, allowance to bailiffs, and all other jury expenses necessarily incurred by such county because of the change of venue. Such expenses shall be audited and allowed by the court to which the action is changed and the court shall certify such allowance to the county clerk of the county from which the change of venue was first taken. The allowance shall be paid by the county from which the change of venue was first taken.



1-7-102. Venue in criminal cases generally.

1-7-102. Venue in criminal cases generally.

(a) Every criminal case shall be tried in the county in which the indictment or offense charged is found, except as otherwise provided by law.

(b) When the location of a criminal offense cannot be established with certainty, venue may be placed in the county or district where the corpus delicti is found, or in any county or district in which the victim was transported.






CHAPTER 8 - TIME FOR TRIAL

1-8-101. Trial docket.

1-8-101. Trial docket.

The clerk shall make a trial docket on the first day of each term, on which shall appear all cases in which the issues have been joined. The cases shall be set for trial in the order in which they stand on the appearance docket. The clerk shall not place upon the trial docket any case in which nothing remains to be done except to execute an order for the sale of real or personal property, and to distribute the proceeds as directed by the order, but if it becomes necessary, the case may be redocketed upon the application of either party, whereupon it shall stand in all respects as if it had remained on the docket.



1-8-102. Order of hearing.

1-8-102. Order of hearing.

All cases shall be heard in the order in which they stand on the trial docket unless the court otherwise directs. The court may hear a motion at any time and may prescribe by rule the time of hearing motions.



1-8-103. Copy of docket for bar.

1-8-103. Copy of docket for bar.

The clerk shall make a copy of the trial docket for the use of the bar before the first day of the term.






CHAPTER 9 - CONTINUANCES

1-9-101. Contents of affidavit showing lack of evidence or absent witness; procedure if evidence admitted.

1-9-101. Contents of affidavit showing lack of evidence or absent witness; procedure if evidence admitted.

(a) A motion to postpone the trial of a case because of the lack of evidence shall be supported by affidavit showing:

(i) The materiality of the evidence expected to be obtained;

(ii) That due diligence has been used to obtain the evidence; and

(iii) Where it is expected the evidence may be found.

(b) If the postponement is because of an absent witness, the affidavit shall also state:

(i) Where the witness resides, if known;

(ii) The probability of procuring the testimony within a reasonable time;

(iii) That absence of the witness was not procured by the act or connivance of the party seeking the postponement, nor by others at his request or with his knowledge or consent;

(iv) The facts the witness is expected to prove and that affiant believes the facts as stated to be true; and

(v) Such facts cannot be proven by any other witness whose testimony can be as readily procured.

(c) If the adverse party consents that, on the trial, the facts stated in the affidavit will be taken as true, if the evidence is written or documentary, or in case of an absent witness that the witness will testify to the facts stated in the affidavit as true, the trial shall not be postponed for that cause. The party against whom the evidence is offered may impeach the evidence of an absent witness the same as when the witness is present or his deposition is used.



1-9-102. Continuance for good cause.

1-9-102. Continuance for good cause.

Any court, for good cause shown may continue any action at any stage of the proceedings at the cost of the applicant, to be paid as the court shall direct.






CHAPTER 10 - TENDER AND OFFER TO CONFESS JUDGMENT

1-10-101. Tender of money before action.

1-10-101. Tender of money before action.

In an action on contract for the payment of money, if the defendant answers and proves that he tendered payment of the money due before commencement of the action, and pays to the clerk before trial the money so tendered, the plaintiff shall not have judgment for more than the money so tendered and due, without costs, and shall pay the defendant his costs.



1-10-102. Tender of payment other than money or performance of labor.

1-10-102. Tender of payment other than money or performance of labor.

If, in an action on a contract for the payment of anything other than money or for the performance of labor, the defendant answers that he did tender payment or performance of the contract at such time and place, and in such things or labor as by the contract he was bound to pay or perform, and the court or jury finds that he did tender as alleged in his pleading, they shall assess the value of the property or labor so tendered, and judgment shall be rendered in favor of the plaintiff for the value found, without interest or costs. If the defendant forthwith performs his contract, or gives to the plaintiff such assurance as the court approves that he will perform within such time as the court directs, judgment shall be rendered for the defendant. If any article so tendered is perishable it shall, from the time of tender, be kept at the risk and expense of the plaintiff, provided the defendant takes reasonable care of the same.



1-10-103. Offer to confess judgment before action brought.

1-10-103. Offer to confess judgment before action brought.

Before an action for recovery of money is brought against any person, he may go into the court of competent jurisdiction in the county of his residence or the county in which the person having the cause of action resides, and offer to confess judgment in favor of the claimant for a specified sum. If the claimant, having such notice as the court deems reasonable that the offer will be made, its amount, and the time and place of making it fails to attend and accept the confession, or if he attends and refuses to accept it and afterwards commences an action upon the cause and fails to recover more than the amount offered to be confessed, with interest from the date of the offer, he shall pay all the costs of the action.



1-10-104. Offer in court to confess for part of claim or causes.

1-10-104. Offer in court to confess for part of claim or causes.

The defendant in an action for the recovery of money may offer in court to confess judgment for part of the amount claimed, or part of the causes involved in the action. If the plaintiff, being present, refuses to accept such confession of judgment in full satisfaction of his demands in the action, or having had such notice as the court deems reasonable that the offer would be made, its amount, and the time of making it, fails to attend, and, on the trial, does not recover more than was offered to be confessed, with interest from the date of the offer, the plaintiff shall pay all costs of the defendant incurred after the offer was made.



1-10-105. Offer to confess not to affect trial.

1-10-105. Offer to confess not to affect trial.

An offer to confess judgment is not an admission of the cause of action nor of the amount to which the plaintiff is entitled. It is not a cause of continuance of the action, or a postponement of the trial, and may not be offered or admitted in evidence or mentioned at the trial.



1-10-106. Applicability of confession of judgment provisions.

1-10-106. Applicability of confession of judgment provisions.

The provisions relating to confessions of judgment shall apply so far as practicable to an offer made by the plaintiff, and in the discretion of the court, may be applied to one (1) or more of several causes of action, counterclaims, cross-claims or setoffs, and the court shall make such order as to costs as it deems proper.






CHAPTER 11 - TRIAL BY JURY

ARTICLE 1 - QUALIFICATIONS, SELECTION AND EMPANELING OF JURIES

1-11-101. Qualifications of juror.

1-11-101. Qualifications of juror.

(a) A person is competent to act as juror if he is:

(i) An adult citizen of the United States who has been a resident of the state and of the county ninety (90) days before being selected and returned;

(ii) In possession of his natural faculties, of ordinary intelligence and without mental or physical infirmity preventing satisfactory jury service;

(iii) Possessed of sufficient knowledge of the English language.

(b) No citizen shall be excluded from service as a juror on account of race, color, religion, sex, age, national origin or economic status.



1-11-102. Convicted felon disqualified.

1-11-102. Convicted felon disqualified.

A person who has been convicted of any felony is disqualified to act as a juror unless his conviction is reversed or annulled, he receives a pardon or his rights are restored pursuant to W.S. 7-13-105(a).



1-11-103. Persons exempt as juror; duty to discharge.

1-11-103. Persons exempt as juror; duty to discharge.

(a) A person is exempt from liability to act as juror if the court finds that the provisions of W.S. 1-11-104 apply or for any other compelling reasons or if a person is:

(i) A salaried and active member of an organized fire department or an active member of a police department of a city, town or law enforcement agency of the county or state; or

(ii) An elected public official.

(b) The court shall discharge a person from serving as a trial juror if it satisfactorily appears that the person is not competent or the person is exempt and specifically claims the benefit of the exemption.



1-11-104. Causes for excusal.

1-11-104. Causes for excusal.

A juror may not be excused for a trivial cause or for hardship or inconvenience to his business, but only when material injury or destruction to his property or property entrusted to him is threatened, or when his health or the sickness or death of a member of his family requires his absence. A person may be excused at his request if he is over seventy-two (72) years of age. A person may be excused from jury duty when the care of that person's young children requires his absence. Any person who has served on a jury shall, upon request, be excused from further jury service in that court for the remainder of that jury term and in the discretion of the court may be excused from jury service for the following jury term.



1-11-105. Exemption affidavit required; failure to file.

1-11-105. Exemption affidavit required; failure to file.

If a person exempt from jury duty is summoned as a juror, he may file his affidavit with the clerk of the court for which he is summoned stating his office, occupation or employment. The affidavit must be delivered by the clerk to the judge of the court where the person is summoned, and if sufficient in substance, must be received as evidence of his right to exemption and as an excuse for nonattendance in person. The affidavit must then be filed by the clerk. Failure of any person who is exempt to file the affidavit is a waiver of his exemption, and he is required to appear upon the day for which the jury is summoned and serve as a juror the same as if he were not entitled to exemption.



1-11-106. Jury lists; preparation of base jury lists; selecting jury panel; certificate and summons.

1-11-106. Jury lists; preparation of base jury lists; selecting jury panel; certificate and summons.

(a) The list of persons qualified to serve as trial jurors, compiled pursuant to W.S. 1-11-129, is the base jury list for the district court and the circuit court from April 1 of the year in which the list is certified and delivered through March 31 of the following year. Upon order of the court, the clerk of the district court shall select a panel of prospective trial jurors from the base jury list for the county. The clerk shall select the number of prospective jurors as specified by the court.

(b) The clerk shall prepare a certificate containing the names constituting the panel of trial jurors, and summon them to appear in court for a trial whenever ordered by the court.



1-11-107. Repealed By Laws 2014, Ch. 53, 2.

1-11-107. Repealed By Laws 2014, Ch. 53, 2.



1-11-108. Jury panel in circuit courts; functions, powers and duties of judges thereof.

1-11-108. Jury panel in circuit courts; functions, powers and duties of judges thereof.

(a) Repealed By Laws 2014, Ch. 53, 2.

(b) In conducting jury trials, judges of the circuit courts shall exercise and perform the same functions, powers and duties as are prescribed for both the judge and the clerk of the district court in W.S. 1-11-101 through 1-11-401, insofar as practicable.

(c) Repealed by Laws 1983, ch. 138, 3.



1-11-109. Procedure for selecting jury; contents of certificate; summons.

1-11-109. Procedure for selecting jury; contents of certificate; summons.

(a) The clerk shall choose the prospective jurors from the base jury list using a random method of selection.

(b) Repealed By Laws 2014, Ch. 53, 2.

(c) If any person selected is not competent to serve as a trial juror, and the incompetence shall be made to appear to the satisfaction of the court, the name of the person shall be stricken from the jury list.

(d) When the necessary number of jurors has been randomly selected, the clerk shall make and certify a list of the names selected. The certificate shall state:

(i) The date of the court order for the selection;

(ii) The date of the selection;

(iii) The number of jurors selected;

(iv) The names and addresses of the competent jurors; and

(v) The time and place where the jurors are required to appear.

(e) The jurors on the certified list shall be summoned to appear.



1-11-110. Repealed by Laws 1983, ch. 138, 3.

1-11-110. Repealed by Laws 1983, ch. 138, 3.



1-11-111. Repealed by Laws 1983, ch. 138, 3.

1-11-111. Repealed by Laws 1983, ch. 138, 3.



1-11-112. Jurors to appear at time specified.

1-11-112. Jurors to appear at time specified.

Each grand juror and petit juror summoned shall appear before the court on the day and at the hour specified in the summons, and depart only with permission of the court.



1-11-113. Completion of jury panel.

1-11-113. Completion of jury panel.

(a) The persons summoned by the clerk shall appear in answer to the summons and be examined as to their qualifications. If after all qualified trial jurors have been accepted it appears that there are not enough in attendance, the court shall order the clerk to randomly select the necessary number of names from the base jury list to complete the jury panel, and the clerk shall continue to randomly select names until a sufficient number of jurors are obtained. The persons so selected shall be summoned to appear.

(b) Repealed by Laws 1983, ch. 138, 3.



1-11-114. Service of summons; proof of service.

1-11-114. Service of summons; proof of service.

(a) Service of a summons may be made by such means as the court may order. If service is accomplished through the sheriff's office, the sheriff's costs shall be paid by the county.

(b) If necessary the court may require proof of service.



1-11-115. Failure of juror to attend.

1-11-115. Failure of juror to attend.

Any juror summoned who willfully and without reasonable excuse fails to attend may be arrested and compelled to attend and is subject to contempt of court.



1-11-116. Empaneling of jury.

1-11-116. Empaneling of jury.

At the opening of court on the day that trial jurors are summoned to appear, the clerk shall call the names of those summoned. The court shall hear the jurors summoned, and shall excuse those whom the court finds are exempt, disqualified or have material cause for being excused.



1-11-117. Repealed By Laws 2014, Ch. 53, 2.

1-11-117. Repealed By Laws 2014, Ch. 53, 2.



1-11-118. Procedure upon exhaustion of prospective jurors during empaneling.

1-11-118. Procedure upon exhaustion of prospective jurors during empaneling.

If at any time during the empaneling of a jury all the names selected for the panel are exhausted, the court shall enter an order directing that such additional number of names as necessary be randomly selected from the base jury list. The court may excuse any jurors so selected if it appears that, because of distance, the delay occasioned by summoning the juror and requiring his presence would unduly prolong empaneling the trial jury. The clerk shall summon the persons selected and not excused to appear in court immediately. The process shall continue from time to time when necessary until a jury is obtained.



1-11-119. Number of jurors; fees and mileage.

1-11-119. Number of jurors; fees and mileage.

Trial juries in circuit courts shall be composed of six (6) persons. Trial juries in civil cases and all other proceedings in the district courts except criminal cases shall be composed of six (6) jurors unless one (1) of the parties to the action files a written demand for twelve (12) jurors within the time a demand for jury may be filed, in which event the number of jurors shall be twelve (12). Jurors in all courts shall be allowed the same fees and mileage as jurors in district court.



1-11-120. Persons sworn to constitute jury; generally.

1-11-120. Persons sworn to constitute jury; generally.

The first six (6) persons, or twelve (12) if demanded, who appear as their names are randomly selected and are approved as indifferent between the parties and not discharged or excused shall be sworn and constitute the jury to try the issue.



1-11-121. Repealed By Laws 2014, Ch. 53, 2.

1-11-121. Repealed By Laws 2014, Ch. 53, 2.



1-11-122. Discharge of jurors.

1-11-122. Discharge of jurors.

After the jury is discharged the jurors, upon request, shall be excused from jury service for the remainder of the calendar year.



1-11-123. Discharge of jurors; absent or excused jurors.

1-11-123. Discharge of jurors; absent or excused jurors.

The name of a juror who is absent when his name is selected, or is set aside, or excused from serving on that trial shall remain on the base jury list.



1-11-124. Repealed By Laws 2014, Ch. 53, 2.

1-11-124. Repealed By Laws 2014, Ch. 53, 2.



1-11-125. Procedure when sufficient number of jurors fail to attend.

1-11-125. Procedure when sufficient number of jurors fail to attend.

If a sufficient number of jurors duly selected and notified do not attend to form a jury the court shall direct the clerk to select a sufficient number of names from the base jury list to complete the jury and shall summon the persons selected to attend immediately or at a time fixed by the court. If for any reason a sufficient number of jurors to try the issue is not obtained from the persons notified, the court may make successive orders until a sufficient number is obtained. The court may excuse any juror so selected if it appears that, because of distance, the delay occasioned by summoning the juror and requiring his presence would unduly prolong empaneling the trial jury. Each person so notified, unless excused by the court, shall serve as a juror at the trial. For a neglect or refusal to serve he may be fined in the same manner as a trial juror regularly selected and notified and he is subject to the same exceptions and challenges as any other trial juror.



1-11-126. No objection that jury not original one returned.

1-11-126. No objection that jury not original one returned.

It is not a valid objection to a jury that it contains none of the jurors originally returned to the court or is only partially composed of such jurors or that the base jury list was not supplemented as permitted herein.



1-11-127. Repealed By Laws 2014, Ch. 53, 2.

1-11-127. Repealed By Laws 2014, Ch. 53, 2.



1-11-128. Repealed By Laws 2014, Ch. 53, 2.

1-11-128. Repealed By Laws 2014, Ch. 53, 2.



1-11-129. Procedure for maintaining jury lists.

1-11-129. Procedure for maintaining jury lists.

The supreme court shall compile a base jury list for each county. The supreme court shall compile a base jury list for the state as necessary under W.S. 7-5-303. The base jury lists shall be compiled from voter lists and may include names from Wyoming driver's license lists. The base jury lists prepared by the supreme court and panels or lists of prospective jurors selected by the clerk of court may be compiled and maintained using any manual, mechanical, electronic or other means calculated to insure the integrity of the system and a random selection process.






ARTICLE 2 - CONDUCT OF TRIAL; VERDICT

1-11-201. Oath of jurors; jury ordered into custody.

1-11-201. Oath of jurors; jury ordered into custody.

As soon as the jury is selected an oath shall be administered to the jurors that they will truly try the matter in issue between ...., the plaintiff, and ...., the defendant, and render a true verdict according to the evidence. After the oath has been administered and the jury fully empaneled, the court shall order the jury into the custody of the officer selected by the court. The jurors shall not separate from the custody of the officer until they have been duly discharged, unless by the consent of the parties to the action. The officer shall provide for suitable quarters and food for the jury pending the trial.



1-11-202. Peremptory challenges allowed.

1-11-202. Peremptory challenges allowed.

In the trial of civil cases in the district courts of this state, each side is allowed three (3) peremptory challenges.



1-11-203. Challenges for cause; grounds.

1-11-203. Challenges for cause; grounds.

(a) Challenges for cause may be taken on one (1) or more of the following grounds:

(i) A lack of any of the qualifications prescribed by statute which render a person competent as a juror;

(ii) Relationship by consanguinity or affinity within the third degree to either party;

(iii) Standing in the relation of debtor or creditor, guardian or ward, master or servant, or principal or agent to either party, or being a partner united in business with either party, or being security on any bond or obligation for either party;

(iv) Having served as a juror or a witness in a previous trial between the same parties for the same cause of action, or being then a witness therein;

(v) Interest on the part of the juror in the event or question involved in the action, but not an interest of the juror as a member or citizen of a municipal corporation;

(vi) Having formed or expressed an unqualified opinion or belief as to the merits or the main question of the action. The reading of newspaper accounts of the subject matter before the court shall not disqualify the juror either for bias or opinion;

(vii) The existence of a state of mind in the juror evincing enmity or bias for either party.



1-11-204. Challenges for cause; trial.

1-11-204. Challenges for cause; trial.

All challenges for cause shall be tried by the court, and the juror challenged, and any other persons may be examined as witnesses upon the trial of the challenge.



1-11-205. Order of trial.

1-11-205. Order of trial.

(a) When the jury has been sworn, the trial shall proceed in the following order, unless the court for good cause otherwise directs:

(i) The party who has the burden of the issues may briefly state his case and the evidence by which he expects to sustain it;

(ii) The adverse party may then briefly state his defense and the evidence he expects to offer in support of it;

(iii) The party who has the burden of the issues shall first produce his evidence, the adverse party will then produce his evidence;

(iv) The parties will then be confined to rebutting evidence unless the court permits them to offer evidence in their original case;

(v) When the evidence is concluded, and either party desires special instructions to be given to the jury, the instructions shall be reduced to writing, numbered and signed by the party or his attorney asking the same, and delivered to the court;

(vi) Before argument of the cause is begun, the court shall give such instructions of the law to the jury as may be necessary. The instructions shall be in writing, numbered and signed by the judge;

(vii) Where either party asks special instructions to be given to the jury, the court shall either give such instructions as requested, give the instructions with modifications, or refuse to give them. The court shall mark each instruction offered so that it shall appear which instructions were given in whole or in part, and which were refused, so that either party may except to the instructions as given, refused or modified. All instructions given by the court together with those refused shall be filed as a part of the record.



1-11-206. View of property or place by jury.

1-11-206. View of property or place by jury.

When the court considers it proper for the jurors to view the property which is the subject of litigation or the place in which any material fact occurred, it may order them to be conducted in a body under the charge of an officer to the place which shall be shown to them by a person appointed by the court for that purpose. While the jurors are absent no person other than the person so appointed shall speak to them on any subject connected with the trial.



1-11-207. Decision or deliberation by jury; duty of officer in charge of jury.

1-11-207. Decision or deliberation by jury; duty of officer in charge of jury.

When the case is submitted, the jury may decide in court or retire for deliberation. If the jurors retire, they shall be kept together in some convenient place under the charge of an officer until they agree upon a verdict or are discharged by the court. The court may permit them to separate temporarily at night or at their meals. The officer having them under his charge shall not allow any communication to be made to them nor make any himself except to ask them if they have agreed upon their verdict, unless by order of the court. He shall not communicate to any person the state of their deliberations or the verdict agreed upon before their verdict is rendered.



1-11-208. Admonition to jurors when permitted to separate.

1-11-208. Admonition to jurors when permitted to separate.

If the jurors are permitted to separate during the trial or after the case is submitted to them, they shall be admonished by the court that it is their duty not to converse with nor allow themselves to be addressed by any person on any subject of the trial, and that they are not to form or express an opinion until the cause is finally submitted to them.



1-11-209. Further information after jury's retirement.

1-11-209. Further information after jury's retirement.

After the jurors have retired for deliberation, if there is a disagreement between them as to any part of the testimony, or if they desire to be informed as to any part of the law arising in the case, they may request the officer to conduct them to the court where information upon the matter of law shall be given. The court may give its recollection as to the testimony on the points in dispute, in the presence of or after notice to the parties or their counsel.



1-11-210. Discharge of jury without verdict.

1-11-210. Discharge of jury without verdict.

The jury may be discharged by the court on account of the sickness of a juror or any accident or calamity requiring its discharge, or by consent of both parties or after the jurors have been kept together until it appears there is no probability of their agreeing.



1-11-211. Retrial after discharge of jury.

1-11-211. Retrial after discharge of jury.

When the jury is discharged after the cause is submitted or during the trial, the cause may be tried again immediately or at a future time as the court directs.



1-11-212. Rendition of verdict.

1-11-212. Rendition of verdict.

When the jurors agree upon their verdict, it shall be reduced to writing and signed by the foreman. They shall then be conducted into court, their names called by the clerk and the verdict rendered by the foreman. The clerk shall then read the verdict to the jury and inquire whether it is their verdict.



1-11-213. Further deliberation; polling jury.

1-11-213. Further deliberation; polling jury.

If a jury disagrees, or if when the jury is polled a juror answers in the negative, or if the verdict is defective in substance, the jury shall be sent out again for further deliberation and either party may require the jury to be polled by the clerk or court asking each juror if it is his verdict.



1-11-214. Discharge of jury; correcting defective verdict.

1-11-214. Discharge of jury; correcting defective verdict.

If no disagreement is expressed and neither party requires the jury to be polled, or on polling each juror answers in the affirmative, the verdict is complete and the jury shall be discharged. If the verdict is defective in form only, it may be corrected by the court with the assent of the jurors before they are discharged.






ARTICLE 3 - JURY FEES

1-11-301. Fees in district court generally.

1-11-301. Fees in district court generally.

All persons summoned as jurors in the district courts of this state shall receive the fees hereinafter provided and none other.



1-11-302. Mileage rate.

1-11-302. Mileage rate.

For each mile actually and necessarily traveled in going to and returning from the place of trial they shall receive mileage at the rate set in W.S. 9-3-103 when the distance traveled exceeds five (5) miles.



1-11-303. Amount of fees.

1-11-303. Amount of fees.

Jurors shall receive thirty dollars ($30.00) for each full or part day of actual attendance. A juror in attendance for more than five (5) consecutive days, exclusive of Saturdays, Sundays and holidays, may, in the discretion of the court, be allowed an additional twenty dollars ($20.00) per day for each day actually in attendance.



1-11-304. Certificate issued to jurors.

1-11-304. Certificate issued to jurors.

The clerk of the court shall note the time of the discharge of each juror summoned and issue to the juror a certificate under seal of the court for the amount due him for mileage and juror fees.






ARTICLE 4 - JURORS' EMPLOYMENT

1-11-401. Protection of jurors' employment.

1-11-401. Protection of jurors' employment.

(a) No employer shall discharge, threaten to discharge, intimidate or coerce any employee by reason of the employee's jury service, for the attendance or scheduled attendance in connection with jury service, in any court in the state of Wyoming.

(b) Any employer who violates the provisions of this section:

(i) May be enjoined from further violations of this section in order to provide other appropriate relief, including but not limited to reinstatement; and

(ii) Is liable for exemplary damages to the employee in an amount set by the court, but not to exceed one thousand dollars ($1,000.00) for each violation as to each employee; and

(iii) Is liable for the employee's reasonable costs and attorney's fees, as set by the court, in enforcing his rights hereunder.

(c) Any individual who is reinstated to a position of employment in accordance with this section shall be considered as having been on furlough or leave of absence during his period of jury service, shall be reinstated to his position of employment without loss of seniority and is entitled to participate in insurance or other benefits offered by the employer pursuant to established rules and practices relating to employees on furlough or on leave of absence in effect with the employer at the time the individual entered upon jury service.

(d) No action by an employee aggrieved hereunder shall be brought more than six (6) months after the alleged violation.

(e) The court may award a prevailing employer a reasonable attorney's fee as part of the cost if the court determines that any action brought by an employee is frivolous, vexatious or brought in bad faith.









CHAPTER 12 - EVIDENCE AND WITNESSES

ARTICLE 1 - WITNESSES GENERALLY

1-12-101. Privileged communications and acts.

1-12-101. Privileged communications and acts.

(a) The following persons shall not testify in certain respects:

(i) An attorney or a physician concerning a communication made to him by his client or patient in that relation, or his advice to his client or patient. The attorney or physician may testify by express consent of the client or patient, and if the client or patient voluntarily testifies the attorney or physician may be compelled to testify on the same subject;

(ii) A clergyman or priest concerning a confession made to him in his professional character if enjoined by the church to which he belongs;

(iii) Husband or wife, except as provided in W.S. 1-12-104;

(iv) A person who assigns his claim or interest concerning any matter in respect to which he would not be permitted to testify if a party;

(v) A person who, if a party, would be restricted in his evidence under W.S. 1-12-102 shall, where the property is sold or transferred by an executor, administrator, guardian, trustee, heir, devisee or legatee, be restricted in the same manner in any action or proceeding concerning the property;

(vi) A confidential intermediary, as defined in W.S. 1-22-201(a)(viii), concerning communications made to him or information obtained by him during the course of an investigation pursuant to W.S. 1-22-203, when the public interests, in the judgment of the court, would suffer by the disclosure.



1-12-102. When party incapable of testifying.

1-12-102. When party incapable of testifying.

In an action or suit by or against a person who from any cause is incapable of testifying, or by or against a trustee, executor, administrator, heir or other representative of the person incapable of testifying, no judgment or decree founded on uncorroborated testimony shall be rendered in favor of a party whose interests are adverse to the person incapable of testifying or his trustee, executor, administrator, heir or other representative. In any such action or suit, if the adverse party testifies, all entries, memorandum and declarations by the party incapable of testifying made while he was capable, relevant to the matter in issue, may be received in evidence.



1-12-103. Compelling testimony of adverse parties in civil and criminal actions.

1-12-103. Compelling testimony of adverse parties in civil and criminal actions.

A party may compel the adverse party to testify orally or by deposition as any other witness, and no person is disqualified as a witness in any action, civil or criminal, because of his interest in the same as a party or otherwise. Every person is a competent witness except as otherwise provided by law, but his interest in the action may be shown to affect the credibility of the witness. Any party of record in a civil action, or any person for whose immediate benefit the action is prosecuted or defended, or his assignor, officer, agent or employee or if a county or city is a party any officer of the county or city, may be examined upon the trial of any action as if under cross-examination at the instance of the adverse party and may be compelled to testify subject to the same rules for examination as any other witness. The party calling for the examination is not concluded thereby and may rebut the evidence given by counter or impeaching testimony.



1-12-104. Husband and wife as witnesses in civil and criminal cases.

1-12-104. Husband and wife as witnesses in civil and criminal cases.

No husband or wife shall be a witness against the other except in criminal proceedings for a crime committed by one against the other, or in a civil action or proceeding by one against the other. They may in all civil and criminal cases be witnesses for each other the same as though the marital relation did not exist.



1-12-105. Right of witness to demand fees; failure to pay; payments noted.

1-12-105. Right of witness to demand fees; failure to pay; payments noted.

After the case is called for trial and before a witness is sworn, he may demand his traveling fees and fees for one (1) day's attendance. If the fees are not paid he is not obliged to testify. At the commencement of the trial each day after the first day he may demand his fees for that day's attendance and if the fees are not paid he shall not be compelled to remain. The clerk shall note the payment of fees in the witness book.



1-12-106. Contempt of court by witness.

1-12-106. Contempt of court by witness.

Disobedience of a subpoena, refusal to be sworn except for refusal to pay fees on demand, or refusal to answer as a witness or to subscribe a deposition when lawfully ordered, may be punished as a contempt of the court or officer who required the attendance or testimony of the witness.



1-12-107. Attachment of witness who disobeys subpoena.

1-12-107. Attachment of witness who disobeys subpoena.

When a witness fails to attend in obedience to a subpoena, the court or officer before whom his attendance is required may issue an attachment to the sheriff of the county commanding him to arrest and bring the person named before the court at a time and place fixed in the attachment, to give his testimony and answer for the contempt. If the attachment is not for immediately bringing the witness before the court or officer, a sum may be fixed in which the witness may give bond with surety for his appearance. The sum shall be endorsed on the back of the attachment. If no sum is fixed and endorsed, it shall be one hundred dollars ($100.00). If the witness was not personally served, the court may order him to show cause why an attachment should not issue against him.



1-12-108. Punishment for contempt by witness.

1-12-108. Punishment for contempt by witness.

(a) Punishment for the contempt mentioned in W.S. 1-12-106 is as follows:

(i) When the witness fails to attend in obedience to a subpoena, the court or officer may fine him not more than fifty dollars ($50.00);

(ii) In other cases the court or officer may fine the witness not more than fifty dollars ($50.00) nor less than five dollars ($5.00), or may imprison him in the county jail until he submits to be sworn, testifies or gives his deposition.

(b) The fine imposed shall be paid into the county treasury.

(c) The witness is also liable to the party injured for any damages occasioned by his failure to attend, his refusal to be sworn, to testify or give his deposition.



1-12-109. Discharge of imprisoned witness.

1-12-109. Discharge of imprisoned witness.

Upon application of a witness imprisoned by an officer, a judge of the supreme court or district court may discharge him if it appears that his imprisonment is illegal.



1-12-110. Attachment for arrest or order of commitment; execution.

1-12-110. Attachment for arrest or order of commitment; execution.

Every attachment for the arrest or order of commitment to prison of a witness by a court or officer must be under the seal of the court or officer, if the officer has an official seal, and must specify particularly the cause of the arrest or commitment. If the commitment is for a refusal to answer a question, the question must be stated in the order and the order of commitment directed to the sheriff of the county where the witness resides or may be found at that time. It shall be executed by committing the witness to the jail of the county and delivering a copy of the order to the jailer.



1-12-111. Procuring testimony of imprisoned witness.

1-12-111. Procuring testimony of imprisoned witness.

When it is necessary to procure testimony of a person confined in the state penitentiary or any jail or reformatory, in the trial of any issue in an indictment or information, or in any hearing before a grand jury, the court may order a subpoena issued, directed to the warden of the state penitentiary or the superintendent of the jail or reformatory commanding him to bring the witness named in the subpoena before the court. The warden, superintendent or sheriff shall take the witness before the court at the time and place named in the subpoena and hold him until he is discharged by the court. When discharged he shall be returned by the officer to the place of imprisonment from which he was taken. The officer may command such assistance as he deems proper for the safe transportation of the witness. When the witness is in attendance of any court he may be placed for safekeeping in the jail of the county. The county in which the offense was alleged to have been committed shall pay the actual and necessary expenses of producing, keeping and returning the witness.



1-12-112. Taking of prisoner's deposition.

1-12-112. Taking of prisoner's deposition.

While a prisoner's deposition is being taken he shall remain in the custody of the officer having charge of him. The officer shall afford reasonable facilities for the taking of the deposition.



1-12-113. Immunity of witness obeying subpoena.

1-12-113. Immunity of witness obeying subpoena.

A witness may not be served with a summons or sued in a county in which he does not reside while going, returning or attending in obedience to a subpoena.



1-12-114. Oath of witness.

1-12-114. Oath of witness.

Before testifying the witness shall be sworn to testify the truth, the whole truth and nothing but the truth.



1-12-115. Testimony for use in foreign jurisdiction.

1-12-115. Testimony for use in foreign jurisdiction.

Whenever any mandate, writ or commission is issued from any court of record in any foreign jurisdiction, or whenever upon notice or agreement it is required to take the testimony of a witness in this state, the witness may be compelled to appear and testify in the same manner and by the same process as employed for taking testimony in matters pending in the courts of this state.



1-12-116. Confidential communications between family violence and sexual assault advocate and victim.

1-12-116. Confidential communications between family violence and sexual assault advocate and victim.

(a) As used in this section:

(i) "Advocate" or "family violence or sexual assault advocate" means a person who is employed by or volunteers services to any family violence and sexual assault program, who is certified by the program as having undergone at least forty (40) hours of crisis advocacy training and whose work is directed and supervised under a family violence and sexual assault program;

(ii) "Confidential communication" means information transmitted in confidence between a victim and an advocate in the course of that relationship and includes all information received by, and any report, working paper or document prepared by the advocate in the course of that relationship;

(iii) "Crisis services to victims of family violence and sexual assault" means emergency and follow-up intervention, information, referral services and medical, legal and social services advocacy;

(iv) "Family violence and sexual assault program" means a program whose primary purpose is to offer shelter and crisis services to victims of family violence and sexual assault through any community facility or center;

(v) "Shelter" means a place of temporary refuge, offered on a twenty-four (24) hour, seven (7) day per week basis to victims and their children;

(vi) "Victim" means a person who has been subjected to sexual assault as defined by W.S. 6-2-301(a)(v), incest as defined by W.S. 6-4-402 or domestic abuse as defined by W.S. 35-21-102(a)(iii).

(b) Except as provided by W.S. 14-3-210, a person exempted from testifying under the provisions of W.S. 1-12-116 shall not be examined as a witness in any civil, criminal, legislative or administrative proceeding concerning the following communications and information:

(i) An advocate shall not testify concerning a confidential communication made by a victim in the course of that relationship, except the advocate:

(A) May testify:

(I) With the express consent of the victim; or

(II) If the victim voluntarily testifies, provided the advocate's testimony shall be limited to the same subject matter.

(B) May be compelled to testify if the victim is unable to testify due to death or incompetence.

(ii) Any employee of a family violence and sexual assault program who has access to confidential communication shall not testify except in those circumstances where the advocate may testify.






ARTICLE 2 - DOCUMENTARY EVIDENCE GENERALLY

1-12-201. Copies of documents filed with interstate commerce or public service commissions.

1-12-201. Copies of documents filed with interstate commerce or public service commissions.

Printed copies of schedules, classifications and tariffs of rates, fares, charges, rules and regulations and supplements thereto, filed with the interstate commerce commission or the public service commission, which show respectively an interstate commerce commission number and an effective date or a public service commission number and an effective date, may be received in evidence without certification and shall be presumed to be correct copies of the originals on file with the interstate commerce commission or on file with the public service commission.






ARTICLE 3 - JUDICIAL NOTICE OF FOREIGN LAW

1-12-301. Proof of laws of foreign jurisdictions.

1-12-301. Proof of laws of foreign jurisdictions.

Printed copies of written law enacted by any other state, territory or foreign government purporting or proved to have been published by the authority thereof, or proved to be commonly admitted as evidence of the existing law in the courts or tribunals of the state, territory or government shall be admitted by the courts and officers of this state on all occasions as prima facie evidence of the law. The unwritten or common law of any other state, territory or foreign government may be proved by parol evidence and the books of reports of cases adjudicated in their courts may also be admitted as prima facie evidence of the law.



1-12-302. Judicial notice required.

1-12-302. Judicial notice required.

Every court of this state shall take judicial notice of the common law and statutes of every state, territory and other jurisdiction of the United States.



1-12-303. Manner of obtaining information.

1-12-303. Manner of obtaining information.

The court may inform itself of foreign laws in such manner as it deems proper, and the court may call upon counsel to aid in obtaining such information.



1-12-304. Determination of foreign law; reviewability.

1-12-304. Determination of foreign law; reviewability.

The determination of foreign laws shall be made by the court and not by the jury, and is reviewable.



1-12-305. Reasonable notice to be given adverse party.

1-12-305. Reasonable notice to be given adverse party.

Any party may present to the trial court any admissible evidence of foreign laws, but to enable a party to offer evidence of the law in another jurisdiction or to ask that judicial notice be taken thereof, reasonable notice shall be given to the adverse parties in the pleadings or otherwise.



1-12-306. Laws of jurisdictions outside United States.

1-12-306. Laws of jurisdictions outside United States.

The law of a jurisdiction other than a state, territory or jurisdiction of the United States, is an issue for the court but is not subject to the foregoing provisions concerning judicial notice.






ARTICLE 4 - CAPTURED, MISSING OR DEAD PERSONS

1-12-401. Written finding of presumed death admissible as evidence.

1-12-401. Written finding of presumed death admissible as evidence.



1-12-402. Official report that person is missing or captured as evidence of person's condition.

1-12-402. Official report that person is missing or captured as evidence of person's condition.

An official written report, record or certified copy thereof that a person is missing, missing in action, interned in a neutral country, beleaguered, besieged, captured by an enemy or is dead or alive, made by any officer or employee of the United States authorized by any law of the United States to make the report or copy, shall be received in any court, office or other place in this state as evidence of the condition of that person.



1-12-403. Findings and reports and records deemed prima facie valid.

1-12-403. Findings and reports and records deemed prima facie valid.

For the purposes of W.S. 1-12-401 and 1-12-402, any finding, report, record or certified copy purporting to have been signed by an officer or employee of the United States shall be deemed prima facie to have been signed and issued by the officer or employee pursuant to law, and the person signing shall be deemed prima facie to have acted within the scope of his authority. If a copy purports to have been certified by a person authorized by law to certify the same, such certified copy shall be prima facie evidence of his authority.






ARTICLE 5 - PRESUMPTIONS

1-12-501. Survivorship upon simultaneous death.

1-12-501. Survivorship upon simultaneous death.

(a) When two (2) persons perish in the same calamity and it is not shown who died first and there are no particular circumstances from which it can be inferred, survivorship is presumed from the probabilities resulting from the strength, age and sex, according to the following rules:

(i) If both of those who have perished were under the age of fifteen (15) years, the older is presumed to have survived;

(ii) If both were of the age of sixty (60) years or older, the younger is presumed to have survived;

(iii) If one is under fifteen (15) years of age and the other is sixty (60) years of age or older, the former is presumed to have survived;

(iv) If both are fifteen (15) years of age or older and under sixty (60) years of age, and the sexes are different, the male is presumed to have survived. If the sexes are the same, the older will be presumed to have survived;

(v) If one is under the age of fifteen (15) years or is sixty (60) years of age or older, and the other is between those ages, the latter is presumed to have survived.



1-12-502. Renumbered by Laws 1979, ch. 142, 3.

1-12-502. Renumbered by Laws 1979, ch. 142, 3.






ARTICLE 6 - BURDEN OF PROOF

1-12-601. Injury by health care providers; burden of proof.

1-12-601. Injury by health care providers; burden of proof.

(a) In an action for injury alleging negligence by a health care provider the plaintiff shall have the burden of proving:

(i) If the defendant is certified by a national certificating board or association, that the defendant failed to act in accordance with the standard of care adhered to by that national board or association; or

(ii) If the defendant is not so certified, that the defendant failed to act in accordance with the standard of care adhered to by health care providers in good standing performing similar health care services.

(b) In either paragraph (a)(i) or (ii) of this section, variations in theory of medical practice or localized circumstances regarding availability of equipment, facilities or supplies may be shown to contravene proof offered on the applicable standard of care.









CHAPTER 13 - RESERVATION OF QUESTION TO SUPREME COURT

1-13-101. Constitutional questions; generally.

1-13-101. Constitutional questions; generally.

When an important and difficult constitutional question arises in a proceeding pending before the district court on motion of either party or upon his own motion the judge of the district court may cause the question to be reserved and sent to the supreme court for its decision.



1-13-102. Constitutional questions; clerk's duties; rules.

1-13-102. Constitutional questions; clerk's duties; rules.

When a question is reserved to the supreme court, the clerk of the district court shall transmit the original papers in the case involving the question to the clerk of the supreme court, who shall place the papers on file. The matter shall then stand for hearing by the supreme court, and the supreme court may make rules of procedure as it deems proper for the speedy hearing of the proceeding.



1-13-103. Constitutional questions; remand for further proceedings.

1-13-103. Constitutional questions; remand for further proceedings.

Upon hearing the supreme court may remand the case together with the original papers to the district court for further proceedings. The clerk of the supreme court shall certify the order of remand to the clerk of the district court, who shall immediately enter the case upon the journal of the district court, and when entered the order stands as the order of the district court.



1-13-104. Questions from federal courts; generally.

1-13-104. Questions from federal courts; generally.

W.S. 1-13-104 through 1-13-107 is cited as the "Federal Court State Law Certificate Procedure Act".



1-13-105. Questions from federal courts; definitions.

1-13-105. Questions from federal courts; definitions.

(a) As used in this act:

(i) "Certificate procedure" means the procedure authorized herein by which a federal court in disposing of a cause pending before it submits a question of state law to the supreme court for determination;

(ii) "Federal court" means any court of the United States of America including the supreme court of the United States, courts of appeal, district courts and any other court created by act of congress;

(iii) "Supreme court" means the supreme court of Wyoming.



1-13-106. Questions from federal courts; authority of supreme court.

1-13-106. Questions from federal courts; authority of supreme court.

The supreme court may answer questions of law certified to it by a federal court when requested by the certifying court if there are involved in any proceeding before the federal court questions of law of this state which may be determinative of the cause then pending in the federal court, and as to which it appears to the federal court there is no controlling precedent in the existing decisions of the supreme court.



1-13-107. Questions from federal courts; rules.

1-13-107. Questions from federal courts; rules.

The supreme court may adopt rules of practice and procedure to implement or otherwise facilitate utilization of certificate procedure.






CHAPTER 14 - FEES AND COSTS AND SECURITY THEREFOR

1-14-101. "Folio" defined.

1-14-101. "Folio" defined.

The term folio as used in this act means one hundred (100) words. Four (4) figures shall be counted as one (1) word.



1-14-102. Witness fees; fees for expert witnesses in civil and criminal cases.

1-14-102. Witness fees; fees for expert witnesses in civil and criminal cases.

(a) Witnesses are entitled to receive the following minimum fees:

(i) For attending before any court or grand jury, or before any judge, referee or commissioner, ten dollars ($10.00) per day, and five dollars ($5.00) for half a day; and

(ii) Repealed By Laws 2004, Chapter 42, 2.

(iii) Mileage at the rate set in W.S. 9-3-103 for each mile actually and necessarily traveled in going to and returning from place of attendance.

(b) In any civil or criminal case, any party may call expert witnesses to testify and if the court finds any witness to be a qualified expert and the expert gives expert testimony which is admitted as evidence in the case, the expert witness shall be allowed witness fees of twenty-five dollars ($25.00) per day or such other amount as the court allows according to the circumstances of the case. Expert witness fees may be charged as costs against any party or be apportioned among some or all parties in the discretion of the court.



1-14-103. Witness or juror to receive only single fee.

1-14-103. Witness or juror to receive only single fee.

No witness shall receive fees or mileage in more than one (1) case covering the same period of time or the same travel. Each witness shall make affidavit that the fees and mileage claimed have not been claimed or received in any other case. No juror shall receive pay as a witness while serving as a juror.



1-14-104. Physician testifying as expert or performing postmortem or autopsy; fees.

1-14-104. Physician testifying as expert or performing postmortem or autopsy; fees.

Any physician or surgeon shall receive a reasonable fee as determined by the coroner when testifying as an expert before a coroner or other officer for each half day or portion thereof, and when conducting a postmortem examination or autopsy.



1-14-105. Physician testifying as expert or performing postmortem or autopsy; postmortem fee certificate; exceptions.

1-14-105. Physician testifying as expert or performing postmortem or autopsy; postmortem fee certificate; exceptions.

The coroner or other officer who has ordered a postmortem examination shall issue to the physician or surgeon a certificate for the fees provided, which shall be paid by the board of county commissioners by issuing a county warrant on the treasurer of the county in which the services were rendered in the amount of the certificate. W.S. 1-14-104 and 1-14-105 do not apply in the case of any physician regularly employed by the county.



1-14-106. Payment of fees in criminal cases.

1-14-106. Payment of fees in criminal cases.

In criminal cases where the fees prescribed are not paid by the defendant or the prosecuting witness, they shall be paid to the party entitled thereto by the public defender's office, if subpoenaed by a defendant represented by the public defender, otherwise by the county.



1-14-107. Record of attendance and fees of jurors and witnesses.

1-14-107. Record of attendance and fees of jurors and witnesses.

The clerk of the district court shall keep a record of the attendance and fees of jurors and witnesses at each term of court when claimed during the term and for which the county is liable.



1-14-108. Statement of attendance of jurors and witnesses in criminal cases.

1-14-108. Statement of attendance of jurors and witnesses in criminal cases.

Within ten (10) days after the close of each term of a court of record, the clerk shall return to the county commissioners a statement of the attendance of jurors and witnesses at such term and their mileage as taken by him in all criminal cases for which the county is liable.



1-14-109. Repealed by Laws 2009, Ch. 168, 207.

1-14-109. Repealed by Laws 2009, Ch. 168, 207.



1-14-110. Only actual mileage allowed for service; liability for false statement.

1-14-110. Only actual mileage allowed for service; liability for false statement.

If any officer or other person who is allowed mileage for any services rendered receives at the same time more than one (1) writ or process to serve, or authority to render more than one (1) service at the same place, he is only entitled to mileage for the actual number of miles traveled, allowing a full mile from place to place for every person served or every service rendered during the same journey. His return or claim for mileage shall show the actual number of miles necessarily traveled from the place where he received his authority to the place where the actual service was made or rendered. Should any false statement for mileage be proved, then no mileage shall be allowed for any services performed by virtue of the authority, writ or process by which such services were rendered and the maker of the false statement is liable to criminal process.



1-14-111. Witness or juror entitled to but single day's service for multiple criminal cases and on grand juries.

1-14-111. Witness or juror entitled to but single day's service for multiple criminal cases and on grand juries.

If a witness or juror is summoned to serve in more than one (1) criminal case in the same court on the same day, the witness or juror is entitled to but one (1) day's service, which shall be taxed as costs in the first case. The officer swearing the witness or juror shall keep a proper account of the fees in order that not more than one (1) payment is made under such circumstances. This also applies to grand juries and witnesses before grand juries.



1-14-112. Court officers not allowed witness fees.

1-14-112. Court officers not allowed witness fees.

An officer whose duty it is to be in constant attendance upon any court and who is sworn as a witness in a case then pending in that court, is not entitled to witness fees in the case.



1-14-113. Officer's fees to be posted; penalty.

1-14-113. Officer's fees to be posted; penalty.

Each officer herein named shall post a list of his fees in his office in a conspicuous place. For failure to do so he shall pay three dollars ($3.00) per day for each day of failure, which may be recovered by the county in a civil action.



1-14-114. Officer's return to show his fees.

1-14-114. Officer's return to show his fees.

An officer serving any process or order is not entitled to fees for service unless he returns on the process the amount of his fees and the items thereof.



1-14-115. Right to receive certified bill of costs or fees.

1-14-115. Right to receive certified bill of costs or fees.

Any person liable for any costs or fees is entitled to receive on demand a certified bill of the same, in which the items of service and the charges therefor are stated.



1-14-116. Repealed By Laws 2004, Chapter 42, 2.

1-14-116. Repealed By Laws 2004, Chapter 42, 2.



1-14-117. Disposition of costs collected.

1-14-117. Disposition of costs collected.

Every sheriff and other officer collecting costs on execution, after retaining the amount of his own fees shall pay the residue of the collected costs to the clerk of the court which issued the execution and take a receipt therefor.



1-14-118. Payment of fees and compensation.

1-14-118. Payment of fees and compensation.

All fees provided for by law when due from any party other than the state or the county are payable in advance to the person entitled to them. All fees and compensation due any person from the county are payable once every three (3) months by warrants drawn upon the county treasury in the manner provided by law, unless herein otherwise provided.



1-14-119. Nonresidents and partnerships suing in company name to furnish security; requirements.

1-14-119. Nonresidents and partnerships suing in company name to furnish security; requirements.

If a nonresident of the state or a partnership suing in its company name brings an action, the plaintiff must furnish sufficient security for costs approved by the clerk. A surety's obligations are complete by his endorsing the summons or complaint. The surety is bound for the payment of all costs adjudged or taxed against the plaintiff in the court in which the action is brought or in any other court to which it may be carried, whether he obtains judgment or not. The nonresident plaintiff may deposit with the clerk of court as security for costs in the case such sum of money as the clerk deems sufficient for the purpose. Upon motion of the defendant, the court may require the deposit to be increased, that personal security be given or that the nonresident plaintiff pay all costs as fast as they accrue.



1-14-120. Nonresidents and partnerships suing in company name to furnish security; failure to give security.

1-14-120. Nonresidents and partnerships suing in company name to furnish security; failure to give security.

If security for costs is not given as required by W.S. 1-14-119 or if the costs are not paid, the court shall at any time before the commencement of the trial, on motion of the defendant and notice to the plaintiff, dismiss the action unless within a reasonable time allowed by the court security is given.



1-14-121. Nonresident and partnership suing in company name to furnish security; when plaintiff becomes nonresident of county.

1-14-121. Nonresident and partnership suing in company name to furnish security; when plaintiff becomes nonresident of county.

If the plaintiff becomes a nonresident of the county in which the action is brought during its pendency, he may be compelled to give security in the manner stated in W.S. 1-14-119 and 1-14-120.



1-14-122. Additional security upon motion of defendant.

1-14-122. Additional security upon motion of defendant.

In an action in which security for costs has been given, the defendant may at any time before the commencement of the trial, after reasonable notice to the plaintiff, move the court for additional security. If on the motion the court is satisfied that the surety has moved from this state or the security is not sufficient the action may be dismissed unless in a reasonable time fixed by the court sufficient security is given.



1-14-123. Judgment against surety for costs; execution.

1-14-123. Judgment against surety for costs; execution.

After final judgment in an action in which security for costs is given, the court may on motion of the defendant or a person having a right to costs, after ten (10) days notice of the motion, render judgment in the name of the movant against the surety, his executors or administrators, for the costs adjudged against the plaintiff. Execution may be issued on the judgment as in other cases for the use and benefit of the person entitled to the costs.



1-14-124. Costs allowed for recovery of money or property.

1-14-124. Costs allowed for recovery of money or property.

Costs shall be allowed to the plaintiff upon a judgment in his favor in an action for the recovery of money only or for the recovery of specific real or personal property, unless otherwise provided by law.



1-14-125. When costs not recoverable by plaintiff.

1-14-125. When costs not recoverable by plaintiff.

When the judgment is less than one hundred dollars ($100.00), unless the recovery is reduced below that sum by counterclaim or setoff, each party shall pay his own costs. When the damage assessed is under five dollars ($5.00), the plaintiff shall not recover costs in any action for libel, slander, malicious prosecution, assault, assault and battery, false imprisonment or nuisance.



1-14-126. Costs in discretion of court.

1-14-126. Costs in discretion of court.

(a) In other actions the court may award and tax costs and apportion them between the parties on the same or adverse sides as it deems right and equitable. When a civil case is settled too late for the clerk of court to advise the jury panel that the jurors should not appear on the date summoned the court may order that any or all parties reimburse the proper fund for the fees and mileage paid to the jurors and bailiffs for their appearance.

(b) In civil actions for which an award of attorney's fees is authorized, the court in its discretion may award reasonable attorney's fees to the prevailing party without requiring expert testimony. In exercising its discretion the court may consider the following factors:

(i) The time and labor required, the novelty and difficulty of the questions involved, and the skill requisite to perform the legal service properly;

(ii) The likelihood that the acceptance of the particular employment precluded other employment by the lawyer;

(iii) The fee customarily charged in the locality for similar legal services;

(iv) The amount involved and the results obtained;

(v) The time limitations imposed by the client or by the circumstances;

(vi) The nature and length of the professional relationship with the client;

(vii) The experience, reputation and ability of the lawyer or lawyers performing the services; and

(viii) Whether the fee is fixed or contingent.



1-14-127. Recovery of costs when several actions brought on same instrument.

1-14-127. Recovery of costs when several actions brought on same instrument.

When several actions are brought on one (1) instrument in writing against several parties who might have been joined as defendants in the same action, no costs shall be recovered by the plaintiff in more than one (1) of the actions if the parties proceeded against in the other action were openly within the state at the commencement of the previous action.



1-14-128. Repealed by Laws 2009, Ch. 168, 102.

1-14-128. Repealed by Laws 2009, Ch. 168, 102.






CHAPTER 15 - ATTACHMENT, REPLEVIN AND GARNISHMENT

ARTICLE 1 - IN GENERAL

1-15-101. Applicability.

1-15-101. Applicability.

(a) This chapter shall apply to and govern:

(i) Attachment, replevin and garnishment proceedings in all district courts and circuit courts of this state;

(ii) Post judgment garnishment in small claims proceedings as provided by W.S. 1-21-205.



1-15-102. Definitions.

1-15-102. Definitions.

(a) As used in this chapter unless otherwise defined:

(i) "Attachment" means the procedure by which a plaintiff obtains a judicial lien on a defendant's property prior to judgment;

(ii) "Continuing garnishment" means any procedure for withholding the earnings of a judgment debtor for successive pay periods for payment of a judgment debt;

(iii) "Court" means any district court or circuit court of this state;

(iv) "Defendant" means a person whose property is being attached, garnished or replevied by a plaintiff and includes a judgment debtor after entry of judgment;

(v) "Disposable earnings" means that part of an individual's earnings remaining after the deduction of all amounts required by law to be withheld;

(vi) "Earnings" or "earnings from personal services" means compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus, proceeds of any pension or retirement benefits or deferred compensation plan or otherwise;

(vii) "Garnishee" means a person other than a plaintiff or defendant who is in possession of earnings or property of the defendant and who is subject to garnishment in accordance with the provisions of this chapter;

(viii) "Garnishment" means the procedure by which a plaintiff on whose behalf a writ of garnishment has been issued against a defendant reaches tangible or intangible personal property of the defendant in the possession, control or custody of, or debts or other monetary obligations owing by, a third person;

(ix) "Judgment creditor" means any person who has recovered a money judgment against a judgment debtor in a court of competent jurisdiction;

(x) "Judgment debtor" means any person who has a judgment entered against him in a court of competent jurisdiction;

(xi) "Officer" means sheriff;

(xii) "Plaintiff" means a person who is attaching, garnishing or repleving property of a defendant and includes a judgment creditor after entry of judgment;

(xiii) "Replevin" means the procedure by which a plaintiff in a pending action to recover possession of property obtains redelivery of property claimed to be wrongfully taken or detained.



1-15-103. General procedures relating to prejudgment writs of attachment, replevin and garnishment; issuance of writs without notice.

1-15-103. General procedures relating to prejudgment writs of attachment, replevin and garnishment; issuance of writs without notice.

(a) Prejudgment writs of attachment, replevin and garnishment shall be issued subject to the following conditions and circumstances:

(i) The writ shall issue only upon written motion and pursuant to a written order of the court;

(ii) The court shall not direct the issuance of the writ without notice to the adverse party and an opportunity to be heard unless it clearly appears from specific facts shown by affidavit or by the verified complaint that immediate and irreparable injury will result to the plaintiff before notice can be served and a hearing had thereon. A finding by the court that the plaintiff will suffer irreparable injury shall be made only if the court finds the existence of either of the following circumstances:

(A) There is present danger that the property will be immediately disposed of, concealed, or placed beyond the jurisdiction of the court; or

(B) The value of the property will be impaired substantially if the issuance of an order of attachment is delayed.

(iii) An order granted without notice authorizing the issuance of a writ shall be endorsed with the date and hour of issuance and shall be filed in the clerk's office and entered of record. The order shall define the injury and state why the injury is irreparable and why the order was granted without notice. The order, and any writ issued pursuant thereto, shall expire within a time fixed by the court, not to exceed ten (10) days after issuance. Within the time fixed, the court may, after notice and hearing, order the writ continued in effect or the adverse party may consent that the writ may be extended for a longer period. The reasons for the extension shall be entered of record;

(iv) If the order granting the writ is issued without notice, a hearing thereon shall be set for the earliest reasonable time;

(v) At the hearing on the issuance of the writ or its continuance, the plaintiff shall have the burden of establishing the facts justifying the issuance and continuance of the writ;

(vi) On notice to the plaintiff obtaining the issuance of the writ without notice, the adverse party may appear and move dissolution or modification of the writ, and in that event the court shall proceed to hear and determine the motion as expeditiously as possible;

(vii) Any notice required under this section shall be in a form and served in a manner as will expeditiously give the adverse party actual notice of the proceeding, all as directed by the court;

(viii) In the event that property has been seized by the sheriff pursuant to the issuance of a writ without notice, the property shall be retained by him subject to the order of the court.



1-15-104. Prejudgment writs; bond required; objection to plaintiff's sureties; hearing on objections; liability of sureties.

1-15-104. Prejudgment writs; bond required; objection to plaintiff's sureties; hearing on objections; liability of sureties.

(a) No prejudgment writ of attachment, replevin or garnishment shall issue unless the plaintiff files with the clerk a surety bond in an amount fixed by the court for the payment of all costs and damages which may be incurred or suffered by any party as a result of the wrongful issuance of the writ, not exceeding the sum specified in the bond.

(b) If the party for whose benefit a bond under subsection (a) of this section is given is not satisfied with the amount of the bond or the sufficiency of the sureties, he may, within five (5) days, excluding Saturdays, Sundays and legal holidays, after the receipt of a copy of the bond, serve upon the party giving the bond a notice that the party for whose benefit the bond is given objects to the amount of the bond or the sufficiency of the sureties. If the party for whose benefit the bond is given fails to object within the time allowed he is deemed to have waived all objection to the amount of bond and the sufficiency of the sureties.

(c) Notice of objections to the amount of bond and the sufficiency of sureties as provided in subsection (b) of this section shall be filed in the form of a motion for hearing on objections to the bond. Upon demand of the objecting party, each surety shall appear at the hearing of the motion and be subject to examination as to the surety's pecuniary responsibility or the validity of the execution of the bond. Upon hearing, the court shall approve or reject the bond as filed or require any amended, substitute or additional bond as the circumstances warrant. If the court rejects the bond or if the plaintiff fails within the time allowed to file any amended, substitute or additional bond required by the court, any property seized under the writ shall be returned to the defendant.

(d) The bond required by this section shall, in addition to other requirements, provide that each surety is subject to the jurisdiction of the court and irrevocably appoints the clerk of the court as the agent of the surety upon whom any papers affecting the liability of the surety on the bond may be served, and that the liability of the surety may be enforced on motion and upon notice as the court may require without the necessity of an independent action.



1-15-105. Writs; release of property or discharge of writ; undertaking required; objections to defendant's sureties; liability of sureties.

1-15-105. Writs; release of property or discharge of writ; undertaking required; objections to defendant's sureties; liability of sureties.

(a) At any time, either before or after the execution of a writ of attachment, replevin or garnishment, the defendant may obtain a release of any property or a discharge of the writ as follows:

(i) To secure a discharge of the attachment or garnishment the defendant shall furnish a bond, with sufficient sureties, in a sum of not less than double the amount claimed by the plaintiff, but not less than fifty dollars ($50.00) in amount. The conditions of the bond shall be to the effect that if the plaintiff recovers judgment, the defendant will pay the judgment together with interest and all costs assessed against him, not exceeding the sum specified in the bond;

(ii) To secure a release of property seized under a writ of attachment, replevin or garnishment, the defendant shall furnish a bond, with sufficient sureties, in a sum not less than the value of the property to be released, but in no case in an amount greater than necessary to obtain a discharge of the writ under paragraph (i) of this subsection. The conditions of the bond shall be to the effect that if the plaintiff recovers judgment, the defendant will pay the judgment, together with interest and all costs assessed against him, not exceeding the sum specified in the bond.

(b) The bond required by subsection (a) of this section shall be delivered to the sheriff at or before the time of service of the writ of attachment, replevin or garnishment. If the release or discharge is sought after the writ has been executed or the property seized, the defendant shall apply to the court, upon reasonable notice to the plaintiff, for an order releasing the property or discharging the writ.

(c) The bond required by subsection (a) of this section shall be filed with the court, and a copy of the bond served upon the plaintiff. Within five (5) days, excluding Saturdays, Sundays and legal holidays, after the plaintiff is served with notice of the filing of the bond required by subsection (a) of this section the plaintiff may object to the amount of the bond or the sufficiency of defendant's sureties, by serving upon the defendant and filing with the court a motion for hearing on objection to bond.

(d) Upon demand of the plaintiff, each surety shall appear at the hearing requested under subsection (c) of this section, and be subject to examination as to the surety's pecuniary responsibility or the validity of the execution of the bond. Upon hearing, the court shall approve or reject the bond as filed or require any amended, substitute or additional bond as the circumstances warrant.

(e) Upon a discharge of the writ or release of the property under this section, all of the property released, if not sold, and the proceeds of any sale of the property, shall be delivered to the defendant. The release or discharge by the court shall not be effective until the time for plaintiff to object to the amount of the bond or the sufficiency of the defendant's sureties has expired.

(f) The bond required by this section shall, in addition to other requirements, provide that each surety is subject to the jurisdiction of the court and irrevocably appoints the clerk of the court as his agent upon whom any papers affecting the liability of the surety on the bond may be served, and that his liability may be enforced on motion and upon notice as the court may require without the necessity of an independent action.



1-15-106. Discharge of improperly issued writs.

1-15-106. Discharge of improperly issued writs.

The defendant may at any time, upon notice to the plaintiff as the court may require, move the court in which the action is pending, to have a writ of attachment, replevin or garnishment discharged on the ground that it was improperly or irregularly issued. The court shall give the plaintiff reasonable opportunity to correct any defect in the complaint, affidavit, bond, writ or other proceeding so as to show that a legal cause for the writ existed at the time it was issued.



1-15-107. Notice of exemptions; right to a hearing; procedures.

1-15-107. Notice of exemptions; right to a hearing; procedures.

(a) Within five (5) days after the court receives the person's written request for a hearing, a person whose property is attached or whose property is in the possession of another person and is attached or garnished, and against whom no judgment has been entered, is entitled to a hearing on the attaching party's right to the property. The sheriff shall mail to the person a copy of the order of attachment or writ of garnishment and notice of the right to a hearing under this section, at the time the order of attachment is executed or the writ of garnishment is served on the garnishee. The papers shall be sent by first class United States mail with the postage prepaid and the envelopes furnished and properly addressed by the plaintiff.

(b) The notice required by this section shall inform the person of his right to request a hearing. The notice shall inform him that certain benefits and property cannot be taken to pay a debt and shall list the exempted benefits and property set forth in paragraphs (i) through (x) of this subsection. The notice shall also include a form for requesting a hearing and instructions that if the person believes he is entitled to retain or recover the property because it is exempt, or for any other reason, he should sign the form requesting a hearing and return or mail the form to the office of the clerk of court within ten (10) days after the date the notice was mailed to him. The request for hearing form shall set forth the following exemptions and provide a place for the person to designate which exemptions he claims:

(i) Social security benefits pursuant to 42 U.S.C. 407 and supplemental security income;

(ii) Veteran's benefits;

(iii) Black lung benefits;

(iv) Personal opportunities with employment responsibilities (POWER) payments;

(v) Federal civil service and state retirement system benefits as provided in 5 U.S.C. 8346 and W.S. 9-3-426, 9-3-620, 9-3-712 and 15-5-313;

(vi) Worker's compensation benefits;

(vii) Unemployment compensation benefits;

(viii) Earnings from personal services as defined by W.S. 1-15-102(a)(vi);

(ix) Homestead, personal articles and articles used for carrying on a trade or business to the extent provided by W.S. 1-20-101 through 1-20-111;

(x) Other exemptions as provided by law.

(c) The notice shall state that there may be additional exemptions not listed which may be applicable. Failure by the person to claim an exemption on the request for hearing form does not preclude him from claiming other exemptions or defenses at a hearing on the matter. If a person fails to make a written request for a hearing and claim exemptions pursuant to this section within ten (10) days after the date the notice was mailed to him, the notice shall state he may waive or lose his rights under this section.

(d) The sheriff may withhold execution of the prejudgment writ of attachment or garnishment until the plaintiff either provides the person's last known address or a statement that the plaintiff has no knowledge of the person's last known address. The sheriff shall have no duty under this section if the plaintiff provides a statement that the plaintiff has no knowledge of the defendant's address.

(e) In the case of a post judgment writ of garnishment, procedures for notice and hearing on a claim of exemptions shall be as provided by W.S. 1-15-501 through 1-15-511 or 1-17-102.



1-15-108. Forms.

1-15-108. Forms.

Affidavits, notices, writs and other forms for use in attachment, replevin, garnishment and continuing garnishment shall be in accordance with rules promulgated by the supreme court of Wyoming.






ARTICLE 2 - ATTACHMENT

1-15-201. When attachment may issue; affidavit.

1-15-201. When attachment may issue; affidavit.

(a) Subject to W.S. 1-15-101 through 1-15-108 and the provisions of this article, at any time after the filing of the complaint in a civil action for the recovery of money, the plaintiff may have the property of the defendant not exempt from execution attached as security for the satisfaction of any judgment that may be recovered.

(b) Before a writ of attachment is issued, the plaintiff shall file with the court in which the action is pending an affidavit stating:

(i) That the defendant is indebted to the plaintiff, specifying the amount of the indebtedness over and above all legal setoffs and the nature of the indebtedness;

(ii) That the attachment is not sought to hinder, delay or defraud any creditor of the defendant;

(iii) That the payment of the indebtedness has not been secured by any mortgage or lien upon real or personal property in this state, or, if originally so secured, that the security has, without any act of the plaintiff or the person to whom the security was given, become impaired; and

(iv) Any one (1) or more of the following grounds for attachment:

(A) That the defendant is not a resident of this state;

(B) That the defendant is a foreign corporation, not qualified to do business in this state;

(C) That the defendant stands in defiance of an officer, or conceals himself so that process cannot be served upon him;

(D) That the defendant has assigned, removed, disposed of or concealed, or is about to assign, remove, dispose of or conceal, any of his property with intent to defraud his creditors;

(E) That the defendant has departed or is about to depart from the state to the injury of his creditors;

(F) That the defendant fraudulently or criminally contracted the debt or incurred the obligation respecting which the action is brought.



1-15-202. Issuance of writ; contents.

1-15-202. Issuance of writ; contents.

(a) If authorized by a written order of the court pursuant to W.S. 1-15-103(a)(i), the clerk shall issue the writ of attachment upon the filing by the plaintiff of the bond required by W.S. 1-15-104.

(b) The plaintiff may have other writs of attachment issued as often as he may require at any time before judgment, based upon the original affidavit and bond, if the amount of the bond is sufficient.

(c) In actions pending in district court or circuit court several writs may be issued at the same time to the sheriff of any county.

(d) The writ shall be issued in the name of the state of Wyoming and shall be directed to the sheriff of any county in which property of the defendant is located and shall require him to attach and safely keep all the property of the defendant within his jurisdiction not exempt from execution, or so much thereof as may be sufficient to satisfy the plaintiff's demand, the amount of which shall be stated in conformity with the complaint.



1-15-203. Manner of executing writ.

1-15-203. Manner of executing writ.

(a) If the undertaking provided for in W.S. 1-15-105(a) is not given by the defendant at or before the time the writ is executed, the sheriff to whom the writ is directed shall execute the writ without delay in the following manner:

(i) Real property owned in the name of the defendant shall be attached by filing with the county clerk a copy of the writ, together with a description of the property attached, and a notice that it is attached, and by leaving a copy of the writ, description and notice with an occupant of the property, or if there is no occupant, by posting the copy of the writ, description and notice in a conspicuous place on the property attached;

(ii) Growing crops, which until severed shall be deemed personal property not capable of manual delivery, growing upon real property owned in the name of the defendant shall be attached by filing with the county clerk a copy of the writ, together with a description of the growing crops to be attached, and of the real property upon which the crops are growing, and a notice that the growing crops are attached in pursuance of the writ, and by leaving a copy of the writ, description and notice with an occupant of the real property, or if there is no occupant, by posting the copy of the writ, description and notice in a conspicuous place on the real property;

(iii) Real property or an interest therein belonging to the defendant and held in the name of any other person, shall be attached by filing with the county clerk a copy of the writ, together with a description of the property and a notice that the real property and any interest of the defendant therein held in the name of the other person, naming him, are attached, and by leaving with the occupant, if any, and with the named person or his agent, if known and within the county, or at the residence of either, if within the county, a copy of the writ, with a similar description and notice. If there is no occupant of the property, a copy of the writ, together with the description and notice, shall be posted in a conspicuous place upon the property. When filed, the county clerk shall index the attachment in the names of the defendant and of the person in whose name the real property is held;

(iv) Growing crops, which until severed, shall be deemed personal property not capable of manual delivery, or any interest therein belonging to the defendant, and growing upon real property held in the name of any other person, shall be attached in the same manner as crops growing upon real property held in the name of the defendant are attached under paragraph (ii) of this subsection. The notice of attachment shall state that the crops therein described or any interest of the defendant therein, held by, or standing upon the records of the county in the name of such other person, naming him, are attached pursuant to the writ. In addition, a copy of the writ, description and notice shall be delivered to such other person, or his agent, if known and within the county, or left at the residence of either, if known and within the county. When filed, the county clerk shall index the attachment in the names of the defendant and of the person in whose name the real property is held;

(v) Personal property capable of manual delivery shall be attached by taking it into custody;

(vi) Stocks or shares, or interest in stocks or shares, of any corporation or company shall be attached as provided by W.S. 1-19-101 through 1-19-108;

(vii) Personal property not capable of manual delivery shall be attached by leaving a copy of the writ with the person having the property in his possession if he can be found, and by placing a conspicuous notice of levy on the property;

(viii) Personal property, other than earnings from personal services as defined by W.S. 1-15-102(a)(vi), in the possession of another person shall be attached by service of a writ of garnishment as provided by W.S. 1-15-401 through 1-15-425;

(ix) If there are several attachments against the same defendant in different actions, they shall be executed in the order in which they are received by the sheriff.



1-15-204. Third party claims; indemnity to sheriff; application for release.

1-15-204. Third party claims; indemnity to sheriff; application for release.

(a) If the sheriff executing the writ has actual notice of any third party claim to the personal property to be levied on or is in doubt as to ownership of the property, or of encumbrances thereon, or damage to the property held that may result by reason of its perishable character, he may require the plaintiff to file with the sheriff a surety bond, indemnifying the sheriff against any loss or damage by reason of the illegality of any holding or sale on execution, or by reason of damage to any personal property held under attachment. Unless a lesser amount is acceptable to the sheriff, the bond shall be in double the amount of the estimated value of the property to be seized.

(b) Any person not a party to the action, who claims ownership or right to possession of property attached, may, at any time, either before or after judgment, be made a party on his application for the purpose of removing or discharging the attachment. The court may grant summary relief as is just, and may in proper cases try appropriate issues by jury.



1-15-205. Return of sheriff; inventory of property.

1-15-205. Return of sheriff; inventory of property.

The sheriff shall return the writ of attachment to the court within twenty (20) days after its receipt, together with a certificate of his actions endorsed thereon or attached thereto. The certificate shall contain a full inventory of the property attached.



1-15-206. Examination of defendant.

1-15-206. Examination of defendant.

The defendant may be required to appear before the court or a master appointed by the court, to be examined on oath respecting his property. After any examination conducted pursuant to this section, the court or master may order personal property capable of manual delivery to be delivered to the officer, on any terms as are just, having reference to any liens on or claims against the personal property, and may require a memorandum of the amount and description of all other personal property. The court shall make provision for witness fees and mileage as is just.



1-15-207. Sale of attached property before judgment.

1-15-207. Sale of attached property before judgment.

(a) If any of the property attached is perishable, the sheriff shall sell it in the manner in which property is sold on execution. The sheriff shall retain the proceeds and other property attached by him to answer any judgment that may be recovered in the action, unless released or discharged, or subjected to execution upon another judgment recovered previous to issuing the attachment.

(b) When property has been taken by an officer under a writ of attachment and the court is satisfied that the interest of the parties to the action will be served by a sale, the court may order the property sold in the same manner as property sold under an execution, and the proceeds deposited in the court to be disbursed pursuant to the judgment in the action. The order shall be made only upon notice to the adverse party if the party has been personally served or has entered an appearance in the action.



1-15-208. Satisfaction of judgment; deficiency; redelivery of property.

1-15-208. Satisfaction of judgment; deficiency; redelivery of property.

(a) If judgment is recovered by the plaintiff, the sheriff shall satisfy it out of the attached property which has not been delivered to the defendant or to a claimant pursuant to W.S. 1-15-105, or subjected to a prior lien, by paying to the plaintiff the proceeds of all sales of perishable property sold by the sheriff, or of any debts or credits collected by the sheriff or as much as is necessary to satisfy the judgment. If any balance remains due and an execution has issued on the judgment, the sheriff shall sell under the execution so much of the property, real or personal, as may be necessary to satisfy the balance, if enough real or personal property for that purpose remains in his hands. Notice of the sales shall be given and the sales shall be conducted as in other cases of sales on execution.

(b) After selling all the property attached by the sheriff which remains in his hands, the sheriff shall deduct his fees and apply the proceeds and any debts or credits collected by him, to the payment of the judgment. If any balance remains due on the judgment, the sheriff shall proceed to collect it as upon an execution in other cases. When the judgment is paid in full, the sheriff upon reasonable demand, shall deliver to the defendant the attached property remaining in his hands and any proceeds of the property attached not applied to the judgment.



1-15-209. Proceedings where defendant prevails.

1-15-209. Proceedings where defendant prevails.

If the plaintiff does not recover judgment against the defendant, any undertaking received in the action, all the proceeds of sales and money collected by the sheriff and all the property attached remaining in his hands shall be delivered to the defendant, and the attachment shall be discharged and the property released therefrom.



1-15-210. Release of attachment upon real property.

1-15-210. Release of attachment upon real property.

If the plaintiff does not recover judgment or an order is made discharging or releasing an attachment upon real property, a certified copy of the judgment or order shall be filed and indexed in the office of the county clerk in which the notice of attachment has been filed.



1-15-211. Attachment before maturity of claim.

1-15-211. Attachment before maturity of claim.

A party may commence an action upon an obligation before it is due and have an attachment against the property of the debtor upon any one (1) or more of the grounds set forth in W.S. 1-15-201(b)(iv)(D) through (F). The property attached, or its proceeds, shall be held subject to the judgment to be rendered, but no judgment shall be rendered on the claim until the obligation becomes due.



1-15-212. Property bound from time of service.

1-15-212. Property bound from time of service.

An order of attachment binds the property attached from the time the writ is executed.






ARTICLE 3 - REPLEVIN

1-15-301. Possession of personal property pending action.

1-15-301. Possession of personal property pending action.

Subject to W.S. 1-15-101 through 1-15-108, after filing the complaint and at any time before judgment, the plaintiff in an action to recover the possession of personal property may claim the delivery of the property to him as provided in this article.



1-15-302. Affidavit.

1-15-302. Affidavit.

(a) When delivery is claimed, the plaintiff shall file with the court an affidavit stating:

(i) A description of the property claimed;

(ii) The plaintiff is the owner of the property or has a special ownership or interest in it, stating the facts in relation to it, and that he is entitled to the possession of it;

(iii) The property is wrongfully detained by the adverse party;

(iv) The alleged cause of the detention of the property according to the best knowledge, information and belief of the affiant;

(v) The property has not been taken for a tax, assessment or fine pursuant to a statute, or seized under an execution or an attachment against the property of the plaintiff, or if so seized, that it is by statute exempt from seizure; and

(vi) The actual value of the property.



1-15-303. Issuance of writ; undertaking; service.

1-15-303. Issuance of writ; undertaking; service.

(a) If authorized by a written order of the court pursuant to W.S. 1-15-103(a)(i), and upon the filing by plaintiff of the bond required by W.S. 1-15-104, the clerk shall issue the writ of replevin.

(b) The writ shall be issued in the name of the state of Wyoming and shall require the sheriff to take the property described in the affidavit and retain it in his custody until delivered as provided in this article. The sheriff shall execute the writ and without delay serve on the defendant a copy of the affidavit, undertaking and writ. If personal service cannot be made upon the defendant service shall be made by depositing a copy of the papers in the United States mail, postage prepaid, addressed to the defendant at his last known address.



1-15-304. Delivery of property.

1-15-304. Delivery of property.

Subject to the provisions of W.S. 1-15-103(a)(viii) and 1-15-306, property seized under a writ of replevin shall be delivered by the sheriff to the plaintiff unless returned to the defendant pursuant to W.S. 1-15-104(c) or 1-15-105.



1-15-305. Return of sheriff.

1-15-305. Return of sheriff.

The sheriff shall return the writ to the court within twenty (20) days after its receipt, together with a certificate of his actions endorsed thereon or attached thereto.



1-15-306. Claim to property by third party.

1-15-306. Claim to property by third party.

If property taken under a writ of replevin is claimed by any person other than the defendant, and the claimant serves on the sheriff an affidavit stating the grounds of the claimant's title or right to possession, the sheriff is not bound to keep the property or deliver it to the plaintiff, unless the plaintiff files with the sheriff a surety bond, indemnifying the sheriff against any loss or damage by reason of the illegality of any holding or delivery or by reason of damage to any personal property held under the writ of replevin. Unless a lesser amount is acceptable to the sheriff, the bond shall be in double the amount of the estimated value of the property seized.






ARTICLE 4 - GARNISHMENT

1-15-401. Availability of writ of garnishment.

1-15-401. Availability of writ of garnishment.

(a) Subject to W.S. 1-15-101 through 1-15-108, a plaintiff or judgment creditor may obtain a writ of garnishment as provided in this article.

(b) A prejudgment writ of garnishment is available as a means of attachment of tangible or intangible property, other than earnings from personal services of the defendant, at any time after the filing of a complaint and before judgment, in cases in which a writ of attachment is available under W.S. 1-15-201.

(c) A post judgment writ of garnishment is available to satisfy a money judgment.



1-15-402. Property subject to garnishment.

1-15-402. Property subject to garnishment.

Any writ of garnishment may be used to levy upon or affect the accrued credits, chattels, goods, effects, debts, choses in action, money and other personal property and rights to property of the defendant in the possession of a third person, or under the control or constituting a performance obligation of any third person, whether due or yet to become due at the time of service of the writ of garnishment, which are not exempt from garnishment or execution under any applicable provisions of state or federal law.



1-15-403. Affidavit for writ of prejudgment garnishment.

1-15-403. Affidavit for writ of prejudgment garnishment.

(a) Before a writ of prejudgment garnishment is issued, the plaintiff shall file with the court in which the action is pending an affidavit stating:

(i) The facts showing that plaintiff's claim is one upon which attachment is authorized by W.S. 1-15-201;

(ii) The grounds and cause for the garnishment;

(iii) That the plaintiff has good reason to believe that the defendant has nonexempt credits, chattels, goods, effects, debts, choses in action or other personal property or rights to obligations of performance in the possession or in the control or otherwise owing from one (1) or more specified third persons that plaintiff seeks to charge as garnishees or that such third persons are indebted to the defendant; and

(iv) That the property, rights or debts are not earnings for the personal services of the defendant, or otherwise exempt from garnishment.



1-15-404. Issuance of writ of prejudgment garnishment.

1-15-404. Issuance of writ of prejudgment garnishment.

If authorized by a written order of the court pursuant to W.S. 1-15-103(a)(i), the clerk shall issue one (1) or more writs of prejudgment garnishment upon the filing by the plaintiff of the bond required by W.S. 1-15-104.



1-15-405. Issuance of writ of post judgment garnishment; multiple writs.

1-15-405. Issuance of writ of post judgment garnishment; multiple writs.

(a) After the entry of a judgment requiring the payment of money, the clerk of the court from which execution could issue shall, upon application of the plaintiff, issue one (1) or more writs of post judgment garnishment. The writ may be issued without the necessity for a bond.

(b) Several writs may be issued at the same time and the names of as many persons as are sought to be charged as garnishees may be inserted in the same writ or different writs.



1-15-406. Content of writ of prejudgment or post judgment garnishment; to whom directed.

1-15-406. Content of writ of prejudgment or post judgment garnishment; to whom directed.

A writ of prejudgment or post judgment garnishment shall be issued in the name of the state of Wyoming and shall be directed to the person or persons designated in the plaintiff's affidavit as garnishee. The writ shall advise each person that until further order of the court or until the garnishee has complied with the requirements of W.S. 1-15-407(c), he is attached as garnishee in the action, command him not to pay any debt due or to become due to the defendant which is not exempt from execution and to retain possession and control of all credits, chattels, goods, effects, debts, choses in action, money and personal property and rights to property of the defendant not exempt from execution.



1-15-407. Answer of garnishee; release of garnishee.

1-15-407. Answer of garnishee; release of garnishee.

(a) A writ of prejudgment or post judgment garnishment shall require the garnishee to file with the court a verified answer within ten (10) days, excluding Saturdays, Sundays and legal holidays, from the date of service of the writ. The answer of the garnishee shall state:

(i) Whether the garnishee is indebted to the defendant, either in property or in money, whether the same is now due and, if not, when it is to become due;

(ii) Whether the garnishee has in his possession, custody or control any credits, chattels, goods, effects, debts, choses in action, money or other personal property belonging to the defendant, or in which the defendant has an interest, and if so, the description and value of the same;

(iii) Whether the garnishee knows of any debts owing to the defendant or of any credits, chattels, goods, effects, debts, choses in action, money or other personal property belonging to the defendant or in which defendant has an interest, whether in the possession or under the control of the garnishee or another, and if so, the particulars thereof;

(iv) If the defendant is an employee of the garnishee, the defendant's job title, position or occupation, the defendant's rate and method of compensation, his pay period and the computation of the amount of the defendant's accrued disposable earnings attached by the writ;

(v) Whether the garnishee, pursuant to W.S. 1-15-417, is retaining or deducting any amount in satisfaction of a claim the garnishee has against the plaintiff or the defendant, a designation as to whom the claim relates and the amount retained or deducted.

(b) The garnishee shall mail a copy of his answer to the plaintiff and defendant if, at the time he is served with the writ, the garnishee is furnished with stamped envelopes addressed to the parties.

(c) The garnishee shall be released from the writ of garnishment not later than thirty (30) days after service of the writ on the garnishee, unless sooner released by order of the court, provided, that the garnishee has first filed with the court the verified answer required by subsection (a) of this section and delivered to the court all of the defendant's credits, chattels, goods, effects, debts, choses in action, money, personal property and rights to property not exempt from execution, in the possession of the garnishee or coming into his possession within thirty (30) days after service of the writ.



1-15-408. Garnishment of earnings for personal services.

1-15-408. Garnishment of earnings for personal services.

(a) A writ of post judgment garnishment attaching earnings for personal services shall attach that portion of the defendant's accrued and unpaid disposable earnings, specified in subsection (b) of this section. The writ shall direct the garnishee to withhold from the defendant's accrued disposable earnings the amount attached pursuant to the writ and to pay the exempted amount to the defendant at the time his earnings are normally paid. Earnings for personal services shall be deemed to accrue on the last day of the period in which they were earned or to which they relate. If the writ is served before or on the date the defendant's earnings accrue and before the same have been paid to the defendant, the writ shall be deemed to have been served at the time the periodic earnings accrue. If more than one (1) writ is served, the writ first served shall have priority. Notwithstanding any other provision of this subsection, an income withholding order for child support obtained pursuant to W.S. 20-6-201 through 20-6-222 shall have priority over any other garnishment.

(b) The maximum portion of the aggregate disposable earnings of an individual which are subject to garnishment is the lesser of:

(i) Twenty-five percent (25%) of defendant's disposable earnings for that week; or

(ii) The amount by which defendant's aggregate disposable earnings computed for that week exceeds thirty (30) times the federal minimum hourly wage prescribed by the Fair Labor Standards Act of 1938, 29 U.S.C. 206(a)(1), in effect at the time the earnings are payable, or, in case of earnings for any pay period other than a week, any equivalent multiple thereof prescribed by the administrator of the Wyoming Uniform Consumer Credit Code in the manner provided by W.S. 40-14-505(b)(iii).

(c) Unless a garnishee is specifically informed by affidavit of the plaintiff that the defendant has other periodic earnings from sources other than from the garnishee and the amount thereof, the garnishee shall treat the defendant's earnings becoming due from the garnishee as the defendant's entire aggregate earnings for the purpose of computing the sum attached by the garnishment.



1-15-409. Service of writ; return; copy to defendant.

1-15-409. Service of writ; return; copy to defendant.

(a) A writ of prejudgment or post judgment garnishment shall be served on the garnishee in the same manner as a summons.

(b) Not later than five (5) days after service is made upon the garnishee the sheriff or other person who served the writ shall mail a copy of the writ to the defendant. The writ shall be sent by first class United States mail with the postage prepaid. The envelope shall be furnished and properly addressed by the plaintiff.



1-15-410. Release or discharge of garnishment.

1-15-410. Release or discharge of garnishment.

At any time, either before or after the service of any writ of garnishment, the defendant may obtain a release or discharge as provided by W.S. 1-15-105. In the case of a writ of post judgment garnishment, the condition of the bond required by W.S. 1-15-105(a)(ii) shall be to the effect that if the plaintiff is entitled to execute the writ upon the property seized, the defendant will pay an amount equal to the value of the property, together with interest and all costs assessed against him, not exceeding the sum specified in the bond.



1-15-411. Delivery of property.

1-15-411. Delivery of property.

(a) Repealed by Laws 1988, ch. 42, 2.

(b) The garnishee may deliver to the officer serving the writ the property belonging to and the money due to the defendant as shown by the answer of the garnishee. The officer shall return the property, money and the writ to the court. The property shall then be dealt with as ordered by the court. After the property is delivered, the garnishee shall be relieved from further liability in the proceedings, unless his answer is successfully controverted as provided in this article.



1-15-412. Reply to answer of garnishee; trial of issues; judgment.

1-15-412. Reply to answer of garnishee; trial of issues; judgment.

If the garnishee answers, the plaintiff or defendant may, within ten (10) days after the answer of the garnishee is filed with the court, file and serve upon the garnishee and the other party to the action a reply to the garnishee's answer. Either party may also allege any matters which would charge the garnishee with liability. New matter in a reply is deemed denied. Matters in issue shall be tried to the court and judgment entered as in other civil actions. Costs shall be awarded to the prevailing party unless the court otherwise directs.



1-15-413. Judgment on answer of garnishee.

1-15-413. Judgment on answer of garnishee.

(a) The parties to the principal action who fail to reply to the answer of the garnishee shall be deemed to have accepted it as correct. If both parties to the principal action have accepted the answer, an appropriate judgment shall be entered. If the answer shows that the garnishment has attached personal property of any kind in the possession or under the control of the garnishee which belongs to and is due the defendant, the court shall enter judgment that the garnishee deliver the personal property to the sheriff. If the plaintiff has already recovered, or subsequently recovers judgment against the defendant in the action, the personal property or as much as may be necessary shall be sold upon execution and the proceeds applied toward the satisfaction of the judgment, together with the costs of the action and proceedings. Any surplus of the personal property or the proceeds thereof shall be returned to the defendant.

(b) If the answer shows that the garnishee is indebted to the defendant, and if the plaintiff has recovered, or subsequently recovers judgment against the defendant in the action, the court shall also enter judgment in favor of the defendant for the use of the plaintiff against the garnishee. The judgment shall be the amount attached as shown in the answer but shall not be for a greater sum than is necessary to satisfy the judgment against the defendant, together with costs. In no event shall the garnishee be chargeable with costs except under the provisions of W.S. 1-15-412 and 1-15-414.



1-15-414. Proceedings on failure of garnishee to answer.

1-15-414. Proceedings on failure of garnishee to answer.

If the garnishee has been duly served with a writ of prejudgment or post judgment garnishment and fails to answer as required by W.S. 1-15-407, the plaintiff may enter the default of the garnishee and proceed to prove the liability of the garnishee. The garnishee may be ordered to appear before the court or a master appointed by the court and be examined in the same manner as persons are examined under the discovery provisions of the Wyoming Rules of Civil Procedure. The court may make provision for witness fees and mileage as is just, provided that if any garnishee has willfully failed to file any required answer, he may be required to pay the costs of any proceeding taken for the purpose of obtaining the information required to be furnished in the answer. Judgment shall be entered upon the evidence to the same effect as if the garnishee had answered. Costs shall be awarded to the prevailing party unless the court otherwise directs.



1-15-415. Judgment discharges garnishee for amount paid.

1-15-415. Judgment discharges garnishee for amount paid.

A garnishee shall be discharged from all claims of all parties in the garnishee action for all goods, effects and credits paid, delivered or accounted for by the garnishee as a result of any judgment against the garnishee.



1-15-416. Intervention or interpleader of third persons.

1-15-416. Intervention or interpleader of third persons.

(a) If it appears that any person not a party to the action has or claims an interest in any of the garnished property antedating the garnishment, the court may permit that person to appear and maintain his rights.

(b) If the answer of the garnishee discloses that any person other than the defendant claims the indebtedness or property in his hands, the court may on motion order that the claimant be interpleaded as a defendant to the garnishee action. Notice in such form as the court shall direct, together with a copy of the order, shall be served upon the third-party claimant in the manner required for the service of a summons. The garnishee may pay or deliver to the court the indebtedness or property, which shall be a complete discharge from all liability to any party for the amount paid or property delivered. The third-party claimant shall be deemed a defendant to the garnishee action and shall answer within ten (10) days, setting forth his claim or defense. In case of default, judgment may be rendered as in other cases of default which shall conclude any claim upon the part of the third-party claimant.

(c) Any person who intervenes or is interpleaded as a defendant under this section is bound by the judgment in the garnishee action.



1-15-417. Claims of garnishee against plaintiff or defendant.

1-15-417. Claims of garnishee against plaintiff or defendant.

A garnishee may retain or deduct out of the property, effects or credits of the defendant in his hands all demands whether or not due against the plaintiff and against the defendant of which he could have availed himself if he had not been served as garnishee. The garnishee is liable for the balance only after all mutual demands between himself and the plaintiff and defendant are settled, not including unliquidated damages for wrongs and injuries. The verdict or findings, if any, and the judgment shall show against which party any claim is allowed, and the amount thereof.



1-15-418. Liability of garnishee on negotiable instruments.

1-15-418. Liability of garnishee on negotiable instruments.

No person shall be liable as garnishee for having drawn, accepted, made or endorsed any negotiable instrument in the hands of the defendant at the time of service of the writ of prejudgment or post judgment garnishment when the negotiable instrument is not due.



1-15-419. When garnishee is mortgagee or pledgee.

1-15-419. When garnishee is mortgagee or pledgee.

When any personal property, choses in action or effects of the defendant in the hands of the garnishee are mortgaged or pledged, or in any way liable for the payment of a debt to the garnishee, the plaintiff may obtain an order from the court authorizing the plaintiff to pay the amount due the garnishee, and requiring the garnishee to deliver the personal property, choses in action and effects, to the officer serving the writ of prejudgment or post judgment garnishment upon payment to the garnishee of the amount due him by the plaintiff.



1-15-420. Where property held to secure performance of other obligation.

1-15-420. Where property held to secure performance of other obligation.

(a) The court may order the plaintiff to redeem personal property, choses in action or effects levied upon under a writ of prejudgment or post judgment garnishment by performing the obligation or tendering performance if:

(i) The personal property, choses in action or effects secure any obligation other than the payment of money; and

(ii) The obligation secured can be performed by the plaintiff without damage to the interested persons.

(b) Upon performance under subsection (a) of this section or any tender thereof which is refused, the garnishee shall deliver the personal property and effects to the officer serving the writ.



1-15-421. Disposition of property.

1-15-421. Disposition of property.

(a) All personal property, choses in action and effects received by the sheriff under W.S. 1-15-419 or 1-15-420, shall be disposed of in the same manner as if the property, choses in action and effects had been delivered by the garnishee under the provisions of W.S. 1-15-411, provided that the plaintiff shall, out of the proceeds thereof:

(i) Be first repaid the amount paid by him to the garnishee for the redemption of the property, choses in action or effects; or

(ii) Be indemnified for any other act or thing done by him or performed pursuant to the order of the court for the redemption of the property, choses in action or effects.



1-15-422. Effect of discharge of garnishee.

1-15-422. Effect of discharge of garnishee.

Except as provided by W.S. 1-15-415, a judgment discharging a garnishee shall be no bar to an action brought against the garnishee by the defendant for or on account of the same demand.



1-15-423. Execution on judgment against garnishee for debt not due.

1-15-423. Execution on judgment against garnishee for debt not due.

When a judgment is rendered against a garnishee with respect to a debt from the garnishee to the defendant and the debt is not yet due, execution shall not issue until the debt has become due.



1-15-424. Failure to proceed against nonexempt garnished earnings.

1-15-424. Failure to proceed against nonexempt garnished earnings.

If a judgment creditor fails, within sixty (60) days from the filing of the answer of the garnishee, to secure a garnishee judgment and execute on garnished nonexempt earnings held by a garnishee pursuant to a writ of post judgment garnishment, the writ of garnishment which commanded the garnishee to hold the nonexempt portion of the defendant's earnings shall be released and discharged without further order of the court. In that event the garnishee shall pay to the judgment debtor that portion of his earnings which had been held pursuant to the writ of garnishment.



1-15-425. Garnishee bound.

1-15-425. Garnishee bound.

A garnishee served with a writ of prejudgment or post judgment garnishment shall hold for the benefit of the plaintiff all property of the defendant in his possession, and money and credits due from him to the defendant, from the time he is served with the writ until the writ is discharged.






ARTICLE 5 - CONTINUING GARNISHMENT

1-15-501. Definitions.

1-15-501. Definitions.

(a) As used in this article:

(i) "Continuing garnishment" means any procedure for withholding the earnings of a judgment debtor for successive pay periods for payment of a judgment debt;

(ii) "Court" means any district court or circuit court of this state;

(iii) "Disposable earnings" means that part of an individual's earnings remaining after the deduction of all amounts required by law to be withheld;

(iv) "Earnings" means compensation paid or payable for personal services, including but not limited to wages, salary, commission, bonus, proceeds of any pension or retirement benefits or deferred compensation plan. "Earnings" does not include compensation paid as per diem;

(v) "Garnishee" means a person other than a judgment creditor or judgment debtor who is in possession of earnings of the judgment debtor and who is subject to garnishment in accordance with the provisions of this article;

(vi) "Garnishment" means any procedure through which the property or earnings of an individual in the possession or control of a garnishee are required to be withheld for payment of a judgment debt;

(vii) "Judgment creditor" means any person who has recovered a money judgment against a judgment debtor in a court of competent jurisdiction;

(viii) "Judgment debtor" means any person who has a judgment entered against him in a court of competent jurisdiction.



1-15-502. Continuing garnishment; creation of lien.

1-15-502. Continuing garnishment; creation of lien.

(a) In addition to garnishment proceedings otherwise available under the laws of this state, in any case in which a money judgment is obtained in a court of competent jurisdiction the judgment creditor or his assignees shall be entitled, in accordance with this article, to have the clerk of the court issue a writ for continuing garnishment against any garnishee who is an employer of the judgment debtor. Issuance of a writ of execution is not a prerequisite to issuance of a writ of continuing garnishment. To the extent that the earnings are not exempt from garnishment, the garnishment shall be a lien and continuing levy upon the earnings due or to become due to the judgment debtor at the time the writ of continuing garnishment is served on the garnishee.

(b) Subject to the provisions of W.S. 1-15-504, garnishment pursuant to subsection (a) of this section shall be a lien and continuing levy against said earnings due until such time as the employment relationship is terminated, the underlying judgment is vacated, modified or satisfied in full, the writ is dismissed, or ninety (90) days have expired since service of the writ, whichever is sooner. A continuing garnishment may be suspended for a specified period of time by the judgment creditor upon agreement with the judgment debtor. The agreement shall be in writing and filed by the judgment creditor with the clerk of the court in which the judgment was entered and a copy of the agreement shall be delivered by the judgment creditor to the garnishee.

(c) Continuing garnishment pursuant to this article shall apply only to proceedings against the earnings of a judgment debtor who is a natural person.



1-15-503. Earnings subject to continuing garnishment.

1-15-503. Earnings subject to continuing garnishment.

(a) Subject to the provisions of W.S. 1-15-504, any earnings owed by the garnishee to the judgment debtor at the time of service of the writ of continuing garnishment upon the garnishee and all earnings accruing from the garnishee to the judgment debtor from the date of service up to and including the ninetieth day thereafter is subject to the process of continuing garnishment.

(b) Notwithstanding the provisions of subsection (a) of this section, the exemptions from garnishment shall apply to continuing garnishments.



1-15-504. Priority between multiple garnishments.

1-15-504. Priority between multiple garnishments.

(a) Only one (1) writ of continuing garnishment against earnings due the judgment debtor shall be satisfied at one (1) time. When more than one (1) writ of continuing garnishment has been issued against earnings due the same judgment debtor, they shall be satisfied in the order of service on the garnishee. When a writ of continuing garnishment is served upon a garnishee during the effective period of a prior writ of continuing garnishment, service of the subsequent writ shall be deemed effective from the time the liens of all prior writs have terminated. Except as otherwise provided in this section, a lien and continuing levy obtained pursuant to this article shall have priority over any subsequent garnishment lien or wage attachment. In any civil action, a judgment creditor shall serve no more than one (1) writ of continuing garnishment upon any one (1) garnishee for the same judgment debtor during any ninety (90) day period.

(b) Where a continuing garnishment has been suspended for a specific period of time by agreement of the parties pursuant to W.S. 1-15-502(b), the suspended continuing garnishment shall have priority over any writ of garnishment or continuing garnishment served on the garnishee after the suspension has expired. No suspension shall extend the running of the ninety (90) day effective period of the writ nor otherwise affect priorities.

(c) Notwithstanding any other provision of this section, an income withholding order for child support obtained pursuant to W.S. 20-6-201 through 20-6-222 shall have priority over any other continuing garnishment. If an income withholding order is served during the effective period of a writ of continuing garnishment, the effective period shall be tolled and all priorities preserved until the termination of the income withholding order.

(d) Any writ of garnishment or continuing garnishment served upon a garnishee while any previous writ of continuing garnishment is still in effect shall be answered by the garnishee with a statement that he has been served previously with one (1) or more writs of continuing garnishment against earnings due the judgment debtor and specifying the date on which all such liens are expected to terminate.

(e) Upon the termination of a lien and continuing levy obtained pursuant to this article, any other writ of garnishment or continuing garnishment which has been issued or which is issued subsequently against earnings due the judgment debtor shall have priority in the order of service on the garnishee. The person who serves a writ of continuing garnishment on a garnishee shall note the date and time of the service.



1-15-505. Service of writ; notice to judgment debtor in continuing garnishment; payment to clerk of court.

1-15-505. Service of writ; notice to judgment debtor in continuing garnishment; payment to clerk of court.

(a) The judgment creditor shall serve two (2) copies of the writ of continuing garnishment upon the garnishee, one (1) copy of which the garnishee shall deliver to the judgment debtor as provided in W.S. 1-15-506. The writ shall be served on the garnishee in the same manner as a summons under Rule 4(d) of the Wyoming Rules of Civil Procedure or by certified mail sent to the garnishee at the address of its principal place of business in accordance with Rule 4(l) of the Wyoming Rules of Civil Procedure. The writ shall include notice to the judgment debtor of the formula used to calculate:

(i) The amount of exempt earnings owed to the judgment debtor for a single pay period; and

(ii) The amount of nonexempt earnings payable to the judgment creditor for a single pay period.

(b) The writ shall contain notice to the judgment debtor of his right to object to the calculation of exempt and nonexempt earnings and his right to a hearing on his objection.

(c) The writ shall direct the garnishee to pay over all earnings withheld under this article to the clerk of the court from which the writ was issued.



1-15-506. Service of notice upon judgment debtor; answer and tender of payment by garnishee.

1-15-506. Service of notice upon judgment debtor; answer and tender of payment by garnishee.

(a) The garnishee shall deliver a copy of the writ of continuing garnishment required by W.S. 1-15-505, together with the calculation of exempt earnings, to the judgment debtor at the time the judgment debtor receives earnings for the first pay period affected by the writ of continuing garnishment. For all subsequent pay periods affected by the writ, the garnishee shall deliver a copy of the calculation of the amount of exempt earnings to the judgment debtor at the time the judgment debtor receives earnings for that pay period.

(b) Compliance with this section and W.S. 1-15-505 by the judgment creditor shall be deemed to give sufficient notice to the judgment debtor of the continuing garnishment proceedings against him, and no further notice shall be required under this article.

(c) The garnishee shall file with the court a verified answer to the writ of continuing garnishment no later than ten (10) days following the date the judgment debtor receives earnings for the first pay period affected by the writ, or forty (40) days following the date the writ was served upon the garnishee, whichever is earlier. The answer of the garnishee shall state:

(i) Whether the judgment debtor was employed by the garnishee on the date the writ was served;

(ii) Whether the judgment debtor is paid weekly, monthly or otherwise;

(iii) The dates on which the judgment debtor will be paid during the ninety (90) day effective period of the writ;

(iv) The amount of the judgment debtor's regular gross pay and an itemization of deductions regularly withheld from the judgment debtor's gross pay by the garnishee; and

(v) Whether any other outstanding writ of continuing garnishment or income withholding order for child support relating to the judgment debtor has been served on the garnishee and if so the date on which each writ or order is expected to terminate.

(d) For each pay period affected by the writ, the garnishee shall pay any nonexempt earnings and deliver a calculation of the amount of exempt earnings to the clerk of the court which issued the writ no less than five (5) nor more than ten (10) days, excluding Saturdays, Sundays and legal holidays, following the day the judgment debtor receives earnings affected by the writ.



1-15-507. Judgment debtor to file written objection.

1-15-507. Judgment debtor to file written objection.

(a) If the judgment debtor objects to the calculation of the amount of exempt earnings, the judgment debtor shall have five (5) days, excluding Saturdays, Sundays and legal holidays, from receipt of the calculation of exempt earnings within which to resolve the issue of the miscalculation by agreement with the garnishee, during which time the garnishee shall not tender any monies to the clerk of the court. If the objection is not resolved within five (5) days, excluding Saturdays, Sundays and legal holidays, the garnishee shall pay the withheld income to the clerk of the court in which the judgment was entered and the judgment debtor may file a written objection with the clerk setting forth with reasonable detail the grounds for the objection. The judgment debtor's objection shall be filed with the clerk of court and a copy mailed to the judgment creditor or his attorney of record within five (5) days, excluding Saturdays, Sundays and legal holidays, from the date the withheld earnings are received by the clerk of court. If the objection is not filed within the time allowed, the clerk of court shall pay the withheld income to the judgment creditor.

(b) Upon the filing of a written objection, all further proceedings with relation to the disposition of the earnings shall be stayed until the matter of the objection is determined.

(c) Notwithstanding the provisions of subsection (a) of this section, a judgment debtor failing to make a written objection may, at any time within ninety (90) days from receipt of a calculation of exempt earnings, and for good cause shown, move the court in which the judgment was entered to hear an objection as to any earnings levied in continuing garnishment, the amount of which the judgment debtor claims to have been miscalculated.



1-15-508. Hearing on objection.

1-15-508. Hearing on objection.

(a) Upon the filing of an objection pursuant to W.S. 1-15-507(a), the court in which the judgment was entered shall set a time for the hearing of the objection, which shall be not more than ten (10) days, excluding Saturdays, Sundays and legal holidays, after filing. The clerk of the court where the objection is filed shall immediately inform the judgment creditor or his attorney of record and the judgment debtor or his attorney of record by telephone, by mail or in person of the date set for the hearing.

(b) The certificate of the clerk of the court that service of notice of the hearing has been made in the manner and form stated in subsection (a) of this section, which certificate has been attached to the court file, shall constitute prima facie evidence of service, and the certificate of service filed with the clerk of the court is sufficient return of service.

(c) Upon hearing, the court shall determine whether the amount of the judgment debtor's exempt earnings was correctly calculated by the garnishee and shall enter an order or judgment setting forth the determination of the court. If the amount of exempt earnings is found to have been miscalculated, the court shall order the clerk of the court to remit the amount of over garnished earnings to the judgment debtor.

(d) If the judgment debtor moves the court to hear an objection within the time provided by W.S. 1-15-507(c) and the judgment giving rise to the claim has been satisfied against earnings of the judgment debtor, the court shall determine whether the amount of the judgment debtor's earnings paid to the judgment creditor was correctly calculated and shall issue an order setting forth the determination of the court. If the amount of earnings is found to have been miscalculated, the court shall order the judgment creditor to remit immediately the amount of the over garnished earnings to the judgment debtor.

(e) Any order or judgment entered by the court as provided for in subsections (c) and (d) of this section is a final judgment or order for the purpose of appellate review.



1-15-509. No discharge from employment for any garnishment; general prohibition.

1-15-509. No discharge from employment for any garnishment; general prohibition.

(a) No employer shall discharge an employee for the reason that a creditor of the employee has subjected or attempted to subject unpaid earnings of the employee to any continuing garnishment directed to the employer for the purpose of paying any judgment.

(b) If an employer discharges an employee in violation of the provisions of this section, the employee may, within one hundred twenty (120) days, bring a civil action for the recovery of wages lost as a result of the violation and for an order requiring the reinstatement of the employee. Damages recoverable shall be lost wages not to exceed thirty (30) working days, costs and reasonable attorney fees.



1-15-510. Forms.

1-15-510. Forms.

Affidavits, notices, writs and other forms for use in continuing garnishment shall be in accordance with rules promulgated by the supreme court of Wyoming.



1-15-511. Limitation on continuing garnishment.

1-15-511. Limitation on continuing garnishment.

(a) The maximum portion of the aggregate disposable earnings of a judgment debtor which are subject to continuing garnishment under this article is the lesser of:

(i) Twenty-five percent (25%) of the judgment debtor's disposable earnings for that week; or

(ii) The amount by which the judgment debtor's aggregate disposable earnings computed for that week exceeds thirty (30) times the federal minimum hourly wage prescribed by the Fair Labor Standards Act of 1938, 29 U.S.C. 206(a)(1), in effect at the time the earnings are payable, or, in case of earnings for any pay period other than a week, any equivalent multiple thereof prescribed by the administrator of the Wyoming Uniform Consumer Credit Code in the manner provided by W.S. 40-14-505(b)(iii).









CHAPTER 16 - JUDGMENTS GENERALLY

ARTICLE 1 - IN GENERAL

1-16-101. Rights of minors reserved.

1-16-101. Rights of minors reserved.

It is not necessary to reserve in a judgment or order the right of a minor to show cause why such order or judgment should be set aside after he attains the age of majority, but in any case in which such reservation would have been proper, the minor may show cause against such order or judgment within one (1) year after arriving at the age of majority.



1-16-102. Interest on judgments.

1-16-102. Interest on judgments.

(a) Except as provided in subsections (b) and (c) of this section, all decrees and judgments for the payment of money shall bear interest at ten percent (10%) per year from the date of rendition until paid.

(b) If the decree or judgment is founded on a contract and all parties to the contract agreed to interest at a certain rate, the rate of interest on the decree or judgment shall correspond to the terms of the contract.

(c) A periodic payment or installment for child support or maintenance which is unpaid on the date due and which on or after July 1, 1990, becomes a judgment by operation of law pursuant to W.S. 14-2-204 shall not bear interest.



1-16-103. Penalty assessed on unpaid judgment by operation of law.

1-16-103. Penalty assessed on unpaid judgment by operation of law.

(a) As used in this section "judgment by operation of law" means a periodic payment or installment for child support or maintenance which is unpaid on the date due and which has become a judgment by operation of law pursuant to W.S. 14-2-204.

(b) Any judgment by operation of law which is not paid within thirty-two (32) calendar days from the date the judgment by operation of law arises is subject to an automatic late payment penalty in an amount equal to ten percent (10%) of the amount of the judgment by operation of law.

(c) In order to recover penalties assessed under subsection (b) of this section, the obligee shall file with the clerk of court a sworn affidavit setting forth the payment history resulting in assessment of any penalty and a computation of all penalties claimed to be due and owing. It shall not be the responsibility of the clerk to compute the amount of the penalties due and owing. If the obligor disputes the payment history or penalty computation as stated in the obligee's sworn affidavit, the obligor shall file with the clerk of court a written request for a hearing within ten (10) days after seizure of his property under execution.

(d) This section shall apply only to judgments by operation of law arising on or after July 1, 1990.






ARTICLE 2 - JUDGMENTS BY CONFESSION

1-16-201. Right to confess judgment.

1-16-201. Right to confess judgment.

A person indebted or against whom a cause of action exists, may personally appear in a court of competent jurisdiction and with the assent of the creditor or person having such cause of action, confess judgment, whereupon judgment shall be entered accordingly.



1-16-202. Warrant of attorney to be produced.

1-16-202. Warrant of attorney to be produced.

An attorney who confesses judgment in any case, at the time of making the confession shall produce the warrant of attorney for making the same to the court. The original or a copy of the warrant shall be filed with the clerk of the court.



1-16-203. Repealed by Laws 1988, ch. 37, 3.

1-16-203. Repealed by Laws 1988, ch. 37, 3.






ARTICLE 3 - RECORDING AND INDEXING OF JUDGMENTS; RELEASE

1-16-301. Judgments and orders to be entered in journal; recordation where real property affected.

1-16-301. Judgments and orders to be entered in journal; recordation where real property affected.

(a) Except as provided in subsection (b) of this section, all judgments and orders must be entered in the journal of the court and specify clearly the relief granted or order made in the action. When a judgment or order is made determining any matter affecting the title to real property, a certified copy of the judgment or order shall be recorded in the office of the county clerk of the county in which the property is situate.

(b) No entry will be made in the journal relating to a judgment by operation of law arising under W.S. 14-2-204.



1-16-302. Record; requirement.

1-16-302. Record; requirement.

The clerk shall make a complete record of every cause as soon as it is finally determined, unless such record or part thereof is waived.



1-16-303. Record; contents.

1-16-303. Record; contents.

The record shall contain the complaint, the process, the return, pleadings subsequent thereto and all material acts and proceedings of the court. If the items of an account or the copies of papers attached to the pleadings are voluminous, the court may order the record to be made by abbreviating the same or inserting a pertinent description thereof, or by omitting them entirely. Evidence will not be recorded.



1-16-304. Transcription into new volume.

1-16-304. Transcription into new volume.

A court by order on the journal, may direct its clerk to transcribe any book in his office into a new volume, and the transcripts made are as valid as the original.



1-16-305. When complete record not required.

1-16-305. When complete record not required.

(a) W.S. 1-16-302 does not apply:

(i) In criminal prosecutions when the indictment has been quashed, or when the district attorney has entered a nolle prosequi on the indictment;

(ii) When the action has been dismissed without prejudice to a future action, as provided in W.S. 1-16-306;

(iii) In all actions in which, in open court, at the term at which the final order or judgment is made, both parties agree that no record shall be made.



1-16-306. Record in dismissed action.

1-16-306. Record in dismissed action.

When an action has been dismissed without prejudice to a future action, the clerk shall make a complete record of the proceedings upon being paid therefor by the party requesting it.



1-16-307. Index to judgments.

1-16-307. Index to judgments.

(a) Except as provided in subsection (b) of this section, the clerk shall keep an index, direct and reverse, of all judgments, by the names of parties alphabetically arranged showing in separate columns the following:

(i) The name of the judgment debtor;

(ii) The name of the judgment creditor;

(iii) The amount of the judgment and the year and term when it was rendered;

(iv) The page of the journal on which it is entered;

(v) The volume and page of the final record;

(vi) The number of the suit;

(vii) The number and time of issue of the execution and satisfaction thereof when satisfaction has been made.

(b) No index shall be made of a judgment by operation of law arising under W.S. 14-2-204.

(c) The clerk shall include in the index required by subsection (a) of this section all judgments, decrees and orders establishing or modifying a child support obligation, provided the index in such case shall show:

(i) The name of the obligor;

(ii) The name of the obligee; and

(iii) The docket number of the suit.

(d) The procedures for compiling and maintaining the judgment index required by subsection (a) of this section may be modified by the court to permit the compilation and maintenance by any manual, mechanical, electronic or other means calculated to ensure the accuracy of the index.



1-16-308. Release of satisfied judgment; requirement.

1-16-308. Release of satisfied judgment; requirement.

(a) Any action pending or judgment rendered in the district courts of this state which has been settled or satisfied shall be released or dismissed in writing upon the face of the docket or by written release by the attorney of record or the person in whose favor the judgment was rendered, who shall date and sign the release. If neither the attorney of record nor the judgment creditor can be found in the county, the judgment debtor may pay the amount due upon the judgment to the clerk of court. Upon proper showing to the court that the judgment has been paid in full, the court shall order the judgment released and satisfied.

(b) Subsection (a) of this section does not apply to judgments arising by operation of law under W.S. 14-2-204.



1-16-309. Release of satisfied judgment; liability for failure.

1-16-309. Release of satisfied judgment; liability for failure.

(a) If the attorney of record or other proper person fails to release any action pending or judgment rendered within fifteen (15) days after settlement or satisfaction, the person in whose favor the judgment was rendered is liable for damages sustained.

(b) Subsection (a) of this section does not apply to judgments by operation of law arising under W.S. 14-2-204.






ARTICLE 4 - MODIFICATION OR VACATION AFTER TERM

1-16-401. Authority of court; grounds.

1-16-401. Authority of court; grounds.

(a) A district court may vacate or modify its own judgment or order after the term at which it was made:

(i) By granting a new trial when the grounds for a new trial could not with reasonable diligence have been discovered before, but are discovered after the original motion for a new trial has been passed upon by the district court;

(ii) By a new trial granted in proceedings against defendants constructively summoned;

(iii) For mistake, neglect or omission of the clerk or irregularity in obtaining a judgment or order;

(iv) For fraud practiced by the successful party in obtaining a judgment or order;

(v) For erroneous proceedings against a minor or person of unsound mind, when the condition of the defendant does not appear in the record nor the error in the proceedings;

(vi) For the death of the parties before judgment in the action;

(vii) For unavoidable casualty or misfortune preventing the party from prosecuting or defending;

(viii) For errors in a judgment shown by a minor within twelve (12) months after arriving at the age of majority;

(ix) For taking judgments upon warrants of attorney for more than was due the plaintiff, when the defendant was not summoned or otherwise legally notified of the time and place of taking the judgment;

(x) When the judgment or order was obtained in whole or in a material part by false testimony on the part of the successful party or any witness in his behalf which ordinary prudence could not have anticipated or guarded against and the guilty party has been convicted.



1-16-402. Opening judgment or order rendered on service by publication.

1-16-402. Opening judgment or order rendered on service by publication.

A party against whom a judgment or order has been rendered without service other than by publication in a newspaper may have the same opened and be allowed to defend within six (6) months after the date of the judgment or order. Before the judgment or order can be opened, the applicant shall give notice to the adverse party of his intended application, file a full answer to the petition, pay all costs if the court requires them to be paid and make it appear to the satisfaction of the court that during the pendency of the action he had no actual notice thereof in time to appear in court and make his defense. Each party may present affidavits.



1-16-403. Bona fide purchasers unaffected.

1-16-403. Bona fide purchasers unaffected.

The title to any property which is the subject of the judgment or order sought to be opened and which in consequence of the judgment or order has passed to a purchaser in good faith, shall not be affected by any proceedings to vacate or modify the judgment, nor shall title to any property sold before judgment under an attachment be affected by the proceedings.



1-16-404. Grounds to vacate tried first.

1-16-404. Grounds to vacate tried first.

The court must first try and decide whether to vacate or modify a judgment or order before trying or deciding the validity of the defense or cause of action.



1-16-405. Proceedings prior to vacation and upon modification.

1-16-405. Proceedings prior to vacation and upon modification.

A judgment shall not be vacated until it is decided that there is a valid defense to the action in which the judgment was rendered or if the plaintiff seeks its vacation, that there is a valid cause of action. When a judgment is modified, all liens and securities obtained under it shall be preserved to the modified judgment.



1-16-406. Injunction; suspension of judgment or order.

1-16-406. Injunction; suspension of judgment or order.

The party seeking to vacate or modify a judgment or order may obtain an injunction suspending proceedings on the whole or a part thereof when it appears probable by affidavit or by exhibition of the record that the party is entitled to have the judgment or order vacated or modified.



1-16-407. Injunction; suspension of premature judgment.

1-16-407. Injunction; suspension of premature judgment.

If the judgment was rendered before the action stood for trial, the injunction may be granted although no valid defense to the action is shown. The court shall make such orders concerning the executions on the judgment as shall give to the defendant the same rights of delay he would have had if the judgment had been rendered at the proper time.



1-16-408. Limitation on time for proceedings.

1-16-408. Limitation on time for proceedings.

Proceedings to vacate or modify a judgment or order, for the causes mentioned in W.S. 1-16-401(a)(iv), (v) and (vii) must be commenced within two (2) years after the judgment was rendered or order made, unless the party entitled thereto is a minor or a person of unsound mind, and in cases of such disability, within two (2) years after the removal thereof. Proceedings for the causes mentioned in W.S. 1-16-401(a)(iii) and (vi) shall be commenced within three (3) years, and in W.S. 1-16-401(a)(ix) within two (2) years, after the defendant has notice of the judgment. Proceedings for the causes mentioned in W.S. 1-16-401(a)(x) may be commenced after the guilty party is convicted, if the conviction is within two (2) years from the rendition of the judgment.



1-16-409. Applicability of provisions to supreme court.

1-16-409. Applicability of provisions to supreme court.

The provisions relating to modification or vacation of judgments or orders apply to the supreme court so far as the same are applicable to its judgments or final orders.






ARTICLE 5 - REVIVOR AND NEW PARTIES

1-16-501. Proceeding against parties not summoned and persons whose liability unknown.

1-16-501. Proceeding against parties not summoned and persons whose liability unknown.

When judgment is rendered in this state on a joint instrument, parties to the action who were not summoned and persons whose liability was not known to the plaintiff at the rendition of the judgment may be made parties thereto by action in the same court if they can be summoned. When the judgment is rendered elsewhere, the plaintiff may bring suit upon the instrument against the parties not summoned or persons whose liability was unknown, in any county where any of the parties reside or may be summoned.



1-16-502. Revivor of dormant judgments; generally.

1-16-502. Revivor of dormant judgments; generally.

When a judgment, including judgments rendered by a circuit court, a transcript of which has been filed in the district court for execution, becomes dormant, it may be revived in the same manner as prescribed for reviving actions before judgment or by action. When either party to the dormant judgment, his agent or attorney, makes affidavit showing that the adverse party is a nonresident of the state and that the judgment remains unsatisfied in whole or in part and the amount owing thereon, service may be made by publication as in other cases. If sufficient cause is not shown to the contrary, the judgment shall stand revived for the amount which the court finds to be due and unsatisfied thereon. The lien of the judgment for the amount due shall be revived and shall operate from the time of the entry of the conditional order or the filing of the motion.



1-16-503. Revivor of dormant judgments; limitations on time to revive.

1-16-503. Revivor of dormant judgments; limitations on time to revive.

(a) No action shall be brought to revive a judgment after ten (10) years after it becomes dormant, unless the party entitled to bring the action was:

(i) A minor or subject to any other legal disability at the time the judgment became dormant, in which case the action may be brought within fifteen (15) years after the disability has ceased; or

(ii) A party in a child support proceeding, in which case the action shall be brought within twenty-one (21) years.



1-16-504. Revivor when parties die after judgment.

1-16-504. Revivor when parties die after judgment.

If either or both parties die after judgment and before satisfaction thereof, their representatives may be made parties to the judgment in the same manner prescribed for the revival of actions before judgment. The judgment may be rendered and execution awarded against the representatives of the deceased parties.



1-16-505. Partners made parties to judgment.

1-16-505. Partners made parties to judgment.

The members of a partnership against which a judgment has been rendered in its firm name may by action be made parties to the judgment.



1-16-506. Sureties made parties to judgment.

1-16-506. Sureties made parties to judgment.

Sureties to the bond of an executor, administrator, guardian or trustee may by action be made parties to a judgment thereon against the principal.






ARTICLE 6 - WYOMING STRUCTURED SETTLEMENT PROTECTION ACT

1-16-601. Short title.

1-16-601. Short title.

This act shall be known and may be cited as the Wyoming Structured Settlement Protection Act.



1-16-602. Definitions.

1-16-602. Definitions.

(a) As used in this act:

(i) "Annuity issuer" means an insurer that has issued a contract to fund periodic payments under a structured settlement;

(ii) "Dependents" include a payee's spouse and minor children and all other persons for whom the payee is legally obligated to provide support, including alimony;

(iii) "Discounted present value" means the present value of future payments determined by discounting the payments to the present value using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service;

(iv) "Gross advance amount" means the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions to be made from such consideration;

(v) "Independent professional advice" means advice of an attorney, certified public accountant, actuary or other licensed professional adviser;

(vi) "Interested parties" means, with respect to any structured settlement, the payee, any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor and any other party that has continuing rights or obligations under the structured settlement;

(vii) "Net advance amount" means the gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under W.S. 1-16-603(e);

(viii) "Payee" means an individual who is receiving tax free payments under a structured settlement and proposes to make a transfer of payment rights thereunder;

(ix) "Periodic payments" includes both recurring payments and scheduled future lump sum payments;

(x) "Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of 26 U.S.C. 130;

(xi) "Settled claim" means the original tort claim resolved by a structured settlement;

(xii) "Structured settlement" means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement agreement or judgment in resolution of a tort claim;

(xiii) "Structured settlement agreement" means the agreement, judgment, stipulation or release embodying the terms of the structured settlement;

(xiv) "Structured settlement obligor" means, with respect to a structured settlement, the party that has a continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement;

(xv) "Structured settlement rights" means rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, where:

(A) The payee is domiciled in, or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in, this state;

(B) The structured settlement agreement was approved by a court in this state; or

(C) The structured settlement agreement is expressly governed by the laws of this state.

(xvi) "Terms of the structured settlement" include, with respect to a structured settlement agreement, the terms of the structured settlement agreement, the annuity contract, a qualified assignment agreement and any order or other approval of any court that authorized or approved the structured settlement;

(xvii) "Transfer" means any sale, assignment, pledge, hypothecation or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration, provided that the term "transfer" does not include the creation or perfection of a security agreement in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution, in the absence of any action to redirect the structured settlement payments to the insured depository institution, or an agent or successor in interest thereof, or otherwise to enforce the blanket security interest against the structured settlement payment rights;

(xviii) "Transfer agreement" means the agreement providing for a transfer of structured settlement payment rights;

(xix) "Transfer expenses" means all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including without limitation, court filing fees, attorneys' fees, escrow fees, lien recordation fees, judgment and lien search fees, finders' fees, commissions and other payments to a broker or other intermediary. "Transfer expenses" do not include preexisting obligations of the payee payable for the payee's account from the proceeds of a transfer;

(xx) "Transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer;

(xxi) "This act" means W.S. 1-16-601 through 1-16-607.



1-16-603. Required disclosures to payee.

1-16-603. Required disclosures to payee.

(a) Not less than three (3) days prior to the date on which a payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement, in bold type no smaller than fourteen (14) points, setting forth:

(i) The amounts and due dates of the structured settlement payments to be transferred;

(ii) The aggregate amount of the payments;

(iii) The discounted present value of the payments to be transferred and the amount of the applicable federal rate used in calculating the discounted present value;

(iv) The gross advance amount;

(v) An itemized listing of all applicable transfer fees, other than attorneys' fees and related disbursements payable in connection with the transferee's application for approval of the transfer and the transferee's best estimate of the amount of any such fees and disbursements;

(vi) The net advance amount;

(vii) The amount of any penalties or liquidated damages payable by the payee in the event of any breach of the transfer agreement by the payee;

(viii) A statement that the payee has the right to cancel the transfer agreement without penalty or further obligation not later than the third business day after the date the agreement is signed by the payee.



1-16-604. Approval of transfers of structured settlement payment rights.

1-16-604. Approval of transfers of structured settlement payment rights.

(a) No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order based on express findings by the court that:

(i) The transfer is in the best interest of the payee, taking into account the welfare and support of the payee's dependents;

(ii) The payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has either received such advice or knowingly waived such advice in writing; and

(iii) The transfer does not contravene any applicable statute or the order of any court or other government authority.



1-16-605. Effects of transfer of structured settlement payment rights.

1-16-605. Effects of transfer of structured settlement payment rights.

(a) Following a transfer of structured settlement payment rights under this act:

(i) The structured settlement obligor and the annuity issuer shall, as to all parties except the transferee, be discharged and released from any and all liability for the transferred payments;

(ii) The transferee shall be liable to the structured settlement obligor and the annuity issuer:

(A) If the transfer contravenes the terms of the structured settlement, for any taxes incurred by such parties as a consequence of the transfer; and

(B) For any other liabilities or costs, including reasonable costs and attorneys' fees arising from compliance by such parties with the order of the court or arising as a consequence of the transferee's failure to comply with this act.

(iii) Neither the annuity issuer nor the structured settlement obligor may be required to divide any periodic payment between the payee and any transferee or assignee or between two (2) or more transferees or assignees; and

(iv) Any further transfer of structured settlement payment rights by the payee may be made only after compliance with all requirements of this act.



1-16-606. Procedure for approval of transfers.

1-16-606. Procedure for approval of transfers.

(a) An application under this act for approval of a transfer of structured settlement payment rights shall be made by the transferee and may be brought in the Wyoming district court that approved the structured settlement payment rights, or the Wyoming district court in the county where the payee resides without regard to where the structured settlement payment rights may have accrued.

(b) Not less than twenty (20) days prior to the scheduled hearing on an application for approval of a transfer of structured settlement payment rights under W.S. 1-16-604, the transferee shall file with the court and serve all interested parties a notice of the proposed transfer and application for its authorization, including with the notice:

(i) A copy of the transferee's application for transfer;

(ii) A copy of the transfer agreement;

(iii) A copy of the disclosure statement required under W.S. 1-16-603;

(iv) A listing of each of the payee's dependents, together with each dependent's age and date of birth;

(v) Notification that any interested party may support, oppose or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or by participating in the hearing; and

(vi) Notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application shall be filed, which time shall be not less than fifteen (15) days after service of the transferee's notice, in order to be considered by the court.



1-16-607. General provisions; construction.

1-16-607. General provisions; construction.

(a) The provisions of this act may not be waived by any payee.

(b) Any transfer agreement entered into on or after July 1, 2006 by a payee who resides in this state shall provide that disputes under the transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of this state. No transfer agreement shall authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.

(c) No transfer of structured settlement payment rights shall extend to any payments that are life-contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for:

(i) Periodically confirming the payee's survival; and

(ii) Giving the annuity issuer and the structured settlement obligor prompt written notice in the event of the payee's death.

(d) No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or any assignee based on any failure of the transfer to satisfy the requirements of this act.

(e) Nothing contained in this act shall be construed to authorize any transfer of structured settlement payment rights in contravention of any law or to imply that any transfer under a transfer agreement entered into prior to July 1, 2006 is valid or invalid.

(f) Compliance with the requirements of W.S. 1-16-603 and fulfillment of the conditions set forth in W.S. 1-16-604 shall be solely the responsibility of the transferee in any transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer shall bear any responsibility for, or any liability arising from, noncompliance with the requirements of W.S. 1-16-603 or failure to fulfill the conditions set forth in W.S. 1-16-604.









CHAPTER 17 - ENFORCEMENT OF JUDGMENTS

ARTICLE 1 - EXECUTIONS DEFINED AND CLASSIFIED; HEARING

1-17-101. Execution defined; issuance; kinds.

1-17-101. Execution defined; issuance; kinds.

(a) An execution is a process of the court issued by the clerk and directed to the sheriff of the county. Executions may be issued to the sheriffs of different counties at the same time.

(b) Executions are of two (2) kinds:

(i) Against the property of the judgment debtor, including orders of sale; and

(ii) For the delivery of the possession of real property in which case the writ shall contain a specific description of the property and a command to the officer to whom the writ is delivered to deliver the property to the person entitled to it. The writ may also require the officer to recover damages for withholding possession and costs, or costs alone, out of the property of the person who withholds possession.



1-17-102. Request for hearing when property seized under execution.

1-17-102. Request for hearing when property seized under execution.

(a) Except as provided in subsection (e) of this section, a person, other than a corporate entity, against whom a money judgment has been entered and whose property is seized under execution is entitled to a hearing within five (5) days, excluding Saturdays, Sundays and legal holidays, after the court receives the person's written request for a hearing to determine if the property seized is exempt from execution. The person whose property is seized shall file a written request for a hearing with the clerk of court within ten (10) days after seizure of his property.

(b) Except where the judgment is solely against corporate entities, the court shall attach to every money judgment a notice containing the following information:

"You are informed that since the judgment is entered the prevailing party may proceed to seize your property, funds or wages by execution or garnishment. In that event you may be entitled to the following exemptions:

(i) Social security benefits pursuant to 42 U.S.C. 407 and supplemental security income;

(ii) Veteran's benefits;

(iii) Black lung benefits;

(iv) Personal opportunities with employment responsibilities (POWER) payments;

(v) Federal civil service and state retirement system benefits as provided in 5 U.S.C. 8346 and W.S. 9-3-426, 9-3-620, 9-3-712 and 15-5-313;

(vi) Worker's compensation benefits;

(vii) Unemployment compensation benefits;

(viii) A portion of wages as provided in W.S. 1-15-408, or in the case of consumer credit sales, leases or loans, as provided by W.S. 40-14-505;

(ix) Homestead, personal articles and articles used for carrying on a trade or business to the extent provided by W.S. 1-20-101 through 1-20-111;

(x) Other exemptions as provided by law.

To assert your right to any of the foregoing exemptions you shall file a written request with the clerk of court within ten (10) days after seizure of your property, funds or wages. If you fail to make a written request for a hearing and claim one (1) or more of the foregoing exemptions within ten (10) days after seizure of your property, funds or wages, you may waive or lose your right to claim the exemptions."

(c) The notice provided in this section shall be sent to the last known address of the judgment debtor by the clerk of court upon the request of any person before any property of the judgment debtor is seized by execution or garnishment.

(d) A copy of the money judgment together with the exemption information shall be transmitted by the court by first class United States mail, with the postage prepaid in envelopes furnished and properly addressed by the prevailing party.

(e) Notwithstanding any other provision of this section, a judgment debtor who is served with a writ of continuing garnishment under W.S. 1-15-506 shall file objections to the continuing garnishment and receive a hearing on his objections as provided by W.S. 1-15-507 and 1-15-508.






ARTICLE 2 - STAY OF EXECUTION

1-17-201. Right to stay; procedure.

1-17-201. Right to stay; procedure.

(a) When judgment has been rendered in any district court against any person for the recovery of money or sale of property he may have a stay of execution as provided by the Wyoming Rules of Civil Procedure, except that a supersedeas bond to be furnished in order to stay the execution of any judgment under this section or under W.S. 1-17-210 during the entire course of appellate review shall not, regardless of amount of the judgment, exceed two million dollars ($2,000,000.00) in any action in which all appellants are either individuals or have fifty (50) or fewer employees, or twenty-five million dollars ($25,000,000.00) in any other action; provided, however:

(i) That if an appellee proves by a preponderance of the evidence that an appellant is dissipating assets which may affect the ultimate payment of all or any portion of the judgment, the district court, upon motion and hearing, may require the appellant to post a bond in an amount up to the amount of the judgment; or

(ii) That an appellee of a judgment to pay taxes or liens to the state of Wyoming shall post a bond in an amount not less than the full amount of the judgment plus interest and costs of the appeal, unless otherwise ordered, as provided in Rule 4.02(b) of the Wyoming Rules of Appellate Procedure.



1-17-202. Notice to sheriff; relinquishment of property.

1-17-202. Notice to sheriff; relinquishment of property.

(a) When the bond is entered after execution is issued, the clerk shall immediately notify the sheriff and he shall forthwith return the execution, noting his actions thereon.

(b) All property levied on before the stay of execution and all written undertakings for the delivery of personal property to the sheriff shall be relinquished by the officer upon bond for the stay of execution being entered.



1-17-203. Effect of recognizance.

1-17-203. Effect of recognizance.

Every recognizance of surety taken as provided shall have the effect of a judgment confessed from the date taken against the person and property of the surety.



1-17-204. Execution at expiration of stay.

1-17-204. Execution at expiration of stay.

At the expiration of the stay the clerk shall issue a joint execution against the property of all the judgment debtors and sureties, but the sheriff shall first levy upon the property of the judgment defendant if sufficient property can be found. If not found, he shall without delay levy the execution upon the property of the original judgment debtor subject to the execution which can be found in the county.



1-17-205. No stay on "not repleviable" judgments.

1-17-205. No stay on "not repleviable" judgments.

A stay of execution shall not be allowed upon any judgment recovered against any person or surety for money received in a fiduciary capacity or for a breach of any official duty. The clerk shall issue executions upon the judgments immediately, returnable in ninety (90) days, endorsed "Not repleviable" and the judgment shall so order.



1-17-206. No stay where sureties object; exception.

1-17-206. No stay where sureties object; exception.

When a court renders judgment against two (2) or more persons, any of whom are sureties for another in the contract on which the judgment is founded, there shall be no stay of execution on the judgment if the sureties object at the time of rendering the judgment unless the surety for the stay of execution will undertake specially to pay the judgment in case the amount cannot be levied of the principal defendant.



1-17-207. Execution upon affidavit of surety; generally.

1-17-207. Execution upon affidavit of surety; generally.

Any surety for the stay of execution may file with the clerk an affidavit stating that he believes he will be liable for the judgment with interest and costs thereon unless execution issues immediately, and the clerk shall issue execution immediately unless other sufficient surety is entered before the clerk or sheriff as in other cases.



1-17-208. Execution upon affidavit of surety; effect of new surety.

1-17-208. Execution upon affidavit of surety; effect of new surety.

If other sufficient surety is entered, it shall have the force of the original surety entered before the filing of the affidavit and shall discharge the original surety.



1-17-209. Time of stay excluded for execution.

1-17-209. Time of stay excluded for execution.

The time during which any judgment is stayed shall not be included in the period during which the judgment creditor shall cause execution to be issued and levied in order to preserve his lien on the property of the debtor as against other judgment creditors.



1-17-210. Stay on appeal.

1-17-210. Stay on appeal.

Execution of a judgment or final order, other than those enumerated in W.S. 1-17-201, of any judicial tribunal, or the levy or collection of any tax or assessment therein litigated, may be stayed on such terms as may be prescribed by the court in which the appeal is filed.






ARTICLE 3 - LIEN OF JUDGMENT AND ENFORCEMENT BY EXECUTION

1-17-301. Property subject to execution.

1-17-301. Property subject to execution.

Except for property exempt by law, all property of the judgment debtor, both real and personal or any legal or equitable interest therein including any interest of the judgment debtor in mortgaged property or property being sold under an executory land contract, is subject to execution.



1-17-302. When lien attaches to property; generally.

1-17-302. When lien attaches to property; generally.

The lands and tenements within the county in which judgment is entered are bound for the satisfaction thereof from the day the judgment is filed with the county clerk. Whenever a judgment is required to be filed with the county clerk, it shall be recorded in the real estate records. Goods and chattels of the debtor are bound from the time they are seized in execution.



1-17-303. When lien attaches to property; judgment of supreme court.

1-17-303. When lien attaches to property; judgment of supreme court.

A judgment of the supreme court for money binds the lands and tenements of the debtor within the county in which the suit originated from the day the judgment is filed with the county clerk. Whenever a judgment is required to be filed with the county clerk, it shall be recorded in the real estate records. Goods and chattels of the debtor are bound from the time they are seized in execution. The lien of a judgment of the district court which is appealed to the supreme court shall not be divested or vacated, but shall continue until the final determination of the action in the supreme court.



1-17-304. Recording lien on real estate in other counties.

1-17-304. Recording lien on real estate in other counties.

The judgment creditor in any judgment rendered by any district court in this state, or in any judgment rendered in a circuit court of this state and filed in the judgment record of the district court, may file a transcript of the judgment record of the district court with the clerk of the district court and the county clerk in any other counties within this state where the judgment debtor owns real estate. The judgment is a lien upon all real estate of the judgment debtor in any county in which the transcript is filed with the clerk of district court and the county clerk from the date of filing with the county clerk. The clerk of the district court of any county in which the transcript is filed shall enter the judgment upon the judgment records of the court in the same manner as judgments are rendered in that court.



1-17-305. Lien of judgments of federal courts.

1-17-305. Lien of judgments of federal courts.

(a) Judgments and decrees entered in any United States district court or circuit court held within this state are a lien against the lands and tenements of the person against whom the judgment or decree is rendered, situated within the county where the judgment or decree is entered, from the day the judgment is filed with the county clerk.

(b) The judgment creditor in any judgment or decree rendered in any United States district court within this state may file a transcript of the judgment record in the office of the clerk of any Wyoming district court and the county clerk in any counties in the state of Wyoming where the judgment debtor owns real estate.

(c) The clerk of the district court of any county in which the transcript is filed shall enter the judgment upon the judgment records of the court in the same manner as judgments rendered in that court.

(d) The judgment or decree is a lien upon all the real estate of the judgment debtor in the county or counties where the transcript is filed with the clerk of district court and the county clerk from the date of filing with the county clerk.



1-17-306. Lien of judgments of circuit courts.

1-17-306. Lien of judgments of circuit courts.

(a) The party in whose favor a judgment is rendered by a circuit court if the judgment is not appealed or stayed, may file with the clerk of the district court and the county clerk of the county in which the judgment was rendered a transcript thereof, certifying therein the amount paid thereon, if any. The clerk of court shall enter the case on the execution docket, together with the amount of the judgment and the time of filing the transcript with the county clerk. If within ten (10) days after the judgment was rendered, the judgment debtor pays the same or gives bond for stay of execution, the justice shall immediately certify that fact to the clerk of the district court and the county clerk. The district court clerk shall enter a memorandum thereof upon the docket. The cost of the transcript, the filing, recording and the entry on the docket shall be paid by the party who files and records the transcript and not be taxed to the other party.

(b) The judgment shall be a lien on the real estate of the judgment debtor within the county from the day the transcript is filed with the county clerk provided the transcript has also been filed previously or that same day with the clerk of district court.

(c) Execution may be issued on the judgment at any time after filing the transcript as if the judgment had been rendered in the district court.



1-17-307. When judgment becomes dormant.

1-17-307. When judgment becomes dormant.

If execution on a judgment rendered in any court of record in this state or a transcript of which has been filed as provided in W.S. 1-17-306(a) is not issued within five (5) years from date of the judgment or if five (5) years intervene between the date the last execution issued on the judgment and the time of issuing another execution thereon, the judgment is dormant and ceases to operate as a lien on the estate of the judgment debtor.



1-17-308. Writs of execution; generally.

1-17-308. Writs of execution; generally.

(a) The writ of execution against the property of the judgment debtor issuing from any court of record shall command the officer to whom it is directed that he shall collect the money specified in the writ from the real and personal property of the debtor.

(b) An execution issued on a judgment rendered against a partnership by its firm name shall operate only on the partnership property.

(c) The amount of the debt, damages and costs for which the judgment is entered shall be endorsed on the execution.



1-17-309. Writs of execution; preferences.

1-17-309. Writs of execution; preferences.

The officer shall endorse on every writ of execution the time when he received it. When two (2) or more writs of execution against the same debtor are delivered to the officer on the same day, no preference shall be given to either of the writs. If a sufficient sum of money is not made to satisfy all executions, the amount made shall be distributed to the several creditors in proportion to the amount of their respective demands. In all other cases the writ of execution first delivered to the officer shall be first satisfied. This section shall not affect any preferable lien which a judgment on execution issued has on the lands of the judgment debtor.



1-17-310. Writs of execution; levy.

1-17-310. Writs of execution; levy.

The officer to whom a writ of execution is delivered shall proceed immediately to levy the writ upon the real and personal property of the debtor.



1-17-311. Bond for future delivery of property; failure to perform.

1-17-311. Bond for future delivery of property; failure to perform.

When an officer levies an execution upon any goods and chattels which afterwards remain unsold for any reasonable cause, the officer may for his own security, take a bond from the defendant, with security he deems sufficient to the effect that the property shall be delivered to the officer holding the execution for the sale of same at the time and place appointed by the officer, either by notice given in writing to the defendant in execution or by advertisement printed in a newspaper published in the county, naming the day and place of sale. If the defendant fails to deliver the goods and chattels at the time and place mentioned in the notice or to pay to the officer holding the execution the full value of the goods and chattels or the amount of the debt and costs, the bond shall be considered broken and may be proceeded on as in other cases.



1-17-312. Notice of execution sale.

1-17-312. Notice of execution sale.

Unless a private sale is ordered as provided in W.S. 1-17-314, the officer who levies execution upon goods and chattels, shall cause public notice to be given of the time and place of sale at least ten (10) days before the day of sale. The notice shall be given by advertisement in a newspaper published in the county or, if no newspaper is published therein, then in a newspaper of general circulation in the county.



1-17-313. Alias execution.

1-17-313. Alias execution.

When goods and chattels levied upon by execution cannot be sold for want of bidders or want of time, the officer who makes the return shall annex to the execution a true inventory of the goods and chattels remaining unsold. The plaintiff in execution may have another execution issued, directing the sale of the property levied upon, but the goods and chattels shall not be sold unless the time and place of sale is advertised as directed in W.S. 1-17-312.



1-17-314. Sale to be at public auction; when private sale authorized.

1-17-314. Sale to be at public auction; when private sale authorized.

The court from which an execution or order of sale issues, on application of either party with due notice to the adverse party and for good cause, may order the officer holding the process to sell the goods and chattels at private sale for cash, specifying the time during which the sale will continue but not extending beyond the return day of the process. Before a private sale is made, the court shall order the personal property appraised by three (3) disinterested persons or a qualified appraiser and the property shall not be sold for less than two-thirds (2/3) of the appraised value. Except when a private sale is ordered for good cause, all sales of goods and chattels shall be at public auction.



1-17-315. Additional levy.

1-17-315. Additional levy.

When a writ is issued directing the sale of property previously taken in execution, the officer who issues the writ, if requested, shall add thereto a command to the officer to whom the writ is directed that if the unsold property remaining in his hands is insufficient to satisfy the judgment, he shall levy the same upon lands and tenements or goods and chattels of the judgment debtor, as the law permits, sufficient to satisfy the debt.



1-17-316. Appraisement of real property required; exception.

1-17-316. Appraisement of real property required; exception.

(a) The officer who levies execution upon real property shall designate a qualified appraiser or three (3) disinterested property owners who are residents of the county where the lands taken in execution are situate and administer to the appraiser or to the property owners an oath to view and impartially appraise the value of the property levied upon or any interest of the judgment debtor. The appraiser or the property owners shall return to the officer as soon as possible a signed estimate of the appraised value.

(b) When the officer receives the return, he shall promptly deposit a copy with the clerk of the court from which the writ issued and immediately advertise and sell the real estate or the judgment debtor's interest as provided by law.

(c) If upon the return it appears that two-thirds (2/3) of the appraised value of the judgment debtor's interest in the real estate levied upon is sufficient to satisfy the execution with costs, the judgment on which the execution is issued shall not operate as a lien on the residue of the debtor's estate to the prejudice of any other judgment creditor. Except as expressly authorized by law, no real estate shall be sold for less than two-thirds (2/3) of the appraised value of the judgment debtor's interest in the property.

(d) All lands the property of persons indebted to the state for any debt or taxes, except for loans authorized by the legislature, shall be sold without appraisal notwithstanding any other provision of law.



1-17-317. Official property sold without valuation.

1-17-317. Official property sold without valuation.

The property of any state, county or municipal officer levied on for or on account of any money collected or received by him in his official capacity may be sold without valuation.



1-17-318. Return on execution; record.

1-17-318. Return on execution; record.

The sheriff shall endorse his actions on the writ. Immediately upon return of the writ, the clerk shall record at length in the execution docket or other docket provided for the purpose all such endorsements and the record shall be a part of the court record.



1-17-319. Disposition of nonrealty proceeds.

1-17-319. Disposition of nonrealty proceeds.

If the sheriff collects any part of a judgment by virtue of an execution without the sale of real estate, he shall pay the same to the judgment creditor or his attorney. If the execution is fully satisfied, he shall return it within three (3) days after he has collected the money.



1-17-320. Failure of realty purchaser to pay.

1-17-320. Failure of realty purchaser to pay.

Upon notice and motion of the officer who makes the sale or of an interested party, the court from which any execution or order of sale issues shall punish as for contempt any purchaser of real property who willfully fails to pay the purchase money.



1-17-321. Confirmation of sale of realty and order for deed; disposition of proceeds.

1-17-321. Confirmation of sale of realty and order for deed; disposition of proceeds.

If upon return of any writ of execution for the satisfaction of which lands and tenements have been sold, it is found by the court that the sale was made in all respects in conformity with the code of civil procedure [this title], the clerk shall be directed to make an entry in the journal that the court is satisfied with the legality of the sale and that the officer, upon expiration of the period of redemption, shall make a deed to the purchaser for the lands and tenements. The officer may retain the purchase money until the court examines his proceedings. He shall then pay the money to the persons entitled as the court may order.



1-17-322. Conveyance of realty by master commissioner.

1-17-322. Conveyance of realty by master commissioner.

A master commissioner, upon order by the court, may convey real property when a party to a proceeding has been ordered to convey the property to another and fails or refuses to obey the order. The master commissioner may also execute a conveyance when specific real property is sold by him under an order or judgment of the court.



1-17-323. Administering of oaths; sheriff as commissioner; sales by master.

1-17-323. Administering of oaths; sheriff as commissioner; sales by master.

A master commissioner or special master who sells real property has the same power to administer oaths as the sheriff. A sheriff may act as a master commissioner and, upon notice and for reasonable compensation to be paid by the master commissioner out of his fees, may attend and make sale for any commissioner who, by reason of sickness is unable to attend. Sales made by a master shall conform in all respects to the laws regulating sales of lands upon execution.



1-17-324. Effect of deed.

1-17-324. Effect of deed.

The deed is prima facie evidence of the legality and regularity of the sale and the entire estate and interest of the person whose property the officer sells and conveys shall thereby rest in the purchaser, whether that interest existed at the time the property became liable to satisfy the judgment, or was acquired subsequently.



1-17-325. Printer's fees for notice.

1-17-325. Printer's fees for notice.

The officer who makes a levy or holds an order of sale may demand of the plaintiff the fees of the printer for publishing the notice and the officer is not required to make publication until the fees are paid.



1-17-326. Where realty sold; certain purchases void.

1-17-326. Where realty sold; certain purchases void.

All sales of lands or tenements under execution or order of sale shall be held at the courthouse in the county in which the lands and tenements are situated, unless otherwise ordered by the court. Purchases of real or personal property by the officer making sale or by an appraiser of the property are void.



1-17-327. Alias executions against realty.

1-17-327. Alias executions against realty.

If lands and tenements levied on or ordered sold are not sold upon one (1) execution, other executions may be issued.



1-17-328. Separate levies on separate parcels of land.

1-17-328. Separate levies on separate parcels of land.

(a) When two (2) or more executions having different preferences are to be satisfied by levying upon real estate, either judgment creditor may require the officer to make a separate levy for his execution. The officer levying the executions may choose such part of the debtor's real property as is sufficient, at two-thirds (2/3) of the appraised value of the judgment debtor's interest, to satisfy the executions.

(b) When two (2) or more executions having no preference as to each other are to be satisfied by levying upon real property, either judgment creditor may require the officer to levy upon separate parcels if the appraisers determine that the property may be divided without material injury.

(c) If two-thirds (2/3) of the appraised value of the judgment debtor's interest in real property is not sufficient to satisfy all the executions chargeable against it, that part of the property shall be levied on to satisfy each execution as will bear the same proportion in value to the whole as the amount due on the execution bears to the amount of all the executions chargeable thereon, as near as may be, according to the appraised value of the judgment debtor's interest in each separate parcel.



1-17-329. Certificate or deed by successor officer.

1-17-329. Certificate or deed by successor officer.

If the term of the officer who makes a sale of any lands and tenements expires, or he is unable from any cause to make a certificate of sale or a deed of conveyance of the property sold, any successor of the officer on receiving a certificate from the court from which execution issued setting forth that sufficient proof has been made that the sale was fairly and legally made, and on tender or proof of payment of the purchase money, may execute to the purchaser or his legal representatives a certificate of sale or a deed of conveyance of the lands and tenements sold. The certificate or deed shall be as valid in law as if the officer who made the sale had executed it.



1-17-330. Disposition of surplus proceeds.

1-17-330. Disposition of surplus proceeds.

If there remains in the hands of the officer after an execution sale more money than necessary to satisfy the writ of execution with interest and costs, the officer shall pay the balance to the defendant in execution or his legal representatives.



1-17-331. Effect of reversal of judgment.

1-17-331. Effect of reversal of judgment.

If a judgment in satisfaction of which lands or tenements are sold is thereafter reversed, the reversal shall not affect the title of the purchaser, but the judgment creditor shall make restitution of the money received from the sale with lawful interest from the day of sale.



1-17-332. Rights of purchaser where sale invalid.

1-17-332. Rights of purchaser where sale invalid.

(a) If the title of the purchaser is invalid by reason of a procedural defect in the sale of property on execution, the purchaser is subrogated to the right of the creditor against the debtor to the extent of the money paid and applied to the debtor's benefit, and shall have a lien therefor on the property sold as against all persons except bona fide purchasers without notice. The creditor is not required to refund the purchase money by reason of the invalidity of any such sale.

(b) This section applies to all sales by order of court, sales by executors, administrators, guardians and assignees and to all sales for taxes.



1-17-333. Sale of wrong property; vacation of satisfaction.

1-17-333. Sale of wrong property; vacation of satisfaction.

When a plaintiff in execution, in good faith, has had a levy of execution and sale of property not subject thereto, with the proceeds applied on his judgment, and a recovery therefor has been had against him by the owner of the property, the plaintiff, having paid the amount so recovered, on motion and notice to the judgment defendant, in the court having control of the judgment, may have the satisfaction made from the sale on execution vacated and is entitled to collect the judgment.



1-17-334. Sale of wrong property; remedy of levying officer.

1-17-334. Sale of wrong property; remedy of levying officer.

When an officer levies execution in good faith, upon property not subject thereto, sells the property and applies the proceeds in satisfaction of the judgment, and a recovery is had against him for its value, upon payment of the recovery and on motion and notice to the execution defendant in the court having control of the judgment, the officer may have the satisfaction of the judgment vacated and execution issued for his use the same as if the levy and sale had not been made.



1-17-335. Sale of wrong property; rights of defendant and surety.

1-17-335. Sale of wrong property; rights of defendant and surety.

When a defendant in a judgment or his surety mistakenly directs an execution issued on the judgment to be levied on property not liable to execution, and thereby wholly or partially satisfies the judgment, he may be compelled to pay the owner of the property therefor. Thereafter, he shall have the same rights against any codefendant in the judgment and against any cosurety or principal in respect of the debts on which the judgment is founded as though the satisfaction had been made out of the property of the defendant or surety directing the levy.



1-17-336. When judgment loses preference; lien to continue for a year.

1-17-336. When judgment loses preference; lien to continue for a year.

A judgment on which execution is not levied before the expiration of one (1) year after its rendition shall not operate as a lien on the estate of a debtor. When judgment is rendered in the district or supreme court and a special mandate is awarded to the district court to carry the same into execution, the lien of the judgment creditor shall continue for one (1) year after the mandate is filed with the county clerk. The special mandate shall be entered on the journal of the district court before being filed with the county clerk. In computing the period of one (1) year, the time covered by an appeal of the case, by an injunction against the execution, by a vacancy in the office of sheriff or by the inability of the officer, shall be excluded.



1-17-337. New appraisement of realty or execution; direction of sale price by court.

1-17-337. New appraisement of realty or execution; direction of sale price by court.

When real estate taken on execution is appraised and is twice advertised and offered for sale but remains unsold for lack of bidders, the court from which the execution issued on motion of the plaintiff or defendant shall set aside the appraisement and order a new appraisement to be made, or set aside the levy and appraisement and award a new execution to issue. When the real estate or any part thereof has been three (3) times appraised and thereafter twice advertised and offered for sale, and remains unsold for lack of bidders, the court may direct the amount for which the property shall be sold.



1-17-338. Court order to sell land on time; terms of sale.

1-17-338. Court order to sell land on time; terms of sale.

When premises are ordered to be sold and having been twice advertised and offered for sale remain unsold for lack of bidders, on motion of the plaintiff or defendant the court from which the order of sale issued shall order a new appraisement, and may also order that the land be sold on time with one-third (1/3) cash in hand, one-third (1/3) in nine (9) months from the day of sale, and the remaining one-third (1/3) in eighteen (18) months from the day of sale. Deferred payments shall draw interest and be secured by a mortgage on the premises.



1-17-339. Return of execution.

1-17-339. Return of execution.

The officer to whom a writ of execution is directed shall return the writ to the court within sixty (60) days from the date thereof.



1-17-340. Repealed by Laws 1988, ch. 37, 3.

1-17-340. Repealed by Laws 1988, ch. 37, 3.



1-17-341. Appraiser's fees.

1-17-341. Appraiser's fees.

Each person appraising real estate under W.S. 1-17-301 through 1-17-345 shall receive a reasonable fee to be collected on the execution.



1-17-342. Return of execution to another county by mail.

1-17-342. Return of execution to another county by mail.

When execution is issued to the sheriff of another county, and the sheriff, having discharged all the duties required of him by law, returns the execution by mail to the clerk of the court who issued it soon enough to have reached the office where it was issued within the time prescribed by law, he is not liable for any penalty if it does not reach the office in time.



1-17-343. Forwarding of money by mail.

1-17-343. Forwarding of money by mail.

A sheriff shall not forward by mail any money made on execution unless he is specially instructed to do so by the plaintiff, his agent or attorney.



1-17-344. Execution docket; entries.

1-17-344. Execution docket; entries.

The clerk of the district court shall enter in the execution docket the full names of the parties to the action in which an execution is issued, the number of the action in the appearance docket, the number of the execution, the date of its issue, the amount of the judgment, the costs due each person or officer, the time when the judgment was rendered, the date of the return and the return recorded in full.



1-17-345. Execution docket; index.

1-17-345. Execution docket; index.

The clerk shall keep an index to the execution docket showing in separate columns the names of all parties against whom and in whose favor an execution has been issued, the number of the execution and the number of the action upon the appearance docket.






ARTICLE 4 - PROCEEDINGS IN AID OF EXECUTION

1-17-401. Action against equitable assets.

1-17-401. Action against equitable assets.

Any equitable interests the judgment debtor has as mortgagor, mortgagee or otherwise, or any interest he has in any joint stock company, money contract, claim or chose in action due or to become due to him, or in any judgment or order, or any money, goods or effects which he has in the possession of any person, which has not been levied upon and sold under execution is subject to the payment of the judgment by action.



1-17-402. Discovery in aid of execution.

1-17-402. Discovery in aid of execution.

(a) At any time after entry of judgment, the judgment creditor may obtain discovery by interrogatories, depositions or otherwise, from any person, including the judgment debtor, in accordance with the Wyoming Rules of Civil Procedure.

(b) A person served with notice of discovery under this section shall hold for the benefit of the judgment creditor from the time of service all property, money and credits in his hands belonging to the judgment debtor or due to him.



1-17-403. Repealed by Laws 1988, ch. 37, 3.

1-17-403. Repealed by Laws 1988, ch. 37, 3.



1-17-404. Repealed by Laws 1988, ch. 37, 3.

1-17-404. Repealed by Laws 1988, ch. 37, 3.



1-17-405. Repealed by Laws 1987, ch. 198, 4.

1-17-405. Repealed by Laws 1987, ch. 198, 4.



1-17-406. Repealed by Laws 1988, ch. 37, 3.

1-17-406. Repealed by Laws 1988, ch. 37, 3.



1-17-407. Repealed by Laws 1988, ch. 37, 3.

1-17-407. Repealed by Laws 1988, ch. 37, 3.



1-17-408. Repealed by Laws 1988, ch. 37, 3.

1-17-408. Repealed by Laws 1988, ch. 37, 3.



1-17-409. Repealed by Laws 1988, ch. 37, 3.

1-17-409. Repealed by Laws 1988, ch. 37, 3.



1-17-410. Repealed by Laws 1987, ch. 198, 4.

1-17-410. Repealed by Laws 1987, ch. 198, 4.



1-17-411. Order for satisfaction of judgment; request for a hearing.

1-17-411. Order for satisfaction of judgment; request for a hearing.

Following an examination as provided by W.S. 1-17-402 through 1-17-418, the court may order any property of the judgment debtor not exempt by law, to be applied toward the satisfaction of a judgment. Upon seizure of his property, a judgment debtor may request a hearing pursuant to W.S. 1-17-102.



1-17-412. Appointment of receiver; control of property.

1-17-412. Appointment of receiver; control of property.

The court may appoint the sheriff of the proper county or other suitable person as receiver of the property of the judgment debtor, and may forbid a transfer or other disposition of or interference with the property of the judgment debtor, not exempt by law.



1-17-413. Appointment of sheriff or another as receiver.

1-17-413. Appointment of sheriff or another as receiver.

If the sheriff is appointed receiver, he and his sureties are liable on his official bond as receiver. If another person is appointed, he shall take an oath and bond as in other cases.



1-17-414. Sale of judgment debtor's equitable or other interest in realty.

1-17-414. Sale of judgment debtor's equitable or other interest in realty.

If it appears that the judgment debtor has an interest in real estate in the county in which proceedings are had, as mortgagor, mortgagee or otherwise, and his interest can be ascertained as between himself and any person holding the legal estate or having a lien or interest therein, without controversy, the receiver may be ordered to sell and convey the real estate, or the interest of the debtor. The sale shall be conducted as provided for the sale of real estate upon execution, and before execution of the deed, the proceedings of sale shall be approved by the court in which the judgment was rendered or the transcript filed.



1-17-415. Filing of orders.

1-17-415. Filing of orders.

All orders of the court issued pursuant to this article shall be filed with the clerk of the district court of the county in which the judgment is rendered. The clerk shall enter on the execution docket the time of filing the judgment or transcript.



1-17-416. Costs.

1-17-416. Costs.

The judge shall allow to clerks, sheriffs, referees, receivers and witnesses compensation allowed for like services in other cases, to be taxed as costs and shall enforce the collection thereof from the party or parties liable for payment.



1-17-417. Lien on debtor vendee's interest in personalty; interest defined.

1-17-417. Lien on debtor vendee's interest in personalty; interest defined.

An attaching or judgment creditor of a vendee in a sale, contract or lease wherein the transfer of title or ownership of personal property is contingent upon any condition, has a lien upon the personal property to the extent of the interest of the vendee therein. For the purposes of W.S. 1-17-417 and 1-17-418, the interest of the vendee is the amount which the personal property will bring at any judicial sale, over and above any sums then unpaid to the vendor in the sale, contract or lease.



1-17-418. Lien on debtor vendee's interest in personalty; manner and effect of sale.

1-17-418. Lien on debtor vendee's interest in personalty; manner and effect of sale.

When any personal property is attached or levied upon under execution, the judgment creditor shall pay the amount then due the vendor or the assignee of vendor under the sale, contract or lease, and proceed to sell the personal property the same as if title and ownership were in the vendee. If the judgment creditor elects to pay the vendor or assignee of vendor, the bill of sale of the sheriff or person selling under execution shall convey to the purchaser at the execution sale all of the right, title and interest of the vendor to the personal property.






ARTICLE 5 - GARNISHMENT

1-17-501. Repealed by Laws 1987, ch. 198, 4.

1-17-501. Repealed by Laws 1987, ch. 198, 4.



1-17-502. Repealed by Laws 1987, ch. 198, 4.

1-17-502. Repealed by Laws 1987, ch. 198, 4.



1-17-503. Repealed by Laws 1987, ch. 198, 4.

1-17-503. Repealed by Laws 1987, ch. 198, 4.



1-17-504. Repealed by Laws 1987, ch. 198, 4.

1-17-504. Repealed by Laws 1987, ch. 198, 4.



1-17-505. Repealed by Laws 1987, ch. 198, 4.

1-17-505. Repealed by Laws 1987, ch. 198, 4.






ARTICLE 6 - EXECUTION AGAINST THE PERSON; ATTACHMENT OF PERSON

1-17-601. Repealed by Laws 1988, ch. 37, 3.

1-17-601. Repealed by Laws 1988, ch. 37, 3.



1-17-602. Repealed by Laws 1988, ch. 37, 3.

1-17-602. Repealed by Laws 1988, ch. 37, 3.



1-17-603. Repealed by Laws 1988, ch. 37, 3.

1-17-603. Repealed by Laws 1988, ch. 37, 3.



1-17-604. Repealed by Laws 1988, ch. 37, 3.

1-17-604. Repealed by Laws 1988, ch. 37, 3.



1-17-605. Repealed by Laws 1988, ch. 37, 3.

1-17-605. Repealed by Laws 1988, ch. 37, 3.



1-17-606. Repealed by Laws 1988, ch. 37, 3.

1-17-606. Repealed by Laws 1988, ch. 37, 3.



1-17-607. Repealed by Laws 1988, ch. 37, 3.

1-17-607. Repealed by Laws 1988, ch. 37, 3.



1-17-608. Repealed by Laws 1988, ch. 37, 3.

1-17-608. Repealed by Laws 1988, ch. 37, 3.



1-17-609. Repealed by Laws 1988, ch. 37, 3.

1-17-609. Repealed by Laws 1988, ch. 37, 3.



1-17-610. Repealed by Laws 1988, ch. 37, 3.

1-17-610. Repealed by Laws 1988, ch. 37, 3.



1-17-611. Repealed by Laws 1988, ch. 37, 3.

1-17-611. Repealed by Laws 1988, ch. 37, 3.



1-17-612. Repealed by Laws 1988, ch. 37, 3.

1-17-612. Repealed by Laws 1988, ch. 37, 3.



1-17-613. Repealed by Laws 1988, ch. 37, 3.

1-17-613. Repealed by Laws 1988, ch. 37, 3.



1-17-614. Repealed by Laws 1988, ch. 37, 3.

1-17-614. Repealed by Laws 1988, ch. 37, 3.






ARTICLE 7 - ENFORCEMENT OF FOREIGN JUDGMENTS

1-17-701. Short title.

1-17-701. Short title.

This act means W.S. 1-17-701 through 1-17-707 and may be cited as the Uniform Enforcement of Foreign Judgments Act.



1-17-702. "Foreign judgment" defined.

1-17-702. "Foreign judgment" defined.

In this act, "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.



1-17-703. Filing of foreign judgment; effect of filing.

1-17-703. Filing of foreign judgment; effect of filing.

In order for a foreign judgment to have the same effect as a judgment of a district court of this state, a copy of any foreign judgment authenticated in accordance with an act of Congress or the statutes of this state shall be filed in the office of the clerk of any district court and any county clerk of this state. The clerk of court shall treat the foreign judgment as a judgment of the district court of this state notwithstanding the amount of the judgment or that the action giving rise to the judgment, if initiated in this state, would be within the jurisdiction of a minor court. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a judgment of a district court of this state and may be so enforced or satisfied.



1-17-704. Affidavit required; notice of filing; execution.

1-17-704. Affidavit required; notice of filing; execution.

At the time of filing a foreign judgment, the judgment creditor or his attorney shall file with the clerk of court an affidavit setting forth the name and last known mailing address of the judgment debtor, and the judgment creditor. The clerk shall promptly mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and mailing address of the judgment creditor and the judgment creditor's attorney, if any, in this state. The judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed. An execution or other process for enforcement of a foreign judgment shall not issue until five (5) days after the date the judgment is filed.



1-17-705. Stay of enforcement.

1-17-705. Stay of enforcement.

If the judgment debtor shows the court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, and upon proof that the judgment debtor has furnished the security for satisfaction of the judgment required by the law of the state where it was rendered, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or until the stay of execution expires or is vacated. If the judgment debtor shows the court any ground upon which enforcement of a judgment of the court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the security for satisfaction of the judgment which is required in this state.



1-17-706. Fees.

1-17-706. Fees.

Any person filing a foreign judgment shall pay to the clerk of court the fee for filing instruments in a civil action under W.S. 5-3-206(a)(i). Fees for docketing, transcription or other enforcement proceedings shall be the same as for judgments of the courts of this state.



1-17-707. Right of action unimpaired.

1-17-707. Right of action unimpaired.

The right of a judgment creditor to bring an action to enforce his judgment in the appropriate court in this state instead of proceeding under this act remains unimpaired.









CHAPTER 18 - SALE AND REDEMPTION OF REALTY SOLD UNDER MORTGAGEOR EXECUTION

1-18-101. Sale to be at public vendue; hours of sale; notice required; mortgagee, judgment creditor or lienor must be present or waive; penalty.

1-18-101. Sale to be at public vendue; hours of sale; notice required; mortgagee, judgment creditor or lienor must be present or waive; penalty.

(a) No lands or tenements shall be sold by virtue of any execution or decree of foreclosure unless:

(i) The sale is by public vendue between the hours of 10:00 a.m. and 5:00 p.m. of the same day;

(ii) The time and place of holding the sale was previously advertised for four (4) consecutive weeks in a legal newspaper of general circulation in the county where the lands and tenements are situate; and

(iii) The foreclosing mortgagee, judgment creditor, other foreclosing lienor or an authorized agent of the foreclosing party is present at the sale or has previously waived to the sheriff conducting the sale the right to appear and bid at the sale. The sheriff conducting the sale shall not be considered to be the authorized agent of the foreclosing party unless the foreclosing party has given the sheriff a specified opening bid to be presented by the sheriff on behalf of the foreclosing party and the sheriff actually presents the opening bid. Any foreclosure sale conducted without complying with the terms of this section is void, in which case the mortgage, power of sale, judgment or other lien which is the subject of the voided sale is not extinguished or exhausted, but may be properly foreclosed in a subsequent foreclosure sale in compliance with applicable law.

(b) The notice shall state the names of the plaintiff and defendant in the action, and the time and place of sale. In all notices the lands or tenements to be sold shall be described with reasonable certainty by appropriate description. The notice shall state "The property being foreclosed upon may be subject to other liens and encumbrances that will not be extinguished at the sale and any prospective purchaser should research the status of title before submitting a bid." If any officer sells any lands or tenements by virtue of any execution or decree, otherwise than as provided, the officer so offending shall forfeit and pay five hundred dollars ($500.00) for every offense, to be recovered with costs in any court of record in this state by the person whose lands were advertised and sold.



1-18-102. Certificate of purchase in lieu of deed; contents; recordation of duplicate; admissibility.

1-18-102. Certificate of purchase in lieu of deed; contents; recordation of duplicate; admissibility.

When real property is sold by virtue of an execution, order of sale, decree of foreclosure or foreclosure by advertisement and sale, the sheriff or other officer, instead of executing a deed to the premises sold, shall give to the purchaser of the lands a certificate in writing describing the property purchased and the sum paid therefor, or if purchased by the plaintiff in execution or by the mortgagee, the amount of his bid. The certificate shall state that the purchaser is entitled to a deed for the property at the expiration of the period of redemption, unless the property is redeemed prior to that date as provided by law. The sheriff or other officer shall record in the office of the recorder of the county a duplicate of the certificate, signed and acknowledged by him, and the certificate or a certified copy thereof is admissible as evidence of the facts therein contained.



1-18-103. Right of redemption; redemption of agricultural real estate; "agricultural real estate" defined.

1-18-103. Right of redemption; redemption of agricultural real estate; "agricultural real estate" defined.

(a) Except as provided with respect to agricultural real estate, it is lawful for any person, his heirs, executors, administrators, assigns or guarantors whose real property has been sold by virtue of an execution, decree of foreclosure, or foreclosure by advertisement and sale within three (3) months from the date of sale, to redeem the real estate by paying to the purchaser, his heirs, executors, administrators or assigns, or to the sheriff or other officer who sold the property, for the benefit of the purchaser, the amount of the purchase price or the amount given or bid if purchased by the execution creditor or by the mortgagee under a mortgage, together with interest at the rate of ten percent (10%) per annum from the date of sale plus the amount of any assessments or taxes and the amount due on any prior lien which the purchaser paid after the purchase, with interest. On payment of this amount the sale and certificate granted are void.

(b) In the case of any mortgage upon one (1) or more parcels of real estate any or all of which were agricultural real estate on the date of execution of the mortgage as stated in the mortgage, the period within which the owner, his heirs, executors, administrators, assigns or guarantors may redeem the premises sold is twelve (12) months from the date of the sale.

(c) The term "agricultural real estate" means any parcel of land in excess of eighty (80) acres lying outside the exterior boundaries of any incorporated city, town or recorded subdivision. If the mortgage recites that the real estate involved is agricultural real estate, it is presumed the parties to the mortgage, their heirs, executors, administrators, assigns, guarantors or successors in interest have agreed to and are bound by all the provisions of law relative to the twelve (12) month right of redemption provided in subsection (b) of this section.



1-18-104. Redemption by judgment creditors and others; manner prescribed; subsequent redemptions; possession, rents and profits, common carriers excepted.

1-18-104. Redemption by judgment creditors and others; manner prescribed; subsequent redemptions; possession, rents and profits, common carriers excepted.

(a) If no redemption is made within the redemption period provided in W.S. 1-18-103, any judgment creditor of the person whose real estate has been sold, or any grantee or mortgagee of the real estate or person holding a lien on the real estate sold is entitled to redeem the same on or before the thirtieth day after the expiration of the applicable redemption period provided in W.S. 1-18-103, by complying with subsections (b) and (c) of this section.

(b) The redemptioner shall pay to the purchaser or to the officer conducting the sale, either an amount agreed upon by the purchaser and the redemptioner, or the amount bid with interest at ten percent (10%) per annum from the date of sale, and the amount of any assessments or taxes and the amount due on any prior lien which the purchaser may have paid after the purchase, with interest. If the purchaser also has a lien prior to that of the redemptioner, the redemptioner shall also pay the amount of the lien with interest.

(c) The redemptioner must produce for the purchaser from whom redemption is sought or for the officer who conducted the sale:

(i) A copy of the judgment under which the right of redemption is claimed, duly certified by the clerk of the court in which the judgment was entered, or if redemption is sought under a mortgage or other lien, a copy of the mortgage or other lien certified by the clerk of the county; or

(ii) A copy of any assignment necessary to establish the claim; and

(iii) An affidavit by himself or his agent showing the amount actually unpaid and due on the lien.

(d) If the property is redeemed, another redemptioner may within thirty (30) days from the last redemption again redeem from the last redemptioner by paying the amount of the last redemption together with interest at ten percent (10%) per annum from the date thereof, and the amount of any assessment or taxes which the last redemptioner may have paid and the amount of any lien held by the last redemptioner prior to his own, with interest. The property may again, and as often as any redemptioner desires, be redeemed from any previous redemption within thirty (30) days from the last redemption. If no redemption is made within thirty (30) days after the applicable redemption period provided in W.S. 1-18-103, the purchaser or his assignee is entitled to a sheriff's deed to the property, or if so redeemed, whenever thirty (30) days has elapsed and no other redemption has been made, the last redemptioner or his assignee is entitled to a sheriff's deed.

(e) The execution debtor in case of a sale on execution, and the mortgagor or owner in case of a mortgage foreclosure, is entitled to possession of the lands sold and to the rents and profits for a period of three (3) months after the sale unless the property is agricultural property in which case the entitlement to possession of the lands sold and to the rents and profits shall be for a period of twelve (12) months after the sale. At the expiration of three (3) months from sale of nonagricultural land and twelve (12) months from sale of agricultural land, the purchaser is entitled to possession and to the rents and profits of the lands until redemption is made from him, and each redemptioner until another redemption is made is likewise entitled to possession and to the rents and profits.

(f) The parties to a mortgage may provide that the mortgagee is entitled to a receiver or to the rents and profits upon default, or upon the date of sale or at any time agreed upon. A court may appoint a receiver or award the rents and profits to the person entitled thereto for the prevention of waste, or the preservation of the property, or for any equitable cause.

(g) This section does not apply when real and personal property of a common carrier is sold in its entirety at a judicial sale pursuant to an order of court. In such case, property may be sold without right of redemption unless otherwise directed by the order of sale.



1-18-105. Redemption of whole or portion permitted.

1-18-105. Redemption of whole or portion permitted.

Any person entitled may redeem the whole or any part or portion of lands previously sold upon execution or by foreclosure, but such redemption must be made in the distinct quantities or parcels in which they were sold.



1-18-106. Certificate of redemption; recordation; fee.

1-18-106. Certificate of redemption; recordation; fee.

In all cases of redemption of lands from sale under any judicial process, or by virtue of any mortgage foreclosure, the purchaser or other person from whom the redemption is made shall certify the redemption in writing and record the certificate in the recorder's office of the proper county as other writings affecting the titles to real estate are filed and recorded. The recording fee shall be paid by the party redeeming.



1-18-107. Commission of officers.

1-18-107. Commission of officers.

No commission upon the amount of the redemption money paid shall be allowed to the officer receiving the money, but the usual commission shall be allowed the officer selling the premises, on the excess made over and above the amount of the redemption money and interest.



1-18-108. Assignment of certificate of purchase.

1-18-108. Assignment of certificate of purchase.

Every certificate given by any officer to any purchaser under W.S. 1-18-101 through 1-18-110, is assignable by endorsement under the hand of the purchaser, his heirs, executor, administrator or assignee. Every person to whom the certificate is assigned is entitled to the same benefits therefrom in every respect that the person named would have been if the certificate had not been assigned, including a deed if the property is not redeemed as provided by law.



1-18-109. Contents of deed; form.

1-18-109. Contents of deed; form.

The deed to be executed by the officer to the purchaser under W.S. 1-18-101 through 1-18-110 shall contain a statement of the judgment upon which the lands described were sold, and the date of the execution in the case of an execution sale; a statement of the mortgage, with its date and place of record, the parties thereto, and a statement of the decree in case of foreclosure by suit; or a statement of the time and place of sale in the case of a foreclosure by advertisement and sale. The deed shall also contain a recital showing the issuance of a certificate of purchase and any assignment of the certificate that has been made. The deed shall also contain substantially the following words:

Now, therefore, know all men by this deed, that I, ...., of the county of .... in consideration of the premises, have granted and sold and do hereby convey to ...., his heirs and assigns, the following described tract of land, ...., to have and to hold the described premises with all appurtenances to the said ...., his heirs and assigns forever.

Witness my hand and seal this .... day of ...., A.D. ....



1-18-110. Effect of deed.

1-18-110. Effect of deed.

Any deed so executed is prima facie evidence that the provisions of law in relation to sale of real property upon execution, or upon foreclosure, were complied with. The deed conveys to the grantee all the title, estate and interest of defendant in the execution, or the mortgagor or owner, in the lands thereby conveyed, but the deed shall not be construed to contain any covenant upon the part of the officer executing the same.



1-18-111. Sale on foreclosure of mortgage; generally.

1-18-111. Sale on foreclosure of mortgage; generally.

When a mortgage is foreclosed a sale of the premises shall be ordered. The decree directing the sale is sufficient warrant for the sheriff or other officer to proceed to advertise and conduct the sale. An order of sale issued by the clerk of court or an appraisement of the real property to be sold is not necessary. When the premises to be sold are in one (1) or more tracts, the court may direct the officer who makes the sale to subdivide and sell the same in parcels, or to sell any one (1) of the tracts as a whole.



1-18-112. Sale on foreclosure of mortgage; property in more than single county.

1-18-112. Sale on foreclosure of mortgage; property in more than single county.

When the mortgaged property is situated in more than one (1) county, the court may order the sheriff or other officer of each to make the sale of the property in his county, or may direct one (1) officer to sell the whole. The court shall direct whether publication of the sale shall be made in all the counties or in one (1) county only.



1-18-113. Payment of proceeds.

1-18-113. Payment of proceeds.

After any sale of real estate as provided in this chapter, proceeds from the sale shall be paid over by the officer or other person making the sale in accordance with W.S. 34-4-113.



1-18-114. Omitted parties; definitions.

1-18-114. Omitted parties; definitions.

(a) For purposes of this section:

(i) "Omitted party" means any person who:

(A) Subsequent to the recording of a mortgage, deed of trust or other lien instrument pursuant to which a foreclosure sale has been conducted, has either acquired a record interest in the property subject to a mortgage foreclosure, deed of trust or execution sale, or has obtained a valid possessory interest and is in actual possession of the property; and

(B) Is not included as a party defendant in a judicial foreclosure action or, if included, is entitled to notice, but was not served with process, or was not mailed notice of the execution sale or is not notified pursuant to W.S. 34-4-104 of a mortgage foreclosure sale.

(ii) "Interested person" means any holder of a certificate of purchase or certificate of redemption issued pursuant to W.S. 1-18-102 and 1-18-106 or any owner of the property by virtue of a sheriff's or public trustee's deed or person claiming through such owner.

(b) The interest of an omitted party in the property which is the subject of a mortgage foreclosure, execution or sheriff's or trustee's sale may be terminated in a civil action commenced by any interested person if the omitted party is afforded rights of redemption upon terms as the district court for the district in which the property is located may deem just under the circumstances, which terms shall not, however, be more favorable than the person's statutory rights had the person been provided notice of the sale.

(c) For purposes of this section, the mortgage, judgment or other lien which is the subject of the sale shall not be extinguished by merger with the title to the property acquired upon issuance and delivery of the sheriff's deed until the interest of any omitted party has been terminated as provided in subsection (b) of this section or by operation of law.



1-18-115. Rescission of foreclosure sale.

1-18-115. Rescission of foreclosure sale.

(a) A judicial or nonjudicial foreclosure sale may be rescinded in accordance with this section at any time after the sale but before the sheriff's deed has been recorded.

(b) If the purchaser at the foreclosure sale was the foreclosing mortgagee, then the foreclosing mortgagee may rescind the sale for any reason by executing and recording a notice of foreclosure sale rescission in the office of the county clerk of the county where the real estate is located.

(c) If the purchaser at the foreclosure sale was not the foreclosing mortgagee, then the foreclosing mortgagee and the certificate holder may agree to rescind the foreclosure sale for any reason. In order to rescind such a foreclosure sale, the foreclosing mortgagee shall refund to the certificate holder either an amount agreed upon by the foreclosing mortgagee and the certificate holder, or the foreclosure sale bid amount plus ten percent (10%) interest per annum, calculated daily. In addition, both the foreclosing mortgagee and the certificate holder shall execute a notice of foreclosure sale rescission which shall be recorded in the office of the county clerk of the county where the real estate is located.

(d) If the purchaser at the foreclosure sale was not the foreclosing mortgagee, and the certificate holder will not agree to rescind the foreclosure sale, then the foreclosing mortgagee may still rescind the sale if the statutory requirements for the foreclosure sale were not fulfilled or if the foreclosure sale did not comply with applicable federal or state law. In order to rescind such a foreclosure sale, the foreclosing mortgagee shall refund to the certificate holder the purchase price, plus ten percent (10%) interest per annum, calculated daily, and the foreclosing mortgagee shall execute and record a notice of foreclosure sale rescission in the office of the county clerk of the county where the real estate is located which shall recite that the foreclosure sale is being rescinded pursuant to this subsection. The refund of the certificate holder's bid amount, plus interest, shall be the certificate holder's only remedy notwithstanding any other provision of law.

(e) Upon recording a notice of foreclosure sale rescission:

(i) The mortgage and power of sale which are the subject of the rescinded sale are revived and the mortgage may be properly foreclosed in a subsequent foreclosure sale in compliance with applicable law, and all junior liens and rights of junior lienholders are revived with the same lien priority as if no foreclosure sale had taken place;

(ii) The certificate of sale is rendered null and void as if no foreclosure sale had taken place; and

(iii) The mortgagor's indebtedness to the foreclosing mortgagee and all evidence thereof are revived as of the date of the foreclosure sale and as if no certificate of sale had been issued, or as otherwise agreed to by the mortgagor and mortgagee.






CHAPTER 19 - SALE OF CORPORATE STOCK UNDER EXECUTION ORATTACHMENT

1-19-101. Right to levy and sale.

1-19-101. Right to levy and sale.

Rights and shares of stock in any corporation owned or held by any defendant in execution or attachment, or in trust for such person, may be levied upon under any execution or writ of attachment, and may be sold under any execution in the manner provided.



1-19-102. Duty to furnish statement of defendant's rights or shares.

1-19-102. Duty to furnish statement of defendant's rights or shares.

When any execution or writ of attachment is issued against the owner of any rights or shares in any corporation or for whom any rights or shares are held by any person other than the defendant, it is the duty of any officer of the corporation, or if there is no officer in the state, then the resident manager or agent, upon the request of the officer having the execution or writ of attachment, to furnish him a certificate under his hand stating the number of rights or shares which the defendant holds, or which are held in trust for defendant, or for his use, in the corporation.



1-19-103. Manner of making levy.

1-19-103. Manner of making levy.

To levy execution or attachment on rights or shares in a corporation, the officer making the levy shall leave a true copy of the writ, with any officer of the corporation and if there is no officer, then with the resident manager or agent thereof, together with the officer's certificate stating that he levies upon and takes in execution or attachment the rights or shares to satisfy the writ.



1-19-104. Sale of rights or shares.

1-19-104. Sale of rights or shares.

Rights or shares in any corporation levied upon by writ of attachment shall be held subject to the judgment rendered in the action in which the writ is issued. Whenever execution is levied upon such rights or shares, they shall be sold as personal property as provided by law, at the front door of the courthouse in the county in which the levy is made.



1-19-105. Certificate of sale; transfer on corporate books.

1-19-105. Certificate of sale; transfer on corporate books.

Every officer who sells any rights or shares of stock in any corporation under an execution shall execute to the purchaser a certificate in writing reciting the sale and payment of the consideration, and conveying to the purchaser the rights and shares. The officer shall also leave with an officer of the corporation or the resident manager or agent, a true copy of the certificate. The person having charge of the books of the corporation shall make entries in the books as necessary to vest the legal and equitable title to the rights or shares in the purchaser.



1-19-106. Rights and privileges of purchasers.

1-19-106. Rights and privileges of purchasers.

A purchaser of rights or shares in a corporation at a sale made by an officer, upon receiving a certificate of the sale as provided in W.S. 1-19-105 is deemed to be the legal and equitable owner of the rights or shares and is entitled to all dividends and to the same rights and privileges as a shareholder of the corporation as was the defendant in execution, even though the rights and shares of stock may not have been transferred upon the books of the company.



1-19-107. Effect of levy.

1-19-107. Effect of levy.

Rights and shares of stock in a corporation levied upon as provided by W.S. 1-19-101 through 1-19-107 shall be held and bound from the time of the levy.



1-19-108. Liability of shares pledged or used as collateral.

1-19-108. Liability of shares pledged or used as collateral.

When shares of any corporation are pledged in good faith, or pledged as collateral security for any loan or debt, and the certificate is delivered upon the pledge or debt, the shares are not liable to be taken on execution against the pledgor except for the excess of their value over the sum for which they have been pledged.






CHAPTER 20 - PROPERTY EXEMPT FROM EXECUTION OR ATTACHMENT

1-20-101. Homestead exemption; right and amount.

1-20-101. Homestead exemption; right and amount.

Every resident of the state is entitled to a homestead not exceeding twenty thousand dollars ($20,000.00) in value, exempt from execution and attachment arising from any debt, contract or civil obligation entered into or incurred.



1-20-102. Homestead exemption; when operative.

1-20-102. Homestead exemption; when operative.

(a) The homestead is only exempt as provided in W.S. 1-20-101 while occupied as such by the owner or the person entitled thereto, or his or her family.

(b) When two (2) or more persons jointly own and occupy the same residence, each shall be entitled to the homestead exemption.



1-20-103. Homestead exemption; right of family survivors.

1-20-103. Homestead exemption; right of family survivors.

When any person dies seized of a homestead leaving as survivor a widow, husband or minor children, the survivor is entitled to the homestead. If there is no such survivor, the homestead is liable for the debts of the deceased.



1-20-104. Homestead exemption; composition.

1-20-104. Homestead exemption; composition.

The homestead may consist of a house on a lot or lots or other lands of any number of acres, or a house trailer or other movable home on a lot or lots, whether or not the house trailer or other movable home is equipped with wheels or resting upon immovable support.



1-20-105. Wearing apparel.

1-20-105. Wearing apparel.

The necessary wearing apparel of every person not exceeding two thousand dollars ($2,000.00) in value, determined in the manner provided in W.S. 1-20-106 is exempt from levy or sale upon execution, writ of attachment or any process issuing out of any court in this state. Necessary wearing apparel shall not include jewelry of any type other than wedding rings.



1-20-106. Exemption of other personal property; personalty used in livelihood; appraisement.

1-20-106. Exemption of other personal property; personalty used in livelihood; appraisement.

(a) The following property, when owned by any person, is exempt from levy or sale upon execution, writ of attachment or any process issuing out of any court in this state and shall continue to be exempt while the person or the family of the person is moving from one (1) place of residence to another in this state:

(i) The family bible, pictures and school books;

(ii) A lot in any cemetery or burial ground;

(iii) Furniture, bedding, provisions and other household articles of any kind or character as the debtor may select, not exceeding in all the value of four thousand dollars ($4,000.00). When two (2) or more persons occupy the same residence, each shall be entitled to a separate exemption;

(iv) The value in a motor vehicle not exceeding five thousand dollars ($5,000.00).

(b) The tools, team, implements or stock in trade of any person, used and kept for the purpose of carrying on his trade or business, not exceeding in value four thousand dollars ($4,000.00), or the library, instruments and implements of any professional person, not exceeding in value four thousand dollars ($4,000.00), are exempt from levy or sale upon execution, writ of attachment or any process out of any court in this state.

(c) The value of the property selected by any debtor shall be ascertained by the appraisement of three (3) disinterested appraisers, to be selected and summoned by the officer claiming to levy upon, attach or sell the property. The appraisers shall be sworn by the officer to make a true appraisement of the value of the property.



1-20-107. Exemptions when head of family dies.

1-20-107. Exemptions when head of family dies.

Whenever the head of a family dies, deserts, or ceases to reside with the family, the family is entitled to all the benefits and privileges conferred upon the head of a family residing with the same, and the family, or any member thereof, may select the property claimed as exempt. Where the exempt property is the sole and separate property of the wife, it is, to the same extent and for all purposes, exempt for the debts of the wife.



1-20-108. Exception; residency required.

1-20-108. Exception; residency required.

(a) No property claimed as exempt under W.S. 1-20-101 through 1-20-106 is exempt from attachment or sale upon execution for the purchase money of the property.

(b) Any person claiming these exemptions shall be a bona fide resident of this state.



1-20-109. Exemptions from estates in bankruptcy.

1-20-109. Exemptions from estates in bankruptcy.

In accordance with 11 U.S.C. 522(b)(1), the exemptions from property of the estate in bankruptcy provided in 11 U.S.C. 522(d) are not authorized in cases where Wyoming law is applicable on the date of the filing of the petition and the debtor's domicile has been located in Wyoming for the one hundred eighty (180) days immediately preceding the date of the filing of the petition or for a longer portion of the one hundred eighty (180) day period than in any other place.



1-20-110. Exemption for retirement funds and accounts.

1-20-110. Exemption for retirement funds and accounts.

(a) The following are exempt from execution, attachment, garnishment or any other process issued by any court:

(i) Any person's interest in a retirement plan, pension or annuity, whether by way of a gratuity or otherwise, granted, paid or payable:

(A) By any private corporation or employer to an employee or a retired employee under a plan or contract which provides that the pension or annuity shall not be assignable; or

(B) To any city, town or county employee or retired employee who is not covered by the state retirement system, under a plan or contract which provides that the pension or annuity shall not be assignable.

(ii) Any retirement or annuity fund of any person, to the extent of payments made to the fund while solvent, but not exceeding the amount actually excluded or deducted as retirement funding for federal income tax purposes, and the appreciation thereon, the income therefrom and the benefits or annuity payable thereunder;

(iii) Any retirement or annuity fund of any person, including individual retirement accounts (IRAs) Roth individual retirement accounts (Roth IRAs) and simplified employee pension individual retirement accounts (SEP IRAs), to the extent payments are made to the fund while solvent, provided the earnings on the fund are protected from federal income tax or subject to deferral of federal income tax, or are not subject to federal income tax upon withdrawal, and the appreciation thereon, the income therefrom and the benefits or annuity payable thereunder; and

(iv) All property in this state of the judgment debtor where the judgment is in favor of any state or any political subdivision of any state for failure to pay that state's or political subdivision's income tax on benefits received from a pension or other retirement plan. This paragraph shall apply only to judgments obtained after the judgment debtor has established residency in Wyoming and has been domiciled in Wyoming for at least one hundred eighty (180) days.



1-20-111. Exemption for contributions to a medical savings account.

1-20-111. Exemption for contributions to a medical savings account.

Contributions by an individual to a qualified medical savings account are exempt from execution, attachment, garnishment or any other process issued by any court, except for judgments against an individual or other dependents for medical expenses, to the extent the contributions are allowable as a deduction under the Internal Revenue Code of 1986.






CHAPTER 21 - PROCEDURE AND ACTIONS

ARTICLE 1 - IN GENERAL

1-21-101. Docket to be kept; contents.

1-21-101. Docket to be kept; contents.

(a) Every judge shall keep a docket in which he shall enter:

(i) The title of all causes commenced before him;

(ii) The time when process was issued against the defendant, its particular nature and to what officer delivered;

(iii) The time when the parties appeared before him, either without or upon the return of process;

(iv) A brief statement of the nature of the plaintiff's demand and the amount claimed, and if any setoff was pleaded, a similar statement of the setoff and the amount claimed;

(v) Every adjournment stating at whose request and for what time;

(vi) The time when the trial was had, stating whether the trial was by the jury or by the justice;

(vii) The verdict of the jury, when rendered and the judgment thereon;

(viii) The judgment of the court;

(ix) The time of issuing execution and the name of the officer to whom delivered;

(x) The fact of an appeal taken and allowed, and when taken and allowed;

(xi) Satisfaction of judgment and when made;

(xii) Any other entries material to the cause, showing the proceedings before the justice.



1-21-102. Proceedings when title or boundaries to land in question.

1-21-102. Proceedings when title or boundaries to land in question.

If it appears from the pleadings or the evidence of either party at the trial of any case in circuit court that the title or boundaries to lands are in question, the judge shall immediately make an entry thereof in the docket, cease all further proceedings, and certify to the district court of the county a transcript of all entries made in the docket relating to the case in the same manner and within the same time as upon appeal. The case shall then be conducted in the district court as though appealed to the district court for trial de novo, except that no bond as on appeal or payment of costs in the circuit court is required for the transfer to the district court.



1-21-103. Payment of costs for witness not examined.

1-21-103. Payment of costs for witness not examined.

If any witness is subpoenaed, attends and is not examined by either party, the costs of the witness shall be paid by the party ordering the subpoena, unless the adverse party confesses the matter or otherwise renders unnecessary the examination of the witness.






ARTICLE 2 - PROCEDURE FOR SMALL CLAIMS

1-21-201. Procedure and costs generally; jurisdiction extended.

1-21-201. Procedure and costs generally; jurisdiction extended.

In the trial of civil cases before any circuit court in which the amount claimed, exclusive of costs, does not exceed six thousand dollars ($6,000.00), the procedure and costs are as defined in W.S. 1-21-201 through 1-21-205. The department of revenue may consolidate claims for collection of taxes against a single taxpayer into a single case under the procedures in W.S. 1-21-201 through 1-21-205 subject to specified dollar limitations.



1-21-202. Commencement of actions; fee; remedy cumulative; continuance to obtain attorney; docketing.

1-21-202. Commencement of actions; fee; remedy cumulative; continuance to obtain attorney; docketing.

(a) Actions may be commenced, heard and determined under W.S. 1-21-201 through 1-21-205 if the state, any governmental entity, any natural person, corporation, partnership, association or other organization appears before any circuit court and executes an affidavit reciting the full address of the defendant, the nature of the claim, the amount due and stating that demand has been made and payment refused. The plaintiff shall deposit an appearance fee of four dollars ($4.00) which shall be retained by the court as costs and taxed to the party against whom judgment is rendered. The remedy provided by this article is cumulative and not exclusive.

(b) Notwithstanding the provisions of Chapter 5 of Title 33 of the Wyoming Statutes, in small claims court, the state, governmental entities, natural persons, corporations, partnerships, associations or other organizations may litigate actions on behalf of themselves in person or through authorized employees, with or without an attorney, provided that if an attorney appears, the opposing party is entitled to a continuance for the purpose of obtaining an attorney of its own.

(c) The circuit judge shall docket the case as provided by law.



1-21-203. Affidavit of claim; service of summons; venue jurisdiction.

1-21-203. Affidavit of claim; service of summons; venue jurisdiction.

(a) The claimant shall prepare the affidavit as set forth. When the affidavit is executed by the claimant the court shall file the same and have summons served on the defendant at any location in the county in the manner provided by law or, if the defendant resides in the county, service may be made by the court by certified mail addressed to the defendant at his address within the county with return receipt requested. Upon receipt by the circuit judge of the return receipt signed by the defendant or his agent, service is complete.

(b) Venue provisions in W.S. 1-5-105 through 1-5-109 apply to actions commenced under this article.



1-21-204. Time for appearance.

1-21-204. Time for appearance.

The date of appearance of the defendant as provided in the summons shall be not more than twelve (12) days nor less than three (3) days from the date of service of the summons. When the circuit judge has fixed the date for the appearance of the defendant he shall inform the plaintiff of the date and at the same time order the plaintiff to appear with such books, papers and witnesses as necessary to prove his claim.



1-21-205. Pleading and hearing; execution.

1-21-205. Pleading and hearing; execution.

At any hearing the plaintiff and defendant and their witnesses may offer evidence. No formal pleading other than the claim and notice is necessary. The hearing and disposition of the hearing shall be informal. No prejudgment attachment or garnishment shall issue, but execution, including post judgment garnishment in aid of execution, may issue as prescribed by law for circuit court.






ARTICLE 3 - ATTACHMENT AND GARNISHMENT

1-21-301. Repealed by laws 1987, ch. 198, 4.

1-21-301. Repealed by laws 1987, ch. 198, 4.



1-21-302. Repealed by laws 1987, ch. 198, 4.

1-21-302. Repealed by laws 1987, ch. 198, 4.



1-21-303. Repealed by laws 1987, ch. 198, 4.

1-21-303. Repealed by laws 1987, ch. 198, 4.



1-21-304. Repealed by laws 1987, ch. 198, 4.

1-21-304. Repealed by laws 1987, ch. 198, 4.



1-21-305. Repealed by laws 1987, ch. 198, 4.

1-21-305. Repealed by laws 1987, ch. 198, 4.



1-21-306. Repealed by laws 1987, ch. 198, 4.

1-21-306. Repealed by laws 1987, ch. 198, 4.



1-21-307. Repealed by laws 1987, ch. 198, 4.

1-21-307. Repealed by laws 1987, ch. 198, 4.



1-21-308. Repealed by laws 1987, ch. 198, 4.

1-21-308. Repealed by laws 1987, ch. 198, 4.



1-21-309. Repealed by laws 1987, ch. 198, 4.

1-21-309. Repealed by laws 1987, ch. 198, 4.



1-21-310. Repealed by laws 1987, ch. 198, 4.

1-21-310. Repealed by laws 1987, ch. 198, 4.



1-21-311. Repealed by laws 1987, ch. 198, 4.

1-21-311. Repealed by laws 1987, ch. 198, 4.



1-21-312. Repealed by laws 1987, ch. 198, 4.

1-21-312. Repealed by laws 1987, ch. 198, 4.



1-21-313. Repealed by laws 1987, ch. 198, 4.

1-21-313. Repealed by laws 1987, ch. 198, 4.



1-21-314. Repealed by laws 1987, ch. 198, 4.

1-21-314. Repealed by laws 1987, ch. 198, 4.



1-21-315. Repealed by laws 1987, ch. 198, 4.

1-21-315. Repealed by laws 1987, ch. 198, 4.



1-21-316. Repealed by laws 1987, ch. 198, 4.

1-21-316. Repealed by laws 1987, ch. 198, 4.



1-21-317. Repealed by laws 1987, ch. 198, 4.

1-21-317. Repealed by laws 1987, ch. 198, 4.



1-21-318. Repealed by laws 1987, ch. 198, 4.

1-21-318. Repealed by laws 1987, ch. 198, 4.



1-21-319. Repealed by laws 1987, ch. 198, 4.

1-21-319. Repealed by laws 1987, ch. 198, 4.



1-21-320. Repealed by laws 1987, ch. 198, 4.

1-21-320. Repealed by laws 1987, ch. 198, 4.



1-21-321. Repealed by laws 1987, ch. 198, 4.

1-21-321. Repealed by laws 1987, ch. 198, 4.



1-21-322. Repealed by laws 1987, ch. 198, 4.

1-21-322. Repealed by laws 1987, ch. 198, 4.



1-21-323. Repealed by laws 1987, ch. 198, 4.

1-21-323. Repealed by laws 1987, ch. 198, 4.



1-21-324. Repealed by laws 1987, ch. 198, 4.

1-21-324. Repealed by laws 1987, ch. 198, 4.



1-21-325. Repealed by laws 1987, ch. 198, 4.

1-21-325. Repealed by laws 1987, ch. 198, 4.



1-21-326. Repealed by laws 1987, ch. 198, 4.

1-21-326. Repealed by laws 1987, ch. 198, 4.



1-21-327. Repealed by laws 1987, ch. 198, 4.

1-21-327. Repealed by laws 1987, ch. 198, 4.



1-21-328. Repealed by laws 1987, ch. 198, 4.

1-21-328. Repealed by laws 1987, ch. 198, 4.



1-21-329. Repealed by laws 1987, ch. 198, 4.

1-21-329. Repealed by laws 1987, ch. 198, 4.



1-21-330. Repealed by laws 1987, ch. 198, 4.

1-21-330. Repealed by laws 1987, ch. 198, 4.



1-21-331. Repealed by laws 1987, ch. 198, 4.

1-21-331. Repealed by laws 1987, ch. 198, 4.



1-21-332. Repealed by laws 1987, ch. 198, 4.

1-21-332. Repealed by laws 1987, ch. 198, 4.



1-21-333. Repealed by laws 1987, ch. 198, 4.

1-21-333. Repealed by laws 1987, ch. 198, 4.






ARTICLE 4 - JUDGMENTS

1-21-401. Endorsement of payments and satisfaction and release; requirements.

1-21-401. Endorsement of payments and satisfaction and release; requirements.

Every person recovering a judgment in circuit court shall endorse on the original judgment docket all payments made on the judgment, and when the judgment is satisfied by settlement or other payment, endorse the satisfaction and release on the judgment docket in the circuit court in which the judgment was entered. Endorsement of partial payment or satisfaction of the whole shall be made by the party recovering the judgment or his attorney in the case within fifteen (15) days after the payment has been made, and after each payment when more than one (1) payment is made on any judgment. Each endorsement shall be dated and signed by the person executing the same.



1-21-402. Endorsement of payments and satisfaction and release; penalty.

1-21-402. Endorsement of payments and satisfaction and release; penalty.

Every person who collects or is paid any money or other thing of value upon any judgment rendered in any circuit court who fails to comply with the provisions of W.S. 1-21-401 is guilty of a misdemeanor and upon conviction shall be punished by a fine for each offense of not less than twenty-five dollars ($25.00) nor more than two hundred dollars ($200.00).



1-21-403. Appeal of forcible entry and detainer actions.

1-21-403. Appeal of forcible entry and detainer actions.

In any forcible entry and detainer action appealed to the district court which is thereby determined against the defendant in possession, the court shall hear evidence concerning and render judgment for the rental value of the premises in controversy for the whole period of the unlawful detainer.






ARTICLE 5 - EXECUTION AND STAY THEREOF

1-21-501. Issuance of execution.

1-21-501. Issuance of execution.

Execution for the enforcement of a judgment except during the time it may be stayed, may be issued by the judge who renders the judgment, or by his successor in office, on the application of the party entitled thereto, any time within five (5) years of entry of the judgment, or the date of the last execution issued thereon.



1-21-502. Form and contents of execution.

1-21-502. Form and contents of execution.

(a) The execution shall be directed to the sheriff of the county, subscribed by the judge by whom the judgment was rendered, or by his successor in office, and dated the day of delivery to the officer for execution. The execution shall refer to the judgment by stating the names of the parties, the name of the judge, the county where and the time when the judgment was rendered and the true amount of the unsatisfied judgment. The execution shall direct the sheriff to:

(i) Collect the amount of the judgment out of the personal property of the judgment debtor and pay it to the judgment creditor; and

(ii) Make return on the execution within thirty (30) days after receipt showing the manner of execution.



1-21-503. Endorsement on execution.

1-21-503. Endorsement on execution.

Before any execution is delivered, the judge shall state in his docket and on the back of his execution the amount of the debt or damages and costs, and the officer receiving the execution shall endorse on it the time of receiving the execution.



1-21-504. Renewal of execution.

1-21-504. Renewal of execution.

If any execution is not satisfied, it may be renewed at the request of the plaintiff by the judge or his successor, by an endorsement thereon and dated when made. If any part of the execution has been satisfied, the endorsement of renewal shall state the sum due and every such endorsement shall continue the execution in full force for no longer than thirty (30) days. An entry of renewal shall be made in the docket.



1-21-505. Repealed by Laws 1987, ch. 198, 4.

1-21-505. Repealed by Laws 1987, ch. 198, 4.



1-21-506. Receipt of money.

1-21-506. Receipt of money.

The officer holding an execution shall receive all money tendered to him in payment thereof and shall endorse the same on the execution. He shall give the payor a receipt stating the amount paid and the account for which it is received.



1-21-507. Rights of surety.

1-21-507. Rights of surety.

When any judgment is obtained against any surety the original judgment remains valid for the use of the surety, who thereafter may obtain execution on the judgment against the goods and chattels of the defendant. The surety is entitled to a transcript of the judgment for his own use, which has the same force and effect as transcripts in other cases.



1-21-508. Execution against joint debtors.

1-21-508. Execution against joint debtors.

An execution on a judgment against joint debtors, one (1) or more of whom was not served with summons, shall contain a direction to collect the judgment from the joint property of all the defendants, or the separate property of the debtors served with summons, specified by name.



1-21-509. Right to sue surety.

1-21-509. Right to sue surety.

In all cases of surety, the plaintiff may sue the surety upon his bond if the conditions of the bond are not performed.



1-21-510. Execution for costs.

1-21-510. Execution for costs.

A judge may issue execution to enforce a judgment for costs in the same manner as in other cases.



1-21-511. Right to stay of execution.

1-21-511. Right to stay of execution.

Except as otherwise provided, any person against whom judgment is rendered may have stay of execution by entering into a bond with the adverse party within ten (10) days after rendition of the judgment, with good and sufficient surety, resident property holders of the county, approved by the judge, conditioned on the payment of the amount of the judgment, interest and costs that may accrue. The bond shall be entered on the docket and signed by the surety.



1-21-512. Time for which stay granted.

1-21-512. Time for which stay granted.

(a) Stay of execution shall be granted as follows:

(i) For thirty (30) days on any judgment not exceeding fifty dollars ($50.00), excluding costs;

(ii) For four (4) months on any judgment over fifty dollars ($50.00) and not exceeding one hundred dollars ($100.00), excluding costs;

(iii) For six (6) months on any judgment in excess of one hundred dollars ($100.00), excluding costs.



1-21-513. Cases in which stay not allowed.

1-21-513. Cases in which stay not allowed.

(a) No stay of execution is allowed in the following cases:

(i) On a judgment rendered against a circuit court judge for refusing to pay over money collected or received in his official capacity;

(ii) On a judgment rendered against a sheriff for failing to make return, making a false return or refusing to pay over money collected in his official capacity;

(iii) On a judgment against a surety for the stay of execution;

(iv) Where judgment is rendered in favor of a surety who has been ordered by judgment to pay over money on account of the principal;

(v) On a judgment obtained by a sheriff on a bond executed to him for the delivery of property.



1-21-514. Recall of execution.

1-21-514. Recall of execution.

If the execution issued before the bond for stay or for appeal is given, and such bond is given afterward and within the time allowed, the judge shall recall the execution.



1-21-515. Conditions under which execution issued notwithstanding stay.

1-21-515. Conditions under which execution issued notwithstanding stay.

When any person who is surety for stay of execution moves from the county before expiration of the stay, the judge shall issue execution on demand against the goods and chattels of the party against whom the original judgment was rendered. When any surety for the stay of execution becomes apprehensive that by delaying the execution until expiration of the stay he may be compelled to pay the judgment, the surety may file an affidavit of the facts with the judge who rendered judgment whereupon the judge shall issue execution against the judgment debtor. The surety is not thereby discharged from liability, but may be proceeded against after expiration of the stay.



1-21-516. Giving of further bond.

1-21-516. Giving of further bond.

If within ten (10) days after levying the execution the judgment debtor enters into a further bond for stay of execution during the unexpired term of the first stay, and pays costs of the execution issued against him, the judge shall accept the further bond and recall the execution. The latest bond shall first be proceeded against until it appears by the return of the sheriff that there are no goods on which to levy, then proceedings shall be instituted on the first bond given.



1-21-517. Discovery in aid of execution.

1-21-517. Discovery in aid of execution.

(a) At any time after entry of judgment, the judgment creditor may obtain discovery by interrogatories, depositions or otherwise, from any person, including the judgment debtor, in accordance with the Wyoming Rules of Civil Procedure.

(b) A person served with notice of discovery under this section shall hold for the benefit of the judgment creditor from the time of service all property, money and credits in his hands belonging to the judgment debtor or due to him.






ARTICLE 6 - SALES ON EXECUTION

1-21-601. Notice of sale.

1-21-601. Notice of sale.

The officer having levied upon goods and chattels by virtue of an execution shall without delay give public notice by advertisement in a newspaper published or widely circulated in the county where the property is to be sold. The notice shall state the time and place of sale, describe the goods and chattels, and shall be published at least ten (10) days before the day of sale.



1-21-602. Manner of conducting sale; return.

1-21-602. Manner of conducting sale; return.

At the time appointed, the officer shall expose the goods and chattels to public sale and sell them to the highest bidder. If there are no bidders or only a single bid is given, the sale shall be adjourned from time to time until a fair sale is had. The officer shall return the execution together with the money to the judge at the time of making the return.



1-21-603. Officer not to purchase.

1-21-603. Officer not to purchase.

No officer shall directly or indirectly purchase any goods and chattels at any sale made by him upon execution. Every such sale shall be absolutely void.






ARTICLE 7 - TRIAL OF PROPERTY RIGHTS IN PROPERTY SEIZED ONEXECUTION OR ATTACHMENT

1-21-701. Notice and time of trial.

1-21-701. Notice and time of trial.

When an officer levies on property claimed by any person other than the party against whom the execution issued, the claimant shall give three (3) days notice of objection in writing to the plaintiff or his agent. If the plaintiff or his agent cannot be found within the county, the notice shall be served by leaving a copy at his usual place of abode in the county, or if no place of abode exists then by leaving notice at the court, stating the time and place of trial to determine the right to the property. The trial shall be held before a circuit court in the county at least one (1) day prior to the time appointed for sale of the property.



1-21-702. Judgment for claimant; restoration of property.

1-21-702. Judgment for claimant; restoration of property.

If on trial the court or jury is satisfied that the property or any part belongs to the claimant the court shall render judgment against the party in whose favor the execution issued, including costs. The court shall give a written order to the officer who levied on or is charged with selling the property, directing him to restore the property found to belong to the claimant.



1-21-703. Judgment against claimant.

1-21-703. Judgment against claimant.

If the claimant fails to establish his right to the property or any part thereof, the judge shall render judgment against the claimant for costs accrued on account of the trial and issue execution therefor. The officer is not liable to the claimant for the property so taken.






ARTICLE 8 - ARBITRATION

1-21-801. Procedure generally.

1-21-801. Procedure generally.

Any civil cause pending before a judge may be submitted to the arbitration of three (3) men by agreement of the parties. Each party shall select one (1) arbitrator and the two (2) so selected shall choose the third. They shall be sworn by the judge and proceed in a summary manner to hear the cause. Any of the arbitrators may administer oaths, issue subpoenas for witnesses and compel their attendance, and punish for contempt. They shall make their awards in writing, any two (2) concurring being the award of all. The award shall be reported to the judge who shall enter judgment accordingly. The judgment is final unless it is made to appear to the judge within ten (10) days after the entry of judgment that the award was obtained by fraud, corruption or any undue means, in which case the judge shall set aside the award and the case shall stand for trial as though no award had been made.



1-21-802. Appeal of setting aside award; grounds.

1-21-802. Appeal of setting aside award; grounds.

An aggrieved party may appeal the decision of the judge to set aside the award upon grounds of fraud, corruption or undue means as in other cases.



1-21-803. Appeal of setting aside award; proceedings in district court.

1-21-803. Appeal of setting aside award; proceedings in district court.

If on appeal of any such award, the district court is satisfied the award was obtained by fraud, corruption or other undue means, the court shall set aside the award and proceed to hear and determine the cause on the merits.



1-21-804. Appeal of setting aside award; affirmance.

1-21-804. Appeal of setting aside award; affirmance.

If the court determines the award was not obtained by fraud, corruption or other undue means, it shall render judgment thereon for costs of the suit and award execution as in other cases.






ARTICLE 9 - CONTEMPT

1-21-901. Grounds.

1-21-901. Grounds.

(a) A circuit court judge may punish for contempt in the following cases and no others:

(i) Persons guilty of disorderly, contemptuous and insolent behavior toward a judge engaged in any judicial proceeding, which tends to interrupt such proceedings or impair the respect due the judge's authority;

(ii) Persons guilty of resistance or disobedience to any lawful order or process made or issued by the judge.



1-21-902. Repealed By Laws 2005, ch. 90, 2.

1-21-902. Repealed By Laws 2005, ch. 90, 2.



1-21-903. Hearing required; warrant of attachment.

1-21-903. Hearing required; warrant of attachment.

No person shall be punished for contempt before a circuit court judge until after an opportunity to be heard and for that purpose the judge may issue his warrant of attachment to bring the offender before him.



1-21-904. Summary proceedings if offender present.

1-21-904. Summary proceedings if offender present.

If the offender is present he may be summarily arraigned by the circuit court judge and proceeded against as if a warrant had been previously issued and the offender arrested thereon.



1-21-905. Warrant of commitment.

1-21-905. Warrant of commitment.

The warrant of commitment for contempt must set forth the particular circumstances of the offense or it is void.



1-21-906. Commitment of witness; generally.

1-21-906. Commitment of witness; generally.

Any witness attending before a circuit court who refuses to be sworn in some form prescribed by law or to answer any pertinent or proper question, may by order be committed to the jail of the county.



1-21-907. Commitment of witness; order.

1-21-907. Commitment of witness; order.

The order shall specify the cause for which the order was issued. If it is for refusing to answer any question, the question shall be specified. The witness shall be closely confined pursuant to the order until he is sworn or answers.



1-21-908. Commitment of witness; adjournment.

1-21-908. Commitment of witness; adjournment.

The circuit court shall adjourn the case at the request of either party for a reasonable time or until the witness testifies in the case.



1-21-909. Failure of witness to attend.

1-21-909. Failure of witness to attend.

If any person subpoenaed as a witness fails to attend, he is guilty of contempt and shall be fined all the costs for his apprehension unless he shows reasonable cause for his failure to attend, in which case the party requiring the appearance shall pay the costs.






ARTICLE 10 - FORCIBLE ENTRY AND DETAINER

1-21-1001. Jurisdiction of circuit courts.

1-21-1001. Jurisdiction of circuit courts.

Any circuit court within the judicial district may inquire against those who make unlawful and forcible entry into lands and tenements and detain the same, or against those who, having a lawful and peaceable entry into lands or tenements, unlawfully or by force hold the same. If it is found that an unlawful and forcible entry was made and the lands or tenements are held by force, or that after a lawful entry the lands are held unlawfully, the judge shall require restitution to the complaining party.



1-21-1002. When proceedings allowed.

1-21-1002. When proceedings allowed.

(a) Proceedings for forcible entry and detainer may be had in any of the following cases:

(i) Against tenants holding over their terms or after a failure to pay rent for three (3) days after it is due;

(ii) In sales of real estate on execution, orders or other judicial process, including proceedings for the foreclosure of a mortgage by court action, when the judgment debtor was in possession at the time of rendition of the judgment or decree by virtue of which the sale was made;

(iii) When real estate has been sold under a power of sale contained in any mortgage or trust deed and the purchaser or his assignee has demanded possession;

(iv) Any sale by executors, administrators, guardians or on partition where any of the parties to the petition were in possession at the commencement of the suit, after the sale has been examined by the proper court and adjudged legal;

(v) In cases where the defendant is a settler or occupier of lands or tenements, without color of title, to which the complainant has the right of possession;

(vi) Against renters in violation of any terms imposed under W.S. 1-21-1204 or 1-21-1205.

(b) This section shall not be construed as limiting the provisions of W.S. 1-21-1201 through 1-21-1210.



1-21-1003. Notice to quit premises required.

1-21-1003. Notice to quit premises required.

The party desiring to commence an action for forcible entry or detainer must notify the adverse party to leave the premises involved. The notice shall be served at least three (3) days before commencing the action, by leaving a written copy with the defendant or at his usual place of abode or business if he cannot be found.



1-21-1004. Summons; service and return.

1-21-1004. Summons; service and return.

The summons shall state the cause of the complaint against the defendant, the time and place of trial and shall be served and returned as in other cases. Such service shall be not less than three (3) nor more than twelve (12) days before the day of trial set by the judge.



1-21-1005. Proceedings when defendant fails to appear.

1-21-1005. Proceedings when defendant fails to appear.

If the defendant does not appear in accordance with a properly served summons the circuit court shall try the action as though he were present. Before proceeding, the plaintiff shall file a complaint in which he relies in order to recover the premises. The complaint must be sustained by proof or the action dismissed.



1-21-1006. Proceedings when defendant appears.

1-21-1006. Proceedings when defendant appears.

If the defendant appears, a like complaint shall be admitted or denied in the answer of the defendant. Both parties may be allowed to amend. If no answer is made by the defendant, he may not offer evidence upon his part, but shall only be allowed to cross-examine the plaintiff's witnesses.



1-21-1007. Bond on granting continuance.

1-21-1007. Bond on granting continuance.

No continuance shall be granted the defendant for longer than two (2) days unless he gives a bond to the adverse party, with good and sufficient surety approved by the circuit court, conditioned for the payment of the rent that may accrue and costs if judgment is rendered against him.



1-21-1008. Trial by judge or jury; judgment and costs.

1-21-1008. Trial by judge or jury; judgment and costs.

(a) If the action is not continued, the place of trial changed or if neither party demands a jury, upon the return day of the summons the circuit court shall try the action. If the circuit court concludes that the complaint is not true, the court shall enter judgment against the plaintiff for costs. If the court finds the complaint true, it shall render a general judgment in favor of the plaintiff for restitution of the premises and costs. If the court finds the complaint true in part, it shall render judgment for restitution of that part only and the costs shall be taxed as deemed equitable.

(b) If the case is one based on failure to pay rent, the court shall further find the amount of rent due and payable at the time of the hearing, together with the terms and conditions of the agreement between the parties in relation to the amount and time of payment of rent. If the trial is by jury the verdict shall contain a finding of these facts and the court shall recite such findings in the docket entry of proceedings. The court, upon these findings, in addition to entering judgment for the plaintiff to have restitution, shall render judgment in accordance with the findings for the amount of rent found due, together with costs and attorney's fees as provided by the lease, and shall issue execution separate from the writ of restitution for the rent found due and costs as in other actions.



1-21-1009. Trial by jury; verdict.

1-21-1009. Trial by jury; verdict.

If a jury is demanded by either party, the proceedings shall be the same as in other cases until the empaneling thereof. If the jury finds the complaint true they shall render a general verdict against the defendant, and if untrue, a general verdict in favor of the defendant. If true in part, the verdict shall set forth the facts they find true.



1-21-1010. Judgment upon verdict.

1-21-1010. Judgment upon verdict.

The circuit court shall enter the verdict upon the docket and render judgment thereon.



1-21-1011. Exceptions.

1-21-1011. Exceptions.

Exceptions to the opinion of the circuit court on questions of law or evidence may be taken by either party, whether tried by a jury or the court.



1-21-1012. Writ of restitution; issuance.

1-21-1012. Writ of restitution; issuance.

When a judgment of restitution is entered by a circuit court, the court shall, at the request of the plaintiff, his agent or attorney, issue a writ of restitution thereon.



1-21-1013. Writ of restitution; execution and return.

1-21-1013. Writ of restitution; execution and return.

Unless the defendant takes an appeal, the officer shall execute the writ of restitution within two (2) days after receiving it, Sundays excepted, by restoring the plaintiff to possession of the premises. He shall levy and collect the execution for rent and costs and make return as upon other executions.



1-21-1014. Proceedings upon stay on appeal; bond required.

1-21-1014. Proceedings upon stay on appeal; bond required.

(a) If the officer receives notice from the circuit court that the proceedings have been stayed on appeal, he shall immediately delay all further proceedings upon execution and writ of restitution. If the premises have been restored to the plaintiff he shall immediately place the defendant in possession thereof and return the writ and execution with his proceedings and costs taxed thereon.

(b) An appeal by a defendant shall not stay the proceedings on judgment unless within forty-eight (48) hours after judgment, Sundays excepted, the appellant executes and files with the court his bond to plaintiff, with two (2) or more sufficient sureties approved by the court, conditioned that the appellant will pay all costs which have accrued or may thereafter accrue and all damages which plaintiff may have sustained or may thereafter sustain in consequence of the wrongful detention of the premises during the pendency of the appeal. Upon taking the appeal and filing the bond, all further proceedings in the case shall be stayed and the appellate court shall thereafter issue all writs and processes to carry out the judgment of the appellate court. The court in which the appeal is pending may require a new bond in a larger amount, with sureties approved by the appellate court, if deemed necessary to secure the rights of the parties.



1-21-1015. Rents to be deposited on appeal.

1-21-1015. Rents to be deposited on appeal.

(a) In appeals from the judgment of a circuit court for rents due and payable, in addition to the bond required by W.S. 1-21-1014, the appellant shall deposit with the court the amount of rent specified in the judgment. Unless the deposit is made, the appeal is not perfected and proceedings upon the judgment shall be had accordingly. If the appeal is perfected, the court shall transmit the deposit to the clerk of the appellate court with the papers in the case.

(b) Thereafter, when the rents become due, the appellant shall deposit them with the clerk of the appellate court. If at any time during the pendency of the appeal and before final judgment the appellant fails to make any deposit of rent at the time specified in the judgment appealed, the court in which such appeal is pending shall, upon such fact being made to appear, and upon motion and proof of such fact by the appellee, the appellate court shall affirm the judgment appealed from with costs. Proceedings shall thereupon be had as in like cases determined upon the merits and the rent money deposited paid to the plaintiff or his assignee upon order of the court.



1-21-1016. Ejectment not barred.

1-21-1016. Ejectment not barred.

The pendency of an action for forcible entry or detainer does not bar an action of ejectment.






ARTICLE 11 - REPLEVIN

1-21-1101. Repealed By Laws 2005, ch. 90, 2.

1-21-1101. Repealed By Laws 2005, ch. 90, 2.



1-21-1102. Repealed by Laws 1987, ch. 198, 4.

1-21-1102. Repealed by Laws 1987, ch. 198, 4.



1-21-1103. Repealed by Laws 1987, ch. 198, 4.

1-21-1103. Repealed by Laws 1987, ch. 198, 4.



1-21-1104. Repealed by Laws 1987, ch. 198, 4.

1-21-1104. Repealed by Laws 1987, ch. 198, 4.



1-21-1105. Repealed by Laws 1987, ch. 198, 4.

1-21-1105. Repealed by Laws 1987, ch. 198, 4.



1-21-1106. Repealed by Laws 1987, ch. 198, 4.

1-21-1106. Repealed by Laws 1987, ch. 198, 4.



1-21-1107. Repealed by Laws 1987, ch. 198, 4.

1-21-1107. Repealed by Laws 1987, ch. 198, 4.



1-21-1108. Repealed by Laws 1987, ch. 198, 4.

1-21-1108. Repealed by Laws 1987, ch. 198, 4.



1-21-1109. Repealed by Laws 1987, ch. 198, 4.

1-21-1109. Repealed by Laws 1987, ch. 198, 4.



1-21-1110. Repealed by Laws 1987, ch. 198, 4.

1-21-1110. Repealed by Laws 1987, ch. 198, 4.



1-21-1111. Repealed by Laws 1987, ch. 198, 4.

1-21-1111. Repealed by Laws 1987, ch. 198, 4.



1-21-1112. Repealed by Laws 1987, ch. 198, 4.

1-21-1112. Repealed by Laws 1987, ch. 198, 4.



1-21-1113. Repealed by Laws 1987, ch. 198, 4.

1-21-1113. Repealed by Laws 1987, ch. 198, 4.



1-21-1114. Repealed by Laws 1987, ch. 198, 4.

1-21-1114. Repealed by Laws 1987, ch. 198, 4.



1-21-1115. Repealed by Laws 1987, ch. 198, 4.

1-21-1115. Repealed by Laws 1987, ch. 198, 4.



1-21-1116. Repealed by Laws 1987, ch. 198, 4.

1-21-1116. Repealed by Laws 1987, ch. 198, 4.






ARTICLE 12 - RESIDENTIAL RENTAL PROPERTY

1-21-1201. Definitions.

1-21-1201. Definitions.

(a) As used in this article:

(i) "Owner" means the owner, lessor or sublessor of a residential rental unit and for purposes of notice and other communication required or allowed under this article, "owner" includes a managing agent, leasing agent or resident manager unless the agent or manager specifies otherwise in writing in the rental agreement;

(ii) "Rental agreement" means any agreement, written or oral, which establishes or modifies the terms, conditions, rules or any other provisions regarding the use and occupancy of a residential rental unit;

(iii) "Renter" means any renter, lessee, tenant or other person entitled under a rental agreement to occupy a residential rental unit to the exclusion of others;

(iv) "Residential rental unit" means a renter's principal place of residence and includes the appurtenances, grounds, common areas and facilities held out for the occupancy of the residential renter generally and any other area or facility provided to the renter in the rental agreement, excluding a mobile home lot or recreational property rented on an occasional basis;

(v) "Termination" means the lawful ending or cessation of a rental agreement for any reason including expiration of the rental period, voluntary termination by mutual agreement of the parties, termination in accordance with W.S. 1-21-1203(d), abandonment of the leased premises by the renter prior to expiration of the rental period or termination resulting from court order.



1-21-1202. Duties of owners and renters; generally.

1-21-1202. Duties of owners and renters; generally.

(a) Each owner and his agent renting or leasing a residential rental unit shall maintain that unit in a safe and sanitary condition fit for human habitation. Each residential rental unit shall have operational electrical, heating and plumbing, with hot and cold running water unless otherwise agreed upon in writing by both parties. Provided, however, this section shall not prevent the rental of seasonal rental units such as summer cabins which are not intended to have such amenities.

(b) Each renter shall cooperate in maintaining his residential rental unit in accordance with this article.

(c) This article does not apply to breakage, malfunctions or other conditions which do not materially affect the physical health or safety of the ordinary renter.

(d) Any duty or obligation in this article may be assigned to a different party or modified by explicit written agreement signed by the parties.



1-21-1203. Owner's duties; notice by renter of noncompliance; duty to correct; exceptions; termination of rental agreement; liability limited.

1-21-1203. Owner's duties; notice by renter of noncompliance; duty to correct; exceptions; termination of rental agreement; liability limited.

(a) To protect the physical health and safety of the renter, each owner shall:

(i) Not rent the residential rental unit unless it is reasonably safe, sanitary and fit for human occupancy;

(ii) Maintain common areas of the residential rental unit in a sanitary and reasonably safe condition;

(iii) Maintain electrical systems, plumbing, heating and hot and cold water; and

(iv) Maintain other appliances and facilities as specifically contracted in the rental agreement.

(b) If the renter is current on all payments required by the rental agreement and has reasonable cause supported by evidence to believe the residential rental unit does not comply with the standards for health and safety required under this article, the renter shall advise the owner in writing of the condition and specify the remedial action the renter requests be taken by the owner. Within a reasonable time after receipt of this notice, the owner shall either commence action to correct the condition of the residential rental unit or notify the renter in writing that the owner disputes the renter's claim. The notices required by this subsection shall be served by certified mail or in the manner specified by W.S. 1-21-1003.

(c) The owner shall not be required to correct or remedy any condition caused by the renter, the renter's family or the renter's guests or invitees by inappropriate use or misuse of the property during the rental term or any extension of it.

(d) The owner may refuse to correct the condition of the residential rental unit and terminate the rental agreement if the costs of repairs exceeds an amount which would be reasonable in light of the rent charged, the nature of the rental property or rental agreement. If the owner refuses to correct the condition and intends to terminate the rental agreement, he shall notify the renter in writing within a reasonable time after receipt of the notice of noncompliance and shall provide the renter with sufficient time to find substitute housing, which shall be no less than ten (10) days nor more than twenty (20) days from the date of the notice. If the rental agreement is terminated, the rent paid shall be prorated to the date the renter vacates the unit and any balance shall be refunded to the renter along with any deposit due in accordance with W.S. 1-21-1208.

(e) The owner is not liable under this article for claims for mental suffering or anguish.



1-21-1204. Renter's duties.

1-21-1204. Renter's duties.

(a) Each renter shall:

(i) Maintain the residential rental unit occupied in a clean and safe condition and not unreasonably burden any common area;

(ii) Dispose of all garbage and other waste in a clean and safe manner;

(iii) Maintain all plumbing fixtures in a condition as sanitary as the fixtures permit;

(iv) Use all electrical, plumbing, sanitary, heating and other facilities and appliances in a reasonable manner;

(v) Occupy the residential rental unit in the manner for which it was designed and shall not increase the number of occupants above that specified in the rental agreement without written permission of the owner;

(vi) Be current on all payments required by the rental agreement;

(vii) Comply with all lawful requirements of the rental agreement between the owner and the renter; and

(viii) Remove all property and garbage either owned or placed within the residential rental unit by the renter or his guests prior to termination of the rental agreement and clean the rental unit to the condition at the beginning of the rental agreement.



1-21-1205. Prohibited acts by renter.

1-21-1205. Prohibited acts by renter.

(a) No renter shall:

(i) Intentionally or negligently destroy, deface, damage, impair or remove any part of the residential rental unit or knowingly permit any person to do so;

(ii) Interfere with another person's peaceful enjoyment of the residential property; or

(iii) Unreasonably deny access to, refuse entry to or withhold consent to enter the residential rental unit to the owner, agent or manager for the purpose of making repairs to or inspecting the unit, and showing the unit for rent or sale.



1-21-1206. Renter's remedies; notice to owner or agent; judicial remedy; rights under termination of rental agreement.

1-21-1206. Renter's remedies; notice to owner or agent; judicial remedy; rights under termination of rental agreement.

(a) The remedies set forth in this section are available to a renter in compliance with all provisions of W.S. 1-21-1204 and 1-21-1205 when the rental agreement has not been lawfully terminated pursuant to W.S. 1-21-1203(d).

(b) If a reasonable time has elapsed after the renter has served written notice on the owner under W.S. 1-21-1203 and the owner has failed to respond or to correct the condition described in the notice, the renter may cause a "notice to repair or correct condition" to be prepared and served on the owner by certified mail or in the manner specified by W.S. 1-21-1003. This notice shall:

(i) Recite the previous notice served under W.S. 1-21-1203(b);

(ii) State the number of days that have elapsed since the notice was served and that under the circumstances the period of time constitutes the reasonable time allowed under W.S. 1-21-1203(b);

(iii) State the conditions included in the previous notice which have not been corrected;

(iv) Demand that the uncorrected conditions be corrected; and

(v) State that if the owner fails to commence reasonable corrective action within three (3) days he will seek redress in the courts.

(c) If the owner has not corrected or used due diligence to correct the conditions following notice under this section, or if the owner has notified the renter that the claim is disputed, the renter may commence a civil action in circuit court. The court shall endorse on the summons the number of days within which the owner is required to appear and defend the action, which shall not be less than three (3) nor more than twenty (20) days from the date of service. Upon a showing of an unreasonable refusal to correct or the failure to use due diligence to correct a condition described in this article, the renter may be awarded costs, damages and affirmative relief as determined by the court. Damages awarded to the renter may include rent improperly retained or collected. Affirmative relief may include a declaration terminating the rental agreement, or an order directing the owner to make reasonable repairs.

(d) If the court terminates the rental agreement pursuant to subsection (c) of this section, the renter is entitled to receive a refund of the balance of the rent and the deposit on the rental unit within thirty (30) days of the date the agreement is ordered terminated. The renter shall be required to vacate the rental unit no sooner than ten (10) days nor later than twenty (20) days after termination of the rental agreement by a court.



1-21-1207. Required notice of nonrefundable deposit.

1-21-1207. Required notice of nonrefundable deposit.

Any rental agreement shall state whether any portion of a deposit is nonrefundable and written notice of this fact shall also be provided to the renter at the time the deposit is taken by the owner or his designated agent.



1-21-1208. Deductions from deposit; written itemization; time limits; failure to give notice; recovery by renter; utilities deposit; penalty.

1-21-1208. Deductions from deposit; written itemization; time limits; failure to give notice; recovery by renter; utilities deposit; penalty.

(a) Upon termination of the rental agreement, property or money held as a deposit may be applied by the owner or his agent to the payment of accrued rent, damages to the residential rental unit beyond reasonable wear and tear, the cost to clean the unit to the condition at the beginning of the rental agreement and to other costs provided by any contract. The balance of any deposit and prepaid rent and a written itemization of any deductions from the deposit together with reasons therefor, shall be delivered or mailed without interest to the renter within thirty (30) days after termination of the rental agreement or within fifteen (15) days after receipt of the renter's new mailing address, whichever is later. If there is damage to the residential rental unit, this period shall be extended by thirty (30) days. The renter shall within thirty (30) days of termination of the rental agreement, notify the owner or designated agent of the location where payment and notice may be made or mailed.

(b) After termination of the rental agreement, property or money held and separately identified as a utilities deposit shall be refunded by the owner to the renter within ten (10) days of a satisfactory showing that all utility charges incurred by the renter have been paid. Absent such showing within forty-five (45) days of termination, the owner shall within fifteen (15) days thereafter, apply the utilities deposit to the outstanding utility debt incurred by the renter. Any refund due to the renter shall be paid within seven (7) days after the utility deposit has been applied to the renter's utility debt, or within fifteen (15) days after receipt of the renter's new mailing address, whichever is later.

(c) If the owner of a residential rental unit or his agent unreasonably fails to comply with subsection (a) or (b) of this section, the renter may recover the full deposit and court costs. In an action by a renter pursuant to this section, if the owner is the prevailing party and the court finds the renter acted unreasonably in bringing the action, the owner may be awarded court costs in addition to any other relief available.



1-21-1209. Holder of owner's interest bound by provisions.

1-21-1209. Holder of owner's interest bound by provisions.

The holder of the interest of the owner or designated agent in the residential rental unit at the time of termination of the rental agreement shall be bound by the provisions of W.S. 1-21-1207 and 1-21-1208.



1-21-1210. Possession of premises and disposition of personal property abandoned by renter after termination of rental agreement.

1-21-1210. Possession of premises and disposition of personal property abandoned by renter after termination of rental agreement.

(a) Upon regaining lawful possession of the rental unit following termination of the rental agreement, the owner may immediately dispose of any trash or property the owner reasonably believes to be hazardous, perishable or valueless and abandoned. Any property remaining within the rental unit after termination of the rental agreement shall be presumed to be both valueless and abandoned. Any valuable property may be removed from the residential rental unit and shall thereafter be disposed of as follows:

(i) The owner shall provide written notice to the renter in accordance with this paragraph, describing the property claimed to be abandoned and stating that the property shall be disposed of after seven (7) days from the date of service of the notice if the renter or his agent does not, within the seven (7) day period, take possession of the property or notify the owner in writing of the renter's intent to take possession of the property. The notice provided by the owner under this paragraph shall be deemed served:

(A) On the date the notice is mailed by certified mail to the renter at an address furnished to the owner by the renter in writing specifically for this purpose;

(B) On the date notice is served on the renter in accordance with Rule 4 of the Wyoming Rules of Civil Procedure provided a copy of the written notice is delivered to the individual renter personally; or

(C) On the date the notice is published in a newspaper published in the county or widely circulated in the county where the residential rental unit is located.

(ii) If the owner does not receive a written response from the renter within seven (7) days after service of notice under paragraph (i) of this subsection, the property shall be conclusively deemed abandoned and the owner may retain or dispose of the property;

(iii) If the renter responds in writing to the owner on or before seven (7) days after service of notice under paragraph (i) of this subsection that he intends to take possession of the property, the property shall be held for an additional period of seven (7) days after the written response is received. If the renter fails to take possession of the property within the additional fifteen (15) day period, the property shall be conclusively deemed abandoned and the owner may retain or dispose of the property.

(b) The owner is entitled to payment of storage costs for the period the property remains in safekeeping plus the cost of removal of the property to the place of storage. An owner shall be allowed reasonable storage costs if he stores the property himself or actual storage costs if the property is stored commercially. Payment of storage costs shall be made before the renter removes the property.

(c) The owner is not responsible for any loss to the renter resulting from storage.



1-21-1211. Owner's remedies; eviction; judicial remedies; damages.

1-21-1211. Owner's remedies; eviction; judicial remedies; damages.

(a) If the renter does not vacate the premises as required by a court order issued pursuant to W.S. 1-21-1001 et seq., the sheriff may remove the renter's possessions and prevent the renter from reentering the premises without further action by the court.

(b) If the renter damages the rental property, the owner may apply any property or money held as a deposit to the payment of damages as provided in W.S. 1-21-1208(a) and the renter shall remain liable for any damages beyond the damages paid by the deposit, plus interest at ten percent (10%) per annum on any unpaid amounts. The owner may take any legal action available to recover damages caused to the unit by the renter.






ARTICLE 13 - WYOMING SAFE HOMES ACT

1-21-1301. Short title.

1-21-1301. Short title.

This act shall be known and may be cited as the "Wyoming Safe Homes Act."



1-21-1302. Definitions.

1-21-1302. Definitions.

(a) As used in this act:

(i) "Domestic abuse" means as defined in W.S. 35-21-102(a)(iii);

(ii) "Landlord" means the owner of a building or the owner's agent with regard to matters concerning the landlord's renting or leasing of a dwelling;

(iii) "Sexual violence" means any act of sexual assault, sexual abuse or stalking of an adult or minor, including any nonconsensual sexual contact or intrusion as those terms are defined in the Wyoming Criminal Code;

(iv) "Tenant" means a person who has entered into an oral or written lease with a landlord whereby the person is the lessee under the lease;

(v) "This act" means W.S. 1-21-1301 through 1-21-1304.



1-21-1303. Breach of lease; recovery of rent; affirmative defense.

1-21-1303. Breach of lease; recovery of rent; affirmative defense.

(a) In any action brought by a landlord against a tenant to recover rent for breach of lease, the tenant shall have an affirmative defense and not be liable for rent for the period after which a tenant vacates the premises owned by the landlord and covered by the lease, if by a preponderance of the evidence, the court finds that:

(i) At the time the tenant vacated the premises, the tenant or a member of the tenant's household was under a credible imminent threat of domestic abuse or sexual violence at the premises, as demonstrated by medical, court or police evidence of domestic abuse or sexual violence; and

(ii) The tenant gave seven (7) days written notice to the landlord prior to vacating the premises stating that the reason for vacating the premises was because of a credible imminent threat of domestic abuse or sexual violence against the tenant or a member of the tenant's household.

(b) In any action brought by a landlord against a tenant to recover rent for breach of lease, the tenant shall have an affirmative defense and not be liable for rent for the period after which a tenant vacates the premises owned by the landlord and covered by the lease, if by a preponderance of the evidence, the court finds that:

(i) The tenant or a member of the tenant's household was a victim of domestic abuse or sexual violence on the premises that are owned or controlled by the landlord and the tenant has vacated the premises as a result of the sexual violence;

(ii) The tenant gave seven (7) days written notice to the landlord prior to vacating the premises stating that the reason for vacating the premises was because of the domestic abuse or sexual violence against the tenant or a member of the tenant's household, the date of the sexual violence, and that the tenant provided medical, court or police evidence of domestic abuse or sexual violence to the landlord supporting the claim of domestic abuse or sexual violence; and

(iii) The domestic abuse or sexual violence occurred not more than sixty (60) days prior to the date of giving the written notice to the landlord, or if circumstances are such that the tenant could not reasonably give notice within that time period because of reasons related to the domestic abuse or sexual violence, including, but not limited to, hospitalization or seeking assistance for shelter or counseling, then as soon thereafter as practicable.

(c) A landlord may not terminate a tenancy based solely on the tenant's or applicant's or a household member's status as a victim of domestic abuse or sexual violence. This subsection does not prohibit adverse housing decisions based upon other lawful factors within the landlord's knowledge.

(d) Nothing in this act shall be construed to be a defense against:

(i) An action for recovery of rent for the period of time before the tenant vacated the landlord's premises and gave notice to the landlord as required in this section; or

(ii) Forcible entry and detainer for failure to pay rent before the tenant gave notice to the landlord as required in this section and vacated the premises.



1-21-1304. Prohibition of waiver or modification.

1-21-1304. Prohibition of waiver or modification.

The provisions of this act shall not be waived or modified in any lease or separate agreement between a landlord and tenant.









CHAPTER 22 - ADOPTION

ARTICLE 1 - IN GENERAL

1-22-101. Definitions.

1-22-101. Definitions.

(a) As used in this act:

(i) "Agency" means any person legally empowered to place children for adoption or a certified private child welfare agency or the department of family services;

(ii) "Child" means the minor person to be adopted;

(iii) "Parent" means the child's father or mother whose parental rights have not been judicially terminated;

(iv) "Putative father" means the alleged or reputed father of a child born out of wedlock, whether or not the paternity rights and obligations of the father have been judicially determined;

(v) "This act" means W.S. 1-22-101 through 1-22-114.



1-22-102. Persons subject to adoption.

1-22-102. Persons subject to adoption.

(a) Any child may be adopted who is within this state when the petition for adoption is filed.

(b) Any adult may be adopted, regardless of his residence within or outside of this state at the time the petition is filed, provided:

(i) The adopting parent was a stepparent, grandparent or other blood relative, foster parent or legal guardian who participated in the raising of the adult when the adult was a child; and

(ii) The adult files a consent to the adoption with the court.



1-22-103. Adopting parties.

1-22-103. Adopting parties.

Any adult person who has resided in this state during the sixty (60) days immediately preceding the filing of the petition for adoption and who is determined by the court to be fit and competent to be a parent may adopt in accordance with this act.



1-22-104. Petition for adoption of minor; by whom filed; requisites; confidential nature; inspection; separate journal to be kept.

1-22-104. Petition for adoption of minor; by whom filed; requisites; confidential nature; inspection; separate journal to be kept.

(a) Adoption proceedings shall be commenced by a petition filed in district court. The district court may transfer jurisdiction of a petition to adopt a child to the juvenile court if the child proposed for adoption in the petition is under the prior and continuing jurisdiction of the juvenile court.

(b) A petition may be filed by any single adult or jointly by a husband and wife who maintain their home together, or by either the husband or wife if the other spouse is a parent of the child.

(c) The following documents shall be filed with every petition to adopt a child:

(i) The appropriate consent to adoption pursuant to W.S. 1-22-109;

(ii) Any relinquishments as provided by W.S. 1-22-109 necessary to show the court that the person or agency legally authorized to have custody and control of the child prior to the adoption, has duly relinquished the child to the petitioners for adoption;

(iii) A report of the medical examination of the child made by a licensed Wyoming physician within thirty (30) days immediately preceding the filing of the petition to adopt. The report shall be made on forms provided by the department of family services. A medical report shall not be required when a parent of the child joins in the petition to adopt or when the child resided with the adoptive parents for more than six (6) months prior to filing the petition;

(iv) An affidavit from each petitioner setting forth:

(A) Any previous or current diagnosed psychiatric disorders of the petitioner;

(B) All felony convictions of the petitioner within the preceding ten (10) years;

(C) All misdemeanor convictions of the petitioner within the preceding five (5) years;

(D) The current parole or probation status of the petitioner, if any.

(v) An affidavit stating the name or names of persons awarded visitation rights to the child under W.S. 20-7-101 or 20-7-102 or an affidavit stating that no visitation rights under W.S. 20-7-101 or 20-7-102 have been awarded in regard to the child.

(d) The petition and documents filed pursuant to this section, and the interlocutory decree, if entered, and the final decree of adoption shall constitute a confidential file and shall be available for inspection only to the judge, or, by order of court, to the parties to the proceedings or their attorneys. Upon the entry of the final decree of adoption, all records in the proceedings shall be sealed and may be available for inspection only by order of court for good cause shown. The clerk of court shall maintain a separate journal for adoption proceedings to be confidential and available for inspection only by order of the court for good cause shown. The court may order inspection of all or part of the confidential file in adoption proceedings only if it appears to the court that the welfare and best interests of the child will be served by the inspection.

(e) The court may order inspection of all or any part of the confidential file upon a proper motion made pursuant to W.S. 1-22-203(b). Any order permitting inspection under this subsection shall preserve the anonymity of the natural parents, the adoptive parents and the child and shall provide that the inspection is subject to the provisions of W.S. 1-22-203. Documents filed pursuant to W.S. 1-22-203(b) or this subsection shall become part of the confidential file.

(f) For purposes of this section, "convicted" includes pleas of guilty, nolo contendere, verdicts of guilty upon which a judgment of conviction may be rendered and dispositions pursuant to W.S. 7-13-301 and 35-7-1037.



1-22-105. Hearings to be closed; attendance of parties.

1-22-105. Hearings to be closed; attendance of parties.

(a) Unless the court orders a hearing in open court, all hearings in adoption proceedings shall be confidential and held in closed court or court chambers. No person shall be admitted except court officials, parties to the proceeding, counsel, nonconsenting parents, the nonconsenting putative father of the child and witnesses.

(b) The petitioners and the child shall appear at the hearing unless excused by the court.



1-22-106. When petition to be filed; order for hearing.

1-22-106. When petition to be filed; order for hearing.

A petition to adopt a child shall be filed upon the entry of the child in the adoptive home or as soon thereafter as is reasonably convenient. When a petition is filed and presented to the judge, he shall set the petition for hearing. Any person whose consent to adoption is required by W.S. 1-22-109 and whose consent has not been filed shall be ordered to appear on the day set and show cause why the petition to adopt should not be granted and a decree of adoption entered.



1-22-107. Service of petition and order; when service by publication permitted; exception.

1-22-107. Service of petition and order; when service by publication permitted; exception.

(a) Prior to the hearing a copy of the petition to adopt a child and all orders to show cause shall be served on any persons whose consent to adoption is required by W.S. 1-22-109 and whose consent has not been filed with the petition to adopt. Service shall be made in the same manner as provided for by rule 4 of the Wyoming Rules of Civil Procedure and shall be accomplished so that a default judgment could be rendered at the hearing against the person served. Service by publication is specifically allowed where the defendant resides out of state, or his residence cannot, with reasonable diligence, be ascertained.

(b) The petition and orders to show cause need not be served upon parents or other persons whose rights to the child have been terminated in a prior judicial proceeding.

(c) Prior to the hearing a copy of the petition to adopt a child and an order to show cause shall be served on any persons awarded visitation rights to the child under W.S. 20-7-101 or 20-7-102. The consent of persons awarded visitation rights to the adoption is not required. However, the court may exercise its discretion to allow those persons an opportunity to be heard if the court finds it to be in the best interest and welfare of the child.



1-22-108. Hearing on petition and objections; findings by court; effect of default.

1-22-108. Hearing on petition and objections; findings by court; effect of default.

(a) When the persons required to be served as provided in W.S. 1-22-107 have been served personally or by publication and do not appear at the hearing, a default shall be entered against them and they shall be bound by the findings and judgment of the court.

(b) When any person whose consent is required objects to the petition to adopt, he shall at least five (5) days before the hearing file his objections and serve them on all parties to the proceedings, including any person whose consent has been filed.

(c) If the putative father files and serves his objections to the petition to adopt as provided in subsection (b) of this section, and appears at the hearing to acknowledge his paternity of the child, the court shall hear the evidence in support of the petition to adopt and in support of the objection to the petition and shall then determine whether:

(i) The putative father's claim to paternity of the child is established;

(ii) The putative father having knowledge of the birth or pending birth of the child has evidenced an interest in and responsibility for the child within thirty (30) days after receiving notice of the pending birth or birth of the child;

(iii) The putative father's objections to the petition to adopt are valid; and

(iv) The best interests and welfare of the child will be served by granting the putative father's claim to paternity or by allowing the petition to adopt.

(d) The putative father has no right to assert paternity in adoption, dependency or termination of parental rights proceedings unless he is known and identified by the mother or agency, or unless he has lived with or married the mother after the birth of the child and prior to the filing of the petition to adopt, and unless prior to the interlocutory hearing of the adoption proceedings, he has acknowledged the child as his own by affirmatively asserting paternity as provided in this section or registered as a putative father under W.S. 1-22-117.

(e) Based upon its determination and findings after a hearing, the court may enter its order or decree in accordance with W.S. 1-22-111.



1-22-109. Consent to adoption.

1-22-109. Consent to adoption.

(a) A written relinquishment of custody of the child to be adopted and written consent to adoption shall be filed with the petition to adopt and shall be signed by:

(i) Both parents, if living; or

(ii) The surviving parent; or

(iii) The mother and putative father of the child if the name of the putative father is known; or

(iv) The mother alone if she does not know the name of the putative father, in which case she shall sign and file an affidavit so stating and the court shall determine whether the putative father has registered under W.S. 1-22-117 and if so, shall require notice to be given to the putative father; or

(v) The legal guardian of the person of the child if neither parent is living or if parental rights have been judicially terminated; or

(vi) The executive head of the agency to whom the child has been relinquished for adoption; or

(vii) The person having exclusive legal custody of the child by court order; or

(viii) The legally appointed guardian of any parent or putative father who has been adjudged mentally incompetent.

(b) If the child to be adopted is over the age of fourteen (14) years his written consent to adoption shall also be filed with the petition to adopt.

(c) The consent to adoption shall be signed any time after the birth of the child. The consent shall be acknowledged or may be approved in the following manner:

(i) The consent shall be acknowledged by a:

(A) Person authorized to take acknowledgments;

(B) Representative of the department of family services; or

(C) Representative of a certified agency to whom the custody of the child is being relinquished for adoption.

(ii) If not acknowledged as provided in paragraph (i) of this subsection, the consent to adoption may be approved by the court after:

(A) The person giving the consent has appeared before the court in an informal hearing in court chambers; and

(B) The court finds that the consent is knowingly and voluntarily given.

(d) Consent to adoption and the relinquishment of a child for adoption are irrevocable unless obtained by fraud or duress, except that if the court should deny the adoption on account of a claim or objection of the putative father of the child, the court may also allow the mother of the child to withdraw her consent and relinquishment. The consent or relinquishment by a parent who is a minor is valid and may not be revoked solely because of minority.

(e) The consent to adoption and the relinquishment of custody of a child for adoption may be contained in a single instrument.



1-22-110. When adoption permitted without consent.

1-22-110. When adoption permitted without consent.

(a) In addition to the exceptions contained in W.S. 1-22-108, the adoption of a child may be ordered without the written consent of a parent or the putative father if the court finds that the nonconsenting parent or putative father is unknown and that the putative father has not registered under W.S. 1-22-117 and the affidavit required by W.S. 1-22-109(a)(iv) has been filed with the petition to adopt or if the court finds that the putative father or the nonconsenting parent or parents have:

(i) Been given notice of the hearing as provided in W.S. 1-22-107 and has failed to answer or appear at the hearing; or

(ii) Been judicially deprived of parental rights of the child for any reason; or

(iii) Willfully abandoned or deserted the child; or

(iv) Willfully failed to contribute to the support of the child for a period of one (1) year immediately prior to the filing of the petition to adopt and has failed to bring the support obligation current within sixty (60) days after service of the petition to adopt; or

(v) Willfully permitted the child to be maintained in or by a public or private institution or by the department of family services for a period of one (1) year immediately prior to the filing of the petition without substantially contributing to the support of the child; or

(vi) Failed, within thirty (30) days after receiving notice of the pending birth or birth of the child, to advise or notify the agency which gave the putative father the notice of pending birth or birth of his interest in or responsibility for the child or his declaration of paternity; or

(vii) Been adjudged by a court to be guilty of cruelty, abuse, neglect or mistreatment of the child; or

(viii) Caused the conception of the child born out of wedlock as a result of sexual assault or incest for which he has been convicted; or

(ix) Willfully failed to pay a total dollar amount of at least seventy percent (70%) of the court ordered support for a period of two (2) years or more and has failed to bring the support obligation one hundred percent (100%) current within sixty (60) days after service of the petition to adopt.

(b) Any petition filed pursuant to paragraphs (a)(iv) or (ix) of this section shall contain a clear statement of the consequences of the respondent's failure to bring the support obligation current.



1-22-111. Decree; investigation; denial of adoption.

1-22-111. Decree; investigation; denial of adoption.

(a) After the petition to adopt has been filed and a hearing held the court acting in the best interest and welfare of the child may make any of the following orders:

(i) Enter an interlocutory decree of adoption giving the care and custody of the child to the petitioners pending further order of the court;

(ii) Defer entry of an interlocutory decree of adoption and order the department of family services or a private licensed agency to investigate and report to the court the background of the child and of the petitioners, and the medical, social and psychological background and status of the consenting parent and putative father. After a written report of the investigation is filed, the court shall determine if the adoption by petitioners is in the best interest and welfare of the child and thereupon enter the appropriate order or decree;

(iii) Enter a final decree of adoption if the child has resided in the home of the petitioner for six (6) months; or

(iv) Deny the adoption if the court finds that the best interests and welfare of the child will be served by such denial.

(b) If the court denies the adoption it shall make an order for proper custody consistent with the best interest and welfare of the child.



1-22-112. Application for final decree.

1-22-112. Application for final decree.

(a) If an interlocutory decree has been entered petitioners may apply for a final decree of adoption after the child has resided in the home of the petitioners for six (6) months and a hearing on the petition may be required.

(b) If an interlocutory decree has not been entered a hearing on the petition for a final decree of adoption shall be set as provided in W.S. 1-22-106, notice thereof shall be given as provided in W.S. 1-22-107 and a final hearing shall be had on the petition.



1-22-113. Petition for adoption of an adult; consent required.

1-22-113. Petition for adoption of an adult; consent required.

When a petition to adopt an adult is filed a copy of the petition together with a summons issued as in other civil actions shall be served on the adult. If the adult objects to adoption by the petitioner the petition shall be dismissed. When the consent of the adult is given, the petition shall be granted and a final decree of adoption made and entered. The decree may change the name of the adopted person.



1-22-114. Effect of adoption.

1-22-114. Effect of adoption.

(a) Upon the entry of a final decree of adoption the former parent, guardian or putative father of the child shall have no right to the control or custody of the child. The adopting persons shall have all of the rights and obligations respecting the child as if they were natural parents.

(b) Adopted persons may assume the surname of the adoptive parent. They are entitled to the same rights of person and property as children and heirs at law of the persons who adopted them.



1-22-115. Subsidization of adoption; qualification for payments; authority to adopt rules and regulations.

1-22-115. Subsidization of adoption; qualification for payments; authority to adopt rules and regulations.

(a) The department of family services may grant subsidy payments to the adoptive parent of a child or to another person on behalf of the child, if, at the time the child is placed for adoption:

(i) The child is in the legal custody of the department or a private child placement agency certified by the state and is legally available for adoption;

(ii) The department or a certified private child placement agency is financially responsible for the child;

(iii) Reasonable efforts to place the child for adoption prior to consideration of a subsidy payment have been unsuccessful;

(iv) The child has special needs as determined by the division; and

(v) The department or a certified private child placement agency has determined the adoptive parent can provide for the nonfinancial needs of the child.

(b) Subsidy payments under this section may provide for the cost of health, maintenance, medical and surgical treatment and costs incurred for the adoption, care, training and education of the child.

(c) The determination of an adoptive parent's eligibility for subsidy payments shall be made before the completion of the legal adoption of the child. All payments shall be reviewed not less than annually by the department. Subsidy payments may continue, subject to rules and regulations of the department, for any adoptive parent terminating Wyoming residency with the child in custody.

(d) The department of family services shall adopt a plan pursuant to P.L. 96-272 and rules and regulations necessary for the administration of this section.

(e) Subsidy payments made under this section shall:

(i) Not exceed the amount of payments for comparable assistance under foster care;

(ii) Be terminated or reduced if the need for payments has altered or no longer exists as determined by the department or if the child has reached the age of majority; and

(iii) Be made from funds appropriated to the department for foster care purposes.

(f) The department of family services may accept on behalf of the state any available federal funds for purposes consistent with this section. The department shall administer the funds in conformance with this section and the terms and conditions under which they are issued.



1-22-116. Medical history of natural parents and adoptive child.

1-22-116. Medical history of natural parents and adoptive child.

To the extent available, the medical history of a child subject to adoption and his natural parents, with information identifying the natural parents eliminated, shall be provided by an authorized agency or may be provided by order of a court to the child's adoptive parent any time after the adoption decree or to the child after he attains the age of majority. The history shall include but not be limited to all available information regarding conditions or diseases believed to be hereditary, any drugs or medication taken during pregnancy by the child's natural mother and any other information which may be a factor influencing the child's present or future health. The department of family services shall promulgate rules governing the release of medical histories under this section.



1-22-117. Putative father registry.

1-22-117. Putative father registry.

(a) The department of family services shall establish a putative father registry which shall record the names and addresses of:

(i) Any person adjudicated by a court of this state to be the father of a child born out-of-wedlock;

(ii) Any person who has filed with the registry before or after the birth of a child out-of-wedlock, a notice of intent to claim paternity of the child;

(iii) Any person adjudicated by a court of another state or territory of the United States to be the father of an out-of-wedlock child, where a certified copy of the court order has been filed with the registry by that person or any other person; and

(iv) Any person who has filed with the registry an instrument acknowledging paternity.

(b) A person filing a notice of intent to claim paternity of a child or an acknowledgement of paternity shall include therein his current address and shall notify the registry of any change of address pursuant to procedures prescribed by regulations of the department.

(c) A person who has filed a notice of intent to claim paternity may at any time revoke a notice of intent to claim paternity previously filed therewith and, upon receipt of the notification by the registry, the revoked notice of intent to claim paternity shall be deemed a nullity nunc pro tunc.

(d) An unrevoked notice of intent to claim paternity of a child may be introduced in evidence by any party, other than the person who filed such notice, in any proceeding in which such fact may be relevant.

(e) The department of family services shall, upon request, provide the names and addresses of persons listed with the registry to any court or authorized agency, and such information shall not be divulged to any other person, except upon order of a court for good cause shown.






ARTICLE 2 - CONFIDENTIAL INTERMEDIARIES

1-22-201. Definitions.

1-22-201. Definitions.

(a) As used in this act:

(i) "Adoptee" means a person who, as a minor, was adopted pursuant to a final decree of adoption entered by a court;

(ii) "Adoptive parent" means an adult who has become a parent of a minor through the legal process of adoption;

(iii) "Adult" means a person eighteen (18) years of age or older;

(iv) "Biological grandparent" means a parent, by birth or adoption, of a biological parent;

(v) "Biological parent" means a parent, by birth, of an adopted person;

(vi) "Biological sibling" means a sibling, by birth, of an adopted person;

(vii) "Chief justice" means the chief justice of the Wyoming supreme court;

(viii) "Confidential intermediary" means a person twenty-one (21) years of age or older who has completed a training program for confidential intermediaries which meets the standards set forth by the commission pursuant to W.S. 1-22-202(b) and who is authorized to inspect confidential relinquishment and adoption records at the request of an adult adoptee, adoptive parent, biological parent, biological sibling or biological grandparent;

(ix) "Consent" means voluntary, informed, written consent. Consent always shall be preceded by an explanation that the consent permits the confidential intermediary to arrange a personal contact among biological relatives;

(x) "Court" means any court of record with jurisdiction over the matter at issue;

(xi) "This act" means W.S. 1-22-201 through 1-22-203.



1-22-202. Commission created; powers; duties.

1-22-202. Commission created; powers; duties.

(a) There is hereby created within the department of family services, an adoption intermediary commission of five (5) members. Representation and appointment of the members shall be as follows:

(i) One (1) member shall represent the judicial branch and shall be appointed by and serve at the pleasure of the chief justice;

(ii) One (1) member shall represent the department of family services and shall be appointed by and serve at the pleasure of the director of the department;

(iii) One (1) member shall represent private adoption agencies and shall be appointed by and serve at the pleasure of the director of the department of family services;

(iv) One (1) member shall represent programs which provide confidential intermediary services and shall be appointed by and serve at the pleasure of the director of the department of family services;

(v) One (1) member shall be an adult adoptee, adoptive parent or biological parent appointed by and serve at the pleasure of the director of the department of family services.

(b) The commission shall have the responsibility for:

(i) Drafting a manual of standards for training confidential intermediaries;

(ii) Monitoring confidential intermediary training programs to ensure compliance with the standards set forth in the manual with authority to approve or deny such programs based upon compliance with such standards;

(iii) Maintaining an up-to-date list of persons who have completed training as confidential intermediaries and communicating that list to the judicial branch.

(c) The commission shall adopt rules for its own procedure. The commission shall select a chairman, a vice-chairman, and such other officers as it deems necessary, and shall keep a record of its proceedings. The commission shall meet as often as necessary to carry out its duties, but in no instance shall it meet less than semiannually. The commission may seek input from confidential intermediary organizations in carrying out its duties.

(d) The commission shall be voluntary and no state funds or personnel, except members of the commission appointed pursuant to subsection (a) of this section, shall be used in its operation. The commission may accept gifts and grants and expend funds received to carry out its duties.



1-22-203. Confidential intermediaries; confidential intermediary services.

1-22-203. Confidential intermediaries; confidential intermediary services.

(a) Any person who has completed a confidential intermediary training program which meets the standards set forth by the commission shall be responsible for notifying the commission that his name should be included on the list of confidential intermediaries to be maintained by the commission and made available to the judicial branch. The commission's rules shall specify when and under what conditions the name of a confidential intermediary shall be removed from the list available to the judicial branch. Once a person is included on such list, he shall be:

(i) Authorized to inspect confidential relinquishment and adoption records, as ordered by the court, upon motion to the court by an adult adoptee, adoptive parent, biological parent, biological sibling or biological grandparent;

(ii) Available, subject to time constraints, for appointment by the court to act as a confidential intermediary for an adult adoptee, adoptive parent, biological parent, biological sibling or biological grandparent.

(b) Any adult adoptee, adoptive parent, biological parent, biological sibling or biological grandparent who is eighteen (18) years of age or older may file a motion, with supporting affidavit, in the court where the adoption took place or in the court in which parental rights were terminated pursuant to W.S. 14-2-308 through 14-2-319, to appoint one (1) or more confidential intermediaries for the purpose of determining the whereabouts of the unknown biological relative or relatives, except that no one shall seek to determine the whereabouts of a relative who is a minor. The court may rule on the motion and affidavit without hearing and may appoint a confidential intermediary. Costs related to the proceeding and investigation shall be the responsibility of the party filing the motion for appointment and investigation.

(c) Any information obtained by the confidential intermediary during the course of his investigation shall be kept strictly confidential and shall be utilized only for the purpose of arranging a contact between the individual who initiated the search and the sought-after biological relative.

(d) When a sought-after biological relative is located by a confidential intermediary on behalf of the individual who initiated the search:

(i) Contact shall be made between the parties involved in the investigation only when written consent for such contact has been obtained from both parties and filed with the court;

(ii) If consent for personal communication is not obtained from both parties, all relinquishment and adoption records and any information obtained by any confidential intermediary during the course of his investigation shall be returned to the court and shall remain confidential.

(e) Any person acting as a confidential intermediary who knowingly fails to comply with the provisions of subsections (c) and (d) of this section shall be subject to citation and punishment for contempt as provided by Rule 42, Wyoming Rules of Criminal Procedure.









CHAPTER 23 - MISCELLANEOUS CONTRACTS AND ACTIONS; STATUTE OFFRAUDS

1-23-101. Right of actions abolished.

1-23-101. Right of actions abolished.

The rights of action to recover money as damage for the alienation of affections, criminal conversation, seduction or breach of contract to marry are abolished. No act done in this state shall give rise, either in or out of this state, to any of the rights of action abolished. No contract to marry made in this state shall give rise, either in or out of this state, to any right of action for the breach thereof.



1-23-102. Contracts or instruments based on right of action declared void; execution of instruments, settling claims or bringing action prohibited.

1-23-102. Contracts or instruments based on right of action declared void; execution of instruments, settling claims or bringing action prohibited.

All instruments executed within this state in payment, satisfaction, settlement or compromise of any claim or cause of action abolished or barred by W.S. 1-23-101, whether the claim or cause of action arose in or out of this state, are void. It is unlawful to cause any person to execute a contract or instrument or cause any person to give, pay, transfer or deliver any money or thing of value in payment, satisfaction, settlement or compromise of any such claim or cause of action, or to receive, take or accept any money or thing of value as payment, satisfaction, settlement or compromise of any such claim or cause of action. It is unlawful to commence or cause to be commenced, either as party, attorney or as agent of either in any court of this state, any proceeding or action seeking to enforce or recover upon any such contract or instrument, knowing it to be such, whether executed in or out of this state.



1-23-103. Filing pleading or service of process prohibited.

1-23-103. Filing pleading or service of process prohibited.

It is unlawful for a person either as a party, attorney or an agent of either, to file or serve or threaten to cause to be filed or served, any process or pleading in any court of the state, setting forth or seeking to recover money upon any cause of action abolished or barred by W.S. 1-23-101, whether the cause of action arose in or out of the state.



1-23-104. Penalty for violation of provisions.

1-23-104. Penalty for violation of provisions.

Any person who violates any of the provisions of W.S. 1-23-102 or 1-23-103, is guilty of a felony punishable by a fine of not less than one thousand dollars ($1,000.00) nor more than five thousand dollars ($5,000.00), or by imprisonment for a term of not less than one (1) year nor more than five (5) years, or both.



1-23-105. Agreements void unless in writing.

1-23-105. Agreements void unless in writing.

(a) In the following cases every agreement shall be void unless such agreement, or some note or memorandum thereof be in writing, and subscribed by the party to be charged therewith:

(i) Every agreement that by its terms is not to be performed within one (1) year from the making thereof;

(ii) Every special promise to answer for the debt, default or miscarriage of another person;

(iii) Every agreement, promise or undertaking made upon consideration of marriage, except mutual promise to marry;

(iv) Every special promise by an executor or administrator, to answer any demand out of his own estate;

(v) Every agreement or contract for the sale of real estate, or the lease thereof, for more than one (1) year;

(vi) To charge any person upon, or by reason of a representation or assurance concerning the character, conduct, credit, ability, trade or dealings of another, to the intent or purpose that such other may obtain thereby, credit, money or goods.



1-23-106. Gambling contracts void.

1-23-106. Gambling contracts void.

All contracts, promises, agreements, conveyances, securities, and notes, made, given, granted, executed, drawn or entered into, where the whole or any part of the consideration thereof shall be for any money, property or other valuable thing won by any gaming, or by playing cards or any gambling device or game of chance, or by betting on the side or hands of any person gaming or for the reimbursing or paying any money or property knowingly lent or advanced at the time and place of such play, to any person or persons so gaming or betting, shall be utterly void and of no effect. No assignment of any bill, bond, note or other evidence of indebtedness, where the whole or any part of the consideration for such assignment shall arise out of any gaming transaction, shall in any manner offset the defense of the person or persons making, entering into, executing or giving such instrument so assigned, or the remedies of any person interested therein.



1-23-107. Individual liability of members of governmental agencies.

1-23-107. Individual liability of members of governmental agencies.

(a) Notwithstanding W.S. 1-39-101 through 1-39-121, the members of any governmental board, agency, council, commission or governing body are not individually liable for any actions, inactions or omissions by the governmental board, agency, council, commission or governing body.

(b) This section does not affect individual liability for intentional torts or illegal acts.






CHAPTER 24 - AMERCEMENT

1-24-101. Causes for amercement.

1-24-101. Causes for amercement.

(a) On motion in court and notice in writing as provided in W.S. 1-24-102, an officer shall be amerced in the amount of the judgment including costs, and ten percent (10%) thereon for the plaintiff or defendant when:

(i) An execution or order of sale is directed and delivered to him to be executed, and he neglects or refuses to execute it;

(ii) He neglects or refuses to sell any property which by any writ or order he is directed to sell;

(iii) He fails to call an inquest, or to return to the clerk's office a copy of the certificate of inquisition made by the inquest;

(iv) He neglects to return to the proper court on or before the return day an execution or order of sale directed and delivered to him;

(v) He neglects to return a correct inventory of personal property taken on execution, unless he returns that the amount of the judgment, including costs, has been paid to him;

(vi) He neglects, on demand, to pay to the person entitled thereto, any money collected or received by him for the use of such person, at any time after he collects or receives the same; or

(vii) He neglects or refuses to pay to the judgment debtor on demand all money received by him on any sale made beyond what is sufficient to satisfy the writ or order of sale, with interest and costs.



1-24-102. Notice of motion for amercement.

1-24-102. Notice of motion for amercement.

If the officer resides in the county in which the motion is made, the notice shall be served upon him at least two (2) days before the motion is heard. If he is an officer of another county, the notice shall be served upon him or left at his office at least fifteen (15) days before the motion is heard, or sent to him by certified mail at least sixty (60) days before the motion is heard.



1-24-103. Amercement for failure to serve or return process.

1-24-103. Amercement for failure to serve or return process.

If an officer fails to execute any summons or other process directed to him, or to return the same as required by law, unless he is prevented by unavoidable accident from doing so, he shall be amerced, upon motion and notice in writing as provided by law in a sum not exceeding one thousand dollars ($1,000.00) and be liable to the action of any person aggrieved by the failure. He is not liable to an action or amercement for failure to execute any process directed to him from any county other than that in which he was elected unless his fees are deposited with the clerk who issued the process and an endorsement of that fact is made and subscribed by the clerk on the process at the time of its issue.



1-24-104. Amercement of clerks of court.

1-24-104. Amercement of clerks of court.

If a clerk of court neglects or refuses on demand to pay to the person entitled thereto any money received by him in his official capacity for the use of that person, he may be amerced, on motion and notice as provided by law.



1-24-105. Amount of amercement for not paying over money.

1-24-105. Amount of amercement for not paying over money.

When the cause of amercement is the refusal to pay over money collected, the officer shall not be amerced in a greater sum than the amount withheld, with ten percent (10%) thereon.



1-24-106. Surety of officer may be made party to judgment.

1-24-106. Surety of officer may be made party to judgment.

A surety of an officer may be made party to a judgment of amercement against the officer, but the goods, chattels, lands and tenements of the surety are not liable to execution when sufficient goods, chattels, lands and tenements of the officer against whom judgment is rendered can be found to satisfy the execution. Either party may proceed against the officer by attachment.



1-24-107. Officer may have execution on original judgment.

1-24-107. Officer may have execution on original judgment.

If an officer who is amerced has not collected the amount of the original judgment, he may sue out an execution and collect for his own use the amount of the judgment, in the name of the original plaintiff.






CHAPTER 25 - CHANGE OF NAME

1-25-101. Verified petition to be presented; information to be shown in petition; order of court making change; record to be made.

1-25-101. Verified petition to be presented; information to be shown in petition; order of court making change; record to be made.

Every person desiring to change his name may petition the district court of the county of the petitioner's residence for the desired change. The petition shall be verified by affidavit setting forth the petitioner's full name, the name desired, a concise statement of the reason for the desired change, the place of his birth, his place of residence and the length of time he has been an actual bona fide resident of the county in which the petition is filed. If the court is satisfied that the desired change is proper and not detrimental to the interests of any other person, it shall order the change to be made, and record the proceedings in the records of the court. In the event a confidentiality order has been entered pursuant to W.S. 35-21-112 or any other court order allowing a party to maintain confidentiality of addresses, city or state of residence or other information identifying the residence, the address, city or state of residence or other information identifying the residence of the party shall remain confidential.



1-25-102. Residence requirement.

1-25-102. Residence requirement.

A person petitioning for a change of name shall have been a bona fide resident of the county in which the petition is filed for at least two (2) years immediately preceding filing the petition.



1-25-103. Notice to be given by publication.

1-25-103. Notice to be given by publication.

Except in a proceeding in which the court has issued a confidentiality order pursuant to W.S. 35-21-112 or any other court order allowing a party to maintain confidentiality of addresses, city or state of residence or other information identifying the residence of the party, public notice of the petition for a change of name shall be given in the same manner as service by publication upon nonresidents in civil actions.



1-25-104. Change of name in adoption proceedings.

1-25-104. Change of name in adoption proceedings.

In all cases of the adoption of children in the manner provided by law, the court before which such adoption proceeding is held, may change the name of any child so adopted and make an order to that effect, which shall be recorded in the records of the proceeding of adoption. Each child who has heretofore, in Wyoming, been adopted according to law, may have his or her name changed to that of the parents who have adopted him or her, upon the parents, who have adopted such child, on behalf of such child, filing a petition therefor.






CHAPTER 26 - EMINENT DOMAIN

ARTICLE 1 - PUBLIC BUILDING AND SCHOOL SITES; PUBLIC UTILITYPLANTS AND FACILITIES

1-26-101. Repealed by Laws 1981, ch. 174, 3.

1-26-101. Repealed by Laws 1981, ch. 174, 3.



1-26-102. Repealed by Laws 1981, ch. 174, 3.

1-26-102. Repealed by Laws 1981, ch. 174, 3.



1-26-103. Repealed by Laws 1981, ch. 174, 3.

1-26-103. Repealed by Laws 1981, ch. 174, 3.



1-26-104. Repealed by Laws 1981, ch. 174, 3.

1-26-104. Repealed by Laws 1981, ch. 174, 3.



1-26-105. Repealed by Laws 1981, ch. 174, 3.

1-26-105. Repealed by Laws 1981, ch. 174, 3.



1-26-106. Repealed by Laws 1981, ch. 174, 3.

1-26-106. Repealed by Laws 1981, ch. 174, 3.



1-26-107. Repealed by Laws 1981, ch. 174, 3.

1-26-107. Repealed by Laws 1981, ch. 174, 3.



1-26-108. Repealed by Laws 1981, ch. 174, 3.

1-26-108. Repealed by Laws 1981, ch. 174, 3.



1-26-109. Repealed by Laws 1981, ch. 174, 3.

1-26-109. Repealed by Laws 1981, ch. 174, 3.



1-26-110. Repealed by Laws 1981, ch. 174, 3.

1-26-110. Repealed by Laws 1981, ch. 174, 3.






ARTICLE 2 - RAILROADS

1-26-201. Repealed by Laws 1981, ch. 174, 3.

1-26-201. Repealed by Laws 1981, ch. 174, 3.



1-26-202. Repealed by Laws 1981, ch. 174, 3.

1-26-202. Repealed by Laws 1981, ch. 174, 3.



1-26-203. Repealed by Laws 1981, ch. 174, 3.

1-26-203. Repealed by Laws 1981, ch. 174, 3.



1-26-204. Repealed by Laws 1981, ch. 174, 3.

1-26-204. Repealed by Laws 1981, ch. 174, 3.



1-26-205. Repealed by Laws 1981, ch. 174, 3.

1-26-205. Repealed by Laws 1981, ch. 174, 3.



1-26-206. Repealed by Laws 1981, ch. 174, 3.

1-26-206. Repealed by Laws 1981, ch. 174, 3.



1-26-207. Repealed by Laws 1981, ch. 174, 3.

1-26-207. Repealed by Laws 1981, ch. 174, 3.



1-26-208. Repealed by Laws 1981, ch. 174, 3.

1-26-208. Repealed by Laws 1981, ch. 174, 3.



1-26-209. Repealed by Laws 1981, ch. 174, 3.

1-26-209. Repealed by Laws 1981, ch. 174, 3.



1-26-210. Repealed by Laws 1981, ch. 174, 3.

1-26-210. Repealed by Laws 1981, ch. 174, 3.






ARTICLE 3 - ROADS, DITCHES AND FLUMES; PIPE, ELECTRICTRANSMISSION, TELEPHONE AND TELEGRAPH LINES

1-26-301. Repealed by Laws 1981, ch. 174, 3.

1-26-301. Repealed by Laws 1981, ch. 174, 3.



1-26-302. Repealed by Laws 1981, ch. 174, 3.

1-26-302. Repealed by Laws 1981, ch. 174, 3.



1-26-303. Repealed by Laws 1981, ch. 174, 3.

1-26-303. Repealed by Laws 1981, ch. 174, 3.






ARTICLE 4 - WAYS OF NECESSITY FOR CERTAIN PURPOSES

1-26-401. Repealed by Laws 1981, ch. 174, 3.

1-26-401. Repealed by Laws 1981, ch. 174, 3.



1-26-402. Repealed by Laws 1981, ch. 174, 3.

1-26-402. Repealed by Laws 1981, ch. 174, 3.



1-26-403. Repealed by Laws 1981, ch. 174, 3.

1-26-403. Repealed by Laws 1981, ch. 174, 3.



1-26-404. Repealed by Laws 1981, ch. 174, 3.

1-26-404. Repealed by Laws 1981, ch. 174, 3.



1-26-405. Repealed by Laws 1981, ch. 174, 3.

1-26-405. Repealed by Laws 1981, ch. 174, 3.






ARTICLE 5 - GENERALLY

1-26-501. Short title.

1-26-501. Short title.

(a) This act shall be cited as the "Wyoming Eminent Domain Act".

(b) Except as otherwise specifically provided by statute, the power of eminent domain may be exercised only as provided by this act and the Wyoming Rules of Civil Procedure to the extent the Rules of Civil Procedure do not conflict with this act.



1-26-502. Definitions.

1-26-502. Definitions.

(a) As used in this act:

(i) "Condemn" means to take property under the power of eminent domain;

(ii) "Condemnee" means a person who has or claims an interest in property that is the subject of a prospective or pending condemnation action;

(iii) "Condemnor" means a person empowered to condemn;

(iv) "Litigation expenses" means the reasonable costs, disbursements and expenses, including attorney, appraisal and engineering fees, associated with a condemnation proceeding;

(v) "Public entity" means the state of Wyoming and its agencies, municipalities, counties, school districts, political subdivisions and special districts;

(vi) "This act" means W.S. 1-26-501 through 1-26-817.



1-26-503. Public use required; other acquisitions.

1-26-503. Public use required; other acquisitions.

(a) Nothing in this act requires that the power of eminent domain be exercised to acquire property. Whether property necessary for public use is to be acquired by purchase, other means or by eminent domain is a decision left to the discretion of the person authorized to acquire the property.

(b) Subject to any other statute relating to the acquisition of property, any person or public entity authorized to acquire property for a particular use by eminent domain may also acquire the property for the use by grant, purchase, lease, gift, devise, contract or other means.



1-26-504. Requirements to exercise eminent domain.

1-26-504. Requirements to exercise eminent domain.

(a) Except as otherwise provided by law, the power of eminent domain may be exercised to acquire property for a proposed use only if all of the following are established:

(i) The public interest and necessity require the project or the use of eminent domain is authorized by the Wyoming Constitution;

(ii) The project is planned or located in the manner that will be most compatible with the greatest public good and the least private injury; and

(iii) The property sought to be acquired is necessary for the project.

(b) Findings of the public service commission, the interstate commerce commission and other federal and state agencies with appropriate jurisdiction are prima facie valid relative to determinations under subsection (a) of this section if the findings were made in accordance with law with notice to condemnees who are parties to the condemnation action and are final with no appeals from the determinations pending.

(c) When a public entity determines that there is a reasonable probability of locating a particular public project on specifically identifiable private property and that the project is expected to be completed within two (2) years of that determination, the public entity shall provide written notice of the intention to consider the location and construction of the project to the owner as shown on the records of the county assessor. The notice shall include a description of the public interest and necessity of the proposed project. The public entity shall provide an opportunity for the private property owners to consult and confer with representatives of the public entity regarding the project.

(d) A condemnor shall prove each requirement of subsection (a) of this section by a preponderance of the evidence. Failure of the condemnor to prove any requirement of subsection (a) of this section shall result in dismissal of the condemnation action without prejudice.



1-26-505. Condemnation of property devoted to a public use.

1-26-505. Condemnation of property devoted to a public use.

(a) If a proposed use cannot be obtained under W.S. 1-26-813, any condemnor may exercise the power of eminent domain to acquire property appropriated to public use if the proposed use will not unreasonably interfere with or impair the continuance of the public use as it then exists or may reasonably be expected to exist in the future. The burden of proving that a proposed use will not unreasonably interfere with or impair the continuance of the existing public use is on the prospective condemnor.

(b) Where property is taken under subsection (a) of this section, the parties shall attempt to make an agreement determining the conditions upon which the property is taken and the manner and extent of its use by each of the parties. Except as otherwise provided by law, if the parties are unable to agree, the court shall fix the terms and conditions upon which the property is taken and the manner and extent of its use by each of the parties.



1-26-506. Entry prior to condemnation action.

1-26-506. Entry prior to condemnation action.

(a) A condemnor and its agents and employees may enter upon real property and make surveys, examinations, photographs, tests, soundings, borings and samplings, or engage in other activities for the purpose of appraising the property or determining whether it is suitable and within the power of the condemnor to condemn if the entry is:

(i) Preceded by prior notice to the condemnee specifying the particular activity to be undertaken and the proposed use and potential recipient of the data thereby obtained and the condemnee has been given fifteen (15) days to grant written authorization;

(ii) Undertaken during reasonable hours, normally during daylight;

(iii) Accomplished peaceably and without inflicting substantial injury to land, crops, improvements, livestock or current business operations.

(b) The entry and activities authorized by this section do not constitute a trespass.

(c) The condemnor is liable under W.S. 1-26-508 for damages resulting from activities authorized by this section.

(d) Subject to applicable confidentiality restrictions under federal or state law, the results of survey information acquired from the property sought related to threatened and endangered species, cultural resources and archeological resources shall be made available to the condemnee upon request.



1-26-507. Entry prior to condemnation action; court orders.

1-26-507. Entry prior to condemnation action; court orders.

(a) If reasonable efforts to accomplish a lawful entry or to perform authorized activities upon real property under W.S. 1-26-506 have been obstructed or denied the condemnor may apply to the district court for an order permitting entry.

(b) Unless after notice and hearing good cause to the contrary is shown, the court shall make its order permitting and describing the purpose of the entry and setting forth the nature and scope of activities the court determines are reasonably necessary and authorized to be made upon the property. In addition to requiring a deposit under subsection (c) of this section, the order shall include terms and conditions with respect to the time, place and manner of entry and authorized activities upon the property which will facilitate the purpose of the entry and minimize damage, hardship and burden to the parties.

(c) An order permitting entry under subsection (b) of this section shall include a determination by the court of the amount, if any, that will fairly compensate the owner or any other person in lawful possession or physical occupancy of the property for damages for physical injury to the property and for substantial interference with its possession or use, found likely to be caused by the entry and activities authorized by the order and shall require the condemnor to deposit cash or other security with the court before entry. The clerk of court shall invest any cash deposit in any legal interest bearing investment and the interest earnings shall accrue to the account of the condemnor. Unless sooner disbursed by court order, the cash or other security shall be retained on deposit for six (6) months following termination of the entry. The court for good cause may extend the period of retention.

(d) After notice and hearing the court may modify an order under subsection (c) of this section. If a deposit is required or the amount required to be deposited is increased by an order of modification, the court shall specify the time within which the required amount must be deposited and may direct that any further entry or specified activities or studies under the order modified be stayed until the required deposit has been made.



1-26-508. Entry prior to condemnation action; damages.

1-26-508. Entry prior to condemnation action; damages.

(a) A condemnor is liable for physical injury to, and for substantial interference with possession or use of, property caused by his entry and activities upon the property. This liability may be enforced in a civil action against the condemnor or by application to the court as provided by subsection (c) of this section unless voluntarily paid by the condemnor.

(b) In an action or other proceeding for recovery of damages under this section, the prevailing party shall be allowed his costs. In addition, the court shall award the condemnee his litigation expenses incurred in any proceeding under W.S. 1-26-507 if it finds that the condemnor:

(i) Entered the property unlawfully;

(ii) Entered upon the property lawfully but thereafter engaged in activities upon the property which caused significant damage to the property not reasonably necessary to the purposes of the entry; or

(iii) Failed substantially to comply with an order made under W.S. 1-26-507.

(c) If funds are on deposit under W.S. 1-26-507, the owner or other person entitled to damages under subsection (a) of this section may apply to the court for an award of the amount he is entitled to recover. The court shall determine the amount and award it to the person entitled thereto and direct that its payment be made out of the money on deposit. If the amount on deposit is insufficient to pay the full amount, the court shall enter judgment against the condemnor for the unpaid portion.



1-26-509. Negotiations; scope of efforts to purchase.

1-26-509. Negotiations; scope of efforts to purchase.

(a) A condemnor shall make reasonable and diligent efforts to acquire property by good faith negotiation.

(b) In attempting to acquire the property by purchase under W.S. 1-26-510, the condemnor, acting within the scope of its powers and to the extent not otherwise forbidden by law, shall negotiate in good faith and may contract with respect to:

(i) Any element of valuation or damages recognized by law as relevant to the amount of just compensation payable for the property;

(ii) The extent, term or nature of the property interest or other right to be acquired;

(iii) The quantity, location or boundary of the property;

(iv) The acquisition, removal, relocation or disposition of improvements upon the property and of personal property not sought to be taken;

(v) The date of proposed entry and physical dispossession;

(vi) The time and method of payment of agreed compensation or other amounts authorized by law; and

(vii) Any other terms or conditions deemed appropriate by either of the parties.

(c) Good faith negotiation shall include, but not be limited to, written notice of the following:

(i) To the extent reasonably known at the time, the proposed project, the land proposed to be condemned, plan of work, operations and facilities in a manner sufficient to enable the condemnee to evaluate the effect of the proposed project, plan of work, operations and facilities on the condemnee's use of the land;

(ii) The name, address, telephone number and, if available, facsimile number and electronic mail address of the condemnor and his designee, if any;

(iii) An initial written settlement offer that shall include:

(A) A description of the general location and extent of the property sought, with sufficient detail for reasonable identification;

(B) An offer that, at the condemnee's request, a representative of the condemnor will tour the property sought with the condemnee or the condemnee's representative at a mutually agreeable time prior to the deadline for the condemnee's response to the initial written offer to discuss issues related to the property sought and the initial offer;

(C) An estimate of the fair market value of the property sought and the general basis for such estimate;

(D) A discussion of the reclamation planned by the condemnor for the property disturbed by the condemnor's project;

(E) An offer to acquire the property sought, allowing the condemnee up to sixty-five (65) days from the date the initial written offer was sent via certified mail to respond or make a counter-offer in writing; and

(F) A written notice that the condemnee is under no obligation to accept the initial written offer but if the condemnee fails to respond to the initial written offer the right to object to the good faith of the condemnor may be waived under W.S. 1-26-510(a), that the condemnor and the condemnee are obligated to negotiate in good faith for the purchase of the property sought, that formal legal proceedings may be initiated if negotiations fail and that the condemnee has a right to seek advice from an attorney, real estate appraiser, or any other person of his choice during the negotiations and any subsequent legal proceedings.

(iv) A written response from the condemnor to any counter-offer made in writing by the condemnee to the initial written offer pursuant to subparagraph (iii)(E) of this subsection.

(d) The written notice required under subsection (c) of this section shall be given to the condemnee of record as shown on the records in the county assessor's office at the time, no less than ninety (90) days prior to commencement of a condemnation action.

(e) The condemnor shall send by certified mail, return receipt requested, a notice of final offer at least fifteen (15) days prior to commencing a condemnation action.

(f) A condemnee shall make reasonable and diligent efforts to negotiate in good faith with the condemnor including a timely written response to the written offer identified in subparagraph (c)(iii)(E) of this section, specifying areas of disagreement.

(g) The condemnor shall reimburse the condemnee for all reasonable litigation expenses if a court finds the condemnor failed to negotiate in good faith as required under subsections (b) through (e) of this section, or to comply with any requirements of W.S. 1-26-504(a).

(h) At any time in the negotiation, at the request of either party and upon mutual agreement, dispute resolution processes including mediation or arbitration may be employed or the informal procedures for resolving disputes established pursuant to W.S. 11-41-101 through 11-41-110 may be requested through the Wyoming agriculture and natural resource mediation board.

(j) If a court or jury finds that the fair market value of the property sought by the condemnor is more than one hundred fifteen percent (115%) of the final offer required by subsection (e) of this section, the condemnor shall reimburse the condemnee for all reasonable litigation expenses incurred after the condemnee's receipt of the final offer.

(k) Attorney's fees and other expenses awarded under this section from a public entity to a condemnee shall be reported by the public entity which paid the fees, to the Wyoming attorney general within sixty (60) days of the award. The Wyoming attorney general shall collect this data and report annually to the governor on the amount of all taxpayer funded fee awards, beginning July 31, 2014. The report shall identify the name of each party to whom an award was made, the name of each counsel of record representing each party to whom an award was made, the public agency which paid each award and the total amount of each award.



1-26-510. Preliminary efforts to purchase.

1-26-510. Preliminary efforts to purchase.

(a) Except as provided in W.S. 1-26-511, an action to condemn property may not be maintained over timely objection by the condemnee unless the condemnor made a good faith effort to acquire the property by purchase before commencing the action. A condemnee may not object to the good faith of the condemnor if the condemnee has failed to respond to an initial written offer as provided in W.S. 1-26-509(c)(iii)(E) and the condemnor has met the requirements of W.S. 1-26-509(c).

(b) Negotiations conducted in substantial compliance with W.S. 1-26-509(b) through (e) are prima facie evidence of "good faith" by the condemnor under subsection (a) of this section.



1-26-511. Purchase efforts waived or excused.

1-26-511. Purchase efforts waived or excused.

(a) A condemnor's failure or inability substantially to comply with W.S. 1-26-509 and 1-26-510 does not bar the maintenance of a condemnation action, notwithstanding timely objection, if:

(i) Compliance is waived by written agreement between the property owner and the condemnor;

(ii) One (1) or more of the owners of the property is unknown, cannot with reasonable diligence be contacted, is incapable of contracting and has no legal representative, or owns an interest which cannot be acquired by contract; or

(iii) Due to an emergency affecting public health or safety, there is a compelling need to avoid the delay in commencing the action which compliance would require.



1-26-512. Contents of authorization.

1-26-512. Contents of authorization.

(a) A public entity may not commence a condemnation action until it has first adopted a written resolution in substantial conformity with this section, authorizing commencement and prosecution of the action. The authorization may be amended or rescinded at any time before or after commencement of the condemnation action but if rescinded the public entity shall pay the litigation expenses of the condemnee.

(b) In addition to other requirements imposed by law, the condemnation authorization required by subsection (a) of this section shall include:

(i) A general statement of the proposed public use for which the property is to be taken and a reference to the specific statute that authorizes the taking of the property by the condemnor;

(ii) A description of the general location and extent of the property to be taken, with sufficient detail for reasonable identification; and

(iii) A declaration that a taking of the described property is necessary and appropriate for the proposed public use.



1-26-513. Deposit at commencement of action.

1-26-513. Deposit at commencement of action.

(a) At the time of commencing an eminent domain proceeding the condemnor shall deposit in court an amount equal to the condemnor's last offer of settlement prior to the action. Upon motion of the condemnee and following a hearing if the amount originally deposited is clearly inadequate, the court shall order the condemnor to make an additional deposit. The clerk of court shall invest the deposit in any legal interest bearing investment and interest earnings shall accrue to the account of the condemnor.

(b) The court may waive the requirement of a deposit for a public entity if the public entity is financially or legally unable to post the deposit but the public entity may not obtain possession of the property prior to judgment until the appropriate deposit is made.

(c) The condemnee may withdraw any portion of the deposit prior to final judgment which the court determines is not subject to claims of mortgagees and other claimants. The amount withdrawn constitutes a lien against the property of the condemnee and the condemnee is liable to the condemnor for any amount withdrawn which exceeds the final judgment in the action. If the condemnee withdraws any portion of the deposit prior to judgment, he waives all defenses to the action except the right to contest the amount to be awarded and the condemnor is entitled to immediate possession of the property subject to the court's determination of a reasonable period during which the condemnee can remove improvements and take other actions authorized by the court.



1-26-514. Interest taken; due compensation.

1-26-514. Interest taken; due compensation.

(a) In the case of public entities the court may grant an easement or fee simple title to the public entity if necessary for the purpose for which the land was condemned. In cases not involving public entities, following determination of due compensation the court shall enter an order granting an easement to the condemnor which shall not include any claim, interest or property in or to the underlying minerals or mineral estate except for subsurface support.

(b) The court in determining due compensation may authorize a lump-sum payment or an annual installment or amortization payment to continue throughout the term of the easement.



1-26-515. Abandonment, nonuse or new use.

1-26-515. Abandonment, nonuse or new use.

Upon abandonment, nonuse for a period of ten (10) years, or transfer or attempted transfer to a use where the transferee could not have condemned for the new use, or where the new use is not identical to the original use and new damages to the landowner whose property was condemned for the original use will occur, any easement authorized under this act terminates.



1-26-516. Action for inverse condemnation.

1-26-516. Action for inverse condemnation.

When a person possessing the power of condemnation takes possession of or damages land in which he has no interest, or substantially diminishes the use or value of land, due to activities on adjoining land without the authorization of the owner of the land or before filing an action of condemnation, the owner of the land may file an action in district court seeking damages for the taking or damage and shall be granted litigation expenses if damages are awarded to the owner.






ARTICLE 6 - INFORMAL PROCEDURE FOR DISPUTES INVOLVING LIMITEDAMOUNTS

1-26-601. Informal claims procedure authorized.

1-26-601. Informal claims procedure authorized.

This article applies whenever only the amount of compensation is in dispute and the total compensation demanded by any condemnee is less than twenty thousand dollars ($20,000.00), excluding interest and costs, or the difference between the latest offer of the condemnor and the latest demand by any condemnee is less than five thousand dollars ($5,000.00). The supreme court may adopt rules governing proceedings under this article.



1-26-602. Request for informal procedure.

1-26-602. Request for informal procedure.

A party may file with the court a written request that the issue of the amount of compensation be determined under this article, identifying the property and setting forth the amount of the condemnor's latest offer and the condemnee's latest demand for compensation.



1-26-603. Hearing.

1-26-603. Hearing.

(a) If the court determines that the request should be granted, it shall hold a hearing upon reasonable notice to the parties to determine compensation.

(b) The court shall proceed without a jury and in an informal manner. The parties may present oral and documentary proof and may argue in support of their respective positions but the rules of evidence need not be followed. Neither party is required to offer the opinion of an expert or to be represented by an attorney. Unless demanded by a party and at his own expense, a record of testimony received at the hearing need not be kept.

(c) Costs shall be claimed and taxed as in other condemnation actions. Upon entry of judgment, the clerk shall serve upon the parties a copy of the judgment with notice of its entry, together with instructions as to the procedure for demanding a retrial.



1-26-604. Demand for retrial.

1-26-604. Demand for retrial.

(a) Either party, within thirty (30) days after entry of the judgment, may reject the judgment and file a written demand for trial. The action shall be restored to the docket of the court as though proceedings under this article had not occurred.

(b) If the condemnor files a demand under subsection (a) of this section and ultimately obtains a judgment no more favorable to him, the court may require him to pay, in addition to costs, the condemnee's litigation expenses incurred after the demand was filed.






ARTICLE 7 - COMPENSATION

1-26-701. Compensation standards.

1-26-701. Compensation standards.

(a) An owner of property or an interest in property taken by eminent domain is entitled to compensation determined under the standards prescribed by W.S. 1-26-701 through 1-26-713.

(b) Unless otherwise provided by law, the right to compensation accrues upon the date of possession by the condemnor.

(c) Except as specifically provided by W.S. 1-26-701 through 1-26-713, compensation, damages, or other relief to which a person is otherwise entitled under this act or other law are not affected, but duplication of payment is not permitted.



1-26-702. Compensation for taking.

1-26-702. Compensation for taking.

(a) Except as provided in subsection (b) of this section, the measure of compensation for a taking of property is its fair market value determined under W.S. 1-26-704 as of the date of valuation.

(b) If there is a partial taking of property, the measure of compensation is the greater of the value of the property rights taken or the amount by which the fair market value of the entire property immediately before the taking exceeds the fair market value of the remainder immediately after the taking.



1-26-703. Date of valuation.

1-26-703. Date of valuation.

The date of valuation is the date upon which the condemnation action was commenced.



1-26-704. Fair market value defined.

1-26-704. Fair market value defined.

(a) Except as provided in subsection (b) of this section:

(i) The fair market value of property for which there is a relevant market is the price which would be agreed to by an informed seller who is willing but not obligated to sell, and an informed buyer who is willing but not obligated to buy;

(ii) The fair market value of property for which there is no relevant market is its value as determined by any method of valuation that is just and equitable;

(iii) The determination of fair market value shall use generally accepted appraisal techniques and may include:

(A) The value determined by appraisal of the property performed by a certified appraiser;

(B) The price paid for other comparable easements or leases of comparable type, size and location on the same or similar property;

(C) Values paid for transactions of comparable type, size and location by other public or private entities in arms length transactions for comparable transactions on the same or similar property.

(b) The fair market value of property owned by an entity organized and operated upon a nonprofit basis is deemed to be not less than the reasonable cost of functional replacement if the following conditions exist:

(i) The property is devoted to and is needed by the owner in order to continue in good faith its actual use to perform a public function, or to render nonprofit educational, religious, charitable or eleemosynary services; and

(ii) The facilities or services are available to the general public.

(c) The cost of functional replacement under subsection (b) of this section includes:

(i) The cost of a functionally equivalent site;

(ii) The cost of relocating and rehabilitating improvements taken, or if relocation and rehabilitation is impracticable, the cost of providing improvements of substantially comparable character and of the same or equal utility; and

(iii) The cost of betterments and enlargements required by law or by current construction and utilization standards for similar facilities.

(d) In determining fair market value under this section, no terms or conditions of an agreement containing a confidentiality provision shall be required to be disclosed unless the release of such information is compelled by lawful discovery, upon a finding that the information sought is relevant to a claim or defense of any party in the eminent domain action. The court shall ensure that any such information required to be disclosed remains confidential. The provision of this subsection shall not apply if the information is contained in a document recorded in the county clerk's office or has otherwise been made public.



1-26-705. Effect of condemnation action on value.

1-26-705. Effect of condemnation action on value.

(a) The fair market value of the property taken, or of the entire property if there is a partial taking, does not include an increase or decrease in value before the date of valuation that is caused by:

(i) The proposed improvement or project for which the property is taken;

(ii) The reasonable likelihood that the property would be acquired for that improvement or project; or

(iii) The condemnation action in which the property is taken.

(b) If, before completion of the project as originally adopted, the project is expanded or changed to require the taking of additional property, the fair market value of the additional property does not include a decrease in value before the date of valuation, but does include an increase in value before the date on which it became reasonably likely that the expansion or change in the scope of the project would occur, if the decrease or increase is caused by any of the factors described in subsection (a) of this section.

(c) Notwithstanding subsections (a) and (b) of this section, a decrease in value before the date of valuation which is caused by physical deterioration of the property within the reasonable control of the property owner, and by his unjustified neglect, may be considered in determining fair market value.



1-26-706. Compensation to reflect project as planned.

1-26-706. Compensation to reflect project as planned.

(a) If there is a partial taking of property, the fair market value of the remainder on the valuation date shall reflect increases or decreases in value caused by the proposed project including:

(i) Impairment of the use of his other property caused by the condemnation; and

(ii) The increase in damage to his property by the general public which could reasonably be expected to occur as a result of the proposed actions of the condemnor;

(iii) Any work to be performed under an agreement between the parties or pursuant to W.S. 1-26-714.



1-26-707. Special assessment proceedings excluded.

1-26-707. Special assessment proceedings excluded.

If there is a partial taking of property and special assessments or charges are imposed upon the remainder to pay for all or part of the project, the increase in value of the remainder, if any, caused by the project shall be considered in determining its value after the partial taking only to the extent the increase exceeds the amount of the special assessments or charges.



1-26-708. Use by defendant; risk of loss.

1-26-708. Use by defendant; risk of loss.

(a) Unless the court otherwise directs, the condemnee may use the property sought to be taken for any lawful purpose before the date on which the condemnor is authorized to take possession.

(b) Thereafter, the condemnee may use the property only for any purpose or use which is not inconsistent with the estate taken by the condemnor. The uses authorized by subsection (a) of this section include any normal work on the property and the planting, cultivation and removal of crops.

(c) The compensation awarded the condemnee shall include an amount sufficient to compensate for loss caused by any temporary restriction or limitation imposed by the court upon his right to use the property under subsection (a) of this section.



1-26-709. Compensation for growing crops and improvements.

1-26-709. Compensation for growing crops and improvements.

(a) The compensation for crops growing on the property on the date of valuation is the higher of the current fair market value of the crops in place, assuming the right to bring them to maturity and to harvest them, or the amount by which the existence of the crops enhances the fair market value of the property.

(b) The compensation for an interest in improvements is the higher of the fair market value of the improvements, assuming their immediate removal from the property, or the amount by which the existence of the improvements enhances the fair market value of the property.

(c) If improvements are destroyed, removed or damaged by the condemnee after the date of valuation, the amount of compensation shall be adjusted to reflect the extent to which the fair market value of the property has thereby been reduced.

(d) Crops or improvements that are first placed upon the property after the date of valuation shall be excluded from consideration in determining the amount of the award, except that the award shall be adjusted to include the reasonable and necessary cost of providing improvements required by law and improvements necessary to protect life or property as authorized by the court.



1-26-710. Compensation for divided interests.

1-26-710. Compensation for divided interests.

The amount of compensation for the taking of property in which divided interests exist is based upon the fair market value of the property considered as a whole.



1-26-711. Taking of leasehold interest.

1-26-711. Taking of leasehold interest.

(a) If all or part of the property taken includes a leasehold interest, the effect of the condemnation action upon the rights and obligations of the parties to the lease is governed by the provisions of the lease, and in the absence of applicable provisions in the lease, by this section.

(b) If there is a partial taking and the part of the property taken includes a leasehold interest that extends to the remainder, the court may determine that:

(i) The lease terminates as to the part of the property taken but remains in force as to the remainder, in which case the rent reserved in the lease is extinguished to the extent it is affected by the taking; or

(ii) The lease terminates as to both the part taken and the remainder, if the part taken is essential to the purposes of the lease or the remainder is no longer suitable for the purpose of the lease.

(c) The termination or partial termination of a lease under this section shall occur at the earlier of the date on which, under an order of the court, the condemnor is permitted to take possession of the property, or the date on which title to the property is transferred to the condemnor.

(d) This section does not affect or impair a lessee's right to compensation if his leasehold interest is taken in whole or in part.



1-26-712. Acquisition of property subject to lien.

1-26-712. Acquisition of property subject to lien.

Notwithstanding the provisions of an agreement, if any, relating to a lien encumbering the property neither the condemnor nor condemnee is liable to the lienholder for any penalty for prepayment of the debt secured by the lien, and the amount awarded by the judgment to the lienholder shall not include any penalty therefor.



1-26-713. Loss of goodwill.

1-26-713. Loss of goodwill.

(a) In addition to fair market value determined under W.S. 1-26-704, the owner of a business conducted on the property taken, or on the remainder if there is a partial taking, shall be compensated for loss of goodwill only if the owner proves that the loss:

(i) Is caused by the taking of the property or the injury to the remainder;

(ii) Cannot reasonably be prevented by a relocation of the business or by taking steps and adopting procedures that a reasonably prudent person would take and adopt in preserving the goodwill;

(iii) Will not be included in relocation payments under W.S. 16-7-101 through 16-7-121; and

(iv) Will not be duplicated in the compensation awarded to the owner.

(b) Within the meaning of this section, "goodwill" consists of the benefits that accrue to a business as a result of its location, reputation for dependability, skill or quality and any other circumstances resulting in probable retention of old or acquisition of new patronage.



1-26-714. Reclamation and restoration.

1-26-714. Reclamation and restoration.

(a) A condemnor who acquires a property right or interest of less than fee simple title in any land shall be responsible for reclamation on such land and for restoration of the land and any improvements thereon. The reclamation and restoration shall return the property and improvements to the condition existing prior to the condemnation to the extent that reasonably can be accomplished.

(b) Reclamation and restoration shall include but not be limited to, grading to the natural contour, replacement of topsoil, the planting and establishment of appropriate ground cover and control of weeds resulting from condemnor's disturbance, as follows:

(i) In the case of a growing crop for which compensation has been paid, a ground cover shall be required only if requested by the condemnee;

(ii) In the case of grazing lands, native grasses and forbs previously growing on the disturbed land shall be reseeded and established unless the establishment of alternative beneficial plants are agreed to by the parties.

(c) The responsibility of the condemnor under this section shall include the following:

(i) Damages caused by the condemnor, its successors or its agents during entry prior to condemnation as authorized by W.S. 1-26-506 and 1-26-507;

(ii) Damages caused by the condemnor, its successors or its agents during construction of the project under the condemnation;

(iii) Damages caused by the condemnor, its successors or its agents subsequent to the construction and during the use of the property during the time of the condemnor's possession;

(iv) Damages caused by the condemnor, its successors or its agents in the removal of any facilities or improvements on the property at the termination of the authorized use;

(v) Restoration and reclamation shall begin as soon as reasonably possible after completion of project construction, unless otherwise agreed to by the condemnor and the condemnee.

(d) Nothing herein shall preclude the condemnor and the condemnee from agreeing to compensation in lieu of the obligations provided in this section.






ARTICLE 8 - POWER OF EMINENT DOMAIN GRANTED

1-26-801. Authority of state, counties and municipal corporations to acquire by condemnation proceedings; uranium mill tailings; public purpose.

1-26-801. Authority of state, counties and municipal corporations to acquire by condemnation proceedings; uranium mill tailings; public purpose.

(a) The state or any county or municipal corporation may purchase or acquire by condemnation any real estate including streets, alleys or public highways, as sites for public buildings or for any other necessary public purpose. Proceedings in condemnation shall be conducted in the name of the state, county or municipal corporation and by the attorney general when for the state, the county attorney when for the county and the municipal attorney when for a municipal corporation.

(b) In carrying out responsibilities under P.L. 95-604, the state may purchase or acquire by condemnation any real estate or radioactive materials if determined necessary to stabilize and control uranium mill tailings in a safe and environmentally sound manner. Proceedings in condemnation shall be as provided by this act.

(c) As used in and for purposes of this section only, "public purpose" means the possession, occupation and enjoyment of the land by a public entity. "Public purpose" shall not include the taking of private property by a public entity for the purpose of transferring the property to another private individual or private entity except in the case of condemnation for the purpose of protecting the public health and safety, in which event the public entity may transfer the condemned property for value to a private individual or entity. However, nothing in this section shall restrict or impair the right or authority of the Wyoming pipeline authority or the Wyoming infrastructure authority to transfer property condemned by the authority to another public or private entity insofar as the transfer is consistent with the statutory purposes or duties of:

(i) The Wyoming pipeline authority acting pursuant to W.S. 37-5-102, as to pipelines as defined in W.S. 37-5-202(a)(iv); or

(ii) The Wyoming infrastructure authority acting pursuant to W.S. 37-5-303, as to facilities as defined in W.S. 37-5-302(a)(iii).

(d) If a public entity acquires property in fee simple title under this chapter but fails to make substantial use of the property for a period of ten (10) years, there is a presumption that the property is no longer needed for a public purpose and the previous owner or his successor may apply to the court to request that the property be returned to the previous owner or his successor upon repayment of the amount originally received for the property in the condemnation action. A public entity may rebut the presumption created under this subsection by showing good cause for the delay in using the property.



1-26-802. Proceedings by water companies and incorporated cities or towns.

1-26-802. Proceedings by water companies and incorporated cities or towns.

Any water company or incorporated city or town of this state may acquire by purchase, grant or condemnation any land, real estate, claim, easement or right-of-way required for or that may be affected by the construction, operation or maintenance of any waterworks.



1-26-803. Municipal streets and alleys; utility mains or pipes; tax levy.

1-26-803. Municipal streets and alleys; utility mains or pipes; tax levy.

Any incorporated city or town in Wyoming may use or authorize the use of its streets and alleys by others, and may obtain by purchase, grant or condemnation in the manner provided by law all necessary lands for the construction, laying and operating of mains or pipes for sewers, gas or water for the use of the cities and towns, and for that purpose to have the power to levy a tax within the constitutional limits upon all personal and real property within the corporate limits of the cities and towns.



1-26-804. Acquisition of public utility plants by cities and towns.

1-26-804. Acquisition of public utility plants by cities and towns.

Any incorporated city or town of this state may acquire by condemnation, purchase or gift the franchise and the plant, facilities, equipment and property of any person or entity owning or operating in the city or town a franchise and plant, facilities, equipment or other property used or intended for the purpose of supplying or furnishing to the public of the city or town any public utility service mentioned in W.S. 1-26-805.



1-26-805. Acquisition of public utility plants by cities and towns; definition of facilities which may be acquired.

1-26-805. Acquisition of public utility plants by cities and towns; definition of facilities which may be acquired.

For the purposes of W.S. 1-26-804 through 1-26-809 "public utility service" means and includes communication or transmission of intelligence or messages by telephone service; electricity for light, heat, power and like purposes; natural or artificial gas for heat, light, power and like purposes; steam for heat, power and like purposes; or water for municipal, domestic, agricultural, irrigation, manufacturing and like purposes, including surface water drainage in accordance with W.S. 16-10-103.



1-26-806. Acquisition of public utility plants by cities and towns; purpose of acquisition; ownership or operation.

1-26-806. Acquisition of public utility plants by cities and towns; purpose of acquisition; ownership or operation.

The purpose for which the franchise and plant, facilities, equipment or other property may be acquired is for municipal ownership or operation of the business by the city or town, which right is hereby given to any incorporated city or town.



1-26-807. Acquisition of other property for public utility service.

1-26-807. Acquisition of other property for public utility service.

Any incorporated city or town of this state has the further right to acquire by condemnation, purchase or gift any real estate or other property, public or private, whether within or outside the corporate limits of the city or town, for rights-of-way, sites, buildings or other purposes connected with or necessary to carry on the business of municipal ownership or operation of any public utility service, or to secure outside connections for any public utility service.



1-26-808. Election in cities and towns on question of acquisition.

1-26-808. Election in cities and towns on question of acquisition.

No city or town shall acquire the franchise or the plant, facilities, equipment or other property of any person or entity for the purpose of supplying or furnishing to the public of the city or town any public utility service unless authorized at an election. The election shall be held as provided by law for the submission of a bond issue under the Political Subdivision Bond Election Law, W.S. 22-21-101 through 22-21-112.



1-26-809. Determination of value of franchise to be acquired.

1-26-809. Determination of value of franchise to be acquired.

In determining the value of the franchise, consideration shall be given to the total amount paid for the franchise for the entire term of the franchise and deductions made proportioned on the unexpired term of the franchise.



1-26-810. Powers of railroad companies relative to condemnation generally.

1-26-810. Powers of railroad companies relative to condemnation generally.

(a) Any railroad company organized under the laws of this state, the laws of the United States or which has been duly organized under the laws of any other state and has filed copies of its articles of incorporation with the secretary of state in this state as required by law is authorized to:

(i) Exercise the power of eminent domain to acquire rights-of-way for railroad tracks and easements for offices, depots and other appurtenant facilities related directly to the operation of the railroad;

(ii) Take, hold and appropriate a right-of-way over adjacent lands sufficient to enable the corporation to construct and repair its road upon the line of its location or relocation thereof; and

(iii) Acquire a right to conduct water by aqueducts and to make appropriate drains.

(b) Any land taken, appropriated and held otherwise than by the consent of the owner shall not exceed two hundred (200) feet in width unless greater width is necessary for excavations, embankments, depositing waste earth or for construction of other appurtenant facilities necessary for the operation of the railroad.



1-26-811. Crossing public highways; privileges and duties.

1-26-811. Crossing public highways; privileges and duties.

(a) A railroad company may raise or lower any county road or other public highway for the purpose of having its railroad pass over or under the road or highway. Repair or reconstruction of roads or highways shall be expeditiously completed.

(b) While engaged in raising or lowering any county road or other public highway or in making any other alteration which may obstruct the public way, a railroad company shall provide and maintain suitable temporary ways to enable travelers to avoid or pass obstructions.



1-26-812. Constructing, maintaining, abandoning or closing crossings.

1-26-812. Constructing, maintaining, abandoning or closing crossings.

(a) When any person owns land on both sides of any railroad, the company owning the railroad shall construct and maintain reasonably adequate means of crossing the railroad.

(b) No railroad shall abandon, close or fail to maintain any public highway crossing unless in accordance with the provisions of W.S. 37-10-102.

(c) No railroad shall abandon, close or fail to maintain any other existing crossing which has been maintained or recognized by the railroad for more than five (5) years prior to the effective date of this act without:

(i) Providing written notice of its intended action to every person owning lands adjacent to the crossing;

(ii) Advertising its intended action in a newspaper of general circulation in the county of the crossing; and

(iii) No sooner than three (3) weeks after providing the notice required, holding a meeting open to all persons at which it shall explain and at which persons shall be permitted to express their views on the intended action.

(d) Any railroad violating subsection (c) of this section shall not be entitled to assert any of the powers provided by W.S. 1-26-810 over any lands which are part of or are adjacent to the crossing, until the railroad has reconstructed the crossing abandoned, closed or not maintained in violation of subsection (c) of this section.

(e) In any action involving the abandonment, closing or maintenance of a railroad crossing which has been maintained or recognized by the railroad for more than five (5) years prior to the effective date of this act, the railroad shall not be entitled to assert any of the powers provided by W.S. 1-26-810 over any lands which are part of or are adjacent to the crossing unless the railroad establishes by a preponderance of the evidence:

(i) The closing or abandonment of the crossing is justified by either financial or safety considerations;

(ii) There exists reasonable alternative means of access to all property served by the crossing; and

(iii) That it has complied with the provisions of this section and the Wyoming Eminent Domain Act.

(f) Nothing in this section shall be construed as limiting or prohibiting any person from maintaining any other action at law for a railroad's failure to maintain a crossing, or abandonment or closing of a crossing.



1-26-813. Right-of-way along public ways granted; permission necessary for new lines.

1-26-813. Right-of-way along public ways granted; permission necessary for new lines.

Corporations authorized to do business in this state for the purpose of constructing, maintaining and operating a public utility may set their fixtures and facilities along, across or under any of the public roads, streets and waters of this state in such manner as not to inconvenience the public in their use. Any public utility desiring to install its facilities in any city shall first attempt to obtain consent from the city council. A person shall first obtain permission from the state transportation commission or the board of county commissioners in the county where the construction is contemplated before entering upon any state highway or county road for the purpose of commencing the construction.



1-26-814. Right of eminent domain granted; petroleum or other pipeline companies; purposes.

1-26-814. Right of eminent domain granted; petroleum or other pipeline companies; purposes.

Whenever any utility or any petroleum or other pipeline company, authorized to do business in this state, has not acquired by gift or purchase any land, real estate or claim required for the construction, maintenance and operation of their facilities and appurtenances or which may be affected by any operation connected with the construction or maintenance of the same, the utility or company has the right of eminent domain and may condemn the easement required by the utility or company.



1-26-815. Right of eminent domain granted; ways of necessity for authorized businesses; purposes; extent.

1-26-815. Right of eminent domain granted; ways of necessity for authorized businesses; purposes; extent.

(a) Any person, association, company or corporation authorized to do business in this state may appropriate by condemnation a way of necessity over, across or on so much of the lands or real property of others as necessary for the location, construction, maintenance and use of reservoirs, drains, flumes, ditches including return flow and wastewater ditches, underground water pipelines, pumping stations and other necessary appurtenances, canals, electric power transmission lines and distribution systems, railroad trackage, sidings, spur tracks, tramways, roads or mine truck haul roads required in the course of their business for agricultural, mining, exploration drilling and production of oil and gas, milling, electric power transmission and distribution, domestic, municipal or sanitary purposes, or for the transportation of coal from any coal mine or railroad line or for the transportation of oil and gas from any well.

(b) The right of condemnation may be exercised for the purpose of:

(i) Acquiring, enlarging or relocating ways of necessity; and

(ii) Acquiring easements or rights-of-way over adjacent lands sufficient to enable the owner of the way of necessity to construct, repair, maintain and use the structures, roads or facilities for which the way of necessity is acquired.

(c) A way of necessity acquired hereunder shall not exceed one hundred (100) feet in width on each side of the outer sides or marginal lines of the reservoir, drain, ditch, underground water pipeline, canal, flume, power transmission line or distribution system, railroad trackage, siding or tramway unless a greater width is necessary for excavation, embankment or deposit of waste from excavation. In no case may the area appropriated exceed that actually necessary for the purpose of use for which a way of necessity is authorized.

(d) No person qualified to exercise the condemnation authority granted by this section, except a public utility that has been granted a certificate of public convenience and necessity pursuant to W.S. 37-2-205, shall exercise the authority for the erection, placement or expansion of collector systems associated with commercial facilities generating electricity from wind. The prohibition imposed by this subsection shall be effective immediately and shall end June 30, 2015 or upon the effective date of legislation establishing additional conditions for the use of condemnation authority for the erection, placement or expansion of collector systems associated with commercial facilities generating electricity from wind, whichever occurs earlier. As used in this subsection, "collector systems associated with commercial facilities generating electricity from wind" means the conductor infrastructure, including conductors, towers, substations, switchgear and other components necessary to deliver power from any commercial facility generating electricity from wind up to but not including electric substations or interconnections facilities associated with existing or proposed transmission lines that serve load or that export energy from Wyoming.



1-26-816. Condemnation and certificate of public necessity and convenience.

1-26-816. Condemnation and certificate of public necessity and convenience.

No person shall institute a condemnation proceeding relating to any facility for which a certificate of public necessity and convenience is required until the certificate has been issued.



1-26-817. Reservation of right to establish crossings.

1-26-817. Reservation of right to establish crossings.

Any condemnation order entered shall in all cases reserve to the owner or occupant of any real property through, over or across which any right-of-way is acquired the right to establish suitable crossings connecting his or their lands on either side of the right-of-way, at any point or points which may be selected by the owner or occupant. The ditch, canal, drain, flume or other irrigation works shall be protected at the crossings by the construction and maintenance of a suitable bridge or viaduct at the expense of the owner or occupant.









CHAPTER 27 - HABEAS CORPUS

1-27-101. Petition to be under oath; contents.

1-27-101. Petition to be under oath; contents.

(a) The petition for the writ of habeas corpus shall be sworn to and shall state:

(i) The person for whom the writ is sought is restrained of his liberty, by whom he is restrained and the place where he is restrained, stating the names of the parties if known and if unknown, describing them with as much particularity as practicable;

(ii) The cause or reason for the restraint according to the best information of the petitioner, and if it is by virtue of any legal process, a copy thereof must be annexed or a satisfactory reason presented for its absence;

(iii) The restraint is illegal;

(iv) The legality of the restraint has not been adjudged in a prior proceeding, of the same character, to the best knowledge and belief of the applicant, or if previously adjudged the facts of the prior proceeding with a copy of all the papers connected therewith or a satisfactory reason for the absence thereof; and

(v) Whether petition for the writ has been made to and refused by any court or judge, and if a petition has been made, a copy of the petition with the reason for the refusal appended or satisfactory reasons given for the failure to do so.



1-27-102. Petition to be verified; presentation.

1-27-102. Petition to be verified; presentation.

The petition shall be sworn to by the person confined or by someone in his behalf, and presented to a court or officer authorized to allow the writ.



1-27-103. Courts and judges allowing writ; service in any part of state.

1-27-103. Courts and judges allowing writ; service in any part of state.

The writ of habeas corpus may be allowed by the supreme or district court or by any judge of those courts. It may be served in any part of the state.



1-27-104. Petition to be made to nearest judge.

1-27-104. Petition to be made to nearest judge.

Petition for a writ shall be made to the court or judge most convenient in point of distance to the applicant. A more remote court or judge may refuse the writ unless a sufficient reason is stated in the petition for not applying to the more convenient supreme or district court or judge.



1-27-105. Writ to be allowed if grounds sufficient; contents of writ.

1-27-105. Writ to be allowed if grounds sufficient; contents of writ.

(a) The writ shall be allowed if the petition shows a sufficient ground for relief and is in accordance with the foregoing requirements.

(b) The writ shall be directed to the person having custody of or who is alleged to be unlawfully restraining the petitioner, and shall command such person to produce the petitioner in person before the court or judge issuing the writ at the time and place specified in the writ. It shall further command such person to have with him the writ with his return thereon showing his doings in response thereto.



1-27-106. Issuance of writ.

1-27-106. Issuance of writ.

When the writ is allowed by a court, it is to be issued by the clerk, but when allowed by a judge he must issue the writ himself, subscribing his name thereto without any seal.



1-27-107. Reasons to be assigned for disallowance.

1-27-107. Reasons to be assigned for disallowance.

If the writ is disallowed, the court or judge shall cause the reasons of the disallowance to be appended to the petition and returned to the person applying for the writ.



1-27-108. Penalty for wrongful disallowance.

1-27-108. Penalty for wrongful disallowance.

Any judge, acting individually or as a member of a court, who wrongfully and willfully refuses the allowance of the writ when properly applied for, shall forfeit to the party aggrieved the sum of one thousand dollars ($1,000.00).



1-27-109. Duty of court to issue writ without application in certain instances.

1-27-109. Duty of court to issue writ without application in certain instances.

Whenever any court or judge authorized to grant this writ has evidence from a judicial proceeding before it that any person within the jurisdiction of the court or judge is illegally imprisoned or restrained, the court or judge shall issue the writ or cause it to be issued though no application has been made.



1-27-110. Service of writ.

1-27-110. Service of writ.

The writ may be served by the sheriff or by any other person appointed by the issuing court or judge for that purpose. If served by any person other than the sheriff, he possesses the same power and is liable to the same penalty for a nonperformance of his duty as though he were the sheriff.



1-27-111. Manner of service.

1-27-111. Manner of service.

Service shall be made by leaving the original writ with the person to whom it is directed as defendant and preserving a copy on which to make the return of service. If the defendant cannot be found, or if he does not have the plaintiff in custody, service may be made upon any person having the plaintiff in his custody in the same manner and with the same effect as though he had been named defendant therein.



1-27-112. Authorization to arrest defendant.

1-27-112. Authorization to arrest defendant.

If the defendant conceals himself or refuses admittance to the person attempting to serve the writ, or if he attempts wrongfully to carry the plaintiff out of the county or state after service of the writ, the person attempting to serve the writ may arrest the defendant and bring him and the plaintiff promptly before the judge or court before whom the writ is made returnable.



1-27-113. Power of sheriff making arrest.

1-27-113. Power of sheriff making arrest.

In order to make the arrest, the sheriff or other person having the writ possesses the same power as a sheriff for the arrest of a person charged with a felony.



1-27-114. Plaintiff may be taken in custody by officer; power of officer.

1-27-114. Plaintiff may be taken in custody by officer; power of officer.

If the plaintiff is found and no one appears to have charge or custody of him, the person having the writ may take him into custody and make return accordingly. To get possession of the plaintiff's person in such cases, he possesses the same power as given by W.S. 1-27-113 for the arrest of the defendant.



1-27-115. Order for summary production of plaintiff.

1-27-115. Order for summary production of plaintiff.

The court or judge to whom the petition for the writ is made may order the sheriff or any other person to bring the plaintiff promptly before the court or judge if convinced that the plaintiff will suffer irreparable injury before he can obtain relief by the proceedings authorized.



1-27-116. Order for defendant's arrest for criminal offense.

1-27-116. Order for defendant's arrest for criminal offense.

When the evidence is sufficient to justify the arrest of the defendant for a criminal offense committed in connection with the illegal restraint of the petitioner, the order shall also order the arrest of the defendant.



1-27-117. Order for defendant's arrest for criminal offense; service of order of arrest.

1-27-117. Order for defendant's arrest for criminal offense; service of order of arrest.

The officer or person to whom the order is directed must execute it by bringing the defendant, and the plaintiff if required, before the court or judge issuing it. The defendant shall make return to the writ of habeas corpus in the same manner as if the ordinary course had been pursued.



1-27-118. Examination, commitment or discharge of defendant.

1-27-118. Examination, commitment or discharge of defendant.

The defendant may be examined, committed, bailed or discharged according to the nature of the case.



1-27-119. Errors in writ to be disregarded.

1-27-119. Errors in writ to be disregarded.

The writ of habeas corpus shall not be disobeyed for any defect of form or misdescription of the plaintiff or defendant if enough is stated to show the meaning and intent of the writ.



1-27-120. Identity of defendant presumed.

1-27-120. Identity of defendant presumed.

Any person served with the writ is presumed to be the person to whom it is directed, although it may be directed to him by a wrong name or description.



1-27-121. Contents of defendant's answer.

1-27-121. Contents of defendant's answer.

The defendant in his answer shall state simply and unequivocally whether he then has or at any time has had the plaintiff under his control and restraint, and if so, the reason therefor. If he has transferred him to another person, he shall state the fact, to whom and the time thereof, and the reason and authority therefor. If he holds him by virtue of a legal process or written authority, a copy thereof shall be annexed.



1-27-122. Petitioner may reply to answer; trial by court.

1-27-122. Petitioner may reply to answer; trial by court.

The petitioner may reply to the defendant's answer, and all issues joined thereon shall be tried by the judge or court.



1-27-123. Evidence before magistrate may be reviewed.

1-27-123. Evidence before magistrate may be reviewed.

The reply may deny the sufficiency of the testimony to justify the action of the committing magistrate, on the trial of which issue all written testimony before the magistrate may be given in evidence before the court or judge in connection with any other testimony which may then be produced.



1-27-124. Compelling attendance of witnesses; punishing for contempt.

1-27-124. Compelling attendance of witnesses; punishing for contempt.

The judge issuing the writ of habeas corpus or the judge before whom it is tried has the same power as a court to compel the attendance of witnesses or to punish contempt of his authority.



1-27-125. Certain proceedings not reviewable.

1-27-125. Certain proceedings not reviewable.

Habeas corpus is not permissible to question the correctness of the action of a grand jury in finding a bill of indictment, or a petit jury in the trial of a cause nor of a court or judge when acting within their jurisdiction and in a lawful manner.



1-27-126. When petitioner to be discharged.

1-27-126. When petitioner to be discharged.

If no sufficient legal cause of detention is shown, the petitioner must be discharged.



1-27-127. Errors in commitment to be disregarded.

1-27-127. Errors in commitment to be disregarded.

Although the commitment of the petitioner was irregular, if the court or judge is satisfied from the evidence that he ought to be held to bail or committed either for the offense charged or any other, an order may be made accordingly.



1-27-128. Petitioner may be committed or admitted to bail.

1-27-128. Petitioner may be committed or admitted to bail.

The petitioner may be committed, let to bail or his bail be mitigated or increased as justice requires.



1-27-129. Custody of petitioner pendente lite.

1-27-129. Custody of petitioner pendente lite.

Until the sufficiency of the cause of restraint is determined, the defendant may retain the petitioner in his custody.



1-27-130. Presence of petitioner at trial; waiver.

1-27-130. Presence of petitioner at trial; waiver.

The petitioner or his attorney may waive in writing his right to be present at the trial, in which case the proceedings may be had in his absence. The writ in such cases will be modified accordingly.



1-27-131. Refusal of officer to deliver copy of process.

1-27-131. Refusal of officer to deliver copy of process.

Any officer refusing to deliver a copy of any legal process by which he detains the petitioner in custody to any person who demands a copy, shall forfeit five hundred dollars ($500.00) to the person detained.



1-27-132. Transfer, removal or concealment of person with intent to avoid service.

1-27-132. Transfer, removal or concealment of person with intent to avoid service.

Whoever, having under his restraint any person for whose release a writ of habeas corpus has been issued or is being applied for, transfers that person to the custody or control of another or conceals the place of his confinement or restraint, or removes him from the jurisdiction of the court from which the writ is issued or sought, with the intent to avoid the service or effect of the writ, or whoever knowingly aids or abets in the commission of any such offense, shall be fined not more than one thousand dollars ($1,000.00) or imprisoned not more than ninety (90) days, or both.



1-27-133. Papers to be filed; journal entry.

1-27-133. Papers to be filed; journal entry.

When the proceedings are before a judge and the writ is allowed, all papers in the case shall be filed with the clerk of the district court of the county wherein the final proceedings are had, and the final order shall be entered by the clerk upon the journal as a vacation order.



1-27-134. Fees and costs not to be advanced.

1-27-134. Fees and costs not to be advanced.

No officer shall refuse to perform any of the duties required by law in habeas corpus proceedings because his fees are not paid in advance, but the judge or court to whom a petition is made may require the petitioner to give security for the payment of costs that may be taxed against him.






CHAPTER 28 - INJUNCTIONS

1-28-101. "Injunction" defined.

1-28-101. "Injunction" defined.

An injunction is a command to refrain from a particular act. It may be the final judgment in an action or may be allowed as a provisional remedy, and when so allowed it is by order.



1-28-102. Causes for injunction; granting temporary order.

1-28-102. Causes for injunction; granting temporary order.

When it appears by the petition that the plaintiff is entitled to relief consisting of restraining the commission or continuance of some act the commission or continuance of which during the litigation would produce great or irreparable injury to the plaintiff, or when during the litigation it appears that the defendant is doing, threatens to do, or is procuring to be done some act in violation of the plaintiff's rights respecting the subject of the action and tending to render the judgment ineffectual, a temporary order may be granted restraining the act. The order may also be granted in any case where it is specially authorized by statute and by municipal ordinance adopted pursuant to W.S. 15-1-103(a)(xlvi).



1-28-103. When and by whom granted.

1-28-103. When and by whom granted.

The injunction may be granted at the time of commencing the action, or at any time before judgment, by the district court or a judge thereof, or in the absence from the county of the judge, by the court commissioner of the county, when it appears by affidavit of the plaintiff or his agent that the plaintiff is entitled thereto. When an injunction has been vacated during the pendency of the action in the district court, and an appeal is taken to the supreme court from the judgment or final order after trial in the district court, an injunction may be granted at any time before judgment or final order in the supreme court by a judge of the supreme court, when it appears to the court or judge by affidavit of the party or his agent that the party is entitled thereto. Upon like proof, an injunction may also be allowed by the supreme or district court or by a judge of either as a temporary remedy, during the pendency of a case on error or appeal.



1-28-104. Order of injunction and notice.

1-28-104. Order of injunction and notice.

The order of injunction shall be addressed to the party enjoined and shall state the injunction. When the injunction is allowed at the commencement of the action, the clerk shall endorse upon the summons "injunction allowed", and it is not necessary to issue the order of injunction; nor is it necessary to issue the order when notice of the application has been given to the party enjoined. Service of the summons so endorsed or the notice of the application for an injunction is notice of its allowance.



1-28-105. Injunction operative from time of notice.

1-28-105. Injunction operative from time of notice.

An injunction shall bind the party from the time he has notice and the bond required is executed.



1-28-106. When second application for injunction denied.

1-28-106. When second application for injunction denied.

No injunction shall be granted by a judge after a motion therefor has been overruled by his court on the merits of the application. When it has been refused by the court in which the action is brought, or a judge thereof, it shall not be granted to the same applicant by a court of inferior jurisdiction, or any judge thereof.



1-28-107. Enforcement of injunction; penalties.

1-28-107. Enforcement of injunction; penalties.

An injunction or restraining order granted by a judge may be enforced as the act of the court, and disobedience may be punished by the court as a contempt. An attachment may be issued against the disobedient party upon satisfactory showing by affidavit of the breach of the injunction or restraining order. The disobedient party may be required by the court or judge to pay a fine not exceeding two hundred dollars ($200.00), to make immediate restitution to the party injured and to give further security to obey the injunction or restraining order. In default thereof, he may be committed to custody until he complies with the requirements or is otherwise legally discharged. Fines collected under this section shall be paid to the state treasurer and credited as provided in W.S. 8-1-109.



1-28-108. Additional security may be required.

1-28-108. Additional security may be required.

At any time before judgment, upon reasonable notice to the party who obtained the injunction, a party enjoined may move the court or judge for additional security. If it appears that the surety has removed from the state or is insufficient, the court may vacate the injunction unless in a reasonable time sufficient security is given.



1-28-109. Affidavits used on hearing.

1-28-109. Affidavits used on hearing.

On the hearing of an application for an injunction, each party may read affidavits, and all affidavits shall be filed.



1-28-110. Motion to vacate or modify injunction.

1-28-110. Motion to vacate or modify injunction.

When an injunction has been granted a party may, before trial, apply to the court in which the action is pending, or a judge thereof, or to the supreme court or a judge thereof, to vacate or modify the same. The party applying for vacation or modification shall give the adverse party reasonable notice of the time and place for hearing the motion. The application may be made upon the petition and affidavits upon which the injunction was granted, or upon affidavits of the party enjoined, with or without answer.



1-28-111. Evidence on hearing of motion.

1-28-111. Evidence on hearing of motion.

When the application is made upon affidavits of the defendant but not otherwise, the plaintiff may oppose the same by affidavits or other evidence in addition to the evidence on which the injunction was granted.






CHAPTER 29 - LIBEL AND SLANDER

1-29-101. Radio and television stations; liability generally.

1-29-101. Radio and television stations; liability generally.

The owner, licensee or operator of a visual or sound broadcasting station or network of stations, and the agents or employees of the owner, licensee or operator are not liable for damages for any defamatory statement published or uttered in a visual or sound broadcast by one other than the owner, licensee, or operator, or agent or employee thereof, unless the complaining party proves that the owner, licensee, operator, agent or employee failed to exercise due care to prevent the publication or utterance of such statement in the broadcast.



1-29-102. Radio and television stations; liability for statements made by political candidates.

1-29-102. Radio and television stations; liability for statements made by political candidates.

An owner, licensee or operator or the agents or employees of any owner, licensee or operator of a visual or sound broadcasting station is not liable for any damages for any defamatory statement uttered over the facilities of the station by any candidate for public office.



1-29-103. Limitation as to damages.

1-29-103. Limitation as to damages.

In an action for damages for any defamatory statement published or uttered in or as a part of a visual or sound broadcast, the complaining party shall be allowed only the actual damages he has alleged and proved.



1-29-104. Publication of proceedings of governing bodies deemed privileged; exception.

1-29-104. Publication of proceedings of governing bodies deemed privileged; exception.

The publication of a fair and impartial report of the proceedings before state or municipal legislative bodies, or before state or municipal executive bodies, boards or officers, or the whole or a fair synopsis of any document presented, filed or issued in any proceeding before a legislative or executive body, board or officer, is privileged unless it is proved that the publication was made maliciously.



1-29-105. Publication of criminal and civil proceedings deemed privileged; exceptions.

1-29-105. Publication of criminal and civil proceedings deemed privileged; exceptions.

The publication of a fair and impartial report of any indictment, the issuing of any warrant, the arrest of any person accused of crime, or the filing of any pleading or other document in any criminal or civil cause in any court, or of the contents thereof, is privileged unless it is proved that the same was published maliciously or that the defendant has refused or neglected to publish in the same manner in which the publication complained of appeared a reasonable written explanation or contradiction thereof by the plaintiff, or that the publisher has refused upon plaintiff's request to publish the subsequent determination of the suit or action.



1-29-106. Publication of indecent matter prohibited.

1-29-106. Publication of indecent matter prohibited.

Nothing in W.S. 1-29-104 or 1-29-105 shall authorize the publication of blasphemous or indecent matter.






CHAPTER 30 - MANDAMUS

1-30-101. "Mandamus" defined.

1-30-101. "Mandamus" defined.

Mandamus is a writ issued in the name of the state to an inferior tribunal, a corporation, board or person commanding the performance of an act which the law specially enjoins as a duty resulting from an office, trust or station.



1-30-102. By what courts issued; cannot control judicial discretion.

1-30-102. By what courts issued; cannot control judicial discretion.

The writ can only be issued by the supreme court or the district court. It may require an inferior tribunal to exercise its judgment or to proceed to discharge any of its functions but it cannot control judicial discretion.



1-30-103. Application for writ; notice to defendant.

1-30-103. Application for writ; notice to defendant.

The application for a writ must be by petition, in the name of the state, on the relation of the party applying and verified by affidavit. The court may require notice of the application to be given to the defendant, may grant an order to show cause why it should not be allowed, or may allow the writ without notice.



1-30-104. Writ not to be issued if adequate remedy at law; party beneficially interested.

1-30-104. Writ not to be issued if adequate remedy at law; party beneficially interested.

The writ must not be issued when there is an adequate remedy at law. It may issue on the information of the party beneficially interested.



1-30-105. Writ to be peremptory if right is clear; alternative writ to issue in other cases.

1-30-105. Writ to be peremptory if right is clear; alternative writ to issue in other cases.

When the right to require the performance of the act is clear and it is apparent that no valid excuse can be given for not performing it, a court may allow a peremptory mandamus. In all other cases an alternative writ must first be issued on the allowance of the court, or a judge thereof.



1-30-106. Docket entry of allowance of writ.

1-30-106. Docket entry of allowance of writ.

The allowance of a peremptory writ ordering the defendant to do the act required immediately upon service, or an alternative writ ordering that he do the act or show cause before the court at a specified time and place why he does not do the act, shall be entered upon the docket.



1-30-107. Issuance and service of writ.

1-30-107. Issuance and service of writ.

The writ shall be issued by the clerk of the court in which the application is made and shall contain a copy of the petition, verification and order of allowance. A copy shall be served upon the defendant personally, by the sheriff of the proper county or by a person specially authorized by the court or judge. The officer or person shall report his proceedings to the court, and if the service is made by a person not an officer, the return must be verified by his affidavit.



1-30-108. Defendant may answer.

1-30-108. Defendant may answer.

On the return day of an alternative writ or such other day as the court may allow, the defendant may answer as in a civil action.



1-30-109. Judgment on default.

1-30-109. Judgment on default.

If no answer is made, a peremptory mandamus shall be allowed against the defendant.



1-30-110. Effect and construction of pleadings.

1-30-110. Effect and construction of pleadings.

The pleadings shall have the same effect and be construed and amended as in civil actions.



1-30-111. Issues of fact; trial.

1-30-111. Issues of fact; trial.

Issues of fact made by the pleadings shall be tried and further proceedings had thereon the same as in civil actions.



1-30-112. Judgment for plaintiff; damages.

1-30-112. Judgment for plaintiff; damages.

If judgment is for the relator, he may recover damages as ascertained by the court, a jury or by a referee or master as in a civil action, plus costs. A peremptory mandamus shall also be granted to him without delay.



1-30-113. Recovery a bar to other actions.

1-30-113. Recovery a bar to other actions.

A recovery of damages against a defendant shall bar any other action upon that cause of action.



1-30-114. Costs against relator.

1-30-114. Costs against relator.

If judgment is given for the defendant, all costs shall be adjudged against the relator.



1-30-115. Penalty for failure to comply with mandamus.

1-30-115. Penalty for failure to comply with mandamus.

When a peremptory mandamus is directed to a public officer, body or board commanding the performance of a public duty specially enjoined by law, and the court finds that the officer or any member of a body or board has, without just excuse, refused or neglected to perform the duty enjoined, the court may impose a fine not exceeding five hundred dollars ($500.00) on the officer or member. Payment of the fine shall bar an action for any penalty incurred by the officer or member by reason of his refusal or neglect.



1-30-116. County treasurer to levy and assess tax upon mandamus.

1-30-116. County treasurer to levy and assess tax upon mandamus.

When a peremptory mandamus is issued against the commissioners of a county, the trustees of a school district or the officers of a municipal corporation to levy and assess a tax to pay interest upon a debt or to create a sinking fund for the payment of a funded debt, and the officers have resigned, or refuse or neglect to levy and assess the tax, or their offices are vacant, upon motion of an interested person, the court may issue a special order to the county treasurer of the proper county commanding him to levy and assess the taxes required by law and to place the same upon the tax list for collection by the county treasurer.



1-30-117. County treasurer to levy and assess tax upon mandamus; duties and fees of treasurer.

1-30-117. County treasurer to levy and assess tax upon mandamus; duties and fees of treasurer.

When a special order is issued to the county treasurer he is responsible for its execution in the same manner as if he were an officer of the court. He shall receive such fees for his services in executing the order, if not otherwise fixed by the court, as are allowed by law for making tax duplicates. The fees and all other costs of the proceedings shall be added to the taxes levied in executing the order, and placed upon the duplicate for collection with the taxes.



1-30-118. County treasurer to levy and assess tax upon mandamus; powers of court.

1-30-118. County treasurer to levy and assess tax upon mandamus; powers of court.

The provisions of W.S. 1-30-116 and 1-30-117 shall not be construed to limit the power of the court to carry its order and judgment into execution or to punish any officer named therein for contempt or disobedience of its orders or writs.






CHAPTER 31 - QUO WARRANTO

1-31-101. Actions against persons.

1-31-101. Actions against persons.

(a) A civil action may be brought in the name of the state:

(i) Against a person who usurps, intrudes into or unlawfully holds or exercises a public office, civil or military, or a franchise within this state or an office in a corporation created by authority of this state;

(ii) Against a public officer, civil or military, who does or suffers an act which by law works a forfeiture of his office;

(iii) Against an association of persons who act as a corporation within this state without being legally incorporated or who fail to comply with the corporation laws of the state.



1-31-102. Actions against corporations.

1-31-102. Actions against corporations.

(a) A like action may be brought against a corporation:

(i) When it has violated the law governing its creation or renewal;

(ii) When it has forfeited its privileges and franchises by nonuse;

(iii) When it has committed or omitted an act which amounts to a surrender of its corporate rights, privileges and franchises;

(iv) When it has misused a franchise or privilege conferred upon it by law or exercised a franchise or privilege not so conferred.



1-31-103. Commencement of action.

1-31-103. Commencement of action.

The attorney general or a county attorney shall commence an action when directed by the governor, supreme court or legislature, or when upon complaint or otherwise he has good reason to believe that such an action can be established by proof.



1-31-104. Upon whose relation action brought; security for costs.

1-31-104. Upon whose relation action brought; security for costs.

(a) The prosecuting officer may bring the action upon his own relation or, by leave of court, he may bring the action upon the relation of another person. If the action is brought pursuant to W.S. 1-31-101(a)(i), the court may require security for costs as in other cases.

(b) Upon application for leave to file a petition upon the relation of another person, the court may direct notice thereof to be given to the defendant previous to granting such leave and may hear the defendant in opposition thereto; and if leave is granted an entry thereof shall be made on the journal or the fact shall be endorsed by the judge on the petition, which shall then be filed.



1-31-105. Action by person claiming public office; security for costs.

1-31-105. Action by person claiming public office; security for costs.

A person claiming to be entitled to a public office unlawfully held and exercised by another may bring an action therefor upon giving security for costs.



1-31-106. Appointment of attorney when county attorney disabled.

1-31-106. Appointment of attorney when county attorney disabled.

When the office of county attorney is vacant or when the county attorney is absent, interested in the action or disabled from any cause, the court may direct or permit any member of the bar to act in his place to bring and prosecute the action.



1-31-107. Petition in action for usurpation of office.

1-31-107. Petition in action for usurpation of office.

When the action is against a person for usurping an office, the petition shall set forth the name of the person who claims to be entitled thereto with an averment of his right thereto.



1-31-108. All claimants may be made defendants.

1-31-108. All claimants may be made defendants.

All persons who claim to be entitled to the same office or franchise may be made defendants in the same action.



1-31-109. Place of bringing action.

1-31-109. Place of bringing action.

An action under W.S. 1-31-101 through 1-31-130 can be brought in the supreme court, or in the district court of the county in which the defendant or one (1) of the defendants, resides or is found or, when the defendant is a corporation, in the county in which it is situated or has a place of business.



1-31-110. Issuance and service of summons.

1-31-110. Issuance and service of summons.

When the petition is filed a summons shall issue and be served as in other cases.



1-31-111. Service by publication.

1-31-111. Service by publication.

When a summons is returned not served because the defendant or its officers or office cannot be found within the county, service by publication may be had as provided by the Wyoming Rules of Civil Procedure.



1-31-112. Judgment in case of usurpation.

1-31-112. Judgment in case of usurpation.

When a defendant is found guilty of usurping, intruding into or unlawfully holding or exercising an office, franchise or privilege, judgment shall be rendered ousting the defendant and allowing the relator to recover his costs.



1-31-113. Judgment ousting trustee or director of corporation.

1-31-113. Judgment ousting trustee or director of corporation.

When the action is against a trustee or director of a corporation and the court finds that at his election either illegal votes were received or legal votes were rejected sufficient to change the result, judgment may be rendered ousting the defendant and in favor of the person who is entitled to be declared elected at the election.



1-31-114. Judgment ousting trustee or director of corporation; order for new election of trustee; service.

1-31-114. Judgment ousting trustee or director of corporation; order for new election of trustee; service.

In a case named in W.S. 1-31-113 the court may order a new election to be held at a time and place and by judges appointed by the court. Notice of the election, naming the judges, shall be given for the time and in the manner provided by law for notice of elections of directors or trustees of the corporation. The order of the court is obligatory upon the corporation and its officers when a duly certified copy thereof is served upon its secretary personally or left at its principal office with someone of suitable age, and the court may enforce its order by contempt or otherwise.



1-31-115. Rights of persons adjudged entitled to office; generally; to take oath and execute bond; taking over office; demanding books and papers.

1-31-115. Rights of persons adjudged entitled to office; generally; to take oath and execute bond; taking over office; demanding books and papers.

If judgment is rendered in favor of the person claiming to be entitled to an office, he may, after taking the oath of office and executing any official bond required by law, assume the execution of the office. He shall immediately demand of the defendant all books and papers in his custody or within his power pertaining to the office from which he has been ousted.



1-31-116. Rights of persons adjudged entitled to office; action for damages against person ousted; limitation on time of action.

1-31-116. Rights of persons adjudged entitled to office; action for damages against person ousted; limitation on time of action.

The successful claimant may at any time within one (1) year after the date of the judgment, bring an action against the party ousted and recover the damages he sustained by reason of the usurpation.



1-31-117. Rights of persons adjudged entitled to office; person refusing to deliver books or papers deemed guilty of contempt; penalty.

1-31-117. Rights of persons adjudged entitled to office; person refusing to deliver books or papers deemed guilty of contempt; penalty.

If the defendant refuses or neglects to deliver any book or paper pursuant to demand, he is guilty of contempt of court and shall be fined not exceeding ten thousand dollars ($10,000.00), and imprisoned in the county jail until he complies with the order of the court or is otherwise discharged by law.



1-31-118. Judgment against corporations; corporation to be ousted and dissolved.

1-31-118. Judgment against corporations; corporation to be ousted and dissolved.

When it is found that a corporation has, by an act done or omitted, surrendered or forfeited its corporate rights, privileges and franchises or has not used the same for five (5) years, judgment shall be entered that it be ousted and excluded therefrom, and that it be dissolved. When it is found and adjudged that a corporation has offended in any matter or manner which does not work a surrender or forfeiture, or has misused a franchise or exercised a power not conferred by law, judgment shall be entered that it be ousted from the continuance of the offense or exercise of the power.



1-31-119. Judgment against corporations; appointment of trustees when corporation dissolved; bond required; powers generally.

1-31-119. Judgment against corporations; appointment of trustees when corporation dissolved; bond required; powers generally.

The court rendering a judgment dissolving a corporation shall appoint trustees of the creditors and stockholders of the corporation who, after giving a bond payable to the state of Wyoming in a sum and with sureties as the court may designate, conditioned that they will faithfully discharge their trust and properly pay and apply all money that may come into their hands, shall have power to settle the affairs of the corporation, collect and pay outstanding debts and divide among the stockholders the money and other property which remains after the payment of debts and necessary expenses.



1-31-120. Judgment against corporations; duties and powers of trustees.

1-31-120. Judgment against corporations; duties and powers of trustees.

The trustees shall promptly demand all money, property, books, deeds, notes, bills, obligations and papers of every description within the custody or control of the officers of the corporation, which belong to the corporation or are in any way necessary for the settlement of its affairs or for the discharge of its debts and liabilities. They may sue for and recover the demands and property of the corporation, and are jointly and severally liable to the creditors and stockholders to the extent of its property and effects which come into their hands.



1-31-121. Judgment against corporations; penalty for failure to deliver items to trustees; enforcement of delivery; liability to trustees.

1-31-121. Judgment against corporations; penalty for failure to deliver items to trustees; enforcement of delivery; liability to trustees.

An officer of a corporation who refuses or neglects to deliver any money or other thing pursuant to such demand is guilty of contempt of court and shall be fined not exceeding ten thousand dollars ($10,000.00) and imprisoned in the county jail until he complies with the order of the court or is otherwise discharged by law. He is liable to the trustees for the value of all money or other things refused or neglected to be surrendered, together with all damages that are sustained by the stockholders and creditors of the corporation in consequence of the neglect or refusal.



1-31-122. Judgment for costs.

1-31-122. Judgment for costs.

If judgment is rendered against a corporation or against a person claiming to be a corporation, the court may render judgment for costs against the directors, trustees or other officers of the corporation, or against the person claiming to be a corporation.



1-31-123. Order directing transfer of books and papers; enforcement by fine or imprisonment.

1-31-123. Order directing transfer of books and papers; enforcement by fine or imprisonment.

In all actions under W.S. 1-31-101 through 1-31-130, when the judgment is against the defendant, the court may make an order directing the defendant promptly to deliver the books, papers, property, money, deeds, notes, bills and obligations to the persons entitled thereto or the trustees appointed to receive them. If complaint is made upon affidavit to the district court of a neglect or refusal to comply with the order, the court shall direct an attachment returnable immediately to issue for the defendant, who may be required to answer under oath touching the premises. If it appears that the defendant neglects or refuses, the court shall render judgment of fine or imprisonment, or both, as the court making the order might have rendered.



1-31-124. Injunction in aid of proceedings against banking associations.

1-31-124. Injunction in aid of proceedings against banking associations.

Any stockholder or stockholders, owning not less than one-fourth (1/4) of the paid in capital stock of any banking association, or entitled to the beneficial interest therein, may have an injunction pending proceedings in quo warranto, restraining the directors or trustees from making any disposition of the assets of the corporation prejudicial to the interests of the stockholders or inconsistent with their duties as directors or trustees.



1-31-125. Injunction in aid of proceedings against banking associations; security required of bank directors.

1-31-125. Injunction in aid of proceedings against banking associations; security required of bank directors.

The court may, upon satisfactory proof that the directors or trustees of a corporation have violated or are about to violate any of the franchises thereof, require them to give security to the stockholders satisfactory to the court for the proper discharge of their duties, and for the proper management and security of the assets. The court may enjoin the directors or trustees from paying out or issuing the notes of circulation of the bank and from incurring any additional liabilities, except for the payment of the necessary services of the officers and employees of the banking association, the amount of which while the proceedings are pending shall be under the control of the court.



1-31-126. Injunction against aid of proceedings against banking associations; directors may be enjoined from borrowing money.

1-31-126. Injunction against aid of proceedings against banking associations; directors may be enjoined from borrowing money.

The court may enjoin the directors or trustees from borrowing or issuing, either directly or indirectly, any of the money or assets of the bank for their individual benefit while the proceedings are pending.



1-31-127. Limitation upon time of bringing action against corporations or officer.

1-31-127. Limitation upon time of bringing action against corporations or officer.

Nothing in W.S. 1-31-101 through 1-31-130 shall authorize an action against a corporation for forfeiture of charter unless commenced within five (5) years after the act complained of was committed. An action may not be brought against a corporation for the exercise of a power or franchise under its charter which it has exercised for a term of twenty (20) years, nor may an action be brought against an officer to oust him from his office unless within three (3) years after the cause of the ouster or the right to hold the office arose.



1-31-128. Actions against officers of ousted corporations; limitation upon time.

1-31-128. Actions against officers of ousted corporations; limitation upon time.

When judgment of forfeiture and ouster is rendered against a corporation because of misconduct of the officers, trustees or directors, a person injured thereby may within one (1) year, in an action against the officers or directors, recover damages sustained by reason of the misconduct.



1-31-129. Provisions to be cumulative.

1-31-129. Provisions to be cumulative.

Nothing in W.S. 1-31-101 through 1-31-130 is intended to restrain any court from enforcing the performance of trusts for charitable purposes at the relation of the county attorney of the proper county, or from enforcing trusts or restraining abuses in other corporations at the suit of a person injured.



1-31-130. Precedence of actions; speedy trial.

1-31-130. Precedence of actions; speedy trial.

Actions for quo warranto shall have precedence in any court over any civil business pending therein. If the matter is of public concern, on the motion of the attorney general or prosecuting attorney, the court shall require as speedy a trial of the merits of the case as may be consistent with the rights of the parties.






CHAPTER 32 - REAL PROPERTY

ARTICLE 1 - PARTITION

1-32-101. Who compelled to make partition.

1-32-101. Who compelled to make partition.

Tenants in common and coparceners of any estate of lands, tenements or hereditaments within the state may be compelled to make a partition thereof as hereinafter prescribed.



1-32-102. Where proceedings to be had.

1-32-102. Where proceedings to be had.

When the estate is situated in one (1) county the proceedings shall be had in that county, and when situated in two (2) or more counties the proceedings may be had in any county in which a part of the estate is situated.



1-32-103. Filing and contents of petition.

1-32-103. Filing and contents of petition.

A person entitled to partition of an estate may file his petition in the district court setting forth the nature of his title, a description of the lands, tenements or hereditaments of which partition is demanded, and naming each tenant in common, coparcener or other interested person as defendant. If the petition seeks a division of property which division would otherwise be subject to the provisions of title 18, chapter 5, article 3 of the Wyoming statutes, the petition shall disclose that fact.



1-32-104. Finding of court; order for partition; appointment of commissioners; ordering writ of execution to issue.

1-32-104. Finding of court; order for partition; appointment of commissioners; ordering writ of execution to issue.

If the court finds that the plaintiff has a legal right to any part of the estate, it shall order partition in favor of the plaintiff or all parties in interest, appoint three (3) disinterested persons of the vicinity to be commissioners to make the partition and order a writ of execution to issue. A partition under this article shall be subject to the provisions of title 18, chapter 5, article 3 of the Wyoming statutes including any exemptions provided therein and as authorized by the county pursuant to those provisions. The court shall order the partition only after compliance by the petitioner with those provisions, as applicable.



1-32-105. Writ of partition directed to sheriff; contents; administering oath to commissioners.

1-32-105. Writ of partition directed to sheriff; contents; administering oath to commissioners.

The writ of partition may be directed to the sheriff of any county in which any part of the estate lies, and shall command him to administer the oaths of the commissioners, and setoff and divide to the plaintiff or each party in interest such part and proportion of the estate as the court shall order.



1-32-106. View and examination of estate by commissioners; setting aside under oath.

1-32-106. View and examination of estate by commissioners; setting aside under oath.

In making the partition, the commissioners must examine the estate and set apart the same in such lots as will be most advantageous and equitable, having due regard to the improvements, situation and quality of the different parts.



1-32-107. Partition of several tracts.

1-32-107. Partition of several tracts.

When partition of more than one (1) tract is demanded, the commissioners shall set off to each plaintiff or party in interest his proper proportion in each of the several tracts unless the several tracts are owned by the same proprietors in the same proportion in each tract, in which case the whole share of any proprietor in all the several tracts may be set off to the proprietor according to the best discretion of the commissioners.



1-32-108. Amicable partition.

1-32-108. Amicable partition.

Before a writ of partition is issued, the person of whom partition is demanded may appear in court in person or by attorney and consent to a partition of the estate according to the facts and prayer set forth in the petition. This amicable partition, when made and recorded, is valid and binding between the parties thereto.



1-32-109. Appraisement required where estate cannot be divided according to writ; return by commissioners; election to take at appraised value.

1-32-109. Appraisement required where estate cannot be divided according to writ; return by commissioners; election to take at appraised value.

When the commissioners are of the opinion that the estate cannot be divided according to the demand of the writ without manifest injury to its value, they shall return that fact to the court with a just valuation of the estate. If the court approves the return and one (1) or more of the parties elects to take the estate at such appraised value, it shall be adjudged to him upon his paying to the other parties their proportion of the appraised value according to their respective rights, or securing the same as hereinafter provided.



1-32-110. Terms of payment upon election to take; execution of conveyance.

1-32-110. Terms of payment upon election to take; execution of conveyance.

If one (1) or more of the parties elects to take the estate at the appraised value, unless the court for good cause directs the entire payment to be made in cash, or unless all the parties in interest agree to different terms, the terms of payment shall be one-third (1/3) cash, one-third (1/3) in one (1) year and one-third (1/3) in two (2) years, with interest, the deferred payments to be secured to the satisfaction of the court. On payment in full or in part with sufficient security for the remainder, the sheriff shall make and execute a conveyance to the party electing to take the same according to the order of the court.



1-32-111. Order for sale of estate in absence of election to take.

1-32-111. Order for sale of estate in absence of election to take.

If no election to take the estate at the appraised value is made, at the instance of a party the court may order the sale thereof at public auction by the sheriff who executed the writ of partition or his successor.



1-32-112. Conduct and terms of sale.

1-32-112. Conduct and terms of sale.

All such sales shall be made at the courthouse unless the court for good cause directs it to be made on the premises. The sale shall be conducted in all respects as a sale upon execution except that it is not necessary to appraise the estate. The estate shall not be sold for less than two-thirds (2/3) of its appraised value as returned by the commissioners. Unless the court directs for good cause the entire payment to be made in cash, the purchase money is payable one-third (1/3) on the day of sale, one-third (1/3) in one (1) year and one-third (1/3) in two (2) years, with interest.



1-32-113. Return by sheriff of proceedings of sale; confirmation by court; execution of deed of conveyance.

1-32-113. Return by sheriff of proceedings of sale; confirmation by court; execution of deed of conveyance.

On the return by the sheriff of his proceedings the court shall examine the same. If a sale has been made and the court approves the sale, on receiving payment of the consideration money or taking sufficient security therefor to the satisfaction of the court, the sheriff shall execute and deliver a deed to the purchaser.



1-32-114. Distribution of proceeds of sale or election to take; liability of sheriff and his sureties.

1-32-114. Distribution of proceeds of sale or election to take; liability of sheriff and his sureties.

The money or securities arising from a sale of or an election to take the estate shall be distributed and paid by order of the court to the parties entitled thereto, in lieu of their respective parts and proportions of the estate and according to their just rights therein. All receipts of money or securities by the sheriff shall be in his official capacity, and his sureties on his official bond are liable for any misapplication thereof.



1-32-115. Alias writ for sale; reappraisement by disinterested persons; sale with or without revaluation.

1-32-115. Alias writ for sale; reappraisement by disinterested persons; sale with or without revaluation.

When the estate has been once offered and not sold, an alias writ for the sale thereof may be issued as often as need be. The court may order a reappraisement by three (3) disinterested persons of the vicinity appointed by the court, and direct a sale of the estate at not less than two-thirds (2/3) of such appraised value, or if the court deem it for the interest of the parties, may order a sale without such reappraisement at not less than a sum it may fix.



1-32-116. Succeeding officer may make deed.

1-32-116. Succeeding officer may make deed.

When a conveyance is not made by the officer who made the sale, the court being satisfied that the sale or election was regularly made and the purchase money has been fully paid or secured, may order the sheriff of the county or officer performing his duties to execute and deliver to the purchaser or person electing to take the property a deed for the lands sold or taken.



1-32-117. Guardian may act for ward.

1-32-117. Guardian may act for ward.

The guardian of a minor or other person under legal disability may on behalf of his ward do and perform any act respecting the partition of an estate which the minor or other person under legal disability could do. He may elect, on behalf of the ward, to take the estate when the same cannot be divided without injury, and make payments therefor on behalf of the ward.



1-32-118. Powers of foreign guardian.

1-32-118. Powers of foreign guardian.

A person appointed according to the laws of any other state or country to take charge of the estate of a person under legal disability not a resident of this state, upon being duly authorized in this state to take charge of the estate situate in this state, may act in the partition of the estate to the same extent that the guardian of a person under legal disability is authorized to act by W.S. 1-32-117.



1-32-119. Actions by 1 tenant in common or coparcener against another.

1-32-119. Actions by 1 tenant in common or coparcener against another.

One (1) tenant in common or coparcener may recover from another his share of rents and profits received by the tenant in common or coparcener from the estate. One (1) parcener may maintain an action of waste against another, but no parcener shall possess any privileges over another in any election, division, partition or matter to be made or done concerning lands which have descended.



1-32-120. Partition of property of religious corporations.

1-32-120. Partition of property of religious corporations.

When two (2) or more religious denominations or other societies or associations have united in a corporation and as a corporation acquire title to real estate in this state, and subsequently agree to separate and form two (2) or more separate corporations, either corporation after the separate organization may file its petition for partition of property so acquired and held.



1-32-121. Partition of property of religious societies.

1-32-121. Partition of property of religious societies.

When two (2) or more religious societies or congregations have acquired in common land upon which to erect a house of public worship, buildings for church or school purposes, or for a cemetery, and either desires to abandon the joint use of the property, it may commence an action for the partition of the common property except the cemetery, which may continue to be used in common.



1-32-122. Costs and expenses to be equitably taxed.

1-32-122. Costs and expenses to be equitably taxed.

The court shall tax the costs and expenses which accrue in the action including reasonable attorney's fees for plaintiff's attorney or any other attorney rendering service in the case for the common benefit of all the parties.






ARTICLE 2 - QUIETING TITLE, EJECTMENT, RIGHTS OF OCCUPYINGCLAIMANTS

1-32-201. Action to quiet title.

1-32-201. Action to quiet title.

An action may be brought by a person in possession of real property against any person who claims an estate or interest therein adverse to him, for the purpose of determining the adverse estate or interest. The person bringing the action may hold possession himself or by his tenant.



1-32-202. Petition in actions to recover realty; sufficiency.

1-32-202. Petition in actions to recover realty; sufficiency.

In an action to recover real property it is sufficient if the plaintiff's petition states that he has a legal estate in and is entitled to possession of the real property, describing the same with sufficient certainty as to enable an officer holding an execution to identify it, and that the defendant unlawfully keeps him out of possession. It is not necessary to state how the plaintiff's estate or ownership is derived.



1-32-203. Petition in action to recover realty; answer.

1-32-203. Petition in action to recover realty; answer.

It is sufficient if the defendant's answer denies generally the title alleged in the petition or that he withholds the possession, but if he denies the title of the plaintiff, possession by the defendant shall be taken as admitted. When he does not defend for the whole premises, the answer shall describe the particular part for which defense is made.



1-32-204. Petition in action against cotenant.

1-32-204. Petition in action against cotenant.

If the action is by a tenant in common against a cotenant, the plaintiff must state that the defendant either denied the plaintiff's right or did some act amounting to such denial.



1-32-205. Recovery when right terminates during action.

1-32-205. Recovery when right terminates during action.

In an action for the recovery of real property when the plaintiff shows a right to recover at the time the action was commenced but his right has terminated during the pendency of the action, the verdict and judgment must be according to the fact and the plaintiff may recover for withholding the property.



1-32-206. Benefit of occupying claimant law.

1-32-206. Benefit of occupying claimant law.

Parties in an action for the recovery of real property may avail themselves of the statutes for the relief of occupying claimants of land.



1-32-207. Conditions under which occupying claimant to be paid for improvements.

1-32-207. Conditions under which occupying claimant to be paid for improvements.

(a) A person in quiet possession of land or tenement who claims to own the land and who has obtained title to and is in possession of the land without fraud or collusion on his part, shall not be evicted or turned out of possession by any person who proves an adverse and better title until the occupying claimant or his heirs are fully paid the value of all lasting and valuable improvements made on the land by him or by the person under whom he holds, previous to receiving actual notice by the commencement of suit on the adverse claim under which eviction may be effected, unless the occupying claimant refuses to pay to the person proving an adverse and better title the value of the land, without improvements made thereon, upon demand of the successful claimant or his heirs as hereinafter provided:

(i) If the occupying claimant holds a plain and connected title in law or equity, derived from the records of a public office;

(ii) If he holds the same by deed, devise, descent, contract, bond or agreement from and under a person claiming title as aforesaid, derived from the records of a public office, or by deed duly authenticated and recorded;

(iii) If he holds under sale on execution against a person claiming title as aforesaid, derived from the records of a public office, or by deed duly authenticated and recorded;

(iv) If he holds under a sale for taxes authorized by the laws of this state; or

(v) If he holds under a sale and conveyance made by executors, administrators or guardians or by any other person in pursuance of an order of court where lands are or have been directed to be sold.



1-32-208. Conditions under which occupying claimant to be paid for improvements; tax title sufficient to protect occupant.

1-32-208. Conditions under which occupying claimant to be paid for improvements; tax title sufficient to protect occupant.

(a) The title by which the successful claimant succeeds against the occupying claimant in all cases of lands sold for taxes by virtue of any law of this state shall be considered an adverse and better title, under the provisions of W.S. 1-32-207, whether it is the title under which taxes were due and for which the land was sold, or any other title or claim.

(b) The occupying claimant holding possession of land sold for taxes, having the deed of a collector of taxes or county treasurer therefor or a certificate of the sale from a collector of taxes or a county treasurer, or claiming under the person who holds the deed or certificate shall be considered as having sufficient title to the land to demand the value of improvements as provided by law.



1-32-209. Entry of claim against occupying claimant; subsequent procedure.

1-32-209. Entry of claim against occupying claimant; subsequent procedure.

At the request of either party, the court rendering judgment against the occupying claimant shall cause a docket entry thereof to be made, and the cause shall then proceed as do other civil actions.



1-32-210. Question of fact to be tried by jury upon request; view of premises; findings; trial by court without jury.

1-32-210. Question of fact to be tried by jury upon request; view of premises; findings; trial by court without jury.

(a) An occupying claimant desiring a jury trial shall have five (5) days and the opposite party ten (10) days after the rendering of the judgment as provided in W.S. 1-32-209 to demand a jury and deposit a jury fee as in civil actions. If no jury is demanded the case shall be tried by the court.

(b) For the trial of the question of fact a jury, if demanded, shall view the premises in question. From the view and the testimony, the jury shall find in their verdict:

(i) The reasonable value of the permanent and valuable improvements made on the land previous to the occupying claimant's receipt of actual notice of the adverse claim of the plaintiff;

(ii) The damages, if any, the land has sustained by waste, including the value of the timber or other valuable material removed or destroyed; and

(iii) The net annual value of the rents and profits of the land accruing after the occupying claimant received notice of claim by service of summons.

(c) The jury shall find the value of the land at the time judgment was rendered with the improvements thereon and its value without the improvements or damages sustained by waste and return their verdict in open court.



1-32-211. Setting aside verdict and judgment.

1-32-211. Setting aside verdict and judgment.

The verdict of the jury or judgment of the court are subject to the same rules for setting aside verdicts and judgments as provided in any other civil action.



1-32-212. Judgment on report of jury in favor of plaintiff in ejectment.

1-32-212. Judgment on report of jury in favor of plaintiff in ejectment.

If the jury reports a sum in favor of the plaintiff in ejectment on the assessment and valuation of the valuable improvements, the assessment of damages for waste and the net annual value of the rents and profits, the court shall render judgment therefor and issue execution thereon. If no such excess be reported the plaintiff in ejectment is barred from having or maintaining an action for mesne profits.



1-32-213. Proceedings if report of jury is for occupying claimant.

1-32-213. Proceedings if report of jury is for occupying claimant.

If the jury reports a sum in favor of the occupying claimant on the assessment and valuation of the valuable improvements, deducting therefrom any damages sustained by waste and the net annual value of the rents and profits which the occupying claimant has received after the commencement of the action, the successful claimant or his heirs may either demand of the occupying claimant the value of the land without the improvements so assessed and tender a deed of the land to the occupying claimant, or may pay the occupying claimant the sum allowed by the jury in his favor, within such reasonable time as the court shall allow.



1-32-214. Writ of possession to issue on payment for improvements.

1-32-214. Writ of possession to issue on payment for improvements.

If the successful claimant, his heirs or their guardians elect to pay to the occupying claimant the sum reported in his favor by the jury, a writ of possession shall issue in favor of the successful claimant, his heirs or their guardians.



1-32-215. Writ of possession to issue if deed tendered and payment refused.

1-32-215. Writ of possession to issue if deed tendered and payment refused.

If the successful claimant, his heirs or their guardians elect to receive the value of the land without improvements, assessed to be paid by the occupying claimant, and tender a general warranty deed conveying their adverse or better title within the time allowed by the court for the payment of money, and the occupying claimant refuses or neglects to pay the successful claimant, his heirs or their guardians within the time limited, a writ of possession shall issue in favor of the successful claimant, his heirs or their guardians.



1-32-216. Occupying claimant and heirs not to be evicted except as provided in W.S. 1-32-214 and 1-32-215; right to bring action for title.

1-32-216. Occupying claimant and heirs not to be evicted except as provided in W.S. 1-32-214 and 1-32-215; right to bring action for title.

The occupying claimant or his heirs shall not be evicted from possession of the land except as provided in W.S. 1-32-214 and 1-32-215 where application is made for the value of improvements. When an election is made by the successful claimant, his heirs or their guardians to surrender lands under the provisions of W.S. 1-32-207 through 1-32-216 the occupying claimant or his heirs may, at any time after payment is made, bring an action in the court where judgment of eviction was obtained, and obtain judgment for the title of the land if it has not been previously conveyed to the occupant.






ARTICLE 3 - SALE OR LEASE OF CERTAIN INTERESTS

1-32-301. Authorization to sell qualified fee.

1-32-301. Authorization to sell qualified fee.

In an action by the owner of any qualified or conditional fee or any other qualified, conditional or determinable interest, or by a person claiming under such owner, or by the trustees or beneficiaries of an estate held in trust, the district courts may authorize the sale of any estate, whether created by will, deed, contract or descent, when satisfied that a sale would be for the benefit of the person holding the first and present estate, interest or use and do no substantial injury to the heirs in tail or others in expectancy, succession, reversion or remainder.



1-32-302. Requisites of petition; parties.

1-32-302. Requisites of petition; parties.

The petition shall contain a description of the estate to be sold, a clear statement of the interest of the plaintiff, and a copy of the will, deed or other instrument of writing by which the estate is created. All persons in being who are interested in the estate or who may by the terms of the will, deed or other instrument creating the estate become interested as heir, reversioner or otherwise, shall be made parties to the petition. If the name or residence of any person who ought to be made a party is unknown to the plaintiff, the fact shall be verified by the affidavit of the plaintiff and the sale may be ordered notwithstanding such names and residences are unknown.



1-32-303. Hearing of petition; order for and effect of sale.

1-32-303. Hearing of petition; order for and effect of sale.

Upon hearing the petition if it is shown a sale of the estate would be for the benefit of the tenant in tail or for life, and do no substantial injury to the heirs in tail or others in expectancy, succession, reversion or remainder, the court shall direct a sale of the estate to be made and the manner thereof, and shall appoint some suitable person to make the sale. The sale shall vest the estate sold in the purchaser, freed from the entailment, limitation or condition.



1-32-304. Sale by consent of parties; right of guardians to assent in place of wards.

1-32-304. Sale by consent of parties; right of guardians to assent in place of wards.

All parties in interest may appear voluntarily and consent in writing to the sale. Testamentary guardians and guardians appointed by the court may consent in place of their wards.



1-32-305. Report of sale to court; confirmation; conveyance of premises upon payment of purchase money.

1-32-305. Report of sale to court; confirmation; conveyance of premises upon payment of purchase money.

All sales shall be reported to the court authorizing them. If on examination it appears that the sale was fairly conducted and the price obtained is the reasonable value of the estate sold, the court shall confirm the sale and direct a deed of conveyance be made to the purchaser on payment of the purchase money, or on securing the payment thereof in a manner approved by the court.



1-32-306. Proceeds to descend like estate sold.

1-32-306. Proceeds to descend like estate sold.

For purposes of descent, succession, reversion or remainder, all monies arising from the sale have the same character and are governed by the same principles as the estate sold, and pass according to the terms of the deed, will or other instrument creating the estate.



1-32-307. Investment of proceeds of sale; reinvestment in other real estate; descent; appointment of trustees to make investments; security required of trustees.

1-32-307. Investment of proceeds of sale; reinvestment in other real estate; descent; appointment of trustees to make investments; security required of trustees.

(a) Money arising from the sales shall be invested, under the direction and supervision of the court, in the certificates of the funded debt of this state or of the United States, or in bonds secured by mortgage on unencumbered real estate situated in the proper county of double the value of the money secured thereby, exclusive of buildings and other improvements and of timber, mines and minerals. The court may order the money to be reinvested in other real estate within this state under such restrictions as it may prescribe, which investments shall be reported to the court and subject to its approval and confirmation.

(b) For purposes of descent, succession, reversion or remainder the real estate in which the money is reinvested shall have the same character and be governed by the same principles as the estate sold, and shall pass according to the terms of the deed, will or other instrument creating the estate sold.

(c) The court shall appoint competent trustees to invest and manage the money who from time to time shall report to the court their proceedings and the condition of the fund. The court shall require of the trustees security for the faithful discharge of their duty and may from time to time require additional security, remove the trustees for cause or reasonable apprehension thereof and may accept the resignation of a trustee and fill a vacancy by a new appointment.



1-32-308. Use of income; taxes and expenses.

1-32-308. Use of income; taxes and expenses.

The net income accruing from sales shall be paid to the person who would be entitled to the use or income of the estate, were the same unsold. All taxes and the expenses of investment and management of the fund shall be paid by the person entitled to the income thereof.



1-32-309. Right to lease estate for term of years; rents and profits.

1-32-309. Right to lease estate for term of years; rents and profits.

Upon like proceedings the court may direct that the estate be leased for a term of years, renewable or otherwise, as may appear most beneficial and equitable. The rents and profits shall be paid to the person who might otherwise be entitled to the use and occupancy of the estate or the income thereof.



1-32-310. Sale of property given or purchased for religious use; generally.

1-32-310. Sale of property given or purchased for religious use; generally.

When any real estate except burial grounds of a cemetery has been donated, bequeathed or otherwise entrusted to or purchased by any person or trustee for any public religious use but not to or for use of any particular religious denomination, or when the same has been donated, bequeathed, entrusted to or purchased by a particular religious denomination and has been abandoned for such use, the district court of the county in which the real estate is located, upon good cause shown upon the petition of any citizen of the vicinity, may make an order for the sale of the property whether the same has been built upon or otherwise improved or not, and may make the order as to costs and disposition of the proceeds of the sale of the religious or other public use as shall be just, proper and equitable. The purchaser shall be invested with as full and complete a title thereto as the character of the original grant for the religious use will allow.



1-32-311. Sale of property given or purchased for religious use; necessary parties to proceeding.

1-32-311. Sale of property given or purchased for religious use; necessary parties to proceeding.

All persons who have a vested, contingent or reversionary interest in the real estate and the trustees or other officers of any religious society then using the same shall be made parties to the petition and be notified of the filing and pendency thereof as in a civil action.






ARTICLE 4 - SPECIFIC PERFORMANCE; ACTIONS FOR PURCHASE MONEY

1-32-401. Completion of contract by survivors.

1-32-401. Completion of contract by survivors.

When two (2) or more persons who own an interest in land become bound in writing for its sale and conveyance and one (1) of them dies before the land is conveyed, the survivor may by petition against the purchaser and the heirs or devisees of the deceased party, be authorized to complete the contract.



1-32-402. Requisites of petition; copy of contract to be annexed.

1-32-402. Requisites of petition; copy of contract to be annexed.

The petition must set forth the names of the contracting parties, describe the lands contracted for, state the time the contract was made, that the contract has been fully performed by the purchaser and have annexed a copy of the contract.



1-32-403. Findings of court; order authorizing completion of contract; requirements and effect of deed.

1-32-403. Findings of court; order authorizing completion of contract; requirements and effect of deed.

If the court finds the allegations of the petition to be true, it may order the survivors to complete the contract by conveying the land. The deed shall recite the order and shall convey as complete and perfect a title and have the same effect as if executed by all the owners.



1-32-404. Heirs and devisees may ask completion.

1-32-404. Heirs and devisees may ask completion.

The heirs at law or devisees of a person who purchased an interest in land by written contract and died before conveyance thereof to him, may compel conveyance as the deceased might have done.



1-32-405. Recoupment of vendee in action for purchase money.

1-32-405. Recoupment of vendee in action for purchase money.

(a) In actions for the recovery of purchase money for real estate by vendor against vendee, the vendee may, notwithstanding his continued possession, set up by way of counterclaim, any breach of the covenants of title acquired by him from the vendor and make any person claiming an adverse estate or interest therein party to the action. Upon the hearing the vendee may recoup against the vendor's demand the present worth of any existing lien or encumbrance thereon.

(b) If the adverse estate or interest is an estate in reversion or remainder or contingent upon a future event, the court may:

(i) Order the vendee with his assent to surrender possession to his vendor upon the repayment of so much of the purchase money as has been paid, with interest; or

(ii) Direct the payment of the purchase money claimed in the action, upon the vendor giving bond in double the amount thereof with two (2) or more sureties approved by the court, conditioned for the repayment of the same with interest if the vendee or his privies are subsequently evicted by reason of the defect.









CHAPTER 33 - RECEIVERS

1-33-101. Cases in which receiver appointed.

1-33-101. Cases in which receiver appointed.

(a) A receiver may be appointed by the district court in the following actions or cases:

(i) By a vendor to vacate a fraudulent purchase of property;

(ii) By a creditor to subject any property or fund to his claim;

(iii) By a partner or other person jointly owning or interested in any property or fund, whose right to or interest in the property or fund or the proceeds thereof is probable and where it is shown that the property or fund is in danger of being lost, removed or materially injured;

(iv) By a mortgagee for the foreclosure of his mortgage and sale of mortgaged property where it appears that the mortgaged property is in danger of being lost, removed or materially injured, or that a condition of the mortgage has not been performed and the property is probably insufficient to discharge the mortgage debt;

(v) After judgment to carry the judgment into effect;

(vi) After judgment to dispose of the property according to the judgment or preserve it during the pendency of an appeal, or when an execution has been returned unsatisfied and the judgment debtor refuses to apply the property in satisfaction of the judgment;

(vii) When a corporation has been dissolved or is insolvent or in imminent danger of insolvency or has forfeited its corporate rights; and

(viii) In all other cases where receivers have been appointed by courts of equity.



1-33-102. Persons ineligible as receiver; exceptions.

1-33-102. Persons ineligible as receiver; exceptions.

No person interested in an action shall be appointed receiver or be a representative of the receiver except by consent of the parties.



1-33-103. Oath and bond of receiver.

1-33-103. Oath and bond of receiver.

Before he enters upon his duties the receiver must be sworn to perform faithfully and give surety approved by the court, or by the clerk upon order of the court, in such sum as the court shall direct not to exceed double the amount of any property involved, conditioned that he will faithfully discharge the duties of receiver and obey the orders of the court.



1-33-104. Powers of receiver.

1-33-104. Powers of receiver.

The receiver under control of the court, may bring and defend actions in his own name as receiver, take and keep possession of the property, receive rents, collect, compound for and compromise demands, make transfers and generally do acts respecting the property as the court may authorize.



1-33-105. Investment of funds by receiver.

1-33-105. Investment of funds by receiver.

Funds in the hands of a receiver may be invested upon interest by order of the court with the consent of all parties to the action.



1-33-106. Disposition of trust property during litigation.

1-33-106. Disposition of trust property during litigation.

When a party admits he has in his possession or under his control any money or other thing capable of delivery which is the subject of the litigation, held by him as trustee for another party or which belongs or is due to another party, the court may order the same to be deposited in court or delivered to the other party with or without security, subject to further direction of the court.



1-33-107. Enforcement of orders of court.

1-33-107. Enforcement of orders of court.

When a court orders the deposit or delivery of money or other thing and the order is disobeyed, the court, besides punishing the disobedience as for contempt, may order the sheriff to take the money or thing and deposit or deliver it in conformity with the direction of the court.



1-33-108. Publication of notice of appointment of receiver; requiring claims to be presented.

1-33-108. Publication of notice of appointment of receiver; requiring claims to be presented.

Within thirty (30) days after a receiver is appointed and qualified if the court so orders, the receiver shall publish for three (3) weeks in a newspaper of the county in which he is appointed a notice that he is appointed receiver, stating the date of the appointment and requiring all persons having claims against the person, company, corporation or partnership for which the receiver is appointed to exhibit their claims to the receiver within the four (4) months from the date of the first publication of the notice, and if the claims are not exhibited within the four (4) months they are forever barred from participation in the assets of the receivership.



1-33-109. Publication of notice of appointment of receiver; proof of publication; procedure when claimant out of state.

1-33-109. Publication of notice of appointment of receiver; proof of publication; procedure when claimant out of state.

After the notice is given as required, a copy with an affidavit of publication must be filed in the office of the clerk of court and the court shall enter a decree that notice to creditors has been duly given and that all claims not exhibited as required by law are barred. When it appears by affidavit to the satisfaction of the court that a claimant had no notice by reason of being out of the state, the claim may upon order of the court be presented at any time before a decree of final settlement of the receivership is entered.



1-33-110. Time for bringing suit against receiver.

1-33-110. Time for bringing suit against receiver.

When a properly filed claim is rejected by the receiver, or if allowed by the receiver is rejected by the court, the holder of the claim must bring suit against the receiver within four (4) months after the date upon which he is given notice of the rejection, otherwise the claim is forever barred.






CHAPTER 34 - REPLEVIN

1-34-101. Repealed by Laws 1987, ch. 198, 3.

1-34-101. Repealed by Laws 1987, ch. 198, 3.



1-34-102. Repealed by Laws 1987, ch. 198, 3.

1-34-102. Repealed by Laws 1987, ch. 198, 3.



1-34-103. Repealed by Laws 1987, ch. 198, 3.

1-34-103. Repealed by Laws 1987, ch. 198, 3.



1-34-104. Repealed by Laws 1987, ch. 198, 3.

1-34-104. Repealed by Laws 1987, ch. 198, 3.



1-34-105. Repealed by Laws 1987, ch. 198, 3.

1-34-105. Repealed by Laws 1987, ch. 198, 3.



1-34-106. Repealed by Laws 1987, ch. 198, 3.

1-34-106. Repealed by Laws 1987, ch. 198, 3.



1-34-107. Repealed by Laws 1987, ch. 198, 3.

1-34-107. Repealed by Laws 1987, ch. 198, 3.



1-34-108. Repealed by Laws 1987, ch. 198, 3.

1-34-108. Repealed by Laws 1987, ch. 198, 3.



1-34-109. Repealed by Laws 1987, ch. 198, 3.

1-34-109. Repealed by Laws 1987, ch. 198, 3.



1-34-110. Repealed by Laws 1987, ch. 198, 3.

1-34-110. Repealed by Laws 1987, ch. 198, 3.



1-34-111. Repealed by Laws 1987, ch. 198, 3.

1-34-111. Repealed by Laws 1987, ch. 198, 3.



1-34-112. Repealed by Laws 1987, ch. 198, 3.

1-34-112. Repealed by Laws 1987, ch. 198, 3.



1-34-113. Repealed by Laws 1987, ch. 198, 3.

1-34-113. Repealed by Laws 1987, ch. 198, 3.



1-34-114. Repealed by Laws 1987, ch. 198, 3.

1-34-114. Repealed by Laws 1987, ch. 198, 3.



1-34-115. Repealed by Laws 1987, ch. 198, 3.

1-34-115. Repealed by Laws 1987, ch. 198, 3.



1-34-116. Repealed by Laws 1987, ch. 198, 3.

1-34-116. Repealed by Laws 1987, ch. 198, 3.



1-34-117. Repealed by Laws 1987, ch. 198, 3.

1-34-117. Repealed by Laws 1987, ch. 198, 3.



1-34-118. Repealed by Laws 1987, ch. 198, 3.

1-34-118. Repealed by Laws 1987, ch. 198, 3.






CHAPTER 35 - STATE, STATE AGENCIES AND POLITICAL SUBDIVISIONS;ACTIONS BY OR AGAINST

1-35-101. Actions against state agencies deemed actions against state; jurisdiction.

1-35-101. Actions against state agencies deemed actions against state; jurisdiction.

Any action permitted by law which is brought against the state loan and investment board, board of land commissioners, public service commission of Wyoming, state board of equalization of Wyoming or the trustees of the University of Wyoming is an action against the state of Wyoming and no action shall be brought against any of such boards, commissions or trustees except in the courts of the state of Wyoming, and no action shall be maintained against any of such boards, commissions or trustees in any other jurisdiction.



1-35-102. Repealed by Laws 1979, ch. 157, 3.

1-35-102. Repealed by Laws 1979, ch. 157, 3.



1-35-103. Violation of state contracts to be reported to attorney general; investigation; action to recover damages; employment of special assistants.

1-35-103. Violation of state contracts to be reported to attorney general; investigation; action to recover damages; employment of special assistants.

(a) Any officer, board or commission of the state of Wyoming, or their legal counsel, responsible for the enforcement of any contract between the state of Wyoming and any person, having reason to believe that there has been a violation of the terms of the contract to the damage of the state of Wyoming, shall report the matter to the attorney general of the state of Wyoming. The attorney general shall make such investigation of the matter as is necessary. Upon completion of the investigation and finding of probable damages to the state of Wyoming, the attorney general may bring suit in any court of competent jurisdiction to recover all damages that the state of Wyoming may have incurred by reason of the breach of contract, or for any money or other property that may be due on the contract. Subject to the governor's approval he may employ specially qualified assistants or counsel to aid in any investigation of such action.

(b) A contract with the state of Wyoming includes any contract, lease or instrument in writing entered into by any board, officer or commission of the state of Wyoming for the benefit of the state whether the contract is made in the name of the state of Wyoming or in the name of the officer, board or commission.



1-35-104. Actions under control of attorney general; settlement or compromise with approval of governor.

1-35-104. Actions under control of attorney general; settlement or compromise with approval of governor.

The attorney general shall control all investigations and actions instituted and conducted in behalf of the state as provided in W.S. 1-35-103 and has full discretionary powers to prosecute all investigations and litigation and, with the approval of the governor, to settle, compromise or dismiss the actions.



1-35-105. Compensation of assistants and court costs to be paid from sums recovered; limitation on amount.

1-35-105. Compensation of assistants and court costs to be paid from sums recovered; limitation on amount.

Any contract of employment providing for reimbursement of court costs incurred in connection with or fees to be paid for the specially qualified assistants and counsel whose services may be employed shall provide that such fees and costs shall only be paid from moneys recovered by the state as the result of any investigations, litigation or compromise in connection with which the services are rendered. The total obligation created by the employment for reimbursement of court costs and payment of fees for services rendered in each particular investigation or litigation shall not exceed one-half (1/2) of the amount recovered in the proceedings.



1-35-106. Disposition of sums recovered; appropriation for costs and fees.

1-35-106. Disposition of sums recovered; appropriation for costs and fees.

All moneys collected by virtue of W.S. 1-35-103 through 1-35-106 shall be paid into the state treasury of the state of Wyoming, and there is hereby appropriated out of any monies so recovered a sum not exceeding one-half (1/2) of the amount recovered to pay the costs and fees for the special assistants, to be paid by the warrant drawn on the state treasury.



1-35-107. Actions by state or instrumentality, county, municipality or school district; judgment and enforcement.

1-35-107. Actions by state or instrumentality, county, municipality or school district; judgment and enforcement.

The state of Wyoming or any department or instrumentality thereof, county, incorporated city or town and school district therein is authorized to bring an action in any court having jurisdiction to recover any money due it upon any contract or other liability or obligation. In any such action the court shall enter judgment for the amount found to be due the state of Wyoming or any of the above entities, and any such judgment may be enforced by levy upon execution or by any other process provided by law.



1-35-108. Deposit of security by state, municipality or agency.

1-35-108. Deposit of security by state, municipality or agency.

The state of Wyoming, a county, city or town, or any departments or agencies thereof or any party acting for or on behalf of any such department or agency in his official capacity shall not be required to deposit security for damages, fees or costs in any civil, criminal or special proceeding instituted or pending in any court or special tribunal in the state unless expressly required so to do by the rule, statute or ordinance generally providing for deposit of security for such purposes.






CHAPTER 36 - ARBITRATION

1-36-101. Short title.

1-36-101. Short title.

W.S. 1-36-101 through 1-36-119 may be cited as the Uniform Arbitration Act.



1-36-102. "Court" defined; jurisdiction.

1-36-102. "Court" defined; jurisdiction.

"Court" means the district court having jurisdiction of the parties. An agreement providing for arbitration in this state may be enforced by the court in the county where the parties to the controversy reside or may be personally served.



1-36-103. Written agreement to submit controversy to arbitration valid.

1-36-103. Written agreement to submit controversy to arbitration valid.

A written agreement to submit any existing or future controversy to arbitration is valid, enforceable and irrevocable, save upon such grounds as exist at law or in equity for the revocation of the contract. This includes arbitration agreements between employers and employees or between their respective representatives unless otherwise provided in the agreement.



1-36-104. Duty of court on application of party to arbitrate.

1-36-104. Duty of court on application of party to arbitrate.

(a) On application of a party showing an arbitration agreement and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration. If the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to determine the issue raised and shall order or deny arbitration accordingly.

(b) If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications to compel arbitration, the application shall be made therein. Otherwise the application shall be made in the court of proper venue.

(c) Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application therefor has been made or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.

(d) An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or because any fault or grounds for the claim sought to be arbitrated have not been shown.



1-36-105. When court to appoint arbitrators.

1-36-105. When court to appoint arbitrators.

If the arbitration agreement provides a method of appointment of arbitrators this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator fails or is unable to act and his successor has not been appointed, the court on application of a party shall appoint one (1) or more arbitrators. An arbitrator so appointed has all the powers of one specifically named in the agreement.



1-36-106. Powers of arbitrators.

1-36-106. Powers of arbitrators.

The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by law.



1-36-107. Notice and hearing.

1-36-107. Notice and hearing.

(a) The arbitrators shall appoint a time and place for the hearing and serve the parties with notice either personally or by registered mail not less than five (5) days before the hearing. Appearance at the hearing waives the notice. The arbitrators may adjourn the hearing from time to time as necessary, and on request of a party or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award, unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.

(b) The parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

(c) The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If during the course of the hearing an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators may continue with the hearing and determination of the controversy.



1-36-108. Right to be represented by attorney; effect of waiver.

1-36-108. Right to be represented by attorney; effect of waiver.

A party may be represented by an attorney at any arbitration proceeding or hearing. A waiver of representation prior to the proceeding is ineffective.



1-36-109. Authority of arbitrators to issue subpoenas and administer oaths; service of subpoenas; depositions; compelling person to testify; witness fees.

1-36-109. Authority of arbitrators to issue subpoenas and administer oaths; service of subpoenas; depositions; compelling person to testify; witness fees.

(a) The arbitrators may issue subpoenas for the attendance of witnesses, for the production of books, records, documents and other evidence and may administer oaths. Subpoenas issued shall be served, and upon application to the court by a party or the arbitrators, enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.

(b) On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken of a witness who cannot be subpoenaed or is unable to attend the hearing, in the manner designated by the arbitrators.

(c) All provisions of law compelling a person under subpoena to testify are applicable.

(d) The same fees for attendance as a witness shall be paid as for a witness in the district court.



1-36-110. Award of arbitrators.

1-36-110. Award of arbitrators.

(a) The award shall be in writing and signed by the arbitrators joining in the decision. A copy shall be delivered to each party personally, or by registered mail or as provided in the agreement.

(b) An award shall be made within the time fixed by the agreement, or if not so fixed, within such time as the court orders on application of a party. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless he notifies the arbitrators of his objection prior to the delivery of the award to him.



1-36-111. Modification of award.

1-36-111. Modification of award.

(a) On application of a party or an order of the court, the arbitrators may modify the award:

(i) When there was an evident miscalculation of figures or description of a person or property referred to in the award;

(ii) When the award is imperfect as to form not affecting the merits of the controversy; or

(iii) For the purpose of clarifying the award.

(b) The application shall be made within twenty (20) days after delivery of the award to the applicant. Written notice shall be given promptly to the opposing party, stating he must serve his objections within ten (10) days from receipt of the notice. The award as modified is subject to the provisions of W.S. 1-36-113, 1-36-114 and 1-36-115.



1-36-112. Expenses and fees for arbitrators.

1-36-112. Expenses and fees for arbitrators.

The arbitrators' expenses, fees and other costs, not including counsel fees, incurred in the arbitration shall be paid as provided in the award, unless otherwise provided in the arbitration agreement.



1-36-113. Confirmation of award by court.

1-36-113. Confirmation of award by court.

Upon application of a party the court shall confirm the award unless within the time limits allowed grounds are urged for vacating or modifying the award.



1-36-114. When court to vacate award.

1-36-114. When court to vacate award.

(a) Upon application of a party the court shall vacate an award where:

(i) The award was procured by corruption, fraud or other undue means;

(ii) There was evident partiality by an arbitrator appointed as a neutral, corruption of any of the arbitrators or misconduct prejudicing the rights of any party;

(iii) The arbitrators exceeded their powers;

(iv) The arbitrators refused to postpone the hearing upon sufficient cause being shown, refused to hear evidence material to the controversy or otherwise conducted the hearing as to prejudice substantially the rights of a party; or

(v) There was no arbitration agreement, the issue was not adversely determined by a court as provided by law and the applicant did not participate in the arbitration hearing without raising the objection. The fact that the relief was such that it could not or would not be granted by a court of law or equity is not a ground for vacating or refusing to confirm the award.

(b) An application for vacating an award shall be made within ninety (90) days after delivery of a copy of the award to the applicant, or if predicated upon corruption, fraud or other undue means it shall be made within ninety (90) days after the grounds are known or should have been known.

(c) In vacating the award on grounds other than stated in paragraph (a)(v) of this section the court may order a rehearing before new arbitrators chosen as provided in the agreement or by the court in accordance with W.S. 1-36-105. If the award is vacated on grounds set forth in paragraph (a)(iii) or (iv) of this section the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with W.S. 1-36-105. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

(d) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.



1-36-115. When court to modify or correct award.

1-36-115. When court to modify or correct award.

(a) Upon application made within ninety (90) days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:

(i) There was an evident miscalculation of figures or an evident mistake in the description of any person or property referred to in the award;

(ii) The arbitrators awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(iii) The award is imperfect in a matter of form, not affecting the merits of the controversy.

(b) If the application is granted, the court shall modify and correct the award as to intent and shall confirm the award as so modified and corrected. Otherwise the court shall confirm the award as made.

(c) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.



1-36-116. Judgment upon granting order confirming, modifying or correcting award; costs and disbursements.

1-36-116. Judgment upon granting order confirming, modifying or correcting award; costs and disbursements.

Upon the granting of an order confirming, modifying or correcting an award, the judgment shall conform and be enforced as any other judgment. Costs of the application, proceedings and disbursements may be awarded by the court.



1-36-117. Application to court to be by motion; notice and hearing to be in manner provided by law.

1-36-117. Application to court to be by motion; notice and hearing to be in manner provided by law.

An application to the court for relief shall be by motion and shall be heard in the manner provided by law or rule of court. Notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action unless otherwise specified by the parties.



1-36-118. Venue upon initial and subsequent applications.

1-36-118. Venue upon initial and subsequent applications.

An initial application shall be made to the court of the county in which the agreement provides the arbitration hearing shall be held. Otherwise the application shall be made in the county where the adverse party resides or has a place of business or, if he has no residence or place of business in this state, to the court of the county where the adverse party can be served. All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.



1-36-119. Appeals.

1-36-119. Appeals.

(a) An appeal may be taken from:

(i) An order denying the application to compel arbitration;

(ii) An order granting an application to stay arbitration;

(iii) An order confirming or denying confirmation of an award;

(iv) An order modifying or correcting an award;

(v) An order vacating an award without directing a rehearing; or

(vi) A final judgment or decree entered by the court.

(b) The appeal shall be taken in the manner of a civil action.






CHAPTER 37 - DECLARATORY JUDGMENTS

1-37-101. Short title.

1-37-101. Short title.

"This act" means W.S. 1-37-101 through 1-37-115 and may be cited as the Uniform Declaratory Judgments Act.



1-37-102. Scope and general consideration.

1-37-102. Scope and general consideration.

Courts of record within their respective jurisdictions may declare rights, status and other legal relations whether or not further relief is or could be claimed. No proceeding is open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect, and such declarations shall have the effect of a final judgment.



1-37-103. Right of interested party to have determination made.

1-37-103. Right of interested party to have determination made.

Any person interested under a deed, will, written contract or other writings constituting a contract, or whose rights, status or other legal relations are affected by the Wyoming constitution or by a statute, municipal ordinance, contract or franchise, may have any question of construction or validity arising under the instrument determined and obtain a declaration of rights, status or other legal relations.



1-37-104. Contract may be construed at any time.

1-37-104. Contract may be construed at any time.

A contract may be construed either before or after there has been a breach thereof.



1-37-105. Fiduciary's rights to be construed.

1-37-105. Fiduciary's rights to be construed.

(a) Any person interested as or through an executor, administrator, trustee, guardian or other fiduciary, creditor, devisee, legatee, heir, next of kin, or beneficiary of a trust, in the administration of a trust, or of the estate of a decedent, a minor or person under legal disability, may have a declaration of rights or other legal relations in respect thereto:

(i) To ascertain any class of creditors, devisees, legatees, heirs, next of kin or others;

(ii) To direct the executors, administrators or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

(iii) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.



1-37-106. Adjudication of water rights.

1-37-106. Adjudication of water rights.

(a) The state of Wyoming upon the relation of the attorney general may institute an action to have determined in a general adjudication the nature, extent, and relative priority of the water rights of all persons in any river system and all other sources, provided:

(i) For the purposes of this section:

(A) The term "general adjudication" shall mean the judicial determination or establishment of the extent and priority of the rights to use water of all persons on any river system and all other sources within the state of Wyoming. The court conducting such a general adjudication shall:

(I) Certify to the state board of control those legal and factual issues which the court deems appropriate for the board to determine. Upon such certification, the board shall exercise those powers and follow those procedures set forth in Rule 53 of the Wyoming Rules of Civil Procedure;

(II) Confirm those rights evidenced by previous court decrees, or by certificates of appropriation, or by certificates of construction heretofore issued by the Wyoming state board of control;

(III) Determine the status of all uncancelled permits to acquire the right to the use of the water of the state of Wyoming and adjudicate all perfected rights thereunder not theretofore adjudicated under W.S. 41-4-511;

(IV) Determine the extent and priority date of and adjudicate any interest in or right to use the water of the river system and all other sources not otherwise represented by the aforedescribed decrees, certificates, or permits;

(V) Establish, in whatever form determined to be most appropriate by the court, one or more tabulations or lists of all water rights and their relative priorities on the river system and all other sources.

(B) The word "person" shall be construed to mean an individual, a partnership, a corporation, a municipality, the state of Wyoming, the United States of America, or any other legal entity, public or private.

(ii) When the potential defendants number one thousand (1,000) or more, personal service of a summons and complaint shall not be required and (A) the court shall order that the clerk obtain service on known potential defendants by mailing a court-approved notice of the action by certified mail, return receipt requested, and (B) the court shall order that the clerk obtain service on all unknown parties by publication of said notice for four (4) consecutive weeks in a newspaper published in each of the counties within which interests in and rights to the use of water may be affected by the adjudication. If there is no newspaper in one (1) or more of said counties, then publication for such counties shall be in one (1) or more newspapers published in the state, and of general circulation within said counties. If publication is in a daily newspaper, one (1) insertion a week shall be sufficient;

(iii) The complaint for such a general adjudication shall be captioned: "In re the General Adjudication of All Rights to Use Water in the .... River System and All Other Sources, State of Wyoming";

(iv) When the water rights to be determined are located in more than one (1) county, the general adjudication may be brought in any of the counties.



1-37-107. Enumeration not exclusive.

1-37-107. Enumeration not exclusive.

The enumeration in W.S. 1-37-103 through 1-37-106 does not limit or restrict the exercise of the general powers conferred in W.S. 1-37-102 in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.



1-37-108. Discretionary power retained by court.

1-37-108. Discretionary power retained by court.

The court may refuse to render a declaratory judgment where the judgment would not terminate the uncertainty or controversy giving rise to the proceeding.



1-37-109. Review.

1-37-109. Review.

Final orders and judgments entered in declaratory judgment proceedings may be reviewed as in other civil actions.



1-37-110. Supplemental relief.

1-37-110. Supplemental relief.

Further relief based on a declaratory judgment may be granted. Application therefor shall be by petition to a court having jurisdiction to grant the relief. If the application is sufficient the court, on reasonable notice, shall require any adverse party whose rights have been adjudicated by the declaratory judgment to show cause why further relief should not be granted.



1-37-111. Determination of issues of fact.

1-37-111. Determination of issues of fact.

When a declaratory judgment proceeding involves the determination of an issue of fact, the issue may be tried and determined as in other civil actions.



1-37-112. Costs.

1-37-112. Costs.

The court may award costs in any proceeding as seem equitable and just.



1-37-113. Parties generally; proceedings involving validity of ordinance or franchise.

1-37-113. Parties generally; proceedings involving validity of ordinance or franchise.

When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal ordinance or franchise, the municipality shall be made a party and may be heard. If the statute, ordinance or franchise is alleged to be unconstitutional, the attorney general of the state shall be served with a copy of the proceeding and may be heard.



1-37-114. Construction of chapter.

1-37-114. Construction of chapter.

The Uniform Declaratory Judgments Act is remedial. Its purpose is to settle and to afford relief from uncertainty and insecurity with respect to legal relations, and is to be liberally construed and administered.



1-37-115. Provisions severable.

1-37-115. Provisions severable.

The provisions of the Uniform Declaratory Judgments Act are independent and severable. The invalidity of one (1) provision shall not affect or render the remainder of the act invalid.






CHAPTER 38 - WRONGFUL DEATH

1-38-101. Actions for wrongful death which survive; proceedings against executor or administrator of person liable.

1-38-101. Actions for wrongful death which survive; proceedings against executor or administrator of person liable.

Whenever the death of a person is caused by wrongful act, neglect or default such as would have entitled the party injured to maintain an action to recover damages if death had not ensued, the person who would have been liable if death had not ensued is liable in an action for damages, even though the death was caused under circumstances as amount in law to murder in the first or second degree or manslaughter. If the person liable dies, the action may be brought against the executor or administrator of his estate. If he left no estate within the state of Wyoming, the court may appoint an administrator upon application.



1-38-102. Action to be brought by wrongful death representative; recovery exempt from debts; measure and element of damages; limitation of action.

1-38-102. Action to be brought by wrongful death representative; recovery exempt from debts; measure and element of damages; limitation of action.

(a) Every wrongful death action under W.S. 1-38-101 shall be brought by and in the name of the decedent's wrongful death representative for the exclusive benefit of beneficiaries who have sustained damage.

(b) If the decedent left a husband, wife, child, father or mother, no debt of the decedent may be satisfied out of the proceeds of any judgment obtained in any action for wrongful death or out of the proceeds of any settlement of a wrongful death claim.

(c) The court or jury, as the case may be, may award such damages, pecuniary and exemplary, as shall be deemed fair and just. Every person for whose benefit an action for wrongful death is brought may prove his respective damages, and the court or jury may award such person that amount of damages to which it considers such person entitled, including damages for loss of probable future companionship, society and comfort.

(d) An action for wrongful death shall be commenced within two (2) years after the death of the decedent. If the decedent's death involved medical malpractice this limitation period shall be tolled as provided in W.S. 9-2-1518 upon receipt by the director of the medical review panel of a malpractice claim.

(e) The court appointing the wrongful death representative may approve a settlement of a wrongful death action or a wrongful death claim and resolve disputes relating to the allocation of settlement proceeds.



1-38-103. Appointment of wrongful death representative.

1-38-103. Appointment of wrongful death representative.

(a) The wrongful death representative may be appointed by the district court in the county in which:

(i) The decedent resided;

(ii) The decedent died;

(iii) The claim for relief or some part of the claim for relief arose; or

(iv) A defendant resides or may be summoned.

(b) The district court may appoint the wrongful death representative at any time after the decedent's death. The appointment shall be made in a separate action brought solely for appointing the wrongful death representative. In any action in which appointment of the wrongful death representative is sought, any person claiming to qualify under W.S. 1-38-104(a) may intervene as a matter of right. After an action to appoint the wrongful death representative is filed:

(i) No subsequent action for appointment may be maintained; and

(ii) If an action to appoint the wrongful death representative is properly filed, the limitation period under W.S. 1-38-102(d) and any other applicable limitation periods shall be tolled from the time the action is filed until thirty (30) days after an order appointing the wrongful death representative is entered.

(c) The appointment of the wrongful death representative is a procedural device intended to provide a representative to investigate and bring an action under W.S. 1-38-101. Irregularities in the manner or method of appointment are not jurisdictional.



1-38-104. Factors for determining wrongful death representative.

1-38-104. Factors for determining wrongful death representative.

(a) In appointing the wrongful death representative, the court shall determine the person who will best represent the interests of the potential beneficiaries of the action as a whole.

(b) In determining whether the best interests of potential beneficiaries as a whole will be served by appointment of the wrongful death representative, the court shall consider:

(i) The familial or other relationship of the person making application to the decedent;

(ii) The interests of the person making application in relation to the interests of other potential beneficiaries as a whole;

(iii) Actions taken to secure appointment as the wrongful death representative and to protect the interests of all potential beneficiaries;

(iv) Such other factors as the court deems relevant.

(c) No appeal shall be allowed from an order appointing the wrongful death representative. The court, however, may entertain a motion to reconsider an appointment of the wrongful death representative.



1-38-105. Notice.

1-38-105. Notice.

(a) Within thirty (30) days of the filing of an action to appoint the wrongful death representative, the plaintiff shall cause to be published once a week for three (3) consecutive weeks in a daily or weekly newspaper of general circulation in the county in which the decedent resided at the time of death, a notice that an action to appoint the wrongful death representative has been instituted and that any person claiming to qualify under W.S. 1-38-104(a) may intervene as a matter of right.

(b) Within sixty (60) days after appointment, the wrongful death representative shall file with the court a report listing all reasonably ascertainable beneficiaries. The report shall set forth all reasonable efforts made by the wrongful death representative to notify such beneficiaries of the wrongful death representative's appointment.

(c) Irregularities in the manner or method of giving notice under this section are not jurisdictional.






CHAPTER 39 - GOVERNMENTAL CLAIMS

1-39-101. Short title.

1-39-101. Short title.

This act shall be known and cited as the "Wyoming Governmental Claims Act".



1-39-102. Purpose.

1-39-102. Purpose.

(a) The Wyoming legislature recognizes the inherently unfair and inequitable results which occur in the strict application of the doctrine of governmental immunity and is cognizant of the Wyoming Supreme Court decision of Oroz v. Board of County Commissioners 575 P. 2d 1155 (1978). It is further recognized that the state and its political subdivisions as trustees of public revenues are constituted to serve the inhabitants of the state of Wyoming and furnish certain services not available through private parties and, in the case of the state, state revenues may only be expended upon legislative appropriation. This act is adopted by the legislature to balance the respective equities between persons injured by governmental actions and the taxpayers of the state of Wyoming whose revenues are utilized by governmental entities on behalf of those taxpayers. This act is intended to retain any common law defenses which a defendant may have by virtue of decisions from this or other jurisdictions.

(b) In the case of the state, this act abolishes all judicially created categories such as "governmental" or "proprietary" functions and "discretionary" or "ministerial" acts previously used by the courts to determine immunity or liability. This act does not impose nor allow the imposition of strict liability for acts of governmental entities or public employees.



1-39-103. Definitions.

1-39-103. Definitions.

(a) As used in this act:

(i) "Governmental entity" means the state, University of Wyoming or any local government;

(ii) "Local government" means cities and towns, counties, school districts, joint powers boards, airport boards, public corporations, community college districts, special districts and their governing bodies, all political subdivisions of the state, and their agencies, instrumentalities and institutions;

(iii) "Peace officer" means as defined by W.S. 7-2-101, but does not include those officers defined by W.S. 7-2-101(a)(iv)(K) or those officers defined by W.S. 7-2-101(a)(iv)(M) unless otherwise provided in the applicable mutual aid agreement;

(iv) "Public employee":

(A) Means any officer, employee or servant of a governmental entity, including elected or appointed officials, peace officers and persons acting on behalf or in service of a governmental entity in any official capacity, whether with or without compensation;

(B) Does not include an independent contractor, except as provided in subparagraphs (C) and (F) of this paragraph, or a judicial officer exercising the authority vested in him;

(C) Includes contract physicians, physician assistants, nurses, optometrists and dentists in the course of providing contract services for state institutions or county jails;

(D) Includes individuals engaged in search and rescue operations under the coordination of a county sheriff pursuant to W.S. 18-3-609(a)(iii) and the provisions of W.S. 1-39-112 shall apply for purposes of damages resulting from bodily injury, wrongful death or property damage caused by their negligence while acting within the scope of their duties;

(E) Includes any volunteer physician providing medical services under W.S. 9-2-103(a)(i)(C);

(F) Includes contract attorneys in the course of providing contract services for the state public defenders office as provided in W.S. 7-6-103(k) or 14-12-104.

(v) "Scope of duties" means performing any duties which a governmental entity requests, requires or authorizes a public employee to perform regardless of the time and place of performance;

(vi) "State" or "state agency" means the state of Wyoming or any of its branches, agencies, departments, boards, instrumentalities or institutions;

(vii) "Year 2000 date change" means the change from calendar year 1999 AD to 2000 AD and associated date computations including the proper recognition of the year 2000 as a leap year;

(viii) "This act" means W.S. 1-39-101 through 1-39-121.



1-39-104. Granting immunity from tort liability; liability on contracts; exceptions.

1-39-104. Granting immunity from tort liability; liability on contracts; exceptions.

(a) A governmental entity and its public employees while acting within the scope of duties are granted immunity from liability for any tort except as provided by W.S. 1-39-105 through 1-39-112 and limited by W.S. 1-39-121. Any immunity in actions based on a contract entered into by a governmental entity is waived except to the extent provided by the contract if the contract was within the powers granted to the entity and was properly executed and except as provided in W.S. 1-39-121. The claims procedures of W.S. 1-39-113 apply to contractual claims against governmental entities.

(b) When liability is alleged against any public employee, if the governmental entity determines he was acting within the scope of his duty, whether or not alleged to have been committed maliciously or fraudulently, the governmental entity shall provide a defense at its expense.

(c) A governmental entity shall assume and pay a judgment entered under this act against any of its public employees, provided:

(i) The act or omission upon which the claim is based has been determined by a court or jury to be within the public employee's scope of duties;

(ii) The payment for the judgment shall not exceed the limits provided by W.S. 1-39-118; and

(iii) All appropriate appeals from the judgment have been exhausted or the time has expired when appeals may be taken.

(d) A governmental entity shall assume and pay settlements of claims under this act against its public employees in accordance with W.S. 1-39-115, 1-41-106 or 1-42-204.



1-39-105. Liability; operation of motor vehicles, aircraft and watercraft.

1-39-105. Liability; operation of motor vehicles, aircraft and watercraft.

A governmental entity is liable for damages resulting from bodily injury, wrongful death or property damage caused by the negligence of public employees while acting within the scope of their duties in the operation of any motor vehicle, aircraft or watercraft.



1-39-106. Liability; buildings, recreation areas and public parks.

1-39-106. Liability; buildings, recreation areas and public parks.

A governmental entity is liable for damages resulting from bodily injury, wrongful death or property damage caused by the negligence of public employees while acting within the scope of their duties in the operation or maintenance of any building, recreation area or public park.



1-39-107. Liability; airports.

1-39-107. Liability; airports.

(a) A governmental entity is liable for damages resulting from bodily injury, wrongful death or property damage caused by the negligence of public employees while acting within the scope of their duties in the operation of airports.

(b) The liability imposed pursuant to subsection (a) of this section does not include liability for damages due to the existence of any condition arising out of compliance with any federal or state law or regulation governing the use and operation of airports.



1-39-108. Liability; public utilities.

1-39-108. Liability; public utilities.

(a) A governmental entity is liable for damages resulting from bodily injury, wrongful death or property damage caused by the negligence of public employees while acting within the scope of their duties in the operation of public utilities and services including gas, electricity, water, solid or liquid waste collection or disposal, heating and ground transportation.

(b) The liability imposed pursuant to subsection (a) of this section does not include liability for damages resulting from bodily injury, wrongful death or property damage caused by a failure to provide an adequate supply of gas, water, electricity or services as described in subsection (a) of this section.



1-39-109. Liability; medical facilities.

1-39-109. Liability; medical facilities.

A governmental entity is liable for damages resulting from bodily injury, wrongful death or property damage caused by the negligence of public employees while acting within the scope of their duties in the operation of any public hospital or in providing public outpatient health care.



1-39-110. Liability; health care providers.

1-39-110. Liability; health care providers.

(a) A governmental entity is liable for damages resulting from bodily injury, wrongful death or property damage caused by the negligence of health care providers who are employees of the governmental entity, including contract physicians, physician assistants, nurses, optometrists and dentists who are providing a service for state institutions or county jails, while acting within the scope of their duties.

(b) Notwithstanding W.S. 1-39-118(a), for claims under this section against a physician, physician assistant, nurse, optometrist or dentist employed by a governmental entity based upon an act, error or omission occurring on or after May 1, 1988, the liability of a governmental entity shall not exceed the sum of one million dollars ($1,000,000.00) to any claimant for any number of claims arising out of a single transaction or occurrence nor exceed the sum of one million dollars ($1,000,000.00) for all claims of all claimants arising out of a single transaction or occurrence.



1-39-111. Repealed by Laws 1986, ch. 89, 3.

1-39-111. Repealed by Laws 1986, ch. 89, 3.



1-39-112. Liability; peace officers.

1-39-112. Liability; peace officers.

A governmental entity is liable for damages resulting from tortious conduct of peace officers while acting within the scope of their duties.



1-39-113. Claims procedure.

1-39-113. Claims procedure.

(a) No action shall be brought under this act against a governmental entity unless the claim upon which the action is based is presented to the entity as an itemized statement in writing within two (2) years of the date of the alleged act, error or omission, except that a cause of action may be instituted not more than two (2) years after discovery of the alleged act, error or omission, if the claimant can establish that the alleged act, error or omission was:

(i) Not reasonably discoverable within a two (2) year period; or

(ii) The claimant failed to discover the alleged act, error or omission within the two (2) year period despite the exercise of due diligence.

(b) The claim shall state:

(i) The time, place and circumstances of the alleged loss or injury including the name of the public employee involved, if known;

(ii) The name, address and residence of the claimant and his representative or attorney, if any; and

(iii) The amount of compensation or other relief demanded.

(c) All claims against the state shall be presented to the general services division of the department of administration and information. Claims against any other governmental entity shall be filed at the business office of that entity. In the case of claims against local governments the claim submitted need not be acted upon by the entity prior to suit. For purposes of this section, "business office" means:

(i) The county clerk of a county, including its agencies, instrumentalities and institutions;

(ii) The city or town clerk of a city or town, including its agencies, instrumentalities and institutions;

(iii) The secretary of a joint powers board, airport board, public corporation, community college district board of trustees or special district;

(iv) The superintendent of a school district;

(v) The president of the University of Wyoming.

(d) In any action under this act, the complaint shall state:

(i) That the claim required under subsection (c) of this section was filed in accordance with this section;

(ii) The date the claim under subsection (c) of this section was filed;

(iii) That the claim was in compliance with the signature and certification requirements of article 16, section 7 of the Wyoming Constitution.

(e) In any claim filed with a governmental entity under this act, the claim shall be signed by the claimant under oath in substantially the following format:

I, _________________________ , have read and understand the provisions of the false swearing statute. I hereby certify under penalty of false swearing that the foregoing claim, including all of its attachments, if any, is true and accurate.

Signature of Claimant Date

Printed Name of Claimant

STATE OF WYOMING )

) ss.

COUNTY OF ______________ )

Subscribed and sworn to before me, a Notarial Officer, this ... day of ....., . ...

Notarial Officer

My Commission Expires: (Seal).



1-39-114. Statute of limitations.

1-39-114. Statute of limitations.

Except as otherwise provided, actions against a governmental entity or a public employee acting within the scope of his duties for torts occurring after June 30, 1979 which are subject to this act shall be forever barred unless commenced within one (1) year after the date the claim is filed pursuant to W.S. 1-39-113. In the case of a minor seven (7) years of age or younger, actions against a governmental entity or public employee acting within the scope of his duties for torts occurring after June 30, 1979 which are subject to this act are forever barred unless commenced within two (2) years after occurrence or until his eighth birthday, whichever period is greater. In no case shall the statute of limitations provided in this section be longer than any other applicable statute of limitations. In the absence of applicable insurance coverage, if the claim was properly filed, the statute shall be tolled forty-five (45) days after a decision by the entity, if the decision was not made and mailed to the claimant within the statutory time limitation otherwise provided herein.



1-39-115. Settlement of claims.

1-39-115. Settlement of claims.

(a) Upon receipt of a claim against the state which is covered by insurance, the general services division of the department of administration and information shall send the claim to the insurance company insuring the risk involved for investigation, adjustment, settlement and payment.

(b) A claim shall be settled only if the damage claimed was caused by such negligence on the part of the state or its public employees as might entitle the claimant to a judgment.

(c) Any person whose claim is rejected or who is unsatisfied with the settlement offered may commence an action in the appropriate court.

(d) Claims under this act which are not covered by insurance may be settled as provided by W.S. 1-41-106 or 1-42-204.



1-39-116. Exclusiveness of remedy.

1-39-116. Exclusiveness of remedy.

(a) The remedy against a governmental entity as provided by this act is exclusive, and no other claim, civil action or proceeding for damages, by reason of the same transaction or occurrence which was the subject matter of the original claim, civil action or proceeding may be brought against the governmental entity. No rights of a governmental entity to contribution, indemnity or subrogation shall be impaired by this section. Nothing in this section prohibits any proceedings for mandamus, prohibition, habeas corpus, injunction or quo warranto.

(b) The judgment in an action or a settlement under this act constitutes a complete bar to any action by the claimant, by reason of the same transaction or occurrence which was the subject matter of the original suit or claim, against the governmental entity or the public employee whose negligence gave rise to the claim.



1-39-117. Jurisdiction; appeals; venue; trial by jury; liability insurance.

1-39-117. Jurisdiction; appeals; venue; trial by jury; liability insurance.

(a) Original and exclusive jurisdiction for any claim filed in state court under this act shall be in the district courts of Wyoming. Appeals may be taken as provided by law.

(b) Venue for any claim against the state or its public employees pursuant to this act shall be in the county in which the public employee resides or the cause of action arose or in Laramie county. Venue for all other claims pursuant to this act shall be in the county in which the defendant resides or in which the principal office of the governmental entity is located.

(c) The right to a trial by jury is preserved.

(d) If a governmental entity has elected to purchase liability insurance under this act, the court, in a trial without a jury, may be advised of the insurance.



1-39-118. Maximum liability; insurance authorized.

1-39-118. Maximum liability; insurance authorized.

(a) Except as provided in subsection (b) of this section, in any action under this act, the liability of the governmental entity, including a public employee while acting within the scope of his duties, shall not exceed:

(i) The sum of two hundred fifty thousand dollars ($250,000.00) to any claimant for any number of claims arising out of a single transaction or occurrence; or

(ii) The sum of five hundred thousand dollars ($500,000.00) for all claims of all claimants arising out of a single transaction or occurrence.

(b) A governmental entity is authorized to purchase liability insurance coverage covering any acts or risks including all or any portion of the risks provided under this act. Purchase of liability insurance coverage shall extend the governmental entity's liability as follows:

(i) If a governmental entity has insurance coverage either exceeding the limits of liability as stated in this section or covering liability which is not authorized by this act, the governmental entity's liability is extended to the coverage;

(ii) Notwithstanding paragraph (i) of this subsection, if a governmental entity acquires coverage in an amount greater than the limits specified in this section for the purpose of protecting itself against potential losses under a federal law and if the purpose of the coverage is stated as a part of or by an amendment to the insurance policy, the increased limits shall be applicable only to claims brought under the federal law.

(c) In addition to the procurement of insurance under subsection (b) of this section a local governmental entity may:

(i) Establish a self-insurance fund against the liability of the governmental entity and its officers and employees;

(ii) Join with other governmental entities, by joint powers agreements under W.S. 16-1-102 through 16-1-108, or otherwise, to pool funds and establish a self-insurance fund or jointly purchase insurance coverage. Pooled funds may be deposited with the state treasurer for disbursement as participating governmental entities direct or may be deposited as provided by the terms of the joint powers agreement;

(iii) Repealed by Laws 1981, ch. 142, 2.

(iv) Pay the judgment or settlement, with interest thereon, in not to exceed ten (10) annual installments in cases of undue hardship and levy not to exceed one (1) mill per year on the assessed value of the governmental entity for such purpose;

(v) Enter into contracts with the general services division of the department of administration and information for the payment of assessments by the local government in such amounts as determined by the division to be sufficient, on an actuarially sound basis, to cover:

(A) The potential liability, or any portion of potential liability, of the local government and its public employees as provided by this act;

(B) Costs of administration;

(C) Payment by the division of claims against the local government and its public employees acting within the scope of their duties which have been settled or reduced to final judgment.

(d) No judgment against a governmental entity shall include an award for exemplary or punitive damages, for interest prior to judgments or for attorney's fees.

(e) Except as hereafter provided, no judgment authorized by this act may be enforced by execution or attachment of property of a governmental entity but shall be paid only as authorized by this section and W.S. 1-39-113. A judgment authorized by this act may be enforced by execution or attachment of the property of a governmental entity to the extent coverage of the liability has not been obtained under subsection (b) or (c) of this section or W.S. 1-39-115 unless the judgment is otherwise satisfied by the governmental entity.

(f) The liability imposed by W.S. 1-39-105 through 1-39-112 may include liability for property damage in an amount less than five hundred dollars ($500.00) in cases in which no personal injury or death resulted, but only under the following conditions:

(i) A property damage claim may be paid at the discretion of the governmental entity:

(A) In the case of the state, the director of the department of administration and information or an employee designated in writing by the director shall decide whether the claim will be paid;

(B) In the case of a local governmental entity, the local governmental entity shall appoint an official who shall decide whether the claim will be paid.

(ii) The decision of whether the property damage claim will be paid shall be based on finding that:

(A) The act was performed by an employee of the state or the local governmental entity;

(B) The act occurred while the employee was acting within the scope of his employment duties;

(C) The employee acted negligently by breaching a duty or by failing to act like a reasonable person; and

(D) The negligent act proximately caused the property damage at issue.

(iii) Property damage claims against the state shall be paid from the self-insurance account created by W.S. 1-41-103 except that claims against the department of transportation may be paid from nonrestricted highway funds. Property damage claims against a local governmental entity shall be paid only to the extent the local governing body has appropriated monies for that purpose. There is no obligation on the state legislature or the local governing body to make any appropriation for payment of property damage claims;

(iv) If the director of the department of administration and information or the local government official determines there may be insufficient monies to pay all of the claims made during the year, then the director or official may delay paying the claims until close of the year at which time available monies shall be prorated among those entitled to payment at an amount less than one hundred percent (100%);

(v) The decisions of the director of the department of administration and information or of the local government official are final and are not subject to administrative or judicial review.



1-39-119. Application of provisions.

1-39-119. Application of provisions.

The provisions of this act shall not affect any provision of law, regulation or agreement governing employer-employee relationships.



1-39-120. Exclusions from waiver of immunity.

1-39-120. Exclusions from waiver of immunity.

(a) The liability imposed by W.S. 1-39-106 through 1-39-112 does not include liability for damages caused by:

(i) A defect in the plan or design of any bridge, culvert, highway, roadway, street, alley, sidewalk or parking area;

(ii) The failure to construct or reconstruct any bridge, culvert, highway, roadway, street, alley, sidewalk or parking area; or

(iii) The maintenance, including maintenance to compensate for weather conditions, of any bridge, culvert, highway, roadway, street, alley, sidewalk or parking area.



1-39-121. Granting immunity for year 2000 computer date failures.

1-39-121. Granting immunity for year 2000 computer date failures.

(a) Notwithstanding the waiver of immunity for tort liability provided by W.S. 1-39-105 through 1-39-112 or the waiver of immunity in actions based on contract provided by W.S. 1-39-104, a governmental entity and its public employees while acting within the scope of duties are immune from a civil action in tort, contract or otherwise alleging, in whole or in part, computational, operational or interpretive errors, malfunctions or failure generated by computer or information system hardware or software or any other such device, including, but not limited to, any device containing or using date dependent embedded chips owned, controlled or operated by such governmental entity or its public employees arising out of or in connection with the year 2000 date change.

(b) Repealed By Laws 2010, Ch. 27, 2.

(c) A contract subject to this section which is entered into on or after the effective date of this act has the legal effect of including the immunity required by this section, and any provision of the contract which is in conflict with this section is void.

(d) This section shall not be interpreted to interfere with a citizen's or governmental client's right to receive statutorily mandated services, entitlements or compensation from a governmental entity. In the event of a governmental entity's failure to deliver such services, entitlements, or compensation due to computational, operational or interpretive errors, malfunctions or failure arising out of or in connection with the year 2000 date change, the remedies available to the citizen or client shall be the existing remedies provided by law, except as expressly limited by this section.






CHAPTER 40 - CRIME VICTIMS COMPENSATION

ARTICLE 1 - IN GENERAL

1-40-101. Short title.

1-40-101. Short title.

This act is known and may be cited as the "Crime Victims Compensation Act".



1-40-102. Definitions.

1-40-102. Definitions.

(a) As used in this act:

(i) "Account" means the crime victims' compensation account established by W.S. 1-40-114;

(ii) Repealed By Laws 1998, ch. 81, 3.

(iii) "Criminal act" means an act committed or attempted in this state, including an act of domestic violence, which constitutes a crime as defined by the laws of this state or an act of terrorism, as defined by 18 U.S.C. 2331 committed outside the United States, and which results in actual bodily injury, or actual mental harm, or death to the victim. No act involving the operation of a motor vehicle, boat or aircraft which results in injury or death constitutes a crime for the purpose of this act unless the injury or death was recklessly or intentionally inflicted through the use of the vehicle, boat or aircraft, or unless the act constitutes a violation of W.S. 31-5-233;

(iv) "Dependent" means any relative of the victim who was wholly or partially dependent upon the victim's income at the time of his injury or death and includes the child of the victim born after his death;

(v) "Economic loss" means and includes medical and hospital expenses, loss of earnings, loss of future earnings resulting from the injury, funeral and burial expenses and loss of support to the dependents of the victim to include home maintenance and child care;

(vi) "Medical expense" includes the cost of all medical and dental services, mental health counseling and care, dental and prosthetic devices, eyeglasses or other corrective lenses, and services rendered in accordance with any method of healing recognized by the law of this state;

(vii) "Personal injury" means actual bodily injury or actual mental harm;

(viii) "Relative of the victim" means his spouse, parent, grandparent, stepparent, child including natural born child, stepchild or adopted child, grandchild, brother or sister;

(ix) "Victim" means:

(A) A person who suffers personal injury or is killed in this state as a direct result of:

(I) A criminal act of another person;

(II) The person's good faith and reasonable effort in attempting to prevent the commission of a criminal act, or to apprehend a person engaging in a criminal act or assisting a law enforcement officer to do so;

(III) Assisting or attempting to assist a person against whom a crime is being perpetrated or attempted;

(IV) A federal crime occurring in Wyoming.

(B) A resident who is a victim of a crime occurring outside this state if:

(I) The crime would be compensable had it occurred inside this state; and

(II) The crime occurred in a state which does not have a crime victim compensation program, for which the victim is eligible as eligibility is set forth in W.S. 1-40-101 through 1-40-119.

(C) A resident of this state who is injured or killed by an act of terrorism, as defined by 18 U.S.C. 2331, committed outside the United States;

(D) Family members who are Wyoming residents and who have suffered a pecuniary loss as a result of a terrorist attack in the United States, regardless of the actual victim's residency;

(E) A resident of this state who is a victim of a crime involving terrorism occurring outside this state if:

(I) The crime would be compensable had it occurred within this state; and

(II) The resident of this state suffered a pecuniary loss as a direct result of the act of terrorism committed in another state of the United States.

(x) "Division" means the victim services division within the office of the attorney general, created by W.S. 9-1-636;

(xi) "Catastrophic injury" means any permanent disability of limbs or functions as a result of being a victim of a crime;

(xii) "Clandestine laboratory operation remediation" means a remediation of a clandestine laboratory operation carried out by a law enforcement agency acting as an emergency responder pursuant to W.S. 35-9-152(a)(i).



1-40-103. Repealed By Laws 1998, ch. 81, 3.

1-40-103. Repealed By Laws 1998, ch. 81, 3.



1-40-104. Division powers and duties.

1-40-104. Division powers and duties.

(a) The division shall:

(i) Hear and determine all matters relating to claims for compensation;

(ii) Publish annually a report showing its fiscal transactions for the preceding year, the amount of its accumulated cash and securities and a balance sheet showing its financial condition by means of an actuarial evaluation of commission assets and liabilities;

(iii) Keep a true and accurate record of all its proceedings, which record is open to public inspection at all reasonable hours;

(iv) Promulgate reasonable rules and regulations necessary to carry out the purpose of this act pursuant to the Wyoming Administrative Procedure Act;

(v) Perform any other functions necessary to carry out the purpose of this act;

(vi) Hearings and final decisions on victim's compensations awards conducted by the division shall be exempt from the Wyoming Administrative Procedure Act, including the provisions for judicial review under W.S. 16-3-114 and 16-3-115.

(b) In addition to any other powers specified by law, the division is empowered to:

(i) Request access to any reports of investigations, medical records or other data necessary to assist the division in making a determination of eligibility for compensation under this act. Upon authorization of the attorney general, law enforcement officials, state agencies and local government units shall provide assistance or information requested by the division;

(ii) Publicize the availability of compensation and information regarding the filing of claims;

(iii) Investigate claims;

(iv) Repealed By Laws 1998, ch. 81, 3.

(v) Subpoena witnesses, compel their attendance, require the production of records and other evidence, administer oaths or affirmations, conduct hearings and receive relevant evidence;

(vi) Apply for and accept and administer monies from the federal government, its agencies and all other sources, public and private, for carrying out any of its functions;

(vii) Collect, develop, analyze and maintain statistical information, records and reports as the division determines relevant or necessary to carry out its powers and duties pursuant to this act;

(viii) After exhausting all alternatives available in paragraphs (i), (iii), (v) and (vi) of this subsection, direct and pay for medical examinations of victims as the division determines necessary to verify claims of economic loss due to injury;

(ix) Collect all monies authorized by this act to be collected by the division; and

(x) Pay all compensation or other benefits that are determined to be due under this act and under division rules and regulations.

(c) Repealed By Laws 1998, ch. 81, 3.



1-40-105. Repealed By Laws 1998, ch. 81, 3.

1-40-105. Repealed By Laws 1998, ch. 81, 3.



1-40-106. Eligibility for compensation.

1-40-106. Eligibility for compensation.

(a) The victim or his dependent is entitled to compensation under this act if:

(i) The victim suffered personal injury as a result of a criminal act;

(ii) Repealed by Laws 1989, ch. 233, 2.

(iii) The injury to or death of the victim was not attributable to his own wrongful act;

(iv) The appropriate law enforcement authorities were notified of the criminal act allegedly causing the injury to or death of the victim as soon as practical under the circumstance after perpetration of the offense and the claimant cooperates with appropriate law enforcement authorities with respect to the crime for which compensation is sought;

(v) The application for compensation is filed with the division within one (1) year after the date of the injury to or death of the victim, or within any extension of time the division allows for good cause shown; and

(vi) The owner of real estate has paid all claims for reimbursement pursuant to W.S. 35-9-158(a)(ii).

(b) No victim or dependent shall be denied compensation solely because:

(i) He is a relative of the offender or was living with the offender as a family or household member at the time of the injury or death. However, the division may award compensation to a victim or dependent who is a relative, family or household member of the offender only if the division can reasonably determine the offender will receive no economic benefit or unjust enrichment from the compensation;

(ii) He is not a resident of the state.

(c) Any person who perpetrates any criminal act on the person of another or who is convicted of a felony after applying to the division for compensation is not eligible or entitled to receive compensation under this act.



1-40-107. Application for compensation; required information.

1-40-107. Application for compensation; required information.

(a) The application for compensation shall be on a form furnished by the division, setting forth:

(i) The victim's name and address;

(ii) If the victim is deceased, the claimant's name and address and his relationship to the victim, the names and addresses of the victim's dependents and the extent to which each is dependent;

(iii) The date and nature of the criminal act on which claim for compensation is based;

(iv) The date and place where and the law enforcement officials to whom notification of the criminal act was given;

(v) The nature and extent of the injuries the victim sustained and the names and addresses of those giving medical and hospitalization treatment to the victim;

(vi) The economic loss to the applicant and to all other persons as specified under paragraph (a)(ii) of this section resulting from the injury or death;

(vii) The amount and source of benefits, payments or awards, if any, payable to the applicant and dependents;

(viii) Releases authorizing the surrender to the division of all reports, medical records and other information relating to the claim and crime; and

(ix) Any other information the division reasonably requires.

(b) The division may require that materials substantiating the facts stated in the application be submitted with the application. If the division finds that an application does not contain the required information or that the facts stated therein have not been substantiated, it shall notify the applicant in writing of the specific additional items or information or materials required and that the applicant has thirty (30) days from the date of the notice in which to furnish those items to the division. The division shall reject the application of an applicant who although notified fails to file the requested information or substantiating materials within the time specified unless he requests, and the division grants, an extension of time in which to furnish that information.

(c) An applicant may file an amended application or additional substantiating materials to correct inadvertent errors or omissions at any time before the division disposes of the original application. In either case, the filing of additional information or of an amended application shall be considered to have been filed at the same time as the original application.

(d) Information contained in the claim files and records of victims, which are subject to any privilege of confidentiality under Wyoming law, shall remain confidential and shall not be open to public inspection. The information shall be immune from legal process and shall not, without the consent of the person furnishing the information, be admitted as evidence or used for any purpose in any action, suit or other judicial, legislative or administrative proceeding.



1-40-108. Hearing; findings; order.

1-40-108. Hearing; findings; order.

(a) Hearings shall be held on the application and are open to the public unless the division determines that a closed hearing is necessary because:

(i) The alleged assailant or offender has not been brought to trial and a public hearing would adversely affect either his apprehension or his trial;

(ii) The victim or alleged assailant is a minor;

(iii) An open hearing would cause trauma for the victim;

(iv) A public hearing would frustrate rather than further the interest of justice.

(b) A record shall be kept of the proceedings of hearings held before the division and shall include the division's findings of fact and conclusions of the amount of compensation, if any, to which the applicant and persons dependent on a deceased victim are entitled. No part of the record of any hearing before the division may be used for any purpose in a criminal proceeding except in the prosecution of a person alleged to have perjured himself in his testimony before the division.

(c) At the conclusion of the hearing, the division shall enter an order stating:

(i) Its findings of fact;

(ii) Its decision as to whether or not compensation is due under this act and the amount of compensation due, if any;

(iii) Whether disbursement of the compensation awarded is to be made in a lump sum or in periodic payments; and

(iv) The person or persons to whom the compensation should be paid.

(d) If the division finds, in the case of an application made by a person dependent for his support on a deceased victim, that persons other than the applicant were also dependent on that victim for their support, it shall also:

(i) Name those persons in its order;

(ii) State the percentage share of the total compensation award and the dollar amount to which each is entitled; and

(iii) Order that those amounts be paid to those persons directly or, in the case of a minor or incompetent, to his guardian or conservator, as the case may be.

(e) Notwithstanding subsection (a) of this section, the division may promulgate rules providing for an expedited claims process for applications in which eligibility is clear and all information has been verified.



1-40-109. Standards for compensation.

1-40-109. Standards for compensation.

(a) For the purpose of determining the amount of compensation payable pursuant to this act, the division, insofar as practicable, shall formulate standards for uniform application of this act and shall take into consideration rates and amounts of compensation payable for injuries and death under other laws of this state and of the United States and the availability of funds under this act.

(b) Loss of earnings and loss of future earnings shall be determined on the basis of the victim's average monthly earnings for the six (6) months immediately preceding the date of the injury, or the current federal minimum wage, whichever is less.

(c) Loss of support shall be determined on the basis of the victim's or defendant's average monthly earnings for the six (6) months immediately preceding the date of the injury, or the current federal minimum wage, whichever is less.

(d) Except as provided in subsection (e) of this section, the maximum individual award of compensation paid to any victim or dependent shall not exceed fifteen thousand dollars ($15,000.00).

(e) In addition to the maximum award authorized in subsection (d) of this section, in the case of catastrophic injury the division may award an additional amount not to exceed ten thousand dollars ($10,000.00) to the victim to cover future lost wages, special medical needs and any other special assistance needed as a result of the injury. The additional award may be made only for losses and expenses occurring within twenty-four (24) months after the date of the injury.



1-40-110. Compensation award.

1-40-110. Compensation award.

(a) If a person is injured or killed by a criminal act, the division may order the payment of compensation in accordance with this act for:

(i) Expenses actually and reasonably incurred as a result of the personal injury or death of the victim, by the victim, his dependent, or any person responsible for the victim's maintenance;

(ii) Loss of earning power as a result of the victim's total or partial incapacity;

(iii) Economic loss to the deceased victim's dependents; and

(iv) Any other loss resulting from the personal injury or death of the victim which the division determines to be reasonable.

(b) In determining whether to award compensation under this act, the division shall consider:

(i) All circumstances surrounding the victim's conduct determined to be relevant which directly contributed to the victim's injury or death;

(ii) Need for financial aid; and

(iii) Any other relevant matters.

(c) The division shall not consider whether the alleged assailant has been apprehended, prosecuted or convicted, nor the result of any criminal proceedings against him.

(d) The crime victims compensation account is not a state health program and is not intended to be used as a primary payor to other health care assistance programs, but is a public, quasi-charitable fund whose fundamental purpose is to assist victims of violent crimes through a period of financial hardship as a payor of last resort. Payment made in accordance with this section shall be considered payment of last resort that follows all other sources and is provided subsequent to all other benefits. Accordingly, in determining the amount of compensation to be allowed by order, the division shall consider amounts received or receivable from any other source or sources by the victim or his dependents as a result of the incident or offense giving rise to the application. The division shall not deny compensation solely because the applicant is entitled to income from a collateral source.



1-40-111. Emergency awards; limitation.

1-40-111. Emergency awards; limitation.

(a) The division may grant an emergency award prior to the holding of a hearing, if upon application of a person eligible for compensation, the division determines undue hardship will result to the applicant if immediate payment is not made.

(b) The amount of the emergency award shall be dependent on the applicant's immediate and verifiable needs as a result of loss of income or support, for emergency medical treatment, or for funeral and burial expenses. The amount of an emergency award to an applicant shall not exceed one thousand dollars ($1,000.00).

(c) Any emergency award granted under this section shall be deducted from the final compensation award made to the applicant. The excess of the amount of any emergency award over the amount of the final award, or the full amount of the emergency award if no final award is made shall be repaid to the division by the applicant.



1-40-112. Recovery from offender; restitution.

1-40-112. Recovery from offender; restitution.

(a) If an order for the payment of compensation for personal injury or death is made under this act, the state, upon payment of the amount of the order, shall be subrogated to any right of action the victim or dependent of the victim has against the person or persons responsible for the injury or death, and the state may bring an action against the responsible person for the amount of the damages the applicant sustained.

(b) The applicant or other recipient shall give written notice to the division of the making of a claim or demand or the filing of a suit for the damages specified in subsection (a) of this section.

(c) Restitution by an offender under W.S. 7-9-101 through 7-9-115 shall:

(i) To the extent compensation is paid under this act, be paid to the division, deposited in the account and be set off against a judgment in favor of the state in a civil action arising out of the same facts or event;

(ii) Reduce by like amount any compensation subsequently paid under this act arising out of the same facts or event.

(d) Repealed By Laws 1997, ch. 152, 2.

(e) Repealed By Laws 1997, ch. 152, 2.

(f) Repealed By Laws 1997, ch. 152, 2.

(g) Any payment of benefits to, or on behalf of, a victim or other claimant under this act creates a debt due and owing to the state by any person found, in a criminal court proceeding in which he is a party, to have committed the criminal act. Payment of the debt shall be a condition of probation or parole:

(i) In making payment of the debt a condition of probation or parole, the court or state board of parole shall set the schedule or amounts of payments, subject to modification based on change of circumstances;

(ii) If the court or board does not order payment of the debt, or orders only partial payment, it shall state on the record the reasons therefor.



1-40-113. Waivers and releases void; exemption from creditors' claims.

1-40-113. Waivers and releases void; exemption from creditors' claims.

Any agreement by an individual to waive, release or commute his rights under this act is void. Compensation due under this act may not be assigned, pledged, encumbered, released or commuted. Compensation under this act is exempt from all claims of creditors and from levy, execution and attachment or other remedy for recovery or collection of a debt, except that compensation for an allowable expense is not exempt from a claim of a creditor to the extent that creditor provided products, services or accommodations, the costs of which are included in the compensation award.



1-40-114. Crime victims' compensation account.

1-40-114. Crime victims' compensation account.

(a) There is established an account to be known as the crime victims' compensation account. The account is under the administration and control of the division for purposes of providing compensation or other benefits to crime victims and for purposes of implementing this act. The account shall consist of all monies the division receives or collects from any source and all monies shall be paid to the state treasurer for deposit in the account. The division may accept, and shall deposit to the account, any gifts, contributions, donations, grants or federal funds specifically given to the division for the benefit of victims of crime.

(b) The monies within the account may be withdrawn therefrom by vouchers signed by the director of the division or his designee. The division shall keep detailed permanent records of all monies credited to the account and all expenditures and disbursements from the account.



1-40-115. Informing victims of program and application procedure.

1-40-115. Informing victims of program and application procedure.

Each law enforcement and prosecuting agency, and any victim witness program or family violence advocate funded in whole or in part with state or federal funds, shall exercise reasonable care to insure that victims of crimes are informed of the existence of the state program of compensation for death or injuries sustained by victims of crime and the procedure for applying for compensation under this act.



1-40-116. Fees not chargeable.

1-40-116. Fees not chargeable.

No fee shall be charged to the applicant in any proceeding under this act except as provided by this act. If the applicant is represented by counsel in making application under this act or in any further proceedings provided for in this chapter, the counsel shall not receive payment for his services except an amount as the division determines to be reasonable.



1-40-117. Falsifying, destroying or concealment of division records; furnishing false information or failing to disclose; other violations.

1-40-117. Falsifying, destroying or concealment of division records; furnishing false information or failing to disclose; other violations.

(a) Any agent or employee of the division who knowingly makes a false entry or falsely alters any division record, or who intentionally destroys, mutilates, conceals, removes or otherwise impairs the verity or availability of any division record with the knowledge of a lack of authority to do so, or who possesses a division record and refuses to deliver up that record upon proper request of a person lawfully entitled to receive it is guilty of a misdemeanor.

(b) Any violation of this chapter for which a penalty is not otherwise provided is a misdemeanor.



1-40-118. Distribution of monies to crime victim service and victim assistance providers.

1-40-118. Distribution of monies to crime victim service and victim assistance providers.

(a) In addition to any other powers specified in this act the division shall oversee the distribution of federal and state funds under its control, to eligible crime victim service providers, including funds received under the federal Victims of Crime Act of 1984.

(b) For purposes of this section "crime victim service provider" means any program operated by a public agency or nonprofit organization or any combination thereof which provides comprehensive services to victims of crime, including but not limited to:

(i) Crisis intervention services;

(ii) Informing victims and witnesses of the case status and progress;

(iii) Assistance in participating in criminal justice proceedings;

(iv) Performing advocate duties for crime victims;

(v) Assisting victims in recovering property damaged or stolen and in obtaining restitution or compensation for medical and other expenses incurred as a result of crime;

(vi) Developing community resources to assist victims of crime;

(vii) Assisting victims of crime in the preparation and presentation of claims under the Crime Victims Compensation Act.

(c) In establishing priorities the division shall follow requirements regarding prioritization that are established by the funding authority.

(d) The division shall by rule establish a method for distributing monies to crime victim service providers. The division's rules and regulations shall reflect the following factors in determining the distribution formula: population, needs assessment, regional cost differences and any requirements promulgated by the granting source.

(i) Repealed By Laws 1998, ch. 81, 3.

(ii) Repealed By Laws 1998, ch. 81, 3.

(iii) Repealed By Laws 1998, ch. 81, 3.

(e) In determining whether a victim service provider is eligible to receive grants under subsection (d) of this section, the primary consideration shall be whether the eligibility requirements of the granting source are met, including the provider's agreement to submit an annual unduplicated count of the number of victims it served in accordance with rules and regulations promulgated by the division.

(i) Repealed By Laws 1998, ch. 81, 3.

(ii) Repealed By Laws 1998, ch. 81, 3.

(f) Funds distributed under this section shall supplement, not supplant, existing victim or witness programs throughout the state.

(g) To the extent the legislature provides funding for victim assistance providers that serve victims of all crimes, the division of victim services shall:

(i) Distribute the state funding provided for victim assistance providers as follows:

(A) No less than two percent (2%) of the total amount of state funding shall be distributed to each county and the Wind River Indian Reservation for victim assistance providers within the county or within the Wind River Indian Reservation that meet the requirements established by the division of victim services;

(B) Of the remaining state funding under this subsection, amounts shall be distributed to the victim assistance providers within the counties and the Wind River Indian Reservation on a proportional basis according to each county's and the reservation's population. For purposes of the distribution under this subparagraph, the population residing on the Wind River Indian Reservation shall be determined separate from the balance of the population of Fremont county;

(C) If funds have been returned to the division pursuant to unfulfilled contracts under this subsection at the end of the fiscal year, prior to reversion pursuant to W.S. 9-2-1008, 9-2-1012(e) and 9-4-207(a), a law enforcement agency that has carried out a clandestine laboratory operation remediation may apply for compensation under this subsection for any remediation expenses not otherwise collected pursuant to W.S. 35-9-158(a). The maximum amount payable pursuant to this subsection to a law enforcement agency that has carried out a clandestine laboratory operation remediation shall be the amount set forth in the court approved expense report as provided under W.S. 35-9-158(a) minus amounts collected from other sources pursuant to W.S. 35-9-158(a).

(ii) Require victim assistance providers to:

(A) Provide the services specified under subsection (a) of this section;

(B) Advocate to ensure victims are allowed to exercise their rights under the victims bill of rights established in W.S. 1-40-203;

(C) Submit their long-term strategic plans to the division of victim services for approval.

(iii) Establish minimum program standards and uniform reporting procedures for victim assistance providers that receive state funding under this subsection through rules and regulations adopted in accordance with W.S. 9-1-638(a)(vii).



1-40-119. Surcharge to be assessed in certain criminal cases; paid to account.

1-40-119. Surcharge to be assessed in certain criminal cases; paid to account.

(a) In addition to any fine or other penalty prescribed by law, a defendant who pleads guilty or nolo contendere to, or is convicted of, the following criminal offenses shall be assessed a surcharge of not less than one hundred dollars ($100.00) nor more than three hundred dollars ($300.00) for the offenses specified in paragraph (v) of this subsection, not less than one hundred fifty dollars ($150.00) nor more than three hundred fifty dollars ($350.00) for the first plea to or conviction of offenses specified in paragraphs (i) through (iv) of this subsection, and not less than two hundred dollars ($200.00) nor more than four hundred dollars ($400.00) for each subsequent plea to or conviction of offenses specified in paragraphs (i) through (iv) of this subsection:

(i) Any crime enumerated in W.S. 6-1-101 through 6-10-203;

(ii) Any violation of W.S. 31-5-225, 31-5-229, 31-5-233 or 41-13-220(a);

(iii) Any violation of W.S. 35-7-1001 through 35-7-1057;

(iv) Any violation of W.S. 6-2-314 through 6-2-318;

(v) Any violation of a municipal ordinance which has substantially similar elements to the criminal offenses specified in paragraphs (ii) through (iv) of this subsection or any other violation of a municipal ordinance which causes actual damage to persons or property.

(b) The surcharge enumerated in subsection (a) of this section shall be imposed upon any defendant for whom prosecution, trial or sentence is deferred under W.S. 7-13-301 and 7-13-302 or who participates in any other diversion agreement.

(c) Under no circumstances shall a court fail to impose the surcharge required by subsections (a) and (b) of this section if the court determines the defendant has an ability to pay or that a reasonable probability exists that the defendant will have an ability to pay.

(d) The surcharge shall be paid within ten (10) days of imposition unless the court determines that it shall be paid in installments over a reasonable period of time. Failure to comply with the provisions for payment of the surcharge is punishable as contempt of court. Contempt proceedings or other proceedings to collect the surcharge may be initiated by the prosecuting attorney, by the court on its own motion or by the division.

(e) Monies paid to the court by a defendant shall be applied to the surcharge before being applied to any fine, penalty, cost or assessment imposed upon the defendant. The proceeds from the surcharge imposed by this section shall be remitted promptly by the clerk of the court to the division for deposit in the account.






ARTICLE 2 - VICTIM AND WITNESS BILL OF RIGHTS

1-40-201. Short title.

1-40-201. Short title.

This act may be cited as the "victims bill of rights".



1-40-202. Definitions.

1-40-202. Definitions.

(a) As used in this act:

(i) "Criminal act" means conduct which would constitute a crime as defined by the laws of this state;

(ii) "Victim" means an individual who has suffered direct or threatened physical, emotional or financial harm as the result of the commission of a criminal act or a family member of a victim who is a minor or an incompetent or a surviving family member of a homicide victim;

(iii) "Witness" means a person who is likely to testify in a criminal proceeding;

(iv) "Key witness" means any witness identified in writing by the prosecution as being entitled to the rights provided by this act;

(v) "This act" means W.S. 1-40-201 through 1-40-210.



1-40-203. Victim and witness bill of rights.

1-40-203. Victim and witness bill of rights.

(a) All victims and witnesses of crime shall be treated with compassion, respect and sensitivity.

(b) Crime victims, key witnesses and, upon request, other witnesses shall have the following rights:

(i) To be provided notification and information about events affecting the status of the case. These events shall include, but are not limited to, the following as specified in W.S. 1-40-204:

(A) The general status of the case, provided the release of information does not compromise the investigation or endanger witnesses;

(B) The scheduled hearings and dispositions of the case;

(C) The sentencing phase of the case;

(D) The imprisonment or release of the accused or convicted defendant.

(ii) To be provided information about the right to receive judicially ordered restitution as provided in W.S. 7-9-102;

(iii) To be provided information about their rights, privileges and interests under this act as provided in W.S. 1-40-204;

(iv) To be provided information about compensation available under the Crime Victims Compensation Act as provided in W.S. 1-40-101 through 1-40-119;

(v) To be provided information about services and assistance available to victims and witnesses as provided in W.S. 1-40-204;

(vi) To be provided information about available legal recourse and other measures if subjected to threats or intimidation as provided in W.S. 1-40-205;

(vii) To be provided, at the discretion of the prosecuting attorney or criminal justice personnel, reasonable protection and safety immediately before, during and after criminal justice proceedings;

(viii) To be provided with the names, official telephone numbers and official addresses of the primary law enforcement officer and prosecutor assigned to investigate the case;

(ix) To attend and participate in criminal justice system proceedings as provided in W.S. 1-40-206;

(x) To have the accused brought to trial as provided in W.S. 1-40-207. Nothing in this paragraph shall inhibit the ability of counsel for the state and the defendant from entering into any negotiated disposition of any charge or charges which have been levied against the accused;

(xi) To prompt return of property seized as evidence as provided in W.S. 1-40-208;

(xii) To be protected from discharge or discipline by an employer due to involvement with the criminal justice process as provided in W.S. 1-40-209;

(xiii) To be notified about the defendant's conviction as provided in W.S. 7-21-102(a);

(xiv) To be notified about the victim's opportunity to make a victim impact statement for use in the preparation of a presentence investigation report concerning the defendant as provided in W.S. 7-21-102(a)(iii);

(xv) To be provided with the address and telephone number of each probation office which is to prepare the presentence investigation as provided in W.S. 7-21-102(a)(iv);

(xvi) To be notified that the presentence investigation report and any statement of the victim in the report will be made available to the defendant as provided in W.S. 7-21-102(a)(v);

(xvii) To be notified about the opportunity to make an impact statement at sentencing as provided in W.S. 7-21-102(a); and

(xviii) To be notified of the time and place of the sentencing proceeding and any changes thereof as provided in W.S. 7-21-102(a)(vii).

(c) Courts shall enforce crime victim and witness rights under this act to the extent the recognition of those rights do not conflict with constitutional and statutory rights of the defendant.



1-40-204. Rights of victims and witnesses to be informed during the criminal justice process.

1-40-204. Rights of victims and witnesses to be informed during the criminal justice process.

(a) Victims of a criminal act shall be informed without undue delay by law enforcement about:

(i) The rights enumerated in this act;

(ii) The right to be informed of the status of the case from the initial police investigation to the final appellate review;

(iii) The fact that financial assistance or other social service options may be available to the victim;

(iv) The existence of the Crime Victims Compensation Act and that compensation may be available to the victim;

(v) The right to have an interpreter or translator to inform the victim of these rights;

(vi) The name and official telephone number of the primary law enforcement officer assigned to investigate the case together with the official address and telephone number of the criminal justice agency investigating the case;

(vii) The right to seek legal counsel and to employ an attorney.

(b) Victims and key witnesses of a criminal act shall be informed in writing by the prosecuting attorney about:

(i) Subject to order of the court, the right to attend all hearings and proceedings involving the case, including the right to be notified, upon request, of the date, time and place of those hearings;

(ii) The right to be notified in advance, if reasonable, when a court proceeding has been rescheduled or canceled;

(iii) The right to be advised of the potential for plea negotiations and, prior to sentencing, the right to be informed of the existence of a negotiated plea, the essentials of the agreement, and the reasons for the disposition;

(iv) The right to know the accused has obtained a pretrial or presentence release;

(v) The right to discuss the case with the prosecutor, and the official address and official telephone number of the prosecutor;

(vi) The availability of other remedies, including the right to proceed in civil litigation generally and the right to any profits attributable to the offender as a result of publication or media coverage resulting from the crime;

(vii) The fact that the attorneys involved and their investigators are advocates either for the state or for the defendant;

(viii) The right to refuse to talk to attorneys, private investigators, law enforcement, or anyone else unless on the witness stand or under subpoena;

(ix) If known to the prosecutor, the schedule of any post sentence hearings affecting the probation of the offender;

(x) The right to provide an affidavit asserting acts or threats of physical violence by the accused or at the accused's direction against the victim or a relative of the victim, the survivor or designated key witness;

(xi) The right to request notification that the offender has filed a petition for expungement of the records of conviction and advance notice of any hearing or proceeding thereon.

(c) Victims, key witnesses, offices of prosecutors, victim witness coordinators and advocates who have participated in the criminal prosecution shall be offered the opportunity to be informed in writing by the department of corrections about:

(i) The commencement of the offender's imprisonment to serve the sentence imposed and the name, official address and security classification of the place of confinement;

(ii) The earliest date upon which the offender could be released and the date released;

(iii) Any transfer of the offender to another facility including the security classification of that facility;

(iv) Any placement of the offender in a community correctional program;

(v) Any change in location of the offender's parole supervision;

(vi) The escape, recapture or death of an offender;

(vii) Any reduction or extension of the offender's sentence.

(d) Victims, key witnesses, offices of prosecutors, victim witness coordinators and advocates who have participated in the criminal prosecution shall be offered the opportunity to be informed in writing by the board of parole about:

(i) Any decision to grant or modify parole and any conditions imposed;

(ii) Any pending revocation of parole, any associated return to custody, the revocation hearing date and disposition of revocation proceedings;

(iii) Any absconscion from supervision and subsequent apprehension;

(iv) Any rescission of parole;

(v) Discharge from parole.

(e) The governor's office shall ensure that the appropriate government agency shall notify in writing, or in person, victims, key witnesses, prosecutors, victim witness coordinators and advocates who have participated in the criminal prosecution of an application for a pardon or the pending commutation of the offender.

(f) Victims, key witnesses, prosecutors, victim witness coordinators and advocates who have participated in the criminal prosecution who wish to receive notification and information shall provide the appropriate criminal justice agencies with their current address and telephone number. This address will only be used for notification purposes.

(g) Nothing in subsections (c) through (e) of this section shall mean the victim, key witnesses, prosecutors, victim witness coordinators or advocates who have participated in the criminal prosecution shall be given information that could jeopardize the safety or security of any person.



1-40-205. Victims and witnesses of crime; free from intimidation.

1-40-205. Victims and witnesses of crime; free from intimidation.

(a) A victim or witness has the right to be free from any form of harassment, intimidation or retribution.

(b) When waiting to testify in any proceeding regarding a criminal act, a victim or key witness has the right to be provided, upon request, with a waiting area separate from other witnesses.

(c) When the threat of harassment, intimidation or retribution cannot be avoided, the court shall take appropriate measures to protect the victim or key witness.

(d) Law enforcement officers and prosecuting attorneys shall provide information regarding law enforcement measures available to protect victims and key witnesses.



1-40-206. Victims of crime; present in court.

1-40-206. Victims of crime; present in court.

Unless the court for good cause shown shall find to the contrary, the victim, the victim's designee or both shall have the right to be present at all trial proceedings which may be attended by the defendant.



1-40-207. Victims; timing of trial of accused.

1-40-207. Victims; timing of trial of accused.

(a) The court shall consider the victim's interest and circumstances when setting any date for trial or in granting or denying continuances.

(b) Nothing in this section shall infringe upon any rights of the accused in a criminal case or inhibit the ability of the prosecution and defense from entering into any agreement as to trial setting or negotiated disposition of any charge or charges pending against the defendant.



1-40-208. Prompt return of property.

1-40-208. Prompt return of property.

(a) Victims and witnesses have the right to have any personal property, which is not contraband, promptly returned and any real estate, subject to declaration as uninhabitable under W.S. 35-9-156(d), released to the control of the real estate owner, provided it does not interfere with prosecution, trial or appellate review of the case.

(b) Criminal justice agencies shall work together to expedite the return of property when it is no longer needed. Prosecuting attorneys shall promptly notify law enforcement agencies when evidence is no longer needed.

(c) The trial court exercising jurisdiction over a criminal proceeding shall, if requested, enter appropriate orders to implement the provisions of this section.



1-40-209. Victims and witnesses have a right to preservation of employment.

1-40-209. Victims and witnesses have a right to preservation of employment.

(a) A victim or witness who responds to a subpoena from either the prosecution or defense in a criminal case during working hours shall not suffer any change in terms of employment solely because of the act of responding to a subpoena.

(b) A victim or witness, upon request, shall be assisted by law enforcement agencies, the prosecuting attorney or defense attorney in informing an employer that the need for victim or witness cooperation may necessitate the absence of the victim or witness from work.

(c) A victim or witness, who as a direct result of a criminal act or of cooperation with law enforcement agencies, prosecuting attorney or defense attorney, experiences financial hardship, shall be assisted by those agencies, the prosecuting attorney or defense attorney in explaining to employers and creditors the reasons for that financial hardship.



1-40-210. No civil liability created; testimony inadmissible; no relief by appeal.

1-40-210. No civil liability created; testimony inadmissible; no relief by appeal.

(a) Nothing in this act shall be construed to create any civil cause of action for monetary damages against any person nor shall it constitute grounds for any claim or motion raised by either the state or defendant in any proceedings.

(b) Testimony or argument regarding the compliance or noncompliance with this act is inadmissible in any criminal trial.

(c) The failure of a victim, designee or any criminal justice agency personnel to exercise or enforce any right granted by the provisions of this act shall not be grounds for relief during proceedings or for any appeal of a conviction by a defendant or grounds for any court to set aside, reverse or remand a criminal conviction.






ARTICLE 3 - COMPENSATION FROM BENEFITS OFCRIME

1-40-301. Compensation from benefits of crime.

1-40-301. Compensation from benefits of crime.

The legislature finds that the state has a compelling interest in preventing any person who is convicted of a criminal act from profiting from the criminal act and in recompensing victims of the criminal act. It is therefore the intent of the legislature to provide a mechanism whereby any profits from a criminal act that are received by the person convicted of the criminal act are available as restitution to the victims of the criminal act.



1-40-302. Definitions.

1-40-302. Definitions.

(a) As used in this article:

(i) Repealed By Laws 1998, ch. 81, 3.

(ii) "Criminal act" means a conviction of an offense as defined by W.S. 1-40-202(a)(i);

(iii) "Escrow account" means an account created under W.S. 1-40-303(a);

(iv) "Profits from the crime" means:

(A) Any property obtained through or income generated from the commission of the criminal act of which the defendant was convicted;

(B) Any property obtained by or income generated from the sale, conversion or exchange of proceeds of the criminal act of which the defendant was convicted, including any gain realized by the sale, conversion or exchange; and

(C) Any property that the defendant obtained or income generated as a result of having committed the criminal act of which the defendant was convicted, including any assets obtained through the use of unique knowledge obtained during the commission of, or in preparation for the commission of, the criminal act, as well as any property obtained by or income generated from the sale, conversion or exchange of such property and any gain realized by such sale, conversion or exchange.

(v) "Victim" means as defined by W.S. 1-40-202(a)(ii);

(vi) "Division" means the victim services division within the office of the attorney general, created by W.S. 9-1-636.



1-40-303. Distribution of profits from crime.

1-40-303. Distribution of profits from crime.

(a) Any person who contracts with a defendant convicted of a criminal act in this state, or the defendant's representative or assignee, for payment of any profits from the criminal act of which the defendant is convicted shall pay to the division any money that would otherwise by terms of the contract be paid to the defendant or the defendant's representatives or assignees. The division shall deposit the money in an escrow account for the benefit of any victim of the criminal act of which the defendant was convicted.

(b) Notwithstanding any other applicable statute of limitations, any person who is a victim of the criminal act from which a defendant receives profits under subsection (a) of this section may, within five (5) years of the establishment of the escrow account:

(i) Enforce any order of restitution entered against the defendant against the monies on deposit in the escrow account; or

(ii) Bring a civil action in a court of competent jurisdiction to recover a judgment against the defendant or the defendant's representatives or designees and enforce the judgment against monies on deposit in the escrow account.

(c) Upon establishing an escrow account pursuant to subsection (a) of this section, the division shall notify, at their last known address, all known victims of the criminal act of the establishment of the escrow account. The notice shall specify the existence of the escrow account, the amount on deposit and the victim's right to execute an order of restitution or bring a civil action to recover against the monies in the escrow account within five (5) years of the date the escrow account is established.

(d) The attorney general is authorized to bring any action necessary to enforce subsection (a) of this section. If the attorney general prevails in an action under this subsection, the court shall order the payment from the monies recovered to the attorney general of reasonable costs and attorney's fees.



1-40-304. Notification of division.

1-40-304. Notification of division.

It shall be the responsibility of the victim, the victim's attorney, or the victim's representative to notify the division of the filing of any civil action under W.S. 1-40-303(b)(ii).



1-40-305. Disbursal of compensation; more than one claim.

1-40-305. Disbursal of compensation; more than one claim.

(a) The division shall not disburse any compensation from the escrow account until the later of:

(i) Five (5) years after the escrow account is established; or

(ii) The date all civil actions of which the division has actual knowledge and that are filed within the five (5) year period provided by W.S. 1-40-303(b)(ii) have been settled or reduced to judgment.

(b) If more than one (1) claim against the monies in escrow is filed pursuant to W.S. 1-40-303(b)(i) or (ii), the division shall disburse payments from the escrow account on a pro rata basis.



1-40-306. Actions null and void.

1-40-306. Actions null and void.

Any action taken by a defendant who is convicted of a criminal act or who enters a plea of guilty, whether by way of the execution of a power of attorney, the creation of corporate entities or any other action, to defeat the purpose of this article shall be null and void as against the public policy of this state.



1-40-307. Interest on monies in escrow account.

1-40-307. Interest on monies in escrow account.

Interest earned on the monies deposited in an escrow account shall accrue to the benefit of the payees of the account.



1-40-308. Disbursal of unclaimed funds.

1-40-308. Disbursal of unclaimed funds.

(a) Any unclaimed funds remaining in an escrow account after the disbursal period provided by W.S. 1-40-305(a) shall be forfeited and paid over to the crime victims compensation account created by W.S. 1-40-114 in accordance with this section.

(b) If any unclaimed funds remain in an escrow account after the disbursal period provided by W.S. 1-40-305(a), the division shall seek an order in district court to show cause why the funds should not be forfeited. Notice to the defendant and proceedings on the order to show cause shall be according to the Wyoming Rules of Civil Procedure, provided notice by publication shall be once each week for two (2) consecutive weeks. The trial of the issues shall be by the court.

(c) On final hearing the order to show cause shall be taken as prima facie evidence that the funds constitute profits from the crime and is sufficient for a judgment of forfeiture in the absence of other proof.

(d) In disputed cases the burden shall be upon the division to show that there is a reasonable basis for believing that the funds constitute profits from the crime.

(e) The proceedings and judgment of forfeiture shall be in rem and shall be primarily against the property itself.

(f) Upon the entry of a judgment of forfeiture the court shall order the funds paid over to the crime victims compensation account created by W.S. 1-40-114.









CHAPTER 41 - STATE SELF-INSURANCE PROGRAM

1-41-101. Legislative findings and intent.

1-41-101. Legislative findings and intent.

The legislature recognizes that certain liability insurance policies of the state of Wyoming have been cancelled, that no responsive bids have been received and that there exists a need to develop a method to handle claims brought under the Wyoming Governmental Claims Act and arising under federal law. The legislature declares that the appropriate remedy is to create an account for self-insurance of the state and to provide for a loss prevention program. It is the intent of the legislature that the self-insurance account shall be operated on an actuarially sound basis. The legislature further declares that its intent is that the availability of commercial liability insurance coverage shall be explored considering the possibility that the insurance industry can provide coverage in the future that is less expensive than the costs of providing a loss prevention program and paying for claims out of the self-insurance account.



1-41-102. Definitions.

1-41-102. Definitions.

(a) As used in this act:

(i) "Division" means the general services division of the department of administration and information;

(ii) "Final money judgment" means any judgment for monetary damages after all appropriate appeals from the judgment have been exhausted or after the time has expired when appeals may be taken;

(iii) "Local government" means as defined by W.S. 1-39-103(a)(ii);

(iv) "Peace officer" means as defined by W.S. 7-2-101, but does not include those officers defined by W.S. 7-2-101(a)(iv)(K) or those officers defined by W.S. 7-2-101(a)(iv)(M) unless otherwise provided in the applicable mutual aid agreement;

(v) "Public employee" means any officer, employee or servant of the state, provided the term:

(A) Includes elected or appointed officials, peace officers, members of regional emergency response teams authorized under W.S. 35-9-155 and persons acting on behalf or in service of the state in any official capacity, whether with or without compensation, including volunteer physicians providing medical services under W.S. 9-2-103(a)(i)(C);

(B) Does not include:

(I) An independent contractor except as provided in subparagraphs (C) and (D) of this paragraph;

(II) A judicial officer exercising the authority vested in him; or

(III) Any local government employees or officials including county and prosecuting attorneys.

(C) Includes contract physicians, physician assistants, nurses, optometrists or dentists in the course of providing contract services for state institutions;

(D) Includes contract attorneys in the course of providing contract services for the state public defenders office as provided in W.S. 7-6-103(k) or 14-12-104.

(vi) "Risk manager" means the manager of the risk management section of the general services division of the department of administration and information;

(vii) "Scope of duties" means performing any duties which the state requests, requires or authorizes a public employee to perform, or which the University of Wyoming or a local government requests, requires or authorizes a peace officer to perform, regardless of the time and place of performance;

(viii) "State" or "state agency" means the state of Wyoming or any of its branches, agencies, departments, boards, instrumentalities or institutions but does not include the University of Wyoming except as provided by W.S. 1-41-110(b);

(ix) "Self-insurance account" or "account" means the account created by W.S. 1-41-103;

(x) "This act" means W.S. 1-41-101 through 1-41-111.



1-41-103. Self-insurance account; creation; authorized payments.

1-41-103. Self-insurance account; creation; authorized payments.

(a) There is created the state self-insurance account. The account shall be in such amount as the legislature determines to be reasonably sufficient to meet anticipated claims. In addition to any legislative appropriation, the account shall include all authorized transfers of monies to the account, all income from investments of monies in the account and payments by insurance or reinsurance companies. The account may be divided into subaccounts for purposes of administrative management. Appropriations to the account shall not lapse at the end of any fiscal period.

(b) The self-insurance account shall maintain sufficient reserves for incurred but unpaid claims as well as incurred but unreported claims.

(c) Expenditures shall be made out of the self-insurance account for the following claims which have been settled or reduced to final judgment:

(i) Claims brought against the state or its public employees under the Wyoming Governmental Claims Act, provided any amount up to two thousand five hundred dollars ($2,500.00) paid for or in defense of each claim involving an automobile, physical damage, a settlement or adverse judgment shall be reimbursed to the self-insurance account by the state agency, from its existing budget, against which the claim is brought or which employs the public employee against whom the claim is brought;

(ii) Claims against the state or its public employees, or a state judicial officer exercising the authority vested in him, arising under 42 U.S.C. 1983 or other federal statutes, which the state has obligated itself to pay under subsection (e) of this section, provided any amount up to two thousand five hundred dollars ($2,500.00) paid for or in defense of each claim resulting in settlement or adverse judgment shall be reimbursed to the self-insurance account by the state agency, from its existing budget, against which the claim is brought or which employs the public employee against whom the claim is brought;

(iii) Claims against a peace officer employed by the Wyoming state board of outfitters and professional guides, the University of Wyoming or a local government brought under the Wyoming Governmental Claims Act, provided:

(A) The act or omission upon which the claim is based has been determined by a court or jury to be within the peace officer's scope of duties;

(B) The indemnification for the judgment shall not exceed the limits provided by W.S. 1-39-118;

(C) Any amount up to twenty thousand dollars ($20,000.00) paid for or in defense of each claim shall be paid on a dollar for dollar matching basis from the account and from the University of Wyoming or the local government employing the peace officers; and

(D) Any amount up to twenty thousand dollars ($20,000.00) paid for or in defense of each claim against a peace officer employed by the Wyoming state board of outfitters and professional guides shall be paid by the board.

(iv) Claims against a peace officer employed by the Wyoming state board of outfitters and professional guides, the University of Wyoming or a local government arising under 42 U.S.C. 1983 or other federal statutes, provided:

(A) Any amount up to twenty thousand dollars ($20,000.00) paid from the account for or in defense of each claim shall be paid on a dollar for dollar matching basis from the account and from the University of Wyoming or the local government employing the peace officer;

(B) Any amount up to twenty thousand dollars ($20,000.00) paid for or in defense of each claim against a peace officer employed by the Wyoming state board of outfitters and professional guides shall be paid by the board; and

(C) The conditions and limitations of subsection (e) of this section apply to all claims under this paragraph.

(v) Claims against contract physicians, physician assistants, nurses, optometrists or dentists brought under the Wyoming Governmental Claims Act or federal law, provided:

(A) The contract physician, physician assistant, nurse, optometrist or dentist is unable to procure medical malpractice insurance coverage up to the limits specified in W.S. 1-39-110(b) or 1-39-118(a) as applicable;

(B) The liability of the state shall not exceed limits specified in W.S. 1-39-118(a) except as the limitation may be increased by W.S. 1-39-110(b) both reduced by the amount of the contract physician's, physician assistant's, nurse's, optometrist's or dentist's malpractice insurance coverage applicable to such claim; and

(C) The claim arises from services performed by the contract physician, physician assistant, nurse, optometrist or dentist for a state institution.

(d) Expenditures may also be made out of the self-insurance account for any one (1) or more of the following:

(i) Expenses related to claims under subsection (c) of this section;

(ii) Costs of purchasing services, including loss prevention, risk and claims control, and legal, actuarial, investigative, support and adjustment services;

(iii) Costs of insurance or reinsurance premiums consistent with market availability;

(iv) Administrative expenses incurred by the division under this act including the cost of necessary personnel within the office of the attorney general, as may be mutually agreed upon by the risk manager and the attorney general, to handle claims arising under this act.

(e) The state shall defend claims against its public employees, or a state judicial officer exercising the authority vested in him, arising under 42 U.S.C. 1983 or other federal statutes, subject to the following conditions:

(i) The state shall defend and, to the extent provided by paragraph (v) of this subsection, indemnify any of its public employees against any claim or demand, whether groundless or otherwise, arising out of an alleged act or omission occurring in the scope of duty;

(ii) Repealed by Laws 1988, ch. 50, 2.

(iii) If any civil action, suit or proceeding is brought against any public employee of the state which on its face falls within the provisions of paragraph (i) of this subsection, or which the public employee asserts to be based in fact upon an alleged act or omission in the scope of duty, the state shall appear and defend the public employee under an automatic reservation of right by the state to reject the claim unless the act or omission is determined to be within the scope of duty;

(iv) Any public employee of the state against whom a claim within the scope of this subsection is made shall cooperate fully with the state in the defense of the claim. If the state determines that the public employee has not cooperated or has otherwise acted to prejudice defense of the claim, the state may at any time reject the defense of the claim;

(v) Unless the act or omission upon which a claim is based is determined by the court or jury to be within the public employee's scope of duty, no public funds shall be expended in payment of the final judgment against the public employee;

(vi) Nothing in this subsection shall be deemed to:

(A) Increase the limits of liability under W.S. 1-39-118 for claims brought under the Wyoming Governmental Claims Act;

(B) Affect the liability of the state itself or of any of its public employees on any claim arising out of the same accident or occurrence; or

(C) Waive the protection of the state or its public employees from liability where immunity has not been specifically waived.



1-41-104. Investment of funds.

1-41-104. Investment of funds.

(a) Repealed by Laws 1988, ch. 82, 2.

(b) The state treasurer shall invest any portion of the funds in the self-insurance account, including reserves, which the risk manager determines is not needed for immediate use. Investments shall be made as authorized by W.S. 9-4-715(a), (d) and (e).



1-41-105. Powers and duties of risk manager.

1-41-105. Powers and duties of risk manager.

(a) Except as otherwise provided in subsection (b) of this section, the risk manager shall:

(i) Administer the self-insurance account;

(ii) Implement and administer a loss prevention program for the purpose of reducing risks, accidents and losses;

(iii) Administer, supervise and manage the investigation and adjustment and settlement of claims covered by this act, including subrogation and restitution claims filed on behalf of the state self-insurance account;

(iv) Provide legal services for the defense of claims covered by this act through the attorney general or through private attorneys approved by the attorney general;

(v) Approve and supervise persons who may contract with the state to provide services;

(vi) Procure insurance, including comprehensive professional liability coverage for all peace officers, consistent with market availability;

(vii) Prepare a budget based upon economically and actuarially sound principles, which will maintain a reasonable and adequate surplus to meet estimated payments for contracts, services, claims and expenses;

(viii) Purchase loss prevention, actuarial and other professional services as required; and

(ix) Adopt rules governing the administration of the state's self-insurance account and loss prevention program and to carry out the purposes of this act.

(b) If the risk manager determines it is economically feasible he may contract with any private firm or firms to provide any administrative or other services deemed necessary under this act.



1-41-106. Compromise or settlement of claims; authority; primary insurance coverage.

1-41-106. Compromise or settlement of claims; authority; primary insurance coverage.

(a) Any claim covered under this act may be compromised or settled according to the requirements in subsection (b) of this section. In settling a claim, the risk manager may require the execution and presentation of those documents required by rule and regulation including those documents which discharge or hold harmless the state, local government or public employee of all liability under the claim.

(b) The following parties are authorized to make compromises or settlements of claims in the following amounts:

(i) Repealed By Laws 1999, ch. 100, 2.

(ii) The risk manager is authorized to settle claims for an amount not to exceed fifty thousand dollars ($50,000.00);

(iii) The risk manager, after consultation with the attorney general, is authorized to settle claims for an amount not to exceed one hundred thousand dollars ($100,000.00); and

(iv) The governor is authorized to settle claims for any amount if the action arises under federal law. The governor is authorized to settle claims brought under the Wyoming Governmental Claims Act for any amount not to exceed the maximum liability limits under the Wyoming Governmental Claims Act.

(c) The provisions of the Wyoming Administrative Procedure Act are not applicable to the payment or settlement of claims. Any person or party adversely affected in compromising or settling a claim shall pursue his remedy in district court pursuant to the Wyoming Rules of Civil Procedure.

(d) The risk manager and the state have no liability, and no cause of action exists against either the risk manager or the state, for failure to settle a claim.

(e) Except with respect to volunteer physicians providing medical services under W.S. 9-2-103(a)(i)(C), an expenditure may be made out of the state self-insurance account for settlement or payment of any claim which is covered by liability insurance only to the extent any other liability insurance is not sufficient to satisfy the claim. Except with respect to volunteer physicians providing medical services under W.S. 9-2-103(a)(i)(C), any other liability insurance shall be considered as the primary coverage. Nothing in this section shall be deemed an increase in the limits of liability under W.S. 1-39-110 or 1-39-118(a).



1-41-107. Reports.

1-41-107. Reports.

(a) The division shall make an annual report to the governor and the legislature. The report shall include:

(i) The total number of claims filed against the state and peace officers covered under this act;

(ii) The number and amount of claims settled;

(iii) The cost of legal fees and adjustors' fees for the handling of claims;

(iv) The number and amount of final judgments paid;

(v) The number of claims pending and the reserves set aside for each pending claim;

(vi) The types and cost of insurance coverages procured as authorized under this act.



1-41-108. Self-insurance program not subject to insurance laws.

1-41-108. Self-insurance program not subject to insurance laws.

Nothing in this act shall be construed as creating an insurance company nor in any way subjecting the self-insurance account to the laws of the state regulating insurance or insurance companies.



1-41-109. Confidential information.

1-41-109. Confidential information.

The claim files maintained by the risk manager shall be considered privileged and confidential and shall be for the use of the risk manager and the insurance commissioner only.



1-41-110. Applicability.

1-41-110. Applicability.

(a) This act applies to claims based upon acts, errors or omissions occurring on and after October 1, 1985.

(b) This act applies to claims against peace officers employed by the University of Wyoming but does not apply to other claims against the University of Wyoming unless the university notifies the risk manager in writing on or before August 15 that it elects to be covered by this act for the period beginning July 1 of the succeeding fiscal year. If the University of Wyoming elects to be covered by this act, it shall continue the coverage for not less than three (3) years from the date the coverage begins.



1-41-111. No extension of liability.

1-41-111. No extension of liability.

Self-insurance provided under this act shall not be considered a purchase of insurance coverage and shall not be deemed an increase of the limits of liability under W.S. 1-39-118(b).






CHAPTER 42 - LOCAL GOVERNMENT INSURANCE PROGRAM

ARTICLE 1 - LOCAL GOVERNMENT SELF-INSURANCEPROGRAM

1-42-101. Repealed By Laws 2007, Ch. 212, 2.

1-42-101. Repealed By Laws 2007, Ch. 212, 2.



1-42-102. Repealed By Laws 2007, Ch. 212, 2.

1-42-102. Repealed By Laws 2007, Ch. 212, 2.



1-42-103. Repealed By Laws 2007, Ch. 212, 2.

1-42-103. Repealed By Laws 2007, Ch. 212, 2.



1-42-104. Repealed By Laws 2007, Ch. 212, 2.

1-42-104. Repealed By Laws 2007, Ch. 212, 2.



1-42-105. Repealed By Laws 2007, Ch. 212, 2.

1-42-105. Repealed By Laws 2007, Ch. 212, 2.



1-42-106. Repealed By Laws 2007, Ch. 212, 2.

1-42-106. Repealed By Laws 2007, Ch. 212, 2.



1-42-107. Repealed By Laws 2007, ch. 212, 2.

1-42-107. Repealed By Laws 2007, ch. 212, 2.



1-42-108. Repealed By Laws 2007, Ch. 212, 2.

1-42-108. Repealed By Laws 2007, Ch. 212, 2.



1-42-109. Repealed By Laws 2007, Ch. 212, 2.

1-42-109. Repealed By Laws 2007, Ch. 212, 2.



1-42-110. Repealed By Laws 2007, Ch. 212, 2.

1-42-110. Repealed By Laws 2007, Ch. 212, 2.



1-42-111. Repealed By Laws 2007, Ch. 212, 2.

1-42-111. Repealed By Laws 2007, Ch. 212, 2.



1-42-112. Repealed by Laws 2009, Ch. 168, 205.

1-42-112. Repealed by Laws 2009, Ch. 168, 205.



1-42-113. Repealed by Laws 2009, Ch. 168, 205.

1-42-113. Repealed by Laws 2009, Ch. 168, 205.






ARTICLE 2 - LOCAL GOVERNMENT SELF-INSURANCEPROGRAM - LOCAL ADMINISTRATION

1-42-201. Definitions.

1-42-201. Definitions.

(a) As used in this act:

(i) "Board" means the local government self-insurance program joint powers board formed pursuant to this act;

(ii) "Eligible senior citizen center" means a private, nonprofit corporation which is providing the services to senior citizens under W.S. 18-2-105 in a geographical area which is not otherwise served by a senior citizen center which participates in the local government self-insurance program;

(iii) "Final judgment" means any judgment for monetary damages after all appropriate appeals from the judgment have been exhausted or after the time has expired when appeals may be taken;

(iv) "Local government" means as defined by W.S. 1-39-103(a)(ii) and includes eligible senior citizen centers;

(v) "Local government self-insurance program" or "program" means the program created by this act;

(vi) "Public employee" means any officer, employee or servant of a local government including elected or appointed officials and persons acting on behalf or in service of the local government in any official capacity, whether with or without compensation, including individuals engaged in search and rescue operations under the coordination of a county sheriff pursuant to W.S. 18-3-609(a)(iii). "Public employee":

(A) Except as provided in subparagraph (b) of this paragraph, does not include an independent contractor, peace officer or a judicial officer exercising the authority vested in him;

(B) Includes contract physicians, physician assistants, nurses, optometrists and dentists in the course of providing contract services for county jails.

(vii) "Scope of duties" means performing any duties which a local government requests, requires or authorizes a public employee to perform, regardless of the time and place of performance;

(viii) "This act" means W.S. 1-42-201 through 1-42-206.



1-42-202. Local government self-insurance program; creation; authorized payments.

1-42-202. Local government self-insurance program; creation; authorized payments.

(a) There is created the local government self-insurance program to provide a mechanism for local governments to pool resources to handle claims brought against local governments under the Wyoming Governmental Claims Act and arising under federal law. It is the intent of the legislature that the local government self-insurance program shall be operated by a joint powers board formed by local governments participating in the program and administered in accordance with the provisions of this act. The program shall provide for assessments by participating local governments, which together with all income from investments of the program and payments by insurance or reinsurance companies are actuarially sufficient to meet anticipated claims against participating local governments and all associated administrative expenses.

(b) Upon approval of the board, expenditures shall be made by the program for the following claims which have been settled or reduced to final judgment:

(i) Claims brought against participating local governments, other than eligible senior citizen centers or their public employees, other than peace officers, under the Wyoming Governmental Claims Act;

(ii) Claims against participating local governments or their judicial officers or public employees, other than peace officers, arising under 42 U.S.C. 1983 or other federal statutes subject to the provisions of subsection (e) of this section;

(iii) Claims brought against participating eligible senior citizen centers, including its directors, officers, employees and volunteers, arising from acts within the scope of their activities in rendering any service that a senior citizen center may lawfully render;

(iv) Claims against contract physicians, physician assistants, nurses, optometrists or dentists brought under the Wyoming Governmental Claims Act or federal law, provided:

(A) The contract physician, physician assistant, nurse, optometrist or dentist is unable to procure medical malpractice insurance coverage up to the limits specified in W.S. 1-39-110(b) or 1-39-118(a) as applicable;

(B) The liability of the county shall not exceed limits specified in W.S. 1-39-118(a) except as the limitation may be increased by W.S. 1-39-110(b) both reduced by the amount of the contract physician's, physician assistant's, nurse's, optometrist's or dentist's malpractice insurance coverage applicable to such claim; and

(C) The claim arises from the services performed by the physician, physician assistant, nurse, optometrist or dentist for a county jail.

(c) Upon approval of the board, expenditures may also be made from the program for expenses related to claims under subsection (b) of this section, administrative expenses, insurance and services procured in accordance with W.S. 1-42-203.

(d) Claims against participating local governments and their public employees, or a judicial officer exercising the authority vested in him, arising under 42 U.S.C. 1983 or other federal statutes, shall be defended and indemnification paid subject to the following conditions:

(i) Public employees of participating local governments, other than peace officers, shall be defended and, to the extent provided by paragraph (v) of this subsection, indemnified against any claim or demand, whether groundless or otherwise, arising out of an alleged act or omission occurring in the scope of duty;

(ii) Any civil action, suit or proceeding which is brought against any public employee which on its face falls within the provisions of paragraph (i) of this subsection, or which the public employee, other than peace officers, asserts is based on an alleged act or omission in the scope of duty, shall be defended under the program with an automatic reservation of right by the board to reject the claim unless the act or omission is determined to be within the scope of duty. Any public employee against whom a claim within the scope of this subsection is made shall cooperate fully in the defense of the claim. If the board determines that the public employee has not cooperated or has otherwise acted to prejudice defense of the claim, the defense of the claim may be rejected at any time;

(iii) Unless the act or omission upon which a claim is based is determined by the court or jury to be within the public employee's scope of duty, no funds shall be expended from the program in payment of the final judgment against the public employee;

(iv) Nothing in this subsection shall be deemed to:

(A) Increase the limits of liability under W.S. 1-39-118 for claims brought under the Wyoming Governmental Claims Act;

(B) Affect the liability of a participating local government or of any of its public employees on any claim arising out of the same accident or occurrence; or

(C) Waive the protection of a local government or its public employees from liability where immunity has not been specifically waived.

(e) The program shall be limited in liability to payment of no more than five hundred thousand dollars ($500,000.00) for any one (1) occurrence plus loss adjustment expenses. Participating local governments shall be responsible for the amount of any adjudicated claims and expenses in excess of this amount.

(f) Notwithstanding any other provision of this act, no expenditure shall be made from the program in any action to pay any claim or final judgment for exemplary or punitive damages.



1-42-203. Self-insurance program board; powers and duties.

1-42-203. Self-insurance program board; powers and duties.

(a) The board shall:

(i) Administer the program;

(ii) Provide legal services for the defense of claims covered by this act;

(iii) Procure insurance, including reinsurance, purchase loss prevention, actuarial and other professional services as required by the board;

(iv) Establish assessments as necessary to operate the program on an actuarially sound basis. Assessments shall be computed to provide for:

(A) Expenditures authorized under this act; and

(B) Stabilization charges to develop adequate reserves.

(v) Apportion and collect assessments from each participating local government;

(vi) Establish deductibles or retentions as deemed necessary for the efficient operation of the program; and

(vii) Adopt rules governing the administration of the program.

(b) The board may deny a local government participation in or may terminate a participant from the program for a failure to pay the assessments required under this act.



1-42-204. Claims procedures; compromise or settlement of claims; no extension of liability.

1-42-204. Claims procedures; compromise or settlement of claims; no extension of liability.

(a) Nothing in this act shall be deemed to obviate the necessity of compliance with W.S. 1-39-113 by any claimant.

(b) Any claim covered under this act may be compromised or settled according to the rules of the board. The provisions of the Wyoming Administrative Procedure Act are not applicable to the payment or settlement of claims. Any person or party adversely affected in compromising or settling a claim shall pursue his remedy in district court pursuant to the Wyoming Rules of Civil Procedure. The board has no liability, and no cause of action exists against the board for failure to settle a claim.

(c) Self insurance provided under this act shall not be considered a purchase of insurance coverage and shall not be deemed an increase of the limits of liability under W.S. 1-39-118(b).



1-42-205. Local government insurance program not subject to insurance laws.

1-42-205. Local government insurance program not subject to insurance laws.

Nothing in this act shall be construed as subjecting the local government insurance account to the laws of the state regulating insurance or insurance companies.



1-42-206. Confidential information.

1-42-206. Confidential information.

The claim files maintained by the board shall be considered privileged and confidential and shall be for the use of the board only.



1-42-207. Repealed By Laws 2008, Ch. 44, 3.

1-42-207. Repealed By Laws 2008, Ch. 44, 3.









CHAPTER 43 - MEDIATION

1-43-101. Definitions.

1-43-101. Definitions.

(a) As used in this act:

(i) "Communication" means any item of information disclosed during the mediation process through files, reports, interviews, discussions, memoranda, case summaries, notes, work products of the mediator, or any other item of information disclosed during the mediation, whether oral or written;

(ii) "Mediation" means a process in which an impartial third person facilitates communication between two (2) or more parties in conflict to promote reconciliation, settlement, compromise or understanding;

(iii) "Mediator" means an impartial third person not involved in the conflict, dispute or situation who engages in mediation;

(iv) "Party to the mediation" means a person who is involved in the conflict, dispute or situation and is rendered mediation services by a mediator or consults a mediator with a view to obtaining mediation services;

(v) "Representative of the mediator" means a person employed by the mediator to assist in the rendition of mediation services;

(vi) "Representative of the party" means a person having authority to obtain mediation services on behalf of the party to the mediation or to act on advice rendered by the mediator;

(vii) "This act" means W.S. 1-43-101 through 1-43-104.



1-43-102. General rule of confidentiality.

1-43-102. General rule of confidentiality.

Any communication is confidential if not intended to be disclosed to third persons other than those to whom disclosure is in furtherance of the mediation process or those reasonably necessary for the transmission of the communication.



1-43-103. General rule of privilege; claiming privilege; exception.

1-43-103. General rule of privilege; claiming privilege; exception.

(a) A party to the mediation has a privilege to refuse to disclose and to prevent all mediation participants from disclosing confidential communications.

(b) The privilege under this section may be claimed by a representative of the party or by a party, his guardian or conservator, the personal representative of a deceased party, or the successor, trustee or similar representative of a corporation, association, or other organization, whether or not in existence. The person who was the mediator may claim the privilege but only on behalf of the party. The mediator's authority to do so is presumed in the absence of evidence to the contrary.

(c) There is no privilege under this section if any one (1) of the following conditions is met:

(i) All the parties involved provide written consent to disclose;

(ii) The communication involves the contemplation of a future crime or harmful act;

(iii) The communication indicates that a minor child has been or is the suspected victim of child abuse as defined by local statute;

(iv) The communication was otherwise discoverable prior to the mediation;

(v) One of the parties seeks judicial enforcement of the mediated agreement.



1-43-104. Immunity.

1-43-104. Immunity.

Mediators are immune from civil liability for any good faith act or omission within the scope of the performance of their power and duties.









TITLE 2 - WILLS, DECEDENTS' ESTATES AND PROBATE CODE

CHAPTER 1 - GENERAL PROVISIONS

ARTICLE 1 - CITATIONS, CONSTRUCTION AND GENERAL PROCEDURE

2-1-101. Short title.

2-1-101.Short title.

This act may be cited as the "Wyoming Probate Code".



2-1-102. Rules of construction and applicability.

2-1-102.Rules of construction and applicability.

(a)This code shall be liberally construed and applied, to promote the following purposes and policies to:

(i)Simplify and clarify the law concerning the affairs of decedents, missing persons, protected persons, minors and incapacitated persons;

(ii)Discover and make effective the intent of a decedent in distribution of his property;

(iii)Promote a speedy and efficient system for liquidating the estate of the decedent and making distribution to his successors;

(iv)Facilitate use and enforcement of certain trusts.

(b)Unless displaced by the particular provisions of this code, the principles of law and equity supplement the code provisions.

(c)This code is a general act intended as a unified coverage of its subject matter and no part of it shall be deemed impliedly repealed by subsequent legislation if it can reasonably be avoided.

(d)The procedure herein prescribed shall govern all proceedings in probate brought after the effective date of this code. It shall also govern further procedure in proceedings in probate then pending unless the court determines its application in particular proceedings or parts thereof is not feasible or will work an injustice, in which event the former procedure shall apply.



2-1-103. Objections to appointments.

2-1-103.Objections to appointments.

For appointments made pursuant to the Wyoming Probate Code, unless a shorter period of time is specified in the code or by the court, or where an appointment will be made with no hearing or no notice, all persons having an objection to the appointment of any person as a personal representative, administrator, executor, trustee, conservator, fiduciary or receiver shall file the objection in the court considering the appointment no less than five (5) days prior to any hearing scheduled to consider the appointment.A court may waive this requirement upon a showing of good cause.






ARTICLE 2 - DISTRIBUTION BY AFFIDAVIT AND SUMMARY PROCEDURE

2-1-201. Payment of indebtedness and delivery of tangible personal property or instruments evidencing debt.

2-1-201.Payment of indebtedness and delivery of tangible personal property or instruments evidencing debt.

(a)Not earlier than thirty (30) days after the death of a decedent, any person indebted to the decedent or having possession of tangible personal property or an instrument evidencing a debt, obligation, stock or chose in action belonging to the decedent shall make payment of the indebtedness or deliver the tangible personal property or the instrument evidencing the debt, obligation, stock or chose in action to the person or persons claiming to be the distributees of the property, upon being presented an affidavit, filed as provided by subsection (c) of this section, made by or on behalf of the distributee stating:

(i)The value of the entire estate, located in Wyoming or otherwise subject to probate administration in this state, less liens and encumbrances, does not exceed two hundred thousand dollars ($200,000.00);

(ii)Thirty (30) days have elapsed since the death of the decedent;

(iii)No application for appointment of a personal representative is pending or has been granted in any jurisdiction in this state; and

(iv)The claiming distributees are entitled to payment or delivery of the property; the facts concerning the distributees' relationship to the decedent, and there are no other distributees of the decedent having a right to succeed to the property under probate proceedings.

(b)The transfer agent for any security shall change the registered ownership on the books of a corporation from the decedent to the distributee or distributees upon presentation of an affidavit as provided in subsections (a) and (c) of this section.

(c)When filed with the county clerk and a certified copy is presented to a party with custody of assets the affidavit shall be honored and have the same effects as provided for in subsections (a), (b) and (d) of this section and W.S. 2-1-202. The county clerk of the county in which any vehicle is registered shall transfer title of the vehicle from the decedent to the distributee or distributees upon presentation of an affidavit as provided in subsection (a) of this section.

(d)Upon presentation of an affidavit as provided in subsections (a) and (c) of this section, any bank, savings and loan institution, credit union or any other like depository shall pay any deposit in the sole name of the decedent, together with the interest and dividends thereon, to the distributee or distributees. A receipt for the payment by the distributee paid is a valid and sufficient release and discharge for the payment made.



2-1-202. Effect; refusal to pay, deliver.

2-1-202.Effect; refusal to pay, deliver.

The person paying, delivering, transferring or issuing personal property or the evidence thereof pursuant to affidavit is discharged and released to the same extent as if he dealt with a personal representative of the decedent. He is not required to see to the application of the personal property or evidence thereof or to inquire into the truth of any statement in the affidavit. If any person to whom an affidavit is delivered refuses to pay, deliver, transfer or issue any personal property or evidence thereof, it may be recovered or its payment, delivery, transfer or issuance compelled upon proof of right in an action by or on behalf of the persons entitled thereto. Any person to whom payment, delivery, transfer or issuance is made is answerable and accountable to a personal representative of the estate or to any other person having a superior right.



2-1-203. Deposits by minors or persons under a disability; joint and trust deposits; pay-on-death accounts.

2-1-203.Deposits by minors or persons under a disability; joint and trust deposits; pay-on-death accounts.

(a)Deposits by minors or other persons under a legal disability may be paid on the order of the depositor and the payments are legally valid.

(b)Any portion of a deposit by two (2) or more persons payable to either or any depositor, or to the survivor of the depositors, and interest or dividends thereon, may be paid in accordance with the contract of deposit. The receipt of the payment by the person paid is a valid and sufficient release and discharge to the financial institution for any payment made.

(c)Any portion of a deposit by any person in trust for another and interest or dividends thereon, in the absence of other written notice to the financial institution of the existence and terms of a legal and valid trust, may be paid to the persons for whom the deposit was made in the event of death of the depositor.

(d)Any payable on death (P.O.D.) account may be paid, on request, to any original party to the account. Payment may be made, on request, to the P.O.D. payee or in equal proportions to multiple P.O.D. payees upon presentation to the financial institution of proof of death showing that the P.O.D. payee or payees survived all persons named as original payees.Payment may be made to the personal representative or heirs of a deceased original payee if proof of death is presented to the financial institution showing that his decedent was the survivor of all other persons named on the account either as an original payee or as P.O.D. payee. The receipt of the payment by the person paid is a valid and sufficient release and discharge to the financial institution for any payment made. A person named as a payee in a P.O.D. account has no enforceable rights therein during the lifetime of the person or persons creating the account. As used in this subsection:

(i)"P.O.D. account" means an account payable on request to one (1) person during his lifetime and on his death to one (1) or more P.O.D. payees, or to one (1) or more persons during their lifetimes and on the death of all of them to one (1) or more P.O.D. payees;

(ii)"P.O.D. payee" means a person designated on a P.O.D. account as one to whom the account is payable on request after the death of all original payees.



2-1-204. Collection of claims of certain creditors of decedent by affidavit.

2-1-204.Collection of claims of certain creditors of decedent by affidavit.

(a)Not earlier than ninety (90) days after the death of a decedent, the United States, or any agency or instrumentality thereof, or the state of Wyoming, or any agency, instrumentality or political subdivision thereof, to whom the decedent was indebted or to whom the decedent's estate would be indebted if the estate were being administered upon, may collect all of the assets of the decedent referred to in W.S. 2-1-201, upon presentation of an affidavit to the parties referred to in W.S. 2-1-201, stating:

(i)The value of the entire estate, wherever located, less liens and encumbrances, does not exceed two hundred thousand dollars ($200,000.00);

(ii)Ninety (90) days have elapsed since the death of the decedent;

(iii)No application for appointment of a personal representative is pending or has been granted in any jurisdiction;

(iv)To the best knowledge of the affiant, no affidavit pursuant to W.S. 2-1-201, in connection with the decedent, has been presented to any party referred to in W.S. 2-1-201;

(v) The facts concerning the creditor's claim being made by the party on behalf of whom the affidavit is presented, the total amount of the claim, and any payments received thereon from any source whatsoever; and

(vi)That by presentation of the affidavit the party on behalf of whom the affidavit is presented:

(A)Waives any immunities from suit or levy of execution it might otherwise have;

(B)Agrees to indemnify and hold harmless from all claims whatsoever any party delivering assets on the basis of such affidavit, to the extent of the full value of the assets so delivered; and

(C)Is answerable and accountable to a personal representative of the estate, if appointed, or to any other person or party having a superior right.

(b)When filed with the county clerk and a certified copy thereof is presented to a party with custody of assets, the affidavit shall be honored and shall have the effects as provided for in W.S. 2-1-201(b), (c) and (d) and 2-1-202.

(c)If the total assets collected by a creditor designated in this section, by virtue of the affidavit or affidavits, exceed the net balance of the creditor's claim, then the creditor shall:

(i)Pay the overplus to any other creditor who proceeds properly under this section or, if there is no such creditor;

(ii)Pay the overplus to the distributees named in an affidavit prepared and presented pursuant to W.S. 2-1-201, or, if none such be presented;

(iii)Obtain an order from the probate court which would have jurisdiction were the estate being administered upon, designating itself the agent pursuant to W.S. 2-15-101, and thereupon proceed as provided in Chapter 15 of the Wyoming Probate Code.



2-1-205. Summary procedure for distribution of personal or real property; application for decree; notice by publication; presumptive evidence of title; effect of false statements.

2-1-205.Summary procedure for distribution of personal or real property; application for decree; notice by publication; presumptive evidence of title; effect of false statements.

(a)If any person dies who is the owner of personal or real property, including mineral interests, but whose entire estate including personal property does not exceed two hundred thousand dollars ($200,000.00), the person or persons claiming to be the distributees of the decedent may file, not earlier than thirty (30) days after the decedent's death, an application for a decree in the district court of the county where the property is situated.

(b)The application shall be sworn to and signed by each person claiming and shall state the facts required by W.S. 2-1-201(a)(i) through (iv). The application shall also fully describe any real property being claimed. The application shall have attached thereto a sworn report of appraisal, made by a person who has no legal interest in the estate, showing the value on the date of the decedent's death of all interests owned by the decedent in real property, including mineral interests.

(c)After publication of the notice of application once a week for two (2) consecutive weeks in a newspaper of general circulation in the county, or otherwise as the court may order, the court shall consider the application.If the decedent received medical assistance pursuant to W.S. 42-4-101 through 42-4-114, the state department of health shall be provided a copy of the application for a decree within five (5) days of its filing.If it appears that the facts stated in the application are not in dispute, the court shall enter a decree establishing the right and title to the property. A certified copy of the decree shall be recorded in the office of the county clerk and thereafter the decree and the record thereof shall be presumptive evidence of title to the property.

(d)In the event that the decree is entered as the result of a petition containing false statements, title to the property which passes as a result of the decree shall not be affected but the person or persons signing and swearing to the application shall be subject to the appropriate penalties for perjury.

(e)The procedure provided by this section may be used in addition to the affidavit procedure provided by W.S. 2-1-201.






ARTICLE 3 - DEFINITIONS

2-1-301. Generally.

2-1-301.Generally.

(a)When used in this code, unless otherwise required by the context, the following words and phrases shall be construed as follows:

(i)"Administrator" means any person appointed by the court to administer an intestate estate;

(ii)"Bequeath" includes the word "devise" when used as a verb;

(iii)"Bequest" includes the word "devise" when used as a noun;

(iv)"Charges" include costs of administration, funeral expenses, cost of monument and federal and state estate taxes;

(v)"Child" includes an adopted child but does not include a grandchild or other more remote descendent, nor, except as provided in Chapter 4, an illegitimate child;

(vi)"Clerk" means clerk of the district court in the county in which the matter is pending and includes the term clerk of the probate court;

(vii)"Conservator" means a person appointed by the court to have the custody and control of the property of a ward under the provisions of this code;

(viii)"Costs of administration" include court costs, fiduciary's fees, attorney fees, all appraisers' fees, premiums on corporate surety bonds, cost of continuation of abstracts of title, recording fees, transfer fees, agents' fees allowed by order of court, and all other fees and expenses allowed by order of court in connection with the administration of the estate;

(ix)"Debts" include liabilities of the decedent which survive, whether arising in contract, tort or otherwise;

(x)"Devise" when used as a noun, means the testamentary disposition of property, both real and personal;

(xi)"Devise" when used as a verb, means to dispose of property, both real and personal, by a will;

(xii)"Devisee" includes legatee;

(xiii)"Distributee" means a person entitled to any property of the decedent under his will or under the statutes of intestate succession;

(xiv)"Estate" means the real and personal property of a decedent, a ward or a trust, as from time to time changed in form by sale, reinvestment or otherwise, and augmented by any accretions, additions or substitutions, or diminished by any decreases and distributions therefrom;

(xv)"Executor" means any person appointed by the court to administer the estate of a testate decedent;

(xvi)"Fiduciary" means a personal representative, executor, administrator, guardian, conservator or trustee;

(xvii)"Full age" means the state of legal majority having attained the age of eighteen (18) years;

(xviii)"Guardian" means the person appointed by the court to have custody of the person of the ward under the provisions of this code;

(xix)"Guardian of the property" means "conservator" and may be used at the election of the person appointed by the court to have the custody and care of the property of a ward;

(xx)"Heir" means any person except the surviving spouse, who is entitled to property of a decedent under the statutes of intestate succession;

(xxi)"Incompetent" includes any person who has been adjudicated by a court to be incapable of managing his property, or caring for his own person, or both;

(xxii)"Issue" for the purposes of intestate succession, includes all lawful lineal descendents of a person, whether natural or adopted, except those who are the lineal descendents of his living descendents;

(xxiii)"Legacy" means a testamentary disposition of personal property;

(xxiv)"Legatee" means a person entitled to personal property under a will;

(xxv)"Letters" include letters testamentary, letters of administration, letters of guardianship, letters of conservatorship and letters of trusteeship;

(xxvi)"Minor" means a person who has not attained the age of eighteen (18) years;

(xxvii)"Person" includes natural persons and corporations;

(xxviii)"Personal representative" includes executor and administrator;

(xxix)"Property" includes both real and personal property;

(xxx)"Surviving spouse" means the surviving wife or husband, as the case may be;

(xxxi)"Temporary administrator" means any person appointed by the court to care for an estate pending the probating of a proposed will, or to handle any special matters designated by the court;

(xxxii)"Trustee" means any person appointed as trustee by the instrument creating the trust, or any person appointed by the court to administer the trust;

(xxxiii)"Trusts" include only testamentary trusts; express trusts where jurisdiction is specifically conferred on the court by the trust instrument; express trusts where the jurisdiction of the court is invoked by the trustee, beneficiary or any interested party; and trusts which are established by a judgment or a decree of court which results in administration of the trust by the court;

(xxxiv)"Will" includes a codicil, a testamentary instrument that merely appoints an executor, or a testamentary instrument that merely revokes or revives another will.






ARTICLE 4 - DISCLAIMERS

2-1-401. Right to disclaim.

2-1-401.Right to disclaim.

(a)Any person may disclaim any interest in property which without a disclaimer he would receive by gift, bequest, devise, inheritance, beneficiary designation, the exercise of a power of appointment or would pass by right of survivorship.

(b)Except to the extent a fiduciary's right to disclaim is expressly restricted or limited by another statute of this state or by the instrument creating the fiduciary relationship, a fiduciary may disclaim any interest in property which without a disclaimer he would receive by gift, bequest, devise, inheritance, beneficiary designation, the exercise of a power of appointment or would pass by right of survivorship, whether acting in a personal or representative capacity.A fiduciary acting under a power of attorney shall have the right to disclaim an interest in property if expressly authorized to disclaim the interest under the terms of the instrument creating the power of attorney.



2-1-402. Definitions.

2-1-402.Definitions.

(a)As used in Article 4:

(i)"Any interest in property" includes, but is not limited to an undivided portion of an interest and a power with respect to property;

(ii)"Disclaimer" means an irrevocable and unqualified refusal by a person to accept an interest in property;

(iii)"Fiduciary" means a personal representative, trustee, agent acting under a power of attorney or other person authorized to act as a fiduciary with respect to the property of another person.



2-1-403. Qualification; effective date.

2-1-403.Qualification; effective date.

(a)To qualify as a disclaimer:

(i)There shall be a written irrevocable and unqualified refusal by the disclaimant to accept an interest in property; and

(ii)The writing shall be received by the transferor of the interest, his legal representative or the holder of the legal title to the property to which the interest relates within nine (9) months after the later of:

(A)The day on which the transfer creating the interest in the person is made; or

(B)The day on which the person attains age twenty-one (21); and

(iii)The disclaimant has not accepted the interest or any of its benefits; and

(iv)As a result of a refusal under this subsection, the interest passes without any direction on the part of the person making the disclaimer and passes either:

(A)To the spouse of the decedent; or

(B)To a person other than the person making the disclaimer.

(b)A written transfer of the transferor's entire interest in the property shall be treated as a qualified disclaimer if the written transfer:

(i)Meets requirements similar to the requirements of paragraphs (a)(ii) and (iii) of this section; and

(ii)Is to a person who would have received the property if the transferor had made a qualified disclaimer within the meaning of subsection (a) of this section.

(c)Nothing in this section shall be construed to prevent the disclaimant from benefits as an income beneficiary of any trust established by the transferor's will.



2-1-404. Disposition of disclaimed interest.

2-1-404.Disposition of disclaimed interest.

(a)Unless otherwise expressly provided in the deed of gift or will:

(i)The interest disclaimed reverts to the transferor if he is living on the date of disclaimer; or

(ii)The interest disclaimed passes under the residuary clause of transferor's will if he died prior to the disclaimer. If the disclaimant is a residuary beneficiary under the will the interest disclaimed passes as though the disclaimant did not survive the transferor.

(b)If the transferor died intestate prior to the disclaimer, the interest disclaimed passes under the laws of descent and distribution as though the disclaimant did not survive the transferor.

(c)If the interest disclaimed would have passed by right of survivorship, the interest shall pass as though the disclaimant was not a survivor.



2-1-405. Disclaimer on behalf of person under disability.

2-1-405.Disclaimer on behalf of person under disability.

A duly appointed, qualified and acting guardian of the property of an incompetent or a person under the age of twenty-one (21) years may make a disclaimer on behalf of his ward, upon a showing satisfactory to the court having jurisdiction over the guardianship that the disclaimer is in the best interests of the ward. A guardian of the property may be appointed by the court for the sole purpose of filing with the court an application for approval of a disclaimer.









CHAPTER 2 - PROBATE COURT

ARTICLE 1 - IN GENERAL

2-2-101. Exclusive jurisdiction conferred on district courts.

2-2-101.Exclusive jurisdiction conferred on district courts.

The district courts of the state have exclusive original jurisdiction of all matters relating to the probate and contest of wills and testaments, the granting of letters testamentary and of administration, and the settlement and distribution of decedents' estates. The court granting the letters has exclusive jurisdiction of all matters touching the settlement and distribution of the estates for which letters have been granted. The jurisdiction over subject matter of the district court sitting in probate, sometimes referred to in this Title 2 as the "probate court", is coextensive with the jurisdiction over subject matter of the district court in any civil action.A decree of distribution entered by the district court in probate, pursuant to W.S. 2-7-807 or 2-7-813, shall be a final determination of title as to assets described therein, as to all distributees served with notice, or who have waived notice, of the hearing provided for in W.S. 2-7-807 or 2-7-811, as the case may be.As to all other parties, an action may be brought and maintained at any time prior to the entry of final decree of distribution under W.S. 2-7-813, by or against the personal representative in the district court, sitting in probate, seeking any legal or equitable remedy as to any interest in property, real or personal, in which the estate asserts or claims any interest.In addition, all causes cognizable in the district court in any civil action may be brought and maintained, at any time prior to the entry of final decree of distribution under W.S. 2-7-813, by or against a personal representative in the district court sitting in probate which granted the letters to the personal representative.



2-2-102. Venue generally.

2-2-102.Venue generally.

(a)Wills shall be proved and letters testamentary or of administration granted:

(i)In the county of which the decedent was a resident at the time of his death, regardless of where he may have died;

(ii)In the county in which the decedent died, leaving estate therein, if the decedent was not a resident of the state at the time of his death;

(iii)In the county in which any part of the estate may be, if the decedent died out of the state and was not resident thereof at the time of his death;

(iv)In the county in which any part of the estate may be, if the decedent was not a resident of the state and did not leave estate in the county in which he died;

(v)In all other cases, in the county in which the decedent died, and application for letters is made.



2-2-103. Jurisdiction of estate of nonresident.

2-2-103.Jurisdiction of estate of nonresident.

When the estate of the decedent is in more than one (1) county, the decedent having died out of the state and not being a resident thereof at the time of his death, or being a nonresident and dying within the state but not leaving estate in the county where he died, the district court of that county in which application is first made for letters testamentary or of administration has exclusive jurisdiction of the settlement of the estate.



2-2-104. Court open in vacation period.

2-2-104.Court open in vacation period.

For the purpose of granting probate of wills, issuing letters testamentary and of administration, filing reports, accounts and petitions of personal representatives, filing claims against the estate and issuing process and notices required by the Probate Code, the court shall be kept open in the vacation period, and the business pertaining thereto done by the court commissioner and the clerk, shall be subject to the supervision of the court at the next ensuing term.



2-2-105. Orders in vacation to be written, filed and recorded.

2-2-105.Orders in vacation to be written, filed and recorded.

The judges of the district courts within their respective jurisdictions and the court commissioners within the counties in which they are appointed, may make orders in vacation for the sale of personal property at public or private vendue, for the compounding of debts, for the settlement of an estate as insolvent, for the approval of bonds and all other orders of an ex parte nature as may facilitate the settlement of estates. The orders shall be in writing, signed by the judge or commissioner issuing the same, and shall be filed and recorded as a vacation entry in the proper record.



2-2-106. Powers and duties of court commissioners; generally.

2-2-106.Powers and duties of court commissioners; generally.

The court commissioner of each district court shall, upon the order of the court in vacation, or upon a general order made for that purpose, examine the bonds filed by the personal representatives, with a view to ascertaining their sufficiency, and may approve the same. He may examine any inventory, sale bill, account current, except final accounts and vouchers filed therewith, or examine into the condition of an estate generally.



2-2-107. Powers and duties of court commissioners; compelling attendance of witnesses; process.

2-2-107.Powers and duties of court commissioners; compelling attendance of witnesses; process.

In order to make such examination, the court commissioner is entitled to process to compel the personal representative and other witnesses to appear and testify before him on the hearing, and for the production of books, papers, monies or other things pertinent to the matter to be heard.



2-2-108. Powers and duties of court commissioners; compelling attendance of witnesses; failure to appear or testify.

2-2-108.Powers and duties of court commissioners; compelling attendance of witnesses; failure to appear or testify.

Any person refusing to appear or testify in vacation, may be cited for contempt and held to bail to answer to the alleged contempt at the next term of court. The commissioner shall report his findings upon the matter in writing, to the court for its action. Exception may be filed to the report which shall be heard and determined as in other cases.



2-2-109. Authority of other judges to act when district judge sick.

2-2-109.Authority of other judges to act when district judge sick.

Whenever any judge of the district court is absent from the state, sick or otherwise unable to attend to the duties of his office, any other district judge may, upon application, examine into all matters, make all orders, and direct the affairs of the administration of estates that are required to be performed by judges in vacation, and shall have the same powers as the original judge would have.



2-2-110. When judge disqualified; exception.

2-2-110.When judge disqualified; exception.

When the judge before whom probate matters are brought is interested as next of kin to the decedent, or as the legatee or devisee under the will, or has any other interest in the outcome of, or concerning the matters brought before him, he shall call in some other district judge to hear and determine all such matters. Being a witness to a will does not itself disqualify a district judge, after the will has been probated, from hearing any matters concerning the will or the estate being probated except matters relating to the admission of the will to probate and contests thereon, and the granting of letters testamentary or of administration thereunder.



2-2-111. Presumption after ten years notices properly given.

2-2-111.Presumption after ten years notices properly given.

In any estate, wherein a decree of final settlement and distribution is or has been entered by any court of this state it shall, after ten (10) years from the date of the decree, be conclusively presumed that all notices required by law have been made and for the times and in the manner required by law.






ARTICLE 2 - CLERK

2-2-201. Records required to be kept; probate docket; reports to be made by commissioner.

2-2-201.Records required to be kept; probate docket; reports to be made by commissioner.

(a)The clerk of district court in each county shall keep a book for the recording of wills and probate containing:

(i)Proceedings of the guardianship of infants and incompetent persons;

(ii)All letters testamentary and of administration;

(iii)All inventories and records of sales of personal estate;

(iv)A general entry, claim and allowance docket.

(b)A separate set of books shall be kept for each decedent's estate recording all proceedings concerning the probate of each will, and showing the entry of the inventory appraisement and all claims allowed, including costs of the final distribution of the estate, and showing the final settlement of the estate.

(c)The clerk of court shall prepare for the use of the court at each term a probate docket containing:

(i)All appointments made in vacation;

(ii)All pending petitions for the sale of real estate, including the parties thereto;

(iii)All pending petitions for the release of sureties;

(iv)All pending petitions for the removal of personal representatives.

(d)The court commissioner is bound to furnish:

(i)The record of all reports and accounts filed in vacation;

(ii)All claims against the estate pending for trial at each term of court;

(iii)All delinquencies of personal representatives to discharge any duty in the manner or within the time required by law or order of the court.



2-2-202. Preparation and contents of probate docket; distribution of copies; call of docket.

2-2-202.Preparation and contents of probate docket; distribution of copies; call of docket.

(a)Not less than ten (10) days before the first day of the term of the district court the clerk of the district court in each county of the state shall make a docket of all estates of deceased persons pending in his county which shall include:

(i)Title of the estate;

(ii)Date of letters testamentary or letters of administration;

(iii)Name or names of the executors or administrators; and

(iv)The names of the attorneys of record.

(b)As soon as the docket is made, one (1) copy shall be furnished to the judge of the district court of his county and one (1) copy shall be furnished upon request to each attorney of record in the estates.

(c)The judge of the district court in each county shall, upon the call of the docket after the first day of a regular term of court, read the probate docket in open court and shall make an order in each estate as he deems necessary to expedite the progress and closing thereof.



2-2-203. Authority to approve bonds.

2-2-203.Authority to approve bonds.

All bonds required by this act may be approved by the clerk of the district court wherein they are required to be filed.






ARTICLE 3 - PROCEDURE

2-2-301. Contents of orders and decrees; recording.

2-2-301.Contents of orders and decrees; recording.

Orders and decrees of the court in probate proceedings need not recite the existence of facts or the performance of acts upon which the jurisdiction of the court or judge may depend, but need only contain the matters ordered or adjudged, except as otherwise provided in this chapter. All orders, judgments and decrees of the court shall be entered at length in the proper journal of the court. When a judgment or decree is made setting apart a homestead, confirming a sale, making a distribution of real property, or determining any other matter affecting the title to real property, a certified copy shall be recorded in the office of the county clerk of the county in which the property is situated.



2-2-302. Notice imparted from date of recording.

2-2-302.Notice imparted from date of recording.

When it is provided in this chapter that any order or decree of the court shall be recorded in the office of the county clerk, notice is imparted to all persons from the time of recording.



2-2-303. Citations; requirements generally; contents.

2-2-303.Citations; requirements generally; contents.

(a)Citations shall be directed to the person to be cited, signed by the clerk, and issued under the seal of the court, and shall contain:

(i)The title of the proceeding;

(ii)A brief statement of the nature of the proceeding; and

(iii)A direction that the person cited appear at a time and place specified.



2-2-304. Citations; issuance.

2-2-304.Citations; issuance.

The citation may be issued by the clerk upon the application of any party, without an order of the judge or commissioner, except in cases in which an order is expressly required by the provisions of this chapter.



2-2-305. Citations; service.

2-2-305.Citations; service.

The citation shall be served in the same manner as a summons in a civil action.



2-2-306. Citations; used to give personal notice.

2-2-306.Citations; used to give personal notice.

When a personal notice is required, and no mode of giving it is prescribed in this chapter, it shall be given by citation.



2-2-307. Citations; when to be served.

2-2-307.Citations; when to be served.

When no other time is specially prescribed in this chapter, citations shall be served at least five (5) days before the return day thereof.



2-2-308. Provisions of Rules of Civil Procedure applicable; parties.

2-2-308.Provisions of Rules of Civil Procedure applicable; parties.

Except as otherwise provided in the Probate Code, the provisions of the Wyoming Rules of Civil Procedure are applicable to and constitute the rules of practice for all proceedings, new trials or appeals. In all proceedings the party affirming is contestant and the one denying or avoiding is contestee.



2-2-309. Trial by court or jury.

2-2-309.Trial by court or jury.

If no jury is demanded, the court shall try the issues joined. If, on written demand, a jury is called for by either party in a matter triable under W.S. 2-2-308, one shall be had as in other civil cases.



2-2-310. Appointment of attorney for minors or nonresidents; compensation; failure to appoint of no effect.

2-2-310.Appointment of attorney for minors or nonresidents; compensation; failure to appoint of no effect.

At or before the hearing of petitions and contests for the probate of wills, for letters testamentary or of administration, for sales of real estate and confirmation thereof, settlements, partitions, and distribution of estates, setting apart homesteads, and all other proceedings where all the parties interested in the estate are required to be notified, the court may appoint an attorney-at-law to represent the devisees, legatees, heirs or creditors of the decedent who are minors and have no general guardian in the county, or who are nonresidents of the state, and those interested who, though they are neither minors or nonresidents, are unrepresented. The order shall specify the names of the parties, so far as known, for whom the attorney is appointed. The attorney may receive a fee, to be fixed by the court, for his services, which shall be paid out of the funds of the estate as necessary expenses of administration, and upon distribution may be charged to the party represented by the attorney. If, for any cause, it becomes necessary, the court may substitute another attorney for the one first appointed, in which case the fee shall be proportionately divided. The failure to appoint an attorney will not affect the validity of any of the proceedings.



2-2-311. Payment of costs.

2-2-311.Payment of costs.

When it is not otherwise prescribed in this chapter, the district court, or the supreme court on appeal, may order costs to be paid by any party to the proceedings, or out of the assets of the estate. Execution for the costs may issue out of the court.



2-2-312. Service of process on guardian; right of guardian to waive.

2-2-312.Service of process on guardian; right of guardian to waive.

Whenever an infant or incompetent person has a guardian of his estate residing in this state, personal service upon the guardian of any process, notice or order of the court concerning the estate of a deceased person in which the ward is interested is equivalent to service upon the ward, and it is the duty of the guardian to attend to the interests of the ward in the matter. The guardian may also appear for his ward and waive any process, notice or order to show cause which an adult or a person of sound mind might waive.






ARTICLE 4 - FEES

2-2-401. Schedule; additional charges.

2-2-401.Schedule; additional charges.

(a)For probate matters filed or commenced, the clerk of the district court shall collect fees as follows:

(i)Original filing fee.................... $50.00

(ii)When an inventory or appraisement is filed showing an estate or guardianship valued at five thousand dollars ($5,000.00) or more, additional fees based upon value shall be collected as follows:

(A)Value five thousand dollars ($5,000.00) to ten thousand dollars ($10,000.00)............................... $5.00

(B)Each additional ten thousand dollars ($10,000.00) of value or portion thereof.................................... $5.00

(iii)In addition to the original filing fee under paragraph (a)(i) of this subsection, a court automation fee in the amount of ten dollars ($10.00) which shall be deposited into the judicial systems automation account established by W.S. 5-2-120;

(iv)In addition to the original filing fee under paragraph (a)(i) of this subsection, an indigent civil legal services fee in the amount of ten dollars ($10.00), which shall be deposited into the indigent civil legal services account established by W.S. 5-2-121.

(b)The original filing fee shall cover the general filing activity of the clerk's office and a certification of one (1) copy of any order, decree or judgment at the time of its filing for each party. Other copy charges and certification fees shall be assessed at the same amount as established for other business of the court.

(c)Additional fees or charges may be assessed for particular matters as ordered by the court.



2-2-402. Responsibility of clerk for collection; distribution.

2-2-402.Responsibility of clerk for collection; distribution.

The clerk of the district court of each county is responsible upon his bond for the collection or payment of any fees in probate matters which are to be collected by him or when the court orders fees to be paid to the clerk for fees not specially provided for in W.S. 2-2-401. All of the fees shall be paid to the county treasurer at the end of each month.



2-2-403. Allowance where not specially provided.

2-2-403.Allowance where not specially provided.

When there are no fees specially provided for the performance of any duty under the Probate Code, reasonable fees may be ordered and allowed as the court may deem best.



2-2-404. Payment of court commissioner.

2-2-404.Payment of court commissioner.

(a)The court commissioner, in performing the duties prescribed by the Probate Code, shall receive the following fees in full payment for all services, which shall be taxed as costs against the estate:

(i)For attending any matter, five dollars ($5.00) per day for the time actually employed in hearing the matter;

(ii)For each order made by him, three dollars ($3.00);

(iii)For all other services he shall receive the same fees which clerks of courts receive for similar services.









CHAPTER 3 - FIDUCIARIES

ARTICLE 1 - IN GENERAL

2-3-101. Oath.

2-3-101.Oath.

Before letters testamentary or of administration are issued, the personal representative shall take and subscribe an oath before some officer authorized to administer oaths, that he will perform according to law the duties of executor or administrator, which oath shall be attached to the letters.



2-3-102. Bond required; sureties; form; amount; ascertaining value of property.

2-3-102.Bond required; sureties; form; amount; ascertaining value of property.

Except as provided by W.S. 2-3-111, every person to whom letters testamentary or of administration are issued shall, before receiving them, execute a bond to the state of Wyoming with two (2) or more sufficient individual sureties or one (1) sufficient corporate surety approved by the district court or the commissioner or clerk. The bond shall be joint and several and the penalty shall not be less than the value of the personal property, and the probable value of the annual rents, profits and issues of real property belonging to the estate. The value shall be ascertained by the district court or the above named officers by examining on oath the party applying and any other person. The sureties shall justify on written oath attached to the bond in an amount equal in the aggregate to the penalty thereof.



2-3-103. Letters and bonds to be recorded.

2-3-103.Letters and bonds to be recorded.

All letters testamentary or of administration issued to, and all bonds executed by personal representatives, with the affidavits and certificates thereon, shall be recorded by the clerk of the court.



2-3-104. Appointment orders to state qualification time; lapses.

2-3-104.Appointment orders to state qualification time; lapses.

Whenever an order appointing a personal representative is made by any district court or officer having authority to make the appointment, the order shall state the time within which the personal representative shall qualify by giving the bond and taking the oath required by law. Upon failure of any personal representative to qualify within the time fixed, his appointment shall lapse and another appointment shall be made.



2-3-105. Additional bond required upon sale of real estate; when required.

2-3-105.Additional bond required upon sale of real estate; when required.

The district court may require an additional bond whenever the sale of any real estate belonging to the estate is ordered, unless it satisfactorily appears that the penalty of the bond given before receiving letters or any bond given in place thereof is equal to the value of the personal property remaining with or that will come into the possession of the personal representative, including the annual rents, profits and issues of real estate, and the probable amount to be realized on the sale of real estate ordered sold.



2-3-106. Additional bond required upon sale of real estate; conditions.

2-3-106.Additional bond required upon sale of real estate; conditions.

The additional bond shall be conditioned that the personal representative shall faithfully execute the duties of the trust according to law, and the sureties shall justify as provided in W.S. 2-3-102.



2-3-107. Separate bond required from each personal representative.

2-3-107.Separate bond required from each personal representative.

When two (2) or more persons are appointed personal representatives, a separate bond is required from each of them in the same amount as would be required from one.



2-3-108. Several recoveries on same bond allowed.

2-3-108.Several recoveries on same bond allowed.

The bond shall not be void upon the first recovery. It may be used and recovered upon from time to time by any person aggrieved, in his own name, until the whole penalty is exhausted.



2-3-109. Ordering sureties to appear for property value examination; notice to personal representatives; requiring additional security.

2-3-109.Ordering sureties to appear for property value examination; notice to personal representatives; requiring additional security.

Before any bond is approved and after its approval, the officer whose duty it is to approve the same, of his own motion or upon the motion of any person interested in the estate, supported by affidavit that the sureties or one (1) or more of them are not worth as much as they have justified to, may order the sureties to appear before him at a designated time and place to be examined touching their property and its value. The officer shall, at the same time, cause a notice to be issued to the personal representative requiring his appearance at the examination. If, upon examination of the sureties and the witnesses who appear, the officer is satisfied that the bond is insufficient, he shall require additional security.



2-3-110. When sufficient security not given in time.

2-3-110.When sufficient security not given in time.

If sufficient security is not given within the time fixed by the order, the right of the personal representative to the administration shall cease, and the person next entitled to the administration of the estate, shall be appointed to the administration upon execution of a sufficient bond.



2-3-111. When no bond required; generally.

2-3-111.When no bond required; generally.

(a)When it is expressly provided in the will or by statute that no bond be required of the personal representative or when the distributees waive in writing the requirement that a bond be executed, letters testamentary or of administration may issue without the execution and filing of a bond as provided by W.S. 2-3-102.

(b)When a bond is waived by will, by statute or by the distributees, sales of real estate may be made and confirmed without a bond unless the court for good cause requires one to be executed.

(c)If it appears necessary for any reason at any time afterward, the personal representative may be required to file a bond as in other cases.



2-3-112. When no bond required; suspension of powers upon allegation of waste.

2-3-112.When no bond required; suspension of powers upon allegation of waste.

When a petition is presented praying that a personal representative be required to give further security, or to give bond, where by the terms of the will no bond was originally required, and it is alleged on oath that the personal representative is wasting the property of the estate, the judge or commissioner may by order suspend his powers until the matter can be heard and determined.



2-3-113. Requiring further security; petition.

2-3-113.Requiring further security; petition.

Any person interested in any estate may, by verified petition, represent to the court or commissioner that the sureties of a personal representative have become or are becoming insolvent, or that they have removed or are about to remove from the state, or that from any other cause the bond is insufficient, and ask that further security be required.



2-3-114. Requiring further security; citation to personal representative; service.

2-3-114.Requiring further security; citation to personal representative; service.

If the court or commissioner is satisfied that the matter requires investigation, a citation shall be issued to the personal representative requiring him to appear at a time and place specified to show cause why he should not give further security. The citation shall be served personally on the personal representative at least five (5) days before the return day. If he has absconded or cannot be found it may be served by leaving a copy of it at his place of residence or by such publication as may be ordered.



2-3-115. Requiring further security; hearing; order therefor or new bond.

2-3-115.Requiring further security; hearing; order therefor or new bond.

At the time appointed the court shall hear the proofs and allegations of the parties. If it satisfactorily appears that the security is insufficient, an order may be made requiring the personal representative to give further security, or to file a new bond in the usual form within a reasonable time, not less than five (5) days.



2-3-116. Requiring further security; failure to comply.

2-3-116.Requiring further security; failure to comply.

If the personal representative neglects to comply with the order within the time prescribed, the court shall revoke his letters and his authority shall cease.



2-3-117. Ordering further security without application.

2-3-117.Ordering further security without application.

When it comes to his knowledge that the bond of a personal representative is insufficient, the court or commissioner, without any application, shall cause him to be cited to appear and show cause why he should not give further security, and shall proceed as upon the application of any person interested.



2-3-118. Relief of sureties; application; citation and service.

2-3-118.Relief of sureties; application; citation and service.

When a surety of any personal representative desires to be released from responsibility on account of future acts, he may apply to the court or commissioner for relief. Citation shall be issued to the personal representative and served personally, requiring him to appear at a time and place specified, and to give other security. If he has absconded, left or removed from the state or if he cannot be found after due diligence and inquiry, service may be made as provided in W.S. 2-3-114.



2-3-119. Relief of sureties; release order.

2-3-119.Relief of sureties; release order.

If new sureties are given to the satisfaction of the court or commissioner, he may order that the sureties who applied for relief shall not be liable on their bond for any subsequent act, default or misconduct of the personal representative.



2-3-120. Relief of sureties; revocation of letters.

2-3-120.Relief of sureties; revocation of letters.

If the personal representative neglects or refuses to give new sureties to the satisfaction of the court or commissioner, unless the surety making the application shall consent to a longer extension of time, the court or commissioner shall by order revoke his letters.



2-3-121. Revoking intestacy administration if will later allowed; generally.

2-3-121.Revoking intestacy administration if will later allowed; generally.

If, after granting letters of administration on the ground of intestacy, a will of the decedent is duly proved and allowed, the letters of administration shall be revoked and the power of the administrator shall cease, and he shall render an account of his administration within the time directed.



2-3-122. Revoking intestacy administration if will later allowed; authority of personal representative.

2-3-122.Revoking intestacy administration if will later allowed; authority of personal representative.

In such case, the personal representative with the will annexed is entitled to demand, sue for, recover and collect all the rights, goods, chattels, debts and effects of the decedent remaining unadministered. He may prosecute to final judgment any suit commenced by the administrator before the revocation of his letters of administration.



2-3-123. Remaining personal representatives to continue if one disqualified.

2-3-123.Remaining personal representatives to continue if one disqualified.

If any one (1) of several personal representatives to whom letters are granted dies, becomes incompetent, is convicted of an infamous crime or otherwise becomes incapable of executing the trust, or if letters testamentary or of administration are revoked or annulled with respect to any one (1) personal representative, the remaining personal representative shall complete the execution of the will or administration.



2-3-124. New appointment to be made if all personal representatives die; bond; authority.

2-3-124.New appointment to be made if all personal representatives die; bond; authority.

If all personal representatives die or become incapable, or the authority of all of them is revoked, letters testamentary or letters of administration then shall be issued in the same order of preference and manner as provided for the issuance of original letters testamentary or original letters of administration. The personal representative so appointed shall give bond in like penalty, with like sureties and conditions as required of personal representatives, and shall have like authority.



2-3-125. Resignation of personal representative; revocation of letters for delay or other cause and new appointment; liability after discharge.

2-3-125.Resignation of personal representative; revocation of letters for delay or other cause and new appointment; liability after discharge.

Any personal representative may, by writing filed in the district court, resign his appointment at any time, having first settled his accounts and delivered up all the estate to the person appointed to receive the same. If by reason of any delays in such settlement and delivery of the estate or for any other cause the circumstances of the estate or the rights of those interested therein require it, the court may, before settlement of accounts and delivering up of the estate is completed, revoke the letters of the personal representative, and appoint another personal representative, either special or general, in the same manner as for original letters of administration. The personal representative discharged and released, and the sureties on his bonds are not responsible for any act or liability incurred after his discharge, but shall not be relieved of any liability occurring on his bonds prior to his discharge.



2-3-126. Acts valid until power revoked.

2-3-126.Acts valid until power revoked.

All acts of a personal representative before the revocation of his letters testamentary or of administration are as valid as if the personal representative had continued lawfully to execute the duties of his trust.



2-3-127. Suspension of personal representative's powers for waste; order.

2-3-127.Suspension of personal representative's powers for waste; order.

Whenever the court, commissioner or clerk of court has reason to believe from his own knowledge or from credible information that any personal representative has wasted, embezzled or mismanaged, or is about to waste or embezzle the property of the estate committed to his charge, or has committed or is about to commit a fraud upon the estate, is incompetent to act, has permanently removed from the state, has wrongfully neglected the estate, or has long neglected to perform any act as personal representative, he shall by order suspend the powers of the personal representative until the matter is investigated.



2-3-128. Suspension of personal representative's powers for waste; notice to show cause.

2-3-128.Suspension of personal representative's powers for waste; notice to show cause.

When suspension is ordered, the personal representative shall be cited to appear and show cause why his letters should not be revoked. If he fails to appear or if upon appearance the court or officer is satisfied there exists cause for his removal, his letters shall be revoked and letters of administration granted anew as the case may require.



2-3-129. Suspension of personal representative's powers for waste; hearing and determination.

2-3-129.Suspension of personal representative's powers for waste; hearing and determination.

At the hearing any person interested in the estate or the officer making the charge may appear and file his allegations in writing, showing that the personal representative should be removed. The personal representative may answer. The issue raised shall be heard and determined by the court.



2-3-130. Suspension of personal representative's powers for waste; notice by publication.

2-3-130.Suspension of personal representative's powers for waste; notice by publication.

If the personal representative has absconded, conceals himself or has absented himself from the state, notice by publication may be given him of the pendency of the proceedings.



2-3-131. Suspension of personal representative's powers for waste; compelling attendance and answers.

2-3-131.Suspension of personal representative's powers for waste; compelling attendance and answers.

In the proceedings for the removal of a personal representative, the court may compel his attendance by attachment, and may compel him to answer questions on oath touching his administration. Upon his refusal, the court may commit him until he obeys, revoke his letters, or both.



2-3-132. Petition for revocation by prior claimant; generally.

2-3-132.Petition for revocation by prior claimant; generally.

When letters of administration are granted to any person other than the surviving husband or wife, child, father, mother, brother or sister of the intestate, any one (1) of them who is competent, or any competent person at the written request of any one (1) of them, may obtain the revocation of the letters and be entitled to administration by presenting to the court a petition so praying.



2-3-133. Petition for revocation by prior claimant; citation to personal representative.

2-3-133.Petition for revocation by prior claimant; citation to personal representative.

When such petition is filed, the clerk shall issue a citation to the personal representative to appear and answer at the time appointed for the hearing.



2-3-134. Petition for revocation by prior claimant; hearing and disposition.

2-3-134.Petition for revocation by prior claimant; hearing and disposition.

At the time appointed, the citation having been duly served and returned, the court shall proceed to hear the allegations and proofs of the parties. If the right of the applicant is established and he is competent, letters of administration shall be granted to him and the letters of the former personal representative revoked.



2-3-135. Petition for revocation by prior claimant; prior right of surviving spouse.

2-3-135.Petition for revocation by prior claimant; prior right of surviving spouse.

When letters of administration have been granted to a child, father, brother or sister of the intestate, the surviving spouse may assert his or her prior right and obtain letters of administration and have the letters before granted revoked.



2-3-136. Hearing upon affidavit of interested person; authority to order.

2-3-136.Hearing upon affidavit of interested person; authority to order.

When it appears by the affidavit of any person interested in the estate that any personal representative, guardian, receiver, assignee or trustee has failed to render his accounts in the manner prescribed by law or as required by the order of the court, or has removed from the state, the court may order a hearing as hereinafter prescribed.



2-3-137. Hearing upon affidavit of interested person; citation and service thereof.

2-3-137.Hearing upon affidavit of interested person; citation and service thereof.

The court shall make an order fixing the time and place of the hearing. The clerk shall issue citation to be served upon the officer charged as delinquent and upon the heirs, ward, cestui que trust or bondsmen. The citation shall be served by the sheriff upon the person or persons to be served, or by registered mail if personal service cannot be made in the county. The citation shall notify the persons served of the time and place of the hearing.



2-3-138. Hearing upon affidavit of interested person; proceedings and disposition.

2-3-138.Hearing upon affidavit of interested person; proceedings and disposition.

At the hearing the court shall proceed in a summary way to ascertain the facts and the course best calculated to protect the interests of all parties. Upon finding of default or removal from the state, the court may remove the personal representative, guardian, receiver, assignee or trustee and appoint another qualified person to administer the estate, who shall qualify according to law.






ARTICLE 2 - UNIFORM PROVISIONS

2-3-201. Short title.

2-3-201.Short title.

W.S. 2-3-201 through 2-3-211 may be cited as the "Uniform Fiduciaries Act".



2-3-202. Definitions.

2-3-202.Definitions.

(a)In this act unless the context or subject matter otherwise requires:

(i)"Bank" includes any person or association of persons, whether incorporated or not, carrying on the business of banking;

(ii)"Fiduciary" includes a trustee under any trust, expressed, implied, resulting or constructive, personal representative, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer or any other person acting in a fiduciary capacity for any person, trust or estate;

(iii)"Person" includes a corporation, partnership or other association or two (2) or more persons having a joint or common interest;

(iv)"Principal" includes any person to whom a fiduciary as such owes an obligation;

(v)A thing is done "in good faith" within the meaning of this act, when it is in fact done honestly, whether it be done negligently or not;

(vi)As used in the Uniform Fiduciaries Act, "this act" means W.S. 2-3-201 through 2-3-211.



2-3-203. Responsibility and rights of persons dealing with fiduciaries.

2-3-203.Responsibility and rights of persons dealing with fiduciaries.

A person who in good faith pays or transfers to a fiduciary any money or other property which the fiduciary as such is authorized to receive is not responsible for the proper application thereof by the fiduciary; and any right or title acquired from the fiduciary in consideration of the payment or transfer is not invalid in consequence of a misapplication by the fiduciary.



2-3-204. Liability of bank; payment of checks signed by fiduciary.

2-3-204.Liability of bank; payment of checks signed by fiduciary.

If a deposit is made in a bank to the credit of a fiduciary as such, the bank is authorized to pay the amount of the deposit or any part thereof upon the check of the fiduciary, signed with the name in which such deposit is entered, without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing the check or with knowledge that its action in paying the check amounts to bad faith. If a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.



2-3-205. Liability of bank; when check drawn on principal by fiduciary.

2-3-205.Liability of bank; when check drawn on principal by fiduciary.

If a check is drawn upon the account of his principal in a bank by a fiduciary who is empowered to draw checks upon his principal's account, the bank is authorized to pay the check without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing the check, or with knowledge that its action in paying the check amounts to bad faith. If a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.



2-3-206. Liability of bank; receiving deposit from fiduciary.

2-3-206.Liability of bank; receiving deposit from fiduciary.

If a fiduciary makes a deposit in a bank to his personal credit of checks drawn by him upon an account in his own name as fiduciary, or of checks payable to him as fiduciary, or of checks drawn by him upon an account in the name of his principal if he is empowered to draw checks thereon, or of checks payable to his principal and endorsed by him, if he is empowered to endorse the checks, or if he otherwise makes a deposit of funds held by him as fiduciary, the bank receiving the deposit is not bound to inquire whether the fiduciary is committing thereby a breach of his obligation as fiduciary; and the bank is authorized to pay the amount of the deposit or any part thereof upon the personal check of the fiduciary without being liable to the principal, unless the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in making the deposit or in drawing the check, or with knowledge that its action in receiving the deposit or paying the check amounts to bad faith.



2-3-207. Liability of bank; when check drawn by trustee.

2-3-207.Liability of bank; when check drawn by trustee.

When a deposit is made in a bank in the name of two (2) or more persons as trustees and a check is drawn upon the trust account by any trustee or trustees authorized by the other trustee or trustees to draw checks upon the trust account, neither the payee nor other holder nor the bank is bound to inquire whether it is a breach of trust to authorize the trustee or trustees to draw checks upon the trust account, and is not liable unless the circumstances are such that the action of the payee or other holder or the bank amounts to bad faith.



2-3-208. Succession of fiduciary powers when bank consolidates with another.

2-3-208.Succession of fiduciary powers when bank consolidates with another.

In the event of the merger or the consolidation of any bank, banking association, loan and trust company, named as personal representative, trustee under trust agreement, guardian of minors or incompetents, trustee for bond issue, escrow agent, holder of real estate titles, receiver or agent, the successor of the bank, banking association, or loan and trust company, shall by virtue of the merger, consolidation or succession, succeed to all the fiduciary powers, privileges, benefits, obligations, duties and liabilities of its predecessor, and shall carry out all the duties and obligations imposed upon its predecessor as the personal representative, trustee under trust agreement, guardian of minors or incompetents, trustee for bond issue, escrow agent, holder of real estate titles, receiver or agent, as if it had been originally named in the instrument or instruments creating the fiduciary relation.



2-3-209. Applicability; generally.

2-3-209.Applicability; generally.

The provisions of this act shall not apply to transactions taking place prior to the time when it takes effect.



2-3-210. Applicability; rules of law and equity.

2-3-210.Applicability; rules of law and equity.

In any case not provided for in this act, the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, negotiable instruments and banking, shall continue to apply.



2-3-211. Interpretation and construction.

2-3-211.Interpretation and construction.

This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.






ARTICLE 3 - HANDLING OF PROPERTY AND INVESTMENTS

2-3-301. Standard for fiduciaries; authority to acquire and retain property and investments.

2-3-301.Standard for fiduciaries; authority to acquire and retain property and investments.

(a)In acquiring, investing, reinvesting, exchanging, retaining, selling and managing property for the benefit of another, a fiduciary shall exercise the judgment and care of a prudent investor as specified under W.S. 4-10-901 through 4-10-913.

(b)Within the limitations of the foregoing standard, a fiduciary may:

(i)Acquire and retain every kind of property, real, personal or mixed, and every kind of investment, specifically including bonds, debentures and other corporate obligations, and stocks, preferred or common, which persons of prudence, discretion and intelligence acquire or retain for their own account;

(ii)Retain property properly acquired, without limitation as to time and without regard to its suitability for original purchase.

(c)Any bank as defined by W.S. 13-1-101 or any trust company formed under W.S. 13-5-102, that is acting as a fiduciary or agent may, in its discretion or at the direction of another person who is authorized to direct the investment of money held by the bank or trust company, invest in the securities of an open end or closed end management investment company or investment trust that is registered under the federal Investment Company Act of 1940, as amended.The bank or trust company, or any affiliate thereof, may provide services to the investment trust or investment company, including acting as an investment advisor, manager, sponsor, distributor, custodian, transfer agent or registrar, and may receive reasonable compensation for the services.Provided, however, that with respect to any funds invested, the bank or trust company or its affiliate shall disclose to the persons to whom statements of the account are rendered consistent with the requirements of W.S. 4-10-802(f).



2-3-302. Departures from express terms of wills not authorized; "legal investment" or "authorized investment" construed.

2-3-302.Departures from express terms of wills not authorized; "legal investment" or "authorized investment" construed.

Nothing contained in W.S. 2-3-301 through 2-3-305 shall be construed as authorizing any departure from, or variation of, the express terms or limitations set forth in any will, agreement, court order or other instrument creating or defining the fiduciary's duties and powers, but the terms "legal investment" or "authorized investment" or words of similar import, as used in any instrument, shall be taken to mean any investment which is permitted by the terms of W.S. 2-3-301.



2-3-303. Authority of court to allow deviation from terms.

2-3-303.Authority of court to allow deviation from terms.

Nothing contained in this act shall be construed as restricting the power of a court of proper jurisdiction to permit a fiduciary to deviate from the terms of any will, agreement or other instrument relating to the acquisition, investment, reinvestment, exchange, retention, sale or management of fiduciary property.



2-3-304. Applicability; generally.

2-3-304.Applicability; generally.

The provisions of this act shall govern fiduciaries acting under wills, agreements, court orders and other instruments now existing or hereafter made.



2-3-305. Applicability; state funds excepted.

2-3-305.Applicability; state funds excepted.

Nothing contained in this act shall apply to any funds belonging to the state of Wyoming.






ARTICLE 4 - TRUST FUNDS

2-3-401. Short title.

2-3-401.Short title.

W.S. 2-3-401 through 2-3-403 may be cited as the "Uniform Common Trust Fund Act".



2-3-402. Authority to establish; purpose.

2-3-402.Authority to establish; purpose.

(a)Any bank or trust company qualified to act as fiduciary in this state may establish and administer common trust funds composed of property permitted by law for investment in trust funds for the purpose of furnishing investments to:

(i)Itself as fiduciary;

(ii)Itself and others as cofiduciaries;

(iii)Any affiliated bank or trust company including any foreign affiliated bank or trust company as fiduciary;

(iv)Any affiliated bank or trust company including any foreign affiliated bank or trust company and others as cofiduciaries; or

(v)Any combination of the entities listed in paragraphs(i) through (iv) of this subsection.

(b)Any bank or trust company may as fiduciary or cofiduciary invest funds which it lawfully holds for investment in interests in common trust funds administered by itself or by any affiliated bank or trust company, if such investment is not prohibited by the instrument, judgment, decree, order, or statute creating or governing the fiduciary relationship, and if, in the case of a cofiduciary, the bank or trust company procures the consent of its cofiduciary in such investment.



2-3-403. Accounting.

2-3-403.Accounting.

Unless ordered by a court of competent jurisdiction, the bank or trust company operating common trust funds is not required to render a court accounting with regard to these funds, but it may by application to the court secure approval of an accounting on such conditions as the court may establish.



2-3-404. Common trust fund distinct from participating fiduciaries.

2-3-404.Common trust fund distinct from participating fiduciaries.

(a)Each common trust fund established hereunder is a separate and distinct entity from the fiduciaries participating in the fund.No fiduciary in administering its and other fiduciaries participation in a common trust fund may be required to make any apportionment or allocation between the principal and income of the fund between the participating fiduciaries different from that made for the common trust fund.

(b)No fiduciary participating in a common trust fund, or person having an interest in property invested in the common trust fund, may have or be considered to have any ownership in any particular property of the common trust fund.Each participating fiduciary shall have a proportionate undivided interest in the fund and its income.The ownership of all property of the common trust fund shall be in the trustee of the fund.



2-3-405. "Affiliated" defined.

2-3-405."Affiliated" defined.

For purposes of this article, two (2) or more banks or trust companies are affiliated if they are members of the same affiliated group, within the meaning of section 1504 of the United States Internal Revenue Code.



2-3-406. Exemption.

2-3-406.Exemption.

The establishment and maintenance of common trust funds under this article are exempt from the provisions of title 17, chapter 4.






ARTICLE 5 - MORTGAGE, LEASE OR SALE

2-3-501. Authorization by court; generally.

2-3-501.Authorization by court; generally.

Whenever in any estate or guardianship now being administered or that may hereafter be administered, it appears to the court to be for the advantage of the estate or ward to raise money upon a note or notes secured by a mortgage of the real or personal property of any decedent or ward or to make a lease of such real property, or it appears to the court that the homestead of a minor or incompetent is mortgaged and the mortgage thereon is subject to foreclosure, and the guardian does not have sufficient money in the estate of the person to pay the mortgage, the court may as often as occasion therefor shall arise in the administration of the estate or guardianship, on petition, notice and hearing as provided in this article, authorize and direct the executor, administrator or guardian to mortgage the personal or real property, including release and waiver of homestead of the ward, and to execute a note or notes secured by the mortgage, or to lease the real estate, or any part thereof.



2-3-502. Authorization by court; contents of petition; hearing; objections; terms, etc., of order.

2-3-502.Authorization by court; contents of petition; hearing; objections; terms, etc., of order.

(a)A petition to mortgage or lease under W.S. 2-3-501, or a petition to transfer, sell or assign royalty, overriding royalty, leasehold or other mineral interest, or to lease the mineral interest in the property under W.S. 2-3-503, shall show:

(i)The advantage that may accrue to the estate from the lease, mortgage, transfer, sale or assignment;

(ii)A general description of the property to be leased, mortgaged, sold or assigned;

(iii)The term, rental and general conditions of the proposed lease, transfer, sale or assignment, or the amount, maturity and rate of interest of the proposed mortgage;

(iv)The names of the legatees and devisees, if any, and of the heirs of the deceased, or of the minor or incompetent person, lessee, assignee or purchaser, so far as known to the petitioner.

(b)Upon the filing of the petition, the court, if it deems the petition sufficient, shall set the matter for hearing and shall direct to what persons and in what manner notice of the hearing shall be given. At the hearing any person interested in the estate may appear and present objections to the proposed lease, mortgage, sale or assignment. If objections are filed to the petition, the court may adjourn the hearing to enable the parties objecting to fully present their reasons and evidence for and against the proposed lease, mortgage, sale or assignment. If no objections are filed, or if upon hearing the objections are deemed insufficient, the court may order the lease, mortgage, transfer, sale or assignment of royalty, overriding royalty, lease or other mineral interest, or lease of the mineral interest in the property, upon the terms, in the amount and for the period as is deemed proper by the court.



2-3-503. Authorization by court; transfer of mineral interests; terms.

2-3-503.Authorization by court; transfer of mineral interests; terms.

Proceedings may be had in the district court of each Wyoming county in which an estate in probate is being administered or a guardianship proceeding is pending, which involves real property, for authority to transfer, sell or assign royalty, overriding royalty, leasehold or other mineral interest and to lease the mineral content ownership interest in the property of any then deceased person or of any then minor or incompetent person, as distinguished from realty surface leases referred to in W.S. 2-3-501. If it appears to the court that the transfer, sale or assignment of royalty, overriding royalty, leasehold or other mineral interest or execution and delivery of a lease or contract for exploration and development of the affected real property mineral interest of the decedent, minor or incompetent person, will be advantageous to the estate of the decedent, minor or incompetent person the court, may authorize and direct the trustee, executor or administrator of the probate estate or the guardian of the estate of the minor or incompetent person, to transfer, sell or assign the royalty, overriding royalty, leasehold or other mineral interest or to lease the real estate interest or any part thereof for the mineral content purposes stated. Leases may be for primary terms of five (5) years or less as mutually agreed by the parties thereto and for so long thereafter as the mineral content, including but not restricted to oil, gas or other hydrocarbons, shall or can be produced in commercial quantities from the leasehold premises, or for the term of each unit or cooperative agreement to which the lease may be committed with the consent and approval of the court. The lease is not invalid or voidable because its effectiveness may or will extend beyond the term in office of the lessor, trustee, executor, administrator or guardian, or beyond the time of final settlement of the probate estate, or beyond the minority of the minor or the period of incompetency of the incompetent involved. With the consent and approval of the court any royalty, overriding royalty or other mineral interest or a lease may be committed to a unit or cooperative agreement, or to a secondary recovery agreement, for a like term and with like effect.



2-3-504. Authorization by court; transfer of mineral interests; prior leases validated.

2-3-504.Authorization by court; transfer of mineral interests; prior leases validated.

All proceedings of the type herein authorized, which have been heretofore concluded in any court aforesaid, substantially consistent with the procedure herein authorized, and all unexpired leases of the kind specified, previously executed and delivered pursuant to each prior proceeding, substantially in conformity with the provisions hereof, are hereby declared valid, as effectively as if this act had been in force upon the date of each prior proceeding and lease.






ARTICLE 6 - PRINCIPAL AND INCOME

2-3-601. Repealed By Laws 2001, Ch. 11, 2.

2-3-601.Repealed By Laws 2001, Ch. 11, 2.



2-3-602. Repealed By Laws 2001, Ch. 11, 2.

2-3-602.Repealed By Laws 2001, Ch. 11, 2.



2-3-603. Repealed By Laws 2001, Ch. 11, 2.

2-3-603.Repealed By Laws 2001, Ch. 11, 2.



2-3-604. Repealed By Laws 2001, Ch. 11, 2.

2-3-604.Repealed By Laws 2001, Ch. 11, 2.



2-3-605. Repealed By Laws 2001, Ch. 11, 2.

2-3-605.Repealed By Laws 2001, Ch. 11, 2.



2-3-606. Repealed By Laws 2001, Ch. 11, 2.

2-3-606.Repealed By Laws 2001, Ch. 11, 2.



2-3-607. Repealed By Laws 2001, Ch. 11, 2.

2-3-607.Repealed By Laws 2001, Ch. 11, 2.



2-3-608. Repealed By Laws 2001, Ch. 11, 2.

2-3-608.Repealed By Laws 2001, Ch. 11, 2.



2-3-609. Repealed By Laws 2001, Ch. 11, 2.

2-3-609.Repealed By Laws 2001, Ch. 11, 2.



2-3-610. Repealed By Laws 2001, Ch. 11, 2.

2-3-610.Repealed By Laws 2001, Ch. 11, 2.



2-3-611. Repealed By Laws 2001, Ch. 11, 2.

2-3-611.Repealed By Laws 2001, Ch. 11, 2.



2-3-612. Repealed By Laws 2001, Ch. 11, 2.

2-3-612.Repealed By Laws 2001, Ch. 11, 2.



2-3-613. Repealed By Laws 2001, Ch. 11, 2.

2-3-613.Repealed By Laws 2001, Ch. 11, 2.



2-3-614. Repealed By Laws 2001, Ch. 11, 2.

2-3-614.Repealed By Laws 2001, Ch. 11, 2.






ARTICLE 7 - SECURITY TRANSFERS

2-3-701. Repealed By Laws 1996, ch. 65, 4.

2-3-701.Repealed By Laws 1996, ch. 65, 4.



2-3-702. Repealed By Laws 1996, ch. 65, 4.

2-3-702.Repealed By Laws 1996, ch. 65, 4.



2-3-703. Repealed By Laws 1996, ch. 65, 4.

2-3-703.Repealed By Laws 1996, ch. 65, 4.



2-3-704. Repealed By Laws 1996, ch. 65, 4.

2-3-704.Repealed By Laws 1996, ch. 65, 4.



2-3-705. Repealed By Laws 1996, ch. 65, 4.

2-3-705.Repealed By Laws 1996, ch. 65, 4.



2-3-706. Repealed By Laws 1996, ch. 65, 4.

2-3-706.Repealed By Laws 1996, ch. 65, 4.



2-3-707. Repealed By Laws 1996, ch. 65, 4.

2-3-707.Repealed By Laws 1996, ch. 65, 4.



2-3-708. Repealed By Laws 1996, ch. 65, 4.

2-3-708.Repealed By Laws 1996, ch. 65, 4.



2-3-709. Repealed By Laws 1996, ch. 65, 4.

2-3-709.Repealed By Laws 1996, ch. 65, 4.



2-3-710. Repealed By Laws 1996, ch. 65, 4.

2-3-710.Repealed By Laws 1996, ch. 65, 4.



2-3-711. Repealed By Laws 1996, ch. 65, 4.

2-3-711.Repealed By Laws 1996, ch. 65, 4.






ARTICLE 8 - PRINCIPAL AND INCOME

2-3-801. Short title.

2-3-801.Short title.

This act shall be known and may be cited as the "Wyoming Uniform Principal and Income Act".



2-3-802. Definitions.

2-3-802.Definitions.

(a)As used in this act:

(i)"Accounting period" means a calendar year unless another twelve-month period is selected by a fiduciary. The term includes a portion of a calendar year or other twelve-month period that begins when an income interest begins or ends when an income interest ends;

(ii)"Beneficiary" includes, in the case of a decedent's estate, an heir, legatee and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary;

(iii)"Fiduciary" means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator and a person performing substantially the same function;

(iv)"Income" means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange or liquidation of a principal asset, to the extent provided in W.S. 2-3-811 through 2-3-825;

(v)"Income beneficiary" means a person to whom net income of a trust is or may be payable;

(vi)"Income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion;

(vii)"Mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute;

(viii)"Net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this act to or from income during the period;

(ix)"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture; government, governmental subdivision, agency or instrumentality; public corporation; or any other legal or commercial entity;

(x)"Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates;

(xi)"Remainder beneficiary" means a person entitled to receive principal when an income interest ends;

(xii)"Terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct;

(xiii)"Trustee" includes an original, additional or successor trustee, whether or not appointed or confirmed by a court;

(xiv)"This act" means W.S. 2-3-801 through 2-3-834.



2-3-803. Fiduciary duties; general principles.

2-3-803.Fiduciary duties; general principles.

(a)In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of W.S. 2-3-806 through 2-3-810, a fiduciary:

(i)Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this act;

(ii)May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this act, and no inference that the fiduciary has improperly exercised the discretion arises from the fact that the fiduciary has made an allocation contrary to a provision of this act;

(iii)Shall administer a trust or estate in accordance with this act if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(iv)Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this act do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b)In exercising the power to adjust under W.S. 2-3-804(a) or a discretionary power of administration regarding a matter within the scope of this act, whether granted by the terms of a trust, a will, or this act, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one (1) or more of the beneficiaries. A determination in accordance with this act is presumed to be fair and reasonable to all of the beneficiaries.



2-3-804. Trustee's power to adjust; liability of trustee.

2-3-804.Trustee's power to adjust; liability of trustee.

(a)Subject to subsections (b) and (c) of this section, a trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying the rules in W.S. 2-3-803(a), and considering any power the trustee may have under the trust to invade principal or accumulate income, that the trustee is unable to comply with W.S. 2-3-803(b).

(b)In deciding whether and to what extent to exercise the power conferred by subsection (a) of this section, a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(i)The nature, purpose and expected duration of the trust;

(ii)The intent of the settlor;

(iii)The identity and circumstances of the beneficiaries;

(iv)The needs for liquidity, regularity of income and preservation and appreciation of capital;

(v)The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(vi)The net amount allocated to income under the other sections of this act and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(vii)Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(viii)The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(ix)The anticipated tax consequences of an adjustment.

(c)A trustee may not make an adjustment:

(i)That diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(ii)That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(iii)That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(iv)From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

(v)If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(vi)If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(vii)If the trustee is a beneficiary of the trust; or

(viii)If the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly.

(d)If paragraph (c)(v), (vi), (vii) or (viii) of this section applies to a trustee and there is more than one (1) trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(e)A trustee may release the entire power conferred by subsection (a) of this section or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in paragraphs (c)(i) through (vi) or (viii) of this section or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c) of this section. The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f)Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a) of this section.

(g)Nothing in this section or in this act is intended to create or imply a duty to make an adjustment, and a trustee is not liable for not considering whether to make an adjustment or for choosing not to make an adjustment.



2-3-805. Notice of proposed action; objections of beneficiary; liability of trustee; proceedings.

2-3-805.Notice of proposed action; objections of beneficiary; liability of trustee; proceedings.

(a)Unless a trust instrument requires otherwise, a trustee may give notice of proposed action regarding a matter governed by this act as provided in this section.For the purpose of this section, a proposed action includes a course of action and a decision not to take action.

(b)If a trustee elects to give notice under this section, the trustee shall mail notice of the proposed action to all beneficiaries who are receiving, or are entitled to receive, income under the trust or to receive a distribution of principal if the trust were terminated at the time the notice is given.

(c)Notice of proposed action need not be given to any person who consents in writing to the proposed action.The consent may be executed at any time before or after the proposed action is taken.

(d)The notice of proposed action shall state that it is given pursuant to this section and shall state all of the following:

(i)The name and mailing address of the trustee;

(ii)The name and telephone number of a person who may be contacted for additional information;

(iii)A description of the action proposed to be taken and an explanation of the reasons for the action;

(iv)The time within which objections to the proposed action can be made, which shall be at least thirty (30) days from the mailing of the notice of proposed action; and

(v)The date on or after which the proposed action may be taken or is effective.

(e)A beneficiary may object to the proposed action by mailing a written objection to the trustee at the address stated in the notice of proposed action within the time period specified in the notice of proposed action.

(f)Except for good cause shown, a trustee is not liable to a beneficiary for an action regarding a matter governed by this act if the trustee does not receive a written objection to the proposed action from the beneficiary within the applicable period and the other requirements of this section are satisfied.If no beneficiary entitled to notice objects under this section, the trustee is not liable to any current or future beneficiary with respect to the proposed action.

(g)If the trustee receives a written objection within the applicable period, either the trustee or a beneficiary may petition the court to have the proposed action taken as proposed, taken with modifications, or denied.In the proceeding, a beneficiary objecting to the proposed action has the burden of proving that the trustee's proposed action should not be taken. A beneficiary who has not objected is not estopped from opposing the proposed action in the proceeding. If the trustee decides not to implement the proposed action, the trustee shall notify the beneficiaries of the decision not to take the action and the reasons for the decision, and the trustee's decision not to implement the proposed action does not itself give rise to liability to any current or future beneficiary. A beneficiary may petition the court to have the action taken, and has the burden of proving that it should be taken.



2-3-806. Determination and distribution of net income.

2-3-806.Determination and distribution of net income.

(a)After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

(i)A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in W.S. 2-3-808 through 2-3-831 which apply to trustees and the rules in paragraph (v) of this subsection. The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property;

(ii)A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in W.S. 2-3-808 through 2-3-831 which apply to trustees and by:

(A)Including in net income all income from property used to discharge liabilities;

(B)Paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants and fiduciaries; court costs and other expenses of administration; and interest on death taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and

(C)Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust or applicable law.

(iii)A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust, or applicable law from net income determined under paragraph (ii) of this subsection or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will;

(iv)A fiduciary shall distribute the net income remaining after distributions required by paragraph (iii) of this subsection in the manner described in W.S. 2-3-807 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust;

(v)A fiduciary may not reduce principal or income receipts from property described in paragraph (i) of this subsection because of a payment described in W.S. 2-3-826 or 2-3-827 to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.



2-3-807. Distribution to residuary and remainder beneficiaries.

2-3-807.Distribution to residuary and remainder beneficiaries.

(a)Each beneficiary described in W.S. 2-3-806(a)(iv) is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one (1) distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(b)In determining a beneficiary's share of net income, the following rules apply:

(i)The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations;

(ii)The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust;

(iii)The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation; and

(iv)The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

(c)If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(d)A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.



2-3-808. When right to income begins and ends.

2-3-808.When right to income begins and ends.

(a)An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(b)An asset becomes subject to a trust:

(i)On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life;

(ii)On the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or

(iii)On the date of an individual's death in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.

(c)An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d) of this section, even if there is an intervening period of administration to wind up the preceding income interest.

(d)An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.



2-3-809. Apportionment of receipts and disbursements when decedent dies or income interest begins.

2-3-809.Apportionment of receipts and disbursements when decedent dies or income interest begins.

(a)A trustee shall allocate an income receipt or disbursement other than one to which W.S. 2-3-806(a)(i) applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(b)A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

(c)An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this act. Distributions to shareholders or other owners from an entity to which W.S. 2-3-810 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.



2-3-810. Apportionment when income interest ends.

2-3-810.Apportionment when income interest ends.

(a)In this section, "undistributed income" means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

(b)When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five percent (5%) of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

(c)When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate or other tax requirements.



2-3-811. Character of receipts.

2-3-811.Character of receipts.

(a)In this section, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund or any other organization in which a trustee has an interest other than a trust or estate to which W.S. 2-3-811 applies, a business or activity to which W.S. 2-3-813 applies or an asset-backed security to which W.S. 2-3-825 applies.

(b)Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

(c)A trustee shall allocate the following receipts from an entity to principal:

(i)Property other than money;

(ii)Money received in one (1) distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

(iii)Money received in total or partial liquidation of the entity; and

(iv)Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

(d)Money is received in partial liquidation:

(i)To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(ii)If the total amount of money and property received in a distribution or series of related distributions is greater than twenty percent (20%) of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

(e)Money is not received in partial liquidation, nor may it be taken into account under paragraph (d)(ii) of this section, to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

(f)A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.



2-3-812. Distribution from trust or estate.

2-3-812.Distribution from trust or estate.

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, W.S. 2-3-811 or 2-3-825 applies to a receipt from the trust.



2-3-813. Business and other activities conducted by trustee.

2-3-813.Business and other activities conducted by trustee.

(a)If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b)A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(c)Activities for which a trustee may maintain separate accounting records include:

(i)Retail, manufacturing, service and other traditional business activities;

(ii)Farming;

(iii)Raising and selling livestock and other animals;

(iv)Management of rental properties;

(v)Extraction of minerals and other natural resources;

(vi)Timber operations; and

(vii)Activities to which W.S. 2-3-824 applies.



2-3-814. Principal receipts.

2-3-814.Principal receipts.

(a)A trustee shall allocate to principal:

(i)To the extent not allocated to income under this act, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest or a payer under a contract naming the trust or its trustee as beneficiary;

(ii)Money or other property received from the sale, exchange, liquidation or change in form of a principal asset, including realized profit, subject to W.S. 2-3-811 through 2-3-825;

(iii)Amounts recovered from third parties to reimburse the trust because of disbursements described in W.S. 2-3-827(a)(vii) or for other reasons to the extent not based on the loss of income;

(iv)Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(v)Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

(vi)Other receipts as provided in W.S. 2-3-818 through 2-3-825.



2-3-815. Rental property.

2-3-815.Rental property.

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.



2-3-816. Obligation to pay money.

2-3-816.Obligation to pay money.

(a)An amount received as interest, whether determined at a fixed, variable or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

(b)A trustee shall allocate to principal an amount received from the sale, redemption or other disposition of an obligation to pay money to the trustee more than one (1) year after it is purchased or acquired by the trustee, including an obligation the purchase price or value of which when it is acquired is less than its value at maturity. If the obligation matures within one (1) year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(c)This section does not apply to obligations to which W.S. 2-3-819 through 2-3-822, 2-3-824 or 2-3-825 applies.



2-3-817. Insurance policies and similar contracts.

2-3-817.Insurance policies and similar contracts.

(a)Except as otherwise provided in subsection (b) of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(b)A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to W.S. 2-3-813, loss of profits from a business.

(c)This section does not apply to a contract to which W.S. 2-3-819 applies.



2-3-818. Insubstantial allocation not required.

2-3-818.Insubstantial allocation not required.

(a)If a trustee determines that an allocation between principal and income required by W.S. 2-3-819 through 2-3-822 or 2-3-825 is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in W.S. 2-3-804(c) applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in W.S. 2-3-804(d) and may be released for the reasons and in the manner described in W.S. 2-3-804(e). An allocation is presumed to be insubstantial if:

(i)The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than ten percent (10%); or

(ii)The value of the asset producing the receipt for which the allocation would be made is less than ten percent (10%) of the total value of the trust's assets at the beginning of the accounting period.



2-3-819. Deferred compensation, annuities and similar payments.

2-3-819.Deferred compensation, annuities and similar payments.

(a)As used in this section:

(i)"Payment" means a payment that a trustee may receive over a fixed number of years or during the life of one (1) or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For the purposes of subsections (d) through (g) of this section, the term also includes any payment from any separate fund, regardless of the reason for the payment;

(ii)"Separate fund" includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus or stock-ownership plan.

(b)To the extent that a payment is characterized by the separate fund as interest, a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend or an equivalent payment.

(c)If no part of a payment is characterized by the separate fund as interest, a dividend or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income ten percent (10%) of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made" to the extent that it is made because the trustee exercises a right of withdrawal.

(d)Except as otherwise provided in subsection (e) of this section, subsections (f) and (g) of this section shall apply, and subsection (b) and (c) of this section shall not apply in determining the allocation of a payment made from a separate fund to:

(i)A trust to which an election to qualify for a marital deduction under section 2056(b)(7) of the Internal Revenue Code has been made;

(ii)A trust that qualifies for the marital deduction under section 2056(b)(5) of the Internal Revenue Code; or

(iii)A trust which requires payment of all trust income to the trust beneficiaries during the accounting period.

(e)Paragraph (d)(i) and subsections (f) and (g) of this section shall not apply if, and to the extent that, the series of payments would, without the application of paragraph (d)(i) of this section, qualify for the marital deduction under section 2056(b)(7)(C) of the Internal Revenue Code.

(f)A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a separate trust fund subject to this act.Upon request of the surviving spouse or other trust beneficiaries with the right to all the trust income, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust.The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to or for the benefit of the surviving spouse or other trust beneficiaries with the right to all the trust income.The trustee shall allocate the balance of the payment to the principal.Upon request of the surviving spouse or other trust beneficiaries with the right to all the trust income, the trustee shall allocate principal to income to the extent the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g)If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal three percent (3%) of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period.If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under section 7520 of the Internal Revenue Code for the month preceding the accounting period for which the computation is made.

(h)This section does not apply to payments to which W.S. 2-3-820 applies.



2-3-820. Liquidating asset.

2-3-820.Liquidating asset.

(a)In this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right and right to receive payments during a period of more than one (1) year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to W.S. 2-3-819, resources subject to W.S. 2-3-821, timber subject to W.S. 2-3-822, an activity subject to W.S. 2-3-824, an asset subject to W.S. 2-3-825 or any asset for which the trustee establishes a reserve for depreciation under W.S. 2-3-828.

(b)A trustee shall allocate to income ten percent (10%) of the receipts from a liquidating asset and the balance to principal.



2-3-821. Minerals, water and other natural resources.

2-3-821.Minerals, water and other natural resources.

(a)To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(i)If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income;

(ii)If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal;

(iii)If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus or delay rental is more than nominal, twenty-seven and one-half percent (27.5%) must be allocated to principal and the balance to income;

(iv)If an amount is received from a working interest or any other interest not provided for in paragraph (i), (ii) or (iii) of this subsection, twenty-seven and one-half percent (27.5%) of the net amount received must be allocated to principal and the balance to income.

(b)An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, twenty-seven and one-half percent (27.5%) of the amount must be allocated to principal and the balance to income.

(c)This act applies whether or not a decedent or donor was extracting minerals, water or other natural resources before the interest became subject to the trust.

(d)If a trust owns an interest in minerals, water or other natural resources on the effective date of this act, the trustee may allocate receipts from the interest as provided in this act or in the manner used by the trustee before the effective date of this act. If the trust acquires an interest in minerals, water or other natural resources after the effective date of this act, the trustee shall allocate receipts as provided in this act.



2-3-822. Timber.

2-3-822.Timber.

(a)To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(i)To income to the extent that the amount of timber removed from the land does not exceed the estimated rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(ii)To principal to the extent that the amount of timber removed from the land exceeds the estimated rate of growth of the timber or the net receipts are from the sale of standing timber;

(iii)To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (i) and (ii) of this subsection; or

(iv)To principal to the extent that advance payments, bonuses and other payments are not allocated pursuant to paragraph (i), (ii) or (iii) of this subsection.

(b)In determining net receipts to be allocated pursuant to subsection (a) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c)This act applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d)If a trust owns an interest in timberland on the effective date of this act, the trustee may allocate net receipts from the sale of timber and related products as provided in this act or in the manner used by the trustee before the effective date of this act. If the trust acquires an interest in timberland after the effective date of this act, the trustee shall allocate net receipts from the sale of timber and related products as provided in this act.



2-3-823. Property not productive of income.

2-3-823.Property not productive of income.

(a)If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under W.S. 2-3-804 and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time or exercise the power conferred by W.S. 2-3-804(a). The trustee may decide which action or combination of actions to take.

(b)In cases not governed by subsection (a) of this section, proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.



2-3-824. Derivatives and options.

2-3-824.Derivatives and options.

(a)In this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates or other market indicator for an asset or a group of assets.

(b)To the extent that a trustee does not account under W.S. 2-3-813 for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c)If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.



2-3-825. Asset-backed securities.

2-3-825.Asset-backed securities.

(a)In this section, "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which W.S. 2-3-811 or 2-3-819 applies.

(b)If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c)If a trust receives one (1) or more payments in exchange for the trust's entire interest in an asset-backed security in one (1) accounting period, the trustee shall allocate the payments to principal. If a payment is one (1) of a series of payments that will result in the liquidation of the trust's interest in the security over more than one (1) accounting period, the trustee shall allocate ten percent (10%) of the payment to income and the balance to principal.



2-3-826. Disbursements from income.

2-3-826.Disbursements from income.

(a)A trustee shall make the following disbursements from income to the extent that they are not disbursements to which W.S. 2-3-806(a)(ii)(B) or (C) applies:

(i)One-half (1/2) of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

(ii)One-half (1/2) of all expenses for accountings, judicial proceedings or other matters that involve both the income and remainder interests;

(iii)All of the other ordinary expenses incurred in connection with the administration, management or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal and expenses of a proceeding or other matter that concerns primarily the income interest; and

(iv)Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.



2-3-827. Disbursements from principal.

2-3-827.Disbursements from principal.

(a)A trustee shall make the following disbursements from principal:

(i)The remaining one-half (1/2) of the disbursements described in W.S. 2-3-826(a)(i) and (ii);

(ii)All of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale;

(iii)Payments on the principal of a trust debt;

(iv)Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(v)Premiums paid on a policy of insurance not described in W.S. 2-3-826(a)(iv) of which the trust is the owner and beneficiary;

(vi)Estate, inheritance and other transfer taxes, including penalties, apportioned to the trust; and

(vii)Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties and defending claims based on environmental matters.

(b)If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.



2-3-828. Transfers from income to principal for depreciation.

2-3-828.Transfers from income to principal for depreciation.

(a)In this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion or gradual obsolescence of a fixed asset having a useful life of more than one (1) year and the purchase cost or value of such fixed asset is more than that amount provided by section 179 of the United States Internal Revenue Code or subsequent amendment to the Internal Revenue Code.

(b)A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(i)Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(ii)During the administration of a decedent's estate; or

(iii)Under this section if the trustee is accounting under W.S. 2-3-813 for the business or activity in which the asset is used.

(c)An amount transferred to principal need not be held as a separate fund.



2-3-829. Transfers from income to reimburse principal.

2-3-829.Transfers from income to reimburse principal.

(a)If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one (1) or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(b)Principal disbursements to which subsection (a) of this section applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(i)An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(ii)A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(iii)Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements and broker's commissions;

(iv)Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(v)Disbursements described in W.S. 2-3-827(a)(vii).

(c)If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a) of this section.



2-3-830. Income taxes.

2-3-830.Income taxes.

(a)A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

(b)A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

(c)A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid proportionately:

(i)From income to the extent that receipts from the entity are allocated to income; and

(ii)From principal to the extent that:

(A)Receipts from the entity are allocated to principal; and

(B)The trust's share of the entity's taxable income exceeds the total receipts described in paragraph (i) and subparagraph (ii)(A) of this subsection.

(d)For purposes of this section, receipts allocated to principal or income must be reduced by the amount distributed to a beneficiary from principal or income for which the trust receives a deduction in calculating the tax.



2-3-831. Adjustments between principal and income because of taxes.

2-3-831.Adjustments between principal and income because of taxes.

(a)A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(i)Elections and decisions, other than those described in subsection (b) of this section, that the fiduciary makes from time to time regarding tax matters;

(ii)An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(iii)The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust or a beneficiary.

(b)If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust or beneficiary are decreased, each estate, trust or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.



2-3-832. Judicial control of discretionary powers.

2-3-832.Judicial control of discretionary powers.

(a)A court shall not change a fiduciary's decision to exercise or not to exercise a discretionary power conferred by this act unless it determines that the decision was an abuse of the fiduciary's discretion. A court shall not determine that a fiduciary abused its discretion merely because the court would have exercised the discretion in a different manner or would not have exercised the discretion.

(b)The decisions to which subsection (a) of this section applies include:

(i)A determination under W.S. 2-3-804(a) of whether and to what extent an amount should be transferred from principal to income or from income to principal;

(ii)A determination of the factors that are relevant to the trust and its beneficiaries, the extent to which they are relevant, and the weight, if any, to be given to the relevant factors, in deciding whether and to what extent to exercise the power conferred by W.S. 2-3-804(a).

(c)If a court determines that a fiduciary has abused its discretion, the remedy is to restore the income and remainder beneficiaries to the positions they would have occupied if the fiduciary had not abused its discretion, according to the following rules:

(i)To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or a distribution that is too small, the court shall require the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to his appropriate position;

(ii)To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall restore the beneficiaries, the trust, or both, in whole or in part, to their appropriate positions by requiring the fiduciary to withhold an amount from one (1) or more future distributions to the beneficiary who received the distribution that was too large or requiring that beneficiary to return some or all of the distribution to the trust;

(iii)To the extent that the court is unable, after applying paragraphs (i) and (ii) of this subsection, to restore the beneficiaries, the trust, or both, to the positions they would have occupied if the fiduciary had not abused its discretion, the court may require the fiduciary to pay an appropriate amount from its own funds to one (1) or more of the beneficiaries or the trust or both.

(d)Upon a petition by the fiduciary, the court having jurisdiction over the trust or estate shall determine whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred by this act will result in an abuse of the fiduciary's discretion. If the petition describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies, and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that it will result in an abuse of discretion.



2-3-833. Uniformity of application and construction.

2-3-833.Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



2-3-834. Application of act to existing trusts and estates.

2-3-834.Application of act to existing trusts and estates.

This act applies to every trust or decedent's estate existing on the effective date of this act except as otherwise expressly provided in the will or terms of the trust or in this act.






ARTICLE 9 - WYOMING UNITRUST ACT

2-3-901. Short title.

2-3-901.Short title.

This act shall be known and may be cited as the "Wyoming Unitrust Act".



2-3-902. Definitions.

2-3-902.Definitions.

(a)As used in this act:

(i)"Beneficiary" means a person as defined in W.S. 2-3-802(a)(ii);

(ii)"Disinterested person" means a person who is not a "related or subordinate party" as defined in 672(c) of the Internal Revenue Code, with respect to the person then acting as trustee of the trust and excludes the settlor of the trust and any interested trustee;

(iii)"Income trust" means a trust, created by either an inter vivos or a testamentary instrument, which directs or permits the trustee to distribute the net income of the trust to one (1) or more persons, either in fixed proportions or in amounts or proportions determined by the trustee.Notwithstanding the foregoing, no trust that otherwise is an "income trust" shall qualify under this act, if it may be subject to taxation under Internal Revenue Code 2001 or 2501, until the expiration of the period for filing the return therefore, including extensions;

(iv)"Interested distributee" means a person to whom distributions of income or principal can currently be made who has the power to remove the existing trustee and designate as successor a person who may be a "related or subordinate party", as defined in Internal Revenue Code 672(c) with respect to the distributee;

(v)"Interested trustee" means:

(A)An individual trustee to whom the net income or principal of the trust can currently be distributed or would be distributed if the trust were then to terminate and be distributed;

(B)Any trustee who may be removed and replaced by an interested distributee; or

(C)An individual trustee whose legal obligation to support a beneficiary may be satisfied by distributions of income and principal of the trust.

(vi)"Total return unitrust" means an income trust which has been created or converted under and meets the provisions of this act;

(vii)"Trustee" means all persons acting as trustee of the trust, except where expressly noted otherwise, whether acting in their discretion or on the direction of one (1) or more persons acting in a fiduciary capacity;

(viii)"Settlor" means a person as defined in W.S. 4-10-103(a)(xviii);

(ix)"Unitrust amount" means an amount computed as a percentage of the fair market value of the trust;

(x)"This act" means W.S. 2-3-901 through 2-3-917.



2-3-903. Unitrust election by trustee; requirements to make unitrust election.

2-3-903.Unitrust election by trustee; requirements to make unitrust election.

(a)A trustee, other than an interested trustee, or where two (2) or more persons are acting as trustees, a majority of the trustees who are not interested trustees may, in its sole discretion and without the approval of the district court:

(i)Elect to release the power to adjust described in W.S. 2-3-804 and to convert an income trust to a total return unitrust;

(ii)Reconvert a total return unitrust to an income trust and reinstate the power to adjust described in W.S. 2-3-804; or

(iii)Change the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust if the following requirements are completed:

(A)The trustee adopts a written policy for the trust providing:

(I)In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

(II)In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

(III)That the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust will be changed as stated in the policy.

(b)The trustee shall mail notice of the proposed action to all beneficiaries who are receiving, or are entitled to receive, income under the trust or to receive a distribution of principal if the trust were terminated at the time the notice is given assuming nonexercise of all powers of appointment.

(c)Notice of proposed action need not be given to any person who consents in writing to the proposed action.The consent may be executed at any time before or after the proposed action is taken.

(d)The written notice of its intention to take action shall include the following:

(i)The name and mailing address of the trustee;

(ii)The name and telephone number of a person who may be contacted for additional information;

(iii)A description of the action proposed to be taken and an explanation of the reasons for the action;

(iv)A copy of the trustee's written policy discussed in subparagraph (a)(iii)(A) of this section;

(v)The time within which objections to the proposed action can be made, which shall be at least thirty (30) days from the mailing of the notice of proposed action; and

(vi)The date on or after which the proposed action may be taken or is effective.

(e)A beneficiary may object to the proposed action by mailing a written objection to the trustee stating the objection and the basis or reason for the objection at the address stated in the notice of proposed action within the time period specified in the notice of proposed action.

(f)If the trustee receives a written objection stating the basis or reason for the objection within the applicable period, either the trustee or a beneficiary may petition the court to have the proposed action taken as proposed, taken with modifications, or denied.

(g)A beneficiary who has not objected is not estopped from opposing the proposed action in the proceeding.

(h)If the trustee decides not to implement the proposed action, the trustee shall notify the beneficiaries of the decision not to take the action and the reasons for the decision, and the trustee's decision not to implement the proposed action shall not itself give rise to liability to any current or future beneficiary.



2-3-904. Unitrust election where there is no trustee other than an interested trustee; requirements to make unitrust election.

2-3-904.Unitrust election where there is no trustee other than an interested trustee; requirements to make unitrust election.

(a)If there is no trustee of the trust other than an interested trustee, the interested trustee, or where two (2) or more persons are acting as trustees and are interested trustees, a majority of the interested trustees, in its sole discretion and without the approval of the district court, may:

(i)Elect to release the power to adjust described in W.S. 2-3-804 and to convert an income trust to a total return unitrust;

(ii)Reconvert a total return unitrust to an income trust and reinstate the power to adjust described in W.S. 2-3-804; or

(iii)Change the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust if the requirements of W.S. 2-3-903(a) through (f) are completed and the trustee appoints a disinterested person who, in its sole discretion but acting in a fiduciary capacity, determines for the trustee:

(A)The percentage to be used to calculate the unitrust amount;

(B)The method to be used in determining the fair market value of the trust; and

(C)Which assets, if any are to be excluded in determining the unitrust amount.



2-3-905. Unitrust election by beneficiary; ability to request trustee action.

2-3-905.Unitrust election by beneficiary; ability to request trustee action.

(a)A beneficiary, who is receiving, or is entitled to receive, income under the trust or to receive a distribution of principal if the trust were terminated, may:

(i)Submit to the trustee a written request to convert an income trust to a total return unitrust;

(ii)Reconvert a total return unitrust to an income trust; or

(iii)Change the percentage used to calculate the unitrust amount pursuant to W.S. 2-3-904.

(b)If the trustee declines or fails to act within six (6) months of receipt of the written request, the beneficiary may petition the district court to order the conversion or adjustment.



2-3-906. Settlor created unitrust.

2-3-906.Settlor created unitrust.

A settlor may create a trust instrument with terms providing that the trust shall be administered as a total return unitrust under this act.A settlor may also create a trust instrument with terms providing that the trust may be administered as either an income trust or as a total return unitrust under this act in the discretion of the trustee or a trust protector appointed in the trust instrument.



2-3-907. Valuations.

2-3-907.Valuations.

(a)The fair market value of a trust subject to this act shall be determined, at least annually, using a valuation date or dates or averages of valuation dates as are deemed appropriate except that:

(i)The trustee shall not include in the fair market value the value of any residential property or any tangible personal property that the income beneficiary has the right to occupy or use;

(ii)The trustee shall not limit or restrict any right of the beneficiary to use the excluded property in accordance with the governing instrument; and

(iii)Where the terms of the trust do not provide contrary direction, the trustee shall include in the fair market value the value of:

(A)The portion of any private or commercial annuity from which the trustee is receiving distributions as a designated beneficiary of the annuity; and

(B)The portion of any individual retirement account and pension, profit-sharing, stock bonus or stock ownership plan retirement account from which the trustee is receiving distributions as a designated beneficiary of the account.

(b)Assets for which a fair market value cannot be readily ascertained shall be valued using valuation methods as are deemed reasonable and appropriate as determined in the sole discretion of the trustee.The assets may be excluded from valuation in the sole discretion of the trustee, provided all income received with respect to the assets is distributed to the extent distributable in accordance with the terms of the governing instrument.



2-3-908. Unitrust percentages.

2-3-908.Unitrust percentages.

The percentage to be used in determining the unitrust amount shall be a reasonable current return from the trust, in any event not less than three percent (3%) nor more than five percent (5%), taking into account the intentions of the settlor of the trust as expressed in the governing instrument, the needs of the beneficiaries, general economic conditions, projected current earnings and appreciation for the trust, and projected inflation and its impact on the trust.



2-3-909. Treatment and allocation of income.

2-3-909.Treatment and allocation of income.

(a)Following the conversion of an income trust to a total return unitrust or upon creation of a total return unitrust by a settlor, the trustee:

(i)Shall treat the unitrust amount as if it were net income of the trust for purposes of determining the amount available, from time to time, for distribution from the trust; and

(ii)May allocate to trust income for each taxable year of the trust, or portion thereof:

(A)Net short-term capital gain described in Internal Revenue Code 1222(5) for the year, or portion thereof, but only to the extent that the amount so allocated together with all other amounts allocated to trust income for the year, or portion thereof does not exceed the unitrust amount for the year, a portion thereof; and

(B)Net long-term capital gain described in Internal Revenue Code 1222(7) for the year, or portion thereof, but only to the extent that the amount so allocated together with all other amounts, including amounts described in subparagraph (A) of this paragraph, allocated to trust income for the year, or portion thereof, does not exceed the unitrust amount for the year, or portion thereof.



2-3-910. Administration.

2-3-910.Administration.

(a)In administering a total return unitrust, the trustee may, in its sole discretion, but subject to the provisions of the governing instrument, determine:

(i)The effective date of the conversion;

(ii)The timing of distributions, including provisions for prorating a distribution for a short year in which a beneficiary's right to payments commences or ceases;

(iii)Whether distributions are to be made in cash or in kind or partly in cash and partly in kind;

(iv)If the trust is reconverted to an income trust, the effective date of the reconversion; and

(v)Other administrative issues as may be necessary or appropriate to carry out the purposes of this act.



2-3-911. Treatment of underpayments or overpayments.

2-3-911.Treatment of underpayments or overpayments.

In the event of an underpayment to a beneficiary, the trustee shall pay to a beneficiary within a reasonable time, and in the event of an overpayment to a beneficiary, the trustee shall recover from the beneficiary either by repayment by the beneficiary or by withholding from future distributions to the beneficiary, an amount equal to the difference between the amount properly payable and the amount actually paid.



2-3-912. Effect of conversion on governing instrument.

2-3-912.Effect of conversion on governing instrument.

Conversion to a total return unitrust under the provisions of this act shall not affect any other provision of the governing instrument, if any, regarding distributions of principal.



2-3-913. Situs.

2-3-913.Situs.

(a)This act shall be construed as pertaining to the administration of a trust and shall be available to any trust that is administered in Wyoming under Wyoming law unless:

(i)The governing instrument reflects an intention that the beneficiary or beneficiaries are to receive an amount other than a reasonable current return from the trust;

(ii)The trust is a trust described in Internal Revenue Code 170(f)(2)(B), 664(d), 2702(a)(3) or 2702(b); or

(iii)The governing instrument expressly prohibits use of this act by specific reference to this act.



2-3-914. Trustee's liability.

2-3-914.Trustee's liability.

Any trustee or disinterested person who in good faith takes or fails to take any action under this act shall not be liable to any person affected by the action or inaction, regardless of whether the person received written notice as provided in this act and regardless of whether the person was under a legal disability at the time of the delivery of the notice.The person's exclusive remedy shall be to obtain an order of the district court directing the trustee to convert an income trust to a total return unitrust, to reconvert from a total return unitrust to an income trust or to change the percentage used to calculate the unitrust amount.



2-3-915. Judicial control of discretionary powers.

2-3-915.Judicial control of discretionary powers.

(a)A court shall not change a trustee's decision to exercise or not to exercise a discretionary power conferred by this act unless it determines that the decision was an abuse of the trustee's discretion.A court shall not determine that a trustee abused its discretion merely because the court would have exercised the discretion in a different manner or would not have exercised the discretion.

(b)Where a beneficiary elects to challenge an action or nonaction by a trustee or disinterested party under the powers and authority granted in the party under this act, the beneficiary has the burden of establishing, by a preponderance of the evidence, that the actions or nonactions by a trustee or a disinterested party abused the trustee's or the party's discretion.A beneficiary who fails to state a basis or reason for an objection or fails to prove by a preponderance of the evidence the proposed action should be taken or should not be taken shall be liable to all other beneficiaries for damages and costs associated with the objection.



2-3-916. Limitation of election.

2-3-916.Limitation of election.

An action shall not be taken under W.S. 2-3-903, 2-3-904 or 2-3-905 more frequently than every two (2) years, unless the district court orders otherwise.



2-3-917. Application.

2-3-917.Application.

This act applies to every trust or decedent's estate existing on July 1, 2007 or created thereafter except as otherwise expressly provided in the will or terms of the trust or in this act.









CHAPTER 4 - INTESTATE SUCCESSION

ARTICLE 1 - IN GENERAL

2-4-101. Rule of descent; generally; dower and curtesy abolished.

2-4-101.Rule of descent; generally; dower and curtesy abolished.

(a)Whenever any person having title to any real or personal property having the nature or legal character of real estate or personal estate undisposed of, and not otherwise limited by marriage settlement, dies intestate, the estate shall descend and be distributed in parcenary to his kindred, male and female, subject to the payment of his debts, in the following course and manner:

(i)If the intestate leaves husband or wife and children, or the descendents of any children surviving, one-half (1/2) of the estate shall descend to the surviving husband or wife, and the residue thereof to the surviving children and descendents of children, as hereinafter limited;

(ii)If the intestate leaves husband or wife and no child nor descendents of any child, then the real and personal estate of the intestate shall descend and vest in the surviving husband or wife.

(A)Repealed by Laws 1985, ch 135, 2.

(B)Repealed by Laws 1985, ch 135, 2.

(iii)Repealed by Laws 1985, ch. 135, 2.

(b)Dower and the tenancy by the curtesy are abolished and neither husband nor wife shall have any share in the estate of the other dying intestate, save as herein provided.

(c)Except in cases above enumerated, the estate of any intestate shall descend and be distributed as follows:

(i)To his children surviving, and the descendents of his children who are dead, the descendents collectively taking the share which their parents would have taken if living;

(ii)If there are no children, nor their descendents, then to his father, mother, brothers and sisters, and to the descendents of brothers and sisters who are dead, the descendents collectively taking the share which their parents would have taken if living, in equal parts;

(iii)If there are no children nor their descendents, nor father, mother, brothers, sisters, nor descendents of deceased brothers and sisters, nor husband nor wife, living, then to the grandfather, grandmother, uncles, aunts and their descendents, the descendents taking collectively, the share of their immediate ancestors, in equal parts.



2-4-102. Rule of descent; illegitimate person.

2-4-102.Rule of descent; illegitimate person.

(a)The rule of descent of all property, real and personal, of any illegitimate person dying intestate in this state and leaving property and effects therein, shall be as follows:

(i)To the widow or surviving husband and children, as the property and effects of other persons in like cases;

(ii)If the deceased illegitimate person leaves no children or descendents of a child or children, then the whole estate shall descend to and vest in the widow or surviving husband;

(iii)If the deceased illegitimate person leaves no widow, surviving husband or descendents, his estate shall descend to and vest in the mother and her children, and their descendents, one-half (1/2) to the mother and the other half to be equally divided between her children and their descendents, the descendents of a child taking the share of the deceased parent or ancestors;

(iv)If the deceased illegitimate person leaves no heirs, as above provided, the estate shall pass to and vest in the next of kin of the mother of such illegitimate person, in the same manner as the estate of a legitimate person would pass by law to the next of kin.



2-4-103. Posthumous persons.

2-4-103.Posthumous persons.

Persons conceived before the decedent's death but born thereafter inherit as if they had been born in the lifetime of the decedent.



2-4-104. Kindred of half blood; stepchildren; foster children.

2-4-104.Kindred of half blood; stepchildren; foster children.

Persons of the half-blood inherit the same share they would inherit if they were of the whole blood, but stepchildren and foster children and their descendents do not inherit.



2-4-105. Alienage not to affect inheritance; exception; burden of proof; when property to escheat to state.

2-4-105.Alienage not to affect inheritance; exception; burden of proof; when property to escheat to state.

(a)The alienage of the legal heirs shall not invalidate any title to real estate which shall descend or pass from the decedent, except that no nonresident alien who is a citizen of any country foreign to the United States of America, shall by any manner or means acquire real property in this state by succession or testamentary disposition if the laws of the country of which the nonresident alien is a citizen do not allow citizens of the United States of America to take real property by succession or by testamentary disposition.

(b)If a decedent leaves no heirs, devisees or legatees entitled to take real property under the terms of this act, the decedent's property shall escheat to the state of Wyoming as now provided by law for escheat property.

(c)The burden of proof is upon a nonresident alien to establish the existence of reciprocal rights asserted by him.



2-4-106. Divorce not to affect children's rights.

2-4-106.Divorce not to affect children's rights.

Divorces of husband and wife do not affect the right of children to inherit their property.



2-4-107. Determination of relationship of parent and child.

2-4-107.Determination of relationship of parent and child.

(a)If for purposes of intestate succession, a relationship of parent and child shall be established to determine succession by, through or from a person:

(i)An adopted person is the child of an adopting parent and of the natural parents for inheritance purposes only. The adoption of a child by the spouse of a natural parent has no effect on the relationship between the child and that natural parent;

(ii)An adopted person shall inherit from all other relatives of an adoptive parent as though he was the natural child of the adoptive parent and the relatives shall inherit from the adoptive person's estate as if they were his relatives;

(iii)In cases not covered by paragraph (i) of this subsection, a person born out of wedlock is a child of the mother. That person is also a child of the father, if the relationship of parent and child has been established under the Uniform Parentage Act, W.S. 14-2-401 through 14-2-907.



2-4-108. Advancements generally; exceptions; determination.

2-4-108.Advancements generally; exceptions; determination.

(a)If a person dies intestate, property which he gave in his lifetime to an heir is treated as an advancement against the latter's share of the estate only if declared in a contemporaneous writing by the decedent or acknowledged in writing by the heir to be an advancement. For this purpose the property advanced is valued as of the time the heir came into possession or enjoyment of the property. If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the intestate share to be received by the recipient's issue, unless the declaration or acknowledgment provides otherwise.

(b)The maintenance, education or supply of money to a minor, without any view to apportion or settlement in life, is not deemed an advancement under this section.

(c)When any heir of the intestate receives in his lifetime any real or personal estate by way of advancement, and the other heirs desire it to be charged to him, the judge shall cite the parties to appear before him, shall hear proof upon the subject, and shall determine the amount of such advancement or advancements to be thus charged.






ARTICLE 2 - PROCEDURE FOR ADMINISTRATION

2-4-201. Persons entitled to administer.

2-4-201.Persons entitled to administer.

(a)Administration of the estate of a person dying intestate shall be granted to one (1) or more of the persons mentioned in this section. The relatives of the deceased are entitled to administer only when they are entitled to succeed to his personal estate or some portion thereof. They are entitled to administer in the following order:

(i) The surviving husband or wife, or some competent person whom he or she may request to have appointed;

(ii)The children;

(iii)The father or mother;

(iv)The brothers or sisters;

(v)Repealed by Laws 1987, ch. 129, 1, 2.

(vi)The grandchildren;

(vii)The next of kin entitled to share in the distribution of the estate;

(viii)The creditors;

(ix)Any person legally competent.

(b)If the decedent was a member of a partnership at the time of his death, the surviving partner shall not be appointed administrator of the estate if he is competent only by reason of paragraphs (a)(viii) and (ix) of this section.

(c)No nonresident of the state of Wyoming shall be appointed as administrator unless a resident of Wyoming is appointed as coadministrator.



2-4-202. Appointment of administrator(s).

2-4-202.Appointment of administrator(s).

Where there are several persons equally entitled to administer, the court, or commissioner in vacation may grant letters to one (1) or more of them. When a creditor is claiming letters, the court, or commissioner in vacation, may at the request of another creditor grant letters to any other person legally competent.



2-4-203. Persons incompetent to administer.

2-4-203.Persons incompetent to administer.

(a)No person is competent or entitled to serve as administrator, who is:

(i)Under the age of majority;

(ii)Not a bona fide resident of the state unless a resident of Wyoming is appointed coadministrator; or

(iii)Adjudged by the court, or commissioner in vacation, incompetent to execute the duties of the trust.



2-4-204. Married woman may be administratrix.

2-4-204.Married woman may be administratrix.

A married woman may be appointed and serve as administratrix the same in every respect as a femme sole. When an unmarried woman appointed administratrix marries her authority is not extinguished.



2-4-205. Petition for letters of administration; contents; effect of want of jurisdictional averments.

2-4-205.Petition for letters of administration; contents; effect of want of jurisdictional averments.

A petition for letters of administration shall be in writing, signed by the applicant or his counsel and filed with the clerk of the court. The petition shall state the facts essential to give the court jurisdiction of the case, and when known to the applicant, shall state the names, ages and residences of the heirs of the decedent, the value and character of the property and where the same is situated. If the jurisdictional facts existed but are not fully set forth in the petition, and are afterwards proved in the course of administration, the decree or order of administration and subsequent proceedings are not void on account of such want of jurisdictional averments.



2-4-206. Contest of petition; assertion of own rights to administer.

2-4-206.Contest of petition; assertion of own rights to administer.

Any person interested may contest the petition by filing written opposition on the ground of the incompetency of the applicant, or may assert his own rights to the administration and pray that letters be issued to himself. In the latter case the contestant shall file a petition and submit evidence in support thereof, taken and reduced to writing before the clerk or commissioner of the court, and the court shall hear the two (2) petitions together.



2-4-207. Hearing of contest; issuance of letters.

2-4-207.Hearing of contest; issuance of letters.

After hearing the allegations and proofs of the parties, the court shall order the issuing of letters of administration to the party best entitled thereto.



2-4-208. When letters granted.

2-4-208.When letters granted.

Letters of administration may be granted at any time appointed for the hearing of the application, or at any time to which the hearing is continued or postponed.



2-4-209. Letters granted to any applicant if not contested.

2-4-209.Letters granted to any applicant if not contested.

Letters of administration shall be granted to any applicant, though it appears there are other persons having better rights to the administration, when those persons fail to appear either in person or by agent or attorney and claim the issuing of letters themselves.



2-4-210. Letters granted on request of person entitled.

2-4-210.Letters granted on request of person entitled.

Administration may be granted to one (1) or more competent persons, although not otherwise entitled to the same, at the written request of the person entitled, filed in court.



2-4-211. Creditors; right to apply for letters.

2-4-211.Creditors; right to apply for letters.

If letters testamentary or of administration have not been issued upon the request of any other person, any creditor of the decedent may apply for letters of administration at any time within two (2) years after the death of decedent, but not afterwards.



2-4-212. Creditors; when claims barred; effect on liens.

2-4-212.Creditors; when claims barred; effect on liens.

If the letters are not issued within the time specified, all claims of creditors are forever barred and the purchasers of the property of the decedent from the heirs of the decedent shall take the title free from any claim of creditors. This act does not affect the lien upon encumbered property secured by valid mortgage or deed of trust in the case of real property, or by security agreement or interest valid under the Wyoming Uniform Commercial Code, but the secured creditor is not entitled to any deficiency judgment.



2-4-213. Transcript of court minutes to be evidence of appointment.

2-4-213.Transcript of court minutes to be evidence of appointment.

A transcript from the minutes of the court showing the appointment of any person as administrator, together with the certificate of the clerk under his hand and the seal of the court, that the person has given bond and been qualified and that letters of administration have been issued to him and have not been revoked, shall have the same effect in evidence as the letters themselves.



2-4-214. Form of letters of administration .

2-4-214.Form of letters of administration .

Letters of administration shall be signed by the clerk under the seal of the court, and substantially in the following form:

State of Wyoming )

)ss

County of .... )

C. D. is hereby appointed administrator of the estate of A. B., deceased.Witness, G. H., clerk of the district court within and for the county of .... with the seal thereto affixed, the .... day of .... A. D. ....

.... Clerk.









CHAPTER 5 - RIGHTS OF SURVIVING SPOUSE

2-5-101. Elective share of property.

2-5-101.Elective share of property.

(a)If a married person domiciled in this state shall by will deprive the surviving spouse of more than the elective share, as hereafter set forth, of the property which is subject to disposition under the will, reduced by funeral and administration expenses, homestead allowance, family allowances and exemption, and enforceable claims, the surviving spouse has a right of election to take an elective share of that property as follows:

(i)One-half (1/2) if there are no surviving issue of the decedent, or if the surviving spouse is also a parent of any of the surviving issue of the decedent; or

(ii)One-fourth (1/4), if the surviving spouse is not the parent of any surviving issue of the decedent.

(b)If a married person not domiciled in this state dies, the right, if any, of the surviving spouse to take an elective share in property in this state is governed by the law of the decedent's domicile at death.

(c)If the surviving spouse of a married person domiciled in this state dies or becomes incompetent within three (3) months after the will is admitted to probate or before being advised of the right of election as in W.S. 2-5-104 provided, a personal representative or guardian of the estate of the deceased or incompetent surviving spouse has the same right of election as the surviving spouse would have had if living or competent.

(d)If the surviving spouse or his personal representative or guardian fails to exercise the right of election within the time provided in W.S. 2-5-105, the will shall govern and control the distribution of the estate.



2-5-102. Waiver of right of election and homestead allowance.

2-5-102.Waiver of right of election and homestead allowance.

The right of election of a surviving spouse and the rights of the surviving spouse to homestead allowance, exempt property and family allowance, or any of them, may be waived totally or partially before or after marriage, by a written contract, agreement or waiver signed by the party waiving, after fair disclosure. Unless it provides to the contrary a waiver of "all rights" (or equivalent language) in the property or estate of a present or prospective spouse, or a complete property settlement entered into after or in anticipation of separation or divorce, is a waiver of all rights to elective share, homestead allowance, exempt property and family allowance by each spouse in the property of the other and a renunciation by each of all benefits which would otherwise pass to one from the other by intestate succession or by virtue of the provisions of any will executed before the waiver or property settlement.



2-5-103. Homestead allowance, exempt property and family allowance; exception.

2-5-103.Homestead allowance, exempt property and family allowance; exception.

A surviving spouse is entitled to homestead allowance, exempt property and family allowance whether or not he elects to take an elective share and whether or not he renounces the benefits conferred upon him by the will except that, if it clearly appears from the will that a provision therein made for the surviving spouse is intended to be in lieu of these rights, he is not so entitled if he does not renounce the provisions made for him in the will.



2-5-104. Duty of court to advise as to right of election.

2-5-104.Duty of court to advise as to right of election.

(a)If the surviving spouse has a right of election under W.S. 2-5-101, then at any time after the filing of an inventory and not more than three (3) months after the admission of the will to probate, the court shall advise the surviving spouse of his right of election and shall explain fully the right and that in the event of the failure to exercise the right of election the will shall govern and control the distribution of the estate.

(b)If the surviving spouse dies or becomes incompetent before the court has advised him of his right of election and has not, prior to death or incompetency, filed a waiver or renunciation of the right of election, the court shall advise the personal representative or guardian of the estate of the deceased or incompetent surviving spouse of the right of election as provided in subsection (a) of this section.



2-5-105. Time limit and procedure for elective share.

2-5-105.Time limit and procedure for elective share.

(a)The surviving spouse, or a personal representative or guardian of the estate of a deceased or incompetent surviving spouse, may elect to take his elective share in the estate by filing in the court and mailing or delivering to the personal representative, if any, a petition for the elective share within three (3) months after the admission of the will to probate or within thirty (30) days after being advised of the right of election, whichever limitation last expires. In the event of a failure to file a petition within the foregoing time limitation the will governs and controls the distribution of the estate.

(b)After the filing of a petition to elect to take an elective share, the court shall set the petition for hearing and the surviving spouse, or his personal representative or guardian, shall give notice by certified mail not less than twenty (20) days before the date of hearing of the time and place set for hearing to all persons whose interest will be adversely affected by the taking of the elective share.

(c)After notice and hearing the court shall determine the right to the elective share and shall order its payment from assets of the estate. An assignment or allotment of assets by the personal representative to the elective share need not be made until the entry of a decree of distribution or such other time as may be designated by the court.

(d)The surviving spouse or his personal representative or guardian may withdraw his demand for an elective share at any time before entry of a final determination by the court of the right to an elective share.

(e)Any time after having been advised of the right of election, the surviving spouse or his personal representative or guardian may file with the court a renunciation or waiver of the right of election in which event the will shall govern and control the distribution of the estate.






CHAPTER 6 - WILLS

ARTICLE 1 - IN GENERAL

2-6-101. Right to make and dispose; exception.

2-6-101.Right to make and dispose; exception.

Any person of legal age and sound mind may make a will and dispose of all of his property by will except what is sufficient to pay his debts, and subject to the rights of the surviving spouse and children.



2-6-102. All property deemed passed; "property" defined.

2-6-102.All property deemed passed; "property" defined.

A will is construed to pass all property which the testator owns at his death including property acquired after the execution of the will, unless a contrary intention is indicated by the will. "Property", as used in this section, includes both real and personal property, or any interest therein, and means anything that may be the subject of ownership.



2-6-103. Property passed may be governed by trust instrument.

2-6-103.Property passed may be governed by trust instrument.

By a will signed and attested as provided in this article a testator may devise and bequeath real and personal estate to a trustee of a trust which is evidenced by a written instrument in existence when the will is made and which is identified in the will, even though the trust is subject to amendment, modification, revocation or termination. Unless the will provides otherwise the estate so devised and bequeathed is governed by the terms and provisions of the instrument creating the trust including any amendments or modifications in writing made before or after the making of the will and before the death of the testator.



2-6-104. Law governing meaning and effect.

2-6-104.Law governing meaning and effect.

The meaning and legal effect of a disposition in a will is determined by the law of the state in which the will was executed, unless the will otherwise provides or unless the application of that law is contrary to the public policy of this state otherwise applicable to the disposition.



2-6-105. Rules of construction and intention.

2-6-105.Rules of construction and intention.

The intention of a testator as expressed in his will controls the legal effect of his dispositions. The rules of construction expressed in the succeeding sections of this article apply unless a contrary intention is indicated by the will.



2-6-106. Antilapse; deceased devisees; class gifts.

2-6-106.Antilapse; deceased devisees; class gifts.

If a devisee who is a grandparent or a lineal descendent of a grandparent of the testator is dead at the time of execution of the will, fails to survive the testator, or is treated as if he predeceased the testator, the issue of the deceased devisee take in place of the deceased devisee and if they are all of the same degree of kinship to the devisee they take equally, but if of unequal degree then those of more remote degree take per stirpes. One who would have been a devisee under a class gift if he had survived the testator is treated as a devisee for purposes of this section whether his death occurred before or after the execution of the will.



2-6-107. Failure of a testamentary provision.

2-6-107.Failure of a testamentary provision.

(a)Except as provided in W.S. 2-6-106, if a devise other than a residuary devise fails for any reason, it becomes a part of the residue.

(b)Except as provided in W.S. 2-6-106, if the residue is devised to two (2) or more persons and the share of one (1) of the residuary devisees fails for any reason, his share passes to the residuary devisee, or to other residuary devisees in proportion to their interests in the residue.



2-6-108. Specific devise of securities; accessions; nonademption.

2-6-108.Specific devise of securities; accessions; nonademption.

(a)If the testator intended a specific devise of certain securities rather than the equivalent value thereof, the specific devisee is entitled only to:

(i)As much of the devised securities as are a part of the estate at time of the testator's death;

(ii)Any additional or other securities of the same entity owned by the testator by reason of action initiated by the entity excluding any acquired by exercise of purchase options;

(iii)Securities of another entity owned by the testator as a result of a merger, consolidation, reorganization or other similar action initiated by the entity; and

(iv)Any additional securities of the entity owned by the testator as a result of a plan of reinvestment.

(b)Distributions prior to death with respect to a specifically devised security not provided for in subsection (a)of this section are not part of the specific devise.



2-6-109. Nonademption of specific devises where sold by conservator; exception; rights of specific devisee.

2-6-109.Nonademption of specific devises where sold by conservator; exception; rights of specific devisee.

(a)If specifically devised property is sold by a conservator, or if a condemnation award or insurance proceeds are paid to a conservator as a result of a condemnation, fire or casualty, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the condemnation award or the insurance proceeds. This subsection does not apply if after the sale, condemnation or casualty, it is adjudicated that the disability of the testator has ceased and the testator survives the adjudication by one (1) year. The right of the specific devisee under this subsection is reduced by any right he has under subsection (b) of this section.

(b)A specific devisee has the right to the remaining specifically devised property and:

(i)Any balance of the purchase price together with any security interest owing from a purchaser to the testator at death by reason of sale of the property;

(ii)Any amount of a condemnation award for the taking of the property unpaid at death;

(iii)Any proceeds unpaid at death on a fire or casualty insurance on the property; and

(iv)Property owned by testator at his death as a result of foreclosure, or obtained in lieu of foreclosure, of the security for a specifically devised obligation.



2-6-110. Exercise of power of appointment.

2-6-110.Exercise of power of appointment.

A general residuary clause in a will, or a will making general disposition of all of the testator's property, does not exercise a power of appointment held by the testator unless specific reference is made to the power or there is some other indication of intention to include the property subject to the power.



2-6-111. Nonexoneration.

2-6-111.Nonexoneration.

A specific devise passes subject to any mortgage, security, interest or lien existing at the date of death, without right of exoneration, regardless of a general directive in the will to pay debts.



2-6-112. Will to be in writing; number and competency of witnesses; signature of testator; subscribing witness not to benefit; exception.

2-6-112.Will to be in writing; number and competency of witnesses; signature of testator; subscribing witness not to benefit; exception.

Except as provided in the next section, all wills to be valid shall be in writing, or typewritten, witnessed by two (2) competent witnesses and signed by the testator or by some person in his presence and by his express direction. If the witnesses are competent at the time of attesting the execution of the will, their subsequent incompetency shall not prevent the probate and allowance of the will. No subscribing witness to any will can derive any benefit therefrom unless there are two (2) disinterested and competent witnesses to the same, but if without a will the witness would be entitled to any portion of the testator's estate, the witness may still receive the portion to the extent and value of the amount devised.



2-6-113. Holographic will.

2-6-113.Holographic will.

A will which does not comply with W.S. 2-6-112 is valid as an holographic will, whether or not witnessed, if it is entirely in the handwriting of the testator and signed by the hand of the testator himself.



2-6-114. Self-proving wills.

2-6-114.Self-proving wills.

(a)Any will may be simultaneously executed, attested and made self-proven, by the acknowledgment thereof by the testator and the affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state where execution occurs and evidenced by the officer's certificate under official seal, in form and content substantially as follows:

I, ...., the testator, sign my name to this instrument this .... day of ...., (year), and being first duly sworn, do hereby declare to the undersigned authority that I sign and execute this instrument as my last will and that I sign it willingly (or willingly direct another to sign for me), that I execute it as my free and voluntary act for the purposes therein expressed, and that I am an adult person, of sound mind, and under no constraint or undue influence.

Testator....

We, ...., ...., the witnesses, sign our names to this instrument, being first duly sworn, and do hereby declare to the undersigned authority that the testator signs and executes this instrument as his last will and that he signs it willingly (or willingly directs another to sign for him), and that he executes it as his free and voluntary act for the purposes therein expressed, and that each of us, in the presence and hearing of the testator, hereby signs this will as witnesses to the testator's signature and that to the best of our knowledge the testator is an adult person, of sound mind, and under no constraint or undue influence.

Witness .......................

Witness .......................

STATE OF WYOMING )

) ss

COUNTY OF ........ )

Subscribed, sworn to and acknowledged before me by ...., the testator, and subscribed and sworn to before me by .... and ...., witnesses, this .... day of .... .

(SEAL) (Signed) ..............

(Official Capacity of Officer)............

(b)The execution of the acknowledgment by the testator and the affidavits of the witnesses as provided for in this section shall be sufficient to satisfy the requirements of the signing of the will by the testator and the witnesses under W.S. 2-6-112.

(c)An attested will may at the time of its execution or at any subsequent date be made self-proven by the acknowledgment thereof by the testator and the affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of this state or under the laws of the state where execution occurs, and evidenced by the officer's certificate under official seal, attached or annexed to the will in form and contents substantially as follows:

STATE OF WYOMING )

) ss

COUNTY OF ........ )

We, ...., ...., and ...., the testator and the witnesses, respectively, whose names are signed to the attached or foregoing instrument, being first duly sworn, do hereby declare to the undersigned authority that the testator signed and executed the instrument as his last will and that he signed willingly or willingly directed another to sign for him, and that he executed it as his free and voluntary act for the purposes therein expressed; and that each of the witnesses, in the presence and hearing of the testator, signed the will as witness and that to the best of our knowledge the testator was at that time an adult person, of sound mind and under no constraint or undue influence.

Testator .........

Witness .....................

Witness .....................

Subscribed, sworn to and acknowledged before me by ...., the testator, and subscribed and sworn to before me by .... and .... witnesses, this .... day of ...., ... .

(SEAL) (Signed) .............

(Official Capacity of Officer) ...........



2-6-115. Who may witness.

2-6-115.Who may witness.

Any person generally competent to be a witness may act as a witness to a will.



2-6-116. Validity of execution.

2-6-116.Validity of execution.

A written will is valid if executed in compliance with W.S. 2-6-112 or 2-6-113 or if its execution complies with the law at the time of execution of the place where the will is executed, or of the law of the place where at the time of execution or at the time of death the testator is domiciled, has a place of abode or is a national.



2-6-117. Revocation by writing or by act.

2-6-117.Revocation by writing or by act.

(a)A will or any part thereof is revoked:

(i)By a subsequent will which revokes the prior will or part expressly or by inconsistence; or

(ii)By being burned, torn, cancelled, obliterated or destroyed with the intent and for the purpose of revoking it by the testator or by another person in his presence and by his direction.



2-6-118. Revocation by divorce or annulment; effect; revival; other changes excluded.

2-6-118.Revocation by divorce or annulment; effect; revival; other changes excluded.

If after executing a will the testator is divorced or his marriage annulled, the divorce or annulment revokes any disposition or appointment of property made by the will to the former spouse, any provision conferring a general or special power of appointment on the former spouse, and any nomination of the former spouse as executor, trustee, conservator or guardian, unless the will expressly provides otherwise. Property prevented from passing to a former spouse because of revocation by divorce or annulment passes as if the former spouse failed to survive the decedent, and other provisions conferring some power or office on the former spouse are interpreted as if the spouse failed to survive the decedent. If provisions are revoked solely by this section, they are revived by testator's remarriage to the former spouse. For purposes of this section, divorce or annulment means any divorce or annulment which would exclude the spouse as a surviving spouse. A decree of separation which does not terminate the status of husband and wife is not a divorce for purposes of this section. No change of circumstances other than as described in this section revokes a will.



2-6-119. Duty of custodian to deliver will; failure to comply; order to third persons.

2-6-119.Duty of custodian to deliver will; failure to comply; order to third persons.

(a)Every custodian of a will, within ten (10) days after receipt of information that the maker thereof is dead, shall deliver the same to the clerk of the district court having jurisdiction of the estate or to the executor named therein. A failure to comply with the provisions of this section makes the person failing responsible for all damages sustained by anyone injured thereby.

(b)If it is brought to the attention of the court that any will is in the possession of a third person, and the court or the commissioner in vacation is satisfied that the information is correct, an order shall be issued and served upon the person having possession of the will, and if he neglects or refuses to produce it in obedience to the order he may be punished by the court for contempt.



2-6-120. Notification of executor; disposition where no petition filed.

2-6-120.Notification of executor; disposition where no petition filed.

Upon receipt of a will for filing, with information that the maker thereof is dead, the clerk shall notify the party, if any, named as executor of the will, and as many of the distributees named therein as may be readily located. If no action pursuant to W.S. 2-6-121, 2-6-122 or 2-6-201 is taken by any party within thirty (30) days after the giving of such notice, the clerk shall report the matter to the court and the court may make orders as it deems appropriate for the disposition of the will.



2-6-121. Petition and procedure for filing of will without probate or administration.

2-6-121.Petition and procedure for filing of will without probate or administration.

(a)Concurrently with the filing with the clerk of a will of a deceased person, or at any time thereafter, the executor or any distributee named therein may file a sworn petition for filing of the will without probate or administration. The petition shall show:

(i)The date and place of death of the decedent, and county and state of last residence of the decedent;

(ii)The names, ages and residences of the heirs and devisees of the decedent, so far as known to the petitioner;

(iii)That a true copy of the will and a true copy of the petition have been mailed to each of the heirs and devisees; and

(iv)That, pending possible subsequent action, the petition and the will are to be filed and indexed by the clerk, without further proceedings.

(b)The clerk shall receive, file and index the petition, and annex the will thereto, and maintain same as part of the permanent files. No filing fee shall be charged.

(c)No proceedings under this section may be commenced after the filing of a petition under W.S. 2-6-122 or 2-6-201, nor after the entry of an order by the court pursuant to W.S. 2-6-120 making other provisions for the disposition of the will.



2-6-122. Petition and procedure for filing and probate of will without administration.

2-6-122.Petition and procedure for filing and probate of will without administration.

(a)Concurrently with the filing with the clerk of a will of a deceased person, or at any time thereafter prior to the filing of a petition pursuant to W.S. 2-6-201 and prior to the entry of any order by the court pursuant to W.S. 2-6-120 making other provisions for the disposition of the will, any party who would be entitled to letters testamentary under the provisions of W.S. 2-6-208 may file with the clerk a sworn petition for probate of will without administration. The petition shall show:

(i)The date and place of death of the decedent, and county and state of last residence of the decedent;

(ii)The names, ages and residences of the heirs and devisees of the decedent;

(iii)That a true copy of the will and a true copy of the petition have been mailed to each of the heirs and devisees; and

(iv)That the petition prays for probate of the will, without administration.

(b)A filing fee for the petition shall be charged, equal to the minimum fee applicable to proceedings under W.S. 2-6-203.

(c)Upon the filing of the petition, proceedings shall be had as provided in W.S. 2-6-203 through 2-6-206, and order shall issue and notices be given as provided in W.S. 2-6-209 if the will is found entitled to probate, except that the order shall not include the appointment of an executor, but recite that the will is admitted to probate without administration.

(d)After the entry of the order admitting the will to probate, the petitioner shall, at his own expense, cause to be published once a week for three (3) consecutive weeks in a daily or weekly newspaper of general circulation in the county in which the probate was granted a notice in substantially the following form:

State of Wyoming ) In the District Court

) ....Judicial District

County of.... ) Probate No. ....

In the Matter of the ) Notice of Proof of

Estate of.............. ) Will Without

Administration

......., Deceased. )

TO ALL PERSONS INTERESTED IN SAID ESTATE:

You are hereby notified that on the .... day of ...., (year), the Last Will and Testament of Decedent was admitted to probate by the above named court and there will be no present administration of the estate.Any action to set aside the Will shall be filed in the Court within three (3) months from the date of the first publication of this notice, or thereafter be forever barred.

Dated ...., (year).

Proponent .............

PUBLISH: (once a week for three (3) consecutive weeks)

(e)The provisions of W.S. 2-6-301 through 2-6-306 apply to proceedings under this section.

(f)In the event administration of the estate is desired at any later date, any party designated in W.S. 2-6-208, in the order of preference set forth therein, may petition the court for the issuance of letters testamentary.



2-6-123. Filing of will, with or without probate not to bar collection by affidavit.

2-6-123.Filing of will, with or without probate not to bar collection by affidavit.

No proceedings pursuant to W.S. 2-6-120 through 2-6-122 shall bar any proceedings pursuant to W.S. 2-1-201 through 2-1-203.



2-6-124. Written statement referred to in will disposing of certain personal property.

2-6-124.Written statement referred to in will disposing of certain personal property.

(a)A will may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money, evidences of indebtedness, documents of title, securities and property used in trade or business.To be admissible under this section as evidence of the intended disposition, the writing shall:

(i)Be dated;

(ii)Be in the handwriting of the testator or signed by him; and

(iii)Include a description of the items and devisees with reasonable certainty.

(b)The written statement or list may be prepared before or after execution of the will, and may be altered by the testator after its preparation which alteration shall be signed and dated by the testator.

(c)The written statement or list may be a writing which has no significance apart from the effect upon the disposition made by the will.






ARTICLE 2 - PROCEDURE FOR PROBATE

2-6-201. Contents of petition; defect in jurisdictional statement inconsequential.

2-6-201.Contents of petition; defect in jurisdictional statement inconsequential.

(a)A petition for the probate of a will shall show:

(i)The jurisdictional facts;

(ii)Whether the person named as executor consents to act, or renounces his right to letters testamentary;

(iii)The names, ages and residences of the heirs and devisees of the decedent, so far as known to the petitioner;

(iv)The probable value and character of the property of the estate;

(v)The name of the person for whom letters testamentary are prayed.

(b)No defect of form or in the statement of jurisdictional facts actually existing shall make void the probate of a will.



2-6-202. Failure of executor to petition; appointment of administrator.

2-6-202.Failure of executor to petition; appointment of administrator.

If the person named in a will as executor, for thirty (30) days after he has knowledge of the death of the testator and that he is named as executor, fails to petition the proper court for probate of the will and that letters testamentary be issued to him, he may be held to have renounced his right to letters and the court may appoint any other competent person administrator unless good cause for delay is shown.



2-6-203. Hearing upon petition; notice not required.

2-6-203.Hearing upon petition; notice not required.

(a)Upon the filing of a petition for probate of a will, the court or the clerk may hear it forthwith or at such time and place as the court or clerk may direct, with or without requiring notice, and upon proof of due execution of the will, admit the same to probate.

(b)Notice is not required and there shall be no delay in the hearing, unless good cause appears.



2-6-204. Proof; self-proving will.

2-6-204.Proof; self-proving will.

A will executed in compliance with W.S. 2-6-114 shall be probated without further proof.



2-6-205. Proof; wills not self-proving.

2-6-205.Proof; wills not self-proving.

(a)If the will is not self-proving, proof of a will may be made by the oral or written testimony of one or more of the subscribing witnesses to the will. If the testimony is in writing, it shall be substantially in the following form, executed and sworn to contemporaneously with the execution of the will or at any time thereafter, whether before or after the date of death of the testator:

In the District Court of Wyoming

In and for .................... County

In the Matter of the Estate of) Probate No. ....

.... Deceased ) Testimony of Subscribing

State of .... )ss Witness on Probate of Will

.... County )

I, ...., being first duly sworn, state:

I reside in the County of ...., State of ....; I knew the testator on the ... day of ..., (year), the date of the instrument, the original or exact reproduction of which is attached hereto, now shown to me, and purporting to be the last will and testament of the said ....; I am one of the subscribing witnesses to said instrument; and on the said date of said instrument, I knew ...., the other subscribing witness; and said instrument was exhibited to me and to the other subscribing witness by the testator, who declared the same to be his last will and testament, and was signed by the testator at ...., in the County of ...., State of ...., on the date shown in said instrument, in the presence of myself and the other subscribing witness; and the other subscribing witness and I then and there, at the request of the testator, in the presence of said testator and in the presence of each other, subscribed our names thereto as witnesses.

Name of witness ....

Address ....

Subscribed and sworn to before me this .... day of...., (year).

Notary Public in and for ....

County of ....

State of ....

(SEAL)

(b)If it is desired to prove the execution of the will by deposition rather than by use of the affidavit form provided in subsection (a) of this section, upon application the clerk shall issue a commission to some officer authorized by the law of this state to take depositions, with the will annexed, and the officer taking the deposition shall exhibit it to the witness for identification, and, when identified by him, shall mark it as "Exhibit ...." and cause the witness to connect his identification with it as such exhibit. Before sending out the commission the clerk shall make and retain in his office a true copy of the will.

(c)If all of the witnesses are deceased or otherwise not available, it is permissible to prove the will by the sworn testimony of two (2) credible disinterested witnesses that the signature to the will is in the handwriting of the person whose will it purports to be, and that the signatures of the witnesses are in the handwriting of the witnesses, or it may be proved by other sufficient evidence of the execution of the will.



2-6-206. Proof; holographic wills.

2-6-206.Proof; holographic wills.

An holographic will may be proved the same as any other private writing.



2-6-207. Proof; lost or destroyed will; court may restrain personal representatives pending disposition.

2-6-207.Proof; lost or destroyed will; court may restrain personal representatives pending disposition.

(a)Whenever any will is lost or destroyed, the district court shall take proof of the execution and validity thereof to establish the same. All the testimony shall be reduced to writing and signed by the witnesses.

(b)No will shall be proved as a lost or destroyed will unless it is proved to have been in existence at the time of death of the testator, or is shown to have been fraudulently destroyed in the lifetime of the testator, nor unless its provisions are clearly and distinctly proved by at least two (2) credible witnesses.

(c)When a lost will is established, the provisions thereof shall be distinctly stated and certified by the judge, under his hand and the seal of the court, and the certificate shall be filed and recorded as other wills are filed and recorded, and letters testamentary or of administration with the will annexed, shall be issued thereon in the same manner as upon wills produced and duly proved.

(d)If before or during the pendency of an application to prove a lost or destroyed will, letters of administration are granted on the estate of the testator or letters testamentary of any previous will of the testator are granted, the court may restrain the personal representatives so appointed from any acts or proceedings which would be injurious to the legatees or devisees claiming under the lost or destroyed will.



2-6-208. Order of preference for appointment of executor.

2-6-208.Order of preference for appointment of executor.

(a)Letters testamentary may be granted to one or more persons found to be qualified. Preference for appointment shall be in the following order:

(i)The person designated in the will;

(ii)Any beneficiary named in the will, or a person nominated by the beneficiaries;

(iii)Any creditor of the decedent, or a person nominated by such creditor;

(iv)Such other person as the court may find to be qualified.



2-6-209. Order admitting or disallowing probate; mailing of copies.

2-6-209.Order admitting or disallowing probate; mailing of copies.

The court or the clerk shall enter an order either admitting the will to probate or disallowing probate because of insufficient proof. An order admitting a will to probate shall include the appointment of an executor. The clerk, personal representative or attorney shall transmit by certified mail a copy of the order admitting the will to probate, together with a copy of the will, to each named beneficiary and to each heir of the decedent.



2-6-210. Form of letters testamentary.

2-6-210.Form of letters testamentary.

Letters testamentary must be substantially in the following form:

State of Wyoming )

)ss

County of .... )

The last will of A. B., deceased, a copy of which is hereto attached, having been proved and recorded in the district court within and for the county of ...., C. D. is hereby appointed executor. Witness, G. H., clerk of the district court of the .... district within and for the county of .... with the seal of the court affixed, the .... day of .... A.D. ....

........................................................ Clerk.



2-6-211. Authority of executor not designated in will.

2-6-211.Authority of executor not designated in will.

Executors who are not designated in the will have the same authority over the estates which executors named in the will have.






ARTICLE 3 - ACTIONS TO SET ASIDE OR CONTEST

2-6-301. Filing and contents of petition to revoke.

2-6-301.Filing and contents of petition to revoke.

After a will has been admitted to probate, any person interested may, within the time designated in the notice provided for in W.S. 2-6-122 or 2-7-201, contest the will or the validity of the will. For that purpose he shall file in the court in which the will was proved a petition in writing containing his allegations against the validity of the will or against the sufficiency of the proof, and praying that the probate be revoked.



2-6-302. Summons and notification; proceedings governed by civil rules.

2-6-302.Summons and notification; proceedings governed by civil rules.

Upon filing the petition, a summons shall be served upon the executors of the will and the clerk shall send notice by certified mail, with copy of petition attached, to all the legatees and devisees mentioned in the will and all the heirs, so far as known to the petitioner, or to their guardians if any of them are minors, or to their personal representatives if any of them are dead. The summons, service and proceedings shall be governed by the Wyoming Rules of Civil Procedure.



2-6-303. Annulment and revocation.

2-6-303.Annulment and revocation.

If upon trial, the jury, or if no jury, the court decides the will is invalid or that it is not sufficiently proved to be the last will of the testator, the probate shall be annulled and revoked.



2-6-304. Cessation of executor's powers; immunity.

2-6-304.Cessation of executor's powers; immunity.

Upon the revocation being made, the powers of the executor cease, but the executor is not liable for any act done in good faith previous to the revocation.



2-6-305. Liability for payment of contest costs.

2-6-305.Liability for payment of contest costs.

The fees and expenses shall be paid by the party contesting the validity or probate of the will if the will in probate is affirmed. If the probate is revoked, the costs shall be paid by the party who resisted the revocation, or out of the property of the decedent, as the court directs.



2-6-306. When probate deemed conclusive.

2-6-306.When probate deemed conclusive.

If no person within the time designated in the notice provided for in W.S. 2-6-122 or 2-7-201 files a petition to contest the will or its validity, the probate of the will is conclusive.









CHAPTER 7 - ADMINISTRATION OF ESTATES

ARTICLE 1 - IN GENERAL

2-7-101. Presumption of death; how estate handled.

2-7-101.Presumption of death; how estate handled.

When any person leaves his usual place of abode and is not seen or heard from by his relatives or other persons reasonably expected to hear from him for a period of seven (7) years, the person is presumed to be dead. If the person owned real or personal property in Wyoming, administration of the estate of the person may be had in the manner provided by law.



2-7-102. Penalty for administering without proving will or taking letters of administration.

2-7-102.Penalty for administering without proving will or taking letters of administration.

Any person, except one acting under the provisions of W.S. 2-1-201 and 2-1-202, who administers the personal estate of any person dying after the passage of this act, or any part thereof, without proving the will of the deceased or taking out letters of administration of such personal estate, shall be punished by imprisonment in the county jail not more than one (1) year or by a fine not exceeding five hundred dollars ($500.00) or both.



2-7-103. Personal representative to take possession of estate.

2-7-103.Personal representative to take possession of estate.

The personal representative shall take possession of all of the estate of the decedent, real and personal, and collect all debts due the decedent or the estate. For the purpose of bringing suit to quiet title or for partition of the estate, the possession of the personal representative is the possession of the distributees. Possession by the distributees is subject to the possession of the personal representative for the purposes of administration as applied to this chapter.



2-7-104. Actions maintainable by or against personal representatives; right generally.

2-7-104.Actions maintainable by or against personal representatives; right generally.

Actions for the recovery of any property, real or personal, or for the possession thereof, or for the destruction, wasting, conversion, injury, taking or carrying away thereof, or to quiet title thereto, or to determine any adverse claim thereon, and all actions founded upon contract, may be maintained by and against the personal representative in all cases in which the action might have been maintained by or against their respective testators or intestates.



2-7-105. Actions maintainable by or against personal representatives; actions for waste by representatives.

2-7-105.Actions maintainable by or against personal representatives; actions for waste by representatives.

Personal representatives may maintain actions against any person who has wasted, destroyed, taken or carried away, or converted to his own use, the goods of their testator or intestate in his lifetime. They may also maintain actions for trespass committed on the real estate of the decedent in his lifetime.



2-7-106. Actions maintainable by or against personal representatives; actions for waste by representatives; against representatives.

2-7-106.Actions maintainable by or against personal representatives; actions for waste by representatives; against representatives.

Any person or his personal representative may maintain an action against the personal representative of any testator or intestate who in his lifetime has wasted, destroyed, taken or carried away, or converted to his own use, the goods or chattels of any person, or committed any trespass on the real estate of the person, provided the person claiming to be damaged by the tortious acts of the decedent files a claim for the amount of the damages within the time limited in the notice to creditors, and the claim is rejected.



2-7-107. Disposition of partnership business.

2-7-107.Disposition of partnership business.

When a partnership exists between the decedent at the time of his death and any other person or persons, the surviving partner or partners may continue in possession of the partnership and settle its business, but the interest of the decedent in the partnership shall be included in the inventory and appraised as other property. The surviving partner or partners shall settle the affairs of the partnership without delay, account to the personal representative and pay the funds as from time to time are payable to him, in the right of the decedent.



2-7-108. Actions on bond of former representatives.

2-7-108.Actions on bond of former representatives.

A personal representative may, in his own name, for the use and benefit of all parties interested in the estate, maintain actions on the bond of any former personal representative or special order for the same estate.



2-7-109. Compromise of claims; owed to estate.

2-7-109.Compromise of claims; owed to estate.

When it appears for the best interest of the estate, the fiduciary may, subject to approval of the court, effect a compromise with any debtor or other obligor, or extend, renew or in any other manner modify the terms of any obligation owing to the estate. If the fiduciary holds a mortgage, pledge or other lien upon property of another person, he may, in lieu of foreclosure, accept a conveyance or transfer of the encumbered assets from the owner thereof in satisfaction of the indebtedness secured by the lien, if it appears for the best interests of the estate and if the court so orders.



2-7-110. Compromise of claims; against estate.

2-7-110.Compromise of claims; against estate.

When a claim against an estate has been filed, or suit thereon is pending, the creditor and the fiduciary may, if it appears for the best interests of the estate, subject to approval of the court, compromise the claim, whether it is due or not due, absolute or contingent, liquidated or unliquidated.






ARTICLE 2 - NOTICES

2-7-201. Admission of will or estate to probate and appointment of personal representative; contents; form.

2-7-201.Admission of will or estate to probate and appointment of personal representative; contents; form.

Upon admission of a will or an estate of an intestate decedent to probate and issuance of letters, the personal representative shall cause to be published once a week for three (3) consecutive weeks in a daily or weekly newspaper of general circulation in the county in which the probate is pending, a notice of admission of the will or estate to probate and of the appointment of the personal representative. The notice shall state that any action to set aside the probate of the will shall be brought within three (3) months from the date of the first publication of the notice or thereafter be barred. The publication shall include a notice to debtors to make payment and to creditors having claims against the decedent to file them with the necessary vouchers in the office of the clerk of court from which the letters were issued within three (3) months from the date of the first publication of the notice, or thereafter be forever barred. The notice required by this section shall be substantially in the following form:

State of Wyoming ) In the District Court

)ss ....Judicial District

County of .... ) Probate No. ....

In the Matter of the Estate)

)

of ) Notice of Probate

)

...., Deceased. )

TO ALL PERSONS INTERESTED IN SAID ESTATE:

You are hereby notified that on the .... day of ...., (year), the estate of the above named decedent was admitted to probate by the above named court, and that .... was appointed personal representative thereof. or -

You are hereby notified that on the .... day of ...., (year), the Last Will and Testament of decedent was admitted to probate by the above named court, and .... was appointed personal representative thereof. Any action to set aside the Will shall be filed in the Court within three months from the date of the first publication of this notice, or thereafter be forever barred.

Notice is further given that all persons indebted to the decedent or to his Estate are requested to make immediate payment to the undersigned at ...., Wyoming.

Creditors having claims against the decedent or the estate are required to file them in duplicate with the necessary vouchers, in the office of the Clerk of said Court, on or before three months after the date of the first publication of this notice, and if such claims are not so filed, unless otherwise allowed or paid, they will be forever barred.

Dated ...., (year). Personal Representative ....

PUBLISH: (once a week for 3 successive weeks).



2-7-202. Public auction of real or personal property; contents.

2-7-202.Public auction of real or personal property; contents.

(a)When a sale of real or personal property of a decedent is ordered and is to be made at public auction, notice of the time and place of sale shall be published in a daily or weekly newspaper of general circulation in the county in which the probate is pending and in the county in which such property is situate once a week for three (3) consecutive weeks next before the sale, except in the case of perishable and other personal property likely to depreciate in value or which will incur loss by being kept, and as much other personal property as may be necessary to pay the allowance made to the family of the decedent.

(b)Notice shall set forth the time and place of sale and a description of the property offered for sale, and may provide that any and all bids may be rejected by the personal representative.

(c)A copy of the notice shall also be mailed as provided in W.S. 2-7-205.



2-7-203. Order to show cause for setting off exempt property; form.

2-7-203.Order to show cause for setting off exempt property; form.

(a)The order to show cause shall be published once in a newspaper of general circulation in the county in which the probate is pending, and a copy of the order shall be mailed by the personal representative to each heir and beneficiary. The publication and mailing shall be not less than ten (10) days prior to the date set for hearing.

(b)The publication and notice may be combined with the notice opening the probate but the hearing on the order shall not be held prior to ten (10) days after the filing of the appraisement.

(c)The notice shall be substantially in the following form:

State of Wyoming ) In the District Court

)ss

County of .... ) .... Judicial District

Probate No. ...

In the Matter of the Estate)

)

of ) Order to Show Cause

...., Deceased. )

Petition having been filed in this Court praying to have the exempt property of the Estate, including homestead, set over to the person or persons entitled thereto.

Now, therefore, it is hereby ordered that all persons interested appear before this Court sitting in ...., Wyoming, on the .... day of ...., (year), at the hour of .... o'clock in the .... room, to show cause why the exempt property should not be set over to the person or persons entitled thereto.

It is further ordered that a copy of this Order be published on the .... day of .... (year), in a newspaper of general circulation and that copies of this Order be mailed to the heirs and beneficiaries of the decedent not less than ten (10) days prior to the date set for said hearing.

Dated this .... day of ...., (year). BY THE COURT:

PUBLISH: Judge ....



2-7-204. Final account and petition for distribution; form.

2-7-204.Final account and petition for distribution; form.

(a)When an estate is in condition for final settlement, but not less than three (3) months after the date of the first publication of the notice of opening the probate, the personal representative shall give notice that he has filed in the office of the clerk of court a final account and petition for distribution, where anyone interested may examine and file objections thereto in writing at any time within ten (10) days after the day mentioned in the notice, naming the last day on which any objections may be filed. The notice shall state if no objections are filed within the time allowed, he shall make final settlement of the estate on the day following the last day for filing objections or as soon thereafter as the matter may be heard.

(b)The notice shall be substantially in the following form:

NOTICE OF FINAL SETTLEMENT OF ESTATE

State of Wyoming )

)ss Probate No. ....

County of .... )

To all persons interested in the Estate of ...., deceased, take notice that the undersigned Personal Representative did, on the .... day of ...., (year), file in the office of the Clerk of the District Court, .... Judicial District, in said County and State, his Final Account and Petition for Distribution of the Estate, a copy of which is hereby delivered to you, and upon examination of the Account and Petition you may file objections thereto in writing with the Clerk at any time on or before the .... day of ...., (year).

If no objections are filed thereto, the Personal Representative will make final settlement of the Estate on the .... day of ...., (year), or as soon thereafter as the matter may be heard.

Dated the .... day of ...., (year).

Personal Representative ....



2-7-205. Parties entitled to receive.

2-7-205.Parties entitled to receive.

(a)A true copy of the notice required in W.S. 2-7-201 shall be mailed by ordinary United States mail, first class, to:

(i)The surviving spouse, if any, and to all of the heirs at law of the decedent and to all of the beneficiaries named in the will of the decedent. The mailings shall be made not later than one (1) week after the first publication of the notice in the newspaper;

(ii)Each creditor of the decedent whose identity is reasonably ascertainable by the personal representative within the time limited in the notice to creditors.The mailing shall be made not later than thirty (30) days prior to the expiration of three (3) months after the first publication of the notice in the newspaper; and

(iii)The state department of health if the decedent received medical assistance pursuant to W.S. 42-4-101 through 42-4-114.

(b)Unless waived in writing by the parties entitled thereto, the notices required in W.S. 2-7-202, 2-7-203, 2-7-204, 2-7-615, 2-7-806, 2-7-807 and 2-7-811 shall be mailed not less than ten (10) days prior to the day of hearing, the date for filing objections, or sale, as the case may be, to the surviving spouse, if any, and to all of the heirs of a decedent dying intestate or to all of the beneficiaries named in the will of a decedent dying testate.

(c)Notice of all intended sales of real property not requiring an order of the court shall be mailed or delivered not less than ten (10) days prior to the sale to the surviving spouse, if any, and to the heirs of a decedent dying intestate or to all of the beneficiaries named in the will of a decedent dying testate.



2-7-206. Proof by affidavit; filing thereof.

2-7-206.Proof by affidavit; filing thereof.

(a)The proof of publication of the notices required in W.S. 2-7-201, 2-7-202 and 2-7-203 shall be by affidavit of the publisher.

(b)The proof of mailing or delivery of all notices required in W.S. 2-7-201, 2-7-202, 2-7-203, 2-7-204 and 2-7-205 shall be by affidavit of the personal representative or his attorney.

(c)The affidavits for proof of publication and mailing notices shall be filed with the clerk of court from which the letters were issued.






ARTICLE 3 - TEMPORARY ADMINISTRATION

2-7-301. Appointment of special administrator; when to be made.

2-7-301.Appointment of special administrator; when to be made.

When there is delay in granting letters from any cause, or when the letters are granted irregularly, or no sufficient bond is filed as required, or when no application is made for letters, or when a personal representative dies or is suspended or removed, the district court shall appoint a special administrator to collect and take charge of the estate of the decedent in whatever county or counties the estate assets may be found, and to exercise all powers necessary for the preservation of the estate.



2-7-302. Appointment of special administrator; entry of order and issuance of letters.

2-7-302.Appointment of special administrator; entry of order and issuance of letters.

The appointment may be made at any time without notice. Appointment shall be made by entry upon the minutes of the court specifying the powers to be exercised by the special administrator. Upon entry of the order and filing of the required bond, the clerk shall issue letters to the person in conformity with the order.



2-7-303. Appointment of special administrator; preferences; appeal precluded.

2-7-303.Appointment of special administrator; preferences; appeal precluded.

In making the appointment of a special administrator, the court or officer shall give preference to the person entitled to letters but no appeal to the supreme court shall be allowed from the appointment.



2-7-304. Special administrator; surety and oath.

2-7-304.Special administrator; surety and oath.

Before any letters are issued to any special administrator, he shall provide such surety as the court or officer directs. He shall take the usual oath and have the oath endorsed on his letters.



2-7-305. Special administrator; powers and duties; no liability to creditors.

2-7-305.Special administrator; powers and duties; no liability to creditors.

The special administrator shall collect and preserve for the personal representative all goods, chattels, debts and effects of the decedent, and all incomes, rents, issues and profits, claims and demands of the estate. He shall take the charge and management of, enter upon, and preserve from damage, waste and injury, the real estate. For any and all necessary purposes he may commence and maintain or defend suits and other legal proceedings as an administrator. He may sell the perishable property as the court or officer may order to be sold, and exercise such other powers as are conferred upon him by his appointment, but in no case is he liable to any creditor on a claim against the decedent.



2-7-306. Special administrator; cessation of powers.

2-7-306.Special administrator; cessation of powers.

When letters on the estate of the decedent have been granted, the powers of the special administrator cease, and he shall forthwith deliver to the personal representative all the property and effects of the decedent in his hands, and the personal representative may prosecute to final judgment any suit commenced by the special administrator.



2-7-307. Special administrator; rendition of account.

2-7-307.Special administrator; rendition of account.

The special administrator shall render an account, on oath, of his proceedings, in like manner as other personal representatives are required to do.






ARTICLE 4 - MARSHALLING ASSETS

2-7-401. Personal representative entitled to possession of all property; duty to repair; actions by heirs for possession or to quiet title.

2-7-401.Personal representative entitled to possession of all property; duty to repair; actions by heirs for possession or to quiet title.

The personal representative is entitled to possession of all real and personal estate of the decedent, and to receive the rents and profits of the real estate until the estate is settled or until delivery by order of the court to the heirs or beneficiaries. He shall keep in good repair all houses, buildings and fixtures under his control. The heirs or beneficiaries may themselves or jointly with the personal representative maintain an action for possession of the real estate or for quieting title to the same, against anyone except the personal representative, but this section shall not be so construed as requiring them to do so.



2-7-402. Title to decedent's property; subject to administration and payment of debts; priorities.

2-7-402.Title to decedent's property; subject to administration and payment of debts; priorities.

Except as otherwise provided in this code, when a person dies the title to his property, real and personal, passes to the person to whom it is devised by his last will, or in the absence of such disposition to the persons who succeed to his estate as provided in this code. However all of his property is subject to the possession of the personal representative and to the control of the court for the purposes of administration, sale or other disposition under the provisions of law, and his property, except homestead and other exempt property, is chargeable with the payment of debts and charges against his estate. There is no priority between real and personal property, except as provided in this code or by the will of the decedent.



2-7-403. Return of inventory of estate by representative; failure to comply; disposition of fines.

2-7-403.Return of inventory of estate by representative; failure to comply; disposition of fines.

(a)Every personal representative shall make and return to the court within one hundred twenty (120) days after his appointment a true inventory upon his oath, of all the estate of the decedent, including the homestead, if any, which has come to his possession or knowledge. If the personal representative does not file such inventory within one hundred twenty (120) days, he shall show the court good cause for his delay and the court shall determine whether or not an extension of time shall be allowed. For failure to comply in good faith with the time limitations set forth, the personal representative shall be adjudged in contempt of court, and a fine imposed and other enforcement entered as the court in its discretion determines. Any fine assessed shall be paid into the corpus of the estate.

(b)Anything herein to the contrary notwithstanding, in all cases to which W.S. 2-5-101 applies, the inventory shall be filed not more than seventy-five (75) days after the will has been admitted to probate.



2-7-404. Report of appraisal; verification of values of estate assets.

2-7-404.Report of appraisal; verification of values of estate assets.

(a)Within one hundred twenty (120) days after the timely filing by the personal representative of the inventory of assets of the estate of the decedent, pursuant to W.S. 2-7-403, the personal representative shall file under oath a report of appraisal of values of estate assets listed in the inventory.The report shall be in compliance with such of the following requirements as may be applicable:

(i)As to all assets listed in the inventory which have a readily determinable market value, the value of each asset as of date of death shall be stated in writing by one (1) disinterested person;

(ii)As to all assets listed in the inventory that do not have a readily determinable market value, the personal representative shall employ disinterested persons to determine the fair market value of each such asset, as of the date of death.A separate written report as to the value of each asset, showing the appraiser's basis for arriving at the value, shall be attached to the report.

(b)Different persons may be employed to appraise or determine the value of different assets included in the estate.

(c)The report, with any attachments required by this section, shall be filed with the clerk of court.

(d)The amount of the fee to be paid to any appraiser, or any person making the required statement, shall be within the discretion of the personal representative, subject only to the provisions of W.S. 2-7-802(a) as to reasonableness and approval at the hearing of the final report and accounting of the personal representative.



2-7-405. Repealed by Laws 1985, ch. 15, 2.

2-7-405. Repealed by Laws 1985, ch. 15, 2.



2-7-406. Repealed by Laws 1985, ch. 15, 2.

2-7-406. Repealed by Laws 1985, ch. 15, 2.



2-7-407. Effect of naming debtor as personal representative.

2-7-407.Effect of naming debtor as personal representative.

The naming of a debtor as personal representative does not discharge him from any just claim which the testator has against him. The claim shall be included in the inventory and the personal representative is liable for the same when the debt or demand becomes due.



2-7-408. Discharge or bequest of debt or demand not valid against creditors.

2-7-408.Discharge or bequest of debt or demand not valid against creditors.

The discharge or bequest in a will of any debt or demand of the testator against the personal representative named or any other person is not valid against the creditors of the decedent, but is a specific bequest of the debt or demand. It shall be included in the inventory and if necessary applied in the payment of the debts. If not necessary for that purpose, it shall be paid in the same manner and proportion as other specific legacies.



2-7-409. Failure to file inventory or appraisement.

2-7-409.Failure to file inventory or appraisement.

If a personal representative neglects or refuses to file either the inventory or appraisement within the time prescribed or within such further time which the court shall for reasonable cause allow, the court or commissioner may, upon notice, in addition to all other remedies and penalties provided in this code, revoke the letters and the personal representative is liable on his bond for any injury to the estate or rights of any person interested therein arising from such failure.



2-7-410. Appraisement of after-discovered property; filing; enforcement.

2-7-410.Appraisement of after-discovered property; filing; enforcement.

Whenever property not mentioned in any inventory comes to the possession or knowledge of the personal representative, he shall cause the same to be appraised in the manner prescribed and an appraisement thereof filed within one (1) month after the discovery. The making of the appraisement may be enforced, after notice, by any and all remedies provided by this code.



2-7-411. Liability for embezzlement or alienation of monies before letters granted.

2-7-411.Liability for embezzlement or alienation of monies before letters granted.

If any person, before the granting of letters embezzles or alienates any of the monies, goods, chattels or effects of a decedent he is chargeable therewith and liable to an action by the personal representative of the estate for double the value of the property embezzled or alienated, for the benefit of the estate.



2-7-412. Citation to persons suspected of having concealed monies; generally.

2-7-412.Citation to persons suspected of having concealed monies; generally.

If any personal representative or other person interested in the estate of a decedent complains to the court in writing, verified by oath, that any person is suspected of having concealed, embezzled, smuggled, conveyed away or disposed of any monies, goods or chattels of the decedent or in which he had an interest, or has in his possession or knowledge any deeds, conveyances, bonds, contracts or other writings which contain evidence of or tend to disclose the right, title, interest or claim of the decedent to any real or personal estate or any claim or demand, or any lost will, the court shall cite the person to appear before the court and shall examine him on oath upon the matter of the complaint. If the person is not in the county where the decedent died or where letters have been granted he may be cited and examined either before the court of the county where he is found or before the court of the county where the decedent died or where letters have been granted. But if in the latter case he appears and is found innocent his necessary expenses shall be allowed him out of the estate.



2-7-413. Citation to persons suspected of having concealed monies; failure to appear or answer; disclosure order; proceedings generally.

2-7-413.Citation to persons suspected of having concealed monies; failure to appear or answer; disclosure order; proceedings generally.

(a)If the person cited refuses to appear and submit to an examination or to answer interrogatories put to him touching the matters of complaint, the court may commit him to the county jail until he submits to the order of the court or is discharged according to law. If upon examination it appears that he has concealed, embezzled, smuggled, conveyed away or disposed of any monies, goods or chattels of the decedent or has in his possession or knowledge any deeds, conveyances, bonds, contracts or other writings containing evidence of or tending to disclose the right, title, interest or claim of the decedent to any real or personal estate, claim or demand, or any lost will of the decedent, an order may be made requiring the person to disclose his knowledge thereof to the personal representative and he may be committed to the county jail until the order is complied with or he is discharged according to law.

(b)All interrogatories and answers shall be in writing, signed by the party examined and filed in the court. The order for disclosure made upon the examination is prima facie evidence of the right of the personal representative to the property in any action brought for the recovery thereof. Any judgment recovered shall be for double the value of the property as assessed by the court, or for return of the property and damages in addition thereto equal to the value of the property. In addition to the examination of the party, witnesses may be produced and examined on either side.



2-7-414. Citation of persons entrusted with monies for accounting.

2-7-414.Citation of persons entrusted with monies for accounting.

Upon the complaint on oath of any personal representative, the court shall cite any person who has been entrusted with any part of the estate of the decedent to appear before the court and require him to render a full account of any monies, goods, chattels, bonds, accounts or other property or papers belonging to the estate which have come to his possession in trust for the personal representative, and of his proceedings thereon. If the person cited refuses to appear and render the account he shall be proceeded against as provided in W.S. 2-7-413.






ARTICLE 5 - PROPERTY ALLOWANCE FOR SURVIVING SPOUSE AND MINORCHILDREN

2-7-501. Right to homestead and support; "homestead" defined.

2-7-501.Right to homestead and support; "homestead" defined.

(a)When a person dies leaving a spouse or minor children, the spouse or minor children are entitled to remain in possession of the homestead, all wearing apparel of the family, and all household furniture of the decedent until letters are granted and the inventory is returned. The widow or minor children are also entitled to a reasonable provision for their support, to be allowed by the court.

(b)When any person dies seized of a homestead, leaving a spouse or minor children, the spouse or minor children are entitled to the homestead. If there is neither spouse nor minor children the homestead is liable for the debts of the decedent.

(c)"Homestead" includes that property referred to in W.S. 2-7-507 to the extent in value stated in W.S. 2-7-508.



2-7-502. Extra allowance for maintenance of family.

2-7-502.Extra allowance for maintenance of family.

If the amount set apart is insufficient for the support of the widow and children, or either, the court shall make such reasonable allowance out of the estate as is necessary for the maintenance of the family according to their circumstances during the settlement of the estate.



2-7-503. Preference and payment of allowances; exceptions.

2-7-503.Preference and payment of allowances; exceptions.

Allowances made shall be paid in preference to all other charges except funeral expenses and cost of administration. Any such allowance, whenever made, may in the discretion of the court take effect from the death of the decedent. This section shall not be construed so as to invalidate any mortgage or lien of record against decedent's property.



2-7-504. Absolute property of surviving spouse and minor children; exceptions; renouncement of will of no effect.

2-7-504.Absolute property of surviving spouse and minor children; exceptions; renouncement of will of no effect.

When any resident of this state dies leaving a spouse or minor children, the court shall set over to the spouse, and if none to the minor children, as their absolute property, all property of the decedent exempt from execution under the exemption laws of this state including the homestead. Such property shall not be subject to the payment of debts of the decedent, except expenses of administration or funeral expenses of the decedent in cases in which there is not other property in the estate sufficient to pay the expenses. If [the] decedent does not have any or all of the property specified under the exemption laws, the spouse or minor children are entitled to the value of the exempt property either in money or other property as they may prefer. If the surviving spouse is not the parent of all or any minor children, one-half (1/2) of the property shall be set over to the surviving spouse and the other one-half (1/2) to the minors who are not children of the survivor. A conservator shall be appointed for the children as in any other cases of estate property descending to a minor. The right of a surviving spouse to any of the exempt property is not affected by his or her renouncing or failing to renounce the benefit of the provisions made for him or her in the will of the decedent.



2-7-505. Procedure for setting off exempt property.

2-7-505.Procedure for setting off exempt property.

Any time during the administration of an estate and after the first publication of notice of opening the probate and the filing of the appraisement, any person interested may file a petition showing the necessary facts and praying to have the exempt property of the estate including the homestead set over to the person or persons entitled thereto. Upon filing of the petition, the court shall require all persons interested to appear on a day certain to show cause why the exempt property should not be set over to the person or persons entitled thereto. The order shall be published once in a newspaper of general circulation in the county in which the probate is pending and a copy of the order to show cause shall be mailed by the personal representative to each heir and beneficiary. The publication and mailing shall be not less than ten (10) days prior to the date set for the hearing. At the time set for the hearing or to which the hearing is continued, the court shall hear the evidence and make such order as the facts and law require. If the whole estate of the decedent is found to be exempt and is set over to the person or persons entitled thereto, no further proceeding is required in the administration of the estate unless further estate is discovered. The publication and notice may be combined with and included in the notice of opening the probate, but the hearing shall not be held less than ten (10) days after the filing of the appraisement.



2-7-506. Homestead to be set apart by court; payment of liens or encumbrances.

2-7-506.Homestead to be set apart by court; payment of liens or encumbrances.

If the homestead held prior to the death of the decedent is returned in the appraisement at a value not exceeding the value of the homestead exemption provided in W.S. 2-7-508, the court shall order it set off to the persons entitled thereto. If there are liens or encumbrances on the homestead and if the funds of the estate are adequate to pay all claims against the estate, all claims against the estate and any liens or encumbrances on the homestead, whether filed or presented or not, if known or made known to the personal representative, shall be paid out of the funds. If the funds of the estate are not sufficient for that purpose, liens or encumbrances shall be paid proportionately with other claims allowed, and the liens or encumbrances on the homestead shall only be enforced against the homestead for any deficiency remaining after the payment.



2-7-507. Duty of appraisers to appraise and divide homestead.

2-7-507.Duty of appraisers to appraise and divide homestead.

If the homestead is returned in the appraisement at more than the value of the homestead exemption set forth in W.S. 2-7-508, the appraisers shall determine whether the premises can be divided without material injury. If they can be divided, the appraisers shall admeasure and set apart to the parties entitled thereto the portion of the premises, including the dwelling house, as will amount in value to the homestead exemption and make report thereof giving the metes, bounds and full description of the portion set apart as a homestead. If the appraisers find that the premises exceed in value the homestead exemption and the premises cannot be divided without material injury, they shall report the finding, and thereafter the court may make an order for the sale of the premises and the distribution of the proceeds to the parties entitled thereto.



2-7-508. Amount of homestead exemption.

2-7-508.Amount of homestead exemption.

Wheresoever in the Probate Code the limit of the homestead exemption is established or referred to, the exemption is thirty thousand dollars ($30,000.00).



2-7-509. Costs of proceedings; homestead exempt from claims against estate.

2-7-509.Costs of proceedings; homestead exempt from claims against estate.

The costs of all proceedings provided for in W.S. 2-7-501 through 2-7-508 shall be paid by the estate as expenses of administration. Persons succeeding by purchase or otherwise to the interests, rights and title of successors to homesteads or to the right to have homesteads set apart to them, shall take the homestead exempt from claims against the estate of the decedent.






ARTICLE 6 - SALE AND OTHER DISPOSITION OF PROPERTY

2-7-601. When conveyance required; generally.

2-7-601.When conveyance required; generally.

When a person who is bound by contract in writing to convey any real estate dies before making the conveyance, and in all cases when the decedent, if living, might be compelled to make the conveyance, the court may order his personal representative to convey the real estate to the person entitled thereto.



2-7-602. When conveyance required; time and place for hearing; notice.

2-7-602.When conveyance required; time and place for hearing; notice.

On presentation of a verified petition by any person claiming to be entitled to the conveyance from a personal representative setting forth the facts upon which the claim is predicated, the court shall appoint a time and place for hearing the petition and notice thereof shall be personally served on the personal representative.



2-7-603. When conveyance required; hearing.

2-7-603.When conveyance required; hearing.

At the hearing all persons interested in the estate may appear and contest the petition by filing their objections in writing. The court may examine, on oath, the petitioner and all before him for that purpose.



2-7-604. When conveyance required; order for conveyance; journal entry.

2-7-604.When conveyance required; order for conveyance; journal entry.

If after hearing and examination of the claim the court is satisfied the petitioner is entitled to a conveyance of the real estate described in the petition, an order directing the personal representative to execute a conveyance thereof to the petitioner shall be made and entered on the journal of the court.



2-7-605. When conveyance required; execution.

2-7-605.When conveyance required; execution.

The personal representative shall execute the conveyance according to the directions of the order.



2-7-606. When conveyance required; dismissal of petition; specific performance.

2-7-606.When conveyance required; dismissal of petition; specific performance.

If upon hearing the right of the petitioner to have specific performance of the contract is found to be doubtful, the court shall dismiss the petition without prejudice to the right of the petitioner, who may at any time within two (2) months thereafter proceed by action to enforce specific performance thereof.



2-7-607. When conveyance required; title to pass.

2-7-607.When conveyance required; title to pass.

Every conveyance made in pursuance of an order or decree as provided in W.S. 2-7-601 or 2-7-604 shall pass title to the estate contracted for as fully as if the contracting party himself was still living and executed the conveyance.



2-7-608. When conveyance required; right of successor to enforce.

2-7-608.When conveyance required; right of successor to enforce.

If the person entitled to the conveyance dies before the commencement or completion of proceedings therefor, any person entitled to succeed to his rights in the contract, or the personal representative of the decedent, may, for the benefit of the person so entitled, commence the proceedings or prosecute any already commenced. The conveyance shall be so made as to vest the estate in the person entitled to it or in the personal representative for his benefit.



2-7-609. When power given in will.

2-7-609.When power given in will.

When power to sell, mortgage, lease, pledge or exchange property of the estate is given to any personal representative under the terms of a will, the statutory requirements for such purposes do not apply.



2-7-610. Equitable conversion; effect thereof.

2-7-610.Equitable conversion; effect thereof.

A testamentary direction to sell real property, or the exercise of a testamentary power of sale of real property constitutes an equitable conversion of real estate into personal property, but shall not affect distribution of the estate under the provisions of the will.



2-7-611. When real property deemed personalty; when personalty deemed real property.

2-7-611.When real property deemed personalty; when personalty deemed real property.

(a)Real property acquired by the personal representative by the completion of foreclosure proceedings or by the forfeiture of real estate contracts after the death of the decedent is deemed to be personal property for the purpose of administration and distribution of the estate.

(b)In all cases of sale of real property by a personal representative under order of court, the surplus of the proceeds of sale remaining after the payment of debts and charges is deemed to be real property and shall be disposed of in the same proportions as the real property would have been if it had not been sold.



2-7-612. Purposes for which realty or personalty may be sold; exempt personal property and homestead.

2-7-612.Purposes for which realty or personalty may be sold; exempt personal property and homestead.

(a)Any real or personal property belonging to the decedent except exempt personal property and the homestead may be sold, mortgaged, pledged, leased or exchanged by the personal representative for any of the following purposes:

(i)The payment of debts and charges against the estate;

(ii)The distribution of the estate or any part thereof;

(iii)Any other purpose in the best interests of the estate.

(b)Exempt personal property under such provisions as the court may direct, if not set off to the surviving spouse or issue may be sold, mortgaged, pledged, leased, or exchanged, if the surviving spouse or issue consents thereto.

(c)The homestead, under such provisions as the court may direct, if not set off to the surviving spouse or issue, may be sold, mortgaged, pledged, leased or exchanged.

(d)The proceeds from the sale of any exempt personal property or from the sale of the homestead shall be held by the personal representative subject to the rights of the surviving spouse or issue unless the surviving spouse or issue has expressly waived his rights to the proceeds.



2-7-613. Sale of personalty without court order.

2-7-613.Sale of personalty without court order.

Personal property of a perishable nature and personal property for which there is a regularly established market may be sold by the personal representative without order of court.



2-7-614. Petition to sell; generally.

2-7-614.Petition to sell; generally.

A petition to sell, mortgage, exchange, pledge or lease any real or personal property shall set forth the reasons for the petition and describe the property involved. It may apply for different authority as to separate parts of the property, or it may apply in the alternative for authority to sell, mortgage, exchange, pledge or lease. Whenever it is for the best interests of the estate, real and personal property of the estate may be sold, mortgaged, exchanged, pledged or leased as a unit.



2-7-615. Petition to sell; notice and hearing; exception; court order.

2-7-615. Petition to sell; notice and hearing; exception; court order.

Upon filing of the petition, the court shall fix the time and place of hearing of the petition, and the personal representative shall give notice of the hearing as provided in W.S. 2-7-205, but as to personal property and as to the lease of real property not specifically devised for a period of not to exceed one (1) year, the court may hear the petition without notice. In those instances where notice is required, the notice shall state briefly the nature of the petition. At the hearing and upon satisfactory proof the court may order the sale, mortgage, exchange, pledge or lease of the property described or any part thereof at such price and upon such terms and conditions as the court may authorize.



2-7-616. Sale subject to mortgage.

2-7-616.Sale subject to mortgage.

When a claim is secured by a mortgage on property, the court, with the consent of the mortgagee, may order the sale of the property subject to the mortgage, and the consent shall release the estate should a deficiency later appear.



2-7-617. Extension of credit in sales.

2-7-617.Extension of credit in sales.

In all sales of property, the court may authorize credit to be given by the personal representative on such terms as the court may prescribe. Credit for more than twelve (12) months shall be extended only after hearing pursuant to notice to interested parties.



2-7-618. Purchase by holder of lien.

2-7-618.Purchase by holder of lien.

At any sale of real or personal property upon which there is a mortgage, pledge or other lien, the holder of the lien may become the purchaser, and may apply the amount of his lien on the purchase price. If no claim thereon has been filed or allowed, the court, at the hearing on the report of sale and for confirmation of the sale, may examine into the validity and enforceability of the lien or charge and the amount due thereunder and secured thereby, and may authorize the personal representative to accept the receipt of the purchaser for the amount due thereunder and secured thereby as payment pro tanto. If the mortgage, pledge or other lien is a valid claim against the estate and has been allowed, the receipt of the purchaser for the amount due him from the proceeds of the sale is a payment pro tanto. If the amount for which the property is purchased, whether or not a claim for it has been filed or allowed, is insufficient to defray the expenses and discharge his mortgage, pledge or other lien, the purchaser shall pay an amount sufficient to pay the balance of the expenses. Nothing permitted under this section shall be deemed to be an allowance of a claim based upon such mortgage, pledge or other lien.



2-7-619. Bond to prevent sale; liability for breach; effect of compliance.

2-7-619.Bond to prevent sale; liability for breach; effect of compliance.

(a)Any person interested in the estate may prevent a sale, mortgage, pledge, exchange or lease of the whole or any part of the real estate or personal property for any purpose by giving bond to the satisfaction of the court, conditioned that he will pay such demands against the estate as the court shall require not to exceed the value of the property thus kept from sale, mortgage, pledge, exchange or lease as soon as called upon by the court for that purpose.

(b)If the conditions of the bond are broken the property will be liable for the debts unless it has passed into the hands of innocent purchasers, and the personal representative may take possession thereof and sell it under the direction of the court, or he may prosecute the bond, or pursue both remedies at the same time if the court so directs.

(c)If the conditions of the bond are complied with the property shall pass by devise, bequest, distribution or descent as though there had been no debts against the estate.



2-7-620. Collateral attacks precluded.

2-7-620.Collateral attacks precluded.

No proceedings for sale, mortgage, pledge, lease, exchange or conveyance by a personal representative of property belonging to the estate is subject to collateral attack on account of any irregularity in the proceedings which do not deprive the court of jurisdiction.



2-7-621. Order for sale, generally.

2-7-621.Order for sale, generally.

The order shall describe the property to be sold, mortgaged, pledged, exchanged or leased and may designate the sequence in which the several parcels shall be sold, mortgaged, pledged, exchanged or leased. An order for sale may direct whether the property shall be sold at private sale or public auction, and the place or places of sale. The order of sale may prescribe the terms, conditions and manner of sale. The court may provide for appraisal for its guidance as to value of the property, and determine whether or not additional bond shall be deposited by the personal representative. If real property is to be mortgaged, the order may fix the maximum amount of principal, the earliest and latest dates of maturity and the purposes for which the proceeds shall be used. An order for sale, mortgage, pledge, exchange or lease shall remain in force until terminated by the court.



2-7-622. Notice of auction required.

2-7-622.Notice of auction required.

In all sales of property at public auction the personal representative shall give notice as provided in W.S. 2-7-202.



2-7-623. Adjournment of sale.

2-7-623.Adjournment of sale.

The personal representative may adjourn any sale when in his discretion it is deemed for the best interests of the estate, but no adjournment shall be to a time more than three (3) months from the date first fixed for the sale. Every adjournment shall be announced publicly at the time and place at which adjournment is made.



2-7-624. Verified report required; confirmation of sale, by court; hearing may be ordered.

2-7-624.Verified report required; confirmation of sale, by court; hearing may be ordered.

(a)After making any sale, mortgage, exchange or lease of real property, the personal representative shall make a verified report thereof to the court. The court shall examine the report and if satisfied that the sale, mortgage, exchange or lease has been at a price and upon terms advantageous to the estate and in all respects made in conformity with law, and that it ought to be confirmed, shall confirm the sale, mortgage, exchange or lease and order the personal representative to deliver a deed, mortgage, lease or other proper instruments to the person entitled thereto.

(b)If the real property has been sold at private sale without an appraisalfor purpose of sale, or if it has been appraised and has been sold at private sale for less than the appraised value, upon filing of the report the court may enter an order fixing a time and place for [a] hearing and a notice of the hearing shall be served upon all interested persons. Prior to the time fixed for the hearing, any person receiving notice may file written objections to the entry of an order approving the sale. If the court is not satisfied that the sale, mortgage, exchange or lease has been made in conformity with law and that it is in the best interests of the estate, it may reject the sale, mortgage, exchange or lease and enter an order it deems advisable.



2-7-625. Joining report with petition.

2-7-625.Joining report with petition.

The report of any private sale, mortgage, exchange or lease of real property, as provided in W.S. 2-7-624 may be joined with the petition provided in W.S. 2-7-614.



2-7-626. Recording.

2-7-626.Recording.

When real property is conveyed, encumbered or leased, the personal representative shall file a certified copy of the order of court entered under W.S. 2-7-624 together with the instrument of conveyance, encumbrance or lease in the office of the county clerk of the county or counties in which the real estate is located.



2-7-627. Optional procedure.

2-7-627.Optional procedure.

In those instances to which W.S. 2-3-501 through 2-3-504 are applicable, the personal representative may proceed thereunder or proceed under W.S. 2-7-612 to 2-7-626.






ARTICLE 7 - CLAIMS AGAINST ESTATE

2-7-701. Debts and charges; classification.

2-7-701.Debts and charges; classification.

(a)In any estate in which the assets are or appear to be insufficient to pay in full all debts and charges of the estate, the personal representative shall classify debts and charges as follows:

(i)Court costs;

(ii)Other costs of administration;

(iii)Reasonable funeral and burial expenses;

(iv)Allowances payable under W.S. 2-7-503 and 2-7-504;

(v)All debts and taxes having preference under the laws of the United States;

(vi)Reasonable and necessary medical and hospital expenses of the last illness of the decedent, including compensation of persons attending him at his last illness;

(vii)All taxes having preferences under the laws of this state;

(viii)All debts owing to employees for labor performed during the ninety (90) days next preceding the death of the decedent;

(ix)All claims allowed under W.S. 2-7-707;

(x)All other claims allowed.



2-7-702. Debts and charges; order of payment.

2-7-702.Debts and charges; order of payment.

Payment of debts and charges of the estate shall be made in the order provided in the preceding section without preference of any claim over another of the same class. If the assets of the estate are insufficient to pay in full all of the claims of a class, then the claims shall be paid on a pro rata basis without preference between claims then due and those of the same class not due.



2-7-703. Filing required; failure to do so constitutes bar; exceptions.

2-7-703.Filing required; failure to do so constitutes bar; exceptions.

(a)Except as otherwise provided in this section, all claims whether due, not due or contingent, shall be filed in duplicate with the clerk within the time limited in the notice to creditors and any claim not so filed is barred forever.Any claimant to whom the personal representative has mailed a notice pursuant to W.S. 2-7-205(a)(ii) shall file his claim within three (3) months after the date of first publication of the notice in the newspaper, or before the expiration of thirty (30) days after the mailing, whichever date is later, and any claim not so filed is barred forever. If only one (1) copy of a claim is filed, the clerk shall make a duplicate and shall charge the claimant a reasonable fee not to exceed two dollars ($2.00) per page.

(b)The clerk shall forthwith transmit to the personal representative one (1) copy of each claim when and as filed.

(c)This section shall not bar:

(i)Claimants entitled to equitable relief due to peculiar circumstances, if so found by the court in adversary proceedings; or

(ii)A claimant to whom no notice was mailed pursuant to W.S. 2-7-205(a)(ii), if the court in adversary proceedings finds that the identity of the claimant was reasonably ascertainable by the personal representative within the time limited in the notice to creditors published pursuant to W.S. 2-7-201.

(d)Any claim not in excess of two hundred dollars ($200.00) may be allowed by the personal representative without the filing of the claim by the creditor, but the personal representative is answerable for the propriety thereof upon hearing on his final report and accounting.



2-7-704. Affidavit and other required supporting documentation.

2-7-704.Affidavit and other required supporting documentation.

(a)Every claim which is due, when filed with the clerk shall be supported by the affidavit of the claimant or someone in his behalf, that the account is justly due, that no payments have been made thereon which are not credited and there are no offsets to the same to the knowledge of the affiant. If the claim is not due when filed or is contingent the particulars of the claim shall be stated. The personal representative may also require satisfactory vouchers or proofs to be produced in support of the claim.

(b)If the claim is founded on a bond, bill, note or any other instrument, a copy of the instrument shall accompany the claim. The original instrument shall be exhibited to the personal representative, if demanded, unless it is lost or destroyed, in which case the claimant shall accompany his claim by his affidavit containing a copy or particular description of the instrument and stating its loss or destruction. If the claim or any part thereof is secured by a mortgage or other lien which has been recorded in the office of the county clerk of the county in which the land affected by it lies, it is sufficient to describe the mortgage or lien and refer to the date, volume and page of its record.



2-7-705. Future, contingent and unliquidated claims.

2-7-705.Future, contingent and unliquidated claims.

(a)If a claim which will become due at a future time or a contingent or unliquidated claim becomes due or certain before the distribution of the estate, and the claim has been allowed or established by a proceeding, it is paid in the same manner as presently due and absolute claims of the same class.

(b)In other cases the personal representative, or on petition of the personal representative or the claimant in a special proceeding the court, may provide for payment as follows:

(i)If the claimant consents he may be paid the present or agreed value of the claim taking any uncertainty into account;

(ii)Arrangement for future payment or possible payment on the happening of the contingency or on liquidation may be made by creating a trust, giving a mortgage, obtaining a bond or security from a distributee, or otherwise.



2-7-706. Claim based on cause of action surviving decedent's death.

2-7-706.Claim based on cause of action surviving decedent's death.

Where a cause of action against the decedent survives his death under W.S. 1-4-101 and 1-4-102, before an action may be brought thereon in any court, a claim based thereon shall be filed and shall have been rejected by the personal representative. The running of the applicable statute of limitations on the cause of action shall be tolled from the time the claim is filed until five (5) days after the date of mailing of notice of rejection by the personal representative. Any judgment rendered by any court with respect to which compliance with this section has not been accomplished, if sought to be enforced, shall be deemed to be a claim not timely filed under W.S. 2-7-703.



2-7-707. Repayment of public assistance.

2-7-707.Repayment of public assistance.

If any recipient of assistance under statutes of Wyoming governing programs of public welfare dies possessed of money or property and a claim for repayment of such assistance is filed against the estate of the deceased, the court in which the estate is being probated shall order the claim to be paid out of the assets of the estate after the claims in W.S. 2-7-701 (a)(i) through (viii) are paid and satisfied. No claim for repayment of assistance shall be enforced against any property of the estate that may be necessary for the support, maintenance or education of the decedent's surviving spouse, minor child or other dependent.



2-7-708. Personal claims of personal representatives.

2-7-708.Personal claims of personal representatives.

(a)If the personal representative is a creditor of the decedent he shall file his claim as other creditors, and the court shall appoint a competent person as temporary administrator to represent the estate in the matter of allowing or disallowing the claim. The same procedure shall be followed in the case of co-representatives where all the representatives are creditors of the estate. If one of the co-representatives is not a creditor of the estate, the disinterested representative shall represent the estate in the matter of allowing or disallowing the claim against the estate by a co-representative.

(b)The temporary administrator, after investigation, shall file a report with the court recommending the allowance or disallowance of the claim. Unless the court allows the claim, it shall be disposed of as a contested claim in accordance with W.S. 2-7-717 through 2-7-719.



2-7-709. Actions pending against decedent at time of death.

2-7-709.Actions pending against decedent at time of death.

Any action, including any counterclaim in any pending action, pending against the decedent at the time of his death that survives shall be filed as a claim within the time provided in W.S. 2-7-703 by filing with the clerk in duplicate a certified copy of the order of the court in which the action is pending substituting the personal representative for the decedent, together with a certified copy of any pleading asserting contentions against the decedent. Any judgment thereafter rendered in the pending action shall be subject to the provisions of W.S. 2-7-719. If no claim is filed as provided in this section, any judgment rendered in the pending action, if sought to be enforced, shall be deemed to be a claim not timely filed under W.S. 2-7-703.



2-7-710. Judgments rendered against decedent before death; execution thereon limited.

2-7-710.Judgments rendered against decedent before death; execution thereon limited.

When any judgment has been rendered against the decedent in his lifetime, no execution shall issue thereon after his death unless the judgment is for the recovery of real or personal property or the enforcement of a lien thereon. A judgment against the decedent for the recovery of money shall be filed with the clerk like any other claim. If execution is levied upon any property of the decedent before his death, the property may be sold for the satisfaction thereof, and the officer making the sale shall account to the personal representative for any surplus in his hands.



2-7-711. Judgments rendered against decedent after death.

2-7-711.Judgments rendered against decedent after death.

A judgment rendered against a decedent who dies after verdict or decision on an issue of fact but before judgment is rendered thereon shall be filed with the clerk like any other claim. The time within which the judgment shall be filed shall not expire until ten (10) days from and after the date final judgment is entered if the date is later than the time for filing claims provided in W.S. 2-7-703.



2-7-712. Allowance and rejection of claims.

2-7-712.Allowance and rejection of claims.

(a)When a claim, accompanied by the affidavit required in W.S. 2-7-704, has been filed with the clerk, the personal representative shall allow or reject it and his allowance or rejection shall be in writing and filed with the clerk within thirty (30) days after the expiration of the time for filing claims.

(b)If the claim is filed with the clerk before the expiration of the time limited for the filing of claims, the same is filed in time though acted upon by the personal representative after the expiration of such time.

(c)Every claim allowed by the personal representative shall be ranked among the acknowledged debts of the estate to be paid in due course of administration.

(d)When a claim has been filed with the clerk and is rejected in whole or in part, the personal representative shall immediately upon rejection notify the claimant by certified mail.



2-7-713. Claims allowed in part.

2-7-713.Claims allowed in part.

Whenever the personal representative allows a claim in part, he shall state in his report to the clerk the amount he allows. If the creditor refuses to accept the amount allowed in full satisfaction of his claim, he shall recover no costs in any action brought against the personal representative unless he is granted judgment for a greater amount than that allowed.



2-7-714. Claims barred by statute of limitations precluded.

2-7-714.Claims barred by statute of limitations precluded.

No claim shall be allowed by the personal representative which is barred by the statute of limitations.



2-7-715. Adjudication of propriety in handling claims prior to final report.

2-7-715.Adjudication of propriety in handling claims prior to final report.

At any time the personal representative may file an application with the court for an adjudication binding upon all distributees as to the propriety of the personal representative's past or proposed allowance or rejection of any or all claims. Upon such filing the court shall order a hearing. Notice shall be served by the personal representative on each distributee by certified mail not less than twenty (20) days before the date set for hearing. Upon the hearing, an adjudication shall be rendered which is final and binding upon all distributees served with notice and shall not be questioned upon hearing on the final report and accounting.



2-7-716. Stay of probate proceedings pending final disposition of claims and litigation.

2-7-716.Stay of probate proceedings pending final disposition of claims and litigation.

Pending final adjudication of all claims and litigation as to which claims have been timely filed, the personal representative shall proceed with the administration of the estate to the extent possible without prejudicing the possible rights of creditors, but the estate shall not be closed and no payment of claims or distributions to distributees shall be made which would impair the ability of the estate to honor the claims as finally adjudicated, in accordance with their priority. The personal representative may obtain extensions of time in which to file tax returns and pay taxes, and incur interest charges with respect to the payment of those taxes, until all claims, the payment of which would affect the amount of the taxes due, and litigation is adjudicated.



2-7-717. Action precluded until claim rejected; exception.

2-7-717.Action precluded until claim rejected; exception.

No holder of any claim against an estate shall maintain any action thereon unless the claim is first rejected in whole or in part by the personal representative and the rejection filed with the clerk, except an action may be brought by any holder of a mortgage or lien, including liens under W.S. 42-4-207, to enforce the same against the property of the estate subject thereto where all recourse against the other property of the estate is expressly waived in the complaint or no claim for deficiency is made in proceedings for foreclosure by advertisement and sale under W.S. 34-4-101 through 34-4-113.



2-7-718. Action on rejected claim; limitations.

2-7-718.Action on rejected claim; limitations.

When a claim is rejected and notice given as required, the holder shall bring suit in the proper court against the personal representative within thirty (30) days after the date of mailing the notice, otherwise the claim is forever barred.



2-7-719. Certified copy of judgments to be filed; effect thereof.

2-7-719.Certified copy of judgments to be filed; effect thereof.

(a)A certified copy of any judgment rendered as contemplated by W.S. 2-7-709, 2-7-710, 2-7-711 or 2-7-717 shall be filed upon its rendition with the clerk.

(b)Any judgment rendered upon any claim for money only establishes the claim as if it had been allowed by the personal representative. The judgment shall be that the personal representative pay, to the extent of assets available to satisfy claims of that class augmented by any liability insurance proceeds available as to the claim, in due course of administration the amount ascertained to be due. No execution shall issue upon the judgment, nor shall it create any lien upon the property of the estate or give to the judgment creditor any priority of payment.

(c)If judgment is for the recovery of real or personal property or the enforcement of a lien thereon, no execution shall issue until ten (10) days after a certified copy of the judgment has been filed pursuant to W.S. 2-7-719(a).



2-7-720. Short title; citation.

2-7-720.Short title; citation.

(a)This act may be cited as the "Disposition of Community Property Rights at Death Act".

(b)As used in W.S. 2-7-720 through 2-7-729 "this act" means W.S. 2-7-720 through 2-7-729.



2-7-721. Application of act.

2-7-721.Application of act.

(a)This act applies to the disposition at death of the following property acquired by a married person:

(i)All personal property, wherever situated which was acquired as or became, and remained, community property under the laws of another jurisdiction, and:

(A)All or the proportionate part of any property acquired with the rents, issues or income of, or the proceeds from, or in exchange for, that community property; or

(B)Any property otherwise traceable to that community property.

(ii)All or the proportionate part of any real property situated in this state which was acquired with the rents, issues or income of, the proceeds from, or in exchange for, property acquired as or which became, and remained, community property under the laws of another jurisdiction, or property traceable to that community property.



2-7-722. Presumptions as to applicability of act.

2-7-722.Presumptions as to applicability of act.

(a)In determining whether this act applies to specific property the following rebuttable presumptions apply:

(i)Property acquired during marriage by a spouse of that marriage while domiciled in a jurisdiction under the laws of which property could then be acquired as community property, is presumed to have been acquired as or to have become and remained property to which this act applies; and

(ii)Real property situated in this state and personal property wherever situated acquired by a married person while domiciled in a jurisdiction under the laws of which property could not then be acquired as community property, title to which was taken in a form which created rights of survivorship, is presumed not to be property to which this act applies.



2-7-723. Distribution of property upon death of a married person.

2-7-723.Distribution of property upon death of a married person.

Upon death of a married person, one-half (1/2) of the property to which this act applies is the property of the surviving spouse and is not subject to testamentary disposition by the decedent or distribution under the laws of succession of this state.One-half (1/2) of that property is the property of the decedent and is subject to testamentary disposition or distribution under the laws of succession of this state.With respect to property to which this act applies, the one-half (1/2) of the property which is the property of the decedent is not subject to the surviving spouse's right to elect against the will.



2-7-724. Claim to community property; perfection of title in surviving spouse.

2-7-724.Claim to community property; perfection of title in surviving spouse.

(a)If the title to any property to which this act applies was held by the decedent at the time of death, title of the surviving spouse may be perfected by an order of the court or by execution of an instrument by the personal representative with the approval of the court.Neither the personal representative nor the court in which the decedent's estate is being administered has a duty to discover or attempt to discover whether property held by the decedent is property to which this act applies.

(b)If the surviving spouse or the spouse's successor in interest claims that there is any property to which this section applies, then a claim in writing with respect thereto shall be filed in duplicate with the clerk of court within the time limited in the notice to creditors and any such claim not so filed is barred forever.

(c)When such a claim is so filed, the personal representative shall proceed as provided in W.S. 2-7-712(a) and (d), and if such claim is rejected, the provisions of W.S. 2-7-717 and 2-7-718 will apply.



2-7-725. Claim to community property; perfection of title to decedent's interest in community property.

2-7-725.Claim to community property; perfection of title to decedent's interest in community property.

(a)If the title to any property to which this act applies is held by the surviving spouse at the time of the decedent's death, the personal representative or an heir or devisee of the decedent may institute an action to perfect title to the property. The personal representative has no fiduciary duty to discover or attempt to discover whether any property held by the surviving spouse is property to which this act applies unless a written demand is made by an heir, devisee or creditor of the decedent.

(b)If an heir, devisee or creditor of the decedent claims that there is any property to which this section applies, the party shall file a written demand in duplicate with the clerk of court within the time limited in the notice to creditors, demanding that the personal representative investigate such matter and report thereon to the court. Any demand not filed within the time limited shall be forever barred, and all claims and causes of action arising out of such demand shall likewise be forever barred.



2-7-726. Rights of a purchaser for value; duty to inquire; rights to proceeds from sale or security interest.

2-7-726.Rights of a purchaser for value; duty to inquire; rights to proceeds from sale or security interest.

(a)If a surviving spouse has apparent title to property to which this act applies, a purchaser for value or a lender taking a security interest in the property takes his interest in the property free of any rights of the personal representative or an heir or devisee of the decedent.

(b)If a personal representative or an heir or devisee of the decedent has apparent title to property to which this act applies, a purchaser for value or a lender taking a security interest in the property takes his interest in the property free of any rights of the surviving spouse.

(c)A purchaser for value or a lender need not inquire whether a vendor or borrower acted properly.

(d)The proceeds of a sale or creation of a security interest shall be treated in the same manner as the property transferred to the purchaser for value or a lender.



2-7-727. Rights of creditors not affected.

2-7-727.Rights of creditors not affected.

This act does not affect rights of creditors with respect to property to which this act applies.



2-7-728. Rights of spouses to alter interests in community property.

2-7-728.Rights of spouses to alter interests in community property.

This act does not prevent married persons from severing or altering their interests in property to which this act applies.



2-7-729. Testamentary disposition limited.

2-7-729.Testamentary disposition limited.

This act does not authorize a person to dispose of property by will if it is held under limitations imposed by law preventing testamentary disposition by that person.






ARTICLE 8 - FINAL REPORT, ACCOUNTING, DISTRIBUTION ANDDISCHARGE

2-7-801. Declaration of policy; clerk to maintain calendar; administration to be completed within one year; exception.

2-7-801.Declaration of policy; clerk to maintain calendar; administration to be completed within one year; exception.

(a)It is the policy of the state of Wyoming that the administration of estates of decedents be completed as rapidly as possible consistent with due protection of the interests of creditors, taxing authorities and distributees. To effectuate this policy, this code shall be so construed.

(b)The clerk shall maintain a calendar as to each estate opened and shall bring to the attention of the court for appropriate action by the court on its own motion, any failure of any personal representative to meet any time deadlines provided by this code.

(c)The administration of each estate of a decedent shall be completed within one (1) year from the date of appointment of the personal representative unless good cause is demonstrated to the court by a verified report filed by the personal representative, and a court order approving continuance is entered. Failure to comply with this provision may be dealt with by the court by citation for contempt, order of removal and replacement of the personal representative, or any other remedy the court deems appropriate to bring about prompt closing of the estate.



2-7-802. Expenses of administration; standard; how paid.

2-7-802.Expenses of administration; standard; how paid.

(a)The personal representative is authorized to incur and pay at any time, subject to approval upon hearing his final report and accounting, all reasonable and necessary expenses in the care, management and settlement of the estate. The personal representative's authorization shall be exercised with the judgment and care under the circumstances then prevailing which men of prudence, discretion and intelligence exercise in the management of their own affairs. Subject to the foregoing standard, the expenses may include but are not limited to services relating to:

(i)Bank accounts and safekeeping facilities;

(ii)Appraisals;

(iii)Surveys;

(iv)Title and lien searches and certifications as to real or personal property;

(v)Sales of real property and personal property, including broker's commissions, premiums for title insurance, services in connection with abstracts of title and auctioneer's fees;

(vi)Maintenance, repair, care and protection of estate assets, including such expenses as are normally incident to crops and livestock;

(vii)Property insurance of all types and liability insurance;

(viii)Events incident to distribution of estate assets, such as stock transfer fees and other normal expenses incident to transfer of title;

(ix)Preparation of all necessary tax returns and reports, and audit proceedings in connection therewith, relating to the decedent and the estate and the distribution of the estate;

(x)Publications and mailings;

(xi)Location and identification of heirs and beneficiaries; and

(xii)Expenses, fees and costs of ancillary administration in a state other than Wyoming.

(b)Except as otherwise directed by the decedent's will, the expenses shall be paid first out of income of the estate received by the personal representative, then from the residue of the estate.



2-7-803. Fees of personal representative; schedule.

2-7-803.Fees of personal representative; schedule.

(a)If the court determines that by reason of unusual circumstances the fee computed hereafter is not equitable after considering the time and effort reasonably expended and the responsibility with which the personal representative was charged, the court may allow such additional fee as the court determines proper. The court shall allow the personal representative fees for ordinary services rendered to the estate unless the personal representative files a written waiver as to a part or all thereof. The fees shall be computed on the basis of the amount of the decedent's probate estate accounted for as follows:

(i)For the first one thousand dollars ($1,000.00) of the basis, ten percent (10%);

(ii)For all sums over one thousand dollars ($1,000.00) but not exceeding five thousand dollars ($5,000.00) of the basis, five percent (5%);

(iii)For all sums over five thousand dollars ($5,000.00) but not exceeding twenty thousand dollars ($20,000.00) of the basis, three percent (3%);

(iv)For all sums over twenty thousand dollars ($20,000.00) of the basis, two percent (2%).

(b)In addition, further fees as are just and reasonable may be allowed by the court to the personal representative for extraordinary expenses or services actually incurred or rendered by the personal representative and necessary to the proper administration and distribution of the estate. Extraordinary services shall include but not be limited to services rendered by the personal representative relative to any tax matters and services rendered by the personal representative in connection with any litigation to which the decedent or the estate is a party.

(c)The amount of the decedent's probate estate accounted for shall:

(i)Include items with which the personal representative is chargeable at their inventory value;

(ii)Deduct any loss or add any increase shown by any reappraisement or actual sale occurring during administration;

(iii)Add all accretions to the estate which have come into the possession of the personal representative such as interest, dividends and profits on sales, not including money borrowed or refunds of amounts paid by the personal representative;

(iv)Deduct the value of property lost or destroyed without fault of the personal representative; and

(v)Include accretions in net income, and not the gross income, of any business operated or conducted during administration of the estate.



2-7-804. Fees of attorney for estate; schedule.

2-7-804.Fees of attorney for estate; schedule.

(a)If the court determines that by reason of unusual circumstances the fee computed hereafter is not equitable after considering the time and effort reasonably expended and the responsibility with which the personal representative was charged, the court may allow such additional fee as the court determines proper. The court shall allow the attorney for the estate fees for ordinary services rendered to the estate unless the attorney files a written waiver as to a part or all thereof. The fees shall be computed on the basis of the amount of the decedent's probate estate accounted for as follows:

(i)For the first one thousand dollars ($1,000.00) of the basis, ten percent (10%);

(ii)For the amount over one thousand dollars ($1,000.00) and not exceeding five thousand dollars ($5,000.00) of the basis, five percent (5%);

(iii)For the amount over five thousand dollars ($5,000.00) and not exceeding twenty thousand dollars ($20,000.00) of the basis, three percent (3%);

(iv)For all sums over twenty thousand dollars ($20,000.00) of the basis, two percent (2%).

(b)In addition, further fees as are just and reasonable may be allowed by the court to the attorney for the estate for extraordinary expenses or services actually incurred or rendered by the attorney and necessary to the proper administration and distribution of the estate. Extraordinary services shall include but not be limited to services rendered by the attorney relative to any tax matters and services rendered by the attorney in connection with any litigation to which the decedent or the estate is a party.

(c)The amount of the decedent's probate estate accounted for shall be determined pursuant to W.S. 2-7-803(c).

(d)Nothing herein shall prevent the personal representative and the attorney from negotiating lower fees.



2-7-805. Allowance and payment of personal representative's fees and attorney fees; limitations.

2-7-805.Allowance and payment of personal representative's fees and attorney fees; limitations.

(a)No fees shall be paid to the personal representative or the attorney for the estate except upon order of the court. At any time during the administration of the estate the personal representative or the attorney for the estate or both may submit a written, verified application to the court for an order allowing partial or total fees and expenses for ordinary services, or partial or total fees and expenses for extraordinary services, or both. Any application for expenses shall be supported by a written itemization of the expenses. Any application for fees for extraordinary services shall be supported by a written itemization showing the kind, nature, extent and time spent in connection with the services. If satisfied that the fees and expenses applied for or as limited by the court may be allowed and paid without detriment to any party interested in the estate or to the administration and conclusion of the estate, the court may enter an order allowing fees and expenses and authorizing payment from the estate. Any fees and expenses allowed by any order entered ex parte are subject to timely objection upon hearing of the final report and accounting.

(b)Only one (1) total fee for ordinary services of a domiciliary personal representative, computed as provided in W.S. 2-7-802, shall be allowed for any estate. Where more than one (1) person serves as a domiciliary personal representative either as co-fiduciaries or as a successor domiciliary personal representative, the court shall apportion the total fee among the parties in accordance with their agreement with each other, or absent any agreement as the court deems fair and just. The same rule shall prevail as to attorneys' fees for ordinary services in domiciliary administration, computed in accordance with W.S. 2-7-803, where more than one (1) attorney renders ordinary services to the domiciliary estate.

(c)Where one (1) person, or a partner or employee of the same professional corporation as that person, serves both as personal representative and as attorney for the estate, no fee shall be allowed as to the estate for ordinary services of a personal representative.

(d)No contingent fee shall be allowed against an estate or paid by an estate for legal services rendered to or for or on behalf of an estate, except in a proceeding for recovery for wrongful death under W.S. 1-38-101 and 1-38-102, unless before commencement of the services a written contract is entered into by the personal representative and the attorney with respect thereto and the contract is submitted to the court upon written, verified application of the personal representative and is approved by the court. No contract shall be approved if it violates any statute or rule of court. No contract shall be approved unless it appears to the court, upon due consideration of the size of the estate and the nature and extent of the legal services to be rendered, that adequate compensation of the attorney cannot be assured by allowance of fees for extraordinary services pursuant to W.S. 2-7-803.

(e)The provisions of W.S. 2-7-801 through 2-7-804 apply to personal representatives and attorneys serving in ancillary administration in Wyoming, except as the probate court in which the ancillary administration is pending may otherwise determine for good cause shown.

(f)Any contract between the personal representative or the attorney for the estate and any party interested in the estate in contravention of W.S. 2-7-802 through 2-7-804 is void.



2-7-806. Verified interim report and accounting.

2-7-806.Verified interim report and accounting.

(a)The personal representative may at any time file a verified interim report and accounting with the court showing the condition of the estate, its debts and property, the amount of money received and the disposition made of any assets of the estate.

(b)If the final report and accounting is not filed by the personal representative within one (1) year from the date of his appointment, then a verified interim report and accounting shall be filed at the end of one (1) year and annually thereafter until the final report and accounting is filed.

(c)On application of any creditor or distributee or upon its own motion, the court may order an interim report and accounting at any time embracing all matters directed by the court. The court may order reports and accountings from time to time as it determines to be in the best interests of the estate.

(d)All interim reports and accountings shall be subject to the provisions of W.S. 2-7-807(c).

(e)No interim report and accounting is binding upon any creditor or distributee unless it has been set down for hearing by the court and notice thereof given to the creditors and distributees by certified mail not less than twenty (20) days before the date of hearing.



2-7-807. Distribution before final settlement; notice; hearing; costs.

2-7-807.Distribution before final settlement; notice; hearing; costs.

(a)Any time after thirty (30) days from expiration of time for filing claims the personal representative or any distributee may file a petition with the court for partial or complete distribution of any share of the estate.

(b)Notice of the petition and the time set by the court for hearing shall be given to the personal representative and to all persons entitled to notice as provided in W.S. 2-7-205. At the hearing any other distributee may resist the petition or make a similar petition for himself.

(c)If it appears to the court there is property ready for distribution held by the personal representative over and above the amount necessary to pay the costs of administration and all just claims and taxes of the estate, the court shall direct the personal representative to distribute to each distributee his proportion of the property ready for distribution. The court may require each distributee to give bond to secure payment of his proportion of the debts and taxes of the estate.

(d)All costs, expenses and fees incurred in this proceeding shall be paid by the estate unless the court determines the proceeding was instituted capriciously and without merit, whereupon the court shall order all costs, expenses and fees be paid into the estate by the party instituting the same.



2-7-808. Order of abatement.

2-7-808.Order of abatement.

(a)Except as provided in the will, shares of the distributees shall abate for the payment of debts and charges, federal and state taxes, legacies and the share of the surviving spouse who elects to take against the will without any preference or priority as between real and personal property, in the following order:

(i)Property not disposed of by the will;

(ii)Property devised to the residuary devisee, except property devised to a surviving spouse who takes under the will;

(iii)Property disposed of by the will but not specifically devised and not devised to the residuary devisee, except property devised to a surviving spouse who takes under the will;

(iv)Property specifically devised, except property devised to a surviving spouse who takes under the will;

(v)Property devised to a surviving spouse who takes under the will.

(b)If the provisions of the will, the testamentary plan or the express or implied purpose of the devise would be defeated by the order of abatement stated in subsection (a), the shares of distributees shall abate in the manner necessary to give effect to the intention of the testator.



2-7-809. Contribution among legatees.

2-7-809.Contribution among legatees.

When property specifically given by will has been sold for the payment of debts, taxes or expenses of administration, all of the distributees shall contribute according to their respective interests, subject to W.S. 2-7-808, to the distributee whose devise or legacy has been sold. When distribution is made, the court shall settle the amount of the several liabilities, decree the amount each person shall contribute and reserve that amount from their distributive shares for the purpose of paying the contribution.



2-7-810. Federal capital gains tax; minimum preference tax; apportionment.

2-7-810.Federal capital gains tax; minimum preference tax; apportionment.

(a)Unless otherwise provided by will, when as a consequence of sale of property by the personal representative a federal capital gains tax or federal minimum preference tax is owed by the estate, the tax shall be apportioned as follows:

(i)That portion of the tax attributable to the percentage of net sale proceeds used to pay debts and costs of administration shall be charged and allocated in accordance with W.S. 2-7-808;

(ii)That portion of the tax attributable to the percentage of net sale proceeds used to pay federal estate tax shall be charged and allocated and collected in accordance with W.S. 2-10-101 through 2-10-110;

(iii)The remaining portion of the tax shall be allocated to the distributee who would have received the property had it not been sold;

(iv)The distributee of the property had it not been sold shall be credited for distribution before the allocation of other debts, costs and taxes, with the net proceeds after capital gains and preference taxes plus the contributions required from other parties.



2-7-811. Final report and accounting and petition for distribution; contents; notice and hearing thereon.

2-7-811.Final report and accounting and petition for distribution; contents; notice and hearing thereon.

(a)When the estate is ready to be closed, the personal representative shall file with the clerk of court, under oath, his final report and accounting and petition for distribution.

(b)The final report and accounting and petition for distribution shall set forth the following:

(i)An accurate description of all the real estate of which the decedent died seized, stating the nature and extent of his interest therein, which has not been sold and conveyed by the personal representative;

(ii)Whether the deceased died testate or intestate;

(iii)The name and place of residence of the surviving spouse, or that none survived the deceased;

(iv)In intestate estates, the name and place of residence of each of the heirs and their relationship to the deceased;

(v)In testate estates, the name and place of residence of each of the devisees and their relationship to the deceased;

(vi)Whether any legacy or devise remains in charge on the real estate, and the nature and amount thereof;

(vii)Whether any distributee is under any legal disability;

(viii)The name of the conservator or trustee for any distributee and the court from which his letters were issued;

(ix)An accounting of all the monies and personal property coming into the hands of the personal representative unless such accounting is waived by all interested parties;

(x)A statement as to whether or not all statutory requirements pertaining to taxes, including the requirements of W.S. 2-7-812(a), have been complied with;

(xi)The personal representative's proposed distribution of the estate.

(c)The final report and accounting and petition for distribution shall be set down for hearing before the court. A copy thereof together with a notice of hearing shall be served as provided in W.S. 2-7-204 and 2-7-205.

(d)At or prior to the time fixed in the notice of hearing, any interested party who wishes to object shall file his objections in writing, in duplicate, with the clerk.

(e)Upon the hearing, any matter appearing in the final report and accounting and petition for distribution and any matter improperly omitted therefrom may be called in question by written objection timely filed except only such matters as to which there has previously been a final adjudication. The personal representative shall have the burden of proof as to any issue of fact or law raised at the hearing. Upon conclusion of the hearing the court shall make and enter such order as the facts and the law require.



2-7-812. Payment of all taxes prerequisite; filing of documents.

2-7-812.Payment of all taxes prerequisite; filing of documents.

(a)Before a final decree of distribution is entered the court shall be satisfied by presentation of receipts, cancelled checks, certificates, closing letters and other proof that all federal, state, county and municipal taxes legally levied upon the property of the estate or due on account of the estate or death of the decedent have been fully paid.The court shall not discharge any personal representative nor release his bond nor issue a decree of final distribution of the estate until:

(i)A receipt from the inheritance tax commissioner is filed showing no inheritance and estate tax due;

(ii)All inheritance and estate taxes and interest have been paid; or

(iii)The court finds that no inheritance tax or estate tax is chargeable against the estate and excuses the filing of a receipt.

(b)All documents presented to the court shall be filed with the clerk to be preserved as a permanent part of the court file relating to the estate.



2-7-813. Final decree of distribution.

2-7-813.Final decree of distribution.

Upon approval by the court of the final report and accounting and petition for distribution with any changes, corrections, amendments or supplements as may be required, the court shall enter a final decree of distribution. In the decree the court shall name the persons and the proportions or parts of the estate to which each is entitled. The personal representative shall proceed forthwith to make the distributions. The distributees may demand, sue for and recover their respective shares from the personal representative or any person having the same in possession.



2-7-814. Discharge of personal representative.

2-7-814.Discharge of personal representative.

When the estate has been fully administered the personal representative may petition the court for his final discharge. Upon showing proof of payment or receipt that he has paid all sums of money due from him and delivered under order of the court all property of the estate to the parties entitled, and upon showing that he has performed all the acts lawfully required of him, the court shall make a decree discharging him and his bondsman, if any, from all further liability.



2-7-815. Closing of estates.

2-7-815.Closing of estates.

The court, upon its own motion, or upon the application of any party, may enter an order closing any pending estate when it appears from the court files or otherwise that no known assets belonging to the estate remain for administration or distribution. Such order shall not be deemed to exonerate the personal representative or his surety unless the order specifically so provides.









CHAPTER 8 - REOPENING ESTATES

2-8-101. After-discovered property or correction of property description.

2-8-101.After-discovered property or correction of property description.

The final settlement of an estate shall not prevent the reopening thereof for the purpose of administering after-discovered property or for the correction of the description of the property administered, and final settlement shall not prevent the subsequent issue of letters if it becomes necessary for any cause that letters be issued again.



2-8-102. Contents of petition; notice of hearing.

2-8-102.Contents of petition; notice of hearing.

Any heir at law, devisee or creditor whose claim was allowed but not satisfied in the original administration or other person interested may petition for the reopening of the estate upon the grounds specified in W.S. 2-8-101. The petition shall set forth the names of all heirs at law, devisees and creditors and their address, if known. If the address is unknown to the petitioner he shall so state in the petition. Upon filing of the petition, the clerk shall appoint a day for hearing the petition and give notice thereof by mailing by registered letter a copy of the notice to the heirs at law, devisees and creditors named in the petition. Where an address is unknown notice shall be served as provided in the Wyoming Rules of Civil Procedure.



2-8-103. Proceedings upon hearing; supplemental orders or decrees.

2-8-103.Proceedings upon hearing; supplemental orders or decrees.

Upon hearing the petition, if due cause is shown, the court may reopen the estate and administer any after-discovered property and make any necessary orders correcting descriptions as to the estate administered therein. No proceedings shall be taken by the court after the reopening of an estate except as necessary to administer after-discovered property or to correct errors made in the description of the estate previously administered. Any orders or decrees of the court made necessary by the reopening of the estate shall be designated as supplemental orders or decrees.






CHAPTER 9 - PROCEEDINGS TO ESTABLISH TITLE WITHOUTADMINISTRATION

ARTICLE 1 - SURVIVING REMAINDERMAN OR JOINT TENANTS

2-9-101. Petition to establish rights upon death of owner of life estate or joint interest in realty; notice; decree; recording and effect thereof.

2-9-101.Petition to establish rights upon death of owner of life estate or joint interest in realty; notice; decree; recording and effect thereof.

If any person dies seized of a life estate which terminates by reason of his death, or of an estate by the entireties, or of an estate by joint tenancy or joint estate with another, any person interested in the property or in the title thereto may file in the district court of the county in which the property is situated a verified petition setting forth such facts. After two (2) weeks notice by publication in a newspaper of general circulation in the county, or otherwise as the court may order, the court shall hear the petition and the evidence offered in support thereof. If upon hearing it appears to the court that such life estate, estate by entireties, estate by joint tenancy or joint estate was created and vested, and that the life estate of the deceased person terminated by reason of death, or that the estate by entireties remains vested solely in the surviving spouse by reason of death, or that the estate by joint tenancy or joint estate remains vested solely in the surviving joint tenant or joint tenants, the court shall so decree. A certified copy of the decree shall be recorded in the office of the county clerk and thereafter the decree and the record thereof together with the record of the instrument or instruments purporting to create the life estate, estate by entireties, estate by joint tenancy or joint estate, shall be presumptive evidence of the creation of such estate, the termination thereof and the survivorship of the estate by entireties, estates by joint tenancy or joint estate.



2-9-102. Affidavit of survivorship; recordation; copy of death certificate to be attached.

2-9-102.Affidavit of survivorship; recordation; copy of death certificate to be attached.

If any person dies who is the owner of a life estate which terminates by reason of his death, or if any person dies who is the owner with his surviving spouse of an estate by entireties, or if any person dies who is the owner with another of a joint estate or an estate in joint tenancy, any person interested in the affected property or the title thereto may make the death a matter of record by recording in the office of the county clerk of the county in which the property is situate an affidavit describing the property, the instrument under which the estate was vested with appropriate references to its recording data if the instrument was recorded, and certifying under oath to the death of the decedent as the party who was named in and whose death terminated his previous estate in the property under the vesting instrument. The affidavit shall have attached thereto a copy of the official death certificate of the decedent, certified to by the public authority in which the original death certificate is a matter of record.



2-9-103. Affidavit of survivorship; prima facie evidence; procedure deemed independent.

2-9-103.Affidavit of survivorship; prima facie evidence; procedure deemed independent.

Each affidavit signed, sworn to and recorded substantially in compliance with the provisions of W.S. 2-9-102, constitutes prima facie evidence that all facts recited therein are true. The permissive and nonjudicial procedure provided by W.S. 2-9-102 and 2-9-103 shall be independent of and shall not affect or be affected by the procedure provided under W.S. 2-9-101.






ARTICLE 2 - DETERMINATION OF HEIRSHIP

2-9-201. Application by petition two years after death; where filed.

2-9-201.Application by petition two years after death; where filed.

When more than two (2) years have elapsed since the death of a person residing in this state, or residing outside of this state but owning real estate or any interest therein situated within this state, or who has made entry on any government lands and has not received patent therefor, and there has been no previous, record judicial determination of the decedent's heirs or the right of descent of the real property interest, any heir of the deceased or other person having derived title to any real property or any interest therein from the deceased or from any of his heirs either by direct or mesne conveyances, may make application by petition to the court or commissioner of the county in which the deceased was a resident at the time of his death, or if a nonresident of the state at the time of his death then in the district court of the county where the real estate or some part thereof belonging to the deceased in his lifetime is situated, for determination of the time of death of the decedent and a determination of the heirs of the deceased, the degree of kinship and the right of descent of the real property belonging to the deceased.



2-9-202. Application by petition two years after death; fixing time for hearing; notice thereof; contents.

2-9-202.Application by petition two years after death; fixing time for hearing; notice thereof; contents.

Upon filing the petition the court shall fix a time for hearing the petition not less than thirty (30) days after the filing thereof. Notice of the time and place of hearing shall be given to all persons interested in the proceeding including creditors, heirs and devisees, setting forth the filing of the petition, the date of the supposed death of the deceased, his place of residence, a description of the real property or interest therein of which he died seized or a description of the real property on which he had made an entry but had not yet received patent and the interest in the real estate of the petitioner. The notice shall be published once a week in a newspaper of general circulation in the county for four (4) consecutive weeks prior to the hearing, and shall be mailed simultaneously with the first publication to those persons designated in W.S. 2-7-205.



2-9-203. Application by petition two years after death; hearing; determination and decree.

2-9-203.Application by petition two years after death; hearing; determination and decree.

Upon hearing, if it appears to the court that more than two (2) years have elapsed since the death of the deceased, that he died seized of an interest in lands in this state or that he died intestate having entered government lands and not having received a patent therefor, and there has been no previous record judicial determination of the decedent's heirs or the right of descent of the real property interest, the court shall determine the date of the decedent's death, who were the heirs of the deceased upon the date of death, their degree of kinship and the right of descent of the real property or interest therein of which the deceased died seized or on which he had made an entry but had not yet received a patent therefor, and shall make and enter its decree accordingly.



2-9-204. Procedure when applicant for public land dies and patent issued to heirs.

2-9-204.Procedure when applicant for public land dies and patent issued to heirs.

(a)Whenever any person makes entry on any land in the United States and dies before patent for the same is issued and patent thereafter is issued to the heirs at law of the decedent, any person interested in the lands as heir at law or devisee or as grantee or assignee of such heirs at law or devisee, or the personal representative of any of them if deceased, may file a petition in the district court in and for the county wherein the land or any part thereof is situate, setting forth the date of death of the decedent, the date of issuance of the patent and that the patent was issued to the heirs at law of the deceased person, the land described therein, the names, ages and residence if known of the heirs at law of the deceased persons and a request that a decree be entered by the court establishing who are the heirs at law of the deceased person. Upon filing of the petition the clerk of court shall make an order fixing the time and place of hearing of the petition not less than thirty (30) days from the filing of the petition.

(b)Notice of the time and place for hearing the petition shall be given by publishing notice thereof at least once each week for three (3) successive weeks in some newspaper of general circulation in the county and the mailing of true copies to all known heirs of the deceased person at least ten (10) days prior to the date fixed for the hearing. Proof of publication and mailing shall be made to the court upon the hearing. Any time before the date fixed for the hearing any person interested in the lands as heir at law or devisee of the decedent or as the grantee of any such heir at law or devisee, may answer the petition and deny any of the matters contained therein. At the time fixed for the hearing or at such time thereafter as may be fixed by the court, the court shall hear the proofs offered by petitioner and any person answering the same, and shall make a decree conformable to the proofs. The decree shall have the same force and effect as decrees entered in accordance with the provisions of the Code of Civil Procedure.









CHAPTER 10 - TAX APPORTIONMENT

2-10-101. Short title.

2-10-101.Short title.

This act may be cited as the "Uniform Estate Tax Apportionment Act".



2-10-102. Definitions.

2-10-102.Definitions.

(a)As used in W.S. 2-10-101 through 2-10-110:

(i)"Estate" means the gross estate of a decedent as determined for the purpose of federal estate tax;

(ii)"Fiduciary" means executor, administrator of any description, and trustee;

(iii)"Person" means any individual, partnership, association, joint stock company, corporation, government, political subdivision of a government, governmental agency or local governmental agency;

(iv)"Person interested in the estate" means any person entitled to receive or who has received from a decedent or by reason of the death of a decedent any property or interest therein included in the decedent's estate. It includes a personal representative, guardian and trustee;

(v)"State" means any state, territory or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico;

(vi)"Tax" means the federal estate tax and interest and penalties imposed in addition to the tax;

(vii)"This act" means W.S. 2-10-101 through 2-10-110.



2-10-103. Among all persons interested in estate; exception.

2-10-103.Among all persons interested in estate; exception.

Unless the will otherwise provides, the tax shall be apportioned among all persons interested in the estate. The apportionment shall be made in proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate. The values used in determining the tax shall be used for that purpose.



2-10-104. Probate court to determine; discretion allowed; presumption of correctness.

2-10-104.Probate court to determine; discretion allowed; presumption of correctness.

(a)The probate court having jurisdiction over the administration of the estate of a decedent shall determine the apportionment of the tax. If there are no probate proceedings, the probate court of the county wherein the decedent was domiciled at death upon the application of the person required to pay the tax shall determine the apportionment of the tax.

(b)If the probate court finds that it is inequitable to apportion interest and penalties in the manner provided in W.S. 2-10-103 because of special circumstances, it may direct apportionment thereof in the manner it finds equitable.

(c)If the probate court finds that the assessment of penalties and interest assessed in relation to the tax is due to delay caused by the negligence of the fiduciary, the court may charge the fiduciary with the amount of the assessed penalties and interest.

(d)In any suit or judicial proceeding to recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this act, the determination of the probate court in respect thereto shall be prima facie correct.



2-10-105. Withholding upon distribution of estate; right to recover deficiency; security required if distribution made prior to final apportionment.

2-10-105.Withholding upon distribution of estate; right to recover deficiency; security required if distribution made prior to final apportionment.

(a)The fiduciary or other person in possession of the property of the decedent required to pay the tax may withhold from any property distributable to any person interested in the estate, upon his distribution to him, the amount of tax attributable to his interest. If the property in possession of the fiduciary or other person required to pay the tax and distributable to any person interested in the estate is insufficient to satisfy the proportionate amount of the tax determined to be due from the person, the fiduciary or other person required to pay the tax may recover the deficiency from the person interested in the estate. If the property is not in the possession of the fiduciary or other person required to pay the tax, the fiduciary or the other person required to pay the tax may recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this act.

(b)If property held by the fiduciary is distributed prior to final apportionment of the tax, the distributee shall provide a bond or other security for the apportionment liability in the form and amount prescribed by the fiduciary, with the approval of the probate court having jurisdiction of the administration of the estate.



2-10-106. Allowances for exemptions or deductions and credits.

2-10-106.Allowances for exemptions or deductions and credits.

(a)In making an apportionment, allowances shall be made for any exemptions granted and for any deductions and credits allowed by the law imposing the tax.

(b)Any exemption or deduction allowed by reason of the relationship of any person to the decedent or by reason of the purposes of the gift shall inure to the benefit of the person bearing such relationship or receiving the gift; except that when an interest is subject to a prior present interest which is now allowable as a deduction, the tax apportionable against the present interest shall be paid from principal.

(c)Any deduction for property previously taxed and any credit for gift taxes or death taxes of a foreign country paid by the decedent or his estate shall inure to the proportionate benefit of all persons liable to apportionment.

(d)Any credit for inheritance, succession or estate taxes or taxes in the nature thereof in respect to property or interests includable in the estate shall inure to the benefit of the persons or interests chargeable with the payment thereof to the extent that, or in proportion as the credit reduces the tax.

(e)To the extent that property passing to or in trust for a surviving spouse or any charitable, public or similar gift or bequest does not constitute an allowable deduction for purposes of the tax solely by reason of an inheritance tax or other death tax imposed upon and deductible from the property, the property shall not be included in the computation provided for in W.S. 2-10-103 and to that extent no apportionment shall be made against the property. The sentence immediately preceding shall not apply to any case where the result will be to deprive the estate of a deduction otherwise allowable under applicable gift and estate laws, relating to deduction for state death taxes on transfers for public, charitable or religious uses.



2-10-107. Charging temporary interest and remainder.

2-10-107.Charging temporary interest and remainder.

No interest in income and no estate for years or for life or other temporary interest in any property or fund shall be subject to apportionment as between the temporary interest and the remainder. The tax on the temporary interest and the tax, if any, on the remainder shall be chargeable against the corpus of the property or funds subject to the temporary interest and remainder.



2-10-108. Institution of actions or proceedings to recover tax; generally; apportionment of amounts not collected.

2-10-108.Institution of actions or proceedings to recover tax; generally; apportionment of amounts not collected.

Neither the fiduciary nor other person required to pay the tax shall be under any duty to institute any suit or proceeding to recover from any person interested in the estate the amount of the tax apportioned to the person until the expiration of the three (3) months next following final determination of the tax. A fiduciary or other person required to pay the tax who institutes the suit or proceeding within a reasonable time after the three (3) months period shall not be subject to any liability or surcharge because any portion of the tax apportioned to any person interested in the estate was collectible at a time following the death of the decedent but thereafter became uncollectible. If the fiduciary or other person required to pay the tax cannot collect from any person interested in the estate the amount of the tax apportioned to the person, the amount not recoverable shall be equitably apportioned among the other persons interested in the estate who are subject to apportionment.



2-10-109. Institution of actions or proceedings to recover tax; actions by nonresidents.

2-10-109.Institution of actions or proceedings to recover tax; actions by nonresidents.

(a)Subject to the conditions in subsection (b) of this section a fiduciary acting in another state or a person required to pay the tax resident in another state may institute an action in the courts of this state and may recover a proportionate amount of the federal estate tax, of an estate tax payable to another state or of a death duty due by a decedent's estate to another state from a person interested in the estate who is either resident in this state or who owns property in this state subject to attachment or execution. For the purposes of the action the determination of apportionment by the court having jurisdiction of the administration of the decedent's estate in the other state shall be prima facie correct.

(b)The provisions of subsection (a) of this section shall apply only:

(i)If such other state affords a remedy substantially similar to that afforded in subsection (a) of this section;

(ii)With respect to federal estate tax, if apportionment thereof is authorized by congress.



2-10-110. Interpretation and construction.

2-10-110.Interpretation and construction.

This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.






CHAPTER 11 - FOREIGN WILLS

ARTICLE 1 - IN GENERAL

2-11-101. Short title and construction.

2-11-101.Short title and construction.

W.S. 2-11-101 through 2-11-105 may be cited as the "Uniform Foreign Probate Act", and shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it.



2-11-102. Where allowed and recorded.

2-11-102.Where allowed and recorded.

A will duly proved, allowed and admitted to probate outside of this state may be allowed and recorded in the proper court of any county in this state in which the testator shall have left any estate.



2-11-103. When to be filed.

2-11-103.When to be filed.

When a copy of the will and the probate thereof duly authenticated is presented by the executor or by any other person interested in the will with a petition for probate, the same shall be filed.



2-11-104. Admission to probate; effect.

2-11-104.Admission to probate; effect.

If upon presentation it appears to the satisfaction of the court that the will has been duly proved, allowed and admitted to probate outside of this state and that it was executed according to the law of the place in which the same was made, or in which the testator was at the time domiciled, or in conformity with the laws of this state, it shall be admitted to probate, which probate has the same force and effect as the original probate of a domestic will.



2-11-105. Procedure when foreign law does not require probate; filing, recording and effect.

2-11-105.Procedure when foreign law does not require probate; filing, recording and effect.

(a)When a duly authenticated copy of a will from any state or country where probate is not required by the laws of the state or country, with a duly authenticated certificate of the legal custodian of the original will that the same is a true copy and that the will has become operative by the laws of the state or country, and when a copy of a notarial will in possession of a notarial officer in a foreign state or country entitled to the custody thereof (the laws of which state or country require that the will remain in the custody of the notarial officer), duly authenticated by the notarial officer, is presented by the executor or other persons interested to the proper court in this state, the court shall take the proofs as may be appropriate.

(b)If it appears to the court that the instrument should be allowed in this state as the last will and testament of the deceased, the copy shall be filed and recorded and the will has the same effect as if originally proved and allowed in the court.






ARTICLE 2 - ANCILLARY ADMINISTRATION

2-11-201. Probate of estates of nonresidents.

2-11-201.Probate of estates of nonresidents.

In case of a nonresident's estate having property in this state not exceeding in value the sum of two hundred thousand dollars ($200,000.00), which estate has been duly probated and settled in another state, the probate of the estate in this state may be dispensed with upon filing with the district judge in the proper county a petition under oath showing the facts in the case together with certified copies of the petition, order of appointment of executor or administrator, inventory and final decree of distribution of estate therein, and a full showing that debts of the estate have been paid and the district judge giving notice by publication for the period of three (3) weeks of the intention of the petitioner to have the probate proceedings admitted in this state as a probate of the estate. If on the day set for hearing the petition no objection is made, the judge shall make an order admitting the certified copies of the proceedings in the estate to record in his court and they shall be considered and treated from that time as original proceedings in his court and shall be conclusive evidence of the facts therein shown. If at such hearing any creditor objects to the proceedings and shows that the decedent is indebted to him, his claim not having been presented in the original state, the matter shall be postponed and the creditor or other person shall be allowed to petition for letters of administration as in other cases. This section shall not be construed to prevent the courts of this state from appointing a temporary administrator in this state to collect and preserve the property of the estate of the deceased person which may be located in this state.



2-11-202. Nonresident property in Wyoming; disposition.

2-11-202.Nonresident property in Wyoming; disposition.

(a)In case of a nonresident's estate having property in this state not exceeding in value the sum of two hundred thousand dollars ($200,000.00), which estate is being duly probated and settled in another state, the Wyoming district judge may enter an order for the sale of the property located in this state provided:

(i)The petitioner files with the district judge in the proper county a petition under oath showing the facts in the case together with certified copies of the petition, order of appointment of executor or administrator, notice to creditors showing that the time for filing claims has expired, and inventory of the Wyoming estate;

(ii)The petitioner files a certified copy of an order authorizing sale or other disposition of Wyoming property issued by the court having jurisdiction over the estate being probated in another state;

(iii)The district judge gives notice by publication for three (3) weeks of the intention of the petitioner to have the property located in this state subject to sale or other disposition; and

(iv)If on the day set for hearing the petition no objection is made, the judge shall make an order admitting the certified copies of the proceedings in the estate and the order authorizing sale or other disposition of Wyoming property to record in his court and they shall be considered and treated from that time as original proceedings in his court and shall be conclusive evidence of the facts therein shown.

(b)If on the day set for hearing the petition any creditor objects to the sale or other disposition of the Wyoming property, his claim not having been presented in the original state, the matter shall be postponed and the petition denied. This section shall not be construed to prevent the courts of this state from appointing a temporary administrator in this state to collect and preserve the property of the estate of the deceased person which may be located in this state.






ARTICLE 3 - FOREIGN PERSONAL REPRESENTATIVES

2-11-301. Naming of executors and trustees; generally; appointment of agents for service; bond when executor sole legatee; applicability of provisions.

2-11-301.Naming of executors and trustees; generally; appointment of agents for service; bond when executor sole legatee; applicability of provisions.

The testator may name in his will as executor or trustee any person or persons who are residents and citizens of the United States, or any bank or trust company organized under the laws of this state or of the United States and doing business in this state. When it appears to the court having jurisdiction that any individual named as an executor or trustee in any will is not a resident of this state or that any bank or trust company named as executor or trustee is not authorized to do business in this state, the court shall require the executor or trustee to designate a resident, bank or trust company of this state as agent or attorney upon whom any order, notice or process issued out of the courts of this state may be served.Service on the agent or attorney has the same effect as if served upon the nonresident executor or trustee in person. If any nonresident executor or trustee fails to appoint an agent or attorney, the court shall revoke his authority to act. When the person named as executor is also the sole legatee, instead of the bond required by other provisions herein of an executor, he may give a bond to the state in a sum and with sureties the court requires, conditioned only to pay within the time fixed by the court all the debts of the testator which are filed or exhibited within the time fixed by the notice to creditors. He shall return an inventory and appraisement as in other cases. Upon execution and approval of the bond, the filing of the inventory and appraisement and the publication of notice to creditors, the estate of the testator vests absolutely in the sole legatee and the debts of the testator so filed or exhibited become charges against the legatee. Upon breach of the condition of the bond, suit may be instituted on the bond by any creditor in the name of the state for the use of the creditor. The provisions hereof apply to all wills hereafter admitted to probate.



2-11-302. Naming of executors and trustees; powers; generally.

2-11-302.Naming of executors and trustees; powers; generally.

A domiciliary foreign personal representative who has complied with W.S. 2-11-301 may exercise as to assets in this state all powers of a local personal representative and may maintain actions and proceedings in this state subject to any conditions imposed upon nonresident parties generally.



2-11-303. Naming of executors and trustees; limitations.

2-11-303.Naming of executors and trustees; limitations.

The power of a domiciliary foreign personal representative under W.S. 2-11-302 shall be exercised only if there is no administration or application therefor pending in this state. A petition for local administration of the estate terminates the power of the foreign personal representative to act under W.S. 2-11-302 but the local court may allow the foreign personal representative to exercise limited powers to preserve the estate. No person who before receiving actual notice of a pending local administration has changed his position in reliance upon the powers of a foreign personal representative shall be prejudiced by reason of the petition for or grant of local administration. The local personal representative is subject to all duties and obligations which have accrued by virtue of the exercise of the powers by the foreign personal representative and may be substituted for him in any action or proceedings in this state.









CHAPTER 12 - ADMINISTRATION OF ESTATES OF MISSING PERSONS

2-12-101. Filing of petition; information to be shown; appointing day for hearing.

2-12-101.Filing of petition; information to be shown; appointing day for hearing.

Whenever any resident of this state who owns or is entitled to the possession of any real or personal property situate therein is missing, or his whereabouts is unknown for ninety (90) days, and a verified petition is presented to the court of the county of which the missing person is a resident representing that the whereabouts of the missing person has been for such time and still is unknown, that his estate requires attention, supervision and care of ownership, and setting forth the names, ages and residence of the relatives of the missing person who would be heirs at law were the missing person deceased, the court shall order the petition to be filed and appoint a day for hearing the petition not less than ten (10) days from the date of the order.



2-12-102. Publication of notice of hearing; service on persons named in petition.

2-12-102.Publication of notice of hearing; service on persons named in petition.

The clerk shall publish not less than twice during the ten (10) days prior to the day appointed a notice in some newspaper published in the county, stating that the petition will be heard at the courtroom of the court at the time appointed for the hearing. The clerk shall cause personal service of the notice of hearing to be served upon all persons named in the petition as heirs of the missing person should he be deceased resident in the county, and cause to be mailed by certified mail a copy of the notice addressed to each of the supposed heirs at their address shown in the petition. The court may direct further notice of the filing of the petition be given in such manner and to such persons as it may deem proper.



2-12-103. Hearing on petition; appointment of trustee.

2-12-103.Hearing on petition; appointment of trustee.

At the time fixed for the hearing or at any subsequent time to which the hearing may be continued, the court shall hear the petition and the evidence offered in support of or in opposition thereto. If satisfied that the allegations thereof are true and that the person remains missing and the whereabouts of the person are unknown, the court shall appoint some suitable person as trustee to take charge and possession of the estate and to manage, hold and control the same subject to the direction of the court.



2-12-104. Preference in appointing trustee.

2-12-104.Preference in appointing trustee.

In appointing a trustee, the court shall give preference to the wife or husband of the missing person or their nominee, and in the absence of a husband or wife, some person willing to act and entitled to participate in the distribution of the missing person's estate were he or she deceased, or a creditor of the missing person.



2-12-105. Bond of trustee.

2-12-105.Bond of trustee.

Every person appointed trustee under the provisions of the preceding section shall give bond to the state of Wyoming with two (2) or more sufficient sureties, or surety bond, conditioned for the faithful performance of his duties, to be approved by the court or clerk thereof. In form the bond shall be joint and several and the penalty shall be not less than the value of the personal property and the probable value of the annual rents, profits and issues of real property belonging to the missing person, which value shall be ascertained by the court or clerk thereof by examining on oath the petitioner in the petition and any other person deemed by the court or clerk to have information or knowledge of such value. The sureties shall justify on written oath attached to the bond in an amount equal in the aggregate to the penalty thereof.



2-12-106. Trustee to take possession of property; powers and duties generally; removal of trustee; sale of property.

2-12-106.Trustee to take possession of property; powers and duties generally; removal of trustee; sale of property.

(a)The trustee shall take possession of the real and personal estate in this state of the missing person and collect, receive and receipt for and hold subject to the order of the court the rents, income, issues, profits and proceeds thereof and all indebtedness owing to the missing person and pay out of the trust funds the expenses of the trust and any indebtedness of the missing person authorized by the court. The court may direct the trustee to pay to the family of the missing person such money for family expenses and support from the income of the trust estate as the court from time to time may determine. When directed by the court, the trustee shall account to the court for all of the trustee's acts as trustee, and the court may at any time upon good cause shown remove any trustee and appoint another.

(b)When a sale of the real or personal property of the estate of a missing person is necessary to pay the allowance of the family or the debts outstanding against the missing person or the expenses of administration of the trust, or when it appears to the court it is for the best interest of all persons interested in the estate, the trustee may sell any real or personal property of the estate upon order of the court.

(c)The trustee in obtaining an order of sale and in conducting a sale of property of the estate of a missing person shall follow all the steps and procedure set forth in article 6 of chapter 7, Wyoming Probate Code relating to the sale of property of a decedent.






CHAPTER 13 - SIMULTANEOUS DEATH

2-13-101. Short title.

2-13-101.Short title.

(a)This act may be cited as the "Uniform Simultaneous Death Act".

(b)"This act", when used in chapter 13 of the Probate Code, means W.S. 2-13-101 through 2-13-107.



2-13-102. Applicability of provisions.

2-13-102.Applicability of provisions.

This act does not apply in the case of wills, living trusts, deeds or contracts of insurance wherein provision is made for distribution of property different from the provisions of this act.



2-13-103. Disposition of property based on presumption of survivorship.

2-13-103.Disposition of property based on presumption of survivorship.

Where the title to property or the devolution thereto depends upon priority of death and there is no sufficient evidence that the persons have died otherwise than simultaneously, the property of each person shall be disposed of as if he had survived, except as provided otherwise in this act.



2-13-104. Beneficiaries.

2-13-104.Beneficiaries.

Where two (2) or more beneficiaries are designated to take successively by reason of survivorship under another person's disposition of property and there is no sufficient evidence that these beneficiaries have died otherwise than simultaneously the property thus disposed of shall be divided into as many equal portions as there are successively beneficiaries and those portions shall be distributed respectively to those who would have taken in the event that each designated beneficiary had survived.



2-13-105. Joint tenants or tenants by the entirety.

2-13-105.Joint tenants or tenants by the entirety.

Where there is no sufficient evidence that two (2) joint tenants or tenants by the entirety have died otherwise than simultaneously the property so held shall be distributed one-half (1/2) as if one (1) had survived and one-half (1/2) as if the other had survived. If there are more than two (2) joint tenants and all of them have so died the property thus distributed shall be in the proportion that one (1) bears to the whole number of joint tenants.



2-13-106. Life or accident insurance proceeds.

2-13-106.Life or accident insurance proceeds.

Where the insured and the beneficiary in a policy of life or accident insurance have died and there is no sufficient evidence that they have died otherwise than simultaneously the proceeds of the policy shall be distributed as if the insured had survived the beneficiary.



2-13-107. Construction and interpretation.

2-13-107.Construction and interpretation.

This act shall be so construed and interpreted as to effectuate its general purpose to make uniform the law in those states which enact it.






CHAPTER 14 - FELONIOUS AND WRONGFUL DEATHS

ARTICLE 1 - FELONIOUS DEATH

2-14-101. Taking of life precludes one from inheritance or insurance benefits; how benefits distributed; notification of insurer necessary.

2-14-101.Taking of life precludes one from inheritance or insurance benefits; how benefits distributed; notification of insurer necessary.

(a)No person who feloniously takes or causes or procures another to take the life of another shall inherit from or take by devise or legacy from the deceased person any portion of his estate.

(b)No beneficiary of any policy of life or accident insurance or certificates of membership issued by any benevolent association or organization, payable upon the death of any person, who in like manner takes or causes or procures another to take the life of another, shall take the proceeds of such policy or certificate.

(c)In every instance mentioned in this section all benefits that would accrue to any such person upon the death of the person whose life is taken shall become subject to distribution among the other heirs of the deceased person according to the rules of descent and distribution. However, an insurance company is discharged of all liability under a policy issued by it upon payment of the proceeds in accordance with the terms thereof unless before payment the company receives written notice by or in behalf of some claimant other than the beneficiary named in the policy that a claim to the proceeds of the policy will be made by heirs of the deceased under the provisions of this section.






ARTICLE 2 - WRONGFUL DEATH

2-14-201. Renumbered by Laws 1982, ch. 54, 7.

2-14-201. Renumbered by Laws 1982, ch. 54, 7.



2-14-202. Renumbered by Laws 1982, ch. 54, 7.

2-14-202. Renumbered by Laws 1982, ch. 54, 7.









CHAPTER 15 - ABSENT BENEFICIARIES

2-15-101. Court may appoint agent to care for property.

2-15-101. Court may appoint agent to care for property.

When any estate is assigned or distributed by a judgment or decree of the court to any person residing out of and having no agent in this state, and it is necessary that some person be authorized to take possession and charge of the estate for the benefit of the absent person, the court may appoint an agent for that purpose and authorize him to take charge of the estate as well as to act for the absent person in the distribution.



2-15-102. Bond of agent; compensation.

2-15-102.Bond of agent; compensation.

The agent shall execute a bond to the state of Wyoming, to be approved by the court, conditioned that he faithfully manage and account for the estate. The court appointing the agent may allow a reasonable sum out of the estate for his services and expenses.



2-15-103. Locating person entitled; proceedings if unable.

2-15-103.Locating person entitled; proceedings if unable.

The agent shall, with diligence, attempt to locate the person entitled to the property and notify that person of the agent's possession thereof. If the agent is unable to locate the person within one (1) year after the agent's appointment, the agent shall advise the court, with a showing of the agent's efforts to locate the person. The court may direct further efforts to locate the person entitled as the court deems appropriate.



2-15-104. Disposition of unclaimed property.

2-15-104.Disposition of unclaimed property.

When real or personal property remains in the hands of the agent unclaimed for one (1) year, the agent shall petition the court for an order directing the sale of the property. If it appears to the court that it is for the benefit of all interested parties the property shall be sold under the order of the court and the proceeds, after deducting the expenses of the sale allowed by the court, be held by the agent in a fiduciary capacity subject to the provisions of the Uniform Unclaimed Property Act, W.S. 34-24-101 through 34-24-140.



2-15-105. Agent to render annual account; information to be shown; hearing; court may order sale of property.

2-15-105.Agent to render annual account; information to be shown; hearing; court may order sale of property.

(a)The agent shall render an annual account to the court appointing him showing:

(i)The value and character of the property received by him, the portion thereof is still on hand, the portion sold and the proceeds of sales;

(ii)The income derived from the property;

(iii)The kind and amount of taxes and assessments imposed and whether paid or unpaid;

(iv)Expenses incurred in the care, protection and management of the property and whether paid or unpaid.

(b)When filed, the court may examine witnesses and take proofs in regard to the account. If satisfied that it will be for the benefit of the persons interested therein, the court may order a sale to be made of the whole or such parts of the real or personal property as appears proper and the purchase money to be held by the agent in a fiduciary capacity subject to the provisions of the Uniform Unclaimed Property Act, W.S. 34-24-101 through 34-24-140.



2-15-106. Liability of agent.

2-15-106.Liability of agent.

The agent is liable on his bond for the care and preservation of the estate while in his hands and for disposition of the proceeds of the sale as required by this chapter, and may be sued thereon by any person interested, or such suit may be ordered by the court.



2-15-107. Repealed by Laws 1993, ch. 213, 3.

2-15-107. Repealed by Laws 1993, ch. 213, 3.






CHAPTER 16 - UNIFORM TOD SECURITY REGISTRATION

2-16-101. Short title; rules of construction.

2-16-101.Short title; rules of construction.

This act shall be known as and may be cited as the "Uniform TOD Security Registration Act."



2-16-102. Definitions.

2-16-102.Definitions.

(a)As used in this act:

(i)"Beneficiary form" means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner;

(ii)"Devisee" means any person designated in a will to receive a disposition of real or personal property;

(iii)"Heirs" mean those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent;

(iv)"Person" means an individual, a corporation, an organization or other legal entity;

(v)"Personal representative" includes executor, administrator, successor personal representative, special administrator and persons who perform substantially the same function under the law governing their status;

(vi)"Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership;

(vii)"Register" including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities;

(viii)"Registering entity" means a person who originates or transfers a security title by registration and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities;

(ix)"Security" means a share, participation or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security and a security account;

(x)"Security account" means:

(A)A reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, cash equivalents, interest, earnings or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death;

(B)A cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death; or

(C)An investment management or custody account with a trust company or a bank with trust powers, including the securities in the account, a cash balance in the account, and cash, cash equivalents, interest, earnings or dividends earned or declared on a security in the account, whether or not credited to the account before the owner's death.

(xi)"State" includes any state of the United States, the District of Columbia, the commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States;

(xii)"This act" means W.S. 2-16-101 through 2-16-112.



2-16-103. Registration in beneficiary form; sole or joint tenancy ownership.

2-16-103.Registration in beneficiary form; sole or joint tenancy ownership.

Only individuals whose registration of a security shows sole ownership by one (1) individual or multiple ownership by two (2) or more individuals with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form.Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties or as owners of community property held in survivorship form, and not as tenants in common.



2-16-104. Registration in beneficiary form; applicable law.

2-16-104.Registration in beneficiary form; applicable law.

A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration.A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.



2-16-105. Origination of registration in beneficiary form.

2-16-105.Origination of registration in beneficiary form.

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.



2-16-106. Form of registration in beneficiary form.

2-16-106.Form of registration in beneficiary form.

Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD," or by the words "pay on death" or the abbreviation "POD," after the name of the registered owner and before the name of a beneficiary.



2-16-107. Effect of registration in beneficiary form.

2-16-107.Effect of registration in beneficiary form.

The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death.A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.



2-16-108. Ownership on death of owner.

2-16-108.Ownership on death of owner.

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners.On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners.Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interest as tenants in common.If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.



2-16-109. Protection of registering entity.

2-16-109.Protection of registering entity.

(a)A registering entity is not required to offer or to accept a request for security registration in beneficiary form.If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this act.

(b)By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this act.

(c)A registering entity is discharged from all claims to a security by the estate, creditors, heirs or devisees of a deceased owner if it registers a transfer of the security in accordance with W.S. 2-16-108 and does so in good faith reliance (1) on the registration, (2) on this act, and (3) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity.The protections of this act do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form.No other notice or other information available to the registering entity affects its right to protection under this act.

(d)The protection provided by this act to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.



2-16-110. Nontestamentary transfer on death.

2-16-110.Nontestamentary transfer on death.

(a)A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this act and is not testamentary.

(b)This act does not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this state.



2-16-111. Terms, conditions and forms for registration.

2-16-111.Terms, conditions and forms for registration.

A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests (1) for registrations in beneficiary form, and (2) for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary.The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death.Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes."This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate.Other forms of identifying beneficiaries who are to take on one (1) or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.



2-16-112. Application of act.

2-16-112.Application of act.

This act applies to registrations of securities in beneficiary form made before or after July 1, 1993, by decedents dying on or after July 1, 1993.






CHAPTER 17 - BURIAL ARRANGEMENTS

2-17-101. Authority to authorize burial or cremation; immunity for funeral directors and undertakers.

2-17-101.Authority to authorize burial or cremation; immunity for funeral directors and undertakers.

(a)If a decedent leaves written instructions regarding his entombment, burial or cremation, or a document that designates and authorizes another person to direct disposition of the decedent's body the funeral director or undertaker to whom the body is entrusted shall proceed with the disposition of the body in accordance with those instructions or the instructions given by the person designated to direct disposition of the decedent's body.A document that designates another person to direct disposition of the decedent's body drafted pursuant to service in the military and in a form mandated by federal law at the time it was signed shall be recognized as valid for purposes of this section. In the event a decedent does not leave written instructions regarding his entombment, burial or cremation, or fails to leave a document designating another person to direct disposition of the decedent's body, the funeral director or undertaker to whom the body is entrusted shall obtain a signed consent before the entombment, burial or cremation proceeds.

(b)Any of the following persons, in order of priority as stated, may consent to the entombment, burial or cremation of the decedent, provided no written instructions or a document designating another person to direct disposition of the decedent's body were left by the decedent:

(i)The decedent's spouse at the time of death;

(ii)An adult child of the decedent;

(iii)Either parent of the decedent;

(iv)An adult sibling of the decedent;

(v)A grandparent of the decedent;

(vi)A stepchild of the decedent;

(vii)A guardian of the decedent in accordance with W.S. 3-2-201(a)(x).

(c)If a funeral director or undertaker receives written consent from a person specified in subsection (b) of this section, he may act in accordance with the consent, unless a person with a higher or equal priority provides the funeral director or undertaker a contrary written consent within three (3) days. If the funeral director or undertaker has been provided contrary written consents from members of the same class with the highest priority as to the entombment, burial or cremation of the decedent, the director or undertaker shall act in accordance with the directive of the greatest number of consents received from members of the class. If that number is equal, the director or undertaker shall act in accordance with the earlier consent unless the person providing the later consent is granted an order from the district court for the county in which the funeral home or mortuary is located. The district court shall order disposition in accordance with the later consent only if it is shown by a preponderance of the evidence the disposition is in accordance with the decedent's wishes.

(d)If the decedent is not survived by any member of the classes listed or no member of those classes is competent to sign a consent, any person who comes forward and legitimately identifies himself as another level of relation or friend of the decedent is authorized to sign the consent. If no consent is received within seven (7) days of the decedent's death, the coroner for the county in which the funeral home or mortuary is located is authorized to sign the consent.

(e)A funeral director or undertaker acting in accordance with this section, or attempting in good faith to act in accordance with this section, shall be immune from civil liability.

(f)Nothing in this section abrogates or amends the intestate succession laws of W.S. 2-4-101 through 2-4-214.



2-18-101. Short title.

2-18-101.Short title.

This chapter shall be known as and may be cited as the "Nontestamentary Transfer of Real Property on Death Act."



2-18-102. Definitions.

2-18-102.Definitions.

(a)As used in this chapter:

(i)"Grantee beneficiary" or "grantee" means the person to whom an owner grants an interest in the real property that is the subject of the transfer on death deed;

(ii)"Owner" means a person who executes a transfer on death deed as provided in W.S. 2-18-103;

(iii)"Successor grantee beneficiary" means the person to whom an owner grants an interest in the real property that is the subject of the transfer on death deed if the primary grantee beneficiary does not survive the owner;

(iv)"Transfer on death deed" means a deed authorized by W.S. 2-18-103.



2-18-103. Transfer on death deed.

2-18-103.Transfer on death deed.

(a)A deed that conveys an interest in real property, including any debt secured by a lien on real property, to a grantee beneficiary designated by the owner and that expressly states that the deed is effective on the death of the owner transfers the deceased owner's interest to the grantee beneficiary designated by name in the transfer on death deed effective on the death of the owner, subject to all conveyances, assignments, contracts, mortgages, deeds of trust, liens, security pledges, and other encumbrances made by the owner or to which the owner was subject during the owner's lifetime. The grantee beneficiary also takes title subject to any interest in the property of which the grantee beneficiary has either actual or constructive notice.

(b)A transfer on death deed may designate multiple grantees who take title as joint tenants with right of survivorship, tenants in common, or any other tenancy that is valid under the laws of this state.

(c)A transfer on death deed may designate a successor grantee beneficiary. If the transfer on death deed designates a successor grantee beneficiary, the deed must state the condition on which the interest of the successor grantee beneficiary would vest.

(d)If real property is owned by persons as joint tenants with the right of survivorship, a deed that conveys an interest in the real property to a grantee beneficiary designated by all of the then surviving owners and that expressly states that the deed is effective on the death of the last surviving owner transfers the interest to the designated grantee beneficiary effective on the death of the last surviving owner. If a transfer on death deed is executed by fewer than all of the owners of real property owned as joint tenants with right of survivorship, the transfer on death deed is valid if the last surviving owner is one of the persons who executes the transfer on death deed. If the last surviving owner did not execute the transfer on death deed, the transfer lapses and the deed is void. An estate in joint tenancy with right of survivorship is not affected by the execution of a transfer on death deed that is executed by fewer than all of the owners of the real property, and the rights of a surviving joint tenant with right of survivorship prevail over a grantee beneficiary named in a transfer on death deed.

(e)A transfer on death deed is valid only if the deed is executed and recorded, as provided by law, in the office of the county clerk in the county in which the real property is situated, before the death of the owner or the last surviving owner. A transfer on death deed may be used to transfer an interest in real property to the trustee of a trust even if the trust is revocable.

(f)A transfer on death deed may be revoked at any time by the owner or, if there is more than one (1) owner, by any of the owners who executed the transfer on death deed. To be effective, the revocation must be executed and recorded, as provided by law, in the office of the county clerk in the county in which the real property is situated, before the death of the owner who executes the revocation. If the real property is owned as joint tenants with right of survivorship and if the revocation is not executed by all the owners who executed the transfer on death deed, the revocation is not effective unless executed by the last surviving owner.

(g)If an individual who is a recipient of medical assistance for which it would be permissible for the department of health to file a claim pursuant to W.S. 42-4-206 or to assert a lien pursuant to W.S. 42-4-207 conveys an interest in real property by means of a transfer on death deed, the department of health may assert a lien against the property that is the subject of the transfer on death deed for the amount which would have been recoverable against the owner's estate pursuant to W.S. 42-4-206 and may file a lien against the property pursuant to W.S. 42-4-207.

(h)If an owner executes and records more than one (1) transfer on death deed concerning the same real property, the last transfer on death deed that is recorded before the owner's death is the effective transfer on death deed.

(j)This section does not prohibit other methods of conveying property that are permitted by law and that have the effect of postponing enjoyment of an interest in real property until the death of the owner. This section does not invalidate any deed otherwise effective by law to convey title to the interests and estates provided in the deed that is not recorded until after the death of the owner.

(k)The signature, consent, or agreement of, or notice to, a grantee beneficiary of a transfer on death deed is not required for any purpose during the lifetime of the owner.

(m)A transfer on death deed that is executed, acknowledged, and recorded in accordance with this section is not revoked by the provisions of a will.

(n)Proof of the death of the owner or a grantee beneficiary and transfer of ownership of the property by operation of law shall be established exclusively as follows:

(i)By recording an affidavit as provided under W.S. 34-11-101 and an accompanying certificate of clearance;

(ii)The affidavit and accompanying certificate of clearance shall be recorded in the office of the county clerk of the county in which the real property is situated. The affidavit shall identify the transfer on death deed by deed book and page or document number.The certificate of clearance shall be issued by the Wyoming department of health and shall certify that all medical assistance claims have either been satisfied or do not exist.

(o)Title to the interest in real property transferred by a transfer on death deed shall vest in the designated grantee beneficiary only on the death of the owner.



2-18-104. Form of transfer on death deed.

2-18-104.Form of transfer on death deed.

A transfer on death deed is sufficient if it complies with other applicable law and if it is in substantially the following form:

Transfer on Death Deed

I (we) .... (owner) hereby convey to .... (grantee beneficiary) effective on my (our) death the following described real property:

(Legal Description)

If a grantee beneficiary predeceases the owner, the conveyance to that grantee beneficiary must either (choose one):

[ ] Become void.

[ ] Become part of the estate of the grantee beneficiary.

Dated this .... day of .... year).

............................................

(Signature of grantor(s))

(Acknowledgment)



2-18-105. Form for revoking a transfer on death deed.

2-18-105.Form for revoking a transfer on death deed.

An instrument revoking a transfer on death deed is sufficient if it complies with other applicable law and is in substantially the following form:

Revocation of Transfer on Death Deed

The undersigned hereby revokes the transfer on death deed recorded on .... (date), in deed book .... on page ...., in the office of the clerk of .... county, Wyoming, concerning the following described real property:

(Legal Description)

Dated this .... day of .... (year).

............................................

(Signature of grantor(s))

(Acknowledgment)



2-18-106. Disclaimer.

2-18-106.Disclaimer.

A grantee beneficiary may refuse to accept all or any part of the real property interest conveyed by a transfer on death deed.If a grantee beneficiary refuses to accept or disclaims any real property interest, the grantee beneficiary shall have no liability under this chapter by reason of being designated as grantee beneficiary.






CHAPTER 18 - NONTESTAMENTARY TRANSFER ON DEATH OF REALPROPERTY

2-18-102. Definitions.

2-18-102.Definitions.

(a)As used in this chapter:

(i)"Grantee beneficiary" or "grantee" means the person to whom an owner grants an interest in the real property that is the subject of the transfer on death deed;

(ii)"Owner" means a person who executes a transfer on death deed as provided in W.S. 2-18-103;

(iii)"Successor grantee beneficiary" means the person to whom an owner grants an interest in the real property that is the subject of the transfer on death deed if the primary grantee beneficiary does not survive the owner;

(iv)"Transfer on death deed" means a deed authorized by W.S. 2-18-103.



2-18-103. Transfer on death deed.

2-18-103.Transfer on death deed.

(a)A deed that conveys an interest in real property, including any debt secured by a lien on real property, to a grantee beneficiary designated by the owner and that expressly states that the deed is effective on the death of the owner transfers the deceased owner's interest to the grantee beneficiary designated by name in the transfer on death deed effective on the death of the owner, subject to all conveyances, assignments, contracts, mortgages, deeds of trust, liens, security pledges, and other encumbrances made by the owner or to which the owner was subject during the owner's lifetime. The grantee beneficiary also takes title subject to any interest in the property of which the grantee beneficiary has either actual or constructive notice.

(b)A transfer on death deed may designate multiple grantees who take title as joint tenants with right of survivorship, tenants in common, or any other tenancy that is valid under the laws of this state.

(c)A transfer on death deed may designate a successor grantee beneficiary. If the transfer on death deed designates a successor grantee beneficiary, the deed must state the condition on which the interest of the successor grantee beneficiary would vest.

(d)If real property is owned by persons as joint tenants with the right of survivorship, a deed that conveys an interest in the real property to a grantee beneficiary designated by all of the then surviving owners and that expressly states that the deed is effective on the death of the last surviving owner transfers the interest to the designated grantee beneficiary effective on the death of the last surviving owner. If a transfer on death deed is executed by fewer than all of the owners of real property owned as joint tenants with right of survivorship, the transfer on death deed is valid if the last surviving owner is one of the persons who executes the transfer on death deed. If the last surviving owner did not execute the transfer on death deed, the transfer lapses and the deed is void. An estate in joint tenancy with right of survivorship is not affected by the execution of a transfer on death deed that is executed by fewer than all of the owners of the real property, and the rights of a surviving joint tenant with right of survivorship prevail over a grantee beneficiary named in a transfer on death deed.

(e)A transfer on death deed is valid only if the deed is executed and recorded, as provided by law, in the office of the county clerk in the county in which the real property is situated, before the death of the owner or the last surviving owner. A transfer on death deed may be used to transfer an interest in real property to the trustee of a trust even if the trust is revocable.

(f)A transfer on death deed may be revoked at any time by the owner or, if there is more than one (1) owner, by any of the owners who executed the transfer on death deed. To be effective, the revocation must be executed and recorded, as provided by law, in the office of the county clerk in the county in which the real property is situated, before the death of the owner who executes the revocation. If the real property is owned as joint tenants with right of survivorship and if the revocation is not executed by all the owners who executed the transfer on death deed, the revocation is not effective unless executed by the last surviving owner.

(g)If an individual who is a recipient of medical assistance for which it would be permissible for the department of health to file a claim pursuant to W.S. 42-4-206 or to assert a lien pursuant to W.S. 42-4-207 conveys an interest in real property by means of a transfer on death deed, the department of health may assert a lien against the property that is the subject of the transfer on death deed for the amount which would have been recoverable against the owner's estate pursuant to W.S. 42-4-206 and may file a lien against the property pursuant to W.S. 42-4-207.

(h)If an owner executes and records more than one (1) transfer on death deed concerning the same real property, the last transfer on death deed that is recorded before the owner's death is the effective transfer on death deed.

(j)This section does not prohibit other methods of conveying property that are permitted by law and that have the effect of postponing enjoyment of an interest in real property until the death of the owner. This section does not invalidate any deed otherwise effective by law to convey title to the interests and estates provided in the deed that is not recorded until after the death of the owner.

(k)The signature, consent, or agreement of, or notice to, a grantee beneficiary of a transfer on death deed is not required for any purpose during the lifetime of the owner.

(m)A transfer on death deed that is executed, acknowledged, and recorded in accordance with this section is not revoked by the provisions of a will.

(n)Proof of the death of the owner or a grantee beneficiary and transfer of ownership of the property by operation of law shall be established exclusively as follows:

(i)By recording an affidavit as provided under W.S. 34-11-101 and an accompanying certificate of clearance;

(ii)The affidavit and accompanying certificate of clearance shall be recorded in the office of the county clerk of the county in which the real property is situated. The affidavit shall identify the transfer on death deed by deed book and page or document number.The certificate of clearance shall be issued by the Wyoming department of health and shall certify that all medical assistance claims have either been satisfied or do not exist.

(o)Title to the interest in real property transferred by a transfer on death deed shall vest in the designated grantee beneficiary only on the death of the owner.



2-18-104. Form of transfer on death deed.

2-18-104.Form of transfer on death deed.

A transfer on death deed is sufficient if it complies with other applicable law and if it is in substantially the following form:

Transfer on Death Deed

I (we) .... (owner) hereby convey to .... (grantee beneficiary) effective on my (our) death the following described real property:

(Legal Description)

If a grantee beneficiary predeceases the owner, the conveyance to that grantee beneficiary must either (choose one):

[ ] Become void.

[ ] Become part of the estate of the grantee beneficiary.

Dated this .... day of .... year).

............................................

(Signature of grantor(s))

(Acknowledgment)



2-18-105. Form for revoking a transfer on death deed.

2-18-105.Form for revoking a transfer on death deed.

An instrument revoking a transfer on death deed is sufficient if it complies with other applicable law and is in substantially the following form:

Revocation of Transfer on Death Deed

The undersigned hereby revokes the transfer on death deed recorded on .... (date), in deed book .... on page ...., in the office of the clerk of .... county, Wyoming, concerning the following described real property:

(Legal Description)

Dated this .... day of .... (year).

............................................

(Signature of grantor(s))

(Acknowledgment)



2-18-106. Disclaimer.

2-18-106.Disclaimer.

A grantee beneficiary may refuse to accept all or any part of the real property interest conveyed by a transfer on death deed.If a grantee beneficiary refuses to accept or disclaims any real property interest, the grantee beneficiary shall have no liability under this chapter by reason of being designated as grantee beneficiary.









TITLE 3 - GUARDIAN AND WARD

CHAPTER 1 - GENERAL PROVISIONS

ARTICLE 1 - GUARDIANS OR CONSERVATORS

3-1-101. Definitions

3-1-101.Definitions

(a)As used in this title, unless otherwise required by the context or unless otherwise defined:

(i)"Ancillary guardian" means a guardian appointed by a court of another state for a ward who is currently a resident of this state;

(ii)"Clerk" means clerk of the district court in the county in which the matter is pending and includes the clerk of the probate court;

(iii)"Conservator" means a person appointed by the court to have the custody and control of the property of a ward;

(iv)"Fiduciary" means a guardian or conservator;

(v)"Guardian" means a person who has qualified as a guardian of a minor or incompetent person pursuant to an appointment by the court to exercise the powers granted by the court.The term includes a plenary, limited, emergency and standby guardian, but does not include a guardian ad litem;

(vi)"Guardian ad litem" means a person appointed by the court to represent the best interests of a respondent during the course of litigation;

(vii)"Guardian of the estate" means "conservator";

(viii)"Guardian of the property" means "conservator";

(ix)"Incompetent person" means an individual who, for reasons other than being a minor, is unable unassisted to properly manage and take care of himself or his property as a result of the medical conditions of advanced age, physical disability, disease, the use of alcohol or controlled substances, mental illness, mental deficiency or intellectual disability;

(x)"Limited conservatorship" means a conservatorship in which the appointment by the court is limited in scope of duties or duration of appointment;

(xi)"Limited guardianship" means a guardianship in which the appointment by the court is limited in scope of duties or duration of appointment;

(xii)"Mentally incompetent person" means an individual who is unable unassisted to properly manage and take care of himself or his property as the result of mental illness, mental deficiency or intellectual disability;

(xiii)"Plenary conservatorship" means a conservatorship in which the appointment by the court carries the full range of duties allowable by law;

(xiv)"Plenary guardianship" means a guardianship in which the appointment by the court carries the full range of duties allowable by law;

(xv)"Ward" means an individual for whom a guardian or conservator has been appointed by the court or designated under W.S. 3-3-501;

(xvi)"Minor" means an unemancipated individual under the age of majority as defined by W.S. 14-1-101(a);

(xvii)"Person" means an adult individual, or a nonprofit organization with a guardianship program;

(xviii)"Respondent" means an adult or minor individual for whom a guardianship or conservatorship or other protective order is sought.



3-1-102. Consent to jurisdiction.

3-1-102.Consent to jurisdiction.

(a)Except as provided by subsection (b) of this section, by accepting appointment, a guardian or conservator submits personally to the jurisdiction of the court in any proceeding relating to the guardianship or conservatorship that may be instituted by any interested person.Notice of any proceeding shall be delivered to the guardian or conservator or mailed to him by certified mail at his address listed in the court records and to his address as then known to the petitioner.

(b)In any matter concerning an adult, the provisions of chapter 8 of this title shall apply and shall supersede the terms of subsection (a) of this section.



3-1-103. Venue.

3-1-103.Venue.

(a)The venue for a guardianship proceeding is in the place where the minor, incompetent person or mental incompetent resides or is present.If a mentally incompetent person is admitted to an institution pursuant to order of a court of competent jurisdiction, venue is also in the county in which that court sits.

(b)The venue for a conservatorship proceeding is in the county where the ward resides, whether or not a guardian has been appointed in another place. If the ward does not reside in this state then venue is in any county where the ward has property.



3-1-104. Proceedings against persons suspected of concealing ward's property.

3-1-104.Proceedings against persons suspected of concealing ward's property.

Upon complaint of a person interested in the estate of the ward, the court may cite any person suspected of concealing, embezzling, converting or conveying property belonging to the ward to appear before the court and answer the complaint in the manner provided by the Wyoming Probate Code.



3-1-105. Combining petition for guardian and conservator.

3-1-105.Combining petition for guardian and conservator.

A petition for the appointment of a guardian and a conservator may be filed and the cause shall be tried as provided in W.S. 3-3-101 through 3-3-104 for the appointment of a conservator.The same person may be appointed to serve as both guardian and conservator.



3-1-106. Provisions applicable to all fiduciaries shall govern.

3-1-106.Provisions applicable to all fiduciaries shall govern.

The provisions of W.S. 2-3-101 through 2-3-504 and 2-3-801 through 2-3-834 govern the appointment, qualification, substitution, removal, oath and bond of a guardian, limited guardian and conservator.A guardian or limited guardian shall not be required to give bond unless the court, for good cause, finds that the best interest of the ward requires a bond.The court shall then fix the terms and conditions of the guardian's bond.



3-1-107. Combination of involuntary, voluntary and standby petitions and hearings.

3-1-107.Combination of involuntary, voluntary and standby petitions and hearings.

If prior to the time of hearing on a petition for the appointment of a guardian under W.S. 3-2-101 or for the appointment of a conservator under W.S. 3-3-101, a petition is filed under the provisions of W.S. 3-2-105, 3-2-106, 3-2-302, 3-3-106, 3-3-107 or 3-3-301, the court shall combine the hearings on the petitions and determine who shall be appointed guardian or conservator.



3-1-108. Guardians ad litem not affected.

3-1-108.Guardians ad litem not affected.

(a)The appointment of a guardian or conservator for a ward does not affect or impair the power of any court to appoint a guardian ad litem to represent the best interests of any minor, incompetent person or mentally incompetent person interested in any matter.

(b)A guardian ad litem appointed in an action brought under this title shall report back to the court within thirty (30) days after appointment as to:

(i)The condition of the proposed ward;

(ii)Recommendations for the court.

(c)The guardian ad litem shall not have the powers of a guardian or conservator nor shall the guardian ad litem act as legal counsel for the proposed ward.



3-1-109. Limitation of action on bond.

3-1-109.Limitation of action on bond.

An action shall not be brought against the sureties on any bond given by a guardian or conservator unless it is commenced within five (5) years from the discharge or removal of the guardian or conservator, but if, at the time of the discharge, the person entitled to bring an action is under any legal disability to sue, the action may be commenced at any time within five (5) years after the disability is removed.



3-1-110. Order restricting disclosure.

3-1-110.Order restricting disclosure.

(a)Upon application, the court may order sealed any portion of a ward's file containing those matters described in W.S. 16-4-203(b) and (d) and any personally identifiable information, including financial information relating to the ward.Sealed records are available for inspection only under court order.

(b)Nothing in this section is intended to limit the guardian's use of confidential information in the interests of the ward.



3-1-111. Complaint against guardian or conservator.

3-1-111.Complaint against guardian or conservator.

(a)Any person having reason to believe that a guardian or conservator is not properly discharging his duties shall report the allegations and relevant supporting facts in a verified writing to the clerk of the district court that established the guardianship or conservatorship.

(b)The clerk shall immediately send a copy of the complaint report to the guardian or conservator in the manner provided for service of process under Rule 4(l)(2) of the Wyoming Rules of Civil Procedure.

(c)The guardian or conservator shall have twenty (20) days in which to respond to the complaint report.

(d)Upon receipt of the guardian's or conservator's response, or at the expiration of the twenty (20) day response time, whichever occurs earlier, the court shall either dismiss the complaint or set the matter for hearing.The court may dismiss the complaint if the complaint report and response show there is no basis for the allegations that the guardian or conservator is not properly discharging his duties.

(e)Notice of the hearing shall be sent to the complainant, the guardian or conservator and, when ordered by the court, the ward.

(f)At the conclusion of the hearing, or after determining there is no basis for the allegations and no need for a hearing, the court shall issue findings and enter an appropriate order.

(g)The court may, within its discretion, assess court costs and impose attorneys fees against any party in an action instituted under this section.






ARTICLE 2 - RIGHTS AND TITLE OF WARD

3-1-201. Effect of appointment of guardian or conservator.

3-1-201.Effect of appointment of guardian or conservator.

The appointment of a guardian or conservator does not constitute an adjudication that the ward lacks testamentary capacity.



3-1-202. Powers of the ward.

3-1-202.Powers of the ward.

(a)A ward who is a minor or a mentally incompetent person for whom a conservator has been appointed does not have the power to convey, encumber or dispose of property in any manner, except:

(i)By will if he possesses the requisite testamentary capacity; or

(ii)As provided by W.S. 2-1-203(a), 13-7-302 and 34.1-4-405.



3-1-203. Title to ward's property.

3-1-203.Title to ward's property.

Title to all property of the ward remains in the ward and is subject to the possession of the conservator and to the control of the court for the purposes of administration, sale or other disposition as provided by law.



3-1-204. Conservator's right to possession.

3-1-204.Conservator's right to possession.

(a)The conservator shall:

(i)Take possession of all the real and personal property of the ward;

(ii)Pay out of the ward's estate the taxes assessed against the ward's property; and

(iii)Collect the income realized from the ward's property.

(b)The conservator may bring an action to determine title to or to gain possession of the ward's property.



3-1-205. Rights of proposed ward.

3-1-205.Rights of proposed ward.

(a)The proposed ward of any involuntary petition for guardianship or conservatorship shall have the right to:

(i)Notice of the filing of the petition;

(ii)An opportunity for a hearing;

(iii)Be present at any hearing regarding the proposed guardianship or conservatorship;

(iv)Have a guardian ad litem appointed in accordance with Rule 17(c) of the Wyoming Rules of Civil Procedure, and to have counsel appointed upon order of the court; and

(v)The least restrictive and most appropriate guardianship or conservatorship suitable to the proposed ward's circumstances.

(b)The rights in subsection (a) of this section may be exercised by the proposed ward, his legal counsel or guardian ad litem.



3-1-206. Rights of ward.

3-1-206.Rights of ward.

(a)The ward under any guardianship or conservatorship shall have the right to:

(i)The least restrictive and most appropriate guardianship or conservatorship suitable to the ward's circumstances, subject to the order of preference provided by W.S. 3-2-107 and 3-3-105;

(ii)The least restrictive and most appropriate residential, educational and employment environments;

(iii)Freedom from inappropriate physical or chemical restraints; and

(iv)All other rights available to residents of any private or public facility to which the ward is admitted or program in which the ward participates subject to any order of the court.









CHAPTER 2 - GUARDIANSHIPS

ARTICLE 1 - APPOINTMENT OF GUARDIAN

3-2-101. Petition for appointment of guardian.

3-2-101.Petition for appointment of guardian.

(a)Any person may file with the clerk a petition for the appointment of a guardian.The petition shall state:

(i)The name, age and address of the proposed ward;

(ii)The status of the proposed ward as a minor, an incompetent person or a mentally incompetent person and the reasons for the petition;

(iii)The name and address of the proposed guardian, and his qualification as a fit and proper person to serve as guardian;

(iv)The residence of the proposed ward in the county or his presence in the county;

(v)The facts to show that the best interest of the proposed ward requires the appointment of a guardian in this state;

(vi)The name and address of the person or facility having the care, custody or control of the proposed ward; and

(vii)The interests of the petitioner.

(b)The district court may transfer jurisdiction of a petition for appointment of a guardian to the juvenile court if the proposed ward is a child who is under the prior and continuing jurisdiction of the juvenile court.

(c)In any matter concerning an adult, the provisions of chapter 8 of this title shall apply for the purposes of establishing jurisdiction over the matter.



3-2-102. Notice; when required; governed by rules of civil procedure.

3-2-102.Notice; when required; governed by rules of civil procedure.

(a)Notice of filing of a petition for appointment of an involuntary guardianship shall be served on the proposed ward, his custodian and the proposed guardian.

(b)Notice of filing of a petition for appointment of an involuntary guardianship shall be served on the proposed ward's parents, spouse and adult children who are known or who can be discovered with due diligence, except:

(i)When a petition is filed under W.S. 3-2-108; or

(ii)When for good cause the court determines that no notice is necessary if the proposed ward is under the age of eighteen (18) years.

(c)Notice shall be served on any other person as ordered by the court.

(d)Notice shall be given in accordance with the Wyoming Rules of Civil Procedure and as ordered by the court.



3-2-103. Pleadings and trial; rules of civil procedure.

3-2-103.Pleadings and trial; rules of civil procedure.

After the petition is filed, all proceedings are governed by the Wyoming Rules of Civil Procedure and the Wyoming Rules of Evidence.The petitioner, the proposed ward or his custodian may demand a jury trial as provided by the Wyoming Rules of Civil Procedure.



3-2-104. Appointment of guardian.

3-2-104.Appointment of guardian.

(a)The court may appoint a guardian if the allegations of the petition as to the status of the proposed ward and the necessity for the appointment of a guardian are proved by a preponderance of the evidence.

(b)The order appointing a guardian shall state the findings of the court, including:

(i)The reasons why the ward is in need of a guardian;

(ii)The appointment of the guardian;

(iii)The duration of the appointment for a specified term or permanent, subject to W.S. 3-3-1101;

(iv)The limited or plenary duties of the guardian.



3-2-105. Appointment of guardian on voluntary petition.

3-2-105.Appointment of guardian on voluntary petition.

(a)A guardian may be appointed by the court upon the petition of the proposed ward, including a minor who has reached the age of fourteen (14) years, if the court determines that the appointment is in the best interest of the petitioner.

(b)The petition shall state whether a notice of a petition for involuntary guardianship under W.S. 3-2-101 has been served on the proposed ward.



3-2-106. Appointment of a temporary or emergency guardian.

3-2-106.Appointment of a temporary or emergency guardian.

(a)Upon the filing of a petition for a temporary guardian other than a petition for temporary guardianship for educational, medical care and dental care purposes pursuant to W.S. 3-2-301 through 3-2-303 and after a hearing the court may appoint a temporary guardian subject to any notice and conditions the court prescribes.

(b)Except upon a showing of good cause, an order appointing a temporary guardian of an adult ward shall be limited to not more than ninety (90) days.The court may order an extension of the temporary guardianship for not more than an additional ninety (90) days, or conversion to a guardianship or conservatorship in accordance with W.S. 3-2-101 through 3-2-105 or 3-3-101 through 3-3-106.

(c)Except upon a showing of good cause, an order appointing a temporary guardian of a minor ward shall be limited to not more than one (1) year.

(d)If the court finds that compliance with the procedures specified in this chapter will likely result in substantial harm to the proposed ward's health, safety or welfare, and that no other person appears to have authority and willingness to act in the circumstances, the court, on petition by a person interested in the proposed ward's welfare, may appoint an emergency guardian.Immediately upon receipt of the petition for an emergency guardianship, the court shall appoint a guardian ad litem to represent the proposed ward's best interests in the proceeding. Except as otherwise provided in subsection (e) of this section, reasonable notice of the time and place of a hearing on the petition shall be given to the proposed ward and any other persons as the court directs.

(e)An emergency guardian may be appointed without notice to the proposed ward or the guardian ad litem only if the court finds by a preponderance of the evidence from affidavit or testimony that the proposed ward will be substantially harmed before a hearing on the appointment can be held.If the court appoints an emergency guardian immediately, without notice to the proposed ward or the guardian ad litem, the proposed ward and guardian ad litem shall be given notice of the appointment within forty-eight (48) hours after the appointment.The court shall hold a hearing on the appropriateness of the appointment within seventy-two (72) hours after the appointment.? Emergency guardians appointed without notice and hearing shall have authority to make medical and medically related decisions only, except emergency guardians shall not have authority with respect to a person who has been made a ward pursuant to this subsection or subsection (d) of this section to:

(i)Execute a durable power of attorney for healthcare for the ward pursuant to W.S. 35-22-403(b);

(ii)Execute an individual instruction for the ward pursuant to W.S. 35-22-403(a);

(iii)Execute a cardiopulmonary resuscitation directive for the ward pursuant to W.S. 35-22-201 through 35-22-208;

(iv)Commit or admit the ward to a mental health facility; or

(v)Direct the withdrawal of life sustaining procedures being used on the ward.

(f)Appointment of an emergency guardian, with or without notice, is not a determination of the proposed ward's incapacity.

(g)At the seventy-two (72) hour hearing to determine the appropriateness of the appointment of an emergency guardian required by subsection (e) of this section, the court may appoint a temporary guardian pursuant to subsection (a) of this section. The court may remove an emergency guardian at any time.

(h)Except as provided in subsections (d) through (g) of this section, all other provisions of this chapter concerning guardians apply to an emergency guardian.



3-2-107. Who may be appointed as guardian; preference for appointment of guardians.

3-2-107.Who may be appointed as guardian; preference for appointment of guardians.

(a)The court may appoint any qualified person as guardian of an incompetent person or a minor.The court may not appoint a person to be a guardian of an incompetent person or a minor if the person proposed to act as guardian:

(i)Provides, or is likely to provide during the guardianship period, substantial services to the ward in a professional or business capacity unrelated to the person's authority as a guardian;

(ii)Is, or is likely to become during the guardianship period, a creditor of the ward, other than in the capacity as guardian;

(iii)Has, or is likely to have during the guardianship period, interests that may conflict with those of the ward; or

(iv)Is employed by a person who would be disqualified under paragraphs (i) through (iii) of this subsection.

(b)A person may be appointed as guardian of a respondent, notwithstanding the provisions of subsection (a) of this section that would otherwise disqualify the person, if the person is the spouse, adult child, parent or sibling of the respondent and the court determines that the potential conflict of interest is insubstantial and that the appointment would clearly be in the best interests of the respondent.

(c)Subject to subsection (e) of this section, qualified persons have priority for appointment as guardian of an incompetent person in the following order:

(i)A person nominated by the respondent if at the time of the nomination the respondent has the capacity to make a reasonably intelligent choice;

(ii)The spouse of the respondent;

(iii)A nomination in the will of the respondent's deceased spouse;

(iv)The parent of the respondent;

(v)An adult child of the respondent;

(vi)A person named in the will of the respondent's deceased parent;

(vii)A relative of the respondent with whom the respondent has resided for more than six (6) months during the year preceding the filing of the petition;

(viii)A relative or friend who has demonstrated a sincere, longstanding interest in the welfare of the respondent;

(ix)Any other person whose appointment would be in the best interests of the respondent;

(x)A person with a guardianship program for incompetent persons.

(d)Subject to subsection (e) of this section, qualified persons have priority for appointment as guardian of a minor in the following order:

(i)The parent or parents of the minor;

(ii)The person nominated as guardian in the will of the custodial parent;

(iii)The person requested by a minor who has reached the age of fourteen (14) years;

(iv)Any other person whose appointment would be in the best interests of the minor.

(e)The court shall consider the priorities established in subsections (c) and (d) of this section, but shall not be bound by those priorities. The court shall appoint the person who is best qualified and willing to serve as guardian.



3-2-108. Appointment of guardian on a standby basis.

3-2-108.Appointment of guardian on a standby basis.

A petition for the appointment of a guardian of the petitioner on a standby basis may be filed by any person under the same procedure and requirements as provided in W.S. 3-3-301 through 3-3-306 for appointment of a standby conservator, insofar as applicable.



3-2-109. Guardian's report.

3-2-109.Guardian's report.

(a)The guardian shall present to the court and file in the guardianship proceedings a signed, written, report on the physical condition, including level of disability or functional incapacity, principal residence, treatment, care and activities of the ward, as well as providing a description of those actions the guardian has taken on behalf of the ward:

(i)Within six (6) months of the guardian's appointment;

(ii)Every six (6) months following the initial report;

(iii)Within thirty (30) days of his removal or resignation from, or the termination of, the guardianship;

(iv)At other times as the court may order.

(b)The court shall maintain a calendar for the filing of guardianship reports.

(c)If a guardian's report is not timely filed, the court shall enter an order for the guardian to show cause why the guardian should not be held in contempt.



3-2-110. Appointment of department of health or the department of family services as guardian.

3-2-110.Appointment of department of health or the department of family services as guardian.

(a)The department of health or the department of family services may petition any district court in the state to be appointed guardian of a minor who is in its custody.

(b)If a department in subsection (a) of this section is not the petitioner in aproceeding to appoint a guardian for a ward in its custody, it shall not be appointed guardian unless given prior notice and opportunity for hearing.



3-2-111. Fees of the guardian.

3-2-111.Fees of the guardian.

(a)The fees of the guardian shall be:

(i)Reasonable and appropriate;

(ii)Set and approved by the court.

(b)The fees of the guardian shall not be approved by the court unless all reports required of the guardian are current.



3-2-112. Immunity of volunteer guardian.

3-2-112.Immunity of volunteer guardian.

Any person who is appointed guardian of a ward pursuant to W.S. 3-2-104, who serves in that capacity without compensation other than reimbursement for out-of-pocket expenses associated with the appointment and who carries out the duties of guardian as set forth in W.S. 3-2-201 in good faith and without willful or wanton misconduct or gross negligence, shall be personally immune from civil liability for any act or omission resulting in damage or injury to the ward.






ARTICLE 2 - POWERS OF GUARDIANS

3-2-201. Powers and duties of guardian.

3-2-201.Powers and duties of guardian.

(a)The guardian shall:

(i)Determine and facilitate the least restrictive and most appropriate and available residence for the ward;

(ii)Facilitate the ward's education, social and other activities;

(iii)Subject to the restrictions of W.S. 3-2-202, authorize or expressly withhold authorization of medical or other professional care, treatment or advice;

(iv)Take reasonable care of the ward's personal property;

(v)Commence protective proceedings if necessary to protect the property of the ward;

(vi)Apply to the ward's current needs for support, care and education as much of the money or property paid or delivered to the guardian pursuant to W.S. 3-3-108 as may be appropriate;

(vii)Exercise due care to conserve excess funds for the ward's future needs;

(viii)Pay to the conservator excess funds at least annually;

(ix)Request the court to modify the guardian's range of duties if the changed circumstances of the ward require such modification; and

(x)Following the death of a ward, arrange for the final disposition of the ward's remains according to the ward's expressed wishes if known, if the immediate family is unavailable or unwilling to assume responsibility.For purposes of this paragraph, "immediate family" is defined as parents, spouse, grandparents, siblings and adult children.

(b)The guardian may:

(i)Receive money payable from any conservatorship for the support of the ward;

(ii)Receive money or property of the ward paid or delivered to the guardian pursuant to W.S. 3-3-108;

(iii)Institute proceedings to compel the performance by any person of the duty to support or contribute to the support of the ward;

(iv)Repealed By Laws 1998, ch. 114, 3.

(v)Repealed By Laws 1998, ch. 114, 3.

(vi)Consent to the marriage or adoption of the ward.

(c)The guardian is not liable for injury to the ward resulting from the negligence or acts of third persons performed by authority given by the guardian for medical or other professional care, treatment or advice, unless it would have been negligent for a parent to have given that authority.

(d)Funds received by the guardian pursuant to W.S. 3-3-108 shall not be used for compensation for the services of the guardian unless approved as required under W.S. 3-2-111.

(e)The guardian of a minor has the powers and responsibilities of a parent who has not been deprived of custody of his unemancipated minor child.A guardian who is not a parent of the minor is not obligated to expend his own funds for the support of the ward.A guardian who is not the parent of a minor is not liable to third persons for acts of the ward by reason of the relationship of guardian and ward.



3-2-202. Powers of the guardian subject to approval of the court.

3-2-202.Powers of the guardian subject to approval of the court.

(a)Upon order of the court, after notice and hearing and appointment of a guardian ad litem, the guardian may:

(i)Commit the ward to a mental health hospital or other mental health facility;

(ii)Consent to the following treatments for the ward:

(A)Electroshock therapy;

(B)Psychosurgery;

(C)Sterilization;

(D)Other long-term or permanent contraception.

(iii)Relinquish the ward's minor child for adoption, provided:

(A)Notice of any hearing was given to the ward and the legal or putative father; and

(B)The ward attended the hearing if the court so ordered.

(iv)Execute any appropriate advance medical directives, including durable power of attorney for health care under W.S. 35-22-403(b) and an individual instruction under W.S. 35-22-403(a).






ARTICLE 3 - TEMPORARY GUARDIANSHIP FOR EDUCATIONAL, MEDICALCARE AND DENTAL CARE PURPOSES

3-2-301. Definitions.

3-2-301. Definitions.

(a) As used in this article:

(i) "Caregiver" means a person, other than a natural parent or legal guardian, who is at least eighteen (18) years of age and is the primary physical custodian and a relative of a minor child;

(ii) "Child" means a person under eighteen (18) years of age who is in the primary physical custody of a caregiver;

(iii) "Relative" or "related" means the relationship of parent, stepparent, grandparent, great-grandparent, sibling, stepsibling, half sibling, uncle or aunt.



3-2-302. Appointment of temporary guardian for educational, medical care and dental care purposes.

3-2-302. Appointment of temporary guardian for educational, medical care and dental care purposes.

(a) A caregiver of a child may petition for appointment as a temporary guardian of a child for educational, medical care and dental care purposes. The petition shall be verified by affidavit setting forth:

(i) The petitioner's full name, place of residence, the length of time he has been a resident of the county in which the petition is filed and his Wyoming driver's license or identification card number;

(ii) The qualifications of the proposed guardian as a fit and proper person to serve as guardian;

(iii) The name, birth date and place of birth of the child;

(iv) The physical address of the child for the previous one (1) year preceding the filing of the petition, if known;

(v) The full names of the child's natural parents;

(vi) The last known addresses of the child's natural parents;

(vii) The name and address of the person or facility having the care, custody or control of the child;

(viii) A concise statement of the reason for the desired temporary guardianship for educational, medical care and dental care purposes;

(ix) The facts showing the best interest of the child requires the appointment of a guardian for educational, medical care and dental care purposes in this state; and

(x) A concise statement setting forth the attempts made by the petitioner and whether the petitioner has been able to contact the natural parents or other person having legal custody of the child to advise them of the petitioner's intent to enroll the child in school, to authorize medical or dental care or seek a temporary guardianship for educational, medical care and dental care purposes.

(b) A temporary guardian for educational, medical care and dental care purposes may be appointed through an ex parte temporary guardianship order without notice to the child's natural parents if the court finds by a preponderance of the evidence from the petition and testimony, if any testimony is deemed necessary by the court, that temporary guardianship is in the best interest of the child and not detrimental to the interests of any other person and that no other person appears to have authority and willingness to act in the circumstances. The court shall cause the ex parte temporary guardianship order, together with notice of right to a hearing, to be served on the natural parents of the child pursuant to Rule 4 of the Wyoming Rules of Civil Procedure.

(c) The notice of right to a hearing shall clearly inform the child's natural parents that a temporary guardianship for educational, medical care and dental care purposes has been granted to the petitioner and that the natural parents, individually or jointly, have the right to request a full hearing on the temporary guardianship by filing a written request for hearing with the court. A request for full hearing by a natural parent shall be filed with the court and shall be served on the temporary guardian pursuant to Rule 4 of the Wyoming Rules of Civil Procedure. Upon receipt of a request for hearing, the court shall set the full hearing at its earliest convenience.

(d) Except upon a showing of good cause, an ex parte order appointing a temporary guardian of a child for educational, medical care and dental care purposes shall be limited to not more than one (1) year.



3-2-303. Notice to court.

3-2-303. Notice to court.

If a child subject to an ex parte order appointing a temporary guardian of a child for educational, medical care and dental care purposes is no longer living in the primary physical custody of the caregiver, the caregiver shall within three (3) business days notify the court in writing of the circumstances regarding the change in the primary physical custody and the court may make any order it deems appropriate.









CHAPTER 3 - CONSERVATORSHIPS

ARTICLE 1 - OPENING CONSERVATORSHIPS

3-3-101. Petition for involuntary appointment of conservator.

3-3-101. Petition for involuntary appointment of conservator.

(a) Any person may file with the clerk a petition for the involuntary appointment of a conservator. The petition appointment shall state:

(i) The name, age and address of the proposed ward;

(ii) The status of the proposed ward as a minor, incompetent person or a mentally incompetent person and the reasons for the petition;

(iii) The name and address of the proposed conservator, and his qualification to serve as conservator;

(iv) The name and address of the person or institution having the care, custody or control of the proposed ward;

(v) The fact that the residence of the proposed ward is in the county, or is a nonresident, or that his residence is unknown;

(vi) The fact that the best interest of the proposed ward requires the appointment of a conservator in Wyoming;

(vii) The estimated current value of the real estate, the estimated value of the personal property and the estimated gross annual income of the estate;

(viii) Any money payable or to become payable to the proposed ward from any source; and

(ix) The interests of the petitioner.



3-3-102. Notice; when required; governed by rules of civil procedure.

3-3-102. Notice; when required; governed by rules of civil procedure.

(a) Notice of filing of a petition for appointment of an involuntary conservator shall be served on the proposed ward, his custodian, the proposed conservator and upon the proposed ward's parents, adult children and spouse who are known or who can be discovered with due diligence, except:

(i) When a petition is filed under W.S. 3-2-106, 3-3-107 or 3-3-301; or

(ii) When for good cause the court determines that no notice is necessary when the proposed ward is under the age of eighteen (18) years.

(b) Notice shall be served on any other person as ordered by the court.

(c) Notice shall be given in accordance with the Wyoming Rules of Civil Procedure and as ordered by the court.



3-3-103. Pleadings and trial; rules of civil procedure.

3-3-103. Pleadings and trial; rules of civil procedure.

After the petition is filed, all proceedings are governed by the Wyoming Rules of Civil Procedure and the Wyoming Rules of Evidence. Petitioner, the proposed ward or his custodian may demand a jury trial as provided by the Wyoming Rules of Civil Procedure.



3-3-104. Appointment of conservator.

3-3-104. Appointment of conservator.

(a) The court may appoint a conservator if the allegations of the petition as to the status of the proposed ward and the necessity for the appointment of a conservator are proved by a preponderance of the evidence.

(b) The order appointing a conservator shall state the findings of the court, including:

(i) Reasons why the ward is in need of a conservator;

(ii) Appointment of the conservator;

(iii) The duration of the appointment for a specified term or permanent, subject to W.S. 3-3-1101;

(iv) The limited or plenary duties of the conservator.



3-3-105. Preference for appointment of conservator of a minor.

3-3-105. Preference for appointment of conservator of a minor.

(a) The appointment of a qualified and suitable conservator of a minor shall be made in the following order of preference:

(i) The parent or parents of the minor;

(ii) The person nominated as conservator in the will of the custodial parent;

(iii) The person requested by a minor who has reached fourteen (14) years of age;

(iv) Any other person who is willing to serve as conservator.



3-3-106. Appointment of conservator on voluntary petition.

3-3-106. Appointment of conservator on voluntary petition.

(a) The court may appoint a conservator upon the petition by the proposed ward if:

(i) The petitioner has reached the age of fourteen (14) years; and

(ii) The court determines that the appointment of a conservator is in the best interest of the petitioner.

(b) The petition shall state whether a notice of involuntary petition for the appointment of a conservator has been served on the proposed ward.



3-3-107. Appointment of a temporary conservator.

3-3-107. Appointment of a temporary conservator.

(a) Upon the filing of a petition for a temporary conservator and after a hearing the court may appoint a temporary conservator subject to any notice and conditions the court prescribes.

(b) Every order appointing a temporary conservator shall be limited to not more than ninety (90) days. The court may order an extension of the temporary conservatorship for not more than an additional ninety (90) days, or conversion to a guardianship or conservatorship in accordance with W.S. 3-2-105 or 3-3-101 through 3-3-106.



3-3-108. Payment or delivery of property in lieu of conservatorship.

3-3-108. Payment or delivery of property in lieu of conservatorship.

(a) Any person under a duty to pay or deliver money or personal property to a minor for whom no conservator has been appointed may pay not more than five thousand dollars ($5,000.00) per annum or may deliver property of a value not more than five thousand dollars ($5,000.00) to:

(i) The minor who is married or is emancipated;

(ii) Any person having the care and custody of the minor with whom the minor resides;

(iii) A guardian of the minor; or

(iv) A financial institution incident to a deposit in a federally insured interest bearing account in the sole name of the minor with notice of the deposit to the minor.

(b) The payment or the delivery provided in W.S. 3-3-108 shall not be made if the person has actual knowledge that a conservator has been appointed or proceedings for appointment of a conservator of the estate of the minor are pending.

(c) Subject to subsection (d) of this section, persons other than the minor or any financial institution under paragraph (a)(iv) of this section, receiving money or property for a minor, shall apply the money or property to the support, care and education of the minor. The money or property shall not be used as compensation to the recipient except for reimbursement of out-of-pocket expenses for goods and services necessary for the minor's support. Any excess sums shall be invested for future support of the minor and any balance not so used and any property received for the minor shall be turned over to the minor when he attains majority, is married or is emancipated.

(d) If the person receiving money or property for a minor is the parent of the minor, he shall discharge fully his parental duties of support before reimbursing himself for out-of-pocket expenses as provided under subsection (c) of this section.

(e) Persons who pay or deliver money or property in accordance with provisions of this section are not responsible for the proper application thereof by the recipient.






ARTICLE 2 - CONSERVATORSHIPS FOR ABSENTEES

3-3-201. Petition for appointment of conservator for absentee.

3-3-201. Petition for appointment of conservator for absentee.

(a) Any person may file with the clerk a petition for the appointment of a conservator of the property of the absent owner when the following conditions exist:

(i) A person owns property located in this state and his location is unknown and no provision for care, control and supervision of the property has been made; and

(ii) The property is likely to be lost or damaged or the dependents of the owner are likely to be deprived of means of support because of the absence of the owner.

(b) The petition shall state:

(i) The name, age and last known address of the proposed ward and the names and addresses of the spouse and children of the proposed ward or of his parents if the proposed ward has no spouse or children or if he is a minor. If there are no spouse, children or parents, then the petition shall state the names and addresses of the proposed ward's brothers and sisters. If there are no brothers or sisters, then the petition shall state the names and addresses of the nearest known relatives of the proposed ward;

(ii) The facts concerning the disappearance of the absentee;

(iii) The name and address of the proposed conservator, and his qualifications to serve in that capacity;

(iv) A general description of the property of the proposed ward within the state and of his right to receive property, the estimated present value of the real property, the estimated gross annual income of the estate and whether any money is payable, or to become payable, to the proposed ward from any source;

(v) The facts showing the property of the absentee is likely to be lost or damaged, or his dependents are likely to be deprived of means of support because of his absence, and no proper provision has been made for the care, control and supervision of the property; and

(vi) The interests of the petitioner.



3-3-202. Original notice governed by rules of civil procedure.

3-3-202. Original notice governed by rules of civil procedure.

Notice of the filing of the petition and of the time and place set for the hearing on the petition shall be served upon the absentee by publication as provided by the Wyoming Rules of Civil Procedure.



3-3-203. Additional notice governed by rules of civil procedure.

3-3-203. Additional notice governed by rules of civil procedure.

(a) Notice of the filing of the petition and of the time and place set for the hearing on the petition shall also be served as provided by the Wyoming Rules of Civil Procedure on:

(i) The spouse and children of the absentee;

(ii) The testamentary beneficiaries, if known, and intestate heirs of the absentee; or

(iii) The parents or guardian of the absentee if he is a minor.



3-3-204. Pleadings and trial; rules of civil procedure.

3-3-204. Pleadings and trial; rules of civil procedure.

All proceedings for the appointment of a conservator for an absent person shall be governed by the Wyoming Rules of Civil Procedure and the Wyoming Rules of Evidence.



3-3-205. Appointment of conservator.

3-3-205. Appointment of conservator.

If the allegations of the petition are proved by a preponderance of the evidence, the court may appoint a conservator.



3-3-206. Appointment of temporary conservator.

3-3-206. Appointment of temporary conservator.

Upon the filing of a petition for a temporary conservator and after a hearing the court may appoint a temporary conservator subject to any notice and conditions the court prescribes.






ARTICLE 3 - STANDBY CONSERVATORSHIPS

3-3-301. Voluntary petition for appointment of conservator; standby basis.

3-3-301. Voluntary petition for appointment of conservator; standby basis.

Any adult who is of sound mind may execute a petition for the voluntary appointment of a conservator of his property upon the express condition that the petition shall be acted upon by the court only upon the occurrence of a specified event or on the existence of a described condition of the mental or physical health of the petitioner. The occurrence of the specified event or the existence of the described condition shall be established in the manner directed in the petition.



3-3-302. Petition may nominate conservator.

3-3-302. Petition may nominate conservator.

The petition may nominate a person for appointment to serve as conservator, and may request that the appointment be made without bond, or with bond of a certain stated sum. When appointing the conservator the court shall give due regard to the nomination and other requests and recommendations contained in the petition.



3-3-303. Deposit of petition.

3-3-303. Deposit of petition.

The petition may be deposited with any person, firm, bank or trust company selected by the petitioner.



3-3-304. Revocation of petition.

3-3-304. Revocation of petition.

Any time before the appointment of a conservator, the petition may be revoked by the petitioner if he is of sound mind. Revocation shall be accomplished by the destruction of the petition by the petitioner or by an instrument of revocation acknowledged by the petitioner and delivered to the depository.



3-3-305. Filing petition upon occurrence of conditions.

3-3-305. Filing petition upon occurrence of conditions.

Any time after the deposit of the petition and before its revocation, it may be brought on for hearing upon the filing of a statement verified by the person having possession of the petition showing that the event or the condition provided for in the petition has occurred. The petition and the verified statement shall be filed with the clerk of court of the county in which the person who executed the petition then resides.



3-3-306. Time of appointment of conservator.

3-3-306. Time of appointment of conservator.

At the time the verified statement is filed, the court may appoint the conservator nominated in the petition or may set the petition for hearing on notice prescribed by the court.






ARTICLE 4 - FOREIGN CONSERVATORS

3-3-401. Appointment of ancillary or foreign guardians or conservators.

3-3-401. Appointment of ancillary or foreign guardians or conservators.

(a) When there is no conservatorship, nor any petition therefor pending in this state, a duly qualified foreign conservator or guardian of a nonresident ward may, upon application, be appointed conservator of the property of the person in this state. For good cause shown, the court may appoint a resident conservator to act jointly with a foreign conservator.

(b) When a resident ward has a nonresident guardian or conservator, the guardian or conservator shall:

(i) File a certified copy of the order establishing the guardianship or conservatorship;

(ii) Obtain an order from a Wyoming court appointing him an ancillary guardian or conservator of the ward for as long as the ward is a resident of this state and the person remains the duly appointed guardian or conservator in the other state.



3-3-402. Petition.

3-3-402. Petition.

(a) The petition for appointment of a foreign or ancillary conservator or guardian as conservator in this state shall include:

(i) The names and addresses of the nonresident ward and of the nonresident conservator or guardian;

(ii) The name and address of the resident conservator;

(iii) A certified copy of the letters of conservatorship or of guardianship issued to the foreign conservator or guardian;

(iv) A certified copy of the bond of the foreign conservator or guardian or a certified copy of the order appointing the foreign conservator or guardian showing that no bond was required;

(v) The description and estimated value of the nonresident ward's property in this state; and

(vi) The name and address of the person in possession of the property in this state belonging to the nonresident ward.



3-3-403. Personal property.

3-3-403. Personal property.

The court of the county where the nonresident ward has personal property may authorize the foreign conservator or guardian of a nonresident ward to receive the property upon compliance with the provisions of W.S. 2-11-301 through 2-11-303.



3-3-404. Filing of bond.

3-3-404. Filing of bond.

The court may require the foreign or ancillary conservator or guardian to file a bond satisfactory to the court. The foreign or ancillary conservator or guardian shall file with the clerk of court his bond as required by the court of this state.



3-3-405. Order for delivery.

3-3-405. Order for delivery.

Upon the filing of the bond required by the court of this state the court shall order the personal property of the nonresident ward delivered to the foreign conservator or guardian. The foreign conservator or guardian shall execute and file with the court a receipt itemizing the property of the nonresident ward received by him.



3-3-406. Recording of bond; notice to court.

3-3-406. Recording of bond; notice to court.

(a) The clerk shall mail to the court which granted the foreign letters of conservatorship or of guardianship copies of:

(i) The letters of conservatorship or guardianship issued by the Wyoming court;

(ii) The bond filed with the Wyoming court; and

(iii) The receipt of the foreign conservator or guardian itemizing property delivered to and received by the foreign conservator or guardian and showing date of delivery.






ARTICLE 5 - CONSERVATORS OF ESTATES OF MINORS AND INCOMPETENTSADMITTED TO STATE INSTITUTIONS

3-3-501. Designation of conservators; exception.

3-3-501. Designation of conservators; exception.

(a) The administrator of the Wyoming life resource center is appointed conservator of the estate of:

(i) Each adult admitted to the Wyoming life resource center unless a conservator or other duly authorized agent has already been appointed for the person; and

(ii) Each minor with an estate of more than five thousand dollars ($5,000.00) admitted to the center unless a conservator has already been appointed for the minor.

(b) The superintendent of the Wyoming state hospital is appointed conservator of the estate of:

(i) Each adult resident adjudged to be a mentally incompetent person unless a conservator or other duly authorized agent has already been appointed for the person; and

(ii) Each minor with an estate of more than five thousand dollars ($5,000.00) admitted to the institution unless a conservator has already been appointed for the minor.



3-3-502. Duration of appointment; bonds.

3-3-502. Duration of appointment; bonds.

A conservator appointed under this article shall serve as conservator of the estates of the patients or residents of the institution until a successor has been appointed and qualified or until the conservatorship for any individual ward is otherwise terminated. The conservator's official bond as superintendent of the institution shall be sufficient security for all money and property coming into possession of the conservator unless the director of the department of health requires an additional bond.



3-3-503. Authority generally; required reports.

3-3-503. Authority generally; required reports.

(a) The conservator may:

(i) Receive money or property of the ward paid or delivered to him;

(ii) Disburse funds of the ward necessary for the support, maintenance and general welfare of the ward;

(iii) With the consent and approval of the director of the department of health, invest a reasonable amount of the funds in any investment authorized by Wyoming law, and reconvert the investment into cash when needed for the ward's support and maintenance.

(b) The conservator shall:

(i) Deposit excess funds of the ward in a federally insured interest bearing account in a financial institution of his choice;

(ii) Submit an annual report to the court having jurisdiction accounting for all money and property coming into his possession for the benefit of each ward and itemizing all disbursements made from the ward's assets.



3-3-504. Transfer of funds to court appointed conservator.

3-3-504. Transfer of funds to court appointed conservator.

If a conservator for a minor or incompetent person is appointed by a court of this state after the person has been admitted to the Wyoming life resource center or the Wyoming state hospital, the conservatorship created for the ward under this article shall terminate and all money and property of the ward in the possession of the conservator appointed under this article shall be delivered to the court appointed conservator upon proof of his appointment and qualification.



3-3-505. Transfer of funds to successor upon termination of appointment as superintendent.

3-3-505. Transfer of funds to successor upon termination of appointment as superintendent.

Upon termination of his appointment as superintendent of the institution, a conservator appointed under this article shall transfer to his successor all funds and property which he holds as conservator.



3-3-506. Transfer of funds upon discharge, etc., of minor or incompetent.

3-3-506. Transfer of funds upon discharge, etc., of minor or incompetent.

Upon termination of the conservatorship by the death of the ward or by his discharge from the institution, all assets of the ward in the possession of a conservator appointed under this article shall be delivered to the person entitled by law to receive them.






ARTICLE 6 - DUTIES AND POWERS OF CONSERVATOR

3-3-601. General duties of conservator.

3-3-601. General duties of conservator.

The conservator of the estate shall protect and preserve it, invest it prudently, account for it as provided in the Wyoming statutes, expend it for the benefit of the ward and perform all other duties required by law. At the termination of the conservatorship, the conservator shall deliver the assets of the ward to the person entitled to receive them.



3-3-602. Inventory of ward's property.

3-3-602. Inventory of ward's property.

Within ninety (90) days after the date of his appointment, or, within additional time allowed by the court, a conservator shall file in the court a verified inventory of all of the property of the ward which has come into his possession or of which he has knowledge. When any property of the ward not listed in the inventory comes into the possession or to the knowledge of the conservator, he shall include the after discovered property in his next accounting.



3-3-603. Disposition of will by conservator.

3-3-603. Disposition of will by conservator.

When the conservator receives an instrument purporting to be the will of the ward he shall immediately deliver it to the court.



3-3-604. Court order to preserve testamentary intent of ward.

3-3-604. Court order to preserve testamentary intent of ward.

The court may read the instrument purporting to be the will of the ward which the conservator delivered to the court. With or without notice as it may determine, the court may enter any orders it deems advisable for the proper administration of the conservatorship in light of the expressed testamentary intent of the ward.



3-3-605. Court to file sealed copy and deliver will to conservator.

3-3-605. Court to file sealed copy and deliver will to conservator.

A copy of an instrument purporting to be the will of a ward coming into the possession of the court under W.S. 3-3-603, shall be made, sealed and deposited in the file of the conservatorship. The original copy of the will shall be sealed and returned to the conservator.



3-3-606. Powers of conservator without order of court.

3-3-606. Powers of conservator without order of court.

(a) Without prior order of the court the conservator may:

(i) Collect, receive, receipt for any principal or income;

(ii) Enforce, defend against or prosecute any claim by or against the ward or the conservator;

(iii) Sue on and defend claims in favor of or against the ward or the conservator;

(iv) Sell and transfer personal property of a perishable nature and personal property for which there is a regularly established market;

(v) Vote at corporate meetings in person or by proxy;

(vi) Receive additional property from any source;

(vii) Continue to hold any investment or other property originally received by him, and any increase thereof, pending the timely filing of the first annual report;

(viii) Apply the principal, income and profits of the estate of the ward, to the extent necessary, for the comfortable and suitable maintenance, education, support and care of the ward in an amount proportionate to the value of his estate or his condition in life taking into account any parental duty of support as provided in W.S. 3-3-607;

(ix) Invest the funds belonging to the ward;

(x) Pay the funds to or for the benefit of the ward in any of the following ways:

(A) Directly to the ward;

(B) Directly to the provider for the maintenance, support, education and care of the ward;

(C) To the legal guardian of the person of the ward; or

(D) To anyone who at the time has the custody and care of the person of the ward.

(xi) Appear for and represent the ward in all legal proceedings, unless another person is appointed for that purpose, and prosecute or defend actions, claims or proceedings in any jurisdiction for the protection of estate assets and of the conservator in the performance of his duties;

(xii) Request the court to modify the conservator's range of duties if the changed circumstances of the ward require such modifications.



3-3-607. Powers of conservator subject to the approval of the court.

3-3-607. Powers of conservator subject to the approval of the court.

(a) Upon order of the court after hearing and notice as prescribed by the court the conservator may:

(i) Apply any portion of the income or of the estate of the ward for the support of any person for whose support the ward is legally liable;

(ii) Compromise or settle any claim by or against the ward or the conservator, and adjust, arbitrate or compromise claims in favor of or against the ward or conservator;

(iii) Apply the income and profits of the minor ward for his maintenance, care, support and education if the court finds that the parent of the minor ward should be relieved of the obligation of parental support;

(iv) Do any other thing that the court determines to be in the best interest of the ward and his estate;

(v) Sell, mortgage, exchange, pledge or lease real and personal property belonging to the ward, including the homestead and exempt personal property when it appears to be in the best interest of the ward, in the same manner and by the same procedure provided by title 2, Wyoming statutes for the sale, mortgage, exchange, pledge and lease by personal representatives in administration of estates of decedents;

(vi) Create a written revocable inter vivos trust, with a corporate trustee whose principal place of business is in Wyoming and which has trust powers under or in accordance with the laws of Wyoming, and transfer to the trust any part or all of the assets belonging to the ward. The trust shall provide by its terms that it may be revoked at any time by the court in which event the trustee shall deliver all of the trust assets then in its possession in accordance with the order of the court.



3-3-608. Appointment of attorney in compromise of personal injury settlements.

3-3-608. Appointment of attorney in compromise of personal injury settlements.

Notwithstanding the provisions of W.S. 3-3-607(a)(ii), prior to authorizing a compromise of a claim for damages on account of personal injuries to the ward, the court may order an independent investigation by an attorney other than the attorney for the conservator. The cost of the investigation, including a reasonable attorney fee, shall be taxed as part of the cost of the conservatorship.



3-3-609. Powers of conservators; same as fiduciaries.

3-3-609. Powers of conservators; same as fiduciaries.

Except as expressly modified in title 3, Wyoming statutes, a conservator has the powers relating to all fiduciaries as provided in title 2, Wyoming statutes.



3-3-610. Breach of contracts.

3-3-610. Breach of contracts.

A conservator may breach contracts of the ward entered into by the ward prior to the appointment of the conservator after notice and hearing and order of the court for good cause. The conservator shall incur the same liability of the ward's estate for the breach as the ward would have incurred for the breach had he been competent.



3-3-611. Tort liability of conservator.

3-3-611. Tort liability of conservator.

The fact that a person is a conservator or a guardian shall not in itself make him personally liable for damages for the acts of his ward.






ARTICLE 7 - CLAIMS

3-3-701. Claims against the ward.

3-3-701. Claims against the ward.

Claims against the ward accruing before or after the appointment of the conservator, and whether arising in contract or tort after being allowed or established as provided in W.S. 3-3-701 through 3-3-711, shall be paid by the conservator from the assets of the conservatorship.



3-3-702. Filing of claim; exceptions.

3-3-702. Filing of claim; exceptions.

(a) All claims against the ward shall be filed in duplicate with the clerk of the court in which the conservatorship was created. If only one (1) copy of a claim is filed, the clerk shall make a duplicate and shall charge the claimant a reasonable fee.

(b) The clerk shall forthwith transmit to the conservator one (1) copy of each claim filed.

(c) Any claim not in excess of two hundred dollars ($200.00) may be allowed by the conservator without the filing of the claim by the creditor. The conservator is accountable to the court for paying a claim under this subsection.

(d) Valid contract claims arising in the ordinary course of the conduct of the business or affairs of the ward by the conservator may be paid by the conservator without requiring affidavit or filing.



3-3-703. Affidavit and supporting documentation.

3-3-703. Affidavit and supporting documentation.

(a) When a claim is filed with the clerk it shall be supported by satisfactory vouchers or other evidence supporting the claim, and by the affidavit of the claimant or someone in his behalf that the account is justly due, or if it is not due, when it will or may become due, that no payments have been made thereon which are not credited, and that there are no offsets to the claim to the knowledge of the affiant. If the claim is not due when filed or is contingent, an explanation of the claim shall be stated.

(b) If the claim is founded on a bond, bill, note or other instrument, a copy of the instrument shall accompany the claim. The original instrument shall be exhibited to the conservator if demanded, unless it is lost or destroyed, in which case the claimant shall accompany his claim by his affidavit containing a copy or particular description of the instrument and stating its loss or destruction. If the claim, or any part thereof, is secured by a mortgage or other lien which has been recorded or filed in the office of the county clerk in the county in which the land or property affected by it is situate, it is sufficient to describe the mortgage or lien and refer to the date, filing number and volume and page of its record.



3-3-704. Claims of conservators.

3-3-704. Claims of conservators.

(a) If the conservator is a creditor of the ward, he shall file his claim as other creditors and the court shall appoint a competent person as temporary conservator to represent the ward in the matter allowing or disallowing the claim. The same procedure shall be followed in the case of joint conservators, where all of the conservators are creditors of the ward. If one (1) of the joint conservators is not a creditor of the ward, the disinterested conservator shall represent the ward in the matter of allowing or disallowing the claim against the estate by a conservator.

(b) The temporary conservator shall investigate the claim and report his findings to the court and his recommendation whether the claim should be allowed or disallowed. If the court disallows the claim, it shall be treated as a rejected claim.



3-3-705. Claims; statutes of limitations.

3-3-705. Claims; statutes of limitations.

(a) The filing of a claim in the conservatorship tolls the statute of limitations applicable to the claim until the claim is rejected by the conservator.

(b) It is within the discretion of the conservator to determine whether or not the applicable statute of limitations shall be invoked to bar a claim which he believes to be just, and his decision as to invoking the statute shall be final.



3-3-706. Allowance and rejection of claims.

3-3-706. Allowance and rejection of claims.

(a) Within sixty (60) days after the filing of a claim, the conservator shall either allow the claim in a writing filed with the clerk, or reject the claim in whole or in part in a writing filed with the clerk.

(b) When a claim has been filed with the clerk and is rejected in whole or in part, the conservator shall, immediately upon rejection, notify the claimant by certified mail.



3-3-707. Action precluded until claim rejected; exception.

3-3-707. Action precluded until claim rejected; exception.

No holder of a claim against a ward shall maintain any action thereon unless the claim is first rejected in whole or in part by the conservator and the rejection filed with the clerk.



3-3-708. Compelling payment of claims.

3-3-708. Compelling payment of claims.

(a) No claimant may compel payment of his claim until it has been duly filed and allowed by the conservator or reduced to judgment and a certified copy of the judgment filed with the clerk.

(b) Any judgment rendered upon any claim for money only establishes the claim as if it had been allowed by the conservator. The judgment shall order that the conservator pay the amount adjudged to be due, to the extent of assets available, to satisfy claims against the ward, augmented by any liability insurance proceeds available as to the claim.

(c) If judgment is for the recovery of real or personal property or the enforcement of lien thereon, no execution shall issue until ten (10) days after a certified copy of the judgment has been filed with the clerk.



3-3-709. Judgments; execution and levy.

3-3-709. Judgments; execution and levy.

(a) When a judgment has been entered against the ward prior to the appointment of a conservator, no execution shall issue thereon after the conservator is appointed unless the judgment is for the recovery of real or personal property or the enforcement of a lien. A judgment against the ward for the recovery of money shall be filed with the clerk as any other claim. If execution is levied upon any property of the ward before the appointment of a conservator, the property may be sold for the satisfaction of the judgment and the officer making the sale shall account to the conservator for any surplus realized from the sale.

(b) A judgment rendered against a ward for whom a conservator is appointed after verdict or decision on an issue of fact, but before judgment is entered, shall be filed with the clerk as any other claim.

(c) No execution shall issue upon nor any levy be made against any property of the estate of a ward under any judgment against the ward or conservator, unless the judgment is for the recovery of real or personal property or the enforcement of a lien.

(d) This section shall not be construed to prevent the enforcement of a mortgage, pledge or other lien upon property in an appropriate proceeding.



3-3-710. Pending actions against the ward.

3-3-710. Pending actions against the ward.

Any action, including any counterclaim in any pending action, pending against the ward at the time the conservator is appointed, shall be considered a claim filed in accordance with the provisions of W.S. 3-3-702 and 3-3-703, if notice of substitution of the conservator as a party to the action is served on the conservator and a duplicate of proof of service of the notice of the substitution is filed with the clerk.



3-3-711. Payment of claims in insolvent conservatorship.

3-3-711. Payment of claims in insolvent conservatorship.

When it appears the assets of the ward are insufficient to pay in full all claims against the ward, the conservator shall report the relevant facts to the court. The court shall, upon hearing, with notice to all persons who have filed claims, order the pro rata payment of claims giving claimants the same priority, if any, as they would have if the ward were not under conservatorship. Priority of payment shall be given to court costs and other costs of administration of the conservatorship.






ARTICLE 8 - GIFTS

3-3-801. Conservator may make gifts.

3-3-801. Conservator may make gifts.

For good cause shown and under order of court, a conservator may make gifts on behalf of the ward out of the assets of the ward to persons or religious, educational, scientific, charitable or other nonprofit organizations to whom or to which gifts were regularly made prior to the appointment of the conservator. The making of gifts from the assets of the ward shall not foreseeably impair the ability to provide adequately for the best interests of the ward.






ARTICLE 9 - CONSERVATOR'S REPORT

3-3-901. Conservator shall report and account.

3-3-901. Conservator shall report and account.

(a) A conservator shall present to the court and file in the conservatorship proceedings a written verified report and accounting of his administration:

(i) Annually, within sixty (60) days following the anniversary date of his appointment, unless the court otherwise orders on good cause shown;

(ii) Upon filing his resignation and before his resignation is accepted by the court;

(iii) Within thirty (30) days following the date of his removal;

(iv) Within sixty (60) days following the date of termination of the conservatorship, unless that time is extended by the court;

(v) At other times as the court may order.



3-3-902. Requirement of report and accounting.

3-3-902. Requirement of report and accounting.

(a) The report and accounting required by W.S. 3-3-901 shall account for all of the assets, property and income of the ward during the period since the close of the last previous accounting, and shall include the following information so far as applicable:

(i) The balance of funds on hand at the close of the previous accounting, and all amounts received from whatever source during the period covered by the accounting;

(ii) An itemized account of all disbursements made during the period covered by the accounting;

(iii) Changes in investments since the last previous report, including a list of all assets and recommendations of the conservator for the retention or disposition of any property held by the conservator;

(iv) The amount of the bond of the conservator and the name of the surety;

(v) The residence or physical location of the ward;

(vi) The general physical and mental conditions of the ward;

(vii) A description of those duties the conservator is exercising under W.S. 3-3-606 and 3-3-607; and

(viii) Such other information necessary to show the condition of the affairs of the conservatorship.






ARTICLE 10 - COSTS AND ACCOUNTS

3-3-1001. Payment of court costs.

3-3-1001. Payment of court costs.

No order shall be entered approving an annual report of a guardian or conservator until the court costs which have been incurred in the guardianship or conservatorship have been paid or provided for.



3-3-1002. Court costs of guardianship.

3-3-1002. Court costs of guardianship.

The ward or his estate shall be charged with the court costs of a guardianship of a ward, including the reasonable fees of the guardian and the attorney for the guardian.



3-3-1003. Court costs of conservatorship.

3-3-1003. Court costs of conservatorship.

The ward or his estate shall be charged with the court costs of a conservatorship for a ward, including the reasonable fees of the conservator and the attorney for the conservator.



3-3-1004. Settlement of accounts.

3-3-1004. Settlement of accounts.

The court shall settle each account filed by a conservator by allowing or disallowing it, either in whole or in part, or by surcharging the account against the conservator.






ARTICLE 11 - TERMINATION OF GUARDIANSHIPS AND CONSERVATORSHIPS

3-3-1101. Cause for termination.

3-3-1101. Cause for termination.

(a) A guardianship shall cease, and a conservatorship shall terminate, upon the occurrence of any of the following circumstances:

(i) If upon attaining the age of majority when the ward is a minor who has not been adjudged an incompetent person or a mentally incompetent person;

(ii) The death of the ward, subject to W.S. 3-2-109(a)(iii) and 3-2-201(a)(x);

(iii) A determination by the court that the ward is competent and capable of managing his property and affairs, and that the continuance of the guardianship or conservatorship is not in his best interest;

(iv) A determination by the court that the guardian or conservator is not acting in the best interest of the ward. In such case, the court shall appoint another guardian or conservator;

(v) Upon determination by the court that the conservatorship or guardianship is no longer necessary for any other reason.



3-3-1102. Assets exhausted.

3-3-1102. Assets exhausted.

(a) When the assets of the estate of the ward do not exceed the amount of charges and claims against them, the court may direct the conservator to proceed to terminate the conservatorship.

(b) When the assets of a minor ward are exhausted or consist of only personal property of an aggregate value not in excess of five thousand dollars ($5,000.00), the court, upon application or upon its own motion, may terminate the conservatorship and direct the conservator to deliver the property to the parent or other person having custody of a minor ward for the use of the ward after payment of allowed claims and expenses of administration. Delivery of the property has the same force and effect as if delivery had been made to the ward after he attains majority.



3-3-1103. Accounting to ward; notice of hearing.

3-3-1103. Accounting to ward; notice of hearing.

Upon termination of a conservatorship, the conservator shall pay the costs of administration and render a full and complete accounting to the ward or his personal representative and to the court. Notice of hearing on the final report of a conservator shall be served on the ward or his personal representative unless notice is waived. Notice shall be served at the time and in the manner prescribed by the court.



3-3-1104. Delivery of assets.

3-3-1104. Delivery of assets.

Upon termination of a conservatorship, all assets of the ward shall be delivered, under direction of the court, to the person or persons entitled thereto.



3-3-1105. Petition to terminate.

3-3-1105. Petition to terminate.

(a) At any time, not less than six (6) months after the appointment of a guardian or conservator, the ward may petition the court alleging that he is no longer a proper subject of the guardianship or conservatorship and asking that the guardianship or conservatorship be terminated.

(b) If any petition for termination of guardianship or conservatorship is denied, no other petition for termination may be filed until six (6) months have elapsed since the denial of the former petition.



3-3-1106. Discharge of conservator and release of bond.

3-3-1106. Discharge of conservator and release of bond.

Upon settlement of the final accounting of a conservator and upon determination that the property of the ward has been delivered to the person or persons lawfully entitled thereto, the court shall discharge the conservator and discharge the surety on the bond of the conservator.









CHAPTER 4 - LIMITED GUARDIANS

3-4-101. Repealed By Laws 1998, ch. 114, 3.

3-4-101. Repealed By Laws 1998, ch. 114, 3.



3-4-102. Repealed By Laws 1998, ch. 114, 3.

3-4-102. Repealed By Laws 1998, ch. 114, 3.



3-4-103. Repealed By Laws 1998, ch. 114, 3.

3-4-103. Repealed By Laws 1998, ch. 114, 3.



3-4-104. Repealed By Laws 1998, ch. 114, 3.

3-4-104. Repealed By Laws 1998, ch. 114, 3.



3-4-105. Repealed By Laws 1998, ch. 114, 3.

3-4-105. Repealed By Laws 1998, ch. 114, 3.



3-4-106. Repealed By Laws 1998, ch. 114, 3.

3-4-106. Repealed By Laws 1998, ch. 114, 3.



3-4-107. Repealed By Laws 1998, ch. 114, 3.

3-4-107. Repealed By Laws 1998, ch. 114, 3.



3-4-108. Repealed By Laws 1998, ch. 114, 3.

3-4-108. Repealed By Laws 1998, ch. 114, 3.



3-4-109. Repealed By Laws 1998, ch. 114, 3.

3-4-109. Repealed By Laws 1998, ch. 114, 3.






CHAPTER 5 - DURABLE POWER OF ATTORNEY

ARTICLE 1 - IN GENERAL

3-5-101. When power of attorney not affected by disability.

3-5-101. When power of attorney not affected by disability.

(a) A person, known as the principal, may designate another person to act as the attorney in fact or agent for the principal. The power of attorney shall be in writing and shall state:

(i) "This power of attorney shall not become ineffective by my disability"; or

(ii) "This power of attorney shall become effective upon my disability"; or

(iii) Words showing the intent of the principal that the authority conferred by his power of attorney instrument shall be exercised notwithstanding his disability.

(b) Subject to the restrictions in W.S. 35-22-403, the authority of the attorney in fact or agent may be exercised by him on behalf of the principal according to the terms stated in the power of attorney instrument notwithstanding the subsequent disability or incapacity of the principal or uncertainty concerning whether the principal is alive or deceased.

(c) All acts done by the attorney in fact or agent pursuant to the power during any period of disability or incompetence or uncertainty as to whether the principal is dead or alive have the same effect and inure to the benefit of and bind the principal or his heirs, devisees and personal representative as if the principal were alive, competent and not disabled. If a conservator thereafter is appointed for the principal, the attorney in fact or agent, during the continuance of the appointment, shall account to the conservator rather than the principal. The conservator has the same power the principal would have had if he were not disabled or incompetent to revoke, suspend or terminate all or any part of the power of attorney or agency.



3-5-102. Other powers of attorney not revoked until notice of death or disability.

3-5-102. Other powers of attorney not revoked until notice of death or disability.

(a) The death, disability or incompetence of any principal who has executed a power of attorney in writing other than a power described by W.S. 3-5-101, does not revoke or terminate the agency as to the attorney in fact, agent or other person who, without actual knowledge of the death, disability or incompetence of the principal, acts in good faith under the power of attorney or agency. Any action so taken, unless otherwise invalid or unenforceable, binds the principal and his heirs, devisees and personal representatives.

(b) An affidavit executed by the attorney in fact or agent stating that at the time of doing an act pursuant to the power of attorney he did not have actual knowledge of the revocation or termination of the power of attorney by death, disability or incompetence, is, in the absence of fraud, conclusive proof of the nonrevocation or nontermination of the power at that time. If the exercise of the power requires execution and delivery of any instrument which is recordable, the affidavit when authenticated for record is likewise recordable.

(c) This section shall not be construed to alter or affect any provision for revocation or termination contained in the power of attorney.



3-5-103. Revocation of power of attorney by recordation.

3-5-103. Revocation of power of attorney by recordation.

Unless the power of attorney otherwise specifically provides, any power of attorney executed after the effective date of this act, including but not limited to powers of attorney described in W.S. 3-5-101 or 3-5-102, may be revoked by recording an instrument of revocation with a true copy of the power of attorney attached, in the office of the county clerk of the county in which the principal resides. Constructive notice of the revocation is given from and after the date of recording the instrument of revocation.






ARTICLE 2 - DURABLE POWER OF ATTORNEY FOR HEALTH CARE

3-5-201. Repealed By Laws 2005, ch. 161, 3.

3-5-201. Repealed By Laws 2005, ch. 161, 3.



3-5-202. Repealed By Laws 2005, ch. 161, 3.

3-5-202. Repealed By Laws 2005, ch. 161, 3.



3-5-203. Repealed By Laws 2005, ch. 161, 3.

3-5-203. Repealed By Laws 2005, ch. 161, 3.



3-5-204. Repealed By Laws 2005, ch. 161, 3.

3-5-204. Repealed By Laws 2005, ch. 161, 3.



3-5-205. Repealed By Laws 2005, ch. 161, 3.

3-5-205. Repealed By Laws 2005, ch. 161, 3.



3-5-206. Repealed By Laws 2005, ch. 161, 3.

3-5-206. Repealed By Laws 2005, ch. 161, 3.



3-5-207. Repealed By Laws 2005, ch. 161, 3.

3-5-207. Repealed By Laws 2005, ch. 161, 3.



3-5-208. Repealed By Laws 2005, ch. 161, 3.

3-5-208. Repealed By Laws 2005, ch. 161, 3.



3-5-209. Repealed By Laws 2005, ch. 161, 3.

3-5-209. Repealed By Laws 2005, ch. 161, 3.



3-5-210. Repealed By Laws 2005, ch. 161, 3.

3-5-210. Repealed By Laws 2005, ch. 161, 3.



3-5-211. Repealed By Laws 2005, ch. 161, 3.

3-5-211. Repealed By Laws 2005, ch. 161, 3.



3-5-212. Repealed By Laws 2005, ch. 161, 3.

3-5-212. Repealed By Laws 2005, ch. 161, 3.



3-5-213. Repealed By Laws 2005, ch. 161, 3.

3-5-213. Repealed By Laws 2005, ch. 161, 3.









CHAPTER 6 - VETERANS' GUARDIANSHIP

3-6-101. Short title.

3-6-101. Short title.

This act may be cited as the "Uniform Veterans' Guardianship Act".



3-6-102. Definitions.

3-6-102. Definitions.

(a) As used in this act:

(i) The term "person" includes a partnership, corporation or an association;

(ii) The term "bureau" means the United States veterans' bureau or its successor;

(iii) The terms "estate" and "income" shall include only moneys received by the guardian from the bureau and all earnings, interest and profits derived therefrom;

(iv) The term "benefits" shall mean all moneys payable by the United States through the bureau;

(v) The term "director" means the director of the United States veterans' bureau or his successor;

(vi) The term "ward" means a beneficiary of the bureau;

(vii) The term "guardian" as used herein shall mean any person acting as a fiduciary for a ward.



3-6-103. Appointment, confirmation or removal of guardian; administrator of veterans' affairs party in interest.

3-6-103. Appointment, confirmation or removal of guardian; administrator of veterans' affairs party in interest.

(a) Whenever, pursuant to any law of the United States or regulation of the bureau, the director requires, prior to payment of benefits, that a guardian be appointed for a ward, such appointment shall be made in the manner hereinafter provided.

(b) The administrator of veterans' affairs, or his successor, is and shall be a party in interest in any proceeding, heretofore or hereafter brought under the Uniform Veterans' Guardianship Act of this state for the appointment, confirmation, or removal of any guardian of the person or estate, or of both, of a minor, or insane or other mentally incompetent person, to whom or in whose behalf benefits have been paid or are payable by the veterans' administration or its predecessors or successors, and in any suit or other proceeding arising out of the administration of such person's estate, or in which the purpose thereof is to remove the disability of minority or of mental incompetency of such person.



3-6-104. Guardian limited to 5 wards; exceptions.

3-6-104. Guardian limited to 5 wards; exceptions.

(a) Except as hereinafter provided it shall be unlawful for any person to accept appointment as guardian of any ward if such proposed guardian shall at that time be acting as guardian for five (5) wards. In any case, upon presentation of a petition by an attorney of the bureau under this section alleging that a guardian is acting in a fiduciary capacity for more than five (5) wards and requesting his discharge for that reason, the court, upon proof substantiating the petition, shall require a final accounting forthwith from such guardian and shall discharge such guardian in said case.

(b) The limitations of this section shall not apply where the guardian is a bank or trust company acting for the wards' estates only. An individual may be guardian of more than five (5) wards if they are all members of the same family.



3-6-105. Petition for appointment of guardian; contents thereof.

3-6-105. Petition for appointment of guardian; contents thereof.

(a) A petition for the appointment of a guardian may be filed in any court of competent jurisdiction by or on behalf of any person who under existing law is entitled to priority of appointment. If there be no person so entitled or if the person so entitled shall neglect or refuse to file such a petition within thirty (30) days after mailing of notice by the bureau to the last known address of such person indicating the necessity for the same a petition for such appointment may be filed in any court of competent jurisdiction by or on behalf of any responsible person residing in this state.

(b) The petition for appointment shall set forth the name, age, place of residence of the ward, the names and places of residence of the nearest relatives, if known, and the fact that such ward is entitled to receive moneys payable by or through the bureau and shall set forth the amount of moneys then due and the amount of probable future payments.

(c) The petition shall also set forth the name and address of the person or institution, if any, having actual custody of the ward.

(d) In the case of a mentally incompetent ward the petition shall show that such ward has been rated incompetent on examination by the bureau in accordance with the laws and regulations governing the bureau.



3-6-106. Prima facie evidence of necessity for appointment; certificate of minor's age and that appointment condition precedent to payments.

3-6-106. Prima facie evidence of necessity for appointment; certificate of minor's age and that appointment condition precedent to payments.

Where a petition is filed for the appointment of a guardian of a minor ward a certificate of the director, or his representative, setting forth the age of such minor as shown by the records of the bureau and the fact that the appointment of a guardian is a condition precedent to the payment of any moneys due the minor by the bureau, shall be prima facie evidence of the necessity for such appointment.



3-6-107. Prima facie evidence of necessity for appointment; certificate of incompetency and that appointment condition precedent to payments.

3-6-107. Prima facie evidence of necessity for appointment; certificate of incompetency and that appointment condition precedent to payments.

Where a petition is filed for the appointment of a guardian of a mentally incompetent ward a certificate of the director, or his representative, setting forth the fact that such person has been rated incompetent by the bureau on examination in accordance with the laws and regulations governing such bureau, and that the appointment of a guardian is a condition precedent to the payment of any moneys due such person by the bureau, shall be prima facie evidence of the necessity for such appointment.



3-6-108. Notice upon filing of petition.

3-6-108. Notice upon filing of petition.

Upon the filing of a petition for the appointment of a guardian, under the provisions of this act, the court shall cause such notice to be given as provided by law.



3-6-109. Guardian to be fit and proper person; bond required.

3-6-109. Guardian to be fit and proper person; bond required.

Before making appointment under the provisions of this act the court shall be satisfied that the guardian whose appointment is sought is a fit and proper person to be appointed. Upon the appointment being made the guardian shall execute and file a bond to be approved by the court in an amount not less than the sum then due and estimated to become payable during the ensuing year. The said bond shall be in the form and be conditioned as required of guardians appointed under the guardianship laws of this state. The court shall have power from time to time to require the guardian to file an additional bond. Where a bond is tendered by a guardian with personal sureties, such sureties shall file with the court a certificate under oath which shall describe the property owned, both real and personal, and that they are each worth the sum named in the bond as the penalty thereof over and above all their debts and liabilities and exclusive of property exempt from execution.



3-6-110. Annual accounting; copy of accounts and pleadings to be filed with bureau; notice of hearing; administration of property from other sources.

3-6-110. Annual accounting; copy of accounts and pleadings to be filed with bureau; notice of hearing; administration of property from other sources.

(a) Every guardian, who has received or shall receive on account of his ward, any moneys from the veterans' administration, its predecessors or successor, shall file with the court annually, on the anniversary date of the appointment, in addition to such other accounts as may be required by the court, a full, true, and accurate account under oath, of all moneys so received by him, of all disbursements thereof, and showing the balance thereof in his hands at the date of such account and how invested. A certified copy of each of such accounts filed with the court shall be sent by the guardian to the office of the veterans' administration having jurisdiction over the area in which such court is located. A duplicate signed copy or certified copy of any petition, motion, or other pleading which is filed in the guardianship proceedings, or in any proceeding for the purpose of removing the disability of minority or of mental incompetency, shall be furnished by the person filing the same, to the office of the veterans' administration concerned. The court shall fix a time and place for the hearing on such account, petition, or other pleading, not less than fifteen (15) days nor more than thirty (30) days from the date of filing same, and notice thereof shall be given by the court to the aforesaid veterans' administration office not less than fifteen (15) days prior to the date fixed for the hearing. Notice of such hearing shall in like manner be given to the guardian.

(b) Any guardian appointed under this act shall be accountable for property derived from sources other than the veterans' administration and shall be accountable as is or may be required under the applicable law of this state pertaining to the property of minors or persons of unsound mind who are not beneficiaries of the veterans' administration; provided, however, that he may at his option administer the same as provided in this act and include an accounting for such assets and income in the same account required with respect to assets derived from the veterans' administration, and if so included, the procedure with respect thereto shall be that hereinabove prescribed.



3-6-111. Removal for failure to file accounts.

3-6-111. Removal for failure to file accounts.

If any guardian shall fail to file any account of the moneys received by him from the bureau on account of his ward within thirty (30) days after such account is required by either the court or the bureau, or shall fail to furnish the bureau a copy of his accounts as required by this act, such failure shall be grounds for removal.



3-6-112. Compensation of guardian.

3-6-112. Compensation of guardian.

Compensation payable to guardian shall not exceed five percent (5%) of the income of the ward during any year. In the event of extraordinary services rendered by such guardian the court may, upon petition and after hearing thereon, authorize additional compensation therefor payable from the estate of the ward. Notice of such petition and hearing shall be given the proper office in the bureau in the manner provided in W.S. 3-6-110. No compensation shall be allowed on the corpus of an estate received from a preceding guardian. The guardian may be allowed from the estate of his ward reasonable premiums paid by him to any corporate surety upon his bond.



3-6-113. Investment of surplus money; notice to bureau.

3-6-113. Investment of surplus money; notice to bureau.

(a) It shall be the duty of such guardians to invest and keep invested their ward's surplus money, but only in the securities or other property, and in the manner hereinafter indicated, and in which securities or other property the guardian has no interest. The investments, except those provided in paragraphs (i) and (ii) of this subsection hereof, shall be made only upon the prior approval of the court, after notice to the veterans' administration as provided in W.S. 3-6-110, as amended:

(i) Direct obligations of this state and of the United States government, and obligations, the interest and principal of which are both unconditionally guaranteed by the United States government;

(ii) The bonds of this state or of any other state, or any county, school districts, city, or town in the United States with a population of not less than one thousand (1,000) inhabitants; and where the laws do not permit such counties, cities, school districts, or towns to become indebted in excess of six percent (6%) of the assessed valuation of property for taxation therein, and where the total indebtedness of such county, school districts, city, or municipality, does not exceed six percent (6%) of the assessed valuation of property for taxation at the time of such investment: provided always, there has been no default for more than thirty (30) days during the preceding ten (10) years upon any bonds of the issuing state, county, city or town;

(iii) In the legally issued notes of the owner of the fee simple title to improved, unencumbered real property located in this state secured by first mortgage or deed of trust thereon: provided, that the total debt secured by such encumbrances shall not exceed sixty percent (60%) of the actual cash value of such real property at the time of such investment unless such loan be insured and while held by the guardian remain insured, by the federal housing administrator in accordance with the National Housing Act;

(iv) In the entire fee simple title to real estate or lease of real estate in this state and the purchase of all necessary equipment, but only as a home for the ward, or as a home for his dependent family, or to rehabilitate the ward, or to protect his interests. Such purchase or lease of real estate or other investment provided in this paragraph shall not be made except upon the entry of an order of the court after hearing upon verified petition. Notice of such hearing shall be given the veterans' administration as provided in W.S. 3-6-110, as amended. Title shall be taken in the ward's name. This paragraph shall not be construed to limit the right of the guardian, on behalf of his ward, to bid and to become the purchaser of real estate at a sale thereof pursuant to decree of foreclosure of a lien held by or for the ward, or at a tax or a trustee's sale, to protect the ward's right in the property so foreclosed or sold, or at a sale under partition decree, if necessary to protect the ward's interest in such property.



3-6-114. Support and maintenance of persons other than ward.

3-6-114. Support and maintenance of persons other than ward.

A guardian shall not apply any portion of the estate of his ward for the support and maintenance of any person other than his ward, except upon order of the court after a hearing, notice of which has been given the proper office of the bureau in the manner provided in W.S. 3-6-110.



3-6-115. Certified copies of public records.

3-6-115. Certified copies of public records.

Whenever a copy of any public record is required by the bureau to be used in determining the eligibility of any person to participate in benefits made available by such bureau, the official charged with the custody of such public record shall without charge provide the applicant for such benefits or any person acting on his behalf or the representative of such bureau with a certified copy of such record.



3-6-116. Repealed by Laws 1981, Sp. Sess., ch. 24, 2.

3-6-116. Repealed by Laws 1981, Sp. Sess., ch. 24, 2.



3-6-117. Discharge of guardian.

3-6-117. Discharge of guardian.

When a minor ward for whom a guardian has been appointed under the provisions of this act or other laws of this state shall have attained his or her majority, and if incompetent shall be declared competent by the bureau and the court, and when any incompetent ward, not a minor, shall be declared competent by said bureau and the court, the guardian shall upon making a satisfactory accounting be discharged upon a petition filed for that purpose.



3-6-118. Construction and applicability.

3-6-118. Construction and applicability.

This act shall be construed liberally to secure the beneficial intents and purposes thereof, and shall apply only to beneficiaries of the bureau.



3-6-119. Interpretation.

3-6-119. Interpretation.

This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.






CHAPTER 7 - PUBLIC GUARDIANSHIP

3-7-101. Repealed By Laws 1998, ch. 114, 3.

3-7-101. Repealed By Laws 1998, ch. 114, 3.



3-7-102. Repealed By Laws 1998, ch. 114, 3.

3-7-102. Repealed By Laws 1998, ch. 114, 3.



3-7-103. Repealed By Laws 1998, ch. 114, 3.

3-7-103. Repealed By Laws 1998, ch. 114, 3.



3-7-104. Repealed By Laws 1998, ch. 114, 3.

3-7-104. Repealed By Laws 1998, ch. 114, 3.



3-7-105. Repealed By Laws 1998, ch. 114, 3.

3-7-105. Repealed By Laws 1998, ch. 114, 3.






CHAPTER 8 - UNIFORM ADULT GUARDIANSHIP AND PROTECTIVEPROCEEDINGS JURISDICTION ACT

ARTICLE 1 - GENERAL PROVISIONS

3-8-101. Short title.

3-8-101. Short title.

This act may be cited as the "Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act".



3-8-102. Definitions.

3-8-102. Definitions.

(a) As used in this act:

(i) "Adult" means an individual who has attained eighteen (18) years of age;

(ii) "Conservator" means a person appointed by the court to administer the property of an adult, including a person appointed under W.S. 3-3-101 through 3-3-1106;

(iii) "Guardian" means a person appointed by the court to make decisions regarding the person of an adult, including a person appointed under W.S. 3-2-101 through 3-2-303;

(iv) "Guardianship order" means an order appointing a guardian;

(v) "Guardianship proceeding" means a judicial proceeding in which an order for the appointment of a guardian is sought or has been issued;

(vi) "Incompetent person" means an adult for whom a guardian has been appointed;

(vii) "Party" means the respondent, petitioner, guardian, conservator or any other person allowed by the court to participate in a guardianship or protective proceeding;

(viii) "Protected person" means an adult for whom a protective order has been issued;

(ix) "Protective order" means an order appointing a conservator or other order related to management of an adult's property;

(x) "Protective proceeding" means a judicial proceeding in which a protective order is sought or has been issued;

(xi) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(xii) "Respondent" means an adult for whom a protective order or the appointment of a guardian is sought;

(xiii) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States;

(xiv) "This act" means W.S. 3-8-101 through 3-8-502.



3-8-103. International application of act.

3-8-103. International application of act.

A court of this state may treat a foreign country as if it were a state for the purpose of applying this article and articles 2, 3 and 5 of this act.



3-8-104. Communication between courts.

3-8-104. Communication between courts.

(a) A court of this state may communicate with a court in another state concerning a proceeding arising under this act. The court may allow the parties to participate in the communication. Except as otherwise provided in subsection (b) of this section, the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

(b) Courts may communicate concerning schedules, calendars, court records and other administrative matters without making a record.



3-8-105. Cooperation between courts.

3-8-105. Cooperation between courts.

(a) In a guardianship or protective proceeding in this state, a court of this state may request the appropriate court of another state to do any of the following:

(i) Hold an evidentiary hearing;

(ii) Order a person in that state to produce evidence or give testimony pursuant to procedures of that state;

(iii) Order that an evaluation or assessment be made of the respondent;

(iv) Order any appropriate investigation of a person involved in a proceeding;

(v) Forward to the court of this state a certified copy of the transcript or other record of a hearing under paragraph (i) of this subsection or any other proceeding, any evidence otherwise produced under paragraph (ii) of this subsection, and any evaluation or assessment prepared in compliance with an order under paragraph (iii) or (iv) of this subsection;

(vi) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the incompetent or protected person;

(vii) Issue an order authorizing the release of medical, financial, criminal or other relevant information in that state, including protected health information as defined in 45 C.F.R. 160.103, as amended.

(b) If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (a) of this section, a court of this state has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.



3-8-106. Taking testimony in another state.

3-8-106. Taking testimony in another state.

(a) In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(b) In a guardianship or protective proceeding, a court in this state may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this state shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the best evidence rule.






ARTICLE 2 - JURISDICTION

3-8-201. Definitions; significant connection factors.

3-8-201. Definitions; significant connection factors.

(a) As used in this article:

(i) "Emergency" means a circumstance that likely will result in substantial harm to a respondent's health, safety or welfare and for which the appointment of a guardian is necessary because no other person has authority and is willing to act on the respondent's behalf;

(ii) "Home state" means the state in which the respondent was physically present, including any period of temporary absence, for at least six (6) consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian; or if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six (6) consecutive months ending within the six (6) months prior to the filing of the petition;

(iii) "Significant-connection state" means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

(b) In determining under W.S. 3-8-203 and 3-8-301(e) whether a respondent has a significant connection with a particular state, the court shall consider:

(i) The location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding;

(ii) The length of time the respondent at any time was physically present in the state and the duration of any absence;

(iii) The location of the respondent's property; and

(iv) The extent to which the respondent has ties to the state such as voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship and receipt of services.



3-8-202. Exclusive basis.

3-8-202. Exclusive basis.

This act provides the exclusive jurisdictional basis for a court of this state to appoint a guardian or issue a protective order for an adult.



3-8-203. Jurisdiction.

3-8-203. Jurisdiction.

(a) A court of this state has jurisdiction to appoint a guardian or issue a protective order for a respondent if:

(i) This state is the respondent's home state;

(ii) On the date the petition is filed, this state is a significant-connection state and:

(A) The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this state is a more appropriate forum; or

(B) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and before the court makes the appointment or issues the order:

(I) A petition for an appointment or order is not filed in the respondent's home state;

(II) An objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(III) The court in this state concludes that it is an appropriate forum under the factors set forth in W.S. 3-8-206.

(iii) This state does not have jurisdiction under either paragraph (i) or (ii) of this subsection, the respondent's home state and all significant connection states have declined to exercise jurisdiction because this state is the more appropriate forum, and jurisdiction in this state is consistent with the constitutions of this state and the United States; or

(iv) The requirements for special jurisdiction under W.S. 3-8-204 are met.



3-8-204. Special jurisdiction.

3-8-204. Special jurisdiction.

(a) A court of this state lacking jurisdiction under W.S. 3-8-203(a)(i) through (iii) has special jurisdiction to do any of the following:

(i) Appoint a guardian in an emergency for a term not exceeding ninety (90) days for a respondent who is physically present in this state;

(ii) Issue a protective order with respect to real or tangible personal property located in this state;

(iii) Appoint a guardian or conservator for an incompetent or protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to W.S. 3-8-301.

(b) If a petition for the appointment of a guardian in an emergency is brought in this state and this state was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.



3-8-205. Exclusive and continuing jurisdiction.

3-8-205. Exclusive and continuing jurisdiction.

Except as otherwise provided in W.S. 3-8-204, a court that has appointed a guardian or issued a protective order consistent with this act has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.



3-8-206. Appropriate forum.

3-8-206. Appropriate forum.

(a) A court of this state having jurisdiction under W.S. 3-8-203 to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If a court of this state declines to exercise its jurisdiction under subsection (a) of this section, it shall either dismiss or stay the proceeding. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c) In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:

(i) Any expressed preference of the respondent;

(ii) Whether abuse, neglect or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect or exploitation;

(iii) The length of time the respondent was physically present in or was a legal resident of this or another state;

(iv) The distance of the respondent from the court in each state;

(v) The financial circumstances of the respondent's estate;

(vi) The nature and location of the evidence;

(vii) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(viii) The familiarity of the court of each state with the facts and issues in the proceeding; and

(ix) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.



3-8-207. Jurisdiction declined by reason of conduct.

3-8-207. Jurisdiction declined by reason of conduct.

(a) If at any time a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the court may:

(i) Decline to exercise jurisdiction;

(ii) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(iii) Continue to exercise jurisdiction after considering:

(A) The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(B) Whether it is a more appropriate forum than the court of any other state under the factors set forth in W.S. 3-8-206(c); and

(C) Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of W.S. 3-8-203.

(b) If a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney's fees, investigative fees, court costs, communication expenses, witness fees and expenses and travel expenses. The court may not assess fees, costs or expenses of any kind against this state or a governmental subdivision, agency or instrumentality of this state unless authorized by law other than this act.



3-8-208. Notice of proceeding.

3-8-208. Notice of proceeding.

If a petition for the appointment of a guardian or issuance of a protective order is brought in this state and this state was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this state, notice of the petition shall be given to any person who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice shall be given in the same manner as notice is required to be given in this state.



3-8-209. Proceedings in more than one state.

3-8-209. Proceedings in more than one state.

(a) Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this state under W.S. 3-8-204(a)(i) or (ii), if a petition for the appointment of a guardian or issuance of a protective order is filed in this state and in another state and neither petition has been dismissed or withdrawn, the following rules shall apply:

(i) If the court in this state has jurisdiction under W.S. 3-8-203, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to that section before the appointment or issuance of the order;

(ii) If the court in this state does not have jurisdiction under W.S. 3-8-203, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this state shall dismiss the petition unless the court in the other state determines that the court in this state is a more appropriate forum.






ARTICLE 3 - TRANSFER OF GUARDIANSHIP OR CONSERVATORSHIP

3-8-301. Transfer of guardianship or conservatorship to another state.

3-8-301. Transfer of guardianship or conservatorship to another state.

(a) A guardian or conservator appointed in this state may petition the court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) of this section shall be given to any person that would be entitled to notice of a petition in this state for the appointment of a guardian or conservator.

(c) On the court's own motion or on request of the guardian or conservator, the incompetent or protected person or other person required to be notified of the petition, the court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court in the other state and the court finds that:

(i) The incompetent person is physically present in or is reasonably expected to move permanently to the other state;

(ii) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the incompetent person; and

(iii) Plans for care and services for the incompetent person in the other state are reasonable and sufficient.

(e) The court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:

(i) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in W.S. 3-8-201(b);

(ii) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(iii) Adequate arrangements will be made for management of the protected person's property.

(f) The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(i) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to W.S. 3-8-302; and

(ii) The documents required to terminate a guardianship or conservatorship in this state.



3-8-302. Accepting guardianship or conservatorship transferred from another state.

3-8-302. Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this state under provisions similar to W.S. 3-8-301, the guardian or conservator shall petition the court in this state to accept the guardianship or conservatorship. The petition shall include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) of this section shall be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this state. The notice shall be given in the same manner as notice is required to be given in this state.

(c) On the court's own motion or on request of the guardian or conservator, the incompetent or protected person or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The court shall issue an order provisionally granting a petition filed under subsection (a) of this section unless:

(i) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the incompetent or protected person; or

(ii) The guardian or conservator is ineligible for appointment in this state.

(e) The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this state upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to W.S. 3-8-301 transferring the proceeding to this state.

(f) Not later than ninety (90) days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this state.

(g) In granting a petition under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incompetent or protected person's incompetency and the appointment of the guardian or conservator.

(h) The denial by a court of this state of a petition to accept a guardianship or conservatorship transferred from another state shall not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this state under W.S. 3-2-101 through 3-3-1106 if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

(j) In granting a petition under this section, the court may require any report or impose any duty under W.S. 3-2-109, 3-2-201, 3-2-202, 3-3-601 through 3-3-611 or 3-3-901 and 3-3-902.






ARTICLE 4 - REGISTRATION AND RECOGNITION OF ORDERS FROM OTHERSTATES

3-8-401. Registration of guardianship orders.

3-8-401. Registration of guardianship orders.

If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in this state, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship order in this state by filing as a foreign judgment in a court, in any appropriate county of this state, certified copies of the order and letters of office.



3-8-402. Registration of protective orders.

3-8-402. Registration of protective orders.

If a conservator has been appointed in another state and a petition for a protective order is not pending in this state, the conservator appointed in the other state, after giving notice to the appointing court of an intent to register, may register the protective order in this state by filing as a foreign judgment in a court of this state, in any county in which property belonging to the protected person is located, certified copies of the order and letters of office and of any bond.



3-8-403. Effect of registration.

3-8-403. Effect of registration.

(a) Upon registration of a guardianship or protective order from another state, the guardian or conservator may exercise in this state all powers authorized in the order of appointment except as prohibited under the laws of this state, including maintaining actions and proceedings in this state and, if the guardian or conservator is not a resident of this state, subject to any conditions imposed upon nonresident parties.

(b) A court of this state may grant any relief available under this act and other law of this state to enforce a registered order.

(c) Any court in this state issuing a guardianship or protective order pursuant to this act may require the guardian or conservator to file a certified copy of any report or accounting the guardian or conservator files with the court.






ARTICLE 5 - MISCELLANEOUS PROVISIONS

3-8-501. Application.

3-8-501. Application.

(a) This act shall apply to any guardianship and protective proceeding begun on or after the effective date of this act.

(b) Articles 1, 3 and 4 of this act shall apply to any proceeding begun before the effective date of this act, regardless of whether a guardianship or protective order has been issued.



3-8-502. Relation to electronic signatures in global and national commerce act.

3-8-502. Relation to electronic signatures in global and national commerce act.

This act modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. section 7001, et seq., but does not modify, limit or supersede section 101(c) of that act, 15 U.S.C. section 7001(c) or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. section 7003(b).












TITLE 4 - TRUSTS

CHAPTER 1 - Uniform Fiduciaries Act

4-1-101. Renumbered by Laws 1979, ch. 142, 3.

4-1-101.Renumbered by Laws 1979, ch. 142, 3.



4-1-102. Renumbered by Laws 1979, ch. 142, 3.

4-1-102.Renumbered by Laws 1979, ch. 142, 3.



4-1-103. Renumbered by Laws 1979, ch. 142, 3.

4-1-103.Renumbered by Laws 1979, ch. 142, 3.



4-1-104. Renumbered by Laws 1979, ch. 142, 3.

4-1-104.Renumbered by Laws 1979, ch. 142, 3.



4-1-105. Renumbered by Laws 1979, ch. 142, 3.

4-1-105.Renumbered by Laws 1979, ch. 142, 3.



4-1-106. Renumbered by Laws 1979, ch. 142, 3.

4-1-106.Renumbered by Laws 1979, ch. 142, 3.



4-1-107. Renumbered by Laws 1979, ch. 142, 3.

4-1-107.Renumbered by Laws 1979, ch. 142, 3.



4-1-108. Renumbered by Laws 1979, ch. 142, 3.

4-1-108.Renumbered by Laws 1979, ch. 142, 3.



4-1-109. Renumbered by Laws 1979, ch. 142, 3.

4-1-109.Renumbered by Laws 1979, ch. 142, 3.



4-1-110. Renumbered by Laws 1979, ch. 142, 3.

4-1-110. Renumbered by Laws 1979, ch. 142, 3.



4-1-111. Renumbered by Laws 1979, ch. 142, 3.

4-1-111.Renumbered by Laws 1979, ch. 142, 3.






CHAPTER 2 - Uniform Act for Simplification of Fiduciary

4-2-101. Renumbered by Laws 1979, ch. 142, 3.

4-2-101. Renumbered by Laws 1979, ch. 142, 3.



4-2-102. Renumbered by Laws 1979, ch. 142, 3.

4-2-102. Renumbered by Laws 1979, ch. 142, 3.



4-2-103. Renumbered by Laws 1979, ch. 142, 3.

4-2-103. Renumbered by Laws 1979, ch. 142, 3.



4-2-104. Renumbered by Laws 1979, ch. 142, 3.

4-2-104. Renumbered by Laws 1979, ch. 142, 3.



4-2-105. Renumbered by Laws 1979, ch. 142, 3.

4-2-105. Renumbered by Laws 1979, ch. 142, 3.



4-2-106. Renumbered by Laws 1979, ch. 142, 3.

4-2-106. Renumbered by Laws 1979, ch. 142, 3.



4-2-107. Renumbered by Laws 1979, ch. 142, 3.

4-2-107. Renumbered by Laws 1979, ch. 142, 3.



4-2-108. Renumbered by Laws 1979, ch. 142, 3.

4-2-108. Renumbered by Laws 1979, ch. 142, 3.



4-2-109. Renumbered by Laws 1979, ch. 142, 3.

4-2-109. Renumbered by Laws 1979, ch. 142, 3.



4-2-110. Renumbered by Laws 1979, ch. 142, 3.

4-2-110. Renumbered by Laws 1979, ch. 142, 3.



4-2-111. Renumbered by Laws 1979, ch. 142, 3.

4-2-111. Renumbered by Laws 1979, ch. 142, 3.






CHAPTER 3 - Investment of Funds

4-3-101. Renumbered by Laws 1979, ch. 142, 3.

4-3-101. Renumbered by Laws 1979, ch. 142, 3.



4-3-102. Renumbered by Laws 1979, ch. 142, 3.

4-3-102. Renumbered by Laws 1979, ch. 142, 3.



4-3-103. Renumbered by Laws 1979, ch. 142, 3.

4-3-103. Renumbered by Laws 1979, ch. 142, 3.



4-3-104. Renumbered by Laws 1979, ch. 142, 3.

4-3-104. Renumbered by Laws 1979, ch. 142, 3.



4-3-105. Renumbered by Laws 1979, ch. 142, 3.

4-3-105. Renumbered by Laws 1979, ch. 142, 3.






CHAPTER 4 - Uniform Common Trust Fund Act

4-4-101. Renumbered by Laws 1979, ch. 142, 3.

4-4-101. Renumbered by Laws 1979, ch. 142, 3.



4-4-102. Renumbered by Laws 1979, ch. 142, 3.

4-4-102. Renumbered by Laws 1979, ch. 142, 3.



4-4-103. Renumbered by Laws 1979, ch. 142, 3.

4-4-103. Renumbered by Laws 1979, ch. 142, 3.






CHAPTER 5 - Mortgage, Lease or Sale

4-5-101. Renumbered by laws 1979, ch. 142, 2, 3.

4-5-101.Renumbered by laws 1979, ch. 142, 2, 3.



4-5-102. Renumbered by laws 1979, ch. 142, 2, 3.

4-5-102.Renumbered by laws 1979, ch. 142, 2, 3.



4-5-103. Renumbered by laws 1979, ch. 142, 2, 3.

4-5-103.Renumbered by laws 1979, ch. 142, 2, 3.



4-5-104. Renumbered by laws 1979, ch. 142, 2, 3.

4-5-104.Renumbered by laws 1979, ch. 142, 2, 3.






CHAPTER 6 - Administration of Estates of Missing Persons

4-6-101. Renumbered by Laws 1979, ch. 142, 3.

4-6-101.Renumbered by Laws 1979, ch. 142, 3.



4-6-102. Renumbered by Laws 1979, ch. 142, 3.

4-6-102.Renumbered by Laws 1979, ch. 142, 3.



4-6-103. Renumbered by Laws 1979, ch. 142, 3.

4-6-103.Renumbered by Laws 1979, ch. 142, 3.



4-6-104. Renumbered by Laws 1979, ch. 142, 3.

4-6-104.Renumbered by Laws 1979, ch. 142, 3.



4-6-105. Renumbered by Laws 1979, ch. 142, 3.

4-6-105.Renumbered by Laws 1979, ch. 142, 3.



4-6-106. Renumbered by Laws 1979, ch. 142, 3.

4-6-106.Renumbered by Laws 1979, ch. 142, 3.






CHAPTER 7 - Defaulting Fiduciaries

4-7-101. Renumbered by Laws 1979, ch. 142, 3.

4-7-101.Renumbered by Laws 1979, ch. 142, 3.



4-7-102. Renumbered by Laws 1979, ch. 142, 3.

4-7-102.Renumbered by Laws 1979, ch. 142, 3.



4-7-103. Renumbered by Laws 1979, ch. 142, 3.

4-7-103.Renumbered by Laws 1979, ch. 142, 3.






CHAPTER 8 - Uniform Trustees' Powers Act

4-8-101. Repealed By Laws 2003, Ch. 124, 3.

4-8-101.Repealed By Laws 2003, Ch. 124, 3.



4-8-102. Repealed By Laws 2003, Ch. 124, 3.

4-8-102.Repealed By Laws 2003, Ch. 124, 3.



4-8-103. Repealed By Laws 2003, Ch. 124, 3.

4-8-103.Repealed By Laws 2003, Ch. 124, 3.



4-8-104. Repealed By Laws 2003, Ch. 124, 3.

4-8-104.Repealed By Laws 2003, Ch. 124, 3.



4-8-105. Repealed By Laws 2003, Ch. 124, 3.

4-8-105.Repealed By Laws 2003, Ch. 124, 3.



4-8-106. Repealed By Laws 2003, Ch. 124, 3.

4-8-106.Repealed By Laws 2003, Ch. 124, 3.



4-8-107. Repealed By Laws 2003, Ch. 124, 3.

4-8-107.Repealed By Laws 2003, Ch. 124, 3.



4-8-108. Repealed By Laws 2003, Ch. 124, 3.

4-8-108.Repealed By Laws 2003, Ch. 124, 3.



4-8-109. Repealed By Laws 2003, Ch. 124, 3.

4-8-109.Repealed By Laws 2003, Ch. 124, 3.



4-8-110. Repealed By Laws 2003, Ch. 124, 3.

4-8-110.Repealed By Laws 2003, Ch. 124, 3.



4-8-111. Repealed By Laws 2003, Ch. 124, 3.

4-8-111.Repealed By Laws 2003, Ch. 124, 3.



4-8-112. Repealed By Laws 2003, Ch. 124, 3.

4-8-112.Repealed By Laws 2003, Ch. 124, 3.






CHAPTER 9 - UNIFORM PRUDENT INVESTOR ACT

4-9-101. Repealed By Laws 2003, Ch. 124, 3.

4-9-101.Repealed By Laws 2003, Ch. 124, 3.



4-9-102. Repealed By Laws 2003, Ch. 124, 3.

4-9-102.Repealed By Laws 2003, Ch. 124, 3.



4-9-103. Repealed By Laws 2003, Ch. 124, 3.

4-9-103.Repealed By Laws 2003, Ch. 124, 3.



4-9-104. Repealed By Laws 2003, Ch. 124, 3.

4-9-104.Repealed By Laws 2003, Ch. 124, 3.



4-9-105. Repealed By Laws 2003, Ch. 124, 3.

4-9-105.Repealed By Laws 2003, Ch. 124, 3.



4-9-106. Repealed By Laws 2003, Ch. 124, 3.

4-9-106.Repealed By Laws 2003, Ch. 124, 3.



4-9-107. Repealed By Laws 2003, Ch. 124, 3.

4-9-107.Repealed By Laws 2003, Ch. 124, 3.



4-9-108. Repealed By Laws 2003, Ch. 124, 3.

4-9-108.Repealed By Laws 2003, Ch. 124, 3.



4-9-109. Repealed By Laws 2003, Ch. 124, 3.

4-9-109.Repealed By Laws 2003, Ch. 124, 3.



4-9-110. Repealed By Laws 2003, Ch. 124, 3.

4-9-110.Repealed By Laws 2003, Ch. 124, 3.



4-9-111. Repealed by Laws 2003, Chapter 124, 3.

4-9-111.Repealed by Laws 2003, Chapter 124, 3.



4-9-112. Repealed By Laws 2003, Ch. 124, 3.

4-9-112.Repealed By Laws 2003, Ch. 124, 3.



4-9-113. Repealed By Laws 2003, Ch. 124, 3.

4-9-113.Repealed By Laws 2003, Ch. 124, 3.






CHAPTER 10 - UNIFORM TRUST CODE

ARTICLE 1 - GENERAL PROVISIONS ANDDEFINITIONS

4-10-101. Short title.

4-10-101.Short title.

This act may be cited as the Uniform Trust Code.



4-10-102. Scope.

4-10-102.Scope.

This act applies to charitable or noncharitable express trusts and trusts created pursuant to a statute, judgment or decree that requires the trust to be administered in the manner of an express trust.



4-10-103. Definitions.

4-10-103.Definitions.

(a)As used in this act:

(i)"Action," with respect to an act of a trustee, includes a failure to act;

(ii)"Beneficiary" means a person that:

(A)Has a present or future beneficial interest in a trust, vested or contingent; or

(B)In a capacity other than that of trustee or trust protector, holds a power of appointment over trust property.

(iii)"Charitable trust" means a trust, or portion of a trust, created for a charitable purpose described in W.S. 4-10-406(a);

(iv)"Conservator" for the purposes of this act means as defined in W.S. 3-1-101(a)(iii);

(v)"Environmental law" means a federal, state, or local law, rule, regulation, or ordinance relating to protection of the environment;

(vi)"Excluded fiduciary" means any fiduciary excluded from exercising certain powers under the trust instrument or by court order which powers may be exercised by the settlor, trust advisor, trust protector or other persons designated by the instrument or court order;

(vii)"Fiduciary" means a trustee under a testamentary or other trust, an executor, administrator, or personal representative of a decedent's estate, or any other party including a trust advisor or a trust protector, who is acting in a fiduciary capacity for any person, trust or estate;

(viii)"Guardian" for the purposes of this act means as defined in W.S. 3-1-101(a)(v);

(ix)"Incapacity" or "incompetency" or "incompetent person" means as defined in W.S. 3-1-101(a)(ix) unless otherwise defined by the terms of the trust;

(x)"Interests of the beneficiaries" means the beneficial interests provided in the terms of the trust;

(xi)"Jurisdiction," with respect to a geographic area, includes a state or country;

(xii)"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity;

(xiii)"Power of withdrawal" means a presently exercisable general power of appointment other than a power exercisable by a trustee which is limited by an ascertainable standard, or which is exercisable by another person only upon consent of the trustee or a person holding an adverse interest;

(xiv)"Property" means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein;

(xv)"Qualified beneficiary" means:

(A)A beneficiary who is currently entitled to mandatory distributions of income or principal from the trust or has a vested remainder interest in the residuary of the trust which is not subject to divestment;

(B)If a trust has no qualified beneficiary under subparagraph (A) of this paragraph, "qualified beneficiary" shall mean a beneficiary having a vested remainder interest in the residuary of the trust whose interest is subject to divestment only as a result of the beneficiary's death;

(C)If a trust has no qualified beneficiary under subparagraph (A) or (B) of this paragraph, "qualified beneficiary" shall mean a beneficiary currently eligible to receive discretionary distributions of income or principal from the trust, who has received one (1) or more distributions during the beneficiary's lifetime;

(D)If a trust has no qualified beneficiary under subparagraph (A), (B) or (C) of this paragraph, "qualified beneficiary" shall mean a beneficiary currently eligible to receive discretionary distributions of income or principal from the trust;

(E)The department of health is a qualified beneficiary as the vested remainder beneficiary of trusts established pursuant to W.S. 42-2-403(f)(i), (ii) and (iii) and 42 U.S.C. 1396p(d)(4)(A), (B) and (C).

(xvi)"Regulated financial services institution" means a financial institution as defined in W.S. 13-1-101(a)(ix) and any other financial services provider regulated by the state of Wyoming or agency of the federal government;

(xvii)"Revocable," as applied to a trust, means revocable by the settlor without the consent of the trustee or a person holding an adverse interest;

(xviii)"Settlor" means a person, including a testator, grantor or trust maker, who creates, transfers or contributes property to, a trust. If more than one (1) person creates, or transfers or contributes property to, a trust, each person is a settlor of the portion of the trust property attributable to that person's contributions or transfers, except to the extent another person has the power to revoke that portion;

(xix)"Spendthrift provision" means a term of a trust which restrains either a voluntary or an involuntary transfer, or both, of a beneficiary's interest and shall not include or prevent a disclaimer of an interest of a beneficiary;

(xx)"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band recognized by federal law or formally acknowledged by a state;

(xxi)"Terms of a trust" means the manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding;

(xxii)"Trust advisor" means the settlor of a trust instrument or another person whose appointment is provided in the trust instrument and whose powers are defined in W.S. 4-10-712;

(xxiii)"Trust protector" means any disinterested party whose appointment is provided for in the trust instrument or who is appointed by a court of competent jurisdiction and whose powers are defined in W.S. 4-10-710;

(xxiv)"Trust instrument" means an instrument executed by the settlor that contains terms of the trust, including any amendments thereto;

(xxv)"Trustee" includes an original, additional and successor trustee and a cotrustee;

(xxvi)"This act" means W.S. 4-10-101 through 4-10-1103;

(xxvii)"Ascertainable standard" meansa standard relating to an individual's health, education, support or maintenance within the meaning of Section 2041(b)(1)(A) or 2514(c)(1) of the Internal Revenue Code of 1986, as in effect on July 1, 2005;

(xxviii)"Directed trust" means a trust where either through the terms of the trust, an agreement of the qualified beneficiaries or a court order, one (1) or more persons is given the authority to direct, consent to or disapprove a fiduciary's actual or proposed investment decision, distribution decision or any other noninvestment decision of the fiduciary;

(xxix)"Discretionary distribution" means a distribution which the trustee is not directed to make, but is permitted to make in the trustee's discretion.For example, the language in a trust instrument providing for a discretionary distribution may contain the words "may" or "in the trustee's discretion".The language providing for a discretionary distribution may include a standard of distribution or other guidance as long as the language or other guidance does not require the trustee to make a distribution in accordance with the standard or guidance;

(xxx)"Discretionary trust" means a trust in which the trustee is not directed to make any distributions, but is permitted to make discretionary distributions;

(xxxi)"Mandatory distribution" means a distribution which a trustee is required to make under the trust instrument and the trustee has no discretion in determining whether the distribution shall be made.Trust instrument language providing for a mandatory distribution may include a standard of distribution accompanied by a direction requiring the trustee to make the distribution in accordance with the standard. For example, trust instrument language providing for a mandatory distribution may contain the words "shall" or "must" or "directed";

(xxxii)"Power of appointment" means an inter vivos or testamentary power to direct the disposition of trust property, other than a distribution decision by a trustee to a beneficiary;

(xxxiii)"Qualified spendthrift trust" means a trust established in accordance with W.S. 4-10-510 et seq.;

(xxxiv)"Qualified transfer" means as defined in W.S. 4-10-512;

(xxxv)"Qualified trustee" as used in article 5 of this act means:

(A)A natural person who is a resident of this state; or

(B)A person authorized by the law of this state to act as a trustee or a regulated financial institution which:

(I)Maintains or arranges for custody in this state of some or all of the qualified trust property;

(II)Maintains records for the qualified spendthrift trust on an exclusive or nonexclusive basis;

(III)Prepares or arranges for the preparation of fiduciary income tax returns for the qualified spendthrift trust; or

(IV)Otherwise materially participates in the administration of the qualified spendthrift trust.

(C)Neither the settlor, nor any other natural person who is a nonresident of this state, nor an entity that is not authorized by the law of this state to act as a trustee or is not a regulated financial institution, may serve as a qualified trustee.

(xxxvi)"Qualified trust property" means the property of a qualified spendthrift trust as defined in W.S. 4?10-511;

(xxxvii)"Standard of distribution" means language in a trust instrument providing guidance or direction to a trustee regarding distributions of income or principal. Standards of distribution are not limited to ascertainable standards.



4-10-104. Knowledge.

4-10-104.Knowledge.

(a)Subject to subsection (b) of this section, a person has knowledge of a fact if the person:

(i)Has actual knowledge of it;

(ii)Has received a notice or notification of it; or

(iii)From all the facts and circumstances known to the person at the time in question, has reason to know it.

(b)An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust, or would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual's regular duties or the individual knows a matter involving the trust would be materially affected by the information.



4-10-105. Default and mandatory rules.

4-10-105.Default and mandatory rules.

(a)Except as otherwise provided in the terms of the trust, this act governs the duties and powers of a trustee, relations among trustees and the rights and interests of a beneficiary.

(b)The terms of a trust shall prevail over any provision of this act except:

(i)The requirements for creating a trust;

(ii)The duty of a trustee to act in good faith and in accordance with the purposes of the trust;

(iii)The requirement that a trust and its terms be for the benefit of its beneficiaries, and that the trust have a purpose that is lawful, not contrary to public policy, and possible to achieve;

(iv)The power of the court to modify or terminate a trust under W.S. 4-10-411 through 4-10-417;

(v)The effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in article 5 of this act;

(vi)The power of the court under W.S. 4-10-702 to require, dispense with, or modify or terminate a bond;

(vii)The power of the court under W.S. 4-10-708(b) to adjust a trustee's compensation specified in the terms of the trust which is unreasonably low or high;

(viii)The effect of an exculpatory term under W.S. 4-10-1008;

(ix)The rights under W.S. 4-10-1010 through 4-10-1013 of a person other than a trustee or beneficiary;

(x)Periods of limitation for commencing a judicial proceeding;

(xi)The power of the court to take such action and exercise such jurisdiction as may be necessary in the interests of justice; and

(xii)The subject-matter jurisdiction of the court and venue for commencing a proceeding as provided in W.S. 4-10-203 and 4-10-204.



4-10-106. Common law of trusts; principles of equity.

4-10-106.Common law of trusts; principles of equity.

The common law of trusts and principles of equity supplement this act, except to the extent modified by this act or another statute of this state.When interpreting article 5 of this act, the court shall first use the law of this state, then general common law.



4-10-107. Governing law.

4-10-107.Governing law.

(a)The meaning and effect of the terms of a trust are determined by:

(i)The law of the jurisdiction designated in the terms of the trust; or

(ii)In the absence of a controlling designation in the terms of the trust, the law of the jurisdiction having the most significant relationship to the matter at issue.In determining the most significant relationship, the principal place of administration as defined in W.S. 4-10-108 shall be the most heavily weighted factor and the location of trust property shall be the second most significant factor. ?The least significant factors shall be where the beneficiaries or settlor are domiciled.

(b)The law of the jurisdiction designated in the terms of the trust may be changed to the principal place of administration by a court with subject matter jurisdiction.



4-10-108. Principal place of administration.

4-10-108.Principal place of administration.

(a)Without precluding other means for establishing a sufficient connection with the designated jurisdiction, terms of a trust designating the principal place of administration are valid and controlling if:

(i)A trustee's principal place of business is located in, or a trustee is a resident of, the designated jurisdiction;

(ii)All or part of the administration occurs in the designated jurisdiction; or

(iii)The settlor was a resident of the designated jurisdiction at creation of the trust instrument.

(b)A trustee is under a continuing duty to administer the trust at a place appropriate to its purposes, its administration and the interests of the beneficiaries unless otherwise provided in subsection (a) of this section or changed as provided in subsection (c) of this section.

(c)Without precluding the right of the court to order, approve or disapprove a transfer, the trustee, in furtherance of the duty prescribed by subsection (b) of this section, may transfer the trust's principal place of administration to another state or to a jurisdiction outside of the United States.

(d)The trustee shall notify the qualified beneficiaries in writing of a proposed transfer of a trust's principal place of administration to another jurisdiction not less than sixty (60) days before initiating the transfer, unless waived by written consent of all qualified beneficiaries. The notice of proposed transfer shall include:

(i)The name of the jurisdiction to which the principal place of administration is to be transferred;

(ii)The address and telephone number at the new location at which the trustee can be contacted;

(iii)An explanation of the reasons for the proposed transfer;

(iv)The date on which the proposed transfer is anticipated to occur; and

(v)The date, not less than sixty (60) days after the giving of the notice, by which the qualified beneficiary is required to notify the trustee of an objection to the proposed transfer.

(e)The authority of a trustee under this section to transfer a trust's principal place of administration terminates if a qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice.



4-10-109. Methods and waiver of notice.

4-10-109.Methods and waiver of notice.

(a)Notice to a person under this act or the sending of a document to a person under this act shall be accomplished in a manner reasonably suitable under the circumstances and that results in receipt of the notice or document. Permissible methods of notice, or for sending a document, include first-class mail, personal delivery, delivery to the person's last known place of residence or place of business or a properly directed electronic message.

(b)Notice otherwise required under this act or a document otherwise required to be sent under this act need not be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee.

(c)Notice under this act or the sending of a document under this act may be waived in writing by the person to be notified or sent the document.

(d)Notice of a judicial proceeding shall be given as provided in the Wyoming Rules of Civil Procedure.



4-10-110. Others treated as qualified beneficiaries.

4-10-110.Others treated as qualified beneficiaries.

(a)Whenever notice to qualified beneficiaries of a trust is required under this act before the death of the settlor, the trustee may give notice to any beneficiary from whom the trustee has received a written request for notice if the trustee has the written consent of the settlor.

(b)Whenever notice to qualified beneficiaries of a trust is required under this act after the death of the settlor, the trustee shall give notice to any beneficiary from whom the trustee has received a written request for notice unless the terms of the trust specify otherwise.

(c)A charitable organization expressly mandated to receive distributions under the terms of a charitable trust or a person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in W.S. 4-10-409 or 4-10-410 has the rights of a qualified beneficiary under this act.

(d)The attorney general of this state may exercise the rights of a qualified beneficiary with respect to a charitable trust having its principal place of administration in this state by notifying the trustee by written notice.



4-10-111. Nonjudicial settlement agreements.

4-10-111.Nonjudicial settlement agreements.

(a)For purposes of this section, "interested persons" means noncharitable beneficiaries eligible to receive current distributions from the trust, the settlor, if living, the trustee and trust protector, if any.

(b)Except as otherwise provided in subsection (c) of this section, interested persons may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust.

(c)Subject to the rights of persons dealing with a fiduciary as provided in W.S. 4-10-1013, a nonjudicial settlement agreement is valid only to the extent it does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under this act or other applicable law.

(d)Matters that may be resolved by a nonjudicial settlement agreement include:

(i)The interpretation or construction of the terms of the trust;

(ii)The approval of a trustee's report or accounting;

(iii)Direction to a trustee to refrain from performing a particular act or the grant to a trustee of any necessary or desirable power;

(iv)The resignation or appointment of a trustee and the determination of a trustee's compensation;

(v)Transfer of a trust's principal place of administration;

(vi)Liability of a trustee for an action relating to the trust; and

(vii)An election to treat the trust as a qualified spendthrift trust under article 5 of this act and modification of the trust to comply with W.S. 4-10-510.

(e)Any interested person may request the court to approve a nonjudicial settlement agreement, to determine whether the representation as provided in article 3 of this act was adequate, and to determine whether the agreement contains terms and conditions the court could have properly approved.



4-10-112. Insurable interest of trustee.

4-10-112.Insurable interest of trustee.

(a)A trustee of a trust has an insurable interest in the life of an individual insured under a life insurance policy that is owned by the trustee of the trust acting in a fiduciary capacity or that designates the trust itself as the owner if, on the date the policy is issued:

(i)The insured is:

(A)A settlor of the trust; or

(B)An individual in whom a settlor of the trust has, or would have had, if living at the time the policy was issued, an insurable interest; and

(ii)The life insurance proceeds are primarily for the benefit of one (1) or more trust beneficiaries that have:

(A)An insurable interest in the life of the insured; or

(B)A substantial interest engendered by love and affection in the continuation of the life of the insured and, if not already included under subparagraph (A) of this paragraph, who are:

(I)Kindred of the insured having a possibility of being distributees of the insured's estate if the insured dies intestate pursuant to W.S. 2-4-101; or

(II)Stepchildren of the insured.

(b)This section applies to any trust existing before, on or after July 1, 2013, regardless of the effective date of the governing instrument under which the trust was created, but only as to a life insurance policy that is in force and for which an insured is alive on or after July 1, 2013.

(c)As used in this section, "settlor" means a person who executes a trust instrument.The term includes a person for which a fiduciary or agent is acting.






ARTICLE 2 - JUDICIAL PROCEEDINGS

4-10-201. Role of court in administration of trust.

4-10-201.Role of court in administration of trust.

(a)The court may intervene in the administration of a trust to the extent its jurisdiction is invoked by an interested person or as provided by law.

(b)A trust is not subject to continuing judicial supervision unless ordered by the court.

(c)A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including a request for instructions, an action to declare rights, to appoint a trust protector or to determine the qualification of a trust as a qualified spendthrift trust under article 5 of this act.



4-10-202. Jurisdiction over fiduciary and beneficiary.

4-10-202.Jurisdiction over fiduciary and beneficiary.

(a)By becoming a fiduciary of a trust having its principal place of administration in this state or by moving the principal place of administration to this state, all trust fiduciaries submit personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

(b)With respect to their interests in the trust, the beneficiaries of a trust having its principal place of administration in this state are subject to the jurisdiction of the courts of this state regarding any matter involving the trust. By accepting a distribution from such a trust, the recipient submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

(c)This section does not preclude other methods of obtaining jurisdiction over a fiduciary or a beneficiary or other person receiving property from the trust.



4-10-203. Subject matter jurisdiction.

4-10-203.Subject matter jurisdiction.

(a)The district court has exclusive jurisdiction of proceedings in this state brought by a trustee, trust protector, trust advisor or beneficiary concerning the administration of a trust.

(b)The district court has concurrent jurisdiction with other courts of this state in other proceedings involving a trust.



4-10-204. Venue.

4-10-204.Venue.

(a)Except as otherwise provided in subsections (b) and (c) of this section, venue for a judicial proceeding involving a trust is in the county of this state in which the trust's principal place of administration is or will be located and, if the trust is created by will and the estate is not yet closed, in the county in which the decedent's estate is being administered.

(b)If a trust has no trustee, venue for a judicial proceeding for the appointment of a trustee is in a county of this state in which a beneficiary resides, in a county in which any trust property is located, and if the trust is created by will, in the county in which the decedent's estate was or is being administered.

(c)If the governing law of a trust designates this state, the venue for judicial proceeding involving a trust is in a county of this state in which a beneficiary resides, in a county in which any trust property is located or in a county where the trustee maintains an office.

(d)If venue is not established under subsection (c) of this section, venue shall be proper in the first judicial district court in Laramie county.






ARTICLE 3 - REPRESENTATION

4-10-301. Representation; basic effect.

4-10-301.Representation; basic effect.

(a)Notice to a person who may represent and bind another person under this article has the same effect as if notice were given directly to the other person.

(b)The consent of a person who may represent and bind another person under this article is binding on the person represented unless the person represented objects to the representation by notifying the trustee or the representative before the consent would otherwise have become effective.

(c)Except as otherwise provided in W.S. 4-10-412 and 4-10-602, a person who under this article may represent a settlor who lacks capacity may receive notice and give a binding consent on the settlor's behalf.

(d)A settlor may not represent and bind a beneficiary under this article with respect to the termination or modification of a trust under W.S. 4-10-412(a).



4-10-302. Representation by holder of general testamentary power of appointment.

4-10-302.Representation by holder of general testamentary power of appointment.

The holder of a general testamentary power of appointment may represent and bind persons whose interests, as permissible appointees, takers in default, or otherwise, are subject to the power.



4-10-303. Representation by fiduciaries and parents.

4-10-303.Representation by fiduciaries and parents.

(a)To the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute:

(i)A conservator may represent and bind the estate that the conservator controls;

(ii)A guardian may represent and bind the ward if a conservator of the ward's estate has not been appointed;

(iii)An agent having authority to act with respect to the particular question or dispute may represent and bind the principal;

(iv)A trustee may represent and bind the beneficiaries of the trust;

(v)A personal representative of a decedent's estate may represent and bind persons interested in the estate;

(vi)A parent with primary legal custody may represent and bind each of the parent's minor or incapacitated children if no legal representative has been appointed by a court for that child, unborn children of that parent, the unborn descendants of each child, and each minor or incapacitated descendant of each child if no legal representative has been appointed by a court for that descendant, to the extent there is no conflict of interest between the parent and the person or class of persons represented with respect to a particular question or dispute; and

(vii)A beneficiary who is not a qualified beneficiary shall be represented and bound by the decisions, actions and omissions of the qualified beneficiary through whom, or by reason of whose death or exercise of a power of appointment, the beneficiary will receive his interest, if any, in the trust, including without limitations for the purposes of W.S. 4-10-802, 4-10-813, 4-10-1005 and 4-10-1009.

(b)A trustee may rely on a certificate of the fiduciary described in paragraphs (a)(i) through (v) of this section with regard to whether or not any such conflict of interest exists.



4-10-304. Representation by person having substantially identical interest.

4-10-304.Representation by person having substantially identical interest.

Unless otherwise represented, a minor, incapacitated or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest between the representative and the person represented.



4-10-305. Appointment of representative.

4-10-305.Appointment of representative.

(a)If the court determines that an interest is not represented under this article, or that the otherwise available representation might be inadequate, the court may appoint a representative to receive notice, give consent and otherwise represent, bind and act on behalf of a minor, incapacitated or unborn individual, or a person whose identity or location is unknown. A representative may be appointed to represent several persons or interests.

(b)A representative may act on behalf of the individual represented with respect to any matter arising under this act, whether or not a judicial proceeding concerning the trust is pending.

(c)In making decisions, a representative may consider general benefit accruing to the living members of the individual's family.






ARTICLE 4 - CREATION, VALIDITY, MODIFICATIONAND TERMINATION OF TRUST

4-10-401. Methods of creating trust.

4-10-401.Methods of creating trust.

(a)A trust may be created by:

(i)Transfer of property to another person as trustee during the settlor's lifetime or by will or other disposition taking effect upon the settlor's death;

(ii)Declaration by the owner of property that the owner holds identifiable property as trustee;

(iii)Exercise of a power of appointment in favor of a trustee;

(iv)The court as provided in W.S. 3-3-607(a)(vi); or

(v)An agent under a power of attorney where the express authority is designated with the appointment document and where the trust directs distribution upon the settlor's death consistent with an existing will or other testamentary instrument or in absence thereof in accordance with the law of intestate succession as provided in W.S. 2-4-101.



4-10-402. Title of trust property.

4-10-402.Title of trust property.

(a)Property transferred to a trust shall be titled:

(i)If it is real property, in accordance with W.S. 34-2-122; and

(ii)If it is personal property, in:

(A)The name of the current trustee as the trustee of such trust;

(B)The name of "the trustee" as the trustee of such trust;

(C)The name of the nominee of the trustee; or

(D)The name of the trust.

(b)Any reference to the trustee shall be deemed to include any successor or substitute trustee serving from time to time.

(c)Any property of a husband and wife that is held by them as tenants by the entireties pursuant to W.S. 34-1-140 and conveyed to their joint revocable or irrevocable trusts, or to their separate revocable or irrevocable trusts, shall have the same immunity from the claims of their separate creditors as it would if it had remained held by the entireties, so long as:

(i)They are both living and remain as husband and wife;

(ii)The property continues to be held in the trust or trusts for their benefit; and

(iii)The trust instrument, deed or other instrument of conveyance transferring the property to the trust or trusts provides that this subsection shall apply to the property and any proceeds resulting from the sale or disposition thereof.

(d)After the death of the first of the husband and wife to die, all property held in trust that was immune from the claims of the decedent's separate creditors under subsection (c) of this section immediately prior to the decedent's death shall continue to have the same immunity from the claims of the decedent's separate creditors as would have existed if the husband and wife had continued to hold the property conveyed in trust, or its proceeds, as tenants by the entirety.

(e)Nothing in this section shall be construed to limit or otherwise alter the authority granted to the department of health to assert a claim against an estate under W.S. 42-4-206 or to file a lien under W.S. 42-4-207 as could be asserted against a tenancy by the entirety established in accordance with W.S. 34-1-140.



4-10-403. Requirements for creation.

4-10-403.Requirements for creation.

(a)A trust is created only if:

(i)The settlor has capacity to create a trust;

(ii)The settlor indicates an intention to create the trust;

(iii)The trust has a definite beneficiary or is:

(A)A charitable trust;

(B)A trust for the care of an animal, as provided in W.S. 4-10-409; or

(C)A trust for a noncharitable purpose, as provided in W.S. 4-10-410.

(iv)The trustee has duties to perform; and

(v)The same person is not the sole trustee and sole beneficiary.

(b)A beneficiary is definite if the beneficiary can be ascertained now or in the future, subject to W.S. 34-1-139.

(c)A power in a trustee, trust advisor, trust protector or other party designated in the trust instrument to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.



4-10-404. Trusts created in other jurisdictions.

4-10-404.Trusts created in other jurisdictions.

(a)A trust not created by will is validly created if its creation complies with the law of the jurisdiction in which the trust instrument was executed, or the law of the jurisdiction in which, at the time of creation:

(i)The settlor was domiciled, had a place of abode, or was a national;

(ii)A trustee was domiciled or had a place of business; or

(iii)Any trust property was located.



4-10-405. Trust purposes.

4-10-405.Trust purposes.

A trust may be created only to the extent its purposes are lawful, not contrary to public policy, and possible to achieve. A trust and its terms shall be for the benefit of its beneficiaries.



4-10-406. Charitable purposes; enforcement.

4-10-406.Charitable purposes; enforcement.

(a)A charitable trust may be created for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes, or other purposes the achievement of which is beneficial to the community.

(b)If the terms of a charitable trust do not indicate or otherwise provide for selection of a particular charitable purpose or beneficiary or if the designated charitable purpose cannot be completed or no longer exists, the court may select one (1) or more charitable purposes or beneficiaries. The selection shall be consistent with the settlor's intention to the extent it can be ascertained.

(c)The settlor of a charitable trust, among others, may maintain a proceeding to enforce the trust.



4-10-407. Creation of trust induced by fraud, duress or undue influence.

4-10-407.Creation of trust induced by fraud, duress or undue influence.

Subject to the rights of persons dealing with a fiduciary as provided in W.S. 4-10-1013, a trust is void to the extent its creation was induced by fraud, duress or undue influence.



4-10-408. Evidence of oral trust.

4-10-408.Evidence of oral trust.

Except as required by a statute other than this act, a trust need not be evidenced by a trust instrument, but the creation of an oral trust and its terms may be established only by clear and convincing evidence.



4-10-409. Trust for care of animal.

4-10-409.Trust for care of animal.

(a)A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one (1) animal alive during the settlor's lifetime, upon the death of the last surviving animal.

(b)A trust authorized by this section may be enforced by a person appointed in the terms of the trust, trust advisor, trust protector or, if no person is so appointed, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed.

(c)Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use shall be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.



4-10-410. Noncharitable trust without ascertainable beneficiary.

4-10-410.Noncharitable trust without ascertainable beneficiary.

(a)Except as otherwise provided in W.S. 4-10-409 or by another statute, the following rules apply:

(i)A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee;

(ii)A trust authorized by this section may be enforced by a trust advisor, trust protector, person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court;

(iii)Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use shall be distributed to the settlor, if then living, otherwise to the settlor's successors in interest;

(iv)No common law rule limiting the duration of noncharitable purpose trusts is in force in this state.



4-10-411. Modification or termination of trust; proceedings for approval or disapproval.

4-10-411.Modification or termination of trust; proceedings for approval or disapproval.

(a)In addition to the methods of termination prescribed by W.S. 4-10-412 through 4-10-415, a trust terminates to the extent the trust is revoked or expires pursuant to its terms, no material purpose of the trust remains to be achieved or the purposes of the trust have become unlawful, contrary to public policy or impossible to achieve.

(b)A proceeding to approve or disapprove a proposed modification or termination under W.S. 4-10-412 through 4-10-417, or trust combination or division under W.S. 4-10-418, may be commenced by a trustee or beneficiary, and a proceeding to approve or disapprove a proposed modification or termination under W.S. 4-10-412 may be commenced by the settlor. The settlor of a charitable trust may maintain a proceeding to modify the trust under W.S. 4-10-414.



4-10-412. Modification or termination of noncharitable irrevocable trust by consent.

4-10-412.Modification or termination of noncharitable irrevocable trust by consent.

(a)If upon petition the court finds that the settlor and all qualified beneficiaries consent to the modification or termination of a noncharitable irrevocable trust, the court may enter an order approving the modification or termination, even if the modification or termination is inconsistent with a material purpose of the trust. A settlor's power to consent to a modification or termination of a trust may be exercised by an agent under a power of attorney only to the extent expressly authorized by the power of attorney or the terms of the trust or, if no agent is so authorized, then by the settlor's conservator or guardian. Exercise of the settlor's power to consent by an agent, conservator or guardian shall be in each case with the approval of the court upon a finding by the court that such action is not inconsistent with the settlor's purpose or intent.

(b)A noncharitable irrevocable trust may be modified or terminated by a trust protector provided that the terms of the trust authorize a protector and grant the trust protector the power to modify or terminate the trust.

(c)A noncharitable irrevocable trust may be terminated upon consent of all of the beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust. A noncharitable irrevocable trust may be modified upon consent of all of the beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust.

(d)A spendthrift provision in the terms of the trust is not presumed to constitute a material purpose of the trust for purposes of this section.

(e)Upon termination of a trust under subsection (a), (b) or (c) of this section, the trustee shall distribute the trust property as provided in the terms of the trust or in default of such terms of the trust as agreed by all the beneficiaries.

(f)If not all the beneficiaries consent to a proposed modification or termination of the trust under subsection (a), (b) or (c) of this section, the modification or termination may be approved by the court if the court is satisfied that:

(i)If all of the beneficiaries had consented, the trust could have been modified or terminated under this section; and

(ii)The interests of a beneficiary who does not consent will be adequately protected.



4-10-413. Modification or termination because of unanticipated circumstances or inability to administer trust effectively.

4-10-413.Modification or termination because of unanticipated circumstances or inability to administer trust effectively.

(a)The court may modify the administrative or dispositive terms of a trust or terminate the trust if, because of circumstances not anticipated by the settlor, modification or termination will further the purposes of the trust. To the extent practicable, the modification shall be made in accordance with the settlor's probable intention.

(b)The court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or wasteful or impair the trust's administration.

(c)Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.



4-10-414. Cy pres.

4-10-414.Cy pres.

(a)Except as otherwise provided in the terms of the trust, if a particular charitable purpose becomes unlawful, impracticable, impossible to achieve or wasteful:

(i)The trust does not fail, in whole or in part;

(ii)The trust property does not revert to the settlor or the settlor's successors in interest; and

(iii)The court may apply cy pres to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner consistent with the settlor's charitable purposes.



4-10-415. Modification or termination of uneconomic trust.

4-10-415.Modification or termination of uneconomic trust.

(a)If the fair market value of a trust is less than one hundred fifty thousand dollars ($150,000.00), the trustee may terminate the trust by the following procedure:

(i)The trustee shall determine a plan of distribution that agrees, as nearly as possible, with the purposes of the trust;

(ii)The trustee shall give written notice to all qualified beneficiaries of his intent to distribute the assets in accordance with the plan unless a qualified beneficiary objects in writing within thirty (30) days after receipt of the notice;

(iii)If no objection is received within thirty (30) days after receipt of the notice, the trustee shall proceed to distribute the trust assets in accordance with the plan;

(iv)If the trustee receives a written objection to the plan within thirty (30) days after receipt of the notice, the trustee shall not distribute the assets of the trust, but may then petition the court for an order authorizing distribution in accordance with the plan. The court shall have plenary authority to approve, modify or reject the trustee's petition.

(b)The existence of a spendthrift or similar provision shall not affect the trustee's powers under this section unless the trust instrument specifically provides that the trustee shall not have the power to terminate the trust.

(c)This section does not apply to an easement for conservation or preservation.



4-10-416. Reformation to correct mistakes.

4-10-416.Reformation to correct mistakes.

The court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlor's intention if it is proved by clear and convincing evidence that both the settlor's intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement.



4-10-417. Modification to achieve settlor's tax objectives.

4-10-417.Modification to achieve settlor's tax objectives.

To achieve the settlor's tax objectives, the court may modify the terms of a trust in a manner that is not contrary to the settlor's probable intention as proved by a preponderance of the evidence. The court may provide that the modification has retroactive effect.



4-10-418. Combination and division of trusts.

4-10-418.Combination and division of trusts.

After notice to the qualified beneficiaries, a trustee may combine two (2) or more trusts into a single trust or divide a trust into two (2) or more separate trusts, if the result does not impair the rights of any beneficiary or adversely affect achievement of the purposes of the trust.






ARTICLE 5 - CREDITOR'S CLAIMS; SPENDTHRIFTAND DISCRETIONARY TRUSTS

4-10-501. Rights of beneficiary's creditor or assignee.

4-10-501.Rights of beneficiary's creditor or assignee.

To the extent a beneficiary's interest in trust income or principal, or both, is not subject to a spendthrift provision or the exercise of the trustee's discretion, the court may authorize an assignee or a judgment creditor of the beneficiary to attach distributions of trust income or principal, or both, when the distributions are received by the beneficiary or by a third party for the benefit of the beneficiary.



4-10-502. Spendthrift provision.

4-10-502.Spendthrift provision.

(a)Repealed By Laws 2007, Ch. 155, 5.

(b)A term of a trust providing that the interest of a beneficiary is held subject to a "spendthrift trust," or words of similar import, is sufficient to restrain both voluntary and involuntary transfers of the beneficiary's interest.

(c)Other than by valid disclaimer under W.S. 2-1-401, a beneficiary may not transfer an interest in a trust in violation of a spendthrift provision and, a creditor or assignee of the beneficiary may not reach the interest or attach a distribution by the trustee unless and until it is received by the beneficiary.



4-10-503. Exceptions to spendthrift provision.

4-10-503.Exceptions to spendthrift provision.

(a)As used in this section, "child" includes any person for whom an order or judgment for child support has been entered in this or another state.

(b)Even if a trust contains a spendthrift provision, a person who has a judgment or court order against the beneficiary for child support or maintenance may obtain from a court an order attaching present or future distributions to, or for the benefit of, the beneficiary.



4-10-504. Discretionary trusts; effect of standard.

4-10-504.Discretionary trusts; effect of standard.

(a)Repealed By Laws 2007, Ch. 155, 5.

(b)When the terms of the trust provide that the trustee may only make discretionary distributions to a beneficiary, whether or not the trust contains a spendthrift provision, a creditor or assignee of the trust beneficiary may not compel the trustee to distribute any income or principal, or both, from the trust or reach or attach the interest of the beneficiary unless and until a trust distribution is received by the beneficiary, even if:

(i)The trustee has discretion to make distributions for purposes stated in a standard of distribution;

(ii)The trustee has abused the discretion; or

(iii)The trustee makes distributions directly to third parties for the benefit of the beneficiary in accordance with the terms of the trust.

(c)Repealed By Laws 2007, Ch. 155, 5.

(d)This section shall not limit the right of a beneficiary to maintain a judicial proceeding against a trustee for an abuse of discretion. However, a creditor or assignee of a beneficiary may not maintain, or compel the beneficiary to maintain, a proceeding on behalf of the beneficiary or the creditor or assignee.

(e)Repealed By Laws 2007, Ch. 155, 5.

(f)A discretionary trust created for the benefit of a disabled person under W.S. 42-2-403(f)(i) and (ii) and 42 U.S.C. 1396p(d)(4)(A) and (C) shall have the protection of discretionary trusts provided under this section and such protection shall apply regardless of the date the trust was created.



4-10-505. Standards of distribution.

4-10-505.Standards of distribution.

(a)Regardless of whether a beneficiary's interest in trust income or principal or both is subject to a spendthrift provision, if the terms of the trust direct the trustee to make distributions of trust income or principal or both according to a standard, which includes distributions for the beneficiary's maintenance or support, and the trustee has not complied with the standard of distribution:

(i)A distribution may be ordered by the court to satisfy a judgment or court order against the beneficiary for support or maintenance of the beneficiary's child; and

(ii)In the order of distribution, the court shall direct the trustee to pay to or for the benefit of the child that portion of the trust income or principal or both as is equitable under the circumstances, but not more than the amount the trustee would have been required to distribute to or for the benefit of the beneficiary had the trustee complied with the standard of distribution.

(b)Except as provided in subsection (a) of this section, a creditor or assignee of a beneficiary may not compel distributions from the trust or attach distributions to be made to a beneficiary until the distributions are received by the beneficiary, if the terms of the trust limit the trustee's ability to make distributions by a standard of distribution, even when the beneficiary is also a trustee or cotrustee of the trust.

(c)This section shall not limit the right of a beneficiary to maintain a judicial proceeding against a trustee for a failure to comply with a standard for distributions to the beneficiary.



4-10-505.1. Power of appointment or withdrawal; claims of power holder's creditors.

4-10-505.1.Power of appointment or withdrawal; claims of power holder's creditors.

(a)Property of a trust that the holder of a power of appointment is authorized to appoint may not be reached or attached by creditors or assignees of the power holder except to the extent that the power holder:

(i)Is authorized under the power to appoint the property to himself, his creditors, his estate or the creditors of his estate; and

(ii)Exercises the power of appointment in favor of himself, his creditors, his estate or the creditors of his estate.

(b)Property of a trust that may be withdrawn by a person holding a power to withdraw from the trust may not be reached or attached by creditors or assignees of the power holder unless and until the power holder withdraws the property from the trust.



4-10-506. Creditor's claim against settlor.

4-10-506.Creditor's claim against settlor.

(a)Whether or not the terms of a trust contain a spendthrift provision, the following rules apply:

(i)During the lifetime of the settlor, the property of a revocable trust contributed by the settlor, and all income and appreciation thereon and proceeds thereof, is subject to claims of the settlor's creditors;

(ii)Except for discretionary trusts created in accordance with W.S. 4-10-504(f) or irrevocable trusts providing that the trustee may only make discretionary distributions to the settlor, a creditor or assignee of the settlor of an irrevocable trust without a spendthrift provision may attach the maximum amount that can be distributed to or for the settlor's benefit. If a trust has more than one (1) settlor, the amount the creditor or assignee of a particular settlor may attach shall not exceed the settlor's interest in the portion of the trust attributable to that settlor's contribution.

(b)With respect to an irrevocable trust with a spendthrift provision, a creditor or assignee of the right of a settlor are limited by the provisions of W.S. 4-10-510 et seq.

(c)With respect to irrevocable trusts providing that the trustee may only make discretionary distributions to the settlor, a creditor or assignee of the right of a settlor are limited by W.S. 4-10-504(b) if the transfer of property to the trust by the settlor was not in violation of the Uniform Fraudulent Transfers Act and the trustee is a regulated financial institution qualified trustee.

(d)After the death of a settlor, and subject to the settlor's right to direct the source from which liabilities will be paid, the portion of a trust that was revocable at the settlor's death, and the property subject thereto, is subject to claims of the settlor's creditors, costs of administration of the settlor's estate, the expenses of the settlor's funeral and disposal of remains to the extent the settlor's probate estate is inadequate to satisfy those claims, costs of administration and expenses.

(e)For purposes of this section, the holder of an unexercised power of withdrawal or power of appointment over trust property shall not be treated as a settlor of the trust regardless of whether the power remains exercisable or has lapsed.

(f)For purposes of this section, a person who created a trust for his or her spouse under section 2523(e) of the Internal Revenue Code, or for which the election in section 2523(f) of the Internal Revenue Code was made, shall not be treated as a settlor of the trust, as of and after the death of his or her spouse.



4-10-507. Limitation on action by creditors.

4-10-507.Limitation on action by creditors.

(a)Subject to the rights of persons dealing with a fiduciary as provided in W.S. 4-10-1013, a creditor may file a claim against the assets of the trust or commence a judicial proceeding to contest the validity of a trust that was revocable at the settlor's death within the earlier of:

(i)Two (2) years after the settlor's death;

(ii)One hundred twenty (120) days after the first publication of a notice of the intent of the trustee to have the property of the settlor distributed as permitted under the terms of the trust. The notice shall be published once per week for two (2) consecutive weeks in a newspaper of general circulation in the county or counties where venue of the trust is properly established as provided in W.S. 4-10-204; or

(iii)One hundred twenty (120) days after known creditors have been mailed notice, by certified mail return receipt requested. The notice shall inform the creditor:

(A)Of the trust's existence;

(B)Of the trustee's name and address;

(C)That the creditor shall make all claims in writing to the trustee within one hundred twenty (120) days of the date of mailing of the notice; and

(D)That time allowed for commencing a proceeding to contest the validity of a trust or of the proposed distribution of the trustee is one hundred twenty (120) days from the date of mailing of the notice.

(b)A creditor failing to file his claim or to commence a judicial proceeding to contest the validity of a trust within the times provided is forever prohibited from making any claim against the assets of the settlor's trust or commencing any judicial proceeding against the settlor or the assets of the settlor's trust.



4-10-508. Overdue mandatory distribution.

4-10-508.Overdue mandatory distribution.

(a)In this section, "mandatory distribution" means a distribution of income or principal which the trustee is required to make to a beneficiary under the terms of the trust, including a distribution on termination of the trust. The term does not include a discretionary distribution under W.S. 4-10-504.

(b)If the trust includes a spendthrift provision, a creditor or assignee of a beneficiary may not compel a mandatory distribution or attach a mandatory distribution until it is received by the beneficiary.

(c)If a trust providing for a mandatory distribution does not include a spendthrift provision, a creditor or assignee of a beneficiary may compel the trustee to make the mandatory distribution to the beneficiary where the distribution was not made within a reasonable time.



4-10-509. Personal obligations of trustee.

4-10-509.Personal obligations of trustee.

Trust property is not subject to the personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt.



4-10-510. Creation of qualified spendthrift trust.

4-10-510.Creation of qualified spendthrift trust.

(a)A settlor may create a qualified spendthrift trust with a trust instrument appointing a qualified trustee for qualified trust property, which instrument:

(i)States that the trust is a qualified spendthrift trust under this section;

(ii)Expressly incorporates the law of this state to govern the validity, construction and administration of the trust;

(iii)Provides that the interest of the settlor in the trust income or principal, or both, is held subject to a spendthrift provision under W.S. 4-10-502 and such provision of the trust instrument shall be deemed to be a restriction on the transfer of the settlor's beneficial interest in the trust that is enforceable under applicable nonbankruptcy law within the meaning of Section 541(c)(2) of the Bankruptcy Code;

(iv)Is irrevocable, but a trust instrument may not be deemed revocable on account of its inclusion of one (1) or more of the following:

(A)A settlor's power to veto a distribution from the trust;

(B)An inter vivos or testamentary general or limited power of appointment held by the settlor;

(C)The settlor's potential or actual receipt of income, including rights to the income retained in the trust instrument;

(D)The settlor's potential or actual receipt of income or principal from a charitable remainder unitrust or charitable remainder annuity trust as those terms are defined in Section 664 of the Internal Revenue Code;

(E)The settlor's receipt each year of a percentage, not to exceed five percent (5%), specified in the trust instrument, of the initial value of the trust or its value determined from time to time pursuant to the trust instrument;

(F)The settlor's potential or actual receipt or use of principal when a qualified trustee, including a trustee acting at the direction of a trust advisor other than the settlor, makes such distribution or grants such use in the trustee's sole discretion or pursuant to an ascertainable standard contained in the trust instrument;

(G)The settlor's right to add or remove a trustee, trust protector or trust advisor and to appoint a new trustee, trust protector or trust advisor, other than the settlor;

(H)The settlor's potential or actual use of real property held under a qualified personal residence trust within the meaning of the term as described in Section 2702(c) of the Internal Revenue Code;

(J)A trust protector as provided in W.S. 4-10-710 has the power to add beneficiaries to the trust who are not the trust protector, the estate of the trust protector, the creditors of the trust protector or the heirs of the trust protector;

(K)The settlor's right to serve as an investment advisor to the trust, with the powers provided in W.S. 4-10-712(a)(iii) and (iv);

(M)The court's right to revoke a trust created by a conservator for a ward under W.S. 3-3-607;

(N)The settlor's receipt each year of income or principal from a grantor retained annuity trust or grantor retained unitrust that is allowed under section 2702 of the Internal Revenue Code;

(O)The transferor's potential or actual receipt of income or principal to pay, in whole or in part, income taxes due on income of the trust if the potential or actual receipt of income or principal is pursuant to a provision in the trust instrument that expressly provides for the payment of the taxes and if the potential or actual receipt of income or principal would be the result of a qualified trustee's acting:

(I)In the qualified trustee's discretion or pursuant to a mandatory direction in the trust instrument; or

(II)At the direction of an advisor described in subparagraph (F) of this paragraph and who is acting in the advisor's discretion.

(P)The ability, whether pursuant to discretion, direction or the settlor's exercise of a testamentary power of appointment, of a qualified trustee to pay, after the death of the transferor, all or any part of the debts of the transferor outstanding at the time of the transferor's death, the expenses of administering the transferor's estate, or any estate or inheritance tax imposed on or with respect to the transferor's estate.



4-10-511. Qualified trust property.

4-10-511.Qualified trust property.

(a)Qualified trust property includes real property, personal property and interests in real or personal property and all gains, appreciation and income thereon which:

(i)Are the subject of a qualified transfer; and

(ii)Are acquired with the proceeds of property of a qualified transfer.

(b)Qualified trust property is subject to W.S. 4-10-514 through 4-10-523.



4-10-512. Qualified transfers; exception.

4-10-512.Qualified transfers; exception.

(a)Except as otherwise provided in this section, "qualified transfer" means a transfer, conveyance or assignment of property, by or from a settlor, with or without consideration, to a qualified trustee, under a trust instrument which meets the requirements of W.S. 4-10-510."Qualified transfer" also includes:

(i)A change in the legal ownership of property occurring upon the substitution of a qualified trustee for another or the addition of one (1) or more qualified trustees; or

(ii)The exercise of a power so as to cause a transfer of property to a qualified trustee.

(b)A qualified transfer shall require an affidavit from the settlor making the transfer to the trustee of the qualified spendthrift trust in the form provided in W.S. 4-10-523, except that no affidavit shall be required for a transfer under W.S. 4-10-515.

(c)The term "qualified transfer" does not include the release or relinquishment of an interest in property that previously was the subject of a qualified transfer.



4-10-513. Other qualified transfers.

4-10-513.Other qualified transfers.

(a)In the case of a transfer to more than one (1) trustee, the transfer will be a qualified transfer if at least one (1) of the trustees is a qualified trustee.

(b)A transfer by a trustee that is not a qualified trustee to a trustee that is a qualified trustee shall be treated as a qualified transfer so long as the recipient trustee is the trustee under a qualified spendthrift trust.



4-10-514. Action brought pursuant to provisions of Uniform Fraudulent Transfers Act.

4-10-514.Action brought pursuant to provisions of Uniform Fraudulent Transfers Act.

Except as provided in W.S. 4-10-518, no action of any kind, including an action to enforce a judgment entered by a court or other body having adjudicative authority, may be brought at law or in equity for an attachment or other provisional remedy against qualified trust property or to set aside a qualified transfer unless the action is brought pursuant to the provisions of the Uniform Fraudulent Transfers Act.



4-10-515. Transfer by a trustee; time of transfer.

4-10-515.Transfer by a trustee; time of transfer.

(a)A qualified transfer by a trustee of a qualified spendthrift trust to a qualified trustee of another qualified spendthrift trust shall relate back to the date of the original qualified transfer.

(b)A transfer of trust property from the trustee of a trust created in another jurisdiction, which provides creditor protection to the settlor similar to that provided in this article, to a trustee of a qualified spendthrift trust shall relate back to the date of the original transfer to the trust created in the other jurisdiction.



4-10-516. Election to become a qualified spendthrift trust by existing trust.

4-10-516.Election to become a qualified spendthrift trust by existing trust.

(a)The settlor, trustee or trust protector of an existing irrevocable trust may elect in writing to treat the trust as a qualified spendthrift trust under this article, and the protection accorded under this article shall relate back to the date of the election subject to extinguishment of a creditor's claim with respect to a prior qualified transfer utilizing the procedures provided in W.S. 4-10-514, if:

(i)The trust is modified nonjudicially under W.S. 4-10-111 to conform to the provisions of W.S. 4-10-510 within one (1) year after the election; or

(ii)A petition is filed under W.S. 4-10-412 to conform to the provisions of W.S. 4-10-510 within thirty (30) days of the election.



4-10-517. Rights of creditors or others with respect to qualified spendthrift trust.

4-10-517.Rights of creditors or others with respect to qualified spendthrift trust.

Notwithstanding any law to the contrary, a creditor or assignee of a settlor of a qualified spendthrift trust, or an agent of a creditor or settlor, has only those rights with respect to the qualified trust property as are provided in W.S. 4-10-514 through 4-10-523 and no creditor, assignee or agent may have any claim or cause of action against the trustee, trust protector, trust advisor or other fiduciary of the trust, or against any person involved in the counseling, drafting, administration, preparation, execution or funding of the trust unless the creditor, assignee or agent can prove by clear and convincing evidence that the transfer of property to the trust was a fraudulent transfer pursuant to the provisions of the Uniform Fraudulent Transfers Act.In the absence of clear and convincing proof, the property transferred is not subject to the claims of the creditor, assignee or agent. Proof by one (1) creditor, assignee or agent that a transfer of property to a qualified spendthrift trust was fraudulent or wrongful does not constitute proof as to any other creditor, assignee or agent and proof of a fraudulent or wrongful transfer of property as to one (1) creditor, assignee or agent shall not invalidate any other qualified transfer of property.



4-10-518. Actions prohibited if action by creditor would be barred.

4-10-518.Actions prohibited if action by creditor would be barred.

Notwithstanding any other provision of law, no judgment or order upon an action to enforce a judgment, or for relief for conspiracy to commit a fraudulent conveyance, aiding and abetting a fraudulent conveyance or participation in the trust transaction, may be entered by a court or other body having adjudicative authority, or may be brought at law or in equity against the trustee, trust protector, trust advisor or other fiduciary of a qualified spendthrift trust, or against any person involved in the counseling, drafting, preparation, administration, execution or funding of the trust, if, as of the date the action is brought, an action by a creditor or assignee with respect to the trustwould be barred under W.S. 4-10-517.



4-10-519. Multiple qualified transfers in same trust instrument.

4-10-519.Multiple qualified transfers in same trust instrument.

(a)If more than one (1) qualified transfer is made to the same qualified spendthrift trust:

(i)The making of a subsequent qualified transfer shall be disregarded in determining whether a creditor's claim with respect to a prior qualified transfer is extinguished utilizing the procedures provided in W.S. 4-10-514; and

(ii)Any distribution to a beneficiary other than the settlor shall be deemed to have been made from the qualified trust property attributable to the earliest qualified transfer to the trust, unless a creditor of the settlor is able to prove by clear and convincing evidence otherwise.



4-10-520. Limitations on qualified trust property.

4-10-520.Limitations on qualified trust property.

(a)The provisions of W.S. 4-10-510 through 4-10-523, do not apply in any respect to:

(i)Any person to whom a settlor is indebted on account of an agreement or order of court for the payment of support in favor of the settlor's children if the settlor is in default by thirty (30) or more days of making a payment pursuant to the agreement or order;

(ii)A financial institution with which the settlor has listed qualified trust property on the financial institution's application or financial statement used to obtain or maintain credit from the financial institution other than for the benefit of the qualified spendthrift trust; or

(iii)Property of a qualified spendthrift trust that was transferred to the trust by a settlor who received the property by a fraudulent transfer as defined by the Wyoming Fraudulent Transfers Act.



4-10-521. Avoidance of qualified transfer.

4-10-521.Avoidance of qualified transfer.

(a)A qualified transfer to a qualified spendthrift trust is avoided only to the extent necessary to satisfy the settlor's debt to the creditor at whose instance the qualified transfer had been avoided, together with costs, including attorney's fees if otherwise authorized, as the court may allow. If any qualified transfer is avoided as provided in this section, then:

(i)If the court is satisfied that a qualified trustee has not acted in bad faith in accepting or administering the property that is the subject of the qualified transfer:

(A)The qualified trustee has a first and paramount lien against the property that is the subject of the qualified transfer in an amount equal to the entire cost, including attorney's fees, court costs, penalties, fines, fees and other amounts paid or payable, which were properly incurred by the qualified trustee in the defense of the action or proceedings to avoid the qualified transfer.It shall be presumed that the qualified trustee did not act in bad faith merely by accepting the property; and

(B)The qualified transfer is avoided subject to the proper fees, costs, preexisting rights, claims and interests of the qualified trustee, and of any predecessor trustee that has not acted in bad faith.

(ii)If the court is satisfied that a beneficiary of a qualified spendthrift trust has not acted in bad faith, the avoidance of the qualified transfer is subject to the right of the beneficiary to retain any distribution made upon the exercise of a trust power or discretion vested in the qualified trustee of the trust, which power or discretion was properly exercised prior to the creditor's commencement of an action to avoid the qualified transfer. It shall be presumed that the beneficiary, including a beneficiary who is also a settlor of a qualified spendthrift trust, did not act in bad faith merely by creating the trust or by accepting a distribution made in accordance with the terms of the trust.

(b)A creditor shall have the burden of proving by clear and convincing evidence that a trustee or beneficiary of a qualified spendthrift trust acted in bad faith under paragraph (a)(i) or (ii) of this section.



4-10-522. Limitation or termination of authority of trustee upon court decision not to apply Wyoming law.

4-10-522.Limitation or termination of authority of trustee upon court decision not to apply Wyoming law.

If, in any action brought against a trustee of a qualified spendthrift trust, a court takes any action whereby the court declines to apply the law of this state in determining the validity, construction or administration of the trust, or the effect of a spendthrift provision thereof, the trustee may immediately resign without the further order of any court, and cease in all respects to be trustee of the trust.In the event that the trustee does resign and no provision for a successor trustee exists in the trust instrument, the qualified beneficiaries may then petition a Wyoming district court with appropriate jurisdiction to appoint a successor trustee who shall succeed as trustee upon such terms and conditions as the district court determines to be consistent with the purposes of the trust and this act.Upon the trustee's ceasing to be trustee, the trustee shall have no power or authority other than to convey the trust property to the successor trustee named in the trust instrument or appointed by the district court.



4-10-523. Qualified transfer affidavit.

4-10-523.Qualified transfer affidavit.

(a)A qualified transfer affidavit shall be in writing, sworn to by the settlor, and shall include each of the following statements:

(i)The settlor has full right, title and authority to transfer the property to the qualified spendthrift trust;

(ii)The transfer of the property to the qualified spendthrift trust will not render the settlor insolvent;

(iii)The settlor does not intend to defraud any creditors by transferring the property to the qualified spendthrift trust;

(iv)The settlor does not have any pending or threatened court actions against him, except for those court actions identified in the affidavit;

(v)The settlor is not involved in any administrative proceedings, except for those administrative proceedings identified in the affidavit;

(vi)At the time of the transfer of the property to the qualified spendthrift trust, the settlor is not in default of a child support obligation by more than thirty (30) days;

(vii)The settlor does not contemplate the filing for relief under the provisions of the federal Bankruptcy Code;

(viii)The property transferred to the qualified spendthrift trust was not derived from any unlawful activities;

(ix)The settlor has and shall maintain personal liability insurance of at least one million dollars ($1,000,000.00) or shall provide coverage equal to the fair market value of the settlor's total qualified transfers to qualified spendthrift trusts, whichever is less.This affidavit requirement shall not apply to a qualified transfer to a trust created by a court order under W.S. 3-3-607 or an irrevocable income trust created under W.S. 42-2-403(f)(ii) and 42 U.S.C. 1396p(d)(4)(B).






ARTICLE 6 - REVOCABLE TRUSTS

4-10-601. Capacity of settlor of revocable trust.

4-10-601.Capacity of settlor of revocable trust.

The capacity required to create, amend, revoke or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same as that required to make a will.



4-10-602. Revocation or amendment of revocable trust.

4-10-602.Revocation or amendment of revocable trust.

(a)Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor may revoke or amend the trust.

(b)If a revocable trust is created or funded by more than one (1) settlor:

(i)To the extent the trust consists of community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses; and

(ii)To the extent the trust consists of property other than community property, each settlor may revoke the trust with regard to the portion of the trust property attributable to that settlor's contribution; however, the trust may only be amended by joint action of all settlors.

(c)The settlor may revoke or amend a revocable trust:

(i)By substantial compliance with a method provided in the terms of the trust; or

(ii)If the terms of the trust do not provide a method, or the method provided in the trust is not made exclusive, by:

(A)A statement expressly amending or revoking the trust in a writing signed by the settlor or in the settlor's will; or

(B)Any other method manifesting clear and convincing evidence of the settlor's intent.

(d)Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

(e)A settlor's powers with respect to revocation, amendment or distribution of trust property may be exercised by an agent under a power of attorney only to the extent expressly authorized by the terms of the trust or the power of attorney.

(f)Except to the extent otherwise provided in the terms of the trust, a power to revoke a trust includes the power to amend the trust.

(g)A conservator of the settlor or, if no conservator has been appointed, a guardian of the settlor may exercise a settlor's powers with respect to revocation, amendment, or distribution of trust property only with the approval of the court supervising the conservatorship or guardianship and finding that it meets the settlor's purpose or intent in establishing the trust.

(h)A trustee who does not know or have actual knowledge that a trust has been revoked or amended is not liable to the settlor or settlor's successors in interest for distributions made and other actions taken on the assumption that the trust had not been amended or revoked.



4-10-603. Settlor's powers; powers of withdrawal.

4-10-603.Settlor's powers; powers of withdrawal.

(a)While a trust is revocable and the settlor has capacity to revoke the trust, rights of the beneficiaries are subject to the control of, and the duties of the trustee are owed exclusively to, the settlor.

(b)If a revocable trust has more than one (1) settlor, the duties of the trustee are owed to all of the settlors having capacity to revoke the trust.

(c)Repealed By Laws 2007, Ch. 155, 5.



4-10-604. Limitation on action contesting validity of revocable trust; distribution of trust property.

4-10-604.Limitation on action contesting validity of revocable trust; distribution of trust property.

(a)Subject to the rights of persons dealing with a fiduciary as provided in W.S. 4-10-1013, a person may commence a judicial proceeding to contest the validity of a trust that is revocable during the settlor's life or an amendment thereto within the earlier of:

(i)Two (2) years after the settlor's death; or

(ii)One hundred twenty (120) days after the trustee sent the person a copy of the trust instrument and a notice informing the person of the trust's existence, of the trustee's name and address and of the time allowed for commencing a proceeding.

(b)No trustee shall have any liability under the governing instrument or to any third party or otherwise for failure to provide written notice pursuant to paragraph (a)(ii) of this section.

(c)For purposes of paragraph (a)(ii) of this section, notice shall have been given when received by the person to whom the notice was given.Absent evidence to the contrary, it shall be presumed that delivery to the last known address of that person constitutes receipt by that person.

(d)A person failing to commence a judicial proceeding to contest the validity of a trust within the times provided in this section is forever prohibited from commencing any judicial proceeding contesting the validity of the trust.

(e)Upon the death of the settlor of a trust that was revocable during the settlor's life, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for doing so unless:

(i)The trustee knows of a pending judicial proceeding contesting the validity of the trust; or

(ii)A potential contestant has notified the trustee in writing of a possible judicial proceeding to contest the trust and a judicial proceeding is commenced within sixty (60) days after the contestant sent the notification.

(f)A beneficiary of a trust that is determined to have been invalid is liable to return any distribution received.






ARTICLE 7 - TRUSTEES, TRUST ADVISORS ANDTRUST PROTECTORS

4-10-701. Accepting or declining trusteeship.

4-10-701.Accepting or declining trusteeship.

(a)Except as otherwise provided in subsection (c) of this section, a person designated as trustee accepts the trusteeship:

(i)By substantially complying with a method of acceptance provided in the terms of the trust; or

(ii)If the terms of the trust do not provide a method or the method provided in the trust is not made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship.

(b)A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have rejected the trusteeship.

(c)A person designated as trustee, without accepting the trusteeship, may:

(i)Act to preserve the trust property if, within a reasonable time after acting, the person sends a written rejection of the trusteeship to the settlor or, if the settlor is dead or lacks capacity, to a qualified beneficiary; and

(ii)Inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose.



4-10-702. Trustee's bond.

4-10-702.Trustee's bond.

(a)A trustee shall give bond to secure performance of the trustee's duties only if the court finds that a bond is needed to protect the interests of the beneficiaries or is required by the terms of the trust and the court has not dispensed with the requirement.

(b)The court may specify the amount of a bond, its liabilities, and whether sureties are necessary. The court may modify or terminate a bond at any time.

(c)A regulated financial services institution qualified to do trust business in this state need not give bond, unless required by the terms of the trust.



4-10-703. Cotrustees.

4-10-703.Cotrustees.

(a)Cotrustees who are unable to reach a unanimous decision may act by majority decision.

(b)If a vacancy occurs in a cotrusteeship, the remaining cotrustees may act for the trust.

(c)A cotrustee shall participate in the performance of a trustee's function unless the cotrustee is unavailable to perform the function because of absence, illness, disqualification under other law or other temporary incapacity or the cotrustee has properly delegated the performance of the function to another trustee.

(d)If a cotrustee is unavailable to perform duties because of absence, illness, disqualification under other law or other temporary incapacity, and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

(e)A trustee may delegate to a cotrustee the performance of any function unless the delegation is expressly prohibited in the terms of the trust. Unless a delegation was irrevocable, a trustee may revoke a delegation previously made.

(f)Except as otherwise provided in subsection (g) of this section, a trustee who does not join in an action of another trustee is not liable for the action.

(g)Each trustee shall exercise reasonable care to:

(i)Prevent a cotrustee from committing a serious breach of trust; and

(ii)Compel a cotrustee to redress a serious breach of trust.

(h)A dissenting trustee who joins in an action at the direction of the majority of the trustees and who notified any cotrustee of the dissent at or before the time of the action is not liable for the action, unless the action is a serious breach of trust.



4-10-704. Vacancy in trusteeship; appointment of successor.

4-10-704.Vacancy in trusteeship; appointment of successor.

(a)A vacancy in a trusteeship occurs if:

(i)A person designated as trustee rejects the trusteeship;

(ii)A person designated as trustee cannot be identified or does not exist;

(iii)A trustee resigns;

(iv)A trustee is disqualified or removed;

(v)A trustee dies; or

(vi)A guardian or conservator is appointed for an individual serving as trustee.

(b)If one (1) or more cotrustees remain in office, a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship shall be filled if the trust has no remaining trustee.

(c)A vacancy in a trusteeship of a noncharitable trust, except a qualified spendthrift trust, that is required to be filled shall be filled in the following order of priority:

(i)By a person designated in the terms of the trust to act as successor trustee or in accordance with a manner specified in the trust;

(ii)By a person appointed by unanimous agreement of the qualified beneficiaries; or

(iii)By a person appointed by the court.

(d)A vacancy in a trusteeship of a charitable trust that is required to be filled shall be filled in the following order of priority:

(i)By a person designated in the terms of the trust to act as successor trustee or in accordance with a manner specified in the trust;

(ii)By a person selected by the charitable organization expressly designated to receive distributions and noncharitable beneficiary, if any named, under the terms of the trust if the attorney general of the state of Wyoming concurs in the selection; or

(iii)By a person appointed by the court.

(e)If a vacancy occurs in a trusteeship of a qualified spendthrift trust, or if the only remaining qualified trustee of the trust ceases to meet the requirements of a qualified trustee, a successor trustee shall be chosen which meets the requirements of W.S. 4-10-103(a)(xxxv).

(f)Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust.



4-10-705. Resignation of trustee.

4-10-705.Resignation of trustee.

(a)For a revocable living trust, a trustee may resign:

(i)Upon at least thirty (30) days notice to the settlor, if living, and all other cotrustees; or

(ii)With the approval of the court.

(b)For an irrevocable, testamentary or charitable trust, a trustee may resign upon:

(i)At least thirty (30) days notice to all qualified beneficiaries and all other cotrustees; or

(ii)With approval of the court.

(c)In approving a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

(d)Any liability of a resigning trustee or of any sureties on the trustee's bond for acts or omissions of the trustee is not discharged or affected by the trustee's resignation.



4-10-706. Removal of trustee.

4-10-706.Removal of trustee.

(a)The settlor, a cotrustee or a qualified beneficiary may request the court to remove a trustee, or a trustee may be removed by the court on its own initiative as outlined in subsection (b) of this section.

(b)The court may remove a trustee if:

(i)The trustee has committed a serious breach of trust;

(ii)Lack of cooperation among cotrustees substantially impairs the administration of the trust;

(iii)Because of unfitness, unwillingness or persistent failure of the trustee to administer the trust effectively, the court determines that removal of the trustee best serves the interests of the beneficiaries; or

(iv)There has been a substantial change of circumstances, or removal is requested by all of the qualified beneficiaries, and the court finds that removal of the trustee best serves the interests of all of the beneficiaries and is not inconsistent with a material purpose of the trust, and a suitable cotrustee or successor trustee is available.

(c)Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief under W.S. 4-10-1001(b) as may be necessary to protect the trust property or the interests of the beneficiaries.



4-10-707. Delivery of property by former trustee.

4-10-707.Delivery of property by former trustee.

(a)Unless a cotrustee remains in office or the court otherwise orders, and until the trust property is delivered to a successor trustee or other person entitled to it, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property.

(b)A trustee who has resigned or been removed shall proceed expeditiously to deliver the trust property within the trustee's possession to the cotrustee, successor trustee or other person entitled to it.



4-10-708. Compensation of trustee.

4-10-708.Compensation of trustee.

(a)If the terms of a trust do not specify the trustee's compensation, a trustee is entitled to compensation that is reasonable under the circumstances. The trustee shall notify the qualified beneficiaries, in writing, of any change in the method or rate of the trustee's compensation. Notice shall be given not less than sixty (60) days in advance of any change, unless the notice is waived by the written consent of all qualified beneficiaries. The notice of a proposed change in the method or rate of trustee's compensation shall include:

(i)The current trustee's compensation;

(ii)The proposed change to the trustee's compensation;

(iii)An explanation of the reasons for the change in compensation;

(iv)The date upon which the change in compensation is to take effect; and

(v)The date, not less than sixty (60) days after giving notice, by which a qualified beneficiary is required to notify the trustee in writing of an objection to the change in compensation.

(b)If the terms of a trust specify the trustee's compensation, the trustee is entitled to be compensated as specified, but the court may allow more or less compensation if:

(i)The duties of the trustee are substantially different from those contemplated when the trust was created; or

(ii)The compensation specified by the terms of the trust would be unreasonably low or high.

(c)The trustee shall be entitled to additional compensation on agreement of all qualified beneficiaries.

(d)The authority of a trustee under this section to change the trustee's rate or method of compensation terminates if a majority of the qualified beneficiaries notify the trustee of objections to the proposed change in compensation on or before the date specified in the notice.



4-10-709. Reimbursement of expenses.

4-10-709.Reimbursement of expenses.

(a)A trustee is entitled to be reimbursed out of the trust property, with interest, as appropriate, for:

(i)Expenses that were properly incurred in the administration of the trust;

(ii)Expenses that were properly incurred in responding to an objection to a proposed change in the method or rate of the trustee's compensation; and

(iii)To the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

(b)An advance by the trustee of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.



4-10-710. Trust protector.

4-10-710.Trust protector.

(a)The powers and discretions of a trust protector shall be provided in the trust instrument or may be established or modified by a judicial order, and may, in the best interests of the trust, be exercised or not exercised. The powers and discretions may include, but are not limited to the following:

(i)To modify or amend the trust instrument to achieve favorable tax status or because of changes in the Internal Revenue Code, state law or the rulings and regulations implementing such changes;

(ii)To amend or modify the trust instrument to take advantage of changes in the rule against perpetuities, laws governing restraints on alienation, or other state laws restricting the terms of the trust, the distribution of trust property, or the administration of the trust;

(iii)To appoint a successor trust protector;

(iv)To review and approve the accountings of a trustee;

(v)To change the governing law or principal place of administration of the trust;

(vi)To remove and replace any trust advisor for the reasons stated in the trust instrument;

(vii)To remove a trustee, cotrustee or successor trustee, for the reasons stated in the trust instrument, and appoint a replacement;

(viii)To interpret terms of the trust instrument at the request of the trustee;

(ix)To advise the trustee or cotrustee on matters concerning any beneficiary;

(x)To direct, consent or disapprove a trustee's or cotrustee's action or inaction in making distributions to beneficiaries;

(xi)To increase or decrease any interest of the beneficiaries to the trust, to grant a power of appointment to one (1) or more trust beneficiaries or to terminate or amend any power of appointment granted by the trust; however, a modification, amendment or grant of a power of appointment may not grant a beneficial interest to any person or class of persons not specifically provided for under the trust instrument or to the trust protector, the trust protector's estate or for the benefit of the creditors of the trust protector; and

(xii)To elect for the trust to become a qualified spendthrift trust under W.S. 4-10-516.



4-10-711. Trust protector as a fiduciary.

4-10-711.Trust protector as a fiduciary.

Trust protectors are fiduciaries to the extent of the powers, duties and discretions granted to them under the terms of the trust instrument.



4-10-712. Trust advisor.

4-10-712.Trust advisor.

(a)The powers and discretions of a trust advisor shall be provided in the trust instrument and may, in the best interests of the trust, be exercised or not exercised in the sole and absolute discretion of the trust advisor and shall be binding on all other persons. Such powers and discretions may include, but are not limited to the following:

(i)To perform a specific duty or function that would normally be performed by the trustee, cotrustee or trust protector;

(ii)To advise the trustee or cotrustee on matters concerning any beneficiary;

(iii)To direct, consent or disapprove a trustee's or cotrustee's action or inaction relating to investments of trust assets;

(iv)To direct the acquisition, transfer or retention of any trust investment; and

(v)To direct, consent or disapprove a trustee's or cotrustee's action or inaction in making distributions to beneficiaries.



4-10-713. Trust advisor as a fiduciary.

4-10-713.Trust advisor as a fiduciary.

Trust advisors are fiduciaries to the extent of the powers, duties and discretions granted to them under the terms of the trust instrument.



4-10-714. Trust advisor and trust protector subject to district court jurisdiction.

4-10-714.Trust advisor and trust protector subject to district court jurisdiction.

By accepting appointment to serve as a trust advisor or trust protector of a trust that is subject to the laws of the state of Wyoming, the trust advisor or the trust protector submits to the jurisdiction of the courts of the state of Wyoming even if investment advisory agreements or other related agreements provide otherwise, and the trust advisor or trust protector may be made a party to any action or proceeding if issues relate to a decision, action or inaction of the trust advisor or trust protector.



4-10-715. No duty to review actions of trust advisor or trust protector.

4-10-715.No duty to review actions of trust advisor or trust protector.

Unless the trust instrument appointing, designating or providing for a method for appointing a trust protector or trust advisor or the court order appointing a trust protector states otherwise, an excluded fiduciary is relieved of any duty or responsibility to review the actions of a duly named and appointed trust protector or trust advisor.



4-10-716. Power of trust advisor and trust protector to act after death or incapacity of grantor.

4-10-716.Power of trust advisor and trust protector to act after death or incapacity of grantor.

Unless the trust instrument states otherwise, the power and authority of a trust advisor or trust protector shall not lapse at the death or incapacity of the grantor.



4-10-717. Fiduciary's liability for action or inaction of trust advisor and trust protector.

4-10-717.Fiduciary's liability for action or inaction of trust advisor and trust protector.

Unless the trust instrument appointing, designating or providing for a method for appointing a trust protector or trust advisor or the court order appointing a trust protector states otherwise, the excluded fiduciary is not liable for any loss resulting from any action or inaction of the trust advisor or protector.



4-10-718. Directed trusts.

4-10-718.Directed trusts.

(a)If a trust instrument provides that a fiduciary is to follow the direction of a trust protector or trust adviser and the fiduciary acts in accordance with such direction, the fiduciary shall be treated as an excluded fiduciary under the provisions of W.S. 4-10-715 and 4-10-717.

(b)Where one (1) or more persons are given authority by a trust instrument or court order to either appoint a trust protector or to direct, consent to or disapprove a fiduciary's actual or proposed distribution decisions or other noninvestment decisions of the fiduciary, the persons or the persons appointed by them shall be considered to be trust protectors under W.S. 4-10-103(a)(xxiii).

(c)Where one (1) or more persons are given authority by a trust instrument or court order to either appoint a trust advisor or to direct, consent to or disapprove a fiduciary's actual or proposed investment decisions, the persons or the persons appointed by them shall be considered to be trust advisors under W.S. 4-10-103(a)(xxii).

(d)If a court order provides that a fiduciary is to follow the direction of a trust protector or trust advisor and the fiduciary acts in accordance with the direction, the fiduciary shall be treated as an excluded fiduciary under the provisions of W.S. 4-10-715 and 4-10-717.

(e)Unless expressly prohibited by the trust instrument, the qualified beneficiaries of a trust may unanimously agree to designate a trust advisor with the power to direct the fiduciary's investment decisions, provided the trust does not have a serving trust advisor with the power.If the written designation is furnished to the fiduciary and the fiduciary acts in accordance with the direction from the designated trust advisor, thefiduciary shall be treated as an excluded fiduciary under the provisions of W.S. 4-10-715 and 4-10-717.The designation of a trust advisor with power to direct the fiduciary's investment decisions may be revoked by unanimous written consent of the qualified beneficiaries and once the revocation has been delivered to the excluded fiduciary the fiduciary is relieved of any responsibility to act upon any outstanding or future directions from such trust advisor.

(f)For purposes of this section, "investment decision" means with respect to any property, the retention, purchase, sale, exchange, tender or other transaction affecting the ownership thereof or rights therein.






ARTICLE 8 - DUTIES AND POWERS OF TRUSTEE

4-10-801. Duty to administer trust.

4-10-801.Duty to administer trust.

Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries, and in accordance with this act.



4-10-802. Duty of loyalty.

4-10-802.Duty of loyalty.

(a)A trustee shall administer the trust solely in the interests of the beneficiaries.

(b)Subject to the rights of persons dealing with a fiduciary as provided in W.S. 4-10-1013, a sale, encumbrance or other transaction involving the investment or management of trust property entered into by the trustee for the trustee's own personal account or which is otherwise affected by a conflict between the trustee's fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless:

(i)The transaction was authorized by the terms of the trust;

(ii)The transaction was approved by the court;

(iii)The beneficiary did not commence a judicial proceeding within the time allowed by W.S. 4-10-1005;

(iv)The beneficiary consented to the trustee's conduct, ratified the transaction or released the trustee pursuant to W.S. 4-10-1009; or

(v)The transaction involves a contract entered into or claim acquired by the trustee before the person became or contemplated becoming trustee.

(c)A sale, encumbrance or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between personal and fiduciary interests if it is entered into by the trustee with:

(i)The trustee's spouse;

(ii)The trustee's descendants, siblings, parents or their spouses;

(iii)An agent or attorney of the trustee; or

(iv)A corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trustee's best judgment.

(d)A transaction between a trustee and a beneficiary that does not concern trust property but that occurs during the existence of the trust or while the trustee retains significant influence over the beneficiary and from which the trustee obtains an advantage beyond the normal commercial advantage from such a transaction, is voidable by the beneficiary unless the trustee establishes that the transaction was fair to the beneficiary.

(e)A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

(f)An investment by a trustee in securities of an investment company or investment trust to which the trustee, or its affiliate, provides services in a capacity other than as trustee is not presumed to be affected by a conflict between personal and fiduciary interests if the investment complies with the prudent investor rule as specified under article 9 of this act. The trustee may be compensated by the investment company or investment trust for providing those services out of fees charged to the trust if, as a condition precedent to receipt of such compensation, and at least annually, the trustee notifies the persons entitled under W.S. 4-10-813 to receive a copy of the trustee's annual report of the rate and method by which the compensation is determined by delivery of a prospectus or other communication.

(g)In voting shares of stock or in exercising powers of control over similar interests in other forms of enterprise, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of enterprise, the trustee shall elect or appoint directors or other managers who will manage the corporation or enterprise in the best interests of the beneficiaries.

(h)This section does not preclude the following transactions, if fair to the beneficiaries:

(i)An agreement between a trustee and a majority of the qualified beneficiaries relating to the appointment or compensation of the trustee;

(ii)Payment of reasonable compensation to the trustee;

(iii)A transaction between a trust and another trust, decedent's estate or conservatorship of which the trustee is a fiduciary or in which a beneficiary has an interest;

(iv)A deposit of trust money in a regulated financial services institution operated by the trustee; or

(v)An advance by the trustee of money for the protection of the trust.

(j)The court may appoint a special fiduciary to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee.

(k)There is no presumption of a conflict of interest when a trustee:

(i)Makes an investment in an insurance contract purchased from an insurance agency owned by, or affiliated with, the trustee, or any of its affiliates; or

(ii) ?Places securities through a securities broker that is part of the same company as the trustee, is owned by the trustee or is affiliated with the trustee provided the investment complies with the prudent investor rule contained in the Uniform Prudent Investor Act under W.S. 4-10-901 through 4-10-913 and the trustee at least annually notifies qualified beneficiaries of the rate and method by which the trustee receives compensation.



4-10-803. Impartiality.

4-10-803.Impartiality.

If a trust has two (2) or more beneficiaries, the trustee shall act impartially in investing, managing and distributing the trust property, giving due regard to the beneficiaries' respective interests.



4-10-804. Prudent administration.

4-10-804.Prudent administration.

A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distributional requirements and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill and caution.



4-10-805. Costs of administration.

4-10-805.Costs of administration.

In administering a trust, the trustee may incur only costs that are reasonable in relation to the trust property, the purposes of the trust and the skills of the trustee.



4-10-806. Trustee's skills.

4-10-806.Trustee's skills.

A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, shall use those special skills or expertise.



4-10-807. Delegation by trustee.

4-10-807.Delegation by trustee.

(a)A trustee may delegate duties and powers that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill and caution in:

(i)Selecting an agent;

(ii)Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(iii)Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b)In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(c)A trustee who complies with subsection (a) of this section is not liable to the beneficiaries or to the trust for an action of the agent to whom the function was delegated.

(d)By accepting a delegation of powers or duties from the trustee of a trust that is subject to the law of the state of Wyoming, an agent submits to the jurisdiction of the courts of the state of Wyoming even if the agency agreement provides otherwise, and the agent may be made a party to any action or proceeding if the issues relate to a decision, action or inaction of the agent.



4-10-808. Powers to direct.

4-10-808.Powers to direct.

(a)While a trust is revocable, the trustee may follow a written direction of the settlor that is contrary to the terms of the trust.

(b)If the terms of a trust confer upon a person other than the settlor of a revocable trust power to direct certain actions of the trustee, the trustee shall act in accordance with an exercise of the power.

(c)The terms of a trust may confer upon a trustee or other person, as provided in article 7 of this act, a power to direct the modification or termination of the trust.

(d)A person, other than a beneficiary, who holds a power to direct is a fiduciary who, as such, is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from breach of a fiduciary duty with respect to the holder's power.



4-10-809. Control and protection of trust property.

4-10-809.Control and protection of trust property.

A trustee shall take reasonable steps to take control of and protect the trust property.



4-10-810. Record keeping and identification of trust property.

4-10-810.Record keeping and identification of trust property.

(a)A trustee shall keep adequate records of the administration of the trust.

(b) ?A trustee shall keep trust property separate from the trustee's own property.

(c)Except as otherwise provided in subsection (d) of this section, a trustee shall cause the trust property to be designated or titled as provided in W.S. 4-10-402 so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

(d)If the trustee maintains records clearly indicating the respective interests, a trustee may invest as a whole the property of two (2) or more separate trusts.



4-10-811. Enforcement and defense of claims.

4-10-811.Enforcement and defense of claims.

A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust.



4-10-812. Collecting trust property.

4-10-812.Collecting trust property.

A trustee shall take reasonable steps to compel a former trustee or other person to deliver trust property to the trustee, and may redress a breach of trust known to the trustee to have been committed by a former trustee.



4-10-813. Duty to inform and report.

4-10-813.Duty to inform and report.

(a)A trustee shall keep the qualified beneficiaries of the trust reasonably informed about the administration of the trust and of the material facts necessary for them to protect their interests. Unless unreasonable under the circumstances, a trustee shall promptly respond to a qualified beneficiary's request for information related to the administration of the trust.

(b)A trustee shall comply with the following provisions unless the trust instrument specifically directs, limits or waives this requirement of a trustee:

(i)Upon request of any qualified beneficiary, the trustee shall promptly furnish to the beneficiary a copy of the trust instrument;

(ii)Within sixty (60) days after accepting a trusteeship, the trustee shall notify the qualified beneficiaries of the acceptance and of the trustee's name, address and telephone number;

(iii)Within sixty (60) days after the date the trustee acquires knowledge of the creation of an irrevocable trust, or the date the trustee acquires knowledge that a formerly revocable trust has become irrevocable, whether by the death of the settlor or otherwise, the trustee shall notify the qualified beneficiaries of the trust's existence, of the identity of the settlor or settlors, of the right to request a copy of the trust instrument and of the right to a trustee's report as provided in subsection (c) of this section; and

(iv)The trustee shall notify the qualified beneficiaries in advance of any change in the method or rate of the trustee's compensation.

(c)A trustee shall send to qualified beneficiaries, at least annually and at the termination of the trust, a report of the trust property, liabilities, receipts and disbursements, including the amount of the trustee's compensation, except to the extent compensation has been disclosed consistent with the requirements of W.S. 4-10-802, the allocation of receipts, disbursements, trustee compensation and expenses of administration between income and principal, a listing of the trust assets and, if feasible, their respective market values. Upon a vacancy in a trusteeship, unless a cotrustee remains in office, a report shall be sent to the qualified beneficiaries by the former trustee. A personal representative, conservator or guardian of a deceased or incapacitated trustee may send the qualified beneficiaries a report on the trustee's behalf.

(d)A beneficiary may waive the right to a trustee's report or other information otherwise required to be furnished under this section. A beneficiary, with respect to future reports and other information, may withdraw a waiver previously given.



4-10-814. Discretionary powers; tax savings.

4-10-814.Discretionary powers; tax savings.

(a)Repealed By Laws 2007, Ch. 155, 5.

(b)Subject to subsection (d) of this section, and unless the terms of the trust expressly indicate that a rule in this subsection does not apply:

(i)A person other than a settlor who is a beneficiary and trustee of a trust that confers on the trustee a power to make discretionary distributions to or for the trustee's personal benefit may exercise the power only in accordance with an ascertainable standard; and

(ii)A trustee may not exercise a power to make discretionary distributions to satisfy a legal obligation of support that the trustee personally owes another person.

(c)A power, the exercise of which is limited or prohibited by subsection (b) of this section may be exercised by a majority of the remaining trustees whose exercise of the power is not so limited or prohibited. If the power of all trustees is so limited or prohibited, the trustee may appoint a special fiduciary with authority to exercise the power.

(d)Subsection (b) of this section does not apply to:

(i)A power held by the settlor's spouse who is the trustee of a trust for which a marital deduction, as defined in Section 2056(b)(5) or 2523(e) of the Internal Revenue Code of 1986, as in effect on July 1, 2003, was previously allowed;

(ii)Any trust during any period that the trust may be revoked or amended by its settlor; or

(iii)Contributions to a trust that qualify for the annual exclusion under Section 2503(c) of the Internal Revenue Code of 1986, as in effect on July 1, 2003, or which are subject to an annual withdrawal right.



4-10-815. General powers of trustee.

4-10-815.General powers of trustee.

(a)A trustee, without authorization by the court, may exercise:

(i)Powers conferred by the terms of the trust; and

(ii)Except as limited by the terms of the trust:

(A)All powers over the trust property which an unmarried competent owner has over individually owned property;

(B)Any other powers appropriate to achieve the proper investment, management and distribution of the trust property; and

(C)Any other powers conferred by this act.

(b)The exercise of a power under this act is subject to the fiduciary duties prescribed by this article.



4-10-816. Specific powers of trustee.

4-10-816.Specific powers of trustee.

(a)Without limiting the authority conferred by W.S. 4-10-815, a trustee may:

(i)Collect trust property and accept or reject additions to the trust property from a settlor or any other person;

(ii)Acquire or sell property, for cash or on credit, at public or private sale;

(iii)Exchange, partition or otherwise change the character of trust property;

(iv)Deposit trust money in an account in a regulated financial services institution;

(v)Borrow money, with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust;

(vi)With respect to an interest in a proprietorship, partnership, limited liability company, business trust, corporation or other form of business or enterprise, continue the business or other enterprise and take any action that may be taken by shareholders, partners, members or property owners, including merging, dissolving or otherwise changing the form of business organization or contributing additional capital;

(vii)With respect to stocks or other securities, exercise the rights of an absolute owner, including the right to:

(A)Vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement;

(B)Hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery;

(C)Pay calls, assessments and other sums chargeable or accruing against the securities, and sell or exercise stock subscription or conversion rights;

(D)Exercise stock options and other rights; and

(E)Deposit the securities with a depositary or other regulated financial services institution.

(viii)With respect to an interest in real property, construct, or make ordinary or extraordinary repairs to, alterations to, or improvements in, buildings or other structures, demolish improvements, raze existing or erect new party walls or buildings, subdivide or develop land, dedicate land to public use or grant public or private easements and make or vacate plats and adjust boundaries;

(ix)Enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, for a period within or extending beyond the duration of the trust;

(x)Grant an option involving a sale, lease or other disposition of trust property or acquire an option for the acquisition of property, including an option exercisable beyond the duration of the trust, and exercise an option so acquired;

(xi)Insure the property of the trust against damage or loss and insure the trustee, the trustee's agents and beneficiaries against liability arising from the administration of the trust;

(xii)Abandon or decline to administer property of no value or of insufficient value to justify its collection or continued administration;

(xiii)With respect to possible liability for violation of environmental law:

(A)Inspect or investigate property the trustee holds or has been asked to hold, or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property;

(B)Take action to prevent, abate or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement;

(C)Decline to accept property into trust or disclaim any power with respect to property that is or may be burdened with liability for violation of environmental law;

(D)Compromise claims against the trust which may be asserted for an alleged violation of environmental law; and

(E)Pay the expense of any inspection, review, abatement or remedial action to comply with environmental law.

(xiv)Pay or contest any claim, settle a claim by or against the trust and release, in whole or in part, a claim belonging to the trust;

(xv)Pay taxes, assessments, compensation of the trustee and of employees and agents of the trust and other expenses incurred in the administration of the trust;

(xvi)Exercise elections with respect to federal, state and local taxes;

(xvii)Select a mode of payment under any employee benefit or retirement plan, annuity or life insurance payable to the trustee, exercise rights thereunder, including exercise of the right to indemnification for expenses and against liabilities, and take appropriate action to collect the proceeds;

(xviii)Make loans out of trust property, including loans to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances, and the trustee has a lien on future distributions for repayment of those loans;

(xix)Pledge trust property to guarantee loans made by others to the beneficiary;

(xx)Appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security and remove any trustee so appointed;

(xxi)Pay an amount distributable to a beneficiary who is under a legal disability or who the trustee reasonably believes is incapacitated, by paying it directly to the beneficiary or applying it for the beneficiary's benefit, or by:

(A)Paying it to the beneficiary's conservator or, if the beneficiary does not have a conservator, the beneficiary's guardian;

(B)Paying it to the beneficiary's custodian under the Uniform Transfers to Minors Act or custodial trustee under the Uniform Custodial Trust Act and, for that purpose, creating a custodianship or custodial trust;

(C)If the trustee does not know of a conservator, guardian, custodian or custodial trustee, paying it to the person's agent under a power of attorney or, if none, to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiary's behalf;

(D)Managing it as a separate fund on the beneficiary's behalf, subject to the beneficiary's continuing right to withdraw the distribution; and

(E)Creating or funding a plan under Section 529 of the Internal Revenue Code of 1986, in effect on July 1, 2003, for the beneficiary's benefit.

(xxii)On distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes and adjust for resulting differences in valuation;

(xxiii)Resolve a dispute concerning the interpretation of the trust or its administration by mediation, arbitration, or other procedure for alternative dispute resolution;

(xxiv)Prosecute or defend an action, claim or judicial proceeding in any jurisdiction to protect trust property and the trustee in the performance of the trustee's duties;

(xxv)Sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trustee's powers;

(xxvi)Purchase and pay from trust principal the premiums on life insurance;

(xxvii)On termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to it; and

(xxviii)On distribution of trust income or principal pursuant to authority in the trust instrument to make discretionary distributions to a trust beneficiary, whether or not the discretionary distributions are pursuant to an ascertainable standard, make distributions of all or any portion of trust income or principal in further trust.

(b)This section may be cited as the Uniform Trustee Powers Act.



4-10-817. Distribution upon termination.

4-10-817.Distribution upon termination.

(a)Upon termination or partial termination of a trust, the trustee may send to the beneficiaries a proposal for distribution. The right of any beneficiary to object to the proposed distribution terminates if the beneficiary does not notify the trustee of an objection within thirty (30) days after the proposal was sent but only if the proposal informed the beneficiary of the right to object and of the time allowed for objection.

(b)Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses and taxes.

(c)A release by a beneficiary of a trustee from liability for breach of trust is invalid to the extent:

(i)It was induced by improper conduct of the trustee; or

(ii)The beneficiary, at the time of the release, did not know of the beneficiary's rights or of the material facts relating to the breach.






ARTICLE 9 - UNIFORM PRUDENT INVESTOR ACT

4-10-901. Prudent investor rule; definitions.

4-10-901.Prudent investor rule; definitions.

(a)Except as otherwise provided in subsection (b) of this section, a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in this article.

(b)The prudent investor rule, a default rule, may be expanded, restricted, eliminated or otherwise altered by the provisions of a trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the provisions of the trust.



4-10-902. Standard of care; portfolio strategy; risk and return objectives.

4-10-902.Standard of care; portfolio strategy; risk and return objectives.

(a)A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill and caution.

(b)A trustee's investment and management decisions respecting individual assets shall be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(c)Among circumstances that a trustee shall consider in investing and managing trust assets are such of the following as are relevant to the trust or its beneficiaries:

(i)General economic conditions;

(ii)The possible effect of inflation or deflation;

(iii)The expected tax consequences of investment decisions or strategies;

(iv)The role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property and real property;

(v)The expected total return from income and the appreciation of capital;

(vi)Other resources of the beneficiaries;

(vii)Needs for liquidity, regularity of income and preservation or appreciation of capital; and

(viii)An asset's special relationship or special value, if any, to the purposes of the trust or to one (1) or more of the beneficiaries.

(d)A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

(e)A trustee may invest in any kind of property or type of investment consistent with the standards of this article.

(f)A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, has a duty to use those special skills or expertise.

(g)Notwithstanding the foregoing provisions of this section, a trustee who discloses the application of this subsection and the limitation of the trustee's duties it provides either in the trust instrument or in a separate writing delivered to each insured at the inception of a life insurance contract or thereafter, if the disclosure is prior to an event giving rise to a claim thereunder, may acquire or retain a life insurance contract upon the life of the settlor or the settlor's spouse, or both, without liability for a loss arising from the trustee's failure to perform any of the following duties, unless the trust instrument states or limits otherwise:

(i)Determine whether the contract is or remains a proper investment;

(ii)Investigate the financial strength or changes in the financial strength of the life insurance company;

(iii)Make a determination of whether to exercise any policy option available under the contract;

(iv)Make a determination of whether to diversify the contracts relative to one another or to other assets, if any, administered by the trustee; or

(v)Inquire about changes in the health or financial condition of the insured or insureds relative to a contract.



4-10-903. Diversification.

4-10-903.Diversification.

A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.



4-10-904. Duties at inception of trusteeship.

4-10-904.Duties at inception of trusteeship.

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets, in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements and other circumstances of the trust, and with the requirements of this article.



4-10-905. Loyalty.

4-10-905.Loyalty.

A trustee shall invest and manage the trust assets solely in the interest of the beneficiaries.



4-10-906. Impartiality.

4-10-906.Impartiality.

If a trust has two (2) or more beneficiaries, the trustee shall act impartially in investing and managing the trust assets, taking into account any differing interests of the beneficiaries.



4-10-907. Investment costs.

4-10-907.Investment costs.

In investing and managing trust assets, a trustee may only incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust, and the skills of the trustee.



4-10-908. Reviewing compliance.

4-10-908.Reviewing compliance.

Compliance with the prudent investor rule under this article is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight.



4-10-909. Delegation of investment and management functions.

4-10-909.Delegation of investment and management functions.

(a)A trustee may delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill and caution in:

(i)Selecting an agent;

(ii)Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(iii)Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b)In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(c) A trustee who complies with the requirements of subsection (a) of this section is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

(d)By accepting the delegation of a trust function from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of the state of Wyoming even if investment advisory agreements or other related agreements provide otherwise, and the agent may be made a party to any action or proceeding if issues relate to a decision, action or inaction of the agent.



4-10-910. Language invoking standard of this article.

4-10-910.Language invoking standard of this article.

(a)The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under this article:

(i)"Investments permissible by law for investment of trust funds";

(ii)"Legal investments";

(iii)"Authorized investments";

(iv)"Using the judgment and care under the circumstances then prevailing that persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital";

(v)"Prudent man rule," "prudent trustee rule," "prudent person rule" or "prudent investor rule."



4-10-911. Application to public funds of the state of Wyoming.

4-10-911.Application to public funds of the state of Wyoming.

This article applies to public funds of the state of Wyoming unless a different investment standard is specifically provided for the investment of specified public funds.



4-10-912. Application to Wyoming family college savings program trust.

4-10-912.Application to Wyoming family college savings program trust.

This act does not apply to the Wyoming family college savings program trust created by W.S. 21-16-811(a), except that this article shall continue to apply as required under W.S. 21-16-813(c)(iii).



4-10-913. Short title.

4-10-913.Short title.

This article may be cited as the "Wyoming Uniform Prudent Investor Act."






ARTICLE 10 - LIABILITY OF FIDUCIARIES ANDRIGHTS OF PERSONS DEALING WITH FIDUCIARIES

4-10-1001. Remedies for breach of trust.

4-10-1001.Remedies for breach of trust.

(a)A violation by a fiduciary of a duty the fiduciary owes to a beneficiary is a breach of trust.

(b)To remedy a breach of trust that has occurred or may occur, the court may:

(i)Compel the fiduciary to perform the fiduciary's duties;

(ii)Enjoin the fiduciary from committing a breach of trust;

(iii)Compel the fiduciary to redress a breach of trust by paying money, restoring property or other means;

(iv)Order a fiduciary to account;

(v)Appoint a special fiduciary to take possession of the trust property and administer the trust;

(vi)Suspend the fiduciary;

(vii)Remove the fiduciary as provided in W.S. 4-10-706;

(viii)Reduce or deny compensation to the fiduciary;

(ix)Subject to the rights of persons dealing with a fiduciary as provided in W.S. 4-10-1013, void an act of the fiduciary, impose a lien or a constructive trust on trust property or trace trust property wrongfully disposed of and recover the property or its proceeds; or

(x)Order any other appropriate relief.



4-10-1002. Damages for breach of trust.

4-10-1002.Damages for breach of trust.

(a)A fiduciary who commits a breach of trust is liable to the beneficiaries affected for the greater of:

(i)The amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred; or

(ii)The profit the fiduciary made by reason of the breach.

(b)Except as otherwise provided in this subsection, if more than one (1) fiduciary is liable to the beneficiaries for a breach of trust, a fiduciary is entitled to contribution from the other fiduciary or fiduciaries. A fiduciary is not entitled to contribution if the fiduciary was substantially more at fault than another fiduciary or if the fiduciary committed the breach of trust in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. A fiduciary who received a benefit from the breach of trust is not entitled to contribution from another fiduciary to the extent of the benefit received.



4-10-1003. Damages in absence of breach.

4-10-1003.Damages in absence of breach.

(a)A fiduciary is accountable to an affected beneficiary for any profit made by the fiduciary arising from the administration of the trust, even absent a breach of trust.

(b)Absent a breach of trust, a fiduciary is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.



4-10-1004. Attorney's fees and costs.

4-10-1004.Attorney's fees and costs.

In a judicial proceeding involving the administration of a trust, the court, as justice and equity may require, may award costs and expenses, including reasonable attorney's fees, to any party, to be paid by another party or from the trust that is the subject of the controversy.



4-10-1005. Limitation of action against fiduciary.

4-10-1005.Limitation of action against fiduciary.

(a)A beneficiary may not commence a proceeding against a fiduciary for breach of trust more than two (2) years after the date the beneficiary or a representative of the beneficiary received a report that adequately disclosed the existence of a potential claim for breach of trust and informed the beneficiary of the time allowed for commencing a proceeding.

(b)A report adequately discloses the existence of a potential claim for breach of trust if it provides sufficient information so that the beneficiary or representative knows of the potential claim or should have inquired into its existence.

(c)If subsection (a) of this section does not apply, a judicial proceeding by a beneficiary against a fiduciary for breach of trust shall be commenced within three (3) years after the first of the following to occur:

(i)The removal, resignation or death of the fiduciary;

(ii)The termination of the beneficiary's interest in the trust; or

(iii)The termination of the trust.



4-10-1006. Reliance on trust instrument.

4-10-1006.Reliance on trust instrument.

A fiduciary who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance.



4-10-1007. Event affecting administration or distribution.

4-10-1007.Event affecting administration or distribution.

If the happening of an event, including marriage, divorce, performance of educational requirements or death, affects the administration or distribution of a trust, a fiduciary who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the fiduciary's lack of knowledge.



4-10-1008. Exculpation of fiduciaries.

4-10-1008.Exculpation of fiduciaries.

(a)A term of a trust relieving a fiduciary of liability for breach of trust is unenforceable to the extent that it:

(i)Relieves the fiduciary of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or

(ii)Was inserted as the result of an abuse by the fiduciary of a fiduciary or confidential relationship to the settlor.

(b)An exculpatory term drafted or caused to be drafted by the fiduciary is invalid as an abuse of a fiduciary or confidential relationship unless the fiduciary proves that the exculpatory term is fair under the circumstances and that its existence and contents were adequately communicated to the settlor.



4-10-1009. Beneficiary's consent, release or ratification.

4-10-1009.Beneficiary's consent, release or ratification.

(a)A fiduciary is not liable to a beneficiary for breach of trust if the beneficiary consented in writing to the conduct constituting the breach, released the fiduciary from liability for the breach or ratified the transaction constituting the breach, unless:

(i)The consent, release or ratification of the beneficiary was induced by improper conduct of the fiduciary; or

(ii)At the time of the consent, release or ratification, the beneficiary did not know of the beneficiary's rights or of the material facts relating to the breach.



4-10-1010. Limitation on personal liability of fiduciary.

4-10-1010.Limitation on personal liability of fiduciary.

(a)Except as otherwise provided in the contract, a fiduciary is not personally liable on a contract properly entered into in its capacity as a fiduciary in the course of administering the trust if the fiduciary in the contract disclosed the fiduciary capacity.

(b)A fiduciary is personally liable for torts committed in the course of administering a trust, or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, only if the fiduciary is personally at fault.

(c)A claim based on a contract entered into by a fiduciary in its capacity as a fiduciary, on an obligation arising from ownership or control of trust property, or on a tort committed in the course of administering a trust, may be asserted in a judicial proceeding against the fiduciary in its capacity as a fiduciary, whether or not the fiduciary is personally liable for the claim.



4-10-1011. Liability of successor fiduciaries for actions of predecessor.

4-10-1011.Liability of successor fiduciaries for actions of predecessor.

Successor fiduciaries are not liable for actions, errors or omissions of any prior or predecessor fiduciaries.



4-10-1012. Interest of trustee as general partner.

4-10-1012.Interest of trustee as general partner.

(a)Except as otherwise provided in subsection (c) of this section or unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trust's acquisition of the interest if the fiduciary capacity was disclosed in the contract or in a statement previously filed pursuant to W.S. 17-14-201 through 17-14-209 or 17-21-101 through 17-21-1105.

(b)Except as otherwise provided in subsection (c) of this section, a trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

(c)The immunity provided by this section does not apply if an interest in the partnership is held by the trustee in a capacity other than that of trustee or is held by the trustee's spouse or one (1) or more of the trustee's descendants, siblings, or parents or the spouse of any of them.

(d)If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership as if the settlor were a general partner.



4-10-1013. Protection of person dealing with fiduciary.

4-10-1013.Protection of person dealing with fiduciary.

(a)A person other than a beneficiary who in good faith assists a fiduciary, or who in good faith and for value deals with a fiduciary, without knowledge that the fiduciary is exceeding or improperly exercising the fiduciary's powers is protected from liability as if the fiduciary properly exercised the power.

(b)A person other than a beneficiary who in good faith deals with a fiduciary is not required to inquire into the extent of the fiduciary's powers or the propriety of their exercise.

(c)A person who in good faith delivers assets to a fiduciary need not ensure their proper application.

(d)A person other than a beneficiary who in good faith assists a former fiduciary, or who in good faith and for value deals with a former fiduciary, without knowledge that the appointment has terminated is protected from liability as if the former fiduciary were still a fiduciary.

(e)Comparable protective provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section.



4-10-1014. Certification or affidavit of trust.

4-10-1014.Certification or affidavit of trust.

(a)Instead of furnishing a copy of the trust instrument to a person other than a beneficiary, the trustee may furnish to the person a certification or affidavit of trust containing the following information:

(i)That the trust exists and the date the trust instrument was executed;

(ii)The identity of the settlor;

(iii)The identity and address of the currently acting trustee;

(iv)The pertinent powers of the trustee;

(v)The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust;

(vi)The authority of cotrustees to sign or otherwise authenticate and whether all or less than all are required in order to exercise powers of the trustee;

(vii)The trust's taxpayer identification number (optional); and

(viii)The manner of taking title to trust property.

(b)A certification or affidavit of trust shall be signed or otherwise authenticated by any trustee.

(c)A certification or affidavit of trust shall state that the trust has not been revoked, modified or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

(d)A certification or affidavit of trust need not contain the dispositive terms of a trust or the trust's taxpayer identification number.

(e)A recipient of a certification or affidavit of trust may require the trustee to furnish copies of those excerpts from the original trust instrument and later amendments which designate the trustee and confer upon the trustee the power to act in the pending transaction.

(f)A person who acts in reliance upon a certification or affidavit of trust without knowledge that the representations contained therein are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification or affidavit. Knowledge of the terms of the trust may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying upon the certification or affidavit.

(g)A person who in good faith enters into a transaction in reliance upon a certification or affidavit of trust may enforce the transaction against the trust property as if the representations contained in the certification or affidavit were correct.

(h)A person making a demand for the trust instrument in addition to a certification or affidavit of trust or excerpts is liable for damages if the court determines that the person did not act in good faith in demanding the trust instrument.

(j)This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.






ARTICLE 11 - MISCELLANEOUS PROVISIONS

4-10-1101. Uniformity of application and construction.

4-10-1101.Uniformity of application and construction.

In applying and construing this act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.With respect to article 5 of this act, a court shall not give consideration to cases from jurisdictions that have adopted some version of the Uniform Trust Code, but have not modified article 5 of the Uniform Trust Code in a manner similar to article 5 of this act.



4-10-1102. Electronic records and signatures.

4-10-1102.Electronic records and signatures.

The provisions of this act governing the legal effect, validity or enforceability of electronic records or electronic signatures, and of contracts formed or performed with the use of such records or signatures, conform to the requirements of Section 102 of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. Section 7002) and supersede, modify, and limit the requirements of the Electronic Signatures in Global and National Commerce Act.



4-10-1103. Application to existing relationships.

4-10-1103.Application to existing relationships.

(a)Except as otherwise provided in this act and subsections (c) and (d) of this section, on July 1, 2003:

(i)This act, applies to all trusts created on or after July 1, 2003;

(ii)This act applies to all judicial proceedings concerning trusts created on or after July 1, 2003, and to all judicial proceedings concerning trusts created before July 1, 2003 that have elected to be governed by this act as provided in subsection (c) of this section;

(iii)Any rule of administration, construction or presumption provided in this act shall not apply to trust instruments executed before July 1, 2003, unless subsection (c) or (d) of this section is applicable;

(iv)An action taken before July 1, 2003, is not affected by this act and any review of actions taken before July 1, 2003 by a trustee or other person shall be reviewed under the law and standards applicable at the time the action was taken unless subsection (c) or (d) of this act is applicable.

(b)If a right is acquired, extinguished or barred upon the expiration of a prescribed period that has commenced to run under any other statute before July 1, 2003, that statute continues to apply to the right even if it has been repealed or superseded.

(c)This act applies to a trust created before July 1, 2003 if the settlor, if living, and all qualified beneficiaries consent to the application. If the settlor is not living, this act may apply to a trust created before July 1, 2003 if all qualified beneficiaries and the trustee consent to the application. If all of the qualified beneficiaries do not consent to a proposed application of this act to the trust, the court may apply this act to the trust after determining that the interests of the nonconsenting qualified beneficiary will be adequately protected.

(d)The provisions of the prior Uniform Trustees Powers Act and Uniform Prudent Investor Act that have been incorporated into this act as W.S. 4-10-816 and 4-10-901 through 4-10-913, respectively, shall apply to any trust created prior to April 1, 2003, unless the trust instrument states otherwise.












TITLE 5 - COURTS

CHAPTER 1 - IN GENERAL

5-1-101. Qualifications of judges of supreme court and district court.

5-1-101. Qualifications of judges of supreme court and district court.

No person shall be eligible for election or appointment to the office of justice of the supreme court, or to the office of judge of the district court, unless he shall possess the qualifications prescribed for such office by the constitution of the state of Wyoming and shall have practiced law in the state of Wyoming at least one (1) year immediately preceding his election or appointment.



5-1-102. Terms of judicial nominating commission members; expenses; removal.

5-1-102. Terms of judicial nominating commission members; expenses; removal.

(a) The terms of the elected and appointed voting members of the judicial nominating commission created by Article 5, Section 4, Wyoming Constitution, shall be four (4) years except the initial term for one (1) attorney and one (1) elector shall be two (2) years and the initial term for one (1) attorney and one (1) elector shall be three (3) years. The members of the Wyoming state bar initially elected to the commission shall draw lots to determine the term each shall serve. The governor shall designate whether the length of the term of electors he initially appoints to the commission shall be two (2), three (3) or four (4) years. The governor may remove any member he appoints as provided in W.S. 9-1-202.

(b) The members of the judicial nominating commission, including any advisors, shall not receive any fees, salary or other compensation for services rendered but are entitled to receive per diem and mileage on the same basis and at the same rate as state employees and reimbursement for any other actual and necessary expenses incurred in the performance of commission duties.



5-1-103. Terms of members of the commission on judicial conduct and ethics; removal; expenses.

5-1-103. Terms of members of the commission on judicial conduct and ethics; removal; expenses.

(a) The terms of members of the commission on judicial conduct and ethics shall be those set out in Article 5, Section 6, Wyoming Constitution, and the rules adopted by the supreme court as authorized by that constitutional provision.

(b) Members of the commission on judicial conduct and ethics may be removed in accordance with rules adopted by the supreme court in accordance with Article 5, Section 6, Wyoming Constitution. Members appointed to the commission by the governor may also be removed in accordance with W.S. 9-1-202.

(c) The members of the commission on judicial conduct and ethics shall not receive any fees, salary or other compensation for services rendered but are entitled to receive per diem and mileage on the same basis and at the same rate as state employees and reimbursement for any other actual and necessary expenses incurred in the performance of the commission's duties, but in any event such reimbursement shall not exceed funds specifically appropriated by the legislature for the benefit of the commission.



5-1-104. Retroactive application of provisions as to qualifications.

5-1-104. Retroactive application of provisions as to qualifications.

This act shall have no retroactive application, and shall not affect the incumbency of any present district judge.



5-1-105. Salaries of justices of supreme court and judges of district courts.

5-1-105. Salaries of justices of supreme court and judges of district courts.

Subject to the provisions of article 5, section 17 of the Wyoming constitution as amended, the justices of the supreme court and the judges of the district court shall receive annual salaries as provided by law which shall be paid in monthly installments at the end of each month, and upon request, the state auditor shall draw warrants upon the state treasurer accordingly, in favor of said justices and judges.



5-1-106. Retirement of judges of the supreme court or district courts; pension; assignment of retired judges.

5-1-106. Retirement of judges of the supreme court or district courts; pension; assignment of retired judges.

(a) A judge of the supreme court or district courts shall retire when he attains the age of seventy (70) years. A judge is eligible for retirement when he has served as a judge of the supreme court, a district court or both for:

(i) Not less than eighteen (18) years;

(ii) Not less than fifteen (15) years and is sixty-five (65) years of age or more;

(iii) Not less than twelve (12) years and is seventy (70) years of age or more;

(iv) Not less than six (6) consecutive years and is sixty-five (65) years of age or more;

(v) Less than six (6) years but continuously from the date of appointment to the age of seventy (70) years;

(vi) Not less than twelve (12) years and is fifty-five (55) years of age or more;

(vii) Not less than six (6) years and dies in office or is retired by the supreme court for disability.

(b) Retired judges shall receive a maximum lifetime annual pension of fifty percent (50%) of the salary currently authorized by law for judges of the court from which they retired. The pension of a judge retiring under paragraph (a)(iv), (v), (vi) or (vii) of this section shall be that proportion of the maximum allowable pension which the aggregate number of years of his judicial service bears to eighteen (18) years. The pension shall increase or diminish proportionately as salaries of judges of the respective courts change. The pension of any judge who retires under paragraph (a)(iv) of this section at the age of seventy (70) with not less than six (6) but less than twelve (12) years service shall be that proportion of the maximum allowable pension which the aggregate number of years of judicial service bears to twelve (12) years.

(c) To retire and receive a pension, a judge shall notify in writing the governor and the state auditor the date he elects to retire and shall furnish with the notice an affidavit showing the date and place of his birth and his service as a judge entitling him to a pension, provided, that a judge whose service is terminated by expiration of the term for which he is elected or appointed and whose service is such as to otherwise entitle him to receive the pension herein provided, shall be deemed to have retired.

(d) This section shall apply to judges who were appointed prior to July 1, 1998 and to judges who have retired and are receiving benefits under this section. Judicial retirement for justices and judges appointed to the bench on or after July 1, 1998 is provided pursuant to W.S. 9-3-701 through 9-3-713.

(e) Any judge who is otherwise eligible to receive a pension may receive the benefits accorded by this section if he retires on the day of attainment of the age of seventy (70) years, or prior thereto, provided that if he is a judge on the effective date of this act, he may complete the present term for which he was elected or appointed without the loss of any pension benefits accorded by this section.

(f) Any justice of the supreme court or district court judge of this state, who has retired pursuant to the provisions of this section, and who is not practicing law, may, notwithstanding his retirement, be called upon, with his consent, at the request of a district court judge, with the consent of the chief justice, or by the chief justice, and assigned to service on any court. A retired justice or judge shall receive as a salary during any period of assignment an amount equal to the current compensation of a judge of the court to which he is assigned. The salary received by a retired justice or judge during any period of assignment shall not affect the receipt of any retirement allowance received by the retired justice or judge during the period of assignment. Assignments of retired justices or judges under this section shall only be made in a manner that does not jeopardize the qualified status of state retirement plans established by the Wyoming legislature. When called to serve, a retired judge or justice shall receive the same per diem and travel allowances as allowed active judges or justices. Per diem, allowances and compensation shall be paid from the contingent fund of the court to which the judge or justice is assigned.

(g) In lieu of the service retirement allowances provided in subsection (b) of this section, any judge specified in subsection (a) of this section may elect one (1) of the following forms of retirement benefits which shall be the actuarial equivalent of the allowance to which he would otherwise be entitled as determined by the actuary for the state retirement system:

(i) A full joint and survivor benefit which provides reduced monthly service retirement benefit payments during the retired member's life and upon his death after retirement continues payments in the same reduced amount to a designated beneficiary during the life of that beneficiary;

(ii) A half joint and survivor benefit which provides reduced monthly service retirement benefit payments during the retired member's life and upon his death after retirement continues payments, in the amount of one-half (1/2) of such reduced amount, to the designated beneficiary during the life of that beneficiary.

(h) A judge who is eligible for retirement may elect one (1) of the retirement benefit forms in subsection (g) of this section during the time the judge is serving in office. Payment of the pension or survivor benefit shall commence upon the retirement of the judge or upon the death of the judge while serving in office, based on the years of service at retirement or death in office. If a survivor benefit was elected as provided in paragraph (g) of this section by a judge who is no longer in active service and dies before retirement, the survivor benefit shall commence upon the earliest date the judge would have been eligible to retire unless the designated beneficiary elects a later date.



5-1-107. Personal jurisdiction; service of process outside state.

5-1-107. Personal jurisdiction; service of process outside state.

(a) A Wyoming court may exercise jurisdiction on any basis not inconsistent with the Wyoming or United States constitution.

(b) When the exercise of personal jurisdiction is authorized by this section, service may be made outside this state and proved according to the Wyoming Rules of Civil Procedure or any order of the court.



5-1-108. Concurrent jurisdiction of the United States over certain lands in Wyoming.

5-1-108. Concurrent jurisdiction of the United States over certain lands in Wyoming.

(a) Concurrent jurisdiction over crimes and offenses under the laws of the state of Wyoming is hereby ceded to the United States over and within all the territory dedicated to national park, monument, historic site or public recreational purposes included in tracts of land in Wyoming designated as:

(i) Grand Teton National Park;

(ii) John D. Rockefeller, Jr. Memorial Parkway;

(iii) Bighorn Canyon National Recreation Area;

(iv) Devils Tower National Monument;

(v) Fort Laramie National Historic Site; and

(vi) Fossil Butte National Monument.

(b) The concurrent jurisdiction ceded by subsection (a) of this section shall be vested upon acceptance by the United States by and through its appropriate officials, and shall continue so long as the lands within the designated areas are dedicated to national park, monument, historic site or public recreational purposes.



5-1-109. Deaf and mute persons; rights enumerated.

5-1-109. Deaf and mute persons; rights enumerated.

(a) In all civil or criminal cases in which a deaf or mute person is a party or in a grand jury proceeding where the person is a witness, the presiding judge shall upon petition appoint a qualified interpreter to assist the court and deaf person during the proceedings. The cost for the interpreter's services may be assessed as court costs.

(b) When a person who is deaf or mute is arrested for an alleged criminal violation, he may request the appointment of an interpreter. Unless the interpreter's services are waived by the deaf or mute person, or unless the interrogation is conducted entirely in writing in the case of a deaf or mute person able to read and write, he shall not be required to submit to interrogation or make a statement unless the interpreter is present.

(c) An interpreter appointed under this section shall serve the deaf or mute person and the court and shall in no instance offer legal counsel, advice or assistance to the deaf or mute person.



5-1-110. Salaries of judges.

5-1-110. Salaries of judges.

(a) Subject to constitutional and statutory provisions concerning when salaries can become effective, judges of the supreme court, district courts and circuit courts shall receive the following annual salaries which shall be paid in equal monthly installments on the last working day of the month:

(i) Supreme court justices shall receive an annual salary of one hundred thirty-one thousand five hundred dollars ($131,500.00) commencing July 1, 2009 and one hundred sixty-five thousand dollars ($165,000.00) commencing July 1, 2012;

(ii) District court judges shall receive an annual salary of one hundred twenty-five thousand two hundred dollars ($125,200.00) commencing July 1, 2009 and one hundred fifty thousand dollars ($150,000.00) commencing July 1, 2012;

(iii) Circuit court judges shall receive an annual salary of one hundred two thousand eight hundred dollars ($102,800.00) commencing July 1, 2009 and one hundred nineteen thousand dollars ($119,000.00) commencing July 1, 2012.

(b) In addition to the salaries provided in subsection (a) of this section, the legislature may provide through the budget process salary cost of living increases comparable to the increases provided to other state employees. Any such cost of living salary increases shall be specifically stated in a footnote to the budget bill by stating the total appropriation required as a result of any such increases along with the new salary amount to be provided to the supreme court, district court and circuit court. Any salary increase under this subsection shall be subject to constitutional and statutory provisions concerning when salaries can become effective.



5-1-111. Full faith and credit for tribal acts and records.

5-1-111. Full faith and credit for tribal acts and records.

(a) The judicial records, orders and judgments of the courts of the Eastern Shoshone and Northern Arapaho Tribes of the Wind River Reservation shall have the same full faith and credit in the courts of this state as do the judicial records, orders and judgments of any other governmental entity, unless at least one (1) of the following conditions is shown not to be met:

(i) The tribal documents meet the authentication requirements of subsection (b) of this section;

(ii) The court is a court of record;

(iii) The court judgment is a valid judgment; and

(iv) The court certifies that it grants full faith and credit to the judicial records, orders and judgments of the courts of this state.

(b) To qualify for admission as evidence in the courts of this state:

(i) Copies of acts of a tribal legislative body shall be authenticated in accordance with the laws of the tribes and attested to by the appropriate tribal secretary;

(ii) Copies of records, orders and judgments of a tribal court shall be authenticated by the attestation of the clerk of the court. The seal, if any, of the court shall be affixed to the attestation.

(c) In determining whether a tribal court is a court of record, the Wyoming court shall determine that:

(i) The court keeps a permanent record of its proceedings;

(ii) Either a transcript or an electronic recording of the proceeding at issue in the court is available;

(iii) Final judgments of the tribal court are reviewable by a tribal appellate court; and

(iv) The court has authority to enforce its own orders through contempt proceedings.

(d) In determining whether a tribal court judgment is a valid judgment, the Wyoming court on the motion of a party may examine the tribal court record to assure that:

(i) The court had jurisdiction of the subject matter and over the person named in the judgment;

(ii) The judgment is final under the laws of the rendering court;

(iii) The judgment was procured without fraud, duress or coercion;

(iv) The judgment was procured in compliance with procedures required by the rendering court; and

(v) The proceedings of the court comply with the Indian Civil Rights Act of 1968 under 25 U.S.C. 1301 to 1341.

(e) No lien or attachment based on a tribal court judgment may be filed, docketed or recorded in this state against the real or personal property of any person unless the judgment has been filed following the procedures set forth in W.S. 1-17-701 et seq.

(f) This section shall not apply to the Tribal Water Code nor any official documents, public acts, records or proceedings of the Eastern Shoshone and Northern Arapaho Tribes related to water rights or the administration of water laws.

(g) Nothing in this section shall be deemed or construed to expand or limit the jurisdiction either of the state of Wyoming or the Eastern Shoshone or Northern Arapaho Tribes.






CHAPTER 2 - SUPREME COURT

ARTICLE 1 - IN GENERAL

5-2-101. Regular terms.

5-2-101. Regular terms.

There shall be held at the capital of the state two (2) regular terms of the supreme court in each year, one (1) commencing on the first Monday of April, and one (1) commencing on the first Monday of October.



5-2-102. Number of justices; chief justice; head of judicial system.

5-2-102. Number of justices; chief justice; head of judicial system.

The supreme court of Wyoming shall consist of five (5) justices. The justices shall choose one (1) of their number to serve as chief justice, who shall serve at the pleasure of a majority of the court. The supreme court is the head of the state judicial system, and the chief justice is the chief administrator of the duties prescribed by law to be performed by the court.



5-2-103. Special terms.

5-2-103. Special terms.

In addition to the regular terms of the supreme court, as fixed by law, special terms of said court may be held for the transaction of all business, when ordered by a majority of the justices of said court.



5-2-104. One day notice of special term; order.

5-2-104. One day notice of special term; order.

A special term of the supreme court shall be called upon not less than one (1) day's notice by an order directed to the clerk thereof, signed by the justices of the court ordering said special term, and specifying the time and place of holding the same; and upon the receipt of said order, the clerk of said court shall immediately notify the bailiff and all officials of said court, and such members of the court as shall not have signed the order, of the contents of such order, and such order shall be spread at large upon the journal of the court on the record of the proceedings of the first day of said special term.



5-2-105. Transaction of business at special term; not to interfere with regular term.

5-2-105. Transaction of business at special term; not to interfere with regular term.

At any special term of the supreme court it shall be lawful to transact all business that can be transacted by the court at a regular term thereof, but no cause, action or proceeding shall be heard at such special term without the consent of the parties thereto, unless the matter presented be an ex parte application, that may be granted without notice to the adverse party. The ordering or holding of a special term of said court shall in no wise interfere with any regular term or adjourned regular term thereof.



5-2-106. Quorum.

5-2-106. Quorum.

A majority of the justices of the supreme court shall be necessary to constitute a quorum for the transaction of business. If there shall not be a quorum of the justices present on the first day of any adjourned or regular term of the supreme court, the court shall stand adjourned from day to day, until a quorum shall be present, and the said court may, there being a quorum present, adjourn from time to time to any date deemed proper.



5-2-107. Causes may be matured to adjourned terms.

5-2-107. Causes may be matured to adjourned terms.

It shall be lawful to mature causes to any adjourned term or terms of the supreme court, the same as to the beginning of any term of the supreme court, and it shall be competent for the said court to hear and determine causes at any such adjourned term or terms, the same as though heard and determined at any regular term of the said court, and as though such causes were on the calendar or docket at the commencement of any regular term thereof.



5-2-108. Process.

5-2-108. Process.

All process issued out of the supreme court, shall bear teste in the name of the chief justice and shall be signed by the clerk of said court, sealed with its seal, made returnable according to law, and the same shall be executed by the officer or person to whom the same is directed.



5-2-109. Undisposed proceedings to stand continued.

5-2-109. Undisposed proceedings to stand continued.

All matters, suits and proceedings undisposed of at any term of the supreme court shall stand continued to the next succeeding regular or adjourned term thereof.



5-2-110. Opinions to be in writing and filed; dissenting opinion.

5-2-110. Opinions to be in writing and filed; dissenting opinion.

The opinion of the justices of the supreme court on any matter pending before it, shall be given in writing and be filed with the papers in the case, and when the justices thereof are divided in opinion in any case, the fact of such division shall be stated in the opinion and the dissenting justice may file his opinion.



5-2-111. Seal.

5-2-111. Seal.

The seal of the supreme court shall be that of the state of Wyoming, substituting the words "Supreme Court of the State of Wyoming" around the vignette of said seal.



5-2-112. Justices not to practice law.

5-2-112. Justices not to practice law.

No justice of the supreme court shall practice as an attorney in any of the courts of this state, nor give advice touching any cause pending, or to be brought therein.



5-2-113. Rules of practice for supreme court; effect of rules.

5-2-113. Rules of practice for supreme court; effect of rules.

It shall be the duty of the supreme court, from time to time, to prescribe rules of practice for said court, not inconsistent with the constitution or laws of this state, and when said rules are adopted by said court, the same shall be as binding upon the court, and the attorneys thereof, and the parties having business therein as though the same were enactments of the legislature of the state.



5-2-114. Rules and forms governing pleading, practice and procedure in all courts; power to adopt, modify and repeal.

5-2-114. Rules and forms governing pleading, practice and procedure in all courts; power to adopt, modify and repeal.

The supreme court of Wyoming may from time to time adopt, modify and repeal general rules and forms governing pleading, practice and procedure, in all courts of this state, for the purpose of promoting the speedy and efficient determination of litigation upon its merits.



5-2-115. Rules and forms governing pleading, practice and procedure in all courts; application of rules.

5-2-115. Rules and forms governing pleading, practice and procedure in all courts; application of rules.

(a) Such rules may govern:

(i) The forms of process, writs, pleadings and motions and the subjects of parties, depositions, discovery, trials, evidence, judgments, new trials, provisional and final remedies and all other matters of pleading, practice and procedure; and

(ii) Any review of or other supervisory proceedings from the judgment or decision of any court, board, officer, or commission when such review is authorized by law.

(b) Such rules shall neither abridge, enlarge nor modify the substantive rights of any person nor the jurisdiction of any of the courts nor change the provisions of any statute of limitations.



5-2-116. Rules and forms governing pleading, practice and procedure in all courts; rules to be entered in proceedings; effective date; notice.

5-2-116. Rules and forms governing pleading, practice and procedure in all courts; rules to be entered in proceedings; effective date; notice.

Upon the adoption of any rule or form the supreme court shall enter it in its proceedings and shall fix the date upon which such rule or form shall become effective but such effective date shall be at least sixty (60) days after notice thereof has been published by the supreme court in such publication as it may designate. From and after the effective date of any such rule or form all laws in conflict therewith shall be of no further force or effect.



5-2-117. Rules and forms governing pleading, practice and procedure in all courts; appointment and duties of advisory committee.

5-2-117. Rules and forms governing pleading, practice and procedure in all courts; appointment and duties of advisory committee.

The supreme court shall appoint an advisory committee to make recommendations from time to time with respect to pleading, practice and procedure. Such committee shall hold hearings upon proposed rules in such manner and upon such notice as the supreme court prescribes and report to the court from time to time such recommendations as it deems proper.



5-2-118. Adoption of rules and regulations relative to the practice of law.

5-2-118. Adoption of rules and regulations relative to the practice of law.

(a) The supreme court of Wyoming shall, from time to time, adopt and promulgate such rules and regulations as the court may see proper:

(i) Prescribing a code of ethics governing the professional conduct of attorneys at law;

(ii) Organizing and governing a bar association of the attorneys at law of this state to act as an administrative agency of the supreme court of Wyoming for the purpose of enforcing such rules and regulations as are prescribed, adopted, and promulgated by the supreme court under this act [section], providing for the government of the state bar as a part of the judicial department of the state government and for such divisions thereof as the supreme court shall determine, and requiring all persons practicing law in this state to be members thereof in good standing, and fixing the form of its organization and operation;

(iii) Establishing practice and procedure for disciplining, suspending, and disbarring attorneys at law, including suspending attorneys for failure to pay child support as specified in W.S. 20-6-112.



5-2-119. Appeals from courts of limited jurisdiction.

5-2-119. Appeals from courts of limited jurisdiction.

Notwithstanding any other provision of law, any case in which original jurisdiction is in a municipal court or a circuit court may be appealed to the district courts and thereafter to the Wyoming supreme court only if the supreme court grants a writ of certiorari agreeing to hear the appeal. The Wyoming supreme court shall adopt procedures under which the court will grant or deny appeals to the court in such cases and provide the standards and extent of review.



5-2-120. Judicial systems automation account created; purposes.

5-2-120. Judicial systems automation account created; purposes.

There is created an account entitled the "judicial systems automation account." No funds shall be expended from the account unless and until the legislature appropriates the funds. Funds within the account shall be used by the supreme court for the purchase, maintenance and operation of computer hardware and software to enhance the communication, records and management needs of the courts of the judicial branch of the state of Wyoming. Interest accruing to this account shall be retained therein and shall be expended for the purposes provided in this section, as appropriated by the legislature. Annually, the supreme court shall develop a plan for all trial and appellate courts within the state for the expenditure of funds from the account. Prior to implementation, the plan shall be annually submitted to the joint appropriations interim committee and joint judiciary interim committee for review and comment.



5-2-121. Indigent civil legal services account created; purposes.

5-2-121. Indigent civil legal services account created; purposes.

(a) There is created the indigent civil legal services account to be administered by the supreme court. The account shall receive all funds paid to the state treasurer from the fees imposed to support indigent civil legal services, pursuant to W.S. 2-2-401, 5-2-202, 5-3-205, 5-3-206, 5-6-108, 5-6-204, 5-6-303, 5-9-135, 5-9-144, 6-10-102 and 6-10-103. Funds within the account shall be used by the supreme court for the establishment and operation of a statewide program to provide civil legal services to indigent individuals within the state. Interest accruing to this account shall be retained in the account and shall be expended for the purposes provided in this section. No funds shall be expended from the account until the legislature appropriates the funds.

(b) For the fiscal biennium commencing July 1, 2012 and each fiscal biennium thereafter, the supreme court shall include in its proposed budget a biennial budget and plan for the account. Each biennial plan and proposed budget shall be submitted to the joint appropriations interim committee and the joint judiciary interim committee. Each biennial plan submitted under this subsection beginning with the biennium commencing July 1, 2012 shall include case statistics and program costs for the preceding biennium. The joint judiciary interim committee may submit any comments it deems appropriate to the joint appropriations interim committee.

(c) The supreme court shall provide for the conduct of audits of the account on a biennial basis beginning July 1, 2011. The audits shall be available for public review.



5-2-122. Indigent civil legal services program created; purposes.

5-2-122. Indigent civil legal services program created; purposes.

(a) An indigent civil legal services program is created to be operated in accordance with the following:

(i) The supreme court shall develop a comprehensive plan for funding a statewide program of civil legal services to the indigent from the account. By November 1, 2010 and again by May 1, 2011, the court shall submit to the joint appropriations interim committee and the joint judiciary interim committee reports on the plan of operation for the program;

(ii) The supreme court may operate the program directly, or contract with a nonprofit organization to operate the program;

(iii) The court shall adopt rules and regulations for the program prior to implementation subject to the following:

(A) In adopting rules and regulations governing the program the court shall set the following priorities, which are not intended to be exclusive, but to provide direction on the management and operation of the program:

(I) Cases in which an indigent individual is a defendant in a lawsuit;

(II) Cases in which an indigent individual is seeking to enforce a court order;

(III) Cases involving domestic relations and family law;

(IV) Matters involving general legal advice to indigent individuals.

(B) In adopting rules and regulations governing the program, the court shall prohibit the program from providing legal representation in the following areas:

(I) Cases seeking tort damages;

(II) Criminal defense;

(III) Cases against public agencies or political subdivisions seeking to change or overturn existing rules, regulations and policies. This prohibition shall not limit the program's ability to represent indigent individuals who are seeking benefits that may be owed them by public entities.

(iv) The rules shall establish eligibility standards for the receipt of services. The eligibility standards shall require that civil legal services be funded from the account only for individuals whose total household income does not exceed two hundred percent (200%) of the federal poverty level;

(v) The program shall be operated in coordination with other publicly or privately funded programs providing civil legal services to the indigent with a goal of developing an integrated system for the delivery of indigent civil legal services on a statewide basis by July 1, 2011;

(vi) The program shall be coordinated with the Wyoming state bar and other entities on private attorney involvement, pro bono civil legal services and educational programs;

(vii) For funding under the program, the program shall establish a statewide single point of entry for indigent civil legal services or establish other operations that allow for simplified and easily available access to the program;

(viii) The program may grant funds to existing eligible programs to assist in providing civil legal services and may be used to enhance the civil legal services that the existing programs are providing;

(ix) The program may receive grants and donations which shall be deposited to the account;

(x) The program shall establish uniform standards for the delivery of civil legal services and operate programmatic and fiscal management programs to ensure accountability for all funds.






ARTICLE 2 - CLERK

5-2-201. Duties generally.

5-2-201. Duties generally.

The clerk of the supreme court shall be subject to and perform the duties, prescribed for him by the supreme court, and as or may be prescribed by law. He shall collect in advance, all fees hereinafter enumerated to be paid for his services as such officer.



5-2-202. Collection of fees.

5-2-202. Collection of fees.

The clerk of the supreme court shall collect the following fees from the plaintiff in error or appellant, or in case of an original proceeding the plaintiff or relator shall, at the time of filing the petition in error or record on appeal or when commencing the cause in this court, the sum of twenty-five dollars ($25.00). At the time of filing, the clerk also shall collect a court automation fee in the amount of ten dollars ($10.00) which shall be deposited into the judicial systems automation account established by W.S. 5-2-120, and an indigent civil legal services fee in the amount of ten dollars ($10.00) which shall be deposited into the indigent civil legal services account established by W.S. 5-2-121. Other fees or charges to be assessed within the clerk's office are to be determined under rules of the supreme court.



5-2-203. Salary.

5-2-203. Salary.

The clerk of the supreme court shall receive an annual salary as provided by law which shall be paid in monthly installments at the end of each month, and the auditor shall draw warrants upon the treasurer payable to said clerk in payment of such salary.



5-2-204. Oath and bond.

5-2-204. Oath and bond.

The clerk of the supreme court shall take oath before one (1) of the justices of said court prescribed for state officers by the constitution of the state, and shall give a bond to the state of Wyoming in such sum as shall be prescribed by the court, which bond shall be for the faithful accounting for all moneys that shall come into his hands as clerk, and for the faithful discharge of his duty, and shall be approved by the chief justice, and filed with the auditor of the state.



5-2-205. Deputy clerk; appointment; residence requirement; oath; salary.

5-2-205. Deputy clerk; appointment; residence requirement; oath; salary.

The clerk of the supreme court may, by and with the consent of the justices of the supreme court, or a majority thereof, appoint a deputy clerk, who shall reside where the supreme court is held. The deputy shall take and subscribe a like oath with his principal and may perform all the duties of the office in the name of his principal, and the attestation of the deputy to all decrees, orders and processes, shall have the same effect and force as if issued by his principal. The deputy clerk shall receive an annual salary to be determined by the supreme court which shall be paid in monthly installments in the same manner as other state salaries are paid.



5-2-206. Deputy clerk; appointment to be entered on record; term.

5-2-206. Deputy clerk; appointment to be entered on record; term.

Said appointment shall be entered on the records of said supreme court, and shall hold good until revoked, and both appointment and revocation, may be made as well in vacation as in term time.



5-2-207. Deputy clerk; liability of clerk for acts of deputy.

5-2-207. Deputy clerk; liability of clerk for acts of deputy.

The clerk of the supreme court shall be liable on his official bond for all the acts of his deputy as clerk.






ARTICLE 3 - BAILIFF

5-2-301. Office created; appointment; term.

5-2-301. Office created; appointment; term.

There shall be a bailiff of the supreme court, who shall be appointed by the justices of said court, and who shall hold his office during the pleasure of said justices.



5-2-302. Powers and duties generally.

5-2-302. Powers and duties generally.

It shall be the duty of said bailiff to attend the sessions of said court and preserve order therein; and he shall possess authority to execute and serve summons in error, and other writs and orders, issued out of and under the seal of said court, and orders issued by the justices of said court or either of them; and he shall perform such other duties as may be required of him by said court or the justices thereof.



5-2-303. Fees.

5-2-303. Fees.

The bailiff of the supreme court, for serving any summons in error, or order, shall collect and pay into the state treasury, the same fee which is provided by law for sheriffs for similar services.



5-2-304. Salary.

5-2-304. Salary.

The bailiff shall receive an annual salary to be determined by the supreme court which shall be paid in monthly installments in the same manner as other state salaries are paid.






ARTICLE 4 - PUBLICATION OF DECISIONS

5-2-401. Authority to contract for publication of reports.

5-2-401. Authority to contract for publication of reports.

The supreme court of the state of Wyoming is hereby vested with full and complete authority to arrange and contract for timely publication of its opinions from time to time, as may be required, and the legislature shall make adequate appropriation to defray the expenses thereof.



5-2-402. Distribution of copies of reports.

5-2-402. Distribution of copies of reports.

The books delivered to the librarian shall be distributed as provided in this section. One (1) copy of each volume shall upon request be delivered to each justice of the supreme court and to each district judge there shall upon request be delivered as many copies as he has counties in his district. The books shall be retained in the offices of said officials and by them delivered to their respective successors in office. One (1) copy may be furnished to the library of the supreme court of the United States at Washington, one (1) copy to the office of the attorney general of the United States, and one (1) copy to the United States district court for the district of Wyoming. The remaining copies may be used in exchange for the reports of other states and territories and governments as may be determined upon by the justices of the supreme court, and a reasonable number may be kept in the state law library.



5-2-403. Repealed By Laws 2013, Ch 6, 2.

5-2-403. Repealed By Laws 2013, Ch 6, 2.






ARTICLE 5 - LAW LIBRARY

5-2-501. Expenditures.

5-2-501. Expenditures.

The judges of the supreme court shall superintend and direct all expenditures of money for the law library.



5-2-502. Session law exchange.

5-2-502. Session law exchange.

Upon request, the state law librarian may send to the library of each state and territory of the United States, free of expense, one (1) copy of the session laws of this state in exchange for the laws of the requesting state or territory. All the laws received in the exchange shall be deposited by the state law librarian in the state law library and become the property of this state.









CHAPTER 3 - DISTRICT COURTS

ARTICLE 1 - IN GENERAL

5-3-101. Judicial districts enumerated; terms of court.

5-3-101. Judicial districts enumerated; terms of court.

(a) The state of Wyoming is divided into judicial districts as follows with terms as designated:

(i) The county of Laramie is the first judicial district. Regular terms of the district court shall be held in Laramie county one (1) term beginning on the fourth Monday in March, and one (1) term beginning on the first Monday in October;

(ii) The counties of Albany and Carbon are the second judicial district. Regular terms of the district court in each county shall be held:

(A) In Albany county, one (1) term beginning on the third Monday in March, and one (1) term beginning on the second Monday in September; and

(B) In Carbon county, one (1) term beginning on the third Monday in February, and one (1) term beginning on the second Monday in October.

(iii) The counties of Sweetwater, Lincoln and Uinta are the third judicial district. Regular terms of the district court in each county shall be held:

(A) In Sweetwater county, one (1) term beginning on the third Monday in April, and one (1) term beginning on the third Monday in November;

(B) In Lincoln county, one (1) term beginning on the first Monday in May, and one (1) term beginning on the first Monday in November; and

(C) In Uinta county, one (1) term beginning on the first Monday in April, and one (1) term beginning on the first Monday in October.

(iv) The counties of Johnson and Sheridan are the fourth judicial district. Regular terms of the district court in each county shall be held:

(A) In Johnson county, one (1) term beginning on the second Monday in April, and one (1) term beginning on the second Monday in October; and

(B) In Sheridan county, one (1) term beginning on the first Monday in April, and one (1) term beginning on the first Monday in October.

(v) The counties of Big Horn, Hot Springs, Park and Washakie are the fifth judicial district. Regular terms of the district court in each county shall be held:

(A) In Big Horn county, one (1) term beginning on the second Monday in February, and one (1) term beginning on the second Monday in August;

(B) In Hot Springs county, one (1) term beginning on the second Monday in April, and one (1) term beginning on the second Monday in October;

(C) In Park county, one (1) term beginning on the second Monday in May, and one (1) term beginning on the second Monday in November; and

(D) In Washakie county, one (1) term beginning on the second Monday in March, and one (1) term beginning on the second Monday in September.

(vi) The counties of Campbell, Crook and Weston are the sixth judicial district. Regular terms of the district court in each county shall be held:

(A) In Campbell county, one (1) term beginning on the first Monday in February and one (1) term beginning on the second Monday in September;

(B) In Crook county, one (1) term beginning on the second Monday in May, and one (1) term beginning on the second Monday in October; and

(C) In Weston county, one (1) term beginning on the first Monday in March, and one (1) term beginning on the third Monday in September.

(vii) Natrona county is the seventh judicial district. Regular terms of district court shall be held, one (1) term beginning on the first Tuesday in March, and one (1) term beginning on the first Tuesday in September;

(viii) The counties of Converse, Platte, Goshen and Niobrara are the eighth judicial district. Regular terms of the district court in each county shall be held:

(A) In Converse county, one (1) term beginning on the third Monday in April and one (1) term beginning on the third Monday in October;

(B) In Platte county, one (1) term beginning on the first Tuesday in February and one (1) term beginning on the second Tuesday in September;

(C) In Goshen county, one (1) term beginning on the third Tuesday in November and one (1) term beginning on the first Tuesday in May; and

(D) In Niobrara county, one (1) term beginning on the second Monday in February and one (1) term beginning on the first Tuesday in September.

(ix) The counties of Fremont, Teton and Sublette are the ninth judicial district. Regular terms of the district court in each county shall be held:

(A) In Fremont county, one (1) term beginning on the second Monday in April, and one (1) term beginning on the fourth Monday in September;

(B) In Teton county, one (1) term beginning on the third Monday in May, and one (1) term beginning on the second Monday in October; and

(C) In Sublette county, one (1) term beginning on the first Monday in June, and one (1) term beginning on the second Monday in September.



5-3-102. Number of judges; distribution among districts; concurrent jurisdiction; judicial conference to adopt rules.

5-3-102. Number of judges; distribution among districts; concurrent jurisdiction; judicial conference to adopt rules.

(a) There shall be two (2) judges of the district court in the second, fourth, fifth and eighth judicial districts and three (3) judges of the district court in the first, third, sixth, seventh and ninth judicial districts. In the second judicial district, one (1) judge shall reside in Albany county and one (1) shall reside in Carbon county. In the third judicial district two (2) judges shall reside in Sweetwater county. In the fourth judicial district, one (1) judge shall reside in Sheridan county and one (1) shall reside in Johnson county. In the ninth judicial district one (1) judge shall reside in Fremont county, one (1) judge shall reside in Teton county and one (1) judge shall reside in Sublette county. All district judges in the state shall have concurrent jurisdiction throughout the state and for purposes of assignment, shall have concurrent jurisdiction throughout the state with all circuit court judges.

(b) The district courts shall be free of administrative and fiscal control by the supreme court. There shall be a judicial conference comprised of all district judges which shall meet no less than twice per year. The conference shall coordinate improvement efforts with the judicial administrative conference and shall report to the joint judiciary interim committee of such efforts annually on or before November 1. The conference shall adopt rules governing the organization and procedures of the conference which shall be published in the court rules volume of the Wyoming statutes. The conference shall adopt rules, which shall be binding on all of the district judges, governing the administration of the district courts to include, without limitation, personnel, fiscal and budgetary policy except technology which shall be done to provide an integrated statewide system in accordance with the efforts of the judicial technology task force. The judicial conference shall also adopt suitable rules to provide for division of the work between the judges in multi-judge districts. The judicial conference shall keep minutes of all meetings which, along with all rules adopted by the conference, shall be filed with the supreme court and be made available to the public.



5-3-103. Failure of judge to open court at appointed time; duty of clerk to declare court open.

5-3-103. Failure of judge to open court at appointed time; duty of clerk to declare court open.

If for any cause a judge of any district court of the state of Wyoming shall fail at the time and place appointed for opening any regular or special term of said court, to so open said court by two (2:00) o'clock in the afternoon of the day on which it should be opened, it shall be lawful and the duty of the clerk of such court at said time and place to declare publicly in the courtroom thereof, that such term is then opened for the transaction of business, and to make a note of such opening on the court journal of his office.



5-3-104. Opening day in case of legal holiday.

5-3-104. Opening day in case of legal holiday.

Whenever the opening day of a term of any district court in the state of Wyoming falls upon a day designated as a legal holiday, as defined in W.S. 8-4-101, it is hereby provided that the day following such legal holiday shall be the opening day of the term of the district court.



5-3-105. Simultaneous terms in same district; calling in judge from another district.

5-3-105. Simultaneous terms in same district; calling in judge from another district.

It shall be lawful for two (2) or more terms of court to be in session in different counties in the same district at the same time. In case any judge of any district shall find it impossible for him to attend at any general or special term of court, or any part thereof, in any county of his district, he shall have the power, and it shall be his duty to call in some other district judge of the state to hold such term or part of term of court, and any district judge so called in shall have all the powers of the district judge of the district in relation to any and all matters coming before him at such term or part of term.



5-3-106. Judges to hold court for each other.

5-3-106. Judges to hold court for each other.

The judges of the several district courts shall hold courts for each other, when from any cause, any judge of a district court is unable to act or to hear, try or determine any cause, or to hold any term or portion of a term of any district court in his district; and in such event the judge so disqualified or unable to act shall call upon one (1) of the other judges of the district court to hear, try and determine such cause, or to hold such term or portion of a term of court, and the said judge so called upon, shall try, hear or determine said cause, or hold such term or portion of a term, with all the jurisdiction, power and authority possessed by the judge of the district court of the district whereto he is called to act as judge.



5-3-107. Assignment of acting or retired judge to another district in case of death or other emergency.

5-3-107. Assignment of acting or retired judge to another district in case of death or other emergency.

If any judge of any district court in this state shall die, or for any reason become unwilling or unable to perform the duties of his office, the chief justice of the supreme court of the state of Wyoming, by order to be duly entered in the records of the district court of each county in such district, may assign any district judge or any retired judge of this state, to perform any and all judicial functions therein, until a successor for such district shall have been appointed or elected and qualified according to law, and such assigned judge shall have the same jurisdiction and authority in such district as a duly elected and qualified judge of such district.



5-3-108. Expenses of judges while acting on supreme bench.

5-3-108. Expenses of judges while acting on supreme bench.

All traveling expenses incurred by any district judge while traveling to and from the capitol at Cheyenne, for the purpose of sitting at the supreme court to hear and determine cases presented before said court, and his expenses at the capitol, while so engaged, shall be charged to the contingent fund of the supreme court.



5-3-109. Expenses of judges when acting in another district or circuit.

5-3-109. Expenses of judges when acting in another district or circuit.

The expenses of any district judge holding court in any district other than his own or in any circuit court pursuant to assignment under W.S. 5-9-131, including his traveling expenses to and from said district or circuit, and his expenses while holding court therein, shall be charged to the contingent fund of the court in whose district he is so holding court or to the contingent fund of the circuit court in whose circuit he is so holding court pursuant to assignment under W.S. 5-9-131.



5-3-110. Seal of the district court.

5-3-110. Seal of the district court.

Each county shall provide the clerk of its district court with a seal, the impression of which shall contain the following words: "The District Court of Wyoming", together with the name of the county in which the same is to be used.



5-3-111. County law library.

5-3-111. County law library.

The board of county commissioners shall have the power to establish and maintain in their respective counties, a county law library, for the use and benefit of the judge of the district court and other citizens of the state and shall have the power to appropriate and set aside for the maintenance and support of said library, such moneys as it shall deem necessary or see fit. The district court of such county shall superintend and direct all expenditures made for said library, and shall have full power to make any rules and regulations, proper and necessary for the preservation, increase and use of the library, not inconsistent with law.



5-3-112. Assignment to circuit court judge.

5-3-112. Assignment to circuit court judge.

(a) A judge of the district court may assign to a circuit court judge any case or proceeding within the jurisdiction of the district court subject only to the following restrictions:

(i) Rules promulgated by the supreme court;

(ii) Acceptance of the judge to whom the assignment of the case or proceeding is to be made;

(iii) Consent of each plaintiff and each defendant in a civil action wherein the amount in controversy is greater than fifty thousand dollars ($50,000.00); and

(iv) Consent of both the prosecutor and the defendant in a criminal case in which the defendant is charged with any crime for which the aggregate sentences for all crimes charged exceed five (5) years in prison.

(b) The law and rules governing district court and appeals therefrom shall apply to a case or proceeding assigned pursuant to this section.






ARTICLE 2 - CLERK

5-3-201. Office created; term; election in counties of first and second class; county clerk designated ex officio clerk in other counties.

5-3-201. Office created; term; election in counties of first and second class; county clerk designated ex officio clerk in other counties.

There shall be a clerk of the district court in each organized county of the state whose term of office shall be four (4) years and until his successor is elected and qualified. Clerks of the district court shall be elected at general elections in counties of the first and second class; and in all other counties the county clerk shall be ex officio clerk of the district court, and shall perform all of the duties pertaining to the office of clerk of the district court.



5-3-202. Duties generally.

5-3-202. Duties generally.

Each clerk of the district court shall keep and make up the records and books of the court of his particular county, receive all cases filed therein, properly record and attend to the same, and shall have the care and custody of all the records, seal, books, papers and property pertaining to his said office or the court of the county for which he is elected and which may be filed or deposited therein, and shall receive, account for and pay over all money that may come into the possession of the court according to law, and under the orders or decrees of the court, except that which shall be received by master commissioners. He shall keep all records and files in criminal cases, and attend to all duties required of the clerk in relation thereto. He shall attend upon the terms of court held in the county for which he is elected, and perform such duties relating to his office as may be required of him by the court, and shall perform all such other duties relating to his office as are required of him by law or the rules and practice of the courts.



5-3-203. Vacation of office; filling of vacancies.

5-3-203. Vacation of office; filling of vacancies.

The office of the clerk of the district court shall be deemed vacated under the circumstances provided by W.S. 22-18-101. Any vacancy in the office of the clerk of the district court shall be filled as provided by W.S. 22-18-111.



5-3-204. Salaries to be paid by county.

5-3-204. Salaries to be paid by county.

The salaries of clerks of the district courts shall be paid by the county in which they respectively act, in monthly installments, after services are performed.



5-3-205. Collection of fees in advance; payment to treasurer; liability for collection.

5-3-205. Collection of fees in advance; payment to treasurer; liability for collection.

(a) All fees prescribed by statute for civil business, shall be collected in advance by the clerk and except as otherwise provided in this section shall be paid to the treasurer of the county at the end of each month. The clerk shall be liable under his bond for the collection and payment of such fees. The clerk shall remit:

(i) The court automation fee prescribed by W.S. 2-2-401(a)(iii), 5-3-206(a)(i), (vii) and (x), 6-10-102 and 6-10-103 to the judicial systems automation account established by W.S. 5-2-120 at the end of each month;

(ii) The indigent civil legal services fee prescribed by W.S. 2-2-401(a)(iv), 5-3-206(a)(i), (vii) and (x), 6-10-102 and 6-10-103 to the indigent civil legal services account established by W.S. 5-2-121 at the end of each month.



5-3-206. Fees.

5-3-206. Fees.

(a) For all civil matters filed or commenced, the clerk of each district court shall charge the following fees:

(i) For filing instruments or documents in each civil action and certifying one (1) copy of any order, decree or judgment at the time of its filing for each party, an original filing fee of seventy dollars ($70.00) which shall be paid by the plaintiff. This fee shall apply to original actions commenced and to actions that are reopened after a final decree previously has been entered. Ten dollars ($10.00) of the filing fee shall be for court automation, ten dollars ($10.00) shall be for indigent civil legal services and both shall be remitted as provided in W.S. 5-3-205;

(ii) For issuing commission to take deposition, seventy-five cents ($.75);

(iii) For taking depositions and the certificate, seal and transmission thereof, five dollars ($5.00);

(iv) For taking affidavit or acknowledgment, certifying and sealing same, fifty cents ($.50) for each person;

(v) For each certificate and seal, fifty cents ($.50);

(vi) For copying or photostating any record or paper of the clerk's office when the instrument, record or paper contains one (1) page, one dollar ($1.00), and when more, fifty cents ($.50) for each additional page;

(vii) For all transcripts in cases appealed to the supreme court, seventy dollars ($70.00), including certificates, seals and transmission. Ten dollars ($10.00) of the fee under this paragraph shall be for court automation, ten dollars ($10.00) shall be for indigent civil legal services and both shall be remitted as provided in W.S. 5-3-205;

(viii) For copies of other documents made by a county operator, fifty cents ($.50) for the first page and twenty-five cents ($.25) for each additional page;

(ix) For filing, recording and issuing certificates of intention to become citizens of the United States and for final naturalization, including oath and record, in accordance with the fee schedule of the United States immigration and naturalization service;

(x) For docketing and in payment of clerk's fee after docketing incident to any appeal or bill of exception from a justice's court, forty dollars ($40.00), and for docketing any transcript of judgment from justice's court upon the judgment and execution dockets, thirty dollars ($30.00), which amount shall be paid by appellant, or by judgment holder to the clerk at time of docketing. Ten dollars ($10.00) of any fee imposed under this paragraph shall be for court automation, ten dollars ($10.00) shall be for indigent civil legal services and both shall be remitted as provided in W.S. 5-3-205.



5-3-207. Statement of costs mailed to parties to actions.

5-3-207. Statement of costs mailed to parties to actions.

If requested by a party to a case, the clerk of the court shall make up an itemized statement of the court costs in the case and mail a copy to the requesting party.



5-3-208. Amount of bond; conditions.

5-3-208. Amount of bond; conditions.

Each clerk upon entering on the duties of his office, shall give a bond in the penal sum of not less than ten thousand dollars ($10,000.00) to the county with two (2) or more sufficient sureties to be approved by the county commissioners conditioned upon the faithful performance of the duties of his office, the proper collection and turning over all fees and the proper payment of all moneys collected by him and he shall from time to time give such additional bond as the judge of the court may require.



5-3-209. Clerk liable on bond for acts of deputies; deputy's bond.

5-3-209. Clerk liable on bond for acts of deputies; deputy's bond.

Each clerk shall be liable upon his official bond for all acts of his deputies, but each clerk may take from his deputies a bond to himself to indemnify him on account of the acts of his deputies.



5-3-210. Duty as custodian of seal; seal to be attached to official papers.

5-3-210. Duty as custodian of seal; seal to be attached to official papers.

The clerk of the district court shall be custodian of the seal of said court, which seal shall be kept in the office of the clerk of the district court in the respective counties and shall be attached to all writs, orders, or other instruments that the clerk of the district court is now or may hereafter be required or permitted to sign or certify in his official capacity.



5-3-211. Books and records to be kept.

5-3-211. Books and records to be kept.

The clerk of district court shall keep an appearance docket, a trial docket, journal, record and execution docket. The appearance docket, record and execution docket may be kept and preserved in one (1) book.



5-3-212. Entries on appearance docket and their effect.

5-3-212. Entries on appearance docket and their effect.

The clerk shall enter on the appearance docket, at the time of the commencement of an action or proceeding, the names of the parties in full, with names of counsel, and forthwith index the case, direct and reverse, in the name of each plaintiff and defendant. He shall also enter at the time it occurs, under the case so docketed, the issue of the summons or other mesne process or order, and the filing of each paper, and he shall note on the appearance docket the date of issuance, date of service and how served and date of filing, which will be evidence of such service.



5-3-213. Clerk not to act as attorney.

5-3-213. Clerk not to act as attorney.

No clerk of the district court or county clerk in counties wherein such clerk is ex officio clerk of the district court, shall accept employment or retainer as an attorney-at-law or give any advice as such in any action, cause or proceeding pending in the court, wherein he is such clerk.






ARTICLE 3 - COMMISSIONERS

5-3-301. Appointment; number.

5-3-301. Appointment; number.

District courts of the several judicial districts of this state are empowered to appoint such number of district court commissioners in the several counties of their respective judicial districts as the public interest may require.



5-3-302. Term of office; summary removal.

5-3-302. Term of office; summary removal.

District court commissioners shall hold office during the pleasure of the district court, and may be summarily removed.



5-3-303. Qualifications.

5-3-303. Qualifications.

District court commissioners shall be learned in the law in this state, residents of the district for which appointed, and citizens of this state. To be learned in the law a person shall have sufficient knowledge, skill, training or experience to perform judicial functions.



5-3-304. Order of appointment to be made in open court and entered on journal; use as evidence.

5-3-304. Order of appointment to be made in open court and entered on journal; use as evidence.

The order appointing each district court commissioner shall be made in open court and entered upon the journal. A certified copy of such journal entry shall be evidence of such appointment in all the courts of this state.



5-3-305. Appointment and termination thereof to be reported to county clerk.

5-3-305. Appointment and termination thereof to be reported to county clerk.

When any court or the judge thereof, shall appoint a court commissioner who shall be authorized to take acknowledgments and administer oaths under this act, or whenever any court or the judge thereof shall revoke the appointment of any such court commissioner, or when any such commissioner shall resign, or his appointment cease for any reason, it shall be the duty of the clerk of said court to immediately notify, in writing, the county clerk of each county embraced within the jurisdiction of said court, of the making of said appointment or the termination thereof, as the case may be.



5-3-306. Oath.

5-3-306. Oath.

District court commissioners before entering upon the discharge of their official duties, shall take and subscribe before the clerk of the district court, of the county for which they were respectively appointed, the oath of office provided by the constitution.



5-3-307. Powers generally.

5-3-307. Powers generally.

(a) Each district court commissioner shall have the powers in respect to every suit or proceeding pending in the district court of the county for which he was appointed, as follows:

(i) If no judge qualified to hear or act in the proceeding or action is present in the county for which such commissioner was appointed, to make any order which a judge of the district court is authorized by law to make in chambers and to hear and determine cases of mental illness or mental incompetency, and to hold juvenile detention or shelter care hearings;

(ii) To make any order which a judge of the district court is authorized by law to make in chambers, upon the written statement of such judge, filed with the papers, that he is disqualified in such case;

(iii) To administer oaths;

(iv) To hear, try and determine all issues whenever an application shall have been made for a change of judge;

(v) To take evidence and make findings, and report the same to the district court;

(vi) To take depositions;

(vii) To punish persons for contempts committed during hearings had before him;

(viii) To issue and enforce process for the attendance of witnesses and production of evidence in all lawful hearings before him, in the same manner and with like force as the court might do if in session.



5-3-308. Fees.

5-3-308. Fees.

The fees of the district court commissioners shall be fixed by the district courts in which their services are rendered and may be taxed as costs, paid from the budget of the district court or from other funds available for that purpose.



5-3-309. Orders to be entered in court journal.

5-3-309. Orders to be entered in court journal.

All orders made by, and proceedings had before district court commissioners, shall be entered at length in the journal of the district court of the county for which they were appointed, by the district clerk, and shall be signed by the commissioners.



5-3-310. District court to review orders; approval or disapproval.

5-3-310. District court to review orders; approval or disapproval.

The district court shall at each term review all orders made by, and proceedings had before commissioners of such court during vacation, and approve, disapprove, reverse or modify every such order or proceeding.



5-3-311. Office of commissioner and clerk declared incompatible.

5-3-311. Office of commissioner and clerk declared incompatible.

The office of district court commissioner and clerk of the district court are hereby declared to be incompatible and no person shall occupy the office of district court commissioner who is at the same time a clerk of the district court, or is a county clerk in counties wherein such clerk is ex officio clerk of court.



5-3-312. Commissioner not to act as attorney; when attorney not to act as commissioner.

5-3-312. Commissioner not to act as attorney; when attorney not to act as commissioner.

No district court commissioner shall accept employment or retainer as an attorney-at-law, or give any advice as such in any action, cause or proceeding pending before him as such commissioner; and he shall not be authorized to act as such commissioner, or exercise any of the powers thereof, in any action, case or proceeding in which or as to the subject thereof he shall have been engaged, employed or retained as an attorney, or in reference to which and the subject thereof he shall have given any advice.






ARTICLE 4 - REPORTER

5-3-401. Office created; appointment; term.

5-3-401. Office created; appointment; term.

The office of official court reporter for each judge of each judicial district in the state of Wyoming is hereby created and each judge of each judicial district in the state of Wyoming is hereby required and empowered to appoint one (1) court reporter for his district, whose term of office shall be during the pleasure of the judge making such appointment and until their successor is appointed and qualified.



5-3-402. Repealed By Laws 2008, Ch. 27, 2.

5-3-402. Repealed By Laws 2008, Ch. 27, 2.



5-3-403. Duties generally; oath; furnishing transcripts.

5-3-403. Duties generally; oath; furnishing transcripts.

Such reporter shall be in constant attendance upon the judge of said court at all times, and shall be the clerk and stenographer of the judge, and he shall be sworn to the faithful performance of his duty, and take the oath of office required in the constitution of this state, and shall remain in attendance on the court, and take full stenographic notes in cases tried during said attendance, of all testimony or admissions made by either side, objections to the introduction of testimony, the ruling of the court thereon, the exceptions taken thereto, and such other proceedings as the court may direct, and shall preserve such stenographic notes and furnish a transcript thereof, or of any part of same, upon the request of any party having an interest therein, provided, however, that if no request for such transcript shall be made to the court reporter for a period of ten (10) years subsequent to the hearing of any cause wherein stenographic records have been taken, the said court reporter may destroy his original stenographic records, and, provided, further, however, that if a transcript shall be furnished any party as provided herein, then and in that event, the court reporter may destroy his original stenographic records within a period of ten (10) years from and after the furnishing of said transcript to the party or parties ordering same.



5-3-404. Criminal cases; reporting and transcript of proceedings.

5-3-404. Criminal cases; reporting and transcript of proceedings.

The court reporter for criminal cases prosecuted in the district court shall report all testimony and all proceedings held in open court, except informal discussions, informal instruction conferences and pretrial conferences which shall be reported when requested by a party. The reporter shall, within a reasonable time, transcribe arraignment, plea, change of plea and sentencing hearings and file the transcript in the official court record.



5-3-405. Criminal cases; post-conviction proceedings.

5-3-405. Criminal cases; post-conviction proceedings.

In any case arising as a post conviction relief proceeding, W.S. 7-14-101 through 7-14-108, in which the presiding judge has determined that the post conviction petition is sufficient to require an answer, the court reporter shall transcribe the record of the criminal proceeding in which the petitioner was convicted in full unless the court shall, by written order, determine that portions of the record are not required or material for decision in the proceeding. Additionally, the court reporter shall record evidentiary proceedings conducted under this section and shall transcribe that record if an appeal is taken.



5-3-406. Criminal cases; original and copy of transcript to be furnished when required by order.

5-3-406. Criminal cases; original and copy of transcript to be furnished when required by order.

The official court reporter shall transcribe and furnish an original and copy of the proceedings at the trial of any person sentenced to any imprisonment where an order is or has been entered so requiring.



5-3-407. Criminal cases; payment of fees; form and contents of certificate.

5-3-407. Criminal cases; payment of fees; form and contents of certificate.

The reporter shall be paid in full for all his services in connection with the transcribing and filing or furnishing the transcripts referred to in this act, the same fee for the transcribing, filing, and furnishing of transcripts as provided in W.S. 5-3-410. All such fees shall be paid out of the state treasury on the warrant of the state auditor from appropriations made for such purpose, upon presentation of a certificate signed by the presiding judge setting the amount due said reporter. Such certificate shall as to each original transcript, and copy where fee for copy is authorized, set forth the title and number of the cause in which the transcript was required to be furnished, the nature of the proceedings transcribed, whether an arraignment, proceedings at criminal trial or proceedings at post conviction hearing, and the fee approved therefor. The state auditor may prescribe the form of the certificate and furnish same.



5-3-408. Bond.

5-3-408. Bond.

Each official reporter, appointed as aforesaid, shall give a bond to the state of Wyoming, with sufficient sureties, to be approved by the judge of the district court of such district, and filed with the secretary of state, in the sum of one thousand dollars ($1,000.00), conditioned for the faithful and efficient performance of the duties of said office.



5-3-409. Duty as judge's stenographer.

5-3-409. Duty as judge's stenographer.

Each official reporter appointed under the provisions of this act, as court reporter, shall also be the stenographer of the judge of said court, and shall do and perform such stenographic labor for the judge of said court as of him or her may be required in his official capacity as judge.



5-3-410. Fees for civil cases; collection; to be paid into state treasury; liability of reporter for collection; fees for transcripts and records.

5-3-410. Fees for civil cases; collection; to be paid into state treasury; liability of reporter for collection; fees for transcripts and records.

(a) Repealed By Laws 2014, Ch. 18, 1.

(b) Repealed By Laws 2014, Ch. 18, 1.

(c) Repealed By Laws 2014, Ch. 18, 1.

(d) Repealed By Laws 2014, Ch. 18, 1.

(e) The reporter may charge three dollars and twenty-five cents ($3.25) per page of twenty-five (25) lines, for all transcripts, records and other papers required to be made and issued as the official reporter. At no additional charge, the reporter shall include one (1) copy for the party ordering the original. The reporter may charge one dollar and twenty-five cents ($1.25) per page for each additional copy, and may require payment in advance or upon delivery.



5-3-411. Salary.

5-3-411. Salary.

Each official district court reporter in this state shall be paid annual salaries as provided by law, payable in equal monthly installments upon warrant of the state auditor upon the state treasurer.



5-3-412. Substitute during absence or disability.

5-3-412. Substitute during absence or disability.

In case of sickness or if said official court reporter be unable to attend to his official duties from any cause at any time, the judge of the district court in each judicial district in this state, when the trial of cases required to be reported necessitates it, is authorized and empowered to obtain a suitable and competent person as substitute for such official court reporter, during such disability; such substitute to receive the fees herein provided for in full compensation for such services. And in all cases where any signature of the official court reporter is required, the same, during the absence or any such disability of the official court reporter shall be signed by the person substituted therefor as acting official court reporter, and in such cases the same shall have the same legal force and effect as if signed by the official court reporter.






ARTICLE 5 - PROBATION COUNSELORS

5-3-501. Definitions.

5-3-501. Definitions.

(a) When used in this act, the following definitions will apply unless the context otherwise requires:

(i) Court. - The word "court" shall mean the district or juvenile courts;

(ii) Counselor. - An officer appointed by the county commissioners with the approval of the district judge in the district where he is to be employed under the provisions of this act to work with juvenile offenders, and parolees or probationers;

(iii) Probationer. - Any person placed on probation with the imposition and execution of sentence suspended after a plea of guilty or nolo contendere or after conviction of any offense in any district or juvenile court in Wyoming, or by any court of a foreign state having jurisdiction to place such offenders on probation, or any person who has been paroled before sentence by any district or juvenile court;

(iv) Tense, Gender. - The singular includes the plural, the plural the singular, and the masculine the feminine, when consistent with the intent of the act.



5-3-502. Employment authorized; employment of 1 counselor for 2 or more districts.

5-3-502. Employment authorized; employment of 1 counselor for 2 or more districts.

The county commissioners are hereby authorized to employ sufficient counselors in such judicial district upon the written request of the district judge or judges therein. In any district where in the discretion of the district judge or judges the case load does not justify the hiring of a counselor, a counselor may be employed to work in two (2) or more districts.



5-3-503. Appointment after approval by district judge; determination of maximum salary.

5-3-503. Appointment after approval by district judge; determination of maximum salary.

Counselors may be appointed by the county commissioners only after the applicant is interviewed and approved by the district judge or judges in the district in which he is to be employed. The maximum salary of counselors appointed under the provisions of this act, shall be determined by the county commissioners.



5-3-504. Duties.

5-3-504. Duties.

(a) Each counselor employed under the provisions of this act shall have the following duties:

(i) He shall make a complete social and background investigation of all persons referred to him by the court. This investigation shall include past violations, family background, present source of income and family status. It shall include a written recommendation as to disposition of the offender by the counselor, which shall be submitted to the court prior to sentencing:

(A) The investigation may be waived by the offender unless the court specifically requests it;

(B) Special attention shall be given to minor offenders in the effort to rehabilitate them toward responsible citizenship;

(ii) He may make social history investigations where requested by judges in cases where minors are involved. In such cases he may assume authority where the offender is placed on probation by the presiding officer;

(iii) He shall furnish to each person released on probation and placed under his supervision a written statement of conditions of the probation or parole and shall instruct each of his charges thereon. Each counselor shall keep informed concerning the conduct and conditions of each person in his charge by making regular personal visits, and in other ways he deems necessary or advisable;

(iv) A written report shall be submitted periodically on each person under the counselor's supervision to the department of corrections or, as appropriate, the department of family services and a copy shall be sent to the judge having jurisdiction of the case;

(v) He shall advise and counsel his charges and encourage steps in the direction of rehabilitation and good citizenship.

(b) All case records shall be confidential.









CHAPTER 4 - JUSTICES OF THE PEACE AND CONSTABLES

ARTICLE 1 - IN GENERAL

5-4-101. Repealed By Laws 2004, Chapter 42, 2.

5-4-101. Repealed By Laws 2004, Chapter 42, 2.



5-4-102. Repealed By Laws 2004, Chapter 42, 2.

5-4-102. Repealed By Laws 2004, Chapter 42, 2.



5-4-103. Repealed By Laws 2004, Chapter 42, 2.

5-4-103. Repealed By Laws 2004, Chapter 42, 2.



5-4-104. Repealed By Laws 2004, Chapter 42, 2.

5-4-104. Repealed By Laws 2004, Chapter 42, 2.



5-4-105. Repealed By Laws 2004, Chapter 42, 2.

5-4-105. Repealed By Laws 2004, Chapter 42, 2.



5-4-106. Repealed By Laws 2004, Chapter 42, 2.

5-4-106. Repealed By Laws 2004, Chapter 42, 2.



5-4-107. Repealed By Laws 2004, Chapter 42, 2.

5-4-107. Repealed By Laws 2004, Chapter 42, 2.



5-4-108. Repealed By Laws 2004, Chapter 42, 2.

5-4-108. Repealed By Laws 2004, Chapter 42, 2.



5-4-109. Repealed By Laws 2004, Chapter 42, 2.

5-4-109. Repealed By Laws 2004, Chapter 42, 2.



5-4-110. Repealed By Laws 2004, Chapter 42, 2.

5-4-110. Repealed By Laws 2004, Chapter 42, 2.



5-4-111. Repealed By Laws 2004, Chapter 42, 2.

5-4-111. Repealed By Laws 2004, Chapter 42, 2.



5-4-112. Repealed By Laws 2004, Chapter 42, 2.

5-4-112. Repealed By Laws 2004, Chapter 42, 2.



5-4-113. Repealed By Laws 2004, Chapter 42, 2.

5-4-113. Repealed By Laws 2004, Chapter 42, 2.



5-4-114. Repealed By Laws 2004, Chapter 42, 2.

5-4-114. Repealed By Laws 2004, Chapter 42, 2.



5-4-115. Repealed By Laws 2004, Chapter 42, 2.

5-4-115. Repealed By Laws 2004, Chapter 42, 2.



5-4-116. Repealed By Laws 2004, Chapter 42, 2.

5-4-116. Repealed By Laws 2004, Chapter 42, 2.



5-4-117. Repealed By Laws 2004, Chapter 42, 2.

5-4-117. Repealed By Laws 2004, Chapter 42, 2.



5-4-118. Repealed By Laws 2004, Chapter 42, 2.

5-4-118. Repealed By Laws 2004, Chapter 42, 2.



5-4-119. Repealed By Laws 2004, Chapter 42, 2.

5-4-119. Repealed By Laws 2004, Chapter 42, 2.






ARTICLE 2 - JUSTICE OF PEACE COURT SYSTEM

5-4-201. Repealed By Laws 2004, Chapter 42, 2.

5-4-201. Repealed By Laws 2004, Chapter 42, 2.



5-4-202. Repealed By Laws 2004, Chapter 42, 2.

5-4-202. Repealed By Laws 2004, Chapter 42, 2.



5-4-203. Repealed By Laws 2004, Chapter 42, 2.

5-4-203. Repealed By Laws 2004, Chapter 42, 2.



5-4-204. Repealed By Laws 2004, Chapter 42, 2.

5-4-204. Repealed By Laws 2004, Chapter 42, 2.



5-4-205. Repealed By Laws 2004, Chapter 42, 2.

5-4-205. Repealed By Laws 2004, Chapter 42, 2.



5-4-206. Repealed By Laws 2004, Chapter 42, 2.

5-4-206. Repealed By Laws 2004, Chapter 42, 2.



5-4-207. Repealed By Laws 2004, Chapter 42, 2.

5-4-207. Repealed By Laws 2004, Chapter 42, 2.



5-4-208. Repealed By Laws 2004, Chapter 42, 2.

5-4-208. Repealed By Laws 2004, Chapter 42, 2.



5-4-209. Repealed By Laws 2004, Chapter 42, 2.

5-4-209. Repealed By Laws 2004, Chapter 42, 2.



5-4-210. Repealed By Laws 2004, Chapter 42, 2.

5-4-210. Repealed By Laws 2004, Chapter 42, 2.



5-4-211. Repealed By Laws 2004, Chapter 42, 2.

5-4-211. Repealed By Laws 2004, Chapter 42, 2.



5-4-212. Repealed By Laws 2004, Chapter 42, 2.

5-4-212. Repealed By Laws 2004, Chapter 42, 2.



5-4-213. Repealed By Laws 2004, Chapter 42, 2.

5-4-213. Repealed By Laws 2004, Chapter 42, 2.



5-4-214. Repealed By Laws 2004, Chapter 42, 2.

5-4-214. Repealed By Laws 2004, Chapter 42, 2.



5-4-215. Repealed By Laws 2004, Chapter 42, 2.

5-4-215. Repealed By Laws 2004, Chapter 42, 2.



5-4-216. Repealed By Laws 2004, Chapter 42, 2.

5-4-216. Repealed By Laws 2004, Chapter 42, 2.



5-4-217. Repealed By Laws 2004, Chapter 42, 2.

5-4-217. Repealed By Laws 2004, Chapter 42, 2.



5-4-218. Repealed By Laws 2004, Chapter 42, 2.

5-4-218. Repealed By Laws 2004, Chapter 42, 2.



5-4-219. Repealed By Laws 2004, Chapter 42, 2.

5-4-219. Repealed By Laws 2004, Chapter 42, 2.



5-4-220. Repealed By Laws 2004, Chapter 42, 2.

5-4-220. Repealed By Laws 2004, Chapter 42, 2.



5-4-221. Repealed By Laws 2004, Chapter 42, 2.

5-4-221. Repealed By Laws 2004, Chapter 42, 2.



5-4-222. Repealed By Laws 2004, Chapter 42, 2.

5-4-222. Repealed By Laws 2004, Chapter 42, 2.



5-4-223. Repealed By Laws 2004, Chapter 42, 2.

5-4-223. Repealed By Laws 2004, Chapter 42, 2.



5-4-224. Repealed By Laws 2004, Chapter 42, 2.

5-4-224. Repealed By Laws 2004, Chapter 42, 2.






ARTICLE 3 - DISPOSITION OF RECORDS OF JUSTICES

5-4-301. Repealed By Laws 2004, Chapter 42, 2.

5-4-301. Repealed By Laws 2004, Chapter 42, 2.



5-4-302. Repealed By Laws 2004, Chapter 42, 2.

5-4-302. Repealed By Laws 2004, Chapter 42, 2.



5-4-303. Repealed By Laws 2004, Chapter 42, 2.

5-4-303. Repealed By Laws 2004, Chapter 42, 2.



5-4-304. Repealed By Laws 2004, Chapter 42, 2.

5-4-304. Repealed By Laws 2004, Chapter 42, 2.



5-4-305. Repealed By Laws 2004, Chapter 42, 2.

5-4-305. Repealed By Laws 2004, Chapter 42, 2.






ARTICLE 4 - POWERS AND DUTIES OF CONSTABLES TRANSFERRED

5-4-401. Office of constable abolished; duties transferred to county sheriff; process to be served by sheriff.

5-4-401. Office of constable abolished; duties transferred to county sheriff; process to be served by sheriff.

Upon the effective date of this act, the office of constable shall be abolished in Wyoming, and the functions, powers, and duties of the office of constable shall be transferred to the office of county sheriff. All process shall be served by the office of county sheriff.



5-4-402. Transfer of powers to county sheriff.

5-4-402. Transfer of powers to county sheriff.

Wherever the word "constable" appears in the Wyoming statutes, any power, duty, responsibility, function, or jurisdiction of the constable shall be transferred to the county sheriff.









CHAPTER 5 - COUNTY COURTS

5-5-101. Renumbered as 5-9-101 By Laws 2000, Ch. 24, 3.

5-5-101. Renumbered as 5-9-101 By Laws 2000, Ch. 24, 3.



5-5-102. Repealed By Laws 2000, Ch. 24, 5.

5-5-102. Repealed By Laws 2000, Ch. 24, 5.



5-5-103. Repealed By Laws 2000, Ch. 24, 5.

5-5-103. Repealed By Laws 2000, Ch. 24, 5.



5-5-104. Renumbered as 5-9-103 By Laws 2000, Ch. 24, 3.

5-5-104. Renumbered as 5-9-103 By Laws 2000, Ch. 24, 3.



5-5-105. Renumbered as 5-9-104 By Laws 2000, Ch. 24, 3.

5-5-105. Renumbered as 5-9-104 By Laws 2000, Ch. 24, 3.



5-5-106. Renumbered as 5-9-105 By Laws 2000, Ch. 24, 3.

5-5-106. Renumbered as 5-9-105 By Laws 2000, Ch. 24, 3.



5-5-107. Renumbered as 5-9-106 By Laws 2000, Ch. 24, 3.

5-5-107. Renumbered as 5-9-106 By Laws 2000, Ch. 24, 3.



5-5-108. Renumbered as 5-9-107 By Laws 2000, Ch. 24, 3.

5-5-108. Renumbered as 5-9-107 By Laws 2000, Ch. 24, 3.



5-5-109. Renumbered as 5-9-108 By Laws 2000, Ch. 24, 3.

5-5-109. Renumbered as 5-9-108 By Laws 2000, Ch. 24, 3.



5-5-110. Renumbered as 5-9-109 By Laws 2000, Ch. 24, 3.

5-5-110. Renumbered as 5-9-109 By Laws 2000, Ch. 24, 3.



5-5-111. Renumbered as 5-9-110 By Laws 2000, Ch. 24, 3.

5-5-111. Renumbered as 5-9-110 By Laws 2000, Ch. 24, 3.



5-5-112. Renumbered as 5-9-111 By Laws 2000, Ch. 24, 3.

5-5-112. Renumbered as 5-9-111 By Laws 2000, Ch. 24, 3.



5-5-113. Repealed by Laws 1978, ch. 45, 2.

5-5-113. Repealed by Laws 1978, ch. 45, 2.



5-5-114. Repealed By Laws 2000, Ch. 24. 5.

5-5-114. Repealed By Laws 2000, Ch. 24. 5.



5-5-115. Renumbered as 5-9-112 By Laws 2000, Ch. 24, 3.

5-5-115. Renumbered as 5-9-112 By Laws 2000, Ch. 24, 3.



5-5-116. Renumbered as 5-9-113 By Laws 2000, Ch. 24, 3.

5-5-116. Renumbered as 5-9-113 By Laws 2000, Ch. 24, 3.



5-5-117. Renumbered as 5-9-114 By Laws 2000, Ch. 24, 3.

5-5-117. Renumbered as 5-9-114 By Laws 2000, Ch. 24, 3.



5-5-118. Renumbered as 5-9-115 By Laws 2000, Ch. 24, 3.

5-5-118. Renumbered as 5-9-115 By Laws 2000, Ch. 24, 3.



5-5-119. Renumbered as 5-9-116 By Laws 2000, Ch. 24, 3.

5-5-119. Renumbered as 5-9-116 By Laws 2000, Ch. 24, 3.



5-5-120. Renumbered as 5-9-117 By Laws 2000, Ch. 24, 3.

5-5-120. Renumbered as 5-9-117 By Laws 2000, Ch. 24, 3.



5-5-121. Renumbered as 5-9-118 By Laws 2000, Ch. 24, 3.

5-5-121. Renumbered as 5-9-118 By Laws 2000, Ch. 24, 3.



5-5-122. Renumbered as 5-9-119 By Laws 2000, Ch. 24, 3.

5-5-122. Renumbered as 5-9-119 By Laws 2000, Ch. 24, 3.



5-5-123. Renumbered as 5-9-120 By Laws 2000, Ch. 24, 3.

5-5-123. Renumbered as 5-9-120 By Laws 2000, Ch. 24, 3.



5-5-124. Renumbered as 5-9-121 By Laws 2000, Ch. 24, 3.

5-5-124. Renumbered as 5-9-121 By Laws 2000, Ch. 24, 3.



5-5-125. Renumbered as 5-9-122 By Laws 2000, Ch. 24, 3.

5-5-125. Renumbered as 5-9-122 By Laws 2000, Ch. 24, 3.



5-5-126. Renumbered as 5-9-123 By Laws 2000, Ch. 24, 3.

5-5-126. Renumbered as 5-9-123 By Laws 2000, Ch. 24, 3.



5-5-127. Renumbered as 5-9-124 By Laws 2000, Ch. 24, 3.

5-5-127. Renumbered as 5-9-124 By Laws 2000, Ch. 24, 3.



5-5-128. Renumbered as 5-9-125 By Laws 2000, Ch. 24, 3.

5-5-128. Renumbered as 5-9-125 By Laws 2000, Ch. 24, 3.



5-5-129. Renumbered as 5-9-126 By Laws 2000, Ch. 24, 3.

5-5-129. Renumbered as 5-9-126 By Laws 2000, Ch. 24, 3.



5-5-130. Renumbered as 5-9-127 By Laws 2000, Ch. 24, 3.

5-5-130. Renumbered as 5-9-127 By Laws 2000, Ch. 24, 3.



5-5-131. Renumbered as 5-9-128 By Laws 2000, Ch. 24, 3.

5-5-131. Renumbered as 5-9-128 By Laws 2000, Ch. 24, 3.



5-5-132. Repealed By Laws 2000, Ch. 24, 5.

5-5-132. Repealed By Laws 2000, Ch. 24, 5.



5-5-133. Renumbered as 5-9-129 By Laws 2000, Ch. 24, 3.

5-5-133. Renumbered as 5-9-129 By Laws 2000, Ch. 24, 3.



5-5-134. Renumbered as 5-9-132 By Laws 2000, Ch. 24, 3.

5-5-134. Renumbered as 5-9-132 By Laws 2000, Ch. 24, 3.



5-5-135. Renumbered as 5-9-133 By Laws 2000, Ch. 24, 3.

5-5-135. Renumbered as 5-9-133 By Laws 2000, Ch. 24, 3.



5-5-136. Renumbered as 5-9-134 By Laws 2000, Ch. 24, 3.

5-5-136. Renumbered as 5-9-134 By Laws 2000, Ch. 24, 3.



5-5-137. Renumbered as 5-9-135 By Laws 2000, Ch. 24, 3.

5-5-137. Renumbered as 5-9-135 By Laws 2000, Ch. 24, 3.



5-5-138. Repealed By Laws 2000, Ch. 24, 5

5-5-138. Repealed By Laws 2000, Ch. 24, 5



5-5-139. Renumbered as 5-9-136 By Laws 2000, Ch. 24, 3.

5-5-139. Renumbered as 5-9-136 By Laws 2000, Ch. 24, 3.



5-5-140. Renumbered as 5-9-137 By Laws 2000, Ch. 24, 3.

5-5-140. Renumbered as 5-9-137 By Laws 2000, Ch. 24, 3.



5-5-141. Renumbered as 5-9-138 By Laws 2000, Ch. 24, 3.

5-5-141. Renumbered as 5-9-138 By Laws 2000, Ch. 24, 3.



5-5-142. Repealed By Laws 2000, Ch. 24, 5.

5-5-142. Repealed By Laws 2000, Ch. 24, 5.



5-5-143. Repealed By Laws 2000, Ch. 24, 5

5-5-143. Repealed By Laws 2000, Ch. 24, 5



5-5-144. Renumbered as 5-9-139 By Laws 2000, Ch. 24, 3.

5-5-144. Renumbered as 5-9-139 By Laws 2000, Ch. 24, 3.



5-5-145. Renumbered as 5-9-140 By Laws 2000, Ch. 24, 3.

5-5-145. Renumbered as 5-9-140 By Laws 2000, Ch. 24, 3.



5-5-146. Renumbered as 5-9-141 By Laws 2000, Ch. 24, 3.

5-5-146. Renumbered as 5-9-141 By Laws 2000, Ch. 24, 3.



5-5-147. Renumbered as 5-9-142 By Laws 2000, Ch. 24, 3.

5-5-147. Renumbered as 5-9-142 By Laws 2000, Ch. 24, 3.



5-5-148. Renumbered as 5-9-143 By Laws 2000, Ch. 24, 3.

5-5-148. Renumbered as 5-9-143 By Laws 2000, Ch. 24, 3.



5-5-149. Repealed By Laws 2000, Ch. 24, 5.

5-5-149. Repealed By Laws 2000, Ch. 24, 5.



5-5-150. Repealed By Laws 2000, Ch. 24, 5.

5-5-150. Repealed By Laws 2000, Ch. 24, 5.



5-5-151. Repealed By Laws 2000, Ch. 24, 5.

5-5-151. Repealed By Laws 2000, Ch. 24, 5.



5-5-152. Renumbered as 5-9-144 By Laws 2000, Ch. 24, 3.

5-5-152. Renumbered as 5-9-144 By Laws 2000, Ch. 24, 3.



5-5-153. Renumbered as 5-9-145 By Laws 2000, Ch. 24, 3.

5-5-153. Renumbered as 5-9-145 By Laws 2000, Ch. 24, 3.



5-5-154. Renumbered as 5-9-146 By Laws 2000, Ch. 24, 3.

5-5-154. Renumbered as 5-9-146 By Laws 2000, Ch. 24, 3.



5-5-155. Renumbered as 5-9-147 By Laws 2000, Ch. 24, 3.

5-5-155. Renumbered as 5-9-147 By Laws 2000, Ch. 24, 3.



5-5-156. Renumbered as 5-9-148 By Laws 2000, Ch. 24, 3.

5-5-156. Renumbered as 5-9-148 By Laws 2000, Ch. 24, 3.



5-5-157. Renumbered as 5-9-149 By Laws 2000, Ch. 24, 3.

5-5-157. Renumbered as 5-9-149 By Laws 2000, Ch. 24, 3.



5-5-158. Renumbered as 5-9-150 By Laws 2000, Ch. 24, 3.

5-5-158. Renumbered as 5-9-150 By Laws 2000, Ch. 24, 3.



5-5-159. Renumbered as 5-9-151 By Laws 2000, Ch. 24, 3.

5-5-159. Renumbered as 5-9-151 By Laws 2000, Ch. 24, 3.



5-5-160. Renumbered as 5-9-152 By Laws 2000, Ch. 24, 3.

5-5-160. Renumbered as 5-9-152 By Laws 2000, Ch. 24, 3.



5-5-161. Renumbered as 5-9-153 By Laws 2000, Ch. 24, 3.

5-5-161. Renumbered as 5-9-153 By Laws 2000, Ch. 24, 3.



5-5-162. Renumbered as 5-9-201 By Laws 2000, Ch. 24, 3.

5-5-162. Renumbered as 5-9-201 By Laws 2000, Ch. 24, 3.



5-5-163. Renumbered as 5-9-202 By Laws 2000, Ch. 24, 3.

5-5-163. Renumbered as 5-9-202 By Laws 2000, Ch. 24, 3.



5-5-164. Renumbered as 5-9-203 By Laws 2000, Ch. 24, 3.

5-5-164. Renumbered as 5-9-203 By Laws 2000, Ch. 24, 3.



5-5-165. Renumbered as 5-9-204 By Laws 2000, Ch. 24, 3.

5-5-165. Renumbered as 5-9-204 By Laws 2000, Ch. 24, 3.



5-5-166. Renumbered as 5-9-205 By Laws 2000, Ch. 24, 3.

5-5-166. Renumbered as 5-9-205 By Laws 2000, Ch. 24, 3.



5-5-167. Renumbered as 5-9-206 By Laws 2000, Ch. 24, 3.

5-5-167. Renumbered as 5-9-206 By Laws 2000, Ch. 24, 3.



5-5-168. Renumbered as 5-9-208 By Laws 2000, Ch. 24, 3.

5-5-168. Renumbered as 5-9-208 By Laws 2000, Ch. 24, 3.



5-5-169. Renumbered as 5-9-209 By Laws 2000, Ch. 24, 3.

5-5-169. Renumbered as 5-9-209 By Laws 2000, Ch. 24, 3.



5-5-170. Renumbered as 5-9-210 By Laws 2000, Ch. 24, 3.

5-5-170. Renumbered as 5-9-210 By Laws 2000, Ch. 24, 3.



5-5-171. Repealed By Laws 2000, Ch. 24, 5.

5-5-171. Repealed By Laws 2000, Ch. 24, 5.



5-5-172. Repealed By Laws 2000, Ch. 24, 5.

5-5-172. Repealed By Laws 2000, Ch. 24, 5.



5-5-173. Repealed By Laws 2000, Ch. 24, 5.

5-5-173. Repealed By Laws 2000, Ch. 24, 5.



5-5-174. Repealed By Laws 2000, Ch. 24, 5.

5-5-174. Repealed By Laws 2000, Ch. 24, 5.



5-5-175. Repealed By Laws 2000, Ch. 24, 5.

5-5-175. Repealed By Laws 2000, Ch. 24, 5.






CHAPTER 6 - MUNICIPAL COURTS

ARTICLE 1 - IN GENERAL

5-6-101. Created and established.

5-6-101. Created and established.

There is hereby created and established in each of the incorporated cities or towns in the state of Wyoming, whether incorporated or existing under a special charter or a general act, and whether now in existence or hereafter incorporated under the laws of the state, a municipal court for the trial of all offenses arising under ordinances of said incorporated city or town, as the case may be.



5-6-102. Municipal judges; number; jurisdiction.

5-6-102. Municipal judges; number; jurisdiction.

Judges of municipal courts are termed municipal judges. The number of municipal judges shall be prescribed by ordinance of each incorporated city or town. The jurisdiction of municipal judges shall be as prescribed either by special charter of the incorporated city or town, by general law of the incorporated city or town, or by general law of the state.



5-6-103. Appointment of municipal judges; qualifications.

5-6-103. Appointment of municipal judges; qualifications.

Municipal judges shall be appointed by the mayor with the consent of the council, and shall be qualified electors of the state unless otherwise provided by ordinance.



5-6-104. Term of office; compensation.

5-6-104. Term of office; compensation.

The terms of municipal judges shall be the same as the terms of other appointed officers of the city or town, unless earlier removed for good cause as provided by law. Compensation shall be prescribed by ordinance of the city or town.



5-6-105. Bond.

5-6-105. Bond.

A municipal judge shall give a bond to the municipality for which he is appointed in an amount provided by ordinance of the city or town. The bond shall be conditioned on the performance of his duties in accordance with law and ordinance of the city including the duty to turn over to the parties entitled or as prescribed by ordinance of the city all monies collected by him by virtue of his office.



5-6-106. Procedure generally; additional rules may be provided by ordinance; appeals.

5-6-106. Procedure generally; additional rules may be provided by ordinance; appeals.

The procedure of municipal courts shall conform to the procedure provided by law and rules of procedure for courts of limited jurisdiction. The incorporated city or town may by ordinance provide any additional rules of procedure found necessary for the proper conduct of municipal courts, provided these rules do not conflict with the general laws of the state. Appeals to the district court shall be allowed in all cases as now provided by law for appeals from circuit courts.



5-6-107. Appeals to district court in certain cities or towns.

5-6-107. Appeals to district court in certain cities or towns.

In addition to all other methods heretofore provided by law, an appeal from the judgment or sentence of a municipal court in any city or town operating under a special charter or commission, commission manager or manager form of government, may be taken to the district court in the same manner as is now provided by law for appeals from circuit courts in criminal cases, and shall be dealt with by the courts as criminal cases.



5-6-108. Costs.

5-6-108. Costs.

(a) Each city or town in the state of Wyoming may prescribe by ordinance such costs in all trials before municipal courts as may be necessary or deemed expedient. However, the costs shall not exceed ten dollars ($10.00). All costs collected shall be turned into the treasury of the city or town. By ordinance a city or town may prescribe:

(i) A court automation fee of ten dollars ($10.00) as a cost to be paid by every person guilty of a violation of a city or town ordinance;

(ii) An indigent civil legal services fee of ten dollars ($10.00) as a cost to be paid by every person guilty of a violation of a city or town ordinance.



5-6-109. Postponement of trial for violation of city ordinance; recognizance generally.

5-6-109. Postponement of trial for violation of city ordinance; recognizance generally.

If a person charged with a violation of a city ordinance is held to appear for examination or trial before a municipal judge, the judge may postpone the trial of the case to a certain day. The judge may require the defendant to enter into a recognizance with sufficient sureties conditioned that he will appear before the judge at the time and place appointed to answer the complaint alleged against him.



5-6-110. Postponement of trial for violation of city ordinance; sureties or deposit may be required; breach of recognizance; procedure where offense not cognizable before judge.

5-6-110. Postponement of trial for violation of city ordinance; sureties or deposit may be required; breach of recognizance; procedure where offense not cognizable before judge.

When a person is ordered by the municipal judge to enter into a recognizance, he may at the discretion of the municipal judge be permitted to sign his own recognizance, furnish sureties or deposit in cash with the judge or his designee the amount named in the bond. If the person so recognized fails to appear and comply with all of the requirements of the bond, the judge having cognizance shall, if there are no mitigating circumstances, declare the bond forfeited and order the cash deposited into the general fund of the treasury of the city. If it appears to the judge the accused is triable for an offense not cognizable before the judge, the judge shall halt further proceedings and proceed as in other cases exclusively cognizable before the district court.



5-6-111. Execution on judgments.

5-6-111. Execution on judgments.

Upon assessment of any fine and costs for the conviction of a violation of any ordinance of a city or town, judgment shall be entered against the defendant in favor of the city or town. If the judgment is not paid within ninety (90) days from the date of the judgment the city or town may collect judgment by execution in circuit court in the manner provided by law. Except as otherwise provided by law all amounts recovered pursuant to this section shall be deposited with the city or town treasurer, used for the benefit of the city or town, and credited against the fine and reasonable costs of collection.



5-6-112. Detention of juvenile offenders.

5-6-112. Detention of juvenile offenders.

(a) No minor charged with violating a municipal ordinance defined as a status offense under subsection (b) of this section shall be detained in a jail.

(b) As used in W.S. 5-6-112 and 5-6-113:

(i) "Juvenile detention facility" means any facility which may legally and physically restrict and house a child, other than the Wyoming boys' school, the Wyoming girls' school, the Wyoming state hospital or other private or public psychiatric facility within the state of Wyoming. A juvenile detention facility may be housed within an adult jail or correction facility if the facility otherwise meets the requirements of state law;

(ii) "Minor" means an individual who is under the age of eighteen (18) years;

(iii) "Status offense" means an offense which, if committed by an adult, would not constitute an act punishable as a criminal offense by the laws of this state or a violation of a municipal ordinance, but does not include a violation of W.S. 12-6-101(b) or (c) or any similar municipal ordinance;

(iv) "Hardware secure juvenile detention facility" means a facility used for the detention of minors that is characterized by locks on the doors and other restrictive hardware designed to restrict the movement of the minors and protect public safety;

(v) "Shelter care" means as defined in W.S. 14-6-201(a)(xxii);

(vi) "Staff secure juvenile detention facility" means a facility used for the detention of minors that is characterized by a trained staff to supervise the movement and activities of detained minors at the facility, without the additional use of hardware secure equipment.



5-6-113. Incarceration of juvenile offenders.

5-6-113. Incarceration of juvenile offenders.

(a) No minor convicted of a status offense shall be sentenced to a term of imprisonment.

(b) A minor convicted of a misdemeanor or of violating a municipal ordinance, other than a status offense, for which a term of imprisonment is authorized, shall only be imprisoned in a juvenile detention facility.

(c) Except for an alleged delinquent minor who is released to the custody of the minor's parent, guardian or custodian, with verbal counsel, warning or a written promise to appear in court, the person taking the minor into custody shall ensure that a juvenile detention risk assessment shall be promptly performed, using a uniform assessment instrument designed by the county sheriffs. If the risk assessment finds that the minor is a serious risk to himself or to the safety of others, the minor may be:

(i) Placed in a hardware secure juvenile detention facility;

(ii) Transferred to a medical facility if the minor is believed to be suffering from a serious physical or mental illness that requires prompt diagnosis or treatment;

(iii) If the minor is not held pursuant to paragraph (i) of this subsection, placed in shelter care or a staff secure juvenile detention facility, or released to a parent, guardian or other custodian who can provide supervision and care for the minor pending the minor's appearance in court. If no space is available in shelter care or a staff secure juvenile detention facility, the minor may be held in a hardware secure juvenile detention facility.

(d) A minor under the age of eleven (11) years shall not be held in a hardware secure juvenile detention facility. If the minor under the age of eleven (11) years poses a substantial risk of harm to himself or others, a peace officer may detain and transport the minor for an emergency mental health evaluation.

(e) If a minor is taken into custody and is not released to the minor's parent, guardian or custodian, the person taking the minor into custody shall give notice thereof to the minor's parent, guardian or custodian as soon as possible, and in no case later than twenty-four (24) hours after taking the minor into custody.



5-6-114. Special probation for minor defendants.

5-6-114. Special probation for minor defendants.

As a condition of probation or suspension of sentence, the court may require a defendant who is a minor to successfully complete a juvenile service program offered under the Community Juvenile Services Act.



5-6-115. Process extends throughout the state.

5-6-115. Process extends throughout the state.

A municipal judge may issue a statewide bench warrant for violation of a municipal ordinance which contains the same elements as a comparable state statute. The municipality in which the court issuing the statewide bench warrant exists is responsible for all costs incurred in executing the warrant, including costs of housing and transporting a person arrested under the warrant.






ARTICLE 2 - CITIES OF THE FIRST CLASS

5-6-201. Jurisdiction of municipal judge; change of venue prohibited; exception for certain civil penalties.

5-6-201. Jurisdiction of municipal judge; change of venue prohibited; exception for certain civil penalties.

(a) Except as provided by subsection (b) of this section, a municipal judge has exclusive jurisdiction over all violations of ordinances of the city. The municipal judge shall hear and determine violations of ordinances and may impose fines not exceeding seven hundred fifty dollars ($750.00), or imprisonment not exceeding six (6) months, or both, to which may be added costs. No change of venue shall be granted in any case arising under the ordinances of the city.

(b) A district court has jurisdiction to grant injunctive relief and to impose any civil penalty authorized by ordinance adopted pursuant to W.S. 15-1-103(a)(xlvi).



5-6-202. Powers and duties of municipal judge generally; court to open every day except Sunday.

5-6-202. Powers and duties of municipal judge generally; court to open every day except Sunday.

(a) The municipal judge shall be a conservator of the peace and his court shall be open every day except Sundays to hear and determine all cases cognizable before him. No act shall be performed by the judge on Sundays except to receive complaints, issue process and take bail.

(b) The municipal judge shall enforce due obedience to all orders, rules and judgments made by him. The judge has the same power as the district court in the issuance of warrant, search warrant, subpoena or other necessary process and may fine or imprison for contempt offered to him or to process issued by him in the same manner and to the same extent as the district court. Before any person is imprisoned for the willful refusal to pay a fine, the court shall determine whether the defendant has an ability to pay or that a reasonable probability exists that the defendant will have an ability to pay.



5-6-203. Appeal.

5-6-203. Appeal.

In all cases before the municipal court arising under ordinances of the city, wherein the fine assessed exceeds the sum of ten dollars ($10.00) or the imprisonment ten (10) days, an appeal may be taken by the defendant to the district court in and for the county in which the city is situated, but no appeal shall be allowed unless the defendant shall, within ten (10) days, enter into recognizance with sufficient sureties to be approved by the municipal court, conditioned for the payment of the fine and costs of appeal, and the defendant shall abide the judgment of the municipal court and not depart without leave of the court, or that he will pay to the city of .... the sum of $..... The procedure of the appeal shall be as prescribed for appeals from circuit courts in criminal cases.



5-6-204. Fines and penalties to be paid to city treasurer; report of cases; failure to comply with section.

5-6-204. Fines and penalties to be paid to city treasurer; report of cases; failure to comply with section.

All fines and penalties collected and arising from a breach of a city ordinance shall be deposited with the city treasurer, and the municipal judge shall report at the end of each calendar month a list of all cases for violations of city ordinances instituted in his court, and the disposition thereof, with a statement of the fines, penalties and costs received. At the end of each month the judge shall deposit with the city treasurer all fines, penalties and costs received. If the municipal judge fails to report and deposit all fines, penalties and costs for a period of twenty-five (25) days, his office shall be declared vacant. If a city enacts an ordinance prescribing a court automation fee as provided in W.S. 5-6-108(a)(i), the fee shall be remitted to the judicial systems automation account established by W.S. 5-2-120. If a city enacts an ordinance prescribing the indigent civil legal services fee as provided in W.S. 5-6-108(a)(ii), the fee shall be remitted to the indigent civil legal services account established by W.S. 5-2-121.



5-6-205. Duty of municipal judge as to trial generally.

5-6-205. Duty of municipal judge as to trial generally.

When a person is brought before the municipal judge upon warrant, the judge shall hear and determine the complaint alleged against the defendant.



5-6-206. Summoning and enforcing attendance of witnesses.

5-6-206. Summoning and enforcing attendance of witnesses.

It shall be the duty of said justice to summon all persons whose testimony may be deemed material as witnesses at the trial, and to enforce their attendance by attachment if necessary.



5-6-207. Cases in municipal court.

5-6-207. Cases in municipal court.

Cases in the municipal court for violations of city ordinances shall be tried and determined by the court without the intervention of a jury, and the trial of such cases before the court shall be conducted in all respects, not herein otherwise provided for, in like manner as criminal cases before circuit courts.



5-6-208. Assessment of punishment.

5-6-208. Assessment of punishment.

(a) If the defendant is found guilty, the municipal judge shall declare and assess punishment and render judgment accordingly.

(b) Repealed by Laws 1988, ch. 11, 2.



5-6-209. Continuances; verbal notice to witnesses as to new date of trial valid as summons.

5-6-209. Continuances; verbal notice to witnesses as to new date of trial valid as summons.

When a trial shall be continued by the judge, it shall not be necessary to summon any witnesses who may be present at the continuance, but the judge shall verbally notify such witnesses as either party may require to attend before him to testify in the case on the day of trial, which verbal notice shall be as valid as a summons.



5-6-210. Punishment regulated by ordinance; maximum fine and imprisonment.

5-6-210. Punishment regulated by ordinance; maximum fine and imprisonment.

(a) Any person convicted by a municipal judge of any offense under any ordinance of the city shall be punished by fine or imprisonment or both as provided by ordinance. Except as provided in subsection (b) of this section, no fine shall exceed seven hundred fifty dollars ($750.00) for any one (1) offense recoverable with costs, and no imprisonment shall exceed six (6) months.

(b) A district court has jurisdiction to grant injunctive relief and to impose any civil penalty authorized by ordinance adopted pursuant to W.S. 15-1-103(a)(xlvi).



5-6-211. Working prisoners; credit for work done.

5-6-211. Working prisoners; credit for work done.

Whenever the defendant is sentenced to imprisonment for the violation of a city ordinance, he may be put to work for the benefit of the city, if it is determined that adequate supervision is available, for the term of his imprisonment, and when committed for the nonpayment of a fine, or costs, for the violation of any ordinance, he may also be put to work for the benefit of the city, and shall be credited on such fine and costs, fifteen dollars ($15.00) per day for each day he shall work.






ARTICLE 3 - INCORPORATED TOWNS

5-6-301. Punishment of persons convicted before judge; maximum penalty permitted; power to punish for contempt.

5-6-301. Punishment of persons convicted before judge; maximum penalty permitted; power to punish for contempt.

(a) A person convicted before a municipal judge shall be fined and imprisoned as provided by ordinance. Except as provided by W.S. 15-1-103(a)(xli) or subsection (c) of this section, no fine shall exceed seven hundred fifty dollars ($750.00), and no imprisonment shall exceed six (6) months.

(b) The municipal judge shall punish for contempt in the same manner as district court. Before any person is imprisoned for the willful refusal to pay a fine, the court shall determine whether the defendant has an ability to pay or that a reasonable probability exists that the defendant will have an ability to pay.

(c) A district court has jurisdiction to grant injunctive relief and to impose any civil penalty authorized by ordinance adopted pursuant to W.S. 15-1-103(a)(xlvi).



5-6-302. Appeals from municipal court.

5-6-302. Appeals from municipal court.

Appeals from the judgment or sentence of a municipal court may be taken to the district court in the same manner as is now provided by law for appeals from circuit courts in criminal cases, and shall be dealt with by the courts as criminal cases.



5-6-303. Disposition of fines and penalties.

5-6-303. Disposition of fines and penalties.

All fines and penalties collected, arising from a breach of the ordinances of the town, shall be paid into the town treasury. If a town enacts an ordinance prescribing a court automation fee as provided in W.S. 5-6-108(a)(i), the fee shall be remitted to the judicial systems automation account established by W.S. 5-2-120. If a town enacts an ordinance prescribing an indigent civil legal services fee as provided in W.S. 5-6-108(a)(ii), the fee shall be remitted to the indigent civil legal services account established by W.S. 5-2-121.



5-6-304. Citizens qualified to try causes where town a party.

5-6-304. Citizens qualified to try causes where town a party.

No person shall be an incompetent judge, justice or juror by reason of his being an inhabitant or freeholder in such town, in any action or proceedings in which such town may be a party in interest.









CHAPTER 7 - CLERKS OF COURT

5-7-101. General duties of clerk; under direction of court.

5-7-101. General duties of clerk; under direction of court.

The clerk of each of the courts shall exercise the powers conferred and perform the duties enjoined upon him by statute and by the common law; and in the performance of his duties he shall be under the direction of his court.



5-7-102. Precipe for writs and process.

5-7-102. Precipe for writs and process.

All writs and orders for provisional remedies and process of every kind shall be issued by the clerks of the several courts; but before they are issued, a precipe shall be filed with the clerk demanding the same.



5-7-103. Filing, preserving and use of papers; microfilming permitted.

5-7-103. Filing, preserving and use of papers; microfilming permitted.

The clerk shall file together and carefully preserve in his office, all papers delivered to him for that purpose in every action or proceeding. He shall not permit the papers to be taken from his office except to be used at a session of the court or upon legal process, and he shall be liable upon his official bond to the party suffering injury on account of any violation of this section. This section shall not apply to matters in probate. Upon the order of the judge of the district, the clerk may transmit by express or registered mail to an attorney of the state appearing in the action or proceeding, who resides in a different county or away from the county seat, such original files as are not represented by copies in the clerk's office, and the clerk shall take the attorney's receipt for each paper in each case. Nothing in this section shall limit or prohibit the clerk from microfilming papers in his office, disposing of the originals in accordance with W.S. 9-2-411 and retaining the official microfilm in lieu of the original papers pursuant to W.S. 9-2-413.



5-7-104. Clerk's indorsement of papers.

5-7-104. Clerk's indorsement of papers.

The clerk shall endorse upon every paper filed with him the date of the filing thereof, and upon every order for a provisional remedy, and upon every undertaking given under the same, the date of its return to his office.



5-7-105. Clerk to keep books and make records.

5-7-105. Clerk to keep books and make records.

The clerk shall keep the journals, records, books and papers appertaining to the court, and record its proceedings.



5-7-106. Record of orders out of court.

5-7-106. Record of orders out of court.

Orders made out of court shall be forthwith entered by the clerk in the journal of the court, in the same manner as orders made in term.



5-7-107. Duties prescribed for clerks of district court applicable to all clerks.

5-7-107. Duties prescribed for clerks of district court applicable to all clerks.

The provisions prescribing the duties of clerks of the district court shall, so far as they are applicable, apply to the clerks of other courts of record.






CHAPTER 8 - JUVENILE COURTS

5-8-101. Establishment; judges; courts of record.

5-8-101. Establishment; judges; courts of record.

Courts are established in each county of the state known as the "Juvenile Court of .... County, Wyoming." The district court judges of the state shall be the judges of the juvenile courts in the counties of their respective districts. Each juvenile court shall be a court of record with a seal and the judge, commissioner and clerk thereof have power to administer oaths and affirmations.



5-8-102. Jurisdiction.

5-8-102. Jurisdiction.

(a) The juvenile court has general jurisdiction in all matters and proceedings commenced therein or transferred to it by order of the district court concerning:

(i) Any minor alleged to be delinquent as defined in W.S. 14-6-201;

(ii) Any minor alleged to have committed a delinquent act before attaining the age of majority;

(iii) Any minor alleged to be neglected as defined in W.S. 14-3-402;

(iv) Any minor alleged to be in need of supervision as defined in W.S. 14-6-402;

(v) The parents, guardian or custodian of any minor alleged to be delinquent, in need of supervision or neglected, and all persons living in the household with the minor; and

(vi) Procedures governing abortions performed upon minors as provided under W.S. 35-6-118. For proceedings under this paragraph, "minor" shall mean as defined in W.S. 35-6-101(a)(x).






CHAPTER 9 - CIRCUIT COURTS

ARTICLE 1 - GENERAL PROVISIONS

5-9-101. Definitions; construction of provisions.

5-9-101. Definitions; construction of provisions.

(a) As used in this act unless the context otherwise requires:

(i) "Felony" means a criminal offense for which the penalty authorized by law includes imprisonment in a state penal institution for more than one (1) year;

(ii) "Misdemeanor" means a criminal offense which is not a felony.

(b) When no special provision is otherwise made by law, the circuit court shall be vested with all inherent powers which are possessed by courts of record in this state.



5-9-102. Circuit court established; funding.

5-9-102. Circuit court established; funding.

(a) Pursuant to the provisions of section 10 of article 5 of the Wyoming Constitution, a circuit court is hereby established for each judicial district of the state of Wyoming enumerated in W.S. 5-3-101, and the boundaries of each circuit court shall be the same as those of each judicial district enumerated therein. Except as otherwise provided in this act, each county within the circuit shall receive the services of the circuit court.

(b) The judicial salaries, salaries of the clerical staff, supplies, operating costs, jury expenses and other expenses of the circuit court shall be paid by the state.



5-9-103. Number and location of judges.

5-9-103. Number and location of judges.

(a) The legislature shall from time to time authorize the number and location of circuit court judges.

(b) The supreme court may, based on caseload studies, determine where within a circuit the circuit court judge shall reside.



5-9-104. Justice of peace courts supplanted and replaced.

5-9-104. Justice of peace courts supplanted and replaced.

When a justice of the peace court is abolished, the circuit court shall supplant and replace the justice of peace courts of the county and shall exercise the jurisdiction previously exercised by the justice of peace courts.



5-9-105. Extending jurisdiction to try misdemeanors committed in violation of city or town ordinances.

5-9-105. Extending jurisdiction to try misdemeanors committed in violation of city or town ordinances.

The governing body of any city or town situate within a judicial district in which a circuit court is established may petition the supreme court to extend the jurisdiction of the circuit court to determine and try all persons charged with violation of the ordinances of the city or town. The contribution that the city or town will make toward the expenses of the circuit court whose jurisdiction includes enforcing the ordinances of the city or town shall be set and paid as provided by written contract of the circuit judges and the governing board of the city or town involved, with the approval of the supreme court.



5-9-106. Disposition of money collected for violations of city or town ordinances; disposition of fines and penalties under general state laws.

5-9-106. Disposition of money collected for violations of city or town ordinances; disposition of fines and penalties under general state laws.

All money collected by a judge of a circuit court for violations of ordinances of a city or town shall be paid into the general fund of the city or town whose ordinance was violated. The circuit court shall keep separate account books of funds for ordinance violations as designated by the Wyoming supreme court. All fines and penalties under the general laws of the state shall be paid into the county treasury to the credit of the public school fund of the county.



5-9-107. Supreme court to adopt rules; establish fees and court costs; rules of civil and criminal procedure to govern courts.

5-9-107. Supreme court to adopt rules; establish fees and court costs; rules of civil and criminal procedure to govern courts.

The Wyoming supreme court is hereby vested with management and supervisory powers over the circuit courts of the state of Wyoming, and shall, by rule of the supreme court establish procedures and regulations for the effective and expeditious administration of the business of the circuit courts and shall establish fees and costs for those courts. The Wyoming Rules of Civil Procedure for Circuit Courts and the Wyoming Rules of Criminal Procedure for Circuit Courts, as amended or supplemented from time to time, shall govern circuit courts.



5-9-108. Name of court; presider.

5-9-108. Name of court; presider.

The circuit court shall be called the "Circuit Court of the .... (Number of the Judicial District) Judicial District, .... (Name of County) County, State of Wyoming" which shall be a court of record. The circuit court shall be presided over by a circuit judge.



5-9-109. Term of judges.

5-9-109. Term of judges.

The terms of circuit court judges shall be four (4) years. Each judge selected under the provisions of article 5, section 4, of the Wyoming Constitution shall serve for one (1) year after his appointment and until the first Monday in January following the next general election after the expiration of such year. He shall, at such general election, stand for retention in office throughout the circuit as provided in article 5, section 4, of the Wyoming Constitution.



5-9-110. Judges to be nonpartisan; nomination and appointment.

5-9-110. Judges to be nonpartisan; nomination and appointment.

Judges of the circuit court shall be nonpartisan, shall be nominated and appointed and retained as provided by article 5, section 4, of the Wyoming Constitution.



5-9-111. Qualifications for appointment.

5-9-111. Qualifications for appointment.

(a) To be eligible for appointment to the office of judge of a circuit court, a person shall be:

(i) A qualified elector of the state; and

(ii) Authorized to practice law in Wyoming.



5-9-112. Appointment to fill vacancies in office.

5-9-112. Appointment to fill vacancies in office.

Vacancies occurring in the office of judge of a circuit court shall be filled as provided by article 5, section 4, of the Wyoming Constitution.



5-9-113. Delivery of official records and papers to successor in office.

5-9-113. Delivery of official records and papers to successor in office.

If the office of judge of a circuit court becomes vacant by reason of death, removal from office, or otherwise, the senior circuit court judge, or if there is none, the clerk of the district court shall take charge of the official records and papers of the judge and deliver them to the successor in office of that judge.



5-9-114. Jurisdiction of successor is same as that of predecessor in office.

5-9-114. Jurisdiction of successor is same as that of predecessor in office.

A judge of a circuit court with whom the records of his predecessor have been deposited has the same jurisdiction over all actions and proceedings entered in such records as if they were originally commenced before him.



5-9-115. Repealed By Laws 2011, Ch. 57, 1.

5-9-115. Repealed By Laws 2011, Ch. 57, 1.



5-9-116. Salaries of judges; traveling expenses.

5-9-116. Salaries of judges; traveling expenses.

Circuit court judges shall receive the annual salary provided by W.S. 5-1-110(a)(iii). When a new salary is effective for any judge of a circuit court upon new appointment or the commencement of a new term, it shall be effective for all judges of the circuit courts. In addition to salary, the state shall reimburse a judge of a circuit court for those traveling expenses actually incurred when the business of the circuit court requires his attendance more than five (5) miles from the place where he regularly holds court.



5-9-117. Oath.

5-9-117. Oath.

Before assuming the duties of his office, a judge of a circuit court shall take and subscribe before a district judge or a clerk of a court of record the oath of office prescribed by the constitution of Wyoming.



5-9-118. Judge may be district court commissioner; private practice of law prohibited; magistrate of circuit court permitted to practice law.

5-9-118. Judge may be district court commissioner; private practice of law prohibited; magistrate of circuit court permitted to practice law.

A judge of a circuit court may be appointed to and hold the office of district court commissioner. A judge of a circuit court shall devote full time to the office and may not engage in the private practice of law. A magistrate of a circuit court, who is otherwise authorized to practice law in Wyoming, may engage in the private practice of law so long as that practice does not conflict with his duties as magistrate of a circuit court.



5-9-119. Judges may hold court for each other; expenses of judge holding court in another circuit or district; disqualification of judge; change of venue prohibited; assignment of retired judges.

5-9-119. Judges may hold court for each other; expenses of judge holding court in another circuit or district; disqualification of judge; change of venue prohibited; assignment of retired judges.

(a) The judges of the circuit courts may hold court for each other and shall do so when required by law. The expenses of any judge of a circuit court holding court in any circuit other than his own or in any district court pursuant to assignment under W.S. 5-3-112, including travel expenses and his expenses while holding court, shall be charged to the contingent fund of the circuit court in whose circuit he is holding court or to the contingent fund of the district court in whose district he is holding court pursuant to assignment under W.S. 5-3-112.

(b) A party to any action in circuit court may disqualify a circuit judge as provided by rules adopted by the supreme court for disqualification. Upon disqualification, or inability for any reason to fulfill his duties, the circuit judge shall appoint another circuit judge from his own or a different circuit or a district judge from his own or a different district, or a magistrate from the county in which the case is to be tried if no other circuit judge is available, to try the action.

(c) There shall be no change of venue for civil actions triable in circuit court.

(d) Any retired circuit court judge of this state who is not practicing law may, with his consent and the consent of the chief justice, at the request of a circuit court judge be assigned to hear a case in a circuit court as otherwise authorized by law. During any period of assignment, a retired circuit court judge shall receive as compensation an amount equal to the current compensation of a judge of the court to which he is assigned. The compensation received by a retired circuit court judge during any period of assignment shall not affect the receipt of any retirement allowance of the retired circuit court judge during the period of assignment. Assignments of retired circuit court judges under this section shall only be made in a manner that does not jeopardize the qualified status of state retirement plans established by the Wyoming legislature. When called to serve, a retired circuit court judge shall receive the same per diem and travel allowance as allowed active circuit court judges. Per diem allowances and compensation shall be paid from the contingent fund of the court to which the retired judge is assigned.



5-9-120. Judicial robe.

5-9-120. Judicial robe.

While holding court, judges of a circuit court shall wear a black judicial robe.



5-9-121. Seal of court.

5-9-121. Seal of court.

Each circuit court shall have a seal. Each court shall use a seal having upon it the inscription: "Circuit Court of the .... (Number of the Judicial District) Judicial District, .... (Name of County) County, State of Wyoming". The seal of a circuit court shall be affixed by a stamp that reproduces legibly under photographic processes. A judge of a circuit court shall affix his seal to every jurat or certificate of his official acts without additional fee.



5-9-122. Budget.

5-9-122. Budget.

The supreme court shall submit one (1) budget for the operation of all circuit courts, itemized by circuit, to the legislature for appropriation for each biennial period using forms and following procedures provided by law for state agencies funded by legislative appropriation.



5-9-123. Clerical assistants.

5-9-123. Clerical assistants.

A judge of a circuit court may appoint clerical assistants as necessary for the efficient operation of the court, within the limits of the approved budget.



5-9-124. County to provide quarters and equipment; state to furnish certain property for judges.

5-9-124. County to provide quarters and equipment; state to furnish certain property for judges.

The board of county commissioners shall provide suitable quarters to house the circuit court and shall provide necessary furniture and fixtures to enable it to function in accordance with this act. Each judge shall be furnished by the state of Wyoming, without charge, the American and Wyoming state flags, the latest edition of the Wyoming Statutes, cumulative supplements thereto and the latest Session Laws of Wyoming. All property furnished to a judge shall remain the property of the governmental unit supplying the same, and upon termination of a judge's term of office, shall be transmitted to his successor in office.



5-9-125. Court continuously in session.

5-9-125. Court continuously in session.

The circuit court shall be continuously in session.



5-9-126. Business hours; judge to be always available for criminal matters.

5-9-126. Business hours; judge to be always available for criminal matters.

Circuit courts shall be open for the transaction of business during regular business hours, and in criminal matters a judge, magistrate or district court commissioner shall be available at all times for fixing and accepting bail, issuing warrants including search warrants, and conducting arraignment proceedings.



5-9-127. Process extends throughout state.

5-9-127. Process extends throughout state.

The process of a circuit court shall extend throughout the state.



5-9-128. Civil jurisdiction.

5-9-128. Civil jurisdiction.

(a) Each circuit court has exclusive original civil jurisdiction within the boundaries of the state for:

(i) An action where the prayer for recovery is an amount not exceeding fifty thousand dollars ($50,000.00), exclusive of court costs;

(ii) Actions to recover specific personal property the value of which does not exceed fifty thousand dollars ($50,000.00), exclusive of court costs and shall be prosecuted in accordance with W.S. 1-15-301 through 1-15-306;

(iii) Actions to foreclose or enforce a lien on or security interest in personal property perfected under the Uniform Commercial Code, W.S. 34.1-1-101 through 34.1-10-104, when the amount claimed on the lien or security interest does not exceed fifty thousand dollars ($50,000.00), exclusive of court costs;

(iv) Actions for small claims as provided by W.S. 1-21-201 through 1-21-205;

(v) Actions for forcible entry or detainer as provided by W.S. 1-21-1001 through 1-21-1016;

(vi) Actions to foreclose and enforce the following statutory liens only, when the amount claimed on the lien does not exceed fifty thousand dollars ($50,000.00), exclusive of court costs:

(A) Construction liens as provided by W.S. 29-2-101 through 29-2-113;

(B) Liens for labor and materials as provided by W.S. 29-4-101 and 29-4-102;

(C) Liens for labor and services as provided by W.S. 29-5-101 through 29-5-106 and 29-7-101 through 29-7-301; and

(D) Liens for taxes as provided by W.S. 39-15-108(d) and 39-16-108(d).

(vii) Actions to dispose of an abandoned vehicle as provided by W.S. 31-13-112(e), regardless of the value of the abandoned vehicle.

(b) The circuit court may issue writs of attachment or garnishment as provided by W.S. 1-15-101 through 1-15-212 and 1-15-401 through 1-15-511, and may issue judgment, execution and stay of execution, and order the sale of the property seized under execution as provided by W.S. 1-19-101 through 1-19-108 and 1-21-401 through 1-21-703. A writ of execution issuing from a circuit court shall be in the form and subject to the provisions of W.S. 1-17-308.

(c) The judge may submit to arbitration any civil matter pending in circuit court, upon agreement of the parties as provided by W.S. 1-21-801 through 1-21-804, or upon application of either party showing an arbitration agreement and refusal of the opposing party to arbitrate as provided by W.S. 1-36-101 through 1-36-119.

(d) The provisions of W.S. 5-1-107 pertaining to the exercise of personal jurisdiction apply in the circuit courts.



5-9-129. Criminal jurisdiction.

5-9-129. Criminal jurisdiction.

Circuit courts have original jurisdiction in all misdemeanor criminal cases.



5-9-130. Concurrent jurisdiction.

5-9-130. Concurrent jurisdiction.

For purposes of assignment, all circuit court judges throughout the state shall have concurrent jurisdiction with all district court judges throughout the state.



5-9-131. Assignment to district court judge.

5-9-131. Assignment to district court judge.

(a) A circuit court judge may assign to a district court judge any case or proceeding within the jurisdiction of the circuit court subject only to the following restrictions:

(i) Rules promulgated by the supreme court; and

(ii) Acceptance of the judge to whom the assignment of the case or proceeding is to be made.

(b) The law and rules governing circuit court and appeals therefrom shall apply to a case or proceeding assigned pursuant to this section.



5-9-132. Authority to set bail; preliminary examinations.

5-9-132. Authority to set bail; preliminary examinations.

(a) Judges and magistrates of the circuit court are authorized to set bail before trial in accordance with this subsection and with the rules of the Wyoming supreme court. Judges and magistrates of the circuit court shall have the power and the duty to decide promptly the bail application of any person arrested for a violation of state law within the county, whether or not the formal document charging the person with a violation of state law has been filed with the court.

(b) Preliminary examinations for persons charged with a felony shall be conducted by the circuit court judge or magistrate.

(c) Preliminary examinations of persons charged with a misdemeanor shall not be conducted for a determination of probable cause.



5-9-133. Powers generally.

5-9-133. Powers generally.

(a) A circuit court may:

(i) Preserve and enforce order in its immediate presence and in the proceedings before it according to the Wyoming Rules of Criminal Procedure for Circuit Courts and punish for contempt as provided therein;

(ii) Compel obedience to its judgments, orders, and processes;

(iii) Control, in furtherance of justice, the conduct of its ministerial officers, and of all other persons in any manner connected with judicial proceedings before it, in every matter pertaining thereto;

(iv) Issue warrants, including search warrants, summonses, subpoenas or other process in civil and criminal cases;

(v) Administer oaths and affirmations and take bail, acknowledgments, affidavits, and depositions;

(vi) Amend and control its process and orders to make them conformable to law and justice;

(vii) Proceed to trial, render judgment, and grant writs of execution to carry into effect any order or judgment of the court;

(viii) Perform marriage ceremonies.



5-9-134. Probation; correction and reduction of sentence.

5-9-134. Probation; correction and reduction of sentence.

The circuit court may place a criminal defendant on probation pursuant to W.S. 7-13-301 through 7-13-307. Notwithstanding any other provision of law, the probation period for a defendant whose disposition includes participation in a substance abuse treatment program or a court supervised treatment program may exceed the maximum term of imprisonment established for the offense, but shall not exceed three (3) years. The court shall conduct, on at least a monthly basis, a review on the progress of a defendant sentenced to treatment under this section. The review may be conducted in a manner the court deems appropriate, but shall include receiving regular progress reports from the treatment provider.



5-9-135. Filing fee.

5-9-135. Filing fee.

For all civil matters the circuit court shall collect from the plaintiff an original filing fee of twenty dollars ($20.00), a court automation fee of ten dollars ($10.00), and an indigent civil legal services fee of ten dollars ($10.00) excluding small claims civil actions as provided in W.S. 1-21-201 through 1-21-205 which shall have a filing fee of ten dollars ($10.00). The court automation fee shall be deposited into the judicial systems automation account and the indigent civil legal services fee shall be deposited into the indigent civil legal services account as provided by W.S. 5-9-144.



5-9-136. Request for jury in civil actions; fee; right to jury in criminal actions.

5-9-136. Request for jury in civil actions; fee; right to jury in criminal actions.

In civil actions in a circuit court, a jury shall be considered waived unless demand is made by either party as provided by the Wyoming Rules of Civil Procedure and a jury fee in the amount provided by the Wyoming Rules of Civil Procedure is paid to the clerk of the circuit court and thereafter is deposited and dispersed as provided by the Wyoming Rules of Civil Procedure. In criminal proceedings in a circuit court the accused shall have the right to a trial by jury unless such right is waived as provided by the Wyoming Rules of Criminal Procedure.



5-9-137. Jury lists.

5-9-137. Jury lists.

Jurors shall be selected from the jury lists selected for the district courts of the state pursuant to the provisions of W.S. 1-11-101 through 1-11-204.



5-9-138. Abstract of judgment; lien of judgment on real estate; lien on real estate in another county.

5-9-138. Abstract of judgment; lien of judgment on real estate; lien on real estate in another county.

(a) At any time while the papers in any case in which a judgment has been rendered by a circuit court are retained by the court, the judge shall certify and deliver an abstract of the judgment to any person on the payment of a five dollar ($5.00) fee.

(b) The judgment creditor in any judgment rendered in circuit court may file with the clerk of the district court and record with the county clerk of the county in which the judgment was rendered a transcript thereof, certifying therein the amount paid thereon, if any. The clerk of the district court shall enter the case on the execution docket, together with the amount of the judgment. If within ten (10) days after the judgment was rendered, the judgment debtor pays the same or gives bond for stay of execution, the circuit judge shall immediately certify that fact to the clerk of the district court and the county clerk. The clerk of the district court shall enter a memorandum thereof upon the execution docket. The cost of the transcript, the filing, recording and the entry on the docket shall be paid by the party who files and records the transcript and may be taxed to the other party. The judgment shall be a lien on the real estate of the judgment debtor within the county from the day and time the transcript is recorded with the county clerk. Execution may be issued on the judgment at any time after filing the transcript with the clerk of the district court as if the judgment had been rendered in the district court.

(c) The judgment creditor in any judgment rendered by any circuit court in this state and filed in the judgment record of the district court, may file a transcript of the judgment record of the district court with the clerk of the district court and record a transcript of the judgment with the county clerk in any other county within this state where the judgment debtor owns real estate. The judgment is a lien upon all real estate of the judgment debtor in any county in which the transcript is recorded with the county clerk from the date of recording with the county clerk. The clerk of the district court of any county in which the transcript is filed shall enter the judgment upon the judgment records of the court in the same manner as judgments are rendered in that court.



5-9-139. Reporting of proceedings; preservation thereof.

5-9-139. Reporting of proceedings; preservation thereof.

(a) In any judicial proceedings before the circuit court, unless waived by the parties whenever the presiding judge of a circuit court shall deem it necessary, or upon the request of either party, the court shall provide for the reporting of the testimony and proceedings, with objections made, the rulings of the court, and oral and written charges. The reporting may be made by stenographic reporting, electronic recording or other appropriate means authorized by the court.

(b) The testimony and proceedings shall be retained and preserved for at least twelve (12) months after entry of final judgment, sentence, or order on appeal if an appeal is taken.



5-9-140. Appointment of special reporters; certification of transcript.

5-9-140. Appointment of special reporters; certification of transcript.

If the record is to be made by a stenographic reporter, the judge shall appoint a special stenographic reporter to report the testimony and proceedings. If the record is made by means of electronic recording, the judge shall appoint a special reporter to make the electronic recording, and in those cases in which it is required, the judge shall appoint an official stenographer to furnish with reasonable diligence a typewritten transcript of the testimony and proceedings. The report of the official stenographer, when typewritten and certified by him as a correct transcript of the testimony and proceedings in the case, shall be prima facie a correct statement of such testimony and proceedings. The signature of the stenographer on the certification of the transcript shall be duly acknowledged by him before a notarial officer of this state.



5-9-141. Civil and criminal cases reviewed on record.

5-9-141. Civil and criminal cases reviewed on record.

In civil and criminal cases a judge of a district court shall review the case on the record on appeal.



5-9-142. Stay of execution on judgment; bond.

5-9-142. Stay of execution on judgment; bond.

In a civil matter no execution on a judgment may be stayed unless and until the party applying for the appeal, or someone for him, gives bond in an amount and with sufficient surety approved by the judge of the district court or the clerk of the district court, to abide by such judgment as may be rendered on appeal if such appeal is perfected, or if not so perfected, then to satisfy the judgment of the circuit court. If such bond is furnished by or on behalf of any party against whom the judgment has been rendered for money or property or both, the bond shall be conditioned for the performance and satisfaction of such judgment or order as may be entered against such party on appeal, and for the payment of all costs and damages which may be awarded against him in the district court. If the appeal is by a party against whom there is no recovery except for costs, the bond shall be conditioned for the payment of such costs and damages as may be awarded against him on the appeal.



5-9-143. Security on appeal.

5-9-143. Security on appeal.

The district court to which an appeal is taken from a circuit court in a civil case may on motion for good cause shown, after five (5) days notice to the appellant, require the appellant to give new or additional security. If the security is not given within the time prescribed by the district court, the appeal shall be dismissed with costs, and the judgment of the circuit court shall remain in effect, and the district court shall enter judgment and award execution thereon, with costs, against the appellant and his surety.



5-9-144. Receipts for money paid into court.

5-9-144. Receipts for money paid into court.

When any money is paid into a circuit court, a receipt for said amount shall be issued promptly upon a form prescribed by the Wyoming supreme court. The receipts shall be prenumbered in numerical sequence. The original copy shall be delivered to a payor making payment by cash or in person, otherwise the original shall be attached to the court file. A copy shall be filed in the office of the issuing judge. The receipts shall be prenumbered by the printer, and the printer shall give to the supreme court a receipt showing the numbers so printed. Except as provided in W.S. 5-9-106, the circuit court shall pay all fines, forfeitures and other penalties to the county treasurer and all fees, costs and other receipts to the state treasurer. The court automation fee prescribed by W.S. 5-9-135 or established by court rule shall be deposited by the state treasurer into the judicial systems automation account established by W.S. 5-2-120. The indigent civil legal services fee prescribed by W.S. 5-9-135 shall be deposited by the state treasurer into the indigent civil legal services account established by W.S. 5-2-121.



5-9-145. Failure of judge to give receipt constitutes cause for removal from office.

5-9-145. Failure of judge to give receipt constitutes cause for removal from office.

Failure, refusal, or neglect of a judge of a circuit court to give a receipt as required by W.S. 5-9-144, for any money paid into the circuit court is misconduct, which constitutes cause for removal from office.



5-9-146. Deposit of money with county or state treasurer.

5-9-146. Deposit of money with county or state treasurer.

When any fines, forfeitures, costs or fees are deposited with the judge of a circuit court pursuant to any action or proceedings in the court, or pursuant to any order, decree or judgment of the court, the money in his possession shall be deposited no later than the tenth day following the month of receipt with the county or state treasurer, except as provided in W.S. 5-9-106. If the money has not been so deposited by the tenth day of the month and no just cause is shown, said judge shall forfeit twenty-five dollars ($25.00) a day for each day after the tenth day of the month during which the deposits have not been made.



5-9-147. Supreme court to establish uniform accounting system.

5-9-147. Supreme court to establish uniform accounting system.

The Wyoming supreme court shall establish, supervise, and as necessary from time to time, modify a uniform system of accounting, including a system of regular audits for circuit courts, to provide for the proper and uniform accounting of all money received and disbursed by circuit courts, and all judges of the circuit courts shall comply therewith.



5-9-148. Failure to keep accounts or account for money.

5-9-148. Failure to keep accounts or account for money.

Failure to keep accounts pursuant to the system established by the Wyoming supreme court or failure to account for money paid into and disbursed by the circuit court is misconduct, which may constitute cause for removal from office.



5-9-149. Bank accounts.

5-9-149. Bank accounts.

The accounting system established by the Wyoming supreme court may provide for bank accounts for each circuit court in which money received by the circuit court may be deposited and disbursed as provided therein, and for such records, reports and procedures as the supreme court requires. Money received as fines, forfeitures or court costs may not be deposited in the same bank account as money received in civil matters. If a bank account is established into which fines, costs or forfeitures are deposited, the accounting system established by the supreme court shall require, where available, the use of accounts in a financial institution listed in W.S. 9-4-817(a) which may earn interest, in which the deposits are subject to payment upon demand and which are insured or secured as provided in W.S. 9-4-817(c). Interest earned on deposits of fines and forfeitures in such accounts shall be forwarded monthly to the county treasurer and credited to the county public school fund. Interest earned on all other deposits in such accounts shall be forwarded to the state treasurer quarterly and credited to the victim's compensation account created by W.S. 1-40-114(a).



5-9-150. Examination of accounts.

5-9-150. Examination of accounts.

The accounts of each circuit court shall be examined by the Wyoming supreme court in accordance with rules adopted by the supreme court.



5-9-151. Annual accounts submitted to state auditor and supreme court.

5-9-151. Annual accounts submitted to state auditor and supreme court.

Each circuit court shall submit annual accounts to the state auditor and supreme court under rules prescribed by the supreme court.



5-9-152. Suit to enforce collection or transmittal of fines; failure to transmit constitutes cause for removal from office; liability on judge's bond.

5-9-152. Suit to enforce collection or transmittal of fines; failure to transmit constitutes cause for removal from office; liability on judge's bond.

(a) If it is apparent through examination conducted by the Wyoming supreme court, or by other means, that any fines or forfeitures have not been transmitted, the county attorney shall bring suit to enforce the collection or transmittal, or both. Failure to transmit fines, forfeitures or costs is misconduct which constitutes cause for removal from office.

(b) Repealed By Laws 2011, Ch. 57, 1.



5-9-153. Examination of court records by public, department of audit, attorney general and county attorneys permitted.

5-9-153. Examination of court records by public, department of audit, attorney general and county attorneys permitted.

The records kept by a judge of a circuit court shall be public and available for examination during the regular business hours of the court. The state department of audit, Wyoming supreme court, the attorney general or the county attorney of the particular county in which the circuit court is situated may examine them at any time upon demand.



5-9-154. Electronic submittal of fees, fines, bonds and penalties.

5-9-154. Electronic submittal of fees, fines, bonds and penalties.

(a) The supreme court may authorize, develop and implement an electronic transaction system via internet technology or similar medium for submittal of payment to the circuit courts of all fees, penalties and fines and bonds for misdemeanor offenses for which bond may be posted and forfeited. The supreme court shall ensure that any electronic transaction system implemented shall ensure compliance with W.S. 5-9-144, 5-9-146, 5-9-149 and any other applicable provisions of law. The supreme court shall further ensure that the adopted electronic transaction system provides for efficient, safe, secure and accurate transactions.

(b) The supreme court may accept payment through the electronic system by credit card, direct withdrawal or any other negotiable instrument under W.S. 9-4-217(h).

(c) Any fees assessed for processing a credit card payment shall be borne by the person tendering payment.






ARTICLE 2 - MAGISTRATES OF THE CIRCUIT COURT

5-9-201. Qualifications for magistrates.

5-9-201. Qualifications for magistrates.

(a) A full-time magistrate of the circuit court under W.S. 5-9-206 shall be a qualified elector and a resident of the county for which appointed.

(b) A part-time magistrate of the circuit court under W.S. 5-9-210 shall be a qualified elector and a resident of the district within which the circuit court is located.



5-9-202. Circuit court to enter order appointing magistrates.

5-9-202. Circuit court to enter order appointing magistrates.

The circuit court in open court shall enter an order appointing each full-time magistrate of the circuit court under W.S. 5-9-206and each part-time magistrate of the circuit court under W.S. 5-9-210 and shall enter the order upon the journal. A certified copy of the journal entry shall be evidence of the appointment in all courts of this state.



5-9-203. Oath.

5-9-203. Oath.

Magistrates of the circuit court, before entering upon the discharge of their official duties, shall take and subscribe before a circuit court judge or a clerk of a court of record the oath of office prescribed by the constitution of Wyoming.



5-9-204. Record of official actions.

5-9-204. Record of official actions.

Each magistrate of the circuit court shall enter a record of his official actions in a journal in the circuit court. The entries shall be signed by the magistrate.



5-9-205. Repealed By Laws 2011, Ch. 57, 1.

5-9-205. Repealed By Laws 2011, Ch. 57, 1.



5-9-206. Full-time magistrates; selection.

5-9-206. Full-time magistrates; selection.

(a) In every county receiving the services of a circuit court and wherein a circuit court judge does not reside, there may be one (1) full-time magistrate who shall meet the qualifications under W.S. 5-9-201.

(b) Upon determination by the supreme court after consultation with the appropriate board of county commissioners, that a full-time magistrate is necessary, all of the circuit judges whose circuit includes the county together shall agree upon a person to fill the office of a full-time magistrate under subsection (a) of this section. The name of the agreed upon person shall be submitted for approval or rejection to the board of county commissioners of the county wherein the full-time magistrate will serve. Upon approval by the board, the circuit court shall appoint the person as a magistrate as provided in W.S. 5-9-202.

(c) When a vacancy occurs in the office of a full-time magistrate, the supreme court shall determine whether a full-time magistrate shall be appointed. In making its determination, the supreme court shall take into account whether one (1) or more part-time magistrates will sufficiently meet the needs of the county. If the supreme court after consultation with the appropriate board of county commissioners, determines that a full-time magistrate shall not be appointed, one (1) or more part-time magistrates shall be appointed as provided in W.S. 5-9-210.



5-9-207. Full-time magistrates; term of office; retention; removal.

5-9-207. Full-time magistrates; term of office; retention; removal.

(a) The term of office of each full-time magistrate selected under W.S. 5-9-206 and appointed under W.S. 5-9-202 shall be four (4) years. The magistrate shall serve for one (1) year after that person's appointment and until the first Monday in January following the next general election after the expiration of that year.

(b) At the general election, the full-time magistrate shall stand for retention in office in the county wherein the magistrate was appointed. Irrespective of any vote of the electorate whereby the magistrate is retained in office, the circuit judges of the circuit by unanimous vote may remove the magistrate.



5-9-208. Full-time magistrates; powers of magistrates who are authorized to practice law; powers of magistrates who are not authorized to practice law.

5-9-208. Full-time magistrates; powers of magistrates who are authorized to practice law; powers of magistrates who are not authorized to practice law.

(a) At the direction of the circuit judges of a circuit or the supreme court, a full-time magistrate of the circuit court who is authorized to practice law in Wyoming may perform all of the duties of a circuit court judge presiding in circuit court as authorized by law and rules. Upon direction, the magistrate shall have all of the powers of a circuit court judge presiding in circuit court as authorized by law and rules. A magistrate shall not preside in or hear or decide any district court proceeding or case in circuit court pursuant to assignment under W.S. 5-3-112.

(b) Notwithstanding subsection (a) of this section and upon request and consent of all parties to a proceeding or case in circuit court and subject to the approval of the circuit judge presiding in the proceeding or case, a full-time magistrate who is authorized to practice law in Wyoming may hear and determine any and all matters relating to the proceeding or case that are within the jurisdiction of the circuit court, except the magistrate shall not preside in or hear or decide any district court proceeding or case in circuit court pursuant to assignment under W.S. 5-3-112.

(c) At the direction of the circuit court judges of a circuit court, a full-time magistrate of the circuit court who is not authorized to practice law in Wyoming may within the county from which appointed:

(i) Administer an oath or affirmation authorized or required by law to be administered;

(ii) Take acknowledgment of deeds, mortgages and other instruments in writing;

(iii) Perform marriage ceremonies;

(iv) Issue subpoenas for witnesses, and require their attendance in causes or matters pending before them, or other cause or matter wherein they may be required to take depositions;

(v) Try the action for forcible entry and detainer, as set forth in W.S. 1-21-1001 through 1-21-1016;

(vi) Proceed against sureties for costs and amount of bail, on the stay of execution on their dockets;

(vii) Issue attachments, executions and garnishments, and proceed against the goods and effects of debtors in certain cases, as provided by law;

(viii) Issue executions on judgments rendered by them;

(ix) Try the right of the claimant to property taken in execution, garnishment or on attachment;

(x) Try all civil actions where the amount in controversy, exclusive of costs, does not exceed five thousand dollars ($5,000.00);

(xi) Try an action upon bonds, conditioned for the payment of money, where the amount claimed does not exceed two hundred dollars ($200.00), though the penalty exceeds that sum, the judgment to be given for the sum actually due;

(xii) Hear and determine an action brought upon any instrument payable in installments, as each installment becomes due, when such instrument and amounts shall be within the magistrate's jurisdiction;

(xiii) Enter the following judgments, when the amount does not exceed the magistrate's jurisdiction:

(A) Judgment by default;

(B) Summary judgment;

(C) Judgment on the pleadings;

(D) Judgment on the confession of a party;

(E) Set aside default judgments; and

(F) Issue any order a circuit judge can enter in chambers.

(xiv) Try an action for disposition of an abandoned vehicle as provided by W.S. 31-13-112(e), regardless of the value of the abandoned vehicle;

(xv) Issue warrants or summonses in criminal cases in accordance with the rules promulgated by the Wyoming supreme court. A warrant or summons issued by the magistrate charging any crime may be executed or served at any place within the state;

(xvi) Set bail in criminal proceedings, including bail for witnesses, in accordance with the provisions of W.S. 5-9-132(a) and the rules promulgated by the Wyoming supreme court;

(xvii) In accordance with the Wyoming Rules of Criminal Procedure, conduct extradition proceedings, initial appearances and preliminary examinations for persons charged with felonies;

(xviii) Arraign, try, and sentence defendants in criminal cases amounting to misdemeanors for which the punishment prescribed by law does not exceed imprisonment for more than one (1) year, regardless of the amount of the fine that may be imposed. In relation to such misdemeanors, this includes the power to accept plea agreements, order the examination of a defendant who enters a plea of not guilty by reason of mental illness or deficiency or not triable by reason of mental illness or deficiency, order presentence investigations, order substance abuse evaluations, order and conduct pretrial conferences, enter orders for sentencing, impose sentence, impose terms of probation, issue orders to show cause, conduct show cause hearings and enter such other orders as a circuit judge may enter in chambers when the circuit judge is unavailable, when the judge has recused himself from the case or when the judge has been peremptorily disqualified from hearing a case. In criminal cases where a full-time magistrate may sentence a defendant to imprisonment for not more than one (1) year and the law authorizes imposition of a term of probation that exceeds the maximum term of incarceration established for the offense, the magistrate may sentence the defendant to probation as authorized by such law;

(xix) Correct an illegal sentence imposed in a criminal case or reduce a sentence at any time;

(xx) Preserve and enforce order in his immediate presence and in the proceedings before him; and

(xxi) Hear and issue orders in peace bond, stalking and domestic violence cases under Wyoming statutes, title 7, chapter 3 and title 35, chapter 21.



5-9-209. Full-time magistrates; salary.

5-9-209. Full-time magistrates; salary.

A full-time magistrate of the circuit court shall receive an annual salary and benefits as determined by the legislature. The salary and benefits shall be paid by the state in equal monthly allotments.



5-9-210. Part-time magistrates; selection.

5-9-210. Part-time magistrates; selection.

(a) In a county receiving the services of a circuit court and whether or not a circuit court judge resides in the county, there may be one (1) or more part-time magistrates each of whom shall meet the qualifications under W.S. 5-9-201 and each shall be appointed as provided in subsection (b) of this section.

(b) If a circuit court judge finds the public interest requires a magistrate for any county within that judge's circuit irrespective of where the circuit court judge resides, then the circuit judge shall submit the name of the person for approval or rejection to the board of county commissioners of the county wherein the magistrate will serve. Upon approval by the board, the circuit court shall appoint the part-time magistrate as provided in W.S 5-9-202.



5-9-211. Part-time magistrates; tenure.

5-9-211. Part-time magistrates; tenure.

Each part-time magistrate appointed under W.S. 5-9-202 shall serve continuously and solely at the pleasure of the appointing circuit court judge.



5-9-212. Part-time magistrates; powers.

5-9-212. Part-time magistrates; powers.

(a) At the direction of the circuit judges of a circuit or the supreme court, a part-time magistrate of the circuit court shall have the powers in respect to every suit or proceeding pending in the circuit court of the county for which he was appointed as follows:

(i) Administer an oath or affirmation authorized or required by law to be administered;

(ii) Take acknowledgment of deeds, mortgages and other instruments in writing;

(iii) Perform marriage ceremonies;

(iv) Issue subpoenas for witnesses, and coerce their attendance in causes or matters pending before them, or other cause or matter wherein they may be required to take depositions;

(v) Try the action for forcible entry and detainer, as set forth in W.S. 1-21-1001 through 1-21-1016;

(vi) Proceed against sureties for costs and amount of bail, on the stay of execution on their dockets;

(vii) Enter the following judgments, when the amount does not exceed the magistrate's jurisdiction:

(A) Judgment by default;

(B) Summary judgment;

(C) Judgment on the pleadings;

(D) Judgment on the confession of a party;

(E) Set aside default judgments; and

(F) Issue any order a circuit judge can enter in chambers.

(viii) Try an action for disposition of an abandoned vehicle as provided by W.S. 31-13-112(e), regardless of the value of the abandoned vehicle;

(ix) Issue warrants, including search warrants and arrest warrants, or summonses in criminal cases in accordance with the rules promulgated by the Wyoming supreme court. A warrant or summons issued by the magistrate charging any crime may be executed or served at any place within the state;

(x) Set bail in criminal proceedings, including bail for witnesses, in accordance with the provisions of W.S. 5-9-132(a) and the rules promulgated by the Wyoming supreme court;

(xi) In accordance with the Wyoming Rules of Criminal Procedure, conduct extradition proceedings, initial appearances and preliminary examinations for persons charged with felonies;

(xii) Preserve and enforce order in his immediate presence and in the proceedings before him;

(xiii) Hear and issue orders in peace bond, stalking and domestic violence cases under Wyoming Statutes title 7, chapter 20 and title 35, chapter 21;

(xiv) Conduct small claims trials;

(xv) In misdemeanor cases, to conduct arraignments, accept plea agreements, order the examination of a defendant who enters a plea of not guilty by reason of mental illness or deficiency or not triable by reason of mental illness or deficiency, order presentence investigations, order substance abuse evaluations, order and conduct pretrial conferences, enter orders for sentencing, impose sentence, impose terms of probation, issue orders to show cause, conduct show cause hearings, and enter such other orders as a circuit judge may enter in chambers when the circuit judge is unavailable, when the judge has recused himself from a case or when the judge has been peremptorily disqualified from hearing a case.

(b) Notwithstanding subsection (a) of this section and upon request and consent of all parties to a proceeding or case in circuit court and subject to the approval of the circuit judge presiding in the proceeding or case, a part-time magistrate who is authorized to practice law in Wyoming may hear and determine any and all matters relating to the proceeding or case that are within the jurisdiction of the circuit court, except the magistrate shall not preside in or hear or decide any district court proceeding or case in circuit court pursuant to assignment under W.S. 5-3-112.



5-9-213. Part-time magistrates; pay.

5-9-213. Part-time magistrates; pay.

A part-time magistrate of the circuit court shall be paid by the state. A claim for compensation under this section shall be made by voucher, verified under oath, setting forth in detail the services performed, time expended and amount of compensation claimed. No claim for compensation under this section shall be paid unless approved and allowed by a judge of the circuit court.



5-9-214. Circuit court to review orders; approval or disapproval.

5-9-214. Circuit court to review orders; approval or disapproval.

The circuit court shall at each term review and approve or disapprove, reverse or modify orders made by, and proceedings had before, magistrates in proceedings under W.S. 5-9-208(c)(v), (vii) through (ix), (xiii)(F) and (xvii) and 5-9-212(a)(v), (vii), (xi) and (xiii) through (xv).









CHAPTER 10 - DRUG COURTS

5-10-101. Repealed By Laws 2009, Ch. 145, 3.

5-10-101. Repealed By Laws 2009, Ch. 145, 3.



5-10-102. Repealed By Laws 2009, Ch. 145, 3.

5-10-102. Repealed By Laws 2009, Ch. 145, 3.



5-10-103. Repealed By Laws 2009, Ch. 145, 3.

5-10-103. Repealed By Laws 2009, Ch. 145, 3.



5-10-104. Repealed By Laws 2009, Ch. 145, 3.

5-10-104. Repealed By Laws 2009, Ch. 145, 3.



5-10-105. Repealed By Laws 2009, Ch. 145, 3.

5-10-105. Repealed By Laws 2009, Ch. 145, 3.



5-10-106. Repealed By Laws 2009, Ch. 145, 3.

5-10-106. Repealed By Laws 2009, Ch. 145, 3.



5-10-107. Repealed By Laws 2009, Ch. 145, 3.

5-10-107. Repealed By Laws 2009, Ch. 145, 3.






CHAPTER 11 - WYOMING COURT SECURITY ACT

5-11-101. Wyoming court security commission created; membership; powers and duties; compensation; report required.

5-11-101. Wyoming court security commission created; membership; powers and duties; compensation; report required.

(a) The Wyoming court security commission is created under the supervision of the Wyoming supreme court. The commission shall be composed of the director of the office of homeland security or his designee and nine (9) additional members who shall be appointed for a term of three (3) years commencing July 1, 2008, who may be reappointed to serve subsequent terms. The nine (9) additional members shall include:

(i) One (1) justice of the Wyoming supreme court, appointed by the chief justice;

(ii) One (1) district court judge, appointed by the board of judicial policy and administration;

(iii) One (1) circuit court judge, appointed by the board of judicial policy and administration;

(iv) One (1) county commissioner, appointed by the governor;

(v) One (1) county sheriff, appointed by the governor;

(vi) One (1) representative of the Wyoming peace officer's standards and training commission, appointed by the governor;

(vii) Two (2) legislators, one (1) from each house, appointed by the speaker of the house and president of the senate respectively;

(viii) One (1) district attorney or county attorney, appointed by the governor.

(b) Nonlegislative members of the commission shall receive no compensation, but shall be reimbursed under W.S. 9-3-102 and 9-3-103 for per diem and travel expenses incurred in the performance of their duties on the commission.

(c) The legislative members shall receive salary and reimbursement for per diem and travel expenses incurred in the performance of their duties on the commission, as provided in W.S. 28-5-101.

(d) The commission shall meet at least two (2) times per year.

(e) The commission shall:

(i) Establish standards to protect life, property and the judicial process in the Wyoming court system. In establishing the standards, the commission shall recommend proper levels of court security to each county with due consideration of each county's size, use of court facilities and security risks. The standards shall include:

(A) Requirements concerning equipment, facilities and architecture for court security purposes;

(B) Basic training requirements for peace officers authorized to act as court security officers;

(C) Basic protocol and procedures for court security; and

(D) Requirements for the establishment of local court security management committees.

(ii) Visit and inspect any court security program at any appropriate time;

(iii) Recommend to the legislature the distribution of funds to counties as may from time to time be appropriated by the legislature for the provision of court security;

(iv) Report no later than September 1, 2009, and annually thereafter to the governor, chief justice of the supreme court, joint judiciary interim committee and the joint appropriations interim committee on the status of court security in the state.

(f) The supreme court shall provide necessary administrative support for the commission.






CHAPTER 12 - COURT SUPERVISED TREATMENT PROGRAMS

5-12-101. Court supervised treatment.

5-12-101. Court supervised treatment.

Any district, juvenile, circuit, municipal or tribal court judge or circuit court magistrate may act as a participating judge in a court supervised treatment program established pursuant to W.S. 7-13-1601 through 7-13-1615.



5-12-102. Rules.

5-12-102. Rules.

The Wyoming supreme court may promulgate rules of practice for the participation of judges in court supervised treatment programs.



5-12-103. Judicial immunity.

5-12-103. Judicial immunity.

A judge participating in a court supervised treatment program shall be entitled to immunity for actions taken in a court supervised treatment program to the same extent the judge would be entitled to immunity for other actions performed in accordance with law.









TITLE 6 - CRIMES AND OFFENSES

CHAPTER 1 - GENERAL PROVISIONS

ARTICLE 1 - IN GENERAL

6-1-101. Short title; applicability of provisions; conflicting penalties.

6-1-101. Short title; applicability of provisions; conflicting penalties.

(a) This act may be cited as the Wyoming Criminal Code.

(b) This act does not apply to crimes committed prior to the effective date of this act. Prosecutions for a crime shall be governed by the law in effect on the date when the crime occurred. A crime was committed prior to the effective date of this act if any of the elements of the crime occurred prior to the effective date of this act.

(c) In a case pending on or after the effective date of this act, involving a crime committed prior to the effective date, if the penalty under this act for the crime is different from the penalty under prior law, the court shall impose the lesser sentence.



6-1-102. Common-law crimes abolished; common-law defenses retained.

6-1-102. Common-law crimes abolished; common-law defenses retained.

(a) Common-law crimes are abolished. No conduct constitutes a crime unless it is described as a crime in this act or in another statute of this state. This section does not limit the power of the court to:

(i) Punish for contempt or to employ any sanction authorized by law for the enforcement of an order lawfully entered or a civil judgment or decree; or

(ii) Use case law as an interpretive aid and in the construction of this act.

(b) Common-law defenses are retained unless otherwise provided by this act.



6-1-103. Civil recovery for criminal act; conviction as evidence in civil suit.

6-1-103. Civil recovery for criminal act; conviction as evidence in civil suit.

(a) Nothing in this act prevents a party whose person or property is injured by a criminal act from recovering full damages.

(b) No record of a conviction, unless it was obtained by confession in open court, shall be used as evidence in an action brought to recover damages.



6-1-104. Definitions.

6-1-104. Definitions.

(a) As used in this act, unless otherwise defined:

(i) "Bodily injury" means:

(A) A cut, abrasion, burn or temporary disfigurement;

(B) Physical pain; or

(C) Impairment of the function of a bodily member, organ or mental faculty.

(ii) "Coin machine" means a mechanical or electronic device or receptacle designed to:

(A) Receive a coin, bill or token made for that purpose; and

(B) Automatically offer, provide or assist in providing or permit the acquisition of property or service in return for the insertion of the coin, bill or token.

(iii) "Criminal negligence" is defined as the following conduct: A person acts with criminal negligence when, through a gross deviation from the standard of care that a reasonable person would exercise, he fails to perceive a substantial and unjustifiable risk that the harm he is accused of causing will occur, and the harm results. The risk shall be of such nature and degree that the failure to perceive it constitutes a gross deviation from the standard of care that a reasonable person would observe in the situation;

(iv) "Deadly weapon" means but is not limited to a firearm, explosive or incendiary material, motorized vehicle, an animal or other device, instrument, material or substance, which in the manner it is used or is intended to be used is reasonably capable of producing death or serious bodily injury;

(v) "Occupied structure" means a structure or vehicle whether or not a person is actually present:

(A) Where any person lives or carries on business or other calling;

(B) Where people assemble for purposes of business, government, education, religion, entertainment or public transportation;

(C) Which is used for overnight accommodation of persons; or

(D) In which a person may reasonably be expected to be present.

(vi) "Peace officer" includes the following officers assigned to duty in the state of Wyoming:

(A) Any duly authorized sheriff, under sheriff or deputy sheriff;

(B) Any duly authorized member of a municipal police force, a college or university campus police force or the Wyoming highway patrol;

(C) Game and fish law enforcement personnel qualified pursuant to W.S. 9-1-701 through 9-1-707 and:

(I) When enforcing felony statutes following observation or discovery of the commission of a felony which was observed or discovered during the performance of their statutory duties;

(II) While responding to requests to assist other peace officers performing their official duties or when enforcing a valid arrest warrant for any crime; or

(III) When enforcing any provision of title 23 and chapter 13 of title 41, any rule and regulation promulgated by the Wyoming game and fish commission or any other statute for which they are granted statutory enforcement authority.

(D) Agents of the division of criminal investigation appointed pursuant to W.S. 9-1-613 who have qualified pursuant to W.S. 9-1-701 through 9-1-707;

(E) Any duly authorized arson investigator employed by the state fire marshal;

(F) Investigators and brand inspectors of the Wyoming livestock board who have qualified pursuant to W.S. 9-1-701 through 9-1-707 when:

(I) Enforcing W.S. 6-3-201, 6-3-203, 6-3-401 through 6-3-403, 6-3-407, 6-3-410, 6-3-601 through 6-3-603, 6-3-607, 6-3-610 through 6-3-612, 6-9-202, 35-10-101, 35-10-102 and 35-10-104, the provisions of title 11 and any laws prohibiting theft or mutilation of livestock or any part thereof and any rule or regulation promulgated by the Wyoming livestock board or any other law for which they are granted statutory enforcement authority;

(II) Responding to a request to assist another peace officer as defined in this paragraph performing his official duty; or

(III) Enforcing a valid arrest warrant for a crime specified in subdivision (F)(I) of this paragraph.

(G) Federal law enforcement agents;

(H) Investigators employed by the Wyoming state board of outfitters and professional guides and qualified pursuant to W.S. 9-1-701 through 9-1-707, when enforcing W.S. 23-2-401 and 23-2-406 through 23-2-418 and board rules and regulations promulgated under W.S. 23-2-410(a)(ii);

(J) Any duly authorized detention officer who has qualified pursuant to W.S. 9-1-701 through 9-1-707, when engaged in the performance of his duties;

(K) Any person employed by the state department of corrections on a full-time basis as a correctional officer to care for, supervise and control persons under the custody of the department, when the person is engaged in the performance of his duties;

(M) Any peace officer certified by another state who has been appointed as a special deputy sheriff of a Wyoming county pursuant to W.S. 18-3-602(c);

(N) Certified law enforcement officers of an adjoining state while responding to a request for assistance from a peace officer in this state pursuant to the "Law Enforcement Interstate Mutual Aid Act" or other lawful request;

(O) The director and full-time staff instructors of the Wyoming law enforcement academy when duly appointed and acting pursuant to W.S. 9-1-633(b);

(P) Any superintendent, assistant superintendent or full-time park ranger of any state park, state recreation area, state archeological site or state historic site who has qualified pursuant to W.S. 9-1-701 through 9-1-707, when acting within the boundaries of the state park, state recreation area, state archeological site or state historic site or when responding to a request to assist other peace officers acting within the scope of their official duties in their own jurisdiction; and

(Q) Any duly authorized court security officer employed by the Wyoming supreme court who is qualified pursuant to W.S. 9-1-701 through 9-1-707 when:

(I) Enforcing Wyoming statutes or supreme court rules on premises where the supreme court is conducting business;

(II) In fresh pursuit of a person whom the officer has probable cause to believe has committed within the officer's jurisdiction a violation of a state statute, or for whom an arrest warrant is outstanding for any criminal offense; or

(III) When responding to a request to assist other peace officers acting within the scope of their official duties in their own jurisdiction.

(vii) "Person" includes an individual, partnership, corporation, joint stock company or any other association or entity, public or private;

(viii) "Property" means anything of value whether tangible or intangible, real or personal, public or private;

(ix) "Recklessly" is defined as the following conduct: A person acts recklessly when he consciously disregards a substantial and unjustifiable risk that the harm he is accused of causing will occur, and the harm results. The risk shall be of such nature and degree that disregarding it constitutes a gross deviation from the standard of conduct that a reasonable person would observe in the situation;

(x) "Serious bodily injury" means bodily injury which:

(A) Creates a substantial risk of death;

(B) Causes severe protracted physical pain;

(C) Causes severe disfigurement or protracted loss or impairment of a bodily function;

(D) Causes unconsciousness or a concussion resulting in protracted loss or impairment of the function of a bodily member, organ or mental faculty;

(E) Causes burns of the second or third degree over a significant portion of the body; or

(F) Causes a significant fracture or break of a bone.

(xi) "Vehicle" means any device by which persons or property may be moved, carried or transported over land, water or air;

(xii) "Violent felony" means murder, manslaughter, kidnapping, sexual assault in the first or second degree, robbery, aggravated assault, aircraft hijacking, arson in the first or second degree or aggravated burglary or a violation of W.S. 6-2-314(a)(i) or 6-2-315(a)(ii);

(xiii) "Torture", "torment" or "cruelty" means every act, omission or neglect whereby the willful and malicious infliction of pain or suffering is caused, permitted or allowed to continue when there is a reasonable remedy or relief;

(xiv) "Criminal street gang" means an ongoing formal or informal organization, association or group of five (5) or more persons having as one (1) of its primary activities the commission of one (1) or more of the criminal acts enumerated in paragraph (xv) of this subsection, having a common name or identifying sign or symbol and whose members or associates individually or collectively engage in or have been engaged in a pattern of criminal street gang activity;

(xv) "Pattern of criminal street gang activity" means the commission of, conviction or adjudication for or solicitation, conspiracy or attempt to commit two (2) or more of the offenses listed in this paragraph on separate occasions within a three (3) year period. Offenses that form a pattern of criminal street gang activity include:

(A) A violent felony as defined in paragraph (xii) of this subsection;

(B) Promoting prostitution in violation of W.S. 6-4-103;

(C) Felony property destruction and defacement in violation of W.S. 6-3-201 and punishable under W.S. 6-3-201(b)(iii);

(D) Theft in violation of W.S. 6-3-402;

(E) Wrongful taking or disposing of property in violation of W.S. 6-3-403;

(F) Forgery in violation of W.S. 6-3-602;

(G) Influencing, intimidating or impeding jurors, witnesses and officers, or obstructing or impeding justice in violation of W.S. 6-5-305;

(H) Possession of a firearm by a person convicted of certain felony offenses in violation of W.S. 6-8-102;

(J) Wearing or carrying concealed weapons in violation of W.S. 6-8-104;

(K) Possession, manufacture or disposition of a deadly weapon with unlawful intent in violation of W.S. 6-8-103;

(M) Blackmail in violation of W.S. 6-2-402;

(N) Possession, manufacture, transportation and sale of any explosive, improvised explosive device or incendiary apparatus with unlawful intent in violation of W.S. 6-3-111;

(O) Sports bribery in violation of W.S. 6-3-609;

(P) Aggravated cruelty to animals in violation of W.S. 6-3-203(c);

(Q) The unlawful sale or possession with intent to manufacture, distribute or dispense a controlled substance in violation of W.S. 35-7-1031;

(R) Simple assault in violation of W.S. 6-2-501(a) and domestic assault in violation of W.S. 6-2-510;

(S) Battery in violation of W.S. 6-2-501(b) and domestic battery in violation of W.S. 6-2-511.

(xvi) "Courtroom" means a room in which a judge is presiding over a court of law;

(xvii) "This act" means title 6 of the Wyoming statutes.






ARTICLE 2 - LIABILITY

6-1-201. Accessory before the fact.

6-1-201. Accessory before the fact.

(a) A person who knowingly aids or abets in the commission of a felony, or who counsels, encourages, hires, commands or procures a felony to be committed, is an accessory before the fact.

(b) An accessory before the fact:

(i) May be indicted, informed against, tried and convicted as if he were a principal;

(ii) May be indicted, informed against, tried and convicted either before or after and whether or not the principal offender is indicted, informed against, tried or convicted; and

(iii) Upon conviction, is subject to the same punishment and penalties as are prescribed by law for the punishment of the principal.



6-1-202. Being under the influence not a defense; effect upon intent; "self-induced."

6-1-202. Being under the influence not a defense; effect upon intent; "self-induced."

(a) Self-induced intoxication of the defendant is not a defense to a criminal charge except to the extent that in any prosecution evidence of self-induced intoxication of the defendant may be offered when it is relevant to negate the existence of a specific intent which is an element of the crime.

(b) Intoxication is self-induced if it is caused by substances which the defendant knows or ought to know have the tendency to cause intoxication and which he knowingly and voluntarily introduced or allowed to be introduced into his body unless they were introduced pursuant to medical advice. The fact that the defendant is dependent upon the intoxicating substance is not relevant in determining whether his intoxication is self-induced.



6-1-203. Battered woman syndrome.

6-1-203. Battered woman syndrome.

(a) The "battered woman syndrome" is defined as a subset under the diagnosis of Post-Traumatic Stress Disorder established in the Diagnostic and Statistical Manual of Mental Disorders III - Revised of the American Psychiatric Association.

(b) If a person is charged with a crime involving the use of force against another, and the person raises the affirmative defense of self-defense, the person may introduce expert testimony that the person suffered from the syndrome, to establish the necessary requisite belief of an imminent danger of death or great bodily harm as an element of the affirmative defense, to justify the person's use of force.



6-1-204. Immunity from civil action for justifiable use of force.

6-1-204. Immunity from civil action for justifiable use of force.

Except as provided by W.S. 6-1-103(a), a person who uses force as reasonably necessary in defense of his person, property or abode or to prevent injury to another is immune from civil action for the use of the force.






ARTICLE 3 - INCHOATE OFFENSES

6-1-301. Attempt; renunciation of criminal intention.

6-1-301. Attempt; renunciation of criminal intention.

(a) A person is guilty of an attempt to commit a crime if:

(i) With the intent to commit the crime, he does any act which is a substantial step towards commission of the crime. A "substantial step" is conduct which is strongly corroborative of the firmness of the person's intention to complete the commission of the crime; or

(ii) He intentionally engages in conduct which would constitute the crime had the attendant circumstances been as the person believes them to be.

(b) A person is not liable under this section if, under circumstances manifesting a voluntary and complete renunciation of his criminal intention, he avoided the commission of the crime attempted by abandoning his criminal effort. Within the meaning of this subsection, renunciation of criminal purpose is not voluntary if it is motivated, in whole or in part, by circumstances, not present or apparent at the inception of the person's course of conduct, which increase the probability of detection or apprehension or which make more difficult the accomplishment of the criminal intention. Renunciation is not complete if it is motivated by a decision to postpone the criminal conduct until a more advantageous time or to transfer the criminal effort to another but similar objective or victim.



6-1-302. Solicitation to commit felony; renunciation of criminal intention.

6-1-302. Solicitation to commit felony; renunciation of criminal intention.

(a) A person is guilty of solicitation to commit a felony if, with intent that a felony be committed, he commands, encourages or facilitates the commission of that crime under circumstances strongly corroborative of the intention that the crime be committed but the solicited crime is not attempted or committed.

(b) A person is not liable under this section if, after soliciting another person to commit a crime, he persuaded the other person not to do so or otherwise prevented the commission of the crime, under circumstances manifesting a voluntary and complete renunciation of his criminal intention.



6-1-303. Conspiracy; renunciation of criminal intention; venue.

6-1-303. Conspiracy; renunciation of criminal intention; venue.

(a) A person is guilty of conspiracy to commit a crime if he agrees with one (1) or more persons that they or one (1) or more of them will commit a crime and one (1) or more of them does an overt act to effect the objective of the agreement.

(b) A person is not liable under this section if after conspiring he withdraws from the conspiracy and thwarts its success under circumstances manifesting voluntary and complete renunciation of his criminal intention.

(c) A conspiracy may be prosecuted in the county where the agreement was entered into, or in any county where any act evidencing the conspiracy or furthering the purpose took place.



6-1-304. Grading.

6-1-304.Grading.

The penalty for attempt, solicitation or conspiracy is the same as the penalty for the most serious crime which is attempted, solicited or is an object of the conspiracy except that an attempt, solicitation or conspiracy to commit a capital crime is not punishable by the death penalty if the capital crime is not committed.









CHAPTER 2 - OFFENSES AGAINST THE PERSON

ARTICLE 1 - HOMICIDE

6-2-101. Murder in the first degree; penalty.

6-2-101. Murder in the first degree; penalty.

(a) Whoever purposely and with premeditated malice, or in the perpetration of, or attempt to perpetrate, any sexual assault, sexual abuse of a minor, arson, robbery, burglary, escape, resisting arrest, kidnapping or abuse of a child under the age of sixteen (16) years, kills any human being is guilty of murder in the first degree.

(b) A person convicted of murder in the first degree shall be punished by death, life imprisonment without parole or life imprisonment according to law, except that a person convicted of murder in the first degree who was under the age of eighteen (18) years at the time of the offense shall be punished by life imprisonment.

(c) A person convicted of murder in the first degree in a case in which the state seeks the death penalty shall be sentenced in accordance with the provisions of W.S. 6-2-102. In all other cases, including any case in which the state has determined not to seek the death penalty at any stage of the proceeding, the judge shall determine the sentence of life imprisonment without parole or life imprisonment taking into consideration any negotiated plea agreement and any evidence relevant to a determination of sentence which the court deems to have probative value.



6-2-102. Presentence hearing for murder in the first degree; mitigating and aggravating circumstances; effect of error in hearing.

6-2-102. Presentence hearing for murder in the first degree; mitigating and aggravating circumstances; effect of error in hearing.

(a) Upon conviction of a person for murder in the first degree in a case in which the state seeks the death penalty, the judge shall conduct a separate sentencing hearing to determine whether the defendant should be sentenced to death, life imprisonment without parole or life imprisonment. The hearing shall be conducted before the judge alone if:

(i) The defendant was convicted by a judge sitting without a jury;

(ii) The defendant has pled guilty; or

(iii) The defendant waives a jury with respect to the sentence.

(b) In all other cases the sentencing hearing shall be conducted before the jury which determined the defendant's guilt or, if the judge for good cause shown discharges that jury, with a new jury impaneled for that purpose. The jury shall be instructed that if the jury does not unanimously determine that the defendant should be sentenced to death, then the defendant shall be sentenced to life imprisonment without parole or life imprisonment.

(c) The judge or jury shall hear evidence as to any matter that the court deems relevant to a determination of the sentence, and shall include matters relating to any of the aggravating or mitigating circumstances enumerated in subsections (h) and (j) of this section. Any evidence which the court deems to have probative value may be received regardless of its admissibility under the exclusionary rules of evidence, provided the defendant is accorded a fair opportunity to rebut any hearsay statements, and provided further that only such evidence in aggravation as the state has made known to the defendant or his counsel prior to his trial shall be admissible.

(d) Upon conclusion of the evidence and arguments the judge shall give the jury appropriate instructions, including instructions as to any aggravating or mitigating circumstances, as defined in subsections (h) and (j) of this section, or proceed as provided by paragraph (iii) of this subsection:

(i) After hearing all the evidence, the jury shall deliberate and render a sentence based upon the following:

(A) Whether one (1) or more aggravating circumstances exist beyond a reasonable doubt as set forth in subsection (h) of this section;

(B) Whether, by a preponderance of the evidence, mitigating circumstances exist as set forth in subsection (j) of this section; and

(C) The mere number of aggravating or mitigating circumstances found shall have no independent significance.

(ii) The jury shall consider aggravating and mitigating circumstances unanimously found to exist, and each individual juror may also consider any mitigating circumstances found by that juror to exist. If the jury reports unanimous agreement to impose the sentence of death, the court shall discharge the jury and shall impose the sentence of death. If the jury is unable to reach a unanimous verdict imposing the sentence of death within a reasonable time, the court shall instruct the jury to determine by a unanimous vote whether the penalty of life imprisonment without parole shall be imposed. If the jury is unable to reach a unanimous verdict imposing the penalty of life imprisonment without parole within a reasonable time, the court shall discharge the jury and impose the sentence of life imprisonment;

(iii) In nonjury cases, the judge shall determine if any aggravating or mitigating circumstances exist and impose sentence within the limits prescribed by law, based upon the considerations enumerated in subparagraphs (A), (B) and (C) of paragraph (i) of this subsection.

(e) The death penalty shall not be imposed unless at least one (1) of the aggravating circumstances set forth in subsection (h) of this section is found. In nonjury cases the judge shall make such designation. The jury, if its verdict is a sentence of death, shall designate in writing signed by the foreman of the jury:

(i) The aggravating circumstance or circumstances which it unanimously found beyond a reasonable doubt;

(ii) The mitigating circumstance or circumstances which it unanimously found by a preponderance of the evidence; and

(iii) The mitigating circumstance or circumstances which any individual juror found by a preponderance of the evidence.

(f) Repealed By Laws 2001, Ch. 96, 3.

(g) If the trial court is reversed on appeal because of error only in the presentence hearing, the new trial which may be ordered shall apply only to the issue of punishment.

(h) Aggravating circumstances are limited to the following:

(i) The murder was committed by a person:

(A) Confined in a jail or correctional facility;

(B) On parole or on probation for a felony;

(C) After escaping detention or incarceration; or

(D) Released on bail pending appeal of his conviction.

(ii) The defendant was previously convicted of another murder in the first degree or a felony involving the use or threat of violence to the person;

(iii) The defendant knowingly created a great risk of death to two (2) or more persons;

(iv) The murder was committed while the defendant was engaged, or was an accomplice, in the commission of, or an attempt to commit, or flight after committing or attempting to commit, any aircraft piracy or the unlawful throwing, placing or discharging of a destructive device or bomb;

(v) The murder was committed for the purpose of avoiding or preventing a lawful arrest or effecting an escape from custody;

(vi) The murder was committed for compensation, the collection of insurance benefits or other similar pecuniary gain;

(vii) The murder was especially atrocious or cruel, being unnecessarily torturous to the victim;

(viii) The murder of a judicial officer, former judicial officer, district attorney, former district attorney, defending attorney, peace officer, juror or witness, during or because of the exercise of his official duty or because of the victim's former or present official status;

(ix) The defendant knew or reasonably should have known the victim was less than seventeen (17) years of age or older than sixty-five (65) years of age;

(x) The defendant knew or reasonably should have known the victim was especially vulnerable due to significant mental or physical disability;

(xi) The defendant poses a substantial and continuing threat of future dangerousness or is likely to commit continued acts of criminal violence;

(xii) The defendant killed another human being purposely and with premeditated malice and while engaged in, or as an accomplice in the commission of, or an attempt to commit, or flight after committing or attempting to commit, any robbery, sexual assault, arson, burglary, kidnapping or abuse of a child under the age of sixteen (16) years.

(j) Mitigating circumstances shall include the following:

(i) The defendant has no significant history of prior criminal activity;

(ii) The murder was committed while the defendant was under the influence of extreme mental or emotional disturbance;

(iii) The victim was a participant in the defendant's conduct or consented to the act;

(iv) The defendant was an accomplice in a murder committed by another person and his participation in the homicidal act was relatively minor;

(v) The defendant acted under extreme duress or under the substantial domination of another person;

(vi) The capacity of the defendant to appreciate the criminality of his conduct or to conform his conduct to the requirements of law was substantially impaired;

(vii) The age of the defendant at the time of the crime;

(viii) Any other fact or circumstance of the defendant's character or prior record or matter surrounding his offense which serves to mitigate his culpability.



6-2-103. Review of death sentences; notice from clerk of trial court; factors to be considered by supreme court; disposition of appeal.

6-2-103. Review of death sentences; notice from clerk of trial court; factors to be considered by supreme court; disposition of appeal.

(a) The judgment of conviction and sentence of death is subject to automatic review by the supreme court of Wyoming within one hundred twenty (120) days after certification by the sentencing court of the entire record, unless the time is extended for an additional period not to exceed sixty (60) days by the supreme court for good cause shown. Such review by the supreme court shall have priority over all other cases.

(b) Within ten (10) days after receiving the transcript, the clerk of the trial court shall transmit the entire record and transcript to the supreme court of Wyoming together with a notice prepared by the clerk and a report prepared by the trial judge. The notice shall set forth the title and docket number of the case, the name of the defendant and the name and address of his attorney, a statement of the judgment, the crime and punishment prescribed. The report shall be in the form of a standard questionnaire prepared and supplied by the supreme court of Wyoming.

(c) The supreme court of Wyoming shall consider the punishment as well as any errors enumerated by way of appeal.

(d) With regard to the sentence, the court shall determine if:

(i) The sentence of death was imposed under the influence of passion, prejudice or any other arbitrary factor;

(ii) The evidence supports the jury's or judge's finding of an aggravating circumstance as enumerated in W.S. 6-2-102 and mitigating circumstances.

(iii) Repealed by Laws 1989, ch. 171, 2.

(e) In addition to its authority regarding correction of errors, the court, with regard to review of death sentences, may:

(i) Affirm the sentence of death;

(ii) Set the sentence aside and impose a sentence of life imprisonment without parole, or life imprisonment; or

(iii) Set the sentence aside and remand the case for resentencing.



6-2-104. Murder in the second degree; penalty.

6-2-104. Murder in the second degree; penalty.

Except as provided in W.S. 6-2-109, whoever purposely and maliciously, but without premeditation, kills any human being is guilty of murder in the second degree, and shall be imprisoned in the penitentiary for any term not less than twenty (20) years, or during life.



6-2-105. Manslaughter; penalty.

6-2-105. Manslaughter; penalty.

(a) A person is guilty of manslaughter if he unlawfully kills any human being without malice, expressed or implied, either:

(i) Voluntarily, upon a sudden heat of passion; or

(ii) Involuntarily, but recklessly except under circumstances constituting a violation of W.S. 6-2-106(b).

(b) Except as provided in W.S. 6-2-109, manslaughter is a felony punishable by imprisonment in the penitentiary for not more than twenty (20) years.



6-2-106. Homicide by vehicle; aggravated homicide by vehicle; penalties.

6-2-106. Homicide by vehicle; aggravated homicide by vehicle; penalties.

(a) Except as provided in subsection (b) of this section, a person is guilty of homicide by vehicle and shall be fined not more than two thousand dollars ($2,000.00) or imprisoned in the county jail for not more than one (1) year, or both, if he operates or drives a vehicle in a criminally negligent manner, and his conduct is the proximate cause of the death of another person. Evidence of a violation of any state law or ordinance applying to the operation or use of a vehicle or to the regulation of traffic, except for evidence of a violation of W.S. 10-6-103, 31-5-233 and 41-13-206, is admissible in any prosecution under this subsection.

(b) A person is guilty of aggravated homicide by vehicle and shall be punished by imprisonment in the penitentiary for not more than twenty (20) years, if:

(i) While operating or driving a vehicle in violation of W.S. 10-6-103, 31-5-233 or 41-13-206, he causes the death of another person and the violation is the proximate cause of the death; or

(ii) He operates or drives a vehicle in a reckless manner, and his conduct is the proximate cause of the death of another person.

(c) The department of transportation shall revoke the license or permit to drive and the nonresident operating privilege of any person convicted of aggravated homicide by vehicle or of homicide by vehicle.

(d) Any person convicted of aggravated homicide by vehicle for causing the death of another person while operating or driving a vehicle in violation of W.S. 31-5-233 shall not be issued an ignition interlock restricted license under W.S. 31-5-233 or 31-7-401 through 31-7-404.



6-2-107. Criminally negligent homicide.

6-2-107. Criminally negligent homicide.

(a) Except under circumstances constituting a violation of W.S. 6-2-106, a person is guilty of criminally negligent homicide if he causes the death of another person by conduct amounting to criminal negligence.

(b) Criminally negligent homicide is a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than two thousand dollars ($2,000.00), or both.



6-2-108. Drug induced homicide; penalty.

6-2-108. Drug induced homicide; penalty.

(a) A person is guilty of drug induced homicide if:

(i) He is an adult or is at least four (4) years older than the victim; and

(ii) He violates W.S. 35-7-1031(a)(i) or (ii) or (b)(i) or (ii) by unlawfully delivering a controlled substance to a minor and that minor dies as a result of the injection, inhalation, ingestion or administration by any other means of any amount of that controlled substance.

(b) Except as provided in W.S. 6-2-109, drug induced homicide is a felony punishable by imprisonment in the penitentiary for not more than twenty (20) years.



6-2-109. Sentencing enhancement for the homicide of a pregnant woman causing the involuntary termination of the pregnancy.

6-2-109. Sentencing enhancement for the homicide of a pregnant woman causing the involuntary termination of the pregnancy.

(a) Upon sentencing of a defendant who is convicted of an offense pursuant to W.S. 6-2-104, 6-2-105 or 6-2-108, if the jury has found that the victim was pregnant at the time of the commission of the offense and that the defendant knew that the victim was pregnant at the time of the commission of the offense, the court shall impose a sentence as follows:

(i) For a conviction of W.S. 6-2-104, imprisonment in the penitentiary for any term not less than forty (40) years, or during life; or

(ii) For a conviction of W.S. 6-2-105 or 6-2-108, imprisonment in the penitentiary for any term not less than ten (10) years and not more than thirty (30) years.






ARTICLE 2 - KIDNAPPING AND RELATED OFFENSES

6-2-201. Kidnapping; penalties; effect of release of victim.

6-2-201. Kidnapping; penalties; effect of release of victim.

(a) A person is guilty of kidnapping if he unlawfully removes another from his place of residence or business or from the vicinity where he was at the time of the removal, or if he unlawfully confines another person, with the intent to:

(i) Hold for ransom or reward, or as a shield or hostage;

(ii) Facilitate the commission of a felony; or

(iii) Inflict bodily injury on or to terrorize the victim or another.

(b) A removal or confinement is unlawful if it is accomplished:

(i) By force, threat or deception; or

(ii) Without the consent of a parent, guardian or other person responsible for the general supervision of an individual who is under the age of fourteen (14) or who is adjudicated incompetent.

(c) If the defendant voluntarily releases the victim substantially unharmed and in a safe place prior to trial, kidnapping is a felony punishable by imprisonment for not more than twenty (20) years.

(d) If the defendant does not voluntarily release the victim substantially unharmed and in a safe place prior to trial, kidnapping is a felony punishable by imprisonment for not less than twenty (20) years or for life except as provided in W.S. 6-2-101.



6-2-202. Felonious restraint; penalty.

6-2-202. Felonious restraint; penalty.

(a) A person is guilty of felonious restraint if he knowingly:

(i) Restrains another unlawfully in circumstances exposing him to risk of serious bodily injury; or

(ii) Holds another in a condition of involuntary servitude.

(b) Felonious restraint is a felony punishable by imprisonment for not more than five (5) years.



6-2-203. False imprisonment; penalties.

6-2-203. False imprisonment; penalties.

(a) A person is guilty of false imprisonment if he knowingly and unlawfully restrains another so as to interfere substantially with his liberty.

(b) False imprisonment is a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than one thousand dollars ($1,000.00), or both.



6-2-204. Interference with custody; presumption of knowledge of child's age; affirmative defenses; penalties.

6-2-204. Interference with custody; presumption of knowledge of child's age; affirmative defenses; penalties.

(a) A person is guilty of interference with custody if, having no privilege to do so, he knowingly:

(i) Takes or entices a minor from the custody of the minor's parent, guardian or other lawful custodian; or

(ii) Fails or refuses to return a minor to the person entitled to custody.

(b) Proof that the child was under the age of majority gives rise to an inference that the person knew the child's age.

(c) It is an affirmative defense to a prosecution under this section that:

(i) The action was necessary to preserve the child from an immediate danger to his welfare; or

(ii) The child was not less than fourteen (14) years old and the child was taken away or was not returned:

(A) At his own instigation; and

(B) Without intent to commit a criminal offense with or against the child.

(d) Interference with custody is a felony punishable by imprisonment for not more than five (5) years if:

(i) The defendant is not a parent or person in equivalent relation to the child; or

(ii) The defendant knowingly conceals and harbors the child or refuses to reveal the location of the child to the parent, guardian or lawful custodian.

(e) Interference with custody which is not punishable under subsection (d) of this section is a felony punishable by imprisonment for not more than two (2) years.






ARTICLE 3 - SEXUAL ASSAULT

6-2-301. Definitions.

6-2-301. Definitions.

(a) As used in this article:

(i) "Actor" means the person accused of criminal assault;

(ii) "Intimate parts" means the external genitalia, perineum, anus or pubes of any person or the breast of a female person;

(iii) "Physically helpless" means unconscious, asleep or otherwise physically unable to communicate unwillingness to act;

(iv) "Position of authority" means that position occupied by a parent, guardian, relative, household member, teacher, employer, custodian or any other person who, by reason of his position, is able to exercise significant influence over a person;

(v) "Sexual assault" means any act made criminal pursuant to W.S. 6-2-302 through 6-2-319;

(vi) "Sexual contact" means touching, with the intention of sexual arousal, gratification or abuse, of the victim's intimate parts by the actor, or of the actor's intimate parts by the victim, or of the clothing covering the immediate area of the victim's or actor's intimate parts;

(vii) "Sexual intrusion" means:

(A) Any intrusion, however slight, by any object or any part of a person's body, except the mouth, tongue or penis, into the genital or anal opening of another person's body if that sexual intrusion can reasonably be construed as being for the purposes of sexual arousal, gratification or abuse; or

(B) Sexual intercourse, cunnilingus, fellatio, analingus or anal intercourse with or without emission.

(viii) "Victim" means the person alleged to have been subjected to sexual assault;

(ix) "This article" means W.S. 6-2-301 through 6-2-320.



6-2-302. Sexual assault in the first degree.

6-2-302. Sexual assault in the first degree.

(a) Any actor who inflicts sexual intrusion on a victim commits a sexual assault in the first degree if:

(i) The actor causes submission of the victim through the actual application, reasonably calculated to cause submission of the victim, of physical force or forcible confinement;

(ii) The actor causes submission of the victim by threat of death, serious bodily injury, extreme physical pain or kidnapping to be inflicted on anyone and the victim reasonably believes that the actor has the present ability to execute these threats;

(iii) The victim is physically helpless, and the actor knows or reasonably should know that the victim is physically helpless and that the victim has not consented; or

(iv) The actor knows or reasonably should know that the victim through a mental illness, mental deficiency or developmental disability is incapable of appraising the nature of the victim's conduct.



6-2-303. Sexual assault in the second degree.

6-2-303. Sexual assault in the second degree.

(a) Any actor who inflicts sexual intrusion on a victim commits sexual assault in the second degree if, under circumstances not constituting sexual assault in the first degree:

(i) The actor causes submission of the victim by threatening to retaliate in the future against the victim or the victim's spouse, parents, brothers, sisters or children, and the victim reasonably believes the actor will execute this threat. "To retaliate" includes threats of kidnapping, death, serious bodily injury or extreme physical pain;

(ii) The actor causes submission of the victim by any means that would prevent resistance by a victim of ordinary resolution;

(iii) The actor administers, or knows that someone else administered to the victim, without the prior knowledge or consent of the victim, any substance which substantially impairs the victim's power to appraise or control his conduct;

(iv) The actor knows or should reasonably know that the victim submits erroneously believing the actor to be the victim's spouse;

(v) Repealed By Laws 2007, Ch. 159, 3.

(vi) The actor is in a position of authority over the victim and uses this position of authority to cause the victim to submit;

(vii) The actor is an employee, independent contractor or volunteer of a state, county, city or town, or privately operated adult or juvenile correctional system, including but not limited to jails, penal institutions, detention centers, juvenile residential or rehabilitative facilities, adult community correctional facilities or secure treatment facilities and the victim is known or should be known by the actor to be a resident of such facility or under supervision of the correctional system; or

(viii) The actor inflicts sexual intrusion in treatment or examination of a victim for purposes or in a manner substantially inconsistent with reasonable medical practices.

(b) A person is guilty of sexual assault in the second degree if he subjects another person to sexual contact and causes serious bodily injury to the victim under any of the circumstances listed in W.S. 6-2-302(a)(i) through (iv) or paragraphs (a)(i) through (vii) of this section.

(c) Repealed By Laws 1997, ch. 135, 2.



6-2-304. Sexual assault in the third degree.

6-2-304. Sexual assault in the third degree.

(a) An actor commits sexual assault in the third degree if, under circumstances not constituting sexual assault in the first or second degree:

(i) Repealed By Laws 2007, Ch. 159, 3.

(ii) Repealed By Laws 2007, Ch. 159, 3.

(iii) The actor subjects a victim to sexual contact under any of the circumstances of W.S. 6-2-302(a)(i) through (iv) or 6-2-303(a)(i) through (vii) without inflicting sexual intrusion on the victim and without causing serious bodily injury to the victim.



6-2-305. Repealed By Laws 1997, ch. 135, 2.

6-2-305. Repealed By Laws 1997, ch. 135, 2.



6-2-306. Penalties for sexual assault.

6-2-306. Penalties for sexual assault.

(a) An actor convicted of sexual assault under W.S. 6-2-302 through 6-2-304 who does not qualify under the criteria of subsection (b) or (d) of this section shall be punished as follows:

(i) Sexual assault in the first degree under W.S. 6-2-302 is a felony punishable by imprisonment for not less than five (5) years nor more than fifty (50) years;

(ii) Sexual assault in the second degree under W.S. 6-2-303 is a felony punishable by imprisonment for not less than two (2) years nor more than twenty (20) years;

(iii) Sexual assault in the third degree under W.S. 6-2-304 is a felony punishable by imprisonment for not more than fifteen (15) years;

(iv) Repealed By Laws 1997, ch. 135, 2.

(b) An actor who is convicted of sexual assault under W.S. 6-2-302 through 6-2-304, who has previously been convicted of any crime containing the same or similar elements as the crimes defined in W.S. 6-2-302 through 6-2-304 and who does not qualify under the criteria of subsection (d) of this section shall be punished as follows:

(i) Repealed By Laws 2007, Ch. 159, 3.

(ii) Repealed By Laws 2007, Ch. 159, 3.

(iii) Sexual assault in the first or second degree under W.S. 6-2-302 or 6-2-303 is a felony punishable by imprisonment for not less than twenty-five (25) years or for life; or

(iv) Sexual assault in the third degree under W.S. 6-2-304 is a felony punishable by imprisonment for not more than twenty (20) years.

(c) Repealed By Laws 1997, Ch. 135, 2; 2007, Ch. 159, 3.

(d) An actor who is convicted of sexual assault under W.S. 6-2-302 through 6-2-304, or sexual abuse of a minor under W.S. 6-2-316 through 6-2-317, shall be punished by life imprisonment without parole if the actor has two (2) or more previous convictions for any of the following designated offenses, which convictions resulted from charges separately brought and which arose out of separate occurrences in this state or elsewhere and which convictions were for offenses committed after the actor reached the age of eighteen (18) years of age:

(i) A crime defined in W.S. 6-2-302 through 6-2-304 or a criminal statute from another jurisdiction containing the same or similar elements as a crime defined by W.S. 6-2-302 through 6-2-304.

(ii) Repealed By Laws 1997, ch. 135, 2.

(iii) Repealed By Laws 2007, Ch. 159, 3.

(e) An actor who is convicted of sexual abuse of a minor under W.S. 6-2-314 or 6-2-315 shall be punished by life imprisonment without parole if the actor has one (1) or more previous convictions for a violation of W.S. 6-2-302 through 6-2-304, 6-2-314 or 6-2-315, or a criminal statute containing the same or similar elements as the crimes defined by W.S. 6-2-302 through 6-2-304, 6-2-314 or 6-2-315, which convictions resulted from charges separately brought and which arose out of separate occurrences in this state or elsewhere and which convictions were for offenses committed after the actor reached the age of eighteen (18) years of age.



6-2-307. Evidence of marriage as defense.

6-2-307. Evidence of marriage as defense.

(a) The fact that the actor and the victim are married to each other is not by itself a defense to a violation of W.S. 6-2-302(a)(i), (ii) or (iii) or 6-2-303(a)(i), (ii), (iii), (vi) or (vii).

(b) Consent of the victim is not a defense to a violation of W.S. 6-2-303(a)(vii) or 6-2-304(a)(iii).



6-2-308. Criminality of conduct; victim's age.

6-2-308. Criminality of conduct; victim's age.

(a) Except as provided by subsection (b) of this section, if criminality of conduct in this article depends on a victim being under sixteen (16) years of age, it is an affirmative defense that the actor reasonably believed that the victim was sixteen (16) years of age or older.

(b) If criminality of conduct in this article depends upon a victim being under twelve (12) years or under fourteen (14) years, it is no defense that the actor did not know the victim's age, or that he reasonably believed that the victim was twelve (12) years or fourteen (14) years of age or older, as applicable.



6-2-309. Medical examination of victim; costs; use of report; minors; rights of victims; reimbursement.

6-2-309. Medical examination of victim; costs; use of report; minors; rights of victims; reimbursement.

(a) A law enforcement agency receiving a report of a sexual assault may, with the victim's consent, arrange for an examination of the victim by a licensed health care provider acting within the scope of the provider's practice. The examination may include a medical examination and treatment, evidence collection and evaluation, and appropriate referrals for follow-up treatment and services. Upon consent of the victim to release of the results of the examination, the evidence, record and reports shall be delivered to the law enforcement agency.

(b) Repealed By Laws 2006, Chapter 77, 2.

(c) Repealed by Laws 1991, ch. 130, 2.

(d) Repealed By Laws 2006, Chapter 77, 2.

(e) If a report of a sexual assault is received from a minor victim, and the parents or guardian of the minor cannot be located promptly with diligent effort, the examination provided for by subsection (a) of this section may be conducted with the minor's consent. If a report of a sexual assault is received alleging a minor as the victim and a parent or guardian is the suspected perpetrator, the parent or guardian who is the suspected perpetrator shall not be notified pursuant to this section.

(f) Repealed By Laws 2006, Chapter 77, 2.

(g) Except as provided by subsection (j) of this section, the costs of any examination relating to the investigation or prosecution of a sexual assault shall be billed to and paid by the investigating law enforcement agency. These examination costs shall include the following:

(i) The cost of gathering evidence; and

(ii) Any other examinations authorized by law enforcement to aid in the investigation and prosecution of the sexual assault.

(h) Except as provided by subsection (j) of this section, any examination costs directly incurred by a sexual assault victim that are not covered by subsection (g) of this section, or other collateral source, shall be submitted to the victim services division within the office of the attorney general for determination of eligibility for payment from the crime victims compensation account established by W.S. 1-40-114. All requests for compensation from the account shall be subject to the eligibility guidelines set forth in the Crime Victims Compensation Act, W.S. 1-40-101 through 1-40-119.

(j) A convicted offender of a sexual assault shall be ordered to reimburse any costs incurred under subsections (g) and (h) of this section and any other costs incurred as a direct result of the sexual assault.

(k) Each victim reporting a sexual assault shall be informed of the rights enumerated in this section, the victim's rights to informed consent and the victim's rights as a victim of crime. The victim shall also be informed of available medical, legal and advocacy services.

(m) The examinations authorized by this section shall remain confidential healthcare information unless the victim or the victim's parent or legal guardian executes a release of medical information for the purpose of prosecution to the county attorney, the state of Wyoming or any relevant court. However, if the report of sexual assault described in subsection (a) of this section results in the filing against any person of a criminal charge, or the filing of a petition alleging a delinquent act which would be a felony if committed by an adult, the written report disclosing the results of an examination made pursuant to this section shall be made available to the person charged or his counsel upon demand.



6-2-310. Repealed By Laws 2009, Ch. 18, 2.

6-2-310. Repealed By Laws 2009, Ch. 18, 2.



6-2-311. Corroboration unnecessary.

6-2-311. Corroboration unnecessary.

Corroboration of a victim's testimony is not necessary to obtain a conviction for sexual assault.



6-2-312. Evidence of victim's prior sexual conduct or reputation; procedure for introduction.

6-2-312. Evidence of victim's prior sexual conduct or reputation; procedure for introduction.

(a) In any prosecution under this article or for any lesser included offense, if evidence of the prior sexual conduct of the victim, reputation evidence or opinion evidence as to the character of the victim is to be offered the following procedure shall be used:

(i) A written motion shall be made by the defendant to the court at least ten (10) days prior to the trial stating that the defense has an offer of proof of the relevancy of evidence of the sexual conduct of the victim and its relevancy to the defense;

(ii) The written motion shall be accompanied by affidavits in which the offer of proof is stated;

(iii) If the court finds the offer of proof sufficient, the court shall order a hearing in chambers, and at the hearing allow the questioning of the victim regarding the offer of proof made by the defendant and other pertinent evidence;

(iv) At the conclusion of the hearing, if the court finds that the probative value of the evidence substantially outweighs the probability that its admission will create prejudice, the evidence shall be admissible pursuant to this section. The court may make an order stating what evidence may be introduced by the defendant, which order may include the nature of the questions to be permitted.

(b) This section does not limit the introduction of evidence as to prior sexual conduct of the victim with the actor.

(c) Any motion or affidavit submitted pursuant to this section is privileged information and shall not be released or made available for public use or scrutiny in any manner, including posttrial proceedings.



6-2-313. Sexual battery.

6-2-313. Sexual battery.

(a) Except under circumstances constituting a violation of W.S. 6-2-302 through 6-2-304, 6-2-314 through 6-2-317 or 6-2-502, an actor who unlawfully subjects another person to any sexual contact is guilty of sexual battery.

(b) Sexual battery is a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than one thousand dollars ($1,000.00), or both.



6-2-314. Sexual abuse of a minor in the first degree; penalties.

6-2-314. Sexual abuse of a minor in the first degree; penalties.

(a) An actor commits the crime of sexual abuse of a minor in the first degree if:

(i) Being sixteen (16) years of age or older, the actor inflicts sexual intrusion on a victim who is less than thirteen (13) years of age;

(ii) Being eighteen (18) years of age or older, the actor inflicts sexual intrusion on a victim who is less than eighteen (18) years of age, and the actor is the victim's legal guardian or an individual specified in W.S. 6-4-402;

(iii) Being eighteen (18) years of age or older, the actor inflicts sexual intrusion on a victim who is less than sixteen (16) years of age and the actor occupies a position of authority in relation to the victim.

(b) Except as provided in subsection (c) of this section, a person convicted under subsection (a) of this section is subject to imprisonment for not more than fifty (50) years, unless the person convicted qualifies under W.S. 6-2-306(e).

(c) A person convicted under paragraph (a)(i) of this section, where the actor is at least twenty-one (21) years of age, is subject to imprisonment for not less than twenty-five (25) years nor more than fifty (50) years, unless the person convicted qualified under W.S. 6-2-306(e).



6-2-315. Sexual abuse of a minor in the second degree; penalties.

6-2-315. Sexual abuse of a minor in the second degree; penalties.

(a) Except under circumstance constituting sexual abuse of a minor in the first degree as defined by W.S. 6-2-314, an actor commits the crime of sexual abuse of a minor in the second degree if:

(i) Being seventeen (17) years of age or older, the actor inflicts sexual intrusion on a victim who is thirteen (13) through fifteen (15) years of age, and the victim is at least four (4) years younger than the actor;

(ii) Being sixteen (16) years of age or older, the actor engages in sexual contact of a victim who is less than thirteen (13) years of age;

(iii) Being eighteen (18) years of age or older, the actor engages in sexual contact with a victim who is less than eighteen (18) years of age and the actor is the victim's legal guardian or an individual specified in W.S. 6-4-402; or

(iv) Being eighteen (18) years of age or older, the actor engages in sexual contact with a victim who is less than sixteen (16) years of age and the actor occupies a position of authority in relation to the victim.

(b) A person convicted under subsection (a) of this section is subject to imprisonment for not more than twenty (20) years, unless the person convicted qualifies under W.S. 6-2-306(e).



6-2-316. Sexual abuse of a minor in the third degree.

6-2-316. Sexual abuse of a minor in the third degree.

(a) Except under circumstance constituting sexual abuse of a minor in the first or second degree as defined by W.S. 6-2-314 and 6-2-315, an actor commits the crime of sexual abuse of a minor in the third degree if:

(i) Being seventeen (17) years of age or older, the actor engages in sexual contact with a victim who is thirteen (13) through fifteen (15) years of age, and the victim is at least four (4) years younger than the actor;

(ii) Being twenty (20) years of age or older, the actor engages in sexual intrusion with a victim who is either sixteen (16) or seventeen (17) years of age, and the victim is at least four (4) years younger than the actor, and the actor occupies a position of authority in relation to the victim;

(iii) Being less than sixteen (16) years of age, the actor inflicts sexual intrusion on a victim who is less than thirteen (13) years of age, and the victim is at least three (3) years younger than the actor; or

(iv) Being seventeen (17) years of age or older, the actor knowingly takes immodest, immoral or indecent liberties with a victim who is less than seventeen (17) years of age and the victim is at least four (4) years younger than the actor.

(b) A person convicted under subsection (a) of this section is subject to imprisonment for not more than fifteen (15) years.

(c) A person charged with violating the provisions of paragraph (a)(iii) of this section shall be subject to the original jurisdiction of the juvenile court, except the matter may be transferred to the district court having jurisdiction of the offense as provided in W.S. 14-6-237.



6-2-317. Sexual abuse of a minor in the fourth degree.

6-2-317. Sexual abuse of a minor in the fourth degree.

(a) Except under circumstance constituting sexual abuse of a minor in the first, second or third degree as defined by W.S. 6-2-314 through 6-2-316, an actor commits the crime of sexual abuse of a minor in the fourth degree if:

(i) Being less than sixteen (16) years of age, the actor engages in sexual contact with a victim who is less than thirteen (13) years of age, and the victim is at least three (3) years younger than the actor; or

(ii) Being twenty (20) years of age or older, the actor engages in sexual contact with a victim who is either sixteen (16) or seventeen (17) years of age, and the victim is at least four (4) years younger than the actor, and the actor occupies a position of authority in relation to the victim.

(b) A person convicted under subsection (a) of this section is subject to imprisonment for not more than five (5) years.

(c) A person charged with violating the provisions of paragraph (a)(i) of this section shall be subject to the original jurisdiction of the juvenile court, except the matter may be transferred to the district court having jurisdiction of the offense as provided in W.S. 14-6-237.



6-2-318. Soliciting to engage in illicit sexual relations; penalty.

6-2-318. Soliciting to engage in illicit sexual relations; penalty.

Except under circumstances constituting sexual assault in the first, second or third degree as defined by W.S. 6-2-302 through 6-2-304, or sexual abuse of a minor in the first, second, third or fourth degree as defined by W.S. 6-2-314 through 6-2-317, anyone who has reached the age of majority and who solicits, procures or knowingly encourages anyone less than the age of fourteen (14) years, or a person purported to be less than the age of fourteen (14) years, to engage in sexual intrusion as defined in W.S. 6-2-301 is guilty of a felony, and upon conviction shall be imprisoned for a term of not more than five (5) years.



6-2-319. Names not to be released; restrictions on disclosures or publication of information; violations; penalties.

6-2-319. Names not to be released; restrictions on disclosures or publication of information; violations; penalties.

(a) Prior to the filing of an information or indictment in district court charging a violation of an offense under this article, neither the names of the alleged actor or the victim of the charged offense nor any other information reasonably likely to disclose the identity of the victim shall be released or negligently allowed to be released to the public by any public employee except as authorized by the judge with jurisdiction over the criminal charges. The actor's name may be released to the public to aid or facilitate an arrest.

(b) After the filing of an information or indictment in district court and absent a request to release the identity of a minor victim by the minor or another acting on behalf of a minor victim, the trial court shall, to the extent necessary to protect the welfare of the minor victim, restrict the disclosure of the name of the minor victim, unless the name has been publicly disclosed by the parent or legal guardian of the minor or by law enforcement in an effort to find the victim. The trial court may, to the extent necessary to protect the welfare of the minor victim, restrict disclosure of the information reasonably likely to identify the minor victim.

(c) Any person who willfully violates subsection (a) of this section is guilty of a misdemeanor and upon conviction shall be fined not more than seven hundred fifty dollars ($750.00) or be imprisoned in the county jail not more than ninety (90) days, or both.

(d) A release of a name or other information to the public in violation of the proscriptions of this section shall not stand as a bar to the prosecution of a defendant nor be grounds for dismissal of any charges against a defendant.

(e) As used in this section "minor victim" means a person less than the age of eighteen (18) years.



6-2-320. Prohibited access to school facilities by adult sex offenders; exceptions; penalties; definitions.

6-2-320. Prohibited access to school facilities by adult sex offenders; exceptions; penalties; definitions.

(a) Except as provided in subsection (b) of this section, no person who is eighteen (18) years of age or older who is required to register as a sex offender pursuant to W.S. 7-19-302 shall:

(i) Be upon or remain on the premises of any school building or school grounds in this state, or upon other properties owned or leased by a school when the registered offender has reason to believe children under the age of eighteen (18) years are present and are involved in a school activity or when children are present within thirty (30) minutes before or after a scheduled school activity;

(ii) Knowingly loiter on a public way within one thousand (1,000) feet from the property line of school grounds in this state, including other properties owned or leased by a school when children under the age of eighteen (18) years are present and are involved in a school activity or when children are present within thirty (30) minutes before or after a scheduled school activity;

(iii) Be in any vehicle owned or leased by a school to transport students to or from school or a school related activity when children under the age of eighteen (18) years are present in the vehicle;

(iv) Reside within one thousand (1,000) feet of the property on which a school is located, measured from the nearest point of the exterior wall of the registered offender's dwelling unit to the school's property line, except that this paragraph shall not apply if the registered offender's residence was established prior to July 1, 2010.

(b) The provisions of paragraphs (a)(i) and (ii) shall not apply to the extent the registered offender:

(i) Is a student in attendance at the school;

(ii) Is attending an academic conference or other scheduled extracurricular school event with school officials present when the registered offender is a parent or legal guardian of a child who is participating in the conference or extracurricular event;

(iii) Resides at a state licensed or certified facility for incarceration, health or convalescent care that is within one thousand (1,000) feet from the property on which a school is located;

(iv) Is dropping off or picking up a child and the registered offender is the child's parent or legal guardian;

(v) Is temporarily on school grounds during school hours for the purpose of making a mail, food or other delivery;

(vi) Is exercising his right to vote in a public election;

(vii) Is taking delivery of his mail through an official post office located on school grounds;

(viii) Has written permission from the school principal, vice-principal, or person with equivalent authority, to be on the school grounds or upon other property that is used by a school; or

(ix) Stays at a homeless shelter or resides at a recovery facility that is within one thousand (1,000) feet from the property on which a school is located if such shelter or facility has been approved for sex offenders by the sheriff or police chief.

(c) Any person who violates the provisions of subsection (a) of this section is guilty of a misdemeanor and upon conviction, shall be punished by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.

(d) Nothing in this section shall prevent a school district from adopting more stringent safety and security requirements for employees and nonemployees while they are in district facilities or on district properties.

(e) As used in this section:

(i) "Extracurricular event" means any school sponsored activity that is outside the regular curriculum, occurring during or outside regular school hours, including academic, artistic, athletic or recreational activities;

(ii) "Registered offender" means a person who is eighteen (18) years of age or older who is required to register as a sex offender pursuant to W.S. 7-19-302.






ARTICLE 4 - ROBBERY AND BLACKMAIL

6-2-401. Robbery; aggravated robbery; penalties.

6-2-401. Robbery; aggravated robbery; penalties.

(a) A person is guilty of robbery if in the course of committing a crime defined by W.S. 6-3-402, 6-3-412 or 6-3-413 he:

(i) Inflicts bodily injury upon another; or

(ii) Threatens another with or intentionally puts him in fear of immediate bodily injury.

(b) Except as provided in subsection (c) of this section, robbery is a felony punishable by imprisonment for not more than ten (10) years.

(c) Aggravated robbery is a felony punishable by imprisonment for not less than five (5) years nor more than twenty-five (25) years if in the course of committing the crime of robbery the person:

(i) Intentionally inflicts or attempts to inflict serious bodily injury; or

(ii) Uses or exhibits a deadly weapon or a simulated deadly weapon.

(d) As used in this section "in the course of committing the crime" includes the time during which an attempt to commit the crime or in which flight after the attempt or commission occurred.



6-2-402. Blackmail; aggravated blackmail; penalties.

6-2-402. Blackmail; aggravated blackmail; penalties.

(a) A person commits blackmail if, with the intent to obtain property of another or to compel action or inaction by any person against his will, the person:

(i) Threatens bodily injury or injury to the property of another person; or

(ii) Accuses or threatens to accuse a person of a crime or immoral conduct which would tend to degrade or disgrace the person or subject him to the ridicule or contempt of society.

(b) Except as provided in subsection (c) of this section, blackmail is a felony punishable by imprisonment for not more than ten (10) years.

(c) A person commits aggravated blackmail, a felony punishable by imprisonment for not less than five (5) years nor more than twenty-five (25) years if in the course of committing the crime of blackmail the person causes bodily injury to another person.

(d) As used in this section "in the course of committing the crime" includes the time during which an attempt to commit the crime or in which flight after the attempt or commission occurred.

(e) Conduct denoted blackmail in this section constitutes a single offense embracing the separate crimes formerly known as blackmail and extortion.



6-2-403. Intimidation in furtherance of the interests of a criminal street gang.

6-2-403. Intimidation in furtherance of the interests of a criminal street gang.

(a) A person is guilty of intimidation in furtherance of the interests of a criminal street gang if he threatens or intimidates by word or conduct to cause physical injury to another person or damage to the property of another in order to promote, further or assist in the interests of or to cause, induce or solicit another person to participate in a criminal street gang.

(b) Intimidation in furtherance of the interests of a criminal street gang is a high misdemeanor punishable by imprisonment of up to one (1) year, a fine of up to one thousand dollars ($1,000.00), or both.






ARTICLE 5 - ASSAULT AND BATTERY

6-2-501. Simple assault; battery; penalties.

6-2-501. Simple assault; battery; penalties.

(a) A person is guilty of simple assault if, having the present ability to do so, he unlawfully attempts to cause bodily injury to another.

(b) A person is guilty of battery if he intentionally, knowingly or recklessly causes bodily injury to another person by use of physical force.

(c) Except as provided by subsection (e) of this section, simple assault is a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00).

(d) Except as provided by subsection (f) of this section, battery is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both. Notwithstanding any other provision of law, the term of probation imposed by a judge under this subsection may exceed the maximum term of imprisonment established for the offense under this subsection provided the term of probation, together with any extension thereof, shall in no case exceed one (1) year.

(e) Repealed By Laws 2014, Ch. 13, 3.

(f) Repealed By Laws 2014, Ch. 13, 3.

(g) A person is guilty of unlawful contact if he:

(i) Touches another person in a rude, insolent or angry manner without intentionally using sufficient physical force to cause bodily injury to another; or

(ii) Recklessly causes bodily injury to another person.

(h) An unlawful contact under subsection (g) of this section is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00) or both.



6-2-502. Aggravated assault and battery; penalty.

6-2-502. Aggravated assault and battery; penalty.

(a) A person is guilty of aggravated assault and battery if he:

(i) Causes or attempts to cause serious bodily injury to another intentionally, knowingly or recklessly under circumstances manifesting extreme indifference to the value of human life;

(ii) Attempts to cause, or intentionally or knowingly causes bodily injury to another with a deadly weapon;

(iii) Threatens to use a drawn deadly weapon on another unless reasonably necessary in defense of his person, property or abode or to prevent serious bodily injury to another; or

(iv) Intentionally, knowingly or recklessly causes bodily injury to a woman whom he knows is pregnant.

(b) Aggravated assault and battery is a felony punishable by imprisonment for not more than ten (10) years.



6-2-503. Child abuse; penalty.

6-2-503. Child abuse; penalty.

(a) A person who is not responsible for a child's welfare as defined by W.S. 14-3-202(a)(i), is guilty of child abuse, a felony punishable by imprisonment for not more than five (5) years, if:

(i) The actor is an adult or is at least six (6) years older than the victim; and

(ii) The actor intentionally or recklessly inflicts upon a child under the age of sixteen (16) years:

(A) Physical injury as defined in W.S. 14-3-202(a)(ii)(B); or

(B) Mental injury as defined in W.S. 14-3-202(a)(ii)(A).

(b) A person is guilty of child abuse, a felony punishable by imprisonment for not more than five (5) years, if a person responsible for a child's welfare as defined in W.S. 14-3-202(a)(i) intentionally or recklessly inflicts upon a child under the age of eighteen (18) years:

(i) Physical injury as defined in W.S. 14-3-202(a)(ii)(B), excluding reasonable corporal punishment; or

(ii) Mental injury as defined in W.S. 14-3-202(a)(ii)(A).

(c) Aggravated child abuse is a felony punishable by imprisonment for not more than twenty-five (25) years if in the course of committing the crime of child abuse, as defined in subsection (a) or (b) of this section, the person intentionally or recklessly inflicts serious bodily injury upon the victim.



6-2-504. Reckless endangering; penalty.

6-2-504. Reckless endangering; penalty.

(a) A person is guilty of reckless endangering if he recklessly engages in conduct which places another person in danger of death or serious bodily injury.

(b) Any person who knowingly points a firearm at or in the direction of another, whether or not the person believes the firearm is loaded, is guilty of reckless endangering unless reasonably necessary in defense of his person, property or abode or to prevent serious bodily injury to another or as provided for under W.S. 6-2-602.

(c) Reckless endangering is a misdemeanor punishable by imprisonment for not more than one (1) year.



6-2-505. Terroristic threats; penalty.

6-2-505. Terroristic threats; penalty.

(a) A person is guilty of a terroristic threat if he threatens to commit any violent felony with the intent to cause evacuation of a building, place of assembly or facility of public transportation, or otherwise to cause serious public inconvenience, or in reckless disregard of the risk of causing such inconvenience.

(b) A terroristic threat is a felony punishable by imprisonment for not more than three (3) years.



6-2-506. Stalking; penalty.

6-2-506. Stalking; penalty.

(a) As used in this section:

(i) "Course of conduct" means a pattern of conduct composed of a series of acts over any period of time evidencing a continuity of purpose;

(ii) "Harass" means to engage in a course of conduct, including but not limited to verbal threats, written threats, lewd or obscene statements or images, vandalism or nonconsensual physical contact, directed at a specific person or the family of a specific person, which the defendant knew or should have known would cause a reasonable person to suffer substantial emotional distress, and which does in fact seriously alarm the person toward whom it is directed.

(b) Unless otherwise provided by law, a person commits the crime of stalking if, with intent to harass another person, the person engages in a course of conduct reasonably likely to harass that person, including but not limited to any combination of the following:

(i) Communicating, anonymously or otherwise, or causing a communication with another person by verbal, electronic, mechanical, telegraphic, telephonic or written means in a manner that harasses;

(ii) Following a person, other than within the residence of the defendant;

(iii) Placing a person under surveillance by remaining present outside his or her school, place of employment, vehicle, other place occupied by the person, or residence other than the residence of the defendant; or

(iv) Otherwise engaging in a course of conduct that harasses another person.

(c) This section does not apply to an otherwise lawful demonstration, assembly or picketing.

(d) Except as provided under subsection (e) of this section, stalking is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.

(e) A person convicted of stalking under subsection (b) of this section is guilty of felony stalking punishable by imprisonment for not more than ten (10) years, if:

(i) The act or acts leading to the conviction occurred within five (5) years of a prior conviction under this subsection, or under subsection (b) of this section, or under a substantially similar law of another jurisdiction;

(ii) The defendant caused serious bodily harm to the victim or another person in conjunction with committing the offense of stalking;

(iii) The defendant committed the offense of stalking in violation of any condition of probation, parole or bail; or

(iv) The defendant committed the offense of stalking in violation of a temporary or permanent order of protection issued pursuant to W.S. 7-3-508 or 7-3-509, or pursuant to a substantially similar law of another jurisdiction.



6-2-507. Abuse, neglect, abandonment, intimidation or exploitation of a vulnerable adult; penalties.

6-2-507. Abuse, neglect, abandonment, intimidation or exploitation of a vulnerable adult; penalties.

(a) Except under circumstances constituting a violation of W.S. 6-2-502, a person is guilty of abuse, neglect, abandonment or exploitation of a vulnerable adult if the person intentionally or recklessly abuses, neglects, abandons, intimidates or exploits a vulnerable adult.

(b) Reckless abuse, neglect, abandonment, intimidation or exploitation of a vulnerable adult is a misdemeanor, punishable by not more than one (1) year in jail, a fine of one thousand dollars ($1,000.00), or both, and registration of the offender's name on the central registry.

(c) Intentional abuse, neglect or abandonment of a vulnerable adult is a felony punishable by not more than ten (10) years in prison, a fine of not more than ten thousand dollars ($10,000.00), or both, and registration of the offender's name on the central registry.

(d) Exploitation of a vulnerable adult is a felony punishable by not more than ten (10) years in prison, a fine of not more than ten thousand dollars ($10,000.00), or both, and registration of the offender's name on the central registry.

(e) As used in this section:

(i) "Abandonment" means as defined in W.S. 35-20-102(a)(i);

(ii) "Abuse" means as defined in W.S. 35-20-102(a)(ii);

(iii) "Caregiver" means as defined in W.S. 35-20-102(a)(iv);

(iv) "Central registry" means the registry established under W.S. 35-20-115;

(v) "Exploitation" means as defined in W.S. 35-20-102(a)(ix);

(vi) "Neglect" means as defined in W.S. 35-20-102(a)(xi);

(vii) "Vulnerable adult" means as defined in W.S. 35-20-102(a)(xviii).



6-2-508. Assault and battery on corrections or detention officer; penalties; definitions.

6-2-508. Assault and battery on corrections or detention officer; penalties; definitions.

(a) A person is guilty of assault and battery on a corrections or detention officer if he recklessly:

(i) Propels any dangerous substance at the corrections officer, detention officer or staff member while the corrections officer, detention officer or staff member is acting in the course of his official duty, or as a result of the corrections officer's, detention officer's or staff member's official duties; or

(ii) Tampers with or alters any item by contaminating the item with any dangerous substance, if the item may be handled or consumed by the corrections officer, detention officer or staff member while the corrections officer, detention officer or staff member is acting in the course of his official duty, or as a result of the corrections officer's, detention officer's or staff member's official duties.

(b) A person is guilty of aggravated assault and battery on a corrections or detention officer if he intentionally or knowingly:

(i) Propels any dangerous substance at the corrections officer, detention officer or staff member while the corrections officer, detention officer or staff member is acting in the course of his official duty, or as a result of the corrections officer's, detention officer's or staff member's official duties; or

(ii) Tampers with or alters any item by contaminating the item with any dangerous substance, if the item may be handled or consumed by the corrections officer, detention officer or staff member while the corrections officer, detention officer or staff member is acting in the course of his official duty, or as a result of the corrections officer's, detention officer's or staff member's official duties.

(c) A violation of subsection (a) of this section is a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00), imprisonment for not more than six (6) months, or both.

(d) A violation of subsection (b) of this section is a felony punishable by a fine of not more than five thousand dollars ($5,000.000), imprisonment for not more than five (5) years, or both.

(e) A violation of subsection (b) of this section, by a person who knows he has a contagious life threatening disease and who commits the violation with the intent to infect a corrections officer, detention officer or staff member with the contagious life threatening disease, shall result in the enhancement of the sentence entered under subsection (d) of this section by a period of imprisonment for not more than ten (10) years.

(f) As used in this section:

(i) "Dangerous substance" includes, but is not limited to, blood, urine, saliva, vomitus, semen and feces;

(ii) "Corrections officer" means a person who is employed by the department of corrections and works at a department of corrections facility to care for, supervise and control persons in the custody of the department of corrections;

(iii) "Detention officer" means a person who is employed by a county or municipality to care for, supervise and control persons detained in a jail or holding facility and includes a peace officer in the detention setting;

(iv) "Staff member" means:

(A) A department of corrections staff member, or a person employed pursuant to a contract with the department of corrections, who works with, or in the vicinity of, inmates; and

(B) A volunteer authorized by the department of corrections or other entity in charge of a corrections facility to work with, or in the vicinity of, inmates.



6-2-509. Strangulation of a household member; penalty.

6-2-509. Strangulation of a household member; penalty.

(a) A person is guilty of strangulation of a household member if he intentionally and knowingly or recklessly causes or attempts to cause bodily injury to a household member by impeding the normal breathing or circulation of blood by:

(i) Applying pressure on the throat or neck of the household member; or

(ii) Blocking the nose and mouth of the household member.

(b) Strangulation of a household member is a felony punishable by imprisonment for not more than five (5) years.

(c) For purposes of this section, "household member" means as defined in W.S. 35-21-102(a)(iv)(A) through (D), (G) and (H).



6-2-510. Domestic assault.

6-2-510. Domestic assault.

(a) A household member is guilty of domestic assault if, having the present ability to do so, he unlawfully attempts to cause bodily injury to another household member.

(b) Domestic assault is punishable as follows:

(i) By a fine of not more than seven hundred fifty dollars ($750.00);

(ii) By imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the person has previously been convicted of domestic assault or if the person has previously been convicted of the following or similar offense against another household member:

(A) Domestic battery under W.S. 6-2-511;

(B) Simple assault under W.S. 6-2-501(a);

(C) Battery under W.S. 6-2-501(b);

(D) Aggravated assault and battery under W.S. 6-2-502;

(E) Child abuse under W.S. 6-2-503; or

(F) Reckless endangering under W.S. 6-2-504.

(c) If a person sentenced under paragraph (b)(ii) of this section is placed on probation, the court may, notwithstanding any other provision of law, impose a term of probation exceeding the maximum six (6) months imprisonment, provided the term or probation, including extensions, shall not exceed one (1) year.

(d) As used in this section:

(i) "Convicted" means a person has been convicted upon a plea of guilty or no contest or has been found guilty;

(ii) "Household member" means as defined in W.S. 35-21-102;

(iii) "Similar offense" means a substantially similar law of this or any other state, tribe or territory.



6-2-511. Domestic battery.

6-2-511. Domestic battery.

(a) A household member is guilty of domestic battery if he knowingly or recklessly causes bodily injury to another household member by use of physical force.

(b) Domestic battery is punishable as follows:

(i) By imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both;

(ii) By imprisonment for not more than one (1) year, a fine of not more than one thousand dollars ($1,000.00), or both, if within the previous five (5) years, the person has been convicted of domestic battery or the following or similar offense against another household member:

(A) Domestic assault under W.S. 6-2-510;

(B) Simple assault under W.S. 6-2-501(a);

(C) Battery under W.S. 6-2-501(b);

(D) Aggravated assault and battery under W.S. 6-2-502;

(E) Child abuse under W.S. 6-2-503; or

(F) Reckless endangering under W.S. 6-2-504.

(iii) By imprisonment for not more than five (5) years, a fine of not more than two thousand dollars ($2,000.00), or both, if within the previous ten (10) years, the person has been convicted of domestic battery two (2) or more times or has been convicted of domestic battery and the following or similar offense against another household member:

(A) Domestic assault under W.S. 6-2-510;

(B) Simple assault under W.S. 6-2-501(a);

(C) Battery under W.S. 6-2-501(b);

(D) Aggravated assault and battery under W.S. 6-2-502;

(E) Child abuse under W.S. 6-2-503; or

(F) Reckless endangering under W.S. 6-2-504.

(c) If a person sentenced under paragraph (b)(ii) of this section is placed on probation, the court may, notwithstanding any other provision of law, impose a term of probation exceeding the maximum imprisonment of one (1) year, provided the term or probation, including extensions, shall not exceed two (2) years.

(d) As used in this section:

(i) "Convicted" means a person has been convicted upon a plea of guilty or no contest or has been found guilty;

(ii) "Household member" means as defined in W.S. 35-21-102;

(iii) "Similar offense" means a substantially similar law of this or any other state, tribe or territory.






ARTICLE 6 - JUSTIFICATION

6-2-601. Applicability of article.

6-2-601. Applicability of article.

The common law shall govern in all cases not governed by this article.



6-2-602. Use of force in self defense.

6-2-602. Use of force in self defense.

(a) A person is presumed to have held a reasonable fear of imminent peril of death or serious bodily injury to himself or another when using defensive force that is intended or likely to cause death or serious bodily injury to another if:

(i) The intruder against whom the defensive force was used was in the process of unlawfully and forcefully entering, or had unlawfully and forcibly entered, another's home or habitation or, if that intruder had removed or was attempting to remove another against his will from his home or habitation; and

(ii) The person who uses defensive force knew or had reason to believe that an unlawful and forcible entry or unlawful and forcible act was occurring.

(b) The presumption set forth in subsection (a) of this section does not apply if:

(i) The person against whom the defensive force is used has a right to be in or is a lawful resident of the home or habitation, such as an owner, lessee or titleholder, and there is not an injunction for protection from domestic violence or a written pretrial supervision order of no contact against that person;

(ii) The person sought to be removed is a child or grandchild, or is otherwise in the lawful custody or under the lawful guardianship of, the person against whom the defensive force is used; or

(iii) The person against whom the defensive force is used is a peace officer who enters or attempts to enter another's home or habitation in the performance of his official duties.

(c) A person who unlawfully and by force enters or attempts to enter another's home or habitation is presumed to be doing so with the intent to commit an unlawful act involving force or violence.

(d) As used in this section:

(i) "Habitation" means any structure which is designed or adapted for overnight accommodation, including, but not limited to, buildings, modular units, trailers, campers and tents;

(ii) "Home" means any occupied residential dwelling place.






ARTICLE 7 - HUMAN TRAFFICKING

6-2-701. Definitions.

6-2-701. Definitions.

(a) As used in this article:

(i) "Benefit" means anything of value;

(ii) "Coercion" means any one (1) or more of the following:

(A) The use or threat of force, abduction, serious harm to or physical restraint against any individual;

(B) The use of a scheme, plan, pattern or fraudulent statement with intent to cause an individual to believe that failure to perform an act will result in serious harm to or physical restraint against any individual;

(C) The abuse or threatened abuse of the law or legal process;

(D) The abuse of a position of power or taking advantage of a position of vulnerability;

(E) Providing a controlled substance to an individual for the purpose of controlling the person's behavior;

(F) Interfering with lawful custody of or access to an individual's children;

(G) The destruction of, taking of or the threat to destroy or take an individual's identification document;

(H) The use of an individual's personal services as security payment or satisfaction for a real or purported debt if:

(I) The reasonable value of the services is not applied toward the liquidation of the debt;

(II) The length of the services is not limited and their nature is not defined;

(III) The principal amount of the debt does not reasonably reflect the value of the items or services for which the debt was incurred; or

(IV) The individual is prevented from acquiring accurate and timely information about the disposition of the debt.

(iii) "Commercial sex act" means any sexual act for which anything of value is given to, promised or received by a person in exchange for the sexual act;

(iv) "Deception" means:

(A) A person's creation or confirmation of an individual's impression of material fact or event which is false and which the person knows or has reason to believe is false, including:

(I) The nature of labor or services to be provided;

(II) The fundamental conditions of labor; or

(III) The extent to which the individual will be free to leave the individual's place of residence or workplace; and

(B) The promise of a benefit to or performance of a service to an individual which the person does not intend to be delivered or performed.

(v) "Financial harm" means a detrimental position in relation to wealth, property or other monetary benefits that occurs as a result of another person's illegal act including, but not limited to, blackmail, promoting of prostitution or illegal employment contracts;

(vi) "Forced services" means services performed or provided by a person that are obtained or maintained by another person who:

(A) Causes or threatens to cause serious harm to any person;

(B) Physically restrains or threatens to physically restrain another person;

(C) Abuses or threatens to abuse the law or legal process;

(D) Knowingly destroys, conceals, removes or confiscates any actual or purported passport or other immigration document, or any other actual or purported government identification document, of another person;

(E) Engages in blackmail; or

(F) Causes or threatens to cause financial harm to any person.

(vii) "Identification document" includes a passport, driver's license, immigration document, travel document and any other government issued identification document;

(viii) "Labor" means work of economic or financial value;

(ix) "Minor" means any natural person younger than eighteen (18) years of age;

(x) "Pecuniary damage" means all damages which a victim could recover against the defendant in a civil action arising out of the same facts or event, including damages for wrongful death. It does not include punitive damages and damages for pain, suffering, mental anguish and loss of consortium;

(xi) "Person" means an individual, partnership, corporation, joint stock company or any other association or entity, public or private;

(xii) "Restitution" means full or partial payment of pecuniary damage to a victim;

(xiii) "Serious harm" means physical or nonphysical harm or property damage, including, but not limited to, bodily injury as defined in W.S. 6-1-104(a)(i), economic loss as defined in W.S. 1-40-102(a)(v), personal injury as defined in W.S. 1-40-102(a)(vii) or reputational harm sufficient to compel a reasonable person of the same background and in the same circumstance of the victim, to perform or to continue performing labor, a service or a commercial sex act in order to avoid incurring that harm;

(xiv) "Services" means activities resulting from a relationship between a person and the actor in which the person performs activities under the supervision of or for the benefit of the actor. Commercial sexual activity is "services" in this article. Nothing in this definition may be construed to legitimize or legalize prostitution;

(xv) "Victim" means the person alleged to have been subjected to human trafficking;

(xvi) "This act" means W.S. 6-2-701 through 6-2-710.



6-2-702. Human trafficking in the first degree; penalty.

6-2-702. Human trafficking in the first degree; penalty.

(a) A person is guilty of human trafficking in the first degree when the person intentionally or knowingly recruits, transports, transfers, harbors, receives, provides, obtains, isolates, maintains or entices an individual for the purpose of:

(i) Forced labor or servitude in violation of W.S. 6-2-704;

(ii) Sexual servitude in violation of W.S. 6-2-705; or

(iii) Sexual servitude of a minor in violation of W.S. 6-2-706.

(b) Human trafficking in the first degree is a felony punishable by imprisonment for not less than five (5) nor more than fifty (50) years unless the victim is a minor in which case it is a felony punishable by imprisonment for not less than twenty-five (25) nor more than fifty (50) years and a fine of not more than ten thousand dollars ($10,000.00), or both.



6-2-703. Human trafficking in the second degree; penalty.

6-2-703. Human trafficking in the second degree; penalty.

(a) A person is guilty of human trafficking in the second degree when the person recklessly recruits, transports, transfers, harbors, receives, provides, obtains, isolates, maintains or entices an individual for the purpose of:

(i) Forced labor or servitude in violation of W.S. 6-2-704;

(ii) Sexual servitude in violation of W.S. 6-2-705;

(iii) Sexual servitude of a minor in violation of W.S. 6-2-706.

(b) Human trafficking in the second degree is a felony punishable by imprisonment for not less than two (2) nor more than twenty (20) years and a fine of not more than ten thousand dollars ($10,000.00), or both.



6-2-704. Forced labor or servitude; penalty.

6-2-704. Forced labor or servitude; penalty.

(a) A person is guilty of forced labor or servitude when the person intentionally, knowingly or recklessly uses coercion, deception or fraud to compel an individual to provide forced services.

(b) Intentionally, knowingly or recklessly compelling forced labor or servitude is a felony punishable by imprisonment for not more than fifteen (15) years and a fine of not more than ten thousand dollars ($10,000.00), or both.



6-2-705. Sexual servitude of adult.

6-2-705. Sexual servitude of adult.

(a) A person is guilty of sexual servitude of an adult when the person intentionally, knowingly or recklessly uses coercion, deception or fraud to compel an individual eighteen (18) years of age or older to engage in commercial sexual services.

(b) Intentionally, knowingly or recklessly compelling the sexual servitude of an adult is a felony punishable by imprisonment for not more than three (3) years and a fine of not more than three thousand dollars ($3,000.00), or both.



6-2-706. Sexual servitude of a minor.

6-2-706. Sexual servitude of a minor.

(a) A person is guilty of sexual servitude of a minor when the person intentionally, knowingly or recklessly offers, obtains, procures or provides an individual less than eighteen (18) years of age to engage in commercial sexual services.

(b) Intentionally, knowingly or recklessly compelling the sexual servitude of a minor is a felony punishable by imprisonment for not more than five (5) years and a fine of not more than five thousand dollars ($5,000.00), or both.

(c) It is not a defense in a prosecution under this section that the individual consented to engage in commercial sexual services or that the defendant reasonably believed the individual was at least eighteen (18) years of age.



6-2-707. Patronizing a victim of sexual servitude.

6-2-707. Patronizing a victim of sexual servitude.

(a) A person is guilty of patronizing a victim of sexual servitude when the person pays, agrees to pay or offers to pay anything of value so that the person or another may engage in sexual activity with an individual when the person knows that the individual is a victim of sexual servitude in violation of W.S. 6-2-705 or 6-2-706.

(b) Patronizing a victim of sexual servitude is a felony punishable by a fine of not more than five thousand dollars ($5,000.00), imprisonment for not more than three (3) years, or both.



6-2-708. Victim defenses; vacating convictions.

6-2-708. Victim defenses; vacating convictions.

(a) A victim of human trafficking is not criminally liable for any commercial sex act or other criminal acts committed as a direct result of, or incident to, being a victim of human trafficking in violation of W.S. 6-2-702 through 6-2-707.

(b) A victim of human trafficking who is a minor shall be deemed a child in need of supervision in accordance with the Children in Need of Supervision Act or a neglected child in accordance with the Child Protection Act.

(c) At any time after the entry of a conviction, the court in which it was entered may vacate the conviction if the defendant's participation in the offense is found to have been the result of having been a victim. Official documentation of the defendant's status as a victim at the time of the offense from a federal, state or local government agency shall create a presumption that the defendant's participation in the offense was a result of having been a victim, but shall not be required for granting a motion under this section.



6-2-709. Victims' rights; services.

6-2-709. Victims' rights; services.

(a) As soon as possible after the initial encounter with a person who reasonably appears to a law enforcement agency, district or county and prosecuting attorneys' office to be a victim of human trafficking, the agency or office shall:

(i) Notify the victim services division within the office of the attorney general that the person may be eligible for services under this article; and

(ii) Make a preliminary assessment of whether the victim or possible victim of human trafficking appears to meet the criteria for certification as a victim of a severe form of trafficking in persons as defined in the Trafficking Victims Protection Act, 22 U.S.C. section 7105, or appears to be otherwise eligible for any federal, state or local benefits and services. If it is determined that the victim appears to meet such criteria, the agency or office shall report the finding to the victim and shall refer the victim to services available, including legal service providers. If the possible victim is a minor or is a vulnerable adult, the agency or office shall also notify the department of family services.

(b) The attorney general, a district or county and prosecuting attorney or any law enforcement official shall certify in writing to the United States Department of Justice or other federal agency, such as the United States Department of Homeland Security, that an investigation or prosecution under this article has begun and the individual who is a likely victim of a crime described in this article is willing to cooperate or is cooperating with the investigation to enable the individual, if eligible under federal law, to qualify for an appropriate special immigrant visa and to access available federal benefits. Cooperation with law enforcement shall not be required of victims of a crime described in this article who are minors. This certification shall be made available to the victim and the victim's designated legal representative.

(c) Victims of human trafficking under W.S. 6-2-702 through 6-2-706 shall be informed of the rights enumerated in this section, the victim's right to informed consent and the victim's rights as a victim of crime. The victim shall also be informed of available housing, educational, medical, legal and advocacy services.

(d) Victims of human trafficking are entitled to restitution and forms of compensation under the Crime Victims Compensation Act.

(e) In a prosecution for an offense under this article, police and prosecuting agencies shall keep the identity of the victim and the victim's family confidential. The prosecutor shall take reasonable steps to protect the victim and the victim's family from being revictimized.



6-2-710. Restitution.

6-2-710. Restitution.

(a) In addition to any other punishment prescribed by law, upon conviction for felony under this article, the court shall order a defendant to pay mandatory restitution to each victim as determined under W.S. 7-9-103 and 7-9-114.

(b) If the victim of human trafficking to whom restitution has been ordered dies before restitution is paid, any restitution ordered shall be paid to the victim's heir or legal representative provided that the heir or legal representative has not benefited in any way from the trafficking.

(c) The return of the victim of human trafficking to the victim's home country or other absence of the victim from the jurisdiction shall not limit the victim's right to receive restitution pursuant to this section.









CHAPTER 3 - OFFENSES AGAINST PROPERTY

ARTICLE 1 - ARSON AND RELATED OFFENSES

6-3-101. Arson; first degree; aggravated arson; penalties.

6-3-101. Arson; first degree; aggravated arson; penalties.

(a) A person is guilty of first-degree arson if he maliciously starts a fire or causes an explosion with intent to destroy or damage an occupied structure.

(b) First-degree arson is a felony punishable by:

(i) Imprisonment for not more than twenty (20) years;

(ii) A fine of not more than the greater of twenty thousand dollars ($20,000.00) or two (2) times the face amount of the insurance if the fire was started to cause collection of insurance for the loss; or

(iii) Both fine and imprisonment.

(c) A person is guilty of aggravated arson if he maliciously starts a fire or causes an explosion with intent to destroy an occupied structure, under circumstances evidencing reckless disregard for human life, and serious bodily injury or death occurs to another person, either at the scene or while in emergency response to the incident.

(d) Aggravated arson is a felony punishable by:

(i) Imprisonment for not more than thirty (30) years;

(ii) A fine of not more than the greater of twenty thousand dollars ($20,000.00) or two (2) times the face amount of the insurance if the fire was started to cause collection of insurance for the loss; or

(iii) Both fine and imprisonment.



6-3-102. Arson; second degree; penalties.

6-3-102. Arson; second degree; penalties.

(a) A person is guilty of second-degree arson if he starts a fire or causes an explosion with intent to destroy or damage any property to cause collection of insurance for the loss.

(b) Second-degree arson is a felony punishable by imprisonment for not more than ten (10) years, a fine of not more than two (2) times the face amount of the insurance, or both.



6-3-103. Arson; third degree; penalties.

6-3-103. Arson; third degree; penalties.

(a) A person is guilty of third-degree arson if he intentionally starts a fire or causes an explosion and intentionally, recklessly or with criminal negligence:

(i) Places another in danger of bodily injury; or

(ii) Destroys or damages any property of another which has a value of two hundred dollars ($200.00) or more.

(b) Third-degree arson is a felony punishable by imprisonment for not more than five (5) years, a fine of not more than five thousand dollars ($5,000.00), or both.

(c) For purposes of this article, "property of another" means a building, or other property, whether real or personal, in which any person or entity other than the offender has an interest, including an insurance or mortgage interest, which the offender has no authority to defeat or impair, even though the offender may also have an interest in the building or property.



6-3-104. Arson; fourth degree; penalties.

6-3-104. Arson; fourth degree; penalties.

(a) A person is guilty of fourth-degree arson if he intentionally starts a fire or causes an explosion and intentionally, recklessly or with criminal negligence destroys or damages any property of another as defined in W.S. 6-3-103(c) which has a value of less than two hundred dollars ($200.00).

(b) Fourth-degree arson is a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than seven hundred fifty dollars ($750.00), or both.



6-3-105. Negligently burning woods, prairie or grounds; penalties.

6-3-105. Negligently burning woods, prairie or grounds; penalties.

(a) A person is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if he, without permission of the owner and acting with criminal negligence:

(i) Sets fire to any woods, prairie or grounds or to anything on any woods, prairie or grounds which is the property of another; or

(ii) Allows a fire to pass from the owner's woods, prairie or grounds to the injury or destruction of any property of another.



6-3-106. Failure to extinguish or contain fire in woods or prairie; penalty.

6-3-106. Failure to extinguish or contain fire in woods or prairie; penalty.

A person is guilty of a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00) if he lights a fire in any woods or on any prairie and leaves the vicinity of the fire without extinguishing it or containing it so it does not spread and is not likely to spread.



6-3-107. Throwing burning substance from vehicle; penalties.

6-3-107. Throwing burning substance from vehicle; penalties.

A person who throws a burning substance from a vehicle is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.



6-3-108. Definitions for W.S. 6-3-108 through 6-3-110.

6-3-108. Definitions for W.S. 6-3-108 through 6-3-110.

(a) As used in W.S. 6-3-108 through 6-3-110:

(i) "Authorized agency" means any of the following agencies or officials when authorized or required to investigate or prosecute alleged arson:

(A) The state fire marshal or his designee;

(B) A county and prosecuting or district attorney;

(C) The attorney general or his designee;

(D) A fire department;

(E) A county sheriff's department, the Wyoming state highway patrol or municipal police department;

(F) The federal bureau of investigation or any other federal agency;

(G) The United States attorney's office; and

(H) The state insurance commissioner or his designee.



6-3-109. Information provided by insurers; notice of nonaccidental fires; release of information; immunity.

6-3-109. Information provided by insurers; notice of nonaccidental fires; release of information; immunity.

(a) Upon receipt of a written request from an authorized agency, an insurance company shall release to the authorized agency all information requested by the agency relating to a fire loss. The information may include:

(i) The application for the policy;

(ii) Insurance policy information relevant to the insured;

(iii) Policy premium payment records;

(iv) The insured's history of claims; and

(v) Material from an investigation of the loss, including statements, proof of loss and other relevant information.

(b) An insurance company which has reason to believe a fire loss was caused by other than accident shall notify an authorized agency in writing and upon request shall provide all information developed in the company's inquiry into the fire loss. Notice to any authorized agency is sufficient notice under W.S. 6-3-108 through 6-3-110.

(c) Upon request, an authorized agency may release to any other authorized agency information obtained pursuant to subsections (a) and (b) of this section.

(d) An insurance company which provided information to an authorized agency pursuant to subsections (a) and (b) of this section may request relevant information from an authorized agency. Within a reasonable time, the authorized agency may provide the requested information.

(e) Any insurance company or person acting in its behalf or authorized agency who releases information, whether oral or written, is immune from any liability arising out of a civil action or any penalty resulting from a criminal prosecution which occurs incident to the release of the information unless willful misstatement, attempted duress or malice is shown.



6-3-110. Information to be held in confidence.

6-3-110. Information to be held in confidence.

An authorized agency or insurance company which receives information pursuant to W.S. 6-3-108 through 6-3-110 shall hold the information in confidence except when release is authorized by the source of the information, by W.S. 6-3-108 through 6-3-110 or by a court of competent jurisdiction.



6-3-111. Possession, manufacture, transportation and sale of explosives, improvised explosive device, or incendiary apparatus with unlawful intent prohibited; penalties; definition; exception.

6-3-111. Possession, manufacture, transportation and sale of explosives, improvised explosive device, or incendiary apparatus with unlawful intent prohibited; penalties; definition; exception.

(a) As used in this section:

(i) "Explosive" means any chemical or mechanical compound, substance or mixture that is commonly used or intended to cause an explosion and which contains any oxidizing and combustive units or other ingredients in such proportions, quantities or packing that an ignition by fire, friction, concussion, percussion or by detonation of any part of the compound or mixture is likely to cause such a sudden generation of heated gases that the resultant gaseous pressures are capable of producing destructive effects on nearby objects, or of destroying life or limb;

(ii) "Improvised explosive device" means any device, not commercially manufactured in the ordinary course of interstate commerce, which contains explosives as defined by paragraph (i) of this subsection;

(iii) "Incendiary apparatus" means any fuse, accelerant, time delay ignition apparatus, mechanism, device or material or combination of materials designed, devised or reasonably calculated to cause, spread or accelerate the rate of burning of a fire, or to cause additional damage at or by a fire, or to cause an explosion in connection with a fire;

(iv) The terms "explosive," "improvised explosive device" and "incendiary apparatus" shall be construed to include and refer to any explosive, incendiary, bomb, grenade, rocket having a propellant charge of more than four (4) ounces, missile having an explosive or incendiary charge of more than one-quarter (1/4) ounce, mine or similar device containing or represented to contain any poison gas, nerve gas, biological agent or other chemical or substance capable of causing death or serious physical injury.

(b) Any person who possesses, manufactures, transports, sells or delivers to another person any explosive, improvised explosive device, or incendiary apparatus, with the intent unlawfully to endanger the life or physical well being of another, to commit assault or battery or to inflict bodily harm or injury upon the person of another, or with the intent to assist another person to do the same, is guilty of a felony. Upon conviction, he shall be punished by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both.

(c) Any person who possesses, manufactures, transports, sells or delivers to another person any explosive, improvised explosive device, or incendiary apparatus, with the intent to cause injury or damage to the property of another as defined in W.S. 6-3-103(c), or with the intent to assist another person to do the same, is guilty of a felony. Upon conviction, he shall be punished by imprisonment for not more than five (5) years, a fine of not more than five thousand dollars ($5,000.00), or both.

(d) A person is guilty of intimidation by explosive device if he knowingly, and with the intent to threaten, intimidate or terrorize another person, uses any object or material and represents it to be an explosive, improvised explosive device or incendiary apparatus, and thereby places another person in reasonable fear of imminent physical harm. Upon conviction he shall be punished by imprisonment for not more than five (5) years, a fine of not more than ten thousand dollars ($10,000.00), or both.

(e) Nothing contained in this section shall be construed to apply to any law enforcement officer if performed in the lawful performance of his official duties, nor to any person customarily engaged in the lawful business of manufacture, transportation, sale or use of such materials and devices, if performed in the ordinary course of business and without the criminal intent described in this section, nor to any person actually and lawfully engaged in demolition activity on a ranch, farm or construction site with the authority of the owner thereof, and acting without the criminal intent described in this section.



6-3-112. Preventing or obstructing extinguishment of fire; interference with firefighter; penalties.

6-3-112. Preventing or obstructing extinguishment of fire; interference with firefighter; penalties.

(a) A person who willfully injures, destroys, removes or in any manner interferes with the use of any vehicle, tools, equipment, water supplies, hydrants, towers, buildings, communications facilities, or other instruments or facilities used in the detection, reporting, suppression or extinguishing of fire is guilty of a misdemeanor. Upon conviction, he shall be punished by imprisonment for not more than one (1) year, a fine of not more than one thousand dollars ($1,000.00), or both.

(b) A person who willfully and unreasonably hinders or interferes with a firefighter in the performance of his official duties, or attempts to do so with the intention of interfering with the firefighting effort, is guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment for not more than one (1) year, a fine of not more than one thousand dollars ($1,000.00), or both.






ARTICLE 2 - PROPERTY DESTRUCTION AND DEFACEMENT

6-3-201. Property destruction and defacement; grading; penalties; aggregated costs or values.

6-3-201. Property destruction and defacement; grading; penalties; aggregated costs or values.

(a) A person is guilty of property destruction and defacement if he knowingly defaces, injures or destroys property of another without the owner's consent.

(b) Property destruction and defacement is:

(i) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the cost of restoring injured property or the value of the property if destroyed is less than one thousand dollars ($1,000.00);

(ii) Repealed by Laws 1985, ch. 44, 2.

(iii) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the cost of restoring injured property or the value of the property if destroyed is one thousand dollars ($1,000.00) or more.

(c) If a series of injuries results from a single continuing course of conduct, a single violation of this section may be charged and penalties imposed based upon the aggregate cost or value of the property injured or destroyed.



6-3-202. Altering landmarks; penalties.

6-3-202. Altering landmarks; penalties.

(a) A person is guilty of altering landmarks if, with intent to destroy or deface the mark on a monument, landmark or bearing-tree designating the corner or boundary of a tract of land, he knowingly:

(i) Displaces the monument or landmark;

(ii) Defaces or alters the mark; or

(iii) Breaks, cuts down or removes the monument, landmark or bearing-tree.

(b) Altering landmarks is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.



6-3-203. Cruelty to animals; penalties; limitation on manner of destruction.

6-3-203. Cruelty to animals; penalties; limitation on manner of destruction.

(a) A person commits cruelty to animals if he knowingly and with intent to cause death, injury or undue suffering:

(i) Overrides an animal or drives an animal when overloaded; or

(ii) Unnecessarily or cruelly beats, tortures, torments, injures, mutilates or attempts to kill an animal; or

(iii) Carries an animal in a manner that poses undue risk of injury or death.

(b) A person commits cruelty to animals if he has the charge and custody of any animal and unnecessarily fails to provide it with the proper food, drink or protection from the weather, or cruelly abandons the animal, or in the case of immediate, obvious, serious illness or injury, fails to provide the animal with appropriate care.

(c) A person commits aggravated cruelty to animals if he:

(i) Repealed by Laws 1987, ch. 91, 2.

(ii) Owns, possesses, keeps or trains fowls or dogs with the intent to allow the dog or fowl to engage in an exhibition of fighting with another dog or fowl;

(iii) Repealed by Laws 1987, ch. 91, 2.

(iv) For gain causes or allows any dog or fowl to fight with another dog or fowl;

(v) Knowingly permits any act prohibited under paragraphs (ii) or (iv) of this subsection on any premises under his charge or control; or

(vi) Promotes any act prohibited under paragraphs (ii) or (iv) of this subsection.

(d) A person shall not destroy an animal by the use of a high-altitude decompression chamber or a carbon monoxide gas chamber utilizing a gasoline engine. This subsection is uniformly applicable to all cities and towns.

(e) Unless punishable under subsection (n) of this section, a violation of this section is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both except that a subsequent offense is a high misdemeanor punishable by not more than one (1) year imprisonment, a fine of not more than five thousand dollars ($5,000.00), or both.

(f) Nothing in subsection (c) of this section may be construed to prohibit:

(i) The use of dogs in the management of livestock by the owner of the livestock, his employees or agents or other persons in lawful custody of the livestock;

(ii) The use of dogs or raptors in hunting; or

(iii) The training of dogs or raptors or the use of equipment in the training of dogs or raptors for any purpose not prohibited by law;

(iv) Repealed By Laws 2000, Ch. 86, 2.

(v) Repealed By Laws 2000, Ch. 86, 2.

(vi) Repealed By Laws 2000, Ch. 86, 2.

(g) A person commits cruelty to animals if he is knowingly present at any place where an exhibition of fighting of fowls or dogs is occurring for amusement or gain.

(h) If a person convicted of a violation of this section is also the owner of the animal, the court may require the person to forfeit ownership of the animal to the county in which the person is convicted. This subsection shall not affect the interest of any secured party or other person who has not participated in the offense.

(j) In addition to any sentence and penalties imposed under subsections (e), (h) and (n) of this section, the court may:

(i) Require the defendant to pay all reasonable costs incurred in providing necessary food and water, veterinary attention and treatment for any animal affected; and

(ii) Prohibit or limit the defendant's ownership, possession or custody of animals, as the court deems appropriate.

(k) Each animal affected by the defendant's conduct may constitute a separate count for the purposes of prosecution, conviction, sentencing and penalties under this section.

(m) Nothing in subsection (a), (b) or (n) of this section shall be construed to prohibit:

(i) A person from humanely destroying an animal;

(ii) The use of industry accepted agricultural and livestock practices on livestock;

(iii) Rodeo events, whether the event is performed in a rodeo, jackpot or otherwise; or

(iv) The hunting, capture or destruction of any predatory animal or other wildlife in any manner not otherwise prohibited by law.

(n) A person commits a felony if he commits aggravated cruelty to animals as defined in subsection (c) of this section or knowingly and with intent to cause death, injury or undue suffering, cruelly beats, tortures, torments, injures or mutilates an animal resulting in the death or required euthanasia of the animal. A felony under this subsection or subsection (c) of this section is punishable by not more than two (2) years imprisonment, a fine of not more than five thousand dollars ($5,000.00), or both.

(o) There is created the "cruelty to household pet animals protection account." Funds shall be credited to the account as provided by law. Funds in the account are continuously appropriated to the attorney general to reimburse county law enforcement agencies for eligible expenses regarding household pet animal cruelty cases under subsection (p) of this section. The attorney general shall develop rules and regulations to establish eligible expenses and to determine how county law enforcement agencies will be reimbursed for the costs of any household pet animal cruelty case, in an amount not to exceed ninety percent (90%) in any particular case. Any reimbursement under this subsection shall be contingent upon available funding and upon a showing that the agency has made reasonable efforts to seek reimbursement from the offender of expenses incurred by the agency, as permitted by law. All funds in the account may be used for and are continuously appropriated for eligible expenses authorized to be made under this subsection. The cruelty to household pet animals protection account shall be a permanent, nonreversion account within the state auditor's office. As used in this subsection and subsection (p) of this section, "household pet" means any privately owned dog, cat, rabbit, guinea pig, hamster, mouse, gerbil, ferret, bird, fish, reptile, amphibian, invertebrate or any other species of domesticated animal sold, transferred or retained for the purpose of being kept as a pet in or near a house. "Household pet" shall not include any livestock as defined in W.S. 23-1-102(a)(xvi).

(p) A person commits household pet animal cruelty if he:

(i) Keeps any household pet in a manner that results in chronic or repeated serious physical harm to the household pet; or

(ii) Keeps the household pet confined in conditions which constitute a public health hazard.



6-3-204. Littering; penalties.

6-3-204. Littering; penalties.

(a) A person is guilty of littering if he places, throws, scatters or deposits garbage, debris, refuse or waste material, objects or substances, including abandoned or junked vehicles, upon the property of another. Operators of motor vehicles are responsible under this section for the disposition or ejection of garbage, debris or other material from the vehicle while the vehicle is being operated on the roads or highways of this state.

(b) This section does not apply to discharges which are regulated, controlled or limited by air, land or water quality laws or regulations.

(c) Littering is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both. Littering, involving the disposal of a container with body fluids along a highway right of way, is a misdemeanor punishable by imprisonment for not more than nine (9) months, a fine of not more than one thousand dollars ($1,000.00), or both. The court may suspend all or a part of a sentence imposed under this section and require the person convicted of littering to perform up to forty (40) hours of labor in the form of cleaning litter debris from public roads, parks or other public areas or facilities.

(d) In addition to any other peace officer, game and fish law enforcement personnel qualified pursuant to W.S. 9-1-701 through 9-1-707 are authorized to enforce the provisions of this section.






ARTICLE 3 - BURGLARY AND CRIMINAL INTRUSION

6-3-301. Burglary; aggravated burglary; penalties.

6-3-301. Burglary; aggravated burglary; penalties.

(a) A person is guilty of burglary if, without authority, he enters or remains in a building, occupied structure or vehicle, or separately secured or occupied portion thereof, with intent to commit theft or a felony therein.

(b) Except as provided in subsection (c) of this section, burglary is a felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both.

(c) Aggravated burglary is a felony punishable by imprisonment for not less than five (5) years nor more than twenty-five (25) years, a fine of not more than fifty thousand dollars ($50,000.00), or both, if, in the course of committing the crime of burglary, the person:

(i) Is or becomes armed with or uses a deadly weapon or a simulated deadly weapon;

(ii) Knowingly or recklessly inflicts bodily injury on anyone; or

(iii) Attempts to inflict bodily injury on anyone.

(d) As used in this section "in the course of committing the crime" includes the time during which an attempt to commit the crime or in which flight after the attempt or commission occurred.



6-3-302. Criminal entry; penalties; affirmative defenses.

6-3-302. Criminal entry; penalties; affirmative defenses.

(a) A person is guilty of criminal entry if, without authority, he knowingly enters a building, occupied structure, vehicle or cargo portion of a truck or trailer, or a separately secured or occupied portion of those enclosures.

(b) It is an affirmative defense to prosecution under this section that:

(i) The entry was made because of a mistake of fact or to preserve life or property in an emergency;

(ii) The enclosure was abandoned;

(iii) The enclosure was at the time open to the public and the person complied with all lawful conditions imposed on access to or remaining in the enclosure; or

(iv) The person reasonably believed that the owner of the enclosure, or other person empowered to license access to the enclosure, would have authorized him to enter.

(c) Criminal entry is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.



6-3-303. Criminal trespass; penalties.

6-3-303. Criminal trespass; penalties.

(a) A person is guilty of criminal trespass if he enters or remains on or in the land or premises of another person, knowing he is not authorized to do so, or after being notified to depart or to not trespass. For purposes of this section, notice is given by:

(i) Personal communication to the person by the owner or occupant, or his agent, or by a peace officer; or

(ii) Posting of signs reasonably likely to come to the attention of intruders.

(b) Criminal trespass is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.

(c) This section does not supersede W.S. 1-21-1003.



6-3-304. Possession of burglar's tools; penalties.

6-3-304. Possession of burglar's tools; penalties.

(a) A person is guilty of possession of burglar's tools if he possesses an explosive, tool, instrument or other article adapted, designed or commonly used for committing or facilitating the commission of a crime involving forcible entry into buildings or occupied structures with intent to use the article possessed in the commission of such a crime.

(b) Possession of burglar's tools is a felony punishable by imprisonment for not more than three (3) years, a fine of not more than three thousand dollars ($3,000.00), or both.



6-3-305. Breaking, opening or entering of coin machine with intent to commit theft; penalties.

6-3-305. Breaking, opening or entering of coin machine with intent to commit theft; penalties.

A person is guilty of a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than one thousand dollars ($1,000.00), or both, if he breaks, opens or enters a coin machine with intent to commit theft.



6-3-306. Forcible entry or detainer; penalty.

6-3-306. Forcible entry or detainer; penalty.

A person is guilty of a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00), if he violently takes or keeps possession of land without authority of law.



6-3-307. Unlawful entry into an occupied structure; penalty.

6-3-307. Unlawful entry into an occupied structure; penalty.

(a) A person is guilty of unlawful entry into an occupied structure if, without authority, he enters or remains in an occupied structure and attempts to commit or commits battery as defined in W.S. 6-2-501 or domestic battery as defined in W.S. 6-2-511.

(b) Unlawful entry into an occupied structure is a felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both.

(c) As used in this section:

(i) "Occupied structure" means a structure, other than a vehicle, whether or not a person is actually present:

(A) Where any person lives; or

(B) Which is used for overnight accommodation or overnight shelter of persons.






ARTICLE 4 - LARCENY AND RELATED OFFENSES

6-3-401. Definitions.

6-3-401. Definitions.

(a) As used in this article:

(i) Repealed By Laws 2013, Ch. 191, 3.

(ii) "Deprive" means:

(A) To withhold property of another permanently or for so extended a period as to appropriate a major portion of its economic value or with intent to restore only upon payment of reward or other compensation; or

(B) To dispose of the property so as to make it unlikely that the owner will recover it.

(iii) "This article" means W.S. 6-3-401 through 6-3-413.



6-3-402. Theft; penalties.

6-3-402. Theft; penalties.

(a) A person is guilty of theft if he knowingly takes or exercises unauthorized control over or makes an unauthorized transfer of an interest in the property of another person with the purpose of depriving the other person of the property.

(b) Repealed By Laws 2013, Ch. 191, 3.

(c) Theft is:

(i) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the value of the property is one thousand dollars ($1,000.00) or more; or

(ii) Repealed by Laws 1984, ch. 44, 3.

(iii) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the value of the property is less than one thousand dollars ($1,000.00).

(d) Repealed By Laws 2013, Ch. 191, 3.

(e) Repealed By Laws 2013, Ch. 191, 3.

(f) Repealed By Laws 2013, Ch. 191, 3.



6-3-403. Wrongful taking or disposing of property; venue of indictment.

6-3-403. Wrongful taking or disposing of property; venue of indictment.

(a) A person who buys, receives, conceals or disposes of property which he knows, believes or has reasonable cause to believe was obtained in violation of law is guilty of:

(i) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the value of the property is one thousand dollars ($1,000.00) or more; or

(ii) Repealed by Laws 1984, ch. 44, 3.

(iii) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the value of the property is less than one thousand dollars ($1,000.00).

(b) A person may be indicted under this section in the county where he received or possessed the property, notwithstanding the wrongful taking occurred in another county.



6-3-404. Shoplifting; altering or removing price tags and markers; penalties.

6-3-404. Shoplifting; altering or removing price tags and markers; penalties.

(a) A person who willfully conceals or takes possession of property offered for sale by a wholesale or retail store without the knowledge or consent of the owner and with intent to convert the property to his own use without paying the purchase price is guilty of:

(i) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the value of the property is one thousand dollars ($1,000.00) or more; or

(ii) Repealed by Laws 1984, ch. 44, 3.

(iii) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the value of the property is less than one thousand dollars ($1,000.00).

(b) A person who alters, defaces, changes or removes a price tag or marker on or about property offered for sale by a wholesale or retail store with intent to obtain the property at less than the marked or listed price is guilty of:

(i) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the difference between the marked or listed price and the amount actually paid is one thousand dollars ($1,000.00) or more; or

(ii) Repealed by Laws 1984, ch. 44, 3.

(iii) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the difference between the marked or listed price and the amount actually paid is less than one thousand dollars ($1,000.00).



6-3-405. Reasonable detention and interrogation of persons suspected of shoplifting or altering price tag; defense in civil or criminal action.

6-3-405. Reasonable detention and interrogation of persons suspected of shoplifting or altering price tag; defense in civil or criminal action.

(a) A peace officer, merchant or merchant's employee who has reasonable cause to believe a person is violating W.S. 6-3-404 may detain and interrogate the person in regard to the suspected violation in a reasonable manner and for a reasonable time.

(b) In a civil or criminal action for slander, false arrest, false imprisonment, assault, battery or wrongful detention based upon a detention and interrogation pursuant to this section, it is a defense that the peace officer, merchant or merchant's employee had reasonable cause to believe the person was violating W.S. 6-3-404 and the detention and interrogation were conducted in a reasonable manner and for a reasonable time.



6-3-406. Defrauding an innkeeper; penalties; definitions.

6-3-406. Defrauding an innkeeper; penalties; definitions.

(a) A person who, with intent to defraud, procures food, drink or accommodations at a public establishment without paying in accordance with his agreement with the public establishment is guilty of:

(i) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the value of the food, drink or accommodations is one thousand dollars ($1,000.00) or more; or

(ii) Repealed by Laws 1984, ch. 44, 3.

(iii) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the value of the food, drink or accommodations is less than one thousand dollars ($1,000.00).

(b) As used in this section:

(i) "Agreement with a public establishment" means a written or verbal agreement on the price charged for, and the acceptance of, food, beverages, service or accommodations, where the price charged is printed on a menu or schedule of rates shown to or made available by the public establishment to the patron. Acceptance of food, beverages, service or accommodations for which a reasonable charge is made is an agreement with a public establishment;

(ii) "Public establishment" means an establishment selling, or offering for sale, prepared food or beverages, or leasing or renting overnight sleeping accommodations to the public generally. "Public establishment" includes restaurants, cafes, dining rooms, lunch counters, coffee shops, boardinghouses, hotels, motor hotels, motels and rooming houses, unless the rental thereof is on a month-to-month basis or for a longer period of time.



6-3-407. Obtaining property by false pretenses; penalties.

6-3-407. Obtaining property by false pretenses; penalties.

(a) A person who knowingly obtains property from another person by false pretenses with intent to defraud the person is guilty of:

(i) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the value of the property is one thousand dollars ($1,000.00) or more; or

(ii) Repealed by Laws 1984, ch. 44, 3.

(iii) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the value of the property is less than one thousand dollars ($1,000.00).



6-3-408. Theft of services; penalties.

6-3-408. Theft of services; penalties.

(a) A person who, with intent to defraud, obtains services which he knows are available only for compensation, without paying for the services is guilty of:

(i) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the value of the services is one thousand dollars ($1,000.00) or more; or

(ii) Repealed by Laws 1984, ch. 44, 3.

(iii) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the value of the services is less than one thousand dollars ($1,000.00).

(b) A person who tampers or otherwise interferes with or connects to, by any means, whether mechanical, electrical, acoustical or otherwise, any cables, wires or other devices used for distribution of services for the purposes of committing a violation of subsection (a) of this section is guilty of:

(i) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the value of the services is one thousand dollars ($1,000.00) or more; or

(ii) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the value of the services is less than one thousand dollars ($1,000.00).

(c) A person who knowingly manufactures, distributes, sells, or offers for sale, rental or use any decoding or descrambling device or any plan or kit for such device, designed with intent to facilitate an act which constitutes a violation of subsection (a) of this section is guilty of:

(i) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the value of the services is one thousand dollars ($1,000.00) or more; or

(ii) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the value of the services is less than one thousand dollars ($1,000.00).

(d) As used in this section "services" includes, but is not limited to, electric, telephone, cable television, gas, water or sewer services.



6-3-409. Fraudulently obtaining telecommunications services deemed misdemeanor.

6-3-409. Fraudulently obtaining telecommunications services deemed misdemeanor.

(a) A person is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if, with intent to defraud or to aid and abet another to defraud any other person of the lawful charge, in whole or in part, for any telecommunications service, he obtains, attempts to obtain or aids and abets another to obtain or to attempt to obtain any telecommunications service:

(i) By charging the service to an existing telephone number or credit card number without the authority of the subscriber thereto or the legitimate holder thereof;

(ii) By charging the service to a nonexistent, false, fictitious, or counterfeit telephone number or credit card number or to a suspended, terminated, expired, cancelled, or revoked telephone number or credit card number;

(iii) By use of a code, prearranged scheme, or other similar stratagem or device whereby the person, in effect, sends or receives information;

(iv) By installing, rearranging, or tampering with any facilities or equipment, whether physically, inductively, acoustically, or electronically; or

(v) By any other trick, stratagem, impersonation, false pretense, false representation, false statement, contrivance, device, or means.



6-3-410. Value of property may be aggregated in certain cases.

6-3-410. Value of property may be aggregated in certain cases.

The amount of property involved in violations of W.S. 6-3-402 through 6-3-404, 6-3-406 through 6-3-408 and 6-3-412 committed pursuant to a common scheme or the same transaction, whether the property is taken from the same person or different persons, may be aggregated in determining the value of the property.



6-3-411. Unlawful use of theft detection shielding devices; penalty.

6-3-411. Unlawful use of theft detection shielding devices; penalty.

(a) A person commits unlawful use of a theft detection shielding device when he knowingly manufacturers, sells, offers for sale or distributes any laminated or coated bag or device peculiar to shielding and intended to shield merchandise from detection by an electronic or magnetic theft alarm sensor.

(b) A person commits unlawful possession of a theft detection shielding device when he knowingly possesses any laminated or coated bag or device peculiar to and designed for shielding and intended to shield merchandise from detection by an electronic or magnetic theft alarm sensor, with the intent to commit theft.

(c) A person commits unlawful possession of a theft detection device remover when he knowingly possesses any tool or device designed to allow the removal of any theft detection device from any merchandise without the permission of the merchant or person owning or holding the merchandise, with the intent to commit theft.

(d) A person commits the offense of unlawful removal of a theft detection device when he intentionally removes the device from a product prior to purchase without the permission of the merchant or person owning or holding the merchandise.

(e) A person who commits any of the offenses specified under subsections (a) through (d) of this section shall be guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.



6-3-412. Unlawful taking of motor vehicle fuel; penalties.

6-3-412. Unlawful taking of motor vehicle fuel; penalties.

(a) A person who causes a motor vehicle to leave the premises of an establishment at which motor vehicle fuel is offered for retail sale without the person making full payment for motor fuel that was dispensed into the fuel tank of a motor vehicle or into another container is guilty of unlawful taking of motor vehicle fuel. Any person convicted of a second or subsequent offense under this section shall have his driver's license suspended pursuant to W.S. 31-7-128. The court shall forward to the department of transportation a copy of the record pertaining to disposition of the arrest or citation. In addition:

(i) A first conviction under this section is punishable by a fine of not more than seven hundred fifty dollars ($750.00), imprisonment for not more than six (6) months, or both;

(ii) A second or subsequent conviction under this section is punishable by a fine of not more than one thousand dollars ($1,000.00), imprisonment for not more than six (6) months, or both.



6-3-413. Rustling; penalty.

6-3-413. Rustling; penalty.

A person who knowingly takes or exercises unlawful control over or makes an unauthorized transfer of an interest in any horse, mule, sheep, cattle, buffalo or swine with the purpose of depriving the lawful owner or possessor of the same is guilty of livestock rustling. Livestock rustling is a felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both.






ARTICLE 5 - COMPUTER CRIMES

6-3-501. Definitions.

6-3-501. Definitions.

(a) As used in this article:

(i) "Access" means to approach, instruct, communicate with, store data in, retrieve data from, or otherwise make use of any resources of a computer, computer system or computer network;

(ii) "Computer" means an internally programmed, automatic device which performs data processing;

(iii) "Computer network" means a set of related, remotely connected devices and communication facilities including more than one (1) computer system with capability to transmit data among them through communication facilities;

(iv) "Computer program" means an ordered set of data representing coded instructions or statements which when executed by a computer cause the computer to process data;

(v) "Computer software" means a set of computer programs, procedures and associated documentation concerned with the operation of a computer system;

(vi) "Computer system" means a set of related, connected or unconnected, computer equipment, devices or computer software;

(vii) "Computer system services" means providing a computer system or computer network to perform useful work;

(viii) "Financial instrument" means a check, draft, money order, certificate of deposit, letter of credit, bill of exchange, credit card or marketable security;

(ix) "Intellectual property" means data, including programs;

(x) "Property" includes financial instruments, information, electronically produced data, computer software and programs in machine-readable or human-readable form;

(xi) "Trade secret" means the whole or a portion or phase of a formula, pattern, device, combination of devices or compilation of information which is for use, or is used in the operation of a business and which provides the business an advantage or an opportunity to obtain an advantage over those who do not know or use it. "Trade secret" includes any scientific, technical or commercial information including any design, process, procedure, list of suppliers, list of customers, business code or improvement thereof. Irrespective of novelty, invention, patentability, the state of the prior art and the level of skill in the business, art or field to which the subject matter pertains, when the owner of a trade secret takes measures to prevent it from becoming available to persons other than those selected by the owner to have access to it for limited purposes, the trade secret is considered to be:

(A) Secret;

(B) Of value;

(C) For use or in use by the business; and

(D) Providing an advantage or an opportunity to obtain an advantage to the business over those who do not know or use it.



6-3-502. Crimes against intellectual property; penalties.

6-3-502. Crimes against intellectual property; penalties.

(a) A person commits a crime against intellectual property if he knowingly and without authorization:

(i) Modifies data, programs or supporting documentation residing or existing internal or external to a computer, computer system or computer network;

(ii) Destroys data, programs or supporting documentation residing or existing internal or external to a computer, computer system or computer network;

(iii) Discloses or takes data, programs, or supporting documentation having a value of more than seven hundred fifty dollars ($750.00) and which is a trade secret or is confidential, as provided by law, residing or existing internal or external to a computer, computer system or computer network.

(b) A crime against intellectual property is:

(i) A felony punishable by imprisonment for not more than three (3) years, a fine of not more than three thousand dollars ($3,000.00), or both, except as provided in paragraph (ii) of this subsection;

(ii) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the crime is committed with the intention of devising or executing a scheme or artifice to defraud or to obtain property.



6-3-503. Crimes against computer equipment or supplies; interruption or impairment of governmental operations or public services; penalties.

6-3-503. Crimes against computer equipment or supplies; interruption or impairment of governmental operations or public services; penalties.

(a) A person commits a crime against computer equipment or supplies if he knowingly and without authorization, modifies equipment or supplies used or intended to be used in a computer, computer system or computer network. A crime against computer equipment or supplies is:

(i) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, except as provided in paragraph (ii) of this subsection;

(ii) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the crime is committed with the intention of devising or executing a scheme or artifice to defraud or to obtain property.

(b) A person who knowingly and without authorization destroys, injures or damages a computer, computer system or computer network and thereby interrupts or impairs governmental operations or public communication, transportation or supplies of water, gas or other public service, is guilty of a felony punishable by imprisonment for not more than three (3) years, a fine of not more than three thousand dollars ($3,000.00), or both.



6-3-504. Crimes against computer users; penalties.

6-3-504. Crimes against computer users; penalties.

(a) A person commits a crime against computer users if he knowingly and without authorization:

(i) Accesses a computer, computer system or computer network;

(ii) Denies computer system services to an authorized user of the computer system services which, in whole or part, are owned by, under contract to, or operated for, on behalf of, or in conjunction with another.

(b) A crime against computer users is:

(i) A felony punishable by imprisonment for not more than three (3) years, a fine of not more than three thousand dollars ($3,000.00), or both except as provided in paragraph (ii) of this subsection;

(ii) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the crime is committed with the intention of devising or executing a scheme or artifice to defraud or to obtain property.



6-3-505. This article not exclusive.

6-3-505. This article not exclusive.

This article shall not preclude the application of any other provision of the criminal law of this state which applies, or may apply, to any violation of this article, unless the provision is inconsistent with this article.



6-3-506. Computer trespass; penalties.

6-3-506. Computer trespass; penalties.

(a) A person commits a computer trespass if he knowingly, with intent to damage or cause the malfunction of the operation of a computer, computer system or computer network and without authorization transfers or sends electronically into a computer, computer system or computer network or causes to be transferred or sent electronically into a computer, computer system or computer network any malware, or other data, program or other information which alters, damages or causes the malfunction of the operation of the computer, computer system or computer network or which causes the computer, computer system or computer network to disseminate sensitive information.

(b) A computer trespass is:

(i) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the resulting damages are less than ten thousand dollars ($10,000.00);

(ii) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the resulting damages are ten thousand dollars ($10,000.00) or more.

(c) Common carriers, internet service providers or other persons who supply the internet services over which the content is delivered shall not be prosecuted for violations under this section resulting from the acts of another.

(d) For purposes of this section, "malware" means, but is not limited to, viruses, worms, trojan horses, rootkits, keyloggers, backdoors, dialers, ransomware, spyware, adware, malicious browser helper objects, rogue security software and other malicious programs used or designed to disrupt a computer operation, gather sensitive information, steal sensitive information or otherwise gain unauthorized access to a computer, computer system or computer network.






ARTICLE 6 - FRAUD

6-3-601. "Writing" defined.

6-3-601. "Writing" defined.

As used in this article "writing" means printing or any other method of recording information, money, coins, tokens, stamps, seals, credit cards, badges, trademarks, and other symbols of value, right, privilege or identification.



6-3-602. Forgery; penalties.

6-3-602. Forgery; penalties.

(a) A person is guilty of forgery if, with intent to defraud, he:

(i) Alters any writing of another without authority;

(ii) Makes, completes, executes, authenticates, issues or transfers any writing so that it purports to be the act of another who did not authorize that act, or to have been executed at a time or place or in a numbered sequence other than was in fact the case, or to be a copy of an original when no such original existed; or

(iii) Utters any writing which he knows to be forged in a manner specified in paragraphs (i) or (ii) of this subsection.

(b) Except as provided in subsection (c) of this section, forgery is a felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both.

(c) Forgery is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the writing is a:

(i) Permit required by W.S. 11-21-102 through 11-21-104; or

(ii) Number or check number placed on a car or pit car in or about a mine.



6-3-603. Possession of forged writings and forgery devices; penalties.

6-3-603. Possession of forged writings and forgery devices; penalties.

(a) A person is guilty of a felony punishable by imprisonment for not more than five (5) years, a fine of not more than five thousand dollars ($5,000.00), or both, if he:

(i) Possesses a writing knowing it is forged in a manner specified in W.S. 6-3-602(a)(i) or (ii) and intending to utter or pass it to defraud another person;

(ii) With intent to commit forgery, makes or knowingly possesses a die, plate, apparatus, paper, metal, machine or other thing used to forge writings.



6-3-604. Fraud against testamentary instruments and government records; penalties; "government record" defined.

6-3-604. Fraud against testamentary instruments and government records; penalties; "government record" defined.

(a) A person is guilty of a felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if he fraudulently steals, alters, defaces, destroys or secretes:

(i) An executed will, codicil or other testamentary instrument; or

(ii) A part or all of a government record.

(b) As used in this section, "government record" means a record, record book, docket or journal which is authorized by law or belongs or pertains to, or is filed with, a court of record, a circuit court or any governmental office or officer.



6-3-605. Operation of coin machine by slug or without required legal tender; manufacture or distribution of slugs; penalties; "slug" defined.

6-3-605. Operation of coin machine by slug or without required legal tender; manufacture or distribution of slugs; penalties; "slug" defined.

(a) A person is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if knowingly and without authorization, he:

(i) Operates a coin machine by use of a slug;

(ii) Obtains property or services from a coin machine without depositing the amount of legal tender required by the owner of the coin machine for the property or service.

(b) A person is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if he manufactures or distributes slugs knowing or reasonably believing they will be used for fraudulent or unlawful purposes.

(c) As used in this section, "slug" means an article or object which can be deposited in a coin machine as an improper substitute for a genuine coin, bill or token.



6-3-606. Impersonation of a peace officer; penalties.

6-3-606. Impersonation of a peace officer; penalties.

A person is guilty of impersonation of a peace officer if he falsely represents himself to be a peace officer with intent to compel action or inaction by any person against his will. Impersonation of a peace officer is a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than one thousand dollars ($1,000.00), or both.



6-3-607. Defrauding creditors; penalties.

6-3-607. Defrauding creditors; penalties.

(a) A mortgagor of property or a debtor who has given a security interest in property is guilty of defrauding creditors if he:

(i) Transfers or conceals the property in derogation of the mortgagee's or secured party's interest with intent to deprive the mortgagee or secured party of his interest;

(ii) Removes the property from the jurisdiction of the district court of the county where the mortgage or security interest was given with intent to deprive the mortgagee or secured party of his interest and without obtaining the written consent of the mortgagee or secured party prior to the removal; or

(iii) Changes, alters, removes, substitutes, mutilates, covers up or defaces any brand, mark, number, name, letter, character, color or other characteristic used to identify the property with intent to deprive the mortgagee or secured party of his interest.

(b) Defrauding creditors is:

(i) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the mortgagee's or secured party's interest is of a value of one thousand dollars ($1,000.00) or more; or

(ii) Repealed by Laws 1984, ch. 44, 3.

(iii) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the mortgagee's or secured party's interest is of a value of less than one thousand dollars ($1,000.00).

(c) The amount of the mortgagee's or secured party's interest involved in a violation of this section pursuant to a common scheme or the same transaction, whether from the same or a different mortgagee or secured party, may be aggregated in determining the value of the interest.



6-3-608. Fraudulent use of materials; fraudulent obtaining of money by contractor; penalties.

6-3-608. Fraudulent use of materials; fraudulent obtaining of money by contractor; penalties.

(a) A contractor or subcontractor who purchases materials on credit and represents that they will be used in a designated building or improvement and who knowingly and with intent to defraud the seller uses the materials or allows them to be used in a building or improvement other than the one designated is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.

(b) Any contractor who receives money from an owner and provides the owner with an affidavit that all materialmen and subcontractors have been paid when he knows all materialmen and subcontractors have not been paid is guilty of a felony and shall be sentenced to not more than five (5) years in the penitentiary, fined not more than ten thousand dollars ($10,000.00), or both. Lien waivers signed by all materialmen, subcontractors and laborers are prima facie evidence that monies received from the owner were applied toward construction costs by the contractor.



6-3-609. Sports bribery; definitions; penalties; venue; bonuses not prohibited.

6-3-609. Sports bribery; definitions; penalties; venue; bonuses not prohibited.

(a) As used in this section:

(i) "Athletic contest" means a sports event for which an admission fee is charged or in which the participants or officials are compensated;

(ii) "Bribe" means to confer a direct or indirect gift, emolument, money, thing of value, testimonial, privilege, appointment or personal advantage;

(iii) "Official" means a referee, manager, umpire, coach or other official of an athletic club, team, league, association, institution or conference;

(iv) "Participant" means a player in an athletic contest.

(b) A person is guilty of sports bribery if:

(i) He bribes or offers to bribe a participant or official in an athletic contest with the intent to:

(A) Induce a participant to lose or limit the margin of victory or defeat;

(B) Influence an official's decision, opinion or judgment for the purpose of losing or limiting the margin of victory or defeat.

(ii) He is a participant or official in an athletic contest and he:

(A) Accepts or agrees to accept a bribe given with the intentions proscribed in paragraph (i) of this subsection; or

(B) Commits a knowing act of omission or commission with intent to lose or limit the margin of victory or defeat for the purpose of material gain to himself.

(c) Sports bribery is a felony punishable by imprisonment for not more than five (5) years, a fine of not more than five thousand dollars ($5,000.00), or both.

(d) To convict a person for violating this section it is not necessary that the participant or official be employed, appointed or selected at the time the bribe is conferred, offered or accepted, or that the participant or official actually play or participate.

(e) In prosecutions under this section, venue may be laid in the county where:

(i) The bribe was given, offered or accepted;

(ii) The athletic contest occurred; or

(iii) The acts referred to in this section were committed.

(f) Nothing in this section prohibits the giving or offering of a bonus or extra compensation to a participant or official to encourage a higher degree of skill, ability or diligence in the performance of his duties.



6-3-610. Mislabeling merchandise; penalty.

6-3-610. Mislabeling merchandise; penalty.

A person commits a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00) if, with intent to promote the purchase or sale of a commodity, he knowingly brands, labels, stamps or marks the commodity in a false, misleading or deceptive manner.



6-3-611. False, misleading or deceptive advertising; penalty.

6-3-611. False, misleading or deceptive advertising; penalty.

A person who disseminates to the public an advertisement which he knows is false, misleading or deceptive, with intent to promote the purchase or sale of property or the acceptance of employment, is guilty of a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00).



6-3-612. False written statements to obtain property or credit; penalties.

6-3-612. False written statements to obtain property or credit; penalties.

(a) A person is guilty of a felony punishable by imprisonment for not more than five (5) years, a fine of not more than five thousand dollars ($5,000.00) or the amount of the credit sought or obtained, whichever is greater, or by both fine and imprisonment, if he knowingly makes or uses a false written statement of the financial condition of himself or another person with intent that the statement be relied upon to procure the delivery of property, the payment of cash, the making of a loan, the extension of credit, the discount of an account receivable or the making, acceptance, discount, sale or endorsement of a bill of exchange or promissory note for the benefit of himself or another person.

(b) A person is guilty of a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than one thousand dollars ($1,000.00) or the amount of the credit sought or obtained, whichever is greater, or by both fine and imprisonment, if he knowingly makes or uses a false written statement to a pawnbroker with respect to the ownership of property with intent that the statement be relied upon to procure from the pawnbroker the payment of cash, the making of a loan, the extension of credit or the discount of an account receivable for the benefit of himself or another person.



6-3-613. False representations of value of shares, bonds or property; penalties.

6-3-613. False representations of value of shares, bonds or property; penalties.

A person who knowingly and with intent to defraud makes or publishes, or permits to be made or published, any publication of or concerning the affairs, financial condition or property of a person which contains a statement which is false, exaggerated, or intended to give a less or greater value to the shares, bonds or property of the person than the shares, bonds or property in fact possess is guilty of a felony punishable by imprisonment for not more than five (5) years, a fine of not more than ten thousand dollars ($10,000.00), or both.



6-3-614. Defrauding drug and alcohol screening tests; penalties.

6-3-614. Defrauding drug and alcohol screening tests; penalties.

(a) A person is guilty of defrauding a drug and alcohol screening test if he:

(i) Manufactures, sells, gives away, distributes or markets synthetic or human substances or other products including, but not limited to urine, in this state or transports synthetic or human substances or other products including, but not limited to urine, into this state with the intent to defraud a drug or alcohol screening test;

(ii) Attempts to foil or defeat a drug or alcohol screening test by the substitution or spiking of a sample with the intent to defraud an alcohol or drug screening test;

(iii) Adulterates a hair follicle sample or a urine or other bodily fluid sample with the intent to defraud a drug or alcohol screening test;

(iv) Possesses adulterants which are intended to be used to adulterate a urine or other bodily fluid sample for the purpose of defrauding a drug or alcohol screening test; or

(v) Sells adulterants which are intended to be used to adulterate a urine or other bodily fluid sample for the purpose of defrauding a drug or alcohol screening test.

(b) Instructions which provide a method for thwarting a drug-screening test and which accompany the sale, giving, distribution or marketing of synthetic or human substances or other products including, but not limited to urine, are prima facie evidence of intent under subsection (a) of this section.

(c) A person who violates any provision of subsection (a) of this section is guilty of:

(i) A misdemeanor for a first offense and, upon conviction, shall be subject to imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both;

(ii) A misdemeanor for a second or subsequent offense and, upon conviction, shall be subject to imprisonment for not less than seven (7) days nor more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.



6-3-615. Use of false identity, citizenship or resident alien documents, penalty.

6-3-615. Use of false identity, citizenship or resident alien documents, penalty.

(a) Any person who intentionally uses false documents to conceal his true identity, citizenship or resident alien status to obtain access to public resources or services is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than one thousand dollars ($1,000.00), or both.

(b) An official who is presented with any document in connection with an application for a driver's license or Wyoming identification card issued by the Wyoming department of transportation, and who has probable cause to believe that it is a false document in violation of subsection (a) of this section, is authorized to seize and retain the document. Upon seizure, the document shall be delivered to a law enforcement official having jurisdiction to investigate the violation as soon as reasonably possible. If the investigation shows that the document is not a false document, the document shall be returned to the person immediately.






ARTICLE 7 - CHECK FRAUD

6-3-701. Definitions.

6-3-701. Definitions.

(a) As used in this article:

(i) "Check" means a written unconditional order to pay a sum certain in money drawn on a bank payable on demand and signed by the drawer;

(ii) "Knowingly issues" means issuing a check to obtain property or to pay a debt with intent to defraud or deceive any other person;

(iii) "Drawee" means the bank or purported bank upon which a check is drawn;

(iv) "Drawer" means a person either real or fictitious whose name appears on a check as the primary obligor whether the actual signature is that of himself or of a person authorized to draw the check in his behalf;

(v) "Insufficient funds" means when the drawer issues a check from the drawee and has no checking account with the drawee or has funds or credit in a checking account with the drawee in an amount less than the amount of the check plus the amount of all other checks outstanding at the time of issuance. A check dishonored for "no account", "account closed" or "nonsufficient funds" shall also be deemed to be dishonored for "insufficient funds";

(vi) "Issue" means make, draw, deliver or pass a check.



6-3-702. Fraud by check; penalties.

6-3-702. Fraud by check; penalties.

(a) Any person who knowingly issues a check which is not paid because the drawer has insufficient funds or credit with the drawee has issued a fraudulent check and commits fraud by check.

(b) Fraud by check is:

(i) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the fraudulent check was for a sum of less than one thousand dollars ($1,000.00); or

(ii) Repealed by Laws 1984, ch. 44, 3.

(iii) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the fraudulent check was for the sum of one thousand dollars ($1,000.00) or more, or if the offender is convicted of fraud by check involving two (2) or more checks issued within any sixty (60) day period in the state of Wyoming totaling one thousand dollars ($1,000.00) or more in the aggregate.

(c) Renumbered as 7-9-112 by Laws 1987, ch. 157, 3.



6-3-703. Prima facie evidence of intent that check not to be paid; evidence of knowledge of account balance.

6-3-703. Prima facie evidence of intent that check not to be paid; evidence of knowledge of account balance.

(a) Any of the following is prima facie evidence that the person at the time he issued the check or other order for the payment of money intended that it should not be paid:

(i) Proof that at the time of issuance he did not have an account with the drawee;

(ii) Proof that at the time of issuance he did not have sufficient funds with the drawee and that he failed to pay the check or other order within five (5) days after receiving notice of nonpayment or dishonor, personally given or sent to the address shown on the check or other order; or

(iii) Proof that when presentment was made in a reasonable time the issuer did not have sufficient funds with the drawee and he failed to pay the check or other order within five (5) days after receiving notice of nonpayment or dishonor, personally given or sent to the address shown on the check or other order.

(b) Proof the drawer opened an account with the drawee on a certain date shall be considered evidence of the drawer's knowledge of the account balance on that date.



6-3-704. Acquirer of right to check with insufficient funds may file complaint; deferred prosecution or probation and restitution on checks.

6-3-704. Acquirer of right to check with insufficient funds may file complaint; deferred prosecution or probation and restitution on checks.

(a) Any person, having acquired rights with respect to a check which is not paid because the drawer has insufficient funds, may file a complaint under this act whether or not he is the payee, holder or bearer of the check.

(b) If deferred prosecution or probation is ordered, the court as a condition of supervision shall require the defendant to make restitution in an amount not to exceed twice the amount of the dishonored check on all checks issued by the defendant which are unpaid as of the date of commencement of the supervision in addition to other terms and conditions appropriate for the treatment or rehabilitation of the defendant.



6-3-705. Liability of drawee for release of information to payee, holder or official; liability of person committing fraud to holder.

6-3-705. Liability of drawee for release of information to payee, holder or official; liability of person committing fraud to holder.

(a) A drawee is not civilly or criminally liable for releasing the following information relating to the drawer's account to any payee or holder of a check that has been dishonored for insufficient funds, upon the written request of any payee or holder:

(i) The status of the account, and whether the drawer had sufficient funds or credit with the drawee at the time the check was issued or presented for payment; and

(ii) The current home and business addresses and telephone numbers of the drawer.

(b) A drawee is not civilly or criminally liable for releasing the following information relating to the drawer's account to any law enforcement or prosecuting official or agent thereof who first certifies in writing that he is investigating a complaint against the drawer under this section:

(i) Documents relating to the opening of the account by the drawer;

(ii) Correspondence between the drawer and the drawee relating to the status of the account;

(iii) Periodic statements delivered to the drawer by the drawee for the two (2) periods prior to and subsequent to the issuance of any check which is the subject of such investigation;

(iv) The current home and business addresses and telephone numbers of the drawer; and

(v) Copies of other documents showing examples of signatures of the drawer.

(c) Any person who commits fraud by check is liable to the holder of the check for the sum of the check plus interest, costs of collection and reasonable collection fees.



6-3-706. Bank not liable for release of information on drawer's account after warrant issued.

6-3-706. Bank not liable for release of information on drawer's account after warrant issued.

After a warrant has been issued against a drawer, a bank is not civilly or criminally liable for releasing information relating to the drawer's account to a sheriff, deputy sheriff, under sheriff, police officer, prosecuting attorney, assistant prosecuting attorney, deputy prosecuting attorney or authorized investigator or detective for a prosecuting attorney, sheriff's office or police department investigating or prosecuting a charge under this article.






ARTICLE 8 - CREDIT CARD FRAUD

6-3-801. "Credit card" defined.

6-3-801. "Credit card" defined.

(a) As used in this article:

(i) "Credit card" means an identification card or device issued by a business organization authorizing the person to whom issued to purchase or obtain property or services on credit.



6-3-802. Unlawful use of credit card; penalties.

6-3-802. Unlawful use of credit card; penalties.

(a) A person is guilty of unlawful use of a credit card if, with the intent to obtain property or services by fraud, he:

(i) Uses a credit card, or the number or description of a credit card, issued to another person without the consent of that person;

(ii) Uses a credit card which he knows has been revoked, cancelled or expired; or

(iii) Knowingly uses a falsified, mutilated or altered credit card or the number or description thereof.

(b) Unlawful use of a credit card is:

(i) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the value of the property or services purchased or obtained is less than one thousand dollars ($1,000.00); or

(ii) Repealed by Laws 1984, ch. 44, 3.

(iii) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the value of the property or services purchased or obtained in violation of this section within any sixty (60) day period in the state of Wyoming totals one thousand dollars ($1,000.00) or more in the aggregate.



6-3-803. Unlawful skimming of credit, debit or other electronic payment cards; penalties.

6-3-803. Unlawful skimming of credit, debit or other electronic payment cards; penalties.

(a) As used in this section:

(i) "Authorized card user" means any person with the empowerment, permission or competence to act in the usage of any electronic payment card including, but not limited to, a credit card, charge card, debit card, hotel key card, stored value card or any other card that allows the user to obtain, purchase or receive goods, services, money or anything else of value from a merchant;

(ii) "Electronic payment card" means a credit card, charge card, debit card, hotel key card, stored value card or any other card that is issued to an authorized card user and that allows the user to obtain, purchase or receive goods, services, money or anything else of value from a merchant;

(iii) "Merchant" means an owner or operator of any retail mercantile establishment or his agent, employee, lessee, consignee, officer, director, franchisee or independent contractor who receives from an authorized user of an electronic payment card, or someone the person believes to be an authorized user, an electronic payment card or information from an electronic payment card, or what the person believes to be an electronic payment card or information from an electronic payment card, as the instrument for obtaining, purchasing or receiving goods, services, money or anything else of value from the person;

(iv) "Re-encoder" means an electronic device that places encoded information from the magnetic strip or stripe of an electronic payment card onto the magnetic strip or stripe of a different electronic payment card;

(v) "Scanning device" means a scanner, reader or any other electronic device that is used to access, read, scan, obtain, memorize or store, temporarily or permanently, information encoded on the magnetic strip or stripe of an electronic payment card.

(b) A person is guilty of unlawful skimming if the person uses:

(i) A scanning device to access, read, obtain or memorize, temporarily or permanently, information encoded on the magnetic strip or stripe of an electronic payment card without the permission of the authorized user of the electronic payment card, with the intent to defraud the authorized user, the issuer of the authorized user's electronic payment card or a merchant;

(ii) A re-encoder to place information encoded on the magnetic strip or stripe of an electronic payment card onto the magnetic strip or stripe of a different card without the permission of the authorized user of the card from which the information is being re-encoded, with the intent to defraud the authorized user, the issuer of the authorized user's electronic payment card or a merchant.

(c) Unlawful skimming is a felony:

(i) Punishable by imprisonment for not more than five (5) years, a fine of not more than ten thousand dollars ($10,000.00), or both, for a first conviction;

(ii) Punishable by imprisonment for not more than ten (10) years, a fine of not more than twenty-five thousand dollars ($25,000.00), or both, for a second or subsequent conviction.






ARTICLE 9 - THEFT OF IDENTITY

6-3-901. Unauthorized use of personal identifying information; penalties; restitution.

6-3-901. Unauthorized use of personal identifying information; penalties; restitution.

(a) Every person who willfully obtains personal identifying information of another person, and uses that information for any unlawful purpose, including to obtain, or attempt to obtain, credit, goods, services or medical information in the name of the other person without the consent of that person is guilty of theft of identity.

(b) As used in this section "personal identifying information," means the name, address, telephone number, driver's license number, social security number, place of employment, employee identification number, tribal identification card number, mother's maiden name, demand deposit account number, savings account number, or credit card number of an individual person.

(c) Theft of identity is:

(i) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if no economic benefit was gained or was attempted to be gained, or if an economic benefit of less than one thousand dollars ($1,000.00) was gained or was attempted to be gained by the defendant; or

(ii) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if an economic benefit of one thousand dollars ($1,000.00) or more was gained or was attempted to be gained by the defendant.

(d) If a restitution plan is ordered pursuant to W.S. 7-9-101 through 7-9-115, the court may include, as part of its determination of amount owed pursuant to W.S. 7-9-103, payment for any costs incurred by the victim, including attorney fees, any costs incurred in clearing the credit history or credit rating of the victim or in connection with any civil or administrative proceeding to satisfy any debt, lien or other obligation of the victim arising as a result of the actions of the defendant.

(e) In any case in which a person willfully obtains personal identifying information of another person, and without the authorization of that person uses that information to commit a crime in addition to a violation of subsection (a) of this section, and is convicted of that crime, the court records shall reflect that the person whose identity was falsely used to commit the crime did not commit the crime.



6-3-902. Unlawful impersonation through electronic means; penalties; definitions; civil remedies.

6-3-902. Unlawful impersonation through electronic means; penalties; definitions; civil remedies.

(a) Any person who knowingly and without consent intentionally impersonates another actual person through, or on, an internet website or by other electronic means, including, but not limited to spoofing and causes or attempts to cause harm, is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000.00), imprisonment for not more than one (1) year, or both.

(b) For purposes of this section:

(i) "Electronic means" includes opening an e-mail account or an account or profile on a site transmitted via the internet;

(ii) "Internet" means as defined in W.S. 9-2-1035(a)(iii);

(iii) "Spoofing" means falsifying the name or phone number appearing on caller identification systems.

(c) In addition to any other civil remedy available, a person who suffers damage or loss by reason of a violation of subsection (a) of this section may bring a civil action against the violator for compensatory damages and injunctive relief or other equitable relief.









CHAPTER 4 - OFFENSES AGAINST MORALS, DECENCY AND FAMILY

ARTICLE 1 - PROSTITUTION

6-4-101. Prostitution; penalties.

6-4-101. Prostitution; penalties.

Except as provided in W.S. 6-2-701 through 6-2-710, a person who knowingly or intentionally performs or permits, or offers or agrees to perform or permit an act of sexual intrusion, as defined by W.S. 6-2-301(a)(vii), for money or other property commits prostitution which is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.



6-4-102. Soliciting an act of prostitution; penalties.

6-4-102. Soliciting an act of prostitution; penalties.

Except as provided in W.S. 6-2-701 through 6-2-710, a person is guilty of soliciting an act of prostitution if, with the intent that an act of sexual intrusion as defined by W.S. 6-2-301(a)(vii) be committed, that person knowingly or intentionally pays, or offers or agrees to pay money or other property to another person under circumstances strongly corroborative of the intention that an act of prostitution be committed. Soliciting an act of prostitution is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.



6-4-103. Promoting prostitution; penalties.

6-4-103. Promoting prostitution; penalties.

(a) Except as provided in W.S. 6-2-701 through 6-2-710, a person commits a felony if he:

(i) Knowingly or intentionally entices or compels another person to become a prostitute;

(ii) Knowingly or intentionally procures, or offers or agrees to procure, a person for another person for the purpose of prostitution;

(iii) Having control over the use of a place, knowingly or intentionally permits another person to use the place for prostitution; or

(iv) Receives money or other property from a prostitute, without lawful consideration, knowing it was earned in whole or in part from prostitution.

(b) The felony defined by this section is punishable by imprisonment for not more than three (3) years, a fine of not more than three thousand dollars ($3,000.00), or both. However, the crime is a felony punishable by imprisonment for not more than five (5) years, a fine of not more than five thousand dollars ($5,000.00), or both, under paragraph (i) of subsection (a) of this section if the person enticed or compelled is under eighteen (18) years of age.






ARTICLE 2 - PUBLIC INDECENCY

6-4-201. Public indecency; exception; penalties.

6-4-201. Public indecency; exception; penalties.

(a) A person is guilty of public indecency if, while in a public place where he may reasonably be expected to be viewed by others, he:

(i) Performs an act of sexual intrusion, as defined by W.S. 6-2-301(a)(vii); or

(ii) Exposes his intimate parts, as defined by W.S. 6-2-301(a)(ii), with the intent of arousing the sexual desire of himself or another person; or

(iii) Engages in sexual contact, as defined by W.S. 6-2-301(a)(vi), with or without consent, with the intent of arousing the sexual desire of himself or another person.

(b) The act of breastfeeding an infant child, including breastfeeding in any place where the woman may legally be, does not constitute public indecency.

(c) Public indecency is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.






ARTICLE 3 - OBSCENITY

6-4-301. Definitions.

6-4-301. Definitions.

(a) As used in this article:

(i) "Disseminate" means to sell, distribute, deliver, provide, exhibit or otherwise make available to another;

(ii) "Material" includes any form of human expression or communication intended for, or capable of, visual, auditory or sensory perception;

(iii) "Obscene" is material which the average person would find:

(A) Applying contemporary community standards, taken as a whole, appeals to the prurient interest;

(B) Applying contemporary community standards, depicts or describes sexual conduct in a patently offensive way; and

(C) Taken as a whole, lacks serious literary, artistic, political or scientific value.

(iv) "Produce or reproduce" means to bring into being regardless of the process or means employed. Undeveloped photographs, films, molds, casts, printing plates and like articles may be obscene notwithstanding that further processing or other acts are necessary to make the obscenity patent or to disseminate or exhibit the obscene material;

(v) "Sexual conduct" means:

(A) Patently offensive representations or descriptions of ultimate sexual acts, normal or perverted, actual or simulated;

(B) Sado-masochistic abuse; or

(C) Patently offensive representations or descriptions of masturbation, excretory functions or lewd exhibitions of the genitals.



6-4-302. Promoting obscenity; penalties.

6-4-302. Promoting obscenity; penalties.

(a) A person commits the crime of promoting obscenity if he:

(i) Produces or reproduces obscene material with the intent of disseminating it;

(ii) Possesses obscene material with the intent of disseminating it; or

(iii) Knowingly disseminates obscene material.

(b) Promoting obscenity is a misdemeanor punishable upon conviction as follows:

(i) If to an adult, by a fine not to exceed one thousand dollars ($1,000.00) or by imprisonment for not to exceed one (1) year, or both;

(ii) If to a minor, for each violation, by a fine not to exceed six thousand dollars ($6,000.00) or by imprisonment for not to exceed one (1) year, or both.

(c) This section shall not apply to any person who may produce, reproduce, possess or disseminate obscene material:

(i) In the course of law enforcement and judicial activities;

(ii) In the course of bona fide school, college, university, museum or public library activities or in the course of employment of such an organization.



6-4-303. Sexual exploitation of children; penalties; definitions.

6-4-303. Sexual exploitation of children; penalties; definitions.

(a) As used in this section:

(i) "Child" means a person under the age of eighteen (18) years;

(ii) "Child pornography" means any visual depiction, including any photograph, film, video, picture, computer or computer-generated image or picture, whether or not made or produced by electronic, mechanical or other means, of explicit sexual conduct, where:

(A) The production of the visual depiction involves the use of a child engaging in explicit sexual conduct;

(B) The visual depiction is of explicit sexual conduct involving a child or an individual virtually indistinguishable from a child; or

(C) The visual depiction has been created, adapted or modified to depict explicit sexual conduct involving a child or an individual virtually indistinguishable from a child.

(D) Repealed by Laws 2005, ch. 70, 2.

(iii) "Explicit sexual conduct" means actual or simulated sexual intercourse, including genital-genital, oral-genital, anal-genital or oral-anal, between persons of the same or opposite sex, bestiality, masturbation, sadistic or masochistic abuse or lascivious exhibition of the genitals or pubic area of any person;

(iv) "Visual depiction" means developed and undeveloped film and videotape, and data stored on computer disk or by electronic means which is capable of conversion into a visual image.

(b) A person is guilty of sexual exploitation of a child if, for any purpose, he knowingly:

(i) Causes, induces, entices, coerces or permits a child to engage in, or be used for, the making of child pornography;

(ii) Causes, induces, entices or coerces a child to engage in, or be used for, any explicit sexual conduct;

(iii) Manufactures, generates, creates, receives, distributes, reproduces, delivers or possesses with the intent to deliver, including through digital or electronic means, whether or not by computer, any child pornography;

(iv) Possesses child pornography, except that this paragraph shall not apply to:

(A) Peace officers, court personnel or district attorneys engaged in the lawful performance of their official duties;

(B) Physicians, psychologists, therapists or social workers, provided such persons are duly licensed in Wyoming and the persons possess such materials in the course of a bona fide treatment or evaluation program at the treatment or evaluation site; or

(C) Counsel for a person charged under this section.

(c) The sexual exploitation of a child pursuant to paragraphs (b)(i) through (iii) of this section is a felony punishable by imprisonment for not less than five (5) years nor more than twelve (12) years, a fine of not more than ten thousand dollars ($10,000.00), or both.

(d) The sexual exploitation of a child by possession of sexually exploitive material pursuant to paragraph (b)(iv) of this section is a felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both.

(e) A second or subsequent conviction pursuant to paragraphs (b)(i) through (iv) of this section, or of a substantially similar law of any other jurisdiction, is a felony punishable by imprisonment for not less than seven (7) years nor more than twelve (12) years, a fine of not more than ten thousand dollars ($10,000.00), or both.

(f) Any person who is convicted of an offense under this section shall forfeit to the state the person's interest in:

(i) Any visual depiction of a child engaging in explicit sexual conduct in violation of this section, or any book, magazine, periodical, film, videotape or other matter which contains any such visual depiction, which was produced, transported, mailed, shipped, possessed or received in violation of this section;

(ii) Any property, real or personal, constituting or traceable to gross proceeds obtained from such offense;

(iii) Any property, real or personal, used or intended to be used to commit or to promote the commission of such offense.



6-4-304. Voyeurism; penalties.

6-4-304. Voyeurism; penalties.

(a) A person is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if he, without the consent of the person being viewed, commits the crime of voyeurism by looking in a clandestine, surreptitious, prying or secretive nature into an enclosed area where the person being viewed has a reasonable expectation of privacy, including, but not limited to:

(i) Restrooms;

(ii) Baths;

(iii) Showers; or

(iv) Dressing or fitting rooms.

(b) A person is guilty of a felony punishable by imprisonment for not more than two (2) years, a fine of not more than five thousand dollars ($5,000.00), or both, if he:

(i) Commits the offense specified in subsection (a) of this section by knowingly or intentionally capturing an image by means of a camera, a video camera or any other image recording device; or

(ii) Uses a camera, video camera or any other image recording device for the purpose of observing, viewing, photographing, filming or videotaping another person under the clothing being worn by the other person where that other person has not consented to the observing, viewing, photographing, filming or videotaping.






ARTICLE 4 - OFFENSES AGAINST THE FAMILY

6-4-401. Bigamy; penalties; defense.

6-4-401. Bigamy; penalties; defense.

(a) A person commits bigamy if, being married and knowing that his spouse is alive, he marries again.

(b) It is a defense that the accused person reasonably believed that he was eligible to remarry.

(c) Bigamy is a felony punishable by imprisonment for not more than five (5) years, a fine of not more than five thousand dollars ($5,000.00), or both.



6-4-402. Incest; penalties; disclosure or publication of identifying information; "minor victim".

6-4-402. Incest; penalties; disclosure or publication of identifying information; "minor victim".

(a) A person is guilty of incest if he knowingly commits sexual intrusion, as defined by W.S. 6-2-301(a)(vii), or sexual contact, as defined by W.S. 6-2-301(a)(vi), with an ancestor or descendant or a brother or sister of the whole or half blood. The relationships referred to herein include relationships of:

(i) Parent and child by adoption;

(ii) Blood relationships without regard to legitimacy; and

(iii) Stepparent and stepchild.

(b) Incest is a felony punishable by imprisonment for not more than fifteen (15) years, a fine of not more than ten thousand dollars ($10,000.00), or both.

(c) Prior to the filing of an information or indictment charging a violation under this section, neither the name of the person accused or the victim nor any other information reasonably likely to disclose their identity shall be released or negligently allowed to be released to the public by any public employee, except as authorized by the judge with jurisdiction over the criminal charges. The name of the person accused may be released to the public to aid or facilitate an arrest.

(d) After the filing of an information or indictment and absent a request to release the identity of a minor victim by the victim or another acting on behalf of a minor victim, the trial court shall restrict the disclosure or publication of information reasonably likely to identify the minor victim.

(e) Any person who willfully violates subsection (c) or (d) of this section or who willfully neglects or refuses to obey any court order made pursuant thereto is guilty of contempt and, upon conviction, shall be fined not more than seven hundred fifty dollars ($750.00) or be imprisoned in the county jail not more than ninety (90) days, or both.

(f) A release of a name or other information to the public in violation of the proscriptions of subsection (c) or (d) of this section shall not stand as a bar to the prosecution of a defendant nor be grounds for dismissal of any charges against a defendant.

(g) As used in this section, "minor victim" means a person under the age of eighteen (18) years.



6-4-403. Abandoning or endangering children; penalties; "child"; disclosure or publication of identifying information; "minor victim".

6-4-403. Abandoning or endangering children; penalties; "child"; disclosure or publication of identifying information; "minor victim".

(a) No parent, guardian or custodian of a child shall:

(i) Abandon the child without just cause; or

(ii) Knowingly or with criminal negligence cause, permit or contribute to the endangering of the child's life or health by violating a duty of care, protection or support.

(b) No person shall knowingly:

(i) Cause, encourage, aid or contribute to a child's violation of any law of this state;

(ii) Cause, encourage, aid or permit a child to enter, remain or be employed in any place or premises used for prostitution or for professional gambling;

(iii) Commit any indecent or obscene act in the presence of a child;

(iv) Sell, give or otherwise furnish a child any drug prohibited by law without a physician's prescription;

(v) Conceal or refuse to reveal to the parent, guardian, lawful custodian or to a peace officer the location of a child knowing that the child has run away from a parent, guardian or lawful custodian, except when the action of the defendant is necessary to protect the child from an immediate danger to the child's welfare; or

(vi) Cause, encourage, aid or contribute to the endangering of a child's health, welfare or morals, by using, employing or permitting a child:

(A) In any business enterprise which is injurious or dangerous to the health, morals, life or physical safety of the child;

(B) In any place for purposes of begging;

(C) To be exhibited for the purpose of displaying any deformity of a child, except to physicians, nurses or other health professionals; or

(D) In a place used for prostitution.

(E) Repealed By Laws 1999, ch. 180, 3.

(c) A person violating this section is guilty of a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than one thousand dollars ($1,000.00), or both. A person convicted of a second violation of this section is guilty of a felony punishable by imprisonment for not more than five (5) years, a fine of not more than five thousand dollars ($5,000.00), or both.

(d) As used in this section, "child" means a person under the age of sixteen (16) years.

(e) Paragraph (b)(ii) of this section does not apply to crimes chargeable under W.S. 6-4-103(a)(i). Paragraph (b)(iv) of this section does not apply to crimes chargeable under W.S. 35-7-1036.

(f) Prior to the filing of an information or indictment charging a violation of W.S. 6-4-403(b)(ii), (iii) or (v)(D) or (E), neither the name of the person accused or the victim nor any other information reasonably likely to disclose the identity of the victim shall be released or negligently allowed to be released to the public by any public employee, except as authorized by the judge with jurisdiction over the criminal charges. The name of the person accused may be released to the public to aid or facilitate an arrest.

(g) After the filing of an information or indictment and absent a request to release the identity of a minor victim by the victim or another acting on behalf of a minor victim, the trial court shall restrict the disclosure or publication of information reasonably likely to identify the minor victim.

(h) Any person who willfully violates subsection (f) or (g) of this section or who willfully neglects or refuses to obey any court order made pursuant thereto is guilty of contempt and, upon conviction, shall be fined not more than seven hundred fifty dollars ($750.00) or be imprisoned in the county jail not more than ninety (90) days, or both.

(j) A release of a name or other information to the public in violation of the proscriptions of subsection (f) or (g) of this section shall not stand as a bar to the prosecution of a defendant or be grounds for dismissal of any charges against a defendant.

(k) As used in subsection (g) of this section, "minor victim" means a person under the age of eighteen (18) years.



6-4-404. Violation of order of protection; penalty.

6-4-404. Violation of order of protection; penalty.

(a) Any person who willfully violates a protection order or valid foreign protection order as defined in W.S. 35-21-109(a), is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.

(b) For purposes of subsection (a) of this section, "protection order" means an order of protection issued pursuant to W.S. 35-21-104 or 35-21-105 or any injunction or other order issued for the purpose of preventing violent or threatening acts or harassment against, or contact or communication with or physical proximity to, another person, including temporary and final orders issued by civil and criminal courts, other than support or child custody orders, whether obtained by filing an independent action or as a pendente lite order in another proceeding so long as any civil order was issued in response to a complaint, petition or motion filed by or on behalf of a person seeking protection.



6-4-405. Endangering children; controlled substances; penalty.

6-4-405. Endangering children; controlled substances; penalty.

(a) Notwithstanding W.S. 6-4-403(b)(iv), no person shall knowingly and willfully cause or permit any child to:

(i) Absorb, inhale or otherwise ingest any amount of methamphetamine;

(ii) Remain in a room, dwelling or vehicle where the person knows methamphetamine is being manufactured or sold; or

(iii) Enter and remain in a room, dwelling or vehicle that the person knows is being used to manufacture or store methamphetamines, or the hazardous waste created by the manufacture of methamphetamines.

(b) No person having the care or custody of a child shall knowingly and willfully permit the child to remain in a room, dwelling or vehicle where that person knows that methamphetamine is possessed, stored or ingested.

(c) Any person who violates any of the provisions of subsection (a) or (b) of this section is guilty of endangering a child punishable by imprisonment for not more than five (5) years, a fine of not more than five thousand dollars ($5,000.00), or both.



6-4-406. Permitting house parties where minors are present; exceptions; penalties.

6-4-406. Permitting house parties where minors are present; exceptions; penalties.

(a) No person who owns, rents, leases, subleases or has control of any residence or premises shall allow a house party to take place at the residence or premises if any alcoholic liquor, malt beverage or drug prohibited by law to be possessed by a minor is possessed or consumed at the residence or premises by any minor and the person knowingly permitted the residence or premises to be used for that purpose.

(b) The provision of this section shall not apply to:

(i) The furnishing or giving of any alcoholic liquor or malt beverage by an adult to any person under the age of twenty-one (21) years, if the recipient is the legal ward, medical patient or member of the immediate family of the adult furnishing or giving the alcoholic liquor or malt beverage;

(ii) The consumption, use or possession of a drug pursuant to a lawful prescription issued for the drug;

(iii) Religious observance or prescribed medical treatment;

(iv) The possession of alcoholic liquor, malt beverage or lawfully prescribed drugs incidental to lawful employment.

(c) Any person violating any provision of this section is guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.

(d) For purposes of this section:

(i) "Minor" means as defined in W.S. 8-1-102(a)(iii)(B);

(ii) "Premises" includes, but is not limited to, a rented, leased or donated hotel or motel room, a manufactured home or any other public or private facility that is not licensed under chapter 4, title 12 of the Wyoming statutes.






ARTICLE 5 - DESECRATING GRAVES AND BODIES

6-4-501. Opening graves and removing bodies; penalty; exception.

6-4-501. Opening graves and removing bodies; penalty; exception.

(a) A person who opens a grave or tomb and removes a body or remains of a deceased person for any purpose without the knowledge and consent of near relations of the deceased commits a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00).

(b) This section does not prohibit exhumation if ordered by a court of competent jurisdiction.



6-4-502. Mutilation of dead human bodies; penalties; exceptions.

6-4-502. Mutilation of dead human bodies; penalties; exceptions.

(a) Except as provided in this section, a person who dissects or mutilates a dead human body is guilty of a felony punishable by imprisonment for not more than three (3) years, a fine of not more than five thousand dollars ($5,000.00), or both.

(b) This section does not apply to:

(i) The state health officer acting pursuant to W.S. 35-1-241, or a physician or surgeon acting on the order of a court of competent jurisdiction, a coroner or other qualified officer;

(ii) Dissection to determine the cause of death when authorized by the nearest living kin of deceased;

(iii) Unclaimed dead human bodies delivered by state or county authorities to regularly chartered institutions for scientific research or persons certified by a state or local law enforcement agency to train search and rescue animals;

(iv) The necessary mutilation incident to embalming a dead human body when authorized by nearest living kin, a court of competent jurisdiction or other qualified officer; or

(v) Conduct authorized by the Revised Uniform Anatomical Gift Act, W.S. 35-5-201 through 35-5-225.









CHAPTER 5 - OFFENSES AGAINST PUBLIC ADMINISTRATION

ARTICLE 1 - OFFENSES BY PUBLIC OFFICIALS

6-5-101. Definitions.

6-5-101. Definitions.

(a) As used in this article:

(i) "Government" includes any branch, subdivision or agency of the state of Wyoming or any city, town, county, school district or special district within it;

(ii) "Governmental function" includes any activity which a public servant is legally authorized to undertake on behalf of a government;

(iii) "Harm" means loss, disadvantage or injury;

(iv) "Pecuniary benefit" is benefit in the form of property, but does not include:

(A) Property with a value of less than twenty dollars ($20.00);

(B) Food or drink or entertainment authorized as a proper deductible expense for income tax purposes under the United States Internal Revenue Code up to an amount of one hundred dollars ($100.00) per year; or

(C) Contributions to a political campaign of a public servant as provided in W.S. 22-25-102.

(v) "Public officer" means a person who holds an office which is created or granted authority by the constitution or the legislature and who exercises a portion of the sovereign power of the state;

(vi) "Public servant" means any officer or employee of government, including legislators and judges, and any person participating, as juror, witness, advisor, consultant or otherwise, in performing a governmental function.



6-5-102. Bribery; penalties.

6-5-102. Bribery; penalties.

(a) A person commits bribery, if:

(i) He offers, confers or agrees to confer any pecuniary benefit, testimonial, privilege or personal advantage upon a public servant as consideration for the public servant's vote, exercise of discretion or other action in his official capacity; or

(ii) While a public servant, he solicits, accepts or agrees to accept any pecuniary benefit, testimonial, privilege or personal advantage upon an agreement or understanding that his vote, exercise of discretion or other action as a public servant will thereby be influenced.

(b) Bribery is a felony punishable by imprisonment for not more than ten (10) years, a fine of not more than five thousand dollars ($5,000.00), or both.



6-5-103. Compensation for past official behavior; penalties.

6-5-103. Compensation for past official behavior; penalties.

(a) A person commits an offense if he solicits, accepts or agrees to accept any pecuniary benefit as compensation for having, as a public servant, given a decision or vote favorable to another, or for having otherwise exercised a discretion in his favor, or for having violated his statutory duties. For purposes of this section, "compensation" does not include mere acceptance of an offer of employment.

(b) Compensation for past official behavior is a felony punishable by imprisonment for not more than ten (10) years, a fine of not more than five thousand dollars ($5,000.00), or both.



6-5-104. Soliciting unlawful compensation; penalties.

6-5-104. Soliciting unlawful compensation; penalties.

(a) A public servant commits soliciting unlawful compensation if he solicits, accepts or agrees to accept a pecuniary benefit for the performance of an official action knowing that he was required to perform that action without compensation or at a level of compensation lower than that requested.

(b) Soliciting unlawful compensation is a felony punishable by imprisonment for not more than ten (10) years, a fine of not more than five thousand dollars ($5,000.00), or both.



6-5-105. Designation of supplier; penalties; affirmative defense.

6-5-105. Designation of supplier; penalties; affirmative defense.

(a) No public servant shall require or direct a bidder or contractor to deal with a particular person in procuring any goods or service required in submitting a bid to or fulfilling a contract with any government.

(b) A provision in an invitation to bid or a contract document which violates this section is against public policy and voidable.

(c) It is an affirmative defense that the defendant was a public servant acting within the scope of his authority exercising the right to reject any material, subcontractor, service, bond or contract tendered by a bidder or contractor because it did not meet bona fide specifications or requirements relating to quality, availability, experience or financial responsibility.

(d) Designating a supplier is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.



6-5-106. Conflict of interest; penalties; disclosure of interest and withdrawal from participation.

6-5-106. Conflict of interest; penalties; disclosure of interest and withdrawal from participation.

(a) Except as provided by subsection (b) of this section, a public servant commits an offense if he requests or receives any pecuniary benefit, other than lawful compensation, on any contract, or for the letting of any contract, or making any appointment where the government employing or subject to the discretion or decisions of the public servant is concerned.

(b) If any public servant discloses the nature and extent of his pecuniary interest to all parties concerned therewith and does not participate during the considerations and vote thereon and does not attempt to influence any of the parties and does not act for the governing body with respect to the contracts or appointments, then the acts are not unlawful under subsection (a) of this section. Subsection (a) of this section does not apply to the operation, administration, inspection or performance of banking and deposit contracts or relationships after the selection of a depository.

(c) Violation of subsection (a) of this section is a misdemeanor punishable by a fine of not more than five thousand dollars ($5,000.00).



6-5-107. Official misconduct; penalties.

6-5-107. Official misconduct; penalties.

(a) A public servant or public officer commits a misdemeanor punishable by a fine of not more than five thousand dollars ($5,000.00), if, with intent to obtain a pecuniary benefit or maliciously to cause harm to another, he knowingly:

(i) Commits an unauthorized act relating to his official duties;

(ii) Refrains from performing a duty imposed upon him by law; or

(iii) Violates any statute relating to his official duties.

(b) A public officer commits a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00) if he intentionally fails to perform a duty in the manner and within the time prescribed by law.



6-5-108. Issuing false certificate; penalties.

6-5-108. Issuing false certificate; penalties.

(a) A public servant commits a felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if he makes and issues an official certificate or other official written instrument which he is authorized to make and issue containing a statement which he knows to be false with intent to obtain a benefit or maliciously to cause harm to another.

(b) A public servant commits a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than one thousand dollars ($1,000.00), or both, if he makes and issues an official certificate or other official written instrument which he is authorized to make and issue containing a statement which he knows to be false.



6-5-109. Repealed by Laws 1984, ch. 44, 3.

6-5-109. Repealed by Laws 1984, ch. 44, 3.



6-5-110. Wrongful appropriation of public property; penalties.

6-5-110. Wrongful appropriation of public property; penalties.

(a) A public servant who lawfully or unlawfully comes into possession of any property of any government and who, with intent temporarily to deprive the owner of its use and benefit, converts any of the public property to his own use or any use other than the public use authorized by law is guilty of wrongful appropriation of public property.

(b) Wrongful appropriation is a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than one thousand dollars ($1,000.00), or both.



6-5-111. Failure or refusal to account for, deliver or pay over property; penalties.

6-5-111. Failure or refusal to account for, deliver or pay over property; penalties.

A public servant who fails or refuses to account for, deliver and pay over property received by virtue of the office, when legally required by the proper person or authority is guilty of a felony punishable by imprisonment for not more than five (5) years, a fine of not more than five thousand dollars ($5,000.00), or both.



6-5-112. Mistreating persons in institutions or mental hospital; penalties; no bar to other criminal action.

6-5-112. Mistreating persons in institutions or mental hospital; penalties; no bar to other criminal action.

(a) A person commits a felony punishable by imprisonment for not more than three (3) years, a fine of not more than three thousand dollars ($3,000.00), or both, if he:

(i) Is an employee of, or is responsible for the care of a person in, a reformatory, penal or charitable institution or a mental hospital and treats him with unnecessary severity, harshness or cruelty; or

(ii) Is an officer required by law to perform an act with regard to persons in a reformatory, penal or charitable institution or a mental hospital and he intentionally refuses or neglects to perform the act.

(b) This section does not bar prosecution, under any other criminal statute, of a person responsible for the care of a person in a reformatory, penal or charitable institution or a mental hospital, even if he also violates this section.



6-5-113. Removal from office after judgment of conviction.

6-5-113. Removal from office after judgment of conviction.

A judgment of conviction rendered under W.S. 6-5-102 through 6-5-112 and 6-5-117 against any public servant, except state elected officials, supreme court justices, district court judges and circuit court judges, shall result in removal from office or discharge from employment.



6-5-114. Notarial officers; issuance of certificate without proper acknowledgment; penalties.

6-5-114. Notarial officers; issuance of certificate without proper acknowledgment; penalties.

A notarial officer commits a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if he signs and affixes his seal to a certificate of acknowledgment when the party executing the instrument has not first acknowledged the execution of the instrument in the presence of, as defined in W.S. 34-26-101(b)(xxi), the notarial officer, if by law the instrument is required to be recorded or filed and cannot be filed without a certificate of acknowledgment signed and sealed by a notarial officer.



6-5-115. Neglect or refusal of ministerial officer to perform duty in criminal case; unnecessary delay in serving warrant; penalties.

6-5-115. Neglect or refusal of ministerial officer to perform duty in criminal case; unnecessary delay in serving warrant; penalties.

(a) A person commits a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than five hundred dollars ($500.00), or both, if he is:

(i) A clerk, sheriff, coroner or other ministerial officer who refuses or neglects to perform any duty he is required by law to perform in any criminal case or proceeding; or

(ii) An officer who unnecessarily delays serving a warrant legally issued in any criminal case when it is his duty to execute and in his power to serve the warrant.



6-5-116. Public officer acting before qualifying; penalty.

6-5-116. Public officer acting before qualifying; penalty.

An elected or appointed public officer or his deputy commits a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000.00) if he performs any duty of his office without taking and subscribing the oath prescribed by law or before giving and filing the bond required by law.



6-5-117. Public officer demanding kickback from deputy; penalties.

6-5-117. Public officer demanding kickback from deputy; penalties.

A public officer who requires a deputy appointed by him to divide or pay back to the officer a part of the legal fees of the deputy is guilty of a felony punishable by imprisonment for not more than three (3) years, a fine of not more than five thousand dollars ($5,000.00), or both.



6-5-118. Conflict of interest; public investments; disclosure required; penalty; definitions.

6-5-118. Conflict of interest; public investments; disclosure required; penalty; definitions.

(a) No public officer or public servant who invests public funds for a unit of government, or who has authority to decide how public funds are invested, shall transact any personal business with, receive any pecuniary benefit from or have any financial interest in any entity, other than a governmental entity, unless he has disclosed the benefit or interest in writing to the body of which he is a member or entity for which he is working. Disclosures shall be made annually in a public meeting and shall be made part of the record of proceedings. The public officer or public servant shall make the written disclosure prior to investing any public funds in any entity, other than a governmental entity, which:

(i) Provides any services related to investment of funds by that same unit of government; or

(ii) Has a financial interest in any security or other investment made by that unit of government.

(b) A violation of subsection (a) of this section is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.

(c) The definitions in W.S. 6-5-101 shall apply to this section except "pecuniary benefit" shall also include benefits in the form of services such as, but not limited to, transportation and lodging. As used in this section, "personal business" means any activity that is not a governmental function as defined in W.S. 6-5-101(a)(ii).






ARTICLE 2 - HINDERING GOVERNMENT OPERATIONS

6-5-201. Definitions.

6-5-201. Definitions.

(a) As used in this article:

(i) "Emergency" means a crime or a situation which could result in a public official responding in an authorized emergency vehicle or which could jeopardize public safety and could result in the evacuation of any area, building, structure, vehicle or other place people may enter;

(ii) "Official detention" means arrest, detention in a facility for custody of persons under charge or conviction of crime or alleged or found to be delinquent, detention for extradition or deportation, or detention in any manner and in any place for law enforcement purposes. "Official detention" does not include supervision on probation or parole or constraint incidental to release on bail;

(iii) "Relative" means a grandparent, grandchild, mother, father, husband, wife, sister, brother or child; and

(iv) "Render assistance" means to:

(A) Harbor or conceal the person;

(B) Warn the person of impending discovery or apprehension, excluding an official warning given in an effort to bring the person into compliance with the law;

(C) Provide the person with money, transportation, weapon, disguise or other thing to be used in avoiding discovery or apprehension;

(D) By force, intimidation or deception, obstruct anyone in the performance of any act which might aid in the discovery, detection, apprehension, prosecution, conviction or punishment of the person; or

(E) Conceal, destroy or alter any physical evidence that might aid in the discovery, detection, apprehension, prosecution, conviction or punishment of the person.



6-5-202. Accessory after the fact; penalties.

6-5-202. Accessory after the fact; penalties.

(a) A person is an accessory after the fact if, with intent to hinder, delay or prevent the discovery, detection, apprehension, prosecution, detention, conviction or punishment of another for the commission of a crime, he renders assistance to the person.

(b) An accessory after the fact commits:

(i) A felony punishable by imprisonment for not more than three (3) years, a fine of not more than three thousand dollars ($3,000.00), or both, if the crime is a felony and the person acting as an accessory is not a relative of the person committing the crime;

(ii) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if:

(A) The crime is a felony and the person acting as an accessory is a relative of the person committing the crime;

(B) The crime is a misdemeanor and the person acting as an accessory is not a relative of the person committing the crime; or

(C) The principal is a minor.

(iii) No violation if the crime is a misdemeanor and the person acting as an accessory is a relative of the person committing the crime.



6-5-203. Compounding; penalties.

6-5-203. Compounding; penalties.

(a) A person commits compounding if, knowing of the actual commission of a crime or the violation of a statute for which a penalty or forfeiture is prescribed, he takes property or accepts an offer of property upon an agreement or understanding, express or implied, to:

(i) Compound or conceal the crime or violation;

(ii) Abstain from prosecuting the crime or violation;

(iii) Withhold evidence of the crime or violation; or

(iv) Encourage or procure the absence of witnesses or testimony at the examination or trial of the crime or violation.

(b) A person commits compounding of a crime or a violation of a statute for which a penalty or forfeiture is prescribed if he takes property or accepts an offer of property upon an agreement or understanding, express or implied, to:

(i) Compound, discontinue or delay a pending prosecution for the crime or violation;

(ii) Withhold evidence of the crime or violation; or

(iii) Encourage or procure the absence of witnesses or other testimony at the examination or trial of the crime or violation.

(c) Compounding is:

(i) A misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than two thousand dollars ($2,000.00), or both:

(A) Under subsection (b) of this section;

(B) If a misdemeanor is compounded; or

(C) If a violation of a statute for which a penalty or forfeiture is prescribed is compounded.

(ii) A felony punishable by imprisonment for not more than three (3) years, a fine of not more than three thousand dollars ($3,000.00), or both if a felony punishable by imprisonment is compounded;

(iii) A felony punishable by imprisonment for not more than five (5) years, a fine of not more than five thousand dollars ($5,000.00), or both, if a felony punishable by death is compounded.



6-5-204. Interference with peace officer; disarming peace officer; penalties.

6-5-204. Interference with peace officer; disarming peace officer; penalties.

(a) A person commits a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than one thousand dollars ($1,000.00), or both, if he knowingly obstructs, impedes or interferes with or resists arrest by a peace officer while engaged in the lawful performance of his official duties.

(b) A person who intentionally and knowingly causes or attempts to cause bodily injury to a peace officer engaged in the lawful performance of his official duties is guilty of a felony punishable by imprisonment for not more than ten (10) years.

(c) A person who intentionally and knowingly disarms a peace officer of his firearm while that peace officer is engaged in the lawful performance of his official duties is guilty of a felony punishable by imprisonment for not more than five (5) years.

(d) For the purposes of this section only, "peace officer" means as defined in W.S. 6-1-104(a)(vi) and also includes any person employed by the state department of corrections on a full-time basis as a probation and parole agent or supervisor to assess, supervise, monitor, track, visit or control persons who are released from incarceration under conditions of parole or who are sentenced under conditions of probation.



6-5-205. Running manned roadblock; penalties.

6-5-205. Running manned roadblock; penalties.

A person commits a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if he proceeds or travels through a roadblock which is supervised by a uniformed peace officer without stopping and obeying the instructions of the peace officer.



6-5-206. Escape from official detention; penalties.

6-5-206. Escape from official detention; penalties.

(a) A person commits a crime if he escapes from official detention. Escape is:

(i) A felony punishable by imprisonment for not more than ten (10) years, if the detention is the result of a conviction for a felony;

(ii) A felony punishable by imprisonment for not more than three (3) years, a fine of not more than three thousand dollars ($3,000.00), or both, if the detention is the result of:

(A) A conviction for a misdemeanor; or

(B) An arrest or charge for a crime.



6-5-207. Escape by violence or assault, or while armed; penalty.

6-5-207. Escape by violence or assault, or while armed; penalty.

A person commits a felony punishable by imprisonment for not more than ten (10) years if he escapes from official detention by violence or while armed with a deadly weapon or by assault upon a person in charge of the detention.



6-5-208. Taking controlled substances or liquor into jails, penal institutions or mental hospitals; penalties.

6-5-208. Taking controlled substances or liquor into jails, penal institutions or mental hospitals; penalties.

Except as authorized by a person in charge, a person commits a felony punishable by imprisonment for not more than three (3) years, a fine of not more than three thousand dollars ($3,000.00), or both, if that person takes or passes any controlled substance or intoxicating liquor into a jail, a state penal institution, the Wyoming boys' school, Wyoming girls' school, a correctional facility operated by a private entity pursuant to W.S. 7-22-102 or the state hospital.



6-5-209. Taking deadly weapons into jails, penal institutions, mental hospitals or courtrooms; penalties.

6-5-209. Taking deadly weapons into jails, penal institutions, mental hospitals or courtrooms; penalties.

(a) Except as authorized by a person in charge, a person commits a felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if that person takes or passes a deadly weapon into a jail, a state penal institution, the Wyoming boys' school, Wyoming girls' school, a correctional facility operated by a private entity pursuant to W.S. 7-22-102 or the state hospital.

(b) Except as authorized by a presiding judge, a person commits a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than five thousand dollars ($5,000.00), or both, if that person takes into a courtroom a deadly weapon. Any person convicted of a second or subsequent offense under this subsection within five (5) years of the first conviction shall be guilty of a felony punishable by a fine of not more than five thousand dollars ($5,000.00), imprisonment for not more than two (2) years, or both.

(c) Nothing in this section shall preclude a presiding judge from carrying a weapon or determining who may carry a weapon in the courtroom.



6-5-210. False reporting to authorities; penalties.

6-5-210. False reporting to authorities; penalties.

(a) A person who knowingly reports falsely to a 911 emergency reporting system, law enforcement agency or a fire department that:

(i) A crime has been committed is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both;

(ii) An emergency exists is guilty of a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than one thousand dollars ($1,000.00), or both;

(iii) An emergency exists, when the false report results in any person suffering serious bodily harm, is guilty of a felony punishable by imprisonment for not more than five (5) years, a fine of not more than five thousand dollars ($5,000.00), or both;

(iv) An emergency exists, when the false report results in the death of any person, is guilty of manslaughter punishable as provided in W.S. 6-2-105.



6-5-211. Injuring or killing a police dog, fire dog, search and rescue dog or police horse prohibited; penalties.

6-5-211. Injuring or killing a police dog, fire dog, search and rescue dog or police horse prohibited; penalties.

(a) Any person who knowingly, willfully and without lawful cause or justification permanently disables or inflicts death upon any animal defined in subsection (b) of this section shall be liable for restitution by order of a court and shall be guilty of a felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both.

(b) As used in this section:

(i) "Police dog" means any dog that is owned, or the service of which is employed, by a law enforcement or corrections agency for the principal purpose of aiding in the detection of criminal activity, enforcement of laws or apprehension of offenders;

(ii) "Police horse" means any horse that is owned, or the service of which is employed, by a law enforcement or corrections agency for the principal purpose of aiding in the detection of criminal activity, enforcement of laws or apprehension of offenders;

(iii) "Fire dog" means any dog that is owned, or the service of which is employed, by a fire department, a special fire district or the state fire marshal for the principal purpose of aiding in the detection of flammable materials or the investigation of fires;

(iv) "Search and rescue dog" means any search and rescue dog that is owned, or the service of which is utilized, by a fire department, a law enforcement or corrections agency, a special fire district or the state fire marshal for the principal purpose of aiding in the detection of missing persons, including persons who are lost, who are trapped under debris as a result of a natural, manmade or technological disaster or who are drowning victims.



6-5-212. Interference with emergency calls; interference with emergency reporting system.

6-5-212. Interference with emergency calls; interference with emergency reporting system.

(a) A person commits a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if he knowingly obstructs, prevents, hinders or otherwise interferes with the making or completion of a telephone call to a 911 emergency reporting system or other telephone or radio communication by another person to any law enforcement agency to request protection or other assistance from the law enforcement agency or to report the commission of a crime.

(b) A person commits a misdemeanor if he knowingly calls a 911 emergency reporting system for a purpose other than to report a situation that he reasonably believes requires prompt service in order to preserve or protect human life or health or property.

(c) For purposes of this article "911 emergency reporting system" means as defined by W.S. 16-9-102(a)(iv).



6-5-213. Taking contraband into penal institutions or correctional facilities; definitions; penalties.

6-5-213. Taking contraband into penal institutions or correctional facilities; definitions; penalties.

(a) Except as authorized by a person in charge, no person shall:

(i) Intentionally convey or attempt to convey contraband to a person confined in a penal institution or correctional facility; or

(ii) Intentionally make, obtain or possess contraband if the person is officially confined in a penal institution or correctional facility.

(b) Any person who violates any provision of subsection (a) of this section is guilty of a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than two thousand dollars ($2,000.00), or both.

(c) As used in this section:

(i) "Contraband" means:

(A) Cellular telephone or other unauthorized electronic communications device;

(B) Cigarette or other tobacco product;

(C) Money;

(D) Any tool or other item that may be used to facilitate escape from the custody of the penal institution or correctional facility; or

(E) Any other item that the person confined in the official custody of a penal institution or correctional facility is prohibited by law from making, obtaining or possessing.

(ii) "Penal institution or correctional facility" means a jail, a state penal institution or a correctional facility operated by a private entity pursuant to W.S. 7-22-102.






ARTICLE 3 - PERJURY AND CRIMINAL FALSIFICATION

6-5-301. Perjury in judicial, legislative or administrative proceedings; penalties.

6-5-301. Perjury in judicial, legislative or administrative proceedings; penalties.

(a) A person commits perjury if, while under a lawfully administered oath or affirmation, he knowingly testifies falsely or makes a false affidavit, certificate, declaration, deposition or statement, in a judicial, legislative or administrative proceeding in which an oath or affirmation may be required by law, touching a matter material to a point in question.

(b) Perjury is a felony punishable by imprisonment for not more than five (5) years, a fine of not more than five thousand dollars ($5,000.00), or both.



6-5-302. Proof of solicitation of perjury.

6-5-302. Proof of solicitation of perjury.

In a trial for soliciting perjury, no conviction shall be had on the evidence of the person solicited, unsupported by other testimony.



6-5-303. False swearing in nonjudicial or nonadministrative proceeding; false claims or vouchers; penalties.

6-5-303. False swearing in nonjudicial or nonadministrative proceeding; false claims or vouchers; penalties.

(a) A person commits a felony punishable by imprisonment for not more than two (2) years, a fine of not more than two thousand dollars ($2,000.00), or both, if, while under a lawfully administered oath or affirmation in a matter where an oath is authorized by law, he knowingly makes a false certificate, affidavit, acknowledgment, declaration or statement other than in a judicial or administrative proceeding.

(b) A person is guilty of a felony punishable by imprisonment for not more than two (2) years, a fine of not more than two thousand dollars ($2,000.00), or both, if he knowingly submits a false claim or voucher with intent to defraud.

(c) A person who knowingly makes a false certification under W.S. 1-2-104 is guilty of a felony punishable by imprisonment for not more than two (2) years, a fine of not more than two thousand dollars ($2,000.00), or both.



6-5-304. Offering mining claims for filing without meeting legal prerequisites; penalties.

6-5-304. Offering mining claims for filing without meeting legal prerequisites; penalties.

A person commits a felony punishable by imprisonment for not more than two (2) years, a fine of not more than two thousand dollars ($2,000.00), or both, if he offers a location certificate for a placer mining claim or a lode claim or an affidavit of assessment work to be filed with a county clerk's office knowing the claim, certificate or affidavit was not preceded by a proper location of the claim physically upon the ground by establishing a proper notice of claim and designating the surface boundaries as required by law.



6-5-305. Influencing, intimidating or impeding jurors, witnesses and officers; obstructing or impeding justice; penalties.

6-5-305. Influencing, intimidating or impeding jurors, witnesses and officers; obstructing or impeding justice; penalties.

(a) A person commits a felony punishable by imprisonment for not more than ten (10) years, a fine of not more than five thousand dollars ($5,000.00), or both, if, by force or threats, he attempts to influence, intimidate or impede a juror, witness or officer in the discharge of his duty.

(b) A person commits a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than one thousand dollars ($1,000.00), or both, if, by threats or force, he obstructs or impedes the administration of justice in a court.



6-5-306. Refusal to appear or testify; avoidance of service; penalties; summary proceedings for contempt.

6-5-306. Refusal to appear or testify; avoidance of service; penalties; summary proceedings for contempt.

(a) A person is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if he:

(i) Refuses or intentionally fails to obey a lawful subpoena or citation which has been served upon him;

(ii) Secretes himself or leaves his residence to avoid being served with a subpoena; or

(iii) Refuses to take an oath or affirmation or, being sworn or affirmed, refuses to answer a question required by the court or presiding officer.

(b) This section shall not prevent summary proceedings for contempt.



6-5-307. Usurpation; penalties.

6-5-307. Usurpation; penalties.

A person is guilty of usurpation if he falsely represents himself to be a public servant with the intent to induce anyone to submit to the pretended official authority or to act in reliance upon the pretense to his detriment. Usurpation is a misdemeanor punishable by imprisonment for not to exceed six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.



6-5-308. Penalty for filing false document.

6-5-308. Penalty for filing false document.

(a) A person commits a felony punishable by imprisonment for not more than two (2) years, a fine of not more than two thousand dollars ($2,000.00), or both, if he files with the secretary of state and willfully or knowingly:

(i) Falsifies, conceals or covers up by any trick, scheme or device a material fact;

(ii) Makes any materially false, fictitious or fraudulent statement or representation; or

(iii) Makes or uses any false writing or document knowing the same to contain any materially false, fictitious or fraudulent statement or entry.









CHAPTER 6 - OFFENSES AGAINST PUBLIC PEACE

ARTICLE 1 - DISTURBANCES OF PUBLIC ORDER

6-6-101. Fighting in public; penalties.

6-6-101. Fighting in public; penalties.

A person commits a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if, by agreement, he fights with one (1) or more persons in public.



6-6-102. Breach of the peace; penalties.

6-6-102. Breach of the peace; penalties.

(a) A person commits breach of the peace if he disturbs the peace of a community or its inhabitants by unreasonably loud noise or music or by using threatening, abusive or obscene language or violent actions with knowledge or probable cause to believe he will disturb the peace.

(b) Breach of the peace is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.



6-6-103. Telephone calls; unlawful acts; penalties; communicating a threat of bodily injury or death; place of commission of crime.

6-6-103. Telephone calls; unlawful acts; penalties; communicating a threat of bodily injury or death; place of commission of crime.

(a) A person commits a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than one thousand dollars ($1,000.00), or both, if he telephones another anonymously or under a false or fictitious name and uses obscene, lewd or profane language or suggests a lewd or lascivious act with intent to terrify, intimidate, threaten, harass, annoy or offend.

(b) A person commits a misdemeanor punishable by imprisonment for not more than one (1) year, a fine of not more than one thousand dollars ($1,000.00), or both, if:

(i) By repeated anonymous telephone calls, he disturbs the peace, quiet or privacy of persons where the calls were received; or

(ii) He telephones or otherwise electronically or in writing communicates with a person and threatens to:

(A) Inflict death to the person, to the person's immediate family or to anyone at the school in which the person is a student or employee; or

(B) Inflict injury or physical harm to the person, to the person's immediate family or to property of the person.

(c) A crime under this section is committed at the place where the calls or other electronic or written communications either originated or were received.

(d) For purposes of this section, "immediate family" means a spouse, parent, sibling, child or other person living in the person's household.



6-6-104. Unlawful automated telephone solicitation; exceptions; penalties.

6-6-104. Unlawful automated telephone solicitation; exceptions; penalties.

(a) No person shall use an automated telephone system or device for the selection and dialing of telephone numbers and playing of recorded messages if a message is completed to the dialed number, for purposes of:

(i) Offering any goods or services for sale;

(ii) Conveying information on goods or services in soliciting sales or purchases;

(iii) Soliciting information;

(iv) Gathering data and statistics; or

(v) Promoting or any other use related to a political campaign.

(b) This section shall not prohibit the use of an automated telephone system or device described under subsection (a) of this section for purposes of informing purchasers of the receipt, availability or delivery of goods or services, any delay or other pertinent information on the status of any purchased goods or services or responding to an inquiry initiated by any person, or the use of an automated telephone dialing system as authorized by W.S. 40-12-303.

(c) Any person violating subsection (a) of this section is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.



6-6-105. Unlawful protesting at a funeral; penalties.

6-6-105. Unlawful protesting at a funeral; penalties.

A person commits a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if he protests, pickets, or otherwise causes a breach of the peace within nine hundred (900) feet of a cemetery, church, building or other facility at which a funeral or memorial service is being conducted, and if the protest, picket or other action occurs within one (1) hour prior to, during or within one (1) hour after the funeral or memorial service and the protest, picket, or breach of the peace is directed at the funeral or memorial service.






ARTICLE 2 - NUISANCES

6-6-201. "Nuisance" defined.

6-6-201. "Nuisance" defined.

Whoever maintains, uses, owns or leases any structure, boat or vehicle for the purpose of lewdness, assignation, prostitution or gambling, or for manufacture, possession, sale or disposition of intoxicating liquor or any controlled substance in violation of law, is guilty of a nuisance, and the structure, boat or vehicle and the ground upon which the structure is situated and the furniture, fixtures, musical instruments, gambling devices, and instruments of every kind or nature, and contents, are also declared a nuisance, and shall be enjoined and abated.



6-6-202. Abatement by injunction; suit by county attorney or citizen; petition; temporary injunction; notice to defendant; issuance and effect of injunction.

6-6-202. Abatement by injunction; suit by county attorney or citizen; petition; temporary injunction; notice to defendant; issuance and effect of injunction.

Whenever a nuisance exists as defined in this article, the county attorney or any citizen of the county may maintain an action in the name of the state of Wyoming upon the relation of the county attorney or citizen, to perpetually enjoin the nuisance, the person maintaining the nuisance, and the owner or agent of the building or ground upon which the nuisance exists. In the action, the court shall, upon the presentation of a petition alleging that the nuisance complained of exists, allow a temporary writ of injunction without bond, if it appears to the satisfaction of the court by evidence in the form of affidavits, depositions, oral testimony or otherwise. Three (3) days notice in writing shall be given the defendant of the application, and, if then continued at his instance, the writ as prayed shall be granted as a matter of course. When an injunction has been granted, it shall be binding on the defendant throughout the judicial district in which it was issued, and any violation of the provisions of injunction shall be a contempt.



6-6-203. Trial; evidence of general reputation; dismissal or prosecution of action; substitution of complainant; costs.

6-6-203. Trial; evidence of general reputation; dismissal or prosecution of action; substitution of complainant; costs.

The action, when brought, shall be triable at the first term of court after due and timely service of the notice has been given. In the action evidence of the general reputation of the place is admissible for the purpose of proving the existence of the nuisance. If the complaint is filed by a citizen, it shall not be dismissed except upon a sworn statement made by the complainant and his attorney, setting forth the reason why the action should be dismissed, and the dismissal approved by the county attorney in writing or in open court. If the court finds the action ought not to be dismissed, he may direct the county attorney to prosecute the action to judgment. If the action is continued more than one (1) term of court, any citizen of the county or the county attorney may be substituted for the complaining party and prosecute the action to judgment. If the action is brought by a citizen and the court finds there was no reasonable ground or cause for the action, the costs may be taxed to the citizen.



6-6-204. Order of abatement; removal and sale of movable property; closing of building; breaking and entering closed building; fees.

6-6-204. Order of abatement; removal and sale of movable property; closing of building; breaking and entering closed building; fees.

If the existence of the nuisance is established in an action as provided in this article, or in a criminal proceeding, an order of abatement shall be entered as a part of the judgment in the case. The order shall direct the removal from the building or place of all fixtures, furniture, musical instruments or movable property contained therein used in conducting the nuisance, and shall direct the sale thereof in the manner provided for the sale of personal property under execution, and shall order the closure of the structure or place against the use for a period specified by the court. If any person breaks and enters or uses a structure or place directed to be closed, he shall be punished as provided in W.S. 6-6-208. For removing and selling the movable property, the officer shall be entitled to receive the same fees as he would for levying upon and selling like property on execution. For closing the premises and keeping them closed, a reasonable sum shall be allowed by the court.



6-6-205. Disposition of proceeds of sale.

6-6-205. Disposition of proceeds of sale.

The proceeds of the sale of the personal property, as provided in W.S. 6-6-204, shall be applied in payment of the costs of the action and abatement, and the balance, if any, shall be paid to the defendant.



6-6-206. Cancellation of closing order and release of property upon payment of costs, filing of bond and promised abatement of nuisance; effect of release.

6-6-206. Cancellation of closing order and release of property upon payment of costs, filing of bond and promised abatement of nuisance; effect of release.

If the owner appears and pays all costs of the proceeding, and files a bond with sureties to be approved by the clerk in the full value of the property, as specified by the court, conditioned that he will immediately abate the nuisance and prevent recurrence of the nuisance for a time specified by the court, the court may, if satisfied of his good faith, cancel the order of abatement as it relates to the property. The release of the property under this section shall not release it from any judgment, lien or liability to which it may be subject by law.



6-6-207. Assessment of tax when permanent injunction issues; collection; continuing liability for other penalties.

6-6-207. Assessment of tax when permanent injunction issues; collection; continuing liability for other penalties.

Whenever a permanent injunction issues against any person for maintaining a nuisance or against the owner or agent of any building kept or used for the purposes prohibited by this article, there shall be assessed against the building and the ground upon which it is located and against the person or persons maintaining the nuisance, and the owner or agent of the premises, a tax of three hundred dollars ($300.00). The assessment of the tax shall be made by the assessor of the county in which the nuisance exists and shall be made within three (3) months from the date of granting of the permanent injunction. If the assessor fails or neglects to make the assessment, it shall be made by the sheriff of the county and a return of the assessment shall be made to the county treasurer. The tax may be enforced and collected in the manner prescribed for the collection of taxes under the general revenue laws and shall be a perpetual lien upon all property, both personal and real used for the purpose of maintaining the nuisance. The payment of the tax does not relieve the person or building from any other penalties provided by law and when collected shall be applied and distributed in the manner prescribed by law for the application and distribution of monies arising from the collection of fines and penalties in criminal cases.



6-6-208. Contempt proceedings for violation of injunction; commencement; trial; penalties.

6-6-208. Contempt proceedings for violation of injunction; commencement; trial; penalties.

If any injunction granted under this article is violated, the court may summarily try and punish the offender. The proceedings shall be commenced by filing with the clerk of the court an information under oath, setting out the alleged facts constituting the violation, upon which the court shall cause a warrant to issue, under which the defendant shall be arrested. The trial may be had upon affidavits, or either party may demand the production and oral examination of the witnesses. A party found guilty of contempt under this section shall be punished by a fine of not more than one thousand dollars ($1,000.00), or by imprisonment in the county jail not more than six (6) months, or both.



6-6-209. "Public nuisance" defined; maintenance thereof; penalty.

6-6-209. "Public nuisance" defined; maintenance thereof; penalty.

Every structure, boat or vehicle used and occupied as a house of ill fame, or for purposes of prostitution or gambling, or for the purpose of manufacture, possession, sale or disposition of intoxicating liquor or any controlled substance in violation of law shall be held and deemed a public nuisance. Any person owning, or having the control of the property, and knowingly leasing or subletting the property, in whole or in part, for the purpose of keeping a house or place of ill fame, prostitution or gambling, or for the purpose of manufacture, possession, sale or disposition of intoxicating liquor or any controlled substance in violation of law, or knowingly permitting the property to be used or occupied for that purpose, or using or occupying the property for that purpose, shall for every offense be fined not exceeding seven hundred fifty dollars ($750.00) or be imprisoned in the county jail not to exceed six (6) months.






ARTICLE 3 - UNLAWFUL CONDUCT WITHIN GOVERNMENTAL FACILITIES

6-6-301. Definitions.

6-6-301. Definitions.

(a) As used in W.S. 6-6-301 through 6-6-307:

(i) "Governing body" means any elected or appointed commission, board, agency, council, trustees or other body created or authorized by the laws of this state and vested with authority to perform specified governmental, educational, proprietary or regulatory functions;

(ii) "Facilities" means any lands, buildings or structures.



6-6-302. Obstructive or disruptive conduct within governmental facilities prohibited.

6-6-302. Obstructive or disruptive conduct within governmental facilities prohibited.

(a) No person, acting either singly or in concert with others, shall go into or upon facilities owned by, or under the control of, a governing body and obstruct or disrupt, by force, violence or other conduct which is in fact obstructive or disruptive, the activities conducted therein or thereon or the uses made thereof under the authority of the governing body. Obstructive or disruptive activities include restricting lawful:

(i) Freedom of movement on or within a facility;

(ii) And designated use of a facility;

(iii) Ingress or egress on or within a facility.



6-6-303. Refusing to desist or remove oneself from facilities.

6-6-303. Refusing to desist or remove oneself from facilities.

No person within or upon the facilities of a governing body shall refuse to desist from a course of conduct or to remove himself from the facilities upon request by an authorized representative of the governing body, after having been notified that the conduct or the presence of the person is contrary to or in violation of established policies, rules or regulations of the governing body which are reasonably related to the furtherance of the lawful purposes of the governing body and incident to the maintenance or orderly and efficient use of its facilities for the purposes for which acquired or designated.



6-6-304. Freedom of speech, press or assembly not abridged.

6-6-304. Freedom of speech, press or assembly not abridged.

Nothing in W.S. 6-6-301 through 6-6-307 prevents, denies or abridges the freedom of speech or of the press, or the right of the people peaceably to assemble to consult for the common good, to make known their opinions, and to petition for the redress of grievances.



6-6-305. Penalties for violations of article.

6-6-305. Penalties for violations of article.

Any person violating any provision of W.S. 6-6-301 through 6-6-307 is guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine of not more than seven hundred fifty dollars ($750.00), or by imprisonment in the county jail for a period not to exceed sixty (60) days, or both.



6-6-306. Identification may be required; ejectment from facilities when presence unlawful or prohibited.

6-6-306. Identification may be required; ejectment from facilities when presence unlawful or prohibited.

Every governing body, acting through its officers and employees, may require identification of any person within or upon its facilities and eject any person from the facilities upon his refusal to leave peaceably upon request, when his presence in a facility is unlawful or otherwise prohibited by the governing body.



6-6-307. No restriction on powers of governing body.

6-6-307. No restriction on powers of governing body.

Nothing within W.S. 6-6-301 through 6-6-307 is intended, nor shall operate, to limit or restrict each governing body from carrying out its purposes and objectives through the exercise of powers otherwise granted by law nor shall preclude a governing body from taking disciplinary action against those violating W.S. 6-6-301 through 6-6-307 who are subject to its disciplinary authority.









CHAPTER 7 - OFFENSES AGAINST PUBLIC POLICY

ARTICLE 1 - GAMBLING

6-7-101. Definitions.

6-7-101. Definitions.

(a) As used in this article:

(i) "Calcutta wagering" means wagering on the outcome of amateur contests, cutter horse racing, dog sled racing, professional rodeo events or professional golf tournament in which those who wager bid at auction for the exclusive right to "purchase" or wager upon a particular contestant or entrant in the event and when the outcome of the event has been decided the total wagers comprising the pool, less a percentage "take-out" by the event's sponsor, is distributed to those who "purchased" or wagered upon the winning contestants or entrants;

(ii) "Gain" means the direct realization of winnings;

(iii) "Gambling" means risking any property for gain contingent in whole or in part upon lot, chance, the operation of a gambling device or the happening or outcome of an event, including a sporting event, over which the person taking a risk has no control, but does not include any of the following:

(A) Bona fide contests of skill, speed, strength or endurance in which awards are made only to entrants or the owners of entries;

(B) Bona fide business transactions which are valid under the law of contracts;

(C) Other acts or transactions now or hereafter expressly authorized by law;

(D) Bingo games conducted, or pull tabs sold, by charitable or nonprofit organizations where the tickets for the bingo are sold only in this state and the pull tabs are sold only on the premises owned or occupied by the charitable or nonprofit organization provided that:

(I) Bingo games and pull tab games shall only be conducted by charitable or nonprofit organizations, which have been in existence in this state for at least three (3) years;

(II) In conducting bingo games and pull tab games the organization shall use only volunteers who are bona fide members of the charitable or nonprofit organization or employees or contractors who are paid by the organization to assist in the operation of the game;

(III) Players of bingo games or pull tab games shall be eighteen (18) years or older;

(IV) At least sixty-five percent (65%) of all gross sales shall be redeemed as winnings each month. The net proceeds after payment of winnings shall be restricted as follows:

(1) No more than forty percent (40%) of net proceeds shall be paid to distributors or manufacturers of supplies or equipment necessary to conduct the game; and

(2) Seventy-five percent (75%) of the net proceeds remaining after payment for all costs and supplies shall be donated within one (1) year by the organization to a bona fide charitable or benevolent purpose.

(V) The charitable or nonprofit organization conducting the bingo game or pull tab game may purchase supplies or equipment necessary to conduct the game from a distributor or manufacturer at a price based on a per card or pull tab basis subject to the limitations provided in subdivision (D)(IV)(1) of this paragraph.

(E) Any game, wager or transaction which is incidental to a bona fide social relationship, is participated in by natural persons only, and in which no person is participating, directly or indirectly, in professional gambling;

(F) Calcutta wagering on contests or events conducted by a bona fide nationally chartered veterans', religious, charitable, educational or fraternal organization or nonprofit local civic or service club organized or incorporated under the laws of this state, provided that:

(I) The contest or event is conducted solely in this state;

(II) Any rules affecting the contest or requirements for participants are clearly posted;

(III) The total prizes or prize money paid out in any one (1) contest or event does not exceed ninety percent (90%) of the total wagers;

(IV) A minimum of ten percent (10%) of the total wagers on each contest or event is donated within one (1) year by the sponsoring organization to a bona fide charitable or benevolent purpose;

(V) No separate organization or professional person is employed to conduct the contest or event or assist therein;

(VI) The sponsoring organization before conducting the contest or event gives thirty (30) days written notice of the time and place thereof to the governing body of the county or municipality in which it intends to conduct the contest or event and the governing body does not pass a resolution objecting thereto;

(VII) The sponsoring organization has complied with the relevant sections of the internal revenue code of 1954, as amended, relating to taxes on wagering.

(G) Display or private use of antique gambling devices in the owner's residence;

(H) Raffles conducted for charitable purposes;

(J) Any lottery game authorized and run by the Wyoming lottery corporation pursuant to W.S. 9-17-101 through 9-17-128.

(K) The hunting license raffle provided by W.S. 23-1-302(p).

(iv) "Gambling device" means any device, machine, paraphernalia or equipment except an antique gambling device that is used or usable in the playing phases of any professional gambling activity, whether that activity consists of gambling between persons or gambling by a person involving the playing of a machine;

(v) "Gambling premise" means any building, room, enclosure, vehicle, vessel or other place, whether open or enclosed, used or intended to be used for professional gambling. Any place where a gambling device is found is presumed to be intended to be used for professional gambling;

(vi) "Gambling proceed" means all money or property at stake or displayed in or in connection with professional gambling;

(vii) "Gambling record" means any record, receipt, ticket, certificate, token, slip or notation given, made, used or intended to be used in connection with professional gambling;

(viii) "Professional gambling" means:

(A) Aiding or inducing another to engage in gambling, with the intent to derive a profit therefrom; or

(B) Participating in gambling and having, other than by virtue of skill or luck, a lesser chance of losing or a greater chance of winning than one (1) or more of the other participants.

(ix) "Profit" means benefit other than a gain, which is realized or unrealized and direct, including benefits from unequal advantage in a series of transactions but does not include benefits of proprietorship or management of a business wherein a game, wager or transaction described in W.S. 6-7-101(a)(iii)(E) occurs;

(x) "Antique gambling device" means a mechanically or electronically operated slot machine that is at least twenty-five (25) years old and used only for display or personal amusement in the owner's residence, in public and private museums, in possession of a dealer or distributor of lawful gaming equipment or displayed at state or local historic sites;

(xi) "Charitable or nonprofit organization" means an organization recognized as a charitable or nonprofit organization under Wyoming statutes and which possesses a valid exemption from federal income tax issued by the Internal Revenue Service under the provisions of 26 U.S.C. 501(c);

(xii) Repealed By Laws 2007, Ch. 52, 1.



6-7-102. Gambling; professional gambling; penalties.

6-7-102. Gambling; professional gambling; penalties.

(a) A person who engages in gambling commits a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.

(b) A person who engages in professional gambling commits a felony punishable by imprisonment for not more than three (3) years, a fine of not more than three thousand dollars ($3,000.00), or both.



6-7-103. Gambling devices, gambling records, gambling proceeds subject to seizure; disposition thereof; antique gambling devices protected.

6-7-103. Gambling devices, gambling records, gambling proceeds subject to seizure; disposition thereof; antique gambling devices protected.

All gambling devices, gambling records and gambling proceeds are subject to seizure by any peace officer and shall be disposed of in accordance with law. An antique gambling device as defined by W.S. 6-7-101(a)(x) shall not be subject to seizure unless it is used in any way in violation of this article.



6-7-104. Advertising of allowable gambling activities or events.

6-7-104. Advertising of allowable gambling activities or events.

Nothing in this chapter prohibits the advertising of any gambling activity or event excluded from gambling under W.S. 6-7-101(a)(iii) and conducted by or for any charitable or nonprofit organization or conducted as a promotional activity by a private business entity which is clearly occasional and ancillary to the primary business of that entity.









CHAPTER 8 - WEAPONS

ARTICLE 1 - WEAPONS OFFENSES

6-8-101. Use of firearm while committing felony; subsequent convictions; penalties; applicability of provisions.

6-8-101. Use of firearm while committing felony; subsequent convictions; penalties; applicability of provisions.

(a) A person who uses a firearm while committing a felony shall be imprisoned for not more than ten (10) years in addition to the punishment for the felony. For a second or subsequent conviction under this section a person shall be imprisoned for not more than twenty (20) years in addition to the punishment for the felony.

(b) Subsection (a) of this section does not apply to those felonies which include as an element of the crime the use or possession of a deadly weapon.



6-8-102. Use or possession of firearm by person convicted of certain felony offenses; penalties.

6-8-102. Use or possession of firearm by person convicted of certain felony offenses; penalties.

Any person who has previously pleaded guilty to or been convicted of committing or attempting to commit a violent felony or a felony under W.S. 6-5-204(b), and has not been pardoned and who uses or knowingly possesses any firearm is guilty of a felony punishable by imprisonment for not more than three (3) years, a fine of not more than five thousand dollars ($5,000.00), or both.



6-8-103. Possession, manufacture or disposition of deadly weapon with unlawful intent; penalties.

6-8-103. Possession, manufacture or disposition of deadly weapon with unlawful intent; penalties.

A person who knowingly possesses, manufactures, transports, repairs or sells a deadly weapon with intent to unlawfully threaten the life or physical well-being of another or to commit assault or inflict bodily injury on another is guilty of a felony punishable by imprisonment for not more than five (5) years, a fine of not more than one thousand dollars ($1,000.00), or both.



6-8-104. Wearing or carrying concealed weapons; penalties; exceptions; permits.

6-8-104. Wearing or carrying concealed weapons; penalties; exceptions; permits.

(a) A person who wears or carries a concealed deadly weapon is guilty of a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00), imprisonment in the county jail for not more than six (6) months, or both for a first offense, or a felony punishable by a fine of not more than two thousand dollars ($2,000.00), imprisonment for not more than two (2) years, or both, for a second or subsequent offense, unless:

(i) The person is a peace officer;

(ii) The person possesses a permit under this section;

(iii) The person holds a valid permit authorizing him to carry a concealed firearm authorized and issued by a governmental agency or entity in another state that recognizes Wyoming permits and is a valid statewide permit; or

(iv) The person does not possess a permit issued under this section, but otherwise meets the requirements specified in paragraphs (b)(i) through (vi), (viii) and (ix) of this section and possession of the firearm by the person is not otherwise unlawful.

(b) The attorney general is authorized to issue permits to carry a concealed firearm to persons qualified as provided by this subsection. The attorney general shall promulgate rules necessary to carry out this section no later than October 1, 1994. Applications for a permit to carry a concealed firearm shall be made available and distributed by the division of criminal investigation and local law enforcement agencies. The permit shall be valid throughout the state for a period of five (5) years from the date of issuance. The permittee shall carry the permit, together with valid identification at all times when the permittee is carrying a concealed firearm and shall display both the permit and proper identification upon request of any peace officer. The attorney general through the division shall issue a permit to any person who:

(i) Is a resident of the United States and has been a resident of Wyoming for not less than six (6) months prior to filing the application. The Wyoming residency requirements of this paragraph do not apply to any person who holds a valid permit authorizing him to carry a concealed firearm authorized and issued by a governmental agency or entity in another state that recognizes Wyoming permits and is a valid statewide permit;

(ii) Is at least twenty-one (21) years of age;

(iii) Does not suffer from a physical infirmity which prevents the safe handling of a firearm;

(iv) Is not ineligible to possess a firearm pursuant to 18 U.S.C. section 922(g) or W.S. 6-8-102;

(v) Has not been:

(A) Committed to a state or federal facility for the abuse of a controlled substance, within the one (1) year period prior to the date on which application for a permit under this section is submitted;

(B) Convicted of a felony violation of the Wyoming Controlled Substances Act of 1971, W.S. 35-7-1001 through 35-7-1057 or similar laws of any other state or the United States relating to controlled substances and has not been pardoned; or

(C) Convicted of a misdemeanor violation of the Wyoming Controlled Substances Act of 1971, W.S. 35-7-1001 through 35-7-1057 or similar laws of any other state or the United States relating to controlled substances within the one (1) year period prior to the date on which application for a permit under this section is submitted.

(vi) Does not chronically or habitually use alcoholic liquor and malt beverages to the extent that his normal faculties are impaired. It shall be presumed that an applicant chronically and habitually uses alcoholic beverages to the extent that his normal faculties are impaired if the applicant has been involuntarily committed, within the one (1) year period prior to the date on which application for a permit under this section is submitted, to any residential facility pursuant to the laws of this state or similar laws of any other state as a result of the use of alcohol;

(vii) Demonstrates familiarity with a firearm. A legible photocopy of a certificate of completion of any of the courses or classes or a notarized affidavit from the instructor, school, club, organization or group that conducted or taught the course or class attesting to the completion of the course or class by the applicant or a copy of any document which shows completion of the course or class or evidences participation of firearms competition, shall constitute evidence of qualification under this paragraph. Any one (1) of the following activities listed in this paragraph shall be sufficient to demonstrate familiarity with a firearm:

(A) Completion of any certified firearm safety or training course utilizing instructors certified by the National Rifle Association or the Wyoming law enforcement academy;

(B) Completion of any law enforcement firearms safety or training course or class offered for security guards, investigators, special deputies, or any division of law enforcement or security enforcement;

(C) Experience with a firearm through participation in an organized handgun shooting competition or military service;

(D) Completion of any firearms training or safety course or class conducted by a state certified or National Rifle Association certified firearms instructor;

(E) Be certified as proficient in firearms safety by any Wyoming law enforcement agency under procedures established by that agency; or

(F) Honorable retirement as a federal or state peace officer who has a minimum of ten (10) years of service.

(viii) Is not currently adjudicated to be legally incompetent; and

(ix) Has not been committed to a mental institution.

(c) The division may deny a permit if the applicant has been found guilty of or has pled nolo contendere to one (1) or more crimes of violence constituting a misdemeanor offense within the three (3) year period prior to the date on which the application is submitted or may revoke a permit if the permittee has been found guilty of or has pled nolo contendere to one (1) or more crimes of violence constituting a misdemeanor offense within the preceding three (3) years.

(d) The application shall be completed, under oath, on a form promulgated by the attorney general to include:

(i) The name, address, place and date of birth of the applicant;

(ii) A statement that, to the best of his knowledge, the applicant is in compliance with criteria contained within this section;

(iii) A statement that the applicant has been furnished a copy of this section and is knowledgeable of its provisions;

(iv) A conspicuous warning that the application is executed under oath and that a materially false answer to any question or the submission of any materially false document by the applicant may result in denial or revocation of a permit and subjects the applicant to criminal prosecution under W.S. 6-5-303.

(e) The applicant shall submit to the division through the sheriff's office in the county of the applicant's residence:

(i) A completed application as described in subsection (d) of this section;

(ii) A nonrefundable permit fee of fifty dollars ($50.00), if he has not previously been issued a statewide permit, or a nonrefundable permit fee of fifty dollars ($50.00) for renewal of a permit;

(iii) A full set of fingerprints of the applicant administered by a law enforcement agency. The actual cost of processing the set of fingerprints required in this paragraph shall be borne by the applicant;

(iv) A photocopy of a certificate or an affidavit or document as provided by paragraph (b)(vii) of this section.

(f) The sheriff's office shall forward items received under subsection (e) of this section but shall retain ten dollars ($10.00) of each original permit fee and five dollars ($5.00) of each renewal permit fee. The division, upon receipt of the items listed in subsection (e) of this section, shall process the full set of fingerprints of the applicant for any criminal justice information. The division shall submit a fingerprint card to the federal bureau of investigation for a national background check. The cost of processing the fingerprints shall be payable to the division.

(g) The sheriff of the applicant's county of residence shall submit a written report to the division containing any information that he feels may be pertinent to the issuance of a permit to any applicant. The written report shall state facts known to the sheriff which establish reasonable grounds to believe that the applicant has been or is reasonably likely to be a danger to himself or others, or to the community at large as a result of the applicant's mental or psychological state, as demonstrated by a past pattern or practice of behavior, or participation in incidents involving a controlled substance, alcohol abuse, violence or threats of violence as these incidents relate to criteria listed in this section. The written report shall be made within thirty (30) days after the date the sheriff receives the copy of the application. The sheriff of the applicant's county of residence shall notify the chief of police, if any, of the applicant's place of residence of the application for a concealed firearm permit by the applicant. The chief of police shall submit written comments to the division under the guidelines prescribed in this section. Submitted comments shall not be considered a public record.

(h) The sheriff of the applicant's county of residence may, at his discretion, submit a written report to the division recommending immediate issuance of a concealed firearm permit prior to the mandatory fingerprint processing. The written recommendation shall specifically state that the sheriff has personal knowledge that the applicant is qualified to be issued a permit.

(j) The sheriff of the applicant's county of residence may, at his discretion, submit a written report to the division recommending the issuance of a concealed firearm permit to an applicant between eighteen (18) and twenty-one (21) years of age who meets the requirements specified in this section. The written recommendation shall specifically state that the sheriff has personal knowledge of the applicant's situation or circumstances which warrant the issuance of a concealed firearm permit. The division may issue a permit to carry a concealed firearm to those individuals between eighteen (18) and twenty-one (21) years of age under circumstances that a reasonable, prudent person would believe warrant the issuance of a permit to carry a concealed firearm. The decision to issue a concealed firearm permit shall be based on the satisfactory completion of the requirements of this section and any voluntary written report offered by the sheriff of the county of the applicant's residence which shall clearly state the reasons the applicant should be issued a permit. The applicant may submit a written report containing relevant facts for consideration by the division.

(k) An applicant shall pay the cost of fingerprinting services for one (1) set of fingerprints and shall not be charged for any additional services necessary to obtain a legible set of fingerprints.

(m) The division shall, within sixty (60) days after the date of receipt of the items listed in subsection (e) of this section, either:

(i) Issue the permit; or

(ii) Deny the application based on the ground that the applicant fails to qualify under the criteria listed in this section or upon reasonable grounds for denial specified under subsection (g) of this section. If the division denies the application, it shall notify the applicant in writing, stating the grounds for denial and informing the applicant of a right to submit, within thirty (30) days, any additional documentation relating to the grounds of denial. Upon receiving any additional documentation, the division shall reconsider its decision and inform the applicant within twenty (20) days of the result of the reconsideration. The applicant shall further be informed of the right to seek review of the denial in the district court pursuant to the Wyoming Administrative Procedure Act, W.S. 16-3-101 through 16-3-115. No person who is denied a permit under this section shall carry a concealed firearm under a permit issued in another state, so long as he remains a resident of this state, and he remains ineligible for a permit in this state.

(n) The division shall maintain an automated listing of permit holders and pertinent information, and the information shall be available on-line, upon request, at all times to all Wyoming law enforcement agencies.

(o) Within thirty (30) days after the changing of a permanent address, or within thirty (30) days after the loss or destruction of a permit, the permittee, including any permittee under paragraph (a)(iii) of this section, shall so notify the division. Violation of this subsection may result in cancellation or revocation of the permit.

(p) In the event that a permit is lost or destroyed, the permit shall be automatically invalid, and the person to whom the same was issued may, upon payment of a five dollar ($5.00) fee to the division, obtain a duplicate, upon furnishing a notarized statement to the division that the permit has been lost or destroyed.

(q) A permit issued under this section shall be revoked by the division:

(i) If the permittee becomes ineligible to be issued a permit under the criteria set forth in this section; or

(ii) For any conviction of any offense involving a controlled substance, alcohol abuse while carrying a concealed weapon or any crime of violence or a plea of nolo contendere to any of these crimes.

(r) Repealed by Laws 1995, ch. 147, 1.

(s) The permittee may renew his permit on or before the expiration date by filing with the sheriff of the applicant's county of residence the renewal form, a notarized affidavit stating that the permittee remains qualified pursuant to the criteria specified in this section, and the required renewal fee. The permit shall be renewed to a qualified applicant upon receipt of the completed renewal application, appropriate payment of fees and the division shall verify that the criminal history information available to the division does not indicate that possession of a firearm by the applicant would constitute a violation of state or federal law. A permittee who fails to file a renewal application on or before its expiration date shall renew his permit by paying a late fee of ten dollars ($10.00). No permit shall be renewed six (6) months or more after its expiration date, and the permit shall be deemed to be permanently expired. A person whose permit has permanently expired may reapply for a permit pursuant to subsections (b) through (e) of this section.

(t) No person authorized to carry a concealed weapon pursuant to paragraphs (a)(ii) through (iv) of this section shall carry a concealed firearm into:

(i) Any facility used primarily for law enforcement operations or administration without the written consent of the chief administrator;

(ii) Any detention facility, prison or jail;

(iii) Any courtroom, except that nothing in this section shall preclude a judge from carrying a concealed weapon or determining who will carry a concealed weapon in the courtroom;

(iv) Any meeting of a governmental entity;

(v) Any meeting of the legislature or a committee thereof;

(vi) Any school, college or professional athletic event not related to firearms;

(vii) Any portion of an establishment licensed to dispense alcoholic liquor and malt beverages for consumption on the premises, which portion of the establishment is primarily devoted to that purpose;

(viii) Any place where persons are assembled for public worship, without the written consent of the chief administrator of that place;

(ix) Any elementary or secondary school facility;

(x) Any college or university facility without the written consent of the security service of the college or university; or

(xi) Any place where the carrying of firearms is prohibited by federal law or regulation or state law.

(u) All monies collected pursuant to this section shall be deposited in the general fund.

(w) All funds received by the sheriff pursuant to the provisions of this section shall be deposited into the general fund of the county.

(y) As used in this section:

(i) "Division" means the division of criminal investigation within the office of the attorney general;

(ii) "Firearm" means any pistol, revolver or derringer, designed to be fired by the use of a single hand.

(z) By March 1 of each year, the division shall submit a statistical report to the governor and to the joint judiciary interim committee indicating the number of permits issued, revoked, suspended and denied.

(aa) Notwithstanding the provisions of W.S. 1-39-105 through 1-39-112, the attorney general and members of the division of criminal investigation are immune from personal liability for issuing, for failing to issue and for revoking any concealed firearms permit under this section. A sheriff, police chief, employee of a sheriff or police chief's office shall not be personally liable for damages in a civil action arising from any information submitted pursuant to subsections (g) through (j) of this section. Nothing in this section shall relieve any governmental entity of any liability pursuant to W.S. 1-39-101 through 1-39-120.

(bb) No list or other record maintained by the division or other law enforcement agency pursuant to this section, which identifies an individual applicant or permittee shall be considered a public record. Applications, listings and other records maintained pursuant to this section which identify an individual shall be made available to other law enforcement agencies for purposes of conducting official business. The statistical report provided pursuant to subsection (z) of this section shall be a public record.






ARTICLE 2 - FIREARMS REGULATION

6-8-201. Repealed By Laws 1997, ch. 21, 2.

6-8-201. Repealed By Laws 1997, ch. 21, 2.



6-8-202. Repealed By Laws 1997, ch. 21, 2.

6-8-202. Repealed By Laws 1997, ch. 21, 2.



6-8-203. Firearms information to be kept in place of business; inspection by peace officer.

6-8-203. Firearms information to be kept in place of business; inspection by peace officer.

The information required by federal law to be maintained on firearms shall be kept by every wholesaler, retailer, pawnbroker and dealer in firearms in the place of business of the wholesaler, retailer, pawnbroker or dealer, and shall be subject to inspection by any peace officer at all reasonable times.



6-8-204. Repealed By Laws 1997, ch. 21, 2.

6-8-204. Repealed By Laws 1997, ch. 21, 2.






ARTICLE 3 - RIFLES AND SHOTGUNS

6-8-301. Repealed By Laws 2003, Ch. 66, 1.

6-8-301. Repealed By Laws 2003, Ch. 66, 1.



6-8-302. Repealed By Laws 2003, Ch. 66, 1.

6-8-302. Repealed By Laws 2003, Ch. 66, 1.



6-8-303. Repealed By Laws 2003, Ch. 66, 1.

6-8-303. Repealed By Laws 2003, Ch. 66, 1.






ARTICLE 4 - REGULATION BY STATE

6-8-401. Firearm, weapon and ammunition regulation and prohibition by state.

6-8-401. Firearm, weapon and ammunition regulation and prohibition by state.

(a) The Wyoming legislature finds that the right to keep and bear arms is a fundamental right. The Wyoming legislature affirms this right as a constitutionally protected right in every part of Wyoming.

(b) Repealed By Laws 2010, Ch. 108, 3.

(c) The sale, transfer, purchase, delivery, taxation, manufacture, ownership, transportation, storage, use and possession of firearms, weapons and ammunition shall be authorized, regulated and prohibited by the state, and regulation thereof is preempted by the state. Except as authorized by W.S. 15-1-103(a)(xviii), no city, town, county, political subdivision or any other entity shall authorize, regulate or prohibit the sale, transfer, purchase, delivery, taxation, manufacture, ownership, transportation, storage, use, carrying or possession of firearms, weapons, accessories, components or ammunition except as specifically provided by this chapter. This section shall not affect zoning or other ordinances which encompass firearms businesses along with other businesses. Zoning and other ordinances which are designed for the purpose of restricting or prohibiting the sale, purchase, transfer or manufacture of firearms or ammunition as a method of regulating firearms or ammunition are in conflict with this section and are prohibited.



6-8-402. Short title; applicability.

6-8-402. Short title; applicability.

(a) This act shall be known and may be cited as the "Wyoming Firearms Freedom Act".

(b) This act shall apply to firearms, firearm accessories and ammunition that are manufactured in Wyoming.



6-8-403. Definitions.

6-8-403. Definitions.

(a) As used in this act:

(i) "Ammunition" means any projectile expelled by action of an explosive from a firearm but shall not include any projectile designed to pierce armor;

(ii) "Borders of Wyoming" means the boundaries of Wyoming as described in Section 2 of the Act of Admission of the state of Wyoming, 26 United States Statutes at Large, 222, chapter 664;

(iii) "Firearm" means any weapon which will or is designed to expel a projectile by the action of an explosive. "Firearm" shall not include any fully automatic weapon or any weapon designed to fire a rocket propelled grenade or any explosive projectile;

(iv) "Firearms accessories" means items that are used in conjunction with or mounted upon a firearm but are not essential to the basic function of a firearm, including, but not limited to, telescopic or laser sights, magazines, folding or aftermarket stocks and grips, speedloaders, ammunition carriers, optics for target identification and lights for target illumination;

(v) "Generic and insignificant parts" includes, but is not limited to, springs, screws, nuts and pins;

(vi) "Manufactured" means that a firearm, a firearm accessory or ammunition has been created from basic materials for functional usefulness, including, but not limited to forging, casting, machining, molding or other processes for working materials;

(vii) "This act" means W.S. 6-8-401 through 6-8-406.



6-8-404. Regulation by state of firearms, firearms accessories and ammunition manufactured in Wyoming; exceptions.

6-8-404. Regulation by state of firearms, firearms accessories and ammunition manufactured in Wyoming; exceptions.

(a) A personal firearm, a firearm accessory or ammunition that is manufactured commercially or privately in Wyoming and that remains exclusively within the borders of Wyoming is not subject to federal law, federal taxation or federal regulation, including registration, under the authority of the United States congress to regulate interstate commerce. It is declared by the Wyoming legislature that those items have not traveled in interstate commerce. This section applies to a firearm, a firearm accessory or ammunition that is manufactured in Wyoming from basic materials and that can be manufactured without the inclusion of any significant parts imported from another state or foreign country. Generic and insignificant parts that have other manufacturing or consumer product applications are not firearms, firearms accessories or ammunition, and their importation into Wyoming and incorporation into a firearm, firearm accessory or ammunition manufactured in Wyoming does not subject the firearm, firearm accessory or ammunition to federal regulation. It is declared by the Wyoming legislature that basic industrial materials, such as, but not limited to, polymers, unmachined metal, ferrous or nonferrous, bar stock, ingots or forgings and unshaped wood, are not firearms, firearms accessories or ammunition and are not subject to congressional authority to regulate firearms, firearms accessories and ammunition under interstate commerce as if they were actually firearms, firearms accessories or ammunition. The authority of the United States congress to regulate interstate commerce in basic materials does not include authority to regulate firearms, firearm accessories and ammunition made within Wyoming borders from those materials. Firearms accessories that are imported into Wyoming from another state and that are subject to federal regulation as being in interstate commerce do not subject a firearm to federal regulation under interstate commerce because the firearm accessory is attached to or used in conjunction with a firearm in Wyoming.

(b) A firearm manufactured or sold in Wyoming under this act shall have the words, "made in Wyoming" clearly stamped, inscribed or otherwise marked on a central part of the firearm, such as the receiver or frame.

(c) To possess a firearm covered by this section a person shall:

(i) Not have been convicted of any felony in any state, territory or other jurisdiction of the United States;

(ii) Not currently be adjudicated to be legally incompetent; and

(iii) Not have been committed to a mental institution.

(d) To purchase a firearm covered by this section a person shall:

(i) Be at least:

(A) Twenty-one (21) years of age if the firearm is a handgun;

(B) Eighteen (18) years of age if the firearm is a shotgun or rifle.

(ii) Not have been convicted of any felony in any state, territory or other jurisdiction of the United States;

(iii) Not currently be adjudicated to be legally incompetent; and

(iv) Not have been committed to a mental institution.



6-8-405. Offenses and penalties; defense of Wyoming citizens.

6-8-405. Offenses and penalties; defense of Wyoming citizens.

(a) No public servant as defined in W.S. 6-5-101, or dealer selling any firearm in this state shall enforce or attempt to enforce any act, law, statute, rule or regulation of the United States government relating to a personal firearm, firearm accessory or ammunition that is manufactured commercially or privately in Wyoming and that remains exclusively within the borders of Wyoming.

(b) Any official, agent or employee of the United States government who enforces or attempts to enforce any act, order, law, statute, rule or regulation of the United States government upon a personal firearm, a firearm accessory or ammunition that is manufactured commercially or privately in Wyoming and that remains exclusively within the borders of Wyoming shall be guilty of a misdemeanor and, upon conviction, shall be subject to imprisonment for not more than one (1) year, a fine of not more than two thousand dollars ($2,000.00), or both.

(c) The attorney general may defend a citizen of Wyoming who is prosecuted by the United States government for violation of a federal law relating to the manufacture, sale, transfer or possession of a firearm, a firearm accessory or ammunition manufactured and retained exclusively within the borders of Wyoming.



6-8-406. Legislative findings and declaration of authority.

6-8-406. Legislative findings and declaration of authority.

(a) The legislature declares that the authority for W.S. 6-8-402 through 6-8-406 is the following:

(i) The tenth amendment to the United States constitution guarantees to the states and their people all powers not granted to the federal government elsewhere in the constitution and reserves to the state and the people of Wyoming certain powers as they were understood at the time that Wyoming was admitted to statehood in 1890. The guaranty of those powers is a matter of contract between the state and people of Wyoming and the several states comprising the United States as of the time the Act of Admission was agreed upon and adopted by Wyoming and the several states comprising the United States in 1889;

(ii) The ninth amendment to the United States constitution guarantees to the people rights not granted in the constitution and reserves to the people of Wyoming certain rights, as they were understood at the time Wyoming was admitted to statehood in 1890. The guaranty of those rights is a matter of contract between the state and people of Wyoming and the several states comprising the United States as of the time the Act of Admission was agreed upon and adopted by Wyoming and the United States in 1889;

(iii) The regulation of intrastate commerce is vested in the states under the ninth and tenth amendments to the United States constitution, particularly if not expressly preempted by federal law pursuant to article 1, section 8 of the United States constitution. The United States congress has not expressly preempted state regulation of intrastate commerce pertaining to the manufacture on an intrastate basis of firearms, firearms accessories and ammunition;

(iv) The second amendment to the United States constitution reserves to the people the right to keep and bear arms as that right was understood at the time the original states ratified the bill of rights to the United States constitution, and the guaranty of the right is a matter of contract between the state and people of Wyoming and the United States as of the time the Act of Admission was agreed upon and adopted by Wyoming and the United States in 1889;

(v) Article 1, section 24, of the Wyoming constitution secures the right of citizens the right to keep and bear arms and this right shall not be denied. This right predates the United States constitution and the Wyoming constitution and is unchanged from the 1890 Wyoming constitution, which was approved by congress and the people of Wyoming, and the right exists, as it was agreed upon and adopted by Wyoming and the United States in the Act of Admission;

(vi) Article 1, section 1, of the Wyoming constitution provides that all power is inherent in the people, and all free governments are founded on their authority, and instituted for their peace, safety and happiness; for all the advancement of these ends they have at all times an inalienable and indefeasible right to alter, reform or abolish the government in such manner as they may think proper;

(vii) Article 1, section 7, of the Wyoming constitution provides that absolute, arbitrary power over the lives, liberty and property of freemen exists nowhere in a republic, not even in the largest majority;

(viii) Article 1, sections 1 and 7, of the Wyoming constitution clearly provide that the people of the state have the sole and exclusive right of governing themselves as a free, sovereign and independent state, and do so and forever hereafter shall exercise and enjoy every power, jurisdiction and right, pertaining thereto, which is not, or may not hereafter be, by them expressly delegated to the United States of America;

(ix) The declaration of independence clearly provides that government derives its power directly from the consent of the governed and Wyoming affirms the language of the second paragraph of the declaration of independence which states "We hold these truths to be self-evident, that all men are created equal, that they are endowed by the Creator with certain inalienable Rights, that among these are Life, Liberty and the pursuit of Happiness. That to secure these rights, Governments are instituted among Men, deriving their just powers from the consent of the governed...".









CHAPTER 9 - MISCELLANEOUS OFFENSES

ARTICLE 1 - DISCRIMINATION

6-9-101. Equal enjoyment of public accommodations and facilities; penalties.

6-9-101. Equal enjoyment of public accommodations and facilities; penalties.

(a) All persons of good deportment are entitled to the full and equal enjoyment of all accommodations, advantages, facilities and privileges of all places or agencies which are public in nature, or which invite the patronage of the public, without any distinction, discrimination or restriction on account of race, religion, color, sex or national origin.

(b) A person who intentionally violates this section commits a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.



6-9-102. Discrimination prohibited; penalties.

6-9-102. Discrimination prohibited; penalties.

(a) No person shall be denied the right to life, liberty, pursuit of happiness or the necessities of life because of race, color, sex, creed or national origin.

(b) A person who violates this section commits a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.



6-9-103. Charging for public toilet facilities; penalty.

6-9-103. Charging for public toilet facilities; penalty.

A person commits a misdemeanor punishable by a fine of not more than one hundred dollars ($100.00) if he charges for use of toilet facilities which are generally available to the public.






ARTICLE 2 - OTHER

6-9-201. Trespass on closed or unsafe areas within ski areas; penalty; exceptions.

6-9-201. Trespass on closed or unsafe areas within ski areas; penalty; exceptions.

(a) A person is guilty of a misdemeanor punishable by a fine of not more than one hundred dollars ($100.00) if he:

(i) Skis on a slope or trail that has been posted as "closed";

(ii) Knowingly enters upon public or private lands from an adjoining ski area when the lands have been closed by the owner and posted as closed by the owner or by the ski area operator; or

(iii) Intentionally enters state or federal land leased and in use as a ski area, knowing:

(A) The lessee of the premises has designated the land as an unsafe area; or

(B) The land has been posted with warning signs, prohibiting entry, which are reasonably likely to come to the attention of the public.

(b) This section does not apply to peace officers, national park or forest service officers, or persons authorized by the lessee of the premises.



6-9-202. Neglect to close fences; penalty.

6-9-202. Neglect to close fences; penalty.

A person is guilty of a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00) if he opens and neglects to close a gate or replace bars in a fence which crosses a private road or a river, stream or ditch.



6-9-203. Unlawful use of toxic substances; penalty.

6-9-203. Unlawful use of toxic substances; penalty.

(a) A person commits the offense of unlawful use of a toxic substance if he inhales or ingests or possesses with the purpose to inhale or ingest, for the purpose of altering his mental or physical state, any toxic substance that is not manufactured for human consumption or inhalation.

(b) As used in this section "toxic substance" means:

(i) Volatile solvents including, but not limited to, paint thinner, gasoline, correction fluid, felt-tip markers, nail polish remover and glue;

(ii) Aerosols containing propellants and solvents such as toluene including, but not limited to, spray paint, deodorant, hair products, cooking products and fabric protectors;

(iii) Gases including, but not limited to, butane, refrigerants and organic hydrocarbons not created for human ingestion, inhalation or injection; and

(iv) Nitrates including, but not limited to cyclohexyl nitrate, amyl nitrate and butyl nitrate.

(c) The provisions of subsection (a) of this section do not apply to a bona fide institution of higher education conducting research with human volunteers pursuant to guidelines adopted by the institution or any federal or state agency.

(d) A violation of this section is punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.






ARTICLE 3 - SKIER SAFETY

6-9-301. Skier safety; skiing while impaired; unsafe skiing; collisions; penalties.

6-9-301. Skier safety; skiing while impaired; unsafe skiing; collisions; penalties.

(a) No person shall move uphill on any passenger tramway or use any ski slope or trail while such person's ability to do so is impaired by the consumption of alcohol or by the use of any illicit controlled substance or other drug as defined by W.S. 35-7-1002.

(b) No person shall ski in reckless disregard of his safety or the safety of others.

(c) No skier involved in a collision with another person in which an injury results shall leave the vicinity of the collision before giving his name and current address to an employee of the ski area operator or a member of the ski patrol except for the purpose of securing aid for a person injured in the collision, in which event the person leaving the scene of the collision shall give his name and current address as required by this subsection within twenty-four (24) hours after securing aid.

(d) Any person violating this section is guilty of a misdemeanor punishable by imprisonment for not more than twenty (20) days, a fine of not more than two hundred dollars ($200.00), or both.









CHAPTER 10 - SENTENCING

ARTICLE 1 - GENERALLY

6-10-101. "Felony" and "misdemeanor" defined.

6-10-101. "Felony" and "misdemeanor" defined.

Crimes which may be punished by death or by imprisonment for more than one (1) year are felonies. All other crimes are misdemeanors.



6-10-102. Imposition of fine for any felony; maximum fine where not established by statute; court automation fee; indigent civil legal services fee.

6-10-102. Imposition of fine for any felony; maximum fine where not established by statute; court automation fee; indigent civil legal services fee.

The court may impose a fine as part of the punishment for any felony. If the statute does not establish a maximum fine, the fine shall be not more than ten thousand dollars ($10,000.00). The court shall impose a court automation fee of ten dollars ($10.00) in every criminal case wherein the defendant is found guilty, enters a plea of guilty or no contest or is placed on probation under W.S. 7-13-301. The fee shall be remitted as provided by W.S. 5-3-205. In addition to the court automation fee the court shall impose an indigent civil legal services fee of ten dollars ($10.00) in every criminal case wherein the defendant is found guilty, enters a plea of guilty or no contest or is placed on probation under W.S. 7-13-301 or 35-7-1037. The indigent civil legal services fee shall be remitted as provided in W.S. 5-3-205(a)(ii).



6-10-103. Penalties for misdemeanors where not prescribed by statute; court automation fee; indigent civil legal services fee.

6-10-103. Penalties for misdemeanors where not prescribed by statute; court automation fee; indigent civil legal services fee.

Unless a different penalty is prescribed by law, every crime declared to be a misdemeanor is punishable by imprisonment in the county jail for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both. The court shall impose a court automation fee of ten dollars ($10.00) in every criminal case wherein the defendant is found guilty, enters a plea of guilty or no contest or is placed on probation under W.S. 7-13-301. The fee shall be remitted as provided by W.S. 5-3-205. In addition to the court automation fee the court shall impose an indigent civil legal services fee of ten dollars ($10.00) in every criminal case wherein the defendant is found guilty, enters a plea of guilty or no contest or is placed on probation under W.S. 7-13-301. The indigent civil legal services fee shall be remitted as provided in W.S. 5-3-205(a)(ii).



6-10-104. Court to fix punishment within prescribed limits.

6-10-104. Court to fix punishment within prescribed limits.

Within the limits prescribed by law, and subject to W.S. 7-13-108, the court shall determine and fix the punishment for any felony or misdemeanor, whether the punishment consists of imprisonment, or fine, or both.



6-10-105. Commitment for refusal to pay fine or costs; rate per day.

6-10-105. Commitment for refusal to pay fine or costs; rate per day.

A person committed to jail for willfully refusing to pay a fine or costs may be imprisoned if the court determines that the defendant has an ability to pay or that a reasonable probability exists that the defendant will have an ability to pay, until the imprisonment, at the rate of fifteen dollars ($15.00) per day, equals the amount of the fine or costs, or the amount shall be paid or secured to be paid when he is discharged.



6-10-106. Rights lost by conviction of felony; restoration.

6-10-106. Rights lost by conviction of felony; restoration.

(a) A person convicted of a felony is incompetent to be an elector or juror or to hold any office of honor, trust or profit within this state, unless:

(i) His conviction is reversed or annulled;

(ii) He receives a pardon;

(iii) His rights are restored pursuant to W.S. 7-13-105(a); or

(iv) His rights as an elector are restored pursuant to W.S. 7-13-105(b) and (c), in which case the person shall remain incompetent to be a juror or to hold any office of honor, trust or profit within this state.



6-10-107. Minimum term of imprisonment.

6-10-107. Minimum term of imprisonment.

The minimum term of imprisonment in any state penal institution is not less than one (1) year.



6-10-108. Disposition of fines.

6-10-108. Disposition of fines.

An officer who collects a fine, unless otherwise required by law, shall pay the fine into the general fund of the county in which the fine was assessed within thirty (30) days of receipt. The officer shall obtain duplicate treasurer's receipts and deposit one (1) with the county clerk.



6-10-109. Sentences for felonies.

6-10-109. Sentences for felonies.

Wherever in this or in any other title of the Wyoming statutes a statute makes reference to a term of imprisonment or a sentence to the penitentiary, or other references to incarceration in a state penal institution, such references shall include the Wyoming state penitentiary, the Wyoming women's center or any other state penal institution created by law for the incarceration of convicted felons. The place of incarceration of a convicted felon shall be determined as provided by W.S. 7-13-108.



6-10-110. Renumbered by Laws 1987, ch. 157, 3.

6-10-110. Renumbered by Laws 1987, ch. 157, 3.






ARTICLE 2 - HABITUAL CRIMINALS

6-10-201. "Habitual criminal" defined; penalties.

6-10-201. "Habitual criminal" defined; penalties.

(a) A person is an habitual criminal if:

(i) He is convicted of a violent felony; and

(ii) He has been convicted of a felony on two (2) or more previous charges separately brought and tried which arose out of separate occurrences in this state or elsewhere.

(b) An habitual criminal shall be punished by imprisonment for:

(i) Not less than ten (10) years nor more than fifty (50) years, if he has two (2) previous convictions;

(ii) Life, if he has three (3) or more previous convictions for offenses committed after the person reached the age of eighteen (18) years of age.



6-10-202. Penalties not affected.

6-10-202. Penalties not affected.

(a) Nothing in this article shall abrogate or affect:

(i) The punishment of death in crimes for which the death penalty is imposed;

(ii) The punishment of life imprisonment without parole in cases in which that penalty is imposed.



6-10-203. Information or indictment; trial; prima facie evidence of previous convictions.

6-10-203. Information or indictment; trial; prima facie evidence of previous convictions.

(a) An information or indictment which charges a person as an habitual criminal shall set forth the charged felony and allege the previous convictions.

(b) The trial on the charged felony shall proceed as in other cases, but the jury shall not be informed of the previous convictions. If the defendant is convicted of the charged felony and does not plead guilty to the charge of the previous convictions, he shall be tried immediately by the same jury or judge on the charge of the previous convictions.

(c) In a trial under this article, a duly authenticated copy of the record of previous convictions and judgments against the defendant of any court of record are prima facie evidence of the previous convictions and may be used in evidence against the defendant.






ARTICLE 3 - LIFE SENTENCE WITHOUT PAROLE

6-10-301. Life imprisonment without parole; life imprisonment.

6-10-301. Life imprisonment without parole; life imprisonment.

(a) Pursuant to article 3, section 53 of the Wyoming constitution, a sentence of life imprisonment without parole is created for specified crimes designated in the Wyoming Criminal Code.

(b) A person sentenced to life imprisonment without parole shall not be eligible for parole and shall remain imprisoned under the jurisdiction of the department of corrections during the remainder of his life unless pardoned by the governor.

(c) Any sentence other than a sentence specifically designated as a sentence of life imprisonment without parole is subject to commutation by the governor. A person sentenced to life imprisonment for an offense committed after the person reached the age of eighteen (18) years is not eligible for parole unless the governor has commuted the person's sentence to a term of years. A person sentenced to life imprisonment for an offense committed before the person reached the age of eighteen (18) years shall be eligible for parole after commutation of his sentence to a term of years or after having served twenty-five (25) years of incarceration, except that if the person committed any of the acts specified in W.S. 7-13-402(b) after having reached the age of eighteen (18) years the person shall not be eligible for parole.












TITLE 7 - CRIMINAL PROCEDURE

CHAPTER 1 - GENERAL PROVISIONS

7-1-101. Payment of costs accruing from change of venue.

7-1-101. Payment of costs accruing from change of venue.

The costs accruing from a change of venue shall be paid by the county in which the indictment was found or the information filed.



7-1-102. Record of information for ascertaining condition of crime in state.

7-1-102. Record of information for ascertaining condition of crime in state.

All town, city, county and state law enforcement agencies, district courts, courts of limited jurisdiction, district attorneys, state adult and juvenile correctional institutions and state and local probation and parole agencies shall maintain a public record of crime and criminals and the operation of the criminal justice system. The attorney general shall provide uniform forms for reporting all information necessary to obtain reliable statistics to ascertain the true condition of the crime situation in the state. The officer, agency or court shall furnish the information requested by the attorney general.



7-1-103. Payment of costs in misdemeanor cases.

7-1-103. Payment of costs in misdemeanor cases.

In all misdemeanor cases the county shall pay the costs if the defendant is acquitted.



7-1-104. Custody of convict charged with offense committed while in state penal institution.

7-1-104. Custody of convict charged with offense committed while in state penal institution.

If any convict in a state penal institution is charged with any crime committed while confined therein, the convict shall remain in the custody of the department of corrections and shall remain confined in the institution unless otherwise directed by the director of the department or by order of the court in which the indictment or information is filed.



7-1-105. Representation of minor pleading guilty.

7-1-105. Representation of minor pleading guilty.

In no criminal case in the district court shall a plea of guilty be received or accepted from a minor unless the minor is represented by counsel.



7-1-106. Prosecution of crimes.

7-1-106. Prosecution of crimes.

(a) Crimes shall be prosecuted by indictment, information, complaint or citation as provided by the rules promulgated by the Wyoming supreme court.

(b) All prosecutions shall be carried on in the name and by the authority of the state of Wyoming and shall conclude "against the peace and dignity of the state of Wyoming".

(c) All matters relating to the content and form of indictments, informations and complaints shall be governed by the rules promulgated by the Wyoming supreme court.



7-1-107. Detention of juvenile offenders.

7-1-107. Detention of juvenile offenders.

(a) Effective July 1, 1995, no minor charged with a status offense as defined by subsection (b) of this section shall be detained in a jail.

(b) As used in W.S. 7-1-107 and 7-1-108:

(i) "Juvenile detention facility" means any facility which may legally and physically restrict and house a child, other than the Wyoming boys' school, the Wyoming girls' school, the Wyoming state hospital or other private or public psychiatric facility within the state of Wyoming. A juvenile detention facility may be housed within an adult jail or correction facility if the facility otherwise meets the requirements of state law;

(ii) "Minor" means an individual who is under the age of eighteen (18) years;

(iii) "Status offense" means an offense which, if committed by an adult, would not constitute an act punishable as a criminal offense by the laws of this state or a violation of a municipal ordinance, but does not include a violation of W.S. 12-6-101(b) or (c) or any similar municipal ordinance;

(iv) "Hardware secure juvenile detention facility" means a facility used for the detention of minors that is characterized by locks on the doors and other restrictive hardware designed to restrict the movement of the minors and protect public safety;

(v) "Shelter care" means as defined in W.S. 14-6-201(a)(xxii);

(vi) "Staff secure juvenile detention facility" means a facility used for the detention of minors that is characterized by a trained staff to supervise the movement and activities of detained minors at the facility, without the additional use of hardware secure equipment.



7-1-108. Incarceration of juvenile offenders.

7-1-108. Incarceration of juvenile offenders.

(a) Effective July 1, 1995, no minor convicted of a status offense as defined by W.S. 7-1-107(b) shall be sentenced to a term of imprisonment.

(b) A minor convicted of a misdemeanor or of violating a municipal ordinance, other than a status offense, for which a term of imprisonment is authorized, shall only be imprisoned in a juvenile detention facility.

(c) Except for an alleged delinquent minor who is released to the custody of the minor's parent, guardian or custodian, with verbal counsel, warning or a written promise to appear in court, the person taking the minor into custody shall ensure a juvenile detention risk assessment shall be promptly performed, using a uniform assessment instrument designed by the county sheriffs. If the risk assessment finds that the minor is a serious risk to himself or to the safety of others, the minor may be:

(i) Placed in a hardware or staff secure juvenile detention facility;

(ii) Transferred to a medical facility if the minor is believed to be suffering from a serious physical or mental illness that requires prompt diagnosis or treatment;

(iii) If the minor is not held pursuant to paragraph (i) of this subsection, placed in shelter care or a staff secure juvenile detention facility, or released to a parent, guardian or other custodian who can provide supervision and care for the minor pending the minor's appearance in court. If no space is available in shelter care or a staff secure juvenile detention facility, the minor may be held in a hardware secure juvenile detention facility.

(d) A minor under the age of eleven (11) years shall not be held in a hardware secure juvenile detention facility. If the minor under the age of eleven (11) years poses a substantial risk of harm to himself or others, a peace officer may detain and transport the minor for an emergency mental health evaluation.

(e) If a minor is taken into custody and is not released to the minor's parent, guardian or custodian, the person taking the minor into custody shall give notice thereof to the minor's parent, guardian or custodian as soon as possible, and in no case later than twenty-four (24) hours after taking the minor into custody.

(f) The county sheriffs shall report on and the department of family services shall collect and analyze data regarding the application of the juvenile detention risk assessment instruments specified under W.S. 5-6-113(c) and subsection (c) of this section and shall report to the joint judiciary interim committee annually beginning January 1, 2011 and every January 1 thereafter.



7-1-109. Examination for sexually transmitted diseases required in certain cases; health officers to notify crime victims; results confidential.

7-1-109. Examination for sexually transmitted diseases required in certain cases; health officers to notify crime victims; results confidential.

(a) Upon the consent of a person accused of any crime wherein it is alleged that there has been an exchange of bodily fluids, that person shall be examined as soon as practicable, but not later than forty-eight (48) hours after the date on which the information or indictment is presented, for sexually transmitted diseases included within the list of reportable diseases developed by rule and regulation of the department of health pursuant to W.S. 35-4-130(b).

(b) For cases in which a person is accused of any crime wherein it is alleged that there has been an exchange of bodily fluids and the accused person is unwilling or unable to give consent as provided in subsection (a) of this section, or when, for any reason it is impractical to seek consent under subsection (a) of this section, the court may by warrant, upon a sufficient showing of probable cause by affidavit, at any time of day or night, order the medical examination of the accused person for sexually transmitted diseases included within the list of reportable diseases developed by rule and regulation of the department of health pursuant to W.S. 35-4-130(b). Testing for sexually transmitted diseases done under this subsection shall be conducted as soon as practicable, but no later than forty-eight (48) hours after the date on which the information or indictment is presented.

(c) Any person convicted of a sex offense shall, at the request of the victim, be examined as soon as practicable, but not later than forty-eight (48) hours after the conviction for sexually transmitted diseases included in the list specified in subsection (a) of this section. The victim shall make the request to the district attorney responsible for prosecuting the offense. If the offender is unwilling or unable to consent to the examination the district attorney shall petition the court for an order requiring the offender to submit to the examination.

(d) Any examination performed under this section shall be performed by a licensed physician or other health care provider. The examination shall be in accordance with procedures prescribed by the department of health under W.S. 35-4-130 through 35-4-134 and the examination results shall be reported to the appropriate health officer. Upon receipt of the examination results, the health officer shall notify the victim, the alleged victim or if a minor, the parents or guardian of the victim or the alleged victim. Additional testing under this section shall be performed as medically appropriate and shall be made available in accordance with the provisions of this section.

(e) Costs of any medical examination undertaken pursuant to this section shall be funded through the department of health. If the court finds that the offender is able to reimburse the department, the offender shall reimburse the department for the costs of any medical examination under this section.

(f) All results which are or can be derived from the examination ordered pursuant to this section are confidential, are not admissible as evidence and shall not be disclosed except:

(i) As provided by this section;

(ii) As provided by W.S. 35-4-132(d);

(iii) In a civil action for the negligent or intentional infliction of or exposure to a sexually transmitted disease;

(iv) In a criminal prosecution for the criminal infliction of or exposure to a sexually transmitted disease; or

(v) As otherwise provided by law.

(g) As used in this section:

(i) "Convicted" includes pleas of guilty, nolo contendere and verdicts of guilty upon which a judgment of conviction may be rendered, and includes juvenile adjudications of delinquency if the adjudication is based upon an act which would constitute a sex offense. "Convicted" shall also include dispositions pursuant to W.S. 7-13-301;

(ii) "Sex offense" means sexual assault under W.S. 6-2-302 through 6-2-304, attempted sexual assault, conspiracy to commit sexual assault, incest under W.S. 6-4-402 or sexual abuse of a minor under W.S. 6-2-314 through 6-2-317.






CHAPTER 2 - PEACE OFFICERS

7-2-101. Definitions.

7-2-101. Definitions.

(a) As used in W.S. 7-2-101 through 7-2-107:

(i) "Deadly weapon" means as defined by W.S. 6-1-104(a)(iv);

(ii) "Felony" means as defined by W.S. 6-10-101;

(iii) "Misdemeanor" means as defined by W.S. 6-10-101;

(iv) "Peace officer" means:

(A) Any duly authorized sheriff, under sheriff or deputy sheriff who has qualified pursuant to W.S. 9-1-701 through 9-1-707;

(B) Any duly authorized member of a municipal police force, a college or university campus police force or the Wyoming highway patrol who has qualified pursuant to W.S. 9-1-701 through 9-1-707;

(C) Game and fish law enforcement personnel qualified pursuant to W.S. 9-1-701 through 9-1-707 and:

(I) When enforcing felony statutes following observation or discovery of the commission of a felony which was observed or discovered during the performance of their statutory duties;

(II) While responding to requests to assist other peace officers performing their official duties or when enforcing a valid arrest warrant for any crime;

(III) When enforcing any provision of title 23 and chapter 13 of title 41, any rule and regulation promulgated by the Wyoming game and fish commission or any other statute for which they are granted statutory enforcement authority; or

(IV) While performing a vehicle identification number (VIN) inspection on any watercraft trailer if performed contemporaneously with a hull identification number (HIN) inspection or motorboat certificate of number inspection on a watercraft being carried on the trailer.

(D) Agents of the division of criminal investigation appointed pursuant to W.S. 9-1-613 who have qualified pursuant to W.S. 9-1-701 through 9-1-707;

(E) Investigators and brand inspectors of the Wyoming livestock board who have qualified pursuant to W.S. 9-1-701 through 9-1-707:

(I) When enforcing W.S. 6-3-201, 6-3-203, 6-3-401 through 6-3-403, 6-3-407, 6-3-410, 6-3-601 through 6-3-603, 6-3-607, 6-3-610 through 6-3-612, 6-9-202, 35-10-101, 35-10-102 and 35-10-104, the provisions of title 11 and any laws prohibiting theft, killing or mutilation of livestock or any part thereof and any rule or regulation promulgated by the Wyoming livestock board or any other law for which they are granted statutory enforcement authority;

(II) When responding to a request to assist another peace officer as defined in this paragraph performing his official duty; or

(III) Enforcing a valid arrest warrant for a crime specified in subdivision (E)(I) of this paragraph.

(F) Any duly authorized arson investigator employed by the state fire marshal who has qualified pursuant to W.S. 9-1-701 through 9-1-707;

(G) Any superintendent, assistant superintendent or full-time park ranger of any state park, state recreation area, state archeological site or state historic site who has qualified pursuant to W.S. 9-1-701 through 9-1-707, when acting within the boundaries of the state park, state recreation area, state archeological site or state historic site, or when responding to a request to assist other peace officers performing their official duties;

(H) Any duly authorized detention officer in the performance of his duties and who has qualified pursuant to W.S. 9-1-701 through 9-1-707;

(J) Investigators employed by the Wyoming state board of outfitters and professional guides and qualified pursuant to W.S. 9-1-701 through 9-1-707, when enforcing W.S. 23-2-401 and 23-2-406 through 23-2-418 and board rules and regulations promulgated under W.S. 23-2-410(a)(ii);

(K) Any peace officer certified by another state who has been appointed as a special deputy sheriff of a Wyoming county pursuant to W.S. 18-3-602(c);

(M) Certified law enforcement officers of an adjoining state while responding to a request for assistance from a peace officer in this state pursuant to the "Law Enforcement Interstate Mutual Aid Act" or other lawful request;

(N) The director and full-time staff instructors of the Wyoming law enforcement academy when duly appointed and acting pursuant to W.S. 9-1-633(b); and

(O) Any duly authorized court security officer employed by the Wyoming supreme court who is qualified pursuant to W.S. 9-1-701 through 9-1-707 when:

(I) Enforcing Wyoming statutes or supreme court rules on premises where the supreme court is conducting business;

(II) In fresh pursuit of a person whom the officer has probable cause to believe has committed within the officer's jurisdiction a violation of a state statute, or for whom an arrest warrant is outstanding for any criminal offense; or

(III) When responding to a request to assist other peace officers acting within the scope of their official duties in their own jurisdiction.



7-2-102. Preconditions for arrests.

7-2-102. Preconditions for arrests.

(a) A peace officer may arrest a person when the officer has a warrant commanding that the person be arrested or the officer has reasonable grounds for believing that a warrant for the person's arrest has been issued in this state or in another jurisdiction.

(b) A peace officer may arrest a person without a warrant when:

(i) Any criminal offense is being committed in the officer's presence by the person to be arrested;

(ii) The officer has probable cause to believe that a felony has been committed and that the person to be arrested has committed it; or

(iii) The officer has probable cause to believe that a misdemeanor has been committed, that the person to be arrested has committed it and that the person, unless immediately arrested:

(A) Will not be apprehended;

(B) May cause injury to himself or others or damage to property; or

(C) May destroy or conceal evidence of the commission of the misdemeanor.



7-2-103. Issuance of citations.

7-2-103. Issuance of citations.

(a) A citation may issue as a charging document for any misdemeanor which the issuing officer has probable cause to believe was committed by the person to whom the citation was issued.

(b) A person may be released if, after investigation, it appears that the person:

(i) Does not present a danger to himself or others;

(ii) Will not injure or destroy the property of others;

(iii) Will appear for future court proceedings; and

(iv) Is willing to accept the citation, thereby promising to appear in court at the time and on the date specified in the citation.

(c) The person may be released from custody upon the directive of:

(i) The arresting officer;

(ii) The district attorney or, for cases being prosecuted in municipal court, the city attorney;

(iii) Another peace officer designated by the sheriff or, for cases being prosecuted in municipal court, the chief of police.

(d) The citation for a person in custody may be issued by the arresting officer or by another peace officer designated by:

(i) The district attorney or the city attorney for cases being prosecuted in municipal court; or

(ii) The sheriff or the chief of police for cases being prosecuted in municipal court.

(e) For purposes of this section, "issuing officer" means a peace officer, or a special municipal officer acting in accordance with the terms of his appointment under W.S. 15-1-103(a)(l). A "special municipal officer" means a municipal employee whose duties include the areas of animal control, parking or municipal code enforcement.



7-2-104. Authority to seize deadly weapons; disposition.

7-2-104. Authority to seize deadly weapons; disposition.

(a) A peace officer may take into possession any deadly weapons found in the possession of a person arrested if:

(i) The peace officer has reason to believe the weapon will be used to endanger the safety of the officer or the public; or

(ii) The person arrested might seek to use the weapon to resist arrest or to escape.

(b) Except as otherwise provided in this subsection, nothing in this section shall authorize a peace officer to take into possession any deadly weapon when enforcing the game and fish provisions contained in title 23 of the Wyoming statutes provided the safety of the officer or the public is not endangered. A peace officer may take into possession a deadly weapon as authorized by W.S. 23-6-208.

(c) Deadly weapons seized under this section shall be returned or disposed of as provided by W.S. 7-2-105 unless otherwise ordered by the court.



7-2-105. Disposition and appraisal of property seized or held; notice and order to show cause; judgment.

7-2-105. Disposition and appraisal of property seized or held; notice and order to show cause; judgment.

(a) When personal property not subject to be summarily destroyed is seized or held by any peace officer pursuant to any law of this state, or when property seized by any peace officer is delivered to the appropriate law enforcement agency under provisions other than W.S. 35-7-1049, or property is taken into custody as lost, mislaid or abandoned, the head of the law enforcement agency shall forthwith ascertain as closely as practicable:

(i) The approximate value of the property;

(ii) The facts giving rise to the seizure or custody;

(iii) The name and position of the person making the seizure or taking the property into custody;

(iv) The name and address of the owners of the property or those persons who were in possession of the property at the time of the seizure;

(v) The names and addresses of all persons known to have an interest in the property seized.

(b) Any property seized by a peace officer shall be delivered immediately to the appropriate law enforcement agency. The head of the law enforcement agency shall maintain custody of the property pending an order of disposal by the court pursuant to this section unless the property is otherwise released according to this section.

(c) If the property is lost, mislaid, abandoned or unclaimed or if possession of the property is unlawful, the law enforcement agency shall seek in circuit court or district court an order to show cause why the property should not be sold or forfeited and sold at public auction or transferred to the use of the law enforcement agency. If the lawful owner of the property can reasonably be ascertained, the property shall be delivered to him without judicial action unless the property constitutes evidence of a crime, the possession of the property would be unlawful or ownership and interest are in dispute.

(d) Notice and proceedings on the order to show cause shall be according to the Wyoming Rules of Civil Procedure, provided notice by publication shall be once each week for two (2) consecutive weeks. The trial of the issues shall be by the court.

(e) On final hearing the order to show cause shall be taken as prima facie evidence that the property is abandoned or unclaimed and is sufficient for a judgment of forfeiture in the absence of other proof.

(f) In disputed ownership cases the burden shall be upon the claimants to show that they are the lawful owners or have a legally recognizable interest in the property.

(g) When the property is encumbered, the court shall, after deducting costs, direct the payment of the encumbrance from the proceeds of any sale of the property or distribute the property equitably between those persons having a legal interest.

(h) The proceedings and judgment of forfeiture shall be in rem and shall be primarily against the property itself.

(j) Upon the entry of a judgment of forfeiture the court shall determine the disposition to be made of the property, which may include the destruction or sale of the property or the allocation of the property to some other governmental function or use or otherwise, as the court may determine.

(k) Sale of the property shall be at public auction to the highest bidder for cash after two (2) weeks public notice as the court may direct.

(m) Upon the application of any claimant, the court may fix the value of a forfeitable interest in the seized property and permit the claimant to redeem the property upon the payment of a sum equal to the value, which sum shall be disposed of as would the proceeds of the sale of the property under a judgment of forfeiture.

(n) The balance of the proceeds, if any, shall be deposited in the general operating account of the state, county or municipal entity that has fiscal authority over the law enforcement agency confiscating the property.

(o) This section does not apply to property which is subject to the Uniform Unclaimed Property Act, W.S. 34-24-101 through 34-24-140.

(p) For purposes of this section, seized property that is not subject to W.S. 35-7-1049 may be summarily destroyed, provided the lawful owner has been contacted and has declined to take possession of the property, including:

(i) Evidence that is no longer needed for the prosecution of a case, or needed for purposes of appellate review of the case;

(ii) Evidence in misdemeanor cases in which the district attorney has determined that no suspect has been identified or prosecution has not been pursued for at least one (1) year;

(iii) Evidence in felony cases in which the district attorney has determined that no suspect has been identified or prosecution has not been pursued for at least five (5) years;

(iv) Soiled, defective, broken or demolished personal property, or waste.

(q) Items of found property with a value of not more than fifty dollars ($50.00) for which the owner cannot be located, or if the owner has not responded after contact was attempted by the law enforcement agency, may be disposed of after the latter of:

(i) Thirty (30) days after the agency has determined that the owner cannot be located; or

(ii) Thirty (30) days after the agency has attempted on at least three (3) nonconsecutive days to contact the owner without response from the owner.

(r) Law enforcement agencies shall preserve biological material that was seized or recovered as evidence in the investigation or prosecution that resulted in a conviction or adjudication as a delinquent for a crime of violence and not consumed in previous DNA testing. The biological material shall be preserved for five (5) years or, except as provided in this section, for as long as any person incarcerated in connection with the case or investigation remains in custody, whichever is longer. Notwithstanding any provisions to the contrary in this section, effective July 1, 2008 a law enforcement agency may dispose of the biological material after five (5) years if the law enforcement agency notifies any person who remains incarcerated in connection with the investigation or prosecution and any counsel of record for such person, or if there is no counsel of record, the state public defender, of the intention to dispose of the evidence and the law enforcement agency affords the person not less than one hundred eighty (180) days after the notification to file a motion for DNA testing or preservation of the biological material. The law enforcement agency shall not be required to preserve evidence that is required to be, and has been, returned to its rightful owner, or is of such a size, bulk or physical character as to render retention impracticable. If practicable, the law enforcement agency shall remove and preserve representative portions of the biological material sufficient to permit future DNA testing before returning or disposing of the material.

(s) Whoever willfully or maliciously destroys, alters, conceals or tampers with evidence that is required to be preserved under subsection (r) of this section with the intent to impair the integrity of that evidence, to prevent that evidence from being subjected to DNA testing or to prevent the production or use of that evidence in an official proceeding shall upon conviction be subject to a fine of not more than ten thousand dollars ($10,000.00), imprisonment for not more than five (5) years, or both.



7-2-106. Extraterritorial authority of peace officers; requests for assignment of peace officers; liability; compensation.

7-2-106. Extraterritorial authority of peace officers; requests for assignment of peace officers; liability; compensation.

(a) Subject to the limitations in subsection (e) of this section, a peace officer, while outside of his jurisdiction, shall have the same authority that applies to him within his jurisdiction to the same degree and extent only when any one (1) of the following conditions exists:

(i) The peace officer is responding to a request for law enforcement assistance made by a law enforcement agency of another jurisdiction or a specific request to assist another peace officer acting within the scope of his official duties in another jurisdiction;

(ii) The peace officer possesses reasonable cause to believe that a crime is occurring involving an immediate threat of serious bodily injury or death to any person; or

(iii) The peace officer is in fresh pursuit of a person whom the officer has probable cause to believe has committed within the officer's jurisdiction a violation of a municipal ordinance or state statute, including traffic infractions, or for whom an arrest warrant is outstanding for any criminal or traffic offense.

(b) Subject to the limitations in subsection (e) of this section, the governing body of any municipality that does not have a police department, the chief of police of any municipality or his designee, or the sheriff of any county or his designee, in accordance with the rules and procedures established by the governing body of any municipality or county, may request the chief of police of any other municipality, or his designee, or the sheriff of any other county, or his designee, to assign certified peace officers under their respective command to perform law enforcement duties within the jurisdiction of the requesting chief of police or sheriff. Peace officers, while so assigned and performing duties, are subject to the direction and control of the requesting chief or sheriff and shall have full peace officer authority within the requesting agency's jurisdiction during the assignment. The assignments under this subsection shall be restricted to the terms of a written memorandum of understanding entered into in advance by each participating sheriff, chief of police or appropriate supervisor of another agency employing peace officers and by the governing bodies of their respective counties or municipalities. The memorandum of understanding shall, at minimum, specify:

(i) The length of term of the assignment, not to exceed one (1) month beyond the current term of office of any participating sheriff or chief of police;

(ii) The certified peace officers covered by the assignment;

(iii) A general description of the geographical boundaries of territory covered by the assignment;

(iv) The responsibilities of each participating county, municipality and law enforcement agency for costs and expenses related to the assignments, including the cost of all wages, salaries, benefits and damage to equipment belonging to an officer or his employer while acting under the provisions of this subsection.

(c) A peace officer acting pursuant to subsection (a), (b) or (f) of this section outside his own jurisdiction, or a peace officer when providing law enforcement assistance on the Wind River Indian Reservation pursuant to a memorandum of understanding entered in advance and approved by the attorney general, between the department of the interior, Federal Bureau of Indian Affairs or the tribes and the state, county, city or town providing the assistance, shall be deemed to be acting within the scope of his duties for purposes of the Wyoming Governmental Claims Act and the state self-insurance program, W.S. 1-41-101 through 1-41-111, or the local government self-insurance program, W.S. 1-42-201 through 1-42-206. The memorandum of understanding shall contain a provision for immunity from suit in tribal court for activities occurring pursuant to any law enforcement assistance provided under this subsection. Any suit relating to those activities shall be brought only under the terms of the Wyoming Governmental Claims Act in the state district court having jurisdiction, or in the federal district court for the district of Wyoming, if appropriate. All privileges and immunities from liability, and all pension, disability, worker's compensation and other benefits which normally apply to peace officers while they perform their duties in their own jurisdiction shall also apply to them when acting as provided in subsection (a), (b) or (f) of this section and shall apply to peace officers when providing law enforcement assistance on the Wind River Indian Reservation pursuant to this subsection. For purposes of W.S. 27-14-104 and subsection (a), (b) or (f) of this section, the requesting and assigning law enforcement agencies shall be a joint employer as defined under W.S. 27-14-102(a)(xix) and the designated peace officer shall be a joint employee as defined under W.S. 27-14-102(a)(xxi).

(d) The cost of salary and benefits accruing to a peace officer acting pursuant to subsection (a) of this section shall be borne by the individual peace officer's own employing agency. The cost of any damage to equipment belonging to the officer or his employer occurring while acting pursuant to subsection (a) of this section shall be borne by the requesting law enforcement agency.

(e) Nothing in this section shall be construed to authorize a peace officer:

(i) As defined in W.S. 7-2-101(a)(iv)(F), (H) or (J) to act pursuant to subsection (a) or (b) of this section; or

(ii) As defined in W.S. 7-2-101(a)(iv)(E) or (G) to act pursuant to paragraph (a)(ii) or (iii) or subsection (b) of this section; or

(iii) As defined in W.S. 7-2-101(a)(iv)(E), (F) or (J) to act pursuant to subsection (f) of this section.

(f) Subject to the limitations in paragraph (e)(iii) of this section, the department of state parks and cultural resources may request any other agency or governing body employing peace officers to assign peace officers qualified pursuant to W.S. 9-1-701 through 9-1-707 under their respective command to perform law enforcement duties within the jurisdiction of the department of state parks and cultural resources. Peace officers, while so assigned and performing duties, are subject to the direction and control of the department of state parks and cultural resources and shall have full peace officer authority within the department's jurisdiction during the assignment. The assignments under this subsection shall be restricted to the terms of a written memorandum of understanding entered into in advance by the department and each participating agency employing peace officers. The memorandum of understanding shall, at minimum, specify:

(i) The length of term of the assignment;

(ii) The peace officers covered by the assignment;

(iii) A general description of the geographical boundaries of territory covered by the assignment;

(iv) The responsibilities of the department and each participating law enforcement agency for costs and expenses related to the assignments, including the cost of all wages, salaries, benefits and damage to equipment belonging to an officer or his employer while acting under the provisions of this subsection.



7-2-107. Arrest or detention of persons with diplomatic immunities.

7-2-107. Arrest or detention of persons with diplomatic immunities.

(a) This section applies to an individual who upon being stopped, detained or arrested by a peace officer for a violation of W.S. 6-2-106, a driving while under the influence offense or a moving violation pursuant to the motor vehicle laws of Wyoming or local ordinance, provides a driver's license issued by the United States department of state or otherwise claims immunities or privileges pursuant to title 22, chapter 6 of the United States Code.

(b) If a driver as described in subsection (a) of this section is stopped, detained or arrested by a peace officer who has probable cause to believe that the driver has committed a violation described in subsection (a) of this section, the peace officer shall:

(i) Within a reasonable amount of time, contact the United States department of state and verify the driver's status and possible immunity;

(ii) Record relevant information from the driver's license or identification card issued by the United States department of state; and

(iii) Within five (5) days after the date of the stop, forward the following to the United States department of state:

(A) A written report of the incident; and

(B) A copy of the citation or other charging document if issued.

(c) The provisions of this section do not prohibit the application of any law to a criminal violation by any individual who claims immunities pursuant to title 22, chapter 6 of the United States Code.



7-2-108. Repealed By Laws 2007, Ch. 91, 3.

7-2-108. Repealed By Laws 2007, Ch. 91, 3.






CHAPTER 3 - FUGITIVES AND PREVENTION OF CRIME

ARTICLE 1 - INTERSTATE COMPACTS

7-3-101. Legislative findings.

7-3-101. Legislative findings.

(a) The legislature finds and declares:

(i) The congress of the United States, pursuant to the provisions of section 10 of article I of the constitution of the United States, has granted its consent, by that certain act of June 6, 1934 (Public Law No. 293, H.R. 7353), as amended, that any two (2) or more states may enter into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime and in the enforcement of their respective criminal laws and policies, and for the establishment of any agencies, joint or otherwise, as they may deem desirable, for making effective the agreements or compacts;

(ii) There is a practical need and utility for these agreements or compacts, between or among the state of Wyoming and any other states of the United States, and particularly between or among the state of Wyoming and those states adjoining the state of Wyoming.



7-3-102. Appointment of attorney general to represent state on joint commissions.

7-3-102. Appointment of attorney general to represent state on joint commissions.

The governor shall appoint the attorney general as the commissioner who shall represent Wyoming upon any joint commission created by Wyoming and any one (1) or more states for the purpose of negotiating and entering into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime and in the enforcement of the respective criminal laws and policies of Wyoming and any other state and for the establishment of agencies deemed desirable for making effective any agreement or compact.



7-3-103. Purpose and objects; required ratification.

7-3-103. Purpose and objects; required ratification.

(a) Any agreement or compact entered into under W.S. 7-3-101 through 7-3-107 shall be designed to suppress crime, to circumvent the activities of criminals and to expedite their apprehension and trial, and to enforce generally the respective criminal laws and policies of Wyoming and any other state entering into the agreement or compact. In order to effectuate those purposes, an agreement or compact may contain specific provisions for the accomplishment of any of the following objects:

(i) The arrest of any person who has fled from any one (1) of the compacting states into another, by any pursuing officer of the compacting state from which the person fled;

(ii) The return of any witness deemed essential in the prosecution of any criminal case who has gone or fled into any other compacting state from the compacting state in which his presence is required;

(iii) The establishment and maintenance by any two (2) or more compacting states of facilities for the investigation of crime and the discovery of criminals, including crime detection agencies, bureaus of registration and identification, crime laboratories and similar agencies;

(iv) The proper supervision of any person who, having been paroled or granted probation in one (1) of the compacting states, has become a resident of any other compacting state;

(v) The written agreement of one (1) or more law enforcement agencies of this state to enter into mutual aid agreements with one (1) or more law enforcement agencies of this state or an adjoining state or the United States as authorized by W.S. 7-3-903(a).

(b) Any agreement or compact entered into pursuant to this section shall conform with the purposes for which the consent of the congress has been granted. Any agreement or compact entered into on behalf of Wyoming and any one (1) or more states shall not be binding upon any of the states, or upon their respective citizens, until the agreement or compact has been ratified and approved by the respective legislatures of the several states entering into the agreement or compact.



7-3-104. Legal, clerical and stenographic assistance.

7-3-104. Legal, clerical and stenographic assistance.

When the commissioner of Wyoming is called to enter upon the performance of his duties, as provided under W.S. 7-3-101 through 7-3-107, he shall be furnished legal, clerical and stenographic assistance as the governor and he deem advisable and necessary.



7-3-105. Commencement of commissioner's duties.

7-3-105. Commencement of commissioner's duties.

The commissioner for Wyoming shall not commence the performance of his duties, or be authorized to incur any expenses for traveling, or for legal, clerical or stenographic assistance, until the governor of Wyoming is notified by the governor of another state that he has appointed a commissioner to serve upon a joint commission for the purpose of negotiating and entering into any agreement or compact authorized to be made on behalf of Wyoming under W.S. 7-3-101 through 7-3-107.



7-3-106. Investigations.

7-3-106. Investigations.

The commissioner for Wyoming has full authority to make any investigations of conditions in Wyoming or in any other state which may be necessary in negotiating any agreement or compact authorized by W.S. 7-3-101 through 7-3-107.



7-3-107. Compensation of commissioner.

7-3-107. Compensation of commissioner.

The commissioner for Wyoming shall receive no compensation for his services as such, but he and his assistants shall be entitled to receive their traveling and other necessary expenses incurred in the performance of their duties.






ARTICLE 2 - EXTRADITION

7-3-201. Definitions.

7-3-201. Definitions.

(a) As used in this act:

(i) "Executive authority" includes the governor, and any person performing the functions of governor in a state other than this state;

(ii) "Governor" includes any person performing the functions of governor by authority of the law of this state;

(iii) "State", referring to a state other than this state, includes any other organized or unorganized state or territory of the United States of America;

(iv) "This act" means W.S. 7-3-201 through 7-3-227.



7-3-202. Duty of governor to have fugitives arrested and delivered up to proper authorities.

7-3-202. Duty of governor to have fugitives arrested and delivered up to proper authorities.

Subject to the qualifications of this act, and the applicable provisions of the United States constitution and acts of congress, the governor of this state shall have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.



7-3-203. General requirements as to demand by another state.

7-3-203. General requirements as to demand by another state.

No demand for the extradition of a person charged with crime in another state shall be recognized by the governor unless in writing and accompanied by a copy of an indictment found or by an information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereon. The indictment, information, or affidavit made before the magistrate shall substantially charge the person demanded with having committed a crime under the law of that state and the copy shall be authenticated by the executive authority making the demand, which shall be prima facie evidence of its truth.



7-3-204. Investigation of demand.

7-3-204. Investigation of demand.

When a demand shall be made upon the governor of this state by the executive authority of another state for a surrender of a person charged with crime, the governor may call upon the attorney general or any district attorney in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he should be surrendered.



7-3-205. Contents of demand.

7-3-205. Contents of demand.

(a) A warrant of extradition shall not be issued unless the documents presented by the executive authority making the demand show that the accused:

(i) Except in cases arising under W.S. 7-3-206, was present in the demanding state at the time of the commission of the alleged crime, and thereafter fled from the state;

(ii) Is now in this state; and

(iii) Is lawfully charged by indictment found or by information filed by a prosecuting officer and supported by affidavit to the facts, or by affidavit made before a magistrate in that state, with having committed a crime under the laws of that state, or that he has been convicted of a crime in that state and has escaped from confinement or broken his parole.



7-3-206. Surrender of accused when not present in demanding state at time of crime.

7-3-206. Surrender of accused when not present in demanding state at time of crime.

The governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in that other state in the manner provided in W.S. 7-3-205, with committing an act in this state, or in a third state, intentionally resulting in a crime in that state whose executive authority is making the demand. The provisions of this act not otherwise inconsistent shall apply to this situation notwithstanding the accused was not in that state at the time of the commission of the crime and has not fled therefrom.



7-3-207. Issuance of governor's warrant for arrest; contents.

7-3-207. Issuance of governor's warrant for arrest; contents.

If the governor decides that the demand should be complied with, he shall sign a warrant of arrest, sealed with the state seal, and directed to a sheriff, marshal, coroner or other person entrusted to execute it. The warrant shall substantially recite the facts necessary to the validity of its issuance.



7-3-208. Effect of warrant.

7-3-208. Effect of warrant.

(a) The warrant shall:

(i) Authorize the officer or other person to whom directed to arrest the accused at any place where he may be found within the state and to deliver him to the duly authorized agent of the demanding state; and

(ii) Command the aid of all sheriffs and other peace officers in the execution of the warrant.



7-3-209. Authority of person making arrest to command assistance.

7-3-209. Authority of person making arrest to command assistance.

Every officer or other person authorized by the governor to make the arrest has the same authority in arresting the accused to command assistance as sheriffs and other officers have in the execution of any criminal process directed to them, with the like penalties against those who refuse their assistance.



7-3-210. Right of accused to counsel; opportunity to apply for writ of habeas corpus; notice of writ and hearing.

7-3-210. Right of accused to counsel; opportunity to apply for writ of habeas corpus; notice of writ and hearing.

No person arrested pursuant to W.S. 7-3-208 shall be delivered over to the agent whom the executive authority demanding him shall have appointed to receive him unless he has been informed of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand legal counsel. If the prisoner, his friends, or counsel shall state that he or they desire to test the legality of the arrest, the prisoner shall be taken forthwith before a judge of a court of record in this state, who shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When the writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the appointed agent of the demanding state.



7-3-211. Penalty for surrendering accused without hearing.

7-3-211. Penalty for surrendering accused without hearing.

Any officer who delivers to the agent for extradition of the demanding state a person in his custody under the governor's warrant in violation of W.S. 7-3-210 is guilty of a misdemeanor, and on conviction shall be fined not more than one thousand dollars ($1,000.00), or be imprisoned not more than six (6) months, or both.



7-3-212. Confinement in jail for safekeeping; expenses.

7-3-212. Confinement in jail for safekeeping; expenses.

The officer or person executing the governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered, may, when necessary, confine the prisoner in the jail of any county or city en route to his destination. The keeper of the jail shall receive and safely keep the prisoner until the person having charge of him is ready to proceed on his route. The person having charge of the prisoner is chargeable with the expense of keeping him in jail.



7-3-213. Issuance of warrant for arrest by judge or magistrate.

7-3-213. Issuance of warrant for arrest by judge or magistrate.

(a) The judge or magistrate shall issue a warrant for arrest when:

(i) Any person within this state is charged on the oath of any credible person before the judge or other magistrate of this state with the commission of a crime in any other state, and except in cases arising under W.S. 7-3-206, with having fled from justice; or

(ii) A complaint has been made before any judge or other magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in that other state and that the accused has been charged in that state with the commission of the crime, and, except in cases arising under W.S. 7-3-206, has fled therefrom and is believed to have been found in this state.

(b) The warrant to the sheriff of the county in which the oath or complaint is filed shall direct him to apprehend the person charged, wherever he may be found in this state, and bring him before the judge or magistrate or any other judge, court, or magistrate who may be convenient to the place where the arrest may be made, to answer the charge or complaint and affidavit. A certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.



7-3-214. Authority to arrest person without warrant.

7-3-214. Authority to arrest person without warrant.

The arrest of a person may be lawfully made by an officer or a private citizen without a warrant upon reasonable information that the accused is charged in the courts of another state with a crime punishable by death or imprisonment for a term exceeding one (1) year. When arrested under this section the accused shall be taken before a judge or magistrate as soon as possible and complaint shall be made against him under oath setting forth the ground for the arrest as in W.S. 7-3-213. Thereafter his answer shall be heard as if he had been arrested on a warrant.



7-3-215. Examination of person arrested without warrant; commitment pending demand.

7-3-215. Examination of person arrested without warrant; commitment pending demand.

If from the examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged and that he probably committed the crime, and, except in cases arising under W.S. 7-3-206, that he has fled from justice, the judge or magistrate shall commit him to jail by a warrant reciting the accusation and specifying the time as will enable the arrest of the accused to be made under a warrant of the governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused give bail as provided in W.S. 7-3-216, or until he shall be legally discharged.



7-3-216. Right of person arrested without warrant to bail.

7-3-216. Right of person arrested without warrant to bail.

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, the judge or magistrate shall admit the arrested person to bail by bond or undertaking, with sufficient sureties, and in such sum as he deems proper. The bail or bond shall be conditioned for the appearance of the arrested person before the judge or magistrate at a time specified in the bond or undertaking, and for his surrender, to be arrested upon the warrant of the governor of this state.



7-3-217. Failure of state to demand person arrested without warrant within time specified.

7-3-217. Failure of state to demand person arrested without warrant within time specified.

If the accused is not arrested under warrant of the governor by the expiration of the time specified in the warrant, bond, or undertaking, the judge or magistrate may discharge him or may recommit him to a further day, or may again take bail for his appearance and surrender, as provided in W.S. 7-3-216. At the expiration of the second period of commitment, or if he has been bailed and appeared according to the terms of his bond or undertaking, the judge or magistrate may either discharge him, or may require him to enter into a new bond or undertaking, to appear and surrender himself at another day.



7-3-218. Failure of prisoner admitted to bail to appear.

7-3-218. Failure of prisoner admitted to bail to appear.

If the prisoner is admitted to bail, and fails to appear and surrender himself according to the condition of his bond, the court shall order the bond forfeited. Recovery may be had on the bond in the name of the state as in the case of other bonds or undertakings given by the accused in criminal proceedings within this state.



7-3-219. Procedure where criminal prosecution pending against accused in state.

7-3-219. Procedure where criminal prosecution pending against accused in state.

If a criminal prosecution has been instituted against the person under the laws of this state and is still pending, the governor at his discretion either may surrender him on the demand of the executive authority of another state, or may hold him until he has been tried and discharged, or convicted and punished in this state.



7-3-220. Inquiry into guilt or innocence of accused.

7-3-220. Inquiry into guilt or innocence of accused.

The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the governor or in any proceeding after the demand for extradition as provided by W.S. 7-3-203 shall have been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime.



7-3-221. Recall of, or issuance of new, warrant.

7-3-221. Recall of, or issuance of new, warrant.

The governor may recall his warrant of arrest, or may issue another warrant whenever he deems proper.



7-3-222. Demand that accused be returned to this state; issuance of warrant.

7-3-222. Demand that accused be returned to this state; issuance of warrant.

(a) Upon receipt of an application as provided by W.S. 7-3-223, the governor of this state may demand a person charged with crime in this state, or with violation of parole, from the chief executive of any other state, or from the chief justice or an associate justice of the supreme court of the District of Columbia authorized to receive such demand under the laws of the United States.

(b) The governor shall issue a warrant under the seal of this state, to some agent, commending him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this state in which the offense was committed.



7-3-223. Application for return of accused to this state.

7-3-223. Application for return of accused to this state.

(a) When the return to this state of a person charged with crime in this state is required, the district attorney for the county in which the offense is committed shall present to the governor a written application for a requisition for the return of the person charged. The application shall state:

(i) The name of the person charged;

(ii) The crime charged against him;

(iii) The approximate time, place and circumstances of the commission of the crime; and

(iv) The state and address or location where the accused is believed to be at the time the application is made.

(b) As part of the application under subsection (a) of this section the district attorney shall certify that in his opinion justice requires the arrest and return of the accused to this state for trial, and that the proceeding is not instituted to enforce a private claim.

(c) The application under subsection (a) of this section shall be verified by affidavit and shall be executed in duplicate. It shall be accompanied by two (2) certified copies of the indictment returned, or information filed, or of the complaint and affidavit made to the magistrate, stating the offense with which the accused is charged. The district attorney may also attach further affidavits and other documents in duplicate as he deems proper to be submitted with the application. One (1) copy of the application with the action of the governor indicated by his endorsement, and one (1) of the certified copies of the indictment, information or complaint and affidavit, shall be filed in the office of the secretary of state to remain of record in that office. The other copy of all papers shall be forwarded with the governor's requisition.

(d) When the return to this state of a person charged with violating the conditions of his parole is required, the chairman of the board of parole shall present to the governor a written application for a requisition for the return of the person charged with parole violation. The application shall state:

(i) The name of the parolee;

(ii) The parole violation charged against him;

(iii) The approximate time, place and circumstances of the commission of the violation; and

(iv) The state and address where the parolee is believed to be at the time the application is made.

(e) As part of the application under subsection (d) of this section the chairman of the board of parole shall certify that in his opinion justice requires the arrest and return of the parolee to this state for hearing before the board of parole and that the proceeding is not instituted to enforce a private claim.

(f) The application under subsection (d) of this section shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two (2) certified copies of the judgment and sentence, parole grant, parole agreement, recommendation for revocation of parole and order of arrest issued by the board of parole. The chairman of the board of parole may also attach further affidavits and other documents in duplicate as he deems proper to be submitted with the application. One (1) copy of the application with the action of the governor indicated by his endorsement, and one (1) of the certified copies required by this subsection, shall be filed in the office of the secretary of state to remain of record in that office. The other copy of all papers shall be forwarded with the governor's requisition.



7-3-224. Payment of expenses for return of accused to this state.

7-3-224. Payment of expenses for return of accused to this state.

(a) The state shall pay the expenses involved in the return to this state of a person charged with violating the terms of his parole or who has escaped from a state penal institution or who has escaped from a corrections program provided for inmates of a state penal institution other than a defendant serving a split sentence of incarceration under W.S. 7-13-107 or a probationer participating in a residential or nonresidential community correctional program pursuant to W.S. 7-18-108. In all other cases the expenses of extradition shall be paid by the county applying for the return of the person.

(b) Expenses authorized under this section include the fees paid to the officers of the state on whose governor the requisition is made, and mileage for all necessary travel in returning the person not exceeding the rate set in W.S. 9-3-103.



7-3-225. Service of civil process on person brought into state.

7-3-225. Service of civil process on person brought into state.

A person brought into this state on extradition based on a criminal charge is not subject to service of personal process in any civil action arising out of the same facts as the criminal proceedings to answer which he is returned, until he has been convicted in the criminal proceedings, or if acquitted, until he has had ample opportunity to return to the state from which he was extradited.



7-3-226. Charging of person brought into state with other crimes.

7-3-226. Charging of person brought into state with other crimes.

After a person has been brought back to this state upon extradition proceedings, he may be tried in this state for other crimes which he may be charged with having committed here, as well as that specified in the requisition for his extradition.



7-3-227. Construction of provisions.

7-3-227. Construction of provisions.

This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.






ARTICLE 3 - INTERSTATE COMPACT FOR ARREST OF FUGITIVES ANDATTENDANCE OF WITNESSES

7-3-301. Repealed By Laws 2007, Ch. 89, 1.

7-3-301. Repealed By Laws 2007, Ch. 89, 1.



7-3-302. Repealed By Laws 2007, Ch. 89, 1.

7-3-302. Repealed By Laws 2007, Ch. 89, 1.



7-3-303. Repealed By Laws 2007, Ch. 89, 1.

7-3-303. Repealed By Laws 2007, Ch. 89, 1.






ARTICLE 4 - WESTERN INTERSTATE CORRECTIONS COMPACT

7-3-401. Western Interstate Corrections Compact.

7-3-401. Western Interstate Corrections Compact.

The Western Interstate Corrections Compact as contained herein is hereby enacted into law and entered into on behalf of this state with any and all other states legally joining therein in a form substantially as follows:

WESTERN INTERSTATE CORRECTIONS COMPACT

ARTICLE I

Purpose and Policy

The party states, desiring by common action to improve their institutional facilities and provide programs of sufficiently high quality for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interest of such offenders and of society. The purpose of this compact is to provide for the development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders.

ARTICLE II

Definitions

(a) As used in this compact, unless the context clearly requires otherwise:

(i) "State" means a state of the United States or, subject to the limitation contained in article VII, Guam;

(ii) "Sending state" means a state party to this compact in which conviction was had;

(iii) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction was had;

(iv) "Inmate" means a male or female offender who is under sentence to or confined in a prison or other correctional institution;

(v) "Institution" means any prison, reformatory or other correctional facility (including but not limited to a facility for the mentally ill or mentally defective) in which inmates may lawfully be confined;

(vi) "This compact" means W.S. 7-3-401.

ARTICLE III

Contracts

(a) Each party state may make one (1) or more contracts with any one (1) or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

(i) Its duration;

(ii) Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance;

(iii) Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof, and the crediting of proceeds from or disposal of any products resulting therefrom;

(iv) Delivery and retaking of inmates;

(v) Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) Prior to the construction or completion of construction of any institution or addition thereto by a party state, any other party state or states may contract therewith for the enlargement of the planned capacity of the institution or addition thereto, or for the inclusion therein of particular equipment or structures, and for the reservation of a specific percentum of the capacity of the institution to be kept available for use by inmates of the sending state or states so contracting. Any sending state so contracting may, to the extent that monies are legally available therefor, pay to the receiving state, a reasonable sum as consideration for such enlargement of capacity, or provision of equipment or structures, and reservation of capacity. Such payment may be in a lump sum or in installments as provided in the contract.

(c) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV

Procedures and Rights

(a) Whenever the duly constituted judicial or administrative authorities in a state party to this compact, and which has entered into a contract pursuant to article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary in order to provide adequate quarters and care or desirable in order to provide an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have the benefit of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be cared for and treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state. Costs of records made pursuant to this subdivision shall be borne by the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(j) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V

Acts Not Reviewable in Receiving State; Extradition

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is suspected of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

Federal Aid

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision provided that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII

Entry into Force

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two (2) contiguous states from among the states of Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana, Nebraska, Nevada, New Mexico, Oregon, Utah, Washington and Wyoming. For the purposes of this article, Alaska and Hawaii shall be deemed contiguous to each other; to any and all of the states of California, Oregon and Washington; and to Guam. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states, or any other state contiguous to at least one (1) party state upon similar action by such state. Guam may become party to this compact by taking action similar to that provided for joinder by any other eligible party state and upon the consent of congress to such joinder. For the purposes of this article, Guam shall be deemed contiguous to Alaska, Hawaii, California, Oregon and Washington.

ARTICLE VIII

Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until two (2) years after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX

Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X

Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



7-3-402. Authority to commit or transfer inmates.

7-3-402. Authority to commit or transfer inmates.

Any court or other agency or officer of this state having power to commit or transfer an inmate (as defined in article II (a)(iv) of the Western Interstate Corrections Compact) to any institution for confinement may commit or transfer such inmate to any institution within or without this state if this state has entered into a contract or contracts for the confinement of inmates in said institution pursuant to article III of the Western Interstate Corrections Compact.



7-3-403. Enforcement of compact.

7-3-403. Enforcement of compact.

The courts, departments, agencies and officers of this state and its subdivisions shall enforce this compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions including but not limited to the making and submission of such reports as are required by the compact.



7-3-404. Hearings.

7-3-404. Hearings.

The governor is hereby authorized and directed to hold such hearings as may be requested by any other party state pursuant to article IV (f) of the Western Interstate Corrections Compact.



7-3-405. Authority to enter into contracts; force and effect.

7-3-405. Authority to enter into contracts; force and effect.

The governor is hereby empowered to enter into such contracts on behalf of this state as may be appropriate to implement the participation of this state in the Western Interstate Corrections Compact pursuant to article III thereof. No such contract shall be of any force or effect until approved by the attorney general of the state.



7-3-406. Construction and severability of provisions.

7-3-406. Construction and severability of provisions.

The provisions of this act, W.S. 7-3-401 through 7-3-406, shall be severable and if any phrase, clause, sentence, or provision of this act is declared to be unconstitutional or the applicability thereof to any state, agency, person or circumstance is held invalid, the constitutionality of this act and the applicability thereof to any other state, agency, person or circumstance shall, with respect to all severable matters, not be affected thereby. It is the legislative intent that the provisions of this act be reasonably and liberally construed.






ARTICLE 5 - PREVENTION OF CRIME

7-3-501. Filing of complaint; issuance of warrant or summons.

7-3-501. Filing of complaint; issuance of warrant or summons.

(a) As used in W.S. 7-3-501 through 7-3-505 "judge" means a circuit court judge.

(b) When complaint is made by the district attorney or by any private person to any circuit court judge that a person has threatened or is about to commit a breach of the peace or an offense against the person or property of another, the judge shall:

(i) Examine under oath the complainant and any witnesses who may be produced;

(ii) Reduce the complaint and a concise statement of the testimony of the witnesses to writing; and

(iii) Cause the complaint to be subscribed and sworn to.

(c) If it appears there is probable cause to believe the offense will be committed, the judge shall issue a warrant for the arrest of the person complained against or issue a summons for him to appear and answer the complaint.



7-3-502. Examination of party complained against; recognizance to keep peace.

7-3-502. Examination of party complained against; recognizance to keep peace.

When the party complained against appears before the judge the testimony produced on both sides shall be heard if the allegations of the complaint are controverted. If, upon examination, it appears to the judge that there is no probable cause to believe that the offense will be committed, the person complained against shall be discharged. If, however, the judge finds that there is probable cause to believe that the offense will be committed, he shall order the person complained against to give a recognizance, with good and sufficient surety in the form of cash, bond or other property, in any sum the judge directs. The recognizance shall be conditioned that the person complained against shall keep the peace toward all people of this state, and especially towards the person against whom or whose property there is reason to believe the offense will be committed, for a period of time determined by the judge not exceeding twelve (12) months.



7-3-503. Compliance with recognizance order; failure to give recognizance.

7-3-503. Compliance with recognizance order; failure to give recognizance.

(a) If a person ordered to give recognizance complies with the order he shall be discharged and the recognizance returned to him.

(b) If a person ordered to give recognizance and surety refuses or neglects to do so, the judge may order the person to show cause why he should not be committed to jail. If the judge finds that the person's default is willful or is due to his failure to make a good faith effort to obtain the surety required, the judge may order him committed to jail until the surety, or a specified part thereof is given, provided that such commitment shall not exceed six (6) months.



7-3-504. Judgment against complainant; defects in complaint.

7-3-504. Judgment against complainant; defects in complaint.

(a) If the person complained against is discharged after hearing because no probable cause is found and if the judge finds that the complaint was commenced maliciously and without reasonable cause on the part of the complainant, the judge may enter judgment against the complainant for the costs of the proceedings and the reasonable attorney's fees of the person complained against. If the person complained against is required to give recognizance the judge may assess the costs of the proceedings against him.

(b) A proceeding to prevent an offense under this article shall not be dismissed because of any informality or insufficiency of the complaint or other document in the proceeding. The complaint may be amended by the judge to conform to the evidence in the case.



7-3-505. Filing of recognizance; forfeiture.

7-3-505. Filing of recognizance; forfeiture.

A recognizance taken in accordance with W.S. 7-3-501 through 7-3-505 shall be filed by the clerk of the court in the court records. Upon a breach of the condition of the recognizance, the court shall declare a forfeiture of the security in the manner provided for the forfeiture of bail in criminal cases, except for good cause shown.



7-3-506. Definitions.

7-3-506. Definitions.

(a) As used in W.S. 7-3-506 through 7-3-511:

(i) "Court" means the circuit court or the district court in the county where an alleged victim of stalking resides, or where the alleged perpetrator of the stalking is found;

(ii) "Order of protection" means a court order granted for the protection of a victim of stalking;

(iii) "Stalking" means conduct as defined by W.S. 6-2-506(b).



7-3-507. Petition for order of protection; contents; requisites; indigent petitioners.

7-3-507. Petition for order of protection; contents; requisites; indigent petitioners.

(a) A victim of stalking, or the district attorney on behalf of the alleged victim, may file with the court a petition for an order of protection.

(b) The petition shall be accompanied or supplemented by one (1) or more sworn affidavits setting out specific facts showing the alleged stalking and the identity of the alleged stalker.

(c) No filing fee shall be charged for the filing of a petition under this section nor shall a fee be charged for service of process.

(d) The attorney general shall promulgate a standard petition form which may be used by petitioners. The clerk of the circuit or district court shall make standard petition forms available to petitioners, with instructions for completion, without charge. If the petition is not filed by the district attorney, the court may appoint an attorney to represent an indigent petitioner. Nothing in this subsection shall prevent the victim from hiring an attorney or filing a petition pro se.

(e) A petition may be filed under this section whether or not the individual who is alleged to have engaged in a course of conduct prohibited under W.S. 6-2-506 has been charged or convicted under W.S. 6-2-506 for the alleged crime.



7-3-508. Temporary order of protection; setting hearing.

7-3-508. Temporary order of protection; setting hearing.

(a) Upon the filing of a petition for an order of protection, the court shall schedule a hearing on the petition to be conducted within seventy-two (72) hours after the filing of the petition, and shall cause each party to be served, either within or outside of this state, with an order to appear, a copy of the petition and a copy of the supporting affidavits. Service shall be made upon each party at least twenty-four (24) hours before the hearing. The failure to hold or complete the hearing within seventy-two (72) hours shall not affect the validity of the hearing or any order issued thereon.

(b) If the court determines from the specific facts shown by the petition and supporting affidavits that there exists a clear and present danger of further stalking or of serious adverse consequences to any person, the court may grant ex parte a temporary order of protection pending the hearing, and shall cause a copy of the temporary order of protection to be served on each party, either within or outside of this state. The court may prescribe terms in the temporary order of protection which it deems sufficient to protect the victim and any other person pending the hearing, including but not limited to the elements described in W.S. 7-3-509(a).

(c) A temporary order of protection issued under paragraph (b) of this section shall contain a notice that willful violation of any provision of the order constitutes a crime as defined by W.S. 7-3-510(c), can result in immediate arrest and may in some cases subject the perpetrator to enhanced penalties for felony stalking under W.S. 6-2-506(e).



7-3-509. Order of protection; contents; remedies; order not to affect title to property.

7-3-509. Order of protection; contents; remedies; order not to affect title to property.

(a) Following a hearing under W.S. 7-3-508(a) and upon a finding that conduct constituting stalking has been committed, the court shall enter an order of protection ordering the respondent to refrain from any further acts of stalking involving the victim or any other person. As a part of any order of protection, the court may direct that the respondent:

(i) Stay away from the home, school, business or place of employment of the victim or any other locations the court may describe in the order; and

(ii) Refrain from contacting, intimidating, threatening or otherwise interfering with the victim of the alleged offense and any other persons, including but not limited to members of the family or household of the victim, as the court may describe in the order.

(b) The order shall contain a notice that willful violation of any provision of the order constitutes a crime as defined by W.S. 7-3-510(c), can result in immediate arrest and may in some cases subject the perpetrator to enhanced penalties for felony stalking under W.S. 6-2-506(e).



7-3-510. Service of order; duration and extension of order; violation; remedies not exclusive.

7-3-510. Service of order; duration and extension of order; violation; remedies not exclusive.

(a) An order of protection granted under W.S. 7-3-509 shall be served upon the respondent pursuant to the Wyoming Rules of Civil Procedure. A copy of the order of protection shall be filed with the sheriff of the county.

(b) An order of protection granted by the court under W.S. 7-3-509 shall be effective for a fixed period of time not to exceed one (1) year. Either party may move to modify, terminate or extend the order. The order may be extended repetitively upon a showing of good cause for additional periods of time not to exceed one (1) year each.

(c) Willful violation of a temporary order of protection issued under W.S. 7-3-508 or of an order of protection issued under W.S. 7-3-509 is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both. A temporary order of protection issued under W.S. 7-3-508 and an order of protection issued under W.S. 7-3-509 shall have statewide applicability and a criminal prosecution under this subsection may be commenced in any county in which the respondent commits an act in violation of the order.

(d) The remedies provided by W.S. 7-3-506 through 7-3-511 are in addition to any other civil or criminal remedy available under the law.



7-3-511. Emergency assistance by law enforcement officers; limited liability.

7-3-511. Emergency assistance by law enforcement officers; limited liability.

(a) A person who allegedly has been a victim of stalking may request the assistance of a law enforcement agency, which shall respond to the request in a manner appropriate to the circumstances.

(b) A law enforcement officer or agency responding to the request for assistance may take whatever steps are reasonably necessary to protect the victim, including:

(i) Advising the victim of the remedies available under W.S. 7-3-506 through 7-3-511 and the availability of shelter, medical care, counseling and other services;

(ii) Advising the victim, when appropriate, of the procedure for initiating proceedings under W.S. 7-3-506 through 7-3-511 or criminal proceedings and the importance of preserving evidence; and

(iii) Providing or arranging for transportation of the victim to a medical facility or place of shelter.

(c) Any law enforcement agency or officer responding to a request for assistance under W.S. 7-3-506 through 7-3-511 is immune from civil liability when complying with the request, provided that the agency or officer acts in good faith and in a reasonable manner.






ARTICLE 6 - COMMUNICATION INTERCEPTION

7-3-601. Repealed By Laws 2001, Ch. 140, 2.

7-3-601. Repealed By Laws 2001, Ch. 140, 2.



7-3-602. Repealed By Laws 2001, Ch. 140, 2.

7-3-602. Repealed By Laws 2001, Ch. 140, 2.



7-3-603. Repealed By Laws 2001, Ch. 140, 2.

7-3-603. Repealed By Laws 2001, Ch. 140, 2.



7-3-604. Repealed By Laws 2001, Ch. 140, 2.

7-3-604. Repealed By Laws 2001, Ch. 140, 2.



7-3-605. Repealed By Laws 2001, Ch. 140, 2.

7-3-605. Repealed By Laws 2001, Ch. 140, 2.



7-3-606. Repealed By Laws 2001, Ch. 140, 2.

7-3-606. Repealed By Laws 2001, Ch. 140, 2.



7-3-607. Repealed By Laws 2001, Ch. 140, 2.

7-3-607. Repealed By Laws 2001, Ch. 140, 2.



7-3-608. Repealed By Laws 2001, Ch. 140, 2.

7-3-608. Repealed By Laws 2001, Ch. 140, 2.



7-3-609. Repealed By Laws 2001, Ch. 140, 2.

7-3-609. Repealed By Laws 2001, Ch. 140, 2.



7-3-610. Repealed By Laws 2001, Ch. 140, 2.

7-3-610. Repealed By Laws 2001, Ch. 140, 2.



7-3-611. Repealed By Laws 2001, Ch. 140, 2.

7-3-611. Repealed By Laws 2001, Ch. 140, 2.






ARTICLE 7 - COMMUNICATION INTERCEPTION

7-3-701. Definitions.

7-3-701. Definitions.

(a) As used in this act:

(i) "Aggrieved person" means any person who was a party to any oral, wire or electronic communication intercept as defined in this act, or a person against whom the interception was directed;

(ii) "Aural transfer" means a transfer containing the human voice at any point between and including the point of origin and the point of reception;

(iii) "Communication common carrier" shall have the same meaning which is given the term "common carrier" by FN147 U.S.C. 153(10);

(iv) "Contents" when used with respect to any oral, wire or electronic communication includes any information concerning the meaning, substance or purport of the communication;

(v) "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic or photooptical system that affects interstate or foreign commerce but does not include:

(A) Any wire or oral communication;

(B) Any communication made through a tone-only paging device;

(C) Any communication made through a tracking device as defined in 18 U.S.C. 3117; or

(D) Electronic funds transfer information stored by a financial institution in a communications system used for the electronic storage and transfer of funds.

(vi) "Electronic communication service" means any service which provides to users thereof the ability to send or receive wire or electronic communications;

(vii) "Electronic communications system" means any wire, radio, electromagnetic, photooptical or photoelectronic facilities for the transmission of electronic communications, and any computer facilities or related electronic equipment for the electronic storage of those communications;

(viii) "Electronic, mechanical or other device" means any device or apparatus which can be used to intercept a wire, oral or electronic communication, other than:

(A) Any telephone or telegraph instrument, equipment or facility or component thereof, used in the ordinary course of business or by a peace officer in the ordinary course of his duties; or

(B) A hearing aid or similar device being used to correct subnormal hearing to not better than normal.

(ix) "Intercept" means the aural or other acquisition of the contents of any oral, wire or electronic communication by use of an electronic, mechanical or other device;

(x) "Judge of competent jurisdiction" means a judge of a district court;

(xi) "Oral communication" means any oral communication uttered by a person who reasonably expects and circumstances justify the expectation that the communication is not subject to interception but does not include any electronic communication;

(xii) "Peace officer" means any peace officer included in W.S. 7-2-101(a)(iv)(A), (B) or (D), other than members of a college or university police force, and includes any law enforcement officer with federal criminal enforcement jurisdiction;

(xiii) "Provider of wire or electronic communication service" means any person who provides a service which consists of communications by wire, radio, electronic, laser or other transmission of energy;

(xiv) "Readily accessible to the general public" means, with respect to a radio communication, that the communication is not:

(A) Scrambled or encrypted;

(B) Transmitted using modulation techniques whose essential parameters have been withheld from the public with the intention of preserving the privacy of the communication;

(C) Carried on a subcarrier or other signal subsidiary to a radio transmission;

(D) Transmitted over a communication system provided by a common carrier, unless the communication is a tone only paging system communication; or

(E) Transmitted on frequencies allocated under part 25, subpart D, E, or F of part 74, or part 94 of the rules of the federal communications commission, unless, in the case of a communication transmitted on a frequency allocated under part 74 that is not exclusively allocated to broadcast auxiliary services, the communication is a two-way voice communication by radio.

(xv) "User" means any person or entity who:

(A) Uses an electronic communication service; and

(B) Is duly authorized by the provider of the service to engage in the use.

(xvi) "Wire communication" means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable or other like connection, including the use of such connection in a switching station, between the point of origin and the point of reception, furnished or operated by any person engaged in providing or operating such facilities for the transmission of intrastate, interstate or foreign communications, and includes any electronic storage of such communication;

(xvii) "This act" means W.S. 7-3-701 through 7-3-712.



7-3-702. Prohibition against interception or disclosure of wire, oral or electronic communications; exceptions; penalties.

7-3-702. Prohibition against interception or disclosure of wire, oral or electronic communications; exceptions; penalties.

(a) Except as provided in subsection (b) of this section, no person shall intentionally:

(i) Intercept, attempt to intercept, or procure any other person to intercept or attempt to intercept any wire, oral or electronic communication;

(ii) Use, attempt to use, or procure any other person to use or attempt to use any electronic, mechanical or other device to intercept any oral communication when:

(A) Such device is affixed to, or otherwise transmits a signal through, a wire, cable or other like connection used in wire communication; or

(B) Such device transmits communications by radio or interferes with the transmission of such communication.

(iii) Disclose or attempt to disclose to another person the contents of any wire, oral or electronic communication, knowing or having reason to know that the information was obtained through the interception of a wire, oral or electronic communication in violation of this section;

(iv) Use or attempt to use the contents of any wire, oral or electronic communication knowing or having reason to know that the information was obtained through the interception of a wire, oral or electronic communication in violation of this section;

(v) Disclose, or attempt to disclose, to any other person the contents of any wire, oral or electronic communication, intercepted by means authorized by this act:

(A) Knowing or having reason to know that the information was obtained through the interception of such a communication in connection with a criminal investigation;

(B) Having obtained or received the information in connection with a criminal investigation; and

(C) With intent to improperly obstruct, impede or interfere with a duly authorized criminal investigation.

(b) Nothing in subsection (a) of this section prohibits:

(i) An operator of a switchboard, or an officer, employee or agent of a wire or electronic communication service whose facilities are used in the transmission of a wire communication from intercepting, disclosing or using a wire or electronic communication intercepted in the normal course of that person's employment while engaged in any activity which is a necessary incident to the rendition of his service or to the protection of the rights or property of the provider of that service, except that a provider of wire communication service to the public shall not utilize service observing or random monitoring except for mechanical or service quality control checks;

(ii) An officer, employee or agent of any provider of wire or electronic communications service, landlords, custodians or other persons from providing information, facilities or technical assistance to a peace officer who is authorized pursuant to this act to intercept a wire, oral or electronic communication if any such person has been provided with a court order directing such assistance. No provider of wire or electronic communication service, officer, employee or agent thereof, or landlord, custodian or other specified person shall disclose the existence of any interception or surveillance or the device used to accomplish the interception or surveillance with respect to which the person has been furnished a court order under this act, except as may otherwise be required by legal process and then only after prior notification to the attorney general. Any such disclosure, shall render such person liable for the civil damages provided for in W.S. 7-3-710. No criminal or civil cause of action shall lie in any court against any provider of wire or electronic communication service, its officers, employees or agents, landlord, custodian or other specified person for providing information, facilities or assistance in accordance with the terms of a court order under this act;

(iii) An officer, employee or agent of the federal communications commission, in the normal course of his employment and in discharge of the monitoring responsibilities exercised by the commission in the enforcement of 47 U.S.C. 151 et seq., from intercepting a wire or electronic communication, or oral communication transmitted by radio, or disclosing or using the information thereby obtained;

(iv) Any person from intercepting an oral, wire or electronic communication where the person is a party to the communication or where one (1) of the parties to the communication has given prior consent to the interception unless the communication is intercepted for the purpose of committing any criminal or tortious act;

(v) A peace officer from intercepting, using or disclosing to another peace officer in the course of his official duties any wire, oral or electronic communication pursuant to an order permitting the interception under this act;

(vi) An employee of a telephone company from intercepting a wire communication for the sole purpose of tracing the origin of the communication upon request by the recipient of the communication who alleges that the communication is obscene, harassing or threatening in nature. The person conducting the interception shall notify local law enforcement authorities of the interception within forty-eight (48) hours;

(vii) A person from intercepting or accessing an electronic communication made through an electronic communication system that is configured so that the electronic communication is readily accessible to the general public;

(viii) A person from intercepting any radio communication which is transmitted:

(A) By any station for the use of the general public, or that relates to ships, aircraft, vehicles or persons in distress;

(B) By any governmental, law enforcement, civil defense, private land mobile or public safety communications system, including police and fire, readily accessible to the general public;

(C) By a station operating on an authorized frequency within the bands allocated to the amateur, citizens band or general mobile radio services; or

(D) By any marine or aeronautical communications system.

(ix) A person from intercepting any wire or electronic communication the transmission of which is causing harmful interference to any lawfully operating station or consumer electronic equipment, to the extent necessary to identify the source of such interference;

(x) Other users of the same frequency to intercept any radio communication made through a system that utilizes frequencies monitored by individuals engaged in the provision or the use of the system, if the communication is not scrambled or encrypted; or

(xi) Conduct described in this paragraph unless the conduct is for the purposes of direct or indirect commercial advantage or private financial gain. Conduct that consists of or relates to the interception of a satellite transmission that is not encrypted or scrambled and that is transmitted:

(A) To a broadcasting station for purposes of retransmission to the general public; or

(B) As an audio subcarrier intended for redistribution to facilities open to the public, but not including data transmissions or telephone calls.

(c) It shall not be unlawful under this act:

(i) To use a pen register or a trap and trace device authorized by article 8 of this chapter; or

(ii) For a provider of electronic communication service to record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, another provider furnishing service toward the completion of the wire or electronic communication, or a user of that service, from fraudulent, unlawful or abusive use of such service.

(d) Except as provided in subsection (e) of this section, a person or entity providing an electronic communication service to the public shall not intentionally divulge the contents of any communication (other than one to such person or entity, or an agent thereof) while in transmission on that service to any person or entity other than an addressee or intended recipient of such communication or an agent of such addressee or intended recipient.

(e) A person or entity providing electronic communication service to the public may divulge the contents of any such communication:

(i) As otherwise authorized in W.S. 7-3-702(b)(i), (ii) or 7-3-706;

(ii) With the lawful consent of the originator or any addressee or intended recipient of such communication;

(iii) To a person employed or authorized, or whose facilities are used, to forward such communication to its destination; or

(iv) Which were inadvertently obtained by the service provider and which appear to pertain to the commission of a crime, if such divulgence is made to a law enforcement agency.

(f) Except as otherwise provided in this subsection, any person who violates this section is guilty of a felony punishable by a fine of not more than one thousand dollars ($1,000.00), imprisonment for not more than five (5) years, or both. If the intercepted communication is the radio portion of a cellular telephone communication, a cordless telephone communication that is transmitted between the cordless handset and the base unit, a public land mobile radio service communication or a paging service communication, a violation of this section is a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00), imprisonment for not more than six (6) months, or both.



7-3-703. Prohibition against manufacture and possession of wire, oral or electronic communication intercepting devices; exceptions; penalties.

7-3-703. Prohibition against manufacture and possession of wire, oral or electronic communication intercepting devices; exceptions; penalties.

(a) Except as provided in subsection (b) of this section, no person shall intentionally manufacture, assemble, possess, sell or offer for sale any electronic, mechanical or other device, knowing or having reason to know that the design of the device renders it primarily useful for the purpose of the surreptitious interception of wire, oral or electronic communications.

(b) Nothing in subsection (a) of this section prohibits an officer, agent, employee of or person under contract with or bidding upon contract with a provider of wire or electronic communication services, the United States, a state or a political subdivision thereof, in the normal course of the activities of the United States, a state or a political subdivision thereof, to send through the mail, send or carry in interstate or foreign commerce, or manufacture, assemble, possess or sell any electronic, mechanical or other device, knowing or having reason to know that the design of the device renders it primarily useful for the purpose of the surreptitious interception of wire, oral or electronic communications.

(c) Nothing in subsection (a) of this section shall prohibit the manufacture, possession or use of an electronic or mechanical device to access a communication system that is configured so that the communication is readily accessible to the public.

(d) Any person who violates this section is guilty of a felony punishable as provided in W.S. 7-3-702(f) for felony violations.



7-3-704. Seizure and forfeiture of wire or oral communication intercepting devices.

7-3-704. Seizure and forfeiture of wire or oral communication intercepting devices.

Any electronic, mechanical or other device manufactured, assembled, used, sold or possessed in violation of this act may be seized by any peace officer upon process issued by any district court or district court commissioner having jurisdiction over the property, or without process if the seizure is incident to an arrest or a search under a search warrant or if the peace officer seizing the device has probable cause to believe the property was used or is intended to be used in violation of this act. Devices subject to seizure under this act are contraband subject to forfeiture in accordance with law.



7-3-705. Authorization for interception of wire, oral or electronic communications.

7-3-705. Authorization for interception of wire, oral or electronic communications.

(a) The attorney general or the district attorney within whose jurisdiction the order is sought in conjunction with the attorney general, may authorize an application to a judge of competent jurisdiction for an order authorizing the interception of wire, oral or electronic communications by the Wyoming division of criminal investigation, federal criminal law enforcement agency or any law enforcement agency of the state having responsibility for investigation of the offense for which the application is made, if the interception may provide evidence of an attempt to commit, conspiracy to commit, solicitation to commit or the commission of any of the following felony offenses or comparable crimes in any other jurisdiction:

(i) Violations of the Wyoming Controlled Substances Act of 1971;

(ii) Any of the following, if incident to or discovered during investigation of a violation of the Wyoming Controlled Substances Act of 1971:

(A) Murder as defined in W.S. 6-2-101 and 6-2-104;

(B) Kidnapping or related felony offense as defined in W.S. 6-2-201, 6-2-202 and 6-2-204;

(C) First or second degree sexual assault as defined in W.S. 6-2-302 and 6-2-303;

(D) Robbery as defined in W.S. 6-2-401;

(E) Blackmail as defined in W.S. 6-2-402;

(F) Burglary as defined in W.S. 6-3-301; or

(G) Felony theft or related felony offense defined in W.S. 6-3-401 through 6-3-410 or 6-3-413.



7-3-706. Authorization for disclosure and use of intercepted communications.

7-3-706. Authorization for disclosure and use of intercepted communications.

(a) Any peace officer who, by any means authorized by this act, has obtained knowledge of the contents of any wire, oral or electronic communication, or evidence derived therefrom, may disclose such contents to another peace officer to the extent that the disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

(b) Any peace officer who, by any means authorized by this act, has obtained knowledge of the contents of any wire, oral or electronic communication or evidence derived therefrom may use such contents to the extent the use is appropriate to the proper performance of his official duties.

(c) Any person who has received, by any means authorized by this act, any information concerning a wire, oral or electronic communication, or evidence derived therefrom intercepted in accordance with the provisions of this act, may disclose the contents of that communication or the derivative evidence while giving testimony under oath or affirmation in any proceeding held under the authority of the state or political subdivision thereof.



7-3-707. Procedure for interception of wire, oral or electronic communications.

7-3-707. Procedure for interception of wire, oral or electronic communications.

(a) Each application for an order authorizing the interception of wire, oral or electronic communications shall be made in writing upon oath or affirmation to a judge of competent jurisdiction and shall state the applicant's authority under W.S. 7-3-705(a) to make the application. Each application shall include the following information:

(i) The identity of the peace officer making the application and of the officer authorizing the application;

(ii) A full and complete statement of the facts and circumstances relied upon by the applicant to justify his belief that an order should be issued, including:

(A) Specific facts concerning the particular offense that is being investigated;

(B) Except as provided in subsection (t) of this section, a particular description of the nature and location of the facilities from which, or the place where, the communication is to be intercepted;

(C) A particular description of the type of communication sought to be intercepted;

(D) The identity of the person or persons, if known, who are suspected of committing the offense and whose communications are to be intercepted.

(iii) A full and complete statement as to whether or not other investigative procedures have been tried and have failed, or why they reasonably appear to be unlikely to succeed or would be too dangerous;

(iv) A statement of the required duration of the interception. If the nature of the investigation will require that the interception not automatically terminate when the described type of communication has been first obtained, the application shall state a particular description of facts sufficient to establish probable cause to believe that additional communications of the same type will occur after the initial interception;

(v) A full and complete statement by the applicant concerning all previous applications known to the individual authorizing and making the application to have been made to any judge:

(A) For permission to intercept wire, oral or electronic communications involving any of the same persons, facilities or places specified in the application; and

(B) Action taken by the judge on each previous application.

(vi) If the application is for extension of an order, a complete statement shall be made setting forth the results thus far obtained from the interception or a reasonable explanation of the failure to obtain any results.

(b) The judge may require the applicant to furnish additional testimony or documentary evidence in support of the application.

(c) Upon an application, the judge may issue an ex parte order, as requested or modified, authorizing interception of wire, oral or electronic communications within the territorial jurisdiction of the court in which the judge is sitting, and outside that jurisdiction but within the state of Wyoming in the case of a mobile interception device authorized by a district court within such district, if the judge determines on the basis of the facts submitted by the applicant that:

(i) There is probable cause for belief that the named person is committing or has committed any of the offenses enumerated in W.S. 7-3-705;

(ii) There is probable cause for belief that particular communications concerning those offenses will be intercepted;

(iii) Normal investigative procedures have been tried and have failed, or reasonably appear to be unlikely to succeed or would be too dangerous;

(iv) Except as provided in subsection (u) of this section, there is probable cause for belief that the facilities from which, or the place where, the wire, oral or electronic communications are to be intercepted is or is about to be used in connection with any of the offenses enumerated in W.S. 7-3-705 or is leased to, listed in the name of or used by the person suspected in the commission of any enumerated offense.

(d) Each order authorizing interception of wire, oral or electronic communications shall specify:

(i) The identity of the person or persons, if known, whose communications are to be intercepted;

(ii) The nature and location of the communications facilities as to which, or place where the authority to intercept is granted;

(iii) A particular description of the type of communication sought to be intercepted and a statement of the particular offense or offenses to which it relates;

(iv) The period of time during which an interception is authorized including a statement as to whether or not the interception shall automatically terminate when the described communication is first obtained;

(v) The identity of the agency authorized to intercept the communications and of the person authorizing the application.

(e) No order entered under this section may authorize the interception of any wire, oral or electronic communication for any period longer than is necessary to achieve the objective of the authorization, or in any event no longer than thirty (30) days unless extended under subsection (f) of this section. The thirty (30) day period provided by this subsection begins on the earlier of the day on which the peace officer first begins to conduct an interception under the order or ten (10) days after the order is entered.

(f) Extensions of an order may be granted upon an application for extension made in accordance with subsection (a) of this section and upon the findings required by subsection (c) of this section. The period of the extension shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted and in any event no longer than thirty (30) days.

(g) Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, and that the execution of the permission shall be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under this act. Every order or extension thereof shall also provide that the interception terminate upon attainment of the objective, or in any event in thirty (30) days.

(h) Whenever an order authorizing interception is entered pursuant to this act, the order may require reports to be made to the judge issuing the order, stating the progress which has been made toward achievement of the authorized objective and the need for continued interception. The reports shall be made at intervals as the judge may require.

(j) The contents of any wire, oral or electronic communication intercepted shall, if possible, be recorded on tape, electronic, wire, computer storage media or other comparable device. The recording shall be performed to protect it from editing or other alterations. Immediately upon expiration of the period of the order, or extension thereof, the recording shall be submitted to the judge issuing the order and shall be sealed under his directions. Custody of the recordings shall be wherever the judge orders. A recording shall not be destroyed except upon an order of the judge, and in any event shall be kept for ten (10) years. Duplicate recordings may be made for use or disclosure pursuant to the provisions of this section. The presence of the seal provided for by this subsection, or a satisfactory explanation for its absence, is a prerequisite for the use or disclosure of the contents of any wire or oral communication or evidence derived therefrom.

(k) Applications made and orders granted under this act shall be sealed by the judge. Custody of the sealed applications and orders shall be maintained at the direction of the judge. The applications and orders shall be disclosed only upon a showing of good cause before a judge and shall not be destroyed except upon order of the judge to whom the application was presented, and in any event shall be kept for ten (10) years. Any information obtained pursuant to a court order permitting interception of wire, oral or electronic communications shall not be used, published or divulged except in accordance with the provisions of this act. Any violations of the provisions of this subsection or subsection (j) of this section may be punished as contempt of the issuing or denying judge.

(m) Within a reasonable time, but not later than ninety (90) days after the denial of an application or the termination of the period of an order authorizing interception or extension thereof, the judge shall cause to be served upon each person named in the order or application and any other person the judge determines as in the interest of justice, notice of the following:

(i) That an order or application has been entered under this section;

(ii) The date of the entry and the period of permitted interception or the denial of the application; and

(iii) Whether wire, oral or electronic communications were or were not intercepted.

(n) The judge, upon the filing of a motion, may, in his discretion, make available to the person or his counsel for inspection any portion of the intercepted communications, applications and orders as the judge determines to be in the interest of justice. On an ex parte showing of good cause to a judge of competent jurisdiction, the service of the matter required by subsection (m) of this section may be postponed.

(o) The contents of any wire, oral or electronic communication intercepted pursuant to this section or evidence derived from that communication shall not be received in evidence or otherwise disclosed in any trial, hearing or other proceeding unless the party offering the evidence, not less than twenty (20) days before the trial, hearing or proceeding, gives notice to the court or hearing officer and all other parties. The court may then order disclosure of the court order and accompanying application. If the order of interception and accompanying application has previously been disclosed, the offering party may furnish all other parties with the order of interception and accompanying application without further order of the court or hearing officer upon proper notice. This twenty (20) day period may be waived by the court or hearing officer if it finds that it was not possible to furnish the party with the information twenty (20) days before the trial, hearing or proceeding and that no party will be prejudiced by the delay in receiving the information.

(p) The contents of any intercepted wire, oral or electronic communication or evidence derived therefrom shall not be admitted as evidence in any trial, hearing or other proceeding in this state unless the interception was performed in accordance with this act.

(q) No otherwise privileged wire, oral or electronic communication intercepted in accordance with or in violation of this act shall lose its privileged character, unless the communications are in furtherance of a criminal act in violation of the laws of the United States or this state.

(r) When a peace officer, while engaged in intercepting wire, oral or electronic communications relating to an offense specified in the order permitting interception, intercepts wire, oral or electronic communications relating to an offense other than those specified in the order, the contents thereof, and evidence derived therefrom, may be disclosed or used only if the offense constitutes a felony under the laws of the United States or this state. If the communication concerns an enumerated offense listed in W.S. 7-3-705, the agency executing the order of interception shall apply to the issuing court for an expansion of the order of interception pursuant to paragraph (a)(ii) of this section. The application shall be made as soon as practicable.

(s) In the event an intercepted communication is in a code or a foreign language, and an expert in that code or foreign language is not reasonably available during the interception period, any minimization required under this section shall be accomplished as soon as practicable after the interception.

(t) The requirements of subparagraph (a)(ii)(B) and paragraph (c)(iv) of this section relating to the specification of the facilities from which, or the place where, the communication is to be intercepted do not apply if:

(i) In the case of an application with respect to the interception of an oral communication:

(A) The application contains a full and complete statement as to why such specification is not practical and identifies the person committing the offense and whose communications are to be intercepted; and

(B) The judge finds that such specification is not practical.

(ii) In the case of an application with respect to a wire or electronic communication:

(A) The application identifies the person believed to be committing the offense and whose communications are to be intercepted and the applicant makes a showing that there is probable cause to believe that the person's actions could have the effect of thwarting interception from a specified facility;

(B) The judge finds that such showing has been adequately made; and

(C) The order authorizing the interception is limited to interception only for such time as it is reasonable to presume that the person identified in the application is or was reasonably proximate to the instrument through which such communication will be or was transmitted.

(u) An interception of a communication under an order with respect to which the requirements of subparagraph (a)(ii)(B) and paragraph (c)(iv) of this section do not apply by reason of paragraph (t)(i) of this section shall not begin until the place where the communication is to be intercepted is ascertained by the person implementing the interception order. A provider of wire or electronic communications service that has received an order as provided for in paragraph (t)(ii) of this section may move the court to modify or quash the order on the ground that its assistance with respect to the interception cannot be performed in a timely or reasonable fashion. The court, upon notice to the prosecuting authority, shall decide such a motion expeditiously.



7-3-708. Order directing others to furnish assistance.

7-3-708. Order directing others to furnish assistance.

An order permitting the interception of a wire, oral or electronic communication shall, upon request of the applicant, direct that a provider of wire or electronic communication service, landlord, custodian or other person shall immediately furnish the applicant all information, facilities and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that the service provider, landlord, custodian or other person is supplying the person whose communication is to be intercepted. Any provider of wire or electronic communication service, landlord, custodian or other person furnishing these facilities or technical assistance shall be compensated therefor by the applicant for reasonable expenses incurred in providing the facilities or assistance.



7-3-709. Information furnished to attorney general by executing agency; report to legislature.

7-3-709. Information furnished to attorney general by executing agency; report to legislature.

(a) Upon final execution of an order of interception, the executing agency shall furnish the following information within ten (10) working days to the attorney general:

(i) The fact that an order or extension was applied for, information as to the number of orders, extensions and expansions made by the court including:

(A) Whether or not the order was one with respect to which the requirements of W.S. 7-3-707(a)(ii)(B) and (c)(iv) did not apply by reason of W.S. 7-3-707(t);

(B) The fact that the order or extension was granted as applied for, was modified or was denied;

(C) The period of interceptions authorized by the order, and the number and duration of any extensions of the order; and

(D) The identity of the applying peace officer and agency making the application and the person authorizing the application.

(ii) Each offense specified in the application order or extension of an order;

(iii) The nature of the facilities from which or the place where communications were to be intercepted;

(iv) A general description of the interceptions made under any order or extension, including the approximate nature and frequency of incriminating communications intercepted and approximate nature and frequency of other communications intercepted, the number of persons whose communications were intercepted and the nature, amount and cost of the manpower and other resources used in the interceptions.

(b) The prosecuting authority or investigating law enforcement agency shall report to the attorney general by April 1, for the preceding calendar year in which an order was applied for under this act:

(i) The number of arrests resulting from interceptions made under the order or extension and the offenses for which arrests were made;

(ii) The number of trials resulting from such interceptions;

(iii) The number of motions to suppress made with respect to such interceptions, and the number granted or denied; and

(iv) The number of convictions resulting from such interceptions and the offenses for which the convictions were obtained and a general assessment of the importance of the interceptions.

(c) The attorney general shall report to the joint judiciary interim committee no later than July 1 of each year. The report shall contain the information required by subsections (a) and (b) of this section.



7-3-710. Recovery of civil damages for violations; good faith defense.

7-3-710. Recovery of civil damages for violations; good faith defense.

(a) Subject to W.S. 7-3-702(b)(ii), any person whose wire, oral or electronic communication is intercepted, disclosed or used in violation of this act may recover damages against any person who intercepts, discloses, uses or procures any other person to intercept, disclose or use the communications as follows:

(i) Actual damages but not less than one thousand dollars ($1,000.00) a day for each day of violation;

(ii) Punitive damages; and

(iii) Reasonable attorney's fees and other litigation costs reasonably incurred.

(b) A good faith reliance on a court order constitutes a complete defense to any civil or criminal action brought under this act.



7-3-711. Exclusivity of provisions.

7-3-711. Exclusivity of provisions.

This act shall be the exclusive means by which any interception of wire, oral or electronic communications may be permitted for investigation of the violation of any law, statute or ordinance of the state of Wyoming or any local, municipal or other governmental unit.



7-3-712. Reports by attorney general and state courts.

7-3-712. Reports by attorney general and state courts.

The attorney general and Wyoming courts shall report to the administrative office of the United States courts pursuant to 18 U.S.C. 2519.






ARTICLE 8 - PEN REGISTERS

7-3-801. Definitions.

7-3-801. Definitions.

(a) As used in this act:

(i) "Attorney for the state" means the attorney general or his designee, or district attorney;

(ii) "Court of competent jurisdiction" means a district court;

(iii) "Peace officer" means as defined in W.S. 7-3-701;

(iv) "Pen register" means a device which identifies on hook and off hook conditions and records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which the device is attached, but the term does not include any device used by a provider or customer of a wire or electronic communication service for billing, or recording as an incident to billing, for communications services provided by the provider or any device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business;

(v) "Trap and trace device" means a device which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or electronic communication was transmitted;

(vi) "Wire communication", "electronic communication" and "electronic communication service" have the same meanings set forth in W.S. 7-3-701;

(vii) "This act" means W.S. 7-3-801 through 7-3-806.



7-3-802. General prohibition on pen register and trap and trace device use; exception.

7-3-802. General prohibition on pen register and trap and trace device use; exception.

(a) Except as provided in this section, no person may install or use a pen register or a trap and trace device without first obtaining a court order under W.S. 7-3-804.

(b) The prohibition of subsection (a) of this section does not apply with respect to the use of a pen register or a trap and trace device by a provider of electronic or wire communication service:

(i) Relating to the operation, maintenance and testing of a wire or electronic communication service or to the protection of the rights or property of such provider, or to the protection of users of that service from abuse of service or unlawful use of service;

(ii) To record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, another provider furnishing service toward the completion of the wire communication, or a user of that service, from fraudulent, unlawful or abusive use of service; or

(iii) Where the consent of the user of that service has been obtained.

(c) A state or local agency authorized to install and use a pen register under this act shall use technology reasonably available to it that restricts the recording or decoding of electronic or other impulses to the dialing and signaling information utilized in call processing.

(d) Whoever knowingly violates subsection (a) of this section shall be fined not more than one thousand dollars ($1,000.00), imprisoned not more than one (1) year, or both.



7-3-803. Application for an order for a pen register or a trap and trace device.

7-3-803. Application for an order for a pen register or a trap and trace device.

(a) An attorney for the state may make application for an order or an extension of an order under W.S. 7-3-804 authorizing the installation and use of a pen register or a trap and trace device under this act, in writing under oath or equivalent affirmation, to a court of competent jurisdiction only for investigations of violations of the Wyoming Controlled Substances Act of 1971.

(b) An application under subsection (a) of this section shall include:

(i) The identity of the attorney for the state, making the application and the identity of the law enforcement agency conducting the investigation; and

(ii) A certification by the applicant that the information likely to be obtained is relevant to an ongoing investigation of a violation of the Wyoming Controlled Substances Act of 1971 being conducted by that agency.



7-3-804. Issuance of an order for a pen register or a trap and trace device.

7-3-804. Issuance of an order for a pen register or a trap and trace device.

(a) Upon an application made under W.S. 7-3-803, the court shall enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device within the state if the court finds that the attorney for the state has certified to the court that the information likely to be obtained by such installation and use is relevant to an ongoing investigation of a violation of the Wyoming Controlled Substances Act of 1971.

(b) An order issued under this section:

(i) Shall specify:

(A) The identity, if known, of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached;

(B) The identity, if known, of the person who is the subject of the criminal investigation;

(C) The number and, if known, physical location of the telephone line to which the pen register or trap and trace device is to be attached and, in the case of a trap and trace device, the geographic limits of the trap and trace order; and

(D) A statement of the offense to which the information likely to be obtained by the pen register or trap and trace device relates.

(ii) Shall direct, upon the request of the applicant, the furnishing of information, facilities, and technical assistance necessary to accomplish the installation of the pen register or trap and trace device under W.S. 7-3-805.

(c) An order issued under this section shall authorize the installation and use of a pen register or a trap and trace device for a period not to exceed sixty (60) days. Extensions of the order may be granted, but only upon an application for an extension meeting the requirements of W.S. 7-3-803 and upon the judicial finding required by subsection (a) of this section. Each period of extension shall be for a period not to exceed sixty (60) days.

(d) An order authorizing the installation and use of a pen register or a trap and trace device shall direct that:

(i) The order be sealed until otherwise ordered by the court; and

(ii) The person owning or leasing the line to which the pen register or a trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant, not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber, or to any other person, unless or until otherwise ordered by the court.



7-3-805. Assistance in installation and use of a pen register or a trap and trace device.

7-3-805. Assistance in installation and use of a pen register or a trap and trace device.

(a) Upon the request of an attorney for the state or an officer of a law enforcement agency authorized to install and use a pen register under this act, a provider of wire or electronic communication service, landlord, custodian or other person shall furnish such investigative or peace officer forthwith all information, facilities, and technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such assistance is directed by a court order as provided in W.S. 7-3-804(b)(ii).

(b) Upon the request of an attorney for the state or an officer of a law enforcement agency authorized to receive the results of a trap and trace device under this act, a provider of a wire or electronic communication service, landlord, custodian or other person shall install such device forthwith on the appropriate line and shall furnish such investigative or peace officer all additional information, facilities and technical assistance including installation and operation of the device unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such installation and assistance is directed by a court order as provided in W.S. 7-3-804(b)(ii). Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished, pursuant to W.S. 7-3-804(b), to the officer of a law enforcement agency, designated in the court order, at reasonable intervals during regular business hours for the duration of the order.

(c) A provider of a wire or electronic communication service, landlord, custodian or other person who furnishes facilities or technical assistance pursuant to this section shall be reasonably compensated for such reasonable expenses incurred in providing such facilities and assistance.

(d) No cause of action shall lie in any court against any provider of a wire or electronic communication service, its officers, employees, agents or other specified persons for providing information, facilities or assistance in accordance with the terms of a court order under this act.

(e) A good faith reliance on a court order under this act, a legislative authorization, or a statutory authorization is a complete defense against any civil or criminal action brought under this act or any other law.



7-3-806. Reports concerning pen registers and trap and trace devices.

7-3-806. Reports concerning pen registers and trap and trace devices.

The attorney general shall annually report to the joint judiciary interim committee on the number of pen register orders and orders for trap and trace devices applied for under this act. The report shall be provided no later than July 1 of each year.






ARTICLE 9 - LAW ENFORCEMENT INTERSTATE MUTUAL AID

7-3-901. Short title.

7-3-901. Short title.

This act shall be known and may be cited as the "Law Enforcement Interstate Mutual Aid Act."



7-3-902. Definitions.

7-3-902. Definitions.

(a) When used in this act, unless the context requires otherwise, the following definitions apply:

(i) "Law enforcement agency" means a lawfully established federal, state or local public agency that is responsible for the prevention and detection of crime and the enforcement of penal, traffic, regulatory or criminal laws;

(ii) "Law enforcement agency of an adjoining state" includes a law enforcement agency of an adjoining state and any political subdivision of that state;

(iii) "Law enforcement employee of an adjoining state" means an employee of a law enforcement agency trained and certified in accordance with the laws of the state or jurisdiction where regularly employed by the United States, an adjoining state or political subdivision;

(iv) "Mutual aid agreement" or "an agreement" means an agreement between two (2) or more law enforcement agencies consistent with the purposes of this act;

(v) "Party law enforcement agency" means a law enforcement agency that is a party to a mutual aid agreement as set forth in this act;

(vi) "Wyoming law enforcement agency" includes a sheriff, municipal, college or university police force, Wyoming highway patrol and the division of criminal investigation;

(vii) "Wyoming law enforcement employee" has the same meaning as "peace officer" as defined in W.S. 7-2-101 but does not include those officers specified in W.S. 7-2-101(a)(iv)(K);

(viii) "This act" means W.S. 7-3-901 through 7-3-910.



7-3-903. Authorization to enter agreement; general content; authority of law enforcement employee.

7-3-903. Authorization to enter agreement; general content; authority of law enforcement employee.

(a) Any one (1) or more law enforcement agencies of this state may enter into a mutual aid agreement with any one (1) or more law enforcement agencies of an adjoining state or the United States to render assistance in the provision of the law enforcement or emergency services that the requesting party is authorized by law to perform. Except as authorized by W.S. 7-3-904(b), any agreement under this act shall be limited to providing assistance in an emergency or special event as determined by the governor. The governor shall have emergency procedures in place for immediate approval of any mutual aid agreement, which may include oral authorization by the governor, subject to subsequent written agreement as provided by this act. If required by applicable law, the agreement shall be authorized and approved by the governing body of each party to the agreement.

(b) The written agreement shall fully set forth the powers, rights and obligations of the parties to the agreement.

(c) A mutual aid agreement may grant a law enforcement employee or officer of any party law enforcement agency acting within the territorial jurisdiction of any other party law enforcement agency authority to act as if he were a duly appointed and qualified law enforcement employee or officer of the law enforcement agency he is assisting.



7-3-904. Detailed content of agreement.

7-3-904. Detailed content of agreement.

(a) Any written agreement under this act shall specify the following:

(i) Its duration, which shall be not more than four (4) years;

(ii) The purpose of the agreement;

(iii) The manner of financing the agreement and establishing and maintaining a budget therefor;

(iv) The method to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination;

(v) Provision for administering the agreement, which may include creation of a joint board responsible for such administration;

(vi) The manner of acquiring, holding and disposing of real and personal property used in the agreement;

(vii) The minimum standards for law enforcement employees implementing the provisions of the agreement;

(viii) The respective liability of each party to the agreement for the actions of law enforcement employees when acting under the provisions of the agreement;

(ix) The minimum insurance, if any, required of each party to the agreement;

(x) The exact chain of command or delegation of authority to be followed by law enforcement employees acting under the provisions of the agreement;

(xi) The enforcement authority that the law enforcement employee of each party law enforcement agency may exercise;

(xii) Provisions for any specific immunities not listed in W.S. 7-3-910 and for defending law enforcement employees in civil litigation;

(xiii) Any other necessary and proper matters.

(b) The agreement may include specified emergency or special events for which the parties to the agreement and the governor concur that law enforcement may respond under the mutual aid agreement without the governor's authorization required under W.S. 7-3-903.



7-3-905. Right of state in actions involving agreements.

7-3-905. Right of state in actions involving agreements.

In any case or controversy involving performance or interpretation of, or liability under, a mutual aid agreement entered into between one (1) or more law enforcement agencies of this state or political subdivisions of this state and one (1) or more law enforcement agencies of an adjoining state or of the United States, the parties to the agreement are the real parties in interest.



7-3-906. Agreement not to relieve agency of duties.

7-3-906. Agreement not to relieve agency of duties.

No agreement made under this act may relieve any law enforcement agency of this state of any duty imposed upon it by law. Timely performance of such a duty by a joint board or other legal or administrative entity created by a mutual aid agreement may be offered in satisfaction of the duty.



7-3-907. Limitation of powers.

7-3-907. Limitation of powers.

Except for the right granted by this act to jointly exercise powers, this act does not authorize any law enforcement agency of this state to exercise any power within this state that it is not otherwise authorized to exercise.



7-3-908. Submission of agreement to attorney general.

7-3-908. Submission of agreement to attorney general.

As a condition precedent to a written agreement becoming effective under this act, the agreement shall be submitted to and receive the approval of the attorney general. Except as provided by W.S. 7-3-903, no agreement shall become effective under this act until signed by the governor.



7-3-909. Filing of agreement.

7-3-909. Filing of agreement.

Within twenty (20) days after approval by the attorney general, a written agreement made pursuant to this act shall be filed in the office of the secretary of state.



7-3-910. Immunity.

7-3-910. Immunity.

Whenever the employees of a law enforcement agency of an adjoining state are rendering aid pursuant to the request of a Wyoming law enforcement agency under an agreement pursuant to this act, the employees shall have the same powers, duties, rights, privileges and immunities as comparable Wyoming law enforcement employees as provided for in the agreement.









CHAPTER 4 - COUNTY CORONERS

ARTICLE 1 - IN GENERAL

7-4-101. Election; oath; bond.

7-4-101. Election; oath; bond.

A coroner shall be elected in each county for a term of four (4) years. He shall take the oath prescribed by the constitution of the state and give bond to the state of Wyoming, in the penal sum of one thousand dollars ($1,000.00), with sufficient sureties, to be approved by the board of county commissioners, conditioned that he will faithfully perform all duties required by law.



7-4-102. Deputy coroners.

7-4-102. Deputy coroners.

The county coroner may appoint deputy coroners, who shall serve in the absence or inability of the coroner and who shall receive compensation as the board of county commissioners determines by resolution.



7-4-103. Certification requirements; penalty; expenses.

7-4-103. Certification requirements; penalty; expenses.

(a) After January 5, 1987, no person shall continue in office as county coroner or deputy coroner unless he has been certified under W.S. 9-1-634 as having completed:

(i) Not later than one (1) year after assuming office, a basic coroner course;

(ii) Continuing education requirements promulgated by the board of coroner standards pursuant to W.S. 7-4-211(c)(iii).

(b) Any person who knowingly fails to comply with subsection (a) of this section and continues in office is guilty of a misdemeanor punishable by a fine of twenty-five dollars ($25.00) for each day of noncompliance.

(c) Each coroner or deputy coroner attending approved classes to receive the certification required by subsection (a) of this section shall receive his present salary or per diem in the same manner and amount as state employees, whichever is greater, and shall be reimbursed for his actual travel and other necessary expenses reasonably incurred in obtaining the required training. The expenses shall be paid by the county in which the coroner or deputy coroner is serving.

(d) After July 1, 2001, no person shall serve as deputy coroner or as an employee of a county coroner who does not meet the employment standards adopted by the board of coroner standards pursuant to W.S. 7-4-211(c)(v).



7-4-104. Definitions.

7-4-104. Definitions.

(a) As used in this chapter:

(i) "Coroner's case" means a case involving a death which was not anticipated and which may involve any of the following conditions:

(A) Violent or criminal action;

(B) Apparent suicide;

(C) Accident;

(D) Apparent drug or chemical overdose or toxicity;

(E) The deceased was unattended by a physician or other licensed health care provider;

(F) Apparent child abuse causes;

(G) The deceased was a prisoner, trustee, inmate or patient of any county or state corrections facility or state hospital, whether or not the death is unanticipated;

(H) If the cause is unknown or cannot be certified by a physician;

(J) A public health hazard is presented; or

(K) The identity of the victim is unknown or the body is unclaimed.

(ii) "Coroner's office" means all personnel appointed and elected to the office of coroner, including the county coroner, deputies and assistants;

(iii) "County coroner" means the elected or appointed officer of the county whose task is to investigate the cause of death in a coroner's case;

(iv) "Anticipated death" means the death of an individual who had been diagnosed by a physician acting within the scope of his license as being afflicted with an illness or disease reasonably likely to result in death, and there is no cause to believe the death occurred for any reasons other than those associated with the illness or disease;

(v) "Unattended" means the deceased had not been under the care of a physician or other health care provider acting within the scope of his license within sixty (60) days immediately prior to the date of death.



7-4-105. Confidentiality of reports, photos and recordings; exceptions; penalties.

7-4-105. Confidentiality of reports, photos and recordings; exceptions; penalties.

(a) After viewing the body and completing his investigation, the coroner shall draw up and sign his verdict on the death under consideration. The coroner shall also make a written docket giving an accurate description of the deceased person, his name if it can be determined, cause and manner of death, including relevant toxicological factors, age of decedent, date and time of death and the description of money and other property found with the body. The verdict and written docket are public records and may be viewed or obtained by request to the coroner, pursuant to W.S. 16-4-202.

(b) Except as provided in subsections (c), (d), (e), (g) and (o) of this section a toxicology report, a photograph, video recording or audio recording made at the scene of the death or made in the course of a postmortem examination or autopsy made or caused by a coroner shall be confidential and are not public records.

(c) A surviving spouse, surviving parent, an adult child, personal representative, legal representative, or a legal guardian may:

(i) View and copy a toxicology report, a photograph or video recording made at the scene of the death or made in the course of a postmortem examination or autopsy made by or caused by a coroner; and

(ii) Listen to and copy an audio recording made at the scene of the death or made in the course of a postmortem examination or autopsy made by or caused by a coroner.

(d) Upon making a written request, a law enforcement entity of the state of Wyoming or United States government, a district attorney, the United States attorney for the district of Wyoming, a county, state or federal public health agency, a board licensing health care professionals under title 33 of the Wyoming statutes, the division responsible for administering the Wyoming Workers' Compensation Act, the state occupational epidemiologist, the department and the division responsible for administering the Wyoming Occupational Health and Safety Act, the office of the inspector of mines, insurance companies with legitimate interest in the death, all parties in civil litigation proceedings with legitimate interest in the death or a treating physician, while in performance of his official duty may:

(i) View and copy a toxicology report, photograph or video recording made at the scene of the death or made in the course of a postmortem examination or autopsy made by or caused by a coroner; and

(ii) Listen to and copy an audio recording made at the scene of the death or made in the course of a postmortem examination or autopsy made by or caused by a coroner.

(e) Unless otherwise required in the performance of official duties, the identity of the deceased shall remain confidential in any record obtained under subsection (d) of this section.

(f) The coroner having custody of a toxicology report, a photograph, a video recording or an audio recording made at any scene of the death or made in the course of a postmortem examination or autopsy may allow the use for case consultation with an appropriate expert. The coroner may also allow the use of a toxicology report, a photograph, a video recording or an audio recording made at the scene of the death or made in the course of a postmortem examination or autopsy by legitimate scientific research organizations or for training purposes provided the identity of the decedent is not published or otherwise made public.

(g) A court upon showing of good cause, may issue an order authorizing a person to:

(i) View or copy a toxicology report, photograph or video recording made at the scene of the death or made in the course of a postmortem examination or autopsy made or caused by a coroner; and

(ii) Listen to and copy an audio recording made at the scene of the death or made in the course of a postmortem examination or autopsy made or caused by a coroner.

(h) In determining good cause under subsection (g) of this section, the court shall consider:

(i) Whether the disclosure is necessary for the public evaluation of governmental performance;

(ii) The seriousness of the intrusion into the family's privacy;

(iii) Whether the disclosure of the toxicology report, photograph, video recording or audio recording is by the least intrusive means available; and

(iv) The availability of similar information in other public records regardless of form.

(j) A surviving spouse shall be given reasonable notice and a copy of any petition filed with the court under subsection (g) of this section and reasonable opportunity to be present and be heard on the matter. If there is no surviving spouse, the notice of the petition being filed and the opportunity to be heard shall be given to the deceased's parents and if the deceased has no living parent, the notice of the petition being filed and the opportunity to be heard shall be given to the adult children of the deceased or legal guardian, personal representative or legal representative of the children of the deceased.

(k) A coroner or coroner's designee that knowingly violates this section shall be guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than one thousand dollars ($1,000.00), or both.

(m) A person who knowingly or purposefully uses the information in a manner other than the specified purpose for which it was released or violates a court order issued under subsection (g) of this section is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than one thousand dollars ($1,000.00), or both.

(n) In all cases, the viewing, copying, listening to, or other handling of a toxicology report, photograph, video recording, or audio recording made at a scene of the death or made in the course of a postmortem examination or autopsy made or caused by a coroner shall be under the direct supervision of the coroner, or the coroner's designee, who is the custodian of the record.

(o) In the event that the coroner, or the coroner's designee, determines that a person's death was caused by an infectious disease, biological toxin or any other cause which may constitute a public health emergency as defined in W.S. 35-4-115(a)(i), the coroner shall release to the state health officer or his designee all information and records required under W.S. 35-4-107. If the state health official or his designee determines upon an examination of the results of the autopsy and the toxicology report that a public health emergency may in fact exist, he shall release the appropriate information to the general public as provided by department of health rules and regulations.






ARTICLE 2 - INQUESTS

7-4-201. Reports of death; investigation; summoning of jurors; fees and costs; inspection of medical records.

7-4-201. Reports of death; investigation; summoning of jurors; fees and costs; inspection of medical records.

(a) When any person is found dead and the death appears to have occurred under circumstances indicating the death is a coroner's case, the person who discovers the death shall report it immediately to law enforcement authorities who shall in turn notify the coroner. A person who knowingly violates this section is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.

(b) When the coroner is notified that the dead body of any person has been found within the limits of the county or that the death resulted from injury sustained within the county and he suspects that the death is a coroner's case, he shall conduct an investigation which may include:

(i) An examination of the body and an investigation into the medical history of the case;

(ii) The appointment of a qualified physician to assist in determining the cause of death;

(iii) An autopsy if the physician appointed to assist the coroner under this subsection determines an autopsy is necessary;

(iv) An inquest; or

(v) Any other reasonable procedure which may be necessary to determine the cause of death.

(c) If the coroner determines to hold an inquest he shall summon three (3) citizens of the county to appear before him to act as jurors at the time and place named. The jurors shall receive the same fee paid jurors in district court as provided in W.S. 1-11-303 and per diem and travel expenses in the same manner as state employees. The coroner may furnish transportation for the jury and witnesses to and from the place of inquest and for the removal of the dead body.

(d) If a coroner determines the injuries which caused the person's death were received in a county other than that in which the body was found, he shall transfer authority for the investigation and inquest to the coroner for that county.

(e) The expense and costs of conducting the investigation or holding the inquest shall be paid by the county in which the injuries were received. The accounts of the claimants shall be attested by the coroner or acting coroner, and shall be presented in duplicate to the board of county commissioners of the proper county. If the board of county commissioners finds that the inquest was necessary and in accordance with law, and the accounts are correct and just, the accounts shall be paid in warrants properly drawn upon the order of the county commissioners.

(f) Notwithstanding any other provision of law to the contrary, the coroner may inspect medical and psychological data relating to the person whose death is being investigated if the coroner determines the information is relevant and necessary to the investigation.



7-4-202. Impaneling of bystanders as jurors; oath.

7-4-202. Impaneling of bystanders as jurors; oath.

If any juror fails to appear, the coroner shall immediately summon the proper number from the bystanders and proceed to impanel them. He shall administer the following oath: "You do solemnly swear (or affirm) that you will diligently inquire and truly present if known or determinable, the time and date of death, and by what means and manner the death of (NAME OF DECEASED) was caused, according to your knowledge and the evidence given you, so help you God."



7-4-203. Issuance of subpoenas; witness fees; enforcement of attendance.

7-4-203. Issuance of subpoenas; witness fees; enforcement of attendance.

The coroner may issue subpoenas and compel the attendance of witnesses to testify at the inquest. Witnesses shall be allowed the same fees as in cases before a circuit court, and the coroner shall have the same authority to enforce the attendance of witnesses and to punish for contempt as provided by W.S. 1-21-901 through 1-21-909.



7-4-204. Oath of witness; recording of testimony; compensation of reporter.

7-4-204. Oath of witness; recording of testimony; compensation of reporter.

An oath shall be administered to each witness as follows: "You do solemnly swear (or affirm) that the testimony which you shall give to this inquest concerning the death of the person about whom this inquest is being held, shall be the truth, the whole truth and nothing but the truth, so help you God." The coroner shall insure that all testimony in an inquest shall be recorded. The compensation of the court reporter or of the person transcribing the audio tape shall be as prescribed by the board of county commissioners. Unless specifically requested by the coroner or prosecuting attorney, audio tapes need not be transcribed.



7-4-205. Return of inquisition by jury.

7-4-205. Return of inquisition by jury.

After hearing testimony and making necessary inquiries, the jurors shall return to the coroner their signed inquisition stating the name of the person and when, how and by what means, if known, he came to his death.



7-4-206. Coroner's return to court.

7-4-206. Coroner's return to court.

The coroner shall return to the district court the inquisition, the written evidence and a list of witnesses providing material testimony.



7-4-207. Disposition of body and effects of deceased.

7-4-207. Disposition of body and effects of deceased.

(a) When the coroner investigates the death of a person whose body is not claimed by a friend or relative within five (5) days of the date of discovery and whose death does not require further investigation, he shall cause the body to be decently buried. The expense of the burial shall be paid from any property found with the body. If no property is found, the expense of the burial shall be paid by the county in which the investigation occurs.

(b) The coroner shall within a reasonable time after completing the investigation, turn over to the appointed personal representative of the estate of the deceased or, if none, to the clerk of the district court of the county, all money or other property found upon the body of the deceased. Personal items valued at less than fifty dollars ($50.00) and items necessary for the convenience of the deceased's next of kin may be released to the deceased's next of kin.



7-4-208. Authority of sheriff to perform duties of coroner.

7-4-208. Authority of sheriff to perform duties of coroner.

If there is no coroner, deputy coroner or in case of their absence, or inability to act, the county sheriff of the same county, the state health officer pursuant to W.S. 35-1-241, or the coroner of another county if there is a joint powers agreement pursuant to W.S. 16-1-102 through 16-1-108 between the counties authorizing the coroner to so act, is authorized to perform the duties of coroner in relation to dead bodies.



7-4-209. Postmortem examination; liability limitation.

7-4-209. Postmortem examination; liability limitation.

(a) When an inquisition is being held, if the coroner or the jury shall deem it requisite, he may summon one (1) or more physicians or surgeons, to make an autopsy or postmortem examination.

(b) If it is necessary to obtain or preserve evidence of the cause of death, the district attorney may order that a qualified physician perform an autopsy or postmortem examination of the body of any person who appears to have died by unlawful means, by violence, or when the cause of death is unknown.

(c) No person is subject to civil liability solely because he requested or was involved in the performing of an autopsy that was ordered by a coroner or district attorney.



7-4-210. Fees and mileage; salary.

7-4-210. Fees and mileage; salary.

(a) The coroner or deputy coroner of each county within this state shall receive fees and mileage, if any, as set by the board of county commissioners.

(b) The board of county commissioners shall set the salary of the coroner and deputy coroner. A coroner or deputy coroner shall not be prohibited from receiving other fees for their services unrelated to their official duties as coroner or deputy coroner.



7-4-211. Board of coroner standards.

7-4-211. Board of coroner standards.

(a) There is created a board of coroner standards. The board shall consist of one (1) chairman and six (6) members appointed by and who shall serve at the pleasure of the governor as follows:

(i) One (1) shall be a physician with a specialty in pathology who is licensed to practice in this state;

(ii) Three (3) shall be duly elected coroners in this state;

(iii) One (1) shall be a funeral director in this state;

(iv) One (1) shall be a duly elected district attorney in this state;

(v) One (1) shall be a peace officer certified under W.S. 9-1-701 through 9-1-711.

(b) The members of the board shall be appointed to terms of four (4) years which are concurrent with the terms of the office of coroner. Board members not otherwise compensated for attending board meetings shall receive travel expenses and per diem in the same manner and amount as state employees, and any other reasonable expenses upon board approval. Board members not otherwise compensated shall have their expenses paid from the general fund by appropriation to the office of the attorney general.

(c) The board shall:

(i) Meet at least biannually and at the call of the chairman or of a majority of the membership;

(ii) Promulgate standards dealing with the investigation of coroner's cases;

(iii) Promulgate educational and training requirements for coroner basic and continuing education requirements and review those requirements annually;

(iv) Cooperate with the peace officer standards and training commission in developing basic and continuing education courses for coroners;

(v) Promulgate employment standards for deputy coroners and coroner employees. The standards may include the requirement that deputy coroners and coroner employees provide to the employing coroner fingerprints and other information necessary for a state and national criminal history record background check and release of information as provided in W.S. 7-19-106(k)(ii) and federal P.L. 92-544 and consent to the release of any criminal history information to the employing coroner;

(vi) Promulgate rules and regulations to provide for the review of complaints if a coroner or deputy coroner has failed to comply with any provision of W.S. 7-4-103 or this subsection or has failed to meet any educational or training requirement provided under this section. The board shall make recommendations to the peace officer standards and training commission regarding revocation of certifications based on these investigations;

(vii) Provide for a system to offer educational programs to assist coroners and deputy coroners in meeting educational and training requirements provided under this section.

(d) The peace officer standards and training commission shall cooperate with the board of coroner standards in establishing course requirements and continuing education requirements required by law.

(e) The board shall contact the district attorney for the county or the attorney general to initiate an action and may serve as complaining party in an action under W.S. 7-4-103(b) or 18-3-902 to remove any coroner who is not in compliance with W.S. 7-4-103.

(f) In addition to any action under subsection (e) of this section, the board shall notify the county commissioners for the county of any coroner or deputy coroner who has had his certification revoked.









CHAPTER 5 - GRAND JURY

ARTICLE 1 - IN GENERAL

7-5-101. Required court order for summoning.

7-5-101. Required court order for summoning.

A grand jury shall be summoned only when ordered by a judge of the district court.



7-5-102. Manner of summoning; term.

7-5-102. Manner of summoning; term.

A grand jury shall be selected, summoned and impaneled in the same manner as trial juries in civil actions and shall serve for one (1) year following selection unless discharged sooner by the district judge.



7-5-103. Composition; qualifications; alternates.

7-5-103. Composition; qualifications; alternates.

(a) A grand jury shall consist of twelve (12) persons who shall possess the qualifications of trial jurors as provided by W.S. 1-11-101.

(b) The district judge may direct the selection of one (1) or more alternate jurors who shall sit as regular jurors before an indictment is found. If a member of the grand jury becomes unable or disqualified to perform his duty he shall be replaced by an alternate juror.



7-5-104. Finding of indictment.

7-5-104. Finding of indictment.

(a) No indictment shall be found unless the finding is concurred in by at least nine (9) members of the grand jury.

(b) Not less than nine (9) jurors may act as the grand jury in which event it is required that all of them concur in finding an indictment.

(c) If an indictment is found as provided by this section the foreman of the grand jury shall endorse upon the indictment the words "A True Bill" and shall sign the indictment.






ARTICLE 2 - PROCEEDINGS

7-5-201. Appointment of foreman; oath of jurors.

7-5-201. Appointment of foreman; oath of jurors.

(a) The district judge shall appoint one (1) of the jurors to be foreman. The foreman is authorized to administer oaths to witnesses and shall sign indictments as provided by W.S. 7-5-104.

(b) Before entering upon their duties, an oath or affirmation shall be administered to the foreman and each of the jurors providing, in substance, that each of them will:

(i) Diligently inquire into all matters coming before them;

(ii) Find and present indictments truthfully and without malice, fear of reprisal or hope of reward; and

(iii) Keep secret matters occurring before the grand jury unless disclosure is directed or permitted by the court.



7-5-202. Charging of duties; powers.

7-5-202. Charging of duties; powers.

(a) After the grand jury is impaneled and sworn, the district judge shall charge the jurors as to their duties particularly to the obligation of secrecy which their oaths impose, and give them any information the court deems proper concerning any offenses known to the court and likely to come before the grand jury.

(b) The grand jury may:

(i) Inquire into any crimes committed or triable within the county and present them to the court by indictment; and

(ii) Investigate and report to the court concerning the condition of the county jail and the treatment of prisoners.



7-5-203. Right of district attorney to appear before jury; presence of other persons during deliberations.

7-5-203. Right of district attorney to appear before jury; presence of other persons during deliberations.

(a) The district attorney, or the deputy or assistant district attorney may appear before the grand jury for the purpose of:

(i) Giving information relative to any matter under inquiry;

(ii) Giving requested advice upon any legal matter; and

(iii) Interrogating witnesses.

(b) No person other than the grand jurors shall be present during the deliberations of the grand jury or when the jurors are voting.



7-5-204. Process for witnesses.

7-5-204. Process for witnesses.

If requested by the grand jury or the district attorney, the clerk of the court in which the jury is impaneled shall issue subpoenas for the attendance of witnesses to testify before the grand jury.



7-5-205. Administration of oath or affirmation to witnesses.

7-5-205. Administration of oath or affirmation to witnesses.

Before any witness is examined by the grand jury, an oath or affirmation shall be administered to him by the foreman.



7-5-206. Proceedings upon refusal of witness to testify.

7-5-206. Proceedings upon refusal of witness to testify.

If a witness appearing before a grand jury refuses, without just cause shown, to testify or provide other information, the district attorney may take the witness before the court for an order directing the witness to show cause why the witness should not be held in contempt. If after hearing the court finds that the refusal was without just cause, and if the witness continues to refuse to testify or produce evidence, the court may hold the witness in contempt subject to the punishment provided by W.S. 1-12-108(a)(ii).



7-5-207. Secrecy of indictments against persons not under control.

7-5-207. Secrecy of indictments against persons not under control.

The district judge may direct that an indictment shall be kept secret until the defendant is in custody or has given bail, and in that event the clerk shall seal the indictment and no person shall disclose the finding of the indictment except when necessary for the issuance and execution of a warrant or summons.



7-5-208. Confidentiality.

7-5-208. Confidentiality.

(a) Disclosure of matters occurring before the grand jury, other than its deliberations and the vote of any juror, may be made to the district attorney for use in the performance of his duties. The district attorney may disclose so much of the grand jury's proceeding to law enforcement agencies as he deems essential to the public interest and effective law enforcement.

(b) Except as provided in subsection (a) of this section, a juror, attorney, interpreter, stenographer, operator of a recording device or any typist who transcribes recorded testimony may disclose matters occurring before the grand jury only when so directed by the court preliminarily to or in connection with a judicial proceeding or when permitted by the court at the request of the defendant upon a showing that a particularized need exists for a motion to dismiss the indictment because of matters occurring before the grand jury.

(c) No obligation of secrecy may be imposed upon any person except in accordance with this section and W.S. 7-5-207.



7-5-209. Presentation and filing of indictment.

7-5-209. Presentation and filing of indictment.

Indictments found by the grand jury shall be presented by the foreman to the court in the presence of the jury and filed with the clerk.






ARTICLE 3 - STATE GRAND JURY

7-5-301. Petition for impaneling; determination by district judge.

7-5-301. Petition for impaneling; determination by district judge.

If the attorney general or the governor deems it to be in the public interest to convene a grand jury which shall have jurisdiction extending beyond the boundaries of any single county, he may petition the judge of any district court for an order in accordance with the provisions of W.S. 7-5-301 through 7-5-309. The district judge may, for good cause shown, order the impaneling of a state grand jury which shall have statewide jurisdiction. In making his determination as to the need for impaneling a state grand jury, the judge shall require a showing that the matter cannot be effectively handled by a county grand jury impaneled pursuant to W.S. 7-5-101 through 7-5-209.



7-5-302. Powers and duties; applicable law; procedural rules.

7-5-302. Powers and duties; applicable law; procedural rules.

A state grand jury shall have the same powers and duties and shall function in the same manner as a county grand jury, except for the provisions of W.S. 7-5-202(b)(ii), and except that its jurisdiction shall extend throughout the state. The law applicable to county grand juries shall apply to state grand juries except when the law is inconsistent with the provisions of W.S. 7-5-301 through 7-5-309. The supreme court may promulgate any rules it deems necessary to govern the procedures of state grand juries.



7-5-303. Selection and term of members.

7-5-303. Selection and term of members.

The district judge granting the petition to convene a state grand jury shall impanel the state grand jury from a base jury list for the state compiled by the supreme court. The district court judge may specify that the base jury list for the state not include the names of jurors from every county within the state to limit juror expense and inconvenience of travel. A state grand jury shall be composed of twelve (12) persons, but not more than one-half (1/2) of the members of the state grand jury shall be residents of any one (1) county. The members of the state grand jury shall be selected by the court in the same manner as jurors of county grand juries and shall serve for one (1) year following selection unless discharged sooner by the district judge.



7-5-304. Summoning of jurors.

7-5-304. Summoning of jurors.

Jurors shall be summoned and selected in the same manner as jurors of county grand juries.



7-5-305. Judicial supervision.

7-5-305. Judicial supervision.

Judicial supervision of the state grand jury shall be maintained by the district judge who issued the order impaneling the grand jury, and all indictments, reports and other formal returns of any kind made by the grand jury shall be returned to that judge.



7-5-306. Presentation of evidence.

7-5-306. Presentation of evidence.

The presentation of the evidence shall be made to the state grand jury by the attorney general or his designee. In the event the office of the attorney general is under investigation, the presentation of evidence shall be made to the state grand jury by an attorney appointed by the Wyoming supreme court.



7-5-307. Return of indictment; designation of venue; consolidation of indictments.

7-5-307. Return of indictment; designation of venue; consolidation of indictments.

Any indictment by the state grand jury shall be returned to the district judge without any designation of venue. Thereupon, the judge shall, by order, designate the county of venue for the purpose of trial. The judge may order the consolidation of an indictment returned by a county grand jury with an indictment returned by a state grand jury and fix venue for trial.



7-5-308. Investigative powers; secrecy of proceedings.

7-5-308. Investigative powers; secrecy of proceedings.

(a) In addition to its powers of indictment, a statewide grand jury impaneled under W.S. 7-5-301 through 7-5-309 may, at the request of the attorney general, cause an investigation to be made into the extent of organized criminal activity within the state and return a report to the attorney general.

(b) Disclosure of matters occurring before the grand jury, other than its deliberations and the vote of any juror, may be made to the attorney general and to any district attorney for use in the performance of their duties. Those officials may disclose so much of the grand jury's proceedings to law enforcement agencies as they deem essential to the public interest and effective law enforcement.

(c) Except as provided in subsection (b) of this section, a juror, attorney, interpreter, stenographer, operator of a recording device or any typist who transcribes recorded testimony may disclose matters occurring before the grand jury only when so directed by the court preliminarily to or in connection with a judicial proceeding or when permitted by the court at the request of the defendant upon a showing that a particularized need exists for a motion to dismiss the indictment because of matters occurring before the grand jury.

(d) No obligation of secrecy may be imposed upon any person except in accordance with this section. The court may direct that an indictment shall be kept secret until the defendant is in custody or has given bail, and in that event, the clerk shall seal the indictment and no person shall disclose the finding of the indictment except when necessary for the issuance and execution of a warrant or summons.



7-5-309. Costs and expenses.

7-5-309. Costs and expenses.

The costs and expenses incurred in impaneling a state grand jury and in the performance of its functions and duties shall be paid by the state out of funds appropriated to the attorney general for that purpose.









CHAPTER 6 - PUBLIC DEFENDER

7-6-101. Short title.

7-6-101. Short title.

This act shall be known and may be cited as the "Public Defender Act".



7-6-102. Definitions.

7-6-102. Definitions.

(a) As used in this act:

(i) Repealed by Laws 1989, ch. 121, 2.

(ii) Repealed by Laws 1989, ch. 121, 2.

(iii) "Expenses", when used with reference to representation under this act, include the expenses of investigation, other preparation and trial;

(iv) "Needy person" means a person who at the time his need is determined is unable to provide for the full payment of an attorney and all other necessary expenses of representation;

(v) "Serious crime" means:

(A) Any felony or misdemeanor under the laws of the state of Wyoming for which incarceration as a punishment is a practical possibility, provided, however, that counsel need not be appointed for a misdemeanor if the judge, at the initial appearance, determines and states on the record that he will not sentence the defendant to any period of imprisonment if the defendant is convicted of the misdemeanor; and

(B) Any misdemeanor offense charged under W.S. 6-2-501, 6-2-510 or 6-2-511, or any other provision, a conviction of which is a "misdemeanor crime of domestic violence" as defined in 18 U.S.C. 921(a)(33), and which may therefore result in the disqualification of the person to possess firearms pursuant to the provisions of 18 U.S.C. 922(g)(9) and 924(a)(2), regardless of the determination of the judge that he intends not to impose a term of incarceration for the state offense.

(vi) "This act" means W.S. 7-6-101 through 7-6-114.



7-6-103. Creation of office of state public defender; appointment of state public defender and assistants; duties; removal.

7-6-103. Creation of office of state public defender; appointment of state public defender and assistants; duties; removal.

(a) There is created the office of the state public defender. The office of the state public defender shall be deemed a state agency for budgeting purposes pursuant to W.S. 9-2-1001 through 9-2-1026.

(b) The state public defender shall be appointed by and shall serve at the pleasure of the governor.

(c) The state public defender shall:

(i) Be a member in good standing of the Wyoming state bar;

(ii) Have had experience in defense or prosecution of persons accused of crime in this state;

(iii) Be compensated as determined by the Wyoming personnel division;

(iv) Devote full time to the performance of his duties;

(v) Administer the public defender program of the state;

(vi) Promulgate rules and regulations establishing a standard fee schedule for services provided by attorneys appointed pursuant to W.S. 7-6-109 and post the schedule on the agency's website;

(vii) Repealed By Laws 2013, Ch. 87, 2.

(viii) Administer the guardian ad litem program as provided in W.S. 14-12-101 through 14-12-104.

(d) The state public defender shall not engage in private practice except to complete business pending at the time of his appointment.

(e) Any assistant public defender may serve in another judicial district on a case by case basis at the request of the state public defender.

(f) The governor may appoint full or part-time assistant public defenders in each judicial district with the advice of the state public defender, the district judge of the district and the boards of county commissioners in the district. In appointing assistant public defenders the governor shall consider the recommendations submitted to him, the demand for legal services, the criminal case load statistics, the population, the geographical characteristics and any other relevant factors.

(g) Each assistant public defender shall:

(i) Serve at the pleasure of the state public defender;

(ii) Be a member in good standing of the Wyoming state bar. The governor may remove any assistant public defender as provided in W.S. 9-1-202;

(iii) Be compensated as determined by the Wyoming personnel division, or by the state public defender if appointed under a purchase order contract; and

(iv) Devote full time to the performance of his duties when directed by the state public defender.

(h) A full time assistant public defender shall not engage in private practice except to complete business pending at the time of his appointment.

(j) The state public defender may act as his own attorney or may be represented by the attorney general in any actions, suits or claims in which the office of the state public defender or the state public defender himself is a party.

(k) Notwithstanding any other provision of law to the contrary, any attorney providing services for the office of the state public defender in the defense of a criminal case shall, for matters arising out of such services, be considered a state employee for purposes of coverage and representation under the Wyoming Governmental Claims Act, W.S. 1-39-101 through 1-39-121, and the state self-insurance program, W.S. 1-41-101 through 1-41-111.



7-6-104. Representation of needy persons.

7-6-104. Representation of needy persons.

(a) The public defender shall represent as counsel any needy person who is under arrest for or formally charged with having committed a serious crime if:

(i) The defendant requests counsel; or

(ii) The court, on its own motion or otherwise, orders appointment of counsel and the defendant does not affirmatively waive or reject, on the record, the opportunity to be represented by legal counsel in the proceeding.

(b) Appointed counsel, services and facilities necessary for representation, and court costs shall be provided at public expense to the extent that the person, at the time the court determines need, is unable to provide for their payment.

(c) A needy person who is entitled to be represented by an attorney under subsection (a) of this section is entitled:

(i) To be represented by the public defender in a proceeding for revocation of probation when it is determined by the court to be statutorily or constitutionally required;

(ii) To be represented in any appeal to a Wyoming court, and in cases in which the death penalty has been imposed or in such other cases as the state public defender deems appropriate, in a writ of certiorari to the United States supreme court, and in proceedings under W.S. 7-14-101 through 7-14-108;

(iii) Repealed by Laws 1989, ch. 121, 2.

(iv) Repealed By Laws 1999, ch. 95, 2.

(v) To be represented by the public defender when requested by a fugitive in a proceeding for extradition for the limited purpose provided in W.S. 7-3-210 or for fugitive juveniles under the Interstate Compact on Juveniles, W.S. 14-6-102, when requested by the juvenile or the court;

(vi) To be represented by counsel at every stage of the proceedings, from the time of the initial appointment by the court until the entry of final judgment, at which time the representation shall end, unless the court appoints counsel for purposes of appeal, correction or modification of sentence;

(vii) To be represented by the public defender in a motion brought in accordance with the provisions of the Post-Conviction DNA Testing Act.

(d) A needy person's right to a benefit under subsection (a) or (c) of this section is not affected by his having provided a similar benefit at his own expense, or by his having waived it, at an earlier stage.



7-6-105. Advisement of rights; appointment of attorney.

7-6-105. Advisement of rights; appointment of attorney.

(a) A needy person who is being interrogated by law enforcement personnel for a serious crime, or who is a probationer or parolee, shall be informed of his right to be represented by an attorney at public expense. If the person being interrogated does not have an attorney and wishes to have the services of an attorney, he shall be provided the opportunity to contact the nearest public defender.

(b) At the person's initial appearance the court shall advise any defendant who is a needy person of his right to be represented by an attorney at public expense. The court shall further explain to the needy person the possibility that he may be ordered to reimburse the state for the costs associated with his legal representation. If the person charged does not have an attorney and wishes one, the court shall notify an available public defender for the judicial district or shall appoint an attorney to represent the needy person if no public defender is available.



7-6-106. Determination of need; reimbursement for services.

7-6-106. Determination of need; reimbursement for services.

(a) The determination of whether a person covered by W.S. 7-6-104 is a needy person shall be deferred until his first appearance in court or in a suit for payment or reimbursement under W.S. 7-6-108, whichever occurs earlier. Thereafter, the court shall determine, with respect to each proceeding, whether he is a needy person. For purposes of this section, an appeal, probation revocation or proceeding to correct or modify a sentence is a separate proceeding. The determination of need shall be based on a separate application submitted at the time of each proceeding.

(b) In determining whether a person is a needy person and in determining the extent of his inability to pay, and, in the case of an unemancipated minor, the inability to pay of his custodial parent or another person who has a legal obligation of support, the court shall consider the standards set forth in Rule 44(d), Wyoming Rules of Criminal Procedure. Release on bail does not necessarily prevent a person from being determined to be needy. In each case the person, subject to the penalties for perjury, shall certify in writing, or by other record, the material factors relating to his ability to pay as the court prescribes.

(c) In every case in which a person has received services under W.S. 7-6-104, the presiding judge shall determine whether the person or, in the case of an unemancipated minor, his custodial parent or any other person who has a legal obligation of support, is able to provide any funds towards payment of part or all of the cost associated with such services. If the person or, in the case of an unemancipated minor, his custodial parent or any other person who has a legal obligation of support, is not able to provide any funds towards payment of costs, the court shall enter a specific finding on the record. If the court determines the person or, in the case of an unemancipated minor, his custodial parent or any other person who has a legal obligation of support, is able to provide any amount as reimbursement, the court shall order the person or, in the case of an unemancipated minor, his custodial parent or any other person who has a legal obligation of support, to reimburse the state for all or part of the costs of the services provided or shall state on the record the reasons why an order for reimbursement was not entered. Where a person is initially provided with counsel pursuant to W.S. 7-6-105(a), but subsequently retains private counsel, the court may order the person to reimburse the state for the services already provided. All reimbursements under this act shall be made through the clerk of court.

(d) The state public defender shall report in the agency's annual report concerning:

(i) The number of cases by court in which an attorney was appointed to represent a person at public expense under this act during the preceding calendar quarter;

(ii) For each case in which an attorney was appointed, whether the court ordered reimbursement under this section or, if reimbursement was not ordered, whether the court complied with subsection (c) of this section;

(iii) For the guardian ad litem program, the number of cases, the amount of monies expended and the amounts of reimbursements from participating counties.

(e) If the court orders release on bail pending trial or appeal, probation before sentence, suspended sentence or probation, the court shall order the needy person as a condition of bail, sentence or probation to repay the state for expenses and services provided by appointed attorneys pursuant to the state public defender's standard fee schedule if the court determines the defendant has an ability to pay or that a reasonable probability exists that the defendant will have an ability to pay.



7-6-107. Waiver of rights.

7-6-107. Waiver of rights.

A person who has been advised of his rights under W.S. 7-6-105 may waive any right provided by this act if at the time of or after waiver, the court finds that the person has acted with full awareness of his rights and of the consequences of a waiver and if the waiver is otherwise made according to law. Before making its findings, the court shall consider such factors as the person's age, education, familiarity with the English language and the complexity of the crime involved. A person who knowingly and voluntarily waives his right to counsel and who elects to represent himself shall not be entitled to standby counsel under this act.



7-6-108. Recovery of payment.

7-6-108. Recovery of payment.

(a) Within six (6) years after the date the services were rendered, the attorney general may sue on behalf of the state to recover payment or reimbursement from each person who has received legal assistance or other benefits under this act or, in the case of an unemancipated minor, from his custodial parent or any other person who has a legal obligation of support.

(b) Amounts recovered under this act shall be paid into the state general fund.



7-6-109. Appointment of outside attorney.

7-6-109. Appointment of outside attorney.

(a) Nothing in this act shall prevent a court on its own motion or upon application by the state public defender or by the individual defendant, from appointing an attorney other than the public defender to represent the defendant or to assist in the representation of the defendant at any stage of the proceedings or on appeal.

(b) If a court assigns an attorney to represent a needy person, it may recommend a reasonable rate of compensation for his services and shall determine the direct expenses for which he should be reimbursed. The state public defender shall consider the court's recommendation and the customary compensation as prescribed by the standard fee schedule promulgated pursuant to W.S. 7-6-103(c)(vi), and shall pay the appointed attorney for his services when the case for which he was appointed is concluded.

(c) An attorney appointed under subsection (b) of this section shall be compensated for his services with regard to the complexity of the issues, the time involved, prevailing local fees of attorneys, the amount reasonably necessary to provide a defense as is required by constitutional process and other relevant considerations as determined by the court.

(d) If a defendant initially retains counsel and then requests the provision of counsel or any other defense services, including but not limited to mental evaluations, expert witnesses and witness travel expenses, the court shall make a determination whether the defendant is a "needy person" under this act, subject to the following:

(i) The procedures set forth in W.S. 7-6-106 shall be followed;

(ii) The court shall make the findings required by W.S. 7-6-106 and rule 44 of the Wyoming Rules of Criminal Procedure;

(iii) The defendant shall complete an affidavit or otherwise disclose on the record his entire financial situation, including the amount he has already paid to retain defense counsel, the source of those funds and whether additional funds are available to him through any means;

(iv) The defendant shall disclose the disposition of any retainer and any amounts remaining; and

(v) The state public defender shall be served by the defendant's retained counsel with a copy of any such request and shall be heard by the court prior to any decision on the request.



7-6-110. Use of state or private facilities.

7-6-110. Use of state or private facilities.

(a) The public defender or an appointed defending attorney is entitled to use the same state facilities for the evaluation of evidence as are available to the prosecuting attorney. If it appears the use of state facilities is unavailable or inappropriate, the court may authorize the use of private facilities to be paid for by the state public defender.

(b) When the public defender or an appointed defending attorney requests service of process from the sheriff, no fees shall be charged for such service.



7-6-111. Office space.

7-6-111. Office space.

The county commissioners of each county shall provide suitable office space and utility services, other than telephone service, for the use of the state public defender and his assistants. If suitable office space for all assistant public defenders cannot be provided, the county commissioners shall provide a monthly stipend to all assistants housed in private facilities.



7-6-112. Applicability of provisions.

7-6-112. Applicability of provisions.

(a) This act does not apply to:

(i) Matters arising out of an action pending in the juvenile courts of this state unless it is in a juvenile delinquency proceeding or a child in need of supervision proceeding;

(ii) Representation of an individual in proceedings for hospitalization of mentally ill persons under W.S. 25-10-101 through 25-10-127;

(iii) Representation of a person charged in municipal court with violation of a municipal ordinance;

(iv) Representation of a person in a federal court, except pursuant to W.S. 7-6-104(c)(ii);

(v) Administration of the guardian ad litem program under W.S 14-12-101 through 14-12-104, except as provided in W.S. 7-6-103(c)(viii) and 7-6-106(d)(iii).



7-6-113. Funding.

7-6-113. Funding.

(a) The total state and federal funding of the public defender program shall be eighty-five percent (85%) of the state public defender budget.

(b) Each county shall appropriate funds to supplement the state public defender budget in accordance with an equitable formula determined by the state public defender and the budget division of the department of administration and information in cooperation with the legislative service office, taking into account the following factors:

(i) The population of each county;

(ii) The assessed valuation of each county; and

(iii) The serious crime case load of each county.

(c) The total amount of money collected from the counties shall equal fifteen percent (15%) of the state public defender budget. The state public defender shall notify each county of its proportional share and shall by June 30 of each fiscal year invoice the county for its proportionate share. In the event a county does not make payments within ninety (90) days, the state treasurer may deduct the amount from sales tax revenues due to the county from the state and shall credit the amount to the general fund.

(d) The provisions of this section shall not be applicable to the guardian ad litem program administered by the office of the public defender and the budget for that program shall be as provided in W.S. 14-12-101 through 14-12-104.



7-6-114. Other legal protections or sanctions.

7-6-114. Other legal protections or sanctions.

The protections provided by this act do not exclude any protection or sanction that the law otherwise provides.






CHAPTER 7 - SEARCH WARRANTS

7-7-101. Authority to issue; grounds.

7-7-101. Authority to issue; grounds.

(a) Any district judge, district court commissioner, circuit judge or magistrate authorized pursuant to W.S. 5-9-208(a), (b) or (c)(xv) or 5-9-212(a)(ix) may issue a search warrant to search for and seize any property:

(i) Stolen or embezzled in violation of law;

(ii) Designed or intended for use or which is or has been used as the means of committing a criminal offense;

(iii) Possessed, controlled, or designed or intended for use or which is or has been used in violation of any law; or

(iv) When the property or things to be seized consist of any item, or constitute any evidence which tends to show a crime has been committed, or tends to show that a particular person has committed a crime.



7-7-102. Procedures governed by rules.

7-7-102. Procedures governed by rules.

Except as provided by W.S. 7-7-105, the Wyoming Rules of Criminal Procedure shall govern procedures relating to the issuance, form, execution and return of search warrants and procedures relating to motions to return unlawfully seized property and to suppress evidence.



7-7-103. Disposition of property.

7-7-103. Disposition of property.

(a) Except as otherwise provided by law, property seized pursuant to a search warrant shall be disposed of as follows:

(i) If the defendant is convicted:

(A) Property which was stolen or embezzled shall be returned to the owner;

(B) Other property shall be destroyed or otherwise disposed of as directed by the court.

(ii) If the criminal charges against the defendant are dismissed or he is acquitted, the property shall be returned to the owner or otherwise disposed of as directed by the court.



7-7-104. Authority of officer to break open building in execution of warrant.

7-7-104. Authority of officer to break open building in execution of warrant.

Except as otherwise specifically provided by law, an officer executing a search warrant may break a door or window of any building described in the warrant if he is not admitted after he has announced his authority and purpose.



7-7-105. Applicability of more specific provisions.

7-7-105. Applicability of more specific provisions.

Notwithstanding any provision of W.S. 7-7-101 through 7-7-104, specific procedures contained in another statute governing search and seizure, the issuance and execution of search warrants or the disposition to be made of seized property shall govern in those circumstances to which the more specific statute applies.






CHAPTER 8 - ARREST AND PRELIMINARY HEARING

7-8-101. Arrest by private person.

7-8-101. Arrest by private person.

(a) A person who is not a peace officer may arrest another for:

(i) A felony committed in his presence;

(ii) A felony which has been committed, even though not in his presence, if he has probable cause to believe the person to be arrested committed it; or

(iii) The following misdemeanors committed in his presence:

(A) A misdemeanor theft offense defined by W.S. 6-3-402; or

(B) A misdemeanor property destruction offense defined by W.S. 6-3-201.



7-8-102. Issuance and execution of warrant or summons on indictment; procedures governed by rules.

7-8-102. Issuance and execution of warrant or summons on indictment; procedures governed by rules.

(a) A warrant or summons may be issued on an indictment found in any county.

(b) The warrant may be executed or the summons may be served at any place within the state.

(c) Procedures relating to the issuance, form, execution or service and the return of the warrant or summons shall be governed by the Wyoming Rules of Criminal Procedure.



7-8-103. Issuance and execution of warrant or summons on information or complaint; procedures governed by rules.

7-8-103. Issuance and execution of warrant or summons on information or complaint; procedures governed by rules.

(a) A warrant or summons issued by any circuit court based upon a complaint or information charging any criminal offense may be executed or served at any place within the jurisdiction of the state of Wyoming.

(b) Procedures relating to the issuance, form, execution or service and the return of the warrant or summons shall be governed by rules promulgated by the supreme court of Wyoming.



7-8-104. Authority of officer to break open building in execution of warrant.

7-8-104. Authority of officer to break open building in execution of warrant.

In executing a warrant for the arrest of a person charged with an offense, a peace officer may break open a door or window of any building in which the person to be arrested is or is reasonably believed to be, if the officer is not admitted after he has announced his authority and purpose.



7-8-105. Right to preliminary hearing.

7-8-105. Right to preliminary hearing.

In all cases triable in district court, except upon indictment, the defendant is entitled to a preliminary hearing.



7-8-106. Renumbered as 7-1-109 by Laws 1993, ch. 173, 1.

7-8-106. Renumbered as 7-1-109 by Laws 1993, ch. 173, 1.






CHAPTER 9 - VICTIM RESTITUTION

7-9-101. Definitions.

7-9-101. Definitions.

(a) As used in this chapter:

(i) "Criminal activity" means any crime for which there is a plea of guilty, nolo contendere or verdict of guilty upon which a judgment of conviction may be rendered and includes any other crime which is admitted by the defendant, whether or not prosecuted. In the case of restitution ordered under W.S. 7-13-301, "criminal activity" also includes a crime charged against the defendant;

(ii) "Long-term physical health care restitution order" means an order entered pursuant to W.S. 7-9-113 through 7-9-115;

(iii) "Pecuniary damage" means all damages which a victim could recover against the defendant in a civil action arising out of the same facts or event, including damages for wrongful death. It does not include punitive damages and damages for pain, suffering, mental anguish and loss of consortium;

(iv) "Restitution" means full or partial payment of pecuniary damage to a victim;

(v) "Victim" means a person who has suffered pecuniary damage as a result of a defendant's criminal activities. An insurer which paid any part of a victim's pecuniary damages shall be regarded as the victim only if the insurer has no right of subrogation and the insured has no duty to pay the proceeds of restitution to the insurer.



7-9-102. Order to pay upon conviction.

7-9-102. Order to pay upon conviction.

In addition to any other punishment prescribed by law the court shall, upon conviction for any misdemeanor or felony, order a defendant to pay restitution to each victim as determined under W.S. 7-9-103 and 7-9-114 unless the court specifically finds that the defendant has no ability to pay and that no reasonable probability exists that the defendant will have an ability to pay.



7-9-103. Determination of amount owed; execution.

7-9-103. Determination of amount owed; execution.

(a) As part of the sentencing process including deferred prosecutions under W.S. 7-13-301, in any misdemeanor or felony case, the prosecuting attorney shall present to the court any claim for restitution submitted by any victim.

(b) In every case in which a claim for restitution is submitted, the court shall fix a reasonable amount as restitution owed to each victim for actual pecuniary damage resulting from the defendant's criminal activity, and shall include its determination of the pecuniary damage as a special finding in the judgment of conviction or in the order placing the defendant on probation under W.S. 7-13-301. In determining the amount of restitution, the court shall consider and include as a special finding, each victim's reasonably foreseeable actual pecuniary damage that will result in the future as a result of the defendant's criminal activity. A long-term physical health care restitution order shall be entered as provided in W.S. 7-9-113 through 7-9-115.

(c) The court shall order the defendant to pay all or part of the restitution claimed or shall state on the record specific reasons why an order for restitution was not entered. If the court determines that the defendant has no ability to pay and that no reasonable probability exists that the defendant will have an ability to pay in the future, the court shall enter specific findings in the record supporting its determination.

(d) Any order for restitution under this chapter constitutes a judgment by operation of law on the date it is entered. To satisfy the judgment, the clerk, upon request of the victim, the division of victim services or the district attorney, shall issue execution in the same manner as in a civil action.

(e) The court's determination of the amount of restitution owed under this section is not admissible as evidence in any civil action.

(f) The defendant shall be given credit against his restitution obligation for payments made to the victim by the defendant's insurer for injuries arising out of the same facts or event.



7-9-104. Preparation of plan; contents.

7-9-104. Preparation of plan; contents.

(a) In any case in which the court has ordered restitution under W.S. 7-9-102, 7-9-113 or 7-13-301, if the sentencing court orders suspended imposition of sentence, suspended sentence or probation, the court shall require that the defendant in cooperation with the probation and parole officer assigned to the defendant, or in the case of unsupervised probation any probation and parole officer or any other person the court directs, promptly prepare a plan of restitution including the name and address of each victim, the amount of restitution determined to be owed to each victim pursuant to W.S. 7-9-103 or 7-9-114 and a schedule of restitution payments. If the defendant is presently unable to make any restitution but there is a reasonable possibility that the defendant may be able to do so at some time during his probation period, the plan of restitution shall also state the conditions under which or the event after which the defendant shall make restitution. In structuring a plan for reimbursement under this section, victim restitution shall be paid in the following order:

(i) Pecuniary damages suffered by the victim which have not been paid by insurance or from the crime victim's compensation account;

(ii) Payment of other amounts owed by the defendant arising from the case.



7-9-105. Submission of plan to court; approval or modification.

7-9-105. Submission of plan to court; approval or modification.

The defendant's plan of restitution and the comments of the probation and parole officer or any other person directed by the court to assist in the preparation of the restitution plan shall be submitted promptly to the court. The court shall promptly enter an order approving the plan or modifying it and providing for restitution payments to the extent that the defendant is or may become reasonably able to make restitution, taking into account the factors enumerated in W.S. 7-9-106. The court may modify the plan at any time upon the defendant's request, upon the court's own motion and, for those cases within the provisions of W.S. 7-9-113 through 7-9-115, upon the motion of the victim.



7-9-106. Factors considered by probation and parole officer, and by court.

7-9-106. Factors considered by probation and parole officer, and by court.

(a) The probation and parole officer or other person directed by the court when assisting the defendant in preparing the plan of restitution, and the court before approving or modifying the plan of restitution, shall consider:

(i) The number of victims;

(ii) The pecuniary damages of each victim including, for those cases within the provisions of W.S. 7-9-113 through 7-9-115, the long-term physical health care cost of the victim;

(iii) The defendant's:

(A) Physical and mental health and condition;

(B) Age;

(C) Education;

(D) Employment circumstances;

(E) Potential for employment and vocational training;

(F) Family circumstances; and

(G) Financial condition and whether the defendant has an ability to pay or whether a reasonable probability exists that the defendant will have an ability to pay.

(iv) Whether compensation has been paid to any victim under the Crime Victims Compensation Act;

(v) What plan of restitution will most effectively aid the rehabilitation of the defendant; and

(vi) Other appropriate factors.



7-9-107. Notice to victims.

7-9-107. Notice to victims.

(a) The probation and parole officer or other person directed by the court to assist in preparation of the restitution plan shall attempt to determine the name and address of each victim and the amount of his pecuniary damages and may rely on a victim's impact statement made pursuant to W.S. 7-21-101 through 7-21-103.

(b) The clerk of the court shall mail to each known victim a copy of the court's order approving or modifying the plan of restitution.



7-9-108. Compliance with plan as condition of probation or suspension; payments to clerk.

7-9-108. Compliance with plan as condition of probation or suspension; payments to clerk.

(a) Compliance with the plan of restitution as approved or modified by the court shall be a condition of the defendant's probation or suspension.

(b) Restitution payments by the defendant shall be made payable to the office of the clerk in a form acceptable to the clerk.

(c) Any restitution payment mailed to the last known address of the victim and returned to the clerk without a forwarding address shall be held by the clerk for a period of one (1) year following the date of receipt of the returned payment. A victim who fails to claim the returned payment or to provide a forwarding address within the one (1) year period forfeits his right to the payment and the clerk shall forward the amount of payment to the victim services division within the office of the attorney general for deposit in the account established under W.S. 1-40-114.



7-9-109. Failure to comply; modification or extension of plan.

7-9-109. Failure to comply; modification or extension of plan.

Failure of the defendant to comply with W.S. 7-9-104 or to comply with the plan of restitution as approved or modified by the court is a violation of the conditions of probation. If the probation period has expired, the restitution order may be enforced by either civil or criminal contempt proceedings. Criminal contempt under this section is punishable by imprisonment for not more than one (1) year. The court may modify the plan of restitution or extend the period of time for restitution, but, except for those cases falling within the provisions of W.S. 7-9-113 through 7-9-115, the court may not extend the period of time for restitution beyond ten (10) years following the date of the defendant's discharge from sentence or expiration of probation under W.S. 7-13-301.



7-9-110. Civil action.

7-9-110. Civil action.

(a) Proceedings, orders and judgments under W.S. 7-9-101 through 7-9-115 shall not estop, limit or impair the rights of victims to sue and recover damages from the defendant in a separate civil action. Any restitution payment by the defendant to a victim shall be set off against any judgment in favor of the victim, however, in a civil action arising out of the same facts or event.

(b) The fact that restitution was required or made shall not be admissible as evidence in a civil action unless offered by the defendant.



7-9-111. Limitations on duty of prosecutor; victim's remedy.

7-9-111. Limitations on duty of prosecutor; victim's remedy.

Except as provided by W.S. 7-9-103(a), the prosecuting attorney has no obligation to investigate alleged pecuniary damages or to petition the court for restitution on behalf of a victim. In the event that the victim is not satisfied with the restitution plan approved or modified by the court, the victim's sole and exclusive remedy is a civil action.



7-9-112. Check fraud.

7-9-112. Check fraud.

Notwithstanding any other provision of this chapter, the sentencing court may require any person convicted of check fraud to make restitution in an amount not to exceed twice the amount of the dishonored check in addition to any other punishment imposed under W.S. 6-3-702.



7-9-113. Restitution for long-term care.

7-9-113. Restitution for long-term care.

(a) In addition to any other punishment prescribed by law and any restitution ordered pursuant to W.S. 7-9-102 which did not include long-term physical health care costs, the court may, upon conviction of any misdemeanor or felony, order a defendant to pay restitution to a victim in accordance with the provisions of W.S. 7-9-114 if the victim has suffered physical injury as a result of the crime which is reasonably probable to require or has required long-term physical health care for more than three (3) months.

(b) As used in W.S. 7-9-113 through 7-9-115 "long-term physical health care" includes mental health care.



7-9-114. Determination of long-term restitution; time for order; enforcement.

7-9-114. Determination of long-term restitution; time for order; enforcement.

(a) In determining the amount of restitution to be ordered for long-term physical health care, the court shall consider the factors stated in W.S. 7-9-106 together with an estimated monthly cost of long-term physical health care of the victim provided by the victim or his representative. The victim's estimate of long-term physical health care costs may be made as part of a victim impact statement under W.S. 7-21-103 or made separately. The court shall enter the long-term physical health care restitution order at the time of sentencing. An order of restitution made pursuant to this section shall fix a monthly amount to be paid by the defendant for as long as long-term physical health care of the victim is required as a result of the crime. The order may exceed the length of any sentence imposed upon the defendant for the criminal activity. The court shall include as a special finding in the judgment of conviction its determination of the monthly cost of long-term physical health care.

(b) Restitution ordered under this section shall be paid as provided in W.S. 7-9-108. The restitution order shall be a civil judgment against the defendant and may be enforced by any means provided for enforcing other restitution orders and civil judgments.



7-9-115. Modification of order.

7-9-115. Modification of order.

After a long-term physical health care restitution order has been entered, the court may from time to time, on the petition of either the defendant or the victim, or upon its own motion, modify the order as to the amount of monthly payments. Any modification of the order shall only be based upon a substantial change of circumstances relating to the cost of long-term physical health care or the financial condition of either the defendant or the victim. The petition shall be filed as part of the original criminal docket.






CHAPTER 10 - BAIL

7-10-101. Right of defendant.

7-10-101. Right of defendant.

(a) A person arrested for an offense not punishable by death may be admitted to bail.

(b) A person arrested for an offense punishable by death may be admitted to bail at the discretion of the authorized judicial officer as defined by W.S. 7-10-104, except the defendant shall not be admitted to bail if the proof is evident or the presumption great in the case.

(c) During the pendency of an appeal in a bailable case, the judge of the court having jurisdiction may admit the defendant to bail in any sum he deems proper. The judge allowing bail may at any time revoke or amend the order admitting the defendant to bail.



7-10-102. Matters governed by rules.

7-10-102. Matters governed by rules.

The rules promulgated by the Wyoming supreme court shall govern in all matters relating to the terms, amount and conditions of bail, justification of sureties and procedures for forfeiture, enforcement and exoneration upon breach or default of the conditions of bail.



7-10-103. Continuation for defendant bound over to district court.

7-10-103. Continuation for defendant bound over to district court.

An order admitting to bail a defendant who is subsequently bound over to answer for a criminal offense in district court shall continue unless amended or revoked by the district court. The order of the court of limited jurisdiction admitting the defendant to bail, together with any cash, appearance bond or other security, shall be transmitted to the clerk of the district court and made a part of the record.



7-10-104. Authorized judicial officers.

7-10-104. Authorized judicial officers.

(a) A person charged with the commission of any bailable offense may be admitted to bail by:

(i) A justice of the supreme court;

(ii) A district judge or district court commissioner of the district in which the person is charged; or

(iii) A circuit judge, or magistrate of the county in which the person is charged.

(iv) Repealed By Laws 2004, Chapter 42, 2.



7-10-105. Disposition of forfeited proceeds.

7-10-105. Disposition of forfeited proceeds.

Any proceeds recovered as a result of the forfeiture of bail in any criminal case shall be paid into the county treasury to the credit of the public school fund of the county in which the defendant was admitted to bail.



7-10-106. Technical defects.

7-10-106. Technical defects.

In any proceeding to enforce or forfeit bail it shall be no defense that there was a failure by the court to note or record the default nor that there was a defect in the form of the appearance bond unless the defect misled the defendant to his prejudice.






CHAPTER 11 - TRIAL AND MATTERS INCIDENT THERETO

ARTICLE 1 - SELECTION AND CHALLENGES OF JURIES

7-11-101. Impaneling in criminal cases.

7-11-101. Impaneling in criminal cases.

Trial juries for criminal actions in district courts and in circuit courts are formed in the same manner as trial juries in civil actions.



7-11-102. Trial of accused.

7-11-102. Trial of accused.

In all criminal cases the jury summoned and impaneled according to the laws relating to the summoning or impaneling of juries in other cases, shall try the accused.



7-11-103. Peremptory challenges.

7-11-103. Peremptory challenges.

(a) The defendant may challenge peremptorily, in capital cases, twelve (12) jurors, in other felonies eight (8) jurors, and in misdemeanors four (4) jurors. The prosecution may challenge peremptorily, in capital cases, twelve (12) jurors, in other felonies eight (8) jurors, and in misdemeanors four (4) jurors. The number of peremptory challenges allowed to the prosecution shall be multiplied by the number of defendants on trial in each case. Each defendant shall be allowed separate peremptory challenges.

(b) All challenges made under subsection (a) of this section shall be secret challenges.



7-11-104. Trial of challenges for cause.

7-11-104. Trial of challenges for cause.

Both the defense and the prosecution may challenge jurors for cause prior to the jury being sworn. Challenges for cause shall be tried by the court.



7-11-105. General grounds for challenging jurors.

7-11-105. General grounds for challenging jurors.

(a) The following is good cause for challenge to any person called as a juror in a criminal case:

(i) That he was a member of the grand jury which found the indictment;

(ii) That he has formed or expressed an opinion as to the guilt or innocence of the accused, or is biased or prejudiced for or against the accused;

(iii) In a case in which the death penalty may be imposed, he states that his views on capital punishment would prevent or substantially impair performance of his duties as a juror in accordance with his oath or affirmation and the instructions of the court;

(iv) That he is a relation within the fifth degree to the person alleged to be injured, or attempted to be injured, by the offense charged or to the person on whose complaint the prosecution was instituted, or to the defendant;

(v) That he has served on a petit jury which was sworn in the same cause against the same defendant, and which jury either rendered a verdict which was set aside, or was discharged after hearing the evidence;

(vi) That he has served as a juror in a civil case brought against the defendant for the same act;

(vii) That he has been subpoenaed as a witness in the case.

(b) The same challenges for cause shall be allowed in criminal prosecutions that are allowed to parties in civil cases.



7-11-106. Opinion formed from news reports or rumors.

7-11-106. Opinion formed from news reports or rumors.

(a) It is not cause for challenge that a person called to act as a juror in a criminal case has formed or expressed an opinion as to the guilt or innocence of the accused from news media reports or rumor if:

(i) The prospective juror states that he can lay aside his impression or opinion and render a verdict based on the evidence presented in court; and

(ii) The court is satisfied, from the examination of the prospective juror or from other evidence, that he will render an impartial verdict according to the law and the evidence submitted to the jury at trial.



7-11-107. Oath or affirmation.

7-11-107. Oath or affirmation.

As soon as the jury is selected an oath or affirmation shall be administered to the jurors providing, in substance, that they and each of them will well and truly try the matter in issue between the state of Wyoming, plaintiff, and the named defendant, and render a true verdict according to the evidence.






ARTICLE 2 - TRIAL

7-11-201. Order of proceedings.

7-11-201. Order of proceedings.

(a) After the jury has been impaneled and sworn, the trial shall proceed in the following order:

(i) The counsel for the state shall state the case of the prosecution, and may briefly state the evidence by which he expects to sustain it;

(ii) The defendant or his counsel may then state his defense and may briefly state the evidence he expects to offer in support of it, or may wait until the evidence on the part of the state is closed;

(iii) The state shall first produce its evidence; the defendant will then produce his evidence;

(iv) The state will then be confined to rebutting evidence unless the court, for good reasons, in furtherance of justice, shall permit it to offer evidence in chief;

(v) When the evidence is concluded, either party may request instructions to the jury on the points of law, which shall be given or refused by the court. The instructions shall be reduced to writing;

(vi) Before the argument of the case is begun, the court shall immediately, and before proceeding with other business, charge the jury. The charge shall be reduced to writing by the court, if either party requests it. No charge or instruction provided for in this section, when written or given, shall be orally qualified, modified or explained to the jury by the court. All written charges and instructions, shall be taken by the jury in their retirement and returned with their verdict into court, and shall remain on file with the papers of the case;

(vii) When the evidence is concluded, and the charge given by the court, unless the case is submitted without argument, the counsel for the state shall commence, the defendant or his counsel follow, and the counsel for the state shall conclude the argument to the jury.



7-11-202. Presence of defendant.

7-11-202. Presence of defendant.

Except as otherwise provided by this section, the defendant shall be present at the arraignment, at every stage of the trial, including the impaneling of the jury, and the return of the verdict and at the imposition of sentence. In prosecution for offenses not punishable by death, the defendant's voluntary absence after the trial has been commenced in his presence shall not prevent continuing the trial to and including the return of the verdict. A corporation may appear by counsel for all purposes. In prosecutions of all misdemeanor cases, the court, with the written consent of the defendant, may permit arraignment, plea, and imposition of sentence in a defendant's absence. The defendant's presence is not required at a reduction of sentence hearing.



7-11-203. Dismissal for unnecessary delay.

7-11-203. Dismissal for unnecessary delay.

If there is unnecessary delay in presenting the charge to a grand jury or in filing an information against a defendant who has been held to answer to the district court, or if there is unnecessary delay in bringing a defendant to trial, the court may dismiss the indictment, information or complaint.



7-11-204. Applicability of civil procedure provisions and rules.

7-11-204. Applicability of civil procedure provisions and rules.

To the extent practicable and when not otherwise specifically provided, procedures relating to conduct of the jury, admonitions of the court and the manner of returning verdicts, shall be governed by the Wyoming Code of Civil Procedure and the Wyoming Rules of Civil Procedure.



7-11-205. Discharge of jury before verdict without prejudice.

7-11-205. Discharge of jury before verdict without prejudice.

(a) If a jury is discharged for any of the following reasons before reaching a verdict, the discharge shall be without prejudice to the prosecution:

(i) Sickness of a juror or other accident or calamity requiring discharge of the jury;

(ii) Failure of the jury to return a verdict; or

(iii) Dismissal of the proceeding due to a failure of the complaint, information or indictment to properly charge the offense.



7-11-206. Separation of jury.

7-11-206. Separation of jury.

(a) In the trial of any criminal case to a jury, the court may, except for capital cases allow the jurors to separate during the trial and after the case is submitted to them.

(b) In the trial of any capital case to the jury, the court may, with the consent of the defendant and the district attorney, allow the jurors to separate during the trial and after the case is submitted to them.

(c) If the jurors are permitted to separate, they shall be admonished by the court that they shall not discuss the case with anyone except while deliberating in the jury room, and are not to form or express an opinion except during their deliberations in the jury room.






ARTICLE 3 - MENTAL ILLNESS OR DEFICIENCY

7-11-301. Definitions.

7-11-301. Definitions.

(a) As used in this act:

(i) "Designated examiner" means a licensed psychiatrist, or other physician with forensic training or a licensed psychologist with forensic training;

(ii) "Facility" means the Wyoming state hospital or other facility designated by the court which can adequately provide for the security, examination or treatment of the accused;

(iii) "Mental deficiency" means a defect attributable to intellectual disability, brain damage and cognitive disabilities;

(iv) "This act" means W.S. 7-11-301 through 7-11-307.



7-11-302. Trial or punishment of person lacking mental capacity.

7-11-302. Trial or punishment of person lacking mental capacity.

(a) No person shall be tried, sentenced or punished for the commission of an offense while, as a result of mental illness or deficiency, he lacks the capacity, to:

(i) Comprehend his position;

(ii) Understand the nature and object of the proceedings against him;

(iii) Conduct his defense in a rational manner; and

(iv) Cooperate with his counsel to the end that any available defense may be interposed.



7-11-303. Examination of accused to determine fitness to proceed; reports; commitment; defenses and objections.

7-11-303. Examination of accused to determine fitness to proceed; reports; commitment; defenses and objections.

(a) If it appears at any stage of a criminal proceeding, by motion or upon the court's own motion, that there is reasonable cause to believe that the accused has a mental illness or deficiency making him unfit to proceed, all further proceedings shall be suspended.

(b) The court shall order an examination of the accused by a designated examiner. The order may include, but is not limited to, an examination of the accused at the Wyoming state hospital on an inpatient or outpatient basis, at a local mental health center on an inpatient or outpatient basis, or at his place of detention. In selecting the examination site, the court may consider proximity to the court, availability of an examiner, and the necessity for security precautions. If the order provides for commitment of the accused to a designated facility, the commitment shall continue no longer than a thirty (30) day period for the study of the mental condition of the accused. The prosecuting attorney and counsel for the accused shall cooperate in providing the relevant information and materials to the designated examiner, and the court may order as necessary that relevant information be provided to the examiner.

(c) Written reports of the examination shall be filed with the clerk of court. The report shall include:

(i) Detailed findings;

(ii) An opinion as to whether the accused has a mental illness or deficiency, and its probable duration;

(iii) An opinion as to whether the accused, as a result of mental illness or deficiency, lacks capacity to comprehend his position, to understand the nature and object of the proceedings against him, to conduct his defense in a rational manner, and to cooperate with his counsel to the end that any available defense may be interposed;

(iv) Repealed By Laws 2009, Ch. 31, 2.

(v) A recommendation as to whether the accused should be held in a designated facility for treatment pending determination by the court of the issue of mental fitness to proceed; and

(vi) A recommendation as to whether the accused, if found by the court to be mentally fit to proceed, should be detained in a designated facility pending further proceedings.

(d) The clerk of court shall deliver copies of the report to the district attorney and to the accused or his counsel. The report is not a public record or open to the public. After receiving a copy of the report, both the accused and the state may, upon written request and for good cause shown, obtain an order granting them an examination of the accused by a designated examiner of their own choosing. For each examination ordered, a report conforming to the requirements of subsection (c) of this section shall be furnished to the court and the opposing party.

(e) If the initial report contains the recommendation that the accused should be held in a designated facility pending determination of the issue of mental fitness to proceed, the court may order that the accused be committed to or held in a designated facility pending determination of mental fitness to proceed. The court may order the involuntary administration of antipsychotic medications to a person accused of a serious crime as defined in W.S. 7-6-102(a)(v) to render the accused competent to stand trial, provided the court finds:

(i) There are important governmental interests at stake including, but not limited to:

(A) Bringing the accused to trial;

(B) Timely prosecution;

(C) Assuring the accused has a fair trial.

(ii) The involuntary administration of antipsychotic medications will significantly further the governmental interest and the administration of the medication is:

(A) Substantially likely to render the accused competent to stand trial; and

(B) Substantially unlikely to have side effects that will interfere significantly with the ability of the accused to assist counsel in conducting a trial defense, thereby rendering the trial unfair.

(iii) That any alternative and less intrusive treatments are unlikely to achieve substantially the same results; and

(iv) The administration pursuant to a prescription by a licensed psychiatrist of the antipsychotic medications is medically appropriate and is in the best medical interests of the accused in light of the accused's medical condition.

(f) If neither the state, nor the accused or his counsel contests the opinion referred to in paragraph (c)(iii) of this section relative to fitness to proceed, the court may make a determination and finding of record on this issue on the basis of the report filed or the court may hold a hearing on its own motion. If the opinion relative to fitness to proceed is contested the court shall hold a hearing on the issue. The report or reports may be received in evidence at any hearing on the issue. The party contesting any opinion relative to fitness to proceed has the right to summon and cross-examine the persons who rendered the opinion and to offer evidence upon the issue.

(g) If the court determines that the accused is mentally fit to proceed, the court may order that the accused be held in confinement, be committed to a designated facility pending further proceedings, or be released on bail or other conditions. If the court determines that the accused lacks mental fitness to proceed, the proceedings against him shall be suspended and the court shall commit him to a designated facility to determine whether there is substantial probability that the accused will regain his fitness to proceed:

(i) The examiner shall provide a full report to the court, the prosecuting attorney and the accused or his counsel within ninety (90) days of arrival of the accused at the designated treating facility. If the examiner is unable to complete the assessment within ninety (90) days the examiner shall provide to the court and counsel a summary progress report which informs the court that additional time is necessary to complete the assessment, in which case the examiner may have up to an additional ninety (90) days to provide the full report for good cause shown, as follows:

(A) The full report shall assess:

(I) The facility's or program's capacity to provide appropriate treatment for the accused;

(II) The nature of treatments provided to the accused;

(III) What progress toward competency restoration has been made with respect to the factors identified by the court in its initial order;

(IV) The accused's current level of mental disorder or mental deficiency and need for treatment, if any; and

(V) The likelihood of restoration of competency and the amount of time estimated to achieve competency.

(B) Upon receipt of the full report, the court shall hold a hearing to determine the accused's current status. The burden of proving that the accused is fit to proceed shall be on the proponent of the assertion. Following the hearing, the court shall determine by a preponderance of the evidence whether the accused is:

(I) Fit to proceed;

(II) Not fit to proceed with a substantial probability that the accused may become fit to proceed in the foreseeable future; or

(III) Not fit to proceed without a substantial probability that the accused may become fit to proceed in the foreseeable future.

(C) If the court makes a determination pursuant to subdivision (B)(I) of this paragraph, the court shall proceed with the trial or any other procedures as may be necessary to adjudicate the charges;

(D) If the court makes a determination pursuant to subdivision (B)(II) of this paragraph, the court may order that the accused remain committed to the custody of the designated facility for the purpose of treatment intended to restore the accused to competency;

(E) If the court makes a determination pursuant to subdivision (B)(III) of this paragraph, the court shall order the accused released from the custody of the designated facility unless proper civil commitment proceedings have been instituted and held as provided in title 25 of the Wyoming statutes. The continued retention, hospitalization and discharge of the accused shall be the same as for other patients.

(ii) If it is determined pursuant to subdivision (i)(B)(II) of this subsection that there is substantial probability that the accused will regain his fitness to proceed, the commitment of the accused at a designated facility shall continue until the head of the facility reports to the court that in his opinion the accused is fit to proceed. If this opinion is not contested by the state, the accused or his counsel, the criminal proceeding shall be resumed. If the opinion is contested, the court shall hold a hearing as provided in subsection (f) of this section. While the accused remains at a designated facility under this subsection, the head of the facility shall issue a full report at least once every three (3) months in accordance with the requirements of subparagraph (i)(A) of this subsection on the progress the accused is making towards regaining his fitness to proceed.

(h) A finding by the court that the accused is mentally fit to proceed shall not prejudice the accused in a defense to the crime charged on the ground that at the time of the act he was afflicted with a mental illness or deficiency excluding responsibility. Nor shall the finding be introduced in evidence on that issue or otherwise brought to the notice of the jury. No statement made by the accused in the course of any examination or treatment pursuant to this section and no information received by any person in the course of the examination or treatment shall be admitted in evidence in any criminal proceeding then or thereafter pending on any issue other than that of the mental condition of the accused.

(j) Notwithstanding any provision of this section, counsel for the accused may make any and all legal objections which are susceptible of a fair determination prior to trial without the personal participation of the accused.



7-11-304. Responsibility for criminal conduct; plea; examination; commitment; use of statements by defendant.

7-11-304. Responsibility for criminal conduct; plea; examination; commitment; use of statements by defendant.

(a) A person is not responsible for criminal conduct if at the time of the criminal conduct, as a result of mental illness or deficiency, he lacked substantial capacity either to appreciate the wrongfulness of his conduct or to conform his conduct to the requirements of law. As used in this section, the terms mental illness or deficiency mean only those severely abnormal mental conditions that grossly and demonstrably impair a person's perception or understanding of reality and that are not attributable primarily to self-induced intoxication as defined by W.S. 6-1-202(b).

(b) As used in this section, the terms "mental illness or deficiency" do not include an abnormality manifested only by repeated criminal or otherwise antisocial conduct.

(c) Evidence that a person is not responsible for criminal conduct by reason of mental illness or deficiency is not admissible at the trial of the defendant unless a plea of "not guilty by reason of mental illness or deficiency" is made. A plea of "not guilty by reason of mental illness or deficiency" may be pleaded orally or in writing by the defendant or his counsel at the time of his arraignment. The court, for good cause shown, may also allow that plea to be entered at a later time. Such a plea does not deprive the defendant of other defenses.

(d) In all cases where a plea of "not guilty by reason of mental illness or deficiency" is made, the court shall order an examination of the defendant by a designated examiner. The order may include, but is not limited to, an examination of the defendant at the Wyoming state hospital on an inpatient or outpatient basis, at a local mental health center on an inpatient or outpatient basis, or at his place of detention. In selecting the examination site, the court may consider proximity to the court, availability of an examiner and the necessity for security precautions. If the order provides for commitment of the defendant to a designated facility, the commitment shall continue no longer than a forty-five (45) day period for the observation and evaluation of the mental condition of the defendant, which time may be extended by the approval of the court.

(e) If an examination of a defendant's fitness to proceed has been ordered pursuant to W.S. 7-11-303, an examination following a plea of "not guilty by reason of mental illness or deficiency" shall not occur, or be ordered, until the court has found the defendant is competent to proceed under W.S. 7-11-303.

(f) A written report of the examination shall be filed with the clerk of court. The report shall include:

(i) Detailed findings, including, but not limited to, the data and reasoning that link the opinions specified in paragraphs (ii) and (iii) of this subsection;

(ii) An opinion as to whether the defendant has a mental illness or deficiency;

(iii) An opinion as to whether at the time of the alleged criminal conduct the defendant, as a result of mental illness or deficiency, lacked substantial capacity to appreciate the wrongfulness of his conduct or to conform his conduct to the requirements of law.

(g) The clerk of court shall deliver copies of the report to the district attorney and to the defendant or his counsel. The report shall not be a public record or open to the public. If an examination provided under subsection (d) of this section was conducted, the report may be received in evidence and no new examination shall be required unless requested under this subsection. Within five (5) days after receiving a copy of the report, the defendant or the state, upon written request, may obtain an order granting an examination of the defendant by a designated examiner chosen by the requester of the examination.

(h) Except as otherwise provided in this subsection, no statement made by the defendant in the course of any examination or treatment pursuant to this section and no information received by any person in the course thereof is admissible in evidence in any criminal proceeding on any issue other than that of the mental condition of the defendant. If the defendant testifies in his own behalf, any statement made by him in the course of any examination or treatment pursuant to this section may be admitted:

(i) For impeachment purposes; or

(ii) As evidence in a criminal prosecution for perjury.



7-11-305. Pleas of not guilty and not guilty by reason of mental illness or deficiency; burden of proof; expert witnesses.

7-11-305. Pleas of not guilty and not guilty by reason of mental illness or deficiency; burden of proof; expert witnesses.

(a) When a defendant couples a plea of not guilty with a plea of not guilty by reason of mental illness or deficiency, proof shall be submitted before the same jury in a continuous trial on whether the defendant in fact committed the acts charged, on the remaining elements of the alleged criminal offense and on the issue of mental responsibility of the defendant. In addition to other forms of verdict submitted to the jury, the court shall submit a verdict by which the jury may find the defendant not guilty by reason of mental illness or deficiency excluding responsibility.

(b) The prosecution shall prove beyond a reasonable doubt all the elements of the offense charged. Every defendant is presumed to be mentally responsible. The defendant shall have the burden of going forward and proving by the greater weight of evidence that, as a result of mental illness or deficiency, he lacked capacity either to appreciate the wrongfulness of his conduct or to conform his conduct to the requirements of the law.

(c) Only the designated examiners who examined the defendant pursuant to W.S. 7-11-303 or 7-11-304 are competent witnesses to testify as to the defendant's mental responsibility.

(d) In addition, the state and the defendant may summon other expert witnesses who did not examine the defendant. Such experts are not competent to testify as to the mental responsibility of the defendant; however, they may testify as to the validity of the procedures followed and the general scientific propositions stated by other witnesses.

(e) The designated examiner who examined the defendant may testify as to and explain the nature of his examinations, his diagnosis of mental illness or deficiency of the defendant, and his opinion as to the defendant's ability to appreciate the wrongfulness of his conduct or to conform his conduct to the requirements of law. The designated examiner may be cross-examined as to his competence and the credibility of his diagnosis and his opinion.



7-11-306. Disposition of persons found not guilty by reason of mental illness or deficiency excluding responsibility.

7-11-306. Disposition of persons found not guilty by reason of mental illness or deficiency excluding responsibility.

(a) After entry of a judgment of not guilty by reason of mental illness or deficiency excluding responsibility, the court shall, on the basis of evidence given at trial or at a separate hearing, make an order as provided in subsection (b), (c) or (d) of this section.

(b) If the court finds that the person is no longer affected by mental illness or deficiency, or that he no longer presents a substantial risk of danger to himself or others and is not in need of care, supervision or treatment, the court shall order him discharged from custody.

(c) If the court finds that the person is affected by mental illness or deficiency and presents a substantial risk of danger to himself or others, but can be controlled adequately and given proper care, supervision and treatment if released on supervision, the court shall order him released subject to the supervisory orders of the court as are appropriate in the interests of justice and the welfare of the defendant. The court may appoint any person or state, county or local agency which the court considers capable of supervising the person upon release. Upon receipt of an order issued under this subsection, the person or agency appointed shall assume the supervision of the person pursuant to the direction of the court. Conditions of release in the order of the court may be modified from time to time and supervision may be terminated by order of the court. If upon a hearing the state shows by a preponderance of the evidence that the person released on supervision under this subsection can no longer be controlled adequately by supervision, the court may order the person committed to the Wyoming state hospital or other designated facility for custody, care and treatment.

(d) If the court finds that the person is affected by mental illness or deficiency and presents substantial risk of danger to himself or others and that he is not a proper subject for release or supervision, the court shall order him committed to the Wyoming state hospital or other designated facility for custody, care and treatment.

(e) Following the first ninety (90) days of commitment to the Wyoming state hospital or other designated facility under this section, if at any time the head of the facility is of the opinion that the person is no longer affected by mental illness or deficiency, or that he no longer presents a substantial risk of danger to himself or others, the head of the facility shall apply to the court which committed the person for an order of discharge. The application shall be accompanied by a report setting forth the facts supporting the opinion of the head of the facility. Copies of the application and report shall be transmitted by the clerk of the court to the district attorney. The court shall hold a hearing on this matter as soon as possible. If the state opposes the recommendation of the head of the facility, the state has the burden of proof by a preponderance of the evidence to show that the person continues to be affected by mental illness or deficiency and continues to present a substantial risk of danger to himself or others and should remain in the custody of the designated facility.

(f) Ninety (90) days after the order of commitment, any person committed to the designated facility under this section may apply to the district court of the county from which he was committed for an order of discharge upon the grounds that he is no longer affected by mental illness or deficiency, or that he no longer presents a substantial risk of danger to himself or others. The application for discharge shall be accompanied by a report of the head of the facility which shall be prepared and transmitted as provided in subsection (e) of this section. The court shall hold a hearing on this matter as soon as possible. The applicant shall prove by a preponderance of the evidence his fitness for discharge. An application for an order of discharge under this subsection filed within six (6) months of the date of a previous hearing shall be subject to summary disposition by the court.

(g) If the court, after a hearing upon any application for discharge, or application for modification or termination of release on supervision, under subsections (c) through (f) of this section, finds that the person is no longer affected by mental illness or deficiency, or that he no longer presents a substantial risk of danger to himself or others, the court shall order him discharged from custody or from supervision. If the court finds that the person is still affected by a mental illness or deficiency and presents a substantial risk of danger to himself or others, but can be controlled adequately if he is released on supervision, the court shall order him released on supervision as provided in subsection (c) of this section. If the court finds that the person has not recovered from his mental illness or deficiency and presents a substantial risk of danger to himself or others and cannot adequately be controlled if he is released on supervision, the court shall order him remanded for continued care and treatment.

(h) In any hearing under this section the court may appoint one (1) or more designated examiners to examine the person and submit reports to the court. Reports filed with the court shall include, but need not be limited to, an opinion as to the mental condition of the person and whether the person presents a substantial risk of danger to himself or others. To facilitate examination, the court may order the person placed in the temporary custody of any designated facility. If neither the district attorney nor the defendant or his counsel, if any, contests the findings of the report filed with the court, the court may make the determination on the basis of the report filed with the court. If the report is contested, the court shall hold a hearing on the issue. If the report is received in evidence at the hearing, the party who contests the report has the right to summon and to cross-examine the examiners who submitted the report and to offer evidence upon the issue. Other evidence regarding the person's mental condition may be introduced by either party.



7-11-307. Treatment of defendant committed to state hospital.

7-11-307. Treatment of defendant committed to state hospital.

In all cases in which the defendant is committed to the Wyoming state hospital under the provisions of this act, the defendant shall be received and treated in the same manner as all other persons committed to the institution and be subject to the same rules and regulations. Due caution shall be exercised to prevent the escape of the defendant.






ARTICLE 4 - TESTIMONY AND WITNESSES

7-11-401. Testimony of defendant.

7-11-401. Testimony of defendant.

The defendant in all criminal cases, in all the courts in this state, may be sworn and examined as a witness, if he so elects, but the defendant shall not be required to testify in any case unless he has been lawfully granted immunity from prosecution, penalty or forfeiture. The neglect or refusal of a defendant to testify without immunity having been granted shall not create any presumption against him, nor shall any reference be made to, nor shall any comment be made upon, his neglect or refusal to testify.



7-11-402. Subpoena of witnesses for indigent defendants.

7-11-402. Subpoena of witnesses for indigent defendants.

(a) Upon application of a defendant and upon a satisfactory showing that the defendant is financially unable to pay the fees of a witness and that the presence of the witness is necessary to an adequate defense, the court shall order that a subpoena be issued for service on a named witness and order that all fees and costs incurred be paid as provided by subsection (b) of this section.

(b) If the court orders a subpoena to be issued under this section, the costs incurred and the fees of the witness so subpoenaed shall be paid by the public defender's office.



7-11-403. Applicability of rules and civil procedure provisions.

7-11-403. Applicability of rules and civil procedure provisions.

(a) To the extent practicable and when not otherwise specifically provided, the provisions of the Wyoming Rules of Civil Procedure, the Wyoming Rules of Evidence and the Wyoming Code of Civil Procedure shall govern in criminal cases, relative to:

(i) Compelling the attendance and testimony of witnesses;

(ii) The examination of witnesses and the administering of oaths and affirmations;

(iii) Proceedings for contempt; and

(iv) Proceedings to enforce the remedies and protect the rights of parties.



7-11-404. Summoning of person within this state to appear as witness in another state.

7-11-404. Summoning of person within this state to appear as witness in another state.

(a) If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in criminal prosecutions in this state certifies under the seal of the court that there is a criminal prosecution pending in such court, that a person being within this state is a material witness in the prosecution, and that his presence will be required for a specified number of days, upon presentation of the certificate to any judge of a court of record in the county in which such person is, the judge shall fix a time and place for hearing and shall notify the witness of the time and place.

(b) If at the hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution in the other state and that the laws of the state in which the prosecution is pending and of any other state through which the witness may be required to pass by ordinary course of travel will give to him protection from arrest and the service of civil and criminal process, he shall issue a summons with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending at a time and place specified in the summons.

(c) A witness who is summoned to attend and testify in a criminal prosecution in another state as provided by this section, shall not be compelled to attend unless he is paid or tendered by some properly authorized person compensation including mileage for each mile traveled by the ordinary route to and from the court where the prosecution is pending and witness fees for each day that he is required to travel and attend as a witness. The mileage and witness fees shall be at the same rate paid other witnesses under the laws of the state requiring attendance. A witness who has been paid or tendered the compensation required by this subsection and who fails without good cause to attend and testify as directed in the summons, shall be punished in a manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.



7-11-405. Summoning of person in another state to appear as witness in this state.

7-11-405. Summoning of person in another state to appear as witness in this state.

(a) If a person in any state, which by its laws has made provisions for commanding persons within its borders to attend and testify in criminal prosecutions in this state, is a material witness in a prosecution pending in a court of record in this state, a judge of the Wyoming court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

(b) If the witness is summoned to attend and testify in the criminal prosecution in this state, he shall be paid or tendered payment for mileage for each mile traveled by the ordinary route to and from the court where the prosecution is pending and witness fees for each day that he is required to travel and attend as a witness at the same rate paid other witnesses under the laws of this state. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate of the Wyoming court.



7-11-406. Exemption of out-of-state witness from arrest or service of process.

7-11-406. Exemption of out-of-state witness from arrest or service of process.

(a) If a person comes into this state pursuant to a summons directing him to attend and testify in a criminal prosecution in this state he shall not while in this state pursuant to the summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

(b) If a person passes through this state while going to another state pursuant to a summons to attend and testify in a criminal prosecution in that state or while returning therefrom, he shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.



7-11-407. Procedures for taking depositions.

7-11-407. Procedures for taking depositions.

Procedures for the taking of depositions in criminal cases shall be governed by the Wyoming Rules of Criminal Procedure.



7-11-408. Videotape depositions.

7-11-408. Videotape depositions.

(a) In any case in which the defendant is charged with incest as defined in W.S. 6-4-402(a) or sexual assault as defined in W.S. 6-2-302 through 6-2-304 and 6-2-314 through 6-2-317 and a child less than twelve (12) years of age is the victim, the judge may order the taking of a videotape deposition of the child. The videotaping shall be done under the supervision of the court.

(b) Persons allowed to be present at the videotaping of the deposition are the child, the judge, prosecutor, defendant and defense counsel, a family member who was not a witness to the offense or a support person for the child and any technicians required to operate the equipment.

(c) Before ordering the deposition, the judge shall find that:

(i) The child's testimony would be relevant and material;

(ii) The best interests of the child would be served by permitting the videotape deposition;

(iii) A potential physical or psychological harm to the child is likely to occur if the child is required to testify which would effectively render the child incapable to testify at the trial; and

(iv) The defendant or his legal counsel has the opportunity to be present and to cross-examine the child at the videotape deposition.

(d) The judge may deny the defendant's face-to-face confrontation of the child at the videotape deposition if:

(i) The defendant is alleged to have inflicted physical harm or is alleged to have threatened to inflict physical harm upon the child, and physical or psychological harm to the child is likely to occur if there is a face-to-face confrontation of the child by defendant;

(ii) The defendant's legal counsel will have reasonable opportunity to confer with his client before and at any time during the videotape deposition; and

(iii) The defendant will have opportunity to view and hear the proceedings while being taken.

(e) A videotape deposition may be admitted at trial in lieu of the direct testimony of the child, if the judge finds, after hearing, that:

(i) The visual and sound qualities of the videotape are satisfactory;

(ii) The videotape is not misleading;

(iii) All portions of the videotape that have been ruled inadmissible have been deleted; and

(iv) A potential physical or psychological harm to the child is likely to occur if the child is required to testify which would effectively render the child incapable to testify at the trial.

(f) Children unable to articulate what was done to them will be permitted to demonstrate the sexual act or acts committed against them with the aid of anatomically correct dolls. Such demonstrations will be under the supervision of the court and shall be videotaped to be viewed at trial, and shall be received into evidence as demonstrative evidence.

(g) Videotapes which are part of the court record are subject to a protective order to preserve the privacy of the child.

(h) If the prosecutor elects to utilize a videotaped deposition pursuant to this section and the videotape has been taken and is admissible, the child may not testify in court without the consent of the defendant.






ARTICLE 5 - VERDICT and SENTENCE

7-11-501. Return of verdict; poll of jury.

7-11-501. Return of verdict; poll of jury.

In all criminal cases the verdict shall be unanimous. It shall be returned by the jury to the judge in open court. Before the verdict is accepted and recorded, the jury shall be polled at the request of any party or upon the court's own motion. If upon the poll there is not unanimous concurrence, the jury may be directed to retire for further deliberations or may be discharged.



7-11-502. Conviction of necessary included offense or attempt.

7-11-502. Conviction of necessary included offense or attempt.

In any criminal case the defendant may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.



7-11-503. Execution of jail sentence.

7-11-503. Execution of jail sentence.

When any person convicted of an offense is sentenced to imprisonment in the county jail, the court shall order the defendant into the custody of the sheriff, who shall deliver him, together with the record of conviction, to the jailor, in whose custody he shall remain in the jail of the proper county, until the term of his confinement expires, or he is pardoned or otherwise legally discharged.



7-11-504. Commitment until fine and costs paid.

7-11-504. Commitment until fine and costs paid.

If a defendant sentenced to pay a fine or costs defaults in payment, the court may order the defendant to show cause why he should not be committed to jail. If the court finds that the defendant's default is willful or is due to a failure on defendant's part to make a good faith effort to obtain the funds required for the payment and the court determines that the defendant has an ability to pay or that a reasonable probability exists that the defendant will have an ability to pay, the court may order him committed until the fine or costs, or a specified part thereof, is paid. The defendant shall be given a credit for each day of imprisonment at the rate provided by W.S. 6-10-105, and may earn additional credits against his fine or costs for work performed as provided by W.S. 7-16-101 through 7-16-104.



7-11-505. Payment of costs of prosecution.

7-11-505. Payment of costs of prosecution.

Payment of the costs of prosecution may be added to and made a part of the sentence in any felony or misdemeanor case if the court determines that the defendant has an ability to pay or that a reasonable probability exists that the defendant will have an ability to pay.



7-11-506. Trial transcript for indigent prisoner upon appeal.

7-11-506. Trial transcript for indigent prisoner upon appeal.

Any person sentenced to imprisonment in a state penal institution, who appeals to the supreme court, may file, in the court in which that person was convicted, a petition requesting that the person be furnished with a stenographic transcript of the proceedings at that person's trial. The petition shall be verified by the petitioner and shall state facts showing that at the time of conviction and at the time of filing the petition that person was without financial means to pay for the transcript. If the judge who imposed sentence, or any other judge of the court, finds that the defendant is without financial means with which to obtain the transcript of the proceedings at trial, the judge shall order the reporter to transcribe an original and copy of the reporter's notes. The original of the transcript shall be filed with the clerk and the copy shall be delivered to the defendant without charge. The reporter's fees for preparation of the transcript shall be the same as those prescribed in W.S. 5-3-410, and shall be paid by the county in which the conviction is had.



7-11-507. Advisement of loss of firearms rights upon conviction.

7-11-507. Advisement of loss of firearms rights upon conviction.

(a) No judgment of conviction shall be entered upon a plea of guilty or nolo contendere to any charge which may result in the disqualification of the defendant to possess firearms pursuant to the provisions of 18 U.S.C. 922(g)(1), (9) and 924(a)(2) or other federal law unless the defendant was advised in open court by the judge:

(i) Of the collateral consequences that may arise from that conviction pursuant to the provisions of 18 U.S.C. 921(a)(33), 922(g)(1), (9) and 924(a)(2); and

(ii) That if the defendant is a peace officer, member of the armed forces, hunting guide, security guard or engaged in any other profession or occupation requiring the carrying or possession of a firearm, that he may now, or in the future, lose the right to engage in that profession or occupation should he be convicted.









CHAPTER 12 - APPEAL, EXCEPTIONS AND NEW TRIAL

ARTICLE 1 - APPEAL AND BILL OF EXCEPTIONS

7-12-101. Manner of appeal.

7-12-101. Manner of appeal.

A defendant may appeal his conviction in any criminal case in the manner provided by the Wyoming Rules of Appellate Procedure.



7-12-102. Right of district attorney to take exceptions; certification; rules.

7-12-102. Right of district attorney to take exceptions; certification; rules.

The district attorney may take exceptions to any opinion or decision of the court made during the prosecution of a criminal case. Before being filed in the supreme court, the bill of exceptions shall be presented to the trial court which shall certify whether the contents of the bill are correct. If certified, the trial court shall sign the bill containing the exceptions and affix the seal of the court and the bill shall be made part of the record. The bill of exceptions shall be governed by rules as shall be promulgated by the Wyoming supreme court.



7-12-103. Filing of bill by attorney general in supreme court.

7-12-103. Filing of bill by attorney general in supreme court.

Following certification of a bill of exceptions by the trial court as provided by W.S. 7-12-102, the attorney general may apply to the supreme court for permission to file the bill for review and decision upon the points presented. If the supreme court allows the bill to be filed, the judge who presided at the trial in which the bill was taken shall appoint a competent attorney to argue the case against the state and shall fix a reasonable fee for his service to be paid out of the treasury of the county in which the bill was taken.



7-12-104. Decision of supreme court upon bill.

7-12-104. Decision of supreme court upon bill.

(a) If the bill of exceptions is allowed to be filed, the supreme court shall render a decision on each point presented.

(b) The decision of the supreme court shall determine the law to govern in any similar case which may be pending at the time the decision is rendered, or which may afterwards arise in the state, but shall not reverse nor in any manner affect the judgment of the court in the case in which the bill of exceptions was taken.






ARTICLE 2 - PROCEEDINGS UPON REVERSAL

7-12-201. Disposition of defendant.

7-12-201. Disposition of defendant.

(a) If the judgment of conviction of any defendant committed to a state penal institution is reversed on appeal, the clerk of the supreme court shall forward to the department of corrections and to the administrator of the institution a certified copy of the court's mandate directing the defendant's discharge or a new trial.

(b) Upon receipt of the mandate the director of the department of corrections shall direct the administrator either to discharge the defendant or return the defendant to the county jail of the county in which the defendant was convicted to be held in the custody of the sheriff pending a new trial.






ARTICLE 3 - NEW TRIAL

7-12-301. Repealed by Laws 1988, ch. 46, 2.

7-12-301. Repealed by Laws 1988, ch. 46, 2.



7-12-302. Short title.

7-12-302. Short title.

This act shall be known and may be cited as the "Post-Conviction DNA Testing Act."



7-12-303. New trial; motion for post-conviction testing of DNA; motion contents; sufficiency of allegations, consent to DNA sample; definitions.

7-12-303. New trial; motion for post-conviction testing of DNA; motion contents; sufficiency of allegations, consent to DNA sample; definitions.

(a) As used in this act:

(i) "DNA" means deoxyribonucleic acid;

(ii) "Movant" means the person filing a motion under subsection (c) of this section;

(iii) "This act" means W.S. 7-12-302 through 7-12-315.

(b) Notwithstanding any law or rule of procedure that bars a motion for a new trial as untimely, a convicted person may use the results of a DNA test ordered pursuant to this act as the grounds for filing a motion for a new trial.

(c) A person convicted of a felony offense may, preliminary to the filing of a motion for a new trial, file a motion for post-conviction DNA testing in the district court that entered the judgment of conviction against him if the movant asserts under oath and the motion includes a good faith, particularized factual basis containing the following information:

(i) Why DNA evidence is material to:

(A) The identity of the perpetrator of, or accomplice to, the crime;

(B) A sentence enhancement; or

(C) An aggravating factor alleged in a capital case.

(ii) That evidence is still in existence and is in a condition that allows DNA testing to be conducted;

(iii) That the chain of custody is sufficient to establish that the evidence has not been substituted, contaminated or altered in any material aspect that would prevent reliable DNA testing;

(iv) That the specific evidence to be tested can be identified;

(v) That the type of DNA testing to be conducted is specified;

(vi) That the DNA testing employs a scientific method sufficiently reliable and relevant to be admissible under the Wyoming Rules of Evidence;

(vii) That a theory of defense can be presented, not inconsistent with theories previously asserted at trial, that the requested DNA testing would support;

(viii) That the evidence was not previously subjected to DNA testing, or if the evidence was previously tested one (1) of the following would apply:

(A) The result of the testing was inconclusive;

(B) The evidence was not subjected to the testing that is now requested, and the new testing may resolve an issue not resolved by the prior testing; or

(C) The requested DNA test would provide results that are significantly more accurate and probative of the identity of the perpetrator or accomplice.

(ix) That the evidence that is the subject of the request for testing has the potential to produce new, noncumulative evidence that will establish the movant's actual innocence.

(d) The court may not order DNA testing in cases in which the trial or a plea of guilty or nolo contendere occurred after January 1, 2000 and the person did not request DNA testing or present DNA evidence for strategic or tactical reasons or as a result of a lack of due diligence, unless the failure to exercise due diligence is found to be a result of ineffective assistance of counsel. A person convicted before January 1, 2000 shall not be required to make a showing of due diligence under this subsection.



7-12-304. Service of process; response by the state; preservation of evidence.

7-12-304. Service of process; response by the state; preservation of evidence.

(a) Notice of the motion filed under W.S. 7-12-303(c) shall be served upon the district attorney in the county in which the conviction occurred and, if applicable, the governmental agency or laboratory holding the evidence sought to be tested.

(b) The district attorney who is served shall within sixty (60) days after receipt of service of a copy of the motion, or within any additional period of time the court allows, answer or otherwise respond to the motion requesting DNA testing.

(c) The district attorney who is served may support the motion requesting DNA testing or oppose the motion with a statement of reasons and may recommend to the court, if any DNA testing is ordered, that a particular type of testing should be conducted, or object to the proposed testing laboratory, or make such other objections, recommendations or requests as will preserve the integrity of the evidence, including, but not limited to, requests for independent testing by the state or procedures in the event that the proposed testing will deplete the DNA sample.

(d) If a motion is filed pursuant to W.S. 7-12-303(c), and the motion asserts the evidence is in the custody of the state or its agents, the court shall order the state to preserve during the pendency of the proceeding all material and relevant evidence in the state's possession or control that could be subjected to DNA testing and analysis. The state shall prepare an inventory of the evidence and shall submit a copy of the inventory to the movant and to the court. If the state determines that the evidence is no longer available, the state shall notify the court and the movant of the loss or destruction of the evidence and explain its loss or destruction. The state shall provide copies of chain of custody documentation or other documents explaining the loss or destruction of the evidence. After a motion is filed under W.S. 7-12-303(c), prosecutors in the case, law enforcement officers and crime laboratory personnel shall cooperate in preserving material and relevant evidence and in determining the sufficiency of the chain of custody of the evidence which may be subject to DNA testing.



7-12-305. Review by the court; hearing on motion, findings; order.

7-12-305. Review by the court; hearing on motion, findings; order.

(a) If the court determines that a motion is filed in compliance with the requirements of W.S. 7-12-303(c) and the state has had opportunity to respond to the motion, the court shall set a hearing for not more than ninety (90) days after the date the motion was filed. If the court finds that the motion does not comply with the requirements of W.S. 7-12-303(c), the court may deny the motion without hearing.

(b) The hearing under subsection (a) of this section shall be heard by the judge who conducted the trial that resulted in the movant's conviction unless the judge is unavailable.

(c) The movant and the state may present evidence by sworn and notarized affidavits or by testimony; provided, however, any affidavit shall be served on the opposing party at least fifteen (15) days prior to the hearing.

(d) The movant shall be required to present a prima facie case showing that the evidence supports findings consistent with the facts asserted under W.S. 7-12-303(c) and DNA testing of the specified evidence would, assuming exculpatory results, establish:

(i) The actual innocence of the movant of the offense for which the movant was convicted; or

(ii) In a capital case:

(A) The movant's actual innocence of the charged or uncharged conduct constituting an aggravating circumstance; or

(B) A mitigating circumstance as a result of the DNA testing.

(e) If the court finds that the movant has presented a prima facie case showing that the evidence supports findings consistent with W.S. 7-12-303(c) and the evidence would establish actual innocence, the court may order testing, subject to W.S. 7-12-306.



7-12-306. Designation of testing laboratory.

7-12-306. Designation of testing laboratory.

(a) If the court orders DNA testing pursuant to W.S. 7-12-305(e), the DNA test shall be performed by the Wyoming state crime laboratory unless the movant establishes that the state crime laboratory has a conflict of interest or does not have the capability to perform the necessary testing.

(b) If the court orders that the DNA testing under W.S. 7-12-305(e) shall be conducted by a laboratory other than the state crime laboratory, the court shall require that the testing be performed:

(i) Under reasonable conditions designed to protect the state's interests in the integrity of the evidence;

(ii) By a laboratory that:

(A) Meets standards that at minimum comply with the standards of the DNA advisory board established pursuant to 42 U.S.C. 14131; and

(B) Is accredited by the American society of crime laboratory directors accreditation board.



7-12-307. Discovery.

7-12-307. Discovery.

(a) If the DNA evidence being tested under this act has been previously subjected to DNA analysis by either the state or defense prior to the hearing conducted under W.S. 7-12-305, the court may order the state or defense to provide each party and the court with access to the laboratory reports prepared in connection with the DNA analysis, as well as the underlying data and laboratory notes. If DNA or other analysis was previously conducted by either the state or defense without the knowledge of the other party, all information relating to the testing shall be disclosed by the motion filed under W.S. 7-12-303(c) or any response thereto.

(b) The results of any DNA testing ordered under W.S. 7-12-305(e) shall be fully disclosed to the movant, the district attorney, the attorney general and the court. If requested by any party, the court shall order production of the underlying laboratory data and notes or chain of custody documents.



7-12-308. Right to counsel.

7-12-308. Right to counsel.

A convicted person is entitled to counsel during a proceeding under this act. Upon request of the person, the court shall appoint counsel for the convicted person if the court determines that the person is needy and the person wishes to submit a motion under W.S. 7-12-303(c). Counsel shall be appointed as provided in W.S. 7-6-104(c)(viii).



7-12-309. Costs of testing.

7-12-309. Costs of testing.

(a) The person filing a motion under W.S. 7-12-303(c) shall bear the cost of the DNA testing unless:

(i) The person is serving a sentence of imprisonment;

(ii) The person is needy; and

(iii) The DNA test supports the person's motion.

(b) In the case of a person meeting the criteria specified in paragraphs (a)(i) through (iii) of this section, the costs of testing shall be paid by the state.



7-12-310. Order following testing.

7-12-310. Order following testing.

(a) If the results of the DNA analysis are inconclusive or show that the movant is the source of the evidence, the court shall deny any motion for a new trial based upon the DNA evidence and shall provide the results to the board of parole.

(b) If the results of the DNA analysis are consistent with assertions contained in the movant's motion, the court shall set the matter for hearing on the motion for a new trial.

(c) Upon the stipulation of both parties or a motion for dismissal of the original charges against the movant by the state in lieu of a retrial, the court shall:

(i) Vacate the movant's conviction consistent with the evidence demonstrating the movant's actual innocence;

(ii) Issue an order of actual innocence and exoneration; and

(iii) Issue an order of expungement.

(d) In the event a retrial is pursued and conducted and the movant is acquitted at the retrial, the court shall:

(i) Issue an order of actual innocence and exoneration; and

(ii) Issue an order of expungement.



7-12-311. Victim notification.

7-12-311. Victim notification.

Following any motion filed under this act, the district attorney shall provide notice to the victim that the motion has been filed, the time and place for any hearing that may be held as a result of the motion, and the disposition of the motion. For purposes of this section, "victim" means as defined in W.S. 1-40-202(a)(ii).



7-12-312. Rights not waived; refiling of uncharged offenses.

7-12-312. Rights not waived; refiling of uncharged offenses.

(a) Notwithstanding any other provision of law, the right to file a motion under W.S. 7-12-303(c) shall not be waived. The prohibition against waiver of the right provided under this section applies to, but is not limited to, a waiver that is given as part of an agreement resulting in a plea of guilty or nolo contendere.

(b) If a movant is granted a new trial under this act, any offense that was dismissed or not charged pursuant to a plea agreement that resulted in the conviction that has been set aside as a result of this act may be refiled by the state.



7-12-313. Appeal.

7-12-313. Appeal.

(a) An order granting or denying a motion for DNA testing filed under W.S. 7-12-303(c) shall not be appealable, but may be subject to review only under a writ of review filed by the movant, the district attorney or the attorney general. The petition for a writ of review may be filed no later than twenty (20) days after the court's order granting or denying the motion for DNA testing.

(b) Any party to the action may appeal to the Wyoming supreme court any order granting or denying a motion for a new trial under W.S. 7-12-310(b).



7-12-314. Subsequent motions.

7-12-314. Subsequent motions.

The court shall not be required to entertain a second or subsequent motion under W.S. 7-12-303(c) on behalf of the same movant, except where there is clear and compelling evidence that the evidence sought to be tested was wrongfully withheld from the movant by the state or its agents.



7-12-315. Consensual testing.

7-12-315. Consensual testing.

Nothing in this act shall be interpreted to prohibit a convicted person and the state from consenting to and conducting post-conviction DNA testing without filing a motion under W.S. 7-12-303(c). Notwithstanding any other provision of law governing post-conviction relief, if DNA test results are obtained under testing conducted upon consent of the parties and the results are favorable to the convicted person, the convicted person may file, and the court shall adjudicate, a motion for a new trial based on the DNA test results.









CHAPTER 13 - SENTENCE AND IMPRISONMENT

ARTICLE 1 - IN GENERAL

7-13-101. Sentencing of minors to boys' school upon first conviction of felony; term; parole.

7-13-101. Sentencing of minors to boys' school upon first conviction of felony; term; parole.

(a) Upon his first conviction of a felony, any male offender under the age of eighteen (18) years may be sentenced to imprisonment in the Wyoming boys' school.

(b) In imposing a sentence under this section the court shall not fix a definite or minimum term of confinement in the boys' school but shall fix a maximum term which shall not exceed the maximum term provided for the statute violated.

(c) The department of family services may at any time grant to a person sentenced under this section a parole from the boys' school even though the person has not served a fixed minimum sentence.



7-13-102. Repealed by Laws 1992, ch. 25, 4.

7-13-102. Repealed by Laws 1992, ch. 25, 4.



7-13-103. Notice of sentence; transportation to institution; maintenance of prisoner in county jail.

7-13-103. Notice of sentence; transportation to institution; maintenance of prisoner in county jail.

(a) If a person is sentenced to the custody of the department of corrections to serve a term of imprisonment in a state penal institution, the sheriff shall notify the department of corrections and the warden of the Wyoming medium correctional institution or the Wyoming women's center.

(b) Except as provided in subsection (c) of this section, the director of the department of corrections shall arrange for the transportation of the person to a state penal institution, at state expense, within ten (10) days after notification by the sheriff that the judgment and sentence has been signed by the judge. The court shall notify the sheriff immediately upon signing of the sentence by the judge. Except as provided in subsection (c) of this section, prior to being transported to the institution the prisoner shall be maintained in the county jail at the expense of the county.

(c) Upon agreement of the sheriff and the director of the department of corrections, the prisoner may be maintained at the county jail at an agreed per diem rate to be paid by the department for an additional period of not more than thirty (30) days after expiration of the ten (10) days provided by subsection (b) of this section. The department shall pay for any medical treatment of the prisoner, other than for conditions demanding immediate medical attention which can be treated at the county jail and other than medical treatment for which the county is liable under W.S. 18-6-303(c)(i), which is provided after the judgment and sentence is signed by the judge. Except for emergency medical treatment, no treatment which is the responsibility of the department under this subsection shall be provided without the prior approval of the department.

(d) The sheriff shall furnish the department of corrections and the warden of the Wyoming state penitentiary or the Wyoming women's center with a copy of the judgment and sentence imposed.



7-13-104. Record of prisoners.

7-13-104. Record of prisoners.

The department of corrections shall keep a complete record of the background and current status of all prisoners sentenced and confined in any state penal institution. The administrator of the institution where a prisoner is incarcerated, the division of criminal investigation, and the clerk of court and sheriff of the county from which the prisoner is committed shall, at the request of the department or the board of parole, furnish any information in their possession relating to the prisoner or the offense committed.



7-13-105. Certificate of restoration of rights; procedure for restoration in general; procedure for restoration of voting rights for nonviolent felonies; filing requirements.

7-13-105. Certificate of restoration of rights; procedure for restoration in general; procedure for restoration of voting rights for nonviolent felonies; filing requirements.

(a) Upon receipt of a written application, the governor may issue to a person convicted of a felony under the laws of a state or the United States a certificate which restores the rights lost pursuant to W.S. 6-10-106 when:

(i) His term of sentence expires; or

(ii) He satisfactorily completes a probation period.

(b) A person convicted of a nonviolent felony or nonviolent felonies arising out of the same occurrence or related course of events may apply in writing to the state board of parole for a certificate which restores the person's voting rights lost pursuant to W.S. 6-10-106. The application shall specifically state that the requirements of this subsection have been met and shall be on a form approved by the state board of parole. The state board of parole shall issue a certificate restoring a person's voting rights if:

(i) The applicant has never been convicted of any other felony other than convictions arising out of the same occurrence for which restoration of rights is sought;

(ii) All of the applicant's terms of sentence are expired, or in the case of probation, the applicant has completed all probation periods; and

(iii) It has been at least five (5) years since the expiration of all of the applicant's terms of sentence, or in the case of probation, the completion of all probation periods.

(c) Upon receipt of the written application under subsection (b) of this section, the board shall review the materials and make an initial determination of eligibility. Should the board deny the application at this initial determination, the applicant shall have the right to request a contested case hearing before the board as provided by and in accordance with the Wyoming Administrative Procedure Act. The decision of the board after such hearing shall be deemed a final administrative determination, shall be in writing, and, shall in the case of a denial of the application, state the findings of the board and the reasons for the denial and shall not be subject to judicial review under W.S. 16-3-114.

(d) As used in this section, "violent felony" means as defined by W.S. 6-1-104(a)(xii), including offenses committed in another jurisdiction which if committed in this state would constitute a violent felony under W.S. 6-1-104(a)(xii). As used in this section, "nonviolent felony" includes all felony offenses not otherwise defined as violent felonies.



7-13-106. Transfer of citizen or national of foreign country.

7-13-106. Transfer of citizen or national of foreign country.

The governor may act on behalf of the state to consent to the transfer of a citizen or national of a foreign country pursuant to a treaty between the United States and the foreign country of which the person is a citizen or national.



7-13-107. Split sentence of incarceration in county jail followed by probation; civil liability of county officers and employees.

7-13-107. Split sentence of incarceration in county jail followed by probation; civil liability of county officers and employees.

(a) Following a defendant's conviction of, or his plea of guilty to any felony, other than a felony punishable by death or life imprisonment, the court may impose any sentence of imprisonment authorized by law and except as provided in subsection (g) of this section, may in addition provide:

(i) That the defendant be confined in the county jail for a period of not more than one (1) year; and

(ii) That the execution of the remainder of the sentence be suspended and the defendant placed on probation.

(b) In placing the defendant on probation under subsection (a) of this section, the court may also:

(i) Impose any fine provided by the statute violated;

(ii) Apply the provisions of W.S. 7-13-501 through 7-13-503.

(c) Except as provided in subsection (a) of this section, the court may impose a split sentence of incarceration followed by probation in any felony case including those in which the statute violated specifically provides for a sentence of imprisonment in the state penitentiary.

(d) The court may impose a split sentence as provided by this section at the time a defendant is originally sentenced or at any hearing at which the court modifies or revokes a defendant's probation and at which the defendant is personally present.

(e) The cost of housing convicted felons in the county jail shall be paid by the department of corrections by contract arrangement with the county sheriff. Costs shall include shelter, food, clothing, and necessary medical, dental and hospital care. Subject to legislative appropriation, the department of corrections may contract with county sheriffs to house felons sentenced under this section in county jail.

(f) If any civil action is brought against any sheriff, his under sheriff, deputy, agent or employee, by reason of acts committed or allegedly committed in the performance of necessary duties in connection with the housing and care of the convicted felons, the state shall indemnify and hold harmless the officers, agents or employees from all civil liability incurred or adjudged except punitive damage awards. Upon request, the state shall provide legal counsel at state expense to assist in the defense of any action referred to in this subsection.

(g) No person convicted of a felony may be sentenced to the county jail under this section unless:

(i) The judge, after consultation with the sheriff, determines that adequate facilities are available and that the jail is not overcrowded; and

(ii) Funding exists to pay the cost of placement, in that:

(A) The legislature has specifically appropriated funds to pay for such placements and unencumbered appropriated funds are available for the proposed placement; or

(B) The county agrees to pay the costs of placement if sufficient funds are not available from state appropriations.

(h) A defendant sentenced under this section is not eligible for parole and is not subject to good time allowances authorized under W.S. 7-13-420. The sentencing court shall continue to have jurisdiction over the defendant during the entire time he is confined in county jail and thereafter while the defendant is serving his term of probation.

(j) If consecutive terms of confinement in the county jail are ordered pursuant to this section they shall not exceed a period of one (1) year.



7-13-108. Sentence to custody of department of corrections.

7-13-108. Sentence to custody of department of corrections.

(a) Unless otherwise specifically provided by statute, any person convicted of a felony and sentenced to a term of imprisonment shall be sentenced to the custody and control of the department of corrections to be incarcerated in a state penal institution or other facility under contract or agreement with the department pursuant to W.S. 25-1-105(e), as directed by the department.

(b) Any contract entered into under W.S. 25-1-105(e) shall be approved as to form and content by the Wyoming attorney general.



7-13-109. Payment of jail costs by inmate.

7-13-109. Payment of jail costs by inmate.

(a) In addition to any other punishment prescribed by law, the sentencing court may require a person sentenced to confinement in county jail, for any offense, to pay the jail facility the costs of room and board for each day of incarceration, both before and after conviction. The costs for room and board for each day of incarceration shall be an amount equal to the actual cost of the services as determined by the county sheriff. The cost of the services shall be paid to all jail facilities where the inmate may have been held before and after conviction. The costs shall not be assessed if:

(i) The court finds that the defendant has no ability to pay and that no reasonable probability exists that the defendant will have an ability to pay; or

(ii) In the judgment of the court, the costs would impose a manifest hardship on the inmate, or the property of the inmate is needed for the maintenance and support of the inmate's family.

(b) An order to pay room and board costs under this section shall be included as a special order in the judgment of conviction. To satisfy the order, the clerk of the sentencing court, upon request of the sheriff or prosecuting attorney, may issue execution against any assets of the defendant including wages subject to attachment, in the same manner as in a civil action.

(c) Willful failure or refusal to pay costs ordered under this section is punishable as contempt of court.

(d) Any costs paid by a person under this section shall be deposited in the county general fund to help defray the costs the jail facility incurred in providing room and board to the person.






ARTICLE 2 - INDETERMINATE SENTENCE

7-13-201. Maximum and minimum term.

7-13-201. Maximum and minimum term.

Except where a term of life is required by law, or as otherwise provided by W.S. 7-13-101, when a person is sentenced for the commission of a felony, the court imposing the sentence shall not fix a definite term of imprisonment but shall establish a maximum and minimum term within the limits authorized for the statute violated. The maximum term shall not be greater than the maximum provided by law for the statute violated, and the minimum term shall not be less than the minimum provided by law for the statute violated, nor greater than ninety percent (90%) of the maximum term imposed.






ARTICLE 3 - PROBATION AND SUSPENSION OF SENTENCE

7-13-301. Placing person found guilty, but not convicted, on probation.

7-13-301. Placing person found guilty, but not convicted, on probation.

(a) If a person who has not previously been convicted of any felony is charged with or is found guilty of or pleads guilty or no contest to any misdemeanor except any second or subsequent violation of W.S. 31-5-233 or any similar provision of law, or any second or subsequent violation of W.S. 6-2-510(a) or 6-2-511(a) or any similar provision of law, or any felony except murder, sexual assault in the first or second degree, aggravated assault and battery or arson in the first or second degree, the court may, with the consent of the defendant and the state and without entering a judgment of guilt or conviction, defer further proceedings and place the person on probation for a term not to exceed five (5) years upon terms and conditions set by the court. The terms of probation shall include that he:

(i) Report to the court not less than twice in each year at times and places fixed in the order;

(ii) Conduct himself in a law-abiding manner;

(iii) Not leave the state without the consent of the court;

(iv) Conform his conduct to any other terms of probation the court finds proper; and

(v) Pay restitution to each victim in accordance with W.S. 7-9-101 and 7-9-103 through 7-9-115.

(b) If the court finds the person has fulfilled the terms of probation and that his rehabilitation has been attained to the satisfaction of the court, the court may at the end of five (5) years, or at any time after the expiration of one (1) year from the date of the original probation, discharge the person and dismiss the proceedings against him.

(c) If the defendant violates a term or condition of probation at any time before final discharge, the court may:

(i) Enter an adjudication of guilt and conviction and proceed to impose sentence upon the defendant if he previously pled guilty to or was found guilty of the original charge for which probation was granted under this section; or

(ii) Order that the trial of the original charge proceed if the defendant has not previously pled or been found guilty.

(d) Discharge and dismissal under this section shall be without adjudication of guilt and is not a conviction for any purpose.

(e) There shall be only one (1) discharge and dismissal under this section or under any similar section of the probationary statutes of any other jurisdiction.

(f) This section shall not apply to any person holding any class of commercial driver's license pursuant to W.S. 31-7-304(a)(i), nor to the driver of any commercial motor vehicle as defined by W.S. 31-7-102(a)(viii), who is charged with any offense specified in W.S. 31-7-305.



7-13-302. Placing person convicted on probation; suspension of imposition or execution of sentence; imposition of fine.

7-13-302. Placing person convicted on probation; suspension of imposition or execution of sentence; imposition of fine.

(a) After conviction or plea of guilty for any offense, except crimes punishable by death or life imprisonment, and following entry of the judgment of conviction, the court may:

(i) Suspend the imposition or execution of sentence and place the defendant on probation; or

(ii) Impose a fine applicable to the offense and place the defendant on probation.



7-13-303. Investigation preceding probation or suspension of sentence.

7-13-303. Investigation preceding probation or suspension of sentence.

(a) When directed by the court, the district attorney, a probation and parole agent as defined in W.S. 7-13-401 or, in the case of a minor, a counselor as defined by W.S. 5-3-501(a)(ii) or the department of family services shall investigate and report to the court in writing:

(i) The circumstances of the offense;

(ii) The criminal record, social history and present conditions of the defendant;

(iii) If practicable, the findings of a physical and mental examination of the defendant;

(iv) If practicable, statements from the victim; and

(v) A summary of the impact of the offense on the victim.

(b) No defendant charged with a felony, and, unless the court directs otherwise, no defendant charged with a misdemeanor, shall be placed on probation or released under suspension of sentence until the report of the investigation under this section is presented to and considered by the court. If the defendant is sentenced to the custody of the department of corrections to serve a term of incarceration in a state penal institution, a copy of the report of the investigation shall be sent to the department of corrections at the time of sentencing. In all felony cases the clerk of court shall forward copies of the report to the department of corrections, together with copies of all orders entered by the court.



7-13-304. Imposition or modification of conditions; performance of work by defendant.

7-13-304. Imposition or modification of conditions; performance of work by defendant.

(a) The court may impose, and at any time modify, any condition of probation or suspension of sentence.

(b) As a condition of any probation, the court, subject to W.S. 7-16-101 through 7-16-104, may order the defendant to perform work for a period not exceeding the maximum probation period.

(c) As a condition of probation or suspension of sentence, the court may require a defendant who is a minor to successfully complete a juvenile service program offered under the Community Juvenile Services Act.

(d) As a condition of probation or suspension of sentence, the court may require a defendant to complete successfully a court supervised treatment program qualified under W.S. 7-13-1601 through 7-13-1615, a 24/7 sobriety program under W.S. 7-13-1701 through 7-13-1711, or both.



7-13-305. Determination, continuance or extension; revocation proceedings.

7-13-305. Determination, continuance or extension; revocation proceedings.

(a) The period of probation or suspension of sentence under W.S. 7-13-302 shall be determined by the court and may be continued or extended.

(b) Upon the satisfactory fulfillment of the conditions of suspension of sentence or probation under W.S. 7-13-302 the court shall enter an order discharging the defendant.

(c) For a violation of a condition of probation occurring during the probationary period, revocation proceedings may be commenced at any time during the period of suspension of sentence or probation under W.S. 7-13-302, or within thirty (30) days thereafter, in which case the court may issue a warrant and cause the defendant to be arrested. If after hearing the court determines that the defendant violated any of the terms of probation or suspension of sentence, the court may proceed to deal with the case as if no suspension of sentence or probation had been ordered.

(d) The time for commencing revocation proceedings shall be automatically extended for any period of time in which the probationer is incarcerated outside this state during the probationary period for the conviction of an offense which is a violation of the conditions of probation, unless the probationer has made a valid request for final disposition under the interstate agreement on detainers, W.S. 7-15-101 through 7-15-105.



7-13-306. Payment of fine in installments.

7-13-306. Payment of fine in installments.

When imposing a fine and also placing the defendant on probation, the district judge may permit the fine to be paid in installments over a reasonable period of time.



7-13-307. Expungement of criminal record.

7-13-307. Expungement of criminal record.

Nothing in W.S. 7-13-301 through 7-13-306 shall be construed to authorize the court to expunge the record of a person charged with or convicted of a criminal offense.






ARTICLE 4 - PROBATION AND PAROLE GENERALLY

7-13-401. Definitions; creation of board; officers; compensation; hearing panels; meetings.

7-13-401. Definitions; creation of board; officers; compensation; hearing panels; meetings.

(a) As used in W.S. 7-13-401 through 7-13-424:

(i) "Board" means the state board of parole;

(ii) "Conditional release" means any form of release by an institution or by a court, other than parole or probation, which is subject to conditions imposed by the institution or court, but excludes release on bail;

(iii) "Conditional releasee" means an individual granted conditional release by an institution or court;

(iv) "Department" means the department of corrections;

(v) "Director" means the director of the department of corrections;

(vi) "Institution" includes the Wyoming state penitentiary, state penitentiary farms and camps, Wyoming women's center, Wyoming state hospital and any other state penal institution including a correctional facility operated by a private entity pursuant to W.S. 7-22-102;

(vii) "Parole" means permission to leave the confines of the institution in which a person is confined under specified conditions, but does not operate as a discharge of the person;

(viii) "Parolee" means a prisoner or an inmate of an institution who has been granted parole;

(ix) "Peace officer" means as defined by W.S. 7-2-101;

(x) "Probation" means a sentence not involving confinement which imposes conditions and retains authority in the sentencing court to modify the conditions of the sentence or to resentence the offender if he violates the conditions;

(xi) "Probationer" means a defendant granted probation by the sentencing court;

(xii) "Executive director" means the executive director of the board;

(xiii) "Field services administrator" means the administrator for the department of corrections division of field services;

(xiv) "Probation and parole agent" means an employee of the department of corrections, division of field services, who supervises a parolee or probationer.

(b) There is created the state board of parole which consists of seven (7) members appointed by the governor with the advice and consent of the senate, in accordance with W.S. 28-12-101 through 28-12-103. Not more than four (4) members shall be of the same political party. Members of the board shall be appointed for six (6) year terms. The governor may remove any board member as provided in W.S. 9-1-202.

(c) Annually at the first meeting of the board, the members shall elect from their number a chairman and vice-chairman. Any vacancy caused by death, resignation or disqualification of a member of the board shall be filled by the governor for the remainder of the unexpired term of the member. Any vacancy occurring between sessions of the legislature may be filled by the governor in accordance with W.S. 28-12-101(b).

(d) When engaged in the performance of their duties, members of the board shall receive salary in the amount paid to members of the Wyoming legislature and travel expenses and per diem in the same manner and amount as employees of the state.

(e) The board shall meet at least quarterly to conduct the business specified in subsection (f) of this section. Except as otherwise provided by subsection (f) of this section, four (4) members constitute a quorum. All matters shall be decided by a majority vote of those in attendance. The board may meet as often as necessary for the administration and conduct of its other business.

(f) Three (3) or more members of the board may constitute a hearing panel empowered to review applications for parole, grant paroles or revoke paroles. Fewer than three (3) members of the board, as may be provided by rule of the board, may withdraw or revoke good time, restore or reinstate good time, make initial determinations of eligibility and restore voting rights pursuant to W.S. 7-13-105(b) and (c), make recommendations to the governor to grant commutations of sentences and review inmate matters, other than the grant or denial of parole, brought before the board. A decision by a majority of the members of a panel under this subsection is the decision of the board.

(g) The board may employ an executive director who shall serve at the pleasure of the board as provided by appropriation of the legislature. The executive director and other staff members shall perform duties as may be assigned by the board.



7-13-402. General powers and duties of board; eligibility for parole; immunity.

7-13-402. General powers and duties of board; eligibility for parole; immunity.

(a) The board may grant a parole to any person imprisoned in any institution under sentence, except a sentence of life imprisonment without parole or a life sentence, ordered by any district court of this state, provided the person has served the minimum term pronounced by the trial court less good time, if any, granted under rules promulgated pursuant to W.S. 7-13-420. The board may also grant parole to a person serving a sentence for an offense committed before the person reached the age of eighteen (18) years of age as provided in W.S. 6-10-301(c).

(b) A prisoner is not eligible for parole on a sentence if, while serving that sentence, he has:

(i) Made an assault with a deadly weapon upon any officer, employee or inmate of any institution; or

(ii) Escaped, attempted to escape or assisted others to escape from any institution.

(c) In granting a parole the board shall fix terms and conditions it deems proper to govern the conduct of the parolee while the parole is in effect. The terms and conditions may be special in each case or they may be prescribed by general rules and regulations of the board, or both.

(d) No person granted a parole shall be released from an institution until he has signed an agreement that he will comply with the terms and conditions under which he has been released and abide by the laws of the state. In addition, no person shall be granted a parole until the board makes a reasonable effort to notify victims who have registered to receive notification pursuant to W.S. 1-40-204(d) of the hearing and provides a reasonable opportunity for the victims to provide written comments to the board relative to the parole.

(e) The board may adopt reasonable rules and regulations necessary to carry out the functions assigned to the board by W.S. 7-13-401 through 7-13-424 including rules relating to:

(i) The conduct of proceedings, meetings, hearings and interviews;

(ii) The general conditions under which parole may be granted and revoked;

(iii) Parole applications and procedures, including the selection of hearing panels as provided by W.S. 7-13-401(f);

(iv) Repealed by Laws 1992, ch. 25, 4.

(v) Procedures to allow victims opportunity to comment on parole applications; and

(vi) Notification to victims of the pending release of prisoners.

(f) The promulgation of substantive rules by the board, the conduct of its hearings and its final decisions are specifically exempt from all provisions of the Wyoming Administrative Procedure Act including the provisions for judicial review under W.S. 16-3-114 and 16-3-115. This exception shall not apply to the provisions authorizing a contested case hearing under W.S. 7-13-105(c). The board's rules and regulations shall be filed in the office of the secretary of state.

(g) Notwithstanding W.S. 1-39-101 through 1-39-119, the board and its members are immune from any liability, either as a board or individually, for any actions, inactions or omissions by the board or any member thereof, pursuant to W.S. 7-13-401 through 7-13-424.

(h) The board shall receive applications for and make determinations regarding the restoration of voting rights pursuant to its powers under W.S. 7-13-105(b) and (c).

(j) The board may order the arrest and return to the custody of the department of any parolee who has absconded from supervision, been charged with or convicted of a crime while on parole or committed an alleged violation of parole for which probable cause has been established through a hearing, or waiver thereof, pursuant to W.S. 7-13-408. The written order of the board shall be sufficient warrant for any peace officer to return a parolee to custody. All peace officers shall execute any order of the board issued under this subsection. A parolee taken into custody under the order of the board is not subject to release on bail.



7-13-403. Custody of parolee; return upon violation.

7-13-403. Custody of parolee; return upon violation.

(a) A parolee is in the legal custody and under the control of the board and may be returned to the custody of the department for violation of a condition of his parole.

(b) Unless otherwise ordered by the board, a parole violator shall be returned to the custody of the department to serve the remainder of the original sentence.



7-13-404. Computing remainder of sentence for parole violator.

7-13-404. Computing remainder of sentence for parole violator.

In computing the remainder of the sentence to be served by a parole violator, no credit shall be given against his original sentence for any portion of the time between his release on parole and his return to the institution unless the board directs otherwise.



7-13-405. Field services administrator; hiring of agents.

7-13-405. Field services administrator; hiring of agents.

(a) The department has general supervisory authority over state parolees and over probationers for whom the sentencing court requests supervision under W.S. 7-13-410.

(b) The director shall appoint a field services administrator. The department shall:

(i) Keep records of all persons placed on parole or probation under the supervision of the department;

(ii) Cooperate with probation and parole officers of other states in the supervision of parolees and probationers from other states; and

(iii) Consult and cooperate with the courts and institutions of the state to develop plans and procedures to administer the probation and parole laws of the state.

(iv) Repealed by Laws 1992, ch. 25, 4.

(c) The field services administrator, with the approval of the director, shall coordinate the hiring of probation and parole agents.

(d) Repealed by Laws 1992, ch. 25, 4.

(e) Repealed by Laws 1992, ch. 25, 4.

(f) Subject to legislative appropriation, the department may, by negotiation without competitive bid or by competitive bidding, contract with any governmental or nongovernmental entity to provide services, other than direct supervision and enforcement, required to carry out the provisions of this article.



7-13-406. Offices.

7-13-406. Offices.

Offices for probation and parole agents shall be maintained throughout the state as determined by the department.



7-13-407. Duties of probation and parole agents.

7-13-407. Duties of probation and parole agents.

(a) Under direction and supervision of the director, probation and parole agents shall:

(i) Except as otherwise directed by the director, devote full time to the performance of their duties in carrying out the provisions of W.S. 7-9-104, 7-9-107, 7-13-303, 7-13-401 through 7-13-424, 7-13-1101 through 7-13-1107, 7-13-1601 through 7-13-1615 and 35-7-1043;

(ii) Investigate all cases referred by any court, the department or the board, and report to the court, department or board in writing;

(iii) Furnish to each person released on probation, parole or conditional release under his supervision a written statement of the conditions of the probation, parole or conditional release and instruct him regarding the conditions;

(iv) Supervise the conduct of each person on probation, parole or conditional release through personal visits, reports and other appropriate means, and report in writing as often as required by the court, department or board;

(v) Use all practicable and suitable methods, not inconsistent with the conditions imposed by the court, department or board, to aid and encourage persons on probation, parole or conditional release to bring about improvement in their conditions and conduct;

(vi) Perform other duties as directed by the director.



7-13-408. Probation, parole and conditional release administrative jail or adult community correction program sanction and revocation hearing procedures.

7-13-408. Probation, parole and conditional release administrative jail or adult community correction program sanction and revocation hearing procedures.

(a) The probation and parole agent shall notify the department and the board or the appropriate court if it is determined consideration should be given to retaking or reincarcerating a person under the supervision of the department who has violated a condition of his probation, parole or other conditional release. Prior to notification, a hearing shall be held in accordance with this section within a reasonable time, unless a hearing is waived by the probationer, parolee or conditional releasee. In the case of a parolee for whom the violation is based on a new felony conviction, a preliminary hearing is not required under this section. In the case of a probationer, the hearing is only required when the probationer has been reincarcerated and a legal warrant has not been obtained within ten (10) days. As soon as practicable, following termination of any hearing, the appropriate officer or agent shall report to the department and the court or board, furnish a copy of the hearing record and make recommendations regarding the disposition to be made of the probationer, parolee or conditional releasee. Pending any proceeding pursuant to this section, the appropriate agent may take custody of and detain the probationer, parolee or conditional releasee involved for a reasonable period of time prior to the hearing. If it appears to the hearing officer or agent that retaking or reincarceration is likely to follow, the agent may take custody of and detain the probationer, parolee or conditional releasee for a reasonable period after the hearing or waiver as may be necessary to arrange for the retaking or reincarceration.

(b) Any hearing pursuant to this section may be before the field services administrator, his designated hearing officer or any other person authorized pursuant to the laws of this state to hear cases of alleged probation, parole or conditional release violations, except that no hearing officer shall be the person making the allegation of violation. In cases of alleged parole violations by persons who were paroled by the board, hearings pursuant to this section shall be before the executive director of the board or his designated hearing officer.

(c) With respect to any hearing pursuant to this section, the probationer, parolee or conditional releasee:

(i) Shall have reasonable notice in writing of the nature and content of the allegations to be made including notice that the purpose of the hearing is to determine whether there is probable cause to believe that he has committed a violation that may lead to a revocation of probation, parole or conditional release;

(ii) Shall be permitted to consult with any persons whose assistance he reasonably desires, prior to the hearing;

(iii) Shall have the right to confront and examine any person who has made allegations against him, unless the hearing officer determines that the confrontation would present a substantial present or subsequent danger of harm to the person;

(iv) May admit, deny or explain the violation alleged and may present proof, including affidavits and other evidence, in support of his contentions.

(d) A record of the proceedings under this section shall be made and preserved either by stenographic means or through the use of a recording machine.

(e) The department may establish by rule and regulation a system of imposing the administrative sanctions specified in W.S. 7-13-1107(b) as an alternative to revocation of the parole of any parolee who has violated a condition of his parole. Parolees committed to the county jail or a residential community correctional program pursuant to this subsection shall be housed in accordance with W.S. 7-13-1107(c) or 7-18-115(b).



7-13-409. Disclosure of information and data.

7-13-409. Disclosure of information and data.

All information and data obtained in the discharge of official duties by probation and parole agents is privileged information and shall not be disclosed directly or indirectly to anyone other than to the judge, the department or to others entitled to receive reports unless and until otherwise ordered by the judge, board or department.



7-13-410. Notice of probation order; request for probation supervision or report.

7-13-410. Notice of probation order; request for probation supervision or report.

(a) The clerk of the court granting probation to a person convicted of a crime shall send a certified copy of the order to the department of corrections or, in the case of a juvenile, to the department of family services.

(b) At the time of granting probation or at any later time, the court may request the department to provide supervision of the probationer. The probation and parole agents will not be required to supervise or report on a person granted probation unless requested to do so by the court granting probation. The court shall not request supervised probation for a misdemeanor offense unless the court makes findings showing a particular need for supervision of the offender.



7-13-411. Apprehension of violators.

7-13-411. Apprehension of violators.

(a) A probation and parole agent may, in the performance of his duties:

(i) Repealed By Laws 2011, Ch. 30, 2.

(ii) Repealed By Laws 2011, Ch. 30, 2.

(iii) Request a peace officer to arrest without warrant any probationer or parolee if the probation and parole agent has probable cause to believe the person has violated the conditions of his probation or parole. A person arrested under this paragraph may be detained for a reasonable period of time until a legal warrant is obtained or pending further proceedings under W.S. 7-13-408.

(b) A peace officer may arrest without warrant an alleged probation or parole violator after receiving a written statement from a probation and parole agent setting forth that the probationer or parolee has, in the judgment of the probation and parole agent, violated the conditions of his probation or parole. A person arrested under this subsection may be detained for a reasonable period of time until a legal warrant is obtained or pending further proceedings under W.S. 7-13-408.

(c) A peace officer may take into custody and hold a person granted parole or on probation from another state when requested to do so by the probation and parole agent or the proper authorities from the other state.

(d) A parole or probation violator apprehended shall be accepted and held in the county jail at the request of the probation and parole agent.

(e) Any expense incurred in holding a parolee in county jail at the request of a probation and parole agent or pending proceedings under W.S. 7-13-408, including costs of shelter, food, clothing, and necessary medical, dental and hospital care and any expense for transporting the parolee shall be paid by the department unless there are local charges pending. The per diem cost of holding parolees under this section shall be agreed upon by the sheriff and the department, but shall not exceed the amount established by the department based on funds appropriated to the department for housing of offenders.



7-13-412. Repealed By Laws 2009, Ch. 2, 1.

7-13-412. Repealed By Laws 2009, Ch. 2, 1.



7-13-413. Repealed By Laws 2009, Ch. 2, 1.

7-13-413. Repealed By Laws 2009, Ch. 2, 1.



7-13-414. Repealed By Laws 2009, Ch. 2, 1.

7-13-414. Repealed By Laws 2009, Ch. 2, 1.



7-13-415. Repealed By Laws 2009, Ch. 2, 1.

7-13-415. Repealed By Laws 2009, Ch. 2, 1.



7-13-416. Repealed By Laws 2009, Ch. 2, 1.

7-13-416. Repealed By Laws 2009, Ch. 2, 1.



7-13-417. Repealed By Laws 2009, Ch. 2, 1.

7-13-417. Repealed By Laws 2009, Ch. 2, 1.



7-13-418. Selection, training and powers of local volunteer; compensation.

7-13-418. Selection, training and powers of local volunteer; compensation.

(a) In order to further the objectives of W.S. 7-13-401 through 7-13-424, the field services administrator may select, organize and train local volunteer citizens who, acting under his supervision, may:

(i) Advise and assist probation and parole agents with special reference to vocational and technical education services for probationers and parolees;

(ii) Maintain liaison with all appropriate municipal, county, state and federal agencies whose services aid in the reintegration of offenders into society;

(iii) Assist in programs relating to the social, moral and psychological needs of persons released under probation and parole supervision;

(iv) Not receive compensation from the state. At the discretion of the field services administrator, however, volunteers may be reimbursed for necessary and actual expenses incurred in performing the duties described in this section.



7-13-419. Limitations on powers of volunteers.

7-13-419. Limitations on powers of volunteers.

Volunteers do not have power of arrest nor the right to execute criminal process.



7-13-420. Good time allowances.

7-13-420. Good time allowances.

(a) The governor, after consultation with the board and the department, shall adopt rules and regulations to establish a system of good time and special good time allowances for inmates of and parolees from any state penal institution, any institution which houses Wyoming inmates pursuant to W.S. 7-3-401 or any correctional facility operated pursuant to a contract with the state under W.S. 7-22-102 or inmates or parolees transferred to a community correctional facility pursuant to W.S. 7-18-109 or 7-18-115. The rules may provide either for good time to be deducted from the maximum sentence or for good time to be deducted from the minimum sentence imposed by the sentencing court, or both, and may provide for the removal of previously earned good time allowances and the withholding of future good time allowances.

(b) The rules and regulations adopted by the governor as provided by this section shall be filed in the office of the secretary of state but shall at all times be considered rules relating to the internal management of state penal institutions and not affecting private rights of inmates. The granting, refusal to grant, withholding or restoration of good time or special good time allowances to inmates shall be a matter of grace and not that of right of inmates.

(c) The court may adjust the period of a probationer's supervised probation on the recommendation of the probation and parole agent, which shall be based on the probationer's positive progression towards the goals of the case plan as well as the overall compliance with the conditions imposed by the court.



7-13-421. Restitution as condition of parole.

7-13-421. Restitution as condition of parole.

(a) Repealed By Laws 2011, Ch. 30, 2.

(b) The board shall provide for restitution in the amount determined by the court pursuant to W.S. 7-9-103 unless the board finds the parolee is not reasonably capable of making the payments, in which case the board may modify the amount of restitution to be paid, taking into account the factors enumerated in W.S. 7-9-106.

(i) Repealed By Laws 2011, Ch. 30, 2.

(ii) Repealed By Laws 2011, Ch. 30, 2.

(iii) Repealed By Laws 2011, Ch. 30, 2.

(iv) Repealed By Laws 2011, Ch. 30, 2.

(c) If the parolee fails to pay the restitution as provided by this section the board may:

(i) Modify the amount of the restitution;

(ii) Repealed By Laws 2011, Ch. 30, 2.

(iii) Revoke the parole.

(d) The board may waive the payment of some or all of the restitution as a condition of parole if it finds the payment of some or all of the restitution will work an undue hardship on the parolee or his family. Victims who have requested to receive notification pursuant to W.S. 1-40-204(f) of information authorized to be released pursuant to W.S. 1-40-204(d) shall be given notice and an opportunity to be heard prior to the board making a decision to waive some or all of the restitution under this subsection.

(e) Nothing in this section shall limit or impair the rights of victims to sue and recover damages from the parolee in a civil action. However, any restitution payment by the parolee to a victim shall be set off against any judgment in favor of the victim in a civil action arising out of the same facts or event.

(f) The fact that restitution was required or made under this section shall not be admissible as evidence in a civil action unless offered by the parolee.

(g) In the event a victim is not satisfied with the restitution plan required or modified by the board, the victim's exclusive remedies are a civil action against the parolee or execution on the restitution order pursuant to W.S. 7-9-103(d).

(h) The board may require payment of the following obligations as conditions of parole if it finds the parolee is reasonably capable of making the payments, taking into account the factors enumerated in W.S. 7-9-106(a)(iii):

(i) Support of dependents of the parolee;

(ii) Court ordered fines, reimbursement for the services of the public defender or court appointed counsel and the surcharge imposed under W.S. 1-40-119;

(iii) Costs or partial costs of evaluations, treatment, services, programs or assistance the parolee is receiving;

(iv) Cost or partial costs of supervision of the parolee imposed under W.S. 7-13-1102(a)(iii).



7-13-422. Short title.

7-13-422. Short title.

This act may be cited as "The Interstate Compact for Adult Offender Supervision."



7-13-423. Compact provisions generally.

7-13-423. Compact provisions generally.

The interstate compact for the supervision of adult offenders as contained herein is hereby enacted into law and entered into on behalf of this state with any and all other states legally joining therein in a form substantially as follows.

Article I

Purpose

(a) The compacting states to this interstate compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that congress, by enacting the Crime Control Act, 4 U.S.C. 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact and the interstate commission created hereunder, through means of joint and cooperative action among the compacting states: to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states. In addition, this compact will: create an interstate commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases, subject to state laws, by authorized criminal justice officials and regular reporting of compact activities to heads of state councils, state executive, judicial and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

(b) The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of state laws, this compact and bylaws and rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the interstate commission created herein are the formation of public policies and are therefore public business.

Article II

Definitions

(a) As used in this compact, unless the context clearly requires a different construction:

(i) "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute or operation of law;

(ii) "By-laws" mean those by-laws established by the interstate commission for its governance or for directing or controlling the interstate commission's actions or conduct;

(iii) "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact;

(iv) "Compacting state" means any state which has enacted the enabling legislation for this compact;

(v) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact;

(vi) "Interstate commission" means the interstate commission for adult offender supervision established by this compact;

(vii) "Member" means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner;

(viii) "Noncompacting state" means any state which has not enacted the enabling legislation for this compact;

(ix) "Offender" means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies;

(x) "Person" means any individual, corporation, business enterprise or other legal entity, either public or private;

(xi) "Rules" means acts of the interstate commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the interstate commission, which shall have the force and effect of law in the compacting states;

(xii) "State" means a state of the United States, the District of Columbia and any other territorial possessions of the United States; and

(xiii) "State council" means the resident members of the state council for interstate adult offender supervision created by each state under Article III of this compact.

Article III

The Compact Commission

(a) The compacting states hereby create the "interstate commission for adult offender supervision." The interstate commission shall be a body corporate and joint agency of the compacting states. The interstate commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(b) The interstate commission shall consist of commissioners selected and appointed by resident members of a state council for interstate adult offender supervision for each state.

(c) In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners but who are members of interested organizations; such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All noncommissioner members of the interstate commission shall be ex-officio (nonvoting) members. The interstate commission may provide in its by-laws for such additional, ex-officio, nonvoting members as it deems necessary.

(d) Each compacting state represented at any meeting of the interstate commission is entitled to one (1) vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the interstate commission. The interstate commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of twenty-seven (27) or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(e) The interstate commission shall establish an executive committee which shall include commission officers, members and others as shall be determined by the by-laws. The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking and amendment to the compact. The executive committee oversees the day-to-day activities managed by the executive director and interstate commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and as directed by the interstate commission and performs other duties as directed by the interstate commission or set forth in the by-laws.

Article IV

The State Council

Each member state shall create a state council for interstate adult offender supervision which shall be responsible for the appointment of the commissioner who shall serve on the interstate commission from that state. Each state council shall appoint as its commissioner the compact administrator from that state to serve on the interstate commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership shall consist of one (1) member of the legislature appointed on an alternating basis by the president of the senate and speaker of the house, with the president appointing the first member. The judicial planning and administrative council shall appoint one (1) member. There shall be one (1) representative of victims groups and two (2) members from the executive branch appointed by the governor. The appointments shall be made for two (2) year terms beginning on the enactment of the interstate compact for adult offender supervision into law by the thirty-fifth jurisdiction or July 1, 2001, whichever date occurs later. The department of corrections shall provide support for the council and expenses as provided for in W.S. 9-3-102 and 9-3-103. Each compacting state retains the right to determine the qualifications of the compact administrator who shall be appointed by the governor. In addition to appointment of its commissioner to the national interstate commission, each state council shall exercise oversight and advocacy concerning its participation in interstate commission activities and other duties as may be determined by each member state, including but not limited to, development of policy concerning operations and procedures of the compact within that state.

Article V

Powers and Duties of the Interstate Commission

(a) The interstate commission shall have the following powers:

(i) To adopt a seal and suitable by-laws governing the management and operation of the interstate commission;

(ii) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(iii) To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any by-laws adopted and rules promulgated by the compact commission;

(iv) To enforce compliance with compact provisions, interstate commission rules and by-laws, using all necessary and proper means, including but not limited to, the use of judicial process;

(v) To establish and maintain offices;

(vi) To purchase and maintain insurance and bonds;

(vii) To borrow, accept or contract for services of personnel, including but not limited to, members and their staffs;

(viii) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder;

(ix) To elect or appoint such officers, attorneys, employees, agents or consultants and to fix their compensation, define their duties and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel;

(x) To accept any and all donations and grants of money, equipment, supplies, materials and services and to receive, utilize and dispose of same;

(xi) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal or mixed;

(xii) To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

(xiii) To establish a budget and make expenditures and levy dues as provided in Article X of this compact;

(xiv) To sue and be sued;

(xv) To provide for dispute resolution among compacting states;

(xvi) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

(xvii) To report annually to the legislatures, governors, judiciary and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission;

(xviii) To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity; and

(xix) To establish uniform standards for the reporting, collecting and exchanging of data.

Article VI

Organization and Operation of the Interstate Commission

(a) Section A. By-laws. The interstate commission shall, by a majority of the members, within twelve (12) months of the first interstate commission meeting, adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to: establishing the fiscal year of the interstate commission; establishing an executive committee, such other committees as may be necessary and providing reasonable standards and procedures:

(i) For the establishment of committees;

(ii) Governing any general or specific delegation of any authority or function of the interstate commission;

(iii) Providing reasonable procedures for calling and conducting meetings of the interstate commission and ensuring reasonable notice of each such meeting; establishing the titles and responsibilities of the officers of the interstate commission; providing reasonable standards and procedures for the establishment of the personnel policies and programs of the interstate commission. Notwithstanding any civil service or other similar laws of any compacting state, the by-laws shall exclusively govern the personnel policies and programs of the interstate commission;

(iv) Providing a mechanism for winding up the operations of the interstate commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations;

(v) Providing transition rules for "start up" administration of the compact; and

(vi) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

(b) Section B. Officers and staff:

(i) The interstate commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the by-laws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission;

(ii) The interstate commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission, and hire and supervise such other staff as may be authorized by the interstate commission, but shall not be a member.

(c) Section C. Corporate records of the interstate commission. The interstate commission shall maintain its corporate books and records in accordance with the by-laws.

(d) Section D. Qualified immunity, defense and indemnification:

(i) The members, officers, executive director and employees of the interstate commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person. The interstate commission shall defend the commissioner of a compacting state, or his representatives or employees or the interstate commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities; provided, that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person;

(ii) The interstate commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees or the interstate commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

Article VII

Activities of the Interstate Commission

(a) The interstate commission shall meet and take such actions as are consistent with the provisions of this compact.

(b) Except as otherwise provided in this compact and unless a greater percentage is required by the by-laws, in order to constitute an act of the interstate commission, such act shall have been taken at a meeting of the interstate commission and shall have received an affirmative vote of a majority of the members present.

(c) Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a state council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The by-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

(d) The interstate commission shall meet at least once during each calendar year. The chairperson of the interstate commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

(e) The interstate commission's by-laws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the interstate commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(f) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission shall promulgate rules consistent with the principles contained in the "Government in Sunshine Act", 5 U.S.C. 552(b), as may be amended. The interstate commission and any of its committees may close a meeting to the public where it determines by two-thirds (2/3) vote that an open meeting would be likely to:

(i) Relate solely to the interstate commission's internal personnel practices and procedures;

(ii) Disclose matters specifically exempted from disclosure by statute;

(iii) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(iv) Involve accusing any person of a crime or formally censuring any person;

(v) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(vi) Disclose investigatory records compiled for law enforcement purposes;

(vii) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the interstate commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(viii) Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity; or

(ix) Specifically relate to the interstate commission's issuance of a subpoena or its participation in a civil action or proceeding.

(g) For every meeting closed pursuant to this provision, the interstate commission's chief legal officer shall publicly certify that, in his opinion, the meeting may be closed to the public and shall reference each relevant exemptive provision. The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

(h) The interstate commission shall collect standardized data concerning the interstate movement of offenders as directed through its by-laws and rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

Article VIII

Rulemaking Functions of the Interstate Commission

(a) The interstate commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states;

(b) Rulemaking shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C.S. 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C.S. app. 2, 1 et seq., as may be amended (hereinafter "APA"). All rules and amendments shall become binding as of the date specified in each rule or amendment.

(c) If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

(d) When promulgating a rule, the interstate commission shall:

(i) Publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule:

(A) Allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available;

(B) Provide an opportunity for an informal hearing; and

(C) Promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

(e) Not later than sixty (60) days after a rule is promulgated, any interested person may file a petition in the United States district court for the District of Columbia or in the federal district court where the interstate commission's principal office is located for judicial review of such rule. If the court finds that the interstate commission's action is not supported by substantial evidence, (as defined in the APA), in the rulemaking record, the court shall hold the rule unlawful and set it aside.

(f) Subjects to be addressed within twelve (12) months after the first meeting must at a minimum include:

(i) Notice to victims and opportunity to be heard;

(ii) Offender registration and compliance;

(iii) Violations/returns;

(iv) Transfer procedures and forms;

(v) Eligibility for transfer;

(vi) Collection of restitution and fees from offenders;

(vii) Data collection and reporting;

(viii) The level of supervision to be provided by the receiving state;

(ix) Transition rules governing the operation of the compact and the interstate commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

(x) Mediation, arbitration and dispute resolution.

(g) The existing rules governing the operation of the previous compact superceded by this act shall be null and void twelve (12) months after the first meeting of the interstate commission created hereunder.

(h) Upon determination by the interstate commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than ninety (90) days after the effective date of the rule.

Article IX

Oversight, Enforcement and Dispute Resolution by the Interstate Commission

(a) Section A. Oversight:

(i) The interstate commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states;

(ii) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the interstate commission, the interstate commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes.

(b) Section B. Dispute resolution:

(i) The compacting states shall report to the interstate commission on issues or activities of concern to them and cooperate with and support the interstate commission in the discharge of its duties and responsibilities;

(ii) The interstate commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and noncompacting states;

(iii) The interstate commission shall enact a by-law or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(c) Section C. Enforcement.

The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII, section B, of this compact.

Article X

Finance

(a) The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(b) The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

(c) The interstate commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d) The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

Article XI

Compacting States, Effective Date and Amendment

(a) Any state, as defined in article II of this compact, is eligible to become a compacting state. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five (35) of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in interstate commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

(b) Amendments to the compact may be proposed by the interstate commission for enactment by the compacting states. No amendment shall become effective and binding upon the interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

Article XII

Withdrawal, Default, Termination and Judicial Enforcement

(a) Section A. Withdrawal:

(i) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided, that a compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute which enacted the compact into law;

(ii) The effective date of withdrawal is the effective date of the repeal;

(iii) The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof;

(iv) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal;

(v) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

(b) Section B. Default:

(i) If the interstate commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the by-laws or any duly promulgated rules, the interstate commission may impose any or all of the following penalties:

(A) Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the interstate commission;

(B) Remedial training and technical assistance as directed by the interstate commission; suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted. Immediate notice of suspension shall be given by the interstate commission to the governor, the chief justice or chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature and the state council.

(ii) The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, interstate commission by-laws or duly promulgated rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission on the defaulting state pending a cure of the default. The interstate commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the interstate commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of suspension. Within sixty (60) days of the effective date of termination of a defaulting state, the interstate commission shall notify the governor, the chief justice or chief judicial officer, the majority and minority leaders of the defaulting state's legislature and the state council of such termination;

(iii) The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination;

(iv) The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the interstate commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission pursuant to the rules.

(c) Section C. Judicial enforcement. The interstate commission may, by majority vote of the members, initiate legal action in the United States district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

(d) Section D. Dissolution of compact:

(i) The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one (1) compacting state;

(ii) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, the business and affairs of the interstate commission shall be wound up and any surplus funds shall be distributed in accordance with the by-laws.

Article XIII

Severability and Construction

(a) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of this compact shall be liberally constructed to effectuate its purposes.

Article XIV

Binding Effect of Compact and Other Laws

(a) Section A. Other laws:

(i) Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact;

(ii) All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

(b) Section B. Binding effect of the compact:

(i) All lawful actions of the interstate commission, including all rules and by-laws promulgated by the interstate commission, are binding upon the compacting states;

(ii) All agreements between the interstate commission and the compacting states are binding in accordance with their terms;

(iii) Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding such meaning or interpretation;

(iv) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the interstate commission shall be ineffective and the obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.



7-13-424. Medical parole; conditions.

7-13-424. Medical parole; conditions.

(a) Notwithstanding any other provision of law restricting the grant of parole, except for inmates sentenced to death or life imprisonment without parole, the board may grant a medical parole to any inmate meeting the conditions specified in this section. The board shall consider a medical parole upon receipt of written certification by a licensed treating physician that, within a reasonable degree of certainty, one (1) of the following circumstances exist:

(i) The inmate has a serious incapacitating medical need which requires treatment that cannot reasonably be provided while confined in a state correctional facility;

(ii) The inmate is incapacitated by age to the extent that deteriorating physical or mental health substantially diminishes the ability of the inmate to provide self-care within the environment of a correctional facility;

(iii) The inmate is permanently physically incapacitated as the result of an irreversible injury, disease or illness which makes significant physical activity impossible, renders the inmate dependent on permanent medical intervention for survival or confines the inmate to a bed, wheelchair or other assistive device where his mobility is significantly limited; or

(iv) The inmate suffers from a terminal illness caused by injury or disease which is predicted to result in death within twelve (12) months of the application for parole.

(b) The board may only grant a medical parole if it first determines:

(i) That, based on a review of all available information, one (1) or more of the conditions specified in subsection (a) of this section exists;

(ii) That the inmate is not likely to abscond or violate the law if released;

(iii) That living arrangements are in place in the community and sufficient resources are available to meet the inmate's living and medical needs and expenses; and

(iv) That the inmate does not have a medical condition that would endanger public health, safety or welfare if the inmate were released, or that the inmate's proposed living arrangements would protect the public health, safety or welfare from any threat of harm the inmate's medical condition may pose.

(c) Upon the board's request, an independent medical evaluation by a licensed physician shall be conducted, provided to the board and paid for by the department.

(d) The board shall provide the prosecuting attorney and the sentencing court with prior notice of, and the opportunity to provide input regarding, a medical parole hearing for an inmate who is otherwise ineligible for parole.

(e) The board shall impose terms and conditions of parole as it deems necessary, including but not limited to requiring periodic medical progress reports at intervals of not more than six (6) months, in granting a medical parole. A medical parole may be revoked if the parolee violates a condition of parole or if the medical condition which was the basis for the grant of parole no longer exists or has been ameliorated to the extent that the justification for medical parole no longer exists.






ARTICLE 5 - CONTINUATION OF EMPLOYMENT DURING PROBATION

7-13-501. Power of court to allow; confinement when not working.

7-13-501. Power of court to allow; confinement when not working.

As a condition of probation in any misdemeanor case, or as a condition of probation granted under W.S. 7-13-107(b)(ii), the sentencing court may allow an employed defendant to continue to work at his employment and provide that when the defendant is not employed, and between the hours or periods of his employment, he shall be confined in the county jail. As a condition of special treatment under this section, the court shall require the defendant to pay a reasonable amount for room and board as determined by the sheriff.



7-13-502. Repealed by Laws 1995, ch. 122, 3.

7-13-502. Repealed by Laws 1995, ch. 122, 3.



7-13-503. Work arrangement in another county.

7-13-503. Work arrangement in another county.

The court may by order authorize the sheriff of the county in which probation is granted to arrange with another sheriff for the defendant granted probation under W.S. 7-13-501 to work at his employment in the other county, and to be confined in the county jail of the other county between the hours or periods when he is not working at his employment.



7-13-504. Persons committed for contempt of court.

7-13-504. Persons committed for contempt of court.

A person committed to the county jail for contempt of court may be granted probation to continue his employment as provided by W.S. 7-13-501.






ARTICLE 6 - PERSONS CONVICTED OF CERTAIN SEX CRIMES

7-13-601. Repealed by Laws 1987, ch. 41, 1.

7-13-601. Repealed by Laws 1987, ch. 41, 1.



7-13-602. Repealed by Laws 1987, ch. 41, 1.

7-13-602. Repealed by Laws 1987, ch. 41, 1.



7-13-603. Repealed by Laws 1987, ch. 41, 1.

7-13-603. Repealed by Laws 1987, ch. 41, 1.



7-13-604. Repealed by Laws 1987, ch. 41, 1.

7-13-604. Repealed by Laws 1987, ch. 41, 1.



7-13-605. Repealed by Laws 1987, ch. 41, 1.

7-13-605. Repealed by Laws 1987, ch. 41, 1.



7-13-606. Repealed by Laws 1987, ch. 41, 1.

7-13-606. Repealed by Laws 1987, ch. 41, 1.



7-13-607. Repealed by Laws 1987, ch. 41, 1.

7-13-607. Repealed by Laws 1987, ch. 41, 1.



7-13-608. Repealed by Laws 1987, ch. 41, 1.

7-13-608. Repealed by Laws 1987, ch. 41, 1.



7-13-609. Repealed by Laws 1987, ch. 41, 1.

7-13-609. Repealed by Laws 1987, ch. 41, 1.



7-13-610. Repealed by Laws 1987, ch. 41, 1.

7-13-610. Repealed by Laws 1987, ch. 41, 1.



7-13-611. Repealed by Laws 1987, ch. 41, 1.

7-13-611. Repealed by Laws 1987, ch. 41, 1.



7-13-612. Repealed by Laws 1987, ch. 41, 1.

7-13-612. Repealed by Laws 1987, ch. 41, 1.



7-13-613. Repealed by Laws 1987, ch. 41, 1.

7-13-613. Repealed by Laws 1987, ch. 41, 1.



7-13-614. Repealed by Laws 1987, ch. 41, 1.

7-13-614. Repealed by Laws 1987, ch. 41, 1.






ARTICLE 7 - FURLOUGH PROGRAMS

7-13-701. Definitions; establishment of programs.

7-13-701. Definitions; establishment of programs.

(a) As used in this section:

(i) "Department" means the state department of corrections;

(ii) "Compassionate leave" means a temporary release to visit a member of the inmate's immediate family who is in danger of death, or to attend the funeral services or other last rites of a member of the inmate's immediate family;

(iii) "Immediate family member" means a spouse, child, parent, brother or sister.

(b) The department may adopt reasonable rules and regulations which will provide for a reentry furlough program for inmates of any state penal institution. The reentry furlough program shall be designed for inmates who are about to be released on parole or final discharge from imprisonment to aid in their reintegration as productive members of society. The program may provide for escorted or unescorted temporary leaves of absence from the institution for purposes of:

(i) Securing community living arrangements;

(ii) Job interviews with prospective employers;

(iii) Learning or relearning necessary living skills; and

(iv) Other purposes, consistent with the public interest, necessary for the inmate's successful reintegration into society.

(c) The department may adopt reasonable rules and regulations which will establish a furlough program to provide for escorted or unescorted temporary leaves of absence from any state penal institution for purposes of:

(i) Maintaining the prisoner's relationship with immediate family members; and

(ii) Providing for compassionate leaves.



7-13-702. Escape.

7-13-702. Escape.

An inmate is deemed guilty of escape from official detention and shall be punished as provided by W.S. 6-5-206(a)(i) if, without proper authorization, he fails to remain within the extended limits of his confinement, the location he has been furloughed to, or fails or neglects to return within the time prescribed or when ordered to do so to the institution from which he received a furlough pursuant to W.S. 7-13-701.






ARTICLE 8 - PARDONS AND REPRIEVES

7-13-801. Application for reprieve; conditions; acceptance and filing.

7-13-801. Application for reprieve; conditions; acceptance and filing.

(a) An application for a reprieve shall be made to the governor and shall contain:

(i) The name of the person seeking the reprieve;

(ii) The offense for which he was convicted;

(iii) The date and place of the conviction;

(iv) The sentence imposed;

(v) The sentence served;

(vi) Any subsequent arrests, criminal charges, convictions or sentences; and

(vii) Any other pertinent information the governor may request.

(b) The governor's warrant granting a reprieve shall list any conditions upon which the reprieve is granted. The person accepting the reprieve shall agree in writing to any conditions contained in the warrant.

(c) The warrant of reprieve with the acceptance signed by the person granted the reprieve shall be filed with the clerk of the sentencing court as a part of the record in the case.



7-13-802. Confinement of reprieved persons.

7-13-802. Confinement of reprieved persons.

The governor may require as a condition of the reprieve that the person reprieved be confined in a state penal institution during the period of the reprieve.



7-13-803. Manner of applying for pardon.

7-13-803. Manner of applying for pardon.

Application for the pardon of any person convicted of a felony shall be made in the manner and under the restrictions prescribed in W.S. 7-13-803 through 7-13-806.



7-13-804. Contents of application for pardon; notice to district attorney.

7-13-804. Contents of application for pardon; notice to district attorney.

(a) A person convicted of a felony may apply to the governor for a pardon. The application shall contain:

(i) The name of the person seeking the pardon;

(ii) The offense for which he was convicted;

(iii) The date and place of the conviction;

(iv) The sentence imposed;

(v) The sentence served;

(vi) Any subsequent arrests, criminal charges, convictions or sentences; and

(vii) Any pertinent information the governor may request such as parole and community correctional program records.

(b) The governor shall give notice of the application to the district attorney of the county in which the applicant was indicted or informed against at least three (3) weeks before the application is considered by the governor.



7-13-805. Statement of district attorney following notice of pardon application.

7-13-805. Statement of district attorney following notice of pardon application.

Within ten (10) days after receiving the notice required by W.S. 7-13-804(b), the district attorney for the county in which the applicant was indicted or informed against shall forward to the governor a statement setting forth the time of the trial and conviction, the date and term of the sentence, the crime of which the person was convicted and any circumstances in aggravation or extenuation which appeared in the trial and sentencing of the person.



7-13-806. Certification that applicant for pardon in danger of death.

7-13-806. Certification that applicant for pardon in danger of death.

When a physician certifies to the governor that the applicant for pardon is in imminent danger of death and the department of corrections recommends to the governor that the person be pardoned, the requirements of W.S. 7-13-803 through 7-13-805 do not apply.



7-13-807. Commutation of death sentences.

7-13-807. Commutation of death sentences.

Pursuant to article 3, section 53 of the Wyoming constitution, a death sentence may be commuted to a sentence of life imprisonment without parole but that sentence shall not be subject to further commutation.






ARTICLE 9 - EXECUTION OF DEATH SENTENCE

7-13-901. Notice that convict lacks requisite mental capacity.

7-13-901. Notice that convict lacks requisite mental capacity.

(a) As used in W.S. 7-13-901 through 7-13-903:

(i) "Court" means the district court which has sentenced a convict to punishment of death;

(ii) "Designated examiner" means a licensed psychiatrist or the combination of a licensed physician and a licensed psychologist who act in concert;

(iii) "Facility" means the Wyoming state hospital or other facility designated by the court which can adequately provide for the security, examination or treatment of the convict;

(iv) "Custodian" means the sheriff, warden, or head of any facility in which the convict is being held pending execution of the death sentence;

(v) "Requisite mental capacity" means the ability to understand the nature of the death penalty and the reasons it was imposed.

(b) If it appears to any custodian or other interested person that any convict sentenced to the punishment of death does not have the requisite mental capacity, the custodian or interested person shall immediately give notice in writing to the court.

(c) Notice to the court under subsection (b) of this section shall be detailed and accompanied by all psychiatric or psychological reports or evaluations made of the convict since the imposition of the death sentence.



7-13-902. Examination of convict to determine mental capacity; hearing; finding of court.

7-13-902. Examination of convict to determine mental capacity; hearing; finding of court.

(a) If the court finds from the notice in W.S. 7-13-901(b) that there is reasonable cause to believe that the convict does not have the requisite mental capacity, the court shall stay the execution and order an examination of the convict by a designated examiner. The order may direct examination at the place of confinement or at any other designated facility.

(b) If the order provides for examination at a designated facility, commitment to that facility for the study of the mental condition of the convict shall continue no longer than a thirty (30) day period.

(c) Upon completion of the examination of the convict the designated examiner shall provide a report in writing to the court of his:

(i) Detailed findings; and

(ii) Opinion as to whether the convict has the requisite mental capacity and, if the convict does not have the requisite mental capacity, the probable duration of that incapacity.

(d) The clerk of court shall deliver copies of the report to the attorney general and the district attorney and to the convict or his counsel. Within five (5) days after receiving the copy of the report, the convict, his counsel or the state may upon written request obtain an order granting them an examination of the convict by a designated examiner of their own choosing. If such an examination is ordered, a report conforming to the requirements of subsection (c) of this section shall be furnished to the court and to the opposing party.

(e) If the state, the convict or his counsel does not contest the opinion referred to in subsection (c) of this section, the court may make a determination and finding of record on the basis of the report filed or may hold a hearing on its own motion. If the opinion is contested, the court shall conduct a hearing at which the report or reports may be received in evidence. The parties may summon and cross-examine the persons who provided the report or rendered opinions contained therein and offer evidence upon the issue of the convict's requisite mental capacity.

(f) If the court finds by clear and convincing evidence that the convict does not have the requisite mental capacity, the judge shall suspend the execution of the convict until a time when it is found that the convict has the requisite mental capacity.

(g) Upon the court finding that the convict does not have the requisite mental capacity, the court shall issue notice thereof to the convict, the governor, the attorney general and the district attorney.

(h) Unless the convict is represented by counsel, the court shall appoint an attorney to represent him.

(j) During the hearing, the convict shall have an opportunity to be heard either personally or through his counsel. Counsel for the convict may introduce any relevant evidence bearing upon the convict's requisite mental capacity.

(k) If the court finds that the convict has the requisite mental capacity, the court shall issue an order detailing its findings and conclusions and appointing a time for the convict's execution.



7-13-903. Suspension of execution of convict lacking requisite mental capacity; periodic reexaminations; subsequent proceedings.

7-13-903. Suspension of execution of convict lacking requisite mental capacity; periodic reexaminations; subsequent proceedings.

(a) If the court finds that the convict does not have the requisite mental capacity, the judge shall suspend the execution of the convict. Thereafter a designated examiner shall reexamine the convict at least every twelve (12) months at the direction of the court. After two (2) annual examinations the court may suspend reexamination of the convict.

(b) When the designated examiner determines after examination required by this section that the conditions justifying the suspension of the execution of the death sentence no longer exist, he shall immediately report his determination to the court. The court shall commence a new hearing according to W.S. 7-13-902.



7-13-904. Method of execution.

7-13-904. Method of execution.

(a) When sentence of death is imposed by the court in any criminal case, the punishment of death shall be executed by the administration of a continuous intravenous injection of a lethal quantity of an ultra-short-acting barbiturate, alone or in combination with a chemical paralytic agent and potassium chloride, or other equally effective substance or substances sufficient to cause death, until death is pronounced by a licensed physician according to accepted standards of medical practice. The sentence of death shall be executed within the time prescribed by law, unless, for cause shown, the court or governor extends the time. Administration of the injection does not constitute the practice of medicine.

(b) If the execution of the sentence of death as provided in subsection (a) of this section is held unconstitutional, the sentence of death shall be executed by the administration of lethal gas within the time prescribed by law unless for cause shown, the court or the governor extends the time.



7-13-905. Place and time; supervision.

7-13-905. Place and time; supervision.

(a) A sentence of death shall be executed within the confines of a state penal institution designated by the director of the department of corrections, before the hour of sunrise on the day specified in the warrant which shall not be less than thirty (30) days after the date of the judgment.

(b) The execution shall be carried out under the supervision and direction of the director of the department of corrections.



7-13-906. Issuance and delivery of warrant.

7-13-906. Issuance and delivery of warrant.

Whenever a person is sentenced to death, the judge passing sentence shall issue a warrant, signed by the judge and attested by the clerk under the seal of the court, reciting the conviction and sentence and fixing a date of execution. The warrant shall be directed to the director of the department of corrections and shall be delivered by the sheriff at the time the prisoner is delivered to the state penal institution designated by the director.



7-13-907. Confinement pending execution; visitors.

7-13-907. Confinement pending execution; visitors.

(a) The administrator of the state penal institution shall keep a person sentenced to death in solitary confinement until execution of the death penalty, except the following persons shall be allowed reasonable access to the prisoner:

(i) The prisoner's physician and lawyers;

(ii) Relatives and spiritual advisers of the prisoner; and

(iii) Persons involved in examining a prisoner believed to be pregnant or mentally unfit to proceed with the execution of the sentence.



7-13-908. Witnesses.

7-13-908. Witnesses.

(a) Only the following witnesses may be present at the execution:

(i) The director of the department of corrections and any persons deemed necessary to assist him in conducting the execution;

(ii) Two (2) physicians, including the prison physician;

(iii) The spiritual advisers of the prisoner;

(iv) The penitentiary chaplain;

(v) The sheriff of the county in which the prisoner was convicted; and

(vi) Not more than ten (10) relatives or friends requested by the prisoner.



7-13-909. Setting of new execution date following unexecuted sentence.

7-13-909. Setting of new execution date following unexecuted sentence.

If for any reason a sentence of death has not been executed and remains in force, the court in which sentence was pronounced, on application of the district attorney, shall, if no legal reason exists for not proceeding with the execution of the sentence, enter an order setting a new date for the execution of the sentence, which shall not be less than thirty (30) days from the date of the order. The court may order the prisoner to be brought before it or, if the prisoner is at large, issue a warrant for the prisoner's arrest. The court shall also issue a new warrant directed to the director of the department of corrections to carry out the execution of the sentence as provided by W.S. 7-13-906.



7-13-910. Suspension until specified day or temporary reprieve; return of warrant.

7-13-910. Suspension until specified day or temporary reprieve; return of warrant.

(a) If execution of sentence is suspended until a specified day or if a temporary reprieve is granted until a specified day, the fact of the suspension or reprieve shall be noted on the warrant. On the arrival of the specified day the director of the department of corrections shall proceed with the execution without the necessity for the issuance of a new warrant.

(b) In all cases, the director of the department of corrections shall make a return upon the warrant to the court which sentenced the prisoner.



7-13-911. Suspension to permit review; confinement; return to county for retrial.

7-13-911. Suspension to permit review; confinement; return to county for retrial.

(a) A prisoner sentenced to death whose sentence is suspended pending an appeal shall be confined in a state penal institution designated by the director of the department of corrections during the period of suspension.

(b) If the prisoner is granted a new trial he shall be returned to the jail of the county in which he was originally convicted.



7-13-912. Inquiry concerning pregnancy of female prisoner.

7-13-912. Inquiry concerning pregnancy of female prisoner.

(a) If there is good reason to believe that a female sentenced to death is pregnant, the director of the department of corrections shall immediately give written notice to the court in which the judgment of death was rendered and to the district attorney. The execution of the death sentence shall be suspended pending further order of the court.

(b) Upon receiving notice as provided in subsection (a) of this section, the court shall appoint a jury of three (3) physicians to inquire into the supposed pregnancy and to make a written report of their findings to the court.



7-13-913. Determination of court as to pregnancy; suspension of sentence.

7-13-913. Determination of court as to pregnancy; suspension of sentence.

(a) If the court determines the female is not pregnant, the director of the department of corrections shall execute the death sentence.

(b) If the court determines the female is pregnant, the court shall order the execution of the sentence suspended until it is determined that the female is no longer pregnant at which time the court shall issue a warrant appointing a new date for the execution of the sentence.



7-13-914. Transportation to penal institution.

7-13-914. Transportation to penal institution.

A prisoner sentenced to death shall be transported to the state penal institution designated by the director of the department of corrections at state expense.



7-13-915. Disposition of body.

7-13-915. Disposition of body.

The body of any prisoner who has been executed shall be decently buried at the expense of the state, unless the body is claimed by any relative or friend in which case the body may be delivered to the relative or friend for the purpose of burial.






ARTICLE 10 - YOUTHFUL OFFENDER PROGRAM

7-13-1001. Definitions.

7-13-1001. Definitions.

(a) As used in this article:

(i) "Department" means the department of corrections;

(ii) "Reduction of sentence" includes changing a sentence of incarceration to a grant of probation.



7-13-1002. Sentence reduction for youthful offenders.

7-13-1002. Sentence reduction for youthful offenders.

(a) The sentencing court may reduce the sentence of any convicted felon who:

(i) Is certified by the department as having successfully completed the youthful offender program under W.S. 7-13-1003; and

(ii) Makes application to the court within one (1) year after the individual began serving a sentence of incarceration at a state penal institution.



7-13-1003. Establishment of program; eligibility; rulemaking authority.

7-13-1003. Establishment of program; eligibility; rulemaking authority.

(a) The department shall adopt reasonable rules and regulations to establish a youthful offender program for inmates incarcerated in a state penal institution.

(b) In addition to any other eligibility requirements adopted by the department, an inmate is eligible for placement in the youthful offender program only if he:

(i) Is serving a sentence of imprisonment at a state penal institution for any offense other than a felony punishable by death or life imprisonment;

(ii) Has not attained the age of twenty-five (25) years;

(iii) Has not previously served a term of incarceration at any state or federal adult penal institution.

(c) The program created by the department shall include:

(i) Separation of program participants from the general inmate population;

(ii) Emphasis upon work and physical activity as a major element of the program.

(d) Participation by an inmate in the youthful offender program is a matter of grace and not of right. Approval of an inmate's participation in the program may be revoked by the department at any time if the inmate fails to comply with program requirements. The inmate shall not have any right to appeal the denial of his participation in the program.






ARTICLE 11 - INTENSIVE SUPERVISION PROGRAM

7-13-1101. Definitions.

7-13-1101. Definitions.

(a) As used in this article:

(i) "Department" means the department of corrections;

(ii) "Intensive supervision program" means a program established under W.S. 7-13-1102 which allows participants to live or work in the community under close supervision methods.



7-13-1102. Authority to establish programs; rulemaking authority.

7-13-1102. Authority to establish programs; rulemaking authority.

(a) The department is authorized to adopt reasonable rules and regulations to establish an intensive supervision program for probationers and parolees.

(b) An intensive supervision program established under this article may require:

(i) Electronic monitoring, regimented daily schedules or itineraries, house arrest, telephone contact, drug testing, curfew checks or other supervision methods which facilitate contact with supervisory personnel;

(ii) Community service work, family, educational or vocational counseling, treatment for substance abuse, mental health treatment and monitoring of restitution orders and fines previously imposed on the participant; and

(iii) Imposition of supervision fees to be paid by participants.

(c) Subject to legislative appropriation, the department may, by negotiation without competitive bid or by competitive bidding, contract with any governmental or nongovernmental entity to provide services required to carry out the provisions of this article.

(d) The department shall have general supervisory authority over all probationers and parolees participating in a program under this article.



7-13-1103. Program participation not a matter of right.

7-13-1103. Program participation not a matter of right.

(a) Participation in a program authorized by this article is a matter of grace and not of right.

(b) No person shall be allowed to participate in a program authorized by this article unless the person agrees in writing to abide by all the rules and regulations of the department relating to the operation of the program and agrees to submit to administrative sanctions which may be imposed under W.S. 7-13-1107.



7-13-1104. Program participation as a condition of parole.

7-13-1104. Program participation as a condition of parole.

(a) The state board of parole may, as a condition of parole, require a parolee to participate in a program established under this article, provided:

(i) Space and funding is available for the parolee's participation in the program; and

(ii) The department determines the person has a reasonable likelihood of successfully participating in the program.



7-13-1105. Placement of probationer in program by sentencing court.

7-13-1105. Placement of probationer in program by sentencing court.

(a) A sentencing court may, as a condition of probation, order that a defendant who has entered a plea of guilty or nolo contendere to or has been convicted of a felony, or any offense defined by subsection (c) of this section, participate in a program established under this article, provided:

(i) Space is available in the program;

(ii) The probationer agrees to participate in the program;

(iii) The department determines the person has a reasonable likelihood of successfully participating in the program; and

(iv) The legislature has specifically appropriated funds or other unencumbered funds are available to pay for the probationer's participation in the program.

(b) The department shall be responsible for including in the presentence report to the sentencing judge any recommendations for the utilization of a program created under this article.

(c) Subject to the conditions specified in paragraphs (a)(i) through (iv) of this section, participation in a program established under this article may be ordered for a defendant who has entered a plea of guilty or nolo contendere to or has been convicted of a violation of W.S. 6-2-510 or 6-2-511 or a violation of W.S. 6-4-404, or 6-2-504(a) or (b) if the defendant and the victim are household members as defined by W.S. 35-21-102(a)(iv).



7-13-1106. Program participation as an alternative to probation or parole revocation.

7-13-1106. Program participation as an alternative to probation or parole revocation.

(a) The department may, as an alternative to recommending revocation of probation or parole under W.S. 7-13-408, offer any probationer or parolee who is not already participating in an intensive supervision program the opportunity to participate in a program authorized under this article, provided:

(i) Space and funding is available for the person's participation in the program;

(ii) The department determines the person has a reasonable likelihood of successfully participating in the program;

(iii) The probationer or parolee agrees to participate in the program; and

(iv) In the case of a probationer, the department shall notify the sentencing court and the prosecuting attorney of the probationer's agreement to participate in an intensive supervision program.



7-13-1107. Administrative sanctions for program violations.

7-13-1107. Administrative sanctions for program violations.

(a) The department is authorized to establish by rule and regulation a system of administrative sanctions as an alternative to probation or parole revocation for probationers and parolees who violate the rules and restrictions of an intensive supervision program established under this article.

(b) Authorized sanctions may include:

(i) Loss or restriction of privileges;

(ii) Community service; and

(iii) Restrictions on personal liberty including:

(A) Detention in county jail for a period not exceeding thirty (30) days;

(B) Placement in a residential community correctional program for a period not to exceed sixty (60) days.

(c) The county sheriff shall house probationers and parolees committed to the county jail pursuant to this section. The cost of housing a program violator in the county jail shall be paid by the department at a per diem rate not to exceed the amount established by the department based on funds appropriated for housing of offenders.

(d) If any civil action is brought against any sheriff, his under sheriff, deputy, agent or employee, by reason of acts committed or allegedly committed in the performance of necessary duties in connection with the housing and care of a program violator under this section, the state shall indemnify and hold harmless the officers, agents or employees from all civil liability incurred or adjudged except punitive damage awards. Upon request, the state shall provide legal counsel at state expense to assist in the defense of any action referred to in this subsection.






ARTICLE 12 - TEEN COURT PROGRAM

7-13-1201. Short title.

7-13-1201. Short title.

This act shall be known and may be cited as the "Wyoming Teen Court Program".



7-13-1202. Definitions.

7-13-1202. Definitions.

(a) As used in this act:

(i) "Minor offense" means any crime punishable as a misdemeanor or the violation of any municipal ordinance, provided the maximum penalty authorized by law for the offense does not exceed imprisonment for more than six (6) months and a fine of not more than seven hundred fifty dollars ($750.00);

(ii) "Supervising court" means the municipal court or circuit court by whose order a teen court program is established pursuant to rules and regulations promulgated by the Wyoming supreme court;

(iii) "Teen" for the purposes of this act means a person who has attained the age of thirteen (13) years of age and is under the age of majority;

(iv) "Teen court" or "teen court program" means an alternative sentencing procedure under which regular court proceedings involving a teen charged with a minor offense may be deferred and subsequently dismissed on condition that the defendant participate fully in the teen court program and appear before a jury of teen peers for sentencing and that the defendant successfully complete the terms and conditions of the sentence imposed. This sentencing is in addition to the provisions of W.S. 7-13-301 and 35-7-1037;

(v) "This act" means W.S. 7-13-1201 through 7-13-1205.



7-13-1203. Authority to establish teen court program.

7-13-1203. Authority to establish teen court program.

(a) The Wyoming supreme court shall adopt rules and regulations governing teen court by July 1, 1996.

(b) In addition to any other power authorized, a municipal court judge, with the approval and consent of the governing body of the municipality, or any circuit court judge, with the approval and consent of the board of county commissioners, may by order establish a teen court program and training standards for participation in accordance with this act to provide a disposition alternative for teens charged with minor offenses.

(c) In any case involving the commission of a minor offense by a teen defendant, the supervising court may, without entering a judgment of guilt or conviction, defer further proceedings and order the defendant to participate in a teen court program, provided:

(i) The teen defendant, with the consent of, or in the presence of, the defendant's parents or legal guardian, enters a plea of guilty in open court to the offense charged;

(ii) The restitution amount, if any, owed to any victim has been determined by the supervising court;

(iii) The defendant requests on the record to participate in the teen court program and agrees that deferral of further proceedings in the action filed in the supervising court is conditioned upon the defendant's successful completion of the teen court program; and

(iv) The court determines that the defendant will benefit from participation in the teen court program.

(d) If the supervising court determines that the teen defendant has successfully completed the teen court program, the supervising court may discharge the defendant and dismiss the proceedings against him.

(e) If the defendant fails to successfully complete the prescribed teen court program, the supervising court shall enter an adjudication of guilt and conviction and proceed to impose sentence upon the defendant for the offense originally charged.

(f) Discharge and dismissal under this section shall be without adjudication of guilt and is not a conviction for any purpose. If the original offense charged was a traffic offense, the court shall, within thirty (30) days after the discharge and dismissal is entered, submit to the department of transportation an abstract of the record of the court evidencing the defendant's successful completion of the teen court program. The department shall maintain abstracts received under this subsection as provided by W.S. 31-5-1214(f).



7-13-1204. Program criteria.

7-13-1204. Program criteria.

(a) A teen court program may be established under this act in accordance with the following criteria:

(i) The judge of the teen court shall be the judge of the supervising court or an attorney admitted to practice in this state appointed by the supervising court to serve in a voluntary capacity and shall serve at the pleasure of the supervising court;

(ii) Procedures in teen court shall be established by order of the supervising court in conformance with the provisions of this act and shall be subject to any uniform procedures for teen courts as may be prescribed by the Wyoming supreme court;

(iii) The supervising court may authorize the use of its courtroom and other facilities by the teen court program during times when the courtroom and facilities are not required for the normal operations of the supervising court;

(iv) The teen defendant, as a condition of participation in the teen court program, may be required to pay a nonrefundable fee not to exceed ten dollars ($10.00). Fees collected under this paragraph by a municipal court shall be credited to the treasury of the municipality. Fees collected under this paragraph by a circuit court shall be credited to the treasury of the county;

(v) The teen court program may involve teens serving as voluntary teen court members in various capacities including, but not limited to jurors, prosecutor-advocates, defender-advocates, bailiffs, clerks and supervisory duties;

(vi) Every teen defendant appearing in teen court shall be accompanied by a parent or guardian;

(vii) The teen court jury shall impose restitution, if any, in the amount established by the supervising court;

(viii) The supervisory court, in accordance with the rules and regulations promulgated by the Wyoming supreme court, shall establish a range of sentencing alternatives for any case referred to teen court. Sentencing alternatives shall include, but not be limited to:

(A) Community service as authorized by the supervising court;

(B) Mandatory participation in law related education classes, appropriate counseling, treatment or other education programs;

(C) Require the teen defendant to participate as a juror or other teen court member in proceedings involving teen defendants;

(D) Fines, not to exceed the statutory amount.

(ix) The teen court jury shall not have the power to impose a term of imprisonment.



7-13-1205. Juvenile courts authorized to establish teen court program.

7-13-1205. Juvenile courts authorized to establish teen court program.

(a) Notwithstanding any other provision of the Juvenile Justice Act, W.S. 14-6-201 through 14-6-252, a juvenile court may establish and offer a teen court program substantially complying with the provisions of this act as an alternative to any disposition authorized by W.S. 14-6-229(d), provided:

(i) Participation in the teen court program shall be limited to teens charged under the Juvenile Court Act with having committed a minor offense and who have been adjudicated delinquent;

(ii) The juvenile and all parties to the proceeding, including any guardian ad litem appointed in the juvenile court proceeding to represent the best interests of the juvenile, consent to the juvenile's participation in the teen court program;

(iii) The juvenile and the juvenile's parents or guardian waive any rights to confidentiality otherwise available under the Juvenile Court Act; and

(iv) The juvenile court finds that participation in the teen court program would be in the best interest of the juvenile.






ARTICLE 13 - ADDICTED OFFENDER ACCOUNTABILITY

7-13-1301. Definitions.

7-13-1301. Definitions.

(a) As used in W.S. 7-13-1301 through 7-13-1304:

(i) "Adequate treatment alternative" is a community program certified under rules adopted by the department of health for purposes of providing substance abuse and other related services to criminal offenders. The program shall provide the level of services required of the offender being referred, be certified by the department of health to treat the criminal justice population and shall include protections, including psychological testing and frequent chemical drug testing that can be reasonably relied upon to protect the public safety and to hold the offender accountable;

(ii) "Community facility or program" means a community based or community-oriented facility or program which is operated either by a unit of local government or by a nongovernmental agency which provides substance abuse treatment and other necessary programs, services and monitoring to aid offenders in obtaining and holding regular employment, in enrolling in and maintaining academic courses or participating in vocational training programs, in utilizing the resources of the community in meeting their personal and family needs and in participating in other specialized treatment programs existing within the state. These services may be provided directly or through referrals to other programs;

(iii) "Convicted" means an unvacated determination of guilt by any court having legal jurisdiction of the offense and from which no appeal is pending and includes pleas of guilty and nolo contendere. For purposes of W.S. 7-13-1302 only, "convicted" shall include dispositions pursuant to W.S. 7-13-301, 7-13-302(a), 35-7-1037 or deferred prosecutions when ordered. Otherwise, for purposes of this act, "convicted" shall not include dispositions pursuant to W.S. 7-13-301, 7-13-302(a), 35-7-1037 or deferred prosecutions;

(iv) "Qualified offender" means a person convicted of a felony whom the court finds has a need for alcohol or other drug treatment. The payment amount required of the offender for treatment shall be based on the ability of the offender to pay as established on a sliding fee scale pursuant to rules and regulations adopted by the department of health and may, at the discretion of the court, be paid through delayed or installment payments. In determining an offender's ability to pay the court may consider present circumstances as well as reasonable future potential;

(v) "Substance abuse assessment" means an evaluation conducted by a qualified person using practices and procedures approved by the department of health to determine whether a person has a need for alcohol or other drug treatment and the level of treatment services required to treat that person;

(vi) "Violent felony" means murder, manslaughter, kidnapping, sexual assault in the first or second degree, robbery, aggravated assault, aircraft hijacking, arson in the first or second degree or aggravated burglary;

(vii) "This act" means W.S. 7-13-1301 through 7-13-1304.

(b) For purposes of this act "incarceration" or "incarcerated" shall not include periods of confinement allowed under the provisions of W.S. 7-13-1102 or 7-13-1107(b).



7-13-1302. Substance abuse assessment required.

7-13-1302. Substance abuse assessment required.

All persons convicted of a third misdemeanor under W.S. 31-5-233(e) or a felony shall receive, as a part of a presentence report, a substance abuse assessment. The cost of the substance abuse assessment shall be assessed to and paid by the offender. A person who has undergone a substance abuse assessment pursuant to W.S. 31-5-233(e) may receive a second assessment under this section if the court finds that enough time has passed to make the first assessment inaccurate.



7-13-1303. Suspended sentence for qualified offenders.

7-13-1303. Suspended sentence for qualified offenders.

(a) Except as provided in subsection (c) of this section, notwithstanding any other provision of law, qualified offenders may be placed on probation under W.S. 7-13-301, receive a suspended sentence under W.S. 7-13-302(a) or placed on probation under W.S. 35-7-1037. The sentence or probation order shall set forth the terms of a treatment program based upon the substance abuse assessment and any other terms and conditions as the court may deem appropriate under the circumstances, and require the offender to satisfactorily complete the treatment program. The court shall include in the sentence or probation order any provisions necessary to reasonably protect the health of the offender.

(b) The treatment provider shall be required to report to the court, the prosecuting attorney, probation officer and counsel representing the offender not less than once per month on the offender's progress in meeting the requirements of the sentence and the program.

(c) A qualified offender or person sentenced under this act may be incarcerated if the court concludes on the basis of the evidence that:

(i) No adequate treatment alternative exists;

(ii) Under the facts of the case, the interests of justice require a period of incarceration; provided however, under the circumstances, a portion of the sentence may be suspended under the conditions set forth in subsection (a) of this section;

(iii) The offender refuses to agree to participate in the court ordered treatment program or fails to satisfactorily complete the court ordered treatment program; or

(iv) The offender commits a felony, sells or otherwise delivers controlled substances while in a program pursuant to this section, or engages in other behavior that poses an unreasonable risk to public safety while in the program. Notwithstanding any other provision of law, in the absence of the commission of these acts, those programs and sanctions set forth in W.S. 7-13-1102 and 7-13-1107(b) may be used at the discretion of the probation officer or court to address other violations of the sentencing or probation order.

(d) In the event probation is revoked, the court may impose one (1) or more of the sanctions set forth in W.S. 7-13-1102 or 7-13-1107(b) unless the court, in its sole discretion, finds that another disposition, including imprisonment, is necessary under the facts of the case.



7-13-1304. Rebuttable presumption in violent crime or delivery of controlled substance cases.

7-13-1304. Rebuttable presumption in violent crime or delivery of controlled substance cases.

If a person has been convicted of a violent felony or delivery or unlawful manufacture of a controlled substance under W.S. 35-7-1031, there is a rebuttable presumption that the person is not a "qualified offender" for purposes of sentencing under this act. This presumption may be rebutted by clear and convincing evidence that the person who is an otherwise qualified offender convicted of a violent felony could participate in a treatment program without posing an unreasonable risk to the safety of the public. As to persons convicted of manufacture or delivery of a controlled substance, the presumption may be rebutted by clear and convincing evidence that the person committed the crime because of his own dependency.






ARTICLE 14 - EXPUNGEMENT OF CRIMINAL RECORDS

7-13-1401. Petition for expungement; records of arrest, dismissal of charges, disposition; eligibility; no filing fee.

7-13-1401. Petition for expungement; records of arrest, dismissal of charges, disposition; eligibility; no filing fee.

(a) A person may petition the court in which a proceeding occurred, or would have occurred, for an order expunging records of arrest, charges or dispositions which may have been made in the case, subject to the following limitations:

(i) At least one hundred eighty (180) days have passed since the arrest, or from the date the charge or charges were dismissed for which expungement is sought, there are no formal charges pending against the person when the petition is filed, there were no dispositions pursuant to W.S. 7-13-301 to any charge or charges as the result of the incident leading to the arrest, including dispositions to a different or lesser charge, there were no dispositions pursuant to W.S. 35-7-1037 to any charge or charges as the result of the incident leading to the arrest, including dispositions to a different or lesser charge, there were no dispositions pursuant to former W.S. 7-13-203 to any charge or charges as the result of the incident leading to the arrest, including dispositions to a different or lesser charge, the petitioner sufficiently demonstrates that his petition satisfies all the requirements of this section, and at least one (1) of the following applies:

(A) There were no convictions pursuant to any charge or charges, including a conviction pursuant to a different or lesser charge as the result of the incident leading to the arrest;

(B) No criminal charges of any nature were filed in any court as the result of the incident leading to the arrest; or

(C) All criminal proceedings against the person were dismissed by the prosecutor or the court, and such proceedings were the result of the incident which led to the arrest.

(b) Any petition filed under this section shall be verified by the petitioner, served upon and reviewed by the prosecuting attorney, and no order granting expungement shall be issued prior to the expiration of twenty (20) days after service was made.

(c) The prosecuting attorney shall file with the court, an objection, if any, to the petition within twenty (20) days after service. If an objection is filed, the court shall set the matter for hearing. If no objection is filed, the court may summarily enter an order if the court finds that the petitioner is otherwise eligible for relief under this section.

(d) If the court finds that the petitioner is eligible for relief under this section, it shall issue an order granting the expungement of the applicable record. The court shall also place the court file under seal, available only for inspection by order of that court. The court shall transmit a certified copy of the order to the division of criminal investigation.

(e) There shall be no filing fee for a petition filed under this section.

(f) A person who has received an order of expungement under this section may respond to any inquiry as though the arrest, or charge or charges did not occur, unless otherwise provided by law.

(g) The state, through the prosecuting attorney, may appeal any order of expungement issued by any court under this section.

(h) Notwithstanding W.S. 1-39-101 through 1-39-120, the division of criminal investigation and its employees are immune from liability, either as an agency or individually, for any actions, inactions or omissions by the agency or any employee thereof, pursuant to this section.

(j) As used in this section:

(i) "Expungement" means only the classification of the record maintained in the files of the state central repository at the division of criminal investigation as defined by W.S. 7-19-107(a), in a manner reasonably tailored to ensure that the record will not be available for dissemination purposes other than to a criminal justice agency of any state or a federal criminal justice agency, to be used solely for criminal justice purposes. Expungement shall not include investigatory files of any local, state or federal criminal justice agency, where those files are being used solely for criminal justice purposes;

(ii) "Record" means any notation of the arrest, charge or disposition maintained in the state central repository at the division of criminal investigation, whether in paper or electronic format.






ARTICLE 15 - EXPUNGEMENT OF RECORDS OF CONVICTIONS

7-13-1501. Petition for expungement of records of conviction of misdemeanors; filing fee; notice; objections; hearing; definitions.

7-13-1501. Petition for expungement of records of conviction of misdemeanors; filing fee; notice; objections; hearing; definitions.

(a) A person who has pleaded guilty or nolo contendere to or been convicted of a misdemeanor under W.S. 6-2-501(a) or (b), 6-2-504(a), 6-2-510(a), 6-2-511(a) or 6-6-102, or those same misdemeanors arising out of the same occurrence or related course of events, may petition the convicting court for an expungement of the records of conviction, subject to the following limitations:

(i) At least five (5) years have passed since the expiration of the terms of sentence imposed by the court, including any periods of probation or the completion of any program ordered by the court;

(ii) Other than convictions for which an expungement is sought under this section, the petitioner has not previously pleaded guilty or nolo contendere to or been convicted of a misdemeanor under W.S. 6-2-501(a) or (b), 6-2-504(a), 6-2-510(a), 6-2-511(a) or 6-6-102;

(iii) The misdemeanor or misdemeanors for which the person is seeking expungement shall not have involved the use or attempted use of a firearm.

(b) A petition filed under this section shall be verified by the petitioner and served upon the prosecuting attorney and the division of criminal investigation. The filing fee for each petition filed under this section shall be one hundred dollars ($100.00) and shall be deposited in accordance with W.S. 5-9-144.

(c) The prosecuting attorney shall serve notice of the petition for expungement by certified mail, return receipt requested, to any identifiable victims of the misdemeanors at their last known addresses of record on file with the prosecuting attorney. The notices shall include a copy of the petition and statutes applicable to the petition. In the event that there are no identifiable victims, or that there is at least one (1) identifiable victim and the prosecuting attorney has no address of record on file or the notice sent was returned or is otherwise undeliverable, the prosecuting attorney shall notify the court and shall be deemed to have complied with the provisions of this subsection.

(d) The court in its discretion may request a written report by the division of criminal investigation concerning the criminal history of the petitioner.

(e) The prosecuting attorney shall review the petition and shall file with the court an objection or recommendation, if any, to the petition within thirty (30) days after service of the notice by the petitioner upon the prosecuting attorney. If the prosecuting attorney or an identifiable victim submits a written objection to the court concerning the petition within thirty (30) days after service of the notice by the petitioner upon the prosecuting attorney, or if the petitioner objects to the criminal history report of the division of criminal investigation if requested by the court, the court shall set a date for a hearing and notify the prosecuting attorney, the identifiable victims who have submitted written objections to the petition, the division of criminal investigation and the petitioner of the date set for the hearing. Any person who has relevant information about the petitioner may testify at the hearing.

(f) If no objection is filed to the petition within thirty (30) days after service of the notice by the petitioner upon the prosecuting attorney, the court may summarily enter an order if the court finds that the petitioner is otherwise eligible for relief under this section. No order granting expungement shall be issued prior to the expiration of thirty (30) days after service was made to the prosecuting attorney.

(g) If the court finds that the petitioner is eligible for relief under this section and that the petitioner does not represent a substantial danger to himself, any identifiable victim or society, it shall issue an order granting expungement of the applicable records. The court shall also place the court files under seal, available for inspection only by order of that court. The court shall transmit a certified copy of the order to the division of criminal investigation.

(h) The state, through the prosecuting attorney, may appeal any order of expungement issued by any court under this section.

(j) Notwithstanding W.S. 1-39-101 through 1-39-120, the division of criminal investigation and its employees and any prosecuting attorney are immune from liability, either as an agency or individually, for any actions, inactions or omissions by the agency or any employee thereof, pursuant to this section.

(k) Nothing in this section shall be construed to allow a person who has previously received an expungement of records of conviction under this section to seek a second or subsequent expungement of records of conviction under this section.

(m) As used in this section:

(i) "Expungement" means as defined in W.S. 7-13-1401(j)(i);

(ii) "Misdemeanor" means as defined by W.S. 6-10-101;

(iii) "Record" means as defined in W.S. 7-13-1401(j)(ii).



7-13-1502. Petition for expungement of records of conviction of certain felonies; filing fee; notice; objections; hearing; definitions; restoration of rights.

7-13-1502. Petition for expungement of records of conviction of certain felonies; filing fee; notice; objections; hearing; definitions; restoration of rights.

(a) A person convicted of a felony or felonies subject to expungement under this section arising out of the same occurrence or related course of events, may petition the convicting court for an expungement of the records of conviction, subject to the following limitations:

(i) At least ten (10) years have passed since:

(A) The expiration of the terms of sentence imposed by the court, including any periods of probation;

(B) The completion of any program ordered by the court; and

(C) Any restitution ordered by the court has been paid in full.

(ii) Other than convictions for which an expungement is sought under this section, the petitioner has not previously pleaded guilty or nolo contendere to or been convicted of a felony;

(iii) The felony or felonies for which the person is seeking expungement shall not have involved the use or attempted use of a firearm unless the felony or felonies are offenses punishable under title 23 of Wyoming statutes;

(iv) Felonies subject to expungement under this section shall not include:

(A) Violent felonies as defined in W.S. 6-1-104(a)(xii);

(B) Any offense punishable under W.S. 6-2-106(b);

(C) Any offense punishable under W.S. 6-2-108;

(D) Any offense punishable under W.S. 6-2-301 through 6-2-320;

(E) Any offense punishable under W.S. 6-2-501(f) as in effect prior to July 1, 2014 and any offense punishable under W.S. 6-2-511(b)(iii);

(F) Any offense punishable under W.S. 6-2-503;

(G) Any offense punishable under W.S. 6-2-508(b);

(H) Repealed By Laws 2014, Ch. 124, 2.

(J) Repealed By Laws 2014, Ch. 124, 2.

(K) Any offense punishable under W.S. 6-4-303(b)(i) through (iii);

(M) Any offense punishable under W.S. 6-4-402(b);

(N) Any offense punishable under W.S. 6-4-405;

(O) Any offense punishable under W.S. 6-5-102;

(P) Any offense punishable under W.S. 6-5-204(c);

(Q) Any offense punishable under W.S. 6-5-206 or 6-5-207;

(R) Repealed By Laws 2014, Ch. 124, 2.

(S) Any offense punishable under W.S. 6-8-101 and 6-8-102; or

(T) Any offense subject to registration under W.S. 7-19-302(g) through (j);

(U) Repealed By Laws 2014, Ch. 124, 2.

(W) Repealed By Laws 2014, Ch. 124, 2.

(b) A petition filed under this section shall be verified by the petitioner and served upon the prosecuting attorney and the division of criminal investigation. The filing fee for each petition filed under this section shall be three hundred dollars ($300.00) and shall be deposited in accordance with W.S. 5-3-205.

(c) The prosecuting attorney shall, within thirty (30) days of service upon him, serve notice of the petition for expungement by certified mail, return receipt requested, to any identifiable victims of the nonviolent felonies at their last known addresses of record on file with the prosecuting attorney. The notices shall include a copy of the petition and statutes applicable to the petition. In the event that there are no identifiable victims, or that there is at least one (1) identifiable victim and the prosecuting attorney has no address of record on file or the notice sent was returned or is otherwise undeliverable, the prosecuting attorney shall notify the court and shall be deemed to have complied with the provisions of this subsection.

(d) The court in its discretion may request a written report by the division of criminal investigation concerning the criminal history of the petitioner.

(e) The prosecuting attorney shall review the petition and shall file with the court an objection or recommendation, if any, to the petition within ninety (90) days after service of the notice by the petitioner upon the prosecuting attorney. If the prosecuting attorney or an identifiable victim submits a written objection to the court concerning the petition within ninety (90) days after service of the notice by the petitioner upon the prosecuting attorney, or if the petitioner objects to the criminal history report of the division of criminal investigation if requested by the court, the court shall set a date for a hearing and notify the prosecuting attorney, the identifiable victims who have submitted written objections to the petition, the division of criminal investigation and the petitioner of the date set for the hearing. Any person who has relevant information about the petitioner may testify at the hearing.

(f) If no objection is filed to the petition within ninety (90) days after service of the notice by the petitioner upon the prosecuting attorney, the court may summarily enter an order if the court finds that the petitioner is otherwise eligible for relief under this section. No order granting expungement shall be issued prior to the expiration of ninety (90) days after service was made to the prosecuting attorney.

(g) If the court finds that the petitioner is eligible for relief under this section and that the petitioner does not represent a substantial danger to himself, any identifiable victim or society, it shall issue an order granting expungement of the applicable records. The court shall also place the court files under seal, available for inspection only by order of that court. The court shall transmit a certified copy of the order to the division of criminal investigation.

(h) The state, through the prosecuting attorney, may appeal any order of expungement issued by any court under this section.

(j) Notwithstanding W.S. 1-39-101 through 1-39-120, the division of criminal investigation and its employees and any prosecuting attorney are immune from liability, either as an agency or individually, for any actions, inactions or omissions by the agency or any employee thereof, pursuant to this section.

(k) Nothing in this section shall be construed to allow a person who has previously received an expungement of records of conviction under this section to seek a second or subsequent expungement of records of conviction under this section.

(m) An expungement of records pursuant to this section shall restore any rights removed as a result of the conviction for which the expungement has been granted.

(n) As used in this section:

(i) "Expungement" means as defined in W.S. 7-13-1401(j)(i);

(ii) "Record" means as defined in W.S. 7-13-1401(j)(ii).






ARTICLE 16 - COURT SUPERVISED TREATMENT PROGRAMS ACT

7-13-1601. Short title.

7-13-1601. Short title.

This act shall be known and may be cited as the "Court Supervised Treatment Programs Act."



7-13-1602. Definitions.

7-13-1602. Definitions.

(a) As used in this act:

(i) "Account" means the court supervised treatment account created by W.S. 7-13-1605(a);

(ii) "Applicant" means the governing body of a city, town or county, a tribal government of either the Northern Arapaho or Eastern Shoshone tribes of the Wind River Indian Reservation or a nonprofit organization recognized under 26 U.S.C. 501(c)(3);

(iii) "Continuum of care" means a seamless and coordinated course of substance abuse education and treatment designed to meet the needs of drug offenders as they move through the criminal justice system and beyond, maximizing self-sufficiency;

(iv) "Department" means the Wyoming department of health;

(v) "Dual diagnosis" means substance abuse and a co-occurring mental health disorder;

(vi) "Participant" means a substance offender or any other person as provided in title 14 of the Wyoming statutes who has been referred to and accepted into a program;

(vii) "Participating judge" means the district, juvenile, circuit, municipal or tribal court judge or magistrate acting as part of a program team;

(viii) "Program" or "court supervised treatment program" means a local court supervised treatment program that complies with rules and regulations adopted by the department;

(ix) "Program coordinator" means the person responsible for coordinating the establishment, operation, evaluation and integrity of a program;

(x) "Program team" means the team created pursuant to W.S. 7-13-1609(a);

(xi) "Recidivism" means any subsequent criminal charge;

(xii) "Referring judge" means the district, juvenile, circuit, municipal or tribal court judge or magistrate who refers a substance offender or any other person as provided in title 14 of the Wyoming statutes to a program;

(xiii) "Staffing" means the meeting of a program team before a participant's entry into the program, and during the participant's participation in the program, to plan a coordinated response to the participant's behaviors and needs;

(xiv) "Substance" means alcohol, any controlled substance as defined in W.S. 35-7-1002(a)(iv), any substance used for mind altering purpose or over-the-counter medications and inhalants which are used in a manner not intended by the manufacturer;

(xv) "Substance abuse assessment" means as defined in W.S. 7-13-1301(a)(v);

(xvi) "Substance abuse treatment" means treatment designed to provide education and therapy directed toward ending substance abuse and preventing its return;

(xvii) "Substance offender" means a person charged with a substance related offense or an offense in which substance abuse is determined from the evidence to have been a significant factor in the commission of the offense;

(xviii) "This act" means W.S. 7-13-1601 through 7-13-1615.



7-13-1603. Purposes and goals.

7-13-1603. Purposes and goals.

(a) The legislature recognizes the critical need in this state for treatment programs to break the cycle of substance abuse and the crimes committed as a result thereof. Court supervised treatment programs shall be facilitated for the purpose of providing sentencing options for the judicial system in cases stemming from substance abuse, by combining judicial supervision, probation, substance abuse assessment, substance abuse testing, monitoring, treatment, and aftercare for substance offenders.

(b) The goals of the programs funded under this act shall be:

(i) To reduce recidivism by participants;

(ii) To strive for program retention and graduation of participants;

(iii) To strive for sobriety of participants; and

(iv) To monitor the services provided to participants.



7-13-1604. Standards for attorneys and judges.

7-13-1604. Standards for attorneys and judges.

(a) Attorneys, participating judges and referring judges shall adhere to the standards set forth in the Wyoming Rules of Professional Conduct for Attorneys at Law, the Wyoming Code of Judicial Conduct and any rules adopted by the supreme court governing program practices.

(b) The referring judge in a particular case may be the participating judge in that participant's treatment program, provided the participating judge shall not act upon any motion to revoke probation that may be filed in the original criminal or juvenile case, nor in sentencing or disposition.



7-13-1605. Establishment of court supervised program account; rules and regulations; panel created; program funding.

7-13-1605. Establishment of court supervised program account; rules and regulations; panel created; program funding.

(a) There is created a court supervised treatment program account. All interest earned on funds within this account shall be deposited in the account. The department shall oversee and provide funding for programs from the court supervised treatment program account. Funds within the account shall be expended by the department for the purposes of this act upon legislative appropriation. Any expenses incurred by the department in implementing this act shall be paid from the account and shall not exceed ten percent (10%) of the amounts appropriated to the department for purposes of this act.

(b) The department shall determine whether an application for a program meets the qualifications specified in W.S. 7-13-1606(b) and the rules and regulations promulgated by the department pursuant to subsection (c) of this section.

(c) The department shall promulgate rules and regulations necessary to implement this act, including establishing standards consistent with the key components of drug courts defined by the United States department of justice or such similar rules as may be adopted by the department. The rules shall:

(i) Specify funding formulas for funding from the account which formula shall include provisions requiring local contribution to the cost of a program;

(ii) Require participants to contribute financially to their own program;

(iii) Establish program requirements, operational standards and protocols for programs, program team and staff training requirements, program data collection and maintenance, certification requirements for treatment personnel, and incentive and sanction limitations.

(d) A panel, consisting of the attorney general, the directors of the department of health, department of family services and department of corrections, the chairman of the governor's advisory board on substance abuse and violent crimes and the state public defender, or their designees, shall make the final determination whether an application for a court supervised treatment program meets the qualifications of this act and shall determine the funding amount for each successful applicant. The panel may deny an application for a new program if the funding for the new program would substantially affect funding levels for existing programs.

(e) In addition to those funds deposited in the account created by this section, the department may accept, and shall deposit to the account, any gifts, contributions, donations, grants or federal funds specifically given to the department for the benefit of programs in Wyoming.

(f) Nothing in this act shall prohibit a program from obtaining or providing supplemental funding. All supplemental funds received by a program shall be reported to the department.



7-13-1606. Establishment of court supervised treatment programs.

7-13-1606. Establishment of court supervised treatment programs.

(a) Any court supervised treatment program that meets the qualifications specified in this section and the department's rules and regulations may apply for funding from the account on a form developed by the department.

(b) The applicant shall be the contracting agent for all its program contracts. All program employees of a program shall be employees of the applicant that was awarded a grant under this section, but referring judges, participating judges, other judicial branch personnel and department of corrections personnel shall not be program employees. All program funds and grants shall be managed by the applicant to whom a grant is awarded pursuant to the provisions of a contract between the department and the applicant.

(c) All program billing shall be the responsibility of the applicant.

(d) The application shall identify participating judges and contain a plan for the participation of judges. The plan shall be consistent with rules adopted by the department and the supreme court.

(e) The application shall specify the treatment services to be provided by the program and shall identify the treatment providers.

(f) The application shall include other information that may be required by the department.



7-13-1607. Participation in court supervised treatment program; conditions; extended probation.

7-13-1607. Participation in court supervised treatment program; conditions; extended probation.

(a) No substance offender may participate in a program unless the substance offender, in a Wyoming district, juvenile, circuit, municipal or tribal court, has been charged with an offense; and:

(i) Has entered an admission, or a guilty or nolo contendere plea;

(ii) Has entered a guilty plea pursuant to W.S. 7-13-301;

(iii) Has signed a consent decree under title 14 of the Wyoming statutes; or

(iv) Is on parole under the provisions of W.S. 7-13-401 et seq.

(b) Any district, juvenile, circuit, municipal or tribal court judge, or magistrate, may refer substance offenders for participation in a program. The referring judge may act as a participating judge in a program as authorized by this act and by rules adopted by the supreme court. A substance offender who is a defendant in a criminal action or a respondent in a juvenile court action may be referred for participation in a program if:

(i) A substance abuse assessment reveals that the person is in need of treatment;

(ii) The referring judge has reason to believe that participation in a program will benefit the person by addressing his substance abuse;

(iii) In a juvenile court case, the referring judge has reason to believe that participation by the child's parent or guardian will be in the best interest of the child; or

(iv) The person's case is processed pursuant to subsection (a) of this section.

(c) Participation in a program shall only be with the consent of the referring judge, the participant and the prosecuting attorney, and acceptance of the participant by the program team in accordance with a written agreement between the participant and the program team. The agreement shall include the participant's consent to release of medical and other records relevant to his treatment history and assessment that meets the requirements of 42 U.S.C. 290dd-2(b), 42 C.F.R. part 2.31 or W.S. 35-2-607(c), as applicable. Prior to a participant's entry into a written agreement, the participating judge shall inform the participant that he may be subject to a term of probation that exceeds the maximum term of imprisonment established for the particular offense charged, as provided in W.S. 5-9-134 and 7-13-1614.

(d) Nothing in this act shall confer a right or an expectation of a right to participate in a program, nor does this act obligate a program team to accept any proposed participant. Neither the establishment of a program nor anything herein contained shall be construed as limiting the discretion of a prosecuting attorney in regard to the prosecution of any criminal or juvenile case.



7-13-1608. Incentives and sanctions; extended probation.

7-13-1608. Incentives and sanctions; extended probation.

(a) The participating judge may grant reasonable incentives under the written agreement under W.S. 7-13-1607(c) if he finds that since the last staffing, the participant:

(i) Is performing satisfactorily in the program;

(ii) Is benefiting from the program; and

(iii) Has not violated any term or condition of the agreement.

(b) The participating judge may impose reasonable sanctions under the written agreement, including but not limited to, expulsion from the program, incarceration for a period not to exceed thirty (30) days if the participant is an adult, or detention for a period not to exceed thirty (30) days if the participant is a juvenile, if the participating judge finds that since the last staffing the participant:

(i) Is not performing satisfactorily in the program;

(ii) Is not benefiting from the program;

(iii) Has engaged in conduct rendering the participant unsuitable for the program;

(iv) Has otherwise violated any term or condition of the written agreement; or

(v) Is unable to participate in the program.

(c) To ensure due process of law, expulsion from the program shall be at the discretion of the participating judge, following a hearing, based on the recommendation of the program team. Expulsion shall not occur without the participant first being notified of the reasons for the proposed expulsion and given an opportunity to be heard by the program team and the participating judge.



7-13-1609. Program team to be created; duties; program coordinator.

7-13-1609. Program team to be created; duties; program coordinator.

(a) Each applicant seeking to establish a program shall create a program team, consisting of the following members, all of whom shall be appointed by the governing body of the applicant, subject to the individual consent of each appointee:

(i) A participating judge;

(ii) A prosecuting attorney;

(iii) An attorney who practices criminal defense or serves as a guardian ad litem;

(iv) A representative of the treatment providers;

(v) The probation officer or other person who supervises participants;

(vi) The program coordinator; and

(vii) Other persons determined necessary and helpful by the participating judge.

(b) The program team shall, when practicable, conduct a staffing prior to each program session to discuss and provide updated information regarding participants scheduled to appear during the session. After determining the progress or lack thereof for each participant, the program team shall agree on the appropriate incentives or sanctions to be applied. If the program team cannot unanimously agree on the appropriate action to be taken, the participating judge shall make a decision based upon the information presented during the staffing.

(c) Each program shall have a program coordinator who shall be responsible for the general administration of the program.



7-13-1610. Confidentiality of treatment records.

7-13-1610. Confidentiality of treatment records.

Program staff shall be provided with access to all records of any state or local government relevant to the participant's treatment. The records and reports shall be maintained in a confidential file not available to the public and the contents thereof shall not be disclosed to any person outside the program without a court order. Program staff shall comply with the confidentiality rules contained in 42 U.S.C. 290dd-2, 42 C.F.R. part 2 and W.S. 35-2-606, as applicable.



7-13-1611. Treatment and support services.

7-13-1611. Treatment and support services.

(a) Each program shall strive to establish a system to ensure that participants are provided treatment services that have been certified by the department. Each program team shall strive to determine the type and duration of treatment service appropriate for the participant's individualized needs, based upon objective medical diagnostic criteria.

(b) The program team shall strive to establish an adequate continuum of care for each participant, including adequate support services and aftercare.

(c) The program team shall strive to provide appropriate treatment to participants who have a dual diagnosis.

(d) The relationship between each treatment provider and the program shall be governed by a memorandum of understanding, which shall include a requirement for the timely reporting of the participant's progress or lack thereof in treatment.



7-13-1612. Substance abuse testing.

7-13-1612. Substance abuse testing.

(a) The program team shall require accurate and reliable substance use testing of participants.

(b) Participants shall be required to submit to frequent, random and observed substance use testing.

(c) The results of all substance use tests shall be provided to the program team as soon as practicable.



7-13-1613. Participant information and progress statistics.

7-13-1613. Participant information and progress statistics.

(a) Participants may be required to provide access to the following information, the collection and maintenance of which by the program team shall be in a standardized format pursuant to department rules and regulations:

(i) Gender, race, ethnicity, marital status and child custody and support obligations;

(ii) Criminal history;

(iii) Substance abuse history, including substances of choice and prior treatment;

(iv) Employment, education and income history;

(v) Number and health of children born to female participants;

(vi) Incidents of recidivism occurring before, during and after successful completion of a program, or failed participation in a program.

(b) Programs shall maintain and report to the department the following information pursuant to department rules and regulations, none of which shall identify the participants:

(i) The number of participants screened for eligibility, the number of eligible persons who were, and who were not, admitted to the program and their case dispositions;

(ii) The costs of operation and sources of funding of the program.



7-13-1614. Municipal courts.

7-13-1614. Municipal courts.

A municipal judge may place a criminal defendant on probation pursuant to W.S. 7-13-301 through 7-13-307 and require the defendant as a probationary condition to participate in a program under this act. Notwithstanding any other provision of law, the probation period for a defendant whose disposition includes participation in a program or a court supervised treatment program may exceed the maximum term of imprisonment established for the offense, but shall not exceed thirty-six (36) months.



7-13-1615. Program participation as a condition of parole.

7-13-1615. Program participation as a condition of parole.

(a) The state board of parole may, as a condition of parole, require a parolee to participate in a program established under this act, provided:

(i) The program team accepts the parolee for participation in the program; and

(ii) The parolee is subject to the rules and sanctioning powers of the program but remains under the authority of the board for all other matters related to the parole.



7-13-1701. Short title.

7-13-1701. Short title.

This article shall be known and may be cited as the "24/7 Sobriety Program Act."



7-13-1702. Definitions.

7-13-1702. Definitions.

(a) As used in this article:

(i) "Account" means the "24/7 sobriety program account" created by W.S. 7-13-1707;

(ii) "Court" means a district, circuit or municipal court;

(iii) "Participation" in a 24/7 sobriety program means that the person ordered to participate submits to and passes all required tests;

(iv) "Program" means the 24/7 sobriety program created under this article;

(v) "Rules" means the 24/7 sobriety program rules promulgated by the attorney general under this article.



7-13-1703. 24/7 sobriety program created.

7-13-1703. 24/7 sobriety program created.

(a) There is created a 24/7 sobriety program to be administered by the attorney general. The purpose of the program is to reduce the number of repeat crimes that are related to substance abuse by monitoring an offender's sobriety through intensive alcohol and drug testing and immediate and appropriate enforcement of violations.

(b) The program shall provide for frequent and certain testing for drug or alcohol use. The testing methods may include breath testing, drug patch testing, urinalysis, continuous or transdermal alcohol monitoring or other testing methods as provided by rule.



7-13-1704. Inclusion in program.

7-13-1704. Inclusion in program.

(a) Each county, through its sheriff, may take part in the program. A sheriff may designate an entity to provide the testing services or to take any other action authorized to be taken by the sheriff under this article with the exception of action taken to apprehend a violator under W.S. 7-13-1709.

(b) The sheriff shall establish the testing locations and times for his county but shall have at least one (1) testing location and two (2) daily testing times approximately twelve (12) hours apart.



7-13-1705. Rulemaking authority.

7-13-1705. Rulemaking authority.

(a) The attorney general shall adopt rules to implement this article. The rules shall:

(i) Provide for the nature and manner of testing and the procedures and apparatuses to be used for testing;

(ii) Establish fees and provide for the collection of fees. The fees shall be set as low as possible, but shall be set so that the total of fees and other funds credited to the program account defray the entire expense of the program, including all costs to the state; and

(iii) Establish a data management program to manage program data, including testing results, fees and required reports. The data management program shall be used by all counties taking part in the program.



7-13-1706. Distribution of testing fees.

7-13-1706. Distribution of testing fees.

The sheriff shall collect and transmit testing fees to the state treasurer to be credited to the 24/7 sobriety program account created by W.S. 7-13-1707. The fees shall be distributed as provided by this article and the rules.



7-13-1707. 24/7 sobriety program account.

7-13-1707. 24/7 sobriety program account.

(a) There is created a 24/7 sobriety program account. The account shall be used by the attorney general to defray all the costs of the program to the state, including the costs of the attorney general in administering this article. Disbursements from the account shall not exceed the monies credited to it. All monies in the account are continuously appropriated to the attorney general to be used solely for the administration of the program and for no other purpose. Notwithstanding W.S. 9-2-1008 and 9-4-207 funds in the account shall not lapse at the end of the fiscal period. Interest earned on funds in the account shall be deposited to the account.

(b) The attorney general may accept, and shall deposit in the account, any gifts, contributions, donations, grants or federal funds specifically designated for the benefit of the program.



7-13-1708. Authority of court to order participation in program.

7-13-1708. Authority of court to order participation in program.

(a) Upon a second or subsequent charge or offense for conduct committed while intoxicated or under the influence of a controlled substance, a court may order participation in the program as a condition of pretrial release, bond, suspension of sentence, probation or other conditional release.

(b) Participation in the program may be imposed as a condition of release under the Wyoming Rules of Criminal Procedure, including rules 46.1 and 46.2.

(c) Before ordering participation in the program, a court may require the person to undergo a substance abuse assessment. The cost of the substance abuse assessment shall be paid by the offender.

(d) The state board of parole may require a parolee to participate in the program as a condition of parole.



7-13-1709. Apprehension of violators.

7-13-1709. Apprehension of violators.

(a) Upon failure of a person to submit to or pass a test under the program, a peace officer or a probation and parole agent shall complete a written statement establishing the person, in the judgment of the officer or agent, violated a condition of release by failing to submit to or pass a test. A peace officer shall immediately arrest the person without warrant after completing or receiving the written statement.

(b) A person taken into custody under this section shall appear before a court within a reasonable time and shall not be released unless the person has made a personal appearance before a court.



7-13-1710. 24/7 sobriety program director; appointment.

7-13-1710. 24/7 sobriety program director; appointment.

The attorney general may appoint a director to administer the program. The appointment shall be subject to senate confirmation in the manner provided for in W.S. 28-12-101 and 28-12-102 for gubernatorial appointments. The director shall receive an annual salary determined by the department of administration and information human resources division. No state funds shall be used to fund the salary or benefits of the director.



7-13-1711. Sunset provision.

7-13-1711. Sunset provision.

W.S. 7-13-1701 through 7-13-1711 are repealed effective June 30, 2019.









CHAPTER 14 - REMEDY FOR VIOLATION OF CONSTITUTIONAL RIGHTS

7-14-101. Definition of "this act"; commencement and conduct of proceedings.

7-14-101. Definition of "this act"; commencement and conduct of proceedings.

(a) As used in W.S. 7-14-101 through 7-14-108 "this act" means W.S. 7-14-101 through 7-14-108.

(b) Any person serving a felony sentence in a state penal institution who asserts that in the proceedings which resulted in his conviction there was a substantial denial of his rights under the constitution of the United States or of the state of Wyoming, or both, may institute proceedings under this act. The proceeding shall be commenced by filing with the clerk of the court where the conviction occurred a petition verified by affidavit. A copy of the petition shall be served by the inmate on the Wyoming attorney general by certified or registered mail. The clerk shall docket the petition upon receipt and bring it promptly to the attention of the court.

(c) Unless otherwise inconsistent with the provisions of this act, proceedings under this act shall be conducted pursuant to the Wyoming Rules of Civil Procedure and the Wyoming Rules of Evidence, except:

(i) Any evidentiary hearing shall be conducted before the court without a jury; and

(ii) Rules 3, 4, 14, 22, 23, 24, 38, 39, 40.1, 42, 47, 48, 51, 55, 59 and 64 through 71.1 of the Wyoming Rules of Civil Procedure shall not apply to proceedings under this act.



7-14-102. Contents of petition.

7-14-102. Contents of petition.

(a) The petition shall state:

(i) The proceeding in which the petitioner was convicted;

(ii) The date of the rendition of the final judgment;

(iii) The facts which show the petitioner's constitutional rights were violated; and

(iv) Any previous proceedings in which the petitioner has been involved to secure relief from his conviction.

(b) The petition shall be accompanied by affidavits, records or other evidence supporting the allegations or shall state why the same are not attached.

(c) The petition may contain argument, citations and discussion of authorities.



7-14-103. Claims barred; applicability of act.

7-14-103. Claims barred; applicability of act.

(a) A claim under this act is procedurally barred and no court has jurisdiction to decide the claim if the claim:

(i) Could have been raised but was not raised in a direct appeal from the proceeding which resulted in the petitioner's conviction;

(ii) Was not raised in the original or an amendment to the original petition under this act; or

(iii) Was decided on its merits or on procedural grounds in any previous proceeding which has become final.

(b) Notwithstanding paragraph (a)(i) of this section, a court may hear a petition if:

(i) The petitioner sets forth facts supported by affidavits or other credible evidence which was not known or reasonably available to him at the time of a direct appeal; or

(ii) The court makes a finding that the petitioner was denied constitutionally effective assistance of counsel on his direct appeal. This finding may be reviewed by the supreme court together with any further action of the district court taken on the petition.

(c) This act does not apply to claims of error or denial of rights in any proceeding:

(i) For the revocation of probation or parole;

(ii) Provided by statute or court rule for new trial, sentence reduction, sentence correction or other post-verdict motion.

(d) No petition under this act shall be allowed if filed more than five (5) years after the judgment of conviction was entered.



7-14-104. No right to appointed counsel.

7-14-104. No right to appointed counsel.

(a) Repealed by Laws 1990, ch. 95, 2.

(b) Repealed by Laws 1990, ch. 95, 2.

(c) An indigent petitioner seeking relief under this act is not entitled to representation by the state public defender or by appointed counsel.



7-14-105. Answer by state; withdrawal of petition; amendments and further pleadings.

7-14-105. Answer by state; withdrawal of petition; amendments and further pleadings.

(a) Within thirty (30) days after filing the petition, or within any further time as the court may fix, the attorney general on behalf of the state shall answer or move to dismiss the petition. No other or further pleadings shall be filed except as the court may order on its own motion or on that of either party.

(b) The court may grant leave to the petitioner, at any stage of the proceeding prior to entry of judgment, to withdraw the petition.

(c) The court may by order authorize:

(i) Amendment of the petition or any other pleadings;

(ii) The filing of further pleadings; or

(iii) An extension of the time for filing any further pleading other than the original petition.



7-14-106. Evidence received by court; orders entered upon favorable finding; contents of final judgment or order.

7-14-106. Evidence received by court; orders entered upon favorable finding; contents of final judgment or order.

(a) The court may, if it determines it to be necessary, receive proof by affidavits, deposition, oral testimony or other evidence and may order the petitioner brought before the court for the hearing.

(b) If the court finds in favor of the petitioner, it shall enter an appropriate order with respect to the judgment or sentence in the former proceedings and any supplementary orders as to rearraignment, retrial, custody, bail or discharge as may be necessary and proper.

(c) The final judgment or order on a petition under this act shall state the basis for the court's decision and may contain findings of fact and conclusions of law.



7-14-107. Appellate review.

7-14-107. Appellate review.

Any final judgment or order entered upon a petition under this act may be reviewed by the supreme court on writ of certiorari upon the petition of either party pursuant to the Wyoming Rules of Appellate Procedure.



7-14-108. Existing statutory provisions.

7-14-108. Existing statutory provisions.

W.S. 7-14-101 through 7-14-108 shall not repeal any existing laws.






CHAPTER 15 - INTERSTATE DETAINERS

7-15-101. Contents and form of agreement on detainers.

7-15-101. Contents and form of agreement on detainers.

The agreement on detainers is hereby enacted into law and entered into by the state of Wyoming with all other jurisdictions legally joining therein in the form substantially as follows: the contracting states solemnly agree that:

Article I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trials of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

Article II

(a) As used in this agreement:

(i) "State" shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the commonwealth of Puerto Rico;

(ii) "Sending state" shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article IV hereof;

(iii) "Receiving state" shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV hereof.

Article III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial at the next term of court after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint; provided that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

Article IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V (a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; provided that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request; and provided further that there shall be a period of thirty (30) days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceeding made possible by this article, trial shall be commenced within one hundred twenty (120) days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V (e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article V

(a) In response to a request made under Article III or Article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(i) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given;

(ii) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the periods provided by this act, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one (1) or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purpose of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one (1) or more untried indictments, informations or complaints are pending or in which trial is being had, shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Article VI

(a) In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

Article VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Article VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect nor shall it affect their rights in respect thereof.

Article IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstances is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the states affected as to all severable matters.



7-15-102. Additional definitions; short title.

7-15-102. Additional definitions; short title.

(a) As used in W.S. 7-15-101 through 7-15-105:

(i) "Appropriate court" means district court when the reference is to a court of this state;

(ii) "This act" or "this agreement" means W.S. 7-15-101 through 7-15-105.

(b) This act may be cited as the "Agreement on Detainers".



7-15-103. Cooperation in enforcement of agreement.

7-15-103. Cooperation in enforcement of agreement.

All courts, departments, agencies, officers and employees of this state and its political subdivisions shall enforce the Agreement on Detainers and cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.



7-15-104. Delivery of inmate to another state.

7-15-104. Delivery of inmate to another state.

It shall be lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this state to deliver an inmate of the institution to the proper authority of another party state if required under the Agreement on Detainers.



7-15-105. Duties of attorney general.

7-15-105. Duties of attorney general.

The attorney general shall act as coordinator of this agreement and, acting jointly with like officers of party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this act, and shall provide within and without the state, information necessary to the effective operation of this agreement.






CHAPTER 16 - LABOR BY PRISONERS

ARTICLE 1 - COUNTY JAIL

7-16-101. Persons subject to required work.

7-16-101. Persons subject to required work.

(a) The sentencing court may require the following persons to perform work pursuant to W.S. 7-16-101 through 7-16-104:

(i) Persons sentenced to a definite term of imprisonment in the county jail, whether or not a fine is imposed as a part of the sentence;

(ii) Persons committed to jail pursuant to W.S. 6-10-105 for refusal to pay a fine or costs; and

(iii) Persons for whom work is imposed as a condition of probation pursuant to W.S. 7-13-304(b).

(b) No person charged with a crime and awaiting the action of the grand jury or awaiting trial shall be required to perform work pursuant to W.S. 7-16-101 through 7-16-104.



7-16-102. Restrictions; supervision; costs; civil liability.

7-16-102. Restrictions; supervision; costs; civil liability.

(a) No prisoner shall be required to perform work more than eight (8) hours in any one (1) calendar day or to work on any legal holiday.

(b) No person shall be required to perform work who is unable to do so due to physical or mental disability.

(c) The court shall direct whether the work shall be performed under the supervision of the county sheriff, the state probation and parole officer or some other responsible person approved by the court. No person shall be directed to perform work unless the court, after consultation with the sheriff or other entity or person to be charged with supervision, determines that adequate staffing is available to provide for the safe and secure supervision of the prisoner.

(d) Any additional expenses, including costs for guarding the prisoner, incurred by a county as a result of allowing a prisoner to perform work shall be paid by the board of county commissioners in which the labor is performed but may be assessed against any financial credit earned by the prisoner under W.S. 7-16-104. The court may also require that a reasonable sum for room and board be assessed against any credits earned by a prisoner.

(e) The person charged with supervising a prisoner's work shall keep an accurate record and account of all work performed and all credits received and shall make periodic reports as required by the court.

(f) The court may impose any other reasonable terms or conditions relating to the performance of work by prisoners and probationers, not inconsistent with W.S. 7-16-101 through 7-16-104.

(g) If any civil action is brought against any sheriff, his undersheriff, deputy, agent or employee, by reason of acts committed or alleged in the performance of necessary duties in connection with the care of a prisoner performing work pursuant to W.S. 7-16-101 through 7-16-104, the state shall indemnify and hold harmless the officers, agents or employees from all civil liability incurred or adjudged except for liability arising out of willful and wanton or malicious acts. Upon request, the state shall provide legal counsel at state expense to assist in the defense of any action covered by this subsection.



7-16-103. Compensation of sheriff.

7-16-103. Compensation of sheriff.

Except for reimbursement for additional expenses authorized by W.S. 7-16-102(d), a sheriff is not entitled to any extra compensation, fee or reward for supervising a prisoner performing work pursuant to W.S. 7-16-101 through 7-16-104.



7-16-104. Credits.

7-16-104. Credits.

(a) The sentencing court may reduce the term of a sentence, fine, costs or attorney fees of a prisoner sentenced to imprisonment or placed on probation, for work performed under W.S. 7-16-101 through 7-16-104.

(b) If a reduction is ordered pursuant to subsection (a) of this section, the reduction shall be:

(i) At the rate of one (1) day for each eight (8) hours of work performed under W.S. 7-16-101 through 7-16-104, provided the reduction in sentence shall not exceed one-half (1/2) of the original sentence;

(ii) In an amount equal to the federal minimum hourly wage for each hour of work performed provided that the total amount of reduction in the fine, costs or attorney fees shall not exceed one-half (1/2) of the total amount of the fine, costs and attorney fees.

(c) The court shall direct whether the credits under subsection (b) of this section shall apply against the prisoner's term of imprisonment, his fine, court costs, attorney fees or other fees imposed by the court.

(d) A person committed to county jail for refusal to pay a fine or costs shall, in addition to the credit allowed by W.S. 6-10-105, be granted a credit against his fine or costs in an amount equal to the federal minimum hourly wage for each hour of work performed.






ARTICLE 2 - PRISON LABOR

7-16-201. Contracting to private persons.

7-16-201. Contracting to private persons.

Except as authorized by W.S. 25-13-101 through 25-13-107, no person in charge of prisoners at any state penal institution shall contract to supply prisoner labor to any private person or private business entity.



7-16-202. Persons subject to required work.

7-16-202. Persons subject to required work.

(a) All prisoners sentenced to the custody of the department of corrections to serve a term of imprisonment in a state penal institution may be employed within the institution or in any work for the benefit of and use by the state or any of its agencies or political subdivisions.

(b) An inmate of a state penal institution shall be required to perform available hard labor which is suited to the inmate's age, gender, physical and mental condition, strength and attainments in the institution proper, in the industries established in connection with the institution, or at other places as provided in subsection (a) of this section. Substantially equivalent hard labor programs shall be available to both male and female inmates. Inmates performing hard labor at a location other than within or on the grounds of a state penal institution shall be attired in brightly colored uniforms that readily identify them as inmates of state penal institutions. The employment of inmates in hard labor shall not displace employed workers, shall not be applied to skills, crafts or trades in which a local surplus of labor exists, and shall not impair existing contracts for employment or services.

(c) For purposes of this section, "hard labor" means physical or mental labor which is performed for a period of time which shall average, as nearly as possible, forty (40) hours each week, and may include useful and productive work. "Hard labor" may include menial labor, any training necessary to perform any work required, and if possible, work providing an inmate with marketable vocational skills. "Hard labor" does not include labor which is dangerous to an inmate's life or health, is unduly painful or is required to be performed under conditions that would violate occupational safety and health standards applicable to such labor if performed by a person who is not an inmate.

(d) Notwithstanding subsection (b) of this section, an inmate who has been determined by the institution administrator to be unsuitable for the performance of hard labor due to the inmate's age, gender, physical or mental condition, strength or security status shall not be required to perform hard labor.

(e) The department of corrections shall adopt rules to implement this section.



7-16-203. Compensation.

7-16-203. Compensation.

(a) Persons in confinement in state corrections institutions may receive compensation as specified by the department of corrections for services performed under W.S. 7-16-202. In no case shall the total of all compensation credited exceed the general fund appropriation for that institution. The compensation rate to be paid to any prisoner shall not exceed the state minimum wage.

(b) The compensation limitations in subsection (a) of this section do not apply to correctional industries programs authorized under W.S. 25-13-101 through 25-13-107.



7-16-204. Fines for misconduct.

7-16-204. Fines for misconduct.

The department of corrections shall adopt rules and regulations to establish a system for punishing prisoner misconduct through the imposition of fines to be deducted from compensation earned as provided by W.S. 7-16-203. The rules shall provide for the distribution of the proceeds of fines collected under this section as special aid to discharged or paroled prisoners who are infirm or in any way incapable of earning a sufficient subsistence after their release.



7-16-205. Disposition of earnings; confidentiality of amount.

7-16-205. Disposition of earnings; confidentiality of amount.

(a) Payment for services performed by any prisoner under W.S. 7-16-202 shall be deposited in the trust and agency account at the institution and shall be disbursed for the purposes provided in this subsection and in the order specified:

(i) Unless the prisoner is serving a sentence of death or life without the possibility of parole or is subject to mandatory savings under W.S. 25-13-107(b)(i), ten percent (10%) shall be credited to the prisoner's personal savings account within the correctional facility's trust and agency account, until the prisoner's account has a balance of one thousand dollars ($1,000.00). Once the prisoner's personal savings account balance reaches one thousand dollars ($1,000.00), the income otherwise distributed to the prisoner's savings account under this paragraph shall be distributed to the prisoner as provided by paragraphs (ii) through (vi) of this subsection. Funds in the prisoner's personal savings account shall be paid to the prisoner upon parole or final discharge;

(ii) Support of dependent relations of the prisoner;

(iii) Personal necessities and assessments of fees for programs, services and assistance pursuant to subsection (e) of this section;

(iv) Repealed By Laws 1999, ch. 62, 2.

(v) Court ordered restitution, fines, sanctions and reimbursement for the services of public defender or court appointed counsel, the surcharge imposed under W.S. 1-40-119 and victims compensation obligations under W.S. 1-40-112(g);

(vi) Remaining funds shall be paid the prisoner upon parole or final discharge.

(b) The amount in the trust and agency fund assigned to the credit of any prisoner is confidential information and is not subject to public inspection.

(c) Except as otherwise provided for correctional industries programs authorized by W.S. 25-13-101 through 25-13-107, any compensation earned by a prisoner while incarcerated shall be subject to the provisions of this section.

(d) The department of corrections shall establish regulations governing provisions for travel, clothing and cash needed by each prisoner upon release from any state penal institution.

(e) The department of corrections may establish regulations providing for assessment of fees to prisoners for self-improvement programs, services, including medical services, and assistance provided by the department when the inmate has money to pay for the programs, services and assistance.



7-16-206. Permitted institutional industries; powers of department.

7-16-206. Permitted institutional industries; powers of department.

(a) The department of corrections, for purposes of assisting in the rehabilitation of residents of state penal institutions, may:

(i) Establish industries in state penal institutions that will result in the manufacture of products or the provision of services that may be used by any agency or political subdivision of this state, any agency of the federal government or any agency or political subdivision of another state;

(ii) Contract with private industry for the sale of products manufactured in state penal institutions and for the provision of services pursuant to W.S. 25-13-104;

(iii) Print and distribute catalogs describing goods manufactured in state penal institutions;

(iv) Fix the sale price for products manufactured or services produced at state penal institutions and purchased by the state of Wyoming or any of its political subdivisions, not to exceed open market prices for comparable goods and services;

(v) Provide for the repair and maintenance of property and equipment of state penal institutions by residents of those institutions;

(vi) Provide for the repair and maintenance of any state agency's furniture and equipment by residents of state penal institutions;

(vii) Sell on the open market products manufactured at state penal institutions; and

(viii) Pay a resident of a penal institution from the proceeds of products manufactured or services provided in a program in which the resident is working pursuant to this subsection.

(b) Payment for the performance of work authorized pursuant to subsection (a) of this section shall be based in part on the following criteria:

(i) Knowledge or skill;

(ii) Attitude toward authority;

(iii) Physical effort;

(iv) Responsibility for equipment and materials; and

(v) Regard for safety of others.

(c) A manufactured product shall not be sold under paragraph (a)(ii) or (vii) of this section if the same or comparable product is manufactured elsewhere in this state.

(d) The maximum rate of pay for work performed pursuant to subsection (a) of this section shall be determined by the appropriation established for each program in accordance with W.S. 7-16-202 through 7-16-205.

(e) Proceeds from the sale of products manufactured or services provided at a state penal institution pursuant to subsection (a) of this section shall be deposited in the correctional industries account in accordance with W.S. 25-13-103(a).






ARTICLE 3 - WORK RELEASE

7-16-301. Repealed By Laws 2014, Ch. 117, 2.

7-16-301. Repealed By Laws 2014, Ch. 117, 2.



7-16-302. Repealed By Laws 2014, Ch. 117, 2.

7-16-302. Repealed By Laws 2014, Ch. 117, 2.



7-16-303. Repealed By Laws 2014, Ch. 117, 2.

7-16-303. Repealed By Laws 2014, Ch. 117, 2.



7-16-304. Repealed By Laws 2014, Ch. 117, 2.

7-16-304. Repealed By Laws 2014, Ch. 117, 2.



7-16-305. Repealed By Laws 2014, Ch. 117, 2.

7-16-305. Repealed By Laws 2014, Ch. 117, 2.



7-16-306. Repealed By Laws 2014, Ch. 117, 2.

7-16-306. Repealed By Laws 2014, Ch. 117, 2.



7-16-307. Repealed By Laws 2014, Ch. 117, 2.

7-16-307. Repealed By Laws 2014, Ch. 117, 2.



7-16-308. Repealed By Laws 2014, Ch. 117, 2.

7-16-308. Repealed By Laws 2014, Ch. 117, 2.



7-16-309. Repealed By Laws 2014, Ch. 117, 2.

7-16-309. Repealed By Laws 2014, Ch. 117, 2.



7-16-310. Repealed By Laws 2014, Ch. 117, 2.

7-16-310. Repealed By Laws 2014, Ch. 117, 2.



7-16-311. Repealed By Laws 2014, Ch. 117, 2.

7-16-311. Repealed By Laws 2014, Ch. 117, 2.









CHAPTER 17 - ROADBLOCKS

7-17-101. Definitions.

7-17-101. Definitions.

(a) As used in W.S. 7-17-101 through 7-17-103:

(i) "Peace officer" means as defined by W.S. 7-2-101;

(ii) "Temporary roadblock" means any device or means used by a peace officer to control all traffic through a point on any highway within the state whereby all vehicles may be slowed or stopped for the purposes defined in W.S. 7-17-102;

(iii) "Highway" means as defined by W.S. 31-1-101(a)(viii).



7-17-102. Authority to establish.

7-17-102. Authority to establish.

Peace officers may establish, in their respective or adjacent jurisdictions, temporary roadblocks upon the highways within this state for the purpose of apprehending persons reasonably believed by the officers to be wanted for violation of the laws of this or any other state, or of the United States, and who are using any highway within the state.



7-17-103. Minimum requirements.

7-17-103. Minimum requirements.

(a) For the purpose of warning and protecting the traveling public, the following minimum requirements shall be met by peace officers establishing temporary roadblocks if time and circumstances allow:

(i) The temporary roadblock shall be established at a point on the highway clearly visible at a distance of not less than two hundred (200) yards in either direction;

(ii) At the point of the temporary roadblock flashing warning lights shall be visible to oncoming traffic for a distance of not less than two hundred (200) yards. The display of flashing emergency warning lights on a marked law enforcement vehicle shall be sufficient under this paragraph; and

(iii) At least one (1) person working a temporary roadblock shall be in uniform and visible and at least one (1) vehicle used in a temporary roadblock shall be clearly marked as a law enforcement vehicle.






CHAPTER 18 - COMMUNITY CORRECTIONS

7-18-101. Short title.

7-18-101. Short title.

This act shall be known and may be cited as the "Adult Community Corrections Act".



7-18-102. Definitions.

7-18-102. Definitions.

(a) As used in this act:

(i) "Adult community correctional facility or program" means a community based or community-oriented facility or program which is operated either by a unit of local government or by a nongovernmental agency which:

(A) May provide residential and nonresidential accommodations and services for offenders, parolees and inmates;

(B) Provides programs and services to aid offenders, parolees and inmates in obtaining and holding regular employment, in enrolling in and maintaining academic courses, in participating in vocational training programs, in utilizing the resources of the community in meeting their personal and family needs and in participating in whatever specialized treatment programs exist within the community; and

(C) Provides supervision for offenders, parolees and inmates as required.

(ii) "Corrections board" means a community corrections board created pursuant to this act;

(iii) "Inmate" means an adult serving a felony sentence in any state penal institution or any correctional facility operated pursuant to a contract under W.S. 7-22-102, excluding any inmate who:

(A) At the time of consideration has any criminal proceedings pending against him which could affect his status as an inmate;

(B) Has been convicted of first degree murder;

(C) Is serving a term of life imprisonment; or

(D) Has been sentenced to death.

(iv) "Nongovernmental agency" means any person or organization other than a unit of local government and includes private profit and not for profit organizations;

(v) "Offender" means an adult who has entered a plea of guilty or has been convicted of a misdemeanor punishable by imprisonment or a felony, excluding any person who:

(A) At the time of consideration has any other felony criminal proceedings pending against him;

(B) Has been convicted of, or pled guilty to, first degree murder;

(C) Has been convicted of, or pled guilty to, a crime punishable by life imprisonment; or

(D) Has been convicted of, or pled guilty to, a crime punishable by death.

(vi) "Unit of local government" means a county, city or town;

(vii) "Department" means the state department of corrections;

(viii) "Parolee" means an adult who has been granted parole under W.S. 7-13-402;

(ix) "This act" means W.S. 7-18-101 through 7-18-115.



7-18-103. Establishment and operation of facilities and programs by local governments; screening procedures; acceptance or rejection of offenders, parolees or inmates.

7-18-103. Establishment and operation of facilities and programs by local governments; screening procedures; acceptance or rejection of offenders, parolees or inmates.

(a) Any unit of local government may establish, maintain and operate adult community correctional facilities and programs deemed necessary to serve its own needs and may enter into contracts or agreements with a corrections board for the placement of offenders, parolees and inmates in its adult community correctional facility or program.

(b) The unit of local government shall establish procedures for screening offenders, parolees and inmates who are to be placed in its adult community correctional facility or program. The screening shall take into account the risk the offender, parolee or inmate may present to himself and others as well as the aptitude, attitude and social and occupational skills of the offender, parolee or inmate.

(c) The unit of local government has the authority to accept, reject or reject after acceptance the placement of any offender, parolee or inmate in its adult community correctional facility or program pursuant to any contract or agreement with a corrections board. If an offender, parolee or inmate is rejected by the unit of local government after initial acceptance, the offender, parolee or inmate shall remain in the custody of the unit of local government for a reasonable period of time pending receipt of appropriate orders for transfer of the offender, parolee or inmate.



7-18-104. Establishment and operation of facilities or programs by nongovernmental agencies; required governmental approval; acceptance or rejection of offenders, parolees or inmates.

7-18-104. Establishment and operation of facilities or programs by nongovernmental agencies; required governmental approval; acceptance or rejection of offenders, parolees or inmates.

(a) If approved as provided in subsection (b) of this section, a nongovernmental agency may establish, maintain and operate an adult community correctional facility and program and may contract with a corrections board to provide services to offenders, parolees and inmates.

(b) The establishment of any nongovernmental adult community correctional facility or program shall be subject to approval of the board of county commissioners of the county and the governing body of the city or town in which the proposed facility or the situs of the program is to be located. Approval or denial of the establishment of the facility or program shall be made only after consultation with the corrections board and the department.

(c) The nongovernmental agency operating an adult community correctional facility or program has the authority to accept, reject or reject after acceptance the placement of any offender, parolee or inmate in its facility or program pursuant to any contract or agreement with a corrections board. If an offender, parolee or inmate is rejected by the nongovernmental agency after initial acceptance, the offender, parolee or inmate shall remain in the custody of the nongovernmental agency for a reasonable period of time pending receipt of appropriate orders for transfer of the offender, parolee or inmate.



7-18-105. Establishment of county boards; membership; terms of office; compensation; meetings; officers.

7-18-105. Establishment of county boards; membership; terms of office; compensation; meetings; officers.

(a) A county may establish, or two (2) or more counties may agree to establish jointly, a community corrections board in accordance with this act.

(b) A corrections board shall consist of nine (9) members appointed by the county commissioners. When two (2) or more counties have agreed to establish a corrections board, the county commissioners of each participating county shall appoint members as provided in the agreement of the counties. The corrections board shall be composed of:

(i) One (1) district judge designated by the chief justice of the Wyoming supreme court;

(ii) One (1) prosecuting attorney;

(iii) One (1) municipal law enforcement officer;

(iv) One (1) county law enforcement officer;

(v) One (1) probation and parole officer; and

(vi) Four (4) lay citizens, no more than two (2) of whom shall be from the same county if the corrections board is established by two (2) or more counties. If the community corrections board is established for a county in which a community college is located, one (1) of the four (4) lay citizen members shall be a representative of the community college.

(c) Members of community corrections boards shall serve for rotating terms of four (4) years. Of the members first appointed, one-third (1/3) shall be appointed for two (2) years, one-third (1/3) for three (3) years and one-third (1/3) for four (4) years.

(d) Members of a corrections board shall serve without compensation.

(e) A majority of the corrections board constitutes a quorum. All actions of the corrections board shall be approved by a majority of those present at the meeting.

(f) A corrections board shall annually elect from its members a chairman to preside at meetings, a secretary to maintain the records and a finance officer who shall file with the board a bond with an approved corporate surety in the penal sum designated by the corrections board.



7-18-106. Powers and duties of boards.

7-18-106. Powers and duties of boards.

(a) Subject to this act, a corrections board may:

(i) Contract with the department to accept offenders, parolees and inmates for placement in an adult community correctional facility or program operating under a contract for services with the corrections board within the county or counties served by the corrections board;

(ii) Repealed By Laws 2003, Ch. 42, 2.

(iii) Accept, reject or reject after acceptance the placement pursuant to a contract with the department, of any offender, parolee or inmate in an adult community correctional facility or program. If an offender, parolee or inmate is rejected by the corrections board after initial acceptance, the offender, parolee or inmate shall be placed in the custody of a sheriff of a county served by the corrections board for a reasonable period of time pending receipt of appropriate orders for the transfer of the offender, parolee or inmate.

(b) A corrections board shall:

(i) Screen all offenders, parolees and inmates proposed to be placed in an adult community correctional facility or program taking into account the potential risk resulting from the placement of the offender, parolee or inmate as well as the aptitude, attitude and social and occupational skills of the offender, parolee or inmate;

(ii) Review, inspect and evaluate all adult community correctional facilities and programs operating within the county or counties served by the corrections board; and

(iii) If the offender is a convicted misdemeanant, obtain funding for the placement from nonstate sources.

(c) Notwithstanding W.S. 1-39-101 through 1-39-120 or any other provision of law and except for intentional torts or illegal acts, a corrections board and its members are immune from any liability, either as a board or individually, for any actions or omissions by the board or any member thereof pursuant to this act.



7-18-107. Required guidelines in contracts; review by local government.

7-18-107. Required guidelines in contracts; review by local government.

(a) Every contract for services entered into pursuant to this act between a corrections board and a local unit of government or a nongovernmental agency shall provide guidelines for the operation of the adult community correctional facility or program and minimum standards for the services provided, including:

(i) Requirements for strict accountability procedures and practices for the conduct and supervision of offenders, parolees and inmates including requirements for twenty-four (24) hour supervision of offenders, parolees and inmates in residential programs;

(ii) Guidelines for service providers to perform periodic and unscheduled tests to determine the use of drugs by offenders, parolees and inmates; and

(iii) Guidelines for service providers to develop individual treatment plans for each offender, parolee or inmate.

(b) Prior to entering into agreement or contract with any nongovernmental adult community corrections agency, the corrections board shall submit the agreement or contract and any proposed guidelines for the use of any program or facility to the department and the governing body of any affected unit of local government for its review and recommendations.



7-18-108. Placement of offender in program by court; placement by department as administrative sanction.

7-18-108. Placement of offender in program by court; placement by department as administrative sanction.

(a) Subject to subsection (b) of this section, following an eligible adult offender's conviction or his plea of guilty, the sentencing court may, as a condition of probation, order that the offender participate in a residential or nonresidential adult community correctional program during all or any part of his term of probation.

(b) Placement of an offender in an adult community correctional facility or program under this section shall be made only if:

(i) The adult community correctional facility or program is operated by a governmental unit or a nongovernmental agency which has entered into a contract with the corrections board serving the county in which the defendant is sentenced and the corrections board has contracted with the department to provide adult community correctional services for offenders;

(ii) Funding for the placement is available; and

(iii) The offender is acceptable to the corrections board.

(c) Prior to the placement of an offender in any nongovernmental adult community correctional facility, the sentencing judge shall notify or cause to be notified the law enforcement agencies of affected units of local government concerning the identity of the offender to be placed.

(d) The probation and parole agent for the judicial district shall include in the presentence report to the sentencing judge recommendations for the utilization of any governmental or, when available, nongovernmental adult community correctional facility or program which has been approved for use by the corrections board.

(e) The probation and parole officers for the judicial district shall have general supervisory authority over all offenders placed in adult community correctional facilities or programs under this section.

(f) Subject to subsection (b) of this section, the department may, as an administrative sanction pursuant to W.S. 7-13-1107, require any probationer participating in an intensive supervision program who violates the rules and restrictions of the program to participate in a residential adult community correctional program for a period not to exceed sixty (60) days as an alternative to probation revocation.



7-18-109. Transfer of inmate to facility by department.

7-18-109. Transfer of inmate to facility by department.

(a) Subject to subsection (b) of this section, and upon recommendation of the warden or superintendent of the institution, the department may transfer an adult inmate to a residential adult community correctional facility.

(b) A transfer of an inmate to a residential adult community correctional facility under this section may be made only if:

(i) The department determines the inmate poses a low risk of escape or violence;

(ii) The inmate is eligible under W.S. 7-18-102(a)(iii);

(iii) The inmate is within at least twenty-four (24) months of his parole eligibility date and his conduct during his confinement has been such that he is appropriate for placement;

(iv) The residential adult community correctional facility is operated under a contract with a corrections board and the corrections board has contracted with the department to provide services which include placement of pre-parole inmates;

(v) The inmate has been accepted by the corrections board;

(vi) Funding for the placement is available; and

(vii) The department determines the correctional needs of the inmate will be better served by the transfer.

(c) Prior to the placement of an inmate in any nongovernmental adult community correctional facility, the department shall notify or cause to be notified the law enforcement agencies of affected units of local government concerning the identity of the inmate to be placed.

(d) No inmate shall be transferred to a residential adult community corrections facility under this section unless he agrees in writing to abide by the regulations of the program provider and any additional conditions imposed by the department. Approval of a transfer under this section is not a discharge of the inmate but shall be construed as an extension of the limits of confinement of the institution to which the inmate was committed. The department may revoke the approval of the transfer of an inmate under this section at any time for violation by the inmate of any conditions of the placement. Upon revocation the inmate shall be returned to the physical custody of the department.

(e) The probation and parole officers for the judicial district shall have general supervisory authority over all inmates in adult community correctional facilities or programs under this section.



7-18-110. Authority of department of corrections to contract for services.

7-18-110. Authority of department of corrections to contract for services.

(a) Subject to legislative appropriation, the department may, by negotiation without competitive bids or by competitive bidding, contract with any community corrections board created under this act, to provide services for:

(i) Convicted felony offenders ordered by a sentencing court to participate in adult community correctional facilities or programs as a condition of probation;

(ii) Inmates transferred to a residential adult community correctional facility by the department pursuant to W.S. 7-18-109; or

(iii) Parolees required to participate in a residential or nonresidential adult community correctional program as a condition of parole pursuant to W.S. 7-18-115.

(b) No inmate, parolee or offender shall be deemed to be a third party beneficiary of, or to be otherwise entitled to enforce any provision of, any contract entered into under subsection (a) of this section.



7-18-111. Duties of department of corrections.

7-18-111. Duties of department of corrections.

(a) The department shall:

(i) Establish minimum facility standards for residential adult community correctional facilities operated by any entity receiving funds under this act;

(ii) Establish minimum standards for adult community correctional programs;

(iii) Review and evaluate all adult community correctional facilities and programs funded under this act;

(iv) Prescribe accounting and reporting standards for all program providers under this act;

(v) Establish a per diem rate to be paid program providers under this act which shall not exceed the daily cost of keeping an inmate at the Wyoming state penitentiary;

(vi) Promulgate rules and regulations reasonably necessary to carry out the provisions of this act.



7-18-112. Escape.

7-18-112. Escape.

(a) An offender, parolee or an inmate is deemed guilty of escape from official detention and shall be punished as provided by W.S. 6-5-206(a)(i) if, without proper authorization, he:

(i) Fails to remain within the extended limits of his confinement or to return within the time prescribed to an adult community correctional facility to which he was assigned or transferred; or

(ii) Being a participant in a program established under the provisions of this act he leaves his place of employment or fails or neglects to return to the adult community correctional facility within the time prescribed or when specifically ordered to do so.



7-18-113. Confinement of violators.

7-18-113. Confinement of violators.

If the administrator of an adult community correctional facility or any other appropriate supervising authority has cause to believe that an offender, parolee or inmate placed in an adult community correctional facility has violated any rule or condition of that person's placement in that facility or any term of post-release supervision or cannot be safely housed in that facility, the administrator or other authority shall certify to the department the facts which are the basis for the belief and execute a transfer order to the sheriff of the county in which the facility is located, who shall confine the offender, parolee or inmate in the county jail pending a determination by the appropriate judicial or executive authorities as to whether or not the offender, parolee or inmate shall remain in community corrections.



7-18-114. Record and disbursement of wages; exemption from process; confidentiality of amount.

7-18-114. Record and disbursement of wages; exemption from process; confidentiality of amount.

(a) Wages earned by an inmate, parolee or offender while in an adult community corrections program shall be retained and accounted for by the program operator and shall be disbursed for the purposes provided in this subsection and in the order specified:

(i) Personal necessities;

(ii) Room and board to the program operator at a rate to be established by the department;

(iii) Support of dependent relations;

(iv) Court ordered restitution, fines, sanctions and reimbursement for the services of public defender or court appointed counsel, the surcharge imposed under W.S. 1-40-119 and victims compensation obligations under W.S. 1-40-112(g);

(v) Repealed By Laws 1999, ch. 62, 2.

(vi) Costs of health insurance; and

(vii) Remaining funds shall be paid to the inmate, parolee or offender upon parole or final discharge.

(b) Wages earned by offenders, other than parolees or inmates, while in a residential adult community corrections program shall be retained and accounted for by the program operator and shall be disbursed only for the purposes and in the order specified in subsection (a) of this section unless otherwise ordered by the sentencing court. Any remaining funds shall be paid to the offender upon his satisfactory discharge from the program. Upon revocation of an offender's probation, the program operator shall forward any remaining funds to the court or to the institution to which the offender is sentenced as directed by the court.

(c) Program operators shall keep an accurate record and account of all wages earned by inmates, parolees and offenders pursuant to the rules promulgated by the department.

(d) The earnings of inmates under this act are not subject to garnishment, attachment or execution.

(e) Information relating to the amount of wages earned by an inmate, parolee or offender in an adult community corrections program is confidential and is not subject to public inspection.



7-18-115. Assignment of parolee to program by state board of parole; placement by department as administrative sanction.

7-18-115. Assignment of parolee to program by state board of parole; placement by department as administrative sanction.

(a) Subject to subsection (b) of this section, the state board of parole may, as a condition of parole, require a parolee to participate in a residential or nonresidential adult community correctional program during all or any part of his term of parole.

(b) Placement of a parolee in an adult community correctional facility or program under this section shall be made only if:

(i) The state board of parole determines the inmate poses a low risk of escape or violence;

(ii) The adult community correctional facility or program is operated under a contract with a corrections board and the corrections board has contracted with the department to provide services which include placement of parolees;

(iii) The parolee has been accepted by the corrections board; and

(iv) Funding for the placement is available.

(c) Prior to the placement of a parolee in any nongovernmental adult community correctional facility, the department shall notify or cause to be notified the law enforcement agencies of affected units of local government concerning the identity of the parolee to be placed.

(d) No parolee shall be paroled to an adult residential community corrections facility under this section unless he agrees in writing to abide by the regulations of the program provider and any additional conditions imposed by the state board of parole and the department.

(e) The state board of parole may revoke a parolee's parole at any time for violation by the parolee of any conditions of the placement under this section. Upon revocation, the parolee shall be returned to the physical custody of the department.

(f) The probation and parole officers for the judicial district shall have general supervisory authority over all parolees placed in adult community correctional facilities or programs under this section.

(g) Subject to subsection (b) of this section, the department may, as an administrative sanction pursuant to W.S. 7-13-1107, require any parolee participating in an intensive supervision program who violates the rules and restrictions of the program to participate in an adult residential community correctional program for a period not to exceed sixty (60) days as an alternative to parole revocation.






CHAPTER 19 - CRIMINAL HISTORY RECORDS

ARTICLE 1 - IN GENERAL

7-19-101. Short title.

7-19-101. Short title.

This act shall be known and may be cited as the "Wyoming Criminal History Record Act".



7-19-102. Scope and applicability of provisions.

7-19-102. Scope and applicability of provisions.

(a) This act governs all systems of records for the collection, maintenance, use and dissemination of individually identifiable criminal history record information by any criminal justice agency.

(b) This act applies to criminal history record information compiled for all felonies, high misdemeanors and other misdemeanors determined by the division pursuant to W.S. 9-1-623(a) but does not apply to violations of municipal ordinances.

(c) Notwithstanding any provision of this act, specific provisions relating to confidentiality of records contained in Title 14, Wyoming statutes, shall govern in those circumstances to which the more specific statute applies.



7-19-103. Definitions.

7-19-103. Definitions.

(a) As used in this act:

(i) "Conviction data" includes records indicating criminal justice transactions related to an offense that have resulted in a conviction, guilty plea or a plea of nolo contendere of an individual;

(ii) "Criminal history record information" means information, records and data compiled by criminal justice agencies on individuals for the purpose of identifying criminal offenders consisting of identifiable descriptions of the offenders and notations or a summary of arrests, detentions, indictments, information, pre-trial proceedings, nature and disposition of criminal charges, sentencing, rehabilitation, incarceration, correctional supervision and release. Criminal history record information is limited to information recorded as the result of the initiation of criminal proceedings. It does not include intelligence data, analytical prosecutorial files, investigative reports and files or statistical records and reports in which individual identities are not ascertainable, or any document signed by the governor granting a pardon, commutation of sentence, reprieve, remission of fine or forfeiture, or a restoration of civil rights by the governor or restoration of voting rights by the state board of parole;

(iii) "Criminal justice agency" means any agency or institution of state or local government other than the office of the public defender which performs as part of its principal function, activities relating to:

(A) The apprehension, investigation, prosecution, adjudication, incarceration, supervision or rehabilitation of criminal offenders;

(B) The collection, maintenance, storage, dissemination or use of criminal history record information.

(iv) "Division" means the Wyoming division of criminal investigation within the office of the attorney general;

(v) "High misdemeanor" means a misdemeanor for which the penalty authorized by law exceeds the jurisdiction of municipal courts;

(vi) "Interstate system" means all agreements, arrangements and systems for the interstate transmission and exchange of criminal history record information. The term does not include record keeping systems in the state maintained or controlled by any state or local agency, or group of agencies, even if the agencies receive or have received information through, or otherwise participate or have participated in, systems for the interstate exchange of criminal history record information;

(vii) "Nonconviction data" means arrest information in cases in which:

(A) There has been an acquittal, dismissal or annulment of verdict or plea;

(B) An interval of one (1) year has elapsed from the date of arrest and no active prosecution of the charge is pending;

(C) A law enforcement agency has elected not to refer a matter to a prosecutor;

(D) A prosecutor has elected not to commence criminal proceedings; or

(E) The proceedings have been indefinitely postponed.

(viii) "State" means the state of Wyoming;

(ix) "System of record" means any group of records under the control of a criminal justice agency from which information is retrieved using the name of the individual or some identifying number, symbol or other identifier particularly assigned to the individual. The term does not include records that are maintained only in chronological order or by numbers which are not particular to individuals;

(x) "This act" means W.S. 7-19-101 through 7-19-109.



7-19-104. Procedures to insure currentness of information; disposition and arrest data.

7-19-104. Procedures to insure currentness of information; disposition and arrest data.

(a) The collection, storage, dissemination and use of criminal history record information under this act shall take place under procedures reasonably designed to ensure that all information is kept current.

(b) Criminal history record information collected, stored, disseminated or used under this act shall contain, to the maximum extent feasible, disposition as well as arrest data where arrest data is included.



7-19-105. Rules and regulations.

7-19-105. Rules and regulations.

(a) The division shall promulgate reasonable rules and regulations to carry out the provisions of this act. The rules shall include:

(i) Standards and procedures to ensure the security and privacy of all criminal history record information and that the information is used only for criminal justice and other lawful purposes; and

(ii) Standards and procedures in conformance with this act relating to access to and dissemination of criminal history record information, research, system security, record completeness and accuracy, training, intrastate and interstate exchanges, user agreements, audits and procedures for review and challenge of records.



7-19-106. Access to, and dissemination of, information.

7-19-106. Access to, and dissemination of, information.

(a) Criminal history record information shall be disseminated by criminal justice agencies in this state, whether directly or through any intermediary, only to:

(i) Other criminal justice agencies;

(ii) Any person designated for the purpose provided by W.S. 14-6-227;

(iii) The department of family services;

(iv) Other governmental agencies as authorized by the laws of the United States or any state or by executive order;

(v) An individual who has met the requirements established by the division to ensure the record will be used solely as a statistical research or reporting record and that the record is to be transferred in a form that is not individually identifiable;

(vi) Any record subject as provided by W.S. 7-19-109;

(vii) The department of health;

(viii) The Wyoming state board of nursing for purposes of obtaining background information on applicants for licensure or certification under the board;

(ix) Court supervised treatment program staff solely for the purposes of utilizing the information pursuant to the Court Supervised Treatment Programs Act in title 7, chapter 13, article 6;

(x) Repealed By Laws 2013, Ch. 127, 3.

(xi) The secretary of state, through the electronic voter registration system, for confirmation of the existence or nonexistence of felony conviction records of registered voters and of individuals seeking to register to vote. If the criminal history record information indicates that the subject's voting rights have been restored, that information shall also be provided. Notwithstanding subsection (c) of this section and W.S. 7-19-108, the subject's fingerprints shall not be required and no fee shall be charged. The necessary identifying information shall be provided to the division and the disclosures made in accordance with the terms agreed upon by the secretary of state and the attorney general;

(xii) The board of examiners for optometry for purposes of obtaining background information on applicants for licensure or certification by the board;

(xiii) Any public fire department, ambulance service, counties providing fire protection services pursuant to W.S. 18-3-509, regional emergency response team or fire protection district, using paid employees or volunteers on a full-time or part-time basis, for purposes of obtaining criminal history record information on prospective employees;

(xiv) The office of homeland security for purposes of obtaining background information on prospective homeland security workers and regional emergency response team participants;

(xv) The military department for purposes of obtaining criminal history record information on prospective employees or volunteers;

(xvi) The department of transportation for purposes of dealer and wholesaler licensing and permitting under title 31, chapter 16 and for purposes of performing background checks required by W.S. 31-7-103(b) and 31-7-114(f)(iv);

(xvii) The department of audit;

(xviii) The certified real estate appraiser board for purposes of permitting or registration under title 33, chapter 39;

(xix) The state auditor;

(xx) The Wyoming retirement system;

(xxi) The board of physical therapy for purposes of obtaining background information on applicants for licensure or certification by the board;

(xxii) The state banking commissioner for purposes of licensing and registration pursuant to W.S. 40-14-604, 40-14-634, 40-14-642, 40-22-108, 40-23-103 and 40-23-125;

(xxiii) The board of medicine for purposes of obtaining background information on applicants for licensure or certification by the board whose application or other information received by the board indicates the applicant has or may have been convicted of a crime, and for purposes of investigation of complaints and disciplinary action against licensees of the board;

(xxiv) The board of midwifery for purposes of obtaining background information on applicants for licensure by the board whose application or other information received by the board indicates the applicant has or may have been convicted of a crime, and for purposes of investigation of complaints and disciplinary action against licensees of the board;

(xxv) The department of insurance, for purposes of licensing under Wyoming statutes title 26, chapter 9;

(xxvi) The Wyoming professional teaching standards board for purposes of obtaining background information on applications for certification and if requested by a school district, to school district boards of trustees for obtaining background information on employees who may have access to minors in the course of employment.

(b) Notwithstanding subsection (a) of this section, the division may disseminate criminal history record information to central repositories of other states and to the Federal Bureau of Investigation in accordance with rules and regulations promulgated by the division governing participation in an interstate system for the exchange of criminal history record information, and upon assurance that the information will be used only for purposes that are lawful under the laws of the other states involved or the laws applicable to the Federal Bureau of Investigation.

(c) All applications or requests to the division for criminal history record information submitted by the record subject or any other person except a criminal justice agency or the department of family services, shall be accompanied by the record subject's fingerprints in addition to any other information required by the division.

(d) No criminal justice agency or individual employed by the agency shall confirm the existence or nonexistence of criminal history record information to any person that would not be eligible to receive the information.

(e) Nothing in this act prohibits the dissemination of conviction data for purposes related to the issuance of visas and the granting of citizenship.

(f) Each person requesting criminal history record information from the division or a criminal justice agency shall upon request be advised in writing whether the person is found to be eligible or ineligible for access.

(g) No information shall be disseminated by the division or by any criminal justice agency to any person or agency prior to determination of eligibility.

(h) Each criminal justice agency holding or receiving criminal history record information shall maintain dissemination logs and other records relative to the release of the information in accordance with rules promulgated by the division.

(j) No criminal history record information released to an authorized recipient shall be released, used or disseminated by that recipient to any other person for any purpose not included in the original request except that the record subject may make further dissemination in his discretion.

(k) Notwithstanding subsection (a) of this section, the division may disseminate criminal history record information concerning a record subject, or may confirm that no criminal history record information exists relating to a named individual:

(i) In conjunction with state or national criminal history record information check under W.S. 7-19-201; or

(ii) If application is made for a voluntary record information check, provided:

(A) The applicant submits proof satisfactory to the division that the individual whose record is being checked consents to the release of the information to the applicant;

(B) The application is made through a criminal justice agency in this state authorized to access criminal history record information maintained by the division which application shall then be forwarded to the division by the criminal justice agency; and

(C) The applicant pays the fees required by W.S. 7-19-108.

(m) Notwithstanding any other provision of this act, the Wyoming department of corrections and county jails may release the following information regarding any individual, except juveniles charged with a status offense as defined by W.S. 14-6-201(a)(xxiii), who is or has been committed to the supervision or custody of the department or county jails, unless release of the information could compromise the physical safety of the individual:

(i) Name and other identifying information;

(ii) Photograph and physical description;

(iii) Any conviction for which the individual was committed to the supervision or custody of the department or county jail;

(iv) Sentencing information regarding any conviction for which the individual was committed to the supervision or custody of the department or county jail;

(v) Projected parole eligibility, release and discharge dates;

(vi) Current location of the individual's supervision or custody; and

(vii) Date of release from the department's or county jail's supervision or custody.

(n) Unless otherwise specifically prohibited by court order, or if disclosure may be withheld under other pertinent law, the Wyoming department of corrections may, ten (10) years after the date of death of the record subject, release to the public any record created and maintained by the department relating to an individual committed to the supervision or custody of the department, except:

(i) Records regarding the victim of the crime;

(ii) Medical, psychological and dental records of the inmate;

(iii) Records relating to the security of any facility in which the inmate was housed during his incarceration; and

(iv) Records relating to out of state placement of the inmate.



7-19-107. Central repository; information to be submitted; audits; interstate exchanges.

7-19-107. Central repository; information to be submitted; audits; interstate exchanges.

(a) The division of criminal investigation within the office of the attorney general is designated as the central repository for criminal history record information.

(b) For the purpose of maintaining complete and accurate criminal history record information at the central repository, all city, county and state law enforcement agencies, district courts, courts of limited jurisdiction, district attorneys, the department of corrections, state juvenile correctional institutions and local probation and parole agencies shall submit the criminal history record information required under this section for which they are responsible to the division for filing at the earliest time possible following the occurrence of the reportable event. Reports shall be submitted on uniform forms approved and provided by the division.

(c) All criminal justice agencies making arrests for offenses covered by this act shall furnish the division with information concerning the charges and description of all persons arrested and shall furnish their fingerprints. Each agency shall also notify the division of any decision not to refer an arrest for prosecution. An agency making arrests covered by this subsection may enter into arrangements with other agencies for the purpose of furnishing required information to the division on its behalf.

(d) All district attorneys shall notify the division of all final disposition information in cases covered by this act including charges not filed in criminal cases for which the division has a record of an arrest.

(e) All district attorneys and clerks of the district courts and courts of limited jurisdiction shall furnish the division with information concerning final dispositions in criminal cases covered by this act. The information shall include, for each charge:

(i) All judgments of not guilty, discharges and dismissals in the trial courts;

(ii) All court orders filed in the case which reverse or remand a reported conviction or vacate, modify or annul a sentence or conviction;

(iii) All judgments terminating or revoking a sentence to probation, supervision or conditional discharge and any order relating to resentencing after the termination or revocation.

(f) After the court pronounces sentence in any case covered by this act, including an order of probation, parole or suspended sentence, the sheriff shall fingerprint any convicted defendant who has not previously been fingerprinted for the same case or whose fingerprints for the same case were rejected as unreadable. The sheriff shall submit the fingerprints to the division.

(g) The director of the department of corrections, the superintendents of the Wyoming boys' school and Wyoming girls' school and the sheriff of each county shall furnish the division with all information concerning the receipt, escape, execution, death, release, pardon, parole, commutation of sentence, granting of executive clemency or discharge of any individual who has been sentenced to the agency's custody for any offense covered by this act.

(h) The division shall regularly audit its own records and practices to ensure the completeness and accuracy of criminal history record information collected, maintained, used or disseminated by it, and to evaluate its procedures and facilities relating to the privacy and security of information. The division shall periodically audit the records and practices of each criminal justice agency in this state authorized to access criminal history record information maintained by the division.

(j) The division may enter into agreements with criminal records central repositories and criminal justice agencies of other states or the federal government to establish uniform procedures and practices, including codes, formats and fee schedules to facilitate the interstate exchange of criminal record information.



7-19-108. Fees.

7-19-108. Fees.

(a) The division may charge the record subject or any other person or noncriminal justice agency qualified to receive criminal history record information, a reasonable application fee of not more than fifteen dollars ($15.00) for processing of fingerprints and other information submitted for a criminal history records check, except:

(i) No fee shall be charged to criminal justice agencies or the department of family services;

(ii) The application fee charged shall be not more than ten dollars ($10.00) if:

(A) The applicant is an organization engaged in providing volunteer services to youth or victims of family violence. Examples of those organizations include big brothers and big sisters and volunteer workers in safe houses for victims of family violence; and

(B) The applicant requests the background investigation be performed solely to determine the suitability of a prospective volunteer to provide volunteer services.

(iii) If national criminal history record information is requested by the submitting party pursuant to W.S. 7-19-201, the application shall include any additional fee required by the federal bureau of investigation in accordance with federal P.L. 92-544.

(b) Criminal justice agencies which fingerprint applicants at the request of noncriminal justice agencies for criminal history record information may charge a reasonable fee of not more than five dollars ($5.00) for fingerprinting. Fees collected under this subsection shall be credited to the state general fund or to the general fund of the appropriate county or municipality.



7-19-109. Inspection; deletion or modification of information.

7-19-109. Inspection; deletion or modification of information.

(a) An individual has the right to inspect all criminal history record information located within this state which refers to him. The record subject may apply to the district court for an order to purge, modify or supplement inaccurate or incomplete information. Notification of each deletion, amendment or supplementary notation shall be promptly disseminated to any person or agency which received a copy of the record in question during the previous twelve (12) month period as well as the person whose record has been altered.

(b) Criminal justice agencies may prescribe reasonable hours and places for inspection of criminal history record information and may impose additional restrictions, including fingerprinting, reasonably necessary to both assure the records' security and to verify the identities of those who seek to inspect the records.

(c) When an application for inspection of criminal history record information is received by a criminal justice agency the agency shall determine whether a record pertaining to the applicant is maintained. If a record is maintained, the agency shall inform the applicant of the existence of the record and inform him of the procedure for examining the record. Upon verification of his identity, the applicant or his authorized representative shall be allowed to examine the record pertaining to him and to receive a true copy.






ARTICLE 2 - STATE OR NATIONAL CRIMINAL HISTORY RECORDINFORMATION

7-19-201. State or national criminal history record information.

7-19-201. State or national criminal history record information.

(a) The following persons shall be required to submit to fingerprinting in order to obtain state and national criminal history record information:

(i) Employees of substitute care providers certified by the department of family services pursuant to W.S. 14-4-101 through 14-4-116;

(ii) State institution, department of family services or department of health employees who may have access to minors, to persons suffering mental illness or developmental disabilities or to the elderly;

(iii) Applicants for initial certification by the professional teaching standards board and employees initially hired by a school district on or after July 1, 1996, who may have access to minors in the course of their employment. In accordance with W.S. 21-3-111(a) (xxi), employees of a school district who meet the qualifications of this paragraph shall also be required to submit to fingerprinting for purposes of this subsection upon request of, and payment of applicable fees by, the employing school district;

(iv) All persons applying for licensure to the Wyoming Board of Examiners for Optometry on or after July 1, 2005;

(v) Department of health or department of family services contractors providing specialized home care or respite care to minors;

(vi) Persons applying for a permit or license under W.S. 11-25-104(f);

(vii) Prospective employees or volunteers of a public fire department, ambulance service, a county providing fire protection services pursuant to W.S. 18-3-509 or fire protection district if the department, service, county or district requires prospective employees or volunteers or both, to submit to fingerprinting in order to obtain state and national criminal history record information as a condition for a position with the department, service, county or district;

(viii) Prospective employees of or volunteers with the Wyoming military department if the department requires prospective employees or volunteers, or both, to submit to fingerprinting in order to obtain state and national criminal history record information as a condition for a position with the department;

(ix) Persons applying for a dealer or Wyoming based manufacturer license under W.S. 31-16-103 or a special sales permit under W.S. 31-16-127;

(x) Department of audit employees or applicants for employment who have access to confidential financial or accounting records;

(xi) Persons applying for a permit under W.S. 33-39-109 or a registration under W.S. 33-39-209 or 33-39-211;

(xii) State auditor employees or applicants for employment who have access to confidential financial or accounting records;

(xiii) Persons applying for a new license under W.S. 33-28-106;

(xiv) Wyoming retirement system employees or applicants for employment who have access to confidential financial information or records;

(xv) All persons applying for licensure or certification to the Wyoming board of physical therapy on or after July 1, 2009;

(xvi) Mortgage lenders, mortgage brokers, mortgage loan originators, money transmitters and persons identified in W.S. 40-23-107(b)(i), as necessary to perform the background checks required by W.S. 40-14-604(a)(vii), 40-14-634(p)(i), 40-14-642(c)(i), 40-22-108(e) and (h)(i), 40-23-103(a)(viii) and 40-23-125(c)(i);

(xvii) All persons applying for licensure or certification to the Wyoming board of medicine on or after July 1, 2009, whose application or other information received by the board indicates that the applicant has or may have been convicted of a crime, and any licensee of the board of medicine upon written request from the board of medicine as part of an ongoing investigation of or disciplinary action against the licensee;

(xviii) Employees, prospective employees and volunteers of the Wyoming department of transportation, as necessary to perform the background checks required by W.S. 31-7-103(b) and 31-7-114(f)(iv);

(xix) All persons applying for licensure to the Wyoming board of midwifery whose application or other information received by the board indicates that the applicant has or may have been convicted of a crime, and any licensee of the board of midwifery upon written request from the board of midwifery as part of an ongoing investigation of or disciplinary action against the licensee;

(xx) Persons applying for an initial license under Wyoming statutes title 26, chapter 9;

(xxi) Board members, applicants, vendors and retailers required to receive a background investigation as provided in W.S. 9-17-104(c), 9-17-110(e) and 9-17-120(b) and (c)(i). Fingerprint card submissions under this paragraph shall be forwarded through the division of criminal investigation and the division of criminal investigation shall be responsible for receiving and screening the results of any record check to determine an applicant's suitability for employment or licensing under the provisions specified in this paragraph;

(xxii) Persons conducting skills testing under W.S. 31-7-114(f)(iv).

(b) Fingerprints taken pursuant to this article shall be submitted to the Wyoming division of criminal investigation for processing and obtaining state and national criminal history record information and shall be accompanied by the fee required by W.S. 7-19-108. Upon payment of required fees, the division shall process and obtain state and national criminal history record information for the Wyoming state board of nursing and the board of pharmacy or for an applicant for licensure or certification by either board.

(c) Pursuant to federal P.L. 92-544, the division may submit any applicant fingerprint cards received pursuant to this article to the federal bureau of investigation for the purpose of obtaining national criminal history record information.

(d) The department of administration and information shall promulgate rules and regulations necessary to carry out this section.

(e) The Wyoming military department, any public fire department, ambulance service or regional emergency response team may as a condition of employment or other participation with the entity require all applicants for employee or volunteer positions with the entity to submit to fingerprinting in order to obtain state and national criminal history record information. In addition, the office of homeland security may as a condition of participation in a regional emergency response team require all team participants to submit to fingerprinting in order to obtain state and national criminal history record information.






ARTICLE 3 - SEX OFFENDER REGISTRATION

7-19-301. Definitions.

7-19-301. Definitions.

(a) Unless otherwise provided, for the purposes of this act:

(i) Repealed By Laws 2007, Ch. 160, 2.

(ii) Repealed By Laws 2007, Ch. 160, 2.

(iii) "Convicted" includes pleas of guilty, nolo contendere, verdicts of guilty upon which a judgment of conviction may be rendered and adjudications as a delinquent for offenses specified in W.S. 7-19-302(j). "Convicted" shall not include dispositions pursuant to W.S. 7-13-301;

(iv) "Criminal offense against a minor" means the offenses specified in this paragraph in which the victim is less than eighteen (18) years of age. "Criminal offense against a minor" includes an offense committed in another jurisdiction, including a federal court or courts martial, which, if committed in this state, would constitute a "criminal offense against a minor" as defined in this paragraph. "Criminal offense against a minor" includes:

(A) Kidnapping under W.S. 6-2-201;

(B) Felonious restraint under W.S. 6-2-202;

(C) False imprisonment under W.S. 6-2-203;

(D) Offenses under W.S. 6-4-101 through 6-4-103 in which a minor is the object of the sexual act or proposed sexual act;

(E) Producing obscene material under W.S. 6-4-302 if the offense involves the use of a minor in a sexual performance;

(F) Soliciting sexual conduct under W.S. 6-2-318;

(G) Sexual exploitation of a child under W.S. 6-4-303;

(H) An attempt to commit an offense described in subparagraphs (A) through (G) of this paragraph;

(J) Human trafficking under W.S. 6-2-702 or 6-2-703 or sexual servitude under W.S. 6-2-705 or 6-2-706.

(v) "Department" means the state department of corrections;

(vi) "Division" means the Wyoming division of criminal investigation created within the office of the attorney general;

(vii) "Minor" means a person who has not attained the age of eighteen (18) years at the time of the offense;

(viii) "Offender" means a person convicted of a criminal offense specified in W.S. 7-19-302(g) through (j), 6-2-702, 6-2-703, 6-2-705 or 6-2-706 or convicted of a criminal offense from Wyoming or any other jurisdiction containing the same or similar elements, or arising out of the same or similar facts or circumstances, as a criminal offense specified in W.S. 7-19-302(g) through (j), 6-2-702, 6-2-703, 6-2-705 or 6-2-706;

(ix) "Predatory" means an act directed at a stranger or a person with whom a relationship has been established or promoted for the primary purpose of victimization;

(x) "Recidivist" means an offender convicted of an offense requiring registration under this act two (2) or more times. Offenses which would have required registration under this act, but which had a sentencing date prior to January 1, 1985, shall be counted as convictions for purposes of this paragraph;

(xi) "Reside" and words of similar import mean the physical address of each residence of an offender, including:

(A) All real property owned by the offender that is used by the offender for the purpose of shelter or other activities of daily living;

(B) Any physical address where the offender habitually visits; and

(C) Temporary residences such as hotels, motels, public or private housing, camping areas, parks, public buildings, streets, roads, highways, restaurants, libraries or other places the offender may frequent and use for shelter or other activities of daily living.

(xii) Repealed By Laws 2007, Ch. 160, 2.

(xiii) Repealed By Laws 2007, Ch. 160, 2.

(xiv) Repealed By Laws 2007, Ch. 160, 2.

(xv) "This act" means W.S. 7-19-301 through 7-19-307;

(xvi) "Attending school" means enrollment on a full or part-time basis at any institution;

(xvii) "Employed" means any full or part-time employment, with or without compensation or other benefit, for a period of more than fourteen (14) days, or for an aggregate period exceeding thirty (30) days in any one (1) calendar year. Institutional contractors and contract employees performing work on an educational institution campus shall be considered institution employees;

(xviii) "Educational institution" or "institution" means any type of public or private educational facility or program, including elementary, middle and high schools, parochial, church and religious schools as defined by W.S. 21-4-101(a)(iv), trade and professional schools, colleges and universities;

(xix) "Residence" means a dwelling place with an established physical address or identifiable physical location intended for human habitation;

(xx) "Report" means providing information in person, or by any other means authorized by the sheriff if the person is required to report to the sheriff;

(xxi) "Working days" shall not include Saturdays, Sundays and legal holidays;

(xxii) "Vehicle" includes any of the following that is registered under Wyoming law:

(A) Aircraft as defined in W.S. 10-1-101(a)(i);

(B) Motor vehicle, commercial vehicle or trailer as defined in W.S. 31-1-101;

(C) Watercraft as defined in W.S. 41-13-101(a)(vii).

(xxiii) Words in the plural form include the singular and words in the singular form include the plural.



7-19-302. Registration of offenders; procedure; verification.

7-19-302. Registration of offenders; procedure; verification.

(a) Any offender residing in this state or entering this state for the purpose of residing, attending school or being employed in this state shall register with the sheriff of the county in which he resides, attends school or is employed, or other relevant entity specified in subsection (c) of this section. The offender shall be photographed, fingerprinted and palmprinted by the registering entity or another law enforcement agency and shall provide the following additional information when registering:

(i) Name, including any aliases ever used;

(ii) Address;

(iii) Date and place of birth;

(iv) Social security number;

(v) Place and physical address of employment;

(vi) Date and place of conviction;

(vii) Crime for which convicted;

(viii) The name and physical address of each educational institution in this state at which the person is employed or attending school;

(ix) The license plate number and a description of any vehicle owned or operated by the offender;

(x) A DNA sample. As used in this paragraph, "DNA" means as defined in W.S. 7-19-401(a)(vi);

(xi) The age of each victim;

(xii) Internet identifiers, including each email address and other designations used by the offender for self-identification or routing in internet communications or postings. As used in this paragraph, "internet" means as defined in W.S. 9-2-1035(a)(iii); and

(xiii) Any phone number at which the offender may be reached or which may be used on a frequent basis by the offender to place telephone calls.

(b) In addition to the requirements of subsection (a) of this section, the department, for offenders sentenced to imprisonment, and the sheriff of the county where judgment and sentence is entered for all other offenders, shall obtain the name of the offender, identifying features, anticipated future residence, offense history and documentation of any treatment received, including prescribed psychotropic medication history, for any psychiatric condition of the offender. This information shall be transmitted to the division within three (3) working days of receipt for entry into the central registration system. A person found to be an offender by a court in another state shall provide information required under this subsection at the time of registration under this act.

(c) Offenders required to register under this act shall register with the entities specified in this subsection and within the following time periods:

(i) Offenders who, on or after July 1, 1999, are in custody of the department, local jail or a public or private agency pursuant to a court order, as a result of an offense subjecting them to registration, who are sentenced on or after January 1, 1985, shall register prior to release from custody. The agency with custody of the offender immediately prior to release shall register the offender and perform the duties specified in W.S. 7-19-305. If the offender refuses to register or refuses to provide the required information, the agency shall so notify local law enforcement before releasing the offender;

(ii) Offenders who are convicted of an offense subjecting them to registration under this act but who are not sentenced to a term of confinement shall register immediately after the imposition of the sentence. The sheriff of the county where the judgment and sentence is entered shall register the offender and perform the related duties specified in W.S. 7-19-305 unless the offender does not reside in the county where the judgment and sentence is entered, in which case he shall register in the county in which he resides within three (3) working days;

(iii) Offenders convicted of an offense subjecting them to registration, who, except as provided by paragraph (v) of this subsection, are sentenced on or after January 1, 1985, who reside in or enter this state for the purposes of residing and who are under the jurisdiction of the department or state board of parole or other public agency as a result of that offense shall register within three (3) working days of entering this state. The Wyoming agency that has jurisdiction over the offender shall notify the offender of the registration requirements before the offender moves to this state. Within three (3) working days after the offender arrives in this state, the Wyoming agency that has jurisdiction over the offender shall notify the county sheriff of the county in which the offender resides of the offender's presence in the county;

(iv) Offenders convicted of an offense subjecting them to registration, who, except as provided by paragraph (v) of this subsection, are sentenced on or after January 1, 1985, who reside in or enter this state and who are not under the jurisdiction or custody of the department, board of parole or other public agency as a result of that offense shall register within three (3) working days of entering this state if not a current resident;

(v) Offenders convicted of an offense subjecting them to registration, whose registration requirement was added by the 2011 amendments to this act and who are sentenced after July 1, 2001 shall register as required by paragraph (iii) or (iv) of this subsection as appropriate.

(d) A nonresident who is employed or attends school in this state shall register with the county sheriff of the county in which he is employed or attends school within three (3) working days of beginning employment or starting to attend school. A resident or nonresident who is employed, resides or attends school in more than one (1) location in this state, shall register with the county sheriff of each county in which he is employed, resides or attends school within three (3) working days of beginning employment, establishing a residence in this state or starting to attend school. The registration information accepted under this subsection shall be subject to the provisions of W.S. 7-19-303.

(e) If any person required to register under this act changes his residence address within the same county, he shall provide notice of the change of address in person to the sheriff of the county in which he resides within three (3) working days of establishing the new residence. If any person required to register under this act moves to a new county in this state, he shall notify in person the county sheriff in the new county and the county sheriff of the county of his previous residence within three (3) working days of establishing the new residence. If the person changes residence to another state and that state has a registration requirement, the division shall, within three (3) working days of receipt of the information, notify the law enforcement agency with which the person must register in the new state. Any person who has not established a new residence within three (3) working days of leaving his previous residence, or becomes transient through lack of residence, shall report on a weekly basis to the sheriff in the county in which he is registered, until he establishes another residence. The information provided to a sheriff under this subsection shall be transmitted by the sheriff to the division within three (3) working days of receipt for entry into the central registry. The division shall notify the victim, or if the victim is a minor the victim's parent or guardian, within the same time period if the victim, or a minor victim's parent or guardian, has requested in writing that the division provide notification of a change of address of the offender and has provided the division a current address of the victim, parent or guardian as applicable.

(f) An offender who changes residence to another state shall register the new address with the law enforcement agency with whom he last registered and shall also register with the designated law enforcement agency in the new state not later than three (3) working days after establishing residence in the new state.

(g) For an offender convicted of a violation of W.S. 6-2-316(a)(i) and (iv), 6-4-303(b)(iv) or W.S. 6-4-304(b) if the victim was a minor, 18 U.S.C. 2252B, 2252C, 2424 and 2425, an offense in another jurisdiction containing the same or similar elements, or arising out of the same or similar facts or circumstances as a criminal offense specified in this subsection or an attempt or conspiracy to commit any of the offenses specified in this subsection, the division shall annually verify the accuracy of the offender's registered address, and the offender shall annually report, in person, his current address to the sheriff in the county in which the offender resides, during the period in which he is required to register. During the annual in-person verification, the sheriff shall photograph the offender. Confirmation of the in-person verification required under this subsection, along with the photograph of the offender, shall be transmitted by the sheriff to the division within three (3) working days. Any person under this subsection who has not established a residence or is transient, and who is reporting to the sheriff as required under subsection (e) of this section, shall be deemed in compliance with the address verification requirements of this section.

(h) For an offender convicted of a violation of W.S. 6-2-304(a)(iii) if the victim was at least fourteen (14) years of age, W.S. 6-2-314(a)(ii) and (iii), 6-2-315(a)(i) and (iii), W.S. 6-2-315(a)(iv) if the victim was thirteen (13) through fifteen (15) years of age, W.S. 6-2-317(a)(i) and (ii) or 6-2-318, W.S. 6-4-102 if the person solicited was a minor, W.S. 6-4-103 if the person enticed or compelled was a minor, W.S. 6-4-302(a)(i) if the offense involves the use of a minor in a sexual performance or W.S. 6-4-303(b)(i) through (iii), 18 U.S.C. 2251, an offense in another jurisdiction containing the same or similar elements, or arising out of the same or similar facts or circumstances as a criminal offense specified in this subsection, an attempt or conspiracy to commit any of the offenses specified in this subsection, or any offense enumerated in subsection (g) of this section if the offender was previously convicted of any offense enumerated in subsection (g) of this section, the division shall verify the accuracy of the offender's registered address, and the offender shall report, in person, his current address to the sheriff in the county in which the offender resides, every six (6) months after the date of the initial release or commencement of parole. If the offender's appearance has changed substantially, and in any case at least annually, the sheriff shall photograph the offender. Confirmation of the in-person verification required by this subsection, and any new photographs of the offender, shall be transmitted by the sheriff to the division within three (3) working days. Any person under this subsection who has not established a residence or is transient, and who is reporting to the sheriff as required under subsection (e) of this section, shall be deemed in compliance with the address verification requirements of this section.

(j) For an offender convicted of a violation of W.S. 6-2-201 if the victim was a minor, W.S. 6-2-302 or 6-2-303, W.S. 6-2-304(a)(iii) if the victim was under fourteen (14) years of age, W.S. 6-2-314(a)(i), W.S. 6-2-314(a)(ii) and (iii) if the victim was less than thirteen (13) years of age, W.S. 6-2-315(a)(ii), W.S. 6-2-315(a)(iii) and (iv) if the victim was less than thirteen (13) years of age, W.S. 6-2-316(a)(ii) and (iii), 6-4-402, 18 U.S.C. 2245, or an offense in another jurisdiction containing the same or similar elements, or arising out of the same or similar facts or circumstances as a criminal offense specified in this subsection, an attempt or conspiracy to commit any of the offenses specified in this subsection, any offense enumerated in subsection (h) of this section if the offender was previously convicted of any offense enumerated in subsection (g) of this section or any offense enumerated in subsection (g) or (h) of this section if the offender was previously convicted of any offense enumerated in subsection (h) of this section, the division shall verify the accuracy of the offender's registered address, and the offender shall report, in person, his current address to the sheriff in the county in which the offender resides every three (3) months after the date of the initial release or commencement of parole. If the offender's appearance has changed substantially, and in any case at least annually, the sheriff shall photograph the offender. Confirmation of the in-person verification required by this subsection, and any new photographs of the offender, shall be transmitted by the sheriff to the division within three (3) working days. Any person under this subsection who has not established a residence or is transient, and who is reporting to the sheriff as required under subsection (e) of this section, shall be deemed in compliance with the address verification requirements of this section.

(k) Any person required to register under this act shall provide information in person to the sheriff of the county in which he is registered and to any other relevant registering entity specified in subsection (c) of this section regarding each change in employment or enrollment status at any educational institution in this state, including any of the information collected pursuant to subsection (a) of this section within three (3) working days of the change to the entity with whom the offender last registered. This information shall be forwarded immediately from the registering entity to the division on a form prescribed by the division, and the division shall then enter the information into the central registry and forward the information to the campus police department or other law enforcement agency with jurisdiction over the educational institution.

(m) Any person required to register under this act shall provide information in person to the sheriff of the county in which he is registered and to any other relevant registering entity specified in subsection (c) of this section regarding each change of employment and shall disclose all places of employment if there is more than one (1), including any loss of employment, within three (3) working days of the change to the entity with whom the offender last registered. The information shall be forwarded within three (3) working days from the registering entity to the division and the division shall then enter the information into the central registry.

(n) Any person required to register under this act shall provide any new or updated information in person to the sheriff of the county in which he is registered and to any other relevant registering entity specified in subsection (c) of this section regarding any changes, modifications or other information necessary to keep current any of the information specified in this section and W.S. 7-19-303, within three (3) working days of the change to the entity with whom the offender last registered. The information shall be forwarded within three (3) working days from the registering entity to the division and the division shall then enter the information into the central registry.

(o) If the division lacks sufficient information or documentation to identify the offender's crime for which convicted or equivalent Wyoming offense, it shall register the offender as if he were convicted of an offense listed in subsection (j) of this section. If the division receives additional verifiable information or documentation that demonstrates that the offender was not convicted of an offense specified under subsection (j) of this section or an offense from any other jurisdiction containing the same or similar elements or arising out of the same or similar facts or circumstances, it shall modify the offender's status.

(p) Any person convicted of any offense enumerated in subsection (g), (h) or (j) of this section who is released from confinement for any reason before being sentenced shall register as described in this section with the county sheriff for each county in which that person resides, is employed or attends school.

(q) Any offender registered pursuant to this act shall notify the county sheriff of each county in which he is registered at least twenty-one (21) days before traveling outside of the United States of America. The notification shall include the name of each country the offender plans to visit, the dates the offender intends to be in each country, the purpose for which the offender is traveling, the offender's means of travel and the offender's country of citizenship, passport number and country of issue. Each county sheriff receiving notification of an offender's intention to travel outside of the United States of America shall forward that information to the division within three (3) working days.



7-19-303. Offenders central registry; dissemination of information.

7-19-303. Offenders central registry; dissemination of information.

(a) An entity registering an offender shall forward the information and fingerprints obtained pursuant to W.S. 7-19-302 to the division within three (3) working days. The division shall maintain a central registry of offenders required to register under W.S. 7-19-302 and shall adopt rules necessary to carry out the purposes of W.S. 7-19-302. The division shall immediately enter information received pursuant to this act into the central registry and shall immediately transmit the conviction data, palmprints and fingerprints to the federal bureau of investigation and national sex offender registry.

(b) The information collected under this act shall be confidential, except for that information collected in accordance with paragraph (c)(iii) of this section which information shall be a matter of public record.

(i) Repealed By Laws 2007, Ch. 160, 2.

(ii) Repealed By Laws 2007, Ch. 160, 2.

(c) The division shall provide notification of registration under this act, including all registration information, to the district attorney of the county where the registered offender is residing at the time of registration or to which the offender moves. In addition, the following shall apply:

(i) Repealed By Laws 2007, Ch. 160, 2.

(ii) If the offender was convicted of an offense specified in W.S. 7-19-302(h) or (j), notification shall be provided by mail, personally or by any other means reasonably calculated to ensure delivery of the notice to residential neighbors within at least seven hundred fifty (750) feet of the offender's residence, organizations in the community, including schools, religious and youth organizations by the sheriff or his designee. In addition, notification regarding an offender employed by or attending school at any educational institution shall be provided upon request by the educational institution to a member of the institution's campus community as defined by subsection (h) of this section;

(iii) Notification of registration under this act shall be provided to the public through a public registry, as well as to the persons and entities required by paragraph (ii) of this subsection. The division shall make the public registry available to the public, with the exception of internet identifiers, telephone numbers and adjudications as delinquent, through electronic internet technology and shall include:

(A) The offender's name, including any aliases;

(B) Physical address;

(C) Date and place of birth;

(D) Date and place of conviction;

(E) Crime for which convicted;

(F) Photograph;

(G) Physical characteristics including race, sex, height, weight, eye and hair color;

(H) History of all criminal convictions subjecting an offender to the registration requirements of this act;

(J) The license plate or registration number and a description of any vehicle owned or operated by the offender; and

(K) The physical address of any employer that employs the offender; and

(M) The physical address of each educational institution in this state at which the person is attending school.

(iv) The division shall adopt rules necessary to provide for the maintenance and dissemination of the information contained in the central registry of offenders.

(d) Repealed By Laws 2007, Ch. 160, 2.

(e) Repealed By Laws 2007, Ch. 160, 2.

(f) The identity of the victim of an offense that requires registration under this act shall not be released to the public unless the victim has authorized the release of the information, provided:

(i) Nothing in this subsection shall bar the disclosure of information concerning the characteristics of the victim and the nature and circumstances of the offense so long as the victim is not identified;

(ii) Nothing in this subsection shall bar the disclosure of victim identity information contained as part of the criminal history record information disclosed to persons authorized to receive such information under W.S. 7-19-106; and

(iii) This subsection does not apply to victim identity information contained in public records which exist independently of this act.

(g) Any person who, by virtue of employment or official position has possession of, or access to, registration information furnished pursuant to this act or victim identifying information, and willfully discloses it in any manner to any person or agency not entitled to receive the information is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.

(h) An educational institution in this state shall instruct members of its campus community, by direct advisement, publication or other means, that a member can obtain information regarding offenders employed by or attending school at the institution by contacting the campus police department or other law enforcement agency with jurisdiction over the institution. For the purposes of this subsection, "member of the campus community" means a person employed by or attending school at the educational institution at which the offender is employed or attending school, or a person's parent or guardian if the person is a minor.

(j) The attorney general shall maintain a public record of the number of registered offenders in each county.

(k) The legislature directs the division to facilitate access to the information on the public registry available through electronic internet technology without the need to consider or assess the specific risk of reoffense with respect to any individual prior to his inclusion within the registry, and the division shall place a disclaimer on the division's internet website indicating that:

(i) No determination has been made that any individual included in the registry is currently dangerous;

(ii) Individuals included within the registry are included solely by virtue of their conviction record and state law; and

(iii) The main purpose of providing the information on the internet is to make the information more easily available and accessible, not to warn about any specific individual.



7-19-304. Termination of duty to register.

7-19-304. Termination of duty to register.

(a) The duty to register under W.S. 7-19-302 shall begin on the date of sentencing and continue for the duration of the offender's life, subject to the following:

(i) An offender specified in W.S. 7-19-302(g) or adjudicated as a delinquent for offenses specified in W.S. 7-19-302(j), who has been registered for at least ten (10) years, exclusive of periods of confinement and periods in which the offender was not registered as required by law, may petition the district court for the district in which the offender is registered to be relieved of the duty to continue to register if the offender has maintained a clean record as provided in subsection (d) of this section. Upon a showing that the offender has maintained a clean record as provided in subsection (d) of this section for ten (10) years, the district court may order the offender relieved of the duty to continue registration;

(ii) An offender specified in W.S. 7-19-302(h) who has been registered for at least twenty-five (25) years, exclusive of periods of confinement and periods in which the offender was not registered as required by law, may petition the district court for the district in which the offender is registered to be relieved of the duty to continue to register if the offender has maintained a clean record as provided in subsection (d) of this section. Upon a showing that the offender has maintained a clean record as provided in subsection (d) of this section for twenty-five (25) years, the district court may order the offender relieved of the duty to continue registration; and

(A) Repealed By Laws 1999, ch. 203, 3.

(B) Repealed By Laws 1999, ch. 203, 3.

(iii) A petition filed under this subsection shall be served on the prosecuting attorney for the county in which the petition is filed. The court shall not grant a petition that was not served on the prosecuting attorney. The prosecuting attorney may file a responsive pleading within thirty (30) days after service of the petition.

(b) Repealed By Laws 1999, ch. 203, 3.

(c) Nothing in W.S. 7-13-302 shall be construed as operating to relieve the offender of his duty to register pursuant to W.S. 7-19-302.

(d) An offender seeking a reduction in his registration period as provided in paragraph (a)(i) or (ii) of this section shall demonstrate to the court that he has maintained a clean record by:

(i) Having no conviction of any offense for which imprisonment for more than one (1) year may be imposed;

(ii) Having no conviction of any sex offense;

(iii) Successfully completing any periods of supervised release, probation and parole; and

(iv) Successfully completing any sex offender treatment previously ordered by the trial court or by his probation or parole agent.



7-19-305. Registration; duties of registering entities; notice to persons required to register.

7-19-305. Registration; duties of registering entities; notice to persons required to register.

(a) The entity required to register an offender under W.S. 7-19-302(c) shall provide written notification to the offender of the requirements of this act and shall receive and retain a signed acknowledgment of receipt. The entity shall forward all registration information to the division within three (3) working days after registering the offender. When registering an offender the registering entity shall:

(i) Obtain the information required for the registration by W.S. 7-19-302;

(ii) Inform the offender that if he changes residence address he shall give the new address to the sheriff in person within three (3) working days, or if he becomes transient through lack of residence, he shall report on a weekly basis to the sheriff in the county in which he is registered until he establishes another residence;

(iii) Inform the offender that if he changes residence to another state, he shall register the new address with the law enforcement agency with whom he last registered and shall also register with the designated law enforcement agency in the new state not later than three (3) working days after establishing residence in the new state;

(iv) Obtain, or arrange for another law enforcement agency to provide, fingerprints, DNA sample and a photograph of the offender if these have not already been obtained in connection with the offense that triggers the registration requirement;

(v) Inform the offender that if he is employed or attends school in another state while continuing residence in this state he must register with the other state as a nonresident worker or nonresident student;

(vi) Inform the offender that in addition to any other registration requirements of this act, if the offender becomes employed by or attends school at any educational institution in this state, or if his status of employment or enrollment at any educational institution in this state as reported during his last registration changes in any manner, he shall register the change within three (3) working days of the change with the entity with whom he last registered.

(b) The department or other agency assuming jurisdiction shall provide written notification to an offender convicted in another state of the registration requirements of W.S. 7-19-302 at the time the department or agency accepts supervision and has legal authority of the individual under the terms and conditions of the interstate compact agreement under W.S. 7-3-401.



7-19-306. Repealed By Laws 1999, ch. 203, 3.

7-19-306. Repealed By Laws 1999, ch. 203, 3.



7-19-307. Penalties.

7-19-307. Penalties.

(a) Failure to register or update any registration information within the time required under W.S. 7-19-302 constitutes a per se violation of this act and is punishable as provided in subsections (c) and (d) of this section. The division shall notify the appropriate authorities when it discovers that an offender fails to register or update any registration information within the time required under W.S. 7-19-302 or when an offender absconds.

(b) An arrest on charges of failure to register, service of an information or complaint for a violation of this act, or arraignment on charges for a violation of this act, constitutes actual notice of the duty to register. Any person charged with the crime of failure to register under this act who asserts as a defense the lack of notice of the duty to register shall register immediately following actual notice of the duty through arrest, service or arraignment. Failure to register as required under this subsection constitutes grounds for filing another charge of failing to register. Registering following arrest, service or arraignment on charges shall not relieve the offender from criminal liability for failure to register prior to the filing of the original charge.

(c) A person who knowingly fails to register as required by W.S. 7-19-302 is guilty of a felony punishable by a fine of up to one thousand dollars ($1,000.00), imprisonment for not more than five (5) years, or both.

(d) A person convicted of a subsequent violation of knowingly failing to register as required by W.S. 7-19-302 is guilty of a felony punishable by a fine of one thousand dollars ($1,000.00), imprisonment for not more than ten (10) years, or both.



7-19-308. Harboring a sex offender; penalties; exceptions.

7-19-308. Harboring a sex offender; penalties; exceptions.

(a) A person is guilty of the crime of harboring, assisting, concealing, or withholding information about, a sex offender, if the person has knowledge that a sex offender is required to register under W.S. 7-19-302 and the person:

(i) Assists the sex offender in eluding a law enforcement agency that is seeking to question the sex offender about, or to arrest the sex offender for, his noncompliance with the requirements of W.S. 7-19-302 or any other law prohibiting a sexual offense, child abuse or kidnapping;

(ii) Withholds information, including but not limited to the location of the sex offender, from, or fails to notify, the law enforcement agency about the sex offender's noncompliance with the requirements of W.S. 7-19-302 or any other law prohibiting a sexual offense, child abuse or kidnapping and commits an affirmative act in furtherance of paragraph (a)(i), (iii) or (iv) of this section;

(iii) Harbors, or attempts to harbor, or assists another person in harboring or attempting to harbor, the sex offender;

(iv) Conceals or attempts to conceal, or assists another person in concealing or attempting to conceal, the sex offender; or

(v) Provides information to the law enforcement agency regarding the sex offender which the person knows to be false.

(b) Subsection (a) of this section shall not apply if the sex offender is incarcerated in a local, state or federal detention or correctional facility, or is in the custody of a law enforcement agency.

(c) A violation of subsection (a) of this section shall be a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.






ARTICLE 4 - DNA IDENTIFICATION RECORD SYSTEM

7-19-401. Definitions.

7-19-401. Definitions.

(a) For purposes of this act:

(i) "CODIS" means the FBI's national DNA identification index system;

(ii) "Convicted" includes pleas of guilty, nolo contendere and verdicts of guilty upon which a judgment of conviction may be rendered. "Convicted" shall not include dispositions pursuant to W.S. 7-13-301 or 35-7-1037;

(iii) "Criminal justice agency" means any agency or institution of state or local government, other than the office of the public defender, which performs as part of its principal function, activities relating to:

(A) The apprehension, investigation, prosecution, adjudication, incarceration, supervision or rehabilitation of criminal offenders; or

(B) The collection, maintenance, storage, dissemination or use of criminal history record information.

(iv) "Department" means the Wyoming department of corrections;

(v) "Division" means the division of criminal investigation within the office of the Wyoming attorney general;

(vi) "DNA" means deoxyribonucleic acid located in the cells;

(vii) "DNA record" means DNA identification information stored in the state DNA database or CODIS for the purposes of generating investigative leads or supporting statistical interpretation of DNA test results. The objective form of DNA analysis test including numerical representation of DNA fragment lengths, the digital image of autoradiographs and discrete allele assignment numbers of a DNA sample, together with the identity of the submitting agency shall be stored as a DNA record in the state DNA database;

(viii) "DNA sample" means a human tissue sample containing DNA which may include, but is not limited to, blood, hair and buccal cells;

(ix) "FBI" means the federal bureau of investigation;

(x) "In custody" means imprisoned in the Wyoming state penitentiary, state penitentiary farms and camps or Wyoming women's center, committed to the Wyoming boys' school pursuant to W.S. 7-13-101, or on probation or parole;

(xi) "State DNA database" means the DNA identification record system established under this act;

(xii) "This act" means W.S. 7-19-401 through 7-19-406.



7-19-402. DNA database created; uses of information restricted.

7-19-402. DNA database created; uses of information restricted.

(a) The division shall establish a state DNA database for convicted felons, crime scene specimens and close biological relatives of missing persons in accordance with the provisions of this act. The state DNA database shall be used to assist federal, state and local criminal justice agencies in the putative identification, detection or exclusion of individuals who are subjects of a prosecution of a crime involving biological evidence from the crime scene. The database may also be used:

(i) To support development of a population statistics database, when personal identifying information is removed;

(ii) To support identification research and protocol development of forensic DNA analysis methods;

(iii) For quality control purposes; and

(iv) To assist in the recovery or identification of human remains from mass disasters or for other humanitarian purposes, including identification of living missing persons.

(b) DNA samples collected and stored for the state DNA database shall not be used or disseminated for purposes other than those specified in this act.

(c) The state DNA database, including test procedures, laboratory equipment, supplies and computer software shall be compatible with that utilized by the FBI. Local criminal justice agencies that establish or operate a DNA identification record system shall ensure that such system is compatible with the state DNA database and that the local system is equipped to receive and answer inquiries from the state DNA database and transmit DNA records to the state DNA database. Procedures and rules for the collection, analysis, storage, expungement and use of DNA identification data shall be uniform throughout the state DNA database.



7-19-403. DNA samples required; collection; testing; reimbursement of costs.

7-19-403. DNA samples required; collection; testing; reimbursement of costs.

(a) Every person convicted of a felony on or after July 1, 1997, and every person who on or after July 1, 1997, is in custody in this state as a result of a felony conviction shall provide a DNA sample for analysis to determine identification characteristics specific to the person. The DNA record resulting from the DNA analysis shall be stored and maintained by the division in the state DNA database.

(b) DNA samples shall be collected in a medically approved manner by a physician, registered nurse, qualified clinical or laboratory technician or other person qualified by training and experience. Persons authorized to draw or collect DNA samples under this section shall not be civilly liable for such acts when acting in a reasonable manner according to generally accepted medical practices. DNA samples required under this section for persons in custody on or after July 1, 1997, shall be provided prior to release from custody. DNA samples required under this section for persons convicted on or after July 1, 1997, and not sentenced to imprisonment shall be provided as a condition of the sentence immediately after sentencing. The division shall promulgate rules and regulations governing the policies and procedures for the collection of DNA samples and transfer of DNA samples to the division. Criminal justice agencies having custody of a person required to provide a DNA sample under this section shall comply with rules and regulations of the division relating to the collection of DNA samples and transfer of such DNA samples for analysis.

(c) DNA samples collected under this section shall be transmitted to the division for the state DNA database. The division shall perform tests on the DNA samples as necessary to implement the purposes of the state DNA database as specified in W.S. 7-19-402(a). The division may contract for services to perform DNA typing under this subsection. The division shall ensure that:

(i) Any contractor conducts forensic DNA analysis in accordance with national standards for DNA quality assurance and proficiency testing issued pursuant to the Federal DNA Identification Act of 1994; and

(ii) Typing results meet acceptance criteria established by the FBI for inclusion of DNA records in CODIS.

(d) The division shall reimburse any Wyoming city, town, county or agency required to collect DNA samples under this act for the cost of collecting the sample. The procedure for reimbursement shall be in accordance with rules adopted by the division.



7-19-404. Access to database; information authorized to be stored.

7-19-404. Access to database; information authorized to be stored.

(a) The division shall authorize access to or disclose DNA records and DNA samples collected in the state DNA database only in the following circumstances:

(i) To criminal justice agencies for law enforcement identification purposes;

(ii) For criminal defense purposes, to a defendant who shall have access to samples and analyses performed in connection with the case in which such defendant is charged;

(iii) For a population statistics database, identification research and protocol development or quality control purpose, and then only if personal identifying information is removed; and

(iv) To assist in the recovery or identification of human remains from mass disasters or for other humanitarian purposes, including identification of living missing persons.

(b) Access to the state DNA database shall be limited to duly constituted federal, state and local criminal justice agencies through their servicing forensic DNA laboratories. The division shall allow access to defendants for criminal defense purposes as defined in paragraph (a)(ii) of this section upon court order. The division shall adopt rules and procedures to ensure the state DNA database is protected against unauthorized access to the system or files containing DNA related information.

(c) Only DNA records which directly relate to the identification characteristics of individuals shall be collected and stored in the state DNA database. The information contained in the state DNA database shall not be collected or stored for the purpose of obtaining information about physical characteristics, traits or predisposition for disease and shall not serve any purpose other than those stated in W.S. 7-19-402(a). The submitting agency may maintain control of the DNA records it develops.

(d) Any person who, by virtue of employment or official position, has possession of or access to, a DNA record and willfully discloses it in any manner to any person or agency not entitled to receive the record is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both. Any person who, without authorization, willfully obtains or attempts to obtain any DNA record, or tampers with or attempts to tamper with any DNA sample, is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.



7-19-405. Expungement of information.

7-19-405. Expungement of information.

(a) Any person whose DNA profile has been included in the state DNA database pursuant to this act may request expungement on the grounds the felony conviction on which the authority for including the DNA profile was based has been reversed and dismissed. The division shall expunge all identifiable information and DNA records in the state DNA database relating to the subject conviction from the person upon receipt of:

(i) A written request for expungement pursuant to this section; and

(ii) A certified copy of the court order reversing and dismissing the conviction or providing for expungement.



7-19-406. Enforcement.

7-19-406. Enforcement.

Duly authorized law enforcement and corrections personnel may employ reasonable force in cases where a person refuses to submit to DNA testing as required under this act, and no such employee shall be criminally or civilly liable for the use of such reasonable force. If a person required to provide a DNA sample under this act refuses to do so, the criminal justice agency having custody of the person may apply to the district court for an order requiring the person to provide the sample in conformity with the provisions of this act. Refusal to provide the sample shall be punishable as contempt of the court.






ARTICLE 5 - JUVENILE JUSTICE INFORMATION SYSTEM

7-19-501. Definitions.

7-19-501. Definitions.

(a) As used in this act:

(i) "Adjudicated" or "adjudication" means as defined by W.S. 14-6-201(a)(i);

(ii) "Adult" means an individual who has attained the age of majority;

(iii) "Delinquent child" means as defined by W.S. 14-6-201(a)(x);

(iv) "Disposition" means the action ordered by the juvenile court judge under W.S. 14-6-229 upon adjudication of a juvenile for a delinquent act;

(v) "Division" means the Wyoming division of criminal investigation within the office of the attorney general;

(vi) "Juvenile" means an individual who is under the age of majority;

(vii) "Qualifying offense" means conduct that, if committed by an adult, would constitute a felony under the provisions of W.S. 6-1-104(a)(xii) or 35-7-1031 or under similar federal law;

(viii) "This act" means W.S. 7-19-501 through 7-19-505.



7-19-502. Record system created.

7-19-502. Record system created.

(a) The division shall create and maintain a database for a juvenile justice information system as provided in this act.

(b) The database shall contain the information required by this act. Access to information in the database shall be limited as provided by W.S. 7-19-504.

(c) The division shall promulgate reasonable rules and regulations necessary to carry out the provisions of this act. The division shall annually report by March 1 to the joint judiciary interim committee on the numbers of entries and usage of the database.



7-19-503. Collection of juvenile justice information.

7-19-503. Collection of juvenile justice information.

(a) In any case in which a juvenile is adjudicated a delinquent child for the commission of a qualifying offense, the court shall direct that, to the extent possible, the following information be collected and provided to the division:

(i) Offender identification information including:

(A) The juvenile offender's name, including other names by which the juvenile is known, and social security number;

(B) The juvenile offender's date and place of birth;

(C) The juvenile offender's physical description, including sex, weight, height, race, ethnicity, eye color, hair color, scars, marks and tattoos;

(D) The juvenile offender's last known residential address; and

(E) The juvenile offender's fingerprints.

(ii) Offense identification information including:

(A) The criminal offense for which the juvenile was adjudicated delinquent;

(B) Identification of the juvenile court in which the juvenile was adjudicated delinquent; and

(C) The date and description of the final disposition ordered by the juvenile court.

(b) The information maintained by the division shall not include predisposition studies and reports, social summaries, medical or psychological reports, educational records, multidisciplinary team minutes and records or transcripts of dispositional hearings.

(c) The division may designate codes relating to the information described in subsection (a) of this section.



7-19-504. Access to and dissemination of information.

7-19-504. Access to and dissemination of information.

(a) Information contained in the juvenile justice information system shall be accessible, whether directly or through an intermediary, to:

(i) Other criminal justice agencies;

(ii) Any person designated for the purpose provided by W.S. 14-6-227;

(iii) The department of family services if the subject is in the custody of the department;

(iv) An individual who has met the requirements established by the division to ensure the record will be used solely as a statistical research or reporting record and that the record is to be transferred in a form that is not individually identifiable;

(v) Any record subject as provided by W.S. 7-19-109.

(b) When a subject reaches the age of majority, all information in the juvenile justice information system pertaining to that subject shall be deleted.

(c) Any person who willfully violates subsection (a) or (b) of this section is guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars ($500.00). Any person or entity who violates subsection (a) of this section shall be denied further access to the system.



7-19-505. Inspection of information.

7-19-505. Inspection of information.

An individual, his parents and guardian have the right to inspect all juvenile justice record information located within this state which refers to that individual in accordance with W.S. 7-19-109.






ARTICLE 6 - NATIONAL CRIME PREVENTION AND PRIVACY COMPACT ACT

7-19-601. Short title.

7-19-601. Short title.

This act may be cited as "The National Crime Prevention and Privacy Compact Act".



7-19-602. Compact provisions generally.

7-19-602. Compact provisions generally.

The National Crime Prevention and Privacy Compact is enacted into law and entered into by this state with any other state or jurisdiction legally joining the compact in the form substantially as follows:

Article I

Definitions

(a) As used in this compact, unless the context clearly requires otherwise:

(i) "Attorney general" means the attorney general of the United States;

(ii) "Compact officer" means:

(A) With respect to the federal government, an official so designated by the director of the FBI; and

(B) With respect to a party state, the chief administrator of the state's criminal history record repository or a designee of the chief administrator who is a regular full-time employee of the repository.

(iii) "Council" means the compact council established under article VI of this compact;

(iv) "Criminal history records" means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments or other formal criminal charges, and any dispositions arising therefrom, including acquittal, sentencing, correctional supervision or release, but does not include identification information such as fingerprint records if that information does not indicate involvement of the individual with the criminal justice system;

(v) "Criminal history record repository" means the state agency designated by the governor or other appropriate executive official or the legislature of a state to perform centralized recordkeeping functions for criminal history records and services in the state;

(vi) "Criminal justice" means the activities relating to the detection, apprehension, detention, pretrial release, posttrial release, prosecution, adjudication, correctional supervision or rehabilitation of accused persons or criminal offenders. The administration of criminal justice includes criminal identification activities and the collection, storage and dissemination of criminal history records;

(vii) "Criminal justice agency" means:

(A) Courts;

(B) A governmental agency or any subunit thereof that:

(I) Performs the administration of criminal justice pursuant to a statute or executive order; and

(II) Allocates a substantial part of its annual budget to the administration of criminal justice; and

(C) Includes federal and state inspectors general offices.

(viii) "Criminal justice services" means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes;

(ix) "Criterion offense" means any felony or misdemeanor offense not included on the list of nonserious offenses published periodically by the FBI;

(x) "Direct access" means access to the national identification index by computer terminal or other automated means not requiring the assistance of, or intervention by, any other party or agency;

(xi) "Executive order" means an order of the president of the United States or the chief executive officer of a state that has the force of law and that is promulgated in accordance with applicable law;

(xii) "FBI" means the federal bureau of investigation;

(xiii) "Interstate identification system" or "III system" means the cooperative federal-state system for the exchange of criminal history records and includes the national identification index, the national fingerprint file and, to the extent of their participation in the system, the criminal history record repositories of the states and the FBI;

(xiv) "National fingerprint file" means a database of fingerprints or other uniquely personal identifying information relating to an arrested or charged individual maintained by the FBI to provide positive identification or record subjects indexed in the III system;

(xv) "National identification index" means an index maintained by the FBI consisting of names, identifying numbers and other descriptive information relating to record subjects about whom there are criminal history records in the III system;

(xvi) "National indices" means the national identification index and the national fingerprint file;

(xvii) "Nonparty state" means a state that has not ratified this compact;

(xviii) "Noncriminal justice purposes" means uses of criminal history records for purposes authorized by federal or state law other than for purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters and national security clearances;

(xix) "Party state" means a state that has ratified this compact;

(xx) "Positive identification" means a determination, based on a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a record search is the same person as the subject of a criminal history record or records indexed in the III system. Identification based solely upon a comparison of subjects' names or other nonunique identification characteristics or numbers, or combinations thereof, shall not constitute positive identification;

(xxi) "Sealed record information" means:

(A) With respect to adults, that portion of a record that is:

(I) Not available for criminal justice uses;

(II) Not supported by fingerprints or other accepted means of positive identification; or

(III) Subject to restrictions on dissemination for noncriminal justice purposes pursuant to a federal or state statute that requires action on a sealing petition filed by a particular record subject; and

(B) With respect to juveniles, whatever each state determines is a sealed record under its own law and procedure.

(xxii) "State" means any state, territory or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico.

Article II

Purposes

(a) The purposes of this compact are to:

(i) Provide a legal framework for the establishment of a cooperative federal-state exchange of criminal history records for noncriminal justice purposes;

(ii) Require the FBI to permit use of the national identification index and the national fingerprint file by each party state and to provide, in a timely fashion, federal and state criminal history records to requesting states, in accordance with the terms of this compact and with rules, procedures and standards established by the council under article VI(a) of this compact;

(iii) Require party states to provide information and records for the national identification index and the national fingerprint file and to provide criminal history records, in a timely fashion, to criminal history record repositories of other states and the federal government for noncriminal justice purposes, in accordance with the terms of this compact and with rules, procedures and standards established by the council under article VI(a) of this compact;

(iv) Provide for the establishment of a council to monitor III system operations and to prescribe system rules and procedures for the effective and proper operation of the III system for noncriminal justice purposes; and

(v) Require the FBI and each party state to adhere to III system standards concerning record dissemination and use, response times, system security, data quality and other duly established standards, including those that enhance the accuracy and privacy of such records.

Article III

Responsibilities of Compact Parties

(a) The director of the FBI shall:

(i) Appoint an FBI compact officer who shall:

(A) Administer this compact within the federal department of justice and among federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to article (V)(c) of this compact;

(B) Ensure that compact provisions and rules, procedures and standards prescribed by the council under article VI of this compact are complied with by the federal department of justice and the federal agencies and other agencies and organizations referred to in subparagraph (A) of this paragraph; and

(C) Regulate the use of records received by means of the III system from party states when the records are supplied by the FBI directly to other federal agencies.

(ii) Provide to federal agencies and to state criminal history record repositories, criminal history records maintained in its databases for the noncriminal justice purposes described in article IV of this compact, including:

(A) Information from nonparty states; and

(B) Information from party states that is available from the FBI through the III system, but is not available from the party state through the III system.

(iii) Provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in article IV of this compact, and ensure that the exchange of the records for criminal justice purposes has priority over exchange for noncriminal justice purposes; and

(iv) Modify or enter into user agreements with nonparty state criminal history record repositories to require them to establish record request procedures conforming to those prescribed in article V of this compact.

(b) Each party state shall:

(i) Appoint a compact officer who shall:

(A) Administer this compact within the state;

(B) Ensure that compact provisions and rules, procedures and standards established by the council under article VI(a) of this compact are complied with in the state; and

(C) Regulate the in-state use of records received by means of the III system from the FBI or from other party states.

(ii) Establish and maintain a criminal history record repository, which shall provide:

(A) Information and records for the national identification index and the national fingerprint file; and

(B) The state's III system-indexed criminal history records for noncriminal justice purposes described in article IV of this compact.

(iii) Participate in the national fingerprint file; and

(iv) Provide and maintain telecommunications links and related equipment necessary to support the services set forth in this compact.

(c) In carrying out their responsibilities under this compact, the FBI and each party state shall comply with III system rules, procedures and standards duly established by the council concerning record dissemination and use, response time, data quality, system security, accuracy, privacy protection and other aspects of III system operation.

(d) Maintenance of record services shall comply with the following:

(i) Use of the III system for noncriminal justice purposes authorized in this compact shall be managed so as not to diminish the level of services provided in support of criminal justice purposes;

(ii) Administration of compact provisions shall not reduce the level of service available to authorized noncriminal justice users on the effective date of this compact.

Article IV

Authorized Record Disclosures

(a) To the extent authorized by section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974), the FBI shall provide on request criminal history records (excluding sealed records) to state criminal history record repositories for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the attorney general and that authorizes national indices checks.

(b) The FBI, to the extent authorized by section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974), and state criminal history record repositories, shall provide criminal history records (excluding sealed records) to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the attorney general, that authorizes national indices checks.

(c) Any record obtained under this compact may be used only for the official purposes for which the record was requested. Each compact officer shall establish procedures, consistent with this compact and with rules, procedures and standards established by the council under article VI of this compact, which procedures shall protect the accuracy and privacy of the records and shall:

(i) Ensure that records obtained under this compact are used only by authorized officials for authorized purposes;

(ii) Require that subsequent record checks are requested to obtain current information whenever a new need arises; and

(iii) Ensure that record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, an appropriate "no record" response is communicated to the requesting official.

Article V

Record Request Procedures

(a) Subject fingerprints or other approved forms of positive identification shall be submitted with all requests for criminal history record checks for noncriminal justice purposes.

(b) Each request for a criminal history record check utilizing the national indices made under any approved state statute shall be submitted through that state's criminal history record repository. A state criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indices only if the request is transmitted through another state criminal history record repository or the FBI.

(c) Each request for criminal history record checks utilizing the national indices made under federal authority shall be submitted through the FBI or, if the state criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the state in which the request originated. Direct access to the national identification index by entities other than the FBI and state criminal history records repositories shall not be permitted for noncriminal justice purposes.

(d) A state criminal record repository or the FBI:

(i) May charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes; and

(ii) May not charge a fee for providing criminal history records in response to an electronic request for a record that does not involve a request to process fingerprints.

(e) If an additional search is required, the following shall apply:

(i) If a state criminal history record repository cannot positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, shall be forwarded to the FBI for a search of the national indices;

(ii) If, with respect to a request forwarded by a state criminal history record repository under paragraph (i) of this subsection, the FBI positively identifies the subject as having a III system indexed record or records:

(A) The FBI shall so advise the state criminal history record repository; and

(B) The state criminal history record repository shall be entitled to obtain the additional criminal history record information from the FBI or other state criminal history record repositories.

Article VI

Establishment of Compact Council

(a) There is established a council to be known as the compact council, which shall have the authority to promulgate rules and procedures governing the use of the III system for noncriminal justice purposes, not to conflict with FBI administration of the III system for criminal justice purposes.

(b) The council shall:

(i) Continue in existence as long as this compact remains in effect;

(ii) Be located, for administrative purposes, within the FBI; and

(iii) Be organized and hold its first meeting as soon as practicable after the effective date of this compact.

(c) The council shall be composed of fifteen (15) members, each of whom shall be appointed by the attorney general, as follows:

(i) Nine (9) members, each of whom shall serve a two (2) year term, who shall be selected from among the compact officers of party states based on the recommendations of the compact officers of all party states, except that, in the absence of the requisite number of compact officers available to serve, the chief administrator of the criminal history record repositories of nonparty states shall be eligible to serve on an interim basis;

(ii) Two (2) at-large members, nominated by the director of the FBI, each of whom shall serve a three (3) year term, of whom:

(A) One (1) shall be a representative of a criminal justice agency of the federal government and may not be an employee of the FBI; and

(B) One (1) shall be a representative of a noncriminal justice agency of the federal government.

(iii) Two (2) at-large members, nominated by the chairperson of the council, once the chairperson is elected pursuant to subsection (d) of this article, each of whom shall serve a three (3) year term, of whom:

(A) One (1) shall be a representative of a state or local criminal justice agency; and

(B) One (1) shall be a representative of a state or local noncriminal justice agency.

(iv) One (1) member, who shall serve a three (3) year term, and who shall simultaneously be a member of the FBI's advisory policy board on criminal justice information services, nominated by the membership of that policy board;

(v) One (1) member, nominated by the director of the FBI, who shall serve a three (3) year term, and who shall be an employee of the FBI.

(d) From its membership, the council shall elect a chairperson and a vice chairperson of the council, respectively. Both the chairperson and the vice chairperson of the council:

(i) Shall be a compact officer, unless there is no compact officer on the council who is willing to serve, in which case the chairperson may be an at-large member; and

(ii) Shall serve a two (2) year term and may be reelected to only one (1) additional two (2) year term.

(e) The vice chairperson of the council shall serve as the chairperson of the council in the absence of the chairperson.

(f) The council shall meet at least once each year at the call of the chairperson. Each meeting of the council shall be open to the public. The council shall provide prior public notice in the federal register of each meeting of the council, including the matters to be addressed at the meeting.

(g) A majority of the council or any committee of the council shall constitute a quorum of the council or of the committee, respectively, for the conduct of business. A lesser number may meet to hold hearings, take testimony or conduct any business not requiring a vote.

(h) The council shall make available for public inspection and copying at the council office within the FBI, and shall publish in the federal register, any rules, procedures or standards established by the council.

(j) The council may request from the FBI, reports, studies, statistics or other information or materials as the council determines to be necessary to enable the council to perform its duties under this compact. The FBI, to the extent authorized by law, may provide assistance or information in response to a request by the council.

(k) The chairperson may establish committees as necessary to carry out this compact and may prescribe their membership, responsibilities and duration.

Article VII

Ratification of Compact

(a) This compact shall take effect upon being entered into by two (2) or more states as between those states and the federal government. Upon subsequent entering into this compact by additional states, it shall become effective among those states and the federal government and each party state that has previously ratified it. When ratified, this compact shall have the full force and effect of law within the ratifying jurisdictions. The form of ratification shall be in accordance with the laws of the executing state.

Article VIII

Miscellaneous Provisions

(a) Administration of this compact shall not interfere with the management and control of the director of the FBI over the FBI's collection and dissemination of criminal history records and the advisory function of the FBI's advisory policy board chartered under the Federal Advisory Committee Act (5 U.S.C. App.) for all purposes other than noncriminal justice.

(b) Nothing in this compact shall require the FBI to obligate or expend funds beyond those appropriated to the FBI.

(c) Nothing in this compact shall diminish or lessen the obligations, responsibilities and authorities of any state, whether a party state or a nonparty state, or of any criminal history record repository or other subdivision or component thereof, under the federal departments of state, justice and commerce, the judiciary, and Related Agencies Appropriation Act, 1973 (Pub. L. 92-544), or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the council under article VI(a) of this compact, regarding the use and dissemination of criminal history records and information.

Article IX

Renunciation

(a) This compact shall bind each party state until renounced by the party state.

(b) Any renunciation of this compact by a party state shall:

(i) Be effected in the same manner by which the party state ratified this compact; and

(ii) Become effective one hundred eighty (180) days after written notice of renunciation is provided by the party state to each other party state and to the federal government.

Article X

Severability

(a) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision of this compact is declared contrary to the constitution of any participating state, to the constitution of the United States or to the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If a portion of this compact is held contrary to the constitution of any party state, all other portions of this compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected, as to all other provisions.

Article XI

Adjudication of Disputes

(a) The council shall:

(i) Have initial authority to make determinations with respect to any dispute regarding:

(A) Interpretation of this compact;

(B) Any rule or standard established by the council; and

(C) Any dispute or controversy between any parties to this compact.

(ii) Hold a hearing concerning any dispute described in paragraph (i) of this subsection at a regularly scheduled meeting of the council and only render a decision based upon a majority vote of the members of the council. The decision shall be published pursuant to the requirements of article VI(e) of this compact.

(b) The FBI shall exercise immediate and necessary action to preserve the integrity of the III system, maintain system policy and standards, protect the accuracy and privacy of records and to prevent abuses, until the council holds a hearing on such matters.

(c) The FBI or a party state may appeal any decision of the council to the attorney general and thereafter may file suit in the appropriate district court of the United States, which shall have original jurisdiction of all cases or controversies arising under this compact. Any suit arising under this compact and initiated in a state court shall be removed to the appropriate district court of the United States in the manner provided by 24 U.S.C. 1446, or other statutory authority.



7-19-603. Compact officer to administer the compact.

7-19-603. Compact officer to administer the compact.

The Wyoming attorney general or his designee shall act as the compact officer responsible for implementation and administration of this compact on behalf of the state of Wyoming.









CHAPTER 20 - FAMILY VIOLENCE

7-20-101. Definition of "peace officer".

7-20-101. Definition of "peace officer".

As used in this chapter "peace officer" has the meaning specified in W.S. 7-2-101.



7-20-102. Arrests without warrant.

7-20-102. Arrests without warrant.

(a) In addition to arrests specified in W.S. 7-2-102, any peace officer who has probable cause to believe that a violation of W.S. 6-2-510(a) or 6-2-511(a) has taken place within the preceding twenty-four (24) hours or is taking place or that a violation of W.S. 6-2-502(a) or 6-2-504(a) or (b) has taken place within the preceding twenty-four (24) hours or is taking place and that the person who committed or is committing the violation is a household member as defined by W.S. 35-21-102(a)(iv), may arrest the violator without a warrant for that violation, regardless of whether the violation was committed in the presence of the peace officer.

(b) A peace officer, without a warrant, may arrest and take into custody a person if:

(i) An order of protection has been issued by a circuit or district court as authorized by W.S. 35-21-104 or 35-21-105 stating on its face the period of time for which the order is valid and specifically restraining or enjoining a household member, as defined by W.S. 35-21-102(a)(iv), from entering onto premises, from physical abuse, threats of personal abuse or acts which unreasonably restrain the personal liberty of any household member, or from abducting, removing or concealing any child in the custody of another household member or from transferring, concealing, encumbering or otherwise disposing of petitioner's property or the joint property of the parties;

(ii) A true copy and proof of service of the order has been filed with the sheriff's office having jurisdiction of the area in which the moving party resides;

(iii) The person named in the order has received notice of the injunctive order;

(iv) The person named in the order is acting in violation of the order or the peace officer has probable cause to believe that the person violated the order within the preceding twenty-four (24) hours; and

(v) The order states on its face that a violation of its terms subjects the person to a criminal penalty pursuant to W.S. 6-4-404.



7-20-103. Appearance in court; hearing; probation.

7-20-103. Appearance in court; hearing; probation.

(a) Any person arrested pursuant to W.S. 7-20-102 shall be brought before the court having jurisdiction in the cause without unnecessary delay. At the initial appearance under this section the court shall:

(i) Set a time for a hearing on the alleged violation of the order of protection within seventy-two (72) hours after the person is initially brought before the court under this subsection;

(ii) Set a reasonable bond pending the hearing;

(iii) If the arrest is pursuant to W.S. 7-20-102(b), notify the party who procured the order of protection and direct that party to appear at the hearing and give evidence on the alleged violation; and

(iv) If the defendant is found guilty of an offense referred to in W.S. 7-20-102(a) and 35-21-106(c) and if probation is otherwise available for the offense, the court, without entering a judgment of guilt and with the concurrence of the prosecutor and consent of the defendant, may defer further proceedings and place the defendant on probation as provided in this paragraph. The terms and conditions of probation shall include those necessary to provide for the protection of the alleged victim and other specifically designated persons and additional conditions and requirements which the court deems appropriate, including any counseling or diversionary programs available to the defendant. On violation of a term or condition of probation, the court may enter an adjudication of guilt and proceed as otherwise provided for revocation of probation. On fulfillment of the terms and conditions of probation, the court shall discharge the defendant and dismiss the proceedings against the defendant. This subsection does not apply in any case in which the defendant has previously been found guilty of an offense referred to in W.S. 7-20-102(a) and 35-21-106(c), or in which charges under this section have previously been dismissed in accordance with this subsection.



7-20-104. Notice to victim of services and legal rights and remedies.

7-20-104. Notice to victim of services and legal rights and remedies.

At the time of arrest under W.S. 7-20-102 or as soon thereafter as is practicable, the peace officer shall advise the victim of the availability of a program that provides services to victims of battering in the community and give the victim notice of the legal rights and remedies available. The notice shall include furnishing the victim a copy of the following statement:

"IF YOU ARE THE VICTIM OF DOMESTIC VIOLENCE, you can ask the district attorney to file a criminal complaint. You also have the right to go to the circuit or district court and file a petition requesting any of the following orders for relief: (a) An order restraining your attacker from abusing you; (b) An order directing your attacker to leave your household; (c) An order preventing your attacker from entering your residence, school, business or place of employment; (d) An order awarding you or the other parent custody of or visitation with a minor child or children; (e) An order restraining your attacker from molesting or interfering with minor children in your custody; (f) An order directing the party not granted custody to pay support for minor children, or for support of the other party if that party has a legal obligation to do so.

You also have the right to sue for losses suffered as a result of the abuse, including medical and moving expenses, loss of earnings or support and other out-of-pocket expenses for injuries sustained and damage to your property. This can be done without an attorney in small claims court if the total amount claimed is under $.... (Officer to insert current jurisdictional limit of small claims court).

1. Name, address and phone number of local family violence program.

2. Name, address and phone number of district attorney's office."



7-20-105. Peace officer education and training.

7-20-105. Peace officer education and training.

(a) Law enforcement agencies and the Wyoming law enforcement academy shall provide peace officers with a uniform education and training program approved by the peace officer standards and training commission designed to inform the officers of the problems of family and household abuse, procedures to deal with these problems, the provisions of this chapter and the services and facilities available to abused family and household members. The amount and degree of peace officer training shall include the following:

(i) Officers who are currently employed by a law enforcement agency and have already completed and been certified through a state basic skills course shall be provided eight (8) hours of training through the local law enforcement agency at which the officer is employed. The law enforcement agency may contact the family violence program in the county to assist in designing and implementing this training;

(ii) Officers who have not yet completed and been certified through the Wyoming state basic skills course shall be provided twelve (12) hours of training as part of the basic skills course at the Wyoming law enforcement academy. The department of health may be contacted to assist in designing and implementing this training.



7-20-106. Civil or criminal liability of peace officer.

7-20-106. Civil or criminal liability of peace officer.

A peace officer making an arrest pursuant to this chapter is not civilly or criminally liable for that arrest if the officer acts upon probable cause and without malice.



7-20-107. Identification codes; reports.

7-20-107. Identification codes; reports.

(a) The Wyoming division of criminal investigation within the office of the attorney general shall develop and each law enforcement agency shall use a domestic violence identification code or codes by January 1, 1988. In all incidents of domestic violence, a report shall be written and shall be thus identified on the face of the report as a domestic violence incident.

(b) The division of criminal investigation shall compile a quarterly and annual statistical report which shall include the number of reported incidents of domestic abuse for each county and for the state as a whole, the types of crime involved in the domestic abuse, the days of the week and hours of the day the incidents occurred and the final disposition of each reported incident. The statistical reports shall not include the names of any of the persons involved in an incident of domestic abuse or any information which would serve to identify such persons as individuals. Copies of the quarterly and annual statistical reports shall be published in the "Uniform Crime Reporting, Crime in Wyoming" publication and shall be made available to the public upon request.






CHAPTER 21 - VICTIM IMPACT STATEMENTS

7-21-101. Definitions.

7-21-101. Definitions.

(a) As used in this chapter:

(i) "Crime" means a felony as defined by W.S. 6-10-101;

(ii) "Family member" means a spouse, child, sibling, parent or legal guardian of a victim;

(iii) "Victim" means an individual who has suffered direct or threatened physical, emotional or financial harm as the result of the commission of a crime or a family member of a minor, incompetent person or a homicide victim;

(iv) "Victim impact statement" means an oral or written statement by the victim of a crime providing the information specified by W.S. 7-21-102(c).



7-21-102. Notice to crime victims.

7-21-102. Notice to crime victims.

(a) If a defendant is convicted of a crime involving an identifiable victim, the district attorney, upon and in accordance with the request of the victim, shall give to the victim notice of the following:

(i) The defendant's conviction;

(ii) The offenses for which the defendant was convicted and the possible sentences for each offense;

(iii) The victim's opportunity to make a written or oral impact statement for use in the preparation of the presentence investigation report concerning the defendant when a presentence investigation report is to be prepared;

(iv) The address and telephone number of the probation office which is to prepare the presentence investigation report;

(v) That a presentence investigation report and any statement of the victim included in the report will be made available to the defendant;

(vi) The victim's opportunity to make an impact statement at sentencing or at any subsequent hearing for correction or reduction of sentence; and

(vii) The time and place of the sentencing proceeding and the time and place of any subsequent hearing for correction or reduction of sentence.

(b) The notice given by the district attorney to the victim pursuant to this section shall be given by any means reasonably calculated to give prompt actual notice.

(c) A notice given under subsection (a) of this section shall inform the victim that his impact statement may include but shall not be limited to the following:

(i) An explanation of the nature and extent of any physical, psychological or emotional harm or trauma suffered by the victim;

(ii) An explanation of the extent of any economic loss or property damage suffered by the victim;

(iii) The need for and extent of restitution and whether the victim has applied for or received compensation for loss or damage; and

(iv) The victim's recommendation for an appropriate disposition.



7-21-103. Submission of victim impact statement to sentencing court.

7-21-103. Submission of victim impact statement to sentencing court.

(a) At any hearing to determine, correct or reduce a sentence, an identifiable victim of the crime may submit, orally, in writing or both, a victim impact statement to the court.

(i) Repealed by Laws 2005, ch. 17, 2.

(ii) Repealed By Laws 2005, ch. 17, 2.

(b) Any victim impact statement submitted to the court pursuant to this section shall be among the factors considered by the court in determining the sentence to be imposed upon the defendant or in determining whether there should be a correction or reduction of sentence.

(c) Any failure to comply with the terms of this chapter shall not create a cause for appeal or reduction of sentence for the defendant, or a civil cause of action against any person by the defendant.






CHAPTER 22 - PRIVATE CORRECTIONAL FACILITIES

ARTICLE 1 - IN GENERAL

7-22-101. Definitions.

7-22-101. Definitions.

(a) As used in this article:

(i) "American correctional association standards" means those standards at the time of implementation of this act, or if amended, the amended American correctional association standards, which are approved by the state;

(ii) "Contracting governmental entity" means the state or a local government which has entered into a contract with a contractor pursuant to this article;

(iii) "Contractor" or "private contractor" means a person who has entered into a contract with the state or a local government pursuant to W.S. 7-22-102;

(iv) "Deadly force" means force that is likely to cause death or serious bodily injury;

(v) "Facility" means a jail, prison or other incarceration facility constructed or operated pursuant to a contract under W.S. 7-22-102;

(vi) "Five (5) state elected officials" means the governor, secretary of state, state auditor, state treasurer and superintendent of public instruction;

(vii) "Local government" means any city, town, joint powers board or county in Wyoming;

(viii) "Nondeadly force" means force that normally would cause neither death nor serious bodily injury;

(ix) "Private-company detention officer" means a private contractor's employee serving as a detention officer at a facility being operated pursuant to a contract under W.S. 7-22-102;

(x) "State" means the state of Wyoming acting through the office of the governor.



7-22-102. Authority to contract; general conditions.

7-22-102. Authority to contract; general conditions.

(a) The state or a local government may contract with private entities for the construction, lease (as lessor or lessee), acquisition, improvement, operation, maintenance, purchase or management of facilities and services as provided in this article, but only after receiving the consent of the five (5) state elected officials as to site, number of beds and classifications of inmates or prisoners to be housed in the facility.

(b) No contract shall be entered into or renewed unless the contracting governmental entity, with the concurrence of the five (5) state elected officials, determines the contract offers substantial cost savings to the contracting governmental entity and at least the same quality of services provided by the state or by similar local governments.

(c) After receiving the majority consent of the five (5) state elected officials as to the site, number of beds and classifications of inmates or prisoners to be housed in the facility, the state or the local government may contract with private entities for the construction, lease (as lessor or lessee), acquisition, improvement, operation, maintenance, purchase or management of facilities, either:

(i) For the incarceration of its own inmates or prisoners;

(ii) For the incarceration of prisoners or inmates of the state or any other local government;

(iii) For the incarceration of any prisoners or inmates:

(A) Under the jurisdiction of the United States government or any of its offices, departments or agencies;

(B) Otherwise under the control of the United States government or any of its offices, departments or agencies; or

(C) Lawfully confined by any jurisdiction within the United States.

(d) The state or the local government may reject or return prisoners from outside the state. Prisoners or inmates of out-of-state, nonfederal jurisdictions shall not be incarcerated in any facility operated by a local government entity under this article without the consent of the majority of the five (5) elected officials of this state. At no time shall the number of prisoners from out-of-state, nonfederal jurisdictions incarcerated in a facility operated by a local government entity under this article exceed thirty percent (30%) of the capacity of that facility. Any out-of-state, nonfederal prisoner shall be returned to the jurisdiction of origin to be released from custody by them, outside the state of Wyoming at the appropriate time.

(e) Notwithstanding any other provision of law or any rules or regulations adopted pursuant to statutory authority, a negotiated selection process, including requests for proposals from a list of applicants prequalified by the state or the local government, shall be applicable to any contract between the state or a local government and any private entity entered into under the authority of this article. Standards for prequalification of applicants under this subsection shall be promulgated as rules by the state or local government entity under the Wyoming Administrative Procedure Act before the commencement of the selection process.

(f) Rules and regulations promulgated under this article shall ensure that no contract entered into under this section shall result in the significant displacement of employed workers within a sixty (60) mile radius of the community.



7-22-103. Incarceration of inmates in privately operated facility.

7-22-103. Incarceration of inmates in privately operated facility.

At the direction of the state, in the case of a person sentenced to the custody of the department of corrections to serve a term of imprisonment in a state penal institution, or at the direction of the local government in the case of a person sentenced to imprisonment in a city or county jail, the person sentenced to imprisonment may be incarcerated in a facility constructed or operated by a private entity pursuant to a contract under this article.



7-22-104. Contract term and renewal.

7-22-104. Contract term and renewal.

The initial contract for the operation of a facility or for incarceration of prisoners or inmates therein shall be for a period of not more than three (3) years with an option to renew biannually thereafter. Contracts for purchase or lease (as lessor or lessee) of a facility shall not exceed a term of thirty (30) years. Any contract for the construction or operation of a facility shall be subject to annual appropriation by the contracting governmental entity.



7-22-105. Standards of operation.

7-22-105. Standards of operation.

(a) All facilities governed by this article shall be designed, constructed and at all times maintained and operated in accordance with the American correctional association standards in force at the time of contracting. The facility shall meet the percentage of standards required for accreditation by the American correctional association, except where the contract requires compliance with a higher percentage of nonmandatory standards. The contract may allow the contractor an extension of time in which to meet a lower percentage of nonmandatory standards only when the contract is for the renovation of an existing facility, in which case the contractor shall have not longer than three (3) months to meet those standards that are applicable to the physical plant.

(b) Facilities governed by this article shall comply with all federal and state constitutional standards, state and local laws, and all court orders.



7-22-106. Private-company detention officers; use of force.

7-22-106. Private-company detention officers; use of force.

(a) No person shall be employed as a private-company detention officer unless the person has been trained in the use of force and the use of firearms in accordance with American correctional association standards, 3-4070 through 3-4091, and, at the contractor's expense, has satisfactorily completed a basic training program approved by the state. If the training is provided under contract with the state, the costs of a basic training program shall not be greater than the costs of peace officer training at the Wyoming law enforcement academy.

(b) A private-company detention officer may use force only while on the grounds of a facility or while transporting inmates. Nondeadly force and deadly force shall be used by a private-company detention officer only as provided in this section.

(c) A private-company detention officer is authorized to use only such nondeadly force as the circumstances require in the following situations:

(i) To prevent the commission of a felony or misdemeanor, including escape;

(ii) To defend himself or others against physical assault;

(iii) To prevent serious damage to property;

(iv) To enforce institutional regulations and orders; and

(v) To prevent or quell a riot.

(d) A private-company detention officer who is trained pursuant to the provisions of subsection (a) of this section, shall have the right to carry and use firearms and shall exercise such authority and use deadly force only as a last resort when reasonably necessary to prevent the commission of a violent felony as defined in W.S. 6-1-104(a)(xii), to prevent the escape of a convicted felon from custody, or to defend the officer or any other person from imminent danger of death or serious bodily injury.

(e) Within three (3) days following an incident involving the use of force against an inmate or another, the employee shall file a written report describing the incident with the administrative staff of the facility and with the contract monitor appointed pursuant to W.S. 7-22-108.

(f) A private contractor shall have the same standing, authority, rights and responsibilities as the contracting governmental entity in any agreement, formal or informal, with local law enforcement agencies concerning the latter's obligations in the event of a riot, escape or other emergency situation.



7-22-107. Employee training requirements.

7-22-107. Employee training requirements.

All employees of a facility operated by a private contractor pursuant to this article shall receive, at a minimum, the same quality and quantity of training as that required for employees of state operated facilities. If any or all of the applicable American correctional association standards relating to training are more stringent than are governmental standards, training shall be provided in accordance with the more stringent standards. All training expenses shall be the responsibility of the private contractor.



7-22-108. Monitoring; right of access.

7-22-108. Monitoring; right of access.

(a) The contracting governmental entity at the contractor's expense, shall employ an individual to be responsible for monitoring all aspects of the private contractor's performance under a contract for the operation of a facility pursuant to W.S. 7-22-102. The individual employed as contract monitor shall be qualified to perform this function by reason of education, training and experience as determined by the five (5) state elected officials. At a minimum, the contract monitor shall have completed at least the same training required by this article for detention officers and shall have served a minimum of three (3) years as a detention officer. The monitor, with the approval of the contracting governmental entity, shall appoint staff as necessary to assist in monitoring at the facility, which staff shall be at the contractor's expense and will be solely responsible to the contract monitor. The monitor or his designee shall be provided an on-site work area by the contractor, shall be on-site on a daily basis, and shall have access to all areas of the facility and to inmates and staff at all times. The contractor shall provide any and all data, reports and other materials that the monitor determines are necessary to carry out monitoring responsibilities under this section.

(b) The monitor or his designee shall be responsible to and report to the state and any other contracting governmental entity at least monthly, and more often as necessary to ensure proper operation of the facility, concerning the contractor's performance.

(c) Members of the public shall have the same right of access to facilities operated by a private contractor pursuant to this article as they do to state operated facilities.



7-22-109. Liability and sovereign immunity.

7-22-109. Liability and sovereign immunity.

(a) The contractor shall assume all liability arising under a contract entered into pursuant to W.S. 7-22-102.

(b) Neither the sovereign immunity of the state nor the sovereign immunity applicable to any local government shall extend to the contractor. Neither the contractor nor the insurer of the contractor may plead the defense of sovereign immunity in any action arising out of the performance of the contract.

(c) Nothing in this article shall be construed to accord to any inmate in any facility or to a member of the public third party beneficiary status.



7-22-110. Insurance.

7-22-110. Insurance.

(a) The contractor shall provide an adequate plan of insurance, specifically including insurance for civil rights claims, as determined by an independent risk management or actuarial firm with demonstrated experience in public liability for state governments. In determining the adequacy of the plan, the firm shall determine whether the insurance is adequate to:

(i) Fully indemnify the contracting governmental entity and the state from actions by third parties against the contractor, the contracting governmental entity or, the state or as a result of the contract;

(ii) Assure the contractor's ability to fulfill its contract with the contracting governmental entity in all respects and to assure that the contractor is not limited in this ability due to financial liability that results from judgments;

(iii) Protect the local government and the state against claims arising as the result of any occurrence during the term of the contract on an occurrence basis; and

(iv) Satisfy other requirements specified by the independent risk management or actuarial firm.



7-22-111. Termination of contract and resumption of control.

7-22-111. Termination of contract and resumption of control.

(a) The board or the local government may, upon demonstration that a breach of contract has occurred and that after the passage of a reasonable period of time the breach has not been cured, without penalty to the state or the local government, cancel a contract for the private operation of a facility at any time on giving ninety (90) days written notice.

(b) Notwithstanding any other provision in this article to the contrary, prior to entering a contract for the private operation of a facility, a plan shall be developed by the contractor and approved by the contracting governmental entity establishing the method by which the state or the local government will resume control of the facility or the inmates incarcerated in a leased facility upon contract termination.

(c) Any contract entered into under this article for the private operation of a facility shall provide that upon declaration by the state or the local government of any material breach of contract on the part of the private contractor, the state or the local government may, if necessary, assume immediate temporary control of the operation of the facility pending transfer of inmates to another facility.



7-22-112. Nondelegation of authority.

7-22-112. Nondelegation of authority.

(a) No contract for private correctional services under this article shall authorize, allow or imply a delegation to a private contractor of authority or responsibility to:

(i) Classify inmates or place inmates in less restrictive custody or more restrictive custody;

(ii) Transfer an inmate, although the contractor may recommend in writing that the state or the local government transfer a particular inmate;

(iii) Formulate rules of inmate behavior, violations of which may subject inmates to sanctions, except to the extent that the rules are accepted or modified by the state or the local government;

(iv) Take any disciplinary action against an inmate;

(v) Grant, deny or revoke good time credits;

(vi) Recommend that the parole board either deny or grant parole, provided the contractor may submit written reports that have been prepared in the ordinary course of business unless otherwise requested by the parole board;

(vii) Develop procedures for calculating good time credits or inmate release and parole eligibility dates;

(viii) Determine inmate eligibility for furlough, compassionate leave or participation in community corrections;

(ix) Require an inmate to work, except as directed or authorized by the state or the local government. In connection with work required by the state or the local government, the private contractor shall not have authority to:

(A) Approve the type of work that inmates may perform; or

(B) Award or withhold wages or good time credits based on the manner in which individual inmates perform such work.



7-22-113. Authority of state to contract with local governments.

7-22-113. Authority of state to contract with local governments.

The state may contract with any local government or private contractor which is responsible for the maintenance or operation of a facility to house in the facility inmates or prisoners of the state penitentiary or any other facility operated or under the control of the state, and any local government or private contractor may accept and house such inmates or prisoners in the facility pursuant to any contract with the state. The contract shall specify such matters as are deemed relevant by the state, the local government or the private contractor and shall be approved as to form and content by the Wyoming attorney general.



7-22-114. Rulemaking authority.

7-22-114. Rulemaking authority.

The state or the local government shall promulgate reasonable rules and regulations necessary to carry out this article.



7-22-115. Contract authorizing operation required; exception.

7-22-115. Contract authorizing operation required; exception.

(a) No private entity shall construct, operate or manage any private jail, prison or other structure to house or incarcerate inmates or prisoners in this state except pursuant to contract under this article.

(b) Subsection (a) of this section shall not apply to a nongovernmental community correctional facility or program approved under W.S. 7-18-104(b).



7-22-116. Repealed by Laws 2003, Ch. 202, 2.

7-22-116. Repealed by Laws 2003, Ch. 202, 2.












TITLE 8 - GENERAL PROVISIONS

CHAPTER 1 - COMMON LAW, STATUTES AND RULES OF CONSTRUCTION

8-1-101. Adoption of common law.

8-1-101. Adoption of common law.

The common law of England as modified by judicial decisions, so far as the same is of a general nature and not inapplicable, and all declaratory or remedial acts or statutes made in aid of, or to supply the defects of the common law prior to the fourth year of James the First (excepting the second section of the sixth chapter of forty-third Elizabeth, the eighth chapter of thirteenth Elizabeth and ninth chapter of thirty-seventh Henry Eighth) and which are of a general nature and not local to England, are the rule of decision in this state when not inconsistent with the laws thereof, and are considered as of full force until repealed by legislative authority.



8-1-102. Definitions.

8-1-102. Definitions.

(a) As used in the statutes unless the legislature clearly specifies a different meaning or interpretation or the context clearly requires a different meaning:

(i) "Adult" means a person who is not a minor;

(ii) "Bond" includes an undertaking;

(iii) When used in a context denoting age:

(A) "Majority" means that period of time when a person is an adult;

(B) "Minor" means a person who has not yet reached the eighteenth anniversary of his birth;

(C) "Minority" means that period of time when a person is a minor.

(iv) "Month" means a calendar month, and "year" means a calendar year; the word "year" is equivalent to the words, "year of our Lord";

(v) "Oath" includes affirmation;

(vi) "Person" includes an individual, partnership, corporation, joint stock company or any other association or entity, public or private;

(vii) "Preceding" and "following," when referring to sections in statutes, mean the sections next preceding or next following that in which the words occur, unless some other section is designated;

(viii) "Will" includes the words "testament" and "codicil";

(ix) "Written" and "in writing" include printing, lithographing or other modes of representing words and letters, but in all cases if the written signature of any person is required the proper handwriting of that person, or his mark, is intended;

(x) "District attorney" includes a county and prosecuting attorney in a county where the office of district attorney has not been created. This definition shall specifically not apply to W.S. 9-1-801 through 9-1-811;

(xi) "State penal institution" includes the Wyoming state penitentiary, Wyoming state penitentiary farms and camps, Wyoming women's center, Wyoming correctional facility, community correctional facilities defined by W.S. 7-18-102(a)(i) and any other state penal institution created by law for the incarceration of convicted felons;

(xii) "Elected state official" means the governor, secretary of state, state auditor, state treasurer and superintendent of public instruction;

(xiii) "Intellectual disability" means significantly subaverage general intellectual functioning with concurrent deficits in adaptive behavior manifested during the developmental period. "Intellectually disabled" means a person with an intellectual disability;

(xiv) "Notarial officer" means a notary public or other officer authorized to perform notarial acts as defined in W.S. 34-26-101(b)(iii);

(xv) "Last federal census" means the last official federal decennial census as conducted and officially corrected by the bureau of census, including any changes for boundary modifications, to become effective on July 1 next following the receipt of the official census figures;

(xvi) "Population" of a city, town, county, legislative district or other political subdivision shall be determined by resort to the last federal census.



8-1-103. Rules of construction for statutes.

8-1-103. Rules of construction for statutes.

(a) The construction of all statutes of this state shall be by the following rules, unless that construction is plainly contrary to the intent of the legislature:

(i) Words and phrases shall be taken in their ordinary and usual sense, but technical words and phrases having a peculiar and appropriate meaning in law shall be understood according to their technical import;

(ii) Words importing joint authority to three (3) or more persons shall be construed as authority to a majority of those persons, unless otherwise declared in the law giving the authority;

(iii) Reference to a numbered section, subsection, paragraph, subparagraph or other subdivision "of the statutes" and the abbreviation "W.S." when used in conjunction with a statute section number or its designation or identification means the Wyoming Statutes in their most recently published form including amendments to original enactments;

(iv) Words in the present tense include the future tense;

(v) Words in the plural form include the singular and words in the singular form include the plural;

(vi) Words in the masculine gender include the feminine and neuter genders;

(vii) Any uniform act shall be interpreted and construed to effectuate its general purpose to make uniform the law of those states which enact it;

(viii) If any provision of any act enacted by the Wyoming legislature or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of any such act are severable;

(ix) Reference to legislative salary, per diem or compensation in any statute establishing the amount of salary, per diem or compensation to be paid a person who is not a legislator, shall be deemed a reference only to the rate of legislative salary, per diem or compensation set by statute and shall not be construed to authorize the payment of salary for meeting preparation days as provided for legislators under W.S. 28-5-101(e)(iii) or the payment of salary for travel days provided for legislators under W.S. 28-5-101(e)(iv).



8-1-104. Identification of laws amended or repealed in amending or repealing acts.

8-1-104. Identification of laws amended or repealed in amending or repealing acts.

In amending, altering or repealing any of the laws of Wyoming, it is sufficient to identify each of the laws to be so amended, altered or repealed by designating the particular section, subsection, paragraph, subparagraph or other subdivision of the statutes affected by the appropriate number or letter, or by the appropriate chapter and section of a session law if the law to be amended, altered or repealed is not a numbered statute, and it is not necessary to refer by title or otherwise to the original legislative enactment, or amendment thereof, to be so affected. Each bill for an act to amend, alter or repeal any laws in effect, but not yet published, shall refer to the laws by their title and the date of approval by the governor. Nothing in this section shall be construed as altering any rule or requirement that any portion of an enactment being amended shall be set forth in full.



8-1-105. Identification and designation of sections, subsections and other divisions of bills; duty to insert; method.

8-1-105. Identification and designation of sections, subsections and other divisions of bills; duty to insert; method.

(a) Each section, subsection, paragraph, subparagraph, indented clause or other subdivision of every bill for any act, memorial or resolution which may be introduced in either house of the legislature shall be appropriately and systematically identified and designated by number or letter before the bill is introduced. The legislative service office shall select and insert the identification and designation numbers and letters, whenever needed. In arranging and furnishing copies of the laws passed at each session of the legislature for the printer of the session laws or the Wyoming statutes, the legislative service office shall select and insert the appropriate and systematic identification and designation numbers and letters.

(b) If any bill is for amendment of a prior enactment in which sections, subsections, paragraphs, subparagraphs and other subdivisions are appropriately identified and designated according to a consistent pattern or system, the identification and designation of portions of the bill may conform to that pattern or system, but otherwise shall be accomplished in accordance with the following rules, as nearly as practicable:

(i) The first or only section in a bill shall be identified as section 1, and any following sections shall be identified by Arabic numerals in sequence;

(ii) Statute sections within a bill shall be identified by the appropriate title, chapter and section number as: 8-1-105;

(iii) Subsections (divisions of sections) shall be identified by lower case letters in parentheses as: (a), (b), (c), etc.;

(iv) Paragraphs (divisions of subsections) shall be identified by lower case Roman numerals in parentheses, as: (i), (ii), (iii), etc.;

(v) Subparagraphs (divisions of paragraphs) shall be identified by upper case letters in parentheses, as: (A), (B), (C), etc.;

(vi) Subdivisions of subparagraphs shall be identified by upper case Roman numerals in parentheses, and any smaller subdivisions shall be identified in accordance with the pattern and system established by this subsection, again starting with Arabic numerals.

(c) The legislative service office may also insert appropriate statute section numbers and section headnotes in a bill for an act. However, statute numbers and headnotes are for reference, identification, and to facilitate preparation of copy for printing only, and do not constitute any part of the substantive law of the enactment. The legislative service office may change statute section numbers or headnotes before or after passage of the act as necessary to correct errors or conform statute numbers or headnotes to reflect amendments made by the legislature to the text of the bill.



8-1-106. Effect of repeal of repealing law.

8-1-106. Effect of repeal of repealing law.

If any law is repealed which repealed a former law, the former law is not thereby revived unless it is expressly provided.



8-1-107. Effect of amendment or repeal on pending actions.

8-1-107. Effect of amendment or repeal on pending actions.

If a statute is repealed or amended, the repeal or amendment does not affect pending actions, prosecutions or proceedings, civil or criminal. If the repeal or amendment relates to the remedy, it does not affect pending actions, prosecutions or proceedings, unless so expressed, nor shall any repeal or amendment affect causes of action, prosecutions or proceedings existing at the time of the amendment or repeal, unless otherwise expressly provided in the amending or repealing act.



8-1-108. When laws take effect.

8-1-108. When laws take effect.

Every law takes effect ninety (90) days after the adjournment of the session of the legislature at which it was enacted, unless a different effective date is specified therein.



8-1-109. Payment of fines and penalties.

8-1-109. Payment of fines and penalties.

Unless otherwise specifically provided by law, all civil or administrative fines or penalties collected under the Wyoming statutes shall be paid over to the state treasurer to be credited to the public school fund of the county in which the violation for which the fine or penalty was imposed occurred.






CHAPTER 2 - STATUTES, SUPPLEMENTS, SESSION LAWS AND WYOMINGDIGEST

ARTICLE 1 - STATUTES, SUPPLEMENTS AND SESSION LAWS

8-2-101. Distribution of statutes, supplements and session laws.

8-2-101. Distribution of statutes, supplements and session laws.

(a) Statutes, supplements and session laws shall be distributed as provided by contract with the publisher or as directed by the management council, to the following, without charge:

(i) Nine (9) copies to the county clerk of each county in Wyoming, for use in the county offices and the district court, plus one (1) additional copy for each magistrate serving pursuant to W.S. 5-9-206 and circuit judge in each county;

(ii) One (1) copy to each member of the Wyoming legislature;

(iii) One (1) copy to the office of each United States senator and the congressman from Wyoming;

(iv) One (1) copy to each judge of the district court of Wyoming;

(v) One (1) copy to each justice of the Wyoming supreme court;

(vi) One (1) copy to each of the five (5) elected state officers;

(vii) One (1) copy each to the house and senate chief clerks; and

(viii) One (1) copy to the principal county library in each county for use therein.

(b) Except as provided in subsection (a) of this section, all copies of the statutes, supplements and session laws shall be sold and distributed by the publisher as contracted for by the management council.

(c) Except for the distribution of sets of the Wyoming statutes to newly elected legislators, the distribution provided by subsection (a) of this section applies to statutes, supplements and session laws published hereafter, and does not require the distribution of additional free copies of publications already distributed.






ARTICLE 2 - WYOMING DIGEST

8-2-201. Repealed by Laws 1993, ch. 146, 4.

8-2-201. Repealed by Laws 1993, ch. 146, 4.



8-2-202. Repealed by Laws 1993, ch. 146, 4.

8-2-202. Repealed by Laws 1993, ch. 146, 4.









CHAPTER 3 - STATE SEAL, FLAG, FLOWER, BIRD AND OTHER SYMBOLS

8-3-101. Great seal of the state of Wyoming.

8-3-101. Great seal of the state of Wyoming.

There shall be a great seal of the state of Wyoming, which shall be of the following design, viz: A circle one and one-half (1 1/2) inches in diameter, on the outer edge or rim of which shall be engraved the words "Great Seal of the State of Wyoming." The design shall conform substantially to the following description: A pedestal, showing on the front thereof an eagle resting upon a shield, the shield to have engraved thereon a star and the figures, "44," being the number of Wyoming in the order of admission to statehood. Standing upon the pedestal shall be a draped figure of a woman, modeled after the statue of the "Victory of the Louvre," from whose wrists shall hang links of a broken chain, and holding in her right hand a staff from the top of which shall float a banner with the words "Equal Rights" thereon, all suggesting the political position of woman in this state. On either side of the pedestal and standing at the base thereof, shall be male figures typifying the livestock and mining industries of Wyoming. Behind the pedestal, and in the background, shall be two (2) pillars, each supporting a lighted lamp, signifying the light of knowledge. Around each pillar shall be a scroll with the following words thereon: On the right of the central figure the words "Livestock" and "Grain," and on the left the words "Mines" and "Oil." At the base of the pedestal, and in front, shall appear the figures "1869-1890," the former date signifying the organization of the territory of Wyoming and the latter the date of its admission to statehood.



8-3-102. Adoption, use and specifications of state flag; penalty for misuse.

8-3-102. Adoption, use and specifications of state flag; penalty for misuse.

(a) A state flag is adopted to be used on all occasions when the state is officially and publicly represented. All citizens have the privilege of use of the flag upon any occasion they deem appropriate. The width of the flag shall be seven-tenths (7/10) of its length; the outside border shall be in red, the width of which shall be one-twentieth (1/20) of the length of the flag; next to the border shall be a stripe of white on the four (4) sides of the field, which shall be in width one-fortieth (1/40) of the length of the flag. The remainder of the flag shall be a blue field, in the center of which shall be a white silhouetted buffalo, the length of which shall be one-half (1/2) of the length of the blue field; the other measurements of the buffalo shall be in proportion to its length. On the ribs of the buffalo shall be the great seal of the state of Wyoming in blue. The seal shall be in diameter one-fifth (1/5) the length of the flag. Attached to the flag shall be a cord of gold with gold tassels. The same colors shall be used in the flag, red, white and blue, as are used in the flag of the United States of America.

(b) All penalties provided by the laws of this state for the misuse of the national flag are applicable to the state flag.



8-3-103. State historian to purchase state flags; use.

8-3-103. State historian to purchase state flags; use.

It is the duty of the state historian to purchase not less than six (6) state flags. The flags shall be kept at the office of the state historian to be loaned under rules and regulations he prescribes to any citizen, or group of citizens, of the state for use on such occasions when the state is officially and publicly represented, or when public assemblies or gatherings are held. If any flag is borrowed from the office of the state historian, the citizen, or group of citizens, borrowing the flag shall deposit with the state historian a certified check in an amount sufficient to repair or replace the flag, if damaged or lost. No deposit is required of any officer of the state government who may be called upon to represent the state at any official function.



8-3-104. State flower.

8-3-104. State flower.

The Castillija linariaefolia, commonly called "the Indian paint brush," is the state flower of Wyoming.



8-3-105. State bird.

8-3-105. State bird.

An American icteroid bird (genus Sturnella), the bird commonly known as the meadowlark, is the state bird of Wyoming.



8-3-106. State tree.

8-3-106. State tree.

The Populus Sargentii commonly called cottonwood tree, is the state tree of Wyoming.



8-3-107. State motto.

8-3-107. State motto.

The motto "Equal Rights," as it exists on the great seal of the state of Wyoming, is the official motto of Wyoming.



8-3-108. State song.

8-3-108. State song.

The march song entitled "Wyoming," words by Charles E. Winter and music by George E. Knapp, is the official state song of Wyoming.



8-3-109. State stone.

8-3-109. State stone.

Jade is the official gemstone of Wyoming.



8-3-110. Flag code for Wyoming.

8-3-110. Flag code for Wyoming.

(a) The Federal Flag Code, P.L. 94-344, as enacted by the United States Congress on July 7, 1976, is adopted as the flag code for the state of Wyoming.

(b) In addition to specified dates for display of the flag, authorized by Section 2(d) of P.L. 94-344, the United States flag may be displayed in this state on Wyoming Day, December 10, and on July 10, the day Wyoming was admitted to the Union.



8-3-111. State mammal.

8-3-111. State mammal.

The Bison bison, commonly called the American bison or buffalo, is the state mammal of Wyoming.



8-3-112. State fossil.

8-3-112. State fossil.

The fossilized fish Knightia is the state fossil of Wyoming.



8-3-113. State fish.

8-3-113. State fish.

The Salmo clarki, commonly known as the cutthroat trout, is the state fish of Wyoming.



8-3-114. State territorial flag.

8-3-114. State territorial flag.

(a) The state territorial flag shall be a flag with a field of blue, the name "WYOMING" printed across the top of the flag and the phrase, "CEDANT ARMA TOGAE" printed across the bottom of the flag. In the center of the flag shall be a shield with a border of gold divided into three (3) parts:

(i) The top half of the shield shall have the numbers "1869" across the top and depict mountains and a train;

(ii) The lower left part of the shield shall depict a staff, shovel, plow and pick; and

(iii) The lower right part of the shield shall depict an arm and hand holding a sword.

(b) The provisions of W.S. 8-3-102(a) on the display and use of the state flag shall be applicable to the display and use of the state territorial flag.



8-3-115. State reptile.

8-3-115. State reptile.

The eastern short-horned lizard (Phrynosoma douglassi brevirostre (Girad)) commonly known as the horned toad, is the state reptile of Wyoming.



8-3-116. State dinosaur.

8-3-116. State dinosaur.

A state dinosaur shall be designated by election in accordance with law. The results of the election naming the state dinosaur shall be filed with the secretary of state.



8-3-117. "Bucking Horse and Rider" and related trademarks.

8-3-117. "Bucking Horse and Rider" and related trademarks.

(a) The secretary of state shall promulgate rules regulating the licensing or other authorized use of the "Bucking Horse and Rider" and related trademarks.

(b) Any licensing fees, royalties or other revenues collected by the secretary of state under this section shall be deposited into a separate account. The legislature shall by appropriation authorize expenditures from the account as necessary to defray administrative expenses associated with licensing of the trademark and expenditures required to protect, preserve and promote the "Bucking Horse and Rider" and related trademarks on behalf of the state.



8-3-118. POW/MIA flags.

8-3-118. POW/MIA flags.

(a) The National League of Families POW/MIA flag, recognized by the United States Congress in P.L. 101-355 and other federal laws, is authorized and shall continue to be displayed directly beneath the national flag on state capitol grounds. All other state leased or owned buildings and offices that fly the national flag may also fly the POW/MIA flag directly beneath the national flag on any day upon which the national flag is displayed. Any state agency, board or commission having authority for the supervision, control or management of a state leased or owned building or office is authorized to adopt rules relating to the display of the POW/MIA flag at the state leased or owned building or office pursuant to this section.

(b) Any county, city, town or political subdivision of the state may display the POW/MIA flag directly beneath the national flag on any day upon which the national flag is displayed.

(c) All protocols used in displaying national flags shall be used in displaying the POW/MIA flag. All penalties provided by the laws of this state for the misuse of the national flag are applicable to the POW/MIA flag.

(d) Nothing in this section shall be construed to require the acquisition, erection and maintenance of a flagpole or the display of the POW/MIA flag where a pole or display of the national flag does not already exist.



8-3-119. Rodeo as the state sport.

8-3-119. Rodeo as the state sport.

Rodeo is hereby designated the official state sport of Wyoming.



8-3-120. State coin.

8-3-120. State coin.

The Sacajawea golden dollar coin is the state coin of Wyoming.



8-3-121. State grass.

8-3-121. State grass.

The Agropyron smithii (Pascopyrum smithii), commonly known as western wheatgrass, is the state grass of Wyoming.



8-3-122. State insect

8-3-122. State insect

Callophrys sheridanii, commonly known as Sheridan's green hairstreak butterfly, is the state butterfly of Wyoming.



8-3-123. State code.

8-3-123. State code.

(a) The code of the west, as derived from the book, Cowboy Ethics by James P. Owen, and summarized as follows, is the official state code of Wyoming. The code includes:

(i) Live each day with courage;

(ii) Take pride in your work;

(iii) Always finish what you start;

(iv) Do what has to be done;

(v) Be tough, but fair;

(vi) When you make a promise, keep it;

(vii) Ride for the brand;

(viii) Talk less, say more;

(ix) Remember that some things are not for sale;

(x) Know where to draw the line.






CHAPTER 4 - LEGAL TIME AND HOLIDAYS

8-4-101. Legal holidays; dismissal of schools.

8-4-101. Legal holidays; dismissal of schools.

(a) The following days are legal holidays in and for the state of Wyoming:

(i) New Year's Day, January 1;

(ii) Washington's and Lincoln's birthdays, to be observed on the third Monday in February;

(iii) Memorial Day, to be observed on the last Monday in May;

(iv) Independence Day, July 4;

(v) Labor Day, to be observed on the first Monday in September;

(vi) Repealed by Laws 1990, ch. 21, 2.

(vii) Veterans Day, November 11;

(viii) Thanksgiving Day, to be observed on the fourth Thursday in November;

(ix) Christmas Day, December 25;

(x) Repealed by Laws 1983, ch. 180, 1.

(xi) Upon declaration by the governor of this state, any date appointed or declared by the president of the United States as an occasion of national mourning, rejoicing or observance of national emergency;

(xii) Martin Luther King, Jr., Wyoming Equality Day, to be observed on the third Monday in January.

(b) If New Year's Day, Independence Day, Christmas Day or Veterans Day fall upon a Sunday, the Monday following is a legal holiday.

(c) On Washington's and Lincoln's birthdays, Veterans Day, Martin Luther King, Jr., Wyoming Equality Day and all days upon which general elections are held, the public schools of any district shall not be dismissed except by order of the board of trustees of the district, but proper exercises may be held in the schools on these days to emphasize their significance and importance.



8-4-102. Arbor Day.

8-4-102. Arbor Day.

(a) The state forester shall promote the following activities to commemorate Arbor Day, the last Monday in April:

(i) A tree shall be planted on state grounds in a simple ceremony;

(ii) The planting of a seedling tree or some other act may be performed in an appropriate ceremony in the schools of Wyoming.



8-4-103. Wyoming Day.

8-4-103. Wyoming Day.

(a) In recognition of the action of the Wyoming territorial governor on December 10, 1869, in approving the first law found anywhere in legislative history which extends the right of suffrage to women, December 10 of each year is designated as "Wyoming Day." The day shall be observed in the schools, clubs and similar groups by appropriate exercises commemorating the history of the territory and state and the lives of its pioneers, and by fostering in all ways the loyalty and good citizenship of its people.

(b) The governor, not later than December 1 of each year, shall issue a proclamation requesting the proper observance of "Wyoming Day" as outlined in subsection (a) of this section.



8-4-104. Nellie Tayloe Ross's birthday.

8-4-104. Nellie Tayloe Ross's birthday.

(a) In recognition of the services to the state of Wyoming of Nellie Tayloe Ross, the first woman governor of any state in the United States, Nellie Tayloe Ross's birthday, November 29, is designated a public holiday. The day shall be appropriately observed in the public schools of the state.

(b) This section, however, shall not be construed to affect commercial paper, the making or execution of agreements in writing or judicial proceedings, or to authorize schools, businesses or public offices to close.



8-4-105. Native American Day.

8-4-105. Native American Day.

(a) In recognition of the North American Indian, the second Friday in May is designated as "Native American Day". The day shall be appropriately observed in the public schools of the state, by state and local government and by organizations within the state.

(b) The governor, not later than April 15 of each year, shall issue a proclamation requesting proper observance of "Native American Day".

(c) This section shall not affect commercial paper, the making or execution of written agreements or judicial proceedings, or authorize public schools, businesses or state and local government offices to close.



8-4-106. Pearl Harbor Remembrance Day.

8-4-106. Pearl Harbor Remembrance Day.

(a) In recognition of the members of the armed forces who lost their lives and those who survived the attack on Pearl Harbor, territory of Hawaii on December 7, 1941, December 7 of each year is designated as "Pearl Harbor Remembrance Day". The day shall be appropriately observed in the public schools of the state.

(b) The governor, not later than September 1 of each year, shall issue a proclamation requesting proper observance of "Pearl Harbor Remembrance Day".

(c) This section shall not affect commercial paper, the making or execution of written agreements or judicial proceedings, or authorize public schools, businesses or state and local government offices to close.



8-4-107. Juneteenth holiday.

8-4-107. Juneteenth holiday.

(a) In celebration of the end of slavery in the United States proclaimed by Major General Gordon Granger on June 19, 1865 more than two and one-half (2) years after the Emancipation Proclamation was issued by President Abraham Lincoln, and in recognition of those who died and sacrificed to achieve the end of slavery, the Juneteenth holiday is established.

(b) The Juneteenth holiday shall be celebrated each year with appropriate activities on the third Saturday of June.

(c) This section shall not affect commercial paper, the making or execution of written agreements or judicial proceedings, or authorize public schools, business or state and local government offices to close.



8-4-108. Veterans Day.

8-4-108. Veterans Day.

(a) In recognition of the many Wyoming citizens who have served in the armed forces of this country, November 11 of each year is designated as "Veterans Day." The day shall be appropriately observed in the public schools of the state and by organizations within the state.

(b) The governor, not later than November 1 of each year, shall issue a proclamation requesting proper observance of Veterans Day and requesting military and veterans' organizations to work with the boards of all Wyoming school districts to conduct proper exercises in observation of the contributions and sacrifices of veterans.



8-4-109. Wyoming Veterans Welcome Home Day.

8-4-109. Wyoming Veterans Welcome Home Day.

(a) In recognition of the members of the United States armed forces who served bravely and faithfully for the United States during the Vietnam War, and to all those members of the United States armed forces who were not properly thanked or welcomed home following their military service, March 30 of each year is designated as "Wyoming Veterans Welcome Home Day." The day shall be appropriately observed in the public schools of the state and by organizations within the state. Additionally, it is recommended that Wyoming communities host "Wyoming Veterans Welcome Home Day" celebrations to ensure those members of the United States armed forces can be properly thanked and welcomed home.

(b) The governor, not later than March 20 of each year, shall issue a proclamation requesting proper observance of Wyoming Veterans Welcome Home Day and requesting military and veterans' organizations to work with Wyoming school districts to observe the contributions and sacrifices of Vietnam veterans and other veterans.

(c) This section shall not affect commercial paper, the making or execution of written agreements or judicial proceedings, or authorize public schools, business or state and local government offices to close.






CHAPTER 5 - STATUE AND REPLICA OF ESTHER MORRIS AND CHIEFWASHAKIE

8-5-101. Statue to be placed in capitol of United States.

8-5-101. Statue to be placed in capitol of United States.

The statue of Esther Morris, made pursuant to Section 1, Chapter 45, Session Laws of 1955, shall be placed in the capitol of the United States, in accordance with the provisions of section 187 of Title 40 of the United States Code Annotated, and shall there remain as commemorative of her distinguished service to the territory and the state.



8-5-102. Replica to be placed in state capital.

8-5-102. Replica to be placed in state capital.

A replica of the statue specified in W.S. 8-5-101 shall be placed in the capital of Wyoming and shall there remain as commemorative of Esther Morris's distinguished service to the territory and the state.



8-5-103. Statue of Chief Washakie.

8-5-103. Statue of Chief Washakie.

In the event a commission is appointed to obtain funding for the creation of a statue of Chief Washakie and upon completion of the statue, the statue of Chief Washakie shall be placed in the capitol of the United States, in accordance with the provisions of section 187 of Title 40 of the United States Code, and shall remain there as commemorative of Chief Washakie's historical significance to the territory and the state.






CHAPTER 6 - OFFICIAL LANGUAGE

8-6-101. English as official language of Wyoming.

8-6-101. English as official language of Wyoming.

(a) English shall be designated as the official language of Wyoming. Except as otherwise provided by law, no state agency or political subdivision of the state shall be required to provide any documents, information, literature or other written materials in any language other than English.

(b) A state agency or political subdivision or its officers or employees may act in a language other than the English language for any of the following purposes:

(i) To provide information orally to individuals in the course of delivering services to the general public;

(ii) To comply with federal law;

(iii) To protect the public health or safety;

(iv) To protect the rights of parties and witnesses in a civil or criminal action in a court or in an administrative proceeding;

(v) To provide instruction in foreign and Native American language courses;

(vi) To provide instruction designed to aid students with limited English proficiency so they can make a timely transition to use of the English language in the public schools;

(vii) To promote international commerce, trade or tourism;

(viii) To use terms of art or phrases from languages other than the English language in documents.






CHAPTER 7 - TRIBAL RELATIONS

ARTICLE 1 - TRIBAL IDENTIFICATION CARDS

8-7-101. Tribal identification cards.

8-7-101. Tribal identification cards.

An identification card issued by the governing body of the Eastern Shoshone tribe of Wyoming or Northern Arapahoe tribe of Wyoming that includes the requirements of W.S. 31-8-102(a)(i) through (vi) and (ix) shall be considered a valid form of identification for all purposes for which an identification card issued under W.S. 31-8-101 may be used.



8-7-102. Prohibited acts; penalties.

8-7-102. Prohibited acts; penalties.

(a) No person shall:

(i) Possess any cancelled, fictitious, fraudulently altered or fraudulently obtained tribal identification card;

(ii) Lend his tribal identification card to any other person or knowingly permit its use by another;

(iii) Display or represent a tribal identification card not issued to him as being his card;

(iv) Photograph, photostat, duplicate or in any way reproduce a tribal identification card or facsimile thereof in such a manner that it could be mistaken for a valid identification card;

(v) Use a tribal identification card that was obtained by false swearing, fraud or false statement of any kind or in any form.

(b) Any person who violates any provision of subsection (a) of this section is guilty of a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00), by imprisonment for not more than ninety (90) days, or both.












TITLE 9 - ADMINISTRATION OF THE GOVERNMENT

CHAPTER 1 - STATE OFFICERS

ARTICLE 1 - GENERALLY

9-1-101. Location of seat of government; residence of state officials; deputies authorized.

9-1-101. Location of seat of government; residence of state officials; deputies authorized.

(a) The seat of government for the state of Wyoming is located and established at Cheyenne, Wyoming.

(b) The governor, secretary of state, state treasurer, state auditor and state superintendent of public instruction shall reside and maintain their offices at the seat of government.

(c) The secretary of state, the state auditor, state treasurer and state superintendent of public instruction may each appoint a deputy to perform the duties of their respective offices and are responsible to the state for the acts of their deputies.



9-1-102. Officers of state agencies and specified state employees to file oath and obtain bond; bond requirements.

9-1-102. Officers of state agencies and specified state employees to file oath and obtain bond; bond requirements.

(a) Before assuming the duties of office, the chief officer or officers of each state agency, office, institution, board and commission, and any other employee of the state specified by the governor, shall take and subscribe the constitutional oath of office and obtain faithful performance and fidelity bond coverage. The oath shall be filed with the secretary of state.

(b) The department of administration and information shall purchase coverage for employees or officials as required by this section in the amount necessary to:

(i) Insure the honest and faithful performance and discharge of duties;

(ii) Insure accounting to the state for all monies, property, materials and records under the care, custody or control of the employees or officials by virtue of their public capacity; and

(iii) Assure that upon the termination of their service with the state all monies, property, materials and records shall be turned over to their successors.

(c) Prior to purchasing any bond required under this section the department of administration and information shall obtain the approval of the attorney general.

(d) All bonds purchased under this section shall be acquired from a person, firm or corporation qualified by and holding a valid certificate of authority from the state insurance commissioner.

(e) Bonds and records required under this section are official public records under the Public Records Act.



9-1-103. State elected officials representation on boards and commissions; designees; limitations.

9-1-103. State elected officials representation on boards and commissions; designees; limitations.

A state elected official may authorize a designee to act as the official's personal representative to any board or commission of which the official is a member. The designee shall have the right to speak on behalf of the official and to vote and take other lawful action on behalf of the official as a member of the board or commission. The provisions of this section shall not apply to any board or commission to which the state elected official is appointed by the Wyoming constitution or which is comprised solely of state elected officials.






ARTICLE 2 - GOVERNOR

9-1-201. Chief executive officer; powers and duties generally.

9-1-201. Chief executive officer; powers and duties generally.

In accordance with the Wyoming constitution, the governor is the chief executive officer of the state of Wyoming. The governor shall formulate and administer the policies of, and shall exercise general supervision, direction and control over the executive branch of state government.



9-1-202. Removal of appointive officers and commissioners; reason for removal to be filed.

9-1-202. Removal of appointive officers and commissioners; reason for removal to be filed.

(a) Notwithstanding any other provision of law and except as otherwise provided in this section, any person may be removed by the governor, at the governor's pleasure, if appointed by the governor to serve as head of a state agency, department or division, or as a member of a state board or commission. The governor may only remove a member of the Wyoming business council as provided in W.S. 9-12-103.

(b) Any person who holds a state office or commission by appointment of the members of a state board, commission or administrator may be removed by:

(i) The board, commission or administrator which appointed him where provided by law; or

(ii) The governor, for malfeasance or misconduct in office.

(c) Reason for removal of appointed officers or commissioners shall be mailed or delivered to the person to be removed.



9-1-203. Suspension of officer pending impeachment; filling vacancy.

9-1-203. Suspension of officer pending impeachment; filling vacancy.

When the house of representatives impeaches a state or judicial officer other than the governor, the governor may suspend the officer from his official functions pending the trial and other proceedings in the impeachment and may designate and appoint a qualified person to fill the office and discharge the duties thereof during the suspension.



9-1-204. Human services agencies.

9-1-204. Human services agencies.

(a) As used in this section:

(i) "Human services agency" means any division, institution and program within the department of health, the department of workforce services or the state department of family services and all institutions, boards and programs administering, planning and providing for state human services under the supervision of the director of the department of health, the director of the department of workforce services or the director of the department of family services;

(ii) "Human services program" means a program administered by a human services agency;

(iii) "Policy plan" means a plan formulated by the governor and reviewed by the legislature setting forth the policies of the state toward providing and coordinating services through all human service agencies;

(iv) "Program plan" means a plan for direction of each major human services program.

(b) In order to coordinate policy planning for all state human services agencies, the governor shall require:

(i) Each of the human services agencies to prepare an annual program plan for its program offered or to be offered within the agency;

(ii) All program plans to be submitted by the agencies to the office of the state planning coordinator.

(c) The office of the state planning coordinator shall:

(i) Review all program plans;

(ii) Compile all program plans of the human services programs and present the compilation of plans to the governor;

(iii) Monitor the implementation of a policy plan which shall be used by the human services agencies in development of programs and budget preparation;

(iv) Review, on behalf of the governor, all grant applications and plans prepared by the agencies to ensure that all programs within the human services agencies comply with the state policy plan;

(v) Coordinate with any other official efforts regarding state health planning in formulating a policy plan.

(d) The governor shall:

(i) Review, revise or adopt all program plans of programs within the state human services agencies;

(ii) Develop a policy plan reflecting the program plans of human service agencies;

(iii) Present the policy to the legislature for review.



9-1-205. Authority of governor or legislature to require information from officers, commissions or boards; right of access to state offices for purpose of inspection.

9-1-205. Authority of governor or legislature to require information from officers, commissions or boards; right of access to state offices for purpose of inspection.

(a) The governor or either house of the legislature may require any state officer, commission or board of a state institution to communicate in writing any information concerning any subject pertaining to the office, commission or board.

(b) The governor shall have free access to the office of any state officer for the inspection and examination of all books, papers, records and proceedings.



9-1-206. Administrative assistant; appointment; qualifications; term; compensation generally; duties; responsibility for acts.

9-1-206. Administrative assistant; appointment; qualifications; term; compensation generally; duties; responsibility for acts.

The governor may employ an administrative assistant, who shall be a qualified elector of the state. He shall receive the compensation appropriated by the legislature and shall perform the duties required by the governor. The governor is responsible for the official acts of the administrative assistant and may remove an administrative assistant as provided in W.S. 9-1-202.



9-1-207. State planning coordinator; appointment; qualifications; term; removal; powers; duties.

9-1-207. State planning coordinator; appointment; qualifications; term; removal; powers; duties.

(a) The governor may employ a state planning coordinator, who shall be a qualified elector of the state and who may be removed by the governor as provided in W.S. 9-1-202.

(b) In fulfilling the provisions of W.S. 9-1-215, the coordinator may sit as the governor's personal representative on all nonconstitutionally created boards and commissions which are not exclusively licensing in nature. The coordinator shall have the right to speak on behalf of the governor but not to vote. The coordinator shall not sit as the governor's personal representative for purposes of fulfilling the provisions of W.S. 9-1-215 on any boards or commissions on which one (1) or more of the other four (4) elective state officers sit.

(c) The governor personally or through his coordinator may:

(i) Cooperate with other states and the federal government and its agencies, and with all private concerns, to coordinate planning in the state of Wyoming;

(ii) Coordinate the planning activities of all state departments, boards, commissions and agencies in regard to economic, fiscal, educational, social, cultural, recreational and artistic development of the state, for the purpose of creation and implementation of a comprehensive state plan. All plans prepared by state departments, boards, commissions and agencies shall be submitted at least semiannually for review and comment by the coordinator;

(iii) Report to the legislature the comprehensive plan for economic and social development within the state of Wyoming.

(d) The governor through the state planning coordinator shall:

(i) Develop and advocate official state positions on federal land use issues regarding multiple use of federal lands in Wyoming based on each of the beneficial uses contributed to the state and to its people;

(ii) Actively monitor and request federal agencies to include the state government in the early planning stages of various federal land use management decisions;

(iii) Notify various individuals, interest and user groups and solicit from them their views regarding pending federal land management issues;

(iv) Utilize state agency expertise on specific issues, solicit and coordinate appropriate agency comments on pending federal land issues;

(v) Review comments from individuals, interest and user groups and state agencies, as well as other sources of information and prepare, submit and advocate the state of Wyoming's official position to federal land use management issues;

(vi) Prepare a biennial report to include:

(A) Current state positions regarding federal land use management in Wyoming;

(B) Activities of the state planning coordinator regarding federal land use management issues; and

(C) Impacts of the federal land use management issues and decisions on the state of Wyoming.



9-1-208. Prior approval of governor required.

9-1-208. Prior approval of governor required.

(a) No state department, board, commission or agency whose director, board or commission members are appointed by the governor shall, without prior approval of the governor:

(i) Apply for federal funds or private endowment funds;

(ii) Contract with the federal government or any private association;

(iii) Effectuate and put into force any plan.



9-1-209. Coordinator of state-federal relations; appointment; removal; employment of personnel; duties; information to be supplied by agencies.

9-1-209. Coordinator of state-federal relations; appointment; removal; employment of personnel; duties; information to be supplied by agencies.

(a) The governor may appoint a special assistant to be known as "the coordinator of state-federal relations", hereinafter called "coordinator". The coordinator may be removed by the governor as provided in W.S. 9-1-202. The coordinator may employ personnel as the governor may approve.

(b) The coordinator shall:

(i) Review all federal legislative and administrative acts which pertain to state-federal relations;

(ii) Aid, assist and advise the governor on all federal aid and private endowment programs;

(iii) Coordinate assistance programs between the federal government and state and local government, and coordinate private and nonprofit organizations', agencies' or foundations' assistance to state and local government;

(iv) Collect data and information on federal aid and private endowment programs and maintain a central depository for the data and information relating to all programs, including the cost of the state or local participation. This information shall be available to all state agencies and units of local government;

(v) Carry out all duties which the governor assigns, pertaining to federal funds.

(c) All state departments, boards and commissions shall provide to the coordinator information and data requested by the coordinator, including cost of programs, of all federal aid or private endowment programs in which they participate. This information and data shall be supplied the coordinator within forty-five (45) days from the date of request unless more time is granted by the coordinator.



9-1-210. State authorized to accept gifts.

9-1-210. State authorized to accept gifts.

The state, through the governor may accept gifts, grants, funds or assistance from any federal, state or local governmental agencies or from any private source.



9-1-211. Vacancy in office of governor; successor designated; order of succession; proclamation on succession.

9-1-211. Vacancy in office of governor; successor designated; order of succession; proclamation on succession.

(a) If the governor is removed, dies, resigns or is unable to act, the state officer appearing highest on the following list who satisfies all constitutional qualifications for governor and is not under impeachment by the house of representatives shall act as governor until the disability of the governor is removed or a new governor is elected and qualified:

(i) Secretary of state;

(ii) President of the senate;

(iii) Speaker of the house of representatives;

(iv) State auditor;

(v) State treasurer;

(vi) State superintendent of public instruction;

(vii) Vice-president of the senate;

(viii) Speaker pro tem of the house of representatives.

(b) If the powers and duties of the office of governor devolve upon any person named in subsection (a) of this section, that person shall issue a proclamation that the incumbent governor has ceased to act as governor, giving the reason, and stating that the person issuing the proclamation has assumed the duties and powers of the governor.



9-1-212. Vacancy in office of governor; term of successor; when election held to fill unexpired term; requirements of elections; term of person elected.

9-1-212. Vacancy in office of governor; term of successor; when election held to fill unexpired term; requirements of elections; term of person elected.

Whenever the powers and duties of the office of the governor of the state of Wyoming devolve upon any other person as provided in W.S. 9-1-211(a), the person acting as governor shall continue to act as governor until the end of the term of the governor if the office is assumed less than sixty (60) days before the next general election. If the office is assumed more than sixty (60) days before a general election the person acting as governor shall issue an additional proclamation calling for the election of a governor to fill the unexpired term, which election shall take place at the same time as the general election, and the election, together with the returns and canvass thereof, shall be conducted in all respects as though it was an original election for governor. When the state canvassing board canvasses the vote of the election and declares a person at the election to be elected as governor, the person shall, within thirty (30) days after the canvass, or as soon thereafter as possible, qualify and assume the duties and powers of governor, and shall be the governor of the state of Wyoming for the remainder of the unexpired term of the governor.



9-1-213. Governor's residence.

9-1-213. Governor's residence.

The state shall furnish a site and buildings which shall be used exclusively for the residence of the governor of the state during his incumbency in office.



9-1-214. Impeachment of governor; suspension from office; performance of duties.

9-1-214. Impeachment of governor; suspension from office; performance of duties.

When the house of representatives impeaches the governor, he is automatically suspended from performing the function of his office pending the trial and other proceedings in the impeachment. During the suspension the duties of the governor shall be performed as provided in W.S. 9-1-212.



9-1-215. Right of governor to attend meetings; effect on quorum; designation of special meetings.

9-1-215. Right of governor to attend meetings; effect on quorum; designation of special meetings.

The governor may attend, participate in and vote at all meetings, both general and special, of all nonconstitutionally created boards and commissions of the state of Wyoming which are not exclusively licensing in nature. The governor's presence or absence shall not affect the quorum. The governor may call and designate the time and place of special meetings.



9-1-216. Designation of agency or department to administer federally supported cooperative program.

9-1-216. Designation of agency or department to administer federally supported cooperative program.

The governor shall designate and authorize a state agency or department to administer any federally supported cooperative program in this state.



9-1-217. Appointments to federally-required committees; removal; functions, powers and duties of committees.

9-1-217. Appointments to federally-required committees; removal; functions, powers and duties of committees.

The governor may appoint electors of the state to any advisory, planning or action committee which is required by the state's participation in federally supported programs. The functions, powers and duties of the committees shall not be inconsistent with the constitution or laws of this state. The governor may remove any appointee under this section as provided in W.S. 9-1-202.



9-1-218. Appointment to boards, commissions, or other bodies; appointment districts; requirement; conditions for appointments based on political party affiliation.

9-1-218. Appointment to boards, commissions, or other bodies; appointment districts; requirement; conditions for appointments based on political party affiliation.

(a) When required by law, members of boards, commissions, councils and other governmental bodies shall be appointed from the appointment districts set out in subsection (b) of this section.

(b) The appointment districts are as follows:

(i) Laramie, Goshen and Platte county comprise district 1;

(ii) Albany, Carbon and Sweetwater counties comprise district 2;

(iii) Lincoln, Sublette and Teton and Uinta counties comprise district 3;

(iv) Campbell, Johnson and Sheridan counties comprise district 4;

(v) Big Horn, Hot Springs, Park and Washakie counties comprise district 5;

(vi) Crook, Niobrara and Weston counties comprise district 6;

(vii) Natrona, Fremont and Converse county comprise district 7.

(c) Whenever a vacancy occurs, an appointment shall first be made from an appointment district which was not represented on the governmental body before the vacancy. If all districts were represented, the appointment shall be made so as to best equalize representation among the districts.

(d) Unless otherwise provided by law, appointments shall rotate consecutively among all the counties of the appointment districts.

(e) Any appointment made on or after July 1, 1996 by the governor to a state board, commission, council or committee created by law, for which senate confirmation is required by law or constitution and for which political party affiliation is specified by law, shall be conditioned upon membership in the same political party for not less than six (6) months prior to the date of appointment for temporary appointments made under W.S. 28-12-101(b) and not less than six (6) months prior to the date of nomination for appointment under W.S. 28-12-101(a). Prior to senate confirmation, the person appointed shall file in the office of the governor an affidavit acknowledged and sworn to under oath stating his party affiliation for the six (6) month period preceding the date of appointment. Filing a false statement may be cause for removal.



9-1-219. Bond limit allocation authority.

9-1-219. Bond limit allocation authority.

(a) The governor shall establish rules and regulations to provide for the allocation of the private activity bond limit or the unified volume limitation, whichever is established by the United States Internal Revenue Code, among the governmental units in the state having authority to issue private activity bonds or nonessential governmental function bonds. The objective of the rules shall be to establish an accessible, equitable and efficient allocation process which advances the state and local benefits of tax-exempt financing. To the extent permitted by federal law, the rules may depart from federal allocation requirements, including requirements for housing bonds, redevelopment bonds and bonds issued by state and local bond issuing authorities.

(b) Rulemaking under this section shall be subject to the Wyoming Administrative Procedure Act.

(c) Repealed by Laws 1986, ch. 59, 2.



9-1-220. Repealed by Laws 1998, ch. 6, 5.

9-1-220. Repealed by Laws 1998, ch. 6, 5.



9-1-221. Tribal liaison; qualifications; removal; duties.

9-1-221. Tribal liaison; qualifications; removal; duties.

The governor may employ a tribal liaison, who shall be a qualified elector of the state and who may be removed by the governor as provided in W.S. 9-1-202. The liaison shall aid, assist and advise the governor on state-tribal relations including the coordination of programs and other activities between the state and tribal governments. The tribal liaison may maintain offices within the state as directed by the governor.



9-1-222. Repealed By Laws 2012, Ch. 30, 4.

9-1-222. Repealed By Laws 2012, Ch. 30, 4.



9-1-223. Serve Wyoming; composition; powers and duties; definitions.

9-1-223. Serve Wyoming; composition; powers and duties; definitions.

(a) Serve Wyoming is transferred from the office of the governor to the department of workforce services and shall operate as a private not-for-profit corporation, as specified in this section.

(b) The membership of Serve Wyoming shall be as provided in 42 U.S.C. 12638.

(c) In addition to voting members appointed under subsection (b) of this section, there shall be at least one (1) ex officio nonvoting member of the corporation serving on Serve Wyoming. Other nonvoting members may be appointed as provided in 42 U.S.C. 12638.

(d) Appointed members of Serve Wyoming shall serve terms of three (3) years and may be reappointed to serve additional terms. Voting members of Serve Wyoming shall elect a chairman and a vice chairman from among the voting members.

(e) The purpose of Serve Wyoming shall be to:

(i) Receive federal, state and private funds or donations;

(ii) Administer funds received under this subsection to foster community services, volunteerism, mentoring and literacy;

(iii) Develop and implement a comprehensive, statewide plan for promoting volunteer involvement and citizen participation in Wyoming;

(iv) Communicate and cooperate with national and state organizations that support the mission of Serve Wyoming;

(v) Fulfill federal program administration requirements, including working with the corporation on national and community service to assist in the provision of health care and childcare for service program participants;

(vi) Submit annual state applications for federal funding for selected Americorps programs;

(vii) Monitor the performance and progress of programs receiving funds from Serve Wyoming;

(viii) Provide technical assistance to local not-for-profit organizations and other entities in planning programs, applying for funds and in implementing and operating high quality programs;

(ix) Develop mechanisms for recruitment and placement of people interested in participating in service programs;

(x) Delegate nonpolicy making duties to a public or private not-for-profit organization, subject to requirements that the corporation on national and community service may prescribe.

(f) As used in this section:

(i) "Corporation" means the corporation on national and community service created by the National and Community Service Act of 1990;

(ii) "Serve Wyoming" means the not-for-profit corporation within the department of workforce services to implement the purposes of the National and Community Service Act of 1990.



9-1-224. Collection of data; creation of a repository; dissemination of data.

9-1-224. Collection of data; creation of a repository; dissemination of data.

(a) The governor's office may supervise the collection of baseline scientific assessment data on public lands which may impact agricultural, mineral, geological, historical or environmental resources. The data collected shall be of sufficient quality and quantity to provide a scientifically defensible record of the ambient environment in a defined geographic area. The governor's office may supervise collection of all data on public lands which may impact agricultural, mineral, geological, historical or environmental resources, including, but not limited to, the following:

(i) Air quality, including ozone and haze levels;

(ii) Surface water and groundwater quality and quantity;

(iii) Economic development infrastructure, roads, reservoirs, corrals, fences, pipelines, transmission lines and all other man-made structures on public land;

(iv) Historic trails, stock driveways, historic sites or archeological sites;

(v) Livestock grazing;

(vi) Geological analysis;

(vii) Populations of species listed as threatened or endangered under the Endangered Species Act and all state and federal agency species lists including, but not limited to, management indicator species, sensitive species, native species status and the Wyoming natural diversity database;

(viii) Rights-of-way corridors for electric transmission, fiber optics and pipelines;

(ix) Enhanced oil recovery.

(b) The governor shall assign the collection of data under subsection (a) of this section to the appropriate state agency or political entity of the state, including, but not limited to, the following:

(i) The department of environmental quality;

(ii) The University of Wyoming;

(iii) The oil and gas commission;

(iv) The game and fish department;

(v) The department of agriculture;

(vi) The office of state lands and investments;

(vii) The department of state parks and cultural resources;

(viii) The department of administration and information;

(ix) The state archeologist;

(x) The state geologist;

(xi) The pipeline authority;

(xii) The infrastructure authority;

(xiii) Conservation districts;

(xiv) All other state agencies, boards, commissions and departments with knowledge and expertise on issues impacting lands in the state; and

(xv) All interested local governments.

(c) The governor's office may collaborate with any entity not under the complete control of the state of Wyoming to accomplish the purposes of this section. Before collaborating with an entity not under the complete control of the state of Wyoming, the governor's office and the other entity shall enter into a cost sharing agreement. The governor's office may accept funding from an entity for data collection under this section. Any funding received shall be reported to the joint minerals, business and economic development interim committee in accordance with subsection (h) of this section.

(d) The governor may direct state agencies and political entities to use all available technologies at their disposal to collect data under this section, including geographic information systems (GIS).

(e) The governor's office shall provide for a repository for all data collected under this section. The governor may designate data collected from private sources containing proprietary information or trade secrets as confidential and not subject to inspection as provided by W.S. 16-4-203(d)(v). All other data collected and not designated shall be available to the public.

(f) State agencies and political entities of the state assigned with collecting data under subsection (b) of this section shall submit an estimate of the necessary costs of collecting their assigned data to the governor's office. To the extent necessary, the governor shall use his authority under W.S. 9-2-1005(b)(i) to transfer sufficient funds to the assigned agency to pay the necessary costs of data collection.

(g) The governor's office shall promulgate rules and regulations necessary to implement this section, including establishing standards for data collection consistent with other standard peer reviewed scientific research.

(h) The governor's office shall report to the joint minerals, business and economic development interim committee by October 1, 2012 and by October 1 annually thereafter concerning the progress of data collection under this section.






ARTICLE 3 - SECRETARY OF STATE

9-1-301. Custodian of state seal.

9-1-301. Custodian of state seal.

The secretary of state is the custodian of the great seal of the state.



9-1-302. Powers and duties; custodian of public records; preservation of proclamations of governor; removal of public documents prohibited; exceptions.

9-1-302. Powers and duties; custodian of public records; preservation of proclamations of governor; removal of public documents prohibited; exceptions.

(a) The secretary of state is the custodian of, and shall preserve:

(i) All the public records, documents, acts and resolutions of the legislatures of the territory and state of Wyoming;

(ii) All proclamations of the governor proclaiming the effectiveness of constitutional amendments, corporate revocations and any other proclamation designated as a permanent record by the governor. The secretary of state shall preserve all other proclamations of the governor for one (1) year and then deliver them to the department of state parks and cultural resources for destruction or preservation as it deems desirable;

(iii) Property of the state when no other provision is made by law;

(iv) Copies of all clemency documents signed by the governor, including pardons, commutations of sentence, reprieves, remissions of fine or forfeiture, and restorations of civil rights.

(b) Except as otherwise provided in this section, the secretary of state shall not permit any original paper or public document, filed in the office, to be taken out of it unless called for by a resolution of either house of the legislature or for the examination of the governor. The secretary of state may store any original paper or public document, filed in the office, in any other state building within the capital city if the storage will protect the papers or documents from destruction and unauthorized access to the same or greater extent than storage in the office of the secretary of state.



9-1-303. Powers and duties; affixing seal to and countersigning commissions and documents; certified copies of acts; file of commissions and appointments; printing of documents.

9-1-303. Powers and duties; affixing seal to and countersigning commissions and documents; certified copies of acts; file of commissions and appointments; printing of documents.

(a) The secretary of state shall affix the great seal of the state to, and countersign:

(i) Commissions;

(ii) Official acts which the governor is required by law to perform except his approval or disapproval of legislative acts; and

(iii) Other instruments when required or authorized by the governor.

(b) The secretary of state shall deliver to every person upon request, copies of any act, resolution, order of the legislature, commission or other official act of the governor, roll, record, document, paper, bond or recognizance, deposited in the office by law, and certify the copies under his hand, and affix thereto the seal of the office upon tender of fees prescribed by law.

(c) The secretary of state shall keep a file of all commissions issued and appointments made by the governor. The file shall specify:

(i) The name of the person;

(ii) The office conferred or commission issued;

(iii) The district or county for which the appointment is made; and

(iv) The term of office.

(d) The secretary of state shall print the following documents and make those documents available to the public upon tender of fees prescribed by rule and regulation, which fees shall be sufficient to the extent practical to recover the secretary of state's cost of the document provided:

(i) The constitution of the state of Wyoming;

(ii) A directory of state departments and selected employees.



9-1-304. Removal from state or impeachment; acting secretary of state; appointment; duties.

9-1-304. Removal from state or impeachment; acting secretary of state; appointment; duties.

In case of removal from the state, or impeachment of the secretary of state, the governor shall appoint an acting secretary of state, who shall take the oath herein prescribed and perform the duties of the office during absence occasioned by the removal or pendency of impeachment.



9-1-305. Fees; amounts; collection; exceptions.

9-1-305. Fees; amounts; collection; exceptions.

(a) The secretary of state shall collect the following fees in advance for:

(i) Certificate and seal, three dollars ($3.00);

(ii) Filing any document, a minimum of three dollars ($3.00);

(iii) Issuing a notarial officer commission, thirty dollars ($30.00);

(iv) Recording each instrument of writing, three dollars ($3.00) for the first page;

(v) Each subsequent page, one dollar ($1.00);

(vi) Copies of laws or documents recorded or filed in the office of the secretary of state, fifty cents ($.50) per page for the first ten (10) pages and fifteen cents ($.15) for each additional page. When the secretary of state furnishes a copy of any law already printed, he shall receive three dollars ($3.00) for each copy and three dollars ($3.00) for certifying and sealing the copies;

(vii) Issuing any other paper not herein enumerated, three dollars ($3.00).

(b) The secretary of state shall receive no fee for the following services:

(i) Issuing commissions to state, district and county officers;

(ii) Filing pardons, requisitions and appointments of agents;

(iii) Filing oaths of office.

(c) When any document is delivered to the office of the secretary of state for filing, the secretary of state may refuse the document for filing if:

(i) The correct filing fee, any franchise tax, license fee, penalty or past due fees, taxes or penalties required to be paid have not been paid; and

(ii) Provision for payment of those items set forth in paragraph (i) of this section has not been established in a manner approved by the secretary of state.



9-1-306. Repealed By Laws 1999, ch. 49, 3.

9-1-306. Repealed By Laws 1999, ch. 49, 3.



9-1-307. Secretary of state; employment of legal counsel.

9-1-307. Secretary of state; employment of legal counsel.

The secretary of state may employ legal counsel to review contracts entered into by the secretary of state in his official capacity and to perform other duties assigned by the secretary of state. Nothing in this section prohibits the secretary of state from using the services of the attorney general's office.



9-1-308. Powers and duties; refusal to file documents; cease and desist orders.

9-1-308. Powers and duties; refusal to file documents; cease and desist orders.

(a) The secretary of state may refuse to accept documents for filing pursuant to title 17 or title 34 of Wyoming statutes for up to five (5) years from any person or any entity if that person or entity:

(i) Has filed any document with the secretary of state pursuant to title 17 or title 34 of Wyoming statutes that contained any statement which was fraudulent with respect to any material fact;

(ii) Makes or uses any false writing or document knowing it to contain any materially false, fictitious or fraudulent statement or entry; or

(iii) Is the subject of, an agent of or acting on behalf of the subject of any order of the secretary of state or any similar order issued in another jurisdiction.

(b) The secretary of state may issue a cease and desist order to any person or entity engaging in any practice described in paragraphs (a)(i) and (ii) of this section or any person or entity qualifying under paragraph (a)(iii) of this section.

(c) Upon issuance of a cease and desist order under subsection (b) of this section, the secretary of state shall serve upon the person affected by the order, by registered or certified mail, return receipt requested, to the person's last known address, an order specifically stating the acts complained of and requiring the person to immediately cease and desist from the act, methods or practices stated.

(d) Any refusal to accept documents under subsection (a) of this section and any cease and desist order issued under subsection (b) of this section shall be in writing provided to the person affected by the refusal or order. The writing shall include a statement of the basis for the refusal or order and shall constitute a final order of the secretary of state.

(e) Any refusal to accept documents under subsection (a) of this section and any order issued under subsection (b) of this section is subject to the notice and appeal provisions of W.S. 17-4-123.






ARTICLE 4 - AUDITOR AND TREASURER

9-1-401. Seals of office; access to records; power to administer oaths; accounting records.

9-1-401. Seals of office; access to records; power to administer oaths; accounting records.

(a) The treasurer and auditor shall each:

(i) Keep a seal of office, which shall be used to authenticate all writings, papers and documents certified by either officer;

(ii) Have free access to each other's offices and to all other offices of the state to inspect books, accounts and papers pertaining to their duties;

(iii) Have power to administer oaths and affirmations required by law in matters touching their duties;

(iv) Balance their accounting records to verify that cash and investments, adjusted for outstanding warrants, reflect the amount due to each fund and account in the Wyoming uniform accounting system.



9-1-402. State auditor; duties generally.

9-1-402. State auditor; duties generally.

(a) The state auditor is the comptroller, chief accountant and the official custodian of the state's accounting records, accounts, vouchers, documents and all papers relating to the accounts and contracts of the state and its revenue, debt and fiscal affairs not required by law to be kept by another office. State agencies or officers certifying payments may retain the documents required under this section, subject to any rules and regulations promulgated by the state auditor with respect to acceptable documentation, certification and retention.

(b) The state auditor shall serve as the chief fiscal control officer of the state of Wyoming, shall maintain the state's central fiscal accounts, and shall order all payments into and out of the funds held by the state treasurer.

(c) The state auditor shall be the state payroll officer, shall maintain the official payroll for all state agencies, excluding the University of Wyoming, and shall supervise the issuance of all payroll warrants. The state auditor may enter into agreement with any state agency to maintain the official payroll and supervise issuance of all payroll warrants for the state agency.



9-1-403. State auditor; duties; prohibited acts; powers; investigative subpoenas.

9-1-403. State auditor; duties; prohibited acts; powers; investigative subpoenas.

(a) The state auditor shall:

(i) Audit and settle all claims against the state payable out of the treasury excluding claims required by law to be audited and settled by other officers and persons. Before settling claims under this paragraph, the state auditor shall:

(A) Require state agencies to have procedures in place to ensure that:

(I) The claims have been properly approved by a competent authority; and

(II) The state agency has charged the claim to the appropriate state account.

(B) Verify that the state agency responsible for the claim has received the funding necessary from the legislature.

(ii) Draw all warrants upon the treasurer for money unless otherwise provided by law;

(iii) Except as provided by law, cause prosecution of persons failing to remit public money or property to the state and debtors of the state;

(iv) Be authorized to cooperate with the federal government, other states and interested persons regarding federal royalty management, including site inspection and audit activities, to ensure the state is receiving the proper amount of federal and state mineral royalty entitlements, except that commencing July 1, 1989, the department of audit shall exercise this authority;

(v) Make a preliminary annual financial report of the fiscal affairs of the state to the governor, president of the senate, speaker of the house, and cochairmen of the joint appropriations committee, on or before September 30 of each year. The state auditor shall provide a final annual report on or before December 15. The report shall include financial statements which shall be prepared, insofar as practical, in conformance with generally accepted accounting principles;

(vi) When any person is entitled to a warrant or other payment from the treasury, against whom there is a due and payable account or claim in favor of the state, upon notification thereof, ascertain the amount due and payable to the state, and draw a warrant on the balance. The state auditor may deduct the entire amount due and payable to the state or may deduct a portion of the amount due and payable to the state;

(vii) Whenever he refuses to draw a warrant pursuant to any voucher, return the voucher together with a written statement of the reasons for his disapproval to the agency which transmitted the voucher, and retain a record of the disapproved voucher;

(viii) On or before the fifteenth day of each month, make available in electronic or hard copy detailed statements of expenditures and revenues for each state entity that receives an appropriation in accordance with budget classification. These statements shall be available to each entity and to the budget division.

(b) The state auditor shall not draw warrants:

(i) In excess of amounts appropriated except as otherwise provided by law;

(ii) For the keeping or transporting of prisoners except on accounts certified under oath naming the prisoners, stating the time each prisoner has been kept, stating the distance the prisoner was transported;

(iii) For items furnished or services rendered except on itemized accounts or vouchers certified under penalty of perjury by the vendor or by an authorized person employed by the agency receiving the items or for whom the services were rendered showing the date each item was furnished or service rendered by the vendor. The certification and documentation required under this paragraph may be provided to the state auditor by the state official employed by the agency receiving the items or services by electronic or other acceptable media in accordance with rules and regulations promulgated by the state auditor;

(iv) Unless the individual state agency provides documentation and certification that the bill, invoice, account, payroll or other evidence of the claim, demand or charge is satisfactory to the state auditor with respect to the regularity, legality and correctness of the expenditure or disbursement, and that the claim, demand or charge has not been previously paid. If he is satisfied, he shall approve the claim, demand or charge, subject to audit at the discretion of the state auditor after processing the warrant using acceptable auditing techniques. The state auditor may, by general rule or special order, require certification or evidence as the circumstances may demand;

(v) For payment on a contract for professional consultant or other services unless the agency has certified that the contract for the services has been reduced to writing before the services are performed, and that the contract is in compliance with procedures of the attorney general, is approved by the attorney general, and, except for contracts of twenty thousand dollars ($20,000.00) or less which are entered into by the office of an elected state official, is filed with and approved by the department of administration and information. For payment on a contract for professional or other services entered into by the department of transportation, filing of the contract with and approval by the department of administration and information and approval by the attorney general is not required, however the attorney general shall first review the contract if the contract is over twenty thousand dollars ($20,000.00);

(vi) For payment of salaries or wages for state officials or employees before the completion of the period for which the compensation is being paid. Effective July 1, 2013, all salary and wage payments to persons employed by the state of Wyoming, other than the University of Wyoming, shall be made by:

(A) Direct deposit;

(B) Warrant;

(C) Debit card or other type of pay card; or

(D) Any combination of the methods identified in this paragraph.

(vii) If the auditor elects to make payment to state employees using a debit card or other type of pay card authorized under paragraph (vi) of this subsection, any contract the auditor enters into with a card issuer shall require the issuer to provide the benefits of deposit insurance offered by the Federal Deposit Insurance Corporation. The auditor's contract with the card issuer also shall provide each employee using a debit or other pay card one (1) or more free withdrawals per pay period at a banking institution or in-network automatic teller machine and shall prohibit the extension of credit and the use of overdrafts.

(c) The state auditor may:

(i) Audit, settle and adjust the accounts of state officers and employees who are required by law to collect state revenue and pay it into the treasury;

(ii) Keep an account of any separate fund in the state authorized by law and of all debts and credits between the state and the United States, other states or persons;

(iii) Delegate to individual state agencies the responsibility for preauditing vouchers. The state agencies to which the responsibility is delegated shall perform the preaudit function. The state auditor may specify reasonable conditions and limitations upon any delegation under this subsection and may rescind a delegation at any time upon reasonable notice in writing to the agency;

(iv) Prescribe and require the use by state agencies, of forms for all documents required by law in the performance of his duties or which he may reasonably require therefor. The state auditor may, when he deems it advisable for the promotion of efficiency in state government, accept vouchers, invoices, document images or signatures on electronic or other appropriate media, as prescribed by rules and regulations of the state auditor;

(v) Issue wire transfers, electronic transfer of funds or other acceptable payment methods, in lieu of warrants, for the payment of goods or services, provided requests for the wire transfers are itemized accounts or vouchers certified under penalty of perjury by the vendor and approved in the same manner and procedure as followed in the preparation of warrant requests as set forth in paragraph (b)(iii) of this section;

(vi) Repealed By Laws 1999, ch. 189, 2.

(vii) Notwithstanding paragraph (b)(iii) of this section, the state auditor may draw a warrant for prepayment for goods or services when it is beneficial for the state to pay in advance of receipt of the goods or services;

(viii) Employ legal counsel to review contracts entered into by the state auditor in his official capacity and perform other duties as assigned by the state auditor. Nothing in this paragraph prohibits the state auditor from using the services of the attorney general's office;

(ix) Notwithstanding W.S. 27-4-101(b), provide to state employees who are paid through the uniform accounting and payroll system the information required by W.S. 27-4-101(b):

(A) In writing;

(B) By electronic means; or

(C) By any other means which supplies the required information in a form that the employee can retain in written form.

(d) For purposes of any financial investigation or review of any agency program or activity funded in whole or in part with state funds, the attorney general, at the request of the state auditor, may:

(i) Subpoena witnesses to appear before the state auditor for oral examination;

(ii) Require the production or disclosure of any matter relevant to the investigation or review including:

(A) The existence, description, nature, custody, condition and location of any books, documents, records or other tangible material; and

(B) The identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of evidence necessary or related to the financial investigation or review.

(e) If any tangible materials subpoenaed under subsection (d) of this section are located outside of this state, the person to whom the subpoena is issued shall make the materials available to the state auditor at a convenient location. If any party fails or refuses to obey a subpoena or to provide testimony as required under subsection (d) of this section, the attorney general may, upon reasonable notice to all affected persons, apply to the district court for an order compelling compliance.

(f) Within one hundred eighty (180) days of the issuance of subpoena pursuant to subsection (d) of this section, the attorney general shall disclose to the party or parties investigated that the investigation took place and the reasons for it.

(g) The state auditor shall:

(i) Make a full report of any investigation conducted under subsections (d) and (e) of this section;

(ii) Maintain the report made under paragraph (g)(i) of this section in his files;

(iii) Annually report to the legislature on the number, location by county and general extent of the investigations.

(h) The state auditor shall have the authority to obtain the financial and criminal background of an employee or employment applicant of the state auditor in accordance with W.S. 7-19-106 and 7-19-201.



9-1-404. Specified claims against state to be presented within one year.

9-1-404. Specified claims against state to be presented within one year.

Except as provided by W.S. 1-39-101 through 1-39-120, persons having claims against the state shall document the claim and submit it to the state auditor within one (1) year after the claim accrues, to be audited, settled and acted upon.



9-1-405. Setoffs in suits by state.

9-1-405. Setoffs in suits by state.

(a) In all suits brought in behalf of the state no debt or claim shall be allowed against the state as a setoff unless:

(i) The debts or claims were exhibited to the auditor and by him allowed or disallowed; or

(ii) It is proved to the court that the defendant at the time of trial possesses vouchers which he could not produce to the auditor or that he was prevented from exhibiting the claim to the auditor by absence from the state, sickness or accidents.



9-1-406. Taking evidence concerning settlement of accounts.

9-1-406. Taking evidence concerning settlement of accounts.

Except as provided by W.S. 1-39-101 through 1-39-120, the state auditor may examine the parties, witnesses or others, on oath or affirmation, relating to any matters material to the settlement of accounts, including information which is declared confidential by law, and for that purpose may issue subpoenas and compel witnesses to attend before him and give evidence in the same manner and by the same means allowed by law to courts of record. The state auditor shall take all reasonable measures necessary to protect the confidentiality of all confidential information obtained pursuant to this section.



9-1-407. Certificate of auditor's decision; claims against state in absence of appropriation or authorization.

9-1-407. Certificate of auditor's decision; claims against state in absence of appropriation or authorization.

(a) At the request of a person who is dissatisfied with the decision of the auditor on any claim, account or credit except as provided by W.S. 1-39-101 through 1-39-120, the auditor shall certify his findings and decision.

(b) Except as provided by W.S. 1-39-101 through 1-39-120, when the law recognizes a claim for money against this state and no appropriation or authorization is made by law to pay the claim, upon demand, the auditor shall audit and adjust the claim and give the claimant a certificate of the amount of the claim.

(c) The auditor shall report claims under this section to the speaker of the house and the president of the senate. The auditor shall pay the claim if an appropriation is made for that purpose.



9-1-408. Payment by auditor's warrants.

9-1-408. Payment by auditor's warrants.

(a) When accounts are audited and allowed against the state, or grants, salaries, pay and expenses are allowed by law, the auditor shall draw a warrant on the treasurer for the amount due if money is legally available to pay the claim.

(b) Upon satisfactory proof being presented to the state auditor that any warrant drawn on the state treasury has been lost or destroyed before having been paid, the state auditor shall issue a duplicate warrant therefor. The state auditor may require a bond to be executed, or security approved by him, payable to the state of Wyoming, in the penalty of the amount of the warrant and conditioned to save harmless the state from any loss occasioned by the issuing of the duplicate warrant.

(c) Upon satisfactory proof being presented to the state auditor that any warrant drawn on the state treasury has been stolen, forged and then paid, the state auditor may issue a duplicate warrant to the payee, provided:

(i) The payee affirms in writing under oath that the endorsed signature on the paid warrant is not that of the payee, the payee did not aid or abet the individual who stole and endorsed the warrant, and the payee will assist the state and law enforcement officials in determining who stole and forged the paid warrant; and

(ii) The payee, if entitled to any future payments from the state, agrees that future payments will be reduced by the amount of the forged warrant, should it be discovered that the payee provided false information pursuant to this subsection.



9-1-409. State treasurer; duties generally; demand accounts; state revenues paid to treasurer.

9-1-409. State treasurer; duties generally; demand accounts; state revenues paid to treasurer.

(a) The state treasurer shall:

(i) Receive and keep all monies of the state not required by law to be received and kept by another state official;

(ii) Pay all warrants duly and legally issued by the auditor so long as there are in his hands funds sufficient to pay the warrants;

(iii) Keep a just, true and comprehensive account of all money received and disbursed;

(iv) Have general responsibility for the management of state cash resources, including developing information in conjunction with the state auditor, to forecast the cash needs of the state.

(b) The state treasurer may use demand accounts to pay warrants or to pay for investments. A record of the use of demand accounts shall be created and maintained in the treasurer's office.

(c) Every state officer, employee, department or commission receiving revenue for or on behalf of the state from any source shall pay all revenue to the state treasurer as directed by him.

(d) The state treasurer may employ legal counsel to review contracts entered into by the state treasurer in his official capacity and perform other duties as assigned by the state treasurer. Nothing in this subsection prohibits the state treasurer from using the services of the attorney general's office.



9-1-410. Receipts for monies paid into treasury.

9-1-410. Receipts for monies paid into treasury.

The treasurer shall issue receipts for all monies paid into the treasury. A copy of each receipt shall immediately be deposited by the treasurer with the auditor.



9-1-411. Repealed By Laws 1997, ch. 195, 2.

9-1-411. Repealed By Laws 1997, ch. 195, 2.



9-1-412. Offenses by auditor and treasurer; penalties.

9-1-412. Offenses by auditor and treasurer; penalties.

(a) If the state treasurer willfully refuses to pay any warrant lawfully drawn upon the treasury, the holder of the warrant may recover four (4) times the amount of the warrant in a civil action against the state treasurer and his sureties. Upon conviction, the treasurer is guilty of a misdemeanor.

(b) If the state auditor knowingly issues any warrant upon the state treasury not authorized by law, he is guilty of a misdemeanor punishable by a fine of not more than four (4) times the amount of the warrant, imprisonment for not more than one (1) year, or both.

(c) Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.

(d) A person who violates W.S. 9-1-403(b) or W.S. 9-1-409(a) commits a felony punishable by a fine of not more than three thousand dollars ($3,000.00) and by imprisonment for not more than five (5) years.



9-1-413. Report of financial commitments.

9-1-413. Report of financial commitments.

At the request of the state treasurer all state agencies and departments making financial commitments payable from the state treasury shall report to the state treasurer on forms prescribed by him the commitments made and the approximate date payable.



9-1-414. Repealed by Laws 1987, ch. 123, 2.

9-1-414. Repealed by Laws 1987, ch. 123, 2.



9-1-415. Collection of debts due the state; discharge of uncollectible debts.

9-1-415. Collection of debts due the state; discharge of uncollectible debts.

(a) Except as provided in subsections (e) and (f) of this section, any office or agency of the state may use the services of a collection agency licensed in Wyoming to assist in the collection of debts due the state or any state office or agency.

(b) Any debt due and owing the state or any office or agency of the state, which is determined to be uncollectible, shall be certified to the state auditor by the chief administrative officer of the agency to which the debt is due. The certification shall include:

(i) The name and last known address of the debtor;

(ii) The goods or services for which the debt was incurred;

(iii) The amount of the debt and the date when the debt became due and payable;

(iv) An explanation of what actions have been taken to collect the debt and why the debt has remained unpaid; and

(v) A declaration that the debt is uncollectible.

(c) If the auditor agrees the debt is uncollectible, he shall direct that the debt be discharged and extinguished as an asset or account receivable of the state.

(d) The facts and actions which are the basis for the decision that the debt is uncollectible shall be documented in writing and shall be maintained as required under W.S. 9-2-410.

(e) Before any billing for services, collections or use of the services of a collection agency, state institutions shall first make an administrative determination that all statutory requirements relative to patient billing have been followed in each case. In the case of those state institutions defined by W.S. 25-11-101(a)(vii), the decision of whether to contract with a collection agency shall be made by the department of health or the department of family services pursuant to W.S. 25-11-106.

(f) No patient billing from the state hospital shall be collectible unless:

(i) A legally responsible person has been advised in writing before the treatment or stay at the hospital, at the time of admission or a reasonable time thereafter, of:

(A) The obligation to pay;

(B) The schedule of actual costs for treatment established by the department of health pursuant to W.S. 25-11-102(a);

(C) The sliding scale used to determine established charges pursuant to W.S. 25-11-103(a); and

(D) The right to appeal pursuant to W.S. 25-11-103.

(ii) The patient has been provided with a monthly billing statement; and

(iii) The statutory requirements for the determination of patient billing have been followed.



9-1-416. Local investment pool.

9-1-416. Local investment pool.

(a) Upon request by any county, municipality, school district or any other local governmental entity, and as provided in W.S. 9-3-503(a), the state treasurer shall invest funds of one (1) or more of those entities on a pooled basis in the same manner as the state treasurer makes short term investments of state funds. The state treasurer shall adopt rules and regulations which:

(i) Provide for the transmittal of funds from the entities to the state treasurer for investment, the manner in which the funds may be withdrawn from the investment pool by entities, accounting and reporting procedures and any other provisions which will effectively carry out the purposes of this section; and

(ii) Establish fees to be charged to local governmental entities which request investment assistance under this section. The fees collected shall not exceed the direct costs incurred by the state treasurer in providing the investment assistance. Fees collected under this paragraph shall be deposited into an account to be known as the investment assistance account.

(b) Nothing in this section shall be construed to require the state of Wyoming to reimburse government entities for any losses that may occur on investments under this section.



9-1-417. Interfund loans; repayment; maximum amount.

9-1-417. Interfund loans; repayment; maximum amount.

The state treasurer and the state auditor may utilize interfund loans from the general fund or the budget reserve account to any other fund or account to meet obligations which come due prior to receipt of revenues. The interfund loans shall be repaid as soon as the anticipated revenue is received. The total amount of interfund loans outstanding at one (1) time shall not exceed sixty million dollars ($60,000,000.00). These loans shall not be used to fund shortages caused by expenditures exceeding projected revenues but are to be used only to fund temporary shortages caused by meeting obligations which come due prior to receipt of revenues.






ARTICLE 5 - DIRECTOR OF THE STATE DEPARTMENT OF AUDIT

9-1-501. Repealed by Laws 1991, ch. 240, 2.

9-1-501. Repealed by Laws 1991, ch. 240, 2.



9-1-502. Repealed by Laws 1991, ch. 240, 2.

9-1-502. Repealed by Laws 1991, ch. 240, 2.



9-1-503. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.

9-1-503. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.



9-1-504. Seal of office; adoption; effect of seal.

9-1-504. Seal of office; adoption; effect of seal.

With the approval of the governor, the director of the state department of audit shall adopt a seal and shall file an impression of the seal with the secretary of state. Every certificate, assignment and conveyance executed by the director pursuant to law and sealed with the seal of his office shall be received as evidence and recorded in the proper recording offices in the same manner as a deed regularly acknowledged as required by law.



9-1-505. Repealed by Laws 1991, ch. 240, 2.

9-1-505. Repealed by Laws 1991, ch. 240, 2.



9-1-506. Authority to issue subpoenas and administer oaths.

9-1-506. Authority to issue subpoenas and administer oaths.

In the performance of his duties, the director of the state department of audit may issue subpoenas, administer oaths and enforce obedience of subpoenas and oaths in the same manner as courts of law in this state.



9-1-507. Examination of books of state institutions, agencies and certain districts and entities; independent audit authorized; guidelines.

9-1-507. Examination of books of state institutions, agencies and certain districts and entities; independent audit authorized; guidelines.

(a) The director of the state department of audit shall:

(i) Supervise the books, financial accounts and financial records of all state agencies and institutions, counties, school districts and municipalities within the state;

(ii) Repealed by Laws 1993, ch. 75, 2.

(iii) Require state institutions, state agencies, the entities described in W.S. 16-4-125(c) and incorporated cities and towns with a population of less than four thousand (4,000) inhabitants to file with the department such reports of the books and accounts of the institution, agency, district or entity as the director deems necessary. The director shall promulgate rules under which special districts described in W.S. 16-4-125(c) shall prepare and file an annual report of their books and records with the department of audit. These rules shall apply to special districts which are subject to administration by the courts as provided in subsection (e) of this section. These rules shall provide for different levels of oversight, at the expense of the district, depending upon the higher of the total revenues received or expenditures made by the district during the fiscal year under review subject to the following limitations:

(A) At least one million dollars ($1,000,000.00) - an audit by a certified public accountant shall be required;

(B) At least one hundred thousand dollars ($100,000.00) but less than one million dollars ($1,000,000.00) - requirements shall be greater than those in subparagraph (C) of this paragraph but less than those in subparagraph (A) of this paragraph. The rules shall provide for more stringent oversight requirements for districts with higher total revenues within this range than the requirements for districts with lower total revenues within this range;

(C) Less than one hundred thousand dollars ($100,000.00) but more than twenty-five thousand dollars ($25,000.00) - the only requirements shall be a proof of cash procedure conducted by an independent third party with a certification from two (2) authorized representatives of the district that the proof of cash procedure was performed by the independent third party in accordance with procedures required by the director and that to the best of their knowledge the financial information used was complete and accurate;

(D) Twenty-five thousand dollars ($25,000.00) or less the only requirement shall be the annual report of district revenues, expenses and ending cash balance.

(iv) Require corrections of faults or erroneous systems of accounting and when necessary instruct county and municipal officers in the proper mode of keeping accounts;

(v) Perform an audit or specified procedures of any books and records of any state institution, state agency, incorporated city or town with a population of less than four thousand (4,000) inhabitants or any district or entity described in W.S. 16-4-125(c) whenever the director feels the audit or procedures are necessary. In lieu of performing such audit or procedures, the director may accept an audit or specified procedures performed by a certified public accountant. Specified procedures shall include procedures conducted under one (1) of the following standards:

(A) Current government audit standards issued by the United States comptroller general;

(B) Generally accepted principles and quality standards formally approved by the Association of Inspectors General;

(C) Standards recognized by the Institute of Internal Auditors; or

(D) Standards recognized by the Association of Certified Fraud Examiners.

(vi) Conduct performance measure reviews based on the standards developed in W.S. 28-1-115(a)(ii)(A). The director shall determine the means to be used to verify and validate the performance measures. The results of the reviews shall be reported to the agency head, governor and secretary of state;

(vii) Require each county, city and town, special district and joint powers board in this state to report to the department revenues received and expenditures made each fiscal year. The reports shall be made not later than September 30 for the prior fiscal year. The format of the reports required by this paragraph shall be established by the department of audit by rule. Not later than December 31 of each year, the department shall provide a copy of the report on special districts under this paragraph to the board of county commissioners for each special district located in that county;

(viii) Beginning 2014, require each special district in this state, no matter how formed, except districts created by and subject to administration by the courts, to report to the department and to the board of county commissioners of the county where the special district is located its proposed budget for the next fiscal year. The report shall be made not later than June 1 of each year. The format of the reports required by this paragraph shall be established by the department of audit by rule no later than December 31, 2013.

(b) Repealed by Laws 1993, ch. 75, 2.

(c) Audit procedures performed on all state agencies, institutions and municipalities as defined in W.S. 16-4-102(a)(xiv) within the state shall be performed in accordance with current government audit standards issued by the United States comptroller general and within the standards for audit of governmental units as promulgated by the American Institute of Certified Public Accountants.

(d) Repealed by Laws 2002, Ch. 26, 2.

(e) The director may waive the oversight requirements of paragraph (a)(iii) of this section for special districts created by and subject to administration by the courts, if the district provides to the director:

(i) An annual written request for a waiver within thirty (30) days after the required annual filing of financial information with the court;

(ii) A copy, certified by the court, of the receipts and disbursements of the district for the fiscal year for which the waiver is requested;

(iii) A copy of the annual budget with the court authorized assessments for the year following the year for which the waiver is requested;

(iv) Other information as the director may reasonably require.

(f) No state agency or board shall impose requirements for audit procedures to be performed upon any public entity described in subsection (c) of this section which exceed the requirements of subsection (c) of this section unless those requirements have been authorized through rules or regulations promulgated by the director of the department of audit and the state agency or board provides funding for the additional audit requirements.

(g) No state agency or board shall require of any recipient of grants or funds, as a condition of receiving the grant or funds, any audit procedures to be performed which exceed the requirements in subsection (c) of this section unless the state agency or board provides funding for the additional audit requirements through a specific amount in the grant of funds, or unless the requirements are specifically authorized by statute.

(h) The department of audit shall have authority to promulgate rules and regulations to carry out the provisions of the audit procedures authorized by this section including, unless otherwise provided, setting the dollar limits at which audits authorized under subsections (f) and (g) of this section are to be performed for governmental entities in this state and any recipient of state funds.

(j) The director of the department of audit shall certify:

(i) To the state treasurer by October 5 of each year, a list of counties, cities and towns which have failed to comply with paragraph (a)(vii) of this section. The state treasurer shall withhold the annual distribution, which would otherwise be made under W.S. 9-2-1014.1, to any county, city or town failing to comply with paragraph (a)(vii) of this section. The withheld distribution shall be retained in the budget reserve account until the director of the department of audit certifies that the county, city or town has filed the required report;

(ii) To the board of county commissioners and to the special district by October 5 of each year any special district in the county, no matter how formed, which has failed to comply with paragraph (a)(vii) of this section. If, by November 30 of that same year, the district has failed to comply with paragraph (a)(vii) of this section, the director of the department of audit shall file notice with the county commissioners, the county treasurer and the county clerk. The county commissioners shall place a public notice in a newspaper of general circulation in the county indicating the special district is in danger of being dissolved due to failure to comply with the legal reporting requirements. The county commissioners shall assess the special district the cost of the public notice. The county treasurer shall withhold any further distribution of money to the district until the department certifies to the county treasurer that the district has complied with all reporting requirements. If the special district fails to file the required report on or before December 30 of that same year, the county commissioners shall seek to dissolve the special district in accordance with W.S. 22-29-401 et seq. This paragraph shall apply in addition to any other provision for dissolution in the principal act for a special district.

(k) The director of the department of audit shall report on or before December 31 of each year to the governor and the legislature, financial information regarding counties, cities, towns and special districts. The information shall be obtained from the annual reports collected from the required reports in this section and shall be in a form required by the director. The annual reports and the required reports in this section shall be open for public inspection.

(m) The director of the department of audit shall have the authority to obtain the financial and criminal background of any employee or employment applicant of the department in accordance with W.S. 7-19-106 and 7-19-201.

(n) The director of the department of audit shall have the authority to appoint a public funds administrator who shall serve at the pleasure of the director. The administrator shall have not less than seven (7) years of experience holding all the requirements to practice as a certified public accountant or certified internal auditor. The administrator shall assist the director in his duties to supervise books, financial accounts and financial records of all state agencies and institutions, counties, school districts and municipalities within this state.



9-1-508. Prohibited acts; failure to make return; refusal to give information; hindering or obstructing examination; penalties.

9-1-508. Prohibited acts; failure to make return; refusal to give information; hindering or obstructing examination; penalties.

(a) A person commits a felony punishable by a fine of not less than one thousand dollars ($1,000.00) nor more than five thousand dollars ($5,000.00), imprisonment for not less than one (1) nor more than five (5) years, or both, if he:

(i) Refuses to make a required return or exhibit to the director of the state department of audit;

(ii) Refuses to give or obstructs access to information required by the director;

(iii) Willfully hinders, obstructs or misleads the director in the execution of his duties;

(iv) In any manner hinders the thorough examination the director is required to make by law.



9-1-509. Duty of county and district attorneys.

9-1-509. Duty of county and district attorneys.

When requested by the director of the state department of audit, the county and prosecuting or district attorney shall aid in any investigation or matter, give legal advice, and prosecute criminal cases.



9-1-510. Instructions to public officers; failure of public officer to obey.

9-1-510. Instructions to public officers; failure of public officer to obey.

(a) The director of the state department of audit shall instruct public officers in the proper handling of the accounts of their offices. A public officer shall handle the accounts of his office strictly in conformance with the instructions of the director. If any officer willfully neglects or refuses to handle his accounts in the manner required, the director may request those in authority to remove the officer.

(b) Reports of books and accounts filed in the office of the director of the state department of audit as required by W.S. 9-1-507(a)(iii) shall be filed within three (3) months after the end of the fiscal year being reported, and shall be in such form and detail as the director may require. Upon a request in writing and good cause shown, the director may allow an extension of time for filing a report or such additional information as may be required.

(c) If a report is not filed in the director's office within the time allowed, the director may proceed to have an audit, or other oversight, as required, performed and may recover the cost of the audit or other oversight in the manner provided in W.S. 16-4-121(e).



9-1-511. Reports of examinations of public offices and institutions; reports on complaints or misconduct charges.

9-1-511. Reports of examinations of public offices and institutions; reports on complaints or misconduct charges.

(a) The director of the state department of audit shall prepare a report of each examination of public offices and institutions and he shall keep a permanent file of the reports. He shall provide a copy of reports on state agencies and institutions to the governor, the joint appropriations interim committee and the department of administration and information. Reports of other examinations shall be sent to the appropriate governing body.

(b) The director shall file with the county clerk of the county a copy of every report on a county office or institution, school district or municipal office. Audit reports prepared for agencies by independent accounting firms and accepted in lieu of the director's report shall be similarly filed. The reports shall be open for public inspection.

(c) If a complaint or misconduct charge is made against any officer within the state, a copy of any report, as well as full details of the case, shall be submitted to the governor.



9-1-512. Reports required by law not open for public examination; exceptions; forms for reports.

9-1-512. Reports required by law not open for public examination; exceptions; forms for reports.

The director of the state department of audit shall receive and place on file in his office all reports required by law. None of the reports, except as provided by W.S. 9-1-507(k) and the published statement of banks and public offices, are public records or open for public inspection. The state banking commissioner may furnish to the federal reserve bank and its examiners copies of all reports and information pertaining to the condition of the state bank members of the federal reserve system. He may furnish to the federal deposit insurance corporation copies of all reports and information pertaining to the condition of state banks in which the corporation is interested. The state banking commissioner may share examination and other reports with other bank supervisory agencies as authorized by W.S. 13-2-807 and 13-9-316. The director of the state department of audit shall prescribe and distribute the forms for all reports his office is required by law to make.



9-1-513. School finance audits and management studies.

9-1-513. School finance audits and management studies.

(a) In addition to other duties prescribed under this article, the director of the department of audit shall establish a school finance section within the department to carry out duties prescribed by this section.

(b) The school finance section within the department established under subsection (a) of this section shall:

(i) Conduct periodic audits of each school district pertaining to data required to be submitted to the department of education under law and by rule and regulation of the director of the department of education for purposes of implementing and operating the "school finance system" as defined under W.S. 21-2-203(a). Audits under this paragraph shall include audits of systems supporting data collection and shall be performed on each school district at least once within each three (3) year period;

(ii) Conduct management studies of school districts including program evaluations and performance audits, on issues identified by the advisory committee to the department of education, as established under W.S. 21-2-203(d);

(iii) Conduct compliance and effectiveness and efficiency audits of the state department of education with respect to data used in the school finance system, implementation and computations under the school finance system and the allocation of funds to school districts through the school finance system;

(iv) Report findings and recommendations to the department of education resulting from audits and studies conducted on school districts pursuant to this subsection, including recommendations for remedies to identified problems and issues and including the identification and quantification of amounts involved in audit report and study findings;

(v) In addition to paragraph (b)(iv) of this section, provide a written report of each audit or study to the school district for which the audit or report was conducted;

(vi) Maintain a written report of each audit and study conducted under this section;

(vii) Establish a process to ensure school districts and the department of education address and resolve any problems identified within audit and report findings and recommendations and establish the determination of the materiality levels for findings;

(viii) Provide an annual report to the legislature on audits and studies conducted by the department under this section and on district and department of education efforts to resolve identified problems within the audits and reports. Reports under this paragraph shall include written responses by the districts and the department of education submitted in accordance with subsection (c) of this section;

(ix) As a part of the requirements under paragraph (i) of this subsection, conduct periodic audits of career-vocational education information and computations submitted by districts as necessary for implementation of W.S. 21-13-309(m)(v)(D) and include audit findings in the report to the department of education required under paragraph (iv) of this subsection and the report to the legislature required under paragraph (viii) of this subsection.

(c) School districts and the department of education shall provide access to all data and other information and shall cooperate with the school finance section as necessary to implement this section and to conduct audits and reports required under this section. In addition, each district shall within thirty (30) days following receipt of a copy of the audit or report, file a written response to each audit or report conducted on that district with the department. The director shall on behalf of the department of education and within thirty (30) days following receipt of a report or audit on the department, file a written response to the report with the department of audit.

(d) The director or his designee shall participate in the advisory committee to the department of education, as required under W.S. 21-2-203(d).






ARTICLE 6 - ATTORNEY GENERAL

9-1-601. Appointment; term; removal; special assistant for legislative affairs; qualifications.

9-1-601. Appointment; term; removal; special assistant for legislative affairs; qualifications.

(a) The attorney general of the state of Wyoming shall be appointed by the governor with the advice and consent of the senate in accordance with W.S. 28-12-101 through 28-12-103 and may be removed by the governor as provided in W.S. 9-1-202.

(b) If a newly elected governor appoints an attorney general to take office prior to or during the legislative session next following the governor's election, the newly appointed attorney general designee shall become a member of the attorney general's staff to serve as a special assistant to the governor for legislative affairs. When the legislative session adjourns the attorney general's term of office shall terminate.

(c) Prior to his appointment, the attorney general shall have been a practicing attorney for at least four (4) years. At the date of appointment, he shall be in good standing in the courts of record of this state and shall be a resident and elector of the state.



9-1-602. Vacancy in office.

9-1-602. Vacancy in office.

In case of a vacancy in the office of attorney general the governor shall appoint a qualified person to fill the vacancy in accordance with the provisions of W.S. 28-12-101(b).



9-1-603. Duties generally; retention of qualified practicing attorneys; matters in which county or state is party or has interest; assistance to county and district attorneys in felony trials.

9-1-603. Duties generally; retention of qualified practicing attorneys; matters in which county or state is party or has interest; assistance to county and district attorneys in felony trials.

(a) The attorney general shall:

(i) Prosecute and defend all suits instituted by or against the state of Wyoming, the prosecution and defense of which is not otherwise provided for by law;

(ii) Represent the state in criminal cases in the supreme court;

(iii) Defend suits brought against state officers in their official relations, except suits brought against them by the state;

(iv) Represent the state in suits, actions or claims in which the state is interested in either the Wyoming supreme court or any United States court;

(v) Be the legal adviser of all elective and appointive state officers and of the county and district attorneys of the state;

(vi) When requested, give written opinions upon questions submitted to him by elective and appointive state officers and by either branch of the legislature, when in session;

(vii) Effective July 1, 2000, serve as the designated agency to administer the Wyoming governor's council on developmental disabilities. A memorandum of understanding shall be executed by and between the designated agency and the governor's council, which shall incorporate the provisions of the Developmental Disabilities Assistance and Bill of Rights Act, 42 U.S.C. 6024;

(viii) Approve or disapprove any contract submitted to him for review within thirty (30) days of submission.

(b) With the approval of the governor the attorney general may retain qualified practicing attorneys to prosecute fee-generating suits for the state if expertise in a particular field is desirable.

(c) Upon the failure or refusal of any district or county attorney to act in any criminal or civil case or matter in which the county, state or any agency thereof is a party, or has an interest, the attorney general may, at the request of the board of county commissioners of the county involved or of the district judge of the judicial district involved, act on behalf of the county, state or any agency thereof, if after a thorough investigation the action is deemed advisable by the attorney general. The cost of investigation and the cost of any prosecution arising therefrom shall be paid out of the general fund of the county where the investigation and prosecution take place. The attorney general shall also, upon direction of the governor, investigate any matter in any county of the state in which the county, state or any agency thereof may be interested. After investigation, the attorney general shall submit a report of the investigation to the governor and to the district or county attorney of each county involved and may take such other action as he deems appropriate.

(d) When requested by a county or district attorney, the attorney general may assign a member of his staff who is experienced in trial work and in the prosecution of criminal cases to assist in the prosecution of a felony.



9-1-604. Office in state capitol building; private practice prohibited; exception.

9-1-604. Office in state capitol building; private practice prohibited; exception.

The attorney general shall keep an office in the state capital, shall not open an office elsewhere and shall not engage in any private practice except to consummate business pending at the time of his appointment if not in conflict with the duties of his office.



9-1-605. Approval of public securities and official bonds; water rights proceedings; investigation of misconduct of county official; report to governor; commencement of action.

9-1-605. Approval of public securities and official bonds; water rights proceedings; investigation of misconduct of county official; report to governor; commencement of action.

(a) The attorney general shall examine, pass upon and approve:

(i) Public securities before permanent funds of the state are invested in them;

(ii) Official bonds executed by state officers.

(b) Under the direction of the governor the attorney general shall institute and pursue proceedings to maintain the state's and its citizens' rights in the waters of interstate streams.

(c) Upon representation to the governor of misconduct or malfeasance in office or the commission of a crime by any county officer in the state and if the governor believes the ends of justice demand or the matter will not be properly investigated and prosecuted by the sheriff and by the district attorney of the county, the governor may direct the attorney general to investigate the case.

(d) Upon completion of the investigation, the attorney general shall report the results of the investigation and his recommendations to the governor. If the governor and the attorney general determine that the attorney general should institute a criminal or civil action, the attorney general shall commence the action. The attorney general shall have the authority and duty vested in district attorneys in this state.



9-1-606. "State official"; defense thereof in civil suit; reimbursement of state.

9-1-606. "State official"; defense thereof in civil suit; reimbursement of state.

(a) For the purposes of this section, "state official" means the head of any state agency or an elected state executive official.

(b) When any state official is sued for an official act in a civil lawsuit not involving a tort action governed by W.S. 1-39-104, the attorney general shall provide defense counsel from the attorney general's office or by contracting with private counsel at state expense.

(c) If the judgment in the lawsuit finds the state official was acting outside the scope of his employment, the state official shall reimburse the state for all expenditures made in his defense.

(d) This section shall not be construed to limit the right or obligation of the state to defend any state employee.



9-1-607. Deputy attorneys general; appointment; qualifications; term; duties; certificate of appointment and oath of office.

9-1-607. Deputy attorneys general; appointment; qualifications; term; duties; certificate of appointment and oath of office.

(a) The attorney general may appoint two (2) deputies, one (1) for civil affairs and one (1) for criminal affairs. Each deputy shall be a member of the Wyoming bar in good standing and shall serve at the pleasure of the attorney general. Each deputy shall have the qualifications and perform the duties required by the attorney general.

(b) When a deputy is appointed the attorney general shall file in the office of the secretary of state a certificate of appointment and the official oath of office of the deputy. The deputy shall not perform any official act until the certificate has been filed.



9-1-608. Assistant attorneys general.

9-1-608. Assistant attorneys general.

(a) With the approval of the governor, the attorney general may appoint assistant attorneys general necessary for the efficient operation of his office. Each assistant attorney general shall be a member in good standing of the Wyoming bar and shall serve at the pleasure of the attorney general. The assistants shall act under the direction of the attorney general and his deputies. The attorney general, his deputies or his assistants may appear in any courts of the state or the United States and prosecute or defend on behalf of the state. An appearance by the attorney general or his staff does not waive the sovereign immunity of the state.

(b) With the approval of the governor the attorney general may appoint special assistant attorneys general for any purposes. A person shall not be employed as an attorney or legal counsel by any department, board, agency, commission or institution of the state, or represent the state in that capacity, except by the written appointment of the attorney general. Written appointment of the attorney general shall not be required for the employment of legal counsel by elected state officials.

(c) At the request of any state department, board, agency, commission or institution, the attorney general may assign special assistant attorneys general to the department, board, agency, commission or institution.



9-1-609. Salary of deputy attorneys general.

9-1-609. Salary of deputy attorneys general.

The deputy attorneys general shall receive an annual salary determined by the personnel division.



9-1-610. Administrative and clerical personnel.

9-1-610. Administrative and clerical personnel.

Subject to the rules of the personnel division, the attorney general may employ administrative and clerical personnel necessary for the efficient operation of his office.



9-1-611. Division of criminal investigation; created; definitions; director; appointment; qualifications.

9-1-611. Division of criminal investigation; created; definitions; director; appointment; qualifications.

(a) The Wyoming division of criminal investigation is created within the office of the attorney general.

(b) As used in this act:

(i) "Agent" means an agent of the division;

(ii) "Director" means the director of the division;

(iii) "Division" means the Wyoming division of criminal investigation;

(iv) "This act" means W.S. 9-1-611 through 9-1-627.

(c) With the approval of the governor, the attorney general shall appoint a director who is the chief administrative officer and chief agent of the division.

(d) The director shall be a professional law enforcement officer, experienced in modern methods for the detection of crime and the apprehension of criminals. He shall possess the qualifications of an agent under W.S. 9-1-613 and shall have a thorough working knowledge of criminal law and the law of criminal procedure, including the law of arrest, search and seizure and interrogation of criminal suspects. The director shall possess other qualifications required by the attorney general.



9-1-612. Duties of director; deputy directors; appointment; duties; capitol security; security personnel requirements and powers.

9-1-612. Duties of director; deputy directors; appointment; duties; capitol security; security personnel requirements and powers.

(a) The director shall supervise and direct all activities of the division. Subject to the written approval of the attorney general, the director shall prescribe rules and regulations not inconsistent with law to implement this act. The director is responsible to the attorney general for the operation of the division.

(b) With the approval of the attorney general the director may appoint one (1) or more deputy directors who shall perform duties as assigned by the director.

(c) Repealed By Laws 2001, Ch. 45, 2.



9-1-613. Division agents; appointment; qualifications; continuing education; appointment of persons with specific skills.

9-1-613. Division agents; appointment; qualifications; continuing education; appointment of persons with specific skills.

(a) The director shall appoint agents who are professional law enforcement officers of honesty, integrity and outstanding ability. Agents shall be adults and shall have at least five (5) years experience in law enforcement including the detection and investigation of criminal activities or shall possess the educational qualifications required by the director after consultation with and approval by the attorney general and the personnel division.

(b) The director shall establish a system of continuing education and training to ensure that agents of the division are informed of developments in criminal investigative techniques, criminal law and the law of criminal procedure.

(c) The director may employ persons possessing specific skills in the areas of forensic science, criminal identification and the gathering, processing, analysis and security of criminal intelligence.

(d) The director may appoint as agents persons possessing specific skills in the area of criminal investigation.



9-1-614. Division agents; administrative and clerical employees.

9-1-614. Division agents; administrative and clerical employees.

Subject to the requirements of the personnel division, the director may employ administrative and clerical employees necessary for the efficient operation of the division.



9-1-615. Division agents; power and authority of agents.

9-1-615. Division agents; power and authority of agents.

Each agent of the division has the power and authority of any law enforcement officer in this state.



9-1-616. Cooperation with other law enforcement agencies; concurrent jurisdiction.

9-1-616. Cooperation with other law enforcement agencies; concurrent jurisdiction.

(a) The division shall cooperate with federal, state and local law enforcement agencies and officers for the efficient investigation of criminal activity and swift apprehension of persons suspected of violating the criminal laws of this state.

(b) The division shall have concurrent jurisdiction and powers with, and shall not usurp or supersede the jurisdiction and powers of any other law enforcement agencies and officers in this state. However this limitation shall not apply to functions of the division described in W.S. 9-1-618(b).

(c) The division, in accordance with the Wyoming Criminal History Record Act, W.S. 7-19-101 through 7-19-109, shall cooperate with similar agencies of other states and the federal government for the purpose of developing and carrying on a complete interstate, national and international system of criminal identification.



9-1-617. Agents to be safeguarded as peace officers.

9-1-617. Agents to be safeguarded as peace officers.

Any agent required to perform any official function under this act is entitled to the protections, defenses or immunities provided by law to safeguard a peace officer in the performance of official acts.



9-1-618. Agents to be safeguarded as peace officers; general assistance to state, county or local authorities; investigative duties.

9-1-618. Agents to be safeguarded as peace officers; general assistance to state, county or local authorities; investigative duties.

(a) With approval of the attorney general, the division may:

(i) Assist a state, county or local law enforcement authority which requests assistance in investigating and detecting crime and in enforcing the criminal laws of the state;

(ii) Assist in the preparation and prosecution of any criminal case when assistance is requested by a county or district attorney.

(b) The division shall investigate:

(i) Suspected criminal activity when directed by the governor to do so;

(ii) Suspected violations of the Wyoming Controlled Substances Act of 1971 and shall perform all the duties of a law enforcement officer under that act;

(iii) Organized crime which crosses jurisdictional boundaries of local law enforcement agencies;

(iv) Suspected violations of computer crimes as specified in W.S. 6-3-501 through 6-3-505;

(v) Suspected violations involving the sexual exploitation of children as specified in W.S. 6-4-303.



9-1-619. Agents to be safeguarded as peace officers; duty of sheriffs and police to receive and detain prisoners.

9-1-619. Agents to be safeguarded as peace officers; duty of sheriffs and police to receive and detain prisoners.

Any sheriff, chief of police or other person having charge of a jail or other place of detention shall receive any prisoner arrested by agents of the division within the jurisdiction served by the jail or place of detention and shall detain the person in custody in the same manner as if he were arrested by a peace officer within the jurisdiction.



9-1-620. Agents to be safeguarded as peace officers; agents' credentials; accepting rewards prohibited; oath; political participation prohibited.

9-1-620. Agents to be safeguarded as peace officers; agents' credentials; accepting rewards prohibited; oath; political participation prohibited.

(a) The attorney general shall issue proper credentials to each agent of the division.

(b) An agent or employee of the division shall not accept a reward offered for the apprehension or conviction of any person or for the recovery of any property.

(c) Each agent of the division shall subscribe to the oath or affirmation required of other public officials.

(d) An agent or employee of the division shall not participate in partisan, state or local politics.



9-1-621. Repealed by Laws 1986, ch. 32, 2.

9-1-621. Repealed by Laws 1986, ch. 32, 2.



9-1-622. Repealed by Laws 1986, ch. 32, 2.

9-1-622. Repealed by Laws 1986, ch. 32, 2.



9-1-623. Division of criminal investigation; identification systems; information recorded; persons included; systematic maintenance and indexing.

9-1-623. Division of criminal investigation; identification systems; information recorded; persons included; systematic maintenance and indexing.

(a) The division shall establish and maintain complete systems for the identification of criminals which comply with modern and accepted methods in the field of criminal identification. The division, in accordance with the Wyoming Criminal History Record Act, W.S. 7-19-101 through 7-19-109, shall obtain, file and preserve for record plates, photographs, outline pictures, fingerprints, measurements, descriptions, modus operandi statements and other information relating to persons who have been:

(i) Convicted of or arrested for any felony;

(ii) Convicted of or arrested for a high misdemeanor or other misdemeanor determined by the division;

(iii) Convicted of violating any of the military, naval or criminal laws of the United States; or

(iv) Convicted of a crime in any other state, country, district or province which, if committed within this state, would be a felony.

(b) All information kept by the division shall be maintained, recorded and indexed in a systematic manner for the purpose of providing a convenient and expeditious method of consultation and comparison.



9-1-624. Division of criminal investigation; uniform procedures and forms for collecting and disseminating identification data; agencies to cooperate.

9-1-624. Division of criminal investigation; uniform procedures and forms for collecting and disseminating identification data; agencies to cooperate.

(a) The division shall:

(i) Establish uniform procedures and forms for collecting and disseminating criminal identification data;

(ii) Assist law enforcement agencies in establishing and implementing uniform procedures;

(iii) Cooperate with the law enforcement academy to provide to law enforcement agencies and their personnel training, assistance and instruction in the gathering and dissemination of criminal identification data;

(iv) Provide a system for communicating criminal identification data among law enforcement agencies in and outside the state.

(b) All law enforcement agencies within the state shall cooperate with the division in establishing and maintaining an efficient and coordinated system of identification.



9-1-625. Division of criminal investigation; adult arrestees to be processed accordingly; data on persons in state custodial institutions; minors.

9-1-625. Division of criminal investigation; adult arrestees to be processed accordingly; data on persons in state custodial institutions; minors.

(a) When an adult is arrested for a felony, high misdemeanor or other misdemeanor determined by the division, the law enforcement agency responsible for the arrest shall process the person in accordance with the uniform procedures prescribed by the division. The law enforcement agency shall send to the division any information required under the Wyoming Criminal History Record Act, W.S. 7-19-101 through 7-19-109, and any additional information requested by the division. An agency making arrests covered by this section may enter into arrangements with other agencies for the purpose of furnishing required information to the division on its behalf.

(b) The administrators of state penal institutions and the superintendents of the Wyoming boys' school and the Wyoming girls' school shall furnish to the division, in the manner and according to the methods prescribed by the division, photographs, fingerprints, modus operandi statements and other required identification of all persons confined in the respective institutions together with any information required under the Wyoming Criminal History Record Act, W.S. 7-19-101 through 7-19-109.

(c) No minor shall be photographed or fingerprinted except in accordance with the Juvenile Court Act.



9-1-626. Repealed by Laws 1986, ch. 32, 2.

9-1-626. Repealed by Laws 1986, ch. 32, 2.



9-1-627. Authority to compile, disseminate and exchange information; immunity; access to information limited; security precautions.

9-1-627. Authority to compile, disseminate and exchange information; immunity; access to information limited; security precautions.

(a) Any law enforcement officer, the attorney general and his deputies and assistants, and any prosecuting attorney may:

(i) Take fingerprints, photographs and other information relating to criminal identification;

(ii) Compile reports or other documents in writing containing criminal intelligence information, including statements taken from police informants and reports based on the investigation and surveillance of suspected criminal activity;

(iii) Disseminate and exchange criminal identification data and criminal intelligence information among themselves and among law enforcement agencies of other states or of the federal government.

(b) A person authorized under this section to disseminate or exchange information is not civilly or criminally liable for contributing or for disseminating to authorized persons criminal identification data or criminal intelligence information.

(c) Access to criminal identification and intelligence information is available to law enforcement agencies, the state board of parole and department of corrections as provided by W.S. 7-13-401 through 7-13-411, any agency designated for the purpose provided by W.S. 14-6-227 and the department of family services. Each agency which has that information shall take reasonable security precautions to prevent unauthorized persons from gaining access to it in accordance with rules and procedures established by the division. The rules and procedures may be varied between agencies, depending upon the division's determination of the agency's use of the criminal identification and intelligence information and the adequacy of the agency's security of the information provided by the division under this section.

(d) Access to criminal history record information is available to the Wyoming pari-mutuel commission as provided by W.S. 11-25-104(k). The commission shall take reasonable security precautions to prevent unauthorized persons from gaining access to criminal history record information in accordance with rules and regulations established by the Wyoming division of criminal investigation. For the purpose of this subsection "criminal history record information" means information, records and data compiled by criminal justice agencies on individuals for the purpose of identifying criminal offenders consisting of identifiable descriptions of the offenders and notations or a summary of arrests, detentions, indictments, information, pre-trial proceedings, nature and disposition of criminal charges, sentencing, rehabilitation, incarceration, correctional supervision and release. Criminal history record information is limited to information recorded as the result of the initiation of criminal proceedings. It does not include intelligence data, analytical prosecutorial files, investigative reports and files of statistical records and reports in which individual identities are not ascertainable.



9-1-628. Repealed by Laws 1986, ch. 32, 2.

9-1-628. Repealed by Laws 1986, ch. 32, 2.



9-1-629. Repealed by Laws 1986, ch. 32, 2.

9-1-629. Repealed by Laws 1986, ch. 32, 2.



9-1-630. Repealed by Laws 1986, ch. 32, 2.

9-1-630. Repealed by Laws 1986, ch. 32, 2.



9-1-631. Repealed by Laws 1986, ch. 32, 2.

9-1-631. Repealed by Laws 1986, ch. 32, 2.



9-1-632. Wyoming law enforcement academy; created; location.

9-1-632. Wyoming law enforcement academy; created; location.

(a) The Wyoming law enforcement academy is created under the office of the attorney general.

(b) The academy shall be located in Douglas, Wyoming.



9-1-633. Wyoming law enforcement academy; director; appointment; term; qualifications; employees; salaries; curriculum and training programs; fees; disposition.

9-1-633. Wyoming law enforcement academy; director; appointment; term; qualifications; employees; salaries; curriculum and training programs; fees; disposition.

(a) A director of the Wyoming law enforcement academy shall be appointed by the attorney general with the consent of the governor. The director shall serve at the pleasure of the attorney general. He shall have administrative and operational experience in criminal justice and such other qualifications as are satisfactory to the attorney general.

(b) The director may employ assistants, instructors and other personnel as approved by the attorney general with the consent of the governor. The attorney general may appoint the director as a peace officer, if qualified pursuant to W.S. 9-1-701 through 9-1-707. The director may appoint full-time staff instructors who qualify pursuant to W.S. 9-1-701 through 9-1-707 to perform as peace officers. Persons appointed as peace officers pursuant to this subsection shall be considered peace officers only:

(i) When on law enforcement academy property;

(ii) When providing security for state personnel or at designated state events or activities;

(iii) When providing security for designated individuals on or about state property; or

(iv) While acting pursuant to W.S. 7-2-106.

(c) The director and staff shall receive salaries fixed by the Wyoming personnel division, department of administration and information.

(d) The academy shall provide education in law enforcement related areas to Wyoming peace officers. The attorney general shall be assisted by, and shall have the curriculum and training programs at the academy evaluated by the Wyoming peace officer standards and training commission.

(e) The director shall charge and collect a fee of at least fifteen dollars ($15.00) per student per day for advanced courses which exceed the basic statutory requirements. The director shall waive the fees for the division of criminal investigation and may waive the fees for offices, departments or agencies which allow their officers to instruct at the academy at no charge.

(f) The director shall charge and collect a fee sufficient to cover actual direct and indirect costs of coroner basic courses. The fee shall be at least three hundred dollars ($300.00) per student attending the coroner basic courses.

(g) The director may allow the use of academy facilities by governmental agencies other than law enforcement and shall charge a fee based on actual direct and indirect costs for that use.

(h) No fees shall be charged for:

(i) Peace officer basic courses;

(ii) Detention officer basic courses;

(iii) Repealed By Laws 1999, ch. 148, 2.

(j) To the extent space is available and under policies established by the director and approved by the attorney general, the academy may permit persons other than peace officers to attend training courses it offers and to charge a fee to recover, at a minimum, the cost of the training and all services provided in conjunction therewith. Prior to admittance a person shall meet all requirements of W.S. 9-1-704(b)(i) through (viii) providing for any background investigation and examinations at the cost of the applicant.

(k) Repealed by Laws 2003, Ch. 120, 3.

(m) The director shall establish an outreach training services program whereby certain updates, specialized or advanced training courses may be provided locally. The director may seek assistance from the appropriate entities in determining the amount and the specific courses to be offered under the program. The director shall charge and collect a fee to cover the development, delivery and material costs of the training offered by the program.

(n) Revenues received pursuant to subsections (e), (f), (g), (j) and (m) of this section and W.S. 9-1-635 shall be credited to an account in the enterprise fund and are continuously appropriated to the attorney general to be expended for the actual direct and indirect costs of providing the services generating the revenues.

(o) As used in this section "full-time staff instructor" means an instructor employed at the academy who works on a yearly basis, with a normal work week of thirty-two (32) or more hours.



9-1-634. Academy to provide coroner training; certification of completion.

9-1-634. Academy to provide coroner training; certification of completion.

(a) The director of the Wyoming law enforcement academy shall provide at the academy or other location within the state a basic coroner's course of at least forty (40) hours. The course shall comply with standards promulgated by the peace officers standards and training commission and the board of coroner standards.

(b) The executive director of the peace officers standards and training commission shall issue an appropriate certificate of completion to any coroner or deputy coroner who completes a coroner training course offered by the academy or which the board of coroner standards has certified as meeting board standards.



9-1-635. Dispatcher training course; certificate upon completion; fees.

9-1-635. Dispatcher training course; certificate upon completion; fees.

(a) The director of the Wyoming law enforcement academy or other training agency may provide at the academy or other location within the state a basic dispatcher course. The course shall comply with standards promulgated by the peace officers standards and training commission.

(b) The director of the Wyoming law enforcement academy or other training agency shall issue an appropriate certificate of course completion to any dispatcher who completes the required training.

(c) Fees charged for dispatcher courses held at the Wyoming law enforcement academy shall be the same as those charged for peace officer courses.



9-1-636. Division of victim services; created; appointment of director and deputy director; administrative and clerical employees; definitions.

9-1-636. Division of victim services; created; appointment of director and deputy director; administrative and clerical employees; definitions.

(a) The division of victim services is created within the office of the attorney general.

(b) With the approval of the governor, the attorney general shall appoint a director who is the chief administrative officer of the division. The director is responsible to the attorney general for the operation of the division and shall serve at the pleasure of the attorney general.

(c) With the consent of the attorney general and the governor, and subject to legislative appropriation, the director may:

(i) Appoint a deputy director who shall serve at the pleasure of the attorney general and shall perform duties as assigned by the director;

(ii) Employ administrative and other specialized personnel necessary to carry out the functions of the division.

(d) As used in this act:

(i) "Board" means the victim services division advisory board;

(ii) "Crisis intervention services for victims of family violence and sexual assault" means emergency intervention, information, referral services and medical, legal and social services advocacy;

(iii) "Director" means the director of the division;

(iv) "Division" means the victim services division within the office of the attorney general;

(v) "Domestic abuse" means as defined by W.S. 35-21-102(a)(iii);

(vi) "Household member" means as defined by W.S. 35-21-102(a)(iv);

(A) Repealed By Laws 2003, Ch. 173, 2.

(B) Repealed By Laws 2003, Ch. 173, 2.

(C) Repealed By Laws 2003, Ch. 173, 2.

(D) Repealed By Laws 2003, Ch. 173, 2.

(E) Repealed By Laws 2003, Ch. 173, 2.

(F) Repealed By Laws 2003, Ch. 173, 2.

(G) Repealed By Laws 2003, Ch. 173, 2.

(vii) "Sexual assault" means any act made criminal under W.S. 6-2-302 through 6-2-304, 6-2-314 through 6-2-317 and 6-4-402;

(viii) "Shelter services" means temporary refuge, offered on a twenty-four (24) hour, seven (7) day per week basis to victims of domestic and family violence and sexual assault and their children;

(ix) "This act" means W.S. 9-1-636 through 9-1-638.



9-1-637. Division of victim services; duties of director.

9-1-637. Division of victim services; duties of director.

(a) The director shall:

(i) Supervise and direct all activities of the division;

(ii) Report to the attorney general regarding all functions of the division;

(iii) Serve as the state's representative on local, state and national organizations dealing with victim services;

(iv) Serve as the state's liaison with local governmental entities and community service providers to facilitate cooperative efforts to provide victim services;

(v) Consult and cooperate with other departments and agencies involved in victim services;

(vi) Provide public information and education concerning issues relating to victims;

(vii) Receive and take appropriate action to resolve complaints regarding violations of rights afforded to victims under the Victims Bill of Rights, W.S. 1-40-201 through 1-40-210.



9-1-638. Division of victim services; duties and responsibilities.

9-1-638. Division of victim services; duties and responsibilities.

(a) The division of victim services shall:

(i) Administer a comprehensive statewide plan that provides victim services including, but not limited to, a state program of shelter services for victims of domestic abuse and sexual assault;

(ii) Provide services for victims of crime consistent with current federal funding levels and surcharge funds;

(iii) Review and evaluate all programs receiving appropriated funds;

(iv) Coordinate and provide training, grant application assistance and other support for community based programs and services for victims;

(v) Establish minimum program standards and uniform reporting procedures for community based services and programs for victims supported by state funds and state administered federal funds, including a requirement that each provider of community based services and programs submit an annual unduplicated count of the number of victims it served in accordance with rules and regulations promulgated by the division;

(vi) Enter into contracts for victim services with public or private agencies. The division shall not contract with any entity that is not in substantial compliance with the standards and guidelines promulgated by the division. On all contracts that have not been entered into by competitive bidding, the director shall record on the contract why competitive bidding was not considered;

(vii) Subject to the approval of the attorney general, promulgate rules and regulations necessary to implement the duties and responsibilities assigned to the division.



9-1-639. Attorney general; funds accounting; reporting requirements.

9-1-639. Attorney general; funds accounting; reporting requirements.

(a) There is created a separate account which the attorney general shall use to account for:

(i) Monies the attorney general administers as trustee pursuant to law or agreement which restricts the use of the money to a specified purpose; and

(ii) Monies which the attorney general holds and disburses as an agent or attorney in fact, which shall include but not be limited to class action litigation recoveries that are to be distributed to any person or business organization, local government pass-through monies, and contingent fee contracts to be distributed to contract attorneys.

(b) All recoveries, including consumer protection recoveries and class action recoveries, where the attorney general is not designated as the administrator, the trustee or the agent for distribution purposes, shall be deposited into the general fund after deducting litigation costs reimbursed to the attorney general. For purposes of this subsection "litigation costs" shall include expert witness fees, filing fees, reporter costs, other witness fees and costs associated with depositions and discovery.

(c) Monies deposited to the account under subsection (a) of this section may be expended in accordance with W.S. 9-2-1005(b)(ii).

(d) Monies deposited into the account under subsection (a) of this section and not otherwise expended under subsection (c) of this section may be expended by the attorney general in accordance with the purposes for which the monies were received. Monies received by the attorney general for reimbursement of litigation expenses under subsection (b) of this section are continuously appropriated to the attorney general to be expended for the costs of providing the litigation services rendered to collect the recovered monies.

(e) Not later than November 1 of each year, the attorney general shall report to the joint appropriations interim committee on the expenditure of monies received pursuant to this section, W.S. 9-1-633, 9-1-635, 9-1-702 and 9-2-1005. The report shall include an account of the monies in the accounts created in this section for the last fiscal year.



9-1-640. Administrative subpoena authority for investigations of child exploitation.

9-1-640. Administrative subpoena authority for investigations of child exploitation.

(a) In any investigation relating to a state offense involving sexual exploitation of children under W.S. 6-4-303, and upon reasonable cause to believe that an Internet service account has been used in the exploitation or attempted exploitation of children, the attorney general or his chief deputy may issue in writing and cause to be served a subpoena requiring the production and testimony described in subsection (b) of this section.

(b) Except as provided in subsection (c) of this section, a subpoena issued under this section may require the production of any records or other documentation relevant to the investigation including:

(i) Electronic mail address;

(ii) Internet username;

(iii) Internet protocol address;

(iv) Name of account holder;

(v) Billing and service address;

(vi) Telephone number;

(vii) Account status;

(viii) Method of access to the Internet;

(ix) Automatic number identification records if access is by modem.

(c) The provider of electronic communication service or remote computing service shall not disclose the following except pursuant to a warrant:

(i) In-transit electronic communications;

(ii) Account memberships related to Internet groups, newsgroups, mailing lists or specific areas of interest;

(iii) Account passwords;

(iv) Account content to include:

(A) Electronic mail in any form;

(B) Address books or contact/"buddy" lists;

(C) Financial records;

(D) Internet proxy content or "Web surfing" history;

(E) Files or other digital documents stored within the account or pursuant to use of the account.

(d) At any time before the return date specified on the subpoena, the person summoned may, in the district court in which the person resides or does business, petition for an order modifying or setting aside the subpoena, or a prohibition of disclosure by a court.

(e) A subpoena under this section shall describe the objects required to be produced and shall prescribe a return date within a reasonable period of time within which the objects can be assembled and made available.

(f) If no case or proceeding arises from the production of records or other documentation pursuant to this section within a reasonable time after those records or documentation are produced, the attorney general shall either destroy the records and documentation or return them to the person who produced them.

(g) A subpoena issued under this section may be served by any person who is at least eighteen (18) years of age and who is designated in the subpoena to serve it. Service upon a natural person may be made by personal delivery of the subpoena to him. Service may be made upon a corporation or partnership or other unincorporated association which is subject to suit under the common name, by delivering the subpoena to an officer, to a managing or general agent, or to any other agent authorized by appointment or by law to receive service of process. The affidavit of the person serving the subpoena together with a true copy thereof shall be proof of service.

(h) The attorney general shall annually report the following information to the joint judiciary interim committee no later than February 1 for the preceding calendar year:

(i) The number of requests for administrative subpoenas made under this section;

(ii) The number of administrative subpoenas issued under this section;

(iii) The number of administrative subpoenas issued under this section that were contested;

(iv) The number of administrative subpoenas issued under this section that were suppressed;

(v) The number of search warrants that were issued as a consequence of the issuance of an administrative subpoena under this section;

(vi) The number of individuals who were prosecuted under W.S. 6-4-303 following the issuance of an administrative subpoena under this section.

(j) Except as provided in subsection (h) of this section any information, records or data reported or obtained pursuant to subpoena under this section shall remain confidential and shall not be further disclosed unless in connection with a criminal case related to the subpoenaed materials.






ARTICLE 7 - PEACE OFFICER STANDARDS AND TRAINING COMMISSION

9-1-701. Definitions.

9-1-701. Definitions.

(a) As used in this act:

(i) "Commission" means the peace officer standards and training commission;

(ii) "County" means any county which has a law enforcement unit in its jurisdiction;

(iii) "Detention officer" means a person who is employed by a county or municipality on a full-time basis to care for, supervise and control persons detained in a jail or holding facility;

(iv) "Director" means the executive director of the commission;

(v) "Immediate family member" means a spouse, child or parent;

(vi) "Law enforcement unit" means a public agency having police power and charged with enforcing state criminal statutes or municipal ordinances;

(vii) "Municipality" means an incorporated city or town which has a law enforcement unit in its jurisdiction;

(viii) "Part-time or reserve peace officer" means any person having peace officer authority acting less than full time in the service of any county, municipality or state agency, whether compensated or not;

(ix) "Peace officer" means a person as defined by W.S. 7-2-101;

(x) "Peace officer training" means an approved school or local peace officer training program authorized by the commission to train peace officers;

(xi) "Permanent basis" means employed full time as a peace officer;

(xii) "This act" means W.S. 9-1-701 through 9-1-709;

(xiii) "Dispatcher" means a person who is employed by a state, county or municipal law enforcement agency, fire service or licensed ambulance service on a full or part-time basis, to answer and dispatch calls for emergency and nonemergency situations via designated law enforcement and emergency telecommunications equipment;

(xiv) "Certified correctional officer" means a person who is employed by the Wyoming department of corrections on a full-time basis to care for, supervise, control and maintain custody of persons confined in Wyoming department of corrections institutions and who has completed all requirements for certification as a correctional officer under this act;

(xv) "Correctional officer" means a person who is employed by the Wyoming department of corrections on a full-time basis to care for, supervise and maintain custody of persons confined in Wyoming department of corrections institutions;

(xvi) "Correctional officer training" means an approved Wyoming department of corrections preservice academy or other correctional officer training program authorized by the commission to train correctional officers for the state;

(xvii) "Part-time correctional officer" means a person is employed by the Wyoming department of corrections on a part-time basis to care for, supervise and maintain custody of persons confined in Wyoming department of corrections institutions.



9-1-702. Created; membership; removal; compensation; meetings; publication of procedures; standards for certified training; powers and duties.

9-1-702. Created; membership; removal; compensation; meetings; publication of procedures; standards for certified training; powers and duties.

(a) The peace officer standards and training commission is created. It shall be composed of the attorney general and the following six (6) members who shall be appointed by the governor for a term of three (3) years commencing July 1, 1991, who may be reappointed to subsequent terms and who may be removed by the governor as provided by W.S. 9-1-202:

(i) One (1) representative of a municipal law enforcement agency;

(ii) One (1) representative of a county law enforcement agency;

(iii) One (1) representative of a state law enforcement agency;

(iv) One (1) person who is actively engaged in law enforcement training; and

(v) Two (2) persons at large.

(b) Members of the commission shall receive no compensation, but shall be reimbursed under W.S. 9-3-102 and 9-3-103 for travel and per diem expenses incurred in the performance of their duties.

(c) The commission shall hold at least two (2) meetings per year.

(d) With the approval of the governor, the commission shall establish and publish its procedures.

(e) The commission shall establish standards for certification of peace officer training. The commission shall establish:

(i) Requirements concerning courses of study, attendance, equipment and facilities for peace officer training;

(ii) Qualifications for peace officer training instructors;

(iii) Basic training requirements for peace officers appointed on a permanent basis;

(iv) Basic training requirements for part-time or reserve peace officers;

(v) Basic training requirements for detention officers;

(vi) Categories or classifications of advanced in-service training programs and minimum courses of study and attendance requirements with respect to the categories or classifications.

(f) The commission shall:

(i) Recommend to the director studies, surveys and reports regarding the purposes of this act;

(ii) Visit and inspect any peace officer training program at any appropriate time;

(iii) Adopt reasonable rules and regulations pursuant to the Wyoming Administrative Procedure Act;

(iv) Prescribe reasonable minimum qualifications relating solely to physical, mental and moral fitness for persons recruited, appointed or retained as peace officers or dispatchers by the state or a political subdivision;

(v) Grant, suspend or revoke certification of peace officers or dispatchers for substantial failure to comply with this act or the rules of the commission, subject to the contested case procedures of the Wyoming Administrative Procedure Act.

(g) The commission shall establish course requirements and continuing education requirements for coroner training.

(h) The commission shall establish course requirements and continuing education requirements for public safety dispatcher training.

(j) The commission may establish examination and certification fees for administering its duties under this article in accordance with W.S. 33-1-201. Revenues received pursuant to this subsection shall be credited to a separate account and are continuously appropriated to the attorney general to be expended for the actual direct and indirect costs of providing the services generating the revenues.

(k) The commission shall adopt rules and regulations to:

(i) Establish course requirements and continuing education requirements for correctional officer training; and

(ii) Establish procedures and criteria for the issuance, denial, renewal, suspension and revocation of correctional officer certification. Grounds for denial, suspension or revocation of certification shall include the substantial failure to comply with this act or the rules of the commission. Proceedings regarding a denial, suspension or revocation of certification shall be subject to the contested case procedures of the Wyoming Administrative Procedure Act.



9-1-703. Director; appointment; term; powers and duties.

9-1-703. Director; appointment; term; powers and duties.

(a) The director of the commission shall be appointed by the commission with the approval of the governor. The director shall hold office at the pleasure of the commission and with the concurrence of the governor. He shall perform the functions and duties assigned to him by the chairman of the commission.

(b) With the approval of the commission, the director may:

(i) Appoint officers, employees, agents and consultants and prescribe their duties;

(ii) Inspect and approve peace officer and correctional officer training academies, issue certificates of approval to academies and revoke approval or certificates;

(iii) Certify as qualified instructors at approved peace officer and correctional officer training academies and issue appropriate certificates to instructors;

(iv) Certify peace officers, correctional officers and dispatchers who have satisfactorily completed the basic training programs as outlined in this act and issue appropriate certificates to peace officers, correctional officers and dispatchers;

(v) Cause surveys to be made relating to the establishment and operation of peace officer and correctional officer training academies;

(vi) Consult and cooperate with peace officer and correctional officer training academies for the development of the basic and advanced training programs for peace officers;

(vii) Consult and cooperate with universities, colleges, junior colleges and other institutions for the development of specialized courses of study in the state for peace officers in the areas of police science, police administration and the social sciences and other related areas;

(viii) Consult and cooperate with other departments and agencies concerned with peace officer and correctional officer training;

(ix) Report to the commission at regular meetings of the commission and at other times as required and recommend denial, suspension or revocation of certification of a peace officer, correctional officer or dispatcher to the commission as deemed necessary;

(x) Consult and cooperate with universities, colleges, junior colleges and other institutions for the development of specialized courses of study in the state for correctional officers in the areas of inmate management, group dynamics, correctional facility operations, the social sciences and other related areas.



9-1-704. Qualifications for employment as a peace officer; loss of certification for felony conviction; termination from employment.

9-1-704. Qualifications for employment as a peace officer; loss of certification for felony conviction; termination from employment.

(a) Within fifteen (15) days after the appointment, termination, resignation or death of any peace officer or dispatcher, written notice thereof shall be given to the commission by the employing agency.

(b) No county, sheriff, mayor, municipality, state agency or any other person authorized by law to appoint peace officers in this state shall appoint any person as a peace officer who does not meet the following qualifications. The person shall:

(i) Be a United States citizen;

(ii) Be an adult;

(iii) Be fingerprinted. Local, state and national fingerprint files shall be searched to determine if the applicant has a criminal record;

(iv) Not have been convicted of a crime for which he could have been imprisoned in a federal penitentiary or state prison;

(v) Hold a high school diploma or evidence of an equivalent achievement;

(vi) Have good moral character as determined by a background investigation. The hiring agency shall complete a background investigation as defined by the commission of any applicant for employment as a peace officer before the applicant may be employed or begin training as a peace officer;

(vii) Be free of any physical, emotional or mental conditions which might adversely affect his performance of duty as a peace officer. Physical condition shall be evaluated by a person licensed to practice medicine. Emotional and mental conditions shall be evaluated by a licensed psychologist or psychiatrist;

(viii) Pass an oral interview examination by the hiring agency.

(c) Notwithstanding any general, specific or local law or charter to the contrary, no person shall receive an original appointment on a permanent basis or hold an appointment on a permanent basis as a peace officer unless the person has been awarded a certificate by the director attesting to his satisfactory completion of an approved peace officer basic training program.

(d) No person shall be appointed as a peace officer on a permanent basis for more than one (1) year unless within one (1) year from the date of appointment he is awarded a certificate by the director attesting that he satisfactorily completed a commission approved peace officer's basic training program.

(e) No person shall be appointed as a detention officer on a permanent basis for more than one (1) year unless within one (1) year from the date of appointment he is awarded a certificate by the director attesting that he satisfactorily completed a commission approved detention officer basic training program.

(f) Every person who is appointed as a part-time or reserve peace officer shall forfeit his position unless within two (2) years from the date of his appointment he is awarded a certificate by the director attesting that he satisfactorily completed a commission approved peace officer basic training program.

(g) Notwithstanding subsections (c) through (e) of this section, the commission may waive the basic peace officer training program and certify those applicants who can pass a written examination provided by the commission and an oral interview attesting to the applicant's ability in law enforcement. The applicant shall prove that he satisfactorily completed a basic peace officer training program which in the commission's opinion is comparable to that required by this section before waiver is granted.

(h) A person who is convicted of a felony after his appointment as a peace officer is ineligible for continued employment as a peace officer. If the person has been certified under this section, his certification shall be automatically revoked on the date of his conviction. The director shall notify the person and the person's employing agency upon revocation of certification under this subsection.

(j) In the case of termination of a peace officer, the employing agency shall notify the commission and the officer, in writing, of the termination, setting forth in detail the facts and reasons for the termination. If the officer is terminated for failure to comply with this act, or rules promulgated under it, the notice shall so specify. Any officer who has been terminated may present a written statement to the commission responding to the claims made against him or setting forth the facts and reasons for the termination as he believes them to be, and that statement shall become a permanent part of the file. A potential employer may contact the commission to inquire as to the facts and reasons an officer was terminated from any previous employing agency. Unless otherwise prohibited by law, the commission shall, upon request provide to the potential employer all pertinent information which is in its possession.

(k) Upon receipt from the department of family services of a certified copy of an order from a court to withhold, suspend or otherwise restrict a certificate issued by the commission, the commission shall notify the party named in the court order and the employing agency of the withholding, suspension or restriction of the certificate in accordance with the terms of the court order. No appeal under the Wyoming Administrative Procedure Act shall be allowed for a certificate withheld, suspended or restricted under this subsection.



9-1-705. Peace officer attending authorized school or training program entitled to wages and expenses.

9-1-705. Peace officer attending authorized school or training program entitled to wages and expenses.

Any peace officer attending any school or training program authorized by the commission for the purpose of meeting the requirements of W.S. 9-1-704 shall be paid his wages as a peace officer by his employer. He shall also receive reimbursement for reasonable expenses as determined by his employer.



9-1-706. Certification without compliance with requirements of W.S. 9-1-704; applicability of civil service provisions.

9-1-706. Certification without compliance with requirements of W.S. 9-1-704; applicability of civil service provisions.

(a) Any person who has been employed on a permanent basis as a peace officer for ten (10) consecutive years prior to July 1, 1973, and who is currently employed as a peace officer, shall be certified as a peace officer by the director without having complied with W.S. 9-1-704(b) and (c).

(b) Repealed by Laws 1989, ch. 142, 2.

(c) Nothing in this act shall be construed to except any peace officer from the provisions or requirements of civil service.

(d) An employing agency may establish qualifications and standards for hiring and training that exceed the minimum set by the commission.



9-1-707. Commission may accept grants.

9-1-707. Commission may accept grants.

The commission may accept grants of money or materials or property of any kind from the federal government, the state, any agency or political subdivision of the state or any person upon the terms and conditions imposed by the grantor.



9-1-708. Certificate required for permanent employment; temporary employment; waiver or modification of training requirements; wages during training; grandfather provisions.

9-1-708. Certificate required for permanent employment; temporary employment; waiver or modification of training requirements; wages during training; grandfather provisions.

(a) Notwithstanding any general, specific or local law or charter to the contrary, except as provided in subsection (b) of this section, no person shall be employed as a dispatcher on a permanent or temporary basis unless the person has been awarded a certificate by the director of the peace officer standards and training commission attesting to his satisfactory completion of a commission approved dispatcher basic training program. No county, sheriff, mayor, municipality, state agency or any other person authorized by law to employ dispatchers in this state shall employ any person as a dispatcher who does not meet the employment standards established by commission rule.

(b) A person shall only be employed as a dispatcher on a permanent or temporary basis for two (2) years unless within two (2) years from the original date of employment he is awarded a certificate by the peace officer standards and training commission attesting that he satisfactorily completed a commission approved dispatcher basic training program. The commission may extend the two (2) year time requirement of this section upon the written application of the dispatcher and his employer. The application shall explain the circumstances which make the extension necessary. Factors which the commission may consider in granting or denying the extension include the illness of a dispatcher or a member of his immediate family or the absence of reasonable access to the basic course. The commission shall not grant an extension exceeding two hundred ten (210) days.

(c) Notwithstanding subsections (a) and (b) of this section, the commission may waive the basic dispatcher training program and certify those applicants who pass a written examination provided by the commission and an oral interview attesting to the applicant's ability in law enforcement, fire and ambulance dispatching. The applicant shall prove that he satisfactorily completed a basic dispatcher training program which in the commission's opinion is comparable to that required by this section before waiver is granted.

(d) Any dispatcher attending any school or training program authorized by the commission for the purpose of meeting the requirements of this section shall be paid his wages as a dispatcher by his employer. He shall also receive reimbursement for reasonable expenses as determined by his employer.

(e) Any person who has been employed on a permanent basis as a dispatcher for three (3) consecutive years prior to July 1, 1991, or who has attended and successfully completed the peace officer's standards and training commission "communications personnel basic course" offered within the state of Wyoming, and who is currently employed as a dispatcher, shall be certified as a dispatcher by the director without having complied with subsection (b) or (c) of this section.

(f) A person who is convicted of a felony after his employment as a dispatcher is ineligible for continued employment as a dispatcher. If the person has been certified under this section, his certification shall be automatically revoked on the date of his conviction. The director shall notify the person and the person's employing agency upon revocation of certification under this section.

(g) Nothing in this section shall be construed to except any dispatcher from any civil service provision or requirement.



9-1-709. Peace officers; retirement and disability credentials.

9-1-709. Peace officers; retirement and disability credentials.

(a) The director of the peace officer standards and training commission shall authorize the issuance of a retirement or disability identification card to a retired or disabled peace officer upon receipt of an application meeting the requirements of subsection (b) of this section and payment of the required fee.

(b) The application for an identification card under this section shall be signed and verified by the applicant and shall include:

(i) The applicant's name and any other identifying information the commission may require;

(ii) Written verification from the employing agency, in a form satisfactory to the director, that the applicant prior to his retirement or disability was employed by a law enforcement unit in this state and was certified as a peace officer in good standing under this act;

(iii) Proof in a form satisfactory to the director, that the applicant has qualified for retirement under a state or local government retirement system as a peace officer member or suffered injury in the line of duty as a peace officer in this state which resulted in total or partial disability. For purposes of this section total or partial disability shall be determined by provisions of the retirement system of which the applicant was a member at the time of his injury, but the applicant need not qualify for disability benefits under the system in order to meet the requirements of this section.

(c) At the request of the director of the peace officer standards and training commission, the department of transportation shall prepare and issue an identification card under this section which shall contain:

(i) A distinguishing number assigned to the applicant;

(ii) The applicant's full legal name and resident address;

(iii) A brief description of the applicant including sex, height and weight;

(iv) The applicant's picture;

(v) Information identifying the applicant as a retired or disabled peace officer of the state of Wyoming including the name of the law enforcement unit employing the applicant and the highest rank held by the applicant;

(vi) The certification level held by the applicant under the peace officers standards and training commission.

(d) Identification cards issued under this section shall not expire. The commission shall keep records of data contained in identification cards and may confirm the authenticity of the card to any person.

(e) Upon submission by the applicant of a verified statement to the peace officers standards and training commission that an identification card issued under this section has been lost, destroyed or mutilated, the person to whom it was issued may obtain a new identification card upon furnishing the same documentary evidence required for issuance of an original identification card and paying the fee required by subsection (f) of this section.

(f) Each applicant for an identification card under this section shall pay to the commission a fee of ten dollars ($10.00) which shall be credited to the highway fund.

(g) No person shall:

(i) Possess any cancelled, fictitious, fraudulently altered or fraudulently obtained identification card issued under this section;

(ii) Lend his identification card to any other person or knowingly permit its use by another;

(iii) Display or represent any identification card not issued to him as being his card;

(iv) Photograph, photostat, duplicate or in any way reproduce any identification card or facsimile thereof in such a manner that it could be mistaken for a valid identification card issued under this section;

(v) Procure an identification card under this section by false swearing, fraud or false statement of any kind or in any form.

(h) Any person who violates any provision of subsection (g) of this section is guilty of a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00), by imprisonment for not more than ninety (90) days, or both.



9-1-710. Qualifications for employment as a correctional officer; termination of employment; certification without compliance with the requirements of this section.

9-1-710. Qualifications for employment as a correctional officer; termination of employment; certification without compliance with the requirements of this section.

(a) Within fifteen (15) days after the appointment, termination, resignation or death of any correctional officer or certified correctional officer, written notice thereof shall be given to the commission by the employing agency.

(b) A state agency or any other person authorized by law to appoint correctional officers in this state shall not appoint any person as a correctional officer on or after July 1, 2005, who does not meet the following qualifications. The person shall:

(i) Be a United States citizen;

(ii) Be an adult;

(iii) Submit to fingerprinting and a search of local, state and national fingerprint files to determine whether the applicant has a criminal record, with a copy of the responses sent to the commission;

(iv) Not have been convicted of any crime for which the applicant could have been punished by imprisonment in a federal or a state penitentiary, unless his conviction is reversed or annulled or he receives a pardon;

(v) Hold a high school diploma or equivalent achievement, with proof forwarded to the commission;

(vi) Be of good moral character as determined by a background investigation. The hiring agency shall complete a background investigation as defined by the commission of any new applicant for employment as a correctional officer before the applicant may be employed or begin training as a correctional officer;

(vii) Be free of any physical, emotional or mental conditions which might adversely affect the applicant's performance as a correctional officer. Physical condition shall be evaluated by a person licensed to practice medicine and by application of a standardized physical fitness performance test as specified by the hiring agency. Emotional and mental conditions shall be evaluated by a licensed psychologist or psychiatrist;

(viii) Successfully pass an oral interview examination and other preemployment examinations specified by the hiring agency.

(c) A person shall not receive an original appointment as a certified correctional officer or hold an appointment on a permanent basis as a certified correctional officer unless the person has been awarded a certificate by the director attesting to his satisfactory completion of an approved correctional officer basic training program and has demonstrated the core competencies of a correctional officer as defined by the employing agency in cooperation with the commission.

(d) A person shall not be appointed as a correctional officer on a permanent basis on or after July 1, 2006 unless within one (1) year from the date of his original appointment he is awarded a certificate by the director attesting that he satisfactorily completed a commission approved correctional officer's basic training program and has demonstrated the core competencies of a correctional officer as defined by the employing agency in cooperation with the commission. The commission may extend the one (1) year time requirement of this section upon the written application of the correctional officer and his employer. The application shall explain the circumstances which make the extension necessary. Factors which the commission may consider in granting or denying the extension include the illness of a correctional officer or a member of his immediate family or the absence of reasonable access to the basic course. The commission shall not grant an extension exceeding one hundred eighty (180) days.

(e) Every person who is appointed as a part-time correctional officer on or after July 1, 2005, shall forfeit his position unless within two (2) years from the date of his appointment he is awarded a certificate by the director attesting that he satisfactorily completed a commission approved correctional officer basic training program and has demonstrated the core competencies of a correctional officer as defined by the employing agency in cooperation with the commission.

(f) Notwithstanding subsections (b) through (e) of this section, the commission may, upon the recommendation of the employing agency, waive the basic correctional officer training program and certify those applicants who can pass a written examination provided by the commission and an oral interview attesting to the applicant's ability and core competencies in corrections. The applicant shall prove that he satisfactorily completed a basic correctional officer training program which in the commission's opinion is comparable to that required by this section before waiver is granted.

(g) Any correctional officer attending any school or training program authorized by the commission for the purpose of meeting the requirements of this section shall be paid his wages as a correctional officer by his employer. He shall also receive reimbursement for reasonable expenses as determined by his employer.

(h) A person who is convicted of a felony after his appointment as a correctional officer is ineligible for continued employment as a correctional officer. If the person has been certified under this section, his certification shall be automatically revoked on the date of his conviction. The director shall notify the person and the person's employing agency upon revocation of certification under this subsection as defined by the commission.

(j) In the case of termination of a certified correctional officer, the employing agency shall notify the commission and the officer, in writing, of the termination, setting forth in detail the facts and reasons for the termination. If the officer is terminated for failure to comply with this act, or rules promulgated under it, the notice shall so specify. Any officer who has been terminated may present a written statement to the commission responding to the claims made against him or setting forth the facts and reasons for the termination as he believes them to be, and that statement shall become a permanent part of the file. A potential employer may contact the commission to inquire as to the facts and reasons an officer was terminated from any previous employing agency. Unless otherwise prohibited by law, the commission shall, upon request, provide to the potential employer all pertinent information which is in its possession.

(k) Upon receipt from the department of family services of a certified copy of an order from a court to withhold, suspend or otherwise restrict a certificate issued by the commission, the commission shall notify the party named in the court order and the employing agency of the withholding, suspension or restriction of the certificate in accordance with the terms of the court order. No appeal under the Wyoming Administrative Procedure Act shall be allowed for a certificate withheld, suspended or restricted under this subsection.

(m) Any person who has been employed on a permanent basis as a correctional officer for five (5) consecutive years, and who is employed as a correctional officer by the Wyoming department of corrections on July 6, 2006, shall be certified as a certified correctional officer by the director without having complied with subsections (b) through (e) of this section.

(n) The Wyoming department of corrections may establish qualifications and standards for hiring and training that exceed the minimum set by the commission.



9-1-711. Certification and hiring of currently certified peace officers, detention officers and dispatchers.

9-1-711. Certification and hiring of currently certified peace officers, detention officers and dispatchers.

(a) A law enforcement unit may, following verification from the commission that a person is currently certified by the commission as a peace officer, detention officer or dispatcher, appoint that person to a respectively certified position without further investigation or examination.

(b) The commission shall provide in its rules for the certification to a prospective hiring law enforcement unit that a person is currently certified by the commission as a peace officer, detention officer or dispatcher.

(c) It is the sole responsibility of the prospective hiring law enforcement unit to verify that the person is employed in good standing by another law enforcement unit in this state.






ARTICLE 8 - DISTRICT ATTORNEYS

9-1-801. Office created; mandatory and permissive establishment.

9-1-801. Office created; mandatory and permissive establishment.

There shall be in each judicial district in which any one (1) county has reached a population of sixty thousand (60,000) or more the office of district attorney. In each of the remaining judicial districts there shall be the office of district attorney whenever a majority of the county commissioners in each county within the judicial district shall resolve that such an office of district attorney should be created in that judicial district.



9-1-802. Election; term; qualifications; full-time; private practice prohibited; exception; salary; vacancies.

9-1-802. Election; term; qualifications; full-time; private practice prohibited; exception; salary; vacancies.

(a) At the general election in 1982 and every four (4) years thereafter, a district attorney shall be elected in each judicial district in which the office of district attorney has been created six (6) months or more prior to the date of the general election. The district attorney shall serve for a term of four (4) years and until his successor is elected and qualified.

(b) Each district attorney shall have been a licensed attorney for at least four (4) years and a member in good standing of the Wyoming state bar immediately prior to his election.

(c) Each district attorney shall devote full time to the performance of his duties and shall not engage in any private practice except to complete business pending at the time of his election if not in conflict with the duties of his office.

(d) Until January 3, 2011, each district attorney shall receive an annual salary of ninety-four thousand five hundred dollars ($94,500.00). From and after January 3, 2011, each district attorney shall receive an annual salary of one hundred thousand dollars ($100,000.00).

(e) A vacancy in the office of district attorney shall be filled by the board or boards of county commissioners under the procedure for filling vacancies in the office of a member of the state legislature or state senator established by W.S. 22-18-111. Vacancies shall be filled until the next general election and the appointee shall be qualified pursuant to subsections (b) and (c) of this section.



9-1-803. Salaries and expenses paid by legislative appropriation.

9-1-803. Salaries and expenses paid by legislative appropriation.

The salaries of the district attorney, any deputies or assistants and clerical staff and the administrative expenses of the office of district attorney shall be paid pursuant to legislative appropriation.



9-1-804. Duties and powers generally; employment of deputy and assistant district attorneys and other necessary personnel.

9-1-804. Duties and powers generally; employment of deputy and assistant district attorneys and other necessary personnel.

(a) In addition to other duties prescribed by law, each district attorney has exclusive jurisdiction to:

(i) Act as prosecutor for the state in all felony, misdemeanor and juvenile court proceedings arising in the counties in his district, and prosecute such cases in the district courts and courts of limited jurisdiction or in other counties upon a change of venue;

(ii) Defend against all petitions for writs of habeas corpus filed in his district by any person charged with or convicted of any public offense in his district. This duty does not extend to petitions filed by inmates of state penal institutions;

(iii) Render assistance as required by the attorney general in the preparation and argument of criminal appeals arising in his district and in the defense of petitions for habeas corpus filed by inmates in state institutions arising from alleged deprivation of rights at the time of or prior to conviction;

(iv) Appear before any judge in the preliminary examination of persons charged with any offense in his district;

(v) Appear at all inquests held by any coroner in his district;

(vi) Appear at all sessions of any grand jury convened in any county within his district.

(b) Each district attorney shall employ and assign to each county in the judicial district at least one (1) of the following to serve at his pleasure: a deputy district attorney, an assistant district attorney or a part-time assistant district attorney. The deputy, assistant or part-time assistant district attorney assigned to a county shall reside in the county and be a resident of Wyoming and his primary responsibility shall be to matters arising in the county.

(c) Subject to the rules of the Wyoming personnel division as to compensation, and as is authorized by the approved budget, each district attorney may employ administrative and clerical personnel necessary for the proper and efficient operation of his office. Such personnel shall serve at the pleasure of the district attorney.



9-1-805. Substitute where conflict of interest or refusal to act.

9-1-805. Substitute where conflict of interest or refusal to act.

When the district attorney is interested or refuses to act in a prosecution, the court may direct or permit any member of the bar to act in the district attorney's place.



9-1-806. Deputy district attorneys; appointment; term; qualifications; full-time; private practice prohibited; exception; salary.

9-1-806. Deputy district attorneys; appointment; term; qualifications; full-time; private practice prohibited; exception; salary.

(a) As is authorized by the approved budget, each district attorney may employ deputy district attorneys to serve at his pleasure as needed to properly discharge the duties of his office in addition to deputy district attorneys assigned to counties. Each deputy district attorney shall have been a licensed attorney for at least one (1) year and a member in good standing of the Wyoming state bar immediately prior to his employment as deputy district attorney.

(b) Each deputy district attorney shall devote full time to the performance of his duties and shall not engage in any private practice except to complete business pending at the time of his appointment if not in conflict with the duties of his office.

(c) Deputy district attorneys shall receive an annual salary as determined by the Wyoming personnel division.



9-1-807. Assistant district attorneys; appointment; term; qualifications; full-time; private practice prohibited; exception; salary; part-time; qualifications and salary thereof.

9-1-807. Assistant district attorneys; appointment; term; qualifications; full-time; private practice prohibited; exception; salary; part-time; qualifications and salary thereof.

(a) As is authorized by the approved budget, each district attorney may employ assistant district attorneys to serve at his pleasure as needed to properly discharge the duties of his office in addition to assistant district attorneys assigned to counties. Each assistant district attorney shall be a member in good standing of the Wyoming state bar and shall act under the direction of the district attorney and his deputies.

(b) Each full-time assistant district attorney shall devote full time to the performance of his duties and shall not engage in any private practice except to complete business pending at the time of his appointment if not in conflict with the duties of his office.

(c) Full-time assistant district attorneys shall receive an annual salary as determined by the Wyoming personnel division.

(d) Assistant district attorneys who serve in less than a full-time capacity shall be members in good standing of the Wyoming bar and shall act under the direction of the district attorney and his deputies. Part-time assistant district attorneys shall be compensated for services performed in an amount proportionate to the salary allowed for full-time services.



9-1-808. Deputy and assistant district attorneys; powers and duties.

9-1-808. Deputy and assistant district attorneys; powers and duties.

Each deputy and assistant district attorney, under the direction and control of the district attorney, has the same powers and duties as the district attorney by whom he was appointed, except that all acts shall be done in the name of the district attorney.



9-1-809. Per diem and travel expenses.

9-1-809. Per diem and travel expenses.

Each district attorney, deputy district attorney, assistant district attorney or member of a district attorney's staff while traveling on official business shall receive per diem and travel expenses as provided by law for state employees.



9-1-810. Assistance of county attorneys in criminal matters.

9-1-810. Assistance of county attorneys in criminal matters.

Each district attorney may request the assistance of the county attorneys in his district in the preparation, prosecution and argument of criminal matters arising in any county within his district and each county attorney shall render aid and assistance as requested by the district attorney.



9-1-811. Provision of office space.

9-1-811. Provision of office space.

Each board of county commissioners shall provide suitable office space for the use of the district attorney to properly conduct the business of his office.






ARTICLE 9 - STATE ENGINEER

9-1-901. Qualifications.

9-1-901. Qualifications.

The state engineer shall have theoretical knowledge and practical and managerial skill and experience which fits him for the position and shall have at least two (2) years of engineering practice and experience in the state and shall be a registered professional engineer.



9-1-902. Duties and powers; representation of state at proceedings relating to water or water use.

9-1-902. Duties and powers; representation of state at proceedings relating to water or water use.

(a) The state engineer shall:

(i) Measure and calculate the discharge of streams, from which water is taken for beneficial purposes, commencing work upon those streams most used for irrigation or other beneficial purposes;

(ii) Collect facts and make surveys to determine the most suitable location for constructing works for utilizing the water of the state and to ascertain the location of the lands best suited for irrigation;

(iii) Examine reservoir sites;

(iv) Include in his reports all the facts ascertained by the surveys and examinations, including, wherever practicable, estimates of the cost of proposed irrigation works and of the improvement of reservoir sites;

(v) Know the waterways of the state, and the needs of the state as to irrigation matters;

(vi) Suggest to the governor the amendment or enactment of laws to benefit the state; and

(vii) Keep in his office complete records of his work, observations and calculations, all of which shall be the property of the state.

(b) The state engineer may appear and represent the state of Wyoming in any proceeding or hearing concerning or relating to water or its use, including congressional hearings and hearings before any department, bureau or agency of the United States or of any state.



9-1-903. Repealed by Laws 1989, ch. 94, 2.

9-1-903. Repealed by Laws 1989, ch. 94, 2.



9-1-904. Collection of fees.

9-1-904. Collection of fees.

(a) The state engineer shall specify by rule and regulation and receive the following nonrefundable fees which shall be collected in advance:

(i) For recording any water right instrument or certificate not otherwise specifically provided for, a reasonable fee not to exceed ten dollars ($10.00) per page;

(ii) For making copies of any document recorded or filed in the state engineer's office, a reasonable fee shall be assessed not to exceed ten dollars ($10.00) per page;

(iii) A reasonable fee not to exceed the amount shown shall accompany applications for appropriations for the direct use of the natural unstored flow of water from any surface water source except groundwater as follows:

(A) If water is to be used only for stock or domestic purposes - fifty dollars ($50.00);

(B) Water used for all other purposes - one hundred dollars ($100.00).

(iv) A reasonable fee not to exceed the amount specified shall accompany applications for the storage of water as follows:

(A) For reservoirs twenty (20) acre-feet or less - fifty dollars ($50.00) each;

(B) For reservoirs greater than twenty (20) acre-feet but less than one hundred (100) acre-feet - one hundred dollars ($100.00) each;

(C) For all other reservoirs - two hundred fifty dollars ($250.00) each;

(D) Secondary supply applications - one hundred dollars ($100.00) each;

(E) Reservoir supply ditch applications - one hundred dollars ($100.00) each.

(v) A reasonable fee not to exceed the amount specified shall accompany groundwater applications:

(A) Domestic or stock wells, twenty-five gallons per minute (25 g.p.m.) or less, - fifty dollars (50.00);

(B) Monitor wells - no fee required;

(C) Repealed by Laws 1993, ch. 146, 4.

(D) All other wells or groundwater developments - one hundred dollars ($100.00).

(vi) A reasonable fee not to exceed the amounts shown shall accompany all safety of dams plan reviews required or submitted in accordance with W.S. 41-3-308 as follows:

(A) For dams more than twenty (20) feet but less than forty (40) feet in height or with a capacity of fifty (50) acre-feet or more but less than one hundred (100) acre-feet - one hundred dollars ($100.00) each;

(B) For dams forty (40) feet in height or more or with a capacity of one hundred (100) acre-feet or more - two hundred fifty dollars ($250.00) each.

(vii) Reasonable fees for computer and other technical services related to providing water resources information.

(b) The state engineer shall specify by rule and regulation an amount not to exceed fifty dollars ($50.00) of the fees collected for each application for a permit under subparagraphs (a)(v)(A) and (D) of this section to be deposited into the account created under W.S. 33-42-116 for wells which require the use of a licensed well driller pursuant to W.S. 33-42-103.



9-1-905. Weather modification; legislative declarations.

9-1-905. Weather modification; legislative declarations.

(a) It is hereby declared that:

(i) The state of Wyoming claims its sovereign right to the use for its residents and best interests of the moisture contained in the clouds and atmosphere within its sovereign state boundaries;

(ii) Although little is known regarding artificial weather modification, research and experimentation shall be encouraged;

(iii) Although the ultimate use of modification methods is speculative, the application of such methods should have proper safeguards and provide sufficient data to protect life, property and public interest.



9-1-906. Weather modification defined; duty of state engineer to gather information relative to experiments in state.

9-1-906. Weather modification defined; duty of state engineer to gather information relative to experiments in state.

The state engineer shall procure, compile and evaluate information relative to weather modification experiments and activities within the state boundaries. The term "weather modification" means attempting to change or control any of the weather phenomena by chemical, mechanical or physical methods.



9-1-907. Weather modification; permit required; issuance; duration; fee; report of activities; penalties for noncompliance.

9-1-907. Weather modification; permit required; issuance; duration; fee; report of activities; penalties for noncompliance.

(a) It is unlawful for anyone to engage in weather modification activities except by permit prescribed and issued by the state engineer.

(b) A separate permit shall be issued for each experiment or activity. Permits are revocable by the state engineer. Permits are to be issued for one (1) year from October 1 of one year to September 30 of the following year. A fee not to exceed one hundred dollars ($100.00) shall be charged for each permit issued or renewed. Fees received by the state engineer shall be deposited with the state treasurer to be placed into the general fund. A permit shall be issued only to a person who can demonstrate to the state engineer's satisfaction that he has adequate qualifications in the atmospheric sciences. The state engineer shall promulgate rules and regulations necessary to implement this act.

(c) The state engineer shall demand and receive a written report, in such manner as he shall provide, covering each separate experiment or activity for which a permit is issued.

(d) Any person engaging in a weather modification experiment without a permit is guilty of a misdemeanor and upon conviction is subject to a fine not to exceed five thousand dollars ($5,000.00) or by imprisonment for not more than ninety (90) days.



9-1-908. Weather modification; authority to receive and expend funds; purposes.

9-1-908. Weather modification; authority to receive and expend funds; purposes.

The state engineer is authorized to receive in the name of the state any funds offered or available from any source, and to expend such funds for the expenses of administering this act and for the encouragement of experimentation in weather modification by the University of Wyoming or any other appropriate state or public agency, either by direct grant, by contract or other cooperative means.



9-1-909. Weather modification; state not liable for activities of private persons or groups.

9-1-909. Weather modification; state not liable for activities of private persons or groups.

Nothing in W.S. 9-1-905 through 9-1-909 shall be construed to impose or accept any liability or responsibility on the part of the state, the board, or any state officials or employees, for any weather modification activities of any private person or group, nor to affect in any way any contractual, tortious, or other legal rights, duties or liabilities between any private persons or groups.









CHAPTER 2 - AGENCIES, BOARDS, COMMISSIONS AND DEPARTMENTSGENERALLY

ARTICLE 1 - DEPARTMENT OF HEALTH

9-2-101. Creation; definitions; divisions.

9-2-101. Creation; definitions; divisions.

(a) The department of health is created.

(b) As used in W.S. 9-2-101 through 9-2-108:

(i) "Department" means the department of health;

(ii) "Director" means the director of the department.

(c) The department is the successor to the board and department of health.

(d) Repealed by Laws 1991, ch. 221, 3.

(e) The department consists of the director who is the chief administrative officer and such divisions as the director may create.

(f) The director shall appoint and prescribe the duties of officers of the institutions in title 25 under the direct authority and control of the department.



9-2-102. Department of health; duties and responsibilities; state grants.

9-2-102. Department of health; duties and responsibilities; state grants.

(a) The department of health is the state mental health authority, the developmental disabilities authority and the substance abuse authority. The department through its divisions has the following duties and responsibilities to:

(i) Administer comprehensive state programs for mental health, developmental disabilities and substance abuse services;

(ii) Provide a coordinated network of programs and facilities offering the following services to persons afflicted with mental illness or developmental disabilities or for substance abuse: diagnosis, treatment, education, care, training, community living, habilitation and rehabilitation;

(iii) Establish minimum standards and approve policies and procedures for the establishment and operation of community-based mental health, substance abuse and developmental disabilities programs receiving state support. The department through its mental health division and its substance abuse division shall annually withhold not less than five percent (5%) of all amounts provided in each contract with a community-based mental health, substance abuse or drug court program or provider and shall not release the funds withheld to the individual program or provider until the respective division and the individual program or provider enter into a written agreement that provides for performance and outcome measures. If the respective division and an individual program or provider do not enter into a mutually agreed upon set of performance and outcome measures, the funds withheld under this paragraph shall revert to the budget reserve account at the end of the biennium in which the funds were withheld;

(iv) Establish minimum standards for all mental health, substance abuse and developmental disabilities services supported by state funds;

(v) Establish a statewide suicide prevention program that includes:

(A) A statewide written plan adopted by the department following at least one (1) statewide public meeting of interested persons and entities;

(B) Assistance to local communities in the development and maintenance of suicide prevention coalitions;

(C) Consultation, technical assistance and training to state and local agencies, organizations and professional groups;

(D) Maintenance of a library of suicide prevention materials and information which shall include copies of or links to Cochrane collaboration systematic reviews or other similar sources relevant to this subject;

(E) Collection and dissemination of information regarding best practices for suicide prevention and intervention.

(b) Repealed By Laws 1998, ch. 81, 3.

(c) The program may include state grants based on a formula for state and local participation.

(d) Repealed By Laws 1998, ch. 81, 3.

(e) Repealed by Laws 1984, ch. 31, 2.

(f) Repealed by Laws 1991, ch. 161, 4; ch. 221, 3.

(g) Repealed by Laws 1991, ch. 161, 4; ch. 221, 3.

(h) Repealed by Laws 1991, ch. 161, 4; ch. 221, 3.

(j) Repealed by Laws 1991, ch. 161, 4; ch. 221, 3.

(k) Repealed by Laws 1991, ch. 161, 4; ch. 221, 3.

(m) Repealed by Laws 1991, ch. 161, 4; ch. 221, 3.

(n) Repealed by Laws 1991, ch. 161, 4; ch. 221, 3.



9-2-103. Division administrators; appointment; qualifications; duties; salaries, tenure and removal generally; necessary personnel.

9-2-103. Division administrators; appointment; qualifications; duties; salaries, tenure and removal generally; necessary personnel.

(a) The director shall appoint a separate administrator for the divisions of the department of health and he may discharge the administrators as provided in W.S. 9-2-1706(c)(ii). Appointments under this subsection shall be subject to the following:

(i) The administrator for a division dealing primarily with public health shall:

(A) Have theoretical knowledge and practical and managerial skill and experience which fits him for the position, as determined by the director; and

(B) Repealed By Laws 1998, ch. 20, 2.

(C) Administer a program for the supervision of volunteer physicians who provide medical care, assistance or medical administrative services without charge for the medical services rendered in an eligible program in compliance with rules and regulations promulgated by the department. To qualify as an eligible program, the medical services shall be provided in any hospital, clinic, health care facility or institution owned or operated by the state, University of Wyoming or any local government. A disclosure statement shall be signed in advance by the recipients informing them of the physician's limited liability under the program.

(ii) The administrator for a division dealing primarily with developmental disabilities shall annually on October 1 provide reports by program to the legislature, which reports shall include but not be limited to trend data by fiscal year for:

(A) The number of ongoing and emergency clients served or put on a waiting list for service;

(B) Amounts expended, both total and per client average, for ongoing and emergency client service;

(C) The source of funds for services to newly served clients, whether from excess funding for existing clients, funds appropriated for the waiting list, funds appropriated for emergencies or funds from another source;

(D) The number of clients projected to become eligible for services in the subsequent year who are not already on a waiting list for service;

(E) The number of clients who are expected to transition from one (1) category of service eligibility to another category and their total projected costs based upon the aggregate of each client's individual budgeted amount;

(F) The number of clients who are expected to transition from school district services to department of health services at age twenty-one (21) and their total projected costs based upon the aggregate of each client's individual budgeted amount;

(G) Specific information on funds transferred between programs within developmental disabilities and between programs within developmental disabilities and other programs within the department of health.

(b) Repealed by Laws 1987, ch. 185, 2.

(c) Repealed by Laws 1991, ch. 221, 3.

(d) Where the director meets the qualifications specified in subsections (a) and (e) of this section and so chooses, the director may serve as the state health officer.

(e) The director shall appoint a state health officer who shall be licensed in Wyoming as a physician and who shall carry out the statutory duties and any other duties assigned to him by the director. The state health officer shall:

(i) Answer directly to the director;

(ii) Not be assigned to any division within the department;

(iii) Have support staff to carry out the duties assigned to him.



9-2-104. Allocation, transfer and abolition of powers, duties and functions within department.

9-2-104. Allocation, transfer and abolition of powers, duties and functions within department.

(a) The governor may, after consultation with the director of the department and the departmental advisory council:

(i) Repealed by Laws 1991, ch. 221, 3.

(ii) Designate the department as the single state agency for the administration of state plans for health and medical services, mental health and developmental disabilities, to administer upon such terms as the governor directs.



9-2-105. Office of planning and administration; created; duties and powers of administrator.

9-2-105. Office of planning and administration; created; duties and powers of administrator.

(a) The office of planning and administration is created and shall be under the authority of the director.

(b) The administrator of the office of planning and administration shall:

(i) Coordinate all program administration, including all budget requests, grant applications and plans;

(ii) Advise, consult and cooperate with all departmental agencies, all other state departments, agencies, subdivisions and the federal government;

(iii) Require that all administrators within the department cooperate with the office and report to the office on all matters pertaining to program planning, budgeting and administration; and

(iv) Perform planning as determined by the director.



9-2-106. Duties and powers of director of department.

9-2-106. Duties and powers of director of department.

(a) The director shall:

(i) Consult with the departmental advisory council and establish general policy to be followed in the department in administering programs;

(ii) Disburse and administer all federal funds or other monies allotted to the department;

(iii) Prescribe by rule, order or regulation the conditions under which these monies shall be disbursed and administered;

(iv) Enter into agreements, not inconsistent with the laws of this state, required as conditions precedent to receiving funds or other assistance. Funds appropriated by the legislature for operation of the department shall be used for the specified purposes only, and the director, in accepting funds from any other source, shall not consent to impairment of the department's statutory responsibilities;

(v) Hold hearings, administer oaths, subpoena witnesses and take testimony as provided by the Wyoming Administrative Procedure Act in all matters relating to the exercise and performance of the powers and duties vested in the department;

(vi) With the assistance of the attorney general bring actions in the courts of the state in the name of the department for the enforcement of public health, mental health and medical services laws; and

(vii) Ensure that the department and all of its divisions promulgate reasonable rules and regulations, after consultation with the departmental advisory council and in compliance with the Wyoming Administrative Procedure Act, for the implementation of all state and federal public health, mental health and medical services laws. When promulgating such rules and regulations the director shall assure that the department uses language which focuses on the importance of a person, rather than a person's disability.

(b) Notwithstanding paragraph (a)(iv) of this section, the director may use funds appropriated by the legislature for the operation of the department to pay health or medical insurance premiums for any resident of Wyoming upon a determination by the director or his designee that:

(i) Due to an injury or illness, the person or his family is or may become unable to pay health or medical insurance premiums;

(ii) The person is or may become eligible for medical services which would be paid for by the state; and

(iii) Payment of the premiums may be less expensive for the state than payment of the medical services.

(c) Health or medical insurance premiums paid for in accordance with subsection (b) of this section shall be reviewed periodically to ensure payment of the premiums does not exceed the cost for provision of medical services. The authority granted under subsection (b) of this section shall terminate effective June 30, 1996.

(d) The director may authorize the Wyoming life resource center, the Wyoming state hospital, the Wyoming pioneer home, the veterans' home of Wyoming and the Wyoming retirement center to provide services to persons with conditions other than those specified in the provisions governing those state institutions in title 25 of the Wyoming statutes when the director determines that there is a need for such services, that the services can be provided effectively by the institution, that the services shall be delivered in a manner that assures the safety of all individuals served by the institution and the services provided are statutorily authorized for any of these institutions, the service needs are similar to those authorized for any of these institutions or the services are necessary to protect the public health and safety. The director shall promulgate rules and regulations and policies and procedures necessary to implement this subsection. Nothing in this subsection shall be construed to authorize the director to eliminate services that are otherwise required by statute.



9-2-107. Division advisory councils; appointment; departmental advisory council; created; term; composition; meetings; removal of members; selection of officers; vacancies; expenses.

9-2-107. Division advisory councils; appointment; departmental advisory council; created; term; composition; meetings; removal of members; selection of officers; vacancies; expenses.

(a) The director may appoint an advisory council, each of which shall consist of not more than ten (10) members unless otherwise required by law or good practice, to each of the divisions of the department.

(i) Repealed by Laws 1990, ch. 63, 3; 1991, ch. 221, 3.

(ii) Repealed by Laws 1991, ch. 221, 3.

(iii) Repealed by Laws 1991, ch. 221, 3.

(iv) Repealed by Laws 1991, ch. 221, 3.

(b) There is created within the department an advisory council of not more than eleven (11) members appointed by the governor. Each member shall serve a two (2) year term. The council shall be composed of:

(i) One (1) member of the senate appointed by the president of the senate;

(ii) One (1) member of the house of representatives appointed by the speaker of the house of representatives;

(iii) Repealed by Laws 1991, ch. 221, 3.

(iv) One (1) member recommended by each of the divisional councils within the department;

(v) Repealed by Laws 1991, ch. 221, 3.

(vi) Up to four (4) members at large.

(c) Repealed by Laws 1991, ch. 221, 3.

(d) The departmental advisory council shall meet at least two (2) times each year.

(e) The governor may remove any member of the departmental advisory council as provided in W.S. 9-1-202.

(f) At the first meeting of the departmental advisory council, and annually thereafter when new appointments are made, a chairman, vice-chairman and secretary shall be selected from among the membership by vote of the council members.

(g) Any vacancy caused by the death, removal, resignation or disqualification of any appointed member of the departmental advisory council shall be filled by the governor appointing a successor.

(h) Members of the departmental advisory council shall not receive compensation for their services, but when actually engaged in the performance of their duties, they shall receive travel expenses, per diem and mileage expenses in the same manner and amount as employees of the state.



9-2-108. Director of department; appointment; removal; duties.

9-2-108. Director of department; appointment; removal; duties.

(a) With the advice and consent of the senate the governor shall appoint a director for the department who shall serve under the direction of the governor and who may be removed by the governor as provided in W.S. 9-1-202.

(b) The director shall:

(i) Manage and supervise the department;

(ii) Repealed By Laws 1999, ch. 149, 1.

(c) Appointments and terms under this section shall be in accordance with W.S. 28-12-101 through 28-12-103.



9-2-109. Vocational rehabilitation; definitions.

9-2-109. Vocational rehabilitation; definitions.

(a) As used in W.S. 9-2-109 through 9-2-115:

(i) "Division" means the staff within the department of workforce services who administer vocational rehabilitation programs and provide vocational rehabilitation services;

(ii) "Eligible" means a certification that:

(A) The individual has a physical or mental impairment which constitutes or results in a substantial impediment to employment of the individual;

(B) Vocational rehabilitation services may reasonably be expected to benefit the individual in terms of an employment outcome; and

(C) The individual requires vocational rehabilitation services to prepare for, secure, retain or regain employment.

(iii) "Individual with a significant disability" means an individual:

(A) Who has a severe physical or mental disability which seriously limits one (1) or more functional capacities in terms of an employment outcome;

(B) Whose vocational rehabilitation can be expected to require multiple vocational rehabilitation services over an extended period of time; and

(C) Who has one (1) or more physical or mental disabilities resulting from amputation, arthritis, autism, blindness, burn injury, cancer, cerebral palsy, cystic fibrosis, deafness, head injury, heart disease, hemiplegia, hemophilia, respiratory or pulmonary dysfunction, intellectual disability, mental illness, multiple sclerosis, muscular dystrophy, musculoskeletal disorders, neurological disorders (including stroke and epilepsy), paraplegia, quadriplegia and other spinal cord conditions, sickle cell anemia, specific learning disability, end stage renal disease or another disability or combination of disabilities determined on the basis of an assessment for determining eligibility and vocational rehabilitation needs to cause comparable substantial functional limitation.

(iv) "This act" means W.S. 9-2-109 through 9-2-115.



9-2-110. Division of vocational rehabilitation; administrative duties.

9-2-110. Division of vocational rehabilitation; administrative duties.

(a) This act shall be administered by the division. In administering this act, the division shall:

(i) Make regulations necessary to implement this act;

(ii) Certify for disbursement funds available for the purposes of this act.



9-2-111. Division of vocational rehabilitation; provision of authorized services; related powers.

9-2-111. Division of vocational rehabilitation; provision of authorized services; related powers.

(a) Except as otherwise provided by law, the division shall provide the services authorized by this act to eligible individuals with disabilities. The division may:

(i) Cooperate with other departments, agencies and institutions, both public and private, in providing the services authorized by this act to individuals with disabilities;

(ii) Enter into reciprocal agreements with other states to provide for the services authorized by this act to residents of the contracting states;

(iii) Establish and operate rehabilitation facilities and workshops and make grants to public and nonprofit organizations for those purposes;

(iv) Supervise the operation of small businesses established pursuant to this act to be conducted by eligible individuals with disabilities;

(v) Provide training and instruction, including establishing and maintaining research fellowships and traineeships with stipends and allowances, in matters relating to vocational rehabilitation;

(vi) Establish new vending machine sites on any state owned public property, except as provided in subsection (b) of this section, in cooperation with the administrator or governing body in charge of the public property;

(vii) Bid out all vending machine sites located on any state owned public property, except as provided in subsection (b) of this section. Vending machines currently located on public property and under a written contract with a specific renewal or termination date will not be affected by this section until the renewal or termination date;

(viii) Enter into contracts with vendors for the installation and operation of vending machine sites on any state owned public property, except as provided in subsection (b) of this section. These contracts shall include a provision for the payment of commissions to the division based on gross revenues from the vending machines. These commissions shall be placed in an account which shall be used for the establishment and administration of small businesses created under this act. The division may assign a portion of the commissions to operators of small businesses created under this act for the maintenance of their income;

(ix) Promulgate rules and regulations to provide:

(A) Definitions to include the terms "contract bid preference," "small businesses," "public property" and "vending machine sites";

(B) Methods for determining the contract bid preference eligibility under W.S. 9-2-115;

(C) Methods of recovering the cost of establishing small businesses and maintaining equipment;

(D) Methods for determining the portion of commissions to be assigned to small business operators for the maintenance of their income.

(x) Encourage the establishment of vending machine sites and small businesses on privately owned or controlled property.

(b) The provisions of this act shall not apply to state owned public property included in W.S. 36-8-1001 through 36-8-1002 or state owned public property used to conduct the state fair or the Wyoming pioneer memorial museum under W.S. 11-10-101 through 11-10-114 or the University of Wyoming or Wyoming community colleges.



9-2-112. Division of vocational rehabilitation; cooperation with federal government in providing services to individuals with disabilities.

9-2-112. Division of vocational rehabilitation; cooperation with federal government in providing services to individuals with disabilities.

(a) The division shall cooperate with the federal government in implementing federal statutes pertaining to the purposes of this act, including the licensing of blind persons or other individuals with disabilities to operate small businesses on federal property. The division may adopt methods of administration necessary for the proper and efficient operation of agreements with the federal government and to secure the full benefits of the federal statutes.

(b) Upon designation by the governor, the division may perform functions and services for the federal government relating to individuals with a physical or mental disability other than those described in subsection (a) of this section.



9-2-113. Division of vocational rehabilitation; federal and state funds; custody and disbursement by state treasurer; gifts.

9-2-113. Division of vocational rehabilitation; federal and state funds; custody and disbursement by state treasurer; gifts.

(a) The state treasurer is the custodian of all funds received from the federal government for vocational rehabilitation or to implement any agreements authorized by this act. The state treasurer shall disburse federal and state funds available for those purposes upon certification by the division.

(b) The division may accept and use gifts for carrying out the purposes of this act. The gifts may be held, invested, reinvested and used in accordance with the conditions of the gift.



9-2-114. Division of vocational rehabilitation; services; persons eligible; extent provided at public cost; regulation as to selection of persons to be benefited; right to benefit not transferable.

9-2-114. Division of vocational rehabilitation; services; persons eligible; extent provided at public cost; regulation as to selection of persons to be benefited; right to benefit not transferable.

(a) Vocational rehabilitation services shall be provided to eligible residents with disabilities and to other individuals with disabilities who are eligible under an agreement with another state or the federal government.

(b) Goods or services shall be provided at public cost only to the extent that the individual with disabilities requires financial assistance with respect thereto. However, the following services may be provided at public cost:

(i) Diagnostic and related services, including transportation, required for the determination of eligibility for service and of the nature and scope of the services to be provided;

(ii) Guidance; and

(iii) Job related services, including job search and placement, job retention services and follow-up services.

(c) If vocational rehabilitation services cannot be provided to all eligible individuals with disabilities, the division shall adopt, by regulation, a method for selecting those to whom services will be provided.

(d) The right of any individual to any benefit under this act is not transferable or assignable at law or in equity.



9-2-115. Division of vocational rehabilitation; preference given to eligible individuals with disabilities in operating small businesses on public property; new construction and remodeling; effect of preference on existing small businesses.

9-2-115. Division of vocational rehabilitation; preference given to eligible individuals with disabilities in operating small businesses on public property; new construction and remodeling; effect of preference on existing small businesses.

(a) Individuals with disabilities determined to be eligible by the division shall be given a contract bid preference on small contracts, where the small business was established pursuant to this act. The contract bid preference shall apply to small businesses on either public or private property which were established pursuant to this act.

(b) The administrator or governing body in charge of any public property, in cooperation with the division may construct a new facility or remodel a preexisting facility to accommodate a small business established pursuant to this act.

(c) The contract bid preference granted by this section does not affect the rights of persons currently operating a small business on public property and under a written contract with a specific renewal or termination date, until the renewal or termination date. After the renewal or termination date, the division shall bid out the small business contract and apply contract bid preferences where applicable.



9-2-116. Legislative findings; purposes.

9-2-116. Legislative findings; purposes.

The legislature finds that a shortage of primary care physicians and allied health providers exists in the state of Wyoming which limits the availability of adequate health care services for the citizens of the state who live in rural areas. The legislature further finds that the number of qualified physicians and allied health care providers can be increased to enhance the provision of rural health care services by the adoption of incentives to attract more primary care physicians and allied health care providers to communities experiencing these shortages. The legislature therefore enacts the Rural Health Care Act of 1993 to create an office of rural health care and to create a loan repayment program to repay education loans of primary care physicians and allied health care providers who practice for specified periods of time in designated communities which are experiencing shortages.



9-2-117. Office of rural health care created; duties.

9-2-117. Office of rural health care created; duties.

(a) The office of rural health care is created within the department of health. The office shall:

(i) Serve as a clearinghouse for information on primary health care services in communities and rural areas of Wyoming and provide for dissemination of information by appropriate means to interested citizens of the state;

(ii) Provide technical assistance and consultation services to communities and rural areas, including hospitals located in these communities and rural areas, and thereby assist citizens' groups, local officials and health professionals to:

(A) Recruit and retain health care professionals and support personnel as required;

(B) Assess health care needs and priorities of families living in rural areas;

(C) Identify sources of funding and programming, including information on rural health care districts and the best beginnings program in Albany county;

(D) Establish strong working relationships with health care professionals throughout the state;

(E) Encourage the development of risk management programs;

(F) Assist in the development of rural health clinics;

(G) Design and implement programs enhancing state primary care services and state health promotion and disease prevention efforts.

(iii) Contract, if necessary, with other entities to carry out duties prescribed under this section, and to conduct an active and ongoing recruitment program for physicians and other health care professionals and to engage in the following activities:

(A) Assist communities in their effort to recruit and retain physicians and other health care professionals;

(B) Assist communities in the contact and evaluation of potential candidates;

(C) Conduct community studies to ascertain viable support for health care professionals;

(D) Assist physicians and other health care professionals and their families to find communities that will meet their needs and expectations;

(E) Maintain close liaison with government and private sources of health care providers;

(F) Assess the availability of nurse practitioners and physician assistants in the state and in coordination with other appropriate organizations, determine additional training needs for these health care professionals;

(G) Facilitate incorporation of mid-level providers into the state health delivery system.

(iv) Develop a consortium of state agencies, private health organizations, professional and community organizations in a continuing effort to improve needed rural, primary care and other health care services for the people of Wyoming;

(v) Administer the loan repayment programs created by W.S. 9-2-118 and 9-2-119;

(vi) In collaboration with the state health officer and the state chief information officer, represent the department of health in a consortium of state agencies, private health organizations and professional and community organizations to facilitate the operations of a statewide interoperable telemedicine/telehealth network using existing internet protocol based communication and videoconferencing infrastructure and telecommunication services to the extent possible. The consortium shall:

(A) Consist of members appointed by the director of the department of health, to include the Wyoming chief information officer or the officer's designee;

(B) Coordinate the development and promotion of statewide standards for an interoperable telemedicine/telehealth network and, where applicable, promote definitions and standards for statewide electronic health transactions;

(C) Promote and conduct education programs that inform network users that information communicated through the use of telemedicine/telehealth shall conform with state and federal privacy and security laws and information security programs established by the state chief information officer;

(D) Have the authority to seek funds for consortium operation and contract as needed to carry out its responsibilities.

(vii) In collaboration with the state health officer and the state chief information officer or their designees, coordinate with appropriate state agencies to establish incentives to implement, promote and facilitate the voluntary exchange of secure telemedicine/telehealth network information between and among individuals, entities and agencies that are providing and paying for services authorized under the Medicaid program, in conformity with rules adopted by the state chief information officer;

(viii) In collaboration with the state health officer and the state chief information officer or their designees, develop and promote a common direction for a statewide interoperable telemedicine/telehealth network among state agencies, in conformity with rules adopted by the department of enterprise technology services.



9-2-118. Physician and dentist loan repayment program.

9-2-118. Physician and dentist loan repayment program.

(a) The department is authorized to enter into agreements with physicians and dentists who have graduated from accredited residency programs to provide health care in this state. The agreements shall:

(i) Provide for the physician or dentist to practice medicine in a community of the state from among a list of communities developed by the department. A physician or dentist shall agree to provide medical care for the period of the contract in underserved areas of the state and shall accept patients qualified under the Medical Assistance and Services Act, Title XVIII of the federal Social Security Act and the child health insurance program who seek medical care which the physician or dentist is qualified to provide;

(ii) Provide that the physician or dentist shall be repaid up to one hundred percent (100%) of the amount of outstanding educational loans the physician or dentist has acquired as a direct result of undergraduate or postgraduate educational training directly related to providing medical or dental services, not to exceed thirty thousand dollars ($30,000.00) per year, in exchange for practicing his profession under the terms of this section;

(iii) Require the physician or dentist to practice for a minimum of three (3) years under the agreement;

(iv) Repealed by Laws 2005, ch. 148, 2.

(v) Contain other provisions the department deems necessary or appropriate to accomplish the purposes of this section.

(b) The department, in consultation with the appropriate licensing board and professional association, shall promulgate rules necessary to carry out the purposes of this section. In carrying out this section the department shall assess health care needs of the state by geographic areas and practice specialties and shall prioritize and enter into agreements under this section accordingly.

(c) The department may vary the terms of each agreement in accordance with this section based upon the community and the number of the physician's or dentist's patients whose cost of care is reimbursed under Title XVIII of the federal Social Security Act, the child health insurance program or the Wyoming Medical Assistance and Services Act.

(d) Repealed By Laws 2008, Ch. 121, 3.



9-2-119. Allied health care provider loan repayment program.

9-2-119. Allied health care provider loan repayment program.

(a) The department is authorized to enter into agreements with health care providers licensed or certified to provide health care services in this state including, but not limited to, hospital, medical, surgical, dental, vision, nursing, radiology, mental health, speech language pathology and pharmaceutical services. The agreements shall:

(i) Require the health care provider to provide health care services in a community of the state from among a list of communities developed by the department. A health care provider shall agree to provide medical care for the period of the contract in underserved areas of the state and shall accept patients qualified under the Medical Assistance and Services Act, Title XVIII of the federal Social Security Act and the child health insurance program who seek medical care which the health care provider is qualified to provide;

(ii) Provide that the health care provider shall be repaid up to one hundred percent (100%) of the amount of outstanding educational loans the provider has acquired as a direct result of undergraduate or postgraduate educational training directly related to providing medical services, not to exceed ten thousand dollars ($10,000.00) per year, in exchange for practicing under the terms of this section;

(iii) Require the health care provider to agree to provide health care services for a minimum of three (3) years under the agreement;

(iv) Repealed By Laws 2005, ch. 148, 2.

(v) Contain other provisions the department deems necessary or appropriate to accomplish the purposes of this section.

(b) The department, in consultation with the appropriate licensing board and professional association, shall promulgate rules necessary to carry out the purposes of this section. In carrying out this section the department shall assess health care needs of the state by geographic areas and particular health care services required and shall prioritize and enter into agreements under this section accordingly.

(c) The department may vary the terms of each agreement in accordance with this section based upon the community and the number of the health care provider's patients whose cost of care is reimbursed under Title XVIII of the federal Social Security Act, the child health insurance program or the Wyoming Medical Assistance and Services Act.

(d) Repealed by Laws 2006, ch. 118 2.

(e) In selecting health care providers for agreements pursuant to this section, the department shall give priority when practical to qualified graduates of the University of Wyoming or a Wyoming community college.



9-2-120. Renumbered as 9-4-1203 by Laws 2000, Ch. 52, 2.

9-2-120. Renumbered as 9-4-1203 by Laws 2000, Ch. 52, 2.



9-2-121. Renumbered as 9-4-1204 by Laws 2000, Ch. 78, 1.

9-2-121. Renumbered as 9-4-1204 by Laws 2000, Ch. 78, 1.



9-2-122. Substance abuse control plan.

9-2-122. Substance abuse control plan.

(a) The department of health shall develop a detailed, comprehensive substance abuse control plan for prevention, early intervention and treatment designed to curb alcohol and controlled substance abuse in the state of Wyoming.

(b) The department of health or contractor shall work, to the greatest extent feasible, in collaboration with the University of Wyoming statistical analysis center in determining appropriate data regarding early warning signs of substance abuse.

(c) The plan shall also recommend how the services of schools, community mental health centers, social service providers, local health care providers, law enforcement, corrections and any other entities presently available in the state of Wyoming can better serve the state in responding to substance abuse problems. The substance abuse control plan should decrease the potential overlapping of these services while maintaining a collaborative effort among state and local governmental entities and other organizations to assure maximum leveraging of resources, including people and money. The plan should identify and address the filling of gaps in the continuum of needed services. The substance abuse control plan shall also include recommendations to the executive, legislative and judicial branches of the state of Wyoming regarding programs and funding determinations which those entities may make.

(d) Repealed By Laws 2008, Ch. 44, 2.



9-2-123. Wyoming investment in nursing loan and grant program; eligibility criteria; procedures.

9-2-123. Wyoming investment in nursing loan and grant program; eligibility criteria; procedures.

(a) There is created the Wyoming investment in nursing program administered by the Wyoming community college commission created under W.S. 21-18-201. The program shall be known as the WYIN program. Applicants shall be residents of this state or graduates of a Wyoming high school and may apply for loans from the WYIN program in accordance with this section.

(b) To qualify for a loan under the WYIN program, the applicant shall first:

(i) Be accepted into a nursing education program at a Wyoming community college, the University of Wyoming, or, in the case of a candidate for a doctoral degree, an institution providing the required nursing education courses under contract with the western interstate commission for higher education or in a distance nursing education program at a university that is regionally accredited; and

(ii) Apply for federal financial assistance and any employer-based financial assistance for which the applicant may be eligible. Wyoming community colleges shall allow students who apply for admission into an approved nurse aide training or nursing education program, and who will enroll in fewer than six (6) academic credit hours, to apply for federal financial assistance.

(c) Subject to the availability of funds appropriated for this program, loans under the WYIN program may be granted to applicants enrolled or planning to enroll in nursing education programs as follows:

(i) An applicant who is accepted into a Wyoming licensed practical nurse or registered nursing education program or a baccalaureate degree program in nursing may be eligible for a loan to pay the unmet need, as determined by the Wyoming community college commission or its designee, of attendance at the licensed practical nursing education program or the registered nursing education program leading to an associate's or baccalaureate degree;

(ii) A registered nurse with a baccalaureate degree who holds an unencumbered license with the Wyoming board of nursing, has the equivalent of at least one (1) year of full-time service teaching in a nursing education program in Wyoming as a registered nurse with a baccalaureate degree, with preference given to a registered nurse currently teaching at the University of Wyoming or a Wyoming college, and the registered nurse is accepted into a nursing education program at the University of Wyoming leading to a master's degree in nursing or nursing education may be eligible for a loan to pay the unmet need of attendance, as determined by the Wyoming community college commission or its designee, provided that in order to receive a loan for a master's degree program, the applicant shall agree to repay the loan by teaching at a Wyoming college or the University of Wyoming. If the applicant registered nurse is not accepted into a nursing education program at the University of Wyoming and upon approval of the Wyoming community college commission, the applicant registered nurse may be accepted into an accredited nursing education program at a university located outside of the state. Loans awarded for applicants accepted into programs outside of Wyoming shall not exceed the loan amounts available for programs at the University of Wyoming;

(iii) A registered nurse with a master's degree in nursing who holds an unencumbered license with the Wyoming board of nursing, has the equivalent of at least one (1) year of full-time service teaching in a nursing education program in Wyoming as a registered nurse with a master's degree in nursing and is accepted into a nursing education program at an institution providing the required nursing education courses under contract with the western interstate commission for higher education or in a distance nursing education program at a university that is regionally accredited leading to a doctorate level degree in nursing may be eligible for a loan to pay the unmet need of attendance, as determined by the Wyoming community college commission or its designee, provided that in order to receive a loan for a doctorate level degree program, the applicant shall agree to repay the loan by teaching at the University of Wyoming.

(d) A loan provided under this section shall not exceed the cost of attendance for the approved program, reduced by the amount of any Pell or other federal grant and any employer-based financial assistance received by the applicant.

(e) A recipient of a WYIN loan under this section may repay the loan without cash payment by working in Wyoming as a nurse or nurse educator as provided in subsection (f) of this section. To qualify as repayment under this subsection, and except for graduate students as provided under subsection (q) of this section, work shall be performed within the following time periods which begin with the calendar month following the month in which the student completed the academic program:

(i) If the loan can be repaid with work of two (2) years or less, within three (3) years;

(ii) If the loan can be repaid with work of greater than two (2) years, but no more than four (4) years, within five (5) years;

(iii) If the loan can be repaid with work of greater than four (4) years, within the amount of time the loan could be repaid, plus two (2) years.

(f) Qualified work under subsection (e) of this section shall be credited so that the student's loan balance is reduced on the basis of one (1) year of full-time employment repaying the loan balance for one (1) academic year of full-time enrollment, or twelve thousand dollars ($12,000.00) of the loan, whichever is less. Qualified work shall be credited on a proportional basis.

(g) Any recipient of a WYIN loan who fails:

(i) To complete the academic program for which the loan was provided shall commence cash repayment of the loan no later than forty-five (45) days after the recipient leaves the academic program;

(ii) To obtain employment in the targeted occupation for which the person received the education within ninety (90) days after successfully passing the appropriate certification or licensure examination shall commence cash repayment of the loan within one hundred twenty (120) days after successfully passing the appropriate certification or licensure examination;

(iii) The appropriate certification or licensure examination on the first attempt may retake the examination at the next available opportunity before commencing repayment of the loan. The recipient shall notify the Wyoming community college commission or its contractor of the intent to retake the examination and the date the examination will be taken. Any recipient of a WYIN loan who fails the examination after the second attempt shall commence cash repayment of the loan within forty-five (45) days after receipt of notification of the second failure by the board of nursing. If the recipient of a WYIN loan who fails the examination on the first attempt does not retake the examination at the next available opportunity, cash repayment shall commence within forty-five (45) days after the next available examination is conducted.

(h) Loan repayment options under this section may be deferred for a period not to exceed four (4) years while a loan recipient is serving on full-time active duty with any branch of the military services of the United States.

(j) The Wyoming community college commission shall have the powers and duties specified in W.S. 21-18-202 to implement this section and shall establish terms and conditions of loans issued under this section, including:

(i) Interest rates and loan terms;

(ii) The form and process for loan application, review and award;

(iii) Criteria under which students may be relieved from having to repay loans and interest thereon, in whole or in part, where the requirement to repay would cause undue hardship.

(k) Funding of the loan program established under this section shall be by appropriation of the legislature. The Wyoming community college commission shall transfer approved loan amounts to the University of Wyoming and to Wyoming community colleges at which loan recipients are enrolled. In consultation with the university and affected community colleges, the commission shall establish procedures for transferring loan amounts and for reporting requirements on the expenditure of transferred loan amounts.

(m) Cash repayment of loans and interest thereon shall be credited to the general fund.

(n) The Wyoming community college commission shall annually review the loan program established under this section and report to the governor and the legislature in accordance with W.S. 9-2-1014, regarding program results, funds received and loans issued during the preceding academic year, together with the status of all outstanding loan commitments and repayments under the program.

(o) This program created by this section shall expire effective June 30, 2016.

(p) Notwithstanding subsection (o) of this section:

(i) Any person beginning a nursing education program as authorized by this section shall continue to receive funding for the program so long as the person remains eligible as required by this section;

(ii) Repayment of loans provided under this section shall continue as specified in this section until all loan obligations have been satisfied.

(q) A recipient of a WYIN loan under this section and attending a master's or doctorate nursing level program may begin loan repayment through qualified work as authorized under subsections (e) and (f) of this section concurrently with enrollment in the nursing education program, subject to the following:

(i) If the recipient is enrolled in a master's nursing degree program, the recipient shall perform qualified work for not less that one (1) year following completion of the education program;

(ii) If the recipient is enrolled in a doctorate nursing degree program, the recipient shall perform qualified work for not less than two (2) years following completion of the education program.



9-2-124. Prescription drug consumer information and technical assistance program.

9-2-124. Prescription drug consumer information and technical assistance program.

The prescription drug consumer information and technical assistance program is created within the department of health. The program shall provide Wyoming residents with advice on the prudent use of prescription drugs and how to access government and private prescription drug programs and discounts. The program shall include consultation by licensed pharmacists for individuals with respect to how the individuals may, with the approval of the appropriate prescribing health care professional, avoid dangerous drug interactions and substitute more cost effective drugs for the drugs prescribed.



9-2-125. Client treatment records; confidentiality; limited disclosure permitted; definitions.

9-2-125. Client treatment records; confidentiality; limited disclosure permitted; definitions.

(a) Client registration records and treatment records relating to persons receiving mental health or substance abuse treatment at a treatment facility under contract with the department shall remain confidential, except as provided in this section, W.S. 7-4-201(f), 28-8-107, 28-8-108, 28-8-111 and 35-2-605 through 35-2-617.

(b) The content of any record specified in subsection (a) of this section may be disclosed in accordance with the prior written consent of the person who is the subject of the record, but only to the extent, under the circumstances, and for the purposes as are allowed under the terms of the written consent.

(c) The records specified in subsection (a) of this section shall be provided by the treatment facility or by another division within the department to the mental health division or the substance abuse division for the purpose of determining compliance with state or federal requirements and as necessary to coordinate treatment for mental illness, developmental disabilities, alcoholism or drug abuse.

(d) Treatment records of a person may be released without informed written consent of the patient or his legal representative in the following circumstances:

(i) To an agency as necessary for management or financial audits, or program monitoring and evaluation. Information obtained under this paragraph shall remain confidential and may not be used in a manner that discloses the name or other identifying information about the persons whose records are being released;

(ii) For purposes of research as provided in W.S. 9-2-126. Information obtained under this paragraph shall remain confidential and may not be used in a manner that discloses the name or other identifying information about the persons whose records are being released;

(iii) Within the treatment facility where the client is receiving treatment as necessary for the provision of mental health or substance abuse services;

(iv) To a licensed physician or a licensed health care provider who has determined that the life or health of the client is in danger and that treatment without the information contained in the treatment records could be injurious to the client's health. Disclosure under this paragraph shall be limited to the portions of the records necessary to meet the medical emergency;

(v) To a treatment facility that is to receive the client from another treatment facility. The release of records under this subsection shall be limited to the treatment records required by law and those treatment records as necessary for the provision of mental health and substance abuse services;

(vi) To a correctional facility, the board of parole, a corrections employee or contractor who is responsible for the supervision of a person who is receiving mental health or substance abuse services. Release of records under this paragraph is limited to and as follows:

(A) An evaluation report provided pursuant to a written supervision plan;

(B) The discharge summary, including a record or summary of all somatic treatments, at the termination of any treatment provided as part of the supervision plan;

(C) When a person is returned from a treatment facility to a correctional facility or when a person under the supervision of the department of corrections is receiving mental health or substance abuse services from a treatment facility, the information provided under paragraph (v) of this subsection. Disclosure under this paragraph shall be made to clinical staff only;

(D) Any information necessary to establish or implement changes in the person's treatment plan or the level or kind of supervision as determined by the department of corrections, the contractor or the board of parole. In cases involving a person transferred back to a correctional facility, disclosure under this paragraph shall be made to clinical staff only.

(vii) To the person's legal representative or guardian ad litem, without modification, at any time in order to prepare for involuntary commitment or recommitment proceedings, reexaminations, appeals or other actions relating to detention, admission, commitment or patient's rights;

(viii) Pursuant to lawful search warrant or other order issued by a court.

(e) The department shall develop and maintain an information system to be used by the department and its divisions that includes a tracking method which allows the department and its divisions to identify mental health and substance abuse clients' participation in any mental health or substance abuse services on an immediate basis. The information system shall not include individual client's case history files. Confidentiality of client information shall be maintained to avoid identification of individual clients. The data elements shall be designed to provide information that is needed to measure performance and achieve service outcomes.

(f) Nothing in this section shall be construed to prohibit the compilation and publication of statistical data for use by government or researchers under standards, including standards to assure maintenance of confidentiality, as established by rule and regulation of the department.

(g) As used in W.S. 9-2-125 and 9-2-126:

(i) "Department" means the department of health;

(ii) "Individually identifiable" means that a record contains information which reveals or can likely be associated with the identity of the person or persons to whom the record pertains;

(iii) "Legal representative" means a person legally authorized to give consent for the disclosure of personal records on behalf of a minor or a legally incompetent adult;

(iv) "Registration records" means the records of the department, treatment facilities and other persons providing treatment services under contract with the department which identify persons who are receiving or who at any time have received treatment services for mental illness or substance abuse with monies provided under contract with the department;

(v) "Research" means a planned and systematic sociological, psychological, epidemiological or other scientific investigation carried out by a state agency, by a scientific research professional with a bona fide scientific research organization or by a graduate student currently enrolled in an academic degree curriculum, with an objective to contribute to scientific knowledge, the solution to health problems or the evaluation of public benefit and service programs. "Research" does not include record analysis and data collection that are subjective, do not permit replication and are not designed to yield reliable and valid results;

(vi) "Treatment facility" means any community based program or service provider providing mental health or substance abuse services under contract with the department;

(vii) "Treatment records" means registration, health care and all other records, in any form or medium, concerning persons who are receiving or who at any time have received mental health or substance abuse services from a treatment facility or other persons under contract with the department.



9-2-126. Client treatment records; research; access; disclosure; penalties.

9-2-126. Client treatment records; research; access; disclosure; penalties.

(a) The department may authorize or provide access to or provide copies of an individually identifiable record for research purposes if informed written consent for the disclosure has been given to the department by the person to whom the record pertains or, in the case of minors and legally incompetent adults, the person's legal representative.

(b) The department may authorize or provide access to or provide copies of an individually identifiable record it has in its control or the registration or treatment records of a treatment facility for research purposes without the informed consent of the person to whom the record pertains or the person's legally authorized representative, only if:

(i) The department adopts research review and approval rules including, but not limited to, the requirement that the research organization appoints a standing human research review board competent to review research proposals as to ethical and scientific soundness and the review board determines that the disclosure request has scientific merit and is of importance in terms of the agency's program concerns, that the research purposes cannot be reasonably accomplished without disclosure of the information in individually identifiable form and without waiver of the informed consent of the person to whom the record pertains or the person's legal representative, that disclosure risks have been minimized, and that remaining risks are outweighed by anticipated health, safety or scientific benefits;

(ii) The disclosure does not violate federal law or regulations; and

(iii) The department negotiates with the research organization receiving the records or record information a written and legally binding confidentiality agreement prior to disclosure. The agreement shall:

(A) Establish specific safeguards to assure the continued confidentiality and security of individually identifiable records or record information;

(B) Ensure that the research organization will report or publish research findings and conclusions in a manner that does not permit identification of the person whose record was used for the research. Final research reports or publications shall not include photographs or other visual representations contained in personal records;

(C) Establish that the research professional will destroy the individual identifiers associated with the records or record information as soon as the purposes of the research project have been accomplished and notify the department to this effect in writing;

(D) Prohibit any subsequent disclosure of the records or record information in individually identifiable form except as provided in subsection (c) of this section; and

(E) Provide for the signature of the research professional, of any of the research professional's team members who require access to the information in identified form, and of the department official authorized to approve disclosure of identifiable records or record information for research purposes.

(c) No research professional who has established an individually identifiable research record from record information pursuant to subsection (b) of this section, or who has established a research record from data or information voluntarily provided by a treatment facility under a written confidentiality assurance for the explicit purpose of research, may disclose the record in individually identifiable form unless:

(i) The person to whom the research record pertains or the person's legal representative has given prior informed written consent for the disclosure;

(ii) The research organization reasonably believes that disclosure will prevent or minimize injury to a person and the disclosure is limited to information necessary to protect the person who has been or may be injured, and the research organization reports the disclosure only to the person involved or the person's guardian, the person's physician and the department;

(iii) The research record is disclosed in individually identifiable form for the purposes of auditing or evaluating a research program and:

(A) The audit or evaluation is authorized or required by federal or state law or regulation or is based upon an explicit provision in a research contract, grant or other written research agreement; and

(B) No subsequent disclosure of the research record in individually identifiable form will be made by the auditor or evaluator except as provided in this section; or

(iv) The research record is furnished in compliance with a search warrant or court order, provided that:

(A) The court issues the search warrant or judicial subpoena concerning the research record solely for the purpose of facilitating inquiry into an alleged violation of law by the research organization using the record for a research purpose or by the agency; and

(B) Any research record obtained pursuant to this paragraph and any information directly or indirectly derived from the research record shall remain confidential to the extent possible and shall not be used as evidence in an administrative or judicial proceeding except against the research organization using the record for a research purpose or against the department.

(d) Unauthorized disclosure, whether willful or negligent, by a research organization that has obtained an individually identifiable record or record information from the department or a treatment facility pursuant to subsection (b) of this section is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than ten thousand dollars ($10,000.00), or both. All fines and penalties collected under this section shall be paid to the state treasurer and credited as provided in W.S. 8-1-109. A patient, or in the case of a minor or legally incompetent person, the person's legal representative, may maintain a civil action for damages for unauthorized disclosure of protected health information against any person or entity making such an unauthorized disclosure.

(e) Nothing in W.S. 9-2-125 or 9-2-126 shall require the department to provide client registration records or client treatment records in a format that is not within the technological capabilities of the department at the time the request is made for such records.



9-2-127. Community health centers and rural health clinics; process for grants facilitating capital construction and start up costs; account established; grant criteria.

9-2-127. Community health centers and rural health clinics; process for grants facilitating capital construction and start up costs; account established; grant criteria.

(a) There is created a process for grants facilitating capital construction and start up costs of community health centers and rural health clinics. The process shall be administered by the Wyoming department of health.

(b) The primary care support account is created. The account shall consist of those funds appropriated to the account by the legislature and all monies received from federal grants and other contributions, grants, gifts, transfers, bequests and donations to the account. The account is specifically empowered to accept grants, gifts, transfers, bequests and donations. Funds in the account are continuously appropriated to the department for the purpose of providing grants under subsections (c) and (d) of this section.

(c) The department shall establish by rule and regulation an application procedure and calendar for grants awarded under subsection (d) and adopt other rules as necessary to implement this section.

(d) The department shall provide grants, subject to the following:

(i) Before submission to the department, and following public notice and a hearing, the application shall be approved by the board of county commissioners for the county in which the community health center or rural health clinic is located or proposed to be located;

(ii) Grants may be made to community health centers and rural health clinics for one-time startup costs of a new center or clinic, for existing centers or clinics to expand the population served or initiate new services for existing or new centers or clinics to facilitate compliance with quality criteria. The grants shall be used for capital and start up expenses only and shall not be used for ongoing operating expenses;

(iii) Grants to any one (1) center or clinic shall not exceed one million dollars ($1,000,000.00) of state funds;

(iv) Grant applications shall include evidence of a commitment of local matching funds of at least twenty-five percent (25%) of the state funds grant amount in cash, in kind or both;

(v) Centers or clinics awarded a grant shall provide services to the public regardless of the ability to pay;

(vi) Grant applicants shall provide proof of designation as a rural health clinic or federally qualified community health center; and

(vii) Grants shall be awarded only if the applicant can demonstrate an operating plan that integrates health care services within the entire service community to promote accessibility and quality of care. The plan shall provide for integration enhancement through the use of the Medicare and Medicaid electronic health records program, the small rural hospital improvement program and other similar programs.

(e) A grant recipient under this section shall agree to provide health care services in an underserved community of the state, from among a list of communities developed by the department, for a period of at least three (3) years under the agreement. The recipient shall accept as its first priority and treat without reservation patients qualified under the Medical Assistance and Services Act, Title XVIII of the federal Social Security Act and the child health insurance program who seek medical care which the health care provider is qualified to provide.

(f) The department of health, office of rural health care, shall:

(i) Conduct outreach and education among persons, entities and groups interested in forming a community health center or rural health clinic and submitting a new access point grant application to the United States department of health and human services, health resources and services administration;

(ii) Collect and maintain appropriate data regarding the primary care support program's effect on improvements in community and rural health.

(g) This section is repealed effective June 30, 2017.






ARTICLE 2 - USE OF WATER IN FONTENELLE RESERVOIR

9-2-201. Repealed by Laws 1985, ch. 235, 3.

9-2-201. Repealed by Laws 1985, ch. 235, 3.



9-2-202. Repealed by Laws 1985, ch. 235, 3.

9-2-202. Repealed by Laws 1985, ch. 235, 3.



9-2-203. Repealed by Laws 1985, ch. 235, 3.

9-2-203. Repealed by Laws 1985, ch. 235, 3.



9-2-204. Repealed by Laws 1985, ch. 235, 3.

9-2-204. Repealed by Laws 1985, ch. 235, 3.



9-2-205. Repealed by Laws 1985, ch. 235, 3.

9-2-205. Repealed by Laws 1985, ch. 235, 3.



9-2-206. Repealed by Laws 1985, ch. 235, 3.

9-2-206. Repealed by Laws 1985, ch. 235, 3.



9-2-207. Repealed by Laws 1985, ch. 235, 3.

9-2-207. Repealed by Laws 1985, ch. 235, 3.



9-2-208. Repealed by Laws 1985, ch. 235, 3.

9-2-208. Repealed by Laws 1985, ch. 235, 3.



9-2-209. Repealed by Laws 1985, ch. 235, 3.

9-2-209. Repealed by Laws 1985, ch. 235, 3.



9-2-210. Repealed by Laws 1985, ch. 235, 3.

9-2-210. Repealed by Laws 1985, ch. 235, 3.



9-2-211. Purchase of storage capacity in Fontenelle Reservoir; governor authorized to contract therefor; powers of commission; limitations on negotiation of contracts for water use.

9-2-211. Purchase of storage capacity in Fontenelle Reservoir; governor authorized to contract therefor; powers of commission; limitations on negotiation of contracts for water use.

(a) The governor may negotiate, execute and deliver a contract between the United States of America and the state for the purchase by the state of sixty thousand (60,000) acre-feet of storage capacity in Fontenelle Reservoir with any rights or appurtenances thereto. The total cost of the purchase shall not exceed nine million twenty-six thousand dollars ($9,026,000.00) for capital costs together with funded interest at the rate of two and six hundred thirty-two thousandths percent (2.632%) from December 31, 1968, to the date of the commencement of payments. All costs shall be paid in not more than forty (40) annual installments of principal plus interest at the rate of two and six hundred thirty-two thousandths percent (2.632%) per annum.

(b) If the governor executes a contract under subsection (a) of this section, the water development commission may:

(i) Formulate and develop comprehensive plans for the development, utilization and sale to potential users of the yield of water stored in Fontenelle Reservoir;

(ii) Consult with and advise water users of the availability of the yield of storage water from Fontenelle Reservoir and the most practicable methods of water development and distribution;

(iii) Enter into contracts for furnishing the water yielded from the storage of Fontenelle Reservoir to water users based on their reasonable needs. All contracts for use of the water shall be approved by the governor and the state engineer;

(iv) Set service rates charged for furnishing water from Fontenelle Reservoir. The revenue received from the charges shall be used to repay the contractual obligation of the state to the United States of America for the purchase of the water storage capacity and water rights. The service rates shall be sufficient to pay all costs, including cost of water, interest, operating costs and administration costs and to return to the state an amount equal to the maximum rate of interest then being received by the state on investment of its permanent funds;

(v) File with the state engineer's office contracts negotiated with water users and provide the state engineer with information which will enable him to accurately account for and identify water sold and used pursuant to this section.

(c) The water development commission may negotiate contracts with water users only where the proposed use can be accomplished in a manner which will not injure or impair valid existing water rights.

(d) Repealed by Laws 1989, ch. 268, 6.






ARTICLE 3 - WYOMING TRAVEL COMMISSION

9-2-301. Repealed by Laws 1998, ch. 6, 5.

9-2-301. Repealed by Laws 1998, ch. 6, 5.



9-2-302. Repealed by Laws 1998, ch. 6, 5.

9-2-302. Repealed by Laws 1998, ch. 6, 5.



9-2-303. Repealed by Laws 1998, ch. 6, 5.

9-2-303. Repealed by Laws 1998, ch. 6, 5.



9-2-304. Repealed by Laws 1998, ch. 6, 5.

9-2-304. Repealed by Laws 1998, ch. 6, 5.



9-2-305. Repealed By Laws 1998, ch. 6, 5.

9-2-305. Repealed By Laws 1998, ch. 6, 5.



9-2-306. Renumbered by Laws 1998, ch. 6, 4.

9-2-306. Renumbered by Laws 1998, ch. 6, 4.






ARTICLE 4 - STATE ARCHIVES, MUSEUMS AND HISTORICAL DEPARTMENT

9-2-401. Definitions.

9-2-401. Definitions.

(a) As used in W.S. 9-2-401 through 9-2-415:

(i) Repealed by Laws 1991, ch. 55, 2.

(ii) "Department" means the department of state parks and cultural resources;

(iii) "Director" means the director of the department;

(iv) "Political subdivision" means a county, municipality, special district or other local government entity;

(v) "Public record" includes the original and all copies of any paper, correspondence, form, book, photograph, photostat, film, microfilm, sound recording, map, drawing or other document, regardless of physical form or characteristics, which have been made or received in transacting public business by the state, a political subdivision or an agency of the state.



9-2-402. Repealed by Laws 1991, ch. 55, 2.

9-2-402. Repealed by Laws 1991, ch. 55, 2.



9-2-403. Repealed by Laws 1991, ch. 55, 2.

9-2-403. Repealed by Laws 1991, ch. 55, 2.



9-2-404. Creation of department; director; references to department.

9-2-404. Creation of department; director; references to department.

(a) The state archives, museums and historical sections within the department are created and shall be in the charge of the director. The director is subject to the Wyoming Government Reorganization Act of 1989.

(b) The director shall:

(i) Be a college graduate who has had work in social science and history or has educational and administrative experience satisfactory to the board;

(ii) Perform the duties of the state historian, state archivist and museum curator;

(iii) Have an official seal as director which shall be used to authenticate all official documents, instruments and official acts of the department.

(c) The director may:

(i) Appoint necessary deputies, assistants and employees;

(ii) Acquire by gift, devise, bequest, donation, purchase, lease or otherwise, money, books, manuscripts and other personal property of historical value. He shall hold and own the property in the name of the state and provide for its restoration, care and preservation;

(iii) Sell books, pamphlets, papers, pictures or other material produced by the department;

(iv) Operate sales desks, or contract under terms determined by the board with nonprofit and charitable corporations, to sell materials relevant to the interpretation of museums and historic sites;

(v) Do anything necessary to implement W.S. 9-2-404 through 9-2-415.

(d) The proceeds received from sales authorized in subsection (c) of this section shall be deposited in the general fund of the state.

(e) Any statute or legal or other document which refers to the state archives and historical department means the department of state parks and cultural resources which is the successor agency to state archives, museums and historical department.



9-2-405. Classifications of public records.

9-2-405. Classifications of public records.

(a) Public records shall be classified as follows:

(i) Official public records include:

(A) All original vouchers, receipts and other documents necessary to isolate and prove the validity of every transaction relating to the receipt, use and disposition of all public property and public income from all sources whatsoever;

(B) All agreements and contracts to which the state or any agency or political subdivision thereof is a party;

(C) All fidelity, surety and performance bonds in which the state is a beneficiary;

(D) All claims filed against the state or any agency or political subdivision thereof;

(E) All records or documents required by law to be filed with or kept by any agency of the state; and

(F) All other documents or records determined by the records committee to be official public records.

(ii) Office files and memoranda include:

(A) All records, correspondence, exhibits, books, booklets, drawings, maps, blank forms or documents not defined and classified as official public records;

(B) All duplicate copies of official public records filed with any agency of the state or political subdivision thereof;

(C) All documents and reports made for the internal administration of the office to which they pertain but not required by law to be filed or kept with the agency; and

(D) All other documents or records determined by the records committee to be office files and memoranda.



9-2-406. Director; management of public records.

9-2-406. Director; management of public records.

(a) The director shall properly manage and safely keep all public records in his custody, and administer the state archives. He shall:

(i) Manage the archives of the state;

(ii) Centralize the archives of the state to make them available for reference and scholarship and to insure their proper preservation;

(iii) Inspect, inventory, catalog and arrange retention and transfer schedules on all record files of all state departments and other agencies of state government;

(iv) Maintain and secure all state public records and establish safeguards against unauthorized removal or destruction;

(v) Establish and operate state record centers for preserving, servicing, screening and protecting all state public records which must be preserved temporarily or permanently, but which need not be retained in office space and equipment;

(vi) Gather and disseminate to interested agencies information on all phases of records management and current practices, methods, procedures and devices for efficient and economical management of records;

(vii) Establish and operate a central microfilm division in which all memoranda, writing, entry, print, representation or combination thereof, of any act, transaction, occurrence or event, may be microfilmed. The division shall microfilm public records approved for filming by the head of the office of origin and by the director, and shall establish standards for microfilming. All state departments, agencies and subdivisions of the state government and all counties, municipalities and political subdivisions thereof shall consult with the director prior to microfilming within the departments, agencies or political subdivisions and shall comply with the standards for all microfilming established by the central microfilm division. The central microfilm division may microfilm records which are required to be kept a specified length of time or permanently, or to be destroyed by specific methods or under specific supervision. When records are microfilmed, the microfilm may be substituted for the original documents and retained in lieu of the original documents and the original documents may be destroyed;

(viii) Maintain necessary facilities for the review of records approved for destruction and their economical disposition by sale, shredding or burning, and supervise the destruction of public records.



9-2-407. Director; duties regarding public records in his custody.

9-2-407. Director; duties regarding public records in his custody.

(a) The director shall collect, arrange and make available to the public at reasonable times in his office in original form, copies or microfilm copies or negatives, all records in his custody not restricted by law, including official records of the state and its political subdivisions, of the United States or of foreign nations. He is the legal custodian of all public records in the custody of the Wyoming parks and cultural resources commission.

(b) The director may designate an employee of the department to serve as state archivist who may perform all the duties of the director under this act with respect to state records and archives. The director shall furnish certified copies or photocopies of records in his custody on payment in advance of fees prescribed by the department. Copies of public records transferred pursuant to law from the office of their origin to the custody of the director when certified under seal by the director to be true, complete and correct have the same legal force and effect as evidence as if certified by their original custodian, and shall be admissible in all courts and before all tribunals the same as the originals thereof.

(c) The director has the right of reasonable access to and may examine all public records in Wyoming. He shall examine into and report to the board on their condition. He shall require their custodians to put them in the custody and condition prescribed by law and to secure their custody, the recovery of records belonging to their offices, the delivery of records to their successors in office and the adoption of sound practices relative to the use of durable paper and ink, fireproof filing facilities and photographic processes for recording and copying.



9-2-408. Transfer of public records to archives or other depository agency; transfer of records of uncollectible accounts receivable to department; duties of department thereto.

9-2-408. Transfer of public records to archives or other depository agency; transfer of records of uncollectible accounts receivable to department; duties of department thereto.

(a) All public records, not required in the current operation of the office where they are made or kept, and all records of every public office of the state, agency, commission, committee or any other activity of the state or political subdivisions which are abolished or discontinued, shall be transferred to the state archives or to a recognized supplementary depository agency, selected by the Wyoming parks and cultural resources commission. Any public officer in Wyoming may deliver to the director for preservation and administration records in his custody if the director is willing and able to receive and care for them.

(b) Repealed by Laws 1985, ch. 221, 2.

(c) Repealed by Laws 1985, ch. 221, 2.



9-2-409. Designation of records officer by state departments or agencies; duties.

9-2-409. Designation of records officer by state departments or agencies; duties.

Each department or agency of the state government shall designate a records officer who shall supervise the departmental records program and who shall represent the office in all departmental matters before the records committee. The records officer and the director shall prepare transfer schedules for the transfer of public records to the records centers or to the archives.



9-2-410. Records as property of state; delivery by outgoing officials and employees to successors; management and disposition thereof.

9-2-410. Records as property of state; delivery by outgoing officials and employees to successors; management and disposition thereof.

All public records are the property of the state. They shall be delivered by outgoing officials and employees to their successors and shall be preserved, stored, transferred, destroyed or disposed of, and otherwise managed, only in accordance with W.S. 9-2-405 through 9-2-413.



9-2-411. Records committee created; composition; expenses; meetings; action by majority vote; duties as to retention and disposition of public records.

9-2-411. Records committee created; composition; expenses; meetings; action by majority vote; duties as to retention and disposition of public records.

The records committee is created to be composed of the director or his deputy, who shall act as chairman and secretary of the committee, the attorney general or his appointee and the director of the state department of audit or his appointee. Committee members shall serve without additional salary, but shall be entitled to traveling expenses incurred incident to committee business. Expenses shall be paid from the appropriations made for operation of their respective departments or offices. The records committee shall meet upon call by the chairman at least once every quarter. Action by the committee shall be by majority vote and records shall be kept of all committee business. When the disposition of records is considered by the records committee, it shall ascertain the recommendations of the head of the department or the departmental records officer. The records committee shall approve, modify or disapprove the recommendations on retention schedules of all public records and act upon requests to destroy any public records. Any modification of a request or recommendation shall be approved by the head of the agency originating the request or recommendation. Upon written request of the department or agency head, the director shall furnish the film or a copy of the film to be retained by the department if deemed necessary or expedient by the records committee. The department shall provide forms, approved by the records committee, upon which it shall prepare recommendations to the committee in cooperation with the records officer of the department or other agency whose records are involved.



9-2-412. Destruction or disposition of public records; procedure.

9-2-412. Destruction or disposition of public records; procedure.

Public records of the state and political subdivisions shall be disposed of in accordance with W.S. 9-2-411. The records committee may approve a departmental written request upon proper and satisfactory showing that the retention of certain records for a minimum period of ten (10) years is unnecessary and uneconomical. Recommendations for the destruction or disposition of office files and memoranda shall be submitted to the records committee upon approved forms, prepared by the records officer of the agency concerned and the director. The committee shall determine the period of time that any office file or memorandum shall be preserved and may authorize the division of archives, records management and centralized microfilm to arrange for its destruction or disposition.



9-2-413. Reproduction of public records of political subdivisions.

9-2-413. Reproduction of public records of political subdivisions.

(a) Subject to this section and with the approval of the governing body of the political subdivision, any department, agency, board or individual of any political subdivision may record or copy by any microfilming, microphotographic, photographic, photostatic or other permanent reproductive device any public record which the department, agency, board or individual of the political subdivision records, keeps, retains, or is by law, rule or regulation required to record, keep or retain for a period of years or permanently. The microfilm, microphotograph, photograph, photostat or other permanent reproduction is deemed the original or official copy of the public record so reproduced for all purposes. If any department, agency, board or individual of any political subdivision is required to record any writing or document in books or on other forms, recording done directly onto microfilm, microphotograph or other permanent storage medium in lieu of the other required form of recordation constitutes compliance with the requirement. A master negative of microfilm or microphotographs shall be made whenever any process is used to reproduce public records with the intent of disposing of the original or copies of the original. The master negative shall be sent to the director. One (1) copy of all master negatives shall be retained by the governmental entity or officer having custody of the writings or papers thus recorded or copied as the official copy.

(b) If any document is presented for recording or notation in public records the document shall, after recording, be returned to the party from whom it was received. If the party cannot be located or refuses to accept it, the document shall be disposed of in accordance with W.S. 9-2-411.

(c) Prior to adopting any microfilming, microphotographic, photographic, photostatic or other reproductive process, the governing body of a political subdivision shall consult with the director. If any of the public records which are reproduced pursuant to this section are permanent records or, under the laws, rules or regulations in effect at the time of reproduction, are required to be transferred at a later date to any agency or department of the state, the particular microfilming, microphotographic, photographic, photostatic or other reproductive process shall be approved by the director as one which clearly and accurately makes copies that will last the time they are to be kept, or can be subsequently reproduced without distortions that substantially affect their legibility.

(d) If the original documents are disposed of as allowed by law, the set of official microfilm retained by the local governmental entity or official shall be stored in a safe place and protected from destruction. The official microfilm shall be available to the public for inspection in the same manner as the original documents would have been, and sufficient microfilm and microphotographic readers or other suitable devices shall be available to the public to permit inspection.

(e) The clerk of district court shall not microfilm, microphotograph, photograph, photostat or otherwise reproduce, for official record purposes, the files of any action or proceeding kept in his office until two (2) years have lapsed since the initial filing in the action or proceeding. The clerk of district court may make certified or other copies of documents in his office for individuals or officials.

(f) In recording, reproducing or copying any public records as authorized by this section and in disposing of the originals or copies, no restrictions or provisions of law regarding recording, reproducing or copying, or the disposition of originals or copies inconsistent with this section apply to the governmental entity or its officers, agents and employees.



9-2-414. Department of commerce; powers and duties relative to museums, historical sites and parks.

9-2-414. Department of commerce; powers and duties relative to museums, historical sites and parks.

(a) The director may:

(i) Assemble and collect archaeological and ethnological collections, relics of the history of the state and material illustrative of the natural history of the state, and works of art;

(ii) Preserve, repair and display in an orderly and educational manner the materials in the possession of the department;

(iii) Store and maintain these materials in the Wyoming state museum, the Wyoming state art gallery and other facilities.

(b) The department shall:

(i) Supervise, maintain, restore, interpret and control museums or historical sites;

(ii) Prepare and arrange all items, objects, furnishings and information in the museums and historical sites;

(iii) Furnish and supervise employees in the museums and historical sites;

(iv) Approve and perform or supervise restorations, improvements, changes and alterations of museums, historic sites and parks under the control of the department;

(v) Interpret historic sites, museums and parks by arranging and preparing all items, objects, furnishings and information relating to historic sites, museums and parks;

(vi) Assume and exercise responsibilities as the state historic preservation officer (SHPO), including supervising and assisting the Wyoming consulting committee on nominations to the national register of historic places and to implement the National Historic Preservation Act of 1966 (Public Law 89-665; 80 Stat. 915; 16 U.S.C. 470 et seq.), as amended;

(vii) Research and prepare legends for all historic monuments and markers;

(viii) Consult with the parks and cultural resources commission on archives, museums and historical related activities.

(c) As used in this section, "museums" and "historical sites" includes Trails End, Fort Fetterman, Historic Governor's Mansion, Fort Phil Kearney (including the Wagon Box Fight Site and Fetterman Massacre Site), Wyoming State Museum and Fort Bridger.



9-2-415. Director; duties relative to promotion of history of state and region.

9-2-415. Director; duties relative to promotion of history of state and region.

(a) The director shall:

(i) Collect books, maps, charts, documents, manuscripts, other papers and any obtainable documentary material illustrative of the history and development of the state and region;

(ii) Collect, compile and publish data of the events which mark the progress of Wyoming from its earliest day to the present time, through the medium of a state historical periodical, to be published as and when the board directs;

(iii) Procure facts and statements relative to the history and ethnology of the Indian tribes and other inhabitants within the state;

(iv) File and carefully preserve all the historical data collected or obtained and arrange and classify it so it is readily accessible for disseminating historical or biographical information requested by the public;

(v) Accept and receive gifts;

(vi) Promote the founding and development of a state historical society and of county historical societies; and

(vii) Create and maintain local and statewide interest in the history of the state and region.



9-2-416. Repealed by Laws 1991, ch. 29, 6.

9-2-416. Repealed by Laws 1991, ch. 29, 6.



9-2-417. Renumbered as 9-2-1026.6 by Laws 1991, ch. 29, 4.

9-2-417. Renumbered as 9-2-1026.6 by Laws 1991, ch. 29, 4.



9-2-418. Renumbered as 9-2-1026.7 by Laws 1991, ch. 29, 4.

9-2-418. Renumbered as 9-2-1026.7 by Laws 1991, ch. 29, 4.



9-2-419. Marking, defacing, removing or tampering with certain materials; penalty.

9-2-419. Marking, defacing, removing or tampering with certain materials; penalty.

Any person marking, defacing, removing or tampering in any manner whatsoever with any property acquired under W.S. 9-2-404 through 9-2-415, by the director or, acquired under W.S. 9-2-1026.5 through 9-2-1026.7 by the state librarian or state library board is guilty of a misdemeanor punishable by a fine of not more than one hundred dollars ($100.00).



9-2-420. Renumbered as 9-2-1026.8 by Laws 1991, ch. 29, 5.

9-2-420. Renumbered as 9-2-1026.8 by Laws 1991, ch. 29, 5.



9-2-421. Renumbered as 9-2-1026.9 by Laws 1991, ch. 29, 5.

9-2-421. Renumbered as 9-2-1026.9 by Laws 1991, ch. 29, 5.



9-2-422. Renumbered as 9-2-1026.10 by Laws 1991, ch. 29, 5.

9-2-422. Renumbered as 9-2-1026.10 by Laws 1991, ch. 29, 5.



9-2-423. Renumbered as 9-2-1026.11 by Laws 1991, ch. 29, 5.

9-2-423. Renumbered as 9-2-1026.11 by Laws 1991, ch. 29, 5.



9-2-424. Renumbered as 9-2-1026.12 by Laws 1991, ch. 29, 5.

9-2-424. Renumbered as 9-2-1026.12 by Laws 1991, ch. 29, 5.



9-2-425. Renumbered as 9-2-1026.13 by Laws 1991, ch. 29, 5.

9-2-425. Renumbered as 9-2-1026.13 by Laws 1991, ch. 29, 5.






ARTICLE 5 - EDUCATIONAL TELEVISION COMMISSION

9-2-501. Repealed by Laws 1994, ch. 48, 2.

9-2-501. Repealed by Laws 1994, ch. 48, 2.



9-2-502. Repealed by Laws 1994, ch. 48, 2.

9-2-502. Repealed by Laws 1994, ch. 48, 2.



9-2-503. Repealed by Laws 1994, ch. 48, 2.

9-2-503. Repealed by Laws 1994, ch. 48, 2.






ARTICLE 6 - WYOMING COUNCIL FOR WOMEN'S ISSUES

9-2-601. Amended and renumbered as W.S. 9-12-501 by Laws 2002, Ch 2., 1.

9-2-601. Amended and renumbered as W.S. 9-12-501 by Laws 2002, Ch 2., 1.



9-2-602. Amended and renumbered as W.S. 9-12-502 by Laws 2002, Ch 2., 1.

9-2-602. Amended and renumbered as W.S. 9-12-502 by Laws 2002, Ch 2., 1.






ARTICLE 7 - NATIONAL CONFERENCE OF COMMISSIONERS ON UNIFORMSTATE LAWS

9-2-701. Commissioners; appointment; term; residence; removal; vacancies; expenses; annual report.

9-2-701. Commissioners; appointment; term; residence; removal; vacancies; expenses; annual report.

(a) The governor may appoint three (3) commissioners to the national conference of commissioners on uniform state laws. Commissioners shall serve three (3) year terms. Each commissioner shall reside in a different judicial district. The governor may remove any commissioner as provided in W.S. 9-1-202. Vacancies shall be filled by the governor for the unexpired term.

(b) Each commissioner may be reimbursed under W.S. 9-3-102 and 9-3-103 for per diem and travel expenses incurred in attending any annual conference. Each commissioner shall report annually to the governor on the transactions and recommendations of the conference.



9-2-702. Contribution for expenses of national conference.

9-2-702. Contribution for expenses of national conference.

Each year, an amount determined by the legislature shall be paid to the national conference of commissioners on uniform state laws as the state's contribution to the expenses of the conference.






ARTICLE 8 - GEOLOGIST, GEOLOGICAL SURVEY AND TOPOGRAPHICMAPPING

9-2-801. Definitions.

9-2-801. Definitions.

(a) As used in W.S. 9-2-801 through 9-2-810:

(i) "Geology" means as defined by W.S. 33-41-102(a)(vi);

(ii) "Geologist" means as defined by W.S. 33-41-102(a)(iv).

(iii) Repealed By Laws 1997, ch. 170, 2.



9-2-802. Repealed By Laws 1997, ch. 170, 2.

9-2-802. Repealed By Laws 1997, ch. 170, 2.



9-2-803. State geologist; appointment; term; removal; pecuniary interest in mineral property in state prohibited; duties; powers.

9-2-803. State geologist; appointment; term; removal; pecuniary interest in mineral property in state prohibited; duties; powers.

(a) The state geologist shall be appointed by the governor with the consent of the senate. He shall hold his office for six (6) years or until his successor is appointed and qualified. No person shall be appointed to this position unless he is a professional geologist as defined by W.S. 9-2-801(a)(ii) with the theoretical knowledge and the practical experience and skill for the position. The governor may remove the state geologist as provided in W.S. 9-1-202.

(b) Neither the state geologist nor the geological program manager shall hold a pecuniary interest in a producing or prospective mineral property of any kind, including oil and gas, in this state.

(c) The state geologist shall:

(i) Examine and report on any state or school lands when requested by the board of land commissioners and make written reports concerning the geology of any lands in which Wyoming is interested and on other matters about which the respective state boards desire information;

(ii) Perform all other acts provided by the laws of Wyoming relating to mineral deposits;

(iii) Make valuation surveys, investigations, appraisements and reports on the mineral resources of the state;

(iv) Keep in his office full and complete records of all work done by him or under his supervision, all of which shall be the property of the state; and

(v) Publish all reports, maps and data he considers advisable and of public interest, and distribute the reports, maps and data to the public upon request either free or at a reasonable price.

(d) The state geologist may:

(i) Designate and supervise mining operations on state and school lands in the interest of economic development;

(ii) Cooperate with the United States government, departments of the state of Wyoming, University of Wyoming or private corporations in geological, topographic, soil and mineral surveys, and in industrial investigations and examinations that may bring about further economic development of the mineral resources of the state. The cooperative activities of his office may be accomplished on whatever basis he determines but in no case shall the cost to the state exceed fifty percent (50%) of the cost of the activity.



9-2-804. Geological survey; created; location of office and headquarters.

9-2-804. Geological survey; created; location of office and headquarters.

A geological survey of Wyoming is created. The office and headquarters of the geological survey shall be in Laramie, Albany County, Wyoming, and may be located at the University of Wyoming.



9-2-805. Geological survey; duties; disposition of materials and specimens collected.

9-2-805. Geological survey; duties; disposition of materials and specimens collected.

(a) The geological survey shall:

(i) Study the geological formations and rocks of the state with special reference to its metallic and nonmetallic resources;

(ii) Examine the topography and physical features of the state focusing on the way people use the land;

(iii) Seek a comprehensive understanding of the geology of and fossils in the state;

(iv) Prepare and publish:

(A) Reports and maps of the geology and mineral resources of the state;

(B) Reports and maps of the topography and physical features of the state;

(C) Special reports, with necessary illustrations and maps, of the geology of and fossils in the state;

(D) Comprehensive summaries or digests, together with bibliographies and maps, of all literature and reports heretofore published on the geology and mineral resources of Wyoming.

(v) Distribute to the public on request publications and maps either free or at prices determined by the geological survey;

(vi) Furnish advice and consulting services to state departments, agencies and officers;

(vii) Contract with Wyoming state agencies, industry, federal and state geological surveys for services involving any of the foregoing purposes or areas.

(b) The geological survey shall deposit in the geological museum of the University of Wyoming all materials and specimens after the purposes of the geological survey have been served. Duplicates may be distributed to scientific and industrial institutions under regulations adopted by the state geologist and the geological survey board.



9-2-806. Geological survey; state geologist as chief administrative officer; duties; appointment of employees.

9-2-806. Geological survey; state geologist as chief administrative officer; duties; appointment of employees.

(a) The state geologist is the chief administrative officer of the geological survey. With the advice of the geological survey board, the state geologist shall:

(i) Supervise the functions of the geological survey;

(ii) Establish policy for the geological survey.

(b) With the consent of the board and within the appropriation allowed by law, the state geologist may appoint employees necessary to assist him and the board.



9-2-807. Geological survey board; created; membership; term; qualifications; removal; vacancies; election of officers; meetings; quorum; compensation; expenses; duties.

9-2-807. Geological survey board; created; membership; term; qualifications; removal; vacancies; election of officers; meetings; quorum; compensation; expenses; duties.

(a) The geological survey board is created. The board consists of eight (8) members, including the governor, the president of the University of Wyoming or his designee, the state oil and gas supervisor and five (5) members appointed for four (4) year terms by the governor with the consent of the senate, but not more than three (3) of whom shall be from the same political party. The five (5) members shall be qualified electors of the state who possess the knowledge, experience and skill to qualify them for the position. The governor may remove any appointed member as provided in W.S. 9-1-202. Vacancies shall be filled by the governor for the unexpired term. The state geologist is an ex officio member of the board.

(b) At each March meeting, the board shall elect from its members a president, a vice-president and a secretary.

(c) The board shall hold meetings in March, June, September and December. Special meetings may be called by the president or by a majority of the members of the board. A majority of the members of the board constitutes a quorum.

(d) The five (5) public members of the board shall receive no compensation but shall be reimbursed under W.S. 9-3-102 and 9-3-103 for per diem and travel expenses incurred in the performance of their duties.

(e) The board shall:

(i) Assist the state geologist in formulating and directing policies and programs of the geological survey;

(ii) Adopt reasonable rules and regulations for the administration of W.S. 9-2-804 through 9-2-810.



9-2-808. Geological survey; authority to cooperate and exchange information; cost.

9-2-808. Geological survey; authority to cooperate and exchange information; cost.

The geological survey may cooperate and exchange information with and contract with the United States geological survey, state geological surveys, departments of the state of Wyoming, the University of Wyoming, private industry, scientific institutions and foundations for projects or undertakings which will further the purposes of the geological survey. The cost to the state of Wyoming shall in no case exceed the amount approved therefor by the board.



9-2-809. Geological survey; use of University of Wyoming students for field expeditions; expenses.

9-2-809. Geological survey; use of University of Wyoming students for field expeditions; expenses.

The geological survey may organize field expeditions to perform work for the geological survey using University of Wyoming students who are sufficiently advanced in their study of geology to be able to perform the work. Field expedition expenses shall be paid from a general fund appropriation upon authorization by the board.



9-2-810. Legislative declaration of cooperation with United States geological survey.

9-2-810. Legislative declaration of cooperation with United States geological survey.

It is the policy of the state of Wyoming to cooperate in the topographic mapping of the state of Wyoming with the topographic division of the United States geological survey in a program to secure accurate topographic maps of the state and to speed up this mapping.






ARTICLE 9 - WYOMING COUNCIL ON THE ARTS

9-2-901. Creation; membership; appointment; removal; qualifications; recommendations thereto; definitions.

9-2-901. Creation; membership; appointment; removal; qualifications; recommendations thereto; definitions.

(a) The Wyoming arts council board is created as an advisory board within the department of state parks and cultural resources, consisting of ten (10) members appointed by the governor and confirmed by the senate who are removable by the governor as provided in W.S. 9-1-202. The members shall be residents of Wyoming who are known for their competence and experience in the arts.

(b) In making appointments, due consideration shall be given to the recommendations made by representative civic, educational and professional associations and groups, concerned with or engaged in the productions or presentation of the performing and fine arts generally.

(c) As used in this article:

(i) "Board" means the Wyoming arts council board created in subsection (a) of this section;

(ii) "Department" means the department of state parks and cultural resources.



9-2-902. Terms of members; vacancies; chairman and vice-chairman; expenses; personnel.

9-2-902. Terms of members; vacancies; chairman and vice-chairman; expenses; personnel.

(a) The term of office of each member of the board is three (3) years. Vacancies shall be filled by the governor for the unexpired term. The board shall select from its membership a chairman and vice-chairman. The members of the board shall receive no compensation, but shall be reimbursed under W.S. 9-3-102 and 9-3-103 for travel and per diem expenses incurred in the performance of their duties.

(b) Repealed by Laws 1989, ch. 140, 3.



9-2-903. Duties of department; duties of board.

9-2-903. Duties of department; duties of board.

(a) The department, in consultation with the board, shall:

(i) Stimulate and encourage throughout the state the study and presentation of the performing and fine arts and develop public interest and participation therein;

(ii) Make surveys of public and private institutions engaged within the state in:

(A) Artistic and cultural activities, including music, theater, dance, painting, sculpture, architecture; and

(B) Allied arts and crafts such as photography, literature, creative writing, poetry, films, television, radio, sound recording, costume and fashion design, industrial design, ceramic design and folk art.

(iii) Develop appropriate methods and programs to encourage participation in and appreciation of the arts to meet the legitimate needs and aspirations of persons in all parts of the state;

(iv) Encourage public interest in the cultural heritage of our state and expand the state's cultural resources;

(v) Encourage and assist freedom of artistic expression essential for the well-being of the arts;

(vi) Administer and acquire works of art for public buildings in accordance with W.S. 16-6-801 through 16-6-805.

(b) Repealed By Laws 2009, Ch. 101, 2.

(c) The board may:

(i) Work with the department to encourage and facilitate public interest in the cultural heritage of the state and to expand the state's cultural resources;

(ii) Advise the department on program planning and policy formulation including fiscal policies;

(iii) Participate in the development and review of long and short range plans for the arts in Wyoming and advise the department in developing policies to implement those plans;

(iv) Make recommendations to the director of the department and administrator of the division of cultural resources within the department on the selection of the manager of the Wyoming arts council program;

(v) Appoint committees and task forces to carry out any duties deemed necessary by the board;

(vi) Chair grant review committees or panels and approve the membership of grant review panels, committees and artist rosters;

(vii) Consider recommendations of grant review committees and panels and approve grants to artists, arts organizations and other applicants;

(viii) Review and recommend to the department a budget for arts programs and advise the department on the allocation of state and federal funds;

(ix) Review and recommend arts programs, approve guidelines for programs and oversee the arts grant making functions of the department;

(x) Actively promote and advocate for the arts throughout the state and the region.



9-2-904. Powers; receipt of assistance and data; receipt of money and property.

9-2-904. Powers; receipt of assistance and data; receipt of money and property.

(a) The board may:

(i) Hold public hearings;

(ii) Repealed By Laws 2009, Ch. 101, 2.

(iii) Repealed By Laws 2009, Ch. 101, 2.

(iv) Appoint advisory committees as it deems necessary to carry out its duties.

(b) The department of state parks and cultural resources may request and shall receive from any department, division, board, bureau, commission or agency of the state assistance and data which will enable it properly to carry out its powers and duties hereunder.

(c) The department may receive any money or property of any kind or character, donated, granted or bequeathed to the board, the department or to the state of Wyoming for the purposes of furthering the objectives of the department's arts program. Money received and the proceeds of other property received under this subsection shall be deposited in a separate revenue account to be expended upon legislative appropriation for purposes of this article.

(d) The department may:

(i) Hold public hearings;

(ii) Enter into contracts for services and award grants furthering the objectives of the department's arts program; and

(iii) Enter into contracts with local and regional associations for cooperative endeavors furthering the objectives of the department's arts program.

(e) The department is designated as the official state agency for purposes of receiving and disbursing any federal funds made available for purposes of this article.



9-2-905. Repealed By Laws 2014, Ch. 110, 103.

9-2-905. Repealed By Laws 2014, Ch. 110, 103.



9-2-906. Repealed By Laws 2014, Ch. 110, 103.

9-2-906. Repealed By Laws 2014, Ch. 110, 103.



9-2-907. Repealed By Laws 2014, Ch. 110, 103.

9-2-907. Repealed By Laws 2014, Ch. 110, 103.



9-2-908. Repealed By Laws 2014, Ch. 110, 103.

9-2-908. Repealed By Laws 2014, Ch. 110, 103.



9-2-909. Repealed By Laws 2014, Ch. 110, 103.

9-2-909. Repealed By Laws 2014, Ch. 110, 103.



9-2-910. Repealed By Laws 2014, Ch. 110, 103.

9-2-910. Repealed By Laws 2014, Ch. 110, 103.



9-2-911. Repealed By Laws 2014, Ch. 110, 103.

9-2-911. Repealed By Laws 2014, Ch. 110, 103.






ARTICLE 10 - DEPARTMENT OF ADMINISTRATION AND INFORMATION

9-2-1001. Creation.

9-2-1001. Creation.

The department of administration and information is created.



9-2-1002. Definitions; powers generally; duties of governor; provisions construed; cooperation with legislature and judiciary; divisions enumerated.

9-2-1002. Definitions; powers generally; duties of governor; provisions construed; cooperation with legislature and judiciary; divisions enumerated.

(a) As used in this act:

(i) "Agency" means an office, department, board, commission or operating unit of the executive branch of state government;

(ii) "Department" means the department of administration and information;

(iii) "Entity" means any governmental unit, special district, corporation, partnership or person which will receive a legislative appropriation, directly or indirectly, excluding the legislature, the judiciary and the Wyoming department of transportation, game and fish department except as provided in W.S. 23-1-502(d), counties, municipalities and school districts;

(iv) "Exception budget" means a budget prepared by an entity containing requests for appropriations which vary from the standard budget as prepared by the budget division or otherwise represents additional or increased services. The agency shall justify the new or increased services and describe all new staff, support services and additional equipment which will be required. The exception budget shall also be used to describe any decreases in nongeneral fund revenues formally supporting an entity's services and for which a general fund appropriation is being requested;

(v) "Executive branch" means the executive department of state government established by article 2, section 1 of the Wyoming constitution;

(vi) Repealed By Laws 1997, ch. 178, 2.

(vii) "Legislature" means the legislative department of state government established by article 2, section 1 of the Wyoming constitution;

(viii) "Judiciary" means the judicial department of state government established by article 2, section 1 of the Wyoming constitution;

(ix) "Standard budget" means a budget enabling an entity to continue to furnish the same level of services during the ensuing biennium and shall reflect the revenue or appropriation necessary to provide the services. The budget shall include all personnel approved in the preceding biennial budget, a supportive service category and the amount of revenue generated by the entity during the preceding biennium and estimated revenue for the ensuing biennium regardless of the fund to which the monies were deposited. The standard budget shall not include any personnel other than those specifically authorized in the preceding biennial budget. The standard budget shall not include requests for any equipment, any special projects and services nor any requests for special or nonrecurring funding. The limitations regarding authorized personnel and equipment requests in this paragraph shall not apply to the University of Wyoming;

(x) "This act" means W.S. 9-2-1001 through 9-2-1026.13;

(xi) "Contract employee" means an employee who is hired by any agency for a limited period of time, pursuant to rules promulgated by the human resources division in W.S. 9-2-1022(a)(xi)(F);

(xii) "Base budget" means a budget containing all legislative appropriations as defined by W.S. 9-2-1013(d)(iv), which shall be prepared by the division for each entity containing all programs for the biennium preceding the biennium for which a standard budget is being prepared pursuant to this act. The base budget and all information accompanying the base budget as required by this act shall be of sufficient detail to parallel components of the standard budget prepared for each entity under this act;

(xiii) "Competitive employment" means work in the competitive labor market that is performed on a full-time or part-time basis in an integrated setting, and for which an individual is compensated at or above the minimum wage, but not less than the customary wage and level of benefits paid by the employer for the same or similar work performed by individuals who are not disabled;

(xiv) "Employment first" means a concept to facilitate the full inclusion of individuals with disabilities in the workplace and community. Under the employment first approach, community based, integrated employment is the first option for employment services for children and adults with disabilities. Employment first includes competitive employment in an integrated setting;

(xv) "Integrated setting" means with respect to an employment outcome, a setting typically found in the community in which applicants or eligible individuals interact with individuals who do not have disabilities, other than nondisabled individuals who are providing services to those applicants or eligible individuals, to the same extent that individuals who do not have disabilities interact with other persons in comparable positions;

(xvi) "Outstanding obligation legally incurred" means a financial obligation, chargeable to the current biennium's appropriation, that has been lawfully incurred and for which appropriated funds have been reserved but not paid during that biennium. An "outstanding obligation legally incurred" shall include the following:

(A) A master service agreement, master price agreement or other contract was executed or purchase order issued for goods or services but the goods were not received, or the services were not rendered, and paid for during the same biennium;

(B) Goods or services were received pursuant to a purchase order or other contract, but an invoice was not received and paid during the same biennium;

(C) Goods or services and an invoice were received, but payment could not be made during the same biennium;

(D) Salaries were earned and were payable, but were not paid as of the end of the biennium as a result of pay periods not being consistent with the end of the biennium, except that higher education institutions may encumber payrolls for the remainder of the summer session which is in progress at the end of the state's biennium if they have been budgeted and appropriated in such manner;

(E) A written agreement for a grant, loan or award to distribute funds was signed but the funds were not distributed during the same biennium;

(F) A written offer to provide a grant, loan or award to distribute funds was made and upon execution of an agreement a legally binding obligation to distribute the funds would be incurred, but the agreement was not signed by all parties during the biennium.

(b) The department may assist the governor in discharging his duties as chief executive and administrative officer of the executive branch of government of the state of Wyoming. The governor through the department shall:

(i) Improve techniques used for management of state government;

(ii) Coordinate, consolidate and provide services which are used by more than one (1) agency;

(iii) Review agency programs, expenditures and management to identify problems and suggest improvements;

(iv) Promote economy and efficiency in government; and

(v) Establish uniform standards of administration.

(c) This act shall be construed to provide the governor, through the department, with a more coordinated and responsive system of management of the executive branch of state government, and to preserve and protect the separation of powers mandated by article 2, section 1 of the Wyoming constitution. The legislature and the judiciary shall cooperate with the department and may utilize the services and assistance of the department to achieve economy in government, but procedures affecting the administration of the legislature shall be determined by the legislature and the management council, and procedures affecting the administration of the judiciary shall be determined by the judges for their respective courts, and they shall not be bound by rules and regulations promulgated by the department.

(d) The department shall consist of the following divisions in addition to the office of the director of the department:

(i) Budget division;

(ii) General services division;

(iii) Human resources division;

(iv) Repealed By Laws 2012, Ch. 30, 4.

(v) Repealed By Laws 1997, ch. 178, 2.

(vi) Economic analysis division;

(vii) Repealed by Laws 1989, ch. 178, 3.

(viii) Repealed by Laws 1989, ch. 178, 3.

(ix) Repealed By Laws 1997, ch. 178, 2.

(x) State library division.



9-2-1003. Director and division administrators; appointment; removal; powers of director.

9-2-1003. Director and division administrators; appointment; removal; powers of director.

(a) The governor shall appoint a director of the department with the advice and consent of the senate who shall be the department's executive and administrative head, and who shall hold an ex officio seat on all boards and councils which advise or are within the department.

(b) With the approval of the governor, the director may appoint administrators for each of the divisions. The governor may remove the director and division administrators as provided in W.S. 9-1-202.

(c) The director may:

(i) Employ professional, technical and other assistants to work in the director's office or in any of the divisions, along with other employees necessary to carry out the purpose of this act;

(ii) Repealed by Laws 1991, ch. 29, 6.

(iii) Adopt reasonable rules and regulations to administer this act pursuant to the Wyoming Administrative Procedure Act;

(iv) Formulate through his office the policies and programs to be carried out by the department through its respective divisions.

(d) The director shall administer through his office all accounting, billing and collection functions required by the department.

(e) The director shall administer through his office or through a division of the department, the duties of the department under the State Employees' and Officials' Group Insurance Act.



9-2-1004. Budget division; duties; receipt of monthly statements of income, revenues and expenditures of state agencies and offices; authority to contract; purposes.

9-2-1004. Budget division; duties; receipt of monthly statements of income, revenues and expenditures of state agencies and offices; authority to contract; purposes.

(a) The department through its budget division shall:

(i) In conjunction with the human resources division, assure that all personnel transactions conform to budget requirements;

(ii) Assist and advise the auditor, treasurer, state board of equalization and department of revenue in the discharge of their duties when related to the budgetary or financial affairs of the state;

(iii) Conduct inquiries and investigations into the financial needs, fiscal obligations, expenditures, revenues, receipts, appropriations, funds, accounts, programs, services and activities of agencies. Agencies shall make available to the department all records, books, strategic planning information, correspondence and documents for this purpose and the director of the state department of audit shall provide assistance when requested by the department to carry out the responsibilities assigned by this act;

(iv) Approve the creation, standardization, identification, abolishment or consolidation of budgetary accounts from which agencies operate subject to other provisions of law;

(v) Prescribe uniform practices and procedures for governing the receipt of federal and other monies for use by agencies when the practices and procedures are not contrary to federal law or regulations.

(b) Repealed By Laws 1997, ch. 178, 2.

(c) The budget division, with the approval of the governor, may enter into contracts on behalf of the state of Wyoming with the federal government or any agency thereof for the purpose of initiating unified or joint letters of credit, simplified fund matching ratios, consolidated grants-in-aid, cost allocation programs, state audit of federally sponsored programs or any other practice that will allow the more effective, efficient and economical use of state and federal revenues.



9-2-1005. Payment of warrants; budget powers of governor; agency budgets; federal funds; new employees.

9-2-1005. Payment of warrants; budget powers of governor; agency budgets; federal funds; new employees.

(a) No warrant shall be drawn by the auditor or paid by the treasurer:

(i) Unless funds have been previously appropriated or otherwise authorized by law for that purpose;

(ii) When it has been certified by the department that a state agency is in nonconformance with its approved budget;

(iii) If the amount sought to be expended would exceed the appropriation or other funds authorized for its use by law;

(iv) If the expenditure is in nonconformance with the amounts, programs and approved budget authorized by legislative appropriation acts except upon approval of the governor as provided by subsection (b) of this section;

(v) If the agency for which the expenditure was authorized is in noncompliance with a provision of a legislative appropriation act relating to the expenditure;

(vi) If the expenditure relates to a capital improvement project for which total appropriations and authorizations for the project are insufficient except as otherwise authorized by law;

(vii) If the expenditure is for salaries for employees exceeding the maximum number of employees for the agency authorized by a legislative appropriation act except upon approval of the governor as provided by subsection (b) of this section;

(viii) If the expenditure of general fund monies is requested for a program other than the program for which the expenditure was authorized by the legislature;

(ix) If the expenditure of nonfederal monies appropriated for the personal services budget by a legislative appropriation act is requested for any other purpose;

(x) If the expenditure was authorized for capital improvements but sought to be expended for any other purpose;

(xi) If the expenditure is requested from federal revenues exceeding the amount authorized by a legislative appropriation act except upon approval of the governor as provided by subsection (b) of this section;

(xii) If the expenditure is for data processing hardware, software, consultants or training and exceeds the small purchase amount established by the department of enterprise technology services, unless specifically approved by one (1) of the following:

(A) President of the University of Wyoming for the University of Wyoming;

(B) The state chief information officer. A purchase shall not be approved pursuant to this subparagraph if it fails to conform with the criteria developed pursuant to W.S. 9-2-2906(b)(iii);

(C) Chief justice of the supreme court for the judicial branch;

(D) Director of the legislative service office for the legislative branch; or

(E) President of each community college for his respective community college.

(xiii) If the expenditure is otherwise in violation of law.

(b) Subject to subsection (c) of this section, the governor may:

(i) Authorize revisions, changes or redistributions to approved budgets;

(ii) Authorize revisions, changes, redistributions or increases to amounts authorized for expenditure by legislative appropriation acts from non-general fund sources after notifying the legislature that in his opinion an emergency financial situation exists, general fund appropriations can be conserved, agency program requirements have significantly changed or unanticipated non-general fund revenues become available and qualify pursuant to W.S. 9-2-1006(a);

(iii) Authorize the receipt and expenditure of federal revenues exceeding the amount authorized by a legislative appropriation act as provided by W.S. 9-4-206(b);

(iv) Authorize the implementation of the personnel classification and compensation plan consistent with W.S. 9-2-1022(b).

(c) The governor shall not:

(i) Authorize an increase in the amount appropriated to any agency from the general fund by any legislative appropriation act excluding allocations from the governor's emergency appropriation, if any;

(ii) Authorize funds appropriated from the general fund for one (1) program as represented by line appropriations within any legislative appropriation act to be used for another program.

(d) The state auditor, state treasurer and director of the state department of audit shall assist the governor and the department in carrying out legislative appropriation acts with respect to the audit, record keeping and control of budgets approved thereunder.

(e) As used in this section:

(i) "Approved budget" means:

(A) An agency's request for an appropriation for a program and for which an appropriation is made in whole or in part;

(B) The governor's recommended appropriation for an agency program developed pursuant to W.S. 9-2-1010 through 9-2-1013 and for which an appropriation is made in whole or in part;

(C) A budget for a program as developed by the budget division and approved by the governor for appropriations for which no budgeted request was submitted.

(ii) "Program" means a line appropriation within a general appropriation act of the legislature as so designated.

(f) The joint appropriations interim committee of the legislature shall compile the approved budget for each agency's appropriation and transmit the budget to the governor and the agency.

(g) No federal funds in excess of amounts approved by any legislative appropriations act may be accepted or expended until approved by the governor in writing with a copy to the joint appropriations interim committee. If the governor disapproves the acceptance or expenditure of federal funds under this subsection and the federal funds are accepted or expended, the state auditor shall not draw any warrant nor shall the state treasurer pay any warrant which would result in the disbursement of funds, directly or indirectly through contracts for services, to the public or private entity involved.

(h) Repealed by Laws 1985, ch. 232, 202.

(j) Repealed By Laws 2000, Ch. 48, 3.

(k) Repealed By Laws 2003, Ch. 120, 3.

(m) Repealed By Laws 2003, Ch. 120, 3.

(n) Repealed By Laws 2003, Ch. 120, 3.

(o) The governor shall report monthly to the legislature on the use of the flex authority authorized under this section or any legislative appropriation act during each biennium. The report shall specify appropriations and authorized positions transferred during the biennium, including transfers between expenditure series, programs and agencies with a detailed written description of the transfer.



9-2-1006. Revenues or income of state agencies not part of appropriation or budget; exception; additions to appropriation or budget; reports concerning enterprise fund accounts.

9-2-1006. Revenues or income of state agencies not part of appropriation or budget; exception; additions to appropriation or budget; reports concerning enterprise fund accounts.

(a) Revenues or income from any source collected, received or accruing to any agency shall not become a part of its appropriation or budget unless such revenues or income is specified by law to be used for such purpose and is approved by the governor pursuant to W.S. 9-2-1005(b). Any amount added to its appropriation or budget constitutes the entire appropriation for the full fiscal period.

(b) Each agency maintaining an account within the enterprise fund shall include a report in the agency's biennial budget request submitted under W.S. 9-2-1013 concerning:

(i) The purpose of the account;

(ii) Whether the original mission of the account has been met;

(iii) Whether the operation of the account needs to be continued; and

(iv) Detailed information concerning revenue to and expenditures from the account for the previous biennium.



9-2-1007. Restrictions on indebtedness and expenditures of state agencies; allotment system.

9-2-1007. Restrictions on indebtedness and expenditures of state agencies; allotment system.

(a) No indebtedness shall be incurred or expenditure made by any agency in excess of the amount appropriated or otherwise authorized by law or where expressly prohibited by law or regulation adopted under this act or prohibited by federal law. Expenditures from the account administered through the surplus property section shall be made only as permitted by federal law. Transfers in budget categories shall not be permitted by the department where the items of appropriation or other revenues are explicitly limited to a defined purpose by law or regulation adopted under this act. No agency shall revise, modify or otherwise change its approved budget without the prior approval of the department through the budget division.

(b) Repealed by Laws 1988, ch. 22, 1.



9-2-1008. Unexpended, unobligated funds to lapse or be carried over; duty of auditor; reporting.

9-2-1008. Unexpended, unobligated funds to lapse or be carried over; duty of auditor; reporting.

(a) In the event that the appropriation made or other revenue authorized by law for use by a state agency has not been expended by the close of the fiscal period, it shall lapse or be carried forward as provided by W.S. 9-4-207 after provision is made for payment of outstanding obligations legally incurred during the previous fiscal period. The auditor, after consultation with the department, as of June 30 of each year shall take appropriate action in accordance with this section.

(b) Unexpended appropriations carried forward into the next fiscal biennium pursuant to an outstanding obligation legally incurred shall be expended only for the purposes for which the funds were appropriated or authorized and shall not be revised or converted for another purpose after being carried forward. Upon completion of the purposes for which the funds were carried forward, any remaining funds shall immediately revert to the appropriate fund as specified in W.S. 9-4-207.



9-2-1009. Nonappropriated revenues to be transferred by auditor upon lapse, conversion or otherwise becoming state property.

9-2-1009. Nonappropriated revenues to be transferred by auditor upon lapse, conversion or otherwise becoming state property.

If nonappropriated revenues under the control of agencies lapse, convert or otherwise become the property of the state, the auditor, after consultation with the department, shall transfer the funds to the general or other appropriate fund.



9-2-1010. Duties of budget division; biennial budgets and appropriations.

9-2-1010. Duties of budget division; biennial budgets and appropriations.

(a) The department through the budget division shall:

(i) Prepare the state budget with the assistance of an entity for presentation by the governor to the legislature;

(ii) Prescribe the form, contents and procedure of and for budget documents with the advice of the chairman of the joint appropriations interim committee; and

(iii) Consult with each entity which will require a legislative appropriation either directly or indirectly, excluding the Wyoming department of transportation and the game and fish department except as provided in W.S. 23-1-502(d) and 9-2-1011(d), in submitting budget estimates or requests for funds, or for instituting, recording and reporting all financial and budget transactions of the state.

(b) At each budget session budgets shall be prepared and appropriations made for the operation of state government on a biennial basis.



9-2-1011. Duties of budget division; preparation of standard budget estimates; entities to prepare expanded and exception budgets; form; required information; base budgets.

9-2-1011. Duties of budget division; preparation of standard budget estimates; entities to prepare expanded and exception budgets; form; required information; base budgets.

(a) Subject to subsection (c) of this section, the department through the budget division shall prepare standard budget estimates. Entities shall prepare expanded and exception budgets in a form consistent with the standard budgets as directed by the department.

(b) The information developed in budget documents shall include:

(i) Appropriations or other allotted revenues authorized to entities including all types of revenue regardless of source and final fund destination, federal fund identification and expected length of continuance of the federal funding;

(ii) Expenditures, obligations, encumbrances and balances of the agencies from whatever source derived;

(iii) Estimates of revenues and future needs of entities;

(iv) Program changes, descriptions and activities of the agencies;

(v) An explanation of and reasons for anticipated receipts and expenditures of the agencies;

(vi) An assurance that the budget request has been prepared in accordance with the agency plan prepared according to W.S. 28-1-115 and 28-1-116.

(c) The budget division shall for purposes of preparing the standard budget for entities under this section, include the base budget and the specific amount the base budget differs from the standard budget estimate. The differences shall be itemized and explained in writing on a standardized form prescribed by rule and regulation of the division. The base budget and accompanying forms shall be included within the budget estimates and related information for each entity as compiled under W.S. 9-2-1012(b).

(d) Except as otherwise provided by law, budgets for the game and fish department and department of transportation shall be submitted to the governor and the budget division as provided in this subsection. The budget shall be submitted in a manner and format approved by the budget division and shall be submitted by the game and fish commission by August 1 of each year and by the transportation commission by October 1 of each year. The manner and format approved by the budget division shall provide for legislative review. Any modification to the manner and format shall be reported to the joint appropriations committee immediately upon approval.



9-2-1012. Duties of budget division; transmittal of standard budget and manual; return of completed exception and expanded budgets; submission to governor; disposition of excess general fund appropriations; submission of selected budget information to joint appropriations interim committee.

9-2-1012. Duties of budget division; transmittal of standard budget and manual; return of completed exception and expanded budgets; submission to governor; disposition of excess general fund appropriations; submission of selected budget information to joint appropriations interim committee.

(a) The department through the budget division shall transmit a standard budget and a manual of instruction for the preparation of exception and expanded budgets to entities on or before August 15 of odd numbered years. On or before September 15 of odd numbered years entities shall return the completed exception and expanded budgets.

(b) The director of the department and administrator of the budget division after compiling the requested budget estimates and related information collected from the several agencies of the state shall submit the overall state budget estimate and related information along with their comments and recommendations to the governor no later than November 1 of each budget period.

(c) The governor may, upon examining the budget estimates and requests and after consultation with each agency, approve, disapprove, alter or revise the estimates in accordance with applicable state and federal laws.

(d) The governor through the department may provide for public hearings on any and all agency estimates or requests or other fiscal matters and may require the attendance at such hearings of representatives of the agencies.

(e) In preparing the overall state budget for distribution to the legislature, the governor shall recommend to the legislature that not less than five percent (5%) of estimated general fund receipts for the next biennial budget period shall be appropriated from the general fund to the budget reserve account within the earmarked fund. This appropriation shall be in addition to any fund balance within the budget reserve account. At the end of each biennial budget period, general fund appropriations for the biennium in excess of expenditures including encumbrances during the biennium, as identified by the state auditor in accordance with the provisions of W.S. 9-2-1008 and 9-4-207, shall be transferred into the budget reserve account. All funds in the budget reserve account shall be invested by the state treasurer and earnings therefrom shall be credited into the general fund. Appropriations to the account shall not lapse at the end of any fiscal period. Expenditures from the budget reserve account shall be by legislative appropriation only.

(f) In addition to subsection (b) of this section and not later than October 1 of each odd-numbered year, the administrator of the budget division shall file with the legislative service office a copy of the base budget, standard budget estimate and accompanying base budget forms required under W.S. 9-2-1011(c) for each entity. The legislative service office shall provide copies of the information filed under this subsection to the joint appropriations interim committee.

(g) The state employee compensation commission shall submit to the budget division and the joint appropriations interim committee within the time periods specified in subsection (a) of this section its recommendations regarding state employee compensation. The budget division and department shall consider those recommendations in developing budgets and submitting recommendations to the governor pursuant to subsection (b) of this section. When distributing the overall state budget to the legislature, the governor shall summarize the manner in which the proposed budget addresses the recommendations of the state employee compensation commission.



9-2-1013. State budget; distribution of copies to legislators; copies and reports of authorizations.

9-2-1013. State budget; distribution of copies to legislators; copies and reports of authorizations.

(a) On or before December 1 of the year preceding the year the legislature convenes in budget session, the governor shall distribute to each legislator electronic, or upon request printed, copies of the state budget, covering the next biennial budget period beginning on July 1 of the ensuing year, containing the itemized requests of the agencies for appropriations or other funds, estimated revenues and receipts to the state, and his recommendations and conclusions. The state budget shall include:

(i) Expenditures incurred in the two (2) previous fiscal years and estimates of expenditures for the ensuing two (2) fiscal years;

(ii) Revenues during the two (2) previous fiscal years and estimated receipts for the ensuing two (2) fiscal years;

(iii) The indebtedness and obligations of the state;

(iv) The condition of the various funds and the state treasury as a whole;

(v) A general summary of the economic and social conditions of the state;

(vi) Recommendations relative to state program goals and objectives.

(b) The budget division of the department shall furnish to the legislative service office copies of all authorizations by the governor pursuant to W.S. 9-2-1005(b) within ten (10) days following the authorization. The legislative service office shall make quarterly reports of all authorizations by the governor to the legislative management council and the joint appropriations interim committee.

(c) Preparation of supplemental budgets for presentation in general sessions shall also be made within the time frame of W.S. 9-2-1012 and this section.

(d) In addition to the items contained in subsection (a) of this section and notwithstanding any other recommendations made by the governor, the state budget shall also include the governor's recommendations for appropriations for the ensuing two (2) years, or if a supplemental budget request, the remainder of the budget period, subject to the following:

(i) The state budget shall include the governor's recommendations for a total appropriation from the school foundation program account and based upon recommendations of the select school facilities committee under W.S. 28-11-301, a total appropriation for school capital construction purposes for both fiscal years;

(ii) The total recommended appropriations under this subsection for any two (2) fiscal year budget period shall not exceed the total estimated revenues for that two (2) year period. The total estimated revenues computed under this paragraph shall not include increases in existing revenue sources which would be available to the state only after enactment of legislation in addition to existing law, but shall include the unencumbered balances in all accounts in all other expendable funds subject to this section, as those funds are identified in accordance with standards promulgated by the governmental accounting standards board, but specifically excluding pension funds, nonexpendable trust funds, debt service funds and intragovernmental funds, that would be available for that budget period;

(iii) The total recommended appropriations under this subsection shall not include:

(A) The diversion of any existing revenue sources which diversion would require enactment of legislation in addition to existing law; and

(B) The transfer of funds from an account to another account except transfers from the budget reserve account.

(iv) As used in this subsection, "appropriations" include specific legislative authorization to expend state revenues contained in a budget bill that is enacted into law, an amount to be expended from an account which does not require additional specific legislative authorization, the transfer of funds from the budget reserve account to another account or a specific statutory distribution of a revenue source;

(v) Nothing in this subsection prevents the governor from recommending an additional, alternative budget without the limitations specified in this subsection.

(e) Repealed By Laws 2003, Ch. 34, 1.



9-2-1014. Report required with budget request; format and contents of report; compilation of compendium of agency reports; distribution of copies.

9-2-1014. Report required with budget request; format and contents of report; compilation of compendium of agency reports; distribution of copies.

(a) An agency's budget request to the department shall be accompanied by a written, comprehensive report of the programs, objectives, activities and condition covering the previous fiscal period. The report shall be in a format developed by the department, in conjunction with the agency and the legislative service office. Notice of the format requirements shall be forwarded to each agency no later than July 15 of each year. The report shall detail the fiscal affairs of the reporting agency including receipts and expenditures and make recommendations for improving the agency's programs. The report shall include an annual performance report which provides a means of evaluation of the outcomes included in an agency strategic plan required by W.S. 28-1-115 and 28-1-116.

(b) Upon the receipt of all agency reports, the department shall compile and index the information into a single compendium that will facilitate its use by the governor and the legislature. When preparing the compendium the department of administration and information shall in no manner alter or amend the information received from an agency without that agency's written direction. The report of any agency to the department is available pursuant to the Public Records Act.

(c) Electronic or printed copies of the compendium and the state budget document shall be submitted to the governor and to each legislator. Printed copies of the compendium shall be furnished to the budget division and the state library division within the department, the state auditor, the department of audit, the legislative service office, and to any legislator requesting a printed copy.



9-2-1014.1. State budget; requests by recipients of certain earmarked funds for additional funding from the budget reserve account.

9-2-1014.1. State budget; requests by recipients of certain earmarked funds for additional funding from the budget reserve account.

(a) Any state agency that receives federal mineral royalties or severance tax distributions may request additional funding from the budget reserve account as provided in this section.

(b) The total amount available for the purpose of this section shall be the estimated deposits into the budget reserve account for the next biennial budget period under W.S. 9-4-601(d)(iv) and 39-14-801(d)(ii).

(c) Any state agency eligible to request additional funds from the budget reserve account under this section shall submit its request as part of the budget process under W.S. 9-2-1010 through 9-2-1014.

(d) The governor shall include his recommendations for additional funding for state agencies and for local governments from the budget reserve account in his December 1 budget recommendation to the legislature. His total recommendations under this section shall not exceed the total amount determined under subsection (b) of this section.

(e) To the extent the legislature appropriates funds under this section from the budget reserve account for local governments, the appropriation shall comply with and be subject to the following:

(i) The amount appropriated to local governments shall not exceed the amount available under subsection (b) of this section, less appropriations under this section to state agencies;

(ii) A total amount shall be annually appropriated to the state treasurer to be distributed to all local governments as follows:

(A) Thirty percent (30%) to counties, in the proportion which the population of the county bears to total state population;

(B) Seventy percent (70%) to cities and towns, each city and town to receive an amount in the proportion which the population of the city or town bears to the population of all cities and towns in Wyoming.

(iii) The distributions to local governments under this section shall be made by the state treasurer no later than October 15, of the fiscal year next following the fiscal year for which the appropriation is made. The distributions shall be from revenues actually recognized in the fiscal year for which the appropriation is made. Any interest earned on invested funds allocated to local governments under this section shall be retained in the budget reserve account.

(f) To the extent that actual recognized revenues are less than the estimated deposits referenced in subsection (b) of this section:

(i) The distribution of any appropriation to local governments under this section shall be reduced by a pro rata amount; and

(ii) The state auditor shall reduce the spending authority of any state agency receiving an appropriation under this section by a pro rata amount.

(g) For the purpose of this section:

(i) "Local government" means any county or municipality;

(ii) Repealed By Laws 2009, Ch. 170, 2.

(iii) "State agency" means the department of transportation, the University of Wyoming and the water development office.



9-2-1015. Repealed By Laws 1997, ch. 178, 2.

9-2-1015. Repealed By Laws 1997, ch. 178, 2.



9-2-1016. General services division.

9-2-1016. General services division.

(a) As used in this section:

(i) "Procurement" means buying, purchasing, renting, leasing or otherwise acquiring any supplies or services. It also includes all functions that pertain to the obtaining of any supply or service, including description of requirements, selection and solicitation of sources, preparation and award of contract and all phases of contract administration;

(ii) "Services" means the furnishing of labor, time or effort by a contractor to an agency. The term does not include employment agreements;

(iii) "Supplies" means:

(A) All property, including but not limited to, furniture, fixtures, stationery, printing, paper, fuel and equipment of every kind required for use in the offices, service and functions performed by agencies, and for repairing, heating and lighting the state buildings; and

(B) Insurance and bonds from licensed Wyoming agents as required.

(b) For the purpose of this subsection the term "agencies" does not include the University of Wyoming, community college districts, or school districts. It does not include the department of transportation except as to paragraphs (xi), (xii) and (xiii) of this subsection. The department through the general services division shall:

(i) Adopt rules governing the procurement, management, control and disposal of all supplies and services required by agencies. The rules shall establish standards and procedures which promote fair and open competition. No agency shall procure supplies or services except in compliance with the rules adopted by the department;

(ii) Adopt standard forms and procedures for regulating the procurement of supplies or services required by agencies;

(iii) Adopt a uniform commodity classification system designating the quality, material and brand of supplies or services required by agencies;

(iv) Adopt standard forms and procedures providing that bids or contracts for supplies or services shall be awarded through the use of competitive sealed bidding, competitive negotiation, noncompetitive negotiation or small purchase procedures as hereafter provided:

(A) Bids or contracts for supplies or services in excess of seven thousand five hundred dollars ($7,500.00) shall be made by competitive sealed bidding when the configuration or performance specifications, or both, are sufficiently designed to permit award on the basis of the lowest evaluated price as determined in accordance with objective, measurable criteria set forth in the invitation for bids, and when available sources, the time and place of performance, and other conditions are appropriate for the use of competitive sealed bidding;

(B) Whenever the administrator determines in writing that the use of competitive sealed bidding is not feasible or practical, contracts for supplies or services may be made by competitive negotiation. An elected state official may also contract for supplies or services for his office by competitive negotiation if the contract is for twenty thousand dollars ($20,000.00) or less and he determines that the use of competitive sealed bidding is not feasible or practical;

(C) Contracts may be made by noncompetitive negotiation only when competition is not feasible, as determined in writing prior to award by the administrator and approved by the governor or his designee. An elected state official may also contract for supplies or services for his office by noncompetitive negotiation if the contract is for twenty thousand dollars ($20,000.00) or less and he determines that competition is not feasible;

(D) Bids or contracts for contractual services, consulting services, and special projects and services, for the purpose of hiring professionals, consultants or contracted services in an amount exceeding one thousand five hundred dollars ($1,500.00) by an agency require the approval of the governor or his designee prior to state commitment;

(E) Agencies shall be authorized to make small purchases in accordance with rules adopted by the department. The rules shall include small purchase procedures which authorize agencies to procure supplies or services not exceeding one thousand five hundred dollars ($1,500.00), or such higher amount established by the department, but not to exceed seven thousand five hundred dollars ($7,500.00), without compliance with this paragraph and without prior approval of the department;

(F) This paragraph shall not apply to the procurement by the department of corrections of raw materials used in a correctional industries program to manufacture goods or to provide services under W.S. 7-16-206(a)(i), the procurement of goods or services from the department of corrections under W.S. 7-16-206(a)(i) when the goods or services produced are not available from other Wyoming manufacturers or service providers, the procurement of professional services under W.S. 9-2-1027 through 9-2-1033, nor to purchases of feed by the game and fish department for winter elk ranges. Subparagraph (E) of this paragraph shall not apply to the procurement of services or supplies by the offices of state elected officials. Subparagraph (D) of this paragraph shall not apply to the procurement of services by the offices of state elected officials if the contract is for twenty thousand dollars ($20,000.00) or less;

(G) If competitive sealed bidding is required the contract shall be let to the responsible private sector bidder making the lowest bid if the private sector bidder's bid is not more than five percent (5%) higher than that of the lowest responsible nonprivate sector bidder;

(H) The director of the department of administration and information or his designee, upon a written finding that it would be more efficient to use federal procurement procedures for contracts let by the Wyoming military department concerning state owned properties under the control of the adjutant general, may authorize federal procurement procedures instead of the procedures required by this paragraph.

(v) Establish and maintain an inventory of all agencies' property purchased in total or in part with state funds or otherwise held in the name of the state. The inventory shall contain the following information: acquisition cost, property description, present value, property location and other information as required;

(vi) Classify all agencies' property into uniform categories as determined by type of property, using agency, location or other factors. Systematically arrange under a uniform classification a list of all personal property belonging to the state. The inventory shall be arranged to show separately the property pertaining to each state office, institution, department and board. The inventoried property shall be inspected annually, checked and its value fixed. The inventory shall be revised at the same date each year, bringing all newly acquired property into the inventory under its proper classification. All officers and employees in each agency shall assist the department in securing and compiling the information pertaining to their respective agencies;

(vii) Develop a system of numbers by which all tangible personal state property can be identified. Identification numbers shall be affixed to all property unless otherwise provided by the department;

(viii) Supervise and approve disposition by sale or trade-in of all agencies' property which has been deemed to be no longer cost effective to the state. Real property in excess of forty (40) acres in one (1) tract or valued at fifteen thousand dollars ($15,000.00) or more shall not be disposed of at less than current appraised value as authorized in accordance with rules of the state building commission. No other property shall be disposed of at less than fair market value either for cash or in exchange for credit upon purchase of new property. All sales shall be public and based upon adequate notice except that state owned motor vehicles may be sold at public or dealer auction and except that for the first thirty (30) days after acquisition, any personal property may be made available to those entities qualifying under federal surplus property guidelines through the state surplus property warehouse. The proceeds of sale, less costs of sale, shall be remitted to the treasurer for the benefit of the fund from which the property was purchased. This paragraph shall not apply to, nor shall the department or the state building commission approve or supervise the disposition of land by the state transportation commission;

(ix) Repealed By Laws 1997, ch. 178, 2.

(x) Require each agency to report in a manner prescribed by the department the acquisition, disposition, transfer, loss or theft of all personal property. No state agency shall dispose of or transfer any personal property without the prior approval of the department;

(xi) Secure and maintain insurance or otherwise protect against fire and other perils on all buildings and structures and the contents thereof, and other properties owned by the state of Wyoming or any of its agencies. The insurance shall be in an amount which is adequate to protect the interest of the state of Wyoming and, where appropriate, the interest of the United States;

(xii) Secure and maintain insurance against the risks of fire and theft and other insurance deemed necessary or required by law on all motor vehicles, trailer attachments and aircraft owned by the state of Wyoming or any of its agencies. The insurance secured and maintained shall be in an amount which is adequate to protect the interest of the state but not less than the amounts required by W.S. 1-39-101 through 1-39-120. In securing insurance the department shall take full advantage of experience ratings and groupings or master policies to the end that the insurance may be secured at the lowest possible beneficial rates and for the best interest of the state;

(xiii) Secure personal liability and surety bonds for Wyoming peace officers, employees and state officials as required by statute, secure professional liability insurance for Wyoming doctors and nurses employed by the state, and secure liability insurance for all property owned by the state or any of its agencies as required by W.S. 1-39-101 through 1-39-120;

(xiv) Provide assistance requested by the legislature or the judiciary in the procurement of supplies and services;

(xv) Provide central reproduction and other duplication services to agencies;

(xvi) Provide central mail and allied services to agencies;

(xvii) For the procurement of construction of public projects, facilities or structures, be authorized to accept the recommendations of agencies on the award or rejection and readvertisement of bids based upon the qualifications and responsibilities of bidders;

(xviii) In the procurement of construction, bidders shall provide a bond or other form of guarantee satisfactory to the state of Wyoming as hereafter provided:

(A) A bid bond or other form of bid guarantee satisfactory to the state may be required in an amount equal to ten percent (10%) of the aggregate amount of the bid or contract when a contract to be awarded under the solicitation is expected to exceed one thousand five hundred dollars ($1,500.00). The bond may be provided by a surety company authorized to do business in the state of Wyoming;

(B) A bid bond or other form of bid guarantee satisfactory to the state may be retained by the state as surety throughout the term of the awarded contract provided the amount of the contract is less than twenty-five thousand dollars ($25,000.00);

(C) Before any contract exceeding twenty-five thousand dollars ($25,000.00) in amount, for the construction, alteration or repair of any public building or public work or improvement of the state is awarded to any person, the person shall furnish to the state a performance and payment bond executed by a surety company authorized to do business in the state of Wyoming or other form of surety satisfactory to the state, in an amount equal to one hundred percent (100%) of the contract price;

(D) This paragraph does not limit the authority of the state to require a performance bond or other security in addition to bonds, or in circumstances other than the circumstances specified by this subsection;

(E) The department may accept bids submitted by persons who combine their bonding capacity in any way so as to meet the bonding requirements of this paragraph.

(xix) Lease all property for the state in accordance with rules of the state building commission. Leasing of property by the state shall be conducted on a bid and proposal basis with advertising of space needs and square footage in community or local newspapers. Leasing contracts may be entered into by noncompetitive negotiation only if:

(A) The administrator determines in writing that competitive bidding is not feasible; or

(B) The lessor is a governmental agency.

(xx) Maintain, repair and replace all state property in accordance with rules of the state building commission;

(xxi) Designate the manager of the construction management program within the division to function as secretary to the state building commission who will administratively implement the commission's rules;

(xxii) Provide the appropriate program staff of the division to serve as staff of the state building commission in carrying out the duties of the division under this section and W.S. 9-5-101 through 9-5-109;

(xxiii) Plan for all agency office and other space needs and construction projects required for those space needs in accordance with the provisions of W.S. 9-5-107, 9-5-108 and rules, procedures and criteria adopted pursuant to that section.

(c) The surplus property section within the division of general services is created, which shall be the state's surplus property agency pursuant to the terms of 40 U.S.C. 549. The surplus property section may:

(i) Acquire from the United States of America under and in conformance with the Federal Property and Administrative Services Act of 1949, as amended, hereinafter referred to as the "act", property, including equipment, materials, books or other supplies under the control of any department or agency of the United States of America which are usable and necessary for purposes of education, public health or civil defense, including research for any purpose authorized by federal law; to warehouse the property; and to distribute the property within the state to tax-supported medical institutions, hospitals, clinics, health centers, school systems, schools, colleges and universities within the state, to other nonprofit medical institutions, hospitals, clinics, health centers, schools, colleges and universities which have been held exempt from taxation under 26 U.S.C. 501(c)(3), to civil defense organizations of the state, or political subdivisions and instrumentalities which are established pursuant to state law, and to other types of institutions or activities which are eligible under federal law to acquire the property;

(ii) Receive applications from eligible health and educational institutions for the acquisition of federal surplus real property, investigate the same, obtain expression of views respecting the applications from the appropriate health or educational authorities of the state, make recommendations regarding the need of the applicant for the property, the merits of its proposed program of utilization, the suitability of the property for the purposes, and otherwise assist in the processing of applications for acquisition of real and related personal property of the United States under 40 U.S.C. 550;

(iii) Make certifications, take action, make expenditures and enter into contracts, agreements and undertakings for and in the name of the state (including cooperative agreements with any federal agencies providing for utilization by and exchange between them of the property, facilities, personnel and services of each by the other), require reports and make investigations as required by law or regulation of the United States of America in connection with the disposal of real property and the receipt, warehousing, utilization and distribution of federal surplus personal property received by the department from the United States of America;

(iv) Act as clearinghouse of information for the public and private nonprofit institutions, organizations and agencies referred to in paragraph (i) of this subsection and other institutions eligible to acquire federal surplus real property, to locate both real and personal property available for acquisition from the United States of America, to ascertain the terms and conditions under which the property may be obtained, to receive requests from the above-mentioned institutions, organizations and agencies and to transmit to them all available information in reference to the property, and to aid and assist the institutions, organizations and agencies in every way possible in the consummation of acquisitions or transactions hereunder;

(v) Cooperate to the fullest extent consistent with the act with the departments or agencies of the United States of America, file a state plan of operation, operate in accordance therewith, and take necessary action to meet the minimum standards prescribed in accordance with the act, make reports in the form and containing the information which the United States of America or any of its departments or agencies requires, and comply with the laws of the United States of America and the rules and regulations of any of the departments or agencies of the United States of America governing the allocation, transfer, use of, or accounting for, property donable or donated to the state.

(d) Any charges made or fees assessed for the acquisition, warehousing, distribution or transfer of any property of the United States of America for educational, public health or civil defense purposes, including research, shall be limited to those reasonably related to the costs of care and handling in respect to its acquisition, receipt, warehousing, distribution or transfer by the department and, in the case of real property, the charges and fees shall be limited to the reasonable administrative costs of the department incurred in effecting transfer. Revenue resulting from payments of charges and fees shall be paid into the trust and agency fund and shall be utilized for payment of all costs to the department of acquiring, warehousing, distributing and transferring property under the federal surplus property utilization program and be disbursed in accordance with applicable federal regulations.

(e) Any provision of law to the contrary notwithstanding, the governing board, or if none, the executive head, of any agency or of any city, county, school district or other political subdivision may by order or resolution confer upon any officer or employee thereof continuing authority to secure the transfer to it of surplus property under this act, and to obligate the state or political subdivision and its funds to the extent necessary to comply with the terms and conditions of the transfers. This authority conferred upon any officer or employee by any order or resolution shall remain in effect unless and until the order or resolution is duly revoked and written notice of revocation is received by the department.

(f) The section may engage in activities relative to federal excess property in connection with the use of the property by other state agencies, institutions or organizations engaging in or receiving assistance under federal programs. The section may enter into contracts and other agreements for and on behalf of the state, including the cooperative agreements within the purview of section 203(n) of the federal act (40 U.S.C. 484(j)) with federal agencies, as well as agreements with other groups or associations which will in any way procure the administration of the section's functions but this act relating to the procurement of property shall not apply to the section in the acquisition of federal surplus property.

(g) All meat used or purchased for use in any state institution shall be produced and processed within the United States, and neither the general services division of the department nor anyone else shall negotiate, execute or approve any contract for the purchase of meat to be used in any state institution if the meat has been produced or processed outside the United States. The department shall adopt appropriate rules to carry out the purpose of this subsection.

(h) The general services division shall:

(i) Manage and control all state motor vehicles and equipment including their identification, purchase, lease, replacement, repair and permanent assignment, except for state owned or leased vehicles personally used by or assigned to the governor, secretary of state, state auditor, state treasurer or superintendent of public instruction;

(ii) Establish, update and comply with uniform standards and criteria promoting the economic and effective maintenance and use of motor vehicles consistent with the needs and locations of agencies;

(iii) Procure motor vehicles which operate on compressed natural gas as specified in W.S. 9-18-101.

(j) Any state or county employee or officer using a state vehicle without authorization or for purposes other than official business is guilty of a misdemeanor punishable by a fine of not less than fifty dollars ($50.00) or more than two hundred dollars ($200.00).

(k) Each elected state official shall report annually by October 31, to the joint appropriations interim committee a list of all contracts entered into by the elected state official during the previous fiscal year for supplies or services, if the contract was not awarded by competitive sealed bidding and the administrator did not determine in writing that the use of competitive sealed bidding was not feasible or practical. The report shall also include a list of all contracts entered into by the elected state official for contractual services, consulting services or special projects and services if the contract was not approved by the governor or his designee.



9-2-1017. Professional liability insurance for peace officers; limits of policy; definition of peace officer.

9-2-1017. Professional liability insurance for peace officers; limits of policy; definition of peace officer.

(a) The state of Wyoming through the department shall purchase a comprehensive professional liability policy providing coverage for all peace officers if:

(i) Coverage is available at a reasonable cost; and

(ii) It is economically more feasible to provide coverage through the purchase of insurance than through self-insurance as provided by W.S. 1-41-101 through 1-41-111.

(b) The limits of the policy shall be no less than the present limits of liability insurance purchased by the state for state law enforcement officers. The policy may provide for a deductible or a retention up to ten thousand dollars ($10,000.00) which is the responsibility of the governmental entity employing the peace officer for whom the claim was paid.

(c) For the purposes of this section, "peace officer" means as defined by W.S. 7-2-101.



9-2-1018. Repealed By Laws 2012, Ch. 30, 4.

9-2-1018. Repealed By Laws 2012, Ch. 30, 4.



9-2-1019. Personnel hearings; state employee compensation commission created; duties.

9-2-1019. Personnel hearings; state employee compensation commission created; duties.

(a) Each personnel appeal hearing shall be conducted by a presiding officer. Pursuant to rules adopted by the administrator of the personnel division, the parties to a personnel appeal shall submit the name of a presiding officer as mutually agreed to. If the parties fail to submit a name within the time allowed, or if that person is, at any time, unable or unwilling to serve, the administrator shall immediately refer the matter to the office of administrative hearings. A hearing officer from the office of administrative hearings may be peremptorily disqualified from acting in a case by the filing of a motion by either party within ten (10) days of receipt of notice of the assignment of that hearing officer. In any matter, a party may exercise the peremptory disqualification only one (1) time and against only one (1) hearing officer. Either party may seek to disqualify any hearing officer for cause as provided in the Wyoming Rules of Civil Procedure. The presiding officer shall conduct an impartial contested case hearing in accordance with the Wyoming Administrative Procedure Act. A state employee serving as a presiding officer shall not receive a fee for his service but shall be considered engaged in the performance of the duties of his position and shall receive his salary and reimbursement for expenses as provided for state employees. If the presiding officer is from the office of administrative hearings, that office shall be paid at the rate established by that office for services of its hearing officers. The fee received by a presiding officer who is not an employee of the state shall be paid at the same rate established by the office of administrative hearings for services of its hearing officers. The expense of the hearing shall be charged to and borne by the state agency in which the complainant was employed. The presiding officer's authority shall be limited to the following:

(i) To conduct hearings in accordance with W.S. 16-3-112(b)(i) through (vii) of the Wyoming Administrative Procedure Act and the personnel rules of the executive branch of the state;

(ii) To determine if the agency complied with relevant procedural requirements of the personnel rules of the executive branch of the state of Wyoming. Any error or defect in the proceedings which does not affect the substantial rights of either of the parties may be disregarded;

(iii) To determine, based upon the evidence presented at the hearing, whether the agency established facts by a preponderance of the evidence constituting good cause for the personnel action, in which event the action shall be affirmed, or whether the facts established by the agency do not constitute good cause for the personnel action, in which event the action shall be reversed.

(b) Repealed by Laws 1989, ch. 197, 2.

(c) The decision of a presiding officer under subsection (a) of this section constitutes the final agency action, but any party, including the state of Wyoming, aggrieved by a decision of a presiding officer may seek judicial review of that decision in the district court pursuant to W.S. 16-3-114. The district court or supreme court may award reasonable attorney fees and costs to the prevailing party.

(d) Upon reversal of a personnel action, the agency shall retain authority to take other management actions, as recommended by the presiding officer, including less severe personnel action, based upon the facts found at the hearing.

(e) The state employee compensation commission is created to review issues related to employee compensation. The commission shall consist of not more than six (6) members to serve two (2) year terms. Three (3) members shall be appointed by the management council of the legislature of whom one (1) shall be from the private sector, and one (1) each from the senate and house of representatives. Two (2) members shall be appointed by the governor, of whom one (1) shall be from the private sector. One (1) member shall be appointed by the chief justice of the Wyoming supreme court but shall be a nonvoting member. The commission shall elect a chairman from among its two (2) legislative members.

(f) Members who are not legislators or state employees shall receive per diem and travel expenses in the same manner and amount provided under W.S. 28-5-101.

(g) The commission shall meet at the call of the governor, or the chairman, and shall review personnel related issues including, but not limited to:

(i) Decisions relevant to market-based compensation;

(ii) Proper recognition and appreciation of employees;

(iii) Review of personnel rules and regulations;

(iv) Proper manager to employee ratios.

(h) The commission:

(i) Shall function as a liaison between the legislature and the governor and executive branch agencies on matters concerning state employee personnel policies provided in subsection (g) of this section;

(ii) May hold public hearings regarding any of its duties;

(iii) May make and enter into contracts necessary or incidental to carry out any of its duties;

(iv) May recommend legislation on matters concerning state employee personnel issues. Any recommendations from the commission shall be submitted to the management council of the legislature;

(v) Shall appear before the joint appropriations committee as requested by the committee to present recommendations submitted by the commission pursuant to W.S. 9-2-1012(g).



9-2-1020. Repealed by Laws 1989, ch. 197, 2.

9-2-1020. Repealed by Laws 1989, ch. 197, 2.



9-2-1021. Repealed by Laws 1989, ch. 197, 2.

9-2-1021. Repealed by Laws 1989, ch. 197, 2.



9-2-1022. Duties of department performed through human resources division.

9-2-1022. Duties of department performed through human resources division.

(a) Subject to subsection (b) of this section, the department through the human resources division shall:

(i) Establish and administer a personnel classification schedule covering all agency employees, classifying positions into categories determined by similarity of duties, authority, responsibilities and other relevant factors of employment;

(ii) Establish and administer a consistent, equitable and flexible compensation plan covering all agency employees;

(iii) Supervise employer-employee benefit plans not otherwise provided for by law;

(iv) Maintain an information roster on each employee of the state specifying employee name, employing agency, position classification, rate of compensation, job title, position description and service tenure. The information shall be available for inspection only as provided by the Public Records Act;

(v) Maintain a register of applications made by all persons seeking employment with an agency. Each application shall be rated on the basis of suitability and qualifications without regard to political affiliation, race, color, sex, creed or age;

(vi) Initiate and administer recruitment programs designed to attract a sufficient quantity of suitable and qualified employees to the service of the state as needed to fulfill service commitments to its citizens;

(vii) Approve all in-service or staff development programs available through agencies or sponsored by the department;

(viii) Approve all agencies' changes related to personnel with respect to compensation, position classification, transfers, job titles, position specifications and leave time;

(ix) Subject to subsection (g) of this section, establish personnel standards governing employee leave time, hours of work, attendance, grievances and terminations;

(x) With the cooperation and assistance of the division of economic analysis, collect and maintain statistical information related to personnel administration from agencies;

(xi) Promulgate reasonable rules:

(A) Which are necessary to administer the classification plan and the compensation plan;

(B) Governing minimum hours of work, attendance regulations, leaves of absence for employees, vacations and the order and manner in which layoffs shall be made;

(C) Concerning recruiting, transfers, discipline, grievances and appeals;

(D) Necessary to administer a program whereby employees may share positions as set forth in subsection (f) of this section;

(E) Repealed By Laws 2009, Ch. 129, 2.

(F) Necessary to administer a program whereby at-will contract employees may be utilized by agencies to meet programmatic needs. These rules shall be structured so that:

(I) At-will contract employees receive benefits limited to coverage and employer contributions as required by law for social security, worker's compensation, unemployment compensation and group insurance benefits as provided in subdivision (III) of this subparagraph and except as otherwise provided in subdivision (IV) of this subparagraph;

(II) The minimum benefits or rights specifically required under any federal law are provided. In determining the minimum benefits or rights provided under federal law, the rules shall require employment contracts under this subparagraph to be structured so as to exempt at-will contract employees from coverage to the greatest extent possible;

(III) Except as provided in this subdivision and in subdivision (IV) of this subparagraph, no at-will contract employees shall be eligible for or accrue any type of leave or be eligible to participate in or otherwise be covered by state employees' and officials' group insurance, the state retirement system or the deferred compensation program. If the employment contract so provides, an at-will contract employee may be eligible for membership in the state employees' and officials' group insurance plan in accordance with W.S. 9-3-207, or in the case of the Wyoming retirement system an at-will contract employee of a member employer may be enrolled in the system if that employee's wages under the contract are reported on an Internal Revenue Service Form W-2 Wage and Tax Statement, provided the employee pays the total premium or contribution required;

(IV) Notwithstanding subdivision (III) of this subparagraph, if the employment contract so provides, an at-will, year-round, full-time brand inspection contract employee authorized to carry out the duties specified by W.S. 11-20-201 may be eligible for membership in the state employees' and officials' group insurance plan in accordance with W.S. 9-3-207, and the state retirement system under W.S. 9-3-412, provided the employee pays the total premium or total contribution required, or the portion of the premium or contribution, if any, the employment contract directs the employee to pay and the employee's wages under the contract are reported on an Internal Revenue Service Form W-2 Wage and Tax Statement. Subject to the limitations of W.S. 9-3-412(c), the Wyoming livestock board shall have sole discretion to determine the amount of the total premium or contribution to be paid by the employee and the amount to be paid by the board, if any. The amounts shall be stated in the employment contract. The time limitations provided in subdivision (V) of this subparagraph shall not apply to any employee under this subdivision;

(V) An at-will contract shall be for a term not exceeding twenty-four (24) months subject to renewal of the contract at the end of the contract period.

(xii) Repealed By Laws 2009, Ch. 129, 2.

(xiii) Administer all statewide training functions provided by the department;

(xiv) Repealed By Laws 2001, Ch. 55, 3.

(b) The state compensation plan shall apply to all state executive branch employees except those employees of the University of Wyoming and community colleges. The compensation and classification plan shall be designed to attract and retain a sufficient quantity of quality employees with competitive compensation based on relevant labor markets for each class of employment. The plan shall be based upon principles of fairness and equity and be administered with sound fiscal discipline. The plan shall utilize both fixed and variable compensation as well as noncash reward and recognition programs. All variable compensation benefits under the plan shall be administered by the department as a separately designated and appropriated budget item. The plan shall consist of:

(i) Current job descriptions. These shall describe job content including the nature and level of work performed, responsibilities, requirements to possess professional licenses, certifications or registrations, and assist in job evaluation and classification, pay comparisons with other entities, recruitment, selection and performance appraisal;

(ii) Job content and classification. This process shall formally assign positions to classifications and determine pay grades in one (1) or more pay systems based on an evaluation of the content of jobs using quantitative point factors. At a minimum, these factors shall include knowledge, experience, skill problem solving, accountability and working conditions. These factors and their weights shall be established by the human resources division and reflect the relative importance of job content to the state and to the appropriate local, regional, national market or a combination of these markets as determined by the division. Establishing the value of compensation shall be primarily based on establishing the appropriate market value of the job. For positions for which a market value cannot readily be identified, the value of compensation shall be based on a fair and defensible method. Total compensation, including base salary, benefits, lump sum payments, allowances and other variable elements of compensation shall be targeted at a competitive level when compared to the appropriate labor markets to allow the state to attract and retain the quality and quantity of employees needed to fulfill service commitments to its citizens. The human resources division shall periodically audit and update the system to ensure that it reflects current labor market conditions and at the request of the state employee compensation commission shall review applicable department rules and regulations, or through assessing employee complaints analyze hiring difficulties and turnover statistics;

(iii) Pay data collection and analysis. Data collection shall be based on a defined and relevant labor market that is representative of public and private sector employers. The relevant labor market may be local, regional, national or a combination of these markets as determined by the division to best reflect the relative importance of a job to the state. Data analysis shall identify salary ranges for each pay grade with minimum and maximum dollar limits. The total compensation package for state employees shall be considered in the data collection and analysis;

(iv) Procedures to set and change individual pay rates consistent with subsection (c) of this section;

(v) A performance appraisal system. This system shall measure performance in writing as objectively as possible. The system shall relate differences in performance levels and provide a means of employee advancement within classification pay grades. Evaluators shall be trained in performance appraisal prior to assessing the performance of any employee. Evaluators shall be required to attend continuing personnel evaluation education programs as deemed necessary by the human resources division. All employees subject to appraisal may respond to the appraisal of their performance in writing;

(vi) When a license, certification or registration is required to perform job duties it shall be included in the position job classification, job advertisement and announcement;

(vii) Data collected under this subsection shall be available to the legislature as needed.

(c) The state compensation plan shall provide for the following procedures to establish and change individual pay rates:

(i) Rates of pay shall be determined using knowledge, skills, abilities, experience, responsibilities, requirements to possess professional licenses, certifications or registrations, and labor market conditions giving consideration to salaries in the public and private sector in the relevant labor market as determined by the division. Rates of pay shall be based on a combination of achievement of performance objectives, recognition of differences in job content, acquisition and application of further knowledge, skills and abilities;

(ii) General pay increases shall be only those approved by the legislature;

(iii) Pay increases based on performance appraisals shall be approved consistent with the performance appraisal system;

(iv) Promotion pay increases may be approved when an employee moves to a higher job grade;

(v) Longevity pay increases shall be approved at a rate of forty dollars ($40.00) per month for each five (5) years of service. Longevity pay increases shall not be considered as part of base pay;

(vi) Special pay increases may be approved by the governor using available funds.

(d) Repealed by Laws 1989, ch. 52, 2.

(e) Any employee who has been paid for accumulated vacation or sick leave upon separation and who is rehired within thirty-one (31) days after separation, shall fully reimburse all payments for accumulated vacation or sick leave within thirty-one (31) days after being rehired with all rights. Any person who fails to reimburse the state as herein required shall be terminated.

(f) The human resources division shall establish and administer a program of position sharing subject to the following provisions:

(i) The sharing of any position is subject to approval by the director or chief administrator of the agency;

(ii) Each employee shall work a portion, equal to the employee's share of the full-time position, of the number of hours required for the full-time position being shared;

(iii) Each employee shall receive a portion, equal to the employee's share of the full-time position, of the salary attributable to the full-time position being shared, according to the state classification and compensation plan;

(iv) Position sharing employees are entitled to a portion, equal to the employee's share of the full-time position, of employee benefits accorded to full-time employees. Benefits which cannot be divided, such as participation in the state group health and life insurance programs, shall be accorded to position sharing employees on the same basis as full-time employees without division, but the state's contribution to the insurance or other benefit programs shall be a portion, equal to the employee's share of the full-time position, of the contribution for full-time employees.

(g) The state shall, in accordance with rules promulgated by the human resources division and on behalf of any employee receiving temporary total disability benefits for an injury covered under the Wyoming Worker's Compensation Act and sustained while acting within the scope of employment with the state, for two (2) calendar months following the month in which the injury occurred, pay the employer's contributions to the state group health insurance plan, the state group life insurance plan and to the state retirement system. For the following four (4) calendar months the state shall pay both the employer's and the employee's contributions to the state group health insurance plan, the state group life insurance plan and the state retirement system. Payments under this subsection shall continue and the injured employee's employment shall be considered continuous until the end of the sixth calendar month following the month in which the injury occurred, until the injured employee returns to work or is terminated or until the injured employee is no longer eligible to receive temporary total disability benefits, whichever first occurs.

(h) In promulgating rules regarding layoffs due to reductions in force, the division shall require:

(i) That each agency shall designate divisions within the agency for the purpose of reduction in force;

(ii) That no layoffs from a reduction in force shall occur within sixty (60) days of any designation under paragraph (i) of this subsection;

(iii) That layoffs due to a reduction in force shall occur within affected divisions designated under paragraph (i) of this subsection and that no employee affected by a reduction in force shall displace any other employee outside his designated division;

(iv) That designations under paragraph (i) of this subsection shall be made by the agency director and are not rules under W.S. 16-3-101 through 16-3-115.

(j) Designations under paragraph (h)(i) of this section:

(i) Shall not be effective until approved by the governor;

(ii) Are not subject to contested case procedures or judicial review under W.S. 16-3-101 through 16-3-115.

(k) Repealed By Laws 2009, Ch. 129, 2.

(m) A department director or commissioner appointed by the governor shall serve at the pleasure of the governor and may be removed by him as provided by W.S. 9-1-202. If authorized by law or upon approval by the governor, a department director or commissioner may appoint a deputy department director, one (1) or more division administrators, or both, who shall serve at the pleasure of the director or commissioner and may be removed by him at any time without cause. Any person appointed under this subsection shall be covered under the executive compensation plan. This subsection is not applicable to the game and fish department.

(n) In carrying out the duties of the division under this section, employment first shall be the policy of the state that competitive and integrated employment shall be considered its first option when serving persons with disabilities who are of working age to obtain employment. Employment first applies to programs and services that provide services and support to help obtain employment for persons with disabilities. All state agencies shall follow this policy and ensure that it is effectively implemented in their hiring and in all programs and services administered or funded by the agencies. Nothing in this section shall be construed to require any employer to give preference to hiring people with a disability. All state agencies shall coordinate efforts and shall collaborate within and among the agencies to ensure that state programs, policies, procedures and funding support competitive and integrated employment of individuals with disabilities. All state agencies shall, whenever feasible, share data and information across systems in order to track progress toward full implementation of this subsection. Nothing in this section shall be construed as eliminating any supported employment services as an option when appropriate.



9-2-1023. Repealed By Laws 2008, Ch. 116, 2.

9-2-1023. Repealed By Laws 2008, Ch. 116, 2.



9-2-1024. Duties performed through division of economic analysis.

9-2-1024. Duties performed through division of economic analysis.

(a) The department through the division of economic analysis, in cooperation with other governmental and private agencies, shall:

(i) Assist state agencies in developing statistical and informational management programs by collecting, compiling, analyzing and distributing information and statistics when the information is readily available from other agencies, and eliminate the duplication of collection, compilation and distribution of information or data prepared by agencies;

(ii) Act as overall supervisory and coordinating authority for statistical, informational or research programs conducted by or on behalf of agencies;

(iii) Conduct statistical research and studies on its own authority or as requested by other governmental bodies;

(iv) Establish uniform criteria for collecting, distributing, compiling, reporting and analyzing statistical and other information generated by agencies;

(v) Establish and maintain a central depository of statistical and other data relative to the operation of state government for the economic and environmental life of this state;

(vi) Consolidate into digest form information and reports which lend themselves to compilation;

(vii) Establish uniform criteria for collecting, compiling, analyzing, reporting and distributing economic data for all Wyoming counties related to uses of and economic impacts to state and federal surface and mineral lands, including but not limited to development of agriculture, grazing, minerals, timber, water, industrial resources, recreation and energy production;

(viii) Utilize a nationally recognized model for the compilation and the analysis of the data described in paragraph (vii) of this subsection;

(ix) Collect, compile, analyze, maintain, update, report, distribute and consolidate into digest form the economic data described in paragraph (vii) of this subsection. The analysis shall be independent pertaining to the data collected and shall not express any opinion of the economic impacts determined under paragraph (vii) of this subsection. Any economic data collected, compiled, analyzed, maintained, updated, reported or consolidated by the division of economic analysis under this subsection, other than information that is not available for inspection under W.S. 16-4-201 through 16-4-205, shall be available for public review and comment. This data shall be updated at least once every three (3) years;

(x) Supervise and coordinate statistical, informational or research programs conducted by the division on behalf of counties and establish and maintain a central depository of economic, statistical and other data relative to Wyoming counties;

(xi) Prepare an annual catalog listing the type of statistical information available from state agencies and other sources.



9-2-1025. Repealed by Laws 1989, ch. 178, 3.

9-2-1025. Repealed by Laws 1989, ch. 178, 3.



9-2-1026. Purchasing for legislature and judiciary; approval; requirements.

9-2-1026. Purchasing for legislature and judiciary; approval; requirements.

Purchases of supplies and services for the legislature shall be approved by the management council or its designee. Purchases of supplies and services for the judiciary shall be approved by the judges for their respective courts. Purchases of supplies and services by the offices of state elected officials shall be approved by the respective elected official or his designee and made in accordance with the requirements and guidelines of W.S. 9-2-1016. Purchases by the legislature or the judiciary shall be made in accordance with the requirements and guidelines for competitive or negotiated purchases or contracts set forth in W.S. 9-2-1016(b)(iv)(A) and (B).



9-2-1026.1. Repealed By Laws 2012, Ch. 30, 4.

9-2-1026.1. Repealed By Laws 2012, Ch. 30, 4.



9-2-1026.2. Repealed By Laws 2012, Ch. 30, 4.

9-2-1026.2. Repealed By Laws 2012, Ch. 30, 4.



9-2-1026.3. Repealed By Laws 2005, ch. 142, 2.

9-2-1026.3. Repealed By Laws 2005, ch. 142, 2.



9-2-1026.4. Repealed By Laws 2005, ch. 142, 2.

9-2-1026.4. Repealed By Laws 2005, ch. 142, 2.



9-2-1026.5. Federal library funds.

9-2-1026.5.Federal library funds.

(a) The director may accept and receive all funds, monies or library materials made available by the federal government for the improvement and development of public library services in the state.

(b) The state treasurer is custodian of all federal funds allocated to the state for statewide library services and shall disburse the funds on the requisition of the director and subject to other provisions of law.



9-2-1026.6. State librarian; appointment; qualifications; filing of state publications; deposit of designated documents; exchange of session laws.

9-2-1026.6. State librarian; appointment; qualifications; filing of state publications; deposit of designated documents; exchange of session laws.

(a) A state librarian shall be appointed by the director of the department of administration and information and shall serve as the administrator of the state library division of the department. The state librarian shall have:

(i) Completed the required courses in a recognized or accredited library school or shall have educational and library administrative experience required by the human resources division of the department;

(ii) Charge and custody of all materials belonging to the state library.

(b) With the approval of the director, the state librarian may employ within the state library division necessary deputies, assistants and employees and shall:

(i) Develop a budget for the state library and control the expenditures of funds appropriated for and received by the library;

(ii) Accept gifts or grants of any nature for the purpose of carrying on the work of the state library division;

(iii) Report to the director regarding the receipts, disbursements, work and needs of the state library division;

(iv) Expend or disburse gifts and grants as approved in writing by the director;

(v) Adopt policies and projects to fulfill the purposes of this act regarding the state library division.

(c) For purposes of maintaining a state publications depository system, up to seven (7) copies of each publication issued by a state officer, commission, commissioner or board of a state institution shall be deposited with the state library for distribution as follows:

(i) Three (3) copies to the state library permanent file;

(ii) Two (2) copies to the university library;

(iii) One (1) copy to the library of congress;

(iv) One (1) copy to the council of state governments; and

(v) The total number of copies and distributions may be modified at the discretion of the state librarian.

(d) All officers and persons who receive any books, maps, charts or other documents designed for the use of the state library or the department, shall deposit the same immediately on receipt thereof with either the state librarian or the director.

(e) Repealed By Laws 2005, ch. 210, 3.

(f) The state librarian shall guide local library agencies participating in any state plan for the expenditure of any federal funds or materials. The state librarian shall assure compliance with the policies and methods of administration under the state plan.

(g) The state librarian is responsible for the extension and development of library services throughout the state and shall supervise and superintend the expenditures of monies provided for library services and federal funds allocated to the state for these purposes.



9-2-1026.7. State librarian; acquisition of books and materials; disposition of outdated and unused books; disposition of unused materials and supplies; promulgation of rules.

9-2-1026.7. State librarian; acquisition of books and materials; disposition of outdated and unused books; disposition of unused materials and supplies; promulgation of rules.

(a) With the approval of the director, the state librarian may:

(i) Acquire books, materials, equipment and supplies which are necessary for the efficient operation of the state library;

(ii) Sell outdated and unused books in the collection of the state library when the director deems the sale necessary due to limited shelf space;

(iii) Regulate the hours during which the library is open for the use of educators, students and researchers. To accommodate these uses, he may stagger the working schedules of the library employees in accordance with rules and regulations of the human resources division of the department.

(b) Prior to sale under subsection (a) of this section the department of state parks and cultural resources shall be given an opportunity to choose, without charge, books which have special historical value. After the department of state parks and cultural resources has had an opportunity to choose books it desires, any library in this state which is supported by public funds shall be given an opportunity to take, without charge, books it desires to add to its collection.

(c) At the recommendation of the state librarian the department may dispose of unused materials, supplies or equipment belonging to the state library in any manner provided by law.

(d) The department may promulgate necessary rules and regulations to effectuate the purposes of this section.



9-2-1026.8. Interstate Library Compact; enactment; form.

9-2-1026.8. Interstate Library Compact; enactment; form.

The Interstate Library Compact is hereby enacted into law and entered into by this state with all states legally joining therein in the form substantially as follows:

INTERSTATE LIBRARY COMPACT

Article I

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis, and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

Article II

(a) As used in this compact:

(i) "Public library agency" means any unit or agency of local or state government operating or having power to operate a library;

(ii) "Private library agency" means any nongovernmental entity which operates or assumes a legal obligation to operate a library;

(iii) "Library agreement" means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

Article III

(a) Any one (1) or more public library agencies in a party state in cooperation with any public library agency or agencies in one (1) or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

(b) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one (1) or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one (1) or more of the individual library agencies.

(c) If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one (1) or more of the following in accordance with such library agreement:

(i) Undertake, administer and participate in programs or arrangements for securing, lending or servicing of books and other publications, any other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof;

(ii) Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, (conditional or otherwise), from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and receive, utilize and dispose of the same;

(iii) Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district;

(iv) Employ professional, technical, clerical and other personnel, and fix terms of employment, compensation and other appropriate benefits; and where desirable, provide for the in-service training of such personnel;

(v) Sue and be sued in any court of competent jurisdiction;

(vi) Acquire, hold, and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service;

(vii) Construct, maintain and operate a library, including any appropriate branches thereof;

(viii) Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

Article IV

(a) An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provision therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

(b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

Article V

Any two (2) or more state library agencies of two (2) or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in article VI of this compact for interstate library agreements.

Article VI

(a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

(i) Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable;

(ii) Provide for the allocation of costs and other financial responsibilities;

(iii) Specify the respective rights, duties, obligations and liabilities of the parties;

(iv) Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

(c) No library agreement shall become effective until filed with the compact administrator of each state involved, and approved in accordance with article VII of this compact.

Article VII

(a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his state. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within ninety (90) days of its submission shall constitute approval thereof.

(b) In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorneys general.

Article VIII

Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

Article IX

(a) Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

(b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

Article X

Each state shall designate a compact administrator with whom copies of all library agreements to which his state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one (1) or more deputy compact administrators in addition to its compact administrator.

Article XI

(a) This compact shall enter into force and effect immediately upon its enactment into law by any two (2) states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

(b) This compact shall continue in force with respect to a party state and remain binding upon such state until six (6) months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

Article XII

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



9-2-1026.9. Compliance with local laws prerequisite to entering into library agreement.

9-2-1026.9. Compliance with local laws prerequisite to entering into library agreement.



9-2-1026.10. "State library agency".

9-2-1026.10. "State library agency".

As used in the Interstate Library Compact, "state library agency", with reference to this state, means the state library division of the department.



9-2-1026.11. State and federal aid to interstate library districts.

9-2-1026.11. State and federal aid to interstate library districts.

An interstate library district lying partly within this state may claim and be entitled to receive state aid in support of any of its functions to the same extent and in the same manner as such functions are eligible for support when carried on by entities wholly within this state. For the purpose of computing and apportioning state aid to an interstate library district, this state will consider that portion of the area which lies within this state as an independent entity for the performance of the aided function or functions and compute and apportion the aid accordingly. Subject to any applicable laws of this state, such a district also may apply for and be entitled to receive federal aid for which it may be eligible.



9-2-1026.12. Appointment of compact administrator and deputy administrators; removal.

9-2-1026.12. Appointment of compact administrator and deputy administrators; removal.

The governor shall appoint an officer of this state who shall be the compact administrator pursuant to article X of the compact. The governor may also appoint one (1) or more deputy Interstate Library Compact administrators pursuant to article X. The governor may remove any appointee under this section as provided in W.S. 9-1-202.



9-2-1026.13. Notice of withdrawal from compact.

9-2-1026.13. Notice of withdrawal from compact.

In the event of withdrawal from the interstate Library Compact the governor shall send and receive any notices required by article XI(b) of the compact.



9-2-1027. Short title.

9-2-1027. Short title.

This act is known and may be cited as the "Professional Architectural, Engineering and Land Surveying Services Procurement Act".



9-2-1028. Definitions.

9-2-1028. Definitions.

(a) As used in this act:

(i) "Agency" means any state office, department, board, commission, institution or other operating entity of the state excluding the University of Wyoming, community college districts, school districts, the Wyoming business council and the Wyoming department of transportation;

(ii) "Department" means the state department of administration and information;

(iii) "Firm" means an individual, corporation, partnership, business trust, association, firm or any other legal entity permitted by law to practice in a specified profession;

(iv) "Principal representative" means the governing board of a department, institution or agency or its designated representative, or, if there is no governing board, the executive head of a department, institution or agency;

(v) "Professional services" means:

(A) The practice of architecture pursuant to W.S. 33-4-101 through 33-4-117;

(B) The practice of professional engineering or professional land surveying pursuant to W.S. 33-29-201 through 33-29-801.

(vi) "This act" means W.S. 9-2-1027 through 9-2-1033.



9-2-1029. Duties of department.

9-2-1029. Duties of department.

(a) The department shall:

(i) Develop and maintain approved lists of qualified architects, engineers and land surveyors for selection under this act; and

(ii) Develop and administer notification procedures for obtaining professional services under this act.



9-2-1030. Qualification procedures.

9-2-1030. Qualification procedures.

(a) Any firm desiring to provide professional services to an agency, shall annually submit to the department and [or] the agency a detailed statement of qualifications and performance data, and any other information required by the department or the agency. The department or the agency may request the firm to update its statement before submission in order to reflect changed conditions in the status of the firm.

(b) If professional services in an amount exceeding five thousand dollars ($5,000.00) are required, the department or the agency shall notify all qualified architects, engineers and land surveyors of record who have submitted an annual statement of qualifications and performance data. In addition, the agency or the department shall give statewide notice in a newspaper of statewide circulation at least once each week for four (4) consecutive weeks prior to initiation of selection procedures in accordance with W.S. 9-2-1031. Notification shall contain a general description of the proposed project, and shall indicate the procedures by which interested firms may apply for consideration for a contract to provide professional services for the proposed project.



9-2-1031. Selection procedures.

9-2-1031. Selection procedures.

(a) For each proposed project, the principal representative of the agency for which the project is proposed shall evaluate current statements of qualifications and performance data of firms on file with the department or the agency, together with any applications submitted by other qualified firms, and shall select not less than three (3) firms considered qualified to perform the required professional services. Consideration in each selection process by the principal representative shall be based upon the ability of professional personnel, past performance, willingness to meet time requirements, location, residency, current and projected work loads, the volume of work previously awarded to the firm by the agency, and the equitable distribution of contracts among qualified firms. The agency shall provide a complete description of the work to the firms selected. These firms shall submit an unpriced proposal to do the work. For purposes of this subsection, residency does not require satisfaction of the elements contained in W.S. 16-6-101(a)(i).

(b) In addition to the requirements of subsection (a) of this section, for any professional services fee estimated by the agency to exceed twenty-five thousand dollars ($25,000.00) or, for any project the total cost of which is estimated to exceed one hundred thousand dollars ($100,000.00), the principal representative shall interview not less than three (3) firms selected from those which have submitted proposals to do the work. The interview shall be recorded and include discussion of each firm's projections of project costs, qualifications, approaches to the project, ability to furnish required professional services, use of alternative methods for furnishing required professional services and an estimated fee based on the agency's description of the work. The estimated fee may be used as a basis, along with the qualifications listed in subsection (a) of this section, for selection by the principal representative of the most qualified firm for contract negotiations. If unsatisfied with the results of such interviews, the principal representative may select not less than three (3) additional firms for interviews as provided by subsection (a) of this section.

(c) In addition to the requirements of subsection (a) of this section, for any professional services fee estimated by the agency to be twenty-five thousand dollars ($25,000.00) or less, or for any project the total cost of which is estimated to be one hundred thousand dollars ($100,000.00) or less, the principal representative shall select three (3) firms from which a project specific submittal shall be requested. The information provided by the firm shall include an estimated fee and preliminary scope of services based on the agency's description of the work. The estimated fee may be used as a basis along with the qualifications listed in subsection (a) of this section, for selection by the principal representative of the most qualified firm for contract negotiations.

(d) Nothing in this section prohibits a principal representative from determining that fewer than three (3) firms with current statements on file or which have submitted applications before selection are qualified to perform the required professional services. If a principal representative makes that determination, subsections (b) and (c) of this section apply with respect to the firms the principal representative considers qualified.

(e) The department, in conjunction with the agencies, shall adopt rules and regulations necessary to implement the selection process provided by this section.



9-2-1032. Contract procedure.

9-2-1032. Contract procedure.

(a) After completing the selection process, the principal representative shall negotiate a written contract with the selected firm as determined by W.S. 9-2-1031 for the provision of services. The principal representative shall consider the estimated value, scope, complexity and professional nature of the services to be rendered when determining a reasonable compensation.

(b) If the principal representative is unable to negotiate a satisfactory contract with the selected firm at a price he determines fair and reasonable, negotiations with that firm shall be terminated. The principal representative shall then begin negotiations with the firm ranked second in order of preference pursuant to W.S. 9-2-1031. If the principal representative fails to negotiate a contract with the second ranked firm, he shall terminate negotiations. The principal representative shall then begin negotiations with the firm ranked third in order of preference.

(c) If the principal representative is unable to negotiate a satisfactory contract with any of the selected firms, he shall:

(i) Select additional firms in order of their competence and qualifications and continue negotiations in accordance with this section and W.S. 9-2-1031, until a contract is reached; or

(ii) Review the contract under negotiation to determine the possible cause for failure to achieve a negotiated contract.

(d) Each contract for professional services entered into by the principal representative shall contain a prohibition against gratuities, kickbacks and contingent fees. The architect, registered land surveyor or professional engineer shall certify under oath that he has not in any way been involved in any gratuities, kickbacks, or contingent fees in connection with his selection or ultimate performance of this contract.

(e) Each contract for professional services entered into by the principal representative shall contain a prohibition against payment based upon a percentage of the construction cost.

(f) This act shall not prohibit continuing contracts between any person providing professional services and any agency.



9-2-1033. Prohibited acts; civil penalty; initiation of action.

9-2-1033. Prohibited acts; civil penalty; initiation of action.

(a) No person, including any agency official or employee, shall:

(i) In any way be involved in any gratuities, kickbacks, or contingent fees in connection with the selection procedure set forth in this act;

(ii) If providing professional services, pay any fee, commission, gift or other consideration contingent upon the award of a contract for professional services pursuant to this act.

(b) Any person violating subsection (a) of this section or subsection (d) of W.S. 9-2-1032 is liable for a penalty not to exceed five thousand dollars ($5,000.00). The penalty may be recovered in a civil action and damages shall be assessed by the court.

(c) Any action pursuant to this section shall be initiated in Laramie county by the attorney general.



9-2-1034. Repealed by Laws 1999, Ch. 70, 1.

9-2-1034. Repealed by Laws 1999, Ch. 70, 1.



9-2-1035. Definitions.

9-2-1035. Definitions.

(a) As used in this act:

(i) "Committee" means the joint appropriations committee;

(ii) "Department" means the department of administration and information;

(iii) "Internet" means the internet, World Wide Web or a similar proprietary or common carrier electronic system;

(iv) "Participating state entity" or "state entity" means the state of Wyoming government including the executive, legislative and judicial branches of government and any department, division, agency, board, commission or other instrumentality of those branches. For purposes of W.S. 9-2-1036(b)(viii), "state entity" shall also include the University of Wyoming;

(v) "Public financial information" means official public records as defined in W.S. 16-4-201(a)(vi)(A) that are required to be made available on the Wyoming public finance website as required by this act, but shall not include any information:

(A) Provided pursuant to W.S. 26-34-129, 26-34-130, 28-8-108, 35-2-605 through 35-2-617, 35-2-910 or 35-17-105;

(B) Relating to benefits paid under the Worker's Compensation Act that would reveal the identity of the recipient;

(C) Relating to services provided to juveniles under title 14 or title 21 of the Wyoming statutes that would reveal the identity of the juvenile or his family;

(D) That would violate the Health Insurance Portability and Accountability Act or the Health Care Quality Improvement Act.

(vi) "Local government entity" means any county, municipality, joint powers board or special district of Wyoming;

(vii) "This act" means W.S. 9-2-1035 through 9-2-1037.



9-2-1036. Wyoming public finance and expenditure of funds website.

9-2-1036. Wyoming public finance and expenditure of funds website.

(a) There is created the Wyoming public finance and expenditure of funds website to be administered by the department.

(b) The purpose of the Wyoming public finance and expenditure of funds website is to:

(i) Permit Wyoming taxpayers to view and track the use of taxpayer dollars by making participating state entities' public financial information available on the internet;

(ii) Allow a person who has internet access to use the website without paying a fee;

(iii) Allow the public to search public financial information on the Wyoming public finance website using criteria established by the department;

(iv) Provide access to financial reports, financial audits, budgets or other financial documents that are used to allocate, appropriate, spend and account for government funds as may be established by rule under W.S. 9-2-1037;

(v) Have a unique and simplified website address;

(vi) Be directly accessible via a link from the main page of the official state website;

(vii) Include other links, features or functions that will assist the public in obtaining and reviewing public financial information; and

(viii) Allow Wyoming citizens to lodge concerns relating to Wyoming state or local government entities expending funds in a manner which the citizen believes unfairly competes with the private sector in providing commercial activities. At a minimum, in implementing this paragraph, the website shall include:

(A) A link entitled "government competition concerns" which contains a means for a citizen to lodge a concern with governmental competition including:

(I) The entity involved;

(II) The activity involved;

(III) Whether the concern is a result of a specific instance or ongoing activity;

(IV) The effect of the competition on the citizen's commercial activity, if applicable;

(V) A means to contact the citizen for further information, if necessary.

(B) Access to all information submitted pursuant to this paragraph, including access to summary data.

(c) The department shall:

(i) Establish and maintain the website, including the provision of equipment, resources and personnel as necessary;

(ii) Maintain an archive of all information posted to the website;

(iii) Coordinate and process the receipt and posting of public financial information from participating state entities.

(d) The department may:

(i) Develop plans and make recommendations to the committee related to the implementation of the provisions of this act;

(ii) Determine what public financial information shall be provided by participating state entities, provided that the public financial information:

(A) Only includes records that:

(I) Are classified as official public records under W.S. 16-4-201 through 16-4-205;

(II) Are an accounting of monies, funds, accounts, bonds, loans, expenditures or revenues, regardless of source; and

(III) Are owned, held or administered by the participating state entity that is required to provide the record.

(B) Is of the type or nature that should be accessible to the public via a website based on considerations of:

(I) The cost effectiveness of providing the information;

(II) The value of providing the information to the public; and

(III) Privacy and security implications.

(iii) Evaluate the cost effectiveness of implementing specific information resources and features on the website and report that information to the committee.

(e) A participating state entity shall permit the public to view the public financial information of the participating state entity via the website, beginning with information that is generated on or after July 1, 2009.

(f) Not later than January 1, 2010, the website shall be operational and permit access to the public financial information of participating state entities. Not later than June 30, 2012 the website shall incorporate features implementing the provisions of paragraph (b)(viii) of this section.

(g) The state chief information officer shall provide an annual report to the committee on all initiatives, projects and expenditures under this act. Beginning July 1, 2013, the annual report shall include:

(i) The number of concerns with unfair competition received;

(ii) For each government entity subject to a lodged concern, the number of concerns lodged and number of citizens lodging concerns;

(iii) For each state entity which is the subject of a concern, a summary of the complaint and any action the entity reports to the department that was taken in response to the complaint.



9-2-1037. Rulemaking authority.

9-2-1037. Rulemaking authority.

(a) The department shall adopt rules to:

(i) Require participating state entities to provide public financial information for inclusion on the Wyoming public finance website provided legislative appropriations are available to permit entities to generate the information;

(ii) Define the term "public financial information" as it applies to participating state entities in accordance with the provisions of this act; and

(iii) Establish procedures for obtaining, submitting, reporting, storing and providing public financial information on the Wyoming public finance website which may include a specified reporting frequency and form.

(b) The department may adopt rules to require a participating entity to list the following information regarding expenditures made by a person under a contract with the participating entity:

(i) The name of the participating entity making the expenditure;

(ii) The name of the person receiving the expenditure;

(iii) The date of the expenditure;

(iv) The amount of the expenditure;

(v) The purpose of the expenditure;

(vi) The name of each party to the contract;

(vii) An electronic copy of the contract; and

(viii) Any other criteria designated by rule of the department.






ARTICLE 11 - PUBLIC SAFETY COMMUNICATIONS COMMISSION

9-2-1101. Commission; created; definitions.

9-2-1101. Commission; created; definitions.

(a) The public safety communications commission is created.

(b) As used in W.S. 9-2-1101 through 9-2-1104:

(i) "Public safety agency" means any federal, state or political subdivision entity that provides emergency and public safety services, including state agencies employing peace officers enumerated in W.S. 6-1-104(a)(vi)(C) through (F) and approved for participation by the communications commission, fire management services, correctional services, emergency management, emergency and disaster relief services and if desired, county, municipal and federal law enforcement agencies;

(ii) "System" means the wireless communications network providing regional and statewide radio communications capabilities to public safety agencies.



9-2-1102. Commission; composition; appointment of members; removal; terms; officers; vacancies; meetings.

9-2-1102. Commission; composition; appointment of members; removal; terms; officers; vacancies; meetings.

(a) The commission shall consist of seventeen (17) voting members to be appointed by the governor and who may be removed by the governor as provided in W.S. 9-1-202. The seventeen (17) members shall be appointed from each of the following associations and agencies from their membership:

(i) Wyoming police chiefs association;

(ii) Wyoming sheriffs association;

(iii) Division of criminal investigation, office of the attorney general;

(iv) Wyoming game and fish department;

(v) Wyoming department of transportation;

(vi) Wyoming livestock board;

(vii) Department of state parks and cultural resources;

(viii) Wyoming fire chiefs' association;

(ix) Wyoming state fire marshal;

(x) Wyoming office of homeland security;

(xi) The public at large;

(xii) An ambulance and emergency medical services organization;

(xiii) Municipal government or a municipal government association;

(xiv) County government or a county government association;

(xv) Wyoming department of health;

(xvi) Tribal government or a tribal government association; and

(xvii) Federal government or a federal government association.

(b) Repealed by Laws 1991, ch. 121, 2.

(c) The commission shall elect from its members a chairman, a vice-chairman and a secretary. Vacancies in these offices shall be filled by the commission from its membership. The commission shall meet at least once every three (3) months. Appointments by the governor shall be made within thirty (30) days of expiration of membership terms. Nominee lists shall be furnished within ten (10) days upon expiration of any membership term. Each member shall serve a three (3) year term. A vacancy on the commission shall be filled for the unexpired term by the governor.



9-2-1103. Commission; compensation of members.

9-2-1103. Commission; compensation of members.

Members of the commission shall receive mileage and per diem provided state employees.



9-2-1104. Commission; powers and duties; advisory capacity to promote system development; public meetings; clerical and administrative support.

9-2-1104. Commission; powers and duties; advisory capacity to promote system development; public meetings; clerical and administrative support.

(a) The commission shall:

(i) Work with the department of enterprise technology services, the department of homeland security and the department of transportation in an advisory capacity to promote the development, improvement and efficiency of public safety communications systems in the state;

(ii) Report in writing each year in October to the governor concerning any problems related to the installation, operation and maintenance of the system and shall make any recommendations it deems appropriate as a part of the report;

(iii) Submit a plan for statewide system networking to the department of enterprise technology services for inclusion in the statewide telecommunications plan developed pursuant to W.S. 9-2-2906(g);

(iv) In cooperation with participating federal agencies, establish and assess user fees upon any federal law enforcement agency electing to use and participate in the system;

(v) Promulgate necessary rules and regulations governing system operation and participation and upon failure to comply with adopted rules and regulations, may suspend system use and participation by any participating and noncomplying public safety agency or private entity;

(vi) Determine the participation of public safety agencies and private entities in the wireless communications network.

(b) The commission may hold public meetings throughout the state and may take other appropriate measures to maintain close liaison with regional, county and municipal organizations and agencies involved in the system.

(c) Necessary clerical and administrative support for the commission shall be furnished in accordance with W.S. 19-13-104(d)(v).



9-2-1105. Repealed By Laws 2004, Chapter 41, 2.

9-2-1105. Repealed By Laws 2004, Chapter 41, 2.



9-2-1106. Repealed By Laws 2004, Chapter 41, 2.

9-2-1106. Repealed By Laws 2004, Chapter 41, 2.






ARTICLE 12 - SENIOR CITIZENS

9-2-1201. Definitions.

9-2-1201. Definitions.

(a) As used in this act:

(i) "Board" means the Wyoming senior services advisory board created by W.S. 9-2-1211;

(ii) "Division on aging" means the division within the Wyoming department of health designated pursuant to W.S. 9-2-1302(a)(iv);

(iii) "Eligible senior center" means an organization that receives funds under the federal administration on aging Title IIIB supportive services program or Title IIIC nutrition program, excluding organizations that only receive Title IIIB supportive services funds used exclusively for transportation. The term "eligible senior center" may include a community facility or statewide service, which is the focal point for providing a broad spectrum of services including health, mental health, social, nutritional, recreational and educational services for senior citizens;

(iv) "Senior citizen" means any person sixty (60) years of age or older;

(v) "This act" means W.S. 9-2-1201 through 9-2-1215.



9-2-1202. Repealed by Laws 1991, ch. 221, 3.

9-2-1202. Repealed by Laws 1991, ch. 221, 3.



9-2-1203. Repealed by Laws 1991, ch. 221, 3.

9-2-1203. Repealed by Laws 1991, ch. 221, 3.



9-2-1204. Powers and duties; rules and regulations; addressing problems of senior citizens; funds and grant awards; development of senior citizen programs; report to governor.

9-2-1204. Powers and duties; rules and regulations; addressing problems of senior citizens; funds and grant awards; development of senior citizen programs; report to governor.

(a) The department of health shall:

(i) Adopt rules and regulations necessary to implement this act;

(ii) Operate as the clearinghouse for issues concerning senior citizens within the state;

(iii) Identify critical problems facing senior citizens, develop guidelines to contend with these problems and develop a statewide comprehensive plan for addressing the problems of senior citizens;

(iv) Offer to review the services to senior citizens provided by state agencies and assist the agencies in developing senior citizen services;

(v) Contract with any governmental agency, private group or person to provide services for senior citizens;

(vi) Receive and disburse funds authorized by P.L. 89-73, the "Older Americans Act", or funds appropriated by the legislature, or from private gifts or grants;

(vii) Ensure that any grant award and any disbursement of grant funds are contingent upon the demonstrated assurance of the credibility, the capability and the accountability of the grantee or subgrantee agency or organization in accordance with appropriate federal regulations, state law or generally accepted public policy;

(viii) Upon request from a local governmental unit, assist in the planning and development of senior citizen programs by local governments;

(ix) Employ field representatives in senior centers strategically located in the state to provide technical assistance, education and information to the state and its political subdivisions;

(x) Assist in the planning and development of programs to educate the public on the aging process, its consequences and problems;

(xi) Collect and analyze data relating to senior citizen population, programs and needs, resources available to meet these needs and programs, governmental agencies involved in senior citizen programs and other pertinent information;

(xii) Inform the governor, the legislature and the public of the problems and needs of senior citizens;

(xiii) Review applications for funding submitted to the department and, if requested, conduct hearings thereon in accordance with the Wyoming Administrative Procedure Act;

(xiv) Operate the state as a single planning and service area under section 305 of the "Older Americans Act", P.L. 89-73, as amended, and establish policies for the administration and implementation of programs under P.L. 89-73;

(xv) Report to the governor as required by W.S. 9-2-1014;

(xvi) Administer the community based in-home services program as provided by W.S. 9-2-1208; and

(xvii) Administer the licensed shelter care program for eligible senior citizens as provided in W.S. 9-2-1209.



9-2-1205. Repealed by Laws 1991, ch. 221, 3.

9-2-1205. Repealed by Laws 1991, ch. 221, 3.



9-2-1206. State advisory council; appointment; composition; term; representation; removal.

9-2-1206. State advisory council; appointment; composition; term; representation; removal.

(a) The department advisory council on aging appointed pursuant to the "Older Americans Act", P.L. 89-73, is established as the state advisory council to a designated division on aging. Each member serving on the council as of April 1, 1991 shall continue to serve until the normal expiration of his term and any member is eligible for reappointment.

(b) The council shall consist of ten (10) members appointed by the director for terms of four (4) years. There shall be one (1) member of the advisory council from each appointment district and one (1) member each representing the pioneer home, the veteran's home and the Wyoming retirement center. All appointments shall be for a four (4) year term. The director may remove any member as provided in W.S. 9-1-202.

(c) The term of any member appointed after July 1, 1981 shall expire on March 1 during the year of regular expiration.

(d) Representation on the council shall be in accordance with the "Older Americans Act", P.L. 89-73.



9-2-1207. State advisory council; officers; meetings; quorum; records; expenses; duties.

9-2-1207. State advisory council; officers; meetings; quorum; records; expenses; duties.

(a) The council shall elect each year from its members a chairman, vice-chairman and secretary.

(b) The council shall meet quarterly and at any other time the chairman may direct or upon request of a majority of the council members.

(c) Six (6) members of the council constitute a quorum for the transaction of council business.

(d) Written records shall be kept of all council proceedings.

(e) Council members shall be reimbursed for necessary expenses incurred in the performance of council duties in the manner and amount provided to state employees.

(f) In addition to any other duties prescribed by law the advisory council on aging shall advise the division on aging on long term care issues including, but not limited to, assisted living, adult day care, boarding homes, home health agencies, hospice care, hospital care, nursing care, personal care and other issues that may face the aging.



9-2-1208. Community based in-home services.

9-2-1208. Community based in-home services.

(a) The department of health shall administer a state program to provide community based in-home services for Wyoming senior citizens and disabled adults eighteen (18) years of age and older. Priority shall be given to persons at risk of placement in nursing homes, assisted living or other institutional care settings and the program may serve persons who are not senior citizens if the program's services are needed to avoid institutional placement.

(b) The program authorized by this section may include but is not limited to the following in-home services:

(i) Homemaking services;

(ii) Personal care services;

(iii) Respite care to relieve caregivers;

(iv) Hospice services for individuals who are not able to pay for the care due to lack of income or assets and are not able to qualify for hospice services under the Medicaid program; and

(v) Adult daycare.

(c) The department shall:

(i) Establish a schedule of fees for services provided based upon the client's ability to pay;

(ii) Prescribe conditions of eligibility for services under this section based upon a client evaluation; and

(iii) Promulgate rules and regulations necessary for the administration of the program;

(iv) Repealed By Laws 2007, Ch. 57, 2.



9-2-1209. Licensed shelter care program established; implementation.

9-2-1209. Licensed shelter care program established; implementation.

(a) The department of health shall administer a licensed shelter care program in accordance with this section. In administering the licensed shelter care program, the department through rule and regulation shall:

(i) Determine eligibility requirements to assist the elderly who do not qualify to receive medicaid but who are unable to afford private nursing home care;

(ii) Select the least expensive nursing home in the area of the elderly person's residence unless a private source other than the elderly person will pay not less than twenty-five percent (25%) of the difference between what the elderly person is able to contribute and the cost of the institution of the elderly person's choice;

(iii) Provide that where individuals can qualify for medicaid through trusts or otherwise, they shall do so rather than use this program. The program may be used as a transitional program while the individual is qualifying for medicaid.

(b) When the number of elderly persons applying for licensed shelter care assistance exceeds the funds available for the program, the department of health shall create a waiting list and provide assistance as feasible on a first-come first-served basis.



9-2-1210. Wyoming senior services board created.

9-2-1210. Wyoming senior services board created.

There is created the Wyoming senior services board. The board shall consult with the division on aging to determine the award of grants under W.S. 9-2-1214.



9-2-1211. Wyoming senior services board; members; expenses.

9-2-1211. Wyoming senior services board; members; expenses.

(a) The Wyoming senior services board shall consist of seven (7) voting members and a nonvoting, ex-officio member, as follows:

(i) The administrator of the division on aging within the department of health or his designee shall serve as a nonvoting, ex-officio member;

(ii) One (1) member of the advisory council on aging appointed by the governor;

(iii) Three (3) persons who are senior citizens appointed by the governor;

(iv) Three (3) members at large appointed by the governor.

(b) The terms of members appointed under paragraphs (a)(ii) through (iv) of this section shall be for four (4) years. Of the initial appointees under paragraph (a)(iii) of this section, two (2) members shall be appointed for two (2) years and one (1) member shall be appointed for four (4) years and of the initial appointees under paragraph (a)(iv) of this section, one (1) member shall be appointed for two (2) years and one (1) member shall be appointed for four (4) years. The governor may remove any member appointed under paragraph (a)(ii) through (iv) of this section as provided in W.S. 9-1-202. A vacancy on the board shall be filled for the balance of the unexpired term. The board shall select one (1) of its voting members to serve as chairman.

(c) The board shall meet not less than two (2) times each year. Members shall serve without compensation but shall be reimbursed for expenses incurred in the performance of their official duties in the manner and amounts provided by law for state employees. Members who are government employees or public officials shall be considered on official business of their agency when performing duties as members of the board.



9-2-1212. Board; duties and responsibilities.

9-2-1212. Board; duties and responsibilities.

(a) The Wyoming senior services board shall:

(i) Review emergency grant proposals;

(ii) Adopt the basic grant amount, grant formula and approve criteria for emergency grant applications through rules and regulations promulgated by the board to meet the following public purposes:

(A) To meet the demands of Wyoming's growing elderly population;

(B) To enhance services to Wyoming's senior citizens;

(C) To strengthen the opportunity for senior citizens to age in the least restrictive environment possible;

(D) To be cost effective in the provision of services to senior citizens;

(E) To promote compliance with federal and state mandates requiring placement of people in the least restrictive environment; and

(F) To supplement and enhance existing programs providing services to senior citizens in the state.

(iii) Review and monitor the expenditure of monies awarded under W.S. 9-2-1214;

(iv) In consultation with the division on aging, promulgate reasonable rules and regulations in accordance with the Wyoming Administrative Procedure Act to implement the provisions of W.S. 9-2-1210 through 9-2-1215; and

(v) Consider other necessary matters.

(b) In fulfilling its duties under subsection (a) of this section, the board shall:

(i) Consult with the division on aging and the advisory council on aging appointed pursuant to W.S. 9-2-1206, as necessary;

(ii) Consider and may accept federal grants and other contributions, grants, gifts, bequests and donations from any source. Any funds received pursuant to this paragraph are continuously appropriated to the board to be separately accounted for and expended by grants to senior centers for the public purposes specified in paragraph (a)(ii) of this section and need not be expended as part of an authorized basic or emergency grant.



9-2-1213. Division on aging; duties.

9-2-1213. Division on aging; duties.

(a) The division on aging shall:

(i) Maintain, manage and be responsible for the distribution of the funds appropriated for distribution under W.S. 9-2-1212 and 9-2-1214;

(ii) Disburse the funds appropriated in accordance with awards made by the board pursuant to W.S. 9-2-1212 and 9-2-1214.



9-2-1214. Disbursement of grants.

9-2-1214. Disbursement of grants.

(a) From the funds available for distribution, the division on aging may first retain not more than one percent (1%) to pay allowable expenses of the board. The board may award grants to senior centers throughout the state to support the purposes specified in W.S. 9-2-1212(a)(ii) from remaining funds available for distribution. The division on aging shall disburse grant funds in accordance with awards made by the board under this section.

(b) Notwithstanding W.S. 9-4-207, unobligated or unencumbered funds retained by the division on aging under this section shall not lapse at the end of a fiscal period and shall remain available for distribution as provided in this section. All funds retained pursuant to this subsection shall be accounted for separately. These funds shall not be required to be distributed pursuant to any grant formula adopted pursuant to this article but shall be available for emergency grants or may be distributed according to a grant formula as determined by the board.

(c) The board, in consultation with the division on aging, shall by rule and regulation establish a formula for distribution of funds remaining available for distribution under this section as follows:

(i) Each eligible senior center in the state shall receive the same basic grant of up to thirty thousand dollars ($30,000.00) annually from the funds available for distribution;

(ii) Of the amounts remaining after the basic grants are awarded, the board shall annually award ninety-five percent (95%) for grants to eligible senior centers based on the formula developed by the board in consultation with the division on aging. Funds remaining after the award of grants under this paragraph shall be used for emergency grants based upon rules adopted by the board, in consultation with the division on aging. Rules for emergency grants shall provide procedures and criteria for application for and award of emergency grants. Emergency grants shall be paid only if the center has no other available source of funds for the emergency. No emergency grant shall exceed twenty thousand dollars ($20,000.00) for any single occurrence.



9-2-1215. Biennial report by board.

9-2-1215. Biennial report by board.

Beginning September 1, 2003, the board shall report to the division on aging and the governor no later than September 1 of each odd-numbered year with respect to the grants awarded, and how those grants have benefited senior citizens in the state.






ARTICLE 13 - LONG TERM CARE OMBUDSMAN

9-2-1301. Short title.

9-2-1301. Short title.

This act may be cited as the "Long Term Care Ombudsman Act".



9-2-1302. Definitions.

9-2-1302. Definitions.

(a) As used in this act:

(i) Repealed by Laws 1991, ch. 221, 3.

(ii) "Department" means the department of health;

(iii) "Director" means the director of the department;

(iv) "Division" means a division or section on aging as designated by the director;

(v) "Long term care service" means any service, provided by an assisted living facility, adult day care facility, boarding home, home health agency, hospice, hospital swing bed, nursing care facility, personal care agency or other type of service subject to regulation, certification or licensure by the department, but not including habilitative care;

(vi) "Older Americans Act" means the federal Older Americans Act, as amended;

(vii) "Resident" means any adult who is receiving a long term care service.



9-2-1303. Office created.

9-2-1303. Office created.

There presently exists, pursuant to the Older Americans Act, the office of long term care ombudsman. The office is under the supervision of the department through its director or as otherwise directed by the department.



9-2-1304. Responsibilities.

9-2-1304. Responsibilities.

(a) The responsibilities of the ombudsman shall be to:

(i) Investigate, advocate and mediate on behalf of adults applying for or receiving long term care services, to resolve complaints concerning actions or inactions that may adversely affect resident health, safety, welfare or rights and that do not involve determination of compliance for maintaining a license or certification;

(ii) Provide information to public agencies about the problems of residents receiving long term care services;

(iii) Carry out other activities consistent with the purpose of this act which the department determines appropriate; and

(iv) Monitor the development and implementation of federal, state and local laws, regulations and policies with respect to long term care services in Wyoming.



9-2-1305. Investigations.

9-2-1305. Investigations.

(a) The ombudsman shall conduct an appropriate inquiry into all complaints pursuant to this act. The ombudsman shall notify any provider of a long term care service affected by the inquiry.

(b) In conducting an inquiry, the ombudsman shall engage in appropriate actions including:

(i) Making inquiries of affected parties or those with the knowledge of matters necessary to establish, deny or resolve the complaint;

(ii) Entering, at any reasonable time, the facility of a provider of any long term care service subject to regulation, certification or licensure by the department;

(iii) Presenting proper identification to any long term care service provider, if requested.

(c) Any inquiry that requires the inspection or obtaining of medical records or other resident records which are pertinent to the inquiry shall comply with all established privacy notification requirements.

(d) The resident, or resident's guardian, may participate in planning any course of action to be taken on his behalf by the ombudsman.



9-2-1306. Resolution of complaints.

9-2-1306. Resolution of complaints.

(a) The ombudsman shall attempt to resolve the complaint using mediation and negotiation whenever possible.

(b) Following an investigation, the ombudsman shall report his findings and recommendations to the resident or resident's guardian and may report the findings to any other entity deemed appropriate.

(c) The provider of long term care service complained against shall have a reasonable opportunity to respond to the complaint. If the problem seriously threatens the safety or well-being of a resident, the ombudsman shall refer the complaint to an appropriate agency.



9-2-1307. Confidentiality.

9-2-1307. Confidentiality.

The identity of any resident on whose behalf a complaint is made, or any person providing information to an investigation shall be confidential. The identity of any person shall be disclosed only with the written permission of the individual. If the complaint becomes the subject of a judicial proceeding, the investigative information may be disclosed as required by the court.



9-2-1308. Retaliation.

9-2-1308. Retaliation.

No person shall discriminate against any resident, relative or guardian of a resident, employee of a long term care service provider or any other person because of the making of a complaint or providing of information, in good faith, to the ombudsman.



9-2-1309. Access to ombudsman.

9-2-1309. Access to ombudsman.

No resident shall be denied the right to contact the ombudsman.






ARTICLE 14 - ECONOMIC DEVELOPMENT AND STABILIZATION BOARD

9-2-1401. Repealed By Laws 1998, ch. 6, 5.

9-2-1401. Repealed By Laws 1998, ch. 6, 5.



9-2-1402. Repealed By Laws 1998, ch. 6, 5.

9-2-1402. Repealed By Laws 1998, ch. 6, 5.



9-2-1403. Repealed By Laws 1998, ch. 6, 5.

9-2-1403. Repealed By Laws 1998, ch. 6, 5.



9-2-1404. Repealed By Laws 1998, ch. 6, 5.

9-2-1404. Repealed By Laws 1998, ch. 6, 5.



9-2-1405. Repealed By Laws 1998, ch. 6, 5.

9-2-1405. Repealed By Laws 1998, ch. 6, 5.



9-2-1406. Repealed By Laws 1998, ch. 6, 5.

9-2-1406. Repealed By Laws 1998, ch. 6, 5.



9-2-1407. Repealed By Laws 1998, ch. 6, 5.

9-2-1407. Repealed By Laws 1998, ch. 6, 5.



9-2-1408. Repealed By Laws 1998, ch. 6, 5.

9-2-1408. Repealed By Laws 1998, ch. 6, 5.



9-2-1409. Repealed By Laws 1998, ch. 6, 5.

9-2-1409. Repealed By Laws 1998, ch. 6, 5.






ARTICLE 15 - MEDICAL REVIEW PANEL

9-2-1501. Repealed By Laws 2005, ch. 244, 2.

9-2-1501. Repealed By Laws 2005, ch. 244, 2.



9-2-1502. Repealed By Laws 2005, ch. 244, 2.

9-2-1502. Repealed By Laws 2005, ch. 244, 2.



9-2-1503. Repealed By Laws 2005, ch. 244, 2.

9-2-1503. Repealed By Laws 2005, ch. 244, 2.



9-2-1504. Repealed By Laws 2005, ch. 244, 2.

9-2-1504. Repealed By Laws 2005, ch. 244, 2.



9-2-1505. Repealed By Laws 2005, ch. 244, 2.

9-2-1505. Repealed By Laws 2005, ch. 244, 2.



9-2-1506. Repealed By Laws 2005, ch. 244, 2.

9-2-1506. Repealed By Laws 2005, ch. 244, 2.



9-2-1507. Repealed By Laws 2005, ch. 244, 2.

9-2-1507. Repealed By Laws 2005, ch. 244, 2.



9-2-1508. Repealed By Laws 2005, ch. 244, 2.

9-2-1508. Repealed By Laws 2005, ch. 244, 2.



9-2-1509. Repealed By Laws 2005, ch. 244, 2.

9-2-1509. Repealed By Laws 2005, ch. 244, 2.



9-2-1510. Repealed By Laws 2005, ch. 244, 2.

9-2-1510. Repealed By Laws 2005, ch. 244, 2.



9-2-1511. Repealed By Laws 2005, ch. 244, 2.

9-2-1511. Repealed By Laws 2005, ch. 244, 2.



9-2-1512. Repealed By Laws 2005, ch. 244, 2.

9-2-1512. Repealed By Laws 2005, ch. 244, 2.



9-2-1513. Short title.

9-2-1513. Short title.

This act may be cited as the "Wyoming Medical Review Panel Act of 2005".



9-2-1514. Purpose of provisions.

9-2-1514. Purpose of provisions.

(a) The purposes of this act are:

(i) To prevent where possible the filing in court of actions against health care providers and their employees for professional liability in situations where the facts do not permit at least a reasonable inference of malpractice; and

(ii) To make possible the fair and equitable disposition of such claims against health care providers as are, or reasonably may be, well founded.



9-2-1515. Definitions.

9-2-1515. Definitions.

(a) As used in this act:

(i) "Health care provider" means a person or facility licensed, certified or otherwise authorized by the law of this state to provide health care in the ordinary course of business or practice of a profession, but does not include a person who provides health care solely through the sale or dispensing of drugs or medical devices;

(ii) "Malpractice claim" or "claim" means any claim against a health care provider for alleged medical treatment, alleged lack of medical treatment, or other alleged departure from accepted standards of health care which results in damage to the patient;

(iii) "Panel" means the medical review panel provided for under this act;

(iv) "Reasonable probability" means a factual basis which might lead a reasonable mind to the conclusion. Where there is evidence in the record and room for two (2) opinions, the conclusion shall be reached honestly and upon due consideration;

(v) "Substantial evidence" means relevant and competent evidence that a reasonable mind might accept as adequate to make a finding of fact. It may be less than the weight of the evidence, but it shall not be clearly contrary to the overwhelming weight of the evidence. More is required to meet the burden than a mere scintilla of evidence or suspicion of the existence of a fact to be established;

(vi) "This act" means W.S. 9-2-1513 through 9-2-1523.



9-2-1516. Service of pleadings; computation of time.

9-2-1516. Service of pleadings; computation of time.

(a) The claim, answer, decision and all other pleadings required to be served under this act shall be served in accordance with the Wyoming Rules of Civil Procedure.

(b) Computation of time periods prescribed or allowed under this act shall be in accordance with rule 6 of the Wyoming Rules of Civil Procedure.



9-2-1517. Panel created; compensation; director of panel; appointment and duties; rulemaking.

9-2-1517. Panel created; compensation; director of panel; appointment and duties; rulemaking.

(a) There is created the Wyoming medical review panel.

(b) The panel shall have a director who shall be the attorney general or his designee and shall conduct the administrative business of the panel and otherwise implement this act. The director may use the office of administrative hearings as necessary and may employ personnel or contract for services necessary to implement this act. The director shall promulgate rules and regulations in accordance with the Wyoming Administrative Procedure Act to implement this act.

(c) Members of the panel shall receive compensation while engaged in the business of the board of five hundred dollars ($500.00) per day each day the panel is convened, plus two hundred dollars ($200.00) per preparation day, not to exceed two thousand dollars ($2,000.00) per claim reviewed. Compensation for travel and other services shall be as provided in W.S. 9-3-102 and 9-3-103.



9-2-1518. Claims to be reviewed by panel; prohibition on filing claims in court; tolling of statute of limitation; immunity of panel and witnesses; administration.

9-2-1518. Claims to be reviewed by panel; prohibition on filing claims in court; tolling of statute of limitation; immunity of panel and witnesses; administration.

(a) The panel shall review all malpractice claims against health care providers filed with the panel except those claims subject to a valid arbitration agreement allowed by law or upon which suit has been filed prior to July 1, 2005. Unless submission to the panel is waived in accordance with W.S. 9-2-1519(a), no complaint alleging malpractice shall be filed in any court against a health care provider before a claim is made to the panel and its decision is rendered. The running of the applicable limitation period in a malpractice action is tolled upon receipt by the director of the claim and does not begin again until thirty (30) days after the panel's final decision, or seventy-five (75) days after the panel's last hearing, whichever occurs earlier.

(b) Panel members are absolutely immune from civil liability for all acts in the course and scope of the duties under this act, including but not limited to communications, findings, opinions and conclusions.

(c) The panel may provide for the administration of oaths, the receipt of claims, the promulgation of forms required under this act, the issuance of subpoenas in connection with the administration of this act, and the performance of all other acts required to fairly and effectively administer this act. A party requesting a subpoena shall bear all costs of mileage and witness fees.



9-2-1519. Claim review procedure; contents of claim; service of claim on provider; answer.

9-2-1519. Claim review procedure; contents of claim; service of claim on provider; answer.

(a) Unless the claimant and respondent agree by written statements to waive submission to the panel, claimants shall submit a claim for the consideration of the panel prior to filing a complaint in any court in this state by addressing a claim, in writing, signed by the claimant or his attorney, to the director of the panel. The claim shall contain:

(i) A statement in reasonable detail of the elements of the health care provider's conduct which are believed to constitute a malpractice claim, the dates the conduct occurred, and the names and addresses of all health care providers having contact with the claimant relevant to the claim and all witnesses;

(ii) A medical record release form, signed by the claimant, authorizing the panel to obtain access to all health care provider records and information pertaining to the claim and, for the purposes of its consideration of this matter only, waiving any privilege as to the contents of those records. Nothing in the statement may in any way be construed as waiving that privilege for any other purpose or in any other context, in or out of court.

(b) The claimant shall submit, within sixty (60) days following receipt of the health care provider's answer as required by subsection (e) of this section, a statement prepared and signed by an expert in the specialty or subspecialty of medical practice at issue, setting forth the basis for the expert's belief that the conduct is believed to constitute a malpractice claim and the evidence currently available to support the expert's opinion.

(c) The claim may be amended by filing an amendment not less than fourteen (14) days prior to the hearing date.

(d) Upon receipt of a claim, the director shall cause a true copy of the claim to be served on the health care providers against whom the claim has been filed.

(e) The health care provider shall answer the claim within sixty (60) days after service of the medical records release required under subsection (b) of this section and shall submit a medical records release authorizing the panel to inspect all health care provider records and information pertaining to the claim except those records which are confidential pursuant to W.S. 35-2-910 or 35-17-105 or 42 U.S.C. 11137(b). The answer shall be filed with the director who shall serve a copy on the claimant. If the health care provider fails to timely file an answer to the claim, the claimant may immediately pursue the claim in a court of competent jurisdiction.



9-2-1520. Panel composition; selection; disqualification of panelist; multiple defendants.

9-2-1520. Panel composition; selection; disqualification of panelist; multiple defendants.

(a) The panel for each claim reviewed under this act shall consist of two (2) health care providers licensed in this state, two (2) attorneys licensed in this state and one (1) lay person unanimously chosen by the first four (4) members, who is not an attorney, health care provider or an employee of an attorney or health care provider. All panel members shall be residents of this state. If feasible the health care provider members of the panel shall be from the health care provider's profession or specialty. In those cases where the theory of respondeat superior or some other derivative theory of recovery is employed, if feasible one (1) member shall be from the individual health care provider's profession or specialty and one (1) member shall be from the profession or specialty of the health care provider named as employer, master or principal.

(b) Within five (5) days of receipt, the director shall notify the state licensing agency of the health care provider involved and the state bar of the filing of the claim. Within fourteen (14) days of notification, the state licensing agency and the state bar shall each provide the director a list of twelve (12) of its members as proposed panelists. To the extent possible, the state licensing agency shall include on the list persons specializing in the same field or discipline as the health care provider against whom the claim is made. The director shall select two (2) from each list to serve as panelists and shall notify the parties and the panel members selected of their selection. The four (4) professional panelists shall unanimously select and appoint one (1) person as a lay panelist. The director shall notify the parties of the name of the lay panelist.

(c) At or prior to the hearing, the panel may, by majority vote, select a chairman from among its members to preside over the panel proceedings, or shall request a hearing officer from the office of administrative hearings to preside over the panel proceedings.

(d) If, within fifteen (15) days of receipt of the notice of selection of the professional panelists, the claimant or the health care provider against whom the claim is made files an affidavit stating his belief that a professional panelist selected by the director cannot be impartial in reviewing the claim, the panel member is disqualified, and the director shall select another from the list. Each party may disqualify not more than three (3) professional panel members under this subsection.

(e) The director may excuse a panelist from serving if the panelist feels his presence on the panel would be inappropriate under the circumstances of the case.

(f) When a claim is filed against two (2) or more health care providers, the claim against each health care provider shall be consolidated for hearing unless by stipulation of all parties or at the discretion of the panel, the claims are heard separately.



9-2-1521. Hearing procedure; review of decision prohibited.

9-2-1521. Hearing procedure; review of decision prohibited.

(a) The director shall set a time and place for the hearing and provide notice to all parties at least thirty (30) days prior to the hearing. The proper place for hearing shall be the county in which an action is required to be brought according to W.S. 1-5-101 through 1-5-109. The hearing date shall not be more than one hundred twenty (120) days after the director receives the submission of the statement required under W.S. 9-2-1519(b) unless the director or panel finds good cause to delay the hearing. At least fifteen (15) days before the hearing the director shall provide each panel member copies of all claims, answers, briefs, records and other documents the director considers necessary.

(b) The hearing shall be conducted in accordance with rules and regulations promulgated by the director. The hearing shall be informal, and the Wyoming Rules of Evidence and, except as specified in this act, the Wyoming Administrative Procedure Act do not apply. No decision of the director or the panel is subject to review in a court. A record of the hearing shall be made. The panel may issue subpoenas to compel the attendance of witnesses as provided under the Administrative Procedure Act. Fees for any witness appearing at a hearing under this section shall be paid by the party calling the witness.

(c) The panel may take the case under advisement or may request that additional facts, records, witnesses or other information be obtained and presented to it at a supplemental hearing, which shall be set for a date not later than thirty (30) days from the beginning date of the original hearing unless the parties consent in writing to a longer period.



9-2-1522. Panel deliberations and decision; decision not binding.

9-2-1522. Panel deliberations and decision; decision not binding.

(a) Upon consideration of all the relevant material, the panel shall determine whether there is:

(i) Substantial evidence that the acts complained of occurred and that they constitute malpractice; and

(ii) A reasonable probability that the patient was injured as a result of the acts complained of.

(b) The deliberations of the panel are confidential. All votes of the panel on the questions for discussion shall be by secret ballot. The final decision shall be by a majority vote of the panel and shall be signed by the chairman within forty-five (45) days following the hearing. Failure to issue a timely final decision shall vacate any determination made and shall not bar the claimant from proceeding with the claim in a court of law.

(c) The final decision shall be in writing and forwarded to the director who shall serve copies on the parties. The panel's decision is not binding upon any party. The decision of the panel and any testimony, documents or materials submitted thereto and incorporated into the decision of the panel shall be admissible in whole or in part solely for purposes of impeachment in any subsequent trial of the matter, subject to the discretion of the trial court and in accordance with the Wyoming Rules of Evidence.



9-2-1523. Confidentiality of panel proceedings; privilege; proceedings and decision inadmissible; assessment of costs.

9-2-1523. Confidentiality of panel proceedings; privilege; proceedings and decision inadmissible; assessment of costs.

(a) The director shall maintain records of all proceedings before the panel, which shall include the nature of the act or omissions alleged in the claim, a brief summary of the evidence presented, the final decision of the panel and any majority or minority opinions filed. Except as otherwise required by law, or allowed pursuant to W.S. 9-2-1522(c) any records which may identify any party to the proceedings shall not be made public and are to be used solely for the purpose of compiling statistical data and facilitating ongoing studies of medical malpractice in this state.

(b) No panel member may be called to testify in any proceeding concerning the deliberations, discussions, decisions and internal proceedings of the panel.

(c) Except as provided in W.S. 9-2-1522(c), the claim, answer, decision and any other pleadings served under this act shall not be admissible in any subsequent civil action brought by the claimant against the health care provider for alleged malpractice.

(d) If the claimant files a complaint in court following a panel decision, the plaintiff shall submit to the panel a written statement of the outcome of the litigation within sixty (60) days of the final disposition of the litigation.






ARTICLE 16 - WYOMING CENTENNIAL COMMISSION

9-2-1601. Repealed by Laws 2009, Ch. 168, 205.

9-2-1601. Repealed by Laws 2009, Ch. 168, 205.



9-2-1602. Repealed by Laws 2009, Ch. 168, 205.

9-2-1602. Repealed by Laws 2009, Ch. 168, 205.



9-2-1603. Repealed by Laws 2009, Ch. 168, 205.

9-2-1603. Repealed by Laws 2009, Ch. 168, 205.



9-2-1604. Repealed by Laws 2009, Ch. 168, 205.

9-2-1604. Repealed by Laws 2009, Ch. 168, 205.



9-2-1605. Repealed by Laws 2009, Ch. 168, 205.

9-2-1605. Repealed by Laws 2009, Ch. 168, 205.



9-2-1606. Repealed by Laws 2009, Ch. 168, 205.

9-2-1606. Repealed by Laws 2009, Ch. 168, 205.



9-2-1607. Repealed By Laws 2008, Ch. 44, 2.

9-2-1607. Repealed By Laws 2008, Ch. 44, 2.



9-2-1608. Repealed by Laws 2009, Ch. 168, 205.

9-2-1608 Repealed by Laws 2009, Ch. 168, 205.



9-2-1609. Repealed by Laws 2009, Ch. 168, 205.

9-2-1609. Repealed by Laws 2009, Ch. 168, 205.






ARTICLE 17 - REORGANIZATION OF GOVERNMENT

9-2-1701. Short title.

9-2-1701. Short title.

This act may be cited as the "Wyoming Government Reorganization Act of 1989."



9-2-1702. Purpose.

9-2-1702. Purpose.

The purpose of this act is to establish a framework whereby the executive branch of state government can be reorganized into a limited number of departments to ensure state resources are effectively and efficiently applied to implement programs and policy established in accordance with law thereby better serving the citizens of Wyoming. This act serves as the basic reorganization act, but each new department of state government as reorganized shall be created by a separate act. These separate acts creating a department establish a procedure under which detailed plans for organization of the department can be developed and submitted for review by the public and final approval by the legislature.



9-2-1703. Definitions.

9-2-1703. Definitions.

(a) As used in this act:

(i) "Administrator" means the administrative head of a division within a department;

(ii) "Agency" means any board, commission, council, committee or office in the executive branch of state government except the offices listed in W.S. 9-2-1704(a) and the University of Wyoming;

(iii) "Department" means one (1) of not more than fourteen (14) principal administrative operating units of state government as created by separate legislation establishing a department and in accordance with this act;

(iv) "Department reorganization act" means an act of the legislature to create one (1) or more departments for the purpose of reorganization;

(v) "Department reorganization plan" means the plan for final reorganization of a department developed by a director during the transition period as required by a department reorganization act;

(vi) "Director" means the administrative head of a department;

(vii) "Division" means one (1) of the principal operating units of a department the administrator of which is directly subordinate to the director;

(viii) "Type 1, Type 2 or Type 3 transfers" means as defined in W.S. 9-2-1707(b);

(ix) "Transition period" means the period between the creation of the department under a department reorganization act and the date of implementation of a department reorganization plan as specified by law;

(x) "This act" means W.S. 9-2-1701 through 9-2-1707.



9-2-1704. Reorganization plan; structure; time frame.

9-2-1704. Reorganization plan; structure; time frame.

(a) Pursuant to this act and other laws establishing individual departments, the entire executive branch of state government shall be organized into not more than sixteen (16) principal departments except for the offices of the following officials and except as provided in subsections (d) and (e) of this section:

(i) Governor;

(ii) Secretary of state;

(iii) State treasurer;

(iv) State auditor;

(v) Attorney general;

(vi) Superintendent of public instruction.

(b) Repealed By Laws 2001, Ch. 187, 3.

(c) Notwithstanding subsection (b) of this section, the legislature may establish temporary agencies for periods not exceeding four (4) years which are not within a department or the office of an official specified in subsection (a) of this section. At the expiration of four (4) years, the agency and all its programs and functions shall either terminate or be assigned within an established department.

(d) The entities of state government specified in this subsection are designated as separate operating agencies, which are separate and distinct from the departments and offices specified in subsection (a) of this section because of their quasi-judicial responsibility or because of their unique, specialized function which precludes their inclusion in another department. This act does not otherwise apply to separate operating agencies. Separate operating agencies are as follows:

(i) Adjutant general's department;

(ii) State public defender's office;

(iii) State building commission;

(iv) Public service commission;

(v) State board of equalization;

(vi) University of Wyoming;

(vii) Community college commission;

(viii) Oil and gas conservation commission;

(ix) State geological survey;

(x) State board of parole;

(xi) Office of administrative hearings created by W.S. 9-2-2201;

(xii) Wyoming water development office;

(xiii) Office of state lands and investments;

(xiv) Environmental quality council;

(xv) School facilities commission established under W.S. 21-15-113 and the school facilities department established under W.S. 21-15-123;

(xvi) Wyoming enhanced and improved oil recovery commission.

(e) Notwithstanding subsection (a) of this section, the governor, secretary of state, state treasurer, state auditor and the state superintendent of public instruction shall be subject to W.S. 9-2-1706(c) and (d) with respect to deputies and administrators employed within that office. For purposes of this subsection, the definitions in W.S. 9-2-1703 shall apply to the offices of the specified elected officials. This subsection shall only affect positions filled subsequently to its enactment and shall not be deemed to affect the property interests of current permanent employees within the offices addressed in this subsection.

(f) Repealed By Laws 1996, ch. 74, 3.



9-2-1705. Authority of governor in reorganization.

9-2-1705. Authority of governor in reorganization.

(a) Except as otherwise provided in the department reorganization act, with respect to any department created under a department reorganization act, the governor:

(i) Shall appoint the director of the department, with the advice and consent of the senate, and may remove the director as provided in W.S. 9-1-202;

(ii) Shall appoint all members of advisory councils associated with the department as specified by law;

(iii) May approve transfers of positions, persons, property and funds appropriated for such positions, persons or property, among divisions within a department created under a reorganization act. Nothing in this paragraph authorizes funds to be expended for any purpose other than that for which the funds were appropriated, except as otherwise specifically provided by law;

(iv) Shall annually report to the joint appropriations interim committee, not later than the first business day of each general or budget session, all transfers approved under paragraph (iii) of this subsection since the adjournment of the general or budget session during the previous year, including a summary of all positions, personnel, property and appropriated funds transferred. Nothing in this paragraph authorizes funds to be expended for any purpose other than that for which the funds were appropriated, except as otherwise specifically provided by law;

(v) Notwithstanding any provision of law, may take any action necessary to prevent the loss of federal funds due solely to the effect of government reorganization.



9-2-1706. Department directors; term; authority; division heads.

9-2-1706. Department directors; term; authority; division heads.

(a) A department director shall be appointed by the governor, with the advice and consent of the senate. His term of appointment expires at the end of the term of office of the governor during which he was appointed, unless sooner removed.

(b) A department director serves at the pleasure of the governor and may be removed by him as provided in W.S. 9-1-202. Department directors are not subject to the state compensation or personnel system as conditions of their own employment but are otherwise state employees.

(c) Department directors:

(i) Shall:

(A) Serve as administrative head of the department for which appointed;

(B) Appoint administrators of divisions within the department;

(C) Take the final agency action with respect to all matters, except as otherwise specifically provided by law;

(D) Upon initial appointment prepare a department reorganization plan for submission to the legislature at the budget or general session occurring in the calendar year following the creation of the department. The director shall hold public hearings to receive information to assist in developing the plan.

(ii) May, after implementation of the department's reorganization plan:

(A) Remove administrators at will;

(B) With the approval of the governor, transfer functions or programs within the department, or reorganize the department within the limitations established in the budget and the department reorganization act.

(d) Administrators shall be appointed by and serve at the pleasure of the department director and may be removed by him at any time without cause.



9-2-1707. Reorganization method; types of transfer.

9-2-1707. Reorganization method; types of transfer.

(a) If a bill to create a department as part of government reorganization is enacted into law:

(i) The governor shall, not later than July 1 of the year in which the bill is enacted, appoint a department director. The director and any other staff necessary to assist the director during the transition shall serve in positions and be paid from funds available in the existing budgets of agencies and programs assigned to the department by law or appropriated to the governor's office for reorganization;

(ii) Upon his appointment, the director shall become the immediate supervisor of all heads of agencies assigned to the department under a Type 1 transfer. Agency heads assigned under Type 1 transfers retain all rights and privileges under the state compensation and personnel system which existed immediately prior to the appointment of the director. No agency head shall be removed by a director before implementation of a department reorganization plan approved by the legislature but the director may fill vacancies;

(iii) The director shall prepare a plan for reorganization of the department which, after approval by the governor, shall be submitted on or before October 15 to the specified interim committees and to the legislature not later than December 1 of the year in which the department is created. All state agencies or departments shall cooperate with and provide all requested information to a department director developing a department reorganization plan under this paragraph. Public hearings regarding the plan shall be conducted by at least two (2) interim committees of the legislature specified in the bill creating the department prior to the succeeding legislative session. The plan, as approved by the legislature through a bill, shall be implemented not later than July 1 of the year in which the plan is approved. The plan shall reflect as much of the following basic structure as practicable:

(A) The principal operating unit of a department is a division headed by an administrator;

(B) The principal operating unit of a division is a program headed by a manager;

(C) The principal operating unit of a program is a section headed by a supervisor;

(D) The principal operating unit of a section is a subsection headed by a chief;

(E) Departments may establish field offices which combine division, program, section and subsection functions;

(F) A council is an advisory body created by specific statutory enactment and appointed to function on a continuing basis for the study of the problems arising in a specified functional or program area of state government and to provide recommendations and policy alternatives;

(G) A committee is an advisory body created by or without specific statutory enactment for a limited time to study a specific problem and recommend a solution or policy alternative with respect to that problem. Its existence shall terminate upon the completion of its assignment;

(H) A coordinating council is an interdepartmental advisory body created by law to coordinate programs and activities for which one (1) department has primary responsibility but in which one (1) or more other departments have an interest;

(J) A commission, unless otherwise required by the state constitution, is a body created by specific statutory enactment within a department or the office of the governor exercising limited quasi-legislative or quasi-judicial powers, or both, independently of the director of the department or the governor.

(iv) Except as otherwise specified by law, all boards, commissions, councils or committees associated with an agency, assigned to a department under a Type 1 transfer shall be only advisory upon implementation of the department's reorganization plan. During the transition period, boards, commissions, councils and committees shall retain existing authority for making grants, authorizing programs, rulemaking and for taking final agency action in contested cases, except as otherwise specifically provided in a department reorganization act, but shall have no authority regarding the internal administration of the agency. Any board or commission which grants licenses or permits to engage in a profession or occupation retains full authority to grant, deny or take any other action regarding those licenses or permits as exists under current law.

(b) As used in reorganization acts to create departments, the following described transfers have the effects specified:

(i) Type 1 transfer - A Type 1 transfer is the transfer of an existing agency or substantially all of the functions and programs of an existing agency to a department. This transfer includes the transfer of all positions, personnel, property and appropriated funds to the department to be used for the purposes specified under existing law until implementation of the legislatively approved reorganization plan. The department is responsible for all the programs and functions of an agency assigned to the department through a Type 1 transfer;

(ii) Type 2 transfer - A Type 2 transfer is the transfer of a program or function from an existing agency to a department when that agency is not assigned to the department under a Type 1 transfer and includes the transfer of a program or function from a department to a second department or an existing agency if that agency has not yet been assigned to a department. The positions, personnel, property and appropriated funds associated with the program or function shall not be transferred to or from the department unless specified in the department reorganization plan;

(iii) Type 3 transfer - A Type 3 transfer is the transfer of an agency with a primary function of issuing licenses or permits to engage in a profession or occupation to a department. The department shall provide budget, fiscal, administrative and clerical services to any agency requesting these services, but not affect its authority with respect to licensure. The positions, personnel, property and appropriated funds of these agencies shall not be transferred to the department. Any agency requesting the services described in this paragraph shall compensate the department for them at a reasonable rate established by the department. In addition to offering the optional services specified in this paragraph, the department shall:

(A) Provide administrative oversight of agency procedures to assure that each agency is in compliance with existing statutes that created the agency and that govern the agency's functions;

(B) Provide guidance to agencies in matters pertaining to budget preparation, individual agency administration, personnel and other procedural functions in accordance with rules and regulations promulgated by the department;

(C) Function as a liaison between individual agencies within the department and between agencies and other departments within state government;

(D) Review the current practices of each agency and make recommendations to individual agencies which might improve the efficiency of the agency.



9-2-1708. Repealed By Laws 1999, ch. 149, 1.

9-2-1708. Repealed By Laws 1999, ch. 149, 1.






ARTICLE 18 - PROFESSIONAL REVIEW PANEL

9-2-1801. Short title.

9-2-1801. Short title.

This act may be cited as the "Wyoming Professional Review Panel Act".



9-2-1802. Purpose.

9-2-1802. Purpose.

(a) The purpose of this act is to:

(i) Reduce the costs of professional malpractice claims to both plaintiffs and defendants by a less formal professional review of claims before litigation is pursued in the courts; and

(ii) Improve the ability of the state to regulate professions and ensure professional competence.



9-2-1803. Definitions.

9-2-1803. Definitions.

(a) As used in this act:

(i) "Malpractice claim" means any claim against a professional for alleged departure from accepted professional standards which results in damage to the claimant;

(ii) "Panel" means the Wyoming professional review panel provided for under this act;

(iii) "Professional" means a person licensed under title 33 for whom the normal qualifications for licensure include at least a year of specialized post secondary education, or a hospital or nursing care facility;

(iv) "This act" means W.S. 9-2-1801 through 9-2-1812.



9-2-1804. Service of pleadings; computation of time.

9-2-1804. Service of pleadings; computation of time.

(a) The claim, answer, decision and all other pleadings required to be served under this act shall be served in accordance with the Wyoming Rules of Civil Procedure.

(b) Computation of time periods prescribed or allowed under this act shall be in accordance with rule 6 of the Wyoming Rules of Civil Procedure.



9-2-1805. Panel created; compensation; director of panel; appointment and duties; rulemaking.

9-2-1805. Panel created; compensation; director of panel; appointment and duties; rulemaking.

(a) There is created the Wyoming professional review panel.

(b) The panel shall have a director who shall be appointed by and serve at the pleasure of the governor and shall conduct the administrative business of the panel and otherwise implement this act. The director may employ personnel necessary to implement this act. The director shall promulgate rules and regulations in accordance with the Wyoming Administrative Procedure Act to implement this act.

(c) Members of the panel shall receive compensation while engaged in the business of the board of forty dollars ($40.00) per hour for any hour during which a hearing or part of a hearing is held. Compensation for travel and other services shall be as provided by rules and regulations promulgated by the director. Compensation to any panel member under this subsection shall not exceed three hundred twenty dollars ($320.00) per day.



9-2-1806. Claims to be reviewed by panel; prohibition on filing claims in court; tolling of statute of limitation; immunity of panel and witnesses; administration.

9-2-1806. Claims to be reviewed by panel; prohibition on filing claims in court; tolling of statute of limitation; immunity of panel and witnesses; administration.

(a) The panel shall review all professional malpractice claims against professionals filed with the panel except those claims subject to a valid arbitration or mediation agreement allowed by law or upon which suit has been filed prior to July 1, 1989. No complaint alleging malpractice shall be filed in any court against a professional before a claim is made to the panel and its decision is rendered. The running of the applicable limitation period in a malpractice action is tolled upon receipt by the director of the application for review and does not begin again until thirty (30) days after the panel's final decision is served upon the claimant.

(b) Panel members and witnesses are absolutely immune from civil liability for all acts in the course and scope of the duties under this act, including but not limited to communications, findings, opinions and conclusions.

(c) The panel may provide for the administration of oaths, the receipt of claims filed, the promulgation of forms required under this act, the issuance of subpoenas in connection with the administration of this act, and the performance of all other acts required to fairly and effectively administer this act. A party requesting a subpoena shall bear all costs of mileage and witness fees.



9-2-1807. Claim review procedure; contents of claim; service of claim on provider; answer.

9-2-1807. Claim review procedure; contents of claim; service of claim on provider; answer.

(a) Claimants shall submit a case for the consideration of the panel prior to filing a complaint in any court in this state by addressing a claim, in writing, signed by the claimant or his attorney, to the director of the panel. The claim shall contain:

(i) A statement in reasonable detail of the elements of the professional's conduct which are believed to constitute a malpractice claim, the dates the conduct occurred, and the names and addresses of all professionals having contact with the claimant relevant to the claim and all witnesses;

(ii) A statement authorizing the panel to obtain access to all records and information pertaining to the claim and, for the purposes of its consideration of this matter only, waiving any privilege as to the contents of those records. Nothing in the statement may in any way be construed as waiving that privilege for any other purpose or in any other context, in or out of court.

(b) The claim may be amended by filing an amendment not less than fourteen (14) days prior to the hearing date.

(c) Upon receipt of a claim, the director shall cause a true copy of the claim to be served on the professionals against whom the claim has been filed.

(d) The professional shall answer the claim within thirty (30) days after service and shall submit a statement authorizing the panel to inspect all records and information pertaining to the claim except those records which are privileged pursuant to law. The answer shall be filed with the director who shall serve a copy on the claimant.



9-2-1808. Panel composition; selection; disqualification of panelist; multiple defendants.

9-2-1808. Panel composition; selection; disqualification of panelist; multiple defendants.

(a) The panel for each claim reviewed under this act shall consist of two (2) professionals licensed in this state if required by law to be licensed, and three (3) lay persons who are not professionals or an employee of a professional. All panel members shall be residents of this state. If feasible one (1) member of the panel shall be from the professional's profession or specialty. In those cases where the theory of respondeat superior or some other derivative theory of recovery is employed, if feasible one (1) member shall be from the professional's profession or specialty and one (1) member shall be from the profession or specialty of the professional named as employer, master or principal.

(b) Within five (5) days of receipt, the director shall notify the state licensing agency if any, of the professional involved and the governor of the filing of the claim. Within fourteen (14) days of notification, the state licensing agency shall each provide the director a list of twelve (12) of its members as proposed panelists. Within fourteen (14) days of notification, the governor shall also provide the director with a list of twelve (12) people willing and able to serve as panelists. To the extent possible, the state licensing agency shall include on the list persons specializing in the same field or discipline as the professional against whom the claim is made. The director shall select two (2) from each list to serve as panelists and shall notify the parties and the panel members selected of their selection. The four (4) panelists shall unanimously select and appoint one (1) person as the fifth panelist.

(c) At or prior to the hearing, the panel shall select a chairman from among its members. The chairman shall preside over the panel proceedings.

(d) If, within fifteen (15) days of receipt of the notice of selection of panelists, the claimant or the professional against whom the claim is made files an affidavit stating his belief that a panelist selected by the director cannot be impartial in reviewing the claim, the panel member is disqualified, and the director shall select another from the list. Each party may disqualify not more than three (3) panel members under this subsection.

(e) The director may excuse a panelist from serving if the panelist feels his presence on the panel would be inappropriate under the circumstances of the case.

(f) When a claim is filed against two (2) or more professionals, the claim against each professional shall be consolidated for hearing unless by stipulation of all parties or at the discretion of the panel, the claims are heard separately.



9-2-1809. Hearing procedure; review of decision prohibited.

9-2-1809. Hearing procedure; review of decision prohibited.

(a) The director shall set a time and place for the hearing and provide notice to all parties at least thirty (30) days prior to the hearing. The hearing date shall not be more than one hundred twenty (120) days after the director receives the claim unless the panel finds good cause to delay the hearing. At least fifteen (15) days before the hearing the director shall provide each panel member copies of all claims, briefs, records and other documents the director considers necessary.

(b) The hearing shall be conducted in accordance with rules and regulations promulgated by the director. The hearing shall be informal, and the Wyoming Rules of Evidence do not apply. No decision of the director or the panel is subject to review in a court. A record of the hearing may be made if so stipulated by all the parties and the panel.

(c) The panel may take the case under advisement or may request that additional facts, records, witnesses or other information be obtained and presented to it at a supplemental hearing, which shall be set for a date not later than thirty (30) days from the date of the original hearing unless the claimant or his attorney consents in writing to a longer period.



9-2-1810. Panel deliberations and decision; decision not binding.

9-2-1810. Panel deliberations and decision; decision not binding.

(a) Upon consideration of all the relevant material, the panel shall determine whether there is:

(i) Substantial evidence that the acts complained of occurred and that they constitute malpractice; and

(ii) A reasonable probability that the claimant was injured as a result of the acts complained of.

(b) The deliberations of the panel are confidential. All votes of the panel on the questions for discussion shall be by secret ballot. The decision shall be by a majority vote of the panel and shall be signed by the chairman.

(c) The decision shall be in writing and forwarded to the director who shall serve copies on the parties. A copy of the decision shall be sent to the professional's state licensing board, if any.

(d) The panel's decision is not binding upon any party. The panel may by stipulation of the parties recommend an award.



9-2-1811. Confidentiality of panel proceedings; privilege; decision not admissible.

9-2-1811. Confidentiality of panel proceedings; privilege; decision not admissible.

(a) The director shall maintain records of all proceedings before the panel, which shall include the nature of the act or omissions alleged in the claim, a brief summary of the evidence presented, the decision of the panel and any majority or minority opinions filed. Except as otherwise required by law, any records which may identify any party to the proceedings shall not be made public and are not subject to subpoena but are to be used solely for the purpose of compiling statistical data and facilitating ongoing studies of professional malpractice in this state.

(b) No panel member may be called to testify in any proceeding concerning the deliberations, discussions, decisions and internal proceedings of the panel.

(c) The decision of the panel is not admissible as evidence in any action.



9-2-1812. Assessments; funding.

9-2-1812. Assessments; funding.

(a) The panel shall be funded from assessments levied against and paid by each professional covered by this act. The director shall promulgate rules and regulations to annually establish appropriate assessments based upon the following guidelines:

(i) The total amount of the panel's proposed annual budget shall be prorated among the professional classification covered under this act based on the number of cases reviewed by the panel during the immediately preceding calendar year involving each professional classification;

(ii) The prorated amount determined for each professional classification shall be divided by the number of practicing professionals within each classification to determine the individual assessment.

(b) The director shall certify the amount of each assessment to the appropriate licensing board, agency or authority and the board, agency or authority shall levy and collect the assessments annually at the time annual license fees are collected. Assessments collected under this subsection shall be remitted to the director not later than thirty (30) days from the date of collection and paid immediately by the director to the state treasurer for deposit into the malpractice review account.

(c) Monies in the malpractice review account shall be expended by the panel to carry out the purposes of this act.






ARTICLE 19 - WYOMING INDIAN AFFAIRS COUNCIL

9-2-1901. Short title.

9-2-1901. Short title.

This article is known and may be cited as the "Wyoming Indian Affairs Act of 1989."



9-2-1902. Definitions.

9-2-1902. Definitions.

(a) As used in this article:

(i) "Council" means the Wyoming Indian Affairs Council created by W.S. 9-2-1903;

(ii) "Government agency" means any agency, department, division, unit, board, commission or other entity of state government.



9-2-1903. Council created; membership; meetings; expenses.

9-2-1903. Council created; membership; meetings; expenses.

(a) There is created the Wyoming Indian Affairs Council. The council shall consist of seven (7) members appointed by the governor with the advice of the Joint Tribal Council.

(b) The term of board members shall be four (4) years except that of the initial appointees three (3) members shall be appointed for two (2) years and four (4) members for four (4) years. The governor may remove any member as provided in W.S. 9-1-202. Vacancies on the board shall be filled by the governor with the advice of the Joint Tribal Council. The board shall select one (1) of its members to serve as chairman.

(c) Members of the board shall serve without compensation but shall receive travel expenses and per diem in the same manner as state employees for attending and traveling to and from board meetings.

(d) The board shall meet at the call of the chairman or upon request of a majority of the board members. Four (4) members shall constitute a quorum.



9-2-1904. Council powers and duties.

9-2-1904. Council powers and duties.

(a) The council shall:

(i) In formulating its work plan, focus attention on programs for cooperating with the Indian tribes living on the Wind River Indian Reservation in matters of common interest, including but not limited to:

(A) Taxation;

(B) Water rights;

(C) Wildlife concerns;

(D) Educational matters;

(E) Economic development; and

(F) The delivery of health and social services.

(ii) At least twice each year invite members of the Shoshone Tribal Council, the Arapahoe Tribal Council and the Joint Tribal Council to meet with them to discuss matters of mutual concern;

(iii) At least once each year arrange for all council members to visit with members of the Shoshone and Arapahoe tribes on the Wind River Indian Reservation and learn from on-site visitation of the physical dimensions of the Indian lands.

(b) The council may contract for the services of an executive director and for stenographic and clerical services as may be necessary.



9-2-1905. Legal services; government agency cooperation.

9-2-1905. Legal services; government agency cooperation.

(a) The attorney general is the legal advisor for the council and shall furnish the council with legal services as required.

(b) Each government agency shall cooperate with the council and provide advice, assistance and support as the council requests.






ARTICLE 20 - GOVERNMENT DEPARTMENTS

9-2-2001. Repealed By Laws 1999, ch. 69, 3.

9-2-2001. Repealed By Laws 1999, ch. 69, 3.



9-2-2002. Department of employment created; director appointed; structure; merger with department of workforce services.

9-2-2002. Department of employment created; director appointed; structure; merger with department of workforce services.

(a) Repealed By Laws 2012, Ch. 1, 2.

(b) Repealed By Laws 2012, Ch. 1, 2.

(c) Repealed By Laws 2012, Ch. 1, 2.

(d) Repealed By Laws 2012, Ch. 1, 2.

(e) Repealed By Laws 2012, Ch. 1, 2.

(f) Repealed By Laws 2012, Ch. 1, 2.

(g) Repealed By Laws 2012, Ch. 1, 2.

(h) On or before July 1, 2011, all divisions, programs and functions of the department of employment shall be transferred to the department of workforce services created by W.S. 9-2-2601. The combined department shall be known as the department of workforce services. Any statute or legal or other document which refers to the department of employment shall mean the department of workforce services which is the successor agency to the department of employment.



9-2-2003. Department of audit created; director appointed; structure; authority; reporting.

9-2-2003. Department of audit created; director appointed; structure; authority; reporting.

(a) As part of the reorganization of Wyoming state government, there is created a department of audit consisting of the agencies, programs and functions specified in this section.

(b) The administrative head of the department shall be a director appointed by a majority of the governor, secretary of state and state treasurer with the advice and consent of the senate. The director shall serve for a term of six (6) years and may be removed by a majority of those officials appointing him only for misfeasance, malfeasance or nonfeasance in office. The initial appointment shall be made not later than July 1, 1989 and shall expire on March 1, 1991.

(c) The director shall prepare a plan for reorganization of the agencies, programs and functions specified in this section and submit it to the governor for approval. The department reorganization plan, as approved, shall be submitted to the joint appropriations committee and joint revenue interim committee of the legislature and made available to the public. Each committee shall hold at least one (1) public hearing regarding the plan before the 1990 budget session of the legislature convenes. The plan, as approved by act of the legislature, shall be implemented not later than July 1, 1990. The reorganization plan required under this section shall include the public lands loan and grant examination function within the office of the commissioner of public lands. The Wyoming Government Reorganization Act of 1989 applies to the development and presentation of the plan required under this subsection.

(d) Notwithstanding subsection (c) of this section, the department of audit shall commence operations on July 1, 1989. The department shall consist of the office of the state examiner and staff of the department of revenue and taxation and the state auditor's office transferred to the department of audit by this act. The director of the department, with the approval of the governor, shall structure the department in as similar a manner as practicable to other departments created in accordance with the Wyoming Government Reorganization Act of 1989.

(e) Notwithstanding any other provision of law, the department of audit is authorized to conduct audits for the collection of federal and state mineral royalties and for collection of taxes imposed under Title 39, Wyoming Statutes, and may exercise the same authority with respect to audits that the state auditor and the department of revenue and taxation did on June 30, 1989.

(f) When in the course of an audit of state or federal mineral royalties the department discovers underpayment of private mineral royalties to a Wyoming royalty owner, it shall report the underpayment to the royalty owner if ascertainable.

(g) In addition to the other powers and duties granted by law, either express or implied, the director shall have the following powers and duties:

(i) To coordinate the auditing of state taxes, state royalties, federal mineral royalties and other revenue matters;

(ii) To prescribe reasonable rules and regulations as provided by the Wyoming Administrative Procedure Act, W.S. 16-3-101 through 16-3-115, which are no more stringent nor require more record keeping than the provisions of any or all tax, royalty and other revenue measures which are administered by the state of Wyoming;

(iii) To conduct audits at the request of any state agency, of persons or any other entity providing goods or services or both, to the state of Wyoming under contract. However, the audits shall be limited to matters within the scope of the contract;

(iv) To request the attorney general to issue investigative subpoenas relating to an audit for the following purposes:

(A) To subpoena witnesses to appear before the department auditors for oral examination;

(B) To require the production or disclosure of any matter relevant to the investigation or review including:

(I) The existence, description, nature, custody, condition and location of any books, documents, records or other tangible material; and

(II) The identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of evidence necessary or related to the financial investigation or review.

(h) If any tangible materials subpoenaed under paragraph (g)(iv) of this section are located outside of this state, the person to whom the subpoena is issued shall make the materials available to the department auditors at a convenient location. If any party fails or refuses to obey a subpoena or to provide testimony as required under paragraph (g)(iv) of this section, the attorney general may, upon reasonable notice to all affected persons, apply to the district court for an order compelling compliance.

(j) Within one hundred eighty (180) days of the issuance of a subpoena pursuant to paragraph (g)(iv) of this section, the attorney general shall disclose to the party or parties investigated that the investigation took place and the reasons for it.

(k) The director shall:

(i) Make a full report of any investigation conducted under paragraph (g)(iv) and subsection (h) of this section;

(ii) Maintain the report made under paragraph (i) of this subsection in his files;

(iii) Annually report to the joint revenue interim committee and the joint minerals, business and economic development interim committee on the number, location by county and general extent of the investigations.



9-2-2004. Department of transportation created; director appointed; structure.

9-2-2004. Department of transportation created; director appointed; structure.

(a) As part of the reorganization of Wyoming state government, there is created the Wyoming department of transportation consisting of the agencies, programs and functions specified in this section. The provisions of the Wyoming Government Reorganization Act of 1989, W.S. 9-2-1701 through 9-2-1707, apply to this section except as otherwise provided in this section.

(b) The administrative head of the department shall be a director appointed by the governor.

(c) The following agencies are assigned to the department of transportation under a Type 1 transfer:

(i) Aeronautics commission;

(ii) Highway commission, including the highway department and the state highway patrol.

(d) The department reorganization plan shall consider whether the following functions or programs should be assigned from or to the agency or department specified under a Type 2 transfer:

PROGRAM; FROM; TO

(i) Transportation division; PSC; Transportation

(ii) All of the driver control sections and driver testing and ports of entry section, that portion of the policy division related to transportation and that portion of the licensing section related to motor vehicles and drivers; DRT; Transportation

(e) As used in this section:

(i) "PSC" means the public service commission;

(ii) "DRT" means the department of revenue and taxation;

(iii) "Transportation" means the department of transportation created under this act.

(f) Notwithstanding W.S. 9-2-1707(a)(iv), the highway commission and aeronautics commission shall continue to exercise full authority under current law until specifically altered by a plan for reorganization of the department of transportation approved by the legislature.

(g) In developing the plan required under W.S. 9-2-1707(a)(iii), the director shall consider:

(i) The extent of the authority of citizen commissions over the department;

(ii) The extent to which the budget of the department should be subject to the statutory budget process;

(iii) Whether the department should contain a functional unit primarily responsible to provide assistance, training and technical support to local units of government;

(iv) Preparing a comprehensive statewide transportation plan to develop and maintain a comprehensive system encompassing all modes of transportation;

(v) What functions should be transferred to or created in the department to insure that it is the department dealing with rail transportation.



9-2-2005. Department of health created; director appointed; structure.

9-2-2005. Department of health created; director appointed; structure.

(a) As part of the reorganization of Wyoming state government, there is created the Wyoming department of health consisting of the agencies, programs and functions specified in this section. The provisions of the Wyoming Government Reorganization Act of 1989, W.S. 9-2-1701 through 9-2-1707, apply to this section.

(b) The administrative head of the department shall be a director appointed by the governor.

(c) The following agencies are assigned to the department of health under a Type 1 transfer:

(i) Division of health and medical services, department of health and social services;

(ii) Division of community programs, department of health and social services excluding the Wyoming Indian Affairs Council which is transferred to the governor's office;

(iii) Commission on aging;

(iv) The following state institutions:

(A) Wyoming state hospital;

(B) Wyoming life resource center;

(C) Wyoming pioneer home;

(D) Veterans' home of Wyoming;

(E) Wyoming retirement center.

(d) The department reorganization plan shall consider whether the following functions or programs should be assigned from or to the agency or department specified under a Type 2 transfer:

PROGRAM; FROM; TO

(i) Homemaker program; DPASS; Health

(ii) Health entitlement programs; DPASS; Health

(e) As used in this section:

(i) "DPASS" means the division of public assistance and social services within the department of health and social services as it existed before this act;

(ii) "Health" means the department of health created under this act.

(f) In developing the plan required under W.S. 9-2-1707(a)(iii), the director shall consider:

(i) A structure to provide a continuum of care for the elderly, developmentally delayed and persons requiring mental health services;

(ii) Ensuring independence of the facility inspection function from institutions within the department;

(iii) Coordination or consolidation of environmental health functions currently performed by the department of environmental quality;

(iv) Coordination or consolidation of food inspection functions currently performed by the department of agriculture;

(v) Elimination or reduction of inspection functions which duplicate inspection functions performed by other state or federal agencies.

(g) The board of land commissioners shall direct, subject to the limitations contained in the constitution of the state of Wyoming, applicable state and federal law and the conveyance instrument, the control, leasing, exchange, care and disposal of all acquired institutional lands not directly utilized for departmental purposes that are managed or associated with the institutions set forth in W.S. 9-2-2005(c) whether held in the name of the state or in the name of the department. Any amount received from transactions involving these lands shall be credited as directed by state or federal law or the conveyance instrument.

(h) All acquired institutional lands managed by the board of land commissioners subject to subsection (g) of this section shall be managed consistent with:

(i) Consideration of the needs of the institution;

(ii) Consideration of alternative uses of the property which are compatible with the mission of the institution; and

(iii) Limitations contained in the constitution of the state of Wyoming, state and federal law and the conveyance instrument.

(j) The board of land commissioners shall consult with the local officials or governing body having regulatory authority over the acquired institutional lands prior to authorizing the use or transfer of acquired institutional lands managed under subsection (g) of this section to another agency or department of the state of Wyoming.

(k) As used in this section, "acquired institutional lands" means state lands acquired by the state for the benefit of state institutions, but shall not include school trust lands or other lands held in trust by the state of Wyoming.



9-2-2006. Department of family services created; director appointed; structure.

9-2-2006. Department of family services created; director appointed; structure.

(a) As part of the reorganization of Wyoming state government, there is created the Wyoming department of family services consisting of the agencies, programs and functions specified in this section. The provisions of the Wyoming Government Reorganization Act of 1989, W.S. 9-2-1701 through 9-2-1707, apply to this section.

(b) The administrative head of the department shall be a director appointed by the governor.

(c) The following agencies are assigned to the department of family services under a Type 1 transfer:

(i) Division of public assistance and social services, department of health and social services, less programs transferred to other departments under a Type 2 transfer as part of the reorganization of Wyoming state government;

(ii) The following state institutions:

(A) Repealed By Laws 1998, ch. 7, 2.

(B) Wyoming boys' school;

(C) Wyoming girls' school.

(d) In developing the plan required under W.S. 9-2-1707(a)(iii), the director shall consider:

(i) A youth services plan ensuring a continuum of care is available for troubled youth;

(ii) Development of case management and management information systems;

(iii) Ensuring independence of the facility inspection function from institutions within the department.

(e) The board of land commissioners shall direct, subject to the limitations contained in the constitution of the state of Wyoming, applicable state and federal law and the conveyance instrument, the control, leasing, exchange, care and disposal of all acquired institutional lands not directly utilized for departmental purposes that are managed or associated with the institutions set forth in W.S. 9-2-2006(c) whether held in the name of the state or in the name of the department. Any amount received from transactions involving these lands shall be credited as directed by state or federal law or the conveyance instrument.

(f) All acquired institutional lands managed by the board of land commissioners subject to subsection (e) of this section shall be managed consistent with:

(i) Consideration of the needs of the institution;

(ii) Consideration of alternative uses of the property which are compatible with the mission of the institution; and

(iii) Limitations contained in the constitution of the state of Wyoming, state and federal law and the conveyance instrument.

(g) The board of land commissioners shall consult with the local officials or governing body having regulatory authority over the acquired institutional lands prior to authorizing the use or transfer of acquired institutional lands managed under subsection (e) of this section to another agency or department of the state of Wyoming.

(h) As used in this section, "acquired institutional lands" means state lands acquired by the state for the benefit of state institutions, but shall not include school trust lands or other lands held in trust by the state of Wyoming.



9-2-2007. Department of revenue created; director appointed; structure.

9-2-2007. Department of revenue created; director appointed; structure.

(a) As part of the reorganization of Wyoming state government, there is created the Wyoming department of revenue consisting of the agencies, programs and functions specified in this section. The provisions of the Wyoming Government Reorganization Act of 1989, W.S. 9-2-1701 through 9-2-1707, apply to this section.

(b) The administrative head of the department shall be a director appointed by the governor.

(c) The following agencies are assigned to the department of revenue under a Type 1 transfer:

(i) Department of revenue and taxation, less:

(A) Programs transferred to other departments under a Type 2 transfer as part of the reorganization of Wyoming state government;

(B) The state board of equalization; and

(C) The state tax commission.

(ii) The Wyoming liquor commission.

(d) The reorganization plan required under W.S. 9-2-1707(a)(iii) shall provide that the state board of equalization and tax commission shall be separate from the department. In developing the reorganization plan required under W.S. 9-2-1707(a)(iii), the director shall consider in consultation with the state board of equalization and the state tax commission administrative support requirements of the state board of equalization and the state tax commission.

(e) In developing the reorganization plan required under W.S. 9-2-1707(a)(iii), the director shall consider the transfer of the mineral audit division from the department of audit to the department of revenue.



9-2-2008. Department of administration and information created; director appointed; structure.

9-2-2008. Department of administration and information created; director appointed; structure.

(a) As part of the reorganization of Wyoming state government, there is created the Wyoming department of administration and information consisting of the agencies, programs and functions specified in this section. The provisions of the Wyoming Government Reorganization Act of 1989, W.S. 9-2-1701 through 9-2-1707, apply to this section.

(b) The administrative head of the department shall be a director appointed by the governor.

(c) The following agencies are assigned to the department of administration and information under a Type 1 transfer:

(i) Department of administration and fiscal control;

(ii) State library.

(d) Repealed By Laws 2001, Ch. 55, 3.

(e) The following functions or programs shall be transferred from the department of commerce to the department of administration and information under a Type 3 transfer:

(i) Board of certified public accountants;

(ii) Board of architects;

(iii) Board of barber examiners;

(iv) Board of chiropractic examiners;

(v) Board of cosmetology;

(vi) Board of dental examiner;

(vii) Board of embalming;

(viii) Board of hearing aid specialists;

(ix) Board of medical examiners;

(x) Board of nursing;

(xi) Board of nursing home administrators;

(xii) Board of examiners in optometry;

(xiii) Pari-mutuel commission;

(xiv) Board of pharmacy;

(xv) Board of physical therapy;

(xvi) Board of registration in podiatry;

(xvii) Mental health professions licensing board;

(xviii) Board of psychology;

(xix) Board of radiologic technologists examiners;

(xx) Real estate commission;

(xxi) Board of examiners for speech pathology and audiology;

(xxii) Board of veterinary medicine;

(xxiii) The Wyoming professional teaching standards board;

(xxiv) The Wyoming state board of outfitters and professional guides;

(xxv) The board of occupational therapy;

(xxvi) The Wyoming board of professional geologists.



9-2-2009. Repealed by Laws 1992, ch. 42, 4; ch. 55, 4; ch. 60 4.

9-2-2009. Repealed by Laws 1992, ch. 42, 4; ch. 55, 4; ch. 60 4.



9-2-2010. Game and fish department created; director appointed.

9-2-2010. Game and fish department created; director appointed.

(a) As part of the reorganization of Wyoming state government, there is created the Wyoming game and fish department consisting of the existing Wyoming game and fish commission and department, and all programs and functions specified in title 23 and otherwise under law. Except for W.S. 9-2-1703(a)(v), (viii) and (ix) and 9-2-1705 through 9-2-1707, the provisions of the Wyoming Government Reorganization Act of 1989, W.S. 9-2-1701 through 9-2-1707, apply to this section.

(b) The administrative head of the department shall be a director who shall serve at the pleasure of the governor and may be removed by him as provided in W.S. 9-1-202. The director shall be appointed by the governor from a list of three (3) qualified candidates submitted by the game and fish commission. Any appointment under this subsection shall be with the advice and consent of the senate.

(c) The department shall not be subject to a transition period as defined in W.S. 9-2-1703(a)(ix). A reorganization plan shall not be required of the director.



9-2-2011. Department of the state engineer created; director appointed.

9-2-2011. Department of the state engineer created; director appointed.

(a) As part of the reorganization of Wyoming state government, there is created the Wyoming department of the state engineer consisting of the existing Wyoming office of the state engineer and board of control, and all programs and functions specified in title 41 and otherwise under law relating to the state engineer and board of control. Except for W.S. 9-2-1703(a)(v), (viii) and (ix) and 9-2-1705 through 9-2-1707, the provisions of the Wyoming Government Reorganization Act of 1989, W.S. 9-2-1701 through 9-2-1707, apply to this section.

(b) The administrative head and director of the department shall be the state engineer.

(c) The department shall not be subject to a transition period as defined in W.S. 9-2-1703(a)(ix). A reorganization plan shall not be required of the director.



9-2-2012. Department of corrections created; director appointed; structure.

9-2-2012. Department of corrections created; director appointed; structure.

(a) As part of the reorganization of Wyoming state government, there is created the Wyoming department of corrections consisting of the agencies, programs and functions specified in this section. The provisions of the Wyoming Government Reorganization Act of 1989, W.S. 9-2-1701 through 9-2-1707, apply to this section.

(b) The administrative head of the department shall be a director appointed by the governor.

(c) The following agencies are assigned to the department of corrections under a Type 1 transfer:

(i) Department of probation and parole;

(ii) The following state institutions:

(A) Wyoming state penitentiary, including farms and camps operated by the board of charities and reform for the incarceration of persons convicted of felonies;

(B) Wyoming women's center.

(iii) The board of charities and reform, including the community correctional facilities program, the split sentencing program and any other remaining programs under the board.

(d) The board of parole shall be deemed a state agency for budgeting purposes pursuant to W.S. 9-2-1001 through 9-2-1026.

(e) The board of land commissioners shall direct, subject to the limitations contained in the constitution of the state of Wyoming, applicable state and federal law and the conveyance instrument, the control, leasing, exchange, care and disposal of all acquired institutional lands not directly utilized for departmental purposes that are managed or associated with the institutions set forth in W.S. 9-2-2012(c) whether held in the name of the state or in the name of the department. Any amount received from transactions involving these lands shall be credited as directed by state or federal law or the conveyance instrument.

(f) All lands managed by the board of land commissioners subject to subsection (e) of this section shall be managed consistent with:

(i) Consideration of the needs of the institution;

(ii) Consideration of alternative uses of the property which are compatible with the mission of the institution; and

(iii) Limitations contained in the constitution of the state of Wyoming, state and federal law and the conveyance instrument.

(g) The board of land commissioners shall consult with the local officials or governing body having regulatory authority over the acquired institutional lands prior to authorizing the use or transfer of acquired institutional lands managed under subsection (e) of this section to another agency or department of the state of Wyoming.

(h) As used in this section, "acquired institutional lands" means state lands acquired by the state for the benefit of state institutions, but shall not include school trust lands or other lands held in trust by the state of Wyoming.



9-2-2013. Department of environmental quality created; director appointed; structure.

9-2-2013. Department of environmental quality created; director appointed; structure.

(a) As part of the reorganization of Wyoming state government, there is created the department of environmental quality consisting of the existing state department of environmental quality, the state office of industrial siting administration and the industrial siting council. Except for the existing environmental quality council, which shall not be within the department of environmental quality but shall be a separate operating agency, and those programs or functions specified by law to be performed by another entity all programs and functions specified in chapters 11 and 12 of title 35 shall be with the department of environmental quality. Except for W.S. 9-2-1703(a)(v) and (ix), the limitation of number of principal departments contained in W.S. 9-2-1703(a)(iii), 9-2-1704(a) and (b), 9-2-1706(c)(i)(D) and 9-2-1707(a)(iii) and (iv), the provisions of the Wyoming Government Reorganization Act of 1989, W.S. 9-2-1701 through 9-2-1707, apply to this section.

(b) The administrative head of the department shall be a director who shall serve at the pleasure of the governor and may be removed by him as provided in W.S. 9-1-202. The director shall be appointed by the governor with the advice and consent of the senate.

(c) The department shall not be subject to a transition period as defined in W.S. 9-2-1703(a)(ix). A reorganization plan shall not be required of the director.



9-2-2014. Wyoming water development office created; director appointed; structure.

9-2-2014. Wyoming water development office created; director appointed; structure.

(a) As part of the reorganization of Wyoming state government there is created the Wyoming water development office consisting of the programs and functions specified in this section.

(b) The administrative head of the office shall be a director appointed by the governor with the advice and consent of the senate. The director shall serve at the pleasure of the governor and may be removed by the governor as provided in W.S. 9-1-202. The director's term of appointment shall expire at the end of the term of office of the governor during which he was appointed, unless sooner removed.

(c) The Wyoming water development office shall consist of the Wyoming water development commission, staff and programs.



9-2-2015. Office of state lands and investments; director appointed; structure.

9-2-2015. Office of state lands and investments; director appointed; structure.

(a) As part of the reorganization of Wyoming state government there is created the state land and farm loan office consisting of the programs and functions specified in this section. From and after April 1, 1997, the state land and farm loan office shall be known and referred to as the office of state lands and investments.

(b) The administrative head of the office shall be a director appointed by the governor with the advice and consent of the senate. The director shall serve at the pleasure of the governor and may be removed by the governor as provided in W.S. 9-1-202.

(c) The office of state lands and investments shall consist of the office of the director and shall administer all programs of the board of land commissioners and state loan and investment board.



9-2-2016. Department of agriculture created; director appointed; structure.

9-2-2016. Department of agriculture created; director appointed; structure.

(a) As part of the reorganization of Wyoming state government, there is created the department of agriculture consisting of the existing state department of agriculture, the agricultural mediation board, the wheat marketing commission, the Wyoming beef council, the Wyoming weed and pest council, the board of certification of the Environmental Pesticide Control Act of 1973, the weed and pest board of certification, the interstate agricultural grain marketing commission, the state fair advisory board and all programs and functions specified in titles 11 and 35 and otherwise under law relating to agriculture and livestock. Except for W.S. 9-2-1703(a)(v) and (ix), the limitation of number of principal departments in W.S. 9-2-1704(a) and 9-2-1707(a)(iii) and (iv), the provisions of the Wyoming Government Reorganization Act of 1989, W.S. 9-2-1701 through 9-2-1707, apply to this section.

(b) The administrative head of the department shall be a director who shall serve at the pleasure of the governor and may be removed by him as provided in W.S. 9-1-202. The director shall be appointed by the governor with the advice and consent of the senate.

(c) The department shall not be subject to a transition period as defined in W.S. 9-2-1703(a)(ix). A reorganization plan shall not be required of the director.



9-2-2017. Department of state parks and cultural resources created; director appointed; structure.

9-2-2017. Department of state parks and cultural resources created; director appointed; structure.

(a) There is created the Wyoming department of state parks and cultural resources consisting of the agencies, programs and functions specified in this section.

(b) The administrative head of the department shall be a director appointed by the governor not later than July 1, 1999, with the advice and consent of the senate. The director may, with the approval of the governor, appoint administrators for each of the divisions. The governor may remove the director and division administrators as provided in W.S. 9-1-202. The director may employ professional, technical and other assistants to work in the director's office or in any of the divisions, along with other employees, as authorized by the legislature, to carry out the duties of the department.

(c) The following agencies are assigned to the department of state parks and cultural resources under a Type 1 transfer:

(i) The division of state parks and historic sites from the department of commerce;

(ii) The parks and cultural resources commission;

(iii) The division of cultural resources from the department of commerce;

(iv) The Wyoming council on the arts from the department of commerce;

(v) The division of administrative services from the department of commerce;

(vi) The Wyoming pioneer memorial museum from the department of agriculture.

(d) As used in this section:

(i) "Commerce" means the department of commerce;

(ii) "Governor" means the office of the governor;

(iii) "State parks and cultural resources" means the department of state parks and cultural resources created by this section.

(e) The following divisions are created within the department of state parks and cultural resources:

(i) Division of parks and historic sites;

(ii) Division of cultural resources.



9-2-2018. Department of workforce services created; director appointed; structure.

9-2-2018. Department of workforce services created; director appointed; structure.

(a) As part of the reorganization of Wyoming state government, there is created the Wyoming department of workforce services. The provisions of the Wyoming Government Reorganization Act of 1989, W.S. 9-2-1701 through 9-2-1707 apply to this section, except the requirement under W.S. 9-2-1707(a)(iii) that public hearings regarding the reorganization plan required under subsection (b) of this section be conducted by at least two (2) interim committees of the legislature shall not apply.

(b) The administrative head of the department shall be a director appointed by the governor.

(c) The department reorganization plan shall consider whether the following functions or programs are assigned from or to the agency or department specified under a Type 2 transfer:

PROGRAM; FROM; TO

(i) Displaced worker education and training; Employment; Workforce services

(ii) Division of vocational rehabilitation; Employment; Workforce services

(iii) Public employment offices; Employment; Workforce services

(iv) Veterans' employment services; Employment; Workforce services

(v) Unemployment insurance program; Employment; Workforce services

(vi) Repealed By Laws 2006, Chapter 11, 2.

(vii) Senior community service employment program; Health; Workforce services

(viii) Wyoming school-to-careers program; Employment; Workforce services

(ix) Personal opportunities with employment responsibilities (POWER) program; Family services; Workforce services

(x) Workforce development training fund; Employment; Workforce services

(xi) Supplemental nutrition assistance employment program; Family services; Workforce services

(xii) Other programs that may be identified that may improve customer satisfaction or reduce program delivery costs.

(d) As used in this section:

(i) "Community college commission" means the community college commission of Wyoming;

(ii) "Education" means the department of education;

(iii) "Employment" means the department of employment;

(iv) "Family services" means the department of family services;

(v) "Governor" means the office of the governor;

(vi) "Health" means the department of health;

(vii) "Workforce services" means the department of workforce services created by this section.

(e) In developing the plan required under W.S. 9-2-1707(a)(iii), the director shall consider:

(i) The cost-effectiveness of any recommended transfer;

(ii) Whether the recommended transfer will result in a more efficient provision of service to customers;

(iii) The extent to which the recommended transfer would benefit from involvement by the Wyoming business council;

(iv) Developing a system that will adequately serve customers in both urban and rural areas;

(v) Recommending legislation necessary to allow data sharing for the purpose of evaluating programs and the sharing of a common intake and management information system;

(vi) Identifying outcome-based data for all workforce programs, including those programs not proposed for transfer to the department of workforce services under this section;

(vii) Developing memoranda of understanding for confidentiality of information and data sharing.

(f) To the extent not prohibited by federal law, any agency or program of the state may provide information to the director as necessary to develop the plan required under W.S. 9-2-1707(a)(iii).

(g) The governor may:

(i) Eliminate any council or commission within the department which is not created under state law if no longer required as a condition to receiving federal funds or if no longer necessary to conform with federal law or regulations;

(ii) Consolidate any council or commission within the department which is required in accordance with federal law, but not created under state law, with any other council or commission if the consolidation does not violate federal law or regulations.

(h) Information obtained by any division in the department may be transferred to other divisions within the department so long as the transfer is not restricted by federal law, rule or contract. Such information shall not be disclosed outside of the department except as otherwise provided by law. Any employee who discloses information outside of the department in violation of federal or state law may be terminated without progressive discipline.



9-2-2019. Department of enterprise technology services created.

9-2-2019. Department of enterprise technology services created.

As part of the reorganization of Wyoming state government, there is created the department of enterprise technology services consisting of the existing division of information technology within the department of administration and information and the position and office of state chief information officer. The department shall not be subject to a transition period as defined in W.S. 9-2-1703(a)(ix). A reorganization plan shall not be required of the director.






ARTICLE 21 - DEPARTMENT OF FAMILY SERVICES

9-2-2101. Department of family services; duties and responsibilities; state grants; authority to contract for shelters; definitions; youth programs.

9-2-2101. Department of family services; duties and responsibilities; state grants; authority to contract for shelters; definitions; youth programs.

(a) The department of family services is created. The department of family services is the state youth services authority and the authority for public assistance and social services.

(b) The department shall develop and administer a state program to provide shelter care for youth.

(c) The department shall administer a comprehensive state program for community services for youth which shall include the following:

(i) A coordinated network of services by contracting for shelter services on a regional basis and for juvenile community alternatives on a county basis either through a contract with the county commissioners or through a contract with a single organization designated by the county commissioners. Contracting agencies may establish subcontracts in order to provide those services required by the department. All contracts purchasing services prepared by the department shall provide for periodic program and fiscal review of the operations and expenditure of state funds by the person or organization with whom the department has contracted. All contracts shall be terminated within sixty (60) days upon the occurrence of one (1) of the following unless the deficiency is corrected to the satisfaction of the department:

(A) If the person or organization will not allow on site inspections and review of the programs purchased;

(B) If misuse of state funds is found; or

(C) If the program is not of an acceptable standard or quality.

(ii) Minimum standards and policies and procedures for the establishment and operation of the community services for youth;

(iii) Rules for the granting of contracts;

(iv) Monitoring regional shelter services facilities a minimum of once a year and state funded juvenile community services at least once every three (3) years.

(d) In order to receive juvenile community alternative funds a county shall submit a plan to the department developed by representatives of public and private providers who provide services to troubled youth in the county. The plan shall be in accordance with rules and regulations established by the department. At a minimum the plan shall include:

(i) Identification of gaps in services to troubled youth in the county and an explanation of the proposed projects;

(ii) Goals and objectives that will enable the department to monitor the activities that are funded, the number of children and families served and the outcomes achieved;

(iii) A demonstration of a commitment to keep youth in the home and community and to work with the family either with community alternative funds or through other funding;

(iv) Cooperative agreements among participating agencies which outline the activities to be undertaken by each agency to achieve the goals of the plan.

(e) The purposes of the community services for youth program are to:

(i) Work on the immediate problems of troubled youth in Wyoming communities;

(ii) Work with children and families to encourage the resolution of intrafamily problems through counseling and other services;

(iii) Work on reuniting youth with their families in cases where the child has been placed out of the home and where additional work needs to be done in order for the youth to be reintegrated into the family;

(iv) Strengthen family relationships and promote stable living conditions for troubled youth;

(v) Help youth decide on a future course of action;

(vi) Provide appropriate alternatives to involvement in the correctional system.

(f) Community services for youth may include treatment services either directly or through contracts with other agencies.

(g) In order to qualify for funding under this section, a shelter services provider shall:

(i) House no more than ten (10) children together within one (1) facility. This paragraph shall not:

(A) Limit the number of children who may be served in a region; or

(B) If requested by any local authority, prohibit a provider from providing temporary emergency shelter within one (1) facility to more than ten (10) children under the age of eighteen (18) years for not more than seventy-two (72) consecutive hours.

(ii) Develop individualized programming for children receiving shelter services for thirty (30) days or less which shall be distinct from individualized programming for children who are expected to receive shelter services for longer than thirty (30) days.

(h) As used in this section:

(i) "Community services for youth" means shelter services and juvenile community alternatives;

(ii) "Juvenile community alternatives" means projects which use existing services in a county to divert juveniles from approved correctional programs until no other solution can be determined suitable;

(iii) "Shelter services" means residential services for children through eighteen (18) years of age which shall include:

(A) Temporary shelter;

(B) Crisis counseling;

(C) Family involvement;

(D) Aftercare;

(E) Individualized programming for each child.

(j) If there is an existing shelter in a community that meets the criteria for placement of youth as specified in this section and is sufficient to meet the needs of the community, additional shelters shall not be acquired or constructed.

(k) The department shall administer the low income home energy assistance program in accordance with W.S. 42-2-501.



9-2-2102. Division administrators; appointment.

9-2-2102. Division administrators; appointment.

The director shall appoint a separate administrator for each of the divisions of the department of family services and he may discharge the administrators as provided in W.S. 9-2-1706(c)(ii).



9-2-2103. Allocation, transfer and abolition of powers, duties and functions within department.

9-2-2103. Allocation, transfer and abolition of powers, duties and functions within department.

The governor may, after consultation with the director of the department and the departmental advisory council designate the department as the single state agency for the administration of state plans for public assistance and social assistance to administer upon such terms as the governor directs.



9-2-2104. Duties and powers of director of department.

9-2-2104. Duties and powers of director of department.

(a) The director shall:

(i) Consult with the departmental advisory council and establish general policy to be followed in the department in administering programs;

(ii) Disburse and administer all federal funds or other monies allotted to the department;

(iii) Prescribe by rule, order or regulation the conditions under which these monies shall be disbursed and administered. Any audit performed shall comply with the requirements of W.S. 9-1-507;

(iv) Enter into agreements, not inconsistent with the laws of this state, required as conditions precedent to receiving funds or other assistance. Funds appropriated by the legislature for operation of the department shall be used for the specified purposes only, and the director, in accepting funds from any other source, shall not consent to impairment of the department's statutory responsibilities;

(v) Hold hearings, administer oaths, subpoena witnesses and take testimony as provided by the Wyoming Administrative Procedure Act in all matters relating to the exercise and performance of the powers and duties vested in the department;

(vi) With the assistance of the attorney general bring actions in the courts of the state in the name of the department for the enforcement of public welfare laws;

(vii) Promulgate reasonable rules and regulations in compliance with the Wyoming Administrative Procedure Act, for the implementation of all state and federal welfare laws;

(viii) Appoint and prescribe the duties of the superintendent of the Wyoming boys' school and the superintendent of the Wyoming girls' school. Each superintendent shall be under the direct authority and control of the director and may be removed by the director at any time without cause;

(ix) Ensure all rules and other written statements of policy or interpretation formulated or adopted by the department use language which focuses on the importance of a person, rather than a person's disability.

(b) Notwithstanding paragraph (a)(iv) of this section, the director may use funds appropriated by the legislature for the operation of the department to pay health or medical insurance premiums for any resident of Wyoming upon a determination by the director or his designee that:

(i) Due to an injury or illness, the person or his family is or may become unable to pay health or medical insurance premiums;

(ii) The person is or may become eligible for medical services which would be paid for by the state; and

(iii) Payment of the premiums may be less expensive for the state than payment of the medical services.

(c) Health or medical insurance premiums paid for in accordance with subsection (b) of this section shall be reviewed periodically to ensure payment of the premiums does not exceed the cost for provision of medical services. The authority granted under subsection (b) of this section shall terminate effective June 30, 1996.



9-2-2105. Director of department; appointment; removal; duties.

9-2-2105. Director of department; appointment; removal; duties.

With the advice and consent of the senate the governor shall appoint a director for the department who shall serve under the direction of the governor and who may be removed by the governor as provided in W.S. 9-1-202. Appointments and terms under this section shall be in accordance with W.S. 28-12-101 through 28-12-103.



9-2-2106. Departmental advisory council; created; term; composition; meetings; removal of members; selection of officers; vacancies; expenses.

9-2-2106. Departmental advisory council; created; term; composition; meetings; removal of members; selection of officers; vacancies; expenses.

(a) There is created within the department an advisory council of not more than sixteen (16) members. Each member shall serve a three (3) year term, except legislators shall serve only for the term of office during which they were appointed. The council shall include:

(i) One (1) member of the senate appointed by the president of the senate;

(ii) One (1) member of the house of representatives appointed by the speaker of the house of representatives;

(iii) Not more than fourteen (14) members appointed by the governor to represent the interests of the public and the department.

(b) The departmental advisory council shall meet at least three (3) times each year.

(c) The governor may remove any member of the departmental advisory council, except those appointed from the legislature, as provided in W.S. 9-1-202.

(d) At the first meeting of the departmental advisory council, and annually thereafter when new appointments are made, a chairman, vice-chairman and secretary shall be selected from among the membership by vote of the council members.

(e) Vacancies on the departmental advisory council shall be filled by the appointing authority for the unexpired term.

(f) Members of the departmental advisory council shall not receive compensation for their services, but when actually engaged in the performance of their duties, they shall receive travel expenses, per diem and mileage expenses in the same manner and amount as employees of the state.






ARTICLE 22 - OFFICE OF ADMINISTRATIVE HEARINGS

9-2-2201. Office created; appointment of director and hearing examiners.

9-2-2201. Office created; appointment of director and hearing examiners.

(a) The office of administrative hearings is created as a separate operating agency pursuant to W.S. 9-2-1704(d).

(b) The governor, with the advice and consent of the senate, shall appoint a director of the office who shall serve as the administrative head of the office and as chief hearing examiner. Unless sooner removed, the director's term of appointment expires at the end of the term of office of the governor during which he was appointed. The director serves at the pleasure of the governor and may be removed by him as provided by W.S. 9-1-202. The director shall be a member in good standing of the Wyoming state bar.

(c) The director may appoint additional hearing examiners who are members in good standing of the Wyoming state bar to serve either full or part time as necessary throughout the state. Hearing examiners serve at the pleasure of the director and may be removed by him at any time without cause.



9-2-2202. Duties and function of office.

9-2-2202. Duties and function of office.

(a) The office of administrative hearings is the successor agency to the office of independent hearing examiners created by W.S. 27-14-602 and the office of hearing examiners created by W.S. 31-7-105. Effective July 1, 1992:

(i) There is transferred to the office of administrative hearings all positions, personnel, property and appropriated funds of the office of independent hearing examiners and the office of hearing examiners;

(ii) The office of administrative hearings shall assume all duties and responsibilities and exercise all authority of the office of independent hearing examiners and the office of hearing examiners set out in title 27, chapter 14 and title 31, chapters 6, 7, 9 and 17 of the Wyoming statutes.

(b) In addition to conducting hearings pursuant to subsection (a) of this section, the office of administrative hearings may, if requested, provide hearing services for any other state agency, provided:

(i) Hearing services shall be provided to other agencies subject to available resources;

(ii) The cost of the hearing services as determined by the director of the office of administrative hearings shall be paid by the requesting agency to the office of administrative hearings;

(iii) Hearings will be conducted in an impartial manner pursuant to the Wyoming Administrative Procedure Act, applicable provisions of the Wyoming Rules of Civil Procedure and any rules for the conduct of contested cases adopted by the director of the office of administrative hearings which shall take precedence over hearing rules promulgated by the requesting agency. In the case of personnel hearings conducted pursuant to W.S. 9-2-1019, the state personnel rules shall govern the conduct of the hearings;

(iv) Hearings may be held in any area of the state giving consideration to the resources of the office of administrative hearings and the convenience of the parties.



9-2-2203. Rulemaking authority.

9-2-2203. Rulemaking authority.

The director of the office of administrative hearings shall promulgate reasonable rules and regulations necessary to carry out the functions and responsibilities assigned to the office.






ARTICLE 23 - WYOMING CULTURAL TRUST FUND

9-2-2301. Short title.

9-2-2301. Short title.

This article shall be known and may be cited as the "Wyoming Cultural Trust Fund Act."



9-2-2302. Legislative declaration.

9-2-2302. Legislative declaration.

(a) The legislature hereby finds that Wyoming and its people possess a unique cultural heritage. The legislature further finds that there is a need to preserve, promote and enhance that unique cultural heritage for the citizens of the state and the nation and for future generations to understand and appreciate the heritage that makes Wyoming unique among the United States.

(b) It is the purpose of this article to promote, preserve and enhance Wyoming's unique cultural heritage by creating a Wyoming cultural trust fund administered by a trust fund board to coordinate public and private donations and manage the distribution of the investment earnings from the Wyoming cultural trust fund.



9-2-2303. Definitions.

9-2-2303. Definitions.

(a) As used in this article:

(i) "Board" means the Wyoming cultural trust fund board established by W.S. 9-2-2305;

(ii) "Division" means the division of cultural resources within the department of state parks and cultural resources, or its successor;

(iii) "Trust fund" means the Wyoming cultural trust fund created by W.S. 9-2-2304.



9-2-2304. Wyoming cultural trust fund established; corpus inviolate; investment by state treasurer.

9-2-2304. Wyoming cultural trust fund established; corpus inviolate; investment by state treasurer.

(a) The Wyoming cultural trust fund is created. The Wyoming cultural trust fund shall consist of those funds designated to the fund by law and all monies collected from federal grants and other contributions, grants, gifts, bequests and donations to the cultural trust fund.

(b) The monies deposited into the Wyoming cultural resources trust fund established pursuant to this section are inviolate and constitute a permanent or perpetual trust fund. The monies shall be transmitted to the state treasurer for credit to the trust fund and shall be invested by the state treasurer as authorized under W.S. 9-4-715(a), (d) and (e) in a manner to obtain the highest return possible consistent with the preservation of the corpus. Any interest earned from investment of the corpus of the trust fund shall be credited by the state treasurer into a separate account and distributed in accordance with W.S. 9-2-2307.



9-2-2305. Wyoming cultural trust fund board; creation; members.

9-2-2305. Wyoming cultural trust fund board; creation; members.

(a) There is created the Wyoming cultural trust fund board. The board shall consist of five (5) members, as follows:

NOTE: Effective 3/1/2015, this section will read as follows:

(a) There is created the Wyoming cultural trust fund board. The board shall consist of six (6) members, as follows:

(i) The administrator of the division of cultural resources or his designee; and

NOTE: Effective 3/1/2015, this section will read as follows:

(i) The administrator of the division of cultural resources or his designee who shall serve as an ex officio member of the board, without a vote; and

(ii) Four (4) persons appointed by the governor and confirmed by the senate from the following nominees:

NOTE: Effective 3/1/2015, this section will read as follows:

(ii) Five (5) persons who are residents of Wyoming, appointed by the governor and confirmed by the senate. Board membership shall reflect a broad spectrum of experiences, including, but not limited to, the arts, history, archaeology, humanities and cultural and heritage tourism and shall be selected from the following nominees:

(A) Two (2) persons nominated by the Wyoming commission on parks and cultural resources; and

NOTE: Effective 3/1/2015, this section will read as follows:

(A) One (1) person nominated by the Wyoming commission on parks and cultural resources;

(B) Two (2) persons nominated by the Wyoming arts council board.

NOTE: Effective 3/1/2015, this section will read as follows:

(B) Two (2) persons nominated by the Wyoming arts council board; and

(C) Two (2) persons nominated by the Wyoming national register review board.

NOTE: This section becomes effective 3/1/2015.

(b) Except for the initial board, each appointed member of the board shall serve for a term of three (3) years. Of the initial appointees, one (1) member shall be appointed for one (1) year, two (2) members shall be appointed for two (2) years and two (2) members shall be appointed for three (3) years. The governor may remove any member as provided in W.S. 9-1-202. A vacancy on the board shall be filled for the balance of the unexpired term. The board shall select one (1) of its members to serve as chairman.

(c) The board shall meet regularly. Members shall serve without compensation but shall be reimbursed for expenses incurred in the performance of their duties in the manner and amounts provided by law for state employees.



9-2-2306. Wyoming cultural trust fund board; duties and responsibilities.

9-2-2306. Wyoming cultural trust fund board; duties and responsibilities.

(a) The board shall:

(i) Initiate innovative program planning;

(ii) Review innovative program grants and grant proposals;

(iii) Establish criteria for grant categories and grant applications through rules and regulations;

(iv) Require local matching funds or other in-kind contributions from grantees;

(v) Review and monitor the expenditure of monies from the trust fund to grantees; and

(vi) Consider other necessary matters.

(b) In fulfilling its duties under subsection (a) of this section, the board may:

(i) Consult with the Wyoming arts council and the Wyoming parks and cultural resources commission as necessary;

(ii) Accept federal grants and other contributions, grants, gifts, bequests and donations from any source.

(c) The board shall promulgate reasonable rules and regulations in accordance with the Wyoming Administrative Procedure Act to implement the provisions of W.S. 9-2-2301 through 9-2-2308.



9-2-2307. Disbursement of grants from trust fund investment earnings.

9-2-2307. Disbursement of grants from trust fund investment earnings.

(a) Subject to approval of applications from nonprofit and governmental cultural, historical and arts organizations, the board may award grants to promote, preserve and enhance the unique cultural heritage of Wyoming and its people.

(b) The board shall have the discretion in determining the amount of money under each grant, except that no grant shall be awarded until:

(i) The corpus of the trust fund equals four million dollars ($4,000,000.00) or July 1, 2000, whichever occurs earlier; and

(ii) The interest earned from the corpus of the fund and available for disbursement is sufficient to adequately fund a project, taking into consideration all other monies or in-kind contributions provided as a match for the project by the grantee.



9-2-2308. Biennial audit; report by board.

9-2-2308. Biennial audit; report by board.

(a) The director of the department of audit or his designee shall audit the trust fund created by W.S. 9-2-2304 biennially.

(b) The board shall annually report to the governor, the joint appropriations interim committee and the joint travel, recreation, wildlife and cultural resources interim committee no later than October 1 with respect to all:

(i) Federal grants, state appropriations and other contributions, grants, gifts, bequests and donations received and credited to the Wyoming cultural trust fund during the preceding fiscal year; and

(ii) Grants awarded by the board to nonprofit and governmental cultural, historical and arts organizations.






ARTICLE 24 - COURT REORGANIZATION

9-2-2401. Repealed by Laws 2009, Ch. 168, 205.

9-2-2401. Repealed by Laws 2009, Ch. 168, 205.






ARTICLE 25 - GOVERNMENT ELECTRONIC TRANSACTIONS

9-2-2501. Director of department of enterprise technology services; duties; electronic transaction of business.

9-2-2501. Director of department of enterprise technology services; duties; electronic transaction of business.

(a) Repealed By Laws 2005, ch. 174, 3.

(b) The state chief information officer may provide for any state agency business to be conducted electronically in accordance with rules adopted under this section and in conformity with the provisions of the Uniform Electronic Transactions Act in title 40, chapter 21. No state agency shall be required by the chief information officer to conduct business electronically. Any state agency desiring to conduct business electronically shall adopt the procedures contained in rules of the department of enterprise technology services.

(c) The department of enterprise technology services may enact rules the chief information officer deems necessary to implement this section subject to the provisions of the Uniform Electronic Transactions Act in title 40, chapter 21. The rules shall at a minimum:

(i) Establish standards for all state agencies conducting business electronically;

(ii) Establish parameters for ensuring security in conducting state agency business electronically;

(iii) Establish authorized methods and requirements for conducting business electronically and authenticating identifications. The rules shall require that each individual required by applicable statute or rule to sign any document be specifically identified as acknowledging the document and giving assent to the electronic transmission through a key encryption or other identification procedure unique to that individual;

(iv) Prescribe a procedure for certification by a state agency of information transmitted electronically; and

(v) Prescribe a procedure for converting information transmitted electronically to paper and certifying the paper copy for persons requiring paper copies.

(d) In adopting rules the department of enterprise technology services shall consider whether the rule will allow for efficient, safe, secure and accurate transactions.

(e) Notwithstanding any other provision of law requiring a manual or facsimile signature on information filed with a state agency any information filed electronically which meets the requirements of the rules adopted pursuant to this section shall be considered to be lawfully filed with the state agency for all legal purposes if that agency has authorized the electronic filing.

(f) Nothing in this section shall be construed to affect any requirement of statute or rule that a particular individual or officer of an organization acknowledge a document. Any person using a key encryption or other identification procedure in place of a manual or facsimile signature for any filing under this section shall be subject to the same civil and criminal penalties applicable to persons providing a manual or facsimile signature.

(g) A state agency shall not be liable for any loss or damages arising from errors in or omissions from information filed electronically.

(h) No statutory provision which authorizes facsimile or electronic filing with any state agency shall be superseded by this section or any rule of the department adopted pursuant to this section.

(j) As used in this section, "state agency" means any authority, bureau, board, commission, department, division, institution or officer of the state, except the state legislature and the judiciary.






ARTICLE 26 - DEPARTMENT OF WORKFORCE SERVICES

9-2-2601. Department of workforce services; duties and responsibilities; agreements with other agencies authorized; definition; merger with department of employment.

9-2-2601. Department of workforce services; duties and responsibilities; agreements with other agencies authorized; definition; merger with department of employment.

(a) The department of workforce services is created. The department is the authority for workforce services. The department is the successor agency for public employment and training services which previously existed under the department of employment. The department shall perform all functions previously performed by those programs.

(b) The department may submit a unified plan for the state to the appropriate federal agencies for work activities and programs as authorized under section 501 of the Workforce Investment Act of 1998.

(c) The department shall adopt rules and regulations pursuant to the Wyoming Administrative Procedure Act to implement requirements of the federal Workforce Investment Act. When adopting such rules and regulations the department shall use language which focuses on the importance of a person, rather than a person's disability.

(d) The department shall administer expenditures from the workforce development training fund as provided in W.S. 9-2-2604.

(e) The department is the designated agency for the state under 29 U.S.C. 49 et seq. and shall:

(i) Comply with the requirements of and secure benefits for the state under 29 U.S.C. 49 et seq.;

(ii) Establish and maintain public employment offices throughout the state; and

(iii) Cooperate with federal agencies under 29 U.S.C. 49 et seq.

(f) The department may cooperate and enter into agreements with the railroad retirement board, any other federal or state agency or any private nonprofit organization for the provision of public employment offices and services and may accept contributions for this purpose.

(g) The department shall take appropriate steps to:

(i) Reduce and prevent unemployment and provide supportive services that are necessary to assist individuals to take part in activities leading to self-sufficiency;

(ii) Encourage and assist in the adoption of practical methods of vocational training, retraining and guidance;

(iii) Investigate, recommend, advise and assist in the establishment and operation of public works reserves by the state and its political subdivisions to be used in times of business depression and unemployment;

(iv) Promote alternative reemployment of unemployed workers throughout the state;

(v) Conduct and publish results of investigations and research studies;

(vi) Assist the Wyoming workforce development council and the state youth council in pursuing their missions and goals; and

(vii) Administer contracts pursuant to W.S. 9-2-2608.

(h) In any civil action to enforce this act, the department may be represented by the attorney general at the request of the department.

(j) As used in this article unless the context requires otherwise, "department" means the department of workforce services.

(k) On or before July 1, 2011, the department of workforce services shall include all divisions, programs and functions previously assigned to the department of employment created by W.S. 9-2-2002.



9-2-2602. Director of department; appointment; removal; duties.

9-2-2602. Director of department; appointment; removal; duties.

(a) With the advice and consent of the senate the governor shall appoint a director for the department who shall serve under the direction of the governor and who may be removed by the governor as provided in W.S. 9-1-202. Appointments and terms under this section shall be in accordance with W.S. 28-12-101 through 28-12-103.

(b) The director shall:

(i) Disburse and administer all federal funds or other monies allotted to the department;

(ii) Prescribe by rule, order or regulation the conditions under which these monies shall be disbursed and administered. Any audit performed shall comply with the requirements of W.S. 9-1-507;

(iii) Enter into agreements, not inconsistent with the laws of the state, required as conditions precedent to receiving funds or other assistance. Funds appropriated by the legislature for operation of the department shall be used for the specified purposes only, and the director, in accepting funds from any other source, shall not consent to impairment of the department's statutory responsibilities;

(iv) Hold hearings, administer oaths, subpoena witnesses and take testimony as provided by the Wyoming Administrative Procedure Act in all matters relating to the exercise and performance of the powers and duties vested in the department;

(v) With the assistance of the attorney general bring actions in the courts of the state in the name of the department;

(vi) Promulgate reasonable rules and regulations in compliance with the Wyoming Administrative Procedure Act; and

(vii) Appoint a separate administrator for each of the divisions of the department of workforce services and may discharge the administrators as provided in W.S. 9-2-1706(c)(ii).

(c) In order that there may be established and maintained in the state of Wyoming a system of public employment offices, in conformity with an act of congress approved June 6, 1933, providing for the establishment of a national employment system and for cooperation with the states of the promotion of the system and for other purposes, the state of Wyoming accepts the provisions of the act of congress and designates the director of the department of workforce services as its agent in whom is vested all powers necessary to cooperate with the United States department of labor in the establishment and maintenance in Wyoming of a system of employment offices under the control of the United States secretary of labor and to do all things which are necessary under the federal act to obtain the benefits which are available to the state under the provisions of the federal act.



9-2-2603. Vetoed by Governor March 25, 2002.

9-2-2603. Vetoed by Governor March 25, 2002.



9-2-2604. Workforce development training fund established.

9-2-2604. Workforce development training fund established.

(a) There is established the Wyoming workforce development training fund. The state treasurer shall invest available revenues in the fund in accordance with law, and earnings from those investments shall be credited to the fund. The revenues in the fund are continuously appropriated to the department of workforce services to be expended as provided in this section.

(b) Revenues in the Wyoming workforce development training fund may be expended for the following:

(i) For all administrative costs incurred by:

(A) The department of workforce services associated with establishing, assessing, collecting and maintaining the state unemployment insurance trust fund and assessing and collecting the Wyoming workforce development training fund; and

(B) The department of workforce services associated with maintaining the Wyoming workforce development training fund.

(ii) To fund workforce development programs in the department of workforce services with the approval of the governor;

(iii) To provide workforce development programs designed to train, retrain or upgrade work skills for existing Wyoming workers; and

(iv) To provide training for skills necessary for specific economic development initiatives.

(c) Expenditures from the workforce development training fund for purposes authorized in subsection (b) of this section shall be approved by the director of the department of workforce services based on procedures, criteria and performance measures established by regulations. Notification of expenditures approved under paragraphs (b)(iii) and (iv) of this section and a copy of the training fund application shall be provided to the Wyoming business council. The director of the department of workforce services shall report annually to the governor and the legislature on the expenditures made from the training fund in the preceding fiscal year and the results of the activities funded by the training fund.



9-2-2605. Sale of office publications; exception.

9-2-2605. Sale of office publications; exception.

The department of workforce services may sell any publication or other duplicated or printed material, other than the biennial report, which it prepares and which the public may desire to purchase.



9-2-2606. Sale of office publications; limitation on charges.

9-2-2606. Sale of office publications; limitation on charges.

The charges made by the department of workforce services for publications or other duplicated or printed materials, other than the biennial report, which it prepares shall not exceed the cost of materials, printing, duplication, packaging and postage.



9-2-2607. Confidentiality of information; disclosure; reimbursement.

9-2-2607. Confidentiality of information; disclosure; reimbursement.

(a) Except as otherwise provided, information maintained pursuant to this article shall not be disclosed in a manner which reveals the identity of the employing unit or the individual. The confidentiality limitations of this section do not apply to transfers of information to the employing unit or the individual when the employing unit or individual who provided the requested information gives written permission for its release, or between the divisions of the department of workforce services so long as the transfer of information is not restricted by federal law, rule or contract. Any employee of the requesting department or agency who discloses information outside of the department in violation of federal or state law may be terminated without progressive discipline.

(b) The department may, upon request, disclose any information obtained under this article to a director or agency head, or his designee or agent, in the executive branch of federal or state government to be used by the public official only for official business in connection with the administration of a law or in the enforcement of a law by that public official. The requesting agency shall reimburse the department for the cost of furnishing this information unless the cost is insignificant. Any employee of the requesting department or agency who discloses information outside of the department in violation of federal or state law may be terminated without progressive discipline.



9-2-2608. Workplace safety contract program.

9-2-2608. Workplace safety contract program.

(a) The department of workforce services shall administer a program of workplace safety contracts as provided in this section.

(b) Upon application from a public or private employer, the department may contract with an employer to take specific actions to increase and provide for effective participation in workplace safety programs created and administered under title 27, chapter 11 or 14 of Wyoming statutes. Contract recipients under this section shall:

(i) Document the number of employees covered under the workplace safety programs created or enhanced by the contract;

(ii) Document decreases in occupational hazards accomplished through participation in the workplace safety programs.

(c) The department shall promulgate rules and regulations for administration of the contract program provided in this section. Contracts under this section shall be conditioned on the following:

(i) The recipient of the contract initiating or participating in a workplace safety program created and administered under title 27, chapter 11 or 14 of Wyoming statutes;

(ii) An in-cash cost sharing contribution of at least ten percent (10%) from the employer;

(iii) No contract under this program shall be made to any individual employer in excess of ten thousand dollars ($10,000.00);

(iv) Funds expended on contracts under this section shall be used solely for enhancement or implementation of workplace safety programs, including for assistance in the purchase of safety equipment necessary to carry out the programs created and administered under title 27, chapter 11 or 14 of Wyoming statutes.

(d) The department shall report on contracts issued under this section to the joint minerals, business and economic development interim committee on or before October 1, 2013 and by October 1 annually thereafter. Reports submitted under this subsection shall include, but not be limited to, information for the time period since the submittal of the last report, including:

(i) Total number of contracts issued;

(ii) Total amount of funds contracted;

(iii) Number of employees covered under workplace safety programs created or enhanced under this section; and

(iv) The total number of employees injured or killed while working for employers who participate in the program, including:

(A) The percent increase or decrease of employees injured or killed while working for employers who received a contract under the program during the reporting period and for the last five (5) years when that information becomes available; and

(B) A comparison by industry and job classification of the percentage of employees injured or killed while working for employers who received a contract under the program and employees injured or killed while working for employers who did not receive a contract under the program for the reporting period and for the last five (5) years when that information becomes available.






ARTICLE 27 - SUBSTANCE ABUSE CONTROL PLAN

9-2-2701. Substance abuse control plan.

9-2-2701. Substance abuse control plan.

(a) The legislature hereby finds that the state of Wyoming has significant problems stemming from the abuse of alcohol and other drugs. In order to confront this challenge it is necessary to implement a comprehensive, integrated substance abuse control plan.

(b) The department of health shall, in consultation with the department of education, department of family services, department of workforce services and department of corrections adopt rules and regulations establishing standards for the effective treatment and prevention of substance abuse. The rules shall be adopted by December 31, 2002, and shall include standards for providers, programs and facilities. The rules shall include procedures for data collection and analysis, protocols for testing and methods of measuring outcomes. The rules shall require the use of best practices, establish the means for determining priorities for treatment and prevention services, set standards for managing wait lists of patients and establish standards for cross training and continuing education of personnel. The rules shall specify certification requirements for programs, providers and facilities. The rules and regulations shall establish a process for denying continued funding for programs or providers who fail to comply with certification requirements established under this section. The rules and regulations establishing standards for treatment programs in state correctional facilities and the secure facilities authorized under W.S. 9-2-2704 shall be promulgated by the department of corrections, in consultation with the department of health, department of education, department of family services and department of workforce services no later than December 31, 2002.

(c) The department of health shall certify programs, providers and facilities which meet the requirements of the rules and regulations adopted under subsection (b) of this section provided the department of corrections and department of health shall certify programs in state correctional facilities and the secure treatment facilities authorized pursuant to W.S. 9-2-2704. Beginning July 1, 2004, no state funds provided for substance abuse treatment shall be allocated to programs, providers or facilities which are not certified by the department of health. Beginning July 1, 2004, courts shall not refer individuals for substance abuse or related treatment to programs, providers or facilities which are not certified to provide those services for which the individual is referred.

(d) The department of health shall have the authority to contract with a private entity to conduct compliance reviews, quality assurance checks and other related services.

(e) The department of health may allow exceptions to the requirements of rules adopted pursuant to subsection (b) of this section relating to the use of best practices to permit bona fide research to develop new effective treatment, intervention and prevention.

(f) No later than forty-five (45) days prior to the adoption of new rules under this act, the department of health shall provide notice of intent to adopt the rules, a copy of the proposed rules and a synopsis of those rules to the joint judiciary interim committee.



9-2-2702. Definitions.

9-2-2702. Definitions.

(a) As used in this act:

(i) "Best practices" means intentional methods, procedures or systems that produce consistent, cost-effective prevention or treatment outcomes, which have been validated in replicated randomized control group studies or high quality time series studies, published or reported in reputable scholarly sources. In the absence of high quality research studies, a practice or approach may be selected on the basis of the consensus of prevailing scientific opinion or theory-based procedures published in peer-reviewed journals, until the best practices data are available;

(ii) "Cross training" means acquisition of skills to implement or use prevention, intervention or treatment procedures from different roles, disciplines or perspectives with the intent of improving overall, effective treatment or prevention outcomes. Cross training does not include the acquisition of licensure in another discipline;

(iii) "Patient" means any individual or client for whom confidential medical or psychological records are kept as a part of the provision of treatment or prevention services;

(iv) "Programs and facilities" means coordinated and planned activities or services that receive financial consideration from any source including third party payments or grants for the provision of treatment of prevention services and scientifically related problems, provided however, the term does not include public workshops, public speeches, courses or workshops not holding themselves out as intending to provide therapeutic services;

(v) "Provider" means any individual, partnership, corporation or organization that receives financial consideration from any source including third party payments or grants for the purpose of treatment or prevention services targeting substance abuse or other scientifically related problems such as delinquency, school failure, mental illness or criminal behavior;

(vi) "Therapeutic community" means a comprehensive, research based method of substance abuse and cognitive behavioral treatment, effectively preparing the client for reentry into society;

(vii) "This act" means W.S 9-2-2701 through 9-2-2706.



9-2-2703. Repealed effective July 1, 2004. [9-2-2703(c) repealed this section effective July 1, 2004. (Laws 2002, Sp. Sess., Ch. 81, 1.)]

9-2-2703. Repealed effective July 1, 2004. [9-2-2703(c) repealed this section effective July 1, 2004. (Laws 2002, Sp. Sess., Ch. 81, 1.)]



9-2-2704. Secure substance abuse treatment.

9-2-2704. Secure substance abuse treatment.

(a) The department of corrections is authorized to contract with an entity for the provision of secure substance abuse treatment in Wyoming for persons in the custody of the department of corrections subject to the following:

(i) The entity providing the treatment and the facility where it is provided shall be selected in a competitive process following a request for proposals issued by the department of corrections. The proposal selected shall best serve the interests of the state of Wyoming and shall be evaluated by the department of corrections and the department of health on the basis of:

(A) Cost determined by the per diem cost to the state for inmates treated plus other costs incurred by the state;

(B) The quality and appropriateness of the treatment proposed to be provided including the extent to which an effective therapeutic community will be formed within the facility;

(C) The relevant experience of the entity providing the treatment;

(D) The security of the facility;

(E) The location of the proposed facility and the compliance of the location with local zoning and land use planning;

(F) The speed with which the proposed facility can be made available for use;

(G) Arrangements for transporting prisoners to and from the facility; and

(H) Any other factors the department of corrections deems relevant as determined by rules adopted by the department of corrections.

(ii) The contract shall be for a period specified in the contract which shall not exceed ten (10) years;

(iii) The contract shall state that the department of corrections may terminate the contract due to:

(A) Unsatisfactory performance by the entity;

(B) For breach of contract; or

(C) Failure of the department of corrections to receive an adequate appropriation.

(iv) After an initial period specified in the contract the entity may terminate the contract for failure to receive an adequate reimbursement for the services provided. The contract shall contain a mechanism for negotiating an increase in reimbursement due to inflation in costs or changes in programming, but the increase shall be subject to the availability of appropriations;

(v) The contract shall provide that the entity has the right to return to the department of corrections at an institution identified by the department any inmate who:

(A) Poses an undue danger to other inmates or the staff;

(B) Fails to obey the rules of the program; or

(C) Is unwilling or unable to participate in the treatment program or does not make a good faith effort to progress in the treatment program.

(b) The initial facility shall be for one hundred (100) beds to be contracted by the state of Wyoming. The facility may, with the consent of the department of corrections, have other beds for inmates from other governmental jurisdictions.

(c) The department of corrections may subsequently make a long term contract for additional treatment beds at the initial or additional facilities provided the additional treatment beds are specifically authorized in an enacted general appropriations bill. The department of corrections may enter into contracts of less than two (2) years for additional beds within a facility.

(d) Unless delayed for good cause, the department of corrections shall issue the request for proposal authorized by subsection (a) of this section within ninety (90) days of the effective date of this act and shall seek to have a facility in place in operation during the fiscal year commencing July 1, 2003.

(e) The department of corrections may assign any inmate in its custody to a secure treatment facility up to the capacity provided by the contract. Assignment to the facility is at the discretion of the department of corrections and is not the right of any inmate.

(f) The provisions of W.S 7-22-101 through 7-22-115 do not apply to a secure substance abuse treatment facility created under this section except that the following provisions shall apply:

(i) W.S. 7-22-105 to the extent that American correctional association standards are appropriate for the secure substance abuse facility;

(ii) W.S. 7-22-106;

(iii) W.S. 7-22-107;

(iv) W.S. 7-22-109;

(v) W.S. 7-22-110;

(vi) W.S. 7-22-112(a)(iv) through (ix).



9-2-2705. Repealed By Laws 2008, Ch. 44, 2.

9-2-2705. Repealed By Laws 2008, Ch. 44, 2.



9-2-2706. Annual report required.

9-2-2706. Annual report required.

The substance abuse division of the department of health shall, in conjunction with the department of education, department of workforce services, department of family services and department of corrections jointly prepare an annual report regarding the effectiveness of achieving the goals and directives of the substance abuse control plan under W.S. 9-2-122. The report shall include detailed information with respect to all expenditures made under the substance abuse control plan. The report shall be submitted to the joint labor, health and social services interim committee on or before October 1 of each year. The substance abuse plan may from time to time be revised by the department of health. Any revision shall be approved by the director of the department only after the revision has been submitted to the joint labor, health and social services interim committee for comment at least forty-five (45) days prior to approval.



9-2-2707. Repealed By Laws 2008, Ch. 44, 2.

9-2-2707. Repealed By Laws 2008, Ch. 44, 2.



9-2-2708. Methamphetamine and substance abuse treatment grants.

9-2-2708. Methamphetamine and substance abuse treatment grants.

(a) Public or private entities may apply for grants to fund access to treatment for persons addicted to methamphetamine and other substances. Grant requests shall be reviewed and awarded by the department of health. Any funds awarded under this section shall not be used to supplant funds being used at the time of the award by the public or private entity for the purposes specified in this section.

(b) In reviewing and awarding grants under this section, the department of health shall consider:

(i) Geographic distribution of treatment resources;

(ii) A projection of the number of persons who will be treated, using law enforcement statistics with respect to the number of arrests for methamphetamine use and other arrests related to substance abuse in each region of the state and other data demonstrating need;

(iii) The amount of monies or other forms of contribution public or private entities will provide in matching funds. This local match shall be in an amount of not less than one dollar ($1.00) for every three dollars ($3.00) of state funds provided.

(c) The department of health shall prepare a request for proposal and solicit proposals from interested public and private entities to increase access to treatment for those who are addicted to methamphetamine and other substances. The request for proposal shall:

(i) Solicit proposals to provide treatment as set forth in this subsection;

(ii) Require that proposals include an amount of monies or other forms of contributions that public or private entities will provide in matching funds. This local match shall be in an amount of not less than one dollar ($1.00) for every three dollars ($3.00) of state funds provided;

(iii) Require the proposals to set forth the manner in which the on-going operations of the program will be financially sustained;

(iv) Include other provisions as may be deemed appropriate by the department of health.

(d) Funding requests by the department of health for the purposes identified in this section shall be presented as a separate and specific program in any budget request prepared by the department and submitted by the governor pursuant to W.S. 9-2-1011 and 9-2-1012, and not continued with any other program.






ARTICLE 28 - HEALTH CARE COMMISSION

9-2-2801. Repealed by Laws 2006, Ch. 68, 1.

9-2-2801. Repealed by Laws 2006, Ch. 68, 1.



9-2-2802. Repealed by Laws 2006, Ch. 68, 1.

9-2-2802. Repealed by Laws 2006, Ch. 68, 1.



9-2-2803. Repealed by Laws 2006, Ch. 68, 1.

9-2-2803. Repealed by Laws 2006, Ch. 68, 1.



9-2-2804. Termination of article.

9-2-2804. Termination of article.

W.S. 9-2-2801 through 9-2-2803 are repealed effective June 30, 2009.






ARTICLE 29 - DEPARTMENT OF ENTERPRISE TECHNOLOGY SERVICES

9-2-2901. Department of enterprise technology services created.

9-2-2901. Department of enterprise technology services created.

There is created the department of enterprise technology services.



9-2-2902. Department divisions.

9-2-2902. Department divisions.

(a) The department shall consist of the following divisions in addition to the office of the director of the department:

(i) Information technology division;

(ii) Information services division.



9-2-2903. Director and division administrators; appointment; removal.

9-2-2903. Director and division administrators; appointment; removal.

(a) The governor shall appoint a state chief information officer with the advice and consent of the senate. The state chief information officer shall serve as the director of the department of enterprise technology services and shall be the department's executive and administrative head.

(b) With the approval of the governor, the state chief information officer may appoint administrators for each of the divisions. The governor may remove the state chief information officer and division administrators as provided in W.S. 9-1-202.



9-2-2904. Definitions; powers generally; duties of governor; cooperation with legislature and judiciary.

9-2-2904. Definitions; powers generally; duties of governor; cooperation with legislature and judiciary.

(a) As used in this article:

(i) "Agency" means an office, department, board, commission, council, institution, separate operating agency or any other operating unit of the executive branch of state government. "Agency" shall not include the University of Wyoming or Wyoming community colleges;

(ii) "Data analytics" means data analysis, including the ability to use the data for assessment and extraction of policy relevant information;

(iii) "Department" means the department of enterprise technology services;

(iv) "Enterprise data analytics" means data analytics which affect or are conducted by more than one (1) agency;

(v) "Executive branch" means the executive department of state government established by article 2, section 1 of the Wyoming constitution;

(vi) "Information processing software" means all purchased, procured or developed software for use on any information technology equipment;

(vii) "Information technology equipment" means all business and personal computing devices, intelligent handheld devices including tablets and smart phones, printers and other related peripheral equipment;

(viii) "Judiciary" means the judicial department of state government established by article 2, section 1 of the Wyoming constitution;

(ix) "Legislature" means the legislative department of state government established by article 2, section 1 of the Wyoming constitution;

(x) "State chief information officer" means the person appointed in accordance with W.S. 9-2-2903. The state chief information officer shall also function as the director of the department;

(xi) "Telecommunications transport services" means the telecommunication transmission facilities under which voice, data and video communications are distributed between distant locations for use by state agencies, institutions and educational institutions on a shared basis.



9-2-2905. Duties of the department in assisting the governor.

9-2-2905. Duties of the department in assisting the governor.

(a) The department may assist the governor in discharging his duties as chief executive and administrative officer of the executive branch of government of the state of Wyoming. The governor through the department shall:

(i) Coordinate, consolidate and provide information technology services which are used by more than one (1) agency;

(ii) Review agency information technology programs, expenditures and management to identify problems and suggest improvements;

(iii) Promote economy and efficiency in government use of information technology; and

(iv) Establish uniform standards of information technology administration.

(b) This article shall be construed to provide the governor, through the department, with a more coordinated and responsive system of information technology management of the executive branch of state government, and to preserve and protect the separation of powers mandated by article 2, section 1 of the Wyoming constitution. The legislature and the judiciary shall cooperate with the department and may utilize the services and assistance of the department to achieve economy in government, but information technology procedures affecting the administration of the legislature shall be determined by the legislature and the management council, and information technology procedures affecting the administration of the judiciary shall be determined by the judges for their respective courts, and they shall not be bound by rules and regulations promulgated by the department.



9-2-2906. Office of the state chief information officer and director; authority; duties of department.

9-2-2906. Office of the state chief information officer and director; authority; duties of department.

(a) The state chief information officer may:

(i) Employ professional, technical and other assistants to work in the director's office or in any of the divisions, along with other employees necessary to carry out the purpose of this article;

(ii) Formulate through his office the policies and programs to be carried out by the department through its respective divisions.

(b) The department shall carry out the following coordination and management functions:

(i) Develop a biennial information technology plan for the executive branch. The department may inventory agency software, hardware, servers and data centers as it determines necessary to develop the plan, using existing information available to the department and as supplemented by agencies upon request of the department;

(ii) Implement and maintain an information technology governance program for the agencies;

(iii) Establish review criteria for the agencies information technology projects, procurements and purchases;

(iv) Develop and implement recommendations for the proper management of agencies information technology resources;

(v) Review and make recommendations to the governor concerning information technology budget requests made by agencies;

(vi) Adopt information technology policies and standards and ensure agency compliance with the policies and standards;

(vii) Recommend information technology procurement improvements;

(viii) Develop and promote information technology training programs for all branches of government;

(ix) Encourage information technology coordination, information sharing and collaboration among all branches and levels of government in Wyoming;

(x) Enhance geographic information systems coordination among all governmental users of geographic information systems;

(xi) Carry out the duties prescribed by W.S. 9-2-2501;

(xii) Enhance statewide broadband adoption and coordination among all governmental users and where possible among the citizens of the state;

(xiii) Advise the governor and the legislature on technology and telecommunications matters;

(xiv) Establish, maintain and annually evaluate a quality management model. The quality management model shall include training and assurances for data privacy, protection and use throughout the agency and shall track customer feedback on technology services and oversight. The department shall involve the agencies in assessment of needs, successes and areas of improvement and shall produce customer satisfaction and performance reports. The department shall report its findings from the quality management model in the department's biennial budget request submitted under W.S. 9-2-1013.

(c) The University of Wyoming, Wyoming community colleges, and the judicial and legislative departments of state government may adhere to the standards, policies and plans developed pursuant to subsection (b) of this section to the extent feasible, as determined by the entity or the department of government, as applicable.

(d) The department shall carry out the following oversight and approval functions:

(i) Review agency expenditure requests for information technology or telecommunications personnel, hardware or software or contractual services for information technology if the expenditure exceeds the maximum amount established by department policy for small purchases. No funds for purchase in excess of the maximum amount shall be expended until the state chief information officer has approved the expenditure. Upon request for expenditure, the state chief information officer shall review the request and shall:

(A) Disapprove a request which fails to meet existing department standards, security and procurement policies; and

(B) If the state chief information officer determines a less expensive alternative to effectively accomplish the need is available, approve the request only for the lesser amount.

(ii) Review agency expenditures for information technology or telecommunications personnel, hardware or software or contractual services for information technology which are within the maximum amount established by department policy for small purchases as the state chief information officer determines necessary. Agencies shall provide information as requested by the department regarding small purchases;

(iii) Establish and enforce data security policies and standards for the state data infrastructure. These provisions shall be the minimum security requirements adhered to by all agencies. Agencies may choose to set additional security requirements to exceed but not in lieu of or that in any way interfere with the standards set by the state chief information officer;

(iv) Establish policies and standards for enterprise data analytics.

(e) The department shall provide the following services:

(i) Develop and provide computer and information technology services to agencies and the judiciary and the legislature. Central delivery of common services shall be promoted to the extent they encourage a more economical and efficient operation of state programs, while maintaining a compatibility of hardware and software among agencies, the legislature and the judiciary;

(ii) Upon request of an agency, provide information and recommendations regarding the installation and acquisition of computer and information technology equipment, the qualifications of information technology personnel and software systems required by the agency. The information and recommendations shall be directed to advising the agency how to comply with the uniform standards, minimize duplication and promote effectiveness in the collection, storage, interchange, retrieval, processing and transmission of information;

(iii) Upon request of an agency, provide enterprise data analytics services;

(iv) Data analytics security services and validation services as directed by the governor.

(f) The state chief information officer shall administer through his office all accounting, billing and collection functions required by the department. These activities shall be taken pursuant to policies adopted by the state chief information officer after consultation and in cooperation with the director of the department of administration and information. The policies shall include provisions for attributing shared costs to agencies receiving common services from the department and for interagency accounting, billing and collection for other services provided to individual agencies. The department of enterprise technology services and the department of administration and information shall jointly develop a memorandum of understanding through which the departments will exchange administrative support, accounting functions and information technology services.

(g) The department shall carry out the following functions:

(i) Establish and promulgate rules and regulations governing the use and funding of telecommunications services, equipment, software and networks by agencies;

(ii) In consultation with state agencies and educational institutions, develop recommendations for a current and long-range telecommunications transport service plan for state government and higher education involving telephone, radio, microwave, facsimile, closed circuit television, teleconferencing, interactive educational training, public radio, public television, data communications, transmission circuits, fiberoptics, satellites and cellular radio and the integration of these mediums into applicable telecommunications networks. The plan shall be submitted to the governor for approval;

(iii) Administer the approved current and long-range plan for use of telecommunications by agencies and coordinate the telecommunications transport service network;

(iv) Inventory current telecommunications infrastructure of agencies, solicit comments and recommendations on needs, practices and technologies for providing telecommunications services in the most efficient manner possible, accommodate economic growth and development in the state and enhance educational opportunities at all levels of instruction;

(v) Review all existing and future agencies telecommunications planning, networks, systems and programs and recommend priorities therefor in accordance with the purposes of this section;

(vi) As appropriate, coordinate the acquisition of compatible telecommunications equipment, software and licensure for telecommunications transport service networks with agencies and with educational institutions;

(vii) Establish telecommunications procedures, standards and records for management of telecommunications transport service networks and facilities for agencies;

(viii) Review, assess and ensure compliance with federal and state telecommunications regulations governing the needs and functions of agencies for telecommunication transport services;

(ix) Provide telecommunications services including billing, installation and repair of telephone services including interstate and intrastate long distance, to agencies;

(x) Coordinate telecommunications network training for agencies.

(h) Notwithstanding subsection (g) of this section:

(i) The director of the Wyoming department of transportation and the colonel of the Wyoming highway patrol shall administer and control the operation, maintenance and conduct of the two-way, land based mobile and related facilities for the public safety radio-microwave systems specifically provided by the department and patrol and performed by radio technicians, dispatchers and telephone operators. The department shall provide and accommodate agency needs as approved jointly by the department and the agency and as agency budgets allow;

(ii) The attorney general shall administer and control the operation and conduct of the criminal law enforcement system and shall coordinate statewide telecommunications network services under this system through the department;

(iii) The University of Wyoming and community college districts shall administer the operation and control of telephone data and video systems on the respective campuses and the department shall coordinate statewide telecommunications network services under these systems;

(iv) Telecommunications transport service requirements for any agency and educational institutions shall be coordinated through the department;

(v) Any public broadcasting service operating in the state shall be responsible for its operational services and federal licensing. The department shall assist in the coordination of any required statewide telecommunications transport services as appropriate;

(vi) The state public safety communications commission established under W.S. 9-2-1101 shall coordinate its statewide telecommunications transport service requirements through the department;

(vii) An agency may independently contract with a private service provider to obtain telecommunications services, equipment, software and networks, provided:

(A) The services, equipment and software meet compatibility standards established by the department; and

(B) The agency's action will result in at least ten percent (10%) savings compared to the cost of similar services, equipment and software provided through the department;

(C) The action is approved as provided by subsection (d) of this section.

(j) The department may, through the infrastructure network developed under the statewide education technology plan in accordance with W.S. 21-2-202(a)(xx), contract with one (1) or more telecommunications providers to provide telecommunications services to:

(i) Private schools if the department determines network capacity is sufficiently available and private schools accessing the network reimburse the department for the costs of services provided under this subsection, including proportionate overhead and administrative costs;

(ii) Private health care providers if services are requested by the department of health under this subsection. The department of health shall:

(A) Determine health care services necessary for the effective and efficient operation of a telehealth network in the state;

(B) Notify the department in writing of the services deemed necessary;

(C) Reimburse the department for costs incurred for the provision of telecommunications services under this subsection from funds available for this purpose, including proportionate overhead and administrative costs;

(D) Develop charges for telecommunication services that cover the costs of the provision of telecommunication services to private health care providers; and

(E) In providing or facilitating the provision of services under this subsection, the department of health shall determine that services are not reasonably available from other sources.

(k) The state chief information officer may authorize a designee to carry out any duties assigned, whether denominated as the state chief information officer or director of the department, unless specifically precluded from doing so by statute.

(m) The department shall adopt reasonable rules and regulations to administer this article pursuant to the Wyoming Administrative Procedure Act.

(n) Nothing in this article shall be construed to authorize the department or the director to regulate or otherwise have any jurisdiction or authority over nongovernmental providers of telecommunications services or broadband services. Nothing in this article shall be construed to authorize the department or the state to be a telecommunications services provider to the private sector.

(o) The department shall include in the department's biennial budget request submitted under W.S. 9-2-1013 a list of any federal program being implemented by the department. The list shall include the specific statutory authorization, if any, authorizing the department's implementation of the program. The department shall not be required to report any program pursuant to this subsection for which it is providing solely support services for an agency charged with implementing the federal program.



9-2-2907. Department budget.

9-2-2907. Department budget.

(a) The department shall not develop or use a standard budget, base budget and exception budget as provided in W.S. 9-2-1002 through 9-2-1014. The department of administration and information budget division shall transmit on or before August 15 of each odd numbered year, to the department of enterprise technology services its budget as approved by the legislature for the previous biennium. The director of the department shall develop an estimated budget for the subsequent fiscal biennium by revising the current budget, taking into account the duties and functions of the department and the most efficient means of performing those duties and functions and prepare and submit to the department of administration and information an estimated budget for the subsequent fiscal biennium. The estimated budget shall identify differences from the current budget, itemizing and explaining in writing the reason for each change.

(b) The information developed in budget documents shall include:

(i) Appropriations or other allotted revenues authorized to the department including all types of revenue regardless of source and final fund destination, federal fund identification and expected length of continuance of the federal funding;

(ii) Expenditures, obligations, encumbrances and balances of funds appropriated to the department from whatever source derived;

(iii) Estimates of revenues and future needs of the department;

(iv) Program changes, descriptions and activities of the department;

(v) An explanation of and reasons for anticipated receipts and expenditures of the department;

(vi) An assurance that the budget estimate was prepared in accordance with the department plan prepared according to W.S. 28-1-115 and 28-1-116;

(vii) Recommended transfers of appropriations and positions from other agencies within the executive branch to the department of enterprise technology.

(c) On or before September 15 of each odd numbered year the director shall return the completed estimated budget to the department of administration and information.

(d) The director of the department of administration and information and administrator of the budget division after compiling the requested budget estimate and related information shall include the estimated budget with those collected from the several agencies of the state and shall submit the overall state budget estimate and related information along with their comments and recommendations to the governor no later than November 1 of each year.

(e) The governor may, upon examining the budget estimate and requests and after consultation with the director of the department of enterprise technology services approve, disapprove, alter or revise the estimate and requests in accordance with applicable state and federal laws.

(f) The submission of the department's budget and expenditures therefrom, including preparation of supplemental budgets for presentation in general sessions shall be made within the time frame of W.S. 9-2-1012 and shall otherwise be in accordance with the provisions of W.S. 9-2-1002 through 9-2-1014.









CHAPTER 3 - COMPENSATION AND BENEFITS

ARTICLE 1 - SALARIES AND EXPENSES

9-3-101. Salaries; amount; date of payment.

9-3-101. Salaries; amount; date of payment.

(a) Salaries for clerk of the supreme court and district court reporters shall be determined by the supreme court as authorized by legislative appropriations. Subject to constitutional limitations the following state officers and members of the judiciary shall receive the salaries indicated by the figures following their respective titles:

(i) Governor........................... $105,000.00

(ii) Secretary of state................. $92,000.00

(iii) State auditor................ .....$92,000.00

(iv) State treasurer.................... $92,000.00

(v) Superintendent of public instruction..........
............................................... $92,000.00

(vi) Repealed by Laws 1988, ch. 96, 2.

(vii) Repealed by Laws 1988, ch. 96, 3.

(b) When a state officer is required to simultaneously serve in his office as a temporary or acting replacement for another officer, he shall receive only the salary of the office he holds.

(c) Except as otherwise provided by law, other state employees and officers, including members of boards and commissions, shall receive salaries in amounts as provided by W.S. 9-2-1005(b)(iv) and 27-5-101.

(d) Except for employees paid hourly, or by hard copy payroll check, as determined by the state auditor's office, overtime and shift differential pay and employees and officers of the University of Wyoming, state employees and officers on automatic payroll direct deposit shall be paid on the last working day of the month for wages earned during that month. Hourly pay shall be paid to state employees on automatic payroll direct deposit on the last working day of the month for wages earned from the sixteenth day of the preceding month through the fifteenth day of the current month. Overtime and shift differential pay shall be paid to state employees on automatic payroll direct deposit no later than the last working day of the month following the month in which overtime and shift differential pay was earned. Employees and officers paid by hard copy payroll check shall have their payroll check mailed and post marked not later than the last working day of the month. The University of Wyoming is exempt from this subsection.

(e) The state auditor and payroll officers for employees of the department of transportation, the University of Wyoming and community colleges may establish payroll check-off programs for state employees under which payments to third-parties are made directly from deductions from state employee payroll payments for supplemental medical plans, disability plans, life insurance plans and annuities. The state auditor and other payroll officers authorized to establish a payroll check-off program may impose an initial fee of up to one thousand five hundred dollars ($1,500.00) for each deduction filed upon a third-party for which check-off payments are established and thereafter, may impose an annual fee of two dollars ($2.00) per enrolled employee. The state auditor and other payroll officers authorized to establish a payroll check-off program may establish rules and regulations to implement the program.

(f) Notwithstanding the time limits required by W.S. 27-4-104(a), upon termination of employment, a state employee or officer shall be paid all wages and salaries due for work performed prior to termination on or before the next regular day upon which he would have received the pay if still employed.



9-3-102. Meal allowance; actual expenses; exceptions.

9-3-102. Meal allowance; actual expenses; exceptions.

(a) Unless otherwise provided by law, when any state officer or employee is required to travel on overnight trips for official business of the state, he is entitled to receive in addition to transportation expenses as provided by W.S. 9-3-103, lodging expenses, an allowance for meals and incidental expenses and other reimbursable expenses. The lodging and meal and incidental expense allowance shall be as determined by the governor for the state and by the governing body of any other entity using the state rate for that entity, but shall not exceed the published federal travel regulation rates in effect at the time of travel. The meal and incidental expense allowance shall be computed so as to pay seventy-five percent (75%) of the destination rate on the day of departure, one hundred percent (100%) on all interim days of official travel and seventy-five percent (75%) of the previous day's rate on the day of return. Lodging expenses shall be reimbursed up to the amount prescribed in the federal travel regulation as provided in this subsection. The head of the respective agency may approve lodging expenses in excess of the published rate. In addition:

(i) Meal expenses, either directly billed to the state, or included in registration, seminar and conference fees paid by the state on behalf of the state officer or employee are considered part of the meal and incidental expense allowance and shall be deducted from the allowance claim of the state officer or employee;

(ii) The head of the agency to be charged for the expense, or his designee, shall approve the claim for payment. State officers or employees shall not approve their own claims. The head of the agency is responsible to determine the veracity of each claim;

(iii) Any reimbursable expenses claimed in excess of fifteen dollars ($15.00) shall be supported by original vendor receipts or a sworn statement attesting to the expense, signed under penalty of false swearing by the claimant, and shall be attached to the voucher submitted to the state auditor for payment.

(b) Instead of the full meal and incidental expense allowance specified in subsection (a) of this section, the state officer or employee will be reimbursed for actual expenses for meals and gratuities while conducting official business of the state, not to exceed seventy-five percent (75%) of the daily meal and incidental expense allowance for the location of the official business if the officer or employee:

(i) Is required to travel on a one (1) day trip of twenty-four (24) hours or less during which it is reasonable to assume no sleep or rest is required; or

(ii) Repealed By Laws 2001, Ch. 101, 2.

(iii) Is required to eat a meal at an official meeting of a state committee, commission, board or council held in the community of the state officer's or employee's official domicile.

(c) Repealed by Laws 1983, ch. 102, 2.

(d) Actual expenses in excess of the amounts specified in subsection (a) of this section may be reimbursed for in-state or out-of-state travel, with the prior approval of the agency director if:

(i) Specific prior trip approval has been given by the head of the respective agency if the agency is within the executive branch, the management council for the legislative branch and the chief justice of the supreme court for the judicial branch; and

(ii) The original itemized vendor receipts supporting amounts claimed for lodging and employee meals and gratuities where the total amount of the meal and gratuity exceeds fifteen dollars ($15.00), accompany the claim submitted to the state auditor for payment. No reimbursement shall be claimed or paid for any alcoholic beverage.

(e) Claims for lodging and meal and incidental expense allowance or actual expense reimbursement shall be submitted to the state auditor for payment in the manner and form prescribed by him.

(f) This section does not apply to the state transportation and game and fish departments.

(g) Any voucher for reimbursement under this section or W.S. 9-3-103 shall be signed and certified under penalty of false swearing pursuant to W.S. 6-5-303.

(h) As used in the section:

(i) "Destination" means the location of the employee at midnight, or if still traveling at midnight, the location where lodging is secured;

(ii) "Incidental expense" means fees and tips given to porters, baggage carriers, bellhops, hotel maids, stewards or stewardesses and others on ships and hotel servants in foreign countries;

(iii) "Meal" means expenses for breakfast, lunch, dinner and related tips and taxes, but does not include expenses incurred for alcoholic beverages, entertainment or any expenses incurred for other persons;

(iv) "Reimbursable expenses" means other expenses that are inherently travel related and not included in the meal and incidental expense allowance.



9-3-103. Transportation expenses; limitation on longevity or length-of-service allowances.

9-3-103. Transportation expenses; limitation on longevity or length-of-service allowances.

(a) Any state, county or precinct officer or employee required to travel in the performance of the duties of his office is entitled to receive reimbursement for all actual and necessary transportation expenses incurred as provided by one (1) of the following methods:

(i) If common carrier transportation is used, the actual expense not to exceed economy fare charged the general public is reimbursable. If deluxe accommodations are desired, the amount exceeding economy fare shall be paid personally by the officer or employee. Passenger coupons issued by the transportation company or an official fare receipt shall accompany the claim submitted to the state auditor or the board of county commissioners for audit and payment. With prior approval of the respective executive agency head, the management council or the chief justice of the supreme court, actual expenses in excess of the economy fare may be reimbursed;

(ii) If rented, chartered or contracted vehicle transportation is used, reimbursement is limited to reasonable rates determined by the administrative head of the governmental unit where claim is submitted. The vendor's official receipt for charges shall accompany the claim submitted to the state auditor or board of county commissioners for audit and payment;

(iii) If private vehicle transportation is used, reimbursement shall be as determined by the governor for the state and by the governing body of any other entity, based on a mileage allowance not to exceed the maximum nontaxable rates allowed by the internal revenue service at the time of travel.

(A) Repealed By Laws 2001, Ch. 23, 2.

(B) Repealed By Laws 2001, Ch. 23, 2.

(C) Repealed By Laws 2001, Ch. 23, 2.

(b) At the discretion of the administrative head of the governmental unit in which claim is submitted, reimbursement may be authorized for actual but necessary vehicle parking fees, car wash expenses, toll fees, taxi fares and taxi driver tips.

(c) Before any claim for transportation expenses is paid, the claimant shall present to the state auditor or the board of county commissioners for audit and payment a verified claim made out in separate items properly dated. The value of each item shall be specifically described to the satisfaction of the auditing officer or board to indicate that the expense has been properly incurred for the benefit of the state or county in pursuance of the claimant's official duties.

(d) County commissioners shall at all times receive transportation expense reimbursement when engaged upon official county business. Other officers of the county shall receive transportation expense reimbursement subject to the approval of the board of county commissioners.

(e) No state official or employee shall receive transportation expense reimbursement when traveling from his residence to the place of his employment and return.

(f) A state officer, judge or employee whose salary is fixed by W.S. 9-3-101 or by any other specific act of the legislature shall not receive any additional allowance based on longevity or length of service, or any other compensation, perquisite or allowances whatever except per diem and necessary traveling and moving expenses when otherwise authorized by law. If any officer, judge or employee, or any retired officer, judge or employee, is receiving compensation or retirement benefits on the effective date of this act which include an additional allowance for longevity or length of service previously authorized, those compensation or retirement benefits shall not be immediately reduced or diminished, but that portion of the compensation or retirement benefits being received on the effective date of this act which is attributable to longevity or length of service allowance shall be reduced or disallowed to the extent it is offset by future increases in salary or retirement benefits authorized by act of the legislature. This subsection does not apply to retirement, health insurance or life insurance benefits, but only to compensation received for length of service.



9-3-104. Moving expenses.

9-3-104. Moving expenses.

(a) When any state officer or employee is transferred from one (1) official station to another within the state of Wyoming for permanent duty, when the transfer is made at the request of and for the benefit of the state of Wyoming, the employing agency shall pay the actual expenses of transporting the household goods and effects of the officer or employee.

(b) The governor may expend up to twenty thousand dollars ($20,000.00) in any term of office, from any appropriation to the governor's office not otherwise specifically restricted, for purposes of defraying moving expenses for gubernatorial appointees who are required to move to Cheyenne. Not more than five thousand dollars ($5,000.00) shall be expended for any one (1) appointee. Any funds expended for this purpose shall be reimbursed to the state by the appointee if the appointee is employed by the state for less than twelve (12) months.

(c) If there is a change in governor as a result of a general election, the governor may expend up to thirty-five thousand dollars ($35,000.00) from any appropriation to the governor's office not otherwise specifically restricted, for transition staff salaries, travel and other related office expenses. If there is a change of any other elected state official as a result of a general election, the elected official may expend up to fifteen thousand dollars ($15,000.00) from any appropriation to the official's office not otherwise specifically restricted, for the same purposes.



9-3-105. Reduction in force; defined; maintenance of medical benefits.

9-3-105. Reduction in force; defined; maintenance of medical benefits.

(a) As used in this section, "reduction in force" means the involuntary separation of any employee from state employment because of a shortfall of funding, lack of work or organizational changes requiring a reduction in the number of positions of state employment.

(b) The state's share of the health insurance benefits under the group insurance plan for state employees shall be maintained by the state for any state employee separated from employment because of a reduction in force for a period of six (6) months following separation or until the separated employee acquires employment, whichever first occurs.



9-3-106. Interbranch donation of sick leave.

9-3-106. Interbranch donation of sick leave.

An employee of an entity participating in the state health insurance program may donate accrued sick leave to an employee of another entity participating in the state health insurance program if authorized by reciprocal personnel policies adopted by the appropriate entities.






ARTICLE 2 - INSURANCE PLANS

9-3-201. Group prepaid plans authorized; agreements with insurance companies authorized; limitation on authorized plans and companies; payroll deductions; self-insurance programs; optional school district participation in plan.

9-3-201. Group prepaid plans authorized; agreements with insurance companies authorized; limitation on authorized plans and companies; payroll deductions; self-insurance programs; optional school district participation in plan.

(a) The state of Wyoming and its political subdivisions and school districts may obtain group prepaid plans or insurance for life, health, accident or hospitalization for their employees and for elected officials, except for members of the legislature, and enter into agreements with prepaid plans or insurance companies to provide this coverage. Insurance coverage for school district or board of cooperative educational services employees meeting the definition of employee under W.S. 9-3-203(a)(iv), shall, if elected by the district or board under subsection (e) of this section, be provided through the state employees' and officials' group insurance plan in accordance with W.S. 9-3-202 through 9-3-218. Insurance coverage for retired school district or board of cooperative educational services employees shall, if elected by the board or district under subsection (e) of this section and if the retired employee was continuously covered under the board's or district's insurance plan prior to the election, be provided through the state employees' and officials' group insurance plan in accordance with W.S. 9-3-202 through 9-3-218. If a school district or board of cooperative educational services elects to cease participation in the group insurance plan pursuant to subsection (f) of this section, the election shall apply to retired employees of that board or district who are receiving coverage under this subsection.

(b) Prepaid plans or insurance shall be procured only from prepaid plans authorized to do business in the state of Wyoming or from insurance companies authorized to do business in the state of Wyoming and under the full jurisdiction of the Wyoming insurance commissioner.

(c) Upon a request in writing from any employee of the state of Wyoming, any covered political subdivision thereof or a participating school district, the state treasurer or the proper officer in any political subdivision or school district may deduct from the wages of the employee the amount of the premium which the employee has agreed to pay for the prepaid plans or insurance, and to pay or remit the payment directly to the prepaid plan or insurance company issuing the group plan or insurance.

(d) The state and any political subdivision are authorized to utilize a self-insurance program, provided that a defined plan with proper funding is first adopted and the cost of the plan is included in the annual budget and provided the self-insurance program includes any coverage mandated by Wyoming insurance law. Any self-insurance program, including the Wyoming state employees' and officials' group insurance plan, adopted pursuant to this section shall be within the jurisdiction of the insurance commissioner under the provisions of title 26, Wyoming statutes.

(e) Any school district or board of cooperative educational services may elect to participate in the state employees' and officials' group insurance plan by filing notification of election with the department of administration and information on a form and in a manner as prescribed by the department. Participation in the plan for any electing board or district shall commence not less than one hundred twenty (120) days following the date on which the board or district filed notification under this subsection and shall be identical to plans and coverage provided other enrollees under this act. The department shall notify the electing board or district of the date on which the board or district is eligible to participate in the state group insurance plan. An election by a board or district to participate in the state group insurance plan under this subsection is irrevocable for a period of five (5) years from the date on which plan participation originally commenced. In addition to all other remedies available to the department, if a district or board withdraws from the state group insurance plan during the period of irrevocability, the department may assess against the withdrawing board or district the amount by which all claims paid on behalf of employees of the board or district exceeds total premiums paid by the board or district and their employees. A board or district may renew its initial participation in the state group insurance plan without interruption upon submitting notification of renewal to the department prior to expiration of the initial five (5) year participation period. Renewal of plan participation shall be irrevocable for an additional period of not less than five (5) years.

(f) Any school district or board of cooperative educational services which has elected to participate in the state employees' and officials' group insurance plan under subsection (e) of this section may, upon expiration of the initial five (5) years of plan participation required under subsection (e) of this section, elect to cease participation in the state group insurance plan by filing notification of the election to the department on a form and in a manner prescribed by the department. An election under this subsection shall prohibit the board or district from participation in the state group insurance plan for a period of five (5) years commencing on the date plan participation ceased. Participation in the plan for any board or district electing to cease plan participation under this subsection shall be discontinued on a date determined by the department in consultation with the board or district, but in no event later than one hundred twenty (120) days following the date on which the board or district filed notification under this subsection.



9-3-202. Short title.

9-3-202. Short title.

This act shall be known and may be cited as the "State Employees and Officials Group Insurance Act".



9-3-203. Definitions.

9-3-203. Definitions.

(a) As used in this act:

(i) Repealed By Laws 2001, Ch. 55, 3.

(ii) "Carrier" means a private insurance company or health maintenance organization, as defined in W.S. 26-34-102(a)(xvi), holding a valid outstanding certificate of authority from the state insurance commissioner, or a nonprofit hospital service plan or a nonprofit medical service plan incorporated as a nonprofit corporation, either of which has had successful experience in the group health insurance field as determined by the commissioner of insurance;

(iii) "Dependent" means an employee's spouse, each unmarried child under the age of eighteen (18), including adopted children, stepchildren and foster children, and each unmarried child between the age of eighteen (18) and twenty-three (23) years who is a full-time student in an accredited educational or vocational institution, and for whom the employee is the major source of financial support. "Dependent" includes an otherwise qualified dependent of a deceased employee as provided in W.S. 9-3-209(d);

(iv) "Employee" means any employee of a participating school district or participating board of cooperative educational services whose salary is paid by funds of the district or board, or any official or employee of the state of Wyoming whose salary is paid by state funds, including employees and faculty members of the University of Wyoming and various community colleges in the state, except persons employed on intermittent, irregular, or less than halftime basis and any at-will contract employee who does not meet the requirements established under W.S. 9-2-1022(a)(xi)(F)(III) or (IV). "Employee" shall not include employees of the agricultural extension service of the University of Wyoming who hold federal civil service appointments, are required to participate in federal civil service retirement and who elect to participate in the federal employees' health benefit program as authorized in W.S. 9-3-210(d);

(v) "Group insurance plan" means the health and life insurance plans defined in this section, the flexible benefits plan or any other group insurance coverages contracted for by the department, including disability insurance, as defined in W.S. 26-5-103(a);

(vi) "Health insurance plan" means a group insurance policy or contract or a medical or hospital service agreement or other health care delivery system provided by a carrier or carriers for the purpose of paying for or reimbursing the cost of hospital and medical care;

(vii) "Hospital and medical benefits" means hospital room and board, other hospital services, certain outpatient benefits, maternity benefits, surgical benefits, including obstetrical care, in-hospital medical care, diagnostic X-ray and laboratory benefits, physician's services provided by house and office calls, prescription drugs, outpatient psychiatric services and other benefits determined by the department. Benefits may be provided on a coinsurance basis, the insured to pay a proportion of the cost of benefits;

(viii) "Life insurance plan" means a group insurance policy or contract provided by a carrier for the purpose of providing life insurance;

(ix) "Official" means any elected or appointed state official who receives compensation other than expense reimbursement from state funds, except officials serving on an intermittent, irregular or less than halftime basis;

(x) "Supplemental health insurance plan" or "supplemental plan" means a group insurance contract or a medical or hospital service agreement provided by a carrier for the purpose of paying for or reimbursing the cost of hospital and medical care in excess of or supplemental to medicare or medicaid, or both, which employees or officials and their dependents may be eligible to receive. Supplemental coverage may consist of one (1), a combination of, or alternative plans in the discretion of the department;

(xi) "Department" means the department of administration and information;

(xii) "Flexible benefits plan" means a plan of benefits established by department rules and regulations and adopted pursuant to the Internal Revenue Code of 1986, Title 26 of the United States code and qualified under 125 of the Internal Revenue Code of 1986. The plan may include benefits authorized by the Internal Revenue Code of 1986 and related federal regulations which are consistent with Wyoming law;

(xiii) "Retiree" means an individual who has terminated his working career as an employee of an employing entity participating in the group insurance plan and who is eligible to receive a retirement benefit under the Wyoming retirement system;

(xiv) "Participating board of cooperative educational services" means any board of educational services formed pursuant to W.S. 21-20-104 which has elected to participate in the state employees' and officials' group insurance plan under W.S. 9-3-201(e) and which has not discontinued plan participation pursuant to an election under W.S. 9-3-201(f);

(xv) "Participating school district" means any school district which has elected to participate in the state employees' and officials' group insurance plan under W.S. 9-3-201(e) and which has not discontinued plan participation pursuant to an election under W.S. 9-3-201(f);

(xvi) "Voluntary participating employer" includes a participating board of cooperative educational services and participating school district;

(xvii) "This act" means W.S. 9-3-202 through 9-3-218.



9-3-204. Repealed By Laws 2001, Ch. 55, 3.

9-3-204. Repealed By Laws 2001, Ch. 55, 3.



9-3-205. Administration and management of group insurance program; powers and duties; adoption of rules and regulations; interfund borrowing authority.

9-3-205. Administration and management of group insurance program; powers and duties; adoption of rules and regulations; interfund borrowing authority.

(a) The department shall administer and manage the state employees' and officials' group insurance program and, subject to the provisions of this act:

(i) Shall prepare specifications for the health insurance plan and a supplemental plan, the life insurance plan and any other group insurance plan contracted for by the department;

(ii) Shall contract with carriers to underwrite group or supplemental insurance plans;

(iii) Shall determine the methods of claims administration under group insurance or supplemental plans, whether by the state or carrier or both;

(iv) Shall determine the eligibility of employees, officials and their dependents to participate in group insurance and supplemental plans;

(v) Shall determine the amount of employee payroll deductions;

(vi) Shall establish a procedure by which the department shall hear complaints by insured employees concerning the allowance and payment of claims, eligibility for coverage and other matters. Unless otherwise provided in the group insurance or supplemental plan or plans, any decision of the department upon complaints is not binding upon either the employee or carrier and the provisions of the Wyoming Administrative Procedure Act shall not apply to the proceedings. The group insurance or supplemental plan or plans may provide that the decision of the department shall be binding upon both the employee and the carrier as to certain disputes and in such event the procedure adopted by the department shall conform to the provisions of the Wyoming Administrative Procedure Act;

(vii) Shall administer state group insurance reserve monies;

(viii) Shall continuously study the operation of the group insurance plan including analysis of:

(A) Gross and net costs, including administrative costs;

(B) Claims administration;

(C) Comprehensive health claims utilization information to determine the causes of plan health care cost increases and strategies to control those costs;

(D) Factors in the plan's design that may adversely affect participation;

(E) The effect of benefit changes;

(F) Contribution levels and recommendations to attract a broad mix of participants to the plan;

(G) Demographic information about existing and eligible participants;

(H) Trends in costs and benefits of the plan relative to other plans.

(ix) May enter into a contract with a carrier to underwrite a supplemental plan and negotiate and enter into amendments to existing health insurance contracts to provide a supplemental plan and determine an effective date;

(x) May determine that employees, officials and their dependents who are eligible for medicare or medicaid, or both, shall be eligible for a supplemental plan and, upon the effective date of the supplemental plan as to employees, officials and their dependents presently covered by the health insurance plan, may transfer them from the health insurance plan to the supplemental plan;

(xi) May negotiate and enter into amendments to existing contracts providing group insurance and supplemental plans to provide appropriate coverage for employees and officials who may become eligible for coverage after the effective date of those contracts and to provide for their enrollment;

(xii) May contract with carriers to underwrite optional group insurance plans which may be additions to or supplemental to those plans contracted under this act and which are paid for entirely by employees and officials, entirely by the employer, or by both. The contracts shall be designed to provide the fullest benefits at the lowest cost, and the department may contract with the same carriers for the optional group insurance plans as for the other plans contracted for under this act;

(xiii) May contract with any person for the furnishing of actuarial services, the preparation of specifications for group insurance plans and other specialized services which cannot be performed by the department or by state employees. Contracts for these services shall be awarded through responsible competitive bidding at intervals as the department determines, and shall be reviewed annually by the department;

(xiv) May develop, implement and administer a flexible benefits plan and may contract with carriers, third-party administrators or other professionals to develop, administer and implement a flexible benefits plan;

(xv) Repealed By Laws 2001, Ch. 55, 3.

(xvi) Have authority to audit payroll records of voluntary participating employers to ensure compliance with requirements of this act.

(b) The department shall adopt rules and regulations consistent with the provisions of this act as necessary to carry out its statutory duties and responsibilities under this act.

(c) For the purposes of determining financial condition, ability to fulfill and the manner of fulfillment of its statutory duties, the nature of its operations and compliance with law, the insurance commissioner shall examine the affairs, accounts, records and assets of the Wyoming state employees' and officials' group insurance plan, as often as he deems advisable but not less frequently than every three (3) years.

(d) The department shall report the results of the analysis conducted pursuant to paragraph (a)(viii) of this section and suggested activities to manage the plan by December 1 of each year to a committee of the legislature designated by the management council.

(e) Upon request of the director of the department, the state treasurer and the state auditor may utilize interfund loans from the general fund or the budget reserve account to cover the costs of group insurance plan coverage to school districts electing to participate in the group insurance plan under W.S. 9-3-201(e) or the costs of discontinuing plan coverage to districts electing to cease participation under W.S. 9-3-201(f). The interfund loans shall be repaid as soon as anticipated revenue is received. The total amount of interfund loans outstanding at any one (1) time shall not exceed sixty million dollars ($60,000,000.00).



9-3-206. Specifications for insurance plan; submission of bids; change of carriers; notice of rate changes or intent of carrier not to renew; premium tax exemption.

9-3-206. Specifications for insurance plan; submission of bids; change of carriers; notice of rate changes or intent of carrier not to renew; premium tax exemption.

(a) The specifications drawn by the department for the health insurance plan shall include hospital and medical benefits, and comparable benefits for employees who rely solely on spiritual means for healing. The specification drawn by the department for the life insurance plan and any other group insurance plan shall include benefits as determined by the department. Bids shall be submitted to the department within time limits established by the department and, in addition to the carrier's cost proposal, shall include an explanation of the method of claims administration proposed by the carrier and the cost thereof, the amount of total premiums to be retained by the carrier, the purpose for which these retained funds would be allocated, and other information requested by the department.

(b) The department may:

(i) Call for bids and change carriers at its discretion;

(ii) Terminate an existing contract at any time upon sixty (60) days notice in the event of unsatisfactory performance or noncompliance with the terms of the contract by the carrier.

(c) Any carrier under contract with the department shall give the department sixty (60) days notice of any proposed rate change in the contract specifications or intent not to renew the contract. If the department and the carrier agree during the sixty (60) day period to any rate change in the specifications, the department may renew the contract, as changed, without reopening to bids.

(d) If the department decides to change carriers or to reopen bids on the underwriting of any aspect of the group insurance plan, it shall follow the same procedures in the selection of a subsequent carrier as it did in awarding the initial contract.

(e) Any carrier underwriting any portion of the state's group insurance plan is exempt from paying premium taxes under W.S. 26-4-103 on that portion of its business representing premiums collected from the group insurance plan.



9-3-207. Eligibility for membership in plan; state employees; 31 day period to elect enrollment; new employees; later enrollment.

9-3-207. Eligibility for membership in plan; state employees; 31 day period to elect enrollment; new employees; later enrollment.

(a) Any state employee eligible for membership in the group insurance plan at the time the plan becomes effective shall have thirty-one (31) days to either elect to be enrolled or not be enrolled in the plan. The department shall establish the procedure by which eligible employees shall notify the department of their decision within the prescribed thirty-one (31) day period.

(b) An eligible employee who enters state service or service of a voluntary participating employer has thirty-one (31) days from the initial date of employment to elect to be enrolled or not be enrolled in the group insurance plan.

(c) Employees who elect not to be enrolled within the time prescribed in subsections (a) and (b) of this section may be enrolled at a later date upon conditions the department may impose, such as a physical examination or the exclusion of preexisting conditions from coverage.

(d) A retiree is eligible for coverage under the group insurance plan subject to the provisions of W.S. 9-3-218.

(e) An eligible employee of a voluntary participating employer shall have thirty-one (31) days from the date the employer becomes a participating employer and the employees thereof are eligible for participation in the state plan, to elect to be enrolled or not be enrolled in the group insurance plan. A voluntary participating employer's employees shall become eligible on the date the employer's election is effective under W.S. 9-3-201(c).



9-3-208. State officials; 31 day period to elect enrollment; newly appointed or elected officials; later enrollment.

9-3-208. State officials; 31 day period to elect enrollment; newly appointed or elected officials; later enrollment.

(a) State officials eligible for membership in the group insurance plan at the time the plan becomes effective shall have thirty-one (31) days to either elect to become enrolled or not become enrolled in the plan. The election shall be made according to procedures established by the department.

(b) Eligible state officials appointed or elected after the effective date of the group insurance plan have thirty-one (31) days after the date they officially take office to elect to become enrolled or not become enrolled in the plan.

(c) Eligible state officials who elect not to become enrolled within the time prescribed in subsections (a) and (b) of this section may be enrolled at a later date upon conditions the department may impose, such as a physical examination or the exclusion of preexisting conditions from coverage.



9-3-209. Dependents; election of coverage; later election; change in number of dependents; extended coverage.

9-3-209. Dependents; election of coverage; later election; change in number of dependents; extended coverage.

(a) Any eligible employee or official may elect to have his dependents covered by the group insurance plan. The election shall be made at the time the employee or official becomes enrolled in the plan, under procedures the department may establish. If dependent coverage is not elected at the time that an employee or official becomes enrolled in the plan, dependent coverage may be elected at a later date under conditions the department may impose, such as physical examination or the exclusion of preexisting conditions from coverage.

(b) Any employee or official who has elected to have his dependents covered as provided in subsection (a) of this section, and who subsequently has a change in the number of his dependents, may at the time of the change increase or decrease the number of his dependents covered by the group insurance plan under procedures established by the department.

(c) Any employee or official who has no eligible dependents at the time he becomes enrolled in the group insurance plan, and who later has an eligible dependent may, at the time his dependency status changes, elect coverage for the dependent under procedures established by the department.

(d) The dependents of any employee or official who has elected to have his dependents covered as provided in subsection (a) of this section, and who suffers a work related death as a result of employment as an official or employee, shall continue to be covered for a period of six (6) months after the date of the employee's or official's death. The state auditor shall ascertain the employing agency's contribution pursuant to W.S. 9-3-210 for the six (6) month period and shall pay the department the amount required for the coverage. The dependents shall be responsible for any portion required to be paid by the employee for coverage during the six (6) month period.



9-3-210. Amount of state's contribution; estimates submitted to state budget officer; specified employees participation in federal program; participating employers contributions.

9-3-210. Amount of state's contribution; estimates submitted to state budget officer; specified employees participation in federal program; participating employers contributions.

(a) Except for voluntary participating employers, the state shall contribute monthly the amount established and appropriated by the legislature for each employee and official enrolled in the plan in accordance with subsections (b) and (c) of this section.

(b) Any state agency, department or institution, including the University of Wyoming and the community colleges in the state, shall pay monthly to the department the amount established and appropriated by the legislature for each eligible employee or official electing to become covered by any portion of the group insurance plan as the contribution of the state to that plan during the period the employee or official is enrolled in the plan. Amounts appropriated by the legislature from the general fund for University of Wyoming and community college employer contributions under this section shall include amounts necessary to fully fund the employer's contribution for those eligible and enrolled employees whose compensation is partially or fully funded from nonfederal sources, but the University of Wyoming shall exclude amounts necessary to fully fund the employer's contribution for those eligible and enrolled employees whose compensation is partially or fully funded from contracts, grants and auxiliary services. If federal funds are not available, the amounts necessary to fully fund the employer's contribution for those eligible and enrolled employees shall be included in the general fund appropriation. If the monthly premium for coverage of the employee or official is less than the amount established and appropriated by the legislature, the balance may be applied to the premium for coverage of dependents, or to the premium for any optional group insurance coverage made available by the department, if so elected.

(c) Each state agency, department or institution, including the University of Wyoming and the community colleges in the state shall estimate the amount required for its participation in the group insurance plan for the next biennium and shall submit the estimate to the state budget officer at the time the state budget officer makes the request.

(d) Notwithstanding any other provision contained in W.S. 9-3-201 or the State Employees' and Officials' Group Insurance Act, employees of the agricultural extension service of the University of Wyoming who hold federal civil service appointments and are required to participate in federal civil service retirement may elect to participate in the federal employees' health insurance program. For eligible employees participating in the federal employees' health insurance program the state shall contribute monthly an amount toward the federal employees health insurance program costs which is in excess of the federal contribution thereto but which does not exceed the amount which would otherwise be paid under subsection (a) of this section if the employee were enrolled in the state group insurance plan.

(e) A participating school district shall pay to the department the monthly premium established by the department for coverage of each eligible employee or official of that district electing to become covered by any portion of the group insurance plan. Monthly premiums shall be at minimum no less than rates assessed for coverage of other enrollees qualified under W.S. 9-3-203(a)(iv), and shall be based upon information reported by the participating district to the department, to be in a form and manner prescribed by the department.

(f) A participating board of cooperative educational services shall pay to the department the monthly premium established by the department for coverage of each eligible employee of the employer electing to become covered by any portion of the group insurance plan. Additionally, each participating board of cooperative educational services shall pay to the department a monthly amount equal to the lowest premium for nonsupplemental coverage for each eligible employee of the employer not electing to become covered under the nonsupplemental portion of the group insurance plan. For purposes of this subsection an employee shall not be considered as not electing coverage if that employee is covered by other insurance with benefits comparable to or greater than the coverage provided by the least expensive non-supplemental plan available under this act. Monthly premiums shall be at minimum no less than rates assessed for coverage of other enrollees qualified under W.S. 9-3-203(a)(iv), and shall be based upon information reported by the participating board of cooperative educational services to the department, to be in a form and manner prescribed by the department.



9-3-211. Deductions from salaries of monthly contributions by employees and officials; establishment of procedure.

9-3-211. Deductions from salaries of monthly contributions by employees and officials; establishment of procedure.

(a) The amount of monthly contribution to be made by eligible employees and officials enrolled in the group insurance plan for themselves and their dependents shall be deducted from the monthly salaries of the employees and officials by the various agencies or voluntary participating employers and remitted to the department. The procedure for deductions and remittances shall be established by the department. If a flexible benefits plan is chosen, the employees' and officials' contribution shall be applied to the chosen benefits in an amount determined by the employee or official.

(b) The department shall establish procedures for deducting and remitting monthly contributions by eligible retirees enrolled in the group insurance plan which may include deductions from the retiree's state retirement benefits or from the retiree's checking or savings account.

(c) Notwithstanding any other provision of the State Employees' and Officials' Group Insurance Act and for the contributions provided by W.S. 9-2-1022(a)(xi)(F)(IV), the contributions required by subsection (a) of this section may be paid by the Wyoming livestock board for state employee members in order to be treated as employer contributions for the sole purpose of determining tax treatment under the United States Internal Revenue Code, section 414(h). The amounts shall be stated in the employment contract.



9-3-212. Repealed by Laws 1987, ch. 194, 2.

9-3-212. Repealed by Laws 1987, ch. 194, 2.



9-3-213. Treasurer of monies; bond; deposit in an account of premium cost payments, dividend payments and return of premiums; expenditures; investment of excess portions.

9-3-213. Treasurer of monies; bond; deposit in an account of premium cost payments, dividend payments and return of premiums; expenditures; investment of excess portions.

(a) The state treasurer shall be the treasurer of monies under this act, and his general bond to the state of Wyoming shall cover all liabilities for his acts as treasurer. The department shall remit to the treasurer for deposit into a separate account all payments received by the department for the group insurance premium costs from employees and officials, and the state agencies, departments, institutions and voluntary participating employers. The department shall also remit to the treasurer for deposit into the account any dividend payments and return of premium received by the department from any carrier underwriting the group insurance plan. All remittances shall be made as soon as possible after they are received.

(b) Expenditures shall be made from the account, upon certification of the department to the office of the state auditor, only for the following purposes:

(i) The payment of premiums to any carrier underwriting the group insurance or supplemental plan or plans; and

(ii) The state's cost of administering group insurance and supplemental plans, subject to annual appropriation by the legislature based on the submission by the department of a budget request containing detailed information on current and projected administrative costs.

(c) The department shall certify in writing to the state treasurer for investment portions of the monies which in its judgment will not be needed for the payment of premiums to the carriers underwriting the group insurance or supplemental plans.



9-3-214. Repealed by Laws 1987, ch. 194, 2.

9-3-214. Repealed by Laws 1987, ch. 194, 2.



9-3-215. Repealed by Laws 1987, ch. 194, 2.

9-3-215. Repealed by Laws 1987, ch. 194, 2.



9-3-216. Repealed by Laws 1987, ch. 194, 2.

9-3-216. Repealed by Laws 1987, ch. 194, 2.



9-3-217. Advisory panel; composition; compensation.

9-3-217. Advisory panel; composition; compensation.

(a) The director of the department shall establish an advisory panel consisting of active plan participants employed by the state, participating school districts, the University of Wyoming and Wyoming community colleges and of retired employees who are plan participants. The panel shall consist of no more than ten (10) members if there are less than five (5) participating school districts or no more than twelve (12) members if there are at least five (5) participating school districts and, insofar as possible, shall proportionally represent the specified employee groups participating in the group health insurance plan. The advisory panel shall be consulted regarding plan benefits and costs. The director of the department shall, upon receiving notification from at least five (5) school districts electing group insurance plan participation under W.S. 9-3-201(e), appoint two (2) additional advisory panel members to increase the advisory panel to twelve (12) members as provided in this section.

(b) State, participating school district, university and community college employee members of the panel shall suffer no loss of wages for the time devoted to attending meetings of the panel called by the department. All members shall be provided per diem and travel expenses incurred for attending such meetings at the rates provided under W.S. 9-3-102 and 9-3-103.



9-3-218. Retiree membership in plan.

9-3-218. Retiree membership in plan.

(a) A retiree is eligible for coverage under the group insurance plan at premium rates established by the department, provided:

(i) Application to continue coverage is made to the department within thirty-one (31) days after termination of the retiree's employment;

(ii) The retiree has had medical coverage in effect under the group insurance plan for at least one (1) year immediately prior to the date of retirement and is eligible to receive a retirement benefit under the Wyoming retirement system; and either:

(A) Has attained the age of fifty (50) on the date of retirement and has at least four (4) years of service credit under the Wyoming retirement system as an employee of one (1) of the employing entities participating in the plan; or

(B) Has at least twenty (20) years of service credit under the Wyoming retirement system as an employee of one (1) of the employing entities participating in the plan.

(b) Within the application period provided under paragraph (a)(i) of this section, the retiree may elect to continue coverage of his eligible dependents under the group insurance plan provided each such dependent was covered under the group insurance plan for at least one (1) year immediately prior to the retiree's date of retirement. An election to add dependents may not be made after the initial application period unless the increase in the number of dependents results from a subsequent marriage, birth or adoption in which case the dependents may be enrolled at a later date upon conditions the department may impose.

(c) The department shall establish procedures by which the eligible retiree shall make application within the thirty-one (31) day period provided under paragraph (a)(i) of this section.






ARTICLE 3 - SOCIAL SECURITY

9-3-301. Definitions.

9-3-301. Definitions.

(a) As used in this act:

(i) "Employee" includes administrative and elective officers of a state or political subdivision thereof;

(ii) "Employment" means any service performed by any employee in the employ of the state, or any political subdivision thereof, for the employer except service which in the absence of an agreement entered into under this act would constitute "employment", as defined in the Social Security Act or service which under the Social Security Act may not be included in an agreement between the state and the federal security administrator entered into under this act;

(iii) "Federal Insurance Contributions Act" means subchapter (A) of chapter 9 of the federal Internal Revenue Code, as the code has been and may from time to time be amended;

(iv) "Federal security administrator" includes any individual to whom the federal security administrator has delegated any of his functions under the Social Security Act, with respect to coverage under such act of employees of states and their political subdivisions;

(v) "Political subdivision" includes any instrumentality of the state, or one (1) or more of its political subdivisions, or of the state and one (1) or more of its political subdivisions, but only if the instrumentality is a juristic entity which is legally separate and distinct from the state or subdivision, and only if its employees are not, by virtue of their relation to the juristic entity, employees of the state or subdivision. "Political subdivision" includes school districts, the Wyoming Education Association, the Wyoming High School Athletic Association, and any other employer within the public school system of Wyoming;

(vi) "Social Security Act" means the act of congress approved August 14, 1935, chapter 531, 49 Stat. 620, officially cited as the "Social Security Act," (including regulations and requirements issued pursuant thereto), as the act has been and may from time to time be amended;

(vii) "State agency" means the office of the state treasurer of the state of Wyoming;

(viii) "Wages" means all remuneration for employment including the cash value of all remuneration paid in any medium other than cash and does not include that part of the remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that act;

(ix) "This act" means W.S. 9-3-301 through 9-3-306.



9-3-302. Administration by secretary of Wyoming retirement system; payment of costs.

9-3-302. Administration by secretary of Wyoming retirement system; payment of costs.

All administrative matters pertaining to this act shall be administered by the secretary of the Wyoming retirement system. The cost of such services shall be paid in the manner provided by law.



9-3-303. Agreements with federal security administrator to extend benefits to employees; provisions.

9-3-303. Agreements with federal security administrator to extend benefits to employees; provisions.

(a) The state treasurer with the approval of the governor may enter on behalf of the state into an agreement with the federal security administrator or his successor, consistent with the terms and provisions of this act for the purpose of extending the benefits of the federal old age and survivors' insurance system to employees of the state, or any political subdivision thereof, with respect to services which constitute employment. The agreement may contain provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration, and other appropriate provisions which the state treasurer and federal security administrator agree upon. Except as otherwise required by or under the Social Security Act as to the services to be covered, the agreement shall provide in effect that:

(i) Benefits will be provided for employees, and their dependents and survivors, whose services are covered by the agreement on the same basis as though the services constituted employment within the meaning of Title II of the Social Security Act;

(ii) The state will pay to the secretary of the treasury, at times as prescribed under the Social Security Act, contributions with respect to wages equal to the sum of the taxes which would be imposed by sections 1400 and 1410 of the Federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of that act;

(iii) The agreement is effective with respect to services in employment performed after a date specified therein, or in any modification thereof;

(iv) All services which constitute employment and are performed in the employ of the state or any of its political subdivisions shall be covered by the agreement.

(b) Any instrumentality jointly created by this state and any other state or states, upon the granting of like authority by the other state or states, may:

(i) Enter into an agreement with the federal security administrator whereby the benefits of the federal old age and survivors' insurance system shall be extended to employees of the instrumentality;

(ii) Require its employees to pay (and for that purpose to deduct from their wages) contributions equal to the amounts which they would be required to pay under W.S. 9-3-304(a) if they were covered by an agreement made pursuant to subsection (a) of this section; and

(iii) Make payments to the secretary of the treasury in accordance with the agreement, including payments from its own funds, and otherwise to comply with the agreement.

(c) The agreement under subsection (b) of this section shall, to the extent practicable, be consistent with other provisions of this act.



9-3-304. Governmental employee's contributions; amount; collection by payroll deduction; adjustments; payments from political subdivisions.

9-3-304. Governmental employee's contributions; amount; collection by payroll deduction; adjustments; payments from political subdivisions.

(a) Every employee of the state and political subdivision thereof, whose services are covered by an agreement entered into under W.S. 9-3-303, shall be required to pay, for the period of coverage, into the account established by W.S. 9-3-305, contributions, with respect to wages equal to the amount of tax which would be imposed by section 1400 of the Federal Insurance Contributions Act if the services constituted employment within the meaning of that act. The liabilities shall arise in consideration of the employee's retention in the service of the state or political subdivision thereof, or his entry upon such service after the enactment of this act.

(b) The contribution imposed by this section shall be collected through the office of the state treasurer by deducting the amount of the contribution from wages as and when paid. The deductions shall be made by the finance officer of the state, or political subdivision thereof, but failure to make the deduction shall not relieve the employee or the political subdivision as the employer of liability for the contribution.

(c) If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made, without interest, in the manner and at the times as prescribed by the secretary of the treasury and state treasurer.

(d) Each political subdivision shall pay contributions into the account with respect to wages at the times the state agency by regulation prescribes, in the amounts and at the rates specified in the applicable agreement entered into by the state agency under W.S. 9-3-303.

(e) Payments due from political subdivisions under subsections (b) and (d) of this section, which are delinquent may be recovered by the state with interest at the rate of six percent (6%) per annum in an action brought for that purpose in a court of competent jurisdiction against the political subdivision liable therefor.



9-3-305. Account; establishment; contents; account to be held separate; withdrawals; treasurer and custodian of account; appropriations to account.

9-3-305. Account; establishment; contents; account to be held separate; withdrawals; treasurer and custodian of account; appropriations to account.

(a) A separate account is established which shall consist of and there shall be deposited in the account:

(i) All contributions, interest and penalties collected under W.S. 9-3-304;

(ii) All monies appropriated thereto under this act;

(iii) Any property or securities and earnings thereof acquired through the use of monies belonging to the account;

(iv) Interest earned upon any monies in the account; and

(v) All sums recovered upon the bond of the custodian or otherwise for losses sustained by the account, and, all other monies received for the account from any other source. All monies in the account shall be mingled and undivided. Subject to the provisions of this act, the state treasurer is vested with full power, authority and jurisdiction over the account, including all monies and property or securities belonging thereto, and may perform any and all acts whether or not specifically designated, which are necessary to the administration thereof and are consistent with the provisions of this act.

(b) The account shall be established and held separate and apart from any other funds or monies of the state and shall be used and administered exclusively for the purpose of this act. Withdrawals from the account shall be made for, and solely for:

(i) Payment of amounts required to be paid to the secretary of the treasury pursuant to an agreement entered into under W.S. 9-3-303(b);

(ii) Payment of refunds provided for in W.S. 9-3-304(c); and

(iii) Refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality.

(c) From the account the custodian of the account shall pay to the secretary of the treasury the amounts and at the times as may be directed by the state treasurer of the state of Wyoming, in accordance with an agreement entered into under W.S. 9-3-303 and the Social Security Act.

(d) The state treasurer is the treasurer and custodian of the account and shall administer it in accordance with this act and shall pay all warrants drawn upon it in accordance with this section and with regulations prescribed pursuant to the agreement between the state, acting through its state treasurer, and the federal government [acting] through the social security department.

(e) In addition to the contributions collected and paid into the account under W.S. 9-3-304, to be available for the purpose of W.S. 9-3-305(b) and (c) until expended, additional sums may be appropriated annually to the account as necessary to make the payments to the secretary of the treasury for which the state of Wyoming is obligated pursuant to an agreement entered into under W.S. 9-3-303. The funds necessary to support this account shall be included in the budget request presented at each legislative session.



9-3-306. Duties of state treasurer; promulgation of rules and regulations.

9-3-306. Duties of state treasurer; promulgation of rules and regulations.

The state treasurer shall promulgate rules and regulations not inconsistent with the provisions of this act as necessary or appropriate to the efficient administration of the functions with which he is charged under this act.



9-3-307. Repealed By Laws 1997, ch. 31, 3.

9-3-307. Repealed By Laws 1997, ch. 31, 3.






ARTICLE 4 - RETIREMENT

9-3-401. Short title.

9-3-401. Short title.

This article is known and may be cited as "The Wyoming Retirement Act".



9-3-402. Definitions.

9-3-402. Definitions.

(a) As used in this article:

(i) "Account" or "member account" means the member's contributions, the member's contributions paid by an employer under W.S. 9-3-412 and any amounts transferred to the system from a terminated system on behalf of the member, plus interest compounded annually at a rate determined by the board not to exceed the average annual investment yield earned on the assets of the system;

(ii) Repealed by Laws 1994, ch. 67, 3.

(iii) "Actuarial equivalent amount" means a benefit of equal value computed upon the basis of a unisex mortality table based on the average of the 1971 group annuity mortality tables for males and females set back one (1) year and six and one-quarter percent (6.25%) interest per year;

(iv) "Board" or "retirement board" means the retirement board of the Wyoming retirement system established by this article;

(v) "Disability" means the mental or physical incapacitation of any member including:

(A) "Total disability" which is a disability condition that renders a member unable to engage in any occupation for which he is reasonably suited by training or experience and which is reasonably expected to last at least twelve (12) months; and

(B) "Partial disability" which is a disability condition that renders a member unable to perform the occupation for which he is reasonably suited by training and experience but still allows him to function in other employment and which is reasonably expected to last at least twelve (12) months.

(vi) "Employer" or "participating employer" means:

(A) The state of Wyoming and any department, board, commission or other agency or instrumentality of the state;

(B) Any county, county memorial hospital, special hospital district, city or town or legally constituted department designated to the board by the appropriate governing body as an employer under this article;

(C) Any municipal corporation;

(D) Any school district;

(E) The Wyoming School Activities Association;

(F) The Wyoming Education Association;

(G) The Wyoming School Boards' Association;

(H) The Wyoming Public Employees' Association;

(J) Repealed by Laws 1994, ch. 67, 3.

(K) Repealed by Laws 1994, ch. 67, 3.

(M) The Wyoming County Commissioners' Association;

(N) The Wyoming Association of Municipalities;

(O) Any senior citizen center within the state;

(P) Community-based mental health, substance abuse, developmental disabilities, family violence and sexual assault programs which receive state support and which operate under standards established by the division of community programs [department of health] pursuant to W.S. 9-2-102, those programs and facilities serving youth certified by the department of family services pursuant to W.S. 9-2-2101 and those programs and facilities serving individuals in need of vocational rehabilitation as certified by the division of vocational rehabilitation pursuant to W.S. 9-2-109;

(Q) The state legislature;

(R) The state judicial branch;

(S) Any community college;

(T) The University of Wyoming;

(U) Any special district; and

(W) Any other political subdivision of the state or local government or any organization or entity which by virtue of its organization or purpose is considered by the board to be a governmental entity and receives a major portion of its funding from taxing authority delegated by law, from federal, state or local government or from an agency or political subdivision of state or local government.

(vii) "Member" means and includes any full-time or regular part-time employee of an employer, including substitute teachers if treated by the employer as regular, part-time employees and including law enforcement officers and firefighter members, but "member" does not mean:

(A) An employee who is compensated:

(I) As an independent contractor; or

(II) On a fee basis.

(B) An employee who is reimbursed on a per diem basis;

(C) An employee whose term of employment is on a temporary basis for less than six (6) months;

(D) A permanent employee of the legislature, unless the employee elects in writing to become a member under rules adopted by the board;

(E) Members of any state board or commission not otherwise employed by the state who elect in writing not to become a member of the system under rules adopted by the board;

(F) Employees covered by other retirement plans of the state or a political subdivision of the state, including:

(I) The supreme court and district court justices' pension plan, and employees covered under the judicial retirement act under W.S. 9-3-701 through 9-3-713;

(II) Police pension plans;

(III) Repealed By Laws 2008, Ch. 45, 2.

(IV) The paid firemen pension plans;

(V) The Wyoming state highway patrol, game and fish warden and criminal investigator retirement program.

(G) Members of the legislature;

(H) Students employed by the University of Wyoming, community colleges or school districts;

(J) Employees of the agricultural extension service of the University of Wyoming who hold a federal civil service appointment and are required to participate in the federal civil service retirement program;

(K) An employee of the University of Wyoming or a community college who earns no more than five thousand five hundred dollars ($5,500.00) per year for part-time teaching and has elected in writing not to participate in the system under rules adopted by the board;

(M) An at-will contract employee under W.S. 9-2-1022(a)(xi)(F), unless specifically authorized by the contract pursuant to W.S. 9-2-1022(a)(xi)(F)(III) or (IV).

(viii) Repealed by Laws 1994, ch. 67, 3.

(ix) "Prior creditable service" means service credit earned by a member prior to April 1, 1953 in one (1) of the terminated systems and for which necessary employer and employee contributions were transferred to the retirement system;

(x) "Employee" means an employee of a participating employer as defined by this article;

(A) Repealed by Laws 1994, ch. 67, 3.

(B) Repealed by Laws 1994, ch. 67, 3.

(C) Repealed by Laws 1994, ch. 67, 3.

(D) Repealed by Laws 1994, ch. 67, 3.

(E) Repealed by Laws 1994, ch. 67, 3.

(F) Repealed by Laws 1994, ch. 67, 3.

(G) Repealed by Laws 1994, ch. 67, 3.

(H) Repealed by Laws 1994, ch. 67, 3.

(xi) Repealed by Laws 1994, ch. 67, 3.

(xii) "Regular interest" means interest compounded annually at the rate determined by the board, not exceeding the average amount of interest actually earned per annum by the account;

(xiii) "Retire", "retired" or "retirement" means the termination of a member's working career for a salary as an employee and the fulfillment of the requirements for eligibility to receive either a retirement or a disability benefit under this article;

(xiv) "Retirement benefit" or "benefit" means a sum of money paid monthly in accordance with this article to a member who has retired;

(xv) "Retirement system" means the Wyoming retirement system created by this article;

(xvi) "Salary" means the cash remuneration paid to a member in a calendar year, including employee contributions required by W.S. 9-3-412 and including member contributions paid by the employer under a salary reduction arrangement under W.S. 9-3-412(c). "Salary" taken into account for a member shall not exceed the amount specified under section 401(a)(17) of the United States Internal Revenue Code;

(xvii) "Terminated system" or repeal acts in the case of a teacher means the Wyoming teacher retirement system provided by Chapter 159, Session Laws of Wyoming, 1951, and in the case of a state employee means the state employees' retirement association provided by Chapter 42, Session Laws of Wyoming, 1949, as amended by Chapter 140, Session Laws of Wyoming, 1951;

(xviii) "Law enforcement officer" or "officer" means any member who is a county sheriff, deputy county sheriff, municipal police officer, duly authorized investigator of the Wyoming livestock board meeting the specifications of W.S. 7-2-101(a)(iv)(E), investigator employed by the Wyoming state board of outfitters and professional guides meeting the specifications of W.S. 7-2-101(a)(iv)(J), Wyoming correctional officer, probation and parole agent employed by the Wyoming department of corrections, Wyoming law enforcement academy instructor, University of Wyoming campus police officer, detention officer or dispatcher for law enforcement agencies;

(xix) "Highest average salary" means:

(A) For members not subject to subparagraph (B) of this paragraph, the average annual salary of a member for the highest paid three (3) continuous years of service;

(B) For a general member initially employed after August 31, 2012 the average annual salary of the member for the highest paid five (5) continuous years of service.

(xx) "General member" means a member who is not a law enforcement officer or a firefighter member;

(xxi) "Service credit" means the credit earned by a member for eligibility for benefits and benefits payable under the system. Service credit is earned on the basis of actual years of employment for an employer as a member under rules adopted by the board under W.S. 9-3-417;

(xxii) "System" means the Wyoming retirement system created by this article;

(xxiii) "Year of service" means a twelve (12) month period of employment with an employer as a member;

(xxiv) "Retirement account" means the account established under this article;

(xxv) "Firefighter member" means any employee of the Wyoming air national guard fire department crash and rescue unit employed on a full-time basis for firefighting and rescue operations within the department;

(xxvi) "Duty connected" means an illness, injury or disability from an injury or disease which results primarily from a specific act or occurrence determinable by a definite time and place, from a physical or mental trauma which arises from the nature and in the course of a person's law enforcement employment;

(xxvii) "Eligible retirement plan" means:

(A) An annuity contract described in section 403(b) of the Internal Revenue Code;

(B) An eligible plan under section 457(b) of the Internal Revenue Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state;

(C) An individual retirement account or annuity described in section 408(a) or 408(b) of the Internal Revenue Code that is eligible to be rolled over and would otherwise be includible in gross income; or

(D) A qualified plan described in section 401(a) or 403(a) of the Internal Revenue Code.

(xxviii) "Rollover contribution" means the transfer of funds from an eligible retirement plan, in an amount eligible to be rolled over to a qualified trust in accordance with applicable law and for which the member provides evidence satisfactory to the system that such amount qualifies for rollover treatment;

(xxix) "General member initially employed after August 31, 2012" means a general member, other than a member meeting the provisions of subparagraph (B) of this paragraph, who:

(A) Becomes an employee for whom contributions are made for service performed on or after September 1, 2012 and:

(I) Was not previously a contributing member; or

(II) Was previously a contributing member who withdrew his accumulated contributions and did not redeposit those contributions before September 1, 2012; or

(III) Was previously a contributing member who left service with less than four (4) years service credit, without withdrawing his accumulated contributions, and returned to service on or after September 1, 2012.

(B) A member who was deployed to active military or other emergency service of the United States and who was previously employed by a participating employer prior to September 1, 2012 and withdrew his accumulated contributions, shall not be deemed to be a member initially employed after August 31, 2012 due to the provisions of subdivision (A)(II) of this paragraph, if the withdrawal was in accordance with provisions of the Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. 4301 et seq., and board rules adopted to meet the requirements of that act.



9-3-403. Wyoming retirement system; establishment; purpose; powers as body corporate.

9-3-403. Wyoming retirement system; establishment; purpose; powers as body corporate.

The Wyoming retirement system is established to provide retirement and other benefits to eligible employees of participating employers. It shall be a body corporate, may sue and be sued and shall have all other powers and privileges of a corporation. In its name all its business shall be transacted, all funds invested and all of its monies, securities and other property held in trust for the purposes of this article.



9-3-404. Wyoming retirement board; responsibility for administration of system; composition; appointment; term; vacancies; meetings; election of chairman.

9-3-404. Wyoming retirement board; responsibility for administration of system; composition; appointment; term; vacancies; meetings; election of chairman.

(a) The responsibility for the administration and operation of the retirement system is vested solely and exclusively in the Wyoming retirement board. The board shall be composed of eleven (11) members, not more than six (6) of whom shall be from the same political party. The members shall be:

(i) The state treasurer;

(ii) A retired recipient of the retirement system;

(iii) Two (2) members, exclusive of the public school system, the community colleges and the University of Wyoming, one (1) of which is a participant in the Wyoming deferred compensation program established under W.S. 9-3-501 through 9-3-508;

(iv) Two (2) members of the public school system, the community colleges or the University of Wyoming;

(v) Five (5) qualified electors from Wyoming who are known for their public spirit and business or professional ability, none of whom are members and at least one (1) of whom has professional expertise in investments and finance.

(b) The governor, with the consent of the Wyoming senate, shall appoint all board members other than the state treasurer. Appointed board members shall serve six (6) year terms and may be removed by the governor as provided in W.S. 9-1-202.

(c) A vacancy shall be filled as provided in W.S. 28-12-101.

(d) The board shall meet annually and elect a chairman from among its members. The board shall meet at such other times as the chairman directs or upon request of a majority of its members.



9-3-405. Retirement board duties and powers.

9-3-405. Retirement board duties and powers.

(a) In addition to any other duties prescribed by law, the board shall:

(i) File with the legislative service office:

(A) All system actuarial reports;

(B) An annual audit report by an independent audit firm showing the financial status of the retirement system. The report required by this paragraph shall be submitted as part of the annual report required by W.S. 9-2-1014;

(C) A statement of any proposed benefit changes and the projected cost of the changes to the system.

(ii) At the request of any city, town or county not covered by the state retirement system, negotiate terms and conditions through which the city, town or county and its employees could become members of the state retirement system in accordance with the following terms and conditions:

(A) Any city, town or county may choose to cover only its full-time employees under the retirement system;

(B) Liabilities for any city, town or county's employees' service rendered prior to affiliation with the retirement system and credited by the local retirement program shall be determined according to procedures the board adopts after consultation with the system actuary;

(C) Excluding law enforcement officers, the service rendered by any city, town or county's employees prior to affiliation with the retirement system and which may be credited toward retirement under the retirement system shall not exceed ten (10) years and shall be the shorter of ten (10) years or the period from July 1, 1971 to the entry date of the political subdivision into the retirement system. Service rendered by any city, town or county law enforcement officer prior to affiliation with the retirement system and which may be credited toward retirement under W.S. 9-3-432 shall include all years served as a law enforcement officer with that city, town or county. Effective July 1, 2002, and ending June 30, 2008, any city, town or county may elect to have its law enforcement officers covered under W.S. 9-3-432, if such law enforcement officers were not participating in a pension fund pursuant to W.S. 15-5-301 prior to July 1, 2002. Any such election shall be subject to the following:

(I) The city, town or county shall contribute funds in an amount equivalent to one-half (1/2) the cost of each officer's prior service credits with the city, town or county;

(II) The city, town or county may require the officer to contribute the amount specified in subdivision (I) of this subparagraph as a condition of participation in the election to be covered under W.S. 9-3-432;

(III) The state shall contribute funds in an amount equivalent to one-half (1/2) the cost of each officer's prior service with the city, town or county.

(D) Affiliation with the retirement system shall be effective as of July 1, following a determination of the city, town or county's liabilities and completion of other reasonable procedures as the board directs.

(iii) Receive and act upon reports relating to the operations and funds of the system;

(iv) Ensure that the system is administered according to law;

(v) Serve as investment trustee of the funds of the system;

(vi) Through the director employed under W.S. 9-3-406(a), administer the Wyoming deferred compensation program established under W.S. 9-3-501 through 9-3-508;

(vii) In collaboration with participating employers, provide information, through a variety of methods including a mandatory education program, to all employees who are members as of July 1, 2012, and to all members initially enrolling after July 1, 2012. The information and program shall review retirement benefits, costs expected to be incurred in retirement and income amounts anticipated to be necessary to maintain the member's preretirement standard of living. The information and program shall:

(A) Emphasize that benefits provided under the plans administered by the Wyoming retirement board should not be expected to provide one hundred percent (100%) of the member's required income in retirement;

(B) Advise that no future cost-of-living increases or other benefit increases are incorporated into the plans as constructed;

(C) Contain citation to and the language of W.S. 9-3-428 providing that nothing in Wyoming statutes title 9, chapter 3, article 4, shall be construed to acknowledge any past, present or future liability of or obligate the state of Wyoming for contribution except the employer's contributions provided for in that article, to either the Wyoming retirement system provided by that article or any other retirement system previously existing in the state of Wyoming.

(b) The board may establish special pay plans that upon retirement or separation from service, entitle an employee of the state to a contribution to a qualified retirement plan established in the employee's name. Special pay plans established under this paragraph shall be in compliance with section 401(a) of the federal Internal Revenue Code, which reduce the federal tax burden on accumulated vacation, sick or other accumulated leave payments to employees upon retirement or separation from service. In the event an employee elects to withdraw his contribution to the special pay plan prior to reaching age fifty-five (55), the state shall reimburse the employee the difference between any Federal Insurance Contributions Act (FICA) and any Medicare tax savings to the employee and any early withdrawal penalty imposed by the Internal Revenue Service.

(c) For purposes of preparation of the administration and operational budget of the board, the board shall operate on a fiscal year commencing on July 1. The board may operate the state retirement account and any other retirement account under its management upon a calendar year basis or a fiscal year basis as the board determines appropriate.



9-3-406. Retirement board; employment and compensation of director, consulting actuary and assistants; director designated secretary; compensation of members; quorum; seal.

9-3-406. Retirement board; employment and compensation of director, consulting actuary and assistants; director designated secretary; compensation of members; quorum; seal.

(a) The board shall employ a director and a consulting actuary and other professional and clerical assistants necessary for the administration of the retirement system and the Wyoming deferred compensation program established under W.S. 9-3-501 through 9-3-508. The compensation of employees shall be fixed by the board, subject to confirmation and approval by the personnel division and together with all other necessary expenses of the board shall be paid by vouchers drawn on the state treasurer of Wyoming. The director shall also serve, without additional compensation, as secretary of the board. The board shall have the authority to obtain the financial and criminal background history of an employee or employment applicant of the Wyoming retirement system in accordance with W.S. 7-19-106 and 7-19-201.

(b) The members of the board, other than the five (5) elector members shall serve without compensation but shall suffer no loss of wages for the time devoted to the duties of the board. The elector members of the board shall receive fifty dollars ($50.00) per day for the time actually and necessarily devoted to the duties of the board. All members and employees of the board shall be reimbursed for their expenses incurred through service on the board at rates applicable to other state employees.

(c) A majority of the members of the board constitutes a quorum for the transaction of its business. The board may adopt and use a common seal and alter it at the board's direction.



9-3-407. Retirement board; control and management of account containing assets of retirement system; payments from account.

9-3-407. Retirement board; control and management of account containing assets of retirement system; payments from account.

(a) The retirement account is established.

(b) The board has the control and management of the retirement account which shall contain all the assets of the retirement system.

(c) From the retirement account shall be paid:

(i) Refunds of member accounts in accordance with this article;

(ii) Benefits for members retired under the terminated systems;

(iii) Repealed by Laws 1994, ch. 67, 3.

(iv) Retirement or disability benefits under this article;

(v) Death and survivor benefits as provided for by this article; and

(vi) Reasonable administrative expenses under this article.



9-3-408. Designated custodian of retirement account; disbursements; investment of account monies.

9-3-408. Designated custodian of retirement account; disbursements; investment of account monies.

(a) The board may designate the state treasurer or a master custodial bank approved by the state treasurer as the custodian of the retirement account. Disbursements from the retirement account for purposes specified in W.S. 9-3-407(c) shall be made only upon warrants drawn by the state auditor upon certification by authorized system employees. All retirement account disbursements shall be accounted for in accordance with the uniform state accounting system or in a manner approved by the state auditor or the state treasurer as provided under W.S. 9-4-214. As used in this subsection, "authorized system employees" means the director and his designees who have authorized signatures on file with the state auditor.

(b) The board, or its designee, which shall be registered under the Investment Advisor's Act of 1940 as amended, or any bank as defined in that act, upon written authority, shall invest monies in the retirement account, which investments shall not be considered disbursements for the purposes of W.S. 9-4-214 and subsection (a) of this section. In investing and managing monies in the retirement account, the board, or its designee, shall exercise the judgment and care that a prudent investor would, in light of the purposes, terms, distribution requirements and all other circumstances surrounding the monies in the retirement account, including risk and return objectives established by the board which are reasonably suitable to the purpose of the Wyoming retirement system.

(i) Repealed By Laws 1997, ch. 148, 2.

(ii) Repealed By Laws 1997, ch. 148, 2.

(iii) Repealed By Laws 1997, ch. 148, 2.

(iv) Repealed By Laws 1997, ch. 148, 2.

(v) Repealed By Laws 1997, ch. 148, 2.

(vi) Repealed By Laws 1997, ch. 148, 2.

(c) Repealed By Laws 1997, ch. 148, 2.

(d) The director of the retirement system, upon approval and authority of the retirement board, may make use of the services of whatever investment board or commission which has been designated by legislative action for the purpose of assisting in the selection of investments for public funds of this state.

(e) The board may for purposes of this section, retain the services of a custodial bank to supervise a program of securities lending in exchange for a fee or other consideration. Supervision of the program shall include:

(i) Procedures to review the creditworthiness of all borrowers;

(ii) Requirements for full collateralization of all loans; and

(iii) Other methods and procedures required by the board for securing the lending program.

(f) Repealed By Laws 2006, Chapter 51, 2.



9-3-409. Retirement board; rules and regulations; powers and privileges required to perform functions; requiring employers to furnish information and keep records.

9-3-409. Retirement board; rules and regulations; powers and privileges required to perform functions; requiring employers to furnish information and keep records.

(a) The retirement board shall adopt rules and regulations for the administration of the retirement system and the control and disbursement of its assets, the administration of the Wyoming deferred compensation program established under W.S. 9-3-501 through 9-3-508 and shall have the powers and privileges required in the performance of its functions under this article and W.S. 9-3-501 through 9-3-508.

(b) The board shall:

(i) Regulate the duties of participating employers imposed by this article;

(ii) Specify the time, place, amount and manner in which contributions shall be withheld and paid;

(iii) Require employers to furnish information in written or electronic format and keep records necessary for the discharge of its duties under this article. The board shall assist employers in complying with any electronic reporting requirements imposed under this paragraph;

(iv) Require any county memorial hospital or special hospital district electing to participate in the Wyoming retirement system to provide written notice to the board of its election pursuant board issued guidelines. The board shall not implement coverage for any county memorial hospital or special hospital district employee until funds payable to the Wyoming retirement system are received for deposit into the retirement account, as necessary for maintaining the actuarial integrity of the account and funding all liability arising under this act, for years of service prior to the date of entry or expansion of coverage.



9-3-410. Retirement board; actuarial investigation and valuation of system; annual valuation of assets and liabilities to be prepared and published; public record of proceedings.

9-3-410. Retirement board; actuarial investigation and valuation of system; annual valuation of assets and liabilities to be prepared and published; public record of proceedings.

(a) The retirement board shall keep in convenient form data necessary for actuarial valuations and investigations of the retirement system. At least once in each six (6) year period, the board shall cause an actuarial valuation to be made of the retirement system. An actuarial investigation of all the experience under the retirement system shall be made at times the board directs but not less often than once in each eight (8) year period.

(b) The board shall cause an annual valuation to be made of the assets and liabilities of the retirement system and shall prepare an annual statement of the accrued liability contribution rate which, after approval by the legislature, shall be payable by the employers. The board shall also publish annually the valuation of the assets and liabilities and a statement of receipts and disbursements of the retirement system.

(c) The board shall keep a record of all of its proceedings which shall be open to public inspection.



9-3-411. Retirement board; right to hearing before board; judicial review.

9-3-411. Retirement board; right to hearing before board; judicial review.

Any person aggrieved by any ruling of the board is entitled to a hearing before the board after giving reasonable notice. The decision of the board upon hearing is a final administrative decision and is subject to judicial review in accordance with the Wyoming Administrative Procedure Act.



9-3-412. Members' contributions; payroll deductions; employer authorized to pay employee's share.

9-3-412. Members' contributions; payroll deductions; employer authorized to pay employee's share.

(a) Except as otherwise provided in this section and W.S. 9-3-431 and 9-3-432, every member covered under this article, shall pay into the account seven and one-half percent (7.5%) of his salary for the period from September 1, 2013 through June 30, 2014, and thereafter eight and one-quarter percent (8.25%) of his salary. Every firefighter member covered under this article shall pay into the account seven percent (7%) of his salary. Payments shall be deducted each pay period from each member's salary by the chief fiscal officer of each participating employer. Employee contributions shall be transferred to the account in accordance with subsection (c) of this section.

(b) Except as provided by W.S. 9-2-1022(a)(xi)(F)(III) or (IV), in order to be treated as employer contributions for the sole purpose of determining tax treatment under the United States Internal Revenue Code, section 414(h) the contributions required by subsection (a) of this section shall be paid by the employer for state employee members and may be paid by the employer for member employees of political subdivisions of this state. Any contract employee authorized to participate in the state retirement system under W.S. 9-2-1022(a)(xi)(F)(III) shall pay the entire member contribution and the entire employer contribution under W.S. 9-3-413. For the contributions as provided by W.S. 9-2-1022(a)(xi)(F)(IV), the contributions required by subsection (a) of this section may be paid by the Wyoming livestock board for state employee members in order to be treated as employer contributions for the sole purpose of determining tax treatment under the United States Internal Revenue Code, section 414(h). The amounts shall be stated in the employment contract.

(c) The contributions under subsection (b) of this section shall be paid from the source of funds which is used in paying salary to the member. The employer may pay these contributions by a reduction in cash salary of the member or by an offset against a future salary increase, or by a combination of a reduction in salary and an offset against a future salary increase, provided:

(i) No salary reduction, offset or combination thereof shall exceed the percentage amount actually deducted from a member's salary for contributions to the Wyoming retirement system;

(ii) Except as provided in paragraphs (iii) and (iv) of this subsection, any employer may pay any amount of a member's share of retirement contributions without a salary reduction, offset or combination thereof;

(iii) For state employee members five and fifty-seven hundredths percent (5.57%), except that for the period from September 1, 2013 through June 30, 2014 five and eighty-two hundredths percent (5.82%), for the period from July 1, 2014 through June 30, 2016 six and one hundred ninety-five thousandths percent (6.195%), and for the period from July 1, 2016 through June 30, 2017 five and nine hundred forty-five thousandths percent (5.945%), of the member's salary shall be paid by the employer without any salary reduction or offset. The remaining portion of the state employee's contribution shall be paid through a reduction in cash salary of the state employee unless specified otherwise by legislative act; and

(iv) For full-time brand inspection contract employees authorized to participate in the state retirement system under W.S. 9-2-1022(a)(xi)(F)(IV), not more than five and fifty-seven hundredths percent (5.57%), except that for the period from September 1, 2013 through June 30, 2014 five and eighty-two hundredths percent (5.82%), for the period from July 1, 2014 through June 30, 2016 six and one hundred ninety-five thousandths percent (6.195%), and for the period from July 1, 2016 through June 30, 2017 five and nine hundred forty-five thousandths percent (5.945%), of the contract employee's salary shall be paid by the livestock board unless specified otherwise by legislative act.

(d) Repealed by Laws 2002, Ch. 82, 3.



9-3-413. Employer's contributions; payable monthly; transfer to account; interest imposed upon delinquent contributions; recovery.

9-3-413. Employer's contributions; payable monthly; transfer to account; interest imposed upon delinquent contributions; recovery.

Except as provided by W.S. 9-2-1022(a)(xi)(F)(III) or (IV), 9-3-431 and 9-3-432, each employer including employers of firefighter members, shall on a monthly basis, pay into the account a contribution equal to seven and twelve hundredths percent (7.12%) until June 30, 2014, of the salary paid to each of its members covered under this article. For the period from July 1, 2014 through June 30, 2015, each employer, excluding employers of firefighter members, shall on a monthly basis, pay into the account a contribution equal to seven and sixty-two hundredths percent (7.62%) of the salary paid and thereafter eight and thirty-seven hundredths percent (8.37%) of the salary paid. After June 30, 2014 employers of firefighter members shall pay into the account a contribution equal to seven and twelve hundredths percent (7.12%) of the salary paid. Employer contributions for any month, together with the members' contributions for that month, if any, shall be transferred to the board not later than the twelfth day of the following month. These contributions shall be credited to the account in a manner as directed by the board. Any employer failing to transfer contributions under this section in sufficient time for the board to receive the contributions by the twenty-fifth day of the month due shall be assessed interest at the rate of eight percent (8%) per annum. Interest imposed under this section shall be payable not later than the twelfth day of the next succeeding month. If the contributions and any interest imposed under this section are not transferred to the board when due, they may be recovered, together with court costs, in an action brought for that purpose in the first judicial district court in Laramie County, Wyoming.



9-3-414. Provision for employers' contributions to be made in budgets; notice to department heads.

9-3-414. Provision for employers' contributions to be made in budgets; notice to department heads.

Provision for the payment by employers of the employers' contributions under this article shall be made in the budgets of the several departments, divisions and subdivisions of the state government and of other employer units. At least thirty (30) days prior to the date for submission of departmental budgets to the state budget officer, the Wyoming retirement board shall notify all department heads that it will be necessary to include funds in the departmental budget for the payment of employers' contributions under this article for the ensuing appropriation period.



9-3-415. When retirement permitted; service credit.

9-3-415. When retirement permitted; service credit.

(a) Except as provided under W.S. 9-3-431 and 9-3-432, normal retirement benefits under the system are payable to a member who:

(i) Has at least four (4) years of service credit and is at least sixty (60) years of age and is not subject to paragraph (ii) of this subsection; or

(ii) If a general member initially employed after August 31, 2012, has at least four (4) years of service credit and is at least sixty-five (65) years of age; or

(iii) Has a combined total of years of service credit and years of age which equals at least eighty-five (85).

(b) Except as provided under W.S. 9-3-432 or subsection (k) of this section, early retirement benefits are payable to a member who has at least four (4) years of service and is at least fifty (50) but not yet sixty (60) years of age or has at least twenty-five (25) years of service and is not yet fifty (50) years of age. The early retirement benefit amount is equal to the normal retirement benefit amount otherwise payable reduced on an actuarial equivalent basis under rules established by the board.

(c) Repealed By Laws 2001, Ch. 38, 2.

(d) Any vested member may elect to make a one-time purchase of up to five (5) years of service credit as authorized and limited by section 415(c) and 415(n) of the Internal Revenue Code and established in rules promulgated by the board. Any member electing to purchase service credit shall pay into the account a single lump-sum amount equal to the actuarial equivalent of the benefits to be derived from the service credit computed on the basis of actuarial assumptions approved by the board and the individual's attained age and the benefit structure of the appropriate plan. A member may purchase service credit with personal funds or, subject to rules and regulations established by the board, through rollover contributions. Unless received by the system in the form of a direct rollover, the rollover contribution shall be paid to the system on or before sixty (60) days after the date it was received by the member. Service credit purchased under this subsection shall qualify as service credit defined in W.S. 9-3-402(a)(xxi), 9-3-602(a)(iii), 9-3-702(a)(iii) and 15-5-402(a)(iv) but shall not be used to determine whether a member is a general member initially employed after August 31, 2012.

(e) Any person who is participating in a lawfully established retirement plan of any Wyoming community college or the University of Wyoming as authorized by W.S. 21-19-102 and elects coverage under this article shall have his Wyoming service under both the community college or University of Wyoming retirement plan and under this article counted to meet the eligibility requirements for retirement as specified in this section.

(f) Repealed By Laws 2002, Ch. 82, 3.

(g) Subject to subsection (h) of this section and in accordance with rule and regulation of the board protecting the actuarial integrity of the system and its status as a federally qualified plan, any retired member rehired after a break in service of not less than thirty (30) days by a participating employer to fill a vacant full-time position of a regular contributing employee in any capacity including, but not limited to, as a contract employee or as an employee of a third party contractor under an agreement with a participating employer, shall notify the board in writing of his election to:

(i) Discontinue retirement benefits and be reinstated as a contributing member; or

(ii) Continue receiving retirement benefits and not be reinstated as a contributing member.

(h) If a retired member is rehired by a participating employer to fill a vacant full-time position of a regular contributing employee in any capacity including, but not limited to, as a contract employee or as an employee of a third party contractor under an agreement with a participating employer, and the retiree is rehired following a break in service of not less than thirty (30) days, the employer shall pay into the account an amount equal to both the members' and employer's contributions required by law under the Wyoming retirement system based upon the retiree's salary. Service by the retiree under this subsection shall not increase retirement benefits under the Wyoming retirement system.

(i) Repealed By Laws 2007, Ch. 78, 2.

(ii) Repealed By Laws 2007, Ch. 78, 2.

(j) If any retired member or employer violates subsection (h) of this section, the board shall immediately cancel the retiree's retirement benefit and shall reinstate that member as a contributing member.

(k) For a general member initially employed after August 31, 2012, early retirement benefits are payable to a general member who has at least four (4) years of service and is at least fifty-five (55) but not yet sixty-five (65) years of age or has at least twenty-five (25) years of service and is not yet fifty-five (55) years of age. The early retirement benefit amount is equal to the normal retirement benefit amount otherwise payable reduced on an actuarial equivalent basis under rules established by the board.



9-3-416. Members leaving service without withdrawing accumulated contributions eligible for retirement.

9-3-416. Members leaving service without withdrawing accumulated contributions eligible for retirement.

Except for law enforcement officers, any member who has left service without withdrawing his accumulated contributions and who has a minimum of four (4) years of service is eligible to receive a retirement benefit computed according to the terms of this article, at the age specified in W.S. 9-3-415(a), (b) or (k). Law enforcement officers leaving service without withdrawing accumulated contributions and who have a minimum of four (4) years of service may receive a retirement benefit amount in accordance with W.S. 9-3-432. Firefighter members leaving service without withdrawing accumulated contributions and who have a minimum of four (4) years of service may receive a retirement benefit amount in accordance with W.S. 9-3-431.



9-3-417. Determination of eligibility for retirement; board to determine equivalent of years of service; credit for military service.

9-3-417. Determination of eligibility for retirement; board to determine equivalent of years of service; credit for military service.

(a) The board shall determine the total years of service creditable to each member for the purpose of determining eligibility for retirement under this article including law enforcement officers for retirement under W.S. 9-3-432. It may require members to file detailed statements of all service as a covered member and to give other necessary information as a condition to the receipt of benefits under this article.

(b) The board shall determine and adopt appropriate rules and regulations defining how much service in any year is the equivalent of one (1) year of service, but in no case shall it allow credit for more than one (1) year of service for all service rendered within one (1) calendar year. In addition, part-time employment shall be credited as follows, with eighty-six (86) or more hours per month considered full-time employment:

(i) Forty (40) or more but less than eighty-six (86) hours per month -- one half (1/2) month credit;

(ii) less than forty (40) hours per month -- one quarter (1/4) month credit.

(c) Credit shall be allowed for any period of time after commencement of participation in the retirement program which a member spends in active military or other emergency service of the United States in accordance with rules adopted by the board pursuant to the Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. 4301 et seq. In accordance with rule and regulation of the board, until June 30, 2018 up to two (2) years of credit allowed under this subsection may be provided at no cost to the member. After June 30, 2010, each state agency, department or institution, including the University of Wyoming and the community colleges shall estimate the amount required for provision of credits under this subsection for the next biennium and shall include the estimate in the agency's biennial budget request. Provision for payment of employer's contributions under this subsection shall be as provided in W.S. 9-3-414.

(d) Repealed by Laws 1994, ch. 67, 3.



9-3-418. Amount of service retirement benefit; firefighter members excluded.

9-3-418. Amount of service retirement benefit; firefighter members excluded.

(a) The normal retirement benefit for a member who first becomes covered under this article after June 30, 1981 and before September 1, 2012 is equal to two and one-eighth percent (2 1/8%) of the highest average salary multiplied by his years of service credit for the first fifteen (15) years of service credit, and two and one-fourth percent (2 1/4%) of the highest average salary multiplied by his years of service credit for any years of service credit exceeding fifteen (15) years.

(b) The retirement benefit for a member with service after March 31, 1953 but prior to July 1, 1981 is equal to the following:

(i) Repealed by Laws 1994, ch. 67, 3.

(ii) A monthly benefit amount based on the actuarial equivalent of double the member's account with any applicable increase under W.S. 9-3-419; or

(iii) Two and one-eighth percent (2 1/8%) of the member's highest average salary multiplied by his years of service credit for the first fifteen (15) years of service credit, and two and one-fourth percent (2 1/4%) of the member's highest average salary multiplied by his years of service credit for any years of service credit exceeding fifteen (15) years.

(c) Repealed by Laws 1994, ch. 67, 3.

(d) Repealed by Laws 1994, ch. 67, 3.

(e) This section does not apply to any firefighter member covered and vested under W.S. 9-3-431 or any law enforcement member covered and vested under W.S. 9-3-432.

(f) Benefits shall not be payable under the system to the extent that they exceed the limitations imposed by section 415(b) of the United States Internal Revenue Code. The board shall provide any benefits in excess of the limitations under special pay plans authorized under W.S. 9-3-405(b) to the extent the benefits can be provided and the system retain qualified plan status under the Internal Revenue Code.

(g) The normal retirement benefit for a member initially employed after August 31, 2012 is equal to two percent (2%) of the highest average salary multiplied by his years of service credit.



9-3-419. Retirement benefit adjustments.

9-3-419. Retirement benefit adjustments.

(a) The retirement benefit specified under W.S. 9-3-418(b)(ii) is subject to the following cumulative increases:

(i) The benefit for covered service prior to July 1, 1975 is increased by twenty-five percent (25%) with a maximum increase of twenty-five dollars ($25.00) per month;

(ii) The benefit of a member, survivor or beneficiary is increased by forty percent (40%);

(iii) The benefit of a member for service prior to July 1, 1975 is increased by twenty percent (20%).

(iv) Repealed by Laws 1994, ch. 67, 3.

(v) Repealed by Laws 1994, ch. 67, 3.

(vi) Repealed by Laws 1994, ch. 67, 3.

(vii) Repealed by Laws 1994, ch. 67, 3.

(b) Repealed By Laws 2012, Ch. 107, 3.



9-3-420. Option as to form of benefit; beneficiary designations.

9-3-420. Option as to form of benefit; beneficiary designations.

(a) Subject to uniform rules and regulations the board prescribes, a member may instead of the service retirement benefits provided in this article, elect one (1) of the following forms of retirement benefits which shall be the actuarial equivalent of the benefit to which he would otherwise be entitled:

(i) A one hundred percent (100%) joint and survivor benefit which provides reduced monthly service retirement benefit payments during the retired member's life and upon his death after retirement continues payments in the same reduced amount to a designated beneficiary during the life of the beneficiary;

(ii) A fifty percent (50%) joint and survivor benefit which provides reduced monthly service retirement benefit payments during the retired member's life and upon his death after retirement continues payments, in the amount of fifty percent (50%) of the reduced amount, to the designated beneficiary during the life of the beneficiary;

(iii) A benefit which provides reduced monthly service retirement payments with provision for the continuance of payments for ten (10) years certain and life thereafter. If the retired member dies within ten (10) years after retirement, the remaining guaranteed payments shall be made to his designated beneficiary. This beneficiary may be changed at any time by written notification to the board as provided in subsection (b) of this section;

(iv) The largest possible benefit for life with no lump sum refund or benefit for anyone else upon the retired member's death;

(v) Any other modified monthly service retirement benefit, including any other modified joint and survivor monthly service retirement benefit, actuarially determined, which the board approves.

(b) An election of an optional benefit shall be in writing and filed with the system prior to the first benefit payment. The election is final and not subject to change unless a designated beneficiary dies prior to the first benefit payment, in which case the election is void, the member may designate a new beneficiary and may select a different option.

(c) The retirement benefits payable under optional forms available under this section shall be the actuarial equivalent amount of the normal benefit form under W.S. 9-3-415 and, if applicable, 9-3-431 and 9-3-432.



9-3-421. Death benefits; monthly benefit option; refund of excess employee contributions plus interest; medical insurance premiums.

9-3-421. Death benefits; monthly benefit option; refund of excess employee contributions plus interest; medical insurance premiums.

(a) If a member dies before retirement under the system, the member's account plus an additional amount equal to the member's account shall be paid to the member's designated beneficiaries, or in the absence of designated beneficiaries to his estate. If the member is vested, instead of a lump sum payment, a beneficiary may elect to receive the actuarial equivalent of the lump sum of any benefit for life which is available to a retired member as provided in this article. A beneficiary, who is the surviving spouse of the deceased member and who elects to receive the actuarial equivalent of the lump sum, as a life benefit may, within eighteen (18) months of the death of the member, elect to receive the lump sum death benefit otherwise provided in this subsection plus interest accumulated on that amount less any payments received by the surviving spouse.

(b) Unless otherwise provided by the benefit option selected by a member pursuant to W.S. 9-3-420, if any member receiving benefits or his beneficiary receiving retirement benefits under this article dies before the total amount of benefits paid to either the member or his beneficiary or both equals the amount of the member's account at retirement, then the excess, if any, shall be paid to any other named beneficiary, if any, or to the member's estate.

(c) A designated beneficiary of a member, by signed affidavit, may request that medical insurance premiums be paid from the member's account balance for a period not to exceed four (4) months after the death of the member or until a benefit option has been elected.



9-3-422. Disability retirement; board determination; reports and examinations; amount; options as to form of benefit.

9-3-422. Disability retirement; board determination; reports and examinations; amount; options as to form of benefit.

(a) Except as specified for law enforcement officers under W.S. 9-3-432, any member in service who has ten (10) or more years of service credit during which contributions have been paid because of illness or injury outside of or in the scope of employment, or any firefighter member in service for whom contributions have been paid because of injury in the scope of employment, may retire on account of a total or partial disability in accordance with rules and regulations adopted by the board. In determining mental or physical incapacitation for disability retirement under this section, the board may require physician reports, medical examinations, functional capacity evaluations, vocational examinations and other necessary reports and examinations for purposes of this section. The costs of any functional capacity evaluation, vocational examination or other specialized test required under this subsection shall be paid from the retirement account.

(b) Upon retirement for a total disability and except as provided under W.S. 9-3-431(f) and 9-3-432(h), a member shall receive a monthly disability retirement benefit for the period of his disability equal to one hundred percent (100%) of his service retirement benefit under this article as if the member was eligible for normal retirement benefits. Upon retirement for a partial disability, a member shall receive a monthly disability retirement benefit for the period of his disability equal to fifty percent (50%) of the normal retirement benefit payable to the member as if the member were eligible for normal retirement benefits. Disability benefits are payable for the life of the member or until the member is no longer disabled.

(c) Any employee granted disability retirement under this section shall at the time retirement is granted, elect to receive either the benefit authorized by this section or one (1) of the joint and survivor benefit options specified in W.S. 9-3-420.



9-3-423. Disability; medical and other examinations, tests and evaluations subsequent to retirement; failure to submit to examinations, tests and evaluations; restoration to service; deduction from benefit for excess earnings.

9-3-423. Disability; medical and other examinations, tests and evaluations subsequent to retirement; failure to submit to examinations, tests and evaluations; restoration to service; deduction from benefit for excess earnings.

(a) Once each year during the first five (5) years following retirement of a member for disability under the system, and once in every three (3) year period thereafter, the board may require a member who is not eligible for normal retirement benefits pursuant to W.S. 9-3-415(a) or 9-3-431 to undergo a medical examination by a physician designated by the board or any other examination, test or evaluation determined necessary by the board. If the member refuses to submit to a medical or other examination, test or evaluation, his benefit payments shall be discontinued.

(b) If any member receiving a disability benefit under this article is restored to service, the payment of the benefit shall be discontinued, that member shall become a contributing member of the system and all previous years of service credit including the period of the disability retirement, shall be credited to his service for the purpose of determining eligibility under W.S. 9-3-415 or 9-3-431.

(c) If a member is restored to service from disability retirement and subsequently discontinues his employment for any reason other than a recurrence of the original disability, or another disability, he is not entitled to any disability benefit.

(d) Any member receiving a nonduty-connected total or partial disability benefit who has not reached age sixty (60) shall annually report to the board in a form prescribed by the board, his total earnings for the preceding calendar year from any gainful employment for wages and any worker's compensation benefits. Fifty percent (50%) of the excess of any earnings or benefits over the base pay for the position held at the time of disability shall be deducted, in a manner the board determines, from his disability benefit beginning ninety (90) days following the day the report is due. If any member received a disability benefit for less than twelve (12) months in a calendar year for which earnings were reported, the deduction, if any, shall be determined on a pro rata basis.



9-3-424. Refund of contributions upon termination of employment; procedure; redeposit; limitation on refund.

9-3-424. Refund of contributions upon termination of employment; procedure; redeposit; limitation on refund.

(a) Except as provided in subsection (b) of this section, any member covered by this article, including an at-will contract employee under W.S. 9-2-1022(a)(xi)(F)(III) or (IV), who terminates his employment or any employee of the agricultural extension service of the University of Wyoming who has not elected to continue to be covered by this article is entitled to a refund of his account. In addition, any member who is entitled to a refund who is an at-will contract employee under W.S. 9-2-1022(a)(xi)(F)(III), shall be entitled to a refund of all contributions made to his account plus any employer matching contributions made by that member. In addition, any member who is entitled to a refund who is an at-will contract employee under W.S. 9-2-1022(a)(xi)(F)(IV), shall be entitled to a refund of all contributions made to his account including any employer matching contributions made by that member. The refunds shall be made only upon written request to the board. A member may elect, at the time and in the manner prescribed by the system, to have the refund of his account paid directly to an eligible retirement plan as specified by the member. Any member who withdraws from the system under this section shall forfeit all rights to further benefits, employer matching contributions and service credit under the system. Any person who later returns to service covered by this article may redeposit the amount of the contributions withdrawn, in lump sum, together with regular interest, and upon earning not less than two (2) years service credit, may reestablish his service credits as of the time of withdrawal of his contributions. For service prior to July 1, 2002, any law enforcement member covered under W.S. 9-3-432 may redeposit the amount of contributions withdrawn for service covered under W.S. 9-3-432, in a lump sum, together with regular interest and the actuarial equivalent of the difference between the benefit provided under W.S. 9-3-415 through 9-3-419 and the benefit provided under W.S. 9-3-432, and upon earning not less than two (2) years service credit, may reestablish his service credit as of the time of withdrawal of his contributions. Any redeposit payment pursuant to this subsection shall be made not later than seven (7) years following the date of reemployment or prior to retirement, whichever first occurs. A member may make a redeposit under this subsection with personal funds or, subject to rules and regulations established by the board, through rollover contributions. Unless received by the system in the form of a direct rollover, the rollover contribution shall be paid to the system on or before sixty (60) days after the date it was received by the member. Unless otherwise permitted by section 401(a)(8) of the Internal Revenue Code, forfeitures shall not be applied to increase the benefits that any employee would otherwise receive under the system.

(b) No member is entitled to a refund of any contributions if he is employed for a salary by an employer.



9-3-425. Right of members retired under terminated systems to retirement benefits from account; no prohibition to increase provided in W.S. 9-3-419.

9-3-425. Right of members retired under terminated systems to retirement benefits from account; no prohibition to increase provided in W.S. 9-3-419.

Any member retired under one (1) of the terminated systems or continued in retirement under the system is entitled to receive service or disability retirement benefits from the retirement account in accordance with the terminated systems. This section does not prohibit an increase in benefits as provided for in W.S. 9-3-419(a).



9-3-426. Benefits, allowances and contents of account exempt from taxation and not subject to execution or attachment; assignment limited; qualified domestic relations order; system assets.

9-3-426. Benefits, allowances and contents of account exempt from taxation and not subject to execution or attachment; assignment limited; qualified domestic relations order; system assets.

(a) The benefits and allowances and the cash and securities in the account created by this article:

(i) Are exempt from any state, county or municipal tax of this state;

(ii) Are not subject to execution or attachment by trustee process or otherwise, in law or equity, or under any other process whatsoever;

(iii) Shall not be used for any purpose other than a purpose specified in W.S. 9-3-407(c); and

(iv) Are not assignable except as specifically provided in this article.

(b) Repealed by Laws 1993, ch. 149, 2.

(c) The retirement system including the Wyoming state highway patrol, game and fish warden and criminal investigator retirement program, any paid firemen's pension plan established under the firemen's pension account created by W.S. 15-5-202 and any plan through the volunteer firemen's pension fund account established under W.S. 35-9-602, shall pay retirement benefits in accordance with any qualified domestic relations order for the payment of a specified percentage of a member's benefits or account to an alternate payee, for a specified number of payments or period of time and from a specified retirement plan. Upon request of the alternate payee, a lump sum refund of the alternate payee's percentage of the member's account shall be paid pursuant to the qualified domestic relations order. Acceptance by the alternate payee of the lump sum refund terminates his right to any further payment or benefit provided by the retirement system. Notwithstanding any other provision of law, the retirement system is exempt from the qualified order unless:

(i) Benefits are paid pursuant to the amount, type, form and options otherwise available under the retirement system and except as otherwise provided under this subsection, are paid upon or after the member's retirement or separation from service; and

(ii) Joint survivor benefit options are not available to alternate payees.

(iii) Repealed by Laws 1995, ch. 89, 2.

(d) The board shall review submitted domestic relations orders and shall promulgate rules and regulations for the determination of the qualified status of a submitted order and for the administration of distributions under the qualified order. Upon a determination that an order is qualified, the board shall notify the participating member and the named alternate payee of the qualified order.

(e) For purposes of this section, "qualified domestic relations order" means any judgment, decree or order including approval of a property settlement agreement, which:

(i) Relates to the provision of child or spousal support or to marital property rights of a spouse, former spouse, child or other dependent of a member;

(ii) Is made pursuant to the domestic relations law of any state; and

(iii) Creates or recognizes the existence of an alternate payee's right to, or assigns to an alternate payee the right to, receive all or a part of the member's account or of the benefits payable to the member.



9-3-427. Other retirement plans prohibited.

9-3-427. Other retirement plans prohibited.

The establishment of any annuity plan, limited service plan, pension or retirement system other than that provided by this article by any department, board, bureau or agency of the state or by any political subdivision of the state is prohibited, except this prohibition does not apply to the Wyoming state highway patrol, game and fish warden and criminal investigator retirement program. Any county memorial hospital or special hospital district that elects to participate in the state retirement system shall not otherwise participate in any other retirement system.



9-3-428. Construction of article; limitation of liability of state; termination of system.

9-3-428. Construction of article; limitation of liability of state; termination of system.

(a) Nothing in this article shall be construed to:

(i) Acknowledge any past, present or future liability of or obligate the state of Wyoming for contribution except the employer's contributions provided for in this article, to either the Wyoming retirement system provided by this article or any other retirement system previously existing in the state of Wyoming; or

(ii) Constitute a contract or binding obligation of any kind whatsoever or, except as provided in subsection (b) of this section to create or grant any vested right or interest in any individual, corporation or body politic.

(b) If the system is terminated, all affected members have a nonforfeitable interest in their benefits that were accrued and funded to date. The value of the accrued benefits to be credited to the account of each affected member shall be calculated as of the date of termination.

(c) Subject to subsection (a) of this section and W.S. 9-3-429(b), the legislature declares its intent that the system is intended to be a permanent system and has not been created for the purpose of income tax benefits.



9-3-429. False statements and records prohibited; right to modify article.

9-3-429. False statements and records prohibited; right to modify article.

(a) Any person who knowingly makes a false statement or falsifies or permits to be falsified any record used in the administration of this article, in an attempt to defraud the board, is guilty of a misdemeanor.

(b) The right to alter, amend or repeal this article or any provision thereof is reserved to the legislature.



9-3-430. Application for benefits; benefit payment effective dates; minimum distribution rules.

9-3-430. Application for benefits; benefit payment effective dates; minimum distribution rules.

(a) A member shall submit a written application for benefits to the system before benefits shall begin. The written application for benefits shall be on forms adopted by the board.

(b) Benefits are payable the last day of the month following the month in which the member's final contributions and employer contributions are remitted to the system and the member has submitted a complete and accurate application under subsection (a) of this section. Retirement is effective the day following the member's last working day in the system or anytime after that time when the member qualifies under W.S. 9-3-415, 9-3-416 or 9-3-431.

(c) Benefit payments under the system shall begin by the later of April 1 of the calendar year following the year in which the member reaches age seventy and one-half (70 1/2) years or retires. The member's entire interest in the system shall be distributed over the life of the member or the lives of the member and a designated beneficiary, over a period not extending beyond the life expectancy of the member or the life expectancy of the member and designated beneficiary. If a member dies after distribution of benefits has begun, the remaining portion of the member's interest shall be distributed at least as rapidly as under the method of distribution prior to the member's death. If a member dies before distribution of benefits has begun, the entire interest of the member shall be distributed within five (5) years of the member's death. The five (5) year payment rule shall not apply to any portion of the member's interest which is payable to a designated beneficiary over the life or life expectancy of the beneficiary and which begins within one (1) year after the date of the member's death. The five (5) year payment rule shall not apply to any portion of the member's interest which is payable to a surviving spouse payable over the life or life expectancy of the spouse which begins not later than the date the member would have reached age seventy and one-half (70 1/2) years. The board may by rule and regulation modify distributions under this section in order to provide minimum distributions required by section 401(a)(9) of the Internal Revenue Code or as otherwise necessary to retain qualified plan status under the Internal Revenue Code.

(d) This section applies to benefits payable under W.S. 9-3-432.



9-3-431. Firefighter members; contributions; benefit eligibility; service and disability retirement benefits; termination of benefits upon failure to make timely contribution payments.

9-3-431. Firefighter members; contributions; benefit eligibility; service and disability retirement benefits; termination of benefits upon failure to make timely contribution payments.

(a) In addition to contributions paid under W.S. 9-3-412 and 9-3-413, each firefighter member shall pay into the account nine and sixty-five hundredths percent (9.65%) of his salary to qualify for benefits under this section. The employer of the firefighter member may pay any or all of the employee contributions imposed under this subsection. The board may increase the contribution percentage required under this subsection by not more than one percent (1%), as necessary to maintain the actuarial integrity of the account as affected by benefits payable under this section. Payments under this subsection shall be made monthly to the account in accordance with W.S. 9-3-412 and 9-3-413.

(b) Normal retirement benefits are payable under this section to any firefighter member who:

(i) Has at least four (4) years of service credit as a firefighter member and is at least sixty (60) years of age;

(ii) Has at least twenty-five (25) years of service credit as a firefighter member and is at least fifty (50) years of age; or

(iii) Is at least fifty-five (55) years of age and has a combined total years of age and years of service credit as a firefighter member which equals not less than seventy-five (75).

(c) Early retirement benefits are payable under this section to any firefighter member who:

(i) Has at least four (4) but less than twenty-five (25) years of service credit as a firefighter member and is at least fifty (50) but less than sixty (60) years of age; or

(ii) Is less than fifty (50) years of age and has at least twenty-five (25) years of service credit as a firefighter member.

(d) The early retirement benefit amount payable under subsection (c) of this section is equal to the normal retirement benefit amount payable under subsection (b) of this section reduced to an actuarial equivalent amount as prescribed by rule and regulation of the board.

(e) The normal benefit for a firefighter member under this section is equal to two and one-half percent (2 %) of the highest average salary, as defined by W.S. 9-3-402(a)(xix)(A), multiplied by the member's years of service credit as a firefighter member.

(f) Upon retirement for a partial or total disability as determined and for which the member otherwise qualifies under W.S. 9-3-422, a firefighter member shall receive a monthly disability retirement benefit for the period of qualified disability equal to sixty-five percent (65%) of his salary at the time the disability was incurred. Disability benefits are payable under this subsection for the life of the firefighter member or until the firefighter member is no longer disabled. The firefighter member is subject to reporting, evaluation and excess earnings deduction requirements imposed under W.S. 9-3-423.

(g) The firefighter member retirement benefit program established under this section shall be discontinued by the board, and retirement benefits prescribed under this section shall be discontinued, if at any time contributions for all firefighter members required under subsection (a) of this section are not paid monthly to the retirement system when due as required by subsection (a) of this section. Upon termination of benefits under this subsection, the retirement benefits for firefighter members shall revert to and be paid under W.S. 9-3-415 and as otherwise prescribed for general members under this article. The firefighter member retirement program may be reactivated following application to and approval by the board and payment of the required contributions to cover both normal costs and any additional liability accruing during the period of program termination as determined by the system actuary. If benefits are terminated and not reactivated under this subsection, a firefighter member may receive additional benefits in proportion to the additional contributions paid on his behalf under this section, as determined by the system's actuary.

(h) Benefits shall not be payable under the system to the extent that they exceed the limitations imposed by section 415(b) of the Internal Revenue Code. The board shall provide any benefits in excess of the limitations under special pay plans authorized under W.S. 9-3-405(b) to the extent the benefits can be provided and the system retain qualified plan status under the Internal Revenue Code.



9-3-432. Law enforcement officers; contributions; benefit eligibility; service and disability benefits; death benefits; benefit options.

9-3-432. Law enforcement officers; contributions; benefit eligibility; service and disability benefits; death benefits; benefit options.

(a) Each law enforcement officer shall pay into the account eight and six-tenths percent (8.6%) of his salary to fund benefits provided to law enforcement officers. Any contribution required under this subsection or subsection (b) of this section shall be paid by the employer from the source of funds used to pay officer salaries in order to be treated as employer contributions for the sole purpose of determining tax treatment under the United States Internal Revenue Code, 414(h). These payments by the employer are subject to W.S. 9-3-412(c).

(b) Each employer of a law enforcement officer covered under this article shall pay into the account a contribution equal to eight and six-tenths percent (8.6%) of the salary paid to each of its law enforcement officers covered under this article and may pay into the account any amount of the officer's share of contributions under subsection (a) of this section. Payments under this subsection shall be made monthly to the account in accordance with W.S. 9-3-413 and are subject to the penalties imposed under W.S. 9-3-413 for delinquent contributions. No additional contribution shall be imposed upon the state, any city, town or county for benefits provided law enforcement officers under this article.

(c) Normal retirement benefits are payable under this section to any law enforcement officer who:

(i) Has at least four (4) years of service credit as a law enforcement officer and is at least sixty (60) years of age; or

(ii) Has at least twenty (20) years of service credit as a law enforcement officer regardless of age.

(d) Early retirement benefits are payable to any law enforcement officer who has at least four (4) years but less than twenty (20) years of service credit and is at least fifty (50) years of age.

(e) The normal retirement benefit for a law enforcement officer under this section is equal to two and one-half percent (2.5%) of the highest average salary multiplied by the years of the officer's service credit, as determined under W.S. 9-3-417. The benefit under this subsection shall not exceed seventy-five percent (75%) of the officer's highest average salary. Notwithstanding W.S. 9-3-402(a)(xix), "highest average salary" as used in this section means the average annual salary of a law enforcement officer for the highest paid five (5) continuous years of service.

(f) The early retirement benefit payable under subsection (d) of this section is equal to the normal retirement benefit payable under subsection (e) of this section reduced to an actuarial equivalent amount as prescribed by rule and regulation of the board.

(g) Repealed By Laws 2012, Ch. 107, 3.

(h) Notwithstanding W.S. 9-3-422, any law enforcement officer in service for which contributions have been paid because of a duty connected illness or injury, or except as otherwise provided under this subsection, any law enforcement officer with ten (10) years of service credit under this article because of a nonduty connected illness or injury, may retire on account of a total or partial disability in accordance with rules and regulations adopted by the board. Any law enforcement officer previously covered under W.S. 15-5-301 through 15-5-314 and transferred under this article may because of a nonduty connected illness or injury and regardless of the number of years of service credit under this article, retire on account of total or partial disability. The board shall determine mental or physical incapacitation for disability retirement under this section in accordance with W.S. 9-3-422(a) and rules and regulation of the board, and the cost of any required examination or test shall be paid as provided by W.S. 9-3-422 and rule and regulation of the board. Any law enforcement officer receiving a nonduty-connected disability benefit under this section is subject to reporting, evaluation and excess earnings deduction requirements imposed under W.S. 9-3-423 and rule and regulation of the board. Upon retirement for a disability as determined and for which a member qualifies under this section, a law enforcement officer shall for the life of the officer or until the officer is no longer disabled, receive:

(i) For a partial or total duty connected disability incurred, a monthly retirement benefit for the period of qualified disability equal to sixty-two and one-half percent (62.5%) of his salary at the time the disability was incurred;

(ii) For a partial or total nonduty connected disability incurred, a monthly retirement benefit for the period of qualified disability equal to fifty percent (50%) of his salary at the time the disability was incurred.

(j) Notwithstanding W.S. 9-3-421, any surviving spouse of an officer who dies in the scope of employment shall receive a monthly payment equal to sixty-two and one-half percent (62.5%) of the officer's salary at the time of death, plus six percent (6%) of that salary for each child under age eighteen (18), not to exceed one hundred percent (100%) of the officer's salary. Any surviving spouse of an officer who dies outside of the scope of employment shall receive a monthly payment equal to fifty percent (50%) of the officer's salary at the time of death, plus six percent (6%) of that salary for each child under age eighteen (18), not to exceed one hundred percent (100%) of the officer's salary. Notwithstanding any other provision in this subsection, any surviving spouse of any officer who retired under W.S. 15-5-301 through 15-5-314 shall receive a monthly pension equal to two-thirds (2/3) of the pension the retired law enforcement officer was receiving at the time of his death, plus sixty dollars ($60.00) for each child under age eighteen (18), not to exceed one hundred percent (100%) of the officer's salary.

(k) Except as provided by subsection (j) of this section, benefits specified under W.S. 9-3-421 apply to beneficiaries of a deceased officer covered under this article.

(m) Instead of the service retirement benefits provided under this section, any officer may elect one (1) of the forms of retirement benefits specified under W.S. 9-3-420. Unless otherwise provided by a benefit option selected by the officer under W.S. 9-3-420, if an officer receiving benefits or his beneficiary receiving benefits under this section dies before the total amount of benefits paid to either the member or his beneficiary or both equals the amount of the officer's account at retirement, then the excess, if any, shall be paid to any other named beneficiary, if any, or to the officer's estate.

(n) Benefits shall not be payable under the system to the extent that they exceed the limitations imposed by section 415(b) of the Internal Revenue Code. The board shall provide any benefits in excess of the limitations under special pay plans authorized under W.S. 9-3-405(b) to the extent the benefits can be provided and the system retain qualified plan status under the Internal Revenue Code.



9-3-433. Short title.

9-3-433. Short title.

This act may be cited as the Uniform Management of Public Employee Retirement Systems (MPERS) Act.



9-3-434. Definitions.

9-3-434. Definitions.

(a) As used in this act:

(i) "Administrator" means the director of the Wyoming retirement system;

(ii) "Agent group of programs" means a group of retirement programs which shares administrative and investment functions but maintains a separate account for each retirement program so that assets accumulated for a particular program may be used to pay benefits only for that program's participants and beneficiaries;

(iii) "Appropriate grouping of programs" means:

(A) For defined benefit plans, a cost-sharing program or an agent group of programs; and

(B) For defined contribution plans, a group of retirement programs which shares administrative and investment functions.

(iv) "Beneficiary" means a person, other than the participant, who is designated by a participant or by a retirement program to receive a benefit under the program;

(v) "Code" means the federal Internal Revenue Code of 1986, as amended;

(vi) "Cost-sharing program" means a retirement program for the employees of more than one (1) public employer in which all assets accumulated for the payment of benefits may be used to pay benefits to any participants or beneficiaries of the program;

(vii) "Defined benefit plan" means a retirement program other than a defined contribution plan;

(viii) "Defined contribution plan" means a retirement program that provides for an individual account for each participant and for benefits based solely upon the amount contributed to the participant's account, and any income, expenses, gains and losses credited or charged to the account and any forfeitures of accounts of other participants that may be allocated to the participant's account;

(ix) "Employee" includes an officer of a public employer;

(x) "Fair value" means the amount that a willing buyer would pay a willing seller for an asset in a current sale, as determined in good faith by a fiduciary;

(xi) "Fiduciary" means a person who:

(A) Exercises any discretionary authority to manage a retirement system;

(B) Exercises any authority to invest or manage assets of a system;

(C) Provides investment advice for a fee or other direct or indirect compensation with respect to assets of a system or has any authority or responsibility to do so; or

(D) Is a trustee or a member of a trustee board.

(xii) "Furnish" means:

(A) To deliver personally, to mail to the last known place of employment or home address of the intended recipient, or, if reasonable grounds exist to believe that the intended recipient would receive it in ordinary course, to transmit by any other usual means of communication;

(B) To provide to the intended recipient's public employer if reasonable grounds exist to believe that the employer will make a good faith effort to deliver personally, by mail, or by other usual means of communication; or

(C) To make available in an electronic format to be sent electronically to the intended recipient or to make available in an electronic format at a designated website.

(xiii) "Governing law" means state and local laws establishing or authorizing the creation of a retirement program or system and the principal state and local laws and regulations governing the management of a retirement program or system or assets of either;

(xiv) "Guaranteed benefit policy" means an insurance policy or contract to the extent the policy or contract provides for benefits in a guaranteed amount. The term includes any surplus in a separate account, but excludes any other portion of a separate account;

(xv) "Insurer" means a company, service, or organization qualified to engage in the business of insurance in this state;

(xvi) "Nonforfeitable benefit" means an immediate or deferred benefit that arises from a participant's service, is unconditional, and is enforceable against the retirement system;

(xvii) "Participant" means an individual who is or has been an employee enrolled in a retirement program and who is or may become eligible to receive or is currently receiving a benefit under the program, or whose beneficiaries are or may become eligible to receive a benefit. The term does not include an individual who is no longer an employee of a public employer and has not accrued any nonforfeitable benefits under that employer's retirement program;

(xviii) "Public employer" means this state or any political subdivision, or any agency or instrumentality of this state or any political subdivision, whose employees are participants in a retirement program;

(xix) "Qualified public accountant" means:

(A) An auditing agency of this state or a political subdivision of this state which has no direct relationship with the functions or activities of a retirement system or its fiduciaries other than:

(I) Functions relating to this act; or

(II) A relationship between the system and the agency's employees as participants or beneficiaries on the same basis as other participants and beneficiaries; or

(B) A person who is an independent certified public accountant, certified or licensed by a regulatory authority of a state.

(xx) "Related person" of an individual means:

(A) The individual's spouse or a parent or sibling of the spouse;

(B) The individual's descendant, sibling or parent, or the spouse of the individual's descendant, sibling or parent;

(C) Another individual residing in the same household as the individual;

(D) A trust or estate in which an individual described in subparagraph (A), (B) or (C) has a substantial interest;

(E) A trust or estate for which the individual has fiduciary responsibilities; or

(F) An incompetent, ward or minor for whom the individual has fiduciary responsibilities.

(xxi) "Retirement program" means a program of rights and obligations which a public employer establishes or maintains and which, by its express terms or as a result of surrounding circumstances:

(A) Provides retirement income to employees; or

(B) Results in a deferral of income by employees for periods extending to the termination of covered employment or beyond.

(xxii) "Retirement system" means an entity established or maintained by a public employer to manage one (1) or more retirement programs, or to invest or manage the assets of one (1) or more retirement programs;

(xxiii) "Trustee" means a person who has ultimate authority to manage a retirement system or to invest or manage its assets;

(xxiv) "This act" means W.S. 9-3-433 through 9-3-452.



9-3-435. Scope.

9-3-435. Scope.

(a) This act applies to all retirement programs and retirement systems, except:

(i) A retirement program that is unfunded and is maintained by a public employer solely for the purpose of providing deferred compensation for a select group of management employees or employees who rank in the top five percent (5%) of employees of that employer based on compensation;

(ii) A severance-pay arrangement under which:

(A) Payments are made solely on account of the termination of an employee's service and are not contingent upon the employee's retiring;

(B) The total amount of the payments does not exceed the equivalent of twice the employee's total earnings from the public employer during the year immediately preceding the termination of service; and

(C) All payments are completed within twenty-four (24) months after the termination of service.

(iii) An arrangement or payment made on behalf of an employee because the employee is covered by Title II of the Social Security Act, as amended (42 U.S.C. Section 401 et seq.);

(iv) A qualified governmental excess benefit arrangement within the meaning of section 415(m) of the code;

(v) An individual retirement account or individual retirement annuity within the meaning of section 408 of the code;

(vi) A retirement program consisting solely of annuity contracts or custodial accounts satisfying the requirements of section 403(b) of the code; or

(vii) A program maintained solely for the purpose of complying with workers' compensation laws or disability insurance laws.



9-3-436. Establishment of trust.

9-3-436. Establishment of trust.

(a) Except as otherwise provided in subsection (b) of this section, all assets of a retirement system are held in trust for the exclusive benefit of the members, retirees and beneficiaries of the system, including reasonable administrative expenses. The trustee has the exclusive authority, subject to this act, to invest and manage those assets.

(b) Assets of a retirement system which consist of insurance contracts or policies issued by an insurer, assets of an insurer, and assets of the system held by an insurer need not be held in trust.

(c) If an insurer issues a guaranteed benefit policy to a retirement system, assets of the system include the policy but not assets of the insurer.

(d) If a retirement system invests in a security issued by an investment company registered under the Investment Company Act of 1940 (15 U.S.C. Section 80a-1 et seq.), the assets of the system include the security, but not assets of the investment company.



9-3-437. Powers of trustee.

9-3-437. Powers of trustee.

(a) In addition to other powers conferred by the governing law, a trustee has exclusive authority, consistent with the trustee's duties under this act, to:

(i) Establish an administrative budget sufficient, subject to legislative approval, to perform the trustee's duties and, as appropriate and reasonable, draw upon assets of the retirement system to fund the budget;

(ii) Obtain by employment or contract the services necessary to exercise the trustee's powers and perform the trustee's duties, including actuarial, auditing, custodial, investment and legal services; and

(iii) Procure and dispose of the goods and property necessary to exercise the trustee's powers and perform the trustee's duties.



9-3-438. Delegation of functions.

9-3-438. Delegation of functions.

(a) A trustee or administrator may delegate functions that a prudent trustee or administrator acting in a like capacity and familiar with those matters could properly delegate under the circumstances.

(b) The trustee or administrator shall exercise reasonable care, skill and caution in:

(i) Selecting an agent;

(ii) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the retirement program; and

(iii) Periodically reviewing the agent's performance and compliance with the terms of the delegation.

(c) In performing a delegated function, an agent owes a duty to the retirement system and to its participants and beneficiaries to comply with the terms of the delegation and, if a fiduciary, to comply with the duties imposed by W.S. 9-3-439.

(d) A trustee or administrator who complies with subsections (a) and (b) of this section is not liable to the retirement system or to its participants or beneficiaries for the decisions or actions of the agent to whom the function was delegated.

(e) By accepting the delegation of a function from the trustee or administrator, an agent submits to the jurisdiction of the courts of this state.

(f) A trustee may limit the authority of an administrator to delegate functions under this section.



9-3-439. General duties of trustee and fiduciary.

9-3-439. General duties of trustee and fiduciary.

(a) A trustee or other fiduciary shall discharge duties with respect to a retirement system:

(i) Solely in the interest of the participants and beneficiaries;

(ii) For the exclusive purpose of providing benefits to participants and beneficiaries and paying reasonable expenses of administering the system;

(iii) With the care, skill and caution under the circumstances then prevailing which a prudent person acting in a like capacity and familiar with those matters would use in the conduct of an activity of like character and purpose;

(iv) Impartially, taking into account any differing interests of participants and beneficiaries;

(v) Incurring only costs that are appropriate and reasonable; and

(vi) In accordance with a good-faith interpretation of the law governing the retirement program and system.



9-3-440. Duties of trustee in investing and managing assets of retirement system.

9-3-440. Duties of trustee in investing and managing assets of retirement system.

(a) In investing and managing assets of a retirement system pursuant to W.S. 9-3-439, a trustee with authority to invest and manage assets:

(i) Shall consider among other circumstances:

(A) General economic conditions;

(B) The possible effect of inflation or deflation;

(C) The role that each investment or course of action plays within the overall portfolio of the retirement program or appropriate grouping of programs;

(D) The expected total return from income and the appreciation of capital;

(E) Needs for liquidity, regularity of income and preservation or appreciation of capital; and

(F) For defined benefit plans, the adequacy of funding for the plan based on reasonable actuarial factors.

(ii) Shall diversify the investments of each retirement program or appropriate grouping of programs unless the trustee reasonably determines that, because of special circumstances, it is clearly prudent not to do so;

(iii) Shall make a reasonable effort to verify facts relevant to the investment and management of assets of a retirement system;

(iv) May invest in any kind of property or type of investment consistent with this act; and

(v) May consider benefits created by an investment in addition to investment return only if the trustee determines that the investment providing these collateral benefits would be prudent even without the collateral benefits.

(b) A trustee with authority to invest and manage assets of a retirement system shall adopt a statement of investment objectives and policies for each retirement program or appropriate grouping of programs. The statement shall include the desired rate of return on assets overall, the desired rates of return and acceptable levels of risk for each asset class, asset-allocation goals, guidelines for the delegation of authority and information on the types of reports to be used to evaluate investment performance. At least annually, the trustee shall review the statement and change or reaffirm it.



9-3-441. Special application of duties.

9-3-441. Special application of duties.

(a) A trustee may return a contribution to a public employer or employee, or make alternative arrangements for reimbursement, if the trustee determines the contribution was made because of a mistake of fact or law.

(b) Upon termination of a retirement program, a trustee may return to a public employer any assets of the program remaining after all liabilities of the program to participants and beneficiaries have been satisfied.

(c) If a retirement program provides for individual accounts and permits a participant or beneficiary to exercise control over the assets in such an account and a participant or beneficiary exercises control over those assets:

(i) The participant or beneficiary is not a fiduciary by reason of the exercise of control; and

(ii) A person who is otherwise a fiduciary is not liable for any loss, or by reason of any breach of fiduciary duty, resulting from the participant's or beneficiary's exercise of control.

(d) If an insurer issues to a retirement system a contract or policy that is supported by the insurer's general account, but is not a guaranteed benefit policy, the insurer complies with W.S. 9-3-439 if it manages the assets of the general account with the care, skill and caution under the circumstances then prevailing which a prudent person acting in a like capacity and familiar with those matters would use in the conduct of an activity of like character and purpose, taking into account all obligations supported by the general account.



9-3-442. Reviewing compliance.

9-3-442. Reviewing compliance.

(a) Compliance by a trustee or other fiduciary with W.S. 9-3-438 through 9-3-440 shall be determined in light of the facts and circumstances existing at the time of the trustee or fiduciary's decision or action and not by hindsight.

(b) A trustee's investment and management decisions shall be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the program or appropriate grouping of programs.



9-3-443. Liability of trustee or other fiduciary.

9-3-443. Liability of trustee or other fiduciary.

(a) Except as provided in subsection (e) of this section, a trustee or other fiduciary who breaches a duty imposed by this act is personally liable to a retirement system for any losses resulting from the breach and any profits made by the trustee or other fiduciary through use of assets of the system by the trustee or other fiduciary. The trustee or other fiduciary is subject to other equitable remedies as the court considers appropriate, including removal.

(b) An agreement that purports to limit the liability of a trustee or other fiduciary for a breach of duty under this act is void.

(c) A retirement system may insure itself against liability or losses occurring because of a breach of duty under this act by a trustee or other fiduciary.

(d) A trustee or other fiduciary may insure against liability or losses occurring because of a breach of duty under this act if the insurance is purchased or provided either by the trustee or fiduciary personally or, on the trustee or fiduciary's behalf, by this state, the retirement system, a public employer whose employees participate in a retirement program served by the trustee or fiduciary, an employee representative whose members participate in a retirement program served by the trustee or fiduciary or the trustee or fiduciary's employer.

(e) Notwithstanding subsection (a) of this section and as provided in the Wyoming Governmental Claims Act, individual board members of a retirement system are immune from liability while acting within the scope of administering and operating a retirement system and are not personally liable for breaches of fiduciary duties in carrying out system administration and operation except in cases of willful misconduct, intentional torts or illegal acts.



9-3-444. Open meetings and records.

9-3-444. Open meetings and records.

(a) A multimember body having authority to invest or manage assets of a retirement system may deliberate about, or make tentative or final decisions on, investments or other financial matters in executive session if disclosure of the deliberations or decisions would jeopardize the ability to implement a decision or to achieve investment objectives.

(b) A record of a retirement system that discloses deliberations about, or a tentative or final decision on, investments or other financial matters is not a public record under the Wyoming Public Records Act, W.S. 16-4-201 through 16-4-205 to the extent and so long as its disclosure would jeopardize the ability to implement an investment decision or program or to achieve investment objectives.



9-3-445. Disclosure to public.

9-3-445. Disclosure to public.

(a) An administrator of a retirement system shall prepare and disseminate:

(i) A summary plan description of each retirement program;

(ii) A summary description of any material modification in the terms of the program and any material change in the information required to be contained in the summary plan description, to the extent the modification or change has not been integrated into an updated summary plan description;

(iii) An annual disclosure of financial and actuarial status; and

(iv) An annual report.

(b) An administrator shall make available for public examination in the principal office of the administrator and in other places if necessary to make the information reasonably available to participants:

(i) The governing law of the retirement program and system;

(ii) The most recent summary plan description;

(iii) Summary descriptions of modifications or changes described in paragraph (a)(ii) of this section that have been provided to participants and beneficiaries but not yet integrated into the summary plan description;

(iv) The most recent annual disclosure of financial and actuarial status; and

(v) the most recent annual report.

(c) Upon written request by a participant, beneficiary or member of the public, the administrator shall provide a copy of any publication described in subsection (b) of this section. Except as otherwise provided in W.S. 9-3-446(a), the administrator may charge a reasonable fee to cover the cost of providing copies and shall provide the copies within thirty (30) days after receiving payment.



9-3-446. Disclosure to participants and beneficiaries.

9-3-446. Disclosure to participants and beneficiaries.

(a) An administrator shall furnish to each participant and to each beneficiary who is receiving benefits under a retirement program:

(i) A copy of the most recent summary plan description, along with any summary descriptions of modifications or changes described in W.S. 9-3-445(a)(ii), within three (3) months after a person becomes a participant or, in the case of a beneficiary, within three (3) months after a person first receives benefits, or, if later, within four (4) months after the retirement program becomes subject to this act;

(ii) The summary description of any modifications or changes described in W.S. 9-3-445(a)(ii), within seven (7) months after the end of the fiscal year in which a modification or change has been made;

(iii) A copy of an updated summary plan description that integrates all modifications and changes at intervals not exceeding five (5) years; and

(iv) The annual report within seven (7) months after the end of each fiscal year.

(b) An administrator shall provide to a participant or beneficiary a statement containing information that would permit the participant or beneficiary to estimate projected benefits reasonably, to the extent the information is regularly maintained by the retirement system. The information shall be provided with the annual report or upon written request of the participant or beneficiary. The information need not be provided to a participant or beneficiary who is currently receiving benefits.

(c) A participant who is not currently receiving benefits is entitled without charge to one (1) statement under subsection (b) of this section during any fiscal year. The administrator may charge a reasonable fee to cover the cost of providing other statements. The administrator shall provide the statements within thirty (30) days after the participant or beneficiary's request or, if a fee is charged, within thirty (30) days after receiving payment.



9-3-447. Reports to agency.

9-3-447. Reports to agency.

(a) An administrator shall file with the retirement system a copy of:

(i) The governing law of the retirement program and system within four (4) months after the system becomes subject to this act and an updated copy at least once every year thereafter;

(ii) The summary plan description within four (4) months after the system becomes subject to this act and of updated summary plan descriptions at the same time they are first furnished to any participant or beneficiary under W.S. 9-3-446(a)(iii);

(iii) Any summary description of modifications or changes within seven (7) months after the end of the fiscal year in which a modification or change has been made; and

(iv) The annual disclosure of financial and actuarial status and annual report within seven (7) months after the end of each fiscal year.



9-3-448. Summary plan description.

9-3-448. Summary plan description.

(a) A summary plan description and a summary description of modifications or changes under W.S. 9-3-445(a)(ii) shall be written in a manner calculated to be understood by the average participant and be accurate and sufficiently comprehensive reasonably to inform the participants and beneficiaries of their rights and obligations under the retirement program.

(b) A summary plan description shall contain:

(i) The name of the retirement program and system and type of administration;

(ii) The name and business address of the administrator;

(iii) The name and business address of each agent for service of process;

(iv) Citations to the governing law of the retirement program and system;

(v) A description of the program's requirements respecting eligibility for participation and benefits;

(vi) A description of the program's provisions providing for nonforfeitable benefits;

(vii) A description of circumstances that may result in disqualification, ineligibility or denial or loss of benefits;

(viii) A description of the benefits provided by the program, including the manner of calculating benefits and any benefits provided for spouses and survivors;

(ix) The source of financing of the program;

(x) The identity of any organization through which benefits are provided;

(xi) The date the fiscal year ends;

(xii) The procedures to claim benefits under the program and the administrative procedures available under the program for the redress of claims that are denied in whole or in part; and

(xiii) Notice of the availability of additional information pursuant to W.S. 9-3-445(b) and (c), 9-3-446(b) and (c) and 9-3-447.



9-3-449. Annual disclosure of financial and actuarial status.

9-3-449. Annual disclosure of financial and actuarial status.

(a) An annual disclosure of financial and actuarial status shall contain:

(i) The name of the retirement system and identification of each retirement program and, when programs are in an appropriate grouping of programs, of each appropriate grouping of programs;

(ii) The name and business address of the administrator;

(iii) The name and business address of each trustee and each member of a trustee board and a brief description of how the trustee or member was selected;

(iv) The name and business address of each agent for the service of process;

(v) The number of employees covered by each retirement program not in an appropriate grouping of programs, or by each appropriate grouping of programs, or both;

(vi) The name and business address of each fiduciary;

(vii) The current statement of investment objectives and policies required by W.S. 9-3-440(b);

(viii) Financial statements and notes to the financial statements in conformity with generally accepted accounting principles;

(ix) An opinion on the financial statements by a qualified public accountant in conformity with generally accepted auditing standards;

(x) In the case of a defined benefit plan, actuarial schedules and notes to the actuarial schedules in conformity with generally accepted actuarial principles and practices for measuring pension obligations;

(xi) In the case of a defined benefit plan, an opinion by a qualified actuary that the actuarial schedules are complete and accurate to the best of the actuary's knowledge, that each assumption and method used in preparing the schedules is reasonable, that the assumptions and methods in the aggregate are reasonable, and that the assumptions and methods in combination offer the actuary's best estimate of anticipated experience;

(xii) A description of any material interest, other than the interest in the retirement program itself, held by any public employer participating in the system or any employee organization representing employees covered by the system in any material transaction with the system within the last three (3) years or proposed to be effected;

(xiii) A description of any material interest held by any trustee, administrator or employee who is a fiduciary with respect to the investment and management of assets of the system, or by a related person, in any material transaction with the system within the last three (3) years or proposed to be effected;

(xiv) A schedule of the rates of return, net of total investment expense, on assets of the system overall and on assets aggregated by category over the most recent one (1), three (3), five (5) and ten (10) year periods, to the extent available, and the rates of return on appropriate benchmarks for assets of the system overall and for each category over each period;

(xv) A schedule of the sum of total investment expense and total general administrative expense for the fiscal year expressed as a percentage of the fair value of assets of the system on the last day of the fiscal year, and an equivalent percentage for the preceding five (5) fiscal years; and

(xvi) A schedule of all assets held for investment purposes on the last day of the fiscal year aggregated and identified by issuer, borrower, lessor or similar party to the transaction stating, if relevant, the asset's maturity date, rate of interest, par or maturity value, number of shares, cost and fair value and identifying any asset that is in default or classified as uncollectible.



9-3-450. Annual report.

9-3-450. Annual report.

(a) An annual report shall contain:

(i) The name and business address of each trustee and each member of a trustee board;

(ii) The financial statements, but not the notes, required by W.S. 9-3-449(a)(viii);

(iii) For defined benefit plans, the actuarial schedules, but not the notes, required by W.S. 9-3-449(a)(x);

(iv) The schedules described in W.S. 9-3-449(a)(xiv) and (xv);

(v) A brief description of and information about how to interpret the statements and schedules;

(vi) Other material necessary to summarize fairly and accurately the annual disclosure of financial and actuarial status; and

(vii) Notice of the availability of additional information pursuant to W.S. 9-3-445(b) and (c), 9-3-446(b) and (c) and 9-3-447.



9-3-451. Enforcement.

9-3-451. Enforcement.

(a) An action may be maintained by:

(i) A public employer, participant, beneficiary or fiduciary for any one (1) or more of the following purposes:

(A) To enjoin an act, practice or omission that violates this act;

(B) For appropriate equitable relief for a breach of trust under W.S. 9-3-443;

(C) For other appropriate equitable relief to redress the violation of or to enforce this act; or

(ii) The retirement system to enjoin any violation of W.S. 9-3-447.

(b) In an action under this section by a participant, beneficiary or fiduciary, the court may award reasonable attorney fees and costs to either party.



9-3-452. Alienation of benefits.

9-3-452. Alienation of benefits.

Benefits of a retirement program may not be assigned or alienated and shall be exempt from claims of creditors, except as otherwise provided by state law.



9-3-453. Public employee retirement plans; funding; legislative findings; required determinations for benefit increases.

9-3-453. Public employee retirement plans; funding; legislative findings; required determinations for benefit increases.

(a) The legislature finds:

(i) Wyoming public employee retirement plans' actuarial funding levels are higher than many public employee retirement plans in other states, but as constructed by statute, the Wyoming plans were not intended to and cannot support cost of living or other benefit increases. Numerous indicators support this conclusion;

(ii) The ratio of the actuarial value of assets to the actuarial accrued liability, or the "funded ratio" is a standard measure of a plan's funded status at a given point in time. Funded ratios of the various retirement plans were as follows:

(A) The public employee retirement plan administered by the Wyoming retirement board under W.S. 9-3-401 through 9-3-430 had a funded ratio of eighty-four and six-tenths percent (84.6%) as of January 1, 2011, down from eighty-seven and five-tenths percent (87.5%) on January 1, 2010. On a market value of assets basis, the plan's funded ratio was eighty and one-tenth percent (80.1%) as of January 1, 2011, an improvement from seventy-five and seven-tenths percent (75.7%) as of January 1, 2010;

(B) The Wyoming state highway patrol, game and fish warden and criminal investigator retirement plan administered by the Wyoming retirement board under W.S. 9-3-601 through 9-3-620, had a funded ratio of eighty-four and one-tenth percent (84.1%) as of January 1, 2011, down from eighty-seven and four-tenths percent (87.4%) on January 1, 2010. On a market value of assets basis, the funded ratio was seventy-nine and four-tenths percent (79.4%) as of January 1, 2011, an improvement from seventy-five and three-tenths percent (75.3%) as of January 1, 2010;

(C) The law enforcement plan administered by the Wyoming retirement board under W.S. 9-3-401 through 9-3-432, had a funded ratio of ninety-nine and nine-tenths percent (99.9%) as of January 1, 2011, down from one hundred two and two-tenths percent (102.2%) as of January 1, 2010. On a market value of assets basis, the plan's funded ratio was ninety-five and three-tenths percent (95.3%) as of January 1, 2011, an improvement from eighty-nine percent (89.0%) as of January 1, 2010;

(D) The judicial retirement plan administered by the Wyoming retirement board under W.S. 9-3-701 through 9-3-713, had a funded ratio of one hundred eight and five-tenths percent (108.5%) as of January 1, 2011, slightly up from one hundred eight and two-tenths percent (108.2%) on January 1, 2010. On a market value of assets basis, the plan's funded ratio was one hundred four and four-tenths percent (104.4%) as of January 1, 2011 an improvement from ninety-five and one-tenth percent (95.1%) as of January 1, 2010;

(E) The paid firemen plan B, administered by the Wyoming retirement board under W.S. 15-5-401 through 15-5-422, had a funded ratio of one hundred fifteen and seven-tenths percent (115.7%) as of January 1, 2011, down from one hundred sixteen and two-tenths percent (116.2%) as of January 1, 2010. On a market value of assets basis, the plan's funded ratio was one hundred eleven and three-tenths percent (111.3%) as of January 1, 2011, an improvement from one hundred two percent (102.0%) as of January 1, 2010;

(F) The air national guard firefighters plan administered by the Wyoming retirement board under W.S. 9-3-401 through 9-3-431 had a funded ratio of seventy-seven and four-tenths percent (77.4%) as of January 1, 2011. On a market value of assets basis, the plan's funded ratio was eighty and one-tenth percent (80.1%) as of January 1, 2011. 2011 was the first year this plan was isolated for review from the public employees plan under W.S. 9-3-401 through 9-3-430;

(G) The paid firemen plan A administered by the Wyoming retirement board under W.S. 15-5-201 through 15-5-209, had a funded ratio of eighty-five and six-tenths percent (85.6%) as of January 1, 2011 down from ninety-one and two-tenths percent (91.2%) as of January 1, 2010. On a market value of assets basis, the plan's funded ratio was seventy-eight and nine-tenths percent (78.9%) as of January 1, 2011, an improvement from seventy-six and seven-tenths percent (76.7%) as of January 1, 2010;

(H) The volunteer firefighters plan administered by the volunteer fireman's pension board under W.S. 35-9-601 through 35-9-615, had a funded ratio of one hundred four and six-tenths percent (104.6%) as of January 1, 2011, down from one hundred eight and nine-tenths percent (108.9%) as of January 1, 2010. On a market value of assets basis, the plan's funded ratio was ninety-eight and six-tenths percent (98.6%) as of January 1, 2011, an improvement from ninety-three and five-tenths percent (93.5%) as of January 1, 2010;

(J) The volunteer emergency medical technician's plan, administered by the volunteer emergency medical technician's pension board under W.S. 35-29-101 through 35-29-112, had a funded ratio of one hundred seventeen and eight-tenths percent (117.8%) as of January 1, 2011, up from eighty-three and six-tenths percent (83.6%) as of January 1, 2010. On a market value of assets basis, the plan's funded ratio was one hundred twenty-nine and five-tenths percent (129.5%) as of January 1, 2011, an improvement from ninety and seven-tenths percent (90.7%) as of January 1, 2010. While the funded ratio has increased, reliance on the improvement as an indication of this plan's financial health would be misplaced as the legislation establishing the plan provided a general fund appropriation of nine hundred seventy-eight thousand two hundred dollars ($978,200.00) to fund the difference between the actuarially determined premium for participation in the plan and the contributions required by law. The contributions required by law are insufficient to support the stated benefits under the plan and no long term external funding source was provided when the plan was established, nor thereafter.

(iii) All of the funded ratios specified in paragraph (ii) of this subsection, except for the paid firemen's plan A, were calculated with the assumptions of no benefit increases or additional cost-of-living adjustment increases;

(iv) Actuarial funded ratios at any single point in time disclose only a portion of the soundness of the retirement plans. Underlying the ratios is an assumed eight percent (8%) investment return (composed of a three and one-half percent (3.5%) inflation rate and a four and one-half percent (4.5%) net real rate of return) on each of the various funds. The average market value returns for the largest plan under the board's administration has been three and sixty-three hundredths percent (3.63%) for the last five (5) years and four and twenty-three hundredths percent (4.23%) for the last ten (10) years, both well below the assumed eight percent (8%). The retirement system's actuary has stated: "Even seemingly minor changes in the assumptions can materially change the liabilities, calculated contribution rates and funding periods." Investment returns of less than one-half (1/2) of the assumed rate is a major deviation from assumptions;

(v) Where the current actuarial value of assets is higher than the market value of assets, continued recovery in the investment markets will be needed over the next few years, annual returns in excess of the assumed investment return of eight percent (8.0%), to keep the plans' funded ratios and unfunded actuarial accrued liability relatively stable in the short term;

(vi) While investments in markets have been authorized by constitutional amendment for retirement funds and supported by legislative authorization, if annual realized returns are lower than assumed or higher than assumed, the funded ratios are respectively overstated or understated;

(vii) The public employee plan administered under W.S. 9-3-401 through 9-3-430 has by far the largest membership as it contains eighty-eight and six-tenths percent (88.6%) of the membership of all public employee retirement plans administered by the Wyoming retirement board. The actuarial funded ratio for this plan has dropped from one hundred thirteen and seventy-seven hundredths percent (113.77%) in 2001 to eighty-four and fifty-nine hundredths percent (84.59%) in 2011, even though the actuarial accrued liability in 2001 was calculated using the maximum cost-of-living adjustment authorized by statute and the 2011 liability was calculated using no cost-of-living liability. In light of the lower funded ratio, the Wyoming retirement board recommended and the Legislature enacted in 2010 a combined employer and employee contribution increase from eleven and twenty-five hundredths percent (11.25%) to fourteen and twelve hundredths percent (14.12%) effective September 1, 2010;

(viii) Actuarial funded ratios have fallen over the past decade for all other plans identified in this section, other than the judicial retirement plan. The funded ratio of the volunteer firefighter's plan and the firefighter's plan B have dropped by over fifty (50) percentage points. These decreases were incurred in spite of a change in assumptions from a maximum cost-of-living increase allowed by statute to no cost-of-living increase, except for the paid firemen plan A;

(ix) From 1991 through 2008, cost-of-living increases ranging from one percent (1%) to three percent (3%) were provided for eighteen (18) consecutive years in the largest public employee retirement plan, resulting in cumulative increases in an employee's benefit amount ranging from one and three-hundredths (1.03%) for employees first eligible for a cost-of-living adjustment in 2008 to thirty-four percent (34%) for those eligible for a cost-of-living adjustment in 1991;

(x) Other benefit increases have been provided by legislation, including a 2001 enactment of an increased benefit multiplier for each year of service in the largest plan, which resulted in an increased cost of over five hundred twenty-one million dollars ($521,000,000.00) through July 1, 2011. An ad hoc increase of three dollars ($3.00) per month per year of service made in the same legislation resulted in over two hundred seventeen million dollars ($217,000,000.00) in increased costs to the plan over the same period;

(xi) As of January 1, 2011, it is estimated that over forty (40) years will be required until the largest public employee plan currently administered by the Wyoming retirement board meets a one hundred percent (100%) actuarial funded ratio. Other plans administered by the Wyoming retirement board, volunteer firefighters pension board and volunteer emergency medical technician's pension board have higher or lower funded ratios;

(xii) Stability in providing stated benefits is a critical feature of a retirement plan. With large portions of public employee retirement plans invested in markets and with market fluctuations having a significant effect on funded ratios, actuarial funded ratios in excess of one hundred percent (100%) are necessary to maximize stability in providing stated benefits;

(xiii) It is the intent of the legislature that all public employee retirement plans be managed to maintain an actuarial funded ratio of not less than one hundred percent (100%) and that the retirement board determine from time to time an appropriate level of funding sufficient to withstand market fluctuations without experiencing reductions below the desired one hundred percent (100%) funding ratio;

(xiv) It is the intent of the legislature that cost-of-living increases and changes to multipliers be allowed only in the event that the actuarial funded level for the affected plan remains above one hundred percent (100%), plus the additional percentage the retirement board determines is reasonably necessary to withstand market fluctuations. This determination is to be made for the entire amortization period affected by the change using then current actuarial assumptions.



9-3-454. Required determinations for recommended benefit increases.

9-3-454. Required determinations for recommended benefit increases.

(a) In accordance with the findings specified in W.S. 9-3-453:

(i) All plans shall be managed to maintain their actuarial funded ratio at or above one hundred percent (100%) throughout the life of the plan. The actual funded ratio recommended by the board shall provide for an appropriate margin above this funding ratio to allow for market fluctuations above the one hundred percent (100%) base;

(ii) No benefit changes, including cost-of-living increases and changes to multipliers, shall be recommended for implementation by the legislature unless the system's actuaries provide an opinion that the funded ratio of the plan will remain above the funding level set out in paragraph (i) of this subsection throughout the life of the benefit change;

(iii) Any analysis upon which a proposed benefit change is proposed shall include a decision matrix which shall include the following minimum elements:

(A) Consideration of the current actuarial value in relation to current market value of assets;

(B) A fully amortized cost over the full applicable term of the benefit increase;

(C) Current and expected actuarial funded ratios with and without the increase;

(D) A review of assumptions made in determining funded ratios and a review of anticipated funded ratios with differing investment return assumptions;

(E) Recognition of potential effects of the increase on plan participants' working and retirement periods;

(F) The potential isolation, by establishment of separate accounts, of the liability incurred as a result of the cost of living or other benefit increase;

(G) The appropriate level of actuarial funding ratio above one hundred percent (100%) needed to buffer the plan from market fluctuations.

(b) Nothing in this section shall affect the authority of the board to grant a cost-of-living adjustment as authorized by W.S. 15-5-204.






ARTICLE 5 - DEFERRED COMPENSATION PROGRAM

9-3-501. Definitions.

9-3-501. Definitions.

(a) As used in this article:

(i) Repealed By Laws 2001, Ch. 64, 2.

(ii) "Board" means the Wyoming retirement board established under W.S. 9-3-404(a);

(iii) "Employee" means any person including any elected official employed by and receiving compensation from the state of Wyoming or a county, city, town or other political subdivision, but does not include any at-will contract employee under W.S. 9-2-1022(a)(xi)(F);

(iv) "Plan" means the official document recorded with the secretary of state and adopting and establishing a deferred compensation program for Wyoming under Public Law 95-600;

(v) "Program" means the Wyoming deferred compensation program established in accordance with the plan;

(vi) "Program coordinator" means the individual, firm or corporation providing services to the program under contract in accordance with W.S. 9-3-506;

(vii) "Provider" means any corporation licensed to do business in this state and providing investment products to program participants under contract and in accordance with this article;

(viii) "This article" means W.S. 9-3-501 through 9-3-508.



9-3-502. Establishment of program by state; administration by Wyoming retirement board; establishment of separate deferred compensation by political subdivisions; investment permitted; limitation on amount deferred; taxability.

9-3-502. Establishment of program by state; administration by Wyoming retirement board; establishment of separate deferred compensation by political subdivisions; investment permitted; limitation on amount deferred; taxability.

(a) The board shall establish and administer the program for employees in addition to any retirement, pension, benefit or other deferred compensation programs established by the governmental entity. Subject to requirements of this article, any county, city, town or other political subdivision may establish and administer a deferred compensation program separate from the program established under this article. A county, city, town or other political subdivision which wishes to enter into the state program established under this article shall adopt the plan, provide the program to employees in accordance with this article and be subject to program administration by the board.

(b) Any employee may enter into a written agreement with the state, county, city, town or other political subdivision to defer any part of his compensation for investment as provided by this article. The total annual amount deferred may at no time exceed the employee's annual salary under applicable salary schedules or compensation plans.

(c) Compensation deferred pursuant to this article shall be included as compensation for the purpose of computing retirement or pension benefits earned by the employee, but the deferred compensation is exempt from state taxation to the same extent as it is exempt from federal income taxes.



9-3-503. Investment of deferred compensation; limitation on approved investment plans; enrolling and servicing fees; holding of funds; limited liability of state and political subdivision.

9-3-503. Investment of deferred compensation; limitation on approved investment plans; enrolling and servicing fees; holding of funds; limited liability of state and political subdivision.

(a) The board may approve investment of deferred compensation in insurance and annuity contracts or other investment plans upon competitive bidding. No investment plan shall be approved unless the plan is offered by a provider and is subject to rules and regulations of applicable federal and state regulatory agencies. The board may establish an account for the purpose of conducting the daily financial operations of the program and to avoid having to liquidate investments prior to maturity. The funds in this account shall be invested in, and be subject to the same terms and conditions as, the pool for investments established under W.S. 9-1-416, known commonly as "Wyo-Star".

(b) The board may establish by contract the fees for enrolling program participants and servicing participant accounts with providers. Fees shall be established at amounts necessary to maintain the account balance in accordance with W.S. 9-3-507.

(c) All compensation deferred pursuant to this article and all earnings thereon shall be held in trust or pursuant to custodial accounts or contracts meeting the requirements of 26 USC 457(g) and for the exclusive benefit of program participants and their beneficiaries. An account is established to be used by the board for depositing deferred compensation and earnings on deferred compensation as necessary to fulfill the requirements of this article. Funds in the account shall be held separately from all other funds and monies held by the state and shall be expended only as provided by this article and pursuant to written agreements entered into under this article. Notwithstanding the provisions of this subsection, the financial liability of the state, county, city, town or other political subdivision is limited to the value of the investment plan purchased.



9-3-504. Repealed By Laws 2001, Ch. 64, 2.

9-3-504. Repealed By Laws 2001, Ch. 64, 2.



9-3-505. Duties of Wyoming retirement board.

9-3-505. Duties of Wyoming retirement board.

(a) The board shall:

(i) Invest compensation deferred pursuant to this article;

(ii) Select providers and review and evaluate provider contracts and provider investment plans;

(iii) Select the program coordinator and review and evaluate his performance; and

(iv) Establish policy governing overall operation of the program.



9-3-506. Program coordinator; selection by contract upon competitive bid; duties.

9-3-506. Program coordinator; selection by contract upon competitive bid; duties.

(a) The board may contract with an individual, firm or corporation to serve as program coordinator upon competitive bidding. Selection shall be based upon costs, background and relevant experience, expected performance and other criteria imposed by the board.

(b) The program coordinator shall enroll program participants, service accounts established under the plan for program participants and report to the board.



9-3-507. Special account for administrative expenses; deposits and expenditures; account balance specified; audit required.

9-3-507. Special account for administrative expenses; deposits and expenditures; account balance specified; audit required.

(a) The board shall deposit all fees paid by providers under the program for enrollment and servicing of accounts of program participants and all amounts deducted from compensation deferred by program participants for administrative and accounting purposes, into an account with a financial institution selected by the board. The board shall account for all deposits into and all authorized payments from the account.

(b) Expenditures from the account established under subsection (a) of this section shall be for the following administrative expenses:

(i) Enrollment of program participants;

(ii) Servicing of accounts established for program participants;

(iii) Necessary accounting, legal and other professional services;

(iv) Per diem and travel expense reimbursement to members and employees of the board for time actually devoted to the administration of and responsibilities imposed under this article; and

(v) Other necessary administrative costs incurred in administering the program.

(c) The account balance shall be an amount sufficient to meet the annual administrative expenses of the program. The board shall conduct contract negotiations with providers to establish enrolling and servicing fees imposed upon the program at an amount necessary to pay administrative expenses from the account while providing the maximum investment earnings and benefits to program participants.

(d) The board shall provide for an independent audit of the account on an annual basis. A summary of the audit and its findings shall be included as part of the annual report by the board as required by law.



9-3-508. Amount of state's contribution; qualified annuity plan contributions authorized; estimates submitted to state budget officer.

9-3-508. Amount of state's contribution; qualified annuity plan contributions authorized; estimates submitted to state budget officer.

(a) The state shall contribute monthly to the program the amount established and appropriated by the legislature for each employee and official contributing to and participating in the program in accordance with subsections (b) and (c) of this section. Any legislative appropriation under any act adopted by the legislature for contributions under this section shall be expended solely for the purposes specified in this section during the budget period for which the appropriation is made and shall not be carried forward for contributions in succeeding budget periods.

(b) Any state agency, department or institution including the University of Wyoming and the community colleges in the state, shall pay monthly to the board the amount established and appropriated by the legislature for each qualified employee or official participating in the program. For purposes of this subsection, "qualified employee or official" means any employee or official contributing monthly to the program through salary deferrals in an amount equal to or greater than the amount specified. To qualify for the state contribution available pursuant to subsection (a) of this section, the employee or official shall contribute monthly to the program from their salary an amount not less than the per person amount established and appropriated by the legislature under subsection (a) of this section.

(c) Each state agency, department and institution shall estimate the amount required for its participation in the program for the next biennium and shall submit the estimate to the state budget officer to be included within the budget request.

(d) For any qualified employee electing contributions under this subsection instead of under subsections (a) and (b) of this section, the University of Wyoming and the community colleges shall contribute monthly to a qualified annuity plan under 26 U.S.C. 403(b) for the qualified employee subject to the following:

(i) The amount computed shall be equal to the amount established and appropriated by the legislature under subsections (a) and (b) of this section;

(ii) "Qualified employee" as used in this subsection means any employee contributing to a qualified annuity plan under 26 U.S.C. 403(b) in an amount equal to or greater than the amount specified under paragraph (d)(i) of this section;

(iii) The university and the Wyoming community college commission shall estimate the amount required for respective participation under this subsection for the next biennium and shall submit the estimate to the state budget officer to be included within the budget request.






ARTICLE 6 - STATE HIGHWAY PATROL, GAME AND FISH WARDEN ANDCRIMINAL INVESTIGATOR RETIREMENT

9-3-601. Short title.

9-3-601. Short title.

This act is known and may be cited as "The Wyoming State Highway Patrol, Game and Fish Warden and Criminal Investigator Retirement Act".



9-3-602. Definitions.

9-3-602. Definitions.

(a) As used in this article:

(i) "Accumulated contribution" means the sum of all the amounts deducted from the compensation of a member subsequent to the effective date of the Wyoming Retirement Act and credited to his individual account;

(ii) "Board" or "retirement board" means the retirement board of the Wyoming retirement system established by the Wyoming Retirement Act;

(iii) "Credited service" means service for which contributions were made and not refunded;

(iv) "Criminal investigator" means any full-time special agent employed by the division of criminal investigation of the attorney general's office who is a sworn peace officer;

(v) "Employee" means:

(A) Any person who is employed by the Wyoming state highway patrol division as a sworn law enforcement officer;

(B) Any person who is commissioned as a full time law enforcement officer of the Wyoming state game and fish department;

(C) Any criminal investigator as defined in paragraph (iv) of this subsection; or

(D) Any person designated and appointed as capitol police under W.S. 9-1-612 and qualified pursuant to W.S. 9-1-701 through 9-1-707.

(vi) "Final actual salary" means the gross salary paid to the employee during the last full month of credited service;

(vii) Repealed By Laws 2001, Ch. 32, 2.

(viii) "Fund" or "retirement fund" means the Wyoming retirement account established in the Wyoming Retirement Act;

(ix) "Partial disability" means a medically determined physical or mental impairment which renders the employee unable to function as an employee and which is reasonably expected to last at least twelve (12) months;

(x) "Regular interest" means interest compounded annually at such rate as shall be determined by the board, not exceeding the average amount of interest actually earned per annum by the fund;

(xi) "Retirement program" means the Wyoming state highway patrol, game and fish warden and criminal investigator retirement program created by this article;

(xii) "Salary" for W.S. 9-3-604 and 9-3-605 means the cash remuneration paid, including contributions required by W.S. 9-3-604, to an employee for his services;

(xiii) "Total disability" means a medically determined physical or mental impairment which renders the employee totally unable to work in any occupation for which he is reasonably suited by training or experience and which is reasonably expected to last at least twelve (12) months;

(xiv) "Service credit" means the credit earned by an employee for benefits and benefits payable under the retirement program. Service credit is earned on the basis of actual years of employment for an employer subject to this article under rules adopted by the board under W.S. 9-3-609;

(xv) "Public law enforcement agency" means a public agency having police power, charged with enforcing state criminal statutes or municipal ordinances and employing law enforcement personnel qualified pursuant to W.S. 9-1-701 through 9-1-707;

(xvi) "Highest average salary" means the employee's average annual salary for the highest paid three (3) continuous years of service;

(xvii) "This act" or "this article" means W.S. 9-3-601 through 9-3-620;

(xviii) "Duty connected disability" means a disability from an illness, injury or disease which results primarily from a specific act or occurrence determinable by a definite time and place, from a physical or mental trauma which arises from the nature and in the course of a person's law enforcement employment;

(xix) "Eligible retirement plan" means as defined in W.S. 9-3-402(a)(xxvii);

(xx) "Rollover contribution" means as defined in W.S. 9-3-402(a)(xxviii).



9-3-603. Administration.

9-3-603. Administration.

(a) There is created the retirement program which is for the benefit of the employees defined in W.S. 9-3-602(a)(v).

(b) The administration and responsibility for the operation of the retirement program is under the direction and control of the board. All matters pertaining to the board are applicable to the retirement program created by this article.



9-3-604. Employee contributions.

9-3-604. Employee contributions.

(a) Except as otherwise provided in this section, every employee covered by this article shall pay into the fund thirteen and fifty-four hundredths percent (13.54%) of his salary from September 1, 2013 through June 30, 2014, and thereafter fourteen and fifty-six hundredths percent (14.56%) of his salary. For the period from September 1, 2013 through June 30, 2014 forty-five hundredths percent (.45%), for the period from July 1, 2014 through June 30, 2016 ninety-six hundredths percent (.96%) and for the period from July 1, 2016 through June 30, 2017, fifty-one hundredths percent (.51%) salary contribution required by this subsection shall be paid by the employer on behalf of the member. To the extent the remaining amount is not paid by an employer on behalf of the member, this payment shall be deducted each pay period from employees' salaries by the respective chief fiscal officers of the employers.

(b) The contributions required by subsection (a) of this section shall be paid by the employer for employees covered under this article in order to be treated as employer contributions for the sole purpose of determining tax treatment under the United States internal revenue code.

(c) The contributions under subsection (b) of this section shall be paid from the source of funds which is used in paying salary to the employee. The employer may pay these contributions by a reduction in cash salary of the employee or by an offset against a future salary increase, or by a combination of a reduction in salary and an offset against a future salary increase, provided:

(i) No such salary reduction or offset, or combination thereof, shall exceed the percentage amount actually being deducted from an employee's salary for contributions to the retirement program; and

(ii) Except as otherwise provided in this paragraph, any employer may pay any amount of an employee's share of retirement contributions without a salary reduction or offset, or combination thereof. For the period from July 1, 2012 through June 30, 2014, at least one and sixty-two hundredths percent (1.62%), for the period from July 1, 2014 through June 30, 2016 at least one and ninety-six hundredths percent (1.96%), for the period from July 1, 2016 through June 30, 2017 at least two and thirty hundredths percent (2.30%) and thereafter at least two and sixty-four hundredths (2.64%) of the employee's share of retirement contributions shall be paid through a reduction in cash salary of the employee unless specified otherwise by legislative act.



9-3-605. Employer contributions.

9-3-605. Employer contributions.

Each employer subject to this article shall pay into the fund a contribution equal to twelve and ninety-six hundredths percent (12.96%) until June 30, 2014, and for the period from July 1, 2014 through June 30, 2015, thirteen and eighty-six hundredths percent (13.86%) and thereafter fourteen and eighty-eight hundredths percent (14.88%) of all salaries paid to its employees. These contributions, together with the employees' contributions, shall be transferred and credited to the retirement program in a manner the board directs.



9-3-606. Transfer of funds to retirement program.

9-3-606. Transfer of funds to retirement program.

All employee and matching contributions made to the Wyoming retirement system or other retirement system on behalf of an employee now covered under the retirement program and the accrued interest thereon shall be transferred to the retirement program.



9-3-607. Age of retirement.

9-3-607. Age of retirement.

(a) Any employee with six (6) or more years of service to his credit is eligible to receive a retirement allowance under this article when he attains age fifty (50).

(b) Effective July 1, 1998, any employee retiring after July 1, 1998, with twenty-five (25) or more years of service may elect to retire and receive a benefit upon attaining age fifty (50) as described in W.S. 9-3-610.

(c) Repealed by Laws 1993, ch. 120, 1, 2.

(d) Any employee in service who has attained age sixty-five (65), shall be retired not later than the last day of the calendar month in which his 65th birthday occurs.



9-3-608. Retirement allowance.

9-3-608. Retirement allowance.

Any employee who has left the service, and who has not withdrawn his accumulated contributions, is eligible to receive a retirement allowance computed according to the terms of this article at the age specified in W.S. 9-3-607.



9-3-609. Determination of years of service by board; credit for time spent in military service.

9-3-609. Determination of years of service by board; credit for time spent in military service.

(a) The board shall determine the total years of service creditable to each employee in determining eligibility for retirement under this article. It may require employees to file detailed statements of all service as a state employee and to give other necessary information as a condition to the receipt of benefits.

(b) The board shall establish in appropriate rules and regulations how much service in any year is the equivalent of one (1) year of service, but in no case shall it allow credit for more than one (1) year of service for all service rendered within one (1) calendar year.

(c) Credit shall be allowed for any period of time after commencement of participation in the retirement program which an employee spends in active military or other emergency service of the United States in accordance with rules adopted by the retirement board, pursuant to the Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. 4301 et seq.

(d) Effective May 27, 1983, if an employee receives a partial or total disability benefit under this article and that employee subsequently returns to service as a highway patrol, criminal investigator, capitol police or game and fish employee, service credit shall be allowed for the period during which the employee received those benefits.



9-3-610. Amount of benefit.

9-3-610. Amount of benefit.

(a) The service retirement allowance payable to an employee under this article at age fifty (50) shall be equal to two and one-half percent (2.5%) of the employee's highest average salary for each year of credited service in the program, provided the retirement allowance does not exceed seventy-five percent (75%) of the highest average salary.

(b) Subject to subsection (c) of this section, effective July 1, 1991, the amount of allowance being paid under subsection (a) of this section shall be increased as follows:

(i) For persons who retired prior to July 1, 1978, eleven dollars ($11.00) per month for each year of service in Wyoming;

(ii) For persons who retired on or after July 1, 1978 but prior to July 1, 1980, six dollars ($6.00) per month for each year of service in Wyoming;

(iii) For persons who retired on or after July 1, 1980 but prior to July 1, 1985, three dollars ($3.00) per month for each year of service in Wyoming;

(iv) For persons who retired on or after July 1, 1985 but prior to July 1, 1987, one dollar ($1.00) per month for each year of service in Wyoming.

(c) The increases specified in subsection (b) of this section apply only if the legislature appropriates the necessary funds and only for persons with full-time service who submit to the board an application for the increase accompanied by an affidavit verifying the applicant's service and retirement.

(d) Repealed By Laws 2012, Ch. 107, 3.

(e) In addition to subsections (a), (b) and (d) of this section, the service retirement allowance payable under this article for persons retired prior to April 1, 1996, shall be increased by five dollars ($5.00) per month for each year of service in Wyoming.

(f) Benefits and allowances shall not be payable under this article to the extent that they exceed the limitations imposed by section 415(b) of the Internal Revenue Code.



9-3-611. Eligibility and amount of disability allowance.

9-3-611. Eligibility and amount of disability allowance.

(a) Any employee who suffers a partial or total disability resulting from an individual and specific act, the type of which would normally occur only while employed as an employee, is eligible for a duty-connected disability allowance. If the specific act involves a traumatic event which directly causes an immediate cardiovascular condition resulting in partial or total disability, the employee is eligible for a partial or total duty-connected disability allowance.

(b) Any employee with ten (10) years of credited service who suffers a partial or total disability and who is not eligible for a duty-connected disability allowance is eligible for an ordinary partial or total disability allowance.

(c) The determination of disability and its cause shall be made by the board after receiving the recommendation of its medical committee.

(d) Disability allowances shall be fifty percent (50%) of highest average salary for nonduty connected total or partial disability. Disability allowances shall be sixty-two and one-half percent (62.5%) of highest average salary for duty-connected total or partial disability.



9-3-612. Payment of disability allowance.

9-3-612. Payment of disability allowance.

(a) Disability allowance payments shall be made to an employee for each month beginning with the month in which he becomes eligible to receive such allowance and ending with the month in which he ceases to be eligible or dies.

(b) Any employee receiving a nonduty-connected disability allowance who has not reached age fifty (50) shall report to the board annually, in a form the board prescribes, his total earnings for the preceding calendar year from any gainful employment for wages and any worker's compensation benefits. One-half (1/2) of the excess of such earnings or benefits, or both, over the base pay of the rank held at the time of disability shall be deducted, in a manner the board determines, from that employee's disability allowance beginning ninety (90) days following the day the report is due. If any member received a disability allowance for less than twelve (12) months in the calendar year for which earnings are reported, the deduction, if any, shall be determined on a pro rata basis.

(c) Any member receiving a partial disability allowance whose disability is found to no longer exist, shall continue to receive the disability allowance if he is actively seeking employment as an employee, as defined by W.S. 9-3-602(a)(v), and has not been offered an employee position. In order to qualify under this subsection, the employee shall report to the board annually, in a form the board prescribes. The board shall establish by rule, requirements for meeting the provisions of this subsection. If the member refuses or fails to meet the requirements of this subsection or applicable rules of the board, his disability allowance shall be discontinued.



9-3-613. Payment on death; duty related.

9-3-613. Payment on death; duty related.

If a member of the retirement program dies as a result of any activity related to official duties as an employee prior to retirement under this article, a monthly death benefit equal to fifty percent (50%) of the member's final actual salary at time of death shall be paid to the surviving spouse. In addition, an amount equal to five percent (5%) of the final actual salary shall be paid as a benefit for each unmarried child under the age of eighteen (18) years, provided the total death benefit paid to the surviving spouse and children in accordance with this section shall not exceed the employee's final actual salary.



9-3-614. Payment on death; not duty-related death of retired member.

9-3-614. Payment on death; not duty-related death of retired member.

(a) If a member dies prior to retirement and his death is not related to his official duties as an employee, a monthly nonduty death benefit shall be paid to the surviving spouse, equal to two percent (2%) of the member's final actual salary at time of death for each year of credited service. The maximum nonduty death benefit payable to the spouse shall not exceed fifty percent (50%) of the member's final actual salary. In addition, an amount equal to five percent (5%) of the final actual salary shall be paid as a benefit for each unmarried child under the age of eighteen (18) years. The total nonduty death benefit paid to the surviving spouse and children in accordance with this subsection shall not exceed sixty percent (60%) of the employee's final actual salary.

(b) If a retired member of the retirement program dies, the spouse of the deceased member shall receive a benefit equal to fifty percent (50%) of the retirement allowance paid in accordance with W.S. 9-3-607 through 9-3-614. In determining the benefit to be paid to the spouse, no reduction due to social security shall be taken into account. In addition, an amount equal to five percent (5%) of the final actual salary shall be paid as a benefit for each unmarried child under the age of eighteen (18) years. The total benefit paid to the surviving spouse and children on the death of the retired member in accordance with this subsection shall not exceed sixty percent (60%) of the employee's final actual salary.



9-3-615. Election of coverage under Wyoming Retirement Act.

9-3-615. Election of coverage under Wyoming Retirement Act.

(a) Subject to uniform rules and regulations the retirement board prescribes, instead of the service allowance provided in this article and instead of the benefit specified in W.S. 9-3-614(b), a member of the retirement program may elect one (1) of the following forms of service retirement benefits which shall be the actuarial equivalent of the benefit to which he would otherwise be entitled:

(i) A one hundred percent (100%) joint and survivor benefit which provides reduced monthly service retirement benefit payments during the retired member's life and upon his death after retirement continues payments in the same reduced amount to a designated beneficiary during the life of the beneficiary;

(ii) A benefit which provides reduced monthly service retirement payments with provision for the continuance of payments for ten (10) years certain and life thereafter. If the retired member dies within ten (10) years after retirement, the remaining guaranteed payments shall be made to his designated beneficiary. This beneficiary may be changed at any time by written notification to the board as provided in subsection (b) of this section;

(iii) The largest possible benefit for life with no lump sum refund or benefit for anyone else upon the retired member's death;

(iv) Any other modified monthly service retirement benefit, including any other modified joint and survivor monthly service retirement benefit, actuarially determined, which the board approves.

(b) An election of an optional benefit shall be in writing and filed with the system prior to the first benefit payment. The election is final and not subject to change unless a designated beneficiary dies prior to the first benefit payment, in which case the election is void, the member may designate a new beneficiary and may select a different option. As provided in paragraph (a)(iii) of this section, upon written notice to the board, a member may change a beneficiary at any time during the ten (10) year period.

(c) The retirement benefits payable under optional forms available under this section shall be the actuarial equivalent amount of the normal benefit form under W.S.9-3-610.



9-3-616. Applicability of portions of Wyoming Retirement Act.

9-3-616. Applicability of portions of Wyoming Retirement Act.

Requirements for eligibility for disability retirement under this article, either related or not related to official duties as an employee, shall be in accordance with the disability provisions outlined in the Wyoming Retirement Act.



9-3-617. Refund of contributions upon termination of employment; redeposit of withdrawn contributions; purchase of service credits.

9-3-617. Refund of contributions upon termination of employment; redeposit of withdrawn contributions; purchase of service credits.

(a) Except as provided in subsection (c) of this section, any employee covered by this article who terminates his employment and elects not to continue to be covered by the retirement program is entitled to a refund of his contributions together with the regular rate of interest specified by the retirement board. Refunds may be made only upon written request to the board. Any employee who withdraws from the retirement program under this subsection shall forfeit all rights to further benefits, employer contributions and service credit under this article.

(b) Any employee who later returns to service covered under this article may redeposit the amount of the contributions withdrawn, in lump sum, together with regular interest, and upon earning not less than two (2) years service credit, may reestablish his service credits as of the time of withdrawal of his contributions. Any redeposit payment pursuant to this subsection shall be made not later than seven (7) years following the date of reemployment or prior to retirement, whichever first occurs.

(c) No employee is entitled to a refund of any contributions if he is employed for a salary by an employer subject to this article.

(d) Any employee may elect to purchase up to five (5) years of service credit for full-time employment in law enforcement which is performed for another state or political subdivision of another state, the federal government or for any public law enforcement agency in Wyoming as authorized and limited by section 415(c) and 415(n) of the Internal Revenue Code and if the employee does not vest in any retirement plan of the agency for which the prior service being purchased was earned. Any employee electing to purchase service credit shall pay into the account a single lump-sum amount equal to the actuarial equivalent of the benefits to be derived from the service credit computed on the basis of actuarial assumptions approved by the board and the individual's attained age and average salary for the highest three (3) continuous years of covered service. The lump sum may be paid with personal funds or, subject to rules and regulations established by the board, through rollover contributions. Unless received by the retirement program in the form of a direct rollover, the rollover contribution shall be paid to the program on or before sixty (60) days after the date it was received by the member. Service credit purchased under this subsection shall not be used to determine vested eligibility to receive benefits under this article.



9-3-618. Disposition of funds; designated custodian of monies.

9-3-618. Disposition of funds; designated custodian of monies.

Funds accruing to the retirement program under this article shall be commingled with all money on deposit with the state treasurer in the Wyoming retirement account. The board may designate the state treasurer or a custodial bank approved by the state treasurer as the custodian of the monies and shall administer them in accordance with W.S. 9-3-424.



9-3-619. Payment of employers' contribution from highway fund, game and fish fund and attorney general budget.

9-3-619. Payment of employers' contribution from highway fund, game and fish fund and attorney general budget.

Provision for the payment of the employers' contribution under this article shall be made in the budget of the Wyoming highway patrol division as approved by the department of transportation out of the state highway fund, in the budget of the Wyoming game and fish commission out of the game and fish fund and in the budget of the attorney general for the division of criminal investigation and for capitol police.



9-3-620. Exemption of benefits from state and local taxes, execution and attachment; benefits paid under qualified domestic relations order.

9-3-620. Exemption of benefits from state and local taxes, execution and attachment; benefits paid under qualified domestic relations order.

(a) Benefits and allowances set forth under this article are exempt from any state, county or municipal tax and are not subject to execution or attachment by trustee process or otherwise, in law or equity, or under any other process, and are not assignable except as specially provided in this article.

(b) Notwithstanding subsection (a) of this section, benefits and allowances under this article may be paid in accordance with qualified domestic relations orders pursuant to W.S. 9-3-426.






ARTICLE 7 - JUDICIAL RETIREMENT

9-3-701. Short title.

9-3-701. Short title.

This act is known and may be cited as "The Wyoming Judicial Retirement Act".



9-3-702. Definitions.

9-3-702. Definitions.

(a) As used in this act:

(i) "Account" means an account established for the purpose of accounting for funds used to provide benefits to employees covered under this act;

(ii) "Board" or "retirement board" means the retirement board of the Wyoming retirement system established by the Wyoming Retirement Act, article 4 of this chapter 3;

(iii) "Credited service" means service as a justice of the supreme court, as a district judge or a circuit court judge for which contributions were made and not refunded under this act;

(iv) "Disability" means a determination by the supreme court or a special supreme court of mandatory retirement of the employee for a disability as provided in Wyoming Constitution, Article 5, Section 6(g);

(v) "Employee" means any justice of the supreme court, district judge appointed or circuit court judge appointed to any of those offices on or after July 1, 1998, and with no prior service as a justice of the supreme court or district judge at the time of the appointment. "Employee" also includes any justice or judge who elects to participate in the judicial retirement program under this act in accordance with W.S. 9-3-713;

(vi) "Employer" means the Wyoming supreme court, both for justices and circuit court judges, or a district court;

(vii) "Highest average salary" means the average annual salary of a member for the highest paid three (3) years of continuous service;

(viii) "Regular interest" means interest compounded annually at such rate as shall be determined by the board, not exceeding the average amount of interest actually earned per annum by the account;

(ix) "Retirement program" means the Wyoming judicial retirement program created by this act;

(x) "Salary" means the cash remuneration paid, including contributions required by W.S. 9-3-704, to an employee for his services;

(xi) "This act" means W.S. 9-3-701 through 9-3-713.



9-3-703. Administration.

9-3-703. Administration.

(a) There is created the retirement program which is for the benefit of the employees defined in W.S. 9-3-702(a)(v).

(b) The administration and responsibility for the operation of the retirement program is under the direction and control of the board. All matters pertaining to the board are applicable to the retirement program created by this act. For the purposes of administration of this act, the Wyoming Retirement Act applies to this act to the extent not inconsistent with this act, or where by the terms of the Wyoming Retirement Act, its provisions can have no application. Specifically, with respect to this act, W.S. 9-3-408 applies with respect to investment of funds and service as custodian of funds in the account and the board has rulemaking authority in accordance with W.S. 9-3-409.



9-3-704. Employee contributions.

9-3-704. Employee contributions.

(a) Except as otherwise provided in this section, every employee covered by this article shall pay into the account nine and twenty-two one-hundredths percent (9.22%) of his salary. To the extent this contribution is not paid by the employer as authorized in this section, this payment shall be deducted each pay period from employees' salaries by the respective fiscal officers of the employers.

(b) The entire contribution required by subsection (a) of this section shall be paid by the employer for employees covered under this article in order to be treated as employer contributions for the sole purpose of determining tax treatment under the United States Internal Revenue Code.

(c) The contributions under subsection (b) of this section shall be paid from the source of funds which is used in paying salary to the employee. The employer may pay these contributions without offset of the employee's salary in the same salary percentage as provided by state employers under W.S. 9-3-412(c). The employer shall also reduce the cash salary of the employee by three and sixty-five hundredths percent (3.65%).



9-3-705. Employer contributions.

9-3-705. Employer contributions.

Each employer subject to this act shall pay into the account a contribution equal to fourteen and five-tenths percent (14.5%) of the salary paid to each employee covered by this act. These contributions, together with the employees' contributions shall be transferred and credited to the retirement program in a manner the board directs.



9-3-706. Age of retirement.

9-3-706. Age of retirement.

(a) An employee is eligible for retirement under this act when he has served as a judge of the supreme court, a district court, a circuit court or service in any combination of those positions after July 1, 1998, if:

(i) He is at least sixty (60) years of age and has at least twenty (20) years of credited service;

(ii) He is at least sixty-five (65) years of age and has at least four (4) years of credited service;

(iii) He has less than four (4) years of credited service but has served continuously from the date of appointment to the age of seventy (70) years;

(iv) He has not less than ten (10) years and is retired for disability;

(v) He has not less than four (4) years of service to his credit and is at least fifty-five (55) years of age, but any benefit received by an employee under this paragraph shall be reduced by five percent (5%) for each year of retirement prior to age sixty-five (65).



9-3-707. Amount of benefit; adjustments.

9-3-707. Amount of benefit; adjustments.

(a) Any employee who has left service covered under this act, and who has not withdrawn his accumulated contributions, is eligible to receive a retirement allowance computed according to the terms of this act at the age specified in W.S. 9-3-706. The service retirement allowance payable to an employee under this act is subject to the following:

(i) The amount shall be equal to the percentage computed under paragraph (ii) of this subsection times the employee's highest average salary as defined in W.S. 9-3-702(a)(vii);

(ii) For the purposes of making the computation under paragraph (i) of this subsection, the percentage shall be computed based upon the sum of the following for credited service:

(A) Four percent (4%) for each of the first five (5) years of credited service;

(B) Three percent (3%) for each year from and including the sixth year through the fifteenth year of credited service;

(C) Two percent (2%) for each year from and including the sixteenth year through the twentieth year of credited service;

(D) One percent (1%) for each year from and after the twenty-first year of credited service.

(iii) Repealed by Laws 2008, Ch. 21, 2.

(iv) For an employee retired for disability, W.S. 9-3-422(a) and (b) apply with respect to computing the amount of the benefit.

(b) Repealed By Laws 2012, Ch. 107, 3.

(c) W.S. 9-3-430 applies to this act.

(d) Benefits shall not be payable under the program to the extent that they exceed the limitations imposed by section 415(b) of the Internal Revenue Code. The board shall provide any benefits in excess of the limitations under special pay plans authorized under W.S. 9-3-405(b) to the extent the benefits can be provided and the program retain qualified plan status under the Internal Revenue Code.



9-3-708. Death benefits; survivor's benefits.

9-3-708. Death benefits; survivor's benefits.

(a) W.S. 9-3-421 applies to employees and their survivors under this act.

(b) Upon the death of a former employee who is receiving a retirement allowance under this act, the employee's survivor shall receive a monthly retirement allowance during the survivor's life equal to fifty percent (50%) of the allowance received by the former employee under this act at the time of the employee's death.



9-3-709. Refund of contributions upon termination of employment; procedure; redeposit; limitation on refund.

9-3-709. Refund of contributions upon termination of employment; procedure; redeposit; limitation on refund.

Any employee covered by this act who terminates his employment is entitled to a refund of the amount of the employee's contributions plus regular interest thereon. The refunds shall be made only upon written request to the board. Any employee who withdraws from the system under this section shall forfeit all rights to further benefits, employer matching contributions and service credit under the system. Any person who later returns to service covered by this act may redeposit the amount of the contributions withdrawn, in lump sum, together with regular interest, and upon earning not less than two (2) years credited service, may reestablish his service credits as of the time of withdrawal of his contributions. Any redeposit payment pursuant to this section shall be made not later than seven (7) years following the date of reemployment or prior to retirement, whichever first occurs.



9-3-710. Disposition of funds; custodian of monies.

9-3-710. Disposition of funds; custodian of monies.

Funds accruing to the account used to fund benefits for the program under this act shall be commingled with all money on deposit with the state treasurer in the Wyoming retirement account. The board may designate the state treasurer as the custodian of the retirement account. Disbursements from the account for purposes as specified in W.S. 9-3-407(c) shall be made only upon warrants drawn by the state auditor upon certification by authorized system employees. All disbursements from the account shall be accounted for in accordance with the uniform state accounting system or in a manner approved by the state auditor or the state treasurer as provided under W.S. 9-4-214. As used in this section, "authorized system employees" means the director and his designees who have authorized signatures on file with the state auditor, "director" means the director of the Wyoming retirement system, and "system" means the Wyoming retirement system.



9-3-711. Payment of employers' contribution from budgets.

9-3-711. Payment of employers' contribution from budgets.

Provision for the payment of the employers' contribution under this act shall be made in the budget of the Wyoming supreme court and the district courts. Provision for the payment of that portion of the employee's contribution authorized to be made by the employer under this act shall be requested in the budget of the Wyoming supreme court and the district courts.



9-3-712. Exemption of benefits from state and local taxes, execution and attachment; benefits paid under qualified domestic relations order.

9-3-712. Exemption of benefits from state and local taxes, execution and attachment; benefits paid under qualified domestic relations order.

(a) Benefits and allowances set forth under this article are exempt from any state, county or municipal tax and are not subject to execution or attachment by trustee process or otherwise, in law or equity, or under any other process, and are not assignable except as specially provided in this article.

(b) Notwithstanding subsection (a) of this section, benefits and allowances under this article may be paid in accordance with qualified domestic relations orders pursuant to W.S. 9-3-426.



9-3-713. Election to transfer into the system established under this act.

9-3-713. Election to transfer into the system established under this act.

(a) Any Wyoming supreme court justice, district judge or circuit court judge appointed before July 1, 1998, may elect to be covered under the retirement system established under this act subject to the following terms and conditions:

(i) The election shall be made by providing notice to the board not later than December 31, 1999, or prior to retirement, whichever is earlier, and making any payment required under paragraph (iii) of this subsection. An election made pursuant to this section may be rescinded at any time before the electing judge or justice collects retirement from the retirement system established under this act;

(ii) For county judges, the board shall transfer the funds in the judge's member account in the retirement system as defined in W.S. 9-3-402(a)(i) and the matching employer contributions along with regular interest on both to the account created in W.S. 9-3-702(a)(i) to fund retirement under this act;

(iii) A circuit court judge making an election under this section shall also pay to the board an amount determined by the board which shall be deposited into the retirement system account used to fund the retirement benefits under this act. The amount shall be equal to three and sixty-five hundredths percent (3.65%) of his salary for each year of service to be credited under this act plus regular interest, or an amount sufficient to cover the unfunded liability for retirement benefits under this section after the transfer under paragraph (ii) of this section, whichever is less. Notwithstanding paragraph (i) of this subsection, a circuit court judge appointed before July 1, 1998, may elect to be covered under this act by providing notice to the board not later than December 31, 2003, or prior to retirement, whichever is earlier, and making any payment required under this paragraph.









CHAPTER 4 - PUBLIC FUNDS

ARTICLE 1 - RECEIPT AND DISBURSEMENT

9-4-101. Fiscal year; delivery of state property by treasurer and auditor to successors.

9-4-101. Fiscal year; delivery of state property by treasurer and auditor to successors.

The fiscal year for all agencies, boards, commissions, departments, instrumentalities or institutions of the state government shall commence on July 1 in each year, except as otherwise specifically provided or authorized by law. At the end of their respective terms of office the treasurer and auditor shall deliver to their successors all official books, papers, records and balances of funds in their possession. If either or both successors are not elected or appointed and qualified, the existing incumbent of the office shall retain the state property until the election or appointment and qualification of his successor occurs.



9-4-102. Creation of expense in excess of appropriation; liability of officer therefor; penalty for violation.

9-4-102. Creation of expense in excess of appropriation; liability of officer therefor; penalty for violation.

(a) Except as otherwise provided by law, no state officer is authorized to create any expense of any kind or character as a charge against the state in excess of the amount appropriated for his use. Any officer creating an expense in excess of the appropriation is responsible for the expenditure under his official bond.

(b) Any person or board, who violates this section is guilty of a misdemeanor and shall be fined not to exceed two hundred dollars ($200.00) and may be removed from office.



9-4-103. Account of expenditures; public inspection; vouchers for allowances.

9-4-103. Account of expenditures; public inspection; vouchers for allowances.

When an appropriation is made by law for any purpose, to be expended for the state, the officer or board having charge of the appropriation shall keep an account therewith, showing when, to whom and for what purpose any portion of the appropriation has been expended. The account shall always be open for public inspection. Every officer or person presenting any voucher to any board for allowance, or to the auditor for payment, shall have affixed to the voucher a full itemized statement in writing covering the claim and the claim shall be approved for allowance by the proper board, department head or officer. Any claims failing to comply with this provision shall be rejected by the auditor or any of the boards to which the claims are presented.



9-4-104. Withholding salary in case of embezzlement of public funds or failure to pay over fees.

9-4-104. Withholding salary in case of embezzlement of public funds or failure to pay over fees.

If any officer of the state, or of any county or municipal corporation therein, having the custody of public funds, embezzles the funds, or if any public officer whose duty it is to pay into the treasury of the state, county or municipal corporation, any fees collected by him, fails at the times required by law to pay over the fees into the proper public treasury, the officer whose duty it is to audit and allow claims for salary of any officer or to issue a warrant in payment of the salary, may withhold the salary due to the officer, until the embezzlement, if any, is satisfied, or until the fees unlawfully retained by the officer are properly turned over and paid into the proper public treasury. If the director of the state department of audit determines that any embezzlement exists, or that any fees have been improperly retained by any public officer, the auditing officer or board shall withhold the person's salary until embezzlement is satisfied, or the fees are turned into the proper public treasury, or a court of competent jurisdiction arrives at a different conclusion from that of the director and decrees that no embezzlement or failure to pay over fees existed.



9-4-105. Cancellation of unpaid state warrants.

9-4-105. Cancellation of unpaid state warrants.

The state auditor shall cancel all state warrants that have been issued for one (1) year and which have not been presented to the state treasurer for payment. The money shall revert to the fund and account upon which the warrant was originally drawn or to the general fund if the original account no longer exists.



9-4-106. Interest on public warrants.

9-4-106. Interest on public warrants.

(a) All state, county, school district, town, city or other public warrants issued for any salary, fee or for any public indebtedness, claim or demand which has accrued on any public contract, transaction or liability shall draw interest upon the amount expressed in the warrant from the date of presentation for payment at the treasury or other place at which the warrant may be payable until there are sufficient funds in the treasury for payment. The rate of interest shall be established by the governmental entity based upon market conditions at the time of presentation of the warrant for payment and shall be stated within the warrant. No rate of interest shall be allowed or paid upon a warrant except as established under this section.

(b) Each state or county treasurer or municipal officer authorized to act as treasurer, to whom a warrant is presented for payment and funds in the treasury are insufficient to pay the warrant, shall endorse the words "not paid, for want of funds" and officially sign and date the warrant.



9-4-107. Balancing of accounts.

9-4-107. Balancing of accounts.

All fiscal officers of the state shall balance their respective accounts at 12:00 noon on December 31, and at 12:00 noon on June 30 in each year.






ARTICLE 2 - FUNDS CONSOLIDATION

9-4-201. Repealed By Laws 2005, ch. 231, 2.

9-4-201. Repealed By Laws 2005, ch. 231, 2.



9-4-202. Legislative purpose.

9-4-202. Legislative purpose.

This act reserves to the legislature the authority to establish funds outside of constitutional requirements. Provision is made to facilitate the handling of federal grants and other revenues which shall remain restricted according to the terms under which they are received. It is the policy of the legislature that all general governmental programs, activities and functions shall be subject to its review regardless of the sources of revenue available to the various departments, institutions or agencies except as otherwise provided.



9-4-203. Definitions.

9-4-203. Definitions.

(a) As used in this act:

(i) "Activity" means a specific and distinguishable line of work performed by one (1) or more organizational components of a governmental unit or capital outlay for the purpose of accomplishing a function for which the governmental unit is responsible;

(ii) "Appropriation" means an authorization granted by the legislature to make expenditures and to incur obligations for specific purposes;

(iii) "Earmarked revenue" means revenue which is dedicated by law for expenditure for specified activities, functions or programs and limited in the amount expended for the activities by the amount of money deposited to the credit of the governmental unit responsible for the specified functions and activities;

(iv) "Earned federal money" means any federal money receipt which is:

(A) Reimbursement for state money disbursed under a contractual relationship;

(B) Reimbursement of administrative overhead;

(C) Reimbursement for general state overhead from the statewide cost allocation;

(D) To finance a state activity that is being performed as a regular state funded activity;

(E) Reimbursement for an overmatch of federal money for any reason for which there is no obligation to carry forward for additional state funding or requiring a refund to the federal government; or

(F) The result of a lapse in a federal activity that does not require refunding to the federal government.

(v) "Fiscal period" means the period from July 1 through June 30 of each year established for the purpose of determining the financial position and the results of a governmental unit except as otherwise specifically provided or authorized by law;

(vi) "Function" means a group of related activities aimed at accomplishing a major service or program for which a governmental unit is responsible;

(vii) "Fund" means an independent fiscal and accounting entity with a self-balancing set of accounts recording cash or other resources together with all related liabilities, reserves, and equities which are segregated for the purpose of carrying on specific activities or functions or attaining specific objectives in accordance with law;

(viii) "Fund accounts" means the accounts necessary to set forth the financial operations and the financial position of the various components of any fund;

(ix) "Lapse" means the automatic termination of an appropriation;

(x) "Restricted revenue" means revenue which is dedicated by law for expenditure for specified activities, functions or programs and limited in the amount expended by legislative appropriation;

(xi) "Surplus" means the excess of assets of a specific fund or account over its liabilities;

(xii) "Unappropriated surplus" means that portion of the surplus of a specific fund or account which is not segregated for specific purposes;

(xiii) "This act" means W.S. 9-4-201 through 9-4-216.



9-4-204. Funds established; use thereof.

9-4-204. Funds established; use thereof.

(a) Repealed By Laws 2005, ch. 231, 2.

(b) Repealed By Laws 2005, ch. 231, 2.

(c) Repealed By Laws 2005, ch. 231, 2.

(d) Repealed By Laws 2005, ch. 231, 2.

(e) Repealed By Laws 2005, ch. 231, 2.

(f) Repealed By Laws 2005, ch. 231, 2.

(g) Repealed By Laws 2005, ch. 231, 2.

(h) Repealed By Laws 2005, ch. 231, 2.

(j) Repealed By Laws 2005, ch. 231, 2.

(k) Repealed By Laws 2005, ch. 231, 2.

(m) Repealed By Laws 2005, ch. 231, 2.

(n) Repealed By Laws 2005, ch. 231, 2.

(o) Repealed By Laws 2005, ch. 231, 2.

(p) Repealed By Laws 2005, ch. 231, 2.

(q) Repealed By Laws 2005, ch. 231, 2.

(r) Repealed By Laws 2005, ch. 231, 2.

(s) It is the intent of the legislature to establish uniform requirements for state government accounting and financial reporting in accordance with the generally accepted accounting principles (GAAP) as promulgated by the governmental accounting standards board (GASB), or its successor bodies, so that the financial position and the results of operations of state government can be publicly available to citizens, legislators, financial institutions and others interested in such information. To implement these requirements:

(i) The state auditor shall assign accounting for activities and programs of Wyoming state government to funds and classify each into fund types and account groups as specified in subsection (t) of this section in accordance with generally accepted accounting principles;

(ii) All state agencies in all branches of government and specifically the budget division of the department of administration and information, the governor and the consensus revenue estimating group shall use the fund types specified in subsection (t) of this section in preparing state budget documents, budget recommendations, revenue estimates and legislation;

(iii) The state auditor may, in consultation with the chief executive officers of the state agencies significantly involved in the operation of the fund, change the classification of funds between fund types when the operation of the fund changes or when there is a change in the application of generally accepted accounting principles;

(iv) The state auditor, after consultation with the chief executive officer of the state agency significantly involved in the operation of the affected fund or account, may merge, combine or segregate any fund or account that is or may be provided by law;

(v) Within six (6) months after the end of each fiscal year, the state auditor shall publish a comprehensive annual financial report that shall conform as nearly as practicable to established governmental reporting standards. The financial statements shall be prepared in accordance with generally accepted accounting principles and shall contain certificates of examination by the department of audit or any other independent auditor that may be assigned; and

(vi) A deviation from generally accepted accounting principles shall not be made unless authorized by law.

(t) As provided in subsection (s) of this section, the state auditor shall use the following fund types to classify state activities and programs for accounting purposes as specified:

(i) Governmental fund types:

(A) General fund to account for the ordinary operation of state government, and shall receive all revenues and account for all expenditures not otherwise provided for by law in any other fund. General fund appropriations shall not be transferred to any other fund or account for expenditure except as otherwise provided by law;

(B) Special revenue fund to account for the proceeds of specific revenue sources, other than expendable trusts or for major capital projects that are legally restricted to be expended for specified purposes;

(C) Capital projects fund to account for financial resources to be used for the acquisition or construction of major capital facilities;

(D) Debt service fund to account for the accumulation of, and the payment of, general long term debt principal and interest.

(ii) Proprietary fund types:

(A) Enterprise fund to account for operations:

(I) That are financed and operated in a manner similar to private business enterprise where the intent of the governing body is that the costs and expenses, including depreciation, of providing goods or services to the general public on a continuing basis be financed or recovered primarily through user charges; or

(II) Where the governing body has decided that periodic determination of revenues earned, expenses incurred or net income is appropriate for capital accountability or other purposes.

(B) Internal service fund to account for the financing of goods or services provided by one (1) department or agency to other departments or agencies of the governmental unit, or to other governmental units, on a cost-reimbursement basis.

(iii) Fiduciary fund types:

(A) Private-purpose trust funds to account for any trust arrangement not properly reported in a pension trust fund or an investment trust fund under which principal and income benefit individuals, private organizations or other governments;

(B) Investment trust funds to account for legally separate governments pooling their resources in an investment portfolio for the benefit of all participants;

(C) Pension and other employee benefit trust funds to account for the assets held by state government as trustee for employee retirement systems;

(D) Agency funds to account for assets that state government holds on behalf of others as their agent.

(iv) College and university financial information the financial data of state governmental colleges and universities that are considered to be part of the state government and that apply the provisions of the American institute of certified public accountants industrial audit guide. Audits of colleges and universities should be included with the financial data of the state government but may be presented separately from the fund types of the state government.

(u) Other funds defined as follows shall be classified by the state auditor pursuant to subsections (s) and (t) of this section:

(i) Highway fund to account for all revenues the expenditures of which are constitutionally restricted to highway purposes or which are available for expenditure by the Wyoming transportation commission excluding general fund appropriations;

(ii) Game and fish fund to account for all revenues received by the game and fish department the expenditures of which are restricted to wildlife purposes or which are available for expenditure by the Wyoming game and fish commission excluding general fund appropriations;

(iii) Permanent Wyoming mineral trust fund to account for the proceeds from an excise tax levied by constitutional or statutory law, on the privilege of extracting or severing minerals designated by constitutional or statutory law. The proceeds of the fund are inviolate and constitute a permanent or perpetual trust fund which shall be invested, or loaned to political subdivisions of the state, only as the legislature directs. All income from the fund shall be deposited annually in the general fund;

(iv) Permanent land fund to account for the resources received and held as trustee of the land grants made to the state by the federal government as provided by W.S. 9-4-305(b);

(v) Permanent land income fund to account for the income from the permanent land fund, land grants and income from other sources as provided by W.S. 9-4-305(c);

(vi) The excellence in higher education endowment fund - to consist of funds appropriated or designated to the fund by law, or by gift from whatever source. In accordance with Wyoming Constitution Article 15, Section 20, monies within the fund shall not be expended and may be invested in the same manner as other permanent funds of the state. Earnings from investment of monies within the fund are subject to the spending policy as provided in W.S. 9-4-719 and shall be distributed and expended as provided by law. Earnings in excess of spending policies shall be retained as provided by W.S. 9-4-719;

(vii) Hathaway student scholarship endowment fund - to consist of funds appropriated or designated to the fund by law, or by gift from whatever source. In accordance with Wyoming Constitution Article 15, Section 20, monies within the fund shall not be expended and may be invested in the same manner as other permanent funds of the state. Earnings from investment of monies within the fund shall be distributed and expended as provided by law.



9-4-205. Appropriations and expenditures.

9-4-205. Appropriations and expenditures.

(a) The revenues and other resources of the general fund, the special revenue fund insofar as it contains restricted revenue, federal funds and the permanent land fund as provided by W.S. 9-4-310 are subject to legislative review and appropriation for each fiscal period.

(b) Expenses required in administrative activities chargeable to accounts within the special revenue fund and the highway fund excluding the department of transportation shall be provided by legislative appropriation from the general fund. Monthly, as the general fund appropriations are expended, corresponding amounts shall be transferred from the proper accounts within the funds specified in this subsection to the general fund. The administrative expenses chargeable to these accounts shall be included in the governor's budget to the legislature as provided by law.

(c) The revenues and other resources in any funds created by this act which are not affected by subsection (a) or (b) of this section may be expended pursuant to law or agreement if in conformity with the requirements of the budget division of the department of administration and information, if any.

(d) Authority to spend enterprise fund accounts shall be based upon budgets submitted in the same manner as for other units of state government. The budgets shall be supported by complete financial and operating statements together with cost analyses and comparisons to provide a base for financial planning.

(e) Authority to spend internal service fund accounts shall be based on the approved budget requests of the serviced units of state government. Additional authority to spend may be requested and shall be supported by financial and operating statements together with cost analyses and comparisons to provide a base for financial planning.



9-4-206. Disposition of revenue; cash accounts; investment of monies held by state institutions.

9-4-206. Disposition of revenue; cash accounts; investment of monies held by state institutions.

(a) Receipts of revenue and other resources that require allocation into more than one (1) fund or to more than one (1) governmental unit shall be deposited in an account for holding until allocated in accordance with law. All revenue and money received or held by a state governmental unit shall be placed in the appropriate fund except as otherwise provided. Except as otherwise provided by law, no bank accounts shall be opened or maintained nor shall revenue, cash, checks or other written instruments, notes, mortgages, securities, performance bonds or other similar obligations be held by any state governmental unit except the state treasurer.

(b) Supplemental additions to approved budgets for acceptance and expenditure of federal funds authorized for acceptance by the governor shall be in writing, signed by the governor or his designated representative with copies to the state auditor and department of administration and information. Upon approval by the governor, federal revenue that is accepted and which will result in a saving or replacement of state monies to accomplish a budgeted activity or function shall be transferred to the general fund with appropriate explanation.

(c) The state treasurer may establish cash accounts for state government units. The cash accounts may be for purposes of making change, for the payment of small local purchases, refunds under one hundred dollars ($100.00), or, in the case of the state fair, for any expenditures authorized by law. Cash accounts shall be reimbursed at least monthly by submitting a certified voucher supported by the documentation required by the state auditor for issuance of a state warrant from the appropriate accounts in the same manner as other vouchers are submitted for payment. The reimbursement warrant shall be paid from the appropriate account and charged to the budgeted expense classifications, if any. Money provided by this subsection may be placed in demand deposits for disbursement. All approved change and petty cash accounts shall be an accountable cash item within the state treasurer's cash accountability and supported by receipts from the administrator of the state unit holding change or petty cash accounts.

(d) The state treasurer may establish a cash account within his office to facilitate the processing and payment of cash refunds, or other fund cash disbursements, under one hundred dollars ($100.00). Money provided by this subsection may be placed in a demand deposit for disbursement. The cash account shall be reimbursed at least monthly by submitting a certified voucher supported by the documentation required by the state auditor for issuance of a state warrant from the appropriate accounts.

(e) Excluding compensation earned by prisoners confined to a state penal institution, to the greatest extent possible all monies held by any state institution belonging to patients, residents or inmates of the state institution shall be deposited or held at the location of the institution, to earn the highest available rate of interest on an investment insured by the United States government or agency or any department thereof and to be available for withdrawal without penalty, and need not be accounted for within the agency fund. With the consent of the person owning the money or of any person legally responsible for that person's financial affairs the monies may be invested in accounts or certificates of deposit insured by the United States government, agency or department which are for a fixed term and have a penalty for early withdrawal. Each chief administrator of an institution is accountable for all monies. An account shall be kept for each individual showing all receipts, disbursements and monies by type of account. To the greatest extent possible, all monies not invested in fixed term investments shall be deposited in individual savings accounts to accrue interest for each individual. Monies not so deposited shall be kept in a separate pooled demand account. The total receipts, disbursements and balances shall be reported monthly to the state treasurer and state auditor for disclosure in the state financial reports. Upon discharge all money plus accrued interest held on behalf of a patient, resident or inmate, excluding lawful charges, shall be returned to that person or a duly authorized person. If the patient, resident or inmate, or other duly authorized person, cannot be found, or in the event of death of the patient, resident or inmate, the money plus accrued interest, excluding lawful charges, shall after a reasonable effort to find and notify the heirs has failed, be transmitted to the state treasurer to be held or distributed as provided by W.S. 9-5-203.



9-4-207. Disposition of unexpended appropriations.

9-4-207. Disposition of unexpended appropriations.

(a) All unexpended general fund appropriations shall lapse as of the end of the fiscal period excluding appropriations for purposes as specified in subsection (d) of this section.

(b) All unexpended federal funds appropriations and budget authorizations to accept and expend federal funds as provided by W.S. 9-4-206(b) shall be reviewed by the department of administration and information at the end of the fiscal period. The department may authorize amounts to be carried forward into the next fiscal period which are necessary to complete activities or functions in progress, for activities or functions not then started, and for purposes as specified in subsection (d) of this section. Federal funds not carried forward shall revert to the general fund unless federal requirements provide otherwise or unless otherwise provided by the legislature.

(c) Unexpended appropriations from any funds created by this act not specified in subsection (a) or (b) of this section shall lapse at the end of the fiscal period and be accounted for as unappropriated surplus within the fund or account if applicable, excluding appropriations for purposes as specified in subsection (d) of this section.

(d) Appropriations for the purposes specified in this subsection shall be excluded from reverting pursuant to subsections (a) through (c) of this section. Appropriations which do not revert pursuant to this subsection shall be expended only on the projects for which the funds were appropriated. Funds subject to this subsection are appropriations:

(i) For capital outlays;

(ii) For information technology projects which have been certified by the state chief information officer as having a defined scope, defined process to ensure competitive bidding, and an identified need for continuing the expenditure beyond the applicable fiscal period from unexpended appropriations. The certification shall be provided to the state auditor prior to the end of the applicable fiscal period;

(iii) Which are specifically designated by law as not subject to reversion under this section.

(e) In each even numbered year:

(i) Not later than July 15, the state auditor shall provide to each affected agency a list of existing unexpended appropriations or authorizations from all prior fiscal periods;

(ii) Not later than September 15, each agency shall provide to the auditor the nature of each outstanding obligation, the authority to maintain any unexpended appropriation, and a timeline for expenditure of funds to meet any outstanding obligation legally incurred;

(iii) Not later than October 1, the auditor shall:

(A) Revert any unexpended appropriation for which the appropriation or authorization was mistakenly carried forward under the authority of W.S. 9-2-1008 or this section or for which the authority to not revert the unexpended appropriation no longer exists;

(B) In consultation with the department of administration, report to the governor and joint appropriations interim committee on all unexpended appropriations or authorizations, remaining after October 1. The state chief information officer shall be consulted for purposes of information technology projects within the report. The report shall include:

(I) Identification of the provision of law initially appropriating the funds;

(II) The amount of funds not reverted;

(III) An explanation of why each fund amount did not revert and additionally for each capital outlay or information technology project for which funds did not revert a description of the project;

(IV) The anticipated date upon which the funds will revert;

(V) For funds not reverted pursuant to W.S. 9-2-1008, the fund type, purpose and timeline for expenditure of funds to meet any outstanding obligation legally incurred;

(VI) The account or fund to which the funds will revert.

(f) For purposes of subsection (e) of this section funds within an account or fund established by codified statute as not subject to reversion or lapse at the end of a fiscal period shall not be considered as reportable funds.

(g) The state auditor, in consultation with the department of administration and information, shall accommodate the department of transportation's October through September fiscal period in implementing the reporting requirements of subsections (e) and (f) of this section regarding the disposition of unexpended appropriations while still identifying any reversions by October 1 of each even numbered year.



9-4-208. Refunds.

9-4-208. Refunds.

(a) Except as provided by W.S. 9-4-204(t)(iii)(D) and 9-4-206(c) and (d), money paid into the state treasury through error or under circumstances such that the state is not legally entitled to retain it, may be refunded upon the submission of a verified claim therefor. The claimant shall present his verified claim, together with a complete statement of facts and reasons for which the refund is claimed, to the head of the state agency concerned, who shall forthwith examine it, attach his approval or disapproval of the claim and his reasons, and submit the claim to the state auditor for settlement in the manner provided by law. At the discretion of the head of the state agency concerned, the verified claim of the claimant may be waived, and the refund made upon certification by the head of the state agency concerned.

(b) There is appropriated to the person or entity entitled to a refund under this section, from the fund or account in the state treasury to which the money was credited, an amount sufficient to make the refund and payment.



9-4-209. Governor's emergency expenditures.

9-4-209. Governor's emergency expenditures.

(a) The legislature shall appropriate money from the general fund to the governor for use as hereafter provided.

(b) The money appropriated pursuant to subsection (a) of this section is subject to allocation and expenditure by the governor to meet emergency and unanticipated requirements:

(i) Necessary to insure the proper functioning of state government and to render essential state services when the legislature is not in session;

(ii) Which were not foreseeable or predictable at the time of the preparation and adoption of the budget and the passage of appropriation measures during the session of the legislature immediately preceding the occurrence of the emergency or requirement; and

(iii) For which other money is unavailable or is insufficient.

(c) Requests by a state department or agency for the allocation and expenditure of money appropriated pursuant to subsection (a) of this section shall be made by the administrative head of the department or agency in writing to the governor specifying the circumstances which are deemed necessary to require the requested allocation and expenditure by the governor. Written notification of the request and grant of money, if any, shall be distributed as provided in W.S. 9-4-206(b).



9-4-210. Repealed By Laws 2005, ch. 231, 2.

9-4-210. Repealed By Laws 2005, ch. 231, 2.



9-4-211. Repealed By Laws 2005, ch. 231, 2.

9-4-211. Repealed By Laws 2005, ch. 231, 2.



9-4-212. Creation of new funds; references to word "fund"; discontinuance of existing funds.

9-4-212. Creation of new funds; references to word "fund"; discontinuance of existing funds.

Direct or indirect references to the word "fund" when used to identify a separate accounting entity wherever contained in the Wyoming statutes shall be construed to mean account unless the fund is established by statute. No existing statutory fund shall be discontinued or abolished without the approval of the legislature.



9-4-213. Earned federal money.

9-4-213. Earned federal money.

All earned federal money received by a state department or institution shall be credited to the fund or account out of which the department, agency or institution made the expenditure resulting in the earned federal money.



9-4-214. Control and budgetary accounts; uniform accounting systems.

9-4-214. Control and budgetary accounts; uniform accounting systems.

(a) The state auditor shall establish general control accounts for each fund appropriation included in legislative appropriation acts to reflect the amount of expenditure approved charging against each type of fund the expenditures as made to disclose the unexpended authorizations. The department of administration and information shall establish budgetary accounts as necessary. The state auditor, state treasurer and the department of administration and information shall develop and maintain the state's uniform centralized accounting system and methods for identifying, classifying and reporting revenues, receipts and disbursements including accounts and subaccounts for all nonappropriated state funds and shall develop and implement a uniform modified accrual accounting system.

(b) For purposes of this section, "disbursements" does not include payments made for investments by the Wyoming retirement system, its agents or its trustees in connection with portfolio changes, provided any such payments shall be accounted for by the Wyoming retirement board, not less than monthly, in a manner acceptable to the state auditor and the state treasurer.



9-4-215. University's fund structure and accounting.

9-4-215. University's fund structure and accounting.

The fund structure and accounting of the University of Wyoming are excluded from the operation of this act except insofar as specific disposition is made of funds utilized by the university.



9-4-216. Financial advisory council.

9-4-216. Financial advisory council.

(a) There is established a financial advisory council consisting of the state auditor, the state treasurer, the director of the state department of audit, the director of the department of administration and information, the director of the department of revenue, a member or designee of the joint appropriation interim committee, and other persons the governor appoints as ex officio members without voting privileges. The state auditor is chairman of the financial advisory council.

(b) The financial advisory council shall oversee the design and implementation of a uniform state accounting system applicable to all state agencies, departments, boards, commissions and institutions which will insure that all fiscal data is accumulated, processed and reported to provide compatible fiscal management information and to make possible full disclosure and fair presentation of financial position and operating results in accordance with generally accepted governmental accounting principles. Generally accepted governmental accounting principles, definitions and procedures as outlined by the national committee on government accounting in the publication "Governmental Accounting, Auditing, and Financial Reporting" shall be used as a guide by the financial advisory council in the accounting methodology. If there is a conflict between legal provisions and generally accepted governmental accounting principles, the legal provisions will take precedence.

(c) Under the guidance and with consent of the financial advisory council the department of administration and information shall hire specialized state personnel to develop the capability, and may secure the services of professional consultants, to implement this act and related fiscal procedures.



9-4-217. Uniform state accounting system.

9-4-217. Uniform state accounting system.

(a) Notwithstanding any other provision of law, the legislative, the judiciary and each executive branch agency as defined by W.S. 9-2-1002(a)(i), including the University of Wyoming, the game and fish department and the Wyoming department of transportation, shall use the uniform state accounting system designated by the state auditor.

(b) All state agencies are required to use the uniform state accounting system to account for all revenue, budget and expenditure transactions. Procedures for the use of this system shall be prescribed by the state auditor.

(c) The state auditor shall promulgate reasonable rules and regulations necessary to carry out this section. The rules and regulations may include the selection of a credit processor to provide credit card services to the entities enumerated in subsection (a) of this section.

(d) The state auditor shall prescribe what accounts shall be kept by each state agency in addition to the uniform state accounting system maintained in the state auditor's office. In prescribing what accounts shall be kept by each state agency, the state auditor shall take care that there shall be no unnecessary duplication.

(e) The state auditor, with assistance from the department of audit, the budget division of the department of administration and information, and the state treasurer shall prescribe such internal control procedures for any state agency as he deems necessary to assure assets are properly safeguarded, accounting entries are accurate and reliable, and assets and resources are being utilized consistent with the requirements of the law and duly established managerial policies in an effective, economical and efficient manner.

(f) Repealed By Laws 1999, ch. 22, 2.

(g) Repealed By Laws 1999, ch. 22, 2.

(h) Unless specifically prohibited by statute, any legislative, judicial or executive branch agency as defined by W.S. 9-2-1002(a)(i), including the University of Wyoming, the game and fish department and the Wyoming department of transportation, may contract with a credit card processor and allow any tax, assessment, license, permit, fee, fine, or other money owing to the state or collectible by the state on behalf of another unit of government to be paid by negotiable paper, or in payment of any bail deposit or other trust deposit. As used in this subsection, negotiable paper means money orders, paper arising from the use of a lender credit card as defined in W.S. 40-14-140(a)(ix), checks and drafts, including, without limitation, sales drafts and checks and drafts signed by a holder of a lender credit card issued by a bank maintaining a revolving loan account as defined in W.S. 40-14-308, for lender credit card holders. The acceptance of negotiable paper by the state or any of its agencies under this subsection shall be in accordance with and subject to the same terms and conditions provided by W.S. 18-3-505. Any fees assessed for processing a credit card payment may be borne by the agency or person tendering payment. Any fees borne by the person tendering payment pursuant to this subsection may be used by the state auditor or the agency responsible for the collection of such fees to pay the processing costs of rendering the credit card transaction.



9-4-218. Federal natural resource policy account created; purposes.

9-4-218. Federal natural resource policy account created; purposes.

(a) There is created an account known as the "federal natural resource policy account." Funds within the account may be expended by the governor on behalf of the state of Wyoming and its local governments, to take any of the actions specified in this subsection in response to federal land, water, air, mineral and other natural resource policies which may affect the tax base of the state, wildlife management, state species, recreation, private property rights, water rights or leasehold rights. Funds also may be expended for preparing and participating in environmental impact statements and environmental assessments, including analysis of economic or social and natural or physical environmental effects on the human environment. Funds also may be expended for coordinating and participating in rangeland health assessments pursuant to W.S. 11-2-207. The governor may expend funds from the federal natural resource policy account for:

(i) Participation of the state, a state agency or a county as a joint lead agency to prepare an environmental impact statement in accordance with regulations promulgated by the federal council on environmental quality;

(ii) Participation of the state, a state agency or a county as a cooperating agency in accordance with regulations promulgated by the federal council on environmental quality. Participation may include:

(A) Involvement in the National Environmental Policy Act (NEPA) process at the earliest possible time;

(B) Involvement in the scoping process described in regulations promulgated by the federal council on environmental quality;

(C) Development of information and preparation of environmental analyses including portions of the environmental impact statement in which Wyoming has special expertise;

(D) Assisting the state, a state agency or counties in collecting, compiling, analyzing and distributing economic impact data related to federal natural resource policy formation and participation in policy development;

(E) Making staff support available at the lead agency's request to enhance Wyoming's interdisciplinary capability; and

(F) Expenditure of state or county funds.

(iii) Investigating, initiating, intervening or otherwise participating in litigation, or taking any other legal action by the state, a state agency or the counties of the state individually or jointly, that furthers the purposes of this subsection. In carrying out this subsection, the attorney general or the counties, with approval of the governor, may retain qualified practicing attorneys to act for the state or the counties, including providing representation in other forums with the federal government or other state or county governments that may preclude or resolve any outstanding issues or attempting to influence pertinent federal legislation;

(iv) Participation in monitoring of federal natural resource issues, including the collection, review, analysis or dissemination of any material that may be required for legal action or to support any other purpose authorized under this section;

(v) Training seminars educating state and local government officials and employees on the provisions and requirements of the federal National Environmental Policy Act of 1969 and related federal rules and regulations, and on the processes used by federal agencies in administering federal law;

(vi) Development of rangeland health assessments in compliance with W.S. 11-2-207;

(vii) Participation in the formulation, preparation and implementation of environmental impact statements and associated records of decision and other federal management decisions.

(b) All funds including any recovered court costs and earned interest remaining in the federal natural resource policy account at the end of a biennium shall remain in the account to implement the purposes of this section.

(c) In the expenditure of funds from the federal natural resources policy account pursuant to this section, preference shall be given to those funding requests that:

(i) Enhance the ability of a county to participate in federal natural resource policy matters; or

(ii) Fund actions taken under paragraph (a)(iii) of this section as the governor determines necessary or advisable to protect the state's jurisdictional, economic or property interests from actions taken by the environmental protection agency.

(d) The governor shall report in the governor's office budget request submitted pursuant to W.S. 9-2-1013:

(i) All actions taken pursuant to this section;

(ii) All expenditures from the federal natural resource policy account in each of the immediately preceding two (2) fiscal years;

(iii) The purpose of each expenditure.






ARTICLE 3 - STATE INSTITUTIONS

9-4-301. Payment of expenses of charitable institutions; general fund.

9-4-301. Payment of expenses of charitable institutions; general fund.

Where special provision is not otherwise made by law the expenses of supporting the state charitable institutions shall be paid out of the general fund.



9-4-302. Payment of expenses of charitable institutions; special county tax.

9-4-302. Payment of expenses of charitable institutions; special county tax.

Whenever it appears to the state board of equalization that there will not be sufficient money in the general fund to pay the expenses of supporting the state charitable institutions in addition to paying the other expenses authorized to be paid from the general fund by legislative appropriation, the board of equalization, at the time of making the annual assessment for state purposes, may direct the boards of county commissioners of the several counties to levy on all taxable property a special tax not exceeding one (1) mill on each dollar of the assessed valuation thereof, for the purpose of raising sufficient money which, together with the money available therefor in the general fund, is sufficient to pay the expenses of supporting the state charitable institutions as authorized by the legislature. The money raised by the special tax shall be credited to the general fund.



9-4-303. Payment of monies and income into state treasury.

9-4-303. Payment of monies and income into state treasury.

(a) Except as otherwise provided by law, all monies and income received or collected by any public institution of this state for the care of patients therein, for the maintenance of prisoners therein, or as compensation for any matter whatsoever, received from the institution, shall be paid into the state treasury as frequently as their procedure and their location will permit and credited to the general fund and shall not be paid out except in pursuance of a lawful appropriation.

(b) Except as otherwise provided by law all monies donated to any public institution or organization belonging to the state, whether educational, charitable, military or of other public nature, and any and all monies donated to the state for the use or benefit of the institutions and organizations shall be deposited in the state treasury in the appropriate accounts and shall not be withdrawn except in the manner provided in W.S. 9-4-304.



9-4-304. Disbursement of monies from state treasury.

9-4-304. Disbursement of monies from state treasury.

No monies deposited in the state treasury for the purposes specified in W.S. 9-4-303(b) and 9-4-306 shall be expended or disbursed except upon itemized claims, and the itemized claims shall be approved for payment by the respective boards of trustees, or other boards or officers under whose authority the monies are by law authorized to be disbursed. The itemized claims shall then be audited by the state auditor, who, if satisfied that the monies are being properly disbursed according to law, shall issue his warrant for the amounts of the claims. The warrants shall be paid by the state treasurer out of the particular fund or account on which the warrants are drawn.



9-4-305. Disposition of state land revenue.

9-4-305. Disposition of state land revenue.

(a) Any and all funds accruing from state lands set aside for the benefit or use of any public institution or organization specified in W.S. 9-4-303 shall be deposited in the state treasury.

(b) Proceeds from the sale of state lands, mineral royalties and any money designated by the Wyoming constitution or Wyoming statutes as collected shall be transmitted to the state treasurer and credited to the proper accounts within the permanent land fund, except as provided by article 7, section 2 of the Wyoming constitution, thirty-three and one-third percent (33 1/3%) of the mineral royalties received from the lease of any school lands but not to exceed eight million dollars ($8,000,000.00) during any one (1) year, shall be deposited into the public school capital construction account. To the extent constitutionally permissible and notwithstanding any other provision of law, at the end of every fiscal year, the state treasurer shall transfer to the corpus of each account within the permanent land fund, except the common school account, from the income earned on the corresponding account within the permanent land fund, to the extent available, an amount as provided by this subsection. In determining the amount to be withheld, the state treasurer shall calculate the fiscal year beginning balance and ignore any appropriations made from the account within that fiscal year. For the fiscal year 2000, he shall transfer an amount equal to five percent (5%) of the inflation rate for the previous twelve (12) month period as determined by the department of administration and information multiplied by the beginning balance of each permanent land fund account, except the common school account. At the end of each succeeding fiscal year, the state treasurer shall increase the amount to be multiplied by that year's inflation rate by five percent (5%) until such time as the multiplier reaches one hundred percent (100%) of the inflation rate, and then multiply that amount by the beginning balance of each permanent land fund account, except the common school account.

(c) Except as provided by subsection (b) of this section, rentals for the ordinary use of the state lands, bonuses, interest on purchase money, interest from investment of money in corresponding accounts within the permanent land fund, and any money designated by the Wyoming constitution or Wyoming statutes as collected shall be transmitted to the state treasurer and credited to the proper accounts within the permanent land income fund or to the general fund as provided by the Wyoming Funds Consolidation Act and W.S. 9-4-311.



9-4-306. University building account.

9-4-306. University building account.

The state treasurer may create and maintain an account into which he shall place all monies received for the purpose of constructing and maintaining buildings at the University of Wyoming. He shall draw from the account only the sums which have been authorized by the board of trustees of the university and audited by the state auditor as provided in W.S. 9-4-304.



9-4-307. Crediting of federal land grant income; omnibus account.

9-4-307. Crediting of federal land grant income; omnibus account.

(a) Three-fourths (3/4) of the income described in W.S. 9-4-305(c) attributable to the lands now remaining undistributed, as donated to the state for state, charitable, educational, penal and reformatory institutions under section 11 of the Act of Admission, shall be credited to the general fund, and one-fourth (1/4) of that income shall be credited to the omnibus account within the permanent land income fund for the department of corrections, the department of health and the department of family services.

(b) The omnibus account is an emergency account to be used by the department of corrections, the department of health and the department of family services in the maintenance and upbuilding of state charitable, educational, penal and reformatory institutions upon the unanimous vote of the state loan and investment board at a meeting attended by all board members or following an appropriation by the legislature.



9-4-308. Crediting of federal land grant income; university account.

9-4-308. Crediting of federal land grant income; university account.

The income described in W.S. 9-4-305(c) attributable to the lands granted to the state for university purposes under section 8 of the Act of Admission shall be credited to the university account within the permanent land income fund for the University of Wyoming, and shall be paid by the state treasurer to the treasurer of the university upon the request of the board of trustees of the university to be used for the support and maintenance of the University of Wyoming.



9-4-309. Crediting of federal land grant income; game and fish fund.

9-4-309. Crediting of federal land grant income; game and fish fund.

The income described in W.S. 9-4-305(c) attributable to the lands granted to the state for a state fish hatchery under sections 8 and 11 of the Act of Admission shall be credited to the game and fish fund.



9-4-310. Permanent land fund and land income fund accounts.

9-4-310. Permanent land fund and land income fund accounts.

(a) The following accounts within the permanent land fund are established to account for revenue dedicated to certain institutions or for certain purposes accruing from grants of land contained in the Act of Admission or acts of congress, or accruing from provisions of the Wyoming constitution or Wyoming statutes:

(i) Deaf, dumb and blind account;

(ii) Public buildings account;

(iii) State hospital account (formerly the insane asylum account);

(iv) Penitentiary account;

(v) Poor farm account;

(vi) Agricultural college account;

(vii) Common school account;

(viii) Fish hatchery account;

(ix) Miner's hospital account;

(x) Omnibus account;

(xi) University account;

(xii) Carey Act account.

(b) No appropriation shall be made from the agricultural college, common school or university accounts within the permanent land fund.

(c) The following accounts within the permanent land income fund are established to be expended as provided by law:

(i) Agricultural college account;

(ii) Common school account;

(iii) University account;

(iv) Omnibus account;

(v) Miner's hospital account.



9-4-311. Carey Act revenue.

9-4-311. Carey Act revenue.

(a) The state treasurer shall create and maintain an account within the permanent land fund. He shall deposit in the account:

(i) All proceeds from the sale of lands acquired from the United States of America pursuant to Public Law 582, enacted by the United States congress August 13, 1954 (68 Stat. 703);

(ii) All royalties received from oil and gas and other minerals in the lands; and

(iii) All proceeds from the sale of any and all other materials in the lands which might not be classified as mineral.

(b) The interest received from investments of the account, and all monies derived from rentals of the lands acquired under Public Law 582 (68 Stat. 703) and from timber sales therefrom shall be deposited by the state treasurer in the general fund, and shall be expended therefrom only upon appropriation.






ARTICLE 4 - TAYLOR GRAZING ACT FUNDS

9-4-401. Distribution of funds.

9-4-401. Distribution of funds.

(a) All funds received by the state of Wyoming, as its distributive share of the amounts collected by the United States government under the provisions of the act of congress of June 28, 1934 (48 Stat. 1269), known as the Taylor Grazing Act, and any act amendatory thereof, shall be deposited with the state treasurer. Upon receipt the state treasurer shall distribute the money to the several counties of the state in which the public lands are located. The state treasurer shall ascertain from the proper United States officers having the records of receipt from leased or sold public lands the amount of receipts from the sources in this state for each year for which money is received by the state. A separate account shall be kept of the sum received from sale or lease rentals from public lands, which sum shall be segregated by the state treasurer and paid to the county in which the leased or sold public land is located. If any leased or sold land lies in more than one (1) county of the state, each county shall receive a proportional amount of the revenue as the area of the leased or sold public land included within the boundary of the county bears to the total area of the leased or sold public land.

(b) In the case of monies received from grazing fees, the state treasurer shall distribute the fees attributable to the following federal grazing districts as constituted prior to the reorganization of the district boundaries as implemented in 1974 by the bureau of land management to the following county treasurers to be held on behalf of the state grazing districts encompassing the county in the percentages indicated:

(i) Worland grazing district:

(A) Big Horn county treasurer (state grazing district 1) - 42.23%;

(B) Hot Springs county treasurer (state grazing district 1) - 15.93%;

(C) Park county treasurer (state grazing district 1) - 10.04%;

(D) Washakie county treasurer (state grazing district 1) - 31.80%.

(ii) Rawlins grazing district:

(A) Fremont county treasurer (state grazing district 2) - 31.57%;

(B) Natrona county treasurer (state grazing district 2) - 5.46%;

(C) Carbon county treasurer (state grazing district 3) - 33.71%;

(D) Albany county treasurer (state grazing district 3) - .03%;

(E) Sweetwater county treasurer (state grazing district 3) - 29.23%.

(iii) Rock Springs grazing district:

(A) Sweetwater county treasurer (state grazing district 4) - 48.56%;

(B) Fremont county treasurer (state grazing district 4) - 3.00%;

(C) Lincoln county treasurer (state grazing district 4) - 17.66%;

(D) Uinta county treasurer (state grazing district 4) - 8.27%;

(E) Sublette county treasurer (state grazing district 5) - 22.51%.



9-4-402. Money credited to general school fund; allocation thereof.

9-4-402. Money credited to general school fund; allocation thereof.

All money received from the lease and sale of public lands within the county shall be placed to the credit of the general school fund of the county, to be proportionately allocated by the county treasurer to the various school districts, exclusive of high school districts, in which the public lands are located and from which the funds are derived.



9-4-403. Money credited to range improvement fund; duties and liability of county treasurer.

9-4-403. Money credited to range improvement fund; duties and liability of county treasurer.

All money received from grazing fees of a grazing district regularly established and including public lands shall be placed to the credit of a special fund to be designated "The Range Improvement Fund of Grazing District No. ...". The county treasurer of the county to which the fees are distributed is the ex officio district treasurer of the district encompassing the county as indicated by W.S. 9-4-401(b) and shall collect, receive, receipt and account for all monies from this source and is liable upon his official bond for the proper care and distribution of the monies.



9-4-404. Expenditure of range improvement fund; cooperative agreements.

9-4-404. Expenditure of range improvement fund; cooperative agreements.

(a) Revenue under W.S. 9-4-403 shall be paid out by the county treasurer as requested by the state district grazing board upon written approval signed by the chairman of the state district grazing board as attested to by the secretary of the board.

(b) Each state district grazing board may pay monies out of the range improvement fund of its grazing district:

(i) For the construction and maintenance of range improvements, or any other purpose beneficial to the district. None of the funds shall be used for projects involving construction or maintenance, or both, of range improvements on public or state lands unless some legally constituted and authorized federal, state, county or city department, division, bureau, service, board or commission authorizes the project concerned;

(ii) For the payment of proper administrative salaries, costs and expenses of the board;

(iii) For contributions to the central committee of Wyoming state district grazing boards to defray costs and expenses for activities and projects incurred by the central committee under the written authorization of the state district grazing boards.

(c) Any project involving construction and maintenance of range improvements on public lands within any grazing district established under the provisions of the Taylor Grazing Act shall be undertaken only under cooperative agreements between the state district grazing boards and the federal officials in charge of the district concerned. Any project that is within the jurisdiction of a government entity and does not involve construction or maintenance of range improvements shall be undertaken only under cooperative agreements entered into by the state district grazing boards and appropriate governmental entities.



9-4-405. State district grazing boards; district boundaries.

9-4-405. State district grazing boards; district boundaries.

(a) A state board for each Taylor Grazing Act district established in Wyoming is created to direct and guide the disposition of the range improvement funds under W.S. 9-4-403 of each Taylor Grazing Act district (48 Stat. 1269) in the state. The distribution shall be most beneficial to the permittees from whom the funds are derived and for the counties involved in each district.

(b) Each board shall be known respectively as the Wyoming State Grazing Board of District .... in accordance with the following designations:

(i) Worland district;

(ii) Lander district;

(iii) Rawlins district;

(iv) Rock Springs district;

(v) Pinedale district.

(c) District boundaries shall be substantially the same as boundaries set for the federal grazing districts as constituted prior to the reorganization of the district boundaries as implemented in 1974 by the bureau of land management, according to the map filed in the state department of agriculture.

(d) Each state district board shall consist of not less than five (5) nor more than nine (9) permittees who hold section 3, Taylor Grazing Act permits and graze livestock upon the public lands within the grazing district for which the state grazing board is created. Officers and directors of corporations and partners of partnerships, or their designated representatives, who conduct the grazing are qualified to serve on the boards on behalf of the corporation or partnership. The term of each member is three (3) years except as provided for in subsection (e) of this section, beginning on January 1 after his election.

(e) In November of each year, each state district grazing board shall conduct an election to fill any existing vacancies. If any vacancy occurs on a state district grazing board for any reason, the remaining board members shall select a qualified successor to fill the vacancy for the unexpired term.

(f) A duly qualified person elected to serve as a member of a state district grazing board shall assume office after taking an oath for the performance of his duties. The permittees holding section 3, Taylor Grazing Act permits to graze livestock on the public lands within the grazing district served by a state district grazing board shall elect the members to serve on that state district grazing board, and each permittee or his designated representative is entitled to one (1) vote.

(g) Each state district grazing board shall appoint a chairman and a nominating committee representative of each geographical area serving on the board, but not including any members of the board, and the committee shall make nominations to fill the expiring positions on the board. Nominations, together with appropriate space for write-in candidates, shall be circulated to the permittees within the district, so that each member may cast his vote for each vacancy on the board. The carryover members of the state district grazing board shall certify the results of the election.

(h) Each state district grazing board shall select its own chairman and secretary from its membership. Employees may be hired by each board. The board shall set the remuneration of each employee and the remuneration shall be considered as administrative expense of the board concerned. The members of each state district grazing board shall receive no compensation but shall be reimbursed under W.S. 9-3-102 and 9-3-103 for travel and per diem expenses incurred in the performance of their duties.

(j) Meetings of a state district grazing board may be called at any time by the chairman or a majority of the members of the board. The board shall meet at least twice each year. Each board may adopt its own rules and regulations for the calling and holding of meetings, but a majority of each board constitutes a quorum for the transaction of business by the board. Action by each board shall be determined by a majority vote of the members present.



9-4-406. Grazing board central committee.

9-4-406. Grazing board central committee.

(a) State district grazing boards may establish a central committee to act together in matters of common interest which shall be known as the central committee of Wyoming state grazing boards. The central committee consists of two (2) members selected by and from the membership of each of the state district grazing boards. The members shall serve at the pleasure of their respective state district grazing boards.

(b) The central committee shall:

(i) Select its own officers, secretary, advisors, consultants, and have committees it deems necessary;

(ii) Adopt its own rules for the calling and holding of meetings and the carrying out of instructions received from a majority of the state district grazing boards.

(c) State district grazing boards may use the central committee as they deem proper. The central committee shall not engage in any activity or project except when and as authorized by a majority of the state district grazing boards. The central committee shall not incur any expense incident to its duties and activities except as authorized by a majority of the state district grazing boards.






ARTICLE 5 - FOREST RESERVE FUNDS

9-4-501. Money from federal forest reserves; apportionment to counties.

9-4-501. Money from federal forest reserves; apportionment to counties.

On January 1 of each year, or as soon thereafter as there is any money in the state treasury paid to the state by act of congress, approved June 30, 1906, as amended by act of congress, approved May 23, 1908, or any act amendatory thereto or supplemental thereof, whereby twenty-five percent (25%), or any other proportion, of the money received from each forest reserve in the state is paid to the state to be expended for the benefit of the public schools and public roads of the counties in which the forest reserve is situated, the state treasurer shall apportion the money to the entitled counties in the manner hereinafter described.



9-4-502. Money from federal forest reserves; method of apportionment.

9-4-502. Money from federal forest reserves; method of apportionment.

In making the apportionment provided for in W.S. 9-4-501, the state treasurer shall ascertain the amount which has accrued from each United States forest reserve in the state, and shall apportion the revenue to the counties in which the reserve is located in proportion to the acreage of the reserve within the boundaries of the counties.



9-4-503. Money from federal forest reserves; distribution among counties.

9-4-503. Money from federal forest reserves; distribution among counties.

Upon making the apportionment provided for in W.S. 9-4-501 through 9-4-504, the state treasurer shall certify to the state auditor the amounts due to the counties, whereupon the state auditor shall issue a warrant payable from the monies received pursuant to W.S. 9-4-501, in favor of the county treasurer of the counties included in the distribution for the amount to which the county is entitled and remit the warrants to the county treasurers.



9-4-504. Money from federal forest reserves; distribution by county commissioners.

9-4-504. Money from federal forest reserves; distribution by county commissioners.

Upon the receipt by the county treasurer of the funds, as provided in W.S. 9-4-503, the county commissioners of the county shall apportion the monies between the general school fund and the road fund of their county. Not less than five percent (5%) of the monies shall be credited to either one of the funds.






ARTICLE 6 - GOVERNMENT ROYALTY REVENUE

9-4-601. Distribution and use; funds, accounts, cities and towns benefited; exception for bonus payments.

9-4-601. Distribution and use; funds, accounts, cities and towns benefited; exception for bonus payments.

(a) All monies received by the state of Wyoming from the secretary of the treasury of the United States under the provisions of the act of congress of February 25, 1920 (41 Stat. 437, 450; 30 U.S.C. 181, 191), as amended, or from lessees or authorized mine operators and all monies received by the state from its sale of production from federal mineral leases subject to the act of congress of February 25, 1920 (41 Stat. 437, 450; 30 U.S.C. 181, 191) as amended, except as provided by subsection (b) of this section, shall be deposited into an account and the first two hundred million dollars ($200,000,000.00) of revenues received in any fiscal year shall be distributed by the state treasurer as provided in this subsection. One percent (1%) of these revenues shall be credited to the general fund as an administrative fee, and the remainder shall be distributed as follows:

(i) Two and one-quarter percent (2 1/4%) to the highway fund to be expended by the transportation commission for permanent construction or maintenance work in the counties to which the royalties are attributable with priority given to roads and highways impacted by mineral development;

(ii) Forty-four and eight-tenths percent (44.8%) to the public school foundation program account subject to allocations under W.S. 9-4-605;

(iii) Except as provided by W.S. 9-4-605(a), twenty-six and one-quarter percent (26 1/4%) to the highway fund subject to allocations under W.S. 9-4-607;

(iv) Six and three-quarters percent (6 3/4%) to a separate account for the University of Wyoming. This revenue may be used only for the actual and necessary expenses of constructing, equipping and furnishing new buildings, the repairing of existing buildings, the purchasing of improved or unimproved real estate, the payment of principal and interest on securities issued to finance projects authorized by the legislature or for the payment of principal and interest on securities issued to refund the securities. Payments from this revenue shall be made by the state treasurer only for expenditures approved by the trustees of the university, provided that expenditures for capital construction projects shall only be for projects authorized by the legislature. The trustees of the university are authorized to approve expenditures from this revenue for the payment of principal and interest on any outstanding securities issued pursuant to this paragraph in accordance with the terms of the securities. The trustees of the university shall include within the university's biennial budget request submitted under W.S. 9-2-1013 a report on all expenditures under this paragraph in each of the immediately preceding two (2) fiscal years;

(v) Nine and three-eighths percent (9.375%) to incorporated cities and towns to be used for planning, construction or maintenance of public facilities or providing public services. Any city or town may expend these revenues or pledge future revenues for payment of revenue bonds issued to provide public facilities. However no city or town shall pledge future revenues to the federal government under 43 U.S.C. 1747 unless the city or town obtains a written determination from the governor, which he may make in connection with his consultation with the secretary of the interior under 43 U.S.C. 1747 or otherwise, that the pledge will not affect the distribution of mineral royalties provided in this section. The distribution provided under this paragraph to any city or town shall be reduced by an amount equal to the amount of federal mineral royalties withheld from the state by the federal government to repay any loan to the city or town under 43 U.S.C. 1747. Pledges of this income for revenue bonds shall not exceed ten (10) years. Each city and town shall receive:

(A) Twelve thousand dollars ($12,000.00) if the population is three hundred twenty-five (325) persons or less, or fifteen thousand dollars ($15,000.00) if the population is more than three hundred twenty-five (325) persons; plus

(B) An amount computed by the state treasurer as follows: after deducting the distribution provided by subparagraph (A) of this paragraph, the remainder shall be allocated for distribution to cities and towns within each county in an amount proportionate to the percentage obtained by dividing the average daily membership, as defined in W.S. 21-13-101, of all school districts within each county by the total average daily membership of all school districts in the state. The distribution to each city and town will then be made in the proportion that the population of the city or town bears to the total population of all cities and towns in the county.

(vi) Three and seventy-five hundredths percent (3.75%) to the capital construction account to be expended as provided by W.S. 9-4-604(k)(i) or to fund bonds the proceeds of which will be used under W.S. 9-4-604(g) and one and twenty-five hundredths percent (1.25%) to the highway fund;

(vii) Two and seven-tenths percent (2.7%) to the public school capital construction account created by W.S. 21-15-111(a)(i);

(viii) Repealed by Laws 1988, ch. 82, 2.

(ix) Two and twenty-five one-hundredths percent (2.25%), to the highway fund;

(A) Repealed by Laws 1995, ch. 137, 1.

(B) Repealed by Laws 1995, ch. 137, 1.

(C) Repealed by Laws 1995, ch. 137, 1.

(x) Five-eighths percent (.625%) to the highway fund.

(A) Repealed by Laws 1995, ch. 137, 1.

(B) Repealed by Laws 1995, ch. 137, 1.

(b) The state treasurer shall ascertain and withhold all bonus payments received from the federal government attributable to coal, oil shale or geothermal leases of federal land within Wyoming and shall distribute it as follows:

(i) Fifty percent (50%), the first seven million five hundred thousand dollars ($7,500,000.00) of which shall be distributed as follows, and any amount in excess of seven million five hundred thousand dollars ($7,500,000.00) per year shall be deposited into the school capital construction account established under W.S. 21-15-111(a)(i):

(A) Three-fourths (3/4) shall be credited to the capital construction account for the purposes specified in W.S. 9-4-604(k)(i) or to fund bonds the proceeds of which will be used under W.S. 9-4-604(g);

(B) One-fourth (1/4) to the highway fund.

(ii) Repealed By Laws 2001, Ch. 209, 3.

(iii) Repealed By Laws 1998, ch. 5, 4.

(iv) And:

(A) Ten percent (10%) but not to exceed one million six hundred thousand dollars ($1,600,000.00) per year, to a separate account which may be expended by the community college commission in accordance with and in addition to appropriations available under W.S. 21-18-205(c). Any amount in excess of one million six hundred thousand dollars ($1,600,000.00) together with any unexpended revenues within the account at the end of any biennial budget period shall be credited to the school capital construction account established under W.S. 21-15-111(a)(i);

(B) Forty percent (40%) to be deposited to the school capital construction account established under W.S. 21-15-111(a)(i).

(v) Repealed By Laws 2010, Ch. 69, 204.

(c) Repealed by Laws 2000, Ch. 97, 4.

(d) Any revenue received under subsection (a) of this section in excess of two hundred million dollars ($200,000,000.00) shall be distributed as follows:

(i) Repealed by Laws 2000, Ch. 97, 4.

(ii) Repealed by Laws 2000, Ch. 97, 4.

(iii) Subject to paragraphs (v) and (vi) of this subsection, one-third (1/3) to the school foundation program account;

(iv) Subject to paragraph (vii) of this subsection, two-thirds (2/3) to the budget reserve account;

(v) From the amounts which would otherwise be distributed to the school foundation program account under paragraph (iii) of this subsection, amounts shall be deposited to the excellence in higher education endowment fund and the Hathaway student scholarship endowment fund created by W.S. 9-4-204(u)(vi) and (vii) in accordance with and subject to the requirements of this paragraph. The amounts specified in this paragraph shall be reduced as the state treasurer determines necessary to ensure that as of July 1 of each fiscal year, there is an unobligated, unencumbered balance of one hundred million dollars ($100,000,000.00) within the school foundation program account. Distributions under this paragraph shall be as follows:

(A) Seventy-nine percent (79%) to the Hathaway student scholarship endowment fund, until that account balance equals four hundred million dollars ($400,000,000.00);

(B) Twenty-one percent (21%) to the excellence in higher education endowment fund until distributions to that fund under this subparagraph equal one hundred five million dollars ($105,000,000.00);

(C) After the amounts specified in subparagraphs (A) and (B) of this paragraph are deposited to the appropriate fund, remaining funds shall be deposited pursuant to paragraph (vi) of this subsection and then to the school foundation program account as provided in paragraph (iii) of this subsection.

(vi) From the amounts which would otherwise be distributed to the school foundation program account under paragraph (iii) of this subsection, there is annually appropriated to the common school permanent fund reserve account the amount determined under W.S. 9-4-719(g). The appropriation shall be credited to the account as provided in W.S. 9-4-719(g);

(vii) From the amounts that would otherwise be distributed to the budget reserve account under paragraph (iv) of this subsection, amounts necessary to make the required revenue bond payments as provided by W.S. 9-4-1003(d), but in no event more than eighteen million dollars ($18,000,000.00) annually.

(e) Repealed By Laws 1998, ch. 5, 4.

(f) Repealed by Laws 2000, Ch. 97, 4.

(g) The state, should federal law not proscribe such action, is authorized and empowered to receive its gross percentage share of federal mineral royalties from the production of oil and gas which is due under the provisions of the act of congress of February 25, 1920 (41 Stat. 437, 450; 30 U.S.C. 181, 191) as amended, in the form of the actual production from federal mineral leases covered under that act of congress. If directed by the governor, the production shall be taken by the state in lieu of royalty receipts. The production shall be taken in the same percentage of volume as the gross percentage of royalty proceeds allowed by the act of congress. Any sale or disposal of the production shall be administered by the director of the office of state lands and investments or his designee. The director, subject to criteria established by the governor, shall sell or dispose of any production taken by the state from federal mineral leases. Prior to receipt of any royalties, the director shall promulgate necessary rules and regulations to carry out this subsection.

(h) Repealed by Laws 2002, Ch. 45, 2, Ch. 62, 2.

(j) The state, should federal law not proscribe such action, is authorized and empowered to receive its gross percentage share of federal mineral royalties from the production of solid minerals which is due under the provisions of the act of congress of February 25, 1920 (41 Stat. 437, 450; 30 U.S.C. 181, 191) as amended, in the form of a direct cash payment to the state from the lessee or authorized mine operator. If directed by the governor, such payment shall be taken by the state in lieu of royalty payments from the federal government. Prior to exercising this option, the director of the office of state lands and investments shall promulgate necessary rules and regulations to implement this program which shall include defining the appropriate reporting requirements to ensure proper payment. To the extent possible, the rules and regulations shall rely on current reporting programs and avoid duplicative or additional administrative requirements. The state shall exercise such option for a minimum period of one (1) year and with no less than ninety (90) days notice to the lessee or authorized mine operator.



9-4-602. Distribution and use; state treasurer's duty.

9-4-602. Distribution and use; state treasurer's duty.

(a) Except as hereafter provided, distribution under W.S. 9-4-601 shall be made by the state treasurer within thirty (30) days after the receipt of the government royalty funds for the preceding period. Federal mineral royalties received by the state on a continuing monthly basis shall be distributed under W.S. 9-4-601 by the state treasurer, subject to the following:

(i) Federal mineral royalties earned during each fiscal year shall be recognized as revenue during that fiscal year for accounting purposes;

(ii) Except as provided in paragraph (iii) of this subsection, revenues which are both earned and received during the first three (3) calendar quarters of the fiscal year shall be distributed within the first ten (10) days of October, January and April. For the last quarter of each fiscal year, revenues earned or received shall be distributed not later than June 30. In computing distributions for the last quarter, the state treasurer shall use the most recent consensus revenue estimating group estimates to the extent that earnings cannot be determined by June 30. Not later than September 15, the state treasurer shall compute the actual earnings for the last quarter of the preceding fiscal year and make adjustments to the October distributions in an amount equal to the difference between revenues earned and actual distributions for the preceding fiscal year;

(iii) Federal mineral royalties to be distributed to the public school foundation program account under W.S. 9-4-601(a)(ii) and to or for local governments under W.S. 9-4-601(a)(v) and (vi) shall be distributed as follows:

(A) For distributions to the public school foundation program account, distributions shall be made monthly in an amount equal to one-twelfth (1/12) of the amount estimated to be earned in the current fiscal year based upon the most recent consensus revenue estimating group estimates. For distributions to local governments, distributions shall be made quarterly in an amount equal to one-fourth (1/4) of the amount estimated to be earned in the current fiscal year based upon the most recent consensus revenue estimating group estimates. In computing distributions, the state treasurer shall make adjustments to reflect any changes in the consensus revenue estimating group estimates;

(B) Not later than September 15, the state treasurer shall compute actual earnings for the preceding fiscal year and shall make adjustments to distributions during the current fiscal year in an amount equal to the difference between revenues earned and actual distributions for the preceding fiscal year.



9-4-603. Repealed by Laws 1991, ch. 230, 3.

9-4-603. Repealed by Laws 1991, ch. 230, 3.



9-4-604. Distribution and use; capital construction projects and bonds; municipal, county and special district purposes.

9-4-604. Distribution and use; capital construction projects and bonds; municipal, county and special district purposes.

(a) Revenues received under W.S. 9-4-601(a)(vi) and (b)(i) shall be credited to a capital construction account. No money shall be expended from the account until the money has been appropriated by the legislature to the state loan and investment board through the normal budget process to be used in the board's discretion for any purpose authorized by this section. The revenues shall be used to finance state revenue bonds as provided by this section. The balance shall be used for the making of loans or grants to incorporated cities and towns, counties and special districts as provided in this section. No loan or grant shall be made by the state loan and investment board under the provisions of this section until the loan or grant application has been referred by the board to a state agency for review as determined by the board. The state agency shall provide the board with a written review of any loan or grant application referred to the agency and any other assistance requested by the board. No grant shall be made by the state loan and investment board under this section to any county unless the county imposes at least eleven (11) or ninety-one and sixty-seven one-hundredths percent (91.67%) of the available mills authorized by article 15, section 5 of the Wyoming constitution, or unless the county is imposing the optional sales tax authorized under W.S. 39-15-204(a)(i) or (iii). No grant shall be made by the state loan and investment board under this section to any municipality unless the municipality imposes at least seven (7) or eighty-seven and five-tenths percent (87.5%) of the available mills authorized by article 15, section 6 of the Wyoming constitution. No grant shall be made by the state loan and investment board under this section to any special district or other lawful entity which imposes less than eighty percent (80%) of any authorized mill levy. The state loan and investment board may waive the taxation requirements imposed by this subsection for good cause shown such as other funding sources, but in no case shall the state loan and investment board authorize any grant to any municipality under this section which does not impose at least two (2) or twenty-five percent (25%) of the available mills authorized by article 15, section 6 of the Wyoming constitution. The state loan and investment board shall grant money as authorized by this section only when the board finds the grant is necessary to:

(i) Alleviate an emergency situation which poses a direct and immediate threat to health, safety or welfare;

(ii) Comply with a federal or state mandate;

(iii) Provide an essential public service.

(b) The state loan and investment board shall borrow money in a principal amount not to exceed sixty million dollars ($60,000,000.00) by the issuance from time to time of one (1) or more series of revenue bonds. The board may encumber revenues under W.S. 9-4-601(a)(vi) and (b)(i). Any bonds issued under this section, together with any interest accruing thereon and any prior redemption premiums due in connection therewith, are payable and collectible solely out of revenues authorized. The bond holders may not look to any general or other fund for payment of the bonds except the revenues pledged therefor. The bonds shall not constitute an indebtedness or a debt within the meaning of any constitutional or statutory provision or limitation. The bonds shall not be considered or held to be general obligations of the state but shall constitute special obligations of the state and the board shall not pledge the state's full faith and credit for payment of the bonds.

(c) Except as otherwise provided, bonds issued under this section shall be in a form, issued in a manner, at, above or below par at a discount not exceeding ten percent (10%) of the principal amount of the bonds, at public or private sale, and issued with recitals, terms, covenants, conditions and other provisions not contrary to other applicable statutes, as may be provided by the board in a resolution authorizing their issuance and in an indenture or other appropriate proceedings.

(d) Any bonds issued under this section shall:

(i) Be of denominations of five thousand dollars ($5,000.00) or multiples thereof;

(ii) Be fully negotiable within the meaning of and for all purposes of the Uniform Commercial Code, W.S. 34.1-1-101 through 34.1-10-104;

(iii) Mature at such time or serially at such times in regular numerical order at annual or other designated intervals in amounts designated and fixed by the board, but not exceeding thirty (30) years from their date;

(iv) Bear interest payable annually, semiannually or at other designated intervals, but the first interest payment date may be for interest accruing for any period not exceeding one (1) year;

(v) Be made payable in lawful money of the United States at the office of the state treasurer or any commercial bank or commercial banks;

(vi) Be printed at a place the board determines;

(vii) Be additionally secured by a reserve fund created from revenues received under W.S. 9-4-601(a)(vi) and (b)(i) or from the proceeds of the bonds, or both, in an amount determined by the state loan and investment board but not to exceed an amount equal to ten percent (10%) of the revenue bonds outstanding.

(e) Before any contract is entered into by the state loan and investment board to retain the services of a financial advisor or to sell the bonds to an underwriter, whether by competitive or negotiated bid, a full disclosure of the terms of the contract including fees to be paid shall be submitted to the management council through the legislative service office.

(f) Proceeds of state revenue bonds shall be credited to a separate account and may be loaned or granted to local governmental entities as hereafter provided. In determining which local governmental entities receive loans or grants, the state loan and investment board shall give priority to projects in those subdivisions of the state socially or economically impacted directly or indirectly by the development of minerals leased under 30 U.S.C. 181 et seq. Pending distribution the state treasurer shall invest bond proceeds in a manner which complies with all requirements of the internal revenue service to insure the bonds will remain tax free investments.

(g) Not to exceed forty million dollars ($40,000,000.00) of the total proceeds of all bonds issued under subsection (b) of this section may be loaned or granted to incorporated cities and towns. Loans or grants shall be made only under the following conditions:

(i) Loans may be made for municipal purposes with or without interest. If the state loan and investment board deems it necessary to secure the loan, no security other than pledges of specified revenue to repay a loan shall be required. Before a loan application is approved the board shall determine by proper investigation that:

(A) The applicant will fully utilize all local revenue sources reasonably and legally available for repaying the loan for which an application is made excluding the local optional sales tax authorized by W.S. 39-15-204(a)(i) or (iii) and 39-16-204(a)(i) or (ii);

(B) The project is necessary for the health, safety and welfare of the inhabitants of the city or town;

(C) The project has been approved by the qualified electors of the city or town.

(ii) Grants may be made for municipal purposes either standing alone or in conjunction with a loan under paragraph (i) of this subsection. Grants may be applied for by a joint powers board with the approval of the city or town which is a member of the board or by one (1) or more cities or towns and shall not be pledged to be payable over a term of years but shall be distributed within a reasonable time following approval. Grants shall be used to finance not more than fifty percent (50%) of the cost of any portion of a project which is unable to be financed under paragraph (i) of this subsection and projects for street, curb, gutter or storm drainage improvements provided the state loan and investment board may make grants in excess of fifty percent (50%) if the board determines that the applicant or the member cities or towns if the applicant is a joint powers board, either levied at least seven (7) mills for operating expenses including special district levies chargeable against the general city or town levy during the current fiscal year or is imposing the optional tax permitted by W.S. 39-15-204(a)(i) or (iii) at the time of the application and is utilizing all other local revenue sources reasonably and legally available to finance the project and:

(A) If the project is for water facilities, that the city or town, either individually or as a member of a joint powers board, has installed or during the project will install, or require the installation of water meters if required by the state loan and investment board, will require the owners of all new additions of land to the city or town to pay all costs of expanding the water system within and to the boundaries of the addition, is enforcing an appropriate water tap fee as determined by the state loan and investment board and has or will adopt water rates which will be adequate to finance the operation and maintenance of the system;

(B) If the project is for sewer facilities, that the city or town, either individually or as a member of a joint powers board, has or will require the owners of all new additions of land to the city or town to pay all costs of expanding the sewer system within and to the boundaries of the addition, is enforcing an appropriate sewer tap fee as determined by the state loan and investment board and has or will adopt sewer rates which will be adequate to finance the operation and maintenance of the system;

(C) The fifty percent (50%) limitation on grants does not apply to improvements to county or state highways within city or town boundaries unless otherwise required by the state loan and investment board.

(iii) Repayments of loans under paragraph (i) of this subsection shall be credited to a capital reserve account which shall be available for loans or grants for municipal purposes under paragraph (i) or (ii) of this subsection;

(iv) No loans shall be made without the written opinion of the attorney general certifying the legality of the transaction and all documents connected therewith.

(h) Not to exceed twenty million dollars ($20,000,000.00) of the total proceeds of all bonds issued under subsection (b) of this section may be loaned or granted to counties or special districts. As used in this subsection "special districts" means hospital districts, fire protection districts, sanitary and improvement districts, solid waste disposal districts, service and improvement districts and water and sewer districts. Notwithstanding any other provision of law, no special district, either standing alone or as a member of a joint powers board, shall receive any grant or loan under this section until the special district's grant or loan application has received a written review from the board of county commissioners in any county in which the special district is located. The board of county commissioners shall review: (1) the ability of the special district to fund the project through bonds, (2) whether the project is adverse to the needs, plans or general welfare of the county, (3) whether the special district has utilized local funding resources, and (4) whether the special district has met county standards. If any part of the special district lies within five (5) miles of the corporate limits of any city or town, the special district's grant or loan application shall also receive a written review from the governing body of the city or town. The written review shall be submitted to the state loan and investment board by the special district with its grant or loan application. Loans or grants shall be made only under the following conditions:

(i) Loans, with or without interest, may only be made for county or special district purposes which are permitted by law. If the state loan and investment board deems it necessary to secure the loan, no security other than pledges of specified revenue to repay a loan shall be required. Before a loan application is approved the board shall determine by proper investigation that:

(A) The applicant will fully utilize all local revenue sources reasonably and legally available for repaying the loan excluding the local optional sales tax under W.S. 39-15-204(a)(i) or (iii) and 39-16-204(a)(i) or (ii);

(B) The project is necessary for the health, safety and welfare of the inhabitants of the applicant;

(C) The project has been approved by the qualified electors of the applicant.

(ii) Grants may be made for county or special district purposes either standing alone or in conjunction with a loan under paragraph (i) of this subsection. Grants may be applied for by a joint powers board with the approval of the county or special district which is a member of the board or by one (1) or more counties or special districts and shall not be pledged by the board to be payable over a term of years but shall be distributed within a reasonable time following approval. Grants shall be used to finance not more than fifty percent (50%) of the cost of any portion of a project which is unable to be financed under paragraph (i) of this subsection provided the state loan and investment board may make grants in excess of fifty percent (50%) if the board determines that the applicant either levied at least eleven (11) mills for operating expenses during the current fiscal year or is imposing the optional tax permitted by W.S. 39-15-204(a)(i) or (iii) at the time of the application and is utilizing all other local revenue sources reasonably and legally available to finance the project;

(iii) Repayments of loans under paragraph (i) of this subsection shall be credited to a capital reserve account which shall be available for loans or grants under paragraph (i) or (ii) of this subsection;

(iv) No loans shall be made without the written opinion of the attorney general certifying the legality of the transaction and all documents connected therewith.

(j) After any principal payment date for the bonds issued under subsection (b) of this section, the board shall deposit all revenues received pursuant to W.S. 9-4-601(a)(vi) and (b)(i) which are not required to be otherwise deposited or expended pursuant to the resolution or resolutions authorizing the issuance of bonds in a separate account.

(k) All revenues received under W.S. 9-4-601(a)(vi) and (b)(i) prior to the issuance of bonds under subsection (b) of this section and all revenues in excess of those required to be otherwise expended or retained pursuant to subsection (j) of this section or pursuant to the resolution or resolutions authorizing the issuance of bonds under subsection (b) of this section shall be used or distributed as follows:

(i) Not more than seventy-five percent (75%) may be used by the board to make grants and loans to cities and towns under subsection (g) of this section in the same manner as the proceeds of the bonds are to be used;

(ii) Not more than twenty-five percent (25%) may be granted or loaned by the state loan and investment board to special districts and counties in the state of Wyoming under subsection (h) of this section in the same manner as the proceeds of the bonds are to be used but no revenue shall be distributed to any county which did not levy at least eleven (11) mills for the operation of the county during the preceding fiscal year;

(iii) Funds may be used by the state loan and investment board to provide one-half (1/2) of the twenty percent (20%) state matching funds for each federal capitalization grant to the state drinking water revolving loan account created by W.S. 16-1-302.

(m) The board may issue refunding revenue bonds:

(i) To refund and discharge and extend or shorten the maturities of all or any part of any outstanding bonds issued under this section, including any interest thereon in arrears or about to become due;

(ii) For the purpose of reducing interest costs on bonds issued under this section or effecting other economies; or

(iii) For the purpose of modifying or eliminating any contractual limitations or provisions contained in any indenture or other proceedings authorizing outstanding bonds issued under this section.

(n) Any refunding permitted by subsection (m) of this section shall be accomplished in the manner prescribed by W.S. 16-5-101 through 16-5-119, except any refunding revenue bonds authorized by the board under subsection (m) of this section shall not constitute an indebtedness or a debt within the meaning of any constitutional or statutory provision or limitation or be considered general obligations of the state. The board shall not pledge the state's full faith and credit to the payment of any such refunding revenue bonds. The refunding revenue bonds shall constitute special obligations of the state and may be payable only from the sources authorized in this section for the payment of the bonds refunded. The principal amount of any bonds which have been refunded need not be taken into account in computing compliance with the maximum amounts of bonds authorized to be issued by subsection (b), (g) or (h) of this section.

(o) Notwithstanding subsections (g) and (h) of this section, no money shall be loaned or granted by the state loan and investment board under this section to any applicant for any water development purpose except for the drilling of new wells, emergency situations and except for a water treatment facility or a water distribution system whose primary purpose is to deliver water.

(p) As used in subsection (a) of this section, "essential public service" means a public service facility owned by the applicant and available for use by the general public including: water and sewer projects, storm drainage projects, street and road projects, solid waste disposal projects, local natural gas utility pipelines and distribution systems, acquisition of emergency vehicles, public administration buildings, health care facilities, senior citizens centers, jail and detention facilities, facilities needed to provide services to the disabled, costs to purchase medical equipment that generates revenue sufficient to service a Joint Powers Act loan, as determined by the board, and similar facilities as authorized by the board. To be considered an "essential public service" under this section, local natural gas utility pipelines and distributions center and similar facilities shall be located in rural and unserved areas. "Essential public service" also means refinancing outstanding loans extended to the applicant.



9-4-605. Distribution and use; capital construction projects and bonds; purposes.

9-4-605. Distribution and use; capital construction projects and bonds; purposes.

(a) Prior to distribution to the public school foundation program account under W.S. 9-4-601(a)(ii), sufficient revenues for the purposes of this section shall be deducted therefrom and credited to a bond repayment account pursuant to the terms of the resolution, indenture or other appropriate proceeding authorizing the issuance of revenue bonds under this section. To the extent that sufficient revenues are not available to fully fund the bond repayment account as provided by this subsection, prior to any distribution to the highway fund under W.S. 9-4-601(a)(iii), sufficient additional revenues for the purpose of this subsection shall be deducted therefrom and credited to the bond repayment account. The revenues deducted shall be used as provided by this section. The balance of the revenues shall be credited to the public school foundation program account.

(b) The state loan and investment board may borrow money in a principal amount not to exceed one hundred five million dollars ($105,000,000.00) by the issuance from time to time of one (1) or more series of revenue bonds and may encumber revenues under subsection (a) of this section for bonds in total amounts not to exceed one hundred five million dollars ($105,000,000.00) issued for capital construction projects under subsection (f) of this section. Any bonds issued under this section, together with any interest accruing thereon and any prior redemption premiums due in connection therewith, are payable and collectible solely out of revenues authorized under subsection (a) of this section. The bondholders may not look to any general or other fund for payment of the bonds except the revenues pledged therefor. The bonds shall not constitute an indebtedness or a debt within the meaning of any constitutional or statutory provision or limitation. The bonds shall not be considered or held to be general obligations of the state but shall constitute its special obligations and the board shall not pledge the state's full faith and credit for payment of the bonds.

(c) Except as otherwise provided bonds issued under this section shall be in a form, issued in a manner, at, above or below par at a discount not exceeding ten percent (10%) of the principal amount of the bonds, at public or private sale, and issued with recitals, terms, covenants, conditions and other provisions not contrary to other applicable statutes, as may be provided by the board in a resolution authorizing their issuance and in an indenture or other appropriate proceeding.

(d) Any bonds issued under this section:

(i) Shall be of denominations of five thousand dollars ($5,000.00) or multiples thereof;

(ii) Shall be fully negotiable within the meaning of and for all purposes of the Uniform Commercial Code, W.S. 34.1-1-101 through 34.1-10-104;

(iii) Shall mature at a time or times not exceeding thirty (30) years from their date;

(iv) Shall bear interest payable annually, semiannually or at other designated intervals, but the first interest payment date may be for interest accruing for any period not exceeding one (1) year;

(v) Shall be made payable in lawful money of the United States at the office of the state treasurer or by a trustee, registrar, paying agent, or transfer agent within or without the state of Wyoming;

(vi) Shall be printed at a place the board determines;

(vii) May be additionally secured as determined by the state loan and investment board.

(e) The state loan and investment board may retain the services of a financial advisor and sell the bonds to an underwriter, either by competitive or negotiated bid. The terms of any contract including fees to be paid shall be available for public review and inspection.

(f) Proceeds of state revenue bonds under this section shall be credited to the capital construction account and shall be expended for capital construction projects authorized by the legislature. Pending expenditure, the state treasurer shall invest bond proceeds in a manner which complies with all requirements of the internal revenue service to insure the bonds will remain tax free investments.

(g) The board may issue refunding revenue bonds:

(i) To refund and discharge and extend or shorten the maturities of all or any part of any outstanding bonds issued under this section including any interest thereon in arrears or about to become due;

(ii) For the purpose of reducing interest costs on bonds issued under this section or effecting other economies; or

(iii) For the purpose of modifying or eliminating any contractual limitations or provisions contained in any indenture or other proceedings authorizing outstanding bonds issued under this section.

(h) Any refunding permitted by subsection (g) of this section shall be accomplished in the manner prescribed by W.S. 16-5-101 through 16-5-119, except any refunding revenue bonds authorized by the board under this subsection shall not constitute an indebtedness or a debt within the meaning of any constitutional or statutory provision or limitation or be considered general obligations of the state. The board shall not pledge the state's full faith and credit to the payment of the refunding revenue bonds. The refunding revenue bonds shall constitute special obligations of the state and may be payable only from sources authorized in this section for the payment of the bonds refunded. The principal amount of any bonds which have been refunded need not be taken into account in computing compliance with the maximum amounts of bonds authorized to be issued by subsection (b) of this section.

(j) Unless otherwise specifically prohibited by law, all capital construction projects or acquisition of personal property within the projects for which funds are appropriated by the legislature may be constructed or acquired through the issuance of revenue bonds under this section. To the extent bonds are utilized, appropriations for those projects made by the legislature shall be transferred to the common school account provided by W.S. 9-4-310(a)(vii) and shall be invested separate and apart from pooled investments. Notwithstanding the provisions of W.S. 21-13-301, income and earnings from this investment shall be periodically credited to the school foundation program account.



9-4-606. Repealed By Laws 2010, Ch. 69, 206.

9-4-606. Repealed By Laws 2010, Ch. 69, 206.



9-4-607. Wyoming transportation enterprise program.

9-4-607. Wyoming transportation enterprise program.

(a) There is established the transportation trust fund. Prior to distribution under W.S. 9-4-601(a)(iii), the following amounts shall be deposited into the transportation enterprise account under W.S. 11-34-131 and the transportation trust fund:

(i) Four million five hundred thousand dollars ($4,500,000.00) shall be deposited by August 1, 1999 into the transportation enterprise fund. These funds may be expended by the state loan and investment board pursuant to W.S. 11-34-131, as appropriated by the legislature. No money shall be expended from this fund until the money has been appropriated by the legislature to the state loan and investment board; and

(ii) Seven million two hundred forty-two thousand dollars ($7,242,000.00) shall be deposited on January 1 of the years 2000, 2001 and 2002 into the transportation trust fund.

(b) In addition to the distributions under subsection (a) of this section, ninety percent (90%) of the investment income earned on monies deposited into the transportation trust fund shall be deposited in the transportation enterprise fund to be expended by the state loan and investment board pursuant to W.S. 11-34-131, as appropriated by the legislature. Ten percent (10%) of the investment income earned on monies deposited into the transportation trust fund shall be retained by the transportation trust fund. The state treasurer shall invest the funds in the transportation trust fund as authorized under W.S. 9-4-715(a), (d) and (e) in a manner to obtain the highest return possible consistent with the preservation of the trust fund.






ARTICLE 7 - INVESTMENT OF STATE FUNDS

9-4-701. Repealed By Laws 2008, Ch. 113, 4.

9-4-701. Repealed By Laws 2008, Ch. 113, 4.



9-4-702. Repealed By Laws 2008, Ch. 113, 4.

9-4-702. Repealed By Laws 2008, Ch. 113, 4.



9-4-703. Repealed By Laws 2008, Ch. 113, 4.

9-4-703. Repealed By Laws 2008, Ch. 113, 4.



9-4-704. Repealed By Laws 2008, Ch. 113, 4.

9-4-704. Repealed By Laws 2008, Ch. 113, 4.



9-4-705. Repealed By Laws 2008, Ch. 113, 4.

9-4-705. Repealed By Laws 2008, Ch. 113, 4.



9-4-706. Repealed By Laws 2008, Ch. 113, 4.

9-4-706. Repealed By Laws 2008, Ch. 113, 4.



9-4-707. Repealed By Laws 2008, Ch. 113, 4.

9-4-707. Repealed By Laws 2008, Ch. 113, 4.



9-4-708. Repealed By Laws 2008, Ch. 113, 4.

9-4-708. Repealed By Laws 2008, Ch. 113, 4.



9-4-709. Repealed By Laws 2008, Ch. 113, 4.

9-4-709. Repealed By Laws 2008, Ch. 113, 4.



9-4-710. Repealed By Laws 2008, Ch. 113, 4.

9-4-710. Repealed By Laws 2008, Ch. 113, 4.



9-4-711. Repealed By Laws 2008, Ch. 113, 4.

9-4-711. Repealed By Laws 2008, Ch. 113, 4.



9-4-712. Repealed By Laws 2008, Ch. 113, 4.

9-4-712. Repealed By Laws 2008, Ch. 113, 4.



9-4-713. Renumbered by Laws 2008, Ch. 113, 3 as W.S. 9-4-719.

9-4-713. Renumbered by Laws 2008, Ch. 113, 3 as W.S. 9-4-719.



9-4-714. Definitions.

9-4-714. Definitions.

(a) As used in this act:

(i) "Alternative investments" means investments in nontraditional asset classes or in traditional asset classes which are utilized in a nontraditional strategy;

(ii) "Asset classes" means categories of securities with similar characteristics and properties, such as cash equivalents, stocks, bonds and real estate;

(iii) "Board" means the state loan and investment board;

(iv) "Fund" means as defined by W.S. 9-4-203(a)(vii);

(v) "Permanent funds" means the permanent Wyoming mineral trust fund under W.S. 9-4-204(u)(iii), the Wyoming permanent land fund under W.S. 9-4-204(u)(iv), the excellence in higher education endowment fund under W.S. 9-4-204(u)(vi) and the Hathaway student scholarship endowment fund under W.S. 9-4-204(u)(vii);

(vi) "This act" means W.S. 9-4-714 through 9-4-719.



9-4-715. Permissible investments.

9-4-715. Permissible investments.

(a) The state treasurer is the chief investment officer of the state of Wyoming. The state treasurer's annual report shall include investment, income, individual and aggregate gains and losses by fund and the extent to which the state investment policy is being implemented. Subject to requirements of subsection (c) of this section, state funds may be invested in any investment:

(i) Authorized by the legislature; or

(ii) Authorized or approved by the board.

(b) The state treasurer, or his designee, which shall be registered under the Investment Advisor's Act of 1940, or any bank as defined in that act, upon written authority, may invest monies of the permanent funds, in securities but not more than fifty-five percent (55%) shall be invested in common stocks.

(c) The state treasurer shall obtain the approval of the board prior to the investment of funds in alternative investments, provided:

(i) The approval of the board shall be complete upon the review and written acceptance by the board of the material terms of the instruments governing the investment;

(ii) Any material adverse change to the terms of instruments governing investments, previously approved by the board, at any time while the investments are held by the state of Wyoming shall require the renewal of approval of such investments by the board.

(d) When approving, acquiring, investing, reinvesting, exchanging, retaining, selling and managing investments of the state of Wyoming, the members of the board, the state treasurer, designees of the state treasurer or any other fiduciary appointed by the state treasurer or the board shall exercise the judgment and care of a prudent investor as specified by the Uniform Prudent Investor Act, W.S. 4-10-901 through 4-10-913.

(e) Individual investments or groups of investments made under this act shall not be evaluated solely in isolation but also in the context of the entire investment portfolio and as part of an overall investment strategy of the trust or fund from which the investment is derived, consistent with the policies for such trust or fund established under W.S. 9-4-716 by the board. The purchase of a security or the making of any direct investment by the state treasurer or his designee in a security shall not constitute a delegation of his duties under this article or under any rule promulgated under this article.

(f) Repealed By Laws 2011, Ch. 129, 207.

(g) The state treasurer may pledge not to exceed three hundred million dollars ($300,000,000.00) from the common school account in the permanent land fund to guarantee school district bonds under W.S. 9-4-1001(d). These funds shall be invested as other funds in that account, but the state treasurer shall ensure sufficient liquidity of investments to ensure required disbursements can be made.

(h) The state treasurer may pledge not to exceed one hundred million dollars ($100,000,000.00) from the Wyoming permanent mineral trust fund to guarantee local government bonds under W.S. 9-4-1002. These funds shall be invested as other funds in that fund, but the state treasurer shall ensure sufficient liquidity of investments to ensure required disbursements can be made.

(j) The state treasurer may invest not to exceed two million dollars ($2,000,000.00) from the permanent mineral trust fund in assignments from counties of their rights to reimbursement of deferred taxes and interest from taxpayers under W.S. 39-13-107(b)(iii)(F), including the right to any tax lien on those properties resulting from deferral of taxes and interest.

(k) Except as provided in subsection (o) of this section, upon request of the board, the state treasurer may invest funds received from sales of state trust lands plus up to two million dollars ($2,000,000.00) one-time seed money contained in the common school account within the permanent land fund, by purchasing land and improvements thereon within Wyoming as assets of the trust.

(m) To promote economic development, the state treasurer may invest and keep invested not to exceed three hundred million dollars ($300,000,000.00) of any state permanent funds through the purchase of industrial development bonds issued by joint powers boards, municipalities or counties under W.S. 15-1-701 through 15-1-710 subject to the terms and conditions specified under this subsection. The state treasurer may adopt rules as necessary to carry out his duties under this subsection. By December 31 of each calendar year, the state treasurer and the Wyoming business council shall each provide a report to the joint minerals, business and economic development interim committee on the effectiveness of the investment program authorized by this subsection. The reports shall include the costs incurred by the state to the permanent mineral trust fund, expenditures made from the account created under paragraph (v) of this subsection and the revenue received by the Wyoming business council through fees and businesses who utilized the program:

(i) No investment shall be made under this subsection without the recommendation of the Wyoming business council created by W.S. 9-12-103 and written approval of the governor;

(ii) No investment shall be made under this subsection unless:

(A) The bonds are to finance the cost of acquisition of land or rights-of-way and the purchase, construction, and installation of buildings, appurtenant personal property and equipment which will add economic value to goods, services or resources within or outside this state. Any right-of-way acquired under the provisions of this paragraph shall follow an existing utility corridor whenever practical. The buildings, appurtenant personal property and equipment shall be used:

(I) As part of the construction of a facility or infrastructure for manufacturing or processing or generating power, transporting oil or gas, transmitting electricity, providing telecommunications or utility services;

(II) For commercial or business enterprises or their infrastructure; or

(III) For reconstructing, remodeling, modernizing or expanding an existing facility or infrastructure.

(B) The Wyoming business council shall establish guidelines dependent upon the type of business concerned in each project considered and shall set the maximum amount of the investment to be made by the state of Wyoming in each project. In setting the maximum amount of investment the business council shall consider the number of jobs created or preserved by the facility and the economic impact to the state which may result from the facility;

(C) The bonds bear interest at a fixed or adjustable rate, indexed to the prime or ten (10) year treasury bill rate as determined by the state treasurer, which is reasonably commensurate with the risk, as recommended by the Wyoming business council; and

(D) At least twenty-five percent (25%) of the total cost of the project is provided by the owner of the facility.

(iii) No investment shall be made under this subsection unless the bonds provide:

(A) The state of Wyoming shall not acquire an ownership interest in the facility being financed except to realize a security interest;

(B) The proceeds of the bonds shall not be made available to the facility owner until construction of the facility is ready to commence;

(C) The principal and interest are secured by a pledge of revenues from the operation of the facility or infrastructure and by a mortgage on the facility or other facilities or infrastructures with a loan-to-value ratio not exceeding seventy-five percent (75%) of the appraised value of the collateral;

(D) The principal and interest may be secured by additional security as required by the state treasurer or governor, upon recommendation of the Wyoming business council and with the approval as to form of the attorney general.

(iv) As bonds invested in under this subsection are redeemed and the principal paid, that amount may be recommended by the Wyoming business council to purchase the bonds of other projects;

(v) The Wyoming business council shall assess fees adequate to cover all reasonable direct and indirect costs for the services and application of state funds used under this subsection to be paid by the applicant. Payment of the fees assessed pursuant to this paragraph shall be secured by additional security as required by the state treasurer or governor, upon recommendation of the Wyoming business council and with the approval as to form of the attorney general. Fees collected pursuant to this paragraph shall be deposited with the state treasurer and credited to a separate account and are continuously appropriated to the business council to be expended for the actual direct and indirect costs of providing the services generating the fees;

(vi) No investment shall be made under this subsection after June 30, 2017. Any investment under this subsection shall be subject to the prudent investor standard as specified in subsection (d) of this section;

(vii) No investment in excess of one hundred million dollars ($100,000,000.00) shall be made under this subsection in bonds for any one (1) project without specific legislative authorization.

(n) The state treasurer shall not invest state funds for a specific public purpose authorized or directed by the legislature in excess of a total of six hundred million dollars ($600,000,000.00), excluding investments made pursuant to W.S. 37-5-406. Prior to the convening of each general session, the state treasurer shall, after consultation with the board, recommend any adjustments to this allocated amount to the select committee on capital financing and investments.

(o) Upon request of the board and when determined by the board to be consistent with the duties and obligations owed to beneficiaries of state trust land sales proceeds, the state treasurer shall invest funds received from the sale of state trust lands to the federal government by purchasing federal lands and improvements within Wyoming from the federal government.



9-4-716. State investment policy; investment consultant.

9-4-716. State investment policy; investment consultant.

(a) The board shall adopt investment policy statements for state funds and shall review those policy statements at least annually. These policy statements shall be subject to the following:

(i) The board may specify groupings of state funds for which separate investment policy statements are appropriate. At a minimum, those groupings shall include state funds for which there is a trust obligation, short term funds for operations and all other funds. The board may determine criteria under which certain funds shall be separately managed;

(ii) Nothing in this section shall be construed to prevent the state treasurer from pooling any state funds for investment purposes, including meeting cash flow requirements in accordance with approved investment policy statements.

(b) The investment policy statements shall include the following:

(i) Nominal return benchmarks;

(ii) Definition of risk and of return;

(iii) Risk tolerance;

(iv) Permissible investments and quality standards;

(v) Liquidity requirements;

(vi) Cash flow projections for the grouping of funds;

(vii) Procedures for selecting and dismissing investment managers when utilized;

(viii) Indices or benchmarks against which the returns will be measured.

(c) The state treasurer shall develop and submit proposed investment policy statements for each grouping of state funds specified in subsection (a) of this section and may contract for assistance in developing proposals or in making suggestions for modifications to existing investment policy statements. The state treasurer shall report quarterly to the board regarding the performance of investments with respect to each grouping of state funds specified by the board under subsection (a) of this section and such other information as may be required by the board.

(d) The board:

(i) Shall procure the services of a qualified entity to evaluate:

(A) At least annually, the reasonableness and comprehensiveness of the investment policy statements required under this section; and

(B) At least quarterly, the performance of the investments for each grouping based upon recognized indices and the reasonableness of the mix of assets in light of anticipated cash flow requirements and the investment policy statements.

(ii) Shall require competition to procure those services required under paragraph (i) of this subsection at least every four (4) years;

(iii) Shall receive an appropriation directed to the office of state lands and investments to be used to compensate the entity retained under paragraph (i) of this subsection for its services.



9-4-717. Additional investment matters.

9-4-717. Additional investment matters.

(a) The state treasurer may form entities required in the general practice employed by banks and brokerage firms for the purpose of designating a "nominee name" in securities transactions.

(b) The state treasurer may offer and pay a reasonable premium for bonds and other securities. The purchase price shall not exceed the market value of the bonds or other securities at the time of purchase. The premium paid for the investments shall be amortized over the life of the investment to the fund or account from which the premium was paid.

(c) The state treasurer directly, or investment managers of state funds, may effect sales or exchanges of investments of state funds, whenever the sale or exchange will result in a loss of principal, if the sale or exchange tends to maximize the total return on the funds invested and is otherwise consistent with implementation of the state investment policy established by the board under W.S. 9-4-716.

(d) As part of the state investment strategy, the state treasurer may retain the services of a custodial bank or an independent securities lending agent to supervise a program of securities lending in exchange for a fee or other consideration. Supervision of the program shall include:

(i) Procedures to review the creditworthiness of all borrowers;

(ii) Requirements for full collateralization of all loans; and

(iii) Other methods and procedures required by the board for securing the lending program.



9-4-718. Investment managers.

9-4-718. Investment managers.

(a) The state treasurer may contract with investment managers and pay for investment services and investment advice subject to the following conditions:

(i) All fees and other costs of contracting for and using the services of an investment manager, except transaction costs and custodial fees, shall be accounted for on at least a quarterly basis;

(ii) Without the approval of the board:

(A) No contract with an investment manager shall permit that manager to manage more than fifteen percent (15%) of the total portfolio of state funds available for investment at the time the contract is executed; and

(B) No investment manager under contract with the state treasurer shall be permitted to act as a securities broker with respect to transactions involving state investments managed by such investment manager, unless the transaction can be made without incurring commission or market impact cost.

(iii) The amount of state funds under contract with an investment manager shall not exceed ten percent (10%) of the total assets managed by that investment manager;

(iv) Investment managers shall be selected based upon a competitive process and with consideration given to the historical performance of prospective managers. No investment manager shall be hired unless approved by a majority vote of the board. The contract with an investment manager may be terminated by a majority vote of the board;

(v) Investment managers shall be paid on a negotiated flat fee or performance basis based upon net assets invested;

(vi) Contracts with investment managers shall be subject to cancellation upon receipt of thirty (30) days notice by either party;

(vii) The state treasurer shall not contract with any person as an investment manager under this subsection unless that person or that person's firm has prior to the execution of the contract, a verifiable CFA Institute (Chartered Financial Analyst Institute) compliant track record of at least five (5) years with respect to the type of investments regarding which the investment manager will provide services or the investment manager is employed by an organized and chartered bank trust company with trust assets in excess of one billion dollars ($1,000,000,000.00). Any prospective manager shall submit to the state treasurer audited financial statements in accordance with the treasurer's rules and regulations and a certified record of the manager's past investment performance prepared by an independent entity;

(viii) Each investment manager shall at least quarterly provide a report to the state treasurer describing the manager's performance relative to mutually agreed upon industry indices and reflecting all brokerage fees and other fees or expenses paid by or fees earned by the manager which are paid by the state under the contract.

(b) Investment managers retained for management of traditional assets shall be a registered investment advisor under the Investment Advisor's Act of 1940. Investment managers retained for management of alternative investments are not required to be a registered investment advisor under the Investment Advisor's Act of 1940.

(c) The state treasurer may contract for services to select an investment manager.



9-4-719. Investment earnings spending policy - permanent funds.

9-4-719. Investment earnings spending policy - permanent funds.

(a) The purpose of this section is to establish a spending policy for earnings on permanent fund investments to provide, in descending order of importance:

(i) Consistent, sustainable flow of earnings for expenditure over time;

(ii) Protection of the corpus of the permanent funds against inflation; and

(iii) To the extent practicable, increases in earnings available for expenditure to offset the effects of inflation.

(b) There is created the permanent Wyoming mineral trust fund reserve account. As soon as possible after the end of each of the fiscal years beginning on and after July 1, 2000, revenues in this account in excess of seventy-five percent (75%) of the spending policy amount in subsection (d) of this section shall be credited to the permanent Wyoming mineral trust fund.

(c) The earnings from the permanent Wyoming mineral trust fund under W.S. 9-4-204(u)(iii) during each fiscal year beginning July 1, 2001, in excess of the spending policy established in subsection (d) of this section are appropriated from the general fund to the permanent Wyoming mineral trust fund reserve account. The appropriation shall be credited to the account as soon as practicable after the end of the fiscal year but no later than ninety (90) days after the end of the fiscal year.

(d) The annual spending policy for the permanent Wyoming mineral trust fund is as follows for each fiscal year (FY):

(i) Repealed by Laws 2002, Ch. 80, 2.

(ii) Repealed By Laws 2004, Chapter 9, 2.

(iii) Repealed By Laws 2004, Chapter 9, 2.

(iv) Repealed By Laws 2002, Ch. 80, 2.

(v) FY 2004 and each fiscal year thereafter - an amount equal to five percent (5%) of the previous five (5) year average market value of the trust fund, calculated from the first day of the fiscal year.

(e) Repealed By Laws 2007, Ch. 148, 2.

(f) There is created the common school permanent fund reserve account. As soon as possible after the end of each of the fiscal years beginning on and after July 1, 2000, revenues in this account in excess of seventy-five percent (75%) of the spending policy amount shall be credited to the common school account within the permanent land fund.

(g) There is annually appropriated to the common school permanent fund reserve account an amount determined under this subsection from funds as provided in W.S. 9-4-601(d)(vi). The amount shall be computed and calculated by the state treasurer. The amount shall be equal to the extent to which earnings from the common school account within the permanent land fund under W.S. 9-4-204(u)(iv) exceed the spending policy established in subsection (h) of this section for that fiscal year. The appropriation shall be credited to the account as soon as practicable after the end of the fiscal year but no later than ninety (90) days after the end of the fiscal year.

(h) The annual spending policy for the common school account within the permanent land fund is as follows for each fiscal year (FY):

(i) Repealed By Laws 2002, Ch. 80, 2.

(ii) Repealed By Laws 2004, Chapter 9, 2.

(iii) Repealed By Laws 2004, Chapter 9, 2.

(iv) Repealed By Laws 2002, Ch. 80, 2.

(v) FY 2004 and each fiscal year thereafter - an amount equal to five percent (5%) of the previous five (5) year average market value of the account, calculated from the first day of the fiscal year.

(j) Repealed By Laws 2007, Ch. 148, 2.

(k) There is created the excellence in higher education endowment reserve account. Interest and other earnings on funds within the account shall be credited to the account. As soon as possible after the end of each of the fiscal years beginning on and after July 1, 2006, revenues in this account in excess of seventy-five percent (75%) of the spending policy amount in subsection (o) of this section shall be credited to the excellence in higher education endowment fund created by W.S. 9-4-204(u)(vi).

(m) The earnings from the excellence in higher education endowment fund during each fiscal year beginning July 1, 2006, in excess of the spending policy amount established in subsection (o) of this section shall be deposited by the state treasurer to the excellence in higher education endowment reserve account. The excess earnings shall be credited to the reserve account as soon as practicable after the end of the fiscal year but no later than ninety (90) days after the end of the fiscal year.

(n) To the extent the spending policy amount established in subsection (o) of this section exceeds earnings from the excellence in higher education endowment fund for the prior fiscal year, the state treasurer shall distribute from the excellence in higher education reserve account an amount equal to the difference, and such amounts are continuously appropriated from the reserve account for that purpose. Any funds distributed pursuant to this subsection shall be distributed no later than ninety (90) days after the end of the fiscal year and shall be distributed and expended as provided in W.S. 21-16-1201 through 21-16-1203 for earnings from the excellence in higher education endowment fund. The state treasurer in consultation with the University of Wyoming and community college commission, shall report to the governor, joint appropriations interim committee, joint education interim committee and select committee on capital financing and investments no later than November 1, of any year in which funds have been or are anticipated to be distributed from the reserve account under this subsection.

(o) The annual spending policy amount for the excellence in higher education endowment fund shall be an amount equal to five percent (5%) of the previous five (5) year average market value of the excellence in higher education endowment fund, as calculated from the first day of the fiscal year. For the fiscal years 2007 through 2010, the state treasurer shall calculate the annual spending policy by using the average market value of the fund in each of those fiscal years, calculated from the first day of the fiscal year.

(p) Annually, not later than November 1, the state treasurer, in consultation with the state loan and investment board, shall provide a recommendation to the select committee on capital financing and investments regarding modifications to the spending policy amounts contained in this section. The recommendations shall be consistent with the purposes specified in subsection (a) of this section. The select committee on capital financing and investments shall annually submit a recommendation to all members of the legislature before the convening of the session regarding modifications to the spending policy amounts.






ARTICLE 8 - DEPOSITS AND DEPOSITORIES

9-4-801. Board of deposits; creation; composition; records; meetings; general duties.

9-4-801. Board of deposits; creation; composition; records; meetings; general duties.

The state loan and investment board is established as and shall perform the duties of the board of deposits. The governor is the chairman of the board and the state treasurer is the secretary of the board for the purpose of performing the duties of the board of deposits. The records of the board of deposits kept by the secretary, or a duly certified copy thereof, are prima facie evidence of any action of the board. The board of deposits shall meet quarterly in March, June, September and December of each year, or at any other time, upon the call of the chairman. At the June meeting, the board shall designate banks within this state eligible as state depositories for the purpose of receiving on deposit funds of this state.



9-4-802. Board of deposits; designation of depositories.

9-4-802. Board of deposits; designation of depositories.

A bank applying to be a state depository shall, on or before the first Monday in June of each year, file a written application with the secretary of the board of deposits. The application shall be accompanied by a sworn statement of the financial condition of the bank at the time the application is made. The secretary of the board of deposits shall review all applications, prepare a recommendation regarding each, and submit the applications and his recommendations to the board. The secretary of the board shall prepare a list of all financial institutions of the state which are approved by the board to be depositories. The chairman and the secretary of the board shall certify the list to the bank collateral officer who is designated by the state treasurer.



9-4-803. Deposit of state money in approved depositories; authority of treasurer.

9-4-803. Deposit of state money in approved depositories; authority of treasurer.

The state treasurer may deposit any portion of the public monies in his possession in national banks within this state or in any state banks incorporated under the laws of and doing business in this state, as have been approved under W.S. 9-4-801 through 9-4-818 by the board of deposits. As used in W.S. 9-4-801 through 9-4-818, "bank" includes federal and state savings and loan associations. Federal and state savings and loan associations may be designated as depositories for state funds in the same manner as state and national banks.



9-4-804. Deposit of state money in approved depositories; required security; contents and form of surety bond.

9-4-804. Deposit of state money in approved depositories; required security; contents and form of surety bond.

(a) Except as otherwise provided in W.S. 9-4-801 through 9-4-815, for the security of state funds, the state treasurer shall require all state depositories to deposit securities of the kind and character described in W.S. 9-4-801 through 9-4-815, or to furnish a surety bond, that meets the requirements of W.S. 9-4-801 through 9-4-815, for the payment of the deposits and interest thereon. Depositories which provide securities as collateral shall provide a report to the state treasurer semiannually in March and September regarding the current balance of and validity of securities so provided for verification by the state treasurer. Surety bonds, when given, shall run to the state of Wyoming, and together with the securities offered shall be approved by the state treasurer. At each quarterly meeting of the state board of deposits, the state treasurer shall provide a report to the board indicating the extent to which state depositories have provided surety bonds or other security in compliance with W.S. 9-4-801 through 9-4-815.

(b) Surety bonds shall:

(i) Be conditioned:

(A) For the payment of the deposit and the interest thereon, as provided in W.S. 9-4-801 through 9-4-815; and

(B) That the depository do and perform whatever may be required by law for a faithful discharge of the trust reposed in the depository.

(ii) Contain the further obligation to settle with and pay to the state treasurer, for the use of the state, interest upon daily balance on the deposits, at the agreed upon rate, which shall not be less than the minimum rate fixed by the board of deposits, payable quarterly on the first day of January, April, July and October in each year, or when the account is closed.

(c) Surety bonds provided under this section shall:

(i) Be approved as to form and substance by the attorney general; and

(ii) Be issued by a surety company which:

(A) Is authorized to transact the business of a surety in this state; and

(B) Is rated within the top two (2) ratings by A.M. Best, or has an equivalent rating.



9-4-805. Deposit of state money in approved depositories; other acceptable security.

9-4-805. Deposit of state money in approved depositories; other acceptable security.

Instead of furnishing a surety bond as security for the deposits, a depository may pledge any bonds, debentures and other securities in which the state treasurer may by law invest and in an amount equal, at least, to the maximum amount of money at any time to be deposited with the bank. The bonds, debentures and other securities so pledged shall have a market value at least equal to the amount of the deposit. In addition, any depository may furnish as security for the deposit letters of credit issued by any Federal Home Loan Bank in such form as approved by the state treasurer of Wyoming or pledge conventional first mortgages of Wyoming real estate and notes connected with the mortgages at a ratio of one and one-half to one (1.5:1) of the value of public funds secured by them. A pledge of collateral as security for the deposit of public funds shall be accompanied by a written assignment from the depository vesting legal title thereto to the state and by any other instruments required by the state treasurer. The assignment shall provide that the depository shall pay over deposited public funds and accrued interest thereon to the state treasurer, or his authorized deputy, upon check, order or demand in accordance with this article. The assignment shall also provide that the state has the authority, if the depository defaults, to sell all collateral necessary to realize the full amount of deposited public funds and interest accrued thereon. The interest on bonds, debentures and other securities, so pledged, when paid shall be remitted to the bank so pledging them, as long as it is not in default.



9-4-806. Deposit of state money in approved depositories; bank resolution.

9-4-806. Deposit of state money in approved depositories; bank resolution.

Every bank designated as a depository for funds of the state of Wyoming or any political subdivision thereof, within thirty (30) days following the designation by the state board of deposits or proper governing board, shall furnish to the treasurer of the state of Wyoming or treasurer of the appropriate political subdivision, a certified copy of the resolution adopted by its board of directors which shall be in substantially the following form:

"WHEREAS, it is necessary for (name of designated depository) to properly secure the political division or subdivision for all monies deposited in the bank by the Treasurer of the political division or subdivision, hereinafter called the Treasurer; and

WHEREAS, no deposit will be made in the bank by the Treasurer unless the deposit is properly secured, and the giving of proper security is one of the considerations for receiving the deposits; and

WHEREAS, the Treasurer may, when furnished proper security, carry a maximum credit balance with the bank of .... Dollars; and

WHEREAS, the Treasurer is willing to receive securities designated by laws of Wyoming as legal collateral security as security for the deposit;

NOW, THEREFORE, BE IT RESOLVED by the Board of Directors of the depository bank that any two of the following named persons, officers of the bank, are authorized and empowered to pledge to the Treasurer of the state or political subdivision securities of this bank which are legal for collateral security for deposit of public funds, and which the Treasurer is willing to accept as collateral security, and in amounts and at the time the Treasurer and bank officers agree upon:

(Bank Officer's Name) (Title)

" " " "

" " " "

BE IT FURTHER RESOLVED that this authority given to the officers of the bank named herein to furnish collateral security to the Treasurer shall be continuing and shall be binding upon the bank until the authority given to the bank officers named herein is revoked or superseded by another resolution of this Board of Directors, verified copy of which shall be delivered by a representative of the bank to the Treasurer or mailed to the Treasurer by registered mail. The right given the officers named herein to pledge security as collateral also includes the right to give additional collateral security and to withdraw such collateral as the Treasurer is willing to surrender and the right to substitute one piece or lot of collateral for another, provided the Treasurer is willing to make such exchange or substitution.

BE IT FURTHER RESOLVED that the bank officers named herein are fully authorized and empowered to execute in the name of the bank such collateral pledge agreement in favor of the Treasurer as the Treasurer requires, and any collateral pledge agreement executed or any act done by the bank officers named herein under the authority of this Resolution shall be as binding and effective upon this bank as though authorized by specific Resolution of the Board of Directors of this Bank."



9-4-807. Deposit of state money in approved depositories; federal insurance; security for deposits not covered.

9-4-807. Deposit of state money in approved depositories; federal insurance; security for deposits not covered.

Any properly designated depository of the public funds of the state, or of any political subdivision thereof, which is entitled to the benefits of deposit insurance provided for by the Federal Deposit Insurance Corporation and the acts of congress relating thereto, shall give and at all times maintain security for the prompt payment and the safekeeping of the whole amount of any such deposit. The deposit insurance provided by the Federal Deposit Insurance Corporation is eligible as the security required for the portion of any deposit that is insured by the corporation, and constitutes all of the security required for the portion. Any portion of the deposit as is not so insured shall be secured by depository bond or approved collateral securities as required by law.



9-4-808. Deposit of state money in approved depositories; responsibility for collateral.

9-4-808. Deposit of state money in approved depositories; responsibility for collateral.

(a) The state of Wyoming, or any political subdivision thereof, which deposits through its treasurer, or other representative, public funds in any designated depository in the state of Wyoming, receiving therefor collateral security, is responsible to the depository for the collateral.

(b) In the event of loss of the collateral, the state or any political subdivision thereof, shall repay to the depository the value and accrued interest of the collateral.



9-4-809. "Time deposit, open account"; definition.

9-4-809. "Time deposit, open account"; definition.

As used in W.S. 9-4-809 through 9-4-812 and 9-4-817 "time deposit, open account" means a deposit, other than a "time certificate of deposit" or a "savings deposit", with respect to which "time deposit, open account" there is in force a written contract between the depositor and the depository bank that neither the whole or any part of the deposit may be withdrawn by the depositor, by check or otherwise, prior to the date of maturity or returned to the depositor by the depository, prior to the date of maturity, without written notice given not less than forty-five (45) days in advance of withdrawals or returns.



9-4-810. "Time deposit, open account"; rate of interest on public funds.

9-4-810. "Time deposit, open account"; rate of interest on public funds.

Quarterly in March, June, September and December of each year, taking into consideration all information before it, the board of deposits shall fix the minimum rate of interest to be paid on time deposit, open account. Time deposits shall be at the minimum rate of interest as fixed by the board or at such higher rate as agreed to by the depository bank. The minimum rate shall go into effect on the first day of April, July, October and January following as the case may be, and the rate shall not be changed for three (3) months.



9-4-811. "Time deposit, open account"; payment of interest; accounts of monies.

9-4-811. "Time deposit, open account"; payment of interest; accounts of monies.

Interest paid by banks on public funds on time deposit, open account shall be paid to the state treasurer quarterly in January, April, July and October as required by the state treasurer. The state treasurer shall require, and every depository shall keep accurate accounts of all monies deposited with it, showing the amounts deposited and when deposited.



9-4-812. Withdrawals of state funds; liability of treasurer for money or bond loss.

9-4-812. Withdrawals of state funds; liability of treasurer for money or bond loss.

The state treasurer or his authorized deputy may withdraw any and all funds deposited for the purpose of paying the appropriations and obligations of the state as lawfully required or whenever he deems it advisable or to the interests of the state to do so except funds deposited as time deposit, open account shall require notice in advance of withdrawal as specified in W.S. 9-4-809. The state treasurer and his sureties are responsible for the faithful performance of the duties of the treasurer under the law, and for a proper accounting and turning over to his successor of all monies paid to the treasurer as such but he shall not be held personally liable for any monies that may be lost by reason of the failure or insolvency of any bank selected as a state depository nor for the deficiency or loss upon any surety bond or securities deposited by any bank, if the surety bond or securities were placed according to law, unless the loss could have been avoided by the exercise of reasonable care and diligence on the part of the treasurer or his deputy, in which case the treasurer is liable to the state for the loss.



9-4-813. Repealed By Laws 1997, ch. 63, 2.

9-4-813. Repealed By Laws 1997, ch. 63, 2.



9-4-814. Sale of collateral.

9-4-814. Sale of collateral.

The state treasurer may sell any or all collateral that may be pledged as security for the deposit of any state funds in any depository under this act, at public or private sale, whenever there shall be a failure or refusal upon the part of any state depository, to pay over the funds, or any part thereof or interest thereon, upon the demand or order of the state treasurer, or his authorized deputy on the state depository. Notice of the sale of collateral given as security for deposits is required only if the state treasurer finds that the collateral is illiquid. If notice is required, it shall be given by publication once each week for three (3) consecutive weeks in a newspaper of general circulation in the county or counties in which real estate, in the case of mortgages, or the local governments, in the case of local government bonds, are located. When a sale of collateral is made by the state treasurer, either at public or private sale, and the collateral has been transferred by the chairman and secretary of the board of deposits, the absolute ownership of the collateral shall vest in the purchasers, upon the payment of the purchase money to the state treasurer. Should there be any surplus after paying the amount due the state and expenses of sale, it shall be paid to the state depository which made the pledge of the collateral.



9-4-815. Recovery of penalties on bonds.

9-4-815. Recovery of penalties on bonds.

It shall be the duty of the attorney general of the state to enter and prosecute, in the name of the state, to final determination, all suits for the recovery of any penalty arising under the conditions of any bond, securities or mortgages and notes connected with the mortgages given, or required to be given under this act to the state of Wyoming.



9-4-816. Deposits by political subdivisions; "proper governing board" defined.

9-4-816. Deposits by political subdivisions; "proper governing board" defined.

(a) As used in W.S. 9-4-817 through 9-4-831 "proper governing board" means:

(i) When applied to the deposit of county funds, the board of county commissioners of the county;

(ii) When applied to the deposit of the funds of a city or town, the mayor and council of the city or town;

(iii) When applied to the deposit of school district funds, the board of trustees of the school district;

(iv) When applied to the deposit of irrigation district funds, the board of commissioners of the irrigation district; and

(v) When applied to drainage district funds, the board of commissioners of the drainage district.



9-4-817. Deposits by political subdivisions; selected institutions; security; withdrawals.

9-4-817. Deposits by political subdivisions; selected institutions; security; withdrawals.

(a) To the extent they are not otherwise invested, the monies collected and held by a treasurer of a political subdivision, municipality or special district within this state shall be deposited in:

(i) Banks incorporated under the law of this state;

(ii) National banks;

(iii) Savings and loan associations incorporated under the law of this state;

(iv) Federal savings and loan associations and federal savings banks.

(b) In depositing the monies in the financial institutions enumerated in subsection (a) of this section, the treasurer shall select the institution:

(i) Repealed By Laws 1996, ch. 112, 3.

(ii) Designated as a depository by the proper governing board.

(c) The deposits made pursuant to this section shall be made to the extent that they are:

(i) Fully insured by the Federal Deposit Insurance Corporation; or

(ii) Secured, in accordance with this article, by a pledge of collateral or the furnishing of a surety bond.

(d) Any bank, savings and loan association or federal savings bank, located in the state, may apply to keep the monies upon the following conditions:

(i) All deposits are subject to payment when demanded by the proper treasurer on his check, order or demand, except that all funds deposited on time deposit, open account shall be withdrawable, under W.S. 9-4-809;

(ii) All funds deposited in a savings deposit account shall be withdrawable upon demand provided that the bank or savings and loan association may at any time require giving of notice in writing of an intended withdrawal of thirty (30) days before a withdrawal is made;

(iii) Interest shall be paid upon the amount deposited which constitutes a time deposit, open account;

(iv) All deposits are also subject to regulations imposed by law.



9-4-818. Deposits by political subdivisions; applications by, and approval of, banks; rate of interest; defaults.

9-4-818. Deposits by political subdivisions; applications by, and approval of, banks; rate of interest; defaults.

(a) Applications by banks and savings and loan associations shall be submitted to the proper governing board and shall be acted upon by the proper governing board as soon thereafter as practicable. Prior to the deposit, the board shall negotiate the rate of interest applicable to the deposit. No monies shall be deposited by any treasurer except in banks and savings and loan associations which have been approved by the proper governing board.

(b) If any depository defaults, the treasurer for the local government may sell any or all collateral that is pledged as security for the deposit of public funds in the depository at public or private sale. Notice of the sale of the collateral is required only if the treasurer determines that the collateral is illiquid. If notice is required, it shall be given by publication in a newspaper of general circulation in the county or counties in which real estate, in the case of mortgages, or local governments, in the case of local government bonds, are located, once each week for three (3) consecutive weeks.



9-4-819. Repealed by Laws 1984, ch. 32, 2.

9-4-819. Repealed by Laws 1984, ch. 32, 2.



9-4-820. Deposits by political subdivisions; surety bonds for security; out-of-county banks.

9-4-820. Deposits by political subdivisions; surety bonds for security; out-of-county banks.

(a) For the security of the funds deposited the proper treasurer shall require all depositories to give surety bonds for the safekeeping and payment of deposits of public monies and the interest thereon, which bonds shall:

(i) Run to the proper county, city, town or school district;

(ii) Be approved as to form and substance by the proper governing board and legal counsel; and

(iii) Be conditioned:

(A) That the depository shall on the first Monday of January, April, July and October of each year, render to the proper treasurer, and to the proper governing board a statement in duplicate, showing the several daily balances and the amount of public monies held by it during the preceding three (3) months, and the amount of the interest thereon, and how credited; and

(B) For the payment of the deposits, and the interest accrued thereon when demanded by the proper treasurer on his check, order or demand at any time.

(b) The surety bond in form and substance shall be similar, or as near as may be, to the surety bonds required of state depositories and shall conform with W.S. 9-4-804(c).

(c) The bonds shall be issued and placed with the clerk of the county, city, town or school district to which the bond is given.



9-4-821. Deposits by political subdivisions; security in lieu of surety bonds.

9-4-821. Deposits by political subdivisions; security in lieu of surety bonds.

(a) Instead of the bonds provided for in W.S. 9-4-820, the banks or savings and loan associations receiving on deposit public funds may, as security therefor, furnish to the proper treasurer of any county, municipality, community college districts or school district, any of the following:

(i) United States treasury bills, notes or bonds, including stripped principal or interest obligations of such issuances, or any other obligation or security issued by the United States treasury or any other obligation guaranteed as to principal and interest by the United States;

(ii) Bonds, notes, debentures, or any other obligations or securities issued by or guaranteed by any federal government agency or instrumentality, including but not limited to the following to the extent that they remain federal government agencies or instrumentalities, federal national mortgage association, federal home loan bank, federal farm credit bank, federal home loan mortgage corporation and government national mortgage association. All federal agency securities shall be direct issuances of federal agencies or instrumentalities;

(iii) Repealed By Laws 1997, ch. 63, 2.

(iv) Repealed by Laws 1989, ch. 124, 1, 2.

(v) Repealed By Laws 1997, ch. 63, 2.

(vi) Conventional first mortgages of Wyoming real estate at a ratio of one and one-half to one (1.5:1) of the value of public funds secured thereby;

(vii) Repealed By Laws 1997, ch. 63, 2.

(viii) Repealed By Laws 1997, ch. 63, 2.

(ix) Repealed By Laws 1997, ch. 63, 2.

(x) Repealed By Laws 1997, ch. 63, 2.

(xi) Repealed By Laws 1997, ch. 63, 2.

(xii) Repealed By Laws 1997, ch. 63, 2.

(xiii) Repealed By Laws 1997, ch. 63, 2.

(xiv) Repealed By Laws 1997, ch. 63, 2.

(xv) Repealed By Laws 1997, ch. 63, 2.

(xvi) Repealed By Laws 1997, ch. 63, 2.

(xvii) Repealed By Laws 1997, ch. 63, 2.

(xviii) Repealed By Laws 1997, ch. 63, 2.

(xix) Bonds of this state or of counties, cities, community college districts or school districts or warrants issued by virtue of the laws of this state, or special improvement bonds issued by incorporated cities and towns of the state of Wyoming, at market value.

(xx) Repealed By Laws 1997, ch. 63, 2.

(xxi) Repealed By Laws 1997, ch. 63, 2.

(xxii) Repealed By Laws 1997, ch. 63, 2.

(b) The pledged securities shall be subject to the approval of the proper governing board. This act as it applies to securities when pledged by state depositories, shall apply as near as may be to such securities when pledged to the treasurer of any county, municipality, community college districts or school district. The director of the state department of audit shall promulgate rules to govern the pledge of real estate mortgages.



9-4-822. Repealed By Laws 1997, ch. 63, 2.

9-4-822. Repealed By Laws 1997, ch. 63, 2.



9-4-823. Repealed By Laws 1996, ch. 112, 3.

9-4-823. Repealed By Laws 1996, ch. 112, 3.



9-4-824. Liability of local treasurers for money loss; power to withdraw funds.

9-4-824. Liability of local treasurers for money loss; power to withdraw funds.

No county, city, town, school district, irrigation district or drainage district treasurer is liable on his official bond for money on deposit in any bank under and by direction of the proper legal authority and in conformity with law if the bank has given bond which has been approved as herein provided, except in cases where any loss could have been prevented by the exercise of reasonable care on the part of the treasurer. The proper treasurer may withdraw any or all funds by him deposited in depositories whenever he deems it advisable or to the interests of the public which he represents, or to pay out money as by law required.



9-4-825. Joint custody agreement for securing local deposits; banks authorized to receive collateral.

9-4-825. Joint custody agreement for securing local deposits; banks authorized to receive collateral.

Any properly designated depository of the public funds of the state or any political subdivision thereof, and any treasurer of any proper governing board may agree, as an alternate method of securing the deposit of public funds, to place the collateral security in any financial institution as defined in W.S. 13-1-101(a)(ix), other than the depository bank, chartered by the state of Wyoming, or in any national bank, other than the depository bank, authorized to do business in the state of Wyoming, or in any federal reserve bank or branch thereof, or in any bank which is a member of the federal reserve system. The financial institution receiving the collateral security shall be known as the custodian.



9-4-826. Joint custody agreement for securing local deposits; placement of security with custodian; receipt as evidence of deposit.

9-4-826. Joint custody agreement for securing local deposits; placement of security with custodian; receipt as evidence of deposit.

At the request of the treasurer of the proper governing board, the designated depository shall place the security to be furnished as collateral for the deposit with the custodian agreed upon by the treasurer of the governing board and the depository bank. A joint custody trust receipt is the evidence of the deposit of the collateral security.



9-4-827. Joint custody agreement for securing local deposits; form for receipts.

9-4-827. Joint custody agreement for securing local deposits; form for receipts.

(a) The joint custody trust receipt of the federal reserve bank of Kansas City or its branches may be in the form adopted and used by the federal reserve bank.

(b) Joint custody trust receipts issued by other banks shall be in substantially the following form:

JOINT CUSTODY RECEIPT

(Name, address of issuer of the Joint Custody Receipt) hereinafter called the custodian, has received to be held in safekeeping subject to the joint order of

(Name of Treasurer and official title) hereinafter called the Treasurer and

(Name of depository bank) hereinafter called the Depository Bank the following described securities:

Following and Subsequent

Description coupon attached Par Value

Mo. Day Year

Total par value (in writing and figures $ )



9-4-828. Joint custody agreement for securing local deposits; execution and contents of receipt.

9-4-828. Joint custody agreement for securing local deposits; execution and contents of receipt.

(a) The joint custody receipt shall be executed by the custodian, the depository bank and the treasurer of the proper governing board and the receipt shall contain the following provisions:

(i) The custodian will detach as they mature and enter for collection the coupons from the securities and the proceeds when collected will be credited to the account of the depository bank unless otherwise ordered by the treasurer;

(ii) The custodian will enter matured principal for collection and hold the proceeds when collected subject to the joint order of the treasurer and depository bank;

(iii) It is understood by the treasurer and depository bank that the custodian assumes no responsibility for the nonpayment of interest or principal nor for the validity, genuineness or enforceability of any of the securities deposited in safekeeping hereunder nor makes any representation or warranties expressed or implied, as to the value or worth thereof, nor for the giving of notice of maturity, calls for redemption or the exercise of any rights, priorities, privileges of exchange or conversion or for the timely presentation of maturing principal or interest of any securities deposited under this agreement;

(iv) The custodian assumes no responsibility with respect to the safekeeping and condition of deposited property beyond the care and custody it gives its own securities held on its own premises. Any and all forms of protective insurance are to be furnished by the treasurer and depository bank at their option and expense. The custodian is not required to furnish any form of protective insurance;

(v) The custodian shall deliver the securities to the treasurer upon the sole order of the treasurer when supported by a verified certificate of the state banking commissioner certifying under seal that the depository bank has failed or refused to pay all or a portion of the deposit due the treasurer by the depository bank and that under the terms of the pledge agreement executed by the depository bank the treasurer is entitled to delivery of the securities described in this receipt or the proceeds thereof. Otherwise the securities shall be delivered only upon the written joint order and instructions of the treasurer and depository bank.



9-4-829. Unauthorized use of monies.

9-4-829. Unauthorized use of monies.

The state treasurer, the treasurer of any county, city, town or school district or any other public officer or employee having in his custody or under his control any public monies, who makes a profit, directly or indirectly, by loaning or depositing the monies contrary to law or who uses public monies for any purpose not authorized by law, is guilty of a felony punishable by imprisonment for not more than two (2) years, a fine of not more than five thousand dollars ($5,000.00), or both and may be removed from office.



9-4-830. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.

9-4-830. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.



9-4-831. Investment of public funds.

9-4-831. Investment of public funds.

(a) The state treasurer, or treasurer of any political subdivision, municipality or special district of this state, and the various boards of trustees and boards of directors of county hospitals, airports, fairs and other duly constituted county boards and commissions, may invest in:

(i) United States treasury bills, notes or bonds, including stripped principal or interest obligations of such issuances, or any other obligation or security issued by the United States treasury or any other obligation guaranteed as to principal and interest by the United States;

(ii) Bonds, notes, debentures, or any other obligations or securities issued by or guaranteed by any federal government agency or instrumentality, including but not limited to the following to the extent that they remain federal government agencies or instrumentalities, federal national mortgage association, federal home loan bank, federal farm credit bank, federal home loan mortgage corporation and government national mortgage association. All federal agency securities shall be direct issuances of federal agencies or instrumentalities;

(iii) Repurchase agreements involving securities which are authorized investments under paragraphs (i) and (ii) of this subsection. The securities may be held in a custodial arrangement with a member bank of the federal reserve system or in a segregated account at a federal reserve system bank. The repurchase agreement must provide for daily valuation and have a minimum excess market price reserve of one hundred two percent (102%) of the investment;

(iv) In accordance with W.S. 9-4-803 with respect to the state and W.S. 9-4-817 with respect to local governments, deposits in financial institutions located within the state of Wyoming which offer federal deposit insurance corporation insurance on deposits in the institutions;

(v) Mortgage backed securities that are obligations of or guaranteed or insured issues of the United States, its agencies, instrumentalities or organizations created by an act of congress excluding those defined as high risk. High risk mortgage backed securities are defined as any security which meets either of the following criteria:

(A) Is rated V-6 or higher by Fitch Investors Service or at an equivalent rating by another nationally recognized rating service; or

(B) Is defined as a high risk mortgage security under Section III of the Supervisory Policy Concerning Selection of Securities Dealers and Unsuitable Investment Practices, as amended by the Federal Financial Institutions Examination Council as created under 12 U.S.C. 3301, et seq., or its successor.

(vi) In bankers acceptances of United States banks eligible for purchase by the federal reserve system;

(vii) In a guaranteed investment contract if issued and guaranteed by a United States commercial bank or a United States insurance company. The credit quality of the issuer and guarantor shall be the highest category of either A. M. Best, Moody's or Standard and Poor's rating service. The contract shall provide the governmental entity a nonpenalized right of withdrawal of the investment if the credit quality of the investment is downgraded;

(viii) A commingled fund of eligible securities listed in this section if the securities are held through a trust department of a bank authorized to do business in this state or through a trust company authorized to do business in this state with total capital of at least ten million dollars ($10,000,000.00) or which has an unconditional guarantee with respect to those securities from an entity with total capital of at least one hundred million dollars ($100,000,000.00);

(ix) Interest bearing deposits of a savings and loan association or a federal savings bank authorized to do business in this state to the extent that they are fully insured by the federal deposit insurance corporation, or:

(A) Secured by a pledge of assets and the federal savings bank or savings and loan association is otherwise authorized as a depository as prescribed by law; or

(B) The federal savings bank or savings and loan association is otherwise authorized as a depository as prescribed by law and:

(I) In lieu of a pledge of assets securing an interest bearing deposit, a selected savings and loan association or federal savings bank shall arrange for the deposit of the public funds in interest bearing deposits in one (1) or more banks or savings and loan associations or federal savings banks wherever located in the United States, for the account of the public funds depositor;

(II) At the same time the public funds are deposited pursuant to this subparagraph, the selected savings and loan association or federal savings bank shall receive an amount of deposits from customers of other financial institutions equal to the amount of the public funds initially placed by the public funds depositor;

(III) Each interest bearing deposit shall be insured by the federal deposit insurance corporation; and

(IV) The selected savings and loan association or federal savings bank shall act as custodian for the public funds depositor with respect to the interest bearing deposits placed in the public funds depositor's account.

(x) Interest bearing deposits of a bank authorized to do business in this state to the extent that they are fully insured by the federal deposit insurance corporation or:

(A) Secured by a pledge of assets and the bank is otherwise authorized as a depository as prescribed by law; or

(B) The bank is otherwise authorized as a depository as prescribed by law and:

(I) In lieu of a pledge of assets securing an interest bearing deposit, a selected bank shall arrange for the deposit of the public funds in interest bearing deposits in one (1) or more banks or savings and loan associations or federal savings banks wherever located in the United States, for the account of the public funds depositor;

(II) At the same time the public funds are deposited pursuant to this subparagraph, the selected bank shall receive an amount of deposits from customers of other financial institutions equal to the amount of the public funds initially placed by the public funds depositor;

(III) Each interest bearing deposit shall be insured by the federal deposit insurance corporation; and

(IV) The selected bank shall act as custodian for the public funds depositor with respect to the interest bearing deposits placed in the public funds depositor's account.

(xi) As authorized by W.S. 37-5-206 and 37-5-406, bonds of the Wyoming pipeline authority and the Wyoming infrastructure authority;

(xii) Shares of a money market fund as specified in subsection (g) of this section;

(xiii) Repealed By Laws 1996, ch. 112, 3.

(xiv) Repealed By Laws 1996, ch. 112, 3.

(xv) Repealed By Laws 1996, ch. 112, 3.

(xvi) Repealed By Laws 1996, ch. 112, 3.

(xvii) Repealed By Laws 1996, ch. 112, 3.

(xviii) Repealed By Laws 1996, ch. 112, 3.

(xix) Amended and Renumbered as (ix) by Laws 1996, ch. 112, 2.

(xx) Amended and Renumbered as (x) by Laws 1996, ch. 112, 2.

(xxi) Amended and Renumbered as (xi) by Laws 1996, ch. 112, 2.

(xxii) Repealed By Laws 1996, ch. 112, 3.

(xxiii) Repealed by Laws 1996, ch. 112, 3.

(xxiv) Repealed by Laws 1996, ch. 112, 3.

(xxv) Repealed by Laws 1996, ch. 112, 3.

(xxvi) Commercial paper of corporations organized and existing under the laws of any state of the United States, provided that at the time of purchase, the commercial paper shall:

(A) Have a maturity of not more than two hundred seventy (270) days; and

(B) Be rated by Moody's as P-1 or by Standard & Poor's as A-1+ or equivalent ratings indicating that the commercial paper issued by a corporation is of the highest quality rating.

(b) No investment of public funds under this section shall be made by any of the officials above designated, until the affected fiscal board of the state of Wyoming, the board of county commissioners, the municipal council or the school district board of trustees as the case may be, has first authorized the same.

(c) Repealed By Laws 1996, ch. 112, 3.

(d) Repealed By Laws 1997, ch. 63, 2.

(e) Repealed By Laws 1996, ch. 112, 3.

(f) Repealed By Laws 1996, ch. 112, 3.

(g) Investments in shares of a diversified money market fund are authorized except that no entity of Wyoming government shall at any time own more than ten percent (10%) of the fund's net assets or shares outstanding. Investments under this subsection are limited to a diversified money market fund which seeks to maintain a stable share value of one dollar ($1.00), is registered under the Securities Act of 1933 and Investment Company Act of 1940, as amended, and has qualified under state registration requirements, if any, to sell shares in the state and which:

(i) Invests its assets:

(A) Solely in securities or instruments that have a remaining maturity of three hundred ninety-seven (397) days or less at the time of purchase of shares;

(B) Solely in securities issued by the United States treasury, obligations or securities issued by or guaranteed by any federal government agency or instrumentality, and repurchase agreements collateralized by such instruments at not less than the repurchase price including accrued interest;

(C) So that an average dollar weighted maturity of ninety (90) days or less is maintained at all times; and

(D) Under limitations such that the fund may borrow funds for temporary purposes only by entering into repurchase agreements and only to the extent permitted by federal law.

(ii) Does not impose a sales charge;

(iii) Maintains the highest quality rating from at least one (1) of the nationally recognized rating organizations, such as Standard & Poor's Corporation or Moody's Investor Services;

(iv) Has an operating history of not less than five (5) consecutive years;

(v) Requires submission of sixty (60) days advance notice of any investment policy change, in the case where such policy changes may be approved without approval of the fund's shareholders or requires approval by shareholders entitled to vote a majority, as the term is defined under the Investment Company Act of 1940, as amended, of the fund's shares;

(vi) Is purchased from a person licensed to sell securities in Wyoming through or for an account with an entity which, at the time the investment is made by the state or local government:

(A) Has been continuously engaged in the business of selling securities in Wyoming for the preceding two (2) years or a financial institution authorized to do business in Wyoming and qualified by law to act as a depository of public funds in this state; and

(B) Currently, and during the preceding two (2) years, continuously had at least one (1) established place of business in this state. As used in this subparagraph, "established place of business" means a place in this state which is actually occupied either continuously or at regular periods by employees or agents of the entity who are licensed to sell securities in this state and where a large share of the entity's business in this state is actually conducted.

(h) Every political subdivision shall have on file a "Statement of Investment Policy." Except for investments by special hospital district boards pursuant to W.S. 35-2-403(d) or county memorial hospitals pursuant to W.S. 18-8-104(d), this policy shall be at least as restrictive with respect to the types of investments authorized as those listed under subsection (a) of this section. The policy shall require that before any person effects any investment transaction on behalf of a political subdivision or offers any investment advice to the governing body of a political subdivision, that person shall sign a statement indicating that he has read the policy and agrees to abide by applicable state law with respect to advice he gives and the transactions he undertakes on behalf of the political subdivision. As used in this subsection, "person" does not include any officer, employee or member of the governing board of the political subdivision for which the investment is made or to which advice is given. As used in this subsection and subsection (j), "political subdivision" means the local government entities listed in the introductory paragraph of subsection (a) of this section. As used in this subsection, "investment" for the purpose of "investment transactions" and "investment advice" does not include deposits in financial institutions as authorized by law. As used in this subsection and paragraph (a)(iv) of this section, "financial institution" means as defined in W.S. 13-1-101(a)(ix).

(j) To enhance the background and working knowledge of political subdivision treasurers in governmental accounting, portfolio reporting and compliance, and investments and cash management, the state auditor and the state treasurer shall conduct voluntary education programs for persons elected or appointed for the first time to any office or as an employee of any political subdivision where the duties of that office or position of employment include taking actions related to investment of public funds and shall also hold annual voluntary continuing education programs for persons continuing to hold those offices and positions of employment. The state treasurer and state auditor may contract with other persons with special knowledge in this area to provide the training and may also charge a fee for attendance sufficient to defray the cost of the educational program. Nothing in this subsection shall be construed as preventing the state auditor and state treasurer from allowing the general public to attend these education programs upon payment of the appropriate fee.

(k) In connection with, or incidental to, the issuance or carrying of bonds, but only for the purpose of reducing the amount or duration of payment, interest rate, spread or similar risk, or to result in a lower cost of borrowing, and not for purposes of investment, the state treasurer or treasurer of any political subdivision, municipality or special district of this state and the various boards of trustees and boards of directors of county hospitals, airports, fairs and other duly constituted county boards and commissions may enter into contracts which are determined to be necessary or appropriate to hedge risk or to place the obligation of the bonds, in whole or in part, on the interest rate, cash flow or other basis desired, including, but not limited to, contracts commonly known as interest rate swap agreements, interest rate caps or floors, forward payment conversion agreements, futures or hedge contracts.



9-4-832. Repealed by Laws 1986, Sp. Sess., ch. 5, 2.

9-4-832. Repealed by Laws 1986, Sp. Sess., ch. 5, 2.



9-4-833. Investment of permanent funds.

9-4-833. Investment of permanent funds.



9-4-834. Repealed By Laws 2008, Ch. 113, 4.

9-4-834. Repealed By Laws 2008, Ch. 113, 4.






ARTICLE 9 - REFUNDING BONDS

9-4-901. Issuance; principal amount.

9-4-901. Issuance; principal amount.

Whenever the state of Wyoming has outstanding bonds which are redeemable by their terms or which may be redeemed with the consent of the holders thereof, the governor, with the approval of the state treasurer and attorney general, may issue refunding bonds of the state of Wyoming to be designated "State of Wyoming Refunding Bonds, Series (year)", in a principal amount not exceeding the principal amount of the bonds to be refunded.



9-4-902. Interest rate; maturity; form; record.

9-4-902. Interest rate; maturity; form; record.

(a) If bonds are issued to refund bonds which are redeemable, the interest rate thereon shall be lower than the rate on the bonds to be refunded. If bonds are issued to refund bonds prior to their redeemable date, the interest rate thereon shall not be greater than that of the outstanding bonds to the redemption date, after which time the interest rate on refunding bonds shall be lower than the rate on the bonds to be refunded.

(b) State refunding bonds shall mature serially, either annually or semiannually, in amounts determined by the governor, state treasurer and attorney general. The first maturity shall be not later than three (3) years and the last maturity not later than fifteen (15) years after the date of the bonds. Principal and interest shall be payable in lawful money of the United States of America at the office of the state treasurer and at other places designated in the bonds. Bonds shall be issued in the denomination of one thousand dollars ($1,000.00) or some multiple thereof and shall be signed by the governor, attested by the secretary of state under the seal of the state, and countersigned by the state treasurer. Semiannual interest coupons to be attached to the bonds shall bear the facsimile signature of the state treasurer. The proceedings for the issuance and the form of the bonds shall be approved by the attorney general, and each bond shall have endorsed thereon a certificate signed by the auditor and secretary of state that the bond is issued pursuant to law and is within the debt limit. Refunding bonds shall be numbered from one (1) upward, and shall be paid in that order. The state treasurer shall keep a record of all bonds issued hereunder in a book to be kept in his office for that purpose.



9-4-903. Sale or exchange; price; application of proceeds.

9-4-903. Sale or exchange; price; application of proceeds.

The governor and state treasurer may sell refunding bonds at a price not less than the par value thereof and shall apply the proceeds thereof solely to the payment of a like amount of the bonds to be refunded or refunding bonds may be exchanged for a like amount of outstanding bonds. Refunding bonds may be sold or exchanged all at one time, or singly, or in blocks from time to time as determined by the governor and state treasurer, but they shall not be issued unless and until a like amount of outstanding bonds can be paid, redeemed and cancelled.



9-4-904. Tax levy to pay principal and interest.

9-4-904. Tax levy to pay principal and interest.

The state board of equalization shall, each year at the time of making the annual levy for state purposes, direct the boards of county commissioners of the several counties of the state to levy upon all taxable property therein a tax, which, with other funds available for the purpose, is sufficient to pay the principal of and the interest on refunding bonds as the bonds respectively become due and payable. The tax shall be payable in cash, and when paid shall be remitted to the state treasurer to be credited to the debt service fund for the purpose of paying the principal of and the interest on the refunding bonds.






ARTICLE 10 - GUARANTEE PROGRAMS FOR BONDS

9-4-1001. Guarantee program for school district bonds.

9-4-1001. Guarantee program for school district bonds.

(a) The state loan and investment board shall administer a school district bond guarantee program in accordance with this section and may promulgate rules to implement it. This program applies to bonds issued by school districts under W.S. 21-13-701 through 21-13-721 on or before November 1, 2001, only. The program is intended to benefit school districts by guaranteeing payment of bonded indebtedness of creditworthy districts by reducing the interest rate at which the bonds may be issued.

(b) A school district that seeks the guarantee of bonds under this program shall apply to the board on forms prescribed by the board. The board shall review the application, investigate the applicant district and determine whether to approve the application based upon:

(i) The purpose of the bond issue, the district's need for it, including information from the needs assessment under W.S. 21-15-115, whether the district would likely remain within constitutional debt limits after the issue and whether a guarantee under this section would likely result in reduced costs;

(ii) The district's financial status and stability;

(iii) The status of the accreditation of the district by the department of education;

(iv) Any other factor relevant to the issue and guarantee of the bonds which are the subject of the application.

(c) The board may determine to guarantee bonds under this section and may impose terms, conditions and limits on that guarantee as it finds, in its discretion, are necessary to protect state funds and ensure the viability of the program. In addition, the board may guarantee the refunding of bonds issued on or before November 1, 2001, provided the refunding is not combined with any bonds issued after November 1, 2001. A decision by the board not to guarantee bonds under this section is not subject to judicial review under the Wyoming Administrative Procedure Act (W.S. 16-3-101 through 16-3-115).

(d) As a condition of participating in the bond guarantee program under this section, a school district shall enter into agreements necessary to provide that:

(i) The state of Wyoming, through the state treasurer, shall assume responsibility for and make all payments to the district's paying agent in the amount necessary to pay principal and interest on the bonds subject to the guarantee;

(ii) The district shall deposit funds with the state by a certain date and in a sufficient amount so that the state can make the entire principal and interest payment to the district's paying agent in a timely manner;

(iii) If the district fails to comply with paragraph (ii) of this subsection:

(A) The state shall make the full payment due from funds in the common school account in the permanent land fund available under W.S. 9-4-715(g) for this purpose;

(B) To the extent that the district has not deposited sufficient funds with the state to comply with paragraph (ii) of this subsection, the state is deemed to have loaned and the district is deemed to have borrowed those funds subject to the following terms and conditions:

(I) The loan shall bear interest at a rate equal to the average interest earned on investments of the common school account in the permanent land fund in the four (4) calendar quarters preceding the quarter in which the loan occurred;

(II) The loan, including principal and interest, shall be repaid from the district's next major maintenance payments under W.S. 21-15-109 and the next payments from the school foundation program account under W.S. 21-13-313. The loan is not deemed to be a general obligation of the district, and the state shall not require repayment from any source other than as provided in this subdivision;

(III) The district may make additional payments on the loan.

(C) The state loan and investment board may require the district to modify its fiscal practices and its general operations if the board determines that there is a substantial likelihood that the district will not be able to make future payments required under paragraph (ii) of this subsection.



9-4-1002. Guarantee program for local government bonds.

9-4-1002. Guarantee program for local government bonds.

(a) The state loan and investment board shall administer a bond guarantee program for cities, towns or counties in accordance with this section and may promulgate rules to implement it. This program applies to bonds issued by cities, towns or counties under W.S. 15-7-101 through 15-7-114 or 18-4-301 through 18-4-506. The program is intended to benefit local governments by guaranteeing payment of bonded indebtedness of creditworthy cities, towns and counties by reducing the interest rate at which the bonds may be issued.

(b) A city, town or county that seeks the guarantee of bonds under this program shall apply to the board on forms prescribed by the board. The board shall review the application, investigate the applicant city, town or county and determine whether to approve the application based upon:

(i) The purpose of the bond issue, the local government's need for it, including whether the local government would likely remain within constitutional debt limits after the issue and whether a guarantee under this section would likely reduce costs;

(ii) The local government financial status and stability;

(iii) Any other factor relevant to the issue and guarantee of the bonds which are the subject of the application.

(c) The board may determine to guarantee bonds under this section and may impose terms, conditions and limits on that guarantee as it finds, in its discretion, are necessary to protect state funds and ensure the viability of the program. A decision by the board not to guarantee bonds under this section is not subject to judicial review under the Wyoming Administrative Procedure Act (W.S. 16-3-101 through 16-3-115).

(d) As a condition of participating in the bond guarantee program under this section, a city, town or county shall enter into agreements necessary to provide that:

(i) The state of Wyoming, through the state treasurer, shall assume responsibility for and make all payments to the city, town or county's paying agent in the amount necessary to pay principal and interest on the bonds subject to the guarantee;

(ii) The city, town or county shall deposit funds with the state by a certain date and in a sufficient amount so that the state can make the entire principal and interest payment to the city, town or county's paying agent in a timely manner;

(iii) If the city, town or county fails to comply with paragraph (ii) of this subsection:

(A) The state shall make the full payment due from funds in the permanent Wyoming mineral trust fund available under W.S. 9-4-715(h) for this purpose;

(B) To the extent that the city, town or county has not deposited sufficient funds with the state to comply with paragraph (ii) of this subsection, the state is deemed to have loaned and the city, town or county is deemed to have borrowed those funds subject to the following terms and conditions:

(I) The loan shall bear interest at a rate equal to the average interest earned on discretionary investments of the permanent Wyoming mineral trust fund in the four (4) calendar quarters preceding the quarter in which the loan occurred;

(II) The loan, including principal and interest, shall be repaid from the city, town or county's next distributions of federal mineral royalties under W.S. 9-4-601(a)(v) and of severance taxes under W.S. 39-14-801(e)(v), (vi) or (viii). The loan is not deemed to be a general obligation of the city, town or county, and the state shall not require repayment from any source other than as provided in this subdivision;

(III) The city, town or county may make additional payments on the loan.

(C) The state loan and investment board may require the city, town or county to modify its fiscal practices and its general operations if the board determines that there is a substantial likelihood that the city, town or county may not be able to make future payments required under paragraph (ii) of this subsection.



9-4-1003. Supplemental coverage program for university revenue bonds.

9-4-1003. Supplemental coverage program for university revenue bonds.

(a) The state loan and investment board shall administer a university revenue bond supplemental coverage program in accordance with this section and may promulgate rules to implement it. This program applies to bonds issued by the University of Wyoming under W.S. 21-17-402 through 21-17-450 on or before November 1, 2015, only. The program is intended to benefit the university by providing supplemental coverage for payment of bonded indebtedness of the university thereby reducing the interest rate at which the bonds may be issued.

(b) If the university seeks supplemental coverage for its revenue bonds under this program, the university shall apply to the board on forms prescribed by the board following legislative authorization of the university to issue revenue bonds. In no case shall the board approve supplemental coverage for bonds if the sale of the bonds would reduce the ratio of university pledged revenue that is available for debt servicing to the cost of interest and principal payments to a level of less than two and five tenths (2.5) to one (1). The board shall review the application and determine whether to approve the application based upon:

(i) Whether supplemental coverage under this section would likely result in reduced costs;

(ii) Any other factor relevant to the issue and supplemental coverage for payment of the bonds which are the subject of the application.

(c) The board may determine to provide supplemental coverage for revenue bonds under this section and may impose terms, conditions and limits on that supplemental coverage as it finds, in its discretion, are necessary to protect state funds and ensure the viability of the program. In addition, the board may provide supplemental coverage for refunding of revenue bonds issued on or before November 1, 2015, provided the refunding is not combined with any bonds issued after November 1, 2015. A decision by the board not to approve supplemental coverage for revenue bonds under this section is not subject to judicial review under the Wyoming Administrative Procedure Act.

(d) As a condition of participating in the supplemental coverage program under this section, the university shall enter into agreements necessary to provide that:

(i) The state of Wyoming, through the state treasurer, shall assume responsibility for and make all payments to the university's paying agent in the amount necessary to pay principal and interest on the bonds subject to the supplemental coverage;

(ii) The university shall deposit funds with the state by a certain date and in a sufficient amount so that the state can make the entire principal and interest payment to the university's paying agent in a timely manner;

(iii) If the university fails to comply with paragraph (ii) of this subsection:

(A) The state shall make the full payment due from federal mineral royalties as provided by W.S. 9-4-601(d)(vii) for this purpose;

(B) To the extent that the university has not deposited sufficient funds with the state to comply with paragraph (ii) of this subsection, the state is deemed to have loaned and the university is deemed to have borrowed those funds subject to the following terms and conditions:

(I) The loan shall bear interest at a rate equal to the average interest earned on pooled investments of state funds in the four (4) calendar quarters preceding the quarter in which the loan occurred;

(II) The loan, including principal and interest, shall be repaid from revenues from the university's general fund that are neither state appropriations to the university nor pledged revenues under W.S. 21-17-404(a)(xiv)(A). The loan is not deemed to be a general obligation of the university, and the state shall not require repayment from any source other than as provided in this subdivision;

(III) The university may make additional payments on the loan.

(C) The state loan and investment board may require the university to modify its fiscal practices and its general operations if the board determines that there is a substantial likelihood that the university will not be able to make future payments required under paragraph (ii) of this subsection.






ARTICLE 11 - TAX AND REVENUE ANTICIPATION NOTES

9-4-1101. Definitions.

9-4-1101. Definitions.

(a) As used in this act:

(i) "Revenues" means any income or other receipts duly credited to any fund of the state during any fiscal year from any source, including but not limited to income and receipts from taxes, distributions or grants from any other public entity or the federal government and income or receipts from investment of those funds, but excluding the proceeds of any borrowing;

(ii) "This act" means 9-4-1101 through 9-4-1105.



9-4-1102. Authority.

9-4-1102. Authority.

(a) The state treasurer may, with the approval of the governor and the attorney general, issue tax and revenue anticipation notes and interest coupons pertaining to those notes when he determines that as part of the state's investment management program it is prudent to do so to avoid liquidation of investments on terms unfavorable to the state to meet short term cash requirements.

(b) The principal amount of notes issued and outstanding at any time under subsection (a) of this section shall be limited to three hundred million dollars ($300,000,000.00) but not to exceed the amount of revenue anticipated to be received during the applicable fiscal year and pledged for the repayment of the notes.



9-4-1103. Payment from anticipated revenues; notes do not constitute indebtedness.

9-4-1103. Payment from anticipated revenues; notes do not constitute indebtedness.

(a) Tax and revenue anticipation notes issued under W.S. 9-4-1102 shall be payable solely from those revenues anticipated to be but not yet received and credited to the specified funds or accounts for the fiscal year in which the notes are issued. Each issue of tax and revenue anticipation notes and interest coupons pertaining to those notes, if any, shall mature in the fiscal year issued. The owners or holders of the notes shall not look to any other source for payment of the principal of or any premium or interest on the notes.

(b) Tax and revenue anticipation notes issued under W.S. 9-4-1102 do not constitute an indebtedness or debt within the meaning of the Wyoming constitution, article 16.



9-4-1104. Terms and conditions of issuance.

9-4-1104. Terms and conditions of issuance.

(a) Tax and revenue anticipation notes:

(i) Shall be issued in a form consistent with the provisions of this act;

(ii) Shall describe the fund or account and the revenue from which the notes are payable;

(iii) Shall bear interest at a rate or rates determined by the state treasurer to be for the best advantage of the state and which shall be set forth in the note; and

(iv) May be redeemable or payable prior to maturity at a time and upon payment of premiums, if any, determined by the state treasurer to be for the best advantage of the state and which shall be set forth in the note.

(b) In connection with the issuance of any notes, the state treasurer may create accounts within any fund as necessary or convenient for the segregation of note proceeds and investment income from the notes. In connection with the issuance of any notes, the state treasurer may make customary covenants on behalf of the state as necessary to secure the notes. Tax and revenue anticipation notes issued under W.S. 9-4-1102 and interest coupons pertaining to these notes shall be executed by the manual or facsimile signature of the state treasurer. The notes shall set forth provisions made under this subsection for the note's security.

(c) When there is an issuance of tax and revenue anticipation notes under W.S. 9-4-1102, the state treasurer shall determine and specify:

(i) The denomination of each issuance;

(ii) The date of issuance;

(iii) The date of maturity which shall be on or before the last day of the fiscal year;

(iv) Maturity amounts;

(v) The interest rate;

(vi) The form and execution of the notes;

(vii) Payment of notes;

(viii) Terms of redemption with or without premium;

(ix) Terms of sale including whether the sale will be public or private;

(x) Such other terms and conditions as the state treasurer deems necessary or desirable.



9-4-1105. Investment of proceeds; investment earnings.

9-4-1105. Investment of proceeds; investment earnings.

(a) The state treasurer may invest the proceeds of tax and revenue anticipation notes in any securities or investments authorized by law for funds of the state until necessary to meet the short term cash requirements under W.S. 9-4-1102(a).

(b) Notwithstanding any other provision of law, income from any investment under subsection (a) of this section shall be credited to the fund or account from which the notes are payable.






ARTICLE 12 - TOBACCO SETTLEMENT FUNDS

9-4-1201. Definitions.

9-4-1201. Definitions.

(a) As used in this act:

(i) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the master settlement agreement;

(ii) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns", "is owned" and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent (10%) or more, and the term "person" means an individual, partnership, committee, association, corporation or any other organization or group of persons;

(iii) "Allocable share" means allocable share as that term is defined in the master settlement agreement;

(iv) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(A) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(B) Tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

(C) Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subparagraph (A) of this paragraph. The term "cigarette" includes "roll-your-own" (i.e., any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this definition of "cigarette", nine one-hundredths (.09) ounces of "roll-your-own" tobacco shall constitute one (1) individual "cigarette".

(v) "Master settlement agreement" means the settlement agreement (and related documents) entered into on November 23, 1998 by the state and leading United States tobacco product manufacturers;

(vi) "Qualified escrow fund" means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars ($1,000,000,000.00) where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds' principal except as consistent with W.S. 9-4-1202(b);

(vii) "Released claims" means released claims as that term is defined in the master settlement agreement;

(viii) "Releasing parties" means releasing parties as that term is defined in the master settlement agreement;

(ix) "Tobacco product manufacturer" means, but shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of subparagraphs (A) through (C) of this paragraph, an entity that after the date of enactment of this act directly (and not exclusively through any affiliate):

(A) Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer, as that term is defined in the master settlement agreement, that will be responsible for the payments under the master settlement, agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the master settlement agreement and that pays the taxes specified in subsection II(z) of the master settlement agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

(B) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(C) Becomes a successor of an entity described in subparagraph (A) or (B) of this paragraph.

(x) "Units sold" means the number of individual cigarettes sold in the state by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the state on packs of cigarettes or "roll-your-own" tobacco containers. The department of revenue shall promulgate such regulations as are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year;

(xi) "This act" means W.S. 9-4-1201 through 9-4-1204.



9-4-1202. Requirements.

9-4-1202. Requirements.

(a) Any tobacco product manufacturer selling cigarettes to consumers within the state, whether directly or through a distributor, retailer or similar intermediary or intermediaries, after the date of enactment of this act shall do one (1) of the following:

(i) Become a participating manufacturer, as that term is defined in section II(jj) of the master settlement agreement, and generally perform its financial obligations under the master settlement agreement; or

(ii) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts, as such amounts are adjusted for inflation:

(A) In 2000, $.0104712 per unit sold after the effective date of this act;

(B) For each of 2001 and 2002, $.0136125 per unit sold;

(C) For each of 2003 through 2006, $.0167539 per unit sold;

(D) For each of 2007 and each year thereafter, $.0188482 per unit sold.

(b) A tobacco product manufacturer that places funds into escrow pursuant to paragraph (a)(ii) of this section shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(i) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this paragraph:

(A) In the order in which they were placed into escrow; and

(B) Only to the extent and at the time necessary to make payments required under such judgment or settlement.

(ii) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the state in a particular year was greater than the master settlement agreement payments, as determined pursuant to section IX(i) of that agreement including after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(iii) To the extent not released from escrow under paragraph (i) or (ii) of this subsection, funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five (25) years after the date on which they were placed into escrow.

(c) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this section shall annually certify to the attorney general that it is in compliance with this section. The attorney general may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

(i) Be required within fifteen (15) days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of this subsection, may impose a civil penalty in an amount not to exceed five percent (5%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred percent (100%) of the original amount improperly withheld from escrow;

(ii) In the case of a knowing violation, be required within fifteen (15) days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty in an amount not to exceed fifteen percent (15%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred percent (300%) of the original amount improperly withheld from escrow; and

(iii) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state, whether directly or through a distributor, retailer or similar intermediary, for a period not to exceed two (2) years.

(d) Each failure to make an annual deposit required under this section shall constitute a separate violation.



9-4-1203. Tobacco settlement trust fund established; corpus inviolate; investment by state treasurer.

9-4-1203. Tobacco settlement trust fund established; corpus inviolate; investment by state treasurer.

(a) The Wyoming tobacco settlement trust fund is created. The Wyoming tobacco settlement trust fund shall consist of:

(i) All funds received by the state of Wyoming prior to March 15, 2002 as financial recovery under the terms of the master settlement agreement regarding litigation between several states and major tobacco manufacturers, which settlement agreement was approved by the state of Wyoming in November 1998; and

(ii) Any other funds appropriated or designated to the fund by law or by gift from whatever source.

(b) Funds deposited into the Wyoming tobacco settlement trust fund established pursuant to subsection (a) of this section are intended to be inviolate and constitute a permanent or perpetual trust fund which shall be invested by the state treasurer as authorized by law and in a manner to obtain the highest return possible consistent with preservation of the corpus. Any earnings from investment of the corpus of the trust fund and all funds received by the state of Wyoming on or after March 15, 2002 as financial recovery under the terms of the master settlement agreement specified in paragraph (a)(i) of this section shall be credited by the state treasurer into a separate income account.

(c) Revenues deposited into the income account established under subsection (b) shall be expended:

(i) Only for purposes related to the improvement of the health of Wyoming's citizens including:

(A) Efforts in prevention and cessation of tobacco use through school and community based programs; and

(B) Efforts to establish and implement programs to prevent, intervene in, and otherwise limit alcohol and substance abuse; and

(ii) Only upon appropriation by the legislature.

(d) Funds not otherwise appropriated, expended or obligated as provided in subsection (c) of this section shall be transferred to the Wyoming tobacco settlement trust fund on July 1 of each year following the receipt of those funds.



9-4-1204. Tobacco settlement funds; reduction of tobacco use.

9-4-1204. Tobacco settlement funds; reduction of tobacco use.

(a) Using a science and experience based approach, the department of health shall develop and implement comprehensive tobacco prevention, cessation and treatment programs for Wyoming. During the initial years, the program should be tailored to provide the most cost effective reduction of tobacco related problems based on available funds for each year.

(b) The department may contract with a third party to develop and implement any part of the program authorized by subsection (a) of this section. Any contract awarded under this subsection shall be awarded on the basis of competitive bids and shall include specific requirements relating to outcome-based evaluations.

(c) The department may solicit proposals for grants under this section by publication of a request for proposals. Grant recipients under this section may include local governments, community-based organizations, schools and other organizations as appropriate. Any request for proposal used during the competitive grant process shall include specific requirements relating to outcome-based evaluation of the grant recipient's performance.

(d) The department shall make every reasonable effort to collaborate and coordinate with other entities of state and local governments and other organizations to assure maximum leveraging of resources, including people and money. The department shall coordinate with those responsible for controlling the abuse of alcohol and other substances, juvenile delinquency and violence.

(e) The department shall give priority to the following programs in regard to tobacco use in the state:

(i) Comprehensive community based programs;

(ii) Public education, including use of media campaigns;

(iii) Youth involvement programs;

(iv) School and early childhood programs;

(v) Enforcement of laws related to access to tobacco products by minors;

(vi) Programs to promote the cessation of tobacco use;

(vii) Programs for the treatment of tobacco related diseases.

(f) Any monies appropriated to the department under subsection (g) of this section, after implementing subsections (a) through (e) of this section, shall be used to resolve other health issues of the people of the state of Wyoming.

(g) Subject to appropriation by the legislature, the department shall use funds from the income account established under W.S. 9-4-1203(b) to implement the purposes of this section.

(h) The department shall adopt reasonable rules and regulations in accordance with the Wyoming Administrative Procedure Act to assure a long-range program to accomplish a healthier citizenry.

(j) The department shall report its activities under this section including the authorized expenditures of any money from the income account created by W.S. 9-4-1203 to the governor and the joint labor, health and social services interim committee not later than October 1 of each year.



9-4-1205. Certifications; directory; tax stamps.

9-4-1205. Certifications; directory; tax stamps.

(a) Every tobacco product manufacturer whose cigarettes are sold in this state, whether directly or through a distributor, retailer or similar intermediary, shall annually execute and deliver on a form prescribed by the attorney general a certification to the department and the attorney general no later than April 30 of each year, certifying under penalty of false swearing that, as of the date of the certification, the tobacco manufacturer either is a participating manufacturer or is otherwise in full compliance with this act and W.S. 9-4-1202.

(b) A participating manufacturer shall include a complete list of its brand families in its certification under this section. The participating manufacturer shall update its list thirty (30) days prior to any addition to, or modification of, its brand families by executing and delivering a supplemental certification to the department and the attorney general.

(c) In the case of a nonparticipating manufacturer:

(i) The certification shall include a complete list of its brand families:

(A) Separately listing its brand families of cigarettes and the number of units sold for each brand family that were sold in the state during the preceding calendar year;

(B) That have been sold in the state at any time during the current calendar year;

(C) Indicating by an asterisk, any brand family sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of the certification; and

(D) Identifying by name and address any other manufacturer of the brand families in the preceding or current calendar year.

(ii) The certification shall further certify:

(A) That the nonparticipating manufacturer is registered to do business in the state or has appointed a resident agent in the state for service of process and has provided notice with respect to the appointment of an agent as required by W.S. 9-4-1206(b);

(B) That the nonparticipating manufacturer has established and continues to maintain a qualified escrow fund and has executed a qualified escrow agreement that has been reviewed and approved by the attorney general and that governs the qualified escrow fund;

(C) That the nonparticipating manufacturer is in full compliance with W.S. 9-4-1202, this act and any regulations promulgated thereto;

(D) The name, address and telephone number of the financial institution where the nonparticipating manufacturer has established the qualified escrow fund required under W.S. 9-4-1202(a)(ii), the account number of the qualified escrow fund and subaccount number for the state, the amount the nonparticipating manufacturer placed in the fund for cigarettes sold in the state during the preceding calendar year, the date and amount of each deposit and evidence or verification as may be deemed necessary by the attorney general to confirm the deposit and the amount and date of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from the fund or from any other qualified escrow fund into which it ever made escrow payments pursuant to W.S. 9-4-1202.

(d) A tobacco product manufacturer shall not include a brand family in its certification unless:

(i) In the case of a participating manufacturer, the participating manufacturer affirms that the brand family is to be deemed to be its cigarettes for the purpose of calculating payments under the master settlement agreement for the relevant year, in the volume and shares determined pursuant to the master settlement agreement; or

(ii) In the case of a nonparticipating manufacturer, the nonparticipating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of W.S. 9-4-1202.

(e) Nothing in this section shall be construed as limiting or otherwise affecting the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the master settlement agreement or for purposes of this act and W.S. 9-4-1202.

(f) The tobacco product manufacturer shall maintain all invoices and documentation of sales and other information relied upon for the certifications required under this section for a period of five (5) years, unless otherwise required by law to maintain the information for a longer period of time.

(g) The attorney general shall develop and make available for public inspection a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of this section and all brand families that are listed in the certifications, except as follows:

(i) The attorney general shall not include or retain in the directory the name or brand families of any nonparticipating manufacturer who fails to provide the required certification or whose certification the attorney general determines is not in compliance with subsection (c) of this section and W.S. 9-4-1206, unless the attorney general has determined that the violation has been cured to his satisfaction;

(ii) Neither a tobacco product manufacturer nor a brand family shall be included or retained in the directory if the attorney general concludes that:

(A) In the case of a nonparticipating manufacturer, all escrow payments required pursuant to W.S. 9-4-1202 for any period for any brand family, whether or not listed by the nonparticipating manufacturer, have not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the attorney general; or

(B) All outstanding final judgments, including interest thereon, for violations of W.S. 9-4-1202 have not been fully satisfied for the brand family and the manufacturer.

(h) The attorney general shall update the directory required under subsection (g) of this section as necessary to correct mistakes and to add or remove a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements of this act. A determination by the attorney general to remove from the directory, or not to list on the directory, a tobacco product manufacturer or brand family shall be subject to review as provided by the Wyoming Administrative Procedure Act.

(j) Every licensed wholesaler shall provide and update as necessary a current address to the attorney general for the purpose of receiving any notifications that may be required under this act.

(k) No person shall affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory required under subsection (g) of this section, or sell, offer for sale or possess for sale in this state, cigarettes of a tobacco product manufacturer or brand family not included in the directory.



9-4-1206. Agent for service of process.

9-4-1206. Agent for service of process.

(a) Any nonresident or foreign nonparticipating manufacturer who has not registered to do business in the state as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory required under W.S. 9-4-1205(g), appoint and continually engage without interruption the services of an agent in this state to act as agent for service of process on whom all process, and any action or proceeding against it concerning or arising out of the enforcement of this act and W.S. 9-4-1202, may be served in any manner authorized by law. The service shall constitute legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, phone number and proof of appointment and availability of the agent to the satisfaction of the attorney general.

(b) The nonparticipating manufacturer shall provide notice to the attorney general thirty (30) calendar days prior to the termination of the authority of an agent appointed under this section and shall further provide proof to the satisfaction of the attorney general of the appointment of a new agent no less than five (5) calendar days prior to the termination of an existing agent appointment. In the event an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the attorney general of the termination within five (5) calendar days and shall include proof to the satisfaction of the attorney general of the appointment of a new agent.



9-4-1207. Reporting of information; escrow installments.

9-4-1207. Reporting of information; escrow installments.

(a) No later than twenty (20) days after the end of a calendar quarter, and more frequently if directed by the attorney general, each licensed wholesaler shall submit information the attorney general requires to facilitate compliance with this act, including, but not limited to, a list by brand family of the total number of cigarettes or in the case of roll your own cigarettes, the equivalent stick count for which the licensed wholesaler affixed stamps during the previous calendar quarter or otherwise paid the tax due for the cigarettes. The licensed wholesaler shall maintain and make available to the attorney general all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the attorney general for a period of five (5) years.

(b) The department is authorized to disclose to the attorney general any information received under this act and requested by the attorney general for purposes of determining compliance with and enforcing the provisions of this act. The director of the department and the attorney general shall share the information received under this act and may share the information with other federal, state or local agencies only for the purposes of enforcement of this act, W.S. 9-4-1202 or corresponding laws of other states.

(c) The attorney general may require at any time from the nonparticipating manufacturer, proof from the financial institution in which the manufacturer has established a qualified escrow fund for the purpose of compliance with W.S. 9-4-1202 of the amount of money in the fund being held on behalf of the state, the dates of deposits and listing the amounts of all withdrawals from the account and the dates of the withdrawals.

(d) In addition to the information required to be submitted pursuant to subsection (a) of this section, the attorney general may require a licensed wholesaler or tobacco product manufacturer to submit any additional information including, but not limited to, samples of the packaging or labeling of each family brand as is necessary to enable the attorney general to determine whether a tobacco product manufacturer is in compliance with this act.

(e) To promote compliance with this act, the attorney general may promulgate rules and regulations requiring a tobacco product manufacturer subject to the requirements of W.S. 9-4-1205(c) to make the escrow deposits required in installments during the year in which the sales covered by the deposits are made. The attorney general may require production of information sufficient to enable the attorney general to determine the adequacy of the amount of the installment deposit.



9-4-1208. Penalties and other remedies.

9-4-1208. Penalties and other remedies.

(a) In addition to, or in lieu of, any other civil or criminal remedy provided by law, upon a determination that any person has violated subsection W.S. 9-4-1205(k), the department may revoke or suspend the license of any licensed wholesaler in the manner provided by W.S. 39-18-108(c)(v). Each stamp affixed and each offer to sell cigarettes in violation of W.S. 9-4-1205(k) shall constitute a separate violation. For each violation under W.S. 9-4-1205(k), the department may also impose a civil penalty in an amount not to exceed the greater of five hundred percent (500%) of the retail value of the cigarettes sold, or five thousand dollars ($5,000.00) upon a determination of a violation of W.S. 9-4-1205(k).

(b) Any cigarettes that have been sold, offered for sale or possessed for sale in this state, or imported for personal consumption in this state in violation of W.S. 9-4-1205(k) shall be:

(i) Deemed contraband under W.S. 39-18-108(c)(i);

(ii) Subject to seizure and forfeiture as provided in W.S. 39-18-108(c)(i); and

(iii) Destroyed.

(c) The attorney general may seek an injunction to restrain a threatened or actual violation of W.S. 9-4-1205(k) or 9-4-1207(a) or (d) by a licensed wholesaler and to compel the licensed wholesaler to comply with those provisions.

(d) No person shall sell or distribute cigarettes or acquire, hold, own, possess, transport, import or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in this state in violation of W.S. 9-4-1205(k). Any person who violates this section is guilty of a misdemeanor punishable by a fine of not more than one hundred dollars ($100.00), imprisonment for not more than six (6) months, or both.

(e) Any person who violates W.S. 9-4-1205(k) engages in an unfair and deceptive trade practice in violation of W.S. 40-12-105(a)(i).

(f) In any action brought by the state to enforce this act, the state may recover the costs of investigation, expert witness fees, costs of the action and reasonable attorney fees.

(g) If a court determines that a person has violated any provision of this act, the court shall order any profits, gain or other benefit from the violation to be surrendered and paid to the Wyoming tobacco settlement trust fund established by W.S. 9-4-1203. Unless otherwise expressly provided, the remedies or penalties provided by this act are cumulative to each other and to the remedies or penalties available under all other laws of this state.



9-4-1209. Rules and regulations.

9-4-1209. Rules and regulations.

The department and the attorney general may promulgate rules and regulations necessary to effect the purposes of this act.



9-4-1210. Definitions.

9-4-1210. Definitions.

(a) As used in this act:

(i) "Brand family" means all styles of cigarettes sold under the same trademark and differentiated by means of additional modifiers or descriptors, including, but not limited to, "menthol," "lights," "kings" and "100s" and includes any brand name, alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors or any other indicia of product identification identical, similar to or identifiable with a previously known brand of cigarettes;

(ii) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(A) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(B) Tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

(C) Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subparagraph (A) of this paragraph. The term "cigarette" includes "roll-your-own" meaning any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes. For purposes of "roll your own" cigarettes, nine one-hundredths (.09) ounces of "roll-your-own" tobacco shall constitute one (1) individual cigarette.

(iii) "Department" means the Wyoming department of revenue;

(iv) "Licensed wholesaler" means a person authorized to affix tax stamps to packages or other containers or cigarettes under W.S. 39-18-102(a) or any person who is required to pay the cigarette tax imposed under W.S. 39-18-103;

(v) "Master settlement agreement" means the settlement agreement, and related documents, entered into on November 23, 1998 by the state and leading United States tobacco product manufacturers;

(vi) "Nonparticipating manufacturer" means any tobacco product manufacturer who is not a participating manufacturer;

(vii) "Participating manufacturer" means as defined in section II(jj) of the master settlement agreement;

(viii) "Qualified escrow fund" means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars ($1,000,000,000.00) where the arrangement requires that the financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds' principal except as consistent with W.S. 9-4-1202(b);

(ix) "Tobacco product manufacturer" means, but shall not include an affiliate of a tobacco product manufacturer unless the affiliate itself falls within any of subparagraphs (A) through (C) of this paragraph, an entity that after the date of enactment of this act directly and not exclusively through any affiliate:

(A) Manufactures cigarettes anywhere that the manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer, (except where the importer is an original participating manufacturer, as that term is defined in the master settlement agreement, who will be responsible for the payments under the master settlement agreement with respect to the cigarettes as a result of the provisions of subsection II(mm) of the master settlement agreement and who pays the taxes specified in subsection II(z) of the master settlement agreement, and provided that the manufacturer of the cigarettes does not market or advertise the cigarettes in the United States);

(B) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(C) Becomes a successor of an entity described in subparagraph (A) or (B) of this paragraph.

(x) "Units sold" means the number of individual cigarettes sold in the state by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer or similar intermediary or intermediaries, during the year in question, as measured by excise taxes collected by the state on packs, or "roll-your-own" tobacco containers, bearing the excise tax stamp of the state. The department of revenue shall promulgate regulations as are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year;

(xi) "This act" means W.S. 9-4-1205 through 9-4-1210.



9-4-1211. Cigarette rolling machines.

9-4-1211. Cigarette rolling machines.

Any person who maintains at a retail establishment a machine which enables a person to process tobacco, or any product made or derived from tobacco, into a roll or tube shall be deemed a tobacco product manufacturer and the resulting product shall be deemed a cigarette for purposes of this article.









CHAPTER 5 - PROPERTY AND BUILDINGS

ARTICLE 1 - CAPITOL AND STATE BUILDING COMMISSION

9-5-101. State building commission; composition; general powers and duties; conflicts of interest.

9-5-101. State building commission; composition; general powers and duties; conflicts of interest.

(a) The five (5) elected state officers constitute the state building commission. The governor shall be chairman of the commission, but in his absence from any meeting, one (1) of the members may act as chairman, and shall preside at the meeting. All votes taken to decide the commission's final action on any matter shall be recorded.

(b) The state building commission shall promulgate rules under which the general services division has charge and control of the capitol building with respect to its occupancy, repair and maintenance and shall collect all rents arising from the occupancy of the capitol building. All rents collected under this section shall be paid into the general fund. Rules with respect to the occupancy of the capitol building shall be subject to and in accordance with W.S. 9-5-112.

(c) No member of the state building commission shall:

(i) Have a financial interest in any contract entered into or made by the commission or by the general services division;

(ii) Be a surety on any bond conditioned for the performance of any contract entered into or made by the commission or by the general services division;

(iii) Be an agent of any contractor on any contract entered into or made by the commission or by the general services division.



9-5-102. State building commission; authority to buy and lease property; acceptance of donations, grants and devises.

9-5-102. State building commission; authority to buy and lease property; acceptance of donations, grants and devises.

(a) In order to obtain building sites for additional office space and state uses and to insure the proper keeping of valuable state records and provide for the expansion of functions of the state, the general services division, with the approval of the state building commission, may buy, take options to buy and lease property to be used for building sites for future state office buildings. The general services division, with the approval of the commission may lease acquired property until it is needed. The general services division, with the approval of the state building commission, in cooperation with the department of workforce services, may acquire lands and buildings in the name of the state of Wyoming by purchase, lease agreement, gift or devise to provide suitable quarters for the administration of the Wyoming Employment Security Law and to develop improvements, maintain and repair the lands and buildings.

(b) To accomplish the purposes of subsection (a) of this section the general services division, with the approval of the state building commission, may accept donations, grants-in-aid and devises.



9-5-103. State building commission; supervision and control of governor's residence.

9-5-103. State building commission; supervision and control of governor's residence.

The governor's residence and the buildings, grounds and property thereto attached belonging to the state of Wyoming are under the supervision and control of the state building commission.



9-5-104. State building commission; state office buildings; authority to maintain; rental; use of proceeds.

9-5-104. State building commission; state office buildings; authority to maintain; rental; use of proceeds.

(a) The general services division, in accordance with rules of the state building commission, may maintain, operate, lease, manage and equip state office buildings in Wyoming.

(b) Every department occupying space in a building authorized under subsection (a) of this section, if required to do so by the general services division, in accordance with rules of the state building commission, shall pay to the state treasurer an annual rental plus a pro rata share of maintenance, janitorial services, utilities and other overhead costs necessary to maintain the building in as good a condition as reasonable and proper use will permit. Payments shall be made to the state treasurer for deposit into a separate account to be allocated as follows:

(i) An amount as determined by the capital building commission into the revenue utilities and custodial account to be appropriated by the legislature for payment of utilities and custodial services only; and

(ii) The remaining amount into the facilities management revenue maintenance account until appropriated by the legislature for deferred maintenance of state buildings.



9-5-105. Purchase or lease of state lands and buildings; state building commission authority.

9-5-105. Purchase or lease of state lands and buildings; state building commission authority.

(a) Before purchasing any land for any state purpose, the state agency or board shall, in accordance with rules of the state building commission, determine if any land owned by the state is available and could be used for the state purpose. The agency or board shall, in accordance with rules of the state building commission, negotiate with the agency or board owning or controlling the land for purchase or lease of the lands.

(b) Any state agency, assigned the operation, management or use of a state leased or owned building by statute shall follow rules of the state building commission regarding to the operation, management and use of the building unless the agency adopts rules different than those of the commission in accordance with the provisions of W.S. 9-5-106.



9-5-106. State building commission; powers relative to use of state buildings; rules authorized; exceptions.

9-5-106. State building commission; powers relative to use of state buildings; rules authorized; exceptions.

(a) The state building commission is authorized to adopt rules and regulations relative to the operation, management and use of any state leased or owned building. If the operation, management and use of a state leased or owned building is assigned by statute to any other state agency that agency may adopt rules and regulations relative to the operation, management and use of the building different than those of the commission.

(b) The secretary to the commission under W.S. 9-2-1016(b)(xxi) shall administratively implement any rules of the state building commission adopted under this section. The director of the department of administration and information may adopt rules and regulations which make violation of rules adopted by the commission under subsection (a) of this section grounds for disciplinary action for any state employee violating the rules of the state building commission regarding operation, management or use of state buildings.

(c) Any state agency, board or commission having authority for the supervision, control or management of state leased or owned buildings located anywhere in the state of Wyoming is authorized to adopt rules and regulations for the operation, management and use of state leased or owned buildings to the same extent as provided by subsections (a) and (b) of this section.

(d) No rule promulgated under W.S. 9-5-101 through 9-5-108 shall apply to facilities occupied by:

(i) The legislature or the members thereof unless the legislative management council has specifically concurred therein; or

(ii) The judiciary or the members thereof unless the judicial council has specifically concurred therein.



9-5-107. General services division; duties and responsibilities with respect to state buildings; state capital construction needs assessment and priorities.

9-5-107. General services division; duties and responsibilities with respect to state buildings; state capital construction needs assessment and priorities.

(a) The general services division of the department of administration and information shall, subject to the direction of the state building commission and with the assistance of other state agencies as necessary, conduct and maintain a comprehensive needs assessment of existing state buildings and of future space requirements for state agencies. The assessment shall be conducted in accordance with rules of the state building commission adopted pursuant to subsection (d) of this section and be designed to provide uniform statewide data describing the condition of state buildings and projecting building longevity and space requirements. Through the identification of building conditions and needs, the assessment shall enable the evaluation of capital construction and renovation requirements for all state buildings. The needs assessment shall be revised annually on or before October 1 of each year. The needs assessment shall specify construction and renovation requirements for the remainder of the current fiscal year and the succeeding four (4) fiscal years.

(b) On or before November 1 of each year and based upon the statewide needs assessment of state buildings performed under subsection (a) of this section, the state building commission shall establish and prioritize construction and renovation needs for state buildings. The listing shall specifically identify and prioritize those buildings in need of building construction or renovation and the estimated costs of required construction or renovation during the current fiscal year and during the succeeding four (4) fiscal years.

(c) On or before December 1 of each year, the commission shall provide copies of the needs assessment and statewide construction and renovation priorities established under this section to members of the legislature.

(d) The state building commission shall adopt rules implementing policies for the management of state buildings. The rules shall establish:

(i) Uniform standards and procedures for condition assessments of state buildings;

(ii) Criteria to guide prioritization of construction and renovation needs of state buildings;

(iii) Requirements for planned maintenance schedules designed to eliminate maintenance backlogs and to establish proactive maintenance practices;

(iv) Uniform standards for assessing and approving agency building and other space needs.

(e) Rules and procedures adopted under this section by the state building commission shall be applicable to all state owned buildings unless the operation, management and use of the building has been assigned by statute to a specific state agency. The agency responsible for the operation and management of a state building exempted by the provisions of this subsection, shall provide the assessment required by subsections (a) through (c) of this section to the state building commission for inclusion in the commission's report to the legislature. The rules adopted by the commission under subsection (d) of this section shall be used as guidelines for the management of state buildings assigned by statute to other state agencies including the University of Wyoming, community college districts, department of transportation, game and fish commission and state institutions.

(f) The state building commission shall meet at least quarterly and shall promulgate rules specifying procedures under which public comment may be received regarding any actions of the commission, excluding promulgation of rules to which the Wyoming Administrative Procedure Act is applicable.

(g) The state building commission shall adopt a formula for major building and facility repair and replacement for community college facilities. The formula shall:

(i) Be based on the gross square footage of buildings and facilities for not more than seven (7) categories of buildings and shall:

(A) Include only buildings providing education programs comprising the statewide college system strategic plan developed and maintained under W.S. 21-18-202(a)(v);

(B) Specifically exclude student housing, student unions and auxiliary services areas funded exclusively through community college generated revenues.

(ii) Use a multiplier to maintain facilities in at least fair condition based on criteria from organizations with expertise in the area of major maintenance funding;

(iii) Otherwise be computed in the same manner as for major maintenance for school facilities under W.S. 21-15-109, including using the most current edition of the R.S. Means construction cost index, as modified to reflect current Wyoming construction costs determined by the department of administration and information, division of economic analysis, to calculate replacement cost.

(h) As used in this section "major building and facility repair and replacement" means the repair or replacement of complete or major portions of building and facility systems at irregular intervals which is:

(i) Required to continue the use of the building or facility at its original capacity for its original intended use, including for compliance with the Americans with Disabilities Act, and including installing fire suppression systems in residential facilities; and

(ii) Typically accomplished by contractors due to the personnel demand to accomplish the work in a timely manner, the level of sophistication of the work or the need for warranted work.



9-5-108. Development of building projects; rehabilitation of building projects.

9-5-108. Development of building projects; rehabilitation of building projects.

(a) The commission shall, on the basis of a state needs assessment plan or as otherwise directed by the legislature and after consultation with and advice from state agencies and officials, other appropriate agencies and officials and members of the public, identify and select potential projects to be studied for inclusion in the Wyoming public buildings construction program pursuant to the following schedule:

(i) Level I reconnaissance studies shall, to the extent possible:

(A) Describe the project;

(B) Identify the need for the project;

(C) In cooperation with appropriate local, county and state agencies, assess the status of proposed site ownerships, including existing conflicts and recommendations for resolution of the conflicts and other potential obstacles;

(D) Assess and describe local, state and federal permits required for construction;

(E) Assess environmental considerations and constraints;

(F) Identify legal constraints to development;

(G) Identify alternate sources of space to purchase and lease;

(H) Summarize public testimony received at meetings held by the commission in the county of the proposed construction; and

(J) Contain the commission's recommendation to the legislature whether to terminate further consideration of the proposed project or to continue the project at its current level of study, or to proceed with further activity under paragraph (ii), (iii) or (iv) of this subsection.

(ii) Level II feasibility studies shall to the extent possible:

(A) Include a detailed analysis of factors relevant to development, construction, operation and maintenance;

(B) Identify major problems and opportunities concerning development and the environmental, social and economic effects of development;

(C) Identify the desired sequence of events, including commencement of local, state and federal permitting activities and acquisition of land;

(D) Summarize testimony received at public hearings held by the commission in the county of the proposed construction;

(E) Include soils and other site test drilling procedures;

(F) Contain final concept design and cost estimates;

(G) Include the project financing plan;

(H) Identify the interests in land to be acquired and the proposed means and costs of acquisition. An "interest in land" may include the fee simple title or any other interest in land less than a fee simple; and

(J) Include draft legislation describing in detail the construction, operation and financing of the proposed project.

(iii) Level III construction and operation plans shall proceed as authorized and approved by the legislature under the immediate direction and control of the commission. Pursuant to legislative authorization for public building construction projects and prior to completion of Level III construction the commission may:

(A) Design, construct, acquire or purchase facilities related to the construction projects for use of any feature, facility, function or portion of a project;

(B) Contract for the performance of any power under subparagraph (A) of this paragraph, and consult with or employ experts and professional persons;

(C) Acquire by purchase, lease, appropriation, gift, exchange or eminent domain, necessary land, easements and other property for construction, operation and maintenance of projects and accept gifts, grants and contributions of money from any source;

(D) Contract with, contribute to or receive contributions from any legal subdivision of the state, special district, private corporation or person for the construction, operation, management and maintenance of any project or any interest in any facility or function of a project.

(iv) After completion of Level III construction, the commission shall turn over the project to the general services division of the department of administration and information for the operation and maintenance of state owned facilities constructed under the direction and control of the commission.

(b) State agencies shall cooperate fully with the commission in the preparation of the studies. In the execution of these activities, the commission shall:

(i) Receive and acquire data relating to the project;

(ii) Hold public hearings within the county where the proposed project will be wholly or partly constructed, consult with and receive the views of private persons, local groups, associations and organizations representing local citizens, industries and the public interest;

(iii) Coordinate the feasibility studies with the plans of other government agencies and departments;

(iv) Undertake studies, investigations, surveys and research relevant to the completion of the study and enter into contracts and arrangements for its completion with any government agency, department or any person, firm, university, institution or state or national organization;

(v) Perform any other related activities or functions relevant and appropriate to the completion of the feasibility study; and

(vi) Maximize the use of all existing information, data, reports and other materials, and no funds shall be expended to duplicate existing information, data, reports and other materials.

(c) The commission may suspend the expenditure of time or funds on a project at any level of activity, if it is established that it would be in the public interest. The commission shall report the reason for any suspension of activity to the legislature.

(d) Any agency seeking to rehabilitate an existing public building shall submit that request to the commission. The commission shall review and develop plans and recommendations for the project as provided in this section.

(e) As used in this section, "project" means any public building and all works and facilities necessary for the planning, construction and utilization of a state owned public building, including the improvement of any feature, facility, function or portion of a project. "Project" does not include those projects for which the operation, management and use of the building, works or the facility has been assigned by law to a specific state agency.



9-5-109. Advisory task force on capitol building rehabilitation and restoration; composition; duties; account created.

9-5-109. Advisory task force on capitol building rehabilitation and restoration; composition; duties; account created.

(a) Repealed By Laws 2013, Ch. 150, 4.

(b) Repealed By Laws 2013, Ch. 150, 4.

(c) Repealed By Laws 2013, Ch. 150, 4.

(d) Repealed By Laws 2013, Ch. 150, 4.

(e) Repealed By Laws 2013, Ch. 150, 4.

(f) Repealed By Laws 2013, Ch. 150, 4.

(g) Repealed By Laws 2013, Ch. 150, 4.

(h) Repealed By Laws 2013, Ch. 150, 4.

(j) There is created the capitol building rehabilitation and restoration account. Funds in the account shall only be expended upon appropriation by the legislature to implement projects approved by the legislature. Notwithstanding any other provision of law, funds within the account shall not be transferred or expended for any other purpose. Notwithstanding W.S. 9-2-1008, 9-2-1012(e), 9-4-207(a) or any other provision of law, funds within the account shall not lapse or revert until directed by the legislature. Earnings on monies within the account shall be deposited to the account.

(k) There is created the advisory task force on capitol building rehabilitation and restoration.

(m) The advisory task force shall be comprised of:

(i) Three (3) members of the senate appointed by the president of the senate, one (1) of whom shall be senate chairman of the select committee on legislative facilities;

(ii) Three (3) members of the house of representatives appointed by the speaker of the house, one (1) of whom shall be the house chairman of the select committee on legislative facilities;

(iii) Five (5) members, one (1) each appointed by each of the five (5) statewide elected officials;

(iv) Two (2) members of the public with special expertise in the history of the capitol building, appointed by the chairmen of the select committee on legislative facilities who shall be nonvoting members;

(v) A staff member from the department of state parks and cultural resources, cultural resources division, appointed by the governor who shall be a nonvoting member; and

(vi) A staff member from the department of administration and information, construction management program, appointed by the governor who shall be a nonvoting member.

(n) The legislative members of the task force shall appoint co-chairmen to preside over meetings.

(o) The task force shall provide advice and recommendations as provided by law to the capitol building rehabilitation and restoration oversight group and the governor regarding the final design and execution of the capitol building and Herschler state office building project.

(p) The task force shall provide advice and recommendations to the state building commission regarding a long range vision for future development of a capitol complex master plan.

(q) Staff and support for the advisory task force shall be provided by the construction management program of the department. Members who are government employees or public officials shall be considered on official business of their agency when performing duties as members of the task force. Other members shall receive mileage and per diem in the same manner and amount as state legislators when performing duties. Mileage and per diem shall be paid by the appointing authority.

(r) The advisory task force shall terminate on December 31, 2019.



9-5-110. State capitol building rehabilitation and restoration project; definitions.

9-5-110. State capitol building rehabilitation and restoration project; definitions.

(a) As used in W.S. 9-5-109 through 9-5-113:

(i) "Advisory task force" means the joint legislative and executive advisory task force on capitol building rehabilitation and restoration created by W.S. 9-5-109(k);

(ii) "Department" means the department of administration and information;

(iii) "Oversight group" means the oversight group created by W.S. 9-5-111;

(iv) "Project" means the state capitol building and Herschler state office rehabilitation, restoration and renovation project described in W.S. 9-5-112, including all components of the project.



9-5-111. State capitol building rehabilitation and restoration project oversight group; creation; duties.

9-5-111. State capitol building rehabilitation and restoration project oversight group; creation; duties.

(a) There is created a state capitol building rehabilitation and restoration oversight group comprised of:

(i) The governor;

(ii) The president of the senate and majority and minority floor leaders of the senate;

(iii) The speaker of the house of representatives and majority and minority floor leaders of the house;

(iv) A member of the senate selected by the president of the senate and a member of the house selected by the speaker of the house not later than March 31, 2014 and by March 31 of each odd numbered year thereafter.

(b) A quorum of the oversight group shall consist of the governor and a majority of the legislative members of the oversight group. Except for approvals under W.S. 9-5-112(e) and (f), actions of the oversight group may be taken by vote of a majority of the legislative members in attendance or by their proxy vote and the governor.

(c) The oversight group shall have the powers and duties as provided by law.

(d) Staff and support for the oversight group shall be provided by the legislative service office. The construction management program of the department shall assist the staffing of the oversight group as directed by the governor.

(e) The oversight group shall continue in existence until December 31, 2019.



9-5-112. Capitol building rehabilitation and restoration project; components; oversight.

9-5-112. Capitol building rehabilitation and restoration project; components; oversight.

(a) The department shall proceed with level III design and construction for renovation, rehabilitation, restoration and addition to the state capitol building, the Herschler state office building and the connection between the two (2) buildings in accordance with presentations to the management council of the legislature on November 18, 2013 and January 9, 2014, and the provisions of W.S. 9-5-109 through 9-5-113. The project shall proceed as a single funded project with the following components:

(i) Capitol building restoration and rehabilitation;

(ii) Herschler state office building renovation, rehabilitation and additional construction including a structure connecting the Herschler building and the capitol building and addition to the Herschler building;

(iii) Temporary space accommodations within the Herschler building and in other state owned buildings, or in other leased buildings if determined by the governor necessary or advisable for the project, for current occupants of the Herschler building and capitol building;

(iv) Restoration, rehabilitation and renovation of the Herschler building after temporary space accommodations are no longer needed;

(v) Furniture, fixtures and equipment for the project;

(vi) Contingency costs, costs of fees and other costs associated with the project.

(b) The level III design shall allocate space within the capitol building to meet legislative needs, needs of the governor's office and security needs in the capitol building as determined by the oversight group and the governor. In determining space allocations under this subsection the oversight group and the governor shall be guided by level II studies for the capitol building restoration and rehabilitation conducted in 2013. To the extent the oversight group and the governor determine that all such needs cannot be accommodated within the capitol building, legislative committee rooms and offices for committee chairmen and associated legislative session staff may be within the structure connecting the capitol building and Herschler state office building. If the governor and the oversight group determine that space will exist in the capitol building in excess of the needs of the legislature, the governor's office and capitol building security needs, then the department, in consultation with the advisory task force, shall provide one (1) or more design alternatives to the oversight group and governor for review and approval, allocating available remaining space to the statewide elected officials with offices within the capitol building as of April 1, 2014.

(c) The Herschler state office building rehabilitation, renovation and addition shall be designed to accommodate offices for elected state officials for which insufficient space is provided within the capitol building restoration, renovation and rehabilitation design.

(d) The department, in consultation with the advisory task force, shall provide alternatives for temporary location of elected officials and legislative functions during project construction. The alternatives shall be submitted to the governor and the oversight group for review and approval.

(e) No funds shall be expended for the purposes of construction until final design plans for the project have been submitted to the advisory task force for review and comment and to the governor and the oversight group for review and a majority of the legislative members of the oversight group has recommended approval and the governor has approved the plans.

(f) The department may expend funds appropriated by the legislature for the project to implement the design, renovation, restoration, rehabilitation, construction and other project components which have been included in the final design plans approved under subsection (e) of this section. Any change order to the approved final design plans in excess of one hundred thousand dollars ($100,000.00) or in a cumulative amount in excess of one million dollars ($1,000,000.00) shall require the approval of a majority of the legislative members of the oversight group and the governor.



9-5-113. Capitol building rehabilitation and restoration project; design and construction execution.

9-5-113. Capitol building rehabilitation and restoration project; design and construction execution.

(a) Notwithstanding W.S. 9-5-101 through 9-5-108, for all components of the project:

(i) The construction management program within the general services division of the department shall be the primary fiscal and contracting agent;

(ii) Level III design and construction shall proceed under the immediate direction and control of the governor in accordance with the provisions of W.S. 9-5-110 through 9-5-113;

(iii) In addition to those items required by law to be presented to the advisory task force for advice, as recommended by the oversight group and directed by the governor, the department shall consult with the advisory task force on other project items as the project progresses.






ARTICLE 2 - GIFTS, ESCHEATS AND FORFEITURES

9-5-201. Grants, gifts and devises to state.

9-5-201. Grants, gifts and devises to state.

All grants, gifts and devises that have been or may be made to the state, and not otherwise appropriated by the terms of the grant, gift or devise, shall be accepted as trust funds in the care of the state, and shall be kept for the exclusive benefit of the public schools. The income from the trust funds shall be disbursed as the account for common schools within the permanent land income fund is disbursed.



9-5-202. Right to property within state.

9-5-202. Right to property within state.

(a) The original and ultimate right of all property, real and personal, within the limits of this state, is in the people thereof.

(b) All property, real and personal, within the limits of this state, which does not belong to any person, belongs to the state. Whenever the title to any property fails for want of legal heirs, it reverts to the state.



9-5-203. Recovery of escheated or forfeited property; general procedure; proceedings where estate without known heirs; unclaimed payments; disposition of property obtained.

9-5-203. Recovery of escheated or forfeited property; general procedure; proceedings where estate without known heirs; unclaimed payments; disposition of property obtained.

(a) Whenever any property escheats or is forfeited to the state for its use, the legal title vests in the state from the time of the escheat or forfeiture. A complaint may be filed by the county attorney of the proper county or by the attorney general in the name of the state of Wyoming against the person or bank which possesses the escheated or forfeited property, in the district court of the proper county for the recovery of the property, alleging the grounds on which the recovery is claimed, and like proceedings in judgment shall be had as in a civil action for the recovery of property. In any such action due proof that any real or personal property has been unclaimed for five (5) years immediately prior to the time of filing the complaint and that the name or whereabouts of the owner of the property is unknown is prima facie evidence of the failure of title to the property for want of legal heirs.

(b) In cases where probate proceedings are commenced upon the estate of any person without known heirs no action under subsection (a) of this section need be brought. The court having jurisdiction of the estate shall enter a decree in the estate, distributing the unclaimed property remaining for distribution in the estate to the state of Wyoming. Where probate proceedings have been commenced but have never been completed, the county attorney or attorney general may proceed as provided by subsection (a) of this section. In any such estate, the failure of any heirs or devisees of the deceased to appear and establish a claim within the time fixed by the notice of final settlement of the estate for filing objections to the final account and petition for distribution is prima facie evidence of the failure of title to the property of the estate for want of legal heirs or devisees.

(c) In all cases in which any property, or any refunds, dividends or other payments are ordered to be conveyed or paid to persons in the state of Wyoming by a decree, judgment or order of any court or governmental agency, and the property, refunds, dividends or other payments are not claimed by the person entitled thereto within the time fixed or limited by the order of the court or governmental agency directing the payment thereof, the property, refunds, dividends or other payments are the property of the state of Wyoming, subject to subsection (d) of this section. At the expiration of the fixed or limited time, the court or governmental agency shall enter the proper decree, judgment or order directing that the property escheat to the state of Wyoming.

(d) All funds obtained by the state by escheat or forfeiture, shall be paid over to the state treasurer and kept by him in a separate account for a period of five (5) years during which time the monies are payable by him to the true owners upon presentment of a proper claim supported by satisfactory proof of ownership. After expiration of the five (5) year period without lawful claim, the funds shall be credited to the common school permanent land fund account. All real and personal property obtained by the state of Wyoming by escheat or forfeiture shall be received by and shall be under the direction and control of the state treasurer who shall give a receipt to the court therefor. The property shall be held in kind, except as hereinafter provided, by the state treasurer for a period of five (5) years during which time it is subject to claims by the rightful owners who may file their claims in the court which had original jurisdiction of the property. After the expiration of the five (5) year period without lawful claim therefor, the state treasurer shall sell the personal property at public or private sale, and shall sell the real property in the manner provided in W.S. 36-9-101 through 36-9-120 for the sale of state lands. The proceeds received from the sale shall be paid into the state treasury of the state and shall be credited by the state treasurer to the common school permanent land fund account.

(e) All real property held by the state treasurer during the five (5) year redemption period provided by subsection (d) of this section, may be transferred by the state treasurer to the state board of land commissioners to be administered as other state lands and shall not be sold except as hereafter provided. When any real or personal property will, in the opinion of the state treasurer, depreciate in value, the state treasurer may petition the court which had original jurisdiction over the property, for an order directing the sale of the property. Upon receipt of the order the state treasurer shall dispose of the property as ordered by the court. Any monies obtained by the conversion shall be credited to a separate account for the remaining five (5) years, during which time the monies shall be payable by the state treasurer to the true owners in the manner, and upon proof, as provided in subsection (d) of this section.

(f) This section does not apply to property which is subject to the Uniform Unclaimed Property Act, W.S. 34-24-101 through 34-24-140.



9-5-204. Repealed by Laws 1992, ch. 2, 2.

9-5-204. Repealed by Laws 1992, ch. 2, 2.



9-5-205. Will contests; powers and duties of state treasurer and attorney general.

9-5-205. Will contests; powers and duties of state treasurer and attorney general.

(a) The state treasurer and the attorney general shall investigate and examine all contests against any will, grant or gift in which the state is a devisee, legatee, beneficiary or grantee for the purpose of ascertaining and becoming advised as to the merits of the contentions of the contestant and the probability or improbability of the contests being successful. After investigation and examination, the state treasurer and attorney general shall consider and determine the advisability of compromising and settling the contests on behalf of the state and consider and determine the terms upon which the contests should be settled and compromised. If the state treasurer and the attorney general deem it to be in the best interests of the state that the contests be settled and compromised, then they may settle and compromise the contests upon terms deemed to be the best interests of the state. The attorney general may enter into and execute, on behalf of the state, agreements or contracts compromising and settling the contests and defining and fixing the terms thereof.

(b) The state treasurer shall:

(i) Receive, take charge of and administer all personal chattels received by the state as a devisee, legatee, beneficiary, grantee or by escheat;

(ii) Convert the same by sale, foreclosure, legal process or otherwise into money; and

(iii) Credit the monies to the funds for which the monies were directed and intended in the grant, gift or devise. When not otherwise directed by the terms of the grant, gift or devise, the monies shall be credited to the common school permanent land fund account.






ARTICLE 3 - REGULATORY TAKINGS

9-5-301. Short title.

9-5-301. Short title.

This act shall be known and may be cited as the "Wyoming Regulatory Takings Act."



9-5-302. Definitions.

9-5-302. Definitions.

(a) As used in this act:

(i) "Constitutional implications" means the unconstitutional taking of private property as determined by the attorney general in light of current case law;

(ii) "Government agency" means the state of Wyoming and any officer, agency, board, commission, department or similar body of the executive branch of state government;

(iii) "Governmental action" or "action":

(A) Means:

(I) Proposed rules by a state agency that if adopted and enforced may limit the use of private property;

(II) Required dedications or exactions from owners of private property by a state agency.

(B) Does not include:

(I) Activity in which the power of eminent domain is exercised formally;

(II) Repealing rules discontinuing governmental programs or amending rules in a manner that lessens interference with the use of private property;

(III) Law enforcement activity involving seizure or forfeiture of private property for violations of law or as evidence in criminal proceedings;

(IV) Orders that are authorized by statute, that are issued by a state agency or a court of law and that were the result of a violation of state law;

(V) Actions necessary to maintain or protect public health and safety.

(iv) "Private property" means property protected by amendments V and XIV of the constitution of the United States or article 1, section 33 of the constitution of the state of Wyoming;

(v) "Taking" means an uncompensated taking of private property in violation of the state or federal constitution;

(vi) "This act" means W.S. 9-5-301 through 9-5-305.



9-5-303. Guidelines and checklist for assessment of takings.

9-5-303. Guidelines and checklist for assessment of takings.

(a) The attorney general shall develop guidelines and a checklist by October 1, 1995, to assist government agencies in the identification and evaluation of actions that have constitutional implications that may result in a taking. The attorney general shall review and update the checklist and guidelines to maintain consistency with changes in the law.

(b) In formulating the guidelines and checklist, the attorney general shall consider the following:

(i) A description of how the action or regulation affects private property;

(ii) The likelihood that the action or regulation may constitute a taking;

(iii) The statutory purpose to be served by the action or regulation;

(iv) Whether the action or regulation advances that purpose;

(v) Whether the restriction imposed is proportionate to the overall problem;

(vi) An estimate of the agency's financial liability should the action or regulation be held to constitute a taking of private property;

(vii) Alternatives considered by the agency, or proposed by the public, which would reduce the impact of the regulation upon private property;

(viii) Any other relevant criteria as may be determined by the attorney general.



9-5-304. Agency responsible to evaluate takings.

9-5-304. Agency responsible to evaluate takings.

(a) The agency shall use the guidelines and checklist prepared pursuant to W.S. 9-5-303 to evaluate proposed administrative actions or regulations that may have constitutional implications.

(b) In addition to the guidelines prepared under W.S. 9-5-303, state agencies shall consider the following criteria in their actions:

(i) If an agency requires a person to obtain a permit for a specific use of private property, conditions imposed on issuing the permit shall directly relate to the purpose for which the permit is issued and shall substantially advance that purpose;

(ii) Any other relevant information as may be determined by the agency.



9-5-305. Declaration of purpose.

9-5-305. Declaration of purpose.

The purpose of this act is to establish an orderly, consistent process that better enables governmental bodies to evaluate whether proposed regulatory or administrative actions may result in a taking of private property or violation of due process. It is not the purpose of this act to expand or reduce the scope of private property protections provided in the state and federal constitutions.









CHAPTER 6 - NUCLEAR COOPERATION AND RADIOACTIVE WASTE DISPOSAL

ARTICLE 1 - WESTERN INTERSTATE NUCLEAR COOPERATION COMPACT

9-6-101. Western Interstate Nuclear Compact.

9-6-101. Western Interstate Nuclear Compact.

The Western Interstate Nuclear Compact, hereinafter called "the compact," is hereby enacted into law and entered into by the state of Wyoming as a party, and is in full force and effect between the state and any other states joining therein in accordance with the terms of the compact, which compact is substantially as follows:

Article I. Policy and Purpose

The party states recognize that the proper employment of scientific and technological discoveries and advances in nuclear and related fields and direct and collateral application and adaptation of processes and techniques developed in connection therewith, properly correlated with the other resources of the region, can assist substantially in the industrial progress of the West and the further development of the economy of the region. They also recognize that optimum benefit from nuclear and related scientific or technological resources, facilities and skills requires systematic encouragement, guidance, assistance, and promotion from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis. It is the purpose of this compact to provide the instruments and framework for such a cooperative effort in nuclear and related fields, to enhance the economy of the West and contribute to the individual and community well-being of the region's people.

Article II. The Board

(a) There is hereby created an agency of the party states to be known as the "western interstate nuclear board" (hereinafter called the board). The board shall be composed of one (1) member from each party state designated or appointed in accordance with the law of the state which he represents and serving and subject to removal in accordance with such law. Any member of the board may provide for the discharge of his duties and the performance of his functions thereon (either for the duration of his membership or for any lesser period of time) by a deputy or assistant, if the laws of his state make specific provisions therefor. The federal government may be represented without vote if provision is made by federal law for such representation.

(b) The board members of the party states shall each be entitled to one (1) vote on the board. No action of the board shall be binding unless taken at a meeting at which a majority of all members representing the party states are present and unless a majority of the total number of votes on the board are cast in favor thereof.

(c) The board shall have a seal.

(d) The board shall elect annually, from among its members, a chairman, a vice-chairman, and a treasurer. The board shall appoint and fix the compensation of an executive director who shall serve at its pleasure and who shall also act as secretary, and who, together with the treasurer, and such other personnel as the board may direct, shall be bonded in such amounts as the board may require.

(e) The executive director, with the approval of the board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the board's functions irrespective of the civil service, personnel or other merit system laws of any of the party states.

(f) The board may establish and maintain, independently or in conjunction with any one (1) or more of the party states, or its institutions or subdivisions, a suitable retirement system for its full-time employees. Employees of the board shall be eligible for social security coverage in respect of old-age and survivors insurance provided that the board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The board may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

(h) The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm, or corporation, and may receive, utilize, and dispose of the same. The nature, amount and conditions, if any, attendant upon any donation or grant accepted pursuant to this paragraph or upon any borrowing pursuant to paragraph (g) of this article, together with the identity of the donor, grantor or lender, shall be detailed in the annual report of the board.

(j) The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold, and convey real and personal property and any interest therein.

(k) The board shall adopt bylaws, rules, and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules and regulations. The board shall publish its bylaws, rules, and regulations in convenient form and shall file a copy thereof, and shall also file a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(m) The board annually shall make to the governor of each party state, a report covering the activities of the board for the preceding year, and embodying such recommendations as may have been adopted by the board, which report shall be transmitted to the legislature of said state. The board may issue such additional reports as it may deem desirable.

Article III. Finances

(a) The board shall submit to the governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

(b) Each of the board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. Each of the board's requests for appropriations pursuant to a budget of estimated expenditures shall be apportioned equally among the party states. Subject to appropriation by their respective legislatures, the board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the board.

(c) The board may meet any of its obligations in whole or in part with funds available to it under article II (h) of this compact; provided, that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under article II (h), the board shall not incur any obligation prior to the allotment of funds by the party jurisdictions which are adequate to meet any such obligation.

(d) Any expenses and any other costs for each member of the board in attending board meetings shall be met by the board.

(e) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become a part of the annual report of the board.

(f) The accounts of the board shall be open at any reasonable time for inspection to persons authorized by the board, and duly designated representatives of governments contributing to the board's support.

Article IV. Advisory Committees

The board may establish such advisory and technical committees as it may deem necessary, membership on which may include but not be limited to private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, voluntary health agencies, and officials of local, state and federal government, and may cooperate with and use the services of any such committees and the organizations which they represent in furthering any of its activities under this compact.

Article V. Powers

(a) The board shall have power to:

(i) Encourage and promote cooperation among the party states in the development and utilization of nuclear and related technologies and their application to industry and other fields;

(ii) Ascertain and analyze on a continuing basis the position of the West with respect to the employment in industry of nuclear and related scientific findings and technologies;

(iii) Encourage the development and use of scientific advances and discoveries in nuclear facilities, energy, materials, products, by-products, and all other appropriate adaptations of scientific and technological advances and discoveries;

(iv) Collect, correlate, and disseminate information relating to the peaceful uses of nuclear energy, materials, and products, and other products and processes resulting from the application of related science and technology;

(v) Encourage the development and use of nuclear energy, facilities, installations, and products as part of a balanced economy;

(vi) Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspects of:

(A) Nuclear industry, medicine, or education, or the promotion or regulation thereof;

(B) Applying nuclear scientific advances or discoveries, and any industrial commercial or other processes resulting therefrom;

(C) The formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of nuclear energy, materials, products, by-products, installations, or wastes, or to safety in the production, use and disposal of any other substances peculiarly related thereto.

(vii) Organize and conduct, or assist and cooperate in organizing and conducting, demonstrations or research in any of the scientific, technological or industrial fields to which this compact relates;

(viii) Undertake such nonregulatory functions with respect to nonnuclear sources of radiation as may promote the economic development and general welfare of the West;

(ix) Study industrial, health, safety, and other standards, laws, codes, rules, regulations, and administrative practices in or related to nuclear fields;

(x) Recommend such changes in, or amendments or additions to the laws, codes, rules, regulations, administrative procedures and practices or local laws or ordinances of the party states or their subdivisions in nuclear and related fields, as in its judgment may be appropriate. Any such recommendations shall be made through the appropriate state agency, with due consideration of the desirability of uniformity but shall also give appropriate weight to any special circumstances which may justify variations to meet local conditions;

(xi) Consider and make recommendations designed to facilitate the transportation of nuclear equipment, materials, products, by-products, wastes, and any other nuclear or related substances, in such manner and under such conditions as will make their availability or disposal practicable on an economic and efficient basis;

(xii) Consider and make recommendations with respect to the assumption of and protection against liability actually or potentially incurred in any phase of operations in nuclear and related fields;

(xiii) Advise and consult with the federal government concerning the common position of the party states or assist party states with regard to individual problems where appropriate in respect to nuclear and related fields;

(xiv) Cooperate with the atomic energy commission, the national aeronautics and space administration, the office of science and technology, or any agencies successor thereto, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interest;

(xv) Act as licensee, contractor or subcontractor of the United States government or any party state with respect to the conduct of any research activity requiring such license or contract and operate such research facility or undertake any program pursuant thereto, provided that this power shall be exercised only in connection with the implementation of one (1) or more other powers conferred upon the board by this compact;

(xvi) Prepare, publish and distribute (with or without charge) such reports, bulletins, newsletters or other materials as it deems appropriate;

(xvii)(A) Ascertain from time to time such methods, practices, circumstances, and conditions as may bring about the prevention and control of nuclear incidents in the area comprising the party states, to coordinate the nuclear incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states and to facilitate the rendering of aid by the party states to each other in coping with nuclear incidents;

(B) The board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with nuclear incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic area covered by this compact;

(C) Any nuclear incident plan in force pursuant to this paragraph shall designate the official or agency in each party state covered by the plan who shall coordinate requests for aid pursuant to article VI of this compact and the furnishing of aid in response thereto;

(D) Unless the party states concerned expressly otherwise agree, the board shall not administer this summoning and dispatching of aid, but this function shall be undertaken directly by the designated agencies and officers of the party states;

(E) However, the plan or plans of the board in force pursuant to this paragraph shall provide for reports to the board concerning the occurrence of nuclear incidents and the requests for aid on account thereof, together with summaries of the actual working and effectiveness of mutual aid in particular instances;

(F) From time to time, the board shall analyze the information gathered from reports of aid pursuant to article VI and such other instances of mutual aid as may have come to its attention, so that experience in the rendering of such aid may be available.

(xviii) Prepare, maintain, and implement a regional plan or regional plans for carrying out the duties, powers, or functions conferred upon the board by this compact;

(xix) Undertake responsibilities imposed or necessarily involved with regional participation pursuant to such cooperative programs of the federal government as are useful in connection with the fields covered by this compact.

Article VI. Mutual Aid

(a) Whenever a party state, or any state or local governmental authorities request aid from any other party state pursuant to this compact in coping with a nuclear incident, it shall be the duty of the requested state to render all possible aid to the requesting state which is consonant with the maintenance of protection of its own people.

(b) Whenever the officers or employees of any party state are rendering outside aid pursuant to the request of another party state under this compact, the officers or employees of such state shall, under the direction of the authorities of the state to which they are rendering aid, have the same powers, duties, rights, privileges and immunities as comparable officers and employees of the state to which they are rendering aid.

(c) No party state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on their part while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

(d) All liability that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

(e) Any party state rendering outside aid pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries and maintenance of officers, employees and equipment incurred in connection with such requests: provided that nothing herein contained shall prevent any assisting party state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such services to the receiving party state without charge or cost.

(f) Each party state shall provide for the payment of compensation and death benefits to injured officers and employees and the representatives of deceased officers and employees in case officers or employees sustain injuries or death while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within the state by or in which the officer or employee was regularly employed.

Article VII. Supplementary Agreements

(a) To the extent that the board has not undertaken an activity or project which would be within its power under the provisions of article V of this compact, any two (2) or more of the party states (acting by their duly constituted administrative officials) may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify the purpose or purposes; its duration and the procedure for termination thereof or withdrawal therefrom; the method of financing and allocating the costs of the activity or project; and such other matters as may be necessary or appropriate.

(b) No such supplementary agreement entered into pursuant to this article shall become effective prior to its submission to and approval by the board. The board shall give such approval unless it finds that the supplementary agreement or activity or project contemplated thereby is inconsistent with the provisions of this compact or a program or activity conducted by or participated in by the board.

(c) Unless all of the party states participate in a supplementary agreement, any cost or costs thereof shall be borne separately by the states party thereto. However, the board may administer or otherwise assist in the operation of any supplementary agreement.

(d) No party to a supplementary agreement entered into pursuant to this article shall be relieved thereby of any obligation or duty assumed by said party state under or pursuant to this compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

(e) The provisions of this article shall apply to supplementary agreements and activities thereunder, but shall not be construed to repeal or impair any authority which officers or agencies of party states may have pursuant to other laws to undertake cooperative arrangements or projects.

Article VIII. Other Laws and Relations

(a) Nothing in this compact shall be construed to have the following effect:

(i) Permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order or ordinance of a party state or subdivision thereof now or hereafter made, enacted or in force;

(ii) Limit, diminish, or otherwise impair jurisdiction exercised by the atomic energy commission, any agency successor thereto, or any other federal department, agency or officer pursuant to and in conformity with any valid and operative act of congress; nor limit, diminish, affect, or otherwise impair jurisdiction exercised by any officer or agency of a party state, except to the extent that the provisions of this compact may provide therefor;

(iii) Alter the relations between the respective internal responsibilities of the government of a party state and its subdivisions;

(iv) Permit or authorize the board to own or operate any facility, reactor, or installation for industrial or commercial purposes.

Article IX. Eligible Parties, Entry Into

Force and Withdrawal

(a) Any or all of the states of Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming shall be eligible to become party to this compact.

(b) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided, that it shall not become initially effective until enacted into law by five (5) states.

(c) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

(d) Guam and American Samoa, or either of them may participate in the compact to such extent as may be mutually agreed by the board and the duly constituted authorities of Guam or American Samoa, as the case may be. However, such participation shall not include the furnishing or receipt of mutual aid pursuant to article VI, unless that article has been enacted or otherwise adopted so as to have the full force and effect of law in the jurisdiction affected. Neither Guam nor American Samoa shall be entitled to voting participation on the board, unless it has become a full party to the compact.

Article X. Severability and Construction

The provisions of this compact and of any supplementary agreement entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact or such supplementary agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact and of any supplementary agreement entered into pursuant thereto shall be liberally construed to effectuate the purposes thereof.



9-6-102. Nuclear board; state member; appointment and removal.

9-6-102. Nuclear board; state member; appointment and removal.

The member of the western interstate nuclear board representing the state of Wyoming shall be appointed by the governor and may be removed by the governor as provided in W.S. 9-1-202. The member may designate another person as his representative to attend meetings of the board.



9-6-103. Nuclear board; intrastate cooperation.

9-6-103. Nuclear board; intrastate cooperation.

All departments, agencies and officers of this state and its subdivisions are directed to cooperate with the board in the furtherance of any of its activities pursuant to the compact [ 9-6-101].



9-6-104. Nuclear board; filing of reports, bylaws and amendments.

9-6-104. Nuclear board; filing of reports, bylaws and amendments.

The report required to be transmitted to the legislature under article II(m) of W.S. 9-6-101 shall be transmitted to the joint minerals, business and economic development interim committee of the legislature. Pursuant to article II(k) of this compact, the western interstate nuclear board shall file copies of its bylaws and any amendments thereto with the secretary of state of the state of Wyoming.



9-6-105. Laws and benefits applicable to persons dispatched to aid other state.

9-6-105. Laws and benefits applicable to persons dispatched to aid other state.

The laws of the state of Wyoming and any benefits payable thereunder shall apply and be payable to any person dispatched to another state pursuant to article VI of the compact [ 9-6-101]. If the aiding personnel are officers or employees of the state of Wyoming or any subdivisions thereof, they shall be entitled to the same worker's compensation or other benefits in case of injury or death to which they would have been entitled if injured or killed while engaged in coping with a nuclear incident in their jurisdictions of regular employment.






ARTICLE 2 - NORTHWEST INTERSTATE COMPACT ON LOW-LEVELRADIOACTIVE WASTE MANAGEMENT

9-6-201. Repealed by Laws 1992, ch. 36, 2.

9-6-201. Repealed by Laws 1992, ch. 36, 2.



9-6-202. Repealed by Laws 1992, ch. 36, 2.

9-6-202. Repealed by Laws 1992, ch. 36, 2.



9-6-203. Repealed by Laws 1992, ch. 36, 2.

9-6-203. Repealed by Laws 1992, ch. 36, 2.



9-6-204. Repealed by Laws 1992, ch. 36, 2.

9-6-204. Repealed by Laws 1992, ch. 36, 2.



9-6-205. Repealed by Laws 1992, ch. 36, 2.

9-6-205. Repealed by Laws 1992, ch. 36, 2.



9-6-206. Generally.

9-6-206. Generally.

The Northwest Interstate Compact on Low-Level Radioactive Waste Management is hereby enacted into law and entered into by the State of Wyoming as a party, and is in full force and effect between the state and any other states joining therein in accordance with the terms of the compact, which compact is substantially as follows:

ARTICLE I-POLICY AND PURPOSE

The party states recognize that low-level radioactive wastes are generated by essential activities and services that benefit the citizens of the states. It is further recognized that the protection of the health and safety of the citizens of the party states and the most economical management of low-level radioactive wastes can be accomplished through cooperation of the states in minimizing the amount of handling and transportation required to dispose of such wastes and through the cooperation of the states in providing facilities that serve the region. It is the policy of the party states to undertake the necessary cooperation to protect the health and safety of the citizens of the party states and to provide for the most economical management of low-level radioactive wastes on a continuing basis. It is the purpose of this compact to provide the means for such a cooperative effort among the party states so that the protection of the citizens of the states and the maintenance of the viability of the states' economies will be enhanced while sharing the responsibilities of radioactive low-level waste management.

ARTICLE II-DEFINITIONS

As used in this compact:

(1) "Facility" means any site, location, structure, or property used or to be used for the storage, treatment, or disposal of low-level waste, excluding federal waste facilities;

(2) "Low-level waste" means waste material which contains radioactive nuclides emitting primarily beta or gamma radiation, or both, in concentrations or quantities which exceed applicable federal or state standards for unrestricted release. Low-level waste does not include waste containing more than ten (10) nanocuries of transuranic contaminants per gram of material, nor spent reactor fuel, nor material classified as either high-level waste or waste which is unsuited for disposal by near-surface burial under any applicable federal regulations;

(3) "Generator" means any person, partnership, association, corporation, or any other entity whatsoever which, as a part of its activities, produces low-level radioactive waste;

(4) "Host state" means a state in which a facility is located.

ARTICLE III-REGULATORY PRACTICES

Each party state hereby agrees to adopt practices which will require low-level waste shipments originating within its borders and destined for a facility within another party state to conform to the applicable packaging and transportation requirements and regulations of the host state. Such practices shall include:

(1) Maintaining an inventory of all generators within the state that have shipped or expect to ship low-level waste to facilities in another party state;

(2) Periodic unannounced inspection of the premises of such generators and the waste management activities thereon;

(3) Authorization of the containers in which such waste may be shipped, and a requirement that generators use only that type of container authorized by the state;

(4) Assurance that inspections of the carriers which transport such waste are conducted by proper authorities, and appropriate enforcement action taken for violations;

(5) After receiving notification from a host state that a generator within the party state is in violation of applicable packaging or transportation standards, the party state will take appropriate action to assure that such violations do not recur. Such action may include inspection of every individual low-level waste shipment by that generator.

Each party state may impose fees upon generators and shippers to recover the cost of the inspections and other practices under this article. Nothing in this article shall be construed to limit any party state's authority to impose additional or more stringent standards on generators or carriers than those required under this article.

ARTICLE IV-REGIONAL FACILITIES

(1) Facilities located in any party state, other than facilities established or maintained by individual low-level waste generators for the management of their own low-level waste, shall accept low-level waste generated in any party state if such waste has been packaged and transported according to applicable laws and regulations.

(2) No facility located in any party state may accept low-level waste generated outside of the region comprised of the party states, except as provided in article V.

(3) Until such time as paragraph (2) of article IV takes effect, facilities located in any party state may accept low-level waste generated outside of any of the party states only if such waste is accompanied by a certificate of compliance issued by an official of the state in which such waste shipment originated. Such certificate shall be in such form as may be required by the host state, and shall contain at least the following:

(A) The generator's name and address;

(B) A description of the contents of the low-level waste container;

(C) A statement that the low-level waste being shipped has been inspected by the official who issued the certificate or by his agent or by a representative of the United States Nuclear Regulatory Commission, and found to have been packaged in compliance with applicable federal regulations and such additional requirements as may be imposed by the host state;

(D) A binding agreement by the state of origin to reimburse any party state for any liability or expense incurred as a result of an accidental release of such waste during shipment or after such waste reaches the facility.

(4) Each party state shall cooperate with the other party states in determining the appropriate site of any facility that might be required within the region comprised of the party states, in order to maximize public health and safety while minimizing the use of any one (1) party state as the host of such facilities on a permanent basis. Each party state further agrees that decisions regarding low-level waste management facilities in their region will be reached through a good faith process which takes into account the burdens borne by each of the party states as well as the benefits each has received.

(5) The party states recognize that the issue of hazardous chemical waste management is similar in many respects to that of low-level waste management. Therefore, in consideration of the state of Washington allowing access to its low-level waste disposal facility by generators in other party states, party states such as Oregon and Idaho which host hazardous chemical waste disposal facilities will allow access to such facilities by generators within other party states. Nothing in this compact shall be construed to prevent any party state from limiting the nature and type of hazardous chemical or low-level wastes to be accepted at facilities within its borders or from ordering the closure of such facilities, so long as such action by a host state is applied equally to all generators within the region comprised of the party states.

(6) Any host state may establish a schedule of fees and requirements related to its facility, to assure that closure, perpetual care, and maintenance and contingency requirements are met, including adequate bonding.

ARTICLE V-NORTHWEST LOW-LEVEL WASTE COMPACT COMMITTEE

The governor of each party state shall designate one (1) official of that state as the person responsible for administration of this compact. The officials so designated shall together comprise the northwest low-level waste compact committee. The committee shall meet as required to consider matters arising under this compact. The parties shall inform the committee of existing regulations concerning low-level waste management in their states, and shall afford all parties a reasonable opportunity to review and comment upon any proposed modifications in such regulations. Notwithstanding any provision of article IV to the contrary, the committee may enter into arrangements with states, provinces, individual generators, or regional compact entities outside the region comprised of the party states for access to facilities on such terms and conditions as the committee may deem appropriate. However, it shall require a two-thirds (2/3) vote of all such members, including the affirmative vote of the member of any party state in which a facility affected by such arrangement is located, for the committee to enter into such arrangement.

ARTICLE VI-ELIGIBLE PARTIES AND EFFECTIVE DATE

(1) Each of the following states is eligible to become a party to this compact: Alaska, Hawaii, Idaho, Montana, Oregon, Utah, Washington, and Wyoming. As to any eligible party, this compact shall become effective upon enactment into law by that party, but it shall not become initially effective until enacted into law by two (2) states. Any party state may withdraw from this compact by enacting a statute repealing its approval.

(2) After the compact has initially taken effect pursuant to paragraph (1) of this article, any eligible party state may become a party to this compact by the execution of an executive order by the governor of the state. Any state which becomes a party in this manner shall cease to be a party upon the final adjournment of the next general or regular session of its legislature or July 1, 1983, whichever occurs first, unless the compact has by then been enacted as a statute by that state.

(3) Paragraph (2) of article IV of this compact shall take effect on July 1, 1983, if consent is given by Congress. As provided by Public Law 96-573, Congress may withdraw its consent to the compact after every five (5) year period.

ARTICLE VII-SEVERABILITY

If any provision of this compact, or its application to any person or circumstances, is held to be invalid, all other provisions of this compact, and the application of all of its provisions to all other persons and circumstances, shall remain valid; and to this end the provisions of this compact are severable.



9-6-207. Appointment of compact committee member.

9-6-207. Appointment of compact committee member.

The governor shall appoint one (1) member and an alternate to serve as the Wyoming representative on the committee for the Northwest Interstate Compact on Low-Level Waste Management [ 9-6-206]. The member and alternate shall serve at the pleasure of the governor and shall receive no compensation, but shall be reimbursed for expenses in the same manner and amount as a state employee to be paid from funds available from the governor's office or from the compact.



9-6-208. Cooperation with the committee.

9-6-208. Cooperation with the committee.

Consistent with applicable law, all departments, agencies and officers of this state and its subdivisions are directed to cooperate with the committee for the Northwest Interstate Compact on Low-Level Waste Management [ 9-6-206] in furtherance of any of its activities pursuant to the compact.



9-6-209. Filing of bylaws.

9-6-209. Filing of bylaws.

The state representative to the committee for the Northwest Interstate Compact on Low-Level Waste Management [ 9-6-206] shall file copies of the committee's bylaws and any amendments thereto with the secretary of state of Wyoming.



9-6-210. Administration.

9-6-210. Administration.

(a) The environmental quality council may promulgate rules necessary to administer this state's rights and responsibilities under the Northwest Interstate Compact on Low-Level Waste Management. Enforcement shall be pursuant to article 9 of chapter 11 of the Wyoming Environmental Quality Act, with the right of judicial review as provided for in W.S. 35-11-1001.

(b) The department of environmental quality shall cooperate and coordinate with all federal and state agencies with jurisdiction over packaging and transportation of low-level radioactive waste in order to avoid inconsistent or duplicative actions.

(c) The council or department shall not impose requirements or regulations more stringent than those required by the compact or by federal law unless otherwise authorized by law, and shall coordinate action taken pursuant to this section with the Wyoming department of transportation.

(d) For the purposes of the Northwest Interstate Compact on Low-Level Waste Management:

(i) Low-level waste as defined in the compact shall not include naturally occurring radioactive materials;

(ii) Regulatory requirements imposed upon generators and transporters of low-level waste shall not be more stringent than applicable federal requirements.









CHAPTER 7 - COMMUNITY DEVELOPMENT, AND SCIENCE, TECHNOLOGY ANDENERGY, AUTHORITIES

ARTICLE 1 - COMMUNITY DEVELOPMENT AUTHORITY

9-7-101. Short title.

9-7-101. Short title.

This act may be cited as the "Wyoming Community Development Authority Act".



9-7-102. Legislative findings.

9-7-102. Legislative findings.

(a) It is declared that:

(i) There is in this state by reason of the location and expansion of mineral extractive industries and other industrial developments, a critical shortage of adequate housing and a lack of funds of private mortgage lending institutions of the state which are available to finance new and existing housing at reasonable rates;

(ii) It is in the public interest of the citizens of this state to promote the economic welfare of the state and its residents by increasing employment, stimulating economic activity, augmenting sources of tax revenue, fostering economic stability, furthering health care and improving the balance of the state's economy;

(iii) This act constitutes a valid public purpose, of primary benefit to all citizens of the state of Wyoming.

(b) In purchasing loans from or making loans to mortgage lenders, the authority shall give preference to mortgage lenders authorized to do business within the state.

(c) This act and the powers of the authority shall be liberally construed to enable the authority to carry out its purposes.



9-7-103. Definitions.

9-7-103. Definitions.

(a) As used in this act:

(i) "Authority" means the Wyoming community development authority;

(ii) "Board" means the board of directors of the Wyoming community development authority;

(iii) "Bonds" means notes, warrants, bonds, temporary bonds and anticipation notes issued by the authority pursuant to this act;

(iv) "Economic development project" means any land, building or other improvement and all real and personal property including machinery and equipment suitable for:

(A) Manufacturing, processing or assembling agricultural or manufactured products;

(B) Storing, warehousing, distributing or selling agricultural, mining or industrial products or any related processes including research and development;

(C) Health care including any facility used or occupied by any person for providing services in any home for the elderly, any nursing home, rest home or facility providing living space for the developmentally disabled or any person sixty (60) years of age or older;

(D) Airports, parking facilities or storage or training facilities directly related to any other facility specified under this paragraph;

(E) Industrial park facilities;

(F) Sewage or solid waste disposal facilities;

(G) Facilities furnishing electric energy, gas or water;

(H) Any other project which can be financed by a municipality or county pursuant to the definition of project under W.S. 15-1-701(a)(ii);

(J) Secondary, tertiary and enhanced mineral recovery projects.

(v) "Financial institution" means any bank or savings and loan association authorized to do business within this state;

(vi) "Home improvement loan" means a loan of money for the essential alteration, repair or improvement of an existing home;

(vii) "Insurance fund" means the fund created under W.S. 9-7-123;

(viii) "Care facility" means any governmental or nonprofit hospital and may include any land, building, other improvements or equipment and all real and personal, tangible or intangible, property in connection therewith, or any interest therein or combination thereof;

(ix) "Mortgage lender" means a bank, mortgage banking company, trust company, savings bank, savings and loan association, credit union, national banking association, federal savings and loan association or federal credit union maintaining an office in this state and authorized to make mortgage loans in this state or an insurance company authorized to do business in this state;

(x) "Project" means a care facility or a specific residential housing project including any land, building, other improvements or equipment and all real and personal, tangible or intangible, property in connection therewith, or any interest therein or combination thereof, or any portion of a project;

(xi) "Project cost" means the sum total of costs which the authority deems necessary for financing and carrying out a project;

(xii) "Real property" means lands, buildings, improvements, fixtures, structures and interests in land, including water rights and all appurtenances to the land;

(xiii) "Rehabilitation" means the repair, reconstruction, remodeling or improvement of existing housing;

(xiv) "State" means the state of Wyoming;

(xv) "State agency" means any office or instrumentality of the state;

(xvi) "This act" means W.S. 9-7-101 through 9-7-125.



9-7-104. Community development authority; creation; composition; compensation; termination; meetings; surety bonds; personal liability; fiscal control.

9-7-104. Community development authority; creation; composition; compensation; termination; meetings; surety bonds; personal liability; fiscal control.

(a) This act creates the Wyoming community development authority. The authority is a body corporate operating as a state instrumentality operated solely for the public benefit. Its membership consists of ten (10) directors, seven (7) of whom are appointed by the governor with the advice and consent of the senate. Not more than four (4) of the appointed directors shall be from the same political party. Directors shall serve for staggered terms of four (4) years each. No appointed director shall serve more than two (2) successive four (4) year terms. A director's term may be terminated by the governor under the same procedure and in the same manner as provided by W.S. 9-1-202(a) or a majority vote of the senate. Directors shall continue in office until their successors are appointed and qualified. If a vacancy occurs, the governor shall appoint a successor to serve in accordance with W.S. 28-12-101. The board of directors shall select one (1) of its members to act as chairman of the board of directors and one (1) member to act as treasurer. The board of directors appoints the executive director of the authority, who serves as the executive secretary to the board and is the chief executive officer of the authority. The executive director serves at the pleasure of the board. The executive director shall be an ex officio member of the board but may not vote. The governor and the state treasurer are members of the board and may vote.

(b) The directors, other than the executive director, the governor and the state treasurer, shall receive compensation for each day or part thereof in which they are engaged in performance of their official duties at the same rate as state legislators and shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties. The board shall fix the salary of the executive director. Subject to the approval of the directors, and pursuant to W.S. 9-7-118 the executive director shall determine the terms of employment, tenure, duties, working conditions, promotion and termination of all other employees which the executive director determines are necessary to carry out the purposes and functions of the authority. Employees of the authority may be covered by and subject to the provisions of the Wyoming Retirement Act, the State Employees and Officials Group Insurance Act and the Wyoming Deferred Compensation Act.

(c) The authority shall exist perpetually or until terminated by law. No termination of the authority shall take effect so long as the authority has bonds and other obligations outstanding, unless adequate provision has been made for the payment thereof. Upon termination of the authority, all its rights and properties shall pass to and be vested in the state.

(d) The board shall determine the date, time, place and method of notice for all regular meetings of the board. A majority of the voting directors of the authority constitutes a quorum for the transaction of any business or the exercise of any power or function of the authority. All matters shall be decided by a majority vote of the voting members of the board. Minutes of board meetings shall be kept, maintained and open to members of the public. Notice of meetings shall be given to the public prior to the meetings and meetings shall be open to the public in accordance with W.S. 16-4-401 through 16-4-408. In emergency circumstances, as unanimously determined by the board members, the board may take action by conference telephone or similar communications equipment whereby all persons participating in the meeting can hear each other at the same time. The conversation shall be recorded, immediately transcribed as minutes of the board, and notice given of their availability for public review. The finding by the board that an emergency exists shall be binding and conclusive unless clearly erroneous.

(e) The authority shall execute and maintain at its expense a blanket surety bond covering each director, the executive director and the employees or other officers of the authority in the penal sum of two hundred fifty thousand dollars ($250,000.00).

(f) Neither the directors, the executive director, the employees of the authority nor any other person executing bonds shall be subject to any personal liability by reason of their issuance.

(g) Notwithstanding any other provision, the directors, the executive director and the employees of the authority shall receive approval in advance from the governor prior to traveling out of state on official business. Except as specifically provided in this act, the provisions of W.S. 9-2-1001 through 9-2-1024 do not apply to the authority.



9-7-105. Community development authority; general powers and duties.

9-7-105. Community development authority; general powers and duties.

(a) For the purposes of this act, the authority may:

(i) Sue and be sued and procure necessary liability insurance;

(ii) Have a seal;

(iii) Make and execute contracts and other instruments, including financial contracts and instruments which the authority determines are reasonable and advisable to carry out the purposes and programs of the authority;

(iv) Adopt rules and regulations for its organization, for special meetings of the board, for internal management and for its loans, projects, economic development projects, operations, properties and facilities, including regulations governing the purchase, sale, rental, use, occupancy, maintenance, repair and alteration of housing projects. The rules and regulations shall be filed pursuant to the Wyoming Administrative Procedure Act;

(v) Acquire or contract to acquire by grant, purchase, option or otherwise, real, personal or mixed property or any interest in property;

(vi) Own, hold, clear, improve and rehabilitate, and sell, assign, exchange, transfer, convey, lease, mortgage or otherwise dispose of, or encumber the same;

(vii) Sell, lease, assign, transfer, convey, exchange, mortgage or otherwise dispose of or encumber any project or economic development project, and in the case of the sale of any project or economic development project, accept a purchase money mortgage in connection with the sale, and lease, repurchase or otherwise acquire and hold any project or economic development project which the authority has sold, leased or otherwise conveyed, transferred or disposed of;

(viii) Grant options to purchase any project or economic development project or to renew any leases entered into by it in connection with any of its projects or economic development projects, on terms and conditions it considers advisable;

(ix) Prepare plans, specifications, designs and cost estimates for the construction, reconstruction, rehabilitation, improvement, alteration or repair of any project or economic development project, and modify the plans, specifications, designs or estimates;

(x) Manage any project or economic development project, whether owned or leased by the authority, and enter into agreements for managing any project or economic development project;

(xi) Provide advisory, consultative or educational services, technical assistance and advice to any person in order to carry out the purposes of the authority;

(xii) Borrow money and issue its negotiable bonds and provide for the rights of the holders thereof;

(xiii) Mortgage or pledge any or all of its revenue, income, projects or economic development projects whether owned or later acquired, and assign or pledge the leases on any portion of the projects or economic development projects as security for the payment of the principal and interest on any bonds issued and any agreements made in connection therewith;

(xiv) Deposit or invest any funds of the authority as provided in W.S. 9-7-116;

(xv) Procure insurance against any loss in connection with its property and other assets and operations in amounts and from insurers it deems desirable including, without limitation, participating with the federal government or any agency or instrumentality thereof or any private insurer in any insurance or guaranty program;

(xvi) Engage the services of consultants on a contract basis for rendering professional, financial and technical assistance and advice;

(xvii) Contract for and accept any gifts or grants or loans of funds or property or financial or other aid in any form from the federal government or any agency or instrumentality thereof, or from any other source and pass through or otherwise comply, subject to the provisions of this act, with the terms and conditions thereof;

(xviii) Purchase loans from mortgage lenders, including construction loans or advances, or participations therein, subject to W.S. 9-7-106, and sell or otherwise dispose of the loans;

(xix) Make loans to mortgage lenders under terms and conditions requiring the proceeds to be used by the mortgage lenders to make mortgages on residential real property, subject to W.S. 9-7-106;

(xx) Enter into loan servicing agreements with any mortgage lender in this state at reasonable fees;

(xxi) Consent to the modification of the terms of any mortgage, loan or contract to which the authority is a party, subject to any contract with bondholders;

(xxii) Make loans, including loans to mortgage lenders to enable the lenders to make loans, to finance projects, including construction loans and advances, under terms and conditions, and with security therefore, as the authority deems appropriate. The authority shall not make any loan, other than loans to mortgage lenders, which is a first lien loan to a homeowner with respect to single family residential property.

(b) The authority shall:

(i) Cooperate with the director of the state department of audit and its own auditors to develop and adopt guidelines relative to the proper handling and accounting for receipts and disbursements of the authority and other financial and administrative policies which shall generally correspond to normal business practices required of financial institutions;

(ii) Provide by rule and regulation that any person assuming a mortgage loan under this chapter shall qualify under existing authority rules and regulations to the extent that rules for qualifying are not in conflict with federal programs.

(c) Repealed by Laws 1988, ch. 87, 3.



9-7-106. Community development authority; additional powers; purchase of mortgages; loans to lenders; funds appropriated for low interest mortgages.

9-7-106. Community development authority; additional powers; purchase of mortgages; loans to lenders; funds appropriated for low interest mortgages.

(a) In addition to the other powers granted in this act, the authority:

(i) May purchase from mortgage lenders or make commitments to purchase, or take assignments from mortgage lenders of notes and mortgages evidencing loans for the purchase, construction or rehabilitation of residential real property in the state. If the notes and mortgages are financed with bond proceeds, the notes and mortgages shall be insured or guaranteed in whole or in part by governmental or private mortgage insurers, including the fund created by W.S. 9-7-123, or otherwise secured as provided in the resolution or trust indenture authorizing bonds of the authority;

(ii) May make loans to mortgage lenders which are general obligations of the respective lenders and may establish maturity dates, repayment schedules, provisions for prepayment, the nature, bond, note or other certificate of indebtedness and other provisions consistent with this section which the authority determines are necessary. The authority shall require as a condition of each loan to a mortgage lender that the mortgage lender, on or before a designated date shall have entered into written commitments to make, and shall proceed as promptly as practicable to make and disburse, new mortgages on residential real property in an aggregate principal amount equal to the amount of the loan;

(iii) Shall require that loans to mortgage lenders are additionally secured as to payment of both principal and interest by a pledge of and lien upon collateral security in the amounts the authority by resolution determines to be necessary to assure the payment of the loans and the interest thereon as they become due. Such collateral security shall be determined by the authority and may consist of those obligations described in W.S. 9-7-105(a)(xiv) or mortgages secured by first mortgage liens on residential real property in the state;

(iv) May, in connection with any mortgage loan or loan to a mortgage lender, foreclose on any property on which the authority holds a mortgage loan, or realize upon any collateral pledged as security, or commence any action to protect or enforce any right conferred upon it by any law, mortgage, contract or other agreement, and bid for and purchase such property or collateral at any foreclosure or at any other sale, or acquire or take possession of any such property or collateral. In the event of a proposed or existing foreclosure or sale of collateral the authority may complete, administer, pay the principal of and interest on any obligations in connection with the property, subordinate its interest to other financing, dispose of, and otherwise deal with the property in the manner that may be necessary or desirable to protect the interest of the authority therein;

(v) Shall adopt, modify or repeal rules and regulations governing the making of loans to mortgage lenders, the purchase and sale of mortgage loans and the application of the proceeds thereof, including but not limited to rules and regulations relating to:

(A) Housing, income or other reasonable eligibility standards for persons or families to be financed from mortgage loans purchased from mortgage lenders or from loans to mortgage lenders;

(B) Limitations or restrictions as to the location or other qualifications or characteristics of residences to be financed from the proceeds of the purchases or loans;

(C) Restrictions as to the interest rates on loans made from the proceeds of the purchase of mortgage loans or from loans to mortgage lenders or the return realized therefrom by mortgage lenders;

(D) Requirements as to any commitments by mortgage lenders with respect to the application of the proceeds of the purchase or loan; and

(E) Schedules of any fees and charges necessary to provide for expenses and reserves of the authority.

(vi) May adopt a program or issue bonds to purchase mortgage loans or make loans to mortgage lenders if the authority finds:

(A) That the mortgage lending resources of the mortgage lenders are not sufficient to adequately finance the housing needs of the state; and

(B) That the loan to lenders or mortgage loan purchased will promote better housing in the state.

(vii) May make, purchase from lenders, make commitments to purchase or take assignments from mortgage lenders of notes for home improvement loans, or make loans or commitments to lenders for the purpose of making funds available for home improvement loans. The home improvement loans to lenders shall be secured in a manner the authority determines;

(viii) Shall receive all funds which may be appropriated to it from the state treasury for the purpose of reducing the interest rate on mortgage loans made to low and moderate income persons. The authority shall allocate the lower interest rate mortgages only to persons and families of low and moderate income in need of assistance in obtaining decent, safe and sanitary housing at affordable rates.



9-7-107. Community development authority; revenue bonds; issuance.

9-7-107. Community development authority; revenue bonds; issuance.

(a) Subject to W.S. 9-7-108, the authority may issue bonds in principal amounts the authority determines necessary to provide sufficient funds for achieving any of its purposes, including the payment of interest, the establishment of reserves and for the purpose of defraying all other project and economic development project costs. All bonds issued under this act are negotiable instruments under the laws of the state unless expressly provided to the contrary on the face of the bonds.

(b) All bonds issued by the authority are payable solely out of special funds consisting of all or part of its revenues, receipts, monies and assets, as designated in the proceedings under which the bonds are authorized. The bonds shall bear interest at the rates, be executed and delivered at times and in denominations, be of terms and maturities, be in bearer form or in registered form as to principal and interest or principal alone, and bear manual or facsimile signatures and seals as determined by the authority.

(c) Bonds may be payable in installments and may bear maturities not exceeding forty-five (45) years from the date issued as determined by the authority.

(d) As determined by the authority, bonds and interest may be payable at a time or place whether within or without the state. Bonds may contain other provisions not inconsistent with this act.

(e) Any bonds issued by the authority may contain an option to redeem all or any part as may be specified. The price of redemption, the terms and conditions and the procedure of notice shall be set forth in the proceedings of the authority and may appear on the face of the bonds.

(f) Any bonds of the authority may be sold at, above or below par value, at public or private sale, in a manner and from time to time as determined by the authority. The authority may pay legal fees, expenses, premiums and commissions which it finds necessary or advantageous in connection with the issuance and sale.

(g) Additional bonds for a particular purpose may be issued provided the later issues shall recognize and protect any prior pledge or mortgage made for any prior issue. Bonds may be issued providing that any later issues for the same project or economic development project may be on a parity with the earlier bonds.

(h) The authority may provide for the issuance of its bonds to refund any bonds of the authority then outstanding, including the payment of any redemption premium and any interest or premium accrued or to accrue to, the earliest or subsequent date of redemption, purchase or maturity of the bonds and, if determined advisable by the authority, for the purpose of paying any part of the cost of acquiring, purchasing, constructing, reconstructing or improving any project or economic development project or for making any loan on any project or economic development project. Refunding shall be accomplished in the manner prescribed by W.S. 16-5-101 through 16-5-119 to the extent it is not inconsistent with this act.



9-7-108. Community development authority; revenue bonds; amount authorized.

9-7-108. Community development authority; revenue bonds; amount authorized.

(a) Repealed By Laws 1997, ch. 64, 2.

(b) Repealed By Laws 1997, ch. 64, 2.

(c) Repealed By Laws 1997, ch. 64, 2.

(d) Repealed by Laws 1988, ch. 87, 3.

(e) Repealed By Laws 1997, ch. 64, 2.

(f) Repealed By Laws 1997, ch. 64, 2.

(g) Repealed By Laws 2000, Ch. 41, 2.

(h) In addition to the bonds presently outstanding, any bonds authorized for care facility projects, bonds that may be issued to refund bonds, and bonds the authority may issue from time to time as private activity bonds exempt from federal income taxation under section 146 of the internal revenue code of 1986, as amended, the authority may issue and have outstanding additional bonds in an aggregate amount of up to four hundred million dollars ($400,000,000.00).

(j) In addition to the bonds authorized by subsection (h) of this section, the authority may issue and have outstanding additional bonds for care facility projects in an aggregate amount of up to two hundred fifty million dollars ($250,000,000.00).



9-7-109. Community development authority; revenue bonds; security therefor.

9-7-109. Community development authority; revenue bonds; security therefor.

(a) The principal and interest on any bonds issued by the authority may be secured by a pledge of any revenues and receipts of the authority or assignment of mortgage loans or other assets purchased and may be secured by a mortgage or other instrument covering all or any part of a project or economic development project, including any additions, improvements, extensions to or enlargements of any project or economic development project later made, or assignment, pledge or any loan or loan participation.

(b) Bonds issued for the purchase, acquisition, construction, reconstruction or improvement of a project or economic development project may also be secured by an assignment of any lease of or mortgage on the project or economic development project and by an assignment of the revenues and receipts derived by the authority from the lease or mortgage of the project or economic development project.

(c) The resolution under which the bonds are authorized and any mortgage, lease or other instrument may contain agreements and provisions for the maintenance of the projects or economic development projects covered, the fixing and collection of rents or other revenues, including monies received in repayment of mortgage loans and interest, the creation and maintenance of special funds from rents or other revenues and the rights and remedies available in the event of default.

(d) Each pledge, agreement, mortgage or other instrument made for the benefit or security of any bonds of the authority is valid and binding from the time when made. The revenues, receipts, monies and assets pledged are immediately subject to the lien of the pledge without delivery or further act. The lien is valid and binding against persons having claims of any kind against the authority whether or not the persons have actual notice of the lien. Neither the resolution nor the indenture or other instrument by which a pledge is created need be recorded or filed.

(e) The authority may provide in the proceedings under which bonds are authorized that any part or all of any project or economic development project may be purchased, constructed, reconstructed or improved by the authority, any municipality or any lessee or designee of the authority, and may also provide for the time and manner of and requisites for disbursements to be made for the cost of construction and for all the certificates and approvals of construction and disbursements as the authority considers necessary.

(f) Any resolution or trust indenture under which bonds of the authority are authorized may contain provisions for vesting in a trustee the properties, rights, powers and duties in trust as the authority determines. This may include any or all of the rights, powers and duties of the trustee appointed by the holders of any issue of bonds pursuant to W.S. 9-7-115, in which event the provisions of W.S. 9-7-115 authorizing the appointment of a trustee by the holders of bonds shall not apply.



9-7-110. Community development authority; revenue bonds; debt service reserve funds; use of monies therein.

9-7-110. Community development authority; revenue bonds; debt service reserve funds; use of monies therein.

(a) Prior to the delivery of each bond issue, the authority may create one (1) or more debt service reserve funds and, at the time the authority determines, shall pay into the funds an amount, as determined by the authority, from:

(i) Proceeds of sale of bonds to the extent provided in the resolution of the authority authorizing the issuance; and

(ii) Other monies which may be received or made available to the authority for the purposes of funds from any other source.

(b) Unless otherwise provided, the monies held in or credited to any debt service reserve fund established under this section shall be used solely for the payment of the principal of bonds of the authority secured by the reserve fund, as the bonds mature or are redeemed prior to maturity, the purchase of such bonds of the authority, the payment of interest on such bonds of the authority or the payment of any redemption premium required to be paid when the bonds are redeemed prior to maturity. The interest earned on the amount deposited in any reserve fund may be used for the purpose of defraying the cost of the authority's operations. Money in any debt service reserve fund shall not be withdrawn if it would reduce the amount of the fund to less than the amount which is pledged in the proceedings authorizing the issuance of the bonds secured by the debt service reserve fund, except for the purpose of paying principal and interest on bonds maturing and becoming due, and for the payment of which other monies of the authority are not available.



9-7-111. Community development authority; revenue bonds; disposition of monies received.

9-7-111. Community development authority; revenue bonds; disposition of monies received.

Monies received pursuant to the authority of this act, whether as proceeds from the sale of bonds or as revenues, receipts or income, shall be held as trust funds to be applied solely as provided in the proceedings under which the bonds are authorized. The trustee shall hold and apply the monies for the purposes authorized by this act and by the proceedings authorizing the bonds and included in the trust agreement securing the bonds.



9-7-112. Exemptions from taxation; exceptions.

9-7-112. Exemptions from taxation; exceptions.

The exercise of the powers granted by this act constitutes the performance of an essential governmental function. The authority shall not be required to pay any taxes levied by any municipality or political subdivision of the state, other than assessments for local improvements, upon its projects, property or monies. The authority shall not be required to pay state taxes of any kind. Except for estate taxes the authority's projects, property and monies and any bonds issued under this act and the income therefrom, shall be free from taxation of every kind by the state, municipalities and political subdivisions of the state.



9-7-113. Bonds as legal investments.

9-7-113. Bonds as legal investments.

The bonds of the authority are legal investments which may be used as collateral for public funds of the state, insurance companies, banks, savings and loan associations, investment companies, trustees and other fiduciaries which may properly and legally invest funds in their control or belonging to them in bonds of the authority.



9-7-114. State pledge not to impair bondholder's rights and remedies.

9-7-114. State pledge not to impair bondholder's rights and remedies.

The state pledges to the holders of any bonds issued under this act, that the state will not limit or alter the rights vested in the authority to fulfill the terms of agreements made with the holders, or in any way impair the rights and remedies of the holders until the bonds together with the interest, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the holders are fully met and discharged. The authority is authorized to include this pledge of the state in any agreement with the holders of the bonds.



9-7-115. Appointment of trustee by bondholders; powers and duties thereof.

9-7-115. Appointment of trustee by bondholders; powers and duties thereof.

(a) If the authority defaults in the payment of principal of or interest on any bonds after they become due, whether at maturity or upon call for redemption, and the default continues for a period of thirty (30) days, or if the authority fails or refuses to comply with the provisions of this act, or defaults in any agreement made with the holders of any bonds, the holders of twenty-five percent (25%) in aggregate principal amount of the bonds of the issue then outstanding, by instrument or instruments filed in the office of the secretary of state, may appoint a trustee to represent the holders of the bonds for the purposes herein provided.

(b) The trustee may, and upon written request of the holders of twenty-five percent (25%) in principal amount of such bonds then outstanding shall, in his or its own name:

(i) By suit, action or proceeding enforce all rights of the bondholders to require the authority to carry out any other agreements with the holders of the bonds and to perform its duties under this act;

(ii) Bring suit upon the bonds;

(iii) By action or suit, require the authority to account as if it were the trustee of an express trust for the holders of the bonds;

(iv) By action or suit, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of the bonds;

(v) Declare all the bonds due and payable, and if all defaults are made good, then, with the consent of the holders of twenty-five percent (25%) of the principal amount of the bonds then outstanding, to annul the declaration and its consequences.

(c) In addition, the trustee has all the powers necessary or appropriate for the exercise of any functions specifically set forth in this act or incident to the general representation of bondholders in the enforcement and protection of their rights.



9-7-116. Investment and management of funds.

9-7-116. Investment and management of funds.

(a) The authority may invest funds in securities in which state funds may be invested as provided by law or in savings certificates of savings and loan associations and certificates of deposit of banks to the extent they are fully insured by a federal agency or are fully secured by a pledge of assets as provided by law, sell securities it has purchased and deposit securities in any financial institution. Funds deposited in financial institutions shall be secured by obligations authorized as permissible security for state investments. In investing and managing its funds, the authority shall exercise the judgment and care which persons of prudence, discretion and intelligence would exercise under similar circumstances in managing the permanent disposition of their funds, considering the probable income and the probable safety of their capital.

(b) Notwithstanding the provisions of this section, the authority may contract with the holders of any of its bonds, as to the custody, collection, securing, investment and payment of any monies of the authority, of any monies held in trust or otherwise for the payment of bonds, and may carry out the contract. Monies held in trust or otherwise for the payment of bonds or in any way to secure bonds and deposits of monies may be secured in the same manner as monies of the authority and all banks and trust companies are authorized to give security for these deposits.

(c) Subject to agreements with bondholders, the authority shall prescribe a system of accounts in accordance with generally accepted accounting principles.

(d) The authority shall employ a certified public accountant to examine the books and accounts of the authority including its receipts, disbursements, contracts, reserve funds, sinking funds, investments and any other matters relating to its financial standing. The examination shall be conducted at least once in each year and copies of the examination report shall be filed with the secretary of state, the director of the state department of audit and the legislative service office.



9-7-117. Assistance by state agencies.

9-7-117. Assistance by state agencies.

(a) Upon request of the authority, any state agency may temporarily assign to the authority officers and employees as it deems necessary to assist the authority in carrying out its functions and duties under this act. Officers and employees so assigned shall not lose their status or rights as public employees.

(b) Upon request of the authority, any state agency may lend technical assistance, render advice and attend meetings with the directors and employees of the authority as the authority requires in carrying out its functions and duties.



9-7-118. Annual report and budget.

9-7-118. Annual report and budget.

(a) The authority shall submit an annual report in the manner provided by W.S. 9-2-1014.

(b) The authority shall submit its budget for review as provided by W.S. 9-2-1010 through 9-2-1014. This section shall not impair or affect any pledge of special funds of the authority to the payment of the revenue bonds authorized by this act.



9-7-119. Conflicts of interest.

9-7-119. Conflicts of interest.

(a) The authority shall not purchase from, sell to, borrow from, loan to, contract with or otherwise deal with any corporation, trust, association, partnership or other entity in which any director of the authority has a financial interest. This section does not prohibit the buying, selling or placing of mortgage loans with financial institutions in which a director has a financial interest. The financial interest shall be disclosed in the minutes of the authority.

(b) Repealed by Laws 1988, ch. 87, 3.

(c) Repealed by Laws 1988, ch. 87, 3.



9-7-120. Priorities in commitment of monies.

9-7-120. Priorities in commitment of monies.

The authority shall require as a condition to receiving any of its money under this chapter that any mortgage lender receiving money, within the limitation imposed by the amount of money received, shall give reasonable priority to mortgage loan applications made directly to the mortgage lender by qualified, individual home purchasers, before committing any money received from the authority to contractors, builders, real estate developers or real estate agents, except to the extent the authority determines there is a need to encourage the construction of affordable housing and it is reasonable and appropriate to provide or permit commitments to alleviate such need. Any money committed by a mortgage lender to an individual home purchaser under this act may be used for the purchase of new or existing residential dwellings.



9-7-121. Repealed by Laws 1985, ch. 44, 2.

9-7-121. Repealed by Laws 1985, ch. 44, 2.



9-7-122. Repealed by Laws 1988, ch. 87, 3.

9-7-122. Repealed by Laws 1988, ch. 87, 3.



9-7-123. Economic development projects; insurance fund.

9-7-123. Economic development projects; insurance fund.

(a) The authority may insure payments required by a loan, lease or other credit arrangement for any project or economic development project financed, under terms and conditions prescribed by the authority. The authority may establish one (1) or more separate accounts and may require the payment of fees or premiums, establish application fees and prescribe application, notification, contract and guaranty forms, rules, regulations and guidelines.

(b) Insurance acquired by the authority shall:

(i) Be for a project or an economic development project meeting policies and objectives of this act;

(ii) Be through an applicant approved by the authority;

(iii) Contain amortization provisions satisfactory to the authority; and

(iv) Be for a principal amount, in a form and contain terms for payment of property insurance, repairs, alterations, taxes, assessments, delinquency charges and default remedies as the authority determines necessary.

(c) The authority may enter into an insurance contract, guarantee or other agreement or contract for the insurance fund and any insured loan, lease or other credit agreement. The agreement or contract may contain terms necessary for the insurance program subject to established requirements, including terms relating to loan documentation, review, approval procedures, origination and servicing rights and responsibilities, default obligations and other loan procedures and obligations.

(d) Any contract for insurance made under this section shall provide that claims are payable from the insurance fund or a separate account in the insurance fund. The obligation of the authority to make payments under any insurance contract is limited solely to the insurance fund and is not a debt or liability of the state. Any insurance contract and any rule, regulation or guideline of the authority implementing the insurance program may contain other terms, provisions or conditions the authority considers necessary. Any premium for insuring a loan payment under this section may be determined on a basis, payable by a person in an amount and at a time determined by the authority. The premium amount may differ among any insured loan, lease or other credit agreement.

(e) The authority shall establish an insurance fund held by a trustee or other fiduciary designated by the authority. All insurance fees and premiums shall be deposited into the fund along with up to two million five hundred thousand dollars ($2,500,000.00) prior to April 1, 1985 and an additional one million five hundred thousand dollars ($1,500,000.00) thereafter from other revenues and assets of the authority as the authority considers necessary to comply with any contract or agreement entered into under this section.

(f) The insurance fund shall be used to satisfy any claim resulting from a defaulted loan, lease or other credit agreement. The fund may also be used for any other purpose prescribed by the authority pursuant to guaranty contracts with financial institutions under this section including the protection of the authority's interest in projects during periods of delinquency or upon default.

(g) The minimum reserve requirement for the insurance fund shall be an amount provided by agreement, resolution or indenture with bond holders. No additional loan, lease or other credit agreement may be insured if the amount available in the insurance fund is less than the minimum reserve requirement.



9-7-124. Repealed by Laws 1995, ch. 199, 2

9-7-124. Repealed by Laws 1995, ch. 199, 2



9-7-125. Subsidiary corporation; economic development loans.

9-7-125. Subsidiary corporation; economic development loans.

(a) The authority may charter a subsidiary corporation for the purpose of managing or originating economic development loans subject to the following conditions:

(i) The directors of the authority shall also be directors of the subsidiary corporation and are entitled to the same compensation and expenses for such service as provided by W.S. 9-7-104(b) so long as the services do not occur on the same day;

(ii) The subsidiary corporation shall not take equity positions through stock ownership in any corporation or association;

(iii) The subsidiary corporation is subject to the audit requirements of W.S. 9-7-116 and the financial supervision requirements of W.S. 9-7-105(b);

(iv) The subsidiary corporation shall not acquire or originate any economic development loans on and after the effective date of this act;

(v) This section is retroactive and prospective in its application.






ARTICLE 2 - SCIENCE, TECHNOLOGY AND ENERGY AUTHORITY

9-7-201. Repealed By Laws 1998, ch. 6, 5.

9-7-201. Repealed By Laws 1998, ch. 6, 5.



9-7-202. Repealed By Laws 1998, ch. 6, 5.

9-7-202. Repealed By Laws 1998, ch. 6, 5.



9-7-203. Repealed By Laws 1998, ch. 6, 5.

9-7-203. Repealed By Laws 1998, ch. 6, 5.



9-7-204. Repealed By Laws 1998, ch. 6, 5.

9-7-204. Repealed By Laws 1998, ch. 6, 5.



9-7-205. Repealed By Laws 1998, ch. 6, 5.

9-7-205. Repealed By Laws 1998, ch. 6, 5.



9-7-206. Repealed By Laws 1998, ch. 6, 5.

9-7-206. Repealed By Laws 1998, ch. 6, 5.



9-7-207. Repealed By Laws 1998, ch. 6, 5.

9-7-207. Repealed By Laws 1998, ch. 6, 5.



9-7-208. Repealed By Laws 1998, ch. 6, 5.

9-7-208. Repealed By Laws 1998, ch. 6, 5.



9-7-209. Repealed By Laws 1998, ch. 6, 5.

9-7-209. Repealed By Laws 1998, ch. 6, 5.



9-7-210. Repealed By Laws 1998, ch. 6, 5.

9-7-210. Repealed By Laws 1998, ch. 6, 5.



9-7-211. Repealed By Laws 1998, ch. 6, 5.

9-7-211. Repealed By Laws 1998, ch. 6, 5.



9-7-212. Repealed By Laws 1998, ch. 6, 5.

9-7-212. Repealed By Laws 1998, ch. 6, 5.



9-7-213. Repealed By Laws 1998, ch. 6, 5.

9-7-213. Repealed By Laws 1998, ch. 6, 5.



9-7-214. Repealed By Laws 1998, ch. 6, 5.

9-7-214. Repealed By Laws 1998, ch. 6, 5.



9-7-215. Repealed By Laws 1998, ch. 6, 5.

9-7-215. Repealed By Laws 1998, ch. 6, 5.



9-7-216. Repealed By Laws 1998, ch. 6, 5.

9-7-216. Repealed By Laws 1998, ch. 6, 5.



9-7-217. Repealed By Laws 1998, ch. 6, 5.

9-7-217. Repealed By Laws 1998, ch. 6, 5.



9-7-218. Repealed By Laws 1998, ch. 6, 5.

9-7-218. Repealed By Laws 1998, ch. 6, 5.



9-7-219. Repealed By Laws 1998, ch. 6, 5.

9-7-219. Repealed By Laws 1998, ch. 6, 5.



9-7-220. Repealed by Laws 1988, ch. 91, 2.

9-7-220. Repealed by Laws 1988, ch. 91, 2.









CHAPTER 8 - LAND USE PLANNING

ARTICLE 1 - GENERAL PROVISIONS

9-8-101. Repealed By Laws 2013, Ch. 192, 2.

9-8-101. Repealed By Laws 2013, Ch. 192, 2.



9-8-102. Repealed By Laws 2013, Ch. 192, 2.

9-8-102. Repealed By Laws 2013, Ch. 192, 2.






ARTICLE 2 - STATE LEVEL

9-8-201. Repealed By Laws 2013, Ch. 192, 2.

9-8-201. Repealed By Laws 2013, Ch. 192, 2.



9-8-202. Repealed By Laws 2013, Ch. 192, 2.

9-8-202. Repealed By Laws 2013, Ch. 192, 2.



9-8-203. Repealed By Laws 2013, Ch. 192, 2.

9-8-203. Repealed By Laws 2013, Ch. 192, 2.



9-8-204. Repealed By Laws 2013, Ch. 192, 2.

9-8-204. Repealed By Laws 2013, Ch. 192, 2.






ARTICLE 3 - LOCAL LEVEL

9-8-301. Development of plans.

9-8-301. Development of plans.

(a) All local governments shall develop a local land use plan within their jurisdiction.

(b) All incorporated cities and towns shall have the option to develop a land use plan in accordance with the requirements of W.S. 9-8-302(a), or cooperate with the county to develop such a plan under W.S. 9-8-302(b).

(c) All counties shall develop a countywide land use plan which shall incorporate the land use plans of all incorporated cities and towns within the county.

(d) As used in this article:

(i) "Local land use plan" means any written statement of land use policies, goals and objectives adopted by local governments. Such plans shall relate to an explanation of the methods for implementation, however, these plans shall not require any provisions for zoning. Any local land use plan may contain maps, graphs, charts, illustrations or any other form of written or visual communication;

(ii) "Zoning" means a form of regulatory control granted to local governments which may be used to guide and to develop specific allowable land use.



9-8-302. Procedural requirements; intergovernmental cooperation.

9-8-302. Procedural requirements; intergovernmental cooperation.

(a) The duty, procedures and requirements for public hearings and responsibility for land use planning at the local level shall be exercised by the cities and towns pursuant to W.S. 15-1-601 et seq. and by the respective counties pursuant to W.S. 18-5-201 et seq.

(b) For the purpose of development of local land use plans, the local government within each city, town and county may cooperate in the development of land use plans in accordance with the powers granted by the Wyoming Joint Powers Act.









CHAPTER 9 - ECONOMIC DEVELOPMENT LOAN PROGRAM

9-9-101. Repealed by Laws 1991, ch. 151, 1.

9-9-101. Repealed by Laws 1991, ch. 151, 1.



9-9-102. Repealed by Laws 1991, ch. 151, 1.

9-9-102. Repealed by Laws 1991, ch. 151, 1.



9-9-103. Repealed by Laws 1991, ch. 151, 1.

9-9-103. Repealed by Laws 1991, ch. 151, 1.



9-9-104. Repealed by Laws 1991, ch. 151, 1.

9-9-104. Repealed by Laws 1991, ch. 151, 1.



9-9-105. Repealed by Laws 1991, ch. 151, 1.

9-9-105. Repealed by Laws 1991, ch. 151, 1.



9-9-106. Repealed by Laws 1991, ch. 151, 1.

9-9-106. Repealed by Laws 1991, ch. 151, 1.



9-9-107. Repealed by Laws 1991, ch. 151, 1.

9-9-107. Repealed by Laws 1991, ch. 151, 1.



9-9-108. Repealed by Laws 1991, ch. 151, 1.

9-9-108. Repealed by Laws 1991, ch. 151, 1.



9-9-109. Termination of board.

9-9-109. Termination of board.

W.S. 9-9-101 through 9-9-108 are repealed effective July 1, 1995.






CHAPTER 10 - WYOMING PARTNERSHIP CHALLENGE LOAN PROGRAM

9-10-101. Renumbered By Laws 1998, ch. 6, 4.

9-10-101. Renumbered By Laws 1998, ch. 6, 4.



9-10-102. Renumbered By Laws 1998, ch. 6, 4.

9-10-102. Renumbered By Laws 1998, ch. 6, 4.



9-10-103. Repealed by Laws 1998, ch. 6, 5.

9-10-103. Repealed by Laws 1998, ch. 6, 5.



9-10-104. Renumbered by Laws 1998, ch. 6, 4.

9-10-104. Renumbered by Laws 1998, ch. 6, 4.



9-10-105. Renumbered By Laws 1998, ch. 6, 4..

9-10-105. Renumbered By Laws 1998, ch. 6, 4..



9-10-106. Renumbered By Laws 1998, ch. 6, 4.

9-10-106. Renumbered By Laws 1998, ch. 6, 4.



9-10-107. Renumbered By Laws 1998, ch. 6, 4.

9-10-107. Renumbered By Laws 1998, ch. 6, 4.



9-10-108. Renumbered by Laws 1998, ch. 6, 4.

9-10-108. Renumbered by Laws 1998, ch. 6, 4.






CHAPTER 11 - STATE GOVERNMENT FRAUD REDUCTION

9-11-101. Short title.

9-11-101. Short title.

This chapter may be cited as the "State Government Fraud Reduction Act."



9-11-102. Definitions; applicability.

9-11-102. Definitions; applicability.

(a) As used in this chapter:

(i) "Employee" means any person who works an average of twenty (20) hours or more per week during any six (6) month period and who is employed by the state performing a service for wages or other remuneration, excluding an independent contractor;

(ii) "Political subdivision" means a county, municipal or special district governing body or any combination thereof, school district or municipal corporation or a board, department, commission, council, agency or any member or employee thereof;

(iii) "State" means the state of Wyoming and any authority, board, commission, department, division or separate operating agency of the executive, legislative or judicial branch of the state of Wyoming, excluding its political subdivisions.



9-11-103. Discrimination against certain employees prohibited; civil action against employer.

9-11-103. Discrimination against certain employees prohibited; civil action against employer.

(a) No state employer may discharge, discipline or retaliate against an employee by unreasonably altering the terms, location or conditions of employment because the employee acting in good faith and within the scope of duties of employment:

(i) Reports in writing to the employer what the employee has reasonable cause to believe is a demonstration of fraud, waste or gross mismanagement in state government office;

(ii) Reports in writing to the employer what the employee has reasonable cause to believe is a violation of a law, regulation, code or rule adopted under the laws of this state or the United States;

(iii) Reports in writing to the employer what the employee has reasonable cause to believe is a condition or practice that would put at risk the health or safety of that employee or any other individual;

(iv) Participates or is requested to participate in any investigation, hearing or inquiry; or

(v) Has refused to carry out a directive which is beyond the scope, terms and conditions of his employment that would expose the employee or any individual to a condition likely to result in serious injury or death, after having sought and been unable to obtain a correction of the dangerous condition from the employer.

(b) Subsection (a) of this section does not apply to an employee who has reported or caused to be reported a violation or unsafe condition or practice, unless the employee has first brought the alleged violation, condition or practice to the attention of a person having supervisory authority over the employee and has allowed the state employer a reasonable opportunity to correct that violation, condition or practice. Prior notice to a person having supervisory authority is not required if the employee reasonably believes that the report may not result in prompt correction of the violation, condition or practice. In such cases, the employee shall report the violation, condition or practice to the department or agency director of the state entity with which he is employed or to the office of the governor. In the event the alleged violation, condition or practice occurred within the office of the governor, the employee may report the violation, condition or practice to the office of the secretary of state.

(c) Any employee who is discharged, disciplined or otherwise penalized by a state employer in violation of this section may after exhausting all available administrative remedies, bring a civil action within ninety (90) days after the date of the final administrative determination or within ninety (90) days after the violation, whichever is later, in the district court for the judicial district in which the violation is alleged to have occurred or where the state employer has its principal office. An employee's recovery from any action under this section shall be limited to reinstatement of his previous job, payment of back wages and re-establishment of employee benefits to which he would have otherwise been entitled if the violation had not occurred. In addition, the court may allow the prevailing party his costs together with reasonable attorney's fees to be taxed by the court. Any employee found to have knowingly made a false report shall be subject to disciplinary action by his employer up to and including dismissal.

(d) A state employer shall ensure that its employees are aware of their rights under this chapter.



9-11-104. Repealed By Laws 2002, Ch. 29, 1.

9-11-104. Repealed By Laws 2002, Ch. 29, 1.






CHAPTER 12 - WYOMING ECONOMIC DEVELOPMENT ACT ARTICLE 1 INGENERAL

ARTICLE 2 - SCIENCE, TECHNOLOGY AND ENERGY FINANCIAL AID

9-12-201. Assumption of science technology and energy authority functions.

9-12-201. Assumption of science technology and energy authority functions.

In assuming the functions of the science energy and technology authority the council shall administer the program in accordance with the provisions of this act generally and the specific provisions of this article.



9-12-202. Applications for financial aid from the council.

9-12-202. Applications for financial aid from the council.

(a) All applications for financial aid shall be submitted to the council who shall investigate and prepare a report concerning the advisability of approving the proposed financial aid for the applicant and concerning any other factors deemed relevant by the council.

(b) The investigation and report shall include such facts about the applicant under consideration as its history, wage standards, job opportunities, stability of employment, past and present financial condition and structure, pro-forma income statements, present and future markets and prospects, integrity of management as well as the feasibility of the proposed product to be granted financial aid, including the state of development of the product as well as the likelihood of its commercial feasibility.

(c) After consideration of the report, the council shall approve or deny the application. The applicant shall be promptly notified of the decision. In making the decision as to approval or denial of an application, the council shall give priority to those applicants whereby:

(i) The proceeds of the seed capital aid will only be used to cover the initial capitalization needs of the enterprise within Wyoming except as otherwise authorized in this article;

(ii) The enterprise has a reasonable chance of success;

(iii) Participation by the council is necessary to the success of the enterprise because funding for the enterprise is unavailable in the traditional capital markets, or because funding has been offered on terms that would substantially hinder the success of the enterprise;

(iv) The enterprise seed capital has the reasonable potential to create a substantial amount of primary employment within the state;

(v) The entrepreneur and other founders of the enterprise have already made or are contractually committed to make a substantial financial and time commitment to the enterprise;

(vi) There is a reasonable possibility that the council will recoup at least its initial investment from seed capital contracts; and

(vii) Binding commitments have been made to the council by the applicant for adequate reporting of financial data to the council including a requirement for an annual or other periodic audit of the books of the enterprise, and for control by the council over the management of the enterprise, so as to protect the investment including the right of access to financial and other records of the enterprise.

(d) In determining the level of financial support to be advanced, the council shall limit its proportion of financial aid consistent with the existence of a market failure in product development financing but shall not provide more than twenty percent (20%) of the funds of the council for any one (1) project. Any financial aid toward product development financing granted pursuant to this section shall be equally matched or exceeded by the applicant. No financial aid granted pursuant to this section shall in any manner be pledged as collateral by the applicant.

(e) Before granting any seed capital financial aid, the council shall enter into an agreement with the applicant providing for a return to the council which is commensurate with the level of risk and amount of the financial aid.






ARTICLE 3 - WYOMING PARTNERSHIP CHALLENGE LOAN PROGRAM

9-12-301. Definitions.

9-12-301. Definitions.

(a) As used in this article:

(i) "Business" means any proposed or existing enterprise which employs people within the state, provides services within the state, uses resources within the state or otherwise adds economic value to goods, services or resources within the state, and includes farm and ranch operations;

(ii) "Community development organization" means a group of private citizens organized as a business entity authorized to do business in this state for the purpose of providing financing for new, existing, or expanding businesses and other economic or community development purposes throughout its community or county, and which may take equity positions and shall take security positions in its borrowers' businesses and appropriate personal guarantees from the owners thereof;

(iii) "Economic development account" means the economic development enterprise account within the revolving investment fund created under article XVI, section 12 of the Wyoming constitution. The account shall consist of funds from payments as provided in W.S. 9-12-305 and other funds as provided by law;

(iv) "State development organization" means a corporation organized under W.S. 17-11-101 through 17-11-120 with the authority to provide financing for new, existing or expanding businesses and to fulfill other economic or community development purposes throughout the state of Wyoming, and which may take equity positions and shall take security positions in its borrowers' businesses and appropriate personal guarantees from the owners thereof;

(v) "Economic disaster" means an event occurring in Wyoming that has an economic impact with total lost revenues to impacted businesses in a twelve (12) calendar month period of at least four million dollars ($4,000,000.00) or an economic impact with total lost revenues to impacted businesses in four (4) or less counties in a twelve (12) calendar month period of at least one million dollars ($1,000,000.00). The business council may use good faith estimates of lost revenues to businesses in determining whether an event qualifies as an economic disaster. Calculation of lost revenues shall only include actual losses incurred and shall not include any future losses;

(vi) "Bridge financing" means the provision of financing for that portion of the total project cost which is calculated by subtracting from total project cost the sum of ownership debt and equity. The council shall not consider a proposal in which the bridge financing component exceeds thirty-five percent (35%) of total project cost or five hundred thousand dollars ($500,000.00), whichever is less, and the business does not contribute more than fifteen percent (15%) of the total project cost;

(vii) "Guarantee loan participation" means a provision of financing by the council in which the council participates with a lender that has secured a federal guaranteed loan to guarantee repayment of a loan made to a business. The maximum participation by the council shall be fifty percent (50%) of the loan or one million dollars ($1,000,000.00), whichever is less;

(viii) "Loan guarantee" means a provision of financing by the council in which the council guarantees a portion of a bank loan made to a business;

(ix) "Wyoming main street loan participation" means a provision of financing by the council in which the council participates with a lender that has made a loan to a business for building improvements to maintain the structure's historical character. The maximum participation by the council shall be seventy-five percent (75%) of the loan or one hundred thousand dollars ($100,000.00), whichever is less;

(x) "Natural gas fueling infrastructure loan" means a loan issued by the council for the costs of the engineering, design, real property, equipment and labor necessary to install a functioning natural gas filling station to fuel motor vehicles which operate on natural gas as a transportation fuel.



9-12-302. Wyoming partnership challenge loan program; creation; rulemaking; administration account.

9-12-302. Wyoming partnership challenge loan program; creation; rulemaking; administration account.

(a) The council shall establish and administer a partnership challenge loan program under this article and may contract for necessary professional services. Loans authorized under the program shall be limited, except as otherwise provided under W.S. 9-12-304(c) through (h), to community development organizations and state development organizations and made in accordance with the provisions of W.S. 9-12-304. Any community development organization or state development organization may submit an application to the council to participate in the program on forms prescribed by and subject to rules promulgated by the council.

(b) The council, shall establish all fees and interest rates to be charged for each loan as it is underwritten for this program. The interest rate for loans made under this program shall be not less than four percent (4%) per annum. Fees on loans under the program shall be paid monthly and deposited into a program administration account which is continuously appropriated to the council to be expended solely for the purpose of administering this article and loans authorized under it.



9-12-303. Council duties; actions on loan applications.

9-12-303. Council duties; actions on loan applications.

All complete applications to participate in the loan program established under this article which conform with the criteria established by law and rules promulgated under this article which are submitted to the council shall be considered by the council. The council shall review the application and may communicate directly with the applicant and other lenders or potential lenders of the applicant. The council shall approve or disapprove each application it considers in accordance with this article and rules promulgated under it. In making its determination under this section, the council shall consider whether approval of the application would cause unfair competition with any existing business in the area. The council shall establish loan amortization schedules, terms and conditions for each loan approved.



9-12-304. Criteria for loans.

9-12-304. Criteria for loans.

(a) Except as otherwise provided under subsections (c) through (h) of this section, loans under this article may only be made by the council to community development organizations and state development organizations which meet the following eligibility criteria:

(i) The community development organization or state development organization will contribute an amount of cash or cash equivalent at least equal to the loan it receives under this article to a program of investment in its area of local economic development;

(ii) The community development organization or state development organization will consolidate the loan it receives under this article and its required contribution under paragraph (i) of this subsection and make loans to Wyoming businesses and investments in support of Wyoming businesses, such as infrastructure construction loans and occupational training loans;

(iii) The community development organization has been endorsed by a resolution of the legislative body of its municipality or county or, in the case of a state development organization, has been endorsed by a resolution of the council; and

(iv) As part of any agreement under this article and to ensure funds loaned or committed under this section are invested by the community development organization or the state development organization in local economic development in a reasonable period of time, the council shall reserve the right to terminate the agreement.

(b) Loans, loan commitments or loan guarantees or any combination thereof shall be made under this article only:

(i) If the total amount to a single community development organization, or to a business for an economic disaster loan as provided under subsection (c) of this section or to a business for bridge financing as provided under subsection (d) of this section, does not exceed five hundred thousand dollars ($500,000.00), if the total amount to state development organizations does not exceed three million five hundred thousand dollars ($3,500,000.00), if the amount to a business for a federally guaranteed loan as provided under subsection (e) of this section does not exceed one million dollars ($1,000,000.00), if the amount to a business for a loan guarantee does not exceed one hundred thousand dollars ($100,000.00) per loan guaranteed or eighty percent (80%) of any net loan loss by the bank, whichever is less, if the amount to a business for a Wyoming main street loan participation as provided under subsection (g) of this section does not exceed one hundred thousand dollars ($100,000.00) or if the amount to a business for a natural gas fueling infrastructure loan as provided under subsection (h) of this section does not exceed seventy-five percent (75%) of the total project cost or one million dollars ($1,000,000.00), whichever is less;

(ii) If there are sufficient funds in the economic development enterprise account to fully fund it and all other outstanding commitments, loans, loan guarantees and guarantee loan participations;

(iii) If funds provided by the state are adequately collateralized. The adequacy of the collateral shall be determined by the council;

(iv) Repealed By Laws 2010, Ch. 69, 208.

(c) Any business or group of businesses may apply to the council for designation of an area of this state as an area in which an economic disaster as defined in W.S. 9-12-301(a)(v) has occurred. The council shall prescribe the form and contents of such applications. The council shall review each application and make a determination as soon as practicable as to whether an economic disaster area designation shall be made. The council may make loans to any business located within the designated economic disaster area that has lost revenue as a result of the economic disaster. Subsection (a) of this section does not apply to economic disaster loans under this subsection.

(d) Any business may apply to the council for bridge financing as defined in W.S. 9-12-301(a)(vi). The council shall prescribe the form and contents of such application. The council shall review each application and make a determination as soon as practicable. In the event of a default for any loan made under this subsection, liability shall be shared proportionately between the state and the lending institution in the same percentage as the source of the loan. The interest of the state and the lending institution shall have priority over any claim of the business receiving the bridge financing or any other third party.

(e) Any business may apply to the council for a guarantee loan participation as defined in W.S. 9-12-301(a)(vii). The council shall prescribe the form and contents of the application. The council shall review each application and make a determination as soon as practicable. The council shall structure any guarantee loan participation so that in the event of default of any loan which is participated in under this subsection:

(i) Liability shall be shared proportionally between the state and the lending institution in the same percentage as the source of the funding for the loan; and

(ii) The interest of the state and the lending institution shall have priority over any claim of the business receiving the financing or any other third party.

(f) Any business may apply to the council for a loan guarantee as defined in W.S. 9-12-301(a)(viii). The council shall prescribe the form and contents of the application. The council shall review each application and make a determination as soon as practicable. The council shall structure any loan guarantee so that in the event of default of any loan that is guaranteed under this subsection:

(i) Liability to the state under the guarantee shall not exceed one hundred thousand dollars ($100,000.00) per loan guaranteed or eighty percent (80%) of any net loan loss by the bank, whichever is less; and

(ii) The interest of the state and the lending institution shall have priority over any claim of the business receiving the financing or other third party.

(g) Any business may apply to the council for a Wyoming main street loan participation as defined in W.S. 9-12-301(a)(ix). The council shall prescribe the form and contents of the application. The council shall review each application and make a determination as soon as practicable. In the event of a default for any loan made under this subsection, liability shall be shared proportionately between the state and the lender in the same percentage as the source of the loan. The interest of the state and the lender shall have priority over any claim of the business receiving the main street loan participation or any other third party.

(h) Any business may apply to the council for a natural gas fueling infrastructure loan as defined in W.S. 9-12-301(a)(x). The council shall prescribe the form and contents of the application. The council shall review each application and make a determination as soon as practicable. In the event of a default, the state shall have priority over any claim of the business receiving the natural gas fueling infrastructure loan or third party. Notwithstanding W.S. 9-12-303, no interest or principal payments shall be due for the first two (2) years of the loan term. All deferred interest during the first two (2) years of the loan term shall accrue to the principal balance. All loans issued under this subsection shall not exceed five million dollars ($5,000,000.00) and after five million dollars ($5,000,000.00) in loans have been issued, no further loans shall be issued under this subsection without further legislative approval. Subsection (a) of this section does not apply to natural gas fueling infrastructure loans under this subsection. In evaluating applications for a natural gas fueling infrastructure loan, the council shall consider whether:

(i) The geographic area in which the proposed natural gas fueling infrastructure will be located is currently served by existing natural gas fueling infrastructure; and

(ii) The location of the proposed natural gas fueling infrastructure has a significant number of government or private fleet vehicles with the potential to convert to natural gas.



9-12-305. Economic development enterprise fund account; deposits; continuous appropriation; loans.

9-12-305. Economic development enterprise fund account; deposits; continuous appropriation; loans.

Except for fees deposited in accordance with W.S. 9-12-302(b), all repayments of principal and interest to the state in connection with loans made under this article and other funds as appropriated by the legislature for the challenge loan program shall be deposited into the economic development enterprise account within the revolving investment fund. All funds in the account may be used for and are continuously appropriated for loans authorized to be made under this article. Funds within the account may also be transferred upon direction of the governor to the large project account created by 2014 Senate File 97 as enacted into law, if required to meet loans or loan guarantees approved by the state loan and investment board under that law. The total principal balance of outstanding loans shall not exceed the amounts appropriated by the legislature plus interest accrued and collected less any losses of loan principal or interest.



9-12-306. Audit; report.

9-12-306. Audit; report.

(a) The director of the state department of audit or his designee shall annually examine the loan program created under this article and submit his report of examination to the governor, the legislature and the council. This examination shall include a financial and compliance audit of the council's operations, and such financial audit of borrowers under this article as the examiner deems appropriate. As a condition of any loan under this article, the borrower shall agree to allow the examiner to examine its books and records. The examiner shall treat all proprietary information received in the course of the examination or audit as confidential.

(b) On or before July 15 of each year, the council shall submit a written report to the joint minerals, business and economic development interim committee reviewing rules adopted by the council during the reporting period, presenting a portfolio of loans made under the program and presenting a risk analysis of the portfolio of loans prepared by the state banking commissioner. The report, portfolio of loans and risk analysis required under this subsection shall be public records. The risk analysis prepared by the state banking commissioner shall not be subject to the limitations of W.S. 9-1-512.



9-12-307. Penalty.

9-12-307. Penalty.

Any person who knowingly makes a false statement to the council in connection with an application under this article or article 9 of this chapter is guilty of a felony punishable by imprisonment for not more than two (2) years, a fine of not more than two thousand dollars ($2,000.00), or both.






ARTICLE 4 - FILM AND VIDEO PROMOTION

9-12-401. Repealed By Laws 2003, Ch. 8, 2.

9-12-401. Repealed By Laws 2003, Ch. 8, 2.



9-12-402. Film industry financial incentive program; creation; account.

9-12-402. Film industry financial incentive program; creation; account.

(a) There is created the film industry financial incentive program to encourage the use of this state as a site for filming and providing production services for filmed entertainment. The program shall be administered by the Wyoming tourism board.

(b) There is created the film industry financial incentive program account. Funds shall be credited to the account as provided by law and shall not revert to the general fund. Funds in the account are continuously appropriated to the board to be used only for reimbursement of a qualified production's qualified expenditures authorized to be made under this article. The Wyoming tourism board shall report in its budget the balance carried forward in the account. All funds appropriated to the film industry incentives program which are unobligated are hereby appropriated to the account.



9-12-403. Film industry financial incentive program; definitions.

9-12-403. Film industry financial incentive program; definitions.

(a) As used in this article:

(i) "Filmed entertainment" means any one (1) motion picture, television production, commercial or music video to be sold or displayed in electronic medium or film motion pictures;

(ii) "Production costs" means the total cost of producing filmed entertainment;

(iii) "Program" means the film industry financial incentive program created under this article;

(iv) "Qualified expenditures" mean expenditures for goods purchased or leased or services purchased, leased or employed from a vendor or supplier who is located and doing business in this state if the expenditure was made in this state and was made for a qualified production. Qualified expenditures for which reimbursement may be made are limited to:

(A) Salaries and employment benefits for services rendered in and to residents of this state;

(B) Rents for real and personal property located in this state used in the production;

(C) Payments for preproduction, production, post-production and digital media effects services provided in this state;

(D) Costs of set construction provided in this state.

(v) "Qualified production" means filmed entertainment totally or partially produced and filmed in this state that would have widespread public appeal and would likely encourage members of the public to visit the state of Wyoming;

(vi) "Board" means the Wyoming tourism board.



9-12-404. Film industry financial incentive program; reimbursement eligibility; submission of required documentation; payment.

9-12-404. Film industry financial incentive program; reimbursement eligibility; submission of required documentation; payment.

(a) The board may contract with the makers of a qualified production to provide a reimbursement of up to fifteen percent (15%) of the production's qualified expenditures if a minimum of two hundred thousand dollars ($200,000.00) in total qualified expenditures are made.

(b) The sum of all contractual obligations under this section shall not exceed the total appropriation available for the program for any fiscal biennium.

(c) A qualified production applying for a payment under this section shall submit documentation for claimed qualified expenditures to the board.



9-12-405. Film industry financial incentive program; contract required; procedure; approval process.

9-12-405. Film industry financial incentive program; contract required; procedure; approval process.

(a) The board may contract with any entity engaged in this state in producing filmed entertainment for reimbursement of qualified expenditures as provided in this article. The board shall be provided information required to determine if the production is a qualified production and to determine the qualified expenditures, production costs and other information necessary for the council to determine both eligibility for and the appropriate level of reimbursement. No reimbursement shall be made unless the board has entered into an agreement which provides for adequate consideration to the state in exchange for the reimbursement provided. No reimbursement of qualified expenditures shall be made by the board until the qualified production is complete and substantially all contractual commitments made to the board have been fulfilled. If a qualified production is not completed according to a reasonable schedule, the contract shall be terminated and funds reallocated to other qualified productions.

(b) The board shall establish a process by which a contract under this article is formulated and executed and reimbursement amounts are determined. The board shall require information including, but not limited to:

(i) Production related employment;

(ii) Proposed total production budgets;

(iii) Planned expenditures in this state which are intended for use exclusively as an integral part of preproduction, production or post-production activities engaged in primarily in this state; and

(iv) A signed affidavit by a person authorized to commit the entity that the information provided to the board has been verified and is correct.

(d) The board shall not contract with any qualified production for reimbursement of qualified expenditures under this article unless the board determines that adequate consideration to the state in exchange for the reimbursement will be provided under the contract. The reimbursement shall not exceed the amount of measurable benefit gained by the state resulting from the qualified production expenditures. The consideration may include but is not limited to:

(i) Providing a storyline that is set in Wyoming;

(ii) Providing additional Wyoming behind the scenes footage;

(iii) Using Wyoming props and product placement; and

(iv) Providing a clear statement in the credits that the product was filmed in Wyoming.



9-12-406. Film industry financial incentive program; rules and regulations; fraudulent claims; reporting.

9-12-406. Film industry financial incentive program; rules and regulations; fraudulent claims; reporting.

(a) The board may adopt rules and regulations to implement this article, including, but not limited to, requirements for the contract process, requirements for substantial completion of contractual commitments, records required for submission for substantiation of reimbursement and determination of and qualification for reimbursement.

(b) An entity that obtains payment under this article through a claim that is fraudulent is liable for reimbursement of the amount paid plus an amount double the payment plus reimbursement of reasonable costs. The amounts under this subsection are in addition to any criminal penalty for which the entity is liable for the same acts. The entity shall also be liable for costs and fees incurred by the state in investigating and prosecuting the fraudulent claim.

(c) The board shall include within its biennial budget request submitted under W.S. 9-2-1013 a report on expenditures under this article in each of the immediately preceding two (2) fiscal years. The report shall include the return to the state on funds expended pursuant to this article.



9-12-407. Sunset provision.

9-12-407. Sunset provision.

W.S. 9-12-402 through 9-12-406 are repealed effective June 30, 2016.






ARTICLE 5 - WYOMING COUNCIL FOR WOMEN'S ISSUES

9-12-501. Creation; areas of attention.

9-12-501. Creation; areas of attention.

(a) The Wyoming council for women's issues is created within the Wyoming business council. The council for women's issues shall focus attention on the status of women in Wyoming with emphasis on the following areas:

(i) Employment practices;

(ii) Educational opportunities;

(iii) Home and community;

(iv) Legal rights and responsibilities.

(b) As used in this article, unless otherwise specified, "council" means the Wyoming council for women's issues.



9-12-502. Membership; term; appointments; vacancies; removal; officers; acceptance of gifts and donations; expenses.

9-12-502. Membership; term; appointments; vacancies; removal; officers; acceptance of gifts and donations; expenses.

(a) The council shall be composed of fourteen (14) members, each of whom shall serve for a term of six (6) years. The governor shall make the appointments and fill any vacancies for unexpired terms. The governor may remove any member as provided in W.S. 9-1-202. The council shall be composed of one (1) woman from each of the judicial districts in the state, four (4) persons chosen at large and the chief executive officer of the Wyoming business council or his designee who shall be an ex officio member. Not more than nine (9) members shall be from the same political party. Of the initial members appointed from each of the judicial districts, three (3) members shall be appointed for terms of two (2) years, three (3) members shall be appointed for terms of four (4) years and three (3) members shall be appointed for terms of six (6) years.

(b) The council shall elect a chairman and vice-chairman from its members. The Wyoming business council may employ a secretary on a part-time basis to assist the council. The council may accept gifts and donations.

(c) Members of the council shall receive no compensation but shall be reimbursed under W.S. 9-3-102 and 9-3-103 for per diem and travel expenses incurred in the performance of their duties.






ARTICLE 6 - COMMUNITY INFRASTRUCTURE PROGRAM

9-12-601. Wyoming business ready community program; purpose; creation; rulemaking.

9-12-601. Wyoming business ready community program; purpose; creation; rulemaking.

(a) It is the purpose of this article to promote economic development at the city, town and county level in order to create additional economic health and a stronger state economy.

(b) The council shall establish and administer a Wyoming business ready community program as provided by this article. Any city, town or county may submit an application to the council for a grant or loan under the program on forms prescribed by and subject to rules promulgated by the council. Grants or loans may be applied for by a joint powers board with the approval of all participating agencies to the joint powers agreement. Grants and loans may be made by the council for economic or educational development, planning or infrastructure projects, including the purchase of land, buildings, facilities, telecommunications infrastructure, rights of way, airports, sewer and water projects, roads, landscaping, recreational and convention facilities or other infrastructure determined by the council to be consistent with the purposes of this article. In adopting rules and making grants and loans under this article the council shall require all projects to be related to economic or educational development, planning or infrastructure, which shall not include rehabilitation or expansion of existing infrastructure unless the council determines the rehabilitation or expansion is necessary to meet the purposes of this article. Planning grants and loans shall be limited as provided in subsection (m) of this section. All grants, loans or cooperative agreements made under this article shall be referred by the council to the state loan and investment board for final approval or disapproval. The state loan and investment board may adopt rules as necessary to implement its duties under this article.

(c) Grants shall be matching grants as determined by the council. Loans shall be made at no or low interest rates.

(d) Grants or loans shall be made under this article, only if the applicant demonstrates that upon receipt of the grant or loan, all projected project costs will be funded. Grants or loans for one (1) project may not exceed a maximum annual amount established by rule of the council. Multi-year projects may be awarded up to the maximum annual amount each year, for a period not to exceed three (3) years, as approved by the state loan and investment board. The application shall identify the source of all funds to be used for the project.

(e) Grants or loans may be used to fund project costs in accordance with approved applications and rules of the council. Grant or loan funds may be used to contract with community development organizations and state development organizations in accordance with the purposes of this article and approved applications.

(f) Loans provided under this article shall be adequately collateralized as determined by the council. No loans shall be made without the written opinion of the attorney general certifying the legality of the transaction and all documents connected therewith. An election approving the project and borrowing for the project by the qualified electors of the borrowing entity shall be required only if the attorney general determines such an election is otherwise required by law.

(g) Repayments of loans under this section shall be credited to the business ready community account. The council shall promulgate rules and regulations to identify the type and maximum amount, as a percentage of the total grant, of the revenue that may be recaptured and credited to the account as a result of grants under this section.

(h) The council may also enter into cooperative agreements with the Eastern Shoshone Tribe and the Northern Arapaho Tribe in order to promote the purposes of this article.

(j) Grants may be made by the council for projects, in accordance with rules of the council, which:

(i) Improve the development of businesses that will provide data generation and information technology storage capabilities statewide or in municipalities of the state;

(ii) Encourage and provide for the expansion of existing businesses providing information technology storage enterprises in the state, including those developed through the University of Wyoming business technology center;

(iii) Provide a reduction of the costs of electrical power or bandwidth, or both, to businesses meeting the provisions of paragraph (j)(i) or (ii) of this section. In exchange for providing these reductions in costs, the political subdivision receiving the grant and providing the reduction in costs shall contract with the business to receive direct benefits and indirect economic development benefits including:

(A) A specific amount of capital investment by the business;

(B) A specific minimum payroll created by the business;

(C) The provision of information technology storage services to the state or the political subdivision at a price discounted from the fair market value of the services; and

(D) An agreement to repay with a reasonable rate of return any funds received to reduce costs if the business relocates from the political subdivision prior to the expiration of five (5) years from the date of first receiving funds.

(k) As used in this article:

(i) "Community development organization" means as defined by W.S. 9-12-301(a)(ii);

(ii) "State development organization" means as defined by W.S. 9-12-301(a)(iv).

(m) Planning grants and loans shall:

(i) Not exceed two percent (2%) of the total amount appropriated to the business ready community program in any fiscal year;

(ii) Not exceed one hundred thousand dollars ($100,000.00) per project;

(iii) Be subject to a twenty-five percent (25%) match requirement, which match shall not be met through funds received from a community development block grant.

(n) Grant and loan recipients shall report the expenditures and progress related to a loan or a grant to the council at least annually and more frequently if deemed necessary by the council. At the end of the term of the grant or loan, the recipient shall furnish a comprehensive report to the council that shall, at a minimum, include a cumulative financial audit and a list of the accomplishments as a result of the grant or loan.

(o) On or before November 1 of each year, the council shall report to the joint appropriations interim committee and the joint minerals, economic and business development interim committee information on the administration of the business ready community program. The report shall include a list of all grant and loan requests made in the previous twenty-four (24) months, the amount approved by project, expenditures by project and the progress for each project as of the date of the report.



9-12-602. Wyoming business ready community program account.

9-12-602. Wyoming business ready community program account.

There is created the business ready community account. Funds shall be credited to the account as provided by law. Funds in the account are continuously appropriated to the council to be used only for cooperative agreements, grants or loans authorized to be made under this article.



9-12-603. Council duties; actions on grant and loan applications.

9-12-603. Council duties; actions on grant and loan applications.

All complete applications to participate in the grant and loan program established under this article which conform with the criteria established by law and rules promulgated under this article which are submitted to the council shall be considered by the council. The council shall approve or disapprove each application it considers in accordance with this article and rules of the council.






ARTICLE 7 - AIR SERVICES FINANCIAL AID

9-12-701. Amended and Renumbered as W.S. 10-3-601 by Laws 2005, ch. 13, 1.

9-12-701. Amended and Renumbered as W.S. 10-3-601 by Laws 2005, ch. 13, 1.



9-12-702. Amended and Renumbered as W.S. 10-3-602 By Laws 2005, ch. 13, 1.

9-12-702. Amended and Renumbered as W.S. 10-3-602 By Laws 2005, ch. 13, 1.



9-12-703. Loans for airport construction and improvement and air service promotion; authority to make; security; rulemaking authority; limitation.

9-12-703. Loans for airport construction and improvement and air service promotion; authority to make; security; rulemaking authority; limitation.

(a) The state loan and investment board may make loans to counties, cities and towns and joint powers boards within the state for construction, development and improvement of airport facilities generating user fees. The loans shall be from the permanent mineral trust fund and shall not exceed the aggregate of ten million dollars ($10,000,000.00). The board shall request review by and recommendation of the aeronautics commission on all applications for loans under this section and shall make a recommended loan unless, based upon the credit worthiness of the project, the board determines the loan would not be a prudent investment of permanent mineral trust funds.

(b) The term of repayment for a loan under this section shall not exceed twenty (20) years.

(c) The board may take a lien against the facilities generating user fees as security for repayment of loans under this section.

(d) The interest rate for loans under this section shall be five percent (5%) per annum.

(e) The board shall adopt rules and regulations to administer loans under this section, including eligibility criteria.






ARTICLE 8 - WYOMING COMMUNITY FACILITIES PROGRAM

9-12-801. Wyoming community facilities program; purpose; creation; administration by council; rulemaking authority; eligible projects.

9-12-801. Wyoming community facilities program; purpose; creation; administration by council; rulemaking authority; eligible projects.

(a) It is the purpose of this article to assist communities to preserve former school and government facilities that have existing or future community uses.

(b) The council shall administer a Wyoming community facilities program as provided by this article, subject to the approval of grants and loans by the state loan and investment board as provided by this article.

(c) Any qualifying community with a demonstrated need for a community facility, including a city, town, county, joint powers board or other local governmental entity, may submit an application to the council for a grant or loan under this program on forms prescribed by and subject to rules promulgated by the council. Application by a joint powers board shall require the approval of all participating agencies to the joint powers agreement.

(d) Grants or loans may be recommended by the council and awarded by the state loan and investment board for economic development community facilities projects which provide:

(i) Space for community gatherings and functions;

(ii) Appropriate recreational, swimming and athletic facilities for community members, particularly youth;

(iii) Other functions or uses determined by the council to be consistent with the purposes of this article.

(e) In adopting rules and recommending grants and loans under this article, the council shall require all projects to be related to economic development or enhancement of quality of life in a community. Projects may consist of:

(i) The expansion, renovation or remodeling of existing surplus government facilities;

(ii) The purchase of an interest in or cooperative agreements for the expansion, renovation or conversion of school facilities to the extent the facilities exceed statewide school building and facility adequacy standards established by the school facilities commission under W.S. 21-15-115. No ownership interest to the project or facility under a project shall remain with the school district upon expenditure of any funds under this program for any project.

(f) All grants, loans or cooperative agreements recommended by the council shall be referred by the council to the state loan and investment board for final approval or disapproval in accordance with this article.



9-12-802. Community facility qualifications; demonstration of need.

9-12-802. Community facility qualifications; demonstration of need.

(a) To qualify for a grant or loan under this article, an applicant shall demonstrate:

(i) A commitment by the applicant community to adequately maintain the project facility for which the grant or loan is requested during a reasonable period of time;

(ii) A partnership or other working arrangement or agreement with other local governmental entities to ensure the viability of the project facility over a reasonable period of time;

(iii) The project facility is not otherwise provided in the community or that such a facility exists except that the financing of that facility has not been paid in full;

(iv) The project will not compete with existing governmental organizations or businesses;

(v) The relationship of the project facility to a community economic development plan or to the enhancement of quality of life in the community;

(vi) That all project costs will be funded at the time of receipt of a grant or loan under this article, with funding sources specified within the project application;

(vii) The availability of funds sufficient to maintain the project facility. The project application shall clearly identify maintenance funding sources sufficient to cover maintenance costs for a period of not less than four (4) years;

(viii) Any other criteria developed by the council consistent with the purposes of this article.



9-12-803. Community facility grant and loan; approval by state loan and investment board.

9-12-803. Community facility grant and loan; approval by state loan and investment board.

(a) Grants shall be awarded on a matching basis at match proportions recommended by the council and approved by the board.

(b) Grants or loans may be used to fund project costs in accordance with approved applications and rules and regulations established by the council. Grant or loan funds may be used to contract with community development organizations and state development organizations in accordance with this article and approved project applications. For purposes of this subsection, "community development organizations" shall be as defined under W.S. 9-12-301(a)(ii) and "state development organizations" shall be as defined under W.S. 9-12-301(a)(iv).

(c) Loans provided under this article shall be adequately collateralized as determined by the council. No loans shall be made without the written opinion of the attorney general certifying the legality of the transaction and all documents connected therewith. An election approving the project and borrowing for the project by the qualified electors of the borrowing entity shall be required only if the attorney general determines such an election is otherwise required by law.

(d) Repayments of loans under this article shall be credited to the community facilities program account.

(e) The council shall prioritize proposed cooperative agreements, grants and loans it recommends to the state loan and investment board in accordance with rules it adopts under this article.

(f) The state loan and investment board shall adopt rules as necessary to implement its duties under this article governing the approval or disapproval of projects recommended by the council.



9-12-804. Wyoming community facilities program account.

9-12-804. Wyoming community facilities program account.

The community facilities program account is created within the special revenue fund and shall consist of funds credited to the account as provided by law. Funds in the account are continuously appropriated to the council to be used only for cooperative agreements, grants or loans authorized by the state loan and investment board under this article.



9-12-805. Tribal participation in community facilities program.

9-12-805. Tribal participation in community facilities program.

The council may enter into cooperative agreements with the business council of the Eastern Shoshone Indian Tribe, the business council of the Northern Arapaho Indian Tribe or the joint business council of the Eastern Shoshone and Northern Arapaho Indian Tribes to promote the purposes of the community facilities program and to allow those entities to participate in the program.






ARTICLE 9 - COMMUNITY WORKFORCE HOUSING PROGRAM

9-12-901. Wyoming workforce housing infrastructure program; purpose; definitions.

9-12-901. Wyoming workforce housing infrastructure program; purpose; definitions.

(a) The legislature finds and declares that:

(i) There is in this state by reason of the location and expansion of mineral extractive industries and other economic developments, a critical shortage of adequate housing;

(ii) It is in the public interest of the citizens of this state to facilitate the provision of adequate housing in order to promote the economic welfare of the state and its residents by increasing employment, stimulating economic activity, augmenting sources of tax revenue, fostering economic stability, furthering health care and improving the balance of the state's economy;

(iii) It is the purpose of this article to promote and continue economic development by providing adequate housing necessary to create additional economic health and a stronger state economy;

(iv) This article constitutes a valid public purpose, of primary benefit to all citizens of the state of Wyoming.

(b) As used in this article:

(i) "Community development organization" means as defined by W.S. 9-12-301(a)(ii);

(ii) "Community land trust" means land held in trust as a public investment for the long-term benefit of a community to provide secure, affordable access to land and workforce housing for community residents;

(iii) "State development organization" means as defined by W.S. 9-12-301(a)(iv);

(iv) "Workforce housing" means owner-occupied, residential dwellings;

(v) "Workforce housing infrastructure" means publicly owned infrastructure to a workforce housing subdivision or development, and if determined by the council to be consistent with the purposes of this article, through a workforce housing subdivision or development. To be considered "workforce housing infrastructure" under this article, the infrastructure shall be for a workforce housing subdivision or development for which the political subdivision making application under this article has required, through zoning or otherwise, the inclusion of a specified percentage or number of housing units at specified maximum initial sale prices or to have a specified initially finished, maximum square footage. In addition, the following shall apply:

(A) "Workforce housing infrastructure" includes:

(I) Rights of way;

(II) Sewer and water distribution projects;

(III) Storm water control and drainage facilities;

(IV) Streets, roads and bridges;

(V) Curbs, gutters and sidewalks;

(VI) Lift stations;

(VII) Traffic signals;

(VIII) Street lighting;

(IX) Payment for the additional costs of over-sizing water and sewer distribution lines through or to a subdivision to accommodate future expansion;

(X) The purchase of land as necessary to accommodate infrastructure projects;

(XI) Other infrastructure determined by the council to be consistent with the purposes of this article.

(B) "Workforce housing infrastructure" shall not include:

(I) Projects, the primary purpose of which is to bring public infrastructure to existing housing which is supplied by a well or uses a septic system. Nothing in this subdivision prohibits the use of funding under this article to provide such infrastructure as incidental to an approved project;

(II) Refinancing of existing projects that have been financed previously with other resources;

(III) Financing any project under the Wyoming water development program established by W.S. 41-2-112 through 41-2-124;

(IV) Financing any project that does not provide for the construction of additional housing units or that involves rehabilitation or expansion of existing infrastructure unless the council determines the rehabilitation or expansion is necessary to meet the purposes of this article;

(V) Financing any infrastructure project which is not under public ownership.



9-12-902. Wyoming workforce housing infrastructure program; creation; rulemaking.

9-12-902. Wyoming workforce housing infrastructure program; creation; rulemaking.

(a) The council shall establish and administer a Wyoming workforce housing infrastructure program as provided by this article. Any city, town, county or special improvement district may submit an application to the council for a loan under the program on forms prescribed by and subject to rules promulgated by the council. Loans may be applied for by a joint powers board with the approval of all participating agencies to the joint powers agreement. Loans may be made by the council for workforce housing infrastructure projects and community land trust projects. In adopting rules and making loans under this article the council shall require all projects to be related to workforce housing infrastructure or community land trusts.

(b) Loans may be made at zero interest rate, up to an annual interest rate equal to the average prime interest rate as determined in accordance with subsection (e) of this section. The council shall establish criteria for determining the maximum loan amounts subject to final approval by the state loan and investment board.

(c) Loans shall be made under this article, only if the applicant demonstrates that upon receipt of the loan, all projected project costs will be funded. Loans for one (1) project may not exceed a maximum annual amount established by rule of the council. Multi-year projects may be awarded up to the maximum annual amount each year, for a period not to exceed three (3) years, as approved by the state loan and investment board. The application shall identify the source of all funds to be used for the project.

(d) Loans may be used to fund project costs in accordance with approved applications and rules of the council. Loan funds may be used to contract with community development organizations, state development organizations and nonprofit organizations in accordance with the purposes of this article and approved applications.

(e) Loans provided under this article shall be adequately collateralized as determined by the council. The council shall establish interest rates to be charged for loans under the program, but the interest rate shall not exceed an annual interest rate equal to the average prime interest rate as determined by the state treasurer. To determine the average prime interest rate, the state treasurer shall average the prime interest rate for at least seventy-five percent (75%) of the thirty (30) largest banks in the United States. The interest rate shall be adjusted on January 1 of each year. Interest rates shall be established in recognition of the repayment abilities and needs of the local governmental entity eligible for loans under the program. The council shall establish loan amortization schedules, terms and conditions for each loan approved.

(f) No loans shall be made without the written opinion of the attorney general certifying the legality of the transaction and all documents connected therewith. An election approving the project and borrowing for the project by the qualified electors of the borrowing entity shall be required only if the attorney general determines such an election is otherwise required by law.

(g) Loans and loan commitments or any combination thereof shall be made under this article only:

(i) If there are sufficient funds in the workforce housing infrastructure program account to fully fund it and all other outstanding commitments and loans;

(ii) If repayment of any loan provided by the state is adequately collateralized. The adequacy of the collateral shall be determined by the council, subject to final approval by the state loan and investment board.

(h) Repayments of loans under this section shall be credited to the Wyoming workforce housing infrastructure program account.

(j) The council may also enter into cooperative agreements with the Eastern Shoshone Tribe and the Northern Arapaho Tribe in order to promote the purposes of this article.

(k) After approval of loans, the applicants shall report to the council, as required by the approved application. The report shall include:

(i) The progress of the project until the project is completed;

(ii) Any additional information required by the council to ensure compliance with loan requirements or compliance with this article.



9-12-903. Council duties; actions on loan applications.

9-12-903. Council duties; actions on loan applications.

(a) All complete applications to participate in the program established under this article, which conform with the criteria established by law and rules promulgated under this article and which are submitted to the council, shall be considered by the council. The council shall approve or disapprove each application considered in accordance with this article and rules promulgated by the council. All loans or cooperative agreements made under this article shall be referred by the council to the state loan and investment board for final approval or disapproval. The state loan and investment board may adopt rules as necessary to implement its duties under this article.

(b) In adopting rules and making funds available under this article, the council shall provide a competitive application and scoring system adequate to measure the benefits of each application. The application scoring system shall target the projects based on ranking criteria which address:

(i) The need for the proposed housing;

(ii) The affordability of the proposed housing;

(iii) The number of additional housing units to be developed, with consideration of the percentage of critical workforce housing needs in the community to be served;

(iv) The extent to which the project is part of an overall community and economic development plan;

(v) The extent to which the project demonstrates readiness;

(vi) Any other criteria determined by the council to be consistent with the purposes of this article.

(c) The council may negotiate and enter into appropriate contracts or memoranda of understanding with Wyoming state agencies, authorities or instrumentalities as necessary or convenient to facilitate the council's duties under this article.



9-12-904. Community land trusts; eligibility; requirements.

9-12-904. Community land trusts; eligibility; requirements.

(a) Loans made under this article for community land trusts, in addition to meeting other requirements of this article, shall require that:

(i) The land subject of the trust be owned or leased by a political subdivision of the state, including a city, town, county, special improvement district or a housing authority authorized under W.S. 15-10-116;

(ii) The land be used for workforce housing with lots for housing leased and with the political subdivision remaining the owner of the land or the primary lessee;

(iii) The leases of lots be upon such terms as to allow commercial lenders to lend funds for housing construction on terms comparable to housing built on fee owned lands;

(iv) The housing development on lands subject to the trust include a specified percentage or number of housing units at specified maximum initial sale prices or be required to have a specified initially finished, maximum square footage as required by the political subdivision making application under this article, through zoning or otherwise;

(v) The lease terms for housing constructed on the land subject to the trust provide for continuation of the initial long term community benefit through subsequent sales of the housing.

(b) The political subdivision owning or leasing the land subject to the community land trust may fulfill the requirements of this section directly, through a housing authority created pursuant to W.S. 15-10-116, or by agreement with private nonprofit entities.



9-12-905. Wyoming workforce housing infrastructure program account.

9-12-905. Wyoming workforce housing infrastructure program account.

(a) There is created the workforce housing infrastructure program account. Funds shall be credited to the account as provided by law. Funds in the account shall be used only upon legislative appropriation for cooperative agreements and loans authorized to be made under this article. Except for any repayments of principal on loans, all funds including any earned interest in the account shall revert to the general fund on April 1, 2011. Any repayments of principal on loans under this article remaining in the workforce housing infrastructure program account at the end of a biennium shall not lapse and shall not revert as provided in W.S. 9-4-207 but shall remain in the account to implement the purposes of this section.

(b) Interest and repayments of principal on loans under this article shall be redeposited into the workforce housing infrastructure program account.

(c) Accrued interest and other earnings on unexpended funds within the account shall be credited to the workforce housing infrastructure program account.






ARTICLE 10 - WYOMING TOURISM BOARD

9-12-1001. Wyoming tourism board; creation; composition; appointment; terms; compensation.

9-12-1001. Wyoming tourism board; creation; composition; appointment; terms; compensation.

(a) There is created the Wyoming tourism board. The board shall serve as the leading proponent of Wyoming's tourism and hospitality industry and shall provide governance and oversight for the division of travel and tourism.

(b) The board shall be comprised of nine (9) members who shall be employed in or associated closely with the travel industry. The board shall be appointed by the governor, and approved with the advice and consent of the senate, in accordance with W.S. 28-12-101 through 28-12-103, as follows:

(i) One (1) member shall be from tourism appointment district 1, consisting of Albany, Carbon and Laramie counties;

(ii) One (1) member shall be from tourism appointment district 2, consisting of Converse, Goshen, Natrona, Niobrara and Platte counties;

(iii) One (1) member shall be from tourism appointment district 3, consisting of Campbell, Crook, Johnson, Sheridan and Weston counties;

(iv) One (1) member shall be from tourism appointment district 4, consisting of Lincoln, Sweetwater and Uinta counties;

(v) One (1) member shall be from tourism appointment district 5, consisting of Big Horn, Hot Springs, Park and Washakie counties;

(vi) One (1) member shall be from tourism appointment district 6, consisting of Fremont, Sublette and Teton counties;

(vii) Three (3) members shall be at-large members appointed to provide geographic and tourism industry balance.

(c) Each appointed member shall serve for three (3) years, except that the initial appointments of the members shall be:

(i) One (1) year for one (1) of the at-large members and the members appointed from tourism appointment district 2 and tourism appointment district 5;

(ii) Two (2) years for one (1) of the at-large members and the members appointed from tourism appointment district 1 and tourism appointment district 3; and

(iii) Three (3) years for one (1) of the at-large members and the members appointed from tourism appointment district 4 and tourism appointment district 6.

(d) No appointed member shall serve more than two (2) consecutive three (3) year terms.

(e) The board shall select a chairman and a vice-chairman from among its members.

(f) The governor may remove any member as provided by W.S. 9-1-202.

(g) Members of the board shall receive mileage and per diem for attending board meetings or other meetings as assigned by the board, in the same amount as state legislators and shall receive no other compensation for serving on the board.

(h) For purposes of this article, "board" means the Wyoming tourism board.



9-12-1002. General powers and duties of the board; rulemaking authority.

9-12-1002. General powers and duties of the board; rulemaking authority.

(a) The board shall be responsible for implementing the tourism program and functions assigned to the Wyoming business council under the Wyoming Economic Development Act, including the expenditure of all funds appropriated for the tourism program and shall:

(i) Assemble and distribute information concerning the scenic and recreational opportunities and resources of Wyoming;

(ii) Encourage close cooperation between public and private agencies engaged in stimulating recognition of Wyoming recreational resources;

(iii) Implement programs to promote tourism in Wyoming; and

(iv) Administer the film industry financial incentive program as provided in W.S. 9-12-402 through 9-12-406.

(b) The board shall assign a member to attend all regularly scheduled meetings of the Wyoming business council.

(c) The board shall promulgate rules and regulations necessary to implement this article.






ARTICLE 11 - MAINSTREET PROGRAM

9-12-1101. Definitions.

9-12-1101. Definitions.

(a) As used in this article:

(i) "Board" means the Wyoming main street advisory board;

(ii) "Business area" means a commercial area existing at the time services under the Wyoming main street program are requested by a municipality;

(iii) "Municipality" means a city, town, county or district;

(iv) "Revitalization" means the process of engaging in activities to increase economic activity while preserving and building upon a location's historically significant characteristics.



9-12-1102. Wyoming main street advisory board.

9-12-1102. Wyoming main street advisory board.

(a) There is created a Wyoming main street advisory board. The board shall consist of seven (7) members appointed by the governor, not more than four (4) of whom shall be from the same political party. Board members shall elect from their membership a chairman, vice-chairman and secretary.

(b) The governor may remove any member of the board as provided by W.S. 9-1-202.

(c) Board members shall serve a three (3) year term provided that of the initial board, two (2) members shall be appointed for a one (1) year term, two (2) members for two (2) year terms and three (3) members for three (3) year terms. Vacancies on the board shall be filled by appointment of the governor for the unexpired term.

(d) Members of the board shall receive the same per diem, expenses and travel allowance as members of the legislature while in actual attendance at meetings of the board and the performance of their duties relative thereto.

(e) The department shall provide staff services as required by the board to carry out the board's duties.

(f) The board shall meet as often as necessary to conduct business, but not less than three (3) times each year. Meetings shall be called by the chairman. A majority of members of the board shall constitute a quorum.



9-12-1103. Duties of the board.

9-12-1103. Duties of the board.

(a) The board shall:

(i) Assist the council in developing a plan to operate the Wyoming main street program;

(ii) Annually review the program and report findings and recommendations, including recommendations for future legislation, to the governor;

(iii) Provide a comprehensive evaluation of the Wyoming main street program annually to the joint minerals, business and economic development interim committee no later than September 1 of each year. The report shall include findings and recommendations, including recommendations for future legislation.



9-12-1104. Duties of the council.

9-12-1104. Duties of the council.

(a) The council shall establish and administer a Wyoming main street program to coordinate state and local participation in programs offered by the national main street center, created by the national trust for historic preservation, to assist municipalities in planning, managing and implementing programs for the revitalization of business areas.

(b) In carrying out subsection (a) of this section, the council shall:

(i) Enter into contracts to obtain business area revitalization services;

(ii) Subject to legislative authorization, employ any staff necessary to operate the Wyoming main street program;

(iii) With advice from the board, develop a plan describing the objectives of the Wyoming main street program and methods by which the council shall:

(A) Coordinate the activities of that program with private and public sector revitalizations of business areas;

(B) Solicit and use private sector funding for revitalization of business areas;

(C) Assist municipalities engaged in the revitalization of their business areas.

(iv) Coordinate with other state and local public and private entities that provide services to municipalities undertaking projects for the revitalization of business areas;

(v) Provide training, technical assistance and information on the revitalization of business areas to municipalities which do not participate in the Wyoming main street program;

(vi) Repealed By Laws 2009, Ch. 8, 2.

(c) The council shall promulgate rules necessary to carry out the provisions of this article.



9-12-1105. Main street program.

9-12-1105. Main street program.

(a) The council with advice from the board shall determine the number of municipalities to participate in the Wyoming main street program. The council shall select program participants that represent different geographical regions or populations. The council shall hold at least one (1) public hearing before making selections under this subsection.

(b) In making its selection pursuant to subsection (a) of this section, the council, with the assistance of the board, shall develop criteria for use in selecting program participants which relate to at least the following issues:

(i) Private and public sector interest in and commitment to revitalization of a business area selected by the municipality;

(ii) Potential private sector investment in a business area selected by the municipality;

(iii) Local organizational and financial commitment to employ a program manager for not less than three (3) years;

(iv) Local assistance in paying for the services of a design consultant recommended by the advisory board;

(v) Local commitment to assist in training programs to direct activities related to business areas in municipalities that do not participate in the Wyoming main street program.






ARTICLE 12 - WYOMING ENERGY PERFORMANCE PROGRAM

9-12-1201. Definitions.

9-12-1201. Definitions.

(a) As used in this article:

(i) "Agency" means a branch, agency, department, board, instrumentality or institution of the state of Wyoming, a county, a municipal corporation, a school district, a community college district, the University of Wyoming, the joint business council of the Eastern Shoshone and Northern Arapaho Indian tribes, the business council of the Eastern Shoshone Indian tribe, the business council of the Northern Arapaho Indian tribe, a joint powers board formed pursuant to this act or a special district specifically involved in providing facilities or functions enumerated in W.S. 16-1-104(c);

(ii) "Energy conservation measure" means an energy study, audit, improvement or equipment that is designed to provide energy, water and operational cost savings at least equivalent to the amount expended by a facility owner for such energy study, audit, improvement or equipment over a period of not more than twenty (20) years after the date such improvement or equipment is installed or becomes operational;

(iii) "Energy performance contract" means the contract that allows a facility owner to accomplish energy or water efficiency projects without upfront capital costs or capital appropriations. An energy performance contract shall not be considered to be a contract for public improvement pursuant to W.S. 15-1-113;

(iv) "Energy services company" means the contractor not organized under the auspices of a utility regulated by the public service commission with demonstrated technical, operational, financial and managerial capabilities to design and implement energy conservation measures and the ability to secure necessary financial measures to ensure related guarantees for operational cost savings and who is responsible for the audit, design, implementation, measurement, verification and guarantee of savings for individual projects;

(v) "Facility owner" means an agency or group of agencies, a public hospital or other public entity responsible for an individual facility or group of facilities;

(vi) "Investment grade energy audit" means the detailed engineering investigation and report of a facility's current energy and water consuming equipment inventory, condition, operation, maintenance and performance, energy baseline, potential energy and water efficiency upgrades, life cycle costs and risks for future performance that provides the justification for the energy performance contract project;

(vii) "Wyoming energy conservation improvement program" means the Wyoming business council state energy office program designed to enable and support development and implementation of energy performance contract projects.



9-12-1202. Energy performance contracting.

9-12-1202. Energy performance contracting.

The council shall establish a Wyoming energy conservation improvement program which provides support development and implementation of energy performance contract projects to facility owners voluntarily participating in the program. In order to participate in the program, facility owners and energy services companies shall be subject to the provisions of this article and rules adopted pursuant to this article.



9-12-1203. Energy performance contracting.

9-12-1203. Energy performance contracting.

(a) Upon receipt of a request from a facility owner, the Wyoming business council shall provide the facility owner with a list of energy service companies interested in providing services to the facility owner and qualified by the Wyoming business council to participate in the Wyoming energy conservation improvement program.

(b) The energy services company participating in the Wyoming energy conservation improvement program shall provide an investment grade audit showing the estimated energy and operational cost savings that would result from the proposed energy conservation measures. Before executing any contract or lease purchase agreement under subsection (c) of this section, the energy services company shall provide the facility owner with plans for the proposed energy conservation measures prepared by an engineer licensed to practice in Wyoming.

(c) Notwithstanding W.S. 15-1-113 and subject to the provisions of subsection (e) of this section, a facility owner may enter into an installment payment contract or lease purchase agreement for an energy or water conservation measure which meets the criteria of this section. Any documents related to negotiations entered into pursuant to this section with individual energy services companies by an agency or facility owner shall be considered trade secrets pursuant to the provisions of the Wyoming Public Records Act, W.S. 16-4-201 through 16-4-205. After a contract has been executed by an agency, the contract and all proposals from energy service companies shall be open records available for public inspection in accordance with the Wyoming Public Records Act.

(d) Energy performance contracts entered into pursuant to the Wyoming energy conservation improvement program shall require the energy services company to provide to the facility owner an annual reconciliation of the guaranteed energy savings. If the reconciliation reveals a shortfall in annual energy savings, the energy services company shall be liable for compensation to the facility owner for such shortfall under the provisions of the energy performance contract. If the reconciliation reveals an excess in annual energy savings, the excess savings shall be retained by the facility owner and shall not be used to cover potential energy savings shortages in subsequent contract years.

(e) An energy performance contract entered into pursuant to the Wyoming energy conservation improvement program may provide for financing, including tax exempt financing, by a third party. The contract for third party financing may be separate from the energy performance contract. A separate contract for third party financing shall include a provision that the third party financier shall not be granted rights or privileges that exceed the rights and privileges available to the energy services company.

(f) The Wyoming business council may provide support under the Wyoming energy conservation improvement program as requested by facility owners for purposes of this section. The Wyoming business council state energy office may fix, charge and collect reasonable fees for any administrative support and resources or other services provided by the Wyoming business council pursuant to this subsection.

(g) If the facility owner fails to appropriate or receive an appropriation of money for a periodic payment due for improvements made through an energy performance contract, any security interest in any property created pursuant to the energy performance contract, may be enforced by the holder of such a security interest against the property.

(h) The term of an energy performance contract shall not exceed twenty (20) years after the date on which the work required by the energy performance contract to implement all energy conservation measures is completed.

(j) The Wyoming business council shall submit to the joint minerals, business and economic development interim committee by October 1, an annual report on the energy performance contracting performed under the Wyoming energy conservation improvement program. The report shall include the number of applications submitted, the number of facility owners, the number of energy performance contracts, the results of the investment grade energy audits and the results of the energy performance contracts.






ARTICLE 13 - WYOMING SMALL BUSINESS INVESTMENT CREDIT

9-12-1301. Short title.

9-12-1301. Short title.

This article shall be known and may be cited as the "Wyoming small business investment credit program".



9-12-1302. Definitions.

9-12-1302. Definitions.

(a) As used in this article:

(i) "Affiliate" means any person who, directly or indirectly, owns, controls or holds power to vote fifteen percent (15%) or more of the outstanding voting securities or other voting ownership interest of a Wyoming small business investment company or insurance company licensed in this state and includes any person if fifteen percent (15%) or more of the outstanding voting securities or other voting ownership interest of that person are directly or indirectly owned, controlled or held with power to vote by a Wyoming small business investment company or insurance company licensed in this state. "Affiliate" does not include an investment by a participating investor in a Wyoming small business investment company pursuant to an allocation of premium tax credits under this article;

(ii) "Allocation date" means the date credits under W.S. 9-12-1305 are allocated to participating investors in a Wyoming small business investment company;

(iii) "Council" means the Wyoming business council or any designated subcommittee of its members;

(iv) "Designated capital" means an amount of money that:

(A) Is invested by a participating investor in a Wyoming small business investment company; and

(B) Fully funds the purchase price of a participating investor's qualified debt instrument issued by a Wyoming small business investment company.

(v) "Participating investor" means any insurer licensed in this state with a tax liability under W.S. 26-4-103;

(vi) "Qualified business" means a business which:

(A) Is independently owned and operated;

(B) Is headquartered in Wyoming, its principal operations are located in Wyoming, at least sixty percent (60%) of the employees are employed in Wyoming or the business has committed in writing to move to Wyoming as a condition of the investment;

(C) Has provided evidence acceptable to the council of its intent to remain in Wyoming after receipt of the qualified investment;

(D) Has two hundred fifty (250) employees or less;

(E) Is not a franchise of and has no financial relationship with a Wyoming small business investment company or any affiliate of a Wyoming small business investment company prior to a Wyoming small business investment company's first qualified investment in the business; and

(F) Is not predominately engaged in:

(I) Professional services provided by accountants, doctors or lawyers;

(II) Banking or lending except a bank holding company as defined in W.S. 13-1-101(a)(iii) which is authorized to establish a small business investment company;

(III) Insurance;

(IV) Direct gambling activities; or

(V) Making loans to or investments in a Wyoming small business investment company or an affiliate.

(vii) "Qualified debt instrument" means a debt instrument issued by a Wyoming small business investment company which:

(A) Is issued at par value or a premium;

(B) Has an original maturity date of at least four (4) years from the date of issuance and a repayment schedule which is not faster than a level principal amortization over four (4) years; and

(C) Satisfies the rating criteria to qualify as "NAIC 1" as determined by the securities valuation office of the national association of insurance commissioners.

(viii) "Qualified distribution" means any distribution or payment made by a Wyoming small business investment company in connection with:

(A) The costs and expenses of forming, syndicating and organizing the Wyoming small business investment company, including any fee paid for professional services, and the costs of financing and insuring the obligations of the Wyoming small business investment company;

(B) An annual management fee not to exceed three percent (3%) of designated capital on an annual basis to offset the costs and expenses of managing and operating a Wyoming small business investment company;

(C) Reasonable and necessary fees in accordance with industry custom for ongoing professional services, including, but not limited to, legal and accounting services related to the operation of a Wyoming small business investment company;

(D) An increase or projected increase in federal or state taxes, including penalties and related interest, of the equity owners of a Wyoming small business investment company resulting from the earnings or other tax liability of a Wyoming small business investment company to the extent that the increase is related to the ownership, management or operation of a Wyoming small business investment company; and

(E) Payments of principal and interest to holders of qualified debt instruments issued by a Wyoming small business investment company.

(ix) "Qualified investment" means the investment of money by a Wyoming small business investment company in a qualified business for the purchase of any debt, debt participation, equity or hybrid security of any nature and description, including a debt instrument or security which has the characteristics of debt but provides for conversion into equity or equity participation instruments such as options or warrants, but shall not include any purchase of a guaranteed portion of a federally guaranteed loan;

(x) "State premium tax liability" means a liability incurred by an insurer under W.S. 26-4-103, or in the case of a repeal or reduction of the liability imposed by W.S. 26-4-103, any other tax liability imposed upon a participating investor by the state;

(xi) "Wyoming small business investment company" means a partnership, corporation, trust or limited liability company organized on a for-profit basis which is certified by the council pursuant to W.S. 9-12-1303.



9-12-1303. Certification.

9-12-1303. Certification.

(a) The Wyoming business council shall provide a form for applying for certification as a Wyoming small business investment company.

(b) An applicant to be certified as a Wyoming small business investment company shall:

(i) File an application with the council and pay a nonrefundable fee equal to the annual certification fee provided under W.S. 9-12-1308(b);

(ii) Submit as part of the application an audited balance sheet which contains an unqualified opinion of an independent certified public accountant issued not more than sixty (60) days before the application date and includes a statement that the applicant has an equity capitalization of five hundred thousand dollars ($500,000.00) or more in the form of unencumbered cash, marketable securities or other liquid assets; and

(iii) Have at least two (2) principals or persons, employed or engaged to manage the funds who each have a minimum of five (5) years of money management experience in the venture capital or private investment industry or five (5) years of experience as an officer in a commercial bank and acceptable business qualifications as determined by the council in consultation with the Wyoming state banking commissioner.

(c) The council may certify a partnership, corporation, trust or limited liability company which is organized on a for-profit basis and submits an application to be designated as a Wyoming small business investment company if:

(i) The applicant is located, headquartered and licensed or registered to conduct business in Wyoming;

(ii) The applicant has as its primary business the activity of investing cash in qualified businesses;

(iii) After a review of the organizational documents and the business history of each applicant the council determines that the officers and the board of directors, general partners, trustees, managers or members of the applicant are acquainted with the requirements of this article; and

(iv) The applicant has complied with the requirements set forth in subsection (b) of this section for a Wyoming small business investment company and is otherwise qualified pursuant to the provisions of this article.

(d) Not more than forty-five (45) days after the receipt of an application under this section, the council shall issue a certification as a Wyoming small business investment company or refuse to issue the certification and provide to the applicant the grounds for the refusal and any information that may allow the applicant to obtain certification.

(e) The council shall begin accepting applications for certification as a Wyoming small business investment company not later than January 1, 2011.

(f) The council may contract with an independent third party to review, investigate and certify that the applications under this section and requests under W.S. 9-12-1307(j) and 9-12-1310(c) comply with the provisions of this article.



9-12-1304. Requirements.

9-12-1304. Requirements.

(a) An insurance company or affiliate of an insurance company or insurer shall not, directly or indirectly:

(i) Own, whether through rights, options, convertible interest, or otherwise, fifteen percent (15%) or more of the voting securities or other voting ownership interest of a Wyoming small business investment company;

(ii) Manage a Wyoming small business investment company; or

(iii) Control the direction of investments for a Wyoming small business investment company.

(b) A Wyoming small business investment company may obtain one (1) or more guaranties, indemnities, bonds, insurance policies or other payment undertakings for the benefit of its participating investors from any entity, except that in no case shall more than one (1) participating investor of the Wyoming small business investment company, including any affiliates of the participating investor, be entitled to provide such guaranties, indemnities, bonds, insurance policies or other payment undertakings in favor of the participating investors of the Wyoming small business investment company and its affiliates.

(c) This section shall not be construed to preclude a participating investor, insurance company or other party from exercising its legal rights and remedies including, without limitation:

(i) Interim management of a Wyoming small business investment company in the event that a Wyoming small business investment company is in default of its statutory obligations or its contractual obligations to such participating investor, insurance company or other party;

(ii) Monitoring a Wyoming small business investment company to ensure its compliance with this section; or

(iii) Disallowing any investments that have not been approved by the council pursuant to this article.



9-12-1305. Wyoming small business investment credit.

9-12-1305. Wyoming small business investment credit.

(a) A participating investor under this article shall earn a credit against any state premium tax liability as provided in this section up to one hundred percent (100%) of the participating investor's investment of designated capital in a Wyoming small business investment company.

(b) A participating investor may claim in the year immediately following a credit under this section for tax years 2013, 2014, 2015, 2016, 2017, 2018 and 2019 in an amount equal to fourteen and two thousand eight hundred fifty-seven ten-thousandths percent (14.2857%) of the participating investor's investment of designated capital.

(c) The credit for any tax year shall not exceed the participating investor's state premium tax liability for that tax year. If the amount of the credit determined under this section for any tax year exceeds the liability for tax under this chapter, the credit may be carried forward to future tax years without limitation. The premium tax credits provided by W.S. 26-19-312, 26-42-111 and 26-43-105, and deposits to the volunteer firemen's pension account pursuant to W.S. 26-4-102(b)(ii), shall take priority over the premium tax credits provided by this section and shall be calculated using the gross premium tax before the credits provided by this section.

(d) A credit under this section may be used in connection with both final payments and prepayments of a participating investor's state premium tax liability.

(e) A participating investor claiming a credit under this section shall not be required to pay any additional tax or fee as a result of claiming a credit under this article.

(f) If the payment of state premium tax liability by a participating investor would result in a credit against or reduction in any other tax imposed by this state, the amount of such credit or reduction shall not be affected by the issuance of a credit under this section.

(g) Final decertification of a Wyoming small business investment company under W.S. 9-12-1310 shall result in the disallowance and the recapture of a credit under this section. The amount to be disallowed and recaptured shall be assessed as follows:

(i) If decertification of a Wyoming small business investment company is within four (4) years of its allocation date and prior to meeting the requirements of W.S. 9-12-1307(a)(ii), all credits under this section are disallowed. To the extent any credit had been taken, the tax shall be immediately due and payable and the collecting authority is authorized to collect the tax;

(ii) If decertification of a Wyoming small business investment company occurs after the company has met the requirements of W.S. 9-12-1307(a)(ii), no credits under this section are disallowed and no credits that were previously taken under this section shall be recaptured.

(h) A participating investor shall not transfer, agree to transfer, sell or agree to sell a credit under this section until one hundred eighty (180) days or more from the date on which the participating investor invested designated capital. One hundred eighty (180) days or more from the date of investment, a participating investor, or subsequent transferee, may transfer credits based upon rules adopted by the council in consultation with the department of insurance to facilitate such transfers. Any transfer or sale of credits shall not affect the time schedule for claiming a credit. Any tax credit required to be repaid under this section shall remain the liability of the participating investor that actually applied the credit towards its tax liability.



9-12-1306. Aggregate limitations on investment tax credits; allocation.

9-12-1306. Aggregate limitations on investment tax credits; allocation.

(a) The aggregate amount of investment tax credits to be allocated to all participating investors of Wyoming small business investment companies under this article shall not exceed thirty million dollars ($30,000,000.00). No Wyoming small business investment company, on an aggregate basis with its affiliates, shall file credit allocation claims that exceed thirty million dollars ($30,000,000.00).

(b) Tax credits shall be allocated to participating investors in the order that the credit allocation claims are filed with the council, provided that all credit allocation claims filed with the council on the same day shall be treated as having been filed contemporaneously. Any credit allocation claims filed with the council prior to the initial credit allocation claim filing date shall be deemed to have been filed on such initial credit allocation claim filing date. The council shall set the initial credit allocation claim filing date to be not less than ninety (90) days and not more than one hundred twenty (120) days after the council begins accepting applications for certification as a Wyoming small business investment company under W.S. 9-12-1303(e).

(c) If two (2) or more Wyoming small business investment companies which are qualified under the provisions of this act file credit allocation claims with the council on behalf of their respective participating investors on the same day and the aggregate amount of credit allocation claims exceeds the lesser of the aggregate limit of investment tax credits under this section or the amount of credits that remain unallocated on that day, the credits shall be allocated among the participating investors who filed on that day on a pro rata basis with respect to the amounts claimed. The pro rata allocation for any one (1) participating investor is the product obtained by multiplying a fraction, the numerator of which is the amount of the credit allocation claim filed on behalf of a participating investor and the denominator of which is the total of all credit allocation claims filed on behalf of all participating investors on that day, by the lesser of the aggregate limit of credits under this section or the amount of credits that remain unallocated on that day.

(d) Not more than ten (10) business days after the council receives a credit allocation claim filed by a Wyoming small business investment company on behalf of one (1) or more of its participating investors, the council shall notify the Wyoming small business investment company of the amount of credits allocated to each of the participating investors of that Wyoming small business investment company. In the event a Wyoming small business investment company does not receive an investment of designated capital from each participating investor required to earn the amount of credits allocated to such participating investor within ten (10) business days of the Wyoming small business investment company's receipt of a notice of allocation, it shall notify the council on or before the next business day and the credits allocated to such participating investor of the Wyoming small business investment company shall be forfeited. The council shall reallocate credits forfeited under this subsection among the participating investors of the other Wyoming small business investment companies on a pro rata basis with respect to the credit allocation claims filed on behalf of the participating investors.

(e) The council may impose a civil penalty of not more than fifty thousand dollars ($50,000.00) upon a participating investor which does not invest the full amount of designated capital required to fund the credits allocated to it by the council in accordance with the credit allocation claim filed on its behalf. The council shall provide by rule, notice and opportunity for hearing prior to imposing a civil penalty under this subsection. In determining the amount of the penalty the council shall consider the direct and indirect cost to the state as a result of the investor's failure to invest the full amount of designated capital.

(f) No participating investor, individually or on an aggregate basis with its affiliates, shall file an allocation claim for more than twenty-five percent (25%) of the maximum amount of investment tax credits authorized under this article regardless of whether such claim is made in connection with one (1) or more Wyoming small business investment companies.

(g) The council shall annually certify by January 31, the amount of investment tax credits for which each participating investor qualifies under this article as of December 31 of the previous year. The certification shall be made to the insurance commissioner, and to the entity otherwise authorized to collect the tax due if the credit is allowed against another tax liability to the state.



9-12-1307. Requirements for continuance of certification.

9-12-1307. Requirements for continuance of certification.

(a) To maintain certification under this article, a Wyoming small business investment company shall make qualified investments as follows:

(i) Within two (2) years after the allocation date, a Wyoming small business investment company shall invest an amount equal to at least twenty-five percent (25%) of its designated capital in qualified investments; and

(ii) Within four (4) years after the allocation date, a Wyoming small business investment company shall invest an amount equal to at least fifty percent (50%) of its designated capital in qualified investments.

(b) Before making a proposed qualified investment in a specific business, a Wyoming small business investment company shall request from the council a written determination that the proposed investment is a qualified investment in a qualified business. The council shall notify a Wyoming small business investment company within ten (10) business days from the receipt of a request of its determination and an explanation thereof. If the council does not notify the Wyoming small business investment company of its determination within ten (10) business days, the proposed investment is deemed to be a qualified investment in a qualified business.

(c) Any designated capital not invested in qualified investments by a Wyoming small business investment company shall be held or invested in such manner as the Wyoming small business investment company, in its discretion, deems appropriate.

(d) Designated capital and proceeds of designated capital returned to a Wyoming small business investment company after being originally invested in qualified investments may be invested again in qualified investments and such investment shall be considered under the requirements of subsections (a), (e) and (f) of this section for the purposes of making investments of designated capital in qualified investments.

(e) If, within six (6) years after its allocation date, a Wyoming small business investment company has not invested at least seventy percent (70%) of its designated capital in qualified investments, neither the Wyoming small business investment company nor its affiliates shall be permitted to receive management fees.

(f) If, within eight (8) years after its allocation date, a Wyoming small business investment company has not invested one hundred percent (100%) of its designated capital in qualified investments, neither the Wyoming small business investment company nor its affiliates shall be permitted to receive management fees.

(g) A Wyoming small business investment company shall not invest more than twenty percent (20%) of its designated capital in any one (1) qualified business without the specific approval of the council.

(h) For purposes of calculating the investment percentages in this section, the cumulative amount of all qualified investments made by a Wyoming small business investment company from the allocation date shall be considered.

(j) A Wyoming small business investment company may, at any time but not more than once every two (2) years, request that the council determine if the Wyoming small business investment company is in compliance with the requirements of this section. Upon a request under this subsection, the council shall, not later than sixty (60) days after receipt of a request under this subsection, certify that the Wyoming small business investment company has satisfied the requirements of this section as of the date of the request or provide notice of noncompliance and an explanation of the deficiencies. If the council does not provide such notification within the sixty (60) day period, the Wyoming small business investment company shall be deemed to have met the applicable requirements of this section as of the date of the request.



9-12-1308. Wyoming small business investment company reporting requirements.

9-12-1308. Wyoming small business investment company reporting requirements.

(a) Each Wyoming small business investment company shall report the following to the council:

(i) As soon as practicable after the receipt of designated capital:

(A) The name of each participating investor from which the designated capital was received, including such participating investor's national association of insurance commissioners (NAIC) identification number;

(B) The amount of each participating investor's investment of designated capital; and

(C) The date on which the designated capital was received.

(ii) On or before January 31 of each year:

(A) The amount of the Wyoming small business investment company's remaining uninvested designated capital at the end of the immediately preceding fiscal year;

(B) Whether the Wyoming small business investment company has invested more than twenty percent (20%) of its total designated capital in any one (1) business;

(C) All qualified investments that the Wyoming small business investment company has made in the previous fiscal year, including the number of employees of each qualified business in which it has made investments at the time of such investment and as of December 1 of the preceding fiscal year; and

(D) For any qualified business where the Wyoming small business investment company no longer has an investment, the Wyoming small business investment company shall provide employment figures for that company as of the last day before the investment was terminated.

(iii) Any information that the council may require by rule and regulation:

(A) Which will help the council ascertain the impact of the Wyoming small business investment company program directly and indirectly on the economy of the state of Wyoming including, without limitation, the number of jobs created by qualified businesses that have received qualified investments; or

(B) Information on the operations of the Wyoming small business investment company that the council requires to determine compliance with the requirements of this article.

(iv) Within ninety (90) days of the close of its fiscal year, annual audited financial statements of the Wyoming small business investment company which shall include the opinion of an independent certified public accountant.

(b) The business council shall set annual certification fees through rule and regulation in the manner provided in W.S. 33-1-201(a). A Wyoming small business investment company shall submit to the council the annual, nonrefundable certification fee on or before April 1 of each year. The council shall transfer the fee to the state treasurer for deposit into the general fund. The annual certification fee shall not be required for the year if the payment date under this subsection is within six (6) months of the date a Wyoming small business investment company is first certified by the council under W.S. 9-12-1303.



9-12-1309. Distributions.

9-12-1309. Distributions.

(a) A Wyoming small business investment company may make a qualified distribution at any time. In order for a Wyoming small business investment company to make a distribution other than a qualified distribution to its equity holders, the cumulative amount of all qualified investments of the Wyoming small business investment company shall equal or exceed one hundred percent (100%) of its designated capital.

(b) A Wyoming small business investment company shall transfer to the state treasurer for deposit into the general fund an amount equal to ten percent (10%) of all distributions to the equity holders of the Wyoming small business investment company, other than qualified distributions and distributions of paid-in capital contributed to a Wyoming small business investment company by the equity holders. A Wyoming small business investment company shall make all contributions required under this subsection concurrently with distributions to its equity owners by payment to the Wyoming business council. The council shall upon receiving payment from the Wyoming small business investment company transmit the funds to the state treasurer for deposit into the general fund. Nothing in this subsection shall be construed to affect qualified distributions.

(c) If, more than ten (10) years after the allocation date, a Wyoming small business investment company has failed to cumulatively invest an amount equal to at least one hundred percent (100%) of its designated capital in qualified investments, the percentage of distributions that a Wyoming small business investment company is required to contribute to the state of Wyoming general fund under subsection (b) of this section shall be twenty-five percent (25%) of all distributions to the equity holders of the Wyoming small business investment company, other than qualified distributions and distributions of paid-in capital contributed to a Wyoming small business investment company by the equity holders.



9-12-1310. Decertification; certification of compliance.

9-12-1310. Decertification; certification of compliance.

(a) The council shall conduct an annual review of each Wyoming small business investment company to determine if each Wyoming small business investment company is abiding by the requirements of this article and to ensure that no investment has been made in violation of this article. The cost of the annual review and other determinations under this article including certifications requested under W.S. 9-12-1307(j) and subsection (c) of this section shall be paid by each Wyoming small business investment company according to a fee schedule adopted by the council sufficient to cover actual direct and indirect costs of the review or certification.

(b) Any material violation of this article, including any material misrepresentation made to the council in connection with the application process, is a basis for decertification of a Wyoming small business investment company and the disallowance of credits under W.S. 9-12-1305, provided that in all instances the council shall provide notice to the Wyoming small business investment company of the grounds of a proposed decertification and the opportunity to cure any violation of this article before the decertification becomes effective.

(c) A Wyoming small business investment company may request that the council certify that the company has invested an amount cumulatively equal to one hundred percent (100%) of its designated capital in qualified investments as provided in W.S. 9-12-1307 and has complied with all other requirements provided under this article. Upon a request under this subsection, the council shall notify a Wyoming small business investment company not later than sixty (60) days after receipt of a request under this subsection:

(i) That it has achieved certification under this subsection; or

(ii) That it has not met the requirements of this article, provide a reason for the determination that the company has been determined not to have met the requirements of this article and decertify the company if applicable under subsection (b) of this section.

(d) If the council certifies a Wyoming small business investment company under subsection (c) of this section, the company shall no longer be subject to regulation by the council and shall not be subject to the reporting requirements under W.S. 9-12-1308. If the council does not provide notification within the sixty (60) day period as required in subsection (c) of this section, the Wyoming small business investment company shall be deemed to be certified as provided in subsection (c) of this section.

(e) The council shall provide written notice of any decertification proceedings under this section to the insurance commissioner and to the address of each participating investor whose tax credit may be subject to recapture or forfeiture, using the address shown on the last filing submitted to the council.



9-12-1311. Registration requirements.

9-12-1311. Registration requirements.

Each investment by a participating investor for which a tax credit is awarded under this article shall be registered or specifically exempt from registration in accordance with applicable state or federal law.



9-12-1312. Reports to the governor and legislature.

9-12-1312. Reports to the governor and legislature.

(a) The council shall make an annual report to the governor, the joint appropriations interim committee and the joint minerals, business and economic development interim committee for review and comment. The report shall include:

(i) The number of Wyoming small business investment companies holding designated capital;

(ii) The amount of designated capital invested in each Wyoming small business investment company;

(iii) The cumulative amount that each Wyoming small business investment company has invested;

(iv) The cumulative amount of follow-on capital that the investments of each Wyoming small business investment company have created in terms of capital invested in qualified businesses at the same time or subsequent to investments made by a Wyoming small business investment company in such businesses by sources other than Wyoming small business investment companies;

(v) The total amount of investment tax credits applied under this article for each year;

(vi) The performance of each Wyoming small business investment company with regard to the requirements for continued certification;

(vii) The classification of the companies in which each Wyoming small business investment company has invested according to industrial sector and size of company;

(viii) The gross number of jobs created by investments made by each Wyoming small business investment company and the number of jobs retained;

(ix) The location of the companies in which each Wyoming small business investment company has invested;

(x) Those Wyoming small business investment companies that have been decertified, including the reasons for decertification; and

(xi) Other related information as necessary to evaluate the effect of this article on economic development.









CHAPTER 13 - GOVERNMENT ETHICS

ARTICLE 1 - PUBLIC OFFICIALS, MEMBERS AND EMPLOYEES ETHICS

9-13-101. Short title.

9-13-101. Short title.

This article shall be known and may be cited as the Ethics and Disclosure Act.



9-13-102. Definitions.

9-13-102. Definitions.

(a) As used in this article:

(i) "Anything of value" means:

(A) A pecuniary item, including money or a bank bill or note;

(B) A promissory note, bill of exchange, order, draft, warrant, check or bond given for the payment of money;

(C) A contract, agreement, promise or other obligation for an advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge or transfer of money;

(D) A stock, bond, note or other investment interest in an entity;

(E) A right in action;

(F) A gift, tangible good, chattel or an interest in a gift, tangible good or chattel;

(G) A work of art, antique or collectible;

(H) An automobile or other means of personal transportation;

(J) Real property or an interest in real property, including title to realty, a fee simple or partial interest, present or future, contingent or vested within realty, a leasehold interest or other beneficial interest in realty;

(K) An honorarium or compensation for services arising out of the person's service as a public official, public member or public employee;

(M) The sale or trade of anything of value:

(I) For reasonable consideration that would ordinarily not be available to a member of the public; or

(II) With a rebate or at a discount in its price, unless the rebate or discount is made in the ordinary course of business to a member of the public, or any group or category thereof, but without regard to that person's status as a public official, public member or public employee.

(N) A promise or offer of employment;

(O) Any other thing of value that is pecuniary or compensatory in value to a person.

(ii) "Anything of value" does not mean a campaign contribution properly received and reported, if reportable, as required under the Wyoming Election Code;

(iii) "Compensation" includes:

(A) An advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge or transfer of money or anything of value; or

(B) A contract, agreement, promise or other obligation for an advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge or transfer of money or anything of value, for services rendered or to be rendered.

(iv) "Compensation" does not include:

(A) Reimbursement of expenses if the reimbursement does not exceed the amount actually expended for the expenses, and if the reimbursement is substantiated by an itemization of expenses; or

(B) Per diem payments or mileage allowances paid by the employing government entity in accordance with applicable law.

(v) "Family member" means an individual:

(A) Who is the spouse, parent, sibling, child, grandparent or grandchild; or

(B) Is a member of the individual's household.

(vi) "Gift" means anything of value to the extent that consideration of equal or greater value is not received, but excludes the following:

(A) Printed informational, educational or promotional material;

(B) A gift that:

(I) Is not used; and

(II) No later than thirty (30) days after receipt, is returned to the donor or delivered to a charitable organization and is not claimed as a charitable contribution for federal income tax purposes.

(C) A gift, devise or inheritance from any of the following, if the donor is not acting as the agent or intermediary for someone other than a person covered by this subparagraph:

(I) An individual's spouse;

(II) An individual's child, parent, grandparent, brother, sister, parent-in-law, brother-in-law, sister-in-law, nephew, niece, aunt, uncle or first cousin;

(III) The spouse of any individual listed in subdivision (II) of this subparagraph;

(IV) Any person, including an organization, which has a bona fide social or private business relationship with the individual, where the circumstances demonstrate that the motivation for the gift arises out of that relationship and not from the recipient's holding of public office or employment. For the purposes of this subdivision, relevant circumstances include but are not limited to the source of funds used by the donor to acquire the gift;

(V) Any person, including an organization, where the gift does result from the person's holding an office or position, but where the gift is of nominal value, is made voluntarily by the donor and is made in recognition of a special occasion, such as marriage, illness or retirement.

(D) A certificate, commemorative token or item, or plaque with a value that does not exceed two hundred fifty dollars ($250.00);

(E) Food and beverage;

(F) Compensation, per diem or other payments or benefits which the public official, public member or public employee receives in the performance of services for the governmental entity;

(G) Repealed By Laws 1999, ch. 140, 2.

(H) Any loan, gift, gratuity, special discount or hospitality with a value of two hundred fifty dollars ($250.00) or less; or

(J) Travel, registration and lodging for any conference or meeting while attending in his official capacity as a public official, public member or public employee.

(vii) "Local office" means the offices of county commissioner, county treasurer, county assessor, county clerk, county sheriff, county coroner, district attorney, county attorney, mayor and member of the council of a municipality, member of the board of trustees of a community college district or a school district and member of a joint powers board or special district. As used in this paragraph "special district" means any special district specified under W.S. 22-29-103(a) and any other corporate district authorized to be formed as a political subdivision under the laws of this state;

(viii) "Negotiating" or "negotiate for employment" means a communication, directly or indirectly, with a prospective employer to discuss rendering services for compensation to that prospective employer;

(ix) "Negotiation for employment" means the period that begins with a communication to a prospective employer to discuss rendering services for compensation to the prospective employer;

(x) "Official responsibility or official capacity" means the direct administrative or operating authority, whether intermediate or final, and either exercisable alone or with others, and either personally or through subordinates, to approve, disapprove, or otherwise direct government action;

(xi) "Participation" includes decision, approval, disapproval or vote;

(xii) "Public employee" means any of the following state employees:

(A) The attorney general and the director of any department of the executive branch appointed by the governor under W.S. 9-2-1706, or the director of any legislative agency;

(B) The chief executive officer of any separate operating agency under W.S. 9-2-1704(d), except those listed in paragraphs (d)(vi) and (x) of that section;

(C) To the extent the incumbent in the position serves at the pleasure of persons listed in subparagraphs (A) and (B) of this section, administrators of department or agency divisions, and deputy directors of departments;

(D) Commissioners of the public service commission and members of the state board of equalization;

(E) Deputies and administrators of divisions within the offices of state elected officials under W.S. 9-2-1704(a). The positions, in the governor's office, of chief of staff, attorney for intergovernmental affairs and chief of policy are included within this subparagraph.

(xiii) "Public member" means a member appointed to a part-time position on a state board, commission or council. A public member does not lose this status by receiving reimbursement of expenses or a per diem payment for services. The term includes a member of the board of trustees of the University of Wyoming and the community college commission. The term does not include a public member of an advisory board, advisory commission or advisory council;

(xiv) "Public official" means an individual elected to a state or local office, or an individual who is appointed to fill a vacancy in a state or local office, whether or not the individual has yet assumed the office;

(xv) "State entity" means a state agency, office, department, division, bureau, board, commission or council, including the legislature, Wyoming community development authority and Wyoming science, technology and energy authority. The term does not include a court or an agency in the judicial branch;

(xvi) "State office" means the state offices of governor, treasurer, superintendent of public instruction, auditor, secretary of state and member of the state legislature;

(xvii) "This act" means W.S. 9-13-101 through 9-13-109.



9-13-103. Use of title and prestige of public office.

9-13-103. Use of title and prestige of public office.

(a) No public official, public member or public employee shall use his office or position for his private benefit.

(b) As used in this section, "private benefit" means the receipt by the public official, public member or public employee of a gift which resulted from his holding that office.



9-13-104. Nepotism.

9-13-104. Nepotism.

(a) No public official, public member or public employee shall advocate or cause the employment, appointment, promotion, transfer or advancement of a family member to an office or position of the state, a county, municipality or a school district. A public official, public member or public employee shall not supervise or manage a family member who is in an office or position of the state, a county, municipality or school district.

(b) A public official, public member or public employee, acting in his official capacity, shall not participate in his official responsibility or capacity regarding a matter relating to the employment or discipline of a family member.



9-13-105. Misuse of office.

9-13-105. Misuse of office.

(a) A public official, public member or public employee shall not use public funds, time, personnel, facilities or equipment for his private benefit or that of another unless the use is authorized by law.

(b) A public official, public member or public employee shall not use public funds, time, personnel, facilities or equipment for political or campaign activity unless the use is:

(i) Authorized by law; or

(ii) Properly incidental to another activity required or authorized by law and the public official, public employee or public member allocates and reimburses the governmental entity for any additional costs incurred for that portion of the activity not required or authorized by law.

(c) A public official, public employee or public member shall not disseminate to another person official information which the public official, public employee or public member obtains through or in connection with his position, unless the information is available to the general public or unless the dissemination is authorized by law.



9-13-106. Official decisions and votes.

9-13-106. Official decisions and votes.

(a) A public official, public member or public employee shall not make an official decision or vote on an official decision if the public official, public member or public employee has a personal or private interest in the matter. In determining whether he has a personal or private interest in a matter the public official shall recognize the importance of his right to represent his constituency and shall abstain from voting only in clear cases of a personal or private interest as defined in this subsection. A public official or public member shall not vote to give money or any direct financial benefit to himself except for tax reductions affecting the general public. For the purposes of this section, a personal or private interest:

(i) Is, with respect to the public official, public employee or public member, an interest which is direct and immediate as opposed to speculative and remote; and

(ii) Is an interest that provides the public official, public employee or public member, a greater benefit or a lesser detriment than it does for a large or substantial group or class of persons who are similarly situated.

(b) A public official, public member or public employee described by subsection (a) of this section shall abstain from voting on the decision and from making any official decision in the matter. The public official's, public member's or public employee's abstention from voting must be recorded in the governmental entity's official records.

(c) This section shall not be construed to supersede W.S. 15-9-220, 16-6-118 or 16-9-203(f). Those provisions shall control to the extent inconsistent with this section.



9-13-107. Actions taken while negotiating for employment.

9-13-107. Actions taken while negotiating for employment.

A public official, public member or public employee may not vote or take an official action in a matter affecting a person with whom the public official, public member or public employee is negotiating for prospective employment.



9-13-108. Disclosure required.

9-13-108. Disclosure required.

(a) Not later than January 31 annually, each of the state's five (5) elected officials and each member of the Wyoming legislature shall file a financial disclosure form with the secretary of state. The form shall be signed by the elected official or legislator filing it and under a certification that it is accurate. The financial disclosure form shall contain the following information current as of January 15 of that year:

(i) A list of all offices, directorships and salaried employment held by the person filing the form in any business enterprise, but excluding offices and directorships in a nonprofit corporation where no compensation is received for service;

(ii) A list generally describing the sources of, but not the amount of, the member's income.

(b) Forms may be submitted by facsimile transmission under the same terms and conditions specified for campaign reports under W.S. 22-25-106. For the purposes of this section, "salaried employment" means an employment relationship under which the employee is compensated, at least in part, by payment of a specified dollar amount for each month, or longer period, of service.

(c) The disclosure form shall be as prescribed by the secretary of state but in substantially the following form:

"State Elected Official Financial Disclosure Form

Name of Official:

Office held:

Business address:

Business phone number:

Home address:

Home phone number:

I. Offices, directorships and employment

a. Offices held in business enterprises (includes partnerships)

Office Name and address of business enterprise

b. Directorships held in business enterprises

Name and address of business enterprise

c. Salaried employment

Job Title Name and address of business enterprise

II. Sources of income

a. Employment Name and address of Employer

b. Business interests Name and address of all business entities but excluding interests if less than ten percent (10%) of the entity is owned, or sole proprietorship from which income is earned, or describe generally

c. Investments Income earned

Yes No

i. Any security or

interest earnings ___ ___

ii. Real estate,

leases, royalties ___ ___

d. Other (Describe generally)".



9-13-109. Penalties.

9-13-109. Penalties.

(a) Any person who violates this act is guilty of a misdemeanor punishable upon conviction by a fine of not more than one thousand dollars ($1,000.00).

(b) Violation of any provision of this act constitutes sufficient cause for termination of a public employee's employment or for removal of a public official or public member from his office or position.

(c) If any action is prohibited both by this act and any provision of title 6, the provisions of this act shall not apply and the provisions of title 6 shall apply.









CHAPTER 14 - PROTECTION OF CONSTITUTIONAL RIGHTS

9-14-101. Second amendment defense.

9-14-101. Second amendment defense.

The attorney general may seek to intervene or file an amicus curiae brief in any lawsuit filed in any state or federal court in Wyoming, or filed against any Wyoming citizen or firm in any other jurisdiction for damages for injuries as a result of the use of fire arms that are not defective, if in his judgment, the action endangers the constitutional right of citizens of Wyoming to keep and bear arms. The attorney general is directed to advance arguments that protect the constitutional right to bear arms. Before intervening in any lawsuit pursuant to this section, the attorney general shall obtain the approval of the governor.



9-14-102. Unauthorized federal agency actions.

9-14-102. Unauthorized federal agency actions.

(a) The legislature finds:

(i) Rules enacted and other actions taken by a federal agency in excess of authority authorized by the United States congress acting within its powers under the United States constitution violate the constitution;

(ii) The federal environmental protection agency has increasingly expanded its rulemaking authority granted by the United States congress;

(iii) Current rulemaking and other actions of the federal environmental protection agency have severely impacted the ability of the state and its citizens to prudently develop the state's natural resources;

(iv) When rulemaking and other actions of the federal environmental protection agency rest on questionable congressional authority the state is authorized to protect its interests and the interests of its citizens and should challenge those actions, including unlawful rulemaking.

(b) The legislature declares it is the state's policy to vigorously defend its interests and those of its citizens against rulemaking and other actions of the federal environmental protection agency which are not authorized by the United States congress or which rest upon questionable authority.

(c) The attorney general may seek to take action before the federal environmental protection agency or in any state or federal court to stop the enforcement, administration or implementation of rulemaking or other actions taken by that agency if, in his judgment, the rulemaking or other action exceeds the authority granted by the United States congress or otherwise rests on questionable authority. Before intervening in or initiating any lawsuit pursuant to this section, the attorney general shall obtain the approval of the governor.






CHAPTER 15 - WILDLIFE AND NATURAL RESOURCE FUNDING

ARTICLE 2 - LARGE PROJECT FUNDING

9-15-201. Wyoming wildlife and natural resource large project funding; 2007.

9-15-201. Wyoming wildlife and natural resource large project funding; 2007.

(a) Authorization is granted for funding of the following large projects as provided in this section.

(b) Project Bates Creek Watershed Restoration:

(i) Project sponsor: Wyoming game and fish department and rocky mountain elk foundation;

(ii) Project purpose: Enhancement of aspen and sagebrush habitats, removal of conifer encroachment in the Bates Creek Watershed in order to:

(A) Improve hydrologic functions of the watershed;

(B) Improve quality of herbaceous forages on elk and mule deer summer and transitional ranges;

(C) Improve overall habitat conditions for big sagebrush obligates and aspen dependent wildlife.

(iii) Project description: Prescribed fire and mechanical treatment of undesirable vegetation and decadent stands of desirable plant communities, including deferment and rest from seasonal livestock use, in order to retard succession in aspen communities and create uneven aged aspen stands within the Bates Creek Watershed;

(iv) Total project budget: Four million thirty-five thousand three hundred nine dollars ($4,035,309.00) over an anticipated period of approximately sixteen (16) years;

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsors not to exceed one million one hundred sixty-two thousand eight hundred forty-three dollars ($1,162,843.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board three hundred thousand dollars ($300,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. In addition to any amounts appropriated prior to 2009, there is appropriated from the income account to the board two hundred sixty-seven thousand two hundred ninety-three dollars ($267,293.00) or as much thereof as is necessary to carry out the purpose of this subsection. In addition to any amounts appropriated prior to 2010, there is appropriated from the income account to the board three hundred thousand dollars ($300,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. In addition to any amounts appropriated prior to 2014, there is appropriated from the income account to the board two hundred ninety-five thousand five hundred fifty dollars ($295,550.00) or as much thereof as is necessary to carry out the purposes of this subsection. Notwithstanding W.S. 9-2-1008, 9-2-1012(e) and 9-4-207(a), unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2017.

(c) Project Lander Front mule deer:

(i) Project sponsor: Wyoming game and fish department;

(ii) Project purpose: Enhancement of aspen, bitterbrush, sumac and sagebrush habitats, and removal of undesirable vegetation in four (4) areas in proximity to Lander in order to:

(A) Improve winter survival and fawn survival of mule deer, elk and antelope;

(B) Improve overall forage conditions for deer and other wildlife;

(C) Provide modeling information for determining how habitat improvement can affect mule deer populations in other areas of the state.

(iii) Project description: Prescribed fire, mechanical and chemical treatment of undesirable vegetation and decadent stands of desirable plant communities in four (4) areas in proximity to Lander affecting the South Wind River mule deer herd;

(iv) Total project budget: Four hundred seventy-nine thousand seven hundred dollars ($479,700.00) over an anticipated period of approximately two (2) years;

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor not to exceed four hundred four thousand three hundred eighty-eight dollars ($404,388.00) over a period of not more than three (3) years for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred thirty thousand dollars ($230,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. In addition to any amounts appropriated prior to 2009, there is appropriated from the income account to the board one hundred seventy-four thousand three hundred eighty-eight dollars ($174,388.00) or as much thereof as is necessary to carry out the purpose of this subsection. Notwithstanding W.S. 9-2-1008, 9-2-1012(e) and 9-4-207(a), unexpended and unobligated funds appropriated under this subsection shall not lapse on June 30, 2008, but shall revert to the income account on June 30, 2012.






ARTICLE 3 - 2008 LARGE PROJECT FUNDING

9-15-301. Lake DeSmet Grasslands.

9-15-301. Lake DeSmet Grasslands.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project Lake DeSmet Grasslands:

(i) Project sponsor: Lake DeSmet conservation district;

(ii) Project purpose: Enhancement of sagebrush and native grassland habitats in Johnson county in order to:

(A) Improve hydrologic functions of the watershed;

(B) Improve quality of herbaceous forages on antelope and mule deer ranges;

(C) Improve overall habitat conditions for big sagebrush obligate species.

(iii) Project description: Mechanical treatment of undesirable vegetation and decadent stands of desirable plant communities, including deferment and rest from seasonal livestock use, in order to create positive response from sagebrush, native grasses and forbs;

(iv) Total project budget: Two million five hundred fifty-two thousand six hundred ninety-nine dollars ($2,552,699.00) over an anticipated period of approximately three (3) years;

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred thirty-five thousand dollars ($235,000.00) over a period of not more than three (3) years for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred thirty-five thousand dollars ($235,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Notwithstanding W.S. 9-2-1008, 9-2-1012(e) and 9-4-207(a), unexpended and unobligated funds appropriated under this subsection shall not lapse on June 30, 2010, but shall revert to the income account on June 30, 2011.



9-15-302. Wyoming Range Aspen Enhancement.

9-15-302. Wyoming Range Aspen Enhancement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project Wyoming Range Aspen Enhancement:

(i) Project sponsors: Wyoming game and fish department and rocky mountain elk foundation;

(ii) Project purpose: Enhancement of aspen and sagebrush habitats, and removal of conifer encroachment in the Wyoming Range in order to:

(A) Improve hydrologic functions of the watershed;

(B) Improve quality of herbaceous forages on elk and mule deer summer and transitional ranges;

(C) Improve overall habitat conditions for big sagebrush obligates and aspen dependent wildlife.

(iii) Project description: Prescribed fire and mechanical treatment of undesirable vegetation and decadent stands of desirable plant communities, including deferment and rest from seasonal livestock use, in order to set back succession in aspen communities and create uneven aged aspen stands on the eastern slope of the Wyoming Range;

(iv) Total project budget: Two million twenty thousand dollars ($2,020,000.00) over an anticipated period of approximately four (4) years;

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsors seven hundred forty thousand dollars ($740,000.00) over a period of not more than four (4) years for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred sixty thousand dollars ($260,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. In addition to any amounts appropriated prior to 2009, there is appropriated from the income account to the board one hundred fifty thousand dollars ($150,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. In addition to any amounts appropriated prior to 2010, there is appropriated from the income account to the board two hundred twenty thousand dollars ($220,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. In addition to any amounts appropriated prior to 2011, there is appropriated from the income account to the board one hundred ten thousand dollars ($110,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Notwithstanding W.S. 9-2-1008, 9-2-1012(e) and 9-4-207(a), unexpended and unobligated funds appropriated under this subsection shall not lapse on June 30, 2010, but shall revert to the income account on June 30, 2014.



9-15-303. Diamond H Easement.

9-15-303. Diamond H Easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project Diamond H Easement:

(i) Project sponsor: Wyoming game and fish department;

(ii) Project purpose: Permanent use restriction on approximately three thousand eight (3,008) acres in Lincoln county in order to:

(A) Preclude loss of habitat for sage grouse, mule deer, elk, moose, cutthroat trout, amphibians, songbirds and other species.

(iii) Project description: Conservation easement;

(iv) Total project budget: Two million dollars ($2,000,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred thousand dollars ($300,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board three hundred thousand dollars ($300,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2010.



9-15-304. Thunder Basin Grasslands.

9-15-304. Thunder Basin Grasslands.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project Thunder Basin Grasslands:

(i) Project sponsor: Thunder Basin grassland prairie ecosystem association and Wyoming game and fish department;

(ii) Project purpose: Enhancement of sagebrush and native grassland habitats in Campbell, Converse and Weston counties in order to:

(A) Improve hydrologic functions of the watershed;

(B) Improve quality of herbaceous forages on antelope, sage grouse, grassland bird and mule deer habitats;

(C) Improve overall habitat conditions for sagebrush obligate species.

(iii) Project description: Mechanical and chemical treatment of undesirable vegetation and decadent stands of desirable plant communities, including deferment and rest from seasonal livestock use, in order to create positive response from sagebrush, native grasses and forbs;

(iv) Total project budget: Two million three hundred forty-six thousand nine hundred fifty-two dollars ($2,346,952.00) over an anticipated period of approximately three (3) years;

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsors three hundred thousand dollars ($300,000.00) over a period of not more than three (3) years for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board three hundred thousand dollars ($300,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Notwithstanding W.S. 9-2-1008, 9-2-1012(e) and 9-4-207(a), unexpended and unobligated funds appropriated under this subsection shall not lapse on June 30, 2010, but shall revert to the income account on June 30, 2011.



9-15-305. Carney Ranch Easement.

9-15-305. Carney Ranch Easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project Carney Ranch Easement:

(i) Project sponsor: The conservation fund;

(ii) Project purpose: Conservation easement on approximately three thousand nine hundred forty-six (3,946) acres in Sublette county in order to:

(A) Preclude loss of habitat for sage grouse, mule deer, elk, moose, antelope, trumpeter swans, amphibians, songbirds and other species;

(B) Maintain essential migration routes for antelope, elk and mule deer.

(iii) Project description: Conservation easement;

(iv) Total project budget: Eight million nine hundred ninety thousand dollars ($8,990,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor four hundred thousand dollars ($400,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred thousand dollars ($200,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. In addition to any amounts appropriated prior to 2009, there is appropriated from the income account to the board two hundred thousand dollars ($200,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2011.



9-15-306. North Laramie Range Restoration.

9-15-306. North Laramie Range Restoration.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project North Laramie Range Restoration:

(i) Project sponsor: Wyoming game and fish department and rocky mountain elk foundation;

(ii) Project purpose: Enhancement of aspen and sagebrush habitats, removal of conifer encroachment in the North Laramie Range in order to:

(A) Improve hydrologic functions of the watershed;

(B) Improve quality of herbaceous forages on elk and mule deer summer and transitional ranges;

(C) Improve overall habitat conditions for sagebrush obligates and aspen dependent wildlife.

(iii) Project description: Prescribed fire and mechanical treatment of undesirable vegetation and decadent stands of desirable plant communities, including deferment and rest from seasonal livestock use, in order to set back succession in aspen communities and create uneven aged aspen stands throughout the North Laramie Range;

(iv) Total project budget: One million one hundred thirty-one thousand nine hundred sixty dollars ($1,131,960.00) over an anticipated period of approximately three (3) years;

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsors five hundred forty thousand twenty dollars ($540,020.00) over a period of not more than three (3) years for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred thousand dollars ($200,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. In addition to any amounts appropriated prior to 2009, there is appropriated from the income account to the board three hundred forty thousand twenty dollars ($340,020.00) or as much thereof as is necessary to carry out the purpose of this subsection. Notwithstanding W.S. 9-2-1008, 9-2-1012(e) and 9-4-207(a), unexpended and unobligated funds appropriated under this subsection shall not lapse on June 30, 2010, but shall revert to the income account on June 30, 2012.



9-15-307. Kirby Creek Watershed.

9-15-307. Kirby Creek Watershed.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project Kirby Creek Watershed:

(i) Project sponsor: Hot Springs county conservation district;

(ii) Project purpose: Stabilization of main stem and tributaries of Kirby Creek in Hot Springs county in order to:

(A) Improve hydrologic functions of the watershed;

(B) Reduce or eliminate excessive soil and vegetation loss;

(C) Improve water quality and reduce sediment loads into the Big Horn River.

(iii) Project description: Installation of instream structures, off-stream water retention, vegetation treatment and grazing management in order to decrease soil loss and retain water within the natural system;

(iv) Total project budget: Two million two hundred sixteen thousand eight hundred twenty-eight dollars ($2,216,828.00) over an anticipated period of approximately three (3) years;

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred thousand dollars ($200,000.00) over a period of not more than three (3) years for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred thousand dollars ($200,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Notwithstanding W.S. 9-2-1008, 9-2-1012(e) and 9-4-207(a), unexpended and unobligated funds appropriated under this subsection shall not lapse on June 30, 2010, but shall revert to the income account on June 30, 2011.



9-15-308. Cross Lazy Two Easement.

9-15-308. Cross Lazy Two Easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project Cross Lazy Two Easement:

(i) Project sponsor: Green River Valley land trust;

(ii) Project purpose: Permanent use restriction on approximately four thousand four hundred fifty (4,450) acres in Sublette county in order to:

(A) Preclude loss of habitat for moose, mule deer, sage grouse, cutthroat trout, amphibians, songbirds and other species;

(B) Maintain essential migration routes for moose, elk and mule deer.

(iii) Project description: Conservation easement;

(iv) Total project budget: Four million five hundred twenty-five thousand nine hundred fifty dollars ($4,525,950.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor four hundred thousand dollars ($400,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board four hundred thousand dollars ($400,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2010.



9-15-309. Yellowtail CRM II.

9-15-309. Yellowtail CRM II.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project Yellowtail CRM II:

(i) Project sponsor: Shoshone conservation district;

(ii) Project purpose: Removal of invasive Russian olive and saltcedar in proximity to Yellowtail Reservoir and Yellowtail Recreation Area in order to:

(A) Reduce or eliminate invasive species and enhance production of native and acclimated species which provide habitat for waterfowl, upland game birds, deer and other species;

(B) Improve hydrologic functions of the watershed;

(C) Improve water quality and increase water quantity.

(iii) Project description: Removal of invasive species through mechanical means and treatment with chemical agents to prevent resprouting or regrowth;

(iv) Total project budget: Two million dollars ($2,000,000.00) over an anticipated period of approximately five (5) years;

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor five hundred ten thousand dollars ($510,000.00) over a period of not more than five (5) years for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred thousand dollars ($200,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. In addition to any amounts appropriated prior to 2010, there is appropriated from the income account to the board one hundred ten thousand dollars ($110,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. In addition to any amounts appropriated prior to 2011, there is appropriated from the income account to the board one hundred ten thousand dollars ($110,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Notwithstanding W.S. 9-2-1008, 9-2-1012(e) and 9-4-207(a), unexpended and unobligated funds appropriated under this subsection shall not lapse on June 30, 2010, but shall revert to the income account on June 30, 2014.



9-15-310. Ladder Livestock Easement.

9-15-310. Ladder Livestock Easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project Ladder Livestock Easement:

(i) Project sponsor: Little Snake River conservation district;

(ii) Project purpose: Permanent use restriction on approximately one thousand five hundred fifty (1,550) acres in Carbon county in order to:

(A) Preclude loss of habitat for elk, mule deer, sage grouse, fisheries, songbirds and other species.

(iii) Project description: Conservation easement;

(iv) Total project budget: Three million dollars ($3,000,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred thousand dollars ($300,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board three hundred thousand dollars ($300,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2010.



9-15-311. Shirley Basin Grasslands III.

9-15-311. Shirley Basin Grasslands III.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project Shirley Basin Grasslands III:

(i) Project sponsor: Medicine Bow conservation district;

(ii) Project purpose: Enhancement of sagebrush and native grassland habitats in Carbon county in order to:

(A) Improve hydrologic functions of the watershed;

(B) Improve quality of herbaceous forages on antelope, sage grouse, grassland bird species and mule deer habitats;

(C) Improve overall habitat conditions for sagebrush obligate species;

(D) Enhance forage for livestock operations.

(iii) Project description: Mechanical and chemical treatment of undesirable vegetation, water development and wetland enhancement, deferment and rest from season long livestock use, in order to create positive response from sagebrush, native grasses and forbs;

(iv) Total project budget: One million eight thousand six hundred ten dollars ($1,008,610.00) over an anticipated period of approximately three (3) years;

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred forty-seven thousand four hundred twenty dollars ($247,420.00) over a period of not more than three (3) years for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred forty-seven thousand four hundred twenty dollars ($247,420.00) or as much thereof as is necessary to carry out the purpose of this subsection. Notwithstanding W.S. 9-2-1008, 9-2-1012(e) and 9-4-207(a), unexpended and unobligated funds appropriated under this subsection shall not lapse on June 30, 2010, but shall revert to the income account on June 30, 2011.






ARTICLE 4 - 2009 LARGE PROJECT FUNDING

9-15-401. Hovendick Easement.

9-15-401. Hovendick Easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Hovendick Easement:

(i) Project sponsor: Wyoming Stock Growers Agricultural Land Trust;

(ii) Project purpose: Conservation easement on approximately seven hundred (700) acres in Fremont county in order to:

(A) Preclude loss of habitat for moose, mule deer, antelope, waterfowl, amphibians, fisheries, songbirds and other species;

(B) Maintain essential migration routes for mule deer; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: One million two hundred fifty thousand dollars ($1,250,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred seventy thousand dollars ($270,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred seventy thousand dollars ($270,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2011.



9-15-402. Cottonwood-North Bench easements.

9-15-402. Cottonwood-North Bench easements.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Cottonwood-North Bench Easements:

(i) Project sponsor: The Conservation Fund;

(ii) Project purpose: Conservation easement on approximately seven thousand one hundred twenty-eight (7,128) acres in Sublette county in order to:

(A) Preclude loss of habitat for moose, mule deer, sage grouse, cutthroat trout, amphibians, songbirds and other species; and

(B) Maintain essential migration routes for moose, elk and mule deer.

(iii) Project description: Conservation easement;

(iv) Total project budget: Five million nine hundred four thousand nine hundred dollars ($5,904,900.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor seven hundred forty thousand dollars ($740,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board one hundred ninety-five thousand dollars ($195,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. In addition to any amounts appropriated prior to 2010 there is appropriated from the income account to the board three hundred fifty thousand dollars ($350,000.00) or as much there as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2013.



9-15-403. Sommers-Grindstone Easement.

9-15-403. Sommers-Grindstone Easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Sommers-Grindstone Easement:

(i) Project sponsor: Wyoming game and fish commission;

(ii) Project purpose: Conservation easement on approximately seven thousand six hundred ninety-five (7,695) acres in Sublette county in order to:

(A) Preclude loss of habitat for moose, mule deer, sage grouse, cutthroat trout, amphibians, songbirds and other species; and

(B) Maintain essential migration routes for moose, elk and mule deer.

(iii) Project description: Conservation easement;

(iv) Total project budget: Twenty-two million dollars ($22,000,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor one million dollars ($1,000,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board one million dollars ($1,000,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2011.



9-15-404. Duke Place Easement.

9-15-404. Duke Place Easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Duke Place Easement:

(i) Project sponsor: Wyoming game and fish commission;

(ii) Project purpose: Conservation easement on approximately eleven thousand three hundred four (11,304) acres in Sublette county in order to:

(A) Preclude loss of habitat for moose, mule deer, elk, sage grouse, cutthroat trout, amphibians, songbirds and other species;

(B) Maintain essential migration routes for moose, elk and mule deer; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Three million dollars ($3,000,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor five hundred thousand dollars ($500,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board five hundred thousand dollars ($500,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2011.



9-15-405. Sublette wildlife fence initiative.

9-15-405. Sublette wildlife fence initiative.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Sublette Wildlife Fence Initiative:

(i) Project sponsor: Green River Valley Land Trust;

(ii) Project purpose: Promote the seasonal migration of mule deer and antelope on approximately seventy thousand (70,000) acres in southwest Wyoming to reduce or eliminate loss of wildlife;

(iii) Project description: Modify fences that are impeding migration route to meet standards that allow wildlife passage;

(iv) Total project budget: six million eighty-four thousand dollars ($6,084,000.00) over an anticipated period of approximately three (3) years;

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor four hundred thousand dollars ($400,000.00) over a period of not more than three (3) years for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred thousand dollars ($200,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. In addition to any amounts appropriated prior to 2010, there is appropriated from the income account to the board an additional two hundred thousand dollars ($200,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2013.



9-15-406. Cottonwood/Grass Creek Invasives.

9-15-406. Cottonwood/Grass Creek Invasives.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Cottonwood/Grass Creek Invasives:

(i) Project sponsor: Cottonwood/Grass Creek Watershed Improvement District;

(ii) Project purpose: Removal of invasive Russian olive and saltcedar in proximity to Cottonwood Creek and Grass Creek in order to:

(A) Reduce or eliminate invasive species and enhance production of native and acclimated species which provide habitat for waterfowl, upland game birds, deer and other species;

(B) Improve hydrologic function of the watershed; and

(C) Improve water quality and quantity.

(iii) Project description: Remove invasive species through mechanical means and treat necessary areas with chemical agents to prevent resprouting or regrowth;

(iv) Total project budget: Eight hundred ninety-five thousand dollars ($895,000.00) over an anticipated period of approximately three (3) years;

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred twenty-five thousand dollars ($225,000.00) over a period of not more than three (3) years for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred twenty-five thousand dollars ($225,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2012.



9-15-407. Ring Lake Ranch Easement.

9-15-407. Ring Lake Ranch Easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Ring Lake Ranch Easement:

(i) Project sponsor: Jackson Hole Land Trust;

(ii) Project purpose: Conservation easement on approximately four hundred nineteen (419) acres in Fremont county in order to:

(A) Preclude loss of habitat for big horn sheep, mule deer, elk, waterfowl, fisheries and other species; and

(B) Maintain essential migration routes for big horn sheep and mule deer.

(iii) Project description: Conservation easement;

(iv) Total project budget: One million two hundred thousand dollars ($1,200,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred thousand dollars ($300,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board three hundred thousand dollars ($300,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2012.



9-15-408. Kendrick Dam Bypass.

9-15-408. Kendrick Dam Bypass.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Kendrick Dam Bypass:

(i) Project sponsor: Wyoming game and fish commission;

(ii) Project purpose: To allow spawning migration of native warm-water fishes through the construction of a channel that will allow fish to by-pass Kendrick Dam;

(iii) Project description: Construction of a by-pass channel on Clear Creek to allow fish migration;

(iv) Total project budget: Seven hundred seven thousand two hundred ninety dollars ($707,290.00) over an anticipated period of approximately three (3) years;

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred thousand dollars ($200,000.00) over a period of not more than three (3) years for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred thousand dollars ($200,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2012.



9-15-409. Kusel Ranch Easement.

9-15-409. Kusel Ranch Easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Kusel Ranch Easement:

(i) Project sponsor: Wyoming stock growers agricultural land trust;

(ii) Project purpose: Conservation easement on approximately one thousand forty (1,040) acres in Sheridan county in order to:

(A) Preclude loss of habitat for mule deer, turkey, sharp-tailed grouse, songbirds and other species; and

(B) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Eight hundred twenty-five thousand dollars ($825,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred fifty thousand dollars ($250,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred fifty thousand dollars ($250,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2012.



9-15-410. Baggs Deer Crossing.

9-15-410. Baggs Deer Crossing.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Baggs Deer Crossing:

(i) Project sponsor: Wyoming game and fish commission;

(ii) Project purpose: To eliminate or reduce vehicle/wildlife collisions in order to:

(A) Reduce or eliminate loss of life and property due to vehicle/wildlife collisions;

(B) Reduce or eliminate loss of wildlife resources that result from vehicle/wildlife collisions; and

(C) Maintain traditional wildlife migration corridors.

(iii) Project description: Construction of a highway underpass structure and associated fencing to allow mule deer passage;

(iv) Total project budget: One million three hundred fifty-two thousand dollars ($1,352,000.00) over an anticipated period of approximately three (3) years;

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred fifty thousand dollars ($250,000.00) over a period of not more than three (3) years for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred fifty thousand dollars ($250,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2012.






ARTICLE 5 - 2010 LARGE PROJECT FUNDING

9-15-501. Sixty Seven Ranch Easement.

9-15-501. Sixty Seven Ranch Easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Sixty Seven Ranch easement:

(i) Project sponsor: Green River Valley Land Trust;

(ii) Project purpose: Permanent use restriction on approximately eight thousand four hundred (8,400) acres in Sublette county in order to:

(A) Preclude loss of habitat for moose, mule deer, antelope, waterfowl, amphibians, fisheries, songbirds and other species;

(B) Maintain essential migration routes for moose, mule deer, elk and sage grouse; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Five million five hundred thousand dollars ($5,500,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor five hundred thousand dollars ($500,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board five hundred thousand dollars ($500,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2013.



9-15-502. Sage Creek CRM.

9-15-502. Sage Creek CRM.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Sage Creek CRM:

(i) Project sponsor: Big Horn County Weed and Pest;

(ii) Project purpose: Removal of invasive Russian olive, saltcedar and other vegetation and restoration of native and improved vegetation on approximately eight thousand (8,000) acres in Big Horn county in order to:

(A) Improve hydrologic and watershed function, including water yield and use; and

(B) Maintain habitats for native and game species including deer, turkey, pheasants, songbirds, fish and amphibians.

(iii) Project description: Invasive species eradication and landscape restoration;

(iv) Total project budget: Eight hundred eighty-two thousand dollars ($882,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred thousand dollars ($200,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board one hundred thousand dollars ($100,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2013.



9-15-503. Greybull River Watershed.

9-15-503. Greybull River Watershed.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Greybull River Watershed:

(i) Project sponsor: South Big Horn Conservation District;

(ii) Project purpose: Removal of invasive Russian olive, saltcedar and other vegetation and restoration of native and improved vegetation on portions of a watershed comprising approximately two hundred fifty-six thousand three hundred eighty-six (256,386) acres in Big Horn county in order to:

(A) Improve hydrologic and watershed function, including water yield and use; and

(B) Maintain habitats for native and game species including deer, turkey, pheasants, songbirds, fish and amphibians.

(iii) Project description: Invasive species eradication and landscape restoration;

(iv) Total project budget: Three million six hundred ninety-five thousand dollars ($3,695,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor four hundred fifty thousand dollars ($450,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board one hundred fifty thousand dollars ($150,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. In addition to any amounts appropriated prior to 2012, there is appropriated from the income account to the board an additional one hundred fifty thousand dollars ($150,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2015.



9-15-504. Shoshone/Clarks Fork Watershed.

9-15-504. Shoshone/Clarks Fork Watershed.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Shoshone/Clarks Fork Watershed:

(i) Project sponsor: Park County Weed Management;

(ii) Project purpose: Removal of invasive Russian olive, saltcedar and other vegetation and restoration of native and improved vegetation on portions of a watershed of approximately eight hundred fifteen thousand (815,000) acres in Park county in order to:

(A) Improve hydrologic and watershed function, including water yield and use; and

(B) Maintain habitats for native and game species including deer, turkey, pheasants, songbirds, fish and amphibians.

(iii) Project description: Invasive species eradication and landscape restoration;

(iv) Total project budget: One million seven hundred eighty thousand dollars ($1,780,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred thousand dollars ($300,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board one hundred fifty thousand dollars ($150,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2013.



9-15-505. Shepperson Ranch Conservation Easement.

9-15-505. Shepperson Ranch Conservation Easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Shepperson Ranch easement:

(i) Project sponsor: Wyoming Stock Growers Agricultural Land Trust;

(ii) Project purpose: Permanent use restriction on approximately thirteen thousand six hundred fifty-seven (13,657) acres in Park county in order to:

(A) Preclude loss of habitat for moose, mule deer, elk, antelope, sage grouse, cutthroat trout, waterfowl, songbirds and other species;

(B) Maintain essential migration routes for antelope, elk and mule deer; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: One million twenty thousand dollars ($1,020,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred eighty thousand dollars ($280,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred eighty thousand dollars ($280,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2013.



9-15-506. Beckton Ranch Easement.

9-15-506. Beckton Ranch Easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Beckton Ranch easement:

(i) Project sponsor: The Nature Conservancy;

(ii) Project purpose: Permanent use restriction on approximately one thousand twenty-eight (1,028) acres in Sheridan county in order to:

(A) Preclude loss of habitat for elk, mule deer, antelope, sharp-tailed grouse, songbirds and other species;

(B) Maintain essential migration routes for elk and mule deer; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Two million four hundred seventy-six thousand dollars ($2,476,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred fifty thousand dollars ($350,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board three hundred fifty thousand dollars ($350,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2013.



9-15-507. Upper Gros Ventre Wetlands.

9-15-507. Upper Gros Ventre Wetlands.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Upper Gros Ventre Wetlands:

(i) Project sponsors: Wyoming Wetland Society;

(ii) Project purpose: Maintain and enhance wetland and riparian habitats and migration corridors for elk, bighorn sheep, mule deer, antelope, trumpeter swan and other species on approximately nine (9) miles of the Gros Ventre River in Teton county;

(iii) Project description: Re-establishment and enhancement of stream and wetland habitats, including hydrologic modifications, vegetation management and other physical improvements;

(iv) Total project budget: Two million six hundred five thousand dollars ($2,605,000.00) over an anticipated period of approximately three (3) years;

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsors two hundred twenty-one thousand two hundred dollars ($221,200.00) over a period of not more than three (3) years for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred twenty-one thousand two hundred dollars ($221,200.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2013.



9-15-508. Laramie River Restoration.

9-15-508. Laramie River Restoration.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Laramie River Restoration:

(i) Project sponsor: Laramie Beautification Committee;

(ii) Project purpose: Re-establishment of stream function and elimination of bank erosion on approximately four (4) miles of the Laramie River within the City of Laramie in Albany county in order to:

(A) Reduce or eliminate erosion and loss of stable stream banks which provide habitat for songbirds, small mammals, deer and other species;

(B) Improve hydrologic function of the watershed and improve fisheries habitat and migration routes; and

(C) Improve water quality and quantity.

(iii) Project description: Re-establishment of a functional stream through placement of stream altering structures and vegetation;

(iv) Total project budget: One million four hundred twenty-eight thousand six hundred eleven dollars ($1,428,611.00) over an anticipated period of approximately three (3) years;

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor four hundred forty-seven thousand six hundred eleven dollars ($447,611.00) over a period of not more than three (3) years for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board one hundred seventy-two thousand dollars ($172,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. In addition to any amounts appropriated prior to 2011, there is appropriated from the income account to the board one hundred three thousand six hundred eleven dollars ($103,611.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2014.






ARTICLE 6 - 2011 LARGE PROJECT FUNDING

9-15-601. Golden Willow Ranch easement I.

9-15-601. Golden Willow Ranch easement I.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Golden Willow Ranch easement I:

(i) Project sponsor: Wyoming Stock Growers Agricultural Land Trust;

(ii) Project purpose: Permanent use restriction on approximately seven thousand eighty-four (7,084) acres in Sheridan county in order to:

(A) Preclude loss of habitat for deer, antelope, sharp-tailed grouse, songbirds and other species; and

(B) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Two million seventy-five thousand dollars ($2,075,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred fifty thousand dollars ($350,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board three hundred fifty thousand dollars ($350,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2014.



9-15-602. Mowry Ranch conservation easement.

9-15-602. Mowry Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Mowry Ranch easement:

(i) Project sponsor: Wyoming Stock Growers Agricultural Land Trust;

(ii) Project purpose: Permanent use restriction on approximately two thousand thirty-five (2,035) acres in Carbon county in order to:

(A) Preclude loss of habitat for mule deer, antelope, elk, amphibians, fisheries, songbirds and other species;

(B) Secure habitat for sage grouse in a core population area; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Two million forty-five thousand dollars ($2,045,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor four hundred fifty thousand dollars ($450,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board four hundred fifty thousand dollars ($450,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2014.



9-15-603. McKinney Ranch conservation easement.

9-15-603. McKinney Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: McKinney Ranch conservation easement:

(i) Project sponsor: The Conservation Fund;

(ii) Project purpose: Permanent use restriction on approximately two thousand seven hundred (2,700) acres in Fremont county in order to:

(A) Preclude loss of habitat for mule deer, sage grouse, antelope, amphibians, songbirds and other species;

(B) Secure migration routes and crucial habitats for sage grouse in a core population area; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: One million two hundred seventy thousand dollars ($1,270,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred fifty thousand dollars ($250,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred fifty thousand dollars ($250,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2014.



9-15-604. Little Snake River Aspen.

9-15-604. Little Snake River Aspen.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Little Snake River aspen:

(i) Project sponsor: Little Snake River Conservation District;

(ii) Project purpose: Removal of conifers and stimulation of aspen production in areas where aspen are a primary habitat for a variety of wildlife species on approximately twelve thousand (12,000) acres in Carbon county in order to:

(A) Improve hydrologic and watershed function, including water yield and use; and

(B) Restore and maintain habitat for native and game species including deer, elk, moose, mountain grouse, songbirds and small mammals.

(iii) Project description: Eradication of encroaching species and landscape restoration;

(iv) Total project budget: One million six hundred thirty-five thousand dollars ($1,635,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred thirty-five thousand dollars ($335,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board one hundred one thousand eight hundred eight dollars ($101,808.00) or as much thereof as is necessary to carry out the purposes of this subsection. In addition to any amounts appropriated prior to 2013, there is appropriated from the income account to the board an additional thirty-five thousand dollars ($35,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-605. North Piney moose habitat.

9-15-605. North Piney moose habitat.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: North Piney moose habitat:

(i) Project sponsor: The Conservation Fund;

(ii) Project purpose: Permanent use restriction on approximately ten thousand (10,000) acres in Sublette county in order to:

(A) Preclude loss of habitat for moose, mule deer, elk, sage grouse, antelope, amphibians, songbirds and other species;

(B) Secure migration routes and crucial habitat for sage grouse in a core population area; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Eight million dollars ($8,000,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor one million dollars ($1,000,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board one million dollars ($1,000,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2014.



9-15-606. Savery Creek riparian habitat.

9-15-606. Savery Creek riparian habitat.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Savery Creek riparian habitat:

(i) Project sponsor: Little Snake River Conservation District;

(ii) Project purpose: Stream habitat restoration, irrigation system improvements and bank stabilization on a large watershed in Carbon county in order to:

(A) Improve hydrologic and watershed function, including water yield and flood abatement; and

(B) Maintain habitat for native fish and wildlife species including mule deer, moose, songbirds, waterfowl and amphibians.

(iii) Project description: Reestablishment of functional stream through placement of stream altering structures and vegetation;

(iv) Total project budget: Three million one hundred fifty-three thousand six hundred seventy-five dollars ($3,153,675.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred fifty thousand dollars ($350,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board one hundred sixty-three thousand eight hundred thirty dollars ($163,830.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2014.



9-15-607. Fish Creek/Green River habitat.

9-15-607. Fish Creek/Green River habitat.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Fish Creek/Green River habitat:

(i) Project sponsor: The Conservation Fund;

(ii) Project purpose: Permanent use restriction on approximately one thousand five hundred (1,500) acres in Sublette county in order to:

(A) Preclude loss of habitat for moose, mule deer, elk, sage grouse, antelope, amphibians, waterfowl, songbirds and other species;

(B) Secure migration routes and crucial habitat for native fish, moose, elk and mule deer; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: One million six hundred thousand dollars ($1,600,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred thousand dollars ($300,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board three hundred thousand dollars ($300,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2014.



9-15-608. Tyler Place conservation easement.

9-15-608. Tyler Place conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Tyler Place conservation easement:

(i) Project sponsor: Wyoming Land Trust;

(ii) Project purpose: Permanent use restriction on approximately one thousand six hundred (1,600) acres in Sublette county in order to:

(A) Preclude loss of habitat for moose, mule deer, antelope, sage grouse, waterfowl, songbirds and other species;

(B) Maintain essential migration routes for antelope, sage grouse and mule deer; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Two million one hundred nine thousand seven hundred fifty dollars ($2,109,750.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor four hundred thousand dollars ($400,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board four hundred thousand dollars ($400,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2014.



9-15-609. Badwater Ranch conservation easement.

9-15-609. Badwater Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Badwater Ranch conservation easement:

(i) Project sponsor: The Conservation Fund;

(ii) Project purpose: Permanent use restriction on approximately twenty thousand (20,000) acres in Fremont county in order to:

(A) Preclude loss of habitat for mule deer, elk, sage grouse, antelope and other species;

(B) Provide hunting access to approximately sixty-six thousand (66,000) acres of public and private lands; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Three million three hundred twenty thousand dollars ($3,320,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor five hundred thousand dollars ($500,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board five hundred thousand dollars ($500,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2014.



9-15-610. Alta open lands.

9-15-610. Alta open lands.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Alta open lands:

(i) Project sponsor: Jackson Hole Land Trust;

(ii) Project purpose: Permanent use restriction on approximately four hundred ninety-one (491) acres in Teton county in order to:

(A) Preclude loss of habitat for elk, mule deer, moose, bighorn sheep and other species;

(B) Maintain open lands and essential migration routes in a heavily developed habitat area; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Four million dollars ($4,000,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred fifty thousand dollars ($350,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board three hundred fifty thousand dollars ($350,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2014.



9-15-611. Vee Cross Ranch conservation easement.

9-15-611. Vee Cross Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Vee Cross Ranch conservation easement:

(i) Project sponsor: Wyoming Game and Fish Commission;

(ii) Project purpose: Permanent use restriction on approximately two thousand one hundred (2,100) acres in Lincoln county in order to:

(A) Preclude loss of habitat for moose, mule deer, elk, sage grouse, waterfowl, songbirds and other species;

(B) Maintain essential migration routes for moose, waterfowl, mule deer and elk;

(C) Allow for public access to public lands that have not been accessible; and

(D) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Two million thirty-one thousand two hundred dollars ($2,031,200.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor four hundred thousand dollars ($400,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board four hundred thousand dollars ($400,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2014.



9-15-612. Angle N Ranch conservation easement.

9-15-612. Angle N Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Angle N Ranch conservation easement:

(i) Project sponsor: Wyoming Game and Fish Commission;

(ii) Project purpose: Permanent use restriction on approximately three thousand thirty-six (3,036) acres in Weston county in order to:

(A) Preclude loss of habitat for deer, elk, sharp-tailed grouse, turkey, songbirds and other species; and

(B) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: One million five hundred seventeen thousand six hundred eighty dollars ($1,517,680.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred thousand dollars ($300,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board three hundred thousand dollars ($300,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2014.



9-15-613. Little Snake River restoration.

9-15-613. Little Snake River restoration.

(b)

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Little Snake River restoration:

(i) Project sponsor: Little Snake River Conservation District;

(ii) Project purpose: Stream habitat restoration, irrigation system improvements and bank stabilization on portions of a watershed comprising approximately six and one-half (6.5) miles of river in Carbon county in order to:

(A) Improve hydrologic and watershed function, including water yield and use; and

(B) Maintain habitat for native fish and wildlife species including deer, songbirds, waterfowl and amphibians.

(iii) Project description: Reestablishment of functional stream through placement of stream altering structures and vegetation;

(iv) Total project budget: One million eight hundred forty thousand seven hundred ninety-six dollars ($1,840,796.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor four hundred forty-five thousand dollars ($445,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board one hundred fifty thousand dollars ($150,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. In addition to any amounts appropriated prior to 2013, there is appropriated from the income account to the board an additional two hundred thousand dollars ($200,000.00) or as much thereof as is necessary to carry out the purpose of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-614. HF Bar Ranch conservation easement.

9-15-614. HF Bar Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: HF Bar Ranch conservation easement:

(i) Project sponsor: Rocky Mountain Elk Foundation;

(ii) Project purpose: Permanent use restriction on approximately two thousand (2,000) acres in Johnson county in order to:

(A) Preclude loss of habitat for deer, elk, sharp-tailed grouse, turkey, songbirds and other species; and

(B) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Four million thirty-five thousand dollars ($4,035,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor eight hundred thousand dollars ($800,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board eight hundred thousand dollars ($800,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2014.






ARTICLE 7 - 2012 LARGE PROJECT FUNDING

9-15-701. Munn Place conservation easement.

9-15-701. Munn Place conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Munn Place conservation easement:

(i) Project sponsor: Wyoming Land Trust;

(ii) Project purpose: Permanent use restriction on approximately two thousand two hundred eighty (2,280) acres in Sublette county in order to:

(A) Preclude loss of habitat for deer, antelope, sage grouse, songbirds, amphibians and other species; and

(B) Secure habitat for sage grouse in a core population area; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: One million eight hundred twenty-four thousand dollars ($1,824,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred seventy-three thousand six hundred dollars ($273,600.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred seventy-three thousand six hundred dollars ($273,600.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2015.



9-15-702. Devils Tower conservation easement.

9-15-702. Devils Tower conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Devils Tower conservation easement:

(i) Project sponsor: Wyoming Stock Growers Agricultural Land Trust;

(ii) Project purpose: Permanent use restriction on approximately seven thousand four hundred ninety-three (7,493) acres in Crook county in order to:

(A) Preclude loss of habitat for deer, amphibians, fisheries, songbirds, raptors and other species;

(B) Secure viewsheds of significant local, regional and national importance; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Eight million nine hundred three thousand fifteen dollars ($8,903,015.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor one million dollars ($1,000,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board one million dollars ($1,000,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2015.



9-15-703. North Cottonwood conservation easement.

9-15-703. North Cottonwood conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: North Cottonwood Ranch conservation easement:

(i) Project sponsor: The Conservation Fund;

(ii) Project purpose: Permanent use restriction on approximately fifteen thousand three hundred forty (15,340) acres in Sublette county in order to:

(A) Preclude loss of habitat for moose, mule deer, elk, antelope, amphibians, songbirds and other species;

(B) Secure migration routes and crucial habitat for sage grouse in a core population area; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Twelve million one hundred thirty-seven thousand two hundred fifty dollars ($12,137,250.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor one million dollars ($1,000,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board one million dollars ($1,000,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2015.



9-15-704. Luman Ranch conservation easement.

9-15-704. Luman Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Luman Ranch conservation easement:

(i) Project sponsor: Wyoming Land Trust;

(ii) Project purpose: Permanent use restriction on approximately two thousand one hundred fifty-six (2,156) acres in Sublette county in order to:

(A) Preclude loss of habitat for deer, antelope, moose, waterfowl, sage grouse, songbirds, amphibians, fish and other species;

(B) Secure habitat for sage grouse in a core population area; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Two million seventy-five thousand one hundred fifty dollars ($2,075,150.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred eleven thousand two hundred seventy-two dollars ($311,272.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board three hundred eleven thousand two hundred seventy-two dollars ($311,272.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2015.



9-15-705. Johnson sections conservation easement.

9-15-705. Johnson sections conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Johnson sections conservation easement:

(i) Project sponsor: Wyoming Land Trust;

(ii) Project purpose: Permanent use restriction on approximately one thousand five hundred sixty (1,560) acres in Sublette county in order to:

(A) Preclude loss of habitat for moose, mule deer, elk, sage grouse, songbirds and other species;

(B) Secure migration routes and crucial habitat for sage grouse in a core population area; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: One million four hundred eighteen thousand forty dollars ($1,418,040.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred twelve thousand seven hundred six dollars ($212,706.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred twelve thousand seven hundred six dollars ($212,706.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2015.



9-15-706. Diamond G conservation easement.

9-15-706. Diamond G conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Diamond G conservation easement:

(i) Project sponsor: Jackson Hole Land Trust;

(ii) Project purpose: Permanent use restriction on approximately five thousand one hundred thirty (5,130) acres in Fremont county in order to:

(A) Preclude loss of habitat for elk, mule deer, moose, amphibians, fisheries, songbirds, raptors and other species;

(B) Secure viewsheds of significant local, regional and national importance; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Twenty million seventy-five thousand dollars ($20,075,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor one million dollars ($1,000,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board one million dollars ($1,000,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2015.



9-15-707. Wunder Ranch conservation easement.

9-15-707. Wunder Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Wunder Ranch conservation easement:

(i) Project sponsor: Jackson Hole Land Trust;

(ii) Project purpose: Permanent use restriction on approximately two thousand seven hundred (2,700) acres in Fremont county in order to:

(A) Preclude loss of habitat and migration routes for elk, mule deer, sage grouse, antelope, amphibians, songbirds and other species;

(B) Secure migration routes and crucial habitat for sage grouse in a core population area; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Two million three hundred three thousand dollars ($2,303,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor five hundred thousand dollars ($500,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board five hundred thousand dollars ($500,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2015.



9-15-708. Richie Ranch conservation easement.

9-15-708. Richie Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Richie Ranch conservation easement:

(i) Project sponsor: Wyoming Game and Fish Commission;

(ii) Project purpose: Permanent use restriction on approximately one thousand three hundred seventy-nine (1,379) acres in Sublette county in order to:

(A) Preclude loss of habitat for moose, mule deer, elk, sage grouse, waterfowl, fish, songbirds and other species;

(B) Secure migration routes and crucial habitat for sage grouse in a core population area; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Two million five hundred twenty-five thousand dollars ($2,525,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor four hundred thousand dollars ($400,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board four hundred thousand dollars ($400,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2015.



9-15-709. Mooncrest/MC Ranch conservation easements.

9-15-709. Mooncrest/MC Ranch conservation easements.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Mooncrest/MC Ranch conservation easements:

(i) Project sponsor: Wyoming Land Trust;

(ii) Project purpose: Permanent use restriction on approximately seventeen thousand nine hundred fifty-three (17,953) acres in Park county in order to:

(A) Preclude loss of habitat for mule deer, bighorn sheep, elk, sage grouse, antelope and other species;

(B) Secure migration routes and crucial habitat for sage grouse in a core population area; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Fourteen million twenty-five thousand dollars ($14,025,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor one million dollars ($1,000,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board one million dollars ($1,000,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2015.



9-15-710. Weber Ranch conservation easement.

9-15-710. Weber Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Weber Ranch conservation easement:

(i) Project sponsor: The Nature Conservancy;

(ii) Project purpose: Permanent use restriction on approximately four thousand one hundred sixty-six (4,166) acres in Carbon county in order to:

(A) Preclude loss of habitat for elk, mule deer, antelope, sage grouse, songbirds and other species;

(B) Secure migration routes and crucial habitat for elk and mule deer in an area with high incidents of vehicle collisions; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: One million six hundred sixty-eight thousand seven hundred eighteen dollars ($1,668,718.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred twenty thousand dollars ($320,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board three hundred twenty thousand dollars ($320,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2015.



9-15-711. Double A Ranch conservation easement.

9-15-711. Double A Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Double A Ranch conservation easement:

(i) Project sponsor: The Nature Conservancy;

(ii) Project purpose: Permanent use restriction on approximately two thousand three hundred eighty-two (2,382) acres in Fremont county in order to:

(A) Preclude loss of habitat for elk, mule deer, antelope, sage grouse, songbirds, amphibians and other species;

(B) Secure migration routes and crucial habitat for sage grouse directly adjacent to a core population area; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Two million three hundred fifty-three thousand five hundred eighteen dollars ($2,353,518.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor four hundred thousand dollars ($400,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board four hundred thousand dollars ($400,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2015.



9-15-712. Three Bar X Ranch conservation easement.

9-15-712. Three Bar X Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Three Bar X Ranch conservation easement:

(i) Project sponsor: The Nature Conservancy;

(ii) Project purpose: Permanent use restriction on approximately one thousand two hundred twenty (1,220) acres in Fremont county in order to:

(A) Preclude loss of habitat for elk, mule deer, antelope, sage grouse, songbirds and other species;

(B) Secure migration routes and crucial habitat for sage grouse in a core population area; and

(C) Maintain agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: One million one hundred sixty-nine thousand six hundred eighty-four dollars ($1,169,684.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred twenty thousand dollars ($220,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred twenty thousand dollars ($220,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2015.






ARTICLE 8 - 2013 LARGE PROJECT FUNDING

9-15-801. Alexander Ranch conservation easement.

9-15-801. Alexander Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Alexander Ranch conservation easement:

(i) Project sponsor: The Conservation Fund;

(ii) Project purpose: Permanent use restriction on approximately one thousand six hundred sixty-four (1,664) acres in Sublette county in order to:

(A) Preclude loss of habitat and key migration corridors for elk, deer, antelope, sage grouse, songbirds, amphibians and other species;

(B) Secure habitat for sage grouse in a core population area; and

(C) Allow for continued agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Two million five hundred ninety-five thousand three hundred dollars ($2,595,300.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant six hundred twenty-five thousand dollars ($625,000.00) to the sponsor for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board six hundred twenty-five thousand dollars ($625,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-802. Wood Ranch conservation easement.

9-15-802. Wood Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Wood Ranch conservation easement:

(i) Project sponsor: Wyoming Stock Growers Agricultural Land Trust;

(ii) Project purpose: Permanent use restriction on approximately one thousand seven hundred eighty-eight (1,788) acres in Crook county in order to:

(A) Preclude loss of habitat for deer, amphibians, elk, fisheries, songbirds, raptors and other species;

(B) Allow for continued agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: One million six hundred thirty-nine thousand nine hundred dollars ($1,639,900.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred thousand dollars ($300,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board three hundred thousand dollars ($300,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-803. Arrowhead Ranch conservation easement.

9-15-803. Arrowhead Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Arrowhead Ranch conservation easement:

(i) Project sponsor: Wyoming Stock Growers Agricultural Land Trust;

(ii) Project purpose: Permanent use restriction on approximately four thousand six hundred forty-one (4,641) acres in Natrona county in order to:

(A) Preclude loss of habitat for mule deer, elk, antelope, amphibians, songbirds and other species;

(B) Secure migration routes and crucial seasonal habitats for sage grouse; and

(C) Allow for continued agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Three million four hundred ninety-six thousand two hundred thirty-three dollars ($3,496,233.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor eight hundred thirty-three thousand three hundred thirty-three dollars ($833,333.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board eight hundred thirty-three thousand three hundred thirty-three dollars ($833,333.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-804. Wilson Ranch conservation easement.

9-15-804. Wilson Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Wilson Ranch conservation easement:

(i) Project sponsor: Wyoming Stock Growers Agricultural Land Trust;

(ii) Project purpose: Permanent use restriction on approximately three thousand seven hundred thirty-two (3,732) acres in Crook county in order to:

(A) Preclude loss of habitat for deer, elk, antelope, songbirds, amphibians, fish and other species; and

(B) Allow for continued agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Two million four hundred twenty-five thousand five hundred forty dollars ($2,425,540.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor six hundred six thousand three hundred eighty-five dollars ($606,385.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board six hundred six thousand three hundred eighty-five dollars ($606,385.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-805. Big Horn River invasives.

9-15-805. Big Horn River invasives.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Big Horn River invasives:

(i) Project sponsor: Hot Springs County Weed and Pest Control District;

(ii) Project purpose: Removal and retreatment of invasive Russian Olive and Salt Cedar plants along the main stem of the Big Horn River in Hot Springs and Washakie counties in order to:

(A) Restore habitats for deer, waterfowl, fisheries, songbirds and other species;

(B) Restore agricultural production in areas where economic returns have been reduced or lost; and

(C) Provide flood control and floodplain management to prevent downstream flooding.

(iii) Project description: Invasive species removal and landscape restoration;

(iv) Total project budget: One million two hundred thousand dollars ($1,200,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred twenty-five thousand dollars ($325,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board one hundred sixty thousand dollars ($160,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-806. Cabins Ranch conservation easement.

9-15-806. Cabins Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Cabins Ranch conservation easement:

(i) Project sponsor: The Conservation Fund;

(ii) Project purpose: Permanent use restriction on approximately two thousand eight hundred thirty-one (2,831) acres in Sublette county in order to:

(A) Preclude loss of habitat for elk, mule deer, moose, amphibians, fisheries, songbirds, raptors and other species;

(B) Secure habitat for sage grouse in a core population area; and

(C) Allow continued agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Two million ninety-three thousand eight hundred dollars ($2,093,800.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor five hundred thousand dollars ($500,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board five hundred thousand dollars ($500,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-807. Culbertson Place conservation easement.

9-15-807. Culbertson Place conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Culbertson Place conservation easement:

(i) Project sponsor: The Conservation Fund;

(ii) Project purpose: Permanent use restriction on approximately one thousand five hundred thirty-one (1,531) acres in Sublette county in order to:

(A) Preclude loss of habitat and migration routes for moose, elk, mule deer, sage grouse, antelope, amphibians, songbirds and other species;

(B) Secure migration routes and crucial habitat for sage grouse in a core population area; and

(C) Allow continued agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: One million six hundred thirty-two thousand seven hundred dollars ($1,632,700.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred eighty-five thousand dollars ($385,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board three hundred eighty-five thousand dollars ($385,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-808. Rolling Thunder conservation easement.

9-15-808. Rolling Thunder conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Rolling Thunder conservation easement:

(i) Project sponsor: The Conservation Fund;

(ii) Project purpose: Permanent use restriction on approximately three thousand two hundred thirty-nine (3,239) acres in Sublette county in order to:

(A) Preclude loss of habitat for moose, mule deer, elk, sage grouse, waterfowl, fish, songbirds and other species;

(B) Secure migration routes and crucial habitat for large ungulates; and

(C) Allow for continued agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Two million ninety-seven thousand three hundred dollars ($2,097,300.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor four hundred twenty-five thousand dollars ($425,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board four hundred twenty-five thousand dollars ($425,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-809. Barnes Ranch conservation easement.

9-15-809. Barnes Ranch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Barnes Ranch conservation easement:

(i) Project sponsor: Wyoming Game and Fish Commission;

(ii) Project purpose: Permanent use restriction on approximately one thousand nine hundred ten (1,910) acres in Lincoln county in order to:

(A) Preclude loss of habitat for mule deer, bighorn sheep, elk, sage grouse, antelope, Colorado River cutthroat trout and other species;

(B) Secure migration routes and crucial habitat for sage grouse in a core population area; and

(C) Allow for continued agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: one million two hundred fifty-five thousand dollars ($1,255,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor three hundred thousand dollars ($300,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board three hundred thousand dollars ($300,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-810. Red Creek conservation easement.

9-15-810. Red Creek conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Red Creek conservation easement:

(i) Project sponsor: Wyoming Game and Fish Commission;

(ii) Project purpose: Permanent use restriction on approximately four thousand five hundred (4,500) acres in Sweetwater county in order to:

(A) Preclude loss of habitat for mule deer, elk, antelope, Colorado River cutthroat trout and other species;

(B) Secure migration routes and crucial habitat for sage grouse in a core population area; and

(C) Allow continued agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Three million four hundred fifty-five thousand dollars ($3,455,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor six hundred twenty-five thousand dollars ($625,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board six hundred twenty-five thousand dollars ($625,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-811. Shell Oil Farson IV.

9-15-811. Shell Oil Farson IV.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Shell Oil Farson IV:

(i) Project sponsor: Mule Deer Foundation;

(ii) Project purpose: Restoration and rehabilitation of native rangeland habitats by water development, reseeding, vegetation treatment, fencing and livestock management in order to:

(A) Restore habitats for antelope, deer, elk, songbirds and other species;

(B) Restore agricultural production in areas where economic returns have been reduced or lost; and

(C) Provide enhanced habitat for sage grouse in a high priority sage grouse core population area.

(iii) Project description: Rangeland enhancement and restoration;

(iv) Total project budget: Five hundred ninety-three thousand two hundred sixty-eight dollars and two cents ($593,268.02);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred thousand eight hundred ninety-three dollars and ninety-four cents ($200,893.94) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board one hundred five thousand nine hundred eighty-five dollars ($105,985.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-812. Munger Mountain conservation easement.

9-15-812. Munger Mountain conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Munger Mountain conservation easement:

(i) Project sponsor: Jackson Hole Land Trust;

(ii) Project purpose: Permanent use restriction on approximately three hundred (300) acres in Teton county in order to:

(A) Preclude loss of habitat for elk, mule deer, moose, songbirds, wetland and riparian obligates and other species;

(B) Secure migration routes and crucial seasonal habitat for elk and mule deer in an area with high incidents of vehicle collisions;

(C) Maintain viewsheds in an area of high importance to the tourism industry; and

(D) Allow for continued agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Six million thirty-two thousand thirty dollars ($6,032,030.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor six hundred thousand dollars ($600,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board six hundred thousand dollars ($600,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-813. East Gros Ventre Butte conservation easement.

9-15-813. East Gros Ventre Butte conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: East Gros Ventre Butte conservation easement:

(i) Project sponsor: Jackson Hole Land Trust;

(ii) Project purpose: Permanent use restriction on approximately four hundred thirteen (413) acres in Teton county in order to:

(A) Preclude loss of crucial habitat for mule deer and sage grouse and seasonal habitats for songbirds and other species;

(B) Secure migration routes and crucial habitat for sage grouse in a core population area; and

(C) Allow for continued agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Seven million six hundred fifty-five thousand five hundred dollars ($7,655,500.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor six hundred thousand dollars ($600,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board six hundred thousand dollars ($600,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-814. Charlie Ball Place conservation easement.

9-15-814. Charlie Ball Place conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Charlie Ball Place conservation easement:

(i) Project sponsor: Wyoming Stock Growers Agricultural Land Trust;

(ii) Project purpose: Permanent use restriction on approximately one thousand seven hundred sixty (1,760) acres in Sublette county in order to:

(A) Preclude loss of habitat for elk, mule deer, antelope, sage grouse, songbirds and other species;

(B) Secure migration routes and crucial habitat for sage grouse in a core population area; and

(C) Allow for continued agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: One million two hundred twenty-two thousand nine hundred dollars ($1,222,900.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred sixty-five thousand dollars ($265,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred sixty-five thousand dollars ($265,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-815. A Bar One conservation easement.

9-15-815. A Bar One conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: A Bar One conservation easement:

(i) Project sponsor: Wyoming Stock Growers Agricultural Land Trust;

(ii) Project purpose: Permanent use restriction on approximately four thousand one hundred sixty (4,160) acres in Carbon county in order to:

(A) Preclude loss of habitat for elk, mule deer, antelope, sage grouse, songbirds and other species;

(B) Secure migration routes and crucial habitat for sage grouse in a core population area; and

(C) Allow for continued agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Five million six hundred sixty-two thousand nine hundred dollars ($5,662,900.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor eight hundred twenty-five thousand dollars ($825,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board eight hundred twenty-five thousand dollars ($825,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-816. Cottonwood Ranch habitat restoration.

9-15-816. Cottonwood Ranch habitat restoration.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Cottonwood Ranch habitat restoration:

(i) Project sponsor: Teton Science School;

(ii) Project purpose: Restoration and rehabilitation of native rangeland habitats by water development, reseeding, vegetation treatment, fencing and livestock management in order to:

(A) Restore habitats for moose, antelope, deer, elk, songbirds and other species;

(B) Restore agricultural production in areas where economic returns have been reduced or lost; and

(C) Provide enhanced habitat for sage grouse in a high priority sage grouse core population area.

(iii) Project description: Rangeland enhancement and restoration;

(iv) Total project budget: One million one hundred two thousand five hundred twenty-five dollars ($1,102,525.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred nine thousand seven hundred thirty-five dollars ($209,735.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred nine thousand seven hundred thirty-five dollars ($209,735.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.



9-15-817. Jaw Bone Gulch conservation easement.

9-15-817. Jaw Bone Gulch conservation easement.

(a) Authorization is granted for funding of the following large project as provided in this section.

(b) Project: Jaw Bone Gulch conservation easement:

(i) Project sponsor: Wyoming Stockgrowers Land Trust;

(ii) Project purpose: Permanent use restriction on approximately one thousand seven hundred thirty-one (1,731) acres in Laramie county in order to:

(A) Preclude loss of habitat for elk, mule deer, songbirds and other species;

(B) Enhance recreational values of state park lands; and

(C) Allow for continued agricultural production.

(iii) Project description: Conservation easement;

(iv) Total project budget: Two million three hundred eighty thousand dollars ($2,380,000.00);

(v) Project grant: The Wyoming wildlife and natural resource trust account board is authorized to grant to the sponsor two hundred fifty thousand dollars ($250,000.00) for the purposes specified in this subsection;

(vi) Appropriation: There is appropriated from the income account to the board two hundred fifty thousand dollars ($250,000.00) or as much thereof as is necessary to carry out the purposes of this subsection. Unexpended and unobligated funds appropriated under this subsection shall revert to the income account on June 30, 2016.









CHAPTER 16 - ENERGY IMPACTED COUNTY ROADS PROGRAM

9-16-101. Energy impacted county roads program; definitions.

9-16-101. Energy impacted county roads program; definitions.

(a) As used in this chapter:

(i) "Board" means the state loan and investment board;

(ii) "Energy impacted counties" means counties which are eligible for funding under this chapter as determined in accordance with W.S. 9-16-102;

(iii) "Energy impacted county road" means a county dedicated and maintained road serving a site or sites, on which energy development has occurred, which requires construction, reconstruction, rehabilitation or expansion as a result of energy development as determined by the board;

(iv) "Road" includes:

(A) Bridges and culverts;

(B) Rights of way; and

(C) Purchase of land to complete a county road and bridge project.

(v) "Program" means the energy impacted county road program created by W.S. 9-16-102.



9-16-102. Energy impacted county roads program; creation, rulemaking.

9-16-102. Energy impacted county roads program; creation, rulemaking.

(a) The board shall establish and administer the energy impacted county roads program as provided by this chapter. Applications for a grant under the program shall be made on forms prescribed by and subject to rules promulgated by the board. Grants may be made by the board for energy impacted county road projects.

(b) The board may award grants to stockpile material for energy impacted county roads.

(c) In awarding grants, the board shall consider the following:

(i) Whether the county's total proposed energy impacted road projects exceed fifteen percent (15%) of the average total annual county expenditures for its road and bridge maintenance and construction expenditures for the preceding five (5) years;

(ii) Whether the county has demonstrated that it has pursued alternative methods of funding including cost sharing from private sources;

(iii) That the funds will not supplant existing funding levels from traditional sources.

(d) After review of the applications the board shall as soon as practical notify the counties of its determination. Energy impacted counties shall remain eligible for grants under the program until the county no longer qualifies under subsection (c) of this section.

(e) Each application submitted to the board under the program shall contain only one (1) proposed energy impacted county road project.

(f) No one county may be eligible to receive an amount in excess of forty percent (40%) of the total funds available at the beginning of the state's fiscal year, without unanimous approval of the board.

(g) Upon completion of the projects, the county shall report the expenditures of all funds.

(h) The legislature may define, specify, authorize or limit the counties or areas within the state eligible for this program and the amounts of distribution.

(j) Funds from this appropriation shall not be used to hire more county employees.



9-16-103. Energy impacted county roads program account.

9-16-103. Energy impacted county roads program account.

(a) There is created the energy impacted county roads program account within the office of the treasurer. Funds in the account shall be continually distributed to energy impacted counties to further the purposes of the program at the direction of the board. Funds shall not revert to the general fund until directed by the legislature.

(b) The board shall include within its biennial budget request submitted under W.S. 9-2-1013 a report of the grants awarded and the progress of the program created under this act for each of the immediately preceding two (2) fiscal years.






CHAPTER 17 - WYOMING LOTTERY

9-17-101. Short title.

9-17-101. Short title.

This chapter shall be known and may be cited as the "Wyoming Lottery Act."



9-17-102. Legislative findings and declarations.

9-17-102. Legislative findings and declarations.

(a) It is found and declared by the legislature:

(i) That lottery games are an entrepreneurial enterprise and that the state shall create a public body, corporate and politic, known as the Wyoming lottery corporation, with comprehensive and extensive powers as generally exercised by corporations engaged in entrepreneurial pursuits;

(ii) That lottery games shall be operated and managed in a manner which provides continuing entertainment to the public, maximizes revenues and ensures that the lottery is operated with integrity and dignity and free of political influence; and

(iii) That the Wyoming lottery corporation shall be accountable to the legislature and to the public through a system of audits and reports.



9-17-103. Definitions.

9-17-103. Definitions.

(a) As used in this chapter:

(i) "Administrative expenses" means operating expenses, excluding amounts set aside for prizes, regardless of whether the prizes are claimed and excluding amounts held as a fidelity fund pursuant to W.S. 9-17-116;

(ii) "Board" means the board of directors of the Wyoming lottery corporation;

(iii) "Central control computer" means a central site computer controlled by the corporation to which all lottery terminals in the state communicate for purposes established by the corporation;

(iv) "Chief executive officer" means the chief executive officer of the Wyoming lottery corporation;

(v) "Corporation" means the Wyoming lottery corporation;

(vi) "Lottery," "lotteries," "lottery game" or "lottery games" means any game of chance approved by the board and operated pursuant to this chapter, specifically limited to a state lottery or multi-state games, and shall not include instant tickets, scratch-off tickets, video lottery terminals or any other electronic game involving direct physical contact between the player and a machine;

(vii) "Major procurement contract" means any gaming product or service costing in excess of seventy-five thousand dollars ($75,000.00) including, but not limited to, major advertising contracts, annuity contracts, prize payment agreements, consulting services, equipment, tickets and other products and services unique to the Wyoming lottery, but not including materials, supplies, equipment and services common to the ordinary operation of a corporate entity;

(viii) "Member" or "members" means a director or directors of the board of directors of the Wyoming lottery corporation;

(ix) "Net proceeds" means all revenue derived from the sale of lottery tickets or shares and all other monies derived from the lottery less operating expenses;

(x) "Operating expenses" means all costs of doing business, including, but not limited to commissions and other compensation paid to retailers, advertising and marketing costs, personnel costs, capital costs, depreciation of property and equipment and other operating costs but does not include prizes, payments to the state under W.S. 9-17-111(b) or unclaimed prize monies set aside under W.S. 9-17-119(g);

(xi) "Retailer" means a person who sells lottery tickets or shares on behalf of the corporation pursuant to a contract;

(xii) "Share" means any intangible evidence of participation in a lottery game;

(xiii) "Ticket" means any tangible evidence issued by the lottery to provide participation in a lottery game;

(xiv) "Vendor" or "retailer" means any person authorized to supply lottery goods or services under this act.



9-17-104. Wyoming lottery corporation created; membership of board of directors; appointment; terms; filling of vacancies; conflict of interests; reimbursement for expenses; officers; quorum.

9-17-104. Wyoming lottery corporation created; membership of board of directors; appointment; terms; filling of vacancies; conflict of interests; reimbursement for expenses; officers; quorum.

(a) There is created the Wyoming lottery corporation which is a body politic and corporate operating as an instrumentality of the state of Wyoming, with authority to adopt an official seal and to sue and be sued. Notwithstanding any other provision of law, the state is not liable for any liability or deficiency of the Wyoming lottery corporation or any debt incurred by the corporation and the full faith and credit of the state of Wyoming shall not be pledged to any debt of the corporation. The sole recourse of any party contracting with the corporation shall be against the corporation and there shall be no cause of action against the state, or any county, municipality or other political subdivision of the state.

(b) The corporation shall be governed by a board of directors composed of nine (9) members appointed by the governor.

(c) Members shall be residents of the state of Wyoming, shall be prominent persons in their businesses or professions, and shall not have been convicted of any felony offense. A background investigation shall be conducted on each potential board member. The corporation shall be authorized to pay for the actual cost of the investigations and may contract with the division of criminal investigation for the performance of the investigations.

(d) Members shall serve terms of four (4) years, except that of the initial members appointed, four (4) members shall be appointed for initial terms of two (2) years and five (5) members shall be appointed for initial terms of four (4) years.

(e) Members of the board shall not have any direct or indirect interest in an undertaking that puts their personal interest in conflict with that of the corporation, including, but not limited to, an interest in a major procurement contract or a participating retailer.

(f) Each member shall only receive compensation from the corporation for each day or part of a day in which engaged in the performance of their official duties at the same salary and per diem provided members of the state legislature under W.S. 28-5-101 and shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties. Members shall receive no other compensation from the corporation.

(g) The members shall elect from their membership a chairman and vice chairman. The members shall also elect a secretary and treasurer. The officers shall serve for terms as shall be prescribed by the bylaws of the corporation or until their respective successors are elected and qualified. No member of the board shall hold more than any one (1) office of the corporation, except that the same person may serve as secretary and treasurer.

(h) The board of directors may delegate to any one (1) or more of its members, to the chief executive officer or to any agent or employee of the corporation any powers and duties as it may deem proper.

(j) A majority of members in office shall constitute a quorum for the transaction of any business and for the exercise of any power or function of the corporation.

(k) Action may be taken and motions and resolutions adopted by the board at any meeting thereof by the affirmative vote of a majority of present and voting board members.

(m) No vacancy in the membership of the board shall impair the right of the members to exercise all the powers and perform all the duties of the board.



9-17-105. General duties of board of directors.

9-17-105. General duties of board of directors.

(a) The board of directors shall provide the chief executive officer with private sector perspectives of a large marketing enterprise. The board shall:

(i) Approve, disapprove, amend or modify the budget recommended by the chief executive officer for the operation of the corporation;

(ii) Approve, disapprove, amend or modify the terms of major lottery procurements recommended by the chief executive officer;

(iii) Hear appeals of hearings required by this chapter;

(iv) Adopt regulations, policies and procedures relating to the conduct of lottery games and as specified in W.S. 9-17-108; and

(v) Perform other functions as specified by this chapter.



9-17-106. Appointment of chief executive officer; compensation.

9-17-106. Appointment of chief executive officer; compensation.

The board of directors shall appoint and shall provide for the compensation of a chief executive officer who shall be an employee of the corporation and who shall direct the day-to-day operations and management of the corporation and shall be vested with the powers and duties as specified by the board and by law. The chief executive officer shall serve at the pleasure of the board.



9-17-107. General powers of corporation.

9-17-107. General powers of corporation.

(a) The corporation shall have any and all powers necessary or convenient to its usefulness in carrying out and effectuating the purposes and provisions of this chapter which are not in conflict with the constitution of this state and which are generally exercised by corporations engaged in entrepreneurial pursuits, including, but without limiting the generality of the foregoing, the following powers:

(i) To sue and be sued in contract and in tort and to complain and defend in all courts;

(ii) To adopt and alter a seal;

(iii) To adopt, amend and repeal bylaws, regulations and policies and procedures for the regulation of its affairs and the conduct of its business, to elect and prescribe the duties of officers and employees of the corporation and to perform any other matters as the corporation may determine. In the adoption of bylaws, regulations, policies and procedures or in the exercise of any regulatory power, the corporation shall be exempt from the requirements of W.S. 16-3-101 through 16-3-115;

(iv) To procure or to provide insurance;

(v) To hold copyrights, trademarks and service marks and enforce its rights with respect thereto;

(vi) To initiate, supervise and administer the operation of the lottery in accordance with the provisions of this chapter and regulations, policies and procedures adopted pursuant thereto;

(vii) To enter into written agreements with one (1) or more other states or sovereigns for the operation, participation in marketing and promotion of a joint lottery or joint lottery games;

(viii) To conduct market research as is necessary or appropriate, which may include an analysis of the demographic characteristics of the players of each lottery game and an analysis of advertising, promotion, public relations, incentives and other aspects of communication;

(ix) To acquire or lease real property and make improvements thereon and acquire by lease or by purchase personal property, including, but not limited to, computers, mechanical, electronic and on-line equipment and terminals and intangible property, including, but not limited to, computer programs, systems and software;

(x) To enter into contracts to incur debt in its own name and enter into financing agreements with any commercial bank or credit provider;

(xi) To be authorized to administer oaths, take depositions, issue subpoenas and compel the attendance of witnesses and the production of books, papers, documents and other evidence relative to any investigation or proceeding conducted by the corporation;

(xii) To appoint and select officers, agents and employees, including professional and administrative staff and personnel, including hearing officers to conduct hearings required by this chapter, and to fix their compensation, pay their expenses and provide a benefit program, including, but not limited to, a retirement plan and a group insurance plan;

(xiii) To select and contract with vendors and retailers;

(xiv) To enter into contracts or agreements with state or local law enforcement agencies for the performance of law enforcement, background investigations and security checks;

(xv) To enter into contracts of any and all types on the terms and conditions the corporation may determine;

(xvi) To establish and maintain banking relationships, including, but not limited to, establishment of checking and savings accounts and lines of credit;

(xvii) To advertise and promote the lottery and lottery games;

(xviii) To act as a retailer, to conduct promotions which involve the dispensing of lottery tickets or shares and to establish and operate a sales facility to sell lottery tickets or shares and any related merchandise; and

(xix) To adopt and amend regulations, policies and procedures as necessary to carry out and implement its powers and duties, organize and operate the corporation, regulate the conduct of lottery games in general and any other matters necessary or desirable for the efficient and effective operation of the lottery or the convenience of the public. The promulgation of these regulations, policies and procedures shall be exempt from the requirements of W.S. 16-3-101 through 16-3-115.

(b) The powers enumerated in subsection (a) of this section are cumulative of and in addition to those powers enumerated elsewhere in this chapter and do not limit or restrict any other powers of the corporation.



9-17-108. Adoption by board of procedures regulating conduct of lottery games.

9-17-108. Adoption by board of procedures regulating conduct of lottery games.

(a) The board may adopt regulations, policies and procedures regulating the conduct of lottery games in general, including, but not limited to, regulations, policies and procedures specifying:

(i) The type of games to be conducted, specifically limited to a state lottery or a multi-state lottery, and shall not include instant lotteries, scratch-off ticket games, video lottery terminals or any other electronic game involving direct physical contact between the player and a machine;

(ii) The sale price of tickets or shares and the manner of sale, provided, however, that all sales shall be for cash only and payment by checks, credit cards, charge cards or any form of deferred payment is prohibited;

(iii) The number and amount of prizes;

(iv) The method and location of selecting or validating winning tickets or shares;

(v) The manner and time of payment of prizes, which may include lump sum payments or installments over a period of years;

(vi) The manner of payment of prizes to the holders of winning tickets or shares, including without limitation, provision for payment of prizes not exceeding six hundred dollars ($600.00) after deducting the price of the ticket or share and after performing validation procedures appropriate to the game and as specified by the board. The board may provide for a limited number of retailers who can pay prizes of up to five thousand dollars ($5,000.00) after performing validation procedures appropriate to the game and as specified by the board without regard to where the ticket or share was purchased;

(vii) The frequency of games and drawings or selection of winning tickets or shares;

(viii) The means of conducting drawings;

(ix) The method to be used in selling tickets or shares;

(x) The manner and amount of compensation to lottery retailers; and

(xi) Any and all other matters necessary, desirable or convenient toward ensuring the efficient and effective operation of lottery games, the continued entertainment and convenience of the public and the integrity of the lottery.



9-17-109. Duties of chief executive officer.

9-17-109. Duties of chief executive officer.

(a) The chief executive officer of the corporation shall direct and supervise all administrative and technical activities in accordance with the provisions of this chapter and with the regulations, policies and procedures adopted by the board. It shall be the duty of the chief executive officer to:

(i) Facilitate the initiation and supervise and administer the operation of the lottery games;

(ii) Employ and direct personnel as deemed necessary;

(iii) Employ by contract and compensate persons and firms as deemed necessary;

(iv) Promote or provide for promotion of the lottery and any functions related to the corporation;

(v) Prepare a budget for the approval of the board;

(vi) Require bond from retailers and vendors in amounts as required by the board;

(vii) Report quarterly to the department of audit, the joint revenue interim committee and the board a full and complete statement of lottery revenues and expenses for the preceding quarter; and

(viii) Perform other duties generally associated with a chief executive officer of a corporation of an entrepreneurial nature.

(b) The chief executive officer may for good cause suspend, revoke or refuse to renew any contract entered into in accordance with the provisions of this chapter or the regulations, policies and procedures of the board.

(c) The chief executive officer or his designee may conduct hearings and administer oaths to persons for the purpose of assuring the security or integrity of lottery operations or to determine the qualifications of or compliance by vendors and retailers.



9-17-110. Employees; compensation; restrictions; background investigations; bonding.

9-17-110. Employees; compensation; restrictions; background investigations; bonding.

(a) The corporation shall establish and maintain a personnel program for its employees and fix the compensation and terms of compensation of its employees, including, but not limited to, production incentive payments.

(b) No employee of the corporation shall have a financial interest in any vendor doing business or proposing to do business with the corporation.

(c) No employee of the corporation with decision making authority shall participate in any decision involving a retailer with whom the employee has a financial interest.

(d) No employee of the corporation who leaves the employment of the corporation may represent any vendor or lottery retailer before the corporation for a period of two (2) years following termination of employment with the corporation.

(e) A background investigation shall be conducted on each applicant who has reached the final selection process prior to employment by the corporation at the level of division director and above and at any level within any division of security and as otherwise required by the board. The corporation shall be authorized to pay for the actual cost of the investigations and may contract with the division of criminal investigation for the performance of the investigations.

(f) No person who has been convicted of a felony or bookmaking or other forms of illegal gambling or of a crime involving moral turpitude shall be employed by the corporation.

(g) The corporation shall bond corporation employees with access to corporation funds or lottery revenue in an amount as provided by the board and may bond other employees as deemed necessary.



9-17-111. Disposition of lottery proceeds.

9-17-111. Disposition of lottery proceeds.

(a) As nearly as practical, at least forty-five percent (45%) of the net proceeds from the sale of lottery tickets or shares shall be made available as prize money, provided, however, that this subsection shall be deemed not to create any lien, entitlement, cause of action or other private right and any rights of holders of tickets or shares shall be determined by the corporation in setting the terms of its lottery or lotteries.

(b) On or before the fifteenth day of each quarter, the corporation shall transfer to the treasurer's office, for credit to the lottery account which is hereby created, the amount of all net proceeds minus prizes and amounts earned pursuant to subsection (a) of this section during the preceding quarter. Upon their deposit into the account, any monies representing a deposit of net proceeds shall then become the unencumbered property of the state of Wyoming and the corporation shall have no power to agree or undertake otherwise. Until June 30, 2019, the first six million dollars ($6,000,000.00) in each fiscal year of these monies shall be paid by the treasurer as they accrue to the treasurers of the counties, cities and towns for payment into their respective general funds. The percentage of the balance that will be distributed to each county and its cities and towns will be determined by computing the percentage that net sales taxes collected attributable to vendors as defined in W.S. 39-15-101(a)(xv) in each county including its cities and towns bear to total net sales taxes collected of vendors as defined in W.S. 39-15-101(a)(xv) in all counties including their cities and towns. This percentage of the monies shall be distributed within each county as follows:

(i) To each county in the proportion that the population of the county situated outside the corporate limits of its cities and towns bears to the total population of the county including cities and towns;

(ii) To each city and town within the county in the proportion the population of the city or town bears to the population of the county.

(c) Until June 30, 2019, after six million dollars ($6,000,000.00) is distributed in each fiscal year as provided in subsection (b) of this section, any remaining monies deposited to the lottery account which are attributable to that fiscal year shall be paid by the treasurer to common school account within the permanent land fund.

(d) No general fund monies or any other state funds or monies in any form shall be used to fund any liability or deficiency in the lottery account under this section. No general fund monies or any other state funds or monies in any form shall be used for any program or project started specifically from lottery proceeds unless specifically appropriated by the legislature.



9-17-112. Investigation of vendors; disclosure requirements; restrictions on entry into major procurement contracts.

9-17-112. Investigation of vendors; disclosure requirements; restrictions on entry into major procurement contracts.

(a) The corporation shall investigate the financial responsibility, security and integrity of any lottery system vendor who is a finalist in submitting a bid, proposal or offer. At the time of submitting the bid, proposal or offer to the corporation, the corporation may require the following items:

(i) A disclosure of the vendor's name and address and, as applicable, the names and addresses of the following:

(A) If the vendor is a corporation, the officers, directors and each stockholder in the corporation, provided, however, that in the case of owners of equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to own beneficially five percent (5%) or more of the securities need be disclosed;

(B) If the vendor is a trust, the trustee and all persons entitled to receive income or benefits from the trust;

(C) If the vendor is an association, the members, officers and directors; and

(D) If the vendor is a partnership or joint venture, all of the general partners, limited partners or joint venturers.

(ii) A disclosure of all the states and jurisdictions in which the vendor does business and the nature of the business for each state or jurisdiction;

(iii) A disclosure of all the states and jurisdictions in which the vendor has contracts to supply gaming goods or services, including, but not limited to, lottery goods and services and the nature of the goods or services involved for each state or jurisdiction;

(iv) A disclosure of all the states and jurisdictions in which the vendor has applied for, has sought renewal of, has received, has been denied, has pending or has had revoked a lottery or gaming license of any kind or had fines or penalties assessed to his license, contract or operation and the disposition in each state or jurisdiction. If any lottery or gaming license or contract has been revoked or has not been renewed or any lottery or gaming license or application has been either denied or is pending and has remained pending for more than six (6) months, all of the facts and circumstances underlying the failure to receive the license shall be disclosed;

(v) A disclosure of the details of any finding or plea, conviction or adjudication of guilt in a state or federal court of the vendor for any felony or any other criminal offense other than a traffic violation;

(vi) A disclosure of the details of any bankruptcy, insolvency, reorganization or corporate or individual purchase or takeover of another corporation, including bonded indebtedness, or any pending litigation of the vendor; and

(vii) Additional disclosures and information as the corporation may determine to be appropriate for the procurement involved. If at least twenty-five percent (25%) of the cost of a vendor's contract is subcontracted, the vendor shall disclose all of the information required by this section for the subcontractor as if the subcontractor were itself a vendor.

(b) A lottery major procurement contract shall not be entered into with any lottery system vendor who has not complied with the disclosure requirements described in subsection (a) of this section and any contract with such a vendor is voidable at the option of the corporation. Any contract with a vendor who does not comply with the requirements for periodically updating the disclosures during the tenure of contract as may be specified in the contract may be terminated by the corporation. The provisions of this section shall be construed broadly and liberally to achieve the ends of full disclosure of all information necessary to allow for a full and complete evaluation by the corporation of the competence, integrity, background and character of vendors for procurements.

(c) A major procurement contract shall not be entered into with any vendor who has been found guilty of a felony related to the security or integrity of the lottery in this or any other jurisdiction.

(d) A major procurement contract shall not be entered into with any vendor if the vendor has an ownership interest in an entity that had supplied consultation services under contract to the corporation regarding the request for proposals pertaining to those particular goods or services.

(e) No lottery system vendor nor any applicant for a major procurement contract may pay, give or make any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality or service, excluding food and beverages having an aggregate value not exceeding one hundred dollars ($100.00) in any calendar year, to the chief executive officer, any board member or any employee of the corporation or to a member of the immediate family residing in the same household as the person.



9-17-113. Bonding requirements for vendors; qualifications of vendors; competitive bid requirement.

9-17-113. Bonding requirements for vendors; qualifications of vendors; competitive bid requirement.

(a) Each vendor shall, at the execution of the contract with the corporation, post a performance bond or letter of credit from a bank or credit provider acceptable to the corporation in an amount as deemed necessary by the corporation for that particular bid or contract. In lieu of the bond, a vendor may, to assure the faithful performance of its obligations, deposit and maintain with the corporation securities that are interest bearing or accruing and that are rated in one (1) of the three (3) highest classifications by an established nationally recognized investment rating service. Securities eligible under this section are limited to:

(i) Certificates of deposit issued by solvent banks or savings associations approved by the corporation and which are organized and existing under the laws of this state or under the laws of the United States;

(ii) United States bonds, notes and bills for which the full faith and credit of the government of the United States is pledged for the payment of principal and interest; and

(iii) Corporate bonds approved by the corporation. The corporation which issued the bonds shall not be an affiliate or subsidiary of the depositor. The securities shall be held in trust and shall have at all times a market value at least equal to the full amount estimated to be paid annually to the lottery vendor under contract.

(b) Each vendor shall be qualified to do business in this state. All contracts under this chapter shall be governed by the laws of this state.

(c) No contract shall be let with any vendor in which a public official has an ownership interest of ten percent (10%) or more.

(d) All major procurement contracts shall be competitively bid pursuant to policies and procedures approved by the board unless there is only one (1) qualified vendor and that vendor has an exclusive right to offer the service or product.



9-17-114. Statewide network of retailers; commissions; certificate of authority; qualifications of retailers; fees for outlets; review of activities.

9-17-114. Statewide network of retailers; commissions; certificate of authority; qualifications of retailers; fees for outlets; review of activities.

(a) The legislature recognizes that to conduct a successful lottery, the corporation needs to develop and maintain a statewide network of lottery retailers that will serve the public convenience and promote the sale of tickets or shares and the playing of lottery games while ensuring the integrity of the lottery operations, games and activities.

(b) The corporation shall make every effort to provide small retailers a chance to participate in the sales of lottery tickets or shares.

(c) The corporation shall provide for compensation to lottery retailers in the form of commissions in an amount of not less than six percent (6%) of gross sales and may provide for other forms of compensation for services rendered in the sale or cashing of lottery tickets or shares.

(d) The corporation shall issue a certificate of authority to each person with whom it contracts as a retailer for purposes of display. Every lottery retailer shall post and keep conspicuously displayed in a location on the premises accessible to the public its certificate of authority. No certificate shall be assignable or transferable.

(e) The board shall develop a list of objective criteria upon which the qualification of lottery retailers shall be based. In developing these criteria, the board shall consider factors including the applicant's financial responsibility, security of the applicant's place of business or activity, accessibility to the public, integrity and reputation. The board shall not consider political affiliation, activities or monetary contributions to political organizations or candidates for any public office.



9-17-115. Retailer contracts not transferable or assignable; restriction on contracts and sales.

9-17-115. Retailer contracts not transferable or assignable; restriction on contracts and sales.

(a) No lottery retailer contract shall be transferable or assignable. No lottery retailer shall contract with any person for lottery goods or services except with the approval of the board.

(b) Lottery tickets and shares shall only be sold by the retailer stated on the lottery retailer certificate.



9-17-116. Fidelity fund for retailers; assessments.

9-17-116. Fidelity fund for retailers; assessments.

(a) The corporation may establish a fidelity fund separate from all other funds and shall assess each retailer a one (1) time fee not to exceed one hundred dollars ($100.00) per sales location. The corporation is authorized to invest the funds or place the funds in one (1) or more interest bearing accounts. Monies deposited to the fund may be used to cover losses the corporation experiences due to nonfeasance, misfeasance or malfeasance of a lottery retailer. In addition, the funds may be used to purchase blanket bonds covering the Wyoming lottery corporation against losses from all retailers. At the end of each fiscal year, the corporation shall pay to the general lottery fund any amount in the fidelity fund which exceeds five hundred thousand dollars ($500,000.00) and the funds shall be commingled with and treated as net proceeds from the lottery.

(b) A reserve account may be established as a general operating expense to cover amounts deemed uncollectible. The corporation shall establish procedures for minimizing any losses that may be experienced for the foregoing reasons and shall exercise and exhaust all available options in the procedures prior to amounts being written off to this account.

(c) The corporation may require any retailer to post an appropriate bond, as determined by the corporation, using an insurance company acceptable to the corporation. The amount shall not exceed the applicable district sales average of lottery tickets for two (2) billing periods.

(d) In its discretion, the corporation may allow a retailer to deposit and maintain with the corporation securities, held in trust in the name of the Wyoming lottery corporation, that are interest bearing or accruing. Securities eligible under this subsection shall be limited to:

(i) Certificates of deposit issued by solvent banks or savings associations organized and existing under the laws of this state or under the laws of the United States;

(ii) United States bonds, notes and bills for which the full faith and credit of the United States is pledged for the payment of principal and interest;

(iii) Federal agency securities by an agency or instrumentality of the United States government.



9-17-117. Cancellation, suspension, revocation or termination of retail contracts.

9-17-117. Cancellation, suspension, revocation or termination of retail contracts.

Any retail contract executed by the corporation pursuant to this chapter shall specify the reasons for which a contract may be cancelled, suspended, revoked or terminated by the corporation.



9-17-118. Restrictions on sale of tickets or shares; price; gifts and promotions.

9-17-118. Restrictions on sale of tickets or shares; price; gifts and promotions.

(a) No person shall sell a ticket or share at a price other than established by the corporation unless authorized in writing by the chief executive officer. No person other than a duly certified lottery retailer shall sell lottery tickets, but this subsection shall not be construed to prevent a person who may lawfully purchase tickets or shares from making a gift of lottery tickets or shares to another. Nothing in this chapter shall be construed to prohibit the corporation from designating certain of its agents and employees to sell or give lottery tickets or shares directly to the public.

(b) No lottery retailer shall sell a lottery ticket or share except from the locations listed in his contract and as evidenced by his certificate of authorization unless the corporation authorizes in writing any temporary location not listed in his contract.

(c) No lottery tickets or shares shall be sold to persons under eighteen (18) years of age, but this subsection does not prohibit the purchase of a lottery ticket or share by a person eighteen (18) years of age or older for the purpose of making a gift to any person of any age. In that case, the corporation shall direct payment of proceeds of any lottery prize to an adult member of the person's family or a legal representative of the person on behalf of the underage person.



9-17-119. Prize proceeds subject to attachments, garnishments or executions; validation of winning tickets; prohibited purchases; money dispensing machines; unclaimed prize money.

9-17-119. Prize proceeds subject to attachments, garnishments or executions; validation of winning tickets; prohibited purchases; money dispensing machines; unclaimed prize money.

(a) Except as otherwise provided in this chapter, attachments, garnishments, executions or past-due child support authorized and issued pursuant to law shall be withheld if timely served upon the corporation. This subsection shall not apply to a retailer.

(b) The corporation shall adopt regulations, policies and procedures to establish a system of verifying the validity of tickets or shares claimed to win prizes and to effect payment of the prizes, except that:

(i) No prize, any portion of a prize or any right of any person to a prize awarded shall be assignable. Any prize or any portion of a prize remaining unpaid at the death of a prize winner shall be paid to the estate of the deceased prize winner or to the trustee of a trust established by the deceased prize winner as settlor if a copy of the trust document or instrument has been filed with the corporation along with a notarized letter of direction from the settlor and no written notice of revocation has been received by the corporation prior to the settlor's death. Following a settlor's death and prior to any payment to a successor trustee, the corporation shall obtain from the trustee a written agreement to indemnify and hold the corporation harmless with respect to any claims that may be asserted against the corporation arising from payment to or through the trust. Notwithstanding any other provisions of this section, any person, pursuant to an appropriate judicial order, shall be paid the prize to which a winner is entitled;

(ii) No prize shall be paid arising from claimed tickets that are:

(A) Stolen, counterfeit, altered, fraudulent, unissued, produced or issued in error, unreadable, not received or not recorded by the corporation within applicable deadlines;

(B) Lacking in captions that conform and agree with the play symbols as appropriate to the particular lottery game involved; or

(C) Not in compliance with any additional specific regulations and public or confidential validation and security tests of the corporation appropriate to the particular lottery game involved.

(iii) No particular prize in any lottery game shall be paid more than once, and in the event of a determination that more than one (1) claimant is entitled to a particular prize, the sole remedy of the claimants is the award to each of them of an equal share in the prize; and

(iv) A holder of a winning cash ticket or share from a lottery game shall claim a cash prize within one hundred eighty (180) days, or for a multi-state or multi-sovereign lottery game within one hundred eighty (180) days, after the drawing in which the cash prize was won. If a valid claim is not made for a cash prize within the applicable period, the cash prize shall constitute an unclaimed prize for purposes of this section.

(c) No prize shall be paid upon a ticket or share purchased or sold in violation of this chapter. The prize shall constitute an unclaimed prize for purposes of this section.

(d) The corporation is discharged of all liability upon payment of a prize.

(e) No ticket or share shall be purchased by and no prize shall be paid to any member of the board of directors, any officer or employee of the corporation or to any spouse, child, brother, sister or parent residing as a member of the same household in the principal place of residence of any member of the board of directors, officer or employee of the corporation. No ticket or share shall be purchased by and no prize shall be paid to any officer, employee, agent or subcontractor of any vendor or to any spouse, child, brother, sister or parent residing as a member of the same household in the principal place of residence of any officer, employee, agent or subcontractor of any vendor if the officer, employee, agent or subcontractor has access to confidential information which may compromise the integrity of the lottery.

(f) No lottery game utilizing an electronic or mechanical machine may use a machine which dispenses coins or currency.

(g) Unclaimed prize money shall not constitute net lottery proceeds. A portion of unclaimed prize money, not to exceed two hundred thousand dollars ($200,000.00) annually, shall be used by the corporation to develop, in consultation with the department of health programs for the treatment of compulsive gambling disorder and educational programs related to the disorder. In addition, unclaimed prize money may be added to the pool from which future prizes are to be awarded or used for special prize promotions.



9-17-120. Confidentiality of information; investigations; supervision and inspections; reports of suspected violations; assistance in investigation of violations.

9-17-120. Confidentiality of information; investigations; supervision and inspections; reports of suspected violations; assistance in investigation of violations.

(a) Except as authorized in this chapter, the corporation is subject to the provisions of W.S. 16-4-201 through 16-4-205. The corporation is specifically authorized to determine which information relating to the operation of the lottery is confidential. Confidential information includes trade secrets, security measures, systems or procedures, security reports, information concerning bids or other contractual data, the disclosure of which would impair the efforts of the corporation to contract for goods or services on favorable terms, employee personnel information unrelated to compensation, duties, qualifications or responsibilities and information obtained pursuant to investigations which is otherwise confidential. Information deemed confidential pursuant to this subsection is exempt from the provisions of W.S. 16-4-201 through 16-4-205. Meetings or portions of meetings devoted to discussing information deemed confidential pursuant to this subsection are exempt from W.S. 16-4-201 through 16-4-205.

(b) The corporation shall perform full criminal background investigations on all potential vendors prior to the execution of any vendor contract. The corporation shall be authorized to pay for the actual cost of the investigations and may contract with the division of criminal investigation for the performance of the investigations.

(c) The corporation or its authorized agent shall:

(i) Conduct criminal background investigations and credit investigations on all potential retailers. The corporation shall be authorized to pay for the actual cost of the investigations and may contract with the division of criminal investigation for the performance of the investigations;

(ii) Supervise ticket or share validation and lottery drawings;

(iii) Inspect at times, determined solely by the corporation, the facilities of any vendor or lottery retailer in order to determine the integrity of the vendor's product or the operations of the retailer in order to determine whether the vendor or the retailer is in compliance with its contract;

(iv) Report any suspected violations of this chapter to the appropriate district attorney or the attorney general and to any law enforcement agencies having jurisdiction over the violation; and

(v) Upon request, provide assistance to any district attorney, the attorney general or a law enforcement agency investigating a violation of this chapter.



9-17-121. Sales to minors; penalty; affirmative defense.

9-17-121. Sales to minors; penalty; affirmative defense.

Any person who knowingly sells a lottery ticket or share to a person under eighteen (18) years of age or permits a person under eighteen (18) years of age to play any lottery game shall be guilty of a misdemeanor and shall be fined not less than one hundred dollars ($100.00) nor more than five hundred dollars ($500.00) for the first offense and for each subsequent offense not less than two hundred dollars ($200.00) nor more than one thousand dollars ($1,000.00). It shall be an affirmative defense to a charge of a violation under this section that the retailer reasonably and in good faith relied upon representation of proof of age in making the sale.



9-17-122. Penalty for falsely making, altering, forging, uttering, passing or counterfeiting ticket; penalty for attempting to influence winning of prize.

9-17-122. Penalty for falsely making, altering, forging, uttering, passing or counterfeiting ticket; penalty for attempting to influence winning of prize.

(a) Any person who, with intent to defraud, falsely makes, alters, forges, utters, passes or counterfeits a state lottery ticket is guilty of a felony and shall be punished by a fine not to exceed fifty thousand dollars ($50,000.00), imprisonment for not more than five (5) years, or both.

(b) Any person who influences or attempts to influence the winning of a prize through the use of coercion, fraud, deception or tampering with lottery equipment or materials is guilty of a felony and shall be punished by a fine not to exceed fifty thousand dollars ($50,000.00), imprisonment for not more than five (5) years, or both.



9-17-123. Penalty for making false statements or false entries in books or records.

9-17-123. Penalty for making false statements or false entries in books or records.

No person shall knowingly or intentionally make a material false statement in any application for a license or proposal to conduct lottery activities or make a material false entry in any book or record which is compiled or maintained or submitted to the board pursuant to the provisions of this chapter. Any person who violates the provisions of this section shall be punished by a fine not to exceed twenty-five thousand dollars ($25,000.00) or the dollar amount of the false entry or statement, whichever is greater, by imprisonment for not more than five (5) years, or both.



9-17-124. Agreements with agencies of other jurisdictions; restriction on release of records, documents and information.

9-17-124. Agreements with agencies of other jurisdictions; restriction on release of records, documents and information.

(a) The corporation may enter into intelligence sharing, reciprocal use or restricted use agreements with the federal government, law enforcement agencies, lottery regulation agencies and gaming enforcement agencies of other jurisdictions which provide for and regulate the use of information provided and received pursuant to the agreement.

(b) Records, documents and information in the possession of the corporation received pursuant to an intelligence sharing, reciprocal use or restricted use agreement entered into by the corporation with a federal department or agency, any law enforcement agency or the lottery regulation or gaming enforcement agency of any jurisdiction shall be considered investigative records of a law enforcement agency and are not subject to W.S. 16-4-201 through 16-4-205 and shall not be released under any condition without the permission of the person or agency providing the record or information.



9-17-125. Bidding requirements and procedures for contracts.

9-17-125. Bidding requirements and procedures for contracts.

(a) The corporation shall enter into its contracts for procurements after competitive bidding. The requirement for competitive bidding does not apply in the case of a single vendor having exclusive rights to offer a particular service or product. Procedures adopted by the board shall be designed to allow the selection of proposals that provide the greatest long-term benefit to the state, the greatest integrity for the corporation and the best service and products for the public.

(b) In any bidding process, the corporation may administer its own bidding and procurement or may utilize the services of the department of administration and information or other state agency or subdivision thereof.



9-17-126. Appeals from actions of board.

9-17-126. Appeals from actions of board.

(a) Any retailer, vendor or applicant for a retailer or vendor contract aggrieved by an action of the board may appeal that decision to the first judicial district court.

(b) The first judicial district court shall hear appeals from decisions of the board and based upon the record of the proceedings before the board may reverse the decision of the board only if the appellant proves the decision to be:

(i) Clearly erroneous;

(ii) Arbitrary and capricious;

(iii) Procured by fraud;

(iv) A result of substantial misconduct by the board; or

(v) Contrary to the United States constitution or the constitution of Wyoming or the provisions of this chapter.

(c) The district court may remand an appeal to the board to conduct further hearings.

(d) Any person who appeals the award of a major procurement contract for the supply of a lottery ticket system, share system or an on-line or other mechanical or electronic system shall be liable for all costs of appeal and defense in the event the appeal is denied or the contract award upheld.



9-17-127. Corporation authorized to borrow money; validation of debt; restriction on use of money in state general fund and other state funds; purchase or release of goods and services.

9-17-127. Corporation authorized to borrow money; validation of debt; restriction on use of money in state general fund and other state funds; purchase or release of goods and services.

(a) The corporation may borrow, or accept and expend, in accordance with the provisions of this chapter, monies as may be received from any source, including income from the corporation's operations, for effectuating its corporate purposes, including the payment of the initial expenses of initiation, administration and operation of the corporation and the lottery.

(b) The corporation shall be self sustaining and self funded. Monies in the state general fund or any other state funds or monies in any form shall not be used or obligated to pay the expenses of the corporation or prizes of the lottery and no claim for the payment of an expense of the lottery or prizes of the lottery may be made against any monies other than monies credited to the corporation operating account.

(c) The corporation may purchase, lease or lease purchase goods or services as necessary to effectuate the purposes of this chapter. The corporation may make procurements which integrate functions including lottery game design, lottery ticket distribution to retailers, supply of goods and services and advertising. In all procurement decisions, the corporation shall take into account the particularly sensitive nature of the state lottery and shall act to promote and ensure security, honesty, fairness and integrity in the operation and administration of the lottery and the objectives of raising net proceeds.



9-17-128. Reports by corporation; audits; budget; fiscal year.

9-17-128. Reports by corporation; audits; budget; fiscal year.

(a) To ensure the financial integrity of the lottery, the corporation through its board of directors shall:

(i) Submit quarterly and annual reports to the governor, department of audit and the joint revenue interim committee disclosing the total lottery revenues, prize disbursements, operating expenses and administrative expenses of the corporation during the reporting period. The annual report shall additionally describe the organizational structure of the corporation and summarize the functions performed by each organizational division within the corporation;

(ii) Adopt a system of internal audits;

(iii) Maintain weekly or more frequent records of lottery transactions, including the distribution of tickets or shares to retailers, revenues received, claims for prizes, prizes paid, prizes forfeited and other financial transactions of the corporation;

(iv) Contract with a certified public accountant or firm for an annual financial audit of the corporation. The certified public accountant or firm shall have no financial interest in any vendor with whom the corporation is under contract. The certified public accountant or firm shall present an audit report not later than four (4) months after the end of the fiscal year. The certified public accountant or firm shall evaluate the internal controls in effect during the audit period. The cost of this annual financial audit shall be an operating expense of the corporation. The department of audit may at any time conduct an audit of any phase of the operations of the Wyoming lottery corporation at the expense of the state and shall receive a copy of the annual independent financial audit. A copy of any audit performed by the certified public accountant or firm or the department of audit shall be transmitted to the governor, the department of audit, the state auditor and the joint revenue interim committee;

(v) Submit to the governor, the department of audit, and the joint revenue interim committee by June 30 of each year a copy of the annual operating budget for the corporation for the next fiscal year. This annual operating budget shall be approved by the board and be on forms as prescribed by the department of administration and information;

(vi) For informational purposes only, submit to the governor on September 1 of each year a proposed operating budget for the corporation for the succeeding fiscal year. This budget proposal shall also be accompanied by an estimate of the net proceeds to be deposited into the lottery account during the succeeding fiscal year; and

(vii) Adopt the same fiscal year as that used by state government.






CHAPTER 19 - SAGE GROUSE IMPLEMENTATION TEAM

9-19-101. Sage grouse implementation team created; membership; duties.

9-19-101. Sage grouse implementation team created; membership; duties.

(a) There is created a sage grouse implementation team that shall consist of members appointed by the governor as provided in this subsection and members of the legislature as provided in subsection (b) of this section. Members of the implementation team appointed pursuant to this subsection shall serve staggered terms of four (4) years. As terms of current implementation team members expire, the governor shall appoint each new member or reappointed member to a four (4) year term. The implementation team members appointed by the governor shall consist of the following members:

(i) Not less than two (2) members representing each of the following interests:

(A) Agriculture;

(B) Mining;

(C) Oil and gas industry;

(D) Conservation or sportsmen's groups.

(ii) Not less than one (1) member representing each of the following interests:

(A) County government;

(B) Wind generation and transmission industry.

(iii) Not less than one (1) member representing each of the following agencies:

(A) Wyoming game and fish commission;

(B) Wyoming department of agriculture;

(C) Wyoming department of environmental quality;

(D) Wyoming wildlife and natural resource trust fund board;

(E) Wyoming oil and gas conservation commission; and

(F) Wyoming office of state lands and investments.

(b) The sage grouse implementation team shall include one (1) member of the house of representatives, appointed by the speaker of the house and one (1) member of the senate appointed by the president of the senate.

(c) The implementation team shall seek cooperation and participation from the following federal entities in carrying out its duties:

(i) United States bureau of land management;

(ii) United States fish and wildlife service;

(iii) United States forest service;

(iv) United States natural resource conservation service.

(d) The governor may remove any member appointed pursuant to subsection (a) of this section as provided in W.S. 9-1-202.

(e) The governor shall appoint a chairman and other officers deemed necessary from among the members. The implementation team may meet as often as deemed necessary by a majority of the implementation team or at the request of the chairman or the governor. Except as otherwise provided in this subsection, members shall serve without salary but may, at the governor's discretion, receive per diem and mileage for attending team meetings in the manner and amounts provided by law for state employees. Members who are government employees or public officials shall be considered on official business of their agency when performing duties as members of the implementation team. Legislative members shall be paid salary, per diem and mileage as provided in W.S. 28-5-101 when performing duties as members of the implementation team. Remaining members may, at the governor's discretion, receive payment authorized by this subsection from the governor's office.

(f) The implementation team shall review data and make recommendations to the governor regarding actions and funding to maintain and enhance sage grouse populations and sage grouse habitats in Wyoming.

(g) The implementation team shall make recommendations to the governor regarding regulatory actions necessary to maintain and enhance sage grouse populations and sage grouse habitats in Wyoming.









TITLE 10 - AERONAUTICS

CHAPTER 1 - IN GENERAL

10-1-101. Definitions.

10-1-101. Definitions.

(a) As used in this act:

(i) "Aircraft" means any contrivance used, or designed for navigation or flight in the air, except a parachute or other contrivance designed for this navigation but used primarily as safety equipment;

(ii) "Airman" means any individual, including the individual in command and any pilot, mechanic or member of the crew, who engages in the navigation of aircraft while under way, and any individual who is in charge of the inspection, overhauling or repairing of aircraft;

(iii) Repealed by Laws 2005, ch. 207, 2.

(iv) "Commission" means the Wyoming aeronautics commission;

(v) "Department" means the department of transportation;

(vi) "Aeronautics commission" means the aeronautics commission created by W.S. 10-3-101;

(vii) "Division" means the division of aeronautics within the department of transportation;

(viii) "Person" means individuals, associations of individuals, firms, partnerships, companies, corporations and other organizations;

(ix) "This act" means W.S. 10-1-101 through 10-6-104.






CHAPTER 2 - CERTIFICATION AND REGISTRATION

ARTICLE 1 - AIR TAXI SERVICE

10-2-101. Repealed By Laws 2004, Chapter 79, 1.

10-2-101. Repealed By Laws 2004, Chapter 79, 1.






ARTICLE 2 - AERIAL SPRAYING

10-2-201. Repealed by Laws 1979, ch. 90, 1.

10-2-201. Repealed by Laws 1979, ch. 90, 1.



10-2-202. Repealed by Laws 1979, ch. 90, 1.

10-2-202. Repealed by Laws 1979, ch. 90, 1.



10-2-203. Repealed by Laws 1979, ch. 90, 1.

10-2-203. Repealed by Laws 1979, ch. 90, 1.



10-2-204. Repealed by Laws 1979, ch. 90, 1.

10-2-204. Repealed by Laws 1979, ch. 90, 1.






ARTICLE 3 - AERIAL HUNTING OR PROSPECTING

10-2-301. Repealed By Laws 2005, ch. 207, 2.

10-2-301. Repealed By Laws 2005, ch. 207, 2.









CHAPTER 3 - WYOMING AERONAUTICS COMMISSION

ARTICLE 1 - ORGANIZATION

10-3-101. Creation; composition; appointment; term; removal; qualifications; vacancies; compensation; office; acceptance of grants.

10-3-101. Creation; composition; appointment; term; removal; qualifications; vacancies; compensation; office; acceptance of grants.

(a) The commission is created to consist of eight (8) commissioners. Seven (7) commissioners shall be appointed by the governor, by and with the consent of the senate, each to serve for a term of six (6) years not to exceed two (2) terms. Two (2) commissioners shall be appointed at-large for a term of six (6) years. The director of the department shall serve as an ex officio and eighth member of the commission but shall not vote on matters before the commission. The governor may remove any appointed commissioner as provided in W.S. 9-1-202.

(b) One (1) commissioner shall be appointed from each of the following districts:

(i) District 1. Counties of Laramie, Albany, Platte and Goshen;

(ii) District 2. Counties of Carbon, Sweetwater, Uinta, Lincoln, Sublette and Teton;

(iii) District 3. Counties of Niobrara, Converse, Natrona and Fremont;

(iv) District 4. Counties of Hot Springs, Washakie, Big Horn and Park; and

(v) District 5. Counties of Sheridan, Johnson, Campbell, Crook and Weston.

(c) If any commissioner ceases to be a resident of the district from which he is appointed, his office shall be vacant. All vacancies from any cause shall be filled by appointment by the governor as provided in W.S. 28-12-101.

(d) Not more than four (4) members of the commission shall be of the same political party. Each of the commissioners shall qualify by taking the constitutional oath of office and each shall act without pay except that he may receive his actual traveling expenses according to law.

(e) Repealed by Laws 1991, ch. 241, 4.

(f) The department may receive on behalf of the state all grants of money, property or other things of value from the federal government, the state of Wyoming or other public agency or person.

(g) Effective July 1, 1979, appointments and terms shall be in accordance with W.S. 28-12-101 through 28-12-103.

(h) The commission shall meet as necessary to properly exercise its functions, but shall meet not less than quarterly to consider the distribution of grants under W.S. 10-3-401 and provide information and recommendations based upon existing airport planning priorities to the state loan and investment board for actions on loan applications under W.S. 9-12-703.






ARTICLE 2 - POWERS AND DUTIES OF COMMISSION

10-3-201. Powers and duties generally.

10-3-201. Powers and duties generally.

(a) The commission shall cooperate with:

(i) The federal aviation administration;

(ii) Any existing federal aviation commission;

(iii) The cities and counties in Wyoming;

(iv) The chambers of commerce, commercial clubs and all aviation and business concerns interested in the development of aeronautics within the state.

(b) In lieu of the requirements of this subsection, any airport sponsor may directly apply for, receive or disburse federal airport funds, and may also direct all construction and maintenance of the airport. The aeronautics commission may designate the airports to be built and maintained with the assistance of state or federal funds and is the sole authority to determine the disbursement of funds for the state's airports. The aeronautics commission through the department shall be the authority in the state to apply for, or directly accept, receive, receipt for or disburse any funds granted by the United States government for airport construction or maintenance. A county, city, town or joint powers board may enter into an agreement with the division describing the terms and conditions of the agency in accordance with federal laws, rules and regulations and applicable laws of this state. The division may enforce the proper maintenance of these airports by the counties, cities and towns or joint powers boards as agreed in the contracts existing between the sponsors of the airports and the federal government. All construction and maintenance of these airports shall be under the direction of the department.

(c) The department may offer engineering or other technical advice to any municipality, county, joint powers board or other qualified party in connection with the construction, maintenance or operation of airports. The commission shall encourage:

(i) Development of private aviation schools;

(ii) Interest in private flying and privately-owned planes;

(iii) Study of aerospace engineering and allied subjects in the various schools of Wyoming and assist in forming classes in aviation;

(iv) Repealed By Laws 2003, Ch. 104, 2.

(v) Sponsorship and participation in aerospace education workshops.

(d) The commission shall establish policies as may be appropriate for the division to implement the decisions of the commission and the aeronautical purposes of this title and for the exercise of duties of the division. The commission shall provide assistance and advice to the director of the department regarding the division's budget. The commission shall nominate candidates for the position of administrator of the division and upon request shall advise the department in regards to appointments within the division.

(e) The commission shall assist communities in coordinating efforts, facilitating, recruiting and attracting and promoting the development, improvement and retention of commercial air service and accommodating military air service in the state. The assistance may include studying airline and aircraft profitability, route analysis, air fare monitoring and recommendations for legislative changes to enhance air services in the state.

(f) There is created a new position in the office of the governor that shall coordinate with the commission to market and advocate airline service in Wyoming pursuant to subsection (e) of this section. The person appointed by the governor may be an at-will employee or an at-will contract employee and may be removed by the governor as provided in W.S. 9-1-202.

(g) The commission may promulgate reasonable rules, regulations and procedures and establish standards as necessary to carry out the functions of the division.

(h) Repealed By Laws 2008, Ch. 44, 2.



10-3-202. Authority to provide air transportation to departments and agencies of state.

10-3-202. Authority to provide air transportation to departments and agencies of state.

The division may provide air transportation to departments and agencies of state government directly, but may contract for the services under fractional ownership agreements or otherwise under conditions which are considered by the department or agency head to be urgent and to justify the air transportation and when justified within the limits of W.S. 9-4-205(e).



10-3-203. Repealed By Laws 2004, Chapter 79, 1.

10-3-203. Repealed By Laws 2004, Chapter 79, 1.



10-3-204. Termination of commission.

10-3-204. Termination of commission.

(a) Repealed By Laws 2008, Ch. 44, 2.

(b) Effective January 1, 1997, the aeronautics commission created under this chapter shall continue with the powers, duties and authority it possessed prior to January 1, 1997.






ARTICLE 3 - INVESTIGATIVE AUTHORITY

10-3-301. Conducting investigations and hearings; accidents to be reported.

10-3-301. Conducting investigations and hearings; accidents to be reported.

The commission may conduct investigations, inquiries and hearings concerning the laws of this state relating to aeronautics and accidents or injuries incident to the operation of aircraft occurring within this state. Members of the commission may administer oaths and affirmations, certify to all official acts, issue subpoenas and compel the attendance and testimony of witnesses and the production of papers, books and documents. All accidents or injuries incident to the operation of aircraft occurring within this state shall be immediately reported to the commission.



10-3-302. Use in evidence of reports of investigations or hearings.

10-3-302. Use in evidence of reports of investigations or hearings.

The reports of investigations or hearings shall only be used in proceedings instituted by or in behalf of the commission pursuant to the laws of this state relating to aeronautics.






ARTICLE 4 - AIRPORT CONSTRUCTION

10-3-401. Grants-in-aid for airport construction and improvement and air service promotion; authority to make; limitation.

10-3-401. Grants-in-aid for airport construction and improvement and air service promotion; authority to make; limitation.

(a) The commission may make grants-in-aid from state funds for construction and development of airports to counties, cities, towns and joint powers boards within the state. No grant-in-aid for planning, construction or improvement of any airport shall be made unless the airport is owned, leased or held under a state or federal special use permit or agreement, exclusively or jointly, by the county, city, town or joint powers board to which the grant is made. Grants may be spent for runways, terminals, hangars and other improvements and for planning any improvements to the airport. The commission may designate state funds for purposes of creating, amending and updating any system plan of an airport for the state.

(b) The commission may grant not more than five percent (5.0%) of the amount available for grants-in-aid under subsection (a) of this section to counties, cities and towns to promote air service in Wyoming. In accordance with W.S. 10-3-402, any amount granted under this subsection shall be equally matched by the recipient county, city or town. No amount granted under this subsection shall be used for airline subsidies.

(c) Repealed By Laws 2000, Ch. 45, 3.

(d) In administering the grant program, and in consultation with the Federal Aviation Administration and local airport sponsors, the commission shall establish, amend and have available, at least one hundred twenty (120) days before each biennial legislative budget session, a five (5) year capital improvement plan for airports in the state and a system for prioritizing projects to be funded by state and federal grants.



10-3-402. Grants-in-aid for airport construction and improvement; expenditures by county, city or town.

10-3-402. Grants-in-aid for airport construction and improvement; expenditures by county, city or town.

Expenditure of state funds shall be made under the discretion of the commission.



10-3-403. Amended and Renumbered as 9-12-703 By Laws 2013, Ch. 138, 2.

10-3-403. Amended and Renumbered as 9-12-703 By Laws 2013, Ch. 138, 2.






ARTICLE 5 - CIVIL AIR PATROL

10-3-501. Repealed By Laws 2004, ch. 66, 2.

10-3-501. Repealed By Laws 2004, ch. 66, 2.



10-3-502. Repealed By Laws 2004, ch. 66, 2.

10-3-502. Repealed By Laws 2004, ch. 66, 2.



10-3-503. Repealed By Laws 2004, ch. 66, 2.

10-3-503. Repealed By Laws 2004, ch. 66, 2.






ARTICLE 6 - AIR SERVICES FINANCIAL AID

10-3-601. Wyoming air services enhancement; legislative findings; Wyoming aeronautics commission authority to contract for services; requirements.

10-3-601. Wyoming air services enhancement; legislative findings; Wyoming aeronautics commission authority to contract for services; requirements.

(a) The legislature finds that an adequate and comprehensive system of air service in Wyoming is vital for economic development within Wyoming. Competition among air service providers within the state is virtually nonexistent and, without competition, services will remain limited and unreliable and high air fares will remain a major impediment to use of air services by Wyoming residents and businesses.

(b) The Wyoming aeronautics commission may enter into agreements to provide financial assistance to persons doing business or who will do business in the state, to economic development organizations within the state, to joint powers boards or to other entities formed to provide for enhanced air service to communities in Wyoming that have or are seeking commercial air service, for the enhancement of air services in the state conditioned upon contractual assurances that specified benefits will accrue to the state through increased air traffic and enplanements. For purposes of this article, "enhanced air service" shall include, but not be limited to, assisting airports in the state with commercial air service to have the appropriate level of state or federal security configuration to accommodate proposed air service and aircraft capacity. When entering into an agreement the commission shall give consideration to each of the following potential benefits accruing to the state: increasing the minimum number of enplanements at airports facing a possible loss of federal airport improvement program funding, increasing passenger enplanements at commercial airports in Wyoming, increasing the number of Wyoming passengers originating flights in Wyoming commercial airports rather than airports in other states, increasing frequency or sustaining flight operations from commercial airports in Wyoming to regional airport hubs, increasing the consistency of service, and lowering airfares in Wyoming communities as a result of an air service enhancement grant. The commission shall consult with counties, cities, towns, joint powers boards, airport boards or other entities pursuing air service enhancement before entering into agreements to provide air service enhancement and shall require local funds for the provision of air service enhancement grants. The amount of local funds required for the provision of enhancing air services shall be determined by the commission, taking into account the types of service for which grants are approved, the diverse characteristics of the communities to which air service is contracted for and other considerations examined by the commission.

(c) The commission has primary responsibility and may consult with or delegate to the aeronautics division of the Wyoming department of transportation, Wyoming business council or other entities as necessary, to develop criteria and contracts for financial aid under this section.

(d) All applications for financial aid under this section shall be submitted to the aeronautics commission. The aeronautics commission shall approve or deny the application. The applicant shall be promptly notified of the decision. In making the decision to approve or deny the application, the commission shall give priority to an applicant whereby:

(i) The applicant can provide assurances that the enhancement has a reasonable chance of success and will achieve benchmarks specified by the applicant;

(ii) Participation by the commission is necessary to the success of the enhancement because funding from other sources for the enhancement is unavailable;

(iii) The applicant will use the proceeds of the financial assistance provided under this section only to secure or enhance air services within the state or to market or promote the service for which the financial assistance is granted;

(iv) The financial assistance has the reasonable potential in the opinion of the aeronautics commission to create a substantial amount of air travel originating within the state;

(v) The applicant has already made or is contractually committed to make a substantial financial and time commitment to the enhancement and local funds are provided to secure a financial grant under this section, in an amount determined by the commission;

(vi) The applicant will not pledge financial aid granted pursuant to this section as collateral for any other purpose than is specified in the contract between the applicant and the commission;

(vii) The applicant will provide reasonable assurances that within a time specified by the commission, the state shall benefit from its investment by means of commercial airports having sufficient enplanements to retain or reestablish eligibility for federal airport improvement program funding and that commercial airports in the state will receive increased revenues from established passenger facility charges as a result of increased enplanements or from other benefits.

(e) Before granting any financial aid under this section, the commission shall enter into an agreement with the applicant providing for a benefit to the state which is commensurate with the level of risk and amount of the financial aid, using the criteria specified in paragraph (d)(vii) of this section. The attorney general shall review and approve the contract before the commission enters into any agreement under this section.

(f) As used in this article, "commission" means the Wyoming aeronautics commission created by W.S. 10-3-101.

(g) The Wyoming aeronautics commission will establish benchmarks for determining the success of the program.



10-3-602. Wyoming air services enhancement account.

10-3-602. Wyoming air services enhancement account.

(a) The commission shall establish and maintain a Wyoming air services enhancement account under this article to provide the financial aid specified in W.S. 10-3-601 to enhance air services within the state. Any funds deposited in the account shall only be expended by the commission as provided in W.S. 10-3-601 and to administer this article.

(b) Any funds appropriated by the legislature to the account established under subsection (a) of this section shall not lapse as provided by W.S. 9-4-207(a).

(c) The commission shall report to the joint minerals, business and economic development interim committee, the joint appropriations interim committee and the air transportation liaison committee annually no later than September 30, with respect to the status of the program under W.S. 10-3-601. The report shall include any actions taken and funds expended in consideration of, and pursuant to, any contract entered into under W.S. 10-3-601, and the performance of any recipient of funds under the contract including measurements of contractual assurances of benefits accruing to the state.









CHAPTER 4 - UNIFORM STATE LAW FOR AERONAUTICS

ARTICLE 1 - CITATION

10-4-101. Short title.

10-4-101. Short title.

W.S. 10-4-101 through 10-4-304 shall be cited as the "Uniform State Law for Aeronautics."






ARTICLE 2 - FEDERAL LICENSING

10-4-201. Federal license and registration of aircraft required.

10-4-201. Federal license and registration of aircraft required.

Public safety and aeronautical progress require uniformity of regulation. Aircraft operating within this state should conform with respect to design, construction and airworthiness to the standards prescribed by the United States government with respect to navigation of aircraft subject to its jurisdiction. It is unlawful to navigate an aircraft within the state unless it is licensed and registered by the department of transportation of the United States in the prescribed manner.



10-4-202. Federal pilot's license required.

10-4-202. Federal pilot's license required.

Public safety and the advantages of uniform regulations require that a person navigating the aircraft described in W.S. 10-4-201 in any form of navigation for which license to operate the aircraft would be required by the United States government shall have the qualifications necessary for obtaining and holding the class of license required by the United States government. It is unlawful for any person to engage in operating an aircraft within this state in any form of navigation unless he has the appropriate pilot's license issued by the federal government.



10-4-203. Display of pilot's license.

10-4-203. Display of pilot's license.

The certificate of the license required shall be kept in the personal possession of the licensee when he is operating aircraft within this state. The license must be presented for inspection upon the demand of any passenger, any official of the United States department of transportation, any peace officer of this state, or any person in charge of any airport or landing field in this state upon which he shall land.






ARTICLE 3 - MISCELLANEOUS

10-4-301. Sovereignty in space above state.

10-4-301. Sovereignty in space above state.

Sovereignty in the space above the lands and waters of this state is declared to rest in the state except where assumed by the United States law.



10-4-302. Ownership of space.

10-4-302. Ownership of space.

The ownership of the space above the lands and waters of this state is declared to be vested in the several owners of the surface beneath subject to the right of flight described in W.S. 10-4-303.



10-4-303. Low or dangerous flight; landing on land or water of another.

10-4-303. Low or dangerous flight; landing on land or water of another.

(a) Flight in aircraft over the lands and waters of this state is lawful unless it is:

(i) At such a low altitude as to interfere with the existing use to which the land or water, or the space over the land or water, is put by the owner;

(ii) Conducted as to be imminently dangerous to persons or property lawfully on the land or water; or

(iii) In violation of the air commerce regulations promulgated by the department of transportation of the United States.

(b) The landing of an aircraft on the lands or waters of another, without his consent, is unlawful, except in the case of a forced landing. For damages caused by a forced landing, however, the owner or lessee of the aircraft or the airman shall be liable for actual damage caused by the forced landing.



10-4-304. Interpretation of chapter.

10-4-304. Interpretation of chapter.

W.S. 10-4-101 through 10-4-304 shall be construed as to effectuate its general purpose to make uniform the law of those states which enact it and to harmonize, as far as possible, with federal laws and regulations on the subject of aeronautics.



10-4-305. Marking obstructions.

10-4-305. Marking obstructions.

(a) All structures located outside the exterior boundaries of any incorporated city, town or recorded subdivision, whose appearance is not otherwise mandated by state or federal law, rule or regulation, shall be lighted, marked, painted, flagged or otherwise constructed to be recognizable in clear air during daylight hours from a distance of not less than two thousand (2,000) feet if the structure meets all of the following criteria:

(i) Is fifty (50) feet in height above the ground or higher;

(ii) Is a structure associated with the development or study of wind powered electric generation, commonly known as a meteorological tower or "met tower";

(iii) Was erected, raised after being lowered, purchased or leased on or after the effective date of this act.

(b) Every person owning or leasing a structure which meets the requirements of paragraphs (a)(i) and (ii) of this section shall report to the Wyoming department of transportation the structure's exact location, height above the ground, owner, the method used to make the structure visible and other information the department may deem necessary for the safety of flight. Reports shall be filed on or before April 30, 2009 for every structure erected prior to April 30, 2009, to which this subsection applies. After April 30, 2009, a report shall be filed not less than ten (10) days prior to raising or erecting any structure subject to this subsection.

(c) Any person removing a structure subject to the reporting requirements of this section shall report such removal within ten (10) days to the Wyoming department of transportation.

(d) Within five (5) days of receiving data reported under subsection (b) or (c) of this section, the department of transportation shall make the data, other than the ownership of a structure, available to the public. Data concerning the ownership of a structure shall not be a public record under the Wyoming Public Records Act, W.S. 16-4-201 through 16-4-205.

(e) The Wyoming department of transportation shall promulgate rules and regulations necessary to carry out the purposes of this section.









CHAPTER 5 - MUNICIPAL AND COUNTY AIRPORTS

ARTICLE 1 - POWERS OF LOCAL GOVERNMENT

10-5-101. Powers of municipalities and counties generally; rules and regulations.

10-5-101. Powers of municipalities and counties generally; rules and regulations.

(a) Municipal corporations and counties within the state are authorized at the discretion of their governing boards, acting either singly or jointly to:

(i) Acquire, by lease, purchase, or otherwise, lands and other property for airport purposes, and to construct, maintain and operate these facilities for the landing, housing, care and departure of air-borne craft;

(ii) Construct, maintain and operate terminal office, traffic control and nonaviation buildings; warehouses; barracks; meteorology facilities; maintenance, repair and assembly shops; runways and taxiing strips; accommodations for mail, freight and express services; and all other attendant facilities;

(iii) Install, maintain and operate markers, lights and other aids to air navigation;

(iv) Lease or let any portion of the area, buildings or facilities to any private person or corporation, upon terms deemed satisfactory. Notice shall be given by publication at least once a week for two (2) consecutive weeks in a newspaper published in a town or county in which the airport is located when it is proposed that all the area and total facilities are to be leased;

(v) Direct, manage, conduct or contract for air shows, exhibitions and other public entertainment and, if desired, set a fee for admission;

(vi) Appoint a board of trustees to act under any authority granted to the governing body of the municipality or county acting separately or jointly;

(vii) Enter into cooperative agreements with federal agencies; and

(viii) Do all things necessary in the discretion of the city, town or county governing authority for the purpose of making effective the powers conferred by W.S. 10-5-101 through 10-5-204.

(b) Any city, town or county governing authority in the state, either singly or jointly, may prescribe and enforce rules and regulations not in conflict with W.S. 10-5-101 through 10-5-204 by ordinance or resolution, governing these airports. The municipal court of the city or town has jurisdiction to punish any violator of the ordinances of the city or town governing an airport whether the airport is within or without the city limits.






ARTICLE 2 - AIRPORT AUTHORITY

10-5-201. Authority of county commissioners to levy taxes and issue bonds; funds to be paid into "airport fund"; expenditure generally.

10-5-201. Authority of county commissioners to levy taxes and issue bonds; funds to be paid into "airport fund"; expenditure generally.

For the purposes of W.S. 10-5-101 through 10-5-204, the board of county commissioners may levy taxes, issue bonds or incur indebtedness as authorized by law for other county purposes. The board of county commissioners by resolution may also issue revenue bonds, notes, warrants and other revenue securities in the manner provided by W.S. 35-2-424 through 35-2-435, as from time to time amended, for trustees of hospital districts for the purposes of W.S. 10-5-101 through 10-5-204. All taxes collected, together with other monies received from the sale of bonds, cities or towns, rents and revenue, donations, federal grants and aid or other sources for this purpose, shall be placed in an airport fund which shall be expended only by the authority provided by law.



10-5-202. Airport board; organization; corporate powers; personal liability; compensation; appointment of manager.

10-5-202. Airport board; organization; corporate powers; personal liability; compensation; appointment of manager.

(a) The authority and powers granted in W.S. 10-5-101 through 10-5-204 and the control of funds named may be under the control of an airport board. Upon majority vote of board members the board may issue revenue bonds, notes, warrants and other revenue securities in the same manner provided by W.S. 35-2-424 through 35-2-435 for trustees of hospital districts for the purposes of W.S. 10-5-101 through 10-5-204. The board shall be appointed by the municipal or county governing body and consist of five (5) members, all of whom shall be qualified electors of the county in which they serve. One (1) member of the board to be appointed for one (1) year; one (1) for two (2) years; one (1) for three (3) years; one (1) for four (4) years; and one (1) for five (5) years, and in each case until the first Monday in February following the expiration of the year. The municipal or county governing body in their January meeting of each year shall appoint a successor to the board member whose term shall expire during the year. Thereafter appointments for a full term shall be for five (5) years. Vacancies for unexpired terms shall be filled by appointment by the municipal or county governing body.

(b) The board shall organize each year by selecting a president, a vice president, a secretary and a treasurer from its membership. The secretary shall notify the municipal or county governing body of the board's organization and shall file with the county clerk and the secretary of state a certificate showing their organization. Upon the filing of the certificate the airport board shall become a body corporate, empowered to sue and be sued under the name and style of ".... Airport Board" and shall be the successor to any similar organization or corporation. The corporation shall have perpetual existence. No individual member of the board shall be personally liable for any action or procedure of the board. Members of the board shall serve without compensation, but shall be entitled to payment for travel and other necessary expenses incurred while attending to business or meetings of the board.

(c) Meetings of the board shall be held quarterly at a place designated by the board and at other times as may be desirable upon call of the airport board.

(d) The board may appoint a full or part time manager and other personnel as necessary to operate and maintain the airport and its allied facilities and pay to appointees a reasonable compensation as the board deems proper.



10-5-203. Airport board; dissolution and discontinuance.

10-5-203. Airport board; dissolution and discontinuance.

Any airport board, created under W.S. 10-5-101 through 10-5-204, may be dissolved by resolution of the municipal or county governing body in a regular and public meeting. No board will be dissolved within the two (2) year period following the date of its creation. Within ninety (90) days after the passage of a resolution dissolving the board, the board shall proceed to terminate its existence. After payment of all obligations, any monies remaining under the control of the board shall be credited to the general fund of the municipality or county and be apportioned among the bodies politic comprising the board in the same manner as the cost of maintaining the board was apportioned among the bodies politic and credited to their respective general funds.



10-5-204. Airport board; withdrawal of bodies politic.

10-5-204. Airport board; withdrawal of bodies politic.

Any municipality or county may withdraw from the board by resolution of its governing body. No municipality or county may withdraw from a board within the two (2) year period following the establishment of the board and then only after ninety (90) days written notice given to the board and to the other sponsoring political bodies. In the event of withdrawal of a body politic from the board, any funds which had been appropriated by the municipality or county before withdrawal, to cover its proportionate share of maintaining the board, shall not be returned to the municipality or county withdrawing.






ARTICLE 3 - ZONING

10-5-301. Power of counties, cities and towns.

10-5-301. Power of counties, cities and towns.

(a) The governing body of each incorporated Wyoming municipality and county may regulate and restrict by ordinance the number of stories and size of buildings and the height of other structures constructed upon land within one-half (1/2) mile of the boundaries of airports owned or controlled by the town, city or county. They may provide zoning for airspace beyond one-half (1/2) mile of the boundaries and within the county, to assure aircraft reasonable safety for visual and instrument approach and departure. The right to zone shall be confined to the geographical limits of the current applicable approach zone established by the federal aviation administration for the particular airport and in no case shall the right to zone extend beyond six (6) nautical miles along the approach path from the end of the instrument runway.

(b) The powers herein granted to towns and cities shall apply to all municipal airports whether situated within or without the incorporated limits of a city or town.



10-5-302. Manner of establishing regulations; appeals.

10-5-302. Manner of establishing regulations; appeals.

Zoning regulations shall be established by the municipal council and by the board of county commissioners in the manner provided by law and appeals may be taken accordingly.









CHAPTER 6 - PENALTIES

10-6-101. Repealed By Laws 2005, ch. 207, 2.

10-6-101. Repealed By Laws 2005, ch. 207, 2.



10-6-102. Repealed By Laws 2000, Ch. 48, 3.

10-6-102. Repealed By Laws 2000, Ch. 48, 3.



10-6-103. Operating aircraft while under influence of alcohol or drug; penalty.

10-6-103. Operating aircraft while under influence of alcohol or drug; penalty.

(a) No person may act as a crew member of a civil aircraft within eight (8) hours after the consumption of any alcoholic beverage, or while under the influence of any intoxicating liquor, or while using any drug that affects his faculties in any way contrary to safety.

(b) Any person convicted of violating W.S. 10-6-103(a) shall be punished by a fine not to exceed five hundred dollars ($500.00), by imprisonment not to exceed six (6) months, or both.



10-6-104. Penalty for violation of W.S. 10-4-101 through 10-4-303.

10-6-104. Penalty for violation of W.S. 10-4-101 through 10-4-303.

A person who violates any provision of W.S. 10-4-101 through 10-4-303 is guilty of a misdemeanor and upon conviction shall be punished by a fine not to exceed five hundred dollars ($500.00), by imprisonment for not more than six (6) months, or both.









TITLE 11 - AGRICULTURE, LIVESTOCK AND OTHER ANIMALS

CHAPTER 1 - GENERAL PROVISIONS

11-1-101. Definitions.

11-1-101. Definitions.

(a) As used in title 11, unless the context otherwise requires or unless otherwise specifically noted:

(i) "Board" means the state board of agriculture;

(ii) "Director" means the director of the department of agriculture for the state of Wyoming or his designated representative;

(iii) "Crop" or "agricultural crop," when not otherwise defined by statute, means corn, oats, wheat, barley, flax, sorghums and other grains, potatoes, vegetables, hay, wheatgrasses (agropyron species), needlegrasses (stipa species), bluegrasses (poa species), fescue grasses (festuca species), grama grasses (bouteloua species), sedges and rushes, shrubby or woody forage plants which include salt sages (atriplex species), sagebrushes (artemisia species), winterfat (eurotia lanata), and forage legumes which include astragalus, lupinus and other members of the family leguminosae;

(iv) "Department" means the Wyoming department of agriculture;

(v) "Person" includes an individual, partnership, corporation, joint stock company or any other association or entity, public or private.



11-1-102. Disposition of revenue.

11-1-102. Disposition of revenue.

Except as otherwise provided by law, all licensing, registration and service fees collected by the department together with such other monies as may accrue by law to the department shall be deposited with the state treasurer and credited to the general fund.



11-1-103. Penalty for violations.

11-1-103. Penalty for violations.

A person who violates any of the following sections commits a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both for the first offense, or by imprisonment for not more than one (1) year, a fine of not more than one thousand five hundred dollars ($1,500.00), or both for second or subsequent offenses: W.S. 11-6-210(a) or (f), 11-18-112, 11-19-101, 11-19-102, 11-19-103, 11-19-111, 11-19-210, 11-19-215, 11-19-304, 11-19-306, 11-19-401, 11-20-114, 11-20-117, 11-20-229, 11-20-230, 11-21-104, 11-22-118, 11-23-106, 11-23-207, 11-24-103, 11-24-106, 11-26-101(b), 11-30-114 and 11-48-102. A person who violates board rules promulgated pursuant to W.S. 11-18-103(a)(v) shall be subject to the penalties specified in this section.



11-1-104. License and regulation by the department of agriculture; fee.

11-1-104. License and regulation by the department of agriculture; fee.

(a) The department shall collect a minimum annual fee of twenty-five dollars ($25.00) for the first license or activity issued or regulated under subsection (b) of this section which shall be deposited in the general fund. An additional annual fee of twenty-five dollars ($25.00) shall be collected for each subsequent license issued or activity regulated under subsection (b) of this section. No person shall be required to pay more than one hundred dollars ($100.00) in any calendar year for each place of business even if the person obtains more than four (4) licenses from the department.

(b) The fee imposed by subsection (a) of this section shall be collected upon the following persons or activities:

(i) Aerial hunting permit under W.S. 11-6-105;

(ii) Apiary registration under W.S. 11-7-212;

(iii) Resident and nonresident nursery stock dealers and salesmen licensed under W.S. 11-9-102;

(iv) Repealed by Laws 1994, ch. 46, 2.

(v) Seed dealers licensed under W.S. 11-12-103;

(vi) Aircraft registration under W.S. 35-7-373(b);

(vii) Repealed By Laws 2000, Ch. 37, 4.

(viii) Repealed By Laws 2000, Ch. 37, 4.

(ix) Repealed By Laws 2000, Ch. 37, 4.

(x) Repealed By Laws 2000, Ch. 37, 4.

(xi) Repealed By Laws 2000, Ch. 37, 4.

(xii) Repealed by Laws 1995, ch. 21, 2.

(xiii) Repealed by Laws 2009, Ch. 191, 2.






CHAPTER 2 - DEPARTMENT OF AGRICULTURE

ARTICLE 1 - BOARD OF AGRICULTURE

11-2-101. Department and board created; director.

11-2-101. Department and board created; director.

(a) A state department of agriculture is created under the management and control of the director with the advice of the board of agriculture.

(b) Repealed by Laws 1993, ch. 191, 4.

(c) The department is authorized to accept, administer and expend agricultural commodity promotion, research and advertising assessments.



11-2-102. Composition; qualifications; appointment and removal of members; quorum.

11-2-102. Composition; qualifications; appointment and removal of members; quorum.

(a) The board shall consist of thirteen (13) members, including the governor and the dean of the University of Wyoming college of agriculture or his designated representative as ex officio nonvoting members. Eleven (11) voting members shall be appointed by the governor with the advice and consent of the senate and may be removed by the governor as provided in W.S. 9-1-202.

(b) One (1) member shall be appointed from each of the seven (7) appointment districts pursuant to W.S. 9-1-218. Appointments in each appointment district shall be rotated among the several counties comprising the district.

(c) Members appointed in accordance with subsection (b) of this section from appointment districts shall be appointed for a term of six (6) years.

(d) The seven (7) members appointed from the appointment districts:

(i) Shall be selected to represent a cross-section of the agricultural industry;

(ii) Shall be engaged chiefly in agricultural work; and

(iii) Not more than four (4) shall be members of the same political party.

(e) One (1) member shall be appointed from each of the four (4) board of agriculture youth leadership quadrants as follows:

(i) The northeast quadrant shall consist of Campbell, Crook, Johnson, Niobrara, Sheridan and Weston counties;

(ii) The northwest quadrant shall consist of Big Horn, Hot Springs, Park, Teton and Washakie counties;

(iii) The southeast quadrant shall consist of Albany, Converse, Goshen, Laramie, Natrona and Platte counties; and

(iv) The southwest quadrant shall consist of Carbon, Fremont, Lincoln, Sublette, Sweetwater and Uinta counties.

(f) The four (4) members appointed from the board of agriculture youth leadership quadrants:

(i) Shall be selected by considering a cross-section of the agricultural industry;

(ii) Shall be engaged chiefly in agricultural work;

(iii) Shall be between eighteen (18) and thirty (30) years of age at the time of submitting the application for board membership; and

(iv) Shall be appointed for a term of four (4) years.

(g) A majority of the appointed members of the board constitutes a quorum for the transaction of business.

(h) Appointments and terms shall be in accordance with W.S. 28-12-101 through 28-12-103.



11-2-103. Regular and special meetings.

11-2-103. Regular and special meetings.

The board shall meet annually on the second Monday of April, and special meetings of the board may be held by a call of the director, the president of the board or a majority of the members of the board.



11-2-104. Salary and expenses; oath; election of president and vice-president.

11-2-104. Salary and expenses; oath; election of president and vice-president.

The board members, except the governor and the dean of the University of Wyoming college of agriculture, shall be paid the salary, for attending and traveling to and from official board business shall be one hundred dollars ($100.00) per day and the mileage and per diem for attending and traveling to and from official board business in the same manner and amount as state employees. The appointed board members, within a reasonable time after their appointment, shall qualify by taking the constitutional oath of office and filing it with the secretary of state. The appointed members shall elect from their members a president and vice-president.






ARTICLE 2 - DIRECTOR OF THE DEPARTMENT OF AGRICULTURE

11-2-201. Qualifications; appointment.

11-2-201. Qualifications; appointment.

(a) The director of the department of agriculture shall:

(i) Be a college graduate with at least five (5) years experience in agriculture; or

(ii) Have at least twelve (12) years experience in agriculture and otherwise be qualified if not a college or university graduate.

(b) The governor with the approval of the senate, shall appoint the director. The director shall serve at the pleasure of the governor and may be removed by the governor as provided in W.S. 9-1-202. Any vacancy shall be filled by the governor in accordance with W.S. 28-12-101.



11-2-202. Powers and duties of director generally.

11-2-202. Powers and duties of director generally.

(a) The director shall have his office in Cheyenne and shall:

(i) Act as secretary and executive officer of the board;

(ii) Through the appropriate division established by W.S. 11-2-101 and with the advice of the board, enforce and execute all laws of the state and rules and regulations of the board;

(iii) Repealed By Laws 1998, ch. 6, 5.

(iv) Cooperate with other state institutions and organizations, the agricultural departments of other states and the secretary of agriculture of the United States;

(v) Foster a practicable conservation of state natural resources;

(vi) Publish information of practical value to state agricultural interests for free distribution among the farmers and other interested persons within the state;

(vii) Promulgate necessary rules and regulations to implement W.S. 11-2-202.

(b) Repealed by Laws 1993, ch. 191, 4.

(c) Repealed by Laws 1993, ch. 191, 4.

(d) The director in collecting information necessary to perform duties of the department and its divisions, may request information from any agency of the state, a county, city, town or other political subdivision. An agency shall furnish information upon written request of the director. An owner, operator or manager of any manufacturing, mining or other business establishment operating in this state or other person having information necessary to carry out the purposes of this act shall upon request of the director, furnish the information upon forms supplied by the board.

(e) For purposes consistent with duties imposed by law and rule and regulation, the director may accept grants from private or public agencies, organizations or other persons.

(f) The director may allow the permitting, registration, licensing, testing, inspection and reporting requirements of this title to be conducted electronically as provided by the Uniform Electronic Transaction Act, W.S. 40-21-101 through 40-21-119 and any applicable federal electronic requirements.



11-2-203. Deputy director; employment of personnel.

11-2-203. Deputy director; employment of personnel.

The deputy director shall serve at the pleasure of the director and is responsible to and under the control and supervision of the director. The director may employ professional, technical and other personnel as necessary to perform duties prescribed by law and rule and regulation of the board.



11-2-204. Services of persons in employ of university; reimbursement; applicability of provisions.

11-2-204. Services of persons in employ of university; reimbursement; applicability of provisions.

(a) In performing duties imposed by law which require technical scientific training, the director may request the services of qualified members of the University of Wyoming faculty, resident or extension. Faculty members shall serve without additional compensation but the department shall reimburse the University of Wyoming for fifty percent (50%) of the salary paid by the university while the faculty member is actually performing services for the director. The use of faculty members and the proportion and distribution of their time shall be determined by agreement between the director and the president of the university and the faculty member shall be employed by the department when performing duties for the director under this section.

(b) This section applies to horticulture, apiculture, poultry, dairying, food, oils, seeds, marketing farm crops and any other duties imposed upon the department which the director and the board determine to be more efficiently and economically administered by use of university faculty members. This section does not apply to any branch of agriculture otherwise specifically provided for by law.



11-2-205. Repealed by Laws 1987, ch. 111, 2.

11-2-205. Repealed by Laws 1987, ch. 111, 2.



11-2-206. Reports to governor.

11-2-206. Reports to governor.

The director shall report to the governor respecting the programs and fiscal activities of the department as required by W.S. 9-2-1014.



11-2-207. Rangeland health assessments.

11-2-207. Rangeland health assessments.

(a) The rangeland health assessment program is hereby created. The director shall provide for the cooperation and participation with the University of Wyoming, state agencies, county governments, federal agencies and private landowners in the assessment of the condition of the health of Wyoming grazing lands. The rangeland health program shall include, but not be limited to:

(i) The necessity for a rangeland health assessment for a particular area of Wyoming grazing lands, including the impact on state, federal, local and private property;

(ii) The rangeland health assessment shall be done only with the voluntary cooperation and participation of all participants, including the private landowner, the state grazing lessee and the federal grazing permittee or lessee;

(iii) The rangeland health assessment shall be conducted on federal or state managed lands only under a memorandum of agreement with the federal or state land management agency and with the participation of that federal or state land management agency;

(iv) The rangeland health assessment shall include, as necessary, establishment of rangeland monitoring, compliance with federal agency standards and guidelines and participation in the incorporation of assessment outcomes into any federal or state decision affecting livestock grazing;

(v) The rangeland health assessment shall include any protections necessary for the management of soil erosion and vegetation loss.

(b) The director is authorized to contract with the University of Wyoming, institutions of higher education and other qualified state and local governmental agencies to:

(i) Conduct rangeland health assessments as provided pursuant to subsection (a) of this section;

(ii) Conduct rangeland health assessments on previously established exclosures which exclude livestock grazing to determine what effect the elimination of grazing has had on the quality of the rangeland. These assessments may include an assessment of nearby grazed rangeland as provided in paragraph (i) of this subsection to assist in the evaluation of the effect of excluding grazing.

(c) The director shall establish matching funds for any contract entered into pursuant to subsection (b) of this section.

(d) The director may accept additional matching funds to augment the planned rangeland health assessment to:

(i) Vetoed by Governor;

(ii) Identify tools and strategies for resource use that best promote rangeland health;

(iii) Facilitate the efficacy of the rangeland study.

(e) The director shall establish priorities for the distribution of available funding, including consideration of:

(i) Applications that include multiple resource partners;

(ii) Amount and variety of funding sources;

(iii) Timing and urgency of the project.

(f) The director is authorized to adopt rules and regulations necessary to implement this section.



11-2-208. Agricultural research funding program.

11-2-208. Agricultural research funding program.

(a) The director shall, through rule and regulation, establish a process to solicit applications from the agricultural industry in the state for applied agricultural research projects.

(b) The director, with approval from the board, may solicit applications for applied research under this section and shall contract with any appropriate educational institution or other qualified entity to conduct the research as provided in the application.

(c) In soliciting and reviewing applications under this section, the director and the board shall:

(i) Consult with producers and nonprofit organizations representing Wyoming agricultural producers;

(ii) Consider the potential impacts of the research in strengthening Wyoming's agricultural industry and agricultural production;

(iii) Consider the time for anticipated completion of the research;

(iv) Consider the educational institution or other qualified entity which will conduct the research, giving preference to educational institutions located within the state;

(v) Ensure that the research results will be widely disseminated to the appropriate sectors of Wyoming agriculture;

(vi) Establish requirements for matching contributions from the educational institution or entity involved in the research and give preference to those projects which include additional private and institutional funding in support of the projects.









CHAPTER 3 - AGRICULTURAL STATISTICS

11-3-101. Duty of county assessors.

11-3-101. Duty of county assessors.

At the time of making annual assessment of property, each county assessor shall collect statistics in relation to farm products and agricultural resources from each farm and ranch owner, operator or renter as called for by the director. Necessary forms shall be furnished by the director, but shall not duplicate questions in assessor's schedules.



11-3-102. Disposition of forms.

11-3-102. Disposition of forms.

The original forms upon which statistics are gathered by the county assessor shall be returned to the director immediately upon completion of the assessment work, and not later than June 1 each year.



11-3-103. Reports confidential.

11-3-103. Reports confidential.

The reports made to the director are confidential. The records of individuals, firms or corporations supplying information called for by law shall not be used to disclose personal or corporate affairs.



11-3-104. Service to be performed under general assessment law.

11-3-104. Service to be performed under general assessment law.

The service performed by the several assessors in the state shall be performed in connection with their service under the general assessment law of the state and as one of the regular duties devolving upon the county assessor's office. No extra compensation shall be allowed.






CHAPTER 4 - STATE ENTOMOLOGIST

11-4-101. Repealed by Laws 1991, ch. 16, 1.

11-4-101. Repealed by Laws 1991, ch. 16, 1.



11-4-102. Repealed by Laws 1991, ch. 16, 1.

11-4-102. Repealed by Laws 1991, ch. 16, 1.



11-4-103. Repealed by Laws 1991, ch. 16, 1.

11-4-103. Repealed by Laws 1991, ch. 16, 1.



11-4-104. Repealed by Laws 1991, ch. 16, 1.

11-4-104. Repealed by Laws 1991, ch. 16, 1.






CHAPTER 5 - WEED AND PEST CONTROL

ARTICLE 1 - IN GENERAL

11-5-101. Short title; purpose of provisions.

11-5-101. Short title; purpose of provisions.

(a) This act may be cited as the "Wyoming Weed and Pest Control Act."

(b) The purpose of this act is controlling designated and declared weeds and pests.



11-5-102. Definitions.

11-5-102. Definitions.

(a) As used in this act:

(i) "Pesticide" means any material used to control or eradicate weeds or pests;

(ii) "Authorized dealer" means any pesticide dealer licensed in Wyoming who sells, retails, wholesales, distributes, offers or exposes for sale, exchanges, barters or gives away any pesticide within this state;

(iii) "Board" means the Wyoming board of agriculture established by authority of W.S. 11-2-101 through 11-2-104;

(iv) "Director" means the director of the department of agriculture for the state of Wyoming or his designated agent;

(v) "Control" means the process of containing, preventing, identifying and mitigating weed and pest infestations by using multiple integrated management practices, including but not limited to, regulation, prevention, survey, eradication, pesticides, cultivation, competition, grazing and biological control in an adaptive management effort designed to reduce economic and ecological impacts from designated and declared species and to protect uninfested lands;

(vi) "County commissioners" means the board of county commissioners of a county within which a district is located;

(vii) "Declared pest" means any animal or insect species which the board and the Wyoming weed and pest council have found, either by virtue of its direct or indirect effect to negatively impact management of agricultural or natural ecosystems, or as a carrier of disease or parasites, to be detrimental to the general welfare of persons residing within a district;

(viii) "Declared weed" means any plant species which the board and the Wyoming weed and pest council have found, either by virtue of its direct or indirect effect to negatively impact management of agricultural or natural ecosystems, or as a carrier of disease or parasites, to be detrimental to the general welfare of persons residing within a district;

(ix) "Department" means the state department of agriculture;

(x) "Designated list" means the list of weeds and pests from time to time designated by joint resolution of the board and the Wyoming weed and pest council or by an emergency declaration of the director;

(xi) "Designated noxious weed" means plant species having seeds or other plant parts determined to be detrimental to the general health or welfare of the state based upon the following:

(A) Has demonstrated the ability to aggressively invade native plant communities and agricultural crops;

(B) Is injurious or poisonous to livestock;

(C) Is a carrier of disease or parasites;

(D) Can, by virtue of either direct or indirect effect, negatively impact management of agricultural or natural ecosystems.

(xii) "Designated pest" means any animal or insect species that is determined to be detrimental to the health or general welfare of the state based upon the following:

(A) Has demonstrated the ability to aggressively invade native plant communities and agricultural crops;

(B) Is injurious or poisonous to livestock;

(C) Is a carrier of disease or parasites;

(D) Can, by virtue of either its direct or indirect effect, negatively impact management of agricultural or natural ecosystems.

(xiii) Repealed by Laws 1993, ch. 191, 4.

(xiv) "District" means any county weed and pest control district;

(xv) "District board" means the board of directors of a district having jurisdiction within the boundaries of the district it represents;

(xvi) "District board member area" means a geographical area within a district from which a member of the board of the district is appointed;

(xvii) Repealed by Laws 1993, ch. 191, 4.

(xviii) "Farm products" means all crops, crop products, nursery stock, plants or portions thereof, but shall not mean livestock;

(xix) "Infested farm products" means farm products which contain injurious insects, pests, weed seed, poisonous or injurious plants or any injurious portion thereof, or plant diseases;

(xx) "Landowner" means any person who has actual use, exclusive possession of or exercises control over the land through any lease, easement, right-of-way or estate in the land. Federal landowner means the federal agency having jurisdiction over any lands affected by this act;

(xxi) "District supervisor" means the person appointed or employed by the district board for the purpose of carrying out this act within a district;

(xxii) "Wyoming weed and pest council" means the state council composed of one (1) representative of each district as authorized in writing by that board of directors. The director of the department of agriculture or his designated representative shall serve ex officio;

(xxiii) "Emergency declaration" means the addition of a weed or pest to either the statewide designated list or to a county declared list on an emergency basis to allow for immediate control activities. An emergency declaration shall only last until formal action can be taken by the council and the board to list the species through established rules, and in any case not to exceed one (1) year;

(xxiv) "This act" means W.S. 11-5-101 through 11-5-119.



11-5-103. Composition of districts.

11-5-103. Composition of districts.

All land within the boundaries of Wyoming including all federal, state, private and municipally owned lands, is hereby included in weed and pest control districts within the county in which the land is located, with the boundaries of the district being the same as the boundaries of the county. Each district shall be known as the ".... County Weed and Pest Control District, State of Wyoming."



11-5-104. District board of directors; appointment; terms; vacancies; compensation and expenses.

11-5-104. District board of directors; appointment; terms; vacancies; compensation and expenses.

(a) The county commissioners of each district shall hold a public meeting for appointing a district board of directors for the district. Prior to the meeting the county commissioners shall establish the number of members of the district board and shall establish district board member areas. The county commissioners may seek the advice and counsel of the members of the former district board for the establishment of district board member areas. Each district board member area shall be contiguous. Notice of the meeting shall be advertised at least once in the designated official newspaper of the county and posted on the county's official website in the manner provided in W.S. 18-3-516(f) at least twenty (20) days prior to the date of the meeting. The notice shall solicit nominations for directors by petition signed by at least ten (10) landowners to be submitted at least five (5) days before the date of the meeting.

(b) From the nominations submitted the county commissioners shall appoint the district board which shall consist of five (5) or seven (7) directors. Directors shall serve for a term of four (4) years or until their successors are appointed and qualified.

(c) Any qualified elector in the district board member area he is appointed to represent is eligible to hold the office of director.

(d) All district board members shall be appointed by the county commissioners at their first regular meeting in January of each year from among nominations submitted by petition in the manner set forth in subsection (a) of this section. In districts encompassing cities or towns with a population of five thousand (5,000) or more, one (1) district board member shall be appointed from within the limits of a city or town. A district board member shall assume office at the first regular meeting of the district board following appointment.

(e) The county commissioners shall remove a director for repeated unexcused failure to attend meetings or for refusal or incapacity to act as a district board member.

(f) When a vacancy occurs on a district board the county commissioners shall, at the next regular meeting, appoint an individual who possesses the necessary qualifications as a district board member to fill the unexpired term.

(g) At the first regular meeting in February the district board shall elect from its members a chairman and a vice-chairman, and appoint a secretary and a treasurer. The positions of secretary and treasurer need not be members of the district board. The treasurer shall furnish a surety bond to the district before entering upon the duties of office in an amount to be set by the district board but not less than fifty thousand dollars ($50,000.00).

(h) The members of the district board shall serve without pay, but are entitled to reimbursement for actual and necessary expenses and a mileage allowance at the rate as established for state employees.



11-5-105. Duties; powers; supervisor compensation.

11-5-105. Duties; powers; supervisor compensation.

(a) The district board shall:

(i) Implement and pursue an effective program for the control of designated weeds and pests;

(ii) Fix the time and place of regular meetings, which shall occur at least once each month and shall be open to the public;

(iii) Keep minutes of all meetings and a complete record of all official acts, including all warrants issued against monies belonging to the district, which are open for public inspection during regular office hours;

(iv) Employ certified district supervisors and if certified personnel are not available, employ an acting district supervisor who shall become certified within twenty-four (24) months from the initial date of employment;

(v) Make at least one (1) annual inspection to determine the progress of weed and pest activities within a district;

(vi) Obtain competitive bids for any purchase costing more than ten thousand dollars ($10,000.00);

(vii) Control and disburse all monies received from any source;

(viii) Render technical assistance to any city or town with a population of five thousand (5,000) or more which establishes a program as provided in W.S. 11-5-115.

(b) The district board of each district may:

(i) Sue and be sued;

(ii) Employ personnel and determine duties and conditions of employment;

(iii) Coordinate activities with the department and enter into cooperative agreements with other agencies;

(iv) Secure and maintain bond or liability insurance, when deemed feasible by the district board;

(v) Submit to the department reports required by the board;

(vi) Participate in programs for the control of declared weeds and declared pests not included on the designated list;

(vii) Buy and sell real property, personal property and equipment as needed to carry out district programs.

(c) The district supervisor shall receive a salary and expenses as approved by the district board.



11-5-106. Board of certification; duties.

11-5-106. Board of certification; duties.

A board of certification is established consisting of the director or his designee, a University of Wyoming weed or pest specialist appointed by the dean of the college of agriculture, two (2) certified district supervisors and a district board member appointed by the Wyoming weed and pest council. The board of certification shall promulgate rules and requirements for certification of district supervisors and shall certify all personnel meeting the established requirements.



11-5-107. Purchase and sale of pesticides; cost share with landowner.

11-5-107. Purchase and sale of pesticides; cost share with landowner.

(a) The district board may purchase from authorized dealers such quantities of pesticides as are necessary, and hire labor to carry out the provisions of this act. Warrants in payment shall be drawn on the weed and pest control fund.

(b) The district board may sell pesticides which have been registered with the department for designated or declared noxious weed and pest control.

(c) In the case of delinquent indebtedness under this section the district board may seek a judgment from the district court for the indebtedness, reasonable attorneys' fees and costs. The judgment shall be enforced as provided by law.

(d) The district board may cost share with the landowner the cost of the pesticides, the cost of the application and the cost of any other integrated management practice for the control of designated or declared noxious weeds and pests.



11-5-108. Rates and application of pesticides; payment by landowner; bidding restriction.

11-5-108. Rates and application of pesticides; payment by landowner; bidding restriction.

(a) The district board may establish rates and engage in the application of pesticides for weed and pest control, subject to subsection (b) of this section. If services provided are not paid for by the landowner for whom rendered as provided in W.S. 11-5-107(d), such indebtedness may be collected as provided by W.S. 11-5-107(c).

(b) A district board shall not engage in competitive bidding of bare ground application of pesticides for industrial weed control, unless there are no commercially licensed entities operating in the state that are able and willing to perform the service. Nothing in this subsection shall limit the district board's authority to act pursuant to W.S. 11-5-105(a)(i) and 11-5-109.



11-5-109. Inspection of land; remedial requirements; cost to landowner.

11-5-109. Inspection of land; remedial requirements; cost to landowner.

(a) Whenever the district board has probable cause to believe that there exists land infested by weeds or pests which are liable to spread and contribute to the injury or detriment of others, it shall make or have made an investigation of the suspected premises through the use of lawful entry procedures. The designated representative of the district board, after giving the landowner written notice, may go upon premises within the district, through the use of lawful entry procedures, without interference or obstruction for purposes of making a reasonable investigation of the infested area. Notice is deemed to have been given if it is deposited in a United States post office by certified mail with sufficient postage, addressed to the last known address of the landowner at least five (5) days before entry.

(b) If the suspected area is found to be infested, the district board, by resolution adopted by two-thirds (2/3) of its members, shall confirm such fact. The district board may set forth minimum remedial requirements for control of the infested area.

(c) The district board shall deliver, by certified mail, to the address of the landowner appearing on the most recent tax roles of the district:

(i) A copy of the resolution;

(ii) A statement of the cost of fulfilling the requirements; and

(iii) A request that the requirements contained in the resolution be carried out at the owner's expense within a designated period of time or on a cooperative basis.

(d) At the request of the landowner, the district board shall hold a hearing in accordance with the Wyoming Administrative Procedure Act.

(e) A landowner who is responsible for an infestation and fails or refuses to perform the remedial requirements for the control of the weed or pest on the infested area within the time designated may be fined not more than fifty dollars ($50.00) per day for each day of violation and not more than a total of two thousand five hundred dollars ($2,500.00) per year as determined by the court. Any person accused under this act is entitled to a trial by jury. The accumulated fines under this section are a lien against the property of the landowner from the day notice is delivered to the landowner by the district board. All fines shall be deposited with the county treasurer and credited to the county school fund.



11-5-110. Appraisal of damage to landowner; hearing.

11-5-110. Appraisal of damage to landowner; hearing.

When the district board determines by resolution that the landowner's property has been damaged as a result of carrying out its requirements, the district board shall by resolution appoint three (3) disinterested freeholders within the district to appraise the amount of damage, upon which the district shall forthwith compensate the landowner. The landowner may file a claim for damages and is entitled to a hearing relative to the amount of damages pursuant to the Wyoming Administrative Procedure Act.



11-5-111. Tax levied on property in district; maximum amount; weed and pest control fund.

11-5-111. Tax levied on property in district; maximum amount; weed and pest control fund.

The county commissioners shall annually levy a tax to carry out this act. The tax shall be levied upon all property in the district and shall not exceed one (1) mill on each one dollar ($1.00) of assessed valuation. The tax is not part of the general county or city mill levies. All taxes levied and collected shall be remitted to the district for a separate fund to be known as the weed and pest control fund, which shall be used only to carry out this act.



11-5-112. Repealed by Laws 1979, ch. 135, 3.

11-5-112. Repealed by Laws 1979, ch. 135, 3.



11-5-113. Allocation of funds; formula; special funding.

11-5-113. Allocation of funds; formula; special funding.

(a) An allocation committee composed of the director of the department of agriculture, three (3) members appointed by the Wyoming weed and pest council and one (1) member of the board shall allocate the funds of any legislative appropriation to the district boards pursuant to a formula adopted by the committee. No district board shall receive an amount in excess of one-third (1/3) of its actual expenditures from any appropriation, unless the appropriation provides assistance in control to a district board under subsection (b) of this section.

(b) If the district board determines a weed or pest is seriously endangering areas of a district or the state, assistance in control may be provided by legislative appropriation for this purpose, and the allocation committee shall allocate the appropriation accordingly, and the allocation committee and each affected district board shall be responsible for insuring that the funds are properly expended.



11-5-114. Allocated funds; procedure to disburse.

11-5-114. Allocated funds; procedure to disburse.

A request for allocated funds pursuant to W.S. 11-5-113 shall be initiated by the district board by submitting a voucher and documentation. Upon the approval of the voucher by the allocation committee, payment shall be made by the state auditor out of funds provided for control of weeds and pests.



11-5-115. Program in cities and towns authorized; funding; use of monies.

11-5-115. Program in cities and towns authorized; funding; use of monies.

(a) The governing body of any city or town with a population of five thousand (5,000) or more may establish and administer a program for the control of weeds and pests within the jurisdictional limits of the city or town. If such a program is not established, the district board shall administer a program for the city or town.

(b) A district having a city or town with a population of five thousand (5,000) or more which establishes a program shall, within thirty (30) days after receipt of any funds collected pursuant to W.S. 11-5-111, transfer eighty-five percent (85%) of the funds attributed to the property within the corporate limits of the city or town to the governing body of the city or town, retaining fifteen percent (15%) of the funds for administration of the district and for technical assistance rendered to the city or town by the district board.

(c) Monies received by the cities from the district shall be used to control noxious weeds and pests as determined by the governing body of the city or town. The city or town shall provide an annual report to the district board on designated and declared weed and pest work completed within the jurisdictional limits of the city or town.

(d) The governing body of a city or town which establishes a control program may petition the district board for special assistance and funding authorized by W.S. 11-5-113 and 11-5-114.



11-5-116. Quarantine by director; request by district.

11-5-116. Quarantine by director; request by district.

(a) Whenever the director, the district board or their agents find any section of the state to be infested with insects, pests, poisonous or injurious plants or plant diseases, and it is established that farm products from that section are liable to spread the insects, pests, poisonous or injurious plants or plant diseases into other sections to the injury of others, the director shall without unnecessary delay, declare a quarantine against such section to prevent the transfer of farm products from the quarantined area. When it is ascertained that insects, pests, weed seed, poisonous or injurious plants or plant diseases are likely to be introduced into Wyoming by the importation of farm products, domestic animals or other objects, the director shall declare a quarantine against the importation of such farm products.

(b) A district may initiate a district-wide quarantine by one (1) of the following procedures:

(i) A district may request in writing that the director declare a district-wide quarantine. Upon receipt of the request, the director shall instruct the district to circulate a petition for ninety (90) days within the district to obtain signatures of at least two-thirds (2/3) of all resident landowners owning at least fifty-one percent (51%) of all resident-owned land. Upon receipt of the properly executed petition, the director shall declare a district-wide quarantine;

(ii) A district board may hold a hearing in compliance with the Wyoming Administrative Procedure Act. The director shall declare a district-wide quarantine when the district has provided the director with proper documentation that a hearing has been held and the district has found a need for a district-wide quarantine;

(iii) The district board may hold a district-wide referendum. The director shall declare a district-wide quarantine upon receipt of a certified document indicating that the referendum was accepted by a majority of the electors who voted in the election.

(c) The director shall declare an individual quarantine when requested by resolution adopted by a two-thirds (2/3) majority of the board.

(d) The district board in compliance with W.S. 11-5-101 through 11-5-119 may request a quarantine against the entry of infested farm products that may be injurious and detrimental to the state and enter into agreements with the law enforcing agencies to carry out the quarantine provision:

(i) Farm products and equipment shall be certified free of designated noxious weed seeds or infested farm products prior to entry into the state, with the exception of any processed feed or grain to be reprocessed and fed to livestock;

(ii) Farm products and equipment are to be certified in the state of origin by the proper officials;

(iii) Interstate shipment of farm products through the state need not be certified if covered in a prescribed manner as not to allow the dissemination of infested farm products.



11-5-117. Criminal provision; penalty; civil penalties; limitations; necessary proof.

11-5-117. Criminal provision; penalty; civil penalties; limitations; necessary proof.

(a) Any person violating any provision of this act is guilty of a misdemeanor, and shall be fined not more than seven hundred fifty dollars ($750.00) in addition to fines provided for in W.S. 11-5-109(e).

(b) In any proceeding to impose any fine or penalty for any failure to perform a remedial requirement ordered by a district board for control of a weed or pest in any infested area, the district board shall have the burden of proving:

(i) That the proposed remedial action would control the target weed or pest;

(ii) That the remedial action would be a cost effective action and would be more cost effective than any alternative action proposed or adopted by the landowner; and

(iii) That the weed or pest to be controlled was at risk of spreading to the land of others in the area.



11-5-118. Inspection for contamination.

11-5-118. Inspection for contamination.

Farm products and agricultural, commercial or industrial equipment entering or moving within the district are subject to inspection for contamination of designated weeds and pests by the district board through its designated agents. The board and the Wyoming weed and pest council may promulgate rules and regulations which establish inspection standards and remedial requirements under this section.



11-5-119. Rules and regulations.

11-5-119. Rules and regulations.

The board, with the approval of a majority of the districts, may promulgate, adopt and publish rules and regulations in accordance with the Wyoming Administrative Procedure Act for the purpose of carrying out the intent of this act.






ARTICLE 2 - LEAFY SPURGE CONTROL

11-5-201. Repealed by Laws 1983, ch. 87, 1.

11-5-201. Repealed by Laws 1983, ch. 87, 1.



11-5-202. Repealed by Laws 1983, ch. 87, 2.

11-5-202. Repealed by Laws 1983, ch. 87, 2.






ARTICLE 3 - SPECIAL MANAGEMENT PROGRAM

11-5-301. Authorization of program.

11-5-301. Authorization of program.

A weed and pest special management program may be carried out as provided by this article and legislative appropriation acts. All state and local governmental entities shall comply with the program.



11-5-302. Definitions.

11-5-302. Definitions.

(a) As used in this article:

(i) "District" means any county weed and pest control district;

(ii) "Integrated management system" means the planning and implementation of a coordinated program utilizing all proven methods for containing and controlling undesirable plants and pests, including but not limited to education, preventive measures, physical methods, biological agents, pesticide methods, cultural methods and management;

(iii) "Management zone" means a geographical area within a district;

(iv) "Materials" means materials used in carrying out the objectives of integrated management system;

(v) "Method" means a procedure or process for carrying out the application method prescribed;

(vi) "Pest" means any declared pest or designated pest defined by W.S. 11-5-102(a);

(vii) "Treatment program" means the use of an integrated management system prescribed by the district board or the board's designated representative;

(viii) "Undesirable plant" means any declared weed or designated noxious weed as defined by W.S. 11-5-102(a).



11-5-303. Program components; funding; rulemaking authority; penalties.

11-5-303. Program components; funding; rulemaking authority; penalties.

(a) Any district may carry out a weed and pest special management program in accordance with this article. If a district initiates a program, leafy spurge (Euphorbia esula) shall receive priority in the program. A district may also implement an integrated management system under W.S. 11-5-101 through 11-5-119 using funds specified by W.S. 11-5-111, provided leafy spurge shall receive priority pursuant to this article.

(b) Pursuant to this article a district may implement an integrated management system on two (2) undesirable plants or on two (2) pests or a combination of one (1) undesirable plant and one (1) pest but under no circumstance shall the program exceed a total of two (2).

(c) Any district which implements a special management program under this article shall:

(i) Establish one (1) or more management zones within the district. A management zone can only be formed with the written consent of a majority of the landowners in the proposed management zone;

(ii) Complete an inventory on lands within each management zone to determine the scope of infestation;

(iii) Establish management criteria for the special management program;

(iv) Select the materials and methods for the special management program based upon best available scientific facts, current technology and economic considerations;

(v) At least ten (10) days before final approval of the program by the district supervisors, publish notice in at least one (1) newspaper of general circulation within the county describing the special management program, listing the participating landowners and stating the approximate cost of the program.

(d) Programs under this article shall be funded as follows:

(i) Landowners shall contribute to the cost of the treatment program on their land as determined by the district board not to exceed twenty percent (20%) of the total cost;

(ii) The district shall contribute to the cost of the treatment program within the limitation of district funds available under subsection (e) of this section;

(iii) State or federal agencies owning lands or administering lands, which are untaxed for the purposes of this act, shall contribute the total cost of the treatment program on those lands;

(iv) Assistance to a district's coordinated program may be provided by legislative appropriation pursuant to W.S. 11-5-113(b).

(e) A district may levy not to exceed an additional one (1) mill on the assessed value of the taxable property within the district to fund its contributions under this section. Upon request by the district board, the board of county commissioners may levy the amount of tax requested not to exceed the mill levy authorized by W.S. 11-5-111 and this subsection.

(f) Any landowner who refuses to perform remedial requirements as established by the district board after due notice as required by W.S. 11-5-109 may be subject to a fine provided by W.S. 11-5-109.

(g) The state board of agriculture may:

(i) Adopt rules and regulations as provided by W.S. 11-5-119 to implement an effective special management program in Wyoming; and

(ii) Establish procedures for prompt reporting and billing of expenditures made and for timely forecasting of future expenditures which will be required.






ARTICLE 4 - EMERGENCY INSECT MANAGEMENT PROGRAM

11-5-401. Definitions.

11-5-401. Definitions.

(a) As used in this article:

(i) "Account" means the emergency insect management special revenue account created under W.S. 11-5-402;

(ii) "Committee" means the director of the department of agriculture, the director of the department of health, the director of the game and fish department, the Wyoming state veterinarian and the governor;

(iii) "Insect pests" mean infestations of grasshoppers, Mormon crickets or other cyclic or outbreak insect infestations or insect species new, recently introduced or which present a substantial possibility to be introduced into Wyoming such as fire ants, Africanized honeybees or other insect pests;

(iv) "Insect vectors" mean blood-feeding arthropods, mosquitoes, biting flies and other such insects that harbor or transmit pathogens harmful to human health and safety, animal health including livestock and wildlife, agriculture or natural resources.



11-5-402. Emergency insect management account; established.

11-5-402. Emergency insect management account; established.

The emergency insect management program account is created to consist of funds appropriated or designated to the account by law for the emergency management of insect pests or insect vectors.



11-5-403. Administrative support for committee.

11-5-403. Administrative support for committee.

Administrative support to the committee shall be provided by the department of agriculture. Expenses of the committee incurred under this article including administrative support shall be paid from the account.



11-5-404. Program development; additional committee responsibilities; annual report.

11-5-404. Program development; additional committee responsibilities; annual report.

(a) Emergency insect management programs developed and receiving funds from the account under this article shall be based upon integrated pest management principles using the most current, scientifically valid methods to manage insect pests and vectors.

(b) Subject to subsection (a) of this section, the committee shall establish policies, standards and guidelines for programs receiving funds from the account under this article. In accordance with established program guidelines and policies, the committee shall review applications for participation submitted under this article, and based upon its review and evaluation, approve or disapprove program applications and if approved, establish the amount of program funding from the account.

(c) In addition to subsection (b) of this section, the committee shall, in cooperation with the governor, collect and compile data necessary to determine if emergency insect management programs under this article involve any threatened or endangered species under the federal Endangered Species Act of 1973, 16 U.S.C. 1531 et seq., as amended. If programs involve such species, the committee, in cooperation with the governor, shall request an exemption from federal regulation under this act for insect management purposes.

(d) The committee shall establish necessary procedures to process applications filed pursuant to this article.

(e) In addition to subsection (d) of this section, the committee shall annually report its activities for each fiscal period as required under W.S. 9-2-1014.



11-5-405. Advisory assistance; assistance specified; expenses.

11-5-405. Advisory assistance; assistance specified; expenses.

(a) To assist with the establishment of policies, guidelines and the development of programs under this article, the committee may assemble necessary expertise from one (1) or more of the following organizations, institutions, groups or individuals:

(i) The Wyoming county commissioners association;

(ii) The Wyoming association of municipalities;

(iii) Pesticide applicators;

(iv) Landowners;

(v) Agricultural producers;

(vi) University of Wyoming faculty and staff;

(vii) Scientific and technology industry representatives;

(viii) Public representatives; and

(ix) Other representatives or individuals as may be determined by the committee.

(b) Persons assisting the committee in an advisory capacity pursuant to subsection (a) of this section and not employed by the state nor any political subdivision of the state shall receive reimbursement for actual and necessary expenses and mileage allowance at the rates established by law for state employees.



11-5-406. Program participation requirements; application; funding participation levels specified; restriction on expenditures.

11-5-406. Program participation requirements; application; funding participation levels specified; restriction on expenditures.

(a) Any state agency or political subdivision may apply to the committee for participation in emergency insect management programs under this article. Applications shall be filed with the department of agriculture and shall at minimum, substantiate compliance with standards and guidelines established by the committee.

(b) Emergency management program participation under this article shall be subject to the following requirements:

(i) Insect vector management programs or nonoutbreak insect programs shall receive not more than fifty percent (50%) of total program costs from the account;

(ii) Subject to paragraph (iii) of this subsection, a reactive program for the suppression of outbreaks of grasshoppers, Mormon crickets or other outbreak insects on state and private lands shall receive not more than fifty percent (50%) of total program costs from the account;

(iii) If the emergency insect management program under paragraph (ii) of this subsection is for grasshopper suppression, the program shall consist of treatments targeting infestations greater than two thousand (2,000) acres or those suppressing less than the entire infestation regardless of size;

(iv) Subject to paragraph (v) of this subsection, a proactive, preventative program targeting incipient infestations of grasshoppers, Mormon crickets or other outbreak insects on state and private lands, with the potential to expand into outbreaks, shall receive not more than seventy-five percent (75%) of total program costs from the account;

(v) If the emergency insect management program under paragraph (iv) of this subsection is for grasshoppers, the program shall include up to two thousand (2,000) acres if the entire infestation is included within the program;

(vi) During the first three (3) years of operation of any emergency insect management program, not more than twenty percent (20%) of funds provided to the program from the account shall be used for administrative costs, equipment and mapping activities, and not more than ten percent (10%) of such funds shall be used for these purposes in subsequent years;

(vii) In addition to paragraph (vi) of this subsection and during the first three (3) years of program operation, not more than twenty percent (20%) of funds provided from the account to any program shall be expended for applied research specifically designed to provide immediate results directly in support of improved integrated pest management practices, and not more than ten percent (10%) of such funds may be used for this purpose in subsequent years.









CHAPTER 6 - PREDATORY ANIMALS

ARTICLE 1 - CONTROL GENERALLY

11-6-101. Permission to eradicate upon refusal of entry by property owner.

11-6-101. Permission to eradicate upon refusal of entry by property owner.

Whenever predatory animals become a menace to livestock owned or controlled by any resident of Wyoming and the owner or lessee of any real estate in the vicinity where the livestock is ranged or pastured refuses permission to the owner of the livestock, his agents or employees, to enter upon the real estate for the purpose of destroying such predatory animals, entry may be obtained as provided by W.S. 11-6-102 and 11-6-103.



11-6-102. Application to county commissioners; hearing; determination; limitation on use of firearms.

11-6-102. Application to county commissioners; hearing; determination; limitation on use of firearms.

The owner of the livestock may file a written application with the board of county commissioners of the county where the real estate is located, applying for permission to eradicate predatory animals. If, after giving the owner or lessee an opportunity of a hearing, the county commissioners may grant such permission, but the person receiving the permission shall not use firearms in destroying such animals without first obtaining permission from the owner or lessee of the real estate.



11-6-103. Liability for damage to property.

11-6-103. Liability for damage to property.

The permission granted shall permit the petitioner to enter upon the real estate but shall not relieve the petitioner from any damages which he inflicts upon any property of the owner or lessee of the real estate.



11-6-104. Centralized and coordinated rodent and predator control plan authorized; release of information restricted.

11-6-104. Centralized and coordinated rodent and predator control plan authorized; release of information restricted.

(a) The department may establish and implement a cooperative and coordinated plan for rodent and predator control. It may cooperate with federal agencies in the control of rodents, predatory animals and predacious birds, as defined in W.S. 23-1-101, which are destructive to livestock, game and poultry, or are detrimental to feed and foodstuffs, crops and forage production and human health. The department may promulgate necessary rules and regulations to carry out the purposes of this section.

(b) Any information regarding the number or nature of rodents or predators legally taken within the state pursuant to this section shall only be released in its aggregate form. The identity of any person legally taking a rodent or predator within this state is solely for the use of the responsible agency or appropriate law enforcement agency, shall not be released without the individual's written consent and is not a public record for purposes of W.S. 16-4-201 through 16-4-205.



11-6-105. Issuance of aerial hunting permits authorized.

11-6-105. Issuance of aerial hunting permits authorized.

The department may issue permits for the aerial hunting of rodents and predators to any person for the protection of livestock, domesticated animals or human life, upon a showing that the person or their designated pilot, along with the aircraft to be utilized in the aerial hunting, have been licensed and qualified in accordance with the requirements of the Wyoming aeronautics commission. The department shall furnish to the game and fish department a list of the names and addresses of the persons to whom they have issued aerial permits. The department may predicate the issuance or retention of such permits upon the recipients' full and prompt disclosure of information as the department may request for submission to the authorities designated in accordance with section 13 of the Fish and Wildlife Act of 1956 or its successor. The department shall collect a fee from each person who has any aircraft permitted under this section on or before April 1 of each year in the amount authorized by W.S. 11-1-104.



11-6-106. Receiving and expending monies for supplies.

11-6-106. Receiving and expending monies for supplies.

The department may receive money for rodent and predator control from the federal government, state appropriations, counties, agencies, boards, associations, commissions, individuals and any other cooperators and may expend such monies to purchase supplies, materials, services, and to employ or contract personnel for rodent and predator control. The department may make such supplies, materials, services and personnel available to cooperators at approximate cost.



11-6-107. Disposition of proceeds.

11-6-107. Disposition of proceeds.

All predator furs, skins and specimens taken by hunters or trappers whose salaries are paid in full by cooperating agencies, shall be sold and the proceeds returned to the respective predator management district of the county in which the furs, skins or specimens originated. All receipts from sales of materials and services related to predatory animal and rodent control received by the department shall be paid into the state general fund.



11-6-108. Cooperative agreements generally.

11-6-108. Cooperative agreements generally.

The department may enter into cooperative agreements with other governmental agencies, counties, associations, corporations or individuals for carrying out the purposes of W.S. 11-6-104 through 11-6-107.






ARTICLE 2 - DISTRICTS AND DISTRICT BOARDS

11-6-201. Creation and designation of districts; state predator management advisory board.

11-6-201. Creation and designation of districts; state predator management advisory board.

(a) Each county is created and designated as a predator management district. Each district shall be known as the "Predator Management District of .... County, Wyoming," and it may hold property and be a party to suits and contracts.

(b) There is created a state predator management advisory board composed of one (1) representative of each predator management district. The state predator management advisory board representative shall be appointed by the individual predator management district boards of directors and so designated in writing.



11-6-202. Administration of districts by district boards; number and qualifications of members; term; filling of vacancies; removal.

11-6-202. Administration of districts by district boards; number and qualifications of members; term; filling of vacancies; removal.

(a) The affairs of each district shall be administered by a board of directors, each of whom shall be a bona fide resident of Wyoming. Directors for the positions identified in paragraphs (i) and (ii) of this subsection shall be elected at an annual meeting of district livestock owners. Directors for the positions identified in paragraphs (iv) and (v) of this subsection shall be appointed as described. The composition of the board shall be as follows:

(i) Three (3) directors shall be sheep owners having paid predator management fees on sheep in the district in the year preceding election. At each subsequent annual district meeting one (1) director shall be elected for a three (3) year term. Subject to the provisions of W.S. 11-6-203(a), all sheep owners whether an individual, corporation or partnership, having paid predator management fees on sheep in the district regardless of the domicile of the sheep, are entitled to one (1) vote at the meeting;

(ii) Three (3) directors shall be cattle owners having paid predator management fees on cattle in the district in the year preceding election. At each subsequent annual district meeting one (1) director shall be elected for a three (3) year term. Subject to the provisions of W.S. 11-6-203(a), all cattle owners whether an individual, corporation or partnership, having paid predator management fees on cattle in the district regardless of the domicile of the cattle, are entitled to one (1) vote at the meeting;

(iii) If a qualified applicant for a director position identified in paragraph (i) or (ii) of this subsection cannot be found or if no qualified applicant seeks election to the board of directors, then the director position may be filled by an otherwise qualified elector, provided no more than four (4) directors may represent any one (1) species of livestock;

(iv) The board of county commissioners shall appoint one (1) director to serve for an initial term of two (2) years and thereafter for three (3) year terms from electors in the county not engaged in raising sheep or cattle. No appointed member may serve for a consecutive period of more than six (6) years;

(v) If the board of directors determines state funds are necessary for an effective predator management program to assure the statutory requirements provided in W.S. 11-6-205 are fulfilled and state funds are appropriated and received for that purpose, then three (3) directors representing sportsmen and hunters from the district shall be appointed to the board of directors by the county commissioners serving the local district. Sportsmen and hunter representatives shall be bona fide residents of the district not engaged in raising sheep or cattle and shall hold or have held either a valid Wyoming fishing or hunting license or a Wyoming wildlife damage management stamp within the preceding twelve (12) month period. County commissioners, to the greatest extent practical, shall select sportsmen and hunter representatives to ensure representation from as broad a geographic distribution of the district as possible. The county commissioners shall determine who of the three (3) sportsmen and hunter directors appointed to a board under this paragraph shall serve an initial term of one (1) year, who shall serve an initial term of (2) years and who shall serve a term of three (3) years. Thereafter, each term shall be for three (3) years.

(b) No director shall continue to hold office after disqualification under any of the provisions of this section. All vacancies on the district board may be filled for unexpired terms by the other directors in office except the public member's and the sportsmen and hunter member's unexpired term shall be filled by board of county commissioners appointment. All members shall hold their offices until their successors are elected and qualified.

(c) For directors appointed by a board of county commissioners, the county commissioners may remove the director for cause without a public hearing unless the director requests that the action be taken during a public hearing.



11-6-203. Manner of calling annual meeting of predator management districts; when held; election of chairman and secretary.

11-6-203. Manner of calling annual meeting of predator management districts; when held; election of chairman and secretary.

(a) The annual meeting of each predator management district shall be held within the first two (2) weeks of December. Any person having paid predator fees in the district within the preceding twelve (12) months shall be entitled to one (1) vote at the annual meeting. Predator fees paid in the name of a business entity may be represented by one (1) representative of the entity paying the fees, provided that the representative is authorized by the entity to vote on behalf of the entity and has provided proof of such written authorization. Proof of payment of predator fees within the district shall only be through a verified copy of a brand inspection certificate which clearly shows that the fees have been paid and the date upon which the fees were paid. No person paying fees within the district shall be entitled to more than one (1) vote at the annual meeting and no proxies shall be allowed. Each board shall:

(i) Repealed By Laws 2012, Ch. 46, 2.

(ii) Publish a notice stating the time and place of any meeting of the district and that directors of the board representing livestock interests as provided in W.S. 11-6-202(a)(i) and (ii) shall be elected at the meeting. Notice shall be published once in a newspaper of general circulation in the district ten (10) days prior to the date of the meeting;

(iii) Set the date of the meeting so as not to conflict with the date of similar meetings held in adjoining districts in order that sheep and cattle owners operating in more than one (1) district may attend and vote in other districts where they are engaged in such business;

(iv) Set the annual predatory animal control fee for the district as provided by W.S. 11-6-210(a).

(b) When assembled in accordance with the provisions of subsection (a) of this section, the sheep and cattle owners shall elect a chairman and secretary who shall act as judges of the election of directors representing livestock interests of the board.



11-6-204. District boards; election and appointment of officers; meetings; quorum; oath; appropriation requests.

11-6-204. District boards; election and appointment of officers; meetings; quorum; oath; appropriation requests.

At the annual meeting of the district board, following election of directors pursuant to W.S. 11-6-202(a)(i), (ii) and (iv) and upon appointment of directors pursuant to W.S. 11-6-202(a)(v), if applicable, the directors shall organize by choosing from their number a president and vice-president and shall appoint a secretary-treasurer. Subsequent meetings may be called by the president upon reasonable notice. A majority of the board constitutes a quorum for the transaction of business at any board meeting. The members of the board shall receive no compensation for serving as members. Each director shall take an oath for the faithful performance of his duties. If the board determines to request an appropriation of funds from the board of county commissioners, it shall, at least thirty (30) days prior to the time for annual levy of general taxes, notify the board of county commissioners of the amount the district board considers necessary for district operations during the following year.



11-6-205. District boards; duties generally.

11-6-205. District boards; duties generally.

(a) Each predator management district board shall:

(i) Exercise general supervision over the control of predatory animals and predacious birds that prey upon and destroy livestock, other domestic animals and wildlife;

(ii) Devise and put in operation those methods that best manage or control damage caused by predatory animals or predacious birds;

(iii) Administer funds received from predator management fees and from other sources to carry out the predator management program;

(iv) Coordinate with affected individuals and entities to develop a comprehensive predator management program for each respective predator management district which addresses livestock, wildlife and public health concerns.



11-6-206. District boards; powers generally.

11-6-206. District boards; powers generally.

Each predator management district board may adopt rules and regulations necessary for carrying out the purpose and provisions of this article. Each board may appoint employees and assistants as necessary and fix their compensation. Each board may enter into cooperative agreements with boards of county commissioners, other predator management districts, federal or state agencies or other organizations or associations for the purpose of controlling predatory animals and predacious birds. Each board is authorized to pay bounties for predatory animals and predacious birds.



11-6-207. District boards; record of proceedings and expenditures; monthly warrants issued by county for monies collected.

11-6-207. District boards; record of proceedings and expenditures; monthly warrants issued by county for monies collected.

(a) The secretary-treasurer of each predator management district shall keep a complete and accurate record of the proceedings of the board.

(b) All salaries, expenses or bounties shall be paid from the predator management district fund of the district by the secretary-treasurer.

(c) All expenditures of the district shall be supported by properly approved vouchers and supporting documents in writing signed by the board president and any other director.

(d) The county treasurer shall issue monthly warrants to the predator management district for all monies collected in the county for the predator management district.



11-6-208. District boards; annual report.

11-6-208. District boards; annual report.

On or before October 1 of each year, the president and secretary-treasurer of each district board and each county treasurer shall make an annual report to their board of county commissioners showing all receipts and disbursement of district funds made by direction of the board during the preceding fiscal year. A report of the receipts, expenditures and financial transactions of the district shall be made as provided by W.S. 9-1-507. The director of the state department of audit may call upon any district board or upon any county treasurer for further information relating to any predator management district.



11-6-209. Annual meetings of predator management boards.

11-6-209. Annual meetings of predator management boards.

Annual meetings for the election of members of boards of directors of predator management districts shall be called by the president of each board. The meetings shall be called by a notice published in the manner provided by W.S. 11-6-203.



11-6-210. Creation of predator management district fund; predator management fees; donations; appropriation by county commissioners.

11-6-210. Creation of predator management district fund; predator management fees; donations; appropriation by county commissioners.

(a) At the time of collecting brand inspection fees imposed under W.S. 11-20-401 and 11-20-402, the brand inspector shall collect predator management fees on all sheep and cattle inspected within each predator management district. However, predator management fees shall not be collected on cattle and sheep shipped into this state for immediate sale or slaughter. The amount of the fee for each predator management district shall be established by each predator management district board in consultation with the state predator management advisory board and shall not exceed one dollar ($1.00) per head on sheep and cattle. The directors elected pursuant to W.S. 11-6-202(a)(i) and (ii) from each predator management district board shall annually determine the predator management fee to be charged and collected in the district taking into consideration comments solicited from the producers present at the district's annual meeting as provided for in W.S. 11-6-203, who have paid predator management fees within the district during the preceding twelve (12) months and shall inform the livestock board of the fee prior to January 1 each year. The fee shall not be collected on the same livestock more than once in any twelve (12) month period. The livestock board may retain not to exceed five percent (5%) of the revenues collected for the actual cost of collecting the predator management fee. Remaining revenues collected by the livestock board under this section shall be remitted to the state treasurer for deposit in an account. The state treasurer, on a quarterly basis, shall distribute the revenues to the county treasurer of the county from which the shipment originated unless, at the time of payment of the fees, the livestock owner designates the fees to be distributed in total to another county in this state in which the livestock are fed or pastured. The county treasurer shall deposit revenues distributed under this subsection into a special continuing fund, to be known as the "Predator Management District Fund of .... County" and to be administered by the predator management board of that district.

(b) Repealed by Laws 1990, ch. 87, 3.

(c) Repealed by Laws 1990, ch. 87, 3.

(d) The district board may receive donations and appropriations of money from any source, and such donations and appropriations shall be placed in the district fund by the county treasurer upon request of the district board. Nothing in W.S. 11-6-201 through 11-6-210 shall be construed to prohibit boards of county commissioners from appropriating funds for the purpose of controlling predatory animals and predacious birds, and such appropriation by boards of county commissioners is authorized.

(e) Repealed by Laws 1990, ch. 87, 3.

(f) Notwithstanding subsection (a) of this section, the amount of the annual predator management fee for sheep and cattle shipped into this state for confinement in a commercial feedlot shall not exceed twenty-five cents ($0.25) per head on sheep and cattle. For purposes of this subsection, "commercial feedlot" means any place, establishment or facility commonly known as a feedlot conducted, operated or managed for profit or nonprofit for livestock producers, feeders or market agencies, consisting of pens and their appurtenances, in which livestock are received, held, fed, cared for or kept for sale or shipment in commerce. A pasture, field or other enclosure, fenced or unfenced, shall not be considered a commercial feedlot for purposes of this subsection. The predator management district board shall have the authority to determine if a facility qualifies as a commercial feedlot as defined in this subsection.

(g) Each predator management district board shall annually allocate five percent (5%) of all predator management fee collections to be used for refunds, in whole or in part. If a refund is requested the board shall pay the refund within one hundred twenty (120) days after the end of the calendar year in which the fee was paid. Refunds under this subsection shall be subject to the following:

(i) To be valid, the application for refund shall be received no later than sixty (60) days after the end of the calendar year in which the fee was paid;

(ii) No person receiving a refund shall receive any predatory animal control services funded in whole or in part by the predatory animal control fees until that person has paid one hundred fifty percent (150%) of all refunds received during the year in which the services were sought and the three (3) preceding calendar years; and

(iii) All monies not paid in refunds shall annually revert to the district predator management account on July 1 of the following year.

(h) Notwithstanding subsection (a) of this section, no predatory animal control fee shall be collected on livestock shipped or trailed within this state if change of ownership does not occur.

(j) Any person failing to pay the predator animal control fee imposed by subsection (a) or (f) of this section shall be punished as provided by W.S. 11-1-103.

(k) In addition to the other fees imposed by this section, any person paying the predator control fee may pay an additional ten cents ($.10) per head to fund the predator management activities of the Wyoming animal damage management board created by W.S. 11-6-303. Any fees collected pursuant to this subsection shall be deposited in the animal damage management account created by W.S. 11-6-306.

(m) Repealed By Laws 2012, Ch. 46, 2.

(n) If a livestock producer requests predator management services from the district board representing the county in which the producer is pasturing or housing livestock, and no predator management fees have been collected from the producer within the previous twelve (12) months, or if the fees have been refunded, the board may charge a service fee to recover reasonable and actual costs of the predator management services provided.

(o) To be eligible to receive state funds, the district shall assess and collect all available fees on livestock in the district.






ARTICLE 3 - WYOMING ANIMAL DAMAGE MANAGEMENT PROGRAM

11-6-301. Short title.

11-6-301. Short title.

This article may be cited as the "Wyoming animal damage management program".



11-6-302. Definitions.

11-6-302. Definitions.

(a) As used in this article:

(i) "Board" means the Wyoming animal damage management board (ADMB);

(ii) "Crop" or "agricultural crop" when not otherwise defined by statute means corn, oats, wheat, barley, flax, sorghums and other grains, potatoes, vegetables, forage legumes, hay, and any other product of cultivation, trees, bees, honey and hives;

(iii) "Damage" means any injury to or loss of livestock, agricultural crops or wildlife inflicted by predatory animals, predacious birds or depredating animals;

(iv) "Depredating animal" means any trophy game animal or furbearing animal that causes damage;

(v) "Furbearing animal" means badger, beaver, bobcat, marten, mink, muskrat or weasel;

(vi) "Livestock" means horses, mules, cattle, swine, sheep, goats, poultry, guard animals or any other animal maintained under domestication. Bison are considered livestock unless otherwise designated by the Wyoming livestock board and the Wyoming game and fish commission;

(vii) "Person" means as defined by W.S. 8-1-102(a)(vi);

(viii) "Predacious bird" means any predatory avian species that is permitted to be taken under either Wyoming law or federal law;

(ix) "Predatory animal" means:

(A) Coyote, jackrabbit, porcupine, raccoon, red fox, skunk or stray cat; and

(B) Until the date gray wolves are removed from the list of experimental nonessential population, endangered species or threatened species in Wyoming as provided by W.S. 23-1-108, "predatory animal" includes wolves. After that date, "predatory animal" shall include any gray wolf within areas of the state where the state of Wyoming has jurisdiction for wildlife management, but not within an area of the state in which the gray wolf is:

(I) Designated as a trophy game animal under W.S. 23-1-101(a)(xii)(B)(I) or (II).

(II) Repealed By Laws 2012, Ch. 25, 2.

(x) "Trophy game animal" means:

(A) Black bear, grizzly bear or mountain lion; and

(B) From and after the date gray wolves are removed from the list of experimental nonessential population, endangered species or threatened species in Wyoming as provided by W.S. 23-1-108:

(I) "Trophy game animal" shall include any gray wolf within those areas where gray wolves are designated as trophy game animals as provided in W.S. 23-1-101(a)(xii)(B)(I) or (II).

(II) Repealed By Laws 2012, Ch. 25, 2.

(xi) "Wildlife" means all wild mammals, birds, fish, amphibians, reptiles, crustaceans and mollusks, and wild bison designated by the Wyoming game and fish commission and the Wyoming livestock board within this state;

(xii) "Take" means as defined by W.S. 23-1-102(a)(vii).

(b) Repealed By Laws 2012, Ch. 25, 2.



11-6-303. Animal damage management board (ADMB) created; composition; appointment; terms; vacancies; compensation.

11-6-303. Animal damage management board (ADMB) created; composition; appointment; terms; vacancies; compensation.

(a) There is created the animal damage management board for the purposes of mitigating damage caused to livestock, wildlife and crops by predatory animals, predacious birds and depredating animals or for the protection of human health and safety. The board may mitigate damage caused by depredating animals by and through a memorandum of understanding with the Wyoming game and fish commission. The board shall be composed of twelve (12) members appointed by the governor as follows:

(i) The director of the Wyoming department of agriculture;

(ii) The director of the Wyoming game and fish department;

(iii) One (1) domestic sheep producer;

(iv) One (1) cattle producer;

(v) The state director for the United States department of agriculture, animal and plant health inspection service, wildlife services (USDA/APHIS/WS);

(vi) Two (2) members representing the interests of sportsmen, outfitters and hunters, not more than one (1) of these members shall be appointed to represent the interests of outfitters;

(vii) The president of the state predator management advisory board created under W.S. 11-6-201;

(viii) One (1) member from an urban area;

(ix) One (1) member from the Wyoming game and fish commission;

(x) One (1) member of the Wyoming board of agriculture; and

(xi) One (1) member representing the interests of nonconsumptive users of the state's wildlife resource.

(b) A representative from the United States forest service (USFS), the United States fish and wildlife service (USFWS) and United States bureau of land management (BLM) shall serve as exofficio nonvoting members of the board.

(c) The directors of the departments of agriculture and game and fish shall serve as co-chairs of the ADMB and shall give general direction to the ADMB and the ADMB administrative officer.

(d) The director of the department of agriculture or his designee shall serve as the ADMB's administrative officer and carry out the ADMB's administrative functions.

(e) Except for the directors of the departments of agriculture and game and fish, the state director for the United States department of agriculture, animal and plant health inspection service, wildlife services (USDA/APHIS/WS), and the president of the state predator management advisory board created under W.S. 11-6-201, the remaining members of the board shall hold office for staggered terms of four (4) years. For the remaining members of the initial board, four (4) members shall be appointed for a term of four (4) years, four (4) members shall be appointed for a term of two (2) years. Each appointed member shall be limited to serving on the board for eight (8) consecutive years, however, a member may be reappointed after a four (4) year absence. Each member shall hold office until his successor is appointed and has been qualified. As terms of current ADMB members expire, the governor shall appoint each new member or reappointed member to a four (4) year term.

(f) When a vacancy occurs in the membership for any reason, a replacement shall be appointed for the unexpired term.

(g) Attendance of six (6) members at a duly called meeting shall constitute a quorum for the transaction of official business. The ADMB shall convene at the times and places prescribed by the chair.

(h) Members of the board who are not government employees shall receive no compensation or benefits for their services, but may receive per diem and expenses incurred in the performance of the member's official duties at the established state rate, to be paid from the animal damage management account.

(j) Members may decline to receive per diem and expenses for their service.

(k) State government officer and employee members who do not receive salary, per diem, or expenses from their agency for their service may receive per diem and expenses incurred in the performance of their official duties from the ADMB at the established state rate, to be paid from the animal damage management account.

(m) State government official and employee members may decline to receive per diem and expenses for their service.



11-6-304. ADMB responsibilities; animal damage management policy; rules; methods to manage predatory animals, predacious birds, depredating animals and rabid wildlife; manner of calling meetings; frequency.

11-6-304. ADMB responsibilities; animal damage management policy; rules; methods to manage predatory animals, predacious birds, depredating animals and rabid wildlife; manner of calling meetings; frequency.

(a) The ADMB is responsible for the formulation of the damage prevention management policy of the state, and by and through an executed memorandum of understanding (MOU) with the Wyoming game and fish commission is responsible for management of rabid wildlife, crop, livestock and wildlife damage done by depredating animals and wildlife damage by predatory animals and predacious birds. The ADMB in conjunction with its responsibility may, consistent with the Wyoming Administrative Procedure Act adopt rules to implement policies administered by the ADMB. After consultation with the livestock board and the department of health, the ADMB shall promulgate rules pertaining to rabies prevention in wildlife including surveillance, public education, vaccination protocol, post-exposure procedures and quarantines. The ADMB may enter into the agreements with law enforcing agencies to carry out the quarantine provisions. Nothing in this article shall preempt the Wyoming game and fish commission authority to manage wildlife or determine damage pursuant to any provision in title 23.

(b) In its deliberations the ADMB shall:

(i) Entertain requests for assistance in order to allow mitigation of predator damage;

(ii) Specify programs designed to prevent damage by predatory animals, rabid wildlife, predacious birds and depredating animals to livestock, agricultural crops, wildlife, property, human health and safety;

(iii) Provide various degrees of predatory animal, predacious bird and depredating animal damage management services to individual agricultural livestock and crop producers, landowners, lessors or administrators, and to urban, residential and industrial property owners. Damage management services shall also be provided and conducted for the benefit of wildlife populations and human health and safety;

(iv) Specify methods for the prevention and management of damage and for the selective control of predatory animals, rabid wildlife, predacious birds and depredating animals;

(v) Maintain responsibility and appropriate funds for the purpose of providing damage prevention and management to agricultural livestock and crops, wildlife, property and human health and safety caused by predatory animals, rabid wildlife, predacious birds and depredating animals;

(vi) Cooperate with federal, state and county governments, educational institutions and private persons or organizations to effectuate agricultural and wildlife damage and rabid wildlife prevention policies;

(vii) Develop memorandums of understanding between the Wyoming department of agriculture and the Wyoming game and fish commission and the United States department of agriculture, animal and plant health inspection service, wildlife services (USDA/APHIS/WS) to accommodate funding sources and administrative guidelines for the program;

(viii) Consider any recommendations received from the Wyoming game and fish commission and the Wyoming department of agriculture.

(c) The ADMB shall conduct meetings in accordance with its established policy, but shall meet at least once each year in the month of January.

(d) The ADMB may adopt rules and regulations necessary for carrying out the purpose and provisions of this article. The ADMB may appoint employees and assistants as necessary and fix their compensation. The ADMB may enter into cooperative agreements with boards of county commissioners, predator management districts, federal or state agencies or other commissions, organizations or associations for the purpose of managing predatory animals, rabid wildlife, predacious birds and depredating animals. Predator management district boards which choose not to enter into a cooperative agreement with the ADMB shall not be precluded from continuing with, or entering into, a cooperative agreement or memorandum of understanding with the United States department of agriculture, animal and plant health inspection service, wildlife services (USDA/APHIS/WS), other entities of government, organizations or associations. This act is not intended and shall not replace, rescind, modify nor cancel cooperative agreements or cooperative service agreements between the USDA/APHIS/WS and the county predator management districts created under W.S. 11-6-201 through 11-6-210.

(e) The ADMB may elect to provide various degrees of predator damage management services to any other person pursuant to a separately negotiated cooperative agreement.

(f) The board shall investigate, test and refine the concept and practices of integrated predator management. The board shall develop and establish measurable goals and objectives. The board shall report to the governor and the joint agriculture, public lands and water resources interim committee and joint appropriations interim committee on or before November 30 of each year to determine the progress the board has made toward achieving the goals and objectives it has established. The report shall also include actions taken, the accomplishments and state monies expended by each county predator management board participating in state funding.



11-6-305. Wyoming animal damage management board funding; sources; methods of collection.

11-6-305. Wyoming animal damage management board funding; sources; methods of collection.

(a) There is created a "wildlife damage management" stamp. The stamp, issued at licensed selling agents as designated by the Wyoming game and fish commission may be purchased voluntarily. Proceeds from the sale of the stamp, excluding fifty cents ($.50) which the agent shall retain for each stamp sold, shall be deposited by the state treasurer into the animal damage management account created by W.S. 11-6-306. The Wyoming game and fish commission shall retain the fees related to those administrative costs which are required to design and print stamps, and collect, account for and disburse these funds to the ADMB. The Wyoming game and fish commission shall annually provide to the ADMB a complete and detailed accounting of all administrative costs and fees.

(b) The purchase price for the stamp shall be determined annually by the ADMB in whole dollar increments and established at such a level to meet financial obligations as budgeted.

(c) The ADMB may receive money for predatory animal, predacious bird and depredating animal management from the federal government, state appropriations, counties, agencies, boards, associations, commissions, individuals and any other cooperators, and may expend monies to purchase supplies, materials, services, and to employ or contract personnel for predatory animal, predacious bird and depredating animal damage management. The ADMB may make supplies, materials, services and personnel available to cooperators at approximate cost.



11-6-306. Animal damage management account.

11-6-306. Animal damage management account.

(a) There is created the animal damage management account.

(b) Money received under W.S. 11-6-305 shall be deposited by the state treasurer in the animal damage management account to be appropriated for the purposes provided in this article.

(c) Any supplemental contributions received by the department from livestock owners for predatory animal, predacious bird or depredating animal damage management programs or the prevention and management of rabid wildlife shall be deposited into the animal damage management account.

(d) The animal damage management account shall be administered for the ADMB by the Wyoming department of agriculture.



11-6-307. Board to request funding from game and fish commission.

11-6-307. Board to request funding from game and fish commission.

The board shall annually request one hundred thousand dollars ($100,000.00) from the Wyoming game and fish commission. These funds shall be expended for wildlife priorities. The game and fish commission may provide recommendations to the board regarding expenditure of these funds.



11-6-308. District boards; relation to ADMB; duties generally.

11-6-308. District boards; relation to ADMB; duties generally.

(a) Each predator management district board shall:

(i) Exercise general supervision in determining local priorities for the management of predatory animals and predacious birds that prey upon and destroy livestock, other domestic animals, wildlife and crops;

(ii) Devise and put in operation those methods that best manage predatory animals and predacious birds;

(iii) Administer funds received to carry out the animal damage management program;

(iv) Maintain existing financial and physical resources;

(v) Provide input to the ADMB.



11-6-309. Predator management district participation with the ADMB.

11-6-309. Predator management district participation with the ADMB.

(a) Except as provided in subsection (b) of this section, if the predator management district has elected to participate in providing funding or upon approval of the ADMB, other in-kind resources, to the animal damage management account, the district may solicit funds or receive services from the ADMB under separate negotiated agreement.

(b) Whether or not a predator management district has elected to participate in providing funding to the animal damage management account, the district may solicit funds or receive services from the ADMB for control of gray wolves designated as predatory animals.

(c) In any area of the state not under the jurisdiction of a county predatory animal board, eligible applicants for funds appropriated to the animal damage management board for the purpose of controlling wolves designated as predatory animals include state or county agencies.



11-6-310. Applicability of chapter.

11-6-310. Applicability of chapter.

This article, unless contrary to federal law, shall apply to all federal, state and private lands.



11-6-311. Exemptions.

11-6-311. Exemptions.

The state predator management advisory board or the ADMB may exempt persons from payment of the imposed fees when the respective board determines that livestock as defined in this act are permanently confined within pens or corrals within incorporated city limits where animal damage control activity by state or federal agencies is prohibited or severely restricted.



11-6-312. Cooperative agreements generally.

11-6-312. Cooperative agreements generally.

The ADMB may enter into cooperative agreements with other governmental agencies, counties, associations, corporations or individuals for carrying out the purposes of this article.



11-6-313. Repealed By Laws 2008, Ch. 39, 1.

11-6-313. Repealed By Laws 2008, Ch. 39, 1.









CHAPTER 7 - APIARY REGISTRATION AND INSPECTION

ARTICLE 1 - GENERAL PROVISIONS

11-7-101. Repealed by Laws 1979, ch. 64, 2.

11-7-101. Repealed by Laws 1979, ch. 64, 2.



11-7-102. Repealed by Laws 1979, ch. 64, 2.

11-7-102. Repealed by Laws 1979, ch. 64, 2.



11-7-103. Repealed by Laws 1979, ch. 64, 2.

11-7-103. Repealed by Laws 1979, ch. 64, 2.



11-7-104. Repealed by Laws 1979, ch. 64, 2.

11-7-104. Repealed by Laws 1979, ch. 64, 2.



11-7-105. Repealed by Laws 1979, ch. 64, 2.

11-7-105. Repealed by Laws 1979, ch. 64, 2.



11-7-106. Repealed by Laws 1979, ch. 64, 2.

11-7-106. Repealed by Laws 1979, ch. 64, 2.



11-7-107. Repealed by Laws 1979, ch. 64, 2.

11-7-107. Repealed by Laws 1979, ch. 64, 2.



11-7-108. Repealed by Laws 1979, ch. 64, 2.

11-7-108. Repealed by Laws 1979, ch. 64, 2.



11-7-109. Repealed by Laws 1979, ch. 64, 2.

11-7-109. Repealed by Laws 1979, ch. 64, 2.



11-7-110. Repealed by Laws 1979, ch. 64, 2.

11-7-110. Repealed by Laws 1979, ch. 64, 2.



11-7-111. Repealed by Laws 1979, ch. 64, 2.

11-7-111. Repealed by Laws 1979, ch. 64, 2.



11-7-112. Repealed by Laws 1979, ch. 64, 2.

11-7-112. Repealed by Laws 1979, ch. 64, 2.



11-7-113. Repealed by Laws 1979, ch. 64, 2.

11-7-113. Repealed by Laws 1979, ch. 64, 2.



11-7-114. Repealed by Laws 1979, ch. 64, 2.

11-7-114. Repealed by Laws 1979, ch. 64, 2.



11-7-115. Repealed by Laws 1979, ch. 64, 2.

11-7-115. Repealed by Laws 1979, ch. 64, 2.



11-7-116. Repealed by Laws 1979, ch. 64, 2.

11-7-116. Repealed by Laws 1979, ch. 64, 2.



11-7-117. Repealed by Laws 1979, ch. 64, 2.

11-7-117. Repealed by Laws 1979, ch. 64, 2.



11-7-118. Repealed by Laws 1983, ch. 7, 2.

11-7-118. Repealed by Laws 1983, ch. 7, 2.



11-7-119. Repealed by Laws 1983, ch. 7, 2.

11-7-119. Repealed by Laws 1983, ch. 7, 2.



11-7-120. Repealed by Laws 1983, ch. 7, 2.

11-7-120. Repealed by Laws 1983, ch. 7, 2.



11-7-121. Repealed by Laws 1983, ch. 7, 2.

11-7-121. Repealed by Laws 1983, ch. 7, 2.



11-7-122. Repealed by Laws 1983, ch. 7, 2.

11-7-122. Repealed by Laws 1983, ch. 7, 2.



11-7-123. Repealed by Laws 1983, ch. 7, 2.

11-7-123. Repealed by Laws 1983, ch. 7, 2.



11-7-124. Repealed by Laws 1983, ch. 7, 2.

11-7-124. Repealed by Laws 1983, ch. 7, 2.



11-7-125. Repealed by Laws 1983, ch. 7, 2.

11-7-125. Repealed by Laws 1983, ch. 7, 2.



11-7-126. Repealed by Laws 1983, ch. 7, 2.

11-7-126. Repealed by Laws 1983, ch. 7, 2.



11-7-127. Repealed by Laws 1983, ch. 7, 2.

11-7-127. Repealed by Laws 1983, ch. 7, 2.



11-7-128. Repealed by Laws 1983, ch. 7, 2.

11-7-128. Repealed by Laws 1983, ch. 7, 2.



11-7-129. Repealed by Laws 1983, ch. 7, 2.

11-7-129. Repealed by Laws 1983, ch. 7, 2.



11-7-130. Short title.

11-7-130. Short title.

This chapter may be cited as the "Wyoming Apiculture Act".



11-7-131. Definitions.

11-7-131. Definitions.

(a) As used in this chapter:

(i) "Apiary" means a place where one (1) or more colonies of bees or one (1) or more hives containing honeycombs or bee combs are kept;

(ii) "Bee diseases" means American or European foulbrood, sacbrood, bee paralysis or other disease or abnormal condition of the egg, larval, pupal or adult stages of bees, including bee parasites and bee pests;

(iii) "Bees" means any stage of the life cycle in the genus Apis;

(iv) "Colony" means the bees, hive and all equipment used in connection with the hive;

(v) "Comb" means the brood chamber used by the queen for the protection of brood;

(vi) "Department" means the department of agriculture;

(vii) "Equipment" means hives, supers, frames, veils, gloves or any apparatus, tools, machines or other devices used in the handling and manipulation of bees, honey, wax and hives and includes any container of honey and wax which may be used in an apiary or in transporting bees and their products and apiary supplies;

(viii) "Family unit" means two (2) or more persons living together or residing in the same dwelling, house or other place of residence;

(ix) "General apiary" means any apiary other than a pollination apiary, landowner apiary or hobbyist apiary;

(x) "Hive" means a frame hive, box hive, box, barrel, log gun, skep or other receptacle or container or a part of a container, natural or artificial, which may be used as a domicile for bees;

(xi) "Hobbyist apiary" means an apiary owned by a hobbyist beekeeper;

(xii) "Hobbyist beekeeper" means a person who owns a total of not more than five (5) hives;

(xiii) "Landowner" means the person who has the actual use and exclusive possession of the land upon which a landowner apiary is to be registered, except that a person leasing or renting land for the primary purpose of locating or establishing an apiary thereon is not considered a landowner;

(xiv) "Landowner apiary" means an apiary owned by a landowner as defined in this section;

(xv) "Person" means any individual, association, partnership or corporation;

(xvi) "Pollination apiary" means an apiary operated for pollination of commercial seed, fruit or other commercial agricultural product as provided in W.S. 11-7-203;

(xvii) "Queen apiary" means an apiary or premises in which queen bees are reared or kept for sale or gift;

(xviii) "Bee parasites" means mites, including but not limited to varroa mites and tracheal mites;

(xix) "Bee pests" means insects, including but not limited to small hive beetles and red imported fire ants;

(xx) "General beekeeper" means a person who owns more than five (5) hives and manages and operates the bees and the hives;

(xxi) "Global positioning system or GPS" means a device that provides accuracy in positioning using latitude and longitude coordinates;

(xxii) "Holding yard" means an area where colonies are temporarily placed prior to leaving the state or returning from pollination in another state;

(xxiii) "Spray yard" means a temporary location where colonies are moved prior to any pesticide application in the area of the beekeeper's registered location.



11-7-132. Disposition of fees.

11-7-132. Disposition of fees.

Registration and inspection fees collected under this chapter shall be transmitted by the department to the state treasurer for deposit in the general fund.



11-7-133. Penalties.

11-7-133. Penalties.

Any person who violates any provision of this chapter is guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars ($500.00) or imprisoned in the county jail for not more than six (6) months, or both. Each day the violation continues constitutes a separate offense.






ARTICLE 2 - REGISTRATION

11-7-201. Apiary registration; procedure; information; conditions; penalties.

11-7-201. Apiary registration; procedure; information; conditions; penalties.

(a) Any person who owns or possesses any class of apiary in this state shall register that apiary with the department before April 1 of each year.

(b) Application for registration shall be made to the department on forms it prescribes and furnishes and shall include:

(i) The applicant's name and address;

(ii) The total number of colonies of bees the beekeeper owns;

(iii) The location of the apiary, setting forth specifically the location by sectional division to the nearest quarter section, the township and range and the latitude and longitude coordinates, or if within the corporate limits of a municipality, the number of the lot and block in the municipality including street address and the latitude and longitude coordinates determined using GPS. All new registrations shall include latitude and longitude coordinates. Effective July 1, 2012, latitude and longitude coordinates shall be required for all apiary registrations;

(iv) The name of the owner, renter or occupant of the land on which the apiary is located and, if the application is for an apiary being registered for the first time, it shall also show that the owner, renter or occupant of the land has consented to the apiary being located on his land;

(v) The date the apiary was first established which shall be included for each location on yearly apiary renewal applications; and

(vi) The class of apiary registration for which application is being made.

(c) Upon receipt of the application and payment of the fees, the department may issue a certificate of registration for an apiary, setting forth:

(i) The name of the owner;

(ii) The specific location of the apiary; and

(iii) The class of apiary authorized.

(d) In issuing certificates of registration for apiaries, if there is a conflict between applicants with respect to location, the department shall give preference to the applicant having the oldest, continuous apiary registration.

(e) Certificates of registration shall not be issued for new apiaries which are within such close proximity to established registered apiaries that there is danger of spread of bee diseases, bee parasites or bee pests or that the proximity may interfere with the proper feeding and honey flow of established apiaries.

(f) Each apiary registrant shall post in a conspicuous location at or near each apiary he owns legible evidence of registration, including his name and telephone number.

(g) The department shall notify each registrant of his delinquency, if that registrant fails to reregister by April 1 of each year. The notification shall be by certified mail and is sufficient if deposited in a United States post office or mail box at least ten (10) days before May 1 and addressed to the registrant at his last address appearing in the department's apiary registration files. Any apiary registration which has not been received by May 1 of each year is forfeited and all rights under the registration terminate.

(h) Any person who owns or possesses any bees, hives, colonies or beekeeping equipment in this state or who owns or possesses an apiary in this state and who fails or refuses to register that apiary as provided in this chapter is guilty of a misdemeanor and upon conviction thereof is subject to the penalties set forth in W.S. 11-7-133.

(j) Repealed By Laws 2010, Ch. 14, 3.



11-7-202. General apiary registrations.

11-7-202. General apiary registrations.

(a) In order to control, limit and prevent the spread of bee diseases, bee parasites or bee pests among bees, hives and apiaries and to control, limit and prevent interference with proper feeding and honey flow of established apiaries, general apiaries registered to different persons shall be located at least two (2) miles apart, except as otherwise provided in this article. The department shall not register or issue a certificate of registration for any general apiary that is located less than two (2) miles from a general apiary registered to another person, except as otherwise provided in this section.

(b) Any person may register a general apiary that is situated less than two (2) miles from another general apiary he has registered, if the location of the general apiary being applied for is at least two (2) miles from general apiaries registered to other persons.

(c) A general apiary may be registered even though it is less than two (2) miles from any registered pollination apiary, landowner apiary or hobbyist apiary.

(d) A person with an existing apiary that is located less than two (2) miles from an existing general apiary registered to another person may register his apiary as a general apiary under the following conditions:

(i) His apiary is established and registered with the department as a general apiary under the department's rules in effect prior to December 31, 2009; and

(ii) The registration of his apiary has not been forfeited or abandoned.



11-7-203. Pollination apiary registrations.

11-7-203. Pollination apiary registrations.

(a) The department may grant pollination apiary registrations to commercial seed and fruit producers or other commercial agricultural producers under the following conditions:

(i) The applicant must own, lease or rent the land upon which the pollination apiary is to be located and the applicant must use the land for the purpose of growing a commercial seed, fruit or other crop which is dependent upon bees or other insects for pollination;

(ii) The applicant does not own the bees or the hives which are to be placed upon the pollination apiary;

(iii) The only purpose of the apiary is to pollinate a commercial agricultural crop;

(iv) The applicant shall provide the department with all pertinent information necessary to determine if pollination apiaries are needed to pollinate the applicant's crop adequately;

(v) The department may refuse to register a pollination apiary based upon its own investigation of the matter, but if the department approves the application, it shall specify the number of hives and location of pollination apiaries needed for the purpose of pollinating the applicant's commercial agricultural crop adequately; and

(vi) A copy of the pollination contract between the seedgrower and beekeeper shall be sent to the department.

(b) A pollination apiary registration is valid only for the time period the department specifies, and all pollination apiaries shall be removed within two (2) weeks after the end of the bloom period of the crop to be pollinated.

(c) No certificate of registration of a pollination apiary may be leased, assigned or transferred and no person other than the pollination apiary registrant may exercise in any way any rights or privileges authorized by the certificate of registration.



11-7-204. Landowner apiary registrations.

11-7-204. Landowner apiary registrations.

(a) The department may grant landowner apiary registrations under the following conditions:

(i) The applicant shall be a landowner, as defined in W.S. 11-7-131(a)(xiii) and shall own the land upon which the apiary will be located;

(ii) The applicant shall own the bees and the hives that will be placed on the apiary; and

(iii) The applicant shall personally manage and operate the bees and the hives.

(b) No certificate of registration of a landowner apiary shall be leased, assigned or transferred and no person other than the landowner apiary registrant shall exercise in any way any rights or privileges authorized by the certificate of registration.



11-7-205. Hobbyist apiary registrations.

11-7-205. Hobbyist apiary registrations.

(a) The department may grant hobbyist apiary registrations to hobbyist beekeepers under the following conditions:

(i) The applicant shall not own a total of more than five (5) hives, and all of the hives must be placed on the hobbyist apiary;

(ii) The applicant shall own the bees and the hives and shall personally manage and operate the bees and the hives;

(iii) Only one (1) hobbyist registration is allowed an applicant and only two (2) hobbyist apiary registrations are allowed a family unit; and

(iv) If the department determines that too many hobbyist apiaries are being registered within too close proximity of each other or of other established apiaries so that there is danger of the spread of bee diseases, bee parasites or bee pests among bees or apiaries or that there will be interference with the proper feeding and honey flow of established apiaries, the department may refuse to grant any further hobbyist registrations in the locality and area of the danger.

(b) No certificate of registration of a hobbyist apiary may be leased, assigned or transferred, and no person other than the hobbyist apiary registrant may exercise in any way any rights or privileges authorized by the certificate of registration.



11-7-206. Restrictions on apiary locations.

11-7-206. Restrictions on apiary locations.

Pollination apiaries, landowner apiaries and hobbyist apiaries may be located less than two (2) miles from pollination apiaries, landowner apiaries, hobbyist apiaries and general apiaries registered to other persons. General apiaries may be located within two (2) miles of one another only under the provisions of W.S. 11-7-202.



11-7-207. Changing locations; enlarging or selling apiaries.

11-7-207. Changing locations; enlarging or selling apiaries.

(a) No owner of an established registered apiary shall change the location of the apiary without first receiving from the department authorization to establish the new apiary. In making the application, the owner shall specify the location of the apiary with the same particularity as in the application for original registration. If the new apiary is not used according to W.S. 11-7-211, the certificate of registration lapses and all rights under the registration terminate. Registrations for new apiaries shall not be issued for greater areas than the applicant can show are reasonably necessary for his needs consistent with good beekeeping practice.

(b) A registered apiary may be sold or transferred to a purchaser subject to applicable provisions of this chapter if all bees and equipment on the apiary are sold to the purchaser.

(c) No person may increase the number of hives on an apiary to exceed the number of hives consistent with good beekeeping practices authorized by his certificate of registration for that apiary, except that a person may increase the number of hives on a general apiary beyond the number authorized by the certificate of registration in order to protect his bees and hives from bears or other predators. A person may also enlarge a general apiary during the spring buildup and in the fall after the end of the honey season in order to gather his bees for shipment out of the state or to winter his bees on that apiary.



11-7-208. New locations; evidence of owner's or manager's permission.

11-7-208. New locations; evidence of owner's or manager's permission.

Any person registering a new location for the first time shall have the approval signature of the landowner or manager thereof indicating that the landowner has given permission to place an apiary on his property.



11-7-209. Minimum number of colonies.

11-7-209. Minimum number of colonies.

All registered bee locations must consist of not less than ten (10) colonies of bees during a minimum of forty-five (45) or more continuous days during any part of normal buildup or honey producing period of the year. This provision does not apply to beekeepers who own a total of less than five (5) colonies of bees registered in only one (1) apiary.



11-7-210. Normal buildup and honey producing season; registration time; voiding registration.

11-7-210. Normal buildup and honey producing season; registration time; voiding registration.

(a) The normal buildup and honey producing season begins on May 1 and continues through September 30.

(b) The regular registration time consists of the months of February through April.

(c) The established way for voiding the registration of an apiary shall be initiated and completed by January 31 during the same registration year that the apiary was not in use.



11-7-211. Forfeit of registration; termination of rights; disposition of equipment.

11-7-211. Forfeit of registration; termination of rights; disposition of equipment.

(a) The registration of an apiary which is not stocked with bees during at least forty-five (45) continuous days of the normal buildup or honey producing season is forfeited and all rights under the certificate of registration terminate.

(b) An apiary not regularly attended in accordance with good beekeeping practice, which comprises a hazard or threat to disease control in the beekeeping industry or which by reason of its physical condition or construction cannot be inspected, may be considered an abandoned apiary and may be seized by the department. Any diseased equipment or equipment which by reason of its physical condition or construction cannot be inspected may be burned, and any remaining equipment may be sold at public auction. Proceeds, after the cost of the sale is deducted, shall be returned to the former owner or his estate. Before burning or selling any equipment, the department shall give the owner or person in charge a written notice at least five (5) days before the burning or sale. The notice shall be given by certified mail or personal service upon the owner or person in charge of the property. If the owner or person in charge cannot be located, a certified letter sent to the owner's last address registered with the department is sufficient notice under this section.



11-7-212. Registration fees.

11-7-212. Registration fees.

(a) Each year before a certificate of registration may be issued for an apiary, the owner or applicant for the certificate shall pay the department a registration fee in the amount authorized by W.S. 11-1-104, with the exception of those apiaries classified as hobbyist apiaries, which will be issued a nonfee certificate of registration.

(i) Repealed by Laws 1993, ch. 135, 3.

(ii) Repealed by Laws 1993, ch. 135, 3.

(iii) Repealed by Laws 1993, ch. 135, 3.

(iv) Repealed by Laws 1993, ch. 135, 3.

(v) Repealed by Laws 1993, ch. 135, 3.

(vi) Repealed by Laws 1993, ch. 135, 3.

(vii) Repealed by Laws 1993, ch. 135, 3.

(viii) Repealed by Laws 1993, ch. 135, 3.

(ix) Repealed by Laws 1993, ch. 135, 3.

(x) Repealed by Laws 1993, ch. 135, 3.

(xi) Repealed by Laws 1993, ch. 135, 3.

(b) Repealed by Laws 1993, ch. 135, 3.



11-7-213. Holding yard apiary location.

11-7-213. Holding yard apiary location.

(a) The department may grant a certificate of registration for a temporary holding yard location to provide an area for holding hives prior to and after returning from pollination of a commercial agricultural crop in another state.

(b) A temporary holding yard location shall not be used for planned honey production.

(c) A general beekeeper shall provide the department location information for all temporary holding yard locations by designating the yard name and latitude and longitude coordinates which shall be included on the yearly renewal application and designated with "HY" for holding yard, as the authorized class.

(d) A colony may be held at a temporary holding yard location for not more than two (2) months during the spring and for not more than two (2) months during the fall.



11-7-214. Spray yard apiary location.

11-7-214. Spray yard apiary location.

(a) The department may grant a certificate of registration for a spray yard apiary location to provide an area for holding hives during pesticide application to allow a safe haven for the health and safety of the bees.

(b) A spray yard apiary location shall not be used for planned honey production.

(c) Any hive shall not be held at a spray yard apiary location for more than sixteen (16) days after any pesticide application and the hive then shall be returned to the registered location.

(d) A general beekeeper shall notify the department or the apiary inspector when hives are moved to spray yard apiary locations.



11-7-215. Variance agreements.

11-7-215. Variance agreements.

(a) Upon request from a general beekeeper, the department may enter into a variance agreement with the general beekeeper because of drought conditions, crop rotation, conservation reserve program acres or other unforeseen circumstances adverse to a yard location.

(b) Following a thorough investigation of each request under subsection (a) of this section, the department shall determine whether or not to enter into the requested variance agreement. If granted, a variance agreement shall contain an expiration date, after which the bees shall be returned to the original registered location. Failure to return the bees to the original registered apiary location shall cause that registered apiary location to be forfeited.

(c) Signed copies of a variance agreement between a beekeeper and the department shall be on file in the department's Cheyenne office and with the area apiary inspector and the beekeeper.






ARTICLE 3 - INSPECTION AND CERTIFICATION - APIS BEES

11-7-301. Apiaries; powers and duties of the department.

11-7-301. Apiaries; powers and duties of the department.

(a) To prevent the spread of bee diseases, bee parasites or bee pests among bees and apiaries, to protect apiaries against depredation by wildlife and to assist law enforcement agencies in an effort to alleviate losses due to theft, the department may:

(i) Order the transfer of colonies of bees from hives or containers which cannot be properly examined for brood or other bee diseases, bee parasites or bee pests to other hives or containers;

(ii) Order disinfection of any bee, beehive, brood comb or any other equipment which is infected or contaminated and burn any infected or contaminated bee, beehive, brood comb or any other equipment if, in its judgment, disinfection will not remove the infection or contamination. Before burning any property, the department shall give the owner or person in charge a written notice at least ten (10) days before the date on which the property will be burned. The notice shall be given by certified mail or personal service upon the owner or person in charge of the property;

(iii) Quarantine any apiary where foulbrood or any contagious or infectious bee diseases, bee parasites or bee pests are present and, during the quarantine, prevent the removal from the apiary of any bees or equipment except under a special permit issued by the department permitting the removal under conditions it prescribes. A person may not sell or offer for sale any apiary, bees or equipment which are under quarantine unless the department issues a permit authorizing the sale or removal. Written notice of quarantine shall be posted by the department, owner or person in charge at the quarantined apiary at a conspicuous place, and a copy shall be personally served or sent by certified mail to the owner of the apiary or person in charge. The quarantine continues in effect until it is ordered removed and a copy of the removal order served in the same manner;

(iv) Inspect any apiary, hives, equipment or premises for the presence of bee diseases, bee parasites or bee pests. Hives belonging to persons owning apiaries within the state shall be inspected for contagious diseases according to schedules established by the department. Apiary inspectors shall establish the date for the inspection of any apiary with the beekeeper. The inspection date shall be agreeable to the inspector and the beekeeper and shall include a total of seven (7) consecutive days upon which the inspection can be undertaken due to weather and unforeseen circumstances. Any beekeeper responsible for an apiary who refuses an inspection on any of the seven (7) agreed upon dates is subject to penalties provided pursuant to W.S. 11-7-133;

(v) Order the hives within an apiary which is not legally registered with the state to be confiscated. The owner of the apiary shall be notified at least seven (7) days prior to the date of confiscation. Notification shall be by certified mail addressed to the last known address of the owner or by personal service upon the owner;

(vi) Promulgate and enforce rules adopted to carry out the purpose of this chapter;

(vii) Enter into agreements with the game and fish commission as necessary to protect bees and hives against wild animals;

(viii) Assist any sheriff, peace officer or district attorney in any county in the discharge of their duties or investigations relating to the apiary industry.

(b) Any owner of bees possessing more than fifty (50) colonies shall furnish one (1) helper to assist the inspector. Apiary inspectors may inspect bee colonies at any time without previous notice.

(c) Any person failing to comply with a rule, order or provision of a quarantine pursuant to this section is subject to penalties provided in W.S. 11-7-133.



11-7-302. Importation of bees, combs or hives.

11-7-302. Importation of bees, combs or hives.

(a) A beekeeper shall notify the department and request an inspection to be conducted at any specified registered location or holding yard not later than fourteen (14) days after entry of any colony into this state. Following an inspection for colony health, the department may issue an export certificate for any colony imported into Wyoming. An export certificate is valid for one (1) year and allows export from and re-entry into Wyoming at any port of entry.

(b) Bees shipped on combless packages or in packages on new frames and new foundation are not prohibited.

(c) Comb honey in sections intended for human consumption is not prohibited.

(d) All package bees shipped into Wyoming shall be accompanied by an affidavit stating that no honey has been used for food in transit. It is unlawful for anyone shipping queen bees in cages into this state to use any honey for queen cage foods.

(e) If an official Wyoming apiary inspector finds that any bees imported into the state have infectious or contagious diseases within fourteen (14) days after arrival, the apiary inspector shall destroy the diseased bees and equipment.






ARTICLE 4 - ALFALFA LEAF-CUTTER BEE

11-7-401. Definitions.

11-7-401. Definitions.

(a) As used in this act:

(i) "Bee" means any stage in the life cycle of a bee of the species Megachile rotundata (F), commonly known as the alfalfa leaf-cutter bee;

(ii) "Certification" means the process of analyzing bees and equipment by the department to determine whether they meet the required health standards;

(iii) "Department" means the department of agriculture;

(iv) "Equipment" means trays, incubators, cell removers, tumblers and other apparatus used in rearing bees excluding nesting materials;

(v) "Nesting materials" means shelters, laminates, polyblocks, drilled boards or any other product which leaf-cutter bees actually use for nesting;

(vi) "Parasite" means an organism living in or on any stage of the alfalfa leaf-cutter bee obtaining nutriment from the body of the bee or nesting material;

(vii) "Pathogen" means an organism, parasite or otherwise, that causes disease in the alfalfa leaf-cutter bee;

(viii) "Wild trap" means to trap bees on property not owned by the trapper;

(ix) "This act" means W.S. 11-7-401 through 11-7-407;

(x) "Sanitization" means any treatment including iodine, heat, chlorine or any other method approved by the department.



11-7-402. Duties and powers of department.

11-7-402. Duties and powers of department.

(a) The department shall:

(i) Administer this act;

(ii) By rule or regulation adopt minimum standards for the presence of pathogens and parasites in bees to be certified, imported and possessed or controlled in this state;

(iii) Whenever it has reasonable cause to believe a person is in possession of any diseased or parasitized bee or equipment or otherwise possesses any bee or equipment in violation of this act or rules adopted under this act, order a quarantine of the suspected bees or equipment and may require any person in possession of such bees to hold them under specified conditions until notified otherwise in writing;

(iv) Release any quarantine or order to hold bees upon a finding that the bees and equipment are possessed in compliance with this act.

(b) The department may:

(i) Enter into agreements with other governmental agencies or private associations in carrying out the provisions of this act;

(ii) Enter upon any public or private premises to inspect and sample bees or equipment that may be diseased or parasitized;

(iii) Quarantine any bees or equipment found to be infected with pathogens or parasites at a level exceeding certification standards;

(iv) Order the sanitization or destruction of any bees or equipment that is infected with parasites or pathogens and that does not meet certification standards.



11-7-403. Annual certification; application; inspection of sample; recertification; fees.

11-7-403. Annual certification; application; inspection of sample; recertification; fees.

(a) No person shall import, possess or control alfalfa leaf-cutter bees in this state unless the bees are certified annually under this section.

(b) To certify bees, a person shall file a completed application form provided by the department together with the certification and laboratory fees. Certification and laboratory fees shall be established by the department for each pound of bees certified. The applicant must provide at least the following:

(i) Name and place of residence;

(ii) The general location and number of bees to be registered; and

(iii) Other relevant information as required by department regulation.

(c) After receipt of an application for certification, a sample of the total population of bees to be certified shall be selected by the department or its agent in a manner prescribed by the department. The sample shall be inspected for pathogens and parasites. If no pathogens or parasites in excess of certification standards are found, the sample shall be reported within certifiable limits.

(d) When the department receives a completed application form, a certification fee and a report that the sample is within certifiable limits, it shall issue a certificate for the bees.

(e) The department shall specify the date by which any applicant must apply for recertification the following year.

(f) Fees collected under this act shall be deposited into a separate account and expended for administration and enforcement of this act. In administering and enforcing the provisions of this act, the department, by a separately negotiated agreement with another governmental agency or a private association as authorized by W.S. 11-7-402(b)(i), may make the fees available for expenditure by that agency or association. Any such agency or association shall be required to submit an annual budget to the department for its review and approval prior to the expenditure of any funds under this section.



11-7-404. Importation restrictions.

11-7-404. Importation restrictions.

(a) No bee shall be imported into this state except under the provisions of this section.

(b) Prior to the importation of any bee, the importer shall file a completed application form as required under W.S. 11-7-403(b) and arrange a date and time for inspection.

(c) Prior to certification, each bee and associated transport equipment shall be quarantined.

(d) No bee shall be imported except in loose cells or as adults. No bee shall be imported in a drilled board, soda straw or other equipment that prevents adequate inspection of the bee.

(e) A representative sample of the population of bees imported shall be inspected as the basis for certification.

(f) No person shall import used nesting materials.

(g) No bee shall be certified unless all other requirements for certification under W.S. 11-7-403 are met.

(h) Used metal or plastic equipment may be imported with prior written notice to the department. Used equipment shall be sanitized prior to entry into this state and immediately after entry as provided by W.S. 11-7-401(a)(x).

(j) Any person not already owning or having leaf-cutter bees in Wyoming who imports leaf-cutter bees for the first time into an area where no leaf-cutter bees have previously been placed by that person shall meet the standards for unconditional leaf-cutter bee certification established by rules and regulations adopted by the department.



11-7-405. Restrictions on rearing, moving and trapping bees; permits; fees.

11-7-405. Restrictions on rearing, moving and trapping bees; permits; fees.

(a) No person shall rear any bee in a nesting material from which samples of loose larval cells cannot readily be obtained such as drilled boards or soda straws.

(b) No person shall move any quarantined bee or equipment except by special permit issued by the department.

(c) No person may wild trap or attempt to wild trap bees unless that person has been issued a permit to wild trap in accordance with rules adopted by the department.

(d) The permits under subsections (b) and (c) of this section shall be issued under rules adopted by the department. The department shall by rule establish a reasonable fee for each permit.



11-7-406. Penalty.

11-7-406. Penalty.

Any person who violates this act is guilty of a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00). Each day a violation of this act continues is a separate offense.



11-7-407. Laboratory authorized; fees for services.

11-7-407. Laboratory authorized; fees for services.

The department may develop and maintain a laboratory at the University of Wyoming agriculture extension center at Powell to provide analytical services required under this act and may authorize the laboratories to provide services to persons possessing bees or equipment by charging a fee equal to the cost of providing those services.









CHAPTER 8 - PACKAGING, LABELING AND ADVERTISING OF HONEY

11-8-101. Definition of honey; improper labeling prohibited.

11-8-101. Definition of honey; improper labeling prohibited.

(a) "Honey" means the nectar and saccharine exudation of plants, gathered, modified and stored in the comb by honey bees, which is levorotatory, containing not more than twenty-five percent (25%) water, not more than twenty-five hundredths percent (.25%) ash, and not more than eight percent (8%) sucrose.

(b) It is unlawful to sell or offer for sale any product which resembles honey and which is labeled, advertised or otherwise represented to be honey, if it is not honey. The word "imitation" shall not be used in the name of a product which resembles honey whether or not it contains any honey. The label for a product which does not resemble honey but which contains honey may include the word "honey" in the name of the product, and the relative position of the word "honey" in the product name, and in the list of ingredients when required, shall be determined by its prominence as an ingredient in the product.



11-8-102. Penalty.

11-8-102. Penalty.

A violation of W.S. 11-8-101 is a misdemeanor, and any person convicted thereof shall be fined not more than one hundred dollars ($100.00), imprisoned in the county jail not more than ninety (90) days, or both.






CHAPTER 9 - NURSERY STOCK

11-9-101. Definitions.

11-9-101. Definitions.

(a) As used in W.S. 11-9-101 through 11-9-109:

(i) "Nursery" means any ground, place or establishment where nursery stock is grown, offered for sale, sold, distributed or is offered as part of a landscape service;

(ii) "Nursery stock" means:

(A) All field-grown, greenhouse-grown or collected wild stock of woody plants such as fruit, forest, windbreak, shade and ornamental trees, shrubs or vines for fruit production, ornamental or protective plantings and herbaceous perennials used as ornamentals;

(B) All plants, rooted cuttings and plants with roots attached grown from bulbs, corms, tubers, rhizomes or other vegetative parts, whether produced out-of-doors or under glass and whether grown in open ground or in benches, boxes, pots or other containers;

(C) All bulbs, corms, pips, rhizomes, tubers, roots, cuttings, scions, grafts or other vegetative parts of plants; and

(D) All ground cover, including sod, plugs and vegetative mulches and compost.

(iii) "Nursery stock" shall not include prohibited, restricted, regulated or designated noxious weeds;

(iv) "Nursery stock dealers" means any person who obtains nursery stock to be offered for sale or distribution;

(v) "Nursery stock salesman" means any person selling, distributing or soliciting orders for delivery of nursery stock directly to the ultimate consumer from a supply on hand at a location other than a nursery stock dealer's place of business;

(vi) "Injurious insect" means any animal of the phylum Arthropoda known to be injurious to agricultural or horticultural plants;

(vii) "Other pest" means any animal of the phyla Mollusca or Nematoda or parasitic plant, plant parasite or other vector known to be injurious to agricultural or horticultural plants;

(viii) "Plant disease" means any fungi, bacteria, or virus injurious to plants and plant products;

(ix) "Plant inspection or health certificate" means a legal document issued by the department or the plant regulatory agency of another state declaring that the nursery stock being sold or distributed is apparently free of injurious insects, plant diseases, other pests and prohibited, restricted, regulated or designated noxious weeds;

(x) "Vector" means an insect, plant or other organism that transmits an insect, fungus, virus, bacterium or other infection;

(xi) "Designated noxious weed" means as defined in W.S. 11-5-102(a)(xi);

(xii) "Substantially free" means any injurious insect, other pest or plant disease is not locatable in groups or not affecting more than one percent (1%) of the nursery stock.

(b) These definitions do not include cut Christmas trees, cut flowers, seeds, seed potatoes or plant parts grown or offered for consumption as human food or as feed for animals.

(c) Age, when stated on any advertisement, label or sign in connection with the sale or offering for sale or distribution of nursery stock, shall be stated in years from time at which such nursery stock was propagated and each shall indicate the completion in autumn of one (1) seasonal growth period.



11-9-102. License requirements and fees for dealers and salesmen; disposition of fees.

11-9-102. License requirements and fees for dealers and salesmen; disposition of fees.

(a) No person shall engage in the business of selling, offering for sale or distributing nursery stock within Wyoming without first obtaining a license from the state department of agriculture. The fee for a license shall be the fee authorized by W.S. 11-1-104.

(b) Upon application for a resident nursery stock dealer license and payment of the required fee, the director, or an authorized inspector shall inspect the premises and stock of the applicant and shall issue the license if the inspection shows the premises and stock to be substantially free or apparently free from injurious insects, plant diseases or other pests and free of prohibited, restricted, regulated or designated noxious weeds.

(c) If the inspection reveals the premises or stock not to be substantially free or apparently free of injurious insects, plant diseases, other pests or prohibited, restricted, regulated or designated noxious weeds, the nursery stock shall be removed or quarantined from sale and a written plan of action to remedy the condition by treatment, control actions or destruction shall be presented to the inspector within one (1) working day. The nursery shall be inspected again within a time agreed upon by the director, or his authorized agent, and the dealer and noted in writing on the plan, but no later than fifteen (15) days after the previous inspection. Upon subsequent inspection the nursery stock shall be substantially free or apparently free from the injurious insects, plant diseases and other pests and free from prohibited, restricted, regulated or designated noxious weeds in order to be released for sale. Failure to comply with this subsection shall subject the dealer to the penalties provided in W.S. 11-9-108 or 11-9-109.

(d) No person shall act as a nursery stock salesman without first securing a license from the state department of agriculture. The fee for a license shall be the fee authorized by W.S. 11-1-104.

(e) No nonresident shall sell, take orders to sell, offer for sale or distribute nursery stock which has been grown outside this state without first securing a license from the department of agriculture. The license fee for each establishment shipping nursery stock into Wyoming shall be the fee authorized by W.S. 11-1-104. No license shall be granted to a nonresident unless the applicant agrees to furnish with each shipment of nursery stock an affidavit stating that the nursery stock to be sold, offered for sale or transported into Wyoming has been inspected by the proper state, district or county officials of the state of origin and found free from injurious insects, plant diseases and prohibited, restricted, regulated or designated noxious weeds.

(f) Licenses granted to nursery stock dealers or salesmen expire on March 31 of each year. All license fees collected shall be deposited in the general fund.

(g) Charitable and educational institutions shall be exempt from licensing requirements imposed by this section.



11-9-103. Right of entry of authorized persons for inspection.

11-9-103. Right of entry of authorized persons for inspection.

The director, or his authorized agents, during reasonable business hours, may enter upon or into any premises, lands, establishments or places in this state where they suspect that injurious insects, other pests, plant diseases or prohibited, restricted, regulated or designated noxious weeds occur for the purpose of inspecting, controlling or exterminating insects or diseases or otherwise carrying out the provisions of W.S. 11-9-101 through 11-9-109.



11-9-104. Shipping inspection certificate; health certificate; public carriers not to accept stock without affidavit.

11-9-104. Shipping inspection certificate; health certificate; public carriers not to accept stock without affidavit.

(a) Any person receiving directly or indirectly any nursery stock which is not accompanied by a valid shipping inspection certificate shall notify the department of the arrival of such stock, the kinds and amounts of the stock, and the name of the consignor, and shall hold the stock until inspected and released by the department.

(b) Public carriers shall not accept for shipment nursery stock that does not bear a proper affidavit showing apparent freedom from injurious insect, plant diseases, other pests and prohibited, restricted, regulated or designated noxious weeds.

(c) Any person shipping, selling or distributing nursery stock from out of state shall furnish with each shipment of nursery stock a plant inspection or health certificate stating that the nursery stock to be sold, offered for sale or distributed into Wyoming has been inspected and issued a plant inspection or health certificate by the state of origin.

(d) Resident nursery stock dealers shall request an inspection of any nursery stock to be shipped out of Wyoming. An annual inspection shall be sufficient for the purposes of this subsection. The department shall issue a plant inspection or health certificate after inspection by the department of the premises and nursery stock.



11-9-105. Nursery stock for sale; condition generally.

11-9-105. Nursery stock for sale; condition generally.

(a) All nursery stock sold or offered for sale shall be in a sound, healthy condition and shall be stored and displayed under conditions which will maintain its vigor. Nursery stock which is dead or so seriously weakened that it will not grow with normal vigor when given reasonable care shall not be sold or offered for sale.

(b) All nursery stock to be sold, offered for sale or distributed shall be substantially free or apparently free of any injurious insects, plant diseases, other pests or prohibited, restricted, regulated or designated weeds.



11-9-106. Sale of nursery stock; labels required; identification of stock.

11-9-106. Sale of nursery stock; labels required; identification of stock.

(a) All nursery stock offered for sale, sold, distributed or transported in Wyoming shall be labeled plainly and legibly, either by common or botanical names. When grade-size classifications are declared, they must be in compliance with those established by the department.

(b) Nursery stock on display for sale may be labeled by a suitable sign on a block of stock of the same kind and species. In order to properly identify nursery stock being delivered or transported to any purchaser, at least one (1) label bearing the botanical or common name, or both, shall be attached to each separate species or variety, except when delivered to the purchaser on the premises and sold from a block of stock labeled with a suitable sign.



11-9-107. Rules and regulations by director of agriculture; objections.

11-9-107. Rules and regulations by director of agriculture; objections.

The director may issue and enforce rules, regulations and definitions to implement the provisions of W.S. 11-9-101 through 11-9-109, subject to the Wyoming Administrative Procedure Act.



11-9-108. Cease and desist orders; quarantine; confiscation; destruction or removal of nursery stock; hearing; final orders; enforcement.

11-9-108. Cease and desist orders; quarantine; confiscation; destruction or removal of nursery stock; hearing; final orders; enforcement.

(a) The department is authorized to issue cease and desist orders to any nursery stock dealer, quarantine any place of nursery stock business or order confiscation, destruction or removal from the state, of any nursery stock the department determines poses a serious risk of introducing or spreading injurious insects, plant diseases, other pests or prohibited, restricted, regulated or designated noxious weeds within the state.

(b) All notices and orders required to be served by the department under this article shall be served by certified mail, return receipt requested, to the last known address of the nursery stock dealer or may be served as provided by the Wyoming rules of civil procedure. The notice of an order issued by the department under this article shall include:

(i) A statement of the grounds for issuing the order, including a citation of the statute or rule involved;

(ii) A statement of the supporting facts;

(iii) A statement informing the nursery stock dealer subject to the order of the right to a hearing on the order before the director, right of appeal of any subsequent order in accordance with the Wyoming Administrative Procedure Act and that failure to timely request a hearing shall result in the order becoming final; and

(iv) A copy of the order.

(c) A request for a hearing on a proposed order issued by the department under this article shall be in writing and shall be submitted to the director no later than seven (7) days after receipt of the notice from the department. The director shall hold the hearing not later than fifteen (15) days after receipt of the request for hearing, unless the nursery stock dealer subject to the proposed order requests an extension of time for good cause shown.

(d) A hearing on a proposed order issued under this article shall be a contested case hearing conducted in accordance with the Wyoming Administrative Procedure Act. After the hearing, the director shall issue findings of fact and conclusions of law and a final decision either confirming or dismissing the proposed order. The director shall confirm a proposed order only if the director finds by a preponderance of the evidence that grounds exist under this article for issuing the proposed order. Otherwise, the director shall dismiss the proposed order. If the director confirms a proposed order it shall become a final order.

(e) The department shall serve a final order upon the nursery stock dealer who is the subject of the order. The final order shall take effect upon service and shall remain in effect until the department or a court of competent jurisdiction terminates the final order. The nursery stock dealer who is the subject of the final order may appeal the issuance of the final order in accordance with Wyoming Administrative Procedure Act.

(f) On or after the effective date of a final order under this article, the attorney general, upon request from the department, may apply to the district court of the county in which the nursery is located or the county where the violations of this article occurred, for enforcement of the final order.



11-9-109. Penalty for violation of provisions.

11-9-109. Penalty for violation of provisions.

(a) Any person who violates any provision of W.S. 11-9-101 through 11-9-109 or any rule or regulation issued pursuant thereto is guilty of a misdemeanor and shall be fined not more than seven hundred fifty dollars ($750.00) for each offense, and may have any license issued to them under such statutes suspended or revoked. Each day shall constitute a separate violation.

(b) Any person found guilty of violating any provision of W.S. 11-9-101 through 11-9-109, shall reimburse the state for the cost of any treatments, control actions, quarantine, confiscation, destruction or removal of any nursery stock from the state resulting from the violation. Amounts collected under this subsection shall be paid to the department of agriculture technical services division account.






CHAPTER 10 - STATE FAIR

11-10-101. Department of agriculture to conduct; where held; purpose; awards generally.

11-10-101. Department of agriculture to conduct; where held; purpose; awards generally.

The department of agriculture shall hold an annual state fair at Douglas, Wyoming, where all important products of the state shall be recognized according to merit by premiums or rewards for excellence offered out of an appropriation provided by the legislature. No person shall collect any award until he furnishes to the department a complete history in writing of how the exhibit was produced and all other information concerning the entry that would be of interest or benefit to the general public.



11-10-102. Supervision generally.

11-10-102. Supervision generally.

The general charge and supervision of the state fair is under the director of the department of agriculture. The director may employ a competent manager and other employees necessary for the proper conduct and management of the fair and fairgrounds. The director is responsible for the proper disbursement of all funds appropriated for the operation and maintenance of the fair.



11-10-103. Reversion of fairgrounds to donor.

11-10-103. Reversion of fairgrounds to donor.

If the state fails for three (3) consecutive years to hold a state fair, the lands used for the purpose of a state fair shall revert to the person donating them, the state having the right to remove all buildings, fences and improvements of whatever nature within twenty-four (24) months after the date on which the fair should have been held. All buildings, fences and improvements remaining on the land after the expiration of the twenty-four (24) months shall become the property of the owner of the land.



11-10-104. Catalogues.

11-10-104. Catalogues.

At least three (3) months before any annual fair, the director of the department of agriculture shall have a catalogue prepared and copies available for distribution to any person requesting it.



11-10-105. Entry fees.

11-10-105. Entry fees.

A fee may be charged for any in-state or out-of-state exhibit to be entered in the state fair at an amount set by the director of the department of agriculture and the board.



11-10-106. Admission charges; other revenues.

11-10-106. Admission charges; other revenues.

(a) There shall be charged at the gates of the fairground an admission fee to be set by the board. An extra charge may be made for seats in the grandstand or other structure providing added comforts. The charge for vehicles driven or stock ridden into the grounds may be fixed by the board. All fees collected shall be deposited in the Wyoming state fair account.

(b) The department of agriculture may receive any money or property of any kind or character donated, granted or bequeathed for any activities of the state fair. Monies shall be credited to the state fair account. The department shall include within its biennial budget request submitted under W.S. 9-2-1013 a report itemizing all gifts, income and expenditures under this subsection for each of the immediately preceding two (2) fiscal years.



11-10-107. Power of board to acquire land; authority to make rules and regulations; renting and use of fairgrounds; gambling and liquor prohibited.

11-10-107. Power of board to acquire land; authority to make rules and regulations; renting and use of fairgrounds; gambling and liquor prohibited.

The board may acquire by donation or lease in the name of the state any lands necessary for conducting the state fair, and may make all rules and regulations necessary for the conduct and government of the exhibitions, the sale of privileges, and the proper control, operation and conduct of the state fair not inconsistent with the constitution and laws of this state. The board may rent out or donate the use of the state fairgrounds for stabling and training stock and holding stock sales. The grounds may be used free of charge for encampment grounds for the state militia under the direction of the adjutant general of the state. The board may permit the grounds and facilities to be used for other purposes and may charge fees as it deems necessary to pay the expenses of maintaining the grounds and facilities. The board shall not permit any gambling device of any nature to be operated on the grounds, or permit any unlawful betting, or permit any intoxicating liquors to be sold thereon except as provided by W.S. 12-4-505.



11-10-108. Rodeos; generally.

11-10-108. Rodeos; generally.

The director of the department of agriculture and the board may provide a rodeo as part of the state fair program, provided there is no restriction on any Wyoming resident who desires to participate in the rodeo other than the prescribed entry fee, unless the restriction is required by a sanctioning body as part of the terms and conditions to sanction the rodeo. Any contract entered into with any person to provide entertainment under this section is void if it in any manner excludes a Wyoming resident from participation in the entertainment because of membership or nonmembership in any organization or group.



11-10-109. Rodeos; liability for injuries.

11-10-109. Rodeos; liability for injuries.

The state of Wyoming is not responsible or liable in any manner for any injury sustained by anyone participating in the rodeo at the Wyoming state fair.



11-10-110. Repealed By Laws 2011, Ch. 72, 2.

11-10-110. Repealed By Laws 2011, Ch. 72, 2.



11-10-111. Reports.

11-10-111. Reports.

The director of the department of agriculture shall make reports as required by W.S. 9-2-1014 in regard to the state fair.



11-10-112. Wyoming Pioneer Memorial Museum.

11-10-112. Wyoming Pioneer Memorial Museum.

A building to be known as the "Wyoming Pioneer Memorial Museum" is authorized to house pioneer relics on the state fairgrounds, and for such other purposes as deemed necessary by the board.



11-10-113. Wyoming Pioneer Memorial Museum; supervision thereof.

11-10-113. Wyoming Pioneer Memorial Museum; supervision thereof.

The supervision, maintenance and operation of the museum is under the director of the department of state parks and cultural resources. The director may assign or employ necessary personnel to maintain the exhibits and receive visitors, and may enter into agreements for the loan of exhibits, providing the state of Wyoming is not liable therefor.



11-10-114. Wyoming Pioneer Memorial Museum; admission fee.

11-10-114. Wyoming Pioneer Memorial Museum; admission fee.

A nominal admission fee may be charged to reimburse the general fund for maintenance costs.



11-10-115. State fair advisory board; membership.

11-10-115. State fair advisory board; membership.

(a) There is created the state fair advisory board which shall serve as advisor to the board of agriculture on the operation of the state fair and the operation and maintenance of the state fairgrounds. The state fair advisory board shall consist of ten (10) members, one (1) member appointed by each of the seven (7) members of the board of agriculture appointed pursuant to W.S. 11-2-102(b), one (1) member appointed by the Converse county board of commissioners, one (1) member appointed by the dean of the University of Wyoming college of agriculture from the Wyoming cooperative extension service, and one (1) member selected by the Wyoming vocational agriculture teachers association from its membership. The state fair advisory board members shall receive no salary in the performance of their duties but shall receive mileage and per diem the same as state employees as provided by W.S. 9-3-102.

(b) The state fair advisory board member appointed by the Converse county board of commissioners, the state fair advisory board member appointed by the dean of the University of Wyoming college of agriculture and the state fair advisory board member selected by the Wyoming vocational agriculture teachers association shall serve a four (4) year term. All other state fair advisory board members shall serve at the pleasure of the person who appointed the state fair advisory board member and in no event shall the term of any state fair advisory member exceed the corresponding term of the appointing board of agriculture member.



11-10-116. Repealed by Laws 2011, Ch. 70, 1.

11-10-116. Repealed by Laws 2011, Ch. 70, 1.



11-10-117. Sunset.

11-10-117. Sunset.

W.S. 11-10-116 is repealed June 30, 2013.






CHAPTER 11 - BUYING, SELLING AND STORING OF GRAIN

11-11-101. Definitions.

11-11-101. Definitions.

(a) As used in this chapter:

(i) "Director" means the director of the Wyoming department of agriculture;

(ii) "Warehouseman" means any person except the grower who handles grain for commercial storage or solicits grain for the purpose of intrastate, interstate or foreign commerce;

(iii) "Grain" means any variety of beans, wheat, corn, oats, barley, rye, grain sorghum, millet, oil seeds, sunflower, soybean, flax, or seeds of legumes and grasses;

(iv) To "store" or "warehouse" means any method by which grain owned by another is held for the owner by one not the owner except for the transportation thereof;

(v) "Stored grain" means grain held or placed in storage in an elevator, grain cleaning plant, grain warehouse or public warehouse of whatever kind by any person not the actual bona fide owner of the grain;

(vi) "Scale ticket" means a load slip or other evidence of delivery, other than a warehouse receipt, given to the party making delivery by a warehouse licensed under the provisions of this act;

(vii) "Warehouse" means an elevator, mill, storage bin or building, subterminal grain storage facility, public storage facility or other structure or facility in which grain is received for commercial storage or for the purpose of intrastate, interstate or foreign commerce;

(viii) "Audit" means an examination of records or financial accounts to determine their accuracy;

(ix) "Depositor" means any person who is in possession of a commodity and entrusts or delivers the commodity to a warehouse for storage;

(x) "Inspection" means the physical review or examination of the grain warehouse or storage facility and may include an official audit;

(xi) "Loss" means the destruction of the commodity due to fire, theft or weather;

(xii) "Receipt" means a warehouse receipt issued under this act, including an electronic receipt;

(xiii) "Transportation" means the movement of grain from one (1) point to another;

(xiv) "Verified" means signed and sworn to be accurate before a person authorized to administer oaths.



11-11-102. Applicability.

11-11-102. Applicability.

W.S. 11-11-101 through 11-11-117 do not apply to any person licensed under the laws or regulations of the United States relating to storing and handling grain.



11-11-103. Warehousemen to procure licenses; fee; annual renewal.

11-11-103. Warehousemen to procure licenses; fee; annual renewal.

Before engaging in business in Wyoming, a warehouseman or any person operating a warehouse shall procure a license from the department of agriculture. The fee under this section for the initial license and for each annual renewal thereof shall be one hundred twenty-five dollars ($125.00). All licenses shall be issued for the fiscal year, or fraction thereof, ending June 30. No license shall be renewed unless the department finds from the audit required under W.S. 11-11-109 of the warehouse or warehouseman's records that the operations are conducted properly.



11-11-104. Application for license; form; contents; refusal to issue license; appeal; care of agricultural products.

11-11-104. Application for license; form; contents; refusal to issue license; appeal; care of agricultural products.

(a) The department shall prescribe forms for application for a warehouseman's or warehouse license. The application shall contain information necessary to inform the department of the qualifications, facilities, experience and financial ability of the applicant to carry on the business of buying, selling, warehousing and storing grain. The department shall require the submission of any tax return, bank statement, financial statement or audit prepared by a public accountant or a certified public accountant and any additional information as required by rules and regulations in order to establish the financial responsibility of the applicant. If a license is refused by the department, appeal may be made to the director. All hearings for appeal shall be conducted in accordance with the Wyoming Administrative Procedure Act.

(b) Each warehouseman shall at all times, including during any period of suspension of his license, exercise such care in regard to stored and nonstorage agricultural commodities in his custody as required under the licensing agreement.



11-11-105. Surety bond required; amount; approval by department; conditions; exception.

11-11-105. Surety bond required; amount; approval by department; conditions; exception.

(a) Each applicant for a warehouseman's or warehouse license shall post a cash bond, acceptable irrevocable letter of credit or execute and file with the department a good and sufficient surety bond in an amount determined by the department based on the maximum number of hundred weight the warehouseman can store in the warehouses for which the bond is required, but not less than twenty thousand dollars ($20,000.00). A surety bond shall be executed by a responsible surety company licensed to do business in this state and conditioned upon the faithful performance of the obligation of the warehouseman or person operating a warehouse under the laws of this state and of any additional obligations assumed by him under contract with those who deposit grain with him. All bonds shall be payable to the state for the benefit of any injured party, and shall be in the form and contain additional conditions as the department may prescribe. No person is required to file a bond who has already posted similar bond with the United States department of agriculture pursuant to the United States Warehouse Act of August 11, 1916, as amended.

(b) Cash bonds, irrevocable letters of credit and surety bonds shall not be released by the department until an audit has been completed and satisfied. The department shall publish a public notice for sixty (60) days prior to any bond being released.

(c) In the event a warehouseman does not renew his license in accordance with W.S. 11-11-103 or suspends normal business operations, the department shall post a public notice in a paper of local distribution for sixty (60) days prior to the closure of the warehouse.



11-11-106. Action on bond for breach of obligations; joinder of parties.

11-11-106. Action on bond for breach of obligations; joinder of parties.

Any person injured by the warehouseman's or warehouse's breach of any obligation provided by law may sue on the bond in his own name in any court of competent jurisdiction to recover the damage sustained by the breach. Where more than one (1) person is injured, the action may be brought in the name of all injured persons by any one or all interested parties, or by the state of Wyoming in their behalf.



11-11-107. Investigation by department; complaint; service; hearing.

11-11-107. Investigation by department; complaint; service; hearing.

The department upon its own motion or upon verified complaint against any warehouseman shall investigate as the department deems necessary, and shall at all times have free and unimpeded access to all facilities or places in which grain is kept, stored, handled or transported. If the department, upon investigation, has reason to believe that any warehouseman is not acting as required by law, or upon the filing of a verified complaint against the warehouseman, the department shall have a complaint or copy of the verified complaint served upon the warehouseman by personal service, service upon a registered agent or by registered mail. If the warehouseman fails to make prompt adjustment or settlement of the charges set forth, to the satisfaction of the department, the department shall give notice of the time and place of a hearing thereon. The hearing shall be held in accordance with the Wyoming Administrative Procedure Act.



11-11-108. Warehouse receipts generally.

11-11-108. Warehouse receipts generally.

All warehouse receipts issued for stored grain shall be in a form prescribed by the department and shall be obtainable only by the warehouseman from the department at cost. Each warehouse receipt issued must show the amount of any cash or the value of any merchandise the warehouseman has advanced on the grain represented by the receipt, but such notation shall not be construed as fixing the date of sale of the grain.



11-11-109. Audit of records; inspection of warehouse.

11-11-109. Audit of records; inspection of warehouse.

(a) At least once each year and more often if necessary or if requested by an interested person the department shall inspect each licensed warehouse and shall audit the warehouse records. The director after conferring with interested industry groups shall fix, assess and collect fees for the inspection of facilities storing farm products. The fees shall not exceed fifty percent (50%) of the cost of the inspection and shall be paid by the person requesting the inspection, if any.

(b) If a warehouseman is delinquent in renewing his license in accordance with W.S. 11-11-103, the department shall initiate an inspection and audit of the warehouse immediately.



11-11-110. Warehouseman's records; generally.

11-11-110. Warehouseman's records; generally.

Every licensed warehouseman shall maintain complete records of all grain stored, all grain withdrawn from storage, all warehouse receipts issued and all receipts returned to and cancelled by him. The records shall be available for examination and audit by the department at any reasonable time.



11-11-111. Warehouseman's records; contents; inspection and audit by department; issuance of warehouse receipts.

11-11-111. Warehouseman's records; contents; inspection and audit by department; issuance of warehouse receipts.

(a) Every warehouseman shall keep a complete record of all grain handled by him including the following:

(i) Name, address and phone number of the grower and of the owner;

(ii) Date of issuance of receipt;

(iii) Kind, quantity, quality and grade of grain received;

(iv) Agreed purchase price, if purchased;

(v) Agreed commission charged, if consigned;

(vi) Date of sale of consigned grain, to whom sold and price for which sold;

(vii) Date and details of settlement with vendor or consignor;

(viii) Documentation stating the location of the stored commodity. If the commodity is stored in another warehouse, then proof of bonding by that facility shall be included in the records.

(b) The above records shall be open to the confidential inspection of the department or its authorized agents at all times. Upon request of the depositor, every warehouseman shall issue a receipt for all grain received for storage on a form furnished by the department.



11-11-112. Stored grain to be insured; insurance requirements; disaster loss to be reported.

11-11-112. Stored grain to be insured; insurance requirements; disaster loss to be reported.

(a) All grain stored shall be insured against loss for full value by an insurance company licensed to do business in this state. A copy of the insurance policy in effect shall be provided to the department at the time of the license application and the audit.

(b) Each warehouseman shall comply fully with the terms of insurance policies or contracts covering their warehouse and all products stored therein, and shall not commit any acts, nor permit others to commit any acts, that might impair or invalidate such insurance.



11-11-113. Grading of grain; notation on warehouse receipt.

11-11-113. Grading of grain; notation on warehouse receipt.

All grain accepted for storage shall be graded by the warehouseman or designee according to standards of the United States department of agriculture, and the grade established shall be specified upon the warehouse receipt issued for the grain.



11-11-114. Stored grain to constitute bailment; amount in storage to equal issued storage certificates; exceptions; conversion; seizure.

11-11-114. Stored grain to constitute bailment; amount in storage to equal issued storage certificates; exceptions; conversion; seizure.

(a) The storage of grain with a warehouse and the movement of grain by a warehouseman constitutes a bailment and not a sale. Upon return of the scale ticket bearing the name of the bailee or warehouse receipt properly endorsed and payment or tender of all advances and charges, the owner of the scale ticket or warehouse receipt is entitled to, and the warehouseman or person operating a warehouse shall deliver the identical grade and amount of grain placed in storage or transported. Every person operating a warehouse shall maintain at all times in storage, in the state of Wyoming, grain equal in amount and grade to all scale tickets and warehouse receipts issued, unless authorized in writing by holders of scale tickets or warehouse receipts or by the department to move to other storage, and failure to do so is a conversion thereof.

(b) Grain stored with a warehouse is not liable to seizure upon process of a court against the bailee except upon action by the owners of scale tickets or warehouse receipts to enforce the terms of the scale tickets or receipts. In the event of the failure or insolvency of the bailee, the grain shall be first applied as soon as ownership is established and within one hundred twenty (120) days exclusively to the redemption and satisfaction of outstanding scale tickets and warehouse receipts for grain stored or moved with the bailee and grain on hand in a particular warehouse of the bailee shall be first applied to the redemption and satisfaction of the scale tickets or receipts issued by that warehouseman or person operating a warehouse as the bailee.

(c) The department shall, by rule and regulation, require posting of current tariffs.



11-11-115. Disposition of collected funds.

11-11-115. Disposition of collected funds.

There is created the grain warehouse inspection account. All funds collected by the department shall be deposited in the account created by this section. Interest earned by the account shall be retained in the account. The account is appropriated for use and expenditure by the department for the costs of administering the programs under this article. Itemized vouchers shall be submitted to the department for approval. Upon approval, a warrant for the payment of each voucher shall be issued by the state auditor for payment from the grain warehouse inspection account.



11-11-116. Revocation and cancellation of license.

11-11-116. Revocation and cancellation of license.

Failure of any warehouseman or person operating a warehouse to comply with the provisions of this chapter will render the license of the warehouseman or person operating a warehouse subject to revocation and cancellation by the department.



11-11-117. Prohibited acts; penalties for violations.

11-11-117. Prohibited acts; penalties for violations.

(a) Any person who engages in or carries on any grain warehousing business without first having obtained a license, or who continues to engage in or carry on such business after his license has been suspended, revoked or expires is guilty of a misdemeanor and shall be fined not less than one hundred dollars ($100.00) nor more than five hundred dollars ($500.00) for each offense. Each day that such unlicensed business is carried on is a separate offense.

(b) Any warehouseman or person operating a warehouse who converts to his own use or that of another, any grain stored or accepted for storage of the value of one thousand dollars ($1,000.00) or more, is guilty of a felony and shall be fined not less than five hundred dollars ($500.00) for each day of violation and imprisoned for not to exceed fourteen (14) years. If the value of the grain converted is less than one thousand dollars ($1,000.00), the warehouseman or person operating a warehouse is guilty of a misdemeanor and shall be fined not to exceed five hundred dollars ($500.00) or imprisoned not to exceed six (6) months, or both.



11-11-118. Perjury.

11-11-118. Perjury.

Any affirmation under this chapter shall be given under penalty of perjury.



11-11-119. Cease and desist orders; warehousemen; notice; opportunity for hearing.

11-11-119. Cease and desist orders; warehousemen; notice; opportunity for hearing.

(a) After notice and opportunity for hearing, the department shall issue a final cease and desist order to a warehouseman if the warehouseman or any officer, director, employee or agent of the warehouse is violating any state statute or rule relating to warehouses or warehousemen.

(b) Before issuing a final cease and desist order, the department shall serve notice of intent to issue the order upon the warehouseman. The notice shall be in writing and shall contain the information required by W.S. 11-11-121(a). The proposed order shall direct the warehouseman to discontinue the violations of law, rule or regulation.

(c) The warehouseman may request a hearing on the proposed order before the director in accordance with W.S. 11-11-121(b). If the warehouseman does not request a hearing in writing within the prescribed time period, the proposed order shall become a final cease and desist order and the department shall serve the final order upon the warehouseman.



11-11-120. Temporary cease and desist order; warehousemen; service.

11-11-120. Temporary cease and desist order; warehousemen; service.

(a) If the department believes the actions of a warehouseman or of any officer, director, employee or agent of the warehouse pose an immediate threat to the safety and soundness of the warehouse or to the interests of the depositors or creditors of the warehouse, the department shall issue a temporary cease and desist order to the warehouseman or officer, director, employee or agent of the warehouse pending final action on the proposed cease and desist order issued pursuant to W.S. 11-11-119(a).

(b) The temporary order shall be in writing and shall be served upon the warehouseman. The temporary order shall take effect upon service and shall remain in effect until the director issues the final cease and desist order, the department dismisses the proposed cease and desist order or a court of competent jurisdiction dismisses the proposed cease and desist order after hearing.

(c) On or after the effective date of the temporary order, the attorney general, upon request from the department, may apply to the district court for the county in which the warehouse is located for enforcement of the temporary order. If the warehouseman operates warehouses in two (2) or more counties, the request may be made in any county where the warehouseman operates a warehouse. The application for enforcement shall be given precedence over other cases pending in court and shall in every way be expedited.

(d) The warehouseman, officer, director, employee or agent to whom a temporary cease and desist order is issued may apply to the district court for the county in which the warehouse is located for a stay of the temporary cease and desist order. The application for stay shall be given precedence over other civil cases pending in court and shall be expedited. The court shall grant the stay only if the warehouseman, officer, director, employee or agent shows he will be irreparably harmed unless the stay issues and there is substantial likelihood he will prevail on the merits.



11-11-121. Procedures for enforcement actions; service of notice; content of orders; contested case proceedings; appeal.

11-11-121. Procedures for enforcement actions; service of notice; content of orders; contested case proceedings; appeal.

(a) All notices and orders required to be served by the department under this article shall be served by certified mail return receipt requested to the last known address of the warehouseman or may be served as provided by the Wyoming Rules of Civil Procedure. Notice of a proposed order issued by the department under this article shall include:

(i) A statement of the grounds for issuing the proposed order, including a citation to the statute or rule involved;

(ii) A statement of the facts in support of the allegations;

(iii) A statement informing the warehouseman subject to the proposed order of the right to a hearing on the order before the director, right of appeal of any subsequent order in accordance with the Wyoming Administrative Procedure Act and that failure to timely request a hearing will result in the order becoming final; and

(iv) A copy of the proposed order.

(b) A request for hearing on a proposed order issued by the department under this article shall be in writing and shall be submitted to the director no later than seven (7) days after receipt of the notice of intent from the department. The director shall hold the hearing no later than fifteen (15) days after receipt of the request for hearing, unless the warehouseman subject to the proposed order requests an extension of time for good cause shown.

(c) A hearing on a proposed order issued under this article shall be a contested case hearing conducted in accordance with the Wyoming Administrative Procedure Act. After the hearing, the director shall issue findings of fact and conclusions of law and a final decision either confirming or dismissing a proposed order. The director shall confirm a proposed order only if the director finds by a preponderance of the evidence that grounds exist under this article for issuing the order. Otherwise, the director shall dismiss the proposed order. If the director confirms a proposed order it shall become a final order.

(d) The department shall serve a final order under this article upon the warehouseman who is the subject of the order. The final order shall take effect upon service and shall remain in effect until the department or the court terminates the final order. The warehouseman who is the subject of the order may appeal the issuance of a final order in accordance with the Wyoming Administrative Procedure Act.

(e) On or after the effective date of a final order under this article, the attorney general, upon request from the department, may apply to the district court of the county in which the warehouse is located for enforcement of the final order. The application for enforcement shall be given precedence over other cases pending in court and shall in every way be expedited.






CHAPTER 12 - SEEDS

11-12-101. Definitions.

11-12-101. Definitions.

(a) Repealed By Laws 2007, Ch. 8, 4.

(b) As used in this act:

(i) "Controlling the pollination" means to use a method of hybridization which will produce pure seed which is at least seventy-five percent (75%) hybrid seed;

(ii) "Dormant" means viable seed, excluding hard seed, which fails to germinate when provided the specific germination conditions for the kind of seed in question;

(iii) "Germination" means the emergence and development from the seed embryo of those essential structures which, for the kind of seed in question, are indicative of the ability to produce a normal plant under favorable conditions. For the purposes of this act, "germination" may also mean the percentage of seed determined viable by a tetrazolium test for species identified in the rules for testing, or for species for which there are no rules for testing;

(iv) "Hard seed" means seed which remains hard at the end of the prescribed test period because it has not absorbed water due to an impermeable seed coat;

(v) "Hybrid" as applied to kinds or varieties of seed, means the first generation seed of a cross produced by controlling the pollination and by combining:

(A) Two (2) or more inbred lines;

(B) One (1) inbred or a single cross with an open pollinated variety; or

(C) Two (2) selected clones, seed lines, varieties or species.

(vi) "Inert matter" means all matter that is not a seed, including broken seeds, sterile florets, chaff, fungus bodies and stones;

(vii) "Kind" means one (1) or more related species or subspecies which singly or collectively is known by one (1) common name, including but not limited to, soybean, flax, barley and wheat;

(viii) "Labeling" means the display or displays of written, printed or graphic matter upon or attached to the container of seed or accompanying and pertaining to any seed whether sold in bulk or in containers, including invoices;

(ix) "Lot" means the number or other identification that relates to records pertaining to the known quantity of seed;

(x) "Origin" means the state, District of Columbia, Puerto Rico or possession of the United States, or the foreign country or designated portion thereof, where the seed was grown;

(xi) "Pure seed" means seed exclusive of inert matter and all other seed not of the seed being offered for sale;

(xii) "Rules for testing" means procedures specified by the Association of Official Seed Analysts for conducting seed analysis;

(xiii) "Seed" means the propagative part of a plant normally capable of germination to produce a new plant, including ovules, tubers and bulbs. "Seed" also includes the following as defined for the purposes of this act:

(A) "Agricultural seeds" means any agronomic crop seeds or seeds of species as defined in W.S. 11-1-101;

(B) "Flower seed" means seeds of herbaceous plants grown for their blooms, ornamental foliage or other ornamental parts and commonly known and sold under the name of flower seeds in this state;

(C) "Tree seed" means seeds of woody plants commonly known and sold as tree and shrub seeds in this state; or

(D) "Vegetable seed" means the seeds of those crops that are or may be grown in gardens or truck farms and are generally known and sold under the name of vegetable seeds in this state.

(xiv) "Total viable" means:

(A) Germination plus dormant seed plus hard seed; or

(B) Viable as determined by a tetrazolium test for species identified in the rules for testing, or for species for which there are no rules for testing.

(xv) "Treated seed" means any seed that has been treated with chemicals that are harmful to humans, livestock or other vertebrate animals;

(xvi) "Variety" means a subdivision of a kind which is characterized by growth, plant, fruit, seed or other characters by which it can be differentiated from other sorts of the same kind, including but not limited to, C2243 wheat and Manchu soybeans;

(xvii) "Weeds" includes the following as defined for purposes of this act:

(A) "Prohibited noxious weeds" means the seeds of any species for which the department by rule has established zero (0) tolerance;

(B) "Restricted noxious weeds" means any species for which the department by rule has established an allowable tolerance;

(C) "Regulated weeds" means seed, other than prohibited noxious weeds or restricted noxious weeds, of any species for which the department by rule has established a limitation of amount per pound in a seed lot.

(xviii) "This act" means W.S. 11-12-101 through 11-12-124.



11-12-102. Exceptions to applicability.

11-12-102. Exceptions to applicability.

(a) This act does not apply to any person who:

(i) Has seeds in storage for conditioning or cleaning and the intended use of the seed is not planting;

(ii) Is a resident grower of seed who sells his seed to a seed dealer who is licensed pursuant to this act;

(iii) Repealed By Laws 2006, Chapter 114, 2.

(b) Any resident grower who sells or offers for sale any agricultural, vegetable, flower or tree seeds grown only by him and sold or offered for sale at the headquarters of his operations directly to grower planters of the seed and not for resale is exempt from the licensing provisions under W.S. 11-12-103.



11-12-103. Licensing.

11-12-103. Licensing.

(a) Any person who sells or offers for sale or distribution in Wyoming any seeds shall obtain a license from the department. The license shall expire annually on March 31. Application for the license shall include the name and address of the person to whom the license is to be issued and the location of the place or places of business of the applicant. The application shall be accompanied by the license fee authorized by W.S. 11-1-104 for each place of business selling seeds in packets, packages or bulk of ten (10) pounds or more. This subsection shall not apply to any person licensed in accordance with W.S. 11-11-103.

(b) Any person who conditions grain or seed for hire in Wyoming shall obtain a license from the department. The license shall expire annually on March 31. Application for the license shall include the name and address of the person to whom the license is to be issued and the location of the place or places of business of the applicant. The application shall be accompanied by the license fee which shall be the same as the fee established for a seed dealer license. This subsection shall not apply to any person licensed in accordance with W.S. 11-11-103.

(c) Charitable and educational institutions shall be exempt from licensing requirements imposed by this section.



11-12-104. Restrictions on the sale of weed seeds; allowed tolerance for other noxious weeds; rulemaking.

11-12-104. Restrictions on the sale of weed seeds; allowed tolerance for other noxious weeds; rulemaking.

(a) No person shall sell or offer for sale or distribution in Wyoming seed which contains any prohibited noxious weed seeds. The department, by rule and regulation, may establish a list of prohibited noxious weeds, restricted noxious weeds and regulated weeds and establish tolerances for restricted noxious weeds and regulated weeds.

(b) Repealed By Laws 2007, Ch. 8, 4.

(c) Repealed By Laws 2007, Ch. 8, 4.

(d) Any seed which contains any prohibited noxious weed seeds or exceeds the tolerance established on restricted noxious weed seeds or regulated weed seeds shall be removed from sale in Wyoming and impounded by the director and shall be released only for the following purposes:

(i) For complete destruction;

(ii) For removal outside of the state;

(iii) To be conditioned to the point that no prohibited noxious weeds are present and to the point that the tolerance established on restricted noxious weeds and regulated weeds is not exceeded;

(iv) For processing in such a way as to make the weed seeds harmless and sold as feed; or

(v) For burial in an approved landfill.



11-12-105. Labeling of packages required; contents; exception.

11-12-105. Labeling of packages required; contents; exception.

(a) Each lot of seed which is sold or offered for sale in Wyoming, shall be legibly labeled in English upon the exterior of the container with a written or printed label. The label shall show:

(i) The commonly accepted name of the kind of seed. If seeds are mixed, the kind of each seed making up five percent (5%) or more of the mixture shall be stated separately;

(ii) The full name and address of the person selling, offering or distributing the seeds for sale;

(iii) The percentage of pure seed, crop seed (not to be added to pure seed), inert matter, common weed seeds by weight, germination, hard seed and the month and year of the germination test;

(iv) The origin of the seed;

(v) Lot number or other lot identification;

(vi) Name and number of each kind of restricted noxious weed seeds per pound; and

(vii) The words "poisonous treated" shall appear in bold print if the seeds have been treated with chemicals which are toxic or poisonous to either humans, livestock or other vertebrate animals.

(b) When seeds are sold or offered for sale in bulk, the label required by subsection (a) of this section shall be conspicuously displayed on the container of each lot of bulk seed. A printed or written statement bearing the required labeling information shall be taken from the bulk seed container label in the presence of the purchaser and given to the purchaser upon request.

(c) This section does not apply to flower, tree, garden or vegetable seeds labeled to comply with the requirements of the United States department of agriculture by authority of the Federal Seed Act.



11-12-106. Lawn grass seed.

11-12-106. Lawn grass seed.

Lawn grass seed mixtures offered for sale in Wyoming shall comply with all requirements of this act, and in addition shall contain at least fifty percent (50%) of perennial permanent type lawn grass seed that is adapted to local growing conditions, such as Kentucky blue grass (Poa pratensis), bent grass (Agrostis species) or fescue (Festuca species).



11-12-107. Weed seeds.

11-12-107. Weed seeds.

No person shall sell in the retail trade in this state, any seed which contains two percent (2%) or more of weed seeds by weight.



11-12-108. Screenings to be specially labeled and free from noxious weed seeds; seizure and destruction; grain cleaning establishments.

11-12-108. Screenings to be specially labeled and free from noxious weed seeds; seizure and destruction; grain cleaning establishments.

Screenings of any seeds or grains which are offered for sale by any person shall be legibly labeled as such and not sold as seeds. They shall be free of prohibited noxious weed seeds and shall not exceed the tolerance established on restricted noxious weed seed. Screenings found to contain weed seeds in violation of this section are subject to seizure by the director of the department of agriculture. Screenings are subject to the provisions of W.S. 11-12-104(d).



11-12-109. Failure to label or false labeling of seeds.

11-12-109. Failure to label or false labeling of seeds.

It is unlawful for any person to sell or offer for sale or to deliver within Wyoming any seeds which are misbranded or are not labeled in accordance with the requirements of W.S. 11-12-103 through 11-12-108, or if the seed is falsely labeled in any respect, subject to such tolerance as established by the board.



11-12-110. Importation of seeds.

11-12-110. Importation of seeds.

It is unlawful for any person to transport or cause to be transported into Wyoming any seed without meeting the requirements of this act.



11-12-111. Repealed by Laws 1983, ch. 169, 4.

11-12-111. Repealed by Laws 1983, ch. 169, 4.



11-12-112. Director to enforce provisions; power of director to examine seeds; exception; purchase of samples.

11-12-112. Director to enforce provisions; power of director to examine seeds; exception; purchase of samples.

The director shall enforce this act. The director or his agents shall have free access at all reasonable hours upon and into any premises or structures where seed is stored or offered for sale, except federally sealed granaries or warehouses, to examine any seeds and, upon tendering payment therefor at the current value, may take from any person a sample or samples of the seeds.



11-12-113. Rulemaking.

11-12-113. Rulemaking.

(a) The board shall promulgate, adopt and publish rules and regulations in accordance with the Wyoming Administrative Procedure Act for the purpose of carrying out this act.

(b) Except as otherwise provided for in this act, no ordinance or regulation of any political subdivision may prohibit or in any way attempt to regulate any matter relating to the registration, labeling, sale, storage, transportation, distribution, notification of use or use of seeds, if any ordinance, law or regulation of the political subdivision is in conflict of this chapter.



11-12-114. Seed and grain cleaning establishments; certificates of approval; lists thereof.

11-12-114. Seed and grain cleaning establishments; certificates of approval; lists thereof.

The board shall establish standards and other requirements whereby seed and grain cleaning establishments may be issued a certificate of approval. A list of approved establishments for cleaning seeds and grain shall be maintained by the director.



11-12-115. State seed analyst; seed laboratory.

11-12-115. State seed analyst; seed laboratory.

(a) The department shall operate a state seed laboratory through a memorandum of understanding with the University of Wyoming. The terms and conditions of the memorandum of understanding shall include the designation and compensation of a state seed analyst.

(b) A state laboratory operated for the purposes of seed analysis shall be located in Park County.



11-12-116. Analysis of seeds.

11-12-116. Analysis of seeds.

(a) Any person may have his seed analyzed by the state seed analyst by paying transportation charges to the laboratory and a fee.

(b) All samples submitted for analysis shall be taken in accordance with the current regulations of sampling set forth by the United States department of agriculture by authority of the Federal Seed Act.

(c) Seed testing shall be done in accordance with the current association of official seed analysts' rules for testing seed.

(d) The state seed analyst may provide a list of recommended fees for seed testing and services to the seed laboratory advisory group.

(e) The seed laboratory advisory group shall review the state seed analyst's list and provide their recommendation for testing and service fees to the board.

(f) Fees for testing and services shall become effective upon approval by the board. The board may set testing and service fees at different levels for in-state and out-of-state samples.

(g) The state seed analyst, upon approval by the board, may enter into a separately negotiated contract with a government entity to provide testing and services at approximate cost.



11-12-117. Disposition of collected funds.

11-12-117. Disposition of collected funds.

All funds collected from seed analyses shall be deposited in the general fund.



11-12-118. Duty of district or county and prosecuting attorney to prosecute reported violations.

11-12-118. Duty of district or county and prosecuting attorney to prosecute reported violations.

Any district or county and prosecuting attorney to whom the director of the department of agriculture reports any violation of this act shall cause appropriate proceedings to be commenced and prosecuted in the proper courts without delay.



11-12-119. Seed certification service; authority to make rules; fees; disposition thereof.

11-12-119. Seed certification service; authority to make rules; fees; disposition thereof.

The seed certification service of the college of agriculture of the University of Wyoming may engage in the certification of varieties of seeds and propagating materials, and make such rules and regulations with respect to certification and varieties eligible for certification as necessary to insure the production of certified seed of high quality. The seed certification service may charge reasonable fees for conducting the certification program, and shall use the funds received to defray the cost of conducting the certification program.



11-12-120. False labeling of seeds; prohibited.

11-12-120. False labeling of seeds; prohibited.

It is unlawful for any person to attach or cause to be attached to any container of seeds or propagating materials, for the purpose of certifying the contents, any label or tag describing the contents as certified seed or propagating material, except labels or tags which are issued by the seed certification service of the college of agriculture, University of Wyoming, for the purpose of certification.



11-12-121. False labeling of seeds; false labeling as prima facie evidence of violation.

11-12-121. False labeling of seeds; false labeling as prima facie evidence of violation.

Any label or tag prohibited by W.S. 11-12-120 found attached to any container of seed or propagating material is prima facie evidence of a violation of W.S. 11-12-120 by the person falsely labeling or tagging the container.



11-12-122. Quarantine.

11-12-122. Quarantine.

(a) The board, in compliance with this act, may promulgate rules and regulations to establish a quarantine against movement of seed containing prohibited noxious weed seed and restricted noxious weed seed which exceeds the tolerance established and may enter into an agreement with law enforcement agencies to carry out the quarantine provisions.

(b) Repealed By Laws 2007, Ch. 8, 4.

(c) Repealed By Laws 2007, Ch. 8, 4.

(d) All seed shipments through the state shall be covered in a prescribed manner so as not to allow the dissemination of noxious weed seed.



11-12-123. Seed laboratory advisory group created; composition; appointment; officers; vacancy; meetings; quorum.

11-12-123. Seed laboratory advisory group created; composition; appointment; officers; vacancy; meetings; quorum.

(a) There is created a seed laboratory advisory group which shall be comprised of the following:

(i) Voting members shall be:

(A) One (1) member of the board, appointed by the chairman of the board;

(B) One (1) member representing organizations whose primary goal is improved seed production, appointed by the board;

(C) Two (2) members representing the Wyoming seed industry, appointed by the board;

(D) Two (2) members who are certified or contract seed growers, appointed by the board;

(E) One (1) member who is a person interested in seed quality, appointed by the board.

(ii) Nonvoting members shall be:

(A) The director of the Wyoming department of agriculture or his designee;

(B) The University of Wyoming experiment station director;

(C) The head of the University of Wyoming college of agriculture plant science department or his designee;

(D) The Wyoming seed certification service manager, who shall serve as the seed laboratory advisory group secretary;

(E) The state seed analyst.

(b) All voting members shall serve terms of three (3) years. A member may serve for more than one (1) term.

(c) The chairman and the vice-chairman shall serve terms of two (2) years with the vice-chairman succeeding the chairman. The chairman and vice-chairman shall be elected by a majority of the voting members at the annual meeting. In the event that the chairman is not able to complete his term, the vice-chairman shall complete that term in addition to serving the succeeding term. In the event the vice-chairman is unable to complete his term, an election of a new chairman and vice-chairman shall take place at the next annual meeting.

(d) In the event of a vacancy on the seed laboratory advisory group, the board shall appoint a new member to complete the term of the vacating member.

(e) One (1) regular meeting shall be held annually in conjunction with a Wyoming crop improvement industry meeting, as called by the chairman or as called by a majority of the voting members.

(f) A majority of the voting members shall constitute a quorum.



11-12-124. Seed laboratory advisory group duties.

11-12-124. Seed laboratory advisory group duties.

(a) The seed laboratory advisory group shall:

(i) Maintain a policy of operation manual, which shall be reviewed by seed laboratory advisory group members at the annual meeting, and shall contain the policies and operational procedures of the seed laboratory advisory group;

(ii) Serve in an advisory role to aid the state seed analyst, the University of Wyoming, the Wyoming department of agriculture and the board in the management of the seed laboratory;

(iii) Annually review the price list for seed testing and services provided by the laboratory;

(iv) Recommend to the board as necessary, any changes to the price list or other fees of the laboratory;

(v) Review the annual seed laboratory report;

(vi) Recommend to the board as necessary, any major capital purchases needed by the laboratory;

(vii) Recommend to the board as necessary, the use of new technologies or other seed testing needs as they occur;

(viii) Provide support as necessary to seed laboratory customers;

(ix) Provide to the board as necessary, constructive ideas on how the laboratory can serve Wyoming and the region more effectively.



11-12-125. Penalties; director authorized to investigate and file complaint.

11-12-125. Penalties; director authorized to investigate and file complaint.

(a) Any person violating any provision of this act is guilty of a misdemeanor and shall be fined not more than seven hundred fifty dollars ($750.00), or imprisoned for not more than six (6) months, or both for each offense. Each day shall constitute a separate violation.

(b) The director is authorized to investigate alleged violations and to file a complaint with the proper district or county and prosecuting attorney for the prosecution of violations.

(c) Any person found guilty of violating any provision of W.S. 11-12-101 through 11-12-124, shall reimburse the state for the cost of any control actions, treatments, quarantine, confiscation, destruction or removal of any seed from the state resulting from the violation. Amounts collected under this subsection shall be paid to the department of agriculture technical services division account.






CHAPTER 13 - COMMERCIAL FEED

11-13-101. Short title.

11-13-101. Short title.

This act may be cited as the "Wyoming Commercial Feed Law."



11-13-102. Definitions; exemptions.

11-13-102. Definitions; exemptions.

(a) As used in this act:

(i) "Association of America Feed Control Officials (AAFCO)" means officials of any state, dominion, federal or other governmental agency in North America, and employees thereof charged with the responsibility of enforcing laws regulating the production, labeling, distribution or sale of animal feeds;

(ii) "Association of Official Analytical Chemists (AOAC)" means government and industry officials charged with developing analytical methods and the collaborative testing of those methods, validating data and accepting or rejecting those methods for use;

(iii) "Brand name" means any word, name, symbol, device or any combination thereof identifying the commercial feed of a distributor or registrant and distinguishing it from that of others;

(iv) "Commercial feed" means all liquid or solid materials or combination of materials, including custom formula feed, medicated feed and mineral feed, which are distributed or intended for distribution for use as feed or for mixing in feed for animals other than man except the following:

(A) Unmixed seed, whole or processed, made directly from the entire seed, or unmixed or unprocessed whole seeds;

(B) Raw meat, hay, straw, stover, silage, cobs, husks, hulls and individual chemical compounds or substances when such commodities, compounds or substances are not intermixed with other materials, and are not adulterated within the meaning of W.S. 11-13-106(c)(ii).

(v) "Contract feeder" means a person who as an independent contractor, feeds commercial feed to animals pursuant to a contract whereby the commercial feed is supplied, furnished or otherwise provided to the person and whereby the person's remuneration is determined all or in part by feed consumption, mortality, profits or amount or quality of product;

(vi) "Custom formula feed" means commercial feed which consists of a mixture of commercial feeds or feed ingredients each batch of which is manufactured according to the specific instructions of the final purchaser;

(vii) "Department" means the state department of agriculture;

(viii) "Director" means the director of the department of agriculture;

(ix) "Distribute" means to offer for sale, sell, exchange or barter commercial feed or to supply, furnish or otherwise provide commercial feed;

(x) "Distributor" means any person who distributes;

(xi) "Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in animals other than man and articles other than feed intended to affect the structure or any function of the animal body;

(xii) "Feed" means commercial feed, pet food and specialty pet food;

(xiii) "Feed ingredient" means each of the constituent materials making up a commercial feed;

(xiv) "Label" means a display of written, printed or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed or custom formula feed is distributed;

(xv) "Labeling" means all labels and other written, printed or graphic matter upon a commercial feed, any of its containers or wrappers, or accompanying such commercial feed;

(xvi) "Manufacture" means to grind, mix or blend, or further process a commercial feed for distribution;

(xvii) "Medicated feed" means any commercial feed which contains drug ingredients intended for the cure, mitigation, treatment or prevention of diseases of animals, or which contains drug ingredients intended to affect the structure or any function of the body of animals;

(xviii) "Mineral feed or mixture" means a commercial feed designed or intended to supply primarily mineral elements or inorganic nutrients;

(xix) "Official sample" means any sample of feed taken by and designated as official by the director or his agent;

(xx) "Percent" or "percentage" means percentage by weight;

(xxi) "Pet" means any domesticated animal normally maintained in or near the household of the owner thereof;

(xxii) "Pet food" means any commercial feed prepared and distributed for consumption by pets;

(xxiii) "Product name" means the name of the commercial feed which identifies it as to kind, class or specific use;

(xxiv) "Specialty pet" means any domesticated animal pet normally maintained in a cage or tank, such as, but not limited to, gerbils, hamsters, canaries, psittacine birds, mynahs, finches, tropical fish, goldfish, snakes and turtles;

(xxv) "Specialty pet food" means any commercial feed prepared and distributed for consumption by a specialty pet;

(xxvi) "Ton" means a net weight of two thousand (2,000) pounds avoirdupois;

(xxvii) "This act" means W.S. 11-13-101 through 11-13-110.

(b) The names and definitions for commercial feeds shall be the official definition of feed ingredients adopted by the Association of American Feed Control Officials (AAFCO) and the director, except as he designates otherwise in specific cases, or as specified in this section.

(c) The terms used in reference to commercial feeds shall be the official feed terms adopted by the Association of American Feed Control Officials and the director, except as he designates otherwise in specific cases or as specified in this section.

(d) Individual chemical compounds and substances are hereby declared exempt from the definition of "commercial feed" under the provisions of this act. The director may exempt a product from the provisions of this act if he finds that the product meets the following criteria:

(i) There is an adopted Association of American Feed Control Officials definition for the product;

(ii) The product is either generally recognized as safe or is not covered by a specific food and drug administration regulation;

(iii) The product is either a natural occurring product of relatively uniform chemical composition or is manufactured to meet the Association of American Feed Control Officials definition of the product;

(iv) The use of the product in the feed industry constitutes a minor portion of its total industrial use;

(v) Small quantities of additives, which are intended to impart special desirable characteristics shall be permitted; and

(vi) There is no need or problem of control of this product.

(e) Nothing in this act shall apply to any contract feeder as defined by this act.



11-13-103. Labels.

11-13-103. Labels.

(a) Every lot, package or parcel of commercial feed sold, offered for sale or distributed within this state shall have a tag or label affixed in a conspicuous place on the outside, containing a legible printed statement clearly and truly certifying:

(i) The product name and the brand name, if any, under which the commercial feed is distributed;

(ii) A purpose statement which shall contain the specific species and animal class for which the feed is intended. The manufacturer shall have flexibility in describing in more specific common language the defined animal class, specie and purpose while being consistent with the category of animal class, which may include but not be limited to the weight range, sex or ages of the animals for which the feed is manufactured. The purpose statement may be excluded from the label if the product name includes a description of the species and animal class for which the product is intended;

(iii) The guaranteed analysis stated in such terms that will advise the user of the composition of the feed or to support claims made in the labeling. In all cases the substances or elements must be determinable by laboratory methods. The guaranteed analysis shall contain the following information:

(A) The minimum percent of crude protein;

(B) The percent of added approved synthetic nitrogen sources reported as protein, for ruminant feeding only;

(C) The minimum percent of crude fat;

(D) The maximum percent of crude fiber;

(E) The vitamin content as listed;

(F) The month and year of preparation or lot number, all legibly printed;

(G) The maximum percent of water in the case of liquid commercial feeds; and

(H) Other substances or elements, determinable by laboratory methods, guaranteed by permission of the director.

(iv) The common or usual name of each ingredient used in the manufacture of commercial feed. The name of each ingredient shall be defined in the official publication of the Association of American Feed Control Officials, common or usual name, or one (1) approved by the director. The use of a collective term for a group of ingredients which perform a similar function shall be permitted. Collective terms for grouping of feed ingredients as defined in the official definitions of feed ingredients published in the official publication of the Association of American Feed Control Officials in lieu of the individual ingredients may be used provided that:

(A) When a collective term for a group of ingredients is used on the label, individual ingredients within that group shall not be listed on the label; and

(B) The manufacturer shall provide the department, upon request, with a list of individual ingredients, within a defined group, that are or have been used at manufacturing facilities distributing in or into this state.

(v) Directions for use and any warning or precaution statements;

(vi) The name and principal address of the manufacturer or person responsible for distributing the commercial feed;

(vii) The net weight of the contents of the package, lot or parcel stated in the required avoirdupois;

(viii) For medicated feeds:

(A) The word "medicated" shall appear directly below the product name;

(B) The guaranteed analysis of the drug or medication used, expressed in terms respective to the type of drug or medication used; and

(C) A claim statement shall be included in the labeling.

(b) A custom formula feed shall be accompanied by a label, invoice, delivery slip or other shipping document and be supplied to the purchaser at the time of delivery bearing the following information:

(i) Name and address of the manufacturer;

(ii) Name and address of the purchaser;

(iii) Date of sale or delivery;

(iv) The custom formula feed name, product name and brand name, if any, and number of pounds of each registered commercial feed used in the mixture and the name and number of pounds of each other feed ingredient added;

(v) The net weight of the contents of the package, lot or parcel, stated in the required avoirdupois; and

(vi) The directions for use and any precautionary statements for all custom formula feeds containing drugs and for such other feeds as necessary for their safe and effective use. Any custom formula feeds containing drugs or medications shall also be provided as outlined in subsection (a) of this section with a claim statement and the guaranteed analysis of the drug or medication used, expressed in terms respective to the type of drug or medication used. Should any custom formula feed be distributed to any other person than the final purchaser for whom the feed was made, it shall be considered a commercial feed and shall meet all labeling and registration requirements of a commercial feed as outlined in this act.

(c) Every lot, package or parcel of mineral mixtures sold, offered for sale or distributed as commercial feed within this state shall have a tag or label affixed in a conspicuous place on the outside containing a legible printed statement truly certifying:

(i) The net weight of the contents of the package, lot or parcel stated in the required avoirdupois;

(ii) The product name and brand name, if any, under which the mineral mixture is distributed;

(iii) The name and principal mailing address of the manufacturer or person responsible for distributing the mineral mixture;

(iv) The minimum and maximum percent of calcium (Ca) subject to the following limitations:

(A) The maximum percent of calcium shall not exceed by more than twenty percent (20%) the minimum percent of calcium unless the minimum percent of calcium is five percent (5%) or less, in which case the maximum percent of calcium may exceed the minimum by one percent (1%) of calcium; and

(B) Where limestone is used as a source of calcium in livestock minerals sold in Wyoming, no limestone shall be used which contains less than ninety percent (90%) of calcium carbonate (CaCO3).

(v) The minimum percent of phosphorus (P);

(vi) The minimum percent of iodine (I);

(vii) The maximum percent of sodium chloride (NaCl);

(viii) The specific generic name of each ingredient used in its manufacture.

(d) The crude protein, crude fat, crude fiber, vitamins and minerals shall be determined by the methods in force at the time by the Association of Official Analytical Chemists.



11-13-104. Powers and duties of director generally.

11-13-104. Powers and duties of director generally.

(a) The director shall enforce the provisions of this chapter and may prescribe the form of tags, stamps or labels to be used to show that the registration has been properly filed. The director may prescribe and enforce rules and regulations relating to the sale of commercial feed he deems necessary and may adopt such standards and definitions to carry into effect the full intent and meaning of the law.

(b) The director may refuse to register any commercial feed under a name, brand or trademark which would tend to mislead or deceive as to the materials of which it is composed, or when the specific name of each ingredient used in its manufacture is not stated except for those feeds that utilize collective terms in the labeling. He may refuse registration of any application not in compliance with the law and may cancel any registration subsequently found not to be in compliance with the law. No registration shall be refused or cancelled until the registrant has been given opportunity to be heard before the director and to amend his application in order to bring it into compliance.

(c) An applicant may appeal the refusal to register a product in accordance with the Wyoming Administrative Procedure Act.



11-13-105. Registration; fees; disposition thereof.

11-13-105. Registration; fees; disposition thereof.

(a) Each commercial feed except custom formula feeds shall be registered before being distributed in this state. The application for registration shall be submitted on forms furnished by the director, and if the director requests, shall also be accompanied by a label or other printed matter describing the product. Upon approval by the director or his agent, a copy of the registration shall be furnished to the applicant. All registrations are effective from the date of approval and expire on December 31 each year. The director may permit on the registration the alternative listing of ingredients of comparable feed value, but the label for each package shall state the specific ingredients in the package except for those feeds which utilize collective terms in the labeling.

(b) A distributor is not required to register any brand of commercial feed which is already registered under this act by another person.

(c) Changes in the chemical or ingredient composition of a registered commercial feed may be permitted if there is satisfactory evidence that such changes do not result in lowering the feed value of the product for the purpose for which designed.

(d) Each application for registration shall be accompanied with a twenty dollar ($20.00) registration fee per mixture or formula. The registration fee shall be deposited in the state general fund.



11-13-106. Right of access to establishments and information relating to manufacturing; sampling and analysis.

11-13-106. Right of access to establishments and information relating to manufacturing; sampling and analysis.

(a) The director or his agent shall have access during normal business hours to establishments or facilities in which commercial feed is manufactured, transported or held for distribution, and to information relating to manufacture, transportation or distribution of the feed for purposes of sampling and inspection.

(b) The methods of sampling and analysis shall be those adopted by the director from the Association of Official Analytical Chemists. In cases not covered by such methods, or in cases where methods are available in which improved applicability has been demonstrated, the director may adopt such appropriate methods from other sources. The director, in determining whether a commercial feed is deficient in any component, shall be guided solely by the official sample analyzed in accordance with the methods so adopted. A deficiency in an official sample of commercial feed resulting from nonuniformity during packaging is deemed to be a deficiency for the purposes of this act. For purposes of this act, the results of official analysis shall be final, unless it is determined by the director that a resample is warranted. If a distributor or registrant requests a resample of a commercial feed based upon the director's findings of a deficiency, all costs associated with the resampling and analysis shall be borne by the distributor or registrant. If the results of the resampling establish the result of the first analysis was invalid, the department shall bear the costs associated with the resampling. Any requests for a resample to the director shall be made in writing.

(c) When the inspection and analysis of an official sample indicates a commercial feed has been adulterated or misbranded, the results of analysis shall be forwarded by the director to the distributor and the purchaser. The following shall apply:

(i) A commercial feed shall be deemed to be misbranded if:

(A) Its labeling is false or misleading in any particular;

(B) It is distributed under the name of another commercial feed;

(C) It is not labeled as required in W.S. 11-13-103;

(D) It purports to be or is represented as a commercial feed or if it purports to contain or is represented as containing a commercial feed unless such feed conforms to the definition outlined by the official publication of the Association of American Feed Control Officials, except as the director designates otherwise in specific cases;

(E) Any word, statement or other information required by or under the authority of this act does not appear conspicuously on the label, and in such terms that the ordinary person under customary conditions of purchase and use would not understand;

(F) The commercial feed is short weight. All provisions for enforcement of items found to be short weight shall be administered by the department under W.S. 40-10-117 through 40-10-136 of the Wyoming weights and measures law.

(ii) A commercial feed shall be deemed to be adulterated if:

(A) It bears or contains any poisonous or deleterious substance which may render it injurious to health, but in case the substance is not an added substance, such commercial feeds shall not be considered adulterated under this subsection if the quantity of such substance does not ordinarily render it injurious to health;

(B) It contains an unapproved food and drug administration drug, medication or animal remedy;

(C) Any valuable constituent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor;

(D) It contains any prohibited noxious weed seeds or exceeds the tolerance established on restricted noxious weed seeds pursuant to W.S. 11-12-104 or exceeds two percent (2%) of viable common weed seeds by weight.



11-13-107. Warning to distributor; seizure and order of disposition; application for release.

11-13-107. Warning to distributor; seizure and order of disposition; application for release.

(a) When the director or his authorized agents find that an article is unregistered, mislabeled or misbranded, adulterated or that it does not conform to its label guarantee, he may issue a written statement warning the distributor that the article is considered to be in violation of the law. This statement is a warning only, to the distributor that if the article is distributed further the director may bring proceedings. If the distributor or manufacturer heeds the warning and corrects the violation within the time allowed by the director, no further action will be taken.

(b) Any lot of commercial feed not in compliance with requirements of law and regulations is subject to seizure on complaint of the director to a court of competent jurisdiction in the area in which the commercial feed is located. If the court finds the commercial feed in violation and orders the condemnation of the feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the state. In no instance shall the disposition of the commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the feed or for permission to process or relabel the feed to bring it into compliance with the law.



11-13-108. Prohibited acts; penalty; additional sanctions.

11-13-108. Prohibited acts; penalty; additional sanctions.

(a) It is unlawful for any person to:

(i) Sell or distribute in this state any commercial feed without having attached or furnished such stamps, labels or tags as required by law;

(ii) Impede, prevent or attempt to prevent the director or his agent in the performance of his lawful duties;

(iii) Sell, offer for sale or distribute in this state any commercial feed without complying with the requirements of law;

(iv) Sell or distribute in this state any commercial feed which contains a smaller percentage of crude protein or crude fat or a larger percentage of crude fiber than is certified to be contained therein;

(v) Fail to properly state the specific name of each ingredient used in its manufacture except for those feeds which utilize collective terms in the labeling; or

(vi) Sell or distribute in this state any commercial feed which has not been registered with the department as required by this act.

(b) Any person who violates any of the provisions of this section shall be fined not more than one hundred dollars ($100.00) for the first violation and not less than one hundred dollars ($100.00) for each subsequent violation.

(c) In addition to the penalty provided in subsection (b) of this section, the distribution of any commercial feed mixed or adulterated with any substance injurious to livestock or pets is subject to seizure, condemnation and sale as the court may direct, the proceeds from such sale to be deposited in the state general fund. The court may in its discretion release the feed seized when the requirements of law have been complied with, and upon payment of all costs and expenses incurred by the state in any proceedings connected with the seizure.



11-13-109. Promulgation of rules and regulations.

11-13-109. Promulgation of rules and regulations.

The director is authorized to promulgate such rules and regulations for commercial feeds as may be necessary for the efficient enforcement of this act. Procedures for promulgation shall be those outlined in the Wyoming Administrative Procedure Act.



11-13-110. Cooperation with other entities.

11-13-110. Cooperation with other entities.

The director may cooperate with and enter into agreements with governmental agencies of this state, other states and agencies of the federal government in order to carry out the purpose and provisions of this act.






CHAPTER 14 - FERTILIZER

11-14-101. Short title.

11-14-101. Short title.

This act shall be known as the "Wyoming Fertilizer Law of 2009."



11-14-102. Administration of provisions.

11-14-102. Administration of provisions.

This act shall be administered by the state department of agriculture, hereinafter referred to as the department.



11-14-103. Definitions.

11-14-103. Definitions.

(a) As used in this act:

(i) "Brand" means a term, design or trademark used in connection with one (1) or several grades of commercial fertilizer;

(ii) "Bulk fertilizer" means a commercial fertilizer distributed in a nonpackaged form;

(iii) "Commercial fertilizer" means any substance containing one (1) or more recognized plant nutrients used for its nutrient content and designed for use or claimed to have value in promoting plant growth;

(iv) "Deficient" means the amount of nutrient found by analysis less than that guaranteed which may result from a lack of nutrient ingredients or from lack of uniformity;

(v) "Department" means the Wyoming department of agriculture;

(vi) "Director" means the director of the department of agriculture;

(vii) "Distributor" means any person who imports, consigns, distributes, manufactures, produces, compounds, formulates, mixes, blends or applies commercial fertilizer, soil conditioner or soil amendment or who offers for sale, sells, barters or otherwise supplies commercial fertilizers, soil amendments or soil conditioners in this state. The distributor may also be the registrant;

(viii) "Grade" means the percentage of total nitrogen, available phosphorus or phosphate, and soluble potassium or soluble potash stated in whole numbers in the same terms, order and percentages as in the guaranteed analysis, and fertilizer materials, bone meal, manures and similar raw materials which may be guaranteed in fractional units;

(ix) "Guaranteed analysis" means the minimum percentage of plant nutrients claimed in the following order and form:

(A) Total nitrogen (N)................... percent

Available phosphate (P2O5)............... percent

Soluble potash (K2O).................... percent;

(B) For unacidulated mineral phosphatic materials and basic slag, both total and available phosphate and the degree of fineness, and for bone, tankage and other organic phosphatic materials, total phosphate;

(C) Additional plant nutrients when mentioned or claimed on the label, container or advertising material, shall be registered and guaranteed, and guarantees shall be made on the percentage elemental basis with sources of the elements shown. When any plant nutrients or other substances or compounds are guaranteed, they shall be subject to inspection and analysis in accord with the methods and regulations prescribed by the department;

(D) Potential basicity or acidity expressed in terms of calcium carbonate equivalent in multiples of one hundred (100) pounds per ton.

(x) "Investigational allowance" means an allowance for variations inherent in the taking, preparation and analysis of an official sample of fertilizer, soil conditioner or soil amendment;

(xi) "Label" means the display of all written, printed or graphic matter upon the container or statement accompanying a commercial fertilizer, soil amendment or soil conditioner;

(xii) "Labeling" means all written, printed or graphic matter upon or accompanying any commercial fertilizer, or advertisements, brochures, posters and television or radio announcements used in promoting the sale of commercial fertilizers, soil amendments or soil conditioners;

(xiii) "Mixed fertilizer" means a commercial fertilizer containing any combination or mixture of fertilizer materials;

(xiv) "Official sample" means any sample of fertilizer, soil conditioner or soil amendment taken by the director;

(xv) "Percent" or "percentage" means the percentage by weight;

(xvi) "Person" means any individual, partnership, association, corporation, or organized group of persons whether incorporated or not;

(xvii) "Primary nutrient" means the plant nutrients nitrogen (N), available phosphate (P2O5) or soluble potash (K2O);

(xviii) "Registrant" means the person who registers commercial fertilizers, soil amendments or soil conditioners under the provisions of this act. The registrant may also be the distributor;

(xix) "Sell" or "sale" means exchange of ownership or transfer of custody;

(xx) "Soil amendment" or "soil conditioner" means any material which improves the physical or chemical soil characteristics and is manufactured and sold for such purposes but which is not added for its plant food content;

(xxi) "Specialty fertilizer" means a commercial fertilizer distributed primarily for nonfarm use such as home gardens, lawns, shrubbery, flowers, golf courses, municipal parks, cemeteries, greenhouses and nurseries;

(xxii) "Ton" means a net weight of two thousand (2,000) pounds avoirdupois;

(xxiii) "Organic fertilizer" means a material containing carbon and one (1) or more elements other than hydrogen and oxygen essential for plant growth, and allowed for use under the Organic Foods Production Act of 1990, as promulgated by the United States department of agriculture "National List of Allowed and Prohibited Substances" rule;

(xxiv) "Secondary or micro plant nutrients" means nutrients other than the primary nutrients that are essential for the normal growth of plants and that may need to be added to the growth medium. Secondary plant nutrients shall include calcium, magnesium and sulfur. Micro plant nutrients shall include boron, chlorine, cobalt, copper, iron, manganese, molybdenum, nickel, sodium and zinc;

(xxv) "This act" means W.S. 11-14-101 through 11-14-118.



11-14-104. Registration of fertilizer, soil conditioner and soil amendments; applications; fees; disposition thereof; exceptions.

11-14-104. Registration of fertilizer, soil conditioner and soil amendments; applications; fees; disposition thereof; exceptions.

(a) Each brand and grade of commercial fertilizer shall be registered with the department before being distributed in this state. The application for registration shall be submitted on forms furnished by the department and shall include the following information:

(i) The brand and grade;

(ii) The guaranteed analysis;

(iii) The name and address of the registrant or the distributor;

(iv) The sources from which the nitrogen, phosphorus or phosphate and potassium are derived;

(v) Additional plant nutrients, when claimed, the percentage guaranteed and the sources, provided, the minimum percentages which will be accepted for registration are those recognized by the Association of American Plant Food Control Officials.

(b) Each soil conditioner and soil amendment shall be registered with the department before being distributed in this state. The application for registration shall be submitted on forms furnished by the department and shall include the following information:

(i) The brand;

(ii) Guaranteed analysis on label;

(iii) The name and address of the registrant or the distributor.

(c) A registration fee of seventy-five dollars ($75.00) shall accompany each separate formula of brand and grade of fertilizer, soil conditioner or soil amendment to be registered. The registration expires on December 31 next following the date of application and shall be renewed annually. All registration fees collected shall be deposited in the state general fund and may be appropriated by the legislature for programs authorized by W.S. 11-2-202(a)(v), 11-14-101 through 11-14-116 and 11-16-105(a)(v).

(d) A distributor or registrant is not required to register any commercial fertilizer, specialty fertilizer, soil conditioner or soil amendment which is already registered under this act by another person if the label does not differ in any respect.

(e) A distributor or registrant is not required to register each grade of commercial fertilizer, soil conditioner or soil amendment formulated according to specifications furnished by a consumer prior to preparation.



11-14-105. Label requirements.

11-14-105. Label requirements.

(a) Any commercial fertilizer, soil amendment or soil conditioner distributed in this state in containers shall have affixed to the container a label setting forth in clearly legible and conspicuous form the information required by W.S. 11-14-104(a) and (b), the month and year of preparation or lot number, and shall show the net weight stated in both metric units and avoirdupois. In case of bulk shipments, this information in written or printed form shall accompany delivery and be supplied to the purchaser at time of delivery.

(b) A commercial fertilizer, soil conditioner or soil amendment formulated according to specifications furnished by a consumer prior to mixing shall be labeled to show the net weight stated in both metric units and avoirdupois, guaranteed analysis and the name and address of the registrant or the distributor.



11-14-106. Repealed by Laws 1993, ch. 147, 2.

11-14-106. Repealed by Laws 1993, ch. 147, 2.



11-14-107. Sampling of fertilizer, soil amendment or soil conditioner.

11-14-107. Sampling of fertilizer, soil amendment or soil conditioner.

(a) The director or his designee shall sample, inspect, make analyses of and test commercial fertilizers, soil conditioners and soil amendments distributed within this state at any time and place and to the extent he deems necessary to determine whether they are in compliance with this act. The director or his designee may enter upon any premises or carriers during regular business hours to have access to commercial fertilizers, soil amendments or soil conditioners subject to the provisions of this act and to the records relating to their distribution.

(b) The methods of sampling analysis shall be those adopted by the Association of Official Analytical Chemists (AOAC). In cases not covered by such methods, or in cases where methods are available in which improved applicability has been demonstrated, the department may adopt such appropriate methods from other sources.

(c) The department in determining whether any commercial fertilizer is deficient in plant food shall be guided solely by the official sample obtained and analyzed as provided for in subsection (b) of this section.

(d) Official samples establishing a penalty for nutrient deficiency shall be retained for a minimum of ninety (90) days from issuance of a deficiency report. A deficiency in an official sample of mixed fertilizer resulting from nonuniformity is not distinguishable from a deficiency due to actual plant nutrient shortage and is properly subject to official action.

(e) For purposes of this act, the results of official analysis shall be final, unless it is determined by the director that a resample is warranted. Should a distributor or registrant request a resample of a fertilizer based upon the director's findings of a deficiency, all costs associated with the resampling and analysis shall be borne by the distributor or registrant. If results of the resampling establish the results of first analysis were invalid, the department shall bear the costs associated with the resampling.



11-14-108. Reimbursement of purchaser of deficient fertilizer.

11-14-108. Reimbursement of purchaser of deficient fertilizer.

When a fertilizer is deficient in any element beyond recognized investigational allowances, the distributor or registrant must reimburse the purchaser of the fertilizer an amount equal to double the current market value of the fertilizer as determined by the state chemical and bacteriological laboratory.



11-14-109. Misbranded or adulterated fertilizer, soil conditioner or soil amendment; distribution of unregistered fertilizer.

11-14-109. Misbranded or adulterated fertilizer, soil conditioner or soil amendment; distribution of unregistered fertilizer.

(a) No person shall distribute misbranded fertilizer, soil conditioners or soil amendments. A commercial fertilizer, soil conditioner or soil amendment is misbranded if:

(i) Its labeling is false or misleading in any particular way, including being labeled organic fertilizer, when its use is not allowed pursuant to the United States department of agriculture "National List of Allowed and Prohibited Substances" rule;

(ii) It is distributed under the name of another fertilizer, soil conditioner or soil amendment;

(iii) It is not labeled as required in W.S. 11-14-105 and in accordance with regulations prescribed under this act.

(b) No person shall distribute an adulterated fertilizer, soil conditioner or soil amendment. A commercial fertilizer, soil conditioner or soil amendment is adulterated if:

(i) It contains any deleterious or harmful ingredient in sufficient amount to render it injurious to beneficial plant life when applied in accordance with directions for use on the label, or if adequate warning statements or directions for use which may be necessary to protect plant life are not shown upon the label;

(ii) Its composition falls below or differs from that which it is purported to possess by its labeling;

(iii) It contains unwanted crop seed or weed seed; or

(iv) A commercial fertilizer that contains guaranteed amounts of phosphates or micronutrients, contains metals in amounts greater than the levels of metals established by the following table:

Metal ppm per 1% P2O5 ppm per 1% micronutrients

Arsenic 13 112

Cadmium 10 83

Cobalt 3,100 23,000*

Lead 61 463

Mercury 1 6

Molybdenum 42 300*

Nickel 250 1,900

Selenium 26 180

Zinc 420 2,900*

(* only applies

when not

guaranteed)

The table shall be used according to the following three (3) situations:

(A) For fertilizers with a phosphate guarantee, but no micronutrient guarantee, multiply the percent guaranteed P2O5 in the product by the values in the table to obtain the maximum allowable concentration of each metal. The minimum value for P2O5utilized as a multiplier shall be six (6.0);

(B) For fertilizers with one (1) or more micronutrient guarantee, but no phosphate guarantee, multiply the sum of the guaranteed percentages of all micronutrients in the product by the value in the appropriate column in the table to obtain the maximum allowable concentration (in parts per million, or ppm) of each metal. The minimum value for micronutrients utilized as a multiplier shall be one (1);

(C) For fertilizers with both a phosphate and a micronutrient guarantee, multiply the guaranteed percent P2O5 by the value in the appropriate column. The minimum value for P2O5 utilized as a multiplier shall be one (1). Then, multiply the sum of the guaranteed percentages of the micronutrients by the value in the appropriate column. The minimum value for micronutrients utilized as a multiplier shall be one (1). Then, utilize the higher of the two (2) resulting values as the maximum allowable concentration (ppm) of each metal.

(c) No person shall distribute unregistered fertilizers, soil conditioners or soil amendments.

(d) No person shall distribute fertilizers, soil conditioners or soil amendments that are short weight. All provisions for enforcement of items found to be short weight shall be administered by the department under W.S. 40-10-117 through 40-10-136 of the weights and measures law.

(e) Any penalties resulting from violations of these heavy metal standards shall accrue to the registrant of the material that violates the heavy metal standard.



11-14-110. Repealed by Laws 1995, ch. 46, 3.

11-14-110. Repealed by Laws 1995, ch. 46, 3.



11-14-111. Rules and regulations.

11-14-111. Rules and regulations.

The director may prescribe and enforce rules and regulations relating to investigational allowances, definitions, records and the distribution of commercial fertilizers, soil conditioners and soil amendments as necessary to carry out the provisions of this act.



11-14-112. Refusal, suspension or cancellation of registration; hold orders; release.

11-14-112. Refusal, suspension or cancellation of registration; hold orders; release.

(a) A registration may be refused, suspended or cancelled for any formula of fertilizer, soil conditioner or soil amendment as herein provided, upon evidence that the product is misbranded or adulterated. A hold order may be issued to the owner or custodian of any lot of fertilizer, soil conditioner or soil amendment to stop sale, use or removal and to hold at a designated place when the director finds the product is being offered for sale in violation of this act, until the law has been complied with and the product is released in writing by the director or the violation has been otherwise legally disposed of by a court of competent jurisdiction.

(b) No person shall make any false or misleading representation with regard to any fertilizer, soil conditioner or soil amendment sold, offered or exposed for sale by the person in this state, either as principal or agent. No person shall use any false, misleading or deceptive brand or grade in connection therewith. The penalties provided by subsection (a) of this section shall apply to any violation of this subsection.



11-14-113. Seizure and disposition of fertilizer found to be in violation; right to application for release.

11-14-113. Seizure and disposition of fertilizer found to be in violation; right to application for release.

Any lot of commercial fertilizer, soil conditioner or soil amendment not in compliance with this act is subject to seizure on complaint of the department to a court of competent jurisdiction in the area in which the commercial fertilizer, soil conditioner or soil amendment is located. If the court finds the commercial fertilizer, soil conditioner or soil amendment to be in violation of this act and orders the condemnation of the commercial fertilizer, soil conditioner or soil amendment, it shall be disposed of in any manner consistent with the quality of the commercial fertilizer and the laws of the state, but in no instance shall the disposition of the commercial fertilizer, soil conditioner or soil amendment be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial fertilizer to bring it into compliance with this act.



11-14-114. Notice of violation; hearing; penalty; duty of district attorney; injunctions.

11-14-114. Notice of violation; hearing; penalty; duty of district attorney; injunctions.

(a) If examination of any commercial fertilizer, soil conditioner or soil amendment indicates that this act or the rules and regulations issued thereunder have been violated, the director shall give notice of the violations and an opportunity for a hearing to the registrant or distributor. If it appears after the hearing that this act or rules and regulations issued thereunder have been violated, the director may certify the facts to the proper district attorney.

(b) Any person convicted of violating this act or the rules and regulations issued thereunder is guilty of a misdemeanor and shall be fined not less than fifty dollars ($50.00) nor more than one thousand dollars ($1,000.00) for each offense, or the director may apply to the district court for the purpose of preventing further violation.

(c) The director is not required to report for prosecution or for the institution of seizure proceedings minor violations when he believes that the public interests will be best served by a suitable notice of warning in writing.

(d) Each district attorney to whom any violation is reported shall cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay. Violations of this act may be enjoined by proceedings brought by the district attorney of the proper county, or by the attorney general, regardless of whether criminal proceedings have been instituted, provided the director has entered a finding pursuant to this act.

(e) The director may apply for and the court may grant a temporary or permanent injunction, without bond, restraining any person from violating or continuing to violate this act or any rule or regulation promulgated under the act notwithstanding the existence of other remedies at law.



11-14-115. Action for damages to crops; evidence.

11-14-115. Action for damages to crops; evidence.

(a) Nothing in this act shall preclude the right of a purchaser to bring an action for any damages to crops, land or livestock by reason of misbranded, adulterated or deficient fertilizer, soil conditioner or soil amendment.

(b) The department shall, upon demand, make all results of samplings, inspections and laboratory analyses available to any purchaser of fertilizer, soil conditioner or soil amendment.

(c) In a civil action for damages against any distributor or manufacturer of any misbranded or deficient fertilizer, soil conditioner or soil amendment, all results of the department samplings, inspections or laboratory analyses shall be competent evidence before any court where such civil action is pending.

(d) The results of a criminal action for violation of this act is competent evidence in any civil action for misbranding or deficiency of any fertilizer, soil conditioner or soil amendment.



11-14-116. Sales between importers, manufacturers or manipulators excepted from provisions.

11-14-116. Sales between importers, manufacturers or manipulators excepted from provisions.

Nothing in this act shall restrict or avoid sales or exchanges of commercial fertilizers, soil conditioners or soil amendments to each other by importers, manufacturers or manipulators who mix fertilizer materials for sale, or prevent the free and unrestricted shipment of commercial fertilizers, soil conditioners or soil amendments to manufacturers or manipulators who have registered their brands as required by this act.



11-14-117. Cooperation with other entities.

11-14-117. Cooperation with other entities.

The department may cooperate with and enter into agreement with governmental agencies of this state, other states, agencies of the federal government and any nongovernmental entity in order to carry out the purpose and provisions of this act.



11-14-118. Registration of ammonium nitrate.

11-14-118. Registration of ammonium nitrate.

2009 Wyoming Session Laws, Chapter 92, provides this section is effective on and after July 1, 2009 only upon certification of the governor to the secretary of state that the United States department of homeland security has published final federal rules under H.R. 2764, Subtitle J, Secure Handling of Ammonium Nitrate or its successor. As of the date of the publication of the 2009 Wyoming statutes no such certification had been made.

(a) Any person who possesses ammonium nitrate or regulated ammonium nitrate materials shall be registered with the department. The registration application shall be on a form approved by the director in consultation with and upon the recommendation of the director of the office of homeland security. The director shall charge an annual registration fee not to exceed fifty dollars ($50.00). Nothing in this section shall require the registration of any person who produces, sells or purchases ammonium nitrate exclusively for use in the production of an explosive under a license or permit issued under chapter 40 of title 18, U.S.C.

(b) Ammonium nitrate and regulated ammonium nitrate materials shall be secured to provide reasonable protection against vandalism, theft or other unauthorized use. Reasonable protection may include, but not be limited to, ensuring that storage facilities are fenced and locked when unattended, and inspected daily for signs of attempted entry or vandalism to any storage facility. The director in consultation with or upon the recommendation of the director of the office of homeland security, may recommend other security measures. The director shall work in consultation with or upon the recommendation of the director of the office of homeland security to provide information to ammonium nitrate users on appropriate security measures.

(c) A distributor shall record the date of sale and quantity sold, the valid state or federal driver's license number, the current physical address and telephone number for the purchaser of ammonium nitrate or regulated ammonium nitrate materials. If the purchaser obtains physical possession of ammonium nitrate or regulated ammonium nitrate material, the distributor shall obtain the registrant's registration number as a condition of completing the sale. A registrant, if not a distributor, shall record the date of application. All sale and application records shall be retained by each registrant for a period of not less than two (2) years.

(d) Registrants shall comply with all federal and state requirements regarding the dissemination of any information, providing the director and the director of the office of homeland security access to the records.

(e) For the purposes of this section:

(i) "Ammonium nitrate" means chiefly the ammonium salt of nitric acid. Ammonium nitrate shall not contain less than thirty-three percent (33%) nitrogen, one-half (1/2) of which is the ammonium form and one-half (1/2) of which is the nitrate form;

(ii) "Regulated ammonium nitrate materials" means regulated ammonium nitrate material fertilizer products which have been determined by the director in consultation with and upon the recommendation of the director of the office of homeland security to warrant regulation based on the potential explosive capacity of the fertilizer material determined by the ammonium nitrate content.






CHAPTER 15 - GRADING AND SHIPMENT OF POTATOES

11-15-101. Grades, classifications and standards.

11-15-101. Grades, classifications and standards.

In order to make the grading and classification of potatoes uniform throughout the United States, the director shall adopt by rule and grades, standards and classifications for potatoes lawfully established by the United States department of agriculture.



11-15-102. Definitions.

11-15-102. Definitions.

(a) As used in this act:

(i) "Carlot" or "carload" means any railroad car, truck or trailer, regardless of size;

(ii) "This act" means W.S. 11-15-101 through 11-15-112;

(iii) "Director" means the director of the department of agriculture.



11-15-103. Sorting and grading.

11-15-103. Sorting and grading.

Carlot shipments of potatoes originating in Wyoming shall be sorted and graded at point of origin upon request of a majority of the potato growers from the county making shipments from any shipping points within the county as designated by the director.



11-15-104. Director to appoint inspectors; term.

11-15-104. Director to appoint inspectors; term.

This act shall be enforced by qualified inspectors appointed by the director and licensed by the United States department of agriculture. They shall keep their licenses current and in good standing at all times when employed by the director. They shall serve at the pleasure of the director.



11-15-105. Conformity to applicable standards required; inspection; certificate, use thereof as evidence.

11-15-105. Conformity to applicable standards required; inspection; certificate, use thereof as evidence.

(a) No person shall pack, offer, consign or sell in carload lots any potatoes loaded within the state which do not conform to applicable standards, subject to such variations therefrom as provided by regulations adopted in accordance with this act, unless such potatoes are specifically described, or plainly marked, in accordance with regulations to indicate they are ungraded or unclassified.

(b) Whenever grades, standards or classification have been established for potatoes, it is unlawful for any shipper to ship carload lots of potatoes without being inspected by an authorized inspector. The inspector shall issue a certificate of inspection showing grade, standard or other classification. The certificate shall be issued in duplicate, one (1) copy shall be attached to bill of lading and one (1) copy shall be issued to the shipper.

(c) A certificate of the grade or other classification of potatoes, when not reversed or modified, shall be accepted in any court of this state as prima facie evidence of the true grade or classification of the potatoes at the time of grading or classification.



11-15-106. Reports of inspections required.

11-15-106. Reports of inspections required.

The director shall make reports to the United States department of agriculture on July 1 each year.



11-15-107. Director to promulgate regulations; board approval required.

11-15-107. Director to promulgate regulations; board approval required.

Subject to approval of the board of agriculture, the director may promulgate regulations necessary to carry out the provisions of this act. The regulations shall conform as nearly as practicable to any act of congress or standards legally adopted by any federal agency relating to the marketing of farm products.



11-15-108. Director engaging in potato business prohibited.

11-15-108. Director engaging in potato business prohibited.

The director is prohibited from engaging in the business of buying, selling or commission dealing in potatoes.



11-15-109. Inspection upon request of interested party; issuance of certificate; fees.

11-15-109. Inspection upon request of interested party; issuance of certificate; fees.

The director, upon request of any interested party, may furnish a licensed inspector to inspect any lot of potatoes within the state whether the potatoes originated in Wyoming or elsewhere, and may issue a federal or state certificate showing grade, quality and condition of such potatoes which will be receivable as prima facie evidence in any court in Wyoming. This provision includes storage, inspection and less than carload lots. For this inspection the department shall be paid by the party asking for inspection the fees established by the board of agriculture, not to exceed actual costs of inspection and all traveling expenses to and from the place of inspection.



11-15-110. Reinspection on request; cost.

11-15-110. Reinspection on request; cost.

Any interested party may demand a reinspection at point of origin if the grade established by the licensed inspector is not satisfactory. The reinspection may be made by an inspector authorized by the director or by an inspector of the United States department of agriculture. The reinspection shall be made at the expense of the party requesting the service.



11-15-111. Inspection fees; exception; when inspection not required; consent of director; certification of certain shipments.

11-15-111. Inspection fees; exception; when inspection not required; consent of director; certification of certain shipments.

A fee established by the board of agriculture not to exceed actual costs of inspection shall be paid on all shipments of potatoes inspected within the district except those designated for manufacturing purposes on which no fee shall be charged. With the consent of the director, potatoes for seed stock may be moved to storage within the state without inspection. When potatoes are shipped without inspection within the state the shipper shall not be provided with a certificate. Other shipments of seed stock must conform to the requirements of grade no. 1 except with regard to size, and the certificate must contain a statement designating variety, trueness to type and percent defects with regard to disease and other blemishes.



11-15-112. Prohibited acts; penalties.

11-15-112. Prohibited acts; penalties.

Whoever removes any inspection certificate before a car is entirely unloaded, or whoever except an authorized inspector alters any inspection certificate, or whoever without using reasonable diligence to secure inspection fails or neglects to have potatoes inspected before shipping, or whoever hinders, molests or attempts to influence any inspector in the performance of his duties, or whoever violates this act is guilty of a misdemeanor and shall be fined for each violation not exceeding five hundred dollars ($500.00) and the costs of the prosecution, or shall be imprisoned not exceeding six (6) months, or both. Any inspector who fails or neglects to perform the duties imposed by this act shall suffer the penalty herein provided.






CHAPTER 16 - CONSERVATION DISTRICTS

11-16-101. Short title.

11-16-101. Short title.

This act may be cited as the "Wyoming Conservation Districts Law."



11-16-102. Definitions.

11-16-102. Definitions.

(a) As used in this act:

(i) "Agency of this state" means any subdivision, agency or instrumentality, corporate or otherwise, of the government of this state;

(ii) "At large member" means any registered voter and taxpayer within the county;

(iii) "Commission" or "state conservation commission" means the state board of agriculture;

(iv) "Conservation" means development, improvement, maintenance, preservation, protection and use of natural resources, and the control and prevention of floodwater and sediment damages, and the disposal of excess waters;

(v) "District" or "conservation district" means a governmental subdivision of this state, and a public body corporate and politic, organized in accordance with this act;

(vi) "Due notice" for those provisions other than election and referendum provisions, means notice published at least twice, with an interval of six (6) days between the two (2) publication dates, in a newspaper of general circulation within the boundaries of the proposed or organized district, or by posting at five (5) conspicuous places within the organized or proposed district, such posting to include, where possible, posting at public places where it may be customary to post notices concerning county or municipal affairs generally. Except as otherwise provided in this act, the notice of any hearing required under this act shall fix the time, place and purpose, which shall be not less than ten (10) or more than fifteen (15) days after the first publication or first posting of the notice. Any hearing held pursuant to such notice may be adjourned from time to time without renewing the notice for the adjourned dates. Notice for any election or referendum required by this act shall be as specifically provided in this act, or if not specifically provided in this act, as required in the Special District Elections Act of 1994;

(vii) "Government" or "governmental" means the government of this state, the government of the United States, and any subdivision, agency or instrumentality, corporate or otherwise, of either of them;

(viii) Repealed by Laws 1987, ch. 21, 3.

(ix) Repealed by Laws 1998, ch. 115, 5.

(x) "Renewable natural resources," "natural resources" or "resources," means land, soil, water, vegetation, trees, wild rivers, wilderness, natural beauty, scenery and open space;

(xi) "Urban" or "urban member" means any registered voter of an incorporated Wyoming municipality;

(xii) "This act" means W.S. 11-16-101 through 11-16-135.



11-16-103. Legislative declarations and policy.

11-16-103. Legislative declarations and policy.

(a) It is hereby declared that the farm and grazing lands of Wyoming are among the basic assets of the state; that improper land use practices cause and contribute to serious erosion of these lands by wind and water; that among the consequences which would result from such conditions are the deterioration of soil and its fertility and the silting and sedimentation of stream channels, reservoirs, dams and ditches; that to conserve soil, and soil and water resources, and prevent and control soil erosion, it is necessary that land use practices contributing to soil erosion be discouraged and that appropriate soil conserving land use practices be adopted.

(b) It is hereby declared to be the policy of the legislature to provide for the conservation of the soil, and soil and water resources of this state, and for the control and prevention of soil erosion and for flood prevention or the conservation, development, utilization, and disposal of water, and thereby to stabilize ranching and farming operations, to preserve natural resources, protect the tax base, control floods, prevent impairment of dams and reservoirs, preserve wildlife, protect public lands, and protect and promote the health, safety and general welfare of the people of this state.



11-16-104. Repealed by Laws 1987, ch. 15, 1.

11-16-104. Repealed by Laws 1987, ch. 15, 1.



11-16-105. State board of agriculture; duties generally.

11-16-105. State board of agriculture; duties generally.

(a) The commission shall:

(i) Keep a record of its official actions, adopt a seal, which shall be judicially noticed, and perform acts, hold public hearings and promulgate rules and regulations as necessary for the execution of its functions under this act;

(ii) Assist and guide districts in the preparation and carrying out of programs for resource conservation authorized under this act, review district programs, coordinate the programs of the several districts and resolve any conflicts, and facilitate, promote, assist, harmonize, coordinate and guide the resource conservation programs and activities of districts as they relate to other special purpose districts, counties and other public agencies;

(iii) Keep the supervisors of the districts organized under this act informed of the activities and experiences of other districts and facilitate cooperation and an interchange of advice and experience between the districts;

(iv) Coordinate the programs of the several conservation districts so far as this may be done by advice and consultation;

(v) Recommend the appropriation of state funds necessary to finance the activities of the commission and the conservation districts; distribute to conservation districts funds, equipment, supplies and services received by the commission for that purpose from any source, subject to conditions made applicable thereto by any state or federal statute or local ordinance making available the funds, property or services; issue regulations establishing guidelines and suitable controls to govern the use by conservation districts of such funds, property and services; and review all budgets, administrative procedures and operations of the districts and advise the districts concerning their conformance with applicable laws and regulations;

(vi) Disseminate information throughout the state concerning the activities and programs of the conservation districts and encourage the formation of such districts in areas where their organization is desirable; enlist the cooperation and collaboration of state, federal, regional, interstate and local public and private agencies with the conservation districts; facilitate arrangements under which the conservation districts may serve county governing bodies and other agencies as their local operating agencies in the administration of any activity concerned with the conservation of renewable natural resources; and except as otherwise assigned by law, carry out the policies of this state in programs at the state level for the conservation of the renewable natural resources of this state and represent the state in matters affecting such resources.

(b) Whenever the commission determines that there exists a substantial conflict between the resources conservation program of a district and the proposed plans or activities directly affecting resource conservation prepared by any other local governmental unit or agency of this state, and the conflict cannot be resolved through consultation procedures, the commission shall submit a report to the governor.



11-16-106. Department of agriculture; when contracts invalid.

11-16-106. Department of agriculture; when contracts invalid.

No contract of the state commission for the payment of money is valid unless the commission has available at the time the contract is made funds sufficient for the payment thereof.



11-16-107. Report to director; reports by district supervisors to board.

11-16-107. Report to director; reports by district supervisors to board.

(a) On or before November 1 each even-numbered year, the commission shall report to the director of the department of agriculture the number and acreages of districts in existence or in process of organization, together with an estimate of the number and probable acreages of the districts which may be organized during the ensuing period; the balance of funds, if any, available to the commission and to the districts; and the estimates of the commission as to the sums needed for its administrative and other expenses and for allocation among the several districts during the ensuing period.

(b) The supervisors of the respective districts shall submit to the commission such statements, estimates, budgets and other information as the commission may require. The director shall include the information furnished by the commission in his report to the governor.



11-16-108. Petition to form district; contents; consolidation and exclusion.

11-16-108. Petition to form district; contents; consolidation and exclusion.

(a) Any ten (10) owners of land lying within the limits of the proposed district may file a petition with the commission asking that a conservation district be organized to function in the territory described in the petition. The petition shall meet all of the requirements of W.S. 22-29-105(f). The commission shall act upon the petition for formation in the same manner as set forth in W.S. 22-29-109 for county commissioners in determining if a petition for district formation shall be voted upon. When more than one (1) petition is filed covering parts of the same territory, the commission may consolidate all or any such petitions, or may exclude from any petition areas in conflict with another petition or petitions.

(i) Repealed by Laws 1998, ch. 115, 5.

(ii) Repealed by Laws 1998, ch. 115, 5.

(iii) Repealed by Laws 1998, ch. 115, 5.

(iv) Repealed by Laws 1998, ch. 115, 5.

(v) Repealed by Laws 1998, ch. 115, 5.



11-16-109. Notice and hearing on petition; approval or denial; criteria.

11-16-109. Notice and hearing on petition; approval or denial; criteria.

After the hearing, if the commission determines, upon the facts presented at the hearing and other relevant facts that are available, that there is need in the interest of the public health, safety and welfare for a conservation district to function in the territory considered at the hearing, it shall record such determination and define by metes and bounds or by legal subdivisions the boundaries of the district. In making the determination and defining the boundaries, the commission shall give weight and consideration to the topography of the area considered and of the state, the composition of soils therein, the distribution of erosion, the carrying capacity and condition of grazing lands, the numbers of livestock grazed, the prevailing land use and management practices, the desirability and necessity of including within the district the particular lands under consideration and the benefits such land may receive from being included within the district, the relation of the proposed district to existing watersheds and agricultural regions and to other conservation districts already organized or proposed for organization, and such other physical, geographical and economic factors as are relevant, having due regard to the legislative policy set forth in W.S. 11-16-103. The territory included within the district need not be contiguous. If the commission determines there is no need for a conservation district to function in the territory considered at the hearing, it shall record such determination and deny the petition. Any owner of lands within a proposed district which is less than a countywide district may have his owned and leased lands excluded from the proposed district upon presentation of a petition and description of the lands to the commission not less than seven (7) days prior to the holding of the referendum for the organization of the district.



11-16-110. Canvass of ballots.

11-16-110. Canvass of ballots.

(a) Repealed by Laws 1998, ch. 115, 5.

(b) Repealed by Laws 1987, ch. 21, 3.

(c) Repealed by Laws 1998, ch. 115, 5.

(d) Repealed by Laws 1987, ch. 21, 3.

(e) Immediately after the polls close, the referendum officers shall canvass the ballots. The results disclosed by the canvass shall be certified by the commission.

(f) If a majority of the qualified electors voting in the referendum favor the formation of the district, the proposal to organize the proposed district shall carry and the commission shall proceed to make the determination required in W.S. 11-16-112. If the majority of the qualified electors voting in the referendum are against the organization of the district, the proposal to form the district shall fail and the commission shall deny the petition. The commission shall promptly make public the result of the referendum.



11-16-111. Board of agriculture to provide for issuance of notices, conduct of hearings and referenda.

11-16-111. Board of agriculture to provide for issuance of notices, conduct of hearings and referenda.

The commission shall provide for the issuance of notices and the conduct of hearings and referenda by appropriate regulations. It shall provide for registration prior to the date of the referendum of all eligible voters, or prescribe some other appropriate procedure for the determination of those eligible as voters in the referendum.



11-16-112. Result of referendum; announcement; practicability of district; determination; criteria.

11-16-112. Result of referendum; announcement; practicability of district; determination; criteria.

After making public the result of the referendum, the commission shall consider and determine whether the operation of the district within the defined boundaries is administratively practicable. If the commission determines the operation of the district is not administratively practicable, it shall record the determination and deny the petition. If the commission determines that the operation of the district is administratively practicable, it shall record the determination and proceed with the organization of the district. In making the determination the commission shall give regard to the attitudes of the voters lying within the defined boundaries, the number of voters eligible to vote in the referendum who voted, the proportion of votes cast in favor of the creation of the district to the total number of votes cast, the approximate wealth and income of the owners of land of the proposed district, the probable expense of carrying on erosion-control operations within the district, and other economic and social factors as are relevant.



11-16-113. Establishment of district.

11-16-113. Establishment of district.

(a) If the commission determines the operation of the proposed district is administratively practicable, it shall appoint two (2) supervisors who are owners of land in the district to act with three (3) supervisors elected as provided hereinafter as the governing body of the district. The district shall be a governmental subdivision of this state and a public body corporate and politic. The two (2) appointed supervisors shall present to the secretary of state an application signed by them setting forth by recital only and not in detail:

(i) That a petition for the creation of the district was filed with the commission pursuant to the provisions of this act, and the proceedings specified in the act were taken pursuant to the petition;

(ii) That the application is filed to complete the organization of the district as a governmental subdivision and a public body, corporate and politic, under this act;

(iii) That the commission has appointed them as supervisors;

(iv) The name and official residence of each supervisor and a certified copy of the appointment evidencing his right to office;

(v) The term of office of each supervisor;

(vi) The name of the district; and

(vii) The location of the principal office of the supervisors of the district.

(b) The application shall be subscribed and sworn to by each supervisor before an officer authorized to administer oaths, who shall certify upon the application that he personally knows the supervisors and knows them to be the officers affirmed in the application, and that each has subscribed thereto in the officer's presence. The application shall be accompanied by a certified statement by the commission, setting forth the boundaries of the district but otherwise containing no detail other than the mere recitals that:

(i) A petition was filed, notice issued and hearing held as required by law;

(ii) The commission determined that there is need, in the interest of the public health, safety and welfare, for a conservation district to function in the proposed territory and did define the boundaries;

(iii) Notice was given and a referendum held on the question of the creation of such district;

(iv) The result of the referendum showed a majority of the votes cast in favor of the creation of the district; and

(v) The commission did determine the operation of the proposed district is administratively practicable.

(c) The secretary of state shall examine the application and statement and if he finds the name proposed for the district is not so similar to that of another conservation district as to cause confusion or uncertainty, he shall record them in an appropriate book in his office. If the secretary of state finds the name proposed for the district is so similar to that of any other conservation district of this state as to lead to confusion, he shall certify that fact to the commission, which shall submit a new name for the district which is not subject to such defects. Upon receipt of the new name the secretary of state shall record the application and statement, with the name so modified, in an appropriate book. When the application and statement have been made, filed and recorded, the district is a governmental subdivision of this state and a public body corporate and politic. The secretary of state shall issue to the supervisors a certificate, under the seal of the state, of the organization of the district, and shall record the certificate with the application and statement. The boundaries of the district shall include the territory determined by the commission, but shall not include any area included within the boundaries of another conservation district organized under this act.



11-16-114. Repealed by Laws 1998, ch. 115, 5.

11-16-114. Repealed by Laws 1998, ch. 115, 5.



11-16-115. Districts; transfer of land; division or consolidation; change in name.

11-16-115. Districts; transfer of land; division or consolidation; change in name.

(a) Upon written request of the board of supervisors of the conservation district or districts involved, with a showing that the request is approved by a majority vote of the members of each board involved the commission may, by administrative order:

(i) Transfer lands from one district to another;

(ii) Divide a single district into two (2) or more districts, each of which shall thereafter operate as a separate district; or

(iii) Consolidate two (2) or more districts to operate thereafter as a single district.

(b) The secretary of state shall make and issue a corrected certificate of organization upon receipt of such certification from the commission.

(c) Petitions for a change in the name of a conservation district may be submitted to the commission by the board of supervisors of a conservation district. If the commission approves the change of name, it shall certify the change to the secretary of state and shall notify the board of supervisors of the conservation district of the change, setting out in the notice the new name of the district. The secretary of state shall make and issue a corrected certificate of organization upon receipt of such certification from the commission.



11-16-116. Districts; proof of organization.

11-16-116. Districts; proof of organization.

In any suit, action or proceeding relating to any action of the district, the district is deemed to have been established in accordance with this act upon proof of the issuance of the certificate by the secretary of state. A copy of the certificate certified by the secretary of state is admissible in evidence in any suit, action or proceeding and is proof of the filing and contents thereof.



11-16-117. Districts; termination; dissolution procedures; determination by board of agriculture; legal effects of dissolution.

11-16-117. Districts; termination; dissolution procedures; determination by board of agriculture; legal effects of dissolution.

(a) After five (5) years after the organization of a district under this act, any ten (10) owners of land lying within the district may petition the commission that the operations of the district be discontinued and the existence of the district terminated. The commission may conduct public meetings and hearings upon the petition as necessary in the consideration thereof. Within sixty (60) days after a petition has been filed with the commission, it shall give notice of a referendum as provided in the Special District Elections Act of 1994. The commission shall supervise the referendum and issue appropriate regulations governing the conduct thereof. The question shall be submitted by ballots upon which the words "For terminating the existence of the .... (name of the conservation district to be here inserted)" and "Against terminating the existence of the .... (name of the conservation district to be here inserted)" shall appear, with a square before each proposition and a direction to insert an X mark in the square before one (1) or the other as the voter may favor or oppose dissolution of the district. Qualified electors of the district are eligible to vote in the referendum. No informalities in the conduct of the referendum or related matters shall invalidate the referendum or result if notice is given substantially as herein provided and the referendum is fairly conducted.

(b) The commission shall publish the result of the referendum. If a majority of the votes cast in the referendum oppose dissolution of the district, the commission shall determine whether the continued operation of the district within the defined boundaries is administratively practicable. If the commission determines the continued operation of the district is administratively practicable, it shall record its determination and deny the petition. If a majority of the votes cast favor dissolution of the district it shall certify that fact to the supervisors of the district. In making the determination of administrative practicality to continue the district the commission shall consider those factors set forth in W.S. 11-16-112 for creation of the district.

(c) Upon receipt from the commission of a certification that the majority of votes cast in the referendum favor dissolution of the district, the supervisors shall forthwith terminate the affairs of the district. The supervisors shall dispose of all property belonging to the district at public auction and pay the net proceeds of the sales to the state treasurer. The supervisors shall thereupon file a verified application with the secretary of state for dissolution of the district, and shall transmit with the application the certificate of the commission that the majority of votes cast at the referendum favored dissolution of the district. The application shall recite that the property of the district has been disposed of and the proceeds paid over as provided by law, setting forth a full accounting of the properties and proceeds of sale. The secretary of state shall issue to the supervisors a certificate of dissolution and shall record the certificate in an appropriate book in his office. The secretary of state shall make no charge for any service required of him by this act.

(d) Upon issuance of a certificate of dissolution all ordinances and regulations adopted and in force within the district are void. All contracts to which the district or supervisors are parties remain in force and effect for the period provided in such contracts. The commission shall be substituted for the district or supervisors as party to the contracts. The commission is entitled to all benefits and subject to all liabilities under such contracts and has the same right and liability to perform, require performance, sue and be sued thereon, and to modify or terminate the contracts as the supervisors of the district would have had. Dissolution does not affect the lien of any judgment entered or the pendency of any action instituted under W.S. 11-16-126 [repealed], and the commission succeeds to all rights and obligations of the district or supervisors as to such liens and actions.



11-16-118. District supervisors; term; vacancies; expenses; removal; quorum; bond required of employees; areas included in district; cooperative agreement with city.

11-16-118. District supervisors; term; vacancies; expenses; removal; quorum; bond required of employees; areas included in district; cooperative agreement with city.

(a) The term of the two (2) supervisors appointed extends from their appointment until the second annual election held in the district. A supervisor shall hold office from his election or appointment and taking of the oath of office until his successor has been elected or appointed, and qualified. Vacancies shall be filled for the unexpired term. Vacancies in the office of any supervisor shall be filled by appointment by the commission upon the recommendations of the district supervisors, the appointee to serve until the next election at which time the vacancy shall be filled by the electors for the unexpired term. A supervisor shall receive no compensation for his services, but is entitled to expenses, including traveling expenses, necessarily incurred in the discharge of his duties. Any supervisor may be removed by the commission upon notice and hearing, for neglect of duty or malfeasance in office.

(b) A majority of the supervisors constitutes a quorum and the concurrence of three (3) supervisors is required for determination of any matter.

(c) The supervisors shall require a bond to be issued for all employees and officers entrusted with funds or property. The supervisors shall provide for keeping a full and accurate record of all proceedings, resolutions, regulations and orders issued or adopted. The accounts, receipts and disbursements of the district shall be subject to the audit and reporting requirements set forth in W.S. 9-1-507(a)(iii).

(d) All cities, towns, villages or other urban and suburban areas lying wholly or partly within the exterior boundaries of a conservation district shall, from the effective date of this act, be included in the district. In doubtful cases, the commission shall determine the district which includes any urban or suburban area.

(e) By cooperative agreement with the city concerned, a district may perform within the boundaries of the city any work required or authorized under this act, through such administrative and financial arrangements as the city and the district agree upon.



11-16-119. District supervisors; nomination; qualifications; election; term.

11-16-119. District supervisors; nomination; qualifications; election; term.

Within thirty (30) days after issuance by the secretary of state of a certificate of organization of a conservation district, applications for election under the Special District Elections Act of 1994 may be filed with the commission by candidates for supervisors, who shall be owners of land within the district. The commission may extend for not to exceed thirty (30) days the time within which applications may be filed. The commission shall give notice of an election to be held for the election of three (3) supervisors for the district. All qualified electors within the district are eligible to vote. The three (3) supervisors first elected shall draw lots, one (1) for a term of two (2) years, and two (2) for a term of three (3) years. Thereafter supervisors shall be elected each year to serve for a full term of three (3) years. The number of supervisors elected each year shall be determined by the number of supervisors whose terms expire at that time. The commission shall provide for all elections, supervise the conduct thereof, and prescribe regulations governing the conduct of all elections, and shall make public the result thereof.



11-16-120. District supervisors; elections under Election Code and for new districts.

11-16-120. District supervisors; elections under Election Code and for new districts.

(a) District supervisors shall be elected in subsequent elections under the Special District Elections Act of 1994 and as hereinafter provided for new districts:

(i) At the first subsequent director election following establishment of a new district, five (5) supervisors, who reside within the district shall be elected at large by a nonpartisan ballot. Three (3) supervisors shall be rural residents, one (1) shall be a resident of an urban area and one (1) shall be elected at large. At the first subsequent director election, the at large candidate receiving the largest number of votes shall be elected for a four (4) year term, the urban candidate receiving the largest number of votes shall be elected for a four (4) year term, the rural candidate receiving the largest number of votes shall serve a four (4) year term and the two (2) candidates receiving the next highest number of votes shall be elected for two (2) year terms. In succeeding elections all supervisors shall be elected for four (4) year terms.

(ii) Repealed by Laws 1998, ch. 115, 5.



11-16-121. District supervisor; cooperation and agreements between districts; agreements with districts in adjoining states.

11-16-121. District supervisor; cooperation and agreements between districts; agreements with districts in adjoining states.

(a) The supervisors of two (2) or more districts organized under this act may cooperate in the exercise of any or all powers conferred in this act.

(b) Any two (2) or more districts may engage in joint activities by agreement for planning, financing, constructing, operating, maintaining and administering any program or project concerned with the conservation of renewable natural resources. The districts concerned may make available for purposes of the agreement any funds, property, personnel, equipment or services available to them under this act.

(c) Any district may enter into such agreements with districts in an adjoining state if the law in the other state permits such agreements.

(d) The commission may propose, guide and facilitate the establishment and carrying out of such agreements.



11-16-122. Powers and duties of districts and supervisors thereof generally.

11-16-122. Powers and duties of districts and supervisors thereof generally.

(a) Each conservation district organized under this act shall make an annual estimate of the funds required by the district for conservation programs and present a certified copy of the estimate, along with a budget showing all anticipated income and expenses, to the county commissioners.

(b) A conservation district organized under this act and the supervisors thereof, in addition to other powers granted by this act, may:

(i) Employ personnel and determine their duties and conditions of employment;

(ii) Call upon the attorney general of the state for legal services or employ their own counsel and legal staff;

(iii) Delegate to their chairman, to one (1) or more supervisors or to one (1) or more agents or employees such delegable powers and duties as they deem proper;

(iv) Furnish to the state conservation commission upon request, copies of ordinances, rules, regulations, orders, contracts, forms and other documents they adopt or employ, and such other information concerning their activities as it may require and to the county clerk copies of ordinances, rules, regulations and orders it adopts in accordance with law;

(v) Conduct surveys, investigations and research and disseminate information relating to range management, the character of soil erosion, flood prevention or the conservation, development, utilization and disposal of water, and the preventive and control measures and works of improvement needed, but in order to avoid duplication of research activities, no district shall initiate any research program except in cooperation with the government of this state or its agencies, or with the United States or its agencies;

(vi) Conduct demonstration projects within the district on lands owned or controlled by this state or its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on other lands within the district with the consent of the owner or occupier of the lands, to demonstrate range management practices, the means, methods and measures by which soil and soil resources may be conserved, and soil erosion in the form of soil blowing and washing may be prevented and controlled and works of improvement for flood prevention or the conservation, development, utilization and disposal of water may be carried out;

(vii) Carry out preventive and control measures and works of improvement within the district, including engineering operations, range management, methods of cultivation, the growing of grass or other vegetation, changes in use of land or any measure which may be developed for the control of erosion and better use of soil, and works of improvement for flood prevention or the conservation, development, utilization and disposal of water on lands owned or controlled by this state or its agencies, with the cooperation of the agency administering and having jurisdiction thereof, or on other lands within the district with the consent of the owner or occupier of the lands;

(viii) Cooperate, including but not limited to representing the conservation district as a cooperating agency with special expertise as provided by the National Environmental Policy Act and in federal land planning implementation as provided in W.S. 11-16-135(a), enter into agreements with and furnish financial or other aid to, any agency, governmental or otherwise, or any owner or occupier of lands within the district, in carrying on range management or erosion control and prevention operations and works of improvement for flood prevention or the conservation, development, utilization and disposal of water within the district, subject to such conditions as the supervisors deem necessary;

(ix) Repealed by Laws 1987, ch. 21, 3.

(x) Repealed by Laws 1987, ch. 21, 3.

(xi) Repealed by Laws 1987, ch. 21, 3.

(xii) Repealed by Laws 1987, ch. 21, 3.

(xiii) Repealed by Laws 1987, ch. 21, 3.

(xiv) Make available on terms it prescribes, to owners and occupiers of land within the district, agricultural and engineering machinery and equipment, fertilizer, seeds and seedlings, male breeding animals, livestock supplies and such other material or equipment as will assist the owners and occupiers of land to carry on operations upon their lands and upon those owned or leased by the district, for range improvement and stabilization, the conservation of soil and water resources, the prevention and control of soil erosion and for flood prevention or the conservation, development, utilization and disposal of water. The assistance authorized by this paragraph shall be on a limited scale for demonstration purposes and the district shall not be deemed authorized to compete with private industry;

(xv) Repealed by Laws 1987, ch. 21, 3.

(xvi) Develop and implement comprehensive resource use and management plans for range improvement and stabilization, conservation of soil, water and vegetative resources, control and prevention of soil erosion and for flood prevention or the conservation, development, utilization and disposal of water within the district, which plans shall include range management provisions and shall specify in detail the acts, procedures, performances and avoidances necessary or desirable to carry out the plans, including the specification of engineering operation, fence and stockwater developments, methods of cultivation, the growing of grass and other vegetation, cropping and range programs, tillage and grazing practices, and changes in use of lands. In developing plans under this paragraph, the supervisors of the district shall consider the customs and culture of residents of the district as those customs and culture relate to the land and resource, current and historical information and data related to the uses of the land and resource;

(xvii) Make public the plans and information and bring them to the attention of owners and occupiers of land within the district;

(xviii) Repealed by Laws 1987, ch. 21, 3.

(xix) Manage, as agent of the United States or any of its agencies, and enter into agreements with the United States or any of its agencies, or this state or any of its agencies, to effect cooperation with the United States or any of its agencies under United States Public Law 566 approved August 4, 1954, or amendments thereto, in connection with the acquisition, construction, operation or administration of any land utilization, soil conservation, erosion control, erosion prevention, flood prevention projects, conservation of water, water utilization, disposal of water in watershed areas and other water projects within its boundaries;

(xx) Act as representative for local groups in dealing with the United States or its representatives, in soil or water conservation matters under United States Public Law 566 approved August 4, 1954, or amendments thereto;

(xxi) Accept donations, gifts and contributions in money, services, materials or otherwise from any source which will impose no financial obligation upon the state, and use or expend the monies, services, materials or contributions in carrying on its operations;

(xxii) Sue and be sued in the name of the district;

(xxiii) Have a seal, which shall be judicially noticed;

(xxiv) Have perpetual succession unless terminated as hereinafter provided;

(xxv) Make and execute contracts and other instruments necessary to the exercise of its powers;

(xxvi) Make, amend and repeal rules and regulations not inconsistent with this act, to implement its purposes and powers;

(xxvii) As a condition to extending any benefits to or performance of work upon any land not owned or controlled by the state or its agencies, require contributions in money, services, materials or otherwise to any operations conferring benefits and require owners and occupiers of land to enter into and perform such agreements or covenants as to the permanent use of such lands as will prevent or control erosion and prevent flood water and sediment damages thereon and promote the best use of such lands;

(xxviii) The supervisors of a conservation district which has officially adopted a comprehensive plan pursuant to W.S. 11-16-122(b)(xvi) may coordinate with federal agencies as provided in the Federal Land Policy and Management Act of 1976, the Forest and Rangeland Renewable Resources Planning Act of 1974, as amended by the national Forest Management Act of 1976 and any other federal statute which provides for coordination with local governments and federal regulations adopted pursuant to those acts.

(c) A conservation district shall not purchase or hold title to farm lands as defined by W.S. 11-34-101(a)(ii).



11-16-123. Applicability of provisions concerning other agencies; validity of contracts of supervisors.

11-16-123. Applicability of provisions concerning other agencies; validity of contracts of supervisors.

(a) No provisions with respect to the acquisition, operation or disposition of property by other public bodies are applicable to a district organized hereunder unless the legislature shall specifically so state.

(b) No contract of the district supervisors for the payment of money is valid unless the supervisors have at the time the contract is made funds in cash, securities or deposits sufficient for the payment thereof.



11-16-124. Administration of oaths by secretary or treasurer of district.

11-16-124. Administration of oaths by secretary or treasurer of district.

The secretary or treasurer of the district are severally authorized to administer oaths within their district in any matter pertaining to the business of their district where an oath is required by law.



11-16-125. Repealed by Laws 1987, ch. 21, 3.

11-16-125. Repealed by Laws 1987, ch. 21, 3.



11-16-126. Repealed by Laws 1987, ch. 21, 3.

11-16-126. Repealed by Laws 1987, ch. 21, 3.



11-16-127. Repealed by Laws 1987, ch. 21, 3.

11-16-127. Repealed by Laws 1987, ch. 21, 3.



11-16-128. Repealed by Laws 1987, ch. 21, 3.

11-16-128. Repealed by Laws 1987, ch. 21, 3.



11-16-129. Repealed by Laws 1987, ch. 21, 3.

11-16-129. Repealed by Laws 1987, ch. 21, 3.



11-16-130. Repealed by Laws 1987, ch. 21, 3.

11-16-130. Repealed by Laws 1987, ch. 21, 3.



11-16-131. Repealed by Laws 1987, ch. 21, 3.

11-16-131. Repealed by Laws 1987, ch. 21, 3.



11-16-132. Publicly owned lands to be administered in cooperation with districts.

11-16-132. Publicly owned lands to be administered in cooperation with districts.

Agencies of the state, county or any political subdivision of the state which have jurisdiction over or are charged with the administration of any state, county or other publicly owned lands lying within the boundaries of any district organized hereunder, shall cooperate to the fullest extent with the supervisors of the district to effect the programs and operations undertaken by the supervisors under this act and may lease such lands to a district. The supervisors of the districts shall be given free access to enter and perform work upon the publicly owned lands. The provisions of conservation ordinances have the force and effect of law over all publicly owned lands, and shall be in all respects observed by the agencies administering the lands.



11-16-133. Tax levied on property in district; maximum amount; soil and water conservation fund; other appropriation authorized.

11-16-133. Tax levied on property in district; maximum amount; soil and water conservation fund; other appropriation authorized.

(a) Subject to W.S. 11-16-134, the county commissioners may annually levy a tax to carry out this act. The tax shall be levied upon all property in the district and shall not exceed one (1) mill on each one dollar ($1.00) of assessed valuation. The tax is not part of the general county or city mill levies. The tax shall be levied and collected as other county taxes and the county treasurer shall remit the taxes collected to the district to a separate fund to be known as the conservation district fund, which shall be used only to carry out the purposes of this act.

(b) Whether or not a tax levy is authorized under W.S. 11-16-134, each board of county commissioners may make appropriations from the county general fund to districts established under this act for the purpose of providing soil and water conservation programs.



11-16-134. Imposition of tax; vote of electors required.

11-16-134. Imposition of tax; vote of electors required.

(a) No tax shall be imposed under W.S. 11-16-133 until the proposition to impose the tax is submitted to a vote of the voters of the district and a majority of those casting their ballots vote in favor of imposing the tax. Any tax imposed under this act shall be levied in the year following the election at which the imposition of the tax is approved.

(b) The proposition to impose a tax under this act shall be at the expense of the county and may be submitted to the voters of the county upon the receipt by the board of county commissioners of a petition requesting the election signed by a majority of the supervisors of the district. The election shall be at the direction and under the supervision of the board of county commissioners.

(c) Subject to the limitation of subsection (b) of this section, the proposition to impose a tax under this act shall be submitted on an election date authorized under W.S. 22-21-103, or by mail ballot pursuant to W.S. 22-29-115 and 22-29-116. A notice of election shall be given by the county clerk in at least one (1) newspaper of general circulation published in the county wherein the election is to be held and shall specify the object of the election. The notice shall be published at least once each week for a thirty (30) day period preceding the election. At the election the ballots shall contain the words "for the conservation district tax" and "against the conservation district tax". Upon the initial submission of the conservation district tax, or any renewal thereof, after July 1, 1995, the conservation district board of supervisors shall choose one (1) of the following options and the words of the chosen option shall be clearly printed in the appropriate area on the election ballot:

(i) If this proposition is approved, the same proposition shall be submitted at the second following general election or by mail ballot pursuant to W.S. 22-29-115 and 22-29-116, and thereafter at succeeding general elections or by mail ballot pursuant to W.S. 22-29-115 and 22-29-116, every four (4) years until the proposition is defeated; or

(ii) If this proposition is approved, the tax shall remain in effect until a petition to discontinue the tax, signed by not less than ten percent (10%) of the voters of the district, is received by the board of county commissioners, and the proposal to discontinue the tax is approved by the voters. The proposal to discontinue the tax shall be submitted to the voters of the district at the expense of the county at the next general election or by mail ballot pursuant to W.S. 22-29-115 and 22-29-116 for approval or disapproval.



11-16-135. Special expertise of supervisors of conservation districts.

11-16-135. Special expertise of supervisors of conservation districts.

When representing a conservation district as a cooperating agency in matters related to the National Environmental Policy Act and in federal land planning, implementation and management actions, supervisors of a conservation district shall be deemed to have special expertise on all subject matters for which they have statutory responsibility as provided in W.S. 11-16-122, including but not limited to all subject matters directly or indirectly related to stabilization of the agriculture industry, protection of natural resources including but not limited to data and information, conservation of soil and water resources, control and prevention of soil erosion, flood prevention or the conservation, development, utilization and disposal of water within the district.






CHAPTER 17 - LIVESTOCK REMEDIES

ARTICLE 1 - LIVESTOCK REMEDIES GENERALLY

11-17-101. Repealed By Laws 2011, Ch. 98, 2.

11-17-101. Repealed By Laws 2011, Ch. 98, 2.



11-17-102. Repealed By Laws 2011, Ch. 98, 2.

11-17-102. Repealed By Laws 2011, Ch. 98, 2.



11-17-103. Repealed By Laws 2011, Ch. 98, 2.

11-17-103. Repealed By Laws 2011, Ch. 98, 2.



11-17-104. Repealed By Laws 2011, Ch. 98, 2.

11-17-104. Repealed By Laws 2011, Ch. 98, 2.



11-17-105. Repealed By Laws 2011, Ch. 98, 2.

11-17-105. Repealed By Laws 2011, Ch. 98, 2.



11-17-106. Repealed By Laws 2011, Ch. 98, 2.

11-17-106. Repealed By Laws 2011, Ch. 98, 2.



11-17-107. Repealed By Laws 2011, Ch. 98, 2.

11-17-107. Repealed By Laws 2011, Ch. 98, 2.



11-17-108. Repealed By Laws 2011, Ch. 98, 2.

11-17-108. Repealed By Laws 2011, Ch. 98, 2.






ARTICLE 2 - ANIMAL REMEDIES

11-17-201. Short title.

11-17-201. Short title.

This article is known and may be cited as the "Wyoming Animal Remedies Act."



11-17-202. Definitions; exemptions.

11-17-202. Definitions; exemptions.

(a) As used in this article:

(i) "Advertisement" means any representation, other than on the label, disseminated in any manner or by any means, relating to animal remedies as defined in this article;

(ii) "Animal" means any animate being, which is not human, endowed with the power of voluntary action;

(iii) "Animal remedy" means any drug, combination of drugs, proprietary medicine, biological product and combinations of drugs and other ingredients, other than for food or cosmetic purposes, which is prepared or compounded for animal use, except as exempted by the director;

(iv) "Antimicrobial resistance" means the result of microbes changing in ways that reduce or eliminate the effectiveness of drugs, chemicals or other agents intended to cure or prevent infections;

(v) "Brand name" means any word, name, symbol or device, or any combination thereof, identifying the animal remedy of a distributor or registrant and distinguishing it from that of others;

(vi) "Department" means the Wyoming department of agriculture;

(vii) "Director" means the director of the Wyoming department of agriculture;

(viii) "Distribute" means to offer for sale, sell, exchange or barter any animal remedy;

(ix) "Distributor" means any person who distributes animal remedies;

(x) "Dosage form" means an animal remedy prepared in tablets, pills, capsules, ampules, boluses or other units suitable for administration as an animal remedy;

(xi) "Drug" means an animal remedy:

(A) Recognized in the official United States pharmacopoeia, the official United States homeopathic pharmacopoeia, the official national formulary, or any supplement to any of these publications;

(B) Recognized by the United States food and drug administration;

(C) Intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in animals;

(D) Prepared for external or internal use in the mitigation of parasites in or on animals;

(E) Intended to affect the structure or any function of the body of animals;

(F) Intended for use as a component of any combined animal remedy specified in subparagraphs (A) through (E) of this paragraph.

(xii) "Drug" does not include a device or its components, parts or accessories;

(xiii) "Label" means a display of written, printed or graphic matter upon or affixed to the immediate container of any animal remedy;

(xiv) "Labeling" means any label and other written, printed or graphic matter upon an animal remedy and any of its containers or wrappers accompanying the animal remedy. "Labeling" also includes any advertisement or brochure promoting the animal remedy including but not limited to television, internet, other electronic medium or pamphlets;

(xv) "Medicated feed" means commercial or custom feed which contains drug ingredients intended for the cure, mitigation, treatment or prevention of diseases of animals or which contains drug ingredients intended to affect the structure or any function of the body of animals;

(xvi) "Official sample" means any sample of an animal remedy taken by and designated as official by the director or his agent;

(xvii) "Product name" means the name of the animal remedy which identifies it as to kind, class or specific use;

(xviii) "Registrant" means the person who registers animal remedies under the provisions of this article. The registrant may also be the distributor;

(xix) "This act" means W.S. 11-17-201 through 11-17-209.

(b) Nothing in this article shall apply to:

(i) A medicated feed;

(ii) A product registered with the department and recognized as a pesticide;

(iii) Any animal remedy intended solely for investigational, experimental or laboratory use by qualified persons, provided the animal remedy is plainly labeled "for investigational use only";

(iv) Any person licensed to practice veterinary medicine in Wyoming, when acting within the scope of that license.



11-17-203. Powers and duties of the director; promulgation of rules; interagency cooperation.

11-17-203. Powers and duties of the director; promulgation of rules; interagency cooperation.

(a) The director shall enforce the provisions of this article and may prescribe the form of tags, stamps or labels to be used to show that the registration has been properly filed.

(b) The director may refuse to register any application not in compliance with this article and may cancel any registration subsequently found not to be in compliance with the law. No registration shall be refused or cancelled until the registrant has been given an opportunity to be heard before the director and to amend his application in order to bring the application into compliance.

(c) The director may sample any animal remedy as he deems necessary.

(d) The director shall conduct any investigation he deems necessary to enforce this article.

(e) The director may refuse the registration of any animal remedy if available facts indicate that the product proposed is of negligible or no value for correcting, alleviating or mitigating animal injuries or diseases for which it is intended, or the director may suspend or revoke any use for flagrant violation of this article.

(f) The director may determine whether a manufacturer or distributor shall be registered under the commercial feed or an animal remedy law.

(g) The director shall cause animal remedies, which are found or believed not to comply with this article to be withheld from sale pending compliance with this article.

(h) Whenever the director or his authorized agent finds or has reasonable cause to believe an animal remedy is adulterated or misbranded under any provision of W.S. 11-17-207(d), he shall affix to the animal remedy a tag or other appropriate marking, giving notice that the animal remedy is, or is suspected of being, adulterated or misbranded and has been detained and warning all persons not to dispose of the animal remedy in any manner until permission is given by the director or the court. Any animal remedy suspected of being adulterated or misbranded may be removed from display by the manufacturer or vendor, but shall be left on the premises. No person shall dispose of a detained animal remedy in violation of this section.

(j) If an animal remedy detained pursuant to subsection (g) or (h) of this section is found, after examination and analysis, to be adulterated or misbranded, the director may petition the judge of any court of competent jurisdiction in whose jurisdiction the animal remedy is detained for an order to condemn the animal remedy. If the director finds that the detained animal remedy is not adulterated or misbranded he shall remove the tag or marking.

(k) The director may promulgate rules and regulations for animal remedies necessary for the efficient enforcement of this article. Procedures for promulgation shall be those outlined in the Wyoming Administrative Procedure Act.

(m) The director may cooperate with and enter into agreements with other Wyoming agencies including the state veterinarian, other states and agencies of the federal government in order to carry out the purpose and provisions of this article.



11-17-204. Registration; fees; audit.

11-17-204. Registration; fees; audit.

(a) Any manufacturer of animal remedies, except the United States department of agriculture, shall register each product before distribution in Wyoming. The application for registration shall be submitted on forms furnished by the director and shall be accompanied by a label or other printed matter describing the product. Upon approval by the director or his agent, a copy of the registration shall be furnished to the applicant. All registrations are effective from the date of approval and expire on December 31 each year.

(b) Every registrant of animal remedies shall pay a registration fee of twenty dollars ($20.00) per product.

(c) An applicant may appeal the denial of a registration in accordance with the Wyoming Administrative Procedure Act.

(d) The department may conduct a product compliance audit to assure compliance of this article. The audit shall consist of label and registration reviews. A registrant may appeal any negative audit in accordance with the Wyoming Administrative Procedure Act.



11-17-205. Labeling.

11-17-205. Labeling.

(a) Any animal remedy distributed in Wyoming shall be accompanied by a legible label bearing the following information:

(i) The name and principal address of the manufacturer or person responsible for placing the animal remedy on the market;

(ii) The name, brand or trade-mark under which the animal remedy is sold;

(iii) An accurate statement of the minimum net contents of the package, lot or parcel, the contents stated by weight in the case of solids, by volume in the case of liquids, and by both count and weight or volume per dose in the case of dosage forms;

(iv) The common or usual name and quantity of each active ingredient;

(v) Adequate directions for use;

(vi) Adequate warnings against use in conditions, whether pathological or normal, where its use may be dangerous to the health of animals, or against unsafe dosage, methods or duration of methods, administration, or application, in such manner and form, as are necessary for the protection of animals.

(b) Any word, statement or other information appearing on the label shall also appear on the outside container or wrapper, if any, of the retail package of the animal remedy or shall be easily legible through the outside container or wrapper of the animal remedy.



11-17-206. Professional supervision required for preparation and packaging of remedies.

11-17-206. Professional supervision required for preparation and packaging of remedies.

(a) No person shall compound, manufacture, make, produce, pack, package or prepare within Wyoming any animal remedy to be offered for sale or distribution unless the compounding, manufacture, making, producing, packaging, packing or preparing is done with adequate equipment under the supervision of a licensed veterinarian, a graduate chemist, a licensed pharmacist, a licensed physician or some other person as may be approved by the director after an investigation and a determination by the director that he is qualified by scientific or technical training or by experience to perform the duties of supervision as may be necessary to protect animal health and public safety.

(b) No person shall make a claim that an animal remedy is antimicrobial resistant without verification and support documentation of the American Veterinary Medical Association.



11-17-207. Right of access to establishments and information relating to manufacturing; sampling and analysis.

11-17-207. Right of access to establishments and information relating to manufacturing; sampling and analysis.

(a) The director or his agent shall have access during normal business hours to any establishment or facility in which an animal remedy is manufactured, transported or held for distribution and to information relating to the manufacture, transportation and distribution of the animal remedy for purposes of sampling and inspection.

(b) Any method of sampling and analysis shall be as approved by the director from current established methods. In any case not covered by an approved method, or in any case where methods are available in which improved applicability has been demonstrated, the director may approve the appropriate methods from other sources. The director, in determining whether an animal remedy is deficient in any component, shall be guided solely by the official sample analyzed in accordance with approved methods. For purposes of this article, the results of official analysis shall be final, unless it is determined by the director that a resample is warranted. If a distributor or registrant requests a resample of an animal remedy based upon the director's findings of a deficiency, all costs associated with the resampling and analysis shall be borne by the distributor or registrant. If the results of the resampling establish the result of the first analysis was invalid, the department shall bear the costs associated with the resampling. Any requests for a resample to the director shall be made in writing.

(c) The director shall make or cause to be made under his direction, analysis and examinations of samples of animal remedies furnished to him by the director to determine whether the animal remedy sampled conforms with this article and shall certify the results of the examinations to the director.

(d) When the inspection and analysis of an official sample indicates an animal remedy has been adulterated or misbranded, the results of analysis shall be forwarded by the director to the distributor and the purchaser.

(e) Any animal remedy that is manufactured and distributed under registration from and under the supervision of the United States department of agriculture, and in compliance with the regulations of that department shall not be considered adulterated or misbranded.

(f) An animal remedy shall be deemed to be misbranded under the following circumstances:

(i) It is not properly labeled;

(ii) It is not labeled as required in W.S. 11-17-205 and in regulations promulgated under this article;

(iii) If the label is false or misleading;

(iv) If the information required on the label is not conspicuous and clear and if any word, statement or other information required to appear on the label is not prominently placed conspicuously on the label, as compared with other words, statements, designs or devices in the labeling and in such terms, as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(v) It is distributed under the name of another animal remedy;

(vi) If the recommended dosage is dangerous to the health of animals when used in the dosage or with the frequency or duration prescribed, recommended or suggested in the labeling of the animal remedy.

(g) An animal remedy shall be deemed to be adulterated if:

(i) It consists in whole or in part of any filthy, putrid or decomposed substance;

(ii) It bears or contains any poisonous or deleterious substance which may render it injurious to health under customary or usual use;

(iii) Its container is composed of any injurious or deleterious substance which may render the animal remedy injurious to health;

(iv) It was prepared, packed or held under unsanitary conditions where the animal remedy may have become contaminated with filth or where the animal remedy may have been rendered injurious to animal health;

(v) Its composition, purity, strength or quality falls below or differs from that which it is purported or is represented to possess by its labeling. The director shall allow a reasonable tolerance from such representation as is in accordance with good manufacturing practices.

(h) No person shall forge, counterfeit, simulate or falsely represent or without proper authority use, any mark, stamp, tag, label or other identification device required by W.S. 11-17-205.

(j) No person shall alter, mutilate, destroy, obliterate or remove any part of the labeling of any animal remedy if the act results in the animal remedy being misbranded, or do any other act, while the animal remedy is being held for sale, which results in the misbranding of the animal remedy.

(k) All provisions for enforcement of animal remedies found to be short weight shall be administered by the department under W.S. 40-10-117 through 40-10-136 of the Wyoming weights and measures law.



11-17-208. Warning to distributor; seizure and order of disposition; application for release; hearing.

11-17-208. Warning to distributor; seizure and order of disposition; application for release; hearing.

(a) When the director or his authorized agent finds that an animal remedy is mislabeled, misbranded or adulterated, or that it does not conform to its label guarantee, he may issue a written statement warning the distributor or registrant that the animal remedy is considered to be in violation of the law. This statement is a warning only to the distributor or registrant that if the animal remedy is distributed further the director may pursue further action. If the distributor, registrant or manufacturer heeds the warning and corrects the violation within the time allowed by the director, no further action shall be taken.

(b) If it appears that any manufacturer, distributor, registrant or any other person responsible for animal remedies has not corrected the reason for the warning in subsection (a) of this section or has violated this article, the director shall cause notice to be given to the manufacturer, distributor, registrant or person that a hearing will be had at a date and place named in the notice. The director or his authorized agent shall hold a hearing in accordance with the Wyoming Administrative Procedure Act. If the manufacturer, distributor, registrant or person fails to appear at the time and place designated in the notice, the director or his authorized agent shall conduct the hearing as though the manufacturer, distributor, registrant or person were present. If it is established by the hearing to the satisfaction of the director that prosecution is warranted the director shall provide to the Wyoming attorney general:

(i) A certification of the facts;

(ii) An official report of the result of the hearing; and

(iii) A copy of the analysis or other examination which bears on the case.

(c) Any lot of an animal remedy not in compliance with requirements of laws or regulations is subject to seizure on complaint of the director to a court of competent jurisdiction in the county in which the animal remedy is located. If the court finds the animal remedy in violation and orders the condemnation of the animal remedy, it shall be disposed of in any manner consistent with the quality of the animal remedy and the laws of Wyoming. In no instance shall the disposition of the animal remedy be ordered by the court without first giving the manufacturer, distributor or registrant an opportunity to apply to the court for release of the animal remedy or for permission to process or relabel the animal remedy to bring it into compliance with the law.



11-17-209. Prohibited acts; penalty; additional sanctions.

11-17-209. Prohibited acts; penalty; additional sanctions.

(a) It is unlawful for any person to:

(i) Sell or distribute in Wyoming any animal remedy without having attached or furnished such stamps, labels or tags as required by this article;

(ii) Impede, prevent or attempt to prevent the director or his agent in the performance of his lawful duties;

(iii) Sell, offer for sale or distribute in Wyoming any animal remedy without complying with the requirements of this article;

(iv) Sell or distribute in Wyoming any animal remedy when the manufacturer or distributor is not registered with the department as required by this article;

(v) Manufacture, sell, deliver, hold or offer for sale any animal remedy that is adulterated or misbranded;

(vi) Give a guaranty which is false, except a person who relied on a guaranty to the same effect signed by, and containing the name and address of the person from whom he received the animal remedy in good faith;

(vii) Disseminate any advertisement which is false or misleading in any respect, but no person or medium for the dissemination of any advertisement, except the manufacturer, packer, distributor, or seller of the animal remedy to which a false advertisement relates, is subject to the penalties for violations of this article, by reason of the dissemination by him of the false advertisement, unless he refused, on the request of the director to furnish the name and address of the manufacturer, packer, distributor, seller or advertising agency which caused him to disseminate the advertisement;

(viii) Sell or offer to sell any biological product that has not been kept in refrigeration under conditions prescribed by the rules and regulations promulgated and adopted by the director.

(b) Any person violating any provision of W.S. 11-17-201 through 11-17-209 or rules or regulations thereunder is guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars ($500.00) or imprisoned in the county jail for not more than one (1) year, or both, for the first offense, and upon conviction for a subsequent offense shall be fined not more than one thousand dollars ($1,000.00) or imprisoned in the county jail for not more than one (1) year, or both. Any offense committed more than three (3) years after a previous conviction shall be considered a first offense.

(c) In addition to the penalty provided in subsection (b) of this section, the distribution of any animal remedy mixed or adulterated with any substance injurious to animals is subject to seizure and condemnation as the court may direct. The court may in its discretion release the animal remedy seized when the requirements of law have been complied with, and upon payment of all costs and expenses incurred by the state in any proceedings connected with the seizure.









CHAPTER 18 - LIVESTOCK BOARD AND STATE VETERINARIAN

11-18-101. Livestock board; creation; composition; qualifications; appointment and term of members; removal; vacancies; name defined.

11-18-101. Livestock board; creation; composition; qualifications; appointment and term of members; removal; vacancies; name defined.

(a) The Wyoming livestock board is created and shall consist of seven (7) livestock producers. At least three (3) members shall be sheep producers and at least three (3) shall be cattle producers, provided that if a vacancy exists on the board and no person meeting all the qualifications of this section is available then any livestock producer within the appointment district may be appointed. Members shall be appointed by the governor with the advice and consent of the senate and may be removed by the governor as provided in W.S. 9-1-202. The members shall be appointed from each of the appointment districts pursuant to W.S. 9-1-218 and the appointment for each district shall be rotated among the counties within the district. The members shall serve for one (1) six (6) year term and until their successors are appointed and qualified. In case of a vacancy for any reason, the governor shall appoint a qualified person to fill the vacancy in accordance with W.S. 28-12-101. Each member of the Wyoming livestock board shall be a qualified elector of the county from which he is appointed and a resident of this state during his term of office.

(b) The name, "Wyoming livestock and sanitary board" wherever it appears in any statute, law or regulation of record in this state or in any other document now in force and effect means "Wyoming livestock board." All powers, duties and prerogatives having accrued by law to the former livestock and sanitary board is hereafter vested in the Wyoming livestock board.

(c) Appointments and terms under this section shall be in accordance with W.S. 28-12-101 through 28-12-103.



11-18-102. Livestock board; duties generally.

11-18-102. Livestock board; duties generally.

The Wyoming livestock board shall exercise general supervision over and protect the livestock interests of the state from theft and disease, and shall recommend legislation as in its judgment will foster the industry.



11-18-103. Livestock board; powers generally.

11-18-103. Livestock board; powers generally.

(a) In addition to powers and duties hereinafter provided, the Wyoming livestock board shall:

(i) Appoint a state veterinarian who is a graduate of a veterinary college recognized by the American Veterinary Medical Association and the Wyoming state board of veterinary medicine and licensed to practice in Wyoming and who shall serve at the pleasure of the board;

(ii) Consult with the state veterinarian when the state veterinarian appoints deputy state veterinarians. Any deputy state veterinarians shall act under the direction of the Wyoming livestock board and the state veterinarian. Deputy state veterinarians shall be graduates of a veterinary college recognized by the American Veterinary Medical Association and the Wyoming state board of veterinary medicine. Deputy state veterinarians shall serve at the pleasure of the state veterinarian. The state veterinarian shall supervise and control the action of the deputy state veterinarians and prescribe their duties and tenure of office;

(iii) Supervise and control the action of the state veterinarian and prescribe his duties and tenure of office;

(iv) Remove the state veterinarian at any time;

(v) Promulgate and enforce rules, regulations and orders it deems necessary for the importation of domestic animals, excluding those animals covered in W.S. 23-3-301(a), recording and inspection of livestock brands, inspection, testing, brucellosis vaccination or quarantining of any livestock including brucellosis vaccination requirements for resident cattle and cattle imported into Wyoming and to develop a livestock health and emergency disease response program, including prevention, surveillance and investigation of livestock diseases through naturally occurring events or acts of agroterrorism. "Agroterrorism" for the purpose of this section means an intentional release of a biological or chemical agent that causes disease to livestock or crops or renders the food products of livestock or crops unsafe for human consumption;

(vi) Exercise the power and authority conferred upon it by this act, either directly or through its agency;

(vii) Designate an agency to act as its representative as provided by W.S. 11-20-201, recorded in its minutes, and transmit the name of the agency to the auditor and treasurer of Wyoming;

(viii) Develop a comprehensive livestock health and emergency disease response program for reportable diseases as identified in W.S. 11-19-102;

(ix) Promote the prevention, surveillance, investigation and elimination of diseases of concern and the protection of the overall health of Wyoming livestock by maintaining science based import regulations and quarantines and providing instruction to the ports of entry, veterinarians and law enforcement.



11-18-104. Livestock board; oath.

11-18-104. Livestock board; oath.

Members of the Wyoming livestock board, before entering upon their duties, shall take the oath of office prescribed by the constitution, and file it in the office of the secretary of state.



11-18-105. Livestock board; election of president; meetings generally.

11-18-105. Livestock board; election of president; meetings generally.

The Wyoming livestock board shall elect one (1) of its members president. It shall meet at such times as called by the president, any three (3) members of the board, the state veterinarian or the director.



11-18-106. Livestock board; quorum; compensation.

11-18-106. Livestock board; quorum; compensation.

A majority of the board constitutes a quorum for the transaction of business. Members of the board shall receive compensation, mileage and per diem for time actually spent in the performance of their duties and traveling expenses while in attendance, and going to and from board meetings in the same manner and amount as members of the Wyoming legislature.



11-18-107. Livestock board; seal.

11-18-107. Livestock board; seal.

The Wyoming livestock board shall have a seal upon which is engraved "Wyoming Livestock Board."



11-18-108. Livestock board; report to governor.

11-18-108. Livestock board; report to governor.

The Wyoming livestock board shall report to the governor all proceedings and the condition of the livestock interest of Wyoming as required by W.S. 9-2-1014.



11-18-109. Disposition of collected fees and monies in general fund; payment of expenses of board.

11-18-109. Disposition of collected fees and monies in general fund; payment of expenses of board.

(a) All fees and monies collected by the Wyoming livestock board or any of its officers, agents or employees, not specifically required by law to be credited to a different fund, shall be placed by the state treasurer in the general fund.

(b) The expenses incurred in the conduct of the business of the Wyoming livestock board, the state veterinarian and the director, including the per diem of members of the board, the salaries or wages of the director, deputy state veterinarians and other necessary employees, traveling expenses, furnishing of offices, stationery, supplies and all other expenditures necessary and incident thereto, shall be paid out of the general fund appropriations provided by law. All expenses shall be itemized on the proper vouchers, approved by the director, covered by proper receipts, and paid by the state treasurer from money appropriated by law.



11-18-110. Director; deputy directors; term; powers and duties generally; orders subject to review.

11-18-110. Director; deputy directors; term; powers and duties generally; orders subject to review.

(a) The board shall appoint a director, who shall be the chief executive officer of the board. The director shall serve at the pleasure of the board and act as the secretary of the Wyoming livestock board, subject to the rules and regulations of the board. He may act for and perform the duties imposed by law upon the board when the board is not in session, but an order or regulation made by him is subject to review, modification or annulment by the board at any subsequent meeting.

(b) The director may appoint deputy directors for agency divisions. The deputy directors shall serve at the pleasure of the director and are responsible to and under the control and supervision of the director.

(c) The director shall supervise and control the action of the other employees and prescribe their duties and tenure of office.

(d) Unless otherwise specified in this chapter, the director may only remove employees in accordance with personnel rules of the state executive branch.



11-18-111. Deputy state veterinarians; appointment; powers and duties; term.

11-18-111. Deputy state veterinarians; appointment; powers and duties; term.

With the consent of the Wyoming livestock board and approval of either the federal veterinarian in charge of Wyoming or the chief of veterinary services, United States department of agriculture, the state veterinarian may appoint federal veterinary inspectors stationed in this state as deputy state veterinarians, and federal lay inspectors stationed in this state may be appointed agents of the Wyoming livestock board. All federal officers appointed as deputies or agents of the Wyoming livestock board shall possess the powers and duties of deputy state veterinarians or agents of the Wyoming livestock board, but they shall act without compensation and hold office only at the pleasure of the state veterinarian.



11-18-112. Authority of federal authorities and state inspectors to call sheriffs for assistance; failure to comply; penalties.

11-18-112. Authority of federal authorities and state inspectors to call sheriffs for assistance; failure to comply; penalties.

All federal authorities authorized, and the various inspectors of this state, may call upon any sheriff or peace officer in any county in this state to assist them in the discharge of their duties and those peace officers shall assist them when so requested. The federal inspector has the same power to enforce the laws of this state as the various inspectors of the state when authorized as aforesaid and engaged in the discharge of their official duties. Any person refusing to comply with the orders of such officer or federal inspector shall be punished as provided in W.S. 11-1-103.



11-18-113. When state veterinarian authorized to enter premises or vehicle to inspect livestock.

11-18-113. When state veterinarian authorized to enter premises or vehicle to inspect livestock.

In the performance of their official duties, the state veterinarian or any agent or officer of the Wyoming livestock board may enter any place or vehicle used for the treatment, retention or transportation of livestock, including poultry, or where he has reason to believe any livestock affected with or exposed to infectious, contagious or communicable diseases may be found.



11-18-114. Repealed by Laws 1978, ch. 47, 2.

11-18-114. Repealed by Laws 1978, ch. 47, 2.



11-18-115. Repealed by Laws 1978, ch. 47, 2.

11-18-115. Repealed by Laws 1978, ch. 47, 2.



11-18-116. Repealed by Laws 1978, ch. 47, 2.

11-18-116. Repealed by Laws 1978, ch. 47, 2.



11-18-117. Confidentiality of livestock premises and identification records; penalties.

11-18-117. Confidentiality of livestock premises and identification records; penalties.

(a) Except as provided by subsection (b) of this section, all records, data and information collected by the state, recorded or otherwise, for the purposes of a national livestock identification program shall be confidential and are not public records for purposes of W.S. 16-4-201 through 16-4-205. The records, data and information shall be released only upon order of the Wyoming livestock board to appropriate governmental agencies for the purposes of a national livestock identification program, disease outbreak or law enforcement investigation. The board shall not release any records, data or information to a federal agency until the agency confirms in writing that it will maintain the records, data and information as confidential and that they are not subject to the federal Freedom of Information Act, 5 U.S.C. 552, as amended. Upon release by the board of any information to any other governmental entity, the board shall notify the person to whom the information refers or pertains that the release has been made, the name of the entity to whom the information was released and shall provide a copy or summary of the information contained in the release. The records, data and information shall not be subject to discovery or introduction into evidence in any civil action.

(b) The Wyoming livestock board may release information collected for the purposes of a national livestock identification program related to the ownership and location of individual animals to the extent the information is useful in controlling or preventing a disease outbreak or to show particular animals or herds are not involved in a disease outbreak. The information released may be a public release or may be limited to specific individuals with a need to know the information, as the livestock board deems the circumstances require.

(c) A person who knowingly provides false information to the Wyoming livestock board for purposes of a national livestock identification program shall be guilty of a misdemeanor punishable by a fine of up to one thousand dollars ($1,000.00), imprisonment for up to six (6) months, or both.

(d) A person who refuses to provide to the livestock board information that is required under the authority of the livestock board for purposes of a mandatory national livestock identification program shall be guilty of a misdemeanor punishable by a fine of up to one thousand dollars ($1,000.00), imprisonment for up to six (6) months, or both.



11-18-118. Conducting business electronically.

11-18-118. Conducting business electronically.

The Wyoming livestock board may allow its business to be conducted electronically as provided by the Uniform Electronic Transactions Act, W.S. 40-21-101 through 40-21-119.



11-18-119. Veterinarian loan repayment program; rulemaking authority.

11-18-119. Veterinarian loan repayment program; rulemaking authority.

(a) The board is authorized to enter into agreements with graduate veterinarians who are licensed to practice in the state of Wyoming, to provide food animal health care in this state. For purposes of this section, "food animal" means cattle, swine, sheep or goats. The agreements shall:

(i) Provide for the veterinarian to practice food animal veterinary medicine in a community of the state from among a list of communities developed by the board. A veterinarian shall agree to provide food animal veterinary care for the period of the contract in underserved areas of the state;

(ii) Provide that the veterinarian shall be repaid up to one hundred percent (100%) of the total amount of outstanding educational loans the veterinarian has acquired as a direct result of undergraduate or postgraduate educational training directly related to providing food animal veterinary services, not to exceed thirty thousand dollars ($30,000.00) per year, including the matching funds specified in subsection (d) of this section, in exchange for practicing his profession under the terms of this section;

(iii) Require the veterinarian to practice food animal veterinary services for a minimum of three (3) years under the agreement;

(iv) Contain other provisions the board deems necessary or appropriate to accomplish the purposes of this section.

(b) The board, in consultation with the appropriate licensing board and professional association, shall promulgate rules and regulations necessary to carry out the purposes of this section. In carrying out this section the board shall assess food animal veterinary care needs of the state by geographic areas and shall prioritize and enter into agreements under this section accordingly.

(c) The board may vary the terms of each agreement in accordance with this section based upon the community and the food animal veterinary needs of the state.

(d) No state money shall be expended for repayment of any loan under this section unless twenty-five percent (25%) of the money is matched with other funds in any combination from any county, city, veterinary clinic, animal care facility, state agency, university, laboratory or veterinary association.






CHAPTER 19 - CONTAGIOUS AND INFECTIOUS DISEASES AMONGLIVESTOCK

ARTICLE 1 - IN GENERAL

11-19-101. Duties of state veterinarian generally; failure to comply with provisions; penalty.

11-19-101. Duties of state veterinarian generally; failure to comply with provisions; penalty.

(a) The state veterinarian shall investigate all cases of dangerously contagious or infectious diseases among domestic animals in this state which are brought to his notice. In the absence of specific information, he shall make inspections of any locality where he has reason to suspect there is any contagious or infectious disease. He shall order that all animals affected with, exposed to or suspected of being affected with such diseases be gathered and quarantined. No animals pronounced affected with a dangerously contagious or infectious disease by the state veterinarian or his deputy or agent shall be turned loose, removed or permitted to escape, but shall be held subject to the order of the state veterinarian. All animals ordered gathered shall be gathered within a reasonable time specified by the state veterinarian.

(b) The state veterinarian may inspect, treat, test, vaccinate, quarantine or sell any animal imported into Wyoming in violation of W.S. 11-19-111 or any rules promulgated thereunder.

(c) Any person failing to comply with this section shall be punished as provided in W.S. 11-1-103.



11-19-102. Duty of public to report diseases; list of reportable diseases; failure to comply or obstruction of duty; liability; penalties.

11-19-102. Duty of public to report diseases; list of reportable diseases; failure to comply or obstruction of duty; liability; penalties.

(a) Any person or government entity who knows or suspects that there is any contagious or infectious reportable disease among animals owned by or under their jurisdiction or any veterinarian who knows or suspects any reportable contagious or infectious disease on any premises or in any animal, shall immediately report the same to the state veterinarian. The state veterinarian shall establish and manage a list of reportable diseases for any contagious or infectious disease deemed by the state veterinarian to be a threat to domestic animals. During development of this list the state veterinarian shall consult with the Wyoming game and fish department's supervisor of veterinary research services. Information collected in response to the list of reportable diseases shall be considered confidential proprietary information. Access to any information collected under the list of reportable diseases shall be limited to the person who reported the disease and the state veterinarian, except that the state veterinarian may at his discretion notify any of the following:

(i) The Wyoming livestock board;

(ii) The state veterinary laboratory;

(iii) The Wyoming game and fish director only if the disease threatens wildlife;

(iv) Any state or federal inspector, public health official or peace officer who is actively involved in the investigation of an outbreak or suspected outbreak of the contagious or infectious disease;

(v) Owners of possible contact animals;

(vi) Adjacent landowners; or

(vii) Local area practicing veterinarians.

(b) The state veterinarian when he deems it to be in the best interests of animal health, or the state public health officer when he deems it to be in the best interests of human public health, may release to the public any information collected under subsection (a) of this section, except the identity of any individual who reported the disease or whose animals may have contracted the disease.

(c) A failure to report, or any attempt to conceal the existence of the disease or to willfully or maliciously obstruct or resist the veterinarian in the discharge of his duty is a misdemeanor. Any person who willfully or maliciously falsifies a report to the state veterinarian is guilty of a misdemeanor. Any person convicted of any of the above acts or omissions shall be punished as provided in W.S. 11-1-103.

(d) Any person who knows that they own or have in their possession any livestock as defined by W.S. 11-20-101(a)(iv) infected with any disease formally declared by the Wyoming livestock board, through rule and regulation, as being potentially economically devastating and for which there is a valid diagnostic test and who transfers ownership or possession of the livestock to another person, or who knowingly or through his own neglect allows the livestock to commingle with uninfected livestock, is liable for the economic damages caused by the spread of the disease to uninfected livestock. In addition to the conditions for liability and recovery set in subsection (e) of this section, damages shall be available under this subsection only to a transferee who accepts the diseased animal directly from the liable person and to the owner of an animal that becomes infected as the result of direct contact with the diseased animal. The burden of proving liability and damages under this section shall be upon the person claiming damages. Any person who files a claim for recovery under this subsection alleging facts known to be false is liable for three (3) times the damages caused by the false claim and reasonable attorney fees.

(e) No person who has received written notice that an animal is infected with a disease identified in subsection (d) of this section prior to acquiring ownership or assuming possession of the infected animal shall be entitled to the damages provided by subsection (d) of this section. No livestock sales or auction facility shall be subject to the liability imposed by subsection (d) of this section if:

(i) The existence of disease was not reported to the facility and the facility did not know of the existence of the disease; or

(ii) The facility provided written notice of the disease to the person claiming damages under subsection (d) of this section.



11-19-103. Quarantine of diseased animals generally; treatment, testing and vaccination thereof; effect of failure to obey order of state veterinarian; appeal; stay of action.

11-19-103. Quarantine of diseased animals generally; treatment, testing and vaccination thereof; effect of failure to obey order of state veterinarian; appeal; stay of action.

(a) In all cases of infectious and contagious disease among domestic animals in this state, the state veterinarian may order the quarantine of the infected premises. If the disease becomes epizootic in any locality in this state, the state veterinarian shall immediately notify the governor who shall issue his proclamation forbidding transfer of any animal of the kind among which the epizootic disease exists from the locality without permission from the state veterinarian.

(b) Whenever the state veterinarian finds any infectious or contagious disease among domestic animals in any section of the state he shall take such steps as will prevent the spread of the disease. The state veterinarian may inspect and compel the treatment, testing, vaccination or quarantine of all such animals in Wyoming found to be infected or exposed to the disease or imported in violation of W.S. 11-19-111 or any rules promulgated thereunder, under such rules and regulations as he may adopt. Any order or regulation made by the state veterinarian is subject to review, modification or annulment by the board at any subsequent meeting.

(c) Repealed By Laws 2011, Ch. 96, 2.

(d) Repealed By Laws 2011, Ch. 96, 2.

(e) If the owner or persons in charge of animals ordered treated, tested, vaccinated or quarantined after reasonable notice determined by the veterinarian, fail to treat, test, vaccinate or quarantine such animals as ordered, the veterinarian may seize or cause such animals to be seized and treated, tested, vaccinated or quarantined and may hold and sell the animals, or part thereof as necessary to pay all costs of inspection, seizing, caring for, treating, testing, vaccinating or quarantine together with cost of sale. The sale shall be made at the time and place and in the manner prescribed by the veterinarian. Not less than three (3) days nor more than fifteen (15) days notice of the time, place and purpose of the sale shall be given by the veterinarian to the owner or persons in charge of the animals, by personal service within the county in which the animals are being held if possible, and if not possible then such notice may be given either by personal service outside of the county or by advertisement in any paper selected by the veterinarian. The state veterinarian shall only sell the animals after all other remedies have been exhausted.

(f) The owner of animals so seized and held may at any time prior to sale recover possession of the same by paying to the state veterinarian the amount of costs incurred by order of the veterinarian against the animals. Any sum realized from the sale of the animals over the cost actually incurred against the animals shall be returned to the owner of the animals if known or can by reasonable diligence be found. Otherwise the overage shall be placed in the estray fund and dispensed as provided by law.

(g) Any order or other action under this chapter may be appealed by the owner, or the agent of the owner, of the animals affected or by any aggrieved governmental entity to the board as follows:

(i) The appeal shall be requested within thirty (30) days of the order or action, except that a quarantine may be appealed at any time during the quarantine;

(ii) An informal hearing may initially be requested. A formal hearing may subsequently be requested and shall be conducted as a contested case in accordance with the Wyoming Administrative Procedure Act. The board shall render a final decision in writing within ten (10) working days of the conclusion of the hearing;

(iii) The board may alter, amend, annul or otherwise modify any order in the event the board finds:

(A) The aggrieved person was injured by the order or regulation; and

(B) The state veterinarian lacked legal authority for the order or regulation; or

(C) The order or regulation was not needed to:

(I) Protect the public health;

(II) Prevent the spread of animal disease;

(III) Preserve the ability to market Wyoming livestock efficiently; or

(IV) Implement a specific requirement of Wyoming law.

(iv) All decisions of the board are subject to judicial review under the Wyoming Administrative Procedure Act.

(h) In the event of a foreign animal disease outbreak, an act of animal agro-terrorism or other animal health emergency, the state veterinarian shall have all of the resources of the livestock board at his disposal. When such an event occurs, the state veterinarian shall immediately notify the governor and shall advise him as to any additional resources which may be needed to address the emergency.

(j) Any person failing to comply with this section shall be punished as provided in W.S. 11-1-103.



11-19-104. Slaughter of diseased animals; authority of veterinarian; slaughtering order; when consent of owner required.

11-19-104. Slaughter of diseased animals; authority of veterinarian; slaughtering order; when consent of owner required.

(a) In any case of epizootic disease where premises have been previously quarantined by the state veterinarian, he may order the slaughter of any diseased animals upon the premises and all animals that have been exposed to contagion or infection under the following restrictions:

(i) The order shall be in writing with a duplicate for each owner of the animals condemned;

(ii) The original of each order shall be filed by the veterinarian with the governor and a duplicate given to the owner; and

(iii) Before slaughtering any animal that has been exposed only and does not show disease, the veterinarian shall have the consent of the owner or person in charge of the animal to be slaughtered.



11-19-105. Repealed By Laws 2012, Ch. 90, 2.

11-19-105. Repealed By Laws 2012, Ch. 90, 2.



11-19-106. Removal of diseased animals; owner's claims.

11-19-106. Removal of diseased animals; owner's claims.

(a) All claims against the state arising from the ordered disposal of animals by the state veterinarian for scrapie, brucellosis and tuberculosis, together with the order of the veterinarian, shall be submitted to the state auditor who shall examine them without unnecessary delay. For purposes of this section, "disposal" means to sell, send to slaughter or destroy the animal. For each claim he finds to be equitable and entitled to indemnity under this chapter the auditor shall issue his warrant on the state treasurer for the sum named in the claim. All claims for indemnity arising under the provisions of this chapter, before they are presented for payment to the auditor, shall be submitted to the state veterinarian who shall fully inform himself of the facts connected with each claim. The state veterinarian shall endorse on each claim his approval or rejection and shall express in such endorsement the reasons for his approval or rejection.

(b) If the state veterinarian rejects a claim it and the reasons for rejection shall be submitted to a board of arbitration consisting of three (3) members selected as follows:

(i) The state veterinarian shall select one (1) stock grower who is a resident of the county where the ordered disposed animal for which the claim is made ranged;

(ii) The claimant shall select one (1) stock grower who is a resident of the same county; and

(iii) These two (2) shall choose the third member from among the stock growers of the same county.

(c) Prior to the state veterinarian endorsing any payment be made for the ordered disposal of any livestock under this section, W.S. 11-19-214 or 11-19-406, the state veterinarian shall ascertain that sufficient funds are available. The state veterinarian shall utilize available federal funds prior to state funds to pay the owner of the livestock. The indemnity granted shall be the difference between the fair market value of the livestock and the amount received for the sale, less any amount of reimbursement provided for and paid under federal law and regulation. Fair market value shall be determined by using comparable sales data from state markets at the time of removal or by the use of a qualified independent livestock appraiser as designated by the state veterinarian. If no sale is transacted, but an animal is removed for diagnostic purposes or disposal, the reimbursement provided shall be the fair market value minus any other reimbursement. Unless otherwise reimbursed, the cost of shipping or transportation and commission charges shall be added to the amount provided to the producer for livestock indemnification. It shall be paid to the owner upon his application and presentation of proofs prescribed herein within six (6) months of the date of ordered disposal for which payment is claimed. The claim shall be barred if not presented within the time limited.

(d) Payments shall be made by the state treasurer from funds appropriated as provided by W.S. 11-19-109. The right to indemnity is limited to animals destroyed by reason of existence or suspected existence of some epizootic form of infectious or contagious diseases, generally fatal or incurable.

(e) There is no right to indemnity and payment in the following cases:

(i) For animals belonging to the United States;

(ii) For animals that are brought into the state contrary to the laws of this state or the governor's import proclamation;

(iii) For animals found to be diseased upon arrival or that were exposed to the disease prior to their arrival in the state under circumstances whereby the Wyoming owner knew or should have known of such conditions;

(iv) When an animal was previously affected by any other disease which from its nature and development was incurable and necessarily fatal;

(v) When the owner or person in charge has knowingly or negligently omitted to comply with W.S. 11-19-104 or 11-19-105; or

(vi) When the owner or claimant at the time of coming in possession of the animal knew it to be diseased or received the notice specified in W.S. 11-19-110.

(f) The Wyoming livestock board, in consultation with the state veterinarian, shall promulgate rules and regulations for the processing of claims under this section.

(g) There is created the animal reimbursement program account into which shall be deposited revenues as provided by law. Interest on earnings from funds in the account shall be credited to the account. Deposits into the account shall only be expended pursuant to this section and the rules and regulations as required by subsection (d) of this section. Notwithstanding W.S. 9-2-1008 or 9-4-207, unexpended funds shall not revert. The state veterinarian shall report the balance of the account and the claims endorsed and paid each fiscal year to the joint appropriations interim committee and the joint agriculture, state and public lands and water resources interim committee.



11-19-107. Auditor to pay claims allowed by board; effect of failure to submit claim to board.

11-19-107. Auditor to pay claims allowed by board; effect of failure to submit claim to board.

The state auditor shall pay no claim for indemnity which is rejected by the state veterinarian, unless it has been submitted to arbitration and the arbitration board decided it to be legal and just. If any claimant refuses to submit his claim rejected by the veterinarian to a board of arbitration, the refusal is a waiver of all claim for indemnity.



11-19-108. Compensation of board.

11-19-108. Compensation of board.

Each member of a board of arbitration shall receive one hundred dollars ($100.00) for each day actually engaged and employed in the investigation of any claim, paid by the state veterinarian out of an appropriation for that purpose.



11-19-109. Limitations on indemnity.

11-19-109. Limitations on indemnity.

The liability of the state for indemnity for animals destroyed under this act [ 11-19-101 through 11-19-111] in any two (2) years, is limited by and shall in no case exceed the amount especially appropriated for that purpose and for that period.



11-19-110. Quarantine of diseased animals; authority of veterinarian over animals in transit.

11-19-110. Quarantine of diseased animals; authority of veterinarian over animals in transit.

(a) The owner or person having in charge any animal affected with or suspected of any contagious or infectious disease shall immediately confine the animal in a safe place, isolated from other animals, and with all necessary restrictions to prevent dissemination of the disease until the arrival of the state veterinarian.

(b) The state veterinarian or his agent may examine all animals passing through the state and on detection or suspicion of disease may take possession of and treat and dispose of animals in transit in the same manner as animals resident in the state.



11-19-111. Regulation of importation of animals; prohibited acts; penalties; applicability.

11-19-111. Regulation of importation of animals; prohibited acts; penalties; applicability.

(a) The governor, upon recommendation of the Wyoming livestock board, may regulate by proclamation the importation into Wyoming from any other state any animal, blood, microorganism or biologic agent capable of causing any disease affecting livestock or other animals, or any other item suspected of being infected or contaminated with biologic agents capable of causing animal disease, except under such conditions as he deems proper for the protection of the livestock, livestock animals as defined in W.S. 11-29-101(a)(vi) and other domestic animals of Wyoming. All requirements in the governor's proclamation shall be enforced by the Wyoming livestock board.

(b) After a proclamation is issued by the governor it is unlawful for any person to import into Wyoming or receive imports within this state from any other state any animal, blood, microorganism or biologic agent capable of causing any diseases affecting livestock or other animals, or any product or item suspected of being infected or contaminated with biologic agents capable of causing animal disease, except under such conditions as may be imposed by the proclamation. Any person who violates this section shall be punished as provided in W.S. 11-1-103. The violator is civilly liable for all damages and loss sustained by any person by reason of violation of the proclamation.

(c) The proclamation authorized by this section shall not prohibit the transportation of animals through Wyoming by railroad as long as the animals are not unloaded in this state.

(d) The state veterinarian may inspect, treat, test, vaccinate, quarantine or sell any livestock or other domestic animals imported into Wyoming in violation of W.S. 11-19-111 or any rules promulgated thereunder. Any order or regulation made by the state veterinarian is subject to review, modification or annulment by the governor or the board at any subsequent meeting.

(e) An order of the state veterinarian under subsection (d) of this section shall be subject to appeal and due process as provided in W.S. 11-19-103.



11-19-112. Cooperation with animal and plant health inspection service.

11-19-112. Cooperation with animal and plant health inspection service.

The state consents to having the animal and plant health inspection service (APHIS) of the United States department of agriculture and its employees come within Wyoming for all purposes connected with the importation and exportation of diseased livestock and for all purposes connected with the eradication, suppression and control of dangerously infectious and contagious diseases of livestock.



11-19-113. Repealed By Laws 2013, Ch 12, 2.

11-19-113. Repealed By Laws 2013, Ch 12, 2.



11-19-114. Repealed By Laws 2013, Ch 12, 2.

11-19-114. Repealed By Laws 2013, Ch 12, 2.



11-19-115. Repealed By Laws 2013, Ch 12, 2.

11-19-115. Repealed By Laws 2013, Ch 12, 2.



11-19-116. Repealed By Laws 2013, Ch 12, 2.

11-19-116. Repealed By Laws 2013, Ch 12, 2.



11-19-117. Repealed By Laws 2013, Ch 12, 2.

11-19-117. Repealed By Laws 2013, Ch 12, 2.






ARTICLE 2 - TUBERCULIN TEST OF DAIRY CATTLE

11-19-201. Definitions.

11-19-201. Definitions.

(a) As used in this act:

(i) "Dairy animal" means any cow, sheep or goat, the milk or milk products from which is sold or used for human consumption;

(ii) "Livestock animal" means as defined in W.S. 11-29-101(a)(vi);

(iii) "This act" means W.S. 11-19-201 through 11-19-215.



11-19-202. Repealed By Laws 2013, Ch 12, 2.

11-19-202. Repealed By Laws 2013, Ch 12, 2.



11-19-203. Repealed By Laws 2013, Ch 12, 2.

11-19-203. Repealed By Laws 2013, Ch 12, 2.



11-19-204. Repealed By Laws 2013, Ch 12, 2.

11-19-204. Repealed By Laws 2013, Ch 12, 2.



11-19-205. Repealed By Laws 2013, Ch. 12, 2.

11-19-205. Repealed By Laws 2013, Ch. 12, 2.



11-19-206. Repealed By Laws 2013, Ch 12, 2.

11-19-206. Repealed By Laws 2013, Ch 12, 2.



11-19-207. Repealed By Laws 2013, Ch 12, 2.

11-19-207. Repealed By Laws 2013, Ch 12, 2.



11-19-208. Ear tags; record to be kept of livestock animals tested.

11-19-208. Ear tags; record to be kept of livestock animals tested.

Each livestock animal tested for tuberculosis shall have an official ear tag inserted in its ear. The testing veterinarian shall keep an official record of all livestock animals tested and submit a copy of the record to state and federal animal health officials.



11-19-209. Tests of livestock animals.

11-19-209. Tests of livestock animals.

Whenever the state veterinarian suspects that tuberculosis exists or has been introduced to livestock animals, he shall order the testing of the livestock animals.



11-19-210. Repealed By Laws 2013, Ch. 12, 2.

11-19-210. Repealed By Laws 2013, Ch. 12, 2.



11-19-211. Repealed By Laws 2013, Ch 12, 2.

11-19-211. Repealed By Laws 2013, Ch 12, 2.



11-19-212. Repealed By Laws 2013, Ch 12, 2.

11-19-212. Repealed By Laws 2013, Ch 12, 2.



11-19-213. Repealed By Laws 2013, Ch 12, 2.

11-19-213. Repealed By Laws 2013, Ch 12, 2.



11-19-214. Disposition of diseased livestock.

11-19-214. Disposition of diseased livestock.

All livestock animals in Wyoming found to be affected with or exposed to tuberculosis may be disposed on the origin premises or transported under the direction of the state veterinarian directly to an approved slaughter facility, rendering facility or veterinary diagnostic laboratory in accordance with federal regulations. Producers may be eligible for indemnification as provided in W.S. 11-19-106 for any livestock animal ordered disposed pursuant to this section.



11-19-215. Prohibited acts; penalties.

11-19-215. Prohibited acts; penalties.

Any person who intentionally interferes with, refuses to assist in gathering and testing his livestock animals, or hinders the work of the state veterinarian or his employees under this act, or who attempts to defeat the object of the tuberculin test by a previous injection of tuberculin commonly known as "plugging," or in any way attempts to prevent an accurate and truthful determination of the condition of the livestock animals tested, shall be punished as provided in W.S. 11-1-103.






ARTICLE 3 - TUBERCULOSIS MODIFIED ACCREDITED AREAS

11-19-301. Repealed By Laws 2013, Ch 12, 2.

11-19-301. Repealed By Laws 2013, Ch 12, 2.



11-19-302. Repealed By Laws 2013, Ch 12, 2.

11-19-302. Repealed By Laws 2013, Ch 12, 2.



11-19-303. Appropriations by counties for control of diseases.

11-19-303. Appropriations by counties for control of diseases.

The board of county commissioners may appropriate as much money as it deems necessary for the control and eradication of any infectious, contagious or communicable diseases of livestock. The funds shall be used in cooperation with the state veterinarian or the United States department of agriculture, animal and plant health inspection service (APHIS) in testing animals and disposing of diseased animals disclosed by the tests as provided by law.



11-19-304. Prohibition on importation of cattle or bison; penalties.

11-19-304. Prohibition on importation of cattle or bison; penalties.

Any person bringing cattle or bison into any tuberculosis accredited-free area except in compliance with the rules and regulations made by the state veterinarian shall upon conviction be punished as provided in W.S. 11-1-103.



11-19-305. Powers of state veterinarian.

11-19-305. Powers of state veterinarian.

The state veterinarian may make and enforce rules and regulations necessary for the enforcement of W.S. 11-19-303 through 11-19-306.



11-19-306. Penalties for violation of rules and regulations.

11-19-306. Penalties for violation of rules and regulations.

Any person who violates any lawful rule or regulation made by the state veterinarian pursuant to W.S. 11-19-305 is guilty of a misdemeanor and upon conviction, shall be punished as provided in W.S. 11-1-103.






ARTICLE 4 - BRUCELLOSIS TEST OF CATTLE

11-19-401. Tagging, branding and disposition of cattle reacting to test; penalties for failure to comply.

11-19-401. Tagging, branding and disposition of cattle reacting to test; penalties for failure to comply.

All livestock animals in Wyoming reacting to a confirmatory test for brucellosis (Bang's disease) shall be immediately permanently branded with a hot iron letter "B" on the left tailhead by or in the presence of an officially authorized veterinarian. All such reactor livestock animals shall be disposed of for slaughter or diagnostic purposes only, upon and according to written instruction from the Wyoming livestock board. Any person who violates any provision of this section shall be punished as provided in W.S. 11-1-103. As used in this section, "confirmatory test" means a test for brucellosis that has the specificity and sensitivity to verify the presence or absence of brucella abortus in animal serum or tissues and is used to confirm results from an initial brucellosis test.



11-19-402. Breeding cattle and bison entering state to show evidence of negative test or vaccination for brucellosis; exceptions.

11-19-402. Breeding cattle and bison entering state to show evidence of negative test or vaccination for brucellosis; exceptions.

All breeding cattle and bison entering Wyoming shall be accompanied by a proper health certificate showing evidence of a negative blood test for brucellosis made within thirty (30) days prior to entry, or evidence of being officially vaccinated by a licensed veterinarian during calfhood against brucellosis. Breeding cattle and bison originating from brucellosis free areas and from certified brucellosis free herds entering Wyoming may be exempt from this section but must be accompanied by a proper health certificate.



11-19-403. When cattle or bison exempt from provisions.

11-19-403. When cattle or bison exempt from provisions.

Breeding cattle and bison entering Wyoming for the purpose of feeding only may be exempt from the requirements of W.S. 11-19-402 if they are placed under quarantine by the rules and regulations promulgated by the Wyoming livestock board.



11-19-404. Applicability of provisions.

11-19-404. Applicability of provisions.

The Wyoming livestock board shall determine which of the requirements set forth in W.S. 11-19-402 through 11-19-404 apply to the various counties or areas within Wyoming.



11-19-405. Control of brucellosis; governor authorized to negotiate with federal agencies.

11-19-405. Control of brucellosis; governor authorized to negotiate with federal agencies.

(a) In order to preserve the brucellosis-free status of this state, the governor shall enter into negotiations with any relevant parties including appropriate federal agencies on steps necessary to ensure brucellosis is not passed from wildlife to livestock.

(b) The governor may direct any state agency to take any actions needed to ensure brucellosis does not spread from wildlife to livestock.

(c) In the event of a confirmed outbreak of brucellosis, the governor may authorize the state veterinarian, with the approval of the Wyoming livestock board, to require brucellosis testing of all test eligible bovine or domestic bison at the farm or ranch of origin or any licensed Wyoming livestock market prior to a change of ownership for a period of up to eighteen (18) months. At the end of the required testing period, the state veterinarian shall review the testing requirement and may reimpose brucellosis testing for one (1) or more successive periods under this subsection if there is deemed by the state veterinarian to be a threat to Wyoming's brucellosis free status or if the state is designated as brucellosis class A or lower status.

(d) The state veterinarian may direct any Wyoming brand inspector to withhold a brand inspection for movement or change of ownership to any person who has not shown evidence of any required brucellosis test.

(e) As part of the state brucellosis surveillance and prevention program, the state veterinarian may require brucellosis testing of any test eligible bovine or domestic bison at any licensed Wyoming livestock market at any time. Failure to comply shall result in a suspension of the livestock market's license.

(f) Any person who violates any provision of this section shall be punished as provided by W.S. 11-1-103.



11-19-406. Sale of diseased cattle or domestic bison.

11-19-406. Sale of diseased cattle or domestic bison.

All cattle or domestic bison in Wyoming lawfully found to be affected with brucellosis, including all sexually intact cattle or domestic bison that are part of a herd found to be affected with brucellosis, may be shipped or transported under the direction of the state veterinarian to livestock markets and sold for immediate slaughter or transferred to an approved slaughter facility or veterinary diagnostic laboratory in accordance with federal regulations. Payments under this section shall not be made by the state for any sexually intact female cattle or bison which are over twelve (12) months old and which are not official calfhood vaccinates as provided in board rule and regulation. Producers may be eligible for indemnification in accordance with W.S. 11-19-106 for any livestock ordered disposed pursuant to this section.



11-19-407. Brucellosis testing program.

11-19-407. Brucellosis testing program.

(a) The livestock board shall develop a brucellosis surveillance program in any designated surveillance area as defined by the livestock board and any area of concern designated by the board and approved by the governor as an area where risk of exposure to documented infected wildlife is of concern. The program may be conducted with the help of veterinary practitioners and livestock auction markets. This program shall provide for the testing of livestock for brucellosis, for spaying heifers and for adult vaccinations only to the extent that may be reasonably necessary to maintain or to regain the brucellosis-free status of the state of Wyoming. Compensation under this program for all purposes except mandatory testing or testing within an area of concern as designated by the board and approved by the governor shall be pursuant to the terms of a livestock herd plan that has been entered into between the livestock producer and the Wyoming state veterinarian.

(b) The compensation for brucellosis surveillance testing, spaying heifers and adult vaccinations shall be paid at not less than one dollar and fifty cents ($1.50) per head and not more than eight dollars ($8.00) per head of cattle actually tested, spayed or adult vaccinated. Compensation for brucellosis testing, spaying or adult vaccinating may include the purchase of brucellosis testing, spaying or adult vaccinating equipment, supplies and postage.

(c) Payments under subsection (b) of this section shall be made monthly directly to accredited veterinarians who perform brucellosis testing, spaying, adult vaccinating and surveillance planning or to livestock auction markets that use their facilities and veterinarians to conduct brucellosis testing, spaying or adult vaccinating as mandated by rule of the Wyoming livestock board or the United States department of agriculture animal plant and health inspection service. The payment shall be made upon submission to the Wyoming livestock board of a notarized invoice indicating the number of head tested, spayed or adult vaccinated, the ownership of the animals tested, spayed or adult vaccinated and the testing, spaying or adult vaccinating location.






ARTICLE 5 - REGULATION AND INSPECTION OF SHEEP

11-19-501. When notice of importation to be made; contents; applicability of rules and regulations of board.

11-19-501. When notice of importation to be made; contents; applicability of rules and regulations of board.

(a) Any person intending to bring or cause to be brought any sheep from any other state or territory, the District of Columbia or any foreign country into Wyoming in any manner except by shipping them through the state by railroad or truck, shall, ten (10) days before crossing the state line, notify the executive officer of the board of the proposed action. The notice shall set forth the number of sheep, the brands or marks thereon, the name of the owner and the locality from which the sheep came and through which they have been driven.

(b) Sheep trailed or shipped into the state from adjoining states for immediate interstate shipment or for show and exhibition purposes, sheep grazing along and across state lines, and sheep shipped from any part of this state to feed yards in any other part of the state when shipment is made by interstate route, are governed by the rules and regulations of the board.



11-19-502. Unloading sheep in transit prohibited; exception; cost of enforcement.

11-19-502. Unloading sheep in transit prohibited; exception; cost of enforcement.

Any sheep in transit through this state shall not be unloaded for any purpose except for feeding, and shall be held in the feed yards or in grazing grounds and not allowed to leave. All expenses of enforcing this section shall be paid by the owner of the sheep.



11-19-503. Bringing infected sheep into state prohibited.

11-19-503. Bringing infected sheep into state prohibited.

It is unlawful for any person to bring into this state any sheep infected with any infectious or contagious disease, or that have been exposed to such disease.



11-19-504. Refusal to give information deemed misdemeanor.

11-19-504. Refusal to give information deemed misdemeanor.

Any herder or other person in charge of sheep who willfully refuses to give an inspector information as to the condition of sheep in his charge is guilty of a misdemeanor punishable as provided by W.S. 11-19-506.



11-19-505. Owners to be jointly and severally liable; when arrest necessary; service of summons and complaint.

11-19-505. Owners to be jointly and severally liable; when arrest necessary; service of summons and complaint.

In any action arising under W.S. 11-19-501 through 11-19-505, all persons owning or having control of the sheep concerning which the action is had, are liable severally and jointly. In criminal actions, no arrest is necessary except in case of nonresident persons, but a summons containing notice of the time and place of trial, together with a copy of the complaint filed in a circuit court, or in the court in which the action is commenced, shall be served in the same manner and for the length of time provided by law for the service of summons in civil cases.



11-19-506. Penalties.

11-19-506. Penalties.

Any person who violates W.S. 11-19-501 through 11-19-505 shall be fined not more than five thousand dollars ($5,000.00) or imprisoned not more than one (1) year, or both.






ARTICLE 6 - WILDLIFE/LIVESTOCK DISEASE RESEARCH PARTNERSHIP

11-19-601. Findings; purposes.

11-19-601. Findings; purposes.

(a) The interaction of livestock and wildlife may lead to mutual or shared diseases. Some of these diseases may have the potential to adversely affect Wyoming's livestock producers and influence the management of Wyoming's free-ranging wildlife. Research into these diseases may provide strategies or solutions that benefit Wyoming's livestock industries and wildlife resources.

(b) The purpose of the Wyoming wildlife/livestock disease research partnership is to utilize existing personnel and facilities of the state, to identify funding sources, to enhance wildlife and livestock disease research in the state, and to understand, manage, control and preempt potentially mutual or shared diseases that may impact wildlife, livestock or humans.



11-19-602. Wyoming wildlife/livestock disease research partnership board created; membership; duties; purposes.

11-19-602. Wyoming wildlife/livestock disease research partnership board created; membership; duties; purposes.

(a) There is created the wildlife/livestock disease research partnership board within the department. The board shall consist of the following members or their designees:

(i) The director of the department;

(ii) The director of the Wyoming game and fish department;

(iii) The vice-president for research at the University of Wyoming;

(iv) The director of the Wyoming state veterinary laboratory; and

(v) The state veterinarian.

(b) The board shall:

(i) Accept funding from all sources, including federal, state and local governments and private donations to carry out the purposes of this article;

(ii) Leverage funds received to match other funds that may be available to the board;

(iii) Deposit funds received into the account created by W.S. 11-19-603. No funds may be withdrawn or otherwise expended without the specific consent of at least three (3) members of the board;

(iv) Accept, review and prioritize research proposals submitted to the board;

(v) Seek support for programs and projects consistent with the purposes of the board;

(vi) Allocate funds for research which serve the goals of understanding, managing, controlling or preempting potentially mutual or shared diseases that impact wild and domestic animals or humans in the state.

(c) In approving research requests for funding, the board shall first consider any requests for funding from the Wyoming game and fish department, the University of Wyoming, the Wyoming department of agriculture and the Wyoming livestock board. After consideration of requests from those state agencies, the board may consider requests from other entities.

(d) All research projects requesting funding from the board shall be submitted to the board in a form and manner specified by the board. The approval of not less than three (3) members of the board shall be required prior to funding of a project with funds received under this section.



11-19-603. Account created.

11-19-603. Account created.

There is created a wildlife/livestock disease research partnership account. Funds from this account shall be used only for purposes specified in W.S. 11-19-602. Any interest earned on the account shall remain within the account.









CHAPTER 20 - BRANDS

ARTICLE 1 - BRANDING AND RANGING

11-20-101. Definitions.

11-20-101. Definitions.

(a) As used in this act:

(i) "Agency" means the corporation, if any, designated by the board as its authorized representative to carry out the functions to be performed by the board and if there is no such agency, then it means the board;

(ii) "Board" means the Wyoming livestock board;

(iii) "Inspectors" means those persons appointed by the agency to execute the duties prescribed by law, rules, regulations and orders for the protection of the livestock industry in Wyoming;

(iv) "Livestock" means cattle, horses, mules, asses and sheep. The board acting in conjunction with the game and fish commission may designate individual bison or identifiable herds of bison as wildlife;

(v) "Stock drover" means any person driving livestock through any county in Wyoming;

(vi) "Stock owner" means any person who owns livestock;

(vii) "This act" means W.S. 11-19-101 through 11-19-506, 11-20-101 through 11-24-115 and 11-30-101 through 11-30-115;

(viii) "Brand" means a brand, mark or other board approved means of identification including any electronic device used for livestock identification.



11-20-102. Stock running at large to be branded.

11-20-102. Stock running at large to be branded.

Every stock owner allowing his livestock over six (6) months old to run at large or mingle with livestock other than his own, shall brand his livestock with his recorded brand.



11-20-103. Brands; application; contents; recording fees; refund; disposition thereof.

11-20-103. Brands; application; contents; recording fees; refund; disposition thereof.

(a) Any person desiring to adopt any brand to be used to brand livestock in this state, shall before using the brand make application to the Wyoming livestock board. The application shall:

(i) Contain a facsimile or a description of the brand;

(ii) State the species of livestock for which the brand is to be used;

(iii) State the place on the animal where the brand will be applied, and whether it is to be applied with hot iron, paint, tattoo or other means;

(iv) Repealed By Laws 1996, ch. 25, 2.

(b) The application shall be accompanied by a recording fee of not less than one hundred fifty dollars ($150.00) for the first species of livestock and not less than seventy-five dollars ($75.00) for each additional species of livestock for which the brand is to be used. In the event a brand is not recorded, twenty-five percent (25%) of the recording fee shall be retained by the Wyoming livestock board and the balance of the fee shall be refunded to the applicant. A certified copy of the recorded brand shall be given to the owner. All fees collected shall be deposited into the account created by W.S. 11-20-405.

(c) Repealed By Laws 2010, Ch. 69, 204.



11-20-104. Brands; recording generally.

11-20-104. Brands; recording generally.

Upon receipt of the application and fee the brand shall be recorded in the state brand record. If the brand has been previously recorded the executive officer of the board shall suggest a brand that can be recorded. The executive officer of the board shall not record any brand which in his opinion would conflict with any brand of record.



11-20-105. Brands; extension to other species.

11-20-105. Brands; extension to other species.

If a recorded brand is used exclusively for the identification of a particular species of livestock, the executive officer of the board may record the identical brand in the name of another person to identify his ownership of a species of livestock other than the species for which the brand is presently recorded.



11-20-106. Brands; sheep; districts created; recording thereof.

11-20-106. Brands; sheep; districts created; recording thereof.

To increase the quantity of brands which can be effectively used for the identification of sheep, the executive officer of the board may, with the advice of the executive committee of the Wyoming wool growers association, promulgate and enforce rules and regulations necessary to divide the land area of Wyoming into districts. The districts shall be made a part of such brands and recorded in the state record as further identification of sheep.



11-20-107. Brands; records kept by board; inspection thereof.

11-20-107. Brands; records kept by board; inspection thereof.

The board shall keep an accurate record of all certified livestock brands, the names of the owners and their current contact information including addresses, which shall be open to public inspection.



11-20-108. Recorded brand; certified copy deemed prima facie evidence of ownership.

11-20-108. Recorded brand; certified copy deemed prima facie evidence of ownership.

A certified copy of any brand recorded in the office of the board is prima facie evidence of ownership of animals branded therewith for that species of livestock recorded by the board. The brand shall be received as evidence of ownership in all legal proceedings involving title to the animal.



11-20-109. Recorded brand; considered as property; subject to sale; written instrument required; acknowledgment and recording.

11-20-109. Recorded brand; considered as property; subject to sale; written instrument required; acknowledgment and recording.

Any brand recorded as required by law is the property of the person in whose name it is recorded, and is subject to sale, assignment, transfer, devise and descent as personal property. Instruments of writing evidencing sale, assignment or transfer shall be acknowledged and recorded in the office of the board. Acknowledgment and recording of such instruments have the same effect as to third parties as the acknowledgment and recording of instruments affecting real estate.



11-20-110. Recorded brand; bill of sale; when title vests.

11-20-110. Recorded brand; bill of sale; when title vests.

Any recorded brand may be conveyed to another by a bill of sale executed by the vendor, properly acknowledged, but the conveyance is not complete nor does title to the brand vest in the vendee until the bill of sale is filed for record and the ownership of the brand is transferred in the office of the board.



11-20-111. State brand book; contents.

11-20-111. State brand book; contents.

The executive officer of the board shall procure a suitable book, to be known as the state brand book, in which shall be recorded the brand and the definite place of the brand upon the animal, used for the branding of livestock in this state. A suitable book under this section may, at the discretion of the board, include a printed copy, an electronic copy or both.



11-20-112. Brand book; publication; form and contents; distribution of copies; monthly lists and biennial supplements; costs; disposition of proceeds.

11-20-112. Brand book; publication; form and contents; distribution of copies; monthly lists and biennial supplements; costs; disposition of proceeds.

The board shall publish a brand book containing facsimiles or descriptions of all brands recorded in Wyoming together with the owner's name and address. The names and brands shall be arranged in the most convenient form for reference. Copies of the brand book and copies of subsequent supplements shall be given to the agency. At the end of each month, the board shall prepare lists of the brands recorded during that month and shall issue biennial supplements to the brand book which shall supersede and cumulate the monthly lists issued during the biennium. The board may publish and sell brand books, lists and supplements. The proceeds from the sales shall be deposited in the account created by W.S. 11-20-405.



11-20-113. County clerk prohibited from recording brands.

11-20-113. County clerk prohibited from recording brands.

It is unlawful for any county clerk in this state to record any brand or bill of sale of any brand.



11-20-114. Failure to record brand deemed abandonment.

11-20-114. Failure to record brand deemed abandonment.

(a) Failure to record a brand is an abandonment of the same. No person shall claim or use any abandoned brand until after he has caused the same to be recorded as required by law.

(b) Any person violating subsection (a) of this section shall be punished as provided by W.S. 11-1-103.



11-20-115. Rerecording; when required; notice; abandonment.

11-20-115. Rerecording; when required; notice; abandonment.

(a) Except as provided by subsection (b) of this section, every tenth year after recording a brand, every owner of a brand shall rerecord the brand, and failure to do so is an abandonment of the brand as provided in this section. At least sixty (60) days preceding the expiration date of the brand, the board shall notify by mail, at the address shown on the brand records, the party owning the brand that the brand must be rerecorded and if the brand has not been rerecorded within sixty (60) days from the expiration date of the brand, the brand will be declared delinquent. The board shall send a second notice by certified mail to the party owning the brand at the address shown on the brand records within thirty (30) days following the expiration date of the brand. A delinquent brand may be rerecorded by the brand owner who shall submit a rerecording application and pay a delinquent fee as established by rule of the board not to exceed one hundred fifty dollars ($150.00). If a delinquent brand is not rerecorded within one (1) year from the expiration date of the brand, the brand will be declared abandoned. The livestock board is authorized to promulgate rules and regulations necessary to implement this section including rules for issuing abandoned brands to other applicants.

(b) Every owner of a brand shall rerecord the brand. The term of the rerecording period shall not exceed the term established by this section and the method of renewal shall be established by the board. The renewal fee shall be as established by W.S. 11-20-116 and shall be prorated by the board for any renewal less than ten (10) years. The board shall promulgate rules and regulations necessary to carry out the provisions of this section.

(c) After the rerecording periods established by the board under subsection (b) of this section, every owner of a brand shall rerecord the brand every ten (10) years and shall pay the renewal fee specified by W.S. 11-20-116.



11-20-116. Fees for renewal, transfer of ownership or alteration of brand; recording bill of sale deemed renewal.

11-20-116. Fees for renewal, transfer of ownership or alteration of brand; recording bill of sale deemed renewal.

(a) For renewing any brand previously recorded and issuing a certificate of renewal, the board shall charge not less than three hundred dollars ($300.00). The fee shall cover any additional species of livestock for which the brand was previously recorded.

(b) For recording a bill of sale or other instrument transferring ownership of a recorded brand and issuing a certificate of transfer, not less than one hundred dollars ($100.00) shall be charged for each recorded brand.

(c) The recording of a bill of sale or other instrument transferring ownership of a recorded brand during any renewal period shall not serve as a renewal of the brand. Transfer of ownership and renewal of a brand are separate transactions, for each of which the appropriate fee will be collected.

(d) Repealed By Laws 1996, ch. 25, 2.

(e) The fees collected pursuant to this section shall be deposited in the account created by W.S. 11-20-405.

(f) Repealed By Laws 2010, Ch. 69, 204.



11-20-117. Use of unrecorded brands prohibited; penalties.

11-20-117. Use of unrecorded brands prohibited; penalties.

(a) It is unlawful for any person in Wyoming to use an unrecorded brand for the purpose of claiming ownership of or to identify livestock with a brand not recorded in his name except as otherwise provided in W.S. 11-20-125.

(b) Anyone violating subsection (a) of this section shall be punished as provided in W.S. 11-1-103.



11-20-118. Drover's stock; to be kept separate.

11-20-118. Drover's stock; to be kept separate.

Every stock drover shall keep his livestock separate and distinct from other livestock, and if his livestock becomes mixed with other livestock the stock drover shall forthwith separate the same and return any comingled livestock to their lawful owner.



11-20-119. Drover's stock; liability for injury to property; exceptions.

11-20-119. Drover's stock; liability for injury to property; exceptions.

Every stock drover shall prevent his livestock from trespassing upon the property of another and from damaging any irrigating ditch or public works. No drover or other person who in good faith removes or attempts to remove livestock from any road, highway or right-of-way is liable for any civil damages for acts or omissions in good faith.



11-20-120. Driving cattle from home range.

11-20-120. Driving cattle from home range.

It is unlawful for any person to drive livestock away from its home range without authority from the owner of the livestock.



11-20-121. Penalties for failure to comply with certain provisions.

11-20-121. Penalties for failure to comply with certain provisions.

Any person violating or failing to comply with the provisions of W.S. 11-20-102, 11-20-110 or 11-20-118 through 11-20-120 shall be imprisoned in the county jail not exceeding six (6) months, or fined not less than twenty-five dollars ($25.00) or more than five hundred dollars ($500.00), or both.



11-20-122. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.

11-20-122. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.



11-20-123. Repealed By Laws 2007, Ch. 105, 2.

11-20-123. Repealed By Laws 2007, Ch. 105, 2.



11-20-124. Repealed By Laws 2001, Ch 26, 2.

11-20-124. Repealed By Laws 2001, Ch 26, 2.



11-20-125. Use of a seasonal brand; application for an annual permit to use an out-of-state brand.

11-20-125. Use of a seasonal brand; application for an annual permit to use an out-of-state brand.

(a) A person may apply to the board for permission to use his out-of-state brand on cattle, horses, asses or mules, provided the brand is legally registered in the state of origin. If a conflict is found with a registered Wyoming brand the board, notwithstanding W.S. 11-20-104 and 11-20-117 and as established by rule and regulation, may authorize use of the brand and require further identification. The permit shall be valid for a one hundred eighty (180) day period during the calendar year. The permit is not transferable. The annual fee for the permit shall be the same as the fee for a new brand as prescribed in W.S. 11-20-103. The permit may be issued and renewed annually if the board finds the requirements of this section are met:

(i) The applicant shall agree to restrict a permitted out-of-state brand on calves born to cattle imported for grazing purposes, yearling, feeder or stocker cattle imported for feeding or grazing or cattle consigned to a commercial feedlot. "Calves" for purposes of this section means calves less than six (6) months old and running at their mother's sides;

(ii) The applicant shall supply the brand inspector proof of ownership of the cattle at the time of brand inspection and shall show proof that the out-of-state brand is currently registered either by brand card or brand certificate from the state of issue; and

(iii) If the permit is issued, the permittee shall pay for all necessary brand inspections as prescribed by law.

(b) If there are written complaints to the board from three (3) or more affected parties, the board shall investigate the complaints and take appropriate action.

(c) The board may promulgate rules and regulations necessary to carry out the provisions of this section.






ARTICLE 2 - INSPECTION FOR BRANDS

11-20-201. Designation of contract services to implement brand inspection laws; bond required; bond of inspectors; interstate cooperative agreements.

11-20-201. Designation of contract services to implement brand inspection laws; bond required; bond of inspectors; interstate cooperative agreements.

(a) The board may designate an agency or contract for services subject to rules and regulations of the board, to exercise the rights, powers and duties provided by law with respect to inspection of brands and ownership of the animals mentioned herein.

(b) The agency, or the board may contract for inspectors as the board deems necessary to carry out specified duties. The board may contract for inspectors through an individual at-will contract. The board may contract to provide the inspector salary, mileage, per diem and other necessary reimbursable expenses, membership in the state employees' and officials' group insurance plan in accordance with W.S. 9-2-1022(a)(xi)(F)(IV) and 9-3-207, and the state retirement system in accordance with W.S. 9-2-1022(a)(xi)(F)(IV) and 9-3-412. The board shall be authorized to establish mileage rates without regard to the limitations provided in W.S. 9-3-103. During the time that inspectors are acting within the scope of their duties on behalf or in service of the state in their official capacity, inspectors are covered by the provisions of the Wyoming Governmental Claims Act, W.S. 1-39-101 through 1-39-120, and the state self-insurance program, W.S. 1-41-101 through 1-41-111. It may assign inspectors inside or outside of this state as it deems appropriate. A blanket bond or individual bonds shall be executed to the state with good and sufficient surety in an amount determined by the board, conditioned for the full and faithful performance and discharge of the inspector's duties. The bond shall be approved by and filed in the office of the board.

(c) The board may enter into cooperative agreements wherever economically feasible with the proper authorities of other states for the enforcement and implementation of the Wyoming brand laws. Brand inspections performed in accordance with such a cooperative agreement is a Wyoming brand inspection within the meaning of the brand inspection laws of this state. For purposes of this subsection, the brand inspection need not be performed by a Wyoming brand inspector.



11-20-202. Duties of board; enforcement of provisions.

11-20-202. Duties of board; enforcement of provisions.

(a) Inspections for brands and ownership of livestock, wool, pelts, hides or carcasses shall be made by the board or its designated agency. The board shall prepare and provide all forms required for inspections and recording inspections for brands and ownership, and any substitutes or facsimiles are invalid. The agency of the board shall keep on file in its office copies of inspection certificates. The board shall make rules and regulations governing inspections for brands and ownership as necessary, consistent with the laws of Wyoming.

(b) The board shall enforce the brand inspection provisions of this act. No agent of the board exercising ordinary care and precaution in performing his duties is liable for any damage or loss that may be incurred thereby. The immunity from liability provided by this section shall include liability for damages alleged to have been caused by an agent's efforts to repair a fence.



11-20-203. Inspection of brands at time of delivery or removal; certificate required; lack thereof; emergency movement of livestock.

11-20-203. Inspection of brands at time of delivery or removal; certificate required; lack thereof; emergency movement of livestock.

(a) Except as otherwise provided in this section or except as provided in W.S. 11-20-211, 11-20-224 and 11-20-230, it is unlawful for any person, firm, partnership, corporation, or association to sell, change ownership or to remove or cause to be removed in any way from any county in Wyoming to any other state or country, any livestock unless each animal has been inspected for brands and ownership at the time of delivery or removal by an authorized Wyoming brand inspector and a proper certificate of inspection or clearance has been issued.

(b) Repealed By Laws 2013, Ch. 191, 3.

(c) Except as otherwise provided in this section or except as provided in W.S. 11-20-211, 11-20-217, 11-20-224 and 11-20-230, it is unlawful for any person, firm, partnership, corporation or association to remove or cause to be removed in any way from any county in Wyoming to any other county, any livestock unless each animal has been inspected for brands and ownership at the time of delivery or removal by an authorized Wyoming brand inspector and a proper certificate of inspection or clearance has been issued, except where the board has established brand inspection zones for each species of livestock. Brand inspection zones may encompass an area based on multiple contiguous counties or the entire state, as determined by the board. Brand inspection zones shall be reviewed and reauthorized annually by the board and shall be in effect for a calendar year.

(d) Notwithstanding any other provision of this section, a person, firm, partnership, corporation or association may move livestock to another county in this state in the case of an emergency situation declared or recognized by the board or director. If a livestock animal is moved under this subsection, the person moving the animal shall notify the board or an agent of the board not later than forty-eight (48) hours after the movement has occurred. Prior to moving the livestock back to the original location or to any other location, the person shall obtain an inspection of brands and ownership and the board shall not charge a fee for the inspection. If livestock will be moved across state lines in an emergency situation declared or recognized by the board or director under this subsection, the person, firm, partnership, corporation or association shall immediately contact the board and follow the direction of the board for inspection of brands and ownership. The board or director may declare an emergency situation under this subsection at any time it is required for public safety or the safety of livestock. If livestock is moved prior to declaration of an emergency situation by the board or director, the board or director may recognize the situation as an emergency situation after the fact if it determines that any movement of livestock was required for public safety or for the safety of livestock.

(e) No inspection for brands and ownership is required if a change of ownership occurs solely due to:

(i) A legal name change of a person, firm, partnership, corporation or association if the ownership of the firm, partnership, corporation or association remains unchanged and the brand is transferred to the new legal name;

(ii) The transfer of a brand from an individual or the individual and his spouse to a business entity if the individual or the individual and his spouse are owners of a one hundred percent (100%) interest in the business entity;

(iii) A conversion of a business entity as provided in W.S. 17-26-101;

(iv) Marriage.



11-20-204. Inspector not to inspect his own livestock; penalty.

11-20-204. Inspector not to inspect his own livestock; penalty.

It is unlawful for any inspector to issue a certificate of inspection covering livestock owned by him or in which he has any financial interest, and any violation of this provision is punishable as a misdemeanor.



11-20-205. Procedures generally; estrays.

11-20-205. Procedures generally; estrays.

(a) Except as otherwise provided, before selling, changing ownership or removing any livestock from any county of Wyoming, the person selling, changing ownership or intending to cause removal shall notify the inspector of the date of the intended removal and the time and place when and where the required inspection for brands and ownership can be made. The inspection shall be made within a reasonable time prior to shipment. The person in charge of the livestock shall hold the livestock at the place designated until the livestock have been inspected and an official certificate of inspection is issued. The person in charge shall render the inspecting officer such assistance as is practicable while the required inspection is being made.

(b) Upon being notified of the intention of any person to sell, change ownership or remove from the county any livestock when a prior inspection is required by law, the inspector notified shall go to the place designated at the time agreed upon, and make an inspection for brands and ownership of the livestock.

(c) The inspection shall only be done under conditions that allow the inspector, at the sole discretion of the inspector, to adequately view the livestock for the purpose of determining brands. The inspector shall list by classes the livestock, showing number of each class and all brands, together with the names of owners of the brands, if known. The inspector may require from the person in charge proof of ownership of the livestock to be removed from the county, by brand record, bill of sale or the affidavits of at least two (2) responsible citizens of the county who are not interested financially in the animals. If ownership of any of the livestock is not claimed by the person intending to remove them from the county, then written authorization from the owner for such removal is required.

(d) Estrays, the ownership of which is unknown, shall not be removed from the county except by order of the inspector in accordance with W.S. 11-24-102.

(e) No inspection for brands and ownership is required if a change of ownership occurs solely due to:

(i) A legal name change of a person, firm, partnership, corporation or association if the ownership of the person, firm, partnership, corporation or association remains unchanged;

(ii) The transfer of a brand from an individual or the individual and his spouse to a business entity if the individual or the individual and his spouse are owners of a one hundred percent (100%) interest in the business entity;

(iii) A conversion of a business entity as provided in W.S. 17-26-101;

(iv) Marriage.



11-20-206. Certificate of inspection generally; distribution of copies; failure to exhibit; justification to hold vehicle and livestock.

11-20-206. Certificate of inspection generally; distribution of copies; failure to exhibit; justification to hold vehicle and livestock.

(a) Any inspector, upon completing an inspection of livestock for brands and ownership, shall record the inspection upon a form furnished by the Wyoming livestock board. When completed and signed by the inspector and the owner of the livestock or the owner's designee, the form is a certificate of inspection authorizing the removal from the county of the livestock listed. The inspector shall deliver a copy of the certificate to the person in charge of the livestock. If movement is to be by truck, a copy of the certificate shall be delivered by the person in charge of the animals to the driver or person in charge of the truck or trucks, and shall be kept in the latter's possession until the livestock are delivered at the final destination as shown on the certificate of inspection, and shall be exhibited upon request to any person authorized to enforce the brand inspection laws of this state.

(b) Failure or refusal by the driver of any vehicle to exhibit a certificate of inspection or a properly executed shipper's certificate and agreement or permit listing the livestock being transported within the state, is justification for any authorized person to hold the vehicle and the livestock, at the carrier's or the shipper's expense, until the carrier establishes his right to transport the livestock. If the carrier cannot establish his right to transport the livestock within twelve (12) hours, the vehicle and livestock shall be impounded as provided by W.S. 11-20-228, pending complete investigation and disposition as provided by law.



11-20-207. Repealed by Laws 1982, ch. 75 5; 1983, ch. 171, 3.

11-20-207. Repealed by Laws 1982, ch. 75 5; 1983, ch. 171, 3.



11-20-208. Proof of prior ownership; penalties for furnishing false proof.

11-20-208. Proof of prior ownership; penalties for furnishing false proof.

(a) When the proof of ownership inspection is used, inspectors shall require proof of ownership of livestock upon change of ownership as provided by W.S. 11-20-203(a) and an instrument evidencing such ownership shall be delivered by the shipper to the inspector who shall attach it to the form and return it to the agency.

(b) The furnishing of false proof of prior ownership is probable cause for investigation of a felony offense being committed. All livestock involved shall be remanded to the custody of the Wyoming livestock board pending the outcome of the investigation and criminal charges, if any. Costs incurred for maintenance of the livestock involved shall be paid by the person who furnished false proof of ownership. Should the investigation show the only offense involved is furnishing false proof of ownership, the person furnishing such false proof shall be fined not less than two hundred dollars ($200.00) or more than seven hundred fifty dollars ($750.00) or imprisoned for not more than six (6) months, or both.



11-20-209. When inspection not required.

11-20-209. When inspection not required.

No inspection for brands and ownership is required for livestock originating in another state, territory or country and being transported through Wyoming by common carrier or contract carrier in interstate commerce, without leaving the custody of the carrier.



11-20-210. When inspection not required; certain importations; compliance with health and quarantine regulations required.

11-20-210. When inspection not required; certain importations; compliance with health and quarantine regulations required.

Subject to conditions set forth in this section, no inspection for brands and ownership is required of livestock being imported into Wyoming if the livestock are transported or driven directly from point of entry into Wyoming to a destination within Wyoming and the person in charge of, or having custody of the livestock has in his possession written authority to transport or drive the livestock from the state, territory or country of origin to a destination in Wyoming and written evidence that all health and quarantine regulations of Wyoming have been complied with. Such written evidence shall be shown upon request to any officer authorized to enforce the brand inspection laws.



11-20-211. When inspection not required; contiguous range.

11-20-211. When inspection not required; contiguous range.

No inspection for brands and ownership is required for livestock being moved to their accustomed range which is on both sides of but contiguous to any county or state line, for the purpose of pasturing or feeding same. The word "contiguous" means actually touching, bordering or abutting upon, and this section shall not be construed to exempt from inspection livestock whose accustomed range is near or in close proximity but not contiguous to a state or county line.



11-20-212. In-state range movement permits.

11-20-212. In-state range movement permits.

(a) The board may issue an in-state range movement permit for the movement of livestock from a location in Wyoming to a noncontiguous location in another county provided the applicant and the ranch meet the requirements of this subsection and criteria established by rules of the board. The movement shall be for the purpose of pasturing, grazing, feeding the livestock, veterinary care, commercial lease or use or other board approved movement that is considered necessary for normal ranch management operating conditions. The movement shall not be for the purpose of changing ownership. A permit under this section may be issued only to bona fide owners or Wyoming resident lessees of qualified ranch lands headquartered within Wyoming or their authorized employees. As used in this section, a qualified ranch means a ranch that has been used for a period of time or purpose specified by the board and which use can be verified by brand inspection records. A permit may be denied by the board after a finding that the person applying for a permit has violated a brand inspection or animal health law, including a provision of this section, a board brand inspection or animal health rule or regulation or a board order.

(b) The fee imposed by W.S. 11-20-402 shall be collected at the time of the issuance of the permit under this section. If a change of ownership occurs before the livestock is returned to the county of origin pursuant to a permit issued under this section, the owner shall notify a brand inspector for an inspection of the livestock and shall pay all fees imposed under W.S. 11-6-210 and 11-20-401.

(c) Repealed By Laws 2010, Ch. 69, 204.

(d) The board shall promulgate rules and regulations necessary to carry out the provisions of this section.

(e) Repealed By Laws 2013, Ch. 13, 2.



11-20-213. Repealed By Laws 2007, Ch. 105, 2.

11-20-213. Repealed By Laws 2007, Ch. 105, 2.



11-20-214. Brand inspector may inspect at his discretion; voluntary inspections.

11-20-214. Brand inspector may inspect at his discretion; voluntary inspections.

(a) A brand inspector may inspect livestock being transported, trailed, pastured or confined at his discretion, to determine ownership, without an inspection fee.

(b) Any person may request an inspection for brands and ownership of livestock in his possession at any time. The inspection fee prescribed by W.S. 11-20-401 shall be collected by the brand inspector.



11-20-215. Repealed By Laws 2007, Ch. 105, 2.

11-20-215. Repealed By Laws 2007, Ch. 105, 2.



11-20-216. Procurement, form, contents and validity of truck-fleet shipment permit.

11-20-216. Procurement, form, contents and validity of truck-fleet shipment permit.

When a shipment of livestock is to be made in more than one (1) truck and the entire shipment is listed on one (1) certificate of inspection, or one (1) shipper's certificate and agreement, or on any single permit required by law, the person in charge of the shipment shall obtain a truck-fleet shipment permit. The board shall prepare the form and contents of the permit. The permit is valid only for the shipment specified and on the date or dates shown.



11-20-217. Certificates and agreements in lieu of inspection; generally; shipper's demand for inspection; penalty.

11-20-217. Certificates and agreements in lieu of inspection; generally; shipper's demand for inspection; penalty.

(a) Subject to conditions set forth in this section, no prior inspection for brands and ownership is required of horses, mules, cattle or sheep being or about to be transported to any open market where Wyoming brand inspection is maintained whether within or outside Wyoming.

(b) In lieu of an official inspection for brands and ownership, the person proposing to remove livestock from any county of Wyoming to any such open market shall fill out and sign a certificate on a form approved by the board. The form shall include an agreement providing that the livestock listed on the certificate will not be diverted en route from the destination shown unless and until an inspection for brands and ownership has been made by an authorized Wyoming brand inspector, unless the diversion is to an open market where Wyoming brand inspection is maintained or where a brand inspection is made which substantially complies with the brand inspection laws of this state pursuant to an agreement entered into under W.S. 11-20-201(c). It shall further provide that in case of diversion of all or any part of the shipment the livestock diverted will be held at some convenient place, separate and apart from other livestock, until inspected, and the shipper will pay the necessary expenses incurred by the inspector and the legal inspection fees. The board shall establish a fee to be charged for use of the form authorized by this section. The fee for this form shall not exceed one dollar ($1.00) per head. The form authorized by this section shall not be issued until all fees required by W.S. 11-6-210 have been paid in full and may be collected at the time the form is issued by the issuing party. A blanket bond or individual bonds shall be executed to the state with good and sufficient surety in an amount determined by the board, conditioned for the full and faithful performance of any issuer of the forms and collecting of fees pursuant to this section.

(c) Except on demand of the shipper, the inspector is not required to inspect any horses, mules, cattle or sheep, consigned directly to any open market where Wyoming brand inspection is maintained. If the shipper demands a prior inspection, the inspection shall be made and the legal inspection fee charged and collected. Inspection at point of origin does not exempt the shipment from inspection for brands and ownership, nor the shipper from payment of inspection fees at the open market destination.

(d) The form authorized by this section may be denied, suspended or revoked by the board after proper hearing as provided by the Wyoming Administrative Procedure Act, and a finding that the person to whom the permit is granted has violated any of the brand inspection laws.



11-20-218. Repealed By Laws 2007, Ch. 105, 2.

11-20-218. Repealed By Laws 2007, Ch. 105, 2.



11-20-219. Certificates and agreements in lieu of inspection; filing and distribution of copies.

11-20-219. Certificates and agreements in lieu of inspection; filing and distribution of copies.

(a) After a certificate and agreement listing a shipment of horses, mules, cattle or sheep to be transported by common or contract carrier has been filled out, signed and witnessed, a copy shall accompany the shipment.

(b) A copy of the certificate and agreement listing horses, mules, cattle or sheep to be transported by private carrier shall be retained by the owner or his agent until the animals have been delivered at the destination shown and shall then be delivered by him to the Wyoming brand inspector at the destination.

(c) A copy of the certificate and agreement listing horses, mules, cattle or sheep being transported shall be shown upon request, to any person authorized to enforce the brand inspection laws.



11-20-220. Diverted shipments; notice thereof.

11-20-220. Diverted shipments; notice thereof.

Should any shipment or any part of a shipment of horses, mules, cattle or sheep listed on a certificate and agreement consigned to an open market be diverted en route from the destination shown, the railroad, trucking firm, trucker or private carrier transporting the shipment shall notify the Wyoming brand inspector at the original destination and the agency that such diversion has been ordered and made. The notice shall be sent within twenty-four (24) hours after diversion is ordered. If the diversion is ordered and made before the shipment leaves Wyoming, the required inspection for brands and ownership shall be made by any Wyoming brand inspector. If the shipment has left Wyoming, the inspection shall be made by a brand inspector having authority to inspect Wyoming livestock outside the state.



11-20-221. Common carriers not to receive livestock for transportation without certificate.

11-20-221. Common carriers not to receive livestock for transportation without certificate.

Except as otherwise provided, it is unlawful for any railroad, trucker or other common or contract carrier, or any person to receive for transportation or to transport any horses, mules, cattle or sheep from any county in Wyoming to any other county, state, territory or country, until furnished with an official certificate of inspection, filled out and signed by an authorized inspector, showing the horses, mules, cattle or sheep to be transported have been inspected for brands and ownership.



11-20-222. Unbranded calves; inspection at request of stockman; fee.

11-20-222. Unbranded calves; inspection at request of stockman; fee.

All calves unbranded or wearing unpealed brands shall be shown to the inspector at the point of origin and at their mother's side, upon written request of a bona fide Wyoming stockman from the immediate area to the district brand supervisor of that area, made at least five (5) days prior to shipment, or upon request of an authorized brand inspector. When inspection is requested, it shall be made immediately before loading and shipping the calves. The seller or shipper shall report to the inspector the name and address of the owner and shipper at destination of shipment, mode of transportation and the name and address of the consignee. The inspector shall record and file the same with the board or its agency. If shipment is to a market where Wyoming brand inspection is maintained, the usual fee shall be charged for sale ring inspection.



11-20-223. Out-of-state accustomed range permits.

11-20-223. Out-of-state accustomed range permits.

(a) The board may issue an out-of-state accustomed range permit for the movement of livestock from an accustomed range or ranch in Wyoming to a noncontiguous accustomed range or ranch in another state provided the applicant and the accustomed range meet the requirements of this subsection and criteria established by rules of the board. The movement shall be for the purpose of pasturing, grazing, ranging or feeding the livestock or other board approved movement that is considered necessary for normal ranch management operating conditions. The movement shall not be for the purpose of changing ownership. A permit under this section may be issued only to bona fide owners or Wyoming resident lessees of ranch lands headquartered within Wyoming or their authorized employees. As used in this section, an "out-of-state accustomed range or ranch" means a range or ranch that has been used for a period of time or purpose specified by the board and which use can be verified by brand inspection records. A permit may be denied by the board after a finding that the person applying for a permit has violated a brand inspection law, including a provision of this section or a board rule or regulation.

(b) No person shall move animals pursuant to a permit under this section until a brand inspector has inspected the animals and collected the fee imposed by W.S. 11-20-402. The owner of livestock moved under the permit shall attest in writing that it is intended that the livestock shall be returned to this state prior to a change in ownership. If a change of ownership occurs before the livestock are returned to this state, the owner shall notify the brand inspector who performed the inspection and shall pay all fees imposed under W.S. 11-6-210 and 11-20-401 with credit granted for any fee imposed by W.S. 11-20-402(a)(viii).

(c) Repealed By Laws 2010, Ch. 69, 204.

(d) The board shall promulgate rules and regulations necessary to carry out the provisions of this section.

(e) Repealed By Laws 2013, Ch. 13, 2.



11-20-224. Permanent brand inspection certificate; application; surrender to board.

11-20-224. Permanent brand inspection certificate; application; surrender to board.

The owner of livestock used for rodeo, show, racing, pleasure or Wyoming farm or ranch work purposes may obtain a permanent brand inspection certificate authorizing movement of the livestock intrastate or interstate, valid for the life of the livestock or until a change of ownership takes place, upon approval of a proper application in writing by an authorized Wyoming brand inspector. The application shall contain, or be accompanied by, valid proof of ownership of the livestock by the applicant, and shall include a thorough physical description including all brands carried by the livestock and all distinguishing marks or markings. The possession of a valid permanent brand inspection certificate shall constitute prima facie evidence of ownership. Upon any change in ownership the certificate is void.



11-20-225. Annual horse brand inspection certificate; surrender to board; fee.

11-20-225. Annual horse brand inspection certificate; surrender to board; fee.

(a) The owner of a horse or livestock used for rodeo, show, racing, pleasure or farm or ranch work in Wyoming which is permanently and individually identified may obtain an annual brand inspection certificate, authorizing movement from county to county within Wyoming, valid for one (1) year from date of issuance unless sooner terminated by a change in ownership of the horse described therein. Upon any change of ownership the certificate is void and must be immediately surrendered to the board.

(b) Repealed By Laws 2001, Ch. 26, 2.

(c) For each permit issued under this section there shall be charged an inspection fee established by W.S. 11-20-402(a)(vi).



11-20-226. Certificates to be signed and in possession.

11-20-226. Certificates to be signed and in possession.

The inspection certificate and movement permit issued pursuant to W.S. 11-20-224 or 11-20-225 is not valid unless signed by an authorized representative of the board and by the permit holder. The certificate shall be in the possession of the person transporting the horse and shall be shown on request to any person authorized to enforce the brand inspection laws.



11-20-227. Fraudulent use of inspection certificate and movement permit; penalties.

11-20-227. Fraudulent use of inspection certificate and movement permit; penalties.

Fraudulent use of an inspection certificate and movement permit issued pursuant to W.S. 11-20-224, 11-20-225 or 11-20-230 is punishable by a fine of not more than one hundred dollars ($100.00) or by imprisonment for not more than thirty (30) days, or both. The fraudulent use of an inspection certificate and movement permit issued pursuant to W.S. 11-20-224, 11-20-225 or 11-20-230 is probable cause to investigate the commission of a felony, and the provisions of W.S. 11-20-228 may be invoked pending the outcome of the investigation and court proceedings, if any.



11-20-228. Impounding of vehicles; lien.

11-20-228. Impounding of vehicles; lien.

Any vehicle used in the transportation of livestock in violation of this act may be impounded pending determination of the violation by a court. Upon conviction of the owner of the vehicle, or the owner of the livestock being transported, any expense incurred by an authorized officer for towing the vehicle or for feed and care of the livestock is a lien upon the vehicle or livestock until the expenses are paid in full.



11-20-229. Penalties for violation of certain provisions.

11-20-229. Penalties for violation of certain provisions.

Any violation of the provisions of W.S. 11-20-202 through 11-20-226 and 11-20-230 for which there is no specific penalty prescribed is punishable as provided in W.S. 11-1-103.



11-20-230. Livestock seed stock and exhibitors permit; fees; transfers; reports; enforcement.

11-20-230. Livestock seed stock and exhibitors permit; fees; transfers; reports; enforcement.

(a) Any Wyoming livestock producer who raises and markets livestock for the purpose of providing breeding seed stock or exhibition animals, as defined by the board for purposes of this section, may apply to the board for a livestock seed stock or exhibition stock permit. The fee shall be fifty dollars ($50.00) per permit. The permit shall be valid for the calendar year issued and no transactions or shipments shall be authorized until a permit has been issued.

(b) After receiving a certificate of inspection from a Wyoming brand inspector, the livestock producer may sell or change ownership of the livestock provided the livestock are branded with the livestock producer's recorded Wyoming brand and the animals can be individually identified by a board approved method. The livestock may then be legally shipped or removed from any county in Wyoming to any other county, state or country, provided they are accompanied by a board authorized bill of sale and a board issued fleet permit which references the prior certificate of inspection pursuant to W.S. 11-20-216.

(c) The permit holder shall report all transactions and movements and shall pay any applicable fees authorized pursuant to W.S. 11-6-210, 11-37-106 and 11-37-107 to the brand inspector who issued the original brand certificate, or any other designated agent of the board, within three (3) working days of the transaction.

(d) Failure to comply with this section or any other applicable law or board rule shall be grounds for the revocation of the permit and shall be punished pursuant to W.S. 11-1-103. Providing false proof of ownership shall be grounds for the revocation of the permit and shall be punished pursuant to W.S. 11-20-208. All livestock covered under the permit authorized under this section are subject to reinspection by a board authorized brand inspector and any applicable fees shall be assessed.






ARTICLE 3 - KILLING ANIMALS TO ASCERTAIN OWNERSHIP

11-20-301. When authorized.

11-20-301. When authorized.

If in the opinion of any authorized brand inspector or sheriff a mark or brand upon any livestock has been fraudulently altered, obliterated or defaced so the original mark or brand cannot be determined by external inspection, the brand inspector or sheriff may seize and kill the animal to ascertain the mark or brand altered or defaced.



11-20-302. Sale of carcass.

11-20-302. Sale of carcass.

The carcass of any animal killed except such part as is retained for evidence, shall be promptly sold at public or private sale by the stock inspector or sheriff, and the proceeds paid into the general fund of the county in which the animal was killed.






ARTICLE 4 - INSPECTION FEES AND TAXES

11-20-401. Brand inspection fees generally.

11-20-401. Brand inspection fees generally.

(a) Except as otherwise provided, each livestock inspector shall at the time of inspecting for brands and ownership collect inspection fees in an amount established by the livestock board but not less than:

(i) One dollar and twenty-five cents ($1.25) per head on all cattle including unbranded animals, and including the hide or carcass;

(ii) Twenty-five cents ($0.25) per head on all sheep, including any hide or carcass;

(iii) Nine dollars ($9.00) per head for the first ten (10) head of horses, asses or mules inspected, including any hide or carcass and one dollar and twenty-five cents ($1.25) for each additional horse, hide or carcass inspected at the same time and place; and

(iv) A six dollar and twenty-five cent ($6.25) surcharge per inspection by the livestock inspector. The livestock board shall promulgate rules and regulations to identify conditions under which this surcharge may be waived.

(b) Repealed By Laws 2010, Ch. 69, 204.

(c) The board may allow the inspection, permitting, payment and reporting requirements of this chapter to be conducted electronically as provided by the Uniform Electronic Transactions Act, W.S. 40-21-101 through 40-21-119, and any applicable federal electronic requirements.



11-20-402. Miscellaneous inspection fees.

11-20-402. Miscellaneous inspection fees.

(a) Except as otherwise provided, the board shall establish and, through its authorized inspectors, shall collect fees for the following of not less than:

(i) Repealed By Laws 2007, Ch. 105, 2.

(ii) Repealed By Laws 1996, ch. 25, 2.

(iii) One dollar and twenty-five cents ($1.25) for each certificate issued to a hide buyer as required by W.S. 11-23-204;

(iv) Repealed By Laws 1996, ch. 25, 2.

(v) Fifteen dollars ($15.00) for each permanent brand inspection and movement permit issued pursuant to W.S. 11-20-224;

(vi) Twelve dollars ($12.00) for the first ten (10) head of livestock inspected and one dollar and fifty cents ($1.50) for each additional head inspected under the annual brand inspection and movement permit issued pursuant to W.S. 11-20-225;

(vii) Repealed by Laws 1990, ch. 87, 3.

(viii) For an accustomed range permit under W.S. 11-20-223, an amount equal to twenty-five percent (25%) of the inspection fees as established by the board pursuant to W.S. 11-20-401(a)(i) through (iii);

(ix) A six dollar and twenty-five cent ($6.25) surcharge per inspection by the livestock inspector. The livestock board shall promulgate rules and regulations to identify conditions under which this surcharge may be waived;

(x) The fee for an accustomed range permit under W.S. 11-20-212, of not less than fifty dollars ($50.00);

(xi) Actual hourly cost plus mileage for any nonmandatory inspections requested by a livestock owner. The hourly cost shall be as determined by the board and the mileage cost shall be as provided by W.S. 9-3-103.

(b) Repealed By Laws 2010, Ch. 69, 204.

(c) The board may establish and, through its authorized inspectors, collect fees from the livestock owner or other responsible party not to exceed the actual cost of any additional necessary reimbursable expenses including transportation, supplies or equipment rental relating to services required by the board. "Reimbursable expenses" for the purposes of this subsection shall mean expenses necessary to provide for the immediate safety of the public and livestock for which the board has authority. This subsection shall not apply to those services authorized under W.S. 11-20-401.



11-20-403. Repealed by Laws 1990, ch. 87, 3.

11-20-403. Repealed by Laws 1990, ch. 87, 3.



11-20-404. Report of receipts and expenses.

11-20-404. Report of receipts and expenses.

(a) The board shall on or before the first Monday in August each year present a written report to the director of the state department of audit, which shall contain:

(i) A statement of funds received from inspection fees and other fees collected under W.S. 11-20-201 through 11-20-230, 11-20-401 and 11-20-402;

(ii) A statement of expenses of inspection, including salaries and expenses of inspectors, and that part of the expense of the agency, if any, incurred in administering the brand inspection laws;

(iii) The amount by which inspection expenses have exceeded the revenues for the fiscal year ending June 30;

(iv) An estimate of future expenses for the forthcoming year, which will become due and payable prior to the receipt of the amounts provided for herein to pay them.

(b) Repealed by Laws 1990, ch. 87, 3.



11-20-405. Collection and disposition.

11-20-405. Collection and disposition.

(a) Any funds appropriated by the legislature and all fees collected pursuant to W.S. 11-20-101 through 11-20-124, 11-20-201 through 11-20-230, 11-20-401 and 11-20-402 shall be remitted to the state treasurer for deposit in the inspection account. Interest earned by the account shall be retained in the account. Monies within the account are subject to legislative review and appropriation for use and expenditure by the board. Itemized vouchers shall be submitted to the chief executive officer of the board for approval. Upon approval, a warrant for the payment of each voucher shall be issued by the state auditor for payment from the inspection account. The board shall expend monies from the account created by this section only for the purposes authorized by W.S. 11-20-201 through 11-20-230, and 11-20-101 through 11-20-124.

(b) After March 1, 2006, all costs of operating and administering the brand inspection and recording programs shall be paid from any funds appropriated by the legislature, any applicable grant funds and the fees collected and deposited into the account created by subsection (a) of this section.

(c) Repealed By Laws 2010, Ch. 69, 204.



11-20-406. Repealed by Laws 1990, ch. 87, 3.

11-20-406. Repealed by Laws 1990, ch. 87, 3.



11-20-407. Repealed by Laws 1990, ch. 87, 3.

11-20-407. Repealed by Laws 1990, ch. 87, 3.



11-20-408. Examination of agency records; report.

11-20-408. Examination of agency records; report.

(a) The director of the state department of audit or his designee shall examine the records and accounts of any agency appointed by the board to administer the brand inspection laws, and report to the governor in the same manner as for the examination of records and accounts of public officers.

(b) The board shall adopt an annual fiscal year budget for the brand registration and inspection program. The budget shall include any deficit amount from the prior year and may include an operating reserve not to exceed one (1) year for that portion of the program to be funded by user fees. Based on the budget adopted under this subsection, the board shall set the user fees for all activities under the program at no less than the minimum fees provided for in this chapter. Each fee may be adjusted not more than one (1) time per fiscal year and by not more than twenty percent (20%) in any one (1) fiscal year. The board shall report annually by November 1 to the joint agriculture, state and public lands and water resources interim committee with respect to the budget adopted and fees set under this subsection.



11-20-409. Issuance of certificate.

11-20-409. Issuance of certificate.

Except as otherwise provided in W.S. 11-20-401(c), all fees required by W.S. 11-6-210, 11-20-201 through 11-20-230, 11-20-401 and 11-20-402 shall be due and payable upon the issuance of a certificate of brand inspection or clearance. No fees required by W.S. 11-6-210 shall be collected on the same livestock more than once in any twelve (12) month period.









CHAPTER 21 - TRANSPORTING ANIMALS AND POULTRY BY VEHICLE

11-21-101. Repealed By Laws 2007, Ch. 105, 2.

11-21-101. Repealed By Laws 2007, Ch. 105, 2.



11-21-102. Display of permit to peace officer; written statement in lieu of permit.

11-21-102. Display of permit to peace officer; written statement in lieu of permit.

Any operator or other person in control of any vehicle transporting livestock, swine or domestic fowls, or the carcasses thereof, upon demand of any peace officer of Wyoming, shall exhibit his permit to carry the animals or domestic fowls, or carcasses thereof.



11-21-103. Peace officer authorized to stop and inspect carrier; search with or without warrant; seizure of animals unlawfully taken.

11-21-103. Peace officer authorized to stop and inspect carrier; search with or without warrant; seizure of animals unlawfully taken.

(a) Any inspector, game warden or peace officer of the county or state of Wyoming may stop any vehicle carrying livestock, poultry, or carcasses thereof, for the purpose of examining the owner's permit and the contents of the vehicle.

(b) Any inspector, game warden or other peace officer of the county or state of Wyoming may detain any vehicle which he has probable cause to believe may contain stolen animals, poultry or carcasses thereof, for not to exceed twelve (12) hours or until a legal search warrant may be obtained. If the person in charge of the vehicle consents in writing to a search of the conveyance without a warrant, the search shall be made by the officer in the presence of the detained person as soon as the consent is obtained.

(c) Any inspector, game warden or peace officer of the county or state of Wyoming may seize and take into custody any animals, poultry or carcasses thereof which have been unlawfully taken, unlawfully transported or which are unlawfully in possession.



11-21-104. Prohibited acts; penalties for violations.

11-21-104. Prohibited acts; penalties for violations.

Any person who knowingly exhibits or causes to be exhibited to any peace officer any false or forged permit, or who, upon request of any peace officer of Wyoming, refuses or neglects to exhibit a permit, shall be punished as provided in W.S. 11-1-103.






CHAPTER 22 - LIVESTOCK MARKETS

11-22-101. Definitions; exceptions to provisions.

11-22-101. Definitions; exceptions to provisions.

(a) As used in this act:

(i) "Board" means the Wyoming livestock board;

(ii) "Livestock" means horses, mules, cattle, swine, sheep and goats. Bison are considered livestock unless otherwise designated by the board and the Wyoming game and fish commission;

(iii) "Livestock market" means a place operated for profit as a public market, consisting of pens or enclosures and their appurtenances, in which livestock are received, held for sale, sold or offered for sale at either public auction or private sale, except that this act does not apply to:

(A) Any place used solely for a dispersal sale of the livestock of a farmer, dairyman, livestock breeder or feeder who is discontinuing business;

(B) Repealed by Laws 2006, Chapter 27, 4.

(C) Any place where an association of breeders of livestock assembles, offers for sale and sells under its own management registered livestock or breeding sires, if the association assumes all responsibility of the sale and guarantees title to the livestock and arranges for the proper inspection of all animals sold.

(iv) "Livestock dealer" means:

(A) Any person engaged in the business of buying or selling livestock in commerce, either for his own account or as an employee or agent of the seller or buyer; or

(B) Any person who engages in the regular business of buying or selling livestock in commerce on a commission basis as set forth in rules by the Wyoming livestock board. This paragraph is repealed effective June 30, 2016.

(v) "Livestock dealer" does not include any person who buys or sells livestock as part of his own bona fide breeding, feeding, showing, dairy, meat or wool production operation; any person who takes a security interest, including liquidation of that interest, in livestock in the ordinary course of his business; or any person who buys occasionally but not as a part of his regular business as set forth in rules promulgated by the Wyoming livestock board. This paragraph is repealed effective June 30, 2016;

(vi) "This act" means W.S. 11-22-101 through 11-22-119.



11-22-102. Board authorized to adopt and publish rules.

11-22-102. Board authorized to adopt and publish rules.

The board shall adopt and publish reasonable rules and regulations necessary for the administration of this act.



11-22-103. License; requirements therefor.

11-22-103. License; requirements therefor.

Upon making a satisfactory written statement to the board of financial responsibility and ownership or control of adequate facilities for the care, sorting, feeding, loading, unloading and shipment of livestock for the operation of a livestock market, and tendering the fee prescribed, any person may procure a license from the board to establish and operate within Wyoming for one (1) year a livestock market.



11-22-104. License; requirement; fees generally; expiration; renewal; effect of refusal of issuance or renewal.

11-22-104. License; requirement; fees generally; expiration; renewal; effect of refusal of issuance or renewal.

No person shall operate a livestock market within Wyoming without first procuring a license from the board and paying a fee of one hundred dollars ($100.00). Each license issued shall expire on April 30 next after the issuance of the license. If a license is obtained on or after September 1 of any year, the person obtaining same shall pay a fee in proportion to the number of months of the year remaining until April 30. The license may be renewed by eligible applicants prior to May 1 each year upon application and payment of the required fee. An application for a license to operate a livestock market shall be in writing upon a form furnished by the board, and shall be accompanied by the required fee. If the board does not issue a license or renewal, the fee shall be returned to the applicant.



11-22-105. License; disposition of fees; payment of expenses.

11-22-105. License; disposition of fees; payment of expenses.

All license fees collected under this act shall be deposited in the state general fund. Expenses incurred in the administration of this act shall be paid out of a general fund appropriation as provided by law.



11-22-106. License; cancellation.

11-22-106. License; cancellation.

(a) The following are grounds for fines, suspension or cancellation of the license to operate a livestock market if the board finds:

(i) The licensee has violated this act, any rule or regulation properly adopted hereunder, any law of Wyoming or official rule or regulation made pursuant thereto governing the interstate or intrastate movement, shipment or transportation of livestock or the requirements for brand or health inspection;

(ii) The licensee is guilty of fraud or misrepresentation as to the titles, brands or ownership of livestock;

(iii) The licensee is guilty of buying, receiving or offering for sale any livestock known by him to be diseased or to have been exposed to infectious or contagious disease;

(iv) The licensee has failed or refused to practice measures of sanitation and inspection required by this act or by any rule or regulation of the board concerning premises or vehicles used for stabling, yarding, housing, holding or transporting animals in the operation of a livestock market;

(v) The licensee has neglected or refused to keep records required by this act, or rules or regulations of the board, or fails or refuses to permit inspection of such records by any authorized agent of the board;

(vi) The licensee has failed or refused to withhold sale proceeds of any livestock designated by the brand inspector as having questionable title, or the licensee has failed or refused to transmit promptly to the board, after expiration of sixty (60) days, the proceeds of livestock to which ownership has not been established, in accordance with W.S. 11-22-116;

(vii) The licensee is carrying on the business of a livestock market without filing and maintaining a valid surety bond in conformity with W.S. 11-22-107;

(viii) The licensee is carrying on the business of a livestock market while his current liabilities exceed his current assets;

(ix) The licensee willfully makes or causes to be made any false entry or statement of facts in any application, financial statement or report filed with the board; or

(x) The licensee or operator of any livestock market has negligently remitted the proceeds of sale of any livestock subject to brand inspector tally, consigned and delivered to the licensee for sale, to any person other than the owner of the livestock, without the prior and express written direction and approval by the owner of the livestock. If a licensed market licensee or operator has express notice that any livestock consigned for sale are mortgaged or subject to other security agreement, all remittances of proceeds of sale shall be made in the name of the owner and the party holding the mortgage or security agreement.



11-22-107. License; bond required; approval; filing; statement in lieu of bond; action on bond; termination of bond; copies of license and bond as evidence.

11-22-107. License; bond required; approval; filing; statement in lieu of bond; action on bond; termination of bond; copies of license and bond as evidence.

(a) No license or renewal of license to operate a livestock market within Wyoming shall be issued until the applicant has executed to the state of Wyoming a bond in the penal sum of twenty-five thousand dollars ($25,000.00) upon a form prescribed by the board, with surety approved by the board, conditioned for the payment of all money received by the licensee and operator of the livestock market to the rightful owner of the livestock consigned for sale, or to any other person entitled to receive the proceeds of the sale, less reasonable expenses and agreed commissions, forthwith upon the sale of the livestock. The bond shall also be conditioned for full compliance with all of the terms and requirements of this act, shall be approved and accepted by the board and approved as to form by the attorney general of Wyoming. When so approved, the bond shall be filed with the secretary of state.

(b) In lieu of the bond required by subsection (a) of this section, the applicant shall file a statement in the form prescribed by the board evidencing that he is registered and maintaining a valid and effective bond of or in excess of twenty-five thousand dollars ($25,000.00) or its equivalent under the provisions of the Packers and Stockyards Act 1921 (7 U.S.C. 181 et seq.). The statement shall name the executive officer of the board as trustee, and shall include a copy of the bond, to be filed with the secretary of state. Actions at law may be brought in the name of the state upon any such bond by any aggrieved party, for the use and benefit of any person who suffers loss or damage from violations thereof. Each bond filed with the board shall be conditioned that the bond cannot be terminated except on at least thirty (30) days prior notice in writing to the board by the party terminating the bond. Copies of any such license and bond, certified by the executive officer of the board, may be procured upon payment of a fee of one dollar ($1.00) each, and shall be received as competent evidence in any court in Wyoming.



11-22-108. License; certified copy; fee; posting.

11-22-108. License; certified copy; fee; posting.

A certified copy of a license may be procured by the holder of the original upon payment of one dollar ($1.00), and the original or certified copy of the license shall be posted during sale periods in a conspicuous place on the premises where the livestock market is conducted.



11-22-109. Investigations of sales; filing charges; hearing; notice thereof.

11-22-109. Investigations of sales; filing charges; hearing; notice thereof.

The executive officer of the board may make or have an investigation made of the sales and transactions of any livestock market and the conditions under which its business is conducted. If he finds probable cause, he shall file charges against the licensee and operator with the board, and the charges shall be set down for hearing before the board upon ten (10) days notice served upon the licensee.



11-22-110. Sanitation; veterinarian supervision required.

11-22-110. Sanitation; veterinarian supervision required.

Every livestock market shall be maintained in a sanitary condition, and that portion which is used for handling hogs shall be cleaned and disinfected after each day's sales with disinfectant approved by the board, under the supervision of a veterinarian authorized by the board.



11-22-111. Scales; inspection and testing.

11-22-111. Scales; inspection and testing.

All scales used in the operation of a livestock market must be inspected and tested by the state superintendent of weights and measures, who may make reasonable rules and regulations relative to the method of weighing livestock at all livestock markets. All livestock sold by weight must be weighed on scales.



11-22-112. Records of receipts and sales; availability for inspection.

11-22-112. Records of receipts and sales; availability for inspection.

Operators of all livestock markets shall keep an accurate record of the date on which each consignment of animals was received and sold, the name and address of the buyer and seller, the number and species of the animals received and sold, and the marks and brands on each animal. The records, together with the gross selling prices, commission and other care, handling and sales charges on each consignment shall be available for inspection by the executive officer of the board, his deputy or authorized inspector. A copy shall be supplied to the owner of the livestock. All records of sales during preceding months shall be kept readily accessible for immediate examination.



11-22-113. Inspection of livestock; report on unbranded livestock.

11-22-113. Inspection of livestock; report on unbranded livestock.

(a) All livestock entering a livestock market shall be inspected for health and all livestock except swine and goats shall be inspected for brands before being offered for sale. The health inspection shall be made by a veterinarian approved by the board and appointed by the executive officer of the board as an authorized veterinarian for livestock markets. The brand inspection shall be made by a brand inspector.

(b) The Wyoming livestock board shall require a monthly report from brand inspectors employed at all Wyoming livestock markets of all branded and unbranded livestock inspected prior to sale. The report shall show for each consignment of livestock the date and place of sale, the county of origin, the name and address of consignor and the total number inspected and sold.

(c) Repealed by Laws 1990, ch. 87, 3.



11-22-114. When removal of livestock from establishment permitted.

11-22-114. When removal of livestock from establishment permitted.

It is unlawful for the operator of a livestock market to permit the removal of any livestock from the establishment until it has been treated in accordance with the rules and regulations prescribed by the board. In cases of livestock destined interstate, the health certificate shall show that the livestock has been inspected in accordance with the requirements of the state of destination. All fees for veterinary inspection, treatment and services shall be collected by the operator of the livestock market and paid to the veterinarian in the manner prescribed by the board.



11-22-115. Removal of veterinarian.

11-22-115. Removal of veterinarian.

The executive officer of the board may remove any authorized veterinarian whenever he finds that his work is not performed in conformity with this act and the rules and regulations of the board.



11-22-116. Warranty of title; disposition of proceeds from sale; receipt by board.

11-22-116. Warranty of title; disposition of proceeds from sale; receipt by board.

The operator of each livestock market in this state shall warrant to the purchaser the title of all livestock sold through the market and is liable to the owner for the net proceeds in cash received for the livestock sold. When notified by the brand inspector that there is a question as to whether any designated livestock sold through the ring is lawfully owned by the consignor, the market operator shall hold the proceeds received from the sale of the livestock for a reasonable time, not to exceed sixty (60) days, to permit the consignor to establish ownership. If at the expiration of that time the consignor fails to establish his lawful ownership of the livestock to the satisfaction of the brand inspector, the proceeds shall be transmitted by the operator to the board. The board may dispose of the proceeds in accordance with the law relating to the distribution of estray money, and the board's receipt shall relieve the operator from further responsibility for the proceeds.



11-22-117. Dispersal sales.

11-22-117. Dispersal sales.

All dispersal sales made at livestock markets shall meet the requirements prescribed for other livestock passing through such markets.



11-22-118. Registration of livestock dealers; records; repeal.

11-22-118. Registration of livestock dealers; records; repeal.

(a) Livestock dealers shall be registered with the board. Registration shall include the livestock dealer's address, phone number and premise identification number of their place of business if available.

(b) A livestock dealer shall maintain for a period of two (2) years brand inspection forms, all certificates of veterinary health inspection, all disease test charts and bills of sale showing purchase and sale of all livestock. Information showing purchase or sale prices may be redacted from these records. A livestock dealer shall make the records available to the board as part of any contagious disease outbreak investigation. The board may randomly audit up to ten percent (10%) of the livestock dealers annually to monitor for compliance.

(c) After giving due notice and opportunity for hearing in accordance with the Wyoming Administrative Procedure Act, the board shall have the authority to deny an application for registration or to suspend or cancel the registration of a livestock dealer if:

(i) There is adequate evidence to establish the livestock dealer had intent to violate or circumvent the record keeping requirements of this section or other animal health regulations; or

(ii) The livestock dealer has repeatedly demonstrated an unwillingness to keep records as required by subsection (b) of this section.

(d) Records obtained by the board pursuant to subsection (b) of this section are privileged and confidential commercial information for purposes of the Wyoming Public Records Act, W.S. 16-4-201 through 16-4-205.

(e) This section is repealed effective June 30, 2016.



11-22-119. Penalty.

11-22-119. Penalty.

Any person who violates W.S. 11-22-101 through 11-22-118 or any rule or regulation adopted by the board pursuant to this act shall be punished as provided in W.S. 11-1-103.






CHAPTER 23 - HIDES AND CARCASSES

ARTICLE 1 - PRODUCTION, INSPECTION AND STAMPING

11-23-101. Sale of carcass without inspection prohibited; inspection fees; disposition thereof.

11-23-101. Sale of carcass without inspection prohibited; inspection fees; disposition thereof.

It is unlawful for any person to sell, offer for sale or possess for the purpose of sale or disposal the carcass or any part thereof of cattle without having the unmutilated hide inspected by an inspector. The person presenting the hide and carcass or any part thereof shall pay the inspection fee prescribed by law for each hide inspected, the fee shall be remitted to the board.



11-23-102. Only inspected livestock to be slaughtered; record of cattle slaughtered.

11-23-102. Only inspected livestock to be slaughtered; record of cattle slaughtered.

(a) It is unlawful for any person operating any slaughterhouse, packing plant or rendering plant in Wyoming to slaughter or cause to be slaughtered any horses, mules or cattle before each animal has been inspected for brands and ownership by an authorized Wyoming brand inspector not more than seven (7) days before slaughter.

(b) Every person engaged in slaughtering cattle shall keep a record of all cattle slaughtered, naming the person from whom the cattle were purchased, his place of residence and the age, sex and brands of the cattle slaughtered. The record shall at all times be open for inspection by any person.



11-23-103. Purchase of unstamped carcass prohibited.

11-23-103. Purchase of unstamped carcass prohibited.

It is unlawful for any person to purchase from any other person the carcass or any part thereof of any cattle unless the carcass or part purchased is stamped as provided by law. The district court of the county wherein the sale or purchase takes place has jurisdiction of the offense.



11-23-104. Exhibition, upon demand, of hides or certificate of inspection thereof of cattle killed for beef.

11-23-104. Exhibition, upon demand, of hides or certificate of inspection thereof of cattle killed for beef.

Any person who kills cattle for beef or has in his possession the carcass or any part of such cattle, must on demand of an inspector, sheriff or deputy sheriff show either the hide of the animal killed or the certificate of inspection of the hide. Any person failing to secure a certificate of inspection shall retain the hide, without mutilation of the brand, until the beef is consumed.



11-23-105. Penalties.

11-23-105. Penalties.

Any person violating any provision of W.S. 11-23-101 through 11-23-104 shall be fined not less than seven hundred seventy-five dollars ($775.00) or more than one thousand five hundred dollars ($1,500.00), or imprisoned for not more than one (1) year, or both.



11-23-106. "Cold storage locker plant" defined; stamp on tag; certificate in lieu of stamp; filing and inspection of certificate; penalties.

11-23-106. "Cold storage locker plant" defined; stamp on tag; certificate in lieu of stamp; filing and inspection of certificate; penalties.

(a) "Cold storage locker plant" means any place, premises or establishment where facilities for the cold storage and preservation of human food in separate and individual compartments are offered to the public upon a rental or other basis for private profit.

(b) No operator or employee of any cold storage locker plant in Wyoming shall accept from any person for processing, quick freeze or cold storage any beef, mutton, lamb or pork unless it is properly stamped or tagged showing it to have been lawfully slaughtered, or in the absence of a proper stamp or tag the person offering the meat may deposit at the time with the operator or his employee a signed certificate stating:

(i) The owner of the meat;

(ii) The kind of meat;

(iii) The weight of the meat; and

(iv) The name and address of the person from whom acquired or if slaughtered by the person offering same, the date and place of slaughter.

(c) The certificate shall be kept on file by the operator for one (1) year from its date and be made available for inspection upon request of any law enforcement officer or authorized representative of the board.

(d) Any person violating this section or making any false statement in the certificate shall be punished as provided in W.S. 11-1-103.



11-23-107. Killing of horses for meat; unmutilated hide or certificate of inspection to be produced; penalties.

11-23-107. Killing of horses for meat; unmutilated hide or certificate of inspection to be produced; penalties.

(a) Any person who kills any horse for the purpose of using, selling or offering for sale the meat or carcass for tankage, or for the purpose of feeding the same to domestic stock or to fur bearing animals, must produce on demand of any inspector or peace officer either the unmutilated hide of the animal killed or a certificate of inspection of the hide, issued by a livestock inspector.

(b) Any person violating this section shall be fined not less than seven hundred seventy-five dollars ($775.00) or more than one thousand five hundred dollars ($1,500.00), or imprisoned for not more than one (1) year, or both.



11-23-108. Mutilation of hide from horse; penalties; allegations in prosecutions.

11-23-108. Mutilation of hide from horse; penalties; allegations in prosecutions.

(a) Any person who willfully or maliciously mutilates, destroys or conceals any hide from any horse, mule, jack, jennet, bovine animal, goat, hog or sheep with the intent to remove evidence of ownership of the hide or the animal from which the hide was removed, shall be fined not less than seven hundred seventy-five dollars ($775.00) nor more than one thousand five hundred dollars ($1,500.00), or imprisoned not more than one (1) year, or both.

(b) In any prosecution for the violation of this section it is not necessary for the state to allege in the complaint or information the ownership of the hide or the animal from which the hide was removed, but it is sufficient to allege that the owner of the hide or the animal from which the hide was removed is unknown and that the hide or animal is not the property of the defendant.






ARTICLE 2 - PURCHASES, SALES AND TRANSPORTATION; BRANDINSPECTION

11-23-201. Hide buyer; designation.

11-23-201. Hide buyer; designation.

Any person engaged in the purchase and sale of hides within this state shall be known and designated as a hide buyer.



11-23-202. Hide buyer; bill of sale required; contents; copy to seller.

11-23-202. Hide buyer; bill of sale required; contents; copy to seller.

A hide buyer shall require every person from whom he purchases hides or pelts to deliver to him a bill of sale for the hides and pelts, executed in duplicate. One (1) copy shall be retained by the seller and the other copy shall be kept by the hide buyer and exhibited upon demand of any inspector, sheriff or deputy sheriff. The bill of sale shall describe by brand or mark the hides and pelts sold and the date of sale.



11-23-203. Hide buyer; record of purchases to be kept; contents; inspection by sheriff.

11-23-203. Hide buyer; record of purchases to be kept; contents; inspection by sheriff.

Every hide buyer in this state shall keep a true record of all hides and pelts purchased by him, showing the name of the seller of the hides or pelts, the date of purchase and all brands and other identification marks on the hides and pelts. The record shall be open for inspection by the sheriff or his deputy in his county and any livestock inspector.



11-23-204. Hide buyer; inspection for interstate commerce; certificate; fee.

11-23-204. Hide buyer; inspection for interstate commerce; certificate; fee.

It is unlawful for any hide buyer within this state to ship or haul any hides or pelts out of Wyoming unless the hides or pelts have been inspected by a livestock inspector and a certificate of inspection given therefor. The certificate shall state the date of inspection, the number of hides and pelts and the brands and other identification marks thereon. The hide buyer shall pay to the inspector the fee prescribed by law for each certificate of inspection issued to him.



11-23-205. Repealed By Laws 2007, Ch. 105, 2.

11-23-205. Repealed By Laws 2007, Ch. 105, 2.



11-23-206. Stock killed by transportation company.

11-23-206. Stock killed by transportation company.

When any livestock is killed by a transportation company within this state, the company shall cause the hides from all animals killed to be inspected by an inspector, except where the owner or his agent or employee has seen and identified the animals.



11-23-207. Penalties.

11-23-207. Penalties.

Any person violating any provision of W.S. 11-23-202 through 11-23-206 shall be punished as provided in W.S. 11-1-103.






ARTICLE 3 - TRANSPORTATION OF CARCASSES TO RENDERING PLANTS

11-23-301. Generally; exceptions.

11-23-301. Generally; exceptions.

With the consent of the owner, unless removal is contrary to state, county or local sanitary regulations or in the opinion of the state veterinarian might result in spreading contagious or infectious disease or threaten the health of human beings, animals or poultry, carcasses of animals may be transported to any rendering plant legally operating without prior inspection for brands and ownership. The operator of a rendering plant within this state receiving the carcasses is a hide buyer and shall comply with W.S. 11-23-201 through 11-23-207.



11-23-302. Transportation to another state prohibited without inspection; proof of ownership required.

11-23-302. Transportation to another state prohibited without inspection; proof of ownership required.

Without the consent of the owner, or agent, it is unlawful to transport or cause to be transported carcasses of horses, mules, cattle or sheep from Wyoming to any other state without prior inspection for brands and marks and the issuance of a certificate attesting the inspection by an inspector, who shall require proof of ownership by brand record, bill of sale, or both.



11-23-303. Hide inspection certificate.

11-23-303. Hide inspection certificate.

After receiving satisfactory proof of ownership of carcasses of animals to be transported from the state, the inspector shall sign and issue a hide inspection certificate on a form approved by the board, listing the class and number of carcasses inspected, the brands or marks on each, the name of the shipper, name and address of the consignee, place and date of inspection, and make and license number of the truck. If transportation is by other means than truck, that shall be shown. Across the face of the certificate he shall write the words "Dead Animals". The hide inspection certificate shall be filled out in triplicate, the original delivered to the shipper or his agent and shall clear the carcasses for transportation to the destination shown. One (1) copy shall be mailed by the inspector to the board, and one (1) copy filed in the office of the brand inspection agency.



11-23-304. Inspection fee; disposition thereof.

11-23-304. Inspection fee; disposition thereof.

For making an inspection of carcasses the inspector shall collect the inspection fee prescribed by law for each horse, mule, cattle or sheep carcass. All fees collected shall be transmitted to the board.



11-23-305. Penalty.

11-23-305. Penalty.

Violation of any provision of W.S. 11-23-301 through 11-23-304 is a misdemeanor punishable by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100.00).









CHAPTER 24 - ESTRAYS

11-24-101. Definitions.

11-24-101. Definitions.

(a) As used in this act:

(i) "Animal" means any bovine animal, horse, mule, ass or sheep;

(ii) "Estray" means any animal found running at large upon public or private lands, fenced or unfenced, in Wyoming whose owner is unknown in the territory where found or the owner of which cannot with reasonable diligence be found, or that is branded with two (2) or more brands the ownership of which is disputed, neither party holding a bill of sale. An estray includes any animal for which there is no sufficient proof of ownership found upon inspection;

(iii) "Range" means all unfenced lands or fenced allotments in Wyoming of a grazing nature. Range includes all highways outside of private enclosures and used by the public whether formally dedicated to the public or not;

(iv) "Disposal" means to sell, send to slaughter or destroy the animal;

(v) "Livestock" means as defined in W.S. 11-20-101(a)(iv);

(vi) "This act" means W.S. 11-24-101 through 11-24-115.



11-24-102. Taking up estrays; generally.

11-24-102. Taking up estrays; generally.

(a) No person shall take up and retain possession of an estray except in the county where he resides and is a freeholder, nor unless the animal is found on lands owned, leased, or controlled by him or his duly authorized agents. When any person takes up an estray he shall immediately notify an inspector who shall inspect or cause to be inspected the estray for brands and other evidence of ownership and make a diligent effort to learn or determine ownership of the animal. The inspector may cause any estray to be held for not more than ten (10) days after the inspection to enable him to complete his investigation of ownership. If the estray is claimed by an owner, the bill for feed and care incurred by the inspector must be paid by the claimant. If the rightful owner cannot be found, or when found, refuses or fails to pay the charges for feed and care of the estray, the inspector shall order the estray be disposed of. Incurred charges for feed and care by the inspector and reasonable shipping and disposal expense shall be paid from the proceeds of the disposal. The net proceeds, if any, received from the disposal of the estray after deduction of authorized expenses, shall be forwarded to the estray fund of the board or its agency. The board or agency shall hold the proceeds in a special fund known as estray fund until paid to the rightful owner of the estray or otherwise disposed of according to law.

(b) If the proceeds of the disposal of any estray are insufficient to pay all legitimate expenses, the deficiency shall be paid by the board or its agency.

(c) The board may enter into agreements with licensed meat processing plants to process meat from livestock disposed of by slaughter. The processed meat shall be sold to:

(i) Wyoming state institutions or to nonprofit organizations for no more than the board's cost for disposal, processing and delivery; or

(ii) For profit entities at market cost for the processed meat.



11-24-103. Taking up estrays; penalties.

11-24-103. Taking up estrays; penalties.

Any person who takes up or retains possession of any estray without the owner's knowledge or consent, or who in any manner restrains from liberty for the purpose of using or making use of any estray without the knowledge and consent of the owner shall be punished as provided in W.S. 11-1-103.



11-24-104. Stallions and jacks generally.

11-24-104. Stallions and jacks generally.

If any horse or ass not gelded, two (2) years old or upwards, is found running at large, it is lawful for any person to take up the horse or ass and give notice to the owner or keeper if known. If the owner or keeper does not appear within six (6) days thereafter and pay expenses incurred for the feed and care of the animal to the person possessing the animal, the person shall advertise the horse or ass and the same proceedings shall be had as provided in the case of estray animals, or the person possessing the animal may after the expiration of thirty (30) days from the time of advertising, geld or have the horse or ass gelded, at the risk and expense of the owner, except when the horse or ass is in the owner's herd, or in care of the owner's herder. The owner of the horse or ass shall be liable for any damages caused by the animal to property or other livestock.



11-24-105. Unclaimed horses; permit for gathering; disposal.

11-24-105. Unclaimed horses; permit for gathering; disposal.

(a) Any person desiring to gather unclaimed horses from the ranges within Wyoming shall obtain a permit from the livestock board, except as provided in subsection (e) of this section. The permit applicant shall submit with the permit application written permission to access the range whereon the unclaimed horses are to be gathered from the person who has ownership or control of the surface rights of that range. The form of the permit shall be prescribed by the board.

(b) If after an inspection under subsection (c) or (e) of this section, the rightful owner cannot be found, or when found, refuses or fails to pay the charges for feed and care of the estray, the unclaimed horses shall be disposed of by the board under the laws pertaining to estrays.

(c) The permit and the unclaimed horses shall be presented to an inspector within the county in which they were gathered without unnecessary delay for determination of ownership.

(d) The permittee shall be responsible for all expenses associated with gathering, feed and care of the unclaimed horses until an inspection has occurred.

(e) A permit is not required for any person desiring to gather unclaimed horses located on private land on which the person has ownership or control of the surface rights. A person who has gathered unclaimed horses on private land on which he has ownership or control of the surface rights shall present the unclaimed horses to an inspector within the county in which they were gathered without unnecessary delay for determination of ownership and shall be responsible for all expenses associated with the gather and feed and care of the unclaimed horses until an inspection has occurred.

(f) Any horse claimed by the United States bureau of land management as belonging to a wild horse management unit is excluded from this section.



11-24-106. Unclaimed horses; penalties.

11-24-106. Unclaimed horses; penalties.

Any person, firm or corporation violating any provision of W.S. 11-24-105 shall be punished as provided in W.S. 11-1-103.



11-24-107. Liability for death.

11-24-107. Liability for death.

If any estray dies while in the possession of the person taking it up, he is not liable for the loss unless its death was the result of mistreatment or willful neglect.



11-24-108. Stock at large or picketed on public highways; penalties for violations; impoundment and disposition; fees; proceeds from disposition thereof; removal of dead or injured animals.

11-24-108. Stock at large or picketed on public highways; penalties for violations; impoundment and disposition; fees; proceeds from disposition thereof; removal of dead or injured animals.

(a) No owner or person having custody or charge of livestock shall permit the livestock to run at large in any fenced public highways in Wyoming as defined in W.S. 31-1-101. Livestock shall not be picketed on a public highway right-of-way from one (1) hour before sundown to one (1) hour after sunrise. If livestock are picketed on a public highway and escape, the owner or person having custody or charge of the livestock is deemed to have permitted the livestock to run at large in violation of this section. No livestock shall be picketed on an interstate or national defense highway as defined in W.S. 31-18-801(a)(xvi).

(b) Any person or corporation violating this section shall be fined not less than two hundred dollars ($200.00) nor more than seven hundred fifty dollars ($750.00) and in addition shall pay all damage done by the livestock. The provisions of this section do not apply to livestock drifting into lanes or fenced roads in going to or returning from their accustomed ranges.

(c) Any sheriff, deputy sheriff, livestock brand inspector, or officer or trooper of the Wyoming highway patrol, after notification to the owner of livestock described in subsection (a) of this section, if known, shall within four (4) hours remove the livestock from the public highway, impound the same in the nearest convenient place where feed and water are available and immediately notify the owner, if known, of the action. If ownership is not known, the impounding officer shall report his action to an inspector. The inspector shall make a diligent effort to ascertain ownership of the impounded livestock, and for this purpose may hold the livestock not more than ten (10) days. If unable to determine ownership, the inspector shall dispose of the impounded livestock. Reasonable transportation and disposal expenses shall be paid from the proceeds of the disposal, if any.

(d) A removal fee of not to exceed twenty dollars ($20.00) per head shall be allowed for the expense incurred in removing livestock from any public highway and an impounding fee for expenses incurred for the feed and care of the animal shall be allowed the person responsible for feed and care of the livestock removed. The inspector is responsible for collection and payment to the rightful claimants of removal and impounding fees when impounded livestock is surrendered to the owner. Upon disposal, the total amount of removal and impounding fees shall be made known to the selling agency at the market or slaughter plant by the inspector and shall constitute a first claim on the net proceeds of the livestock after shipping and disposal expenses have been paid, and shall be forwarded by the selling agency to the claimant.

(e) Should the proceeds of the disposition of any impounded animal be insufficient to pay all legitimate shipping and disposal expenses and the removal and impounding fees approved by the inspector, the deficiency shall be paid by the board or its agency.

(f) The net proceeds, if any, from the disposition of the impounded livestock after deduction of removal, impounding, trucking and disposal expenses, shall be forwarded to the estray account of the board. The board shall hold the proceeds until paid to the rightful owner of the livestock or otherwise disposed of according to law.

(g) A peace officer may remove, destroy or otherwise dispose of an animal injured on a state highway after a reasonable attempt to locate the owner of a salvageable animal or a game warden in the case of a wild animal. If reasonably possible, the peace officer shall contact the brand inspector before removing, destroying or disposing of livestock. The carcass of an animal killed on a state highway shall be disposed of by highway maintenance crews. If the owner desires, he may claim the carcass from the maintenance crew. The crews shall report to the inspector brands, marks, tags or other identification. The inspector shall endeavor to establish ownership of the animal and notify the owner in writing or notify the local game warden as may be appropriate. Notwithstanding W.S. 24-1-112 and as part of their duties, any peace officer, inspector or other person acting under this section may, but is not obligated to, attempt to repair any fencing through which an animal has gained improper access to the area in which the animal is found.



11-24-109. Record to be kept of estrays found in shipments in transit of cattle or horses.

11-24-109. Record to be kept of estrays found in shipments in transit of cattle or horses.

All inspectors shall keep a record of all estrays found in any shipment of cattle or horses in transit from this state, and shall take a receipt for the estrays from the shipper, or in default of a receipt, shall take the estray from the shipment, giving the shipper a receipt for the estrays on behalf of the livestock board.



11-24-110. Monthly report of inspector; board to keep public record.

11-24-110. Monthly report of inspector; board to keep public record.

The inspector shall make a report every thirty (30) days of all estrays to the livestock board, giving a description of the estrays, stating any brands or other marks by which the estrays may be identified. The board shall keep a record of all estrays reported, which shall at all times be open to the public for inspection.



11-24-111. Disposition of proceeds; remission to board.

11-24-111. Disposition of proceeds; remission to board.

All persons shipping estrays shall immediately remit to the livestock board the proceeds received for each and every estray disposed of, a receipt for which was given to an inspector. If any inspector sells an estray from this state, he shall immediately remit the proceeds to the livestock board.



11-24-112. Disposition of proceeds; payment to owner on proof of ownership; unclaimed proceeds generally.

11-24-112. Disposition of proceeds; payment to owner on proof of ownership; unclaimed proceeds generally.

If the lawful owner of any estray disposed of is found within one (1) year after the end of the calendar year in which disposal of the estray occurred, the net amount received from the disposal shall be paid to the owner upon his proving ownership to the satisfaction of the board or agency. If at the end of one (1) year after the end of the calendar year in which disposal of the estray occurred, the proceeds from the disposal of any estray remains unclaimed, the proceeds shall be disposed of as provided by law.



11-24-113. When shipping prohibited.

11-24-113. When shipping prohibited.

It is unlawful for any person to drive or ship, or cause to be driven or shipped, or to consign or cause to be consigned, without authority from the owner, any estray from any place within this state, except through or to a point or place where an inspector or inspectors are located by the livestock board.



11-24-114. Publication of list of unclaimed estrays.

11-24-114. Publication of list of unclaimed estrays.

(a) The executive officer of the livestock board shall annually, during the last week of December, send two (2) lists of unclaimed estrays for which he has received payments, to the county clerk of each county, who shall post one (1) copy in a conspicuous place in the courthouse and place one (1) copy on file in his office. The executive officer shall also cause to be published in a newspaper of general circulation in each county from which any estray included in the list was shipped, a notice to the public that the list of estrays is available for examination.

(b) In addition to the notice under subsection (a) of this section, not less than once each month the livestock board shall ensure that if a new estray is taken up notice is posted at the courthouse in the county in which the estray was taken and at each livestock market. The notice under this subsection shall include the location recovered from and the name of the inspector.



11-24-115. Disposition of unclaimed proceeds to state treasurer to credit of inspection account.

11-24-115. Disposition of unclaimed proceeds to state treasurer to credit of inspection account.

On the first Monday in January of each year, all estray monies remaining unclaimed for more than one (1) year after the publication of the notices of posting of lists of unclaimed estrays, shall be paid to the treasurer of the state, and be placed to the credit of the inspection account.






CHAPTER 25 - PARI-MUTUEL WAGERING

11-25-101. Pari-mutuel commission created; composition; qualifications.

11-25-101. Pari-mutuel commission created; composition; qualifications.

The Wyoming pari-mutuel commission is created to be composed of seven (7) persons who have resided in the state for four (4) years and are qualified electors of Wyoming.



11-25-102. Definitions.

11-25-102. Definitions.

(a) As used in this act:

(i) "Breeder award" means monies collected pursuant to W.S. 11-25-105(j) and distributed by the commission to promote the improved breeding and development of the horse industry in Wyoming. Breeder awards may include purse enhancement of Wyoming bred races;

(ii) "Commission" means the Wyoming pari-mutuel commission;

(iii) "Drug" means any substance foreign to a horse's body as prescribed by the commission;

(iv) "Event" means a pari-mutuel event;

(v) "Pari-mutuel event" means the events which are authorized by the commission for the conduct of horse racing (to include quarter horse, thoroughbred or other approved races), harness racing, cutter racing, chariot racing, chuckwagon racing, professional roping events and simulcasting of dog racing and the events described in this paragraph as prescribed by the commission. Notwithstanding W.S. 6-7-101(a)(iv) and 11-25-107, the commission may authorize and promulgate rules providing for pari-mutuel wagering on events that have previously occurred, utilizing an electronic system or device that affords an opportunity for the exercise of skill or judgment where the outcome is not completely controlled by chance alone;

(vi) "Pari-mutuel wagering" means wagering on the outcome of pari-mutuel events in which those who wager purchase tickets of various denominations on entrants in the events and all wagers for each event are pooled and held by the permittee for distribution, and when the outcome of the event has been decided, the permittee distributes the total wagers comprising the pool, less an amount not greater than twenty-five and nine-tenths percent (25.90%) for live racing and in the event of simulcasting an amount not to exceed the percentage allowed at the host track or thirty-five percent (35%), whichever is less and less the amount for breakage to holders of tickets on the winning entries;

(vii) "Simulcasting" means the sale of pari-mutuel pools electronically transmitted live or historic on interstate or intrastate pari-mutuel events as prescribed by the commission. The commission shall authorize simulcasting subject to the following conditions:

(A) Simulcasting may be conducted only by a holder of a permit to simulcast issued under this act. The permit shall be authorized by the commission for a period not to exceed three (3) years from the date of issuance. The commissioners shall issue a simulcast permit only to an applicant authorized under this act to conduct a pari-mutuel event other than simulcasting;

(B) Simulcasting may be conducted off the permitted premises only if the board of county commissioners of the county in which such simulcasting will be conducted grant [grants] its approval;

(C) No simulcasting may be conducted within one hundred (100) miles of any premises permitted under this act, except that the commission may waive the one hundred (100) mile limitation if the simulcast permit application includes written approval from the permittee whose permitted premises is within the one hundred (100) mile limitation;

(D) The commission shall promulgate rules for conducting simulcasting as are reasonably necessary to protect the public interest.

(viii) "This act" means W.S. 11-25-101 through 11-25-113;

(ix) "Multiple wagering" means wagers which consist of a single betting interest on two (2) entries;

(x) "Exotic wagering" means wagers which consist of a single betting interest on three (3) or more entries;

(xi) "Advance deposit pari-mutuel wager" means a wager in which a person who has opened an account in advance with a licensee can place wagers from this account in person, by telephone or other electronic means;

(xii) "Horsemen's association" means the association that represents the majority of the owners and trainers licensed by the commission to race horses at an event;

(xiii) "Out-of-state simulcast facility" means a track or other facility, located within a jurisdiction other than Wyoming, at which pari-mutuel wagers are placed, accepted or distributed, either in person or electronically, on simulcast races pursuant to proper authorization under the laws of that jurisdiction;

(xiv) "Source market fee" means a license fee, assessed by the commission pursuant to W.S. 11-25-105(m), payable by out-of-state simulcast facilities that conduct pari-mutuel wagering on simulcast races and that accept wagers from Wyoming residents by telephone or other electronic means at those facilities.



11-25-103. Pari-mutuel commission; appointment, terms of office and political affiliation of members; vacancies; appointment districts.

11-25-103. Pari-mutuel commission; appointment, terms of office and political affiliation of members; vacancies; appointment districts.

The governor with the consent of the senate shall appoint the seven (7) members of the commission in accordance with W.S. 28-12-101 through 28-12-103. One (1) member shall be appointed from each appointment district under W.S. 9-1-218. No more than four (4) members shall be registered in the same political party. Members shall be appointed for terms of four (4) years and until their successor is appointed and qualified. Any vacancy shall be filled by appointment by the governor as provided in W.S. 28-12-101. A member of the commission may succeed himself for one (1) full four (4) year term. The governor may remove any member as provided in W.S. 9-1-202.



11-25-104. Pari-mutuel commission; officers; director; meetings; quorum; records; licenses generally; effect of financial interest in events.

11-25-104. Pari-mutuel commission; officers; director; meetings; quorum; records; licenses generally; effect of financial interest in events.

(a) The commission shall annually elect from its membership a president and vice-president, and may employ a director who has a working knowledge of pari-mutuel betting and horse racing or an executive secretary, or both. The director may be retained on a yearly basis or for the racing season only as determined by the commission. Salary for the director or executive secretary shall be determined by the commission with the consent of the personnel division. The commission may also employ other personnel required to carry out this act.

(b) The commission shall hold an annual fall meeting in Wyoming and shall hold special meetings at such times and places within Wyoming as the majority of the members determine. A majority of the commission constitutes a quorum and a majority vote of a quorum may act for the commission. The secretary of the commission shall keep a record of the proceedings of the commission which is open at all times for public inspection.

(c) Any member of the commission who has a personal or private interest in any matter proposed or pending before the commission shall publicly disclose this fact to the commission and shall not vote on the matter.

(d) Any member of the commission who owns or has any interest, or whose spouse or member of his immediate family has any interest, in an animal participating in a pari-mutuel event shall disclose that interest and shall not participate in any commission decision involving a protest occurring at that pari-mutuel event.

(e) The commission shall authorize by permits and supervise the conduct of all events provided for and regulated by this act, and shall make reasonable rules and regulations for the control, supervision and direction of applicants and permittees, including regulations providing for resolving scheduling conflicts and settling disputes between permittees and the supervising, disciplining, suspending, fining and barring from pari-mutuel events of all persons required to be licensed by this act, and for the holding, conducting and operating of all pari-mutuel events conducted pursuant to this act. The commission may require that license applicants be fingerprinted for identification purposes as a condition of licensing. The commission shall announce the place, time and duration of pari-mutuel events for which license or permit fees shall be required and establish reasonable fees for all licenses and permits provided for by this act. The fees shall be established to ensure that the costs of administering this act are recovered through the total revenues received under this act. The commission shall establish security access safeguards for licensees to use for advance deposit pari-mutuel wagering. The commission shall prohibit advance deposit pari-mutuel advertising that it determines to be deceptive to the public.

(f) Each permittee, participant and employee of a permittee or participant who is directly involved in the horse racing or pari-mutuel wagering activities of the permittee or participant, as defined in commission rule and regulation, shall be licensed by the commission and shall comply with all rules and regulations and all orders issued by the commission. No person shall hold any event with pari-mutuel wagering without obtaining a permit.

(g) The commission may delegate authority to enforce rules of the commission and this act to three (3) stewards at each pari-mutuel event, at least one (1) of whom shall be an employee of and selected by the commission. The commission shall require at least one (1) steward to supervise each simulcast location that is approved by the commission. Stewards shall exercise such reasonable and necessary authority as is designated by rules of the commission including the following:

(i) Enforce rules of the commission and this act;

(ii) Rule on the outcome of events;

(iii) Levy fines not to exceed one thousand dollars ($1,000.00) for violations of rules of the commission. Violations shall be reported daily and fines paid to the commission within forty-eight (48) hours of imposition and notice;

(iv) Suspend licenses not to exceed thirty (30) calendar days for violations of rules of the commission. Suspensions shall be reported to the commission daily;

(v) Recommend the commission impose fines or suspensions greater than permitted by paragraphs (iii) and (iv) of this subsection.

(h) Only a licensed steward of the permitted event may impose fines or license suspensions except that a starter may impose fines when horses arrive at the gate until off time in an amount not exceeding two hundred dollars ($200.00).

(j) Any fine or license suspension imposed by a steward or fine imposed by a starter may be appealed in writing to the commission within five (5) days after its imposition. The commission may affirm or reverse the decision of a steward or starter or may increase or decrease any fine or suspension. A fine imposed by the commission shall not exceed ten thousand dollars ($10,000.00). Suspensions of a license may be for any period of time, but shall be commensurate with the seriousness of the offense.

(k) The commission is authorized to access criminal history record information for all licensees, permittees and employees of the commission under W.S. 9-1-627(d) for the purposes of this act. Every applicant for a permit or license under this act shall provide the commission fingerprints and other information necessary for a criminal history record background check as provided under W.S. 7-19-201.

(m) The commission shall establish the number of actual live horse racing or pari-mutuel event days required to qualify for a simulcasting permit. The commission shall adopt rules governing establishment of live horse racing or pari-mutuel event days required for a simulcasting permit in a manner that ensures fair and equitable involvement of all affected parties, including consideration of the economic viability of those days to permit applicants.



11-25-105. Pari-mutuel permits; fees and reports; disposition of funds; enforcement of provisions.

11-25-105. Pari-mutuel permits; fees and reports; disposition of funds; enforcement of provisions.

(a) The commission may issue pari-mutuel permits for a specified period not to exceed three (3) years from the date of issuance to any Wyoming county, city, incorporated town, county fair board or any corporation or association which has been approved by the board of county commissioners and provides a bond acceptable to the commission. No permit shall be granted to any city, town, county, county fair board or any corporation or association except upon the express condition that it shall not, by any lease, contract, understanding or arrangement of whatever kind or nature, grant, assign or turn over to any person, corporation or association the operation or management of the pari-mutuel event permitted under this act or of the pari-mutuel system of wagering or in any manner permit any person, corporation or association to retain any of the money received for admission to the race meeting or from the operations of the pari-mutuel system. The commission shall revoke the permit of any permittee for any violation of the foregoing condition and such acts are a violation of this act. The permit is effective only for the times and at the places for which issued. In addition to all other fees and charges, there shall be charged before issuance of a permit a daily fee established by the commission to defray expenses of enforcing this act.

(b) Every Wednesday following any pari-mutuel event, the permittee shall:

(i) File a report with the commission showing the total amount of money wagered during the period;

(ii) Pay an amount equal to one-half percent (1/2%) of the total amount wagered attributable to historic pari-mutuel events and one and one-half percent (1 1/2%) of the total amount wagered attributable to live pari-mutuel events, shown by the report to the commission, to be credited by the state treasurer to a separate account, in the manner indicated in subsection (d) of this section; and

(iii) Pay an amount equal to one percent (1%) of the total amount wagered attributable to historic pari-mutuel events, shown by the report to the commission, to be transferred by the commission to the county and the city or town in which the permittee is located, in equal shares, or to the county alone if the permittee is not located within the boundaries of a city or town.

(c) The permittee may retain an amount equal to nineteen and four-tenths percent (19.40%) of the total amount wagered shown by the report and may retain up to an additional five percent (5%) of the amount wagered on multiple or exotic wagers. The permittee shall retain the breakage on not more than ten cents ($.10) and retain unclaimed tickets not claimed within one (1) year following the event for the expenses of the race meet and purses and for the promotion of the racing industry.

(d) All sums paid to the commission under this act except contributions from permittees to the breeder award fund, amounts paid under paragraph (b)(iii) of this section, fines and penalties shall be credited to the pari-mutuel account which shall be used by the commission for the payment of all expenses incurred in enforcing this act. All fines and penalties collected under this act shall be paid to the state treasurer and credited as provided in W.S. 8-1-109. The state treasurer shall pay out of the account all warrants drawn by the state auditor, upon vouchers issued and signed by the president, vice-president or executive secretary of the commission. The commission shall keep an accurate and true account of all funds received and all vouchers issued by the commission. All funds received and all vouchers issued by the commission shall be audited at least biennially by the director of the state department of audit or his designee and a copy of the audit shall be delivered within thirty (30) days after completion to the governor and the commission. The costs of the audit shall be borne by the commission. The members of the commission shall receive per diem and mileage as provided in W.S. 33-1-302(a)(vii), and compensation of fifty dollars ($50.00) for each day during which they are actually engaged in the discharge of their duties. The total expenses incurred by the commission shall not exceed the total amount in the pari-mutuel account.

(e) Applications for permits shall be made to the commission and shall fully identify the applicant, include a proper financial statement showing the financial responsibility of the applicant, show the purpose and use of the permit and describe the events to be conducted and the arrangements therefor, the manner of wagering and the names and identification of those to supervise the manner of wagering and the controls and supervision by the permittee.

(f) The commission may issue, amend or refuse to issue permits in its discretion.

(g) The rules of racing set forth by the commission shall be made available to all participants of each event, and violations shall be misdemeanors punishable as provided herein.

(h) The commission shall observe and supervise the conduct of pari-mutuel wagering under permits issued by the commission and shall appoint one (1) of its members or employ one (1) or more persons to represent the commission in the administration and enforcement of this act and in the supervision of the conduct of pari-mutuel wagering and the events in connection therewith under each permit issued. Representatives of the commission shall have access to the events and to the pari-mutuel booths and records and shall be paid an amount determined by the commission plus expenses and mileage as fixed by law for state officers, payment therefor to be made by the state treasurer.

(j) As a condition of receiving a pari-mutuel permit, the permittee shall agree to and shall contribute to the breeder award fund administered by the commission an amount equal to four-tenths of one percent (0.40%) of the total handle wagered during the pari-mutuel event and an additional sum equal to twenty percent (20%) of the additional amount retained pursuant to subsection (c) of this section on multiple or exotic wagers. The contribution shall be derived from the net proceeds of the race meet revenues, other than the permittee's share of the pari-mutuel wagering handle. Contributions shall be used only for breeder awards.

(k) The commission may authorize advance deposit pari-mutuel wagering at any premise where a pari-mutuel event is authorized, provided that the licensee shall:

(i) Only accept an advance deposit pari-mutuel wager made by the person owning the account;

(ii) Ensure the identification of the account owner by using methods and technologies approved by the commission;

(iii) Provide a full accounting and verification of the sources of wagers at the request of, and in the form provided by, the commission;

(iv) Allow the commission and agents of the commission access to its premises to determine that the rules and regulations are being followed;

(v) Not allow minors to open, own or have access to advance deposit pari-mutuel wagering accounts;

(vi) Include a statement in all forms of advertising for advance deposit pari-mutuel wagering accounts that "minors are not allowed to open or have access to advance deposit pari-mutuel wagering accounts."

(m) The commission may license, regulate and charge a source market fee to persons outside of Wyoming who conduct pari-mutuel wagering on simulcast races and who accept wagers from Wyoming residents at out-of-state simulcast facilities, and shall require out-of-state simulcast facilities licensed under this section to be maintained and operated in accordance with the laws of this state and rules of the commission. Source market fees imposed on persons licensed under this subsection shall not exceed ten percent (10%) of the gross receipts of all pari-mutuel wagering by Wyoming residents conducted by such persons at out-of-state simulcast facilities. Source market fees collected annually under this subsection shall be distributed as follows:

(i) Seventy-five percent (75%) to the live flat track permittees in this state on a number of live days basis, to be used to enhance purses at those tracks;

(ii) Ten percent (10%) to in-state Wyoming simulcast permittees, weighted by the annual simulcast handle other than the advanced deposit wagering handle;

(iii) Ten percent (10%) to the breeder award fund created under subsection (j) of this section; and

(iv) Five percent (5%) to the commission for administrative expenses.



11-25-106. Qualifications as to horses; preference to Wyoming bred horses.

11-25-106. Qualifications as to horses; preference to Wyoming bred horses.

(a) Every horse entered in any race authorized by a permit issued under this act shall be a thoroughbred horse which means any horse (including mare, gelding, colt and filly) that meets the requirements of and is registered by the Jockey Club of New York, including racing permits issued to foreign thoroughbred horses, or registered as an American quarter horse in the official stud book and registry of the American Quarter Horse Association, or registered as one (1) of another breed which maintains a recognized national stud book and registry.

(b) Every permittee conducting a pari-mutuel event shall provide each day for the running of at least one (1) race preferred to Wyoming bred horses if Wyoming bred horses are available.



11-25-107. Horses to race under true name; substitution of horses, concealment of identification, prohibited.

11-25-107. Horses to race under true name; substitution of horses, concealment of identification, prohibited.

Every horse participating in any event authorized by a permit issued under this act shall participate under its true and registered name, shall be fully and truly identified and shall not participate under any other name or identification. There shall be no substitution of horses nor shall any device whatsoever be used to conceal or confuse the name and identification of any horse.



11-25-108. Stimulation or retardation of animals prohibited; tests.

11-25-108. Stimulation or retardation of animals prohibited; tests.

It is unlawful for any person to use or permit to be used any mechanical or electrical device, or drug of any kind, to stimulate or retard any animal in any event authorized by this act except as prescribed by the commission. A commission member, a roping judge or race steward may cause such tests to be made as they deem proper to determine whether any animal has been stimulated or retarded. Tests performed in furtherance of this section shall be conducted by or under the supervision of a qualified Wyoming veterinarian.



11-25-109. Bribery, touting and betting by minors prohibited.

11-25-109. Bribery, touting and betting by minors prohibited.

(a) It is unlawful for any person to give or promise to give or attempt to give or for any person to receive or agree to receive or attempt to receive, any money, bribe or thing of value with intent to influence any person to dishonestly umpire, manage, direct, judge, preside, officiate at or participate in any event conducted under this act with the intention or purpose that the result of the event will be affected or influenced thereby. Violation of this subsection is a felony punishable by imprisonment for not more than five (5) years, a fine of not more than five thousand dollars ($5,000.00), or both.

(b) Any person who knowingly and designedly persuades, procures or causes, or attempts to persuade, procure or cause another person to wager on an animal or roper in any event authorized by this act and asks or demands compensation as a reward for information or purported information given in such case is guilty of unlawful touting. The representative of the commission may exclude from attendance at or near any event authorized by this act any person who has been convicted of touting and any person who refuses to leave when ordered to do so by the representative is guilty of a misdemeanor.

(c) No person under the age of eighteen (18) years shall place or be allowed to place a bet.

(d) Any person who has been convicted of bookmaking, bribery, touting or drugging animals may be evicted from a pari-mutuel event by a steward or roping judge.



11-25-110. County elections as to pari-mutuel events.

11-25-110. County elections as to pari-mutuel events.

No pari-mutuel event shall be held in any county until the question has been put to the people of the county to accept or reject pari-mutuel wagering. If the election fails no other election shall be held for two (2) years.



11-25-111. Bond of permittees; required; conditions; prosecution of actions.

11-25-111. Bond of permittees; required; conditions; prosecution of actions.

(a) The commission may require any permittee other than a political subdivision licensed to conduct an event to provide and deliver to the commission a bond signed by a surety company authorized to do business in this state in such form and amount as specified by the commission, or certificate of deposit, or irrevocable letter of credit, but not less than five thousand dollars ($5,000.00), conditioned that the permittee will pay to the state of Wyoming all monies due it under this act and will perform such other obligations as may be imposed by the commission.

(b) The county attorney of the county in which an event is held shall prosecute all action on the bonds on behalf of the state against any permittee for any reason whatever except a cause of action covered by public liability insurance.



11-25-112. Penalties for conducting event without permit.

11-25-112. Penalties for conducting event without permit.

Any person, corporation or association holding or conducting any pari-mutuel event in connection with the pari-mutuel system of wagering without a permit issued in accordance with this act, or any person, corporation or association who violates any other provision of this act is guilty of a misdemeanor and shall be fined not more than ten thousand dollars ($10,000.00), imprisoned for not more than six (6) months, or both.



11-25-113. Removal of livestock from quarters at county or state fairs.

11-25-113. Removal of livestock from quarters at county or state fairs.

At no time and under no conditions shall any livestock at any county or state fair that are there to be shown be removed from quarters provided for them in order to place pari-mutuel horses in the stalls or quarters. Removal shall be cause for rescinding the permit for the pari-mutuel event.






CHAPTER 26 - SWINE, GOATS OR ELK RUNNING AT LARGE

11-26-101. Prohibited generally; liability of owner; penalty.

11-26-101. Prohibited generally; liability of owner; penalty.

(a) It is unlawful for the owner of any swine, goats, domestic elk or exotic livestock to allow such animals to run at large within Wyoming. As used in this section, "exotic livestock" means any nontraditional livestock animal including, without limitation, llama, alpaca and other camelids, ostrich and other ratites, bison hybrids and yaks. Any owner who permits or causes such animals to run at large within Wyoming, is liable for damages incurred by any person by reason thereof in a civil action.

(b) Any person violating subsection (a) of this section, after twenty-four (24) hours written notice by a proper officer, shall be punished as provided in W.S. 11-1-103.






CHAPTER 27 - FEEDING OF UNTREATED GARBAGE TO SWINE

11-27-101. Definitions.

11-27-101. Definitions.

(a) As used in this act:

(i) "Board" means the Wyoming livestock board;

(ii) "Garbage" means putrescible animal and vegetable wastes resulting from the handling, preparation, cooking and consumption of foods including animal carcasses or parts thereof;

(iii) "This act" means W.S. 11-27-101 through 11-27-107.



11-27-102. Authority of livestock board generally.

11-27-102. Authority of livestock board generally.

(a) Any authorized representative of the board may enter at reasonable times upon any private or public property to inspect or investigate conditions relating to the treating of garbage to be fed to swine.

(b) Any authorized representative of the board may examine any records or memoranda pertaining to the feeding of garbage to swine. The board may require maintenance of records relating to the operation of equipment for and procedure of treating garbage to be fed to swine. Copies of the records shall be submitted to the board on request.

(c) The board is charged with administration and enforcement of this act.



11-27-103. Feeding permit; application.

11-27-103. Feeding permit; application.

Any person desiring to obtain a permit to feed garbage to swine shall make written application to the board in accordance with the requirements of the board.



11-27-104. Feeding permit; requirement; renewal; annual fee; exception.

11-27-104. Feeding permit; requirement; renewal; annual fee; exception.

(a) No person shall feed garbage to swine, without first securing a permit from the board. Permits shall be renewed on April 1 each year. The board shall charge one dollar ($1.00) for each annual permit.

(b) This act does not apply to any person who feeds his own swine the garbage obtained only from his own household.



11-27-105. Feeding permit; revocation and refusal to issue.

11-27-105. Feeding permit; revocation and refusal to issue.

Upon determination that any person having a permit issued under this act, or who has applied for a permit, has violated or failed to comply with any of the provisions of this act or any of the rules or regulations promulgated thereunder, the board may revoke the permit or refuse to issue a permit to an applicant.



11-27-106. Treatment of garbage before feeding.

11-27-106. Treatment of garbage before feeding.

All garbage, regardless of previous processing, before being fed to swine shall be thoroughly heated to the boiling point for at least thirty (30) minutes, unless treated in some other manner approved in writing by the board as being equally effective for the protection of public health.



11-27-107. Penalties; injunctions; indemnity prohibited.

11-27-107. Penalties; injunctions; indemnity prohibited.

Any person who violates or who fails to perform any duty imposed by this act, or who violates any rule or regulation promulgated under this act shall be fined not less than twenty-five dollars ($25.00) or more than two hundred fifty dollars ($250.00), or imprisoned for not more than six (6) months, or both. In addition, the person may be enjoined from continuing the violation. Each day upon which the violation occurs constitutes a separate violation. No indemnity shall be paid by the state to any person feeding garbage to swine in violation of this act.






CHAPTER 28 - FENCES AND CATTLE GUARDS

11-28-101. Who considered owner.

11-28-101. Who considered owner.

Any person occupying, using, enjoying, maintaining or having the charge of any enclosure shall be considered the owner thereof, in any action commenced under the provisions of W.S. 11-28-101 through 11-28-108.



11-28-102. Lawful fences generally.

11-28-102. Lawful fences generally.

(a) The following are lawful fences in this state:

(i) A fence made of steel, concrete or sound wooden posts and three (3) spans of barbed wire not more than fifteen (15) inches or less than ten (10) inches apart, or two (2) spans of barbed wire with a wooden rail on top. Wooden posts shall be at least four (4) inches in diameter. Posts shall be set firmly in the ground at least twenty (20) inches deep, at no greater distance apart than twenty-two (22) feet between the posts or thirty-three (33) feet with at least two (2) iron or wooden stays between the posts. Stays shall be placed equal distance apart from themselves and the post on either side;

(ii) A post and board fence made of sound posts not less than four (4) inches in diameter set substantially in the ground not more than ten (10) feet apart, with three (3) boards sold as one (1) inch lumber eight (8) inches wide, and not more than ten (10) inches apart, or four (4) boards sold as one (1) inch lumber six (6) inches wide, not more than eight (8) inches apart, securely fastened with nails or otherwise;

(iii) A four (4) pole fence with round poles not less than two (2) inches in diameter at the small end, with either upright or leaning posts not more than sixteen (16) feet apart, and securely fastened with nails, wires or otherwise.

(b) All other fences made and constructed of boards, rails, poles, stones, hedge plants or other material which upon evidence is declared to be as strong and well calculated to protect enclosures, and is as effective for resisting breaching stock as those described in subsection (a) of this section, shall be considered a lawful fence.

(c) Any fence enclosing any hay corral situated outside of any field or pasture enclosed by a lawful fence, shall be at least six (6) feet high, constructed of boards, poles or wire. The posts shall not be more than eight (8) feet apart and set twenty-four (24) inches in the ground. If the fence is constructed of barbed wire there shall be at least seven (7) spans of wire, and all wires shall be kept properly stretched. Any fence better than the above described fence is a lawful fence.



11-28-103. Constructing of unlawful wire fence; liability and penalty; reconstruction required; penalty for failure.

11-28-103. Constructing of unlawful wire fence; liability and penalty; reconstruction required; penalty for failure.

(a) Any person who constructs or maintains any unlawful wire fence contrary to this act [11-28-101 through 11-28-108], is liable in a civil action for all damages to animals that may occur by reason of the unlawful enclosure. The owner of any unlawful wire fence is guilty of a misdemeanor and shall be fined not less than five dollars ($5.00) nor more than twenty-five dollars ($25.00), and for each subsequent offense the fine shall not be less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100.00).

(b) The owner of any unlawful wire fence shall, within thirty (30) days after conviction, reconstruct the wire fence into a lawful wire fence. If he fails or refuses to do so, the owner is guilty of a separate offense and on conviction thereof, shall be punished as provided in subsection (a) of this section. Each period of thirty (30) days thereafter that the owner refuses or neglects to reconstruct the unlawful fence is a separate offense and the owner is subject to like punishment.



11-28-104. Fences across roads generally.

11-28-104. Fences across roads generally.

All fences constructed across a road leading to a watering place, or constructed across any road used as a public road, shall at the point where the fence intersects or crosses the road be constructed of boards or poles extending not less than eight (8) feet on each side of the middle of the road. The owner of any fence that violates this section is guilty of a misdemeanor and shall be punished as provided in W.S. 11-28-103(a).



11-28-105. Board of county commissioners to authorize lawful fences upon right-of-way.

11-28-105. Board of county commissioners to authorize lawful fences upon right-of-way.

The board of county commissioners may authorize the erection of a lawful fence upon the right-of-way of any public road at the expense of the petitioners for the establishment of the roads, or as may be agreed upon between petitioners and the board of county commissioners, or at the expense of the owners of lands to be benefited by the fencing or at the expense of the county, as the board of county commissioners may determine. The board shall locate and cause to be constructed gates and cattle guards at such intervals as it deems necessary for the convenience of the public. Cattle guards shall be constructed according to specification prescribed by the state highway department, under the supervision of the county surveyor or county commissioners at the expense of the petitioners, the land owners who may be benefited, or the county as the board of county commissioners may determine.



11-28-106. Construction and maintenance of partition fences.

11-28-106. Construction and maintenance of partition fences.

(a) Except as otherwise provided, the owner of any lawful fence which is or becomes a partition fence separating the owner's land from that belonging to some other person may require the person to pay for one-half (1/2) of what it would or does actually cost to construct the partition fence. In case of refusal, the owner may maintain a civil action against the person refusing and is entitled to recover one-half (1/2) of what it would or did actually cost to construct that portion of the partition fence used by the person and costs of suit. The joint users of a partition fence shall contribute to the cost of maintenance in proportion to their respective interests and if either refuses to pay his share of the cost of maintenance, the other may recover maintenance costs in the manner provided for recovering the cost of construction.

(b) For subdivisions as defined in W.S. 18-5-302(a)(vii), the subdivider shall be responsible for the construction of a perimeter partition fence on any part of the subdivision adjacent to lands upon which livestock can be legally run at large. The costs of the perimeter partition fence shall be paid for by the parties in accordance with subsection (a) of this section. The adjoining landowner shall not be liable for any damages caused by, or arising from, livestock pastured on the adjoining land that may wander onto the subdivided land.



11-28-107. Prohibited acts; penalties.

11-28-107. Prohibited acts; penalties.

Any person who willfully or negligently leaves open, breaks down or destroys any bars or gate provided for the use and convenience of the public, or willfully tears down, throws down or destroys in any manner any lawful fence, is guilty of a misdemeanor and shall be fined not more than one hundred dollars ($100.00), or imprisoned not more than three (3) months, or both.



11-28-108. Liability for breach into lawful enclosure by animal; civil action or arbitration.

11-28-108. Liability for breach into lawful enclosure by animal; civil action or arbitration.

(a) Any person owning or having in his possession or charge any livestock or domesticated buffalo which breaches into any lawful enclosure belonging to someone other than the owner of the animal, is liable to the party sustaining the injury for all damages sustained by reason of such breaching. Damages may be recovered in a civil action before any court having jurisdiction, or by arbitration, each party to select a property holder and the two (2) arbitrators to select a third. The arbitrators shall be sworn before a judge of a circuit court before entering upon their duties. The arbitrators shall carefully examine the fence and assess the damage done, examine witnesses under oath, one (1) of them to administer the oath to the witnesses, and make a written report signed by at least two (2) of the arbitrators, to the circuit court in the county in which the damage is sustained. The finding of the arbitration, as provided for in this section, shall within three (3) days after rendered, be filed with a judge of a circuit court in the county where the trespass was committed, who shall enter the cost upon his docket and proceed to issue execution therein as in other cases originally commenced before him.

(b) The party sustaining the damage shall notify the owner or person having in charge the offending animals, of the damage and the probable amount if he knows to whom the animals belong and if the owner or keeper resides within the county where the damage was committed.

(c) The person suffering damage may restrain and keep in custody as many of the offending animals as are equal in value to the damage done, until the finding of the court or arbitration is ascertained, unless before suit the amount of his claim and expense of keeping the animals is tendered to him.

(d) If, upon trial of any action under subsection (a) of this section, it appears the plaintiff's enclosure is a lawful fence, he shall be allowed to prove the amount of damage sustained and if he has retained in custody the animals committing the damage, the amount of expense incurred for keeping the animals. Any judgment rendered for damages, costs and expenses against the defendant shall be a lien upon the animals committing the damage. If it appears upon trial that the plaintiff's enclosure is not a lawful fence or that no damage was sustained, judgment shall be rendered against the plaintiff for costs of suit and damages sustained by defendant.

(e) If upon trial it appears the defendant is not the owner or person in charge of the offending animals, he shall be discharged from the action with his costs, and the suit may proceed against a defendant whose name is unknown. If, at the commencement of the action, the plaintiff does not know the name of the owner or keeper of the offending animals, he may bring suit against a defendant unknown.






CHAPTER 29 - PROTECTION OF LIVESTOCK ANIMALS

11-29-101. Definitions.

11-29-101. Definitions.

(a) As used in this act:

(i) Repealed By Laws 2011, Ch. 100, 3.

(ii) "Owner" or "person" means any individual including the agents and employees of corporations;

(iii) "Torture" or "cruelty" means every act, omission or neglect whereby the willful and malicious infliction of pain or suffering is caused, permitted or allowed to continue when there is a reasonable remedy or relief;

(iv) "Disposal" means as defined in W.S. 11-24-101(a)(iv);

(v) "Livestock" means as defined in W.S. 23-1-102(a)(xvi);

(vi) "Livestock animal" means:

(A) Any bovine, including domestic bison, equine, swine, sheep, goat, domesticated camelid animal, ratite bird, rabbit or poultry; or

(B) Any animal used or harvested for any good and proper purpose including but not limited to food, fiber, fur, leather, medical research and byproducts; or

(C) Any animal used or trained for work, sport, exhibit or entertainment.

(vii) "This act" means W.S. 11-29-101 through 11-29-115.



11-29-102. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.

11-29-102. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.



11-29-103. Livestock animals to be fed while confined; ownership; penalties.

11-29-103. Livestock animals to be fed while confined; ownership; penalties.

(a) Every person who confines or causes to be confined any livestock animal under the laws of this state, shall supply to the livestock animal during confinement a sufficient quantity of wholesome food and water.

(b) A livestock animal is the private property of its owner.

(c) A violation of this section is a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not less than one hundred dollars ($100.00) nor more than seven hundred fifty dollars ($750.00), or both except that a subsequent offense is a high misdemeanor punishable by not more than one (1) year imprisonment, a fine of not more than five thousand dollars ($5,000.00), or both.



11-29-104. Repealed By Laws 2011, Ch. 100, 3.

11-29-104. Repealed By Laws 2011, Ch. 100, 3.



11-29-105. Livestock board; certificates or badges to be provided.

11-29-105. Livestock board; certificates or badges to be provided.

Officers and agents of the Wyoming livestock board shall be provided with a certificate by the board that they are officers and agents of the board, in such form as the board may choose, or with a badge bearing the name or seal of the board, and if requested, shall show the certificate or badge when acting officially.



11-29-106. Livestock board; authority to prevent cruelty; penalty for interference with officer.

11-29-106. Livestock board; authority to prevent cruelty; penalty for interference with officer.

Any peace officer, agent or officer of the board may lawfully interfere to prevent the perpetration of any act of cruelty upon any livestock animal in his presence. Any person who interferes with, obstructs or resists any peace officer or officer or agent of the board in the discharge of his duty shall be fined not less than two hundred dollars ($200.00) nor more than one thousand five hundred dollars ($1,500.00), or imprisoned not more than one (1) year, or both.



11-29-107. Repealed by Laws 2006, Chapter 88, 3.

11-29-107. Repealed by Laws 2006, Chapter 88, 3.



11-29-108. Livestock board; seized livestock animals and vehicles; lien on seized chattels; civil action for unpaid expenses.

11-29-108. Livestock board; seized livestock animals and vehicles; lien on seized chattels; civil action for unpaid expenses.

When any person arrested under this act is in charge of any vehicle drawn by or containing any livestock animal cruelly treated as defined in W.S. 6-3-203 at the time of arrest, any peace officer, agent or officer of the board may take charge of the livestock animal and vehicle and its contents, and give notice thereof to the owner, if known, and shall provide for them until their owner takes possession of them. The board or local government shall have a lien on the livestock animals, the vehicle and its contents for the expense of the care and provision. The expense or any part remaining unpaid may be recovered by the board or local government in a civil action.



11-29-109. Livestock board; care of abandoned livestock animals; civil action for expenses; lien.

11-29-109. Livestock board; care of abandoned livestock animals; civil action for expenses; lien.

Any peace officer, agent or officer of the board may take charge of any livestock animal found abandoned, neglected or cruelly treated as defined in W.S. 6-3-203. He shall give notice to the owner, if known, and may care and provide for the livestock animal until the livestock animal is released or destroyed. The expenses of care and provision is a charge against the owner of the livestock animal and collectible from the owner by the board or by the local government employing the peace officer taking charge of the livestock animal in a civil action. The board or local government may detain the livestock animals until the expense for food, shelter and care is paid and shall have a lien upon the livestock animals therefor. This lien shall be filed as provided pursuant to W.S. 29-7-101 through 29-7-106.



11-29-110. Livestock board; enforcement of liens; notice to owner.

11-29-110. Livestock board; enforcement of liens; notice to owner.

Any person entitled to a lien under this act may enforce the lien by disposing of the livestock animals and other personal property upon which the lien is given, at public auction, upon giving written notice to the owner, if he is known, of the time and place of the disposal, at least five (5) days previous thereto, and by posting three (3) notices of the time and place of the disposal in three (3) public places within the county at least five (5) days previous thereto. If the owner is not known, the notice shall be posted at least ten (10) days previous to the disposal.



11-29-111. Livestock board; destruction of diseased or injured livestock animals.

11-29-111. Livestock board; destruction of diseased or injured livestock animals.

Any peace officer, agent or officer of the board may destroy or cause to be destroyed any livestock animal in his charge when in his judgment and the judgment of a Wyoming licensed veterinarian or the judgment of the livestock animal owner, the livestock animal appears to be severely injured, severely disabled, diseased past recovery or unfit for any useful purpose. There shall be no right for any future indemnity or payment to the owner for the destruction of any livestock animal destroyed and the peace officer, agent or officer of the board shall be held harmless while acting in accordance with this section.



11-29-112. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.

11-29-112. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.



11-29-113. Repealed By Laws 2011, Ch. 100, 3.

11-29-113. Repealed By Laws 2011, Ch. 100, 3.



11-29-114. Impoundment of livestock animals; cost of care for livestock animals; providing for bond.

11-29-114. Impoundment of livestock animals; cost of care for livestock animals; providing for bond.

(a) Any peace officer, agent or officer of the board may take possession of any livestock animal treated cruelly as determined by a Wyoming licensed veterinarian or veterinarian employed by the board.

(b) The owner of the livestock animal impounded under subsection (a) of this section, and who has been cited under W.S. 6-3-203, shall be required to post a bond with the circuit court in the county where the livestock animal was impounded. The bond shall be:

(i) In an amount the circuit court determines is sufficient to provide for the livestock animal's board, nutritional care, veterinary care and diagnostic testing for at least ninety (90) days including the day on which the livestock animal was impounded; and

(ii) Filed with the circuit court within ten (10) days after the livestock animal is impounded.

(c) When the bond expires, if the owner of the livestock animal desires to prevent disposition of the livestock animal by the board, the owner shall post a new bond with the court as described in subsection (b) of this section.

(d) If a bond is not posted under subsection (b) or (c) of this section, the board shall dispose of the livestock animal as defined in W.S. 11-24-101(a)(iv). The owner of the livestock animal shall be liable for all costs associated with the final disposition of the livestock animal under this subsection.

(e) If a bond has been posted in accordance with subsection (b) or (c) of this section, the agency employing the officer, or the board, may draw from the bond the actual costs as described in subsection (b) of this section, from the date of initial impoundment to the date of final disposition of the livestock animal.



11-29-115. Use of agricultural and livestock management practices.

11-29-115. Use of agricultural and livestock management practices.

(a) Nothing in this chapter prohibits:

(i) The use of Wyoming industry accepted agricultural or livestock management practices or any other commonly practiced animal husbandry procedure used on livestock animals, as defined by W.S. 11-29-101(a)(vi);

(ii) A Wyoming licensed veterinarian from treating a livestock animal as authorized by the Wyoming Veterinary Medical Practice Act;

(iii) Any rodeo event employing animal care practices generally accepted within the rodeo industry, whether the event is performed in a rodeo, jackpot or similar arena;

(iv) A person from humanely destroying a livestock animal.






CHAPTER 30 - OFFENSES CONCERNING LIVESTOCK AND OTHER ANIMALS

11-30-101. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.

11-30-101. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.



11-30-102. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.

11-30-102. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.



11-30-103. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.

11-30-103. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.



11-30-104. Misbranding or altering brand of livestock.

11-30-104. Misbranding or altering brand of livestock.

Whoever brands, or alters or defaces the brand of any horse, mule, sheep or cattle of another with intent to steal or to prevent the identification of the animal shall be imprisoned in the penitentiary not less than three (3) nor more than ten (10) years.



11-30-105. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.

11-30-105. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.



11-30-106. Removing skins from carcasses without permission prohibited; exception as to railroads.

11-30-106. Removing skins from carcasses without permission prohibited; exception as to railroads.

(a) Any person who skins or removes from a carcass any part of the skin, hide or pelt of any cattle, sheep, horses, mules or goats found dead, without permission from the owner, is guilty of a misdemeanor and shall be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500.00), or imprisoned not more than six (6) months, or both.

(b) This section does not prevent the skinning of animals killed by railroad companies by employees of the railroad company which killed the stock, but the hide, hides or pelts must be preserved for inspection according to law.



11-30-107. Transportation of beef unlawfully obtained or killed.

11-30-107. Transportation of beef unlawfully obtained or killed.

Transportation in Wyoming, without authority, of unlawfully obtained or killed beef, mutton, pork or poultry is unlawful, punishable as by law provided. Whenever any law enforcement officer of this state discovers any person unlawfully transporting any unlawfully obtained or killed beef, mutton, pork or poultry in any conveyance or vehicle, he shall seize the beef, mutton, pork or poultry and the conveyance or vehicle. The officer shall also arrest the person in possession thereof. The officer shall promptly prosecute proper charges against each person arrested in the proper court of the county in which the seizure is made. Upon conviction of the person charged with unlawful possession and transportation, the court shall order the forfeit of all personal property seized, and unless satisfactory cause to the contrary is shown by the owner, the court shall order prompt sale at public auction of the seized property. The resulting proceeds, after deducting expenses and costs of sale, shall be paid to the treasurer of the county in which the conviction is had to the credit of its public school funds.



11-30-108. Desertion and abandonment of sheep by herders.

11-30-108. Desertion and abandonment of sheep by herders.

It is unlawful for any person having charge as herder of any sheep to willfully desert and abandon the sheep upon the open range and leave them without care or attention. The herder shall in all cases give the owner or his employer not less than five (5) days notice prior to the time at which he intends to abandon the sheep. Any person who violates this section shall be fined not less than two hundred dollars ($200.00) nor more than seven hundred fifty dollars ($750.00), imprisoned not more than six (6) months, or both.



11-30-109. Taking horses and equipment without consent of owner.

11-30-109. Taking horses and equipment without consent of owner.

Any person who unlawfully takes without consent of the owner any horse, ass or mule, or any buggy or other vehicle from the stable, lot, premises or pasture of another, or from a hitching post or rack or any other place, having been lawfully placed there, with intent to set at large, injure or wrongfully use the animal or vehicle taken, is guilty of criminal trespass and shall be fined not less than fifty dollars ($50.00), or more than seven hundred fifty dollars ($750.00), or imprisoned for not more than six (6) months, or both, and is also liable to the party injured in double the amount of damage sustained.



11-30-110. Appropriation of horse or mule on open range without permission.

11-30-110. Appropriation of horse or mule on open range without permission.

(a) It is unlawful for any person without the consent of the owner, to take possession of any horse or mule found running at large upon the open range for the purpose or with the intent of working, riding or driving the horse or mule, where there is no intent on the part of the person to steal the horse or mule. It is unlawful for any person to drive any horses or mules not his own, off or away from any range where the horses or mules are found, except to the nearest corral for the purpose of separating them from horses or mules belonging to the person. Any person driving horses or mules not his own from any range for the purpose of separating them from horses or mules belonging to him, shall drive the horses or mules back to the locality where they were found immediately after separating them whenever the animals have been driven for more than five (5) miles.

(b) Any person violating this section shall be fined not less than fifty dollars ($50.00) or more than seven hundred fifty dollars ($750.00), or imprisoned not more than six (6) months, or both.



11-30-111. Ranch or stable keeper not to use horses without consent of owner.

11-30-111. Ranch or stable keeper not to use horses without consent of owner.

If any person keeping a public ranch or stable uses or allows to be used without consent of the owner any horse, ox, mule or ass that is left with him to be ranched or fed, he shall forfeit to the owner all ranch or stable fees that may be due upon the animal used and an additional forty dollars ($40.00) for each day the animal is used.



11-30-112. Abuse or negligent treatment by bailee.

11-30-112. Abuse or negligent treatment by bailee.

Any person who takes into his possession, or hires or loans any property of any livery stable keeper, or any other person, and while the property is in his custody shall willfully, or with gross neglect or culpable carelessness damage or destroy the property, or permit the property to be damaged or destroyed, or shall by willful or gross neglect cause the sickness, injury or death of any animal received into his possession, shall be fined not less than one hundred dollars ($100.00) or more than five hundred dollars ($500.00), or imprisoned not more than sixty (60) days, or both.



11-30-113. Unlawful cutting of ears of sheep.

11-30-113. Unlawful cutting of ears of sheep.

(a) It is unlawful for any person willfully to cut, sever, detach or mutilate more than one-half (1/2) of either ear of any sheep or to unlawfully have in his possession or under his control any sheep which have more than one-half (1/2) of either ear removed or mutilated unless the same are so described in a bill of sale or other certificate of title covering the sheep. Sheep afflicted by bighead are exempt from the provisions of this section.

(b) Any person who violates the provisions of subsection (a) of this section is guilty of a felony punishable by imprisonment for not more than five (5) years.



11-30-114. Tampering with or drugging of livestock prohibited; definitions; penalty.

11-30-114. Tampering with or drugging of livestock prohibited; definitions; penalty.

(a) No person shall tamper with or sabotage any livestock which has been registered, entered or exhibited in any exhibition in this state.

(b) No person shall administer, dispense, distribute, manufacture, sell or use any drug to or for livestock which has been registered, entered or exhibited in any exhibition in this state unless the drug is approved for such use by the United States Food and Drug Administration or the United States Department of Agriculture. However, nothing shall prevent any person from using a drug on livestock owned by him if either federal agency has approved an application submitted for investigational use in accordance with the federal Food, Drug and Cosmetic Act.

(c) Any person who violates this section shall be punished as provided by W.S. 11-1-103.

(d) As used in this section:

(i) "Drug" means as defined by W.S. 35-7-110(a)(x);

(ii) "Exhibition" means a show or sale of livestock at a fair or elsewhere in this state that is sponsored by or under the authority of the state or any political subdivision, local government, or any agricultural, horticultural or livestock society, association or corporation;

(iii) "Livestock" means any animal generally used for food or in the production of food, including, but not limited to, horses, mules and asses, cattle, sheep, goats, poultry, swine, rabbits or llamas;

(iv) "Sabotage" means to intentionally tamper with any livestock belonging to or owned by another person that has been registered, entered or exhibited in any exhibition or raised for the apparent purpose of being entered in an exhibition;

(v) "Tamper" shall not include any action taken or activity performed or administered by a licensed veterinarian or in accordance with instructions of a licensed veterinarian if the action or activity was undertaken for accepted medical purposes or any action taken as part of accepted grooming, commercial or medical practices, but shall include any of the following:

(A) Treatment of livestock in such a manner that food derived from the livestock would be considered adulterated under the Wyoming Food, Drug and Cosmetic Act, W.S. 35-7-109 et seq.;

(B) The injection, use or administration of any drug that is prohibited by any federal, state or local law or any drug that is used in a manner prohibited by any federal, state or local law;

(C) The injection or other internal administration of any product or material, whether gas, solid or liquid, to any livestock for the purposes of deception including concealing, enhancing or transforming the true conformation, configuration, color, breed, condition or age of the livestock or making the livestock appear more sound than the livestock would otherwise appear;

(D) The use or administration for cosmetic purposes of steroids, illegal growth stimulants or internal artificial filling, including paraffin, silicone injection, or any other substance;

(E) The use or application of any drug or feed additive affecting the central nervous system of the livestock;

(F) The use or administration of diuretics for cosmetic purposes;

(G) The manipulation or removal of tissue, by surgery or otherwise, so as to change, transform or enhance the true conformation or configuration of the livestock. Nothing in this subparagraph shall prohibit generally accepted management practices including but not limited to the dehorning, castration or spaying, corrective shoeing or trimming of any livestock;

(H) Subjecting the livestock to inhumane conditions or procedures for the purpose of concealing, enhancing or transforming the true conformation, configuration, condition or age of the livestock or making the livestock appear more sound than the livestock would otherwise appear;

(J) Substituting any different livestock for the livestock registered or entered in the exhibition without the permission of a responsible official of the exhibition.



11-30-115. Unlawful killing of wild horses.

11-30-115. Unlawful killing of wild horses.

(a) For purposes of this section "wild horse" means a horse, mare, filly or colt which is unbranded and unclaimed and lives on state or public land.

(b) Any person, without legal justification, who willfully and maliciously kills a wild horse is guilty of a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00), imprisonment for not more than six (6), months or both.






CHAPTER 31 - DOGS AND CATS

ARTICLE 1 - IN GENERAL

11-31-101. Repealed by Laws 1991, ch. 4, 2.

11-31-101. Repealed by Laws 1991, ch. 4, 2.



11-31-102. Deemed personalty.

11-31-102. Deemed personalty.

Dogs are personal property and the subject of theft the same as other personal property. The value in any criminal prosecution shall be determined as in other cases.



11-31-103. Repealed by Laws 1991, ch. 4, 2.

11-31-103. Repealed by Laws 1991, ch. 4, 2.



11-31-104. Penalties for poisoning or killing with ground glass.

11-31-104. Penalties for poisoning or killing with ground glass.

Whoever within the limits of any incorporated city or town willfully poisons or kills any dog by means of ground glass is guilty of a misdemeanor and shall be fined not less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000.00), or imprisoned not less than one (1) month nor more than one (1) year, or both.



11-31-105. Killing sheep or other domestic animals; liability of owner.

11-31-105. Killing sheep or other domestic animals; liability of owner.

The owner of any dog is liable for all damages that accrue to any person, firm or corporation by reason of the dog killing, wounding, worrying or chasing any sheep or other domestic animals belonging to the person, firm or corporation. If two (2) or more dogs owned by different persons kill, wound, chase or worry any sheep or other domestic animals, the persons are jointly and severally liable for all damage done by the dogs. Any person who harbors about his premises a dog for twenty (20) days shall be taken and held as the owner and is liable for all damages that the dog commits.



11-31-106. Killing sheep or other domestic animals; destruction.

11-31-106. Killing sheep or other domestic animals; destruction.

Every person, firm, copartnership, corporation or company owning any dog, which to his knowledge has killed sheep or other livestock, shall exterminate and destroy the dog.



11-31-107. Running livestock; when killing authorized; liability to owner; exception.

11-31-107. Running livestock; when killing authorized; liability to owner; exception.

Dogs running livestock against the wish of the owner of the livestock may be killed at once in cases where the livestock has been injured or is threatened with injury. The person killing any dog running livestock is not liable to the owner where the vicious character of the dog or the damage or danger of damage is shown. When livestock is trespassing upon property the property owner may use dogs to drive and keep off livestock from the property.



11-31-108. Running livestock; penalty for permitting.

11-31-108. Running livestock; penalty for permitting.

Any person who permits or directs any dog owned by him or in his possession or in the possession of his employee to chase or run any cattle or other livestock of which he is not the owner and of which he is not in control, farther than one hundred (100) yards from his land, upon government lands, or away from any watering place upon the open range, shall be fined not less than fifty dollars ($50.00) or more than seven hundred fifty dollars ($750.00), or imprisoned not more than six (6) months, or both.






ARTICLE 2 - LICENSING; RABIES CONTROL DISTRICTS

11-31-201. Repealed by Laws 1979, ch. 124, 2.

11-31-201. Repealed by Laws 1979, ch. 124, 2.



11-31-202. Repealed by Laws 1979, ch. 124, 2.

11-31-202. Repealed by Laws 1979, ch. 124, 2.



11-31-203. Repealed by Laws 1979, ch. 124, 2.

11-31-203. Repealed by Laws 1979, ch. 124, 2.



11-31-204. Repealed by Laws 1979, ch. 124, 2.

11-31-204. Repealed by Laws 1979, ch. 124, 2.



11-31-205. Repealed by Laws 1979, ch. 124, 2.

11-31-205. Repealed by Laws 1979, ch. 124, 2.



11-31-206. Repealed by Laws 1979, ch. 124, 2.

11-31-206. Repealed by Laws 1979, ch. 124, 2.



11-31-207. Repealed by Laws 1979, ch. 124, 2.

11-31-207. Repealed by Laws 1979, ch. 124, 2.



11-31-208. Repealed by Laws 1979, ch. 124, 2.

11-31-208. Repealed by Laws 1979, ch. 124, 2.



11-31-209. Repealed by Laws 1979, ch. 124, 2.

11-31-209. Repealed by Laws 1979, ch. 124, 2.



11-31-210. Repealed by Laws 1979, ch. 124, 2.

11-31-210. Repealed by Laws 1979, ch. 124, 2.



11-31-211. Property rights in unlicensed dog or cat; no right of action for destruction.

11-31-211. Property rights in unlicensed dog or cat; no right of action for destruction.

The owner of a dog or cat has no property right in an unlicensed dog or cat, nor does he have any right of action against any person for the destruction of the dog or cat.



11-31-212. Rabies control districts; establishment; notice.

11-31-212. Rabies control districts; establishment; notice.

(a) The board of county commissioners of any county may establish a rabies control district by resolution when in the judgment of the board and the county health officer a district is necessary. The resolution shall designate the boundaries of the district, which may include any incorporated city or town, and shall identify the district by name.

(b) The resolution creating the rabies control district shall be published at least once a week for two (2) successive weeks in a newspaper of general circulation in the county wherein the district is located.



11-31-213. Registration; vaccination certificate required.

11-31-213. Registration; vaccination certificate required.

The board of county commissioners may require the registration of all dogs and cats within a rabies control district and may require the owner or person having the right to possession of any dog or cat in the district three (3) months of age or older, to present a valid rabies vaccination certificate showing the dog or cat has been vaccinated for immunization against rabies by a licensed veterinarian as a condition for registration. The vaccination certificate shall indicate the date of vaccination, the type of vaccine used and the period of immunization.



11-31-214. Board authorized to adopt rules and regulations.

11-31-214. Board authorized to adopt rules and regulations.

The board of county commissioners, with the advice of the county health officer, state veterinarian and department of health, may adopt such rules and regulations as necessary to implement the program for registration and immunization of dogs and cats in the rabies control district, including the requirement that registered dogs and cats be tagged or marked in such manner as to make them readily identifiable.






ARTICLE 3 - ANIMALS RUNNING AT LARGE

11-31-301. Public nuisance; notice; penalties; rules and regulations; animal control districts and officers.

11-31-301. Public nuisance; notice; penalties; rules and regulations; animal control districts and officers.

(a) A board of county commissioners may declare the running at large of any specified animals in unincorporated areas within the county limits a public nuisance.

(b) Notice of such a declaration shall be published in a newspaper of general circulation within the county and notices may be placed in appropriate locations. The notice shall specify any regulations necessary and convenient for animal control and shall state that:

(i) It is a public nuisance for one (1) or more specified animals to be running at large in unincorporated areas;

(ii) A fine shall be imposed on the owner of such animal and restitution for any damages to person or property caused by the animal shall be made by the owner;

(iii) Dogs or other animals, whose ownership cannot be determined, may be destroyed.

(c) Upon the filing of any complaint, the county sheriff may arrest or issue a summons to the owner of any animal which is running at large or has attacked a person. A first conviction is punishable by a fine of not more than fifty dollars ($50.00). Each subsequent conviction is punishable by a fine of not more than one hundred dollars ($100.00).

(d) A dog injuring or killing livestock may be killed by the owner of the livestock or his agent or any peace officer.

(e) Any animal attacking any person in a vicious manner or that bites any person may be impounded by the county sheriff or animal control officer and held in quarantine for at least ten (10) days or as long as necessary as determined by the Wyoming state health officer after the attack to determine whether the animal has any disease which may be communicated to humans. Home quarantine may be allowed as determined by the animal control officer or the county sheriff if the animal's owner or custodian presents a valid rabies vaccination certificate showing the animal has been vaccinated against rabies by a licensed veterinarian. The costs of impoundment, quarantine and testing shall be paid by the owner or custodian of the animal. Any animal which attacks any person in a vicious manner may be destroyed or the owner or custodian of the animal may be fined not more than two hundred dollars ($200.00), or both. Proof of the fact that the animal has bitten or attacked any person at any place where a person is legally entitled to be is evidence that the animal is vicious within the meaning of this section. A copy of any animal control officer report regarding the animal bite shall be submitted to the state health officer.

(f) Upon the declaration of a public nuisance, the county sheriff may dispose of any unlicensed animals, the ownership of which cannot be determined.

(g) A board of county commissioners may enact regulations relative to dogs running at large, vicious dogs, dogs running wild game or livestock or acts by other animals which shall carry out the purposes of this section. The county sheriff shall and a county animal control officer or any other peace officer may enforce these regulations to protect persons and property.

(h) A board of county commissioners may require an annual county license or tag for animals within their jurisdiction upon payment of a fee of not more than ten dollars ($10.00). Funds collected pursuant to this subsection may be used for animal control or for the maintenance of animal control centers for either purpose.

(j) A board of county commissioners may establish and provide for the operation of animal control districts which may encompass all or parts of the unincorporated area of the county and may cooperate with municipalities in a joint animal control program. Joint animal control programs may employ joint animal control officers who have the authority to enforce the animal control regulations and ordinances of each of the participating entities.

(k) As used in W.S. 11-31-301 "animal" means a dog or cat.

(m) Except as provided in subsection (e) of this section regarding impounding an animal to determine disease status, nothing in this section shall apply to any livestock guarding animal which is actively engaged in protecting livestock. Except in the case of gross or willful negligence, no liability shall accrue to the owner, or his agent, of any livestock guarding animal for any injury to any person or animal received from any livestock guarding animal which was actively engaged in protecting livestock. As used in this subsection, "animal" means as defined in W.S. 11-29-101(a)(i).









CHAPTER 32 - POULTRY

11-32-101. Definitions.

11-32-101. Definitions.

(a) As used in this act:

(i) "Baby poultry" means poultry under ten (10) weeks of age;

(ii) "Board" means the Wyoming livestock board;

(iii) "Breeding stock" means poultry used for reproduction;

(iv) "Poultry" means live chickens, turkeys, ducks, geese and game birds as defined by W.S. 23-1-101(a)(iv);

(v) "This act" means W.S. 11-32-101 through 11-32-104.



11-32-102. Rules and regulations.

11-32-102. Rules and regulations.

The board may adopt rules and regulations to carry out this act and to prevent the spread of disease among poultry.



11-32-103. Labeling of shipments.

11-32-103. Labeling of shipments.

(a) Each container of poultry, baby poultry, hatching eggs or breeding stock sold within or imported into this state, except those containing poultry for immediate slaughter, shall bear the name and address of the shipper and an official label or certificate showing:

(i) The number, breed and variety, sex and date of hatch for baby poultry;

(ii) The name of the hatchery or person producing poultry in the case of baby poultry;

(iii) The agency under the supervision of which the testing for pullorum disease was done, the pullorum classification; and

(iv) In the case of breeding stock, the pullorum classification and date of last test.

(b) No person shall import into Wyoming any poultry, baby poultry, hatching eggs or breeding stock which is not labelled as provided by subsection (a) of this section except for immediate slaughter.



11-32-104. Penalty; seizure of property.

11-32-104. Penalty; seizure of property.

Any person who violates W.S. 11-32-101 through 11-32-103 or any rule or regulation promulgated hereunder shall be fined not more than five hundred dollars ($500.00). Any container of poultry, baby poultry, hatching eggs or breeding stock which is not labeled in accordance with the provisions of this act or rules and regulations may be seized and its contents destroyed or returned to the shipper at the shipper's expense, as the board determines.






CHAPTER 33 - LIVESTOCK DISTRICTS

11-33-101. Creation; generally; applicable provisions.

11-33-101. Creation; generally; applicable provisions.

The board of county commissioners of each county in the state may create livestock districts within any irrigation district organized under the irrigation district laws of this state as hereinafter provided. When a district is created, W.S. 11-33-101 through 11-33-109 apply and are enforceable therein.



11-33-102. Creation; landowners' petition; contents.

11-33-102. Creation; landowners' petition; contents.

At least seventy-five percent (75%) of the landowners owning at least seventy-five percent (75%) of the land in any irrigation district organized under the irrigation district laws of Wyoming and who are resident in and qualified electors of Wyoming, may petition the board of county commissioners in writing to create a livestock district. The petition shall describe the boundaries of the proposed livestock district and shall designate what animals are to be prohibited from running at large or from being grazed upon the public highways in the district and may designate the period of the year during which it is desired to prohibit animals from running at large or being grazed on the highways.



11-33-103. Creation; landowners' petition; notice of hearing.

11-33-103. Creation; landowners' petition; notice of hearing.

Within twenty (20) days after a petition has been filed, the board of county commissioners shall set a date for hearing the petition. Notice of the hearing shall be given by posting notices in three (3) conspicuous places in the proposed livestock district and by publication for two (2) weeks previous to the hearing in a newspaper published in the county nearest the proposed livestock district.



11-33-104. Creation; order; contents and force.

11-33-104. Creation; order; contents and force.

At the hearing, if satisfied that at least seventy-five percent (75%) of the landowners owning at least seventy-five percent (75%) of the land in the proposed livestock district who are resident in and qualified electors of Wyoming are in favor of the enforcement of the livestock law and that it would be beneficial to the district, the board of county commissioners shall make an order creating the livestock district in accordance with the prayer of the petition or with such modifications as it may choose to make. The order shall specify a certain time at which it takes effect which shall be at least thirty (30) days after the making of the order. The order shall continue in force until vacated or modified by the board of county commissioners upon the petition of seventy-five percent (75%) of the landowners owning seventy-five percent (75%) of the land in the district who are resident in and qualified electors of Wyoming.



11-33-105. Creation; order; mandatory condition of fences.

11-33-105. Creation; order; mandatory condition of fences.

The board of county commissioners shall provide as a condition in any order creating a livestock district that the livestock district shall be enclosed by a lawful fence and that any road extending from the livestock district shall contain cattle guards or gates at such places and of such nature as the board prescribes. The board of county commissioners shall make its livestock district orders inapplicable to cattle, horses, sheep or mules straying into the livestock district until the district is enclosed by lawful fence and cattle guards or gates are installed.



11-33-106. Extent of jurisdiction.

11-33-106. Extent of jurisdiction.

W.S. 11-33-101 and 11-33-105 do not confer upon the board of county commissioners any jurisdiction over animals otherwise prohibited from running at large under existing laws.



11-33-107. Violation of order deemed misdemeanor; subsequent violations.

11-33-107. Violation of order deemed misdemeanor; subsequent violations.

Any person who in violation of any order made pursuant to W.S. 11-33-104, permits or allows any of the animals designated in the order, owned by him or under his control, to run at large in the district or to be grazed on the highway, is guilty of a misdemeanor. The pendency of any action shall not prevent nor prejudice the bringing of another action against the same party for a violation of the order committed after the commencement of the pending action.



11-33-108. Liability of animal owners; lien on and custody of animals.

11-33-108. Liability of animal owners; lien on and custody of animals.

The owner of animals permitted or allowed to run at large, or herded in violation of any order made in accordance with W.S. 11-33-104 is liable to any person who suffers damage from the depredations or trespasses of the animals, without regard to the condition of his fence. The person damaged shall have a lien upon the animals for the amount of damage done and the cost of the proceedings to recover damages, and may take the animals into custody until all damages are paid. The person taking the animals into custody may not retain the animals for more than five (5) days without commencing an action against the owner for damages.



11-33-109. Duty of person taking custody of animals.

11-33-109. Duty of person taking custody of animals.

Any person may take into custody any of the animals specified in the order of the board of county commissioners that may be about to commit a trespass upon the premises owned, occupied or in charge of the person and retain the animals until all reasonable charges for keeping the animals are paid. The person taking the animals into custody shall notify the owner or person in charge of the animals within five (5) days thereafter. If the owner or person in charge of the animals is not known to the person taking the animals into custody, and cannot be found after diligent inquiry, he may proceed in the manner provided for the taking up and disposal of estrays.






CHAPTER 34 - STATE LOAN AND INVESTMENT BOARD

ARTICLE 1 - IN GENERAL

11-34-101. Definitions.

11-34-101. Definitions.

(a) As used in this act:

(i) "First mortgage" means first and superior liens on farm lands except as hereinafter provided, the fee simple title to which is in the proposed borrower;

(ii) "Farm land," "farm" and "farms" includes:

(A) Lands used principally for raising agricultural products;

(B) Lands used principally for dairying purposes; and

(C) Lands or ranches used principally for livestock purposes.

(iii) "Board" means the state loan and investment board;

(iv) "This act" means W.S. 11-34-101 through 11-34-306.



11-34-102. Rural credits; establishment and administration; composition of board; power to sue and be sued; officers.

11-34-102. Rural credits; establishment and administration; composition of board; power to sue and be sued; officers.

(a) For the purpose of fostering and encouraging agriculture, dairying and livestock raising in Wyoming and the development and improvement of farm lands, there is hereby created and established a system of rural credits to be administered by the state loan and investment board.

(b) The board of land commissioners is hereby constituted the state loan and investment board. The board may sue and be sued in the name of the state loan and investment board in the courts of this state and in no other jurisdiction on any mortgage, contract of sale or lease issued by the board. The governor is president of the board but in his absence from any meeting one (1) of the members may act as president pro tempore and preside at meetings. The director of the office of state lands and investments is the chief executive officer of the board, and the deputy director of the office of state lands and investments is deputy chief executive officer.



11-34-103. Powers and duties generally; employees and financial matters; reports to governor.

11-34-103. Powers and duties generally; employees and financial matters; reports to governor.

(a) The board shall establish a system of farm loans, and foreclose or renew any installment payment of the loans as provided by this act. The board may provide for its office, necessary furniture, fixtures, stationery and supplies, adopt rules and regulations proper and necessary for the conduct of its business and receive and approve applications for farm loans. All monies received shall be delivered to the state treasurer to be credited to the funds from which originally drawn. The board may acquire and dispose of property, real and personal, as necessary or convenient for the transaction of its business and accept assignments of interests in any real or personal property which are taken as additional security or collateral to preexistent debts or approved loans.

(b) The board shall employ assistants, clerks, appraisers and other employees as necessary to conduct its business, fix the fees, costs and charges which shall be credited to the general fund to cover the expenses of the board in making loans and define the duties of the officers, agents and employees of the board. All officers and employees shall be under the direction and authority of the board in all matters not inconsistent with this act. The board shall, as required by W.S. 9-2-1014, report to the governor such general information and recommendations as to the board seem proper. The board shall exercise all incidental power as necessary to carry out this act.



11-34-104. Seal; design.

11-34-104. Seal; design.

The board shall obtain and keep a seal. The design of the seal shall be a circle within which appears in the center the word "Seal." Between the lower and upper edges of the circle, properly divided, shall appear the words "Wyoming State Loan and Investment Board," "State of Wyoming."



11-34-105. Chief executive officer; powers and duties.

11-34-105. Chief executive officer; powers and duties.

(a) The director of the office of state lands and investments is the chief executive officer under the direction of the board and has general supervision of the business and employees of the board.

(b) The director of the office of state lands and investments shall:

(i) Keep all books of account of the board;

(ii) Receive, collect and promptly pay over to the state treasurer all monies that come into his possession;

(iii) Keep in his care and custody copies of all promissory notes, mortgages and other securities or evidences of indebtedness and muniments of title acquired or received by the board for monies loaned on real estate;

(iv) Transmit to the state treasurer the original notes and mortgages at the time of the disbursements of monies by the state treasurer. The security shall be kept by the state treasurer as a record and evidence of monies disbursed by the treasurer by virtue of this act;

(v) Render monthly statements to the board of the transactions of his office;

(vi) Keep the seal of the board and affix the seal with his attestation to all instruments or papers whenever required;

(vii) Keep a record of the proceedings of the board and such books and records as are necessary for the conduct of the business of his office including a written record of all votes taken to decide the board's final action on any matter;

(viii) Submit regular reports to the board setting forth in detail the status of all farm and irrigation loans which are delinquent as to the payment of any installment of principal or interest due; and

(ix) Do and perform such other acts as required by the board.



11-34-106. Legal advisor.

11-34-106. Legal advisor.

The attorney general is the legal advisor of the board and its officers.



11-34-107. Quorum; loan; votes required; record.

11-34-107. Quorum; loan; votes required; record.

A majority of the board constitutes a quorum. No loan shall be made except upon the affirmative vote of not less than three (3) of the members, and the records of the meeting shall show which members voted to approve the loan.



11-34-108. Loans on lands subject to preexisting liens; effect.

11-34-108. Loans on lands subject to preexisting liens; effect.

The board may loan money on and take as security farm lands subject to liens, charges or assessments for drainage, reclamation or irrigation purposes, payable in installments, not due at the time of making the loan, and the mortgage taken to secure the loan shall, notwithstanding the liens, charges or assessments, be deemed a first mortgage within the meaning of this act. The amount of the liens, charges or assessments shall be considered by the board in determining the amount to be loaned on the farm lands.



11-34-109. Purposes for which loans authorized.

11-34-109. Purposes for which loans authorized.

(a) Loans may be made for the following agriculture related purposes and no other:

(i) To provide for the purchase of farm lands;

(ii) To provide for the purchase of equipment as defined by the board, fertilizers and livestock necessary for the proper and reasonable operation of the mortgaged farm lands;

(iii) To provide for buildings and other improvements, as defined by the board, of farm lands;

(iv) To liquidate indebtedness of the owner of the land to be mortgaged;

(v) Repealed By Laws 2008, Ch. 42, 2.



11-34-110. Limitations on borrowers; due on sale clause; sale of mortgaged land.

11-34-110. Limitations on borrowers; due on sale clause; sale of mortgaged land.

(a) No loan shall be made to any person who is not at the time or shortly to become engaged in the cultivation and development of the farm land mortgaged.

(b) Loans shall be made only to qualified Wyoming electors or to a corporation if a majority of the corporation's outstanding shares are owned beneficially or of record by qualified Wyoming electors.

(c) Every mortgage shall contain a due on sale clause which may be exercised at the option of the board. The board may permit a mortgage to be assumed by a purchaser who is otherwise qualified to receive a loan under this act, or by the heirs of a deceased mortgagor.



11-34-111. Application for loan; form; contents; priority of applications.

11-34-111. Application for loan; form; contents; priority of applications.

(a) Every applicant for a loan under this act shall apply on a form prescribed by the board. The applicant shall state the object to which the proceeds of the loan will be applied and shall furnish such other information as required by the board.

(b) The state loan and investment board is authorized to promulgate rules and regulations to establish criteria for determining the priority in which farm loan applications will be considered. The criteria for establishing priority will include, but are not limited to, an applicant's need, financial net worth, earning capacity and the ability to repay the loan.



11-34-112. Application for loan; filing; appraisal of land; consideration of written report.

11-34-112. Application for loan; filing; appraisal of land; consideration of written report.

Before any mortgage loan is made by the board, the loan application shall be filed with the director of the office of state lands and investments who shall make, or cause to be made, an appraisal and written report upon the land offered as security for the loan. No loan shall be made unless the written report is filed with the director of the office of state lands and investments and considered, approved and authorized by the unanimous consent of all members of the board present at the meeting at which the loan is considered.



11-34-113. Terms and conditions of loans.

11-34-113. Terms and conditions of loans.

(a) The board shall make loans only upon the following terms and conditions:

(i) The loan shall be secured by a duly recorded first or second mortgage as approved by the board on the farm lands within this state;

(ii) Every mortgage shall contain an agreement providing for repayment of the entire amount of the loan and interest upon a certain date or in several specified payments, or on an amortization plan of annual or semiannual installments so computed as to pay the interest on the loan according to terms of the mortgage and such amounts to be applied on the principal as will terminate the debt within an agreed period of not less than five (5) years nor more than thirty (30) years. The method of repayment is at the option of the board.

(b) After five (5) years from date of the mortgage, additional payments for part or all of the principal may be made on the annual or semiannual payment date under such rules and regulations as the board may prescribe. On the application of the borrower the board may provide in the mortgage for the payment of interest only during the first five (5) years and thereafter for the payment of both interest and principal on the amortization plan. Any loan may be paid in full before the expiration of five (5) years upon payment of a ten dollar ($10.00) fee to be paid into the general fund. Any loan paid in full after five (5) years from the date thereof, the ten dollars ($10.00) fee shall not be collected.

(c) Repealed by Laws 1987, ch. 242, 2.

(d) Notwithstanding the loan term limitation specified in paragraph (a)(ii) of this section, the board may reamortize farm loan payments over an additional number of years which together with the years remaining on the original term shall create a new term not to exceed thirty (30) years, at the same interest rate as that in effect at the time of reamortization for loans being made under W.S. 11-34-101 through 11-34-130, when in the judgment of the board the reduced payments resulting from reamortization of the loan will provide adequate financial benefit to assure with reasonable certainty the ultimate repayment of the loan. Any borrower requesting reamortization shall have the burden of showing that reamortization will significantly improve the financial viability of the agricultural operation. No loan shall be reamortized if, in the sole judgment of the board, the borrower is in sound financial condition and reamortization is not necessary to secure repayment of the loan, or if reamortization will not provide sufficient financial benefit to avoid the imminent failure of the borrower's operation. Nothing in this section shall be construed as authorizing the reamortization of irrigation loans.

(e) Repealed by Laws 1987, ch. 242, 2.

(f) Repealed by Laws 1987, ch. 242, 2.

(g) Repealed by Laws 1987, ch. 242, 2.

(h) Repealed By Laws 2008, Ch. 42, 2.

(j) Notwithstanding the terms and conditions specified in paragraph (a)(ii) of this section, the board may make loans for the purpose of enhancing or restoring livestock numbers in the state. Loans made under this subsection shall be for a term not to exceed seven (7) years.



11-34-114. Limitation on loans; percentages of appraised value.

11-34-114. Limitation on loans; percentages of appraised value.

(a) No loan secured by a first mortgage shall exceed seventy percent (70%) of the appraised value of the land with the necessary existing improvements, as ascertained and fixed by the board except as provided by W.S. 11-34-117. If a loan is secured by a second mortgage, the sum of the first and second mortgages shall not exceed eighty percent (80%) of the appraised value of the land and improvements and the balance due on the loans secured by the first or second mortgage shall not exceed eight hundred thousand dollars ($800,000.00). The appraisal shall be made by the state loan and investment board, with the advice of two (2) residents of the immediate locality in which the loan is being considered.

(b) Repealed By Laws 2008, Ch. 42, 2.

(c) No loan made pursuant to W.S. 11-34-113(j) shall exceed seventy percent (70%) of the appraised value of the security. Loans may be secured by a first or second mortgage on the borrower's real estate as approved by the board and shall be aggregated with all other loans for purposes of determining compliance with the loan percentages specified in subsection (a) of this section.



11-34-115. Minimum and maximum amount of loans.

11-34-115. Minimum and maximum amount of loans.

The amount of loans to any one (1) borrower shall not be less than ten thousand dollars ($10,000.00) nor more than eight hundred thousand dollars ($800,000.00) if all loans to the borrower are made for the purposes of purchasing farm lands or other purposes as defined by W.S. 11-34-109(a)(i) through (iv).



11-34-116. Agreement to use loans for purposes specified; reappraisement and additional loan.

11-34-116. Agreement to use loans for purposes specified; reappraisement and additional loan.

(a) Every borrower who is granted a loan under this act shall enter into an agreement with the board that if the whole or any portion of his loan is expended for purposes other than those specified in his original application, or if the borrower is in default in respect to any condition or covenant of the mortgage, or in case the mortgagor, his heirs or assigns abandon the land for one (1) year, or if the board at any time believes that the loan is not adequately secured by reason of any mismanagement, waste or neglect of the land, the loan at the option of the board shall become due and payable forthwith. The board may permit the loan to be used for any purpose specified in W.S. 11-34-109.

(b) A reappraisement may be permitted at any time by the board and an additional loan may be granted as the reappraisal may warrant.



11-34-117. Rates of interest; length of loan; amount.

11-34-117. Rates of interest; length of loan; amount.

(a) The board may set rates of interest on all farm loans according to current interest rates but not less than four percent (4%) nor more than ten percent (10%) whether the money is loaned upon the amortization plan or otherwise except that loans pursuant to W.S. 11-34-113(j) shall be loaned for a fixed period of up to seven (7) years with a set interest rate equal to seventy-five percent (75%) of the lowest current rate set by the board for farm loans other than loans under W.S. 11-34-113(j).

(b) A farm loan to a beginning agriculture producer shall be the lowest of eight per cent (8%) or the yield on a ten (10) year United States treasury bond. This loan rate shall be fixed for a period of ten (10) years. At the end of the ten (10) year period the interest rate shall be the current rate for loans as established under subsection (a) of this section.

(c) The total value of loans outstanding pursuant to subsection (b) of this section shall not exceed ten percent (10%) of the total amount of farm loan investment authorized by W.S. 11-34-129.

(d) The total value of loans outstanding pursuant to W.S. 11-34-113(j) shall not exceed twenty percent (20%) of the total amount of farm loan investment authorized by W.S. 11-34-129. The amount loaned to any one (1) borrower shall not be more than three hundred thousand dollars ($300,000.00).



11-34-118. Refinancing delinquent loans; payment of costs; additional fee.

11-34-118. Refinancing delinquent loans; payment of costs; additional fee.

The board, whenever it deems necessary for the better protection of permanent funds of the state invested in farm loans, may refinance any delinquent farm mortgage loan and reamortize the loan over not more than thirty (30) years from the date of refinancing. All costs of refinancing the loan, including the cost of having the abstract brought down to date, shall be paid by the mortgagor and no loan shall be refinanced where it appears refinancing will jeopardize the collection of the loan. An additional fee of one percent (1%) of the amount of the reamortized loan shall be paid by each mortgagor to the board to be credited to the loss reserve account as provided by W.S. 11-34-202(e).



11-34-119. Ultra vires acts of agent.

11-34-119. Ultra vires acts of agent.

No loan or mortgage securing the loan shall be impaired or invalidated by any act of any agent of the board in excess of his powers.



11-34-120. Mortgages taken by board; control and disposition of property.

11-34-120. Mortgages taken by board; control and disposition of property.

(a) All mortgages and accompanying promissory note or notes taken by the board for monies loaned shall run to state loan and investment board as mortgagee or payee, and all titles to property taken by the board shall run to the board as grantee. The board may control, manage, lease and dispose of the property, subject to the following:

(i) The board may lease any or all property for oil and gas for a primary term up to ten (10) years and as long thereafter as oil or gas is produced in paying quantities and extend the term of existing oil and gas leases in good standing for as long as oil or gas is produced in paying quantities and for coal and other mineral purposes for terms not exceeding ten (10) years, with the preferential right in each coal or other mineral lessee to renew the lease for successive periods of ten (10) years each;

(ii) The board may make and establish rules and regulations governing the issuance of mineral leases and covering the conduct of development and mining operations to be carried on thereunder;

(iii) Mineral leases may be issued upon monthly or annual minimum rental payment basis as fixed by the board, with payments annually applied against any royalty as shall accrue for the same lease year by the terms of the lease, which royalty, as to lands leased for oil or gas shall not be less than five percent (5%) of all oil and gas produced and saved from and not used in operations on the lands under the lease, and royalty of not less than five cents ($.05) per ton on coal produced from the lands under any lease for coal purposes, the royalty to be paid on mine run of coal.

(b) No mineral lease is assignable or transferable except with written consent of the board. It shall require the lessee's full compliance with all rules and regulations adopted by the board and compliance with all terms of the lease. All mineral leases shall be separate and distinct from each lease of the land for grazing or agricultural purposes. Rules and regulations adopted by the board shall provide for joint use of the lands for grazing and agricultural or mineral purposes without undue interference by the lessees under any class of leases with lessees under any other class. The board, on behalf of the state and its lessee in any mineral lease may join in the interest of conservation and greater ultimate recovery of oil and gas, in fair and equitable cooperative or unit plans of development or operation of oil and gas pools, with the United States government and its lessees or permittees, or others, and the board may modify and change any terms and conditions of any oil and gas lease as mutually agreed by the lessor and lessee to conform to the terms of any lease to the cooperative or unit plan and to effectuate proper operations thereunder. The changes may include extension of the term of years applicable to any lease for the full period of time during which the cooperative or unit plan may remain in effect.

(c) When a cooperative or unit agreement is terminated or ceases to be effective as to lands upon which there is no production of oil or gas, the lease covering the lands shall remain in effect for two (2) years from the date the lands ceased to be subject to the agreement, or for the remaining length of the term of the original lease, whichever is greater, and so long thereafter as oil or gas is produced from the lands in accordance with the requirements of the original lease.

(d) The terms of any lease issued under this section for land on which actual drilling operations were commenced prior to the end of its primary term and are being diligently prosecuted at that time shall be extended for one (1) year and so long thereafter as oil or gas is produced in paying quantities.

(e) If land acquired by the board and upon which improvements for mineral operations and other improvements have been made, are sold as to both surface and mineral rights, or if the lands are leased for minerals to other than the owner of the mineral improvements, the purchaser or new lessee shall pay the owner of the improvements the fair value thereof at a mutually agreed price. If agreement cannot be promptly reached the price shall be fixed by appraisement under the direction of the board. As used in this subsection "improvements" means improvements which are used or useful and necessary for subsequent operation of the land for mineral purposes and the price shall include the fair value of the work previously done in the development of the property if it is of practical use in future mineral operation. No well drilled on the land for oil or gas which does not produce either in commercial quantities, and no shaft, tunnel or drift from which coal or other minerals have been substantially exhausted shall be considered improvements for the purposes of this subsection.

(f) The board may sell or otherwise dispose of property at a price not less than seventy-five percent (75%) of the appraised value and upon terms determined by the board which shall adopt rules and regulations governing such sales. When land is sold which was acquired by the board through the foreclosure of any farm loan mortgage provided for by this act, the board shall not reserve any part of, or interest in, the mineral estate. When land otherwise acquired by the board is sold, the board may reserve all or any part of the mineral content of the land and the right to use so much of the surface of the land as it considers convenient or necessary in connection with mineral operations thereon, together with all needed rights of ingress and egress, but the board in each case shall appropriately provide for indemnification of the surface owner against all surface damages caused by mineral operations on the land.

(g) The board may lease for agricultural and grazing purposes any lands acquired by it on such terms and conditions as it prescribes and adopt rules and regulations it considers necessary in facilitating the leases.

(h) Revenue received by the board under this section from agricultural, grazing and mineral leases of lands acquired by foreclosure shall be credited to the loss reserve account as provided by W.S. 11-34-202(e).



11-34-121. Mortgagor to pay for recording loan papers; title insurance or abstract required; deposit; additional fee.

11-34-121. Mortgagor to pay for recording loan papers; title insurance or abstract required; deposit; additional fee.

The mortgagor shall pay for the recording of his mortgage and other papers connected with the loan which may be required. He shall furnish to the board at his own expense a mortgagee's title insurance policy in the full amount of the mortgage, issued by a title insurance company authorized to do business in Wyoming in a form acceptable to the board, reflecting merchantable fee title in mortgagor, or in lieu thereof an abstract of title certified by a bonded abstracter qualified to prepare abstracts under the laws of Wyoming, under such rules as the board may prescribe. The mortgagor shall deposit with the board before his application is considered, one hundred dollars ($100.00), the unused portion of which, if his loan is not granted, shall be returned to him, but if his loan is granted, the amount shall be paid into the loss reserve account as provided by W.S. 11-34-202(e). An additional fee of one percent (1%) of the loan closed shall be paid by each mortgagor to the board. The revenues produced by this fee shall be credited to the loss reserve account as provided by W.S. 11-34-202(e).



11-34-122. Release of mortgage.

11-34-122. Release of mortgage.

When the mortgagor or his successor in interest has fully paid any mortgage, the board shall furnish him with a proper release of the mortgage executed by the president of the board and attested by the director of the office of state lands and investments with the seal of the board thereon, and the mortgage papers belonging to the loan including abstract of title and insurance policies assigned, shall be returned to the mortgagor or successor in interest.



11-34-123. Foreclosure proceedings; duty of attorney general; deed in lieu of foreclosure.

11-34-123. Foreclosure proceedings; duty of attorney general; deed in lieu of foreclosure.

(a) Any foreclosure of any mortgage provided for by this act shall be made in the usual manner, either by civil action or by advertisement as the board may direct. In cases of foreclosure the attorney general shall render all services needed in connection with the foreclosure proceedings, and the costs, fees and expenses may be taxed in like manner and to the same effect as if the state of Wyoming were a natural person. Payment of proceeds upon foreclosure shall be made in accordance with W.S. 34-4-113. All monies received by the state from sale of the land acquired by foreclosure or by redemption of land sold on foreclosure, in excess of the amount owing to the appropriate permanent fund account and the interest due thereon, shall be credited to the loss reserve account as provided by W.S. 11-34-202(e). The board may extend the time of payment of any interest or installment payment due on any farm loan for as long as the board deems proper, and distribute the defaulted payments including interest, over undue payments in a manner and under terms the board deems just, each loan to be judged on its own merits without regard to any general rule. It is the intention of this section to authorize the board to consider and determine whether any mortgages executed by virtue of this act shall be foreclosed or renewed, with or without penalty, but no renewal shall extend beyond the due date of the original loan or any extension of the term by reamortization authorized by W.S. 11-34-113(d).

(b) Repealed By Laws 2010, Ch. 69, 204.

(c) Notwithstanding other provisions of this section the state loan and investment board by unanimous vote may accept a deed in lieu of foreclosure, provided:

(i) The board determines any remaining liability is not collectible; and

(ii) Any loss to any permanent fund resulting from the acceptance of the deed in lieu of foreclosure is restored as provided by W.S. 11-34-202(f).



11-34-124. Interest on defaulted payments and unpaid taxes; agreement to pay; insurance required; use of proceeds; foreclosure permitted.

11-34-124. Interest on defaulted payments and unpaid taxes; agreement to pay; insurance required; use of proceeds; foreclosure permitted.

Every borrower shall pay interest on defaulted payments at a rate to be determined by the board not to exceed a ten percent (10%) annual percentage rate. By express covenant in his mortgage deed the borrower shall agree to pay when due all interest, taxes, liens, judgments, assessments and insurance lawfully assessed against the mortgaged land. Taxes, liens, judgments, assessments or insurance not paid when due and paid by the mortgagee become a part of the mortgage debt and shall bear interest at a rate to be determined by the board not to exceed a ten percent (10%) annual percentage rate. Every borrower shall insure buildings on the lands mortgaged to the satisfaction of the board. Insurance shall be made payable to the mortgagee as its interest may appear at the time of loss, and at the option of the mortgagee subject to the general regulations of the board. Insurance proceeds received may be used to pay for reconstruction of the buildings destroyed. Nothing in this section shall prevent the commencement of foreclosure proceedings at any time upon the default of principal or interest or failure to pay any taxes, judgments, assessments, liens or insurance.



11-34-125. Repealed by Laws 1980, ch. 49, 3.

11-34-125. Repealed by Laws 1980, ch. 49, 3.



11-34-126. Exemption of property of board from taxation; exceptions.

11-34-126. Exemption of property of board from taxation; exceptions.

(a) Except as otherwise provided by subsection (b) of this section, all mortgages, real estate and other property owned by the board is exempt from all general taxes, state, county and municipal. For the purpose of this act the board is deemed to be the owner of any property from the date it is bid in by the board at a foreclosure sale.

(b) If the board becomes the owner of the real estate and other property before the fourth Monday in June of the current year, it shall be liable for any property taxes lawfully assessed against the property, except for any taxes imposed under W.S. 21-13-102, 21-13-201 and 21-13-303. The county assessor shall list and assess the property for taxation purposes, and the state loan and investment board shall pay any tax due for the year in its entirety prior to December 31 of that year and any other year in which the board owns the property. If redemption is made of the property at any time during the year in which the state loan and investment board has paid the property taxes due, the person redeeming the property shall be liable to the state loan and investment board for any taxes paid. There is appropriated from the loss reserve account as provided by W.S. 11-34-202 to the state loan and investment board a sum sufficient to pay the property taxes authorized by this section.



11-34-127. Surety bonds; generally.

11-34-127. Surety bonds; generally.

Whenever a bond or undertaking is required by this act or by the board to be given, it shall be held to mean a surety bond furnished by a surety company authorized and qualified to do business in this state. Such bonds shall run to the state loan and investment board and the form thereof shall be approved by the attorney general.



11-34-128. Surety bonds; payment of cost.

11-34-128. Surety bonds; payment of cost.

The cost of surety bonds provided by this act, furnished by the officers or employees of said board, shall be a part of the general expense of the administration and paid by the board.



11-34-129. Investment of permanent funds.

11-34-129. Investment of permanent funds.

The state treasurer, with the approval of the board, is directed to invest and keep invested in farm loans a sum not to exceed two hundred seventy-five million dollars ($275,000,000.00) of any state permanent funds available for investment, including loans already made and outstanding, as the funds become available in the treasurer's office for investment in loans approved by the board.



11-34-130. Trespass upon lands owned by board prohibited; penalties.

11-34-130. Trespass upon lands owned by board prohibited; penalties.

Whoever knowingly and willfully commits a trespass upon lands owned by the board or upon lands mortgaged to the board, either by cutting down or destroying or carrying away any timber or wood standing or growing thereon or by grazing, mowing, cutting or removing any hay, grass or growing or matured crops thereon or who, without right, injures or removes any building, fence, improvements or other property belonging or appertaining to the lands, or unlawfully occupies, plows or cultivates any of the land, or aids or abets any trespass or injury, is guilty of a misdemeanor and shall be fined not less than twenty-five dollars ($25.00) or more than five hundred dollars ($500.00), imprisoned not less than thirty (30) days or more than six (6) months, or both.



11-34-131. Wyoming transportation enterprise account; use thereof.

11-34-131. Wyoming transportation enterprise account; use thereof.

(a) The transportation enterprise account is established to be used by the state loan and investment board to finance transportation projects of benefit to the general public as defined in this section. The transportation enterprise account shall be administered by the state loan and investment board, subject to recommendation and appropriation by the legislature, for the purpose of fostering transportation investments in projects of benefit to the general public within the state. The state loan and investment board shall:

(i) Adopt rules and regulations to implement the purposes of this section, considering other funds available including department of transportation funds; and

(ii) Distribute funds to eligible grantees only, pursuant to appropriation of funds from the transportation enterprise fund by the legislature, subsection (c) of this section, federal requirements and rules and regulations of the state loan and investment board.

(b) The transportation enterprise account shall receive monies from mineral royalty payments as provided in W.S. 9-4-607(a). All repayments of principal and interest to the state in connection with loans made under this section shall be deposited into the transportation enterprise account.

(c) The board may make grants or loans to public entities for the purpose of enhancing transportation in this state. Eligible uses of the monies in the fund shall include capital investments for public transportation and improvement and maintenance of airline service and facilities.

(d) In adopting rules and regulations under paragraph (a)(i) of this section, the board shall provide for the allocation of funds for capital investments for public transportation and for purposes eligible under subsection (c) of this section, with investment income received under W.S. 9-4-607(b) being allocated to purposes eligible under subsection (c) of this section.

(e) The state loan and investment board shall annually audit the transportation trust fund created under W.S. 9-4-607(a) to determine the effects of inflation on investment earnings.






ARTICLE 2 - ISSUANCE OF BONDS AND DISPOSITION OF REVENUES

11-34-201. Authority to issue nonnegotiable debentures; acceptance by treasurer; number; amount; interest; security; terms.

11-34-201. Authority to issue nonnegotiable debentures; acceptance by treasurer; number; amount; interest; security; terms.

(a) The board may issue its nonnegotiable debenture bonds in such numbers and amounts as necessary to be deposited with the state treasurer. The state treasurer shall accept the bonds in lieu of the promissory notes and mortgages held by the board as security for the investment of permanent funds of Wyoming in mortgages upon real estate.

(b) One (1) bond shall be issued for each note, in the amount of the balance due upon the principal of each note to be deposited with the state treasurer. The bond shall bear interest at the same rate as the underlying note and be secured by the original security pledged for the payment to the state of the note for which the bond is issued or substituted, or by any security or property taken by the board in addition to or in lieu of the original security. Each bond is due and payable on the date when the note for which the bond was issued or substituted is due and payable.



11-34-202. Revenue to be credited to an account; use thereof; disposition of excess.

11-34-202. Revenue to be credited to an account; use thereof; disposition of excess.

(a) Except as provided by subsection (e) of this section or as otherwise provided by law, the state loan and investment board shall transmit any revenue received to the state treasurer to be credited to a separate account for the purposes specified in W.S. 21-15-106(a).

(b) Repealed by Laws 1981, ch 44, 2.

(c) Repealed by Laws 1981, ch 44, 2.

(d) Following a general fund appropriation by the legislature for administrative expenses, amounts expended pursuant to the appropriation shall be transferred monthly from the account provided by subsection (a) of this section to the general fund as provided by W.S. 9-4-205(b) for the highway fund and the special revenue fund in certain instances. Revenue currently in the account formerly provided for by W.S. 11-34-202(a), (b) and (c), as those subsections existed prior to the creation of this subsection, may be expended for purposes formerly authorized until July 1, 1982 at which time the revenue within the account shall be credited to the account provided by subsection (a) of this section.

(e) Revenue and proceeds received by the board for deposit in the loss reserve account pursuant to W.S. 11-34-118, 11-34-120(h), 11-34-121, 11-34-123(a), 11-34-302(e) and 11-34-306 shall be transmitted to the state treasurer for deposit to the credit of the loss reserve account. These funds shall be used for the purposes specified in subsection (f) of this section and W.S. 11-34-126 and to pay the administrative and legal expenses of the board in making collections and foreclosing mortgages. If at the end of any fiscal year the amount accumulated in the loss reserve account exceeds five percent (5%) of the total amount of permanent funds of the state invested in farm and irrigation loans, the amount in excess of the five percent (5%) shall be transferred and credited to the general fund.

(f) If, as a result of default in the payment of any farm or irrigation loan, there occurs a nonrecoverable loss either to the corpus of, or interest due to, any permanent fund of the state, the board shall restore the loss to the permanent fund account entitled thereto using any funds available in the loss reserve account created by subsection (e) of this section. If the funds in the loss reserve account are insufficient to restore the full amount of the loss, the board shall submit a detailed report of the loss to the legislature and shall request an appropriation to restore the balance of the loss to the permanent fund account entitled thereto.



11-34-203. Report to governor; separate statement required.

11-34-203. Report to governor; separate statement required.

The state loan and investment board shall report to the governor as required by W.S. 9-2-1014, and include a separate statement of all loans obtained from the state treasurer by the issuance of bonds as herein provided, and showing the disposition of the funds.






ARTICLE 3 - LOANS

11-34-301. Water development projects; nonnegotiable debentures; loans to small projects.

11-34-301. Water development projects; nonnegotiable debentures; loans to small projects.

(a) The state loan and investment board may issue its nonnegotiable debenture bonds for a sum not in excess of thirty-three and one-third percent (33 1/3%) or twenty million dollars ($20,000,000.00), whichever is less, of the permanent funds of Wyoming which shall be available for loan by the board for the purpose set forth in W.S. 11-34-302. The state treasurer, upon request of the state loan and investment board, shall invest and keep invested a sum not to exceed thirty-three and one-third percent (33 1/3%) or sixty million dollars ($60,000,000.00), whichever is less, of the permanent funds of Wyoming in the bonds of the board. One-half (1/2) of this sum shall be used for loans to small water development projects. No single loan to an individual under a small water development project shall exceed one hundred fifty thousand dollars ($150,000.00). The bonds shall be delivered to the state treasurer and bear interest not to exceed eight percent (8%) nor less than four percent (4%) per annum, at the discretion of the board, payable on or before forty (40) years from the date of issuance.

(b) Loans shall be made only to qualified Wyoming electors or to a corporation if a majority of the corporation's outstanding shares are owned beneficially or of record by qualified Wyoming electors.



11-34-302. Water development projects; loans authorized; terms and conditions; assistance by water development commission.

11-34-302. Water development projects; loans authorized; terms and conditions; assistance by water development commission.

(a) The board may make loans to court approved water districts, to agencies of state and local government, persons, corporations and associations in this state, all hereinafter referred to as the borrower, to finance the construction of water development projects. If any portion of the water developed as a result of the construction of any project authorized by the state loan and investment board is to be utilized for other than agricultural, recreational or municipal purposes, the loan authorized by the state loan and investment board may be limited to that portion of the construction cost apportioned to the development of the water to be utilized for agricultural, recreational or municipal purposes. For any water storage project loans used for other than agricultural, recreational or municipal purposes, the state loan and investment board may set the interest rate in excess of four percent (4%). The state loan and investment board shall make no commitments of state funds for such projects in excess of the funds previously approved by the legislature.

(b) The state loan and investment board shall require such security as it deems advisable. The state loan and investment board may accept a second mortgage as security if the loan is otherwise adequately secured. Loans shall be at a rate of interest not to exceed six percent (6%) per annum nor less than four percent (4%) per annum and shall be for a term not to exceed forty (40) years. Upon application of the borrower the board may provide for payment of interest only during any period in which the governor has declared that a drought or other emergency exists in this state, and thereafter for the payment of both interest and principal on the amortization plan. The state loan and investment board may make such other rules and regulations governing the making of loans as it deems advisable.

(c) Upon request of the state loan and investment board, the Wyoming water development commission shall provide technical assistance to the board in reviewing loan applications and water project development.

(d) Repealed by Laws 1988, ch. 79, 11.

(e) A fee of one percent (1%) of each loan made under this section shall be paid by the borrower to the board to be credited to the loss reserve account as provided by W.S. 11-34-202(e).



11-34-303. Area redevelopment programs; terms; rules and regulations; fund source.

11-34-303. Area redevelopment programs; terms; rules and regulations; fund source.

(a) The state loan and investment board, with the advice of the Wyoming business council created by W.S. 9-12-103, may negotiate and make loans to departments and agencies of state and local government, persons, corporations and associations in this state, not to exceed the aggregate sum of three hundred thousand dollars ($300,000.00) at a reasonable rate of interest for a term not to exceed forty (40) years for repayment. Each loan shall not exceed ten percent (10%) of the cost of any project within a redevelopment area for industrial or commercial usage under the area redevelopment program provided for in chapter 28 of title 42 of the Federal Public Health and Welfare Act, 42 U.S.C. 3161 and 3162.

(b) The state loan and investment board, shall make such rules and regulations concerning loans under this section as it deems advisable but the board shall require a mortgage or other lien upon all of the property of the project.

(c) Loans provided for by this section shall be made from the permanent funds of Wyoming.



11-34-304. Lamb processing facility; loans authorized; maximum amount; interest and terms of loans.

11-34-304. Lamb processing facility; loans authorized; maximum amount; interest and terms of loans.

The board may negotiate and make a loan or loans to persons, firms and corporations of this state for the purpose of developing a lamb processing facility within the state which will serve to maintain or enhance the value or marketability of Wyoming agricultural products and promote the economic development of Wyoming agriculture, but not to exceed three million five hundred thousand dollars ($3,500,000.00) to any one (1) person, firm or corporation. The loan or loans shall be at a rate of interest not less than seven percent (7%) nor more than twelve percent (12%) per annum, and shall be for a term not to exceed twenty (20) years. No loan shall exceed eighty percent (80%) of the cost of any project. Principal and interest payments shall be deposited in the general fund.



11-34-305. Lamb processing facility; approval and regulation of loans; security.

11-34-305. Lamb processing facility; approval and regulation of loans; security.

The board shall approve the location, plans and specifications of projects submitted by loan applicants and make rules and regulations concerning the loans authorized under W.S. 11-34-304 as it deems necessary, but all loans shall be secured by a first mortgage upon all the property of the project. The board may require such additional security, as it deems necessary, for the loans from the persons, firms, limited partnerships and corporations receiving the loans.



11-34-306. Loans for hydro-power development; terms; rules and regulations; fund source.

11-34-306. Loans for hydro-power development; terms; rules and regulations; fund source.

(a) The state loan and investment board may negotiate and make loans to municipalities, irrigation districts and special districts duly organized in this state for the purposes of hydro-power development as provided by rule and regulation. Any loan granted under this section shall not exceed the aggregate sum of ten million dollars ($10,000,000.00) for a term not to exceed thirty (30) years for repayment at an interest rate of not less than four percent (4%) and not to exceed six percent (6%).

(b) All loan applications shall be accompanied by the feasibility study completed by the Wyoming water development commission created by W.S. 41-2-117.

(c) A fee of one percent (1%) of each loan made under this section shall be paid by the borrower to the board to be credited to the loss reserve account as provided by W.S. 11-34-202(e).

(d) Loans provided for by this section shall be made from the permanent funds of this state.

(e) The board shall require such security for each loan issued under this act as it deems adequate to secure the loan.









CHAPTER 35 - AGRICULTURAL MARKETING

11-35-101. Short title; purpose of provisions.

11-35-101. Short title; purpose of provisions.

(a) This act may be known and cited as "The Wyoming Agricultural Marketing Act of 1961."

(b) It is hereby declared to be the purpose of this act to aid agricultural producers in preventing economic waste in the marketing of their agricultural commodities, to develop more efficient and equitable methods of marketing of agricultural commodities and to aid agricultural producers in restoring and maintaining their purchasing power at a more adequate, equitable and reasonable level.



11-35-102. Definitions.

11-35-102. Definitions.

(a) As used in this act:

(i) "Agricultural commodity" means any horticultural, viticultural and vegetable product, bees or honey, poultry or poultry product, sheep or wool product, either in its natural state or as a processed commodity but does not mean livestock or livestock products other than sheep or wool products;

(ii) "Board" means the state board of agriculture;

(iii) "Director" means the director of the department of agriculture or his duly authorized representative;

(iv) "Control committee" means the appointed officers charged with administering a marketing order;

(v) "Handler" means any person engaged in the operation of packing, grading, selling, offering for sale or marketing any marketable agricultural commodity or who as owner, agent or otherwise ships or causes an agricultural commodity to be shipped;

(vi) "Marketing order" means an order issued pursuant to this act;

(vii) "Processor" means any person engaged in the operation of receiving, grading, packing, canning, extracting, preserving, grinding, crushing or changing the form of an agricultural commodity for the purpose of marketing the commodity;

(viii) "Producer" means any person engaged in the business of producing or causing to be produced for marketing, any agricultural commodity;

(ix) "This act" means W.S. 11-35-101 through 11-35-116.



11-35-103. Marketing orders; authority to issue.

11-35-103. Marketing orders; authority to issue.

Subject to the provisions of this act, the board of agriculture may issue marketing orders within this state pertaining to the production, processing, distributing, pricing or handling of agricultural commodities.



11-35-104. Marketing orders; notice and hearing; marketing agreement regulating preparation of commodities.

11-35-104. Marketing orders; notice and hearing; marketing agreement regulating preparation of commodities.

(a) Whenever there is reason to believe that the issuance of a marketing order will tend to effectuate the purpose of this act with respect to any agricultural commodity and upon application of any producer or handler of such commodity, notice shall be given for a public hearing upon a proposed marketing order.

(b) Due notice of any hearing called shall be given to all persons who may be directly affected by any action pursuant to this act. The hearing shall be open to the public. All testimony shall be received under oath and a complete record of all proceedings at any hearing shall be made and filed by the director at his office.

(c) In order to effectuate the declared purpose of this act, the board may, after due notice and opportunity for hearing, enter into a marketing agreement with processors, distributors and others engaged in the handling of the agricultural commodity, regulating the preparation, sale and handling of the agricultural commodity which is binding upon the signatories exclusively.



11-35-105. Marketing orders; when issued; contents; economic factors to be considered.

11-35-105. Marketing orders; when issued; contents; economic factors to be considered.

(a) After notice and hearing, the board shall issue a marketing order if it finds and states in the marketing order that the order will tend to:

(i) Reestablish or maintain prices received by producers for the agricultural commodity at a level which will give to the commodity power, with respect to the articles and services which farmers commonly buy, equivalent to the purchasing power of such commodity, provided that in establishing prices the board shall as nearly as possible apply the methods and procedures presently prescribed by the United States department of agriculture in making similar determinations;

(ii) Approach such equality of purchasing power at as rapid a rate as is feasible in view of the demand for the commodity;

(iii) Prevent the unreasonable or unnecessary waste of agricultural wealth because of improper preparation of the agricultural commodity for market, lack of uniform grading and inspection, or excessive shipments to markets;

(iv) Protect the interest of consumers of the commodity.

(b) In making the findings set forth in this section, the board shall take into consideration all facts available with respect to the following economic factors:

(i) The quantity of the agricultural commodity available for distribution;

(ii) The quantity of the agricultural commodity normally required for distribution;

(iii) The cost of producing the agricultural commodity as determined by available statistics and surveys;

(iv) The purchasing power of consumers;

(v) The level of prices of commodities, services and articles which farmers buy;

(vi) The level of prices of other commodities which compete with or are utilized as substitutes for the agricultural commodity.



11-35-106. Marketing orders; establishment of control committee; composition, appointment and term; reimbursement for expenses; employees; duties.

11-35-106. Marketing orders; establishment of control committee; composition, appointment and term; reimbursement for expenses; employees; duties.

(a) Any marketing order pursuant to this act shall provide for the establishment of a control committee not to exceed seven (7) members to administer the order in accordance with its terms. Members of the control committee shall be appointed by the board from nominations submitted by the authorized industry groups and shall hold office until the expiration of term or until the appointment is withdrawn by the board for cause. If the marketing order affects directly only producers of a particular commodity, members of the control committee shall be producers. If the marketing order affects directly only handlers of a particular commodity, members of the control committee shall be handlers. If the marketing order affects directly both producers and handlers of a particular commodity, the control committee shall be composed of both producers and handlers. The number of producers or handlers upon any control committee shall be designated in the marketing order.

(b) No member of any control committee shall receive a salary but each is entitled to his actual expenses incurred while performing his authorized duties.

(c) The board, with the approval of the control committee, shall employ necessary personnel to carry out the duties authorized herein. The duties of the control committee shall be administrative only.

(d) The director shall serve as an ex officio member of any control committee in addition to the seven (7) appointed members.



11-35-107. Marketing orders; referendum for approval or amendment.

11-35-107. Marketing orders; referendum for approval or amendment.

No marketing order or amendment directly affecting producers is effective until the board determines the issuance of the order is approved and favored by at least two-thirds (2/3) of the producers eligible to participate in a referendum on the question of its approval, and who during the representative period, have produced for market the commodities specified in the order or amendment in commercial quantities within the production area specified in the marketing order, and who during the respective period have produced at least fifty-one percent (51%) of the volume of the commodity produced for sale.



11-35-108. Marketing orders; hearing to terminate.

11-35-108. Marketing orders; hearing to terminate.

If the board finds that the termination of any marketing order is requested in writing by more than fifty percent (50%) of the producers engaged within the designated production area in the production for market of the commodity specified in the marketing order, and who produce for market more than fifty percent (50%) of the volume of the commodity produced within the designated production area, the board may call a hearing to consider whether or not the order shall be terminated, suspended or amended.



11-35-109. Marketing orders; notice of issuance or suspension; when effective.

11-35-109. Marketing orders; notice of issuance or suspension; when effective.

Upon the issuance of any marketing order or any suspension, amendment or termination thereof, a copy of the notice shall be published in the official newspaper of general circulation published in each county of the state. No order of suspension, amendment or termination is effective until thirty (30) days after the date of posting and publication. The director shall mail a copy of the notice to all persons affected by the terms of the order, suspension, amendment or termination who files in the office of the director a written request for notice.



11-35-110. Marketing orders; geographic limitations; total class to be included.

11-35-110. Marketing orders; geographic limitations; total class to be included.

Marketing orders may be limited in their application by prescribing the marketing areas or portions of the state in which a particular order is effective. No marketing order shall be issued unless it embraces all persons of a like class in a given area who are engaged in a specific and distinctive agricultural industry or trade within this state.



11-35-111. Budget to cover costs; approval; part of marketing orders; liability for assessment.

11-35-111. Budget to cover costs; approval; part of marketing orders; liability for assessment.

For the purpose of providing funds to defray the necessary expenses incurred in the administration of this act, the board shall prepare a budget covering the costs, including advertising and sales promotion when they are requested in any marketing agreement or order. The budget shall be approved by the control committee. The budget with the collection of necessary fees, the time and conditions of payment and in no case to exceed five percent (5%) of the gross dollar volume of sales or dollar volume of purchase or amounts handled, shall become a part of any marketing order upon adoption. Every person engaged in the production, processing, distribution or handling of any marketable agricultural product directly affected by any marketing order for the commodity shall pay to the board at the time and in the manner prescribed by the order as assessment for the budget the percentage of the gross dollar volume of sales or dollar volume of purchase or amounts handled, or distribution of any commodity affected by the marketing order, as necessary to defray the expenses of the enforcement of this act, but in no case to exceed five percent (5%) of the gross dollar volume.



11-35-112. Deposit and disbursement of collected monies; biennial audit required.

11-35-112. Deposit and disbursement of collected monies; biennial audit required.

Any monies collected by the board pursuant to this act shall be deposited in a bank or other depository approved by the state treasurer allocated to each marketing order under which they are collected, and disbursed by the director only for necessary expenses incurred by the control committee and the board with respect to each separate marketing order. Funds collected shall be deposited and disbursed in conformity with appropriate rules and regulations prescribed by the board, and approved by the control committee. All expenditures by the director shall be audited at least biennially by the director of the state department of audit or his designee, concurrently with the audit of the department of agriculture, and a copy of the audit shall be delivered within thirty (30) days after completion to the governor, the board and the control committee.



11-35-113. Assessment deemed personal debt; failure to pay.

11-35-113. Assessment deemed personal debt; failure to pay.

Any assessment levied in a specified amount determined by the market order pursuant to W.S. 11-35-111 constitutes a personal debt of the person assessed and is due and payable when payment is called for. If the person fails to pay any assessment upon date due, a complaint may be filed against the person in a court of competent jurisdiction for the collection thereof, as provided in W.S. 11-35-116.



11-35-114. Books and records to be kept; information and inspection authorized; confidentiality; exceptions.

11-35-114. Books and records to be kept; information and inspection authorized; confidentiality; exceptions.

(a) All processors or handlers subject to any marketing order or agreement issued pursuant to this act shall maintain books and records reflecting their operations under the marketing order, furnish the control committee or its authorized representatives such information as requested relating to operations under the marketing order, and permit inspection by the control committee or its authorized representatives of such portions of the books and records as relate to operations under the marketing order.

(b) Information obtained by any person under this act is confidential and shall not be disclosed by him to any other person except a person with like right to obtain the information, or an attorney employed to give legal advice thereupon, or by court order.



11-35-115. Authority to issue order with terms similar to federal order; duplication of personnel; uniformity in administration.

11-35-115. Authority to issue order with terms similar to federal order; duplication of personnel; uniformity in administration.

(a) If the board finds that it tends to effectuate the declared purpose of this act within the standards prescribed in this act, the board may issue a marketing order applicable to the marketing of any agricultural commodity containing like terms, provisions, methods and procedures as any license or order regulating the marketing of such commodity issued by the secretary of agriculture of the United States pursuant to the provisions of any law or laws of the United States. In selecting the members of any control committee or other advisory agency under the marketing order, the board shall utilize, insofar as practicable, the same persons as those serving in a similar capacity under the federal license or order, so as to avoid duplicating or conflicting personnel.

(b) The director may confer with and cooperate with the legally constituted authorities of states and of the United States to obtain uniformity in the administration of federal and state marketing regulations, licenses or orders. The director may conduct joint hearings or issue joint or concurrent marketing orders for the purpose and standards set forth in this act.



11-35-116. Administration and enforcement; penalty for violation; hearing upon complaint; disposition thereof; subsequent prosecution; injunctions.

11-35-116. Administration and enforcement; penalty for violation; hearing upon complaint; disposition thereof; subsequent prosecution; injunctions.

(a) The board is responsible for the administration and enforcement of this act.

(b) Every person who violates this act or any provisions of any marketing order or agreement issued by the board, is guilty of a misdemeanor and shall be fined not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100.00).

(c) Upon the filing of a verified complaint charging violation of any provision of this act or of any marketing order or agreement issued by the board, and prior to the institution of any court proceeding authorized in this section, the director may call a hearing to consider the charges set forth. The director may take testimony, administer oaths, subpoena witnesses and issue subpoenas for the production of books, records or documents of any kind.

(d) If the director finds that no violation has occurred, he shall forthwith dismiss the complaint and notify the parties to the complaint.

(e) If the director finds that a violation has occurred, he shall enter his findings and notify the parties to the complaint. Should the respondents thereafter fail, neglect or refuse to desist from the violation within the time specified by the director, the director may file a complaint against the respondent with the district attorney for the county in which the violation occurred, and the district attorney shall prosecute in the name of the state.

(f) Violations of this act or any provisions of any marketing order or agreement duly issued by the board may also be enjoined by proceedings brought by the district attorney for the proper county, or by the attorney general, regardless of whether criminal proceedings have been instituted, if the director has entered a finding pursuant to subsection (e) of this section that a violation of this act or any provision of any marketing order or agreement issued by the board exists.






CHAPTER 36 - DAIRY MARKETING

11-36-101. Short title; legislative declarations; purposes.

11-36-101. Short title; legislative declarations; purposes.

(a) This act shall be known and may be cited as the "Wyoming Dairy Marketing Act of 1971."

(b) It is hereby declared:

(i) That a sound and efficiently operated system for distribution, transportation, manufacture, storage, sale, handling, marketing, pricing, processing, production and promotion of dairy products is essential to a prosperous dairy industry within the state of Wyoming and is indispensable to the maintenance of full employment, health, welfare and prosperity of the state;

(ii) That the marketing of dairy products in this state in excess of market demands, disorderly marketing of such commodities, improper preparation for market and lack of uniform grading and classification of dairy products, unfair methods of competition in marketing of dairy products and the inability of individual producers, processors or handlers to maintain present markets or to develop new or larger markets for Wyoming dairy products, result in an unreasonable and unnecessary economic waste of part of the agricultural wealth of this state;

(iii) That such conditions and waste jeopardize the continued distributing, transporting, manufacturing, selling, storing, handling, marketing, pricing, processing, producing and promoting of adequate food supplies, feed and fiber for the people of this state and other states and prevent producers, processors or handlers of dairy products from obtaining a fair return on their labor, invested capital and expertise;

(iv) That such conditions and waste vitally concern the health, peace, safety and welfare of the people of this state;

(v) That the distributing, transporting, manufacturing, selling, storing, handling, marketing, pricing, processing, producing and promoting of dairy products in Wyoming is hereby declared to be affected with a public interest. Accordingly, the provisions of this act are enacted in the exercise of the police powers of this state for the purpose of protecting the health, peace, safety and welfare of the people of this state.

(c) It is hereby declared to be the purposes of this act to aid agricultural producers, processors or handlers of dairy products in the orderly distributing, transporting, manufacturing, selling, storing, handling, marketing, pricing, processing, producing and promoting of dairy products, to provide methods and means for the development of new and larger markets and to reduce waste in the marketing of dairy products.



11-36-102. Definitions.

11-36-102. Definitions.

(a) As used in this act:

(i) "Board" means the state board of agriculture;

(ii) "Director" means the director of the department of agriculture or any of his duly authorized representatives;

(iii) "Dairy products" mean any product containing milk or any product derived therefrom either in their natural state or as a processed commodity;

(iv) "Handler" means any person engaged in the operation of processing, packaging, grading, selling, distributing, offering for sale or marketing any dairy product, or who as owner, agent or otherwise, stores, transports, ships or causes to be shipped any dairy product;

(v) "Marketing" means the sale or offering for sale, at prices at the wholesale levels, of any dairy product;

(vi) "Marketing order" means an order issued pursuant to this act;

(vii) "Marketing order area" means the state of Wyoming, unless the board divides the state into two (2) or more marketing areas;

(viii) "Milk" means the lacteal secretion, practically free from colostrum, obtained by the complete milking of one (1) or more healthy cows or goats;

(ix) "Prices at the wholesale levels" or "wholesale prices" mean the prices received by producers, processors or handlers for dairy products for resale, but the terms do not mean the retail prices paid for dairy products by the ultimate consumers thereof;

(x) "Processor" means any person engaged in the operation of receiving, grading, packaging, canning, extracting, preserving, manufacturing or changing the form or state of any dairy product for the purpose of marketing the product;

(xi) "Producer" means any person engaged in the business of producing or causing to be produced for marketing any dairy product;

(xii) "Proposal" means a suggested or recommended marketing order or the termination of a then existing order, submitted in writing by the director or to the director by any person or group;

(xiii) "This act" means W.S. 11-36-101 through 11-36-110.



11-36-103. Marketing orders; authority to promulgate.

11-36-103. Marketing orders; authority to promulgate.

Subject to this act, the board may promulgate marketing orders within this state regulating the distributing, transporting, manufacturing, storing, selling, handling, marketing, pricing, processing, producing and promoting practices of dairy products. The board may promulgate orders directed to producers, processors or handlers, either jointly or individually, within separate or joint orders, setting forth marketing practices, including prices or the methods of determining prices at the wholesale levels, to be received by them for their dairy products.



11-36-104. Marketing orders; hearing on issuance or termination; notice and procedure; disposition; minimum pricing; conflicts in area.

11-36-104. Marketing orders; hearing on issuance or termination; notice and procedure; disposition; minimum pricing; conflicts in area.

(a) Upon receipt of a proposal from any interested person for issuance or termination of a marketing order and upon investigation by the board, if the board has reason to believe that a marketing order or the termination of a marketing order will effectuate the purposes of this act, the board shall afford all interested persons an opportunity for a hearing, after notice. All interested persons shall be afforded an opportunity to present evidence and argument with respect to a proposed marketing order or the termination of a marketing order. Notice of hearing and the procedures observed at the hearing shall be in compliance with the procedures governing contested cases under the Wyoming Administrative Procedure Act [ 16-3-101 through 16-3-115].

(b) At the conclusion of a hearing and after consideration of the evidence received at such hearing, the board shall make written findings of fact and conclusions of law, and may:

(i) Enter a marketing order determining the marketing practices or the minimum prices at the wholesale levels to be paid to producers, processors or handlers for their dairy products;

(ii) Enter a marketing order adopting a formula for the determination of prices to be paid to producers, processors or handlers for their dairy products, consistent with the policies of this act; or

(iii) Terminate any marketing order issued under this act.

(c) Any marketing order determining minimum wholesale prices or adopting a formula for the determination of such prices may classify producers, handlers or processors, and may further classify any dairy product according to class, form, grade or use, as the board deems advisable, and may specify the minimum wholesale prices or the method of determining minimum wholesale prices therefor. If two (2) or more marketing order areas in the state are governed by different marketing orders, a dairy product which is marketed or handled in one (1) marketing order area but is produced, handled or processed in another marketing order area shall be paid for by the producer, processor or handler according to the prices set forth in the marketing order of the marketing order area where the dairy product is ultimately marketed or handled.



11-36-105. Marketing orders; when issued; economic factors to be considered; termination.

11-36-105. Marketing orders; when issued; economic factors to be considered; termination.

(a) Upon the conclusion of the hearing provided for in W.S. 11-36-104(a), the board shall issue a marketing order if it makes any of the following findings:

(i) That the order will help to reestablish or maintain wholesale prices received by producers, processors or handlers for any dairy product at levels which are comparable to the general economic conditions within the marketing area. The board may adopt the methods and procedures presently prescribed by the United States department of agriculture in making similar determinations;

(ii) That the order will help approach and maintain such comparable general economic conditions at as rapid a rate as is feasible in view of the demand for any dairy product;

(iii) That the order will help to prevent economic waste of agricultural resources because of improper preparation of any dairy product for market, because of lack of uniform grading and inspection or because of excessive shipments to markets;

(iv) That the order will help to insure a beneficial future for any dairy product;

(v) That the order will help to protect the interests of consumers of any dairy product in assuring an adequate supply.

(b) In making the finding set forth in this section, the board shall take into consideration all facts available to it with respect to the following economic factors, which are not intended to be exclusive of all other economic factors:

(i) The quantity of any dairy product available for distribution;

(ii) The quantity of any dairy product normally required for distribution;

(iii) The cost of producing, processing or handling any dairy products as determined by available statistics and surveys, including:

(A) The fixed and variable cost of producing, processing or handling, including the reasonable value of the time, skill and experience of the person producing, processing or handling any dairy product;

(B) A fair return upon the value of employed assets of the producer, processor or handler;

(C) Comparable compensation received by persons engaged in other means of earning a livelihood for themselves and their families, as well as any other appropriate factors.

(iv) The purchasing power of consumers;

(v) The level of prices of commodities, services and articles that dairy farmers buy; and

(vi) The level of prices of other commodities that compete with or are utilized as substitutes for dairy products.

(c) Upon conclusion of the hearing the board shall terminate a marketing order if it determines that the termination thereof will effectuate the purposes of this act.



11-36-106. Budget to cover costs; part of orders; assessments.

11-36-106. Budget to cover costs; part of orders; assessments.

For the purpose of providing funds to defray expenses incurred in the administration of this act, the board shall prepare a budget covering the costs of administration including advertising and sales promotion when included in any marketing order. The funding of a budget, together with the assessment of such fees as are deemed necessary by the board, the time and conditions of payment of fees, which may not exceed five percent (5%) of the gross dollar value of commodities regulated by the marketing order, shall become a part of any marketing order. Every person engaged as a producer, processor or handler of any marketable dairy product directly affected by any marketing order for the product, shall pay to the board, at such time and in such manner as prescribed by the marketing order, an assessment as determined by the board to fund and cover the budget.



11-36-107. Deposit and disbursement of collected monies; biennial audit required.

11-36-107. Deposit and disbursement of collected monies; biennial audit required.

(a) Any monies collected by the board pursuant to W.S. 11-36-106 shall be deposited with the state treasurer and credited to a separate account for each marketing order under which they are collected and shall be disbursed by the director only for expenses incurred with respect to each separate marketing order. Funds so collected shall be deposited and disbursed in conformity with appropriate rules and regulations prescribed by the board.

(b) All expenditures by the director shall be audited at least biennially by the director of the state department of audit or his designee concurrently with the audit of the department of agriculture, and a copy of the audit shall be delivered within thirty (30) days after completion to the governor and the board.



11-36-108. Duty to maintain books and records; failure thereof; confidentiality required; exceptions.

11-36-108. Duty to maintain books and records; failure thereof; confidentiality required; exceptions.

(a) Any person subject to the provisions of this act or of any marketing order issued pursuant to this act shall:

(i) Maintain books and records prescribed by the board reflecting that person's operations under this act or the marketing order;

(ii) Present upon the board's request the books and records and any other books and records at a place designated by the board for its inspection or audit;

(iii) Furnish authorized representatives of the board such information as requested by them relating to operations of any person subject to this act or to the marketing order and permit the inspection or audit by authorized representatives of the board of the books and records.

(b) Failure or refusal to maintain the books and records prescribed by the board or to furnish any books or records to the board or to its representatives, or to permit inspection or audit thereof, constitutes a violation of this act.

(c) Information obtained by any person hereunder is confidential and shall not be disclosed by that person to any other person except a person employed by the board for the enforcement of this act or an order issued under this act, or to an attorney employed to give legal advice thereupon, or by reason of any public hearing under this act or a court order.



11-36-109. Administration and enforcement; prosecution of violations; hearings by director; disposition thereof; penalty for violation; injunctions.

11-36-109. Administration and enforcement; prosecution of violations; hearings by director; disposition thereof; penalty for violation; injunctions.

(a) The board is responsible for the administration and enforcement of this act and shall adopt and enforce rules and procedures necessary to carry out the provisions of this act.

(b) Upon finding by the director that he has reasonable cause to believe there may have been a violation of any marketing order issued by the board or a violation of this act, the director shall file a complaint in the name of the state of Wyoming against the alleged violator in the district court of the county in which the alleged violation occurred. The alleged violation shall be prosecuted by the attorney general of the state or the district attorney.

(c) Upon filing with the board a complaint by any person other than the director, charging a violation of this act or any marketing order issued by the board, and prior to the institution of any court proceeding, the director may call a hearing to consider the charges set forth in the complaint. At the hearing the director may take testimony, administer oaths, subpoena witnesses and issue subpoenas for the production of books, records or documents of any kind. Upon conclusion of the hearing:

(i) If the director finds that no violation has occurred, the director shall dismiss the complaint and notify the parties to the complaint of the dismissal;

(ii) If the director finds that a violation has occurred, the director shall enter his findings and accordingly notify the parties to the complaint. Should any violator fail, neglect or refuse to desist from the violation or continued violation within the time and manner specified by the director, the director may file a complaint against the violator with the district court of the county in which the violation occurred and the attorney general of the state or the district attorney for the county shall prosecute the violator in the name of the state of Wyoming.

(d) Every person who violates this act or any marketing order issued by the board is guilty of a misdemeanor and may be fined not more than one thousand dollars ($1,000.00) for each violation.

(e) The violation of this act or any marketing order issued by the board may be enjoined by a proceeding brought by the board in the name of the state of Wyoming, prosecuted by the attorney general of this state or by the district attorney for the county wherein the violation occurred, whether or not any assessment has been levied and collected pursuant to W.S. 11-36-106 or whether or not a criminal proceeding has been instituted. Neither the board nor the state may be required to post any bonds otherwise required by law or rules relating to injunctive proceedings.



11-36-110. Powers of director or board; failure to obey subpoenas; amendment of orders.

11-36-110. Powers of director or board; failure to obey subpoenas; amendment of orders.

(a) The director or the board, with respect to matters within their respective jurisdictions, may:

(i) Conduct hearings, obtain information and make studies and investigations as to any matter concerning which any question may arise under this act, or as necessary to assist in prescribing any rules, regulations, orders or amendment of orders or in the administration and enforcement of this act and regulations and orders hereunder;

(ii) Require any person who is engaged as a producer, processor or handler of any dairy product to furnish any information under oath, affirmation or otherwise, to make and keep records and other documents and to make reports, and require any person to permit the inspection and copying of records and other documents;

(iii) Administer oaths and affirmations and whenever necessary, subpoena any person to appear and testify or to appear and produce all books, documents, papers and records at any designated place.

(b) In case of contumacy by or refusal to obey a subpoena served upon any person, the district court for any county in which the person is found or resides or transacts business, upon application by the director or the board, may issue an order requiring the person to appear and give testimony or to appear and produce documents or both. Any failure to obey the order of the court may be punished by the court as a contempt.

(c) Upon making appropriate and adequate studies and investigations, the board may amend any order or marketing order promulgated under this act.






CHAPTER 37 - BEEF COUNCIL

11-37-101. Legislative intent.

11-37-101. Legislative intent.

The legislature intends by this act to provide the cattle industry with authority to establish a self-financed program to help market, develop, maintain and expand in the state, national and foreign markets for beef and beef products produced, processed or manufactured in this state, and the use and consumption of such beef and beef products.



11-37-102. Definitions.

11-37-102. Definitions.

(a) As used in this act:

(i) "Beef" includes veal;

(ii) "Beef products" include veal products;

(iii) "Board" means the Wyoming livestock board;

(iv) "Council" means the Wyoming beef council;

(v) Repealed By Laws 2009, Ch. 90, 3.

(vi) "Producer" means any person who owns or acquires ownership of cattle, provided a person shall not be deemed a producer if:

(A) The person's only share in the proceeds of a sale of cattle or beef is a sales commission, handling fee or other service fee; or

(B) The person:

(I) Acquired ownership of cattle to facilitate the transfer of ownership of the cattle from the seller to a third party;

(II) Resold the cattle no later than ten (10) days from the date on which the person acquired ownership; and

(III) Certified, as required by the council, that the requirements of this subdivision have been satisfied.

(vii) "This act" means W.S. 11-37-101 through 11-37-110.



11-37-103. Establishment; composition; appointment; term; removal; vacancies; reimbursement for expenses.

11-37-103. Establishment; composition; appointment; term; removal; vacancies; reimbursement for expenses.

(a) There is created the Wyoming beef council. For administrative purposes the council shall be within the department of agriculture. The council shall be composed of five (5) producers appointed by the governor. The director of the department of agriculture or his designated representative shall serve ex officio without vote. With advice of the council, the governor may designate one (1) or more additional representatives of the beef industry to serve ex officio without vote. The appointed council members shall consist of three (3) producers of range cattle, one (1) cattle feeder and one (1) dairyman. The governor may remove any member he appoints as provided in W.S. 9-1-202.

(b) Upon the expiration of the term of an appointed member, a successor shall be appointed by the governor for a term of three (3) years. If a vacancy occurs, the governor shall appoint a person for the unexpired term.

(c) The governor shall declare the office of any appointed member of the council vacant when he finds that:

(i) The member is no longer a producer;

(ii) The member is unable to perform his duties; or

(iii) The member has become a resident of another state.

(d) Members of the council shall serve without compensation but shall receive mileage and per diem as provided by law for state employees.



11-37-104. Powers and duties; employment of manager; duties of manager.

11-37-104. Powers and duties; employment of manager; duties of manager.

(a) The council shall:

(i) Receive and disburse funds under the provisions of this act to be used in administering the provisions of this act;

(ii) Annually elect a chairman from among its members. No chairman shall succeed himself more than once;

(iii) Appoint a secretary-treasurer who may be from among its members;

(iv) Meet regularly every four (4) months and at such other times as called by the chairman or when requested by three (3) or more members of the council;

(v) Keep a permanent record of its proceedings and report to the governor respecting its activities as required by W.S. 9-2-1014;

(vi) Establish and maintain promotion, information, education and research programs to market, develop, maintain and expand state, national and foreign markets for beef and beef products produced, processed or manufactured in Wyoming.

(b) The council may:

(i) Conduct or contract for scientific research to discover and develop improved marketing methods for beef and beef products, including programs of consumer education and protection;

(ii) Disseminate reliable information, founded upon research, showing uses or probable uses of beef and beef products;

(iii) Study state and federal legislation with respect to tariffs, duties, reciprocal trade agreements, import quotas and other matters concerning the beef industry;

(iv) Sue and be sued as a council, without individual liability, for acts of the council within the scope of the powers and duties conferred upon it by this act;

(v) Enter into contracts to carry out the purpose of the council as provided in this act, including contracts for promotion of beef and beef products and development of new markets through such promotion;

(vi) Appoint advisory groups composed of representatives from organizations, institutions or business related to or interested in the welfare of the beef industry;

(vii) Make grants to research agencies for financing special or emergency studies, or for purchase or acquisition of facilities necessary to carry out the purposes of the council;

(viii) Employ and remove for cause employees to assist in the discharge of the duties authorized by this act;

(ix) Cooperate with any local, state or nationwide organization or agency engaged in work or activities similar to or related to those of the council, and enter into contracts with such organizations or agencies for carrying on joint programs;

(x) Act jointly and in cooperation with the state or federal government, or both, or any agency thereof in the administration of any program of the government or of a governmental agency deemed by the council as beneficial to the beef industry of this state and expend funds in connection therewith;

(xi) Adopt rules and regulations necessary to carry out the provisions of this act;

(xii) Adopt, rescind, modify or amend all proper regulations, orders and resolutions for the exercise of its powers and duties.



11-37-105. Authority to accept grants.

11-37-105. Authority to accept grants.

The council may accept grants, donations, contributions or gifts from any source for expenditures for any purpose consistent with the powers and duties conferred on the council.



11-37-106. Contributions allowed.

11-37-106. Contributions allowed.

From the funds it receives, the council may pay or contribute to organizations such as, but not limited to, the national livestock and meat board, to carry out work and programs approved by the council.



11-37-107. Creation of account; collection of additional brand inspection fee; disposition of proceeds.

11-37-107. Creation of account; collection of additional brand inspection fee; disposition of proceeds.

(a) All monies received by the council shall be deposited in the state treasury. The state treasurer shall deposit the monies to the credit of the beef council account. Interest earned on monies in the account shall be deposited to the credit of the account. All monies in the account including earned interest shall be expended only for the purposes authorized by this act.

(b) In addition to the brand inspection fee provided in W.S. 11-20-401 the board shall collect an additional amount not to exceed one dollar ($1.00) per head on cattle and calves under the same authority and at the same time, place and manner as brand inspections are made excluding cattle and calves being inspected when no change in ownership is involved. Fees collected by the board shall be deposited with the state treasurer to the credit of the account created by subsection (a) of this section. Monies received by the council under this subsection shall be used to administer this act.

(c) The council shall at the end of each month reimburse the livestock board for collection and administrative costs incurred by the board in collecting the fee under subsection (b) of this section. The amount reimbursed shall equal three percent (3%) of the fees collected during the month and shall be deposited with the state treasurer to the credit of the board's inspection account created by subsection (a) of this section.



11-37-108. Failure to pay or remit monies due or collected; penalty.

11-37-108. Failure to pay or remit monies due or collected; penalty.

Any person who fails to pay or remit any monies, due or collected, as provided in this act, is guilty of a misdemeanor and upon conviction may be fined not to exceed seven hundred fifty dollars ($750.00).



11-37-109. Repealed by Laws 1989, ch. 112, 2.

11-37-109. Repealed by Laws 1989, ch. 112, 2.



11-37-110. Surety bond required to receive or disburse funds.

11-37-110. Surety bond required to receive or disburse funds.

Any person authorized by the council to receive or disburse funds, as provided by this act, shall post with the council a surety bond in an amount the council determines sufficient, for which the cost or premium shall be paid by the council.






CHAPTER 38 - WHEAT MARKETING COMMISSION

11-38-101. Definitions.

11-38-101. Definitions.

(a) As used in this act:

(i) "Board" means the state board of agriculture;

(ii) "Director" means the director of the department of agriculture for the state of Wyoming or his designated representative;

(iii) "Department" means the Wyoming department of agriculture;

(iv) Repealed By Laws 2009, Ch. 90, 3.

(v) "Grower" means anyone engaged in growing, or causing to be grown, wheat, on ten (10) acres or more in Wyoming including the owner and tenant jointly, a person, a partnership, association, corporation, cooperative, trust, sharecropper and any and all other business units, devices and arrangements;

(vi) "Handler" means any person engaged in the operation of buying, selling, shipping or distributing wheat grown in Wyoming which he has purchased or acquired from a grower or which he is shipping in behalf of a grower, whether the handler is located within or without Wyoming;

(vii) "Sell or sold" means a transaction wherein the title to wheat is transferred from the grower to the purchaser for a consideration, and includes any pledge or mortgage of wheat to any person or any agreement to acquire such property for a consideration;

(viii) "Ship" means to sell, transport, offer for transportation or ship wheat by any means whatsoever;

(ix) "Variety" means a type of wheat having similar characteristics, as, for example: Cheyenne, Marquis, Defiance, etc.;

(x) "Wheat" means and includes all varieties of wheat grown in Wyoming;

(xi) "Wheat marketing commission" means the control committee established pursuant to W.S. 11-38-102;

(xii) "This act" means W.S. 11-38-101 through 11-38-110.



11-38-102. Establishment; composition; appointment; removal; officers; consultation permitted; area distribution of nominations.

11-38-102. Establishment; composition; appointment; removal; officers; consultation permitted; area distribution of nominations.

(a) The wheat marketing commission is established consisting of five (5) members appointed by the governor from nominations made by the Wyoming wheat growers association or any other duly organized and incorporated state organization within the state of Wyoming having a commodity division working with wheat. The director of the department of agriculture or his designated representative shall serve ex officio. The governor may remove any member he appoints as provided in W.S. 9-1-202.

(b) The commission shall elect a chairman and vice chairman from its appointed members and appoint an administrator. The commission may call upon other interested organizations for consultation.

(c) All appointed members shall derive substantial income from the growing of wheat. Geographic representation of membership on the commission shall be provided for based on historical wheat production records. Each nomination shall include a resume of the nominee's qualifications for serving on the commission.



11-38-103. Terms of office.

11-38-103. Terms of office.

(a) The terms of office for the initial wheat commission members shall be three (3) terms of one (1) year each, two (2) terms of two (2) years each and two (2) terms of three (3) years each. Subsequent appointments will be for terms of three (3) years.

(b) To reduce the commission from seven (7) members to five (5) members, the commission shall be reduced by the two (2) positions that are vacant as of March 15, 2007.



11-38-104. Powers and duties.

11-38-104. Powers and duties.

(a) The commission shall:

(i) Receive and disburse funds under the provisions of this act to be used in administering the provisions of this act;

(ii) Annually elect a chairman from among its members and no chairman shall succeed himself more than once;

(iii) Elect a vice chairman from among its members;

(iv) Repealed By Laws 1999, ch. 173, 2.

(v) Meet every four (4) months and at such other times as called by the chairman or when requested by three (3) or more members of the commission;

(vi) Keep a permanent record of its proceedings and prepare for the governor an annual report of its activities, receipts and expenditures.

(b) The commission may:

(i) Conduct or contract for scientific research to discover and develop improved marketing methods for wheat and wheat products, including programs of consumer education and protection;

(ii) Disseminate reliable information, founded upon research, showing uses and probable uses of wheat and wheat products;

(iii) Study state and federal legislation with respect to tariffs, duties, reciprocal trade agreements, import quotas and other matters concerning the wheat industry;

(iv) Sue and be sued as a commission, without individual liability, for the acts of the commission within the scope of the powers and duties conferred upon it by this act;

(v) Enter into contracts to carry out the purpose of this act, including contracts for promotion of wheat and wheat products and development of new markets through such promotion;

(vi) Appoint advisory groups composed of representatives from organizations, institutions or businesses related to or interested in the welfare of the wheat industry;

(vii) Make grants to research agencies for financing special or emergency studies, or for purchase or acquisition of facilities necessary to carry out the purposes of the commission;

(viii) Appoint subordinate officers and employees of the commission and prescribe their duties and fix their compensation;

(ix) Cooperate with any local, state or national organization or agency engaged in work or activities similar to or related to those of the commission, and enter into contracts with such organizations or agencies for carrying out joint programs;

(x) Act jointly and in cooperation with the state or federal government, or any agency thereof in the administration of any program of the government or of a governmental agency deemed by the commission as beneficial to the wheat industry of this state and expend funds in connection therewith;

(xi) Adopt rules and regulations necessary to carry out the provisions of this act under procedures set forth in the Wyoming Administrative Procedure Act [ 16-3-101 through 16-3-115].



11-38-105. Authority to accept grants.

11-38-105. Authority to accept grants.

The commission may accept grants, donations, contributions or gifts from any source for expenditure for any purpose consistent with the powers and duties conferred on the commission.



11-38-106. Contributions allowed.

11-38-106. Contributions allowed.

From the funds it receives, the commission may pay or contribute to organizations such as, but not limited to, the national wheat board, to carry out work and programs approved by the commission.



11-38-107. Administration of programs.

11-38-107. Administration of programs.

The director shall administer any marketing, utilization or promotion program in such manner as to best effectuate the purpose hereof, with the advice of the commission and board.



11-38-108. Assessments generally; refund of contributions; penalty for failure to pay or remit monies due or collected.

11-38-108. Assessments generally; refund of contributions; penalty for failure to pay or remit monies due or collected.

(a) The rate of assessment may be adjusted from time to time by the wheat marketing commission in order to cover any later findings by the wheat marketing commission of the estimated expenses or actual expenses that may be incurred in connection with any research, marketing, utilization and promotion program. The assessment shall not exceed two and one-half cents ($.025) per bushel.

(b) All assessments made and levied pursuant to the provisions of this act shall be paid by the respective grower who is primarily liable therefor. An assessment shall be collected from the grower by the first handler thereof, warehouse, or elevator operator, and the handler shall remit to the director all assessments so collected not later than the fifteenth day of the month next succeeding the quarter in which the wheat is sold or contracted in commercial channels. Any handler within or without the state of Wyoming who fails or neglects to collect an assessment from any grower and to remit the collection to the director is guilty of a violation of this act.

(c) In case of a pledge or mortgage of wheat as security for a loan made from a governmental agency the assessment shall be deducted from the proceeds of the loan at the time of the disbursement of the loan. In case of an overage of wheat at the time of settlement of the loan, the assessment shall be paid on the overage. In case of a shortage at the time of settlement of the loan, the over payment will be credited to the grower's account. In case of purchase agreements under the federal price support program, the assessment shall be made at the time of final settlement. Wheat stored in private or public storage within the state shall not be liable for assessment until sale is made or loan secured.

(d) Any grower who by virtue of his activities or circumstances is within the meaning of the term "handler" as herein defined, or who shall sell, ship or otherwise dispose of wheat to a handler or other person or store wheat outside the jurisdiction of this act, shall forthwith remit to the director the full amount of the assessment due. Wheat originating from any state that collects a similar levy upon wheat, but bases assessment upon the location of the first sale taking place within its jurisdiction shall be treated as if the wheat were grown within the state of Wyoming, being first handled by a Wyoming handler. At the first commission meeting following July 1 of each year, the commission shall determine which states collect a similar levy and shall then notify all domestic handlers of those states.

(e) A person who has paid any monies as provided in this act is entitled to a prompt refund of the contribution from the commission. A claim for refund shall be made to the commission not less than thirty (30) nor more than ninety (90) days from the date of sale, on a form prescribed and furnished by the commission. The claim refund form shall be duly acknowledged by the person submitting the claim.

(f) The commission, before processing and making refund, may require any additional information or affirmation under penalty of perjury it deems necessary to determine the validity of the claim for refund.

(g) Any person who fails to pay or remit any monies due or collected as provided in this act is guilty of a misdemeanor. Failure to so remit on each sale for which such monies are payable constitutes a separate offense and is not affected by any refund either pending at the time of the offense or made at a later date. Upon conviction any person guilty of such misdemeanor shall be subject to a fine of not more than fifty dollars ($50.00).



11-38-109. Deposit and disbursement of collected monies; surety bond required.

11-38-109. Deposit and disbursement of collected monies; surety bond required.

(a) Monies collected pursuant to this act shall be deposited with the state treasurer's office and disbursed in accordance with the act.

(b) Any person authorized by the commission to receive or disburse funds, shall post with the commission a surety bond in the amount the commission determines sufficient, for which the cost or premium shall be paid by the commission.



11-38-110. Research programs to improve marketing or utilization; contents; budget of expenses.

11-38-110. Research programs to improve marketing or utilization; contents; budget of expenses.

Whenever the wheat commission deems it advisable to implement a research, promotion or market program for the improvement of the marketing or utilization of wheat in both foreign and domestic trade, the plan may include, but shall not be limited to, the opening of new markets for wheat; developing new ideas and uses for wheat both at home and abroad; exploring the possibility of developing new agricultural and industrial uses for wheat; and engaging in sales promotion and education programs. The wheat commission shall prepare and submit therewith a proposed program to the board of agriculture together with a budget.






CHAPTER 39 - LIVESTOCK FEEDLOT OPERATIONS

11-39-101. Definitions.

11-39-101. Definitions.

(a) As used in this act:

(i) "City" means any incorporated municipality including a town;

(ii) "Department" means the department of environmental quality and includes any officer or agency within that department;

(iii) "Established date of operation" means the date on which a feedlot commenced operating with not more livestock than reasonably could be maintained by the physical facilities existing as of that date. If the physical facilities of the feedlot are subsequently expanded, the established date of operation for each expansion is deemed to be a separate and independent "established date of operation" established as of the date of commencement of the expanded operations, and the commencement of expanded operations shall not divest the feedlot of a previously established date of operation;

(iv) "Established date of ownership" means the date of the recording of an appropriate muniment of title establishing the ownership of realty;

(v) "Feedlot" means a lot, yard, corral or other area in which livestock are confined, primarily for the purposes of feeding and growth prior to slaughter. The term does not include areas which are used for the raising of crops or other vegetation and upon which livestock are allowed to graze or feed;

(vi) "Livestock" means cattle, sheep, swine, poultry and other animals or fowl which are being produced primarily for use as food or food products for human consumption;

(vii) "Materially affects" means prohibits or regulates with respect to the location or the emission of noise, effluent, odors, sewage, waste or similar products resulting from the operation or the location or use of buildings, machinery, vehicles, equipment or other real or personal property used in the operation of a livestock feedlot;

(viii) "Nuisance" means and includes public or private nuisance as defined either by statute or by the common law;

(ix) "Nuisance action or proceeding" means and includes every action, claim or proceeding, whether brought at law, in equity, or as an administrative proceeding, which is based on nuisance;

(x) "Owner" means the person holding record title to real estate, including both legal and equitable interests under recorded real estate contracts;

(xi) "Rule of the department" means a rule adopted by the department and as defined in W.S. 35-11-112(a)(i);

(xii) "Zoning requirement" means a regulation or ordinance which has been adopted by a city, county or any special purpose district or authority, and which materially affects the operation of a feedlot. Nothing in this act shall be deemed to empower any agency described in this subsection to make any regulation or ordinance;

(xiii) "This act" means W.S. 11-39-101 through 11-39-104.



11-39-102. When defense to nuisance action available.

11-39-102. When defense to nuisance action available.

In any nuisance action or proceeding against a feedlot brought by or on behalf of a person whose date of ownership of realty is subsequent to the established date of operation of that feedlot, proof of compliance with W.S. 11-39-103 is an absolute defense, if the conditions or circumstances alleged to constitute a nuisance are subject to regulatory jurisdiction by political subdivisions or related to the activities of the department of environmental quality.



11-39-103. Compliance with rules; applicability thereof; compliance schedule; exception.

11-39-103. Compliance with rules; applicability thereof; compliance schedule; exception.

(a) A person who operates a feedlot shall comply with applicable rules of the department in accordance with the provisions of this section. A person complies with this section as a matter of law where no rule of the department exists.

(b) A rule of the department in effect on June 1, 1977 applies to a feedlot with an established date of operation prior to June 1, 1977.

(c) A rule of the department applies to a feedlot with an established date of operation subsequent to the effective date of the rule.

(d) A rule of the department adopted after June 1, 1977 does not apply to a feedlot holding any department of environmental quality permit and having an established date of operation prior to the effective date of the rule until either the expiration of the term of the permit in effect on the effective date of the rule, or twenty (20) years from the established date of operation of the feedlot, whichever time period is greater.

(e) A rule of the department adopted after June 1, 1977 does not apply to a feedlot not previously required to hold a department of environmental quality permit and having an established date of operation prior to the effective date of the rule for either a period of twenty (20) years from the established date of operation of the feedlot or five (5) years from the effective date of the rule, whichever time period is greater.

(f) To achieve compliance with applicable rules the department shall issue an appropriate compliance schedule, and no other provision in this act shall be deemed to empower the department to make any rule.

(g) This section does not apply to limit rules required for delegation of the national pollutant discharge elimination system permit program pursuant to the Federal Water Pollution Control Act [Clean Water Act], title 33, United States Code, chapter 26, as amended, and 40 Code of Federal Regulations, part 124.



11-39-104. Compliance with zoning requirements mandatory; applicability thereof.

11-39-104. Compliance with zoning requirements mandatory; applicability thereof.

(a) A person who operates a feedlot shall comply with applicable zoning requirements in accordance with the provisions of this section. A person complies with this section as a matter of law where no zoning requirement exists.

(b) A zoning requirement applies to a feedlot with an established date of operation subsequent to the effective date of the zoning requirement.

(c) A zoning requirement which is in effect on June 1, 1977 applies to a feedlot with an established date of operation prior to June 1, 1977.

(d) A zoning requirement other than one adopted by a city does not apply to a feedlot with an established date of operation prior to the effective date of the zoning requirement for a period of twenty (20) years from the effective date of that zoning requirement.

(e) A feedlot located within an incorporated area subject to regulation by that city on June 1, 1977 is subject to zoning requirements adopted by the city regardless of the established date of operation of the feedlot.

(f) A zoning requirement adopted by a city does not apply to a feedlot which becomes located within an area subject to regulation by that city by virtue of an incorporation or annexation which takes effect after June 1, 1977 for a period of twenty (20) years from the effective date of the incorporation or annexation.






CHAPTER 40 - MARKETING OF WYOMING LEAN BEEF

11-40-101. Definitions.

11-40-101. Definitions.

(a) As used in this chapter:

(i) "Committee" means the Wyoming lean beef committee created by W.S. 11-40-102;

(ii) "Geographically exclusive license" means a license which gives the licensee the sole right to market Wyoming lean beef at retail, or at wholesale for resale at retail, within the geographic market specified by the committee.



11-40-102. Creation of committee; composition; administrative support; compensation; officers; conflict of interest.

11-40-102. Creation of committee; composition; administrative support; compensation; officers; conflict of interest.

(a) There is created the Wyoming lean beef committee. The initial membership of the committee shall consist of eleven (11) members of whom five (5) shall be members of the faculty of the University of Wyoming, one (1) shall be a person with professional training and experience related to human health and diet, designated by the president of the University of Wyoming, five (5) shall be appointed by the governor of whom three (3) shall be producers of beef cattle, one (1) shall be a person with training and experience in finance, one (1) shall be a person with training and experience in marketing and one (1) shall be the director of the department of agriculture or his designee serving ex officio. The members appointed by the governor shall serve three (3) year terms. The members designated by the president of the university shall serve at his pleasure.

(b) Administrative support for the committee shall be provided by and budgeted for by the University of Wyoming and thereafter it shall be the responsibility of the department of agriculture.

(c) State employees serving on the committee shall receive their normal compensation from their agency. Other members of the committee shall receive no compensation until the calendar year commencing after the calendar year in which the state first receives one thousand dollars ($1,000.00) in royalty for the use of the Wyoming lean beef trademark at which time they shall begin receiving mileage and per diem at the same rate as state legislators.

(d) Every person or organization who pays royalty for more than five hundred (500) head of cattle for the use of the Wyoming lean beef trademark or trade name shall be entitled to designate one (1) nonvoting member of the Wyoming lean beef committee. This right shall be extended for the balance of the year in which necessary royalty is first paid and for the year following any year in which the necessary royalty is paid. Committee members designated under this subsection shall receive no compensation from the state for their services.

(e) The committee shall annually select from among its members a chairman and other officers deemed necessary.

(f) If any member of the committee has applied for or received a license to market Wyoming lean beef or has a financial interest in any organization which has applied for or received a license to market Wyoming lean beef he shall disclose that interest at this first appropriate time during an open meeting of the committee and shall not vote on the issuance of that license, on the issuance of any license for a geographically exclusive area for which he or his organization is also seeking a geographically exclusive license, or any other matter uniquely affecting his license.



11-40-103. Powers and duties of the committee.

11-40-103. Powers and duties of the committee.

(a) The committee shall:

(i) Promulgate regulations establishing quality standards as provided by W.S. 11-40-104 and modify these standards from time to time as necessary;

(ii) Establish regulations and procedures for licensing persons to use the trademark or trade name "Wyoming lean beef";

(iii) Enforce the quality standards for Wyoming lean beef;

(iv) As soon as possible register in the name of the state of Wyoming a trademark or trade name using the words "Wyoming lean beef" with the United States government and with any state where such registration appears prudent;

(v) Take any actions necessary to collect the royalties due the state of Wyoming for the use of the "Wyoming lean beef" trademark or trade name; and

(vi) Register labels to be used on Wyoming lean beef with appropriate agencies of the United States government and any state or foreign country.

(b) The committee may:

(i) Make recommendations to the University of Wyoming for further research concerning Wyoming lean beef;

(ii) Conduct and coordinate advertising and promotion campaigns as provided by W.S. 11-40-107;

(iii) Take any action necessary to prevent infringement of the trademark or trade name by others;

(iv) Authorize the use of public claims that adherence to the quality standards for Wyoming lean beef is certified to by the state of Wyoming and authorize the use of symbols associated with the state of Wyoming including the great seal of the state of Wyoming in connection with the claims;

(v) Receive and disburse funds for advertising, promotion and product development as provided by this chapter and accept voluntary contributions and grants for these purposes;

(vi) Contract with other state agencies, agencies of the United States government and private parties to carry out the purposes of this chapter; and

(vii) Sue and be sued as a committee without individual liability for acts relating to the powers and duties of the committee.



11-40-104. Standards for Wyoming lean beef.

11-40-104. Standards for Wyoming lean beef.

(a) The committee shall establish quality standards for Wyoming lean beef in accordance with the following:

(i) Cattle qualifying shall graze the summer before slaughter in Wyoming. The committee may increase the proportion of time the cattle must live in Wyoming, specifying that particular portions of their lives must be spent in Wyoming and may impose altitude requirements and geographic restrictions in whole or in part on any time spent outside Wyoming. The committee shall not impose any altitude requirement on cattle within Wyoming. For the purposes of these standards, cattle shall be deemed to be living within Wyoming even though the pasture where the cattle are grazing is outside Wyoming if those cattle:

(A) Have free access to land within Wyoming; or

(B) Are in a pasture located not more than twenty-five (25) miles from the Wyoming border and the owner of the cattle is a Wyoming resident who physically resides within Wyoming and has his principal place of business in Wyoming.

(ii) Cattle qualifying shall be primarily grass fed cattle;

(iii) Cattle shall not be held in close confinement except for short periods in connection with operations necessary in the management of the cattle, including but not limited to calving, branding, vaccinating, weaning, transportation and slaughter;

(iv) Cattle qualifying shall have a hot carcass weight of at least four hundred (400) pounds. The committee may set a lighter minimum weight;

(v) Cattle qualifying shall have an untrimmed fat depth over the rib eye muscle at the twelfth (12th) rib of less than or equal to three tenths (0.3) of one inch. The committee may decrease the amount of fat permitted under this standard and may establish additional standards for fat. Except for ground beef, the committee shall not establish any fat standard that would permit more than three tenths (0.3) of one inch of untrimmed fat over the rib eye muscle of the twelfth (12th) rib;

(vi) Carcasses shall be electrically stimulated within one (1) hour after stunning. The committee may permit other treatments with similar effect in lieu of electrical stimulation and may eliminate this requirement if it no longer appears necessary to ensure adequate consumer acceptance;

(vii) Cattle shall not exceed thirty-two (32) months in age. The committee may vary this standard or prescribe in its place a maturity level that is to be judged from the characteristics of the carcass. The committee may also establish a minimum age;

(viii) Cattle shall not be given any growth promoting hormone;

(ix) Cattle shall not be given subtherapeutic levels of any antibiotic. This standard shall not be construed as prohibiting the use of therapeutic levels of any antibiotic for therapeutic purposes.

(b) For ground beef the committee shall establish separate standards which shall:

(i) Provide for a fat content of twenty percent (20%) or less. The committee may establish a lower fat content standard;

(ii) Include the same standards as are established pursuant to paragraphs (a)(i) through (iii), (viii) and (ix) of this section, but need not be consistent with the standards established pursuant to the balance of subsection (a) of this section;

(iii) Provide any other standards that may be necessary for ground beef.

(c) The committee may establish any additional quality standard which may be useful in:

(i) Improving the quality of the product;

(ii) Gaining consumer acceptance of the product;

(iii) Assisting in the enforcement of the remaining standards; and

(iv) Promoting human health and welfare through improvements in Wyoming lean beef.



11-40-105. Licensing; use of trademark; royalty.

11-40-105. Licensing; use of trademark; royalty.

(a) The committee may license any person to market Wyoming lean beef and use the label, trademark or trade name "Wyoming lean beef" who:

(i) Pays an annual licensing fee of one hundred dollars ($100.00);

(ii) Pays an additional annual licensing fee of one thousand dollars ($1,000.00) for each state or fraction thereof for which the licensee has obtained a geographically exclusive license;

(iii) Agrees to pay the royalty required by subsection (h) of this section;

(iv) Agrees to pay any additional royalty that may be established to support advertising and promotion programs;

(v) Agrees to abide by the standards established for Wyoming lean beef and to market no beef as Wyoming lean beef that fails to meet the standards;

(vi) Agrees to abide by applicable state and federal standards relating to public health and the slaughtering and preparation of meat for sale;

(vii) Agrees to abide by any other terms of the license the committee deems appropriate provided that the committee may make no term for the purpose of creating a monopoly in the marketing of Wyoming lean beef.

(b) The committee may give geographically exclusive licenses for markets outside Wyoming provided that the market shall not exceed the area the licensee can reasonably be expected to serve within a reasonable period of time and may be revoked in whole or in part for failure of the licensee to adequately supply the market with Wyoming lean beef. The committee may set specific volume of sales targets for the license to meet in order to retain a geographically exclusive license. If more than one (1) person applies for a geographically exclusive license for the same area the committee may divide the area or choose between the persons based on the criteria set forth in subsection (d) of this section.

(c) The issuance of a geographically exclusive license for a particular geographic area shall not prohibit other licensees from selling Wyoming lean beef directly to residents of the geographic area if the sales are for consumption and not for resale and are made within Wyoming or in response to mail or telephone solicitation originating within Wyoming or in response to an advertisement in a publication of national circulation. No geographically exclusive license shall include any of the state of Wyoming. No geographically exclusive license shall include more than twenty (20) of the states of the United States until the licensee has actually served the market within the states for which he is licensed.

(d) The committee may reject, restrict, accept, or accept in part an application for a license to market Wyoming lean beef, or may choose between competing applicants based upon:

(i) The financial strength of the applicant;

(ii) The marketing expertise of the applicant and his specific marketing plans;

(iii) The access of the applicant to a supply of Wyoming lean beef;

(iv) The prior experience of the applicant in relevant businesses; and

(v) Any other standards or criteria the committee deems appropriate.

(e) The committee may deny, revoke, suspend or limit the license of anyone who:

(i) Fails to abide by the provisions of subsection (a) of this section or any terms of the license;

(ii) Is convicted of violating the public health laws of the United States or any state;

(iii) Is convicted or has been convicted of any felony;

(iv) Willfully or unintentionally but repeatedly markets beef as Wyoming lean beef which does not meet the quality standards for Wyoming lean beef.

(f) Any retailer who is selling Wyoming lean beef furnished by any person licensed to sell Wyoming lean beef may use the "Wyoming lean beef" trademark or trade name in connection with any advertising or promotion of that beef. The committee may forbid licensees to furnish any Wyoming lean beef to any retailer who labels any other beef as Wyoming lean beef.

(g) The committee may seek through legal action monetary damages from any person labeling or selling as Wyoming lean beef any beef which does not meet the quality standards for Wyoming lean beef. Damages recovered may be used to reimburse the state for any expenses it may have incurred in connection with the case and may be used for advertising and promotion to overcome any damage to the public image of Wyoming lean beef.

(h) The committee shall annually set the royalty to be paid by licensees which shall be not less than fifty cents ($.50) per head and not more than five dollars ($5.00) per head and shall be designed to defray the expenses of the committee, the expenses of the inspection and enforcement program and give the state of Wyoming a return of eight percent (8%) per annum on the monies appropriated for the marketing of Wyoming lean beef by Chapter 199, Wyoming Session Laws 1985 and by any other legislative appropriation and spent by the University of Wyoming on the 1985 San Francisco simulated market test. The royalties shall be deposited in the general fund of the state except that fifty percent (50%) of any royalties in excess of the amount budgeted for the expenses of the committee, the inspection and enforcement program and repayment to the state shall be deposited in the University of Wyoming fund to the credit of the agricultural experiment station account.



11-40-106. Enforcement of standards.

11-40-106. Enforcement of standards.

(a) The committee may promulgate rules or regulations necessary in the management of a program to enforce the standards for Wyoming lean beef.

(b) The committee may require licenses to conduct any inspections of ranching or slaughter operations necessary to insure compliance with Wyoming lean beef standards. The committee may require that this inspection program complies with any requirements imposed by the federal government to insure that the quality standards are met or that claims made on any label for, or advertising concerning, Wyoming lean beef are valid. Nothing in this subsection shall prevent the committee from having necessary inspections performed by employees of the department of agriculture or committee members or other appropriate persons.



11-40-107. Cooperative advertising and promotion.

11-40-107. Cooperative advertising and promotion.

(a) The committee may provide for the collection of additional royalties on the sale of Wyoming lean beef to pay for advertising and promotion programs. Such royalties may be levied on all Wyoming lean beef sold to pay for national advertising and promotion programs or only on Wyoming lean beef sold in particular markets or through particular channels of distribution to pay for advertising aimed at those markets, or both. If the volume of sales on which royalty is paid in a market in the previous year is fifty thousand dollars ($50,000.00) or more, the additional royalties may be imposed on that market only with the consent of the persons paying two-thirds (2/3) of the royalties paid in that previous year. The committee shall define as necessary the markets and may classify sales as being in more than one (1) market. Any other assessment method may be used in whole or in part with the consent of all persons liable for the assessment. The royalties or assessment shall be deposited in a separate account and shall be expended for advertising, promotion, product development and the expenses connected therewith in the market for which the royalty or assessment is collected. The committee may authorize the expenditure of funds in the account or may delegate that authority to the subcommittees provided by subsection (b) of this section.

(b) To administer the advertising and promotion campaigns, the committee shall appoint a subcommittee for each market for which funds are separately collected. The subcommittee shall consist of at least one (1) voting member of the committee and any nonvoting members of the committee representing persons who pay additional royalties or assessments for that market and who shall be entitled to vote within the subcommittee. The full committee may give the subcommittee guidelines and directions it shall follow and may choose to reserve to itself the right to veto all subcommittee actions or particular classes of subcommittee actions. When considering actions or information the knowledge of which could give competitors a commercial advantage, the subcommittee may hold executive sessions.



11-40-108. Wyoming supreme beef.

11-40-108. Wyoming supreme beef.

(a) The committee may register in the name of the state of Wyoming a trademark or trade name for "Wyoming supreme beef", "Wyoming premium beef" or some similar name containing the name of the state of "Wyoming". This trademark or trade name for beef shall be used to designate a product which may be produced with some period in a conventional feed lot. For this brand of beef the committee may:

(i) Establish standards as necessary which shall be the same as the standards established for Wyoming lean beef pursuant to W.S. 11-40-104(a)(i), (viii) and (ix), but need not be consistent with other standards established for Wyoming lean beef;

(ii) Provide for a program for inspection and enforcement of the standards;

(iii) Provide for licensing of persons to market the beef in the same manner as licensing is provided for Wyoming lean beef;

(iv) Provide for royalty collection, enforcement of license terms, protection of trademark and trade name from infringement and cooperative advertising in the same manner as provided for Wyoming lean beef.



11-40-109. Termination of existence of committee.

11-40-109. Termination of existence of committee.

(a) Repealed By Laws 2010, Ch. 69, 204.

(b) If the sales volume falls below one million dollars ($1,000,000.00) for three (3) successive years, the existence of the committee shall terminate on July 1 of the fourth year.






CHAPTER 41 - AGRICULTURE MEDIATION SERVICE

11-41-101. Short title.

11-41-101. Short title.

This chapter is known and may be cited as the "Agriculture Mediation Service Act of 1987".



11-41-102. Definitions.

11-41-102. Definitions.

(a) As used in this chapter:

(i) "Action" means a court action by a creditor against a farmer for payment of a debt, to enforce or foreclose a security interest, lien or mortgage, or to repossess or declare a creditor's interest in real property. "Action" also includes any matter filed in a court of law or before an agency by a party to resolve a dispute;

(ii) "Agricultural property" means real property that is used principally for farming or ranching, real property that is a farmer's principal residence and any land contiguous to the residence, personal property that is used as security to finance farming or personal property that is used for farming;

(iii) "Board" means the agriculture and natural resource mediation board;

(iv) "Creditor" means any person who holds a mortgage on or is a vendor of a land contract for agricultural property, who has a lien on or security interest in agricultural property or who is a judgment creditor with a judgment against a farmer affecting the farmer's agricultural property;

(v) "Farmer or rancher" means a person engaged in farming or ranching who owns or leases a total of sixty (60) acres or more of land that is agricultural property and whose gross sales of farm products for the preceding year equaled twenty thousand dollars ($20,000.00) or more;

(vi) "Farming or ranching" means the employment and operation of real property for the production of agricultural products, including but not limited to:

(A) Raising, harvesting and selling crops, hay and other products of the soil;

(B) Feeding, breeding, management and sale of livestock, poultry, fur bearing animals or honeybees, or the produce thereof; or

(C) Dairying and the sale of dairy products.

(vii) "Mediation" means the act of a neutral person in intermediating between or among contending parties with a view to assisting them to adjust or settle their dispute by mutual agreement;

(viii) "Parties" means the primary decision makers engaged in the mediation process;

(ix) "Standing" means a person that is given the authority to enter into a mediation process by the board.



11-41-103. Agriculture mediation board created; membership.

11-41-103. Agriculture mediation board created; membership.

(a) There is created in the governor's office the agriculture mediation board which consists of six (6) members, five (5) of whom shall be appointed by the governor with the advice and consent of the senate in accordance with W.S. 28-12-101 through 28-12-103. The director of the department of agriculture or his designee shall be a member of the board. The board shall elect a chairman from its members.

(b) Each appointed member shall serve a four (4) year term. If a vacancy occurs on the board, the governor with the advice and consent of the senate shall appoint a person to serve the unexpired term. Initial appointments or any vacancy occurring between sessions of the legislature may be filled by the governor in accordance with W.S. 28-12-101(b).

(c) Each appointed member of the board shall serve without compensation.



11-41-104. Powers and duties of the board.

11-41-104. Powers and duties of the board.

(a) The board shall:

(i) Prepare all forms necessary for the administration of this chapter and shall ensure that forms are disseminated and that the availability of mediation under this chapter is publicized;

(ii) Promulgate rules and regulations necessary to implement this chapter. The rules may define owners and creditors of agriculturally related businesses and permit owners and creditors of such businesses to participate in mediation subject to the same terms and conditions applicable to farmers and creditors under this chapter. The rules may also define, for purposes of this chapter, persons who have standing to seek mediation, proper procedures for initiating and conducting mediation processes and issues and subjects to which mediation may be made which shall include wetlands determination, compliance with farm programs, agricultural credit, rural water loan programs, grazing on public lands or other issues and subjects which the board considers appropriate.

(b) The board may employ and remove for cause administrative, technical and other personnel. The board may provide training programs for prospective mediators and obtain technical information when needed.



11-41-105. Selection of mediators; duties; compensation; immunity.

11-41-105. Selection of mediators; duties; compensation; immunity.

(a) The board shall select mediators and shall establish training standards for mediators which shall include training in mediation processes and conflict resolution.

(b) Mediators shall:

(i) Listen to the parties desiring to be heard;

(ii) Endeavor to create a climate conducive to the resolution of differences between the parties;

(iii) Inform the parties as to the existence of available assistance programs;

(iv) Repealed by Laws 1988, ch. 48, 2.

(v) Assist the parties in attempting to arrive at an agreement;

(vi) Assist in the preparation of a written agreement.

(c) Mediators shall be compensated in an amount approved by the board. The parties in the mediation process shall share the costs of the mediation equally. The board may establish a fee schedule to recover, to the extent possible, the board's administrative costs from the parties upon the execution of a mediation agreement.

(d) Mediators, and University of Wyoming financial analysts and extension personnel to the extent they participate in mediations under this chapter, are immune from civil liability for any good faith act or omission within the scope of the performance of their powers and duties under this chapter.

(e) After receiving a mediation request involving an agricultural debt, the board may refer the borrower to the University of Wyoming college of agriculture through the extension service or other financial analysts skilled in assisting with farm debt matters. The financial analyst shall assist the borrower in the preparation of information relative to the finances of the borrower for the initial mediation meeting.

(f) Mediators may not compel a settlement.



11-41-106. Confidentiality of records.

11-41-106. Confidentiality of records.

(a) Upon acceptance and initiation of a mediation procedure, all documents and discussions, recorded or otherwise, shall be confidential and are not public records under W.S. 16-4-201 through 16-4-205.

(b) All data regarding the finances of individual borrowers and creditors which is created, collected and maintained by agricultural mediators and which are not already matters of public record are confidential and are not public records under W.S. 16-4-201 through 16-4-205.



11-41-107. Suspension of court or agency action to allow for voluntary mediation.

11-41-107. Suspension of court or agency action to allow for voluntary mediation.

(a) During the pendency of any action brought by parties to the mediation process, the court, or agency if filed before an agency, may, upon the written stipulation of all parties to the action that they wish to engage in mediation under this chapter, enter an order suspending the action.

(b) A suspension order under subsection (a) of this section suspends all orders and proceedings in the action for the time period specified in the suspension order. In specifying the time period, the court or agency shall exercise its discretion for the purpose of permitting the parties to engage in mediation without prejudice to the rights of any person. The suspension order may include other terms and conditions as the court or agency may deem appropriate. The suspension order may be revoked upon motion of any party or upon motion of the court or agency.

(c) If all parties to the action agree, by written stipulation, that all issues before the court or agency are resolved by mediation under this chapter, the court or agency shall dismiss the action. If the parties do not agree that the issues are resolved or if the court or agency revokes the suspension order under subsection (b) of this section, the action shall proceed as if no mediation had been attempted.



11-41-108. Mediation process.

11-41-108. Mediation process.

(a) Any conflict between two (2) parties which involves agriculture or natural resources may be subject to mediation. This may include, but not be limited to, conflicts between federal, state and local agencies, individuals and organizations. No creditor shall institute an action as defined in this chapter without first notifying the borrower of the availability of mediation services under W.S. 11-41-101 through 11-41-110.

(b) A farmer or creditor wishing to resolve a dispute between them involving the farmer's agricultural property and the creditor's interest in a mortgage, land contract, lien, security interest or judgment affecting the agricultural property, either before an action has been initiated to which they are parties or after entry of a suspension order in an action to which they are parties under W.S. 11-41-107, may participate in mediation in accordance with this chapter.

(c) To participate in mediation, the parties shall submit a request for mediation, together with an agreement to mediate, to the board on forms prepared by the board.

(d) If no action has been initiated to which the farmer and creditor are parties, the board shall identify the parties to any mediation under this chapter and shall require all parties to enter into an agreement to refrain from initiating any action among the parties affecting the subject matter of the mediation for a sixty (60) day period.

(e) After the board has obtained the agreement or agreements under subsections (c) and (d) of this section, the board shall provide the parties with the names, mailing addresses and qualifications of mediators located in the geographical area in which the agricultural property or farmer is located. The parties shall select a mediator or, upon request of the parties, the board shall designate a mediator for the parties.



11-41-109. Effect of mediation.

11-41-109. Effect of mediation.

The parties may at any time withdraw from mediation. The parties have full responsibility for reaching and enforcing any agreement among them. After the expiration of the sixty (60) day period under W.S. 11-41-108(d) or the time period specified in the suspension order under W.S. 11-41-107, the mediation process shall terminate unless extended by unanimous mutual assent of the parties.



11-41-110. Effect on other creditors; no delay.

11-41-110. Effect on other creditors; no delay.

With respect to mediation between parties before an action has been initiated to which they are parties, no agreement to mediate, or the fact that mediation is currently occurring, shall have the effect of delaying, postponing or extending any time limits in any legal proceeding commenced to enforce a mortgage, land contract, lien, security interest or judgment commenced by a creditor other than the creditor or creditors participating in the mediation.






CHAPTER 42 - AGRICULTURAL GRAIN MARKETING

11-42-101. Repealed By Laws 1997, ch. 55, 1.

11-42-101. Repealed By Laws 1997, ch. 55, 1.



11-42-102. Repealed By Laws 1998, ch. 34, 2.

11-42-102. Repealed By Laws 1998, ch. 34, 2.






CHAPTER 43 - COMMODITY CERTIFICATION PROGRAM

11-43-101. Commodity certification programs; rules and regulations; fee collection.

11-43-101. Commodity certification programs; rules and regulations; fee collection.

(a) Upon request of a producer or processor, the director of the department of agriculture may develop standards of certification for any commodities produced or processed in Wyoming whether raw or value-added in order to promote special attributes of a particular commodity. The use of certification standards by any producer or processor will be on a voluntary basis. Development of standards shall be done in compliance with the Wyoming Administrative Procedure Act. Standards of certification shall be in harmony with and not supersede existing laws and regulations. Fees, not exceeding the cost of administering the program, may be collected from participating producers and processors on an annual basis and shall be deposited in the general fund.

(b) The director may suspend or revoke a certification granted under this act [ 11-43-101 and 11-43-102] if the recipient of the certification fails to meet all of the requirements adopted by rules and regulations.



11-43-102. Unauthorized use of certification prohibited; penalty.

11-43-102. Unauthorized use of certification prohibited; penalty.

The use of any labeling, advertising or promotional material which falsely claims that a commodity or any product is certified or approved by the Wyoming department of agriculture is prohibited. Any person who violates this section is guilty of a misdemeanor.






CHAPTER 44 - FARM AND RANCH OPERATIONS

11-44-101. Short title.

11-44-101. Short title.

This chapter is known and may be cited as the "Wyoming Right to Farm and Ranch Act".



11-44-102. Definitions.

11-44-102. Definitions.

(a) As used in this act:

(i) "Farm and ranch" means the land, buildings, livestock and machinery used in the commercial production and sale of farm and ranch products;

(ii) "Farm or ranch operation" means the science and art of production of plants and animals useful to man except those listed under W.S. 23-1-101, including, but not limited to, the preparation of these products for man's use and their disposal by marketing or otherwise, and includes horticulture, floriculture, viticulture, silviculture, dairy, livestock, poultry, bee and any and all forms of farm and ranch products and farm and ranch production;

(iii) "This act" means W.S. 11-44-101 through 11-44-103.



11-44-103. Farm or ranch operations not considered a nuisance; conditions.

11-44-103. Farm or ranch operations not considered a nuisance; conditions.

(a) Notwithstanding any other provision of law, a farm or ranch operation shall not be found to be a public or private nuisance by reason of that operation if that farm or ranch operation:

(i) Conforms to generally accepted agricultural management practices; and

(ii) Existed before a change in the land use adjacent to the farm or ranch land and the farm or ranch operation would not have been a nuisance before the change in land use or occupancy occurred.






CHAPTER 45 - WYOMING MAIN STREET PROGRAM

ARTICLE 1 - GENERAL PROVISIONS

11-45-101. Amended and Renumbered as 9-12-1101 By Laws 2007, Ch. 101, 2.

11-45-101. Amended and Renumbered as 9-12-1101 By Laws 2007, Ch. 101, 2.



11-45-102. Renumbered as 9-12-1102 By Laws 2007, Ch. 101, 3.

11-45-102. Renumbered as 9-12-1102 By Laws 2007, Ch. 101, 3.



11-45-103. Amended and Renumbered as 9-12-1103 By Laws 2007, Ch. 101, 2.

11-45-103. Amended and Renumbered as 9-12-1103 By Laws 2007, Ch. 101, 2.



11-45-104. Amended and Renumbered as 9-12-1104 By Laws 2007, Ch. 101, 2.

11-45-104. Amended and Renumbered as 9-12-1104 By Laws 2007, Ch. 101, 2.



11-45-105. Repealed By Laws 2007, Ch. 101, 4.

11-45-105. Repealed By Laws 2007, Ch. 101, 4.









CHAPTER 46 - PEST CONTROL COMPACT

11-46-101. Repealed By Laws 2014, Ch. 16, 1.

11-46-101. Repealed By Laws 2014, Ch. 16, 1.



11-46-102. Repealed By Laws 2014, Ch. 16, 1.

11-46-102. Repealed By Laws 2014, Ch. 16, 1.



11-46-103. Repealed By Laws 2014, Ch. 16, 1.

11-46-103. Repealed By Laws 2014, Ch. 16, 1.



11-46-104. Repealed By Laws 2014, Ch. 16, 1.

11-46-104. Repealed By Laws 2014, Ch. 16, 1.



11-46-105. Repealed By Laws 2014, Ch. 16, 1.

11-46-105. Repealed By Laws 2014, Ch. 16, 1.



11-46-106. Repealed By Laws 2014, Ch. 16, 1.

11-46-106. Repealed By Laws 2014, Ch. 16, 1.



11-46-107. Repealed By Laws 2014, Ch. 16, 1.

11-46-107. Repealed By Laws 2014, Ch. 16, 1.






CHAPTER 47 - COMMONSENSE CONSUMPTION ACT

11-47-101. Short title.

11-47-101. Short title.

This chapter is known and may be cited as the "Wyoming Commonsense Consumption Act".



11-47-102. Definitions.

11-47-102. Definitions.

(a) As used in this act:

(i) "Livestock" means as defined in W.S. 11-39-101(a)(vi);

(ii) "Agricultural producer" means any producer of livestock, crops for food or fiber, dairy products and any other product for human consumption from an agricultural operation;

(iii) "Long term consumption" means the cumulative effect of the consumption of any qualified product and not the effect of a single instance of consumption;

(iv) "Qualified product" means any food or drink as defined in section 201(f) of the Federal Food Drug and Cosmetic Act (21 U.S.C. 321(f)), and specifically includes meat and meat products from livestock, food, fiber, dairy products and any other product for human consumption from an agricultural operation;

(v) "Seller" means any person or entity lawfully engaged in the business of marketing, distributing, advertising or selling a qualified product;

(vi) "Trade association" means any association or business organization that is not operated for profit, if two (2) or more members are manufacturers, marketers, distributors, agricultural producers, advertisers or sellers of a qualified product;

(vii) "This act" means W.S. 11-47-101 through 11-47-103.



11-47-103. Limitation on liability for long term consumption.

11-47-103. Limitation on liability for long term consumption.

(a) No manufacturer, seller, trade association, agricultural producer, wholesaler, broker or retailer of a qualified product is subject to civil liability for injury or death in any case in which liability is based on the individual's weight gain, obesity or a health condition related to weight gain or obesity, and the weight gain, obesity or health condition results from the individual's long term consumption of a qualified product.

(b) Subsection (a) of this section shall not preclude civil liability if:

(i) The claim of injury or death is based on a material violation of a composition, branding or labeling standard prescribed by state or federal law; and

(A) The claimed injury or death was actually and proximately caused by that violation; and

(B) The violation was committed with intent to deceive or injure consumers or with actual knowledge that the violation was injurious to consumers.






CHAPTER 48 - FERAL LIVESTOCK

11-48-101. Definitions.

11-48-101. Definitions.

(a) As used in this chapter:

(i) "Board" means the Wyoming livestock board;

(ii) "Director" means the director of the Wyoming livestock board;

(iii) "Feral" means a domestic animal that is not under the control of nor cared for by a person and which has returned to a wild or semi-wild state. A feral animal may or may not be owned by a person;

(iv) Repealed By Laws 2011, Ch. 21, 2.

(v) "Disposal" means as defined in W.S. 11-24-101(a)(iv);

(vi) "Livestock" means as defined in W.S. 23-1-102(a)(xvi).



11-48-102. Disposition of feral livestock; penalty.

11-48-102. Disposition of feral livestock; penalty.

(a) Before any livestock can be declared feral, a reasonable attempt shall be made by the director or the state veterinarian to locate and identify the owner of the livestock and to notify the owner to take possession of the livestock. If the owner repeatedly refuses to take possession of the livestock, he shall be subject to the provisions of subsection (g) of this section.

(b) If the state veterinarian or the director are unable to identify and notify the owner of the livestock or the owner refused to take possession for the livestock within five (5) days after receiving notice, the livestock may be declared to be feral livestock.

(c) If the director or the state veterinarian determines that any feral livestock are damaging private or public property, including grass, cultivated crops or stored crops, or determines the feral livestock is on private or public property where the feral livestock are not authorized to be and that capturing the feral livestock is not feasible or is cost prohibitive, the director or the state veterinarian may order the disposal of the feral livestock.

(d) If the state veterinarian determines or suspects any feral livestock are likely to be infected with or able to spread any infectious or contagious disease, the state veterinarian may order the destruction of the feral livestock.

(e) There shall be no right for any future indemnity or payment to the owner for the disposition of any feral livestock disposed of in accordance with this section. Should the owner of any feral livestock disposed of in accordance with this section be subsequently identified, the board may seek reimbursement from the owner for all costs associated with the disposal and removal of the feral livestock.

(f) The Wyoming livestock board shall promulgate rules necessary for the administration of this section.

(g) The owner of feral livestock shall be:

(i) Responsible for all damages caused by the feral livestock; and

(ii) Responsible for the costs of gathering, feeding, veterinary services, transportation and other incidental expenses relating to the feral livestock incurred by the Wyoming livestock board.

(h) Any person failing to comply with this section shall be punished as provided in W.S. 11-1-103.









TITLE 12 - ALCOHOLIC BEVERAGES

CHAPTER 1 - GENERAL PROVISIONS

12-1-101. Definitions.

12-1-101. Definitions.

(a) As used in this title:

(i) "Alcoholic liquor" means any spirituous or fermented fluid, substance or compound other than malt beverage intended for beverage purposes which contains at least one-half of one percent (.5%) of alcohol by volume. As used in this paragraph, "beverage" does not include liquid filled candies containing less than six and one-quarter percent (6.25%) of alcohol by volume;

(ii) "Building" means a roofed and walled structure built or set in place for permanent use;

(iii) "Club" means any of the following organizations:

(A) A post, charter, camp or other local unit composed only of veterans and its duly organized auxiliary, chartered by the Congress of the United States for patriotic, fraternal or benevolent purposes and, as the owner, lessee or occupant, operates an establishment for these purposes within the state;

(B) A chapter, lodge or other local unit of an American national fraternal organization and, as the owner, lessee or occupant, operates an establishment for fraternal purposes within the state. As used in this subparagraph, an American fraternal organization means an organization actively operating in not less than thirty-six (36) states or having been in active continuous existence for not less than twenty (20) years, but does not mean a college fraternity;

(C) A hall or building association of a local unit specified in subparagraphs (A) and (B) of this paragraph, of which all of the capital stock is owned by the local unit or its members, operating clubroom facilities for the local unit;

(D) A golf club having more than fifty (50) bona fide members and owning, maintaining or operating a bona fide golf course together with a clubhouse;

(E) A social club with more than one hundred (100) bona fide members who are residents of the county in which it is located, owning, maintaining or operating club quarters, incorporated and operating solely as a nonprofit corporation under the laws of this state and qualified as a tax exempt organization under the Internal Revenue Service Code and having been continuously operating for a period of not less than one (1) year. The club shall have had during this one (1) year period a bona fide membership paying dues of at least twenty-five dollars ($25.00) per year as recorded by the secretary of the club, quarterly meetings and an actively engaged membership carrying out the objects of the club. A social club shall, upon applying for a license, file with the licensing authority and the commission, a true copy of its bylaws and shall further, upon applying for a renewal of its license, file with the licensing authority and the commission a detailed statement of its activities during the preceding year which were undertaken or furthered in pursuit of the objects of the club together with an itemized statement of amounts expended for such activities. Club members, at the time of application for a limited retail liquor license pursuant to W.S. 12-4-301, shall be in good standing by having paid at least one (1) full year in dues;

(F) Club does not mean college fraternities or labor unions;

(G) A political subdivision of this state owning, maintaining or operating a bona fide golf course together with a clubhouse.

(iv) "Commission" means the Wyoming liquor division within the department of revenue created under W.S. 12-2-106;

(v) Repealed by Laws 1985, ch. 92, 3;

(vi) "Industry representative" means and includes all wholesalers, manufacturers, rectifiers, distillers and breweries dealing in alcoholic liquor or malt beverage, and proscriptions upon their conduct shall include conduct by a subsidiary, affiliate, officer, director, employee, agent, broker or any firm member of such entity;

(vii) "Intoxicating liquor", "alcoholic liquor", "alcoholic beverage" and "spirituous liquor" are construed as synonymous in meaning and definition;

(viii) "Licensee" means a person holding a:

(A) Retail liquor license;

(B) Limited retail liquor license;

(C) Resort liquor license;

(D) County retail malt beverage permit;

(E) Malt beverage permit;

(F) Restaurant liquor license;

(G) Catering permit; or

(H) Bar and grill liquor license.

(ix) "Licensing authority" means the governing body of an incorporated city, town or county in Wyoming with the responsibility to issue, control and administer a particular license, or the commission;

(x) "Malt beverage" means any fluid, substance or compound intended for beverage purposes manufactured from malt, wholly or in part, or from any substitute therefor, containing at least one-half of one percent (.5%) of alcohol by volume;

(xi) "Original package" means any receptacle or container used or labeled by the manufacturer of the substance, containing any alcoholic liquors or malt beverages;

(xii) "Person" includes an individual person, partnership, corporation, limited liability company or any other association or entity, public or private;

(xiii) "Resident" means a domiciled resident and citizen of Wyoming for a period of not less than one (1) year who has not claimed residency elsewhere for any purpose within a one (1) year period immediately preceding the date of application for any license or permit authorized under this title;

(xiv) "Restaurant" means space in a building maintained, advertised and held out to the public as a place where individually priced meals are prepared and served primarily for on-premise consumption and where the primary source of revenue from the operation is from the sale of food and not from the sale of alcoholic or malt beverages. The building shall have a dining room or rooms, a kitchen and the number and kinds of employees necessary for the preparing, cooking and serving of meals in order to satisfy the licensing authority that the space is intended for use as a full service restaurant. "Full service restaurant" means a restaurant at which waiters or waitresses deliver food and drink offered from a printed food menu to patrons at tables or booths. The service of only fry orders or such food and victuals as sandwiches, hamburgers or salads shall not be deemed a restaurant for the purposes of this section;

(xv) "Room" means an enclosed and partitioned space within a building large enough for a person to enter but not a cabinet. Partitions may contain windows and doorways, but any partition shall extend from floor to ceiling;

(xvi) "Sell" or "sale" includes offering for sale, trafficking in, bartering, delivering or dispensing and pouring for value, exchanging for goods, services or patronage or an exchange in any way other than purely gratuitously. Every delivery of any alcoholic liquor or malt beverage made otherwise than by gift constitutes a sale;

(xvii) "Wholesaler" means any person except the commission, who sells any alcoholic or malt beverage to a retailer for resale;

(xviii) "Brewery" means a commercial enterprise at a single location producing malt beverage in quantities to exceed fifteen thousand (15,000) barrels per year;

(xix) "Microbrewery" means a commercial enterprise at a single location producing malt beverage in quantities not to exceed fifteen thousand (15,000) barrels per year and no less than one hundred (100) barrels per year;

(xx) "Winery" means a commercial enterprise manufacturing wine at a single location in Wyoming;

(xxi) "Operational" means offering for sale to the general public alcoholic liquor and malt beverages as authorized under a license or permit issued under this title for not less than three (3) consecutive months during any calendar year;

(xxii) "Department" means the Wyoming department of revenue;

(xxiii) "Guest ranch" means a vacation resort offering accommodations for overnight stays and activities typical of western ranching;

(xxiv) "This title" means W.S. 12-1-101 through 12-10-101;

(xxv) "Out-of-state shipper" means any licensee outside this state who accepts orders for manufactured wine placed from this state and who ships, packages for shipment or facilitates in any way shipment of the wine by a third party or common carrier to any person, household or licensed retailer in this state.



12-1-102. Application of provisions.

12-1-102. Application of provisions.

(a) The general control and regulatory provisions of this title apply to all licenses and permits authorized under this title, unless otherwise provided.

(b) Nothing in this title prohibits a liquor supplier operating under a governmental permit or tax license from selling his product to the commission or delivering products at points not within the state of Wyoming after licenses are secured as required by the commission.






CHAPTER 2 - WYOMING LIQUOR DIVISION

ARTICLE 1 - IN GENERAL

12-2-101. Repealed By Laws 1996, ch. 74, 3.

12-2-101. Repealed By Laws 1996, ch. 74, 3.



12-2-102. Repealed By Laws 1996, ch. 74, 3.

12-2-102. Repealed By Laws 1996, ch. 74, 3.



12-2-103. Repealed By Laws 1996, ch. 74, 3.

12-2-103. Repealed By Laws 1996, ch. 74, 3.



12-2-104. Repealed By Laws 1996, ch. 74, 3.

12-2-104. Repealed By Laws 1996, ch. 74, 3.



12-2-105. Repealed By Laws 1996, ch. 74, 3.

12-2-105. Repealed By Laws 1996, ch. 74, 3.



12-2-106. Wyoming liquor division; created; division administrator; duties.

12-2-106. Wyoming liquor division; created; division administrator; duties.

(a) As part of the reorganization of Wyoming state government, the Wyoming liquor division is created within the department of revenue. The division shall consist of the programs and functions specified under this title.

(b) The administrator of the division shall be appointed by the director of the department of revenue and shall in accordance with W.S. 9-2-1706(c) and (d), serve at the pleasure of and may be removed at any time by the director. Subject to the approval of the director, the administrator shall take final agency action with respect to all matters before the division pursuant to this title.

(c) The division shall administer all programs formerly administered by the Wyoming liquor commission.






ARTICLE 2 - LICENSING AUTHORITY

12-2-201. Wholesale license for sale of malt beverages only; fee.

12-2-201. Wholesale license for sale of malt beverages only; fee.

(a) Except as otherwise provided in paragraph (ii) of this subsection a wholesale license authorizing the sale of malt beverages only may be granted by the commission to microbreweries and malt beverage wholesalers resident within this state. Wholesale licensees have the exclusive right to sell malt beverages at wholesale. Any qualified person desiring a wholesale license shall apply to the commission on forms to be provided and pay a license fee of two hundred fifty dollars ($250.00) annually in advance. A wholesale license issued under this subsection shall be subject to the following:

(i) Except as provided in paragraph (ii) of this section, no brewery or malt beverage importer may have any legal ownership interest, in whole or in part, in the license, business, assets or corporate stock of a licensee under this subsection;

(ii) The commission may issue a temporary wholesale license under this subsection to a brewery or malt beverage importer if a current licensee who has been granted distribution rights for a brand in a designated sales territory is unable to service the territory as a result of the loss of his license, bankruptcy or insolvency, and the loss of license, bankruptcy or insolvency is not the result of action by the brewery or malt beverage importer that is prohibited under the franchise agreement. A temporary license under this paragraph may be issued for a period not to exceed one (1) year and shall be limited to the sale of products in the designated territory;

(iii) Nothing in this subsection shall be interpreted to impair any contract between a brewery, malt beverage manufacturer or malt beverage importer and a distributor.

(b) Each applicant shall submit to the commission a statement under oath designating clearly the geographical territory within which the applicant will sell and deliver malt beverages to qualified retail liquor and malt beverage licensees or permittees only. The territory is to be that designated by the brewer or brewer's authorized agent whose product the applicant sells. The application shall state that malt beverages sold by the applicant may be purchased by all retail liquor licensees or malt beverage permittees, and that the applicant will maintain a warehouse and delivery facilities within the territory designated. This subsection does not apply to a licensed malt beverage wholesaler when there has been no territorial designation of a brand by a brewer or the brewer's authorized agent to another licensed wholesaler. The commission may authorize a licensed wholesaler to annually purchase not more than one hundred fifteen (115) gallons of any unassigned brand. A retail liquor licensee or malt beverage permittee shall purchase all malt beverages for retail sale only from a Wyoming wholesale malt beverage licensee.

(c) A malt beverage wholesaler may sell to or purchase from another malt beverage wholesaler only those products the purchasing wholesaler is licensed to sell within his designated territory. A copy of the invoice of the transaction shall be submitted to the Wyoming liquor commission by the seller. State excise tax shall be reported and paid by the licensed malt beverage wholesaler who has imported the products into the state.

(d) The commission may grant the number of licenses it deems appropriate and at points within the state as it may select.

(e) All Wyoming breweries and all malt beverage wholesalers shall be under the direct supervision of the commission and subject to all the provisions of this title and the rules and regulations of the department.

(f) Nothing in this section limits the commission's exclusive authority to wholesale alcoholic liquors.

(g) Notwithstanding W.S. 12-2-203, the commission:

(i) May authorize the sale of products of a microbrewery for off-premises sale through existing licensed wholesale malt beverage distributors according to W.S. 12-2-201 and subject to W.S. 12-2-304, 12-3-101 and 12-3-102; and

(ii) Shall assess to the microbrewery a fee not to exceed two hundred dollars ($200.00) for the off-premises sale of microbrewery products;

(iii) The commission shall not grant a license for a brewery and a microbrewery to the same producer.



12-2-202. Sales by railroads and chartered transportation services; limited transportation liquor license; fees; chartered transportation services defined.

12-2-202. Sales by railroads and chartered transportation services; limited transportation liquor license; fees; chartered transportation services defined.

(a) The commission may authorize sales by railroads and by any charter transportation service. Under the authority of a limited transportation liquor license, railroads and chartered transportation services may sell alcoholic liquor or malt beverages when moved into and through the state in dining cars, club cars, observation cars and pullman cars attached to trains or in the passenger compartment of a chartered transportation vehicle. Upon application, the commission may issue a limited transportation liquor license for each scheduled train or chartered transportation vehicle upon which alcoholic liquor or malt beverages are to be sold, subject to the following terms and maximum fees:

(i) A license valid for one (1) twenty-four (24) hour period at a fee of not to exceed one hundred dollars ($100.00). Any applicant may be issued more than one (1) license under this paragraph during any one (1) calendar year;

(ii) A license valid for one (1) year at a fee not to exceed one thousand dollars ($1,000.00).

(b) It is unlawful to sell alcoholic liquor or malt beverages on railroad cars or chartered transportation vehicles without a limited transportation liquor license required by this section.

(c) As used in this section, "chartered transportation service" means "contract motor carrier" as defined by W.S. 31-18-101(a)(x)(A).



12-2-203. Manufacturing and rectifying; importing and industry representatives; licensing; fees.

12-2-203. Manufacturing and rectifying; importing and industry representatives; licensing; fees.

(a) The division shall grant a manufacturer's license authorizing the manufacture or rectification of alcoholic liquor or malt beverages or an importer's license authorizing the importation of alcoholic liquor to a qualified resident within this state who submits an application to the division on forms provided by the division and pays an annual license fee of two hundred fifty dollars ($250.00) for each license. A person may be issued both a manufacturer's license and an importer's license.

(b) The Wyoming liquor division shall grant a class A industry representative license for alcoholic liquor suppliers to a qualified individual domiciled within this state who submits an application to the division on forms provided by the division accompanied by an annual license fee of not to exceed seven hundred fifty dollars ($750.00). A class A industry representative shall have a written statement from any vendor whose products the applicant proposes to represent. The class A industry representative shall be published in the division's price catalog with the products from any vendor represented by him and shall be authorized to request that the division list or delist products from the vendor represented by him.

(c) The division shall grant a class B industry representative license for alcohol liquor suppliers to a qualified individual domiciled within this state who submits an application to the division on forms provided by the division accompanied by an annual license fee of not to exceed two hundred fifty dollars ($250.00). A class B industry representative shall be employed or managed by a class A industry representative. A class B industry representative shall have a written statement from the class A industry representative designating any vendor whose products he is authorized to represent.

(d) The division shall grant a class C temporary special event industry representative license to any individual twenty-one (21) years of age or older who submits an application on a form supplied by the division for a fee of not to exceed fifty dollars ($50.00) per event.

(e) No class A industry representative shall be employed by a licensee as defined by W.S. 12-1-101(a)(viii).

(f) A holder of a manufacturer's license under subsection (a) of this section who is a federally licensed distiller or rectifier may dispense free of charge on-site samples in quantities not to exceed one and one-half (1.5) ounces of their manufactured product and no more than two (2) samples per consumer per day. The dispensing of samples shall be subject to the schedule of operating hours provided in W.S. 12-5-101 and the dispensing room provisions provided in W.S. 12-5-201.

(g) The local licensing authority may issue to the holder of a manufacturer's license under subsection (a) of this section who is a federally licensed distiller or rectifier, a satellite manufacturer's permit which allows the permittee to sell its manufactured product at not more than one (1) satellite location within Wyoming separate from its manufacturing site under the original permit. All products sold at a manufacturer's satellite location shall be obtained through the commission. The satellite manufacturer's permit may be issued on application to the appropriate licensing authority. The local licensing authority may require a public hearing and the payment of an additional permit fee not to exceed one hundred dollars ($100.00). The satellite manufacturer's permit shall be subject to the terms and conditions of W.S. 12-4-106, the schedule of operating hours provided in W.S. 12-5-101 and the dispensing room provisions pursuant to W.S. 12-5-201.

(h) For purposes of subsections (f) and (g) of this section:

(i) "Distiller" includes any person who:

(A) Produces distilled spirits from any source or substance;

(B) Brews or makes mash, wort or wash fit for distillation or for the production of distilled spirits, other than the making or using of mash, wort or wash in the authorized production of wine or beer, or the production of vinegar by fermentation;

(C) By any process separates alcoholic spirits from any fermented substance; or

(D) Making or keeping mash, wort or wash, has a still in his possession or use.

(ii) "Rectifier" includes any person who colors, flavors or otherwise processes distilled spirits by distillation, blending, percolating or other processes.



12-2-204. Out-of-state shipment of manufactured wine; license; fees; restrictions; conditions.

12-2-204. Out-of-state shipment of manufactured wine; license; fees; restrictions; conditions.

(a) Notwithstanding any law, rule or regulation to the contrary, any person currently licensed in its state of domicile as an alcoholic liquor or malt beverage manufacturer, importer, wholesaler or retailer who obtains an out-of-state shipper's license, as provided in this section, may ship no more than a total of eighteen (18) liters of manufactured wine directly to any one (1) household in this state in any twelve (12) month period.

(b) Notwithstanding any law, rule or regulation to the contrary, any person currently licensed in its state of domicile as an alcoholic liquor or malt beverage manufacturer, importer, wholesaler or retailer who obtains an out-of-state shipper's license, as provided in this section, may ship to any Wyoming retail establishment which holds a liquor license in this state any manufactured wine which is not listed with the liquor division as part of its inventory and distribution operation.

(c) Before sending any shipment to a household or to a licensed retailer in this state, the out-of-state shipper shall:

(i) File an application with the liquor division of the department of revenue;

(ii) Pay a license fee of fifty dollars ($50.00) to the liquor division;

(iii) Provide a true copy of its current alcoholic liquor or malt beverage license issued in its state of domicile to the liquor division;

(iv) Provide such other information as may be required by the liquor division; and

(v) Obtain from the liquor division an out-of-state shipper's license, after the division conducts such investigation as it deems necessary.

(d) Any out-of-state shippers licensed pursuant to this section shall:

(i) Not ship more than a total of eighteen (18) liters of manufactured wine to any one (1) household in this state during any twelve (12) month period. In the event any out-of-state shipper ships more than ninety (90) liters of any particular manufactured wine to any combination of households or licensed retailers in this state, the out-of-state shipper shall offer to sell the manufactured wine to the liquor division at wholesale prices;

(ii) Ship manufactured wine only to an individual who is at least twenty-one (21) years of age for such individual's personal use and not for resale. No out-of-state shipper shall ship any malt beverage or spirituous liquor to any person in this state. No out-of-state shipper shall ship any malt beverage or spirituous liquor to any retail establishment which holds a liquor license in this state;

(iii) Ensure that all shipping containers of manufactured wine shipped pursuant to this section are conspicuously labeled with the words: "CONTAINS ALCOHOLIC BEVERAGES. ADULT (OVER 21) SIGNATURE REQUIRED FOR DELIVERY";

(iv) Ensure that all shipments into this state are made by a duly licensed carrier and further ensure that such carriers comply with the requirement to obtain an adult signature;

(v) Remit a tax of twelve percent (12%) of the retail price for each shipment of manufactured wine to the liquor division. Each out-of-state shipper shall file a monthly report with the liquor division and include a copy of the invoice for each shipment of manufactured wine and remit any tax due. The report shall be filed with the liquor division not later than the tenth of the month following the month in which the shipment was made. Any report filed late with the liquor division shall be subject to a late filing fee of twenty-five dollars ($25.00);

(vi) Maintain records for at least three (3) years as will permit the liquor division to ascertain the truthfulness of the information filed and permit the division to perform an audit of the licensee's records upon reasonable request; and

(vii) Be deemed to have consented to the personal jurisdiction of the liquor division or any other state agency and the courts of this state concerning enforcement of this section and any related laws, rules or regulations.

(e) The out-of-state shipper shall annually renew its license with the liquor division by paying a renewal fee of fifty dollars ($50.00), providing a true copy of its current alcoholic liquor or malt beverage license issued in its state of domicile, and further providing other information as may be required.

(f) Any person who makes, participates in, transports, imports or receives a shipment in violation of this section is guilty of a misdemeanor. Each shipment shall constitute a separate offense. Where the person holds an out-of-state shipper's license, license suspension or revocation may be in addition to or in lieu of the foregoing penalties.






ARTICLE 3 - POWERS AND DUTIES

12-2-301. Generally.

12-2-301. Generally.

(a) The commission is the exclusive wholesale distributor and seller of alcoholic liquor within Wyoming. It is granted the sole right to sell alcoholic liquors at wholesale, and no licensee or permittee who is granted the right to sell, distribute or receive alcoholic liquors at retail shall purchase any alcoholic liquors from any source other than the commission, unless otherwise expressly authorized by state law. Any out-of-state shipment of alcoholic liquor or malt beverage into this state is prohibited unless otherwise expressly authorized by state law.

(b) The department shall make rules and regulations as it considers necessary to carry out this title which shall not be inconsistent with applicable laws and regulations of this state or of the United States.

(c) The director of the department shall direct inspections and other investigations as he considers necessary for the enforcement of the law and the rules and regulations of the department.

(d) Repealed By Laws 1996, ch. 74, 3.

(e) Repealed By Laws 2008, Ch. 44, 2.



12-2-302. Collection of excise taxes; disposition of revenue and fees.

12-2-302. Collection of excise taxes; disposition of revenue and fees.

(a) The commission shall collect all excise taxes provided by this title relating to alcoholic and malt beverages for deposit into the general fund.

(b) All other revenue and fees collected by the commission shall be deposited into the state treasury to the credit of the enterprise fund except as otherwise provided by law. The legislature shall authorize expenditures as necessary to defray the administrative expenses of the commission, including salaries, office expenses and general expenses for the enforcement of their duties and sufficient funds to defray the cost of alcoholic liquor purchases and attendant expenses as provided by W.S. 9-4-205(d).



12-2-303. Purchase and sale of alcoholic liquors; shortages.

12-2-303. Purchase and sale of alcoholic liquors; shortages.

(a) The Wyoming liquor division shall purchase and sell alcoholic liquors to qualified licensees within the state including, at the discretion of the division, any retail distributors or permittees operating within any military post or national park located within the boundaries of the state of Wyoming. Except as provided in subsection (c) of this section, sales shall be made at prices sufficient to return the cost of merchandise and all expenses of operation together with a profit, not to exceed seventeen and six-tenths percent (17.6%) above the cost of the merchandise.

(b) In the case of a shortage in the supply of any alcoholic liquor, the commission may apportion its available supply among the licensees in an equitable manner.

(c) The Wyoming liquor division may sell an alcoholic liquor at a price less than that provided in subsection (a) of this section if the alcoholic liquor has been designated by the division as overstocked or has been removed from the division's published listing of alcoholic liquors to be kept for sale to licensees. For purposes of this section "overstocked" means the amount of the alcoholic liquor in the division's inventory is greater than would be sold in a twelve (12) month period.



12-2-304. Inspections and examinations; failure to permit entry.

12-2-304. Inspections and examinations; failure to permit entry.

(a) The commission, through its employees or agents, may enter and inspect at any time every place of business wherein malt or alcoholic beverages are being sold, stored or kept by any licensee or permittee.

(b) The commission, through its employees or agents, may examine the records, books of account and stock of malt and alcoholic beverages of retailers, wholesalers and licensees.

(c) If any licensee refuses to permit the entry of an agent of the commission to his place of business or storage place for the purpose of inspection, his license may be revoked as provided by law. Entry for purposes of inspection is authorized only during open business hours unless it is in the presence of the licensee or his duly authorized representative or unless the officer making entry does so under court order or has reasonable grounds to believe that evidence of any violation of this title is within the place to be entered.



12-2-305. Sales to violators prohibited; hearing and review.

12-2-305. Sales to violators prohibited; hearing and review.

Whenever any licensee is convicted of willfully violating any provision of this title, upon satisfactory proof of the conviction, the commission may, after notice and hearing, refuse to sell alcoholic beverages to the licensee. The administrative proceeding shall be conducted as a contested case before a hearing examiner of the office of administrative hearings, who shall recommend a decision to the commission. Judicial review, if any, shall be from the decision of the commission and in accordance with the provisions of the Wyoming Administrative Procedure Act.



12-2-306. Sales to licensees failing to pay sales tax prohibited; hearing and review.

12-2-306. Sales to licensees failing to pay sales tax prohibited; hearing and review.

Upon certification by the department of revenue that any licensee is sixty (60) or more days delinquent in paying sales taxes, the liquor commission shall not sell alcoholic beverages to the licensee or its operator until the department of revenue certifies that the licensee has paid all sales taxes owed. Upon receipt of certification, the commission shall notify the issuing licensing authority of the delinquency. The licensee shall be allowed a hearing before the state board of equalization as provided by the Wyoming Administrative Procedure Act if the licensee feels aggrieved by any action taken under this section.






ARTICLE 4 - ALCOHOL SERVER TRAINING PROGRAM

12-2-401. Definitions.

12-2-401. Definitions.

(a) As used in this article:

(i) "Department" means the department of revenue;

(ii) "Program" means an alcohol server training program and examination administered to servers by providers under the provisions of this article;

(iii) "Provider" means an individual, independent contractor, partnership, corporation, public or private school or any other legal entity certified by the department to provide an alcohol server training program authorized by this article;

(iv) "Server" means a person who physically serves or delivers alcoholic liquor at retail on or off the premises of a business licensed by a local licensing authority under this title.



12-2-402. Powers and duties of the department.

12-2-402. Powers and duties of the department.

(a) Not later than December 31, 2003, the department shall promulgate rules establishing an alcohol server training program to train servers to help promote safe and responsible consumption of alcoholic liquor.

(b) The rules shall provide for the certification of providers who shall use curricula developed by the department. The department shall promulgate rules governing the manner in which providers make available program courses and examinations to servers.

(c) The department may suspend, revoke or not renew any certification issued to a provider if, after notice and opportunity for a hearing, the department finds the provider has violated this article or any rule promulgated under this article.

(d) The department may cooperate and enter into agreements with the department of health to implement the purposes of this section. The agreements may provide for the expenditure of funds appropriated to the department of health which are not otherwise restricted.






ARTICLE 5 - BEER KEG REGISTRATION

12-2-501. Definition.

12-2-501. Definition.

As used in this article "beer keg" means any brewery sealed, single container that contains not less than seven (7) gallons of malt beverage.



12-2-502. Sale of beer kegs.

12-2-502. Sale of beer kegs.

No licensee shall sell beer kegs unless that licensee affixes an identification label or tag to each beer keg. An identification label or tag provided by the commission shall consist of paper, plastic, metal or another durable material that is not easily damaged or destroyed. Identification labels may contain a nonpermanent adhesive material in order to apply the label directly to an outside surface of a beer keg at the time of sale. Identification tags shall be attached to beer kegs at the time of sale with nylon ties or cording, wire ties or other metal attachment devices, or another durable means of tying or attaching the tag to the beer keg. The identification information contained on the label or tag shall include the licensee's name, address and telephone number, and a unique beer keg number assigned by the licensee. A prominently visible warning that intentional removal or alteration of the label or tag is a criminal offense shall be placed on the tag. Upon return of a beer keg to the licensee that sold the beer keg and attached the identification label or tag, the licensee shall be responsible for the complete and thorough removal of the entire identification label or tag, and any adhesive or attachment devices on the label or tag. The identification label or tag shall be kept on file with the licensee for not less than ninety (90) days after the date of return.



12-2-503. Licensee to keep records.

12-2-503. Licensee to keep records.

(a) A licensee at the time of selling any beer keg shall record:

(i) The number on the purchaser's:

(A) Motor vehicle driver's license issued by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico or by an official governmental agency of Canada or Mexico;

(B) Permanent resident card issued by the United States citizenship and immigration services;

(C) An identification card issued to a member of the armed forces;

(D) An internationally accepted passport document with a discernible date of birth and photograph; or

(E) Valid picture identification card issued by any state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

(ii) The date and time of the purchase;

(iii) The beer keg identification number; and

(iv) The purchaser's signature.

(b) The record shall be retained for not less than ninety (90) days after the date of the sale.



12-2-504. Access to records.

12-2-504. Access to records.

A licensee required to retain records under W.S. 12-2-502 or 12-2-503(b) shall make the records available during regular business hours for inspection by a peace officer or the commission.



12-2-505. Violation.

12-2-505. Violation.

(a) A person who is required to record information shall not knowingly make a materially false entry in the book or register required under W.S. 12-2-503. Any person who violates this subsection is guilty of a misdemeanor punishable by a fine of not more than five hundred dollars ($500.00).

(b) Any person who removes or alters an identification tag or label affixed to a beer keg as required by W.S. 12-2-502, other than the licensee acting in accordance with W.S. 12-2-502, is guilty of a misdemeanor punishable by a fine of not more than five hundred dollars ($500.00).









CHAPTER 3 - TAXATION

12-3-101. Excise tax to be paid; limitation on liquor or malt beverage importation; penalties.

12-3-101. Excise tax to be paid; limitation on liquor or malt beverage importation; penalties.

(a) An excise tax is assessed and shall be collected by the commission equal to three-fourths of one cent ($.0075) per one hundred (100) milliliters (3.4 ounces) or fraction thereof on wine, two and one-half cents ($.025) per one hundred (100) milliliters (3.4 ounces) or fraction thereof on spirituous liquors and one-half cent ($.005) per liter (33.8 ounces) or fraction thereof on malt beverages. The appropriate excise tax shall be collected on all alcoholic or malt beverages sold, offered for sale or use in this state.

(b) It is unlawful for any licensee to receive or possess any alcoholic or malt beverage upon which state excise taxes have not been paid.

(c) Any licensee or permittee who violates subsection (b) of this section is guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars ($500.00), imprisoned for not more than one (1) year, or both.

(d) No person shall, without authorization from the commission or by law, personally transport alcoholic liquor or malt beverages into Wyoming for sale, use or consumption in the state when the applicable state excise tax has not been paid. No person shall import or transport at any given time more than three (3) liters of alcoholic liquor excluding wine, nine (9) liters of wine or five (5) gallons of malt beverage for the personal use of the possessor into Wyoming if the applicable state taxes have not been paid. This subsection shall not apply to a person importing manufactured wine in accordance with the provisions of W.S. 12-2-204.

(e) Any person importing or transporting alcoholic liquor in violation of subsection (d) of this section is guilty of a misdemeanor. All alcoholic liquor or malt beverages illegally imported or transported shall be forfeited and delivered to the commission for disposition as inventory stock.



12-3-102. Confiscation authorized; disposition; when seizure permitted.

12-3-102. Confiscation authorized; disposition; when seizure permitted.

(a) When an authorized inspector discovers alcoholic liquors or malt beverages upon which excise taxes have not been paid in the possession of a licensee, he shall take possession of and hold the alcoholic liquors or malt beverages as evidence against the offender. If the offender is convicted of a violation of W.S. 12-3-101, the court shall order that the untaxed liquor or beverage be delivered to the commission, if merchantable, where it will be added to its stock and sold in the usual course of business. If the liquors or beverages are determined to be nonmerchantable, the court shall order their destruction.

(b) Whenever an inspector, agent or employee of the commission or any peace officer of the state lawfully discovers alcoholic liquors or malt beverages which have been unlawfully imported or transported, he may seize the alcoholic liquor or malt beverage and packages in which they are contained for use as evidence and shall not be removed from state control upon writ of replevin or other like process.






CHAPTER 4 - LOCAL LICENSES

ARTICLE 1 - APPLICATIONS

12-4-101. Authority of cities, towns and counties; population figures; number of available licenses and permits; assessment and payment of fees.

12-4-101. Authority of cities, towns and counties; population figures; number of available licenses and permits; assessment and payment of fees.

(a) Incorporated cities, towns and counties within Wyoming shall license and regulate or prohibit the retail sale of alcoholic and malt beverages under this title. Nothing in this title prohibits a licensing authority of an incorporated city, town or county from issuing less than the total number of allowable retail liquor licenses pursuant to W.S. 12-4-201, less than the allowable bar and grill liquor licenses pursuant to W.S. 12-4-413 or from refusing to issue any license or permit authorized by this title.

(b) Population figures are based upon the official ten (10) year federal census preceding the time of application. Population figures based upon the official census shall be periodically revised by a state population estimate no later than five (5) years after the federal census publication date.

(c) Population figures and estimates required by subsection (b) of this section shall be furnished to the appropriate licensing authorities within the state by the department of administration and information using population estimates from the United States bureau of the census. The maximum number of licenses and permits available for issuance by a licensing authority pursuant to the population formula provided by W.S. 12-4-201 and 12-4-413, shall be certified and distributed by the commission.

(d) Unless otherwise provided, the licensing authority shall uniformly assess license or permit fees annually for each particular class of license or permit. Applicants for a license or permit shall pay the required fee in cash or by certified check upon receipt of the license or permit.



12-4-102. Application for licenses and permits; contents; signature and verification.

12-4-102. Application for licenses and permits; contents; signature and verification.

(a) Any person desiring a license or permit authorized by this title shall apply to the appropriate licensing authority. The application shall be made under oath upon a form to be prepared by the attorney general and furnished to the licensing authority. The application shall be filed in the office of the clerk of the appropriate licensing authority and shall contain the following provisions:

(i) The location and a description of the room in which the applicant will sell under the license if the building is in existence at the time of application. If the building is not in existence, the location and an architect's drawing or suitable plans of the room and premises to be licensed;

(ii) The age and residence of the applicant, and of each applicant or partner if the application is made by more than one (1) individual or by a partnership;

(iii) A disclosure of any criminal record of the applicant or any partner equal to a felony conviction under Wyoming law and of any conviction for a violation of Wyoming law relating to the sale or manufacture of alcoholic liquor or malt beverages within ten (10) years prior to the filing of the application;

(iv) If the applicant is a corporation:

(A) The name, age and residence of each officer, director and stockholder holding, either jointly or severally, ten percent (10%) or more of the outstanding and issued capital stock of the corporation; and

(B) Whether any officer, director or stockholder with ten percent (10%) or more ownership has been convicted of a violation of law as provided in paragraph (iii) of this subsection.

(v) If the applicant is a limited liability company:

(A) The name, age and residence of each officer, manager and member holding, either jointly or severally, ten percent (10%) or more of the outstanding ownership of the limited liability company; and

(B) If any officer, manager or member with ten percent (10%) or more ownership has been convicted of a violation of law as provided under paragraph (a)(iii) of this subsection.

(vi) A statement indicating the financial condition and financial stability of a new applicant;

(vii) The site and the zoning of the site where the applicant will sell under the license;

(viii) If application is for a retail license renewal, the applicant shall provide documentation to the local licensing authority that minimum purchase requirements specified in W.S. 12-4-103(c) have been met.

(b) No person or partner shall have any interest, directly or indirectly, in a license or permit unless he signs and verifies the application for the license or permit. No corporation shall be granted a license or permit unless two (2) or more of the officers or directors sign and verify the application on behalf of the corporation and also verify upon their oath as individuals that the statements and provisions contained therein are true, except that if all the stock of the corporation is owned by one (1) individual then that individual may sign and verify the application and verify upon his oath that the statements and provisions contained therein are true. No limited liability company shall be granted a license or permit unless at least one (1) of the officers, managers, or if there are no officers or managers, at least one (1) of the members who is duly authorized to act on behalf of the limited liability company signs and verifies the application on behalf of the company and also verifies upon his oath that the statements and provisions contained therein are true.

(c) Corporate and limited liability company licensees and permittees shall advise the licensing authority within thirty (30) days in writing of any change in the information in the application required by paragraphs (a)(iv) or (v) of this section. The licensing authority shall provide the commission a copy of a notification of change.



12-4-103. Restrictions upon license or permit applicants and holders; license limitation per person.

12-4-103. Restrictions upon license or permit applicants and holders; license limitation per person.

(a) A license or permit authorized by this title shall not be held by, issued or transferred to:

(i) Any mayor, member of a city or town council or county commissioner within their respective jurisdiction;

(ii) Any person employed by the state or a city, town or county as a law enforcement officer or who holds office as a law enforcement officer through election;

(iii) Any person who does not own the building in which the sales room is located or hold a written lease for the period for which the license will be effective containing an agreement by the lessor that alcoholic or malt beverages may be sold upon the leased premises, except as provided by paragraph (iv) of this subsection;

(iv) Any licensee who fails to demonstrate that his licensed alcoholic or malt beverage enterprise will be operational in a planned but not physically functional building within two (2) years after a license or permit has been issued or transferred, or if holding a license, fails to open his business in a functional building within two (2) years after license issuance or transfer. Upon a showing of good cause by the licensee and for an additional period of not to exceed one (1) year, the local licensing authority may extend the time period in which the business or enterprise of the licensee is required to become operational or open for business pursuant to this paragraph. Any license or permit in violation of this paragraph shall not be renewed by the local licensing authority;

(v) Repealed By Laws 1996, ch. 122, 3.

(vi) A manufacturer of alcoholic beverages or wholesaler of malt beverages;

(vii) A person under eighteen (18) years of age;

(viii) A college fraternity or organization created by one (1) or more college fraternities;

(ix) A chamber of commerce, except for twenty-four (24) hour malt beverage permits issued pursuant to W.S. 12-4-502;

(x) A corporation, limited liability company, limited partnership, or limited liability partnership which has not qualified to do business in Wyoming;

(xi) An individual who is not a resident; or

(xii) Any general partnership or group of two (2) or more persons unless each person interested, directly or indirectly, is a resident or qualified to do business in this state.

(b) Except as provided in W.S. 12-4-301(e), no licensing authority shall issue more than one (1) license or permit to any one (1) person.

(c) Except as provided in subsection (d) of this section, a license or permit authorized by this title shall not be renewed if the licensee or permittee did not, during the previous one (1) year term of the license or permit, purchase at least five hundred dollars ($500.00) of alcoholic or malt beverages or a combination thereof from the commission or any authorized malt beverage wholesaler. A retail liquor license shall not be renewed if the licensee did not, during the previous one (1) year term of the license, purchase at least two thousand dollars ($2,000.00) of alcoholic or malt beverages or a combination thereof from the commission or any authorized malt beverage wholesaler.

(d) Subsection (c) of this section shall not apply to:

(i) Any licensee or permittee having a planned but not physically functional building pursuant to paragraph (a)(iv) of this section;

(ii) Holders of special permits issued under article 5 of this chapter;

(iii) Holders of a limited transportation liquor license under W.S. 12-2-202.



12-4-104. Publication of notice; grant or denial; renewal preference; copy of application and notice to commission; judicial review.

12-4-104. Publication of notice; grant or denial; renewal preference; copy of application and notice to commission; judicial review.

(a) When an application for a license, permit, renewal or any transfer of location or ownership thereof has been filed with a licensing authority, the clerk shall promptly prepare a notice of application, place the notice conspicuously upon the premises shown by the application as the proposed place of sale and publish the notice in a newspaper of local circulation once a week for two (2) consecutive weeks. When a county is the licensing authority, the county clerk shall also post the notice on the official website of the county in the manner provided in W.S 18-3-516(f). When a city or town is the licensing authority, the city clerk shall also post the notice on the city or town's official website if one exists. The notice shall state that a named applicant has applied for a license, permit, renewal or transfer thereof, and that protests against the issuance, renewal or transfer of the license or permit will be heard at a designated meeting of the licensing authority. Each applicant shall, at the time of filing his application, pay the clerk an amount sufficient to cover the costs of publishing notice. Notices may be substantially in the following form:

NOTICE OF APPLICATION FOR A ....

Notice is hereby given that on the .... day of .... (year) (name of applicant) filed an application for a .... license (permit), in the office of the clerk of the city (or town or county) of .... for the following described place (and room) (insert description) and protests, if any there be, against the issuance (transfer or renewal) of the license (permit) will be heard at the hour of ....M., on the .... day of .... (year), in the (meeting place of the governing body).

Dated .... Signed ....

(b) Any license or permit authorized under this title shall not be issued, renewed or transferred until on or after the date set in the notice for hearing protests. If a renewal or transfer hearing, the hearing shall be held no later than thirty (30) days preceding the expiration date of the license or permit. A license or permit shall not be issued, renewed or transferred if the licensing authority finds from evidence presented at the hearing:

(i) The welfare of the people residing in the vicinity of the proposed license or permit premises shall be adversely and seriously affected;

(ii) The purpose of this title shall not be carried out by the issuance, renewal or transfer of the license or permit;

(iii) The number, type and location of existing licenses or permits meet the needs of the vicinity under consideration;

(iv) The desires of the residents of the county, city or town will not be met or satisfied by the issuance, renewal or transfer of the license or permit; or

(v) Any other reasonable restrictions or standards which may be imposed by the licensing authority shall not be carried out by the issuance, renewal or transfer of the license or permit.

(c) The owner and holder of an expired liquor license or permit or one due for expiration has a preference right to a new license for the same location. After the required notice and a public hearing, each application claiming renewal preference shall be promptly considered and acted upon by the licensing authority.

(d) When any application is filed with a licensing authority, the licensing authority shall immediately forward a copy of the application to the commission. No licensing authority shall approve or deny an application until the commission has certified the application is complete pursuant to this subsection. All applications shall be deemed to be certified unless objection is made by the commission within ten (10) working days after receipt of the application. Upon approval or denial of an application, the licensing authority shall promptly notify the commission.

(e) An applicant for a renewal license or permit may appeal to the district court from an adverse decision by the licensing authority. No applicant for a new license shall have a right of appeal from the decision of the licensing authority denying an application.

(f) Upon an appeal the person applying for a license and claiming renewal preference shall be named as plaintiff, with the licensing authority named as defendant. During the pendency of an appeal, a renewal license denied by a licensing authority shall not be granted to any other applicant. Upon notice of appeal the clerk shall transmit to the clerk of the district court a certified copy of the application, of each protest if any, and of the minutes recording the decision appealed from. The appeal shall be heard as a trial de novo with evidence taken and other proceedings had as in the trial of civil actions. The court may accept and consider as part of the record certified documents forwarded to the court by the clerk of the licensing authority. The case shall be heard promptly and the procedure shall conform to the Wyoming Rules of Civil Procedure unless other procedures are provided for or required.



12-4-105. Disposition of license fees; refunds prohibited.

12-4-105. Disposition of license fees; refunds prohibited.

All fees for licenses and permits issued by a licensing authority paid under this title shall be deposited into the treasury of the licensing authority. No refund of all or any part of a license fee shall be made at any time following issuance.



12-4-106. Term of license and permit; exception.

12-4-106. Term of license and permit; exception.

(a) A license or permit is considered a personal privilege to the holder and the term of the license or permit is for one (1) year unless sooner revoked. When a valid license or permit is determined to be part of the estate of a deceased holder, the administrator or executor of the estate may exercise the privilege of the deceased under the license or permit until the expiration of the license or permit.

(b) The term of a license or permit may be less than one (1) year if specified by the licensing authority to coincide with the annual date or dates set by the authority for consideration of license and permit issuance, renewals and transfers. A licensing authority issuing a license or permit for a term less than one (1) year shall pro-rate the annual fee accordingly. Any licensee not attempting to renew a newly issued pro-rated license or permit valid for one (1) year shall not be eligible for any license or permit authorized under this title for a period of two (2) years after the expiration date of the pro-rated license or permit.






ARTICLE 2 - RETAIL LICENSES AND PERMITS

12-4-201. Retail liquor licenses and malt beverage permits; population formulas; fees.

12-4-201. Retail liquor licenses and malt beverage permits; population formulas; fees.

(a) A retail liquor license is the authority under which a licensee is permitted to sell alcoholic liquor or malt beverages for use or consumption but not for resale.

(b) A malt beverage permit is the authority under which the licensee is permitted to sell malt beverages only.

(c) Repealed by Laws 1979, ch. 156, 4.

(d) The number of retail liquor licenses issued shall be based on the following population formula:

(i) Not more than two (2) licenses in incorporated towns of five hundred (500) population or less;

(ii) Not more than one (1) additional license for each additional five hundred (500) population or major fraction thereof in incorporated cities or towns up to a population of nine thousand five hundred (9,500); and

(iii) Not more than one (1) additional license for each additional full three thousand (3,000) population over nine thousand five hundred (9,500).

(e) The license fee to be assessed for a retail liquor license shall be not less than three hundred dollars ($300.00) nor more than one thousand five hundred dollars ($1,500.00) payable annually in advance.

(f) Retail liquor licenses and malt beverage permits may be granted by the county commissioners as the appropriate licensing authority in a county outside of incorporated cities and towns as follows:

(i) One (1) retail liquor license issued for each five hundred (500) population residing outside cities and towns; but

(ii) No more than three (3) retail liquor licenses issued for locations within five (5) miles of the corporate limits of a city or town; and

(iii) Malt beverage permits may be issued for county locations beyond a five (5) mile zone around incorporated cities and towns without regard to population.

(g) The license fee for county retail liquor licenses within five (5) miles of a city or town shall not be less than the comparable fee charged by the adjacent town and all license fees and taxes shall be assessed as provided by law.

(h) The license fee assessed by a county for malt beverage permits shall be not less than one hundred dollars ($100.00) nor more than one thousand five hundred dollars ($1,500.00).



12-4-202. Licenses or permits issued prior to April 1, 1961; replacements.

12-4-202. Licenses or permits issued prior to April 1, 1961; replacements.

Retail liquor licenses or other permits issued prior to April 1, 1961 are not subject to nonrenewal due to the application of population formulas or municipal boundary requirements provided by W.S. 12-4-201. If a license or permit is not renewed for any other reason it shall not be reissued until circumstances are in conformance with the requirements of W.S. 12-4-201.



12-4-203. Repealed by Laws 1985, ch. 92, 3.

12-4-203. Repealed by Laws 1985, ch. 92, 3.






ARTICLE 3 - SPECIAL CLUB LICENSES

12-4-301. Sales by clubs; license fees; petition; license restrictions.

12-4-301. Sales by clubs; license fees; petition; license restrictions.

(a) Bona fide clubs as defined by W.S. 12-1-101(a)(iii) may be licensed by the appropriate licensing authority under a limited retail liquor license for which the licensee shall pay a license fee of not less than one hundred dollars ($100.00) nor more than one thousand five hundred dollars ($1,500.00) annually in advance.

(b) At least fifty-one percent (51%) of the membership of a social club as defined by W.S. 12-1-101(a)(iii)(E) shall sign a petition indicating a desire to secure a limited retail liquor license. The form of the petition shall be prescribed by the commission and shall include the residence address of each member signing the petition.

(c) Except as otherwise provided by W.S. 12-5-201(g), a club holding a limited retail license shall not sell alcoholic or malt beverages for consumption anywhere except within the licensed premises and for consumption by its members and their accompanied guests only. It shall be the duty and obligation of the club to check and regulate sales to members and their accompanied guests to insure that all alcoholic or malt beverages sold are consumed within the building, space or premises.

(d) Repealed by Laws 1985, ch. 92, 3.

(e) Notwithstanding W.S. 12-4-103(b), a political subdivision of the state may hold no more than two (2) club limited retail liquor licenses for golf courses owned, maintained or operated by that political subdivision in addition to any other license held by that political subdivision.



12-4-302. Repealed By Laws 2001, Ch. 103, 2.

12-4-302. Repealed By Laws 2001, Ch. 103, 2.



12-4-303. Repealed By Laws 2001, Ch. 103, 2.

12-4-303. Repealed By Laws 2001, Ch. 103, 2.






ARTICLE 4 - RESORT AND RESTAURANT LIQUOR LICENSES

12-4-401. Resort retail liquor licenses; authorized; qualifications; provision for licenses issued prior to January 1, 1980.

12-4-401. Resort retail liquor licenses; authorized; qualifications; provision for licenses issued prior to January 1, 1980.

(a) The appropriate licensing authority in a county, city or town may issue resort retail liquor licenses to applicants who are owners or lessees of a resort complex meeting the qualifications of subsection (b) of this section.

(b) To qualify for a resort retail liquor license, the appropriate licensing authority shall require the resort complex to:

(i) Have an actual valuation of, or the applicant shall have committed or expended on the complex, not less than one million dollars ($1,000,000.00), excluding the value of the land;

(ii) Include a restaurant and a convention facility, which convention facility shall seat no less than one hundred (100) persons; and

(iii) Include either:

(A) Motel or hotel accommodations with a minimum of one hundred (100) sleeping rooms; or

(B) A ski resort facility open to the general public in which the applicant shall have committed or expended on the facility not less than ten million dollars ($10,000,000.00).

(c) Nothing contained within this section shall have any effect on resort liquor licenses issued prior to January 1, 1980, or to the right or renewal of a resort liquor license.



12-4-402. Repealed by Laws 1979, ch. 156, 3.

12-4-402. Repealed by Laws 1979, ch. 156, 3.



12-4-403. Population formula not applicable; transfer.

12-4-403. Population formula not applicable; transfer.

(a) The provisions authorizing resort liquor licenses have no application to the population formula limiting retail liquor licenses as provided by W.S. 12-4-201.

(b) No resort liquor license may be transferred to another location. License ownership may be transferred to a purchaser or licensee of the licensed premises with the approval of the licensing authority.



12-4-404. Sale of beverages for off-premises consumption prohibited.

12-4-404. Sale of beverages for off-premises consumption prohibited.

Resort liquor licensees shall not sell alcoholic or malt beverages for consumption off the premises owned or leased by the licensee, except pursuant to a catering permit. The dispensing of alcoholic or malt beverages licensed to be sold hereunder shall be controlled by W.S. 12-5-201 and if a catering permit has been issued by W.S. 12-4-502(b).



12-4-405. Annual fee.

12-4-405. Annual fee.

The annual fee for a resort liquor license shall be not less than five hundred dollars ($500.00) nor more than three thousand dollars ($3,000.00).



12-4-406. Repealed by Laws 1979, ch. 156, 3.

12-4-406. Repealed by Laws 1979, ch. 156, 3.



12-4-407. Restaurant liquor license; authorized.

12-4-407. Restaurant liquor license; authorized.

(a) Restaurants as defined by W.S. 12-1-101(a)(xiv) may be licensed by the appropriate licensing authority in counties, cities and towns under a restaurant liquor license. In addition to the application requirements required by this title, the license applicant shall submit a valid food service permit upon application. When the total dollar amount of wholesale purchases from the liquor commission of liquor in a county is greater than fifty (50) times the county population, then population formulas have no application to issuance of restaurant liquor licenses within the county.

(b) Repealed by Laws 1985, ch. 92, 3.

(c) After the maximum number of appropriate licenses has been certified by the commission, the number of restaurant liquor licenses issued shall not exceed fifty percent (50%) of the number of retail liquor licenses allowable under W.S. 12-4-201(d), or two (2), whichever is greater.

(d) Any person presently holding a limited retail liquor license and otherwise qualified for a restaurant liquor license under W.S. 12-1-101(a)(xiv) and 12-4-407 through 12-4-411 may be issued a restaurant liquor license by the appropriate licensing authority. Licenses issued under this subsection shall not be considered in the number of licenses authorized under subsection (c) of this section.



12-4-408. Revenues of licensee to be derived primarily from food services and not the sale of alcoholic beverages; annual report.

12-4-408. Revenues of licensee to be derived primarily from food services and not the sale of alcoholic beverages; annual report.

(a) An applicant for a restaurant liquor license shall satisfy the appropriate licensing authority that the primary source of revenue from the operation of the restaurant to be licensed will be derived from food services and not from the sale of alcoholic or malt beverages.

(b) When renewing a restaurant liquor license, the appropriate licensing authority shall condition renewal upon a requirement that not less than sixty percent (60%) of gross sales from the preceding twelve (12) months operation of a licensed restaurant be derived from food services.

(c) Upon application for license renewal, a license holder shall submit an annual report to the licensing authority on the sales of the licensed restaurant. The report shall contain the annual gross sales figures of the restaurant and shall separate the gross sales figures into two (2) categories:

(i) Food service sales; and

(ii) Alcoholic and malt beverage sales.



12-4-409. Transfer of licenses.

12-4-409. Transfer of licenses.

No restaurant liquor license shall be transferred to another location. License ownership may be transferred to a purchaser or lessee of the licensed premises with the approval of the appropriate licensing authority.



12-4-410. Sale of alcoholic beverages for off-premises consumption prohibited; location, regulation and restrictions on dispensing of liquor; prohibiting certain activities.

12-4-410. Sale of alcoholic beverages for off-premises consumption prohibited; location, regulation and restrictions on dispensing of liquor; prohibiting certain activities.

(a) Except as provided in subsection (e) of this section, restaurant liquor licensees shall not sell alcoholic or malt beverages for consumption off the premises owned or leased by the licensee. Except as provided in subsections (b) and (e) of this section, alcoholic or malt beverages shall be served for on-premises consumption only in dining areas which are adequately staffed and equipped for all food services offered by the restaurant.

(b) Alcoholic and malt beverages shall be dispensed and prepared for consumption in one (1) room, and one (1) additional room if authorized and approved as provided in W.S. 12-5-201(a), upon the licensed premises separated from the dining area in which alcoholic and malt beverages may be served and in the case of a golf course upon which a restaurant liquor license is operational or in the case of a guest ranch upon which a retail or restaurant liquor license is operational, at dispensing areas on the premises of the golf course or guest ranch as permitted by the licensing authority. No consumption of alcoholic or malt beverages shall be permitted within the dispensing room, nor shall any person other than employees over eighteen (18) years of age be permitted to enter the dispensing room. If a restaurant has a dispensing room separate from the dining area which is licensed prior to February 1, 1979 for purposes of alcoholic or malt beverage sales and consumption, the restaurant may dispense alcoholic or malt beverages in the separate dispensing room under a restaurant liquor license, and any person over eighteen (18) years of age is permitted to enter the separate dispensing room.

(c) All sales of alcoholic and malt beverages authorized by a restaurant liquor license shall cease at the time food sales and services cease or at the hours specified by W.S. 12-5-101(a) if food sales and services extend beyond the hours specified therein.

(d) No restaurant liquor licensee shall promote the restaurant as a bar and lounge nor shall the licensee compete with a retail liquor licensee in activities other than dinner functions, including, but not limited to, dances, receptions and other social gatherings. Nothing in this subsection shall require a restaurant liquor licensee to reconstruct or remodel licensed premises existing on or before June 8, 1989.

(e) A restaurant liquor licensee may permit a patron to remove one (1) unsealed bottle of wine for off-premises consumption provided that the patron has purchased a full course meal and consumed a portion of the bottle of wine with the meal on the restaurant premises. For purposes of this subsection the term "full course meal" shall mean a diversified selection of food which is ordinarily consumed with the use of tableware and cannot conveniently be consumed while standing or walking. A partially consumed bottle of wine that is to be removed from the premises pursuant to this subsection shall be securely sealed by the licensee or an agent of the licensee and placed in a tamper-proof transparent bag which shall also be securely sealed prior to removal from the premises, so that it is visibly apparent that the resealed bottle of wine has not been tampered with. The licensee or agent of the licensee shall provide a dated receipt for the bottle of wine to the patron. Wine which is resealed in accordance with the provisions of this subsection shall not be deemed an open container for purposes of W.S. 31-5-235.



12-4-411. License fee.

12-4-411. License fee.

The annual fee for a restaurant liquor license shall be no more than three thousand dollars ($3,000.00) and no less than five hundred dollars ($500.00). The license fee for a county restaurant liquor license within five (5) miles of a city or town shall not be less than the restaurant liquor license fee charged by that city or town.



12-4-412. Microbrewery and winery permits; authorized; conditions; dual permits and licenses; satellite winery permits; direct shipment of wine; fees.

12-4-412. Microbrewery and winery permits; authorized; conditions; dual permits and licenses; satellite winery permits; direct shipment of wine; fees.

(a) Subject to restrictions imposed under W.S. 12-4-103 excluding W.S. 12-4-103(a)(vi), a local licensing authority may issue:

(i) A microbrewery permit authorizing a permit holder to brew a malt beverage and dispense the brewed malt beverage for on-premises and limited off-premises personal consumption;

(ii) A winery permit authorizing a permit holder to manufacture wine and dispense the manufactured wine for on-premises and limited off-premises personal consumption.

(b) The local licensing authority:

(i) May allow the sale of other malt beverages under a microbrewery permit for on-premises consumption when obtained through licensed wholesale malt beverage distributors;

(ii) May allow the sale of other wines under a winery permit for on-premises consumption when obtained from the commission;

(iii) May approve the dual holding of a microbrewery permit or winery permit and one (1) of the following:

(A) A retail liquor license as provided in W.S. 12-4-101 through 12-4-202;

(B) Subject to subsection (c) of this section, a restaurant license as provided in W.S. 12-4-411;

(C) A resort license as provided in W.S. 12-4-401 through 12-4-405;

(D) A microbrewery permit as provided under paragraph (a)(i) of this section;

(E) A winery permit as provided under paragraph (a)(ii) of this section; or

(F) Subject to subsection (e) of this section, a bar and grill liquor license as provided in W.S. 12-4-413.

(iv) May allow the microbrewery to sell on site its brewed product for off-premises personal consumption, not for retail sale, in packaging of bottles, cans or packs of an aggregate volume not to exceed two thousand (2,000) ounces per sale;

(v) May allow the winery to sell its manufactured wine on site for off-premises personal consumption, not for retail sale, in packaging of bottles of an aggregate volume not to exceed two thousand twenty-eight (2,028) ounces per sale;

(vi) Shall limit the number of microbreweries or the number of wineries to no more than those allowed in W.S. 12-4-201(d) for each permit;

(vii) May allow the transfer of a microbrewery or winery permit to another location and ownership of the microbrewery or winery may be transferred upon approval by the local licensing authority; and

(viii) Shall assess a fee of not less than three hundred dollars ($300.00) nor more than five hundred dollars ($500.00) payable annually in advance for each microbrewery or winery permit. When dual ownership of a microbrewery or winery permit and a liquor license exists no additional fee shall be assessed other than the retail, restaurant or resort license fee.

(c) W.S. 12-4-410 shall apply to any person holding a microbrewery or winery permit and a restaurant liquor license pursuant to subparagraph (b)(iii)(B) of this section, except the dual holder:

(i) May provide a separate dining area in which the brewed malt beverage or manufactured wine may be dispensed which shall be separate from any dining area in which persons age eighteen (18) or under are permitted to enter. The dining room in which the malt beverages or wines are dispensed shall not be considered the dispensing room for purposes of the restaurant liquor license;

(ii) May sell the brewed malt beverage or manufactured wine for limited off-premises personal consumption pursuant to paragraphs (b)(iv) and (v) of this section;

(iii) May upon cessation of full service restaurant operations, serve a limited menu and continue to serve malt beverages authorized under the microbrewery permit or wines authorized under the winery permit; and

(iv) Shall not include sales of malt beverages or wines authorized under the microbrewery or winery permit, or sales other than food service and alcoholic beverages in the annual gross sales report required under W.S. 12-4-408(c).

(d) In addition to subsection (b) of this section, the local licensing authority may issue to the holder of a winery permit under this section a satellite winery permit which allows the permittee to sell its manufactured wine at up to three (3) satellite locations within Wyoming separate from its licensed manufacturing site under the original permit fee. The satellite winery permit may be issued on application to the appropriate licensing authority. The local licensing authority may require a public hearing and the payment of an additional permit fee not to exceed one hundred dollars ($100.00) regardless of the number of satellite locations. The satellite winery permit shall be subject to the terms and conditions of W.S. 12-4-106, the schedule of operating hours provided in W.S. 12-5-101 and the dispensing room provisions of W.S. 12-5-201.

(e) The provisions of W.S. 12-4-413 shall apply to any person holding a microbrewery or winery permit and a bar and grill liquor license pursuant to subparagraph (b)(iii)(F) of this section, except the dual holder:

(i) May sell the brewed malt beverage or manufactured wine for limited off-premise personal consumption pursuant to paragraphs (b)(iv) and (v) of this section;

(ii) May upon cessation of full service restaurant operations serve a limited menu and continue to serve malt beverages authorized under the microbrewery permit or wines authorized under the winery permit; and

(iii) Shall not include sales of malt beverages or wines authorized under the malt beverage or winery permit, or sales other than food service and alcoholic beverages, in the annual gross sales report required under W.S. 12-4-408(c).

(f) Notwithstanding paragraph (b)(v) of this section and W.S. 12-5-201, any person holding a winery permit as provided by this section, may sell and ship no more than a total of eighteen (18) liters of its manufactured wine directly to any one (1) household in this state in any twelve (12) month period.

(g) Notwithstanding paragraph (b)(v) of this section and W.S. 12-5-201, any person holding a winery permit as provided by this section, may sell and ship its manufactured wine which is not listed with the liquor division as part of its inventory and distribution operation to any Wyoming retail establishment which holds a liquor license in this state.

(h) Any licensed winery holding a winery permit pursuant to this section shall:

(i) Not ship more than a total of eighteen (18) liters of its manufactured wine to any one (1) household in this state during any twelve (12) month period;

(ii) Offer to sell its manufactured wine to the liquor division at wholesale prices if the winery ships more than ninety (90) liters total of any of its manufactured wine to any combination of households or licensed retailers in this state;

(iii) Ship its manufactured wine only to individuals who are at least twenty-one (21) years of age for such individual's personal use and not for resale;

(iv) Ensure that all shipping containers of manufactured wine shipped pursuant to this section are conspicuously labeled with the words: "CONTAINS ALCOHOLIC BEVERAGES. ADULTS (OVER 21) SIGNATURE REQUIRED FOR DELIVERY";

(v) Ensure that all of its shipments within this state are made by a duly licensed carrier and further ensure that such carriers comply with the requirement to obtain an adult signature;

(vi) File a monthly report of wines shipped out of state on a form provided by the liquor division and include a copy of the invoice for each shipment of their own manufactured wine subject to the following:

(A) The report shall be filed with the liquor division not later than the tenth of the month following the month in which the shipment was made;

(B) Any report filed late with the liquor division shall be subject to a late filing fee of twenty-five dollars ($25.00).

(vii) Maintain records for at least three (3) years that will permit the liquor division to ascertain the truthfulness of the information filed and permit the division to perform an audit of the licensee's records upon reasonable request.



12-4-413. Bar and grill liquor license; authorized; requirements.

12-4-413. Bar and grill liquor license; authorized; requirements.

(a) Restaurants as defined by W.S. 12-1-101(a)(xiv) may be licensed by the appropriate licensing authority in counties, cities and towns under a bar and grill liquor license. In addition to the application requirements required by this title, the license applicant shall submit a valid food service permit upon application.

(b) The number of bar and grill liquor licenses for cities and towns shall be based on the following population formula:

(i) Not more than two (2) licenses in incorporated cities or towns of seven thousand five hundred (7,500) or less; and

(ii) Not more than three (3) licenses for population in incorporated cities between seven thousand five hundred one (7,501) and fifteen thousand (15,000); and

(iii) Not more than four (4) licenses for population in incorporated cities between fifteen thousand one (15,001) and twenty-seven thousand five hundred (27,500); and

(iv) Not more than one (1) additional license for each additional seven thousand five hundred (7,500) population in incorporated cities over twenty-seven thousand five hundred (27,500).

(c) Bar and grill liquor licenses may be granted by the county commissioners as the appropriate licensing authority in a county outside of incorporated cities and towns as follows:

(i) One (1) license for each seven thousand five hundred (7,500) population residing outside incorporated cities and towns.

(d) The license fee assessed for a bar and grill liquor license shall be not less than one thousand five hundred dollars ($1,500.00) nor more than ten thousand five hundred dollars ($10,500.00).

(e) A bar and grill liquor license shall not be sold, transferred or assigned by the holder.

(f) Bar and grill liquor licenses shall be subject to the provisions of W.S. 12-4-408 and 12-4-410(c) to the same extent those provisions are applicable to restaurant liquor licenses. Bar and grill liquor licensees shall not sell alcoholic or malt beverages for consumption off the premises owned or leased by the licensee except as allowed under W.S. 12-4-410(e).






ARTICLE 5 - SPECIAL PERMITS

12-4-501. Malt beverage permit for University of Wyoming; fee; rules and regulations.

12-4-501. Malt beverage permit for University of Wyoming; fee; rules and regulations.

(a) Upon an application to the city of Laramie for a malt beverage permit, the city shall issue a special malt beverage permit to the board of trustees of the University of Wyoming for sale of malt beverages drawn only from kegs at the student union on the campus of the University of Wyoming. The issuance of a malt beverage permit shall not be considered an alcoholic beverage permit issued on the basis of population as provided in W.S. 12-4-201.

(b) The fee for the permit provided by subsection (a) of this section is one hundred dollars ($100.00).

(c) The board of trustees of the University of Wyoming shall provide rules and regulations for the following:

(i) Location of the dispensing rooms in which malt beverages may be sold;

(ii) Furnishings and other features of the dispensing rooms;

(iii) The hours and days of the operation of the dispensing rooms, which shall be within the following limits:

(A) Monday through Thursday, 3:00 p.m. to 10:00 p.m.;

(B) Friday, 3:00 p.m. to 12:00 midnight;

(C) Saturday, 10:00 a.m. to 12:00 midnight.

(iv) Whether food may be sold in the dispensing rooms;

(v) A uniform procedure of age identification for all purchasers;

(vi) Locations within the student union where malt beverages may be consumed; and

(vii) Such other rules and regulations necessary to carry out the purposes of this section.

(d) Repealed By Laws 2001, Ch. 105, 2.

(e) The board of trustees may prohibit dispensing malt beverages by any seller designated under paragraph (c)(iv) of this section, for any period less than ninety (90) days, upon information that violations of state law have occurred.



12-4-502. Twenty-four hour malt beverage permit and catering permit; restrictions; application procedure; fees.

12-4-502. Twenty-four hour malt beverage permit and catering permit; restrictions; application procedure; fees.

(a) A malt beverage permit authorizing the sale of malt beverages only may be issued by the appropriate licensing authority to any responsible person or organization for sales at a picnic, bazaar, fair, rodeo, special holiday or similar public gathering. No person or organization holding the special permit shall sell any alcoholic liquor other than malt beverages on the premises described on the permit, nor shall any malt beverage be sold or consumed off the premises authorized by the permit. W.S. 12-5-201 does not apply to this subsection.

(b) A catering permit authorizing the sale of alcoholic and malt beverages may be issued by the appropriate licensing authority to any person holding a retail or resort retail liquor license authorizing the off-premises sale of both alcoholic and malt beverages, for sales at meetings, conventions, private parties and dinners or at other similar gatherings not capable of being held within the licensee's licensed premises. No licensee holding a catering permit shall sell or permit consumption of any alcoholic or malt beverage off the premises described in the permit. Notwithstanding any other provision of this subsection, closed-container items sold at auction for the benefit of a nonprofit organization may be taken off-premises.

(c) The permits authorized by this section shall be issued for one (1) twenty-four (24) hour period, subject to the schedule of operating hours provided by W.S. 12-5-101. No person or organization shall receive more than a total of twelve (12) malt beverage and twenty-four (24) catering permits for sales at the same premises in any one (1) year, except that this limitation shall not be applicable to malt beverage permits issued for sales at any fair, rodeo, pari-mutuel event or other similar public event conducted by a public entity upon public premises.

(d) The malt beverage permit and the catering permit shall be issued on application to the appropriate licensing authority without public notice or hearing. An application for a malt beverage permit or catering permit under this section shall be accompanied by a designation of the event for which the application is sought specifying the type of event and the name of the sponsor. Any applicant applying for a permit authorized by this section and having licensed premises located within a jurisdiction other than that jurisdiction to which application is made, shall secure the written approval of the licensing authority of that jurisdiction in which the licensed premises are located prior to filing an application for a permit.

(e) The fee for the malt beverage permit and the catering permit shall be not less than ten dollars ($10.00) nor more than one hundred dollars ($100.00) per twenty-four (24) hour period, payable to the appropriate licensing authority.



12-4-503. Repealed by Laws 1979, ch. 156, 3.

12-4-503. Repealed by Laws 1979, ch. 156, 3.



12-4-504. Special malt beverage permit for public auditoriums, civic centers or events centers.

12-4-504. Special malt beverage permit for public auditoriums, civic centers or events centers.

(a) The appropriate licensing authority in a county, city or town may issue a special malt beverage permit to any responsible person or organization for sales of malt beverages at public auditoriums, civic centers or events centers meeting the qualifications of subsection (b) of this section.

(b) To qualify for a special malt beverage permit as authorized pursuant to this section the appropriate licensing authority shall require that:

(i) The public auditorium, civic center or events center shall be an enclosed building owned by the county, city or town containing meeting rooms, kitchen facilities and at least one (1) auditorium which has a seating capacity for no less than five thousand (5,000) persons and is used for public gatherings;

(ii) The person or organization holds a written agreement with the owner of the public auditorium, civic center or events center giving said person the right to sell concessions within the building for the period for which the license will be effective.

(c) No person or organization holding the special malt beverage permit shall sell any alcoholic liquor other than malt beverages on the premises described on the permit, nor shall any malt beverage be sold for consumption off the premises authorized by the permit. It shall be the duty and obligation of the issuing body and the holder of the permit to see that no sales are made to any person under the age of twenty-one (21) years.

(d) The permits authorized by this section shall be issued after a hearing on application for a one (1) year period unless sooner revoked and the license fee shall be one thousand five hundred dollars ($1,500.00) payable annually in advance.

(e) The issuing body shall provide rules and regulations for the following:

(i) The location of the dispensing rooms;

(ii) The furnishings and other features of the dispensing rooms; and

(iii) The hours and days of the operation of the dispensing rooms.



12-4-505. Malt beverage permit for state fair.

12-4-505. Malt beverage permit for state fair.

(a) Upon application, the appropriate licensing authority shall issue to the director of the department of agriculture a malt beverage permit for the sale of malt beverages only on the state fairgrounds during the state fair. W.S. 12-5-201 does not apply to this subsection. The issuance of a malt beverage permit under this subsection shall not be considered an alcoholic beverage permit issued on the basis of population as provided in W.S. 12-4-201. Malt beverages shall only be sold for consumption on the state fairgrounds in areas specifically designated by the director of the department of agriculture.

(b) The fee for the permit provided by subsection (a) of this section is one hundred dollars ($100.00).

(c) The director of the department of agriculture shall promulgate rules and regulations concerning:

(i) The location of the dispensing rooms;

(ii) The location of areas where malt beverages may be consumed on the state fairgrounds;

(iii) The furnishings and other features of the dispensing rooms;

(iv) The hours and days of the operation of the dispensing rooms;

(v) A uniform procedure of age identification for all purchasers; and

(vi) Other rules and regulations necessary to carry out the purposes of this section.



12-4-506. Repealed by Laws 2004, Ch. 73, 2.

12-4-506. Repealed by Laws 2004, Ch. 73, 2.






ARTICLE 6 - SALE, ASSIGNMENT AND TRANSFER

12-4-601. Transfer of license location; transfer of ownership; fee.

12-4-601. Transfer of license location; transfer of ownership; fee.

(a) After public hearing and with the approval of the licensing authority, a license or permit may be transferred to or renewed on different premises on the same basis as the original application. An additional license fee of not more than one hundred dollars ($100.00) is required for the remaining term of the license or permit. A transferred license or permit shall expire on the same date as the original license or permit.

(b) A licensee, or the executor or administrator of the estate of a deceased licensee, may assign and transfer the license or permit by a sale made in good faith. The assignment and transfer shall first have the approval of the licensing authority, which consideration shall be based in part upon a public hearing and an application filed under oath by the assignee or transferee showing the person or entity to be qualified to hold a license or permit under Wyoming law. The approval of the transfer shall not be given by the licensing authority if the transferring licensee is certified by the department as sixty (60) or more days delinquent in paying sales taxes pursuant to W.S. 12-2-306, or if proceedings are pending to suspend, revoke or otherwise penalize the original license or permit holder. A transfer of a license or permit shall require the payment of an additional license fee to the appropriate licensing authority of not more than one hundred dollars ($100.00) for the transfer, and upon assignment the assignee may exercise the privilege of continuing the business authorized by the license or permit.



12-4-602. Annexations; transfer of licensing jurisdiction; licenses transferred exempt from population formula.

12-4-602. Annexations; transfer of licensing jurisdiction; licenses transferred exempt from population formula.

(a) The licensed premises of a license issued by a county which is located within an area annexed into the corporate limits of a city or town shall be transferred to the licensing jurisdiction of that city or town.

(b) Any transfer of jurisdiction provided within this section shall not require the payment of any additional fee for the transfer.

(c) A county license transferred within the jurisdiction of a city or town pursuant to annexation shall not be transferred to or renewed on different premises within the city or town for a period of six (6) years after the transfer of jurisdiction.

(d) A license transferred pursuant to annexation shall be exempt from the population formula restrictions provided by W.S. 12-4-201 and 12-4-413.

(e) As used in this section, "license" includes a county malt beverage permit. A city or town shall charge the same fee for a county malt beverage permit as the county.



12-4-603. Annexation of retail liquor license or malt beverage permit into 5-mile zone; renewal.

12-4-603. Annexation of retail liquor license or malt beverage permit into 5-mile zone; renewal.

(a) A county retail liquor license or malt beverage permit having licensed premises located within a five (5) mile zone around an incorporated city or town because of annexation of property shall not be denied an application for renewal by reason of annexation alone. The license or permit shall be subject to renewal by the county licensing authority in the same manner as if the licensed premises were beyond the five (5) mile zone around a city or town.

(b) A county retail liquor license or malt beverage permit renewed in accordance with subsection (a) of this section shall not be transferred to or renewed on different premises within a five (5) mile zone around an incorporated city or town for a period of six (6) years following the date of annexation of property.



12-4-604. Transfer or sale of license or permit; attachment, garnishment or execution.

12-4-604. Transfer or sale of license or permit; attachment, garnishment or execution.

No license or permit shall be transferred or sold except as provided by W.S. 12-4-601 through 12-4-603, used for any place not described in the license or permit at the time of issuance or subject to attachment, garnishment or execution.






ARTICLE 7 - FORMS

12-4-701. Duty to prepare and furnish.

12-4-701. Duty to prepare and furnish.

The Wyoming attorney general shall prepare and furnish to each city, town and county a form for liquor licenses and malt beverage permits. A license on a form other than as prescribed by the attorney general is invalid.



12-4-702. Signature and attestation; contents; display required.

12-4-702. Signature and attestation; contents; display required.

(a) Each license issued by a city or town shall be signed by the mayor and attested by the clerk. Each license issued by a county shall be signed by the chairman of the board of county commissioners and attested by the county clerk.

(b) The following shall be shown in each license:

(i) The name of the licensee;

(ii) A description of the place in which alcoholic or malt beverages may be sold;

(iii) The date of issuance;

(iv) The amount of the fee; and

(v) That the fee has been paid.

(c) Each licensee shall display his license in a conspicuous place in the licensed room.









CHAPTER 5 - RESTRICTIONS UPON LICENSEES

ARTICLE 1 - HOURS OF OPERATION

12-5-101. Hours of sale generally; exceptions; designation of dates for unrestricted operation.

12-5-101. Hours of sale generally; exceptions; designation of dates for unrestricted operation.

(a) All licensees may, with the approval of the local licensing authority, open the dispensing room at 6:00 a.m. and shall close the dispensing room and cease the sale of both alcoholic and malt beverages promptly at the hour of 2:00 a.m. the following day. In addition, licensees shall clear the dispensing room of all persons other than employees by 2:30 a.m.

(b) Clubs holding liquor licenses may be exempt from the hours of operation specified in subsection (a) of this section by local ordinance or regulation of the appropriate licensing authority.

(c) The hours of operation designated in subsection (a) of this section may be modified on no more than four (4) days each calendar year by a resolution or agreement made each year by the appropriate licensing authority designating those dates during city or county fairs, rodeos, pageants, jubilees, special holidays or similar public gatherings when all licensees may operate their dispensing rooms for a period of twenty-four (24) hours beginning at 6:00 a.m.






ARTICLE 2 - DISPENSING ROOMS

12-5-201. Location, regulation and restrictions as to place of sale; inspections; additional dispensing rooms.

12-5-201. Location, regulation and restrictions as to place of sale; inspections; additional dispensing rooms.

(a) Except as otherwise provided in this section, the principal place in which alcoholic liquor and malt beverages are sold under a license shall be located in one (1) room upon the premises for which the license is issued and as approved by the licensing authority. Upon payment of an additional license fee equal to two-thirds (2/3) of the fee paid for the original license, a licensee may have and maintain one (1) additional dispensing room in the same building under the authority of the original license. Alcoholic beverages secured in the licensed room by a server may be served only in the building in which the licensed room is located and in an immediately adjacent fenced or enclosed area as approved by the local licensing authority. This area shall not be in another building and shall be located on the licensed premises. Only alcoholic and malt beverages, nonalcoholic beverages, food, tobacco, alcoholic liquor and malt beverage promotional sales items sold to the licensee bearing the name and trademark of the alcoholic liquor and malt beverage firm or company whose product the item is advertising, promotional products bearing the name of the licensed retailer, billiard and dart supplies, newspapers, magazines and periodicals may be sold and served in the licensed room. The licensing authority shall, as often as necessary, inspect the licensed room and adjoining rooms where alcoholic beverages are served to insure that the licensee is in compliance with sanitation and fire hazard requirements and other applicable laws. A licensee may separate the facility for the sale of alcoholic liquor and malt beverages for off-premise consumption from the facility used to serve customers for on-premise consumption without payment of an additional fee. A separated facility for making sales for off-premise consumption shall be located adjoining the facility for making sales for on-premise consumption. The two (2) facilities may be separated by a glass or other suitable partition.

(b) If a licensee is engaged in a business operation with convention facilities, the licensee may maintain more than one (1) additional dispensing room under the same fee referred to in subsection (a) of this section. For purposes of this subsection, a convention facility shall have and maintain all of the following:

(i) Motel or hotel sleeping room accommodations;

(ii) Restaurant facilities; and

(iii) Conference facilities.

(c) Licensing authorities may issue a twenty-four (24) hour permit to any licensee authorizing the sale of alcoholic or malt beverages in one (1) additional dispensing room in the same building licensed by the original license for a twenty-four (24) hour period only. No one (1) licensee shall be issued more than six (6) permits in any one (1) year period. The fee for the permit shall be not less than ten dollars ($10.00) nor more than one hundred dollars ($100.00).

(d) If the licensee is engaged in the operation of or is a concessionaire for a public auditorium, civic center or events center, the licensee may dispense alcoholic liquors or malt beverages in any room or other appropriate location within the confines of the licensed premises approved by the licensing authority under the same fee specified in subsection (a) of this section.

(e) Notwithstanding subsection (a) of this section, a licensee who holds a license other than a club license issued under W.S. 12-4-301 or restaurant license issued under W.S. 12-4-407, and who is engaged in a business operation with motel or hotel sleeping room accommodations at the same premises may, at an additional fee of not to exceed one-half (1/2) of the fee paid for the original license, sell alcoholic liquor and malt beverages in sealed containers from a minibar located in any sleeping room of the licensee's motel or hotel operation occupied by a registered guest twenty-one (21) years of age or older. Sales under this subsection shall be only to registered guests age twenty-one (21) years or more, are not subject to hours of operation imposed under W.S. 12-5-101 and shall be only for consumption within the motel or hotel sleeping room premises occupied by the guest. Restrictions imposed upon minors under W.S. 12-6-101 apply to sales authorized under this subsection. The price imposed upon alcoholic liquor, malt beverages and all other items available for sale from the minibar shall be clearly posted. A minibar used for purposes of this subsection shall be a closed container, refrigerated or nonrefrigerated, access to the interior of which is restricted by means of a locking device requiring the use of a key, magnetic card or similar device. The appropriate licensing authority may impose additional reasonable restrictions on the operation of a minibar licensed under this subsection.

(f) A holder of a resort retail liquor license may dispense alcoholic beverages from any location within the boundaries of the resort premises. The resort premises shall be a single property within a contiguous boundary upon which the resort is located and which shall be identified in the license. Subsections (a) through (c) and (e) of this section do not apply to holders of a resort retail liquor license with respect to alcoholic beverages dispensed within the contiguous boundaries of the resort premises for which a resort retail liquor license is issued, except that any location on the resort premises where alcoholic beverages are dispensed as approved by the licensing authority shall comply with applicable sanitation and fire hazard requirements and other applicable laws. The licensing authority shall, as often as necessary, inspect the licensed location where alcoholic beverages are dispensed to ensure that the licensee is in compliance with sanitation and fire hazard requirements. For each additional fixed dispensing location, the applicant shall pay an annual fee equal to sixty-six and two-thirds percent (66 2/3%) of the original license fee.

(g) Any golf club as defined by W.S. 12-1-101(a)(iii)(D) which holds a retail liquor license or a club limited retail liquor license under W.S. 12-4-301 may dispense alcoholic beverages from any location within the boundaries of the golf club premises. The premises shall be a single property within a contiguous boundary upon which the golf club is located and which shall be identified in the license. Subsections (a) through (c) and (e) of this section do not apply to golf clubs as defined by W.S. 12-1-101(a)(iii)(D) which are holders of a retail liquor license or a club limited retail liquor license with respect to alcoholic beverages dispensed within the contiguous boundaries of the golf club premises, except that any location on the golf club premises where alcoholic beverages are dispensed as approved by the licensing authority shall comply with applicable sanitation and fire hazard requirements and other applicable laws. The licensing authority shall, as often as necessary, inspect the licensed location where alcoholic beverages are dispensed to ensure that the licensee is in compliance with sanitation and fire hazard requirements. Any political subdivision issued a club limited retail liquor license for use at a bona fide golf course may contract for or otherwise subcontract the operations of the golf course or any food and beverage services associated therewith to another individual or entity without transferring the license thereto.

(h) With the approval and on the conditions imposed by the licensing authority, any restaurant liquor licensee operating on a golf course may dispense alcoholic beverages from any location on the premises of the golf course. Subsections (a) through (c) and (e) of this section do not apply to holders of such licenses, but such holders shall comply with all applicable sanitation and fire hazard requirements, and other applicable laws.

(j) Any retail or restaurant liquor licensee operating on a guest ranch as defined by W.S. 12-1-101(a)(xxiii) may dispense alcoholic beverages from any location within the boundaries of the guest ranch premises. The guest ranch premises shall be a single property within a contiguous boundary upon which the guest ranch is located and which shall be identified in the license. Subsections (a) through (c) and (e) of this section do not apply to holders of such licenses. The licensing authority shall, as often as necessary, inspect the licensed location where alcoholic beverages are dispensed to ensure that the licensee is in compliance with sanitation and fire hazard requirements and other applicable laws. For each additional fixed dispensing location, the applicant shall pay an annual fee equal to two-thirds (2/3) of the original license fee.

(k) A licensing authority may authorize a licensee holding a retail liquor license issued under W.S. 12-4-201 to hold an event on the licensed premises at which persons under the age of twenty-one (21) are permitted upon the premises if:

(i) No alcoholic liquor or malt beverages are sold, served, consumed or possessed by any person in the dispensing room during the event;

(ii) The dispensing room is closed during the event and all alcoholic liquor and malt beverages are removed from the dispensing room in which the event is held and are stored in an area on the licensed premises not accessible to persons in the closed dispensing room during the event or stored in a manner preventing dispensation during the event;

(iii) The licensee otherwise complies with any additional conditions which may be imposed by rule and regulation of the appropriate licensing authority, including revocation of the authorization to hold the youth event.



12-5-202. Storage outside licensed premises prohibited; exception.

12-5-202. Storage outside licensed premises prohibited; exception.

A retail licensee shall not store alcoholic liquor or malt beverages outside of the licensed premises unless he files with the commission a written statement that he stores alcoholic liquors or malt beverages in a place other than his place of business and states the exact location of the storage place.



12-5-203. Minors restricted from dispensing room; exception; penalty.

12-5-203. Minors restricted from dispensing room; exception; penalty.

(a) No licensee or agent, employee or servant thereof shall knowingly permit any person under the age of eighteen (18) years to enter or remain in the licensed room or rooms where alcoholic or malt beverages are dispensed. No person under the age of eighteen (18) years shall enter or remain in the licensed room or rooms where alcoholic beverages are sold unless:

(i) Accompanied by his parent or guardian who is at least eighteen (18) years of age and the licensed room is for the sale of alcoholic or malt beverages for off-premises consumption and separate from any licensed room for on-premises consumption; or

(ii) With the approval of the local licensing authority, in a dining or waiting area with an adult not later than 10:00 p.m. if the dining or waiting area is part of the licensed room.

(b) When the licensed room or rooms are not open for the sale or dispensing of alcoholic or malt beverages, employees of the licensee under the age of eighteen (18) may be permitted in the course of their employment to work in the room or rooms.

(c) Any person violating subsection (a) of this section or aiding, abetting or inciting any violation thereof is guilty of a misdemeanor and upon conviction shall be fined not more than seven hundred fifty dollars ($750.00), imprisoned for not more than six (6) months, or both.



12-5-204. Prohibited acts within dispensing room; violation cause for suspension or revocation of license or permit.

12-5-204. Prohibited acts within dispensing room; violation cause for suspension or revocation of license or permit.

(a) No licensee or agent or employee thereof shall knowingly permit prostitution under W.S. 6-4-101, public indecency under W.S. 6-4-201 or gambling as prohibited by W.S. 6-7-102 or shall promote obscenity under W.S. 6-4-302 within any dispensing room, building or premises licensed under this title.

(b) Any licensee or agent or employee thereof violating subsection (a) of this section, or aiding, abetting or inciting any violation thereof, is in addition to other penalties provided by law, sufficient cause for the suspension or revocation of a license or permit.






ARTICLE 3 - DRIVE-IN AREAS

12-5-301. Conditions for operation.

12-5-301. Conditions for operation.

(a) Upon approval of the licensing authority, a drive-in area adjacent or contiguous to the licensed room may be used by the holder of a retail liquor license for taking orders, making delivery of and receiving payment for alcoholic liquor or malt beverages under the following conditions:

(i) The holder of the retail liquor license shall own the area or hold a written lease for the period for which the license was issued;

(ii) No part of the area used for orders, delivery and making payment shall be more than forty (40) feet distant from the licensed room;

(iii) The area shall be well lighted and subject to inspection by the licensing authority at any and all times;

(iv) No walls or screens shall interfere with observing and checking the part of the area used for orders, delivery and payment;

(v) No order shall be received from nor delivery made to a person under twenty-one (21) years of age or an intoxicated person in the area;

(vi) No part of a publicly owned sidewalk, highway, street or alley shall be used for taking orders or conducting sales; and

(vii) Alcoholic liquor or malt beverages shall be sold and delivered in the drive-in area only in the original, unopened package and consumption of alcoholic liquor or malt beverages in the drive-in area shall not be permitted.



12-5-302. Determination to forbid or restrict.

12-5-302. Determination to forbid or restrict.

The agents and officers of the licensing authority administering the retail liquor license shall determine whether traffic conditions or physical circumstances hindering law enforcement should require a decision forbidding or restricting sales and delivery in any drive-in area. If by resolution of the licensing authority the right of a licensee to use certain drive-in areas is forbidden or restricted that resolution shall be complied with by the licensee.






ARTICLE 4 - INDUSTRY REPRESENTATIVES

12-5-401. Interests in licenses or permits to sell.

12-5-401. Interests in licenses or permits to sell.

No industry representative shall hold any interest, stock or ownership directly or indirectly, in any license to sell products of the industry at retail under privileges of a license or permit to sell any beverage or liquor in Wyoming or in any premises so licensed. This section shall not apply to any person holding a microbrewery or winery permit pursuant to W.S. 12-4-412. This section shall also not apply to a person holding a manufacturer's license under W.S. 12-2-203(a) to the extent he may be permitted one (1) satellite manufacturer's permit pursuant to W.S. 12-2-203(g).



12-5-402. Furnishing of money and products; payment in full for malt beverages; credit for alcoholic liquor; credit deficiencies.

12-5-402. Furnishing of money and products; payment in full for malt beverages; credit for alcoholic liquor; credit deficiencies.

(a) Except as otherwise authorized in this section or W.S. 12-5-403, industry representatives shall not furnish, give or lend money or other things of value, directly or indirectly, to any person engaged in selling products of the industry at retail under privileges of a license or permit to sell any beverage or liquor in Wyoming. The prohibition shall extend to the giving to any person for the use, benefit or relief of the person engaged in selling the industry's products and to prohibit guaranty by the industry of a loan or other financial obligation of persons engaged at retail in selling these products. With prior approval of the applicable licensing authority, malt beverage industry representatives may furnish, give or lend money or other things of value to a licensee to support annual community events open to the public if the licensee:

(i) Is a nonprofit corporation organized under the laws of this state;

(ii) Is qualified as a tax exempt organization under the Internal Revenue Code; and

(iii) Has been in continuous operation for a period of not less than two (2) years.

(b) No sale or delivery of malt beverages shall be made by a wholesaler to any licensee except for payment in full made at the time of or prior to delivery, and a licensee shall not accept or receive delivery of malt beverages except when payment is made at or prior to delivery.

(c) The commission may grant credit to retailers when purchasing alcoholic liquor for a period not to exceed four (4) days from date of shipment. Payments by mail for credit shipments shall be postmarked within twenty-four (24) hours of the receipt of the shipment by the retailer. The commission may seize and sell all stocks of liquor of the retailer to satisfy any credit balance. Any deficiency constitutes a lien on any proceeds received through transfer of the license or permit. If a retailer defaults in payment for a shipment under this section, no further shipments shall be made to him for a period of one (1) year except on a C.O.D. basis.



12-5-403. Furnishing of equipment; advertising materials; records to be kept.

12-5-403. Furnishing of equipment; advertising materials; records to be kept.

(a) Industry representatives shall not furnish, give, rent, lend or sell at cost or below, either directly or indirectly, any equipment, fixtures or supplies to any person engaged in selling products of the industry under the privileges of a retail liquor license or limited retail liquor license. No person licensed to sell products of the industry shall receive or be the beneficiary of any of the prohibited benefits.

(b) The following materials when furnished free of charge to the wholesaler or an alcoholic beverage supplies representative, are exempt from subsection (a) of this section and may be furnished, given or loaned to any retail liquor licensee or limited retail liquor licensee:

(i) National advertising and promotional materials bearing advertising matter and having no value to the retailer except as advertisements;

(ii) Consumer advertising specialties bearing advertising matter;

(iii) Retailer's advertising specialties bearing advertising matter; and

(iv) Standard brewery or manufacturer's signs.

(c) Repealed by Laws 1995, ch. 99, 2.



12-5-404. Repealed by Laws 1995, ch. 99, 2.

12-5-404. Repealed by Laws 1995, ch. 99, 2.



12-5-405. Sale of alcoholic liquor.

12-5-405. Sale of alcoholic liquor.

Industry representatives shall not sell or attempt to sell any alcoholic liquor within Wyoming, except to the commission. Any violation of this section is a misdemeanor.






ARTICLE 5 - HABITUAL DRUNKARDS AND MINORS

12-5-501. Repealed by Laws 1979, ch. 156, 3.

12-5-501. Repealed by Laws 1979, ch. 156, 3.



12-5-502. Repealed By Laws 2014, Ch. 110, 104.

12-5-502. Repealed By Laws 2014, Ch. 110, 104.









CHAPTER 6 - MINORS

12-6-101. Sale or possession prohibited; when possession unlawful; public drunkenness; falsification of identification; penalty; prima facie identification as defense.

12-6-101. Sale or possession prohibited; when possession unlawful; public drunkenness; falsification of identification; penalty; prima facie identification as defense.

(a) Any person who sells, furnishes, gives or causes to be sold, furnished or given away any alcoholic liquor or malt beverage to any person under the age of twenty-one (21) years, who is not his legal ward, medical patient or member of his own immediate family, is guilty of a misdemeanor. This subsection does not apply to sales by the commission or a wholesaler to a licensee under this title.

(b) Repealed By Laws 2010, Ch. 6, 2.

(c) Except as otherwise provided in this title, no person under the age of twenty-one (21) years shall:

(i) Purchase or attempt to purchase any alcoholic liquor or malt beverage;

(ii) Solicit another person to purchase alcoholic liquor or malt beverage;

(iii) Possess any alcoholic liquor or malt beverage;

(iv) Consume any ethyl alcohol; or

(v) Have measurable blood, breath or urine alcohol concentration in his body.

(d) This section shall not apply to possession of alcoholic liquor or malt beverages or consumption of ethyl alcohol by a person under the age of twenty-one (21) years in accordance with this title:

(i) Who is in the physical presence of his parent, spouse or legal guardian who is twenty-one (21) years of age or older;

(ii) As part of a church's or religious organization's religious services; or

(iii) For medicinal purposes if the alcoholic liquor, malt beverage or ethyl alcohol is furnished:

(A) By the person's parent, spouse or legal guardian who is twenty-one (21) years of age or older; or

(B) Pursuant to a lawful prescription.

(e) The prohibitions against possession of alcoholic liquor or malt beverages by a person under the age of twenty-one (21) years specified in this section shall not apply:

(i) When the person is making a delivery of alcoholic liquor or malt beverages pursuant to his employment;

(ii) When the person is serving alcoholic liquor or malt beverages pursuant to his employment in a restaurant which holds a license to serve alcoholic liquor or malt beverages, if the person is at least eighteen (18) years of age. The term "serving" in this paragraph does not include the mixing or dispensing of alcoholic beverages; or

(iii) To a person who is a licensee under this title.

(f) Any person under the age of twenty-one (21) years who attempts in any manner to purchase alcoholic or malt beverages or who falsifies any identification or uses any false identification in order to obtain alcoholic or malt beverages is guilty of a misdemeanor.

(g) Any person who violates this section, or aids, abets or incites any violation hereof, is guilty of a misdemeanor.

(h) A motor vehicle driver's license or valid picture identification card issued by any state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico, a permanent resident card issued by the United States citizenship and immigration services, a valid picture identification card issued to a member of the armed forces or an internationally accepted passport document with a discernible date of birth and photograph is prima facie evidence of the age and identity of a person. Proof that a licensee or his employee or agent demanded, was shown and acted in reasonable reliance upon the information contained in any one (1) of the above documents as identification is a defense to any criminal prosecution or action for the suspension or revocation of a license.

(j) For purposes of this section, "ethyl alcohol" means any substance which is or contains ethyl alcohol.



12-6-102. Transporting or possessing in motor vehicle with intent to furnish to person under 21; penalties.

12-6-102. Transporting or possessing in motor vehicle with intent to furnish to person under 21; penalties.

(a) No person who is at least twenty-one (21) years of age shall transport, or have in his possession or control, any alcoholic liquor or malt beverage, with the intent of furnishing the same to any person under the age of twenty-one (21) years, while operating or occupying a motor vehicle.

(b) Any person who violates subsection (a) of this section is guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000.00), imprisonment in the county jail for not more than one (1) year, or both. Upon a second or any subsequent conviction under this subsection the person is guilty of a felony and shall be punished by imprisonment in the state penitentiary for a term not exceeding five (5) years.

(c) In addition to the penalty provided in subsection (b) of this section the division of motor vehicles shall suspend, for a period of one (1) year, the driver's license and automobile registration of any person convicted of operating a motor vehicle in violation of this section. The license suspension shall not run concurrent with any term of imprisonment, if imposed, but shall commence on the last day of incarceration.



12-6-103. Compliance.

12-6-103. Compliance.

(a) The department of health, working with local law enforcement agencies and other local individuals and organizations shall be the lead agency in the administration of this article. Nothing contained in this section shall be construed to limit or otherwise alter the authority granted to the department of revenue under any other provision of title 12.

(b) The department of health shall develop strategies to coordinate and support local law enforcement efforts in the enforcement of all state statutes relating to the prohibition of the sale of alcohol products to minors.

(c) The department of health shall have discretion to work with local agencies and individuals in the coordination of local education, prevention and enforcement efforts that appropriately reflect the needs of the community.

(d) For purposes of this section, the term "compliance check" shall mean an inspection conducted pursuant to the provisions of this section for purposes of education or enforcement of laws prohibiting the sale of alcohol to minors. The use of persons age eighteen (18) to twenty-one (21) during compliance checks is authorized subject to the following:

(i) A person participating in a compliance check shall, if questioned, state his true age and that he is less than twenty-one (21) years of age;

(ii) The person's appearance shall not be altered to make him appear to be twenty-one (21) years of age or older;

(iii) Neither a person age eighteen (18) to twenty-one (21) nor his parents or guardians shall be coerced into participating in such inspections;

(iv) In the event that a citation may result the person conducting the compliance check shall photograph the participant immediately before the compliance check and any photographs taken of the participant shall be retained by the person conducting the compliance check;

(v) Any participant or adult aiding a participant in a compliance check under this section shall be granted immunity from prosecution under W.S. 12-6-101 and 12-5-203.

(e) The person conducting a compliance check under this section shall:

(i) Remain within sight or sound of the participant attempting to make the purchase;

(ii) Immediately inform in writing a representative or agent of the business establishment that a compliance check has been performed and the results of the compliance check;

(iii) If the compliance check may result in a citation, within two (2) days, prepare a report of the compliance check containing:

(A) The name of the person who supervised the compliance check;

(B) The age and date of birth of the participant who assisted in the compliance check;

(C) The name and position of the person from whom the participant attempted to purchase alcoholic beverages;

(D) The name and address of the establishment checked;

(E) The date and time of the compliance check; and

(F) The results of the compliance check, including whether the compliance check resulted in the sale or distribution of, or offering for sale, alcoholic beverages to the minor.

(iv) Immediately upon completion of the report required under this subsection, provide a copy of the report to a representative or agent of the business establishment that was checked;

(v) Request a law enforcement officer to issue a citation for any illegal acts relating to providing alcoholic beverages to minors during the compliance check.






CHAPTER 7 - SUSPENSIONS AND REVOCATIONS OF LICENSES ANDPERMITS

ARTICLE 1 - IN GENERAL

12-7-101. Causes generally.

12-7-101. Causes generally.

Any violation of this title by any manufacturer, rectifier, wholesaler, licensee, employee or agent thereof is sufficient cause for the suspension and in the case of gross violation the revocation of the license of the licensee.



12-7-102. Suspension of license when revocation inadvisable.

12-7-102. Suspension of license when revocation inadvisable.

In a proceeding for revocation of a liquor license and when a licensee is found guilty of violating W.S. 12-1-101 through 12-8-301, the district court or the commission may, if it appears inadvisable to revoke the license, suspend the license for a period not to exceed the balance of the term for which the license was issued and the suspension shall not, of itself, disqualify the license holder for renewal at the end of the license term.



12-7-103. Suspension of license by licensing authorities for failure to pay sales tax.

12-7-103. Suspension of license by licensing authorities for failure to pay sales tax.

A local licensing authority may suspend any license issued under this title if the licensee fails to pay sales taxes and the commission has ceased sales of alcoholic liquor to the licensee pursuant to W.S. 12-2-306. The licensee may appeal license suspension to the district court in the manner specified under W.S. 12-4-104(f) and the appeal proceedings shall be in accordance with the Wyoming Rules of Appellate Procedure. The suspension shall remain in effect pending a decision by the appellate court.






ARTICLE 2 - REVOCATION PROCEDURE

12-7-201. Civil action; administrative and judicial proceedings; disposition of liquors.

12-7-201. Civil action; administrative and judicial proceedings; disposition of liquors.

(a) An action to revoke any Wyoming liquor license or permit may be brought in the name of the state of Wyoming by the attorney general, any county attorney or the licensing authority for the reason that the licensee or permittee has violated this title.

(b) Actions to revoke licenses are civil actions and shall be tried before the court without a jury. The revocation proceedings shall be in accordance with the Wyoming Rules of Civil Procedure, and the trial and all other matters to come before the court shall have a priority upon the court calendar. If, upon trial, it appears that the license or permit of the licensee should be revoked, the court shall enter its order accordingly. The court may revoke the license or permit upon proof that the intent and purpose of this title has been violated. The fact that no criminal proceeding has been instituted or that no law with sanctions has been violated is not a defense to the action. Upon the application of the state and upon a showing to the satisfaction of the court that there are probable grounds for believing the license holder's license should be revoked, the court may issue an order suspending a license during the pendency of an action for its revocation and no bond shall be required as a condition to the issuance of the suspension order. Appeal from the final district court decision may be taken according to the Wyoming Rules of Appellate Procedure, but the order of revocation shall remain in effect pending a decision by the appellate court.

(c) The provisions of this section are cumulative and shall not be construed as preventing the commission from revoking a liquor license in any case authorized by law.

(d) The commission may revoke any license or permit issued under this title for violation of any of the rules and regulations promulgated by the department pursuant to this title or for violation of any of the provisions of this title. Revocation proceedings initiated by the commission shall be conducted as a contested case under the Wyoming Administrative Procedure Act before a hearing examiner of the office of administrative hearings, who shall recommend a decision to the commission. The decision of the commission shall be subject to judicial review under W.S. 16-3-114 except that the review shall not operate to stay a revocation order of the commission during the pendency of the district court proceeding or during a later appeal to the supreme court. Should the license of a defendant expire during the pendency of an appeal in any of the courts of this state, no new or renewal license shall be granted by the licensing authority to the defendant or any other person pending the outcome of the appeal.

(e) Upon the revocation of a liquor license or permit, all alcoholic liquors in the possession of the license holder and which are in merchantable condition shall be delivered to the commission which shall reimburse the license holder for the value thereof at its then regular wholesale prices. All malt beverages and nonmerchantable alcoholic liquors shall be disposed of at the direction of the commission.









CHAPTER 8 - PENALTIES

ARTICLE 1 - IN GENERAL

12-8-101. General penalty for violations.

12-8-101. General penalty for violations.

Any person who violates any provision of this title for which no specific penalty is provided is guilty of a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00), imprisonment for not more than six (6) months, or both.



12-8-102. Manufacturing, rectifying or sale without license or permit; penalties.

12-8-102. Manufacturing, rectifying or sale without license or permit; penalties.

(a) Any person who manufactures or rectifies any alcoholic beverage without holding a manufacturer's license or who possesses a still without holding a manufacturer's license is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000.00), imprisonment for not more than one (1) year, or both. Any equipment possessed and used in an illegal manner shall be confiscated by the state and disposed of as directed by the court. Nothing in this subsection shall prohibit any person from manufacturing fermented or malt beverages in limited quantities for his sole personal consumption.

(b) Any person who sells any alcoholic liquor or malt beverage without holding a license or permit authorizing the sale is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000.00), imprisonment for not more than one (1) year, or both.






ARTICLE 2 - EVIDENCE

12-8-201. Possession of federal tax stamp; admission in evidence.

12-8-201. Possession of federal tax stamp; admission in evidence.

The possession of a special tax stamp from the United States authorizing the sale or manufacture of any alcoholic liquor or malt beverage by a person not licensed under this title, is prima facie evidence that the person holding the special tax stamp is manufacturing or selling in violation of W.S. 12-8-102. A certified copy of the special tax stamp verified by the proper authorities shall be admitted in evidence and considered in all respects as the original special tax stamp.






ARTICLE 3 - DAMAGES

12-8-301. Limitation of liability.

12-8-301. Limitation of liability.

(a) No person who has legally provided alcoholic liquor or malt beverage to any other person is liable for damages caused by the intoxication of the other person.

(b) This section does not affect the liability of the intoxicated person for damages.

(c) This section does not affect the liability of the licensee or person if the alcoholic liquor or malt beverage was sold or provided in violation of title 12 of the Wyoming statutes.

(d) For purposes of this section "licensee" is as defined in W.S. 12-1-101(a)(viii) and includes the licensee's employee or employees.









CHAPTER 9 - MALT BEVERAGES

ARTICLE 1 - RELATIONS BETWEEN MALT BEVERAGE DISTRIBUTORS ANDMANUFACTURERS

12-9-101. Legislative findings and intent.

12-9-101. Legislative findings and intent.

(a) Regulation of business relations between malt beverage distributors and manufacturers serves a significant and legitimate public purpose.

(b) This act is intended to control and stabilize the distribution of malt beverages in the state and comprises an integral part of a comprehensive legislative regulation.

(c) This act is enacted pursuant to authority of the state under the provisions of the twenty-first amendment to the United States constitution to promote the public's interest in fair, efficient and competitive distribution of malt beverage products by regulation and encouragement of manufacturers and distributors to conduct their business relations toward these ends by:

(i) Assuring that the malt beverage distributor is free to manage its business enterprise, including the distributor's right to independently establish its selling prices;

(ii) Assuring the manufacturer and the public of service from a distributor who will devote reasonable efforts and resources to sales, distribution of the manufacturer's products which distributor has been granted the right to sell and distribute and to maintain a satisfactory sales level; and

(iii) Establishing and maintaining an orderly system of distribution of malt beverages to the public.



12-9-102. Definitions.

12-9-102. Definitions.

(a) As used in this act:

(i) "Brand" means any word, name, group of letters, symbol, trademark or combination thereof but not including the name of the supplier adopted and used by a supplier on a label to identify a specific beer or malt beverage and to distinguish that product from the label of another beer or malt beverage produced or marketed by that or another manufacturer;

(ii) "Brand extension" means any brand which incorporates all or a substantial part of the unique features of the label of a preexisting brand of the same manufacturer. A brand extension is not considered a new or different brand. Except for good cause a manufacturer shall assign a brand extension to the wholesaler which was granted the exclusive sales territory to the brand from which the brand extension resulted;

(iii) "Designated member" means the spouse, child, grandchild, parent, brother or sister of a deceased individual who owned an interest in a distributor's business, who is entitled to inherit the deceased individual's ownership interest in the distributor under the terms of the deceased individual's will, or who has otherwise been designated in a valid testamentary instrument by the deceased individual to succeed the deceased individual in the distributor's business, or who is entitled to inherit such ownership interest under the laws of intestate succession of this state. With respect to an incapacitated individual owning an ownership interest in a distributor, "designated member" means the person appointed by a court as the conservator of the individual's property. The term also includes the appointed and qualified personal representative and the testamentary trustee of a deceased individual owning an ownership interest in a distributor's business;

(iv) "Distributor" or "wholesaler" means any person licensed in the state to sell and distribute malt beverages at wholesale to persons who are licensed to sell malt beverages at retail in Wyoming;

(v) "Franchise" means a contract or agreement either expressed or implied, whether oral or written, for a definite or indefinite period of time in which a manufacturer grants to a malt beverage distributor the right to purchase, resell and distribute any brand or brands offered by the manufacturer;

(vi) "Franchisee" means a malt beverage distributor to whom a franchise is offered or granted;

(vii) "Franchisor" means a malt beverage manufacturer who grants a franchise to a malt beverage distributor;

(viii) "Fraud" means:

(A) A misrepresentation in any manner, whether intentionally false or arising from gross negligence, of a material fact;

(B) An intentional failure to disclose a material fact;

(C) Any artifice employed to deceive another.

(ix) "Good cause" means:

(A) Insolvency of the distributor, the filing of any petition by or against the distributor under any bankruptcy or receivership law, or the dissolution or liquidation of the wholesaler which materially affects the distributor's ability to remain in business;

(B) Revocation or suspension of the distributor's license whereby the distributor cannot distribute malt beverages for more than sixty (60) days;

(C) The distributor or an individual who owns more than ten percent (10%) of the stock of a corporate distributor has been convicted of a felony. As used in this paragraph, "felony" means a felony under the United States Code or laws of this state;

(D) The distributor intentionally sells the supplier's products to a retailer or retailers outside that distributor's assigned territory;

(E) There is a failure by the distributor to comply with a provision of the agreement with a manufacturer which is both reasonable and of material significance to the business relationship between the distributor and the manufacturer and which failure has not been cured by the distributor pursuant to the provisions of this act.

(x) "Good faith" means honesty in fact in the conduct of the transaction involved and the observance of reasonable commercial standards of fair dealing in the trade;

(xi) "Manufacturer" means any person licensed to manufacture or import malt beverages for distribution to distributors licensed in Wyoming;

(xii) "Person" means a natural person, corporation, association, partnership, trust or other business entity and, in case of a business entity, shall include any other entity in which it has a majority interest or it effectively controls, as well as the individual officers, directors, and other persons in active control of the activities of each entity. "Person" also includes heirs, assignees, personal representatives and guardians;

(xiii) "Reasonable qualifications" means the average standard of the criteria used by the respective manufacturer for similarly situated distributors that entered into or renewed an agreement with the manufacturer during a period of twenty-four (24) months prior to the proposed transfer of the distributor's business;

(xiv) "Retaliatory action" includes, but is not limited to, the refusal to continue an agreement, or a material reduction in the quality of service or quantity of products available to a distributor under an agreement, which is not made in good faith as defined in this act;

(xv) "Sale" includes the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation or mortgage in any manner or form, whether by transfer in trust or otherwise, of malt beverages or of any franchise related thereto for consideration and any option, subscription or other contract for consideration;

(xvi) "Similarly situated distributors" means distributors of a manufacturer that are of a generally comparable size, and operate in markets with similar demographic characteristics, including population, size, density, distribution and economic conditions;

(xvii) "Transfer of a distributor's business" means the voluntary sale, assignment or other transfer, including the sale or other transfer of stock or assets by merger, consolidation or dissolution of:

(A) The business;

(B) Control of the business of the distributor; or

(C) An ownership interest of ten percent (10%) or more of the business of the distributor.

(xviii) "This act" means W.S. 12-9-101 through 12-9-119.



12-9-103. Application of act.

12-9-103. Application of act.

Any person who engages directly or indirectly in purposeful agreements or contracts in connection with the purchase of malt beverages from manufacturers or the sale of malt beverages to malt beverage distributors within this state shall be subject to the provisions of this act and shall be subject to the jurisdiction of the courts of this state for violations of this act in accordance with the provisions of the laws of this state.



12-9-104. Unfair and prohibited acts.

12-9-104. Unfair and prohibited acts.

(a) It shall be a violation of this act for a manufacturer or manufacturer's officer, agent or other representative thereof:

(i) To coerce or compel, or attempt to coerce or compel, any malt beverage distributor to order or accept delivery of any malt beverage or any other commodity which the distributor has not voluntarily ordered;

(ii) To refuse to deliver in reasonable quantities and within a reasonable time after receipt of the distributor's order to any distributor having a franchise for the distribution and sale of malt beverages by such manufacturer, malt beverages covered by the franchise or contract. However, the refusal to deliver malt beverages shall not be considered a violation of this section if the refusal is due to failure of the distributor to pay the manufacturer pursuant to the contract, the distributor's insolvency, an act of God, work stoppage or delay due to a strike or labor difficulty, a bona fide shortage of materials, freight embargo or other cause over which the manufacturer, or any agent thereof, shall have no control;

(iii) To coerce or compel, or attempt to coerce or compel, a malt beverage distributor to enter into any agreement, whether written or oral, supplementary to an existing franchise with the manufacturer or officer, agent or other representative thereof, by threatening to cancel any franchise or any contractual agreement existing between the manufacturer and distributor. However, notice in good faith by a manufacturer to a malt beverage distributor of the distributor's violation or breach of any terms or provisions of a franchise or contractual agreement shall not constitute a violation of this act if the notice is in writing, is mailed by registered or certified mail to the distributor at his current business address, and contains the specific facts of the distributor's alleged violation or breach of the franchise or contractual agreement;

(iv) To terminate, cancel, fail to renew or refuse to continue the franchise of any distributor without good cause, as defined in this act. The nonrenewal of a franchise or selling agreement without good cause shall constitute an unfair termination or cancellation, regardless of the specified time period of the franchise or selling agreement;

(v) To discriminate, either directly or indirectly, in price, programs or terms of sale offered to franchisees, where the effect of the discrimination may be to substantially lessen competition among distributors or to give to one (1) holder of a franchise any competitive advantage over other holders of the same or similar franchise;

(vi) To prevent or attempt to prevent, by contract or otherwise, any malt beverage distributor from changing the capital structure of his distributorship or the means by or through which he finances the operation of his distributorship;

(vii) To require a malt beverage distributor to assent to a release, assignment, novation, waiver or estoppel which would relieve any person from liability imposed by this act. However, nothing in this section shall be construed to limit or prohibit good faith dispute settlements entered into by the parties;

(viii) To restrict or inhibit, directly or indirectly, the right of free association among manufacturers or distributors of malt beverage for any lawful purpose;

(ix) To fix or maintain the price at which a distributor may resell malt beverages;

(x) To coerce, or attempt to coerce, any distributor to accept delivery of any malt beverage or other commodity ordered by a distributor if the order was properly canceled by the distributor in accordance with the reasonable procedures of the manufacturer;

(xi) To change a distributor's quota of a brand or brands, if the change is not made in good faith;

(xii) To require a distributor, by any means, to participate in or contribute to any local or national advertising fund controlled directly or indirectly by a manufacturer;

(xiii) To take any retaliatory action against a distributor that files a complaint regarding an alleged violation by the manufacturer of state or federal law or an administrative rule;

(xiv) To require or prohibit without good cause any change in the manager or successor manager of any distributor who has been approved by the manufacturer as of the effective date of this act. Should a distributor change an approved manager or successor manager, a manufacturer shall not require or prohibit the change unless the person fails to meet the reasonable standards for similarly situated distributors of the manufacturer;

(xv) To sell or supply any brand or brand extension of malt beverages in this state to a licensed wholesaler other than the licensed wholesaler designated as the exclusive wholesaler for a specific territory for such brand or brand extension by the supplier in a written agreement, except that nothing in this paragraph shall prohibit a supplier from providing malt beverages to consumers in an area on such supplier's premises designated as a hospitality area, or from participating in consumer sampling or taste testing programs of brands of malt beverages not sold to licensed wholesalers in this state, or from otherwise operating as permitted by law;

(xvi) To require for any reason that a wholesaler purchase one (1) or more brands of malt beverages in order for the wholesaler to purchase another brand or brands of malt beverages.

(b) It shall be a violation of this act for a distributor, partner, shareholder or officer or agent thereof to have the right to sell, transfer or assign the management or control ownership of greater than ten percent (10%) of a distributorship without the written consent of the manufacturer, except that the consent shall not be unreasonably withheld. No manufacturer shall unreasonably withhold or delay its approval of any assignment, sale or transfer of the stock of a distributor or of all or any portion of a distributor's assets, distributor's voting stock, the voting stock of any parent corporation or the beneficial ownership or control of any other entity owning or controlling a distributor, including the distributor's rights and obligations under the terms of an agreement, whenever the person to be substituted meets reasonable qualifications. For purposes of this subsection, "unreasonably withhold or delay" means a period in excess of ninety (90) days after receipt by the manufacturer of all information reasonably required from the wholesaler and purchaser. Upon the death or disability of one (1) of the officers, partners or stockholder of greater than ten percent (10%) ownership of a corporate distributorship operating the business of a distributor, no manufacturer shall deny the surviving officers, partners of the partnership or stockholders of the distributorship, the right to become a successor-in-interest to the agreement between the manufacturer and the distributorship, provided that the survivor has been active in the management of the distributor's business and is otherwise capable of carrying on the business of the distributorship. However, upon the death of a distributor, no manufacturer shall deny approval for any transfer of ownership to a designated member of the family of an owner of a distributorship, provided, that the subsequent transfer of ownership by the designated member shall thereafter be subject to the provisions of this subsection.



12-9-105. Distributor's resignation; cancellation; termination; failure to renew; refusal to continue.

12-9-105. Distributor's resignation; cancellation; termination; failure to renew; refusal to continue.

(a) Notwithstanding any agreement and except as otherwise provided for in this act, a manufacturer shall not cause a distributor to resign from an agreement, or cancel, terminate, fail to renew or refuse to continue under an agreement unless the manufacturer has:

(i) Satisfied the applicable notice requirements of W.S. 12-9-108;

(ii) Acted in good faith; and

(iii) Good cause for the cancellation, termination, nonrenewal, discontinuance or forced resignation.



12-9-106. Good cause for terminating agreement; rights to cure.

12-9-106. Good cause for terminating agreement; rights to cure.

(a) Notwithstanding any agreement, good cause shall exist for the purposes of a termination, cancellation, nonrenewal or discontinuance under W.S. 12-9-105(a)(iii) when all of the following occur:

(i) There is a failure by the distributor to comply with a provision of the agreement which is both reasonable and of material significance to the business relationship between the distributor and the manufacturer;

(ii) The manufacturer first acquired knowledge of the failure described in paragraph (i) of this subsection not more than two (2) years before the date notification was given pursuant to W.S. 12-9-105(a)(i);

(iii) The distributor was given written notice by the manufacturer of failure to comply with the agreement;

(iv) The distributor was afforded a reasonable opportunity to assert good faith efforts to comply with the agreement within the time limits provided for in paragraph (v) of this subsection; and

(v) The distributor has been afforded thirty (30) days in which to submit a plan of corrective action to comply with the agreement and an additional ninety (90) days to cure the noncompliance in accordance with the plan and has not cured the noncompliance within that time in accordance with the plan.

(b) Good cause shall exist for the purposes of termination, cancellation, nonrenewal or discontinuance under W.S. 12-9-105(a)(iii) when there occurs a violation of W.S. 12-9-109(a).



12-9-107. Burden of proof.

12-9-107. Burden of proof.

For each termination, cancellation, nonrenewal or discontinuance, the manufacturer shall have the burden of showing that it has acted in good faith, that the notice requirements and rights to cure under this act have been complied with and that there was good cause for the termination, cancellation, nonrenewal or discontinuance.



12-9-108. Notice for terminating an agreement.

12-9-108. Notice for terminating an agreement.

(a) Notwithstanding any agreement and except as otherwise provided in this act, the manufacturer shall furnish written notice of the termination, cancellation, nonrenewal or discontinuance of an agreement to the distributor not less than thirty (30) days before the effective date of the termination, cancellation, nonrenewal or discontinuance. In no event shall the contractual term of any agreement expire, without the written consent of the malt beverage distributor involved, prior to the expiration of at least thirty (30) days following the written notice. The notice shall be by certified mail and shall contain the following:

(i) A statement of intention to terminate, cancel, not renew or discontinue the agreement;

(ii) A statement of the reason for the termination, cancellation, nonrenewal or discontinuance; and

(iii) The date on which the termination, cancellation, nonrenewal or discontinuance takes effect.



12-9-109. Conditions and notice required.

12-9-109. Conditions and notice required.

(a) Notwithstanding W.S. 12-9-105 and 12-9-106, a manufacturer may immediately terminate, cancel, fail to renew, or discontinue an agreement if any of the following occur:

(i) Insolvency of the distributor, the filing of any petition by or against the distributor under any bankruptcy or receivership law, or the dissolution or liquidation of the wholesaler which materially affects the distributor's ability to remain in business;

(ii) Revocation of the distributor's license whereby the distributor cannot distribute malt beverages for more than sixty (60) days;

(iii) The distributor or an individual who owns more than ten percent (10%) of the stock of a corporate distributor has been convicted of a felony. As used in this paragraph, "felony" means a felony under the United States Code or laws of this state. However, an existing stockholder shall have the right to purchase the stock of the offending stockholder, and, if the sale is completed within the thirty (30) day period, the provisions of this paragraph shall not apply. Any such purchase shall be subject to W.S. 12-9-104(a)(viii);

(iv) The distributor intentionally sells the supplier's products to a retailer or retailers outside that distributor's assigned territory;

(v) The distributor commits fraud as defined by W.S. 12-9-102(a)(viii) in his dealings with the manufacturer.



12-9-110. Discontinuance of production or distribution.

12-9-110. Discontinuance of production or distribution.

Notwithstanding W.S. 12-9-105, 12-9-108 and 12-9-109, a manufacturer may terminate, cancel, not renew or discontinue an agreement upon not less than thirty (30) days prior written notice if the supplier discontinues production or discontinues distribution throughout this state of all the brands sold by the manufacturer to the distributor. Nothing in this act shall prohibit a manufacturer, upon not less than thirty (30) days notice, to completely discontinue the distribution throughout this state of any particular brand or package of malt beverage. This section does not prohibit a manufacturer from conducting test marketing of a new brand of malt beverage or from conducting the test marketing of a brand of malt beverage which is not currently being sold in this state, provided that the manufacturer has notified the commission in writing of its plans to test market. The notice shall describe the market area in which the test shall be conducted, the name or names of the distributors who will be selling the malt beverage, the name or names of the brand of malt beverage being tested, and the period of time during which the testing will take place. A market testing period shall not exceed eighteen (18) months.



12-9-111. Effort required by distributor.

12-9-111. Effort required by distributor.

The distributor shall devote such efforts and resources to sales and distribution of all the manufacturer's products which the distributor has been granted the right to sell and distribute as reasonably required by the agreement between the manufacturer and distributor.



12-9-112. Waiver prohibited.

12-9-112. Waiver prohibited.

A distributor shall not waive any of the rights granted in any provision of this act. Nothing in this act shall be construed to limit or prohibit good faith dispute settlements voluntarily entered into by the parties.



12-9-113. Agreement subject to act.

12-9-113. Agreement subject to act.

The provisions of this act shall apply to all agreements between a manufacturer and distributor entered into on or after the effective date of this act.



12-9-114. Agreements binding on successor.

12-9-114. Agreements binding on successor.

A successor to a manufacturer that continues in business as a manufacturer shall be bound by all terms and conditions of each agreement of the manufacturer in effect on the date of succession.



12-9-115. Reasonable compensation.

12-9-115. Reasonable compensation.

(a) In the event that a distributor is terminated by a manufacturer in bad faith or for other than good cause, the distributor shall be entitled to additional compensation from the manufacturer for:

(i) The fair market value of any and all assets, including ancillary business assets of the distributor used in distributing the manufacturer's products;

(ii) The good will of the business.

(b) The total compensation to be paid by the manufacturer to the distributor shall be reduced by any sum received by the distributor from sale of assets of the business used in distribution of the manufacturer's products as well as by whatever value such assets may have to the distributor that are unrelated to the manufacturer's products.

(c) As used in this section, "fair market value" means the highest dollar amount at which a seller would be willing to sell and a buyer willing to buy when each possesses all information relevant to the transaction.

(d) In the event the manufacturer and the malt beverage distributor are unable to mutually agree on the reasonable compensation to be paid for the value of the distributor's business, as defined herein, the matter may by agreement of the parties be submitted to arbitration. If so submitted, the following shall apply:

(i) Arbitration shall proceed only if all parties agree in advance and submit the dispute to arbitration, and the decision of the arbitrators shall be final and binding if so agreed upon by the parties in advance of the arbitrator's proceedings;

(ii) The dispute shall be submitted to a panel of three (3) arbitrators, one (1) of which shall be selected by the supplier within thirty (30) days after the parties have agreed to arbitrate, one (1) of which shall be selected by the wholesaler within thirty (30) days after the parties have agreed to arbitrate, and one (1) of which shall be selected from a list of five (5) candidates supplied by the American Arbitration Association at the request of the parties within ten (10) days after the parties have agreed to submit the dispute to arbitration;

(iii) Within ten (10) days after receipt of the list supplied pursuant to paragraph (ii) of this subsection, the wholesaler and the supplier each may disqualify up to two (2) candidates from the list. The American Arbitration Association shall select the third arbitrator from the candidates not disqualified by the parties;

(iv) The arbitration shall proceed in accordance with the rules of the American Arbitration Association within thirty (30) days after the selection of the arbitration panel has been completed;

(v) The cost of the arbitration shall be borne equally by the parties. The award of a majority of the arbitrators shall be final and binding on the parties if so agreed upon in advance by the parties. The arbitrators shall not be permitted to award punitive damages and are bound to apply the terms and provisions of the agreement not in conflict with this act.



12-9-116. Remedies.

12-9-116. Remedies.

(a) During the thirty (30) day period provided in W.S. 12-9-108, either party, in appropriate circumstances, may bring an action in the appropriate court of this state pending a final determination of the proceedings on the merits.

(b) In any action brought under this act, the court shall have authority to grant temporary, preliminary and final injunctive relief.

(c) In addition to temporary, preliminary or final injunctive relief, any manufacturer or distributor who shall be aggrieved or injured in his business or property by reason of anything forbidden in this act may bring an action in the appropriate court of this state and may recover the damages sustained and the costs of the action, including a reasonable attorney's fee.

(d) In addition to any other remedy or relief to which a person is entitled, a distributor or manufacturer aggrieved by a violation of this act may bring an action to obtain a declaratory judgment that an act, action or practice violates this act and to enjoin a manufacturer or distributor who has violated, is violating or is otherwise likely to violate this act.

(e) In an action for money damages, if a judge or jury finds that the defendant acted maliciously, the judge or jury may award punitive damages as permitted by Wyoming law.

(f) The remedies provided in this section shall be in addition to any other remedies provided by law or in equity.



12-9-117. Contracts and the validity thereof.

12-9-117. Contracts and the validity thereof.

No manufacturer shall effect any sale to a distributor in Wyoming except pursuant to a written contract between the manufacturer and the distributor.



12-9-118. Repurchase of inventory upon termination.

12-9-118. Repurchase of inventory upon termination.

(a) Whenever any malt beverage distributor enters into a franchise agreement with a manufacturer in which the distributor agrees to maintain an inventory of malt beverages and the franchise is subsequently terminated, the manufacturer shall repurchase the inventory as provided in this act. If the distributor has any outstanding debts to the manufacturer, then the repurchase amount may be credited to the distributor's account.

(b) The manufacturer shall repurchase that inventory previously purchased from him and held by the distributor on the date of termination of the contract. The manufacturer shall pay one hundred percent (100%) of the distributor's laid-in cost, payable when the product is returned to the manufacturer free and clear of all liens, claims and charges created or permitted by the distributor.

(c) Upon payment of the repurchase amount to the distributor, the title and right of possession to the repurchased inventory shall be transferred to the manufacturer.

(d) A distributor shall not keep any inventory except with the consent of the manufacturer and the distributor's agreement that such product will be maintained and sold in accordance with the manufacturer's product handling standards.

(e) If any manufacturer shall fail or refuse to repurchase any inventory covered under the provisions of this act within sixty (60) days after termination of a distributor's contract, he shall be civilly liable for one hundred percent (100%) of the current wholesale price of the inventory plus any freight charges paid by the distributor, the distributor's reasonable attorney's fees, court costs and interest on the current wholesale price computed at the legal interest rate.



12-9-119. Indemnification.

12-9-119. Indemnification.

A manufacturer shall fully indemnify and hold harmless its distributor against any losses, including, but not limited to, court costs and reasonable attorney's fees or damages arising out of complaints, claims or lawsuits, including, but not limited to, strict liability, negligence, misrepresentation or express or implied warranty if the complaint, claim or lawsuit relates to a product liability claim pertaining to the manufacturing of a malt beverage product.









CHAPTER 10 - MISCELLANEOUS

12-10-101. Possessing, purchasing or selling an alcohol without liquid device prohibited; exception; definition; penalties.

12-10-101. Possessing, purchasing or selling an alcohol without liquid device prohibited; exception; definition; penalties.

(a) Except as provided in subsection (b) of this section, no person shall possess, purchase, sell or offer to sell an alcohol without liquid device.

(b) This section shall not apply to a hospital that operates primarily for the purpose of conducting scientific research, a state institution conducting bona fide research, a private college or university conducting bona fide research or to a pharmaceutical company or biotechnology company conducting bona fide research.

(c) Any person who violates subsection (a) of this section is guilty of a misdemeanor punishable by a fine of up to two hundred fifty dollars ($250.00) for the first offense and not more than seven hundred fifty dollars ($750.00), imprisonment for not more than six (6) months, or both, for second and subsequent offenses.

(d) Except as provided in subsection (b) of this section, any alcohol without liquid device found in Wyoming shall be confiscated and, after an opportunity for a hearing in a court of competent jurisdiction on the issue of whether the device is an alcohol without liquid device, shall be destroyed. The destruction of the device may be delayed if the device is needed for evidence in a criminal case.

(e) As used in this section "alcohol without liquid device" means a device, machine, apparatus or appliance that mixes alcoholic liquor with pure or diluted oxygen to produce an alcohol vapor that an individual can inhale. An alcohol without liquid device does not include an inhaler, nebulizer, atomizer or other device that is designed and intended by the manufacturer to dispense a prescribed or over-the-counter medication.









TITLE 13 - BANKS, BANKING AND FINANCE

CHAPTER 1 - GENERAL PROVISIONS

ARTICLE 1 - DEFINITIONS

13-1-101. Definitions.

13-1-101. Definitions.

(a) As used in this act, unless another definition is specifically provided for a section, article or chapter of this act:

(i) "Bank" means any corporation, excluding national banks, having a place of business within this state which engages in banking business;

(ii) "Banking business" means opening credits by the deposit or collection of money or negotiable paper subject to be paid upon draft, receipt, check or order;

(iii) "Bank holding company" means a company that is a bank holding company under the federal Bank Holding Company Act of 1956, as amended, 12 U.S.C. 1841, et seq., and unless the context requires otherwise, for purposes of W.S. 13-2-802 through 13-2-810 and 13-9-306 through 13-9-316 includes a Wyoming bank holding company, an out-of-state bank holding company and a foreign bank holding company;

(iv) "Board" means the state banking board;

(v) "Commissioner" means the state banking commissioner;

(vi) "Customer" means any person having an account with a bank or for whom a bank has agreed to collect items including a bank carrying an account with another bank;

(vii) "Director" means the director of the state department of audit;

(viii) "Executive officer" means a person who participates or has authority to participate, other than in the capacity of a director, in major policymaking functions of the company or bank, whether or not the officer has an official title, the title designates the officer an assistant, or the officer is serving without salary or other compensation. The chairman of the board, the president, every vice president, the cashier, the secretary and the treasurer of a company or bank are considered executive officers, unless the officer is excluded, by resolution of the board of directors or by the bylaws of the bank or company, from participation, other than in the capacity of a director, in major policymaking functions of the bank or company, and the officer does not actually participate therein. An executive officer of a bank includes an executive officer of a bank holding company of which the bank is a subsidiary and any other subsidiary of that bank holding company, unless the executive officer of the subsidiary is excluded, by name or by title, from participation in major policymaking functions of the bank by resolutions of the boards of directors of both the subsidiary and the bank, and does not actually participate in such major policymaking functions;

(ix) "Financial institution" means a bank, savings and loan association, trust company or state chartered credit union;

(x) "Instrument" means a negotiable instrument as defined by W.S. 34.1-3-104;

(xi) "Legal holiday" means:

(A) Any day of public thanksgiving, mourning or disaster proclaimed or appointed by the governor or president of the United States;

(B) A day designated a holiday by W.S. 8-4-101;

(C) Sundays; and

(D) Any day on which the federal reserve banks are closed for business.

(xii) "National banking association" or "national bank" means a banking association chartered by the United States;

(xiii) "Officer" means any person designated an officer by the bylaws of a bank including any executive officer, the chairman of the board of directors, the chairman of the executive committee, the president, vice-president, cashier and any trust officer, assistant vice-president, assistant treasurer, assistant cashier, assistant comptroller or any person who performs the duties appropriate to those offices;

(xiv) "This act" unless otherwise indicated means W.S. 13-1-101 through 13-11-101;

(xv) "Trust business" means the holding out by a person to the public at large by advertising, solicitation or other means that such person is available to act as an executor, administrator, guardian, conservator or trustee in this state and accepting and undertaking to perform the duties in such a capacity in the regular course of his business.






ARTICLE 2 - APPLICABILITY

13-1-201. Generally.

13-1-201. Generally.

This act applies to all banks in this state organized under this act and to national banks where specifically provided by the text.



13-1-202. Foreign corporations.

13-1-202. Foreign corporations.

(a) A foreign corporation does not transact banking business in Wyoming by reason of the following activities:

(i) Purchasing evidences of debt, mortgages or liens on property;

(ii) Securing or collecting debts or enforcing any rights in property securing the debts.



13-1-203. Compliance required.

13-1-203. Compliance required.

No person or entity shall carry on a banking business except in compliance with this act.



13-1-204. Use of terms or names.

13-1-204. Use of terms or names.

No person or entity shall advertise, issue or circulate any paper or exhibit any sign using any of the terms "bank", "banker", "banking", or words of similar import, or use the name of any other financial institution as defined by W.S. 13-1-101(a)(ix) until they have fully complied with this act.



13-1-205. Financial institutions; consumer reports; encumbrance of assets; immunity.

13-1-205. Financial institutions; consumer reports; encumbrance of assets; immunity.

(a) Any financial institution as defined in W.S. 13-1-101(a)(ix), national chartered credit union, benefit association, insurance company, safe deposit company, money market mutual fund or similar entity authorized to do business in the state shall:

(i) Enter into an agreement with the department of family services to provide identifying information for each noncustodial parent who maintains an account at the institution and who the department of family services identifies as owing past due child support, provided:

(A) Any financial institution entering into agreement with the department pursuant to this section shall be entitled to recover its reasonable and necessary charges for researching or providing information pursuant to a request;

(B) Each financial institution shall have an agreement with the department setting a time schedule for developing an agreement for providing the information required pursuant to this section.

(ii) In response to a notice of lien or levy, encumber and, pursuant to court order, surrender assets of a noncustodial parent who is identified by the department of family services as owing past due child support which are maintained at the financial institution or national chartered credit union in a demand deposit account, checking or other negotiable withdrawal order account, savings or share account, time deposit account or money market mutual fund account. Any assets in an account protected under the federal Employee Retirement Income Security Act shall be subject to a lien under this section, but shall not be surrendered by the financial institution or national chartered credit union.

(b) Any financial institution as defined in W.S. 13-1-101(a)(ix), national chartered credit union, benefit association, insurance company, safe deposit company, money market mutual fund or similar entity authorized to do business in the state shall not be liable to any person for:

(i) Any disclosure of information provided to the department of family services under this section;

(ii) Encumbering pursuant to notice from the department, or surrendering pursuant to court order, any assets held by the institution or credit union in response to a notice of lien or levy issued by the department of family services; or

(iii) Any other action taken in good faith to comply with the provisions of this section.






ARTICLE 3 - OPERATING HOURS

13-1-301. Banks.

13-1-301. Banks.

(a) Any bank may close on legal holidays and Saturday. Each day the bank is closed is not a business day. Any act required or permitted to be performed by a bank on Saturday may be performed on the next succeeding business day and no liability or loss of rights shall result.

(b) If the state banking commissioner believes that an emergency exists affecting any bank, he may authorize the bank to close and shall make a public announcement of the authorization. As used in this subsection "emergency" includes any condition which may interfere with the conduct or the normal operations of a bank or poses a threat to the safety or security of employees or property of a bank.

(c) If the officers of a bank believe that conditions exist which pose a threat to the safety or security of bank personnel or property, they may close the bank.

(d) A bank may close temporarily if the convenience and need of the local community in which the bank is located would best be served by the closing. A bank shall not be closed for more than twenty-four (24) consecutive hours pursuant to this subsection.

(e) As used in this section, "bank" includes the main office and any branches.

(f) Any transaction by a bank performed outside regular banking hours is not invalid solely because of that fact.






ARTICLE 4 - CHECKING ACCOUNTS DISCLOSURES

13-1-401. Definitions.

13-1-401. Definitions.

(a) For purposes of this article:

(i) "Consumer deposit account" means a demand or other similar deposit account established and maintained by a natural person with a financial institution and operated primarily for personal, family or household purposes;

(ii) "Financial institution" means any bank, savings and loan association, trust company or credit union having a place of business in Wyoming, whether chartered or organized under the laws of Wyoming or the laws of the United States. "Financial institution" includes a Wyoming branch of an out-of-state bank resulting from an interstate merger pursuant to article 8 of chapter 2 of this title.



13-1-402. Disclosure of date when account opened; exception; penalty.

13-1-402. Disclosure of date when account opened; exception; penalty.

(a) All checks, drafts or similar negotiable or nonnegotiable instruments or orders of withdrawal which are drawn against funds held by a financial institution located in Wyoming in a consumer deposit account shall, for a period of not less than twelve (12) months, clearly display on the face thereof the month and year in which the account was opened. This section does not apply to temporary checks, drafts or similar negotiable or nonnegotiable instruments or orders of withdrawal, or to a consumer deposit account where the applicant either demonstrates through the production of monthly statements or represents in a writing, certified under sworn oath or affirmation, that for twelve (12) months immediately preceding his application he has had an account at the same or another financial institution. A written representation made to avoid this section is subject to W.S. 6-5-303.

(b) No liability or penalty shall be imposed on any depositor, financial institution or printer for an unintentional failure to comply with this section.






ARTICLE 5 - REMOTE ELECTRONIC BANKING FACILITIES

13-1-501. Definitions.

13-1-501. Definitions.

(a) As used in this article:

(i) "Wyoming financial institution" means any bank, savings and loan association or trust company chartered or organized under the laws of Wyoming;

(ii) "Financial institution" means any bank, savings and loan association, trust company or credit union chartered or organized under the laws of any state other than Wyoming or chartered or organized under the laws of the United States;

(iii) Repealed By Laws 1999, ch. 42, 3.

(iv) "Person" means an individual, partnership, corporation, or any other entity, but excludes a Wyoming financial institution and a financial institution;

(v) "Remote electronic terminal" means an electronic device, wherever located, through which a consumer may initiate an electronic funds transfer or may order, instruct or authorize a Wyoming financial institution or financial institution to debit or credit an account and includes an automated teller machine, an automated loan machine or any other machine or device which may be used to carry out electronic banking business. "Remote electronic terminal" does not include point of sale terminals or telephones or personal computers operated by a consumer.



13-1-502. Remote electronic terminals.

13-1-502. Remote electronic terminals.

(a) A Wyoming financial institution may operate remote electronic terminals without geographic restriction, subject to the requirements and limitations of this article. A financial institution or person may operate remote electronic terminals in this state without geographic restriction, subject to the requirements and limitations of this article.

(b) Repealed by Laws 1992, ch. 46, 2.

(c) Repealed By Laws 1999, ch. 42, 3.

(d) A Wyoming financial institution shall not use a remote electronic terminal to replace a branch bank unless the branch bank is to be closed in accordance with the laws of this state and unless the state banking commissioner has approved the closure.

(e) Repealed By Laws 1999, ch. 42, 3.

(f) A Wyoming financial institution, financial institution or person operating remote electronic terminals in this state may impose a transaction fee for the use of the remote electronic terminal. The amount of the transaction fee shall be disclosed by electronic display at a time and manner that allows a user to terminate or cancel the transaction without incurring the transaction fee.

(g) Repealed By Laws 1999, ch. 42, 3.

(h) Repealed By Laws 1999, ch. 42, 3.

(j) No person shall operate a remote electronic terminal in this state unless the commissioner has approved a written sponsorship agreement between the person and a Wyoming financial institution or a financial institution having a place of business in this state. Every sponsorship agreement shall include the following information:

(i) The name, address and telephone number of the owner of the remote electronic terminal;

(ii) The name and address of the institution;

(iii) The names of the network systems that will be utilized;

(iv) A list of the location and address where each remote electronic terminal covered by the agreement will be located.

(k) An owner of a remote electronic terminal shall operate the terminal in compliance with applicable federal, state and local laws governing the management, operation and safety of the terminal. No agreement to operate or share a remote electronic terminal shall prohibit, limit or restrict the right of a Wyoming financial institution or other financial institution having a place of business in this state to charge a customer any fee not prohibited by state or federal law. No agreement to operate or share a remote electronic terminal shall require a Wyoming financial institution or other financial institution having a place of business in this state to limit or waive its rights or obligations under this article.

(m) Each remote electronic terminal operated in this state shall be registered with the commissioner. The banking commissioner may impose an annual fee of twenty-five dollars ($25.00) for the registration of each remote electronic terminal.

(n) A Wyoming financial institution or person operating a remote electronic terminal in this state who, after receiving notice from the commissioner, fails to comply with any of the provisions of this section or rule or regulation adopted pursuant to this section, is guilty of a misdemeanor punishable by a fine of not less than one hundred dollars ($100.00) nor more than five thousand dollars ($5,000.00), imprisonment for not more than one (1) year, or both.

(o) The attorney general, upon request from the commissioner, may bring an action in a court of competent jurisdiction for an injunction to enjoin a Wyoming financial institution, a financial institution or person from violating any of the provisions of this article or any rule adopted pursuant to this article. No injunction shall be granted unless the commissioner, prior to seeking the injunction, provided written notice of the violation to the institution or person sought to be enjoined.

(p) A Wyoming financial institution, financial institution or person operating a remote electronic terminal in this state may enter into an agreement with the department of state parks and cultural resources to provide users a voluntary opportunity to donate funds for the operation and maintenance of state parks, historic sites and recreation areas. The opportunity for donation shall be disclosed visually by electronic display in a manner that suggests an amount of donation, allows a user to designate the amount of the donation desired, or make no donation if so desired by the user. No additional charges for making the donation shall be charged to the user by the Wyoming financial institution, financial institution or person operating the remote electronic terminal. The department of state parks and cultural resources and the Wyoming financial institution, financial institution or person operating the remote electronic terminal may include in the agreement provisions for retention of a portion of the donated funds as an administrative fee in an amount not to exceed ten percent (10%) of the donations collected or five dollars ($5.00) per transaction, whichever is less.






ARTICLE 6 - ADMINISTRATION

13-1-601. State banking commissioner; designation; appointment; removal.

13-1-601. State banking commissioner; designation; appointment; removal.

The supervisor of the division of banking within the department of audit shall be designated the state banking commissioner. The commissioner shall be appointed by the director of the state department of audit, and shall serve at the pleasure of the director. The commissioner may be removed from office by the director in the same manner as the governor may remove a gubernatorial appointee as provided by W.S. 9-1-202. The director shall advise and consult with the state banking board before appointing or removing the commissioner.



13-1-602. State banking commissioner; qualifications; compensation.

13-1-602. State banking commissioner; qualifications; compensation.

(a) The commissioner shall have not less than seven (7) years experience in the commercial banking industry, or seven (7) years experience as an examiner or administrative officer with the federal deposit insurance corporation, federal reserve system, office of the comptroller of the currency or a state banking regulatory department, or a combination thereof, with continually increasing administrative authority and responsibility throughout the period of experience.

(b) The salary of the commissioner shall be fixed by the director, after consultation with the state banking board, and within limits prescribed by the appropriation from the legislature.



13-1-603. State banking commissioner; powers and duties.

13-1-603. State banking commissioner; powers and duties.

(a) The commissioner shall administer the laws and regulations governing the organization, operation, examination, reorganization or dissolution of banks in Wyoming. The commissioner is directly responsible to and subject to the direction of the director. The commissioner may employ a deputy commissioner, who, in the absence or disability of the commissioner, shall exercise all powers of the commissioner.

(b) Repealed By Laws 1999, ch. 42, 3.

(c) Without limiting the other powers, duties and responsibilities conferred upon the commissioner by law, the commissioner may:

(i) Conduct an investigation if the commissioner has reasonable cause to believe that a financial institution, a bank holding company or person has violated, is violating or is about to violate a state statute or rule relating to financial institutions or bank holding companies, or has engaged, is engaging or is about to engage in an unsafe and unsound practice;

(ii) Administer oaths and affirmations, subpoena witnesses and compel their attendance and testimony, adduce evidence and require by subpoena the production of any books, papers, records, files, correspondence, documents and other evidence the commissioner deems relevant to any examination or investigation authorized by this act;

(iii) Request the attorney general to bring an action in any court of competent jurisdiction to enforce and administer the provisions of this act, to seek an award of any civil penalty authorized by law and any other appropriate relief at law and equity including an order requiring compliance with any subpoena or order issued by the commissioner pursuant to this act;

(iv) Consult with the board regarding the administration and operation of the dual banking system and the banking business in Wyoming;

(v) Adopt rules to implement and administer the laws governing financial institutions and bank holding companies in this state;

(vi) Recommend to the legislature the amendment or enactment of laws to foster competition between banks and federally chartered financial institutions within this state and to promote the dual banking system within the state; and

(vii) Perform any acts and make any decisions incidental to or necessary for carrying out any powers, duties or responsibilities expressly conferred upon the commissioner by law.



13-1-604. State banking board created; purpose; membership; appointment; qualifications; term of office.

13-1-604. State banking board created; purpose; membership; appointment; qualifications; term of office.

(a) There is created within the division of banking in the department of audit a state banking board. The board shall consult with and provide advice and counsel to the commissioner and the director as requested regarding the administration and operation of the dual banking system and the banking business in Wyoming.

(b) The state banking board shall consist of seven (7) members who shall be appointed by the governor. The director shall serve as an ex officio member of the board. Of the appointed members, four (4) shall be officers or directors of state banks chartered under the laws of Wyoming, one (1) shall be an officer or director of national banks chartered under the laws of the United States and authorized to do business in Wyoming, and two (2) members shall be residents of Wyoming who are not an officer or director of any bank. No member of the banking board shall have any interest, directly or indirectly, in a bank in which any other member of the banking board has any interest. Any member of the board who ceases to have the qualifications for which the member was appointed shall be disqualified to serve and a vacancy shall occur.

(c) Of the initial appointments to the banking board, one (1) member representing a state bank and one (1) member representing a national bank shall be appointed for a one (1) year term, one (1) member representing a state bank and one (1) member who is not an officer or director of any bank shall be appointed for a two (2) year term, and the remaining members shall be appointed for a three (3) year term. After the initial appointments, all appointments shall be for a three (3) year term. All appointments shall commence on July 1 of the year of appointment. Vacancies occurring because of disqualification, death, resignation, or for any reason, shall be filled by appointment for the unexpired portion of the term.



13-1-605. State banking board; meetings; compensation; purpose.

13-1-605. State banking board; meetings; compensation; purpose.

(a) The board shall meet when called by the commissioner or when requested by a majority of the members of the board. Members of the board shall receive the same salary, mileage and per diem for attending and traveling to and from board meetings in the same manner and amount as members of the Wyoming legislature.

(b) The banking board shall:

(i) Consult with and assist the director in the appointment or the removal of the state banking commissioner;

(ii) Consult with and advise the commissioner on strengths and weaknesses in the banking industry in Wyoming, and in the general economy of the state as reflected by the banking business;

(iii) Recommend to the commissioner such changes in laws or regulations governing the banking industry as may be necessary to meet changes in the financial services industry;

(iv) Assist the commissioner and the director in providing information to the legislature to support statutory reform necessary to maintain a strong, healthy banking industry;

(v) Perform such other functions as requested by the commissioner to promote and maintain the dual banking system;

(vi) Perform the duties prescribed in W.S. 13-2-207 through 13-2-215.



13-1-606. State banking board; procedures and practices.

13-1-606. State banking board; procedures and practices.

In addition to other powers conferred by law, the board may regulate its own procedures and practices as provided by the Wyoming Administrative Procedure Act.









CHAPTER 2 - ORGANIZATION OF BANKS

ARTICLE 1 - POWERS

13-2-101. Generally.

13-2-101. Generally.

(a) Each bank may:

(i) Make contracts in its corporate name;

(ii) Sue and be sued;

(iii) Lend money on real and personal securities;

(iv) Buy, sell and discount bills of exchange, notes and all other written evidence of debt except as otherwise provided;

(v) Receive notes, buy and sell gold and silver coins and bullion where permitted by federal law;

(vi) Collect and pay over money;

(vii) Transact all other business pertaining to banking subject to the provisions and restrictions of this act;

(viii) Operate a savings department;

(ix) Operate a trust department and exercise all powers enumerated by W.S. 13-5-101(b);

(x) Act as executor, administrator, trustee, receiver, assignee or guardian of any estate, minor, incompetent or other persons subject to guardianship, and accept appointments by any court in connection with any of the foregoing. In the case of such appointment, or in case the bank shall be named as executor in any will or assignee of any assignment for the benefit of creditors, the bank shall not be required to give any bond or security unless directed by an order of the court making such appointment, or having jurisdiction of such will or assignment;

(xi) Sell insurance or annuities, provided however, all bank-related sales of insurance and annuities shall be in accordance with the Wyoming Insurance Code and subject to all other applicable state and federal laws and rules and regulations governing bank-related sale of insurance or annuities;

(xii) Engage in any activity that is usual or incidental to the business of banking, subject to the prior written approval of the commissioner. The commissioner shall not approve a request to engage in an incidental activity if he finds that the requested activity will adversely affect the safety and soundness of the bank; and

(xiii) Engage in any activity in which a federally chartered insured depository institution as defined by W.S. 13-2-802(a)(ix) operating within this state is authorized to engage, as approved by rule by the commissioner.

(b) Insurance underwriting shall not be approved as usual or incidental to the business of banking under this act, whether for a bank or an operating subsidiary, unless permitted for a federally chartered insured depository institution as defined by W.S. 13-2-802(a)(ix).



13-2-102. Perpetual duration.

13-2-102. Perpetual duration.

A bank shall have perpetual duration except as otherwise provided by the articles of incorporation.



13-2-103. Federal deposit insurance.

13-2-103. Federal deposit insurance.

All banks shall obtain insurance of their deposits by the United States and shall subscribe for insurance of deposit accounts by the federal deposit insurance corporation (FDIC).






ARTICLE 2 - CHARTERING

13-2-201. Organization and application.

13-2-201. Organization and application.

Five (5) or more adult persons may organize a corporation for the purpose of carrying on general banking business in a place in this state designated in the articles of incorporation subject to the conditions prescribed by law. The incorporators shall subscribe and verify triplicate originals of the articles of incorporation and transmit them to the state banking commissioner.



13-2-202. Articles of incorporation.

13-2-202. Articles of incorporation.

(a) The articles of incorporation shall include the following information:

(i) The corporate name;

(ii) The object for which the corporation is organized;

(iii) The term of its existence which may be perpetual;

(iv) The place where its office shall be located and its operations conducted;

(v) The amount of capital stock and the number of shares;

(vi) The name and residence of each shareholder subscribing to more than ten percent (10%) of the stock and the number of his shares;

(vii) The number of directors and the names of those who shall manage the affairs of the corporation for the first year; and

(viii) A statement that the articles of incorporation are made to enable the incorporators to avail themselves of the advantages of the banking laws of the state.

(b) Copies of all amended articles of incorporation shall be filed in the same manner as the original articles of incorporation.



13-2-203. Repealed by Laws 1988, ch. 59, 1,2.

13-2-203. Repealed by Laws 1988, ch. 59, 1,2.



13-2-204. Repealed by Laws 1991, ch. 175, 3.

13-2-204. Repealed by Laws 1991, ch. 175, 3.



13-2-205. Repealed by Laws 1991, ch. 175, 3.

13-2-205. Repealed by Laws 1991, ch. 175, 3.



13-2-206. Renumbered as 13-1-606 by Laws 1993, ch. 115, 2.

13-2-206. Renumbered as 13-1-606 by Laws 1993, ch. 115, 2.



13-2-207. Procedure upon filing of articles of incorporation, application and other information.

13-2-207. Procedure upon filing of articles of incorporation, application and other information.

Upon filing with the state banking commissioner the articles of incorporation as required by W.S. 13-2-201 and 13-2-202, an application and any other information required by the rules and regulations of the board, the state banking commissioner shall notify the applicants in writing within thirty (30) calendar days of any deficiency in the required information or that the application has been accepted for filing. When the state banking commissioner is satisfied that all required information has been furnished, he shall notify the chairman of the board who shall establish a time and place within the county of the proposed financial institution location for a public hearing which shall be not less than sixty (60) days nor more than one hundred twenty (120) days after notice from the state banking commissioner that the application is in order. Within thirty (30) days after receipt of notice of the time and place of the public hearing, the applicant shall cause notice of filing of the application and of the hearing to be published at applicant's expense in a newspaper of general circulation within the county where the proposed financial institution is to be located. Publication shall be made at least once a week for three (3) consecutive weeks before the hearing stating the proposed location of the financial institution, the names of the proposed applicants for a charter, the nature of the activities to be conducted by the proposed institution and other information as the board shall prescribe from time to time by rules and regulations. The applicant shall furnish proof of publication to the state banking commissioner not more than ten (10) days prior to the hearing. The state banking commissioner shall send notice of the hearing to state and national banks, federal savings and loan associations and other financial institutions in the state who have requested notice from the state banking commissioner and to the appropriate federal financial institution regulatory authorities.



13-2-208. Application filing fee.

13-2-208. Application filing fee.

The application filed with the state banking commissioner shall be accompanied by a fee of fifteen thousand dollars ($15,000.00) to cover the expense of the investigation by the state banking commissioner, the expense of the public hearing and other related expenses. The fee shall be deposited by the state banking commissioner with the state treasurer into the financial institutions administration account. Expenditures shall be made from the account by warrants drawn by the state auditor, upon vouchers issued and signed by the director or commissioner. Funds from the account shall be expended only to carry out the duties of the commissioner and the state banking board under this article and for chartering trust companies under chapter 5 of this title. If an application for a financial institution charter is withdrawn by the applicant at any time prior to the hearing on the application, the statutory application filing fee, less the amount of any expense authorized above and actually incurred, shall be refunded to the applicant. If the application expenses are less than fifteen thousand dollars ($15,000.00) the unexpended amount shall remain within the account.



13-2-209. Procedure for hearings on charter applications.

13-2-209. Procedure for hearings on charter applications.

The hearing for a charter application shall be conducted as a contested case under the Wyoming Administrative Procedure Act and shall comply with the requirements of that act.



13-2-210. Emergency charters; fees.

13-2-210. Emergency charters; fees.

(a) Notwithstanding any other provisions contained in this act, a financial institutions charter may be granted by the state banking commissioner without a hearing in any case determined by the state banking commissioner to be an emergency arising from the insolvency, or to prevent the failure, of an existing financial institution, but the granting of any emergency charter under this section is contingent upon the state banking commissioner determining that findings required by W.S. 13-2-212(a) have been satisfied.

(b) The application fee for an emergency charter is four thousand dollars ($4,000.00). The fee shall be deposited by the state banking commissioner with the state treasurer and credited to the financial institutions administration account. Expenditures shall be made from the account by warrants drawn by the state auditor, upon vouchers issued and signed by the director or commissioner. Funds from the account shall be expended to carry out the duties of the commissioner or the state banking board.



13-2-211. Investigation and examination by banking commissioner.

13-2-211. Investigation and examination by banking commissioner.

(a) Upon receiving the articles of incorporation, application and other information required, the state banking commissioner shall make a careful investigation and examination of the following:

(i) The character, reputation, financial standing and ability of the organizers;

(ii) The character, financial responsibility, banking or savings and loan or other financial experience and business qualifications of those proposed as officers;

(iii) The character and standing in the community and state of those proposed as directors, stockholders or owners;

(iv) The need in the community where the institution would be located giving particular consideration to the adequacy of existing financial facilities and the effect that the proposed institution would have upon existing financial institutions in the community;

(v) The ability of the community to support the proposed institution, including existing competition, the economic history of the community and the opportunity for profitable employment of financial institution funds; and

(vi) Such other facts and circumstances bearing on the proposed financial institution as the banking commissioner may deem relevant.

(b) The state banking commissioner shall submit his findings verbally and in writing at the public hearing on the application and shall be subject to cross-examination by any interested party. No relevant information shall be excluded by the board as hearsay.



13-2-212. Approval or disapproval of application; criteria for approval; action upon application; interim bank charter; fee.

13-2-212. Approval or disapproval of application; criteria for approval; action upon application; interim bank charter; fee.

(a) Within ninety (90) days after receipt of the transcript of the public hearing, the board shall in its discretion approve, conditionally approve or disapprove the application, but it shall not approve the application until it has ascertained to its satisfaction:

(i) The public need and convenience will be promoted by the establishment of the proposed financial institution;

(ii) Conditions in the community in which the proposed financial institution would transact business afford reasonable promise of successful operation;

(iii) The financial institution is being formed for no other purpose than the legitimate objects contemplated by the laws of the state;

(iv) The proposed capital and surplus are not less than the required minimum and are adequate in light of current and prospective conditions;

(v) The proposed officers and directors have sufficient experience, ability and standing to afford reasonable promise of successful operation;

(vi) The name of the proposed financial institution does not resemble so closely as to cause confusion the name of any other financial institution transacting business in the county; and

(vii) The applicants have complied with all applicable provisions of law.

(b) The board shall take action upon the application by stating its findings of fact and conclusions of law. If the board approves the application, the state banking commissioner shall endorse upon the articles of incorporation the approval and shall file one (1) copy with the secretary of state, retain one (1) copy in his files and return one (1) copy to the applicants within twenty (20) days after the date of the decision of the board approving the application. If the board conditionally approves an application by requiring increased capital or surplus, retention of additional qualified officers or directors, or change of name to avoid confusion, and upon compliance by the applicant, the state banking commissioner shall proceed as provided in the preceding sentence. If the board disapproves the application, the state banking commissioner shall mail notice of the disapproval to the applicants within twenty (20) days after the board's negative action.

(c) The board may waive the public hearing required under W.S. 13-2-207 if the application is for an interim bank charter to be used as a vehicle for merger with an existing bank which is currently serving the public need and convenience of the community, operating profitably, adequately capitalized, has officers and directors of proven ability and is to be chartered solely for the purpose of facilitating the merger and the change in ownership of the existing bank in accordance with W.S. 13-4-108. The application fee for an interim bank charter for which a public hearing is waived is four thousand dollars ($4,000.00). The fee shall be deposited by the state banking commissioner with the state treasurer and credited to the financial institutions administration account. Expenditures shall be made from the account by warrants drawn by the state auditor, upon vouchers issued and signed by the director or commissioner. Funds from the account shall be expended only to carry out the duties of the commissioner or the state banking board.



13-2-213. Certificate of authority to commence business required; application; approval or denial; failure to commence business.

13-2-213. Certificate of authority to commence business required; application; approval or denial; failure to commence business.

If the application is approved and a charter granted by the board, the financial institution shall not commence business before receiving a certificate of authority to operate from the state banking commissioner. The application for a certificate of authority shall be made to the state banking commissioner and shall certify that the capital and surplus have been paid in, the address at which the institution will operate and that all of the bylaws adopted have been attached as an exhibit to the application. The application shall state who the officers, directors and stockholders are at that time and have attached evidence that appropriate federal insurance of deposits has been obtained, where applicable. The state banking commissioner shall approve or deny an application for a certificate of authority within thirty (30) days after the application has been filed, but the authority of the state banking commissioner to disapprove any application is restricted solely to noncompliance with this section. If the state banking commissioner approves the application, he shall issue a certificate of authority to the organizers within twenty (20) days. If the state banking commissioner denies the application, he shall mail a notice of denial to the organizers within twenty (20) days, stating the reasons for denying the application, and grant to the organizers a maximum period of ninety (90) days to resubmit the application with the necessary corrections. If the applicant fails to comply with requirements of the notice of denial within ninety (90) days from the receipt of the notice, the approval of the application and articles of incorporation previously issued to the applying institution shall be revoked by the state banking commissioner. The failure of the state banking commissioner to act upon an application for a certificate of authority within thirty (30) days shall be deemed an approval. If the approved institution fails to commence business in good faith within one (1) year after the issuance of a certificate of authority by the state banking commissioner or any required federal approval, whichever is later, the charter and certificate of authority shall expire.



13-2-214. Decisions by board appealable; grounds.

13-2-214. Decisions by board appealable; grounds.

Any decision of the board in approving or disapproving any charter or the issuance or denial of a certificate of authority is appealable to the district court of the county in which the institution is to be located in accordance with the provisions of the Wyoming Administrative Procedure Act. In addition to the grounds for appeal contained in the Wyoming Administrative Procedure Act, the appellant may appeal if the board or the state banking commissioner fails to make any of the findings required.



13-2-215. Report of interests in financial institutions by state banking commissioner and board members.

13-2-215. Report of interests in financial institutions by state banking commissioner and board members.

On or before January 10 of each calendar year the state banking commissioner and each member of the board shall submit to the governor a list of all assets and liabilities of any nature that he has in any financial institution in the state of Wyoming or elsewhere. The list shall be certified under oath and a copy shall be furnished to the chairman of the board.






ARTICLE 3 - CAPITAL REQUIREMENTS, STOCK, NOTES AND DEBENTURES

13-2-301. Requirements as to capital.

13-2-301. Requirements as to capital.

(a) The capital stock of each bank organized under this act shall be subscribed for as fully paid stock. No bank shall organize with a capital stock less than five hundred thousand dollars ($500,000.00).

(b) No bank shall commence business until the full amount of its authorized capital is subscribed and all capital stock is fully paid in. No bank may organize without a paid up surplus fund of at least twenty percent (20%) of its legally authorized capital stock, and undivided profits in sufficient amount for the expense of operation the first year as determined by the state banking commissioner.



13-2-302. Issue of stock.

13-2-302. Issue of stock.

A bank shall not issue any share of stock until the par value of the share has been actually paid in cash.



13-2-303. Increase or reduction of capital stock.

13-2-303. Increase or reduction of capital stock.

Any bank may increase or reduce the capital stock of the bank after receiving the written approval of the state banking commissioner and by the vote of the shareholders owning two-thirds (2/3) of the stock in the bank at a stockholders' meeting called for that purpose.



13-2-304. Transfer of stock and other ownership interests.

13-2-304. Transfer of stock and other ownership interests.

(a) The shares of stock of banks are personal property and shall be transferred on the books of the bank in such manner as the bylaws may provide. A transfer of stock in a bank is invalid until any impairment of its capital stock has been restored.

(b) Transfers of voting ownership interests of a bank or of a bank holding company shall be reported to the commissioner not less than ten (10) days prior to being made if the transfer:

(i) Equals or exceeds ten percent (10%) of the bank's or the bank holding company's voting ownership interests; or

(ii) Is made to a person owning or controlling ten percent (10%) or more and less than eighty percent (80%) of the bank's or the bank holding company's voting ownership interests.

(c) The state banking commissioner may disapprove any transfer of stock required to be reported if he finds that the transferee:

(i) Repealed by Laws 1993, ch. 115, 3.

(ii) Has been convicted of a felony; or

(iii) Has been removed from a position as director, officer or employee of a bank or other financial institution pursuant to an order of the state banking commissioner or appropriate federal regulatory authority.



13-2-305. Purchase or acceptance of own capital stock.

13-2-305. Purchase or acceptance of own capital stock.

A bank shall not accept as collateral or purchase its own capital stock unless the taking of the collateral or purchase is necessary to prevent loss upon a debt previously contracted in good faith. The stock shall be sold by the bank within six (6) months from the date it was received as collateral or acquired by purchase unless the debt is paid in full.



13-2-306. Stock register; inspection.

13-2-306. Stock register; inspection.

A bank shall keep a stock register which is open for inspection during business hours to officers, directors and stockholders of the bank. The register shall contain the name, residence and number of shares of each stockholder and all transfers of stock, stating the time made, the number of shares and to whom transferred.



13-2-307. Voting by shareholders generally; balloting for directors.

13-2-307. Voting by shareholders generally; balloting for directors.

(a) Each share entitles the owner to one (1) vote on all elections of directors and all other questions submitted at meetings of shareholders. Shareholders may vote by proxies executed in writing but no officer, clerk, teller or bookkeeper of the bank shall act as proxy. The presence in person or by proxy of the owners of at least fifty-one percent (51%) of the issued and outstanding capital stock at any meeting of stockholders constitutes a quorum. No shareholder whose liability to the bank is past due and unpaid shall be allowed to vote.

(b) In balloting for directors each qualified shareholder may vote the number of shares owned by him for as many directors as are to be elected or may cumulate his votes by giving one (1) candidate the number of votes equal to the number of directors to be elected multiplied by the number of his shares and he may distribute his votes cumulatively on the same principle among any number of candidates. The persons having the highest number of votes shall be declared elected as the board of directors for the ensuing corporate year.



13-2-308. Preferred stock.

13-2-308. Preferred stock.

(a) A bank may issue one (1) or more classes of preferred stock upon the approval of two-thirds (2/3) of the stockholders pursuant to this section and the approval of the state banking commissioner.

(b) Copies of the directors' and stockholders' minutes approving the issuance bearing the approval of the state banking commissioner shall be filed in the office of the secretary of state and treated as an amendment to the articles of incorporation.

(c) At a board of directors' meeting called on not less than one (1) days notice, the directors may adopt a resolution calling for the issuance of preferred shares. The directors shall then call a meeting of the stockholders of the corporation, giving not less than five (5) days notice for the purpose of stockholder approval.

(d) The voting rights and manner of retirement of preferred shares shall be as adopted in the resolution of the stockholders authorizing their issuance subject to the provisions of the articles of incorporation and the approval of the state banking commissioner.

(e) The holders of the preferred stock of the highest class shall be entitled to cumulative dividends of up to six percent (6%) per year before dividends are paid on any other stock. The holders of preferred stock of subsequent classes shall next be entitled to cumulative dividends of up to six percent (6%) in order of preference before dividends are paid to the holders of common stock. In any liquidation no payment shall be made to the holders of common stock until the holders of preferred stock have been paid the full par value of their stock and accumulated dividends in order of preference.

(f) The preferred stock and holders of preferred stock are not liable for assessments to restore impairment of capital or for any liability imposed by law on common stock or the holders of common stock.

(g) No issue of preferred stock is valid until the entire par value of the shares has been paid in cash or until arrangements satisfactory to the state banking commissioner have been made for payment.

(h) The par value of preferred stock shall be included in any determination of required capital under this act.



13-2-309. Issuance of capital notes or debentures; generally.

13-2-309. Issuance of capital notes or debentures; generally.

(a) A bank may issue, sell or pledge its capital notes or debentures if the bank has first obtained the written or voting approval of the shareholders holding a majority of the shares of the bank and the written approval of the state banking commissioner.

(b) The board of directors shall determine the terms of its capital notes or debentures subject to the provisions of W.S. 13-2-311 and subsection (c) of this section.

(c) The amount of outstanding capital notes or debentures of any bank shall not exceed fifty percent (50%) of the amount of the capital stock and surplus fund of the bank at the date of issue. The periods of maturities with respect to any issue shall not exceed twenty-five (25) years as prescribed by the state banking commissioner. Capital notes and debentures shall be subject to a schedule of prepayments or to an appropriate sinking fund for the amortization of the indebtedness.



13-2-310. Issuance of capital notes or debentures; approval by state banking commissioner.

13-2-310. Issuance of capital notes or debentures; approval by state banking commissioner.

The state banking commissioner may approve the issue of capital notes or debentures by any bank. Applications for approval shall be in writing and contain information which he requests including a full explanation of the need for and proposed use of the funds. The state banking commissioner shall consider whether the issuance would constitute sound banking practice and would be in the best interests of the public, depositors, creditors and stockholders of the bank.



13-2-311. Capital notes or debentures; provisions to be stated.

13-2-311. Capital notes or debentures; provisions to be stated.

(a) The following provisions shall be stated in the capital notes or debentures:

(i) That the notes or debentures are an unsecured indebtedness of the bank and subordinate to the claims of creditors and depositors;

(ii) In the event of liquidation of the bank all depositors and creditors are entitled to be paid in full with interest provided by law prior to payment on the notes or debentures;

(iii) No payment will be made on the principal of the notes or debentures unless following the payment the aggregate of the capital, surplus and undivided profits of the bank is at least equal to the amount of the capital, surplus and undivided profits at the date of issue unless otherwise authorized by the state banking commissioner.



13-2-312. Capital notes or debentures; conversion into common or preferred stock.

13-2-312. Capital notes or debentures; conversion into common or preferred stock.

Capital notes and debentures may be converted into shares of common or preferred stock in accordance with the provisions of the capital notes or debentures. If capital notes or debentures are converted the president or vice-president shall subscribe and verify triplicate originals of a certificate stating the amount of conversion and other information as required by the state banking commissioner. The certificates shall be delivered to and approved by the state banking commissioner who shall file one (1) of the certificates in his office, one (1) in the office of the secretary of state and return one (1) to the subscribing officer of the bank.



13-2-313. Capital notes or debentures; no assessment or liability.

13-2-313. Capital notes or debentures; no assessment or liability.

Capital notes, debentures and the holders thereof are not subject to any assessment nor are holders of the notes or debentures liable for any debts or contracts of the bank.



13-2-314. Capital notes or debentures; proceeds not part of capital or surplus.

13-2-314. Capital notes or debentures; proceeds not part of capital or surplus.

(a) The proceeds from the sale of capital notes or debentures shall not be considered a portion of the capital or surplus of the issuing bank nor treated as meeting any requirements, restrictions or conditions relating to the capital or surplus of a bank.

(b) The proceeds from the sale of notes or debentures issued may not be used to reduce or retire outstanding capital stock or surplus.






ARTICLE 4 - DIRECTORS

13-2-401. Authority to manage banks; qualifications.

13-2-401. Authority to manage banks; qualifications.

The affairs of a bank shall be managed by not less than five (5) directors. Shareholders or the board of directors if provided by the articles of incorporation may adopt and amend bylaws for the management of the bank. Each director shall take an oath that he will faithfully and diligently perform the duties of his office and will not violate or knowingly permit the violation of any of the laws of this state relating to the banking business. Within thirty (30) days after being elected or appointed each director of a bank shall file with the state banking commissioner the oath required by this section and a sworn financial statement on a form prescribed by the state banking commissioner.



13-2-402. Election; term; vacancies; number.

13-2-402. Election; term; vacancies; number.

(a) The initial and elected directors of any bank shall hold office for one (1) year and until their successors are elected and qualified except in cases of death, resignation or removal under the laws of this state. All elections shall be held annually on a day designated by the directors on or before April 30.

(b) If the annual election of directors is not held at the time designated an election may be held within sixty (60) days thereafter following notice by publication in three (3) consecutive issues of a weekly newspaper printed in the county in which the bank is located, or if no newspaper is printed in the county then in a newspaper of general circulation in the state.

(c) Any director who during his tenure as a director becomes insolvent or makes a general assignment of his property for the benefit of creditors shall vacate his office.

(d) Vacancies which reduce the board to less than five (5) members shall be filled within ninety (90) days of the vacancy by appointment by the remaining directors for the unexpired term. The board shall notify the banking commissioner of any vacancy on the board within thirty (30) days of the vacancy.

(e) Changes in the number of directors shall be authorized by a majority vote of the stockholders to be effective upon expiration of the current corporate year. The change may become effective immediately with the consent of the directors and written notification to the state banking commissioner.



13-2-403. Meetings; record of proceedings and business.

13-2-403. Meetings; record of proceedings and business.

(a) The board of directors of a bank shall hold a regular meeting every quarter of the calendar year. At each meeting a detailed report showing every loan and investment in excess of one percent (1%) of the bank's capital and surplus made since the last report and the aggregate liability, direct or contingent, to the bank of each officer and director shall be submitted. The board of directors shall review the report and make it a part of the record of the meeting. The record shall show their approval or disapproval of the report.

(b) A record of the proceedings and business of all meetings shall be included in the bank's minutes. The record shall show the gross earnings of the bank and their disposition by indicating expenses and taxes paid, worthless items charged off, depreciation in assets, amount carried to surplus fund and amount of dividend and amount of undivided profits remaining.



13-2-404. Liability.

13-2-404. Liability.

Any director who participates in or consents to any action of a bank in making loans in excess of or contrary to law or regulations shall be liable in his individual capacity for damages proximately sustained by the bank, its stockholders or other persons.



13-2-405. Repealed by Laws 1992, ch. 46, 2.

13-2-405. Repealed by Laws 1992, ch. 46, 2.






ARTICLE 5 - RESERVE REQUIREMENTS

13-2-501. Repealed by Laws 1981, ch. 29, 1.

13-2-501. Repealed by Laws 1981, ch. 29, 1.



13-2-502. Repealed by Laws 1981, ch. 29, 1.

13-2-502. Repealed by Laws 1981, ch. 29, 1.



13-2-503. Repealed by Laws 1981, ch. 29, 1.

13-2-503. Repealed by Laws 1981, ch. 29, 1.






ARTICLE 6 - BRANCH BANKS GENERALLY

13-2-601. Repealed By Laws 1997, ch. 75, 3.

13-2-601. Repealed By Laws 1997, ch. 75, 3.



13-2-602. Repealed By Laws 1997, ch. 75, 3.

13-2-602. Repealed By Laws 1997, ch. 75, 3.



13-2-603. Repealed By Laws 1997, ch. 75, 3.

13-2-603. Repealed By Laws 1997, ch. 75, 3.



13-2-604. Repealed By Laws 1997, ch. 75, 3.

13-2-604. Repealed By Laws 1997, ch. 75, 3.



13-2-605. Repealed By Laws 1997, ch. 75, 3.

13-2-605. Repealed By Laws 1997, ch. 75, 3.



13-2-606. Repealed By Laws 1997, ch. 75, 3.

13-2-606. Repealed By Laws 1997, ch. 75, 3.



13-2-607. Repealed By Laws 1997, ch. 75, 3.

13-2-607. Repealed By Laws 1997, ch. 75, 3.






ARTICLE 7 - STATEWIDE BRANCH BANKING

13-2-701. Definitions.

13-2-701. Definitions.

(a) As used in this act:

(i) "Branch" means any manned branch bank, branch office, branch agency, additional office, separate office or any branch or separate place of business operated by a parent bank in this state which offers any or all of the banking services conducted at a parent bank, but excludes a remote electronic terminal as defined in W.S. 13-1-501(a)(v) and loan production offices operated in accordance with W.S. 13-2-709;

(ii) Repealed by Laws 1995, ch. 62, 2.

(iii) Repealed by Laws 1993, ch. 115, 3.

(iv) "Parent bank" means a state or national bank which operates or has applied to operate a branch in this state;

(v) "This act" means W.S. 13-2-701 through 13-2-708.



13-2-702. Authorization; application; fee; activities; examination; criteria.

13-2-702. Authorization; application; fee; activities; examination; criteria.

(a) With prior approval of the state banking commissioner a bank may establish and operate one (1) or more branches at any location in this state or in a state other than Wyoming.

(i) Repealed By Laws 1999, ch. 41, 2.

(ii) Repealed By Laws 1999, ch. 41, 2.

(b) All applications for establishing and operating a branch shall be filed with the commissioner and be accompanied by a filing fee established by rule by the commissioner but not more than two thousand five hundred dollars ($2,500.00). The application shall be signed by the chief executive officer of the applicant bank and contain and be accompanied by the following information:

(i) Name and address of the applicant bank;

(ii) Exact location of the proposed branch;

(iii) Certification of publication of notice of the application at least once in a newspaper of general circulation in the county in which the proposed branch will be located;

(iv) Repealed By Laws 1999, ch. 41, 2.

(v) Certification that the applicant bank is well capitalized, as defined by rule of the commissioner;

(vi) Certification of compliance with the provisions of W.S. 13-3-201 relating to investment limitations in bank premises;

(vii) Certification that the establishment of the branch does not involve a prohibited insider transaction or management interlock;

(viii) Discussion of any planned variances in the applicant bank's lending policy, procedures or services at the proposed branch;

(ix) Other information as the commissioner may require in order to determine if the requirements of this section are met.

(c) The commissioner shall issue a certificate of authority for the branch to the applicant bank within twenty (20) days after receipt of the complete application and fee unless he finds:

(i) Establishment or operation of the proposed branch would pose undue risk to the capital or surplus requirements of the applicant bank;

(ii) The name of the proposed branch does not reasonably identify the branch as a branch of the applicant bank or is likely to unduly confuse the public; or

(iii) Repealed by Laws 1995, ch. 62, 2.

(iv) The applicant bank has failed to substantially comply with applicable law governing its operation.

(d) The certificate of authority expires one (1) year after its issuance unless the branch has opened and business has begun in good faith.

(e) The application fee provided by subsection (b) of this section shall be deposited by the state banking commissioner with the state treasurer and credited to the financial institutions administration account. Expenditures shall be made from the account by warrants drawn by the state auditor, upon vouchers issued and signed by the director or commissioner. Funds from the account shall be expended only to carry out the duties of the commissioner or the state banking board. If the application expenses are less than the amount of the fee, the unexpended amount shall remain within the account.

(f) Repealed By Laws 1999, ch. 42, 3.

(g) Every branch bank in this state shall be licensed by the commissioner before operating, engaging in or conducting a banking business. The license shall be renewed annually, not more than sixty (60) nor less than thirty (30) days before the anniversary date upon which the initial license is issued.

(h) The commissioner shall fix the amount of the initial license fee and annual renewal fee by rule and regulation. Annual renewal fees may be assessed on a graduated or progressive scale based on deposits, assets, business volume, loans or a combination of these or other factors as determined by the commissioner.

(j) An application for an initial branch license or renewal of a branch license shall be submitted to the commissioner in writing in the form and containing the information required by the commissioner. Each licensed branch of a bank chartered under the laws of this state or of any other state is subject to compliance examinations as the commissioner deems necessary.

(k) The activities and operations of a branch are attributable to the applicant bank for purposes of determining qualification for authority to do business in this state.

(m) An out-of-state bank which has established a Wyoming branch may establish and operate one (1) or more branches at any location in this state, subject to the requirements of subsections (g) through (k) of this section.



13-2-703. Amendment to articles of incorporation.

13-2-703. Amendment to articles of incorporation.

Before opening a branch under this act, the applicant bank shall deliver an amendment to its articles of incorporation reflecting the branch to the commissioner in the same manner provided in W.S. 13-4-102. W.S. 13-4-102 applies to all amendments to articles of incorporation delivered under this section.



13-2-704. Closing of a branch.

13-2-704. Closing of a branch.

No branch shall be closed unless the parent bank certifies to the commissioner that all persons with an account at that branch have been notified of the date of closure not less than sixty (60) days before the date of closure and that a notice indicating the branch will be closed will be published in a newspaper of general circulation in the county in which the branch is located at least weekly for three (3) consecutive weeks prior to the calendar week in which the date of closure will occur.



13-2-705. Bank facility not a branch.

13-2-705. Bank facility not a branch.

(a) Notwithstanding any other provision of this act, a bank may establish and operate a facility which shall not be considered a branch, but an extension or expansion of an existing parent bank or branch if the facility is:

(i) Within the boundary lines of a single contiguous area of property owned or leased and occupied as a place of business by a parent bank or branch bank, whether or not the facility is physically connected to the bank or place of business; or

(ii) Across a street, alley, railroad right-of-way or thoroughfare from the existing parent bank or branch bank when such facility is physically connected to the bank or place of business by a private, enclosed, secure overhead passageway, underground tunnel or pneumatic tube system; or

(iii) Within one thousand (1,000) yards of the parent bank or branch bank, whether or not such facility is physically connected to the bank or place of business, after being granted prior written approval of the department stating that the facility qualifies for this exemption.



13-2-706. No limits on authority of existing branches and banks.

13-2-706. No limits on authority of existing branches and banks.

Nothing in this act shall limit the authority of any existing branch or bank operating at the time this act takes effect.



13-2-707. Prohibition on foreign bank branching.

13-2-707. Prohibition on foreign bank branching.

Nothing in this act shall be construed as permitting a bank to establish a branch in any state other than Wyoming. Except as provided in W.S. 13-2-702(m) and 13-2-901 through 13-2-904, a bank not authorized or organized to do business under the laws of this state, or a bank organized under the laws of a country other than the United States, shall not establish or operate a branch in the state of Wyoming.



13-2-708. Antitrust laws.

13-2-708. Antitrust laws.

If, but for this act, any action by any one (1) or more banks would be in violation of the laws of this state or of the United States, commonly referred to as the antitrust laws, then this act shall be construed so as to permit or require only actions that shall not be in violation of the laws.



13-2-709. Loan production offices; activities; notification; examination; name.

13-2-709. Loan production offices; activities; notification; examination; name.

(a) After notifying the commissioner, a bank may establish and operate one (1) or more loan production offices. A loan production office may conduct any of the following activities:

(i) Solicit loans on behalf of the bank or a branch of the bank;

(ii) Assemble credit information;

(iii) Make property inspections and appraisals;

(iv) Secure title information;

(v) Prepare applications for loans, including making recommendations with respect to action;

(vi) Solicit investors to purchase loans from the bank and to contract with the bank for servicing of such loans; and

(vii) Any other activity that federal authorities have approved for a loan production office operated by a national bank.

(b) A bank shall not accept deposits, originate deposits or savings or checking accounts, approve loans or disburse loan funds at a loan production office established pursuant to this section.

(c) The notification to the commissioner shall include the following information:

(i) The street address of the loan production office;

(ii) A general description of the area where the loan production office will be located;

(iii) The proposed activities to be conducted at the loan production office and the types of loans to be solicited at the office.

(d) Each loan production office shall be subject to examination and supervision by the commissioner in the same manner and to the same extent as the bank. If the commissioner determines that the loan production office is violating any applicable law or that the operation of the loan production office is adversely affecting the safety and soundness of the bank, the commissioner may take any appropriate administrative action authorized in this act.

(e) Nothing in this section shall prohibit a bank from establishing and operating a loan production office in a state other than Wyoming, provided that the bank complies with all applicable provisions of Wyoming law, the law of the state where the loan production office will be located and federal law.

(f) Every loan production office operating in this state, including a loan production office operated by a federally chartered financial institution or an out-of-state bank, shall include the words "loan production office" in its title, official documents, letterhead, advertisements, signs and any other communications with its customers or the general public.






ARTICLE 8 - INTERSTATE BRANCHING AND BANK MERGERS

13-2-801. Repealed By Laws 2013, Ch. 24, 2.

13-2-801. Repealed By Laws 2013, Ch. 24, 2.



13-2-802. Definitions.

13-2-802. Definitions.

(a) As used in this article:

(i) "Affiliate" has the meaning set forth in the Bank Holding Company Act, 12 U.S.C. section 1841(k);

(ii) "Bank" has the meaning set forth in 12 U.S.C. section 1813(h), provided that the term "bank" shall include a foreign bank only if organized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands and the deposits of which are insured by the federal deposit insurance corporation;

(iii) "Bank supervisory agency" means any of the following:

(A) Any agency of another state with primary responsibility for chartering and supervising banks; and

(B) The office of the comptroller of the currency, the federal deposit insurance corporation, the board of governors of the federal reserve system and any successor to these agencies.

(iv) "Branch" means any manned branch bank, branch office, branch agency, additional office, separate office or any branch or separate place of business operated by a bank in this state which offers any or all of the banking services conducted at a parent bank, but excludes a remote electronic terminal as defined in W.S. 13-1-501(a)(v);

(v) "Control" shall be construed consistently with the provisions of 12 U.S.C. section 1841(a)(2);

(vi) "Home state" means:

(A) With respect to a state bank, the state by which the bank is chartered;

(B) With respect to a national bank, the state in which the main office of the bank is located;

(C) With respect to a foreign bank, the state determined to be the home state of the foreign bank under 12 U.S.C. section 3103(c).

(vii) "Home state supervisor" means, with respect to an out-of-state state bank, the bank supervisory agency of the state in which the bank is chartered;

(viii) "Host state" means a state, other than the home state of a bank, in which the bank maintains or seeks to establish and maintain a branch;

(ix) "Insured depository institution" means any institution included for any purpose within the definitions of "insured depository institution" as set forth in 12 U.S.C. section 1813(c)(2) and (3);

(x) "Interstate merger transaction" means:

(A) The merger or consolidation of banks with different home states, and the conversion of branches of any bank involved in the merger or consolidation into branches of the resulting bank; or

(B) The purchase of all or substantially all of the assets, including all of the branches, of a bank whose home state is different from the home state of the acquiring bank.

(xi) "Out-of-state bank" means a bank whose home state is a state other than Wyoming;

(xii) "Out-of-state state bank" means a bank chartered under the laws of any state other than Wyoming;

(xiii) "Resulting bank" means a bank that has resulted from an interstate merger transaction under this article;

(xiv) "State" means any state, territory or other possession of the United States, including the District of Columbia;

(xv) "Wyoming bank" means a bank whose home state is the state of Wyoming;

(xvi) "Wyoming state bank" means a bank chartered under the laws of the state of Wyoming.



13-2-803. Authority of state banks to establish interstate branches.

13-2-803. Authority of state banks to establish interstate branches.

With the prior approval of the commissioner, a Wyoming state bank may establish, maintain and operate one (1) or more branches in a state other than Wyoming. Not later than the date on which the required application for the establishment of a branch is filed with the responsible federal bank supervisory agency, the applicant Wyoming state bank shall file an application on a form prescribed by the commissioner and pay the fee prescribed by W.S. 13-2-702(b). The applicant shall also comply with the applicable provisions of W.S. 13-4-101 through 13-4-114.



13-2-804. Interstate merger transactions and branching permitted.

13-2-804. Interstate merger transactions and branching permitted.

(a) One (1) or more Wyoming banks may enter into an interstate merger transaction with one (1) or more out-of-state banks under this article, and an out-of-state bank resulting from the transaction may maintain and operate the branches in Wyoming of a Wyoming bank that participated in the transaction, provided that the conditions and filing requirements of this article are met.

(b) An interstate merger transaction shall not be permitted under this article, if, upon consummation of the transaction, the resulting bank, including all insured depository institutions that would be affiliates, would control thirty percent (30%) or more of the total amount of deposits held by all insured depository institutions in this state. Nothing in this subsection prohibits an out-of-state bank from merging with a Wyoming bank which, prior to the merger, controls thirty percent (30%) or more of the total amount of deposits held by all insured depository institutions in this state, if the out-of-state bank has not maintained a branch bank in Wyoming prior to the merger.

(c) Repealed By Laws 2013, Ch. 24, 2.



13-2-805. Notice and filing requirements; license fee.

13-2-805. Notice and filing requirements; license fee.

(a) Any out-of-state bank that will be the resulting bank pursuant to an interstate merger transaction involving a Wyoming bank shall notify the commissioner of the proposed merger not later than the date on which it files an application for an interstate merger transaction with the responsible federal bank supervisory agency, and shall submit a copy of that application to the commissioner together with a filing fee, if any, not exceeding four thousand five hundred dollars ($4,500.00), as required by the commissioner. Except as prohibited by federal law, any Wyoming state bank which is a party to the interstate merger transaction shall comply with the applicable provisions of W.S. 13-4-101 through 13-4-114 and with other applicable state and federal laws. Any out-of-state bank which will be the resulting bank in an interstate merger transaction shall provide satisfactory evidence to the commissioner of compliance with applicable requirements of W.S. 17-16-1503, 17-16-1506 and 17-16-1507.

(b) Every branch bank in this state shall be licensed by the commissioner before operating, engaging in or conducting a banking business. The license shall be renewed annually, not more than sixty (60) nor less than thirty (30) days before the anniversary date upon which the initial license is issued.

(c) The commissioner shall fix the amount of the initial license fee and annual renewal fee by rule and regulation. Annual renewal fees may be assessed on a graduated or progressive scale based on deposits, assets, business volume, loans or a combination of these or other factors as determined by the commissioner.



13-2-806. Powers; additional branches.

13-2-806. Powers; additional branches.

(a) An out-of-state state bank which establishes and maintains one (1) or more branches in Wyoming under this article may conduct any activities at the branch or branches that are authorized under the laws of this state for branches of Wyoming state banks.

(b) A Wyoming state bank may conduct any activities at any branch outside Wyoming that are permissible for a bank chartered by the host state where the branch is located, except to the extent the activities are expressly prohibited by the laws of this state or by any regulation or order of the commissioner applicable to the Wyoming state bank; provided, however, the commissioner may waive the prohibition if he determines, by order or regulation, that the involvement of out-of-state branches of Wyoming state banks in particular activities would not threaten the safety or soundness of the banks.

(c) An out-of-state bank that has established or acquired a branch in Wyoming under this article may establish or acquire branches in Wyoming to the same extent that any Wyoming bank may establish or acquire a branch in Wyoming under applicable federal and state law.



13-2-807. Examinations; periodic reports; cooperative agreements; assessment of fees.

13-2-807. Examinations; periodic reports; cooperative agreements; assessment of fees.

(a) To the extent consistent with subsection (c) of this section, the commissioner may make such examinations of any branch established and maintained in this state pursuant to this article by an out-of-state bank as the commissioner may deem necessary to determine whether the branch is being operated in compliance with the laws of this state and in accordance with safe and sound banking practices. All operations of the licensed branch in this state are subject to the same laws, rules, regulations, restrictions and requirements that apply to a branch of a bank chartered under the laws of this state. Licensed branches are subject to the same requirements for examinations, and shall be assessed the same examination and service fees, as provided for branches of a bank chartered in this state.

(b) Records of the activities and operations in this state of a branch operating pursuant to this article shall be made available upon request of the commissioner. The commissioner may prescribe requirements for periodic reports regarding any out-of-state bank that operates a branch in Wyoming pursuant to this article. The required reports shall be provided by such banks or by the bank supervisory agency having primary responsibility for the bank. Any reporting requirement prescribed by the commissioner under this subsection shall be:

(i) Consistent with the reporting requirement applicable to Wyoming state banks; and

(ii) Appropriate for the purpose of enabling the commissioner to carry out his responsibilities under this article.

(c) The commissioner may enter into cooperative, coordinating or information-sharing agreements with any other bank supervisory agency or any organization affiliated with or representing one (1) or more bank supervisory agencies with respect to the periodic examination or other supervision of any branch in Wyoming of an out-of-state state bank, or any branch of a Wyoming state bank in any host state, and the commissioner may accept such parties' reports of examination and reports of investigation in lieu of conducting his own examinations or investigations.

(d) The commissioner may enter into contracts with any bank supervisory agency having concurrent jurisdiction over a Wyoming state bank or an out-of-state state bank operating a branch in this state pursuant to this article to engage the services of the agency's examiners at a reasonable rate of compensation, or to provide the services of the commissioner's examiners to the agency at a reasonable rate of compensation. Any such contract shall not be subject to the provisions of W.S. 9-2-1016(b).

(e) The commissioner may enter into joint examinations with any other bank supervisory agency having concurrent jurisdiction over any branch in Wyoming of an out-of-state bank or any branch of a Wyoming state bank in any host state.

(f) Each out-of-state state bank that maintains one (1) or more branches in this state may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this state and regulations of the commissioner. Notwithstanding any other provision of this title, the fees may be shared with other bank supervisory agencies or any organization affiliated with or representing one (1) or more bank supervisory agencies in accordance with agreements between the parties and the commissioner. All fees collected pursuant to this article shall be remitted to the state treasurer as collected and credited to the financial institutions administration account. Expenditures shall be made from the account by warrants drawn by the state auditor, upon vouchers issued and signed by the director or commissioner. Funds collected pursuant to this article shall be expended only to carry out the duties of the commissioner, the state banking board or as otherwise authorized under this article.

(g) By entering into an agreement pursuant to this section, the state of Wyoming does not waive its sovereign immunity.



13-2-808. Enforcement.

13-2-808. Enforcement.

The commissioner may take joint enforcement actions with any other bank supervisory agency having concurrent jurisdiction over any branch in Wyoming of an out-of-state bank or any branch of a Wyoming state bank in any host state or may take such action independently if the commissioner deems the actions to be necessary or appropriate to carry out his responsibilities under this article or to ensure compliance with the laws of this state. In the case of an out-of-state state bank, the commissioner shall recognize the exclusive authority of the home state supervisor over corporate governance matters and the primary responsibility of the home state supervisor with respect to safety and soundness matters. If the commissioner determines that a branch maintained by an out-of-state state bank in this state, or a branch of a Wyoming bank operating in another state, is being operated in violation of any provision of the laws of this state, or that the branch is being operated in an unsafe and unsound manner, the commissioner shall have the authority to take all the enforcement actions as he would be empowered to take if the branch were a Wyoming state bank; provided, that the commissioner shall promptly give notice to the home state supervisor or host state supervisor, as applicable, of each enforcement action taken against an out-of-state bank and, to the extent practicable, shall consult and cooperate with the home state supervisor in pursuing and resolving the enforcement action.



13-2-809. Repealed By Laws 1999, ch. 42, 3.

13-2-809. Repealed By Laws 1999, ch. 42, 3.



13-2-810. Notice of subsequent merger.

13-2-810. Notice of subsequent merger.

Each out-of-state state bank that has established and maintains a branch in this state pursuant to this article, or the home state supervisor of the bank, shall give at least thirty (30) days prior written notice (or, in the case of an emergency transaction, any shorter notice that is consistent with applicable state or federal law) to the commissioner of any merger, consolidation, or other transaction that would cause a change of control with respect to the bank or any bank holding company that controls the bank, with the result that an application would be required to be filed pursuant to the federal Change in Bank Control Act of 1978, as amended, 12 U.S.C. section 1817(j), or the federal Bank Holding Company Act of 1956, as amended, 12 U.S.C. section 1841 et seq., or any successor statutes thereto.






ARTICLE 9 - FOREIGN BRANCH BANKING

13-2-901. Purpose.

13-2-901. Purpose.

(a) This article is intended generally to ensure that:

(i) Interstate state branches of out-of-state foreign banks may be established and operated in this state:

(A) To the extent consistent with the provisions of 12 U.S.C. section 3103; and

(B) Under terms and conditions that are comparable to and no less favorable than those applicable to the establishment of interstate federal branches in this state by out-of-state foreign banks.

(ii) The laws and regulations of this state applicable to the establishment of interstate state branches in this state by out-of-state banks do not, in a manner inconsistent with the laws and policies of the United States, discriminate against the establishment of interstate state branches in this state by out-of-state domestic banks that are owned or controlled by foreign banks or other foreign persons.



13-2-902. Definitions.

13-2-902. Definitions.

(a) As used in this article:

(i) "Foreign bank" means any company organized under the laws of a foreign country, a territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands, that engages directly in the business of banking. The term includes foreign commercial banks, foreign merchant banks and other foreign institutions that engage in banking activities usual in connection with the business of banking in countries where the foreign institutions are organized or operating;

(ii) "Home state" means as defined in W.S. 13-2-802(a)(vi);

(iii) "Interstate federal branch" means a branch of an out-of-state foreign bank established pursuant to 12 U.S.C. section 3103(a)(1);

(iv) "Interstate Wyoming state branch" means a branch of an out-of-state foreign bank that is established in this state pursuant to 12 U.S.C. section 3103(a)(2);

(v) "Out-of-state foreign bank" means a foreign bank, the home state of which is a state other than Wyoming;

(vi) "Out-of-state bank" means a bank, the home state of which is a state other than Wyoming;

(vii) "State" means as defined in W.S. 13-2-802(a)(xiv).



13-2-903. Establishment of interstate branches by out-of-state foreign banks.

13-2-903. Establishment of interstate branches by out-of-state foreign banks.

An out-of-state foreign bank may establish an interstate Wyoming state branch in the same manner as, and subject to the same criteria, standards, conditions, requirements and procedures applicable to the establishment of interstate branches in this state by an out-of-state bank having the same home state in the United States.



13-2-904. Establishment of interstate branches by out-of-state domestic banks owned or controlled by foreign banks or other foreign persons.

13-2-904. Establishment of interstate branches by out-of-state domestic banks owned or controlled by foreign banks or other foreign persons.

An out-of-state domestic bank owned or controlled by a foreign bank or other foreign person may establish an interstate Wyoming state branch in the same manner as, and subject to the same criteria, standards, conditions, requirements and procedures applicable to the establishment of interstate branches in this state by an out-of-state bank having the same home state in the United States.









CHAPTER 3 - BANKING OPERATIONS

ARTICLE 1 - GENERALLY

13-3-101. Bond required of officers and employees.

13-3-101. Bond required of officers and employees.

The state banking commissioner may require all active officers and employees of banks to furnish a fidelity bond in duplicate in an amount to be fixed by the state banking commissioner and written by a surety company authorized to do business in Wyoming. One (1) copy of the bond shall be filed with the state banking commissioner.



13-3-102. Loans to executive officers, directors, principal shareholders or others with ownership interests.

13-3-102. Loans to executive officers, directors, principal shareholders or others with ownership interests.

No bank shall loan any of its funds to executive officers, directors or to any person owning or controlling ten percent (10%) or more of the bank's or its bank holding company's voting ownership interests, or to any person in which any of the executive officers, directors or owners or controllers are interested except upon the written application of the person and then only with the prior approval of a majority of the board of directors. The approval of the loan, if allowed, shall be made a part of the records of the directors' meeting.



13-3-103. Preference to depositors or creditors prohibited; exceptions.

13-3-103. Preference to depositors or creditors prohibited; exceptions.

A bank shall not give preference to any depositor or creditor by pledging the assets of the bank as security except that the bank may qualify as depository for United States deposits, postal savings funds or other public funds by deposit of the securities required by law and except as otherwise permitted by this act.



13-3-104. Repealed By Laws 1999, ch. 42, 3.

13-3-104. Repealed By Laws 1999, ch. 42, 3.






ARTICLE 2 - RESTRICTED OPERATIONS

13-3-201. Acquisition of real estate.

13-3-201. Acquisition of real estate.

(a) No bank shall purchase, hold, convey or lease real estate except for the following purposes:

(i) Real estate and buildings necessary to transact the business of a bank including its banking offices and other premises in the same buildings to rent as a source of income. The property shall not be carried on the books of the bank as an asset in an amount in excess of one hundred percent (100%) of the bank's capital and surplus and, with the prior approval of the state banking commissioner, undivided profits and reserve accounts. When any bank ceases to use the real estate and improvements for banking purposes, it shall, within five (5) years from the date of vacation of the premises, sell the property;

(ii) Real estate which is purchased by or conveyed to the bank in satisfaction of or on account of debts previously contracted in the course of its business;

(iii) Real estate which is purchased at execution sale or acquired by decree under securities held by it.

(b) Any real estate acquired as provided in subsections (a)(ii) and (iii) of this section shall be entered on the books as other real estate at not more than acquisition cost, or appraised fair market value, whichever is less, shall be appraised at least every twenty-four (24) months, and shall be sold within ten (10) years after title to the property is acquired. Any real estate acquired prior to July 1, 1992 shall be carried on the bank's books at the lower of the bank's book value for that property as of July 1, 1992 or appraised value.

(i) Repealed by Laws 1992, ch. 46, 2.

(ii) Repealed by Laws 1992, ch. 46, 2.

(c) If any real estate is not sold within the time required in this section, it shall not thereafter be carried as an asset of the bank. This section shall not apply to real estate purchased with funds other than the capital and resources of the banking business nor to real estate held in trust.

(d) Any bank acquiring any real estate in any manner other than as provided by this section shall immediately charge it to a reserve for losses or to undivided profits.

(e) Any appraisal required under subsection (b) of this section for property which is carried on the bank's books at a value equal to or exceeding fifty thousand dollars ($50,000.00) shall be conducted by a real estate appraiser certified or licensed by the state in which the property is located, who is not an officer or director of the bank and whose reports are acceptable to the state banking commissioner.

(f) Any appraisal required under subsection (b) of this section may be waived by the state banking commissioner upon written application from the bank.



13-3-202. Investment in stock of other corporations.

13-3-202. Investment in stock of other corporations.

(a) No bank shall invest any of its assets in the capital stock of any other corporation except as follows:

(i) In the capital stock of a federal reserve bank;

(ii) In stock acquired to save a loss on a preexisting debt which shall be sold within twelve (12) months from the date acquired unless a longer period of time is permitted by the state banking commissioner;

(iii) In the stock of a small business investment company as defined by the federal Small Business Investment Act of 1958 as amended;

(iv) In the stock of the federal national mortgage association;

(v) In the stock of a corporation formed solely for the purpose of making agricultural loans and borrowing or discounting loans from banks and associations of the farm credit system as authorized in the Farm Credit Act of 1971 (P.L. 92-181), subject to such conditions and limitations as the state banking commissioner may prescribe;

(vi) In the stock of a bank service corporation pursuant to W.S. 13-9-101;

(vii) In mutual fund shares whose underlying securities consist solely of obligations of the United States treasury or other federal agency obligations;

(viii) In the stock of a federal home loan bank established under the Federal Home Loan Bank Act;

(ix) In the stock of an operating subsidiary in accordance with W.S. 13-3-204;

(x) In the stock of a bank engaged exclusively in providing services to state or national banks or their subsidiary corporations, bank holding companies or their subsidiary corporations, or other financial institutions, hereinafter referred to as a "banker's bank," subject to the following limitations:

(A) The investing bank may not acquire or retain ownership, control or power to vote more than five percent (5%) of any class of voting stock or securities of a banker's bank; and

(B) The investing bank may not invest in a banker's bank more than ten percent (10%) of its capital stock and paid in and unimpaired surplus.



13-3-203. Borrowing.

13-3-203. Borrowing.

(a) A bank may borrow on and pledge assets of the bank as security for temporary purposes. If it appears that any bank is habitually borrowing for the purpose of reloaning the state banking commissioner may require the bank to pay off the borrowed money. A bank is not prevented from rediscounting in good faith and endorsing any of its negotiable notes.

(b) Repealed by Laws 1992, ch. 46, 2.

(c) No bank shall sell or rediscount "without recourse" any notes or other negotiable securities on which the bank is in any way liable under purchase or guarantee agreements and any purchaser of notes or negotiable securities purchased "without recourse" shall look to the maker or guarantor of the notes or negotiable securities only for payment.

(d) Any bank may borrow money from a federal reserve bank or federal home loan bank in the manner required by the rules, laws and regulations of the federal reserve banks or federal home loan bank, as applicable. A bank borrowing pursuant to this section may pledge assets of the bank as security for the borrowing.

(e) Repealed by Laws 1992, ch. 46, 2.

(f) State chartered banks may engage in other borrowing activities subject to approval of the commissioner.



13-3-204. Operating subsidiaries; application; fee; new activities.

13-3-204. Operating subsidiaries; application; fee; new activities.

(a) With prior written approval of the commissioner, a bank may purchase for its own account the stock in a corporation to perform functions that are authorized for the bank or that are usual or incidental to the business of banking, subject to the following conditions:

(i) The bank shall own or control eighty percent (80%) or more of the voting stock of the subsidiary corporation;

(ii) No officer, director or shareholder of the bank or any person in a substantially similar controlling or governing position of its bank holding company shall otherwise have a direct or indirect pecuniary interest in the subsidiary corporation;

(iii) All transactions between the bank and the subsidiary shall be subject to any limitations and restrictions applicable under the laws of this state and the United States;

(iv) All provisions of banking law applicable to the operations of the bank shall apply equally to the operations of the subsidiary;

(v) Each subsidiary shall be subject to examination and supervision by the commissioner in the same manner and to the same extent as the bank. If the commissioner determines the subsidiary is violating any applicable law or that operation of the subsidiary is adversely affecting the safety and soundness of the bank, the commissioner may order the bank to dispose of all or any part of the subsidiary upon such terms as the commissioner deems appropriate or take any other appropriate administrative action authorized in this act.

(b) The bank shall file an application for permission to operate a subsidiary with the commissioner, together with an application fee of seven hundred dollars ($700.00). The fee shall be deposited as provided in W.S. 13-2-210(b) and may be expended as provided in that subsection. The application shall include:

(i) The name and location of the subsidiary and the date the subsidiary will commence operations;

(ii) A description of the activities and nature of the business to be conducted at the subsidiary; and

(iii) A description of the nature of the bank's investment in the subsidiary.

(c) The commissioner shall approve the application and issue a certificate of authority to operate the subsidiary to the bank within twenty (20) days after receipt of the completed application and fee unless the commissioner finds:

(i) The proposed activity or activities to be performed at the subsidiary are not activities the bank is authorized to perform and are not activities that are usual or incidental to the business of banking; or

(ii) Operation of the subsidiary will adversely affect the safety and soundness of the bank.

(d) With the prior approval of the commissioner, an approved subsidiary of a bank may engage in a new activity. The bank shall file a written application for approval of the new activity with the commissioner in the form prescribed by the commissioner. The commissioner shall approve the application in writing no later than twenty (20) days after receipt of the application if the commissioner finds that the proposed new activity is an activity that is authorized for the bank or is usual or incidental to the business of the bank and the proposed new activity will not adversely affect the safety and soundness of the bank.

(e) Nothing in this section shall prohibit a bank from establishing and operating a subsidiary in a state other than Wyoming, provided that the bank complies with all applicable provisions of Wyoming law, the law of the state where the subsidiary will be located and federal law.






ARTICLE 3 - ACCOUNTING PRACTICES

13-3-301. Losses to be charged to surplus fund.

13-3-301. Losses to be charged to surplus fund.

Any losses sustained by a bank in excess of its undivided profits shall be charged to its surplus fund. The surplus fund shall subsequently be reimbursed from earnings. No dividends shall be declared or paid by any bank in excess of one-half (1/2) of its net earnings until the surplus fund is fully restored to its former amount or an amount equal to one hundred percent (100%) of the paid up capital.



13-3-302. Bad debts.

13-3-302. Bad debts.

All demand and matured debts due to any bank on which interest has not been paid for a period of at least twelve (12) months, unless in the judgment of the state banking commissioner the debts are well secured or are in the process of collection, are bad debts and shall be charged in whole or in part to the reserve for losses or to undivided profits upon instructions of the state banking commissioner or any duly appointed examiner.



13-3-303. Value of stocks held.

13-3-303. Value of stocks held.

All investments in any bank in stocks of any corporation authorized by W.S. 13-3-202 shall be entered on the books of the bank at a sum not to exceed the actual cost to the bank. The state banking commissioner may require an asset to be charged down to its actual value.



13-3-304. Dividends.

13-3-304. Dividends.

(a) The board of directors may, quarterly, semiannually or annually, declare a dividend of so much of the net profits of the bank as they judge proper, except that no dividends shall be declared until the surplus fund of the bank equals its common capital unless there has been carried to the surplus fund not less than ten percent (10%) of the bank's net profits of the preceding six (6) consecutive months in the case of quarterly or semiannual dividends, or not less than ten percent (10%) of its net profits of the preceding twelve (12) consecutive months in the case of annual dividends. For the purposes of this section, any amounts paid into a fund for the retirement of any preferred stock of any bank out of its net profits for such period are deemed to be additions to its surplus fund if, upon retirement of the preferred stock, the amounts paid into the retirement fund may then properly be carried to surplus. In such case, the bank is obligated to transfer to surplus the amounts paid into the retirement fund on account of the preferred stock as the stock is retired.

(b) The approval of the state banking commissioner is required if the total of all dividends declared by the bank in any calendar year shall exceed the total of its net profits of that year combined with its retained net profits of the preceding two (2) years, less any required transfers to surplus or a fund for the retirement of any preferred stock.

(c) For the purpose of this section:

(i) "Net profits" means the net income or loss reported by a bank in its report of condition and income;

(ii) "Retained net profits" for any period shall be equal to the net income or loss reported in the report of condition and income less any common or preferred stock dividends declared or otherwise charged to the undivided profits of the period for which the retained net profits are computed.

(d) No dividend shall be declared by the board of directors of any bank which is operating under any form of regulatory action without prior written approval of the state banking commissioner.






ARTICLE 4 - RESTRICTED TRANSACTIONS

13-3-401. Real estate loans.

13-3-401. Real estate loans.

(a) Any bank may make real estate loans upon real estate secured by a mortgage, deed of trust or other instrument of similar security which comprises a lien upon the secured property. A bank may make a real estate loan or purchase these obligations in whole or in part at any time prior to the maturity of the obligation if the participation interest of the bank is adequately protected by the terms of the participation agreement.

(b) Repealed By Laws 1983, Ch. 20, 1 & 2; 2014, Ch. 32, 1.

(c) Repealed By Laws 2014, Ch. 32, 1.

(d) Repealed By Laws 1996, ch. 54, 1.

(e) Repealed by Laws 1992, ch. 46, 2.

(f) Repealed By Laws 2014, Ch. 32, 1.



13-3-402. Individual indebtedness limitations; generally.

13-3-402. Individual indebtedness limitations; generally.

(a) Except as otherwise provided, no bank shall permit any person, firm, partnership, association or corporation to become indebted at any time to the bank in an amount exceeding twenty percent (20%) of the amount of the capital stock of the bank actually paid in and unimpaired plus twenty percent (20%) of its unimpaired surplus fund plus twenty percent (20%) of its unimpaired undivided profits.

(b) As used in this section, W.S. 13-3-403 and 13-3-404, "loans or extensions of credit", "indebted" and "obligations" means the direct liability of the maker or acceptor of paper discounted with or sold to a bank and includes, but are not limited to, outstanding letters of credit and unfunded commitments. Indebtedness of a partnership includes the obligations of the several members thereof individually and indebtedness of a corporation includes all obligations of all subsidiaries thereof in which the corporation owns or controls a majority interest.

(c) The board of directors shall review and give prior approval for all combinations of indebtedness of affiliated persons, firms, partnerships, associations or corporations which exceed the limits permitted by subsection (a) of this section. For purposes of this section "affiliated" means that twenty-five percent (25%) or more of each entity is owned or controlled by a common principal.



13-3-403. Individual indebtedness limitations; exceptions generally.

13-3-403. Individual indebtedness limitations; exceptions generally.

(a) The limitation of W.S. 13-3-402 does not apply to the following:

(i) Repealed by Laws 1992, ch. 46, 2.

(ii) Repealed by Laws 1992, ch. 46, 2.

(iii) Repealed by Laws 1992, ch. 46, 2.

(iv) Obligations in the form of banker's acceptances of other banks;

(v) Loans or extensions of credit secured by a segregated deposit account in the lending bank, if a security interest has been perfected in the assigned account and, in the case of a deposit eligible for withdrawal prior to the maturity of the secured loan, the bank has established internal procedures which will prevent the release of the security;

(vi) Loans or extensions of credit secured by certificates of indebtedness, bonds, notes or treasury bills of the United States or by other debts fully guaranteed as to principal and interest by the United States government. Collateral values shall fully secure the loan or extension of credit at current market value, provided that should market value decline below that of the loan or extension of credit, that within ten (10) days of that decline, the limitations of W.S. 13-3-402 will then apply;

(vii) Loans or extensions of credit made in connection with a lender credit card, as defined in W.S. 40-14-140(a)(ix) not exceeding five thousand dollars ($5,000.00).

(b) Repealed by Laws 1992, ch. 46, 2.

(c) Repealed by Laws 1992, ch. 46, 2.

(d) Repealed By Laws 1998, ch. 106, 2.



13-3-404. Individual indebtedness limitations; exceptions generally; federal obligations.

13-3-404. Individual indebtedness limitations; exceptions generally; federal obligations.

(a) W.S. 13-3-402 and 13-3-403 do not restrict the making of loans in excess of the limitations to the extent that the repayment of principal and interest is:

(i) An obligation of the United States;

(ii) An obligation of entities in which national banks are authorized to invest as established by rule and regulation of the commissioner; or

(iii) Guaranteed or insured by any agency of the federal government for the payment of the obligations of which the full faith and credit of the United States is pledged. These commitments shall be unconditional and shall be performed by payment of cash or its equivalent within three (3) months after demand.



13-3-405. Acceptance of drafts and bills of exchange.

13-3-405. Acceptance of drafts and bills of exchange.

(a) Drafts or bills of exchange, drawn upon a bank having not more than six (6) months' sight to run, may be accepted by a bank. Letters of credit may be issued by a bank only if they are based upon actual commercial or agricultural transactions.

(b) No bank shall accept drafts or bills of exchange or issue letters of credit for any one (1) person or entity to an amount equal at any time in the aggregate to more than twenty percent (20%) of its paid up and unimpaired capital and surplus plus twenty percent (20%) of its unimpaired undivided profits unless the bank is secured either by attached documents or by some other actual security growing out of the same transaction. The aggregate amount of acceptances of letters of credit to any one (1) person or entity shall not at any time exceed the paid-up unimpaired capital and surplus and unimpaired undivided profits of the bank.






ARTICLE 5 - RECORDS

13-3-501. Retention generally.

13-3-501. Retention generally.

Each bank in this state shall retain its business records for the periods prescribed by W.S. 13-3-501 through 13-3-507. W.S. 13-3-501 through 13-3-507 apply to national banks and trust companies where not in conflict with federal law, rule or regulation.



13-3-502. Permanent records.

13-3-502. Permanent records.

Each bank shall permanently retain the minute books of meetings of its stockholders and directors, its capital stock ledger and capital stock certificate ledger or stubs, its general ledger (or the record kept by the bank in lieu thereof), its daily statements of condition and all records which the state banking commissioner requires to be retained permanently.



13-3-503. Records retained 3 years.

13-3-503. Records retained 3 years.

All bank records pertaining to other parties such as safekeeping and escrow records shall be retained for three (3) years after the completion of the transactions pertaining to the records.



13-3-504. Requirements of state banking commissioner.

13-3-504. Requirements of state banking commissioner.

All other bank records shall be retained for the periods prescribed by the state banking commissioner.



13-3-505. State banking commissioner to issue rules.

13-3-505. State banking commissioner to issue rules.

(a) The state banking commissioner shall issue rules classifying records kept by banks and prescribing the periods for which records of each class shall be retained. The rules shall be reviewed and considered for revision at least once every five (5) years. When issuing rules the state banking commissioner shall consider:

(i) Actions and administrative proceedings in which the production of bank records might be necessary or desirable;

(ii) State and federal statutes of limitation applicable to actions or proceedings;

(iii) The availability of information contained in bank records from other sources;

(iv) Other matters pertinent to the interests of bank customers, shareholders and the people of the state of Wyoming.



13-3-506. Duty to produce.

13-3-506. Duty to produce.

After the period prescribed for the retention of records of its class the bank has no duty to produce the record in any action or proceeding if the records have been disposed of.



13-3-507. Reproduction.

13-3-507. Reproduction.

Any bank may cause any of its records including those held by it as a fiduciary, to be photographed, microfilmed or otherwise reproduced in permanent form. Any photograph or reproduction has the same effect as the original and shall be admitted in evidence in lieu of the original.






ARTICLE 6 - CERTIFIED CHECKS; NONPAYMENT OF INSTRUMENT

13-3-601. Renumbered as 2-1-203 by Laws 1979, ch. 142, 3.

13-3-601. Renumbered as 2-1-203 by Laws 1979, ch. 142, 3.



13-3-602. Certified checks.

13-3-602. Certified checks.

The amount of any check certified shall immediately be charged to the drawer's account and credited to a certified check account from which the check is payable.



13-3-603. Nonpayment of instrument when person influenced by alcohol or drugs.

13-3-603. Nonpayment of instrument when person influenced by alcohol or drugs.

Any bank may refuse to pay any check, draft or order upon it if the officers or owners of the bank have reason to believe that the person signing or endorsing the instrument is or was so under the influence of alcohol or drugs as to make it doubtful whether the person is or was capable of transacting business at the time of signing or endorsing the instrument. No cause of action accrues against the bank by reason of the refusal of a bank or officer to pay an instrument under this section.






ARTICLE 7 - REPORTS AND EXAMINATIONS

13-3-701. Reports to state banking commissioner.

13-3-701. Reports to state banking commissioner.

(a) Repealed By Laws 1998, ch. 64, 2.

(b) Repealed By Laws 1998, ch. 64, 2.

(c) Repealed By Laws 1998, ch. 64, 2.

(d) The state banking commissioner may call for special reports verified under oath from any bank at any time as necessary to inform the state banking commissioner of the condition of the bank.

(e) All reports required of financial institutions by the commissioner under this act and all materials relating to examinations of financial institutions under this act shall be subject to the provisions of W.S. 9-1-512.



13-3-702. Inspection of banks; fees.

13-3-702. Inspection of banks; fees.

(a) Every bank is subject to the inspection of the state banking commissioner. The state banking commissioner or a duly appointed examiner shall visit and examine each bank as often as the commissioner deems necessary and at least as frequently as required by the federal deposit insurance corporation, with or without previous notice to the officers of or anyone interested in the bank. The state banking commissioner or a duly appointed examiner shall make a complete and careful examination of the condition and resources of the bank, the mode of managing bank affairs and conducting its business, the action of bank officers and directors in the investment and disposition of bank funds, the safety and prudence of bank management, the security afforded to those by whom bank engagements are held, whether the requirements of this act are being complied with and such other matters as the state banking commissioner may prescribe. If the state banking commissioner examines a bank more than twice in any calendar year, the bank shall pay to the state banking commissioner an additional fee of fifty dollars ($50.00) per examiner per day and actual expenses of each examiner.

(b) Repealed by Laws 1994, ch. 14, 2.

(c) On or before January 31 and July 31 each bank shall compute and pay supervisory fees to the state banking commissioner based on the total asset base of the bank as of the preceding December 31 and June 30 respectively. The supervisory fees are to provide for the general administration and operating costs of the office of the state banking commissioner for the administration of the laws and regulations governing the banking industry generally. Such fees shall be established by regulation of the state banking commissioner and shall be adjusted by regulations issued by the state banking commissioner to assure consistency with the cost of supervision and the fees paid by national banks. Other fees assessed for administrative services caused by applications or activities attributable to a specific financial institution or entity, shall be used to defray the cost of the special services and, to the extent possible, shall be recovered from the financial institution or entity which requires the special service.



13-3-703. Exchange with federal deposit insurance corporation and federal reserve system authorized.

13-3-703. Exchange with federal deposit insurance corporation and federal reserve system authorized.

(a) The state banking commissioner may accept examinations of banks by or reports to the federal deposit insurance corporation or federal reserve system in lieu of examinations or reports required by this act.

(b) The state banking commissioner may furnish copies of reports from and examinations of banks under state supervision and information possessed by the state banking commissioner with reference to the conditions of affairs of banks to the federal deposit insurance corporation or federal reserve system.

(c) The provisions of this section are in addition to other provisions of this act which authorize the commissioner to receive examination or other reports or share examination or other reports with other bank supervisory agencies.



13-3-704. Repealed By Laws 1999, ch. 42, 3.

13-3-704. Repealed By Laws 1999, ch. 42, 3.









CHAPTER 4 - REORGANIZATION OF BANKS

ARTICLE 1 - MERGER, CONVERSION, CHANGE IN PLACE OF BUSINESS

13-4-101. Change in place of business.

13-4-101. Change in place of business.

(a) Any bank may apply in writing to the state banking commissioner for permission to change its place of business to any other municipality in the state. The application shall be accompanied by a fee of two thousand five hundred dollars ($2,500.00) and shall state the reasons for the proposed change, be signed by a majority of its board of directors and accompanied by the written assent to the application by the stockholders owning at least two-thirds (2/3) of its stock. The application fee shall be deposited by the state banking commissioner with the state treasurer and credited to the financial institutions administration account. Expenditures shall be made from the account by warrants drawn by the state auditor, upon vouchers issued and signed by the director or commissioner. Funds from the account shall be expended only to carry out the duties of the commissioner or the state banking board.

(b) If the state banking commissioner determines that the change may be desirable, he shall hold a hearing upon the application pursuant to the Wyoming Administrative Procedure Act.

(c) The applicant shall publish notice of the hearing once a week for three (3) consecutive weeks in a newspaper of general circulation in all municipalities affected by the change. At the conclusion of the hearing if the state banking commissioner finds that a change of location is desirable and in the best interests of the bank and the municipality to which the bank is proposing to move, he shall grant a certificate authorizing the change of location.



13-4-102. Amendment to articles of incorporation.

13-4-102. Amendment to articles of incorporation.

(a) A bank may amend its articles of incorporation pursuant to the requirements of W.S. 17-16-1001 through 17-16-1009. The articles of amendment shall be executed in triplicate with the cashier or assistant cashier executing in the place of the corporate secretary. Notice of the shareholders' meeting to vote on a proposed amendment shall be given as provided by the bylaws of the bank.

(b) Triplicate originals of the articles of amendment shall be delivered to the state banking commissioner together with a fee required for filing documents with the secretary of state. If the state banking commissioner finds that the articles of amendment do not conform to law he shall return them to the corporation. If the state banking commissioner finds that the articles of amendment conform to the law he shall endorse on the articles of amendment his certificate of approval together with the word "filed" and the month, day and year of filing, and he shall file one (1) of the triplicate originals in his office and one (1) in the office of the secretary of state. The state banking commissioner shall issue a certificate of amendment, affix it to the third triplicate original of the articles of amendment and return it to the corporation or its representatives.

(c) Upon the issuance of the certificate of amendment by the state banking commissioner, the amendment is effective and the articles of incorporation shall be amended accordingly.



13-4-103. Cancellation of charter.

13-4-103. Cancellation of charter.

(a) The charter of any bank organized under this act is forfeited and cancelled in any of the following cases:

(i) Upon completion of a liquidation;

(ii) Merger which makes unnecessary the continued use of the charter of a bank due to the loss of its corporate identity to another banking institution;

(iii) If a regular place of business has not been maintained by any bank for two (2) years.



13-4-104. Merger or conversion into state bank; branch banking by merger or consolidation; application fees.

13-4-104. Merger or conversion into state bank; branch banking by merger or consolidation; application fees.

(a) Upon approval by the state banking commissioner, banks may be merged to result in a state bank or a national bank may convert into a state bank. The action by a national bank is subject to the laws of the United States.

(b) Any state or national bank that consolidates or merges in accordance with subsection (a) of this section may upon the completion of the consolidation or merger retain, operate and maintain the banking houses or offices of the merged or consolidated entities and provide other services or functions as would be permitted had the consolidation or merger not occurred. When a merger or consolidation application from a state bank results in maintaining the merged banking house or office as a branch, the application for merger shall be accompanied by an application fee of two thousand five hundred dollars ($2,500.00). For each additional bank being merged into the same bank, the application fee shall be increased by one thousand two hundred fifty dollars ($1,250.00). All fees shall be deposited by the state banking commissioner with the state treasurer and credited to the financial institutions administration account. Expenditures shall be made from the account by warrants drawn by the state auditor, upon vouchers issued and signed by the director or commissioner. Funds from the account shall be expended only to carry out the duties of the commissioner or the state banking board.

(c) Repealed By Laws 2013, Ch. 24, 2.



13-4-105. Approval of merger by directors and state banking commissioner; disapproval.

13-4-105. Approval of merger by directors and state banking commissioner; disapproval.

(a) A majority of the members of the board of directors of each merging bank shall approve a merger agreement which shall contain:

(i) The name of each merging bank and location of each office;

(ii) With respect to the resulting bank:

(A) Its name and the location of its principal office which shall be a place that was the preexisting office of any merging bank;

(B) The name and residence of each director to serve until the next annual meeting of the stockholders;

(C) The name and residence of each executive officer;

(D) The amount of capital, the number of shares and the par value of each share;

(E) Whether preferred stock is to be issued and the amount, terms and preferences;

(F) The designation of the continuing bank, the charter of which is to be the charter of the resulting bank, together with the amendments to the continuing charter and to the continuing bylaws.

(iii) Provisions governing the manner of converting the shares of the merging banks into shares of the resulting bank;

(iv) A statement that the agreement is subject to approval by the state banking commissioner and by the stockholders of each merging bank;

(v) Provisions governing the manner of disposing of the shares of the resulting bank not taken by dissenting stockholders of merging banks;

(vi) Other provisions required by the state banking commissioner.

(b) After approval by the board of directors of each merging bank, the merger agreement shall be submitted to the state banking commissioner for approval, together with certified copies of the authorizing resolutions of each board of directors showing approval by a majority of the entire board and evidence of proper action by the board of directors of any merging national bank.

(c) Within thirty (30) days after receipt by the state banking commissioner of the papers specified in subsections (a) and (b) of this section, the state banking commissioner shall approve or disapprove the merger agreement. The state banking commissioner shall approve the agreement if it appears that:

(i) The resulting bank meets with the requirements of state law as to the formation of a new bank;

(ii) The agreement provides an adequate capital structure, including surplus, in relation to the deposit liabilities of the resulting bank and its other activities which are to continue or are to be undertaken;

(iii) The agreement is fair;

(iv) The merger is not contrary to the public interest.

(d) Where a resulting state bank is not to exercise trust powers, the state banking commissioner shall not approve a merger or conversion until satisfied that adequate provision has been made for successors to fiduciary positions held by the merging banks or the converting bank.

(e) If the state banking commissioner disapproves an agreement, he shall state his objections and give an opportunity to the merging banks to amend the merger agreement to obviate the objections.



13-4-106. Approval of merger by stockholders.

13-4-106. Approval of merger by stockholders.

(a) A merger which is to result in a bank shall be approved by the stockholders of each merging bank by a vote of two-thirds (2/3) of the outstanding voting stock of each class at a meeting called to consider the action which vote shall constitute the adoption of the charter and bylaws of the continuing bank, including the amendments in the merger agreement, as the charter and bylaws of the resulting bank.

(b) Notice of the meeting of the stockholders shall be given by publication in a newspaper of general circulation in the county where the principal office of each merging bank is located, at least once a week for three (3) successive weeks, and by mail, at least fifteen (15) days before the date of the meeting, to each stockholder of record of each merging bank at his address on the books of his bank, who has not waived notice in writing. No notice by publication need be given if written waivers are received from the holders of two-thirds (2/3) of the outstanding shares of each class of voting stock. The notice shall state that dissenting stockholders will be entitled to payment of the value of only those shares which are voted against approval of the plan.



13-4-107. Publication of merger notice.

13-4-107. Publication of merger notice.

Upon approval of a merger agreement by the stockholders of each merging bank, the elements of the agreement shall be incorporated in a notice of the proposed merger with the effective date of the merger. The notice shall be published once each week for three (3) successive weeks in a newspaper of general circulation in each of the counties in which the merging banks are located.



13-4-108. When merger effective; certificate of merger.

13-4-108. When merger effective; certificate of merger.

(a) A merger which is to result in a state bank, unless otherwise specified in the agreement becomes effective upon filing the executed agreement, copies of the resolutions of the stockholders of each merging bank approving it, an affidavit evidencing the publication and a copy of the publication with the state banking commissioner.

(b) The state banking commissioner shall issue in triplicate to the resulting bank a certificate of merger which constitutes a continuing charter specifying the name of each merging bank and the name of the resulting bank. The certificate is conclusive evidence of the merger and of the correctness of all proceedings and shall be filed by the resulting bank in the office of the secretary of state and in the office of the county clerk in each of the counties in which the merging banks were located.



13-4-109. Conversion of national bank, federally chartered savings bank or state savings and loan into state bank.

13-4-109. Conversion of national bank, federally chartered savings bank or state savings and loan into state bank.

(a) A national bank, including a federally chartered savings and loan and a federally chartered savings bank, located in this state which follows the procedure prescribed by the laws of the United States to convert into a state bank may be granted a state charter by the state banking commissioner if the state banking commissioner finds that adequate provision has been made for successors to fiduciary positions held by the converting bank, the national bank, federally chartered savings and loan or federally chartered savings bank is legally in operation and that the resulting bank complies with the laws of the state of Wyoming. A state savings and loan chartered under chapter 6 of this act may convert into a state chartered bank in accordance with the provisions of this section. A state bank resulting from the conversion of a national bank, federally chartered savings and loan, federally chartered savings bank or state savings and loan pursuant to this section may retain, operate and maintain the banking houses or offices of the converting national bank, federally chartered savings and loan, federally chartered savings bank or state savings and loan.

(b) A financial institution seeking to convert under subsection (a) of this section may apply for a charter by filing with the state banking commissioner:

(i) A certificate signed by its president or vice president, secretary or cashier, and a majority of the entire board of directors setting forth the corporate action taken in compliance with the provisions of the laws of the United States, or this state as appropriate, confirming the conversion of a national to a state bank; and

(ii) The plan of conversion and the proposed articles of incorporation approved by the stockholders for the operation of the bank or savings and loan as a state bank.

(c) Before issuance of a charter notice of a conversion with its effective date shall be published once each week for three (3) successive weeks in a newspaper of general circulation in the county in which the financial institution is located.

(d) An affidavit evidencing the publication with a copy of the notice attached shall be filed with the state banking commissioner. The charter shall issue to become effective upon the effective date named in the notice.

(e) The articles of incorporation of the resulting state bank shall be filed with the secretary of state and the county clerk of the county by the resulting bank.

(f) The state banking commissioner shall collect from each financial institution applying for a charter under this section an amount sufficient to pay costs and expenses of processing the application, including all investigation, examination and hearing costs. The monies collected shall be remitted to the state treasurer and credited to the financial institutions administration account. Expenditures shall be made from the account only by warrants drawn by the state auditor upon vouchers issued and signed by the director or the commissioner. Funds from the account shall be expended only to carry out the duties of the commissioner or the state banking board.



13-4-110. Dissenting shareholders.

13-4-110. Dissenting shareholders.

(a) The owner of shares of a state bank which were voted against a merger to result in a state bank, or against the conversion of a state bank into a national bank, are entitled to receive their fair market value in cash, if and when the merger or conversion becomes effective, upon written demand, made to the resulting state or national bank at any time within thirty (30) days after the effective date of the merger or conversion accompanied by the surrender of the stock certificates. The value of the shares shall be determined, as of the date of the stockholders' meeting approving the merger or conversion, by three (3) appraisers, one (1) to be selected by the owners of two-thirds (2/3) of the dissenting shares involved, one (1) by the board of directors of the resulting state or national bank, and the third by the two (2) so chosen. The valuation agreed upon by any two (2) appraisers shall govern. If the appraisal is not completed within ninety (90) days after the merger or conversion becomes effective the state banking commissioner shall cause an appraisal to be made.

(b) The expenses of appraisal shall be paid by the resulting bank.

(c) The resulting state or national bank may fix an amount which it considers to be not more than the fair market value of the shares of a merging or the converting bank at the time of the stockholders' meeting approving the merger or conversion, which it will pay dissenting shareholders of the bank entitled to payment in cash. The amount due under the accepted offer or under the appraisal shall constitute a debt of the resulting bank.



13-4-111. Effect of merger or conversion.

13-4-111. Effect of merger or conversion.

(a) A resulting bank shall be considered the same entity as each merging bank or as the converting bank with all the property, rights, powers, duties and obligations of each merging bank or the converting bank, except as provided by state law in the case of a resulting state bank or federal law in the case of a resulting national bank and by the charter and bylaws of the resulting bank.

(b) A resulting bank may use the name of any merging bank or of the converting bank.

(c) Any reference to a merging or converting bank in writing is a reference to the resulting bank if not inconsistent with the other provisions of the writing.



13-4-112. Time for conforming to state law.

13-4-112. Time for conforming to state law.

If a merging or converting bank has assets which do not conform to the requirements of state law for the resulting bank or carries on business activities which are not permitted for the resulting bank, the state banking commissioner may permit a reasonable time to conform with state law.



13-4-113. Transfer of assets and liabilities.

13-4-113. Transfer of assets and liabilities.

(a) A bank which is in the process of consolidating with another bank may transfer its assets and liabilities to the other bank upon written consent of the state banking commissioner.

(b) Without approval by the state banking commissioner assets shall not be carried on the books of the resulting bank at a valuation higher than that on the books of a merging or converting bank at the time of its last examination by a state or national bank examiner before the effective date of the merger or conversion.



13-4-114. Changing of state to national bank.

13-4-114. Changing of state to national bank.

(a) A bank may merge with, convert into or reorganize as a national bank. The action to be taken by a merging or converting bank and its rights and liabilities and those of its stockholders shall be the same as those prescribed for national banks except that a vote of the holders of two-thirds (2/3) of each class of voting stock of a state bank is required for the merger or conversion. On conversion, the rights of dissenting stockholders shall be those specified in W.S. 13-4-110.

(b) Upon the completion of the merger or conversion, the franchise of any merging or converting state bank automatically terminates.






ARTICLE 2 - INSOLVENCY

13-4-201. Conditions.

13-4-201. Conditions.

(a) A bank is insolvent when any of the following conditions exist:

(i) When the actual cash market value of its assets is less than its liabilities;

(ii) When it fails to make good its reserve as may be required by this act, or the federal reserve board; or

(iii) When it fails to pay, in the manner commonly accepted by business practices including draft or cashier's check, its legal obligations to depositors on demand or to discharge any certificates of deposit, promissory notes or other indebtedness when due.



13-4-202. Transactions deemed void.

13-4-202. Transactions deemed void.

(a) The following transactions subsequent to any act of insolvency or in contemplation of insolvency with a view to prevent the application of bank assets in the manner prescribed by this act or with a view to the preference of one creditor over another are void:

(i) All transfers of notes, bonds, bills of exchange or other evidence of debt owing to any bank or of deposits to its credit;

(ii) All assignments of mortgages, securities or real estate or of judgments or decrees in its favor;

(iii) All deposits of money or other valuables for its use or for the use of any of its shareholders or creditors; and

(iv) All payments of money to either shareholders or creditors.



13-4-203. Impairment of capital; generally.

13-4-203. Impairment of capital; generally.

(a) If the state banking commissioner has reason to believe that the capital of any bank is impaired he shall examine the bank and ascertain the facts. If he finds an impairment of capital, he shall require the bank to restore the deficiency within sixty (60) days after the date of the request.

(b) The directors of each bank which has been requested to restore a deficiency shall, within fifteen (15) days from the date of the request, levy an assessment upon the common stock of the bank to repair the deficiency. Written notice of the request and of the amount of the assessment shall be mailed to each stockholder at his last known address, or served personally upon him. If any stockholder fails to pay the assessment within thirty (30) days of mailing or serving the notice the directors of the bank may sell the stock of the stockholder to the highest bidder at public auction. Notice of the sale shall be published for ten (10) days in a newspaper of general circulation published in the county where the bank is located and a copy of the notice of sale shall be served on the owner of the stock personally or by mail at his last known address ten (10) days before the day of sale. The stock may be sold at private sale without public notice. Before a private sale an offer in writing shall first be obtained and a copy of the offer served upon the owner of record of the stock either personally or by mailing a copy of the offer to his last known address. If, after service of the offer, the owner still fails to pay the assessment within two (2) weeks from the time of the service of the offer, the directors may accept the private offer or a larger offer. The stock shall not be sold for less than the amount of the assessment and cost of sale. Out of the proceeds of the sale the directors shall pay the assessment and the cost of sale and the balance shall be paid to the person whose stock has been sold. A sale of stock cancels the outstanding certificate evidencing the stock sold. A new certificate shall be issued by the bank to the purchaser.

(c) Repealed by Laws 1991, ch. 135, 2; ch. 146, 2.

(d) Repealed by Laws 1991, ch. 135, 2; ch. 146, 2.

(e) Repealed by Laws 1991, ch. 135, 2; ch. 146, 2.



13-4-204. Impairment of capital; reduction of capital.

13-4-204. Impairment of capital; reduction of capital.

The stockholders of any bank may remove an impairment of capital by reducing the stated capital of the bank if the reductions do not place the capital below the amount required by law to be maintained.



13-4-205. Impairment of capital; failure to restore.

13-4-205. Impairment of capital; failure to restore.

If any board of directors fails to comply with any request to restore an impairment of capital for a period of more than thirty (30) days after a request is made by the state banking commissioner, the bank is conclusively presumed to be insolvent and the state banking commissioner shall immediately take possession of the bank and proceed to liquidate it as provided by law.



13-4-206. Voluntary liquidation.

13-4-206. Voluntary liquidation.

By prior notification to the state banking commissioner the board of directors of a bank may place its assets under the control of the state banking commissioner for liquidation.



13-4-207. Repealed by Laws 1988, ch. 59, 1,2.

13-4-207. Repealed by Laws 1988, ch. 59, 1,2.






ARTICLE 3 - LIQUIDATION

13-4-301. Notice to state banking commissioner.

13-4-301. Notice to state banking commissioner.

No receiver shall be appointed by any court nor shall any assignment for the benefit of creditors be filed in any court within this state for any bank doing business under the laws of this state without notice to the state banking commissioner unless the court finds it necessary to preserve the assets of the bank. The state banking commissioner may take possession of the bank within five (5) days after the service of notice upon him and further proceedings shall cease. The state banking commissioner shall administer the assets of the bank as provided in this act.



13-4-302. Federal deposit insurance corporation as receiver, liquidator or subrogee.

13-4-302. Federal deposit insurance corporation as receiver, liquidator or subrogee.

(a) The state banking commissioner may designate the federal deposit insurance corporation to act without bond as receiver or liquidator of any bank whose deposits are insured by the corporation and which has been closed for the purpose of liquidation without adequate provision being made for the payment of its depositors. The corporation may exercise all the powers of the state banking commissioner in connection with the liquidation of banks.

(b) If any bank closes and the federal deposit insurance corporation pays the insured deposit liabilities of the bank, the corporation is subrogated to all rights against the closed bank of each owner of a claim for deposit to the extent necessary to enable the federal deposit insurance corporation, under federal law, to make insurance payments available to depositors of closed insured banks. The subrogation is limited to the amount paid to each depositor by the federal deposit insurance corporation.



13-4-303. When bank taken possession of; resumption of business.

13-4-303. When bank taken possession of; resumption of business.

(a) After taking possession of any bank, the state banking commissioner shall record a certificate that the bank has been taken over by him with the county clerk of the county in which the bank is located. The certificate is notice that the state banking commissioner has authority to exercise all the powers given him by this act. The state banking commissioner shall record a like certificate in each county in which the bank owns any interest in property. The state banking commissioner shall immediately give written notice to anyone holding assets of the bank.

(b) No one knowing that the state banking commissioner has taken possession of the bank shall have a lien or charge for any liability subsequently incurred against any of the assets of the bank.

(c) The bank may resume business upon such conditions as may be approved by the state banking commissioner. In case of a resumption of business a written notice of the resumption shall be recorded with the same parties with whom notice of taking over was filed and shall act as an absolute release of the first notice and all rights under it.



13-4-304. Application by bank for injunction.

13-4-304. Application by bank for injunction.

If any bank deems itself aggrieved by the state banking commissioner taking possession of the bank, it may within ten (10) days after the takeover apply to the district court of the judicial district in which the office of the bank was located to enjoin further proceedings. The court may dismiss the application or enjoin the state banking commissioner from further proceedings and direct him to surrender the business and property to the bank.



13-4-305. Appointment of deputy examiners.

13-4-305. Appointment of deputy examiners.

The state banking commissioner may appoint special deputy state banking commissioners as agents to assist him in the duty of liquidation and distribution. A certificate of appointment shall be filed in the office of the county clerk of the county in which the bank was located. The state banking commissioner may require surety for the faithful discharge of their duties.



13-4-306. When bank permitted to continue business.

13-4-306. When bank permitted to continue business.

(a) If the state banking commissioner discovers upon taking possession of a bank that the bank is only temporarily embarrassed for want of available funds and that the bank's assets are sufficient to pay its liabilities leaving its capital unimpaired, or if the stockholders of the bank make good its capital, he may permit the officers and directors of the bank to arrange with the depositors and creditors for resumption of business by the bank.

(b) The bank when permitted to continue business shall pay all expenses of the state banking commissioner in taking charge of the bank and looking after its affairs while under his control including a per diem of ten dollars ($10.00).






ARTICLE 4 - COLLECTIONS OF ASSETS

13-4-401. General powers and duties of commissioner.

13-4-401. General powers and duties of commissioner.

After taking possession of the bank the state banking commissioner may collect money due the bank, perform acts necessary to preserve its assets and business and shall proceed to liquidate the bank's affairs except as otherwise provided. The state banking commissioner shall collect all claims belonging to the bank. Upon the order of the district court in the judicial district in which the bank is located the state banking commissioner may sell or compound all doubtful debts and may sell all the real estate and personal property of the bank on the terms the court directs. The state banking commissioner shall execute and deliver to the purchaser of bank property the instruments necessary to evidence the passing of the title. If the real estate is situated outside the county in which the office of the bank was located a certified copy of the order authorizing the sale shall be filed in the office of the county clerk of the county in which the property is situated. The state banking commissioner may enforce the individual liability of the stockholders.



13-4-402. Notice to creditors.

13-4-402. Notice to creditors.

The state banking commissioner shall give notice in newspapers as he may direct weekly for three (3) consecutive months, notifying persons who may have claims against the bank to present them to the state banking commissioner and to make legal proof of the claims at a place and a time not earlier than the last day of publication specified in the notice. The state banking commissioner shall mail a similar notice to all persons whose names appear as creditors upon the books of the bank.



13-4-403. Reports; inspection and filing.

13-4-403. Reports; inspection and filing.

(a) After taking possession of the assets of a bank, the state banking commissioner shall make and file the following reports:

(i) An inventory of the assets of the bank;

(ii) After the deadline for the presentation of claims, a complete list of the claims presented and indicating the claims rejected;

(iii) Supplemental lists showing all claims presented subsequent to the filing of the first list to be filed at least fifteen (15) days before the declaration of any dividend and at intervals not exceeding six (6) months.

(b) The inventory and list of claims shall be open at all reasonable times for inspection. One (1) copy of the inventory and list of claims shall be filed in the office of the state banking commissioner and one (1) copy filed in the office of the clerk of the district court for the county where the bank was located.



13-4-404. Rejection of claims; allowance of late claims.

13-4-404. Rejection of claims; allowance of late claims.

If the state banking commissioner doubts the validity of any claim he may reject it and serve notice of the rejection upon the claimants either by mail or personally. An affidavit of the service of the notice, which is prima facie evidence of the service, shall be filed in his office. An action upon a rejected claim must be brought within six (6) months after the service. Claims presented and allowed after the expiration of the time fixed in the notice to creditors shall be paid the amount of all prior dividends if there are sufficient funds and share equitably in the distribution of the remaining assets in the hands of the state banking commissioner.



13-4-405. Objection to claims not rejected.

13-4-405. Objection to claims not rejected.

Objection to any claim not rejected by the state banking commissioner may be made by any interested party by filing a copy of the objection with the state banking commissioner, who shall present the objection to the district court after giving written notice to the party filing the objection setting forth the time and place of the presentation. The court shall hear the objections to the claim, refer it to a referee or direct that the issues be tried before a jury. The court may make proper provision for unproved or unclaimed deposits.



13-4-406. Deposit of money collected.

13-4-406. Deposit of money collected.

Moneys collected by the state banking commissioner shall be deposited in one (1) or more banks subject to his order and protected by bond in the same manner as deposits of public funds.






ARTICLE 5 - PREFERENCES, DISPOSITION OF ASSETS, REORGANIZATION

13-4-501. Expenses of liquidation first priority.

13-4-501. Expenses of liquidation first priority.

The expenses incurred by the state banking commissioner in the liquidation of a bank include the expenses of examiners employed in the liquidation and reasonable attorney fees incurred in the course of the liquidation. Compensation for these services shall be fixed by the state banking commissioner. The expenses shall be paid out of the property of the bank and shall be paid first in the order of priority.



13-4-502. Preference to negotiable instruments.

13-4-502. Preference to negotiable instruments.

(a) Negotiable instruments issued by a bank as drawee in payment of checks or drafts deposited in any other bank for collection are entitled to preferred payment upon the insolvency of the issuing bank.

(b) Negotiable instruments issued by any collecting bank in exchange for checks or drafts deposited with or forwarded to the bank for payment by the bank on which the negotiable instruments are drawn are entitled to preferred payment upon the insolvency of the collecting bank.

(c) Negotiable instruments issued by a collecting bank in exchange for notes and other evidences of indebtedness deposited with or forwarded to the bank for collection are entitled to preferred payment upon the insolvency of the bank.

(d) The provisions of this section do not affect other claims entitled by law to preference against insolvent banks.



13-4-503. Rights of secured creditors, depositors or creditors.

13-4-503. Rights of secured creditors, depositors or creditors.

The rights of secured creditors in the security pledged or in the capital stock assessment are not affected nor are the rights of depositors or creditors affected on bonds or other contracts with third parties by W.S. 13-4-505.



13-4-504. Reorganization.

13-4-504. Reorganization.

(a) Any bank reorganization requiring the consent of depositors, stockholders and other creditors becomes effective only:

(i) When the state banking commissioner is satisfied that the plan of reorganization is fair and equitable to all depositors, stockholders and other creditors and is in the public interest; and

(ii) When, after reasonable notice of the reorganization, the following have given their consent in writing to the reorganization:

(A) Depositors and other creditors of the bank representing at least seventy-five percent (75%) of its total deposits and other liabilities; and

(B) Stockholders owning at least two-thirds (2/3) of its outstanding capital stock.

(b) The claims of depositors or other creditors which will be satisfied in full under the provisions of the plan of reorganization shall not be included among the total deposits and other liabilities of the bank in determining the consent requirements.

(c) When a reorganization becomes effective, all books, records and assets of the bank shall be disposed of in accordance with the provisions of the plan and the affairs of the bank shall be conducted by its board of directors in the manner provided by the state banking commissioner and the plan.

(d) All depositors, creditors and stockholders of the bank, whether or not they have consented, shall be fully bound by the provisions of an approved plan of reorganization. Claims of depositors and other creditors shall be treated as if the depositors, creditors and stockholders had consented to the plan of reorganization.



13-4-505. Hearing to be set; order for distribution of assets.

13-4-505. Hearing to be set; order for distribution of assets.

(a) Prior to ordering any distribution of the assets of a bank, the district court shall set a hearing, with notice to all creditors and stockholders as the court may direct.

(b) The district court upon application of the state banking commissioner may order the distribution of the assets of any bank which have come into the hands of the state banking commissioner for liquidation. The disposition shall be in conformity to any agreement of reorganization or sale of assets agreed to by the holders of seventy-five percent (75%) of the unsecured direct obligations of the bank. The court may make any modifications necessary to insure the equitable distribution of the assets of the bank.



13-4-506. Dividends; borrowing to pay dividends; court approval needed.

13-4-506. Dividends; borrowing to pay dividends; court approval needed.

(a) After the expiration of the time for the presentation of claims, the state banking commissioner may declare dividends out of any remaining funds after payment of expenses. One (1) year from the first publication of notice to creditors he may declare a final dividend as directed by the district court.

(b) The state banking commissioner when he deems the payment of dividends without further delay to be advisable may borrow money from any governmental agency. As security for the loan, the state banking commissioner may pledge assets of the insolvent bank as necessary.

(c) The authority of this section shall be exercised only with the approval of the district court of the county in which the bank is located. The court shall determine the amount that may be borrowed, the rate of interest that may be paid, the maturity of the proposed loan and the assets that may be pledged as collateral.






ARTICLE 6 - CONSERVATORSHIP

13-4-601. Appointment; duty of commissioner.

13-4-601. Appointment; duty of commissioner.

(a) The state banking commissioner may appoint a conservator for a bank in order to conserve the assets of the bank for depositors and creditors. He may require a sufficient bond and security of the conservator. The conservator shall receive a fixed salary in an amount to be determined by the state banking commissioner.

(b) The conservator shall take possession of all assets of the bank and take action necessary to conserve the assets of the bank. The conservator may employ help necessary to perform his duties. The rights of all parties with respect to a bank in the possession of a conservator shall be the same as if the state banking commissioner had possession of the bank. All expenses of conservatorship shall be paid out of the assets of the bank and shall be a lien on the bank which is prior to any other liens.

(c) The state banking commissioner shall examine the affairs of banks under conservatorship as necessary to keep him informed of the financial condition of the bank.



13-4-602. Withdrawal and deposits.

13-4-602. Withdrawal and deposits.

(a) The state banking commissioner may require a conservator of a bank to make available for withdrawal by depositors and payment on a ratable basis to other creditors amounts that may safely be used for this purpose.

(b) The state banking commissioner may permit the conservator to receive deposits. Deposits received while the bank is in the hands of the conservator shall not be subject to any limitation as to payment or withdrawal, shall be segregated and shall not be used to liquidate any existing indebtedness of the bank or any subsequent indebtedness incurred for the purpose of liquidating any existing indebtedness. Deposits received while the bank is in the hands of the conservator shall be kept on hand in cash, invested in the direct obligations of the United States, or deposited with a federal reserve bank or a bank within the state approved by the state banking commissioner.



13-4-603. Termination; authority of commissioner.

13-4-603. Termination; authority of commissioner.

The state banking commissioner may terminate the conservatorship and permit the bank to resume the transaction of its business subject to limitations which he may prescribe in the public interest.



13-4-604. Termination; effect on payments and notice.

13-4-604. Termination; effect on payments and notice.

(a) Fifteen (15) days after the affairs of a bank have been turned back to its board of directors by the conservator the provisions of W.S. 13-4-602 shall no longer be effective.

(b) Before the conservator turns back the affairs of the bank to its board of directors he shall give notice in a newspaper of general circulation in the community in which the bank is located. The notice shall state the date on which the affairs of the bank will be returned to its board of directors and that the provisions of W.S. 13-4-602 will not be effective fifteen (15) days after that date. On the date of the publication of the notice, the conservator shall send to every depositor under W.S. 13-4-602 a copy of the notice by registered mail addressed to his last known address on the records of the bank and a notice to every person making a deposit in the bank under W.S. 13-4-602 after the date of the newspaper publication and before the affairs of the bank are returned to its directors.






ARTICLE 7 - COMPLETION OF LIQUIDATION

13-4-701. Payment of stockholders.

13-4-701. Payment of stockholders.

(a) If the state banking commissioner has paid the full amount of the claim to each depositor and creditor of the bank whose claims have been allowed, has made provision for unpaid deposits and has paid all the expenses of the liquidation, he shall call a meeting of the stockholders of the bank by giving notice for thirty (30) days in a newspaper published in the county in which the bank was located.

(b) At the meeting the stockholders shall determine whether the state banking commissioner shall continue to administer its assets and wind up the affairs of the bank or whether an agent shall be elected for that purpose. The stockholders shall vote by ballot, each share having one (1) vote. An affirmative vote by the majority of the stock is necessary for a determination.

(c) If it is determined to continue the liquidation under the state banking commissioner, he shall complete the liquidation of the affairs of the bank. After paying the expenses of the liquidation, he shall distribute the proceeds among the stockholders in proportion to the holdings of stock as directed by the district court.

(d) If it is determined to appoint an agent to liquidate, the stockholders shall select the agent by ballot. A majority of the stock present and voting is necessary for a choice. The agent shall file with the state banking commissioner a bond approved by the state banking commissioner to the state of Wyoming for the faithful performance of all the duties of his trust. The state banking commissioner shall then transfer assets of the bank to the agent. The state banking commissioner is discharged from all further liability to the bank and its creditors.

(e) The agent shall perform his duties as would the state banking commissioner except that the expenses of liquidation are subject to the control of the district court.

(f) In case of failure to act by any agent the stockholders may elect a successor.



13-4-702. Assets discovered after liquidation.

13-4-702. Assets discovered after liquidation.

If assets are discovered after the liquidation proceeding has closed and in the opinion of the state banking commissioner the cost of distributing the assets would prevent the payment of a dividend exceeding one-half of one percent (0.5%), the assets shall be converted into money and paid to the commissioner.



13-4-703. Unclaimed dividends and deposits.

13-4-703. Unclaimed dividends and deposits.

(a) Dividends and deposits remaining in the hands of the state banking commissioner six (6) months after the order for final distribution shall be deposited with the state treasurer who shall hold the dividends in a separate account. The state banking commissioner may order the money to be paid to the persons entitled thereto upon satisfactory evidence of their right. In case of doubt he may apply to the court for an order directing the payment. He may apply any interest earned by the money toward defraying the expenses of distribution of the unclaimed deposits or dividends to the depositors and creditors entitled to receive it.

(b) Dividends remaining in the hands of any receiver other than the state banking commissioner or in any account established pursuant to this subsection and unclaimed for five (5) years after the order for final distribution shall escheat to the state as provided by law.









CHAPTER 5 - TRUST COMPANIES

13-5-101. Authority to organize; powers; limitations; prohibitions; exemptions.

13-5-101. Authority to organize; powers; limitations; prohibitions; exemptions.

(a) Trust companies may be organized under this act to exercise the powers permitted by subsection (b) of this section and powers and rights granted to other corporations under general law except as provided by this act.

(b) Each trust company may:

(i) Act or be appointed by any court to act in like manner as an individual, as executor, administrator, guardian or conservator of estates, assignee, receiver, depositary, trustee, custodian or in any other fiduciary or representative capacity for any purpose permitted by law;

(ii) Act as transfer agent or registrar of corporate stocks and bonds;

(iii) Purchase, invest in and sell stocks, bonds, mutual funds, mortgages and other securities for the account of trusts;

(iv) Accept and execute any trust business permitted by any law of this or any other state or of the United States to be taken, accepted or executed by an individual;

(v) Take oaths and execute affidavits by the oath or affidavit of its president, vice-president, secretary, assistant secretary, manager, trust officer or assistant trust officer;

(vi) Make any lawful fiduciary investment as permitted by W.S. 2-3-301;

(vii) Do and perform all acts necessary to exercise the powers enumerated in this section.

(c) A trust company organized under this act shall not engage in any banking business by accepting general deposits or issuing demand instruments.

(d) A trust company may invest its capital and surplus in stocks, bonds, mortgages, mutual funds and other securities. A trust company may invest in, purchase, hold, convey and lease real estate in accordance with W.S. 13-3-201(a)(i).

(e) Trust companies shall not issue or sell capital notes or debentures except with the written authority of the state banking commissioner in the manner prescribed for banks.

(f) Except as provided in this section no person shall act as a trust company or engage in the trust business without first obtaining a charter from the commissioner under this chapter.

(g) A bank or savings and loan authorized under the laws of the United States or this state to engage in the trust business in this state, may engage in such business as a bank without obtaining a charter under this chapter, but shall be subject to the provisions of this chapter relating to the administration of its trust accounts.

(h) Insurance companies licensed to write life insurance policies and annuity or endowment contracts in this state and subject to regulation and control of the state insurance commissioner shall not be subject to the provisions of this chapter.

(j) For the purposes of this act, a person does not engage in the trust business by:

(i) Rendering services as an attorney-at-law in the performance of his duties;

(ii) Acting as trustee under a deed of trust made only as security for the payment of money or for the performance of another act;

(iii) Acting as a trustee in bankruptcy or as a receiver;

(iv) Holding trusts of real estate for the primary purpose of subdivision, development or sale, or to facilitate any business transaction with respect to such real estate, provided the person is not regularly engaged in the business of acting as a trustee for such trusts;

(v) Holding assets as trustee of trusts created for charitable purposes;

(vi) Receiving rents and proceeds of sale as a licensed real estate broker on behalf of a principal;

(vii) Engaging in securities transactions as a dealer or salesman registered under W.S. 17-4-101 through 17-4-130;

(viii) Acting as a guardian, conservator, special conservator, trustee or personal representative pursuant to a court order or other statutory authority.



13-5-102. Formation.

13-5-102. Formation.

(a) Any number of persons may form a trust company in accordance with the provisions of this act.

(b) The person forming a trust company shall execute articles of incorporation as provided by W.S. 13-2-202.



13-5-103. Application for charter; fee.

13-5-103. Application for charter; fee.

(a) The incorporator shall apply to the state banking commissioner for a charter. The application shall be on forms prescribed by the state banking board and shall contain such information as required by rule and regulation of the state banking board. The commissioner shall act upon the application in accordance with W.S. 13-2-207.

(b) Each application for charter shall be accompanied by an application fee as provided by W.S. 13-2-208.



13-5-104. Procedure for granting charter; failure to open for business.

13-5-104. Procedure for granting charter; failure to open for business.

(a) Upon receiving the articles of incorporation, the application for charter and other information required, the state banking commissioner shall investigate and examine the proposed trust company in accordance with W.S. 13-2-211(a).

(i) Repealed by Laws 1993, ch. 51, 3.

(ii) Repealed by Laws 1993, ch. 51, 3.

(iii) Repealed by Laws 1993, ch. 51, 3.

(iv) Repealed by Laws 1993, ch. 51, 3.

(v) Repealed by Laws 1993, ch. 51, 3.

(b) Repealed by Laws 1979, ch. 71, 2.

(c) The state banking board shall hold hearings and approve or disapprove the granting of a charter to the applicant as provided by W.S. 13-2-207 through 13-2-214 if it determines that the requirements of W.S. 13-2-207 through 13-2-214 have been met.

(d) If the proposed trust company fails to open for business within six (6) months after the date of granting the charter, the privilege of transacting business shall terminate. The state banking board, for good cause and upon written application filed prior to the expiration of the six (6) month period, may extend the time within which the trust company may open for business.



13-5-105. Capital stock required; statement.

13-5-105. Capital stock required; statement.

No trust company shall be incorporated for any of the purposes enumerated in this act or possess the rights and franchises provided under this act unless it shall have paid in capital stock of not less than five hundred thousand dollars ($500,000.00). Before proceeding to transact business under this act a sworn statement signed and sworn to by the president and secretary of the company shall be filed with the state banking commissioner to the effect that the capital has been paid up in cash and all the provisions of this act complied with.



13-5-106. Discontinuing trust business.

13-5-106. Discontinuing trust business.

Whenever any corporation desires to discontinue doing a trust business it shall furnish to the state banking commissioner satisfactory evidence of its release and discharge from all the obligations and trusts which it has assumed or which have been imposed upon it by law. Thereupon the state banking commissioner shall revoke the corporation's charter and thereafter the corporation may not use the word "trust" in its corporate name or in connection with its business.



13-5-107. Repealed by Laws 1993, ch. 51, 3.

13-5-107. Repealed by Laws 1993, ch. 51, 3.



13-5-108. Laws applicable; matters of contract.

13-5-108. Laws applicable; matters of contract.

(a) In the exercise by a trust company of its powers as guardian, executor, administrator or conservator, or of any office or duty imposed by any court, the company shall be subject to the same responsibilities, liabilities and penalties as an individual acting in like capacity, and the company shall have the same powers and shall receive the same compensation as fixed by law for individuals acting in like capacity.

(b) The exercise of the other powers and the performance of the other duties by the company may be as contracted for by the parties interested.

(c) In performing its duties under a trust, a trust company shall be subject to the provisions of the Uniform Trustees' Powers Act, W.S. 4-10-801 et seq.



13-5-109. Financial transactions.

13-5-109. Financial transactions.

(a) Every trust company shall keep all trust funds and investments separate and apart from the assets of the company and all investments made by the company as a fiduciary shall be designated so that the trust or estate to which such investments belong may be clearly identified.

(b) Every trust company holding trust funds awaiting investment or distribution may deposit or leave on deposit such funds with a state or national bank. The funds shall not be deposited or left with the same corporation depositing or leaving on deposit such funds, nor with a corporation or association holding or owning a majority of the capital stock of the trust company making or leaving the deposit, unless the corporation or association shall first pledge, as security for the deposit, securities eligible for investment by state banks that have a market value equal to that of the deposited funds. No security shall be required with respect to any portion of such deposits which are insured under the provisions of any law of the United States.

(c) Every trust company acting in any capacity under a trust, unless the instrument creating the trust provides otherwise, may cause any securities or other property held by it in its representative capacity to be registered in the name of a nominee or nominees of the company.

(d) Every trust company when acting as depositary or custodian for the personal representative of a trust, unless the instrument creating the trust provides otherwise, may with the consent of the personal representative of the trust, cause any securities or other property held by it to be registered in the name of a nominee or nominees of the company.

(e) Every trust company shall be liable for any loss occasioned by the acts of any of its nominees with respect to securities or other property registered under subsections (c) and (d) of this section.

(f) No corporation or the registrar or transfer agent thereof shall be liable for registering or causing to be registered on the books of the corporation any securities in the name of any nominee of a trust company or for transferring or causing to be transferred on the books of the corporation any securities theretofore registered by the corporation in the name of any nominee of a trust company, as provided in this section, when the transfer is made on the authorization of the nominee.



13-5-110. Powers of state banking commissioner.

13-5-110. Powers of state banking commissioner.

(a) In addition to other powers conferred by this act, the state banking commissioner shall:

(i) Supervise and examine all trust companies organized under the provisions of this act and all such trust companies shall be subject to the laws of this state governing banks and other financial institutions in all cases where the laws do not conflict with the provisions of this act. All trust companies shall file with the commissioner the Federal Financial Institutions Examination Council Annual Report of trust assets for the company and an annual report of the financial condition of the company;

(ii) Repealed By Laws 1999, ch. 42, 3.

(iii) In the exercise of the power to make orders and regulations to implement the provisions of this act, the commissioner shall act in the interests of promoting and maintaining a sound trust company system, the security of assets and trust accounts, and the protection of other customers;

(iv) Repealed By Laws 1999, ch. 42, 3.

(v) Repealed By Laws 1999, ch. 42, 3.

(vi) Collect from each trust company subject to this section an amount equal to the total cost of the examination conducted. The fees and expenses collected shall be remitted to the state treasurer and deposited as provided in W.S. 13-2-210(b) and may be expended as provided in that subsection.



13-5-111. Suspension or revocation of charter.

13-5-111. Suspension or revocation of charter.

(a) The commissioner may suspend or revoke the charter of a trust company if, after notice and opportunity for a hearing, the commissioner determines that:

(i) The trust company has failed or refused to comply with any order issued pursuant to W.S. 13-10-201 through 13-10-209;

(ii) The application for charter contained a false representation or omission of a material fact; or

(iii) Any officer or agent of the trust company, in connection with an application for a charter knowingly made a false representation of a material fact or failed to disclose a material fact to the state banking board, the commissioner or the duly authorized agent of the board or commissioner.



13-5-112. Continuing jurisdiction.

13-5-112. Continuing jurisdiction.

If the certificate of a trust company is surrendered, suspended or revoked, the company shall continue to be subject to the provisions of this chapter for so long as it acts as a fiduciary with respect to any trust business previously undertaken.



13-5-113. Unsafe condition; receivership.

13-5-113. Unsafe condition; receivership.

If the commissioner finds a deficiency in capital or other unsafe or unsound condition of a trust company has not been remedied within the time prescribed under an order of the commissioner issued pursuant to W.S. 13-10-201 through 13-10-209 the commissioner may apply to the district court, in the county in which the principal office of the company is located, to be appointed receiver for the liquidation or rehabilitation of the company. The expense of the receivership shall be paid out of the assets of the trust company.






CHAPTER 6 - SAVINGS AND LOAN ASSOCIATIONS

ARTICLE 1 - GENERALLY

13-6-101. Authority to charter.

13-6-101. Authority to charter.

The state banking board as provided by W.S. 13-1-606 and 13-2-207 through 13-2-214 is authorized to charter state savings and loan associations.



13-6-102. Articles of incorporation; bylaws.

13-6-102. Articles of incorporation; bylaws.

(a) Not less than five (5) natural persons may associate for the purpose of carrying on a savings and loan business by making and acknowledging in triplicate and by filing articles of incorporation specifying:

(i) The name of the proposed association indicating the character of business to be conducted by the association;

(ii) The city and county where the principal place of business of the association is to be located, which must be within the state of Wyoming;

(iii) The number of its directors, which shall not be less than five (5);

(iv) The names, occupation and post office addresses of its first directors;

(v) The names, occupation and post-office addresses of the subscribers to the articles of incorporation, and a statement of the number of shares which each has agreed to take;

(vi) The amount of capital actually paid in.

(b) The articles shall be filed in the office of the state banking commissioner for his approval. The association shall at the same time file its bylaws.

(c) The articles of incorporation may be amended by a vote of at least two-thirds (2/3) of the shareholders voting at any meeting. A copy of the resolution making the amendment shall be certified in triplicate by the president and secretary and filed the same as original articles. The amendment is effective from the time of filing.

(d) Each association shall adopt bylaws which shall be in conformity with the laws of this state. Bylaws shall be open to the inspection of the state banking commissioner and the members of the association at its home office. All bylaws shall be approved by the state banking commissioner before becoming effective.

(e) Bylaws shall specify the terms and plans of becoming and continuing a member and of withdrawal, the plan of making loans, distributing profits, equalizing losses, providing for payment of expenses and for a fund with which to pay losses and other rules as are proper for the conduct of the business of the association not inconsistent with the laws of this state.






ARTICLE 2 - ORGANIZATIONAL REQUIREMENTS

13-6-201. Insurance.

13-6-201. Insurance.

The state banking commissioner may require as a condition of approval that associations be approved and their savings insured by the federal deposit insurance corporation.



13-6-202. Capitalization.

13-6-202. Capitalization.

(a) Associations shall have permanent nonwithdrawable capital stock of one hundred dollars ($100.00) per share and this stock shall be subscribed for as fully paid stock. An association shall not organize with a capital stock less than five hundred thousand dollars ($500,000.00).

(b) If an association has par value capital stock outstanding of less than one percent (1%) of its savings and investment accounts outstanding, it shall either increase its capital stock to at least one percent (1%) of such outstanding savings accounts or discontinue the acceptance of savings and investment accounts until this amount of capital is provided.



13-6-203. Stock.

13-6-203. Stock.

(a) The capital stock shall all be of one (1) class and shall be fully paid and nonassessable in all events.

(b) The owners of the stock shall be members of the association and entitled to one (1) vote for each share for election of directors and all other purposes.

(c) Repealed by Laws 1993, ch. 115, 3.

(d) No preferred stock shall be issued, nor shall any shares be issued which are exempt from bearing their pro rata portion of loss.



13-6-204. Reserves.

13-6-204. Reserves.

(a) State savings and loan associations, in addition to the par value of their capital, shall set up and maintain reserves as follows:

(i) Except as provided in W.S. 13-7-102, before the declaration of a dividend for any period an association shall transfer an amount equal to at least five percent (5%) of its net earnings to a separate reserve account which shall be set up and maintained for the sole purpose of absorbing losses until the general reserve is equal to at least twelve percent (12%) of the savings liability. In the event that any credit to the general reserve is made in excess of the minimum five percent (5%) requirement, the dollar amount of the excess may be carried over as a credit toward the minimum requirement of any subsequent period. If the general reserve is not equal to at least twelve percent (12%) of its savings liability, credits, as above provided, shall again be made to the general reserve until it equals at least twelve percent (12%) of its savings liability. The board of directors may make additional transfers to other reserve accounts.



13-6-205. Repealed By Laws 1998, ch. 64, 2.

13-6-205. Repealed By Laws 1998, ch. 64, 2.



13-6-206. Bond of officers and agents.

13-6-206. Bond of officers and agents.

Each officer or agent having the custody of money or securities of any association shall give a bond to the association in an amount to be determined by the board of directors of the association commensurate with his liability. The bond shall be approved by the state banking commissioner.






ARTICLE 3 - REORGANIZATION

13-6-301. Procedure generally.

13-6-301. Procedure generally.

(a) Any association organized under the laws of this state may reorganize the association and provide for the carrying on of its business under the laws of this state by a vote of two-thirds (2/3) of the shares of the members of the association who vote at the meeting. No meeting shall be called unless the plan has first been approved by the state banking commissioner, the federal deposit insurance corporation and the office of thrift supervision. Notice of the meeting shall contain a statement of the time, place and purpose of the meeting and an outline of the reorganization plan. Notice shall be given by mailing a copy to each shareholder at least thirty (30) days prior to the date of the meeting, addressed to the shareholder at his address shown by the books of the association. Shareholders may vote at the meeting in person or by proxy and all voting shall be by ballot. The plan of reorganization may provide for reincorporation under the existing corporate name or under a different name, may provide for the exchange of shares in the association for shares of the same or a different class in the reorganized association and may fix the time or times prior to which notice of withdrawal of shares issued in exchange for shares in the association being reorganized shall not be given, and, if the withdrawal of the shares is so postponed, this fact shall be printed or stamped on the face of the certificates evidencing shares so to be issued. All obligations to any prior association shall inure to the benefit of the reorganized association and be enforceable by it and in its name, and demands, claims and rights of action against any prior association may be enforced against the reorganized association as fully and completely as they might have been enforced before reorganization.

(b) Associations that are in the course of liquidation may reorganize. No reorganization is effective until approved by the state banking commissioner, the federal deposit insurance corporation and the office of thrift supervision and until the members holding three-fourths (3/4) of the outstanding shares have approved the plan in writing.

(c) A copy of the articles of incorporation of the association as reorganized, certified by the secretary of the association, shall be filed with the state banking commissioner in the same manner provided for amendments to articles of incorporation. All pending withdrawal applications shall be cancelled.



13-6-302. Conversion to federal association; procedure.

13-6-302. Conversion to federal association; procedure.

(a) Any state savings and loan association, or any other home financing association, eligible to become a federal savings and loan association may convert itself into a federal savings and loan association by the following procedure:

(i) At any meeting of the shareholders of the association called to consider a conversion and held in accordance with the laws governing the association, the shareholders by an affirmative vote of the majority of the shareholders present in person or by proxy may vote to convert the association into a federal savings and loan association;

(ii) A copy of the minutes of the meeting verified by the affidavit of the president and the secretary of the meeting shall be filed within ten (10) days in the state banking commissioner's office, the federal deposit insurance corporation and the office of thrift supervision;

(iii) After the adjournment of the meeting of shareholders, the association shall take the necessary action to make it a federal savings and loan association. Within ten (10) days of receipt of the federal charter a copy of the charter issued to the association by the federal deposit insurance corporation or the office of thrift supervision or a certificate showing the organization of the association as a federal savings and loan association certified by, or on behalf of, the federal deposit insurance corporation or the office of thrift supervision shall be filed in the state banking commissioner's office and upon filing the association ceases to be a state association and becomes a federal savings and loan association.



13-6-303. Conversion to federal association; effect.

13-6-303. Conversion to federal association; effect.

(a) When a conversion becomes effective as provided by W.S. 13-6-302, an association ceases to be supervised by this state and all of the property of the association shall continue to be vested in the association under its new name and style as a federal savings and loan association.

(b) The federal savings and loan association at the time of the conversion is responsible for all of the obligations of the state association to the same extent as though the conversion had not taken place.



13-6-304. Conversion to state association; procedure.

13-6-304. Conversion to state association; procedure.

(a) Any savings and loan association organized under the federal laws and doing business in this state may convert itself into a state savings and loan association under the laws of this state by the following procedure:

(i) At any meeting of the shareholders and members of any association called to consider a conversion and held in accordance with the laws governing the association, the shareholders and members by an affirmative vote of a majority of shares represented may vote to convert the association into a guaranty savings and loan association organized under the laws of this state. At this meeting directors of the converted association shall be chosen, and either the meeting shall adopt or the directors chosen shall adopt bylaws for the converted association;

(ii) A copy of the minutes of the meeting of the shareholders and members, verified by the affidavit of the president or vice president and the secretary of the meeting, shall be filed within ten (10) days after the meeting with the federal deposit insurance corporation or office of thrift supervision and in the state banking commissioner's office. The verified copy of the minutes of the meeting, when filed, is presumptive evidence of the holding and the action of the meeting;

(iii) The association shall then organize itself as a state savings and loan association under the laws of this state, including the filing of appropriate articles of incorporation, adoption of bylaws and election of officers and full compliance with the provisions of W.S. 13-2-201, 13-2-202 and 13-2-207 through 13-2-215. Upon completion of its organization, the association ceases to be a federal savings and loan association and becomes a state savings and loan association subject to the supervision of the state banking commissioner, the federal deposit insurance corporation and the office of thrift supervision.



13-6-305. Conversion to state association; certificate.

13-6-305. Conversion to state association; certificate.

Before a conversion is effective pursuant to W.S. 13-6-304, the association shall file in the state banking commissioner's office a certificate from the federal deposit insurance corporation that the conversion is acceptable to the federal deposit insurance corporation or the office of thrift supervision.



13-6-306. Conversion to state association; effect.

13-6-306. Conversion to state association; effect.

When a conversion is effective, all the property of the federal savings and loan association continues to be vested in the association as a state savings and loan association. The state savings and loan association shall remain responsible for all the obligations of the federal association.






ARTICLE 4 - LIQUIDATION

13-6-401. When state banking commissioner to take charge; refusal to so permit.

13-6-401. When state banking commissioner to take charge; refusal to so permit.

(a) If it appears to the state banking commissioner that the affairs of any savings and loan association are in an unsound condition or that it is conducting its business in an unsafe or unlawful manner, the state banking commissioner may take possession of all books, records and assets of the association and hold them pending further proceedings.

(b) If the person in charge of the association refuses to permit the state banking commissioner to take possession, the state banking commissioner shall inform the attorney general who shall take whatever action is necessary to place the state banking commissioner in immediate possession of the property of the association.



13-6-402. Directors to relieve unsound condition; duty.

13-6-402. Directors to relieve unsound condition; duty.

If it appears that the affairs of the association are in fact in an unsound condition, the state banking commissioner shall at once notify in writing the board of directors of the association of his decision, giving them twenty (20) days in which to restore the affairs of the association to a sound condition. Meanwhile, the state banking commissioner shall remain in charge of all books, records and assets of the association. He shall attend or be represented at all directors' and stockholders' meetings and suggest steps necessary to restore the association to a sound condition.



13-6-403. Directors to relieve unsound condition; failure.

13-6-403. Directors to relieve unsound condition; failure.

If the affairs of the association are not restored within the twenty (20) days, the state banking commissioner shall report the facts to the attorney general, who shall institute proceedings in the district court of the proper county for the appointment of a receiver and for the dissolution of the association or other proceedings as may be required.



13-6-404. Losses exceeding reserves or earnings.

13-6-404. Losses exceeding reserves or earnings.

Whenever the losses of an association exceed the reserve account they may be charged against the undivided earnings, if any, and if they also exceed undivided earnings, the state banking commissioner may proceed to wind up the affairs of such association.



13-6-405. Banking commissioner to be appointed receiver; assistants; bonding requirements.

13-6-405. Banking commissioner to be appointed receiver; assistants; bonding requirements.

The state banking commissioner shall be appointed the receiver for any savings and loan association. No fee shall be allowed the state banking commissioner as the receiver, but he may appoint, upon the approval of the court, persons to assist him in any receivership proceedings as may be required. The compensation or fees of persons appointed by the state banking commissioner shall be fixed by the court and shall be paid, together with all other costs and expenses of the receivership, out of the assets of the association. The state banking commissioner may require each of the persons appointed to execute to him a bond as he may deem necessary. The state banking commissioner may designate the federal deposit insurance corporation or the office of thrift supervision to act without bond as receiver or liquidator of any savings and loan association whose assets are insured by the corporation and which has been closed for the purpose of liquidation.



13-6-406. Priority of claims.

13-6-406. Priority of claims.

(a) The claim of the owners of guaranty capital stock in an association is junior to the claim of savings and investment account holders and no part of the guaranty capital shall be withdrawn or retired until all savings and investment account holders have been paid in full at par with interest and all other claims have been paid and the corporation is liquidated.

(b) The claim of savings and investment account holders against the association is senior to the guaranty capital stockholders but junior to the claims of general creditors of the association. Savings and investment accounts shall be issued upon a uniform basis and without discrimination.









CHAPTER 7 - SAVINGS AND LOAN OPERATIONS

ARTICLE 1 - POWERS

13-7-101. Generally.

13-7-101. Generally.

(a) Except as otherwise provided any association shall have the powers provided for in the general laws of this state relating to the creation and regulation of private corporations and in addition thereto shall have power, subject to the terms and conditions contained in the articles of incorporation and bylaws to:

(i) Issue stock to its members, to assess and collect from its members reasonable membership fees, withdrawal fees, dues, premiums and fines;

(ii) Permit its members to withdraw any or all of their stock deposits upon equitable terms;

(iii) Hold and convey such property as is necessary for its accommodation and the transaction of its business, mortgaged in good faith by way of security for debts duly contracted, conveyed to it in satisfaction of debts previously contracted in the course of its dealings, purchased at sales under judgments, decrees or mortgages held by it, or purchased to secure debts due to it;

(iv) Make loans to its members upon ample real estate or personal property security, unencumbered except by prior loans from the association, or upon the stock of the association to the extent of its withdrawal value;

(v) Make annual or semiannual distributions of its earnings; and

(vi) Do all other things that may be necessary to effect its purposes and conduct its authorized business.



13-7-102. Associations organized according to office of thrift supervision requirements.

13-7-102. Associations organized according to office of thrift supervision requirements.

(a) It is the purpose of this section to authorize the organization and operation of state savings and loan associations according to the laws of the state of Wyoming which have the same powers and are subject to the restrictions provided for by the laws of the United States and the rules, regulations and requirements of the office of thrift supervision and insurance of the shares and deposits of the associations by the federal deposit insurance corporation.

(b) Repealed by Laws 1993, ch. 115, 3.



13-7-103. Reports; examinations; membership in federal home loan bank.

13-7-103. Reports; examinations; membership in federal home loan bank.

(a) Any state savings and loan association may furnish to the office of thrift supervision reports of examinations of the association made by the state banking commissioner and may consent to an examination to be made by the office of thrift supervision or the federal deposit insurance corporation.

(b) A state savings and loan association may do all things necessary to obtain and to continue membership in the federal home loan bank and to obtain advances from it.



13-7-104. Real estate and personal property.

13-7-104. Real estate and personal property.

(a) Except as provided in W.S. 13-7-102, any association may acquire, hold, encumber and convey real estate and personal property necessary for the transaction of its business or necessary to enforce or to protect its securities but it shall not otherwise acquire or deal in real estate. No association shall use more than ten percent (10%) of its assets at any time in acquiring real estate for its business location.

(b) All real estate, except that used for its business location, shall be entered on the books as other real estate at not more than acquisition cost or appraised fair market value, whichever is less, and shall be sold within five (5) years after title to the property is acquired except that the association may:

(i) Hold real estate, other than agricultural real estate, for a period not to exceed ten (10) years from the date of acquisition if the association charges off the real estate at a rate not less than that required to annually amortize the balance over fifteen (15) years or less;

(ii) Hold agricultural real estate for more than five (5) years after the date of acquisition only if a written waiver is granted by the state banking commissioner. A waiver may be granted under this paragraph for not more than one (1) year at a time and not more than three (3) times.

(c) No exchange of real estate shall be made by any association unless authorized by a vote of two-thirds (2/3) of its directors.

(d) Any appraisal required under subsection (b) of this section shall be conducted by a qualified appraiser who is not an officer or director of the association and whose reports are acceptable to the state banking commissioner.






ARTICLE 2 - INTEREST AND DIVIDENDS

13-7-201. "Member" defined.

13-7-201. "Member" defined.

A member of a state savings and loan association is any person owning a savings account or investment certificate or any person borrowing from or assuming a loan held by an association or obligated upon a loan held by an association through purchase. Savings and investment account holders have no vote in the operations of the association.



13-7-202. Interest and earnings.

13-7-202. Interest and earnings.

Interest receivable on all loans shall be accrued monthly and an interest due and accrued account shall be maintained equivalent to all accrued and uncollected interest. By each closing date, after payment or provision for all expenses and appropriate transfers to reserves, the remainder of net earnings for the period shall be credited to the undivided profits account or to an unallocated reserve account.



13-7-203. Dividends.

13-7-203. Dividends.

(a) Guaranty capital stock is not entitled to any dividend until all expenses and losses have been paid and reserves have been provided as required by law and all interest has been paid on all savings and investment accounts.

(b) Following compliance with subsection (a) of this section all liabilities, earnings and undivided profits are available for dividends on the guaranty capital stock. In liquidation, after payment of all liabilities and savings and investment account holders at par with interest, any excess shall be paid to the guaranty capital stockholders pro rata.






ARTICLE 3 - OPERATIONS

13-7-301. Savings and investment accounts.

13-7-301. Savings and investment accounts.

State savings and loan associations may accept savings and issue savings account books or investment certificates as evidence of savings and shall credit interest or pay interest in cash periodically at least annually, if earned. Savings and investment accounts are ownership accounts in the association and not creditor liabilities and shall bear interest at a rate prescribed by the directors of the association for the period. If a rate is not specified prior to any period then accounts shall receive the rate prevailing the previous period. Interest shall be payable only if available from current earnings or undivided profits.



13-7-302. Accounts of minors; joint accounts.

13-7-302. Accounts of minors; joint accounts.

(a) Any association may accept the following accounts when provided by its bylaws:

(i) Accounts in the name of any minor which shall be held for his exclusive right and benefit and free from the control or lien of all other persons. The accumulated savings together with the interest shall be paid to the person in whose name the account is held. The receipt of the minor releases the association for accumulated savings and dividends credited thereon;

(ii) An account in the name of two (2) or more persons is withdrawable by any one of them and the receipt of any one of the persons is a valid and sufficient release to the association for the withdrawals regardless of the death or disability of any other joint shareholder.



13-7-303. Demand, commercial or checking accounts.

13-7-303. Demand, commercial or checking accounts.

Except as provided in W.S. 13-7-102, no savings and loan association shall accept for deposit any demand, commercial or checking account.



13-7-304. Withdrawals.

13-7-304. Withdrawals.

(a) Any savings or investment account holder may at any time present a written application for withdrawal of all or any part of his accounts. No member shall have on file in any one association more than one (1) application at a time. Every application shall request immediate withdrawal of a stated amount in accordance with this section. Any member may cancel his application at any time in whole or in part by a writing. Each association shall pay or number, date, and file in the order of actual receipt every withdrawal application. Withdrawals shall be made in the order of actual receipt of applications except as provided in this section. Upon withdrawal, an association shall pay the value of any account, as determined by the board of directors, but not in excess of the withdrawal value. If any association so elects, it may at any time pay in full each application as presented. It shall not, however, pay some in full unless it pays every application on file in full except by paying all applications on file on the rotation plan prescribed in this section. The board of directors shall, however, have an absolute right to pay upon any application not exceeding two hundred dollars ($200.00) to any one (1) account holder in any one (1) month in any order. No association can obligate itself to pay withdrawals on any plan other than as provided in this section. Account holders who have filed written application for withdrawal shall remain account members so long as their applications remain on file. No dividends shall be declared upon that portion of an account which has been noticed for withdrawal which for dividend purposes is required to be deducted from the latest previous additions to the account so long as the application is on file.

(b) The rotation plan of payment of withdrawals is as follows:

(i) On the first day of each month, each application which has been on file since the first day of the preceding month and which is reached in order shall be paid one thousand dollars ($1,000.00) on account, or in full if the amount noticed for withdrawal or the unpaid balance of the application is less than one thousand dollars ($1,000.00). Each application for more than one thousand dollars ($1,000.00) so paid shall be deemed refiled as if filed on that day. The limited payment on the first day of each month and renumbering shall take place on the first day of each subsequent month as long as there are applications unpaid. At least one-third (1/3) of the receipts of an association from its members during the preceding calendar month shall be applied on the first day of each month to the payment of applications which have been on file since the first day of the preceding month. Any association may apply to withdrawals an amount larger than one-third (1/3) of the receipts, but cannot obligate itself to do so. When an application to withdraw is reached for payment as above provided, a written notice shall be sent to the applicant by mail at his last address recorded on the books and unless the applicant applies in person or in writing for withdrawal within thirty (30) days from the date of the notice, no payment on account of the application shall be made and the application shall be cancelled.



13-7-305. Right to redeem savings or investment accounts.

13-7-305. Right to redeem savings or investment accounts.

(a) The association may redeem by lot or otherwise, as determined by the board of directors, any part of any of its savings or investment accounts on a dividend date by giving thirty (30) days' notice by registered mail when funds are available for that purpose. An association shall not redeem any of its accounts when the association is in an impaired condition or when it has applications for withdrawal which have been on file more than thirty (30) days and have not been reached for payment. The redemption price of accounts redeemed shall be the full value of the account redeemed, as determined by the board of directors, but in no event shall the redemption price be less than the withdrawal value. If the notice of redemption has been duly given, and if on or before the redemption date the funds necessary for the redemption have been set aside to be available for the redemption, dividends upon the accounts called for redemption shall cease to accrue from and after the dividend date specified as the redemption date and all rights with respect to accounts shall terminate immediately after the redemption date, except only the right of the account holder of record to receive the redemption price without interest.

(b) All account books or certificates evidencing accounts which have been validly called for redemption must be tendered for payment within ten (10) years from the date of redemption designated in the redemption notice otherwise they shall be cancelled and all claims of the account holders against the association are barred.






ARTICLE 4 - BORROWING

13-7-401. Debenture bonds.

13-7-401. Debenture bonds.

(a) Except as provided in W.S. 13-7-102, any savings and loan association may issue its debenture bonds maturing not later than five (5) years from the date of issue and bearing interest not exceeding six percent (6%) per annum. No bonds shall be issued unless there are sufficient funds on hand or receivable in time to meet approved applications for loans or for the payment of withdrawals of accounts. Debenture bonds may be retired by action of the board of directors at any time after one (1) year from date of issue by the secretary of the association giving notice in writing sixty (60) days or more prior to the next interest date to the recorded holders of the bonds. On return of the retired bonds together with any coupons, holders shall receive the par value of the bonds. At the expiration of the next interest period the bonds called shall cease to draw interest.

(b) Whenever the state banking commissioner deems any indebtedness incurred under the provisions of this section to be detrimental to the interest of the association, he shall notify the association to reduce its indebtedness to an amount he considers reasonable, giving the association reasonable time to effect the reduction of indebtedness.



13-7-402. Borrowing from federal home loan bank.

13-7-402. Borrowing from federal home loan bank.

(a) Any state savings and loan association may borrow money from the federal home loan bank, when authorized by resolution of its board of directors, upon terms and rates of interest as may be agreed upon. It may assign and pledge its notes, bonds, mortgages or other property and repledge the shares of stock or savings certificates pledged to it as collateral security without securing the consent of the owner as security for the repayment of its indebtedness. Any lawful holder of any evidence of indebtedness due to an association may enforce, in his own name or in the name of the association, all appropriate remedies to enforce collection, whether or not the stock or savings certificate described in connection with the note is held by the pledgee or holder.

(b) Any obligation incurred or loan made by an association constitutes a claim against the corporate assets and is payable in advance of, and by preference over, all claims or rights of the shareholders or holders of savings certificates in any of the assets of the association. These obligations are senior to any demand for the withdrawal or cancellation of all classes of shares or savings certificates in the association including matured shares or savings certificates.

(c) The existence of a withdrawal list consisting of members desiring to withdraw from the association does not prevent the board of directors of the association from borrowing money from the federal home loan bank to be used solely for the purpose of making mortgage loans to the members of the association, but all borrowed money shall be exclusively used for the purpose borrowed. A savings and loan association shall not at any time borrow money from the federal home loan bank in an amount exceeding any limit fixed by the laws of this state.






ARTICLE 5 - LOANS

13-7-501. General requirements.

13-7-501. General requirements.

For every loan made, except a loan from one (1) association to another, a note or bond specifying the amount loaned and the rate of interest and premium to be paid, secured by first mortgage on improved real estate, shall be taken. A complete abstract of title for the real estate signed by the person or corporation furnishing the abstract which shall be examined by a competent attorney-at-law and his opinion furnished approving the title and showing that the mortgage is a first lien, or a policy of title insurance of a reliable title insurance company authorized to issue insurance on titles within this state, or a duplicate certificate of ownership issued by a registrar of titles, shall be furnished. No mortgage loan shall be made except upon the report in writing of an appraiser or a committee of appraisers appointed by the board of directors which shall state the conservative value of the mortgage security. The directors may also loan upon the security of savings on deposit in the association to the amount of ninety percent (90%) of their withdrawal value, and may loan upon or invest in bonds of the United States and the state of Wyoming, in real property loans insured by the federal housing administration or guaranteed by the veterans administration, and in classes of bonds and warrants of the counties, school districts and other municipalities, as well as local improvement districts in this state, as the state banking commissioner may from time to time approve but no association shall loan any of its funds to an officer or director of the association.



13-7-502. Repealed by Laws 1993, ch. 115, 3.

13-7-502. Repealed by Laws 1993, ch. 115, 3.






ARTICLE 6 - SUPERVISION BY STATE BANKING COMMISSIONER

13-7-601. Annual statement by associations.

13-7-601. Annual statement by associations.

Each savings and loan association doing business within this state shall on January 1, of each year, or within sixty (60) days after January 1, file with the state banking commissioner a full and detailed statement of its financial condition on the preceding year ending December 31 and of the business transacted during the preceding year. The statement shall set forth the amount and character of its assets, liabilities, receipts and disbursements, shall contain such other information as the state banking commissioner may prescribe and shall be subscribed and sworn to by the president and secretary of the association.



13-7-602. Duties generally; examinations.

13-7-602. Duties generally; examinations.

(a) The state banking commissioner shall supervise and administer the laws with respect to all state savings and loan associations doing business in this state. He shall make at least an annual examination into the affairs of all savings and loan associations. All examinations shall be full and complete and he may compel the production of all books, papers, moneys and records of the association under examination and may administer oaths to and examine the officers of the association or any person connected with it as to its business and affairs. Any willful false swearing is perjury.

(b) The state banking commissioner shall collect from the association examined an amount equal to the total cost of the examination conducted. The fees and expenses collected shall be remitted to the state treasurer and credited to the financial institutions administration account. Expenditures shall be made from the account by warrants drawn by the state auditor, upon vouchers issued and signed by the director or commissioner. Funds from the account shall be expended only to carry out the duties of the commissioner or the state banking board.

(c) The state banking commissioner shall report the condition of each association to the governor with recommendations. If the association is found to be in an unsafe condition, its charter may be suspended until the matters complained of by the state banking commissioner have been remedied.



13-7-603. Supervision fees.

13-7-603. Supervision fees.

(a) Repealed by Laws 1994, ch. 14, 2.

(b) The state banking commissioner shall collect from each savings and loan association chartered by this state for supervision an amount based upon the total assets of the association as reflected by the monthly report of financial data for the end of June and December of each year. The amount shall be adjusted by regulation issued by the state banking commissioner to assure consistency with the cost of supervision. Any adjustments shall be made by regulation issued by the state banking commissioner subject to the provisions of the Wyoming Administrative Procedure Act. Each savings and loan association shall, not later than the last day of January and July, compute the semiannual supervisory fee based upon the report of condition next preceding upon forms provided by the state banking commissioner and shall submit the report together with payment to the state banking commissioner.

(c) Repealed By Laws 2001, Ch. 156, 3.



13-7-604. Examination at request of members or shareholders.

13-7-604. Examination at request of members or shareholders.

(a) Any association is subject to examination by the state banking commissioner upon the application of three (3) or more of its members in addition to examinations pursuant to W.S. 13-7-602. If it appears to the state banking commissioner that the association is violating any of the provisions of this act or is conducting its business in an unsafe or unauthorized manner, he shall direct the discontinuance of any illegal or unsafe practices. If the association fails to comply with the order, or fails to make reports as required, the state banking commissioner shall notify the attorney general who shall institute proceedings as the case requires.

(b) Upon request in writing of any number of shareholders representing at least one thousand (1,000) shares of stock the state banking commissioner may examine the affairs of the association. If the association is insolvent the examiner shall assume temporary control of the association pursuant to law.









CHAPTER 8 - FOREIGN ASSOCIATIONS

ARTICLE 1 - LICENSING

13-8-101. Entities deemed foreign building and loan associations.

13-8-101. Entities deemed foreign building and loan associations.

(a) An association doing or about to do business in this state and having for a part of its title the words, "loan and building association", "building association", "savings and loan association" or "building and loan association", if organized or incorporated in any state or territory other than Wyoming, is a foreign building and loan association subject to the provisions of W.S. 13-8-101 through 13-8-302.

(b) An association whose stock, savings certificates, trust certificates or bonds are payable by any accumulating fund in regular periodical installments or which, at the time the application is made for such securities, accepts a note for part payment and an assignment of the securities to secure the note and where the note is paid by monthly, quarterly or semiannual payments, is, if organized or incorporated in any state or territory other than Wyoming, a foreign building and loan association subject to the provisions of W.S. 13-8-101 through 13-8-302.

(c) Foreign associations or companies doing business by collecting monthly installments or dues for the accumulation of funds out of which to loan money to any person on real or personal property fall within the definitions of this section.



13-8-102. Certificate of need required; exceptions.

13-8-102. Certificate of need required; exceptions.

A foreign association shall not establish any branch, office or agency within this state for the purpose of selling, delivering, advertising or offering its shares, certificates, bonds or other evidence of deposit or for taking deposits or payment for any security it issues without complying with all provisions of law, and without first obtaining from the state banking commissioner a certificate that he has determined there is a clear need for the foreign building and loan association and that the banks and savings and loan associations doing business in the state do not adequately meet that need. However, any foreign building and loan association which had established and was operating an office, branch or agency within this state prior to February 16, 1963 is not required to obtain the certificate. This section shall not prevent any foreign building and loan association from buying notes or bonds, loaning money and taking mortgages upon real or personal property or other security in this state.



13-8-103. Certificate of admission.

13-8-103. Certificate of admission.

(a) An association shall not conduct any business in the state except upon written statement by the state banking commissioner, which shall be filed and preserved in his office, to the effect that the association is solvent and conducting its affairs compatible with prudent business principles. When a statement is made, the state banking board may issue a certificate of admission to the association upon the payment to the state banking commissioner of fifty dollars ($50.00).

(b) Any foreign association which conducts business without a license shall be deemed to be doing business unlawfully.



13-8-104. Filing of statement; appointment of agent.

13-8-104. Filing of statement; appointment of agent.

(a) A foreign building and loan association before transacting any business in this state, directly or indirectly, shall file with the state banking commissioner a statement sworn to by the president and secretary of the association. The statement shall show the name and locality of the association, when organized and an itemized account of its actual financial condition showing assets and liabilities, receipts and disbursements for the past twelve (12) months including an itemized statement of its expense account. The statement shall show the amount and number of shares subscribed, the number cancelled and withdrawn during the past year, the number of shares actually in force at the date of the statement, the amount of real estate loans in force and the total number of shares in force in Wyoming, the amount of money accumulated in Wyoming, and all other information as the state banking commissioner may require.

(b) Foreign associations doing business in this state shall file with the state banking commissioner a certified copy of the laws of the state, territory or government under which it is incorporated, relating to the incorporation of the association and pertaining to the regulation, government or control of associations, both foreign and domestic, and of its charter or articles of incorporation, constitution and bylaws and shall appoint an agent for service of process as provided by laws of the state of Wyoming relating to foreign corporations.



13-8-105. Statement to be renewed annually or as required.

13-8-105. Statement to be renewed annually or as required.

(a) The statements required of foreign associations shall be renewed annually by March 1 as of the preceding December 31 and shall be made at other times as the state banking commissioner may require. Foreign associations shall pay to the state banking commissioner upon filing each annual statement a fee of ten dollars ($10.00).

(b) If a foreign association fails to file its annual statement by September 1 of each year, the state banking commissioner shall suspend its license until the statement is made and it is deemed to be doing business unlawfully in this state.



13-8-106. Deposit required.

13-8-106. Deposit required.

(a) Each association coming under the provisions of W.S. 13-8-101 relative to foreign associations, shall deposit with the state banking commissioner fifty thousand dollars ($50,000.00), either in cash, bonds of the United States, any state, county or municipality in this state or mortgages being first liens on improved and productive real estate located within this state of which the liens do not exceed sixty-five percent (65%) of the value of the property accruing to the lien. The securities shall be approved by the state banking commissioner.

(b) The deposit shall be held as security for all claims of residents of this state against the foreign association and liable for all judgment or decrees on it. Securities shall not be released until all shares of the foreign association held by residents of this state have been fully redeemed and its contracts and obligations to residents of this state have been fully discharged. Foreign associations may collect and use the interest on any securities deposited so long as it fulfills its obligations and complies with the provisions of this act. It may also exchange them for other securities of equal value if satisfactory to the state banking commissioner.



13-8-107. Licensing of agents, solicitors and salesmen.

13-8-107. Licensing of agents, solicitors and salesmen.

Each agent, solicitor or salesman, before transacting or soliciting any business in this state for any association, shall procure annually from the state banking commissioner a license as agent, solicitor or salesman for which a fee of two dollars ($2.00) for each license shall be collected and paid to the commissioner. A license expires on June 30 of each year and is subject to revocation by the state banking commissioner for improper business or conduct.






ARTICLE 2 - EXAMINATION

13-8-201. Generally.

13-8-201. Generally.

(a) If the laws of the state, under which any foreign association is organized, require annual examinations of the association and are made pursuant to that law, then the foreign association need not be examined under this section but the foreign association shall annually furnish the state banking commissioner a certificate of the proper officer of the other state that he has made an examination pursuant to the laws of that state and that the affairs of the association are in accord with the laws of that state. The state banking commissioner may, however, when he deems it advisable, cause an examination of the foreign association to be made as is required of domestic associations.

(b) If the state banking commissioner has good reason to doubt the solvency of any foreign association doing business in this state and if he is not fully satisfied with the certificate of the president and secretary or other officer, he shall proceed to make an examination of the association.

(c) If the state banking commissioner finds that the foreign association has made fraudulent or untrue statements or that it is conducting its business in an irregular manner, or if he believes that an association in this state is conducting its business fraudulently or is not in good faith carrying out its contracts with its members or stockholders in this state, or if the contracts, shares or savings certificates are sold under misrepresentation or if it appears that the association is otherwise violating the provisions of this act, he shall inform the attorney general who shall then commence proceedings by writ of quo warranto against the association requiring it to show cause why its license to do business in this state should not be revoked.

(d) The state banking commissioner shall collect from foreign state savings and loan associations doing business in this state when examined in association with the supervisory authorities of the foreign state or federal government, an amount equal to the total cost of making an examination and preparing a report and the necessary travel and other expenses incident to making the examination. The examination fees and expenses shall be deposited by the state banking commissioner with the state treasurer and credited to the financial institutions administration account. Expenditures shall be made from the account by warrants drawn by the state auditor, upon vouchers issued and signed by the director or commissioner. Funds from the account shall be expended only to carry out the duties of the commissioner or the state banking board.



13-8-202. Liquidation.

13-8-202. Liquidation.

If it is necessary to liquidate the assets within this state of any foreign association under any provisions of the laws of this state or by reason of receivership proceedings instituted in another state, the state banking commissioner shall be appointed receiver for that purpose, without compensation and with the power to appoint assistants as provided in W.S. 13-4-305.






ARTICLE 3 - CONSUMER INFORMATION REQUIRED

13-8-301. When time of maturity guaranteed; when not.

13-8-301. When time of maturity guaranteed; when not.

(a) All foreign building and loan associations doing business in this state that guarantee the time of maturity of their contracts, shares and stock certificates shall show upon their contracts, shares or stock certificates and upon their literature and passbooks the following:

(i) The time of maturity of their contracts, shares or stock certificates;

(ii) The time in months in which a member may withdraw and the withdrawal value of each savings certificate, savings contract or share of stock at the end of the first eighteen (18) months and each six (6) months thereafter, printed on the face or back of them;

(iii) Whether or not they guarantee a maturity in months and days, and if so, the time in months and days.

(b) An association that does not guarantee the time of maturity shall state the approximate time at which shares or savings certificates will mature, based upon the past and present net earnings distributed to the members' book accounts. Maturity shall be calculated on the number of payments specified in their contracts.



13-8-302. Repayments and withdrawals.

13-8-302. Repayments and withdrawals.

(a) Borrowers may repay their loans and holders of stock or savings certificates may withdraw their accumulated savings under the same conditions and upon the same terms as are provided for domestic savings and loan associations.

(b) Shares may be withdrawn by giving thirty (30) days notice in writing of the intention to withdraw. The withdrawing shareholder shall be paid in cash, check or bank draft the amount of the withdrawal value of the shares, as shown by the last prior distribution of profits, together with all the dues paid thereon since distribution. Upon withdrawal of shares pledged to the association for stock loan, or stock loans, the association shall first deduct therefrom the indebtedness due the association. Withdrawals shall be paid in the order of their filings except as hereinafter provided, and the secretary or other officer discharging such duties shall enter upon each notice the order and date of filing. Except as hereinafter provided, not more than fifty percent (50%) of the receipts of the association in any month shall be applied to the payment of withdrawals and matured shares without the consent of the board of directors. Whenever an application for withdrawal has been on file or the payment of matured shares demanded and either has remained unpaid for six (6) months, all the receipts of the association in any month from dues, loans repaid, and the proceeds of all other investments shall, after the payment of expenses and general indebtedness, be applied toward the payment of withdrawals and matured stock. The board of directors or the banking commissioner may direct that withdrawals be paid upon a ratable and proportionate basis. After filing the notice of withdrawal provided herein the withdrawing member is entitled to the dividends credited to the same class of shares, until the final payment of his shares is made and membership in the association shall remain unimpaired so long as any accumulation remains to his credit. No officer, director, attorney, clerk or agent of an association and no person in any way interested or concerned in the management of its affairs shall discount or directly or indirectly purchase a share of any association, whether filed for withdrawal or not, except by payment therefor of the withdrawal value of the shares as determined herein. The board of directors of any association may retire all classes of free shares by enforcing withdrawals of the shares. The bylaws shall clearly state the manner in which withdrawals may be enforced. The holders of shares to be withdrawn shall be paid the full value of the shares, including, in such case, their proportion of the contingent fund.









CHAPTER 9 - BANK RELATED ORGANIZATIONS

ARTICLE 1 - BANK SERVICE CORPORATIONS

13-9-101. Generally.

13-9-101. Generally.

(a) Two (2) or more banks may invest not more than ten percent (10%) of their individual paid in and unimpaired capital and surplus in a bank service corporation.

(b) If stock in a bank service corporation has been held by two (2) banks and one (1) of them ceases to utilize the services of the bank service corporation, ceases to hold stock in it and leaves the other bank as the sole stockholder, the corporation may continue to function and the bank may continue to hold stock in it.

(c) The bank service corporation shall offer to supply bank services to any bank by either:

(i) Issuing stock to the bank which has applied for services and by furnishing bank services to it on the same basis as to the other banks holding stock in the corporation; or

(ii) By furnishing bank services to the bank applying for them at rates no higher than necessary to reflect fairly the cost of these services including the reasonable cost of the capital provided to the corporation by its stockholders.

(d) The bank service corporation may offer its bank services as provided in subsection (c) of this section at its option unless comparable services at competitive overall costs are available to the applying bank from another source, or unless the furnishing of the services sought by the applying bank would be beyond the practical capacity of the corporation. In any action or proceeding to enforce the duty imposed by this section, or for damages for the breach of this section, the burden shall be upon the bank service corporation to show the availability of comparable service at comparable costs.

(e) A bank service corporation shall not engage in any activity other than the performance of bank services for banks.

(f) All bank services and bank service corporations shall be subject to regulation and examination by the state banking commissioner to the same extent as if the services were being performed by the bank itself on its own premises. Any bank contracting for or receiving bank services from a bank service corporation shall notify the commissioner within thirty (30) days of the earlier of the contract date or receipt of services.

(g) As used in this section:

(i) "Bank services" means services such as check and deposit sorting, the posting, computation and posting of mailing of checks, statements, notices and similar items, or any other clerical, bookkeeping, accounting, statistical or similar functions performed for a bank;

(ii) "Bank service corporation" means a corporation organized to perform bank services for two (2) or more banks, each of which owns part of the capital stock of the corporation; and

(iii) "Invest" includes any advance of funds to a bank service corporation, whether by the purchase of stock, the making of a loan, or otherwise, except a payment for rent earned, goods sold and delivered, or services rendered prior to the making of the payment.






ARTICLE 2 - BANK HOLDING COMPANIES

13-9-201. Examination; fee.

13-9-201. Examination; fee.

(a) Each bank holding company owning or acquiring the controlling interest of a bank is subject to the inspection of the commissioner. The commissioner or a duly appointed examiner shall visit the offices of the bank holding company whenever the commissioner feels it is necessary or expedient and make a complete and careful examination of the conditions and resources of the bank holding company, the mode of managing its affairs and conducting its business and the safety and prudence of its management as it relates to the policies of the banks which it controls.

(b) The commissioner shall collect from every bank holding company subject to this section an amount equal to the total cost of the examination and all actual and necessary expenses. The fees and expenses collected shall be remitted to the state treasurer as collected and credited to the financial institutions administration account. Expenditures shall be made from the account by warrants drawn by the state auditor, upon vouchers issued and signed by the director or commissioner. Funds from the account shall be expended only to carry out the duties of the commissioner or the state banking board.



13-9-202. "Controlling interest" defined.

13-9-202. "Controlling interest" defined.

As used in W.S. 13-9-201 through 13-9-203 "controlling interest" shall be construed consistently with the provisions of 12 U.S.C. section 1841(a)(2).



13-9-203. Financial responsibility.

13-9-203. Financial responsibility.

The commissioner shall examine the capital and other ownership structure of each bank holding company subject to W.S. 13-9-201 and shall require the same degree of financial responsibility of the bank holding company required by this act of the bank controlled.



13-9-204. Repealed By Laws 1999, ch. 42, 3.

13-9-204. Repealed By Laws 1999, ch. 42, 3.



13-9-205. Repealed By Laws 1997, ch. 75, 3.

13-9-205. Repealed By Laws 1997, ch. 75, 3.






ARTICLE 3 - INTERSTATE BANKING - ACQUISITIONS OF BANKS BY BANKHOLDING COMPANIES

13-9-301. Repealed By Laws 1997, ch. 75, 3.

13-9-301. Repealed By Laws 1997, ch. 75, 3.



13-9-302. Repealed By Laws 1997, ch. 75, 3.

13-9-302. Repealed By Laws 1997, ch. 75, 3.



13-9-303. Repealed By Laws 1997, ch. 75, 3.

13-9-303. Repealed By Laws 1997, ch. 75, 3.



13-9-304. Repealed By Laws 1997, ch. 75, 3.

13-9-304. Repealed By Laws 1997, ch. 75, 3.



13-9-305. Repealed By Laws 1997, ch. 75, 3.

13-9-305. Repealed By Laws 1997, ch. 75, 3.



13-9-306. Scope; legislative intent.

13-9-306. Scope; legislative intent.

This article sets forth the conditions under which a company may acquire a Wyoming bank or a Wyoming bank holding company. This article shall not be interpreted to discriminate against out-of-state bank holding companies or against foreign bank holding companies in any manner that would violate 12 U.S.C. section 1842(d) of the Bank Holding Company Act, as amended effective September 29, 1995, by section 101 of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, P.L. No. 103-328.



13-9-307. Definitions.

13-9-307. Definitions.

(a) For purposes of this article:

(i) "Acquire" means:

(A) For a company to merge or consolidate with a bank holding company;

(B) For a company to assume direct or indirect ownership or control of:

(I) More than twenty-five percent (25%) of any class of voting ownership interests of a bank holding company or a bank, if the acquiring company was not a bank holding company prior to the acquisition;

(II) More than five percent (5%) of any class of voting ownership interests of a bank holding company or a bank, if the acquiring company was a bank holding company prior to the acquisition; or

(III) All or substantially all of the assets of a bank holding company or a bank; or

(C) For a company to take any other action that results in the direct or indirect acquisition of control by the company of a bank holding company or a bank.

(ii) "Affiliate" means as defined in W.S. 13-2-802(a)(i);

(iii) "Bank" has the meaning set forth in the Bank Holding Company Act, 12 U.S.C. section 1841(c);

(iv) "Bank Holding Company Act" means the federal Bank Holding Company Act of 1956, as amended, 12 U.S.C. section 1841 et seq.;

(v) "Bank supervisory agency" means as defined in W.S. 13-2-802(a)(iii);

(vi) "Branch" means as defined in W.S. 13-2-802(a)(iv);

(vii) "Company" has the same meaning as "bank holding company" as defined in W.S. 13-1-101;

(viii) "Control" shall be construed consistently with the provisions of 12 U.S.C. section 1841(a)(2);

(ix) "Deposit" has the meaning set forth in 12 U.S.C. section 1813(l);

(x) "Foreign bank holding company" means a bank holding company that is organized under the laws of a country other than the United States, including any territory or possession thereof;

(xi) "Home state supervisor" means, with respect to an out-of-state bank holding company, the bank supervisory agency of the state in which the company maintains its principal place of business;

(xii) "Insured depository institution" means as defined in W.S. 13-2-802(a)(ix);

(xiii) "Out-of-state bank holding company" means:

(A) A bank holding company that is not a Wyoming bank holding company; and

(B) Unless the context requires otherwise, includes a foreign bank holding company.

(xiv) "Principal place of business" of a bank holding company means the state in which the total deposits of its bank subsidiaries were the greatest on the later of July 1, 1966, or the date on which the company became a bank holding company;

(xv) "State" means as defined in W.S. 13-2-802(a)(xiv);

(xvi) "Wyoming bank" means a bank that is:

(A) Organized under W.S. 13-2-201 through 13-2-215; or

(B) Organized under federal law and having its principal place of business in this state.

(xvii) "Wyoming bank holding company" means a bank holding company that:

(A) Had its principal place of business in this state on July 1, 1966, or the date on which it became a bank holding company, whichever is later; and

(B) Is not controlled by a bank holding company other than a Wyoming bank holding company.



13-9-308. Permitted acquisitions.

13-9-308. Permitted acquisitions.

(a) Except as otherwise expressly permitted by federal law, no company may acquire a Wyoming bank holding company or a Wyoming bank without the prior approval of the commissioner.

(b) The prohibition in subsection (a) of this section shall not apply where the acquisition is made:

(i) Solely for the purpose of facilitating an acquisition otherwise permitted under this article;

(ii) In a transaction arranged by the commissioner or another bank supervisory agency to prevent the insolvency or closing of the acquired bank, provided the appropriate supervisory officials determine the acquisition will protect the shareholders and depositors of the acquired bank;

(iii) In a transaction in which a bank forms its own bank holding company, if the ownership rights of the former bank shareholders are substantially similar to those of the holders of the ownership interests of the new bank holding company.

(c) In a transaction specified in subsection (b) of this section, the parties shall give written notice to the commissioner at least fifteen (15) days before the effective date of the acquisition, unless a shorter period of notice is required under applicable federal law.



13-9-309. Required application; fees.

13-9-309. Required application; fees.

(a) A company that proposes to make an acquisition under this article shall:

(i) Pay to the commissioner an application fee of four thousand five hundred dollars ($4,500.00);

(ii) File with the commissioner a copy of the application that the company has filed with the responsible federal bank supervisory agency. The application to the commissioner shall include:

(A) The name and address of the applicant;

(B) The name of the chief executive officer and the officer designated by the applicant being responsible for the application;

(C) A sworn statement by the chief executive officer that all information being furnished to the commissioner is truthful, complete and accurate and that the applicant is complying with all applicable laws;

(D) The names and addresses of the directors of the applicant with a listing of the percent of outstanding shares of the applicant owned directly or beneficially by each director;

(E) The names and addresses of the executive officers of the applicant, not to exceed twenty (20) in number and the percent of outstanding shares of the applicant owned directly or beneficially by each officer;

(F) The most recent official statement of condition of the applicant;

(G) A copy of the most recent federal income tax return of the applicant together with all pertinent schedules and addendums;

(H) A copy of the most recent directors' audit of the applicant;

(J) A copy of the two (2) most recent reports of examination as performed by all regulatory authorities including a record of compliance and rating under the Community Reinvestment Act;

(K) An historical compilation of the loan loss reserve account of the applicant for the previous five (5) year period;

(M) Other information as the commissioner may require to fulfill his duties under this article.

(b) To the extent consistent with the effective discharge of the commissioner's responsibilities, the forms established under this article for application and reporting shall conform to those established by the board of governors of the federal reserve system under the Bank Holding Company Act.

(c) If the applicant is an out-of-state bank holding company that is not incorporated or otherwise formed under the laws of this state, it shall submit with the application proof that the applicant has complied with any applicable requirements of W.S. title 17.

(d) Except as prohibited by federal law, a company acquiring control of a Wyoming state chartered bank shall agree as a condition of the certificate of authority that all its banking operations conducted in this state by or on behalf of that state chartered bank shall be governed by Wyoming law.



13-9-310. Standards for approval.

13-9-310. Standards for approval.

(a) In deciding whether to approve an application for a proposed acquisition under this article, the commissioner shall consider whether:

(i) There is or recently has been evidence of criminal activity on the part of the applicant or any of its officers or directors;

(ii) The acquisition may be detrimental to the safety and soundness of the Wyoming bank or the Wyoming bank holding company to be acquired;

(iii) The acquisition may result in a substantial reduction of competition in this state; or

(iv) The acquisition may have a significantly adverse effect on the convenience and needs of the community or communities in this state that are served by the Wyoming state bank or the Wyoming bank holding company to be acquired.

(b) The commissioner shall not approve an acquisition under this article if upon consummation of the transaction the applicant, including any insured depository institution affiliated with the applicant, would control thirty percent (30%) or more of the total amount of deposits held by insured depository institutions in this state. Nothing in this subsection prohibits the acquisition of a Wyoming bank or Wyoming bank holding company which controls thirty percent (30%) or more of the total deposits held by all insured depository institutions in this state if the company making the acquisition does not control any bank holding company, bank or branch bank in this state.

(c) The commissioner shall not approve an application by an out-of-state bank holding company for an acquisition under this article unless the Wyoming bank to be acquired or all Wyoming bank subsidiaries of the bank holding company to be acquired, or a predecessor, have as of the proposed date of acquisition been in existence and in continuous operation for at least three (3) years. A state bank resulting from the conversion of a federally chartered savings and loan, federally chartered savings bank or state savings and loan pursuant to W.S. 13-4-109 or a national bank resulting from the conversion of a federally chartered savings and loan or federally chartered savings bank pursuant to the procedures prescribed by the laws of the United States shall be deemed to have been in existence for the same period of time as the converting federally chartered savings and loan, federally chartered savings bank or state savings and loan or a predecessor.



13-9-311. Procedures relating to applications.

13-9-311. Procedures relating to applications.

The commissioner shall decide whether to approve an acquisition under this article within ninety (90) days after receipt of a completed application, and if approved, shall within the ninety (90) day period, issue a certificate of authority permitting the acquisition.



13-9-312. Reports; examinations.

13-9-312. Reports; examinations.

(a) To the extent specified by the commissioner by regulation, order or written request, each bank holding company that directly or indirectly controls a Wyoming bank or a Wyoming bank holding company, or the home state supervisor of the company, shall submit to the commissioner:

(i) One (1) or more copies of each financial report, other than reports the disclosure of which would be prohibited by applicable federal or state law, filed by the company with any bank supervisory agency within fifteen (15) days after the filing thereof with the agency; and

(ii) An annual report, not later than April 15, of each year, specifying for each bank and branch, in this state controlled by the bank holding company:

(A) The location;

(B) The amount of deposits held as of the end of the preceding calendar year; and

(C) The amount of loans made and held during the preceding calendar year to individuals and entities with addresses in this state.

(b) At the request of the commissioner, to the extent permitted by applicable state or federal law, each bank holding company that controls a Wyoming state bank or a Wyoming bank holding company, or the home state supervisor of the bank or company, shall provide to the commissioner copies of the reports of examination of the company or any such Wyoming state bank or Wyoming bank holding company.

(c) The commissioner may examine a bank holding company in accordance with the provisions of W.S. 13-9-201 through 13-9-203.



13-9-313. Agency activities.

13-9-313. Agency activities.

(a) Any Wyoming state bank may upon compliance with the requirements of this section, agree to receive deposits, renew time deposits, close loans, receive payments on loans and other obligations and perform other services as agent for any affiliated insured depository institution.

(b) A Wyoming state bank that proposes to enter into an agency agreement under this section shall file with the commissioner, at least thirty (30) days before the effective date of the agreement, a notice of intention to enter into an agency agreement with an affiliated insured depository institution.

(c) A Wyoming state bank may not under an agency agreement:

(i) Conduct any activity as an agent that it would be prohibited from conducting as a principal under applicable state or federal law; or

(ii) Have an agent conduct any activity that the bank as principal would be prohibited from conducting under applicable state or federal law.

(d) The commissioner may order a Wyoming state bank or any other insured depository institution subject to the commissioner's enforcement powers to cease acting as an agent or principal under any agency agreement with an affiliated insured depository institution that the commissioner finds to be inconsistent with safe and sound banking practices.

(e) Notwithstanding any other provision of law of this state, a Wyoming state bank acting as an agent for an affiliated insured depository institution in accordance with this section shall not be considered to be a branch of that institution. No provision of this section shall be construed as limiting the authority of any Wyoming state bank to act as agent on behalf of any other insured depository institution in the servicing of mortgage and other loans.



13-9-314. Repealed By Laws 1999, ch. 41, 2.

13-9-314. Repealed By Laws 1999, ch. 41, 2.



13-9-315. Penalties.

13-9-315. Penalties.

The commissioner may enforce the provisions of this article by any appropriate action in the Laramie county district court of this state, including an action for civil money penalties or injunctive relief. The commissioner shall promptly give notice to the home state supervisor of any enforcement action initiated against an out-of-state bank holding company and, to the extent practicable, shall consult and cooperate with the home state supervisor in pursuing and resolving the enforcement action.



13-9-316. Authority to adopt rules and regulations; cooperative agreements; fees.

13-9-316. Authority to adopt rules and regulations; cooperative agreements; fees.

(a) In order to carry out the purposes of this article the commissioner may:

(i) Repealed By Laws 1999, ch. 42, 3.

(ii) Enter into cooperative, coordinating or information-sharing agreements with any other bank supervisory agency or any organization affiliated with or representing one (1) or more bank supervisory agencies;

(iii) Accept any report of examination or investigation by another bank supervisory agency having concurrent jurisdiction over a Wyoming state bank or a bank holding company that controls a Wyoming state bank in lieu of conducting the commissioner's own examination or investigation of the bank holding company or bank;

(iv) Enter into contracts with any bank supervisory agency having concurrent jurisdiction over a Wyoming state bank or a bank holding company that controls a Wyoming state bank to engage the services of the agency's examiners as provided in W.S. 13-2-807(d);

(v) Enter into joint examinations or joint enforcement actions with any other bank supervisory agency having concurrent jurisdiction over any Wyoming state bank or any bank holding company that controls a Wyoming state bank. The commissioner may take any such action independently, except with respect to the examination of an out-of-state bank holding company, if the commissioner determines that the action is necessary to carry out his responsibilities under this title or to enforce compliance with the laws of this state. In the case of an out-of-state bank holding company, the commissioner shall recognize the exclusive authority of the home state supervisor over corporate governance matters and the primary responsibility of the home state supervisor with respect to safety and soundness matters; and

(vi) Assess supervisory and examination fees that shall be payable by Wyoming banks and Wyoming bank holding companies in connection with the commissioner's performance of his duties under this article and in accordance with regulations adopted by the commissioner. Fees shall be deposited and may be expended as provided in W.S. 13-2-807(f) and to carry out the provisions of this article.

(b) By entering into an agreement pursuant to this section, the state of Wyoming does not waive its sovereign immunity.









CHAPTER 10 - CRIMES, OFFENSES AND PENALTIES

ARTICLE 1 - MISCELLANEOUS OFFENSES

13-10-101. General penalty.

13-10-101. General penalty.

Any officer, director, owner or employee of a financial institution who willfully and knowingly violates any provision of this act for which a penalty is not expressly provided is guilty of a misdemeanor punishable by a fine of not less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000.00), imprisonment for not more than one (1) year, or both.



13-10-102. False statements.

13-10-102. False statements.

(a) Any owner, director, officer or employee of a financial institution who makes any false entry or fails to make new entries of matters pertaining to the affairs of the financial institution in the books or statements of the financial institution with intent to injure or defraud the financial institution or deceive any officer of the financial institution or any person appointed to examine the affairs of the financial institution is guilty of a felony punishable by a fine of not less than one thousand dollars ($1,000.00) nor more than five thousand dollars ($5,000.00), imprisonment for not less than one (1) year nor more than ten (10) years, or both.

(b) Any officer, director, owner or employee of a financial institution who willfully and knowingly subscribes, makes or causes to be made any false statement or report to the state banking commissioner, or subscribes or exhibits false papers with intent to deceive any person authorized to examine the affairs of the financial institution, or states or publishes any false report or statement of the financial institution is guilty of a felony punishable by a fine of not less than one thousand dollars ($1,000.00) nor more than five thousand dollars ($5,000.00), imprisonment for not less than one (1) year nor more than ten (10) years, or both.

(c) Any person who willfully and knowingly makes, circulates or transmits any false statement or rumor to another which is directly or indirectly derogatory to the financial condition or affects the solvency or financial standing of a financial institution doing business in Wyoming is guilty of a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00), imprisonment for not more than six (6) months, or both.



13-10-103. Fraudulent insolvency.

13-10-103. Fraudulent insolvency.

(a) Repealed by Laws 1985, ch. 162, 2.

(b) Any officer or director of a financial institution who participates in a fraudulent insolvency of a financial institution is guilty of a misdemeanor punishable by a fine of not less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000.00), imprisonment for not less than one (1) month nor more than one (1) year, or both.



13-10-104. Wrongful certification, issuance or delivery of instruments, preferences or borrowing.

13-10-104. Wrongful certification, issuance or delivery of instruments, preferences or borrowing.

(a) Any owner, director, officer, agent or employee of a financial institution who willfully certifies a check on the account of the drawer of the check which does not contain sufficient funds to pay the check is guilty of a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000.00).

(b) Any owner, director, officer or employee of a financial institution who issues or delivers any certificate of deposit, draws any check, draft or bill of exchange, makes any acceptance, or signs any note, bond, draft, bill of exchange, mortgage, judgment or decree without the approval of the board of directors is guilty of a felony punishable by imprisonment for not less than one (1) year nor more than twenty (20) years.

(c) Any officer, director or employee of a bank who violates the provisions of W.S. 13-3-103 or 13-3-203 is guilty of a felony punishable by a fine of not less than one thousand dollars ($1,000.00) nor more than five thousand dollars ($5,000.00), imprisonment for not less than one (1) year nor more than five (5) years, or both.



13-10-105. Repealed by Laws 1982, ch. 75, 5.

13-10-105. Repealed by Laws 1982, ch. 75, 5.



13-10-106. Transactions exceeding liability limits; concealing or failing to report transactions.

13-10-106. Transactions exceeding liability limits; concealing or failing to report transactions.

(a) Any officer, director or agent of a financial institution who makes or delivers any guarantee or endorsement on behalf of the financial institution whereby the financial institution may become liable upon any of the financial institution's discounted notes, bills or obligations in an amount exceeding the amount of loans or discounts which the financial institution may make under this act is guilty of a misdemeanor punishable by a fine of not less than five hundred dollars ($500.00) nor more than one thousand dollars ($1,000.00), imprisonment for not less than one (1) month nor more than one (1) year, or both.

(b) Any director of a financial institution who concurs in any vote or act of the board of directors or any director of the financial institution whereby it is intended to make a loan or discount to a director of the financial institution or upon an instrument on which a director is liable, exceeding the amount allowed under this act, is guilty of a misdemeanor punishable by a fine of not less than five hundred dollars ($500.00) nor more than one thousand dollars ($1,000.00), imprisonment for not less than one (1) month nor more than one (1) year, or both.

(c) Any officer, director or employee of a financial institution who intentionally conceals any discounts or loans, purchases of securities or sale of financial institution securities by the financial institution from the officers or directors of the financial institution, or who knowingly fails to report all discounts, loans or purchases of securities by the financial institution to the board of directors when required to do so by law, is guilty of a misdemeanor punishable by a fine of not less than five hundred dollars ($500.00) nor more than one thousand dollars ($1,000.00), imprisonment for not less than one (1) month nor more than one (1) year, or both.



13-10-107. Failure to report or cooperate with state banking commissioner.

13-10-107. Failure to report or cooperate with state banking commissioner.

(a) Repealed By Laws 1998, ch. 64, 2.

(b) Any bank failing to submit reports to the state banking commissioner as required by W.S. 13-3-701(d) is subject to a civil penalty of twenty-five dollars ($25.00) per day for each day the reports are delayed. Any trust company failing to submit reports to the commissioner as required by W.S. 13-5-110(a)(i) is subject to a civil penalty of twenty-five dollars ($25.00) per day for each day the reports are delayed.

(c) Any officer, director or employee of a financial institution or bank holding company who willfully and knowingly fails to report any transfer of ownership interests of the financial institution or a bank holding company to the commissioner as required by this act is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000.00), imprisonment for not less than six (6) months nor more than one (1) year, or both.

(d) Repealed By Laws 1999, ch. 42, 3.

(e) Any person refusing or obstructing access to the state banking commissioner to any books, records or papers, refusing to furnish any required information, or hindering a full examination of the books, accounts, papers and finances of a financial institution is guilty of a felony punishable by a fine of not less than one thousand dollars ($1,000.00), imprisonment for a period of not less than one (1) year, or both.

(f) A financial institution shall keep books and accounts in a convenient manner so as to enable the examiner to readily ascertain the true condition of the financial institution. Any financial institution that refuses or neglects to open and keep books and accounts as prescribed by the state banking commissioner is subject to a penalty of three hundred dollars ($300.00) per day for each day the financial institution neglects or fails to open and keep the books and accounts after receiving written notice from the state banking commissioner.



13-10-108. Operating bank or savings and loan association or trust company without complying with provisions.

13-10-108. Operating bank or savings and loan association or trust company without complying with provisions.

(a) Any person, firm or corporation excluding national banks which conducts a banking business or which advertises, issues, circulates or exhibits any card, paper or sign using the term "bank", "banker", "banking" or words of similar import without compliance with this act and following ten (10) days notice given by the state banking commissioner, is guilty of a misdemeanor punishable by a fine of not less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000.00), imprisonment for not more than six (6) months, or both.

(b) Any person doing business or soliciting or attempting to do business in Wyoming for any savings and loan association not chartered by the federal government which has not complied with the provisions of this act is guilty of a misdemeanor punishable by a fine not exceeding one thousand dollars ($1,000.00), imprisonment for not more than thirty (30) days, or both.

(c) Any person, firm or corporation which conducts a trust business without compliance with this act and following ten (10) days notice given by the commissioner, is guilty of a misdemeanor punishable by a fine of not less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000.00), imprisonment for not more than six (6) months, or both.



13-10-109. Refusal to exhibit stock ledger or register.

13-10-109. Refusal to exhibit stock ledger or register.

Any officer of a financial institution refusing to exhibit the stock ledger or register of the financial institution to any person entitled to inspect the ledger or register is guilty of a misdemeanor punishable by a fine not to exceed fifty dollars ($50.00).



13-10-110. Improper procurement of loans; permitting accounts to be overdrawn.

13-10-110. Improper procurement of loans; permitting accounts to be overdrawn.

Any officer, director, agent or employee of a financial institution who asks for, receives or agrees to receive any compensation, reward or personal advantage for procuring or endeavoring to procure for any person, firm or corporation any loan from or the purchase or discount of any instrument by the financial institution, or for permitting any person, firm or corporation to overdraw any account with the financial institution, is guilty of a felony punishable by a fine of not less than one thousand dollars ($1,000.00) nor more than five thousand dollars ($5,000.00), imprisonment for not less than one (1) year nor more than ten (10) years, or both.



13-10-111. Financial involvement by state banking commissioner and employees.

13-10-111. Financial involvement by state banking commissioner and employees.

The state banking commissioner and employees of the state banking commissioner's office shall not become indebted to any financial institution under state supervision nor shall engage or be interested in the sale of securities or negotiation of loans for others with any financial institution under state supervision. Violation of this section constitutes grounds for removal from office.



13-10-112. Prosecution of criminal violations.

13-10-112. Prosecution of criminal violations.

The district attorney for the county where a criminal violation of this act occurs shall prosecute the case upon complaint of the commissioner.






ARTICLE 2 - ADMINISTRATIVE ENFORCEMENT ACTIONS

13-10-201. Definitions.

13-10-201. Definitions.

(a) As used in this article:

(i) "Bank holding company" means a bank holding company as defined in W.S. 13-1-101 which owns or controls a Wyoming financial institution;

(ii) "Critically undercapitalized" means the paid-in capital, retained earnings and undivided profits of the Wyoming financial institution are less than two percent (2%) of the total assets of the financial institution;

(iii) "Prompt corrective action" means any action the federal deposit insurance corporation is authorized to take with regard to a state chartered bank under 12 U.S.C. 1831o(d) through (i);

(iv) "Wyoming financial institution" means any bank, savings and loan association or trust company chartered or organized under the laws of Wyoming.



13-10-202. Informal enforcement actions; joint enforcement actions.

13-10-202. Informal enforcement actions; joint enforcement actions.

(a) Notwithstanding any other provision of law, the commissioner may enforce the provisions of this act by informal actions such as board resolutions, letter agreements, memoranda of understanding or supervisory agreements.

(b) Notwithstanding any other provision of law, the commissioner may enter into an agreement and take action with the appropriate federal regulatory agency to enforce jointly all federal and state laws applicable to Wyoming financial institutions and bank holding companies.



13-10-203. Cease and desist orders; Wyoming financial institutions; bank holding companies notice; opportunity for hearing.

13-10-203. Cease and desist orders; Wyoming financial institutions; bank holding companies notice; opportunity for hearing.

(a) After notice and opportunity for hearing, the commissioner shall issue a final cease and desist order to a Wyoming financial institution if the Wyoming financial institution or any officer, director, employee or agent of the institution is violating or is about to violate any state statute or rule relating to financial institutions or is engaging or is about to engage in an unauthorized or unsafe and unsound practice. After notice and opportunity for hearing, the commissioner shall issue a final cease and desist order to a bank holding company if the bank holding company or any officer, director, manager, employee or agent of the bank holding company is violating or is about to violate any state or federal statute or rule relating to bank holding companies or is engaging or is about to engage in an unauthorized or unsafe and unsound practice relating to Wyoming financial institutions owned or controlled by the bank holding company.

(b) Before issuing a final cease and desist order, the commissioner shall serve notice of intent to issue the order upon the Wyoming financial institution or the bank holding company. The notice shall be in writing and shall contain the information required by W.S. 13-10-208(a). The proposed order shall direct the Wyoming financial institution or the bank holding company to discontinue the violations of law or the unsafe and unsound practices and may direct the Wyoming financial institution or the bank holding company to take any action the commissioner deems necessary to correct the alleged violation or wrongful practice.

(c) The Wyoming financial institution or the bank holding company may request a hearing on the proposed order before the board in accordance with W.S. 13-10-208(b). If the Wyoming financial institution or the bank holding company does not request a hearing in writing within the prescribed time period, the proposed order shall become a final cease and desist order and the commissioner shall serve the final order upon the Wyoming financial institution or the bank holding company.



13-10-204. Temporary cease and desist order; Wyoming financial institutions; bank holding companies; service.

13-10-204. Temporary cease and desist order; Wyoming financial institutions; bank holding companies; service.

(a) If the commissioner believes the actions of a Wyoming financial institution or of any officer, director, employee or agent of the institution pose an immediate threat to the safety and soundness of the financial institution or to the interests of the depositors, creditors or shareholders of the financial institution, he may issue a temporary cease and desist order to the financial institution pending final action on the proposed cease and desist order issued pursuant to W.S. 13-10-203.

(b) If the commissioner believes the actions of a bank holding company or of any officer, director, manager, employee or agent of the bank holding company pose an immediate threat to the safety and soundness of a Wyoming financial institution owned or controlled by the holding company or to the interests of the depositors, creditors or shareholders of the financial institution, the commissioner may issue a temporary cease and desist order to the bank holding company pending final action on the proposed cease and desist order issued pursuant to W.S. 13-10-203.

(c) The temporary order shall be in writing and shall be served upon the Wyoming financial institution or the bank holding company. The temporary order shall take effect upon service and shall remain in effect until the commissioner issues the final cease and desist order or the board dismisses the proposed cease and desist order after hearing.

(d) On or after the effective date of the temporary order, the attorney general, upon request from the commissioner, may apply to the district court for the county in which the Wyoming financial institution is located for enforcement of the temporary order. The application for enforcement shall be given precedence over other cases pending in court and shall in every way be expedited.



13-10-205. Removal of officer or director; notice; opportunity for hearing.

13-10-205. Removal of officer or director; notice; opportunity for hearing.

(a) After notice and opportunity for hearing, the commissioner may issue a final order removing an officer or director of a Wyoming financial institution or a bank holding company if the officer or director:

(i) Has violated any state statute or rule relating to financial institutions in performing the duties of his office;

(ii) Has engaged or participated in any unsafe and unsound practice in performing the duties of his office; or

(iii) Has been convicted of or has pleaded guilty or nolo contendere to a crime involving dishonesty or breach of trust.

(b) Before issuing a final removal order, the commissioner shall serve notice of intent to issue the order upon the officer or director. The notice shall be in writing and shall contain the information required by W.S. 13-10-208(a).

(c) The officer or director may request a hearing on the proposed order before the board in accordance with W.S. 13-10-208(b). If the officer or director does not request a hearing in writing within the prescribed time period, the proposed order shall become a final removal order and the commissioner shall serve the final order upon the officer or director.



13-10-206. Temporary suspension order; stay of order; enforcement.

13-10-206. Temporary suspension order; stay of order; enforcement.

(a) If the commissioner believes the actions of the officer or director pose an immediate threat to the safety and soundness of a Wyoming financial institution or to the interests of the depositors, creditors or shareholders of the financial institution, the commissioner may suspend the officer or director pending final action on the proposed removal order issued pursuant to W.S. 13-10-205. The temporary suspension order shall be in writing and shall be served upon the officer or director together with the notice of intent to issue a removal order as provided in W.S. 13-10-205(b). The temporary order shall take effect upon service. The officer or director may apply to the district court for the county in which the Wyoming financial institution is located for a stay of the temporary suspension order. The application for stay shall be given precedence over other cases pending in court and shall in every way be expedited. The court shall grant the stay only if the officer or director shows he will be irreparably harmed unless the stay issues and there is a substantial likelihood he will prevail on the merits. The temporary suspension order shall remain in effect until the commissioner issues the final removal order, the board dismisses the proposed removal order or the court stays enforcement of the temporary suspension order.

(b) On or after the effective date of a temporary suspension order issued pursuant to this section, the attorney general, upon request from the commissioner, may apply to the district court for the county in which the Wyoming financial institution is located for enforcement of the temporary suspension order. The application for enforcement shall be given precedence over other cases pending in court and shall in every way be expedited.



13-10-207. Civil penalties; amount; factors; notice; payment.

13-10-207. Civil penalties; amount; factors; notice; payment.

(a) In addition to other administrative or criminal remedies authorized in this act, the commissioner, after notice and opportunity for hearing, may assess a civil penalty against a Wyoming financial institution, an officer or director of a Wyoming financial institution or a bank holding company if the Wyoming financial institution, officer or director or bank holding company:

(i) Is found to have violated any state statute or rule relating to financial institutions or to have engaged in any unsafe and unsound practice, whether willfully or as a result of negligence, incompetence or recklessness; or

(ii) Is found to have violated or failed to comply with any provision of a lawful order issued by the commissioner pursuant to this act.

(b) The civil penalty for violating state statute or rule relating to financial institutions or engaging in an unsafe and unsound practice shall not exceed five thousand dollars ($5,000.00) per violation. The civil penalty for violating or failing to comply with a lawful order of the commissioner shall not exceed five thousand dollars ($5,000.00) per day for each day of the violation or noncompliance.

(c) In determining the amount of the civil penalty to be assessed, the commissioner shall consider:

(i) The seriousness of the violation or the unsafe and unsound practice;

(ii) The good faith of the Wyoming financial institution, officer or director or the bank holding company;

(iii) The history of previous violations or unsafe and unsound practices by the Wyoming financial institution, officer or director or the bank holding company;

(iv) The financial resources of the Wyoming financial institution, officer or director or the bank holding company; and

(v) Any other matters the commissioner deems appropriate.

(d) Before issuing a final order imposing a penalty, the commissioner shall serve notice of intent to issue the order upon the Wyoming financial institution, officer or director or the bank holding company to be assessed. The notice shall be in writing and shall contain the information required by W.S. 13-10-208(a), the amount of the civil penalty for each violation and the total amount of the civil penalty to be assessed.

(e) The Wyoming financial institution, officer or director or the bank holding company may request a hearing on the proposed order before the board in accordance with W.S. 13-10-208(b). If the Wyoming financial institution, officer or director or the bank holding company does not request a hearing in writing within the prescribed time period, the proposed order of assessment shall become a final order of assessment and the commissioner shall serve the final order of assessment upon the Wyoming financial institution, officer or director or the bank holding company.

(f) The Wyoming financial institution, officer or director or the bank holding company shall pay the civil penalty assessed by a final order in full to the commissioner within thirty (30) days of receipt of the final order of assessment. Any civil penalty received under this section shall be deposited into the county public school fund of the county in which the violation occurred. Notwithstanding any other provision of law, no Wyoming financial institution or bank holding company shall indemnify or insure any officer or director of a Wyoming financial institution against civil penalties assessed under this section.



13-10-208. Procedures for enforcement actions; service of notice; content of orders; contested case proceedings; appeal.

13-10-208. Procedures for enforcement actions; service of notice; content of orders; contested case proceedings; appeal.

(a) All notices and orders required to be served by the commissioner under this article shall be served by certified mail return receipt requested to the last known address of the Wyoming financial institution, the bank holding company or officer or director who is the subject of the order or shall be served as provided by the Wyoming Rules of Civil Procedure. Notice of a proposed order issued by the commissioner under this article shall include:

(i) A statement of the grounds for issuing the proposed order, including a citation to the statute or rule involved, if any;

(ii) A statement of the facts in support of the allegations;

(iii) A statement informing the Wyoming financial institution, the bank holding company or officer or director subject to the proposed order of the right to a hearing on the order before the state banking board and that failure to timely request a hearing will result in the order becoming final; and

(iv) A copy of the proposed order.

(b) A request for hearing on a proposed order issued by the commissioner under this article shall be in writing and shall be submitted to the commissioner no later than seven (7) days after receipt of the notice of intent from the commissioner. The board shall hold the hearing no later than fifteen (15) days after receipt of the request for hearing, unless the Wyoming financial institution, the bank holding company or officer or director subject to the proposed order requests an extension of time for good cause shown.

(c) A hearing on a proposed order issued under this article shall be a contested case hearing conducted in accordance with the Wyoming Administrative Procedure Act. After the hearing, the board shall issue findings of fact and conclusions of law and a final decision either confirming or dismissing a proposed order. The board shall confirm a proposed order only if the board finds by a preponderance of the evidence that grounds exist under this article for issuing the order. Otherwise, the board shall dismiss the proposed order. In confirming a proposed order imposing a civil penalty, the board may modify the amount of the penalty assessed after considering the factors in W.S. 13-10-207(c). If the board confirms a proposed order it shall become a final order.

(d) The commissioner shall serve a final order under this article upon the Wyoming financial institution, the bank holding company and officer or director who is the subject of the order. The final order shall take effect upon service and shall remain in effect until the commissioner or the court terminates the final order. The Wyoming financial institution, the bank holding company or officer or director who is the subject of the order may appeal the issuance of a final order in accordance with the Wyoming Administrative Procedure Act.

(e) On or after the effective date of a final order under this article, the attorney general, upon request from the commissioner, may apply to the district court of the county in which the Wyoming financial institution or the bank holding company is located for enforcement of the final order. The application for enforcement shall be given precedence over other cases pending in court and shall in every way be expedited.



13-10-209. Prompt corrective action; definition.

13-10-209. Prompt corrective action; definition.

In addition to the other administrative enforcement actions authorized in this act, the commissioner shall take prompt corrective action against a Wyoming financial institution as necessary to protect the safety and soundness of the Wyoming financial institution in the event the financial institution becomes critically undercapitalized. For purposes of this section, "Wyoming financial institution" does not include trust companies.









CHAPTER 11 - DEPOSIT OF FUNDS

13-11-101. Deposit of funds.

13-11-101. Deposit of funds.

All fees, costs, compensation and expenses of any type provided for under this title, or any rule promulgated under authority granted under this title, required to be paid to the state banking commissioner and not otherwise designated for deposit shall be deposited by the state banking commissioner with the state treasurer and credited to the financial institutions administration account.









TITLE 14 - CHILDREN

CHAPTER 1 - GENERAL PROVISIONS

ARTICLE 1 - IN GENERAL

14-1-101. Age of majority; rights on emancipation.

14-1-101. Age of majority; rights on emancipation.

(a) Upon becoming eighteen (18) years of age, an individual reaches the age of majority and as an adult acquires all rights and responsibilities granted or imposed by statute or common law, except as otherwise provided by law.

(b) A minor may consent to health care treatment to the same extent as if he were an adult when any one (1) or more of the following circumstances apply:

(i) The minor is or was legally married;

(ii) The minor is in the active military service of the United States;

(iii) The parents or guardian of the minor cannot with reasonable diligence be located and the minor's need for health care treatment is sufficiently urgent to require immediate attention;

(iv) The minor is living apart from his parents or guardian and is managing his own affairs regardless of his source of income;

(v) The minor is emancipated under W.S. 14-1-201 through 14-1-206;

(vi) The minor is twelve (12) years of age or older, is a smoker or user of tobacco products and the health care to which the minor consents is a tobacco cessation program approved by the department of health pursuant to W.S. 9-4-1204.

(c) The consent given pursuant to subsection (b) of this section is not subject to disaffirmance because of minority.

(d) Any competent adult may enter into a binding contract and shall be legally responsible therefor.

(e) A person who is at least eighteen (18) years of age may consent to donate and may donate blood.






ARTICLE 2 - EMANCIPATION OF MINORS

14-1-201. Definitions.

14-1-201. Definitions.

(a) As used in this article:

(i) "Emancipation" means conferral of certain rights of majority upon a minor as provided under this article and includes a minor who:

(A) Is or was married;

(B) Is in the military service of the United States; or

(C) Has received a declaration of emancipation pursuant to W.S. 14-1-203.

(ii) "Minor" means an individual under the age of majority defined by W.S. 14-1-101(a);

(iii) "Parent" means the legal guardian or custodian of the minor, his natural parent or if the minor has been legally adopted, the adoptive parent;

(iv) "This act" means W.S. 14-1-201 through 14-1-206.



14-1-202. Application for emancipation decree; effect of decree.

14-1-202. Application for emancipation decree; effect of decree.

(a) Upon written application of a minor under jurisdiction of the court and notwithstanding any other provision of law, a district court may enter a decree of emancipation in accordance with this act. In addition to W.S. 14-1-101(b), the decree shall only:

(i) Recognize the minor as an adult for purposes of:

(A) Entering into a binding contract;

(B) Suing and being sued;

(C) Buying or selling real property;

(D) Establishing a residence;

(E) The criminal laws of this state.

(ii) Terminate parental support and control of the child and their rights to his income;

(iii) Terminate parental tort liability for the minor.



14-1-203. Application for emancipation decree; hearing; notice; rights and liabilities of emancipated minor; conditions for issuance of decree; filing of decree; copy to applicant.

14-1-203. Application for emancipation decree; hearing; notice; rights and liabilities of emancipated minor; conditions for issuance of decree; filing of decree; copy to applicant.

(a) Upon written application of a minor subject to personal jurisdiction of the court, a district court may enter a decree of emancipation in accordance with this act. The application shall be verified and shall set forth with specificity all of the following facts:

(i) That he is at least seventeen (17) years of age;

(ii) That he willingly lives separate and apart from his parents;

(iii) That his parents consent to or acquiesce in the separate living arrangement;

(iv) That he is managing his own financial affairs; and

(v) That the source of his income is not derived from means declared unlawful under state or federal law or from assistance received under W.S. 42-2-104.

(b) The district court shall conduct a hearing on the minor's application for emancipation within sixty (60) days after the date of filing. Notice of the hearing shall be given to the minor and his parents by certified mail at least ten (10) days before the date set for hearing.

(c) At the hearing, the court shall advise the minor of the effect of emancipation pursuant to W.S. 14-1-202. These rights and liabilities shall be stated in the emancipation decree.

(d) The court may enter a decree of emancipation if the minor is at least seventeen (17) years of age and the court finds emancipation is in the best interests of the minor. In making a determination, the court shall consider if the:

(i) Minor's parents consent to the proposed emancipation;

(ii) Minor is living or is willing to live apart from his parents and is substantially able to provide self-maintenance and support without parental guidance and supervision;

(iii) Minor demonstrates he is sufficiently mature and knowledgeable to manage his personal affairs without parental assistance; and

(iv) Source of the minor's income is not derived from means declared unlawful under state or federal law.

(e) Upon entry of a decree of emancipation, the court shall file the decree with the county clerk of the county in which the child resides. A copy of the decree shall be issued to the minor.

(f) A declaration of emancipation shall be conclusive evidence that the minor is emancipated, but emancipation may also be proved by other evidence like any other fact.



14-1-204. Third party application; procedure.

14-1-204. Third party application; procedure.

(a) Any interested third party having dealings with an apparently emancipated minor may apply to the district court where that minor is domiciled or may be found for a declaration of emancipation.

(b) The application under this section shall be made in conformity with W.S. 14-1-203(a).

(c) Proceedings under this section shall be conducted in conformity with the requirements of W.S. 14-1-203.



14-1-205. Application to department of transportation for emancipated status on driver's license; fee.

14-1-205. Application to department of transportation for emancipated status on driver's license; fee.

(a) Upon application of an emancipated minor, the department of transportation shall indicate the minor's emancipated status on his Wyoming driver's license or if without a driver's license, on the minor's Wyoming identification card issued under W.S. 31-8-101.

(b) An applicant under this section shall pay two dollars ($2.00) to the division. The state treasurer shall deposit the fees in the manner prescribed by law for driver's license and identification card fees.



14-1-206. Emancipated minor subject to adult criminal jurisdiction.

14-1-206. Emancipated minor subject to adult criminal jurisdiction.

An emancipated minor is subject to jurisdiction of adult courts for all criminal offenses.









CHAPTER 2 - PARENTS

ARTICLE 1 - PARENTAGE; PATERNITY ACTIONS

14-2-101. Repealed By Laws 2003, Ch. 93, 3.

14-2-101. Repealed By Laws 2003, Ch. 93, 3.



14-2-102. Repealed By Laws 2003, Ch. 93, 3.

14-2-102. Repealed By Laws 2003, Ch. 93, 3.



14-2-103. Repealed By Laws 2003, Ch. 93, 3.

14-2-103. Repealed By Laws 2003, Ch. 93, 3.



14-2-104. Repealed By Laws 2003, Ch. 93, 3.

14-2-104. Repealed By Laws 2003, Ch. 93, 3.



14-2-105. Repealed By Laws 2003, Ch. 93, 3.

14-2-105. Repealed By Laws 2003, Ch. 93, 3.



14-2-106. Repealed By Laws 2003, Ch. 93, 3.

14-2-106. Repealed By Laws 2003, Ch. 93, 3.



14-2-107. Repealed By Laws 2003, Ch. 93, 3.

14-2-107. Repealed By Laws 2003, Ch. 93, 3.



14-2-108. Repealed By Laws 2003, Ch. 93, 3.

14-2-108. Repealed By Laws 2003, Ch. 93, 3.



14-2-109. Repealed By Laws 2003, Ch. 93, 3.

14-2-109. Repealed By Laws 2003, Ch. 93, 3.



14-2-110. Repealed By Laws 2003, Ch. 93, 3.

14-2-110. Repealed By Laws 2003, Ch. 93, 3.



14-2-111. Repealed By Laws 2003, Ch. 93, 3.

14-2-111. Repealed By Laws 2003, Ch. 93, 3.



14-2-112. Repealed By Laws 2003, Ch. 93, 3.

14-2-112. Repealed By Laws 2003, Ch. 93, 3.



14-2-113. Repealed By Laws 2003, Ch. 93, 3.

14-2-113. Repealed By Laws 2003, Ch. 93, 3.



14-2-114. Repealed By Laws 2003, Ch. 93, 3.

14-2-114. Repealed By Laws 2003, Ch. 93, 3.



14-2-115. Repealed By Laws 2003, Ch. 93, 3.

14-2-115. Repealed By Laws 2003, Ch. 93, 3.



14-2-116. Repealed By Laws 2003, Ch. 93, 3.

14-2-116. Repealed By Laws 2003, Ch. 93, 3.



14-2-117. Repealed By Laws 2003, Ch. 93, 3.

14-2-117. Repealed By Laws 2003, Ch. 93, 3.



14-2-118. Repealed By Laws 2003, Ch. 93, 3.

14-2-118. Repealed By Laws 2003, Ch. 93, 3.



14-2-119. Repealed By Laws 2003, Ch. 93, 3.

14-2-119. Repealed By Laws 2003, Ch. 93, 3.



14-2-120. Repealed By Laws 2003, Ch. 93, 3.

14-2-120. Repealed By Laws 2003, Ch. 93, 3.






ARTICLE 2 - RIGHTS AND OBLIGATIONS

14-2-201. Maintenance and education of minor out of income from own property.

14-2-201. Maintenance and education of minor out of income from own property.

Any minor having a living parent and owning property with income sufficient for his maintenance and education in a manner more expensive than his parent can reasonably afford, regard given to the situation of the parent's family and to all circumstances of the case, the expenses of the minor's education and maintenance may be defrayed out of the income of the minor's own property in whole or in part, as judged reasonable and as directed by the court. The charges for maintenance and education may be allowed accordingly in the settlements of the accounts of the minor's guardian.



14-2-202. Payment or delivery to parent of minor's estate not exceeding $3,000; duty of parent.

14-2-202. Payment or delivery to parent of minor's estate not exceeding $3,000; duty of parent.

(a) Money or other property not exceeding three thousand dollars ($3,000.00) in value belonging to a minor having no guardian of his estate may be paid or delivered to a parent entitled to the custody of the minor to hold for the minor, upon written assurance verified by the oath of the parent that the total estate of the minor does not exceed three thousand dollars ($3,000.00) in value. The written receipt of the parent shall be an acquittance of the person making the payment or delivery of money or other property.

(b) It is the duty of the parent to apply the funds received to the use and benefit of the minor.



14-2-203. Parental tort liability for property damage of certain minors; exception; action cumulative.

14-2-203. Parental tort liability for property damage of certain minors; exception; action cumulative.

(a) Any property owner is entitled to recover damages from the parents of any minor under the age of seventeen (17) years and over the age of ten (10) years who maliciously and willfully damages or destroys his property. The recovery is limited to the actual damages in an amount not to exceed two thousand dollars ($2,000.00) in addition to taxable court costs. This section does not apply to parents whose parental custody and control of the child had been terminated by court order prior to the destructive act.

(b) The action authorized in subsection (a) of this section is in addition to all other actions which the owner is entitled to maintain and nothing in this section precludes recovery in a greater amount from the minor, parents or any person for damages for which the minor or other person would otherwise be liable. The purpose of this section is to authorize recovery from parents in situations where they would not otherwise be liable.



14-2-204. Liability for support; right of action; venue; service; measure of recovery; remedies cumulative; execution; continuing jurisdiction; notice.

14-2-204. Liability for support; right of action; venue; service; measure of recovery; remedies cumulative; execution; continuing jurisdiction; notice.

(a) Any person legally responsible for the support of a child who abandons, deserts, neglects or unjustifiably fails to support the child is liable for support of the child. It is no defense that the child was not or is not in destitute circumstances. For purposes of this section, a parent's legal obligation for the support of his or her children, whether natural or adopted, continues past the age of majority in cases where the children are:

(i) Mentally or physically disabled and thereby incapable of self support; or

(ii) Repealed By Laws 2000, Ch. 1, 2.

(iii) Between the age of majority and twenty (20) years and attending high school or an equivalent program as full-time participants.

(b) Either of the parents of the child, the department of family services or any other person, agency or institution furnishing the physical care or support of the child may commence civil action for past and future child and medical support.

(c) The petition or complaint shall be filed in the district court of the county where the defendant resides, is found or has assets subject to attachment or execution. Service of process shall be as provided by the Wyoming Rules of Civil Procedure.

(d) The measure of recovery from the defendant is the reasonable value of the care or support, including medical support furnished to the child by the petitioner and the child support ordered pursuant to W.S. 20-2-303 through 20-2-305, 20-2-307 and 20-2-311. In addition, the court may make other suitable order for future care or support of the child. These remedies are cumulative and in addition to other remedies provided by law. Payments of future support shall be paid to the clerk of the district court.

(e) Repealed By Laws 2000, Ch. 1, 2.

(f) Repealed By Laws 2000, Ch. 1, 2.



14-2-205. Presence of parent, custodian or guardian at hearings; failure to appear; issuance of bench warrant.

14-2-205. Presence of parent, custodian or guardian at hearings; failure to appear; issuance of bench warrant.

(a) It is the responsibility of one (1) or both parents, and the guardian or custodian of an unemancipated minor, if applicable, to appear with the minor before any court of this state in any proceeding in which the minor is required to appear and is alleged to have committed a criminal offense or to have violated a municipal ordinance. It shall be the responsibility of the court to afford any parent, guardian or custodian appearing with a minor pursuant to this subsection a reasonable opportunity to address the court.

(b) In any proceeding in juvenile court, attendance of one or both parents, and the guardian or custodian of the minor, if applicable, shall be compelled as provided by W.S. 14-6-215.

(c) In a proceeding in a court other than the juvenile court, the presiding judge may require the presence of one or both parents, and the guardian or custodian of the minor, if applicable, at any hearing by causing an order to appear to be served in the manner provided by W.S. 14-6-214.

(d) Any person served with an order to appear under subsection (c) of this section who without reasonable cause fails to appear, is liable for contempt of court and the court may issue a bench warrant to cause the person to be brought before the court.






ARTICLE 3 - TERMINATION OF PARENTAL RIGHTS

14-2-301. Repealed by Laws 1981, ch. 102, 2.

14-2-301. Repealed by Laws 1981, ch. 102, 2.



14-2-302. Repealed by Laws 1981, ch. 102, 2.

14-2-302. Repealed by Laws 1981, ch. 102, 2.



14-2-303. Repealed by Laws 1981, ch. 102, 2.

14-2-303. Repealed by Laws 1981, ch. 102, 2.



14-2-304. Repealed by Laws 1981, ch. 102, 2.

14-2-304. Repealed by Laws 1981, ch. 102, 2.



14-2-305. Repealed by Laws 1981, ch. 102, 2.

14-2-305. Repealed by Laws 1981, ch. 102, 2.



14-2-306. Repealed by Laws 1981, ch. 102, 2.

14-2-306. Repealed by Laws 1981, ch. 102, 2.



14-2-307. Repealed by Laws 1981, ch. 102, 2.

14-2-307. Repealed by Laws 1981, ch. 102, 2.



14-2-308. Definitions.

14-2-308. Definitions.

(a) As used in this act:

(i) "Abuse" means as defined by W.S. 14-3-202(a)(ii);

(ii) "Authorized agency" means:

(A) A public social service agency authorized to care for and place children; or

(B) A private child welfare agency certified by the state for such purposes pursuant to W.S. 14-6-201 through 14-6-243, 14-4-101 through 14-4-116, 1-22-101 through 1-22-114;

(iii) "Child" or "minor" means an individual who is under the age of majority;

(iv) "Court" means the district court in the district where the child resides or is found or the district court which has previously retained jurisdiction of the child because of a previous order entered by that court;

(v) "Mental health professional" means a person with an advanced degree in one of the behavioral sciences including a psychologist, social worker or clinical counselor;

(vi) "Neglect" means as defined by W.S. 14-3-202(a)(vii);

(vii) "Parent" means a natural parent or a parent by adoption;

(viii) "Indigent party" means a person whose financial resources and income are insufficient to enable him to pay the reasonable fees and expenses of an attorney licensed to practice in this state;

(ix) "This act" means W.S. 14-2-308 through 14-2-319.



14-2-309. Grounds for termination of parent-child relationship; clear and convincing evidence.

14-2-309. Grounds for termination of parent-child relationship; clear and convincing evidence.

(a) The parent-child legal relationship may be terminated if any one (1) or more of the following facts is established by clear and convincing evidence:

(i) The child has been left in the care of another person without provision for the child's support and without communication from the absent parent for a period of at least one (1) year. In making the above determination, the court may disregard occasional contributions, or incidental contacts and communications. For purposes of this paragraph, a court order of custody shall not preclude a finding that a child has been left in the care of another person;

(ii) The child has been abandoned with no means of identification for at least three (3) months and efforts to locate the parent have been unsuccessful;

(iii) The child has been abused or neglected by the parent and reasonable efforts by an authorized agency or mental health professional have been unsuccessful in rehabilitating the family or the family has refused rehabilitative treatment, and it is shown that the child's health and safety would be seriously jeopardized by remaining with or returning to the parent;

(iv) The parent is incarcerated due to the conviction of a felony and a showing that the parent is unfit to have the custody and control of the child;

(v) The child has been in foster care under the responsibility of the state of Wyoming for fifteen (15) of the most recent twenty-two (22) months, and a showing that the parent is unfit to have custody and control of the child;

(vi) The child is abandoned at less than one (1) year of age and has been abandoned for at least six (6) months;

(vii) The child was relinquished to a safe haven provider in accordance with W.S. 14-11-101 through 14-11-109, and neither parent has affirmatively sought the return of the child within three (3) months from the date of relinquishment;

(viii) The parent is convicted of murder or homicide of the other parent of the child under W.S. 6-2-101 through 6-2-104.

(b) Proof by clear and convincing evidence that the parent has been convicted of any of the following crimes may constitute grounds that the parent is unfit to have custody or control of any child and may be grounds for terminating the parent-child relationship as to any child with no requirement that reasonable efforts be made to reunify the family:

(i) Murder or voluntary manslaughter of another child of the parent or aiding and abetting, attempting, conspiring to commit or soliciting such a crime; or

(ii) Commission of a felony assault which results in serious bodily injury to a child of the parent. As used in this paragraph "serious bodily injury" means as defined by W.S. 6-1-104.

(c) Notwithstanding any other provision of this section, evidence that reasonable efforts have been made to preserve and reunify the family is not required in any case in which the court determines any one (1) or more of the following by clear and convincing evidence:

(i) The parental rights of the parent to any other child have been terminated involuntarily;

(ii) The parent abandoned, chronically abused, tortured or sexually abused the child;

(iii) The parent has been convicted of committing one (1) or more of the following crimes against the child or another child of that parent:

(A) Sexual assault under W.S. 6-2-302 through 6-2-304;

(B) Sexual battery under W.S. 6-2-313;

(C) Sexual abuse of a minor under W.S. 6-2-314 through 6-2-317.

(iv) The parent is required to register as a sex offender pursuant to W.S. 7-19-302 if the offense involved the child or another child of that parent. This shall not apply if the parent is only required to register for conviction under W.S. 6-2-201;

(v) Other aggravating circumstances exist indicating that there is little likelihood that services to the family will result in successful reunification.



14-2-310. Parties authorized to file petition.

14-2-310. Parties authorized to file petition.

(a) The petition for the termination of the parent-child relationship shall be filed with the court by:

(i) Either parent, when termination of the parent-child legal relationship is sought with respect to the other parent; or

(ii) The guardian or the legal custodian of the child; or

(iii) An authorized agency.



14-2-311. Contents of petition.

14-2-311. Contents of petition.

(a) The petition for the termination of the parent-child legal relationship shall state:

(i) The legal name, sex, date and place of birth of the child, if known, and the jurisdictional facts;

(ii) The name and residence of the petitioner and his relationship to the child;

(iii) The name, address and place and date of birth of the parent, if known, and of the name of the person having the legal custody or guardianship of the child;

(iv) The grounds for termination of the parent-child legal relationship pursuant to W.S. 14-2-309;

(v) Name and address of the person or authorized agency requesting appointment as the guardian of the child.



14-2-312. Hearing; appointment of guardian ad litem.

14-2-312. Hearing; appointment of guardian ad litem.

After the petition has been filed, the court shall appoint a guardian ad litem to represent the child unless the court finds the interests of the child will be represented adequately by the petitioner or another party to the action and are not adverse to that party. If the court appoints a guardian ad litem it shall approve a fee for services. When a petition is filed and presented to the judge, the judge shall set the petition for hearing. The Wyoming Rules of Civil Procedure, including the right of a parent, child or interested person to demand a jury trial, are applicable in actions brought under this act.



14-2-313. Service of petition.

14-2-313. Service of petition.

(a) The petition shall be served on the following persons:

(i) The parent of the child;

(ii) The guardian ad litem;

(iii) The guardian or next friend of the parent if the parent is a minor;

(iv) The department of family services if the child is or has been supported by public assistance funds.

(b) Service of the petition on the person required to be served by subsection (a) of this section shall be made as provided by the Wyoming Rules of Civil Procedure. If the person is a nonresident or his residence is unknown, service may be had by constructive service or by publication as provided in the Wyoming Rules of Civil Procedure.



14-2-314. Social study required; information to be shown; not excluded as hearsay.

14-2-314. Social study required; information to be shown; not excluded as hearsay.

Upon the filing of a petition by anyone other than an authorized agency as defined by W.S. 14-2-308(a)(ii)(A), the court shall direct that a social study be made by the appropriate county office of public assistance and social services or by any authorized agency to aid the court in making a final disposition of the petition. The social study shall state the factual information pertaining to the allegations in the petition, the social history and the present situation and environment of the child and parent. The social study shall not be excluded as evidence by reason of hearsay alone. The social study shall be made available to any party to the action upon request.



14-2-315. Order terminating the parent-child legal relationship; contents.

14-2-315. Order terminating the parent-child legal relationship; contents.

The order terminating the parent-child legal relationship shall be in writing and shall contain the findings of the court. If the court terminates the parent-child legal relationship of either one (1) or both parents, it shall fix the responsibility for the child's support and appoint a guardian of the child's person or estate or both.



14-2-316. Dismissal of petition; continuation of hearing.

14-2-316. Dismissal of petition; continuation of hearing.

If the court does not terminate the parent-child legal relationship, it shall dismiss the petition or direct an authorized agency to continue to make efforts to rehabilitate the parent and continue the hearing for no longer than six (6) months. The authorized agency shall provide the court with any additional reports regarding its rehabilitative efforts and results. Pending final hearing, the court may continue the present placement of the child or place the child in the temporary custody of an authorized agency and fix responsibility for temporary child support.



14-2-317. Effect of order of termination.

14-2-317. Effect of order of termination.

(a) An order terminating the parent-child legal relationship divests the parent of all legal rights and privileges and relieves the child of all duties to that parent except:

(i) The order does not divest that parent of duties and support obligations unless otherwise specifically ordered by the court or the child is adopted; and

(ii) The right of the child to inherit from the parent shall not be affected by the order.

(b) The parent whose parent-child legal relationship has been terminated is not thereafter entitled to the notice of proceedings for the adoption of the child, nor has he any right to object to the adoption or otherwise participate in the adoption proceedings.



14-2-318. Costs of proceedings; appointment of counsel.

14-2-318. Costs of proceedings; appointment of counsel.

(a) The court may appoint counsel for any party who is indigent. Indigency shall be established by written affidavit signed and sworn to by the party or sworn testimony made a part of the record of the proceedings. The affidavit or sworn testimony shall state that the party is without sufficient money, property, assets or credit to employ counsel in his own behalf. The court may require further verification of financial condition as it deems necessary.

(b) Where petitioner is an authorized agency as defined by W.S. 14-2-308(a)(ii)(B), it shall pay for the costs of the action. Costs shall include:

(i) Fee for the guardian ad litem. If the agency had entered into an agreement with the guardian ad litem program pursuant to W.S. 14-12-101 through 14-12-104 and the program was appointed to provide the guardian ad litem, the program shall pay the fee for the guardian ad litem in accordance with that agreement;

(ii) Attorney's fee for an indigent party;

(iii) Other professional fees incurred by an indigent party in defense of an action brought under this act.

(c) Prior to incurring any cost under subsection (b) of this section application shall be made to the court and written approval by the court shall be obtained.

(d) Where petitioner is an authorized agency as defined by W.S. 14-2-308(a)(ii)(A):

(i) The district attorney for the county in which the petition is filed shall represent the authorized agency in all proceedings under this act;

(ii) The authorized agency shall pay the reasonable attorney's fees and expenses for an indigent party incurred in the defense of an action brought under this act and approved by the court; and

(iii) The authorized agency shall pay the guardian ad litem reasonable fees and expenses approved by the court unless the agency had entered into an agreement with the guardian ad litem program pursuant to W.S. 14-12-101 through 14-12-104 and the program was appointed to provide the guardian ad litem. If so, the program shall pay the fee for the guardian ad litem in accordance with that agreement.



14-2-319. Determination of indigency; recovery of payment.

14-2-319. Determination of indigency; recovery of payment.

(a) In determining whether a person is an indigent party for purposes of W.S. 14-2-318, the court shall consider in addition to any other relevant factors the person's income, property owned, outstanding obligations and the number and ages of his dependents. In each case the person, subject to the penalties for perjury, shall certify in writing, or by other record, material facts relating to his ability to pay as the court prescribes.

(b) To the extent that an indigent party is able to provide for an attorney or for other expenses incurred in defense of an action brought under this act, the court may order that he make payment within a specified period of time or in specified installments.

(c) Within eight (8) years after the date the services were rendered, the attorney general may sue on behalf of the state to recover payment or reimbursement from each person who has received legal assistance or another benefit under this act:

(i) To which he was not entitled;

(ii) With respect to which he was not an indigent person when he received it; or

(iii) With respect to which he has failed to make the certification required by subsection (a) of this section.

(d) Within three (3) years after the date the services were rendered, the attorney general may sue on behalf of the state to recover payment or reimbursement from each person other than a person covered by subsection (c) of this section who:

(i) Has received legal assistance or other benefit under this act; and

(ii) On the date on which suit is brought is financially able to pay or reimburse the state for all or part of the legal assistance or other benefit according to the standards of ability to pay applicable under this act but refuses to do so.

(e) Amounts recovered under this section shall be remitted to the general fund.






ARTICLE 4 - GENERAL PROVISIONS

14-2-401. Short title.

14-2-401. Short title.

This act shall be known and may be cited as the Wyoming Parentage Act.



14-2-402. Definitions.

14-2-402. Definitions.

(a) As used in this act:

(i) "Acknowledged father" means a man who has established a father-child relationship under article 6 of this act;

(ii) "Adjudicated father" means a man who has been adjudicated by a court of competent jurisdiction to be the father of a child;

(iii) "Alleged father" means a man who alleges himself to be, or is alleged to be, the genetic father or a possible genetic father of a child, but whose paternity has not been determined. The term does not include:

(A) A presumed father;

(B) A man whose parental rights have been terminated or declared not to exist; or

(C) A male donor.

(iv) "Assisted reproduction" means a method of causing pregnancy other than through sexual intercourse. The term includes:

(A) Intrauterine insemination;

(B) Donation of eggs;

(C) Donation of embryos;

(D) In-vitro fertilization and transfer of embryos; and

(E) Intracytoplasmic sperm injection.

(v) "Child" means an individual of any age whose parentage may be determined under this act;

(vi) "Commence" means to file the initial pleading seeking an adjudication of parentage in a district court of this state;

(vii) "Determination of parentage" means the establishment of the parent-child relationship by the signing of a valid acknowledgment of paternity under article 5 of this act or by adjudication by the court;

(viii) "Donor" means an individual who produces eggs or sperm used for assisted reproduction, whether or not for consideration. The term does not include:

(A) A husband who provides sperm, or a wife who provides eggs, to be used for assisted reproduction by the wife;

(B) A woman who gives birth to a child by means of assisted reproduction;

(C) A parent under article 9 of this chapter.

(ix) "Ethnic or racial group" means, for purposes of genetic testing, a recognized group that an individual identifies as all or part of the individual's ancestry or that is so identified by other information;

(x) "Genetic testing" means an analysis of genetic markers to exclude or identify a man as the father or a woman as the mother of a child. The term includes an analysis of one (1) or a combination of the following:

(A) Deoxyribonucleic acid; and

(B) Blood-group antigens, red-cell antigens, human-leukocyte antigens, serum enzymes, serum proteins or red-cell enzymes.

(xi) "Man" means a male individual of any age;

(xii) "Parent" means an individual who has established a parent-child relationship under W.S. 14-2-501;

(xiii) "Parent-child relationship" means the legal relationship between a child and a parent of the child. The term includes the mother-child relationship and the father-child relationship;

(xiv) "Paternity index" means the likelihood of paternity calculated by computing the ratio between:

(A) The likelihood that the tested man is the father, based on the genetic markers of the tested man, mother and child, conditioned on the hypothesis that the tested man is the father of the child; and

(B) The likelihood that the tested man is not the father, based on the genetic markers of the tested man, mother and child, conditioned on the hypothesis that the tested man is not the father of the child and that the father is of the same ethnic or racial group as the tested man.

(xv) "Presumed father" means a man who, by operation of law under W.S. 14-2-504, is recognized as the father of a child until that status is rebutted or confirmed in a judicial proceeding;

(xvi) "Probability of paternity" means the measure, for the ethnic or racial group to which the alleged father belongs, of the probability that the man in question is the father of the child, compared with a random, unrelated man of the same ethnic or racial group, expressed as a percentage incorporating the paternity index and a prior probability;

(xvii) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(xviii) "Signatory" means an individual who authenticates a record and is bound by its terms;

(xix) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States;

(xx) "Title IV-D" means Title IV-D of the federal Social Security Act;

(xxi) "This act" means W.S. 14-2-401 through 14-2-907.



14-2-403. Scope of act; choice of law.

14-2-403. Scope of act; choice of law.

(a) This act applies to every determination of parentage in this state.

(b) The court shall apply the law of this state to adjudicate the parent-child relationship. The applicable law does not depend on:

(i) The place of birth of the child; or

(ii) The past or present residence of the child.

(c) This act does not create, enlarge or diminish parental rights or duties under other law of this state.

(d) This act does not authorize or prohibit an agreement between a woman and a man and another woman in which the woman relinquishes all rights as a parent of a child conceived by means of assisted reproduction, and which provides that the man and the other woman become the parents of the child. If a birth results under such an agreement and the agreement is unenforceable under Wyoming law, the parent-child relationship is determined as provided in article 4 of this act.



14-2-404. Court of this state.

14-2-404. Court of this state.

The district court is authorized to adjudicate parentage under this act.



14-2-405. Protection of participants.

14-2-405. Protection of participants.

Proceedings under this act are subject to other law of this state governing the health, safety, privacy and liberty of a child or other individual who could be jeopardized by disclosure of identifying information, including address, telephone number, place of employment, social security number and the child's day-care facility and school.



14-2-406. Determination of maternity.

14-2-406. Determination of maternity.

Provisions of this act relating to determination of paternity apply to determinations of maternity.



14-2-407. Severability clause.

14-2-407. Severability clause.

If any provision of this act or its application to an individual or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.



14-2-408. Free transcript for appeal.

14-2-408. Free transcript for appeal.

If a party is financially unable to pay the cost of a transcript, the court shall furnish on request a transcript for purposes of appeal under this act.






ARTICLE 5 - PARENT-CHILD RELATIONSHIP

14-2-501. Establishment of parent-child relationship.

14-2-501. Establishment of parent-child relationship.

(a) The mother-child relationship is established between a woman and a child by:

(i) The woman's having given birth to the child;

(ii) An adjudication of the woman's maternity; or

(iii) Adoption of the child by the woman.

(b) The father-child relationship is established between a man and a child by:

(i) An unrebutted presumption of the man's paternity of the child under W.S. 14-2-504;

(ii) An effective acknowledgment of paternity by the man under article 6 of this act, unless the acknowledgment has been rescinded or successfully challenged;

(iii) An adjudication of the man's paternity;

(iv) Adoption of the child by the man; or

(v) The man's having consented to assisted reproduction by his wife under article 8 of this act which resulted in the birth of the child.



14-2-502. No discrimination based on marital status.

14-2-502. No discrimination based on marital status.

A child born to parents who are not married to each other has the same rights under the law as a child born to parents who are married to each other.



14-2-503. Consequences of establishment of parentage.

14-2-503. Consequences of establishment of parentage.

Unless parental rights are terminated, a parent-child relationship established under this act applies for all purposes, except as otherwise specifically provided by other law of this state.



14-2-504. Presumption of paternity in context of marriage.

14-2-504. Presumption of paternity in context of marriage.

(a) A man is presumed to be the father of a child if:

(i) He and the mother of the child are married to each other and the child is born during the marriage;

(ii) He and the mother of the child were married to each other and the child is born within three hundred (300) days after the marriage is terminated by death, annulment, declaration of invalidity, divorce or after the entry of a decree of separation;

(iii) Before the birth of the child, he and the mother of the child married each other in apparent compliance with law, even if the attempted marriage is or could be declared invalid, and the child is born during the invalid marriage or within three hundred (300) days after its termination by death, annulment, declaration of invalidity, divorce or after the entry of a decree of separation;

(iv) After the birth of the child, he and the mother of the child married each other in apparent compliance with law, whether or not the marriage is or could be declared invalid, and he voluntarily asserted his paternity of the child, and:

(A) The assertion is in a record filed with the state office of vital records;

(B) He agreed to be and is named as the child's father on the child's birth certificate; or

(C) He promised in a record to support the child as his own.

(v) For the first two (2) years of the child's life, he resided in the same household with the child and openly held out the child as his own.

(b) A presumption of paternity established under this section may be rebutted only by an adjudication under article 8 of this act.






ARTICLE 6 - VOLUNTARY ACKNOWLEDGMENT OF PATERNITY

14-2-601. Acknowledgment of paternity.

14-2-601. Acknowledgment of paternity.

(a) The mother of a child and a man claiming to be the genetic father of the child may sign an acknowledgment of paternity with intent to establish the man's paternity.

(b) An acknowledgment of paternity of a child born in Wyoming may be filed with the state office of vital records.



14-2-602. Execution of acknowledgment of paternity.

14-2-602. Execution of acknowledgment of paternity.

(a) An acknowledgment of paternity shall:

(i) Be in a record;

(ii) Be signed, or otherwise authenticated, under penalty for false swearing by the mother and by the man seeking to establish his paternity;

(iii) State that the child whose paternity is being acknowledged:

(A) Does not have a presumed father, or has a presumed father whose full name is stated; and

(B) Does not have another acknowledged or adjudicated father.

(iv) State whether there has been genetic testing and, if so, that the acknowledging man's claim of paternity is consistent with the results of the testing; and

(v) State that the signatories understand that the acknowledgment is the equivalent of a judicial adjudication of paternity of the child and that a challenge to the acknowledgment is permitted only under limited circumstances and is barred after two (2) years.

(b) An acknowledgment of paternity is void if it:

(i) States that another man is a presumed father, unless a denial of paternity signed or otherwise authenticated by the presumed father or a court order rebutting the presumption is filed with the state office of vital records;

(ii) States that another man is an acknowledged or adjudicated father; or

(iii) Falsely denies the existence of a presumed, acknowledged or adjudicated father of the child.

(c) A presumed father may sign or otherwise authenticate an acknowledgment of paternity.

(d) Before a mother and a man claiming to be the genetic father of a child can sign an acknowledgment of paternity affidavit, the mother and the alleged father shall be provided notice orally or through use of video or audio equipment and in writing of the alternatives to, the legal consequences of, and the rights and responsibilities that arise from, signing the acknowledgment of paternity affidavit. If either the mother or the alleged father is a minor, any rights that attach as a result of the status as a minor shall also be provided orally or through the use of video or audio equipment and in writing, in addition to any other requirements of this subsection.



14-2-603. Denial of paternity.

14-2-603. Denial of paternity.

(a) A presumed father may sign a denial of his paternity. The denial is valid only if:

(i) An acknowledgment of paternity signed, or otherwise authenticated, by another man is filed pursuant to W.S. 14-2-605;

(ii) The denial is in a record, and is signed, or otherwise authenticated, under penalty of perjury; and

(iii) The presumed father has not previously:

(A) Acknowledged his paternity, unless the previous acknowledgment has been rescinded pursuant to W.S. 14-2-607 or successfully challenged pursuant to W.S. 14-2-608; or

(B) Been adjudicated to be the father of the child.



14-2-604. Rules for acknowledgment and denial of paternity.

14-2-604. Rules for acknowledgment and denial of paternity.

(a) An acknowledgment of paternity and a denial of paternity may be contained in a single document or may be signed in counterparts, and may be filed separately or simultaneously. If the acknowledgement and denial are both necessary, neither is valid until both are filed.

(b) An acknowledgment of paternity or a denial of paternity may be signed before the birth of the child.

(c) Subject to subsection (a) of this section, an acknowledgment of paternity or denial of paternity takes effect on the birth of the child or the filing of the document with the state office of vital records, whichever occurs later.

(d) An acknowledgment of paternity or denial of paternity signed by a minor and a legal guardian of the minor is valid if it is otherwise in compliance with this act.



14-2-605. Effect of acknowledgment or denial of paternity.

14-2-605. Effect of acknowledgment or denial of paternity.

(a) Except as otherwise provided in W.S. 14-2-607 and 14-2-608, a valid acknowledgment of paternity filed with the state office of vital records is equivalent to an adjudication of paternity of a child and confers upon the acknowledged father all of the rights and duties of a parent.

(b) Except as otherwise provided in W.S. 14-2-607 and 14-2-608, a valid denial of paternity by a presumed father filed with the state office of vital records in conjunction with a valid acknowledgment of paternity is equivalent to an adjudication of the nonpaternity of the presumed father and discharges the presumed father from all rights and duties of a parent.



14-2-606. No filing fee.

14-2-606. No filing fee.

The state office of vital records shall not charge for filing an acknowledgment of paternity or denial of paternity.



14-2-607. Proceeding for rescission.

14-2-607. Proceeding for rescission.

(a) A signatory may rescind an acknowledgment of paternity or denial of paternity by commencing a proceeding to rescind before the earlier of:

(i) Sixty (60) days after the effective date of the acknowledgment or denial, as provided in W.S. 14-2-604; or

(ii) The date of the first hearing in a proceeding to which the signatory is a party before a court to adjudicate an issue relating to the child, including a proceeding that establishes support.



14-2-608. Challenge after expiration of period for rescission.

14-2-608. Challenge after expiration of period for rescission.

(a) After the period for rescission under W.S. 14-2-607 has expired, a signatory of an acknowledgment of paternity or denial of paternity may commence a proceeding to challenge the acknowledgment or denial only:

(i) On the basis of fraud, duress or material mistake of fact; and

(ii) Within two (2) years after the acknowledgment or denial is filed with the state office of vital records.

(b) A party challenging an acknowledgment of paternity or denial of paternity has the burden of proof.



14-2-609. Procedure for rescission or challenge.

14-2-609. Procedure for rescission or challenge.

(a) Every signatory to an acknowledgment of paternity and any related denial of paternity shall be made a party to a proceeding to rescind or challenge the acknowledgment or denial.

(b) For the purpose of rescission of, or challenge to, an acknowledgment of paternity or denial of paternity, a signatory submits to personal jurisdiction of this state by signing the acknowledgment or denial, effective upon the filing of the document with the state office of vital records.

(c) Except for good cause shown, during the pendency of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court may not suspend the legal responsibilities of a signatory arising from the acknowledgment, including the duty to pay child support.

(d) A proceeding to rescind or to challenge an acknowledgment of paternity or denial of paternity shall be conducted in the same manner as a proceeding to adjudicate parentage under article 8 of this act.

(e) At the conclusion of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court shall order the state office of vital records to amend the birth record of the child, if appropriate.



14-2-610. Ratification barred.

14-2-610. Ratification barred.

A court or administrative agency conducting a judicial or administrative proceeding is not required or permitted to ratify an unchallenged acknowledgment of paternity.



14-2-611. Full faith and credit.

14-2-611. Full faith and credit.

A court of this state shall give full faith and credit to an acknowledgment of paternity or denial of paternity effective in another state if the acknowledgment or denial has been signed and is otherwise in compliance with the law of the other state.



14-2-612. Forms for acknowledgment and denial of paternity.

14-2-612. Forms for acknowledgment and denial of paternity.

(a) To facilitate compliance with this article, the state office of vital records shall prescribe forms for the acknowledgment of paternity and the denial of paternity.

(b) A valid acknowledgment of paternity or denial of paternity is not affected by a later modification of the prescribed form.

(c) Every hospital or birthing center located in the state shall provide to any person who holds himself out to be the natural parent of a child born in the state an affidavit of paternity pursuant to this act. The facility providing the affidavit shall forward the completed affidavit to the state office of vital records. Upon request, the state office of vital records shall provide blank affidavits of paternity to any facility making the request under this subsection.



14-2-613. Release of information.

14-2-613. Release of information.

The state office of vital records may release information relating to the acknowledgment of paternity or denial of paternity to a signatory of the acknowledgment or denial, to courts and to the Title IV-D agency of this or another state.



14-2-614. Adoption of rules.

14-2-614. Adoption of rules.

The state office of vital records may adopt rules to implement this article.






ARTICLE 7 - GENETIC TESTING

14-2-701. Scope of article.

14-2-701. Scope of article.

(a) This article governs genetic testing of an individual to determine parentage, whether the individual:

(i) Voluntarily submits to testing; or

(ii) Is tested pursuant to an order of the court or a child support enforcement agency.



14-2-702. Order for testing.

14-2-702. Order for testing.

(a) Except as otherwise provided in this article and article 8 of this act, the court shall order the child and other designated individuals to submit to genetic testing if the request for testing is supported by the sworn statement of a party to the proceeding:

(i) Alleging paternity and stating facts establishing a reasonable probability of the requisite sexual contact between the individuals; or

(ii) Denying paternity and stating facts establishing a possibility that sexual contact between the individuals, if any, did not result in the conception of the child.

(b) A child support enforcement agency may order genetic testing only if there is no presumed, acknowledged or adjudicated father.

(c) If a request for genetic testing of a child is made before birth, the court or child support enforcement agency may not order in-utero testing.

(d) If two (2) or more men are subject to court-ordered genetic testing, the testing may be ordered concurrently or sequentially.



14-2-703. Requirements for genetic testing.

14-2-703. Requirements for genetic testing.

(a) Genetic testing shall be of a type reasonably relied upon by experts in the field of genetic testing and performed in a testing laboratory accredited by:

(i) The American Association of Blood Banks, or a successor to its functions;

(ii) The American Society for Histocompatibility and Immunogenetics, or a successor to its functions; or

(iii) An accrediting body designated by the United States secretary of health and human services.

(b) A specimen used in genetic testing may consist of one (1) or more samples, or a combination of samples, of blood, buccal cells, bone, hair, or other body tissue or fluid. The specimen used in the testing is not required to be of the same kind for each individual undergoing genetic testing.

(c) Based on the ethnic or racial group of an individual, the testing laboratory shall determine the databases from which to select frequencies for use in calculation of the probability of paternity. If there is disagreement as to the testing laboratory's choice, the following rules apply:

(i) The individual objecting may require the testing laboratory, within thirty (30) days after receipt of the report of the test, to recalculate the probability of paternity using an ethnic or racial group different from that used by the laboratory.

(ii) The individual objecting to the testing laboratory's initial choice shall:

(A) If the frequencies are not available to the testing laboratory for the ethnic or racial group requested, provide the requested frequencies compiled in a manner recognized by accrediting bodies; or

(B) Engage another testing laboratory to perform the calculations.

(iii) The testing laboratory may use its own statistical estimate if there is a question regarding which ethnic or racial group is appropriate. If available, the testing laboratory shall calculate the frequencies using statistics for any other ethnic or racial group requested.

(d) If, after recalculation using a different ethnic or racial group, genetic testing does not rebuttably identify a man as the father of a child under W.S. 14-2-605, an individual who has been tested may be required to submit to additional genetic testing.



14-2-704. Report of genetic testing.

14-2-704. Report of genetic testing.

(a) A report of genetic testing shall be in a record and signed under penalty of perjury by a designee of the testing laboratory. A report made under the requirements of this article is self-authenticating.

(b) Documentation from the testing laboratory of the following information is sufficient to establish a reliable chain of custody that allows the results of genetic testing to be admissible without testimony:

(i) The names and photographs of the individuals whose specimens have been taken;

(ii) The names of the individuals who collected the specimens;

(iii) The places and dates the specimens were collected;

(iv) The names of the individuals who received the specimens in the testing laboratory; and

(v) The dates the specimens were received.



14-2-705. Genetic testing results; rebuttal.

14-2-705. Genetic testing results; rebuttal.

(a) Under this act, a man is rebuttably identified as the father of a child if the genetic testing complies with this article and the results disclose that:

(i) The man has at least a ninety-nine percent (99%) probability of paternity, using a prior probability of one-half (1/2), as calculated by using the combined paternity index obtained in the testing; and

(ii) A combined paternity index of at least one hundred (100) to one (1).

(b) A man identified under subsection (a) of this section as the father of the child may rebut the genetic testing results only by other genetic testing satisfying the requirements of this article which:

(i) Excludes the man as a genetic father of the child; or

(ii) Identifies another man as the possible father of the child.

(c) Except as otherwise provided in W.S. 14-2-710, if more than one (1) man is identified by genetic testing as the possible father of the child, the court shall order them to submit to further genetic testing to identify the genetic father.



14-2-706. Costs of genetic testing.

14-2-706. Costs of genetic testing.

(a) Subject to assessment of costs under article 7 of this act, the cost of initial genetic testing shall be advanced:

(i) By a child support enforcement agency in a proceeding in which the agency is providing services;

(ii) By the individual who made the request;

(iii) As agreed by the parties; or

(iv) As ordered by the court.

(b) In cases in which the cost is advanced by the child support enforcement agency, the agency may seek reimbursement from a man who is rebuttably identified as the father.



14-2-707. Additional genetic testing.

14-2-707. Additional genetic testing.

The court or the child support enforcement agency shall order additional genetic testing upon the request of a party who contests the result of the original testing. If the previous genetic testing identified a man as the father of the child under W.S. 14-2-705, the court or agency may not order additional testing unless the party provides advance payment for the testing.



14-2-708. Deceased individual.

14-2-708. Deceased individual.

For good cause shown, the court may order genetic testing of a deceased individual.



14-2-709. Identical brothers.

14-2-709. Identical brothers.

(a) The court may order genetic testing of a brother of a man identified as the father of a child if the man is commonly believed to have an identical brother and evidence suggests that the brother may be the genetic father of the child.

(b) If each brother satisfies the requirements as the identified father of the child under W.S. 14-2-705 without consideration of another identical brother being identified as the father of the child, the court may rely on nongenetic evidence to adjudicate which brother is the father of the child.



14-2-710. Confidentiality of genetic testing.

14-2-710. Confidentiality of genetic testing.

(a) In all cases where paternity testing is undertaken, all genetic information, including genetic material and test results, shall be maintained only as long as an accreditation body specified in W.S. 14-2-703 requires such materials to be maintained for accreditation purposes. Thereafter, all materials shall be destroyed or returned to the individual from whom the information was obtained.

(b) No testing shall be conducted on any identifiable genetic material for purposes other than paternity determination without the written consent of the individual from whom the genetic material is obtained.

(c) All information obtained from identifiable genetic material submitted or used for determination of paternity shall be confidential and used solely for the purposes of determining paternity, unless individual identifiers are removed from the data used for purposes other than establishing paternity.

(d) For purposes of this section, "genetic information" means any information about genes, gene products or inherited characteristics that may derive from the individual or a family member, including, but not limited to, information:

(i) Regarding carrier status;

(ii) Regarding an increased likelihood of future disease or increased sensitivity to any substance;

(iii) Derived from laboratory tests that identify mutations in specific genes or chromosomes, physical medical examinations, family histories, requests for genetic services or counseling, tests of gene products and direct analysis of genes or chromosomes.

(e) Release of any information obtained in paternity testing without the written consent of the individual from whom the genetic material is obtained to anyone not directly involved in the paternity determination shall be a misdemeanor and upon conviction shall be punishable by a fine of not more than one thousand dollars ($1,000.00), imprisonment for not more than one (1) year, or both fine and imprisonment.

(f) An individual who intentionally releases an identifiable specimen of another individual for any purpose other than that relevant to the proceeding regarding parentage without a court order or the written permission of the individual who furnished the specimen commits a misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars ($1,000.00), imprisonment for not more than one (1) year, or both fine and imprisonment.






ARTICLE 8 - PROCEEDING TO ADJUDICATE PARENTAGE

14-2-801. Proceeding authorized.

14-2-801. Proceeding authorized.

A civil proceeding may be maintained to adjudicate the parentage of a child. The proceeding is governed by the Wyoming Rules of Civil Procedure.



14-2-802. Standing to maintain proceeding.

14-2-802. Standing to maintain proceeding.

(a) Subject to article 5 of this act and W.S. 14-2-807 and 14-2-809, a proceeding to adjudicate parentage may be maintained by:

(i) The child;

(ii) The mother of the child;

(iii) A man whose paternity of the child is to be adjudicated;

(iv) The child support enforcement agency;

(v) An authorized adoption agency or licensed child-placing agency; or

(vi) A representative authorized by law to act for an individual who would otherwise be entitled to maintain a proceeding but who is deceased, incapacitated or a minor.



14-2-803. Parties to proceeding.

14-2-803. Parties to proceeding.

(a) The following individuals shall be joined as parties in a proceeding to adjudicate parentage:

(i) The mother of the child; and

(ii) A man whose paternity of the child is to be adjudicated.



14-2-804. Personal jurisdiction.

14-2-804. Personal jurisdiction.

(a) An individual may not be adjudicated to be a parent unless the court has personal jurisdiction over the individual.

(b) A court of this state having jurisdiction to adjudicate parentage may exercise personal jurisdiction over a nonresident individual, or the guardian or conservator of the individual, if the conditions prescribed in W.S. 20-4-142 are met.

(c) Lack of jurisdiction over one (1) individual does not preclude the court from making an adjudication of parentage binding on another individual over whom the court has personal jurisdiction.



14-2-805. Venue.

14-2-805. Venue.

(a) Venue for a proceeding to adjudicate parentage is in the county of this state in which:

(i) The child resides or is found;

(ii) The respondent resides or is found if the child does not reside in this state; or

(iii) A proceeding for probate or administration of the presumed or alleged father's estate has been commenced.



14-2-806. No limitation; child having no presumed, acknowledged or adjudicated father.

14-2-806. No limitation; child having no presumed, acknowledged or adjudicated father.

(a) A proceeding to adjudicate the parentage of a child having no presumed, acknowledged or adjudicated father may be commenced at any time, even after:

(i) The child becomes an adult but only if the child initiates the proceeding; or

(ii) An earlier proceeding to adjudicate paternity has been dismissed based on the application of a statute of limitation then in effect.



14-2-807. Limitation; child having presumed father.

14-2-807. Limitation; child having presumed father.

(a) Except as otherwise provided in subsection (b) of this section, a proceeding brought by a presumed father, the mother, or another individual to adjudicate the parentage of a child having a presumed father shall be commenced within a reasonable time after obtaining knowledge of relevant facts, but in no event later than five (5) years after the child's birth.

(b) A proceeding seeking to disprove the father-child relationship between a child and the child's presumed father may be maintained at any time if the court determines that:

(i) The presumed father and the mother of the child neither cohabited nor engaged in sexual intercourse with each other during the probable time of conception; and

(ii) The presumed father never openly held out the child as his own.



14-2-808. Authority to deny motion for genetic testing.

14-2-808. Authority to deny motion for genetic testing.

(a) In a proceeding to adjudicate the parentage of a child having a presumed father or to challenge the paternity of a child having an acknowledged father, the court may deny a motion seeking an order for genetic testing of the mother, the child and the presumed or acknowledged father if the court determines that:

(i) The conduct of the mother or the presumed or acknowledged father estops that party from denying parentage; and

(ii) It would be inequitable to disprove the father-child relationship between the child and the presumed or acknowledged father.

(b) In determining whether to deny a motion seeking an order for genetic testing under this section, the court shall consider the best interest of the child, including the following factors:

(i) The length of time between the proceeding to adjudicate parentage and the time that the presumed or acknowledged father was placed on notice that he might not be the genetic father;

(ii) The length of time during which the presumed or acknowledged father has assumed the role of father of the child;

(iii) The facts surrounding the presumed or acknowledged father's discovery of his possible nonpaternity;

(iv) The nature of the relationship between the child and the presumed or acknowledged father;

(v) The age of the child;

(vi) The harm that may result to the child if presumed or acknowledged paternity is successfully disproved;

(vii) The nature of the relationship between the child and any alleged father;

(viii) The extent to which the passage of time reduces the chances of establishing the paternity of another man and a child support obligation in favor of the child; and

(ix) Other factors that may affect the equities arising from the disruption of the father-child relationship between the child and the presumed or acknowledged father or the chance of other harm to the child.

(c) In a proceeding involving the application of this section, a minor or incapacitated child shall be represented by a guardian ad litem.

(d) Denial of a motion seeking an order for genetic testing shall be based on clear and convincing evidence.

(e) If the court denies a motion seeking an order for genetic testing, it shall issue an order adjudicating the presumed father to be the father of the child.



14-2-809. Limitation; child having acknowledged or adjudicated father.

14-2-809. Limitation; child having acknowledged or adjudicated father.

(a) If a child has an acknowledged father, a signatory to the acknowledgment of paternity or denial of paternity may commence a proceeding seeking to rescind the acknowledgement or denial or challenge the paternity of the child only within the time allowed under W.S. 14-2-607 or 14-2-608.

(b) If a child has an acknowledged father or an adjudicated father, an individual, other than the child, who is neither a signatory to the acknowledgment of paternity nor a party to the adjudication and who seeks an adjudication of paternity of the child shall commence a proceeding not later than two (2) years after the effective date of the acknowledgment or adjudication.

(c) A proceeding under this section is subject to the application of the principles of estoppel established under W.S. 14-2-808.



14-2-810. Joinder of proceedings.

14-2-810. Joinder of proceedings.

(a) Except as otherwise provided in subsection (b) of this section, a proceeding to adjudicate parentage may be joined with a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, legal separation or separate maintenance, probate or administration of an estate or other appropriate proceeding.

(b) A respondent may not join a proceeding described in subsection (a) of this section with a proceeding to adjudicate parentage brought under the Uniform Interstate Family Support Act.



14-2-811. Proceeding before birth.

14-2-811. Proceeding before birth.

(a) A proceeding to determine parentage may be commenced before the birth of the child, but may not be concluded until after the birth of the child. The following actions may be taken before the birth of the child:

(i) Service of process;

(ii) Discovery; and

(iii) Except as prohibited by W.S. 14-2-702, collection of specimens for genetic testing.



14-2-812. Child as party; representation.

14-2-812. Child as party; representation.

(a) A minor child is a permissible party, but is not a necessary party to a proceeding under this article.

(b) The court shall appoint an attorney to represent the best interest of a minor or incapacitated child if the child is a party or the court finds that the interests of the child are not adequately represented.



14-2-813. Admissibility of results of genetic testing; expenses.

14-2-813. Admissibility of results of genetic testing; expenses.

(a) Except as otherwise provided in subsection (c) of this section, a record of a genetic testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects to its admission within fourteen (14) days after its receipt by the objecting party and cites specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

(i) Voluntarily or pursuant to an order of the court or a child support enforcement agency; or

(ii) Before or after the commencement of the proceeding.

(b) A party objecting to the results of genetic testing may call one (1) or more genetic testing experts to testify in person or by telephone, videoconference, deposition or another method approved by the court. Unless otherwise ordered by the court, the party offering the testimony bears the expense for the expert testifying.

(c) If a child has a presumed, acknowledged or adjudicated father, the results of genetic testing are inadmissible to adjudicate parentage unless performed:

(i) With the consent of both the mother and the presumed, acknowledged or adjudicated father; or

(ii) Pursuant to an order of the court under W.S. 14-2-702.

(d) Copies of bills for genetic testing and for prenatal and postnatal health care for the mother and child which are furnished to the adverse party not less than ten (10) days before the date of a hearing are admissible to establish:

(i) The amount of the charges billed; and

(ii) That the charges were reasonable, necessary and customary.



14-2-814. Consequences of declining genetic testing.

14-2-814. Consequences of declining genetic testing.

(a) A person who declines to comply with an order for genetic testing is guilty of contempt of court.

(b) If an individual whose paternity is being determined declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that individual.

(c) Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every man whose paternity is being adjudicated.



14-2-815. Admission of paternity authorized.

14-2-815. Admission of paternity authorized.

(a) A respondent in a proceeding to adjudicate parentage may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.



14-2-816. Temporary order.

14-2-816. Temporary order.

(a) In a proceeding under this article, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(i) A presumed father of the child;

(ii) Petitioning to have his paternity adjudicated;

(iii) Identified as the father through genetic testing under W.S. 14-2-705;

(iv) An alleged father who has declined to submit to genetic testing;

(v) Shown by clear and convincing evidence to be the father of the child; or

(vi) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this state.



14-2-817. Rules for adjudication of paternity.

14-2-817. Rules for adjudication of paternity.

(a) The court shall apply the following rules to adjudicate the paternity of a child:

(i) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child;

(ii) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under W.S. 14-2-705 shall be adjudicated the father of the child;

(iii) If the court finds that genetic testing under W.S. 14-2-705 neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity;

(iv) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing shall be adjudicated not to be the father of the child.



14-2-818. Jury prohibited.

14-2-818. Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.



14-2-819. Hearings; inspection of records.

14-2-819. Hearings; inspection of records.

Notwithstanding any other law concerning public hearings and records, any hearing or trial held under this act shall be held in closed court without admittance of any person other than those necessary to the action or proceeding. All papers and records other than the final judgment pertaining to the action or proceeding, whether part of the permanent record of the court or of a file in the state office of vital records services or elsewhere, are subject to inspection only by court order.



14-2-820. Order on default.

14-2-820. Order on default.

(a) The court shall issue an order adjudicating the paternity of a man who:

(i) After service of process, is in default; and

(ii) Is found by the court to be the father of a child.



14-2-821. Dismissal for want of prosecution.

14-2-821. Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this act for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.



14-2-822. Order adjudicating parentage.

14-2-822. Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage shall identify the child by name and date of birth.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, necessary travel and other reasonable expenses incurred in a proceeding under this article. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the child support enforcement agency of this state or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the state office of vital records to issue an amended birth certificate.



14-2-823. Binding effect of determination of parentage.

14-2-823. Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(i) All signatories to an acknowledgement or denial of paternity as provided in article 5 of this act; and

(ii) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of W.S. 20-4-142.

(b) A child is not bound by a determination of parentage under this act unless:

(i) The determination was based on an unrescinded acknowledgment of paternity and the acknowledgement is consistent with the results of genetic testing;

(ii) The adjudication of parentage was based on a finding consistent with the results of genetic testing and the consistency is declared in the determination or is otherwise shown; or

(iii) The child was a party or was represented in the proceeding determining parentage by an attorney representing the child's best interest.

(c) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of W.S. 20-4-142, and the final order:

(i) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(ii) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(d) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(e) An adjudication of the paternity of a child issued by a court of this state or by the filing of an acknowledgment of paternity pursuant to W.S. 14-2-605 without the benefit of genetic testing, may be challenged by a party to the adjudication only if post-adjudication genetic testing proves that the adjudicated father is not the biological father of the child pursuant to W.S. 14-2-817. This section does not apply to any of the following:

(i) A paternity determination made in or by a foreign jurisdiction or a paternity determination which has been made in or by a foreign jurisdiction and registered in this state in accordance with the Uniform Interstate Family Support Act;

(ii) A paternity determination based upon a court or administrative order of this state if the order was entered based upon blood or genetic test results which demonstrate that the alleged father was not excluded and that the probability of the alleged father's paternity was ninety-nine percent (99%) or higher.

(f) A petition for disestablishment of paternity shall be filed:

(i) In the district court in which the paternity order is filed;

(ii) In the case of an adjudication as a result of the filing of an acknowledgment of paternity pursuant to W.S. 14-2-605, notwithstanding any other provision of this chapter, the petition shall be filed within the earlier of two (2) years after the petitioner knew or should have known that the paternity of the child was at issue or as provided in W.S. 14-2-809(b);

(iii) In the case of an adjudication issued by a court of this state, the petition shall be filed only by the mother of the child, the adjudicated father of the child, the child, if the child was a party to the adjudication, or the legal representative of any of these parties. A petition filed by an individual who is not a party to the adjudication shall be filed pursuant to W.S. 14-2-809. The petition under this paragraph shall be filed no later than two (2) years after the petitioner knew or should have known that the paternity of the child was at issue.

(g) The court shall appoint an attorney to represent the best interests of a child if the court finds that the best interests of the child is not adequately represented. In cases concerning an adjudication of paternity pursuant to subsection (c) of this section, the court shall appoint an attorney to represent the best interests of the child. In determining the best interests of the child, the court shall consider the following factors:

(i) The length of time between the proceeding to adjudicate parentage and the time that the adjudicated father was placed on notice that he might not be the genetic father;

(ii) The length of time during which the adjudicated father has assumed the role of the father of the child;

(iii) The facts surrounding the adjudicated father's discovery of his possible nonpaternity;

(iv) The nature of the relationship between the child and the adjudicated father;

(v) The age of the child;

(vi) The harm that may result to the child if adjudicated paternity is successfully disproved;

(vii) The nature of the relationship between the child and any alleged father;

(viii) The extent to which the passage of time reduces the chances of establishing the paternity of another man and a child support obligation in favor of the child; and

(ix) Other factors that may affect the equities arising from the disruption of the father-child relationship between the child and the adjudicated father or the chance of other harm to the child.

(h) The court may order genetic testing pursuant to article 7 of this chapter.

(j) The court may grant relief on the petition filed in accordance with this section upon a finding by the court of all of the following:

(i) The relief sought is in the best interests of the child pursuant to the factors in this section;

(ii) The genetic test upon which the relief is granted was properly conducted;

(iii) The adjudicated father has not adopted the child;

(iv) The child is not a child whose paternity is governed by article 9 of this chapter;

(v) The adjudicated father did not act to prevent the biological father of the child from asserting his paternal rights with respect to the child.

(k) If the court determines that test results conducted in accordance with W.S. 14-2-703 and 14-2-704 exclude the adjudicated father as the biological father, the court may nonetheless dismiss the action to overcome paternity and affirm the paternity adjudication if:

(i) The adjudicated father requests that paternity be preserved and that the parent-child relationship be continued; or

(ii) The court finds that it is in the best interests of the child to preserve paternity. In determining the best interests of the child, the court shall consider all of the factors listed in this section.

(m) If the court finds that the adjudication of paternity should be vacated, in accordance with all of the conditions prescribed, the court shall enter an order which provides all of the following:

(i) That the disestablishment of paternity is in the best interests of the child pursuant to the factors in this section;

(ii) That the adjudicated father is not the biological father of the child;

(iii) That the adjudicated father's parental rights and responsibilities are terminated as of the date of the filing of the order;

(iv) That the birth records agency shall amend the child's birth certificate by removing the adjudicated father's name, if it appears thereon, and issue a new birth certificate for the child;

(v) That the adjudicated father is relieved of any and all future support obligations owed on behalf of the child from the date that the order determining that the established father is not the biological father is filed;

(vi) That any unpaid support due prior to the date the order determining that the adjudicated father is not the biological father is filed, is due and owing;

(vii) That the adjudicated father has no right to reimbursement of past child support paid to the mother, the state of Wyoming or any other assignee of child support.

(n) Participation of the Title IV-D agency in an action brought under this section shall be limited as follows:

(i) The Title IV-D agency shall only participate in actions if services are being provided by the Title IV-D agency pursuant to title 20 chapter 6 of the Wyoming Statutes;

(ii) When services are being provided by the Title IV-D agency under title 20 chapter 6 of the Wyoming Statutes, the Title IV-D agency may assist in obtaining genetic tests pursuant to article 7 of this chapter;

(iii) An attorney acting on behalf of the Title IV-D agency represents the state of Wyoming in any action under this section. The Title IV-D agency's attorney is not the legal representative of the mother, the adjudicated father or the child in any action brought under this section.

(o) The costs of genetic testing, the fee of any guardian ad litem and all court costs shall be paid by the person bringing the action to overcome paternity unless otherwise provided by law.

(p) A man presumed to be the father of a child without adjudication of paternity may bring a proceeding to adjudicate paternity pursuant to W.S. 14-2-807.






ARTICLE 9 - CHILD OF ASSISTED REPRODUCTION

14-2-901. Scope of article.

14-2-901. Scope of article.

This article does not apply to the birth of a child conceived by means of sexual intercourse.



14-2-902. Parental status of donor.

14-2-902. Parental status of donor.

A donor is not a parent of a child conceived by means of assisted reproduction.



14-2-903. Paternity of child of assisted reproduction.

14-2-903. Paternity of child of assisted reproduction.

A man who provides sperm for, or consents to, assisted reproduction by a woman as provided in W.S. 14-2-904, with the intent to be the parent of her child, is the parent of the resulting child.



14-2-904. Consent to assisted reproduction.

14-2-904. Consent to assisted reproduction.

(a) Consent by a woman and a man who intends to be the parent of a child born to the woman by assisted reproduction shall be in a record signed by the woman and the man. This requirement shall not apply to a donor.

(b) Failure to sign a consent required by subsection (a) of this section, before or after birth of the child, does not preclude a finding of paternity if the woman and the man, during the first two (2) years of the child's life resided together in the same household with the child and openly held out the child as their own.



14-2-905. Limitation on husband's dispute of paternity.

14-2-905. Limitation on husband's dispute of paternity.

(a) Except as otherwise provided in subsection (b) of this section, the husband of a wife who gives birth to a child by means of assisted reproduction may not challenge his paternity of the child unless:

(i) Within two (2) years after learning of the birth of the child he commences a proceeding to adjudicate his paternity; and

(ii) The court finds that he did not consent to the assisted reproduction, before or after birth of the child.

(b) A proceeding to adjudicate paternity may be maintained at any time if the court determines that:

(i) The husband did not provide sperm for, or before or after the birth of the child consent to, assisted reproduction by his wife;

(ii) The husband and the mother of the child have not cohabited since the probable time of assisted reproduction; and

(iii) The husband never openly held out the child as his own.

(c) The limitation provided in this section applies to a marriage declared invalid after assisted reproduction.



14-2-906. Effect of dissolution of marriage or withdrawal of consent.

14-2-906. Effect of dissolution of marriage or withdrawal of consent.

(a) If a marriage is dissolved before placement of eggs, sperm or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a record that if assisted reproduction were to occur after a divorce, the former spouse would be a parent of the child.

(b) The consent of a woman or a man to assisted reproduction may be withdrawn by that individual in a record at any time before placement of eggs, sperm or embryos. An individual who withdraws consent under this section is not a parent of the resulting child.



14-2-907. Parental status of deceased individual.

14-2-907. Parental status of deceased individual.

If an individual who consented in a record to be a parent by assisted reproduction dies before placement of eggs, sperm or embryos, the deceased individual is not a parent of the resulting child unless the deceased individual consented in a record that if assisted reproduction were to occur after death, the deceased individual would be a parent of the child.









CHAPTER 3 - PROTECTION

ARTICLE 1 - PROHIBITED ACTS

14-3-101. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.

14-3-101. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.



14-3-102. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.

14-3-102. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.



14-3-103. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.

14-3-103. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.



14-3-104. Repealed By Laws 2007, Ch. 159, 3.

14-3-104. Repealed By Laws 2007, Ch. 159, 3.



14-3-105. Repealed By Laws 2007, Ch. 159, 3.

14-3-105. Repealed By Laws 2007, Ch. 159, 3.



14-3-106. Repealed By Laws 2007, Ch. 159, 3.

14-3-106. Repealed By Laws 2007, Ch. 159, 3.



14-3-107. Performing body-art on persons who have not reached the age of majority; penalties; definition.

14-3-107. Performing body-art on persons who have not reached the age of majority; penalties; definition.

(a) No person shall knowingly perform body-art upon or under the skin of a person who has not reached the age of majority, except with the consent of the person's parent or legal guardian who is present at the time the body-art procedure is performed upon the person. The person performing the body-art procedure shall demand proof of age prior to administering the body-art procedure upon the person. A motor vehicle driver's license, a registration card issued under the federal Selective Service Act, an identification card issued to a member of the armed forces, a valid United States passport, a tribal identification card issued by the governing body of the Eastern Shoshone tribe of Wyoming or the Northern Arapahoe tribe of Wyoming or an identification card issued by the department of transportation is prima facie evidence of the age and identity of the person. Proof that the person performing the body-art procedure demanded, was shown and acted in reasonable reliance upon the information contained in any one (1) of the above documents as identification and proof of age is a defense to any criminal prosecution under this section.

(b) Any person violating this section is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.

(c) As used in this section:

(i) "Body-art" means the practice of physical body adornment utilizing body piercing, branding, scarification, sculpting or tattooing. This definition does not include practices conducted under the supervision of a physician licensed to practice medicine under Wyoming law nor does this definition include piercing of the outer perimeter or lobe of the ear by means of sterilized stud-and-clasp ear piercing systems;

(ii) "Body piercing" means any puncturing or penetration of the skin or mucosa of a person and the insertion of jewelry or other adornment in the opening;

(iii) "Branding" means any invasive procedure in which a permanent mark is burned into or onto the skin using either temperature, mechanical or chemical means;

(iv) "Scarification" means any invasive procedure in which the intended result is the production of scar tissue on the surface of the skin;

(v) "Sculpting" means any modification of the skin, mucosa, cartilage or tissue of the body for nonmedical purposes;

(vi) "Tattoo" means any indelible design, letter, scroll, figure, symbol or any other mark placed upon or under the skin with ink or colors, by the aid of needles or other instruments.



14-3-108. Use of ultraviolet tanning devices by persons who have not reached the age of majority; presence required; consent required; penalty.

14-3-108. Use of ultraviolet tanning devices by persons who have not reached the age of majority; presence required; consent required; penalty.

(a) No person other than the minor's parent or legal guardian shall knowingly allow a minor who has not reached fifteen (15) years of age to use an ultraviolet tanning device, unless the minor's parent or legal guardian consents in writing to the use and is present the entire time of use. No person shall knowingly allow a minor age fifteen (15) years to the age of majority to use an ultraviolet tanning device, except with written consent obtained from the minor's parent or legal guardian. Any person other than the minor's parent or legal guardian allowing the use of an ultraviolet tanning device by a minor shall demand proof of age prior to allowing the use of an ultraviolet tanning device. A motor vehicle driver's license, a registration card issued under the federal Selective Service Act, an identification card issued to a member of the armed forces, a valid United States passport, a tribal identification card issued by the governing body of the Eastern Shoshone tribe of Wyoming or the Northern Arapahoe tribe of Wyoming or an identification card issued by the department of transportation is prima facie evidence of the age and identity under this section. Proof that the person allowing the use of the ultraviolet tanning device demanded, was shown and acted in reasonable reliance upon the information contained in any one (1) of the above documents as identification and proof of age is a defense to any criminal prosecution under this section.

(b) Any person violating this section is guilty of a misdemeanor punishable by a fine of not more than two hundred fifty dollars ($250.00).

(c) As used in this section:

(i) "Consent" means that the parent or legal guardian appears at the first time the minor uses the ultraviolet tanning device and signs a written consent form in the presence of the owner or an employee of the facility. The minor's parent or legal guardian may withdraw this consent at any time. Unless so withdrawn, this consent shall be valid for twelve (12) months from the date the written consent form is signed. The parent or legal guardian must repeat the written consent process annually until the minor reaches the age of majority;

(ii) "Present" means being physically present at the facility at which the tanning device is being used, but does not require the presence in the tanning room or booth being used;

(iii) "Ultraviolet tanning device" means equipment that emits electromagnetic radiation with wavelengths in the air between two hundred (200) and four hundred (400) nanometers used for tanning of the skin, including, but not limited to, a sunlamp, tanning booth or tanning bed, but does not include equipment that emits ultraviolet radiation used by a health care professional in the treatment of disease or used pursuant to a prescription.






ARTICLE 2 - CHILD PROTECTIVE SERVICES

14-3-201. Purpose.

14-3-201. Purpose.

The purpose of W.S. 14-3-201 through 14-3-216 is to delineate the responsibilities of the state agency, other governmental agencies or officials, professionals and citizens to intervene on behalf of a child suspected of being abused or neglected, to protect the best interest of the child, to further offer protective services when necessary in order to prevent any harm to the child or any other children living in the home, to protect children from abuse or neglect which jeopardize their health or welfare, to stabilize the home environment, to preserve family life whenever possible and to provide permanency for the child in appropriate circumstances. The child's health, safety and welfare shall be of paramount concern in implementing and enforcing this article.



14-3-202. Definitions.

14-3-202. Definitions.

(a) As used in W.S. 14-3-201 through 14-3-216:

(i) "A person responsible for a child's welfare" includes the child's parent, noncustodial parent, guardian, custodian, stepparent, foster parent or other person, institution or agency having the physical custody or control of the child;

(ii) "Abuse" means inflicting or causing physical or mental injury, harm or imminent danger to the physical or mental health or welfare of a child other than by accidental means, including abandonment, unless the abandonment is a relinquishment substantially in accordance with W.S. 14-11-101 through 14-11-109, excessive or unreasonable corporal punishment, malnutrition or substantial risk thereof by reason of intentional or unintentional neglect, and the commission or allowing the commission of a sexual offense against a child as defined by law:

(A) "Mental injury" means an injury to the psychological capacity or emotional stability of a child as evidenced by an observable or substantial impairment in his ability to function within a normal range of performance and behavior with due regard to his culture;

(B) "Physical injury" means any harm to a child including but not limited to disfigurement, impairment of any bodily organ, skin bruising if greater in magnitude than minor bruising associated with reasonable corporal punishment, bleeding, burns, fracture of any bone, subdural hematoma or substantial malnutrition;

(C) "Substantial risk" means a strong possibility as contrasted with a remote or insignificant possibility;

(D) "Imminent danger" includes threatened harm and means a statement, overt act, condition or status which represents an immediate and substantial risk of sexual abuse or physical or mental injury. "Imminent danger" includes violation of W.S. 31-5-233(m).

(iii) "Child" means any person under the age of eighteen (18);

(iv) "Child protective agency" means the field or regional offices of the department of family services;

(v) "Court proceedings" means child protective proceedings which have as their purpose the protection of a child through an adjudication of whether the child is abused or neglected, and the making of an appropriate order of disposition;

(vi) "Institutional child abuse and neglect" means situations of child abuse or neglect where a foster home or other public or private residential home, institution or agency is responsible for the child's welfare;

(vii) "Neglect" means a failure or refusal by those responsible for the child's welfare to provide adequate care, maintenance, supervision, education or medical, surgical or any other care necessary for the child's well being. Treatment given in good faith by spiritual means alone, through prayer, by a duly accredited practitioner in accordance with the tenets and practices of a recognized church or religious denomination is not child neglect for that reason alone;

(viii) "State agency" means the state department of family services;

(ix) "Subject of the report" means any child reported under W.S. 14-3-201 through 14-3-216 or the child's parent, guardian or other person responsible for the child's welfare;

(x) "Unsubstantiated report" means any report made pursuant to W.S. 14-3-201 through 14-3-216 that, upon investigation, is not supported by a preponderance of the evidence;

(xi) "Substantiated report" means any report of child abuse or neglect made pursuant to W.S. 14-3-201 through 14-3-216 that, upon investigation, is supported by a preponderance of the evidence;

(xii) Repealed by Laws 2002, Ch. 86, 3.

(xiii) Repealed By Laws 2002, Ch. 86, 3.

(xiv) Repealed By Laws 2002, Ch. 86, 3.

(xv) "Collaborative" means the interagency children's collaborative created by W.S. 14-3-215;

(xvi) "Department" means the state department of family services and its local offices;

(xvii) "Transportation" means the provision of a means to convey the child from one place to another by the custodian or someone acting on his behalf in the performance of required duties, but does not require the state to provide incidental travel or to purchase a motor vehicle for the child's own use to travel.



14-3-203. Duties of state agency; on-call services.

14-3-203. Duties of state agency; on-call services.

(a) The state agency shall:

(i) Administer W.S. 14-3-201 through 14-3-215;

(ii) Be responsible for strengthening and improving state and community efforts toward the prevention, identification and treatment of child abuse and neglect in the state; and

(iii) Refer any person or family seeking assistance in meeting child care responsibilities, whether or not the problem presented by the person or family is child abuse or neglect, to appropriate community resources, agencies, services or facilities.

(iv) Repealed By Laws 2005, ch. 236, 4.

(b) The state agency may contract for assistance in providing on-call services. The assistance may include screening protection calls, making appropriate referrals to law enforcement and the agency, and maintaining a record of calls and referrals. Contractors shall have training in child protection services.

(c) The state agency shall ensure that all child protective service workers are trained:

(i) In the principles of family centered practice that focus on providing services to the entire family to achieve the goals of safety and permanency for children, including balancing the best interests of children with the rights of parents;

(ii) In the duty of the workers to inform the individual subject to a child abuse or neglect allegation, at the earliest opportunity during the initial contact, of the specific complaints or allegations made against the individual;

(iii) Concerning constitutional and statutory rights of children and families from and after the initial time of contact and the worker's legal duty not to violate the constitutional and statutory rights of children and families from and after the initial time of contact;

(iv) To know the state's legal definitions of physical abuse, sexual abuse, neglect, dependency and endangerment;

(v) To know the provisions of federal and state laws governing child welfare practice, including but not limited to the Adoption and Safe Families Act, Indian Child Welfare Act, Multi-Ethnic Placement Act and the Child Abuse Prevention and Treatment Act, as amended.



14-3-204. Duties of local child protective agency.

14-3-204. Duties of local child protective agency.

(a) The local child protective agency shall:

(i) Prepare a plan for child protective services under guidelines prepared by the state agency, and provide services under the plan to prevent further child abuse or neglect. The plan shall be reviewed annually by both agencies;

(ii) Receive, assess, investigate or arrange for investigation and coordinate investigation or assessment of all reports of known or suspected child abuse or neglect;

(iii) Within twenty-four (24) hours after notification of a suspected case of child abuse or neglect, initiate an investigation or assessment to verify every report. The representative of the child protective agency shall, at the initial time of contact with the individual subject to a child abuse and neglect investigation or assessment, advise the individual of the specific complaints or allegations made against the individual. A thorough investigation or assessment and report of child abuse or neglect shall be made in the manner and time prescribed by the state agency pursuant to rules and regulations adopted in accordance with the Wyoming Administrative Procedure Act. If the child protective agency is denied reasonable access to a child by a parent or other persons and the agency deems that the best interest of the child so requires, it shall seek an appropriate court order by ex parte proceedings or other appropriate proceedings to see the child. The child protective agency shall assign a report:

(A) For investigation when allegations contained in the report indicate:

(I) That criminal charges could be filed, the child appears to be in imminent danger and it is likely the child will need to be removed from the home; or

(II) A child fatality, major injury or sexual abuse has occurred.

(B) For assessment when the report does not meet the criteria of subparagraph (A) of this paragraph.

(iv) If the investigation or assessment discloses that abuse or neglect is present, initiate services with the family of the abused or neglected child to assist in resolving problems that lead to or caused the child abuse or neglect;

(v) If the child protective agency is able through investigation to substantiate a case of abuse or neglect, it shall notify the person suspected of causing the abuse or neglect by first class mail to his last known address of his right to request a hearing on the agency's determination for a final determination before the office of administrative hearings pursuant to the Wyoming Administrative Procedure Act;

(vi) Make reasonable efforts to contact the noncustodial parent of the child and inform the parent of substantiated abuse or neglect in high risk or moderate risk cases as determined pursuant to rules and regulations of the state agency and inform the parent of any proposed action to be taken;

(vii) Cooperate, coordinate and assist with the prosecution and law enforcement agencies;

(viii) When the best interest of the child requires court action, contact the county and prosecuting attorney to initiate legal proceedings and assist the county and prosecuting attorney during the proceedings. If the county attorney elects not to bring court action the local child protective agency may petition the court for appointment of a guardian ad litem who shall act in the best interest of the child and who may petition the court to direct the county attorney to show cause why an action should not be commenced under W.S. 14-3-401 through 14-3-439; and

(ix) Refer a child receiving department services who is under the age of six (6) years to the department of health, division of developmental disabilities preschool program for educational and developmental screening and assessment.

(b) The local child protective agency may appeal an adverse determination of the office of administrative hearings.



14-3-205. Child abuse or neglect; persons required to report.

14-3-205. Child abuse or neglect; persons required to report.

(a) Any person who knows or has reasonable cause to believe or suspect that a child has been abused or neglected or who observes any child being subjected to conditions or circumstances that would reasonably result in abuse or neglect, shall immediately report it to the child protective agency or local law enforcement agency or cause a report to be made.

(b) If a person reporting child abuse or neglect is a member of the staff of a medical or other public or private institution, school, facility or agency, he shall notify the person in charge or his designated agent as soon as possible, who is thereupon also responsible to make the report or cause the report to be made. Nothing in this subsection is intended to relieve individuals of their obligation to report on their own behalf unless a report has already been made or will be made.

(c) Any employer, public or private, who discharges, suspends, disciplines or penalizes an employee solely for making a report of neglect or abuse under W.S. 14-3-201 through 14-3-215 is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.

(d) Any person who knowingly and intentionally makes a false report of child abuse or neglect, or who encourages or coerces another person to make a false report of child abuse or neglect, is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both.



14-3-206. Child abuse or neglect; written report; statewide reporting center; documentation; costs and admissibility thereof.

14-3-206. Child abuse or neglect; written report; statewide reporting center; documentation; costs and admissibility thereof.

(a) Reports of child abuse or neglect or of suspected child abuse or neglect made to the local child protective agency or local law enforcement agency shall be:

(i) Conveyed immediately by the agency receiving the report to the appropriate local child protective agency or local law enforcement agency. The agencies shall continue cooperating and coordinating with each other during the assessment or investigation; and

(ii) Followed by a written report by the receiving agency confirming or not confirming the facts reported. The report shall provide to law enforcement or the local child protective agency the following, to the extent available:

(A) The name, age and address of the child;

(B) The name and address of any person responsible for the child's care;

(C) The nature and extent of the child's condition;

(D) The basis of the reporter's knowledge;

(E) The names and conditions of any other children relevant to the report;

(F) Any evidence of previous injuries to the child;

(G) Photographs, videos and x-rays with the identification of the person who created the evidence and the date the evidence was created; and

(H) Any other relevant information.

(b) The state agency may establish and maintain a statewide reporting center to receive reports of child abuse or neglect on a twenty-four (24) hour, seven (7) day week, toll free telephone number. Upon establishment of the service, all reports of child abuse or neglect may be made to the center which shall transfer the reports to the appropriate local child protective agency.

(c) Any person investigating, examining or treating suspected child abuse or neglect may document evidence of child abuse or neglect to the extent allowed by law by having photographs taken or causing x-rays to be made of the areas of trauma visible on a child who is the subject of the report or who is subject to a report. The reasonable cost of the photographs or x-rays shall be reimbursed by the appropriate local child protective agency. All photographs, x-rays or copies thereof shall be sent to the local child protective agency, admissible as evidence in any civil proceeding relating to child abuse or neglect, and shall state:

(i) The name of the subject;

(ii) The name, address and telephone number of the person taking the photographs or x-rays; and

(iii) The date and place they were taken.



14-3-207. Abuse or neglect as suspected cause of death; coroner's investigation.

14-3-207. Abuse or neglect as suspected cause of death; coroner's investigation.

Any person who knows or has reasonable cause to suspect that a child has died as a result of child abuse or neglect shall report to the appropriate coroner. The coroner shall investigate the report and submit his findings in writing to the law enforcement agency, the appropriate district attorney and the local child protective agency.



14-3-208. Temporary protective custody; order; time limitation; remedial health care.

14-3-208. Temporary protective custody; order; time limitation; remedial health care.

(a) When a child is taken into temporary protective custody pursuant to W.S. 14-3-405(a) and (b), the person taking custody shall immediately notify the local department of family services office and place or transfer temporary protective custody to the local department of family services office as soon as practicable. The local department of family services office shall:

(i) Accept physical custody of the child;

(ii) Make reasonable efforts to inform the parent, noncustodial parent or other person responsible for the child's welfare that the child has been taken into temporary protective custody, unless otherwise ordered by a court of competent jurisdiction;

(iii) Arrange for care and supervision of the child in the most appropriate and least restrictive setting necessary to meet the child's needs, including foster homes or other child care facilities certified by the department or approved by the court. When it is in the best interest of the child, the department shall place the child with the child's noncustodial birth parent or with the child's extended family, including adult siblings, grandparents, great-grandparents, aunts or uncles. Prior to approving placement with the child's noncustodial birth parent or extended family, the department shall determine whether anyone living in the home has been convicted of a crime involving serious harm to children or has a substantiated case listed on the central registry established pursuant to W.S. 14-3-213. The department may leave the child in the care of a physician or hospital when necessary to ensure the child receives proper care. A neglected child shall not be placed in a jail or detention facility other than for a delinquent act;

(iv) Initiate an investigation of the allegations; and

(v) Assess the child's mental and physical needs, provide for the child's ordinary and emergency medical care and seek emergency court authorization for any extraordinary medical care that is needed prior to the shelter care hearing.

(b) The law enforcement or medical provider shall promptly notify the court and the district attorney of any child taken into temporary protective custody and placed in its care pursuant to W.S. 14-3-405 without a court order.

(c) Temporary protective custody shall not exceed forty-eight (48) hours, excluding weekends and legal holidays.

(d) When the court orders the child into the legal custody of the department pursuant to W.S. 14-3-409(d) or 14-3-429, the department shall:

(i) Accept legal custody of the child;

(ii) Continue or arrange for, care, transportation and supervision of the child as provided in paragraph (a)(iii) of this section;

(iii) Assess the child's mental and physical health needs and provide for the child's ordinary and emergency medical care;

(iv) Arrange for the provision of the education of the child, including participation in individualized education or developmental services;

(v) Participate in multidisciplinary team meetings to develop treatment recommendations for the child;

(vi) Perform any other duties ordered by the court relating to the care or custody of the child.



14-3-209. Immunity from liability.

14-3-209. Immunity from liability.

Any person, official, institution or agency participating in good faith in any act required or permitted by W.S. 14-3-201 through 14-3-215 is immune from any civil or criminal liability that might otherwise result by reason of the action. For the purpose of any civil or criminal proceeding, the good faith of any person, official or institution participating in any act permitted or required by W.S. 14-3-201 through 14-3-215 shall be presumed.



14-3-210. Admissibility of evidence constituting privileged communications.

14-3-210. Admissibility of evidence constituting privileged communications.

(a) Evidence regarding a child in any judicial proceeding resulting from a report made pursuant to W.S. 14-3-201 through 14-3-215 shall not be excluded on the ground it constitutes a privileged communication:

(i) Between husband and wife;

(ii) Claimed under any provision of law other than W.S. 1-12-101(a)(i) and (ii); or

(iii) Claimed pursuant to W.S. 1-12-116.



14-3-211. Appointment of counsel for child and other parties.

14-3-211. Appointment of counsel for child and other parties.

(a) The court shall appoint counsel to represent any child in a court proceeding in which the child is alleged to be abused or neglected. Any attorney representing a child under this section shall also serve as the child's guardian ad litem unless a guardian ad litem has been appointed by the court. The attorney or guardian ad litem shall be charged with representation of the child's best interest.

(b) The court may appoint counsel for any party when necessary in the interest of justice.



14-3-212. Child protection teams; creation; composition; duties; records confidential.

14-3-212. Child protection teams; creation; composition; duties; records confidential.

(a) The state agency and the local child protective agency shall encourage and assist in the creation of child protection teams within the communities in the state. The purposes of the child protection teams shall be to identify or develop community resources to serve abused and neglected children within the community, to advocate for improved services or procedures for such children and to provide information and assistance to the state agency, local child protection agency and multidisciplinary teams, if a multidisciplinary team has been appointed. The department may promulgate reasonable rules and regulations in accordance with the Wyoming Administrative Procedure Act to define the roles and procedures of child protection teams.

(b) The local child protection team shall be composed of:

(i) A member of the district attorney's office;

(ii) A designated representative from the school district or districts within the area served by the team;

(iii) A representative from the local field office of the department of family services;

(iv) A representative from the county government;

(v) A representative from each city and town in the county;

(vi) Representatives from other relevant professions; and

(vii) Temporary members selected for the needs of a particular case as determined by the team.

(c) The local child protection team may:

(i) Assist and coordinate with the state agency, the local child protective agency and all available agencies and organizations dealing with children;

(ii) Repealed By Laws 2005, ch. 236, 4.

(iii) Coordinate the provision of appropriate services for abused and neglected children and their families;

(iv) Identify or develop community resources to serve abused and neglected children and advocate for improved services and procedures for such children;

(v) Identify training needs, sponsor training and raise community awareness of child protection issues; and

(vi) Assist and make recommendations of appropriate services in individual cases brought to it by the state agency or the local child protection agency.

(d) The local child protection team shall not act as a multidisciplinary team, but members of the child protection team may serve on a multidisciplinary team if appointed pursuant to W.S. 14-3-427.

(e) All records and proceedings of the child protection teams are subject to W.S. 14-3-214.



14-3-213. Central registry of child protection cases; establishment; operation; amendment, expungement or removal of records; classification and expungement of reports; statement of person accused.

14-3-213. Central registry of child protection cases; establishment; operation; amendment, expungement or removal of records; classification and expungement of reports; statement of person accused.

(a) The state agency shall establish and maintain a record of all child protection reports and a central registry of "under investigation" or "substantiated" child protection reports in accordance with W.S. 42-2-111.

(b) Through the recording of reports, the state agency's recordkeeping system shall be operated to enable the state agency to:

(i) Immediately identify and locate prior reports of cases of child abuse or neglect to assist in the diagnosis of suspicious circumstances and the assessment of the needs of the child and his family;

(ii) Continuously monitor the current status of all pending child protection cases;

(iii) Regularly evaluate the effectiveness of existing laws and programs through the development and analysis of statistical and other information; and

(iv) Maintain a central registry of "under investigation" reports and "substantiated" reports of child abuse or neglect for provision of information to qualifying applicants pursuant to W.S. 14-3-214(f).

(c) Upon good cause shown and upon notice to the subject of an "under investigation" or "substantiated" report, the state agency may list, amend, expunge or remove any record from the central registry in accordance with rules and regulations adopted by the state agency.

(d) All reports of child abuse or neglect contained within the central registry shall be classified in one (1) of the following categories:

(i) "Under investigation"; or

(ii) "Substantiated".

(iii) Repealed By Laws 2005, ch. 23, 2.

(e) Within six (6) months all reports classified as "under investigation" shall be reclassified as "substantiated" or expunged from the central registry, unless the state agency is notified of an open criminal investigation or criminal prosecution. Unsubstantiated reports shall not be contained within the central registry.

(f) Any person named as a perpetrator of child abuse or neglect in any report maintained in the central registry which is classified as a substantiated report as defined in W.S. 14-3-202(a)(xi) shall have the right to have included in the report his statement concerning the incident giving rise to the report. Any person seeking to include a statement pursuant to this subsection shall provide the state agency with the statement. The state agency shall provide notice to any person identified as a perpetrator of his right to submit his statement in any report maintained in the central registry.



14-3-214. Confidentiality of records; penalties; access to information; attendance of school officials at interviews; access to central registry records pertaining to child protection cases.

14-3-214. Confidentiality of records; penalties; access to information; attendance of school officials at interviews; access to central registry records pertaining to child protection cases.

(a) All records concerning reports and investigations of child abuse or neglect are confidential except as provided by W.S. 14-3-201 through 14-3-215. Any person who willfully violates this subsection is guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars ($500.00) or imprisoned in the county jail not more than six (6) months, or both.

(b) Applications for access to records concerning child abuse or neglect contained in the state agency or local child protective agency shall be made in the manner and form prescribed by the state agency. Upon appropriate application, the state agency shall give access to any of the following persons or agencies for purposes directly related with the administration of W.S. 14-3-201 through 14-3-216:

(i) A local child protective agency;

(ii) A law enforcement agency, guardian ad litem, child protection team or the attorney representing the subject of the report;

(iii) A physician or surgeon who is treating an abused or neglected child, the child's family or a child he reasonably suspects may have been abused or neglected;

(iv) A person legally authorized to place a child in protective temporary custody when information in the report or record is required to determine whether to place the child in temporary protective custody;

(v) A person responsible for the welfare of the child;

(vi) A court or grand jury upon a showing that access to the records is necessary for the determination of an issue, in which case access shall be limited to in camera inspection unless the court finds public disclosure is necessary;

(vii) Court personnel who are investigating reported incidents of child abuse or neglect;

(viii) An education or mental health professional serving the child, if the state agency determines the information is necessary to provide appropriate educational or therapeutic interventions.

(c) A physician or person in charge of an institution, school, facility or agency making the report shall receive, upon written application to the state agency, a summary of the records concerning the subject of the report.

(d) Any person, agency or institution given access to information concerning the subject of the report shall not divulge or make public any information except as required for court proceedings.

(e) Nothing in W.S. 14-3-201 through 14-3-215 prohibits the attendance of any one (1) of the following at an interview conducted on school property by law enforcement or child protective agency personnel of a child suspected to be abused or neglected provided the person is not a subject of the allegation:

(i) The principal of the child's school or his designee; or

(ii) A child's teacher or, counselor, or specialist employed by the school or school district and assigned the duties of monitoring, reviewing or assisting in the child's welfare in cases of suspected child abuse or neglect.

(f) Upon appropriate application, the state agency shall provide to any chapter of a nationally recognized youth organization, child caring facility certified under W.S. 14-4-101 et seq., public or private school or state institution for employee or volunteer screening purposes a summary of central registry records maintained under state agency rules since December 31, 1986, for purposes of screening employees or volunteers. The state agency shall provide the results of the records check to the applicant by certified mail if the records check confirms the existence of a report "under investigation" or a "substantiated" finding of abuse or neglect. Otherwise, the state agency shall provide the results of the records check to the applicant by United States mail. The written results shall confirm that there is a report "under investigation", a "substantiated" finding of abuse or neglect on the central registry naming the individual or confirm that no record exists. When the individual is identified on the registry as a "substantiated" perpetrator of abuse or neglect, the report to the applicant shall contain information with respect to the date of the finding, specific type of abuse or neglect, a copy of the perpetrator's voluntary statement and whether an appeal is pending. The applicant shall submit a fee of ten dollars ($10.00) and proof satisfactory to the state agency that the prospective or current employee or volunteer whose records are being checked consents to the release of the information to the applicant. The applicant shall use the information received only for purposes of screening prospective employees and volunteers who may, through their employment or volunteer services, have unsupervised access to minors. Applicants, their employees or other agents shall not otherwise divulge or make public any information received under this section. The state agency shall notify any applicant receiving information under this subsection of any subsequent reclassification of the information pursuant to W.S. 14-3-213(e). The state agency shall screen all prospective agency employees in conformity with the procedure provided under this subsection.

(g) There is created a program administration account to be known as the "child and vulnerable adult abuse registry account". All fees collected under subsection (f) of this section shall be credited to this account.



14-3-215. Interagency children's collaborative.

14-3-215. Interagency children's collaborative.

(a) There is created an interagency children's collaborative. The collaborative shall be composed of:

(i) The director of the department of family services, or his designee;

(ii) The director of the department of health, or his designee;

(iii) The superintendent of public instruction, or his designee;

(iv) The director of the department of workforce services, or his designee; and

(v) The governor's appointee who shall represent families receiving services from the state agencies represented in paragraphs (i) through (iv) of this subsection.

(b) The department of family services shall adopt rules by July 1, 2005, to establish guidelines for review of case files of children in state custody as a result of any action commenced under this title. The rules shall be adopted by the department of family services with the advice of the departments of education, health and workforce services. In addition to providing for the review of cases and the progress made towards returning children in state custody to their homes, communities or other permanent placements, the guidelines shall provide specific processes for:

(i) Local multidisciplinary teams to voluntarily present case files to the collaborative for review;

(ii) The review of cases in which more than one (1) state agency provides services to the child and his family; and

(iii) The review of statewide availability and utilization of resources for children in state custody.



14-3-216. Other laws not superseded.

14-3-216. Other laws not superseded.

No laws of this state are superseded by the provisions of W.S. 14-3-201 through 14-3-216.






ARTICLE 3 - SALE OF TOBACCO

14-3-301. Definitions.

14-3-301. Definitions.

(a) As used in this article:

(i) "Tobacco products" means any substance containing tobacco leaf, or any product made or derived from tobacco that contains nicotine, including, but not limited to, cigarettes, electronic cigarettes, cigars, pipe tobacco, snuff, chewing tobacco or dipping tobacco;

(ii) "Vending machine" means any mechanical, electric or electronic self-service device which, upon insertion of money, tokens, or any other form of payment, dispenses tobacco products;

(iii) "Retailer" means a business of any kind at a specific location that sells tobacco products to a user or consumer;

(iv) "Self service display" means any display of tobacco products that is located in an area where customers are permitted and where the tobacco products are readily accessible to a customer without the assistance of a salesperson;

(v) "Electronic cigarette" means a product that employs any mechanical heating element, battery or electronic circuit, regardless of shape or size, that can be used to deliver doses of nicotine vapor by means of heating a liquid nicotine solution contained in a cartridge or other delivery system.



14-3-302. Prohibited sales or delivery.

14-3-302. Prohibited sales or delivery.

(a) No individual shall sell, offer for sale, give away or deliver tobacco products to any person under the age of eighteen (18) years.

(b) Any individual violating subsection (a) of this section is guilty of a misdemeanor punishable by a fine of not more than:

(i) Fifty dollars ($50.00) for a first violation committed within a twenty-four (24) month period. The court may allow the defendant to perform community service and be granted credit against his fine and court costs at the rate of five dollars ($5.00) for each hour of work performed;

(ii) Two hundred fifty dollars ($250.00) for a second violation committed within a twenty-four (24) month period, regardless of the locations where the violations occurred. The court may allow the defendant to perform community service and be granted credit against his fine and court costs at the rate of five dollars ($5.00) for each hour of work performed;

(iii) Seven hundred fifty dollars ($750.00) for a third or subsequent violation committed within a twenty-four (24) month period, regardless of the locations where the violations occurred. The court may allow the defendant to perform community service and be granted credit against his fine and court costs at the rate of five dollars ($5.00) for each hour of work performed.

(c) No retailer shall sell, permit the sale, offer for sale, give away or deliver tobacco products to any person under the age of eighteen (18) years.

(d) Any person violating subsection (c) of this section is guilty of a misdemeanor punishable by a fine of not more than:

(i) Fifty dollars ($50.00) for a first violation committed within a twenty-four (24) month period;

(ii) Two hundred fifty dollars ($250.00) for a second violation committed within a twenty-four (24) month period;

(iii) Seven hundred fifty dollars ($750.00) for a third or subsequent violation committed within a twenty-four (24) month period.

(e) In addition to the penalties under paragraph (d)(iii) of this section, any person violating subsection (c) of this section for a third or subsequent time within a two (2) year period may be subject to an injunction. The department of revenue or the district attorney of the county in which the offense occurred, may petition the district court for an injunction to prohibit the sale of tobacco in the establishment where the violation occurred. If the court finds that the respondent in the action has violated the provisions of subsection (c) of this section for a third or subsequent time within a two (2) year period and may continue to violate such provisions, it may grant an injunction prohibiting the respondent from selling tobacco products in the establishment where the violation occurred for a period of not more than one hundred eighty (180) days. For the purposes of this subsection, multiple violations occurring before the petition for the injunction is filed shall be deemed part of the violation for which the injunction is sought. If the person against whom the injunction is sought operates multiple, geographically separate establishments, the injunction shall apply only to the establishment where the violation occurred. The injunction shall prohibit all sales of tobacco products in the establishment where the violation occurred, regardless of any change in ownership or management of the establishment that is not a bona fide, arms length transaction while the injunction is in effect.

(f) It is an affirmative defense to a prosecution under subsections (a) and (c) of this section that, in the case of a sale, the person who sold the tobacco product was presented with, and reasonably relied upon, an identification card which identified the person buying or receiving the tobacco product as being over eighteen (18) years of age.

(g) Notwithstanding the provisions of subsection (d) of this section, no fine for a violation of subsection (c) of this section shall be imposed for a first offense in a twenty-four (24) month period if the retailer can show it had:

(i) Adopted and enforced a written policy against selling tobacco products to persons under the age of eighteen (18) years;

(ii) Informed its employees of the applicable laws regarding the sale of tobacco products to persons under the age of eighteen (18) years;

(iii) Required employees to verify the age of tobacco product customers by way of photographic identification or by means of electronic transaction scan device; and

(iv) Established and imposed disciplinary sanctions for noncompliance.



14-3-303. Posted notice required; location of vending machines.

14-3-303. Posted notice required; location of vending machines.

(a) Any person who sells tobacco products shall post signs informing the public of the age restrictions provided by this article at or near every display of tobacco products and on or upon every vending machine which offers tobacco products for sale. Each sign shall be plainly visible and shall contain a statement communicating that the sale of tobacco products to persons under eighteen (18) years of age is prohibited by law. Effective January 1, 2001, any person who owns, operates or manages a business where tobacco products are offered for sale at retail and at which persons under the age of eighteen (18) are allowed admission with or without an adult, shall maintain all tobacco products within the line of sight of a cashier or other employee or under the control of the cashier or other employee. For purposes of this subsection:

(i) "Within the line of sight" means visible to a cashier or other employee while at the sales counter; and

(ii) "Under control" means protected by security, surveillance or detection methods.

(b) No person shall sell or offer tobacco products:

(i) Through a vending machine unless the vending machine is located in:

(A) Businesses, factories, offices or other places not open to the general public;

(B) Places to which persons under the age of eighteen (18) years of age are not permitted access; or

(C) Business premises where alcoholic or malt beverages are sold or dispensed and where entry by persons under eighteen (18) years of age is prohibited.

(ii) Through a self service display except in:

(A) A vending machine as permitted in paragraph (i) of this subsection; or

(B) A business where entry by persons under eighteen (18) years of age is prohibited.

(c) Any person violating subsection (a) or (b) of this section is guilty of a misdemeanor punishable by a fine of not more than:

(i) Fifty dollars ($50.00) for a first violation committed within a twenty-four (24) month period;

(ii) Two hundred fifty dollars ($250.00) for a second violation committed within a twenty-four (24) month period;

(iii) Seven hundred fifty dollars ($750.00) for a third or subsequent violation committed within a twenty-four (24) month period.

(d) For purposes of subsection (c) of this section, each day of continued violation under subsection (a) or (b) of this section shall be deemed a separate offense.

(e) In addition to the penalties under paragraph (c)(iii) of this section, any person violating subsection (a) or (b) of this section for a third or subsequent time within a two (2) year period may be subject to an injunction. The department or the district attorney of the county in which the offense occurred, may petition the district court for an injunction to prohibit the sale of tobacco from the vending machines or the establishment where the violation occurred. If the court finds that the respondent in the action has violated the provisions of subsection (a) or (b) of this section for a third or subsequent time within a two (2) year period and may continue to violate such provisions, it may grant an injunction prohibiting the respondent from selling tobacco products from vending machines or from the establishment where the violation occurred for a period of not more than one hundred eighty (180) days. For the purposes of this subsection, multiple violations occurring before the petition for the injunction is filed shall be deemed part of the violation for which the injunction is sought. If the person against whom the injunction is sought operates multiple, geographically separate establishments or vending machines, the injunction shall apply only to the establishment where the violation occurred and to the vending machines resulting in the violation. The injunction shall prohibit all sales of tobacco products from the vending machines or the establishment involved in the violation, regardless of any change in ownership or management of the vending machines or the establishment that is not a bona fide, arms length transaction while the injunction is in effect.



14-3-304. Purchase by minors prohibited.

14-3-304. Purchase by minors prohibited.

(a) No person under the age of eighteen (18) years shall purchase or attempt to purchase tobacco products, or misrepresent his identity or age, or use any false or altered identification for the purpose of purchasing or attempting to purchase tobacco products.

(b) Any person violating subsection (a) of this section is guilty of a misdemeanor punishable by a fine of not more than:

(i) Fifty dollars ($50.00) for a first violation committed within a twenty-four (24) month period;

(ii) Two hundred fifty dollars ($250.00) for a second violation committed within a twenty-four (24) month period;

(iii) Seven hundred fifty dollars ($750.00) for a third or subsequent violation committed within a twenty-four (24) month period.

(c) In lieu of the fine under subsection (b) of this section, the court may allow the defendant to perform community service or attend a tobacco cessation program and be granted credit against his fine and court costs at the rate of five dollars ($5.00) for each hour of work performed or each hour of tobacco cessation program attended.

(d) After twenty-four (24) months or upon reaching the age of majority, whichever occurs later, a criminal conviction under this section may be expunged in accordance with W.S. 14-6-241.



14-3-305. Possession or use by minors prohibited.

14-3-305. Possession or use by minors prohibited.

(a) It is unlawful for any person under the age of eighteen (18) years to possess or use any tobacco products.

(b) Any person violating subsection (a) of this section is guilty of a misdemeanor punishable by a fine of not more than:

(i) Fifty dollars ($50.00) for a first violation committed within a twenty-four (24) month period;

(ii) Two hundred fifty dollars ($250.00) for a second violation committed within a twenty-four (24) month period;

(iii) Seven hundred fifty dollars ($750.00) for a third or subsequent violation committed within a twenty-four (24) month period.

(c) Repealed By Laws 2000, Ch. 93, 4.

(d) In lieu of the fine under subsection (b) of this section, the court may allow the defendant to perform community service or attend a tobacco cessation program and be granted credit against his fine and court costs at the rate of five dollars ($5.00) for each hour of work performed or each hour of tobacco cessation program attended.

(e) After twenty-four (24) months or upon reaching the age of majority, whichever occurs later, a criminal conviction under this section may be expunged in accordance with W.S. 14-6-241.



14-3-306. Teen court jurisdiction.

14-3-306. Teen court jurisdiction.

The teen court program authorized under W.S. 7-13-1203 may have jurisdiction over any offense committed by a minor under this article.



14-3-307. Compliance inspections.

14-3-307. Compliance inspections.

(a) The department of health, working with local law enforcement agencies and other local individuals and organizations at the discretion of the department, shall be the lead agency to ensure compliance with this article.

(b) The department of health shall develop strategies to coordinate and support local law enforcement efforts to enforce all state statutes relating to the prohibition of the sale of tobacco products to minors.

(c) The department shall have discretion to:

(i) Work with each local law enforcement agency; and

(ii) Coordinate local enforcement efforts that appropriately reflect the needs of the community.

(d) To coordinate the enforcement of state statutes relating to the prohibition of the sale of tobacco products to minors and to comply with applicable federal law, the department of health shall have authority to contract with or provide grants to local law enforcement agencies or other local individuals or entities having the appropriate level of enforcement authority on the local levelto conduct random, unannounced inspections at retail locations where tobacco products are sold. The use of minors during inspections is authorized subject to the following:

(i) The written consent shall include notification that testimony in a subsequent court proceeding may be required. The written consent of the minor's parents or guardian shall be obtained prior to the minor participating in an inspection;

(ii) A minor participating in an inspection shall, if questioned, state his true age and that he is less than eighteen (18) years of age;

(iii) The minor's appearance shall not be altered to make him appear to be eighteen (18) years of age or older;

(iv) Neither a minor nor his parents or guardians shall be coerced into participating in such inspections;

(v) The person conducting the inspection shall photograph the participant immediately before the inspection and any photographs taken of the participant shall be retained by the person conducting the inspection;

(vi) Any participant in an inspection under this section shall be granted immunity from prosecution under W.S. 14-3-304 or 14-3-305.

(e) The person conducting an inspection under this section shall:

(i) Remain within sight or sound of the participant attempting to make the purchase;

(ii) Immediately inform in writing a representative or agent of the business establishment that an inspection has been performed and the results of the inspection;

(iii) Within two (2) days, prepare a report of the inspection containing:

(A) The name of the person who supervised the inspection;

(B) The age and date of birth of the participant who assisted in the inspection;

(C) The name and position of the person from whom the participant attempted to purchase tobacco products;

(D) The name and address of the establishment inspected;

(E) The date and time of the inspection; and

(F) The results of the inspection, including whether the inspection resulted in the sale or distribution of, or offering for sale, tobacco products to the minor.

(iv) Immediately upon completion of the report required under this subsection, provide a copy of the report to a representative or agent of the business establishment that was inspected;

(v) Request a law enforcement officer to issue a citation for any illegal acts relating to providing tobacco products to minors during the inspection.



14-3-308. Further regulation by local ordinance.

14-3-308. Further regulation by local ordinance.

(a) Except as specified under subsection (b) of this section, this article shall not be construed to prohibit the imposition by local law or ordinance of further regulation or prohibition upon the sale, use and possession of tobacco products to any person under eighteen (18) years of age, but the governmental entity shall not permit or authorize the sale, use or possession of tobacco products to any person under eighteen (18) years of age in violation of this article.

(b) No governmental entity shall enact any law or ordinance which changes the standards provided by W.S. 14-3-302(a) and (c), 14-3-303(a), 14-3-304(a) and 14-3-305(a).

(c) The governmental entity may require that sellers of tobacco products obtain a license to sell tobacco products and may deny or revoke the license in the case of reported violations of W.S. 14-3-302 or similar local ordinance.






ARTICLE 4 - CHILD PROTECTION ACT

14-3-401. Short title.

14-3-401. Short title.

This act shall be known and may be cited as the "Child Protection Act."



14-3-402. Definitions.

14-3-402. Definitions.

(a) As used in this act:

(i) "Adjudication" means a finding by the court or the jury, incorporated in a decree, as to the truth of the facts alleged in the petition;

(ii) "Adult" means an individual who has attained the age of majority;

(iii) "Child" means an individual who is under the age of majority;

(iv) "Clerk" means the clerk of a district court acting as the clerk of a juvenile court;

(v) "Commissioner" means a district court commissioner;

(vi) "Court" means the juvenile court established by W.S. 5-8-101;

(vii) "Custodian" means a person, institution or agency responsible for the child's welfare and having legal custody of a child by court order or having actual physical custody and control of a child and acting in loco parentis;

(viii) "Deprivation of custody" means transfer of legal custody by the court from a parent or previous legal custodian to another person, agency, organization or institution;

(ix) "Judge" means the judge of the juvenile court;

(x) "Legal custody" means a legal status created by court order which vests in a custodian the right to have physical custody of a minor, the right and duty to protect, train and discipline a minor, the duty to provide him with food, shelter, clothing, transportation, ordinary medical care, education and in an emergency, the right and duty to authorize surgery or other extraordinary medical care. The rights and duties of legal custody are subject to the rights and duties of the guardian of the person of the minor, and to residual parental rights and duties;

(xi) "Minor" means an individual who is under the age of majority;

(xii) "Neglected child" means a child:

(A) Who has been subjected to neglect as defined in W.S. 14-3-202(a)(vii);

(B) Who has been subjected to abuse as defined in W.S. 14-3-202(a)(ii).

(I) Repealed By Laws 2005, ch. 236, 4.

(II) Repealed By Laws 2005, ch. 236, 4.

(III) Repealed By Laws 2005, ch. 236, 4.

(IV) Repealed By Laws 2005, ch. 236, 4.

(xiii) "Parent" means either a natural or adoptive parent of the child, a person adjudged the parent of the child in judicial proceedings or a man presumed to be the father under W.S. 14-2-504;

(xiv) "Parties" include the child, his parents, guardian or custodian, the state of Wyoming and any other person made a party by an order to appear, or named by the juvenile court;

(xv) "Protective supervision" means a legal status created by court order following an adjudication of neglect, whereby the child is permitted to remain in his home subject to supervision by the department of family services, a county or state probation officer or other qualified agency or individual the court may designate;

(xvi) "Residual parental rights and duties" means those rights and duties remaining with the parents after legal custody, guardianship of the person or both have been vested in another person, agency or institution. Residual parental rights and duties include but are not limited to:

(A) The duty to support and provide necessities of life;

(B) The right to consent to adoption;

(C) The right to reasonable visitation unless restricted or prohibited by court order;

(D) The right to determine the minor's religious affiliation; and

(E) The right to petition on behalf of the minor.

(xvii) "Shelter care" means the temporary care of a child in physically unrestricting facilities pending court disposition or execution of a court order for placement or commitment;

(xviii) "Ordinary medical care" means medical, dental and vision examinations, routine medical, dental and vision treatment and emergency surgical procedures, but does not include nonemergency surgical procedures;

(xix) "Temporary protective custody" means a legal status created prior to a shelter care hearing when a court, law enforcement officer, physician, physician's assistant or nurse practitioner takes a child into protective custody pursuant to W.S. 14-3-405. Temporary protective custody vests in a custodian the duty to protect the child and arrange for the provision of food, shelter, clothing, transportation, ordinary medical care and education. Temporary protective custody shall be transferred from the law enforcement officer, physician, physician's assistant or nurse practitioner to the local child protection agency as soon as practicable to facilitate such care. Temporary protective custody divests the parent or custodian of his right to the custody and control of the child;

(xx) "Transportation" means as defined in W.S. 14-3-202(a)(xvii);

(xxi) "Initial hearing" means a hearing held in accordance with W.S. 14-3-426;

(xxii) "Shelter care hearing" means a hearing held in accordance with W.S. 14-3-409;

(xxiii) "Transfer hearing" means a hearing held in accordance with W.S. 14-6-237;

(xxiv) "This act" means W.S. 14-3-401 through 14-3-440.



14-3-403. Juvenile court authority over certain issues.

14-3-403. Juvenile court authority over certain issues.

(a) Coincident with proceedings concerning a minor alleged to be neglected, the court has jurisdiction to:

(i) Determine questions concerning the right to legal custody of the minor;

(ii) Order any party to the proceedings to perform any acts, duties and responsibilities the court deems necessary; or

(iii) Order any party to the proceedings to refrain from any act or conduct the court deems detrimental to the best interest and welfare of the minor or essential to the enforcement of any lawful order of disposition of the minor made by the court.

(b) Nothing contained in this act is construed to deprive the district court of jurisdiction to determine questions of custody, parental rights, guardianship or any other questions involving minors, when the questions are the subject of or incidental to suits or actions commenced in or transferred to the district court as provided by law, except:

(i) If a petition involving the same child is pending in juvenile court or if continuing jurisdiction has been previously acquired by the juvenile court, the district court may certify the question of custody to the juvenile court; and

(ii) The district court at any time may request the juvenile court to make recommendations pertaining to guardianship or legal custody.

(c) A party to the proceeding may file a petition for adoption or an appointment of guardianship in the underlying juvenile action in lieu of filing a petition with the district court.



14-3-404. Venue; change of venue or judge.

14-3-404. Venue; change of venue or judge.

Proceedings under this act may be commenced in the county where the child is living or is present when the proceedings are commenced. Change of venue or change of judge may be had under the circumstances and upon the terms and conditions provided by law in a civil action in the district court.



14-3-405. Taking of child into custody; when permitted.

14-3-405. Taking of child into custody; when permitted.

(a) A child may be taken into custody by a law enforcement officer without a warrant or court order and without the consent of the parents, guardians or others exercising temporary or permanent control over the child when:

(i) There are reasonable grounds to believe a child is abandoned, lost, suffering from illness or injury or seriously endangered by his surroundings and immediate custody appears to be necessary for his protection; or

(ii) The child's conduct or behavior seriously endangers himself and immediate custody appears necessary.

(b) A child may be taken into temporary protective custody by a physician, physician's assistant or nurse practitioner without a warrant or court order and without the consent of the parents, guardians or others exercising temporary or permanent control over the child when the physician, physician's assistant or nurse practitioner treating the child, or a hospital in which the child is being treated, finds that there is reasonable cause to believe an imminent danger to the child's life, health or safety exists unless the child is taken into protective custody, whether or not additional medical treatment is required, and there is not time to apply for a court order.

(c) A district attorney may file an emergency petition, or the department of family services, a local law enforcement officer, an administrator of a hospital in which a child reasonably believed to have been abused or neglected is being treated, or any physician, physician's assistant or nurse practitioner who treated the child may request the court for a protective order. After considering the emergency petition or request, the judge or commissioner, upon finding that there is reasonable cause to believe that a child has been abused or neglected and that the child, by continuing in his place of residence or in the care and custody of the person responsible for his health, safety and welfare, would be in imminent danger of his life, health or safety, may:

(i) Issue an ex parte order or search warrant. The order shall place the child in the temporary protective custody of the local child protection agency;

(ii) Issue an emergency order or search warrant upon application and hearing, authorizing ordinary or emergency care of the child or authorizing a forensic examination to collect evidence.

(d) Temporary protective custody shall not exceed forty-eight (48) hours, excluding weekends and legal holidays.

(e) When necessary for the best interest or welfare of the child in temporary protective custody, a court may order medical or other necessary health care, including mental health and substance abuse care, notwithstanding the absence of a prior finding of child abuse or neglect.



14-3-406. Child in custody; no shelter care placement without court order; exceptions; notice to parent or guardian; release.

14-3-406. Child in custody; no shelter care placement without court order; exceptions; notice to parent or guardian; release.

(a) A child taken into temporary protective custody shall not be placed in shelter care without a court order unless shelter care is required to:

(i) Protect the child's person;

(ii) Prevent the child from being removed from the jurisdiction of the court; or

(iii) Provide the child having no parent, guardian, custodian or other responsible adult with supervision and care and return him to the court when required.

(b) Any person taking a child into temporary protective custody under this act shall as soon as possible notify the child's parent, guardian or custodian. Unless the child's shelter care is authorized by court order or required for one (1) of the reasons in subsection (a) of this section, the child shall be released to the care of his parent, guardian, custodian or other responsible adult upon that person's written promise to present the child before the court upon request.



14-3-407. Shelter care; delivery of child pending hearing; placing children; notice if no court order.

14-3-407. Shelter care; delivery of child pending hearing; placing children; notice if no court order.

(a) If shelter care of a child appears necessary to the person taking custody of the child, the child shall be delivered as soon as possible to the court or to the department of family services pending a hearing.

(b) Repealed By Laws 2005, ch. 236, 4.

(c) The department of family services shall promptly notify the court and the district attorney of any child being cared for by the department without a court order and shall deliver the child to the court upon request.

(d) The department of family services shall care for the child under this section pursuant to temporary protective custody provisions as specified in W.S. 14-3-208.



14-3-408. Notice of shelter care to be given district attorney; written statement required; duty of district attorney.

14-3-408. Notice of shelter care to be given district attorney; written statement required; duty of district attorney.

(a) When a child is taken into temporary protective custody without a court order and is placed in shelter care pursuant to W.S. 14-3-405(a) or (b), the person taking temporary protective custody of the child shall notify the district attorney without delay. Also the person shall as soon as possible file a brief written statement with the district attorney setting forth the facts which led to taking the child into custody and the reason why the child was not released.

(b) Upon receiving notice that a child is being held in shelter care, the district attorney shall immediately review the need for shelter care and may order the child released unless he determines shelter care is necessary under the provisions of W.S. 14-3-406(a) or unless ordered by the court.



14-3-409. Taking of child into custody; shelter care hearing where no court order; conditional release; evidence; rehearing.

14-3-409. Taking of child into custody; shelter care hearing where no court order; conditional release; evidence; rehearing.

(a) When a child is taken into temporary protective custody without a court order or under an ex parte emergency order, a petition as provided in W.S. 14-3-412 shall be promptly filed and presented to the court. A shelter care hearing shall be held as soon as reasonably possible not later than forty-eight (48) hours, excluding weekends and legal holidays, after the child is taken into temporary protective custody to determine if further shelter care is required pending further court action. Written notice stating the time, place and purpose of the hearing shall be given to the child and to his parents, guardian or custodian.

(b) At the commencement of the hearing the judge shall advise the child and his parents, guardian or custodian of:

(i) The contents of the petition and the nature of the allegations contained therein;

(ii) Their right to counsel as provided in W.S. 14-3-422;

(iii) The right to confront and cross-examine witnesses or to present witnesses and evidence in their own behalf and the right to issuance of process by the court to compel the appearance of witnesses and the production of evidence;

(iv) The right to a jury trial as provided in W.S. 14-3-423;

(v) The right to appeal as provided in W.S. 14-3-432; and

(vi) The state's obligation, pursuant to W.S. 14-3-431(d), to file a petition to terminate parental rights when a child has been placed in foster care under the responsibility of the state for fifteen (15) months of the most recent twenty-two (22) months unless the court finds that one (1) of the exceptions listed in W.S. 14-3-431(m) applies.

(c) An initial hearing may be held in conjunction with a shelter care hearing, provided the requirements of W.S. 14-3-413, 14-3-414 and 14-3-426 have been met. The court shall set a time not to exceed sixty (60) days for an adjudicatory hearing, unless the court finds good cause to delay or postpone the hearing. In no case shall the court hold the adjudicatory hearing more than ninety (90) days after the date the petition is filed.

(d) The court shall determine whether or not the child's full-time shelter care is required to protect the child's welfare pending further proceedings. If the court determines that returning the child to the home is contrary to the welfare of the child, the court shall enter the finding on the record and order the child placed in the legal custody of the department of family services. If the court finds that full-time shelter care is not required, the court shall order the child released and may impose one (1) or more of the following conditions:

(i) Place the child in the custody and supervision of his parents, guardian or custodian, under the supervision of the department of family services or under the protective supervision of any individual or organization approved by the court that agrees to supervise the child; or

(ii) Impose any other terms and conditions of release deemed reasonably necessary to assure the appearance of the child at subsequent proceedings or necessary to his protection from harm.

(e) All relevant and material evidence helpful in determining the need for shelter care may be admitted by the court even though not competent in an adjudicatory hearing on the allegations of the petition.

(f) If a child is not released after a shelter care hearing and it appears by sworn statement of the parents, guardian or custodian that they did not receive notice and did not waive notice and appearance at the hearing, the court shall rehear the matter without delay.



14-3-410. Shelter care hearing conducted by commissioner; authority and duty; review by court.

14-3-410. Shelter care hearing conducted by commissioner; authority and duty; review by court.

(a) In the absence or incapacity of the judge, the shelter care hearing may be conducted by a district court commissioner of the county in which the child is being held in shelter care.

(b) The commissioner may make any order concerning the child's release or continued shelter care as authorized to the judge under W.S. 14-3-409. If the child is not released after the hearing, the commissioner shall promptly file with the court a complete written resume of the evidence adduced at the hearing and his reasons for not releasing the child. The commissioner shall conduct the hearing pursuant to W.S. 14-3-409. The hearing shall be conducted in the presence of counsel and guardian ad litem, if so appointed. The commissioner may also appoint counsel, appoint a guardian ad litem, order a predisposition report, appoint a multidisciplinary team, issue subpoenas or search warrants, order physical or medical examinations and authorize emergency medical, surgical or dental treatment all as provided in this act. The commissioner shall not make final orders of adjudication or disposition.

(c) The court shall review the reports, orders and actions of the commissioner as soon as reasonably possible and confirm or modify the commissioner's orders and actions as it deems appropriate.



14-3-411. Complaints alleging neglect; investigation and determination by district attorney.

14-3-411. Complaints alleging neglect; investigation and determination by district attorney.

Complaints alleging a child is neglected shall be referred to the office of the district attorney. The district attorney shall determine whether the best interest of the child requires that judicial action be taken. The department of family services and the county sheriff shall provide the district attorney with any assistance he may require in making an investigation. The district attorney shall prepare and file a petition with the court if he believes action is necessary to protect the interest of the child.



14-3-412. Commencement of proceedings; contents of petition.

14-3-412. Commencement of proceedings; contents of petition.

(a) Proceedings in juvenile court are commenced by filing a petition with the clerk of the court. The petition and all subsequent pleadings, motions, orders and decrees shall be entitled "State of Wyoming, In the Interest of ...., minor." A petition shall be signed by the district attorney on information and belief of the alleged facts. All petitions must be verified.

(b) The petition shall set forth all jurisdictional facts, including but not limited to:

(i) The child's name, date of birth and address;

(ii) The names and addresses of the child's parents, guardian or custodian and the child's spouse, if any;

(iii) Whether the child is being held in shelter care and if so, the name and address of the facility and the time shelter care commenced;

(iv) A statement setting forth with particularity the facts which bring the child within the provisions of this act; and

(v) Whether the child is an Indian child as defined in the federal Indian Child Welfare Act and, if so, a statement setting forth with particularity the notice provided to the appropriate tribal court.

(c) The petition shall state if any of the facts enumerated in subsection (b) of this section are unknown.



14-3-413. Order to appear; contents thereof; when child taken into immediate custody; waiver of service.

14-3-413. Order to appear; contents thereof; when child taken into immediate custody; waiver of service.

(a) After a petition is filed, the court shall issue an order to appear. The order shall:

(i) State the name of the court, the title of the proceedings and the time and place for the initial hearing;

(ii) Direct the persons named therein to appear personally at the hearing and direct the person having actual physical custody or control of the child to present the child before the court at the hearing;

(iii) Be directed to the child's parents, guardian, custodian and the child's spouse, if any, and to any other person the court deems necessary; and

(iv) Be directed to the child if fourteen (14) years of age or more.

(b) If it appears to the court by affidavit by the district attorney based on actual knowledge or on information and belief that the conduct, condition or surroundings of the child seriously endanger the child's health or welfare, that the child may be removed from the jurisdiction of the court or that the child will not be brought before the court notwithstanding service of the order, the court may direct in the order to appear that the person serving the order take the child into immediate custody and bring him before the court.

(c) Service of the order may be waived either in writing or by voluntary appearance at the hearing, provided a child may waive service of the order only with the consent of his parents, guardian, custodian, guardian ad litem or counsel.

(d) With respect to a child who is alleged to have been abused or neglected, a noncustodial parent or putative father who has not had parental rights to the child removed by a court, and who is not alleged in the petition to have abused or neglected the child, shall be served with notice of the child protective proceeding pursuant to W.S. 14-3-414 and 14-3-415. The notice shall inform the noncustodial parent or putative father of the following:

(i) A petition has been filed;

(ii) The noncustodial parent or putative father has been named as such in the petition;

(iii) A response from the noncustodial parent or putative father is required within sixty (60) days of the date of service; and

(iv) Failure to respond to the notice, appear at hearings or participate in the case may result in the termination of his parental rights;

(v) The noncustodial parent or putative father may be considered for possible placement of the child.

(e) A noncustodial parent or putative father served with notice of the child protective proceeding shall:

(i) Respond and appear as required by this section and W.S. 14-3-414 and 14-3-415;

(ii) Admit or deny that he is the noncustodial parent or putative father of the child;

(iii) Submit to the jurisdiction of the court;

(iv) Provide information and abide by any order as required by the court.

(f) A parent or putative father who is served pursuant to W.S. 14-3-414 and 14-3-415 and fails to respond as required by this section may not thereafter assert parental rights in contravention of any permanency plan for the child required by W.S. 14-3-431(j) and (k) unless good cause can be shown for failure to respond.



14-3-414. Service of process; order of custody.

14-3-414. Service of process; order of custody.

(a) In proceedings under this act, service of order to appear or other process within the state shall be made by the sheriff of the county where service is made, by his undersheriff or deputy or by any law enforcement officer or responsible adult not a party to the proceeding and appointed by the clerk.

(b) Within the state, service of order to appear is made by personally delivering a copy of the order together with a copy of the petition to the person ordered to appear, provided that parents of a child may both be served by personally delivering to either parent two (2) copies of the order and petition, one (1) copy for each parent. A child under the age of fourteen (14) years is served by delivering a copy of the order together with a copy of the petition to the child's parents, guardian, custodian or other adult having the actual physical custody and control of the child or to a guardian ad litem or attorney appointed for the child.

(c) If it appears to the court by affidavit that the parents, guardian or custodian of the child cannot be found within the state, the court may order personal service outside the state or service by certified mail with return receipt requested signed by addressee only. The state agency having custody of the child shall also file an affidavit with the court explaining the efforts made to locate the missing parent when the address of the child's parents, guardian or custodian is unknown and cannot with reasonable diligence be ascertained, and the court shall appoint a guardian ad litem to represent the child and to receive service of process.

(d) Service by certified mail is complete on the date the clerk receives the return receipt signed by addressee. Personal service either within or outside the state is complete on the date when copies of the order to appear and petition are delivered to the person to be served.

(e) When personal service of order to appear is made within the state, service shall be completed not less than two (2) days before the hearing and when made outside the state, service shall be completed not less than five (5) days before the hearing. However, notwithstanding any provision within this act, the court may order that a child be taken into custody as provided in W.S. 14-3-413 or that a child be held in shelter care pending further proceedings as provided in W.S. 14-3-409, even though service of order to appear on the parents, guardian or custodian of the child is not complete at the time of making the order.

(f) If the person's residence is unknown, service may be had by constructive service or by publication as provided in the Wyoming Rules of Civil Procedure.



14-3-415. Presence of parent, custodian or guardian at hearing; failure to appear; avoidance of service; issuance of bench warrant.

14-3-415. Presence of parent, custodian or guardian at hearing; failure to appear; avoidance of service; issuance of bench warrant.

(a) The court shall insure the presence at any hearing of the parents, guardian or custodian of any child subject to the proceedings under this act.

(b) Any person served with an order to appear as provided in W.S. 14-3-414 and without reasonable cause fails to appear, is liable for contempt of court and the court may issue a bench warrant to cause the person to be brought before the court.

(c) If the child, his parents, guardian or custodian or any other person willfully avoids or refuses service of order to appear, or it appears to the court that service of the order will be ineffectual or that the welfare of the child requires that he be brought immediately into the custody of the court, a bench warrant may be issued by the court for the child or his parents, guardian, custodian or any person having the actual physical custody or control of the child.



14-3-416. Appointment of guardian ad litem.

14-3-416. Appointment of guardian ad litem.

The court shall appoint a guardian ad litem for a child who is a party to proceedings under this act if the child has no parent, guardian or custodian appearing in his behalf or if the interests of the parents, guardian or custodian are adverse to the best interest of the child. A party to the proceeding or employee or representative thereof shall not be appointed guardian ad litem for the child.



14-3-417. Subpoenas for witnesses and evidence.

14-3-417. Subpoenas for witnesses and evidence.

Upon application of any party to the proceeding, the clerk shall issue and the court on its own motion may issue subpoenas requiring the attendance and testimony of witnesses and the production of records, documents or other tangible evidence at any hearing.



14-3-418. Search warrant; when authorized; affidavit required; contents of affidavit and warrant; service and return.

14-3-418. Search warrant; when authorized; affidavit required; contents of affidavit and warrant; service and return.

(a) The court or a commissioner may issue a search warrant within the court's jurisdiction if it appears by application supported by affidavit of one (1) or more adults that a child is being neglected, unlawfully detained or physically abused and his health or welfare requires that he be taken immediately into custody, or it appears by application supported by affidavit of one (1) or more adults that evidence of child abuse exists.

(b) The affidavit shall be in writing, signed and affirmed by the affiant. The affidavit shall set forth:

(i) The name and age of the child sought, provided that if the name or age of the child is unknown the affidavit shall set forth a description of the child sufficient to identify him with reasonable certainty and a statement that the affiant believes the child is of age to come within the provisions of this act;

(ii) The affiant's belief that the child sought is being neglected, unlawfully detained or physically abused and his health or welfare requires that he be taken immediately into custody, and a statement of the facts upon which the belief is based; and

(iii) The affiant's belief that evidence of child abuse or neglect exists and could be obtained through forensic means, and a statement of the facts upon which the belief is based.

(c) The warrant may be directed to any law enforcement officer of the county or municipality in which the place or premises to be searched is located. The warrant shall:

(i) Name or describe the child sought;

(ii) Name the address or location and describe the place or premises to be searched;

(iii) State the grounds for issuance of the warrant;

(iv) Name the person or persons whose affidavit has been taken in support of the warrant; and

(v) Authorize the officer to whom the warrant is directed to conduct the search and instruct him as to the disposition of the child if found, pending further proceedings by the court.

(d) The officer making the search may enter the place or premises described in the warrant at any time with force if necessary, in order to remove the child or to obtain evidence that the child is neglected, unlawfully detained or physically abused. The officer conducting the search shall serve a copy of the warrant upon the person in possession of the place or premises searched and shall return the original warrant to the court showing his actions in the premises.



14-3-419. Physical and mental examinations.

14-3-419. Physical and mental examinations.

Any time after the filing of a petition, on motion of the district attorney or the child's parents, guardian, custodian or attorney or on motion of the court, the court may order the child to be examined by a licensed and qualified physician, surgeon, psychiatrist, psychologist or licensed mental health professional designated by the court to aid in determining the physical and mental condition of the child. The examination shall be conducted on an outpatient basis, but the court may commit the child to a suitable medical facility or institution for examination if deemed necessary. Commitment for examination shall not exceed fifteen (15) days.



14-3-420. Emergency medical, surgical or dental examination or treatment.

14-3-420. Emergency medical, surgical or dental examination or treatment.

The court may authorize and consent to emergency medical, surgical or dental examination or treatment of a child taken into custody under the provisions of this act either before or after the filing of a petition, if in the opinion of a licensed and qualified physician or surgeon the child is suffering from a serious physical condition or illness which requires prompt treatment or prompt examination is necessary to preserve evidence of neglect.



14-3-421. Reports of medical or mental examinations; use of results; copies.

14-3-421. Reports of medical or mental examinations; use of results; copies.

The results of any medical or mental examination authorized or ordered by the court shall be reported to the court in writing and signed by the person making the examination. The results may not be considered by the court prior to adjudication but may be considered only in making a disposition under this act. Copies of the examination reports shall be made available to the child's parents, guardian, custodian or attorney upon request.



14-3-422. Advising of right to counsel required; appointment of counsel; verification of financial condition.

14-3-422. Advising of right to counsel required; appointment of counsel; verification of financial condition.

(a) At their first appearance before the court and at their initial hearing the child's parents, guardian or custodian shall be advised by the court of their right to be represented by counsel at every stage of the proceedings including appeal, and to employ counsel of their own choice.

(b) The court shall upon request appoint counsel to represent the child's parents, guardian or custodian if the child's parents, guardian or custodian are unable to obtain counsel. If appointment of counsel is requested, the court shall require the child's parents, guardian or custodian to verify their financial condition under oath, either by written affidavit signed and sworn to by the parties or by sworn testimony made a part of the record of the proceedings. The affidavit or sworn testimony shall state they are without sufficient money, property, assets or credit to employ counsel in their own behalf. The court may require further verification of financial condition if it deems necessary.

(c) The court may appoint counsel for any party when necessary in the interest of justice.



14-3-423. Rights of parties generally; demand for and conduct of jury trial.

14-3-423. Rights of parties generally; demand for and conduct of jury trial.

(a) A party to any proceeding under this act is entitled to:

(i) A copy of all charges made against him;

(ii) Confront and cross-examine adverse witnesses;

(iii) Introduce evidence, present witnesses and otherwise be heard in his own behalf; and

(iv) Issue of process by the court to compel the appearance of witnesses or the production of evidence.

(b) A party against whom a petition has been filed or the district attorney may demand a trial by jury at an adjudicatory hearing. The jury shall be composed of jurors selected, qualified and compensated as provided by law for the trial of civil matters in the district court. The jury may also be selected from the prospective jurors on the base jury list residing within five (5) miles of the city or town where the trial is to be held if the court directs. Demand for a jury trial must be made to the court not later than ten (10) days after the party making the demand is advised of his right to a jury trial at the initial hearing. No deposit for jury fees is required. Failure of a party to demand a jury is a waiver of this right.



14-3-424. Conduct of hearings generally; exclusion of general public and child; exceptions; consolidations, continuances or deferrals permitted.

14-3-424. Conduct of hearings generally; exclusion of general public and child; exceptions; consolidations, continuances or deferrals permitted.

(a) Unless a jury trial is demanded, hearings under this act shall be conducted by the court without a jury in an informal but orderly manner and separate from other proceedings not included under this act. The district attorney shall present evidence in support of the petition and otherwise represent the state. If the allegations in the petition are denied, adjudicatory and disposition hearings shall be recorded by the court reporter or by electronic, mechanical or other appropriate means.

(b) Except in hearings to declare a person in contempt of court, the general public are excluded from hearings under this act. Only the parties, counsel for the parties, jurors, witnesses, and other persons the court finds having a proper interest in the proceedings or in the work of the court shall be admitted. If the court finds it necessary in the best interest of the child, the child may be temporarily excluded from any hearing.

(c) Hearings on two (2) or more petitions may be consolidated for purposes of adjudication when the allegations in the petitions pertain to the same act constituting the alleged neglect. Separate hearings on the petitions may be held thereafter for purposes of disposition.

(d) The court may, on the motion of any party or on its own motion, continue or defer any hearing as the work of the court or justice requires.



14-3-425. Burden of proof required; verdict of jury; effect thereof.

14-3-425. Burden of proof required; verdict of jury; effect thereof.

(a) Allegations of conduct showing a child to be neglected must be proved by a preponderance of the evidence.

(b) If trial by jury is demanded, the jury shall decide issues of fact raised by the petition and return its verdict as to the truth of the allegations contained in the petition. A finding by the jury that the allegations are true is a determination that judicial intervention is necessary for the best interest and welfare of the child.



14-3-426. Initial hearing; adjudicatory hearing; entry of decree and disposition; evidentiary matters; continuance of disposition hearing.

14-3-426. Initial hearing; adjudicatory hearing; entry of decree and disposition; evidentiary matters; continuance of disposition hearing.

(a) There shall be an initial hearing. The initial hearing may be held in conjunction with the shelter care hearing provided the requirements of W.S. 14-3-413, 14-3-414 and 14-3-426 have been met. The initial hearing may also be held after a shelter care hearing or a transfer hearing. At the initial hearing, the child and his parents, guardian or custodian shall be advised by the court of their rights under law and as provided in this act. They shall also be advised of the specific allegations in the petition and given an opportunity to admit or deny them. They shall also be advised of the possible liability for costs of treatment or services pursuant to this act. It is not necessary at the initial hearing for the district attorney to establish probable cause to believe the allegations in the petition are true. If the allegations are admitted, the court shall make the appropriate adjudication and may proceed immediately to a disposition of the case, provided the court has the predisposition report and multidisciplinary team recommendations, in accordance with the provisions of W.S. 14-3-429, except that a commissioner acting in the absence or incapacity of the judge may take testimony to establish a factual basis and accept an admission and perform all other requirements of the initial hearing but shall not proceed to disposition.

(b) If the allegations of the petition are denied, the court may, with consent of the parties, proceed immediately to hear evidence on the petition or it may set a later time not to exceed sixty (60) days for an adjudicatory hearing, unless the court finds good cause to delay or postpone the hearing. In no case shall the court hold the adjudicatory hearing more than ninety (90) days after the date the petition is filed. Only competent, relevant and material evidence shall be admissible at an adjudicatory hearing to determine the truth of the allegations in the petition. If after an adjudicatory hearing the court finds that the allegations in the petition are not established as required by this act, it shall dismiss the petition and order the child released from any shelter care.

(c) If after an adjudicatory hearing or a valid admission or confession the court or jury finds that a child is neglected, it shall enter a decree to that effect stating the jurisdictional facts upon which the decree is based. It may then proceed immediately or at a postponed hearing within sixty (60) days to make proper disposition of the child.

(d) In shelter care hearings or disposition hearings, all material and relevant evidence helpful in determining questions may be received by the court and relied upon for probative value. The parties or their counsel may examine and controvert written reports received as evidence and cross-examine persons making the reports.

(e) On motion of any party or on its own motion, the court may continue a disposition hearing for a reasonable time not to exceed sixty (60) days to receive reports and other evidence bearing on the disposition to be made. The court shall make an appropriate order for shelter care of the child or for his release from shelter care subject to any terms and conditions the court deems necessary during the period of continuance.

(f) At any time prior to disposition under W.S. 14-3-429, the court, on motion of any party or on its own motion, may reconsider its order regarding shelter care or conditions of release made under W.S. 14-3-409 or 14-3-414.

(g) In the absence or incapacity of the judge, the initial hearing may be conducted by a district court commissioner.



14-3-427. Predisposition studies and reports.

14-3-427. Predisposition studies and reports.

(a) After a petition is filed alleging a child is neglected, the court shall order the department of family services to make a predisposition study and report. The court shall establish a deadline for completion of the report. While preparing the study the department shall consult with the child's school and school district to determine the child's educational needs. The study and report shall also cover:

(i) The social history, environment and present condition of the child and his family;

(ii) The performance of the child in school, including whether the child receives special education services and how his goals and objectives might be impacted by the court's disposition, provided the school receives authorization to share the information;

(iii) The presence of child abuse and neglect or domestic violence histories, past acts of violence, learning disabilities, cognitive disabilities or physical impairments and the necessary services to accommodate the disabilities and impairments;

(iv) The presence of any mental health or substance abuse risk factors, including current participation in counseling, therapy or treatment; and

(v) Other matters relevant to treatment of the child, including any pertinent family information, or proper disposition of the case, including any information required by W.S. 21-13-315(d).

(b) Within ten (10) days after a petition is filed alleging a child is neglected, the court shall appoint a multidisciplinary team. Upon motion by a party, the court may add or dismiss a member of the multidisciplinary team.

(c) The multidisciplinary team shall include the following:

(i) The child's parent, parents or guardian;

(ii) A representative of the school district who has direct knowledge of the child and, if the child receives special education, is a member of the child's individualized education plan team;

(iii) A representative of the department of family services;

(iv) The child's psychiatrist, psychologist or mental health professional;

(v) The district attorney or his designee;

(vi) The child's attorney or guardian ad litem, if one is appointed by the court;

(vii) The volunteer lay advocate, if one is appointed by the court; and

(viii) The foster parent.

(d) In addition to the persons listed in subsection (c) of this section, the court may appoint one (1) or more of the following persons to the multidisciplinary team:

(i) Repealed By Laws 2005, ch. 236, 4.

(ii) Repealed By Laws 2005, ch. 236, 4.

(iii) The child;

(iv) A relative;

(v) If the predispositional study indicates a parent or child has special needs, an appropriate representative of the department of health's substance abuse, mental health or developmental disabilities division who has knowledge of the services available in the state's system of care that are pertinent to those identified needs;

(vi) Other professionals or persons who have particular knowledge relating to the child or his family, or expertise in children's services and the child's or parent's specific disability or special needs, including linguistic and cultural needs.

(e) Before the first multidisciplinary team meeting, the department of family services shall provide each member of the multidisciplinary team with a brief summary of the case detailing the allegations in the petition that have been adjudicated, if any. The multidisciplinary team shall review the child's personal and family history, school records, mental health records and department of family services records and any other pertinent information, for the purpose of making case planning recommendations. To the extent appropriate, the team shall involve the child in the development of the recommendations.

(f) At the first multidisciplinary team meeting, the team shall formulate reasonable and attainable recommendations for the court outlining the goals or objectives the parents should be required to meet for the child to be returned to the home or for the case to be closed, or until ordered by the court in termination proceedings. At each subsequent meeting, the multidisciplinary team shall review the progress of the parents and the child, and shall reevaluate the plan ordered by the court. For cause, which shall be set forth with specificity, the multidisciplinary team may adjust its recommendations to the court with respect to the goals or objectives in the plan to effect the return of the child to the home or to close the case. In formulating recommendations, the multidisciplinary team shall give consideration to the best interest of the child, the best interest of the family, the most appropriate and least restrictive case planning options available as well as costs of care. After each multidisciplinary team meeting, the coordinator shall prepare for submission to each member of the team and to the court a summary of the multidisciplinary team meeting specifically describing the recommendations for the court and the goals and objectives which should be met to return the child to the home or to close the case. If the recommendations for the case plan have been changed, the summary shall include a detailed explanation of the change in the recommendations and the reasons for the change.

(g) All records, reports and case planning recommendations of the multidisciplinary team are confidential except as provided by this section. Any person who willfully violates this subsection is guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars ($500.00).

(h) The court shall not consider any report or recommendation under this section prior to adjudication of the allegations in the petition without the consent of the child and the child's parents, guardian or custodian.

(j) Any member of a multidisciplinary team who cannot attend team meetings in person or by telephone may submit written reports and recommendations to the other team members and to the court. Individuals who are not members of the multidisciplinary team but have knowledge pertinent to the team's decisions may be asked to provide information to the multidisciplinary team. The individuals shall be bound by the confidentiality provisions of subsection (g) of this section.

(k) The department shall develop a case plan for a child when there is a recommendation to place the child outside the home. If a parent chooses not to comply with or participate in the case plan developed by the department, that parent is prohibited from later objecting to or complaining about the services that were provided to the child and family.

(m) If the child is placed outside the home, the multidisciplinary team shall meet quarterly to review the child's and the family's progress toward meeting the goals or expectations in the case plan and the multidisciplinary team shall provide a written report with recommendations to the court prior to each review hearing.

(n) No later than five (5) business days prior to the dispositional hearing, the multidisciplinary team shall file with the court the multidisciplinary team report which shall include the multidisciplinary team's recommendations and the department case plan in a standard format established by the department.

(o) Five (5) business days prior to each review hearing, the multidisciplinary team shall file with the court a report updating the multidisciplinary team report, the multidisciplinary team's recommendations and the department case plan.



14-3-428. Abeyance of proceedings by consent decree; term of decree; reinstatement of proceedings; effect of discharge or completing term.

14-3-428. Abeyance of proceedings by consent decree; term of decree; reinstatement of proceedings; effect of discharge or completing term.

(a) At any time after the filing of a petition alleging a child to be neglected and before adjudication, the court may issue a consent decree ordering further proceedings held in abeyance. The placement of the child is subject to the terms, conditions and stipulations agreed to by the parties affected in accordance with W.S. 14-3-429. The consent decree shall not be entered without the consent of the district attorney, the child's guardian ad litem and the parents. Modifications to an existing consent decree may be allowed.

(b) The consent decree shall be in writing and copies given to all parties. The decree shall include the case plan for the family.

(c) A consent decree, if the child remains within the home, shall be in force for the period agreed upon by the parties unless sooner terminated by the court.

(d) If the child is placed outside the home, a consent decree shall be in force for the period agreed upon by the parties but not longer than six (6) months unless sooner terminated by the court. For good cause the court may grant one (1) extension of the consent decree for no longer than six (6) months.

(e) If a consent decree is in effect and the child is in placement, the court shall hold review hearings as provided by W.S. 14-3-431.

(f) If prior to discharge by the court or expiration of the consent decree, the parents or guardian of a child alleged to be neglected fail to fulfill the terms and conditions of the decree or a new petition is filed alleging the child to be neglected, the original petition and proceeding may be reinstated upon order of the court after hearing, and the court may proceed as though the consent decree had never been entered. If, as part of the consent decree, the parents or guardian made an admission to any of the allegations contained in the original petition, that admission shall be entered only if the court orders that the original petition and proceeding be reinstated and the admissions, if any, be entered. If the admission is entered, the court may proceed to disposition pursuant to W.S. 14-3-426.

(g) Parties discharged by the court under a consent decree without reinstatement of the original petition and proceeding shall not thereafter be proceeded against in any court for the same misconduct alleged in the original petition except concurrent criminal allegations or charges against a person accused to have abused or neglected a child shall not be affected by a consent decree.



14-3-429. Decree where child adjudged neglected; dispositions; terms and conditions; legal custody.

14-3-429. Decree where child adjudged neglected; dispositions; terms and conditions; legal custody.

(a) In determining the disposition to be made under this act in regard to any child:

(i) The court shall review the predisposition report, the recommendations, if any, of the multidisciplinary team, the case plan and other reports or evaluations ordered by the court and indicate on the record what materials were considered in reaching the disposition;

(ii) If the court does not place the child in accordance with the recommendations of the predisposition report or multidisciplinary team, the court shall enter on the record specific findings of fact relied upon to support its decision to deviate from the recommended disposition;

(iii) When a child is adjudged by the court to be neglected the court shall enter its decree to that effect and make a disposition as provided in this section that places the child in the least restrictive environment consistent with what is best suited to the public interest of preserving families and the physical, mental and moral welfare of the child;

(iv) When a child is adjudged to be neglected the court shall ensure that reasonable efforts were made by the department of family services to prevent or eliminate the need for removal of the child from the child's home or to make it possible for the child to return to the child's home. Before placing a child outside of the home, the court shall find by clear and convincing evidence that to return the child to the child's home would not be in the best interest of the child despite efforts that have been made;

(v) The court shall not order an out-of-state placement unless:

(A) Evidence has been presented to the court regarding the costs of the out-of-state placement being ordered together with evidence of the comparative costs of any suitable alternative in-state treatment program or facility, as determined by the department of family services pursuant to W.S. 21-13-315(d)(vii), whether or not placement in the in-state program or facility is currently available;

(B) The court makes an affirmative finding on the record that no placement can be made in a Wyoming institution or in a private residential treatment facility or group home located in Wyoming that can provide adequate treatment or services for the child; and

(C) The court states on the record why no in-state placement is available.

(b) If the child is found to be neglected the court may:

(i) Permit the child to remain in the legal custody of his parents, guardian or custodian without protective supervision, subject to terms and conditions prescribed by the court;

(ii) Place the child under protective supervision;

(iii) Transfer temporary legal custody to a relative or other suitable adult the court finds qualified to receive and care for the child, with or without supervision, subject to terms and conditions prescribed by the court;

(iv) Transfer temporary legal custody to the department of family services or a state or local public agency responsible for the care and placement of neglected children, provided the child shall not be committed to the Wyoming boys' school, the Wyoming girls' school or the Wyoming state hospital.

(c) In cases where a child is ordered removed from the child's home:

(i) If a child is committed or transferred to an agency or institution under this section, at least every three (3) months the agency or institution shall recommend to the court if the order should be continued;

(ii) The court shall order the parents or other legally obligated person to pay a reasonable sum for the support and treatment of the child as required by W.S. 14-3-435, or shall state on the record the reasons why an order for support was not entered;

(iii) In cases where the child is placed in custody of the department, support shall be established by the department through a separate civil action;

(iv) Any order regarding potential placement at a psychiatric residential treatment facility shall not specify a particular psychiatric residential treatment facility or level of care for the placement of the child.

(d) As a part of any order of disposition and the terms and conditions thereof, the court may:

(i) Impose any demands, requirements, limitations, restrictions or restraints on the child, and do all things with regard to the child that his parents might reasonably and lawfully do under similar circumstances;

(ii) Order the child, or his parents, or both, to undergo evaluation and indicated treatment or another program designed to address problems which contributed to the adjudication. A parent who willfully violates or neglects or refuses to comply with any order of the court may be found in contempt and punished as provided by W.S. 14-3-438;

(iii) Require the child's parents or guardian to attend a parenting class or other appropriate education or treatment designed to address problems which contributed to the adjudication and to pay all or part of the cost of the class, education or treatment in accordance with the court's determination of their ability to pay;

(iv) Require the child's parents or guardian and the child to participate in a court supervised treatment program qualified under W.S. 7-13-1601 through 7-13-1615, provided the court supervised treatment program accepts the child's parents or guardian and the child for participation in its program.

(e) An institution, organization or agency vested with legal custody of a child by court order shall have the right to determine where and with whom the child shall live, provided that placement of the child does not remove him from the state of Wyoming without court authorization. An individual vested with legal custody of a child by court order shall personally exercise custodial rights and responsibilities unless otherwise authorized by the court.

(f) Whenever the court vests legal custody of a child in an institution, organization or agency it shall transmit with the order copies of all clinical reports, social studies and other information pertinent to the care and treatment of the child. The institution, organization or agency receiving legal custody of a child shall provide the court with any information concerning the child that the court may request.

(g) In placing a child in the custody of an individual or a private agency or institution, the court shall give primary consideration to the needs and welfare of the child. Where a choice of equivalent services exists, the court shall, whenever practicable, select a person or an agency or institution governed by persons of the same religion as that of the parents of the child. In case of a difference in the religious faith of the parents, then the court shall select the person, agency or institution governed by persons of the religious faith of the child, or if the religious faith of the child is not ascertainable, then of the faith of either parent.

(h) Absent a specific provision in the placement order requiring prior court approval for any change in placement, a department of state government vested with temporary legal custody of a child by court order under this section has authority to place the child in a residential facility or other out-of-home placement of similar or less restrictive confinement provided:

(i) At least ten (10) days prior to the change in placement written notice of the proposed placement is served upon the child, the child's parents, the child's representative, the current placement provider and the office of the district attorney of original jurisdiction, personally or by certified mail to the recipient's last known address; and

(ii) None of the parties within ten (10) days after notice is filed with the juvenile court having jurisdiction, makes a written objection to the proposed change in placement.

(j) If a placement order vesting a department of state government with temporary legal custody of a child under this section includes a provision that court approval shall be required prior to any change in placement, the department may proceed to place the child in a residential facility or other out-of-home placement of similar or less restrictive confinement, and the court shall be deemed to have approved such change in placement, if:

(i) The conditions of paragraphs (h)(i) and (ii) of this section are met; and

(ii) The court on its own motion does not set the matter for hearing within fifteen (15) days after notice of the proposed change in placement is filed with the juvenile court.



14-3-430. Orders of protection; requirements.

14-3-430. Orders of protection; requirements.

(a) On application of any party to the proceedings or on its own motion the court may make an order of protection in support of the decree and order of disposition, restraining or otherwise controlling the conduct of the child's parents, guardian or custodian or any party to the proceeding whom the court finds to be encouraging, causing or contributing to the acts or conditions which bring the child within the provisions of this act.

(b) The order of protection may require the person against whom it is directed to do or to refrain from doing any acts required or forbidden by law and necessary for the welfare of the child and the enforcement of the order of disposition, including the following requirements to:

(i) Perform any legal obligation of support;

(ii) Not make contact with the child or his place of abode;

(iii) Permit a parent reasonable visitation privileges under specified conditions and terms; or

(iv) Give proper attention to care of the home and to refrain from conduct detrimental to the child and the home environment.



14-3-431. Duration of orders of disposition; termination of orders; permanency hearings; petition for termination of parental rights.

14-3-431. Duration of orders of disposition; termination of orders; permanency hearings; petition for termination of parental rights.

(a) An order of disposition shall remain in force for an indefinite period until terminated by the court whenever it appears the purpose of the order has been achieved and it is in the child's best interest that he be discharged from further court jurisdiction.

(b) Unless sooner terminated by court order, all orders issued under this act shall terminate with respect to a child adjudicated neglected, when he reaches eighteen (18) years of age unless the court has ordered care or services to continue beyond that time. The court shall conduct a review hearing at least six (6) months before the child reaches eighteen (18) years of age to determine whether care or transitional services should continue and for what period of time prior to the individual reaching the age of twenty-one (21) years.

(c) The court shall conduct a review hearing six (6) months from the date of the child's removal from the home and every six (6) months thereafter. At the six (6) month review hearing the court shall review the case plan to determine:

(i) The health and safety of the child;

(ii) The continuing necessity for the placement;

(iii) The appropriateness of the current placement;

(iv) The reasonableness of efforts made to reunify the family and the consistency of those efforts with the case plan;

(v) The appropriateness of the case plan and the extent of compliance with the case plan including the permanent placement of the child;

(vi) If progress has been made toward alleviating or mitigating the causes necessitating placement outside the home and the extent of that progress; and

(vii) The date the child is expected to be returned to the home or placed for adoption or legal guardianship.

(d) The court shall conduct a permanency hearing no later than twelve (12) months from the date of the child's removal from the home and not less than once every twelve (12) months thereafter if the child remains in out-of-home placement or more frequently as deemed necessary by the court.

(e) If the court determines as provided in W.S. 14-2-309(a)(vi), (b) or (c) that reasonable efforts to preserve and reunify the family are not required, a permanency hearing shall be held for the child within thirty (30) days after the determination.

(f) At the permanency hearing, the court shall make determinations of reasonable efforts as outlined in W.S. 14-3-440.

(g) A permanency hearing is not required if the case was dismissed, the child was not removed from the home or the child was returned to the child's parent or guardian.

(h) The permanency hearing may be combined with a hearing required by other sections of this chapter if the hearing is held within twelve (12) months from the date of the child's removal from the home. If a permanency hearing is combined with another hearing, the requirements of the court related to the disposition of the other hearing shall be met in addition to the requirements of this section.

(j) At the permanency hearing, the department of family services shall present to the court the efforts made to effectuate the permanency plan for the child, address the options for the child's permanent placement, examine the reasons for excluding other permanency options and set forth the proposed plan to carry out the placement decision, including specific times for achieving the permanency plan. The department of family services shall provide the court a compelling reason for establishing a permanency plan other than reunification, adoption or legal guardianship.

(k) At the permanency hearing, the court shall determine whether the permanency plan is in the best interest of the child and whether the department of family services has made reasonable efforts to finalize the plan. The court shall order the department of family services to take any additional steps necessary to effectuate the terms of the permanency plan.

(m) When a child has been placed in foster care under the responsibility of the state for fifteen (15) of the most recent twenty-two (22) months the state shall file a petition to terminate parental rights or seek to be joined as a party to the petition if a petition has been filed by another party, unless:

(i) The child is in the care of a relative;

(ii) The state agency has documented in the case plan a compelling reason for determining that filing the petition is not in the best interest of the child; or

(iii) The state agency has not provided services to the child's family deemed to be necessary for the safe return of the child to the home, if reasonable efforts described in W.S. 14-3-440 are required to be made.

(n) Concurrently with the filing of a petition under subsection (m) of this section, the state agency shall identify, recruit, process and approve a qualified family for adoption of the child.

(o) A petition to terminate parental rights shall be filed within sixty (60) days of a judicial determination that reasonable efforts to reunify the child and parent are not required pursuant to W.S. 14-2-309(a)(vi), (b) or (c).

(p) A termination of parental rights hearing shall be held within ninety (90) days of the filing of the termination petition unless continued by the court for good cause shown.

(q) At each of the review hearings, the court shall enter findings on the record pursuant to subsection (c) of this section.



14-3-432. Appeal; right generally; transcript provided; cost thereof.

14-3-432. Appeal; right generally; transcript provided; cost thereof.

(a) Any party including the state may appeal any final order, judgment or decree of the juvenile court to the supreme court within the time and in the manner provided by the Wyoming Rules of Appellate Procedure.

(b) Upon motion of the child's parents, guardian or custodian, supported by affidavit stating they are financially unable to purchase a transcript of the proceeding, a transcript or so much thereof necessary to support the appeal shall be provided at no cost or at a cost the court determines they are able to pay. Any cost of the transcript not charged to the appellant shall be certified by the court to the county treasurer and paid from the funds of the county in which the proceedings were held.



14-3-433. Stay of orders pending appeal; securing of payment; staying transfer of legal custody.

14-3-433. Stay of orders pending appeal; securing of payment; staying transfer of legal custody.

(a) If an appeal is taken, an order to pay a fine, costs, support for a child, restitution or any order for the payment of money may be stayed by the juvenile court or by the supreme court pending appeal. The court may require the appellant to deposit with the clerk of court the whole or any part of the payment ordered, to give bond for the payment thereof or any other terms and conditions to secure payment upon final determination of the appeal as the court deems proper. The court may also issue any appropriate order to restrain the appellant from dissipating his assets pending appeal.

(b) Either the juvenile court or the supreme court may stay an order transferring legal custody of a child to a person, agency, organization or institution other than his parents, guardian or former custodian, provided that suitable provision is made for the shelter care of the child pending the appeal.



14-3-434. Fees, costs and expenses.

14-3-434. Fees, costs and expenses.

(a) There is no fee for filing a petition under this act nor shall any state, county or local law enforcement officer charge a fee for service of process under this act. Witness fees, juror fees and travel expenses in the amounts allowable by law may be paid to persons other than the parties who are subpoenaed or required to appear at any hearing pursuant to this act.

(b) The following costs and expenses, when approved and certified by the court to the county treasurer, shall be a charge upon the funds of the county where the proceedings are held and shall be paid by the board of county commissioners of that county:

(i) Witness fees and travel expense;

(ii) Jury fees, costs and travel expense;

(iii) Costs of service of process or notice by certified mail;

(iv) Costs of any physical or mental examinations or treatment ordered by the court;

(v) Reasonable compensation for services and costs of counsel appointed by the court;

(vi) Reasonable compensation for services and costs of a guardian ad litem appointed by the court, unless the county participates in the guardian ad litem program pursuant to W.S. 14-12-101 through 14-12-104 and the program was appointed to provide the guardian ad litem; and

(vii) Any other costs of the proceedings which would be assessable as costs in the district court.

(c) In every case in which a guardian ad litem has been appointed to represent the child under this act or in which counsel has been appointed under this act to represent the child's parents, guardian or custodian, the court shall determine whether the child's parents, guardian, custodian or other person responsible for the child's support is able to pay part or all of the costs of representation and shall enter specific findings on the record. If the court determines that any of the parties is able to pay any amount as reimbursement for costs of representation, the court shall order reimbursement or shall state on the record the reasons why reimbursement was not ordered. The court may also in any case order that all or any part of the costs and expenses enumerated in paragraphs (b)(i), (iii), (iv) and (vii) of this section, be reimbursed to the county by the child's parents or any person legally obligated for his support, or any of them jointly and severally, upon terms the court may direct. An order for reimbursement of costs made pursuant to this subsection may be enforced as provided in W.S. 14-3-435. Any reimbursement ordered for guardian ad litem services provided pursuant to W.S. 14-12-101 through 14-12-104 shall be apportioned between the county and the guardian ad litem program in accordance with payments made for those services.



14-3-435. Ordering payment for support and treatment of child; how paid; enforcement.

14-3-435. Ordering payment for support and treatment of child; how paid; enforcement.

(a) When legal custody of a child, other than temporary guardianship, is vested by court order in an individual, agency, institution or organization other than the child's parents, the court shall in the same or any subsequent proceeding inquire into the financial condition of the child's parents or any other person who may be legally obligated to support the child. After due notice and hearing the court shall order the parents or any other legally obligated person to pay a reasonable sum for the support and treatment of the child during the time that a dispositional order is in force. The requirements of W.S. 20-2-101 through 20-2-406 apply to this section. The amount of support shall be determined in accordance with the presumptive child support established by W.S. 20-2-304. In any case where the court has deviated from the presumptive child support, the reasons therefor shall be specifically set forth in the order. The amount ordered to be paid shall be paid to the clerk of the juvenile court for transmission to the person, institution or agency having legal custody of the child or to whom compensation is due. The clerk of court is authorized to receive periodic payments payable in the name or for the benefit of the child, including but not limited to social security, veteran's administration benefits or insurance annuities, and apply the payments as the court directs. An order for support under this subsection shall include a statement of the addresses and social security numbers if known, of each obligor, the names and addresses of each obligor's employer and the names and birth dates of each child to whom the order relates. The court shall order each obligor to notify the clerk of court in writing within fifteen (15) days of any change in address or employment. If any person who is legally obligated to support the child does not have full time employment, the court may require that person to seek full time employment and may require community service work in lieu of payment until full time employment is obtained.

(b) An order for the payment of money entered against a parent or other person legally obligated to support a child under the provisions of W.S. 14-3-434, 20-2-101 through 20-2-406 or this section shall be entered separately from the decree of disposition under W.S. 14-3-429 and shall not be treated as a part of the confidential court record under W.S. 14-3-437. The order may be filed in the district court of any county in the state. From the time of filing, the order shall have the same effect as a judgment or decree of the district court in a civil action and may be enforced by the district attorney, or the department of family services in the same manner and with the same powers as in other child support cases under W.S. 20-2-303 through 20-2-305, 20-2-307, 20-2-311, 20-2-401 through 20-2-406 and 20-6-101 through 20-6-222, or in any manner provided by law for enforcement of a civil judgment for money.



14-3-436. Proceedings deemed in equity.

14-3-436. Proceedings deemed in equity.

All proceedings under this act shall be regarded as proceedings in equity and the court shall have and exercise equitable jurisdiction.



14-3-437. Records and reports confidential; inspection.

14-3-437. Records and reports confidential; inspection.

(a) Throughout proceedings pursuant to this act the court shall safeguard the records from disclosure. Upon completion of the proceedings, whether or not there is an adjudication, the court shall order the entire file, except for child support orders, and record of the proceeding sealed and the court shall not release these records except to the extent necessary to meet the following inquiries:

(i) From another court of law;

(ii) From an agency preparing a presentence report for another court;

(iii) From a party to the proceeding;

(iv) From the department of family services for purposes of establishing, modifying or enforcing a support obligation.

(b) Upon receipt of inquiries as set out in this section, the court may release a copy of the presentence investigation report together with a cover letter stating the disposition of the proceeding.



14-3-438. Liability for contempt; penalties.

14-3-438. Liability for contempt; penalties.

Notwithstanding any other provision of law, the court upon its own motion or upon the motion of the district or county attorney, or guardian ad litem, may find that the child's parent, parents, or guardian or any other person who willfully violates, or neglects or refuses to obey or perform any order or provision of this act is liable for contempt of court and may be fined not more than five hundred dollars ($500.00) or incarcerated not more than ninety (90) days, or both.



14-3-439. Separate docket for juvenile cases; availability of records for statistics.

14-3-439. Separate docket for juvenile cases; availability of records for statistics.

The clerk of the court shall maintain a separate docket for cases under this act and record therein the case number, the allegations of the petition, the age of the child involved and the disposition made. The records shall be made available for statistical purposes provided the names of the parties are not revealed.



14-3-440. Reasonable efforts for family reunification; exceptions.

14-3-440. Reasonable efforts for family reunification; exceptions.

(a) Except as provided in W.S. 14-2-309(b) or (c), reasonable efforts shall be made to preserve and reunify the family:

(i) Prior to placement of the child outside the home, to prevent or eliminate the need for removing the child from the child's home; and

(ii) To make it possible for the child to safely return to the child's home.

(b) In determining what reasonable efforts shall be made with respect to a child and in making those reasonable efforts, the child's health and safety shall be the paramount concern.

(c) Reasonable efforts to place a child for adoption or with a legal guardian may be made concurrently with the reasonable efforts described in subsection (a) of this section.

(d) If continuation of reasonable efforts described in subsection (a) of this section is determined to be inconsistent with the permanency plan for the child, reasonable efforts shall be made for placement of the child in a timely manner in accordance with the permanency plan, and to complete the steps necessary to finalize the permanent placement of the child.

(e) Reasonable efforts determinations shall include whether or not services to the family have been accessible, available and appropriate.

(f) The court shall make the reasonable efforts determinations required under this section at every court hearing. The reasonable efforts determinations shall be documented in the court's orders.

(g) If the court determines as provided in W.S. 14-2-309(a)(vi), (b) or (c) that reasonable efforts to preserve and reunify the family are not required:

(i) A permanency hearing as provided in W.S. 14-3-431(e) shall be held for the child within thirty (30) days after the determination; and

(ii) Reasonable efforts shall be made to place the child in a timely manner in accordance with the permanency plan, and to complete whatever steps are necessary to finalize the permanent placement of the child.

(h) Repealed by Laws 2005, ch. 201, 2.



14-3-441. Confidentiality in court proceedings.

14-3-441. Confidentiality in court proceedings.

In the event a confidentiality order has been entered pursuant to W.S. 35-21-112 or any other court order allowing a party to maintain confidentiality of addresses or other information identifying the residence of the victim of domestic abuse, the address and city or state of residence and other information identifying the residence of the victim of domestic abuse and any child residing with the victim of domestic abuse shall remain confidential in any court proceedings under this title.









CHAPTER 4 - CHILD CARE FACILITIES

ARTICLE 1 - CHILD CARE FACILITIES CERTIFICATION

14-4-101. Definitions.

14-4-101. Definitions.

(a) As used in W.S. 14-4-101 through 14-4-115:

(i) "Applicant" means any person making formal application to the certifying authority for certification to operate a child caring agency in the state of Wyoming;

(ii) "Board" means the certification board;

(iii) "Board of review" means the "certification board" sitting as a board of review;

(iv) "Certified agency" means any person certified to do business under the provisions of W.S. 14-4-101 through 14-4-111;

(v) "Certifying authority" means the department of family services operating as the agency which issues certificates, makes inspections, enforces standards and handles all administrative details relating to enforcement of W.S. 14-4-101 through 14-4-111;

(vi) "Child caring facility" means any person who operates a business to keep or care for any minor at the request of the parents, legal guardians or an agency which is responsible for the child and includes any of the following privately operated facilities:

(A) Children's institutions;

(B) Child placing agencies whether for permanent or temporary placement;

(C) Foster homes not supervised by the state, any local government, school district or agency or political subdivision thereof;

(D) Group day care agencies;

(E) Detention homes;

(F) Public or private receiving homes;

(G) Correctional schools;

(H) Repealed By Laws 2013, Ch. 193, 2.

(J) Ranches for children whether for summer operation only or otherwise;

(K) Day or hourly nurseries, nursery schools, kindergartens or any other preschool establishment not accredited by the state board of education;

(M) Boarding homes not supervised by the state, any local government, school district or agency or political subdivision thereof;

(N) Boards of cooperative educational services established under W.S. 21-20-104 and providing services to children with disabilities of any school district; and

(O) Except as provided under subparagraph (a)(vi)(N) of this section, any other person not legally related to a minor, having legal or physical care, custody or control of the child, receiving payment therefor and not supervised by the state, any local government, school district or agency or political subdivision thereof.

(vii) "Person" shall mean any individual, partnership, association or corporation.



14-4-102. Certification required; exceptions.

14-4-102. Certification required; exceptions.

(a) All child caring facilities except those excluded in subsection (b) of this section, are required to be certified by the certifying authority before exercising care, custody or control of any minor.

(b) W.S. 14-4-101 through 14-4-111 do not apply to:

(i) A legal parent's or legal relative's care of a minor;

(ii) Occasional care of a neighbor's or friend's child if the caretaking person does not regularly engage in this activity;

(iii) Parents exchanging child care on a mutually cooperative basis;

(iv) Child care by a person employed to come to the home of the child's parent or guardian;

(v) Day-care agencies providing care for less than three (3) minors;

(vi) Foster homes supervised by the state, any local government, school district or agency or political subdivision thereof;

(vii) Ranches or farms not offering services to children who are homeless, delinquent or have an intellectual disability; and

(viii) Summer camps operated by nonprofit organizations;

(ix) Day-care facilities providing care to the children of only one (1) immediate family unit.



14-4-103. Certification board; establishment; composition; appointment of lay members; duties.

14-4-103. Certification board; establishment; composition; appointment of lay members; duties.

(a) A certification board of not more than fifteen (15) members reflecting statewide representation is established and shall be composed of:

(i) One (1) representative from the department of family services;

(ii) One (1) representative from the state department of education;

(iii) Repealed by Laws 1991, ch. 161, 4.

(iv) The state fire marshal or his designee;

(v) Six (6) lay members who are residents of the state and operators of child caring facilities or parents;

(vi) Not more than four (4) additional lay members with an interest in child care;

(vii) One (1) representative from the state department of agriculture or other state or local agency which may be responsible for sanitation inspections of child care facilities; and

(viii) One (1) representative from the state department of health.

(b) The lay members shall be appointed by the governor for terms of two (2) years and may be removed by the governor as provided in W.S. 9-1-202. Any vacancies among the lay members shall be filled by gubernatorial appointment.

(c) The board shall:

(i) Designate investigators to investigate any child caring facility within the provisions of W.S. 14-4-101 through 14-4-111;

(ii) Act as the board of review; and

(iii) Act as an advisor to the state in all matters pertaining to child care programs and child care facility licensing.

(d) When the board is acting as a board of review pursuant to paragraph (c)(ii) of this section, the chairman of the board may designate, on a case by case basis, a committee of the board made up of at least three (3) disinterested members of the board to hear the case and recommend a decision on behalf of the board.



14-4-104. Certification; application; standards; notification to certify or refuse; term.

14-4-104. Certification; application; standards; notification to certify or refuse; term.

(a) Application for certification of a child caring facility within W.S. 14-4-101 through 14-4-111 shall be made to the certifying authority.

(b) A certificate shall be issued upon compliance with the following standards:

(i) Good moral character of the applicant, his employees and any other person having direct contact with a child under the care, custody or control of the applicant;

(ii) Practical experience, education or training of the applicant in child care and treatment;

(iii) Uncrowded, safe, sanitary and well repaired facilities; and

(iv) Wholesome food prepared in a clean and healthy environment.

(c) The certifying authority shall notify the applicant of its decision to certify or refuse certification of the applicant within thirty (30) days after the application has been filed.

(d) All full certificates are nontransferable. Duration of the certificate shall be determined pursuant to rules and regulations of the department, subject to an annual continuation fee.

(e) The department is authorized to establish pursuant to rules and regulations full and provisional certificate fees and fees for continuation of a full certificate. Fees for continuation of a full certificate shall be due on the anniversary date of the original certificate. Fees collected by the department under this section shall be deposited in the general fund to offset the cost of administration of the board.



14-4-105. Provisional certificate.

14-4-105. Provisional certificate.

The certifying authority may issue a provisional certificate if a substandard child caring agency is attempting to meet the standards or to comply with the rules and regulations pursuant to W.S. 14-4-101 through 14-4-111. A provisional certificate is effective for a period of not more than six (6) months and is nonrenewable.



14-4-106. Repealed by Laws 1995, ch. 179, 2.

14-4-106. Repealed by Laws 1995, ch. 179, 2.



14-4-107. Inspection by certifying board; right of entrance.

14-4-107. Inspection by certifying board; right of entrance.

(a) The certifying board shall periodically and at reasonable times inspect, investigate and examine all certified agencies and applicants for certification.

(b) Any certified agency or applicant for certification shall give right of entrance and inspection of the facility to inspectors authorized by the certifying board. Any certified agency or applicant who denies admission to any authorized inspector shall have the certificate revoked or application denied.



14-4-108. Suspension, revocation or nonrenewal of certificate; grounds; approval.

14-4-108. Suspension, revocation or nonrenewal of certificate; grounds; approval.

(a) Any certificate made or issued pursuant to W.S. 14-4-101 through 14-4-111 may be suspended, nonrenewed or revoked by the certifying authority upon proof of violation of any provision within W.S. 14-4-101 through 14-4-111.

(b) Thirty (30) days prior to initiating suspension, revocation or nonrenewal of any certificate made or issued pursuant to W.S. 14-4-101 through 14-4-111, the certifying authority shall give written notice to the certified agency of the alleged facts warranting the intended action and provide the certified agency an opportunity to request a hearing with the board of review within ten (10) days of the receipt of notice. The hearing shall be conducted in accordance with the Wyoming Administrative Procedure Act.

(c) Notwithstanding subsection (b) of this section, if the certifying authority finds the life, health or safety of a child is in imminent danger, the certifying authority may immediately temporarily suspend certification of the agency pending hearing.

(d) The certified agency may appeal to the district court for review of any adverse decision of the board of review as provided by the Wyoming Administrative Procedure Act.



14-4-109. Denial of certification; notice and hearing; appeal.

14-4-109. Denial of certification; notice and hearing; appeal.

(a) Upon receiving a notice of denial of certification, any applicant may request a hearing with the board of review by serving proper notice to the certifying authority. The hearing shall be conducted in accordance with the Wyoming Administrative Procedure Act.

(b) Any applicant may appeal to the district court for review of the decision of the board of review as provided by the Wyoming Administrative Procedure Act.



14-4-110. Enjoining operations in violation.

14-4-110. Enjoining operations in violation.

Any person may be enjoined from operating a child caring facility for violating any provision within W.S. 14-4-101 through 14-4-111.



14-4-111. Penalty for uncertified operation.

14-4-111. Penalty for uncertified operation.

Any child caring facility operating without certification under W.S. 14-4-101 through 14-4-111 is guilty of a misdemeanor and shall be fined not less than fifty dollars ($50.00) nor more than two hundred dollars ($200.00) for each offense. Each day of operation without certification is a separate offense.



14-4-112. Contracts by department of family services.

14-4-112. Contracts by department of family services.

The department of family services is authorized to contract with any lawful authority of any child caring facility for the care and custody of Wyoming children which have been placed therein by court order under the Juvenile Court Act or otherwise. The department shall select those child caring facilities requiring the least expense to the state for the care and custody of children.



14-4-113. Commitment of uncontrollable child; refusal to receive.

14-4-113. Commitment of uncontrollable child; refusal to receive.

(a) If a child is committed to a child caring facility by a court under the Juvenile Court Act or otherwise and the child caring facility cannot exercise proper control over the child, the child caring facility may report the facts to the court with jurisdiction for a reconsideration or rehearing on the order. If the facts warrant, the child shall then be committed to the Wyoming boys' school, the Wyoming girls' school, or such other privately or publicly operated facility as the court deems appropriate.

(b) If a child caring facility refuses to receive a child under court order, then the court of competent jurisdiction shall provide for placement under other provisions of law.



14-4-114. Repealed By Laws 2013, Ch. 193, 2.

14-4-114. Repealed By Laws 2013, Ch. 193, 2.



14-4-115. Authority of counties and municipalities to have detention homes.

14-4-115. Authority of counties and municipalities to have detention homes.

The board of county commissioners of any county or the governing body of any municipal corporation may acquire and maintain a detention home for care of delinquent minors, provided the detention home is not used for any other purpose.



14-4-116. Mandatory immunizations for children attending child caring facilities.

14-4-116. Mandatory immunizations for children attending child caring facilities.

(a) As used in this section "child caring facility" means a facility required to be certified under W.S. 14-4-102.

(b) All persons over eighteen (18) months old attending or transferring into a child caring facility are required to be completely immunized in a similar manner to W.S. 21-4-309.

(c) The operator of the child caring facility shall be responsible for an audit of the immunization status of any child attending the child caring facility in a similar manner to W.S. 21-4-309.



14-4-117. Juvenile detention facilities standards; definitions; report.

14-4-117. Juvenile detention facilities standards; definitions; report.

(a) Sheriffs, in consultation with other operators of juvenile detention facilities, shall develop and implement uniform standards after consideration of nationally recognized criteria for the operation of all hardware secure and staff secure juvenile detention facilities.

(b) No minor shall be detained in a hardware secure or staff secure juvenile detention facility unless the facility has adopted the standards specified under subsection (a) of this section.

(c) The sheriffs shall report to the joint judiciary interim committee by November 15, 2012 with respect to their progress in developing and implementing the standards specified under subsection (a) of this section.

(d) As used in this section:

(i) "Hardware secure juvenile detention facility" means a facility used for the detention of minors that is characterized by locks on the doors and other restrictive hardware designed to restrict the movement of the minors and protect public safety;

(ii) "Staff secure juvenile detention facility" means a facility used for the detention of minors that is characterized by a trained staff to supervise the movement and activities of detained minors at the facility, without the additional use of hardware secure equipment.

(e) Nothing in this section shall apply to the Wyoming boys' school or the Wyoming girls' school.






ARTICLE 2 - QUALITY CHILD CARE

14-4-201. Quality child care system established.

14-4-201. Quality child care system established.

(a) A quality child care system is created for the purpose of assisting the working families of the state by encouraging the availability of high quality care for children in licensed child caring facilities. The system may consist of:

(i) A quality rating system;

(ii) Incentive payments for higher levels of quality care;

(iii) Grants for professional educational development;

(iv) Technical assistance, business management services and family strengthening programs.

(b) The quality child care system shall also provide for a parental education and public awareness program.

(c) The department of workforce services is authorized to promulgate rules and regulations for the purpose of implementing all or any portion of this article. All rules and regulations shall be promulgated in consultation with the department of education, the department of family services, the department of health, University of Wyoming and early childhood specialists from the private sector.

(d) The state's responsibility for payments under this article shall be limited to the amount of funding provided for the quality child care system by the legislature. The department may receive donations from foundations or other private sources. Any such funds received shall be deposited into a separate account and are continuously appropriated to the department, which may distribute those funds in accordance with the provisions of this article. Services eligible to be paid for by another public program shall not be reimbursed under this article.

(e) Infants and preschool children served under this article who qualify for disability services shall receive those services through a regional developmental preschool that is supported by state funding for this purpose, provided the parents or caretakers agree to those services. The cost of these services shall not be reimbursed by payments made to providers under this article.

(f) In the delivery of services, facilities that receive funds under this article shall not discriminate against any individual on the basis of sex, color, race, religion, national origin, disability or age other than the age of the qualifying child. Notwithstanding this subsection, facilities shall retain the ability to refer children with developmental disabilities to appropriate services.

(g) Upon approval of the application for funds as provided in this article, the facility shall enter into a contract with the state, wherein the facility shall agree:

(i) To provide child care services in this state for a minimum of one (1) year;

(ii) To serve children from families eligible for support for child care under programs, other than the program created by this article, managed by the department of family services;

(iii) To submit the reports required by W.S. 14-4-203(d) and to submit information as required in the department's rules and regulations; and

(iv) To immediately repay all funds provided to the facility pursuant to this article, attorney fees and costs incurred in collection, if the facility breaches the contract during the one (1) year period.

(h) The department of workforce services shall structure its contracts with facilities to ensure necessary data is reported uniformly. The contracts shall specify what services will be provided under the contract and the outcome measures to be achieved to allow the department to determine compliance with contract provisions, the services provided, the outcomes achieved and to determine the extent of statewide needs based on the reports received.

(j) Repealed By Laws 2007, Ch. 156, 3.

(k) The department, in rating facilities for quality and making payments to facilities pursuant to this article, shall not discriminate against any facility due to religious orientation, affiliation or instruction or the lack thereof. No state funds shall be used for materials for religious instruction, salaries and benefits for staff primarily engaged in religious instruction, or for any other incremental cost of religious instruction or observances. Any facility receiving state funds shall be prepared to demonstrate, if audited, that sufficient nongovernmental funds were available to cover all expenses of religious instruction or observance.

(m) For purposes of this article:

(i) "Department" means the department of workforce services;

(ii) "Facility" means child caring facility as defined in W.S. 14-4-101(a)(vi)(D) and (K);

(iii) Repealed By Laws 2007, Ch. 156, 3.



14-4-202. Repealed By Laws 2007, Ch. 156, 3.

14-4-202. Repealed By Laws 2007, Ch. 156, 3.



14-4-203. Repealed By Laws 2007, Ch. 156, 3.

14-4-203. Repealed By Laws 2007, Ch. 156, 3.



14-4-204. Educational development scholarships and continuing education grants.

14-4-204. Educational development scholarships and continuing education grants.

(a) The department by rule and regulation shall provide educational development scholarships to assist the owners or staff of child caring facilities to attain certificates or degrees in early childhood development or a related field. Payments under this subsection shall be conditioned upon the recipient of the educational development scholarship entering into a contract to work for a child caring facility in this state for a period as provided in subsection (d) of this section after receiving the certificate or degree.

(i) Repealed By Laws 2007, Ch. 156, 3.

(ii) Repealed By Laws 2007, Ch. 156, 3.

(b) A recipient of an educational development scholarship pursuant to this section who breaches the contract required by subsection (a) of this section shall repay that portion of funds provided to the recipient pursuant to this article that is for educational developmental expenses accruing during or after the semester in which the recipient breached the contract, together with attorney fees and costs incurred in collection.

(c) The department by rule and regulation shall provide continuing education grants to child caring facilities to assist the owners or staff of those facilities to obtain continuing education training in early childhood development or related topics. Payments under this subsection shall be conditioned on the following:

(i) The recipient of the continuing education training provided through the grant entering into a contract to work for a child caring facility in this state for a period as provided in subsection (d) of this section after receiving the training; and

(ii) An in-cash cost sharing contribution of at least ten percent (10%) from the facility employing the staff member at the time of continuing education training.

(d) The department shall set a formula for duration of contractual commitments under this section through rule and regulation. Commitment duration shall be based on the value of the educational opportunity and shall be commensurate with the magnitude of the grant.

(e) A recipient of a continuing education grant pursuant to this section shall repay all funds provided to the recipient pursuant to the grant, together with attorney fees and costs incurred in collection, if the recipient breaches the contract required by subsection (c) of this section.



14-4-205. Technical assistance and business management assistance; quality support; family strengthening program.

14-4-205. Technical assistance and business management assistance; quality support; family strengthening program.

(a) Quality support payments may be made available to facilities through a competitive process to provide quality care for infants or other children whose care may otherwise be difficult to obtain in the community. Grants shall be awarded as follows:

(i) Repayment shall be required if the facility closes the business within one (1) year after receiving the grant or if the facility fails to comply with any provision of the grant;

(ii) Grant requests for increasing capacity shall only be awarded to existing licensed facilities that are at a quality level of three (3) or higher in the quality rating system;

(iii) Quality support grants shall not be used for capital construction or purchase of land or buildings;

(iv) Grants to any one (1) facility shall not exceed three thousand dollars ($3,000.00) per child.

(b) The department shall provide technical assistance to facilities on best practices for quality operational improvements and business management services of child caring facilities.

(c) The department of health shall contract for delivery of voluntary family strengthening educational programs to promote family involvement in children's development.



14-4-206. Parental education and public awareness.

14-4-206. Parental education and public awareness.

(a) The department shall develop and distribute materials to:

(i) Promote knowledge of the quality child care system;

(ii) Promote an understanding of the benefits that accrue to children, families and communities from quality child care programs, as based upon the latest findings in research reports and studies;

(iii) Promote the advantages of parents personally providing care for their own children whenever possible;

(iv) Promote parent involvement in their child's development and provide information and activities to parents or caretakers to promote early childhood learning and development at home;

(v) Emphasize the importance of parental responsibility and the involvement of the family in quality early childhood development; and

(vi) Inform parents about choices available in childcare programs and how to choose an appropriate child caring facility.



14-4-207. Reporting requirements.

14-4-207. Reporting requirements.

(a) The department of workforce services shall report annually to the joint education interim committee and the joint labor, health and social services interim committee by October 1. The report shall include:

(i) The department's progress in establishing the system under this article;

(ii) The participating child caring facilities;

(iii) Information that demonstrates the impacts of the services provided by the system on children, families and communities and how the department plans to measure these impacts;

(iv) Public awareness activities;

(v) The collaborative efforts of the departments of education, family services, health, workforce services and others to provide comprehensive early childhood development experiences for children while meeting the needs of Wyoming's workforce and economic development;

(vi) System expenditures of public and private funds; and

(vii) Recommendations for changes in the system's operation.









CHAPTER 5 - INTERSTATE COMPACT ON PLACEMENT OF CHILDREN

14-5-101. Compact provisions generally.

14-5-101. Compact provisions generally.

The Interstate Compact on the Placement of Children is enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

Article I. Definitions.

As used in this compact:

(a) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(b) "Sending agency" means a party state, or officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(c) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) "Placement" means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, or a hospital or other medical facility.

Article II. Conditions for Placement.

(a) No sending state shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring or place the child in the receiving state. The notice shall contain:

(1) The name, date and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency or institutions to or with which the sending agency proposes to send, bring, or place the child.

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child, or in violation of the law of the receiving state.

Article III. Penalty for Illegal Placement.

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

Article IV. Retention of Jurisdiction.

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

Article V. Institutional Care of Delinquent Children.

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

1. Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

2. Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

Article VI. Compact Administrator.

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers or other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

Article VII. Limitations.

This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by his parents, step-parent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian or the leaving of the child with any such relative or nonagency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

Article VIII. Enactment and Withdrawal.

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the commonwealth of Puerto Rico, and with the consent of congress, the government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two (2) years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

Article IX. Construction and Severability.

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



14-5-102. Financial responsibility.

14-5-102. Financial responsibility.

Financial responsibility for any child placed pursuant to the provisions within W.S. 14-5-101 shall be determined in accordance with the provisions of article IV thereof.



14-5-103. Duties of department of family services.

14-5-103. Duties of department of family services.

(a) "Appropriate public authorities" as used in article II of W.S. 14-5-101 and "appropriate authority in the receiving state" as used in article IV(a) of W.S. 14-5-101 mean the Wyoming department of family services. The department shall:

(i) Receive and act with reference to notices required by article II of W.S. 14-5-101; and

(ii) Act as compact administrator in accordance with article VI of W.S. 14-5-101.



14-5-104. Agreements with other party states authorized; when approval required.

14-5-104. Agreements with other party states authorized; when approval required.

Officers and agencies of the state of Wyoming and its subdivisions having authority to place children may enter into agreements with appropriate officers or agencies of other party states pursuant to article IV(b) of W.S. 14-5-101. Any agreement which contains a financial commitment or imposes a financial obligation on the state of Wyoming, a subdivision or agency thereof is not binding unless it has the written approval of the administrator of the budget division of the Wyoming department of administration and information or the county treasurer in the case of a county.



14-5-105. Inspection and supervision of children and facilities in other states.

14-5-105. Inspection and supervision of children and facilities in other states.

Any requirements for inspection or supervision of children, homes, institutions or other agencies in another party state which apply under W.S. 14-4-101 through 14-4-111 are deemed met if performed pursuant to an agreement entered into by appropriate officers or agencies of this state or a subdivision thereof as specified in article IV (b) of W.S. 14-5-101 and performed by agents of an administrative or governmental agency of another state.



14-5-106. Placement of child in out-of-state institution.

14-5-106. Placement of child in out-of-state institution.

Any district or juvenile court in any district in Wyoming which finds a child to be delinquent or guilty of committing a felony may place the child in an institution in another state pursuant to article V of W.S. 14-5-101 and shall retain jurisdiction as provided in article IV thereof.



14-5-107. Prerequisites for placement of children from other states.

14-5-107. Prerequisites for placement of children from other states.

Any person, firm, partnership, corporation, state or political subdivision or agency thereof shall not send, bring or cause to be sent or brought to the state of Wyoming any child for placement in foster care or as a preliminary to a possible adoption unless the sending person, firm, corporation, state, political subdivision or agency thereof complies with the prerequisites required in article II of W.S. 14-5-101.



14-5-108. Penalties for violations.

14-5-108. Penalties for violations.

Any person, firm or corporation which places a child in the state of Wyoming or receives a child in this state without meeting the requirements of W.S. 14-5-101 through 14-5-107 is guilty of a misdemeanor and shall be fined one hundred dollars ($100.00) or imprisoned in the county jail for a maximum of thirty (30) days, or both. Each day of violation is a separate offense.






CHAPTER 6 - JUVENILES

ARTICLE 1 - INTERSTATE COMPACT ON JUVENILES

14-6-101. Repealed by Laws 2004, Ch. 91, 2.

14-6-101. Repealed by Laws 2004, Ch. 91, 2.



14-6-102. Interstate Compact for Juveniles; compact provisions generally.

14-6-102. Interstate Compact for Juveniles; compact provisions generally.

ARTICLE I

PURPOSE

(a) The compacting states to this interstate compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

(b) It is the purpose of this compact, through means of joint and cooperative action among the compacting states to:

(i) Ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state;

(ii) Ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected;

(iii) Return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return;

(iv) Make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services;

(v) Provide for the effective tracking and supervision of juveniles;

(vi) Equitably allocate the costs, benefits and obligations of the compacting states;

(vii) Establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders;

(viii) Insure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines;

(ix) Establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact;

(x) Establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators;

(xi) Monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance;

(xii) Coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and

(xiii) Coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the interstate commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II

DEFINITIONS

(a) As used in this compact, unless the context clearly requires a different construction:

(i) "Bylaws" means those bylaws established by the interstate commission for its governance, or for directing or controlling its actions or conduct;

(ii) "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact;

(iii) "Compacting state" means any state which has enacted the enabling legislation for this compact;

(iv) "Commissioner" means the voting representative of each compacting state appointed pursuant to article III of this compact;

(v) "Court" means any court having jurisdiction over delinquent, neglected or dependent children;

(vi) "Deputy compact administrator" means the individual, if any, in each compacting state appointed to act on behalf of a compact administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact;

(vii) "Interstate commission" means the Interstate Commission for Juveniles created by article III of this compact;

(viii) "Juvenile" means any person defined as a juvenile in any member state or by the rules of the interstate commission, including:

(A) Accused delinquent a person charged with an offense that, if committed by an adult, would be a criminal offense;

(B) Adjudicated delinquent a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(C) Accused status offender a person charged with an offense that would not be a criminal offense if committed by an adult;

(D) Adjudicated status offender - a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(E) Nonoffender a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

(ix) "Noncompacting state" means any state which has not enacted the enabling legislation for this compact;

(x) "Probation or parole" means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states;

(xi) "Rule" means a written statement by the interstate commission promulgated pursuant to article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural or practice requirement of the commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal or suspension of an existing rule;

(xii) "State" means a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa and the Northern Mariana Islands.

ARTICLE III

INTERSTATE COMMISSION FOR JUVENILES

(a) The compacting states hereby create the Interstate Commission for Juveniles. The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and any additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(b) The interstate commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the state council for interstate juvenile supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the interstate commission in that capacity under or pursuant to the applicable law of the compacting state.

(c) In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners, but who are members of interested organizations. The noncommissioner members shall include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials and crime victims. All noncommissioner members of the interstate commission shall be nonvoting ex officio members. The interstate commission may provide in its bylaws for additional nonvoting ex officio members, including members of other national organizations, in numbers as shall be determined by the commission.

(d) Each compacting state represented at any meeting of the commission is entitled to one (1) vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

(e) The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(f) The interstate commission shall establish an executive committee, which shall include commission officers, members and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking and amendment to the compact. The executive committee shall:

(i) Oversee the day-to-day activities of the administration of the compact managed by an executive director and interstate commission staff;

(ii) Administer enforcement and compliance with the provisions of the compact, its bylaws and rules; and

(iii) Perform other duties as directed by the interstate commission or set forth in the bylaws.

(g) Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

(h) The interstate commission's bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(j) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and any of its committees may close a meeting to the public where it determines by two-thirds (2/3) vote that an open meeting would be likely to:

(i) Relate solely to the interstate commission's internal personnel practices and procedures;

(ii) Disclose matters specifically exempted from disclosure by statute;

(iii) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(iv) Involve accusing any person of a crime, or formally censuring any person;

(v) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(vi) Disclose investigative records compiled for law enforcement purposes;

(vii) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the interstate commission with respect to a regulated person or entity for the purpose of regulation or supervision of the person or entity;

(viii) Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

(ix) Specifically relate to the interstate commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

(k) For every meeting closed pursuant to this provision, the interstate commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote, reflected in the vote of each member on the question. All documents considered in connection with any action shall be identified in the minutes.

(m) The interstate commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. The methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

ARTICLE IV

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

(a) The commission shall have the following powers and duties:

(i) To provide for dispute resolution among compacting states;

(ii) To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(iii) To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any bylaws adopted and rules promulgated by the interstate commission;

(iv) To enforce compliance with the compact provisions, the rules promulgated by the interstate commission and the bylaws, using all necessary and proper means, including but not limited to, the use of judicial process;

(v) To establish and maintain offices which shall be located within one (1) or more of the compacting states;

(vi) To purchase and maintain insurance and bonds;

(vii) To borrow, accept, hire or contract for services of personnel;

(viii) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by article III which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder;

(ix) To elect or appoint officers, attorneys, employees, agents or consultants, and to fix their compensation, define their duties and determine their qualifications and to establish the interstate commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation and qualifications of personnel;

(x) To accept any and all donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of it;

(xi) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any real, personal or mixed property;

(xii) To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any real, personal or mixed property;

(xiii) To establish a budget and make expenditures and levy dues as provided in article VIII of this compact;

(xiv) To sue and be sued;

(xv) To adopt a seal and bylaws governing the management and operation of the interstate commission;

(xvi) To perform functions as may be necessary or appropriate to achieve the purposes of this compact;

(xvii) To report annually to the legislatures, governors, judiciary and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. The reports shall also include any recommendations that may have been adopted by the interstate commission;

(xviii) To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in those activities;

(xix) To establish uniform standards of the reporting, collecting and exchanging of data;

(xx) The interstate commission shall maintain its corporate books and records in accordance with the bylaws.

ARTICLE V

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A. Bylaws

(a) The interstate commission shall, by a majority of the members present and voting, within twelve (12) months after the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(i) Establishing the fiscal year of the interstate commission;

(ii) Establishing an executive committee and other committees as may be necessary;

(iii) Provide for the establishment of committees governing any general or specific delegation of any authority or function of the interstate commission;

(iv) Providing reasonable procedures for calling and conducting meetings of the interstate commission and ensuring reasonable notice of each meeting;

(v) Establishing the titles and responsibilities of the officers of the interstate commission;

(vi) Providing a mechanism for concluding the operations of the interstate commission and the return of any surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations;

(vii) Providing "start-up" rules for initial administration of the compact; and

(viii) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

(a) The interstate commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson shall preside at all meetings of the interstate commission. The elected officers shall serve without compensation or remuneration from the interstate commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission.

(b) The interstate commission shall, through its executive committee, appoint or retain an executive director for a designated period, upon terms and conditions and for compensation as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission, but shall not be a member and shall hire and supervise other staff as may be authorized by the interstate commission.

Section C. Qualified Immunity, Defense

and Indemnification

(a) The commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of, or relating to, any actual or alleged act, error or omission that occurred, or that the person had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities, provided that the person shall not be protected from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of the person.

(b) The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of the person's employment or duties for acts, errors or omissions occurring within the person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees and agents. Nothing in this subsection shall be construed to protect any person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of the person.

(c) The interstate commission shall defend the executive director or the employees or representatives of the interstate commission and, subject to the approval of the attorney general of the state represented by any commissioner of a compacting state, shall defend the commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of the person.

(d) The interstate commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the interstate commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against those persons arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that those persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of those persons.

ARTICLE VI

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

(a) The interstate commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

(b) Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. The rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or another administrative procedures act, as the interstate commission deems appropriate consistent with due process requirements under the Unites States Constitution as now or hereafter interpreted by the United States Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the commission.

(c) When promulgating a rule, the interstate commission shall, at a minimum:

(i) Publish the proposed rule's entire text stating the reason for that proposed rule;

(ii) Allow and invite any person to submit written data, facts, opinions and arguments, which information shall be added to the record and be made publicly available;

(iii) Provide an opportunity for an informal hearing if petitioned by ten (10) or more persons; and

(iv) Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials or interested parties.

(d) Allow, not later than sixty (60) days after a rule is promulgated, any interested person to file a petition in the United States district court for the District of Columbia or in the federal district court where the interstate commission's principal office is located for judicial review of the rule. If the court finds that the interstate commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

(e) If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that the rule shall have no further force and effect in any compacting state.

(f) The existing rules governing the operation of the Interstate Compact on Juveniles superceded by this act shall be null and void twelve (12) months after the first meeting of the interstate commission created hereunder.

(g) Upon determination by the interstate commission that a state-of-emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to the rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

ARTICLE VII

OVERSIGHT, ENFORCEMENT AND DISPUTE RESOLUTION

BY THE INTERSTATE COMMISSION

Section A. Oversight

(a) The interstate commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor the activities being administered in noncompacting states which may significantly affect compacting states.

(b) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the interstate commission, it shall be entitled to receive all service of process in the proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

(a) The compacting states shall report to the interstate commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

(b) The interstate commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and noncompacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(c) The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in article XI of this compact.

ARTICLE VIII

FINANCE

(a) The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(b) The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff which shall be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs the assessment.

(c) The interstate commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d) The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE IX

THE STATE COUNCIL

Each member state shall create a state council for interstate juvenile supervision. While each state may determine the membership of its own state council, its membership shall consist of one (1) member of the legislature appointed on an alternating basis by the president of the senate and the speaker of the house, with the president appointing the first member. The board of judicial policy and administration shall appoint one (1) member. There shall be one (1) representative of the victim services division of the attorney general's office and two (2) members from the executive branch appointed by the governor one (1) of whom shall be designated as the commissioner. The appointments shall be made for two (2) year terms beginning on the enactment of the Interstate Compact for Juveniles into law by the thirty-fifth jurisdiction or July 1, 2004, whichever date occurs later. The department of family services shall provide support for the council and expenses as provided for in W.S. 9-3-102 and 9-3-103. The state council shall appoint the compact administrator and may appoint a deputy compact administrator who shall be members of the council and whose terms shall be concurrent with the council members. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in interstate commission activities and other duties as may be determined by that state, including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE X

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

(a) Any state, the District of Columbia, or its designee, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa and the Northern Mariana Islands as defined in article II of this compact is eligible to become a compacting state.

(b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five (35) of the states. The initial effective date shall be the later of July 1, 2004 or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the interstate commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

(c) The interstate commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the interstate commission and the compacting states until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI

WITHDRAWAL, DEFAULT, TERMINATION AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

(a) Once effective, the compact shall continue in force and remain binding upon each compacting state, provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

(b) The effective date of withdrawal is the effective date of the repeal.

(c) The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

(d) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(e) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon a later date as determined by the interstate commission.

Section B. Technical Assistance, Fines, Suspension, Termination and Default

(a) If the interstate commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the bylaws or duly promulgated rules, the interstate commission may impose any or all of the following penalties:

(i) Remedial training and technical assistance as directed by the interstate commission;

(ii) Alternative dispute resolution;

(iii) Fines, fees and costs in amounts as are deemed to be reasonable as fixed by the interstate commission; and

(iv) Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the interstate commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the interstate commission to the governor, the chief justice or the chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform the obligations or responsibilities imposed upon it by this compact, the bylaws or duly promulgated rules and any other grounds designated in commission bylaws and rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state shall cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

(b) Within sixty (60) days of the effective date of termination of a defaulting state, the commission shall notify the governor, the chief justice or chief judicial officer, the majority and minority leaders of the defaulting state's legislature and the state council of the termination.

(c) The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

(d) The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

(e) Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission pursuant to the rules.

Section C. Judicial Enforcement

The interstate commission may, by majority vote of the members, initiate legal action in the United States district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of the litigation, including reasonable attorneys fees.

Section D. Dissolution of Compact

(a) The compact dissolves effective upon the date of the withdrawal or default of the compacting states, which reduces membership in the compact to one (1) compacting state.

(b) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XII

SEVERABILITY AND CONSTRUCTION

(a) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other Laws

(a) Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(b) All compacting states' laws other than state constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

(a) All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the compacting states.

(b) All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

(c) Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding the meaning or interpretation.

(d) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by the provision upon the interstate commission shall be ineffective and the obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which the obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.






ARTICLE 2 - JUVENILE JUSTICE ACT

14-6-201. Definitions; short title; statement of purpose and interpretation.

14-6-201. Definitions; short title; statement of purpose and interpretation.

(a) As used in this act:

(i) "Adjudication" means a finding by the court or the jury, incorporated in a decree, as to the truth of the facts alleged in the petition;

(ii) "Adult" means an individual who has attained the age of majority;

(iii) "Child" means an individual who is under the age of majority;

(iv) Repealed By Laws 1997, ch. 199, 3.

(v) "Clerk" means the clerk of a district court acting as the clerk of a juvenile court;

(vi) "Commissioner" means a district court commissioner;

(vii) "Court" means the juvenile court established by W.S. 5-8-101;

(viii) "Custodian" means a person, institution or agency responsible for the child's welfare and having legal custody of a child by court order or having actual physical custody and control of a child and acting in loco parentis;

(ix) "Delinquent act" means an act punishable as a criminal offense by the laws of this state or any political subdivision thereof, or contempt of court under W.S. 14-6-242, or an act violating the terms and conditions of any court order which resulted from the criminal conviction of any child but does not include a status offense;

(x) "Delinquent child" means a child who has committed a delinquent act;

(xi) "Deprivation of custody" means transfer of legal custody by the court from a parent or previous legal custodian to another person, agency, organization or institution;

(xii) "Detention" means the temporary care of a child in physically restricting facilities pending court disposition or the execution of a court order to place or commit a child to a juvenile detention facility;

(xiii) "Judge" means the judge of the juvenile court;

(xiv) "Legal custody" means as defined in W.S. 14-3-402(a)(x);

(xv) "Minor" means an individual who is under the age of majority;

(xvi) Repealed By Laws 1997, ch. 199, 3.

(xvii) "Parent" means either a natural or adoptive parent of the child, a person adjudged the parent of the child in judicial proceedings or a man presumed to be the father under W.S. 14-2-504;

(xviii) "Parties" include the child, his parents, guardian or custodian, the state of Wyoming and any other person made a party by an order to appear, or named by the juvenile court;

(xix) "Probation" means a legal status created by court order following an adjudication of delinquency or of a status offense where a child is permitted to remain in his home subject to supervision by a city or county probation officer, the department or other qualified private organization the court may designate. A child is subject to return to the court for violation of the terms or conditions of probation provided for in the court order;

(xx) Repealed By Laws 1997, ch. 199, 3.

(xxi) "Residual parental rights and duties" means those rights and duties remaining with the parents after custody, guardianship of the person or both have been vested in another person, agency or institution. Residual parental rights and duties include but are not limited to:

(A) The duty to support and provide necessities of life;

(B) The right to consent to adoption;

(C) The right to reasonable visitation unless restricted or prohibited by court order;

(D) The right to determine the minor's religious affiliation; and

(E) The right to petition on behalf of the minor.

(xxii) "Shelter care" means the temporary care of a child in physically unrestricting facilities pending court disposition or execution of a court order for placement or commitment;

(xxiii) "Status offense" means an offense which, if committed by an adult, would not constitute an act punishable as a criminal offense by the laws of this state or a violation of a municipal ordinance, but does not include a violation of W.S. 12-6-101(b) or (c) or any similar municipal ordinance;

(xxiv) "Juvenile detention facility" means any facility which may legally and physically restrict and house a child, other than the Wyoming boys' school, the Wyoming girls' school, the Wyoming state hospital or other private or public psychiatric facility within the state of Wyoming. A juvenile detention facility may be housed within an adult jail or correction facility if the facility otherwise meets the requirements of state law;

(xxv) "Department" means the Wyoming department of family services;

(xxvi) "This act" means W.S. 14-6-201 through 14-6-252.

(b) This act shall be known and may be cited as the "Juvenile Justice Act".

(c) This act shall be construed to effectuate the following public purposes:

(i) To provide for the best interests of the child and the protection of the public and public safety;

(ii) Consistent with the best interests of the child and the protection of the public and public safety:

(A) To promote the concept of punishment for criminal acts while recognizing and distinguishing the behavior of children who have been victimized or have disabilities, such as serious mental illness that requires treatment or children with a cognitive impairment that requires services;

(B) To remove, where appropriate, the taint of criminality from children committing certain unlawful acts; and

(C) To provide treatment, training and rehabilitation that emphasizes the accountability and responsibility of both the parent and the child for the child's conduct, reduces recidivism and helps children to become functioning and contributing adults.

(iii) To provide for the care, the protection and the wholesome moral, mental and physical development of children within the community whenever possible using the least restrictive and most appropriate interventions;

(iv) To be flexible and innovative and encourage coordination at the community level to reduce the commission of unlawful acts by children;

(v) To achieve the foregoing purposes in a family environment whenever possible, separating the child from the child's parents only when necessary for the child's welfare or in the interest of public safety and when a child is removed from the child's family, to ensure that individual needs will control placement and provide the child the care that should be provided by parents; and

(vi) To provide a simple judicial procedure through which the provisions of this act are executed and enforced and in which the parties are assured a fair and timely hearing and their constitutional and other legal rights recognized and enforced.



14-6-202. Repealed By Laws 1997, ch. 199, 3.

14-6-202. Repealed By Laws 1997, ch. 199, 3.



14-6-203. Jurisdiction; confidentiality of records.

14-6-203. Jurisdiction; confidentiality of records.

(a) Repealed By Laws 1997, ch. 199, 3.

(b) Coincident with proceedings concerning a minor alleged to be delinquent, the court has jurisdiction to:

(i) Determine questions concerning the right to legal custody of the minor;

(ii) Order any party to the proceedings to perform any acts, duties and responsibilities the court deems necessary; or

(iii) Order any party to the proceedings to refrain from any act or conduct the court deems detrimental to the best interest and welfare of the minor or essential to the enforcement of any lawful order of disposition of the minor made by the court.

(c) Except as provided in subsection (d) of this section, the juvenile court has concurrent jurisdiction in all cases, other than status offenses, in which a minor is alleged to have committed a criminal offense or to have violated a municipal ordinance.

(d) The juvenile court has exclusive jurisdiction in all cases, other than status offenses, in which a minor who has not attained the age of thirteen (13) years is alleged to have committed a felony or a misdemeanor punishable by imprisonment for more than six (6) months.

(e) Except as provided in subsection (f) of this section, all cases over which the juvenile court has concurrent jurisdiction shall be originally commenced in the juvenile court but may thereafter be transferred to another court having jurisdiction pursuant to W.S. 14-6-237.

(f) The district attorney shall establish objective criteria, screening and assessment procedures for determining the court for appropriate disposition in cooperation and coordination with each municipality in the jurisdiction of the district court. The district attorney shall serve as the single point of entry for all minors alleged to have committed a crime. Except as otherwise provided in this section, copies of all charging documents, reports or citations for cases provided in this subsection shall be forwarded to the district attorney prior to the filing of the charge, report or citation in municipal or city court. The following cases, excluding status offenses, may be originally commenced either in the juvenile court or in the district court or inferior court having jurisdiction:

(i) Violations of municipal ordinances, except that if a juvenile is sentenced in a municipal court to a sentence exceeding ten (10) days of jail or detention, the municipal court shall provide to the district attorney in the juvenile's county of residency and the department of education a copy of the judgment and sentence;

(ii) All misdemeanors except:

(A) Those cases within the exclusive jurisdiction of the juvenile court; and

(B) If a juvenile is sentenced in a municipal or circuit court to a sentence exceeding ten (10) days of jail or detention, the municipal or circuit court shall provide to the district attorney in the juvenile's county of residency and the department of education a copy of the judgment and sentence.

(iii) Felony cases in which the minor has attained the age of seventeen (17) years. The prosecuting attorney shall consider those determinative factors set forth in W.S. 14-6-237(b)(i) through (vii) prior to commencing an action in the district court under this paragraph;

(iv) Cases in which the minor has attained the age of fourteen (14) years and is charged with a violent felony as defined by W.S. 6-1-104(a)(xii);

(v) Cases in which a minor who has attained the age of fourteen (14) years is charged with a felony and has previously been adjudicated as a delinquent under two (2) separately filed juvenile petitions for acts which if committed by an adult constitute felonies.

(g) Except as provided by subsection (j) of this section, all information, reports or records made, received or kept by any municipal, county or state officer or employee evidencing any legal or administrative process or disposition resulting from a minor's misconduct are confidential and subject to the provisions of this act. The existence of the information, reports or records or contents thereof shall not be disclosed by any person unless:

(i) Disclosure results from an action brought or authorized by the district attorney in a court of public record;

(ii) The person the records concern is under eighteen (18) years of age and, in conjunction with one (1) of his parents or with the ratification of the court, authorizes the disclosure;

(iii) The person the records concern is eighteen (18) years of age or older and authorizes the disclosure;

(iv) The disclosure results from the information being shared with or between designated employees of any court, any law enforcement agency, any prosecutor's office, any employee of the victim services division within the office of the attorney general, any probation office or any employee of the department of family services or the minor's past or present school district who has been designated to share the information by the department of family services or by the school district or anyone else designated by the district attorney in determining the appropriate court pursuant to a single point of entry assessment under this section;

(v) The disclosure is made to a victim of a delinquent act constituting a felony, in accordance with W.S. 14-6-501 through 14-6-509;

(vi) The disclosure is authorized by W.S. 7-19-504; or

(vii) The disclosure is made to an administrative employee or member of the board of trustees of the minor's school district, authorized by the court to receive the information, for purposes of the suspension or expulsion of the minor pursuant to W.S. 21-4-305(d), provided:

(A) The court finds that the court action involves matters which are relevant to the suspension or expulsion of the minor pursuant to W.S. 21-4-305(e). Only materials and evidence relevant to the minor's potential suspension or expulsion shall be disclosed to an administrative employee or member of the board of trustees of the minor's school district; and

(B) The school district administrative employees or board of trustee members authorized to receive the minor's confidential information shall only disclose the information:

(I) To other members of the board of trustees or the superintendent for purposes of W.S. 21-4-305(d); and

(II) To the minor and his parents, legal guardians, attorneys or guardian ad litem.

(h) Nothing contained in this act is construed to deprive the district court of jurisdiction to determine questions of custody, parental rights, guardianship or any other questions involving minors, when the questions are the subject of or incidental to suits or actions commenced in or transferred to the district court as provided by law.

(j) Nothing contained in this act shall be construed to require confidentiality of any matter, legal record, identity or disposition pertaining to a minor charged or processed through any municipal or circuit court.



14-6-204. Venue; change of venue or judge.

14-6-204. Venue; change of venue or judge.

Proceedings under this act may be commenced in the county where the child is living or is present when the proceedings are commenced or in the county where the alleged delinquent act occurred. Change of venue or change of judge may be had under the circumstances and upon the terms and conditions provided by law in a civil action in the district court.



14-6-205. Taking of child into custody; when permitted.

14-6-205. Taking of child into custody; when permitted.

(a) A child may be taken into custody by a law enforcement officer without a warrant or court order when:

(i) The circumstances would permit an arrest without a warrant under W.S. 7-2-102;

(ii) There are reasonable grounds to believe the child has violated the terms of an order of the juvenile court issued pursuant to this act; or

(iii) Repealed By Laws 1997, ch. 199, 3.

(iv) The child's conduct or behavior seriously endangers himself or the person or property of others and immediate custody appears necessary.

(v) Repealed By Laws 1997, ch. 199, 3.



14-6-206. Child in custody; no detention without court order; exceptions; notice to parent or guardian; release.

14-6-206. Child in custody; no detention without court order; exceptions; notice to parent or guardian; release.

(a) In accordance with procedures specified in W.S. 7-1-108(c) and (d), a child taken into custody shall not be held in detention or placed in shelter care without a court order unless detention or shelter care is required to:

(i) Repealed By Laws 1997, ch. 199, 3.

(ii) Protect the person or property of others;

(iii) Prevent the child from absconding or being removed from the jurisdiction of the court; or

(iv) Provide the child having no parent, guardian, custodian or other responsible adult with supervision and care and return him to the court when required.

(b) Any person taking a child into custody shall as soon as possible notify the child's parent, guardian or custodian. Unless the child's detention or shelter care is authorized by a court order issued pursuant to this act or required for one (1) of the reasons in subsection (a) of this section, the child shall be released to the care of his parent, guardian, custodian or other responsible adult upon that person's written promise to present the child before the court upon request.

(c) After issuing any citation to a child for a violation of a state or federal law or a municipal ordinance for which incarceration or a fine may be imposed, the law enforcement agency issuing the citation or its designee shall take reasonable actions to notify the child's parent, guardian or custodian.



14-6-207. Detention or shelter care; delivery of child pending hearing; placing children; separate detention; notice if no court order.

14-6-207. Detention or shelter care; delivery of child pending hearing; placing children; separate detention; notice if no court order.

(a) If detention or shelter care of a child appears necessary to the person taking custody of the child, the child shall be delivered as soon as possible to the court or to the detention or shelter care facility designated by the court pending a hearing.

(b) Repealed By Laws 1997, ch. 199, 3.

(c) A child alleged to be delinquent shall if necessary, be detained in a separate detention home or facility for delinquent children.

(i) Repealed By Laws 1997, ch. 199, 3.

(ii) Repealed By Laws 1997, ch. 199, 3.

(d) The person in charge of any detention or shelter care facility shall promptly notify the court and the district attorney of any child being detained or cared for at the facility without a court order and shall deliver the child to the court upon request.



14-6-208. Notice of detention to be given district attorney; written statement required; duty of district attorney.

14-6-208. Notice of detention to be given district attorney; written statement required; duty of district attorney.

(a) When a child is taken into custody without a court order and is placed in detention or shelter care, the person taking custody of the child shall notify the district attorney without delay. Also the person shall as soon as possible file a brief written statement with the district attorney setting forth the facts which led to taking the child into custody and the reason why the child was not released.

(b) Upon receiving notice that a child is being held in detention or shelter care, the district attorney shall immediately review the need for detention or shelter care and may order the child released unless he determines detention or shelter care is necessary under the provisions of W.S. 14-6-206(a) or unless ordered by the court.



14-6-209. Taking of child into custody; informal hearing where no court order; conditional release; evidence; rehearing.

14-6-209. Taking of child into custody; informal hearing where no court order; conditional release; evidence; rehearing.

(a) When a child is placed in detention or shelter care without a court order, a petition as provided in W.S. 14-6-212 shall be promptly filed and presented to the court. An informal detention or shelter care hearing shall be held as soon as reasonably possible not later than forty-eight (48) hours, excluding weekends and legal holidays, after the child is taken into custody to determine if further detention or shelter care is required pending further court action. The child shall be interviewed by the department or its designee prior to the detention or shelter care hearing, but in no event later than twenty-four (24) hours, excluding weekends and legal holidays, after the child is taken into custody. The department or its designee shall submit a written report of the interview to the court, including an assessment of the immediate needs of the child and a recommendation for the most appropriate placement for the child pending disposition of the violation. Written notice stating the time, place and purpose of the hearing shall be given to the child and to his parents, guardian or custodian.

(b) At the commencement of the hearing the judge shall advise the child and his parents, guardian or custodian of:

(i) The contents of the petition and the nature of the charges or allegations contained therein;

(ii) Their right to counsel as provided in W.S. 14-6-222;

(iii) The child's right to remain silent with respect to any allegations of a delinquent act;

(iv) The right to confront and cross-examine witnesses or to present witnesses and evidence in their own behalf and the right to issuance of process by the court to compel the appearance of witnesses and the production of evidence;

(v) The right to a jury trial as provided in W.S. 14-6-223;

(vi) The right to appeal as provided in W.S. 14-6-233; and

(vii) All other rights afforded a criminal defendant.

(c) The child shall be given an opportunity to admit or deny the allegations in the petition. If the allegations are admitted, the court shall make the appropriate adjudication and may proceed immediately to a disposition of the case, provided the court has the predisposition report and multidisciplinary team recommendations, in accordance with the provisions of W.S. 14-6-229, except that a commissioner acting in the absence or incapacity of the judge may take testimony to establish a factual basis and accept an admission and perform all other requirements of the initial hearing but shall not proceed to disposition. If denied, the court shall set a time not to exceed sixty (60) days for an adjudicatory hearing or a transfer hearing, unless the court finds good cause to delay or postpone the hearing. In no case shall the court hold the adjudicatory hearing more than ninety (90) days after the date the petition is filed.

(d) Regardless of whether the allegations in the petition are admitted or denied, the court shall determine whether or not the child's full-time detention or shelter care is required pending further proceedings. If the court finds that returning the child to the home is contrary to the welfare of the child, the court shall enter the finding on the record and order the child placed in the legal custody of the department. The court shall explain the terms of the court order to the child, his parents or legal guardian and any other person the court deems necessary. If the court finds that full-time detention or shelter care is not required, the court shall order the child released and may impose one (1) or more of the following conditions:

(i) Place the child in the custody and supervision of his parents, guardian or custodian, under the protective supervision of the department or a county or state probation officer or under the supervision of any individual or organization approved by the court that agrees to supervise the child;

(ii) Place restrictions on the child's travel, associates, activities or place of abode during the period of his release, including a requirement that the child return to the physical custody of his parents, guardian or custodian at specified hours; or

(iii) Impose any other terms and conditions of release deemed reasonably necessary to assure the appearance of the child at subsequent proceedings.

(e) All relevant and material evidence helpful in determining the need for detention or shelter care may be admitted by the court even though not competent in an adjudicatory hearing on the allegations of the petition.

(f) If a child is not released after a detention or shelter care hearing and it appears by sworn statement of the parents, guardian or custodian that they did not receive notice and did not waive notice and appearance at the hearing, the court shall rehear the matter without delay.



14-6-210. Hearing conducted by commissioner; authority and duty; review by court.

14-6-210. Hearing conducted by commissioner; authority and duty; review by court.

(a) In the absence or incapacity of the judge, the detention or shelter care hearing may be conducted by a district court commissioner of the county in which the child is being detained or held in shelter care.

(b) The commissioner may make any order concerning the child's release, continued detention or shelter care as authorized to the judge under W.S. 14-6-209. If the child is not released after the hearing, the commissioner shall promptly file with the court a complete written resume of the evidence adduced at the hearing and his reasons for not releasing the child. The commissioner shall conduct the hearing pursuant to W.S. 14-6-209 except that, if a child who has been advised of his rights wishes to admit the allegations, the commissioner may take testimony to establish a factual basis and accept the admission and perform all other requirements of the initial hearing but shall not proceed to disposition. The hearing shall be conducted in the presence of counsel and guardian ad litem, if so appointed. The commissioner may also appoint counsel, appoint a guardian ad litem, order a predisposition report, appoint a multidisciplinary team, issue subpoenas or search warrants, order physical or medical examinations and authorize emergency medical, surgical or dental treatment all as provided in this act. The commissioner shall not make final orders of adjudication or disposition.

(c) The court shall review the reports, orders and actions of the commissioner as soon as reasonably possible and confirm or modify the commissioner's orders and actions as it deems appropriate.



14-6-211. Complaints alleging delinquency; investigation and determination by district attorney.

14-6-211. Complaints alleging delinquency; investigation and determination by district attorney.

(a) Complaints alleging a child is delinquent shall be referred to the office of the district attorney. The district attorney shall determine whether the best interest of the child or of the public require that judicial action be taken. The department, the county sheriff and the county probation departments shall provide the district attorney with any assistance he may require in making an investigation. The district attorney shall prepare and file a petition with the court if he believes action is necessary to protect the interest of the public or child.

(b) Repealed By Laws 1997, ch. 199, 3.



14-6-212. Commencement of proceedings; contents of petition.

14-6-212. Commencement of proceedings; contents of petition.

(a) Proceedings in juvenile court are commenced by filing a petition with the clerk of the court. The petition and all subsequent pleadings, motions, orders and decrees shall be entitled "State of Wyoming, In the Interest of ....., minor." A petition shall be signed by the district attorney on information and belief of the alleged facts. All petitions must be verified.

(b) The petition shall set forth all jurisdictional facts, including but not limited to:

(i) The child's name, date of birth and address;

(ii) The names and addresses of the child's parents, guardian or custodian and spouse, if any;

(iii) Whether the child is being held in detention or shelter care and if so, the name and address of the facility and the time detention or shelter care commenced; and

(iv) A statement setting forth with particularity the facts which bring the child within the provisions of W.S. 14-6-203. If the basis of the petition is an alleged delinquent act based upon a violation of the laws of the state or a political subdivision, the petition shall cite the alleged law violated.

(c) The petition shall state if any of the facts enumerated in subsection (b) of this section are unknown.



14-6-213. Order to appear; contents thereof; when child taken into immediate custody; waiver of service.

14-6-213. Order to appear; contents thereof; when child taken into immediate custody; waiver of service.

(a) After a petition is filed, the court shall issue an order to appear. The order shall:

(i) State the name of the court, the title of the proceedings and the time and place for the initial hearing;

(ii) Direct the persons named therein to appear personally at the hearing and direct the person having actual physical custody or control of the child to present the child before the court at the hearing;

(iii) Be directed to the child's parents, guardian, custodian and spouse, if any, and to any other person the court deems necessary; and

(iv) Be directed to the child alleged to be delinquent.

(b) If it appears to the court by affidavit by the district attorney based on actual knowledge or on information and belief that the conduct, condition or surroundings of the child seriously endanger the child's health or welfare or the health, welfare or property of others, that the child may abscond or be removed from the jurisdiction of the court or that the child will not be brought before the court notwithstanding service of the order, the court may direct in the order to appear that the person serving the order take the child into immediate custody and bring him before the court.

(c) Service of the order may be waived either in writing or by voluntary appearance at the hearing, provided a child may waive service of the order only with the consent of his parents, guardian, custodian, guardian ad litem or counsel.



14-6-214. Service of process; order of custody or detention.

14-6-214. Service of process; order of custody or detention.

(a) In proceedings under this act, service of order to appear or other process within the state shall be made by the sheriff of the county where service is made, by his undersheriff or deputy or by any law enforcement officer or responsible adult not a party to the proceeding and appointed by the clerk.

(b) Within the state, service of order to appear is made by personally delivering a copy of the order together with a copy of the petition to the person ordered to appear, provided that parents of a child may both be served by personally delivering to either parent two (2) copies of the order and petition, one (1) copy for each parent. A child under the age of fourteen (14) years is served by delivering a copy of the order together with a copy of the petition to the child's parents, guardian, custodian or other adult having the actual physical custody and control of the child or to a guardian ad litem or attorney appointed for the child.

(c) If it appears to the court by affidavit that the parents, guardian or custodian of the child cannot be found within the state, the court may order personal service outside the state or service by certified mail with return receipt requested signed by addressee only. If the address of the child's parents, guardian or custodian is unknown and cannot with reasonable diligence be ascertained, the court shall appoint a guardian ad litem to represent the child and to receive service of process.

(d) Service by certified mail is complete on the date the clerk receives the return receipt signed by addressee. Personal service either within or outside the state is complete on the date when copies of the order to appear and petition are delivered to the person to be served.

(e) When personal service of order to appear is made within the state, service shall be completed not less than two (2) days before the hearing and when made outside the state, service shall be completed not less than five (5) days before the hearing. However, notwithstanding any provision within this act, the court may order that a child be taken into custody as provided in W.S. 14-6-213 or that a child be held in detention or shelter care pending further proceedings as provided in W.S. 14-6-209, even though service of order to appear on the parents, guardian or custodian of the child is not complete at the time of making the order.



14-6-215. Presence of parent, custodian or guardian at hearing; failure to appear; avoidance of service; issuance of bench warrant.

14-6-215. Presence of parent, custodian or guardian at hearing; failure to appear; avoidance of service; issuance of bench warrant.

(a) The court shall insure the presence at any hearing of the parents, guardian or custodian of any child subject to the proceedings under this act.

(b) Any person served with an order to appear as provided in W.S. 14-6-214 and without reasonable cause fails to appear, is liable for contempt of court and the court may issue a bench warrant to cause the person to be brought before the court.

(c) If the child, his parents, guardian or custodian or any other person willfully avoids or refuses service of order to appear, or it appears to the court that service of the order will be ineffectual or that the welfare of the child requires that he be brought immediately into the custody of the court, a bench warrant may be issued by the court for the child or his parents, guardian, custodian or any person having the actual physical custody or control of the child.



14-6-216. Appointment of guardian ad litem.

14-6-216. Appointment of guardian ad litem.

The court shall appoint a guardian ad litem for a child who is a party to proceedings under this act if the child has no parent, guardian or custodian appearing in his behalf or if the interests of the parents, guardian or custodian are adverse to the best interest of the child. A party to the proceeding or employee or representative thereof shall not be appointed guardian ad litem for the child.



14-6-217. Subpoenas for witnesses and evidence.

14-6-217. Subpoenas for witnesses and evidence.

Upon application of any party to the proceeding, the clerk shall issue and the court on its own motion may issue subpoenas requiring the attendance and testimony of witnesses and the production of records, documents or other tangible evidence at any hearing.



14-6-218. Search warrant; when authorized; affidavit required; contents of affidavit and warrant; service and return.

14-6-218. Search warrant; when authorized; affidavit required; contents of affidavit and warrant; service and return.

(a) The court or a commissioner may issue a search warrant within the court's jurisdiction if it appears by application supported by affidavit of one (1) or more adults that there is probable cause to believe a child has committed a delinquent act and the child is in hiding to avoid service of process or being taken into custody, or it appears by application supported by affidavit of one (1) or more adults that there is probable cause to believe a child has committed a delinquent act.

(b) The affidavit shall be in writing, signed and affirmed by the affiant. The affidavit shall set forth:

(i) The name and age of the child sought, provided that if the name or age of the child is unknown the affidavit shall set forth a description of the child sufficient to identify him with reasonable certainty and a statement that the affiant believes the child is of age to come within the provisions of this act; and

(ii) The affiant's belief that the child sought has committed a delinquent act and is in hiding to avoid service of process or being taken into custody, and a statement of the facts upon which the belief is based.

(iii) Repealed By Laws 1997, ch. 199, 3.

(c) The warrant may be directed to any law enforcement officer of the county or municipality in which the place or premises to be searched is located. The warrant shall:

(i) Name or describe the child sought;

(ii) Name the address or location and describe the place or premises to be searched;

(iii) State the grounds for issuance of the warrant;

(iv) Name the person or persons whose affidavit has been taken in support of the warrant; and

(v) Authorize the officer to whom the warrant is directed to conduct the search and instruct him as to the disposition of the child if found, pending further proceedings by the court.

(d) The officer making the search may enter the place or premises described in the warrant at any time with force if necessary, in order to remove the child or to obtain evidence that a delinquent act has been committed. The officer conducting the search shall serve a copy of the warrant upon the person in possession of the place or premises searched and shall return the original warrant to the court showing his actions in the premises.



14-6-219. Physical and mental examinations; involuntary commitment of incompetents; subsequent proceedings.

14-6-219. Physical and mental examinations; involuntary commitment of incompetents; subsequent proceedings.

(a) Any time after the filing of a petition, on motion of the district attorney or the child's parents, guardian, custodian or attorney or on motion of the court, the court may order the child to be examined by a licensed and qualified physician, surgeon, psychiatrist or psychologist designated by the court to aid in determining the physical and mental condition of the child. The examination shall be conducted on an outpatient basis, but the court may commit the child to a suitable medical facility or institution for examination if deemed necessary. Commitment for examination shall not exceed fifteen (15) days. Any time after the filing of a petition, the court on its own motion or motion of the district attorney or the child's parents, guardian, custodian or attorney, may order the child's parents, guardians or other custodial members of the child's family to undergo a substance abuse assessment at the expense of the child's parents, guardians or other custodial members of the child's family and to fully comply with all findings and recommendations set forth in the assessment. Failure to comply may result in contempt proceedings as set forth in W.S. 14-6-242.

(b) If a child has been committed to a medical facility or institution for mental examination prior to adjudication of the petition and if it appears to the court from the mental examination that the child is competent to participate in further proceedings and is not suffering from mental illness or intellectual disability to a degree rendering the child subject to involuntary commitment to the Wyoming state hospital or the Wyoming life resource center, the court shall order the child returned to the court without delay.

(c) If it appears to the court by mental examination conducted before adjudication of the petition that a child alleged to be delinquent is incompetent to participate in further proceedings by reason of mental illness or intellectual disability to a degree rendering the child subject to involuntary commitment to the Wyoming state hospital or the Wyoming life resource center, the court shall hold further proceedings under this act in abeyance. The district attorney shall then commence proceedings in the district court for commitment of the child to the appropriate institution as provided by law.

(d) The juvenile court shall retain jurisdiction of the child on the petition pending final determination of the commitment proceedings in the district court. If proceedings in the district court commit the child to the Wyoming state hospital, the Wyoming life resource center or any other facility or institution for treatment and care of people with a mental illness or an intellectual disability, the petition shall be dismissed and further proceedings under this act terminate. If proceedings in the district court determine the child does not have a mental illness or an intellectual disability to a degree rendering him subject to involuntary commitment, the court shall proceed to a final adjudication of the petition and disposition of the child under the provisions of this act.



14-6-220. Emergency medical, surgical or dental examination or treatment.

14-6-220. Emergency medical, surgical or dental examination or treatment.

The court may authorize and consent to emergency medical, surgical or dental examination or treatment of a child taken into custody under the provisions of this act either before or after the filing of a petition, if in the opinion of a licensed and qualified physician or surgeon the child is suffering from a serious physical condition or illness which requires prompt treatment or prompt examination is necessary to preserve evidence of a criminal offense.



14-6-221. Reports of medical or mental examinations; use of results; copies.

14-6-221. Reports of medical or mental examinations; use of results; copies.

The results of any medical or mental examination authorized or ordered by the court shall be reported to the court in writing and signed by the person making the examination. The results may not be considered by the court prior to adjudication but may be considered only in making a disposition under this act or W.S. 14-6-219. Copies of the examination reports shall be made available to the child's parents, guardian, custodian or attorney upon request.



14-6-222. Advising of right to counsel required; appointment of counsel; verification of financial condition.

14-6-222. Advising of right to counsel required; appointment of counsel; verification of financial condition.

(a) At their first appearance before the court the child and his parents, guardian or custodian shall be advised by the court of their right to be represented by counsel at every stage of the proceedings including appeal, and to employ counsel of their own choice.

(b) The court shall upon request appoint counsel who may be the guardian ad litem to represent the child if the child, his parents, guardian, custodian or other person responsible for the child's support are unable to obtain counsel. If appointment of counsel is requested, the court shall require the child and his parents, guardian, custodian or other person legally responsible for the child's support to verify their financial condition under oath, either by written affidavit signed and sworn to by the parties or by sworn testimony made a part of the record of the proceedings. The affidavit or sworn testimony shall state they are without sufficient money, property, assets or credit to employ counsel in their own behalf. The court may require further verification of financial condition if it deems necessary. If the child requests counsel and his parents, guardian, custodian or other person responsible for the child's support is able but unwilling to obtain counsel for the child, the court shall appoint counsel to represent the child and may direct reimbursement of counsel fees under W.S. 14-6-235(c).

(c) The court may appoint counsel for any party when necessary in the interest of justice.

(d) Counsel representing a child alleged to be delinquent under this act shall consider among other things what is in the best interest of the child.



14-6-223. Privilege against self-incrimination; rights of parties generally; demand for and conduct of jury trial.

14-6-223. Privilege against self-incrimination; rights of parties generally; demand for and conduct of jury trial.

(a) A child alleged to be delinquent may remain silent and need not be a witness against or otherwise incriminate himself, whether before the court voluntarily, by subpoena or otherwise.

(b) A party to any proceeding under this act is entitled to:

(i) A copy of all charges made against him;

(ii) Confront and cross-examine adverse witnesses;

(iii) Introduce evidence, present witnesses and otherwise be heard in his own behalf; and

(iv) Issue of process by the court to compel the appearance of witnesses or the production of evidence.

(c) A party against whom a petition has been filed or the district attorney may demand a trial by jury at an adjudicatory hearing. The jury shall be composed of jurors selected, qualified and compensated as provided by law for the trial of civil matters in the district court. The jury may also be selected from the prospective jurors on the base jury list residing within five (5) miles of the city or town where the trial is to be held, whichever the court directs. Demand for a jury trial must be made to the court not later than ten (10) days after the party making the demand is advised of his right to a jury trial. No deposit for jury fees is required. Failure of a party to demand a jury is a waiver of this right.



14-6-224. Conduct of hearings generally; exclusion of general public and child; exceptions; consolidations permitted.

14-6-224. Conduct of hearings generally; exclusion of general public and child; exceptions; consolidations permitted.

(a) Unless a jury trial is demanded, hearings under this act shall be conducted by the court without a jury in an informal but orderly manner and separate from other proceedings not included in W.S. 14-6-203. The district attorney shall present evidence in support of the petition and otherwise represent the state. If the allegations in the petition are denied, adjudicatory and disposition hearings shall be recorded by the court reporter or by electronic, mechanical or other appropriate means.

(b) Except in hearings to declare a person in contempt of court, the general public are excluded from hearings under this act. Only the parties, counsel for the parties, jurors, witnesses, victims and members of their immediate families and other persons the court finds having a proper interest in the proceedings or in the work of the court shall be admitted. If the court finds it necessary in the best interest of the child, the child may be temporarily excluded from any hearing except while evidence is being received at an adjudicatory hearing in support of the allegations of his delinquency.

(c) Hearings on two (2) or more petitions may be consolidated for purposes of adjudication when the allegations in the petitions pertain to the same act or offense constituting the alleged delinquency. Separate hearings on the petitions may be held thereafter for purposes of disposition.

(d) Repealed by Laws 2004, Ch. 127, 3.



14-6-225. Burden of proof required; verdict of jury; effect thereof.

14-6-225. Burden of proof required; verdict of jury; effect thereof.

(a) Allegations that a child has committed a delinquent act must be proved beyond a reasonable doubt.

(b) If trial by jury is demanded, the jury shall decide issues of fact raised by the petition and return its verdict as to the truth of the allegations contained in the petition. A finding by the jury that the allegations are true is not deemed a conviction of guilt, but is a determination that judicial intervention is necessary for the best interest and welfare of the child and the public.



14-6-226. Initial appearance; adjudicatory or transfer hearing; entry of decree and disposition; evidentiary matters; continuance of disposition hearing.

14-6-226. Initial appearance; adjudicatory or transfer hearing; entry of decree and disposition; evidentiary matters; continuance of disposition hearing.

(a) At their initial hearing, which may be held after a detention or shelter care hearing or a transfer hearing, the child and his parents, guardian or custodian shall be advised by the court of their rights under law and as provided in this act. They shall also be advised of the specific allegations in the petition and given an opportunity to admit or deny them, unless motion is made to the court to transfer the allegations of delinquency against the minor to another court. They shall also be advised of the possible liability for costs of treatment or services pursuant to this act or W.S. 25-11-101 through 25-11-108. It is not necessary at the initial appearance for the district attorney to establish probable cause to believe the allegations in the petition are true. When a detention or shelter care hearing is held in accordance with W.S. 14-6-209, a separate initial hearing is not required if the child and his parents, guardian or custodian were present at the detention or shelter care hearing and advised by the court as provided in this subsection.

(b) If the allegations of the petition are denied, the court may, with consent of the parties, proceed immediately to hear evidence on the petition or it may set a later time not to exceed sixty (60) days for an adjudicatory or a transfer hearing, unless the court finds good cause to delay or postpone the hearing. In no case shall the court hold the adjudicatory hearing more than ninety (90) days after the date the petition is filed. Only competent, relevant and material evidence shall be admissible at an adjudicatory hearing to determine the truth of the allegations in the petition. If after an adjudicatory hearing the court finds that the allegations in the petition are not established as required by this act, it shall dismiss the petition and order the child released from any detention or shelter care.

(c) If after an adjudicatory hearing or a valid admission or confession the court or jury finds that a child committed the acts alleging him delinquent, it shall enter a decree to that effect stating the jurisdictional facts upon which the decree is based. It may then proceed immediately or at a postponed hearing within sixty (60) days to make proper disposition of the child, unless the court finds good cause to delay or postpone the hearing.

(d) In detention or shelter care hearings, disposition hearings or transfer hearings, all material and relevant evidence helpful in determining questions may be received by the court and relied upon for probative value. The parties or their counsel may examine and controvert written reports received as evidence and cross-examine persons making the reports.

(e) On motion of any party or on its own motion, the court may continue a disposition hearing for a reasonable time not to exceed sixty (60) days to receive reports and other evidence bearing on the disposition to be made. The court shall make an appropriate order for detention or shelter care of the child or for his release from detention or shelter care subject to any terms and conditions the court deems necessary during the period of continuance.

(f) At any time prior to disposition under W.S. 14-6-229, the court, on motion of any party or on its own motion, may reconsider its order regarding detention, shelter care or conditions of release made under W.S. 14-6-209(d) or 14-6-214(e).

(g) Repealed By Laws 1997, ch. 199, 3.



14-6-227. Predisposition studies and reports.

14-6-227. Predisposition studies and reports.

(a) After a petition is filed alleging the child is delinquent, the court shall order the department to make a predisposition study and report. The court shall establish a deadline for completion of the report. While preparing the study the department shall consult with the child's school and school district to determine the child's educational needs. The study and report shall also cover:

(i) The social history, environment and present condition of the child and his family;

(ii) The performance of the child in school, including whether the child receives special education services and how his goals and objectives might be impacted by the court's disposition, provided the school receives authorization to share the information;

(iii) The presence of child abuse and neglect or domestic violence histories, past acts of violence, learning disabilities, cognitive disabilities or physical impairments and the necessary services to accommodate the disabilities and impairments;

(iv) The presence of any mental health or substance abuse risk factors, including current participation in counseling, therapy or treatment; and

(v) Other matters relevant to the child's present status as a delinquent, including any pertinent family information, treatment of the child or proper disposition of the case, including any information required by W.S. 21-13-315(d).

(b) Within ten (10) days after a petition is filed alleging a child is delinquent, the court shall appoint a multidisciplinary team. Upon motion by a party, the court may add or dismiss a member of the multidisciplinary team.

(i) Repealed By Laws 1997, ch. 199, 3.

(ii) Repealed By Laws 1997, ch. 199, 3.

(iii) Repealed By Laws 1997, ch. 199, 3.

(iv) Repealed By Laws 1997, ch. 199, 3.

(v) Repealed By Laws 1997, ch. 199, 3.

(vi) Repealed By Laws 1997, ch. 199, 3.

(vii) Repealed By Laws 1997, ch. 199, 3.

(c) The multidisciplinary team shall include the following:

(i) The child's parent, parents or guardian;

(ii) A representative of the school district who has direct knowledge of the child and, if the child receives special education, is a member of the child's individualized education plan team;

(iii) A representative of the department;

(iv) The child's psychiatrist, psychologist or mental health professional;

(v) The district attorney or his designee;

(vi) The child's attorney or guardian ad litem, if one is appointed by the court;

(vii) The volunteer lay advocate, if one is appointed by the court; and

(viii) The foster parent.

(d) In addition to the persons listed in subsection (c) of this section, the court may appoint one (1) or more of the following persons to the multidisciplinary team:

(i) Repealed By Laws 2005, ch. 236, 4.

(ii) Repealed By Laws 2005, ch. 236, 4.

(iii) The child;

(iv) A relative;

(v) If the predispositional study indicates a parent or child has special needs, an appropriate representative of the department of health's substance abuse, mental health or developmental disabilities division who has knowledge of the services available in the state's system of care that are pertinent to those identified needs;

(vi) Other professionals or persons who have particular knowledge relating to the child or his family, or expertise in children's services and the child's or parent's specific disability or special needs, including linguistic and cultural needs.

(e) Before the first multidisciplinary team meeting, the department of family services shall provide each member of the multidisciplinary team with a brief summary of the case detailing the allegations in the petition that have been adjudicated, if any. The multidisciplinary team shall, as quickly as reasonably possible, review the child's personal and family history, school, mental health and department of family services records and any other pertinent information, for the purpose of making sanction recommendations. The team shall involve the child in the development of recommendations to the extent appropriate.

(f) At the first multidisciplinary team meeting, the team shall formulate reasonable and attainable recommendations for the court outlining the goals or objectives the parents should be required to meet for the child to be returned to the home or for the case to be closed, or until ordered by the court in termination proceedings. At each subsequent meeting, the multidisciplinary team shall review the progress of the parents and the child, and shall reevaluate the plan ordered by the court. For cause, which shall be set forth with specificity, the multidisciplinary team may adjust its recommendations to the court with respect to the goals or objectives in the plan to effect the return of the child to the home or to close the case, or until ordered by the court in termination proceedings. The multidisciplinary team shall formulate written recommendations consistent with the purposes of this act. After each multidisciplinary team meeting, the coordinator shall prepare for submission to each member of the team and to the court a summary of the multidisciplinary team meeting specifically describing the recommendations for the court and the goals and objectives which should be met to return the child to the home or to close the case, or until ordered by the court in termination proceedings. If the recommendations for the case plan have been changed, the summary shall include a detailed explanation of the change in the recommendations and the reasons for the change.

(g) All records, reports and sanction recommendations of the multidisciplinary team are confidential except as provided by this section. Any person who willfully violates this subsection is guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars ($500.00).

(h) Except for consideration at a hearing on a motion to transfer the case to another court as provided in W.S. 14-6-237, the court shall not consider any report or recommendation under this section prior to adjudication of the allegations in the petition without the consent of the child and the child's parents, guardian or custodian.

(j) Any member of a multidisciplinary team who cannot attend team meetings in person or by telephone may submit written reports and recommendations to the other team members and to the court. Individuals who are not members of the multidisciplinary team but have knowledge pertinent to the team's decisions may be asked to provide information to the multidisciplinary team. The individuals shall be bound by the confidentiality provisions of subsection (g) of this section.

(k) The department shall develop a case plan for a juvenile when there is a recommendation to place the child outside the home.

(m) If the child is placed outside the home, the multidisciplinary team shall meet quarterly to review the child's and the family's progress toward meeting the goals or expectations in the case plan and the multidisciplinary team shall provide a written report with recommendations to the court prior to each review hearing.

(n) No later than five (5) business days prior to the dispositional hearing, the multidisciplinary team shall file with the court the multidisciplinary team report which shall include the multidisciplinary team's recommendations and the department case plan in a standard format established by the department.

(o) Five (5) business days prior to each review hearing, the multidisciplinary team shall file with the court a report updating the multidisciplinary team report, the multidisciplinary team's recommendations and the department case plan.



14-6-228. Abeyance of proceedings by consent decree; term of decree; reinstatement of proceedings; effect of discharge or completing term.

14-6-228. Abeyance of proceedings by consent decree; term of decree; reinstatement of proceedings; effect of discharge or completing term.

(a) At any time after the filing of a petition alleging a child delinquent and before adjudication, the court may issue a consent decree ordering further proceedings held in abeyance and place a delinquent child under the supervision of a probation officer. The placement of the child is subject to the terms, conditions and stipulations agreed to by the parties affected. The consent decree shall not be entered without the consent of the district attorney, the child's attorney, where applicable, and the child and the notification of the parents. Modifications to an existing consent decree may be allowed.

(b) The consent decree shall be in writing and copies given to each of the parties. The decree shall include the case plan for the child.

(c) A consent decree shall be in force for the period agreed upon by the parties but not longer than one (1) year unless the child is sooner discharged by the court.

(d) If prior to discharge by the court or expiration of the consent decree, a child alleged to be delinquent fails to fulfill the terms and conditions of the decree or a new petition is filed alleging the child delinquent because of misconduct occurring during the term of the consent decree, the original petition and proceedings may be reinstated upon order of the court after hearing and the matter may proceed as though the consent decree had never been entered. If, as part of the consent decree, the child made an admission to any of the allegations contained in the original petition, that admission shall be entered only if the court orders that the original petition and proceeding be reinstated and the admissions, if any, be entered. If the admission is entered, the court may proceed to disposition pursuant to W.S. 14-6-226.

(e) If a consent decree is in effect and the child is in placement, the court shall hold a six (6) month and twelve (12) month review under W.S. 14-6-229.

(f) A child discharged by the court under a consent decree without reinstatement of the original petition and proceeding shall not thereafter be proceeded against in any court for the same offense or misconduct alleged in the original petition.



14-6-229. Decree where child adjudged delinquent; dispositions; terms and conditions; legal custody.

14-6-229. Decree where child adjudged delinquent; dispositions; terms and conditions; legal custody.

(a) In determining the disposition to be made under this act in regard to any child:

(i) The court shall review the predisposition report, the recommendations, if any, of the multidisciplinary team, the case plan and other reports or evaluations ordered by the court and indicate on the record what materials were considered in reaching the disposition;

(ii) If the court does not place the child in accordance with the recommendations of the predisposition report or multidisciplinary team, the court shall enter on the record specific findings of fact relied upon to support its decision to deviate from the recommended disposition;

(iii) When a child is adjudged by the court to be delinquent, the court shall enter its decree to that effect and make a disposition consistent with the purposes of this act;

(iv) Repealed By Laws 1997, ch. 199, 3.

(v) The court shall not order an out-of-state placement unless:

(A) Evidence has been presented to the court regarding the costs of the out-of-state placement being ordered together with evidence of the comparative costs of any suitable alternative in-state treatment program or facility, as determined by the department pursuant to W.S. 21-13-315(d)(vii), whether or not placement in the in-state program or facility is currently available;

(B) The court makes an affirmative finding on the record that no placement can be made in a Wyoming institution or in a private residential treatment facility or group home located in Wyoming that can provide adequate treatment or services for the child; and

(C) The court states on the record why no in-state placement is available.

(b) Repealed By Laws 1997, ch. 199, 3.

(c) Repealed By Laws 1997, ch. 199, 3; 1993, ch. 210, 3; 1984, ch. 67, 2, 3; 1987, ch. 217, 2, ch. 221, 3.

(d) If the child is found to be delinquent the court may impose any sanction authorized by W.S. 14-6-245 through 14-6-252.

(i) Repealed by Laws 1997, ch. 119, 3.

(ii) Repealed by Laws 1997, ch. 119, 3.

(iii) Repealed by Laws 1997, ch. 119, 3.

(iv) Repealed by Laws 1997, ch. 119, 3.

(v) Repealed By Laws 1997, ch. 199, 3.

(vi) Repealed by Laws 1997, ch. 119, 3.

(e) In cases where a child is ordered removed from the child's home:

(i) Repealed By Laws 1997, ch. 199, 3.

(ii) If a child is committed or transferred to an agency or institution under this section:

(A) At least every three (3) months the agency or institution shall recommend to the court if the order should be continued;

(B) Not less than once every six (6) months, the court of jurisdiction shall conduct a formal review to assess and determine the appropriateness of the current placement, the reasonable efforts made to reunify the family, the safety of the child and the permanency plan for the child.

(iii) The court shall order the parents or other legally obligated person to pay a reasonable sum for the support and treatment of the child as required by W.S. 14-6-236, or shall state on the record the reasons why an order for support was not entered;

(iv) In cases where the child is placed in custody of the department, support shall be established by the department through a separate civil action;

(v) Any order regarding potential placement at a psychiatric residential treatment facility shall not specify a particular psychiatric residential treatment facility or level of care for the placement of the child.

(f) Repealed by Laws 1997, ch. 119, 3.

(g) An institution, organization or agency vested with legal custody of a child by court order shall have the right to determine where and with whom the child shall live, provided that placement of the child does not remove him from the state of Wyoming without court authorization. An individual vested with legal custody of a child by court order shall personally exercise custodial rights and responsibilities unless otherwise authorized by the court.

(h) Whenever the court vests legal custody of a child in an institution, organization or agency it shall transmit with the order copies of all clinical reports, social studies and other information pertinent to the care and treatment of the child. The institution, organization or agency receiving legal custody of a child shall provide the court with any information concerning the child that the court may request.

(j) In placing a child in the custody of an individual or a private agency or institution, the court shall give primary consideration to the needs and welfare of the child. Where a choice of equivalent services exists, the court shall, whenever practicable, select a person or an agency or institution governed by persons of the same religion as that of the parents of the child. In case of a difference in the religious faith of the parents, then the court shall select the person, agency or institution governed by persons of the religious faith of the child, or if the religious faith of the child is not ascertainable, then of the faith of either parent.

(k) Repealed By Laws 1997, ch. 199, 3.

(m) The clerk of the court granting probation to a youth adjudicated delinquent shall send a certified copy of the order to the department of family services if the department has been requested to provide supervision of the probationer.

(n) At the time of granting probation or at any later time, the court may request the department of family services to provide supervision of the probationer. The supervising probation officer shall not be required to supervise or report on a youth granted probation unless requested to do so by the court granting probation.

(o) Absent a specific provision in the placement order requiring prior court approval for any change in placement, a department of state government vested with temporary legal custody of a child by court order under this section has authority to place the child in a residential facility or other out-of-home placement of similar or less restrictive confinement provided:

(i) At least ten (10) days prior to the change in placement written notice of the proposed placement is served upon the child, the child's parents, the child's representative, the current placement provider and the office of the district attorney of original jurisdiction, personally or by certified mail to the recipient's last known address; and

(ii) None of the parties within ten (10) days after notice is filed with the juvenile court having jurisdiction, makes a written objection to the proposed change in placement.

(p) If a placement order vesting a department of state government with temporary legal custody of a child under this section includes a provision that court approval shall be required prior to any change in placement, the department may proceed to place the child in a residential facility or other out-of-home placement of similar or less restrictive confinement, and the court shall be deemed to have approved such change in placement, if:

(i) The conditions of paragraphs (o)(i) and (ii) of this section are met; and

(ii) The court on its own motion does not set the matter for hearing within fifteen (15) days after notice of the proposed change in placement is filed with the juvenile court.

(q) Repealed by Laws 1997, ch. 119, 3.

(r) An agency of state government vested with temporary legal custody of a child under this section shall have the right to transport the child as necessary.



14-6-230. Orders of protection; requirements.

14-6-230. Orders of protection; requirements.

(a) On application of any party to the proceedings or on its own motion the court may make an order of protection in support of the decree and order of disposition, restraining or otherwise controlling the conduct of the child's parents, guardian or custodian or any party to the proceeding whom the court finds to be encouraging, causing or contributing to the acts or conditions which bring the child within the provisions of this act.

(b) The order of protection may require the person against whom it is directed to do or to refrain from doing any acts required or forbidden by law and necessary for the welfare of the child and the enforcement of the order of disposition, including the following requirements to:

(i) Perform any legal obligation of support;

(ii) Not make contact with the child or his place of abode;

(iii) Refrain from conduct which in any way interferes with or disrupts the control and supervision of the child by his legal custodian;

(iv) Permit a parent reasonable visitation privileges under specified conditions and terms;

(v) Give proper attention to care of the home and to refrain from conduct detrimental to the child and the home environment; or

(vi) Enforce the child's compliance with the terms and conditions imposed upon him by the order of disposition.



14-6-231. Release of child from institution; duration of orders of disposition; termination of orders.

14-6-231. Release of child from institution; duration of orders of disposition; termination of orders.

(a) A child committed to the Wyoming boys' school, the Wyoming girls' school or the Wyoming state hospital may be released from that institution by the agency having the direct authority and control of the institution. This release shall not affect any other terms or conditions of the court's order. The agency shall notify the court of any planned release and shall recommend further disposition of the child. The court shall discharge the child from further court jurisdiction or shall enter any other order of disposition specified under W.S. 14-6-229 for a child found to be delinquent.

(b) An order of disposition shall remain in force for an indefinite period until terminated by the court whenever it appears the purpose of the order has been achieved and it is in the child's best interest that he be discharged from further court jurisdiction.

(c) Unless sooner terminated by court order, all orders issued under this act shall terminate with respect to a child adjudicated:

(i) Repealed By Laws 1997, ch. 199, 3.

(ii) Delinquent, when he reaches twenty-one (21) years of age;

(iii) Repealed By Laws 1997, ch. 199, 3.



14-6-232. Probation revocation hearing; how commenced and conducted; contents of petition; disposition.

14-6-232. Probation revocation hearing; how commenced and conducted; contents of petition; disposition.

(a) A child on probation incident to an adjudication of his delinquency who commits a new delinquent act or violates the terms and conditions of his probation may be proceeded against in a probation revocation hearing.

(b) A proceeding to revoke probation shall be commenced by a petition designated as "A Petition to Revoke Probation" and shall be heard by the court without a jury. The petition shall:

(i) Be reviewed and prepared by the district attorney in the same manner and shall contain the same information as required by W.S. 14-6-212;

(ii) Set forth the date when the child was placed on probation and the time and manner in which notice of the terms of probation were given; and

(iii) Be served together with an order to appear on all parties having an interest in the proceedings as provided in W.S. 14-6-213.

(c) If a child is found to have violated the terms of the child's probation, the court may amend the terms and conditions of the probation order, extend the period of probation or make any other order of disposition specified in W.S. 14-6-229(d).

(i) Repealed By Laws 1997, ch. 199, 3.

(ii) Repealed By Laws 1997, ch. 199, 3.



14-6-233. Appeal; right generally; transcript provided; cost thereof.

14-6-233. Appeal; right generally; transcript provided; cost thereof.

(a) Any party including the state may appeal any final order, judgment or decree of the juvenile court to the supreme court within the time and in the manner provided by the Wyoming Rules of Appellate Procedure.

(b) Upon motion of the child or his parents, guardian or custodian, supported by affidavit stating they are financially unable to purchase a transcript of the proceeding, a transcript or so much thereof necessary to support the appeal shall be provided at no cost or at a cost the court determines they are able to pay. Any cost of the transcript not charged to the appellant shall be certified by the court to the county treasurer and paid from the funds of the county in which the proceedings were held.



14-6-234. Stay of orders pending appeal; securing of payment; staying transfer of legal custody.

14-6-234. Stay of orders pending appeal; securing of payment; staying transfer of legal custody.

(a) If an appeal is taken, an order to pay a fine, costs, support for a child, restitution or any order for the payment of money may be stayed by the juvenile court or by the supreme court pending appeal. The court may require the appellant to deposit with the clerk of court the whole or any part of the payment ordered, to give bond for the payment thereof or any other terms and conditions to secure payment upon final determination of the appeal as the court deems proper. The court may also issue any appropriate order to restrain the appellant from dissipating his assets pending appeal.

(b) Either the juvenile court or the supreme court may stay an order transferring legal custody of a child to a person, agency, organization or institution other than his parents, guardian or former custodian, provided that suitable provision is made for the detention or shelter care of the child pending the appeal.



14-6-235. Fees, costs and expenses.

14-6-235. Fees, costs and expenses.

(a) There is no fee for filing a petition under this act nor shall any state, county or local law enforcement officer charge a fee for service of process under this act. Witness fees, juror fees and travel expenses in the amounts allowable by law may be paid to persons other than the parties who are subpoenaed or required to appear at any hearing pursuant to this act.

(b) The following costs and expenses, when approved and certified by the court to the county treasurer, shall be a charge upon the funds of the county where the proceedings are held and shall be paid by the board of county commissioners of that county:

(i) Witness fees and travel expense;

(ii) Jury fees, costs and travel expense;

(iii) Costs of service of process or notice by certified mail;

(iv) Costs of any physical or mental examinations or treatment ordered by the court;

(v) Reasonable compensation for services and costs of counsel appointed by the court;

(vi) Reasonable compensation for services and costs of a guardian ad litem appointed by the court, unless the county participates in the guardian ad litem program pursuant to W.S. 14-12-101 through 14-12-104 and the program was appointed to provide the guardian ad litem; and

(vii) Any other costs of the proceedings which would be assessable as costs in the district court.

(c) Legal services rendered to a child for his benefit and protection are necessities which the child's parents or any person obligated by law for the child's support may be held responsible. In every case in which a guardian ad litem has been appointed to represent the child under W.S. 14-6-216 or in which counsel has been appointed under W.S. 14-6-222 to represent the child, the child's parents, guardian or other person responsible for the child's support, the court shall determine whether the child, the child's parents, guardian or other person responsible for the child's support is able to pay part or all of the costs of representation and shall enter specific findings on the record. If the court determines that any of the parties is able to pay any amount as reimbursement for costs of representation, the court shall order reimbursement or shall state on the record the reasons why reimbursement was not ordered. The court may also in any case order that all or any part of the costs and expenses enumerated in paragraphs (b)(i), (iii), (iv) and (vii) of this section, be reimbursed to the county by the child, his parents or any person legally obligated for his support, or any of them jointly and severally, upon terms the court may direct. An order for reimbursement of costs made pursuant to this subsection may be enforced as provided in W.S. 14-6-236. Any reimbursement ordered for guardian ad litem services provided pursuant to W.S. 14-12-101 through 14-12-104 shall be apportioned between the county and the guardian ad litem program in accordance with payments made for those services.

(d) The department of family services shall promulgate rules and regulations establishing a standard fee schedule for probation services provided under this act. In every case in which a child has been placed on probation under W.S. 14-6-229(d), the court shall determine whether the child, the child's parents, guardian or other person legally obligated for the child's support is able to pay part or all of the expenses of probation determined in accordance with the department's fee schedule and shall enter specific findings on the record. If the court determines that any of the parties is able to pay any amount as reimbursement for expenses of probation, the court shall order reimbursement by any or all of the parties, jointly and severally, or shall state on the record the reasons why reimbursement was not ordered. An order for reimbursement of expenses made pursuant to this subsection may be enforced as provided in W.S. 14-6-236.



14-6-236. Ordering payment for support and treatment of child; how paid; enforcement.

14-6-236. Ordering payment for support and treatment of child; how paid; enforcement.

(a) When legal custody of a child, other than temporary guardianship, is vested by court order in an individual, agency, institution or organization other than the child's parents, the court shall in the same proceeding inquire into the financial condition of the child's parents or any other person who may be legally obligated to support the child. After due notice and hearing the court shall order the parents or any other legally obligated person to pay a reasonable sum for the support and treatment of the child during the time that a dispositional order is in force. The requirements of W.S. 20-2-101 through 20-2-406 apply to this section. The amount of support shall be determined in accordance with the presumptive child support established by W.S. 20-2-304. In any case where the court has deviated from the presumptive child support, the reasons therefor shall be specifically set forth in the order. The amount ordered to be paid shall be paid to the clerk of the district court for transmission to the person, institution or agency having legal custody of the child or to whom compensation is due. The clerk of court is authorized to receive periodic payments payable in the name or for the benefit of the child, including but not limited to social security, veteran's administration benefits or insurance annuities, and apply the payments as the court directs. An order for support under this subsection shall include a statement of the addresses and social security numbers if known, of each obligor, the names and addresses of each obligor's employer and the names and birthdates of each child to whom the order relates. The court shall order each obligor to notify the clerk of court in writing within fifteen (15) days of any change in address or employment. If any person who is legally obligated to support the child does not have full time employment, the court may require that person to seek full time employment and may require community service work in lieu of payment until full time employment is obtained.

(b) An order for the payment of money entered against a parent or other person legally obligated to support a child under the provisions of W.S. 14-6-235, 20-2-101 through 20-2-406 or this section shall be entered separately from the decree of disposition under W.S. 14-6-229 and shall not be treated as a part of the confidential court record under W.S. 14-6-239. The order may be filed in the district court of any county in the state. From the time of filing, the order shall have the same effect as a judgment or decree of the district court in a civil action and may be enforced by the district attorney, or the department of family services in the same manner and with the same powers as in other child support cases under W.S. 20-2-303 through 20-2-305, 20-2-307, 20-2-311, 20-2-401 through 20-2-406 and 20-6-101 through 20-6-222, or in any manner provided by law for enforcement of a civil judgment for money.

(c) Repealed by Laws 1993, ch. 85, 2.



14-6-237. Transfer hearing; transfer of proceedings commenced in district court or in municipal or circuit court.

14-6-237. Transfer hearing; transfer of proceedings commenced in district court or in municipal or circuit court.

(a) After a petition alleging a child has committed a delinquent act is filed, the court may, on its own motion or that of any party any time prior to the adjudicatory hearing, order a transfer hearing to determine if the matter should be transferred to another court having jurisdiction of the offense charged for criminal prosecution as provided by law. Notice in writing of the time, place and purpose of the transfer hearing shall be given to the child and his parents, guardian or custodian at least three (3) days before the hearing. The transfer hearing shall be conducted in conformity with W.S. 14-6-222 through 14-6-224 except there shall be no jury.

(b) The court shall order the matter transferred to the appropriate court for prosecution if after the transfer hearing it finds that proper reason therefor exists. The determinative factors to be considered by the judge in deciding whether the juvenile court's jurisdiction over such offenses will be waived are the following:

(i) The seriousness of the alleged offense to the community and whether the protection of the community required waiver;

(ii) Whether the alleged offense was committed in an aggressive, violent, premeditated or willful manner;

(iii) Whether the alleged offense was against persons or against property, greater weight being given to offenses against persons especially if personal injury resulted;

(iv) The desirability of trial and disposition of the entire offense in one (1) court when the juvenile's associates in the alleged offense are adults who will be charged with a crime;

(v) The sophistication and maturity of the juvenile as determined by consideration of his home, environmental situation, emotional attitude and pattern of living;

(vi) The record and previous history of the juvenile, including previous contacts with the law enforcement agencies, juvenile courts and other jurisdictions, prior periods of probation to this court, or prior commitments to juvenile institutions;

(vii) The prospects for adequate protection of the public and the likelihood of reasonable rehabilitation of the juvenile (if he is found to have committed the alleged offense) by the use of procedures, services and facilities currently available to the juvenile court.

(c) If the court orders the matter transferred under subsection (b) of this section, the court shall state on the record its basis for the decision.

(d) The court may make any necessary orders for the detention of the child until the court to which the matter is transferred has acquired jurisdiction, at which time jurisdiction of the juvenile court with respect to the alleged delinquent act terminates.

(e) Statements made by the child at a transfer hearing are not admissible against him over objection in a criminal proceeding following the transfer.

(f) If the case is not transferred, the judge who conducted the hearing shall not, over objection of an interested party, preside at the adjudicatory hearing on the petition. If the case is transferred to a court of which the judge who conducted the transfer hearing is also a judge, he may be disqualified from presiding at the criminal proceeding.

(g) If any proceeding commenced in the district court is within the concurrent jurisdiction of the juvenile court, the district court may on motion of any party or on its own motion order any proceeding transferred to the juvenile court. The district court judge may, after notice and hearing, find the matter more properly suited to disposition under the provisions of this act. The order of transfer confers upon the juvenile court full jurisdiction in the matter as if originally commenced in the juvenile court.

(h) No court other than the district court shall order the transfer of a case to juvenile court. At any time after a proceeding over which the juvenile court has concurrent jurisdiction is commenced in municipal or circuit court, the judge of the court in which the proceeding is commenced may on the court's own motion, or on the motion of any party, suspend further proceedings and refer the case to the office of the district attorney to determine whether a petition should be filed in the juvenile court to commence a proceeding under this act. If a petition is filed under this act, the original proceeding commenced in the municipal or circuit court shall be dismissed. If the district attorney determines not to file a petition under this act, the district attorney shall immediately notify the municipal or circuit court and the proceeding commenced in that court may continue.



14-6-238. Proceedings deemed in equity; effect of orders and decrees.

14-6-238. Proceedings deemed in equity; effect of orders and decrees.

All proceedings under this act shall be regarded as proceedings in equity and the court shall have and exercise equitable jurisdiction. No order or decree pursuant to this act shall be deemed a conviction of a crime or impose any civil disabilities, nor shall it disqualify the child for any civil or military service application or appointment or from holding public office.



14-6-239. Records and reports confidential; inspection.

14-6-239. Records and reports confidential; inspection.

(a) Throughout proceedings pursuant to this act the court shall safeguard the records from disclosure. Upon completion of the proceedings, whether or not there is an adjudication, the court shall order the entire file, except for child support orders, and record of the proceeding sealed and the court shall not release these records except as provided in W.S. 14-6-203(g) or 14-6-240, unless there has been an adjudication of a delinquent act and except to the extent necessary to meet the following inquiries:

(i) From another court of law;

(ii) From an agency preparing a presentence report for another court;

(iii) From a party to the proceeding;

(iv) From the department of family services for purposes of establishing, modifying or enforcing a support obligation.

(b) Upon receipt of inquiries as set out in this section, the court may release a copy of the presentence investigation report together with a cover letter stating the disposition of the proceeding.

(c) Repealed by Laws 1995, ch. 154, 2.

(d) Nothing in subsection (a) of this section shall limit the disclosure of records authorized by W.S. 7-19-504.



14-6-240. Fingerprinting or photographing of child; disclosure of child's records.

14-6-240. Fingerprinting or photographing of child; disclosure of child's records.

(a) No child shall be fingerprinted or photographed by a law enforcement agency or peace officer unless:

(i) The child has been arrested for a felony;

(ii) A petition has been filed in juvenile court alleging the child with having committed a delinquent act which would constitute a felony;

(iii) Latent fingerprints are found during the investigation of a criminal offense and a peace officer obtains consent of the parent, guardian or custodian of the juvenile, or obtains a court order based upon probable cause to believe the fingerprints are those of the child; or

(iv) The child has been adjudicated to have committed a delinquent act which would constitute a felony if committed by an adult.

(b) Fingerprints and photographs of a child adjudicated to have committed a delinquent act which would be a felony if committed by an adult may be retained in a local law enforcement agency file and in the Wyoming division of criminal investigation files in accordance with W.S. 7-19-501 through 7-19-505. If the matter does not result in an adjudication that the child was a delinquent for having committed an act constituting a felony, the enforcement agency which obtained the fingerprints or photographs pursuant to paragraph (a)(iii) of this section shall destroy those records and shall report the destruction of the records to the court. Further, the court shall order all records pertaining to the matter in the files of law enforcement agencies destroyed or expunged.

(c) Repealed by Laws 1979, ch. 18, 2.

(d) Law enforcement records of a child against whom a petition is filed under this act shall be kept separate from records and files of adults and shall not be open to public inspection nor disclosed to the news media without the written consent of the court or except as provided in W.S. 14-6-203(g).

(e) The court or the prosecuting attorney may release the name of the minor, the legal records or disposition in any delinquency proceeding filed in juvenile court to the minor's victim or victims and the members of the immediate family of any victim. The victim of a delinquent act constituting a felony shall be provided additional information regarding the delinquency proceeding in accordance with W.S. 14-6-501 through 14-6-509. Except as otherwise allowed under W.S. 14-6-203(g)(i) through (v), legal records released by the court under this subsection shall not include predisposition studies and reports, social summaries, medical or psychological reports, educational records or transcripts of dispositional hearings.

(f) Upon a finding that a release of information will serve to protect the public health or safety or that due to the nature or severity of the offense in question the release of information will serve to deter the minor or others similarly situated from committing similar offenses, the court may release the name of the minor, the legal records or disposition in any delinquency proceeding filed in juvenile court to the media or other members of the public having a legitimate interest. Except as otherwise allowed under W.S. 14-6-203, legal records released by the court under this subsection shall not include predisposition studies and reports, social summaries, medical or psychological reports, educational records or transcripts of dispositional hearings.

(g) Repealed By Laws 2004, ch. 127, 3.



14-6-241. Expungement of records in juvenile and municipal courts.

14-6-241. Expungement of records in juvenile and municipal courts.

(a) Any person adjudicated delinquent as a result of having committed a delinquent act other than a violent felony as defined by W.S. 6-1-104(a)(xii), under the provisions of this act may petition the court for the expungement of his record in the juvenile court upon reaching the age of majority. If after investigation the court finds that the petitioner has not been convicted of a felony since adjudication, that no proceeding involving a felony is pending or being instituted against the petitioner and the rehabilitation of the petitioner has been attained to the satisfaction of the court or the prosecuting attorney, it shall order expunged all records in the custody of the court or any agency or official, pertaining to the petitioner's case. Copies of the order shall be sent to each agency or official named in the order. Upon entry of an order the proceedings in the petitioner's case are deemed never to have occurred and the petitioner may reply accordingly upon any inquiry in the matter.

(b) The record of a violation of municipal ordinances may be expunged in the same manner as provided in subsection (a) of this section by petition to the municipal court.

(c) The record of a minor convicted of a misdemeanor in circuit court may be expunged in the same manner as provided in subsection (a) of this section by petition to the circuit court.



14-6-242. Liability for contempt; penalties.

14-6-242. Liability for contempt; penalties.

Notwithstanding any other provision of law, the court upon its own motion or upon the motion of the district or county attorney, or guardian ad litem, may find that the child, child's parent, parents, or guardian or any other person who willfully violates, or neglects or refuses to obey or perform any order or provision of this act is liable for contempt of court and may be fined not more than five hundred dollars ($500.00) or incarcerated not more than ninety (90) days, or both.



14-6-243. Separate docket for juvenile cases; availability of records for statistics.

14-6-243. Separate docket for juvenile cases; availability of records for statistics.

The clerk of the court shall maintain a separate docket for juvenile cases and record therein the case number, the offense charged, the age of the child involved and the disposition made. The records shall be made available for statistical purposes provided the names of the offenders are not revealed unless the offender was adjudicated delinquent for commission of a violent felony as defined by W.S. 6-1-104(a)(xii).



14-6-244. Parental liability for failure to exercise reasonable control and authority.

14-6-244. Parental liability for failure to exercise reasonable control and authority.

(a) A parent or guardian having custody of a child shall exercise such parental control and authority over the child as is reasonably necessary to prevent the child from engaging in delinquent acts.

(b) If the court finds at the hearing of a juvenile petition that the parent or guardian having custody of the child has failed or neglected to subject the juvenile to reasonable parental control and authority, and that such failure or neglect is the proximate cause of the act or acts of the juvenile upon which a finding of delinquency is based, the court may, if the child is placed on probation, require the parent or guardian to furnish a cash deposit or bond in an amount not to exceed five hundred dollars ($500.00), conditioned upon the faithful discharge of the conditions of the child's probation.

(c) The court may declare all or part of a cash deposit or bond posted under subsection (b) of this section forfeited if:

(i) The juvenile commits a subsequent delinquent act or is found to be in contempt of court or to have violated the terms of his probation; and

(ii) The court, after hearing, finds that the child's act was proximately caused by the failure or neglect of the parent or guardian to subject the juvenile to reasonable parental control and authority, including, but not limited to, enforcement of curfew, home detention, school attendance, or other conditions of probation.

(d) Funds received upon forfeiture of a cash deposit or bond under subsection (c) of this section shall be applied in payment of damages, if any, which may have been caused by the juvenile. The balance of the proceeds shall be retained by the court to apply to any future damages resulting from the act or acts of the juvenile until the juvenile reaches eighteen (18) years of age at which time any remaining proceeds shall be returned to the parent or guardian.

(e) The provisions of this section as it relates to the failure or neglect of a parent or guardian to subject a child to reasonable parental control and authority, are in addition to and not in substitution for any other requirements of law. The provisions of this section shall not apply to foster parents.



14-6-245. Progressive sanction guidelines.

14-6-245. Progressive sanction guidelines.

(a) The purpose of the progressive sanctions guidelines authorized by W.S. 14-6-245 through 14-6-252 are to:

(i) Ensure that juvenile offenders face uniform and consistent consequences and punishments that correspond to the seriousness of each offender's current offense, prior delinquent history, special treatment or training needs and effectiveness of prior interventions;

(ii) Balance public protection and rehabilitation while holding juvenile offenders accountable;

(iii) Permit flexibility in the decisions made in relation to the juvenile offender to the extent allowed by law;

(iv) Consider the juvenile offender's circumstances; and

(v) Improve juvenile justice planning and resource allocation by ensuring uniform and consistent reporting of disposition decisions at all levels.



14-6-246. Sanction levels.

14-6-246. Sanction levels.

(a) Subject to subsection (c) of this section, when a child is adjudicated as a delinquent the juvenile court may, in a disposition hearing, assign the child one (1) of the following sanction levels according to the child's conduct:

(i) For a misdemeanor punishable under the Wyoming Criminal Code by imprisonment for not more than six (6) months, the sanction level is one;

(ii) For a misdemeanor punishable under the Wyoming Criminal Code by imprisonment for not more than one (1) year, the sanction level is two;

(iii) For a felony, other than a violent felony as defined by W.S. 6-1-104(a)(xii), the sanction level is three;

(iv) For a violent felony as defined by W.S. 6-1-104(a)(xii), other than a felony punishable by life, life without parole or death, the sanction level is four;

(v) For a felony punishable under the Wyoming Criminal Code by life, life without parole or death, the sanction level is five.

(b) Subject to subsection (c) of this section, if the child's subsequent adjudication of delinquent conduct involves a violation of the Wyoming Criminal Code that is the same level of seriousness as the child's previous conduct, the juvenile court may assign the child a sanction level that is one (1) level higher than the previously assigned sanction level, unless the child's previously assigned sanction level is five.

(c) If the court determines that a child assigned a sanction level of one through four has violated a condition imposed under that sanction level, the court shall conduct a new disposition hearing and may assign the child a sanction level that is one (1) level higher than the previously assigned sanction level.

(d) If the juvenile court deviates from the guidelines under this section it shall state in writing its reasons for the deviation and enter the statement into the record. Nothing in W.S. 14-6-245 through 14-6-252 prohibits the imposition of appropriate sanctions that are different from those provided at any sanction level.



14-6-247. Sanctions common to all levels.

14-6-247. Sanctions common to all levels.

(a) For a child at any sanction level, the juvenile court may:

(i) Transfer temporary legal custody to a relative, other suitable adult, state agency or local public agency the court finds qualified to receive and care for the child, subject to terms and conditions prescribed by the court;

(ii) Commit the child to a suitable certified hospital willing to accept the child for not more than ninety (90) days for treatment for substance abuse or for specialized treatment and rehabilitation programs conducted especially for juveniles;

(iii) Commit the child to a juvenile detention facility for not more than six (6) months, if the adjudicated delinquent has attained the age of twelve (12) years;

(iv) Require the delinquent to participate in a teen court program pursuant to W.S. 7-13-1205;

(v) Require the child and his parents or guardian to make restitution for any damage or loss caused by the child's wrongful act, except that the liability of the parent or guardian shall not exceed the limit established by W.S. 14-2-203;

(vi) Impose a fine within the limits of law for an offense or misconduct by the child where a fine might be imposed by another court in this state having jurisdiction thereof. Fines shall be paid to the clerk of court for deposit to the public school fund of the county in which the fine was assessed as provided by law;

(vii) Require a child, within the limits of applicable laws and regulations governing child labor, to perform a designated number of hours of community service, to participate in a work program or to perform labor or services under the supervision of a responsible adult designated by the court. Any order shall enable the child to meet the obligations imposed pursuant to this act or for the purpose of discipline and rehabilitation when deemed necessary or desirable by the court;

(viii) Order the child to be examined or treated by a physician, surgeon, psychiatrist or psychologist or to obtain other specialized treatment, care, counseling or training, and place the child in a hospital or medical facility, youth camp, school or other suitable facility for treatment;

(ix) Restrict or restrain the child's driving privileges for a period of time the court deems appropriate. If necessary to enforce the restrictions, the court may take possession of the child's driver's license;

(x) Impose any demands, requirements, limitations, restrictions or restraints on the child, and do all things with regard to the child that his parents might reasonably and lawfully do under similar circumstances;

(xi) Order the child, his parents, or the guardian, to undergo evaluation and indicated treatment or another program designed to address problems which contributed to the adjudication. A parent or guardian who willfully violates or neglects or refuses to comply with any order of the court may be found in contempt and punished as provided by W.S. 14-6-242;

(xii) After notice to appear, order the child's custodial and noncustodial parent or guardian to participate in the child's treatment or plan of supervision or probation, or otherwise order the performance of any acts which are reasonably necessary to aid the juvenile in completion of court ordered obligations;

(xiii) Subject to subsection (b) of this section, impose any one (1) or more of the following requirements upon the child's parents or guardian if the court, after hearing, finds that the child's act was proximately caused by the failure or neglect of the parent or guardian to subject the child to reasonable parental control and authority:

(A) Order the child's parents or guardian to pay all or part of any fine imposed under paragraph (vi) of this subsection;

(B) Require the child's parents or guardian to perform community service with the child;

(C) Require the child's parents or guardian to attend parenting classes or other appropriate education or treatment program at their own expense.

(xiv) Require the child or the child's parents or guardian and the child to participate in a court supervised treatment program qualified under W.S. 7-13-1601 through 7-13-1615, provided the court supervised treatment program accepts the child's parents or guardian and the child for participation in its program.

(b) In any proceeding to impose requirements under paragraph (a)(xiii) of this section, the child's parents or guardian may raise as an affirmative defense that they have made a good faith effort to prevent the child from engaging in delinquent conduct or engaging in conduct indicating a need for supervision and that, despite their efforts, the child continues to engage in such conduct.

(c) For a child at any sanction level, the juvenile court shall inform the child of the progressive sanctions that may be imposed on the child if the child continues to engage in delinquent conduct.

(d) If the juvenile court places the child on probation at any sanction level, the juvenile court shall discharge the child from the custody of the probation department on the date the provisions of this section are met or on the child's twenty-first birthday, whichever is earlier.



14-6-248. Sanction level one.

14-6-248. Sanction level one.

(a) For a child at sanction level one, the juvenile court may:

(i) Place the child on probation for not less than three (3) months nor more than six (6) months;

(ii) Require the child's parents or guardians to identify restrictions the parents or guardians shall impose on the child's activities and requirements the parents or guardians shall set for the child's behavior;

(iii) Refer the child to a community-based youth intervention program designated by the court;

(iv) Impose any other sanction or condition listed by W.S. 14-6-247.



14-6-249. Sanction level two.

14-6-249. Sanction level two.

(a) For a child at sanction level two, the juvenile court may:

(i) Place the child on probation for not less than six (6) months;

(ii) Impose specific restrictions on the child's activities and requirements on the child's behavior as conditions of probation;

(iii) Require a probation officer to closely monitor the child's activities and behavior;

(iv) Impose any other sanction or condition listed by W.S. 14-6-247.



14-6-250. Sanction level three.

14-6-250. Sanction level three.

(a) For a child at sanction level three, the juvenile court may:

(i) Require the child to participate as a condition of probation for not less than three (3) months in a highly intensive and regimented residential program, operated by the department or by a private entity, that emphasizes discipline, physical fitness, social responsibility and productive work;

(ii) After release from the program described by paragraph (i) of this subsection, continue the child on probation supervision for not less than six (6) months nor more than twelve (12) months;

(iii) Impose highly structured restrictions on the child's activities and requirements for behavior of the child as conditions of probation;

(iv) Require a probation officer to closely monitor the child;

(v) Impose any other sanction or condition listed by W.S. 14-6-247.



14-6-251. Sanction level four.

14-6-251. Sanction level four.

(a) For a child at sanction level four, the juvenile court may:

(i) Commit a child who has attained the age of twelve (12) years to the Wyoming boys' school or the Wyoming girls' school for an indefinite term, provided:

(A) On release of the child from the Wyoming boys' school or the Wyoming girls' school, the juvenile court may:

(I) Impose highly structured restrictions on the child's activities and requirements for behavior of the child as conditions of release under supervision;

(II) Require a probation officer to closely monitor the child for not less than six (6) months; and

(III) Impose any other appropriate conditions of supervision.

(ii) Impose any other sanction or condition listed by W.S. 14-6-247.



14-6-252. Sanction level five.

14-6-252. Sanction level five.

(a) For a child at sanction level five, the juvenile court may:

(i) Commit a child who has attained the age of twelve (12) years to the Wyoming boys' school or the Wyoming girls' school for an indefinite term, provided:

(A) On release of the child from the Wyoming boys' school or the Wyoming girls' school, the juvenile court may:

(I) Impose highly structured restrictions on the child's activities and requirements for behavior of the child as conditions of release under supervision;

(II) Require a probation officer to closely monitor the child for not less than twelve (12) months; and

(III) Impose any other appropriate conditions of supervision.

(ii) Impose any other sanction or condition listed by W.S. 14-6-247.






ARTICLE 3 - JUVENILE PROBATION

14-6-301. Definitions.

14-6-301. Definitions.

(a) As used in W.S. 14-6-301 through 14-6-314:

(i) "Department" means the department of family services;

(ii) "Home leave" means a form of temporary release for a youth from an institution, which is subject to conditions imposed by the institution or juvenile court of jurisdiction;

(iii) "Institution" means the Wyoming boys' school, Wyoming girls' school and any other state institution, including a youth correctional facility operated by a private entity in which a Wyoming youth is placed pursuant to W.S. 14-6-201 through 14-6-252;

(iv) "Peace officer" means as defined by W.S. 7-2-101(a)(iv);

(v) "Probation" means a legal status created by court order following an adjudication of delinquency, a status offense or in need of supervision, where a child is permitted to remain in the child's home subject to supervision by a city, county or state probation officer, the department of family services or other qualified private organization the court may designate. A child is subject to return to the court for violation of the terms or conditions of probation provided for in the court order;

(vi) "Probation officer" means a department of family services employee assigned and trained in the performance of probation supervision services pursuant to department rules and regulations, or a local, county or private agency assigned by a juvenile court to perform probation supervision services;

(vii) "Probationer" means an adjudicated youth granted probation by the sentencing juvenile court;

(viii) "Intensive supervision program" means a program established under W.S. 14-6-309 which allows participants to live or work in the community under close supervision methods.



14-6-302. General powers.

14-6-302. General powers.

(a) The department of family services shall adopt reasonable rules and regulations necessary to carry out the provisions of W.S. 14-6-301 through 14-6-314 including policy relating to:

(i) The conduct of predisposition reports, social summaries, multidisciplinary team reviews, case plan development, hearings and interviews;

(ii) Home leave applications and procedures;

(iii) The duties of department probation officers.



14-6-303. Home leave eligibility and return to institutions.

14-6-303. Home leave eligibility and return to institutions.

(a) In granting a home leave, the institution shall fix terms and conditions it deems proper to govern the conduct of the youth while the home leave is in effect. The terms and conditions may be special in each case or may be prescribed by general rules and regulations of the department of family services in consultation with the institution.

(b) No youth granted a home leave shall be released from an institution until the youth has signed an agreement that the youth will comply with the terms and conditions under which the youth has been released and abide by the laws of the state. The agreement shall be retained in the records of the institution. In addition, no youth shall be granted a home leave until the institution makes a reasonable effort to notify the department of family services' office nearest the site of the home leave.

(c) A youth on home leave remains in the legal custody and under the control of the department and may be returned to the institution from which the youth was granted home leave for violation of a condition of home leave.

(d) Unless otherwise placed by the department, a home leave violator shall be returned to the institution from which the youth was granted home leave.



14-6-304. Duties of probation officers.

14-6-304. Duties of probation officers.

(a) Under direction and supervision of the director of the department or division administrators, the designated department probation officers shall:

(i) Investigate all cases referred by the juvenile court, the department or an institution, and report to the court, department or institution in writing;

(ii) Furnish to each person released on probation or home leave under his supervision a written statement of the conditions of the probation or home leave and instruct the youth regarding the conditions;

(iii) Supervise the conduct of each youth on probation or home leave through personal visits, reports and other appropriate means, and report in writing as often as required by the juvenile court, department or institution;

(iv) Use all practical and suitable methods, not inconsistent with the conditions imposed by the juvenile court, department or institution, to aid and encourage a youth on probation or home leave to bring about improvement in their conditions and conduct;

(v) Repealed By Laws 2013, Ch. 193, 2.

(b) Under the direction and supervision of the juvenile court, a local, county or private agency assigned probation supervision services may perform all duties designated in subsection (a) of this section.



14-6-305. Repealed By Laws 2013, Ch. 193, 2.

14-6-305. Repealed By Laws 2013, Ch. 193, 2.



14-6-306. Disclosure of information and data.

14-6-306. Disclosure of information and data.

All information and data obtained in the discharge of official duties by the supervising probation officer is privileged information and shall not be disclosed directly or indirectly to anyone other than to the juvenile court, department of family services, department of education, department of health or to others entitled to receive reports as ordered by the court, such as multidisciplinary teams.



14-6-307. Selection of other agencies.

14-6-307. Selection of other agencies.

(a) In order to further the objectives of W.S. 14-6-301 through 14-6-308, the department or the juvenile court may appoint a local, county or private agency which, acting under supervision, may:

(i) Advise and assist the supervising probation officer with special reference to vocational and technical education services for youth on probation or home leave;

(ii) Maintain liaison with all appropriate municipal, county, state and federal agencies whose services aid in the reintegration of youth into society;

(iii) Assist in programs relating to the social, health and psychological needs of youth under probation supervision or home leave.

(b) Agencies appointed under this section shall not:

(i) Have the power of arrest or the right to execute legal process;

(ii) Receive compensation from the state. At the discretion of the probation officer or juvenile court, however, agencies may be reimbursed for necessary and actual expenses incurred in performing the duties described in this section.



14-6-308. Applicability of Interstate Compact on Juveniles.

14-6-308. Applicability of Interstate Compact on Juveniles.

(a) The provisions of the Interstate Compact on Juveniles for supervision of youth placed on probation, W.S. 14-6-101, shall govern in all cases in which a juvenile court of this state grants a probationer permission to leave this state to reside in any other state signatory to the compact. Permission shall not be granted to the probationer to reside in another signatory state without the consent of that signatory state.

(b) Upon the request of the juvenile court granting probation, the state compact administrator shall apply to the proper authorities of the signatory state for its consent to sending the probationer there.



14-6-309. Authority to establish an intensive supervision program; rulemaking authority.

14-6-309. Authority to establish an intensive supervision program; rulemaking authority.

(a) The department is authorized to adopt reasonable rules and regulations to establish an intensive supervision program for juvenile probationers.

(b) An intensive supervision program established under this article may require:

(i) Electronic monitoring, regimented daily schedules or itineraries, house arrest, telephone contact, drug testing, curfew checks or other supervision methods which facilitate contact with supervisory personnel;

(ii) Community service work, family, educational or vocational counseling, treatment for substance abuse, mental health treatment and monitoring of restitution orders and fines previously imposed on the participant; and

(iii) Imposition of supervision fees to be paid by participants.

(c) Subject to legislative appropriation the department may, by negotiation without competitive bid or by competitive bidding, contract with any governmental or nongovernmental entity to provide services required to carry out the provisions of this article.

(d) The department shall have general supervisory authority over all juvenile probationers participating in an intensive supervision program under this article.



14-6-310. Program participation not a matter of right.

14-6-310. Program participation not a matter of right.

(a) Participation in an intensive supervision program authorized by this article is a matter of discretion and not of right.

(b) No juvenile probationer shall be allowed to participate in an intensive supervision program authorized by this article unless the probationer signs an intensive supervised probation agreement to abide by the terms of all the rules and regulations of the department relating to the operation of the program and agrees to submit to administrative sanctions which may be imposed under W.S. 14-6-314.



14-6-311. Program participation as a condition of release from placement.

14-6-311. Program participation as a condition of release from placement.

(a) The department may, as a condition of release from court-ordered placement and if authorized by the court, require a juvenile probationer to participate in an intensive supervision program established under this article, provided:

(i) Space and funding are available for the probationer's participation in the program;

(ii) The department determines the probationer has a reasonable likelihood of successfully participating in the program.



14-6-312. Placement of probationer in program by juvenile court.

14-6-312. Placement of probationer in program by juvenile court.

(a) A juvenile court may, as a condition of probation, order that a juvenile who has been adjudicated delinquent participate in an intensive supervision program established under this article, provided:

(i) Space is available in the program;

(ii) The juvenile probationer agrees to participate in the program;

(iii) The department determines the probationer has a reasonable likelihood of successfully participating in the program; and

(iv) The legislature has specifically appropriated funds or other grants and aid payments authorized for this program are available to pay for the probationer's participation in the program.

(b) The department shall be responsible for including in the predispositional study to the juvenile court any recommendations for the utilization of an intensive supervision program created under this article.



14-6-313. Program participation as an alternative to probation revocation.

14-6-313. Program participation as an alternative to probation revocation.

(a) The department may, as an alternative to recommending revocation of probation, offer any juvenile probationer who is not already participating in an intensive supervision program the opportunity to participate in a program authorized under this article, provided:

(i) Space and funding are available for the probationer's participation in the program;

(ii) The department determines the probationer has a reasonable likelihood of successfully participating in the program;

(iii) The probationer agrees to participate in the program; and

(iv) The department shall notify the juvenile court and the prosecuting attorney of the probationer's agreement to participate in an intensive supervision program and provide a copy of the signed agreement to the juvenile court and the prosecuting attorney.



14-6-314. Administrative sanctions for program violations.

14-6-314. Administrative sanctions for program violations.

(a) The department is authorized to establish by rule and regulation a system of administrative sanctions as an alternative to probation revocation for juvenile probationers who violate the rules and restrictions of an intensive supervision program established under this article.

(b) Authorized sanctions may include:

(i) Loss or restriction of privileges; and

(ii) Community service.






ARTICLE 4 - CHILDREN IN NEED OF SUPERVISON ACT

14-6-401. Short title.

14-6-401. Short title.

This act shall be known and may be cited as the "Children In Need of Supervision Act."



14-6-402. Definitions.

14-6-402. Definitions.

(a) As used in this act:

(i) "Adjudication" means a finding by the court or the jury, incorporated in a decree, as to the truth of the facts alleged in the petition;

(ii) "Adult" means an individual who has attained the age of majority;

(iii) "Child" means an individual who is under the age of majority;

(iv) "Child in need of supervision" means any child who has not reached his eighteenth birthday who is habitually truant or has run away from home or habitually disobeys reasonable and lawful demands of his parents, guardian, custodian or other proper authority or is ungovernable and beyond control. "Child in need of supervision" includes any child who has not reached his eighteenth birthday who has committed a status offense;

(v) "Clerk" means the clerk of a district court acting as the clerk of a juvenile court;

(vi) "Commissioner" means a district court commissioner;

(vii) "Court" means the juvenile court established by W.S. 5-8-101;

(viii) "Custodian" means a person, institution or agency responsible for the child's welfare and having legal custody of a child by court order or having actual physical custody and control of a child and acting in loco parentis;

(ix) "Deprivation of custody" means transfer of legal custody by the court from a parent or previous legal custodian to another person, agency, organization or institution;

(x) "Detention" means the temporary care of a child in physically restricting facilities pending court disposition or execution of a court order for placement or commitment;

(xi) "Judge" means the judge of the juvenile court;

(xii) "Legal custody" means a legal status created by court order which vests in a custodian the right to have physical custody of a minor, the right and duty to protect, train and discipline a minor, the duty to provide him with food, shelter, clothing, ordinary medical care, education and in an emergency, the right and duty to authorize surgery or other extraordinary medical care. The rights and duties of legal custody are subject to the rights and duties of the guardian of the person of the minor, and to residual parental rights and duties;

(xiii) "Minor" means an individual who is under the age of majority;

(xiv) "Parent" means either a natural or adoptive parent of the child, a person adjudged the parent of the child in judicial proceedings or a man presumed to be the father under W.S. 14-2-504;

(xv) "Parties" include the child, his parents, guardian or custodian, the state of Wyoming and any other person made a party by an order to appear, or named by the juvenile court;

(xvi) "Probation" means a legal status created by court order following an adjudication of in need of supervision, where a child is permitted to remain in his home subject to supervision by a city, county or state probation officer, the department of family services or other qualified private organization the court may designate. A child is subject to return to the court for violation of the terms or conditions of probation provided for in the court order;

(xvii) "Protective supervision" means a legal status created by court order following an adjudication of neglect, whereby the child is permitted to remain in his home subject to supervision by the department of family services, a county or state probation officer or other qualified agency or individual the court may designate;

(xviii) "Residual parental rights and duties" means those rights and duties remaining with the parents after custody, guardianship of the person or both have been vested in another person, agency or institution. Residual parental rights and duties include but are not limited to:

(A) The duty to support and provide necessities of life;

(B) The right to consent to adoption;

(C) The right to reasonable visitation unless restricted or prohibited by court order;

(D) The right to determine the minor's religious affiliation; and

(E) The right to petition on behalf of the minor.

(xix) "Shelter care" means the temporary care of a child in physically unrestricting facilities pending court disposition or execution of a court order for placement or commitment;

(xx) "Status offense" means an offense which, if committed by an adult, would not constitute an act punishable as a criminal offense by the laws of this state or a violation of a municipal ordinance, but does not include a violation of W.S. 12-6-101(b) or (c);

(xxi) "This act" means W.S. 14-6-401 through 14-6-440;

(xxii) "Substance abuse assessment" means an evaluation conducted by a qualified person using practices and procedures approved by the department of health to determine whether a person has a need for alcohol or other drug treatment and the level of treatment services required to treat that person.



14-6-403. Juvenile court authority over certain issues.

14-6-403. Juvenile court authority over certain issues.

(a) Coincident with proceedings concerning a minor alleged to be in need of supervision, the court has jurisdiction to:

(i) Determine questions concerning the right to legal custody of the minor;

(ii) Order any party to the proceedings to perform any acts, duties and responsibilities the court deems necessary; or

(iii) Order any party to the proceedings to refrain from any act or conduct the court deems detrimental to the best interest and welfare of the minor or essential to the enforcement of any lawful order of disposition of the minor made by the court.

(b) Nothing contained in this act is construed to deprive the district court of jurisdiction to determine questions of custody, parental rights, guardianship or any other questions involving minors, when the questions are the subject of or incidental to suits or actions commenced in or transferred to the district court as provided by law.



14-6-404. Venue; change of venue or judge.

14-6-404. Venue; change of venue or judge.

Proceedings under this act may be commenced in the county where the child is living or is present when the proceedings are commenced or in the county where the misconduct showing the child to be in need of supervision occurred. Change of venue or change of judge may be had under the circumstances and upon the terms and conditions provided by law in a civil action in the district court.



14-6-405. Taking of child into custody; when permitted.

14-6-405. Taking of child into custody; when permitted.

(a) A child may be taken into custody by a law enforcement officer without a warrant or court order when:

(i) The circumstances would permit an arrest without a warrant under W.S. 7-2-102;

(ii) There are reasonable grounds to believe the child has violated the terms of an order of the juvenile court issued pursuant to this act;

(iii) There are reasonable grounds to believe a child is abandoned, lost, suffering from illness or injury or seriously endangered by his surroundings and immediate custody appears to be necessary for his protection;

(iv) The child's conduct or behavior seriously endangers himself and immediate custody appears necessary; or

(v) There are reasonable grounds to believe the child has run away from his parents, guardian or custodian.



14-6-406. Child in custody; no detention or shelter care placement without court order; exceptions; notice to parent or guardian; release.

14-6-406. Child in custody; no detention or shelter care placement without court order; exceptions; notice to parent or guardian; release.

(a) A child taken into custody shall not be placed in detention or shelter care without a court order unless shelter care is required to:

(i) Protect the child's person;

(ii) Prevent the child from being removed from the jurisdiction of the court; or

(iii) Provide the child having no parent, guardian, custodian or other responsible adult with supervision and care and return him to the court when required.

(b) Any person taking a child into custody shall as soon as possible notify the child's parent, guardian or custodian. Unless the child's detention or shelter care is authorized by a court order issued pursuant to this act or required for one (1) of the reasons in subsection (a) of this section, the child shall be released to the care of his parent, guardian, custodian or other responsible adult upon that person's written promise to present the child before the court upon request.



14-6-407. Detention or shelter care; delivery of child pending hearing; placing children; notice if no court order.

14-6-407. Detention or shelter care; delivery of child pending hearing; placing children; notice if no court order.

(a) If detention or shelter care of a child appears necessary to the person taking custody of the child, the child shall be delivered as soon as possible to the court or to the detention or shelter care facility designated by the court pending a hearing.

(b) In providing detention or shelter care placement:

(i) A child alleged to be in need of supervision shall be placed for detention or shelter care in the least restrictive environment reasonably available, which may be a foster home or other child care facility certified by the department of family services or approved by the court;

(ii) If facilities or services are not immediately available to house and protect the child, the judge may order the child held in a temporary holding area at the local law enforcement complex. No child in need of supervision shall be placed in a jail, but may be placed in a juvenile detention facility if the child has been adjudicated under article 2 of this chapter for having committed a delinquent act;

(iii) A child alleged to be in need of supervision shall, if necessary, be detained in a separate detention home or facility, provided the child shall not be detained in the Wyoming boys' school or the Wyoming girls' school.

(c) The person in charge of any detention or shelter care facility shall promptly notify the court and the district attorney of any child being cared for at the facility without a court order and shall deliver the child to the court upon request.



14-6-408. Notice of detention or shelter care to be given district attorney; written statement required; duty of district attorney.

14-6-408. Notice of detention or shelter care to be given district attorney; written statement required; duty of district attorney.

(a) When a child is taken into custody without a court order and is placed in detention or shelter care, the person taking custody of the child shall notify the district attorney without delay. Also the person shall as soon as possible file a brief written statement with the district attorney setting forth the facts which led to taking the child into custody and the reason why the child was not released.

(b) Upon receiving notice that a child is being held in detention or shelter care, the district attorney shall immediately review the need for detention or shelter care and may order the child released unless he determines detention or shelter care is necessary under the provisions of W.S. 14-6-406(a) or unless ordered by the court.



14-6-409. Taking of child into custody; informal hearing where no court order; conditional release; evidence; rehearing.

14-6-409. Taking of child into custody; informal hearing where no court order; conditional release; evidence; rehearing.

(a) When a child is placed in detention or shelter care without a court order, a petition as provided in W.S. 14-6-412 shall be promptly filed and presented to the court. An informal detention or shelter care hearing shall be held as soon as reasonably possible not later than forty-eight (48) hours, excluding weekends and legal holidays, after the child is taken into custody to determine if further detention or shelter care is required pending further court action. The child shall be interviewed by the department or its designee prior to the detention or shelter care hearing, but in no event later than twenty-four (24) hours, excluding weekends and legal holidays, after the child is taken into custody. The department or its designee shall submit a written report of the interview to the court, including an assessment of the immediate needs of the child and a recommendation for the most appropriate placement for the child pending court disposition or execution of a court order for placement or commitment. Written notice stating the time, place and purpose of the hearing shall be given to the child and to his parents, guardian or custodian.

(b) At the commencement of the hearing the judge shall advise the child and his parents, guardian or custodian of:

(i) The contents of the petition and the nature of the allegations contained therein;

(ii) Their right to counsel as provided in W.S. 14-6-422;

(iii) The right to confront and cross-examine witnesses or to present witnesses or evidence in their own behalf and the right to issuance of process by the court to compel the appearance of witnesses and the production of evidence;

(iv) The right to a jury trial as provided in W.S. 14-6-423; and

(v) The right to appeal as provided in W.S. 14-6-432.

(c) The child shall be given an opportunity to admit or deny the allegations in the petition. If the allegations are admitted, the court shall make the appropriate adjudication and may proceed immediately to a disposition of the case, provided the court has the predisposition report and multidisciplinary recommendations, in accordance with the provisions of W.S. 14-6-429, except that a commissioner acting in the absence or incapacity of the judge may take testimony to establish a factual basis and accept an admission and perform all other requirements of the initial hearing but shall not proceed to disposition. If denied, the court shall set a time not to exceed sixty (60) days for an adjudicatory hearing, unless the court finds good cause to delay or postpone the hearing. In no case shall the court hold the adjudicatory hearing more than ninety (90) days after the date the petition is filed.

(d) Regardless of whether the allegations in the petition are admitted or denied, the court shall determine whether or not the child's full-time detention or shelter care is required pending further proceedings. If the court finds that returning the child to the home is contrary to the welfare of the child, the court shall enter the finding on the record and order the child placed in the legal custody of the department of family services. The court shall explain the terms of the court order to the child, his parents or legal guardian and any other person the court deems necessary. If the court finds that full-time detention or shelter care is not required, the court shall order the child released and may impose one (1) or more of the following conditions:

(i) Place the child in the custody and supervision of his parents, guardian or custodian, under the protective supervision of the department of family services or under the supervision of any individual or organization approved by the court that agrees to supervise the child;

(ii) Place restrictions on the child's travel, associates, activities or place of abode during the period of his release, including a requirement that the child return to the physical custody of his parents, guardian or custodian at specified hours; or

(iii) Impose any other terms and conditions of release deemed reasonably necessary to assure the appearance of the child at subsequent proceedings or necessary to his protection from harm.

(e) All relevant and material evidence helpful in determining the need for detention or shelter care may be admitted by the court even though not competent in an adjudicatory hearing on the allegations of the petition.

(f) If a child is not released after a detention or shelter care hearing and it appears by sworn statement of the parents, guardian or custodian that they did not receive notice and did not waive notice and appearance at the hearing, the court shall rehear the matter without delay.



14-6-410. Hearing conducted by commissioner; authority and duty; review by court.

14-6-410. Hearing conducted by commissioner; authority and duty; review by court.

(a) In the absence or incapacity of the judge, the detention or shelter care hearing may be conducted by a district court commissioner of the county in which the child is being held in detention or shelter care.

(b) The commissioner may make any order concerning the child's release, continued detention or shelter care as authorized to the judge under W.S. 14-6-409. If the child is not released after the hearing, the commissioner shall promptly file with the court a complete written resume of the evidence adduced at the hearing and his reasons for not releasing the child. The commissioner shall conduct the hearing pursuant to W.S. 14-6-409 except that, if a child who has been advised of his rights wishes to admit the allegations, the commissioner may take testimony to establish a factual basis and accept the admission and perform all other requirements of the initial hearing but shall not proceed to disposition. The hearing shall be conducted in the presence of counsel and guardian ad litem, if so appointed. The commissioner may also appoint counsel, appoint a guardian ad litem, order a predisposition report, appoint a multidisciplinary team, issue subpoenas or search warrants, order physical or medical examinations and authorize emergency medical, surgical or dental treatment all as provided in this act. The commissioner shall not make final orders of adjudication or disposition.

(c) The court shall review the reports, orders and actions of the commissioner as soon as reasonably possible and confirm or modify the commissioner's orders and actions as it deems appropriate.



14-6-411. Complaints alleging child in need of supervision; investigation and determination by district attorney.

14-6-411. Complaints alleging child in need of supervision; investigation and determination by district attorney.

(a) Complaints alleging a child is in need of supervision shall be referred to the office of the district attorney. The district attorney shall determine whether the best interest of the child requires that judicial action be taken. The department of family services and the county sheriff shall provide the district attorney with any assistance he may require in making an investigation. The district attorney shall prepare and file a petition with the court if he believes action is necessary to protect the interest of the child.

(b) In determining the action necessary to protect the interest of the public or the child with regard to a petition alleging a child in need of supervision, the prosecuting attorney shall consider the following:

(i) Alternative community programs;

(ii) Mental health counseling services available to the family;

(iii) Family preservation services offered by the department of family services;

(iv) Use of truancy statute enforcement;

(v) Municipal and circuit court remedies;

(vi) If the child has reached his sixteenth birthday, whether or not the child presents a clear and present danger to himself, his family or the community.



14-6-412. Commencement of proceedings; contents of petition.

14-6-412. Commencement of proceedings; contents of petition.

(a) Proceedings in juvenile court are commenced by filing a petition with the clerk of the court. The petition and all subsequent pleadings, motions, orders and decrees shall be entitled "State of Wyoming, In the Interest of ...., minor." A petition shall be signed by the district attorney on information and belief of the alleged facts. All petitions must be verified.

(b) The petition shall set forth all jurisdictional facts, including but not limited to all of the following:

(i) The child's name, date of birth and address;

(ii) The names and addresses of the child's parents, guardian or custodian and the child's spouse, if any;

(iii) Whether the child is being held in detention or shelter care and if so, the name and address of the facility and the time shelter care commenced;

(iv) A statement setting forth with particularity the facts which bring the child within the provisions of this act;

(v) Whether the child is an Indian child as defined in the federal Indian Child Welfare Act and, if so, a statement setting forth with particularity the notice provided to the appropriate tribal court.

(c) The petition shall state if any of the facts enumerated in subsection (b) of this section are unknown.



14-6-413. Order to appear; contents thereof; when child taken into immediate custody; waiver of service.

14-6-413. Order to appear; contents thereof; when child taken into immediate custody; waiver of service.

(a) After a petition is filed, the court shall issue an order to appear. The order shall:

(i) State the name of the court, the title of the proceedings and the time and place for the initial hearing;

(ii) Direct the persons named therein to appear personally at the hearing and direct the person having actual physical custody or control of the child to present the child before the court at the hearing;

(iii) Be directed to the child, the child's parents, guardian, custodian and the child's spouse, if any, and to any other person the court deems necessary.

(b) If it appears to the court by affidavit by the district attorney based on actual knowledge or on information and belief that the conduct, condition or surroundings of the child seriously endanger the child's health or welfare, that the child may abscond or be removed from the jurisdiction of the court or that the child will not be brought before the court notwithstanding service of the order, the court may direct in the order to appear that the person serving the order take the child into immediate custody and bring him before the court.

(c) Service of the order may be waived either in writing or by voluntary appearance at the hearing, provided a child may waive service of the order only with the consent of his parents, guardian, custodian, guardian ad litem or counsel.



14-6-414. Service of process; order of custody.

14-6-414. Service of process; order of custody.

(a) In proceedings under this act, service of order to appear or other process within the state shall be made by the sheriff of the county where service is made, by his undersheriff or deputy or by any law enforcement officer or responsible adult not a party to the proceeding and appointed by the clerk.

(b) Within the state, service of order to appear is made by personally delivering a copy of the order together with a copy of the petition to the person ordered to appear, provided that parents of a child may both be served by personally delivering to either parent two (2) copies of the order and petition, one (1) copy for each parent. A child under the age of fourteen (14) years is served by delivering a copy of the order together with a copy of the petition to the child's parents, guardian, custodian or other adult having the actual physical custody and control of the child or to a guardian ad litem or attorney appointed for the child.

(c) If it appears to the court by affidavit that the parents, guardian or custodian of the child cannot be found within the state, the court may order personal service outside the state or service by certified mail with return receipt requested signed by addressee only. If the address of the child's parents, guardian or custodian is unknown and cannot with reasonable diligence be ascertained, the court shall appoint a guardian ad litem to represent the child and to receive service of process.

(d) Service by certified mail is complete on the date the clerk receives the return receipt signed by addressee. Personal service either within or outside the state is complete on the date when copies of the order to appear and petition are delivered to the person to be served.

(e) When personal service of order to appear is made within the state, service shall be completed not less than two (2) days before the hearing and when made outside the state, service shall be completed not less than five (5) days before the hearing. However, notwithstanding any provision within this act, the court may order that a child be taken into custody as provided in W.S. 14-6-413 or that a child be held in detention or shelter care pending further proceedings as provided in W.S. 14-6-409, even though service of order to appear on the parents, guardian or custodian of the child is not complete at the time of making the order.



14-6-415. Presence of parent, custodian or guardian at hearing; failure to appear; avoidance of service; issuance of bench warrant.

14-6-415. Presence of parent, custodian or guardian at hearing; failure to appear; avoidance of service; issuance of bench warrant.

(a) The court shall insure the presence at any hearing of the parents, guardian or custodian of any child subject to the proceedings under this act.

(b) Any person served with an order to appear as provided in W.S. 14-6-414 and without reasonable cause fails to appear, is liable for contempt of court and the court may issue a bench warrant to cause the person to be brought before the court.

(c) If the child, his parents, guardian or custodian or any other person willfully avoids or refuses service of order to appear, or it appears to the court that service of the order will be ineffectual or that the welfare of the child requires that he be brought immediately into the custody of the court, a bench warrant may be issued by the court for the child or his parents, guardian, custodian or any person having the actual physical custody or control of the child.



14-6-416. Appointment of guardian ad litem.

14-6-416. Appointment of guardian ad litem.

The court shall appoint a guardian ad litem for a child who is a party to proceedings under this act if the child has no parent, guardian or custodian appearing in his behalf or if the interests of the parents, guardian or custodian are adverse to the best interest of the child. A party to the proceeding or employee or representative thereof shall not be appointed guardian ad litem for the child.



14-6-417. Subpoenas for witnesses and evidence.

14-6-417. Subpoenas for witnesses and evidence.

Upon application of any party to the proceeding, the clerk shall issue and the court on its own motion may issue subpoenas requiring the attendance and testimony of witnesses and the production of records, documents or other tangible evidence at any hearing.



14-6-418. Search warrant; when authorized; affidavit required; contents of affidavit and warrant; service and return.

14-6-418. Search warrant; when authorized; affidavit required; contents of affidavit and warrant; service and return.

(a) The court or a commissioner may issue a search warrant within the court's jurisdiction if it appears by application supported by affidavit of one (1) or more adults that a child is in need of supervision and the child is in hiding to avoid service of process or being taken into custody.

(b) The affidavit shall be in writing, signed and affirmed by the affiant. The affidavit shall set forth:

(i) The name and age of the child sought, provided that if the name or age of the child is unknown the affidavit shall set forth a description of the child sufficient to identify him with reasonable certainty and a statement that the affiant believes the child is of age to come within the provisions of this act; and

(ii) The affiant's belief that the child sought is in need of supervision and is in hiding to avoid service of process or being taken into custody, and a statement of the facts upon which the belief is based.

(c) The warrant may be directed to any law enforcement officer of the county or municipality in which the place or premises to be searched is located. The warrant shall:

(i) Name or describe the child sought;

(ii) Name the address or location and describe the place or premises to be searched;

(iii) State the grounds for issuance of the warrant;

(iv) Name the person or persons whose affidavit has been taken in support of the warrant; and

(v) Authorize the officer to whom the warrant is directed to conduct the search and instruct him as to the disposition of the child if found, pending further proceedings by the court.

(d) The officer making the search may enter the place or premises described in the warrant at any time with force if necessary, in order to remove the child. The officer conducting the search shall serve a copy of the warrant upon the person in possession of the place or premises searched and shall return the original warrant to the court showing his actions in the premises.



14-6-419. Physical and mental examinations.

14-6-419. Physical and mental examinations.

(a) Any time after the filing of a petition, on motion of the district attorney or the child's parents, guardian, custodian or attorney or on motion of the court, the court may order the child to be examined by a licensed and qualified physician, surgeon, psychiatrist, psychologist or licensed mental health professional designated by the court to aid in determining the physical and mental condition of the child. The examination shall be conducted on an outpatient basis, but the court may commit the child to a suitable medical facility or institution for examination if deemed necessary. Commitment for examination shall not exceed fifteen (15) days. Any time after the filing of a petition, the court on its own motion or on motion of the district attorney or the child's parents, guardian, custodian or attorney, may order the child's parents, guardians or other custodial members of the child's family to undergo a substance abuse assessment at the expense of the child's parents, guardians or other custodial members of the child's family and to fully comply with all findings and recommendations set forth in the assessment. Failure to comply may result in contempt proceedings as set forth in W.S. 14-6-438.

(b) If a child has been committed to a medical facility or institution for mental examination prior to adjudication of the petition and if it appears to the court from the mental examination that the child is competent to participate in further proceedings and is not mentally ill or intellectually disabled to a degree rendering the child subject to involuntary commitment to a residential treatment facility, the court shall order the child returned to the court without delay.

(c) If it appears to the court by mental examination conducted before adjudication of the petition that a child alleged to be in need of supervision is incompetent to participate in further proceedings by reason of mental illness or intellectual disability to a degree rendering the child subject to involuntary commitment to a residential treatment facility, the court shall hold further proceedings under this act in abeyance. The district attorney shall then commence proceedings in the district court for commitment of the child to the appropriate institution as provided by law.

(d) The juvenile court shall retain jurisdiction of the child on the petition pending final determination of the commitment proceedings in the district court. If proceedings in the district court commit the child to a facility or institution for treatment and care of people with mental illness or intellectual disability, the petition shall be dismissed and further proceedings under this act terminate. If proceedings in the district court determine the child does not have a mental illness or an intellectual disability to a degree rendering him subject to involuntary commitment, the court shall proceed to a final adjudication of the petition and disposition of the child under the provisions of this act.



14-6-420. Emergency medical, surgical or dental examination or treatment.

14-6-420. Emergency medical, surgical or dental examination or treatment.

The court may authorize and consent to emergency medical, surgical or dental examination or treatment of a child taken into custody under the provisions of this act either before or after the filing of a petition, if in the opinion of a licensed and qualified physician or surgeon the child is suffering from a serious physical condition or illness which requires prompt treatment or prompt examination is necessary to preserve evidence of neglect.



14-6-421. Reports of medical or mental examinations; use of results; copies.

14-6-421. Reports of medical or mental examinations; use of results; copies.

The results of any medical or mental examination authorized or ordered by the court shall be reported to the court in writing and signed by the person making the examination. The results may not be considered by the court prior to adjudication but may be considered only in making a disposition under this act. Copies of the examination reports shall be made available to the child's parents, guardian, custodian or attorney upon request.



14-6-422. Advising of right to counsel required; appointment of counsel; verification of financial condition.

14-6-422. Advising of right to counsel required; appointment of counsel; verification of financial condition.

(a) At their first appearance before the court the child and his parents, guardian or custodian shall be advised by the court of the child's right to be represented by counsel at every stage of the proceedings including appeal, and to employ counsel of their own choice.

(b) The court shall upon request appoint counsel to represent the child if the child, his parents, guardian or custodian are unable to obtain counsel. If appointment of counsel is requested, the court shall require the child and his parents, guardian or custodian to verify their financial condition under oath, either by written affidavit signed and sworn to by the parties or by sworn testimony made a part of the record of the proceedings. The affidavit or sworn testimony shall state they are without sufficient money, property, assets or credit to employ counsel. The court may require further verification of financial condition if it deems necessary. If the child requests counsel and his parents, guardian, custodian or other person responsible for the child's support is able but unwilling to obtain counsel for the child, the court shall appoint counsel to represent the child and may direct reimbursement of counsel fees under W.S. 14-6-434.

(c) The court may appoint counsel for any party when necessary in the interest of justice.



14-6-423. Rights of parties generally; demand for and conduct of jury trial.

14-6-423. Rights of parties generally; demand for and conduct of jury trial.

(a) A party to any proceeding under this act is entitled to:

(i) A copy of all charges made against him;

(ii) Confront and cross-examine adverse witnesses;

(iii) Introduce evidence, present witnesses and otherwise be heard in his own behalf; and

(iv) Issue of process by the court to compel the appearance of witnesses or the production of evidence.

(b) A party against whom a petition has been filed or the district attorney may demand a trial by jury at an adjudicatory hearing. The jury shall be composed of jurors selected, qualified and compensated as provided by law for the trial of civil matters in the district court. The jury may also be selected from the prospective jurors on the base jury list residing within five (5) miles of the city or town where the trial is to be held, whichever the court directs. Demand for a jury trial must be made to the court not later than ten (10) days after the party making the demand is advised of his right to a jury trial. No deposit for jury fees is required. Failure of a party to demand a jury is a waiver of this right.



14-6-424. Conduct of hearings generally; exclusion of general public and child; exceptions; consolidations permitted.

14-6-424. Conduct of hearings generally; exclusion of general public and child; exceptions; consolidations permitted.

(a) Unless a jury trial is demanded, hearings under this act shall be conducted by the court without a jury in an informal but orderly manner and separate from other proceedings not included under this act. The district attorney shall present evidence in support of the petition and otherwise represent the state. If the allegations in the petition are denied, adjudicatory and disposition hearings shall be recorded by the court reporter or by electronic, mechanical or other appropriate means.

(b) Except in hearings to declare a person in contempt of court, the general public are excluded from hearings under this act. Only the parties, counsel for the parties, jurors, witnesses, and other persons the court finds having a proper interest in the proceedings or in the work of the court shall be admitted. If the court finds it necessary in the best interest of the child, the child may be temporarily excluded from any hearing except while evidence is being received at an adjudicatory hearing in support of the allegations of his need for supervision.

(c) Hearings on two (2) or more petitions may be consolidated for purposes of adjudication when the allegations in the petitions pertain to the same act constituting the alleged need for supervision. Separate hearings on the petitions may be held thereafter for purposes of disposition.

(d) Repealed By Laws 2004, ch. 127, 3.



14-6-425. Burden of proof required; verdict of jury; effect thereof.

14-6-425. Burden of proof required; verdict of jury; effect thereof.

(a) Allegations that a child is in need of supervision must be proved beyond a reasonable doubt.

(b) If trial by jury is demanded, the jury shall decide issues of fact raised by the petition and return its verdict as to the truth of the allegations contained in the petition. A finding by the jury that the allegations are true is a determination that judicial intervention is necessary for the best interest and welfare of the child.



14-6-426. Initial appearance; adjudicatory hearing; entry of decree and disposition; evidentiary matters; continuance of disposition hearing.

14-6-426. Initial appearance; adjudicatory hearing; entry of decree and disposition; evidentiary matters; continuance of disposition hearing.

(a) At their initial hearing, which may be held after a detention or shelter care hearing, the child and his parents, guardian or custodian shall be advised by the court of their rights under law and as provided in this act. They shall also be advised of the specific allegations in the petition and the child shall be given an opportunity to admit or deny them. They shall also be advised of the possible liability for costs of treatment or services pursuant to this act. It is not necessary at the initial appearance for the district attorney to establish probable cause to believe the allegations in the petition are true. When a detention or shelter care hearing is held in accordance with W.S. 14-6-409, a separate initial hearing is not required if the child and his parents, guardian or custodian were present at the detention or shelter care hearing and advised by the court as provided in this subsection.

(b) If the allegations of the petition are denied, the court may, with consent of the parties, proceed immediately to hear evidence on the petition or it may set a later time not to exceed sixty (60) days for an adjudicatory hearing, unless the court finds good cause to delay or postpone the hearing. In no case shall the court hold the adjudicatory hearing more than ninety (90) days after the date the petition is filed. Only competent, relevant and material evidence shall be admissible at an adjudicatory hearing to determine the truth of the allegations in the petition. If after an adjudicatory hearing the court finds that the allegations in the petition are not established as required by this act, it shall dismiss the petition and order the child released from any detention or shelter care.

(c) If after an adjudicatory hearing or a valid admission or confession the court or jury finds that a child is in need of supervision, it shall enter a decree to that effect stating the jurisdictional facts upon which the decree is based. It may then proceed immediately or at a postponed hearing within sixty (60) days to make proper disposition of the child, unless the court finds good cause to delay or postpone the hearing.

(d) In detention or shelter care hearings or disposition hearings, all material and relevant evidence helpful in determining questions may be received by the court and relied upon for probative value. The parties or their counsel may examine and controvert written reports received as evidence and cross-examine persons making the reports.

(e) On motion of any party or on its own motion, the court may continue a disposition hearing for a reasonable time not to exceed sixty (60) days to receive reports and other evidence bearing on the disposition to be made. The court shall make an appropriate order for detention or shelter care of the child or for his release from detention or shelter care subject to any terms and conditions the court deems necessary during the period of continuance.

(f) At any time prior to disposition under W.S. 14-6-429, the court, on motion of any party or on its own motion, may reconsider its order regarding detention or shelter care or conditions of release made under W.S. 14-6-409 or 14-6-414.



14-6-427. Predisposition studies and reports.

14-6-427. Predisposition studies and reports.

(a) After a petition is filed alleging the child is in need of supervision, the court shall order the department of family services to make a predisposition study and report. The court shall establish a deadline for completion of the report. While preparing the study the department shall consult with the child's school and school district to determine the child's educational needs. The study and report shall also cover:

(i) The social history, environment and present condition of the child and his family;

(ii) The performance of the child in school, including whether the child receives special education services and how his goals and objectives might be impacted by the court's disposition, provided the school receives authorization to share the information;

(iii) The presence of child abuse and neglect or domestic violence histories, past acts of violence, learning disabilities, cognitive disabilities or physical impairments and the necessary services to accommodate the disabilities and impairments;

(iv) The presence of any mental health or substance abuse risk factors, including current participation in counseling, therapy or treatment; and

(v) Other matters relevant to treatment of the child, including any pertinent family information, or proper disposition of the case, including any information required by W.S. 21-13-315(d).

(b) Within ten (10) days after a petition is filed alleging a child is in need of supervision, the court shall appoint a multidisciplinary team. Upon motion by a party, the court may add or dismiss a member of the multidisciplinary team.

(c) The multidisciplinary team shall include the following:

(i) The child's parent, parents or guardian;

(ii) A representative of the school district who has direct knowledge of the child and, if the child receives special education, is a member of the child's individualized education plan team;

(iii) A representative of the department of family services;

(iv) The child's psychiatrist, psychologist or mental health professional;

(v) The district attorney or his designee;

(vi) The child's attorney or guardian ad litem, if one is appointed by the court;

(vii) The volunteer lay advocate, if one is appointed by the court; and

(viii) The foster parent.

(d) In addition to the persons listed in subsection (c) of this section, the court may appoint one (1) or more of the following persons to the multidisciplinary team:

(i) Repealed By Laws 2005, ch. 236, 4.

(ii) Repealed By Laws 2005, ch. 236, 4.

(iii) The child;

(iv) A relative;

(v) If the predispositional study indicates a parent or child has special needs, an appropriate representative of the department of health's substance abuse, mental health or developmental disabilities division who has knowledge of the services available in the state's system of care that are pertinent to those identified needs;

(vi) Other professionals or persons who have particular knowledge relating to the child or his family, or expertise in children's services and the child's or parent's specific disability or special needs, including linguistic and cultural needs.

(e) Before the first multidisciplinary team meeting, the department of family services shall provide each member of the multidisciplinary team with a brief summary of the case detailing the allegations in the petition that have been adjudicated, if any. The multidisciplinary team shall, as quickly as reasonably possible, review the child's personal and family history, school, mental health and department of family services records and any other pertinent information, for the purpose of making case planning recommendations. The team shall involve the child in the development of recommendations to the extent appropriate.

(f) At the first multidisciplinary team meeting, the team shall formulate reasonable and attainable recommendations for the court outlining the goals or objectives the parents should be required to meet for the child to be returned to the home or for the case to be closed. At each subsequent meeting, the multidisciplinary team shall review the progress of the parents and the child, and shall reevaluate the plan ordered by the court. For cause, which shall be set forth with specificity, the multidisciplinary team may adjust its recommendations to the court with respect to the goals or objectives in the plan to effect the return of the child to the home or to close the case, or until ordered by the court in termination proceedings. In formulating recommendations, the multidisciplinary team shall give consideration to the best interest of the child, the best interest of the family, the most appropriate and least restrictive case planning options available as well as costs of care. After each multidisciplinary team meeting, the coordinator shall prepare for submission to each member of the team and to the court a summary of the multidisciplinary team meeting specifically describing the recommendations for the court and the goals and objectives which should be met to return the child to the home or to close the case, or until ordered by the court in termination proceedings. If the recommendations for the case plan have been changed, the summary shall include a detailed explanation of the change in the recommendations and the reasons for the change.

(g) All records, reports and case planning recommendations of the multidisciplinary team are confidential except as provided by this section. Any person who willfully violates this subsection is guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars ($500.00).

(h) The court shall not consider any report or recommendation under this section prior to adjudication of the allegations in the petition without the consent of the child and the child's parents, guardian or custodian.

(j) Any member of a multidisciplinary team who cannot attend team meetings in person or by telephone may submit written reports and recommendations to the other team members and to the court. Individuals who are not members of the multidisciplinary team but have knowledge pertinent to the team's decisions may be asked to provide information to the multidisciplinary team. The individuals shall be bound by the confidentiality provisions of subsection (g) of this section.

(k) The department shall develop a case plan for a juvenile when there is a recommendation to place the child outside the home.

(m) If the child is placed outside the home, the multidisciplinary team shall meet quarterly to review the child's and the family's progress toward meeting the goals or expectations in the case plan and the multidisciplinary team shall provide a written report with recommendations to the court prior to each review hearing.

(n) No later than five (5) business days prior to the dispositional hearing, the multidisciplinary team shall file with the court the multidisciplinary team report which shall include the multidisciplinary team's recommendations and the department case plan in a standard format established by the department.

(o) Five (5) business days prior to each review hearing, the multidisciplinary team shall file with the court a report updating the multidisciplinary team report, the multidisciplinary team's recommendations and the department case plan.



14-6-428. Abeyance of proceedings by consent decree; term of decree; reinstatement of proceedings; effect of discharge or completing term.

14-6-428. Abeyance of proceedings by consent decree; term of decree; reinstatement of proceedings; effect of discharge or completing term.

(a) At any time after the filing of a petition alleging a child to be in need of supervision and before adjudication, the court may issue a consent decree ordering further proceedings held in abeyance and place a child in need of supervision under the supervision of the department of family services or any other qualified person the court may designate. The placement of the child is subject to the terms, conditions and stipulations agreed to by the parties affected. The consent decree shall not be entered without the consent of the district attorney, the child's legal representative, where applicable, and the child and the notification of the parents. Modifications to an existing consent decree may be allowed.

(b) The consent decree agreement shall be in writing and copies given to each of the parties. It shall include the case plan for the child or his family.

(c) A consent decree shall be in force for the period agreed upon by the parties but not longer than one (1) year unless sooner terminated by the court. If prior to discharge by the court or expiration of the consent decree, a child alleged to be in need of supervision fails to fulfill the terms and conditions of the decree or a new petition is filed alleging the child to be in need of supervision because of misconduct occurring during the term of the consent decree, the original petition and proceedings may be reinstated upon order of the court after hearing and the matter may proceed as though the consent decree had never been entered. If, as part of the consent decree, the child made an admission to any of the allegations contained in the original petition, that admission shall be entered only if the court orders that the original petition and proceeding be reinstated and the admissions, if any, be entered. If the admission is entered, the court may proceed to disposition pursuant to W.S. 14-6-426.

(d) If a consent decree is in effect and the child is in placement, the court shall hold a six (6) month review and twelve (12) month review as provided under W.S. 14-6-429.

(e) A child discharged by the court under a consent decree without reinstatement of the original petition and proceeding shall not thereafter be proceeded against in any court for the same misconduct alleged in the original petition.



14-6-429. Decree where child adjudged in need of supervision; dispositions; terms and conditions; legal custody.

14-6-429. Decree where child adjudged in need of supervision; dispositions; terms and conditions; legal custody.

(a) In determining the disposition to be made under this act in regard to any child:

(i) The court shall review the predisposition report, the recommendations, if any, of the multidisciplinary team, the case plan and other reports or evaluations ordered by the court and indicate on the record what materials were considered in reaching the disposition;

(ii) If the court does not place the child in accordance with the recommendations of the predisposition report or multidisciplinary team, the court shall enter on the record specific findings of fact relied upon to support its decision to deviate from the recommended disposition;

(iii) When a child is adjudged by the court to be in need of supervision the court shall enter its decree to that effect and make a disposition as provided in this section that places the child in the least restrictive environment consistent with what is best suited to the public interest of preserving families, the physical, mental and moral welfare of the child;

(iv) When a child is adjudged to be in need of supervision the court shall ensure that reasonable efforts were made by the department of family services to prevent or eliminate the need for removal of the child from the child's home or to make it possible for the child to return to the child's home. Before placing a child outside of the home, the court shall find by clear and convincing evidence that to return the child to the child's home would not be in the best interest of the child despite efforts that have been made;

(v) The court shall not order an out-of-state placement unless:

(A) Evidence has been presented to the court regarding the costs of the out-of-state placement being ordered together with evidence of the comparative costs of any suitable alternative in-state treatment program or facility, as determined by the department of family services pursuant to W.S. 21-13-315(d)(vii), whether or not placement in the in-state program or facility is currently available;

(B) The court makes an affirmative finding on the record that no placement can be made in a Wyoming institution or in a private residential treatment facility or group home located in Wyoming that can provide adequate treatment or services for the child; and

(C) The court states on the record why no in-state placement is available.

(b) If the child is found to be in need of supervision the court may:

(i) Permit the child to remain in the custody of his parents, guardian or custodian under protective supervision, subject to terms and conditions prescribed by the court;

(ii) Transfer temporary legal custody to a relative or other suitable adult the court finds qualified to receive and care for the child, with supervision, subject to terms and conditions prescribed by the court;

(iii) Transfer temporary legal custody to a state or local public agency responsible for the care and placement of children in need of supervision, provided:

(A) The child shall not be committed to the Wyoming boys' school or the Wyoming girls' school unless the child has attained the age of twelve (12) years and is also found delinquent;

(B) The court may not transfer the temporary legal custody to a state agency for out-of-community placement unless the child or the child's family has failed to perform under a court supervised consent decree or the department of family services has certified that a community treatment plan has proven unsuccessful.

(c) In cases where a child is ordered removed from the child's home:

(i) If a child is committed or transferred to an agency or institution under this section:

(A) At least every three (3) months the agency or institution shall recommend to the court if the order should be continued;

(B) Not less than once every six (6) months, the court of jurisdiction shall conduct a formal review to assess and determine the appropriateness of the current placement, the reasonable efforts made to reunify the family, the safety of the child and the permanency plan for the child.

(ii) The court shall order the parents or other legally obligated person to pay a reasonable sum for the support and treatment of the child as required by W.S. 14-6-435, or shall state on the record the reasons why an order for support was not entered;

(iii) In cases where the child is placed in custody of the department, support shall be established by the department through a separate civil action;

(iv) Any order regarding potential placement at a psychiatric residential treatment facility shall not specify a particular psychiatric residential treatment facility or level of care for the placement of the child.

(d) As a part of any order of disposition and the terms and conditions thereof, the court may:

(i) Require a child to perform a designated number of hours of community service, or to participate in a work program or to perform labor or services under the supervision of a responsible adult designated by the court and within the limits of applicable laws and regulations governing child labor, to enable the child to meet the obligations imposed pursuant to this act or for the purpose of discipline and rehabilitation when deemed necessary or desirable by the court;

(ii) Order the child to be examined or treated by a physician, surgeon, psychiatrist or psychologist or to obtain other specialized treatment, care, counseling or training, and place the child in a hospital or medical facility, youth camp, school or other suitable facility for treatment;

(iii) Restrict or restrain the child's driving privileges for a period of time the court deems appropriate, and if necessary to enforce the restrictions the court may take possession of the child's driver's license;

(iv) Impose any demands, requirements, limitations, restrictions or restraints on the child, and do all things with regard to the child that his parents might reasonably and lawfully do under similar circumstances;

(v) Order the child, or his parents, or both, to undergo evaluation and indicated treatment or another program designed to address problems which contributed to the adjudication. A parent who willfully violates or neglects or refuses to comply with any order of the court may be found in contempt and punished as provided by W.S. 14-6-438;

(vi) After notice to appear, order the child's custodial and noncustodial parent or guardian to participate in the child's treatment or plan of supervision or probation, or otherwise order the performance of any acts which are reasonably necessary to aid the juvenile in completion of court ordered obligations;

(vii) Require the child's parents or guardian to attend a parenting class or other appropriate education or treatment and to pay all or part of the cost of the class, education or treatment in accordance with the court's determination of their ability to pay;

(viii) Require the child's parents or guardian and the child to participate in a court supervised treatment program qualified under W.S. 7-13-1601 through 7-13-1615, provided the court supervised treatment program accepts the child's parents or guardian and the child for participation in its program.

(e) An institution, organization or agency vested with legal custody of a child by court order shall with court approval, have the right to determine where and with whom the child shall live, provided that placement of the child does not remove him from the state of Wyoming without court authorization. An individual vested with legal custody of a child by court order shall personally exercise custodial rights and responsibilities unless otherwise authorized by the court.

(f) Whenever the court vests legal custody of a child in an institution, organization or agency it shall transmit with the order copies of all clinical reports, social studies and other information pertinent to the care and treatment of the child. The institution, organization or agency receiving legal custody of a child shall provide the court with any information concerning the child that the court may request.

(g) In placing a child in the custody of an individual or a private agency or institution, the court shall give primary consideration to the needs and welfare of the child. Where a choice of equivalent services exists, the court shall, whenever practicable, select a person or an agency or institution governed by persons of the same religion as that of the parents of the child. In case of a difference in the religious faith of the parents, then the court shall select the person, agency or institution governed by persons of the religious faith of the child, or if the religious faith of the child is not ascertainable, then of the faith of either parent.

(h) Any disposition order for a child in need of supervision continues in force for not more than one (1) year, as ordered by the court. A hearing shall be held before the expiration of the disposition order to determine the appropriateness of continuing the order including but not limited to whether the child should be returned to the parent's custody, remain under custody as ordered or have the custody order amended. The court shall enter an appropriate disposition order after each hearing under this subsection.

(j) The clerk of the court granting probation to a youth adjudicated in need of supervision shall send a certified copy of the order to the department of family services if the department has been requested to provide supervision of the probationer.

(k) At the time of granting probation or at any later time, the court may request the department of family services to provide supervision of the probationer. The supervising probation officer shall not be required to supervise or report on a youth granted probation unless requested to do so by the court granting probation.

(m) A department of state government vested with temporary legal custody of a child by court order under this section has authority to place the child in a residential facility or other out-of-home placement of similar or less restrictive confinement provided:

(i) At least ten (10) days prior to the change in placement written notice of the proposed placement is served upon the child, the child's parents, the child's representative, the current placement provider and the office of the district attorney of original jurisdiction, personally or by certified mail to the recipient's last known address; and

(ii) None of the parties within ten (10) days after notice is filed with the juvenile court having jurisdiction, makes a written objection to the proposed change in placement.

(n) Repealed By Laws 2011, Ch. 12, 2.



14-6-430. Orders of protection; requirements.

14-6-430. Orders of protection; requirements.

(a) On application of any party to the proceedings or on its own motion the court may make an order of protection in support of the decree and order of disposition, restraining or otherwise controlling the conduct of the child's parents, guardian or custodian or any party to the proceeding whom the court finds to be encouraging, causing or contributing to the acts or conditions which bring the child within the provisions of this act.

(b) The order of protection may require the person against whom it is directed to do or to refrain from doing any acts required or forbidden by law and necessary for the welfare of the child and the enforcement of the order of disposition, including the following requirements to:

(i) Perform any legal obligation of support;

(ii) Not make contact with the child or his place of abode;

(iii) Refrain from conduct which in any way interferes with or disrupts the control and supervision of the child by his legal custodian;

(iv) Permit a parent reasonable visitation privileges under specified conditions and terms;

(v) Give proper attention to care of the home and to refrain from conduct detrimental to the child and the home environment;

(vi) Enforce the child's compliance with the terms and conditions imposed upon him by the order of disposition.



14-6-431. Duration of orders of disposition; termination of orders.

14-6-431. Duration of orders of disposition; termination of orders.

(a) An order of disposition shall remain in force for an indefinite period until terminated by the court whenever it appears the purpose of the order has been achieved and it is in the child's best interest that he be discharged from further court jurisdiction.

(b) Unless sooner terminated by court order, all orders issued under this act shall terminate with respect to a child adjudicated in need of supervision when he reaches eighteen (18) years of age. If the child is still in the custody of the department upon attaining the age of eighteen (18) years, services may be provided on a case by case basis.

(c) Notwithstanding any other provision of this act, any placement of a child in need of supervision shall be reviewed by the court within six (6) months of the date of placement to determine if the placement is appropriate.



14-6-432. Appeal; right generally; transcript provided; cost thereof.

14-6-432. Appeal; right generally; transcript provided; cost thereof.

(a) Any party including the state may appeal any final order, judgment or decree of the juvenile court to the supreme court within the time and in the manner provided by the Wyoming Rules of Appellate Procedure.

(b) Upon motion of the child or his parents, guardian or custodian, supported by affidavit stating they are financially unable to purchase a transcript of the proceeding, a transcript or so much thereof necessary to support the appeal shall be provided at no cost or at a cost the court determines they are able to pay. Any cost of the transcript not charged to the appellant shall be certified by the court to the county treasurer and paid from the funds of the county in which the proceedings were held.



14-6-433. Stay of orders pending appeal; securing of payment; staying transfer of legal custody.

14-6-433. Stay of orders pending appeal; securing of payment; staying transfer of legal custody.

(a) If an appeal is taken, an order to pay a fine, costs, support for a child, restitution or any order for the payment of money may be stayed by the juvenile court or by the supreme court pending appeal. The court may require the appellant to deposit with the clerk of court the whole or any part of the payment ordered, to give bond for the payment thereof or any other terms and conditions to secure payment upon final determination of the appeal as the court deems proper. The court may also issue any appropriate order to restrain the appellant from dissipating his assets pending appeal.

(b) Either the juvenile court or the supreme court may stay an order transferring legal custody of a child to a person, agency, organization or institution other than his parents, guardian or former custodian, provided that suitable provision is made for the shelter care of the child pending the appeal.



14-6-434. Fees, costs and expenses.

14-6-434. Fees, costs and expenses.

(a) There is no fee for filing a petition under this act nor shall any state, county or local law enforcement officer charge a fee for service of process under this act. Witness fees, juror fees and travel expenses in the amounts allowable by law may be paid to persons other than the parties who are subpoenaed or required to appear at any hearing pursuant to this act.

(b) The following costs and expenses, when approved and certified by the court to the county treasurer, shall be a charge upon the funds of the county where the proceedings are held and shall be paid by the board of county commissioners of that county:

(i) Witness fees and travel expense;

(ii) Jury fees, costs and travel expense;

(iii) Costs of service of process or notice by certified mail;

(iv) Costs of any physical or mental examinations or treatment ordered by the court;

(v) Reasonable compensation for services and costs of counsel appointed by the court;

(vi) Reasonable compensation for services and costs of a guardian ad litem appointed by the court, unless the county participates in the guardian ad litem program pursuant to W.S. 14-12-101 through 14-12-104 and the program was appointed to provide the guardian ad litem; and

(vii) Any other costs of the proceedings which would be assessable as costs in the district court.

(c) In every case in which a guardian ad litem has been appointed to represent the child under this act or in which counsel has been appointed under this act to represent a child or the child's parents, guardian or custodian, the court shall determine whether the child, the child's parents, guardian, custodian or other person responsible for the child's support is able to pay part or all of the costs of representation and shall enter specific findings on the record. If the court determines that any of the parties is able to pay any amount as reimbursement for costs of representation, the court shall order reimbursement or shall state on the record the reasons why reimbursement was not ordered. The court may also in any case order that all or any part of the costs and expenses enumerated in paragraphs (b)(i), (iii), (iv) and (vii) of this section, be reimbursed to the county by the child, the child's parents or any person legally obligated for his support, or any of them jointly and severally, upon terms the court may direct. An order for reimbursement of costs made pursuant to this subsection may be enforced as provided in W.S. 14-6-435. Any reimbursement ordered for guardian ad litem services provided pursuant to W.S. 14-12-101 through 14-12-104 shall be apportioned between the county and the guardian ad litem program in accordance with payments made for those services.



14-6-435. Ordering payment for support and treatment of child; how paid; enforcement.

14-6-435. Ordering payment for support and treatment of child; how paid; enforcement.

(a) When legal custody of a child, other than temporary guardianship, is vested by court order in an individual, agency, institution or organization other than the child's parents, the court shall in the same or any subsequent proceeding inquire into the financial condition of the child's parents or any other person who may be legally obligated to support the child. After due notice and hearing the court shall order the parents or any other legally obligated person to pay a reasonable sum for the support and treatment of the child during the time that a dispositional order is in force. The requirements of W.S. 20-2-101 through 20-2-406 apply to this section. The amount of support shall be determined in accordance with the presumptive child support established by W.S. 20-2-304. In any case where the court has deviated from the presumptive child support, the reasons therefor shall be specifically set forth in the order. The amount ordered to be paid shall be paid to the clerk of the juvenile court for transmission to the person, institution or agency having legal custody of the child or to whom compensation is due. The clerk of court is authorized to receive periodic payments payable in the name or for the benefit of the child, including but not limited to social security, veteran's administration benefits or insurance annuities, and apply the payments as the court directs. An order for support under this subsection shall include a statement of the addresses and social security numbers if known, of each obligor, the names and addresses of each obligor's employer and the names and birth dates of each child to whom the order relates. The court shall order each obligor to notify the clerk of court in writing within fifteen (15) days of any change in address or employment. If any person who is legally obligated to support the child does not have full time employment, the court may require that person to seek full time employment and may require community service work in lieu of payment until full time employment is obtained.

(b) An order for the payment of money entered against a parent or other person legally obligated to support a child under the provisions of W.S. 14-6-434, 20-2-101 through 20-2-406 or this section shall be entered separately from the decree of disposition under W.S. 14-6-429 and shall not be treated as a part of the confidential court record under W.S. 14-6-437. The order may be filed in the district court of any county in the state. From the time of filing, the order shall have the same effect as a judgment or decree of the district court in a civil action and may be enforced by the district attorney, or the department of family services in the same manner and with the same powers as in other child support cases under W.S. 20-2-303 through 20-2-305, 20-2-307, 20-2-311, 20-2-401 through 20-2-406 and 20-6-101 through 20-6-222, or in any manner provided by law for enforcement of a civil judgment for money.



14-6-436. Proceedings deemed in equity.

14-6-436. Proceedings deemed in equity.

All proceedings under this act shall be regarded as proceedings in equity and the court shall have and exercise equitable jurisdiction.



14-6-437. Records and reports confidential; inspection.

14-6-437. Records and reports confidential; inspection.

(a) Throughout proceedings pursuant to this act the court shall safeguard the records from disclosure. Upon completion of the proceedings, whether or not there is an adjudication, the court shall order the entire file, except for child support orders, and record of the proceeding sealed and the court shall not release these records except to the extent necessary to meet the following inquiries:

(i) From another court of law;

(ii) From an agency preparing a presentence report for another court;

(iii) From a party to the proceeding;

(iv) From the department of family services for purposes of establishing, modifying or enforcing a support obligation.

(b) Upon receipt of inquiries as set out in this section, the court may release a copy of the presentence investigation report together with a cover letter stating the disposition of the proceeding.



14-6-438. Liability for contempt; penalties.

14-6-438. Liability for contempt; penalties.

Notwithstanding any other provision of law, the court upon its own motion or upon the motion of the district or county attorney, or guardian ad litem, may find that the child, the child's parent, parents, or guardian or any other person who willfully violates, or neglects or refuses to obey or perform any order or provision of this act is liable for contempt of court and may be fined not more than five hundred dollars ($500.00) or incarcerated not more than ninety (90) days, or both.



14-6-439. Separate docket for juvenile cases; availability of records for statistics.

14-6-439. Separate docket for juvenile cases; availability of records for statistics.

The clerk of the court shall maintain a separate docket for cases under this act and record therein the case number, the allegations of the petition, the age of the child involved and the disposition made. The records shall be made available for statistical purposes provided the names of the parties are not revealed.



14-6-440. Expungement of records in juvenile court.

14-6-440. Expungement of records in juvenile court.

Any person adjudicated in need of supervision under the provisions of this act may petition the court for the expungement of his record in the juvenile court upon reaching the age of majority. If after investigation the court finds that the petitioner has not been convicted of a felony since adjudication, that no proceeding involving a felony is pending or being instituted against the petitioner and the rehabilitation of the petitioner has been attained to the satisfaction of the court or the prosecuting attorney, it shall order expunged all records in the custody of the court or any agency or official, pertaining to the petitioner's case. Copies of the order shall be sent to each agency or official named in the order. Upon entry of an order the proceedings in the petitioner's case are deemed never to have occurred and the petitioner may reply accordingly upon any inquiry in the matter.






ARTICLE 5 - VICTIMS OF DELINQUENT ACTS

14-6-501. Definitions.

14-6-501. Definitions.

(a) As used in this act:

(i) "Delinquent act" means any act defined by W.S. 14-6-201(a)(ix) which constitutes a felony;

(ii) "Victim" means an individual who has suffered direct or threatened physical, emotional or financial harm as the result of the commission of a delinquent act or a family member of a victim who is a minor or an incompetent or a surviving family member of a homicide victim;

(iii) "This act" means W.S. 14-6-501 through 14-6-509.



14-6-502. Victim bill of rights.

14-6-502. Victim bill of rights.

(a) Victims shall have the following rights:

(i) To be provided notification and information about events affecting the status of the case. These events shall include, but are not limited to, the following as specified in W.S. 14-6-503:

(A) The general status of the case, provided the release of information does not compromise the investigation or endanger witnesses;

(B) The scheduled hearings of the case;

(C) The disposition phase of the case;

(D) The detention or release of the accused or adjudicated delinquent.

(ii) To be provided information about the right to receive judicially ordered restitution;

(iii) To be provided information about their rights, privileges and interests under this act;

(iv) To be provided information about compensation available under the Crime Victims Compensation Act, as provided in W.S. 1-40-101 through 1-40-119;

(v) To be provided information about services and assistance available to victims as provided in W.S. 14-6-503;

(vi) To be provided information about available legal recourse and other measures if subjected to threats or intimidation as provided in W.S. 14-6-504;

(vii) To be provided, at the discretion of the prosecuting attorney or law enforcement personnel, reasonable protection and safety immediately before, during and after delinquency proceedings;

(viii) To be provided with the names, official telephone numbers and official addresses of the primary law enforcement officer and prosecutor assigned to investigate the case;

(ix) To attend and participate in juvenile delinquency proceedings as provided in W.S. 14-6-505;

(x) To have the case set for hearing as provided in W.S. 14-6-506. Nothing in this paragraph shall inhibit the ability of counsel for the state and the accused delinquent from entering into any negotiated disposition of the proceeding;

(xi) To prompt return of property seized as evidence as provided in W.S. 14-6-507;

(xii) To be protected from discharge or discipline by an employer due to involvement with the juvenile court process as provided in W.S. 14-6-508;

(xiii) To be notified about the disposition of the case;

(xiv) To be notified about the victim's opportunity to make a statement for use in the preparation of a predisposition investigation;

(xv) To be provided with the address and telephone number of the agency which is to prepare the predisposition investigation;

(xvi) To be notified that the predisposition investigation report and any statement of the victim in the report will be made available to the accused delinquent;

(xvii) To be notified about the opportunity to make a statement at the disposition hearing; and

(xviii) To be notified of the time and place of the disposition proceeding and any changes thereof.

(b) Courts shall enforce victim rights under this act to the extent the recognition of those rights do not conflict with constitutional and statutory rights of the accused delinquent.



14-6-503. Rights of victims to be informed during the delinquency proceeding.

14-6-503. Rights of victims to be informed during the delinquency proceeding.

(a) Victims of a delinquent act shall be informed without undue delay by law enforcement about:

(i) The rights enumerated in this act;

(ii) The right to be informed of the status of the case from the initial investigation to the final appellate review;

(iii) The fact that financial assistance or other social service options may be available to the victim;

(iv) The existence of the Crime Victims Compensation Act and that compensation may be available to the victim;

(v) The right to have an interpreter or translator to inform the victim of these rights;

(vi) The name and official telephone number of the primary law enforcement officer assigned to investigate the case together with the official address and telephone number of the agency investigating the case;

(vii) The right to seek legal counsel and to employ an attorney.

(b) Victims of a delinquent act shall be informed in writing by the prosecuting attorney about:

(i) Subject to order of the court, the right to attend all hearings and proceedings involving the case, including the right to be notified, upon request, of the date, time and place of those hearings;

(ii) The right to be notified in advance, if reasonable, when a court proceeding has been rescheduled or cancelled;

(iii) The right to be advised of the potential for plea negotiations and, prior to disposition, the right to be informed of the existence of a negotiated plea, the essentials of the agreement, and the reasons for the disposition;

(iv) The right to know the accused delinquent has obtained a preadjudicatory or predisposition release;

(v) The right to discuss the case with the prosecutor, and the official address and official telephone number of the prosecutor;

(vi) The availability of other remedies, including the right to proceed in civil litigation generally and the right to any profits attributable to the offender as a result of publication or media coverage resulting from the delinquent act;

(vii) The fact that the attorneys involved and their investigators are advocates either for the state or for the accused delinquent;

(viii) The right to refuse to talk to attorneys, private investigators, law enforcement, or anyone else unless on the witness stand or under subpoena;

(ix) If known to the prosecutor, the schedule of any post disposition hearings affecting the probation or other disposition of the offender;

(x) The right to provide an affidavit asserting acts or threats of physical violence by the accused or at the accused's direction against the victim or a relative of the victim.

(c) Victims shall be offered the opportunity to be informed in writing by the prosecutor about:

(i) The escape, recapture or death of an offender;

(ii) Any reduction or extension of the disposition in the offender's case.

(d) The prosecuting attorney shall notify in writing, or in person, victims who have participated in the delinquency proceedings of an application for expungement of the juvenile's records under W.S. 14-6-241. The victim shall be afforded the opportunity to make a statement at the hearing on the application.

(e) Victims who wish to receive notification and information shall provide the prosecuting attorney and the juvenile court with their current address and telephone number. This address will only be used for notification purposes.

(f) Nothing in subsections (c) and (d) of this section shall mean the victim shall be given information that could jeopardize the safety or security of any person.



14-6-504. Victims; free from intimidation.

14-6-504. Victims; free from intimidation.

(a) A victim has the right to be free from any form of harassment, intimidation or retribution.

(b) When waiting to testify in any proceeding regarding a delinquent act, a victim has the right to be provided, upon request, with a waiting area separate from other witnesses.

(c) When the threat of harassment, intimidation or retribution cannot be avoided, the court shall take appropriate measures to protect the victim.

(d) Law enforcement officers and prosecuting attorneys shall provide information regarding law enforcement measures available to protect victims.



14-6-505. Victims of delinquent act; present in court.

14-6-505. Victims of delinquent act; present in court.

Unless the court for good cause shown shall find to the contrary, the victim shall have the right to be present at all proceedings which may be attended by the accused delinquent.



14-6-506. Victims; timing of proceedings.

14-6-506. Victims; timing of proceedings.

(a) The court shall consider the victim's interest and circumstances when setting any date for the adjudicatory or disposition hearing or in granting or denying continuances.

(b) Nothing in this section shall infringe upon any rights of the accused delinquent or inhibit the ability of the prosecution and defense from entering into any agreement as to the setting of the matter for hearing or negotiated disposition of any charge or charges pending against the accused.



14-6-507. Prompt return of property.

14-6-507. Prompt return of property.

(a) Victims have the right to have any personal property, which is not contraband, promptly returned provided it does not interfere with prosecution or appellate review of the case.

(b) Law enforcement agencies shall work together to expedite the return of property when it is no longer needed. Prosecuting attorneys shall promptly notify law enforcement agencies when evidence is no longer needed.

(c) The court exercising jurisdiction over a delinquency proceeding shall, if requested, enter appropriate orders to implement the provisions of this section.



14-6-508. Victims have a right to preservation of employment.

14-6-508. Victims have a right to preservation of employment.

(a) A victim who responds to a subpoena in a delinquency proceeding during working hours shall not suffer any change in terms of employment solely because of the act of responding to a subpoena.

(b) A victim, upon request, shall be assisted by law enforcement agencies, the prosecuting attorney or the attorney for the accused delinquent in informing an employer that the need for victim cooperation may necessitate the absence of the victim from work.

(c) A victim, who as a direct result of a delinquent act or of cooperation with law enforcement agencies, prosecuting attorney or the attorney for the accused delinquent, experiences financial hardship, shall be assisted by those agencies, the prosecuting attorney or the attorney for the accused delinquent in explaining to employers and creditors the reasons for that financial hardship.



14-6-509. No civil liability created; testimony inadmissible; no relief by appeal.

14-6-509. No civil liability created; testimony inadmissible; no relief by appeal.

(a) Nothing in this act shall be construed to create any civil cause of action for monetary damages against any person nor shall it constitute grounds for any claim or motion raised by any party in any proceedings.

(b) Testimony or argument regarding the compliance or noncompliance with this act is inadmissible in any juvenile proceeding.

(c) The failure of a victim to exercise or enforce any right granted by the provisions of this act shall not be grounds for relief during proceedings or for any appeal of any disposition in the juvenile proceeding.









CHAPTER 7 - COUNCIL FOR CHILDREN AND YOUTH

14-7-101. Repealed by Laws 1983, ch. 37, 1.

14-7-101. Repealed by Laws 1983, ch. 37, 1.



14-7-102. Repealed by Laws 1983, ch. 37, 1.

14-7-102. Repealed by Laws 1983, ch. 37, 1.



14-7-103. Repealed by Laws 1983, ch. 37, 1.

14-7-103. Repealed by Laws 1983, ch. 37, 1.



14-7-104. Repealed by Laws 1983, ch. 37, 1.

14-7-104. Repealed by Laws 1983, ch. 37, 1.






CHAPTER 8 - WYOMING CHILDREN'S TRUST FUND

14-8-101. Short title.

14-8-101. Short title.

This article shall be known and may be cited as the "Wyoming Children's Trust Fund Act."



14-8-102. Legislative declaration.

14-8-102. Legislative declaration.

(a) The legislature hereby finds that child abuse and neglect are a threat to the family unit and impose major expenses on society. The legislature further finds that there is a need to assist private and public agencies in identifying and establishing programs for the prevention of child abuse and neglect.

(b) It is the purpose of this article to promote prevention and education programs that are designed to lessen the occurrence and reoccurrence of child abuse and neglect and to reduce the need for state intervention in child abuse and neglect prevention and education.



14-8-103. Definitions.

14-8-103. Definitions.

(a) As used in this article:

(i) "Board" means the Wyoming children's trust fund board created in W.S. 14-8-104;

(ii) "Child abuse" means any act which reasonably may be construed to fall under the definition of "abuse" or "neglect" under W.S. 14-3-202(a)(ii) or (vii);

(iii) "Prevention program" means a program of direct child abuse prevention services to a child, parent or guardian and includes research or education programs related to the prevention of child abuse. The prevention program may be classified as a primary prevention program when it is available to the community on a voluntary basis and as a secondary prevention program when it is directed toward groups of individuals who have been identified as high risk;

(iv) "Recipient" means and is limited to a nonprofit or public organization which receives a grant from the trust fund created in W.S. 14-8-106;

(v) "Trust fund" means the Wyoming children's trust fund created in W.S. 14-8-106.



14-8-104. Wyoming children's trust fund board; creation; members.

14-8-104. Wyoming children's trust fund board; creation; members.

(a) There is created a Wyoming children's trust fund board. The board shall consist of seven (7) members, as follows:

(i) The executive director of the department of family services or his designee;

(ii) The state superintendent of public instruction; and

(iii) Five (5) persons appointed by the governor and confirmed by the senate who are knowledgeable in the area of child abuse prevention and are representative of any one (1) or more of the following areas:

(A) Law enforcement;

(B) Medicine;

(C) Law;

(D) Business;

(E) Mental health;

(F) Domestic relations;

(G) Child abuse prevention;

(H) Education;

(J) Social work; and

(K) Parent organizations.

(b) Each appointed member of the board shall serve for a term of three (3) years. A vacancy on the board shall be filled for the balance of the unexpired term.

(c) The board shall meet regularly. Members shall serve without compensation but shall be reimbursed for expenses incurred in the performance of their duties in the manner and amounts provided by law for state employees.



14-8-105. Powers and duties of the board.

14-8-105. Powers and duties of the board.

(a) The board shall:

(i) Provide for the coordination and exchange of information on the establishment and maintenance of prevention programs;

(ii) Develop and publicize criteria regarding grants from the trust fund, including the duration of grants and any requirements for matching funds which are received from the trust fund;

(iii) Review and monitor the expenditure of monies by recipients;

(iv) Prepare an annual report to the joint appropriations interim committee on the board's activities which include periodic evaluations of the effectiveness of the prevention programs funded by the trust fund;

(v) Accept grants from the federal government as well as solicit and accept contributions, grants, gifts, bequests and donations from individuals, private organizations and foundations;

(vi) Expend monies of the trust fund for the establishment, promotion and maintenance of prevention programs and for operational expenses of the board;

(vii) Exercise any other powers or perform any other duties which are consistent with the purposes for which the board was created and which are reasonably necessary for the fulfillment of the board's responsibilities;

(viii) Establish a classification system for potential recipients based upon need and shall award grants to those classified most needy.



14-8-106. Wyoming children's trust fund; creation; source of funds.

14-8-106. Wyoming children's trust fund; creation; source of funds.

There is created the Wyoming children's trust fund. The fund shall be administered by the board and shall consist of monies appropriated or designated to the fund by law and all monies collected by the board from federal grants and other contributions, grants, gifts, bequests and donations. The monies shall be transmitted to the state treasurer for credit to the trust fund and shall be invested by the state treasurer as authorized under W.S. 9-4-715(a), (d) and (e) in a manner to obtain the highest return possible consistent with the preservation of the corpus. Any interest earned on the investment or deposit of monies in the fund shall also remain in the fund and shall not be credited to the general fund.



14-8-107. Disbursement of grants from the trust fund.

14-8-107. Disbursement of grants from the trust fund.

(a) Grants may be awarded to provide monies for the start-up, continuance or expansion of prevention programs, to provide educational and public informational seminar and to study and evaluate prevention programs.

(b) The board shall have discretion in determining the amount of money to be awarded under each grant, except that:

(i) Until the total amount of assets in the trust fund exceeds five million dollars ($5,000,000.00), not more than one-half (1/2) of the money credited to the trust fund each year plus any interest credited to the trust fund during the previous year shall be available for disbursement or expenditure by the board;

(ii) Upon certification by the state treasurer that the assets in the trust fund exceed five million dollars ($5,000,000.00), no further monies shall be collected for the trust fund pursuant to W.S. 35-1-428(b). Nothing in this paragraph shall be construed to prohibit the continued collection of monies for the trust fund pursuant to W.S. 14-8-105(a)(v).

(c) Upon certification by the state treasurer that the assets in the trust fund exceed five million dollars ($5,000,000.00), only the interest credited to the trust fund, together with any monies collected for the fund pursuant to W.S. 14-8-105(a)(v), shall be available for disbursement or expenditure by the board.



14-8-108. Biennial audit.

14-8-108. Biennial audit.

The director of the department of audit or his designee shall audit the trust fund biennially. Copies of the audit shall be provided to the legislature.






CHAPTER 9 - COMMUNITY JUVENILE SERVICES

14-9-101. Short title.

14-9-101. Short title.

This act shall be known as the "Community Juvenile Services Act".



14-9-102. Purpose.

14-9-102. Purpose.

(a) The purpose and intent of this act is to:

(i) Establish, maintain and promote the development of juvenile services in communities of the state aimed at allowing early identification and diversion of children at risk of entry into the juvenile court system and preventing juvenile delinquency; and

(ii) Allow decisions regarding juvenile services to be made at the local level.



14-9-103. Definitions.

14-9-103. Definitions.

(a) As used in this act:

(i) "Account" means the community juvenile services block grant account created by this act;

(ii) "Community board" means a community juvenile services board providing juvenile services under this act;

(iii) "Department" means the department of family services;

(iv) "Juvenile services" means programs or services provided to children at risk of coming under the jurisdiction of the juvenile court. Programs or services may include:

(A) Needs screening and evaluation;

(B) Treatment planning and follow-up;

(C) Case management;

(D) Family preservation services;

(E) Mental health treatment;

(F) Substance abuse treatment;

(G) Mentor and tracker services;

(H) Community service and restitution programs;

(J) Out-of-home placement;

(K) Remedial education services;

(M) Pretrial diversion programs and graduated sanctions.

(v) Repealed By Laws 2008, Ch. 57, 2.

(vi) Repealed By Laws 2008, Ch. 57, 2.

(vii) "Advisory board" means a board established by a board of county commissioners which meets the requirements of W.S. 14-9-105(b);

(viii) "This act" means W.S. 14-9-101 through 14-9-108.



14-9-104. Account created.

14-9-104. Account created.

There is created the juvenile services block grant account into which shall be deposited all funds appropriated by the legislature for the purposes of this act.



14-9-105. Community juvenile services boards; advisory boards.

14-9-105. Community juvenile services boards; advisory boards.

(a) A county may, in accordance with the Wyoming Joint Powers Act, enter into an agreement with one (1) or more counties, any or all cities within the county or counties, and any or all school districts within the county or counties, to form a joint powers board to serve as a community juvenile services board under this act. The board shall include, at a minimum, representation from five (5) of the following entities within the jurisdictional boundaries of the community juvenile services board:

(i) A representative of local field offices of the department of family services;

(ii) A representative of local public health;

(iii) A representative from the local school districts;

(iv) A representative from prosecuting attorneys' offices;

(v) A representative from local police departments and sheriff's offices;

(vi) Representatives from the boards of county commissioners;

(vii) A representative from a local or regional mental health or substance abuse provider;

(viii) A representative from the public defender's office;

(ix) Any other professional the board of county commissioners or joint powers board may appoint, who has particular knowledge or expertise in children or young adult services.

(b) As an alternative to a community board, the county commissioners of a county may form a juvenile services advisory board. In forming an advisory board the county commissioners shall include representation from at least five (5) of the entities specified in subsection (a) of this section.



14-9-106. Community board powers; requirements of boards and counties.

14-9-106. Community board powers; requirements of boards and counties.

(a) A community board may:

(i) Receive funds from any source;

(ii) Employ staff using any available funds;

(iii) Expend funds to provide directly, or to contract for, juvenile services.

(b) Subject to this act, a community board or a board of county commissioners which has appointed an advisory board in accordance with W.S. 14-9-105(b) shall:

(i) Review existing community juvenile services within its jurisdiction;

(ii) Develop a community juvenile services strategic plan to accomplish the following purposes:

(A) Use of a uniform screening instrument;

(B) Assessments of referred children by licensed professionals who may include medical, mental health, social service and educational personnel;

(C) Procedures to facilitate referrals of youth and families of youth needing services by:

(I) School districts;

(II) Law enforcement;

(III) Licensed mental health care providers;

(IV) Licensed health care providers;

(V) A court;

(VI) The department of family services;

(VII) Community youth organizations;

(VIII) Families of youth needing services;

(IX) Self-referred youth.

(D) Periodic review of the strategic plan.

(iii) Repealed By Laws 2013, Ch. 20, 2.

(iv) Repealed By Laws 2013, Ch. 20, 2.

(v) Repealed By Laws 2008, Ch. 57, 2.

(c) A juvenile services advisory board shall provide advice to the board of county commissioners concerning the availability and need for juvenile services within the county and the expenditure of any funds received by the county pursuant to this act. The advisory board may also assist the board of county commissioners, or the appropriate county official as directed by the county commissioners, in preparing the strategic plan required by this section and the grant application required under W.S. 14-9-108.

(d) The community board shall not provide any services to any child without first obtaining written consent from the child's parent or guardian unless participation in the program or service offered by the community board is a condition of court ordered probation or suspension of sentence. A court of limited jurisdiction may authorize the community board to provide services to a child if, after a hearing, the court finds that the child's parent or guardian unreasonably refused to provide written consent for the child to receive services.



14-9-107. Department of family services to administer block grant program; powers and duties.

14-9-107. Department of family services to administer block grant program; powers and duties.

(a) The department of family services in cooperation with the department of health and education shall administer a community juvenile services block grant program to assist communities to develop and maintain juvenile services.

(b) The departments of education, family services and health shall promulgate reasonable rules and regulations necessary to carry out the purposes of this act including rules relating to:

(i) Grant application procedures;

(ii) Grant eligibility;

(iii) Procedures for distributing block grants;

(iv) Research based strategies;

(v) Graduated sanctions and intervention levels for all juveniles.



14-9-108. Grant eligibility; allocation of funds.

14-9-108. Grant eligibility; allocation of funds.

(a) To qualify for a grant under this act, an applicant shall:

(i) Be created as a community board as provided by W.S. 14-9-105 or be a board of county commissioners which has appointed an advisory board in accordance with W.S. 14-9-105(b);

(ii) Submit a grant application;

(iii) Receive certification from the department of family services that the strategic plan developed by the community board or county addresses the purposes of this act;

(iv) Develop a system for:

(A) Central intake and assessment of juveniles with an initial point of contact established within the community;

(B) The development or adoption of criteria for juvenile diversion, short-term detention and longer-term shelter care services, including standards for assessments, admissions, twenty-four (24) hour intakes, predispositional detentions and shelter care standards;

(C) The development of a continuum of nonsecure services, including early intervention, diversion, community service and other sanctions which may include citations, counseling, parenting education, day treatment and aftercare following twenty-four (24) hour placements; and

(D) The identification of other funding sources for local juvenile services.

(b) Repealed By Laws 1998, ch. 8, 2.

(c) For grants awarded to community boards, services for juveniles under this section shall be paid cooperatively by the departments of family services, health and education to the providers of those services. For grants awarded to counties acting with an advisory board, services shall be paid by the county from grant funds provided to the county.

(d) Systems approved by the department under this section shall provide for confidential proceedings and records.






CHAPTER 10 - STATE ADVISORY COUNCIL ON JUVENILE JUSTICE

14-10-101. State advisory council on juvenile justice.

14-10-101. State advisory council on juvenile justice.

(a) There is created within the office of the governor the state advisory council on juvenile justice. The advisory council shall consist of not less than fifteen (15) members appointed by the governor representing each judicial district. Each member shall serve a three (3) year term. The advisory council shall be made up of members having training, experience or special knowledge concerning the prevention and treatment of juvenile delinquency or the administration of juvenile justice.

(b) The governor may remove any member of the advisory council as provided in W.S. 9-1-202.

(c) Vacancies on the advisory council shall be filled by appointment for the unexpired term.

(d) The advisory council may meet four (4) or more times each year.

(e) Members of the advisory council shall not receive compensation for their services, but when actually engaged in the performance of their duties, they shall receive travel expenses, per diem and mileage expenses in the same manner and amount as employees of the state.

(f) The advisory council shall:

(i) Advise the governor in the development and review of the state's juvenile justice planning;

(ii) Assist communities in the formation of community juvenile services boards;

(iii) Make recommendation for an equitable funding formula for distribution of funds to community juvenile service boards;

(iv) Be afforded the opportunity to review and comment on all juvenile justice, delinquency prevention and juvenile services grant applications prepared for submission under any federal grant program by any governmental entity of the state;

(v) Review the progress and accomplishments of state and local juvenile justice, delinquency prevention and juvenile services projects;

(vi) At the direction of the governor, assist communities to collect, compile and distribute data relating to juvenile justice, delinquency prevention and juvenile services, including but not limited to, an inventory of programs and services available in each county of the state. The council shall then identify and make recommendations with regard to areas for which an unfulfilled need for services or programs exists;

(vii) Develop recommendations concerning establishments of priorities and needed improvements with respect to juvenile justice, delinquency prevention and juvenile services and report its recommendations to the governor and joint judiciary interim committee annually, on or before December 31;

(viii) Review and analyze the proposed budget for each entity of state government which utilizes state or federal funds to administer or provide juvenile justice programs and services and make recommendations to the governor; and

(ix) Coordinate the efficient and effective development and enhancement of state, local and regional juvenile justice programs.






CHAPTER 11 - SAFETY FOR A NEWBORN CHILD

14-11-101. Purpose and intent.

14-11-101. Purpose and intent.

The purpose of this act is to provide to a parent of a newborn child the means to relinquish the child so that the child may be cared for and protected in a safe haven.



14-11-102. Definitions.

14-11-102. Definitions.

(a) As used in this act:

(i) "Abuse" means as defined by W.S. 14-3-202(a)(ii);

(ii) "Child protective agency" means as defined by W.S. 14-3-202(a)(iv);

(iii) "Fire station" means a fire station that is open and operating twenty-four (24) hours a day, seven (7) days a week, and that is continually staffed with full- time, paid firefighters who have emergency medical services training;

(iv) "Hospital" means a general acute hospital that is:

(A) Equipped with an emergency room;

(B) Open twenty-four (24) hours a day, seven (7) days a week; and

(C) Employs full-time health care professionals who have emergency medical services training.

(v) "Neglect" means as defined by W.S. 14-3-202(a)(vii);

(vi) "Newborn child" means a child who is fourteen (14) days of age or younger as determined within a reasonable degree of medical certainty;

(vii) "Safe haven provider" means any of the following that is staffed twenty-four (24) hours a day, seven (7) days a week:

(A) A fire station;

(B) A hospital;

(C) A police department or sheriff's office; or

(D) Any other place of shelter and safety identified by the department of family services which meets the requirements of rules and regulations promulgated pursuant to W.S. 14-11-107.

(viii) "This act" means W.S. 14-11-101 through 14-11-109.



14-11-103. Relinquishment of a newborn child.

14-11-103. Relinquishment of a newborn child.

(a) A parent or a parent's designee may relinquish a newborn child to a safe haven provider in accordance with the provisions of this act and retain complete anonymity.

(b) Relinquishment of a newborn child shall not, in and of itself, constitute abuse or neglect and the child shall not be considered an abused or neglected child, so long as the relinquishment is carried out in substantial compliance with provisions of this act.

(c) A safe haven provider shall accept a newborn child who is relinquished pursuant to the provisions of this act, and may presume that the person relinquishing is the child's parent or parent's designee.

(d) The parent or parent's designee may provide information regarding the parent and newborn child's medical histories, and identifying information regarding the nonrelinquishing parent of the child, but the safe haven provider may not require that any information be given or the person relinquishing expresses an intent for return of the child.

(e) A safe haven provider may provide any necessary emergency medical care to the newborn child and shall deliver custody of the newborn child to the nearest hospital as soon as possible.

(f) A hospital receiving a relinquished newborn child may provide any necessary medical care to the child and shall notify the local child protective agency as soon as possible, but no later than twenty-four (24) hours after receiving the child.

(g) The local child protective agency shall assume care and custody of the child immediately upon notice from the hospital. After receiving custody, the local child protective agency shall assist in placement of the newborn child pursuant to W.S. 14-11-105(a).



14-11-104. Newborn child identity.

14-11-104. Newborn child identity.

Unless reliable and sufficient identifying information relating to the newborn child has been provided, the department of family services shall work with law enforcement agencies in an effort to ensure that the newborn child has not been identified as a missing child.



14-11-105. Child placement; termination of parental rights.

14-11-105. Child placement; termination of parental rights.

(a) The department of family services shall immediately place or contract for placement of the newborn child in a potential adoptive home.

(b) If neither parent of the newborn child affirmatively seeks the return of the child within three (3) months after the date of delivery to a safe haven provider, the department of family services shall file a petition for the termination of the parent-child legal relationship in accordance with W.S. 14-2-308 through 14-2-319.

(c) Prior to filing a petition for termination, the department of family services shall conduct a search of the putative father registry for unmarried biological fathers and if the putative father is identified, the petition shall be served pursuant to W.S. 14-2-313.



14-11-106. Safe relinquishment is an affirmative defense.

14-11-106. Safe relinquishment is an affirmative defense.

If the person relinquishing a newborn child is the child's parent or the parent's designee, relinquishment of a newborn child in substantial compliance with the provisions of this act is an affirmative defense to any potential criminal liability for abandonment or neglect relating to that relinquishment.



14-11-107. Authority of department of family services to promulgate rules and regulations.

14-11-107. Authority of department of family services to promulgate rules and regulations.

The department of family services may promulgate rules and regulations necessary for the effective implementation of this act. The rules and regulations shall specify conditions and qualifications for safe haven providers in rural areas of the state that do not have a safe haven provider as defined in W.S. 14-11-102(a)(vii)(A), (B) or (C).



14-11-108. Immunity from liability.

14-11-108. Immunity from liability.

Any person, official, institution or agency participating in good faith in any act required or permitted by this act is immune from any civil or criminal liability that might otherwise result by reason of the action. For the purpose of any civil or criminal proceeding, the good faith of any person, official, institution or agency participating in any act permitted or required by W.S. 14-11-101 through 14-11-109 shall be presumed.



14-11-109. Reports of relinquishments.

14-11-109. Reports of relinquishments.

Each local child protective agency shall maintain and update on a monthly basis a report of the number of newborn children who have been relinquished pursuant to this act and shall submit the information to the department of family services.






CHAPTER 12 - GUARDIAN AD LITEM PROGRAM

ARTICLE 1 - GUARDIAN AD LITEM PROGRAM

14-12-101. Guardian ad litem program; administration by the public defender's office; standards; rulemaking; reporting.

14-12-101. Guardian ad litem program; administration by the public defender's office; standards; rulemaking; reporting.

(a) The office of the state public defender shall administer a guardian ad litem program. The program shall employ or contract with, supervise and manage attorneys providing legal representation as guardians ad litem in the following cases and actions:

(i) Child protection cases under W.S. 14-3-101 through 14-3-440;

(ii) Children in need of supervision cases under W.S. 14-6-401 through 14-6-440, to the extent an attorney has been appointed to serve only as a guardian ad litem;

(iii) Delinquency cases under W.S. 14-6-201 through 14-6-252, to the extent an attorney has been appointed to serve only as a guardian ad litem;

(iv) Termination of parental rights actions under W.S. 14-2-308 through 14-2-319, brought as a result of a child protection, child in need of supervision or delinquency action;

(v) Interstate Compact on Juveniles proceedings under W.S. 14-6-102, when requested by the juvenile or the court;

(vi) Appeals to the Wyoming supreme court in the cases or actions specified in this subsection.

(b) The program shall be administered by an administrator appointed by the state public defender. The administrator shall be an attorney in good standing with the Wyoming state bar with experience in guardian ad litem representation, child welfare and juvenile justice.

(c) The office shall adopt policies and rules and regulations governing standards for the legal representation by attorneys acting as guardians ad litem in cases under the program and for the training of those attorneys. The policies and rules shall ensure that the program will be separate and distinct from the office's performance of duties involving criminal defense and representation of a juvenile other than as a guardian ad litem in delinquency proceedings. To the maximum extent possible, the policies and rules shall ensure all fiscal and information technology duties for the program are kept separate from the fiscal and information technology duties for the office of the public defender. Any attorney providing services to the program as a guardian ad litem shall meet the standards established by the office for the program.

(d) The office shall include within its biennial budget request submitted under W.S. 9-2-1013 a report of the reimbursement for legal representation of children by attorneys as guardians ad litem in child protection or children in need of supervision cases. The report shall include the number of cases and the amount of funds expended for reimbursements and the amounts of matching monies from participating counties under W.S. 14-12-103 for each of the two (2) immediately preceding fiscal years. The county attorney in any county not participating in the program shall submit a report containing the same information for the county to the joint appropriations interim committee by December 1 of each odd numbered year.



14-12-102. Appointment of program to provide guardian ad litem services.

14-12-102. Appointment of program to provide guardian ad litem services.

(a) In cases specified in W.S. 14-12-101(a), if the county in which the court is located participates in the program:

(i) The court shall appoint the program to provide services when appointing a guardian ad litem;

(ii) The administrator or designee shall assign an attorney to act as guardian ad litem in accordance with the court's order.

(b) The program shall cooperate with juvenile courts in developing a case appointment system in each participating county for all applicable cases requiring the appointment of a guardian ad litem.

(c) An attorney accepting a guardian ad litem assignment under the program shall be employed by or contract with the program to provide services in accordance with program requirements. The contract shall specify the fees to be paid for the assignment, which may be a defined hourly or per case rate or a defined sum. Fees paid by the program may vary based upon the type and difficulty of the case, location, work required and experience.



14-12-103. County participation; reimbursement; offices and equipment.

14-12-103. County participation; reimbursement; offices and equipment.

(a) The office of the state public defender shall enter into agreements with each county participating in the program. Agreements shall require counties to comply with all program rules and policies. The agreement shall establish the compensation rate within the county for attorneys providing legal representation as guardians ad litem in program cases and the reimbursement requirements. A county may agree with an attorney providing services under the program to pay a rate in excess of the rate set for payment by the program. If a county agrees to do so, it shall enter into a separate contract with the attorney providing services and shall be responsible and obligated to reimburse the program for one hundred percent (100%) of the excess amount. The county shall enter into a separate agreement with the office setting out the agreement, the excess rate and the responsibilities and obligations of all parties.

(b) The program shall pay from the guardian ad litem account one hundred percent (100%) of the fees for the legal representation of children by attorneys as guardians ad litem in program cases. Participating counties shall reimburse the program an amount equal to not less than twenty-five percent (25%) of the agreed program fees, not less than twenty-five percent (25%) of the program's administrative cost prorated by program funds expended in each county and one hundred percent (100%) of excess rate fees. The program shall invoice the county for its proportionate share. In the event a county does not make payments within ninety (90) days, the state treasurer may deduct the amount from sales tax revenues due to the county from the state and shall credit the amount to the program account.

(c) There is created a guardian ad litem account. All reimbursements received under the program shall be deposited to the account. Funds within the account are continuously appropriated to the public defender's office for expenditure for the sole purpose of the guardian ad litem program.

(d) Agreements entered into under this section shall include provision for each county, in which guardians ad litem employed by or under contract with the program are located, to provide separate from any public defender field office, adequate space and utility services, other than telephone service, for the use of the program's guardians ad litem. If suitable office space for all guardians ad litem cannot be provided, the county shall provide, based upon a proportional share, a monthly stipend to all program guardians ad litem housed in private facilities. The proportional share shall be determined by the program, based upon the counties served by each guardian ad litem not provided suitable office space. The stipend shall be paid directly by the county to the program guardian ad litem.

(e) A county which does not participate in the program, shall be responsible for the full cost of guardians ad litem legal fees as provided by W.S. 14-2-318(b)(i), 14-3-434(b)(vi), 14-6-235(b)(vi) and 14-6-434(b)(vi).

(f) The office shall enter into a memorandum of understanding with the department of family services under which a guardian ad litem will be provided for cases in which the department is required by law or court order to provide guardian ad litem services in any of the cases or actions specified in W.S. 14-12-101(a). The department shall reimburse the program an amount equal to not less than twenty-five percent (25%) of the agreed program fees paid to guardians ad litem in actions under this subsection.



14-12-104. Applicability of the Wyoming Governmental Claims Act and state self-insurance program.

14-12-104. Applicability of the Wyoming Governmental Claims Act and state self-insurance program.

Notwithstanding any other provision of law to the contrary, any attorney providing services for the office pursuant to the guardian ad litem program shall, for matters arising out of such services, be considered a state employee for purposes of coverage and representation under the Wyoming Governmental Claims Act, W.S. 1-39-101 through 1-39-121, and the state self-insurance program, W.S. 1-41-101 through 1-41-111.












TITLE 15 - CITIES AND TOWNS

CHAPTER 1 - GENERAL PROVISIONS

ARTICLE 1 - POWERS AND MISCELLANEOUS MATTERS

15-1-101. Definitions.

15-1-101. Definitions.

(a) As used in W.S. 15-1-101 through 15-11-302:

(i) "Any city or town" means any incorporated municipality;

(ii) "Councilman or councilmen" means the individuals elected to comprise the governing body of any city or town;

(iii) "Emergency ordinance" means an ordinance operating for the immediate preservation of the public peace, health, safety or welfare, in which the emergency is defined;

(iv) "First class city" means any incorporated municipality having a population of four thousand (4,000) or more which has been declared a first class city or which has taken the necessary steps to be and has been proclaimed a first class city;

(v) "Franchise" means the grant of authority to any person or firm by the governing body of any city or town to carry on the operation of a public utility;

(vi) "Governing body" means the council or commission constituting the elected legislative body of any city or town including the mayor who is the presiding officer;

(vii) "Local improvement" means any improvement made within any city or town, the cost of which may be assessed against the property specially benefited thereby;

(viii) "Mayor" means the person elected, either by popular vote or by vote of the governing body, to exercise the powers of the office and to be presiding officer of the governing body;

(ix) "Ordinance" means a legislative enactment of general effect validly adopted by the governing body of any city or town;

(x) "Person" means any individual, firm, partnership, corporation or other business entity, or the executor, administrator, trustee, receiver, assignee or personal representative thereof;

(xi) "Public improvement" means an improvement made within any city or town for which general bonded obligation may be incurred;

(xii) "Qualified elector" means any person possessing the requisite qualifications to vote in any election conducted within a city or town for the selection of mayors or councilmen;

(xiii) "Qualified member" means any member of a governing body who was elected or appointed thereto in accordance with all applicable provisions of law;

(xiv) "Town" means any incorporated municipality, not a first class city;

(xv) "This act", unless otherwise specified, means W.S. 15-1-101 through 15-11-302.



15-1-102. Prior incorporations and elections legalized.

15-1-102. Prior incorporations and elections legalized.

All incorporations and proceedings to incorporate cities and towns and all elections held in cities and towns, whether pursuant to the laws of the territory of Wyoming, or the state of Wyoming, are legalized, notwithstanding any irregularity that may have occurred.



15-1-103. General powers of governing bodies.

15-1-103. General powers of governing bodies.

(a) The governing bodies of all cities and towns may:

(i) Sue and be sued;

(ii) Have and use a common seal;

(iii) Purchase and hold real and personal property for their use including real estate sold for taxes;

(iv) Sell, convey and lease any estate owned and make any orders respecting it deemed to be in their best interest;

(v) Perform all acts in relation to the property and concerns of the city or town necessary to the exercise of its corporate powers;

(vi) Receive bequests, gifts and donations of all kinds of property in fee simple, or in trust for public, charitable or other purposes and do all things necessary to carry out their intended purpose;

(vii) Control the finances of the corporation, including providing by ordinance for:

(A) The preparation, maintenance and retention of required records and accounts;

(B) Any required reports to the director of the state department of audit's office; and

(C) If deemed necessary the preparation of independent audits of the financial condition of the city or town, which shall be conducted by a certified public accountant or a public accountant who has been in the practice of public accounting for a period of five (5) years as a principal.

(viii) Appropriate money by ordinance only and pay all necessary expenses, including supplies, salaries of employees and debts;

(ix) Levy and collect special assessments against persons or property to the extent allowed by the constitution and the law;

(x) Borrow money on the credit of the corporation for corporate purposes as allowed by the constitution and the laws and issue warrants and bonds therefor in such amounts and forms and on such conditions as they determine;

(xi) Take all necessary action to plan, construct or otherwise improve, modify, repair, maintain and regulate the use of streets, including the regulation of any structures thereunder, alleys, any bridges, parks, public grounds, cemeteries and sidewalks;

(xii) In the manner provided in W.S. 15-7-301 through 15-7-305 vacate from public use any property acquired or held for park purposes, if:

(A) Repealed by Laws 1984, ch. 15, 2.

(B) Repealed by Laws 1984, ch. 15, 2.

(C) Repealed by Laws 1984, ch. 15, 2.

(D) The city or town has held title to the property for more than ten (10) years and no substantial use has been made thereof for park purposes; or

(E) The property will be used for public school or public educational purposes after the vacation.

(xiii) License, tax and regulate any business whatsoever conducted or trafficked in within the limits of the city or town for the purpose of raising revenue, and any license taxes imposed shall be uniform in respect to the class of business upon which imposed;

(xiv) Regulate or prohibit the running at large within the city limits of any animals, impose a license fee for the keeping or harboring of dogs and establish and provide for the operation of a pound;

(xv) Regulate, license, tax or prohibit saloons and shooting galleries or places;

(xvi) Suppress or prohibit:

(A) All gambling games or devices except antique gambling devices as defined in W.S. 6-7-101(a)(x) and authorize the destruction thereof;

(B) Houses of prostitution and other disorderly houses and punish the keeper thereof and persons resorting thereto; and

(C) Other disorderly and vicious practices or conduct.

(xvii) Restrain and punish vagrants, mendicants and prostitutes;

(xviii) Regulate, prevent or suppress riots, disturbances, disorderly assemblies or parades, or any other conduct which disturbs or jeopardizes the public health, safety, peace or morality, in any public or private place;

(xix) Declare and abate nuisances and impose fines upon parties who create, continue or permit nuisances to exist;

(xx) Compel the attendance of witnesses for the investigation of matters before it and the presiding officer may administer the requisite oaths;

(xxi) Purchase, lease or rent land within or without the corporate limits for the deposit of refuse matter, govern the use of the land and make reasonable rules and requirements for hauling refuse;

(xxii) Establish and regulate parks, zoological gardens and recreation areas within the city limits and upon land owned, leased or controlled outside of the city limits provided:

(A) The municipal court of the city or town has jurisdiction to punish any violator of the ordinances of the city or town governing those areas;

(B) The state game and fish commission is authorized to furnish to any city or town any game or animals requested, and the city or town shall pay the necessary expenses.

(xxiii) Provide for the organization, support and equipping of a fire department and:

(A) Prescribe rules, regulations and penalties for governing the department;

(B) Establish regulations for the prevention of and extinguishing of fires;

(C) Make cooperative agreements or execute contracts for fire protection in accordance with W.S. 15-1-121.

(xxiv) Prevent the dangerous construction and condition of chimneys, fireplaces and any other heating appliance or apparatus used in and about dwellings, factories and other buildings, and cause any such dangerous condition or appliance to be removed or replaced in a safe condition, regulate and prevent the carrying on of manufacturing likely to cause fires and prevent the deposit of ashes in unsafe places;

(xxv) Prescribe the thickness, strength and manner of constructing any buildings and the construction of fire escapes therein, and provide for their inspection;

(xxvi) Provide for the repair, removal or destruction of any dangerous building or enclosure;

(xxvii) Define fire limits and prescribe limits within which no building may be constructed except of brick, stone, or other incombustible material, without permission and cause the destruction or removal of any building constructed or repaired in violation of any ordinance;

(xxviii) Regulate or prevent the storage, use and transportation of any combustible or explosive material within the corporate limits or within a given distance thereof;

(xxix) Appoint a board of health and prescribe its powers and duties and:

(A) Establish quarantine ordinances;

(B) Own and regulate convalescent homes, rest homes and hospitals;

(C) Contract for treatment and preventive services for the mentally ill, substance abuser and developmentally disabled as provided in W.S. 35-1-611 through 35-1-628.

(xxx) Divide the city or town into suitable districts for establishing a system of drainage including surface water drainage, sanitary sewers and water mains and:

(A) Provide and regulate the construction, repair and use of sewers and drains;

(B) Provide penalties for violations of regulations;

(C) Assess against the property concerned any penalty or costs and expenses in compliance with regulations.

(xxxi) Take any action to establish, alter and regulate as deemed necessary the channels of streams, water courses and any other public water sources or supplies within the city;

(xxxii) Establish, maintain and in a manner the governing body determines provide for the housing of public libraries and reading rooms and in connection therewith or separately public museums and:

(A) Purchase books and other appropriate material;

(B) Purchase and receive as gifts or on loan any books, pictures, articles or artifacts relating to the history, resources and development of the United States and its parts and lands;

(C) Place a museum temporarily in charge of donors; and

(D) Receive donations and bequests for the museum, in trust or otherwise, and make contracts and regulations for the care, protection and government thereof.

(xxxiii) Grant franchises for such terms as the governing body deems proper to any utility company, provided no franchise may be entered into with any person in which that person is given an exclusive right for any purpose whatsoever and:

(A) Grant to any franchisee utility company the privilege to install and maintain necessary installations under or over any streets, alleys or avenues;

(B) Contract for a specified time period with any franchisee electric light or gas company for the necessary energy and service for the lighting of streets, public buildings or other requirements of the city or town;

(C) Upon renewal or initial grant or renewal after condemnation of a franchise, may provide in the franchise that the franchisee shall furnish a gas distribution system through which any supplier, including the franchisee, may sell and distribute natural gas as provided by subsection (b) of this section, to any person served by the distribution system, provided that before any city or town implements this subparagraph, the question of whether or not to do so shall be submitted to and approved by a majority of the electors of the city or town voting on the question at a one-time election called for that purpose.

(xxxiv) Establish and regulate a police department, pass ordinances relating to the department and adopt job descriptions for all department personnel;

(xxxv) Exercise the power of eminent domain and take property for public use within and without the city limits for any necessary or authorized public purpose as defined by W.S. 1-26-801(c);

(xxxvi) Require all buildings to be numbered by the owners, lessees, occupants or agents and in case of failure to comply with such requirements, cause the numbering to be done and assess the costs against the property or premises numbered;

(xxxvii) In addition to the appointed officers and employees provided by law, establish other positions as are necessary for the efficient operation of the city or town and:

(A) Prescribe duties and rules of all appointees;

(B) Determine working conditions or pay scales and supplementary benefits, as long as those provisions are not in conflict with existing statutes;

(C) During an emergency or special conditions warranting, make additional temporary appointments;

(D) Specify by ordinance that if any person is removed from office for incompetency, neglect of duty or otherwise for cause, the charges against that person shall be specified and the person removed shall be provided an opportunity for a hearing on the charges under procedures established in the ordinance;

(E) Make the cause of removal a matter of record.

(xxxviii) Cause compilations, codifications and comprehensive revisions to be made of all ordinances in force and provide for their distribution, sale and exchange;

(xxxix) Lease lands owned or possessed outside the corporate limits which contain caves, caverns, or other natural formations to any person for the development and use of the natural formations on terms and conditions approved by the governing body;

(xl) With written permission of the landowner or governmental agency involved, reclaim for beneficial use substandard lands by filling excavations and other depressions with refuse from the cities and towns, provided the deposit of refuse and the reclamation of the lands shall be done in a manner approved by the landowner, adjoining landowners and in accordance with any applicable laws or ordinances;

(xli) Adopt ordinances, resolutions and regulations, including regulations not in conflict with this act and necessary for the health, safety and welfare of the city or town, necessary to give effect to the powers conferred by this act and, except as provided by paragraph (xlvi) of this subsection, enforce all ordinances by imposing fines not exceeding seven hundred fifty dollars ($750.00), or imprisonment not exceeding six (6) months, or both. The governing body of a city or town may by ordinance impose a term of probation for battery which may exceed the maximum term of imprisonment established for the offense provided the term of probation, together with any extension thereof, shall in no case exceed one (1) year;

(xlii) Subject to subsection (d) of this section, take any action necessary to acquire any needed or useful property, or to construct, maintain, repair or replace any lawful improvement, development, project or other activity of any kind, or to participate, join or cooperate with other governments or political subdivisions, or departments or agencies thereof, for which funds may be borrowed from, granted or made available in whole or in part, on a matching basis or otherwise, by the United States of America or the state of Wyoming, or any subdivision, department or agency of either;

(xliii) License and regulate pawnbrokers and junk or secondhand dealers and provide for the examination of premises and business property of such persons pursuant to law for the purpose of discovering stolen property;

(xliv) Take into custody abandoned, or junk motor vehicles and parts or remains thereof which are nuisances and are on public property or on public streets, alleys and ways and:

(A) Remove and store the vehicles or parts at the expense of the owner;

(B) Permit redemption of the vehicles or parts;

(C) If not redeemed after giving public notice sell the vehicles or parts without warranty;

(D) Pay expenses from the sale; and

(E) After lapse of a reasonable length of time, deposit unclaimed proceeds from the sale of vehicles or parts into the general fund of the municipality.

(xlv) Contract with nonprofit corporations, hospitals and clinics to provide human services for persons within its jurisdiction;

(xlvi) Adopt ordinances establishing pretreatment standards and requirements for municipal waste water collection systems and provide for enforcement of the standards and requirements through:

(A) Injunctive relief; and

(B) The assessment against industrial users of civil or criminal penalties for violations of, or noncompliance with, the pretreatment standards and requirements, provided the civil penalty shall not be less than one thousand dollars ($1,000.00) and shall not exceed ten thousand dollars ($10,000.00) a day for each day of violation. The proceeds of any civil penalty imposed by a district court under any ordinance adopted pursuant to this paragraph shall be deposited in the general fund of the city or town.

(xlvii) By ordinance, prohibit or authorize and regulate the operation of golf carts as defined under W.S. 31-5-102(a)(lxi) on public streets and roadways within the corporate boundaries of the city or town;

(xlviii) Repealed By Laws 1999, ch. 22, 2.

(xlix) Unless specifically prohibited by statute, accept negotiable paper in payment of any tax, assessment, license, permit, fee, fine or other money owing to the city or town or collectible by the city or town on behalf of the state or other unit of government, or in payment of any bail deposit or other trust deposit. As used in this paragraph, negotiable paper means money orders, paper arising from the use of a lender credit card as defined in W.S. 40-14-140(a)(ix), checks and drafts, including, without limitation, sales drafts and checks and drafts signed by a holder of a lender credit card issued by a bank maintaining a revolving loan account as defined in W.S. 40-14-308, for lender credit card holders. The acceptance of negotiable paper by the governing body under this subsection shall be in accordance with and subject to the same terms and conditions provided by W.S. 18-3-505. Any fees assessed for processing a credit card payment may be borne by the governing body of the city or town or person tendering payment. Any fees assessed for processing a credit card payment collected on behalf of the state shall be borne by the governing body of the city or town or person tendering payment and not by the state;

(l) Appoint special municipal officers, who are not certified as peace officers, to issue citations to individuals for the limited purpose of enforcing ordinances, resolutions and regulations in the areas of animal control, parking and municipal code enforcement. Special municipal officers are not law enforcement officers:

(A) For purposes of employee benefits provided in title 9 of Wyoming statutes;

(B) Are not peace officers for purposes of title 6 or title 7 of Wyoming statutes;

(C) Are not peace officers for purposes of W.S. 1-39-112;

(D) Shall not be required to carry a firearm;

(E) Shall not have the power of arrest;

(F) Shall not be issued a peace officer's badge; and

(G) Shall not represent themselves to be peace officers.

(b) Any franchise granted pursuant to subparagraph (a)(xxxiii)(C) of this section is subject to the following:

(i) The franchise agreement shall specify who is responsible for deliverability;

(ii) The distribution system shall continue to be a public utility whose charges are regulated by the public service commission. The charges shall reflect the reasonable nongas costs subject to management audit as the public service commission deems necessary plus a reasonable return on investment;

(iii) Any city or town or its authorized representative shall act as an agent for any person served by the system in negotiating terms and conditions for the supply of natural gas to that person, and the franchisee distribution system shall accept for delivery to any person served by the system, natural gas from any supplier;

(iv) The public service commission shall designate a place or places in the vicinity of the distribution system for the acceptance of natural gas not supplied by franchisee;

(v) The public service commission shall adopt and enforce minimum quality standards for all gas delivered to the distribution system. These standards shall reflect the practices of the operators of the distribution system unless good cause is shown for different standards. The standards shall be designed to facilitate the commingling of gas from different suppliers;

(vi) As soon as there are at least two (2) suppliers offering natural gas to all customers served by the franchisee and as soon as the additional supplier or suppliers are capable of delivering gas in at least one-third (1/3) of the volume required by the entire distribution system provided that the public service commission finds that the suppliers own or control, and have committed to guaranteed delivery, reserves of natural gas sufficient to supply ten (10) years of demand at that level, then all persons supplying gas shall have the authority to set their own prices. The proposed supplier has the burden of proving adequate reserves and deliverability. The Wyoming oil and gas commission shall report to the public service commission on the adequacy and deliverability when a utility gas supply is proposed to be displaced under this act;

(vii) Subject to the availability of pipeline capacity and the requirements of federal law and regulations the public service commission may, after notice and hearing if necessary, designate any point in the state on a gas pipeline operated for the purpose of delivering gas to the distribution system or its parent or subsidiary company as a point for receipt of gas to the system and regulate the charges for shipping gas from that point to the system. If a pipeline has insufficient capacity the public service commission consistent with W.S. 30-5-125 may require it to accept gas that has a lower price to the consumer in preference to higher price gas. The public service commission may impose any conditions or requirements pursuant to this subsection that are necessary to protect the public health, safety and welfare, to ensure the efficient operation of the natural gas distribution and supply system and to ensure the lowest possible price to retail customers, including but not limited to proper assignment of costs of connecting suppliers to the system;

(viii) When a city renews or grants a franchise for the supply of natural gas under subparagraph (a)(xxxiii)(C) of this section, the public service commission may require that the distribution of gas in surrounding unincorporated areas also be made subject to the terms of the same franchise;

(ix) If a distribution system has only one (1) supplier of natural gas all prices charged in that franchise are subject to W.S. 37-2-121 and 37-2-122;

(x) All suppliers of gas to the distribution system shall annually report to the public service commission the annual consumption of natural gas by their customers of record at the date of the report and their natural gas reserves. If their natural gas reserves are less than a five (5) year supply, the public service commission may forbid any supplier from serving new customers until the reserves are equal to a five (5) year supply for all customers;

(xi) Any supplier entering the system under this subsection is liable for injuries, damages or other losses to the extent to which the injuries, damages or other losses are proximately caused by the supplier's operations within the system and are due to failure of the supplier to exercise that standard of care which a reasonable, prudent person would exercise under the same or similar circumstances to avoid an undue risk of harm or are due to the supplier's failure to deliver contracted amounts of natural gas.

(c) Any provision in a gas purchase contract which contains or creates an indefinite escalator clause, otherwise known as a "favored nation treaty" provision, is contrary to the public policy of the state and is void and unenforceable if:

(i) The contract is to sell gas to the holders of a municipality franchise which supplies retail customers in the state;

(ii) The contract provides for the sale in the state of gas produced within the state;

(iii) The contract gas price is in excess of the general market price which would otherwise exist in the absence of the indefinite escalator clause; and

(iv) The higher price resulting from the application of the escalator clause is not required by any enforceable provision of statutes or regulations enacted or adopted pursuant to the Natural Gas Policy Act of 1978 or other appropriate statutes and regulations of the United States.

(d) Before the governing body of a city or town enters into an agreement to borrow money from the United States of America or from the state of Wyoming, or from any subdivision, agency or department of either, to fund a public improvement project to be repaid solely from revenues generated by the enterprise with which the financed project is associated, the proposal to enter into the loan agreement shall be submitted to and approved by the electors of the city or town in the same manner and pursuant to the same procedures as provided for bond issues under the Political Subdivision Bond Election Law, if the total amount to be borrowed for the project exceeds the greater of:

(i) Five million dollars ($5,000,000.00); or

(ii) An amount calculated by multiplying the number of individuals to be served by the proposed public improvement project times one thousand two hundred dollars ($1,200.00).



15-1-104. Authority to carry liability insurance.

15-1-104. Authority to carry liability insurance.

(a) Any city or town may carry liability insurance in an amount the governing body deems necessary. The insurance shall be:

(i) On standard policy forms approved by the state insurance commissioner;

(ii) With companies authorized to do business in Wyoming;

(iii) Paid out of the general fund of the city or town.



15-1-105. Governing bodies; meetings; quorum; executive sessions.

15-1-105. Governing bodies; meetings; quorum; executive sessions.

Public meetings of the governing body shall be held in accordance with W.S. 16-4-401 through 16-4-408. Special meetings may also be called by a majority of the qualified members of the governing body. A majority of all the qualified members of the governing body constitutes a quorum for the transaction of business, but any number may adjourn a meeting to compel the attendance of and punish absent members. If the nature of the business so requires, the governing body by a vote of two-thirds (2/3) of the members present, may go into executive session and exclude the public therefrom.



15-1-106. Conduct and journal of governing body's proceedings.

15-1-106. Conduct and journal of governing body's proceedings.

The governing body shall determine the rules for the conduct of its proceedings, and shall keep a journal thereof which is a public record. The manner in which each member of the governing body votes on any matter upon which a vote is taken shall be entered in the journal.



15-1-107. Vacancies in offices; grounds; how filled.

15-1-107. Vacancies in offices; grounds; how filled.

(a) A vacancy exists in the office of mayor or councilman if during the term for which elected any mayor or councilman:

(i) Except as provided in W.S. 22-23-103, fails the residency requirements as defined by local ordinance for the city, town or ward;

(ii) Is convicted of a felony;

(iii) Fails to attend four (4) or more consecutive regularly scheduled meetings of the council without an excused absence as determined by a majority of the council according to procedures adopted pursuant to subsection (b) of this section; or

(iv) Meets any other condition specified in W.S. 22-18-101.

(b) The governing body, by ordinance, shall specify the procedure for determining whether a vacancy exists.

(c) If a vacancy is determined to exist, the governing body shall appoint an eligible person to the office who shall serve until his successor is elected at the next general municipal election and qualified. If the entire council is vacant, the district judge for the district in which the city or town is located shall appoint a person to fill each vacancy and serve until the next general municipal election at which time a successor shall be elected to fill the unexpired portion of each term.

(d) A vacancy in the office of mayor shall be filled only from the governing body.

(e) Vacancies in appointive offices shall be filled in the manner provided for initial appointments.



15-1-108. Powers and duties of mayor; appointment of mayor pro tem.

15-1-108. Powers and duties of mayor; appointment of mayor pro tem.

(a) Unless otherwise provided by statute, the mayor shall:

(i) Preside at all meetings of the governing body, and in his absence a councilman shall be appointed to act as mayor pro tem;

(ii) Have superintending control of all officers and affairs of the city or town;

(iii) Take care that the ordinances and laws are complied with;

(iv) Administer oaths;

(v) Sign commissions and appointments and all bonds, contracts and other obligations required to be signed in the name of the city or town; and

(vi) Have one (1) vote on all matters coming before the governing body upon which a vote is taken, except a vote:

(A) To override a veto;

(B) To confirm an appointment other than a vote to break a tie vote of the governing body; and

(C) Pursuant to a hearing for removal or discharge as provided in W.S. 15-2-102(b)(iv)(C) or 15-3-204(b)(iv)(C).

(b) Repealed by Laws 1984, ch. 15, 2.



15-1-109. When clerk may administer oaths.

15-1-109. When clerk may administer oaths.

(a) The clerk of any city or town may administer oaths to persons for any city or town purpose for which an oath is required or authorized by law.

(b) In adding his jurat to any oath he administers, the clerk shall attach the official seal of the city or town to the jurat.



15-1-110. Minutes of meetings and titles of ordinances passed to be published; exception; contents; publication of names, salaries and wages of specified officials and employees.

15-1-110. Minutes of meetings and titles of ordinances passed to be published; exception; contents; publication of names, salaries and wages of specified officials and employees.

(a) The governing body of any city or town shall designate a legal newspaper and publish once therein the minutes of all regular and special meetings of the governing body and the titles of all ordinances passed. If a newspaper is not published in the city or town the proceedings or ordinances shall be posted for at least ten (10) days in the city or town clerk's office and in such other places as the governing body determines. The clerk of each city or town shall within twelve (12) days after adjournment of every meeting, furnish the newspaper a copy of the proceedings of the meeting. Except for salaries and wages published under subsection (b) of this section, the copy shall include any bill presented to the governing body stating the amount of the bill, the amount allowed, the purpose of the bill and the claimant. Claims for part-time employees may be summarized by department without listing each part-time employee. The newspaper shall publish the copy of proceedings within nine (9) days after receipt.

(b) A city or town required to publish minutes under subsection (a) of this section shall separately publish:

(i) Within sixty (60) days after the end of each fiscal year, the name, position and gross monthly salary of each full-time employee and each elected official. A brief statement shall accompany the salary publication specifying that all salaries are listed as gross monthly salaries or actual monthly wages, not including any fringe benefits such as health insurance costs, life insurance benefits and pension plans. The statement shall also indicate that the salaries or wages do not include any overtime the employee may earn which would be paid by the city or town;

(ii) Repealed By Laws 2014, Ch. 86, 2.

(c) Repealed By Laws 2014, Ch. 86, 2.

(d) Subsection (b) of this section shall not apply to undercover personnel working in the law enforcement field.



15-1-111. Appropriations for advertisement of resources authorized; exception.

15-1-111. Appropriations for advertisement of resources authorized; exception.

(a) The governing body of any city or town may make appropriations from the city or town general fund for:

(i) Advertising the resources of the city or town;

(ii) Furthering its industrial development; or

(iii) Encouraging exhibits at fairs, expositions and conventions.

(b) No appropriation may be for the express aid of any private citizen, firm or corporation.



15-1-112. Manner of disposing of municipal property; when advertising and bids not necessary.

15-1-112. Manner of disposing of municipal property; when advertising and bids not necessary.

(a) Except as otherwise provided in subsection (b) of this section and W.S. 15-1-113(a), before the sale of any property of any city or town valued at five hundred dollars ($500.00) or more, an advertisement of the intended sale, describing the property and the terms of the sale, shall be published at least once each week for three (3) consecutive weeks in a newspaper having general circulation in the community, announcing a public auction or calling for sealed bids for purchase of the property. The property shall be sold to the highest responsible bidder, unless the governing body of the city or town rejects all bids. The responsibility of the bidders shall be determined by the governing body of the city or town.

(b) Any city or town, upon terms the governing body thereof determines, without advertising the sale or calling for bids, and after a public hearing, notice of which shall include the appraised value of all real properties involved and notice of proposed terms of any contract with an independent agency pursuant to paragraph (iii) of this subsection and is published at least once each week for three (3) consecutive weeks in a newspaper of general circulation in the county in which the city or town is located, may:

(i) Sell any property to:

(A) The state of Wyoming for the use of any agency or instrumentality thereof;

(B) Any agency or instrumentality of the state or federal government authorized to hold property in its own name;

(C) Any political subdivision of the state;

(D) Any person acquiring the property for a use which the governing body determines will benefit the economic development of the municipality.

(ii) Trade any real property the city or town owns for any other real property;

(iii) Contract with an independent agent to sell individual parcels of land for development as reasonable cost housing alternatives for prospective homeowners, provided the parcels have not been previously developed beyond the installation of basic utilities and a foundation.



15-1-113. Contracts for public improvements.

15-1-113. Contracts for public improvements.

(a) All contracts for any type of public improvement, excluding contracts for professional services or where the primary purpose is emergency work or maintenance, for any city or town or joint powers board wherein at least one (1) member is a municipality shall be advertised for bid or for response if a request for proposal or qualification for construction manager agent, construction manager at risk or design-builder is used, if the estimated cost, including all related costs, exceeds a bid threshold of thirty-five thousand dollars ($35,000.00), except that a contract for the purchase or lease of a new automobile or truck shall be advertised regardless of cost and if there is an automobile or truck for trade-in, it shall be included as a part of the advertisement and bid. The requirements of W.S. 15-1-112(a) do not apply to any city or town trading in an automobile or truck on the purchase of a new automobile or truck.

(b) The advertisement shall be published on two (2) different occasions, at least seven (7) days apart, in a newspaper having general circulation in the city or town, or if a joint powers board in any city or town which is a member of the board. The published notice shall state the place, date and time when the bids or proposals will be received and bids will be publicly opened and the place where interested persons may obtain complete specifications of work to be performed.

(c) If the contract is let for bid, the contract shall be let to the lowest bidder who shall be determined qualified and responsible in the sole discretion of the governing body. The governing body may use alternate design and construction delivery methods as defined under W.S. 16-6-701 if deemed appropriate. The governing body may reject all bids or responses submitted if it finds that none of them would serve the public interest. For contracts in excess of five hundred thousand dollars ($500,000.00), cities, towns and joint powers boards may prequalify contractors who wish to submit bids or responses based on such criteria as the project type and experience, expertise, professional qualifications, past performance, staff proposed, schedule proposed, financial strength, qualification of supervisors proposed to be used, technical solutions proposed or references.

(d) Every contract shall be executed by the mayor or in his absence or disability, by the president or other presiding officer of the governing body and by the clerk or designee of the governing body. The successful bidder or respondent shall furnish to the city, town or joint powers board a bond as specified in the advertisement, or if the contract price is one hundred fifty thousand dollars ($150,000.00) or less, any other form of financial guarantee satisfactory to the city, town or joint powers board. The bond or other form of financial guarantee shall meet the requirements of W.S. 16-6-112.

(e) Before advertising for a bid for any work on the construction of any public improvements and except as provided under W.S. 16-6-707 for alternate design and construction delivery methods, detailed plans and specifications shall be prepared, together with an estimate of the probable cost and a form of the proposed contract. Except as provided under W.S. 16-6-701 through 16-6-706, no contract may provide for the monthly retention of more than ten percent (10%) of the contract price on the amount of work done during the month, as shown by the estimate of the city or town engineer or designated local official. No progress payment may be made until the city or town engineer or designated local official has furnished the estimate, together with a certificate that the amount of work estimated to have been done conforms in all material respects with the requirements of the contract. A joint powers board may designate an official of any member city or town to perform the functions required by this subsection.

(f) In advertising for any bid, the forms of guarantee required under this section and approved by the city, town or joint powers board shall be specified. In addition, bidders shall be required to accompany each bid with a bid bond or if the bid is one hundred fifty thousand dollars ($150,000.00) or less, any other form of bid guarantee approved by the city, town or joint powers board, equal to at least five percent (5%) of the total bid amount, with sufficient surety and payable to the city, town or joint powers board. The bid guarantee shall be forfeited as liquidated damages if the bidder, upon the letting of the contract to him, fails to enter into the contract within thirty (30) days after it is presented to him for that purpose or fails to proceed with the performance of the contract. The bid guarantee shall be retained by the city, town or joint powers board until proper bond or other form of security satisfactory to the city, town or joint powers board to secure performance of the contract has been filed and approved. The right to reject any bid is reserved in all bid advertisements. All bids shall be numbered consecutively before they are opened and no further bids may be received after the advertised time of opening bids and any bid is publicly opened. The city, town or joint powers board shall give all persons who desire an opportunity to inspect all bids when they are opened. No bid may be considered unless accompanied by a bid guarantee in the required amount.

(g) No contract for which a bond or other form of financial guarantee approved by the city, town or joint powers board is required may be assigned or transferred in any manner except by operation of law or consent of the governing body endorsed on the contract. Assignment by any other means renders the contract null and void as to any further performance by the contractor or the assignee, without any act on the part of the city, town or joint powers board. The city, town or joint powers board may at once proceed to relet the contract or may at its discretion proceed to complete the contract as agent at the expense of the contractor and his sureties.

(h) Before any contractor or his representative receives a final payment on any contract for which a bond or other financial guarantee is required, the city, town or joint powers board shall publish in a newspaper of general circulation in the city or town, or in the case of a joint powers board in any member city or town, at least ten (10) days prior to the final payment, a notice to the effect that persons having claims for labor and material furnished the contractor shall present them to the city, town or joint powers board prior to the date specified for payment.

(j) Any officer or employee of the city, town or joint powers board who aids any bidder or respondent in securing a contract to furnish labor, material or supplies at a higher or lower price than that proposed by any other bidder or respondent, or who favors one bidder or respondent over another by giving or withholding information, or who willfully misleads any bidder or respondent in regard to the character of the material or supplies called for, or who knowingly certifies to a greater amount or different kind of material or supplies than has been actually received, is guilty of malfeasance, which renders his office vacant.

(k) If an officer or employee is charged under subsection (j) of this section:

(i) The officer or employee:

(A) Is entitled to a hearing before the governing body;

(B) Shall be served a copy of the charge at least ten (10) working days before the hearing;

(C) May present a defense in person or by counsel; and

(D) May have the finding of the governing body appealed to the district court.

(ii) The governing body of the city, town or joint powers board shall hold a hearing on its own motion or when the charge is signed by at least ten (10) qualified electors of the city or town, or in the case of a joint powers board ten (10) qualified electors of any member city or town and:

(A) May compel attendance and testimony of witnesses and production of papers;

(B) Shall make findings of fact and conclusions of law; and

(C) Shall render a conclusive decision upon a majority vote of the governing body.

(m) Any officer or employee of the city, town or joint powers board found guilty of malfeasance with regard to a contract shall be punished by a fine of not more than one thousand dollars ($1,000.00).

(n) If any person to whom a contract has been awarded has colluded with any person to prevent any other competing bids being made, or has entered into an agreement by which he has made a higher or lower bid than some other person for the purpose of dividing the contract or profits therefrom between two (2) or more bidders, the contract is null and void, and the mayor or manager or joint powers board shall advertise for new bids or upon approval of the governing body provide for the work to be done under the mayor's, manager's or board's own supervision and control.

(o) Any contract made in violation of the provisions of this section is void, and any money paid on account of the contract by the city, town or joint powers board may be recovered without restitution of the property or benefits received or retained.

(p) Every contract of the kind specified in this section shall contain a provision expressly referring to this section and making it a part of the contract.

(q) A public improvement shall not be divided into smaller units for the sole purpose of avoiding the advertising requirement of this section.

(r) For purposes of this section "related costs" includes, but are not limited to, labor, labor burden, materials, transportation, storage, equipment, associated overhead and associated depreciation.

(s) As used in this section, a contract for public improvement shall not include an arrangement in which a municipality can accomplish an energy or water efficiency project without upfront capital costs or capital appropriations by compensating an energy or water efficiency contractor over time from guaranteed savings in energy or water costs that result from the project.



15-1-114. Ordinances; required for legislation; exceptions; how proved.

15-1-114. Ordinances; required for legislation; exceptions; how proved.

(a) All municipal legislation shall be by ordinance, unless provided otherwise by law, except that licenses may be granted by resolution.

(b) All ordinances may be proved by the certificate of the clerk, under the seal of the city or town, and when printed or published in book or pamphlet form, and purporting to be published by authority of the city or town, shall be read and received in all courts and places without further proof.



15-1-115. Ordinances; form and style; presumption; manner of enactment; vote required.

15-1-115. Ordinances; form and style; presumption; manner of enactment; vote required.

(a) All ordinances shall be in writing and passed pursuant to rules and regulations adopted by the governing body. No ordinance, except one making appropriations or one for the codification or general revision of ordinances, may contain more than one (1) subject which shall be expressed clearly in the title. Ordinances making appropriations and ordinances relating to codification or general revision of ordinances shall be limited to those subjects. The style of all ordinances shall be: "Be it ordained by the governing body of the city (town) of ....".

(b) Every ordinance relating to the codification or general revision of ordinances which has been passed and adopted prior to the effective date of this section, and is otherwise in conformance with this section, is deemed to meet the requirement that an ordinance shall not contain more than one (1) subject which shall be expressed clearly in the title.

(c) Every ordinance shall be publicly read on three (3) different days. Public reading may be by title only. At least ten (10) days shall elapse between the introduction and final passage of every ordinance. For an emergency ordinance, the requirements of this section may be suspended by the affirmative vote of three-fourths (3/4) of the qualified members of the governing body. No franchise may be granted by emergency ordinance.

(d) Passage of an ordinance requires the affirmative vote of the majority of the qualified members of the governing body. Passage of an emergency ordinance requires the affirmative vote of three-fourths (3/4) of the qualified members of the governing body.



15-1-116. Ordinances; publication required; exception; attestation; recodification or revision.

15-1-116. Ordinances; publication required; exception; attestation; recodification or revision.

(a) Every ordinance before becoming effective shall be published at least once in a newspaper of general circulation, which maintains a physical office at which advertisements are accepted and which is open to the public during regularly set business hours within the boundaries of the city or town. The newspaper shall publish the ordinance within nine (9) days from the date of receipt. If there is no such newspaper, the ordinance shall be posted for at least ten (10) days in the city clerk's office and in such other places as the governing body determines. Emergency ordinances are effective upon proclamation of the mayor, and as soon thereafter as is practicable they shall be published and posted in the manner required of other ordinances.

(b) Every ordinance, within a reasonable time after passage, shall be signed by the mayor, attested by the clerk and recorded in a book kept for that purpose. The attestation of the clerk shall show that the ordinance was duly published and posted.

(c) A recodification or revision of ordinances shall be published by title only together with a brief summary of the recodification or revision, in the manner provided in subsection (a) of this section for newspaper publication, provided that a copy of the recodification or revision shall be available to the public at all reasonable hours in the office of the city or town clerk.

(d) Ordinances adopted by the governing bodies of all incorporated cities and towns prior to the effective date of this act, which were posted for at least ten (10) days in the city clerk's office and in such other places as the governing body determined, are deemed to be in compliance with the requirements of this section.



15-1-117. Ordinances; amendment and repeal.

15-1-117. Ordinances; amendment and repeal.

Amendments and repeals of ordinances, or sections thereof, shall be by ordinance. An amending ordinance shall set forth the entire ordinance or section as amended. No vote of the governing body may be reconsidered or rescinded at any meeting unless there are as many members present as there were when the vote was originally taken.



15-1-118. Effect of governmental change on ordinances.

15-1-118. Effect of governmental change on ordinances.

If any city or town acquires a new classification or changes its form of government, all ordinances, bylaws and resolutions shall continue in force until amended or repealed, except insofar as they may be inconsistent with the provisions of the law governing the new class or form of government.



15-1-119. Adoption of state traffic laws and other provisions by reference authorized; procedure; effect.

15-1-119. Adoption of state traffic laws and other provisions by reference authorized; procedure; effect.

(a) Any city or town may adopt by reference all or part of The Uniform Act Regulating Traffic on Highways (W.S. 31-5-101 through 31-5-1214) and any national fire prevention, building, plumbing and electrical codes, and the Wyoming public works standard specifications published by the Wyoming public works council.

(b) If any acts, codes or standard specifications are adopted by reference, the ordinance shall state whether all of an act, code or standard specifications is adopted or describe the parts or sections adopted by specific reference to sections.

(c) It is not necessary for the city or town to publish the act, code or standard specifications adopted by reference, but the ordinance shall state that a copy of the act, code or standard specifications is on file in the office of the clerk of the city or town. The clerk shall keep on file in his office a copy thereof for examination.

(d) If any act, code or standard specifications, or part thereof, is adopted by reference, it constitutes an adoption of the act, code or standard specifications as then enacted. Any subsequent additions or amendments to the code adopted by reference are not effective until adopted by ordinance.



15-1-120. Effect of governmental change on territorial limits.

15-1-120. Effect of governmental change on territorial limits.

If any city or town changes its form of government, the territorial limits and all rights, powers and property under the former organization shall remain the same under the new organization. No existing right or liability, or suit or prosecution may be affected by a change in the form of government unless otherwise provided by law.



15-1-121. Fire protection agreements authorized; limitation; liability.

15-1-121. Fire protection agreements authorized; limitation; liability.

(a) Every city, town and county may enter into negotiations with each other or with the board of directors of a fire district for the purpose of:

(i) Establishing a mutual aid agreement for fire protection; or

(ii) Executing a contract in which the city, town or county agrees unilaterally to provide fire protection for another city, town or fire district upon conditions and for consideration as may be agreed upon by the contracting parties.

(b) At no time under any agreement or contract executed pursuant to this section shall any city, town, county or fire district entirely deplete its fire defenses in providing assistance unless specifically authorized to do so by its governing body.

(c) No city or town is liable for damages to persons or property resulting from the operation or presence of fire fighting equipment outside the corporate limits pursuant to an agreement or contract under this section.

(d) Entry into an agreement or contract pursuant to this section does not create a new or reorganized taxing entity as provided in W.S. 39-13-104(m).



15-1-122. Special charters repealed; rights preserved.

15-1-122. Special charters repealed; rights preserved.

All special charters in effect on July 1, 1965 are repealed. However, any property right or vested interest that may have accrued by virtue of its charter is preserved to the city or town.



15-1-123. Prospective operation; existing transactions saved.

15-1-123. Prospective operation; existing transactions saved.

(a) This act applies to transactions entered into and events occurring after July 1, 1965, but may not be construed to affect any substantive or vested right.

(b) Transactions validly entered into before July 1, 1965, and the rights, duties and interests flowing therefrom remain valid thereafter and may be terminated, consummated or enforced as required or permitted by any statute or other law repealed by this act as though the repeal had not occurred, or at the option of the governing body, under this act as if commenced hereunder.



15-1-124. Employee bonds.

15-1-124. Employee bonds.

The governing body of any city or town shall require the treasurer and may require any other official or employee to post bonds for the performance of their duties. The bonds shall be from a surety company licensed to do business in this state, in an amount as the governing body determines, payable to the city or town, and shall be filed with the city or town clerk. The city or town shall pay the bond costs and any filing costs.



15-1-125. Presentation and payment of claims; when warrant draws interest; exception.

15-1-125. Presentation and payment of claims; when warrant draws interest; exception.

(a) All claims and demands against any city or town shall be presented to the governing body by itemized invoice or other document from the vendor with a full account of the quantity and total cost for each item or for the services rendered. No payment shall be approved by the governing body unless the claim is certified under penalty of perjury by the vendor or by an authorized person employed by the city or town receiving the items or for whom the services were rendered. No claim or demand may be audited or allowed unless presented and certified as provided in this section, and no suit may be instituted against a city or town for any claim unless it has been first presented to the governing body and a reasonable time given to act upon the claim.

(b) Upon the allowance of any claim or demand by the governing body, the treasurer shall issue a check or warrant for the correct amount. The check or warrant shall be signed by the mayor and countersigned by the treasurer or any other person the governing body designates to countersign checks or warrants in the treasurer's absence. If there is not sufficient money in the treasury to pay the warrant, the treasurer shall endorse on the warrant the date and a statement that it has been presented for payment but has not been paid for want of funds. Thereafter, the warrant shall draw interest at the rate of ten percent (10%) per year.

(c) This section does not apply to claims under W.S. 1-39-101 through 1-39-119 [ 1-39-120].



15-1-126. Collecting city or town monies; settlement date.

15-1-126. Collecting city or town monies; settlement date.

Every officer and employee collecting or receiving monies belonging to the city or town shall settle with the treasurer on or before the last day of each month, or as directed by the governing body, and immediately pay all money into the treasury for the benefit of the funds to which the monies belong. If the last day of the month falls on Sunday, or a legal holiday, the payment shall be made on the next preceding business day.



15-1-127. Prohibitions; interest in contracts; exception; extra pay; compensation to nonofficers; exception.

15-1-127. Prohibitions; interest in contracts; exception; extra pay; compensation to nonofficers; exception.

(a) No qualified member of the governing body of any city or town or any member of that qualified member's immediate family may receive any monetary or other economic benefit from any contract to which the city or town or anyone for its benefit is a party. The obligation on the part of the city or town is void in any contract in which a monetary or other economic benefit will be received by a qualified member of the governing body or his family who does not comply with subsection (b) of this section. Any money paid on the contract may be recovered by the city or town from any persons by an action brought in the name of the city or town.

(b) Subsection (a) of this section does not apply to any qualified member of a governing body or any member of that qualified member's immediate family who may receive any monetary or other economic benefit from any contract made by the governing body if the qualified member complies with the following:

(i) The qualified member:

(A) Shall not participate in the consideration or discussion relating to the contract;

(B) Shall not attempt to influence the other members of the governing body in any way relating to the contract;

(C) Shall reveal the nature and extent of any monetary or other economic benefit he or any member of his immediate family may receive to the other members of the governing body prior to consideration of the contract;

(D) Shall not vote on the matter of granting the contract;

(E) Shall absent himself during the consideration, discussion and vote on the contract; and

(F) Shall not act, directly or indirectly, for the governing body in inspection, operation, administration or securing performance under the contract in which he or any member of his immediate family may receive any monetary or other economic benefit.

(c) The governing body, by ordinance, shall prescribe requirements governing conflicts of interest by any employee and any member of his immediate family and procedures by which any employee and any member of his immediate family may be exempt from those requirements.

(d) No qualified member of the governing body, officer or employee may receive any pay or perquisites from the city other than his salary for any work coming within the scope of his duties as provided by ordinance and the law. The governing body shall not pay or appropriate any money or other valuable thing to any person not a qualified member of the governing body, officer or employee for the performance of any act, service or duty which is within the proper scope of the duties of any qualified member of the governing body, officer or employee of the city or town, unless specially appropriated and ordered by a vote of three-fourths (3/4) of all members elected to the governing body.



15-1-128. Officers and employees; prohibitions; gratuities; exceptions; violations; results therefrom.

15-1-128. Officers and employees; prohibitions; gratuities; exceptions; violations; results therefrom.

(a) No officer or employee of any city or town shall:

(i) Solicit or receive any pay, commission, money or thing of value, or derive any benefit, profit or advantage, directly or indirectly, from or by reason of any improvement, alteration or repair required by authority of the city or town, or any contract to which it is a party, except his lawful compensation as an officer or employee and except as otherwise provided in W.S. 15-1-127(b) and (c);

(ii) Solicit, accept or receive, directly or indirectly, from any public service corporation, or the owner of any public utility or franchise of the city, any pass, frank, free ticket, free service or any other favor upon terms more favorable than those granted the public generally, except that councilmen who are regularly employed by any public service corporation or owner of a public utility or franchise may receive free service or favor as is given to all other similar employees.

(b) Any officer or employee who violates this section shall be subject to removal from his position or other disciplinary action after hearing.



15-1-129. Contracts to house prisoners.

15-1-129. Contracts to house prisoners.

The governing body of any city or town may contract with the sheriff of any county in Wyoming to house prisoners charged or sentenced for municipal ordinance violations in the county jail.



15-1-130. Prohibitions; amateur radio antenna regulation.

15-1-130. Prohibitions; amateur radio antenna regulation.

No city or town shall enact or enforce an ordinance or regulation that fails to conform to the limited preemption entitled "Amateur Radio Preemption, 101 FCC 2d 952 (1985)" issued by the federal communications commission. Ordinances or regulations may be adopted by a city or town with respect to amateur radio antennas which shall conform to the limited federal preemption entitled "Amateur Radio Preemption, 101 FCC 2d 952 (1985)" which states local regulations that involve placement, screening or height of antennas based on health, safety or aesthetic considerations shall be crafted to reasonably accommodate amateur communications. No ordinance or regulation adopted by a city or town under this section shall establish a maximum height for an amateur radio antenna of less than seventy (70) feet above ground.






ARTICLE 2 - INCORPORATION

15-1-201. Territories which may incorporate.

15-1-201. Territories which may incorporate.

(a) Any territory, including multiple territories within one (1) mile of each other and which are connected to a common culinary water system, not included in any incorporated city or town and not ineligible for incorporation under the provisions of W.S. 15-1-411, having a total resident population of not less than two hundred (200) persons and containing within its boundaries an area with a density of at least seventy (70) persons per square mile, may be incorporated as a town in the manner provided in this article. When territories connected to a common culinary water system are incorporated under this act, the pipelines connecting the territories shall be included in the town limits.

(b) For purposes of this article:

(i) "Census" means the census conducted pursuant to W.S. 15-1-202(a);

(ii) "Population" means the population as determined by the census conducted pursuant to W.S. 15-1-202(a).



15-1-202. Survey, map and census; contents; affidavits.

15-1-202. Survey, map and census; contents; affidavits.

(a) Any person intending to apply for the incorporation of a town shall:

(i) Have prepared an accurate survey and map of the territory intended to be embraced within its limits, which shall be made by a land surveyor registered under the laws of Wyoming and shall show the courses and distances of the boundaries of the territory, the quantity of land embraced and be accompanied by the affidavit of the surveyor. In preparing an accurate survey and map of the territory intended to be embraced within the town limits, a land surveyor registered under the laws of Wyoming may reference or adopt courses and distances of the boundaries of the territory from subdivision plats made by a land surveyor registered under the laws of Wyoming, platted in accordance with the provisions of W.S. 34-12-101 through 34-12-104;

(ii) Not more than forty (40) days prior to the time of presenting the application to the board of county commissioners, cause an accurate census to be taken of the resident population of the territory which shall show the name of every head of a family residing within the territory on the day the census was taken, the number of persons then belonging to every family and be accompanied by the affidavit of the census taker.



15-1-203. Survey, map and census; examination; filing; notice.

15-1-203. Survey, map and census; examination; filing; notice.

The survey, map and census, when completed and verified, shall be left at some convenient place within the territory for not less than twenty (20) days for examination by anyone having an interest in the application. A copy of the survey, map and census shall be filed in the office of the county clerk of the county in which the territory is situated. A notice which sets forth the boundaries of the territory, the time of making application and the place where the survey, map and census may be examined shall be posted in three (3) public places in the territory.



15-1-204. Application; contents.

15-1-204. Application; contents.

(a) The application for incorporation shall be by petition subscribed by the applicant and not less than a majority of the electors residing within the territory proposed to be incorporated. The petition shall:

(i) Set forth the boundaries and quantity of land according to the survey, the resident population according to the census and the name proposed for the city or town;

(ii) Have attached thereto the affidavits of not less than three (3) of the electors verifying the facts alleged;

(iii) Be presented to the board of county commissioners of the county in which the territory is located at the time stated in the notice of application, or as soon as possible thereafter;

(iv) Be accompanied by a copy of the notice required to be posted and by an affidavit showing compliance with the posting requirements.



15-1-205. Application; hearing; appointment of election inspectors; duties thereof; style of ballots.

15-1-205. Application; hearing; appointment of election inspectors; duties thereof; style of ballots.

(a) The board of county commissioners shall hear all parties interested in the application who appear and ask to be heard. If the board, after hearing, is satisfied that all the requirements of this article have been complied with and that the territory contains the required population, it shall make an order appointing three (3) inspectors.

(b) The inspectors shall:

(i) Call an election of all qualified electors residing within the territory to be held at some convenient place within its limits. The board of county commissioners shall determine the election date, which may be a date authorized under W.S. 22-21-103 or another date which is not less than thirty (30) days after the entry of the order under subsection (a) of this section;

(ii) Provide for a notice of the election which shall:

(A) Be published at least once a week for three (3) consecutive weeks in some newspaper published within the territory, and posted in five (5) places within the territory, with the posting and publication occurring not less than three (3) weeks prior to the election;

(B) If there is no newspaper published within the territory, be posted not less than three (3) weeks prior to the election in eight (8) public places therein;

(C) Specify the place and time of the election; and

(D) Contain a description of the limits of the proposed city or town.

(iii) Act as judges and clerks of the election and shall qualify as required by law for judges and clerks at city and town elections;

(iv) Report the result of the ballot to the board of county commissioners by filing it with the county clerk.

(c) The ballots used at the election shall state "for incorporation" or "against incorporation".



15-1-206. Notice of election results; filing thereof; completion date.

15-1-206. Notice of election results; filing thereof; completion date.

(a) If a majority of the ballots cast at the election are in favor of incorporation, the county clerk, immediately after the report has been filed in his office, shall publish the result in a newspaper published within the county, or if there is none, the clerk shall post the result in five (5) public places within the limits of the proposed city or town. A copy of the notice with proof of its publication or posting shall be filed in the office of the county clerk with the other documents relating to the incorporation.

(b) The incorporation is complete when all requirements have been complied with and officers for the city or town have been elected and qualified.



15-1-207. Procedure where territory to be incorporated lies within two or more counties.

15-1-207. Procedure where territory to be incorporated lies within two or more counties.

(a) If the territory to be incorporated lies within two (2) or more counties, the residents thereof may incorporate by following the procedure specified in this article, except that applications, notices, petitions, records and certificates shall be made to or by all counties within whose boundaries the territory to be incorporated lies.

(b) If the territory to be incorporated lies within two (2) or more counties, the board of county commissioners of each county shall appoint one (1) or more of the election inspectors, or the boards of county commissioners meeting together shall appoint the election inspectors.






ARTICLE 3 - PUBLIC LANDS

15-1-301. Repealed by Laws 1984, ch. 15, 2.

15-1-301. Repealed by Laws 1984, ch. 15, 2.



15-1-302. Repealed by Laws 1984, ch. 15, 2.

15-1-302. Repealed by Laws 1984, ch. 15, 2.



15-1-303. Repealed by Laws 1984, ch. 15, 2.

15-1-303. Repealed by Laws 1984, ch. 15, 2.



15-1-304. Repealed by Laws 1984, ch. 15, 2.

15-1-304. Repealed by Laws 1984, ch. 15, 2.



15-1-305. Repealed by Laws 1984, ch. 15, 2.

15-1-305. Repealed by Laws 1984, ch. 15, 2.



15-1-306. Repealed by Laws 1984, ch. 15, 2.

15-1-306. Repealed by Laws 1984, ch. 15, 2.



15-1-307. Repealed by Laws 1984, ch. 15, 2.

15-1-307. Repealed by Laws 1984, ch. 15, 2.



15-1-308. Repealed by Laws 1984, ch. 15, 2.

15-1-308. Repealed by Laws 1984, ch. 15, 2.



15-1-309. Repealed by Laws 1984, ch. 15, 2.

15-1-309. Repealed by Laws 1984, ch. 15, 2.



15-1-310. Repealed by Laws 1984, ch. 15, 2.

15-1-310. Repealed by Laws 1984, ch. 15, 2.



15-1-311. Repealed by Laws 1984, ch. 15, 2.

15-1-311. Repealed by Laws 1984, ch. 15, 2.



15-1-312. Repealed by Laws 1984, ch. 15, 2.

15-1-312. Repealed by Laws 1984, ch. 15, 2.






ARTICLE 4 - ANNEXATION; DETERMINATION OF BOUNDARIES; ADDITIONAND EXCLUSION OF LAND

15-1-401. Definitions.

15-1-401. Definitions.

(a) As used in this article:

(i) "Business day" means any day other than Saturday, Sunday or legal holiday as established by the annexing municipality;

(ii) "Landowner" means the owner of real property in the territory proposed to be annexed who in the last calendar year was liable for a property tax thereon or was exempt by law from the payment of taxes on the property. Anyone having a right to purchase land under a written contract is the owner of that land for annexation purposes. For purposes of W.S. 15-1-402, 15-1-404 and 15-1-405 "landowner" shall include persons owning property which, as a result of the proposed annexation would then be brought within one-half (1/2) mile of the corporate limits of a city which has exercised the authority granted under W.S. 15-3-202(b)(ii);

(iii) "Petition" means a legibly written document.



15-1-402. Annexing territories; findings required; when contiguity not deemed affected; annexation report.

15-1-402. Annexing territories; findings required; when contiguity not deemed affected; annexation report.

(a) Before any territory is eligible for annexation, the governing body of any city or town at a hearing as provided in W.S. 15-1-405 shall find that:

(i) An annexation of the area is for the protection of the health, safety and welfare of the persons residing in the area and in the city or town;

(ii) The urban development of the area sought to be annexed would constitute a natural, geographical, economical and social part of the annexing city or town;

(iii) The area sought to be annexed is a logical and feasible addition to the annexing city or town and the extension of basic and other services customarily available to residents of the city or town shall, within reason, be available to the area proposed to be annexed;

(iv) The area sought to be annexed is contiguous with or adjacent to the annexing city or town, or the area meets the requirements of W.S. 15-1-407;

(v) If the city or town does not own or operate its own electric utility, its governing body is prepared to issue one (1) or more franchises as necessary to serve the annexed area pursuant to W.S. 15-1-410; and

(vi) The annexing city or town, not less than twenty (20) business days prior to the public hearing required by W.S. 15-1-405(a), has sent by certified mail to all landowners and affected public utilities within the territory a summary of the proposed annexation report as required under subsection (c) of this section and notice of the time, date and location of the public hearing required by W.S. 15-1-405(a).

(b) Contiguity will not be adversely affected by the existence of a platted street or alley, a public or private right-of-way, a public or private transportation right-of-way, a lake, stream, reservoir or other natural or artificial waterway located between the annexing city or town and the land sought to be annexed.

(c) An annexing municipality shall prepare a proposed annexation report as specified in this subsection. The report shall, at a minimum, contain:

(i) A map of the area proposed to be annexed showing identifiable landmarks and boundaries and the area which will, as a result of the annexation then be brought within one-half (1/2) mile of the new corporate limits of the city, if it has exercised the authority granted under W.S. 15-3-202(b)(ii);

(ii) The total estimated cost of infrastructure improvements required of all landowners by the annexing municipality related to the annexation;

(iii) A list of basic and other services customarily available to residents of the city or town and a timetable when those services will reasonably be available to the area proposed to be annexed;

(iv) A projected annual fee or service cost for services described in paragraph (iii) of this subsection;

(v) The current and projected property tax mill levies imposed by the municipality; and

(vi) The cost of infrastructure improvements required within the existing boundaries of the municipality to accommodate the proposed annexation.

(d) For annexations initiated under W.S. 15-1-403, the city or town may collect the cost of preparing the proposed annexation report from the petitioning landowners.

(e) Before any territory is eligible for annexation the governing body shall prepare for each landowner and affected public utility so requesting in writing, the estimated cost of infrastructure improvements required of the landowner and affected public utility related to the annexation. The request shall be made to the clerk of the annexing municipality not less than ten (10) days prior to the public hearing required by W.S. 15-1-405(a). The estimate shall be provided to the landowner and affected public utility prior to the hearing.



15-1-403. Annexing territories; initiation of proceedings; by landowners' petition; validity of signatures; determinations.

15-1-403. Annexing territories; initiation of proceedings; by landowners' petition; validity of signatures; determinations.

(a) The proceedings for annexation of eligible territory may be initiated by a written petition filed with the clerk of the city or town to which annexation of the territory is proposed, after compliance with the following conditions and procedures:

(i) The petition is signed and dated by a majority of the landowners owning a majority of the area sought to be annexed, excluding public streets and alleys and tax exempt property;

(ii) The petition contains the following detailed information:

(A) A legal description of the area sought to be annexed;

(B) A request that the described territory be annexed;

(C) A statement that each signer is an owner of land and a description of his land within the area proposed to be annexed; and

(D) A map of the area.

(b) No signature on the petition is valid if it is dated more than one hundred eighty (180) days prior to the date of filing the petition with the clerk. No person signing a petition for annexation may withdraw his signature from the petition after it has been filed with the clerk.

(c) The clerk shall within ten (10) days from the date the petition is filed, determine if the petition substantially complies with this article.

(d) If the petition complies, the clerk shall certify compliance, and the procedure outlined in W.S. 15-1-402, 15-1-405 and 15-1-406 shall then be followed. If it does not comply the petitioner shall be notified that no further action will be taken on the petition until compliance is made.



15-1-404. Annexing territories; initiation of proceedings; by governing bodies; determination.

15-1-404. Annexing territories; initiation of proceedings; by governing bodies; determination.

(a) The governing body of any city or town may initiate proceedings to annex territory by the following procedure:

(i) Reasonable evidence shall be procured by the governing body indicating that a specific area meets the conditions and limitations of W.S. 15-1-402;

(ii) The governing body shall:

(A) Cause to be prepared a legal description, a listing of the current mailing address of each landowner as shown in the records of the county assessor and a map showing identifiable landmarks and boundaries of the area considered for annexation and the area which will, as a result of the annexation then be brought within one-half (1/2) mile of the new corporate limits of the city, if it has exercised the authority granted under W.S. 15-3-202(b)(ii);

(B) Determine if the area considered for annexation complies with W.S. 15-1-402;

(C) Prepare a proposed annexation report as required by W.S. 15-1-402(c);

(D) Prepare for each landowner or public utility so requesting in writing, the foreseeable changes to zoning, animal control and other health and safety requirements requiring immediate compliance by the landowner or public utility at the time of annexation. The request shall be made to the clerk of the annexing municipality not less than ten (10) days prior to the public hearing required under W.S. 15-1-405(a). The foreseeable changes shall be provided to the landowner or public utility prior to the hearing.

(b) If the area complies with W.S. 15-1-402, the governing body shall adopt a resolution certifying compliance, and the procedure outlined in W.S. 15-1-405 and 15-1-406 shall then be followed. If the area does not comply, no further action shall be taken on the proposed annexation.



15-1-405. Annexing territories; public hearing required; notice thereof.

15-1-405. Annexing territories; public hearing required; notice thereof.

(a) In any annexation proceeding the governing body shall establish a date, time and place for a public hearing to determine if the proposed annexation complies with W.S. 15-1-402. The hearing shall be held not less than thirty (30) days nor more than one hundred eighty (180) days after the petition has been certified to be complete.

(b) The clerk shall give notice of the public hearing by publishing a notice at least twice in a newspaper of general circulation in the territory sought to be annexed. The first notice shall be given at least fifteen (15) business days prior to the date of the public hearing. The notice shall contain a location map which includes identifiable landmarks and boundaries of the area sought to be annexed and the area which will, as a result of the annexation then be brought within one-half (1/2) mile of the new corporate limits of the city, if it has exercised the authority granted under W.S. 15-3-202(b)(ii). The notice shall include a summary of the proposed annexation report prepared pursuant to W.S. 15-1-402(c). Upon written request to the clerk of the annexing municipality, the clerk shall provide a legal description of the area and the names of the persons owning property within the area.



15-1-406. Annexing territories; annexation ordinance; objections; exception; prohibition.

15-1-406. Annexing territories; annexation ordinance; objections; exception; prohibition.

(a) If after the hearing the governing body finds that the conditions required by W.S. 15-1-402 exist and that the required procedures have been met, it shall by ordinance annex the territory. Upon completion of annexation procedures, the clerk of the annexing municipality shall file with the county clerk a map of the area to be annexed and a copy of the ordinance approved by the governing body of the annexing municipality.

(b) If more than fifty percent (50%) of the landowners, or if a landowner or landowners owning more than fifty percent (50%) of the area to be annexed file written objections with the clerk of the annexing municipality within twenty (20) business days after the hearing under W.S. 15-1-405(a) no further action under W.S. 15-1-404 may be taken on any area within the proposed annexation within two (2) years.

(c) If seventy-five percent (75%) or more of the perimeter of the area to be annexed is contiguous to the corporate limits of the annexing city or town, the provisions of subsection (b) of this section do not apply.

(d) No annexation under W.S. 15-1-404 shall create an area which is situated entirely within the boundaries of the city or town but is not annexed.



15-1-407. Annexing territories; when notice and public hearing not necessary; statement required.

15-1-407. Annexing territories; when notice and public hearing not necessary; statement required.

If the city is the sole owner of any territory whether or not contiguous that it desires to annex, the governing body, by ordinance, may annex the territory to the city or town without notice or public hearing as provided in W.S. 15-1-405 and without preparing the annexation report or providing the estimates required by W.S. 15-1-402(c) and (e) and 15-1-404(a)(ii)(C) and (D). All ordinances annexing territory without notice and public hearing shall contain a statement that the territory is solely owned by the petitioning city or town.



15-1-408. Annexing territories; effective dates.

15-1-408. Annexing territories; effective dates.

The annexation of any territory is effective upon publication of the ordinance, unless another date is specified in the ordinance. The effective date of the annexation ordinance shall not be less than twenty (20) business days after the public hearing required by W.S. 15-1-405(a). For purposes of real and personal property taxation, the annexation is not effective until January 1 next following the effective date of the ordinance. If an appeal is filed and perfected by a person other than a utility, the effective date is January 1 next following the court's final decision of the matter. If an appeal of the franchise decision is filed and perfected by a utility, the annexation is effective upon the publication of the ordinance unless another date is specified in the ordinance, but the appealing utility shall be permitted to continue its present service in the annexed area until the court's final decision of the matter.



15-1-409. Annexing territories; appeal; determination; time for review; exclusiveness of appeal remedy.

15-1-409. Annexing territories; appeal; determination; time for review; exclusiveness of appeal remedy.

(a) If any landowner in the territory proposed to be annexed or any owner of real property in the annexing city or town, or utility is aggrieved by the acts of the governing body, he may appeal to the district court for a review of the acts or findings thereof.

(b) If the court determines that the action taken was capricious or arbitrary, or if it appears from the evidence that the landowner's right in his property is being unwarrantedly invaded or that the governing body abused its discretion, the court shall declare the annexing ordinance void. If the court determines the action of the governing body was proper and valid, it shall sustain the ordinance.

(c) All proceedings to review the findings and the decisions of the governing body or actions to determine the validity of the annexation ordinance pursuant to the Uniform Declaratory Judgments Act shall be brought within sixty (60) days of the effective date of the annexation ordinance, and if not brought within that time are forever barred.



15-1-410. Annexing territories; extension of laws and rights; extension of public utility service.

15-1-410. Annexing territories; extension of laws and rights; extension of public utility service.

(a) The territory and inhabitants of any annexed area are subject to all the laws, ordinances, rules and regulations of the city or town to which they are annexed and are entitled to all the rights, privileges and franchises or other services afforded the inhabitants thereof. The services shall be provided in accordance with the timetable provided pursuant to W.S. 15-1-402(c)(iii). Notwithstanding any other provision of law, no law, ordinance, rule or regulation of a municipality annexing property under W.S. 15-1-404 shall restrict the continuous use of the property by a current or subsequent owner of an interest in the property, if the use was existing at any time within the year prior to the date of annexation and was lawful at the time the property was annexed. For purposes of this subsection, a use which has been discontinued for any one (1) year period after the date of annexation shall not be considered continuous and shall not thereafter be reestablished unless in conformance with current law, ordinance, rule or regulation.

(b) The governing body of the annexing municipality shall, within thirty (30) days after the date of the annexation, give written notice of the annexation to all public electric utilities presently providing service within the annexed area and, except in the case of an annexing municipality which owns or operates its own electric utility, any area adjacent to the annexed area. Except in the case of an annexing municipality which owns or operates its own electric utility, any of those public utilities required to be notified may, within sixty (60) days after the date of annexation, petition the governing body of the annexing city or town for a franchise to serve additional portions within the annexed area or the entire annexed area. Except in the case of a municipality which owns or operates its own electric utility, any petitioning utility which does not currently hold a certificate of public convenience and necessity for the annexed area shall petition the public service commission for a certificate to include the annexed area, and if two (2) or more public electric utilities have been granted or are seeking a certificate of public convenience and necessity to serve the annexed area, the public service commission shall determine, following a hearing, which utility or utilities should be certificated in the public interest to provide service to the annexed area. No recipient of a certificate of public convenience and necessity shall serve any portion of the annexed area without the consent of the governing body of the annexing city or town and provided that the entire annexed area is served under one (1) or more certificates of public convenience and necessity.

(c) Except in the case of an annexing municipality which owns or operates its own electric utility, the governing body of the annexing municipality shall hold an appropriate public hearing and, upon determining that one (1) or more petitioning public utilities can meet the terms and conditions of a franchise, issue franchises to one (1) or more utilities to serve portions of or the entire annexed area.

(d) Notwithstanding any other provision of law, nothing contained in this section shall limit the right of a municipality which owns or operates its own electric utility to extend its electric service into any area annexed by the municipality, and nothing contained in this section shall subject any such municipality to the jurisdiction of the public service commission.



15-1-411. Incorporation of territory within potential urban area.

15-1-411. Incorporation of territory within potential urban area.

All territory within one (1) mile of an incorporated city or town, as it now exists or may hereafter be established, is potentially an urban area. No territory within a potential urban area may be incorporated as a city or town unless the governing body of the city or town causing the potential urbanized area to exist, by resolution, approves the proposed incorporation.



15-1-412. When written consent of landowners required for annexation; exception.

15-1-412. When written consent of landowners required for annexation; exception.

No tract of land or any part thereof, whether consisting of one (1) parcel or two (2) or more contiguous parcels owned by one (1) landowner or owned jointly by two (2) or more landowners as cotenants, which comprises forty (40) acres or more and which together with the buildings or improvements situated thereon has an assessed valuation in excess of forty thousand dollars ($40,000.00) as of the current assessment for property tax purposes, may be annexed without the written consent of the landowner or landowners, unless the tract of land is situated entirely within the boundaries of the annexing city or town.



15-1-413. Survey of boundaries; when and how to be made; presumption once recorded.

15-1-413. Survey of boundaries; when and how to be made; presumption once recorded.

(a) If the boundaries of any city or town are uncertain or incapable of ascertainment and upon the change in boundaries of any city or town pursuant to any annexation under this chapter, the governing body, by ordinance, shall provide for a survey thereof. When the survey is made, the boundaries shall be marked by substantial monuments, and the person making the survey shall report to the governing body describing the boundaries by metes and bounds. The description as nearly as possible shall refer, if upon surveyed lands, to the corners or lines of the United States surveys. The person making the survey shall also file with the city or town clerk the field notes of his survey. The city or town clerk shall then file a copy of the report and a copy of the field notes certified by the mayor and clerk with the county clerk for the county in which the city or town is located.

(b) Any survey made and recorded as provided in subsection (a) of this section is presumptive of the boundaries of the city or town, and any copy thereof certified by the county clerk shall be received in evidence in any court of this state.

(c) The city or town clerk shall file a copy of an official map or legal description designating the geographical boundaries of the city or town or the changes to its geographical boundaries with the department of revenue, the county assessor and the county clerk in the county or counties within which the city or town is located in accordance with the department's rules adopted pursuant to W.S. 39-11-102(c)(xxiv) regarding tax districts, with any special district affected by the boundary change and as follows:

(i) Within ten (10) days after the effective date of formation; and

(ii) Within thirty (30) days if a city or town has changes to its geographical boundaries by annexation or de-annexation.



15-1-414. Survey of boundaries; oath required; filing thereof.

15-1-414. Survey of boundaries; oath required; filing thereof.

(a) Any person making the survey who is not an officer of the city or town, before entering upon the work, shall subscribe an oath to:

(i) Faithfully, diligently and to the best of his ability make the survey;

(ii) Make field notes and report accurately the results of the survey and the description of the boundaries.

(b) The oath shall be filed with the city or town clerk and a copy thereof shall be attached to the certificate filed with the county clerk.



15-1-415. Additions to cities or towns by subdividing landowners; plat requirements; filing and effect thereof; controlling layout of streets.

15-1-415. Additions to cities or towns by subdividing landowners; plat requirements; filing and effect thereof; controlling layout of streets.

(a) The owner of any land within or contiguous to any city or town may subdivide the land into lots, blocks, streets, avenues and alleys and other grounds under the name of .... addition to the city (town) of .... An accurate map or plat shall be made designating the subdivided land and particularly describing the lots, blocks, streets, avenues and alleys and other grounds of the addition. The lots must be designated by numbers, and the streets, avenues and other grounds by name or numbers.

(b) The plat shall:

(i) Be acknowledged before some officer authorized to acknowledge deeds;

(ii) Have appended a survey made by a land surveyor registered under the laws of this state with a certificate that he has accurately surveyed the addition, and that the parts thereof are accurately staked off and marked with an appropriate metal monument including magnetic iron, inscribed at least with the registration number of the land surveyor to provide source identification, at all lot corners and survey control points of the addition.

(c) When the map or plat is made out, acknowledged, certified and approved by the governing body, it shall be filed and recorded in the office of the county clerk. When filed it is equivalent to a deed in fee simple to the city or town from the owner, of all streets, avenues, alleys, public squares, parks and commons and of that portion of the land set apart for public and city use, or dedicated to charitable, religious or educational purposes. All additions thus laid out are a part of the city or town for all purposes, and the inhabitants of the addition are entitled to all the rights and privileges and subject to all the laws, ordinances, rules and regulations of the city or town.

(d) The governing body, by ordinance, may compel the owner of any addition to lay out streets, avenues and alleys to correspond in width and direction and be continuations of the streets, ways and alleys in the city or town or other additions thereto. No addition is valid unless the terms and conditions of the ordinance are complied with and the plat submitted and approved by the governing body.



15-1-416. Landowner petition to exclude tract from city or town; disposition thereof; exclusion of land for highway purposes.

15-1-416. Landowner petition to exclude tract from city or town; disposition thereof; exclusion of land for highway purposes.

(a) Repealed By Laws 1997, ch. 158, 3.

(b) Repealed By Laws 1997, ch. 158, 3.

(c) The governing body may exclude from any city or town land sufficient for the construction of state highways. Notice of the intended action and the time and place of public hearing for objections shall be published once each week for four (4) consecutive weeks prior to the hearing in a newspaper of general circulation within the city or town. No action may be taken by the governing body to exclude land for highway purposes over the objection of any owner of property to be excluded.



15-1-417. Annexing contiguous cities or towns; procedure.

15-1-417. Annexing contiguous cities or towns; procedure.

(a) When any city or town desires to be annexed to another contiguous city or town, their governing bodies shall meet to determine the terms and conditions on which the proposed annexation might be made. If the governing body of each city or town approves of the terms and conditions proposed, the governing body of the city or town to be annexed shall circulate a written petition requesting annexation subject to the terms and conditions set forth in W.S. 15-1-403 among the city's or town's qualified registered electors. Once the petition is signed by at least a majority of the qualified registered electors residing in the city or town, as determined by the records of the county clerk, it shall be filed with the clerk of the annexing city or town.

(b) No signature on the petition is valid if it is dated more than one hundred eighty (180) days prior to the date of filing the petition for annexation with the clerk. No person signing a petition for annexation may withdraw his signature from the petition after it has been filed with the clerk.

(c) The clerk shall refer the petition to the governing body which shall then, without undue delay, take appropriate steps to comply with W.S. 15-1-402, 15-1-404 and 15-1-405 and determine if the petition is in compliance with subsection (a) of this section.

(d) If the petition is not in minimum compliance, the governing body of the city or town desiring to be annexed shall be notified that no further action will be taken on the petition until compliance is made.

(e) As an alternative to the circulation of the petition as provided by subsection (a) of this section the town to be annexed may hold a special election on the question in accordance with W.S. 22-23-801 through 22-23-809.



15-1-418. Annexing contiguous cities or towns; annexation ordinance; filing.

15-1-418. Annexing contiguous cities or towns; annexation ordinance; filing.

(a) If after the hearing, the governing body of the annexing city or town finds that the conditions and procedures required by W.S. 15-1-402, 15-1-404 and 15-1-405 have been met and the terms and conditions in the written petition exist, it may by ordinance annex the city or town.

(b) A certified copy of the annexation ordinance including a legal description of the area and the map prepared pursuant to W.S. 15-1-402(c)(i) and in accordance with W.S. 33-29-801 shall be filed with the county clerk of the county in which the action has taken place.



15-1-419. Annexing contiguous cities or towns; effective dates; appeals.

15-1-419. Annexing contiguous cities or towns; effective dates; appeals.

(a) The annexation of any city or town is effective upon the publication date of the annexing city or town's annexation ordinance, unless a different date is specified in the ordinance. Thereafter the city or town to which the annexation is made shall pass ordinances, not inconsistent with law, as will carry into effect the terms and conditions of the annexation. For purposes of taxation, the annexation does not become effective until January 1 next following the effective date of the ordinance, unless an appeal is filed and perfected, in which case the effective date is January 1 next following the court's final decision.

(b) Appeals to the district court and limitations thereon are governed by W.S. 15-1-409 except that any registered and qualified elector as of the date of adoption of the ordinance shall also be able to appeal to the district court.



15-1-420. Annexing contiguous cities or towns; how governed; extension of laws, rights and utilities; dissolution of annexed city or town; disposition of assets and liabilities.

15-1-420. Annexing contiguous cities or towns; how governed; extension of laws, rights and utilities; dissolution of annexed city or town; disposition of assets and liabilities.

(a) After the effective date of annexation, the city or town annexed shall be governed as part of the city or town to which it is annexed. The territory and inhabitants of the city or town annexed are subject to all the laws, ordinances, rules and regulations of the city or town to which annexed and are entitled to all the rights, privileges and franchise services afforded the inhabitants thereof including fire protection, sanitary facilities and utility service. If the inhabitants of the annexing city or town are furnished any utility service by the annexing city or town or under franchise, the annexed area may receive the same service.

(b) The annexed city's or town's municipal corporate assets including money, real and personal property, and rights, titles and interests of any nature, upon the effective date of annexation, without further conveyance, are the assets of the annexing city or town. The annexed city or town, without further action, shall be dissolved and the annexation ordinance shall so provide. The annexing city or town shall make provision for meeting all liabilities of the annexed city or town through assumption or by other lawful means. No such assumption or other action taken under this act shall materially impair existing obligations of contract of either the annexing or annexed city or town. Liabilities to be assumed by the annexing city or town shall include all revenue bonds and other special obligations which by their terms are not payable from ad valorem taxes. The revenue bonds and special obligations shall not become general obligations of the annexing city or town.

(c) The annexing city or town in the annexation ordinance shall allocate equitably the debts of the annexed and annexing city or town. The equitable allocation shall be according to benefits received by the annexed and annexing city or town from additional assets being brought into the combined city or town.

(d) Any such bonded indebtedness may be refunded by the annexing city or town under the laws of Wyoming existing at the time of this refunding.



15-1-421. Municipal de-annexation.

15-1-421. Municipal de-annexation.

(a) Any landowner within a city or town may petition the governing body of the city or town to have his land or a portion of it de-annexed and the boundaries of the city or town redrawn so their land is outside the city or town boundaries. The landowner shall file the petition with the clerk of the affected city or town and shall also provide a copy of the petition to the county commissioners of the affected county. The county commissioners shall, within sixty (60) days, prepare a report on the impact of the de-annexation. The affected city or town may not take any action on the petition for de-annexation until after the sixty (60) day period. The commissioners may establish rules and regulations for the area to be de-annexed which are consistent with county land use plans and zoning ordinances.

(b) The petitioner shall be responsible for publishing a public notice of the petition in a newspaper of general circulation in the affected municipality no more than ten (10) days after filing the petition with the municipal clerk. The notice shall also include a map showing identifiable landmarks and boundaries.

(c) The governing body of the city or town may by ordinance provide for this de-annexation and redrawing of boundaries provided that:

(i) The owners of all the land to be de-annexed either sign the petition for de-annexation or consent to the de-annexation within one hundred twenty (120) days after the final passage of the de-annexation ordinance and before its effective date. The passage of the ordinance shall serve as the consent of the city or town for any land owned by the city or town within the area to be de-annexed;

(ii) The ordinance is adopted within one hundred twenty (120) days after the receipt of the de-annexation petition and within one hundred eighty (180) days after the landowner's signature of the petition, unless a further consent of all the landowners is obtained before the effective date of the ordinance; and

(iii) If the de-annexation causes land within the city or town boundaries to no longer be contiguous with the rest of the city or town, the de-annexation ordinance may be adopted only with the consent of all the owners of the land to be isolated by the de-annexation.

(d) If the city or town owns any rights-of-way, easements, streets or other property or improvements within the area to be de-annexed it may:

(i) Vacate or abandon them;

(ii) Transfer them to the county government with the consent of the county commissioners;

(iii) Agree to transfer them to another city or town upon completion of the annexation of all or part of the de-annexed land to that other city or town;

(iv) Retain ownership of them.

(e) No de-annexation shall create an area which is situated entirely within the municipality but is not a part of the municipality.

(f) The landowner petitioning to have land de-annexed and his successors and assigns shall remain liable for any assessments incurred or levied while the land was within the city or town boundaries and for all mill levies necessary to repay any indebtedness that was outstanding at any time the property was within the city or town boundaries. Neither the de-annexation nor subsequent annexation to or incorporation as another city shall increase or decrease these liabilities.



15-1-422. Prohibited acts.

15-1-422. Prohibited acts.

The granting of an exception to the area wide waste treatment management plan by any city or town to any person may not be conditioned upon any agreement by that person to annexation under this article.



15-1-423. Municipal growth management agreements.

15-1-423. Municipal growth management agreements.

(a) Following a public hearing which may be held jointly between the affected cities or towns, any city or town may mutually agree with one (1) or more cities or towns defining the future geographical growth and expansion areas for each respective city or town. Any agreement under this section shall be reduced to writing and approved by the governing body of each city or town which is a party to the agreement. No agreement under this section shall be amended, terminated or voided by any party thereto after its execution except by the mutual written agreement of the parties to the agreement.

(b) Any agreement entered into by and between any cities or towns under this section shall provide that the parties to the agreement shall not annex real property located in any other party's defined growth and expansion area unless the nonannexing city or town's governing body consents, in writing, to any such annexation.

(c) Any agreement entered into by and between any cities or towns defining their respective future geographical growth and expansion areas prior to July 1, 2007 is hereby ratified and approved and may only be amended, terminated or voided by the mutual written agreement of the governing bodies of the parties thereto.

(d) Nothing in this section shall supercede other requirements for annexation under this article.






ARTICLE 5 - PLANNING

15-1-501. Definitions.

15-1-501. Definitions.

(a) For the purposes of this article:

(i) "Commission" means the planning commission authorized by W.S. 15-1-502;

(ii) "Street" includes streets, highways, avenues, boulevards, parkways, roads, lanes, walks, alleys, viaducts, subways, tunnels, bridges, public easements and rights-of-way and other ways;

(iii) "Subdivision" means the division of a tract or parcel of land into three (3) or more parts for immediate or future sale or building development.



15-1-502. Commission authorized; organization and procedure; compensation; staff; consultants; expenditures.

15-1-502. Commission authorized; organization and procedure; compensation; staff; consultants; expenditures.

Each city and town may have a planning commission. The number and terms of the members and any other details relating to its organization and procedure shall be determined by the governing body. The members shall be appointed by the mayor with the consent of the governing body and shall serve without compensation, except for reasonable expenses. The commission may appoint employees and staff necessary for its work and may contract with city planners and other consultants, including any appropriate agencies or departments of the state of Wyoming, for any service it requires. Commission expenditures shall not exceed the amount of funds appropriated by the governing body or obtained through gifts or otherwise.



15-1-503. Master plan; adoption; concurrent action; contents; amendment.

15-1-503. Master plan; adoption; concurrent action; contents; amendment.

(a) The commission, after holding public hearings, shall adopt and certify to the governing body a master plan for the physical development of the municipality. If the plan involves territory outside the city or town, action shall be taken with the concurrence of the board of county commissioners or county planning commission, or other municipal legislative body concerned. The master plan, with the accompanying maps, plats, charts and descriptive and explanatory matter shall show the:

(i) Commission's recommendations for the development and may include the general location, character and extent of streets, bridges, viaducts, parks, waterways and waterfront developments, playgrounds, airports and other public ways, grounds, places and spaces;

(ii) General location of public buildings and other public property;

(iii) General location and extent of public utilities and terminals, whether publicly or privately owned, for water, light, power, heat, sanitation, transportation, communication and other purposes;

(iv) Acceptance, widening, removal, extension, relocation, narrowing, vacation, abandonment, or change of use of any public ways, grounds, places, spaces, buildings, properties, utilities or terminals;

(v) Zoning plan for the regulation of the height, area, bulk, location and use of private and public structures and premises, and of population density;

(vi) General location, character, layout and extent of community centers and neighborhood units; and

(vii) General character, extent and layout of the replanning of blighted districts and slum areas.

(b) The commission may amend, extend or add to the plan or carry any part or subject matter into greater detail.



15-1-504. Master plan; preparatory surveys and studies; general purpose.

15-1-504. Master plan; preparatory surveys and studies; general purpose.

In preparing the master plan, the commission shall make careful and comprehensive surveys and studies of the existing conditions and probable future growth of the municipality and its environs. The plan shall be made for the general purpose of guiding and accomplishing a coordinated, adjusted and harmonious development of the municipality which will best promote the general welfare as well as efficiency and economy in the process of development.



15-1-505. Master plan; manner of adopting generally; certification thereof.

15-1-505. Master plan; manner of adopting generally; certification thereof.

The commission may adopt the master plan in parts as the plan progresses or as a whole. Any part of the plan shall correspond generally with one (1) or more of the functional subdivisions of the subject matter thereof. The adoption of the plan or any part, amendment or addition shall be by resolution carried by the affirmative vote of not less than a majority of the commission. The resolution shall refer expressly to the maps, descriptive matter and other matters intended by the commission to form the whole or part of the plan. The action taken shall be recorded on the adopted plan or part thereof over the signature of the secretary of the commission. A copy of the plan or part thereof shall be certified to the governing body.



15-1-506. Master plan; construction to conform, be approved; overruling disapproval; time limitation.

15-1-506. Master plan; construction to conform, be approved; overruling disapproval; time limitation.

(a) If the governing body has adopted the master plan or any part thereof, no street, park or other public way, ground, place or space, public building or structure or public utility, whether publicly or privately owned, may be constructed until its location and extent conform to the plan and have been approved by the commission. If disapproved, the commission shall communicate its reasons to the governing body which by a vote of not less than a majority of its membership may overrule the disapproval. If overruled, the governing body or the appropriate board or officer may proceed. However, if the public way, ground, place, space, building, structure or utility is one which the governing body, or other body or official of the municipality may not authorize or finance, then the submission to the commission shall be by the board or official having that jurisdiction, and the commission's disapproval may be overruled by that board by a majority vote or by that official. The acceptance, widening, removal, extension, relocating, narrowing, vacation, abandonment, change of use, acquisition of land for, or sale or lease of any street or other public way, ground, place, property or structure may be similarly overruled.

(b) If the commission fails to act within thirty (30) days after the proposal has been submitted to it, the proposal is deemed approved, unless a longer period is granted by the governing body or other submitting body, board or official.



15-1-507. General powers of commission.

15-1-507. General powers of commission.

(a) The commission has all powers necessary to perform its functions and promote municipal planning and may:

(i) Make reports and recommendations relating to the plan and development of the municipality to public officials and agencies, other organizations and citizens;

(ii) Recommend to the executive or legislative officials programs for public improvement and their financing.



15-1-508. Major street plan; official map; contents; procedure; effect; recording ordinance.

15-1-508. Major street plan; official map; contents; procedure; effect; recording ordinance.

(a) After the commission has adopted a major street plan, the governing body may establish an official map of the whole or any part of the existing public streets. The map may also show the location of the lines of streets on plats of subdivisions which the commission has approved. The governing body may make other additions to or modifications of the official map by extending the lines of proposed new streets or street extensions, widenings, narrowings or vacations which have been accurately surveyed and definitely located. Before taking any such action the governing body shall hold a public hearing thereon. Any proposed addition to or modification of the official map shall be submitted to the commission for its approval. If the commission disapproves, approval of the addition or modification then requires an affirmative vote of not less than a majority of the governing body.

(b) The placing of any street or street lines upon the official map does not of itself constitute the opening or establishment of any street or the taking or acceptance of any land for street purposes.

(c) The governing body shall direct that the adopted ordinance creating the official map be recorded in the office of the county clerk.



15-1-509. Major street plan; preserving integrity of map; building permits; necessary findings; specifications.

15-1-509. Major street plan; preserving integrity of map; building permits; necessary findings; specifications.

(a) To preserve the integrity of the official map, the governing body may provide by ordinance, subject to appropriate eminent domain proceeding, that no permit may be issued for any building or structure which encroaches upon land located within the lines of any street as shown on the official map. The ordinance shall provide that the board of adjustment, which the governing body may create by ordinance, has the power, upon an appeal filed with it by the owner of any such land, to authorize a permit for a building or structure within any mapped-street location when it finds that:

(i) The property of the appellant a portion of which lies within the street lines will not yield a reasonable return to the owner unless the permit is granted; or

(ii) Balancing the interest of the municipality in preserving the integrity of the official map and the interest of the owner in the use and benefits of the property, the grant of the permit is required by justice and equity.

(b) Before taking any action, the board shall hold a public hearing thereon. If the board decides to authorize a building permit, it may specify the exact location, ground area, height and other details and conditions of extent and character and also the duration of the building or structure to be permitted.



15-1-510. Major street plan; subdivision plats; approval required; preparation and adoption of governing regulations.

15-1-510. Major street plan; subdivision plats; approval required; preparation and adoption of governing regulations.

(a) If any commission adopts a major street plan and certifies it to the governing body, no plat of a subdivision of land lying within the municipality may be filed or recorded in the office of the county clerk until it has been submitted to and approved by the governing body and its approval entered in writing on the plat by the clerk of the governing body. No county clerk may file or record a plat of a subdivision without approval by the governing body and any unapproved filing or recording is void.

(b) The commission shall prepare regulations governing the subdivision of land within the municipality. The governing body may adopt the regulations for the municipality after a public hearing thereon.



15-1-511. Major street plan; subdivision plats; when penalty for not preparing; exception; enforcement.

15-1-511. Major street plan; subdivision plats; when penalty for not preparing; exception; enforcement.

Subject to appropriate eminent domain proceedings, if anyone transfers or sells any land located within any area for which a major street plan has been adopted by the commission and the governing body, except for land located in a recorded subdivision, without first preparing a subdivision plat and having it approved by the commission and governing body and recorded in the office of the county clerk, he shall pay a penalty of one hundred dollars ($100.00) for each lot transferred or sold. The description by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring does not exempt the transaction from such penalties. The municipality may enjoin the transfer or sale or may recover the penalty by civil action.



15-1-512. Violations of provisions deemed misdemeanor; remedies.

15-1-512. Violations of provisions deemed misdemeanor; remedies.

Violation of any of the provisions of this article is a misdemeanor. The municipality, or any owner of real estate within the district in which the offending building, structure or land is located, in addition to other remedies provided by law, may institute an injunction, mandamus, abatement or any other appropriate action or proceeding to prevent, enjoin, abate or remove any unlawful erection, construction, alteration, maintenance or use.






ARTICLE 6 - ZONING

15-1-601. Regulations; scope and purpose; uniformity within authorized districts; to follow plan; objectives.

15-1-601. Regulations; scope and purpose; uniformity within authorized districts; to follow plan; objectives.

(a) The governing body of any city or town, by ordinance, may:

(i) Regulate and restrict the:

(A) Height, number of stories and size of buildings and other structures;

(B) Percentage of lot that may be occupied;

(C) Size of yards, courts and other open spaces;

(D) Density of population; and

(E) Location and use of buildings, structures and land for trade, industry, residence or other purposes.

(ii) Establish setback building lines.

(b) The governing body may divide the city or town into districts of such number, shape and area as it deems necessary, and within those districts it may regulate and restrict the erection, construction, reconstruction, alteration, repair or use of buildings, structures or land.

(c) Regulations may differ from one (1) district to another but shall be uniform for each class or kind of buildings within a district.

(d) All regulations shall be made:

(i) In accordance with a comprehensive plan and designed to:

(A) Lessen congestion in the streets;

(B) Secure safety from fire, panic and other dangers;

(C) Promote health and general welfare;

(D) Provide adequate light and air;

(E) Prevent the overcrowding of land;

(F) Avoid undue concentration of population; and

(G) Facilitate adequate provisions for transportation, water, sewerage, schools, parks and other public requirements.

(ii) With reasonable consideration, among other things, of the character of the district and its peculiar suitability for particular uses;

(iii) With a view to conserving the value of buildings and encouraging the most appropriate use of land throughout the city or town; and

(iv) With consideration given to the historic integrity of certain neighborhoods or districts and a view to preserving, rehabilitating and maintaining historic properties and encouraging compatible uses within the neighborhoods or districts, but no regulation made to carry out the purposes of this paragraph is valid to the extent it constitutes an unconstitutional taking without compensation.



15-1-602. Regulations; powers of governing body; public hearing; notice.

15-1-602. Regulations; powers of governing body; public hearing; notice.

(a) The governing body shall specify how regulations, restrictions and the district boundaries are to be determined, established, enforced, amended, supplemented or otherwise changed.

(b) No regulation, restriction or boundary is effective until after a public hearing. At least fifteen (15) days notice of the time and place of the hearing shall be published in a newspaper of general circulation in the city or town.



15-1-603. Regulations; protest makes change ineffective; exception; hearing and notice.

15-1-603. Regulations; protest makes change ineffective; exception; hearing and notice.

(a) If there is a protest against a change in the regulations, restrictions or district boundaries signed by the owners of twenty percent (20%) or more of the area of the lots included in the proposed change, or of those immediately adjacent within a distance of one hundred forty (140) feet, the change is not effective except upon the affirmative vote of three-fourths (3/4) of all the members of the governing body. In determining the one hundred forty (140) feet, the width of any intervening street or alley shall not be included.

(b) The provisions for public hearings and notice specified in W.S. 15-1-602 apply to all changes.



15-1-604. Zoning commission; appointment; duties; effect on governing body.

15-1-604. Zoning commission; appointment; duties; effect on governing body.

The mayor, with the consent of the governing body, shall appoint a zoning commission to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. The commission shall make a preliminary report and hold public hearings before submitting its final report. The governing body shall not hold its public hearings or take action until it has received the commission's final report. If a city planning commission already exists, it may be appointed as the zoning commission.



15-1-605. Board of adjustment; appointment; composition; terms; removal; vacancies.

15-1-605. Board of adjustment; appointment; composition; terms; removal; vacancies.

(a) The mayor, with the consent of the governing body, may appoint a board of adjustment consisting of not less than five (5) nor more than seven (7) members. Each member shall be appointed for a term of three (3) years, except that the initial appointments shall be:

(i) Two (2) for one (1) year;

(ii) Two (2) for two (2) years; and

(iii) The remaining member or members for three (3) years.

(b) The governing body may remove any board member for cause upon written charges after public hearing. Vacancies shall be filled for the unexpired portion of a term.

(c) The mayor, with the consent of the governing body, may appoint the city or town planning commission as the board of adjustment.



15-1-606. Board of adjustment; meetings; procedure; records.

15-1-606. Board of adjustment; meetings; procedure; records.

Board meetings shall be held at the call of the chairman and at such other times as the board determines. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All board meetings are open to the public. The board shall keep minutes of its proceedings showing the vote of each member upon each question or if the member was absent or failed to vote. The board shall also keep records of its examinations and other official actions. All minutes are public records and shall be filed in the board's office.



15-1-607. Board of adjustment; appeals to board; grounds; how conducted; stay of proceedings.

15-1-607. Board of adjustment; appeals to board; grounds; how conducted; stay of proceedings.

(a) Any aggrieved person or any officer, department, board or bureau of the city or town affected by any decision of the administrative officer may appeal to the board. Appeals shall be taken within a reasonable time as provided by the rules of the board by filing with the officer from whom the appeal is taken and with the board a notice of appeal specifying the grounds therefor. The officer from whom the appeal is taken shall immediately transmit to the board the complete record of the action from which the appeal is taken.

(b) An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board that by reason of facts stated in the certificate a stay, in his opinion, would cause imminent peril to life or property. In such cases proceedings shall not be stayed other than by a restraining order granted by the district court for the district, or a judge thereof, on notice to the officer from whom the appeal is taken, and on due cause shown.



15-1-608. Board of adjustment; powers and duties; vote required.

15-1-608. Board of adjustment; powers and duties; vote required.

(a) The board shall:

(i) Hear and decide:

(A) Appeals from and review any order, requirement, decision or determination made by an administrative official charged with the enforcement of any ordinance adopted pursuant to this article;

(B) All matters referred to it or upon which it is required to pass under any such ordinance.

(ii) Fix a reasonable time for hearing an appeal, give public notice, adequate notice to the parties in interest and decide the appeal within a reasonable time. Any party may appear in person at a hearing or by agent or attorney;

(iii) Adopt rules in accordance with the provisions of any ordinance adopted pursuant to this article.

(b) The board has the power to:

(i) Hear and decide special exemptions to the terms of the ordinance upon which the board is required to pass under the ordinance;

(A) Repealed by Laws 1984, ch. 15, 2.

(ii) Vary or adjust the strict application of any of the requirements of any ordinance adopted pursuant to this article in the case of any physical condition applying to a lot or building if the strict application would deprive the owner of the reasonable use of the land or building involved. No adjustment in the strict application of any provision of an ordinance may be granted unless:

(A) There are special circumstances or conditions, fully described in the board's findings, which are peculiar to the land or building for which the adjustment is sought and do not apply generally to land or buildings in the neighborhood, and have not resulted from any act of the applicant subsequent to the adoption of the ordinance;

(B) For reasons fully set forth in the board's findings, the circumstances or conditions are such that the strict application of the provisions of the ordinance would deprive the applicant of the reasonable use of the land or building, the granting of the adjustment is necessary for the reasonable use thereof and the adjustment as granted is the minimum adjustment that will accomplish this purpose; and

(C) The granting of the adjustment is in harmony with the general purposes and intent of the ordinance and will not be injurious to the neighborhood or otherwise detrimental to the public welfare.

(iii) Grant exceptions and variances upon request after a showing that an illegal construction or a nonconforming building or use existed for a period of at least five (5) years in violation of local ordinance and the city or town has not taken steps toward enforcement;

(iv) Reverse or affirm wholly or partly the order, requirement, decision or determination as necessary, but no power exercised under this paragraph shall exceed the power or authority vested in the administrative officer from whom the appeal is taken.

(c) The concurring vote of a majority of the board is necessary to reverse any order, requirement, decision or determination of any administrative official, or to decide in favor of the application on any matter upon which it is required to pass under any ordinance or to effect any variation in the ordinance.



15-1-609. Board of adjustment; review of decisions.

15-1-609. Board of adjustment; review of decisions.

The decision of the board may be reviewed by the district court pursuant to Rule 12 of the Wyoming Rules of Appellate Procedure.



15-1-610. Action to prevent violations authorized.

15-1-610. Action to prevent violations authorized.

(a) If any building or structure is erected, constructed, reconstructed, altered, repaired, converted or maintained, or if any building, structure or land is used in violation of this article or of any ordinance or other regulation made under its authority, the proper authorities of the city or town, in addition to other remedies prescribed by ordinance, may institute any appropriate action to prevent:

(i) The violation;

(ii) The occupancy of the building, structure or land; or

(iii) Any illegal act, conduct, business or use in or about the premises.



15-1-611. Higher standards govern in conflicts.

15-1-611. Higher standards govern in conflicts.

If the regulations made under this article conflict with any statutes or local ordinances or other regulations, the statutes, ordinances or regulations imposing the higher standards govern.






ARTICLE 7 - INDUSTRIAL DEVELOPMENT PROJECTS

15-1-701. Definitions; vesting of powers and privileges.

15-1-701. Definitions; vesting of powers and privileges.

(a) As used in this article:

(i) "Mortgage" means any security device;

(ii) "Project" means any land, building, pollution control facility or other improvement and all necessary and appurtenant real and personal properties, whether or not in existence, suitable for manufacturing, industrial, commercial or business enterprises or for health care facilities. Project may also mean an undivided interest as a tenant in common in an electrical generating facility or in pollution control facilities in connection therewith. Project may also mean an energy improvements program;

(iii) "Property" means real or personal property, or any interest in property, including any undivided interest as a tenant in common in an electrical generating facility or in pollution control facilities in connection therewith;

(iv) "Energy improvements program" means a program authorizing energy efficiency or renewable energy improvements in a program adopted by a municipality, county or joint powers board.

(b) In order to facilitate and promote the local health and general welfare, the sound economic growth of the state of Wyoming, the development of its natural resources, the protection of its natural environment, provision of health care services, energy improvements and to promote employment opportunities for the citizens of Wyoming by creating or encouraging the expansion of manufacturing, industrial plants, processing facilities and all kinds of business which contribute payrolls and tax base to the state of Wyoming, and by attracting to and encouraging the location or the expansion within this state of such plants, facilities and businesses all of which are hereby declared to be and constitute public purposes, the counties and municipalities of the state of Wyoming are vested with the powers and privileges hereafter set forth in this article.



15-1-702. Powers of municipalities and counties; limitations.

15-1-702. Powers of municipalities and counties; limitations.

(a) In addition to all other powers each municipality, county, and multi-county joint powers board has without any other authority the power to:

(i) Acquire one (1) or more projects located within the territorial limits of the municipality or within the territorial limits of the county wherein the municipality is situated, if acquired by a municipality, or located within the county, if acquired by a county, or located within multiple counties if acquired by a joint powers board formed under W.S. 16-1-101 et seq.;

(ii) Lease any or all of its projects upon terms and conditions fixed by the governing body and consistent with the provisions of this article;

(iii) Issue revenue bonds to defray the cost of acquiring or improving any project and secure the payment of the bonds as provided in this article. Revenue bonds may be issued in two (2) or more series or issues, if necessary, and each series or issue may contain different maturity dates, interest rates, priorities on revenues available for payment, priorities on securities available for guaranteeing payment, and other terms and conditions deemed necessary and consistent with the provisions of this article; and

(iv) Sell and convey any property acquired under paragraph (a)(i) of this section and make any order respecting that property in the best interest of the municipality or county. The governing body of the municipality or county may establish terms and conditions as appear to be in the best interest of the municipality or county, including the deferment of payment of the purchase price for not to exceed ten (10) years. If payment of the purchase price is deferred, the municipality or county, at the time of completing the sale, shall take or retain a security interest in the property sold. The security interest, by vote of the governing body, may be subordinated to an obligation incurred by the purchaser for the construction of buildings or improvements on or in connection with the property sold, but the subordination agreement shall require that in the event of default by the purchaser in the payment of the deferred sale price, the holder of the obligation to which the payment of the deferred sale price is subordinated shall pay any unpaid deferred balance. The sale or conveyance of property is subject to the terms of any lease but free and clear of any other encumbrance.

(b) No municipality or county may operate any project referred to in this section as a business or in any manner except as the lessor or holder of a security interest, nor acquire any such project or any part thereof by condemnation.

(c) A municipality, county or joint powers board may designate an energy improvements area and establish an energy improvements program to make loans to owners of real property within the area for cost-effective energy improvements to existing residential, commercial or industrial buildings on the property. Not less than thirty (30) days prior to the designation under this subsection, the governing body shall provide an explanation of the proposed program to any utility which distributes electricity or natural gas in the area in which the proposed program will operate. A governing body which establishes an energy improvements program may secure a loan under the program with a lien on the benefited property and enforce the lien in the same manner as provided for special assessments under W.S. 15-6-401 et seq. Additionally, the governing body may require any other security for a loan it deems reasonable and necessary. The designation may establish:

(i) A loan application process that includes an energy audit of the building proposed to be improved and other requirements to ensure that the loan will be used for energy improvements which are cost effective and otherwise consistent with the purpose of the program;

(ii) The loan terms, including interest rates;

(iii) The application and loan fees sufficient to pay the administrative and financing costs of the program, included costs associated with loan delinquencies; and

(iv) Any requirements and conditions to ensure timely repayment of loans and fees imposed under the program.



15-1-703. Bonds; limitations; terms and conditions; sale; expenses; negotiability.

15-1-703. Bonds; limitations; terms and conditions; sale; expenses; negotiability.

(a) No bonds issued by a municipality or county under this article may be general obligations of the municipality or county. Bonds and interest coupons do not constitute nor give rise to a pecuniary liability of the municipality or county or a charge against its general credit or taxing powers. These limitations shall be stated clearly on the face of each bond.

(b) The bonds may be executed and delivered at any time, in such form and denominations, be of such tenor, in registered or bearer form either as to principal or interest or both, payable in installments at any place and at any time not exceeding thirty (30) years from their date, bear interest at any rate, be redeemable prior to maturity with or without premium and contain any provisions not inconsistent with this section, if deemed in the best interest of the municipality or county and if provided for by the governing body at the time of authorization.

(c) Any bonds issued under this article may be sold at public or private sale in a manner and at a time set by the governing body. The municipality or county shall pay all necessary expenses, premiums and commissions in connection with the authorization, sale and issuance of the bonds from the proceeds of the sale or from the revenues of the projects.

(d) All bonds and interest coupons are negotiable instruments, although payable solely from a specified source.



15-1-704. Bonds; sources of security and limitations; mortgage provisions and limitations.

15-1-704. Bonds; sources of security and limitations; mortgage provisions and limitations.

(a) The principal and interest on any bonds issued under this article shall be secured by a pledge of the revenues of the project for which the bonds were issued and may be secured by a mortgage covering all or any part of the project by a pledge of the lease of the project, or by other security devices deemed advantageous that do not constitute a general obligation of the municipality or county. A municipality or county shall not obligate itself except with respect to the project and the application of its revenues, and shall not incur a pecuniary liability or a charge upon its general credit or against its taxing power.

(b) Any mortgage given to secure the bonds may contain any agreement and provisions customarily contained in instruments securing bonds, including provisions respecting the fixing and collection of rents for any project covered, the terms of the lease of the project, the maintenance and insurance of the project, the creation and maintenance of special funds from the revenues of the project and the rights and remedies available in the event of a default to the bondholders or to the trustee under a mortgage.

(c) Any mortgage securing the bonds may provide that:

(i) In the event of a default in the payment of the principal or interest or in the performance of any of the terms of the agreement or mortgage, payment and performance may be enforced by mandamus or by the appointment of a receiver with power to charge and collect rents and to apply the revenues from the project in accordance with the agreement or mortgage;

(ii) In the event of a default in the payment or the violation of any agreement contained in the mortgage, the mortgage may be foreclosed and sold in any manner permitted by law;

(iii) Any trustee under the mortgage or the holder of any of the bonds secured thereby may become the purchaser at any foreclosure sale.

(d) No breach of any agreement specified in this section may impose any pecuniary liability upon a municipality or county or any charge upon their general credit or against their taxing powers.



15-1-705. Leasing; prior determinations; record; agreement required; provisions thereof.

15-1-705. Leasing; prior determinations; record; agreement required; provisions thereof.

(a) Before leasing any project the governing body shall determine the:

(i) Project furthers the public purpose of providing health care facilities in the state or meets the following public purposes:

(A) Creating new or additional employment opportunities;

(B) Expanding the tax base and increasing sales, property or other tax revenues to the municipality or county;

(C) Maintaining and promoting a stable, balanced and diversified economy among agriculture, natural resource development, business, commerce and trade;

(D) Promoting or developing use of agricultural, manufactured, commercial or natural resource products within or without the state.

(ii) Amount necessary to pay the principal and interest on the bonds proposed to finance the project;

(iii) Amount necessary to be paid into any reserve funds which the governing body establishes in connection with the retirement of the proposed bonds and the maintenance of the project;

(iv) Estimated cost of maintaining the project in good repair and keeping it properly insured, unless the terms under which the project is to be leased provide that the lessee shall maintain and carry all proper insurance on the project;

(v) Manner in which the amount necessary to pay any charges negotiated as hereinafter set forth, in lieu of taxes shall be determined.

(b) No bonds shall be issued pursuant to the provisions of this article to acquire, construct or improve a project unless the governing body makes the determinations and findings required by paragraph (a)(i) of this section. However, in the case of bonds issued to acquire, construct or improve a pollution control facility or to acquire an undivided interest as a tenant in common in pollution control facilities and any land, building, other improvement and real or personal property necessary and appurtenant thereto, the governing body shall not be required to make the determinations and findings required by paragraph (a)(i) of this section but shall be authorized to issue bonds upon determining the project will assist in reducing, preventing, abating or eliminating pollution in the municipality or county and will facilitate and promote the protection of the natural environment of the municipality or county. The determinations and findings of the governing body shall be set forth in the record of proceedings at which the proposed bonds are authorized. Before issuing the bonds the municipality or county shall lease the project under an agreement conditioned upon completion of the project and providing for payment of such rentals as, upon the basis of the determinations and findings are sufficient to pay the:

(i) Principal and interest on the bonds;

(ii) Any charges negotiated as hereinafter set forth, in lieu of taxes, to build up and maintain any necessary reserves; and

(iii) The costs of maintaining the project in good repair and keeping it properly insured, unless the lease obligates the lessees to pay for the maintenance and insurance of the project.

(c) Subject to the limitations of this article, the lease or its extensions or modifications may contain other terms and conditions mutually acceptable to the parties, and notwithstanding any other provisions of law relating to the sale of property owned by municipalities and counties, the lease may contain an option for the lessees to purchase the project.



15-1-706. Refunding bonds; general procedure; limitations.

15-1-706. Refunding bonds; general procedure; limitations.

(a) Any municipality or county may refund at any time any bonds issued under this article and outstanding, including without limitation short-term bonds issued in anticipation of the issuance of long-term bonds, by issuing refunding bonds in an amount sufficient to refund the principal together with any unpaid interest and any necessary premiums and commissions. An issue of refunding bonds may be combined with an issue of additional revenue bonds on any project if consistent with the requirements of W.S. 15-1-705. Any refunding may be effected whether the bonds to be refunded have matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds in payment of the bonds to be refunded, or by exchange of the refunding bonds for the bonds to be refunded. The holders of any bonds to be refunded are not compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are by their terms subject to redemption by option or otherwise. Any refunding bonds are subject to the provisions of W.S. 15-1-703 and may be secured as provided in W.S. 15-1-704. The principal proceeds from the sale of any refunding bonds shall be applied only as follows:

(i) To the immediate payment and retirement of the bonds being refunded; or

(ii) To the extent not required for the immediate payment of the bonds being refunded then the proceeds shall be deposited in trust to provide for the payment and retirement of the bonds being refunded and to pay any expenses incurred in connection with refunding but provision may be made for the pledging and disposition of any surplus, including, without limitation, provision for the pledging of any surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any trust fund may be invested in direct obligations of or obligations the principal of and interest on which are guaranteed by the United States government or obligations of any agency or instrumentality of the United States government. Nothing in this paragraph shall be construed as a limitation on the duration of any deposit in trust for the retirement of bonds being refunded but which shall not have matured and which shall not be presently redeemable or if presently redeemable, shall not have been called for redemption.



15-1-707. Use of bond proceeds for certain purposes; actual project costs.

15-1-707. Use of bond proceeds for certain purposes; actual project costs.

(a) The proceeds from the sale of any bonds issued under this article shall be applied only for the purpose for which the bonds were issued. Any accrued interest and premiums received on the sale shall be applied to the payment of the principal or the interest on the bonds sold. If any portion of the proceeds is not needed for the purpose for which the bonds were issued, then the unneeded portion shall be applied to the payment of the principal or the interest on the bonds. The cost of acquiring or improving any project shall include the actual cost of:

(i) Acquiring or improving the real estate;

(ii) Construction of all or any part of the project, including architects' and engineers' fees;

(iii) All expenses in connection with the authorization, sale and issuance of the bonds to finance the acquisition or improvement; and

(iv) Interest on the bonds for a reasonable time prior to construction, during construction and for not more than six (6) months after completion of construction.



15-1-708. Taxation or imposition of fee; amount; general procedure.

15-1-708. Taxation or imposition of fee; amount; general procedure.

(a) Notwithstanding that title to a project may be in a municipality or county, any project initiated or proceedings instituted prior to February 16, 1967, by the execution of a contract between any municipality and a lessee or proposed lessee for the acquisition of a project, are subject to taxation to the same extent, in the same manner and under the same procedures as privately owned property in similar circumstances if the projects are leased to or held by private interests on both the assessment date and the date the levy is made in any year, unless the governing body and the lessee or proposed lessee agree upon an annual fee pursuant to the provisions of subsection (b) of this section. The projects are not subject to taxation if they are not leased to or held by private interests on both the assessment date and the date the levy is made in any year. If personal property owned by a municipality or county is taxed under this section and the taxes are delinquent, levy by distress warrant for collection of the delinquent taxes may be made only on the personal property against which the taxes were levied.

(b) Projects initiated after February 16, 1967, are exempt from ad valorem taxes, but the governing body shall negotiate with the proposed lessee an annual fee in lieu of taxes, which shall fully compensate the state, the political subdivisions and other recipients of ad valorem taxes for the share each would have received had this exemption not been authorized. The annual fee, if payable to a municipality, shall be remitted by the municipality to the county treasurer of the county wherein the project is located before January 1 of the year following the year for which the fee is collected. The county treasurer shall distribute the fee together with similar fees collected from county projects to the state, the political subdivisions and other recipients of ad valorem taxes in the same manner and proportions as the ad valorem tax revenues received by the county are distributed as by law provided.



15-1-709. Advice and information.

15-1-709. Advice and information.

The executive director of the Wyoming business council and the University of Wyoming shall furnish advice and information in connection with a project when requested to do so by a county or municipality.



15-1-710. Alternative procedures authorized; other provisions applicable; form of transaction; exceptions.

15-1-710. Alternative procedures authorized; other provisions applicable; form of transaction; exceptions.

(a) Pursuant to this section and as an alternative to the procedures set forth in W.S. 15-1-701 through 15-1-708, a municipality or county may issue revenue bonds to defray the cost of acquiring, constructing or improving any project regardless of whether or not the municipality or county acquires any ownership interest in the project. The municipality or county may authorize the user of the project, or an agent of the user or a trustee, to disburse the proceeds of the revenue bonds to pay only those costs of the project specified in W.S. 15-1-707 and only upon the conditions that the user agrees to complete the acquisition or construction of the project and pay to the municipality or county an amount sufficient to pay, when due, the principal, interest and premium, if any, on the revenue bonds, and any other expenses incurred by the municipality or county in connection therewith. The revenue bonds are payable solely from the revenues derived from payments to the municipality or county by the user of the project. These revenues may be pledged and assigned to a trustee for the benefit of the bondholders. The revenues are not deemed to be revenues of any project.

(b) If the project is financed pursuant to this section, the provisions of W.S. 15-1-701 through 15-1-708 apply. However, the procedures shall contemplate and authorize a transaction in the form provided in this section rather than a transaction in the form of a lease or sale of a project, except that:

(i) The revenue bonds issued pursuant to this section are not subject to the provisions of W.S. 15-1-704(a), but shall be secured by a pledge of the agreement of the user enterprise to pay principal, interest and premium, if any, on the bonds and any and all other expenses in connection with the bonds, and may be secured by any other agreement or obligation of the user enterprise or any other person;

(ii) The governing body of the municipality or county shall make similar determinations and findings as and where required by W.S. 15-1-705 before issuing bonds under this section;

(iii) Title to or in the project may at all times remain in the user or in any other person; and

(iv) The agreement or contract of the user with the municipality or county may include provisions the municipality or county deems appropriate to effect the financing of the proposed undertaking.






ARTICLE 8 - OFF-STREET PARKING

15-1-801. Construction authorized; financing; security.

15-1-801. Construction authorized; financing; security.

(a) The governing body of any city or town may construct and provide off-street parking facilities to reduce street congestion.

(b) A city or town may:

(i) Appropriate by ordinance all or any portion of the revenues derived from the use of parking meters for the creation, purchase, lease, construction and maintenance of off-street parking facilities;

(ii) Pledge on-street parking meter funds, or proceeds of gasoline taxes in the manner and subject to the limitations prescribed by W.S. 15-6-437, as additional security for the bonds authorized in paragraph (iii) of this subsection;

(iii) Issue revenue bonds for the creation, purchase, lease, construction and maintenance of off-street parking facilities, or refunding revenue bonds to refund, pay or discharge all or a part of its off-street parking facility revenue bonds, including interest. The procedure for issuing revenue or refunding revenue bonds is the same as that prescribed by W.S. 35-2-424 through 35-2-436, as from time to time amended;

(iv) If parking meters are not used, use any other funds available to carry out the provisions of this article.



15-1-802. Repealed by Laws 1995, ch. 178, 1.

15-1-802. Repealed by Laws 1995, ch. 178, 1.






ARTICLE 9 - BAND CONCERTS

15-1-901. Concerts and payment authorized; membership.

15-1-901. Concerts and payment authorized; membership.

Any city or town may provide public band concerts for the entertainment of their residents and pay the expense out of any monies in the general fund. The band concerts shall be given at a place designated by the governing body.



15-1-902. Tax levy.

15-1-902. Tax levy.

Any city or town when authorized may levy each year for band concerts, a tax not exceeding one (1) mill on the dollar of all taxable property within its boundaries. The revenue obtained therefrom shall be used only for band concerts.



15-1-903. Tax levy; petition for election thereon; form of question; vote required; limitation.

15-1-903. Tax levy; petition for election thereon; form of question; vote required; limitation.

(a) If a petition signed by fifteen percent (15%) of the qualified electors who are real property holders within the city or town is filed with the clerk requesting that the question of a levy for band purposes be submitted to the election of the city or town, the governing body shall submit the question to the voters at the next general municipal election as follows: "Shall a tax not exceeding .... mill be levied each year on all taxable property within the boundaries of the .... of .... for the purpose of providing a fund for the maintenance or employment of a municipal band for musical purposes?"

(b) If a majority of votes cast favor the proposition, the governing body shall in each subsequent year levy the tax as approved by the electors in the petition but not exceeding one (1) mill on the dollar on all taxable property within the city or town.



15-1-904. Tax levy; petition for election on discontinuing; form of question; vote required.

15-1-904. Tax levy; petition for election on discontinuing; form of question; vote required.

(a) If a petition signed by fifteen percent (15%) of the qualified electors who are real property holders within the city or town is filed with the clerk requesting that the question of discontinuing the levy for band concerts be submitted to the voters, the governing body shall submit the question at the next general municipal election as follows: "Shall the levy of a tax for the purpose of providing a fund for the maintenance or employment of a municipal band for municipal purposes be discontinued?"

(b) If a majority of the votes are in the affirmative, the levy shall be discontinued.






ARTICLE 10 - DISSOLUTION

15-1-1001. When authorized; vote required; transfer of assets.

15-1-1001. When authorized; vote required; transfer of assets.

If the population residing within the corporate limits of any city or town is thirty-five (35) persons or less according to an accurate census made in the manner specified in this article, three-fourths (3/4) of the members of the governing body or if there is no governing body, a majority of those persons living within the county in which the municipality is situated who were members of the last governing body, may resolve to dissolve its municipal corporate status. Those persons may give, transfer, convey or assign all or any part of the municipal corporate assets, including money, property and rights, titles and interests of any nature to the nearest city or town within the same county.



15-1-1002. Census; when taken; affidavit.

15-1-1002. Census; when taken; affidavit.

In order to determine whether its resident corporate population is thirty-five (35) persons or less, the governing body or the persons of the last governing body shall cause an accurate census to be taken of the resident population of the city or town on some day not more than forty (40) days prior to the date of passage of the resolution to dissolve its municipal corporate status. The census shall name every head of a family residing within the municipality on that day and the number of persons then belonging to every family. The person or persons taking the census shall verify it by affidavit.



15-1-1003. Disposition of assets; use by receiving city or town.

15-1-1003. Disposition of assets; use by receiving city or town.

The city or town receiving the assets becomes the absolute and unconditional owner of that property. The receiving city or town shall deposit all money so received to its general fund and may make expenditures thereof for any lawful purpose. All other assets may be managed or disposed of in any manner provided by law.



15-1-1004. Disposition of assets; resolution and statement; when filed; contents.

15-1-1004. Disposition of assets; resolution and statement; when filed; contents.

Any city or town disposing of all or any part of its assets, within sixty (60) days after the date of the first of such transfers, shall file a certified copy of its resolution of dissolution in the office of the secretary of state. The resolution shall be accompanied by a true and correct verified statement of the mayor, president of the council or clerk of the governing body, or of the chairman or mayor of the last governing body, setting forth the nature, description and extent of the assets, the date or dates on which transfers were made, the recipient of the assets, a certified copy of the census and all proper instruments of conveyance necessary to transfer any remaining assets to the state of Wyoming.



15-1-1005. Certificate of dissolution; issuance and filing thereof; date of dissolution.

15-1-1005. Certificate of dissolution; issuance and filing thereof; date of dissolution.

(a) The secretary of state shall thereafter issue to the mayor, president of the council, or clerk or chairman of the former governing body a certificate of dissolution, together with a certified copy thereof which shall be filed in the office of the county clerk of the county in which the city or town was situated.

(b) The municipal corporate status shall be dissolved upon the date the secretary of state issues a certificate of dissolution, if a certified copy of the certificate is filed in the office of the county clerk of the county in which the municipality was situated within ten (10) days after that date. Otherwise the date of dissolution is the date upon which the certified copy of the certificate of dissolution is filed in the proper county office.



15-1-1006. Certificate of dissolution; presumption upon filing; escheat of assets.

15-1-1006. Certificate of dissolution; presumption upon filing; escheat of assets.

If the certified copy of the certificate of dissolution is filed, it is presumed that the dispositions of all municipal corporate assets was made in substantial compliance with this article. All other assets belonging to the city or town not described in the statement or instrument of conveyance filed with the secretary of state shall escheat to the state in the manner and for the uses and purposes provided by law.






ARTICLE 11 - QUASI-MUNICIPAL DISTRICTS

15-1-1101. Definition.

15-1-1101. Definition.

As used in this article, "quasi-municipal district" means any sanitary and improvement district organized pursuant to W.S. 35-3-101 through 35-3-107 and 35-3-109 through 35-3-121 or any water district, sewer district or water and sewer district organized pursuant to W.S. 41-10-101 through 41-10-151.



15-1-1102. Validation of prior organizations; generally.

15-1-1102. Validation of prior organizations; generally.

(a) The organization or reorganization of any quasi-municipal district by decree, order or amendment thereof entered prior to March 5, 1969, is validated.

(b) All acts and proceedings prior to March 5, 1969, by or on behalf of any quasi-municipal district under law or under color of law, including but not limited to the terms, provisions, conditions and covenants of any resolution or motion appertaining to the authorization or issuance of bonds or coupons, are validated, notwithstanding any lack of power or authority, or any defects and irregularities in the acts and proceedings.



15-1-1103. Validation of prior organizations; legislative authority; exceptions.

15-1-1103. Validation of prior organizations; legislative authority; exceptions.

This article provides necessary legislative authority to validate any organization or reorganization or act or proceeding which the legislature could have authorized in the laws under which the organization or reorganization was accomplished and pursuant to which the acts or proceedings were taken. This article does not validate the organization or reorganization of any quasi-municipal district, or any act, proceeding or other matter the legality of which is being contested or inquired into in any legal proceeding now pending and undetermined and does not validate the organization or reorganization of any quasi-municipal district, or any act, proceeding or other matter which has been determined in any legal proceeding to be illegal, void or ineffective.









CHAPTER 2 - INCORPORATED TOWNS

ARTICLE 1 - IN GENERAL

15-2-101. Governing body generally.

15-2-101. Governing body generally.

The governing body when organized is a body corporate and politic with perpetual succession, to be known by the name designated and is capable of suing and being sued and of pleading and being impleaded in all courts and places.



15-2-102. Officers; election, appointment and removal; conditions for appointive office or position.

15-2-102. Officers; election, appointment and removal; conditions for appointive office or position.

(a) The officers of a town are a mayor and four (4) councilmen, all of whom shall be elected. Unless otherwise provided by ordinance, the clerk, treasurer, marshal, attorney, municipal judge and department heads as specified by ordinance shall be appointed by the mayor with the consent of the governing body and may be removed by the mayor for incompetency or neglect of duty. All other appointments, except the appointment of members of a board or commission, and removals shall be made by the mayor without consent of the governing body, unless consent is required by separate statute. The governing body shall determine the method of appointing members of a board or commission, unless the method of appointing such members is specified by separate statute.

(b) The governing body, by ordinance or resolution, may specify conditions for any office or position to which a person is appointed under this section including:

(i) Level or range of salary;

(ii) A description of the duties and responsibilities of the office or position;

(iii) Term of appointment;

(iv) Requirements for:

(A) Promotion;

(B) Suspension; and

(C) Hearing of appeals from decisions of the mayor to remove or discharge an appointee other than members of a board or commission, after which the governing body may affirm, modify or reverse the mayor's decision; and

(v) Other matters which are part of the personnel policies of the town.



15-2-103. Officers; salaries.

15-2-103. Officers; salaries.

The governing body shall fix the salaries for the mayor and councilmen in towns not operating under the commission or city manager form of government. The salaries shall be fixed before their terms begin and shall not change during the term for which they are elected. The salary for mayor shall be paid in twelve (12) or more installments and may not exceed the maximum of twenty-four thousand dollars ($24,000.00) per year. The salary for each councilman shall be not less than ten dollars ($10.00) nor more than one hundred fifty dollars ($150.00) for actual attendance at each regular or special meeting. All appointed officers shall receive the salary or compensation as provided by law or ordinance.



15-2-104. Mayoral veto; overriding thereof; failure to act.

15-2-104. Mayoral veto; overriding thereof; failure to act.

The mayor is entitled to sign or veto any ordinance passed by the governing body and to sign or veto any order, bylaw, resolution, award or vote to enter into any contract or the allowance of any claim. A veto may be overridden by a vote of two-thirds (2/3) of the qualified members of the council. If the mayor neglects or refuses to sign any ordinance and fails to return it with his objections in writing at the next regular meeting of the governing body, it becomes law without his signature. The mayor may veto any item of any appropriation ordinance and approve the remainder thereof. The items vetoed may be passed over the veto as in other cases. The mayor does not have a vote in any matter involving the override of a veto.






ARTICLE 2 - FINANCES AND CLAIMS

15-2-201. Fiscal year; appropriations; taxes; certification; expenditures; contracts and expenses; exception.

15-2-201. Fiscal year; appropriations; taxes; certification; expenditures; contracts and expenses; exception.

(a) The fiscal year of each town begins July 1 in each year. Except as provided in W.S. 16-4-104(h), the governing body, within the last quarter of each fiscal year, shall pass an annual appropriation ordinance for the next fiscal year in which it may appropriate an amount of money necessary to defray all expenses and liabilities of the town. The ordinance shall specify the objects and purposes for which the appropriations are made and the amount appropriated for each object or purpose. No further appropriation may be made at any other time within the fiscal year, except as provided in W.S. 16-4-112 through 16-4-114. The total amount appropriated shall not exceed the probable amount of revenue that will be collected during the fiscal year.

(b) The governing body of each incorporated town, prior to adoption of the budget, shall determine the amount of general taxes necessary to provide for the current expenses of the town and determine the amount of any special tax or assessment levies.

(c) After the governing body has passed an ordinance fixing the amount of taxes necessary as provided by subsection (b) of this section, the town clerk under the supervision of the mayor shall certify the amount of money to be collected to the county clerk.

(d) Repealed by Laws 1985, ch. 152, 4.

(e) No contract or expenditure shall be made by the governing body or any committee or member thereof, or any of the officers of the town, unless an appropriation therefor has been previously made.

(f) The provisions of this section do not apply to towns during the first year of their corporate existence.



15-2-202. Renumbered by Laws 1985, ch. 152, 3.

15-2-202. Renumbered by Laws 1985, ch. 152, 3.



15-2-203. Treasurer's accounts; contents; report.

15-2-203. Treasurer's accounts; contents; report.

The treasurer of the town shall keep his accounts so as to show when and from what sources all monies paid to him have been derived and to whom and when the monies or any part thereof have been paid out. His books, accounts and vouchers are at all times subject to examination by the governing body or any elector of the town. It is the duty of the treasurer to provide the governing body with a financial report at such times, but not less than quarterly, and in a form as the governing body requires.



15-2-204. Notice of receipts and expenditures; contents.

15-2-204. Notice of receipts and expenditures; contents.

(a) Immediately after the end of the fiscal year, the governing body shall publish in a newspaper, if one is published in the town, or if there is none then by posting in three (3) or more public places, an exhibit of the receipts and expenditures specifying:

(i) The amount budgeted and actual receipts for all revenue sources;

(ii) The specific amount and purpose of each appropriation; and

(iii) The actual expenditures made against each appropriation.

(iv) Repealed by Laws 1985, ch. 152, 4.









CHAPTER 3 - FIRST CLASS CITIES

ARTICLE 1 - IN GENERAL

15-3-101. Population requirement; issuance of proclamation; receipt as evidence.

15-3-101. Population requirement; issuance of proclamation; receipt as evidence.

If it is ascertained that any city or town has attained a population of more than four thousand (4,000) inhabitants and that fact is certified to the governor by the mayor of the city or town, attested by its seal, the governor, by public proclamation, shall declare the city or town to be a city of the first class. The proclamation shall be published by the city for three (3) consecutive weeks in a newspaper of general circulation in the city. A certified copy of the proclamation shall be recorded in the office of the county clerk of the county in which the city is situated. The record of the proclamation shall be received as evidence of the organization and corporate existence of the city as a city of the first class in any court within the state.



15-3-102. Name; service of process.

15-3-102. Name; service of process.

The corporate name of each first class city is the city of ...., and the city by that name has perpetual succession. All process whatever affecting any such city shall be served upon the mayor or acting mayor, or, in the absence of both, upon the city clerk.



15-3-103. Rights to remain in effect.

15-3-103. Rights to remain in effect.

No right of property accrued to any city or town, corporation or person under any law previously in force is affected by a city or town becoming a first class city. All ordinances not in conflict with this chapter shall continue in force until amended or repealed by the governing body. Any city or town becoming a first class city retains all its trusts, rights, privileges and indebtedness. All actions commenced by or against any city or town which becomes a first class city shall be continued to final judgment and satisfaction as if its status had not changed.



15-3-104. Temporary continuation of existing government.

15-3-104. Temporary continuation of existing government.

The government of the city shall continue in authority until the reorganization, which shall be effected by the holding of a regular election under the provisions of law. The governing body may divide the city into not less than three (3) wards to take effect prior to the election.






ARTICLE 2 - OFFICERS

15-3-201. Mayoral veto; overriding thereof; failure to act.

15-3-201. Mayoral veto; overriding thereof; failure to act.

The mayor is entitled to sign or veto any ordinance passed by the governing body and to sign or veto any order, bylaw, resolution, award or vote to enter into any contract, or the allowance of any claim. A veto may be overridden by a vote of two-thirds (2/3) of all the qualified members of the council. If the mayor neglects or refuses to sign any ordinance and fails to return it with his objections in writing at the next regular meeting of the governing body, it becomes law without his signature. The mayor may veto any item of any appropriation ordinance and approve the remainder thereof. The items vetoed may be passed over the veto as in other cases. The mayor does not have a vote in any matter involving the override of a veto.



15-3-202. Jurisdiction beyond corporate limits; exception.

15-3-202. Jurisdiction beyond corporate limits; exception.

(a) The mayor, from time to time, shall communicate to the governing body such information and recommend such measures as in his opinion may tend to improve the finances of the city, the police, health, comfort and general prosperity of the city.

(b) The mayor has such jurisdiction as may be vested in him by ordinance:

(i) Repealed By Laws 2013, Ch. 104, 2.

(ii) In all matters excepting taxation within one-half (1/2) mile of the corporate limits of the city. The board of county commissioners of any county containing any area over which jurisdiction has been asserted pursuant to this paragraph may enact a resolution nullifying the ordinance as to any unincorporated area of the county subject to the ordinance. Upon the effective date of the resolution the ordinance shall no longer be effective as to the unincorporated area of the county specified in the resolution.



15-3-203. President of governing body; acting president; election; duties.

15-3-203. President of governing body; acting president; election; duties.

The governing body may elect from their number a president who, in the absence of the mayor, shall preside at all meetings of the governing body. If the office of mayor is vacant, the president shall occupy the office until the vacancy is filled. The governing body may elect one (1) councilman to serve temporarily as acting president in the president's absence. The president and acting president, when occupying the place of the mayor, may exercise all of the powers of that office and have the same privileges as other members of the governing body. All acts of the president or acting president, while so acting, are as binding upon the council and upon the city as if done by the mayor.



15-3-204. Appointed officers; removal; conditions for appointive office or position.

15-3-204. Appointed officers; removal; conditions for appointive office or position.

(a) Unless otherwise provided by ordinance, the clerk, treasurer, engineer, attorney, fire chief, police chief, municipal judges and department heads as specified by ordinance shall be appointed by the mayor with the consent of the governing body and may be removed by the mayor. All other appointments, except the appointment of members of a board or commission, and removals shall be made by the mayor without consent of the governing body unless consent is required by separate statute. The governing body shall determine the method of appointing members of a board or commission, unless the method of appointing such members is specified by separate statute. The mayor has the power to remove any officer appointed under W.S. 15-1-101 through 15-10-117 for incompetency or neglect of duty.

(b) The governing body, by ordinance or resolution, may specify conditions for any office or position to which a person is appointed under this section including:

(i) Level or range of salary;

(ii) A description of the duties and responsibilities of the position;

(iii) Term of appointment;

(iv) Requirements for:

(A) Promotions;

(B) Suspension; and

(C) Hearing of appeals from decisions of the mayor to remove or discharge an appointee other than members of a board or commission, after which the governing body may affirm, modify or reverse the decision of the mayor; and

(v) Other matters which are part of the personnel policies of the city.



15-3-205. Salaries; minimum amounts.

15-3-205. Salaries; minimum amounts.

(a) The salaries of all officers shall be fixed by ordinance but the salaries of the following officers shall not be less than the following amounts per year:

(i) Mayor, six hundred dollars ($600.00);

(ii) Repealed by Laws 1985, ch. 8, 2.

(iii) Repealed by Laws 1985, ch. 8, 2.

(iv) Repealed by Laws 1985, ch. 8, 2.

(v) Each councilman, ten dollars ($10.00) for actual attendance at each regular or special meeting of the governing body or any committee meeting.

(vi) Repealed by Laws 1985, ch. 8, 2.

(b) All other officers of the city shall receive the compensation fixed by ordinance except as otherwise provided by law.



15-3-206. Renumbered by Laws 1985, ch. 209, 1.

15-3-206. Renumbered by Laws 1985, ch. 209, 1.



15-3-207. Elected officers; qualifications; bonds.

15-3-207. Elected officers; qualifications; bonds.

All elected officers shall be qualified electors of the city entitled to vote at all elections therein. Each officer shall give bond in an amount and upon conditions as are provided by ordinance.



15-3-208. Treasurer; failure to provide required reports; removal; vacancy.

15-3-208. Treasurer; failure to provide required reports; removal; vacancy.

(a) Repealed by Laws 1985, ch. 152, 4.

(b) If the treasurer neglects or fails to provide financial reports as required by the governing body, the mayor may declare the office vacant and fill the vacancy by appointment according to W.S. 15-3-204.



15-3-209. Treasurer; receiving monies; books and accounts.

15-3-209. Treasurer; receiving monies; books and accounts.

The city treasurer shall receive all monies belonging to the city. The clerk and treasurer shall keep their books and accounts in the manner prescribed by W.S. 16-4-101 through 16-4-124. The books and accounts may be inspected at any time by the mayor, councilmen and other persons designated by law.



15-3-210. Treasurer; handling monies; restrictions; removal; vacancy.

15-3-210. Treasurer; handling monies; restrictions; removal; vacancy.

The treasurer shall not, either directly or indirectly, use the corporation money or warrants in his custody for his own use and benefit or that of any other person. If anyone violates this provision, the mayor may remove him from office immediately and declare the office vacant. If an office is declared vacant, the mayor shall fill the vacancy by appointment according to W.S. 15-3-204.



15-3-211. Repealed by Laws 1985, ch. 152, 4.

15-3-211. Repealed by Laws 1985, ch. 152, 4.



15-3-212. Engineer; duties; other employees; outside work.

15-3-212. Engineer; duties; other employees; outside work.

The city engineer shall keep records of all work done for the city and any other records the governing body requires. All such records are public records belonging to the city and shall be turned over to any successor to the office. Before the governing body makes any contract for any work or improvement exceeding two hundred dollars ($200.00), the city engineer shall submit to the governing body an estimate of the cost thereof. The city may employ other engineers or assistants for any work for the city either within or without the city limits. Any work done by the city engineer for the city, outside the limits thereof, shall be expressly provided by ordinance.



15-3-213. Change of emoluments during term prohibited.

15-3-213. Change of emoluments during term prohibited.

The emoluments of any elective officer shall not be increased or diminished during the term for which he was elected. No person who has resigned or vacated any office is eligible to the same office during the time for which he was elected or appointed, if during the same time the emoluments have been increased.






ARTICLE 3 - FINANCES

15-3-301. Repealed by Laws 1985, ch. 152, 4.

15-3-301. Repealed by Laws 1985, ch. 152, 4.



15-3-302. Repealed by Laws 1985, ch. 152, 4.

15-3-302. Repealed by Laws 1985, ch. 152, 4.



15-3-303. Repealed by Laws 1985, ch. 152, 4.

15-3-303. Repealed by Laws 1985, ch. 152, 4.



15-3-304. Repealed by Laws 1985, ch. 152, 4.

15-3-304. Repealed by Laws 1985, ch. 152, 4.



15-3-305. Repealed by Laws 1985, ch. 152, 4.

15-3-305. Repealed by Laws 1985, ch. 152, 4.



15-3-306. Financial statements to be published.

15-3-306. Financial statements to be published.

The governing body shall cause to be published a semiannual interim financial statement and an annual statement of the financial condition of the city.






ARTICLE 4 - ACTIONS AND CLAIMS

15-3-401. Actions; when showing legal compliance required.

15-3-401. Actions; when showing legal compliance required.

If any suit is instituted by or against any city under the law governing cities of the first class, in any of the courts of this state, the city is not required to show its compliance with the provisions thereof, as to its organization or the passage, adoption or publication of its ordinances, unless they are controverted by affidavit.



15-3-402. Actions; recovering penalty or fine; generally.

15-3-402. Actions; recovering penalty or fine; generally.

All actions brought to recover any penalty or fine shall be brought in the corporate name of the city and the recoveries, when collected, shall be paid into the city treasury. The process in every such action shall be a warrant, and the person named therein shall be arrested and taken before the municipal court for trial.



15-3-403. Actions; recovering penalty or fine; statement of complaining act.

15-3-403. Actions; recovering penalty or fine; statement of complaining act.

In actions brought to recover a penalty or fine under any law pertaining to cities of the first class, it is not necessary to file with the affidavit or complaint a copy of the ordinances or bylaws or sections alleged to have been violated. It is sufficient to state in plain and concise language the act complained of and to recite in the affidavit or complaint the number of the section of the ordinance alleged to have been violated and the date of passage or adoption thereof.



15-3-404. Repealed by Laws 1985, ch. 152, 4.

15-3-404. Repealed by Laws 1985, ch. 152, 4.









CHAPTER 4 - ALTERNATIVE FORMS OF GOVERNMENT

ARTICLE 1 - COMMISSION

15-4-101. Governing body; composition; powers; manner of adopting motions; president; vice-president; duties.

15-4-101. Governing body; composition; powers; manner of adopting motions; president; vice-president; duties.

(a) The governing body of each city and town operating under the commission form of government consists of the mayor and two (2) commissioners, each of whom has the right to vote on all questions coming before the governing body. Two (2) members of the council constitute a quorum, and the affirmative vote of two (2) members is necessary to adopt any motion, resolution or ordinance, or pass any measure, unless a greater number is otherwise provided. Upon every vote the yeas and nays shall be called and recorded, and every motion, resolution or ordinance shall be reduced to writing and read before the vote is taken thereon.

(b) The mayor has no power to veto any measure, but every resolution or ordinance passed by the council, before it is in force, must be signed by the mayor, or by two (2) commissioners and be recorded.

(c) The mayor is president of the governing body. The commissioner of finances and public property is vice-president of the governing body and shall perform the duties of the mayor in his absence.



15-4-102. Departments; powers; administrators.

15-4-102. Departments; powers; administrators.

(a) The executive and administrative powers, authority and duties in cities and towns adopting this form of government shall be distributed among three (3) departments, as follows:

(i) Department of public affairs and safety, to be administered by the mayor;

(ii) Department of accounts, finance, parks and public property, to be administered by the commissioner of finances and public property;

(iii) Department of streets and public improvements, to be administered by the commissioner of streets and public improvements.



15-4-103. Repealed By Laws 2004, Chapter 42, 2.

15-4-103. Repealed By Laws 2004, Chapter 42, 2.



15-4-104. Officers and assistants; election and removal; vote required; duties.

15-4-104. Officers and assistants; election and removal; vote required; duties.

(a) The governing body, at its first meeting, or as soon as practicable thereafter, shall elect by majority vote the following officers or as many thereof as may be necessary:

(i) City clerk;

(ii) Attorney;

(iii) Treasurer;

(iv) Civil engineer;

(v) Health officer;

(vi) Chief of police;

(vii) Chief of fire department; and

(viii) Any other officers and assistants as are provided for by ordinance and necessary to the proper and efficient conduct of the city's affairs.

(b) Any officer or assistant elected or appointed may be removed from office at any time by a majority vote of the council, and their duties shall be fixed by ordinance.



15-4-105. Officers and employees; offices; office hours; salaries.

15-4-105. Officers and employees; offices; office hours; salaries.

(a) The mayor, commissioners and other officers as provided by ordinance shall have offices in the city hall and shall maintain regular office hours to be fixed by ordinance. The compensation of the city officers shall be paid in monthly installments not to exceed the following maximum amounts per year:

(i) Mayor, seventy-two thousand dollars ($72,000.00);

(ii) Commissioner, twenty thousand dollars ($20,000.00);

(iii) City clerk, nineteen thousand dollars ($19,000.00);

(iv) City attorney, nineteen thousand two hundred dollars ($19,200.00);

(v) City engineer, twenty thousand dollars ($20,000.00);

(vi) Police judge, six thousand dollars ($6,000.00).

(b) The annual salaries specified in subsection (a) of this section may be fixed by ordinance at any amount less than the maximum amount specified. No salary of any elective officer may be changed during his term of office. The salary or compensation of other officers and employees, except as otherwise provided by law, shall be fixed by ordinance and payable in equal monthly installments or more often.

(c) In cities and towns having an assessed valuation of fifteen million dollars ($15,000,000.00) or less, the annual salaries shall not exceed the following:

(i) Mayor, fifteen thousand three hundred dollars ($15,300.00);

(ii) Commissioner, four thousand six hundred twenty dollars ($4,620.00);

(iii) City clerk, four thousand three hundred dollars ($4,300.00);

(iv) City attorney, three thousand six hundred dollars ($3,600.00);

(v) City engineer, four thousand three hundred dollars ($4,300.00); and

(vi) Police judge, one thousand five hundred dollars ($1,500.00).



15-4-106. Officers and employees; salaries; verified payroll.

15-4-106. Officers and employees; salaries; verified payroll.

In cities operating under a commission government, payment of wages and salary of city officers, laborers, firemen, police officers and other employees or officers of any city department may be made upon approval by the governing body of a payroll verified by the oath of the city clerk as to city officers, and the oaths of the mayor and city commissioners as to officers and employees of the departments of city government which they head. Presentation and allowance of claims as provided by law for claims of other character is not required for payment of salaries and wages embraced in a verified payroll.



15-4-107. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.

15-4-107. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, 3.



15-4-108. Repealed by Laws 1980, ch. 49, 3.

15-4-108. Repealed by Laws 1980, ch. 49, 3.



15-4-109. Finances; first commission's appropriative powers.

15-4-109. Finances; first commission's appropriative powers.

The first commission elected in a city under the provisions of this article has the power, by ordinance, to revise, repeal or change any appropriations made for the current fiscal year prior to the beginning of their term of office and to make additional appropriations.



15-4-110. Recall of officers.

15-4-110. Recall of officers.

(a) Any elected officer may be removed at any time by the qualified electors in the following manner: a petition signed by at least twenty-five percent (25%) of all the registered electors and demanding an election of a successor of the person sought to be removed shall be filed with the city clerk. The petition shall contain a general statement of the grounds for removal. The signatures to the petition need not all be appended to one (1) paper, but each signer shall add to his signature his place of residence, giving the street and number. One (1) of the signers of each paper shall make oath before a competent officer that the statements therein made are true as he believes, and that each signature is the genuine signature of the person whose name it purports to be. Within ten (10) days from the date of filing the petition the clerk shall determine whether or not the petition is signed by the requisite number of qualified electors. If necessary, the commission shall allow him extra help for that purpose. The clerk shall attach to the petition his certificate, showing the result of his examination. If the petition is insufficient, it shall be returned to the person who filed it, without prejudice to the filing of a new petition to the same effect. If the petition is sufficient, the clerk shall submit it to the governing body without delay. The governing body shall then fix a date for holding the election, not less than thirty (30) days nor more than forty (40) days from the date of the clerk's certificate of sufficiency. The commission shall publish notice and arrange for holding the election, which shall be conducted in the same manner as other city elections.

(b) Any person sought to be removed may be a candidate to succeed himself, and unless he requests otherwise in writing at least ten (10) days prior to the date of the special primary election, the clerk shall place his name on the official ballot without nomination. On the second Tuesday preceding the date fixed for the special election, a special primary election for the selection of candidates shall be held. The special primary election and nomination are governed by the provisions of this article. If the person sought to be removed is a candidate, one (1) opposing candidate shall be selected at the special primary election. The special primary election shall be held if there are more than two (2) nominees, one (1) of whom may be incumbent. If there are no candidates nominated against the officer sought to be removed, no special election will be held and the incumbent shall continue in office.

(c) In any removal election the candidate receiving the highest number of votes is elected. The incumbent shall be removed from office upon the qualification of his successor, who shall hold office during the unexpired portion of the term for which his predecessor was elected. If the person who receives the highest number of votes fails to qualify within ten (10) days after receiving notification of election the office is vacant. This method of removal is in addition to any other methods provided by law.






ARTICLE 2 - CITY MANAGER

15-4-201. Council officers; election; duties; compensation.

15-4-201. Council officers; election; duties; compensation.

(a) The council, at the first meeting after the first election under this article and at the first meeting after each regular election thereafter, shall elect from their number a president of the council to be the mayor and a vice president of the council. During the absence or disability of the mayor, the vice president shall perform the duties of the mayor. In the absence or disability of both, the council shall choose from their number a president pro tem to perform the duties of the mayor.

(b) The salary for each councilman, other than the mayor, shall be not less than ten dollars ($10.00) nor more than one hundred fifty dollars ($150.00), as the council establishes by ordinance, for actual attendance at each regular or special meeting. The salary for the mayor shall not be more than twice the salary of the other council members.



15-4-202. Employees; manager; employment, salary, vacancy; attorney; other positions; salaries, duties; municipal judges; experts; exception.

15-4-202. Employees; manager; employment, salary, vacancy; attorney; other positions; salaries, duties; municipal judges; experts; exception.

(a) The governing body, as soon as possible after the first election, shall employ a city manager and a city attorney and fix their salaries. The city manager shall receive no other or additional salary for the performance of any of the duties required of him as city manager. The city manager is an employee and serves at the pleasure of the governing body. His salary may be changed from year to year, and his employment may be terminated at any time by a majority vote of the governing body.

(b) The manager shall give thirty (30) days notice in writing to the governing body before resigning from his position. If the position is vacant for any reason, the governing body shall immediately proceed to employ another person. If there is a delay in securing a new manager, the governing body shall immediately appoint an acting manager to fill the vacancy on an interim basis. He shall qualify the same as the manager and shall be vested with authority and charged with the duties and responsibilities of the manager until a manager is employed and qualified.

(c) The governing body may fix the salaries for the various offices in the city to be paid in twelve (12) or more installments per year.

(i) Repealed by Laws 1985, ch. 8, 2.

(ii) Repealed by Laws 1985, ch. 8, 2.

(iii) Repealed by Laws 1985, ch. 8, 2.

(iv) Repealed by Laws 1985, ch. 8, 2.

(v) Repealed by Laws 1985, ch. 8, 2.

(vi) Repealed by Laws 1985, ch. 8, 2.

(vii) Repealed by Laws 1985, ch. 8, 2.

(viii) Repealed by Laws 1985, ch. 8, 2.

(ix) Repealed by Laws 1985, ch. 8, 2.

(x) Repealed by Laws 1985, ch. 8, 2.

(xi) Repealed by Laws 1985, ch. 8, 2.

(d) The governing body shall appoint one (1) or more municipal judges with jurisdiction to hear and determine all cases arising under the ordinances of the city or town. The rules of practice before the municipal judges shall conform as nearly as possible to the provisions of the justice code concerning complaints, continuances and trial, but no change of venue may be granted in any case.

(e) Except as otherwise provided in this subsection, the manager may require any appointive officers and any employees to perform duties and services in one (1) or more departments of the city or town. No person shall receive compensation in addition to the salary of his position for the performance of any required duties. The city attorney is not required to perform any service other than legal service. In cities and towns having a population of more than ten thousand (10,000), policemen and firemen are not required to perform any service other than that normally considered to be within their departments. Salaries of the members of the police and fire departments shall be established in conformity with the civil service laws of the state and ordinances of the city applicable to those departments.

(f) The governing body may employ experts to perform unusual or special service upon the recommendation of the manager or otherwise. Subject to equal qualifications, preference shall be given to bona fide residents of the city or town in employing applicants for positions.

(g) Except for the city manager, attorney and municipal judges, all employees shall be employed by the city manager, be selected on merit and serve at his pleasure. He shall fix their salaries by and with the consent of the governing body. Nothing in this section shall be construed as affecting or superseding the provisions of chapter 5 of this title.



15-4-203. Manager; duties; generally.

15-4-203. Manager; duties; generally.

(a) In addition to his specific duties, the manager shall:

(i) See that all laws and ordinances are observed and enforced;

(ii) Attend all meetings of the governing body and may recommend necessary and expedient measures;

(iii) Prepare and submit to the governing body reports required by it, or that he considers advisable;

(iv) Keep the governing body fully advised of the city's financial condition and its future needs;

(v) Serve as the city's purchasing agent;

(vi) Perform all duties imposed upon him; and

(vii) Recommend rules and regulations necessary for the efficient and economical conduct of the business of the city or town subject to the provisions of this article.



15-4-204. Manager; duties; public health; garbage.

15-4-204. Manager; duties; public health; garbage.

The manager shall enforce all statutes, ordinances and regulations relative to the public health, comfort and safety. If the owner or occupant of property deposits or allows the accumulation of garbage, offal, manure or rubbish of any kind upon it, or in the streets or alleys upon which it abuts, or permits weeds to grow and remain on the property, in violation of any statute or ordinance, the manager shall serve notice upon the occupant, or the owner or his agent, to remove the rubbish or weeds. If they are not removed within one (1) day after service of notice, the manager shall have them removed. The cost of removal shall be assessed against the property and constitutes a lien thereon. The owner shall be notified of the amount assessed, and if it is not paid, it shall be collected in the same manner as other special assessments.



15-4-205. Management and control of municipal public utility.

15-4-205. Management and control of municipal public utility.

Unless a board of public utilities has been established as provided in chapter 7, article 4, the manager shall control and manage any public utility owned and operated by the city or town. Subject to the laws relating to public utilities, he shall implement all rates and compensation as the governing body establishes to be paid by consumers of water, gas, electric current or any service furnished by any other public utility, owned or operated by the city or town, provided they are equal and uniform to all persons within the class served. He shall make and enforce all necessary rules, regulations and penalties to enforce their collection, or for the protection of the property and rights pertaining to public utilities. At the end of each month, or within three (3) days thereafter, he shall file with the clerk a report showing the receipts and disbursements in the management of all public utilities during the month.



15-4-206. Management and control of municipal public utility; powers and duties as to employees; exception.

15-4-206. Management and control of municipal public utility; powers and duties as to employees; exception.

(a) The manager shall control and manage the fire department and the police department and may appoint a chief of the fire department, a chief of the police department and any other employees necessary in those departments.

(b) The manager shall appoint a city clerk. He may also appoint a city engineer and a city treasurer. The city clerk may be appointed to act as treasurer, but he shall not receive more than the salary of one (1) position. The manager may appoint and remove any other necessary employees and fix their compensation within the limits specified by the governing body and the law. Except as otherwise provided by law, he shall prescribe the powers and duties of all employees and may require any employee to perform duties in two (2) or more departments. He shall file with the clerk a list of the names of all employees together with a statement of the salary or compensation each is to receive.



15-4-207. Repealed by Laws 1985, ch. 152, 4.

15-4-207. Repealed by Laws 1985, ch. 152, 4.



15-4-208. Repealed by Laws 1985, ch. 209, 3.

15-4-208. Repealed by Laws 1985, ch. 209, 3.



15-4-209. Renumbered by Laws 1985, ch. 209, 2.

15-4-209. Renumbered by Laws 1985, ch. 209, 2.



15-4-210. Renumbered as 15-4-301 by Laws 2007, Ch. 124, 1.

15-4-210. Renumbered as 15-4-301 by Laws 2007, Ch. 124, 1.



15-4-211. Repealed by Laws 1985, ch. 209, 3.

15-4-211. Repealed by Laws 1985, ch. 209, 3.



15-4-212. Repealed by Laws 1980, ch. 49, 3; 1985, ch. 152, 4.

15-4-212. Repealed by Laws 1980, ch. 49, 3; 1985, ch. 152, 4.



15-4-213. Renumbered as 15-4-302 by Laws 2007, Ch. 124, 1.

15-4-213. Renumbered as 15-4-302 by Laws 2007, Ch. 124, 1.



15-4-214. Repealed by Laws 1985, ch. 152, 4.

15-4-214. Repealed by Laws 1985, ch. 152, 4.



15-4-215. Repealed by Laws 1985, ch. 152, 4.

15-4-215. Repealed by Laws 1985, ch. 152, 4.



15-4-216. Repealed by Laws 1985, ch. 152, 4.

15-4-216. Repealed by Laws 1985, ch. 152, 4.



15-4-217. Repealed by Laws 1985, ch. 152, 4.

15-4-217. Repealed by Laws 1985, ch. 152, 4.



15-4-218. Repealed by Laws 1985, ch. 152, 4.

15-4-218. Repealed by Laws 1985, ch. 152, 4.



15-4-219. Repealed by Laws 1985, ch. 152, 4.

15-4-219. Repealed by Laws 1985, ch. 152, 4.



15-4-220. Renumbered as 15-4-303 by Laws 2007, Ch. 124, 1.

15-4-220. Renumbered as 15-4-303 by Laws 2007, Ch. 124, 1.



15-4-221. Repealed by Laws 1985, ch. 152, 4.

15-4-221. Repealed by Laws 1985, ch. 152, 4.



15-4-222. Repealed by Laws 1985, ch. 152, 4.

15-4-222. Repealed by Laws 1985, ch. 152, 4.



15-4-223. Repealed by Laws 1985, ch. 152, 4.

15-4-223. Repealed by Laws 1985, ch. 152, 4.



15-4-224. Repealed by Laws 1985, ch. 152, 4.

15-4-224. Repealed by Laws 1985, ch. 152, 4.



15-4-225. Renumbered by Laws 1985, ch. 152, 3.

15-4-225. Renumbered by Laws 1985, ch. 152, 3.



15-4-226. Repealed by Laws 1985, ch. 152, 4.

15-4-226. Repealed by Laws 1985, ch. 152, 4.



15-4-227. Repealed by Laws 1985, ch. 152, 4.

15-4-227. Repealed by Laws 1985, ch. 152, 4.



15-4-228. Repealed by Laws 1985, ch. 152, 4.

15-4-228. Repealed by Laws 1985, ch. 152, 4.



15-4-229. Renumbered as 15-4-304 by Laws 2007, Ch. 124, 1.

15-4-229. Renumbered as 15-4-304 by Laws 2007, Ch. 124, 1.



15-4-230. Repealed by Laws 1984, ch. 33, 2.

15-4-230. Repealed by Laws 1984, ch. 33, 2.



15-4-231. Repealed by Laws 1984, ch. 33, 2.

15-4-231. Repealed by Laws 1984, ch. 33, 2.



15-4-232. Repealed by Laws 1984, ch. 33, 2.

15-4-232. Repealed by Laws 1984, ch. 33, 2.



15-4-233. Repealed by Laws 1984, ch. 33, 2.

15-4-233. Repealed by Laws 1984, ch. 33, 2.



15-4-234. Repealed by Laws 1984, ch. 33, 2.

15-4-234. Repealed by Laws 1984, ch. 33, 2.



15-4-235. Repealed by Laws 1984, ch. 33, 2.

15-4-235. Repealed by Laws 1984, ch. 33, 2.



15-4-236. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, .

15-4-236. Repealed by Laws 1982, ch. 75, 5; 1983, ch. 171, .



15-4-237. Repealed by Laws 1984, ch. 33, 2.

15-4-237. Repealed by Laws 1984, ch. 33, 2.



15-4-238. Repealed by Laws 1984, ch. 33, 2.

15-4-238. Repealed by Laws 1984, ch. 33, 2.



15-4-239. Repealed by Laws 1984, ch. 33, 2.

15-4-239. Repealed by Laws 1984, ch. 33, 2.



15-4-240. Repealed by Laws 1984, ch. 33, 2.

15-4-240. Repealed by Laws 1984, ch. 33, 2.



15-4-241. Repealed by Laws 1980, ch. 49, 3.

15-4-241. Repealed by Laws 1980, ch. 49, 3.



15-4-242. Renumbered as 15-4-305 by Laws 2007, Ch. 124, 1.

15-4-242. Renumbered as 15-4-305 by Laws 2007, Ch. 124, 1.



15-4-243. Repealed by Laws 1984, ch. 33, 2.

15-4-243. Repealed by Laws 1984, ch. 33, 2.



15-4-244. Renumbered as 15-4-306 by Laws 2007, Ch. 124, 1.

15-4-244. Renumbered as 15-4-306 by Laws 2007, Ch. 124, 1.



15-4-245. Renumbered as 15-4-307 by Laws 2007, Ch. 124, 1.

15-4-245. Renumbered as 15-4-307 by Laws 2007, Ch. 124, 1.



15-4-246. Renumbered as 15-4-308 by Laws 2007, Ch. 124, 1.

15-4-246. Renumbered as 15-4-308 by Laws 2007, Ch. 124, 1.



15-4-247. Renumbered as 15-4-309 by Laws 2007, Ch. 124, 1.

15-4-247. Renumbered as 15-4-309 by Laws 2007, Ch. 124, 1.



15-4-248. Renumbered as 15-4-310 by Laws 2007, Ch. 124, 1.

15-4-248. Renumbered as 15-4-310 by Laws 2007, Ch. 124, 1.



15-4-249. Renumbered as 15-4-311 by Laws 2007, Ch. 124, 1.

15-4-249. Renumbered as 15-4-311 by Laws 2007, Ch. 124, 1.



15-4-250. Renumbered as 15-4-312 by Laws 2007, Ch. 124, 1.

15-4-250. Renumbered as 15-4-312 by Laws 2007, Ch. 124, 1.



15-4-251. Renumbered as 15-4-313 by Laws 2007, Ch. 124, 1.

15-4-251. Renumbered as 15-4-313 by Laws 2007, Ch. 124, 1.






ARTICLE 3 - PROPERTY, FINANCIAL AFFAIRS, CONTRACTS, STREETS,SUBDIVISIONS AND UTILITIES

15-4-301. Officers and employees; public property; delivery to successor; penalty; enforcement.

15-4-301. Officers and employees; public property; delivery to successor; penalty; enforcement.

Every person, upon the expiration of his term of office or employment, shall deliver to his successor in office all property in his possession belonging to the city or town, or pertaining to the office held. Any person failing to do so within five (5) days after being notified and requested by the manager or president of the governing body, shall forfeit and pay for the use of the city five hundred dollars ($500.00) and all damages caused by his neglect or refusal to deliver. The amount may be recovered in an action brought for that purpose, and the city may by action in the nature of replevin, or mandamus proceedings, enforce the delivery of such property.



15-4-302. Finances; warrants; use for disbursements; exception; limitations; contents; procedure.

15-4-302. Finances; warrants; use for disbursements; exception; limitations; contents; procedure.

(a) Except as otherwise provided by law, all disbursements shall be made by check or warrant signed by the manager and countersigned by the mayor. No check or warrant may be drawn in payment of a claim of more than fifty dollars ($50.00) until the claim is certified by the manager and allowed by resolution of the governing body. Each check or warrant shall specify its purpose and shall be made payable to the order of the person in whose favor it is drawn.

(b) Repealed by Laws 1985, ch. 152, 4.



15-4-303. Finances; issuance and sale of bonds generally; purposes; amounts; limitations; exception.

15-4-303. Finances; issuance and sale of bonds generally; purposes; amounts; limitations; exception.

(a) The city or town may by ordinance issue and sell bonds or certificates of indebtedness as follows:

(i) To pay, fund or refund any of its debts;

(ii) To purchase, construct, extend, improve and maintain public utility plants named in the ordinance authorizing the issue of the bonds or certificates of indebtedness;

(iii) Not to exceed a total outstanding issue of one hundred fifty thousand dollars ($150,000.00) for the benefit of the permanent improvement revolving fund;

(iv) For defraying the cost of making local improvements:

(A) In intersections of streets and alleys; and

(B) In front of property exempt by law from special assessments, and property owned by the city or town.

(v) For defraying the cost of establishing and maintaining a general system of sewers and of maintaining, altering, relaying and extending existing systems of sewers;

(vi) For the purchase, erection and improvement of necessary public buildings;

(vii) For establishing garbage crematories or other means of garbage disposal, hospitals, schools, libraries, museums and art galleries;

(viii) For changing, controlling or bridging streams or ravines and constructing and repairing bridges within the corporate limits;

(ix) Not to exceed forty thousand dollars ($40,000.00), to run not longer than ten (10) years, for the benefit of the general fund in case of a failure of the anticipated revenue from sources other than taxation;

(x) To purchase real property for future public use, if the acquisition of the land in the opinion of the governing body is necessary to conform to a master plan adopted and certified for the physical development of the municipality under W.S. 15-1-501 through 15-1-512.

(b) No bonds except those specified in paragraph (a)(i) of this section may be issued or sold unless the governing body is first authorized to do so by a majority of the electors of the city or town voting thereon at an election called, conducted, canvassed and returned in the manner provided for bond elections by the Political Subdivision Bond Election Law, W.S. 22-21-101 through 22-21-112.

(c) Bonds issued and sold under this section shall not be sold for less than par value and shall bear interest at a rate established by ordinance.

(d) The funded indebtedness other than that provided in subsection (a)(v) of this section shall not exceed four percent (4%) of the assessed value of the taxable property of the city. When determining indebtedness for the purpose of fixing that limit, bonds issued for the purpose of supplying water shall not be counted. Bonds issued under subsection (a)(v) of this section shall not exceed four percent (4%) of the assessed value of the taxable property of the city or town.

(e) The limitations expressed in this section have no application to refunding public securities issued pursuant to the General Obligation Public Securities Refunding Law except as otherwise provided in that act.



15-4-304. Claims; appeals; exception; definition.

15-4-304. Claims; appeals; exception; definition.

Except as provided by W.S. 1-39-101 through 1-39-121, if any claim against the city is disallowed in whole or in part, the claimant may appeal from the decision of the governing body to the district court of the district in which the city or town is situated pursuant to Rule 12 of the Wyoming Rules of Appellate Procedure. "Claim" as used in this section means claims as are presented for audit and not claims for salaries of officers and employees or other fixed charges against the city or town, nor claims covered by W.S. 1-39-101 through 1-39-121.



15-4-305. Streets; vacation; petition required; consideration.

15-4-305. Streets; vacation; petition required; consideration.

The governing body has the exclusive power and, by ordinance, may vacate any highway, street, lane or alley, or portion thereof. No vacation may be ordered except upon petition of a majority of the owners owning a majority of the property abutting on the portion proposed to be vacated and extending three hundred (300) feet in either direction from the portion proposed to be vacated. The city or town may demand and receive the value of the land vacated as consideration for the vacation.



15-4-306. Construction or reconstruction of sidewalks and curbs; landowner's duties; notice; assessment; establishing grade and parking width.

15-4-306. Construction or reconstruction of sidewalks and curbs; landowner's duties; notice; assessment; establishing grade and parking width.

(a) All owners of land adjoining any street, lane or alley shall construct or reconstruct a sidewalk and curb along the street, lane or alley next to the land when ordered to do so by the manager. All sidewalks and curbs shall be constructed as designated by the manager. However, the manager shall not require any person to construct a walk or curb in a different manner, or of a different material, than is required of other persons in the same block fronting the street. It is the duty of landowners to keep any sidewalk or curb now constructed, or which may hereafter be constructed in front of the land, in good repair and in safe condition.

(b) If the manager considers it necessary that a sidewalk or curb be constructed, reconstructed or repaired, notice shall be served upon the owner of the land along which it is to be constructed or repaired specifying the manner in which it is to be constructed or repaired and the estimated cost which may be assessed if the city or town does the work. The notice shall be served personally upon the owner, or if he is not to be found within the city or town, it shall be sent to him by registered or certified mail, requesting a return receipt, if his address is known. Otherwise it shall be published once in the official newspaper of the city or town. Unless the owner within two (2) weeks after service, mailing or publication of the notice, begins the construction or repair and completes it without delay, the manager shall have the work done at the expense of the permanent improvement revolving fund. Upon completion of the work, the manager shall certify the cost thereof to the clerk of the city or town. The governing body shall then fix a date for hearing upon the costs. The procedure for notice and hearing shall be as set forth in W.S. 15-6-405. Upon confirmation of the assessment by the governing body, the charge levied is a lien upon the property as set forth in W.S. 15-6-406. The governing body may levy and collect the assessment and provide for the manner of sale, redemption and conveyance of lands sold for nonpayment of the assessment in the manner provided in W.S. 15-6-401 through 15-6-448. When collected the assessment shall be paid into the revolving fund. The manager, upon proper showing made to him, may extend the time within which the construction or repair shall begin or be completed.

(c) Before ordering the construction of any new sidewalk or curb, the manager shall establish its grade and the width of the parking.



15-4-307. Construction or reconstruction of sidewalks and curbs; conditions causing injury; liability and proceedings generally.

15-4-307. Construction or reconstruction of sidewalks and curbs; conditions causing injury; liability and proceedings generally.

Any person who renders a street insufficient or unsafe for travel by any excavations or obstructions not authorized by law or ordinance, or is negligent in the management of any authorized excavation or obstruction, or fails to maintain proper guards or lights is liable for all damages recovered by any person injured as a result of the obstruction or negligence. No action may be maintained against the city or town for damages unless the person or persons creating the condition are joined as parties defendant. In case of judgment against the defendants, execution shall at first issue only against the defendant causing the insufficiency or danger, and the city or town is not required to pay the judgment until that execution is returned unsatisfied. If the city or town pays the judgment, it is the owner thereof and may enforce its payment from the other defendants. The city or town is also entitled to execution against them and to take such other proceedings as judgment creditors are entitled to take.



15-4-308. Conditions causing injury; defects.

15-4-308. Conditions causing injury; defects.

No action may be maintained against the city or town on account of injuries received by means of any defect in the condition of any bridge, street, sidewalk or thoroughfare except as provided by W.S. 1-39-101 through 1-39-119.



15-4-309. Conditions causing injury; obstructions by railways.

15-4-309. Conditions causing injury; obstructions by railways.

No railway company or street railway company, when cleaning their track, may pile up snow or other material and leave it piled upon any street in the city or town. Any such company is liable to any person injured as a result of the obstruction for all damages sustained. If damages are recovered against the city or town for injuries caused by the obstruction, the city may recover from the company responsible.



15-4-310. Subdividing; survey and plat required; procedure; streets; layout and grading.

15-4-310. Subdividing; survey and plat required; procedure; streets; layout and grading.

(a) If any person subdivides any parcel of ground within the city or town into building lots for the purpose of sale, he shall have it surveyed and platted in accordance with the general laws. When the survey and plats are completed and acknowledged, a copy shall be presented to the city engineer, who shall advise the manager whether it should be accepted or rejected, or a modification directed. The manager shall then present it to the governing body with the recommendation.

(b) When any plat is accepted by the governing body, the clerk shall so certify upon the face of the plat, and it may then be recorded as provided by the general laws relating to the making and filing of plats. Except as otherwise provided by law, all provisions of the general laws relating to the making and filing of plats apply to the city. No person is entitled to damages for laying out or extension of any street or alley over any lot or parcel of land sold or offered for sale contrary to law.

(c) The acceptance of the plat or addition of any ground, either within or outside the limits of the city or town, does not make it liable to grade the streets therein designated, or responsible for an insufficiency in a street, until the governing body directs they be graded and opened for travel.



15-4-311. Removing snow; persons responsible; cost.

15-4-311. Removing snow; persons responsible; cost.

If the owners or occupants of property within the city fail to promptly remove accumulations of snow or other obstructions from the sidewalks, or streets or alleys on which their property abuts, when required to do so by ordinance, the manager may have it removed and the cost of removal assessed against the property. The cost of removal constitutes a lien against the property to be collected in the same manner as special assessments.



15-4-312. Public utilities; installation.

15-4-312. Public utilities; installation.

The city or town may install, purchase, construct and operate any street railway and any gas, water, ice, heat, power, light or other plant for the furnishing of any commodity or service, or other public utility, and engage in the manufacture, production, purchase and sale of gas, water, ice, coal, heat, power, light or other commodities.



15-4-313. Public utilities; manner of disposal.

15-4-313. Public utilities; manner of disposal.

No public utility owned by the city, whether acquired prior to the adoption of this article or thereafter, may be sold, leased or otherwise disposed of and no real property may be sold unless the full terms of the sale or other disposition, together with the price to be paid, is published in the official paper of the city or town once a week for three (3) consecutive weeks, before final action of the governing body. The proposition shall then be submitted to a vote of the people for ratification or rejection at the next general municipal election and ratified by at least two-thirds (2/3) majority vote of electors voting upon the question.



15-4-314. Applicability of article.

15-4-314. Applicability of article.

The provisions of this article shall apply to any form of alternative city government authorized under this chapter.









CHAPTER 5 - FIRE AND POLICE DEPARTMENTS

ARTICLE 1 - CIVIL SERVICE

15-5-101. "Commission" defined.

15-5-101. "Commission" defined.

As used in this article, "commission" means the fire department civil service commission or the police department civil service commission.



15-5-102. Establishment of civil service commission or personnel system.

15-5-102. Establishment of civil service commission or personnel system.

(a) There is established a fire department civil service commission in each incorporated municipality maintaining a paid fire department and having a population of four thousand (4,000) or more.

(b) The governing body in each incorporated municipality maintaining a paid police department and having a population of four thousand (4,000) or more which has not established a civil service commission may establish a police department personnel system in a manner as the governing body determines.



15-5-103. Composition of civil service commission or personnel system; qualifications; terms; vacancies; oaths.

15-5-103. Composition of civil service commission or personnel system; qualifications; terms; vacancies; oaths.

(a) Each commission consists of three (3) members who shall be appointed by the mayor and confirmed by the governing body. Each commissioner shall be a qualified elector of the city and serve without compensation for a term of three (3) years and until his successor is appointed and qualified. Of the three (3) commissioners first appointed, one (1) shall be appointed for a one (1) year term, one (1) for a two (2) year term, and one (1) for a three (3) year term. Not more than one (1) commissioner may be appointed from the governing body, and no officer or employee in the fire or police department is eligible to appointment or service as a commissioner. In the case of a vacancy or disqualification of any commissioner, the mayor, with the consent of the governing body, may appoint a person to serve during the unexpired portion of the term and until a commissioner is appointed and qualified.

(b) Before entering on the duties of their offices, all commissioners shall take and subscribe before the clerk of the municipality, an oath or affirmation that in no event will they appoint or remove any person because of his political opinions or for any reason other than the person's fitness or unfitness. The oaths or affirmations shall be filed with the city clerk.



15-5-104. Civil service commission; offices; clerk; preliminary expenses.

15-5-104. Civil service commission; offices; clerk; preliminary expenses.

The governing body shall furnish the commission's necessary offices, office furniture, books, stationery, blanks, printing, heat, light and any other supplies. The city clerk is ex officio clerk of the commissions without extra compensation. Expenses incurred before the adoption of the next budget following the organization of any commission may be defrayed from any funds available or included in the next budget.



15-5-105. Employment and appointments generally; appointment of chiefs.

15-5-105. Employment and appointments generally; appointment of chiefs.

(a) Except as otherwise provided by law, no person may be employed or appointed in the fire or police department except from the list of eligible persons certified by the commissions to the governing body.

(b) Appointment of a person to the office of chief of the fire department may be made from within or without the department and any appointment shall be based upon competitive examinations and merit. However, subject to equal qualifications, members of the department from the next lower grade shall be given preference for appointment to that office.

(c) This section does not apply to the appointment, tenure or office of the chief of police. However, if any member of the police department is appointed chief of police, he shall remain on the list of eligible persons certified and his classification remains the same at the end of his term as chief of police.



15-5-106. Commissions; classification of positions; working hours; salaries; exceptions; examinations.

15-5-106. Commissions; classification of positions; working hours; salaries; exceptions; examinations.

(a) The commissions shall classify the various positions in the departments into classes or schedules based upon the nature of the service to be rendered or duties to be performed. The governing body shall then establish uniform working hours and wages for all employees in each class or schedule and may regulate the rate of wages and the number of employees in any class or schedule as necessary. Notwithstanding any other general law fixing salaries or granting authority to fix salaries, the minimum salary for full-time policemen and full-time firemen in any city or town having a population of more than four thousand (4,000) is four hundred twenty-five dollars ($425.00) per month, with an increase of twenty-five dollars ($25.00) per month for each year of service rendered until a monthly salary of five hundred twenty-five dollars ($525.00) is reached. Any city or town may pay a salary in excess of five hundred twenty-five dollars ($525.00) per month. Persons holding positions of higher grade or rank in these departments shall be compensated in accordance with the responsibility of the position held, but shall receive a total salary of not less than six thousand six hundred dollars ($6,600.00) per year.

(b) The commission shall examine the qualifications of all applicants for eligible ratings in any class or schedule. The examinations shall be supervised by the commission and may be conducted by any member or a person designated by the commission. All examinations shall be impartial and relate only to matters which test the fitness of the persons examined to perform the services required in the class or schedule covered by the examination. The percentage of proficiency and rating based upon examination are those approved by the commission.

(c) The salary provisions of this section do not apply to a special fireman or policeman temporarily employed, nor to firemen or policemen employed in a department having three (3) men or less.



15-5-107. Employment and appointments generally; requirements; veterans; grading; reexamination.

15-5-107. Employment and appointments generally; requirements; veterans; grading; reexamination.

Only those persons who are seventy-five percent (75%) or more proficient may be certified for employment. A local fire commission may establish a higher required proficiency, in which case only those persons meeting the higher standard shall be certified by the commission for employment. The examination requirements of this section shall not apply to a person meeting the conditions of W.S. 15-5-122(a) if the person is employed by a police department. The examination requirements of this section shall not apply to a person meeting the conditions of W.S. 15-5-122(a) if the person is employed by a fire department. All other things being equal, persons honorably discharged from the military service of the United States shall be given preference for employment over other candidates. Those examined shall be graded upon their examinations and their approved ratings or grades entered in a register. Eligible applicants for the fire department shall remain on the registers two (2) years, except the hiring authority of each department may choose the option of a one (1) year register. Applicants for the police department shall remain on the register one (1) year, without reexamination and certification. However, the commission, in its discretion, may require further examination as to physical fitness, health and age qualifications prior to certifying the applicant to the governing body for employment.



15-5-108. Employment and appointments generally; manner of filling positions.

15-5-108. Employment and appointments generally; manner of filling positions.

If a position is to be filled in either department, the governing body or chief of the department shall request from the commission the names of five (5) eligible persons. Upon request, the commission shall certify for departments the names of the five (5) qualified applicants having the highest percentage of proficiency, one (1) of whom shall be employed. If all persons certified are unsuitable for the position, the commission shall certify additional names, but the reason for certification of the additional names shall be stated in the certificate. If there are no registered, eligible applicants, the commission may allow provisional employment, or it may authorize the appointive authority to select a suitable person for examination, and if qualified, that person shall be certified for employment.



15-5-109. Employment and appointments generally; trial period; eligibility for reemployment following force reduction.

15-5-109. Employment and appointments generally; trial period; eligibility for reemployment following force reduction.

(a) The first year of employment of any person in a fire department is on a trial basis. A trial period of employment within a police department may be imposed as follows:

(i) For introductory employees, a period of not more than the first eighteen (18) months of employment;

(ii) For employees promoted, a period of not less than twelve (12) months.

(b) If the conduct of the introductory or promotional employee has been satisfactory during the trial period, he may be regularly employed or promoted, as applicable.

(c) Employees discharged because of a reduction in force are eligible for reemployment within two (2) years following the date of their discharge without further examination.



15-5-110. Filling officer vacancy.

15-5-110. Filling officer vacancy.

If any vacancy occurs in the grade of officers, except the chief of a police department, it shall be filled by a competent person from the next lowest grade. The commission shall determine the competency of the person to fill the vacancy.



15-5-111. Temporary service; emergency employees.

15-5-111. Temporary service; emergency employees.

Employment for temporary service shall follow the same procedure as for permanent employees, except in case of emergency. No emergency employee may continue in service for more than ninety (90) days, and no reappointment or employment to the same position at the end of the period is allowed unless the emergency employee's name is certified by the commission as provided in W.S. 15-5-108. The official making an emergency employment shall report it to the commission within three (3) days, giving the reason and the probable period of emergency.



15-5-112. Retention of positions; discharge; grounds and procedure; retirement of firemen.

15-5-112. Retention of positions; discharge; grounds and procedure; retirement of firemen.

(a) All persons occupying positions affected by this article may retain their positions until discharged or reduced in grade under its provisions.

(b) Discharge from a department, or reduction in grade or compensation, or both, may be made for any cause, not political or religious, which will promote the efficiency of the service, on written notice and specifications filed with the commission and served upon the person affected by the authority requesting the discharge or reduction. The person whose discharge or reduction is sought is allowed a reasonable time to answer the charges in writing and demand a hearing. The commission, after hearing or investigation, shall determine whether the reason for discharge or reduction is sufficient and established. Except as otherwise provided in subsection (c) of this section no person may be discharged or reduced in pay or rank without consent of the commission after a hearing, unless the action is pursuant to a classification program under W.S. 15-5-106. A copy of the specifications, notice, answer, consent and order of discharge or reduction are a part of the public records of the commission.

(c) In the case of a police department:

(i) A chief of police or his representative, after written notice, may suspend any regular employee without pay for disciplinary purposes. The chief or his representative shall file with the commission, on or before the effective date of the suspension, a written statement of the causes for such action;

(ii) A chief of police or his acting chief may discharge or reduce in grade any employee if he considers that the good of the service will be served thereby. Any employee who is discharged or reduced in grade has the right to answer in writing the statement of the chief as to the cause for his discharge or reduction in grade, as the case may be, and to file this and any other affidavits and exhibits in support of his statement with the commission.

(d) If any person in the fire department becomes sixty (60) years of age, the commission shall order that person retired from further service. However, if the person can pass annual mental and physical qualifications tests set by a physician chosen by the commission and governing body and given at no cost to the employee, he may be retained until he becomes sixty-five (65) years of age.



15-5-113. Retention of positions; review of decisions.

15-5-113. Retention of positions; review of decisions.

The decision of the commission discharging or reducing any person in rank or pay may be reviewed by the district court pursuant to Rule 12 of the Wyoming Rules of Appellate Procedure.



15-5-114. Persons not eligible for appointment; criminal history record information.

15-5-114. Persons not eligible for appointment; criminal history record information.

(a) No person may be appointed or employed as a regular policeman or officer of the police department or as a fireman or officer of a fire department who:

(i) Has been convicted of, or against whom any indictment or information is pending for any offense, the punishment for which may be confinement in any penitentiary;

(ii) Is a notoriously bad character;

(iii) Is unable to read and write the English language; or

(iv) Lacks ordinary physical courage.

(b) A fire department may, as a condition for a position with the department, require applicants to submit to fingerprinting in order to obtain state and national criminal history record information.



15-5-115. Order of lay off when force reduced; reemployment of firemen.

15-5-115. Order of lay off when force reduced; reemployment of firemen.

(a) If the force or schedule of employees of a department is reduced, the person last certified for employment in the department or employed in the department in accordance with W.S. 15-5-122 shall be the first laid off. If more than one (1) person were employed in accordance with W.S. 15-5-122 simultaneously, and those persons were employed after the person last certified for employment, the person with the least seniority for his previous employing entity shall be the first laid off.

(b) If a disabled, paid fireman, drawing a disability pension, becomes fit for active duty and his disability pension is discontinued within eighteen (18) months from the date of disability, he shall be returned to service in the department without any loss of rank, seniority or other privileges, provided he has not been discharged or reduced in grade for cause.

(c) Former firemen who have been laid off within two (2) years because of reduction in force, and firemen who have been on a disability pension for more than eighteen (18) months but who have thereafter become fit for active duty, shall be given a priority, in the order of their original employment, upon application for any vacancy which cannot be filled by personnel then within the department, provided that the former firemen and formerly disabled firemen are then persons of good standing and qualified for the vacancy.



15-5-116. Politically related activities prohibited.

15-5-116. Politically related activities prohibited.

No officer or employee of a department shall discharge or change the amount of compensation of any other officer or employee, or promise or threaten to do so, for giving, withholding or neglecting to make contributions or perform services for any political purpose, nor shall any officer or employee solicit political contributions from any civil service employee.



15-5-117. Duties of commission; employee roster.

15-5-117. Duties of commission; employee roster.

The commission shall keep at its office a roster showing the name, residence, position, date employed, compensation and duties of each person in the service. The commission has access to all public records and papers.



15-5-118. Duties of commission; employee certification.

15-5-118. Duties of commission; employee certification.

The commission shall certify to the city clerk the names of employees in the service, stating in each case the character and date of commencement of service and any change in service. The governing body shall not allow a bill for service, nor shall the city clerk issue a warrant for the payment of any compensation to any person not so certified.



15-5-119. Duties of commission; rules; other powers.

15-5-119. Duties of commission; rules; other powers.

(a) The commission, together with a committee of three (3) designated by the mayor from the governing body shall adopt, and the commission shall enforce all rules and regulations necessary for the government of their proceedings. The commission shall:

(i) Adopt rules for:

(A) The classification of employment; and

(B) Promotion on the basis of merit, experience and good record.

(ii) Prepare eligibility lists from which vacancies are to be filled;

(iii) Prescribe the procedure for the investigation of breaches of rules and regulations.

(b) The commission may compel the attendance of witnesses and do all other things necessary to carry out the purposes and intent of this article.



15-5-120. Prohibitions with respect to examinations.

15-5-120. Prohibitions with respect to examinations.

(a) No person shall willfully or corruptly, by himself or in cooperation with anyone else:

(i) Defeat, deceive or obstruct any person in respect to his rights to examination;

(ii) Falsely mark, grade, estimate or report upon the examination or proper standing of any person examined, or aid in doing so;

(iii) Make any false representations concerning the examination or the person examined;

(iv) Furnish to any person any special or secret information for the purpose of improving or injuring the prospects or chances of any person examined or to be examined, appointed, employed or promoted.



15-5-121. Penalties.

15-5-121. Penalties.

Any person who violates any provision of this article is guilty of a misdemeanor, and upon conviction shall be punished by a fine of not more than one hundred dollars ($100.00), or imprisonment for not more than thirty (30) days, or both.



15-5-122. Fire and police services provided under cooperative agreements; exemption from civil service provisions; service credit.

15-5-122. Fire and police services provided under cooperative agreements; exemption from civil service provisions; service credit.

(a) The examination, preference and initial employment criteria of W.S. 15-5-105 through 15-5-108 shall not apply to a person employed in a fire or police department if:

(i) The person was employed by a fire, emergency medical or police department of a county, special district, joint powers board or municipality not subject to this article;

(ii) The person becomes employed by a municipality subject to this article as a result of a contract or agreement between the municipality and the person's previous employing entity to jointly provide fire, emergency medical services or police protection pursuant to W.S. 18-2-108, 16-1-101 or the Wyoming Joint Powers Act; and

(iii) The new employing municipality agrees to apply the provisions of this section to the person.

(b) A person meeting the conditions of subsection (a) of this section shall:

(i) Be credited with his years of employment in his position for the previous employing entity for purposes of classification under this article, including, but not limited to, the provisions of W.S. 15-5-109. Employment for the previous employing entity shall not be credited for purposes of W.S. 15-5-115, except as between persons employed pursuant to this section simultaneously;

(ii) Not be considered to be employed in violation of the maximum age requirement for purposes of W.S. 15-5-204(d).






ARTICLE 2 - FIREMEN PENSIONS AND DEATH BENEFITS

15-5-201. Definitions.

15-5-201. Definitions.

(a) As used in this article:

(i) Repealed by Laws 1981, ch. 41, 3.

(ii) "Benefit unit" means each of the following:

(A) Each paid fireman;

(B) Each person receiving a monthly pension under W.S. 15-5-204;

(C) Each person receiving a disability pension under W.S. 15-5-204;

(D) Each account of a deceased or retired fireman from which monthly pension payments are being made to any person under W.S. 15-5-205 and 15-5-206.

(iii) "Compensation Act" means the Wyoming Worker's Compensation Act, W.S. 27-14-101 through 27-14-806;

(iv) "Fireman first class" means the highest salary grade which a fireman can obtain within his department without any promotion in rank. The term specifically excludes chiefs, officers, engineers, fire equipment operators, secretaries, mechanics, inspectors and all other specialized grades, ratings and ranks;

(v) Repealed by Laws 1981, ch. 41, 3.

(vi) Repealed by Laws 1981, ch. 41, 3.

(vii) Repealed By Laws 2009, Ch. 90, 3.

(viii) "Injured, disabled or killed in the line of duty" means that a paid or volunteer fireman is injured or disabled when he meets with bodily or mental injury while actually engaged in the repair, upkeep or care of fire apparatus, or in the performance of duties prescribed in the maintenance and operation of a fire department;

(ix) "Maximum monthly salary of a fireman first class" means the gross monthly salary of a fireman first class, including the greatest longevity or additional monthly salary increase for length of service, as established by the city, town or county which employed the retired, disabled or deceased paid fireman, and including contributions required by W.S. 15-5-203;

(x) "Minimum annual cash requirement of the account" means the amount of cash needed to meet the known required disbursements from the firemen's pension account during the upcoming fiscal year, reduced by the anticipated cash account balance of the firemen's pension account on hand at the end of the current fiscal year;

(xi) "Paid fireman" means an individual regularly employed and paid by any city, town, county or fire protection district for devoting his entire time of employment to the care, operation and requirements of a regularly constituted fire department;

(xii) Repealed by Laws 1981, ch. 41, 3.

(xiii) "Twenty years active service" means that an individual's principal means of livelihood for twenty (20) years has been employment by one (1) or more cities, towns, counties or fire protection districts as a member of a regularly constituted fire department and that the individual has been carried on the payrolls thereof for that period of time;

(xiv) "Volunteer fireman" means an individual who devotes less than his entire time of employment to, but who is carried on the rolls of a regularly constituted fire department, the members of which may be partly paid and partly volunteer. Payment of compensation for services actually rendered by enrolled volunteers does not take them out of this classification. Any individual who volunteers assistance but is not regularly enrolled as a fireman is not a volunteer within the meaning of this article;

(xv) "Board" means the retirement board created by W.S. 9-3-404;

(xvi) "Employer" means any incorporated municipality, county or fire protection district offering fire protection or public safety services employing one (1) or more members.



15-5-202. Pension account; creation; administration; donations; investment; dual participation prohibited.

15-5-202. Pension account; creation; administration; donations; investment; dual participation prohibited.

(a) There is created a firemen's pension account for the purpose of paying the awards, benefits and pensions under the provisions of this article. The account shall be administered by the board through the director. The board has full custody and control of the account with full power over its administration. The director of the state department of audit or his designee shall make a biennial audit of the account and the receipts thereto and disbursements therefrom and report his findings to the governor and the legislature. The account shall be administered without liability on the part of the state beyond the amount of the funds. All expenses of administration shall be paid from the account.

(b) Repealed By Laws 1997, ch. 69, 2.

(c) The board is empowered to:

(i) Receive and credit to the account any and all gifts, donations and contributions as may be made by individuals and organizations for the benefit of the account;

(ii) Invest all account monies not immediately necessary for disbursements in any of the securities and in any amounts authorized by W.S. 9-3-408.

(d) No paid fireman shall participate as a member of the firemen's pension account established under this article and as a member of the volunteer firemen's pension account established under W.S. 35-9-601 through 35-9-615 if participation is based upon covered service with the same fire department.



15-5-203. Firemen and employer contributions; imposition at discretion of board; amounts; how and when collected, suspended and reinstated.

15-5-203. Firemen and employer contributions; imposition at discretion of board; amounts; how and when collected, suspended and reinstated.

(a) In addition to the amount appropriated to the firemen's pension account by W.S. 15-5-202, every paid fireman may, at the discretion of the board, be assessed not more than eight percent (8%) of his gross monthly salary for the use and benefit of the account, up to the maximum monthly salary of a fireman first class. Any salary assessment imposed under this subsection shall be withheld monthly from his salary by the treasurer or other disbursing officer of the city, town or county.

(b) Repealed by Laws 1981, ch. 41, 3.

(c) Repealed by Laws 1981, ch. 41, 3.

(d) Upon a determination by the board in accordance with subsection (g) of this section, every employer shall pay into the account for each paid fireman it employs an amount not to exceed twenty-one percent (21%) of the salary of a fireman first class. Any contributions imposed under this subsection, together with the paid firemen's contributions, shall be transferred and credited to the account in a manner as the board directs. If the contributions are not transferred to the board when due, they may be recovered, together with interest at the rate of ten percent (10%) per annum in an action brought for that purpose in the district court for the county in which the employer has its principal office.

(e) The contributions required by subsection (a) of this section shall be paid by the employer for paid firemen covered under this article in order to be treated as employer contributions for the sole purpose of determining tax treatment under the United States internal revenue code.

(f) The contributions under subsection (e) of this section shall be paid from the source of funds which is used in paying salary to paid firemen covered under this article. The employer may pay these contributions by a reduction in cash salary of the paid firemen or by an offset against a future salary increase, or by a combination of a reduction in salary and an offset against a future salary increase, provided:

(i) No such salary reduction or offset, or combination thereof, shall exceed the percentage amount actually being deducted from an employee's salary for contributions to the firemen's pension account as of July 1, 1983; and

(ii) Any employer may pay any amount of an employee's share of retirement contributions without a salary reduction or offset, or combination thereof.

(g) Based upon findings and recommendations of the Wyoming retirement system actuary, the board shall determine if contributions under subsections (a) and (d) of this section are necessary for the continued payment of benefits under this article. Any contributions imposed by the board upon paid firemen and employers shall bear the ratio provided for the maximum contribution rates authorized under subsections (a) and (d) of this section. If contributions are reinstated at any time following suspension of contributions, the board shall provide notice of reinstated contributions to firemen and employers not less than six (6) months prior to the date of imposition.



15-5-204. Pensions; amounts; qualifications; when paid; disability benefits; disqualifications; examinations; disallowance; actions; adjustment.

15-5-204. Pensions; amounts; qualifications; when paid; disability benefits; disqualifications; examinations; disallowance; actions; adjustment.

(a) Any person qualifying may retire from active service and receive a monthly pension of seventy-five percent (75%) of the maximum monthly salary of a fireman first class. Any benefit increases which may occur shall not subsequently be withdrawn. This benefit accrues to any paid fireman who has completed twenty (20) years of active service in regularly constituted fire departments of any cities, towns, counties or fire protection districts and to any paid fireman suffering from a mental or physical disability rendering him unfit for active duty. Any paid fireman covered under this article may continue service beyond twenty (20) years and receive an additional benefit of one and one-half percent (1.5%) of the maximum salary of a fireman first class for each year of service beyond twenty (20) years.

(b) Any fireman with less than ten (10) years of service upon terminating his employment for any reason shall receive in a lump sum a refund of all the money he has contributed to the firemen's pension account. Refund of such contributions extinguishes all rights to any benefits under this article.

(c) After ten (10) years as a full time paid fireman, any fireman upon terminating his employment for any reason may have his choice of:

(i) A refund, in a lump sum, of all the money he has contributed into the firemen's pension account, less one-half percent (1/2%) for bookkeeping costs; or

(ii) Upon the twentieth anniversary of the date of his employment as a full time paid fireman he may draw a monthly pension computed as follows:

Number of years service x 75% of the maximum

monthly salary of a fireman first class

_______________

20

(d) No fireman is entitled to draw a disability pension if the primary cause of the mental or physical disability which renders him unfit for active duty is alcoholism, substance abuse or addiction or an injury incurred as a result of the commission of a crime of a voluntary nature, or a mental or physical condition which existed at the time of his employment.

(e) The board may require firemen applying for or drawing a disability pension to submit periodically to a physical or mental examination by a physician it selects and to furnish relevant information it requests. If the physician's report, or other evidence available to the board, shows that the fireman is not qualified for the disability pension, or that he is fit for active duty, the board shall disallow or discontinue the payment of the monthly disability pension. Examining physicians selected by the board shall be paid from the account in accordance with existing worker's compensation schedules for examinations.

(f) Any applicant or beneficiary of the firemen's pension account aggrieved by a disallowance or discontinuance of pension benefits has a right to commence an action in the district court of the county in which the applicant resides, naming the board, as custodian of the firemen's pension account, as the party defendant, to have his rights to pension benefits determined before a judge of the district court.

(g) Any pension benefit, survivor benefit or disability benefit received by an eligible individual under this article, and the fireman for whom the benefit is generated has been retired for a period of not less than one (1) year, shall be increased each year by at least three percent (3%). In the event the most current actuarial valuation indicates the market value of assets is greater than one hundred fifteen percent (115%) of the actuarial value of liabilities, the board may increase the benefit by an amount determined affordable by the actuary, but in no case shall the total increase be greater than five percent (5%) of the benefit. Any increase under this subsection shall be added to the pension benefit, survivor benefit or disability benefit and compounded for purposes of determining the total benefit amount in subsequent years.

(h) The board shall adopt rules to allow service for any period of time, after commencement of participation under this article, which an employee spends in active military or other emergency service of the United States as required by the Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. 4301 et seq.



15-5-205. Death benefits to surviving spouse; amounts; limitations; length of payments.

15-5-205. Death benefits to surviving spouse; amounts; limitations; length of payments.

(a) If any paid fireman dies from any cause, the board shall pay to the surviving spouse a monthly pension equal to the greater of the monthly benefit payable to the fireman under W.S. 15-5-204 or the monthly benefit payable under W.S. 15-5-204(a) for twenty (20) years of active service. Benefits payable under this subsection shall be paid out of the firemen's pension account and shall continue for the spouse's life.

(b) If the fireman is a retired fireman drawing his pension at the time of his death, the board shall pay to the surviving spouse a monthly pension equal to the monthly benefit payable to the fireman under W.S. 15-5-204. Benefits payable under this subsection shall be paid out of the firemen's pension account and shall continue for the spouse's life.

(c) Repealed By Laws 2001, Ch. 36, 2.



15-5-206. Death benefits to dependent father and mother; amounts.

15-5-206. Death benefits to dependent father and mother; amounts.

If any paid fireman dies, leaving no surviving spouse or children, but leaves a surviving dependent father or mother or both, the board shall pay to the mother if there is no father, to the father if there is no mother or to both, out of the firemen's pension account, a monthly amount equal to the pension the retired fireman was receiving if retired at the time of his death, or if in active service at the time of death, a monthly amount equal to the greater of the monthly benefit payable to the fireman under W.S. 15-2-204 at the time of his death or the monthly benefit payable under W.S. 15-2-204(a) for twenty (20) years of active service. If either the surviving mother or father dies after the payments have started, the board shall pay to the surviving parent the full amount as computed under this section.



15-5-207. Application for benefits; statement filed; determination; review; appeal.

15-5-207. Application for benefits; statement filed; determination; review; appeal.

If any fireman, his surviving spouse, dependent children or dependent parents are entitled to any pension or benefits under this article, the fireman, or in the event of his death, the chief of the fire department of which he was a member, or some other proper person, shall apply by filing a complete and concise statement of the facts necessary to entitle the fireman or the fireman's surviving spouse or children or parents to the benefits or pension. The application shall be filed with the board upon forms it provides. The board is empowered to investigate the application and determine whether or not it should be granted and to hear evidence as to the justice of the application, or to require and receive affidavits as to the truth of the statements made in the application. If the application is refused, the matter may be taken, by petition, before the district court of the county in which the applicant resides. The court shall notify the board of the date set for hearing. The decision of the district court is binding upon the board and applicant unless appealed from according to the procedure provided under the Worker's Compensation Act.



15-5-208. Pension application; payments thereafter; when benefits suspended.

15-5-208. Pension application; payments thereafter; when benefits suspended.

Application for pension may be made prior to actual retirement upon statement of the intention to retire, but payment shall not begin until the applicant has actually retired and his name is stricken from the payroll of the city or town. No fireman or any of his survivors is entitled to any of the benefits of this article while the fireman or his survivors are receiving payments under the Worker's Compensation Act, but when the payments under the Worker's Compensation Act terminate, his or their rights to the benefits of this article attach. Any fireman who is entitled to the benefits of insurance paid for from the general fund of any city or town is not entitled to any of the benefits of this article until the insurance payments cease.



15-5-209. Payments; when and how made; protections; nonassignability; qualified domestic relations order.

15-5-209. Payments; when and how made; protections; nonassignability; qualified domestic relations order.

(a) Payments made under this article shall be made to the beneficiaries on or before the fifth day of each month and shall be made by voucher approved by the board or its designee drawn against the firemen's pension account and paid by the board out of the account. No payments made under this article are subject to judgment, attachment, execution, garnishment or other legal process and are not assignable nor shall the board recognize any assignment nor pay over any sum assigned.

(b) Notwithstanding subsection (a) of this section, payments under this article may be made in accordance with qualified domestic relations orders pursuant to W.S. 9-3-426.



15-5-210. Repealed By Laws 1996, ch. 6, 2.

15-5-210. Repealed By Laws 1996, ch. 6, 2.






ARTICLE 3 - POLICEMEN PENSIONS AND DEATH BENEFITS

15-5-301. Pension fund; establishment; separate accounts.

15-5-301. Pension fund; establishment; separate accounts.

The governing body of any city or town maintaining a paid police department and having a population of more than four thousand (4,000), after ten (10) days published notice and a public hearing thereon, may establish a policemen pension fund. Any such fund established prior to July 1, 1981 shall be divided into two (2) separate accounts to be known as the existing account and the new account. The existing account shall consist of contributions from police officers employed prior to July 1, 1981 and city or town contributions made in those officers' behalf. The new account shall consist of contributions made from police officers employed after June 30, 1981 and city or town contributions made in those officers' behalf.



15-5-302. Pension fund; contributions; salary deductions; unfunded liability; city or town and state responsibilities; adjustment of contributions.

15-5-302. Pension fund; contributions; salary deductions; unfunded liability; city or town and state responsibilities; adjustment of contributions.

(a) The city or town shall contribute annually to the existing account an actuarially determined amount which combined with the police officers' contributions, or contributions made on his behalf, will be sufficient to meet the normal costs of the account. The proceeds from the contribution shall be placed with the city treasurer in the existing account within the policemen pension fund. In addition, in accordance with subsection (f) of this section, the city treasurer may deduct from the salary of each police officer employed prior to July 1, 1981, an amount not to exceed eight percent (8%) of the monthly compensation payable to that officer and, if deducted, shall place it in the existing account within the policemen pension fund. In lieu of deducting from the salary of each police officer the amount specified in this subsection, the city treasurer may, upon approval by the governing body of the city or town, contribute a like amount into the policemen pension fund.

(b) Notwithstanding the provisions of subsection (a) of this section, the city treasurer may deduct from the salary of each police officer employed after June 30, 1981 an amount specified by the board, which shall be actuarially determined. Each city or town shall contribute an amount equal to the amount contributed by each police officer, or by the city or town on behalf of the police officer, under this subsection. All contributions under this subsection shall be deposited in the new account within the policemen pension fund.

(c) Repealed By Laws 2010, Ch. 69, 204.

(d) Repealed By Laws 2010, Ch. 69, 204.

(e) In addition to other contributions imposed under this section, each city or town and each police officer shall contribute an equal amount to the account, specified by the board, which shall be actuarially determined, to meet the costs to the account for providing benefits under W.S. 15-5-309.

(f) Annually, not later than November 1, based on an actuarial determination in writing, the board shall notify the city treasurer in writing of the amount of contributions to deduct from the salary of each police officer specified in subsection (a) of this section. Contributions shall be adjusted effective January 1 following, and in accordance with, the board's notice to the city treasurer. The contributions shall remain in effect for the next succeeding calendar year. In no case shall contributions be less than eight percent (8%) in any year, if the fund is not funded one hundred percent (100%) on an actuarial basis as certified to the board in writing by an enrolled actuary.



15-5-303. Pension board; composition; election and term of police members.

15-5-303. Pension board; composition; election and term of police members.

If a policemen pension fund is established, the governing body and three (3) members elected from the police department constitute the policemen pension board to manage the fund as provided in this article. The police department shall elect three (3) regular qualified members to the board every two (2) years. The election shall be held in the police headquarters on a date fixed by the secretary of the board, but not more than thirty (30) nor less than fifteen (15) days before the regular municipal election. Written notice of the nomination of any member of the department for membership on the board shall be filed with the secretary of the board. Each notice of nomination shall be signed by not less than three (3) members of the department, and any member may sign more than three (3) notices of nomination. Notice of the dates upon which notices of nomination may be filed and for the election shall be given by the secretary of the board by posting a written notice in a prominent place in the police department headquarters. The secretary shall furnish printed or typewritten ballots containing the names of all persons nominated for membership and a ballot box for the election. The chief of the department shall appoint two (2) members of the department to act as officials of the election, and they shall receive their regular wages for the day, but no additional compensation. The polls shall open at 8:00 a.m. and remain open as long thereafter, not exceeding twelve (12) hours, as will afford each member of the department an opportunity to vote. Each member of the police department is entitled to vote for three (3) persons as board members. The three (3) nominees receiving the highest number of votes are elected as members of the board, and their terms commence on the same date as does the term of the mayor of the city or town.



15-5-304. Pension board; officers; reports; information.

15-5-304. Pension board; officers; reports; information.

The mayor is ex officio chairman of the board, and the members of the board shall elect the other necessary officers. The secretary of the board shall make annual reports to the governing body on the condition of the fund, the receipts and disbursements thereto, together with a complete list of the beneficiaries of the fund, and the amount paid to each. The city treasurer, from the records of his office, shall furnish the secretary with any pertinent information needed to compile the reports or to furnish the board with necessary information.



15-5-305. Pension board; meetings; record and quorum; list of entitled pensioners; vouchers.

15-5-305. Pension board; meetings; record and quorum; list of entitled pensioners; vouchers.

(a) The board shall meet at least once each month as scheduled by the board and otherwise upon the call of the chairman. It shall keep a record of its proceedings, which is a public record. A majority of all the members of the board constitutes a quorum with the power to transact business.

(b) At each monthly meeting the board shall send to the treasurer of the city or town a list of all persons entitled to payment from the fund, stating the amount and purpose of the payments. The list shall be certified to and signed by the chairman and secretary of the board, attested under oath, and shall be filed by the treasurer in his office as a permanent record. The treasurer of the city or town shall then make out a regular city voucher for each of the persons named in the list, or a city voucher in the manner payrolls are handled in cities with the commission form of government, for the amounts specified, showing the purpose for which it is granted. The vouchers, without further individual certification, shall be approved by the governing body for payment from the available funds of the pension fund at the next meeting at which vouchers are handled. The vouchers shall be paid in the same manner in which other claims against the city or town are paid.



15-5-306. Board powers and duties.

15-5-306. Board powers and duties.

(a) The board has the power to compel witnesses to attend and testify before it upon all matters connected with the operation of this article in the same manner as provided by law for the taking of testimony in courts of record in this state. The chairman or any member of the board may administer oaths to witnesses.

(b) The board may provide for the payment from the fund of all necessary expenses and printing not to exceed five percent (5%) of the annual revenue. However, no compensation or emolument may be paid to any member of the board for any duty required or performed under this article.

(c) The board may make all necessary rules and regulations for its guidance in conformity with the provisions of this article.

(d) Upon recommendation of the board the governing body of each city or town may hire a professional investment counselor or management firm to make recommendations on the investment of monies in the fund, which may be invested in any securities specified in W.S. 9-3-408(b). The cost of such counselor or firm shall be paid from the fund.

(e) The board shall:

(i) At least once in every six (6) year period cause an actuarial valuation of the accounts within the fund to be made;

(ii) At least every two (2) years cause an actuarial investigation of all the experience under the accounts within the fund to be made;

(iii) Pay out of funds which shall be provided by the cities or towns the cost of the valuations and investigations under paragraphs (i) and (ii) of this subsection;

(iv) Reduce employee and employer contribution rates under W.S. 15-5-302(b), in an amount to be actuarially determined, if at any time the assets in the existing or new accounts of the fund exceed the liabilities in those accounts.



15-5-307. Retirement age; length of service; pension amounts; leaving service early; benefit adjustment.

15-5-307. Retirement age; length of service; pension amounts; leaving service early; benefit adjustment.

(a) When any person duly appointed or selected and sworn as a member in any capacity or rank, other than department chief, of the police department of any city or town subject to the provisions of this article becomes sixty (60) years of age, the board shall order that person retired from further service. When any person has served twenty (20) years with the same police department, he may retire at that time, although not sixty (60) years of age, except that any person employed after June 30, 1981 shall serve for twenty (20) continuous years with the same department in order to be eligible for retirement prior to age sixty (60). When the board issues an order of retirement, it terminates the service of the person in the police department, except as provided in cases of emergency, and that person during his lifetime shall be paid a yearly pension equal to two and one-half percent (2 1/2%) of the average annual salary received during his highest paid five (5) year period, multiplied by the number of years service. However, no pension may exceed sixty-two and one-half percent (62 1/2%) of the average salary for the five (5) year period.

(b) If for any reason the person leaves the service before completion of ten (10) years of service he shall receive in one (1) sum the amount without interest he has paid into the pension fund. After the completion of ten (10) years service he has the option of drawing out the money paid in or leaving it until he reaches the age of sixty (60) years and then being eligible to retire under the provisions of this section.

(c) In addition to any other benefit provided by this section, each retired person shall receive a benefit of three percent (3%) per year for each full year that person has received retirement payments under this article prior to July 1, 1981.



15-5-308. Retirement age; physical disability; pension amounts; reinstatement.

15-5-308. Retirement age; physical disability; pension amounts; reinstatement.

(a) If any person, while serving as a policeman is physically disabled as a result of any bodily injury received in the immediate or direct performance or discharge of his duties, the board, upon his written request filed with the secretary of the board, or without the written request if it deems it to be for the benefit of the public, shall retire that person from the department and order that he be paid from the fund during his lifetime a monthly pension equal to sixty-two and one-half percent (62 1/2%) of the amount of his regular monthly salary, effective at the time of his retirement. If the officer's disability is off-duty related, the officer shall receive a monthly pension equal to fifty percent (50%) of his monthly salary effective at the time of his retirement. If the disability ceases, the pension shall cease, and the person shall be restored to active service at the existing salary of his position or rank at the time he is reinstated.

(b) Repealed by Laws 1991, ch. 71, 2.



15-5-309. Death benefits; surviving spouse and children; amounts; length of payments; benefit adjustment.

15-5-309. Death benefits; surviving spouse and children; amounts; length of payments; benefit adjustment.

(a) Upon the death from any cause, of any person appointed or selected and sworn as a member in any capacity or rank of the police department of any city or town subject to the provisions of this article, the board shall pay a monthly pension of fifty percent (50%) of the deceased officer's monthly salary out of the funds to his surviving spouse. The pension shall continue during her life or until she remarries. In addition, the board shall pay to the surviving spouse out of the fund six percent (6%) of the deceased officer's monthly salary per month for the support and maintenance of each child of the deceased officer who is under eighteen (18) years of age and was supported by him prior to his death. The payments shall continue until the child becomes eighteen (18) years of age or marries.

(b) If the police officer is retired and drawing his pension at the time of his death, and leaves a wife surviving, the board shall pay a monthly pension out of the fund to his surviving spouse equal to two-thirds (2/3) of the pension the retired police officer was receiving at the time of his death. In addition, the board shall pay to the surviving spouse or legal guardian sixty dollars ($60.00) per month out of the fund for the support and maintenance of each child of the deceased, retired officer who is under eighteen (18) years of age and was supported by him prior to his death. The payments shall continue until the child becomes eighteen (18) years of age or marries.

(c) In addition to any other benefit provided by this section, each surviving spouse of a person who died while receiving retirement payments under this article shall receive a benefit of three percent (3%) for each full year that payments were made under this article prior to July 1, 1981 to both the retired person before death and the surviving spouse.

(d) Effective July 1, 1987, any surviving spouse and any surviving child of any officer who died prior to July 1, 1979 while a sworn member of the police department of any city or town subject to this article shall receive a benefit in an amount as provided in subsection (a) of this section.



15-5-310. Examination of disabled retiree.

15-5-310. Examination of disabled retiree.

Any person retired for disability may be summoned by written notice to appear before the board at any time thereafter for examination as to his fitness for duty, and he shall abide by the decision and order of the board with reference thereto.



15-5-311. Benefits terminated upon felony conviction.

15-5-311. Benefits terminated upon felony conviction.

If any person receiving any benefit from the fund is convicted of a felony, the board shall order that the pension granted to that person immediately cease, and he shall receive no further pension allowance or benefit under this article.



15-5-312. Application for benefits; statement filed; determination; review.

15-5-312. Application for benefits; statement filed; determination; review.

If any policeman, his surviving wife, dependent children or dependent parents are entitled to any pension or benefits under this article, the policeman, or in the event of his death the dependent, shall apply for benefits or pension by filing a complete and concise statement of facts necessary to entitle the applicant to the benefits or pension. The application shall be filed with the board upon forms it provides. The board may investigate each application and determine whether benefits or pension should be granted. The board may also hear evidence as to the justice of the application, or require and receive affidavits as to the truth of the statements made therein. If the application is refused, the matter may be reviewed by the district court of the county in which the applicant resides pursuant to Rule 12 of the Wyoming Rules of Appellate Procedure.



15-5-313. Pension application; when payments made and benefits suspended; pension protections.

15-5-313. Pension application; when payments made and benefits suspended; pension protections.

(a) Application for pension may be made prior to actual retirement upon statement of the intention to retire, but payment shall not begin until the applicant has actually retired and his name is stricken from the payrolls of the city or town. Payments under this article shall be made to the pensioner or to his beneficiaries on or before the fifth day of each month by voucher drawn against the policemen pension fund as provided in W.S. 15-5-305.

(b) No policeman or any of his survivors is entitled to any benefits of this article while the policeman or his survivors are receiving payments under the Worker's Compensation Act, but when payments under the Worker's Compensation Act terminate, the pensions of this article attach.

(c) The cash and securities while in the account created by this article are exempt from any state, county or municipal tax of this state, and are not subject to execution or attachment by trustee process or otherwise, in law or equity, or under any other process whatsoever, and are not assignable.



15-5-314. Penalties.

15-5-314. Penalties.

Any person who violates any provision of this article is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one hundred dollars ($100.00), or imprisonment for not more than thirty (30) days, or both.






ARTICLE 4 - FIREMEN'S PENSION ACCOUNT REFORM ACT OF 1981

15-5-401. Citation.

15-5-401. Citation.

This article is known as the "Firemen's Pension Account Reform Act of 1981".



15-5-402. Definitions.

15-5-402. Definitions.

(a) As used in this article:

(i) "Account" means the firemen's pension account established by W.S. 15-5-202;

(ii) "Board" means the retirement board established by W.S. 9-3-404 and includes all the powers and duties enumerated in W.S. 9-3-401 through 9-3-429;

(iii) "Compensation" means all salary or wages payable to a member for service including contributions required by W.S. 15-5-420. For purposes of computing benefits under this article, compensation shall include only compensation on which contributions have been paid pursuant to W.S. 15-5-420 and 15-5-421;

(iv) "Credited service" means for any member, service as an employee;

(v) "Dependent" means a dependent child or dependent parent;

(vi) "Dependent child" means a person who is unmarried and either:

(A) Has not attained age eighteen (18); or

(B) Has attained age eighteen (18) but not age twenty-three (23) and is attending school on a full-time basis; or

(C) Has attained age eighteen (18) and is permanently disabled as the result of a disability which began before he attained age eighteen (18).

(vii) "Disability" means a medically determined physical or mental impairment which renders the member unable to function as a paid firefighter and which is reasonably expected to last at least twelve (12) months;

(viii) "Employee" means any individual regularly employed and paid by any city, town, county or fire protection district for devoting his entire time of employment to the care, operation and requirements of a regularly constituted fire department;

(ix) "Employer" means any incorporated municipality, county or fire protection district offering fire protection or public safety services employing one (1) or more members;

(x) "Final average compensation" means one thirty-sixth (1/36) of the compensation paid to an employee during any period of thirty-six (36) consecutive months in his years of credited service in which his compensation was highest;

(xi) "Inactive member" means a member who:

(A) Has terminated service;

(B) Is not eligible to begin receiving a service or disability pension; and

(C) Has neither applied for nor received a refund of his contributions.

(xii) "Member" means an employee whose compensation is not subject to the federal old-age, survivors and disability insurance tax and who either is first hired on or after July 1, 1981 or who elects coverage under the provisions of W.S. 15-5-418;

(xiii) "Pension system" means the retirement and disability plans for employees covered under the provisions of this article or W.S. 15-5-201 through 15-5-209;

(xiv) "Primary survivor" means any person in the following order of priority, unless the priority is changed by the member on a form prescribed by the board and filed with the board at the time of the member's death:

(A) The surviving spouse; or

(B) If there is no eligible surviving spouse, a dependent child, or with the survivor's pension divided among them in equal shares, all such children, including any resulting from a pregnancy prior to the member's death.

(xv) "Retired member" means any member who has terminated service, other than an inactive member, who is eligible to receive a service or disability pension under this article.



15-5-403. Eligibility for service pension.

15-5-403. Eligibility for service pension.

(a) A member is eligible to receive a service pension after he has terminated employment beginning with the month when he has four (4) years of credited service and has attained age fifty (50).

(b) Repealed By Laws 1998, ch. 75, 2.

(c) An inactive member with a vested right to a service pension is eligible to receive such pension, computed in accordance with the provisions of this article in effect when he ceased to be an employee, beginning with the first month after his attainment of age fifty (50).

(d) For purposes of this section, credited service includes any period during which a member is receiving a disability pension as provided by this article.



15-5-404. Vesting rights; return to service.

15-5-404. Vesting rights; return to service.

(a) A member who has four (4) years of credited service has a vested right to a service pension payable as provided in W.S. 15-5-403(c).

(b) If a member who has less than four (4) years of credited service ceases to be an employee, his service credits to the date of termination shall be cancelled unless:

(i) He again becomes an employee within four (4) months after his cessation of employment; or

(ii) He subsequently acquires four (4) years of credited service; and

(iii) If he has withdrawn his contributions he repays them with interest at a rate determined by the board and remains employed for not less than two (2) continuous years following the date or reemployment.

(c) For purposes of this section, credited service includes any period during which a member is receiving a disability pension under this article.

(d) The board shall adopt rules to allow service for any period of time, after commencement of participation under this article, which an employee spends in active military or other emergency service of the United States as required by the Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. 4301 et seq.



15-5-405. Eligibility for disability pension.

15-5-405. Eligibility for disability pension.

(a) A member, not otherwise eligible for a service pension, who suffers a disability is eligible for a disability pension.

(b) The determination of disability shall be made by the board in accordance with rules and regulations adopted by the board for this purpose. The board may require physician reports, medical examinations, psychological examinations, functional capacity evaluations, vocational examinations and other necessary reports and examinations in determining a disability under this subsection and in reviewing any disability under subsection (c) of this section. The cost of any functional capacity evaluation, vocational examination or other specialized test incurred pursuant to this section shall be paid from the account.

(c) The board may annually review the status of any member receiving a disability benefit under this article and may require any member receiving a disability benefit who is not eligible for normal retirement benefits under W.S. 15-5-403, to submit to any examination, test or evaluation by a physician or other appropriate professional designated or approved by the board, as necessary for conducting a review under this subsection. If a member refuses to submit to an examination, test or evaluation required under this subsection, benefit payments under this article shall be discontinued.



15-5-406. Survivor benefits.

15-5-406. Survivor benefits.

The eligible surviving spouse or dependents of a member shall receive a survivor's pension if the member dies from any cause while in service.



15-5-407. Payment of service or early retirement pensions.

15-5-407. Payment of service or early retirement pensions.

Service or early retirement pensions shall be made to a retired member for each month beginning with the month in which he is eligible to receive such pension and ending with the month in which he dies, unless an optional form has been elected in accordance with W.S. 15-5-413.



15-5-408. Payment of disability pension.

15-5-408. Payment of disability pension.

(a) Disability pension payments shall be made to a member for each month beginning with the month in which he is eligible to receive such pension and ending with the month in which he ceases to be eligible or dies, unless an optional form has been elected in accordance with W.S. 15-5-413.

(b) If a member who is disabled recovers and is no longer totally or partially disabled, his disability pension shall be discontinued unless he has reached normal retirement age.



15-5-409. Amount of service pension.

15-5-409. Amount of service pension.

(a) The amount of the monthly service pension payable to a retired member is:

(i) Two and eight-tenths percent (2.8%) of his final average compensation multiplied by the number of years in his first twenty-five (25) years of his period of credited service.

(ii) Repealed By Laws 2000, Ch. 43, 2.

(iii) Repealed By Laws 2008, Ch. 112, 2.

(b) For purposes of this section, credited service shall be measured in years taken to the nearest twelfth (1/12) of a year.

(c) Benefits shall not be payable under the pension system to the extent that they exceed the limitations imposed by section 415(b) of the Internal Revenue Code.



15-5-410. Repealed By Laws 1998, ch. 75, 2.

15-5-410. Repealed By Laws 1998, ch. 75, 2.



15-5-411. Amount of disability pension.

15-5-411. Amount of disability pension.

(a) The disability pension shall be the greater of:

(i) Fifty percent (50%) of final average compensation; or

(ii) The service pension based on credited service accrued to the date of disability.



15-5-412. Amount of survivor's pension.

15-5-412. Amount of survivor's pension.

(a) The monthly survivor's pension payable to a member's eligible primary survivor or, if there is no eligible surviving spouse, then to his eligible surviving dependents, shall be equal to the greater of:

(i) Fifty percent (50%) of final average compensation; or

(ii) The service pension based on credited service accrued to the date of the member's death.

(b) If the primary survivor is the surviving spouse, that person shall have been married to the deceased member for at least one (1) year before the date of death, unless the death was the result of an accident.

(c) A survivor's pension shall begin with the month following the month in which the member dies. If the pension is payable to a surviving spouse who subsequently dies, it is then payable in the following month to the next primary survivor as defined in W.S. 15-5-402(a)(xiv) or ceases with that month in the absence of eligible dependents. If payable to a child who dies or fails to meet the conditions of eligibility in W.S. 15-5-402(a)(vi), the pension shall cease with that month.



15-5-413. Optional forms of benefits.

15-5-413. Optional forms of benefits.

(a) Any member eligible for a service or disability pension may elect to receive one (1) of the following optional forms, in lieu of the pension computed in W.S. 15-5-409 through 15-5-411, which shall be the actuarial equivalent of the benefit to which he would otherwise be entitled:

(i) A reduced pension payable to the retired member and upon his death all of the reduced pension to be paid to his surviving spouse;

(ii) A reduced pension payable to the retired member and upon his death one-half (1/2) of the reduced pension to be paid to his surviving spouse;

(iii) A benefit which provides reduced monthly service retirement payments with provision for the continuance of payments for ten (10) years certain and life thereafter. If the retired member dies within ten (10) years after retirement, the remaining guaranteed payments shall be made to his designated beneficiary. This beneficiary may be changed at any time by written notification to the board as provided in subsection (b) of this section;

(iv) The largest possible benefit for life with no lump sum refund or benefit for anyone else upon the retired member's death;

(v) Any other modified monthly service retirement benefit, including any other modified joint and survivor monthly service retirement benefit, actuarially determined, which the board approves.

(b) An election of an optional benefit shall be in writing and filed with the board prior to the first benefit payment. After an election of any of the options provided in subsection (a) of this section has been made and the member has cashed his first pension check, or sixty (60) days from the date of issuance of the check have elapsed, the election is irrevocable unless a beneficiary dies prior to the occurrence of either such event, in which case the election is void and the member may, by written notice to the board, designate a new beneficiary and may select a different option. As provided in paragraph (a)(iii) of this section, upon written notice to the board, a member may change a beneficiary at any time within the ten (10) year period.

(c) The retirement benefits payable under optional forms available under this section shall be the actuarial equivalent of the normal benefit form under W.S. 15-5-409.



15-5-414. Death benefit.

15-5-414. Death benefit.

Except as may otherwise be provided in any of the options under W.S. 15-5-413, upon the death of a member, inactive member, retired member or individual receiving a survivor's pension, there shall be paid to the designated beneficiary or beneficiaries or, in the absence of a designated beneficiary, to the estate of the member, inactive member, retired member or survivor, a lump sum equal to the excess, if any, of the accumulated member contributions without interest over the aggregate of all pension payments made.



15-5-415. Withdrawal benefit.

15-5-415. Withdrawal benefit.

(a) The accumulated contributions without interest of a member who is neither eligible for a service nor disability pension, nor has a vested right to a service pension, shall be refunded upon his withdrawal from service. There shall be a rebuttable presumption that a former member who fails to apply for a withdrawal benefit within five (5) years after the date of withdrawal has waived his right to such benefit.

(b) If a member has a vested right to a service pension and withdraws from service and is not immediately eligible for a service or disability benefit, he may request a refund of his accumulated contributions without interest. Refund of such contributions extinguishes all rights to any benefits under this article.



15-5-416. Repealed By Laws 2012, Ch. 107, 3.

15-5-416. Repealed By Laws 2012, Ch. 107, 3.



15-5-417. Application of benefits.

15-5-417. Application of benefits.

(a) A service pension, disability pension, survivor's pension, death benefit or withdrawal benefit shall be paid only upon the filing of an application in a form prescribed by the board. A monthly benefit shall not be payable for any month earlier than the second month preceding the date on which the application for such benefit is filed.

(b) The board may require any member, inactive member, retired member or eligible survivor to furnish any information as may be required for the determination of benefits under this article, if the determination of the pension is dependent upon that information. The board may withhold payment of any benefit, if the determination of the benefit is dependent upon the information and the member, inactive member, retired member or eligible survivor does not cooperate in the furnishing or procuring thereof.



15-5-418. Election of membership.

15-5-418. Election of membership.

(a) A "paid fireman" as defined in W.S. 15-5-201(a)(xi) may elect to become a member, as defined in this article by filing an election with the board not later than December 31, 1981, or within thirty (30) days of return to service, if later, for any paid fireman who leaves service prior to July 1, 1981.

(b) Commencing January 1, 1982, or thirty (30) days after return to service, if later, an electing member is covered by the provisions of this article, and all rights to a pension under W.S. 15-5-201 through 15-5-209 are extinguished. The member shall receive credited service for all prior service, not to exceed ten (10) years, which was recognized under W.S. 15-5-201 through 15-5-209. However, that credit may be reinstated only by payment of any contributions previously refunded with interest at the rate of eight percent (8%) per annum from the date of refund.



15-5-419. Dual membership prohibited.

15-5-419. Dual membership prohibited.

(a) Any employee hired before July 1, 1981 is covered by the pension system specified in W.S. 15-5-201 through 15-5-209 unless he elects to become a member pursuant to W.S. 15-5-418. Any employee hired on or subsequent to July 1, 1981 is covered by the pension system specified in this article. No employee may be covered by the pension systems of both W.S. 15-5-201 through 15-5-209 and this article.

(b) No paid employee shall participate as a member of the firemen's pension system established under this article and as a member of the volunteer firemen's pension fund established under W.S. 35-9-601 through 35-9-615 if participation is based upon covered service with the same fire department.



15-5-420. Member contributions.

15-5-420. Member contributions.

(a) Each employer shall deduct monthly from the compensation of each member participating in the account a sum equal to eight and seven hundred twenty-five thousandths percent (8.725%) of the member's compensation until June 30, 2014, and thereafter nine and two hundred forty-five thousandths percent (9.245%) of his compensation, and that amount shall be paid by the employer to the account.

(b) The contributions required by subsection (a) of this section shall be paid by the employer for employees covered under this article in order to be treated as employer contributions for the sole purpose of determining tax treatment under the United States internal revenue code.

(c) The contributions under subsection (b) of this section shall be paid from the source of funds which is used in paying salary to the employee. The employer may pay these contributions by a reduction in cash salary of the employee or by an offset against a future salary increase, or by a combination of a reduction in salary and an offset against a future salary increase, provided:

(i) No such salary reduction or offset, or combination thereof, shall exceed the percentage amount actually being deducted from an employee's salary for contributions to the account as of July 1, 1983; and

(ii) Any employer may pay any amount of an employee's share of retirement contributions without a salary reduction or offset, or combination thereof.



15-5-421. Contribution by employer.

15-5-421. Contribution by employer.

Each employer shall make monthly contributions to the account in an amount equal to the percentage contribution rate multiplied by the salaries paid to members of the account. The contribution rate, expressed as a percentage, shall be based on the results of actuarial valuations made at least every three (3) years. The city's contribution rate shall be comprised of the normal cost plus the level percentage of salary payment required to amortize the actuarial liability over a period of forty (40) years from January 1, 1983, calculated on the basis of an acceptable actuarial reserve funding method approved by the board.



15-5-422. Payments; when and how made; protections; nonassignability; qualified domestic relations order.

15-5-422. Payments; when and how made; protections; nonassignability; qualified domestic relations order.

(a) Payments made under this article shall be made to the beneficiaries on or before the fifth day of each month and shall be made by voucher drawn against the firemen's pension account and paid by the state treasurer out of the account. No payments made under this article are subject to judgment, attachment, execution, garnishment or other legal process and are not assignable nor shall the board recognize any assignment nor pay over any sum assigned.

(b) Notwithstanding subsection (a) of this section, payments under this article may be made in accordance with qualified domestic relations orders pursuant to W.S. 9-3-426.









CHAPTER 6 - LOCAL IMPROVEMENTS

ARTICLE 1 - IN GENERAL

15-6-101. Definitions.

15-6-101. Definitions.

(a) As used in this chapter:

(i) "Conventional gutters" means curb and gutter or combined sidewalk, curb and gutter;

(ii) "Drains" or "drainage" means all surface sewers, drains, cross street valley gutters and all kinds of draining other than sanitary sewers or conventional gutters;

(iii) "Engineer" means the city engineer, town engineer or any engineer employed by a city or town for local improvement work;

(iv) "Improvement" means any lawful local improvement of any kind, which the governing body finds to be of special benefit to the property proposed to be assessed for the cost thereof;

(v) "Streets" means streets, highways, alleys, roads and public ways.



15-6-102. General grant of authority; nonapplicability of other provisions; restriction; nonexclusivity.

15-6-102. General grant of authority; nonapplicability of other provisions; restriction; nonexclusivity.

(a) Any city or town may provide for the making and maintenance of local improvements and levy and collect special assessments on the property specially benefited to pay all or part of the cost of the improvement. This chapter, without reference to other statutes, unless otherwise expressly provided, constitutes the full authority for the exercise of powers herein granted. No other law relating to any city or town, with regard to like matters, that provides for a petition or an election, requires an approval, or in any way impedes or restricts the doing of things authorized to be done by this chapter, shall be construed as applying to any proceedings or acts done pursuant to this chapter. No one other than the governing body of the municipality may fix, prescribe, modify, supervise or regulate the levy or collection of special assessments or taxes authorized by this chapter, except as expressly provided or necessarily implied, nor supervise or regulate the establishment or modification of grades and the acquisition of any improvement authorized.

(b) It is intended that this chapter provide a separate but not exclusive method of accomplishing its objectives, and it shall not be construed as repealing, amending or changing any other law.



15-6-103. General powers and duties.

15-6-103. General powers and duties.

The governing body of any city or town, when considered expedient, may order any improvement or improvements, and determine its character, kind and extent. If the improvement is to be paving, it shall designate the kinds of pavement to be used. It shall provide for the maintenance of an improvement for a specified period not to exceed five (5) years and include the cost of that maintenance in the assessment for making the improvements. It shall levy and collect an assessment upon all lots, parts of lots and parcels of land specially benefited by the improvement to defray all or any part of the cost and expense and determine what lots, parts of lots and parcels of land are specially benefited by the improvements and the amount each is benefited.



15-6-104. Powers incidental to streets.

15-6-104. Powers incidental to streets.

(a) The governing body of any city or town may:

(i) Design, establish, vacate, widen, extend and open streets or parts thereof;

(ii) Appropriate private property for the purpose;

(iii) Establish or alter the grade of any street, within the corporate limits; and

(iv) Determine and provide everything necessary and convenient to the exercise of this authority.



15-6-105. Finality of actions; construction of provisions.

15-6-105. Finality of actions; construction of provisions.

(a) The action and decision of the governing body on any matters passed upon by it in relation to any subject covered in this chapter is final and conclusive in the absence of fraud.

(b) This chapter shall be liberally construed for the purpose of carrying out the objects for which it is intended.






ARTICLE 2 - BEGINNING PROCEEDINGS

15-6-201. Generally; ordinance or resolution required.

15-6-201. Generally; ordinance or resolution required.

(a) If any city or town makes local improvements or establishes or alters the grade of any street at the cost and expense, in whole or in part, of property specially benefited thereby, the proceedings shall be as provided in this chapter.

(b) Any such improvement may be ordered only by ordinance or resolution of the governing body.



15-6-202. Initiative resolution; contents; acceptable bids; notice to be published and mailed; caption.

15-6-202. Initiative resolution; contents; acceptable bids; notice to be published and mailed; caption.

(a) Any improvement may be initiated directly by the governing body by resolution declaring its intention to make improvements. The resolution shall specify with convenient certainty the streets or part thereof proposed to be improved, if the improvements are street improvements, the boundaries of the proposed assessment district, the character, kind and extent of the improvements and if paving is involved, the kinds of paving to be used. The resolution shall specify an estimate of the cost of the total improvement project and of each proposed assessment unit, if any, and also an estimate of the contract price of the total improvement project. The governing body shall not accept any bids or combination of bids which exceed by more than ten percent (10%) the estimates of the contract price, unless the legal owners of record of all property in the district waive this limitation.

(b) If an improvement will result in a change in existing street elevations or grades, it is sufficient if the resolution of intention so states without a description, directly or by reference, of the extent or location of the change.

(c) If any part of an improvement is to be paid out of the general fund or road fund of the city or town, or out of funds available to the city or town from any other source, the resolution shall so state. If the improvement is to be maintained by the contractor for a specified period, not to exceed five (5) years, the resolution shall contain a statement to that effect and that the charge for maintenance is to be included in the assessment for the improvement.

(d) The resolution shall fix the time and place, when and where the governing body will meet to consider any remonstrances and objections to the proposed improvements, and the time within which remonstrances and objections must be filed with the city or town recorder. It shall direct the recorder to give a fifteen (15) day notice to all legal owners of record of the property liable to assessment for the proposed improvements by publishing the resolution in one (1) issue of some newspaper published in the city or town once a week or more often. If no newspaper is published within the city or town, notice may be published in any newspaper of general circulation in the county once a week or more often. In addition to the publication, a copy of the resolution of intention shall be mailed, postage prepaid, at least fifteen (15) days prior to the hearing, to each legal owner of record of the property within the proposed district.

(e) The resolution when published and mailed as a notice shall have the following caption:

"Notice to all persons liable to assessment for the improvement of (state names of streets or if improvement is not to be located in the streets, identify by general character and general location). The governing body of the city (city or town) on the .... day of .... passed the following resolution of intention."

The resolution shall be set forth in full immediately after the caption of the notice.



15-6-203. Protest petitions; requirements for abandonment; initiative petitions.

15-6-203. Protest petitions; requirements for abandonment; initiative petitions.

At any time within fifteen (15) days from the publication of the resolution of intention, the owners of property situated within the proposed assessment district may file with the city clerk their written objections to the proposed improvement. If protests against the making of the improvements are filed by the legal owners of record of more than one-half (1/2) of the area of the property subject to assessment therefor, within an assessment district, the proposed improvements within that district shall be abandoned. No protest will be considered unless filed within fifteen (15) days after the publication of resolution of intention. If any petition is filed signed by the owners of fifty percent (50%) of the property proposed in the petition to be assessed for any local improvement, the governing body shall proceed with the type of improvement set forth in the petition, following the same procedure as though initiated by resolution.



15-6-204. Authority to act and assess; deletions or modifications.

15-6-204. Authority to act and assess; deletions or modifications.

(a) Upon passage and publication of the resolution of intention the governing body has jurisdiction and the right to pass any and all ordinances and resolutions, to do any and all acts necessary to prosecute the improvement to completion and to make and levy an assessment to pay for the improvement.

(b) If no remonstrances are made and filed or if all remonstrances filed are overruled by the governing body, it shall delete or modify the improvements and delete any property to be assessed as it considers proper and shall cause the improvements to be begun and prosecuted with reasonable diligence until completed.



15-6-205. Streets; improving intervening parts; objection thereto.

15-6-205. Streets; improving intervening parts; objection thereto.

If the improvement proposed is to a street, either by grading or regrading, paving or repaving, macadamizing or remacadamizing, graveling or regraveling, constructing crosswalks, gutters, curbs or providing for surface drainage, and not more than two (2) blocks remain unimproved in the street between improvements either already made or proposed to be made, the governing body on its own motion may cause the intervening or unimproved part to be improved. The improvement of that part shall not be stayed, defeated or prevented by any remonstrance or other objection, unless the governing body considers the remonstrance or objection proper to stay or prevent the improvement.



15-6-206. Ordinance ordering improvement; contents.

15-6-206. Ordinance ordering improvement; contents.

(a) Upon the hearing of the resolution of intention, if the governing body decides to proceed with the improvement, it shall pass an ordinance, which shall recite:

(i) The passage of the resolution of intention;

(ii) The date of the hearing; and

(iii) Whether or not remonstrances were filed and if any were filed, the action of the governing body thereon.

(b) The ordinance shall also:

(i) Order the improvements;

(ii) Describe the improvements proposed to be made;

(iii) Direct the city engineer to prepare plans and specifications therefor; and

(iv) Fix the boundaries of the assessment district, which shall include all property to be assessed for the improvements.






ARTICLE 3 - PLANS, SPECIFICATIONS AND CONTRACTS

15-6-301. General requirements; cooperation with federal government.

15-6-301. General requirements; cooperation with federal government.

(a) Immediately upon the passage of the ordinance, the city engineer shall prepare and file with the city clerk, plans and specifications which shall show in detail the work to be done, the quantities of material to be handled and the estimated cost of the improvements. The governing body shall approve the plans and specifications by motion or resolution.

(b) The improvements may be made under contracts, or as a part of a contract, publicly let by the state or any agency thereof, or by the city or town in the manner provided in this section and W.S. 15-6-302, or the city or town may make the improvements with its own equipment, labor and materials, without contract, or any combination of methods may be followed. If the improvements are to be made by municipal contracts, the city clerk shall call for bids by publishing a notice in at least one (1) issue of some newspaper published within the city or town or within the county in which the city or town is located and in such other papers as the governing body may provide in the ordinance.

(c) The improvements may be made with the cooperation and assistance of the United States government or any agency or subdivision thereof, and the city or town may take advantage of any offer from any source to complete the improvements on a division of expense or responsibility.



15-6-302. Call for bids; contents; procedure for awarding and executing contracts.

15-6-302. Call for bids; contents; procedure for awarding and executing contracts.

(a) The notice and call for bids as provided in W.S. 15-6-301 shall contain in substance the following:

(i) The streets or parts thereof to be improved if the improvements are to be street improvements;

(ii) The general kind of improvement proposed to be made and whether it is to be maintained by the contractor for a specified period, but in no event for more than five (5) years;

(iii) The time within which bids will be received and the place where they shall be filed;

(iv) That a certified or cashier's check or bid bond in the sum of five percent (5%) of the amount of the bid must be filed with the bid, to be forfeited to the city or town as liquidated damages if the bidder is awarded the contract and fails to enter into a contract with the city or town within five (5) days from the date of his notification;

(v) The successful bidder shall perform the work and furnish a bond guaranteeing the faithful performance of the work and a maintenance bond, if required by the governing body, which shall be furnished at the time of signing the contract. The guarantee and maintenance bond may be a single instrument.

(b) The bids shall be opened by the governing body and the contract or contracts shall be awarded to the bidder or bidders who in its opinion are the lowest and best responsible bidders. The governing body may reject any and all bids.

(c) Upon the letting of the contract or contracts to the successful bidders, the governing body, by motion or resolution, shall order the mayor or clerk, or some other officer of the city or town, to execute a written contract or contracts on behalf of the city or town with the successful bidders. The refusal of any official or officer of the city or town to execute the written contract or contracts does not affect the validity of the contract or contracts and the governing body may order some other city or town official or officer or one (1) of its members to execute the written agreement or agreements in place of the official or officer refusing to do so.

(d) All bids and contracts for capital construction projects shall be in accord with the Wyoming contractor preference laws of title 16, chapter 6.






ARTICLE 4 - ASSESSMENTS AND BONDS GENERALLY

15-6-401. How grades established or altered; cost.

15-6-401. How grades established or altered; cost.

If the notice provided for in W.S. 15-6-202, is in whole or in part to establish or alter a grade, the governing body, after the expiration of giving the notice as provided in W.S. 15-6-202, may establish it by ordinance or resolution. The cost of establishing or altering the grade of any streets, highway, avenue, road or alley may be paid out of the general funds of the city or town or may be specially assessed.



15-6-402. Assessments; when levied; what to be included generally.

15-6-402. Assessments; when levied; what to be included generally.

If the contract or contracts for any improvements have been awarded, or the city or town has determined to construct the improvements by the use of its own equipment, labor and materials, or any of them, or avail itself of any state or federal program contributing to the cost of the improvement, the city engineer, either immediately, or at the council's discretion upon the completion of the improvements, shall levy an assessment upon the property included in the district. The assessment shall include as a part of the cost the contract price, or the estimated costs of construction, together with the expense of engineering, inspection, advertising, levying and collecting assessments and all other charges which the city or town may have incurred or expects to incur in making and financing the improvements, or the portion of the costs designated by the governing body to be defrayed by special assessments.



15-6-403. Assessments; included costs.

15-6-403. Assessments; included costs.

(a) If any authorized local improvement is ordered, there shall be included in the cost and expense thereof to be assessed against the property specially benefited and included in the district created to pay all or any part thereof, the cost of:

(i) That portion of the improvement included within the limits of any street intersection space or spaces;

(ii) Inspection, tests, materials or work and of all engineering and surveying necessary for the improvement done under the direction of the city or town engineer;

(iii) Ascertaining the ownership of the lots or parcels of land included in the assessment district;

(iv) Advertising, mailing and publishing all notices; and

(v) All accounting and clerical labor, books and blanks expended or used by the city or town comptroller and the city or town treasurer in connection with the improvements.



15-6-404. Assessments; property included in district; methods of computation; combining improvements; ordinances and resolutions.

15-6-404. Assessments; property included in district; methods of computation; combining improvements; ordinances and resolutions.

(a) The assessment district shall include all the property benefited by the improvement or improvements as determined by the governing body, including municipal and other public property, except that of the United States government or any agency, instrumentality or corporation thereof in the absence of the consent of congress. If the improvement district includes unplatted or undivided land, the distance back from the improvement for computing assessments and fixing the assessment lien shall be the same as the distance back in the immediately adjoining platted area.

(b) Assessments shall be computed by one (1) or more of the following methods:

(i) Each one-half (1/2) block or fraction thereof within the district contiguous to each street, alley, avenue, boulevard or parkway in or along which the improvement or improvements are to be made shall be divided, irrespective of number and location of lots, into three (3) equal subdivisions parallel to the street, alley, avenue, boulevard or parkway to be improved. The subdivisions shall be numbered one (1), two (2) and three (3) respectively, beginning next to the street, alley, avenue, boulevard or parkway. The total assessment for each one-half (1/2) block or fraction thereof abutting on either side of each street, alley, avenue, boulevard or parkway to be improved, as fixed by the governing body, shall be apportioned as follows:

(A) Subdivision number one (1), sixty percent (60%);

(B) Subdivision number two (2), thirty percent (30%);

(C) Subdivision number three (3), ten percent (10%).

(ii) Each one-half (1/2) block contiguous to each street, alley, avenue, boulevard or parkway in or along which the improvement or improvements are to be made shall be assessed on an area basis, so that the assessment against each piece of property assessed shall be in the proportion that the square footage of that piece of property bears to the total square footage of the assessable property within the one-half (1/2) block;

(iii) Each piece of property abutting on the street, alley, avenue, boulevard or parkway in or along which the improvement or improvements are to be made shall be assessed on a lineal foot basis so that the total assessment against each piece of a property shall be in the proportion that the abutting lineal footage of that piece of property bears to the total abutting lineal footage of the property to be assessed for the same improvement or improvements;

(iv) Each piece of property which the governing body reasonably determines to be benefited by the proposed improvement, regardless of whether the improvement is located in and along a street, alley, avenue, boulevard or parkway, and regardless of whether the property lies within the one-half (1/2) block abutting the improvement, shall be assessed on an area basis, or lineal foot basis, or any other uniform basis so that property similarly benefited will be similarly assessed. Regardless of the method or methods of computation selected by the governing body, and notwithstanding the provisions made for computation to the center of the block or within the one-half (1/2) block, the assessment may be levied and the assessment lien thereby made to attach, upon all of a piece of benefited property so as to avoid the imposition of a lien upon a part of a subdivided lot or parcel under common ownership and use. In the case of any irregular-shaped or nonuniform block or lot, tract, parcel of land or other unit of property to be assessed, an appropriate adjustment may be made, so that the assessment there against is in proportion to the benefits derived.

(c) More than one (1) improvement may be combined in a single local improvement district when the governing body determines that the combination is both efficient and economical. If the combination of improvements are separate and distinct by reason of substantial difference in their character or location, or otherwise, the estimated costs of each improvement shall be segregated for the levy of assessments and an equitable share of the incidental costs allocated to each improvement. In the absence of arbitrary or unreasonable abuse of discretion, its determination of the portion of the project constituting a separate improvement for purposes of segregation is conclusive.

(d) Each city and town may adopt all ordinances and resolutions necessary to levy and collect the special assessment and providing for the manner of sale, redemption and conveyance of lands sold for nonpayment of special assessments.



15-6-405. Assessments; roll; preparation and filing; hearing; notice; action by governing body; objections; amendments; certification.

15-6-405. Assessments; roll; preparation and filing; hearing; notice; action by governing body; objections; amendments; certification.

(a) When an assessment roll for local improvements has been prepared, it shall be filed with the clerk of the city or town. The governing body shall then fix a date for hearing upon the roll before it and direct the clerk to give notice of the time and place of the hearing. Any person may object to the roll in writing and file the objections with the clerk on or before the date of the hearing. At the time and place fixed and at such other times to which the hearing may be continued, the governing body shall sit as a board of equalization to consider the roll. At the hearing or hearings, the governing body will consider the objections or any part thereof, and correct, revise, raise, lower, change or modify the roll or any part thereof, or set it aside and order that the roll assessments be made de novo, in a manner appearing just and equitable, and then proceed to confirm the roll by ordinance. The notice of the hearing shall be published at least twice, by two (2) weekly publications in a newspaper of general circulation in the city or town. However, at least fifteen (15) days must elapse between the date of the first publication and the date fixed for the hearing.

(b) The notice shall also be given by the clerk, or his deputy by deposit of the notice, at least fifteen (15) days prior to the date fixed for hearing, in the United States mails, postage prepaid, as first class mail, addressed to the last known owner or owners of each tract being assessed at their last known addresses. In the absence of fraud the failure to mail any notice does not invalidate any assessment or any proceedings under this chapter. Any list of names or addresses pertaining to any district may be revised from time to time, but it need not be revised more frequently than at twelve (12) month intervals. Any mailing of notice prescribed by this chapter shall be verified by the affidavit or certificate of the person mailing the notice, and the verification shall be retained in the records of the city or town at least until all assessments and bonds pertaining thereto have been paid in full.

(c) All objections to the roll shall state clearly the grounds of objections and unless made within the time and in the manner prescribed are conclusively presumed to have been waived. If any roll is amended so as to raise any assessments or to include omitted property, a new time and place for hearing and a new notice of hearing on the amended roll shall be fixed and given as in the case of an original hearing. However, if any property has been entered originally upon the roll and the assessment upon the property has not been raised, no objections thereto may be considered by the governing body or by any court on appeal, unless they were made in writing at or before the date fixed for the original hearing. When an assessment roll is confirmed, it shall be certified to by the city clerk and transmitted to the city treasurer for collection.



15-6-406. Lien created; priority; filing.

15-6-406. Lien created; priority; filing.

(a) The charge on the respective lots, tracts, parcels of land and other property for the purpose of special assessments, to pay the cost and expense in whole or in part of any improvement authorized in this chapter, when assessed and the assessment roll is confirmed by the governing body, shall be a lien upon the property assessed from the time the assessment roll is placed in the hands of the officer authorized by law to collect the assessment. The lien shall be paramount and superior to any other lien or encumbrance created before or after, except a lien for assessments for general taxes.

(b) In order to have a valid, enforceable lien under this section, a lien statement sworn to before a notarial officer, shall be filed by the claimant with the county clerk of the county in which the assessment district is located. The county clerk shall file the statement and index by date, name of claimant and property owner, and by legal description. The lien statement shall contain the following:

(i) The name and address of the governing body seeking to enforce the lien;

(ii) The name and address of the person against whose property the lien is filed; and

(iii) The legal description of the property to which the lien attaches.

(c) Special assessment rolls approved prior to July 1, 1989 and still in effect, shall be filed with the county clerk of the county in which the district is located.



15-6-407. Assessments; review of decisions.

15-6-407. Assessments; review of decisions.

The decision of the governing body may be appealed to the district court by filing a written notice of appeal within fifteen (15) days from the date of the governing body's decision.



15-6-408. Assessments; when proceedings conclusive; when sale enjoinable.

15-6-408. Assessments; when proceedings conclusive; when sale enjoinable.

(a) When any assessment roll for local improvements has been confirmed by the governing body, the regularity, validity and correctness of the proceedings relating to the improvement and to the assessment, including the action of the governing body upon the assessment roll and its confirmation, is conclusive in all things upon all parties and cannot in any manner be contested or questioned in any proceedings by any person not filing written objections and not appealing the confirmation of the assessment roll in the manner provided.

(b) No proceeding of any kind may be commenced or prosecuted to defeat or contest:

(i) Any assessment specified in subsection (a) of this section;

(ii) The sale of any property to pay the assessment;

(iii) Any certificate of delinquency issued therefor;

(iv) The foreclosure of any lien issued therefor, except injunction proceedings to prevent the sale of any real estate on the grounds that the property about to be sold does not appear upon the assessment roll; or

(v) That the assessment has been paid.



15-6-409. Assessments; when paid; interest; penalty; collection and enforcement of liens generally.

15-6-409. Assessments; when paid; interest; penalty; collection and enforcement of liens generally.

The city or town, in the ordinance confirming the assessment roll, shall prescribe the time within which the assessment or installments thereof shall be paid and shall provide for the payment and collection of interest thereon at a rate established by ordinance. Assessments or installments thereof, when delinquent, in addition to interest, shall bear a penalty of not more than five percent (5%) as prescribed by general ordinance. Interest and penalty shall be included in and made a part of the assessment lien. All local assessments becoming a lien upon any property in any city or town shall be collected by the treasurer, and all liens shall be enforced in the manner provided. In cities and towns other than cities of the first class, delinquent assessments or delinquent installments thereof shall be certified to the treasurer of the county in which the city or town is located, and he shall enter them upon the general tax rolls and collect them as other general taxes are collected. The county treasurer shall remit to the city treasurer on the tenth of each month all sums so collected.



15-6-410. Assessments; sale of property for delinquency; generally.

15-6-410. Assessments; sale of property for delinquency; generally.

(a) If an assessment or any installment thereof is delinquent, the city or town, by general ordinance, may provide for the sale of property described in the local assessment roll for:

(i) The amount of the delinquent assessment or installment, together with penalty and interest accruing to date of sale;

(ii) The costs of the sale;

(iii) The execution and delivery by the treasurer of the city or town of certificates of sale to the purchaser; and

(iv) The execution by the treasurer of an assessment deed to the person entitled.

(b) The treasurer shall give notice of such sales by publishing a notice once a week for three (3) consecutive weeks in a newspaper published within the city or town, or if there is none, then in a newspaper of general circulation within the county. The notice shall contain a list of all property upon which assessments are delinquent with the amount of the assessments, interest, penalties and costs to date of sale, including the cost of advertising the sale, together with the names of the owners of the property, or the words "unknown owners," as they appear upon the assessment roll. The notice shall include, in addition to the legal description of the property, the street address for the property used by the United States postal service when available, or the street address used by the county or municipality if available. The notice shall specify the time and place of sale and that the property described will be sold to satisfy the assessments, interest, penalties and costs due upon it. All such sales shall be made between the hours of 10:00 a.m. and 4:00 p.m. and shall take place at the front door of the building in which the governing body holds its sessions. The sale shall be continued from day to day, omitting Sundays and legal holidays, until all the property described in the assessment roll on which any assessment or installment is delinquent and unpaid is sold. All sales are public, and each lot, tract or parcel of land, or other property shall be sold separately in the order in which they appear upon the assessment roll.

(c) All lots, tracts and parcels of land and other property sold for delinquent and unpaid local assessments shall be sold to the first person at the sale offering to pay the amount due on the lot, tract or parcel of land or other property. If there is no bidder for any lot, tract or parcel of land, or other property, for a sum sufficient to pay the delinquent and unpaid assessment thereon, or installment thereof, together with interest, penalty and costs, the treasurer shall strike it off to the city or town for the whole amount which he is required to collect by the sale. If any bidder to whom any property is stricken off at the sale does not pay the assessment, interest, penalty and costs before 10:00 a.m. of the day following the sale, the property must then be resold, or if the assessment sale is closed, the property is deemed to have been sold to the city or town, and a certificate of sale shall be issued to the city or town therefor.

(d) Any city or town may enter into an agreement with any person to provide that the person, in case of a sale under this section of the lots, tracts or parcels specified in the agreement, shall bid an amount at least equal to the sum of the total unpaid assessment, including delinquencies, and penalty, interest and costs to date of sale for each of the lots, tracts or parcels specified in the agreement.



15-6-411. Assessments; sale of property; statement returned.

15-6-411. Assessments; sale of property; statement returned.

Within fifteen (15) days after the completion of the sale of all property described in the assessment rolls and authorized to be sold, the treasurer shall return to the comptroller, or other officer by whom the warrant was issued for the sale, a statement indicating his action thereon and showing all the property he sold, to whom sold and the sums paid for each.



15-6-412. Assessments; sale of property; certificates; private purchaser; contents; city or town; sale.

15-6-412. Assessments; sale of property; certificates; private purchaser; contents; city or town; sale.

(a) After receiving the amount of the assessment, penalty, interest, costs and charges, the treasurer shall make out a certificate, dated on the day of sale, stating (when known) the name of the owner as given on the assessment roll, a description of the land or other property sold, the amount paid therefor, the name of the purchaser, that it was sold for the assessment, giving the names of the streets, or other brief designation of the improvement for which the assessment was made, and specifying that the purchaser is entitled to a deed two (2) years from the date of sale, unless the property is redeemed. The certificate shall be signed by the treasurer and delivered to the purchaser who shall record it in the county clerk's office in the county in which the lands or other property is situated within three (3) months from the date thereof. If not recorded within that time, the lien thereof shall be postponed to claims of subsequent purchasers and encumbrancers for value and in good faith who become purchasers and encumbrancers while it is unrecorded.

(b) The city or town comptroller, if there is one, and if not then the city or town clerk, is the custodian of all certificates for property sold to the city or town. At any time within two (2) years from the date of a certificate and before redemption of the property, he shall sell and transfer any certificate to any person who presents to him the treasurer's receipt evidencing payment of the amount for which the property described was stricken off to the city, with interest subsequently accrued to the date of payment. The comptroller or clerk, if authorized by the governing body, may sell and transfer any certificate in like manner after the expiration of two (2) years from the date of the certificate.



15-6-413. Assessments; fund created; use.

15-6-413. Assessments; fund created; use.

All monies collected by the treasurer upon any assessments under this chapter shall be kept as a separate fund to be known as "local improvement fund, district no. ....," or by any other appropriate designation approved by the governing body. The fund shall be used for the retirement of any obligation or debt created in the construction of the improvement.



15-6-414. Assessments; liability of treasurer for error.

15-6-414. Assessments; liability of treasurer for error.

If the treasurer receives any monies for assessments, giving a receipt therefor, for any property and afterward returns it as unpaid, or receives any money after making the return, and the property is sold for assessment which has been so paid and receipted for by him, his clerk, assistant or deputy, he and his bond are liable to the holder of the certificate given to the purchaser at the sale for the amount of the face of the certificate and legal interest which shall be demanded within two (2) years from the date of sale and recovered in any court of competent jurisdiction. No city or town is liable to the holder of any certificate.



15-6-415. Assessments; record of payment or redemption.

15-6-415. Assessments; record of payment or redemption.

If the amount of any assessment, with interest, penalty, costs and charges accrued thereon is paid to the treasurer before the sale of any property, he shall mark it paid with the date of payment on the assessment roll. If any property sold for any assessments is redeemed, the treasurer shall enter it with the date of redemption on the roll. The records shall be made on the margin of the roll opposite the description of the property.



15-6-416. Assessments; property held in trust; creation and discharge thereof.

15-6-416. Assessments; property held in trust; creation and discharge thereof.

If any property is bid in by or stricken off to any city or town under any proceeding of this chapter, the property shall be held in trust by the city or town for the fund of the improvement district for which the assessment was levied to the extent of the assessment or installment for which the property was sold, with penalty, accrued interest and interest on the installment to time of next call for bonds or warrants. The city or town, at any time after receiving a deed, may pay the fund the amount of the delinquent assessment for which the property was sold and all accrued interest and interest to the time of the next call for bonds or warrants issued against the assessment fund at the rate provided, and thereupon take and hold the property discharged of the trust.



15-6-417. Assessments; property held in trust; sale thereof; procedure; notice.

15-6-417. Assessments; property held in trust; sale thereof; procedure; notice.

(a) Any city or town, at any time after the period of redemption has expired and deeds have been issued to the city or town by virtue of any proceedings under this chapter, may sell any such property at public auction to the highest bidder for cash. No bid may be accepted for any amount less than the amount set forth in the deed, plus accrued interest to date of sale, computed on the assessment for which the property was sold from the date of the execution of the deed, and all delinquent assessments and taxes against the property with accrued interest, penalties, costs and other charges. The city or town shall pay into the fund for which the property was held in trust an amount necessary to fully cancel the assessment for which the property was sold, together with all interest thereon.

(b) Any such sale shall be conducted only after notice describing the property has been given and stating that the city treasurer, on the day specified, will sell the property at the front door of the building in which the governing body holds its sessions, between the hours of 10:00 a.m. and 4:00 p.m., and continue the sale from day to day, or withdraw the property from sale after the first day if he deems that the interests of the city or town so require. The notice shall be published at least five (5) times in a daily newspaper published within the city or town, or if there is none, then at least twice in any newspaper of general circulation in the county. At least fifteen (15) days shall elapse between the date of the last publication of the notice and the day the property is sold.



15-6-418. Assessments; redemption of sold property; procedure; notice; deed; results therefrom.

15-6-418. Assessments; redemption of sold property; procedure; notice; deed; results therefrom.

(a) Any property sold for an assessment is subject to redemption by the former owner, or his grantee, mortgagee, heir or other representative at any time within two (2) years from the date of the sale, upon the payment to the treasurer for the purchaser of the amount for which the property was sold, with interest at the rate of twelve percent (12%) per year, together with all taxes and special assessments, interest, penalties, costs and other charges thereon paid by the purchaser at or since the sale, with like interest thereon. Unless written notice of taxes and assessments subsequently paid, and the amount thereof, is deposited with the city or town treasurer, property may be redeemed without their inclusion. On any redemption, the treasurer shall give to the redemptioner a certificate of redemption and pay over the amount received to the purchaser of the certificate of sale or his assigns. If property is not redeemed within the period of two (2) years, the treasurer, on demand of the purchaser or his assigns and the surrender to him of the certificate of sale, shall execute a deed for the property to the purchaser or his assigns. No deed may be executed until the holder of the certificate of sale has notified the owners of the property that he holds the certificate and that he will demand a deed therefor. The notice shall be given by personal service upon the owners. If the owners are nonresidents of the state or cannot be found within the state after diligent search, the notice may be given by publication in a newspaper of general circulation within the city or town once a week for three (3) successive weeks. The notice and return thereof, with the affidavit of the person, or in case of a city or town, of the comptroller or clerk, claiming a deed, showing that service was made, shall be filed with the treasurer. If property is not redeemed within sixty (60) days after the date of service, or the date of the first publication of the notice, the holder of the certificate of sale is entitled to a deed. The deed shall be executed only for the property described in the certificate, and after payment of all delinquent taxes and special assessments, or installments and certificates of delinquency or other certificates issued for special or local assessments, whether levied, assessed or issued before or after the issuance of the certificates of sale. Any deed may be issued to any city or town for the face amount of the certificate of sale, plus accrued interest, costs, penalties and charges, and be held by the city or town subject to the liens of general taxes and special assessments.

(b) The deed shall be:

(i) Executed in the name of the city or town by which the improvement was made and shall recite in substance:

(A) The matters contained in the certificate of sale;

(B) The notice to the owner; and

(C) That no redemption has been made of the property within the time allowed by law.

(c) The deed shall be signed and acknowledged by the city or town treasurer and is prima facie evidence that:

(i) The property was assessed according to law;

(ii) The property was not redeemed;

(iii) Due notice of demand for deed had been given; and

(iv) The person executing the deed was the proper officer.

(d) The deed is conclusive evidence of the regularity of all other proceedings from the assessment, up to and including the execution of the deed, and shall convey the entire fee simple title to the property described, except as otherwise provided for cities and towns, stripped of all liens and claims except assessments for local improvements or installments thereof not delinquent.



15-6-419. Assessments; foreclosure action for delinquency.

15-6-419. Assessments; foreclosure action for delinquency.

Any city or town may proceed with the collection or enforcement of any delinquent assessment or delinquent installment in an action brought in its own name in the district court in the county in which the city or town is located. It is not necessary to bring a separate suit for each piece or parcel of property delinquent, but all or any part of the property delinquent under any single assessment roll or assessment district may be proceeded against in the same action. Any of the owners or persons interested in any of the property may be joined as parties defendant in the action to foreclose, and any liens for delinquent assessments or installments may be foreclosed in the proceeding. The proceeding shall be tried before the court without a jury. In any such proceeding, it is sufficient to allege the passage of the ordinance providing for the improvement, the making of the improvement, the levying of the improvement assessment, the confirmation thereof, the date of delinquency of the assessment or installment and that the assessment was not paid prior to the delinquency or at all. The assessment roll and confirmatory order or authenticated copies are prima facie evidence of the regularity and legality of the proceedings connected therewith, and the burden of proof is upon the defendants. In any action where the owners or parties interested in any particular lot, tract or parcel of land or other property included in the suit suffer a default, the court may enter judgment of foreclosure and sale as to those parties and property and order execution thereon, and the action may proceed as to the remaining defendants and property. The judgment of the court shall specify separately the amount of the assessment or installment, with interest, penalty and costs, chargeable to the several lots, tracts and parcels of land and other property in the proceedings. The judgment has the effect of a separate judgment, and any appeal shall not invalidate or delay it except as to the property which is the subject of the appeal. In entering judgment the court shall decree that such lots, tracts or parcels of land or other property be sold to enforce the judgment and execution shall issue for the enforcement of the decree. Judgment may be entered as to any one (1) or more lots, tracts or parcels of land or other property involved, and the court may retain jurisdiction of the case as to the balance. All proceedings supplemental to judgment, including appeal, order of sale, period of redemption, sale and the issuance of deed shall be conducted in accordance with the law relating to property sold upon foreclosure of real estate mortgages.



15-6-420. Assessments; enforcement of installment liens.

15-6-420. Assessments; enforcement of installment liens.

If the assessment upon property is payable in installments, the enforcement of the lien of any installment by any method authorized in this chapter does not prevent the enforcement of the lien of any subsequent installment when it becomes delinquent. Any city or town may provide by ordinance that upon failure to pay any installment when due, the entire assessment is due and payable and the collection enforced in the manner prescribed.



15-6-421. Assessments; certificates of delinquency; issuance, sale; evidence therefrom; restriction.

15-6-421. Assessments; certificates of delinquency; issuance, sale; evidence therefrom; restriction.

(a) Any city or town, by ordinance, may provide for the issuance of certificates of delinquency for any delinquent assessment or installment and any penalty and interest thereon to date of issuance. The certificates of delinquency constitute a lien against the property upon which assessments were levied. They shall bear interest from the date of issuance at the rate of twelve percent (12%) per year and may be foreclosed after two (2) years from the date of their issuance in the same manner and with the same effect as mortgages upon real estate are foreclosed.

(b) The certificates may be:

(i) Issued to the city or town;

(ii) Sold to any person applying for them;

(iii) Assigned in writing, and the city or town may sell and assign any certificates issued to it upon the payment, in cash of the principal and accrued interest.

(c) A certificate is prima facie evidence that:

(i) The land against which it was issued was subject to the assessment at the time assessed;

(ii) The property was assessed as required by law; and

(iii) The assessment or installment was not paid prior to the issuance of the certificate.

(d) No certificate of delinquency may be issued upon any property for any assessment or installment during the pendency of any proceedings in court affecting the assessment or installment thereof.



15-6-422. Assessments; omitted property; when assessed; resolution; notice and hearing; results therefrom.

15-6-422. Assessments; omitted property; when assessed; resolution; notice and hearing; results therefrom.

(a) If for any reason property otherwise subject to assessment has been omitted from the assessment roll, the governing body, upon its own motion or upon the application of the owner of any property within the assessment district, may assess it according to the special benefits accruing to the omitted property because of the improvement and in proportion to the assessments levied upon other property within the district.

(b) In any such case, the governing body shall first pass a resolution:

(i) Setting forth that certain described property was omitted from the assessment;

(ii) Notifying all persons who may desire to object to appear at a meeting of the governing body at a time specified in the resolution; and

(iii) Directing the proper board, officer or authority to report at or prior to the hearing the amount which should be borne by each lot, tract or parcel of land or other property omitted.

(c) The resolution shall be mailed and published in the manner provided for the giving of notice in W.S. 15-6-202.

(d) After the hearing, the governing body shall consider the matter as though the property had been included upon the original roll and may confirm all or any portion thereof by ordinance. The roll of omitted property shall then be certified to the treasurer for collection in the same manner as other assessments.



15-6-423. Assessments; fees.

15-6-423. Assessments; fees.

The city or town treasurer shall charge fifty cents ($.50) for the issuance of each certificate of sale and each certificate of delinquency and one dollar ($1.00) for each deed.



15-6-424. Assessments; purchaser's lien; interest.

15-6-424. Assessments; purchaser's lien; interest.

The purchaser at any sale authorized in this chapter acquires a lien on the property bid in by him for the amount paid plus all taxes and delinquent assessments, or delinquency and all interest, penalties, costs and charges he paid thereon whether levied before or after the sale for state, county, city or town purposes. The purchaser is entitled to interest at the rate of twelve percent (12%) per year on the original amount he paid from the date of the sale and upon subsequent payments from the date of payment of the respective amounts.



15-6-425. Assessments; general tax certificates subject thereto; foreclosure; interest.

15-6-425. Assessments; general tax certificates subject thereto; foreclosure; interest.

(a) The holder of any certificate of sale or delinquency for general taxes, before commencing any action to foreclose the lien, shall:

(i) Pay in full all local assessments or installments outstanding against the whole or any portion of the property included in the certificate; or

(ii) Proceed to acquire title to the property subject to certain or all local assessment liens thereon, in which case the complaint, decree of foreclosure, order of sale, sale, certificate of sale and deed shall so state.

(b) If the holder pays the local assessments, he is entitled to twelve percent (12%) interest per year on that amount from the date of payment.

(c) In any action to foreclose a lien for general taxes upon any property, a copy of the complaint shall be served on the treasurer of the city or town in which the property is located within five (5) days after it is filed. If any property is struck off to or bid in by the county at any sale for general taxes, and the property is subsequently sold by the county, the proceeds of the sale shall first be applied to discharge in full the lien or liens for general taxes for which the property was sold. The remaining proceeds, or the amount necessary, shall be paid to the city or town to discharge all local assessment liens upon the property. Any surplus shall be distributed among the proper county funds.



15-6-426. Assessments; limitation of actions.

15-6-426. Assessments; limitation of actions.

An action to collect any special assessment or installment for local improvements of any kind, or to enforce the lien of any such assessment or installment, whether brought by a city or town or by the holder of any certificate of delinquency, or by any other person having the right to bring the action, shall be commenced within ten (10) years after the assessment becomes delinquent, or within ten (10) years after the last installment becomes delinquent.



15-6-427. Reassessments; when authorized or required; property included.

15-6-427. Reassessments; when authorized or required; property included.

(a) If any special assessment for local improvements is invalid in whole or in part for any reason, the governing body may reassess the assessments and enforce their collection in accordance with the provisions of law and ordinance existing at the time the reassessment is made. If for any reason the amount assessed is insufficient to pay the cost and expense of the improvement made and enjoyed by the owners of property in the assessment district, the governing body shall reassess all property in the assessment district to pay for the improvement. The assessment shall be made according to the provisions of law and ordinance existing at the time of its levy. Any city or town may assess or reassess all property which the governing body finds to be specially benefited to pay the whole or any portion of the cost and expense of any local improvement whether or not the property so assessed or reassessed abuts upon, is adjacent to, or proximate to the improvement, or was included in the original assessment district. The right to assess all property found to be specially benefited also applies to any supplemental assessment or reassessment which the city or town finds necessary to provide for any deficiency in any local improvement district fund caused by the invalidity of any portion of the original assessment in the improvement district, or if for any cause the amount originally assessed is insufficient to pay the cost of the improvement.

(b) If any assessment or reassessment for any local improvement is declared void and its enforcement refused by any court, or for any cause is set aside, annulled or declared void by any court, either directly or by virtue of any decision of the court, the governing body shall assess or reassess the property which has been or will be benefited by the local improvement, based upon its actual cost at the time of its completion.



15-6-428. Reassessments; ordinance; roll; effect of contracts or irregularities; limitation; payment.

15-6-428. Reassessments; ordinance; roll; effect of contracts or irregularities; limitation; payment.

(a) The governing body of any city or town shall proceed with any assessment authorized by W.S. 15-6-427 by ordinance so ordering and directing the preparation of an assessment roll. The roll may include any property specially benefited by the improvement, whether or not it was included in the original assessment district. When assessed the additional property becomes a part of the local improvement district, and all payments of assessments shall be paid into the local improvement fund to pay for the improvement.

(b) The fact that the contract has been let or that the improvement has been made and computed in whole or in part does not prevent the making of the assessment. The omission, failure or neglect of an officer to comply with the provisions of law or ordinance of the city or town, as to any matter connected with the improvement and the first assessment thereof does not invalidate or in any other way affect the making of any assessment authorized by W.S. 15-6-427. However, the assessment shall not exceed the actual cost and expense of the improvement, together with the accrued interest thereon, and the cost of the reassessment. It is the intent of this chapter to make the cost and expense of local improvements payable by the property specially benefited thereby, notwithstanding that the proceedings of the governing body, board of public works or other board, officers or authority of the city or town may be found irregular or defective, whether jurisdictional or otherwise. When the assessment is completed, all sums paid on the former attempted assessment shall be credited to the property for which they were paid.

(c) If any property within the original local improvement district is not affected by any assessment authorized by W.S. 15-6-427, it need not be entered upon the assessment roll.

(d) After certification of the roll to the treasurer of the city or town for collection, the same time for payment of assessments, without the imposition of any penalties or interest, and the notice that the assessments are in the hands of the treasurer for collection, shall be given as in the case of an original assessment. After delinquency the penalty and interest shall be charged as on original assessment. If the original assessment was payable in installments, the new assessment, after delinquency, may be divided into equal installments and made payable as the governing body may prescribe in the ordinance ordering the new assessment.



15-6-429. Reassessments; assessment provisions applicable.

15-6-429. Reassessments; assessment provisions applicable.

The provisions of original assessments relating to the filing of assessment rolls, the time, place, notice and conduct of hearing, the confirmation of the roll, the time when assessments become a lien upon the property assessed, the proceedings on appeal from any assessment, the method of collecting assessments and all proceedings for enforcing the lien shall be conducted in the same manner for assessment authorized by W.S. 15-6-427.



15-6-430. Reassessments or supplemental assessments; time limitations; use of fund.

15-6-430. Reassessments or supplemental assessments; time limitations; use of fund.

(a) No city or town shall proceed with any reassessment or supplemental assessment unless the ordinance ordering it is passed by the governing body within:

(i) Three (3) years from the time the original assessment for the improvement was held to be invalid, insufficient or for any cause set aside, in whole or in part, or held void or its enforcement denied directly or indirectly by the courts; or

(ii) In the case of supplemental assessments within three (3) years from the time it was determined that the total amount of the valid assessments levied and assessed on account of any improvement was insufficient to pay the whole or that portion of the cost and expense to be paid by special assessment.

(b) If the amount collected by assessment is insufficient to pay the cost of the improvement, the governing body may authorize the payment of the deficit out of the permanent improvement fund.



15-6-431. Bonds; authorization; general requirements; signatures; limitation on amount.

15-6-431. Bonds; authorization; general requirements; signatures; limitation on amount.

(a) The governing body of any city or town may provide by ordinance for the issuance of bonds for the payment of the whole or any portion of the cost and expense of any local improvements as provided in this chapter.

(b) The bonds authorized in subsection (a) of this section:

(i) May be issued to the contractor, or be issued and sold as otherwise provided;

(ii) Shall be issued only pursuant to ordinance;

(iii) By their terms shall be made payable on or before a date not more than fifteen (15) years from the date of issuance;

(iv) Shall bear interest as provided in the ordinance payable annually or semiannually at a rate not to exceed twelve percent (12%);

(v) Shall be in the denominations provided in the ordinance and be numbered in each series consecutively from one (1) upwards;

(vi) May be refunded under W.S. 16-5-101 through 16-5-119;

(vii) May be payable in any place within or without the state including the office of the state treasurer.

(c) Each bond shall:

(i) Have interest coupons attached for each payment;

(ii) Have the seal of the city or town affixed to it and refer to the improvement for which issued and the ordinance ordering its issuance;

(iii) Provide that the principal and interest is payable out of the local improvement fund created for the payment of the cost and expense of the improvement and not otherwise.

(d) Each bond and coupon shall be signed by the mayor, countersigned by the treasurer and attested by the clerk or comptroller. Printed facsimile signatures of those officers may be used on the coupons.

(e) No bonds may be issued in any amount in excess of the cost and expense of the improvement.



15-6-432. Bonds; cost assessment; payments; interest.

15-6-432. Bonds; cost assessment; payments; interest.

If any city or town issues bonds to pay the cost and expense of any local improvement, the cost and expense shall be assessed against the lots, tracts and parcels of land and other property liable. The ordinance levying the assessment shall provide that the sum charged against each may be paid during the thirty (30) day period as provided in W.S. 15-6-439, unless the legal owners of record of all property assessed in the district waive that thirty (30) day period. The ordinance levying the assessment shall specify whether the sum remaining unpaid is payable in equal annual or semiannual installments for a period of years equal to that which the bonds issued to pay for the improvement run, with interest upon the whole unpaid sum at a rate fixed by ordinance, or in equal level annual or semiannual installments of principal and interest thereon at a rate fixed by ordinance for a period of years equal to that period for which the bonds to pay for the improvements were issued.



15-6-433. Bonds; action for nonpayment.

15-6-433. Bonds; action for nonpayment.

If the city or town fails, neglects or refuses to pay the bonds or to promptly collect any assessment when due, the owner of any bonds may proceed in his own name to collect the assessments and foreclose the lien in any court of competent jurisdiction. The bondholder shall recover five percent (5%) in addition to the amount and interest thereon, together with the cost of the suit. Any number of holders of the bonds for any single improvement may join as plaintiffs, and any number of owners of property encumbered by the lien may be joined as defendants in the suit.



15-6-434. Bonds; remedy for nonpayment.

15-6-434. Bonds; remedy for nonpayment.

No holder or owner of any bond issued under this chapter has any claim against the city or town, except from the special assessment made for the improvement for which the bond was issued, or from the local improvement fund of the city or town. His remedy in case of nonpayment is limited to the enforcement of the assessments, or for payment out of the local improvement fund. A copy of this section shall be plainly written, printed or engraved on each bond issued.



15-6-435. Bonds; payment of principal and interest; redemption call.

15-6-435. Bonds; payment of principal and interest; redemption call.

The city or town treasurer shall pay the principal and interest on bonds issued out of the respective local improvement funds from which they are payable. If there is sufficient money in any local improvement fund over the amount required for the payment of maturing principal and interest to pay the principal of one (1) or more bonds, which are subject to redemption on the next interest payment date, the treasurer shall call in and pay those bonds in numerical order. Notice of the call shall be made by publication in a newspaper of general circulation within the city or town, or by mail to the holder, if known, not less than fifteen (15) days prior to the date of call and shall state that bonds no. .... (giving the serial number or numbers of the bonds called) will be paid on the call day, and interest on those bonds shall cease upon that date.



15-6-436. Bonds; indebtedness.

15-6-436. Bonds; indebtedness.

The indebtedness created by the issuance of any warrants or bonds provided in this chapter is not within the limitation of indebtedness of any city or town.



15-6-437. Bonds; revolving fund authorized; source of monies; limitation.

15-6-437. Bonds; revolving fund authorized; source of monies; limitation.

If the governing body determines that improvements constructed in any local improvement district confer general benefits on the city or town, it may create concurrently a fund to be known as the revolving local improvement fund. In payment for those benefits and to meet the financial requirements of the revolving fund, the city or town shall advance annually to the credit of the fund from the proceeds of city or state gasoline or state cigarette license taxes collected or received by it, a sum of not less than two percent (2%) of the total amount of the bonds issued for the local improvement district for a period of ten (10) years or for the length of time necessary to pay all bonds issued, whichever is the shorter. The fund shall not exceed twenty percent (20%) of the outstanding bond obligations of the district.



15-6-438. Bonds; transfer to and between funds.

15-6-438. Bonds; transfer to and between funds.

The city or town shall withdraw annually from the revolving fund and deposit in the local improvement district fund sufficient money to meet the difference between the principal amount of assessments due that year and the amount of assessments actually collected that year. Delinquent assessments shall remain liens upon the property assessed, and if they are enforced or foreclosed, the proceeds of the sales or other payments discharging the delinquencies shall revert to the revolving fund in repayment of the amounts advanced. If there is money in the local improvement fund which is not required for the payment of any bond or interest of the local improvement fund, and after all bonds and interest have been fully paid, the money remaining in the local improvement fund, by order of the governing body, shall be transferred to the revolving fund for disposition as the governing body may determine.



15-6-439. Payment of assessments; redemption from liability; notice; bonds; use of sums.

15-6-439. Payment of assessments; redemption from liability; notice; bonds; use of sums.

The owner of any lot, tract or parcel of land or other property charged with any assessments may redeem it from all or any portion of the liability for the contract price of the improvement by paying the entire assessment or any portion thereof charged against the lot or parcel of land, without interest, within thirty (30) days after notice to him of the assessment unless the legal owners of record of all of the property assessed in the district have waived this thirty (30) day period. Unless the legal owners of record of all property assessed in the district waive the thirty (30) day cash payment period, the city or town treasurer, as soon as the assessment roll has been placed in his hands for collection, shall publish the notice in a newspaper of general circulation within the city or town. The notice shall be published once a week for two (2) consecutive weeks and shall specify that the roll is in his hands for collection and that any assessment thereon or any portion of any assessment may be paid at any time within thirty (30) days from the date of the first publication of the notice without penalty, interest or costs. Bonds may be issued prior to the expiration of the thirty (30) day period but only if the legal owners of all of the property assessed in the district have waived the thirty (30) day cash payment period, and bonds may be issued at any time after the expiration of the thirty (30) day period. The governing body may provide that the owner of any lot or parcel of land may redeem it from all liability for the unpaid amount of the assessment at any time after the thirty (30) days, if applicable, by paying all the installments of the assessment remaining unpaid, with interest thereon to the date of the maturity of the installment next falling due. If any sum is paid as provided in this section, it shall be paid to the city treasurer, or to the officer whose duty it is to collect the assessments, and all sums so paid shall be applied solely to the payment of the cost and expense of the improvements or to the redemption of the bonds issued.



15-6-440. Payment of assessments; installment collection.

15-6-440. Payment of assessments; installment collection.

Unless the assessment against any parcel is paid within thirty (30) days after the notice, or the thirty (30) day period has been waived by the legal owners of record of all of the property assessed in the district, the assessment shall be collected in installments as provided in W.S. 15-6-409 and 15-6-432. Each installment is delinquent unless paid when due.



15-6-441. Assessments and contracts; when valid and enforceable.

15-6-441. Assessments and contracts; when valid and enforceable.

(a) If the governing body has made any contract for any local improvement or makes any assessment against property within any local improvement district and has in making the contract or assessment acted in good faith and without fraud, the contract and assessment is valid and enforceable, and the assessment is a lien upon the property involved.

(b) No objection to the validity of the contract or assessment may be made on the ground that:

(i) The contract for the improvement was not awarded in the manner or at the time required by law;

(ii) The assessment was made by an unauthorized officer or person, if it has been confirmed by the governing body;

(iii) The contract or assessment is based upon a front foot basis or upon a basis of benefits to the property within the district, unless it appears that the city or town authorities acted fraudulently or oppressively in making the assessment.

(c) All assessments made by the city or town authorities in good faith are valid, in full force and effect and collectible in the manner provided by law for the collection of assessments.



15-6-442. Right of paying joint owner to contribution; lien created.

15-6-442. Right of paying joint owner to contribution; lien created.

If any local assessment or installment thereof is paid, or any certificate of sale redeemed, or any judgment paid by any joint owner of any property assessed for any local improvement, the joint owner, after demand and refusal, by an action brought in the district court, may recover from each of his coowners the amounts of the payment which each coowner should bear, with interest thereon at ten percent (10%) per year from the date of the payments, and the costs of the action. The joint owner making payment has a lien upon the undivided interest of his coowners in the property from date of payment.



15-6-443. When paid assessment recoverable.

15-6-443. When paid assessment recoverable.

If any person through error or inadvertence pays any local assessment, or installment thereof, upon the lands of another, the payor, after demand and refusal, by an action in the district court, may recover from the owner of the lands the amount paid and costs of the action.



15-6-444. Correction of mistakes; payment of contractor.

15-6-444. Correction of mistakes; payment of contractor.

(a) The governing body, by any subsequent proceedings, shall correct any mistakes, errors or irregularities in any of the proceedings mentioned in this chapter.

(b) After any local improvements have been commenced, the city or town engineer shall prepare an estimate of the work done each month. The governing body shall order the recorder to draw a negotiable warrant in favor of the contractor upon the special assessment fund for an amount equal to ninety percent (90%) of the monthly estimate. The remaining ten percent (10%) shall be paid to the contractor upon completion and acceptance of the work. The warrants, payable only out of the special assessment fund, shall bear interest at the rate allowed on public warrants pursuant to W.S. 9-4-106.



15-6-445. Governing body; hearing continuance; jurisdiction retained.

15-6-445. Governing body; hearing continuance; jurisdiction retained.

(a) The governing body may continue the hearing upon any petition, resolution or remonstrance provided for in this chapter and shall retain jurisdiction until it is fully disposed of.

(b) The governing body does not lose jurisdiction over the making of any improvements, the making of any assessment or the issuance of any bonds or any other matter provided for in this chapter by reason of any adjournment, delay, error or irregularity on the part of any member or any city or town officer.



15-6-446. Extra work; performance; cost; payment.

15-6-446. Extra work; performance; cost; payment.

Extra work in connection with any local improvements not particularly provided for in the plans, specifications, estimates, bids and contracts shall be performed by the contractor at the direction of the city engineer at a cost of labor and materials plus fifteen percent (15%) for superintendence. The amount shall be included in the assessment for the improvement or be paid out of the general or road funds of the city or town in the discretion of the governing body.



15-6-447. Property description; proportional payment; notice to purchasers.

15-6-447. Property description; proportional payment; notice to purchasers.

It is sufficient in any case to describe the lot or piece of ground as it is platted or recorded, or described in any official record, although it belongs to several persons. The owner of any part may pay his proportion of the tax as determined by the city treasurer. Any purchaser, assignee or transferee of any property subject to assessment in any improvement district, after the publication of the notice of intention to create the improvement district, is held to notice thereof and of all proceedings with reference thereto the same as owners of the property at the time of the notice or proceedings.



15-6-448. Work on railways and streets along railways.

15-6-448. Work on railways and streets along railways.

(a) All railway and street railway companies shall make or reconstruct all or those portions of all paving, graveling or macadamizing between the rails of their tracks and one (1) foot outside thereof at their own expense as the city or town may require. The improvement or the reconstruction shall be of the material and character ordered by the city or town and shall be done at the same time that the rest of the improvement is made or reconstructed. No work on the improvement along the railway or street railway may be permitted to delay or interfere with the work of the general improvement of the street, and no use may be made of that portion of the railway or street railway, without the written permission of the city engineer, during the progress of the work or until the improvement is safe for use and open for traffic by the city engineer.

(b) When the improvement is being constructed or reconstructed the companies shall lay, in the best approved manner, such rails as the governing body may require. The companies shall keep and maintain the paving, graveling and macadamizing between their rails and one (1) foot outside thereof and the rails up to the surface grade of the improved street, according to the plans and survey of the city therefor and all in good repair, using the same material as is used for the original improvement or such other material as the governing body may order. When the improvement of any street is being constructed or reconstructed the companies shall raise or lower their tracks and rails to conform to the grade established by the city or town for the improvement. If any railway or street railway company fails or refuses to comply with an order, resolution or ordinance of the governing body to make, reconstruct, maintain or repair an improvement, the work may be done by the city and the cost and expense thereof shall be assessed against the company and upon its real estate and personal property within the corporate limits of the city or town and the franchise granted to the company in the manner provided for the assessment of the cost against other property. The assessment may be collected in the manner provided for other assessments or in a direct proceeding in the district court. If the cost of any part of the improvement of any street is charged against any railway or street railway company or its property, plans and specifications for that part of the improvement shall be included in the plans and specifications filed by the city engineer for the improvement of the other portions of the street. The bids therefor shall be called for by the city or town in connection with the bids for the remainder of the improvement and received showing the cost per square yard separately from the cost per square yard of the other portions of the improvement. If done by the city or town, the cost shall be determined separately from the cost of the other portions of the improvement. At any time after the advertisement for bids for graveling, macadamizing or paving of any street or streets occupied by any railway or street railway, they shall file with the governing body a statement indicating whether they refuse to construct or reconstruct the improvement or whether they desire the city or town to do the improving and charge the cost against the company. The instrument shall be filed not more than three (3) days after the opening of the bids for the work, and if the instrument is not filed within that time, it is deemed a refusal to do the improving themselves and a request for the city or town to construct it and assess the cost to the company. Special improvement warrants or bonds may be issued for the construction or reconstruction or maintenance of an improvement, the cost of which is assessed to the company.

(c) If any tracks or rails of any railway or street railway are laid or relaid upon any street or streets improved by paving, graveling or macadamizing, the company shall do the work under the supervision of the city engineer and in such a manner as to injure the improvement as little as possible and shall reconstruct those portions removed or injured by them so that the street is left in as good a condition as it was prior to commencing the laying or relaying of tracks or rails.

(d) Railway or street railway companies as used in this section include the owner or owners of any railway or street railway whether persons or corporations.






ARTICLE 5 - SIDEWALKS

15-6-501. Contracts for construction.

15-6-501. Contracts for construction.

Any first class city or any town having a population of four thousand (4,000) or more may provide by ordinance for letting to the lowest responsible bidder for any period not exceeding one (1) year, as prescribed by the ordinance, a contract for the construction, in accordance with specifications prepared by the city engineer and approved by the governing body, of all cement or concrete sidewalks which the governing body may order constructed during the term of the contract. The proposed ordinance shall be published at least two (2) times in a newspaper of general circulation within the city or town, and written notice thereof shall be served in the manner provided by Wyoming Rules of Civil Procedure upon the owner or owners of property abutting the sidewalks which have then been ordered and which are then proposed to be ordered to be constructed. The first publication of the ordinance shall be made and written notices served not less than thirty (30) days before the date for hearing objections. Any owner of any lot or parcel of land or property to be assessed for the cost of construction of the sidewalks then ordered or proposed to be ordered to be constructed may appear in person or by counsel at the hearing and show cause, if any, why the sidewalks should not be constructed. If objections are made to the construction of the sidewalks by the owners or agents representing more than one-half (1/2) of the total number of lineal feet frontage of all property which would be assessed to defray the cost of the sidewalks, the sidewalks shall not be constructed. The contractor shall give bond for the performance of his contract as required by the ordinance. The ordinance shall provide that upon ordering the construction of any such sidewalk the city engineer or the street commissioner shall immediately give written notice thereof, served personally on the owner or owners, or agents of the abutting property, or by publication once a week for a period of four (4) weeks in a newspaper of general circulation within the city or town, fully describing the termini, course, width and character of the walk ordered. The notice shall provide for a period of thirty (30) days during which parties so desiring may construct the walk abutting their property, and that all the walks so ordered remaining unbuilt at the expiration of the thirty (30) days from the date of service, or of the first publication, shall be constructed by the contractor. The ordinance shall also provide that at the expiration of the thirty (30) days the city engineer or the street commissioner shall notify the contractor to build the portions of the sidewalk ordered that have not been built. The contractor shall construct the sidewalk in accordance with the ordinance and his contract within sixty (60) days after he is so notified.



15-6-502. Assessment; costs included; property affected.

15-6-502. Assessment; costs included; property affected.

The total cost of all sidewalks constructed by the city contractor under this article, which includes that of the sidewalk proper as well as that of any notice, curbing, grading, handrailing, private crossing and all other necessary expenses, shall be assessed by the governing body by motion, resolution or ordinance as a special assessment against the property in front of which the sidewalk is built. The property occupying street corners shall be assessed for that part of the sidewalk thereon which is within the street intersection.



15-6-503. Assessment; when payable; warrants; collection; interest; treasurer's duties.

15-6-503. Assessment; when payable; warrants; collection; interest; treasurer's duties.

(a) All costs and expenses of building any sidewalk under this article shall be defrayed by special assessment payable in installments and extending over a period of four (4) years. The governing body may issue special improvement warrants for the installments and levy assessments to pay them. The assessments shall be collected as other city taxes.

(b) Special improvement warrants shall bear interest at the rate allowed on public warrants pursuant to W.S. 9-4-106.

(c) The city treasurer shall receive payment in full and give receipts for the entire special assessment of this character on any property with interest to the date of payment when tendered by the owner or agent. Upon receipt of any entire payment the city treasurer shall give notice thereof in writing to the proper tax authorities.



15-6-504. Other provisions applicable.

15-6-504. Other provisions applicable.

Any city or town authorized by this article may proceed in the matter of sidewalk construction either under this article or under the provisions of law already in force in regard to sidewalk construction, or partly under the provisions of this article and partly under the older provisions of law. It is the intention of this article to supplement but not to supersede or otherwise affect other provisions of law with regard to powers of first class cities in relation to sidewalks.






ARTICLE 6 - LIGHTING DISTRICTS

15-6-601. Authorization; installation and maintenance costs.

15-6-601. Authorization; installation and maintenance costs.

The governing body of any city or town having a population of more than eight thousand (8,000) may create lighting districts in the business portions thereof embracing any street or avenue or portion thereof and abutting property and require the cost of installing the system to be paid by the owners of the property abutting upon a street or avenue within the district, including any street or other railway therein, and assess and collect the cost of the installation by special assessment against that property. The cost of maintenance of the lighting system shall be paid by the city or town at large.



15-6-602. Assessments; proportion; limitation.

15-6-602. Assessments; proportion; limitation.

(a) The entire cost of erecting and maintaining the posts shall be borne by the owners of property which abuts upon a street or avenue within the district. Each parcel of land so abutting shall be assessed in the proportion which the street frontage of the parcel bears to the street frontage of the entire district.

(b) The owner of any street or other railway upon a street or avenue within the district shall be assessed for not more than one-sixth (1/6) of the entire cost and expense of the installation as the governing body determines.



15-6-603. Creation; contents of resolution; notice; hearing; installation and maintenance of posts.

15-6-603. Creation; contents of resolution; notice; hearing; installation and maintenance of posts.

(a) If the governing body desires to create a special lighting district, it shall propose a resolution designating the number of the district and describing its boundaries. The resolution shall state the:

(i) Character and number of posts to be erected;

(ii) Character of the lights to be maintained;

(iii) Estimate of the cost of posts and erection;

(iv) Proportion of the cost to be assessed against abutting property, including a street or other railway; and

(v) Time the governing body will hear objections to the final adoption of the resolution.

(b) The proposed resolution shall be published at least five (5) times in a daily newspaper of general circulation within the city or town, or in a weekly newspaper in four (4) issues, and written notice thereof shall be served upon the owner or owners, or agents of the abutting property. The first publication of the resolution shall be made and the written notices served not less than thirty (30) days before the date set for hearing objections.

(c) Any owner or agent of any lot or parcel of land or property to be assessed within the district may appear in person or by counsel at the hearing and show cause, if any, why the district should not be created and lights installed and maintained as provided in this article. If objections are made to the creation of the district by owners or agents representing more than one-half (1/2) of the total number of lineal feet frontage of all the property which would be assessed to defray the cost of the installation, the district shall not be created. Not less than six (6) months thereafter a resolution for the same or similar purpose covering the same territory may again be considered after notice and proceedings as provided for consideration of the original resolution. If sufficient objections are not made, a majority of members of the governing body voting in its favor shall adopt the resolution.

(d) The governing body, by contract, may procure and erect the posts required for the maintenance of the lights or require the street commissioner or other official of the city or town to do so in the manner in which the governing body provides. When the posts have been installed the governing body shall provide for the maintenance of the lights and pay the expense of the maintenance. All posts shall be of uniform size and character and be distributed uniformly upon the street or avenue or section thereof to be lighted.



15-6-604. Creation; assessment; contents; notice, hearing and objections; final resolution.

15-6-604. Creation; assessment; contents; notice, hearing and objections; final resolution.

(a) The governing body shall estimate the cost of erecting and furnishing the posts and on or before the first Monday in November of each year adopt a resolution levying and assessing all of the property embraced within the district with the entire cost of installing the lighting system. Each lot or parcel of land in the district shall be assessed for that part of the whole cost of the installation which its linear feet bordering the street, avenue or alley, bear to the total number of lineal feet abutting the streets, avenues or alleys included within the special district, and levying and assessing against any street or other railway upon a street or avenue or portion thereof included in the lighting district not to exceed one-sixth (1/6) of the total cost of installing the lighting system, as determined by the governing body. The resolution shall contain a list describing each lot or parcel of land, any street or other railway with the name of the owner thereof, if known, the linear number of feet fronting or abutting upon the street or avenue to be lighted or otherwise assessable and the amount levied thereon. The resolution shall be signed by the mayor and city clerk and kept on file in the clerk's office.

(b) A notice signed by the city clerk stating that the resolution levying the assessment to defray the cost of installing the lighting system is on file in his office, subject to inspection for a period of five (5) days, shall be published at least once in a newspaper of general circulation within the city or town, and written notice thereof shall be served upon the owner or owners or agents of the abutting property. The notice shall state the time and place at which the governing body will hear objections to the final adoption of the resolution. The hearing shall not be less than five (5) days after publication of the notice.

(c) At the time fixed, the governing body shall meet and hear all objections, and for that purpose may adjourn from day to day and may modify the resolution in whole or in part. A copy of the resolution as finally adopted and certified by the clerk must be delivered within two (2) days after its passage to the city treasurer. The treasurer, within five (5) days after the receipt thereof, by written notice, mailed or otherwise delivered, shall notify each owner of the property assessed of the amount of assessment, the purpose for which the levy is made, the tax against each lot or parcel of land and the date it becomes delinquent.



15-6-605. Manner of maintaining and paying.

15-6-605. Manner of maintaining and paying.

The lighting system in each district shall be maintained at the expense of the city or town by contract in the manner in which the governing body provides, and the cost thereof shall be paid out of the fund which the governing body designates.



15-6-606. Lien; creation; enforcement; when vitiated.

15-6-606. Lien; creation; enforcement; when vitiated.

(a) Any special assessment levied together with all costs and penalties constitute a lien upon the property assessed from the date of the final passage of the resolution levying the assessment. The lien may be enforced as provided by law for the enforcement of other liens.

(b) No mistake in the description of the property or the name of the owner vitiates the liens unless it is impossible to identify the property from the description.



15-6-607. Existing remedies applicable.

15-6-607. Existing remedies applicable.

All remedies, provisions and means provided by existing laws or by the ordinances of any city or town availing itself of the provisions of this article, for the correction of errors or omissions in the adoption of any resolution or proceeding, or in the levy of any assessment, or its collection, or for the enforcement of any levy by sale of the property against which any assessment is made, or for the redemption of property from sale, or otherwise applicable to the administration of this article are available the same as if they were made a part of this article.



15-6-608. Posts already installed.

15-6-608. Posts already installed.

If before the creation of any lighting district, posts conforming in size, character and location to the governing body's requirements have been installed at the expense of any owners of property therein, the governing body may adopt those posts and out of the funds raised to defray the cost of obtaining and installing posts for the district, may pay the owners of the posts so adopted.



15-6-609. Discontinuation.

15-6-609. Discontinuation.

If at any time after the creation of any special lighting district, a petition is presented to the governing body, signed by the owners or agents of more than one-half (1/2) of the total number of linear feet of the property fronting or abutting upon any street or avenue or portion thereof included within the district, asking that the district be discontinued, the governing body, by resolution, shall provide for discontinuing the maintenance and operation of the lighting system. However, if the governing body, prior to the presentation of the petition, has entered into any contract for the maintenance and operation of the system, it shall not be discontinued until the contract expires.









CHAPTER 7 - PUBLIC IMPROVEMENTS

ARTICLE 1 - IN GENERAL

15-7-101. Purposes.

15-7-101. Purposes.

(a) In addition to all other powers provided by law, any city or town may make public improvements as follows for which bonds may be issued to the contractor or be sold as provided in this chapter to:

(i) Pave any street or streets in front of or adjacent to any public hospital or institution within the city or town;

(ii) Establish, construct, purchase, extend, maintain and regulate a system of water works, for the purpose of supplying water for extinguishing fires and for domestic, manufacturing and other purposes. To carry out this power, or to prevent pollution or injury to the streams, springs or source of supply of its water works, ditches or reservoirs, any city or town may go beyond its corporate limits and take, hold and acquire property by purchase or otherwise and may take and condemn all necessary land and property. Jurisdiction of a city or town shall extend up and along the stream or source of supply for the entire distance occupied by such water works, ditches or reservoirs. Cities or towns may enact ordinances and make all necessary rules and regulations for the government and protection of their water works, ditches and reservoirs, and fix water rates and provide for their collection. All water rent collected except the amount required to pay the expense of maintaining, extending and improving the water works, shall become a part of the water bond fund, and be applied only to the payment of the principal and interest of the bonds issued for the construction, purchase, maintaining or extension of the water works;

(iii) Take any action necessary to establish, purchase, extend, maintain and regulate a water system for supplying water to its inhabitants and for any other public purposes, including:

(A) Condemnation of property;

(B) Prescribing and regulating of rates for the use of water; and

(C) Enacting ordinances for their enforcement and collection.

(iv) Establish, construct, purchase, extend, maintain and regulate a system of sewerage;

(v) Establish, maintain and regulate electric light plants and electric power plants to supply the inhabitants with electric lights and power, to light the streets, highways and public buildings, and supply power for water works and other municipally owned works and utilities;

(vi) Establish, construct, purchase or extend electric transmission lines or electric power lines, to carry electric current to the city or town, from the place the current is obtained;

(vii) Establish, construct, purchase or extend propane, butane and natural gas distribution systems or lines and to carry propane, butane and natural gas to the city or town, from the place of origin or where the propane, butane or natural gas is obtained;

(viii) Erect, construct or purchase buildings for housing its fire extinguishing equipment and for the use of its fire department and officers in the transaction of their official business;

(ix) Contract for, purchase and hold lands and water rights and erect thereon amusement halls and buildings to be used for public parks and grounds for the use, benefit and enjoyment of the public, and:

(A) Enact ordinances, and make all necessary rules and regulations for the protection, maintenance and beautification of any park located within or without the limits of the city or town;

(B) Establish, purchase and hold parks on lands outside the corporate limits, if the lands are within thirty (30) miles of the city or town limits.

(x) Designate, establish, construct, purchase, extend, maintain and regulate arterial streets and highways, highway viaducts and subways within the corporate limits of the city or town;

(xi) Plan, create, construct and equip liquid and solid waste facilities. To carry out this power or to prevent pollution or injury to the environment, any city or town may go beyond its corporate limits and take, hold and acquire property by purchase or otherwise, or in joint effort with cities, towns, counties or special districts. Cities or towns may enact ordinances and make all necessary rules and regulations for the government and protection of liquid and solid waste disposal facilities, and fix rates and provide for collection and disposal;

(xii) Establish and defray the cost of purchasing land for, and the erection of a city library or additions to existing city libraries, or to establish art galleries or museums;

(xiii) Establish and defray the cost of purchasing land for, and the construction of swimming pools, wading pools and other related recreational facilities;

(xiv) Take any action necessary to acquire any needed or useful property, or construct, maintain, repair or replace any lawful improvement, development, project or other activity of any kind or to participate, join or cooperate with other governments or political subdivisions, departments or agencies thereof, for which funds may be borrowed from the United States of America or the state of Wyoming, or any subdivision, department or agency of either;

(xv) Construct, extend, improve, furnish, equip or otherwise acquire a city or town hall complex, including buildings and other structures for the use of city or town officers or employees in the transaction of their official business, for community meeting rooms, and for all other municipal or other public purpose activities;

(xvi) Plan, create, construct and equip a fiber optic communications system.



15-7-102. Borrowing and issuance of bonds; generally; sewerage systems; elections.

15-7-102. Borrowing and issuance of bonds; generally; sewerage systems; elections.

(a) A city or town may borrow money and issue bonds in either coupon or registered form to any amount not exceeding the limitation provided in W.S. 15-7-109 for the purposes enumerated in this article. The amount of bonds may be any multiple of one hundred dollars ($100.00), as provided in the ordinance authorizing their issuance, and shall bear interest payable annually or semiannually at a rate, at a place and in the manner as the ordinance provides. The bonds may be redeemed before maturity at a time or times and in a manner as the governing body determines, and payable in not more than thirty (30) years after the date of their issuance, or payable serially at times in regular numerical order at annual or other designated intervals in any amounts designated and fixed by the governing body. However bonds issued by a city or town to establish, construct, purchase or extend a system of sewerage may mature and be payable at any time not more than forty (40) years from their date or the estimated life of the improvement whichever is shorter.

(b) No bonds may be issued for the purposes provided in this article until the proposition to issue them has been submitted to and approved by the qualified electors of the city or town at an election which shall be called, conducted, canvassed and returned in the manner provided for bond elections by the Political Subdivision Bond Election Law, W.S. 22-21-101 through 22-21-112.

(c) Notwithstanding any provision of W.S. 22-21-101 through 22-21-112, for purposes of this section, where repayment of funds borrowed from the United States of America or from the state of Wyoming, or from any subdivision, agency or department of either, is to be made solely from revenues generated by the enterprise with which the financed public improvement project is associated and where security for the loan is restricted to a claim on the revenues generated from the enterprise with which the proposed public improvement project is associated and to the assets of that enterprise, any document evidencing the agreement to repay the borrowed funds shall not be considered a bond and no election shall be required.



15-7-103. Borrowing and issuance of bonds; recreational facilities.

15-7-103. Borrowing and issuance of bonds; recreational facilities.

A city or town may borrow money and issue coupon bonds in an amount which, together with the municipal indebtedness, but not including sewerage, water supply and school bonds, does not exceed four percent (4%) of the assessed valuation of the city or town to acquire, lease, purchase, equip, construct, develop, improve or enlarge public recreational facilities. The bonds shall be in the denomination of one hundred dollars ($100.00), or multiples thereof and bear interest payable semiannually at a rate, at a place and in the manner the governing body provides. The bonds shall be in a serial form with last maturity not more than twenty (20) years after the date of issue and are redeemable at the option of the city or town at a time to be designated by the governing body as provided in W.S. 16-5-302.



15-7-104. Borrowing and issuance of bonds; fire prevention.

15-7-104. Borrowing and issuance of bonds; fire prevention.

A city or town may borrow money and issue the coupon bonds in an amount not exceeding at one (1) time, four percent (4%) of the assessed valuation of the city or town to acquire and purchase supplies, equipment and apparatus for fire prevention and control and to erect, construct or purchase buildings for housing its fire extinguishing equipment and for the use of its fire department in the transaction of its official business. The bonds shall bear interest payable semiannually, be of the denomination and be payable at a rate, at a place and in the manner the governing body provides. The bonds shall be redeemable after ten (10) years and payable in not more than thirty (30) years after the time they are issued or payable serially, as provided in W.S. 16-5-302.



15-7-105. Bonds; endorsed certificate; registration book.

15-7-105. Bonds; endorsed certificate; registration book.

(a) The clerk of the city or town shall endorse a certificate upon every bond or evidence of debt issued, stating that it is within the lawful debt limit of the city or town and is issued according to law. He shall sign the certificate in his official character.

(b) The city or town treasurer shall keep a book in which shall be registered all bonds issued, showing the number of the bond, the date of issue, to whom issued, the amount, date of redemption and payment of interest. The book shall be open to all persons for examination in accordance with W.S. 16-4-202.



15-7-106. Bonds; notice; receiving bids; exception; limitation; private sale.

15-7-106. Bonds; notice; receiving bids; exception; limitation; private sale.

(a) After any bonds to be issued for any of the purposes set forth in this article, other than special improvement bonds, have been approved by a vote of the people, the governing body shall give notice by advertisement for three (3) consecutive weeks in a newspaper published in the city or town, if there is one, and if not, then in some newspaper of general circulation in the city or town, and in any newspaper published in other places as may be deemed expedient. The notice shall state that the city or town will receive bids for the sale of the bonds and shall give the time and place where bids will be received and opened. No bonds may be sold for less than their par value.

(b) Bonds issued by a city or town to establish, construct, purchase or extend a system of sewerage may be sold to the state of Wyoming or the United States of America at a private sale, without advertisement, for not less than par and accrued interest.



15-7-107. Bonds; tax; interest; sinking fund; redemption.

15-7-107. Bonds; tax; interest; sinking fund; redemption.

A tax to be fixed by ordinance shall be levied each year to pay the interest on the bonds and to create a sinking fund for their redemption. The money that may be on hand at any time belonging to the sinking fund, until there are bonds redeemable, may be loaned or invested by the governing body in any public securities of the state, any subdivision thereof, or of the United States, and the interest that accrues shall be added to the sinking fund. If at any time after ten (10) years from the issue of the bonds the sum in the sinking fund equals or exceeds five hundred dollars ($500.00), and from time to time thereafter when it accrues, the city or town treasurer shall publish a notice in a newspaper in the city or town that, thirty (30) days from the date of the notice, he will redeem the amount of bonds then payable, giving their number and giving preference to the oldest issue. If at the expiration of thirty (30) days the holder of those bonds fails to present them for payment, the interest thereon ceases, but the treasurer shall redeem them on presentation. A copy of the notice shall be sent to the bank designated as the place of payment of the interest on the bonds.



15-7-108. Bonds; cancellation.

15-7-108. Bonds; cancellation.

The city or town treasurer shall, as soon as the coupons of bonds are paid, cause the word "paid" to be cut into them, and when the bonds are paid cause the word "paid" to be cut in the body of the bond.



15-7-109. Limitations on indebtedness; exceptions.

15-7-109. Limitations on indebtedness; exceptions.

No debt in excess of the taxes for the current year may be created by any city or town, except local improvements as provided by law, unless the proposition to create the debt is approved by a vote of the people. No city or town may create any indebtedness exceeding four percent (4%) of the assessed valuation of the taxable property except an additional indebtedness not exceeding four percent (4%) of the assessed valuation of the property may be created to build and construct sewerage systems. This limitation does not apply to the construction, establishing, extending and maintaining of water works and supplying water for the use of the city or town and its inhabitants.



15-7-110. Custody of funds.

15-7-110. Custody of funds.

The city or town treasurer is the custodian of all monies arising from the sale of bonds issued pursuant to this chapter. He shall give any additional bond or bonds as the governing body requires for safekeeping and disbursing of all such funds.



15-7-111. Bonds for municipal improvements; exception; procedure.

15-7-111. Bonds for municipal improvements; exception; procedure.

(a) Any city or town may issue and sell revenue bonds for the purpose of creating, purchasing, leasing, constructing, maintaining, expanding or improving the following types of municipal improvements:

(i) Municipal auditoriums or community meeting facilities;

(ii) Land, equipment, municipal incinerators and other necessary improvements and facilities to be used for or in conjunction with municipal solid waste management systems;

(iii) Municipally operated recreational facilities of a type for which a charge is or may be made to the general public and because of the charge they are or may be self-liquidating in nature;

(iv) Municipally owned and operated propane, butane and natural gas distribution systems and lines, except no revenue bonds shall be issued or sold for the purpose of purchasing or in any manner acquiring the ownership of an existing natural gas distribution system or lines;

(v) Electrical systems and any facilities located within or without the state for the generation, transmission or distribution of electrical energy, provided that this paragraph shall only apply to those municipalities that owned their electrical systems prior to March 1, 1975. No revenue bonds shall be issued or sold for the purpose of purchasing or in any manner acquiring the ownership of an existing electrical system.

(b) Any city or town desiring to issue revenue bonds shall adopt and follow the procedure prescribed for the issuance by municipalities of revenue bonds for sewerage systems.



15-7-112. Borrowing and issuance of bonds for airports; generally.

15-7-112. Borrowing and issuance of bonds for airports; generally.

In addition to all other powers, a city or town may borrow money and issue coupon bonds in an amount not exceeding, at one (1) time, four percent (4%) of the assessed valuation of the city or town to acquire, lease, purchase, equip, develop, improve or enlarge municipal airports, landing fields or other air navigation facilities. The bonds shall be of the denomination of five hundred dollars ($500.00), or multiples thereof, and bear interest at a rate payable semiannually, at the place and in the manner provided by the governing body. The bonds shall be in serial form with last maturity not more than thirty (30) years after the date of issue. The bonds are redeemable at a time designated by the governing body as provided in W.S. 16-5-302.



15-7-113. Borrowing and issuance of bonds for airports; notice; receiving bids.

15-7-113. Borrowing and issuance of bonds for airports; notice; receiving bids.

If a majority of the votes are "for the bonds," the governing body shall publish a notice in a newspaper of general circulation in the city or town, and any other newspapers published in other places as deemed expedient, to the effect that the city or town will receive bids for the sale of the bonds and stating the time and place where bids will be received and opened.



15-7-114. Borrowing and issuance of bonds for airports; tax; payment; cancellation.

15-7-114. Borrowing and issuance of bonds for airports; tax; payment; cancellation.

(a) A tax to be fixed by ordinance shall be levied for each year to pay the interest and principal of the bonds as they become due and payable.

(b) If any bonds or coupons are paid, the treasurer shall cause the word "paid" to be cut in them and otherwise cancel the bonds and coupons so paid.






ARTICLE 2 - ELECTRIC CURRENT

15-7-201. Supplying consumers outside corporate limits.

15-7-201. Supplying consumers outside corporate limits.

Any city or town which may acquire or construct an electric light or power plant may supply electric current to persons, corporations and municipal corporations outside the corporate limits and enter into the necessary contracts upon the terms and under any rules and regulations as agreed upon by the parties.



15-7-202. Joint board; agreement; purpose; powers; prohibition.

15-7-202. Joint board; agreement; purpose; powers; prohibition.

(a) Two (2) or more cities or towns may enter into an agreement pursuant to W.S. 16-1-102 through 16-1-109 for a joint powers board to supply their need for electric power. The joint powers board may expand, finance or operate electrical systems owned by municipalities prior to March 1, 1975, and construct and operate any facilities located within or without the state for the generation or transmission of electrical energy to supply those electrical systems. No loans under W.S. 16-1-109 shall be granted for facilities to be constructed or operated outside the state.

(b) The joint powers board may acquire a percentage undivided interest as a tenant in common with any other public or private entities in any such facility and may designate one (1) of the other participating entities as its agent, or may act as agent for any other participating entity in connection with the planning, acquisition, construction or operation of any such facility.



15-7-203. Existing contracts ratified.

15-7-203. Existing contracts ratified.

Any contracts entered into by any city or town for supplying electric current outside its corporate limits are ratified and confirmed as valid and binding contracts, any other act or law to the contrary notwithstanding.



15-7-204. General powers.

15-7-204. General powers.

(a) Any city or town may:

(i) Purchase electric current from outside its corporate limits upon terms and conditions agreed upon by the parties;

(ii) Construct an electric transmission line or electric power line upon and over all public roads and state highways if it does not interfere with the public in the use of the public roads and state highways;

(iii) Enact ordinances necessary to exercise the powers granted in this article and establish rules and regulations for the conduction, maintenance and operation of any electric transmission line constructed, purchased, extended or maintained and providing for the rates to be charged consumers of electric current either for lights, power or other purposes and for their collection.



15-7-205. Line fund established; use.

15-7-205. Line fund established; use.

All funds derived from the sale of electricity or electric current shall be placed in a separate fund to be known as "electric line fund," and be used only for paying the expenses of operating, maintaining or extending the electric transmission line, including the transformers and other appurtenances necessary to its operation, until all of the bonds issued by the city or town for those purposes have been fully paid. However, any surplus in that fund, over and above the operating expenses and the expenses of extending and repairing the plants in any one (1) year, may be used to provide a sinking fund for the payment of bonds or to pay the interest or principal on the bonds.



15-7-206. Sale of power plant; election procedure; ballot; vote required.

15-7-206. Sale of power plant; election procedure; ballot; vote required.

(a) If a written proposal to purchase a city or town owned works or plant for generating or distributing electrical energy for light, heat or power, is filed with the city or town clerk by any bona fide manufacturer or distributor of electricity in the state of Wyoming, the governing body, if in their judgment it appears to be in the best interests of the inhabitants of the city or town to sell the works or plant, may provide for submitting the question to the qualified electors of the city or town. The question shall be submitted to both property and nonproperty owners either at the next regular municipal election or at a special election called for that purpose. The election shall be called and conducted in the same manner as other city or town elections, except as otherwise provided in this section.

(b) The official ballot shall contain the words "For Sale of Municipal Light Plant" and "Against Sale of Municipal Light Plant" and shall have a square to the right of each proposition. The elector shall express his vote by putting a cross in the square opposite the proposition he favors. If a majority of the legal votes cast upon the proposition in each ballot box are for the sale, the proposition is approved by the people, and the governing body shall take appropriate proceedings to consummate the sale. If the majority of ballots in either box is against the proposed sale, it shall not be concluded.



15-7-207. Election procedure; notice.

15-7-207. Election procedure; notice.

If the governing body of the city or town decides to submit the question of the sale of the property to a vote of the qualified electors, they shall publish, for a period of at least three (3) weeks before the election in a newspaper of general circulation in the city or town, a notice specifying the amount of the bid and the general terms and conditions contained in the proposal. A copy of the notice shall be posted for three (3) weeks immediately preceding the election in three (3) public places in the city or town.



15-7-208. Contents of proposal.

15-7-208. Contents of proposal.

In submitting a written proposal for the purchase of any municipally owned electric light or power plant, the prospective purchaser shall specify the amount of his bid and the general terms and conditions of his offer.



15-7-209. Sale of power plant; disposition of monies received.

15-7-209. Sale of power plant; disposition of monies received.

All monies received from the sale of property under this article shall be kept in a separate fund and be first used as necessary to pay current bills and unsecured obligations outstanding on account of the operation of the plant until it is turned over to the purchaser. The remainder of the proceeds of the sale shall be used for redemption of any bonds issued by the city or town for the purchase or erection and construction of the works or plant. The money shall not be expended or mixed with other funds of the city or town but shall be applied wholly towards the redemption of the bonds, together with the accumulated interest. If the property sold brings an amount in excess of the current bills, unsecured obligations and the outstanding bonds, the excess shall be placed in a sinking fund to retire any existing bonded indebtedness of the municipality. If there is no existing bonded indebtedness, the excess shall be placed in the municipal general fund and expended for general municipal purposes.






ARTICLE 3 - PUBLIC PARKS

15-7-301. Definition.

15-7-301. Definition.

As used in this article "public park" means any public ground of any city or town dedicated to public use and maintained as a municipal park, playground or recreation area.



15-7-302. Vacation from public use; authorization.

15-7-302. Vacation from public use; authorization.

The governing body of any city or town may vacate from public use any public park or part thereof located within the corporate limits of the city or town in the manner provided in this article.



15-7-303. Vacation from public use; hearing; notice; contents; objections.

15-7-303. Vacation from public use; hearing; notice; contents; objections.

If the governing body considers it to be in the public interest to vacate any public park or part thereof from the public use to which it was dedicated, it shall set a time and place for a public hearing upon the proposal to vacate. Notice of the hearing shall be published for three (3) consecutive weeks prior to the hearing in a newspaper published in the county in which the city or town is located, or if there is no newspaper published in that county, then in a newspaper published in this state and of general circulation in that county. The notice shall contain a statement of the time, place and purpose of the hearing, the reason for the proposed vacation and shall provide that any person objecting to the proposed vacation shall file his objections with the city or town clerk in writing at least twenty-four (24) hours before the time of the hearing.



15-7-304. Vacation from public use; hearing; how conducted; order; record.

15-7-304. Vacation from public use; hearing; how conducted; order; record.

Any resident of the city or town, having filed his objections, may appear at the hearing and protest the proposed vacation. Any other resident of the city or town may appear at the hearing and offer evidence in support of the proposed vacation. If the governing body then finds that the vacation of the property from public use is in the best interests of the city or town and its residents, it may order the vacation by ordinance. The record of the proceedings of the public hearing, including the findings of the governing body, shall be made a part of the minutes of the regular or special meeting of the governing body at which the hearing was conducted.



15-7-305. Vacation from public use; cessation of duties; disposal.

15-7-305. Vacation from public use; cessation of duties; disposal.

Upon the passage of an ordinance vacating the property from public use, the city or town is relieved of all obligations to the public for maintaining the property as a public park, and it may dispose of the property in any manner provided by law.






ARTICLE 4 - BOARD OF PUBLIC UTILITIES

15-7-401. Establishment; powers and duties generally.

15-7-401. Establishment; powers and duties generally.

Any city or town which owns and operates a municipal waterworks, a sanitary sewer system, a sewage disposal plant or an electric utility distribution system may establish a board of commissioners to be known as the board of public utilities. The board of public utilities shall manage, operate, maintain and control such plants and make all rules and regulations necessary for their safe, economical and efficient operation and management. The board may also improve, extend or enlarge the plants as provided in this article.



15-7-402. Appointment, qualifications, terms and removal of members; vacancies.

15-7-402. Appointment, qualifications, terms and removal of members; vacancies.

The board of public utilities shall consist of five (5) members to be appointed by the mayor with the advice and consent of the governing body. Members appointed shall be persons of business experience, not less than thirty (30) years of age, citizens of the United States and for five (5) years immediately preceding their appointment residents of the city or town. One (1) member of the board shall be appointed for a term of two (2) years, two (2) for a term of four (4) years and two (2) for a term of six (6) years. Thereafter each member shall be appointed for a term of six (6) years. Any member of the board may be removed by the mayor with the concurrence of the governing body for cause other than politics or religion after public hearing. The mayor shall fill any vacancy by appointment for the unexpired term only.



15-7-403. Officers; meetings; records; salaries.

15-7-403. Officers; meetings; records; salaries.

The board shall elect from their own number a president and a secretary and hold meetings at least once a month, and at the call of the president or three (3) members of the board. The board shall adopt its own rules of procedure and keep a record of its proceedings. All meetings, records and accounts of the board are public. Three (3) members constitute a quorum for the transaction of business. The salaries of the members of the board shall be fixed by ordinance, but may not exceed six hundred dollars ($600.00) each per year.



15-7-404. Specific powers and duties; vouchers; civil service or pension system.

15-7-404. Specific powers and duties; vouchers; civil service or pension system.

(a) The board of public utilities has exclusive control of all municipally owned waterworks, sanitary sewer systems and sewage disposal plants, or any of them, as specified by ordinance. The board is charged with producing and supplying the city or town and its inhabitants with water for domestic and industrial purposes, and for public use, and may sell and dispose of any surplus outside of the city or town. The board may also furnish surplus sanitary sewer facilities to persons outside of the city or town.

(b) The board may:

(i) Hire and discharge all employees and agents of these departments and fix their compensation;

(ii) Purchase all machinery, tools and other appliances and all materials and supplies necessary for the purposes of the departments;

(iii) In the name of the city or town take and hold by lease, purchase, gift, devise, bequest or otherwise such franchises and property, either within or without the city or town, as may be necessary or convenient for carrying out the purposes of the board, including office space and equipment for carrying on the business of these departments;

(iv) Establish all reasonable rules and regulations to protect the rights and property vested in the city or town and under control of the board;

(v) Issue vouchers or warrants in payment of all claims and accounts incurred by the board for its departments. When the vouchers or warrants are approved by the board the city or town treasurer shall pay and charge them against the proper funds.

(c) The board may:

(i) Provide for either civil service status or pension system, or both, for its employees, which shall be under the supervision and subject to the order of the board;

(ii) Withhold two percent (2%) of the wages of its employees to be placed in a fund to be known as "utilities department pension fund";

(iii) Set aside and place in the pension fund each month, an amount not to exceed three (3) times the total amount of two percent (2%) deducted each month from employees' wages for pension purposes.

(d) Disbursements from the pension fund shall be made in the same manner as other disbursements and payments made pursuant to this article.



15-7-405. Director of utilities; superintendent; office manager; utility attorney.

15-7-405. Director of utilities; superintendent; office manager; utility attorney.

(a) The board of public utilities may select and appoint and fix the salaries of the following persons, who serve at the board's pleasure:

(i) A director of utilities;

(ii) A superintendent;

(iii) An office manager; and

(iv) A utility attorney, who shall not be required to perform any service other than legal service.

(b) Each appointee shall:

(i) Be a competent person thoroughly qualified for his position by training and experience as the board requires;

(ii) Give a good and sufficient surety bond to the city or town in the sum fixed and approved by the board conditioned upon the faithful performance of his duties. The cost of each bond shall be paid out of the revenue of these plants. If the board is operating more than one (1) plant the cost of the bond shall be paid pro rata out of the revenue of the plants;

(iii) Perform all duties as prescribed and required by the board.

(c) The director of utilities, if one is appointed, has general supervision over all activities, property and employees of the board. The board may delegate its authority to the director of utilities to make appointments, including those of office manager and superintendent, and to hire, promote, transfer, demote and discharge employees of the departments. He shall fix their salaries with the consent of the board.

(d) Under direction of the board and of the director of utilities, if one is appointed, the superintendent shall:

(i) Manage and control the water plant and its distribution system, the sanitary sewer system including sewage disposal plant or plants and the electric utility distribution system;

(ii) Supervise and inspect all parts of the plants and see that they are maintained in good condition for use and that all employees attend to their respective duties;

(iii) Keep in good repair all machinery and other property; and

(iv) Advise the board and director of utilities, if one is appointed, as to the needs of the plants.

(e) All employees, servants and agents of these plants, when appointed by the board, are under the immediate control and management of the director of utilities and the superintendent.

(f) Under direction of the board and of the director of utilities, if one is appointed, the office manager shall keep a regular set of books for the water department, the sanitary sewer department and the electric utility distribution system showing in detail their business transactions. Immediately following the close of each month he shall make any reports to the board, the director of utilities and the governing body of the city or town, as they require, showing the transactions of the preceding month and the financial conditions of the departments. The reports shall include a correct account of all collections, appropriations, expenditures and approved claims entitled to payment. The board may appoint assistants to the office manager as it deems necessary.



15-7-406. Agents, servants and employees.

15-7-406. Agents, servants and employees.

(a) The board shall make all appointments and hire all agents, servants and employees of the departments, fix their compensation and determine their qualifications, considering only the relative capacity of applicants, their moral, physical and health qualifications and when appropriate, their qualifications for manual labor. All appointments shall be made on the basis of merit alone, and no appointment may be made on account of political services or affiliations. All agents, servants and employees shall hold their offices at the board's pleasure.

(b) The board may delegate the authority to hire, promote, transfer, demote and discharge its employees to a director of utilities, if one is appointed.



15-7-407. Consumer rates; depreciation.

15-7-407. Consumer rates; depreciation.

(a) The board shall fix the rates for water, sanitary sewer services and electric service furnished to customers, and any revision thereof is subject to the local governing body's review, modification and approval. The rates shall secure an income sufficient to:

(i) Pay the interest charges and principal payments on all bonds issued to pay the purchase price, construction cost, extensions and enlargements of the respective systems as they are due;

(ii) Pay all salaries and wages of the officers and employees;

(iii) Cover the cost of all materials and supplies used in the operation of the plants;

(iv) Cover all miscellaneous expenses;

(v) Cover all usual extensions and enlargements, together with a reasonable allowance for emergency and unforeseen expenses; and

(vi) Provide and maintain a depreciation fund for each department.

(b) The board shall account for the depreciation of the water plant and of the sanitary sewer system, including sewage disposal plant or plants, using rates of depreciation approved by the board and the local governing body. The depreciation fund shall be used only to pay for replacements and additions to the waterworks, sanitary sewer systems and sewage disposal plants. Replacements and additions shall be capitalized and the capital value added to the value of the systems to establish the value of the plants for depreciation purposes. The local governing body may by ordinance fix special rates for water, electric or sanitary sewer services furnished to the governing body of the city or town for public purposes, or to organized institutions of charity, or to any person who is eligible for assistance under W.S. 39-11-109(c)(ii) through (vii).



15-7-408. Use of surplus water or sewage funds.

15-7-408. Use of surplus water or sewage funds.

The board of public utilities shall use any surplus funds arising from the sale of water or sewage services for the purchase and cancellation of any bonds issued to pay the purchase price of the water or sewer plants or the cost of their construction, extension and enlargement. The board shall not pay for any bonds any sum greater than par, plus a premium of not to exceed fifty percent (50%) of the face value on all unearned interest coupons attached to any bond purchased, or pay more than the actual market price of the bonds at the time of purchasing them. Any surplus after the purchase of bonds shall be paid into the general fund of the city or town.



15-7-409. Meter deposit fund; investment; interest; repayment.

15-7-409. Meter deposit fund; investment; interest; repayment.

The board of public utilities of any city or town engaged in the business of supplying water or electricity to its inhabitants which requires deposits to be made on water meters or electric meters furnished its customers, shall place all monies received from the deposits in a separate fund. The fund may be invested in securities as provided by law for trust funds of cities or towns. Any interest or income earned by or accruing to the fund, not otherwise pledged for the payment of general obligations or revenue bonds, may annually be transferred and paid into the general fund of the city or town. Any person who has made or makes a deposit on a water meter or electric meter is entitled only to the repayment of the principal amount of his deposit.



15-7-410. Treasurer; duties; bond.

15-7-410. Treasurer; duties; bond.

The treasurer of the city or town is ex officio treasurer of the board of public utilities. All funds and property in his hands belonging to these departments are subject to the board's control, and he shall receive and receipt for the money collected by the employees of the board and pay out those funds when ordered by the board upon warrants signed by its president and countersigned by the office manager, certifying that the warrant is issued by the board's authority. He shall also cooperate with the office manager and supply him with official information to permit the making of the monthly reports provided for in W.S. 15-7-405, and any other information the board requires. As ex officio treasurer to the board, he shall give a surety bond in the sum approved by the board. The board shall pay the cost of the bond in the same manner as provided for other bonds in this article.



15-7-411. Duty of city clerk.

15-7-411. Duty of city clerk.

The clerk of the city or town shall furnish the board with copies of all ordinances, resolutions, agreements, contracts and other records the board requires.



15-7-412. Additional powers and duties.

15-7-412. Additional powers and duties.

In so far as applicable the board of public utilities shall exercise all other powers and duties under acts and part of acts relating to water plants and sanitary sewer systems, including sewage disposal plants, in cities and towns.






ARTICLE 5 - SEWERAGE SYSTEMS

15-7-501. Definition.

15-7-501. Definition.

As used in this article, "sewerage system" means a sewerage treatment plant, or plants, collecting, intercepting and outlet sewers, force mains, conduits, pumping stations, ejector stations and all other appurtenances or improvements, or any of them, necessary or useful and convenient for the collection, treatment and disposal, in a sanitary manner, of sewage and industrial wastes.



15-7-502. General powers and duties; bonds and contracts generally.

15-7-502. General powers and duties; bonds and contracts generally.

(a) Any city or town may:

(i) Construct, reconstruct, improve and extend, or acquire, improve, extend and operate a sewerage system, within or without its corporate limits and may apply for and accept loans or grants or any other aid from the United States of America or any agency or instrumentality thereof under any federal law to aid in the prevention and abatement of water pollution, or may borrow money from any other source;

(ii) Issue its revenue bonds for the purposes specified in paragraph (i) of this subsection, payable solely from the revenues derived from the operation of the sewerage system;

(iii) Enter into contracts and agreements with other local public bodies covering the joint construction, operation and maintenance of a sewerage system;

(iv) Accept contributions and other aid from commercial, industrial and other establishments to aid in the prevention or abatement of water pollution, and in furtherance of that purpose enter into contracts and agreements with commercial, industrial and other establishments covering the:

(A) Collection, treatment and disposal of sewage and industrial wastes from any commercial, industrial and other establishments;

(B) Use and operation by any city or town of sewerage collection, treatment and disposal facilities owned by any commercial, industrial and other establishment; and

(C) Coordination of the sewage collection, treatment and disposal facilities of the city or town with the sewage collection, treatment, and disposal facilities of commercial, industrial and other establishments.

(v) Provide for the operation as a single enterprise of its waterworks and sewerage systems;

(vi) Issue refunding revenue bonds to refund, pay or discharge all or any part of its outstanding sewer revenue bonds, including interest, if any, in arrears or about to become due, provided the relevant provisions of this article pertaining to revenue bonds for sewerage systems are applicable in the authorization and issuance of refunding revenue bonds, including their terms and security, the bond ordinance, rates and other aspects of the bonds, except it is not necessary to submit the proposition of issuing refunding revenue bonds to a vote of the people of the city or town.

(b) The bonds specified in paragraph (a)(ii) of this section may be issued with maturities not exceeding forty (40) years and in the amounts necessary to provide sufficient funds to pay all the costs of construction, improvement, reconstruction, extension or acquisition, extension and improvements of the sewerage system, including engineering, legal and other expenses, together with interest to a date six (6) months after the estimated date of completion. The bonds shall bear interest at a designated rate or rates payable annually, semiannually or at other designated intervals and shall mature at a time or serially at times in regular numerical order at annual or other designated intervals in amounts designated and fixed by the governing body. Bonds issued under the provisions of this article are negotiable instruments and shall be executed by the mayor and clerk and sealed with the corporate seal of the city or town. If an officer whose signature appears on the bonds or coupons ceased [ceases] to be an officer before delivery of the bonds, the signatures remain valid and sufficient for all purposes the same as if the officer had remained in office until their delivery.

(c) Repealed by Laws 1985, ch. 209, 3.

(d) If the governing body determines to operate its waterworks and sewerage system as a single enterprise pursuant to paragraph (a)(v) of this section, it may issue revenue bonds in the manner provided in this article, payable solely from the revenue derived from the operation of the combined waterworks and sewerage system to pay for improvements, additions and extensions to the combined waterworks and sewer systems. If there are any outstanding bonds payable solely from the revenue of the waterworks or sewerage systems, or from the combined waterworks systems, the new bonds may include an amount sufficient to retire the outstanding bonds or may be made subordinate to the outstanding bonds with respect to the payment of principal, interest and security. Any law which requires that revenue derived from the operation of a waterworks system by a city or town applies only to the payment of the principal and interest of water bonds is inapplicable if the municipality operates its waterworks and sewerage system as a single enterprise, and in that case the revenues derived from operation of the water system may be used to retire either water bonds or sewerage system bonds.



15-7-503. Ordinance for construction; required and authorized provisions; existing bonds validated.

15-7-503. Ordinance for construction; required and authorized provisions; existing bonds validated.

(a) If the governing body determines to construct, reconstruct, acquire, improve or extend a sewerage system and to issue bonds under the provisions of this article to pay the costs, it shall adopt an ordinance generally describing the contemplated project and refer to its plans and specifications which are open for public inspection. The ordinance shall:

(i) Set out the estimated cost of the project;

(ii) Determine the period of its usefulness;

(iii) Fix the:

(A) Amount of revenue bonds proposed to be issued;

(B) Maturity or maturities;

(C) Interest rate; and

(D) Other details in connection with the bonds.

(iv) Pledge the revenues derived from the operation of the sewerage system to:

(A) Pay the cost of operation and maintenance of the system;

(B) Provide an adequate depreciation fund; and

(C) Pay the principal and interest of the bonds.

(b) The ordinance may:

(i) Provide that the bonds, or those specified, to the extent and in the manner prescribed, shall be subordinated to any other bonds payable from the revenues of the sewerage system as are specified in the ordinance;

(ii) Contain any covenants and restrictions upon the issuance of additional revenue bonds, which share equally from the revenues of the system, as may be necessary or advisable to assure the payment of the bonds authorized;

(iii) Provide that the revenue bonds or any part thereof may be sold to the state of Wyoming or the United States of America or any agency or instrumentality thereof at a private sale, without advertisement, for not less than par and accrued interest;

(iv) Provide that the bonds are redeemable with or without premium at the time or place the governing body provides;

(v) Provide that the governing body may discontinue the water supply of any person for nonpayment of the sewer service charge.

(c) All revenue bonds issued pursuant to this article, which are outstanding on the effective date of this act, the right to the payment of which has not been barred by any pertinent statute of limitations, and all acts and proceedings heretofore had or taken, or purportedly had or taken by or on behalf of any city or town under law or under color of law preliminary to and in the authorization, execution, sale, issuance and payment (or any combination thereof) of those revenue bonds, are validated, including but not necessarily limited to the terms, provisions, conditions and covenants of any resolution or ordinance appertaining thereto. Those outstanding revenue bonds are binding and enforceable obligations of the city or town issuing them in accordance with their terms and their authorizing proceedings.



15-7-504. Refunding revenue bonds; purpose; required procedure; exceptions thereto.

15-7-504. Refunding revenue bonds; purpose; required procedure; exceptions thereto.

(a) Any city or town may issue refunding revenue bonds:

(i) To refund and discharge or extend or shorten the maturities of all or any part of the outstanding bonds of any one (1) or more issues, including any interest thereon in arrears or about to become due;

(ii) For the purpose of reducing interest costs or effecting other economies; or

(iii) For the purpose of modifying or eliminating restrictive contractual limitations as pertained to the issues of additional bonds, otherwise concerning the outstanding bonds or to any facilities as pertained thereto.

(b) Any refunding specified in subsection (a) of this section shall be accomplished in the manner prescribed by W.S. 16-5-102 through 16-5-119, as from time to time amended, except that refunding revenue bonds so authorized do not constitute a debt of the city or town within the meaning of any constitutional or statutory limitation, nor shall any tax be levied or other revenue be pledged for the payment thereof, except for the special funds authorized under this article.



15-7-505. Repealed by Laws 1981, ch. 62, 2.

15-7-505. Repealed by Laws 1981, ch. 62, 2.



15-7-506. Bonds payable from revenues and not considered indebtedness.

15-7-506. Bonds payable from revenues and not considered indebtedness.

All bonds issued under the provisions of this article are payable solely from the revenues derived from the operation of the sewerage system and do not constitute an indebtedness of the city or town within the meaning of any constitutional or statutory provision. The face of each bond shall state that it has been issued under the provisions of this article, and that it does not constitute an indebtedness of the city or town within any constitutional or statutory limitation.



15-7-507. Revenues; deposit in fund; uses thereof.

15-7-507. Revenues; deposit in fund; uses thereof.

(a) All revenues derived from the operation of the sewerage system shall be set aside as collected and deposited in a special fund to be used only for:

(i) Paying the cost of operating and maintaining the system;

(ii) Providing an adequate depreciation fund; and

(iii) Paying the principal and interest on the bonds issued under this article.



15-7-508. Rates; general; amounts; special.

15-7-508. Rates; general; amounts; special.

(a) Any city or town borrowing money or receiving grants and improving, constructing or acquiring and improving a sewerage system, shall collect a charge from the users of the system at a rate sufficient to:

(i) Pay the cost of operating and maintaining the system;

(ii) Provide an adequate depreciation fund;

(iii) Pay the principal and interest on the bonds issued; and

(iv) Repay grants.

(b) Any city or town owning and operating a sewerage system constructed or acquired under the provisions of any law may provide by ordinance that the users of the system pay a service rate sufficient to pay the cost of operating and maintaining the system and to provide an adequate depreciation fund.

(c) Any city or town may fix special rates as provided in W.S. 15-7-407.



15-7-509. Change of rates; recovery of unpaid charges; accounts.

15-7-509. Change of rates; recovery of unpaid charges; accounts.

(a) The charges for the use of the sewerage system may be changed from time to time and except as otherwise provided in W.S. 15-7-407 shall be fixed at a rate which equitably distributes the cost of service among the users. If any service charge is not paid within thirty (30) days after it is due, the amount thereof, together with a penalty of ten percent (10%), and a reasonable attorney's fee, may be recovered in a civil action by the city or town.

(b) Any city or town issuing bonds under this article shall maintain a proper system of accounts showing the amount of revenue received from the sewerage system and its application. At least once each year the accounts shall be properly audited and a report of the audit shall be open for inspection at all proper times to any taxpayer, sewerage system user or any holder of any bond issued under this article, or their respective representatives.



15-7-510. Compelling officials to perform duties.

15-7-510. Compelling officials to perform duties.

The holder of any bond issued under this article, or of any coupon representing interest accrued thereon, by proper suit, may compel the officials of the city or town to perform all duties imposed upon them by this article.



15-7-511. Issuance of revenue bonds.

15-7-511. Issuance of revenue bonds.

Revenue bonds under this article shall be issued in accordance with the requirements of W.S. 15-7-102 insofar as it refers to submitting the proposition to a vote of the people and when not in conflict with the provisions of this article.



15-7-512. Special assessments; purposes; property included; amount; unplatted areas; nonpayment.

15-7-512. Special assessments; purposes; property included; amount; unplatted areas; nonpayment.

(a) Any city or town may make special assessments for the construction of sewers and water mains. The assessments shall be made on all lots and pieces of ground to the center of the block, or if the sewers or water mains are constructed in an alley, then on all lots and pieces of ground to the nearest street or avenue on each side of the alley, extending along the street, avenue or alley, the distance of the improvement, according to the area of the lots or pieces of ground without regard to the buildings or improvements. The amount to be paid by each property holder shall be determined by dividing the expenses of the construction of the proposed sewer or water main among all the property holders for the benefit of whose property the sewer or water main is to be constructed. In the case of unplatted acreage within the city limits, the city or town shall consider that only the first seventy-five (75) feet in each direction from the sewer or water main is benefited and so assessed. However, if any property in an unplatted area is later connected to or receives service from the sewer or water main, that property shall be assessed its proportionate share. The amount to be assessed against each property holder shall be in proportion to the number of square feet each owns to the entire number of square feet assessed for the expense of the construction.

(b) The city or town may adopt ordinances providing for the manner of sale, redemption and conveyance of lands sold for nonpayment of the special assessments.



15-7-513. Repealed by Laws 1981, ch. 174, 3.

15-7-513. Repealed by Laws 1981, ch. 174, 3.



15-7-514. Provisions cumulative.

15-7-514. Provisions cumulative.

The provisions of this article are cumulative, conferring additional power on cities and towns and are not limitations upon their powers to construct, acquire and improve and operate sewerage systems.



15-7-515. Repealed By Laws 2010, Ch. 69, 204.

15-7-515. Repealed By Laws 2010, Ch. 69, 204.






ARTICLE 6 - AGREEMENTS TO FURNISH WATER

15-7-601. Extension of system; within corporate limits.

15-7-601. Extension of system; within corporate limits.

Any city or town owning its municipal water system or plant may enter into agreements with the owners of lands who desire to have the water system extended to their property within the corporate limits of the city or town. The land owners shall agree to pay to the city or town a stipulated amount, in installments as may be agreed upon, for a period not to exceed ten (10) years, regardless of the use or nonuse of water during the period, and to making the charges a lien upon their respective lands. When the agreement has been filed with the city or town clerk, the charges become a lien upon the lands. Any city or town, by ordinance, may prescribe the rules and regulations governing the agreements and provide for the enforcement of the lien.



15-7-602. Extension of system; outside corporate limits; rates; existing contracts; controversies; appeal.

15-7-602. Extension of system; outside corporate limits; rates; existing contracts; controversies; appeal.

(a) All cities and towns owning their municipal water system or plant may enter into agreements with customers whose lands lie outside the corporate limits to supply water for their use and needs. The water system may be extended and maintained beyond the corporate limits only if it is economically feasible in the opinion of the governing body. The governing body may finance the extension and maintenance of the water system through revenue bonds or other means granted by law for financing of its water system and improvements. A one-time connection fee reasonably calculated to permit recovery of a proportionate share of the municipality's infrastructure cost necessary to treat and convey the water may be charged. A one-time fee may also be charged to recover reasonable expenses incurred by the public entity in determining the actual costs of treating and delivering water to the point of connection. Any charges for special services such as customer's line maintenance shall be in addition to the water rate. The rate established for use of water pursuant to this section is as follows:

(i) Notwithstanding any other provision of this section, a city or town whose water supply system is funded in whole or in part by state grants or loans which at any time after April 1, 1999 or later, enters into a new contract or extends an existing contract to supply water to customers outside its corporate limits shall in establishing rates be limited to the actual costs of providing and delivering water as defined by paragraph (ii) of this subsection, except as otherwise provided by W.S. 15-7-407;

(ii) For customers outside their corporate limits beginning April 1, 1999, where the city or town is a recipient of state grants or loans, and except as otherwise provided in W.S. 15-7-407, the established water rate shall not exceed the actual costs of providing and delivering water to the point of connection to the city's or town's water system. Prior to December 1, 1998, or where the city or town is not a recipient of state grants or loans and except as otherwise provided in W.S. 15-7-407, the established rate shall be applied uniformly and shall not exceed two (2) times the established rate within the corporate limits. The governing body of the city or town may establish one (1) or more unincorporated service areas in each of which an average water rate may be used for all customers. As used in this paragraph, "actual costs of providing and delivering water" shall include a proportionate share of the following costs related to the water system:

(A) Fees, interest charges and principal payments on all bonds issued and other indebtedness incurred to construct, purchase or improve the utility;

(B) Salaries and wages of employees;

(C) The cost of materials, supplies, utilities and outside services;

(D) Other costs directly related to the delivery system;

(E) The cost for providing and maintaining a depreciation fund, a fund for emergencies and a fund for acquisition and development of new water rights and water sources;

(F) Administrative and overhead expenses; and

(G) The cost of acquiring, transporting, processing and treating water.

(b) If requested by the party seeking water service from the city or town and upon approval of the city or town, subsection (a) of this section shall not apply if the ratio of the rate charged to customers outside the corporate limits of the city or town to the established rate within the corporate limits are less than one and one-quarter (1.25) to one (1).

(c) The provisions of this section are not subject to certificates of public convenience and necessity of the public service commission. However, if there is a controversy between the municipality and a consumer outside the corporate limits of the municipality with regard to the establishment of rates, maintenance or servicing in a manner other than as contracted for or as provided in this article, the public service commission may review the matter in controversy, hold hearings, take testimony and make recommendations. The commission's recommendations may be appealed to the district court pursuant to the provisions of the Wyoming Administrative Procedure Act. The ultimate prevailing party shall be awarded a just and reasonable attorneys fee.



15-7-603. Supplying federal government authorized; existing contracts confirmed.

15-7-603. Supplying federal government authorized; existing contracts confirmed.

(a) Any city or town may enter into and fully perform contracts with the United States government, or any department or representative thereof, or road construction contractor working under a contract with the state transportation commission or with public utility corporations to supply water for their use and needs at any place within the corporate limits of the city or town, or adjacent thereto.

(b) Any contracts entered into by any city or town and the United States government, or any department or representative thereof, or any public utility corporation doing business within the corporate limits or adjacent thereto, are confirmed and are valid and binding contracts, any other law or act to the contrary notwithstanding.



15-7-604. Supplying railroads authorized; ratification of existing contracts.

15-7-604. Supplying railroads authorized; ratification of existing contracts.

(a) Any city or town may contract to furnish water at and adjacent to the city or town, for a term of years as agreed upon, to:

(i) Any railroad company for use in its shops, locomotives and for any other railroad purposes;

(ii) Any subsidiary or affiliate of any such railroad company whose principal business at or adjacent to the city or town is the furnishing of material or service, or both, to the railroad company;

(iii) Any industrial user of water whose principal needs for water, at or adjacent to the city or town, are defined as preferred uses of water after the industry or industries has established its own priority.

(b) Any city or town, upon terms and for consideration it considers adequate, may ratify any contract which it has made with regard to supplying water to any railroad for the uses and purposes stated in this section.



15-7-605. Purchase authorized.

15-7-605. Purchase authorized.

Any city or town may purchase water from outside its corporate limits upon terms and conditions agreed upon by the parties.



15-7-606. Use of surplus water funds.

15-7-606. Use of surplus water funds.

Any city or town shall use any surplus funds arising from the sale of water services for the redemption and cancellation of bonds, if any, issued to pay the purchase price of the water or the cost of the construction, extension and enlargement of the system. The city or town shall not redeem any bonds at any sum greater than par, plus a premium of not to exceed fifty percent (50%) of the face value on all unearned interest coupons attached to any bond purchased, nor pay more than the actual market price of the bonds at the time the bonds are redeemed. Any surplus funds after the redemption of bonds, may be paid from the water enterprise account into the general fund of the city or town. Provided however, sufficient funds, as determined by the governing body, shall be maintained in the water enterprise account to cover debt services, operating costs and reasonable reserves for depreciation of the system and anticipated acquisition of water resources.






ARTICLE 7 - WATERWORKS FRANCHISES

15-7-701. Authority to construct; rights of operator; limitations.

15-7-701. Authority to construct; rights of operator; limitations.

(a) The governing body of any city or town may grant the right to construct, maintain and operate a system of waterworks within the corporate limits of the city or town to any corporation organized under the laws of Wyoming for that purpose. Subject to the supervision and control of the governing body, the corporation acquiring a right or franchise to construct waterworks may use the streets and alleys within the corporate limits to put down and operate all pipes, hydrants and other appliances necessary to the complete operation of the works.

(b) However, the governing body shall not grant a franchise:

(i) Repealed By Laws 2007, Ch. 176, 1.

(ii) For more than twenty (20) years at any one time.

(c) Repealed By Laws 2007, Ch. 176. 1.



15-7-702. Supplying water; contract; time limitation.

15-7-702. Supplying water; contract; time limitation.

The governing body may enter into a contract with the corporation to supply the city or town with water for protection from fire, the sprinkling of streets and for other purposes necessary to the health and safety of the city or town. The contract shall not be for more than ten (10) years at any one time and as agreed upon by the parties.



15-7-703. Supplying water; charges; revision; time period; collection.

15-7-703. Supplying water; charges; revision; time period; collection.

The corporation receiving the franchise to construct and maintain waterworks shall establish a schedule of prices to be charged for the use of water by consumers. The governing body shall revise or amend the schedule, if necessary, so that the charges are not unreasonable or oppressive. In establishing the water rates the governing body shall take into consideration the cost of construction of the water plant and adjust the rates to be charged upon a basis equitable to all parties. The schedule of prices agreed upon by the governing body are the prices that the corporation may charge and receive for the use of water within the corporate limits. The schedule of prices when fixed is not subject to revision more often than once every two (2) years without the permission of the corporation. The governing body has full authority to collect all water rents and charges due from consumers.



15-7-704. Extension of system and jurisdiction.

15-7-704. Extension of system and jurisdiction.

The corporation constructing the waterworks may extend it beyond the corporate limits of the city or town. For the purpose of maintaining and protecting the system from injury and the water from pollution, the jurisdiction of the city or town extends over the entire territory occupied by the works.



15-7-705. Right to purchase.

15-7-705. Right to purchase.

The franchise granting the privilege to any corporation to construct and maintain waterworks, shall contain the express condition that the city or town has the right to purchase the waterworks and the franchise with all appurtenances, within twenty (20) years from the date of the franchise, upon reasonable terms agreed upon by the contracting parties.



15-7-706. Right to appropriate and condemn.

15-7-706. Right to appropriate and condemn.

The corporation to which the right or franchise is granted may acquire by appropriation all surplus water in any stream, purchase prior water rights and hold and use the water so acquired for the purposes of the corporation. It may also obtain the right-of-way and lands necessary for reservoirs for the water system. The laws of Wyoming relative to condemnation apply as if they were set forth in this article.



15-7-707. Ordinances authorized; rights preserved.

15-7-707. Ordinances authorized; rights preserved.

(a) The governing body may pass all ordinances necessary to carry out the provisions of this article.

(b) The powers conferred upon a city or town by this article do not deprive them of any rights or powers conferred upon them by other laws.



15-7-708. Existing franchises validated.

15-7-708. Existing franchises validated.

All franchises previously granted by the governing body of any city or town for supplying water are valid.









CHAPTER 8 - FUNDING AND REFUNDING BONDS

15-8-101. When authorized; conditions; signatures; sale; amount required.

15-8-101. When authorized; conditions; signatures; sale; amount required.

(a) If any city or town creates any indebtedness not in excess of the taxes for the current year to pay expenses incurred in repairing or restoring improvements made necessary by any casualty or accident happening after the annual appropriation is made, or if any judgment is rendered against any city or town, or if any city or town has outstanding any other lawful indebtedness, the governing body may pay, redeem, fund or refund that judgment or indebtedness by issuing the negotiable coupon bonds of the city or town if it can be done at a lower rate of interest, or to the profit and benefit of the city or town.

(b) The bonds shall:

(i) Be in denominations as fixed by ordinance;

(ii) Be numbered from one (1) upward;

(iii) Be payable within thirty (30) years from the date of issue;

(iv) Bear interest at a rate designated by the governing body; and

(v) Be payable semiannually at the office of the city or town treasurer, or at any other place designated by the governing body.

(c) The bonds may become due serially or be redeemable as specified in the ordinance. They shall be signed by the mayor and countersigned by the clerk and the treasurer of the city or town and may be sold and disposed of in an amount sufficient for the purpose for which they were issued, as determined by the governing body. No bonds may be sold for less than their par value.



15-8-102. Register; contents; cancellation.

15-8-102. Register; contents; cancellation.

(a) The bonds shall be registered by the city or town treasurer in a book kept for that purpose. The register shall show:

(i) The date of issue;

(ii) The number;

(iii) The amount;

(iv) To whom the bonds were issued; and

(v) The date of redemption and payment.

(b) The treasurer shall cause the word "paid" to be cut in the bond and coupon when they are paid.



15-8-103. Tax for interest and redemption.

15-8-103. Tax for interest and redemption.

A tax shall be levied and collected annually on all the taxable property within the city or town sufficient to pay the interest on the bonds and redeem them as they become due. The tax shall be levied and collected the same as other taxes of the city or town.



15-8-104. Order of redemption.

15-8-104. Order of redemption.

If serial bonds are issued the city or town shall redeem them as they become due. If redeemable bonds are issued the city or town, during the last half of the term the bonds have to run, shall redeem annually a portion of the principal equal to a sum produced by taking the whole amount of bonds outstanding and dividing it by the number of years the bonds then have to run.



15-8-105. Sale or exchange; consideration acceptable; proceeds; redemption notice.

15-8-105. Sale or exchange; consideration acceptable; proceeds; redemption notice.

The bonds shall be sold for cash, or may be sold or exchanged for any other city or town indebtedness for the redemption of which they were issued, but no bonds may be sold or exchanged for less than their par value and the accrued interest at the time of disposal. No city or town indebtedness may be redeemed for more than its face value and the interest due. If part of the bonds are sold for money, the proceeds shall be applied exclusively toward the redemption of the indebtedness for which the bonds were issued. The treasurer of the city or town shall give notice of his readiness to redeem the indebtedness and that the interest on it shall cease after thirty (30) days from the date of the notice.



15-8-106. Ordinance required.

15-8-106. Ordinance required.

The governing body of any city or town desiring to issue bonds pursuant to this chapter shall provide for them by ordinance.






CHAPTER 9 - URBAN RENEWAL

ARTICLE 1 - URBAN DEVELOPMENT

15-9-101. Short title.

15-9-101. Short title.

This chapter may be cited as the "Wyoming Urban Renewal Code."



15-9-102. Legislative findings.

15-9-102. Legislative findings.

(a) It is hereby found and declared that there exists in municipalities of the state slum and blighted areas (as herein defined) which constitute a serious and growing menace, injurious to the public health, safety, morals and welfare of the residents of the state; that the existence of such areas contributes substantially and increasingly to the spread of disease and crime, constitutes an economic and social liability imposing onerous municipal burdens which decrease the tax base and reduce tax revenues, substantially impairs or arrests the sound growth of municipalities, retards the provision of housing accommodations, aggravates traffic problems and substantially impairs or arrests the elimination of traffic hazards and the improvement of traffic facilities; and that the prevention and elimination of slums and blight is a matter of state policy and state concern.

(b) It is further found and declared that certain slum or blighted areas, or portions thereof, may require acquisition, clearance, and disposition subject to use restrictions, as provided in this act, since the prevailing conditions of decay may make impracticable the reclamation of the area by conservation or rehabilitation; that other areas or portions thereof may, through the means provided in this act, be susceptible to conservation or rehabilitation in such a manner that the conditions and evils hereinbefore enumerated may be eliminated, remedied or prevented; and that salvageable slum and blighted areas can be conserved and rehabilitated through appropriate public action as herein authorized, and the cooperation and voluntary action of the owners and tenants of property in such areas.

(c) It is further found and declared that the powers conferred by this act are for public uses and purposes for which public money may be expended and the power of eminent domain and police power exercised; and that the necessity in the public interest for the provisions herein enacted is hereby declared as a matter of legislative determination.



15-9-103. Definitions.

15-9-103. Definitions.

(a) As used in this chapter, unless a different meaning is clearly indicated by the context:

(i) "Agency" or "urban renewal agency" means a public agency created by W.S. 15-9-134;

(ii) "Area of operation" means the area within the corporate limits of the municipality and the area within five (5) miles of those limits, except that it does not include any area which lies within the territorial boundaries of another incorporated city or town unless a resolution has been adopted by the governing body of the other city or town declaring a need therefor;

(iii) "Blighted area" means an area which by reason of the presence of a substantial number of slums, deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessments, delinquency exceeding the fair value of the land, defective or unusual conditions of title, or the existence of conditions which endanger life or property by fire and other causes, or any combination of those factors, substantially impairs or arrests the sound growth of a municipality, retards the provision of housing accommodations or constitutes an economic or social liability and is a menace to the public health, safety, morals or welfare in its present condition and use. However, if the blighted area consists of open land, the conditions contained in W.S. 15-9-110(b) apply and any disaster area referred to in W.S. 15-9-112 constitutes a "blighted area";

(iv) "Bonds" means any bonds, notes, interim certificates, certificates of indebtedness, debentures or other obligations;

(v) "Clerk" means the clerk or other official of the municipality who is the custodian of the official records of the municipality;

(vi) "Council" or "commission" means a council, board, commission, department, division, office, body or other unit of the municipality;

(vii) "Federal government" means the United States of America or any agency or instrumentality thereof;

(viii) "Local governing body" means the commission, council or other legislative body charged with governing the municipality;

(ix) "Mayor" means the mayor of a municipality or other officer or body having the duties customarily imposed upon the executive head of a municipality;

(x) "Municipality" means any incorporated or chartered city or town as established under Wyoming law;

(xi) "Obligee" means any bondholder, agents or trustees for any bondholders, or lessor demising to the municipality, property used in connection with an urban renewal project, or any assignee or assignees of the lessor's interest or any part thereof, and the federal government if it is a party to any contract with the municipality;

(xii) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association or body politic and includes any trustee, receiver, assignee or other person acting in a similar representative capacity;

(xiii) "Public body" means the state, or any county, municipality, board, commission, authority, district or any other subdivision or public body thereof;

(xiv) "Public officer" means any officer who is in charge of any department or branch of the government of the municipality relating to health, fire, building regulations or any other activities concerning dwellings in the municipality;

(xv) "Real property" means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest, right and use therein, including terms for years and liens by way of judgment, mortgage or otherwise;

(xvi) "Slum area" means an area in which there is a predominance of buildings or improvements, whether residential or nonresidential, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or any combination of those factors is conducive to ill health and is detrimental to the public safety, morals or welfare;

(xvii) "Urban renewal area" means a slum area or a blighted area or a combination thereof which the local governing body designates as appropriate for an urban renewal project;

(xviii) "Urban renewal plan" means a plan, as it exists from time to time, for one (1) or more urban renewal areas, or for any urban renewal project, which:

(A) Conforms to the general plan for the municipality as a whole, except as provided in W.S. 15-9-112, and is consistent with definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities and other public improvements; and

(B) Is sufficiently complete to indicate land acquisition, demolition and removal of structures, redevelopment, improvements and rehabilitation as may be proposed to be carried out in the urban renewal area, zoning and planning changes, if any, land used, maximum densities and building requirements.

(xix) "Urban renewal project" includes undertakings and activities of a municipality in one (1) or more urban renewal areas for the elimination and for the prevention of the development or spread of slums and blight, and may involve slum clearance and redevelopment in an urban renewal area, or rehabilitation or conservation in an urban renewal area, or any combination or part thereof in accordance with an urban renewal plan. The undertakings and activities may include:

(A) Acquisition of a slum area or a blighted area or portion thereof;

(B) Demolition and removal of buildings and improvements;

(C) Installation, construction or reconstruction of streets, utilities, parks, playgrounds and other improvements necessary for carrying out in the urban renewal area the urban renewal objectives of this chapter in accordance with the urban renewal plan;

(D) Disposition of any property acquired in the urban renewal area at its fair value for uses in accordance with the urban renewal plan;

(E) Carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements in accordance with the urban renewal plan; and

(F) Acquisition of any other real property in the urban renewal area if necessary to eliminate unhealthy, unsanitary or unsafe conditions, lessen density, eliminate obsolete or other uses detrimental to the public welfare, or otherwise to remove or prevent the spread of blight or deterioration or to provide land for needed public facilities.



15-9-104. Private enterprise to be preferred; when considered.

15-9-104. Private enterprise to be preferred; when considered.

(a) A municipality, to the greatest extent it determines to be feasible in carrying out the provisions of this chapter and consistent with its needs, shall afford maximum opportunity to the rehabilitation or redevelopment of the urban renewal area by private enterprise. A municipality shall give consideration to this objective in exercising its powers under this chapter, including the:

(i) Formulation of a workable program;

(ii) Approval of communitywide plans or programs for urban renewal and general neighborhood renewal plans (consistent with the general plan of the municipality);

(iii) Exercising of its zoning powers;

(iv) Enforcement of other laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements;

(v) Disposition of any property acquired; and

(vi) Provision of necessary public improvements.



15-9-105. Workable program; formulation; objectives and provisions thereof.

15-9-105. Workable program; formulation; objectives and provisions thereof.

(a) For the purposes of this chapter a municipality may formulate for itself a workable program for utilizing appropriate private and public resources to:

(i) Eliminate and prevent the development or spread of slums and urban blight;

(ii) Encourage needed urban rehabilitation;

(iii) Provide for the redevelopment of slum and blighted areas; or

(iv) Undertake any of those activities or other feasible municipal activities as may be suitably employed to achieve the objectives of a workable program.

(b) A workable program may include provisions for the:

(i) Prevention of the spread of blight through diligent enforcement of housing, zoning and occupancy controls and standards;

(ii) Rehabilitation or conservation of slum and blighted areas or portions thereof by:

(A) Replanning;

(B) Removing congestion;

(C) Providing parks, playgrounds and other public improvements;

(D) Encouraging voluntary rehabilitation; and

(E) Compelling the repair and rehabilitation of deteriorated or deteriorating structures.

(iii) Clearance and redevelopment of slum and blighted areas or portions thereof.



15-9-106. Initiative resolution; how adopted; findings.

15-9-106. Initiative resolution; how adopted; findings.

(a) No municipality shall exercise the authority conferred upon municipalities by this chapter until the local governing body, on its own motion or by virtue of a petition signed by twenty-five (25) or more electors of the municipality, has adopted a resolution finding that:

(i) One (1) or more slum or blighted areas exist in the municipality; and

(ii) The rehabilitation, conservation, redevelopment or a combination thereof of the area or areas is necessary in the interest of the public health, safety, morals or welfare of the residents of the municipality.



15-9-107. Preliminary requirements for projects; generally.

15-9-107. Preliminary requirements for projects; generally.

An urban renewal project for an urban renewal area shall not be planned or initiated unless the governing body, by resolution, has determined the area to be a slum area or a blighted area or a combination thereof and designated it as appropriate for an urban renewal project. A municipality shall not acquire real property for any urban renewal project unless the local governing body has approved the urban renewal project in accordance with W.S. 15-9-110.



15-9-108. Preliminary requirements for projects; preparation of plan; review by commission.

15-9-108. Preliminary requirements for projects; preparation of plan; review by commission.

A municipality may prepare an urban renewal plan or have one prepared by the urban renewal agency established in W.S. 15-9-134. Any person or agency may also submit an urban renewal plan to a municipality. Prior to approving an urban renewal project, the local governing body shall submit the urban renewal plan to the planning commission of the municipality, if any, for review and recommendations as to its conformity with the general plan for the development of the entire municipality. The planning commission shall submit its written recommendations with respect to the proposed urban plan to the local governing body within thirty (30) days after receipt of the plan for review. Upon receipt of the planning commission recommendations, or if no recommendations are received within thirty (30) days, the local governing body may proceed with the hearing on the proposed urban renewal project in accordance with the provisions of W.S. 15-9-109.



15-9-109. Preliminary requirements for projects; hearing; publication and contents of notice.

15-9-109. Preliminary requirements for projects; hearing; publication and contents of notice.

(a) The local governing body, under rules or procedures it determines, shall hold a public hearing on any urban renewal project.

(b) A notice of the hearing shall be published in a newspaper having a general circulation in the area of operation of the municipality for two (2) successive weeks, with the last publication thereof to be at least five (5) days prior to the hearing. The notice shall:

(i) Describe the time, date, place and purpose of the hearing;

(ii) Generally identify the urban renewal area covered by the plan; and

(iii) Outline the general scope of the urban renewal project under consideration.



15-9-110. Preliminary requirements for projects; approval by and findings of governing body.

15-9-110. Preliminary requirements for projects; approval by and findings of governing body.

(a) Following the hearing specified in W.S. 15-9-109, the local governing body may approve an urban renewal project and the plan therefor if it finds that:

(i) A feasible method exists for the relocation of families who will be displaced from the urban renewal area in decent, safe and sanitary dwelling accommodations within their means and without undue hardship to those families;

(ii) The urban renewal plan conforms to the general plan of the municipality as a whole;

(iii) The urban renewal plan gives due consideration to the provision of adequate park and recreational areas and facilities that may be desirable for neighborhood improvement, with special consideration for the health, safety and welfare of children residing in the general vicinity of the site covered by the plan;

(iv) The urban renewal plan affords maximum opportunity, consistent with the municipality's needs, for the rehabilitation or redevelopment of the urban renewal area by private enterprise.

(b) If the urban renewal area consists of an area of open land to be acquired by the municipality, the area shall not be so acquired unless:

(i) If it is to be developed for residential uses, the local governing body shall determine that:

(A) A shortage of housing of sound standards and design which is decent, safe and sanitary exists in the municipality;

(B) The need for housing accommodations has been or will be increased as a result of the clearance of slums in other areas;

(C) The conditions of blight in the area and the shortage of decent, safe and sanitary housing cause or contribute to an increase in and spread of disease and crime and constitute a menace to the public health, safety, morals or welfare; and

(D) The acquisition of the area for residential uses is an integral part of and essential to the program of the municipality;

(ii) If it is to be developed for nonresidential uses, the local governing body shall determine that the:

(A) Nonresidential uses are necessary and appropriate to facilitate the proper growth and development of the community in accordance with sound planning standards and local community objectives;

(B) Acquisition may require the exercise of governmental action as provided in this chapter, because of:

(I) Defective or unusual conditions of title;

(II) Diversity of ownership;

(III) Tax delinquency;

(IV) Improper subdivisions;

(V) Outmoded street patterns;

(VI) Deterioration of site;

(VII) Economic disuse;

(VIII) Unsuitable topography or faulty lot layouts;

(IX) Need for the correlation of the area with other areas of a municipality by streets and modern traffic requirements; or

(X) Any combination of factors specified in this subparagraph or other conditions which retard development of the area.



15-9-111. When plan modifiable and effective.

15-9-111. When plan modifiable and effective.

(a) An urban renewal plan may be modified at any time. If a plan is modified after the lease or sale by the municipality of real property in the urban renewal project area, the modification may be conditioned upon the approval of the owner, lessee or successor in interest as the municipality deems advisable. The modification is subject to any rights at law or in equity as a lessee or purchaser, or his successor or successors in interest, are entitled to assert.

(b) Upon the approval by a municipality of an urban renewal plan or of any modification thereof, the plan or modification is deemed to be in full force and effect, and the municipality may then cause the plan or modification to be carried out in accordance with its terms.



15-9-112. Provisions not applicable for disaster area.

15-9-112. Provisions not applicable for disaster area.

Notwithstanding any other provisions of this chapter, if a local governing body certifies that an area is in need of redevelopment or rehabilitation as a result of a flood, fire, tornado, earthquake, storm or other catastrophe for which the governor of the state has certified the need for disaster assistance under 42 U.S.C. 5121 et seq., or other federal law, the local governing body may approve an urban renewal plan and an urban renewal project for that area without regard to the provisions of W.S. 15-9-109 and the provisions of this act requiring a general plan for the municipality and a public hearing on the urban renewal project.



15-9-113. General powers of municipality.

15-9-113. General powers of municipality.

(a) In addition to any other powers specified by law, every municipality has all the powers necessary to carry out the purposes and provisions of this chapter, including the following powers:

(i) To undertake and carry out urban renewal projects and related activities within its area of operation; and to:

(A) Make and execute contracts and other instruments necessary or convenient to the exercise of its powers under this act;

(B) Disseminate slum clearance and urban renewal information.

(ii) To provide or to arrange or contract for the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities or other facilities for or in connection with an urban renewal project;

(iii) To install, construct and reconstruct streets, utilities, parks, playgrounds and other public improvements;

(iv) To agree to any conditions that it deems reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of an urban renewal project and related activities and to include in any contract let in connection with such a project and related activities, provisions to fulfill those conditions as it deems reasonable and appropriate;

(v) Within its area of operation, to enter into any building or property in any urban renewal area in order to make inspections, surveys, appraisals, soundings or test borings, and to obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted as provided by law;

(vi) To acquire by purchase, lease, option, gift, grant, bequest, devise, eminent domain or otherwise, any real property (or personal property for its administrative purposes) together with any improvements thereon and to hold, improve, clear or prepare for redevelopment any such property;

(vii) To mortgage, pledge, hypothecate or otherwise encumber or dispose of any real property;

(viii) To insure or provide for the insurance of any real or personal property;

(ix) To enter into any contracts necessary to effectuate the purposes of this act;

(x) To invest any urban renewal project funds held in reserves or sinking funds or any such funds not required for immediate disbursement in property or securities in which savings banks may legally invest funds subject to their control, or to deposit in savings accounts in national or state banks and to redeem any bonds issued pursuant to W.S. 15-9-119 at the redemption price established therein or to purchase those bonds at less than redemption price, all such bonds so redeemed or purchased to be cancelled;

(xi) To borrow money and to apply for and accept any form of financial assistance from any source for the purposes of this chapter, to give such security as may be required, to enter into and carry out contracts or agreements in connection therewith and to include in any contract for financial assistance with the federal government for or with respect to any urban renewal project and related activities such conditions imposed pursuant to federal laws as the municipality deems reasonable and appropriate and which are not inconsistent with the purposes of this chapter;

(xii) Within its area of operation, to make or have made all surveys and plans necessary to the carrying out of the purposes of this chapter and to contract with any person, public or private, in making and carrying out those plans and to adopt or approve, modify and amend those plans, which plans may include but are not limited to:

(A) A general plan for the locality as a whole;

(B) Urban renewal plans;

(C) Plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements;

(D) Plans for the enforcement of state and local laws, codes, ordinances and regulations relating to the use of land, the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition or removal of buildings and improvements; and

(E) Perform or contract the performance of appraisals, title searches, surveys, studies and other plans and work necessary to prepare for the undertaking of urban renewal projects and related activities, to develop, test and report methods and techniques and carry out demonstrations and other activities for the prevention and the elimination of slums and urban blight.

(xiii) To prepare plans for and assist in the relocation of any persons displaced by an urban renewal project, and to make relocation payments to or with respect to those persons for moving expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the federal government;

(xiv) To appropriate funds, make expenditures and levy taxes and assessments as may be necessary to carry out the purposes of this act;

(xv) To zone or rezone any part of the municipality or make exceptions from building regulations;

(xvi) To enter into agreements with an urban renewal agency vested with urban renewal project power under W.S. 15-9-133, which agreements may extend over any period, notwithstanding any provision or rule of law to the contrary, respecting action to be taken by a municipality pursuant to any of the powers granted by this chapter;

(xvii) To close, vacate, plan or replan streets, roads, sidewalks, ways or other places;

(xviii) To plan or replan any part of the municipality;

(xix) Within its area of operation, to organize, coordinate and direct the administration of the provisions of this act as they apply to the municipality in order that the objective of remedying slum and blighted areas and preventing the causes thereof within the municipality may be most effectively promoted and achieved and to establish new offices of the municipality or to reorganize existing offices in order to carry out the purpose most effectively;

(xx) To exercise all or any part or combination of powers granted by this section; and

(xxi) To plan and undertake neighborhood development programs consisting of urban renewal project undertakings and activities in one (1) or more urban renewal areas which are planned and carried out on the basis of annual increments in accordance with the provisions of this chapter for planning and carrying out urban renewal projects.



15-9-114. Condemnation.

15-9-114. Condemnation.

(a) A municipality has the right to acquire by condemnation any interest in real property, including a fee simple title thereto, which it deems necessary for or in connection with an urban renewal project under this chapter. A municipality may exercise the power of eminent domain in the manner now provided or which may be hereafter provided by any other statutory provisions. Property already devoted to a public use may be acquired in like manner, provided that no real property belonging to the United States, the state or any political subdivision thereof, may be acquired without its consent.

(b) In any proceeding to fix compensation for damages for the taking or damaging of property, or any interest therein, through the exercise of the power of eminent domain or condemnation, evidence or testimony bearing upon the following matters is admissible and shall be considered, in addition to evidence or testimony otherwise admissible, in fixing the compensation for damages:

(i) Any use, condition, occupancy or operation of the property, which is unlawful or violative of or subject to elimination, abatement, prohibition or correction under any law or any ordinance or regulatory measure of the state, county, municipality, other political subdivisions or any agency thereof, in which the property is located, as being unsafe, substandard, unsanitary or otherwise contrary to the public health, safety or welfare;

(ii) The effect on the value of the property of any such use, condition, occupancy or operation, or of the elimination, abatement, prohibition or correction of any such use, condition, occupancy or operation.

(c) The testimony or evidence specified in subsection (b) of this section is admissible notwithstanding that no action has been taken by any public body or public office toward the abatement, prohibition, elimination or correction of any such use, condition, occupancy or operation. Testimony or evidence that any public body or public office charged with the duty or authority so to do has rendered, made or issued any judgment, decree, determination or order for the abatement, prohibition, elimination or correction of any such use, condition, occupancy or operation is admissible and is prima facie evidence of the existence and character of that use, condition or operation.



15-9-115. Property acquired in project; disposition and use generally.

15-9-115. Property acquired in project; disposition and use generally.

(a) A municipality may:

(i) Sell, lease or otherwise transfer real property or any interest therein acquired by it in an urban renewal project;

(ii) Enter into contracts with respect to such property for residential, recreational, commercial, industrial, educational or other uses or for public use; or

(iii) Retain the property or interest for public use in accordance with the urban renewal plan, subject to any covenants, conditions and restrictions, including covenants running with the land, as it deems necessary or desirable to assist in preventing the development or spread of future slums or blighted areas or to otherwise carry out the purposes of this chapter.

(b) The sale, lease, other transfer or retention of property specified in subsection (a) of this section, and any agreement relating thereto, may be made only after the local governing body approves the urban renewal plan.

(c) The purchasers or lessees and their successors and assigns are obliged to devote the real property only to the uses specified in the urban renewal plan and may be obligated to comply with any other requirements the municipality determines to be in the public interest, including the obligation to begin within a reasonable time any improvements on the real property required by the urban renewal plan. With respect to any real property in an urban renewal area acquired by any public body, political subdivision, agency or office of the state for uses in accordance with an urban renewal plan, the public body, political subdivision, agency or office of the state is authorized to obligate itself and its successors or assigns to devote the real property only to the uses specified in the urban renewal plan and, to the extent funds have been authorized or appropriated, to obligate itself to begin improvements required by the urban renewal plan.

(d) The real property or interest shall be sold, leased, otherwise transferred or retained at not less than its fair value for uses in accordance with the urban renewal plan. In determining the fair value, a municipality shall give consideration to:

(i) The uses provided therein;

(ii) The restrictions upon and the conditions and obligations assumed by the purchaser or lessee or by the municipality retaining the property; and

(iii) The objectives of the plan for the prevention of the recurrence of slum or blighted areas.

(e) The municipality in any instrument of conveyance to a private purchaser or lessee may provide that the purchaser or lessee is without power to sell, lease or otherwise transfer the real property without the prior written consent of the municipality until he has completed the construction of any improvements which he is obligated to construct thereon. Real property acquired by a municipality which is to be transferred in accordance with the provisions of the urban renewal plan, shall be transferred as rapidly as feasible in the public interest consistent with carrying out of the provisions of the plan. Any contract for the transfer and the urban renewal plan shall be recorded in the land records of the county in the manner provided by law to afford actual or constructive notice thereof.



15-9-116. Property acquired in project; disposition to private persons; procedure; notice; proposals; contracts.

15-9-116. Property acquired in project; disposition to private persons; procedure; notice; proposals; contracts.

(a) A municipality may:

(i) Dispose of real property in an urban renewal area to private persons only under reasonable procedures it prescribes or as are provided in this section;

(ii) By notice published once each week for four (4) consecutive weeks in a newspaper having a general circulation in the community, prior to the execution of any contract to sell, lease or otherwise transfer real property and prior to the delivery of any instrument of conveyance with respect thereto under the provisions of this section, invite proposals from and make available all pertinent information to private redevelopers or any persons interested in undertaking to redevelop or rehabilitate an urban renewal area or any part thereof. The notice shall:

(A) Identify the area or portion thereof;

(B) State that:

(I) Proposals shall be made by those interested within thirty (30) days after the last day of publication of the notice; and

(II) Information as is available may be obtained at the office designated in the notice.

(b) The municipality shall consider all redevelopment or rehabilitation proposals and the financial and legal ability of the persons making the proposals to carry them out. The municipality may accept any proposals it deems to be in the public interest and in furtherance of the purposes of this chapter. A notification of intention to accept a proposal shall be filed with the governing body not less than thirty (30) days prior to acceptance. Thereafter the municipality may execute a contract and deliver deeds, leases and other instruments and take all steps necessary to effectuate a contract in accordance with the provisions of W.S. 15-9-115.



15-9-117. Property acquired in project; temporary operation and maintenance.

15-9-117. Property acquired in project; temporary operation and maintenance.

A municipality may temporarily operate and maintain real property acquired by it in an urban renewal area for or in connection with an urban renewal project pending the disposition of the property as authorized in this chapter, without regard to the provisions of W.S. 15-9-115, for any uses and purposes it deems desirable even though not in conformity with the urban renewal plan.



15-9-118. Property acquired in project; disposition when area designated under federal provisions.

15-9-118. Property acquired in project; disposition when area designated under federal provisions.

Notwithstanding any other provisions of this chapter, if the municipality is situated in an area designated as a redevelopment area under the Federal Area Redevelopment Act 42 U.S.C. 3161 et seq., land in an urban renewal project area designated under the urban renewal plan for industrial or commercial uses may be disposed of to any public body or nonprofit corporation for subsequent disposition as promptly as practicable by the public body or corporation for redevelopment in accordance with the urban renewal plan. Only the purchaser from or lessee of the public body or corporation, and their assignees, are required to assume the obligation of beginning the building of improvements within a reasonable time. Any disposition of land to a public body or corporation under this section shall be made at its fair value for uses in accordance with the urban renewal plan.



15-9-119. Bonds authorized; payment thereof; security.

15-9-119. Bonds authorized; payment thereof; security.

(a) A municipality is empowered to issue:

(i) Revenue bonds to finance the undertaking of any urban renewal project under this chapter, including, without limiting the generality thereof, the payment of principal and interest upon any advances for surveys and plans or preliminary loans; and

(ii) Refunding bonds for the payment or retirement of bonds previously issued by it.

(b) The bonds shall be made payable solely from the income, proceeds and revenues derived from the municipality's undertaking and carrying out of urban renewal projects under this chapter. However, payment of the bonds may be further secured by a pledge of any loan, grant or contribution from the federal government or other source in aid of any urban renewal projects of the municipality under this chapter.



15-9-120. Taxes upon property; authorized division thereof.

15-9-120. Taxes upon property; authorized division thereof.

(a) Any urban renewal plan may contain a provision that taxes, if any, levied upon taxable property in an urban renewal project each year by or for the benefit of a municipality in the state shall be divided as follows:

(i) That portion of the taxes which would be produced by the rate upon which the tax is levied each year by or for each of the taxing agencies upon the total sum of the assessed value of the taxable property in the urban renewal project as shown upon the assessment roll used in connection with the taxation of the property by the taxing agency, last equalized prior to the effective date of the urban renewal project shall be allocated to and, when collected, paid into the funds of the respective taxing agencies as taxes by or for those taxing agencies on all other property are paid (for the purpose of allocating taxes by or for any taxing agency which did not include the territory in the urban renewal project on the effective date of the project but which territory had been annexed or otherwise included after the effective date, the assessment of the county last equalized on the project shall be used in determining the assessed valuation on the taxable property in the project on the effective date); and

(ii) That portion of the levied taxes each year in excess of the amount specified in paragraph (a)(i) of this section shall be allocated to and, when collected, paid into a special fund of the participating municipality or urban renewal agency to pay the principal and interest on loaned money advanced to, or any indebtedness incurred by the municipality or urban renewal agency. Unless the total assessed valuation of the taxable property in an urban renewal project exceeds the total assessed value of the taxable property in the project as shown by the last equalized assessment roll referred to in paragraph (a)(i) of this section, all of the taxes levied and collected upon the taxable property in the urban renewal project shall be paid into the funds of the respective taxing agencies. When any loans, advances and indebtedness, if any, and interest have been paid in full, all monies thereafter received from taxes upon the taxable property in the urban renewal project shall be paid into the funds of the various taxing agencies as taxes on all other property are paid.



15-9-121. Taxes upon property; when pledging allowed.

15-9-121. Taxes upon property; when pledging allowed.

In any urban renewal plan or in proceedings for the advance of monies or making of loans or the incurring of any indebtedness by the municipality or agency to finance or refinance in whole or in part the urban renewal project, the portion of the taxes specified in W.S. 15-9-120(a)(ii) may be irrevocably pledged for the payment of the principal of and interest on those loans or advances or that indebtedness.



15-9-122. Bonds; provisions inapplicable; tax exemption.

15-9-122. Bonds; provisions inapplicable; tax exemption.

(a) Revenue bonds issued under this chapter:

(i) Do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction;

(ii) Are not subject to the provisions of any other law or charter relating to the authorization, issuance or sale of bonds.

(b) Bonds issued under this chapter are for an essential public and governmental purpose and, together with interest thereon and income therefrom, are exempt from all taxes.



15-9-123. Bonds; resolution or ordinance; characteristics.

15-9-123. Bonds; resolution or ordinance; characteristics.

Bonds issued under this chapter shall be authorized by resolution or ordinance of the local governing body. The bonds may be issued in one (1) or more series and shall bear the date or dates, be payable upon demand or mature at the time or times, bear interest at the rate or rates, be in the denomination or denominations and form, either with or without coupon or registered, carry conversion or registration privileges, have the rank or priority, be executed in a manner and payable in a medium of payment at the place or places, be subject to the terms of redemption (with or without premium), be secured in the manner and have other characteristics as may be provided by the resolution or ordinance or trust indenture or mortgage issued pursuant thereto.



15-9-124. Bonds; sale or exchange.

15-9-124. Bonds; sale or exchange.

Bonds may be sold at not less than par at public sales held after notice published prior to the sale in a newspaper having a general circulation in the area of operation and in any other medium of publication as the municipality determines or may be exchanged for other bonds on the basis of par. However, the bonds may be sold to the federal government at a private sale at not less than par. If less than all of the authorized principal amount on the bonds is sold to the federal government, the balance may be sold at private sale at not less than par at an interest cost to the municipality or not to exceed the interest cost to the municipality of the portion of the bonds sold to the federal government.



15-9-125. Bonds; signatures and negotiability.

15-9-125. Bonds; signatures and negotiability.

If any of the public officials of the municipality whose signatures appear on any bonds or coupons issued under this chapter cease to be officials before the delivery of the bonds, the signatures are valid and sufficient for all purposes, the same as if the officials had remained in office until the delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter are fully negotiable.



15-9-126. Bonds; recitation thereon.

15-9-126. Bonds; recitation thereon.

In any suit, action or proceeding involving the validity or enforceability of any bond issued under this chapter or the security therefor, the bond reciting in substance that it has been issued by the municipality in connection with an urban renewal project, as defined in W.S. 15-9-103 is conclusively deemed to have been issued for that purpose and the project is conclusively deemed to have been planned, located and carried out in accordance with the provisions of this chapter.



15-9-127. General obligation bonds; purposes; authorization; approval; characteristics; other provisions unaffected.

15-9-127. General obligation bonds; purposes; authorization; approval; characteristics; other provisions unaffected.

(a) In addition to the authority to issue bonds pursuant to W.S. 15-9-119, any municipality may issue general obligation bonds for the urban renewal purposes specified in subsection (b) of this section and subject to the requirements thereof and the requirements of the constitution and any other applicable laws.

(b) General obligation bonds issued by a municipality for the purposes of aiding in the planning, undertaking or carrying out of any urban renewal project and related activities of a municipality, its board or commission, or its agency under this chapter shall be authorized by resolution or ordinance of the local governing body and shall be approved by a vote of the people residing in the issuing governmental unit at an election called, conducted, canvassed and returned in the manner provided for bond elections by the Political Subdivision Bond Election Law, W.S. 22-21-101 through 22-21-112.

(c) The bonds shall bear any characteristics as may be provided by the resolution or ordinance or trust indenture or mortgage issued pursuant thereto, including the characteristics specified in W.S. 15-9-123. Nothing in this section limits or otherwise adversely affects any other section of this chapter.



15-9-128. Investment of funds in bonds authorized; duty of care.

15-9-128. Investment of funds in bonds authorized; duty of care.

(a) Anyone carrying on a banking or investment business or an insurance business and all fiduciaries may legally invest any monies or other funds belonging to them or within their control in any bonds or other obligations issued by a municipality pursuant to this chapter.

(b) It is the purpose of this section to authorize any persons, political subdivisions and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations.

(c) Nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.



15-9-129. Exemption of property from execution; exception.

15-9-129. Exemption of property from execution; exception.

All property of a municipality or agency, including funds owned or held by it for the purposes of this chapter, are exempt from levy and sale by virtue of any execution. No execution or other judicial process shall issue against the property nor shall judgment against a municipality or agency be a charge or lien upon the property. The provisions of this section do not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this chapter by a municipality or agency on its rents, fees, grants or revenues from urban renewal projects.



15-9-130. Exemption of property from taxation; termination thereof.

15-9-130. Exemption of property from taxation; termination thereof.

The property of a municipality or agency acquired or held for the purposes of this chapter, is public property used for essential public and governmental purposes. The property is exempt from all taxes of the municipality, the county, the state or any political subdivision thereof. However, the tax exemption terminates if the municipality or agency sells, leases or otherwise disposes of the property in any urban renewal area to a purchaser or lessee which is not a public body entitled to tax exemption for the property.



15-9-131. Powers of municipality, public body in aiding project.

15-9-131. Powers of municipality, public body in aiding project.

(a) To aid in the planning, undertaking or carrying out of an urban renewal project and related activities authorized by this chapter located within the area in which it is authorized to act, any public body or municipality, upon terms and with or without consideration as it determines, may:

(i) Dedicate, sell, convey or lease any of its interest in any property or grant easements, licenses or other rights or privileges therein to a municipality;

(ii) Incur the entire expense of any public improvements it makes in exercising the powers granted in this section;

(iii) Do any and all things necessary to aid or cooperate in the planning or carrying out of an urban renewal plan;

(iv) Lend, grant or contribute funds to a municipality;

(v) Enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with the federal government, a municipality or any other public body respecting action to be taken pursuant to any of the powers granted by this chapter, including the furnishing of funds or other assistance in connection with an urban renewal project and related activities;

(vi) Borrow money and apply for and accept any form of financial assistance from any source;

(vii) Furnish any public buildings and public facilities or any other works which it is otherwise empowered to undertake;

(viii) Furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways or other places;

(ix) Plan or replan, zone or rezone any part of the public body or make exceptions from building regulations; and

(x) Cause administrative and other services to be furnished to the municipality.

(b) If at any time title to or possession of any urban renewal project is held by any public body or governmental agency, other than the municipality which is authorized by law to engage in the undertaking, carrying out or administration of urban renewal projects and related activities (including any agency or instrumentality of the United States of America), the provisions of the agreements referred to in this section inure to the benefit of and may be enforced by the public body or governmental agency.

(c) Any sale, conveyance, lease or agreement pursuant to this section may be made by a public body without appraisal, public notice, advertisement or public bidding.

(d) As used in this section, "municipality" includes an urban renewal agency vested with all of the urban renewal project powers pursuant to W.S. 15-9-133.



15-9-132. Instruments presumed properly executed.

15-9-132. Instruments presumed properly executed.

Any instrument executed by a municipality and purporting to convey the right, title or interest in any property under this chapter is conclusively presumed to have been executed in compliance with the provisions hereof insofar as title or other interest of any bona fide purchasers, lessees or transferees of the property is concerned.



15-9-133. Exercise of powers; delegation and scope thereof; exceptions.

15-9-133. Exercise of powers; delegation and scope thereof; exceptions.

(a) A municipality may itself exercise its urban renewal powers as specified in this chapter.

(b) As used in this section, "urban renewal powers," when applied to their exercise by the urban renewal agency, include the rights, powers, functions and duties of a municipality set forth in this chapter, except the following:

(i) The determination of an area to be a slum or blighted area or combination thereof and the designation of an area as appropriate for an urban renewal project;

(ii) Approval of urban renewal plans and modifications thereof;

(iii) General neighborhood renewal plans and communitywide plans or programs for urban renewal;

(iv) Establishment of a general plan for the locality as a whole;

(v) The power to formulate a workable program under W.S. 15-9-105.

(c) A municipality shall not delegate to an urban renewal agency or a board or commission, the power to acquire by condemnation real property within the boundaries of an urban renewal area.



15-9-134. Agency; creation; board of commissioners; appointment; compensation; actions and procedure; removal.

15-9-134. Agency; creation; board of commissioners; appointment; compensation; actions and procedure; removal.

(a) There is created in each municipality a public body corporate and politic to be known as the "urban renewal agency" of the municipality. The urban renewal agency shall not exercise its powers under this chapter until or unless the local governing body has made the finding prescribed in W.S. 15-9-106 and has elected to have urban renewal powers exercised by an urban renewal agency as provided in W.S. 15-9-133.

(b) The mayor, by and with the consent and advice of the local governing body, shall appoint a board of five (5) commissioners of the urban renewal agency selected on the basis of their interest in and knowledge of community planning, urban renewal and business management. Any person may be appointed as commissioner if he resides within the area of operation of the agency (which shall have the same bounds or limits as the area of operation of the municipality) and is otherwise eligible for appointment under this chapter. The original appointment of commissioners shall be as follows: one (1) for a term of one (1) year; one (1) for a term of two (2) years; one (1) for a term of three (3) years; one (1) for a term of four (4) years; and one (1) for a term of five (5) years. Thereafter each appointment shall be for a term of five (5) years.

(c) Each commissioner shall hold office until his successor is appointed and qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk of the municipality and the certificate is conclusive evidence of the commissioner's due and proper appointment.

(d) A commissioner shall receive no compensation for his services but is entitled to necessary expenses incurred in the discharge of his duties. No commissioner or other officer of any urban renewal agency, board or commission exercising powers pursuant to this chapter shall hold any other public municipal office for which compensation is received.

(e) The powers of an urban renewal agency shall be exercised by the commissioners thereof. A majority of the commissioners constitute a quorum for all purposes. Action may be taken by the agency upon a vote of a majority of the commissioners present, unless in any case the bylaws require a larger number. Annually, at the first meeting, the board of commissioners shall elect its officers. Each officer shall hold office for a term of one (1) year and until his successor is elected and qualified.

(f) A commissioner may be removed from office for inefficiency, neglect of duty or misconduct in office only after:

(i) A hearing;

(ii) He has been given a copy of the charges at least ten (10) days prior to the hearing; and

(iii) He has had an opportunity to be heard in person or by counsel.



15-9-135. Agency; staff.

15-9-135. Agency; staff.

An agency may employ an executive director, technical experts and any other agents and employees it requires and determine their qualifications, duties and compensation. An agency may also employ or retain its own counsel and legal staff.



15-9-136. Agency; annual reports.

15-9-136. Agency; annual reports.

An agency authorized to transact business and exercise powers under this chapter shall file with the local governing body on or before May 31 of each year a report of its activities for the preceding calendar year. The report shall include a complete financial statement setting forth its assets, liabilities, income and operating expenses as of the end of that calendar year. At the time of filing the report, the agency shall publish in a newspaper of general circulation in the community a notice to the effect that the report has been filed with the municipality and is available for inspection during business hours in the office of the clerk of the municipality and in the office of the agency.



15-9-137. Voluntary conflicts of interest prohibited; disclosure of involuntary conflicts; violation.

15-9-137. Voluntary conflicts of interest prohibited; disclosure of involuntary conflicts; violation.

No public official or employee of a municipality, or board or commission thereof, and no commissioner or employee of an urban renewal agency vested by a municipality with urban renewal project powers under W.S. 15-9-133 shall voluntarily acquire any personal interest, direct or indirect, in any urban renewal project, or in any property included or planned to be included in any urban renewal project of that municipality or in any contract or proposed contract in connection with that urban renewal project. If the acquisition is not voluntary, the interest acquired shall be immediately disclosed in writing to the local governing body, and the disclosure shall be entered upon the minutes thereof. If any official, commissioner or employee presently owns or controls, or owned or controlled within the preceding two (2) years, any interest, directly or indirectly, in any property which he knows is included or planned to be included in any urban renewal project, he shall immediately disclose this fact in writing to the local governing body. The disclosure shall be entered upon the minutes of the governing body, and no such official, commissioner or employee shall participate in any action by the municipality, or board or commission thereof, or urban renewal agency, affecting the property. Any disclosure required to be made by this section to the local governing body shall concurrently be made to an urban renewal agency which has been vested with urban renewal project powers by the municipality pursuant to this chapter. Any violation of the provisions of this section constitutes misconduct in office.






ARTICLE 2 - DOWNTOWN DEVELOPMENT AUTHORITY

15-9-201. Declarations.

15-9-201. Declarations.

(a) The Wyoming legislature declares that the organization of downtown development authorities having the purposes and powers provided in this act will serve a public use; will promote the health, safety, prosperity, security and general welfare of the inhabitants thereof and of the people of this state, will halt or prevent deterioration of property values or structures within central business districts, will halt or prevent the growth of blighted areas within such districts, and will assist municipalities in the development and redevelopment of such districts and in the overall planning to restore or provide for the continuance of the health thereof, and will be of especial benefit to the property within the boundaries of any authority created pursuant to the provisions of this article.

(b) The Wyoming legislature determines, finds and declares that because of a number of atypical factors and special conditions concerning downtown development unique to each locality, the rule of strict construction shall have no application to this article, but it shall be liberally construed to effect the purposes and objects for which it is intended.



15-9-202. Definitions.

15-9-202. Definitions.

(a) As used in this article, unless the context otherwise requires:

(i) "Authority" means a downtown development authority created pursuant to the provisions of this article in any municipality of this state and any successor to its functions, authority, rights and obligations;

(ii) "Blighted area" means an area within the central business district which, by reason of the presence of a substantial number of deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, usefulness, or unsanitary or unsafe conditions, deterioration of site or other improvements, unusual topography, defective or unusual conditions of title rendering the title nonmarketable, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of the central business district, retards the provision of housing accommodations, or constitutes an economic or social liability and is a menace to the public health, safety, morals or welfare in its present condition and use;

(iii) "Board" means the board of the authority or the governing body when acting as the authority pursuant to W.S. 15-9-203;

(iv) "Central business district" means the area in a municipality which is and traditionally has been the location of the principal business, commercial, financial, service and governmental center, zoned or used accordingly;

(v) "Development project" or "project" means undertakings and activities of an authority or municipality as authorized in this article in a designated area for the development or redevelopment of the area in accordance with a plan of development and includes:

(A) The planning or management of development or improvement activities;

(B) Landscaping or other maintenance of public areas;

(C) Promotion of public events;

(D) Activities in support of business recruitment and development;

(E) Any other economic improvement activity for which an assessment may be made on property specially benefited thereby.

(vi) "Director" means the chief executive officer of the authority;

(vii) "District" means the authority or the area within which the authority may exercise its powers;

(viii) "Downtown" means a specifically defined area of the municipality in the central business district, established by the governing body of the municipality pursuant to this article;

(ix) "Governing body" means the city council, town council or other governing board of any municipality of this state;

(x) "Landowner" means the owner in fee of any undivided interest in real property or any improvement permanently affixed thereto within the district. As used in this article, "owner in fee" includes a contract purchaser obligated to pay general taxes, an heir or a devisee under a will admitted to probate and does not include a contract seller of property with respect to which the contract purchaser is deemed to be the owner in fee for purposes of this paragraph;

(xi) "Lessee" means the holder of a leasehold interest in real property within the district. As used in this article, "leasehold interest" does not include a license or mere contract right to use real property within the district;

(xii) "Municipal sales tax" means revenues distributed to the municipalities from the state of Wyoming from the state sales tax as provided in W.S. 39-15-111, and includes the share distributed to a municipality from any tax collected under the provisions of W.S. 39-15-203;

(xiii) "Plan of development" means a plan, as it exists from time to time, for the development or redevelopment of a downtown development area, including all properly approved amendments thereto;

(xiv) "Plan of development area" or "development area" means an area in the central business district which the board and the governing body designate as appropriate for a development project;

(xv) "Planning board" means the agency designated by the governing body of the municipality which is chiefly responsible for planning in the municipality and, if no separate agency exists, "planning board" means the governing body of the municipality;

(xvi) "Property tax" means the revenue derived from the eight (8) mill tax authorized by Article 15, Section 6 of the Wyoming Constitution;

(xvii) "Public body" means the state of Wyoming or any municipality, quasi-municipal corporation, board, commission, authority or other political subdivision or public corporate body of the state;

(xviii) "Public facility" includes but is not limited to any streets, parks, plazas, parking facilities, playgrounds, pedestrian malls, rights-of-way, structures, waterways, bridges, lakes, ponds, canals, utility lines or pipes, and buildings, including access routes to any of the foregoing, designed for use by the public generally or used by any public agency with or without charge, whether or not the same is revenue-producing;

(xix) "Qualified elector" means a resident as defined in this section;

(xx) "Resident" means one who is a citizen of the United States and a resident of Wyoming, eighteen (18) years of age or older, who makes his residence within the municipality.



15-9-203. Powers of governing body; creation of authority; status thereof.

15-9-203. Powers of governing body; creation of authority; status thereof.

A municipality may itself exercise the powers specified in this article, or if the governing body, by resolution, determines it to be in the public interest, it may elect to create and establish a downtown development authority, pursuant to the provisions of this article. The authority shall have all the powers provided in this article that are authorized by the ordinance authorizing the authority, or any amendment thereto. When established, the authority shall be a body corporate and capable of being a party to suits, proceedings and contracts the same as municipalities in this state. The authority may be dissolved by ordinance of the governing body, if there is no outstanding indebtedness of the authority or if adequate provision for the payment of such indebtedness is provided.



15-9-204. Organizational procedure.

15-9-204. Organizational procedure.

(a) Upon petition of twenty-five percent (25%) of the persons owning nonresidential property within the proposed district and following a public hearing, if the governing body of a municipality determines it is necessary to establish a downtown development authority for the public health, safety, prosperity, security and welfare and to carry out the purposes of an authority as stated in W.S. 15-9-201, it may by ordinance establish a downtown development authority. In the ordinance, the governing body shall state the boundaries of the downtown development district, as set forth in the original petition requesting the establishment of a downtown development authority within which the authority shall exercise its powers. Upon request of the governing body, the petitioners may submit an amended petition which modifies the boundaries of the district. The boundaries of the downtown development authority shall be certified to the county assessor of the county in which the municipality is located within sixty (60) days after formation of the district.

(b) Any ordinance creating a downtown development authority shall provide that any ordinance or resolution by which bonds are issued pursuant to this article shall specify the maximum net effective interest rate of such bonds.



15-9-205. Board; appointment; membership; terms; vacancies.

15-9-205. Board; appointment; membership; terms; vacancies.

(a) The affairs of the authority shall be under the direct supervision and control of a board consisting of not less than five (5) nor more than eleven (11) members appointed by the governing body. A majority of the members appointed shall reside, be a lessee or own property in the downtown development district.

(b) The board shall be constituted as follows:

(i) At least one (1) member shall be a member of the governing body, appointed to serve at the pleasure of the governing body;

(ii) Two (2) members shall be appointed for terms expiring June 30 of the year following the date of the ordinance adopted by the governing body establishing the authority;

(iii) Two (2) members shall be appointed for terms expiring June 30 of the second year following the date of the ordinance adopted by the governing body establishing the authority;

(iv) Two (2) members, if the board consists of seven (7) or more members, shall be appointed for terms expiring June 30 of the third year following the date of the ordinance adopted by the governing body establishing the authority;

(v) All other members shall be appointed for terms expiring June 30 of the fourth year following the date of the ordinance adopted by the governing body establishing the authority.

(c) A member shall hold office until his successor has been appointed and qualified. After the terms of the initial members of the board have expired, the terms of all members (except any member who is a member of the governing body) shall expire four (4) years from the expiration date of the terms of their predecessors. Appointments to fill vacancies shall be for the unexpired term. In any municipality in which the charter provides that the appointive authority is the mayor, the mayor shall make appointments to the board.



15-9-206. Board; qualifications; oath of office; rules of procedure; meetings; reimbursement; removal.

15-9-206. Board; qualifications; oath of office; rules of procedure; meetings; reimbursement; removal.

(a) A majority of the members of the board, except any member from the governing body, shall reside, be a lessee or own real property in the downtown development district within the municipality in which the authority is located. An officer or director of a corporation having its place of business in the downtown development district shall be eligible for appointment to the board. No officer or employee of the municipality where the authority is located, other than any appointee from the governing body, shall be eligible for appointment to the board. Within thirty (30) days after the occurrence of a vacancy, the governing body, except as provided in W.S. 15-9-205(c), shall appoint a successor.

(b) Before assuming the duties of the office, each appointed member shall qualify by taking and subscribing to the oath of office required of officials of the municipality.

(c) The board shall adopt and promulgate rules governing its procedure, including election of officers. The rules shall be filed in the office of the clerk of the governing body. The board shall hold regular or special meetings in the manner provided in the rules of the board. All meetings of the board shall be open to the public except those dealing with land acquisition or sales, personnel matters or legal matters. Members of the board shall serve without compensation, but they may be reimbursed for actual and necessary expenses.

(d) After notice and an opportunity to be heard, an appointed member of the board may be removed for cause by the governing body.



15-9-207. Board; powers and duties; division of property and sales tax; special fund; adjustment evaluations.

15-9-207. Board; powers and duties; division of property and sales tax; special fund; adjustment evaluations.

(a) The board, subject to the provisions of this article and subject to other applicable provisions of law, shall have all powers customarily vested in the board of directors of a corporation. It shall exercise supervisory control over the activities of the director and the staff of the authority in carrying out the functions authorized by this article.

(b) In addition to the powers granted by subsection (a) of this section, the board may:

(i) Appoint and remove a director and other staff members, who shall be employed upon recommendation of the director, and prescribe their duties and fix their compensation;

(ii) At the request of the governing body, prepare an analysis of economic changes taking place in the central business district of the municipality;

(iii) Study and analyze the impact of metropolitan growth upon the central business district;

(iv) Plan and propose, within the downtown development area, plans of development for public facilities and other improvements to public or private property of all kinds, including removal, site preparation, renovation, repair, remodeling, reconstruction or other changes in existing buildings which may be necessary or appropriate to the execution of any development plan which in the opinion of the board will aid and improve the downtown development area;

(v) Implement, as provided in this article, any plan of development, whether economic or physical, in the downtown development area as is necessary to carry out its functions;

(vi) In cooperation with the planning board and the planning department of the municipality, develop long-range plans designed to carry out the purposes of the authority and to promote the economic growth of the district, and implement education and public relations programs to persuade property owners and business proprietors to implement such plans to the fullest extent possible;

(vii) Retain and fix the compensation of legal counsel to advise the board in the proper performance of its duties;

(viii) Make and enter into all contracts necessary or incidental to the exercise of its powers and the performance of its duties.

(c) Notwithstanding any law to the contrary, any plan of development as originally adopted by the board or as later modified pursuant to this article may, after approval by the governing body of the municipality, contain a provision that property taxes, if any, levied after the effective date of the approval of the plan of development by the governing body upon taxable property within the boundaries of the development area each year, or that municipal sales taxes collected within the area, or both, shall be divided for a period not to exceed twenty-five (25) years after the effective date of approval by the governing body of the provision, as follows:

(i) That portion of the property taxes which are produced by the levy at the rate fixed each year by the governing body upon the valuation for assessment of taxable property within the boundaries of the development area last certified prior to the effective date of approval by the governing body of the plan, or, as to an area later added to the boundaries of the development area, the effective date of the modification of the plan, or that portion of municipal sales taxes collected within the boundaries of the development area in the twelve (12) month period ending on the last day of the month prior to the effective date of approval of the plan, or both, shall be paid into the treasury of the municipality;

(ii) That portion of the property taxes or all or any portion of the municipal sales taxes, or both, in excess of such amount shall be allocated to and, when collected, paid into a special fund of the municipality and used, as determined by the authority and the governing body of the municipality, for the payment of the principal of, the interest on, and any premiums due in connection with the bonds of, loans or advances to, or indebtedness incurred by, whether funded, refunded, assumed or otherwise, the municipality for financing or refinancing, in whole or in part, a development project within the boundaries of the development area and for payment of costs of landscaping or other maintenance of public areas, promotion of public events, activities in support of business recruitment and development and funding of capital improvements. Any excess municipal sales tax collection not allocated pursuant to this paragraph shall be paid into the funds of the municipality. Unless and until the total valuation for assessment of the taxable property within the boundaries of the development area exceeds the base valuation for assessment of the taxable property within such boundaries, as provided in paragraph (i) of this subsection, all of the property taxes levied upon the taxable property in the development area shall be paid into the treasury of the municipality. Unless and until the total municipal sales tax collections in the development area exceed the base year municipal sales tax collections in such area, as provided in paragraph (i) of this subsection, all municipal sales tax collections shall be paid into the funds of the municipality. When such bonds, loans, advances and indebtedness, if any, including interest thereon and any premiums due in connection therewith, and including any refunding securities therefore, have been paid, all taxes upon the taxable property or the total municipal sales tax collections, or both, in the development area shall be paid into the funds of the municipality.

(d) The special fund described in paragraph (c)(ii) of this section and the tax monies paid into the fund may be irrevocably pledged by the municipality for the payment of the principal of, the interest on, and any premiums due in connection with the bonds, loans, advances or indebtedness if the question of issuing the bonds or otherwise providing for the loans, advances or indebtedness and the question of the intended pledge are first submitted for approval to the qualified electors of the municipality at an election. The election shall be called by resolution of the board adopted at a regular or special meeting and approved by the governing body by a majority vote. The election shall be held, conducted, canvassed and returned in accordance with the Political Subdivision Bond Election Law, W.S. 22-21-101 through 22-21-112.

(e) School districts which include all or any part of the development area shall be permitted to participate in an advisory capacity.

(f) In the event there is a general reassessment of taxable property valuations in any county including all or part of the development area subject to division of valuation for assessment under subsection (c) of this section, or a change in the sales tax percentage levied in any municipality including all or part of the development area subject to division of sales taxes under subsection (c) of this section, the portions of valuations for assessment or sales taxes under both paragraphs (i) and (ii) of subsection (c) of this section shall be proportionately adjusted in accordance with the reassessment or change.



15-9-208. Plan of development; procedure for approval; public hearings; notice thereof; findings of governing body.

15-9-208. Plan of development; procedure for approval; public hearings; notice thereof; findings of governing body.

(a) An authority shall not actually undertake a development project for a development area unless the governing body, by resolution, has first approved the plan of development which applies to the development project.

(b) Prior to its approval of a plan of development, the governing body shall submit the plan to the planning board of the municipality, if any, for review and recommendations. The planning board shall submit its written recommendations with respect to the proposed plan of development to the governing body within thirty (30) days after receipt of the plan for review. Upon receipt of the recommendations of the planning board or, if no recommendations are received within thirty (30) days, the governing body may proceed with the hearing on the proposed plan of development prescribed by subsection (c) of this section.

(c) The governing body shall hold a public hearing on a plan of development or substantial modification of an approved plan of development after public notice by one (1) publication during the week immediately preceding the hearing, in a newspaper having a general circulation in the municipality. The notice shall describe the time, date, place and purpose of the hearing, shall generally identify the plan of development area covered by the plan and shall outline the general scope of the development project under consideration.

(d) Following the hearing, the governing body may approve a plan of development if it finds there is a need to take corrective measures in order to halt or prevent deterioration of property values or structures within the development area or to halt or prevent the growth of blighted areas therein, or any combination thereof, and if it further finds that the plan will afford maximum opportunity, consistent with the sound needs and plans of the municipality as a whole, for the development or redevelopment of the development area by the authority and by private enterprise.



15-9-209. Additional powers of authority; sale or letting of property at fair value.

15-9-209. Additional powers of authority; sale or letting of property at fair value.

(a) In addition to the other powers granted by this article, the authority shall have all powers, except as limited in the ordinance or any amendments thereto establishing the authority, necessary to carry out and effectuate the purposes and provisions of this article, including but not limited to the following powers:

(i) To acquire by purchase, lease, license, option, gift, grant, devise or otherwise any property or any interest therein;

(ii) In connection with public facilities, to improve land and to construct, reconstruct, equip, improve, maintain, repair and operate buildings and other improvements, whether on land of the authority or otherwise;

(iii) To lease or sublease as lessor any property owned or leased by it or under its control on such terms and conditions as may be established by the board for residential, recreational, commercial, industrial or other uses or for public use in accordance with the plan of development;

(iv) To sell or otherwise dispose of property of the authority or any interest therein, subject to such covenants, conditions and restrictions as it deems necessary or desirable to carry out the purposes and objectives of the authority, for residential, recreational, commercial, industrial or other uses or for public use in accordance with the plan of development;

(v) To fix, charge and collect fees, rates, tolls, rents and charges for the use of any property of the authority or any property under its control and to pledge any such revenues in support of any obligations of the authority;

(vi) To cooperate with the municipality in which the authority is located and any other governmental agency or public body and to enter into contracts with any such agency or body;

(vii) To make to or receive from the municipality or the county in which the authority is located conveyances, leasehold interests, grants, contributions, loans and any other rights and privileges;

(viii) To invest any funds of the authority not required for immediate disbursement in property or securities in which public bodies may invest funds, and to redeem any bonds issued by the municipality at the redemption price established therein or to purchase such bonds at less than the redemption price, all bonds so redeemed or purchased to be cancelled;

(ix) To deposit any funds not required for immediate disbursement in any depository authorized by law to receive and hold public funds. For the purpose of making such deposits, the board may appoint, by written resolution, one (1) or more persons to act as custodians of the funds of the authority. Such persons shall give surety bonds in such amounts and form and for such purposes as the board requires;

(x) To demolish and remove buildings and improvements located on, and to install, construct or reconstruct improvements and facilities, including public facilities, on any land owned by the authority or the municipality in preparation for conveyance to purchasers or lessees, or otherwise.

(b) Any sale or letting of property by the authority shall be at not less than its fair value (as determined by the authority and the governing body) for uses in accordance with the plan of development. In determining the fair value of real property for such uses, an authority shall consider the uses provided in the development plan; the restrictions upon and the covenants, conditions and obligations assumed by the purchaser or lessee; and the objectives of the development plan.



15-9-210. Authorization of bonds; determination of costs; expenditure of proceeds.

15-9-210. Authorization of bonds; determination of costs; expenditure of proceeds.

(a) By ordinance adopted by the governing body at a regular or special meeting, by a vote of a majority of the members of the governing body, the municipality may issue bonds, payable solely from taxes pledged pursuant to W.S. 15-9-207, to pay all or any part of the cost of any project or for furthering any purpose of this article.

(b) The governing body, in determining such costs, may include all costs and estimated costs of the issuance of the bonds; all engineering, inspection, fiscal and legal expenses; any discount on the sale of the bonds; the cost of any financial, professional or other expert advice; contingencies; any administrative, operating or other expenses of the municipality incurred pursuant to the issuance of the bonds, as may be determined by the governing body; all other expenses as may be necessary or incident to the financing, acquisition, improvement, equipment and completion of any development project or for furthering any purpose of this article; sufficient provision of reserves for working capital, operation, maintenance or replacement expense, or for payment or security of principal of or interest on any bonds during or after an acquisition or improvement, and equipment, as the governing body may determine; and reimbursements to any governmental agency or instrumentality for any monies expended pursuant to agreement on any project or for furthering any purpose of this article.

(c) In each project financed by the proceeds of bonds issued under this article, the governing body shall determine the costs of, and may budget a percentage of bond proceeds for, operation and administration of the project.

(d) The proceeds of the bonds may be expended by the municipality or, with the consent of the municipality, by the authority as agent for, and on behalf of, the municipality. If the proceeds of the bonds are applied for the acquisition of real or personal properties, the governing body may:

(i) Retain title to the properties in its own name, and lease or grant licenses or privileges in the properties to the authority in order that the authority may, as principal or agent, exercise its powers with respect to the properties; or

(ii) Convey title to the properties to the authority for such consideration and subject to such terms and conditions as the governing body may prescribe without regard to any restriction, limitation or condition otherwise imposed by statute on the sale or disposition of the properties by a municipality.



15-9-211. Bond provisions; lost or destroyed securities; facsimile signatures; limited obligations.

15-9-211. Bond provisions; lost or destroyed securities; facsimile signatures; limited obligations.

(a) Bonds issued pursuant to this article shall bear interest at a rate such that the net effective interest rate of the issue does not exceed the maximum net effective interest rate authorized, payable semiannually or annually, and evidenced by one (1) or two (2) sets of coupons, if any, executed with the facsimile or manually executed signature of any official of the municipality; except that the first coupon appertaining to any bond may evidence interest not in excess of one (1) year. The ordinance authorizing the issuance of the bonds shall specify the maximum net effective interest rate. The bonds may be issued as term or serial bonds, in one (1) or more series, may bear such date, may mature at such time not exceeding twenty (20) years duration, may be in such denomination or denominations, may be payable in such medium of payment at such place or places within or without the state (including but not limited to the office of any county treasurer in which the municipality is located wholly or in part), may carry such registration privileges, may be subject to such terms of prior redemption in advance of maturity in such order or by lot or otherwise at such time with or without a premium, may be executed in such manner, may bear such privileges for reissuance in the same or other denomination, may be so reissued, without modification of maturities and interest rates, and may be in such form, either bearer, coupon or registered, with such recitals, terms, covenants, conditions and other details as may be provided by the governing body, subject to the provisions of this article.

(b) The governing body may provide for preferential security for any bonds, both principal and interest, to be issued pursuant to this article to the extent deemed feasible and desirable by the governing body over any bonds that may be issued thereafter. The bonds may be sold at, above or below the principal amounts thereof, but they may not be sold at a price such that the net effective interest rate of the issue of bonds exceeds the maximum net effective interest rate authorized. The bonds may be sold at public or private sale as determined by the governing body to be in the best interest of the issuer. Bonds may be issued with privileges for conversion or registration, or both, for payment as to principal or interest, or both; and, where interest accruing on the bonds is not represented by interest coupons, the bonds may provide for the endorsing of payments of interest thereon.

(c) Subject to the payment provisions of this article, the bonds, any interest coupons attached thereto, and any temporary bonds shall be fully negotiable within the meaning of and for all the purposes of this article, except as the governing body may otherwise provide; and each holder of each security, by accepting the security, shall be conclusively deemed to have agreed that the security, except as otherwise provided, is and shall be fully negotiable within the meaning and for all purposes of this article.

(d) Notwithstanding any other provision of law, the governing body in any proceedings authorizing bonds pursuant to this article:

(i) May provide for the initial issuance of one (1) or more bonds, referred to in this subsection as "bond", aggregating the amount of the entire issue;

(ii) May make such provision for installment payments of the principal amount of any such bond as it may consider desirable;

(iii) May provide for the making of any such bond, payable to bearer or otherwise, registrable as to principal or as to both principal and interest and, where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bonds;

(iv) May further make provision in any such proceedings for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal, or principal and interest, or both.

(e) If lost or completely destroyed, any security authorized by this article may be reissued in the form and tenor of the lost or destroyed security upon the owner furnishing, to the satisfaction of the governing body, proof of ownership; proof of loss or destruction; a surety bond in twice the face amount of the security, including any unmatured coupons appertaining thereto; and payment of the cost of preparing and issuing the new security.

(f) Any officer authorized to execute any bond, after filing with the secretary of state his manual signature certified by him under oath, may execute or cause to be executed, with a facsimile signature in lieu of his manual signature, any bond authorized in this article, if such a filing is not a condition of execution with a facsimile signature of any interest coupon, and if at least one (1) signature required or permitted to be placed on each such bond, excluding any interest coupon, is manually subscribed. An officer's facsimile signature shall have the same legal effect as his manual signature.

(g) Bonds issued pursuant to this section shall constitute an indebtedness of the municipality within the meaning of constitutional and statutory limitations. However, each bond issued pursuant to this section shall recite in substance that the bond, including interest payable thereon, is payable solely from the revenues or special funds pledged to the payment thereof and the bond constitutes a limited obligation of the municipality.



15-9-212. Refunding bonds; limited obligations.

15-9-212. Refunding bonds; limited obligations.

(a) By ordinance adopted by the governing body at a regular or special meeting, by vote of a majority of the members of the governing body, any bonds issued under this article may be refunded by the municipality without an election, subject to the provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise relating thereto. Any bonds issued for refunding purposes may either be delivered in exchange for the outstanding bonds authorized to be refunded or may be sold as provided in this article for the sale of other bonds.

(b) No bonds may be refunded under this article unless the holders thereof voluntarily surrender them for exchange or payment, or unless they either mature or are callable for prior redemption under their terms within ten (10) years from the date of issuance of the refunding bonds. Provision shall be made for paying the bonds within said period of time. No maturity of any bonds refunded may be extended over fifteen (15) years. The rate of interest on such refunding bonds shall be determined by the authority. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed such unaccrued costs of the bonds refunded, except to the extent any interest on the bonds refunded in arrears or about to become due is capitalized with the proceeds of the refunding bonds. The principal amount of the refunding bonds may also be less than or the same as the principal amount of the bonds refunded so long as provision is duly and sufficiently made for their payment.

(c) The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds to be refunded or be placed in escrow or in trust to be applied to the payment of the bonds refunded upon their presentation. Any proceeds held in escrow or in trust pending use may be invested or reinvested in state or federal securities. The proceeds and investments in escrow or in trust, together with any interest or other gain to be derived from any investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent or trustee payable therefrom, to pay the bonds refunded as they become due at their respective maturities or due at the designated prior redemption date upon which the authority shall be obligated to call the refunded bonds for prior redemption.

(d) The relevant provisions pertaining to bonds generally shall be equally applicable in the authorization and issuance of refunding bonds, including their terms and security, the bond resolution, trust indenture, taxes and revenues, and other aspects of the bonds.

(e) Bonds issued pursuant to this section shall constitute an indebtedness of the municipality within the meaning of constitutional and statutory limitations. However, each bond issued pursuant to this section shall recite in substance that the bond, including interest payable thereon, is payable solely from the revenues or special funds pledged to the payment thereof and the bond constitutes a limited obligation of the municipality.



15-9-213. Revenue bonds.

15-9-213. Revenue bonds.

In addition to the bonds authorized pursuant to W.S. 15-9-212, the municipality may issue revenue bonds payable solely from legally available nontax revenues of the municipality. Except for the foregoing, bonds shall be issued pursuant to all the other provisions of W.S. 15-9-211. However, revenue bonds issued pursuant to this section shall not constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitations but an election of the qualified electors of the municipality shall be required for the issuance thereof. The election shall be called, conducted, canvassed and returned in the manner provided for bond elections by the Political Subdivision Bond Election Law, W.S. 22-21-101 through 22-21-112. Each revenue bond issued pursuant to this section shall recite in substance that the bond, including interest thereon, is payable solely from the nontax revenues or special funds pledged to the payment thereof and the bond does not constitute a debt of the municipality within the meaning of any constitutional or statutory limitations.



15-9-214. Tax exemption; exceptions.

15-9-214. Tax exemption; exceptions.

The bonds and the income therefrom shall be exempt from taxation, except estate and transfer taxes.



15-9-215. Limitation of actions.

15-9-215. Limitation of actions.

After thirty (30) days from the effective date of any ordinance or resolution authorizing the issuance of bonds pursuant to this article, all actions or suits challenging its findings, determinations or contents or challenging the validity of the bonds shall be perpetually barred.



15-9-216. Rights and powers of bondholders.

15-9-216. Rights and powers of bondholders.

(a) Subject to any contractual limitations binding upon the holders of any issue of bonds or trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion or percentage of the holders, any holder of bonds or trustee therefor has the right and power, for the equal benefit and protection of all holders of bonds similarly situated:

(i) By an action in the nature of mandamus or other suit, action or proceeding at law or in equity to enforce his rights against the municipality and to require and compel the governing body to perform its duties and obligations under this article and its covenants and agreements with the bondholders;

(ii) By action or suit in equity to require the governing body to account as if they were the trustees of an express trust;

(iii) By action or suit in equity to enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders;

(iv) To bring suit upon the bonds.

(b) No right or remedy conferred by this article upon any holder of bonds or any trustee therefor is intended to be exclusive of any other right or remedy, but each such right or remedy is cumulative and in addition to every other right or remedy and may be exercised without exhausting and without regard to any other remedy conferred by this article or by any other law.



15-9-217. Officers and other personnel employed by board; duties; administrative expenses.

15-9-217. Officers and other personnel employed by board; duties; administrative expenses.

(a) The board shall employ and fix the compensation, subject to the approval of the governing body, of the following, who shall serve at the pleasure of the board:

(i) A director, who shall be a person of good moral character and possessed of a reputation for integrity, responsibility and business ability. No member of the board is eligible to hold the position of director. Before entering upon the duties of his office, the director shall take and subscribe to the oath of office and furnish a bond as required by the board. The director is the chief executive officer of the authority. Subject to the approval of the board and directed by it when necessary, he shall have general supervision over and be responsible for the preparation of plans and the performance of the functions of the authority in the manner authorized by this article. He shall attend all meetings of the board and shall render to the board and to the governing body a regular report covering the activities and financial condition of the authority. In the absence or disability of the director, the board may designate a qualified person to perform the duties of the office as acting director. The director shall furnish the board with such information or reports governing the operation of the authority as the board may from time to time require;

(ii) A treasurer, who shall keep the financial records of the authority and who, together with the director, shall approve all vouchers for the expenditure of funds of the authority. He shall perform such other duties as may be delegated to him by the board;

(iii) A secretary, who shall maintain custody of the official seal, if any, and of all records, books, documents or other papers not required to be maintained by the treasurer. He shall attend all meetings of the board and keep a record of all its proceedings. He shall perform such other duties as may be delegated to him by the board;

(iv) Upon recommendation of the director, such clerical, technical and professional assistants, including but not limited to persons in the fields of engineering, planning and economic research, as shall, in the opinion of the board, be necessary to provide for the efficient performance of the functions of the board.

(b) Upon approval of the governing body of the municipality and a majority of the persons voting in the election, called for the purpose of this subsection, owning real property within the downtown development authority excluding real property used exclusively for residential purposes, under election procedures specified by the governing body, an annual special assessment not to exceed thirty (30) mills against the assessed value of real property within the downtown development authority, excluding real property used exclusively for residential purposes, may be levied. The authorization for the assessment expires in four (4) years unless reauthorized by the governing body and persons owning real property within the district. The assessment shall be levied and collected in the same manner as the general property tax levy for the municipality. Proceeds of the assessment may be expended by the authority for:

(i) Administrative costs;

(ii) Landscaping or maintenance of public areas;

(iii) Planning or management of development or improvement activities;

(iv) Promotion of public events; and

(v) Activities in support of business recruitment and development.

(c) All proceeds of the assessment shall be used by the authority for district activities and improvements.



15-9-218. Authority to adopt budget; sources of finance.

15-9-218. Authority to adopt budget; sources of finance.

(a) The authority shall adopt a budget for each fiscal year, shall maintain accounts, and shall cause an annual audit, or other oversight in accordance with rules applicable to special districts under W.S. 9-1-507(a)(iii), to be made pertaining to the fiscal affairs of the authority. Administrative review of the proposed budget shall be in accordance with the policies of each municipality, prior to submission of the proposed budget to the governing body for approval.

(b) The operations of the authority shall be principally financed from the following sources and such other sources as may be approved by the governing body:

(i) Donations to the authority;

(ii) Monies borrowed and to be repaid from other funds received under the authority of this article.



15-9-219. Assessments against funds of authority.

15-9-219. Assessments against funds of authority.

The governing body shall have the power to assess against the funds of the authority for the use and benefit of the general fund of the municipality a reasonable pro rata share of such funds for the cost of handling and auditing, which assessment when made shall be paid annually by the board pursuant to an appropriate item in its budget.



15-9-220. Conflict of interest.

15-9-220. Conflict of interest.

No board member or employee of the board shall vote or otherwise participate in any matter in which he has a specific financial interest, defined as a matter in which the member or employee would receive a benefit or incur a cost substantially greater than other property owners within the district. When such interest appears, the board member or employee shall make such interest known, and shall thenceforth refrain from voting on or otherwise participating in the particular transaction involving such interest. Willful violation of the provisions of this section constitutes grounds for dismissal subject to the provisions of W.S. 15-9-206(d).



15-9-221. Provisions to be construed liberally.

15-9-221. Provisions to be construed liberally.

All powers conferred upon municipalities by this article are cumulative and in addition to those conferred by any other general or special law or municipal charter or ordinance and shall be liberally construed to effectuate the purposes of this article. This article is an alternative method of accomplishing its purposes independent of and in addition to any other powers conferred upon municipalities electing to exercise the authority granted by this article.



15-9-222. Property in development area subject to taxes for municipality's general obligation debts.

15-9-222. Property in development area subject to taxes for municipality's general obligation debts.

Subject to W.S. 15-9-207, all real and personal property located within the development area shall continue to be subject to ad valorem taxes levied by the municipality to pay the principal and interest on all existing general obligation debts of the municipality and any future debts which may be authorized by law.



15-9-223. Inclusion of additional property into development area; procedure.

15-9-223. Inclusion of additional property into development area; procedure.

Subsequent to the organization of an authority, additional property may be included in the development area. Proceedings for inclusion shall be initiated by petition to the board of the authority signed by the owner or owners in fee of each parcel of land adjacent to the existing area sought to be included. The petition shall include evidence satisfactory to the board concerning title to the property and an accurate legal description thereof. If the board approves the application, it shall submit the application to the governing body of the municipality. If the governing body also approves the application, it shall then, at a regular or special meeting, by amendment to the ordinance treating the authority, redescribe the development area so as to include the additional property as described in the petition. From the effective date of the amendment the additional property shall be included within the development area and shall be subject to any taxes thereafter imposed by the municipality for the use and benefit of the authority.









CHAPTER 10 - HOUSING PROJECTS

15-10-101. Definitions.

15-10-101. Definitions.

(a) As used in this chapter:

(i) "Area of operation" means the area within the boundaries of a municipality or county as the case may be or, in the case of combined operations of municipalities and counties, the area comprising the operating area of all the municipalities and counties so combining. In the case of a housing authority, all the area of operation of the municipality or county, or the combined area of two (2) or more municipalities and counties for which the housing authority is established;

(ii) "Housing project" or "project" means any undertaking on contiguous or noncontiguous sites to:

(A) Make plans and undertake surveys to carry out the purposes of this chapter;

(B) Demolish, clear or remove unsafe or unsanitary or substandard buildings; or

(C) Provide, or assist in providing by any suitable method decent, safe and sanitary housing and related facilities to persons of low income.

(iii) "Person" means any individual, firm, corporation, partnership, company, association or institution;

(iv) "Persons of low income" means persons or families who, as determined by the public body undertaking a project, cannot afford to pay the amounts at which private enterprise, unaided by public subsidy, is providing decent, safe and sanitary housing;

(v) "Political subdivision" means county, city or town, school district or any other local government entity of the state or the officers thereof.



15-10-102. Findings prerequisite to exercising authority.

15-10-102. Findings prerequisite to exercising authority.

(a) No municipality or county shall exercise the authority conferred by this chapter until its governing body adopts a resolution finding that:

(i) Unsanitary or unsafe or substandard inhabited dwelling accommodations exist in the municipality or county; or

(ii) There is a shortage of safe and sanitary dwelling accommodations in the municipality or county available to persons of low income at rentals or prices they can afford.



15-10-103. Powers of municipalities and counties generally.

15-10-103. Powers of municipalities and counties generally.

(a) Every municipality and county may:

(i) Prepare, carry out and operate projects and provide for the acquisition, construction, reconstruction, rehabilitation, improvement, extension, alteration or repair of any project;

(ii) Lease, rent, sell or lease with option to purchase any dwellings, accommodations, lands, buildings, structures or facilities embraced in any project and establish and revise the rents or charges therefor;

(iii) Own, hold and improve real or personal property;

(iv) Acquire by any means any property or any interest therein;

(v) Sell, lease, exchange, transfer, assign, pledge or dispose of any real or personal property or any interest therein;

(vi) Make loans for the provision of housing for occupancy by persons of low income;

(vii) Insure any property or operations against any risks or hazards;

(viii) Invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to redeem its bonds at the redemption price established therein or to purchase its bonds at less than the redemption price and ensure that all bonds so redeemed or purchased are cancelled;

(ix) Prepare plans for and assist in the relocation of persons (including individuals, families, business concerns, nonprofit organizations and others) displaced from a housing project site.



15-10-104. Property provisions inapplicable.

15-10-104. Property provisions inapplicable.

No provision of law with respect to the acquisition, operation or disposition of property by public bodies is applicable to a municipality or county exercising powers under this chapter unless specifically provided by the legislature.



15-10-105. Joint exercise of powers; increasing area of operation.

15-10-105. Joint exercise of powers; increasing area of operation.

(a) Any powers capable of exercise by a municipality or county under this chapter may be exercised jointly with any other municipality or county or combinations thereof.

(b) The area of operation of any municipality, county or housing authority or any combination of these bodies operating jointly may be increased to include additional contiguous areas upon the request or consent, by resolution, of the governing body of the municipality or county within which the additional area lies.



15-10-106. Dwellings for major disaster victims.

15-10-106. Dwellings for major disaster victims.

Notwithstanding the provisions of this chapter or any other provisions of law during the period a municipality or county determines there is an acute need for housing to assure the availability of dwellings for victims of a major disaster, the municipality or county, as the case may be, may undertake the development and administration of housing projects for the federal government, and dwellings in any housing project under its jurisdiction may be made available to victims of a major disaster.



15-10-107. Tax exemption for public property; exception.

15-10-107. Tax exemption for public property; exception.

The property of a municipality or county acquired or held pursuant to this chapter is public property used for essential public, governmental purposes and is exempt from all taxes and special assessments of any public body. This tax exemption does not apply to any portion of a project used for a profitmaking enterprise, but in taxing those portions appropriate allowance shall be made for any expenditure by a municipality or county for utilities or other public services which it provides to the property. In lieu of taxes on property exempt under this section, a municipality or county may agree to make such payments to any public body as it finds consistent with the maintenance of the low-rent character of housing projects and the achievement of the purpose of this chapter.



15-10-108. Financing; borrowing; obligations authorized; security; debt provisions inapplicable; tax exemption.

15-10-108. Financing; borrowing; obligations authorized; security; debt provisions inapplicable; tax exemption.

(a) A municipality or county may borrow funds and issue any types of obligations it determines are necessary for the purpose of financing housing for persons of low income, including obligations on which the principal and interest are payable exclusively from the income and revenues:

(i) Of the project financed with the proceeds of the obligations; or

(ii) Of certain designated projects whether or not they are financed in whole or in part with the proceeds of the obligations.

(b) The obligations specified in subsection (a) of this section may be additionally secured by a pledge of any loan, grant or contributions, or parts thereof, from the federal government or other source or a pledge of any income or revenues connected with a housing project.

(c) Neither the governing body nor any person executing an obligation as specified in subsection (a) of this section is liable personally thereon by reason of the issuance thereof. The obligations issued under this chapter are payable solely from the sources provided in this section and do not constitute an indebtedness of the municipality or county within the meaning of any constitutional or statutory debt limitation or restriction and are not general obligations of the municipality or county. The obligations are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest thereon and income therefrom, are exempt from taxes. The tax exemption provisions of this chapter are considered part of the contract for the security of the obligations authorized by this chapter and need not be restated in the obligations.



15-10-109. Financing; form and manner of issuing obligations; negotiability; presumptions.

15-10-109. Financing; form and manner of issuing obligations; negotiability; presumptions.

(a) Obligations issued pursuant to this chapter shall be authorized by resolution and may:

(i) Be issued in a form and manner and subject to the terms and conditions the resolution provides;

(ii) Be sold at public or private sale.

(b) Any provision of any law to the contrary notwithstanding, any obligations issued pursuant to this chapter are fully negotiable.

(c) In any suit, action or proceeding involving the validity or enforceability of any obligation issued pursuant to this chapter or the security therefor, any obligation reciting in substance that it has been issued by the municipality or county to aid in financing a project is conclusively deemed to have been issued for that purpose, and the project is conclusively deemed to have been planned, located and carried out in accordance with the purposes and provisions of this chapter.



15-10-110. Financing; exemption from judicial process; exception; waiver.

15-10-110. Financing; exemption from judicial process; exception; waiver.

All property acquired or held by a municipality or county pursuant to this chapter is exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the property, nor shall any judgment against the municipality or county be a charge or lien upon the property. The provisions of this section do not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by the municipality or county on its rents, fees or revenues or the right of the federal government to pursue any remedies conferred upon it pursuant to this chapter. A municipality or county may waive its exemption under this section with respect to claims against any profitmaking enterprise occupying any portion of a project, provided that a waiver does not affect or impair the rights of any obligee of the municipality or county.



15-10-111. Financing; federal assistance.

15-10-111. Financing; federal assistance.

Any municipality or county may borrow money or accept financial assistance from the federal government for any project or related activities. A municipality or county may include in any contract for financial assistance with the federal government any provisions which the federal government requires as conditions to its financial aid consistent with the purposes of this chapter.



15-10-112. Power of eminent domain.

15-10-112. Power of eminent domain.

(a) A municipality or county has the right to acquire by the exercise of the power of eminent domain any real property or interest therein which it deems necessary for its purposes under this chapter after adopting a resolution declaring that the acquisition of the real property described in the resolution is necessary for such purposes. A municipality or county may exercise the power of eminent domain in the manner provided by law.

(b) Property already devoted to a public use may be acquired by the power of eminent domain, provided that no real property belonging to any public body may be acquired without its consent.



15-10-113. Powers of public bodies generally; agreements; effect thereof; notice.

15-10-113. Powers of public bodies generally; agreements; effect thereof; notice.

(a) Consistent with the intent of this chapter, any public body, upon terms it determines, may:

(i) Dedicate, convey or lease any of its interest in any property, or grant easements or any other rights therein to a municipality, or county, or to the federal government;

(ii) Cause parks, playgrounds or recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with those projects and to incur the entire expense of any public improvements made pursuant to this chapter;

(iii) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake;

(iv) Plan or replan, zone or rezone any parts of a project;

(v) Make exceptions from building regulations and ordinances and make changes in its map;

(vi) Cause services to be furnished to a municipality or county of the character which the public body is otherwise empowered to furnish;

(vii) Do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of the projects;

(viii) Enter into agreements with a municipality or county respecting action to be taken by the public body pursuant to powers granted by this chapter.

(b) If title to or possession of any project is held by any public body or governmental agency authorized by law to engage in the development or administration of low-rent housing or slum clearance projects, including any agency or instrumentality of the United States of America, the provisions of the agreements shall inure to the benefit of and may be enforced by the public body or governmental agency.

(c) Any sale, conveyance, lease or agreement by a public body provided for in this section may be made after public notice, notwithstanding any other laws to the contrary.



15-10-114. When investment in bonds authorized; duty of care; other restrictions inapplicable.

15-10-114. When investment in bonds authorized; duty of care; other restrictions inapplicable.

(a) The state or any officer thereof, any political subdivision, any person carrying on a banking or insurance business and any fiduciary may legally invest any funds belonging to them or within their control in any bonds issued pursuant to this chapter or issued by any public housing authority or agency in the United States, any of its territories, the District of Columbia, Puerto Rico, Guam or the Virgin Islands, when the bonds are secured by:

(i) A pledge of annual contributions or other financial assistance to be paid by the United States government or any agency thereof; or

(ii) An agreement between the United States government or any agency thereof and the municipality, county, public housing authority or agency in which the United States government or any agency thereof agrees to lend to the municipality, county, public housing authority or agency, prior to the maturity of the bonds, monies which:

(A) When together with any other monies irrevocably committed to the payment of interest on the bonds will suffice to pay the principal of the bonds or other obligations with interest to maturity;

(B) Under the terms of the agreement are required to be used for this purpose.

(b) The bonds specified in subsection (a) of this section are authorized security for all public deposits and are fully negotiable in this state.

(c) Nothing contained in this section shall be construed as relieving any person from any duty of exercising reasonable care in selecting securities.

(d) The provisions of this section apply notwithstanding any restrictions on investments contained in other laws.



15-10-115. Powers which may be exercised by municipality or county or by authority.

15-10-115. Powers which may be exercised by municipality or county or by authority.

(a) A municipality or county may exercise its housing project powers or, if its governing body determines such action to be in the public interest, may establish a housing authority pursuant to W.S. 15-10-116 and elect to have these powers exercised by it. A housing authority so established is vested with all powers conferred by this chapter on municipalities and counties except that the following functions must be exercised by the municipality or county itself:

(i) The findings required to be made as provided in W.S. 15-10-102;

(ii) The power to approve a housing project;

(iii) The powers relating to cooperation among municipalities and counties under W.S. 15-10-113;

(iv) The powers of municipalities and counties under subsection (a) of this section; and

(v) The power to establish a housing authority under the provisions of W.S. 15-10-116.



15-10-116. Housing authority; creation; form; commissioners; proceedings; officers, agents; proof of establishment.

15-10-116. Housing authority; creation; form; commissioners; proceedings; officers, agents; proof of establishment.

(a) There is created in each municipality and county a public body corporate and politic to be known as the "housing authority" of a municipality or county.

(b) If the governing body of each of two (2) or more municipalities or counties, or combinations of municipalities and counties, has made the finding prescribed in W.S. 15-10-102, has taken the necessary action to cooperate with one another and has elected as provided in W.S. 15-10-115 to have its housing project powers exercised by a housing authority created for all the municipalities or counties so joining or cooperating, a public body corporate and politic to be known as a regional housing authority shall thereupon exist for all these municipalities or counties or combinations thereof. Additional municipalities or counties may elect to have the regional authority exercise their powers upon taking the actions specified in this subsection, and with the consent, by resolution, of all the municipalities and counties having elected to have their powers exercised by the regional authority.

(c) If a housing authority has been created and authorized to exercise housing project powers, commissioners of the authority shall be appointed as follows:

(i) In the case of a municipal housing authority, the mayor, with the advice and consent of the governing body, shall appoint five (5) persons as commissioners;

(ii) In the case of a county housing authority, the governing body shall appoint five (5) commissioners. Commissioners who are first appointed to a municipal or county authority shall be designated to serve for terms of one (1), two (2), three (3), four (4) and five (5) years, respectively, from the date of their appointment. Thereafter commissioners shall be appointed as specified for a term of five (5) years and until their successors are chosen, except that all vacancies shall be filled for the unexpired term;

(iii) In the case of a regional housing authority, the governing body of each municipality and county participating shall appoint one (1) person as a commissioner of the authority. If only two (2) municipalities or counties or a combination thereof are participating, the commissioners appointed by the governing bodies of the participants shall appoint one (1) additional commissioner. The commissioners of a regional authority shall be appointed for terms of five (5) years, except that all vacancies shall be filled for the unexpired term;

(iv) Each commissioner shall qualify by taking the official oath of office prescribed by general statute;

(v) A commissioner shall not receive compensation for his services but is entitled to reimbursement for necessary expenses incurred in the discharge of his duties;

(vi) Each commissioner shall hold office until his successor has been appointed and has qualified. A certificate of appointment or reappointment of any commissioner shall be filed with the authority, and this certificate is conclusive evidence of the due and proper appointment of the commissioner.

(d) The powers of each authority are vested in the commissioners. The commissioners shall elect from among their members a chairman and vice chairman. A majority of the commissioners of an authority constitute a quorum for all purposes, notwithstanding the existence of any vacancies. Action may be taken by the authority upon a vote of a majority of the commissioners present, unless in any case the bylaws of the authority require a larger number. Meetings of the commissioners of an authority may be held anywhere within the area of operation of the authority or within any additional area in which the authority is authorized to undertake a project.

(e) An authority may employ an executive director, legal and technical experts and such other officers, agents and employees as it requires, and shall determine their qualifications, duties and compensation. An authority may delegate to one (1) or more of its agents or employees any powers or duties it deems proper.

(f) In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the authority, an authority is conclusively deemed to be established and authorized to transact business and exercise its powers upon proof of compliance with the provisions of paragraphs (c)(i) or (ii) of this section, as the case may be. A copy of the resolutions required to be adopted by the governing body electing to have its housing project powers exercised by a housing authority shall be filed with the clerk. A copy of the resolution duly certified by the clerk is admissible in evidence in any suit, action or proceeding.



15-10-117. Housing authority; removal of commissioners.

15-10-117. Housing authority; removal of commissioners.

A commissioner of an authority may be removed by the mayor, or in the case of a county or regional authority, by the body or official which appointed the commissioner, for inefficiency, neglect of duty or misconduct in office. A commissioner shall be removed only after a hearing and after he has been given a copy of the charges at least ten (10) days prior to the hearing and has had an opportunity to be heard in person or by counsel. If any commissioner is removed, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk.






CHAPTER 11 - MUNICIPAL ELECTION PROVISIONS

ARTICLE 1 - OFFICES AND TERMS

15-11-101. When offices filled.

15-11-101. When offices filled.

The offices specified in this article shall be filled by the vote of the residents of a city or town at the general municipal election.



15-11-102. Officers of incorporated town; terms; how elected.

15-11-102. Officers of incorporated town; terms; how elected.

The elective officers of an incorporated town are one (1) mayor and four (4) councilmen. The term of office of mayor and councilman is four (4) years, and until his successor is qualified. They are elected at large.



15-11-103. Officers of first class city; terms; how elected.

15-11-103. Officers of first class city; terms; how elected.

The elective officers of a first class city, not including a city adopting the commission or city manager form of government, are a mayor and the number of councilmen determined by the governing body of the city when they provide for the number of wards in the city. The term of office of the mayor and a councilman is four (4) years and until his successor is qualified. The mayor shall be elected at large and the councilmen shall be elected at large or by wards or by a combination of at large and ward election districts. The governing body of the city shall determine by ordinance at the time wards are created or reorganized whether individual, multimember or at large election districts shall be provided. The districting system, as approved by the council to apply uniformly to the entire city, may provide individual member election districts, multimember election districts which do not exceed three (3) council members per district, or that a portion of the entire membership of the council not to exceed one-third (1/3) of the total members shall be elected from an at large district constituting the entire city. Once established, the districts, except to modify boundaries because of population changes and to encompass annexed territory, shall not be altered or amended more often than each ten (10) years or when the state reapportions.



15-11-104. Officers in city or town with commission government; term; how elected.

15-11-104. Officers in city or town with commission government; term; how elected.

The elective officers of a city or town adopting the commission form of government are a mayor, a commissioner of finance and public property, and a commissioner of streets and public improvements. The term of the mayor is four (4) years and each commissioner is two (2) years and until his successor is qualified. They are elected at large.



15-11-105. Officers in city or town with city manager government; terms; legislative authority; method of selection; alternative method.

15-11-105. Officers in city or town with city manager government; terms; legislative authority; method of selection; alternative method.

(a) The elective officers of a city or town adopting the city manager form of government are councilmen elected as provided by law. There shall be three (3) councilmen in cities and towns having a population of less than four thousand (4,000), seven (7) in those having a population of four thousand (4,000) or more but less than twenty thousand (20,000) and nine (9) in those having a population of twenty thousand (20,000) or more. The term of office of a councilman is four (4) years and until his successor is qualified. Legislative authority is vested in the council.

(b) Councilmen in a municipality adopting the city manager form of government shall be elected at large, unless a petition requesting an alternate method of selection by wards, or by a combination of wards and at large, is approved at a special election on the question by a majority vote of the electors voting on the question:

(i) Such petition shall be signed by not less than ten percent (10%) of the qualified electors registered in the municipality;

(ii) If the petition is for a combination of wards and at large, it shall state the number of wards, the number of councilmen to be elected from each ward, and the number of councilmen to be elected at large. A petition seeking ward representation or combination of wards and at large shall contain the names of petitioners to serve on the ward boundary committee;

(iii) The petition shall be filed with the city clerk, who shall determine whether the petition is legally sufficient;

(iv) If the petition is legally sufficient, the question shall be submitted to the voters at a special municipal election and shall be in the following form:

1. Shall the city councilmen be elected at large? Yes No

2. Shall the city councilmen be elected by wards? Yes No

3. Shall the city councilmen be elected by a combination of wards and at large as follows:

(Here state the method of combination requested in the petition)

Yes No

(v) The method approved by a plurality vote shall be proclaimed adopted by the mayor. A copy of the proclamation shall be mailed to the county clerk and the secretary of state;

(vi) If representation by wards or a combination of wards and at large is adopted, ward boundaries shall be determined by a committee composed of the governing body and an equal number of petitioners designated in the petition, and adopted by ordinance of the governing body. The creation or elimination of wards shall take effect at the next regular municipal primary and general elections;

(vii) If an alternate method of selecting councilmen is not adopted at the special election, the question shall not be submitted to the voters within four (4) years after the election. If an alternate method of representation is adopted at the special election, the question of changing the method of representation shall not be submitted to the voters for ten (10) years after the special election.



15-11-106. Term of office subject to termination.

15-11-106. Term of office subject to termination.

The term of any municipal elective office is subject to termination if a change of the form of municipal government necessitates a termination of an existing term of office.






ARTICLE 2 - TERMS OF OFFICE AFTER FIRST ELECTION

15-11-201. Councilmen in newly incorporated city or town.

15-11-201. Councilmen in newly incorporated city or town.

At the first meeting of the council after the first election in a newly incorporated city or town, other than a first class city or municipality adopting the city manager or commission form of government, two (2) of the councilmen first elected shall be selected by lots to serve four (4) year terms and two (2) to serve two (2) year terms. At each subsequent general election, two (2) councilmen shall be elected to serve a four (4) year term.



15-11-202. Councilmen in first class city.

15-11-202. Councilmen in first class city.

(a) At the first election in a city which has divided into wards two (2) or three (3) councilmen shall be elected from each ward for the following terms:

(i) If two (2) councilmen are elected from each ward, one (1) councilman shall serve a two (2) year term and one (1) councilman shall serve a four (4) year term;

(ii) If three (3) councilmen are elected from each ward, one (1) councilman shall serve a two (2) year term and two (2) councilmen shall serve a four (4) year term;

(iii) The terms of office shall be determined by lots cast by the council at its first meeting.



15-11-203. Municipality with commission government.

15-11-203. Municipality with commission government.

At the first election in a municipality adopting the commission form of government, the mayor shall be elected to serve a four (4) year term and all other officers shall be elected to serve a two (2) year term.



15-11-204. Municipality with city manager government.

15-11-204. Municipality with city manager government.

At the first election in a municipality adopting the city manager form of government, a majority of the councilmen elected shall serve two (2) year terms and the balance of the councilmen elected shall serve four (4) year terms. The terms of office shall be determined by lots cast by the council at its first meeting.



15-11-205. Election of councilmen in city manager government having alternate method of representation.

15-11-205. Election of councilmen in city manager government having alternate method of representation.

At the first election in a city manager form municipality, after adopting an alternate method of representation, councilmen shall be elected equal in number to the number of council terms expiring. Offices expiring shall be filled by candidates from wards having the lowest number designation and not having a holdover member on the council. At the second election, candidates will be elected from wards not having holdover members. Councilmen shall be elected for the regular four (4) year term.






ARTICLE 3 - CHANGING FORM OF GOVERNMENT

15-11-301. Forms of government authorized; procedure for change.

15-11-301. Forms of government authorized; procedure for change.

(a) An incorporated city or town may adopt the commission or city manager form of government or other lawful form of government as follows:

(i) An incorporated city or town shall submit to the vote of the electors the question whether to change the form of government on the petition of qualified electors residing in the city or town equal in number to fifteen percent (15%) of the number of electors voting at the last preceding municipal general election;

(ii) A petition for a special election on the question of changing the form of government shall be filed with the city clerk at least one hundred twenty (120) days prior to the next regular municipal primary election;

(iii) A petition for change of the form of government may not be filed within four (4) years after the existing form of government was established;

(iv) When such petition is filed and determined by the city clerk to be legally sufficient, the mayor shall proclaim a special election on the question stating the present form of government, the proposed new form of government, and the time of the election. The proclamation shall be published at least once a week for four (4) consecutive weeks in a newspaper of general circulation in the city or town;

(v) The special election on the question of change of the form of government shall be held not less than thirty (30) days nor more than sixty (60) days after the petition is filed;

(vi) Such special election shall be conducted in the manner prescribed by W.S. 22-23-801 through 22-23-809;

(vii) If the majority of votes cast are in favor of the proposed new form of government, the municipality shall at the next municipal primary and general elections nominate and elect officers under the new form of government. When the officers are elected and qualified, the municipality shall be governed by the new form of government;

(viii) Immediately after the special election on the question of change of form of government, the mayor shall certify the result of the election to the county clerk and the secretary of state.



15-11-302. Rejection of change by voters.

15-11-302. Rejection of change by voters.

If a change of form of government is rejected by the voters at the special election, the question shall not be resubmitted to the voters for a period of four (4) years following the special election.












TITLE 16 - CITY, COUNTY, STATE AND LOCAL POWERS

CHAPTER 1 - INTERGOVERNMENTAL COOPERATION

ARTICLE 1 - IN GENERAL

16-1-101. Authority to cooperate.

16-1-101. Authority to cooperate.

In exercising, performing or carrying out any power, privilege, authority, duty or function legally vested in any one (1) or more of them by Wyoming law, the state of Wyoming, and any one (1) or more of its counties, municipal corporations, school districts, special districts, public institutions, agencies, boards, commissions and political subdivisions, and any officer or legal representative of any one (1) or more of them, may cooperate with and assist each other, and like entities or authorities of other states, the United States and the Eastern Shoshone and Northern Arapaho Tribes of the Wind River Reservation. Cooperation may be informal or subject to resolution, ordinance or other appropriate action, and may be embodied in a written agreement specifying purposes, duration, means of financing, methods of operations, termination, acquisition and disposition of property, employment of executive and subordinate agents and other appropriate provisions.



16-1-102. Short title.

16-1-102. Short title.

This act shall be known and may be cited as the "Wyoming Joint Powers Act".



16-1-103. Definitions.

16-1-103. Definitions.

(a) As used in this act:

(i) "Agencies" means Wyoming counties, municipal corporations, school districts, community college districts, the joint business council of the Eastern Shoshone and Northern Arapaho Indian tribes, the business council of the Eastern Shoshone Indian tribe, the business council of the Northern Arapaho Indian tribe, joint powers boards formed pursuant to this act or special districts specifically involved in providing facilities or functions enumerated in W.S. 16-1-104(c);

(ii) "This act" means W.S. 16-1-102 through 16-1-110.



16-1-104. Joint powers, functions and facilities; city-county airport board; eligible senior citizen centers.

16-1-104. Joint powers, functions and facilities; city-county airport board; eligible senior citizen centers.

(a) Any power, privilege or authority exercised or capable of being exercised by an agency may be exercised and enjoyed jointly with any other agency having a similar power, privilege or authority. No cost shall be incurred, debt accrued, nor money expended by any contracting party, which will be in excess of limits prescribed by law. If the joint business council of the Eastern Shoshone and Northern Arapaho Indian tribes, the business council of the Eastern Shoshone Indian tribe or the business council of the Northern Arapaho Indian tribe participates in a joint powers board under this act with political subdivisions and special districts of Wyoming, the powers of the joint business council, the powers of the business council of the Eastern Shoshone Indian tribe, the powers of the business council of the Northern Arapaho Indian tribe, Wyoming political subdivisions and Wyoming special districts are neither increased or decreased by that participation. Rather the participation of the joint business council, the business council of the Eastern Shoshone Indian tribe or the business council of the Northern Arapaho Indian tribe is intended to facilitate implementation of programs and projects designed to more effectively benefit Wyoming's citizens.

(b) A county may enter into and operate under a joint powers agreement with one (1) or more counties, cities, school districts or community college districts for the performance of any function that the county, city, school district or community college district is authorized to perform, except the planning, expansion, creation, financing or operation of municipally owned electrical facilities.

(c) Specifically, without limiting but subject to the provisions of subsection (a) of this section, two (2) or more agencies may jointly plan, own, lease, assign, sell, create, expand, finance and operate:

(i) Water including surface water drainage, sewerage, water and soil conservation or solid waste facilities;

(ii) Recreational facilities;

(iii) Police protection agency facilities;

(iv) Fire protection agency facilities;

(v) Transportation systems facilities, including airports;

(vi) Public school facilities;

(vii) Community college facilities;

(viii) Hospital and related medical facilities;

(ix) Courthouse and jail or administrative office facilities;

(x) Public health facilities;

(xi) Electrical systems owned by municipalities prior to March 1, 1975;

(xii) Rights-of-way for electric transmission systems, oil and natural gas pipelines, telecommunications and utilities. Any right-of-way acquired under the provisions of this subsection shall follow an existing utility corridor whenever practical.

(d) Any city-county airport board heretofore organized and operating pursuant to W.S. 10-5-101 through 10-5-204 shall be deemed a joint powers board, and shall not be required to reorganize as provided for by W.S. 16-1-106(a) but is subject to all other provisions of this act.

(e) A governing body of an eligible senior citizen center may enter into a joint powers agreement under this act in order to participate in the local government self-insurance program as provided in W.S. 1-42-201 through 1-42-206. An eligible senior citizen center which enters into a joint powers agreement pursuant to this subsection shall be bound by all provisions of the agreement, but shall not be entitled to participate as a member of the joint powers board.



16-1-105. Joint agreements.

16-1-105. Joint agreements.

(a) Any two (2) or more agencies may enter into agreements with each other for joint or cooperative action pursuant to this act. No agreement hereunder nor amendment thereto is effective until:

(i) The governing body of each participating agency has approved the agreement or amendment;

(ii) The agreement or amendment is submitted to and approved by the Wyoming attorney general who shall determine whether the agreement or amendment is compatible with the laws and constitution of Wyoming; and

(iii) The agreement or amendment is filed with the keeper of records of each participating agency.

(b) Agreements shall provide:

(i) The duration of the agreement;

(ii) The organization, composition and nature of any separate legal entity created and the powers delegated to the entity;

(iii) The purpose of the agreement;

(iv) The percent ownership of any facility by each participating agency, unless the facility is to be owned by a joint powers board, in which case the agreement shall indicate the interest of each participating agency in the services or product of the joint powers board or the method by which the interest may be determined;

(v) The joint operation and maintenance of any facility unless delegated to an entity pursuant to paragraph (ii) of this subsection;

(vi) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget therefor;

(vii) The partial or complete termination of the agreement, dissolution of any entity provided therein, and distribution of any facilities, improvements or other property upon partial or complete termination of the agreement;

(viii) Any other necessary and proper matters.

(c) If the agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, the agreement may provide for an administrator or administrative board responsible for administering the joint or cooperative undertaking and representation of participating agencies on any administrative board.



16-1-106. Joint powers boards; fiscal manager.

16-1-106. Joint powers boards; fiscal manager.

(a) An agreement pursuant to this act may create a joint powers board to conduct a joint or cooperative undertaking. A joint powers board shall consist of not fewer than five (5) members, all of whom shall be qualified electors of the counties in which the board operates. Members of a joint powers board shall be appointed by the governing bodies of the participating agencies in any proportion or number the bodies feel would adequately reflect their interest. The initial appointments shall be by mutual agreement with staggered terms of one (1), two (2) and three (3) years and are subject to reappointment. Thereafter, appointments for a full term shall be for three (3) year staggered terms. Vacancies for unexpired terms shall be filled by appointment by the governing bodies of the participating agencies. Members of the board may be removed by the governing bodies of the participating agencies. It is not incompatible office holding for an officer or legal representative of a county, municipal corporation, school district, special district, public institution, agency, board, commission or political subdivision to be a member of a joint powers board.

(b) Promptly following appointment of its members, a joint powers board shall meet, organize and elect from its membership a chairman, vice-chairman, secretary and treasurer. The secretary of a joint powers board shall notify the participating agencies of the board's organization and shall file a certificate with the county clerk and the secretary of state showing its organization. Upon filing the certificate, the joint powers board shall automatically become a body corporate and politic, and a public corporation with power to sue and be sued. The corporation has perpetual existence unless otherwise specified by the agreement providing for the corporation. No individual member of a joint powers board shall be personally liable for any actions or procedure of a joint powers board. When actually engaged in the performance of their duties, members of a joint powers board shall receive no compensation but shall be reimbursed for travel and per diem expenses as provided to state employees.

(c) A joint powers board shall meet at least once every three (3) months at the call of the chairman or within five (5) days after an oral or written request of a majority of the board members.

(d) Within the limits of its authorized and available funds, a joint powers board may employ technical, legal, administrative and clerical assistance and engage the services of research and consulting agencies. In the performance of its duties a joint powers board may utilize the services of any officer or employee of a participating agency with the approval of the governing body of the agency. Upon request of a joint powers board elected and appointed officers and employees of participating agencies shall promptly furnish the board information, statistics and reports under their control and shall otherwise cooperate with a joint powers board.

(e) Any agency participating in a joint powers project may appoint a joint powers board created by the agreement or any of the other agencies participating in the project as its agent to manage the project or to manage the finances of the project. The joint powers agreement may create a single fiscal manager to receive monies and make disbursements for the entire project. The fiscal manager may set up any necessary sinking funds, reserve funds or building funds for the use of the project.



16-1-107. Financing of joint projects.

16-1-107. Financing of joint projects.

(a) Any joint project consisting of property or improvements or an interest therein to be owned by participating agencies or a joint powers board undertaken pursuant to this act may be financed:

(i) By the contribution of funds from one (1) or more participating agencies which would be available to each agency if proceeding individually;

(ii) By bond issues by one (1) or more participating agencies to construct, improve or acquire an interest in any facility in the same manner as bonds may be issued by the agency for its individual construction, improvement or acquisition of such a facility;

(iii) By revenue bonds issued by a joint powers board to be repaid solely from revenues provided by this section or any revenue received by a joint powers board from the ownership, lease or operation of property or interest in property owned, leased or controlled by the board. Revenue securities may be issued upon majority approval of the members of a joint powers board and may be executed and delivered at any time, in the form, denominations and amounts, and may be redeemed or repurchased prior to maturity with or without premium, and may bear interest as provided by resolution of a joint powers board authorizing the issue. These securities shall meet the procedural requirements and provisions of W.S. 35-2-425 through 35-2-428 as provided for the issuance of bonds by hospital districts;

(iv) By facilities privately owned and leased to two (2) or more agencies or a joint powers board if the lease agreement provides that upon termination of the lease agreement title to the facilities vests in the participating agencies;

(v) By gifts, donations or grants of federal money;

(vi) By industrial development project bonds issued pursuant to W.S. 15-1-701 et seq.

(b) The state treasurer with the approval of the governor may if fiscally prudent invest any permanent state funds in bonds or securities issued pursuant to this act.



16-1-108. Obligations and responsibilities of participating agencies.

16-1-108. Obligations and responsibilities of participating agencies.

(a) No participating agency nor any legal entity created pursuant to this act shall construct, operate or maintain any facility or improvement other than for service to and use by the participating agencies and their resident customers, except for undertakings pursuant to W.S. 16-1-104(c)(xii).

(b) No agreement pursuant to this act shall relieve any participating agency of any obligation or responsibility imposed upon it by law except to the extent of actual and timely performance thereof by a joint powers board or other legal or administrative entity created by an agreement hereunder, the performance may be offered in satisfaction of the obligation or responsibility.

(c) After April 1, 1998, any legal entity created pursuant to this act or any of its participating agencies, which owns, constructs, operates or maintains a municipal or rural domestic water supply system funded in whole or in part by state grants or loans, shall not assess public entities or individual water users in the cooperating agencies' service area water rate charges which exceed the actual costs of providing and delivering water to the point of connection to the public entities' or individual water users' water system. The governing body of the entity may establish one (1) or more service areas in each of which an average water rate may be used for all customers. A one time connection fee or system investment fee reasonably calculated to permit recovery of a proportionate share of the system infrastructure cost necessary to treat and convey the water may also be charged. A one-time fee may also be charged to recover reasonable expenses incurred by the public entity in determining the actual costs of treating and delivering water to the point of connection. Charges for special services such as customer's line maintenance shall be in addition to the water rate. As used in this subsection, "actual costs of providing and delivering water" shall include a proportionate share of the following costs related to the water system:

(i) Fees, interest charges and principal payments on all bonds issued and other indebtedness incurred to construct, purchase or improve the utility;

(ii) Salaries and wages of employees;

(iii) The cost of materials, supplies, utilities and outside services;

(iv) Other costs directly related to the delivery system;

(v) The cost for providing and maintaining a depreciation fund, a fund for emergencies and a fund for acquisition and development of new water rights and water sources;

(vi) Administrative and overhead expenses; and

(vii) The cost of acquiring, transporting, processing and treating water.

(d) If requested by the party seeking water service who resides outside the public entity's service area and upon approval of the public entity, subsection (c) of this section shall not apply if the ratio of the established rate charged to customers outside the area to the rate within the public entities service area is less than one and one-quarter (1.25) to one (1).



16-1-109. State loan and investment board loans; amount; interest; security; conditions.

16-1-109. State loan and investment board loans; amount; interest; security; conditions.

(a) The state loan and investment board may negotiate and make loans to one (1) or more agencies, the University of Wyoming, or joint powers boards presently existing, permitted or created pursuant to the statutes, from the permanent mineral trust funds and other permanent funds of Wyoming not otherwise obligated, not to exceed sixty million dollars ($60,000,000.00) including all loans previously made and outstanding, and not to exceed a term of forty (40) years for repayment. The board shall set rates of interest on all such loans according to the current rates of interest for similar securities on the commercial market upon a basis which will not be less than the average rate of return realized on all permanent mineral trust fund investments as determined by the state treasurer for the five (5) calendar years immediately preceding the year in which the loan is made. For all loans under this section approved after July 1, 1996, a loan origination fee of one percent (1%) of the loan shall be paid to the state loan and investment board by the borrowing agency, university or joint powers board. The revenue produced by this fee shall be credited to the loss reserve account as provided by W.S. 16-1-110.

(b) In making loans pursuant to this act, the state loan and investment board shall establish requirements and standards which it determines to be necessary and advisable.

(c) Upon approval of a loan, an agency, the university, participating agencies, or a joint powers board shall transfer title or its interest to the property upon which facilities are to be constructed, including later improvements, to the state loan and investment board, or the state loan and investment board may require the security it deems necessary. The recipient of the loan shall make reasonable annual rental charges or loan payments as specified by the state loan and investment board. Upon repayment of the loan, title to or interest in the property and improvements shall be reconveyed to the appropriate agency, university, participating agencies or joint powers board. Where the transfer of title or interest in the property would preclude the obtaining of federal grants or where transfer of title or interest is prohibited by or would be in violation of existing grant-in-aid agreements, the state loan and investment board may waive the requirements of transfer of title or transfer of any interest in the property, and substitute other security of sufficient value as it deems necessary.

(d) Loans under this section shall be made only under the following conditions:

(i) Loans shall be made only for facilities generating user fees only to the extent that the user fees will repay the loan such that the loan can be considered a reasonable and prudent investment of state permanent funds. Any portion of the revenue generating facility unable to be financed by user fees may be financed by a grant under W.S. 9-4-604(g) and (h) to agencies and joint powers boards otherwise authorized to receive grants under those provisions;

(ii) No security other than a lien on the facilities used to generate user fees to repay the loan and pledges of user fees shall be taken to secure the loan except that the entity or joint powers board receiving the loan may also be required to issue revenue bonds to the state to evidence the loan if statutory authority exists for the entity to issue revenue bonds for the facility. No property shall be taken as security unless the property is owned by the entity to which the loan will be made. Upon repayment of the loan, liens against the property and revenue shall be released by the state loan and investment board;

(iii) Loans shall be made to the governmental entity or entities whose inhabitants receive a direct service or benefit from the revenue generating facility;

(iv) The state loan and investment board shall receive annual financial statements from entities receiving loans under this subsection;

(v) No loan shall be made without the written opinion of the attorney general certifying the legality of the transaction and all documents connected therewith.

(e) The board, whenever it deems necessary for the better protection of permanent funds of the state invested in loans under this section, may refinance any delinquent loan and reamortize the loan over not more than thirty (30) years from the date of refinancing. All costs of refinancing the loan shall be paid by the borrowing entity and no loan shall be refinanced where it appears refinancing will jeopardize the collection of the loan. An additional fee of one percent (1%) of the amount of the reamortized loan shall be paid by the borrowing entity to the board to be credited to the loss reserve account created by W.S. 16-1-110 as provided by subsection (a) of this section.



16-1-110. Loss reserve account created; deposits; disposition of funds.

16-1-110. Loss reserve account created; deposits; disposition of funds.

(a) Revenues received by the state loan and investment board for deposit in the loss reserve account pursuant to W.S. 16-1-109(a) shall be transmitted to the state treasurer for deposit to the credit of the loss reserve account. Funds in the account shall be used for the purposes specified in subsection (b) of this section and to pay the administrative and legal expenses of the board in making collections and foreclosing on loans made pursuant to W.S. 16-1-109. If at the end of any fiscal year, the amount in the loss reserve account exceeds five percent (5%) of the total amount of permanent funds invested by the state in loans pursuant to W.S. 16-1-109, the amount in excess of the five percent (5%) shall be transferred and credited to the general fund.

(b) If, as a result of default in the payment of any loan made pursuant to W.S. 16-1-109, there occurs a nonrecoverable loss either to the corpus of, or interest due to, any permanent fund of the state, the state loan and investment board shall restore the loss to the permanent fund account entitled thereto using any funds available in the loss reserve account created by subsection (a) of this section. If the funds in the loss reserve account are insufficient to restore the full amount of the loss, the board shall submit a detailed report of the loss to the legislature and shall request an appropriation to restore the balance of the loss to the permanent fund account entitled thereto.






ARTICLE 2 - STATE REVOLVING ACCOUNT

16-1-201. Definitions.

16-1-201. Definitions.

(a) As used in this article:

(i) "Account" means the state water pollution control revolving loan account created by W.S. 16-1-202;

(ii) "Board" means the state loan and investment board;

(iii) "Capitalization grant" means the federal grant made to Wyoming by the federal environmental protection agency for the purpose of establishing a state water pollution control revolving loan account;

(iv) "Corrective action" means as defined by W.S. 35-11-1415(a)(i);

(v) "Corrective action account" means as defined by W.S. 35-11-1415(a)(ii);

(vi) "Department" means the department of environmental quality;

(vii) "Nonpoint source" means any source of pollution other than a point source as defined by W.S. 35-11-103(a)(x) and includes leaking underground storage tanks and aboveground storage tanks;

(viii) "Title VI" means Title VI of the Federal Water Pollution Control Act, 33 U.S.C. 1381 to 1387 (Cum. Supp. 1989);

(ix) "Underground storage tank" means as defined by W.S. 35-11-1415(a)(ix);

(x) "This article" means W.S. 16-1-201 through 16-1-207;

(xi) "Aboveground storage tank" means as defined by W.S. 35-11-1415(a)(xi).



16-1-202. Account established; state match.

16-1-202. Account established; state match.

(a) There is established the state water pollution control revolving loan account. All monies received from federal capitalization grants and all state matching funds shall be deposited in the account and shall be used only to provide financial assistance as authorized in this article.

(b) The twenty percent (20%) state matching funds for each federal capitalization grant payment to the account shall be paid from the corrective action account.

(c) Payments of principal and interest on all financial assistance made under this article shall be deposited in the account. All funds in the account may be used for and are continuously appropriated for financial assistance as authorized in this article.

(d) Any unexpended balance in the account shall be invested by the state treasurer and the interest earned shall be credited to the account.



16-1-203. Account administration; board powers and duties; department powers and duties; fiscal procedures.

16-1-203. Account administration; board powers and duties; department powers and duties; fiscal procedures.

(a) The board shall administer the account including issuing loans and other forms of financial assistance for the purposes authorized in this article. The board shall adopt reasonable rules and regulations necessary to administer the account within the requirements of this article, Title VI and other federal laws.

(b) The board shall:

(i) Enter an agreement with the federal environmental protection agency regional administrator to receive capitalization grants for the account;

(ii) Receive and review applications for financial assistance from the account from municipalities, counties, joint powers boards, state agencies and other entities constituting a political subdivision under the laws of the state on forms supplied by the board;

(iii) Administer the account including processing and receiving repayments on all financial assistance; and

(iv) Conduct or allow the federal environmental protection agency to conduct an annual audit.

(c) The department shall:

(i) Annually prepare and submit to the federal environmental protection agency and the joint minerals, business and economic development interim committee of the legislature an intended use plan which has been subject to public comment and which identifies the intended uses of monies available to the account;

(ii) Prepare and submit an annual report required by Title VI; and

(iii) Evaluate engineering designs and studies and evaluate technical and administrative management of contracts for all projects in accordance with Title VI.

(d) The board and all recipients of financial assistance from the account shall establish fiscal controls and accounting procedures required by Title VI.



16-1-204. Environmental review process.

16-1-204. Environmental review process.

(a) Through the department the board shall conduct a review of potential environmental impacts of projects receiving assistance from the account. The environmental review process shall:

(i) Contain mechanisms requiring implementation of mitigation measures to ensure the project is environmentally sound;

(ii) Allow the public an opportunity to challenge environmental review determinations and enforcement actions;

(iii) Include documentation of information, processes and premises that influence decisions;

(iv) Require public notice and participation;

(v) Include evaluation criteria and processes allowing consideration of alternative decisions; and

(vi) Comply with the requirements of Title VI and significant issues pertaining to underground storage tanks as specified in Subtitle I of the Resource Conservation and Recovery Act, 42 U.S.C. 6991 et seq.



16-1-205. Authorized projects; authorized financial assistance.

16-1-205. Authorized projects; authorized financial assistance.

(a) The account may be used for financial assistance for the following types of projects:

(i) Construction of wastewater treatment works as allowed by Title VI; or

(ii) Implementation of nonpoint source pollution control management programs as allowed by Title VI.

(b) Financial assistance for the projects authorized in subsection (a) of this section may take the forms provided in Title VI including:

(i) Loans at or below market interest rates or for zero interest. Loans may be awarded only if:

(A) All principal and interest payments on loans are credited directly to the account;

(B) The annual repayment of principal and payment of interest begins not later than one (1) year after project completion;

(C) The loan is fully amortized not later than twenty (20) years after project completion; and

(D) Each loan recipient establishes a dedicated source of revenue for repayment of the loan.

(ii) Refinancing existing debt obligations of municipalities, counties, joint powers boards and state agencies for wastewater treatment works for which debt was incurred and building began after March 7, 1985;

(iii) Purchasing insurance for or guaranteeing local debt obligations to improve credit market access or reduce interest rates;

(iv) Security or a source of revenue for the payment of principal and interest on revenue or general obligation bonds issued by the state provided that the net proceeds of the sale of such bonds shall be deposited in the account; and

(v) Loan guarantees for similar revolving accounts established by municipalities, counties or joint powers boards.

(c) An amount of up to four percent (4%) of the capitalization grant may be used for costs of administering the account. The monies used to administer the account are not forms of financial assistance which are prioritized under W.S. 16-1-206.



16-1-206. Financial assistance priorities.

16-1-206. Financial assistance priorities.

(a) If there are publicly owned wastewater treatment works identified as not being in compliance with the federal Water Pollution Control Act, 33 U.S.C. 1251 et seq., then the monies in the account shall initially be used for such wastewater treatment works.

(b) If there are no publicly owned wastewater treatment works identified as not being in compliance with the Water Pollution Control Act, 33 U.S.C. 1251 et seq., then the monies in the account shall initially be used for noninterest bearing loans to the department for taking corrective actions at leaking underground and aboveground storage tank sites.

(c) Principal payments to the account from loans made for corrective actions at leaking underground and aboveground storage tank sites may be used for any purposes authorized in this article.



16-1-207. Department loans; repayment.

16-1-207. Department loans; repayment.

Principal payments on loans made to the department for taking corrective actions at leaking underground and aboveground storage tank sites shall be paid from the corrective action account directly to the state water pollution control revolving loan account.






ARTICLE 3 - STATE DRINKING WATER REVOLVING ACCOUNT

16-1-301. Definitions.

16-1-301. Definitions.

(a) As used in this article:

(i) "Account" means the state drinking revolving loan account created by W.S. 16-1-302;

(ii) "Administrative account" means the account which may receive up to four percent (4%) of the federal capitalization funds, loan administration and loan application fees which are used to reimburse costs incurred by state agencies in the administration of the program, including but not limited to costs of servicing loans and issuing debt, program start-up costs, financial, management, and legal consulting fees, and costs for support services by state agencies;

(iii) "Board" means the state loan and investment board to include the office of state lands and investments;

(iv) "Capitalization grant" means the federal grant made to Wyoming by the federal environmental protection agency for the purpose of establishing and funding a state drinking water revolving loan account;

(v) "Capacity development" means that a community water system or nontransient noncommunity water system can adequately demonstrate that it has technical, managerial and financial capabilities to ensure current and future operations of the water system in accordance with all drinking water regulations in effect;

(vi) "Commission" means the Wyoming water development commission and includes the water development office;

(vii) "Community water system" means a public water supply which has at least fifteen (15) service connections used year-round by residents, or that regularly provides water to at least twenty-five (25) residents year-round, including, but not limited to, municipalities and water districts;

(viii) "Department" means the department of environmental quality;

(ix) "Noncommunity water system" means a public water supply which is not a community water system, including, but not limited to, public schools, state park recreational areas and state highway public rest areas;

(x) "Nontransient noncommunity water system" means a public water supply which is not a community system and which regularly provides service to at least twenty-five (25) of the same persons for more than six (6) months of the year who are not full-time residents, including, but not limited to, factories, industrial facilities and office buildings;

(xi) "Office of state lands and investments (OSLI)" means the office which provides administrative and operational management of programs of the state loan and investment board;

(xii) "Operator" means the person who is directly responsible and in charge of the operation of a water treatment plant or water distribution system;

(xiii) "Private" means that pertaining to an individual, corporation, partnership, or other legal entity which is not a political subdivision of the state, county or local government;

(xiv) "Program" means the drinking water state revolving fund program pursuant to section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j-12);

(xv) "Publicly owned water system" means a water system which is owned, operated, managed and maintained by an entity of the state, county, city, township, town, school district, water district, improvement district, joint powers board or any other entity constituting a political subdivision under the laws of this state which provides water for use and consumption of the general public through pipes and other constructed conveyances, and which is not owned, operated, managed or maintained by a private individual, association or corporation;

(xvi) "Safe Drinking Water Act (SDWA)" means the federal Safe Drinking Water Act including the 1996 amendments (Public Law 104-182, 42 U.S.C. 300f et seq.);

(xvii) "Source water assessment" means the delineation of the boundaries of an area from which one (1) or more public water supplies receive drinking water, identifying the existence of actual and potential contaminants which may present a threat to public health within the delineated area to determine the susceptibility of the public water supply in the delineated area to such contaminants;

(xviii) "Water supply system" means a system from the water source to the consumer premises consisting of pipes, structures and facilities through which water is obtained, treated, stored, distributed or otherwise offered to the public for household use or use by humans and which is part of a community water system or a noncommunity water system;

(xix) "Wyoming water development office (WWDO)" means the office which provides administrative and operational management of the programs administered by the Wyoming water development commission.



16-1-302. Account established; state match.

16-1-302. Account established; state match.

(a) There is established the state drinking water revolving loan account. All monies received from the federal capitalization grants, exclusive of the four percent (4%) administration set-aside as authorized under section 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j-12), and all state matching funds shall be deposited in the account and shall only be used to provide financial assistance as authorized by this article.

(b) The twenty percent (20%) state matching funds for each federal capitalization grant payment to the account shall be paid fifty percent (50%) out of water development accounts I or II created by W.S. 41-2-124(a) and fifty percent (50%) from the federal mineral royalty capital construction account created by W.S. 9-4-604.

(c) Any unexpended balance in the account shall be invested by the state treasurer and the investment proceeds, including the interest earned, shall be credited to the account.

(d) A separate administrative account shall be established outside of the account for the purpose of paying administrative expenses associated with the program as authorized under the Safe Drinking Water Act. Revenue to this account shall be limited to four percent (4%) of the federal capitalization grant through federal fiscal year 2003 and five hundred thousand dollars ($500,000.00) per biennium thereafter.



16-1-303. Account administration; board powers and duties; department powers and duties; water development office powers and duties; fiscal procedures.

16-1-303. Account administration; board powers and duties; department powers and duties; water development office powers and duties; fiscal procedures.

(a) The board, the department and commission are designated as the implementing and administrative agencies for the drinking water state revolving account and shall jointly develop a memorandum of understanding describing the duties and responsibilities of each agency.

(b) The board, subject to select water committee review and recommendation of projects, shall administer the account including issuing loans and other forms of financial assistance for purposes authorized in this article on the basis of a priority listing of eligible projects. The board shall adopt reasonable rules and regulations necessary to administer the account within the requirements of this article, the Safe Drinking Water Act and other federal and state laws, including the content of applications, priority listing for use of funds in accordance with requirements established in section 1452(b)(3) of the Safe Drinking Water Act (42 U.S.C. 300j-12(b)), criteria for awarding, security, and terms and conditions for making loans and providing financial assistance.

(c) The office of state lands and investments shall:

(i) Enter into an agreement with the federal environmental protection agency regional administrator to receive capitalization grants for the account;

(ii) Receive, review and make recommendations to the board and the select water committee for approval of applications for financial assistance from the account in accordance with requirements established by the board for publicly owned water systems of municipalities, counties, joint powers boards, state agencies, and other entities constituting a political subdivision under the laws of the state on forms supplied by the office of state lands and investments;

(iii) Administer the account and administrative account including processing and receiving capitalization grants, the state match, financial assistance agreements, repayments on all financial assistance and all other account revenues;

(iv) Conduct and allow the federal environmental protection agency to conduct an annual audit;

(v) Ensure that all publicly owned water systems which are recipients of financial assistance from the account demonstrate capacity development capabilities in compliance with section 1420 of the Safe Drinking Water Act (42 U.S.C. 300g-9). The department and the water development office shall assist the office of state lands and investments by reviewing and making determinations on the adequacy of water system capacity development capabilities; and

(vi) Following public input and recommendations from the water development office and department and upon review and recommendation of the intended use plan and the project priority list by the select water committee, the state loan and investment board shall give final authorization and adoption of the annual intended use plans and the final priority listing of eligible projects.

(d) The board, as a condition to making a loan or other financial assistance, may impose a reasonable administrative fee or application fee that may be paid from the proceeds of the loan or financial assistance or other available funds of the applicant. These fees may be deposited into the administrative account for purposes of payment of administrative costs of the program.

(e) The department shall:

(i) Assist the office of state lands and investment and the commission annually with the preparation and submission to the federal environmental protection agency an intended use plan and the priority listing of projects eligible to receive assistance from the account which have been subject to public comment and which identifies the intended uses of monies available to the account;

(ii) Assist in the preparation and submission of a biennial report required by the Safe Drinking Water Act;

(iii) Assist with the preparation and submission of capitalization grant applications;

(iv) Provide input and assistance in the evaluations on capacity development for water systems in accordance with procedures adopted pursuant to this article;

(v) Provide operator certification and technical competency for water systems in accordance with W.S. 35-11-302(a)(iv) to include all applicants for financial assistance from the program; and

(vi) Ensure that all new or modified community water systems and new or modified nontransient noncommunity water systems commencing operation after October 1, 1999, demonstrate capacity development capabilities and by October 1, 2001, develop a strategy to assist all community and noncommunity water systems in acquiring and maintaining capacity development by adopting procedures governing capacity development in compliance with section 1420 of the Safe Drinking Water Act (42 U.S.C. 300g-9). The department shall adopt procedures to accomplish this task and shall have the authority to require new systems in noncompliance of capacity development capabilities to take steps to correct inadequacies or cease water system operations. The water development office shall assist the department in the review and adequacy determinations of water system capacity development capabilities.

(f) The commission shall:

(i) Evaluate engineering designs and studies and provide the technical and administrative management of contracts for all projects in accordance with requirements of this article, state program, and the Safe Drinking Water Act;

(ii) Assist the office of state lands and investments and the department annually with the preparation and submission to the federal environmental protection agency an intended use plan and the priority listing of projects eligible to receive assistance from the account which have been subject to public comment and which identifies the intended uses of monies available to the account;

(iii) Provide input and assistance in the evaluations of capacity development for water systems in accordance with procedures developed as authorized by this article; and

(iv) Include in the commission's annual report to the legislature, a report on the status of the drinking water state revolving loan fund.

(g) The office of state lands and investments and all recipients of financial assistance from the account shall establish fiscal controls and accounting procedures in compliance with the Safe Drinking Water Act.

(h) The office of state lands and investments shall require as part of the application and approval process, that all financial assistance applicants obtain or ensure the certification of the operators of the publicly owned water systems in accordance with department rules and regulations prior to obtaining financial assistance approval.

(j) The select water committee shall review and recommend for approval project applications submitted to the committee pursuant to subsection (c)(ii) of this section.



16-1-304. Environmental review process.

16-1-304. Environmental review process.

(a) The department shall conduct and make available to the office of state lands and investments a review of potential environmental impacts of projects receiving assistance from the account. The environmental review process shall:

(i) Contain mechanisms requiring implementation of mitigation measures to ensure the project is environmentally sound;

(ii) Allow the public an opportunity to challenge environmental review determinations and enforcement actions;

(iii) Employ an interdisciplinary approach to identify and mitigate adverse environmental effects including all pertinent state and federal authorities;

(iv) Include documentation of information, processes and premises that influence decisions;

(v) Require public notice and participation;

(vi) Include evaluation criteria and a process allowing consideration of alternative decisions; and

(vii) Comply with the requirements of the Safe Drinking Water Act.



16-1-305. Authorized projects; authorized financial assistance.

16-1-305. Authorized projects; authorized financial assistance.

(a) Subject to select water committee review and recommendation of projects, the account may be used for financial assistance for the planning, design and construction of projects on eligible publicly owned water systems which may be either community or noncommunity water systems. Eligible projects may be comprised of improvements to all components of a water supply system as appropriate and permitted by the Safe Drinking Water Act.

(b) Financial assistance for the projects authorized in subsection (a) of this section may be in the forms authorized by the Safe Drinking Water Act including:

(i) Loans at or below market interest rates. Loans may be awarded only if:

(A) All principal and interest payments on loans are credited directly to the account;

(B) The annual repayment of principal and payment of interest begins not later than one (1) year after project completion;

(C) The loan is fully amortized not later than twenty (20) years after project completion or not later than thirty (30) years for disadvantaged communities providing the period of the loan does not exceed the design life of the project; and

(D) Each loan recipient establishes a dedicated source of revenue for repayment of the loan.

(ii) Refinancing existing debt obligation of publicly owned water systems for planning, design and construction of water systems for which the initial debt was incurred and construction started after July 1, 1993;

(iii) Purchasing insurance for or guaranteeing local debt obligations to improve credit market access or reduce interest rates.

(c) An amount up to four percent (4%) of the capitalization grant may be used for costs of administering the account and shall be deposited into the administrative account.

(d) Repealed By Laws 2010, Ch. 69, 204.

(e) The board may consider the use of an amount of the allowable percentage of the capitalization grant for all of the established set-asides provided for by the Safe Drinking Water Act.



16-1-306. Inventory of publicly owned water systems; sanitary surveys.

16-1-306. Inventory of publicly owned water systems; sanitary surveys.

(a) The department and water development office shall maintain an inventory of publicly owned water systems within the state, which inventory may consist of such information as the department and water development office deem necessary to include information as provided by the environmental protection agency.

(b) The department and water development office shall conduct sanitary surveys of community and nontransient noncommunity water systems within the state. The sanitary surveys shall be conducted no less than every five (5) years and information contained in the surveys shall be used in establishing the priority ranking list for eligible projects as part of this program.

(c) The costs incurred by the department and water development office to maintain the inventory of publicly owned water systems and to conduct sanitary surveys may be reimbursed to the agencies from the administrative account.



16-1-307. Transfer of funds.

16-1-307. Transfer of funds.

The governor may transfer capitalization grant funds from the water pollution control revolving loan account established by W.S. 16-1-202 to the drinking water state revolving fund account created by W.S. 16-1-302 and from the drinking water state revolving fund account to the water pollution control revolving loan account, as authorized by the Safe Drinking Water Act.



16-1-308. Emergency financial assistance.

16-1-308. Emergency financial assistance.

(a) Notwithstanding any provision of W.S. 16-1-303(b) or (j) or 16-1-305(a), the board may, without further select water committee review and recommendation, authorize loans or other forms of financial assistance from the account for purposes authorized in this article, if the board determines:

(i) An emergency exists which significantly threatens the continued operation of a public water system; and

(ii) There is insufficient time to obtain select water committee review and recommendation of the project in order to effectively address the emergency situation.









CHAPTER 2 - FACSIMILE SEALS AND SIGNATURES

16-2-101. Definitions.

16-2-101. Definitions.

(a) As used in this act:

(i) "Authorized officer" means any official of this state or any of its departments, agencies or other instrumentalities or any of its political subdivisions whose signature to a public security or instrument of payment is required or permitted;

(ii) "Facsimile signature" means the reproduction by engraving, imprinting, stamping or other means of the manual signature of an authorized officer;

(iii) "Instrument of payment" means a check, draft, warrant or order for the payment, delivery or transfer of funds;

(iv) "Public security" means a bond, note, certificate of indebtedness or other obligation for the payment of money, issued by this state or by any of its departments, agencies or other instrumentalities or by any of its political subdivisions;

(v) "This act" means W.S. 16-2-101 through 16-2-103.



16-2-102. Facsimile signature; authorized use; legal effect.

16-2-102. Facsimile signature; authorized use; legal effect.

(a) After filing with the secretary of state his manual signature certified by him under oath, any authorized officer may execute or cause to be executed with a facsimile signature in lieu of his manual signature:

(i) Any public security, provided that at least one (1) signature required or permitted to be placed thereon shall be manually subscribed; and

(ii) Any instrument of payment.

(b) Upon compliance with this act by the authorized officer, his facsimile signature has the same legal effect as his manual signature.



16-2-103. Facsimile seal of state; authorized use; legal effect.

16-2-103. Facsimile seal of state; authorized use; legal effect.

When the seal of this state or any of its departments, agencies, or other instrumentalities or of any of its political subdivisions is required in the execution of a public security or instrument of payment, the authorized officer may cause the seal to be printed, engraved, stamped or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.



16-2-104. Repealed by Laws 1982, ch. 75, 5.

16-2-104. Repealed by Laws 1982, ch. 75, 5.






CHAPTER 3 - ADMINISTRATIVE PROCEDURE

16-3-101. Short title; definitions.

16-3-101. Short title; definitions.

(a) This act may be cited as the "Wyoming Administrative Procedure Act".

(b) As used in this act:

(i) "Agency" means any authority, bureau, board, commission, department, division, officer or employee of the state, a county, city or town or other political subdivision of the state, except the governing body of a city or town, the state legislature, the University of Wyoming and the judiciary;

(ii) "Contested case" means a proceeding including but not restricted to ratemaking, price fixing and licensing, in which legal rights, duties or privileges of a party are required by law to be determined by an agency after an opportunity for hearing but excludes designations under W.S. 9-2-1022(h)(i);

(iii) "License" includes the whole or part of any agency permit, certificate, approval, registration, charter or similar form of permission required by law, but it does not include a license required solely for revenue purposes;

(iv) "Licensing" includes the agency process respecting the grant, denial, renewal, revocation, suspension, annulment, withdrawal or amendment of a license;

(v) "Local agency" means any agency with responsibilities limited to less than statewide jurisdiction, except the governing body of a city or town;

(vi) "Party" means each person or agency named or admitted as a party or properly seeking and entitled as of right to be admitted as a party;

(vii) "Person" means any individual, partnership, corporation, association, municipality, governmental subdivision or public or private organization of any character other than an agency;

(viii) "Registrar of rules" for state agency rules means the secretary of state. "Registrar of rules" for local agency rules means the county clerk of the county in which the rule is to be effective;

(ix) "Rule" means each agency statement of general applicability that implements, interprets and prescribes law, policy or ordinances of cities and towns, or describes the organization, procedures, or practice requirements of any agency. The term includes the amendment or repeal of a prior rule, but does not include:

(A) Statements concerning only the internal management of an agency and not affecting private rights or procedures available to the public; or

(B) Rulings issued pursuant to W.S. 16-3-106; or

(C) Intraagency memoranda; or

(D) Agency decisions and findings in contested cases; or

(E) Rules concerning the use of public roads or facilities which are indicated to the public by means of signs and signals; or

(F) Ordinances of cities and towns; or

(G) Designations under W.S. 9-2-1022(h)(i); or

(H) A general permit.

(x) "State agency" means any agency with statewide responsibilities;

(xi) "General permit" means a permit issued by the department of environmental quality which authorizes a category or categories of discharges or emissions;

(xii) "Internet" means as defined in W.S. 9-2-1035(a)(iii);

(xiii) "This act" means W.S. 16-3-101 through 16-3-115.



16-3-102. General rulemaking requirements; assistance and authority of attorney general.

16-3-102. General rulemaking requirements; assistance and authority of attorney general.

(a) In addition to other rulemaking requirements imposed by law, each agency shall:

(i) Adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available in connection with contested cases;

(ii) Make available for public inspection all rules and all other written statements of policy or interpretations formulated, adopted or used by the agency in the discharge of its functions;

(iii) Make available for public inspection all final orders, decisions and opinions.

(b) No agency rule, order or decision is valid or effective against any person or party, nor may it be invoked by the agency for any purpose, until it has been filed with the registrar of rules and made available for public inspection as required by this act. This subsection does not apply to orders or decisions in favor of any person or party with actual knowledge of the rule, order or decision.

(c) In formulating rules of practice as required by this section, each agency may request the assistance of the attorney general and upon request the attorney general shall assist the agency or agencies in the preparation of rules of practice.

(d) The office of administrative hearings shall adopt uniform rules for the use of state agencies setting forth the nature and requirements of all formal and informal procedures available in connection with contested cases.

(e) The attorney general may repeal administrative rules of a state agency in accordance with this act if the rules have become obsolete and no other existing agency has authority to repeal the rules.



16-3-103. Adoption, amendment and repeal of rules; notice; hearing; emergency rules; proceedings to contest; review and approval by governor.

16-3-103. Adoption, amendment and repeal of rules; notice; hearing; emergency rules; proceedings to contest; review and approval by governor.

(a) Prior to an agency's adoption, amendment or repeal of all rules other than interpretative rules or statements of general policy, the agency shall:

(i) Give at least forty-five (45) days notice of its intended action. Notice shall be mailed to all persons making timely requests of the agency for advanced notice of its rulemaking proceedings and to the attorney general, the secretary of state's office as registrar of rules, and the legislative service office if a state agency. The agency shall submit a copy of the proposed rules, in a format conforming to any requirements prescribed pursuant to subsection (f) of this section, with the notice given to the legislative service office. The notice shall include:

(A) The time when, the place where and the manner in which interested persons may present their views on the intended action;

(B) A statement of the terms and substance of the proposed rule or a description of the subjects and issues involved;

(C) If an amendment or a repeal, the citation to the agency rule to be amended or repealed;

(D) If new rules, a statement that they are new rules and a citation of the statute which authorizes adoption of the rules;

(E) The place where an interested person may obtain a copy of the proposed rules in a format conforming to any requirements prescribed pursuant to subsection (f) of this section;

(F) If the agency asserts that all or a portion of a rule is proposed to be adopted, amended or repealed in order for the state to comply with federal law or regulatory requirements:

(I) A statement that the adoption, amendment or repeal of the rule is required by federal law or regulation together with citations to the applicable federal law or regulation; and

(II) A statement whether the proposed rule change meets minimum federal requirements or whether the proposed rule change exceeds minimum federal requirements.

(G) A statement whether the proposed rule change meets minimum substantive state statutory requirements or whether the proposed rule change exceeds minimum substantive state statutory requirements. If the rule change exceeds minimum substantive state statutory requirements, the agency shall include a statement explaining the reason why the rule exceeds minimum substantive statutory requirements;

(H) A statement that the agency has complied with the requirements of W.S. 9-5-304 and the location where an interested person may obtain a copy of the assessment used to evaluate the proposed rule pursuant to W.S. 9-5-304;

(J) A concise statement of the principal reasons for adoption of the rule. In compliance with Tri-State Generation and Transmission Association, Inc. v. Environmental Quality Council, 590 P.2d 1324 (Wyo. 1979), the statement shall include a brief explanation of the substance or terms of the rule and the basis and purpose of the rule;

(K) If a state agency is proposing a rule that differs from the uniform rules listed in subsection (j) of this section, a statement of the reasons for varying from the uniform rules.

(ii) Afford all interested persons reasonable opportunity to submit data, views or arguments, orally or in writing, provided this period shall consist of at least forty-five (45) days from the later of the dates specified under subparagraph (A) of this paragraph, and provided:

(A) In the case of substantive rules, opportunity for oral hearing shall be granted if requested by twenty-five (25) persons, or by a governmental subdivision, or by an association having not less than twenty-five (25) members. No hearing under this subparagraph shall be conducted until at least forty-five (45) days after the later of:

(I) The date notice of intended action is given under paragraph (i) of this subsection; or

(II) The date notice is published if publication is required by subsection (e) of this section.

(B) The agency shall consider fully all written and oral submissions respecting the proposed rule;

(C) If prior to final adoption any person objects to the accuracy of a statement made by the agency pursuant to W.S. 16-3-103(a)(i)(F)(I) or (II), the agency shall:

(I) Provide the objecting person with a written response explaining and substantiating the agency's position by reference to federal law or regulations; and

(II) Include with the final rules submitted for review to the governor and legislative service office a concise statement of the objection and the agency's response.

(D) Upon adoption of the rule, the agency, if requested to do so by an interested person, either prior to adoption or within thirty (30) days thereafter, shall issue a concise statement of the principal reasons for overruling the consideration urged against its adoption.

(iii) Comply with the requirements of W.S. 9-5-304.

(b) When an agency finds that an emergency requires the agency to proceed without notice or opportunity for hearing required by subsection (a) of this section, it may adopt emergency rules. An emergency rule is effective when filed. A state agency emergency rule shall bear the endorsement of the governor's concurrence on the finding of emergency before the registrar of rules accepts the rule for filing. The rule so adopted shall be effective for no longer than one hundred twenty (120) days but the adoption of an identical rule under W.S. 16-3-103(a) or of an emergency rule under this subsection is not precluded. In no case shall identical or substantially similar emergency rules be effective for a total period of more than two hundred forty (240) days. A local agency may proceed with the emergency rule when notice of the emergency is filed with the local registrar of rules.

(c) No rule is valid unless submitted, filed and adopted in substantial compliance with this section. A proceeding to contest any rule on the ground of noncompliance with the procedural requirements of this section must be commenced within two (2) years from the effective date of the rule.

(d) No state agency rule or any amendment, repeal, modification or revision of the rule may be filed with the registrar of rules unless the rule has been submitted to the governor for review and the governor has approved and signed the rule. Except in the case of emergency rules and rules adopted by the game and fish commission fixing general hunting or fishing regulations, season or bag limits or establishing hunting areas, the governor shall not approve any rule until the date of receipt of the legislative management council's recommendation under W.S. 28-9-106(a) or until forty (40) days after the rule is filed with the legislative service office pursuant to W.S. 28-9-103(b), whichever is sooner. During the process of approving rules, the governor may disapprove any portion of a rule not conforming to paragraphs (d)(i), (ii) or (iii) of this section by clearly indicating the portion of the rule disapproved and the basis for the disapproval. Only those portions of a rule approved by the governor shall be filed with the registrar of rules as provided by W.S. 16-3-104(a). Any portion of a rule disapproved by the governor shall be returned to the agency and shall be null and void and shall not be filed, implemented or enforced. The governor shall report his disapproval of any rule or portion thereof to the management council within fifteen (15) days. The governor shall not approve any rule or any amendment, repeal, modification or revision of the rule unless it:

(i) Is within the scope of the statutory authority delegated to the adopting agency;

(ii) Appears to be within the scope of the legislative purpose of the statutory authority; and

(iii) Has been adopted in compliance with the procedural requirements of this act. For the purposes of this subsection, an "agency" means any authority, bureau, board, commission, department, division, officer or employee of the state, excluding the state legislature and the judiciary.

(e) If a state agency created as a licensing or regulatory board or commission for any profession or occupation regulated under title 33 regularly publishes a newsletter, memorandum or other written or electronic communication which serves as a medium to provide information to members of the regulated profession or occupation, then in addition to the notice requirements of subsection (a) of this section, the agency shall publish within that medium the proposed rules in a format conforming to any requirements prescribed pursuant to subsection (f) of this section. If the agency determines publication in such manner is not practicable, it shall publish within the chosen medium at least once prior to taking final action to adopt, amend or repeal any rule notice of its intended rulemaking proceedings and make available the full text of all proposed changes in the format conforming to any requirements prescribed pursuant to subsection (f) of this section. This subsection shall not apply to emergency rules adopted pursuant to subsection (b) of this section.

(f) The state registrar of rules shall prescribe a format for state agencies to follow in preparing proposed amendments to existing rules which shall ensure that additions to and deletions from existing language are clearly indicated.

(g) Upon receipt of a notice of intended action from a state agency under paragraph (a)(i) of this section, the secretary of state's office shall maintain a file of these notices and make them available for public inspection during regular business hours. A notice shall remain in the file until the rules are adopted or until the agency determines not to take action to adopt the proposed rules. To the extent that resources enable the office to do so, the secretary of state's office shall make these notices available to the public electronically. The secretary of state may promulgate rules specifying the format of notices submitted by state agencies under this subsection. Compliance with this subsection shall not affect the validity of rules promulgated by state agencies.

(h) An agency may incorporate, by reference in its rules and without publishing the incorporated matter in full, all or any part of a code, standard, rule or regulation that has been adopted by an agency of the United States or of this state, another state or by a nationally recognized organization or association, provided:

(i) The agency determines that incorporation of the full text in agency rules would be cumbersome or inefficient given the length or nature of the rules;

(ii) The reference in the rules of the incorporating agency fully identifies the incorporated matter by location, date and otherwise, and states that the rule does not include any later amendments or editions of the incorporated matter;

(iii) The agency, organization or association originally issuing the incorporated matter makes copies of it readily available to the public;

(iv) The incorporating agency maintains and makes available for public inspection a copy of the incorporated matter at cost from the agency and the rules of the incorporating agency state where the incorporated matter is available on the internet as defined in W.S. 9-2-1035(a)(iii); and

(v) The incorporating agency otherwise complies with all procedural requirements under this act and the rules of the registrar of state agency rules governing the promulgation and filing of agency rules.

(j) Each state agency shall adopt as much of the uniform rules promulgated pursuant to the following provisions as is consistent with the specific and distinct requirements of the agency and state or federal law governing or applicable to the agency:

(i) W.S. 16-3-102(d);

(ii) W.S. 16-3-204(e)[16-4-204 (e)].



16-3-104. Filing of copies of rules; permanent register; effective dates; manner of preparation; advice and assistance of attorney general.

16-3-104. Filing of copies of rules; permanent register; effective dates; manner of preparation; advice and assistance of attorney general.

(a) Each agency shall file in the office of the registrar of rules a certified copy of each rule adopted by it as approved by the governor. State agencies shall file each rule within seventy-five (75) days of the date of agency action adopting the rule or it is not effective. There shall be noted upon the rule a citation of the authority by which it or any part of it was adopted. The registrar of rules shall keep a permanent register of the rules open to public inspection. Not more than ten (10) days after a state agency files a copy of a rule in the office of the registrar of rules, the agency shall mail a notice that the rule has been filed to each person who was sent a notice under W.S. 16-3-103(a)(i). The notice shall contain a citation to the rule and the date it was filed. Failure to send the notice required under this subsection does not affect the effectiveness of the rule.

(b) Each rule and any amendment or repeal adopted after June 1, 1982 is effective after filing in accordance with subsection (a) of this section and W.S. 28-9-108 except:

(i) If a later date is required by statute or specified in the rule, the later date is the effective date;

(ii) Where the agency finds that an emergency exists and the finding is concurred in by the governor, a rule or amendment or repeal may be effective immediately upon filing with the registrar of rules and if a state agency, also with the legislative service office. Existing rules remain in effect unless amended or repealed, subject to this section or W.S. 28-9-105 or 28-9-106.

(c) Rules shall be prepared in the manner and form prescribed by the state registrar of rules. The registrar of rules may refuse to accept for filing any rule that does not conform to the prescribed form.

(d) The attorney general shall furnish advice and assistance to all state agencies in the preparation of their regulations, and in revising, codifying and editing existing or new regulations.



16-3-105. Compilation and indexing of administrative code; charges for copies; authentication by registrar.

16-3-105. Compilation and indexing of administrative code; charges for copies; authentication by registrar.

(a) The registrar of state agency rules shall compile, index and publish a Wyoming administrative code. The code shall:

(i) Contain each rule adopted by a state agency, but shall not contain emergency rules;

(ii) Be compiled, numbered and indexed in a unified manner that permits the code to be easily amended and affords ease of use and accessibility to the public, including strong and effective word search capabilities;

(iii) Be available to the public at no charge through the Internet;

(iv) Be updated on the Internet as soon as practicable after the effective date of newly filed or amended rules.

(b) The registrar of state agency rules may make a reasonable charge for any rules published except those furnished to state officers, agencies, members of the legislature or the legislative service office and others in the employment of the state and its political subdivisions requiring the rules in the performance of their duties. The registrar of local agency rules may make a reasonable charge for copies of any rule on file.

(c) The registrar's authenticated file stamp on a rule or publication of a rule shall raise a rebuttable presumption that the rule was adopted and filed in compliance with all requirements necessary to make it effective.

(d) The registrar of state agency rules shall maintain and publish a current index of all state agency rules filed with the registrar. The index shall list the effective date of each set of rules or the effective date of each set of amendments to an agency's rules. Copies of the index shall be distributed as provided by W.S. 16-3-105(b).



16-3-106. Petition for promulgation, amendment or repeal of rules.

16-3-106. Petition for promulgation, amendment or repeal of rules.

Any interested person may petition an agency requesting the promulgation, amendment or repeal of any rule and may accompany his petition with relevant data, views and arguments. Each agency may prescribe by rule the form of the petition and the procedure for its submission, consideration and disposition. Upon submission of a petition, the agency as soon as practicable either shall deny the petition in writing (stating its reasons for the denials) or initiate rulemaking proceedings in accordance with W.S. 16-3-103. The action of the agency in denying a petition is final and not subject to review.



16-3-107. Contested cases; general procedure.

16-3-107. Contested cases; general procedure.

(a) In any contested case, all parties shall be afforded an opportunity for hearing after reasonable notice served personally or by mail. Where the indispensable and necessary parties are composed of a large class, the notice shall be served upon a reasonable number thereof as representatives of the class or by giving notice by publication in the manner specified by the rules or an order of the agency.

(b) The notice shall include a statement of:

(i) The time, place and nature of the hearing;

(ii) The legal authority and jurisdiction under which the hearing is to be held;

(iii) The particular sections of the statutes and rules involved;

(iv) A short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved, and thereafter upon application a more definite and detailed statement shall be furnished.

(c) In all contested cases, depositions and discovery relating thereto, agencies shall have the authority to administer oaths and affirmations, subpoena witnesses and require the production of any books, papers or other documents relevant or material to the inquiry. In case of refusal to obey a subpoena issued by the agency in a contested case, deposition or discovery relating thereto, to any person, the district court for the district in which the hearing or deposition or other proceeding is being conducted, or for the district where the person may be served, may upon application by the agency issue to the person refusing to obey the subpoena an order requiring the person to show cause for the refusal or to appear before the agency or other person designated by it there to produce documentary evidence if so ordered or there to give evidence touching the matter in question. Any failure to show cause or obey the order of court may be punished by the court as a contempt thereof.

(d) In all contested cases the agency shall as part of its rules of practice provide that the agency or one (1) of its presiding officers designated by it upon application of any party shall issue a subpoena requiring the appearance of witnesses for the purpose of taking evidence or requiring the production of any books, papers or other documents relevant or material to the inquiry.

(e) The agency upon motion made promptly and in any event at or before the time specified in the subpoena for compliance therewith, may quash or modify the subpoena if it is unreasonable and oppressive, or in the event issued pursuant to subsection (g) of this section may condition denial of the motion upon the advancement by the person in whose behalf the subpoena is issued of the reasonable cost of producing the books, papers, documents or tangible things.

(f) If a subpoena issued pursuant to this section is disobeyed and if the agency fails to apply pursuant to subsection (c) of this section for enforcement any party may apply to the district court for the district having venue under subsection (c) of this section for enforcement pursuant to subsection (c) of this section.

(g) In all contested cases the taking of depositions and discovery shall be available to the parties in accordance with the provisions of Rules 26, 28 through 37 (excepting Rule 37(b)(1) and 37(b)(2)(D) therefrom) of the Wyoming Rules of Civil Procedure in effect on the date of the enactment of this act and any subsequent rule amendments thereto. All references therein to the "court" shall be deemed to refer to the appropriate "agency"; all references to the use of the subpoena power shall be references to subsection (c) of this section; all references to "trial" shall be deemed references to "hearing"; all references to "plaintiff" shall be deemed references to "a party". If a party or other witness refuses to be sworn or refuses to answer any question after being directed to do so by the agency in which the action is pending, the refusal to obey the agency order shall be enforced in the same manner as is provided in subsection (c) of this section.

(h) Any agency which is a party to the contested case is subject to the discovery provisions of this section but neither the agency, nor any member, officer or employee shall be required to disclose information which is confidential or privileged under the law and no member of the presiding agency shall be compelled to testify or give a deposition in a contested case. Discovery sought from the agency initially shall be by written application. If the agency refuses to allow discovery in whole or in part the aggrieved party may apply to the presiding officer for an order compelling discovery. If the presiding officer fails or refuses to compel discovery, the aggrieved party may apply to the district court for the district in which the hearing, deposition or other proceeding is being or is to be conducted for an order directed to the agency compelling discovery. The presiding officer or district court shall enter such order as may be appropriate.

(j) Opportunity shall be afforded all parties to respond and present evidence and argument on all issues involved. Any person compelled to appear in person before any agency or representative thereof shall be accorded the right to be accompanied, represented and advised by counsel or, if permitted by the agency, by other qualified representative.

(k) Every party shall be accorded the right to appear in person or by or with counsel or other duly qualified representative in any agency proceeding in accordance with such rules as the agency prescribes and the pertinent rules of the supreme court of Wyoming. So far as the orderly conduct of public business permits, any interested person may appear before any agency or its responsible officers or employees for the presentation, adjustment or determination of any issue, request or controversy in any proceeding (interlocutory, summary or otherwise) or in connection with any agency function. Every agency shall proceed with reasonable dispatch to conclude any matter presented to it except that due regard shall be had for the convenience and necessity of the parties or their representatives. Any person representing an agency at a hearing in a contested case in which the agency is a party shall not in the same case serve as presiding officer or provide ex parte advice regarding the case to the presiding officer or to the body or any member of the body comprising the decision makers.

(m) No process, requirement of a report, inspection, or other investigative act or demand shall be issued, made or enforced in any manner or for any purpose except as authorized by law. Every person compelled to submit data or evidence is entitled to retain or, on payment of lawfully prescribed costs, procure a copy of a transcript thereof, except that in a nonpublic investigatory proceeding the witness may for good cause be limited to inspection of the official transcript of his testimony.

(n) Unless precluded by law, informal disposition may be made of any contested case by stipulation, agreed settlement, consent order or default.

(o) The record in a contested case must include:

(i) All formal or informal notices, pleadings, motions and intermediate rulings;

(ii) Evidence received or considered including matters officially noticed;

(iii) Questions and offers of proof, objections and rulings thereon;

(iv) Any proposed findings and exceptions thereto;

(v) Any opinion, findings, decision or order of the agency and any report by the officer presiding at the hearing.

(p) In all contested cases the proceeding including all testimony shall be reported verbatim stenographically or by any other appropriate means determined by the agency or the officer presiding at the hearing.

(q) Oral proceedings or any part thereof shall be transcribed on request of any party upon payment of the cost thereof.

(r) Findings of fact shall be based exclusively on the evidence and matters officially noticed.



16-3-108. Contested cases; admissible evidence; cross-examination; judicial notice.

16-3-108. Contested cases; admissible evidence; cross-examination; judicial notice.

(a) In contested cases irrelevant, immaterial or unduly repetitious evidence shall be excluded and no sanction shall be imposed or order issued except upon consideration of the whole record or such portion thereof as may be cited by any party and unless supported by the type of evidence commonly relied upon by reasonably prudent men in the conduct of their serious affairs. Agencies shall give effect to the rules of privilege recognized by law. Subject to these requirements and agency rule if the interests of the parties will not be prejudiced substantially testimony may be received in written form subject to the right of cross-examination as provided in subsection (c) of this section.

(b) Documentary evidence may be received in the form of copies or excerpts, if the original is not readily available. Upon request, parties shall be given opportunity to compare the copy with the original.

(c) A party may conduct cross-examinations required for a full and true disclosure of the facts and a party is entitled to confront all opposing witnesses.

(d) Notice may be taken of judicially cognizable facts. In addition notice may be taken of technical or scientific facts within the agency's specialized knowledge or of information, data and material included within the agency's files. The parties shall be notified either before or during the hearing or after the hearing but before the agency decision of material facts noticed, and they shall be afforded an opportunity to contest the facts noticed.



16-3-109. Contested cases; consideration of record; exceptions to decision; briefs and oral argument.

16-3-109. Contested cases; consideration of record; exceptions to decision; briefs and oral argument.

The agency shall consider the whole record or any portion stipulated to by the parties. In the event a recommended decision is rendered all parties shall be afforded a reasonable opportunity to file exceptions thereto which shall be deemed a part of the record. All parties as a matter of right shall be permitted to file a brief with the agency and oral argument shall be allowed in the discretion of the agency.



16-3-110. Contested cases; final decision; contents; notification.

16-3-110. Contested cases; final decision; contents; notification.

A final decision or order adverse to a party in a contested case shall be in writing or dictated into the record. The final decision shall include findings of fact and conclusions of law separately stated. Findings of fact if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. Parties shall be notified either personally or by mail of any decision or order. A copy of the decision and order shall be delivered or mailed forthwith to each party or to his attorney of record.



16-3-111. Contested cases; limitations on consultations and participations.

16-3-111. Contested cases; limitations on consultations and participations.

Unless required for the disposition of ex parte matters authorized by law, members of the agency, employees presiding at a hearing in a contested case and employees assisting the foregoing persons in compiling, evaluating and analyzing the record in a contested case or in writing a decision in a contested case shall not directly or indirectly in connection with any issue in the case consult with any person other than an agency member, officer, contract consultant or employee or other state or federal employee, any party other than the agency or with any agency employee, contract consultant or other state or federal employee who was engaged in the investigation, preparation, presentation or prosecution of the case except upon notice and opportunity for all parties to participate. Nothing herein contained precludes any agency member from consulting with other members of the agency. No officer, employee, contract consultant, federal employee or agent who has participated in the investigation, preparation, presentation or prosecution of a contested case shall be in that or a factually related case participate or advise in the decision, recommended decision or agency review of the decision, or be consulted in connection therewith except as witness or counsel in public proceedings. A staff member is not disqualified from participating or advising in the decision, recommended decision or agency review because he has participated in the presentation of the case in the event the staff member does not assert or have an adversary position.



16-3-112. Contested cases; presiding officers; qualifications; powers; outside personnel; hearing officers.

16-3-112. Contested cases; presiding officers; qualifications; powers; outside personnel; hearing officers.

(a) If not otherwise authorized by law there shall preside at the taking of evidence in all contested cases the statutory agency, one (1) or more members of the body which comprises the agency, or an employee of the agency or an employee of another agency designated by the agency to act as presiding officer. The functions of all those presiding in contested cases shall be conducted in an impartial manner. Any officer shall at any time withdraw if he deems himself disqualified provided there are other qualified presiding officers available to act.

(b) Officers presiding at hearings shall have authority, subject to the published rules of the agency and within its power to:

(i) Administer oaths and affirmations;

(ii) Issue subpoenas;

(iii) Rule upon offers of proof and receive relevant evidence;

(iv) Take or cause depositions to be taken in accordance with the provisions of this act and the rules of the agency;

(v) Regulate the course of the hearing;

(vi) Hold conferences for the settlement or simplification of the issues;

(vii) Dispose of procedural requests or similar matters;

(viii) Make recommended decisions when directed to do so by the agency; and

(ix) Take any other action authorized by agency rules consistent with this act.

(c) In all contested cases to the extent that it is necessary in order to obtain compliance with W.S. 16-3-111 the agency (excepting county and municipal agencies and political subdivisions on the county and local level) may request the office of the attorney general to furnish to the agency such personnel as may be necessary in order for the agency to properly investigate, prepare, present and prosecute the contested case before the agency. The attorney general upon the receipt of the request shall promptly comply with same with no charge being made against the requesting agency's appropriation other than for travel and per diem expenses.

(d) To the extent an agency utilizes an employee of another agency (other than the staff of the attorney general) to preside at a hearing or otherwise the salary of the employee during the period of the employment and the expenses incurred by the employee shall be charged against the appropriation of the using agency.

(e) When required by law an agency shall adopt rules and regulations providing a procedure for the use and the selection of an administrative hearing officer. An agency shall not delegate the authority to make final decisions to an independent administrative hearing officer unless required by law.



16-3-113. License hearings.

16-3-113. License hearings.

(a) When the grant, denial, suspension or renewal of a license is required by law to be preceded by notice and an opportunity for hearing the provisions of this act concerning contested cases apply.

(b) When a licensee has made timely and sufficient application for the renewal of a license or a new license with reference to any activity of a continuing nature, the existing license does not expire until the application has been finally determined by the agency, and, in case the application is denied or the terms of the new license limited, until the last day for seeking review of the agency order or a later date fixed by order of the reviewing court.

(c) No revocation, suspension, annulment or withdrawal of any license is lawful unless, prior to the institution of agency proceedings, the agency gave notice by mail to the licensee of facts or conduct which warrant the intended action, and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license. If the agency finds that public health, safety or welfare imperatively requires emergency action, and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. A cancellation of a driver's license pursuant to W.S. 31-7-121(c) shall not be valid until the department of transportation gives notice by mail to the licensee of the facts which warrant the intended action and provides the licensee with an opportunity to provide additional evidence or information with respect to the condition at issue within fifteen (15) days of the mailing of the notice. These proceedings shall be promptly instituted and determined.



16-3-114. Judicial review of agency actions; district courts.

16-3-114. Judicial review of agency actions; district courts.

(a) Subject to the requirement that administrative remedies be exhausted and in the absence of any statutory or common-law provision precluding or limiting judicial review, any person aggrieved or adversely affected in fact by a final decision of an agency in a contested case, or by other agency action or inaction, or any person affected in fact by a rule adopted by an agency, is entitled to judicial review in the district court for the county in which the administrative action or inaction was taken, or in which any real property affected by the administrative action or inaction is located, or if no real property is involved, in the district court for the county in which the party aggrieved or adversely affected by the administrative action or inaction resides or has its principal place of business. The procedure to be followed in the proceeding before the district court shall be in accordance with rules heretofore or hereinafter adopted by the Wyoming supreme court.

(b) The supreme court's authority to adopt rules governing review from agencies to the district courts shall include authority to determine the content of the record upon review, the pleadings to be filed, the time and manner for filing the pleadings, records and other documents and the extent to which supplemental testimony and evidence may be taken or considered by the district court. The rules adopted by the supreme court under this provision may supersede existing statutory provisions.

(c) To the extent necessary to make a decision and when presented, the reviewing court shall decide all relevant questions of law, interpret constitutional and statutory provisions, and determine the meaning or applicability of the terms of an agency action. In making the following determinations, the court shall review the whole record or those parts of it cited by a party and due account shall be taken of the rule of prejudicial error. The reviewing court shall:

(i) Compel agency action unlawfully withheld or unreasonably delayed; and

(ii) Hold unlawful and set aside agency action, findings and conclusions found to be:

(A) Arbitrary, capricious, an abuse of discretion or otherwise not in accordance with law;

(B) Contrary to constitutional right, power, privilege or immunity;

(C) In excess of statutory jurisdiction, authority or limitations or lacking statutory right;

(D) Without observance of procedure required by law; or

(E) Unsupported by substantial evidence in a case reviewed on the record of an agency hearing provided by statute.



16-3-115. Judicial review of agency actions; supreme court.

16-3-115. Judicial review of agency actions; supreme court.

An aggrieved party may obtain a review of any final judgment of the district court under this act by appeal to the supreme court. The appeal shall be taken as in other civil cases.






CHAPTER 4 - UNIFORM MUNICIPAL FISCAL PROCEDURES; PUBLICRECORDS, DOCUMENTS AND MEETINGS

ARTICLE 1 - UNIFORM MUNICIPAL FISCAL PROCEDURES

16-4-101. Short title.

16-4-101. Short title.

This act shall be known and may be cited as the "Uniform Municipal Fiscal Procedures Act".



16-4-102. Definitions.

16-4-102. Definitions.

(a) As used in this act:

(i) "AICPA" means the American Institute of Certified Public Accountants;

(ii) "Appropriation" means an allocation of money to be expended for a specific purpose;

(iii) "Budget" means a plan of financial operations for a fiscal year or two (2) fiscal years, embodying estimates of all proposed expenditures for given purposes, the proposed means of financing them and what the work or service is to accomplish. "Budget" includes the budget of each fund for which a budget is required by law and the collective budgets for all the funds based upon the functions, activities and projects;

(iv) "Budget officer" means any official appointed by the governing body of a municipality and the county clerk in the case of counties;

(v) "Budget year" means the fiscal year or years for which a budget is prepared;

(vi) "Current year" means the fiscal year in which a budget is prepared and adopted for the ensuing budget year;

(vii) "Department" means a functional unit within a fund which carries on a specific activity, such as a police department within a city general fund, the office of an elected county official or a major program category such as "instruction" in a school district fund;

(viii) "Estimated revenue" means the amount of revenues estimated to be received during the budget year in each fund;

(ix) "Financial and compliance audit" means the determination in accordance with generally accepted auditing standards:

(A) Whether financial operations are properly conducted;

(B) Whether the financial reports of an audited entity are presented fairly; and

(C) Whether the entity has complied with applicable laws and regulations.

(x) "Fiscal year" means the annual period for recording fiscal operations beginning July 1 and ending June 30;

(xi) "Fund balance" means the excess of the assets over liabilities, reserves and contributions, as reflected by a municipality's books of account;

(xii) "Fund deficit" means the excess of liabilities, reserves and contributions over fund assets, as reflected by a municipality's books of account;

(xiii) "Independent auditors" means independent public accountants who have no personal interest in the financial affairs of the entity or in affairs of the officers of the entity being audited and who audit under the standards promulgated by the AICPA for state and local governments;

(xiv) "Municipality" means:

(A) All incorporated first class cities, towns having a population in excess of four thousand (4,000) inhabitants and all towns operating under the city manager form of government;

(B) Counties;

(C) School districts;

(D) Community colleges.

(xv) "Proposed budget" means the budget presented for public hearing as required by W.S. 16-4-109 and formatted as required by W.S. 16-4-104(b);

(xvi) "Requested budget" means a budget presented by the budget officer to the governing body on or before May 15;

(xvii) "Unanticipated income" means income which is received during the budget year which could not reasonably have been expected to be available during the current budget year;

(xviii) "Unappropriated surplus" means the portion of the fund balance of a budgetary fund which has not been appropriated or reserved in an ensuing budget year;

(xix) "Uniform chart of accounts" means the chart of accounts designed for municipalities which have been approved by the director of the state department of audit;

(xx) "This act" means W.S. 16-4-101 through 16-4-124.



16-4-103. Budget requirements.

16-4-103. Budget requirements.

(a) Municipal budgets are required each fiscal year or every other year as provided for in W.S. 16-4-104(h) for all expenditures and funds of the municipalities.

(b) Intragovernmental and enterprise fund municipal budgets are required for adequate management control and for public information including financial statements of condition, work programs and any other costs as the municipal governing body may request. These fund accounts shall not be deemed to have spent amounts in excess of those budgeted when the funds available from all sources are sufficient to cover the additional operating expenditures which have been approved by the governing bodies.

(c) Repealed By Laws 2000, Ch. 7, 1.



16-4-104. Preparation of budgets; contents; review; subsequent authorized projects.

16-4-104. Preparation of budgets; contents; review; subsequent authorized projects.

(a) All departments shall submit budget requests to the appropriate budget officer on or before May 1, except as provided for in subsection (h) of this section. On or before May 15, the budget officer shall prepare a requested budget for each fund and file the requested budget with the governing body, except as provided for in subsection (h) of this section. The requested budget shall be prepared to best serve the municipality and county budget officers shall include all departmental requests. The governing body may amend the requested budget and the requested budget as amended shall be the budget proposed for adoption.

(b) The appropriate budget officer shall prepare a proposed budget for each fund and file the proposed budget with the governing body in a timely fashion allowing the governing body to meet the hearing date and notice requirements established by W.S. 16-4-109. The format of the proposed budget shall be prepared to best serve the municipality except that the budget formats for community colleges shall be uniform and approved by the community college commission and the director of the state department of audit. The proposed budget shall set forth:

(i) Actual revenues and expenditures in the last completed budget year;

(ii) Estimated total revenues and expenditures for the current budget year;

(iii) The estimated available revenues and expenditures for the ensuing budget year.

(c) Each proposed and adopted budget shall contain the estimates of expenditures and revenues developed by the budget officer together with specific work programs and other supportive data as the governing body requests. The estimates of revenues shall contain estimates of all anticipated revenues from any source whatsoever including any revenues from state distribution of taxes including sales and use tax including any local optional sales and use tax, lodging tax, fuel tax, cigarette tax and severance tax, federal mineral royalties from the state, any mineral royalty grants from the state loan and investment board, and any local sources including business permits and building permits. The estimates shall be made according to budget year, including the difference from the previous budget year for each source.

(d) Each proposed and adopted budget shall be accompanied by a budget message in explanation of the budget. The budget message shall contain an outline of the proposed financial policies for the budget year and describe in connection therewith the important features of the budgetary plan. It shall also state the reasons for changes from the previous year in appropriation and revenue items and explain any major changes in financial policy.

(e) The proposed budget shall be reviewed and considered by the governing body in a regular or special meeting called for this purpose. Following a public hearing as provided in W.S. 16-4-109, the governing body shall adopt a budget.

(f) This act does not prevent the municipality from undertaking any project authorized by vote of the people after adoption of the budget.

(g) Repealed By Laws 2009, Ch. 90, 3.

(h) Any incorporated city or town may employ a two (2) year budget cycle and adopt a two (2) year budget under the following conditions:

(i) The two (2) year period shall begin with the city's or town's first fiscal year following a budget session of the legislature;

(ii) For the second year of the budget cycle, the budget officer shall prepare a budget adjustment that includes the original budget and any proposed changes in revenues and expenditures. The governing body shall consider and adopt the second year budget adjustment according to the same procedure that was used for the original two (2) year budget, including all public notices and hearings;

(iii) The city or town shall comply with all other provisions of this act. The requirements of this act may be performed on a biennial basis pursuant to this subsection unless this act specifies that the requirement be performed on a fiscal year or annual basis and the provision in which the requirement appears does not reference this subsection. Any other provision of law imposing reporting or other requirements upon a city or town on an annual or fiscal year basis shall not be affected by the adoption of a biennial year budget pursuant to this subsection unless the provision in which the requirement appears references this subsection.

(j) Repealed by Laws 2008, Ch. 44, 2.



16-4-105. Accumulated retained earnings or fund surplus; capital improvements reserve.

16-4-105. Accumulated retained earnings or fund surplus; capital improvements reserve.

(a) A municipality may accumulate retained earnings in any enterprise or intragovernmental service fund or accumulate a fund surplus in any other fund. With respect to the general fund the accumulated fund balance may be used to meet any legal obligation of the municipality or to:

(i) Provide cash to finance expenditures from the beginning of the budget year until general property taxes and other revenues are collected;

(ii) Provide a reserve to meet emergency expenditures; or

(iii) Provide a reserve by the carryover from one (1) biennium to another of any surplus generated by community service and continuing education programs operated by community colleges.

(b) A municipality may appropriate funds from estimated revenue in any budget year to a reserve for capital improvements and for depreciation within any capital improvements fund, and for the purpose of purchasing or replacing specified equipment or a depreciation reserve for equipment, which has been duly established by ordinance. Money in the reserves may be allowed to accumulate from year to year until the accumulated total is sufficient to permit economical expenditure for the specified purposes. Disbursements from reserves shall be made only by transfer to a revenue account within a capital improvements fund pursuant to an appropriation for the fund. The amount appropriated to reserves under this subsection in any budget year shall not exceed ten percent (10%) of the municipality's total revenues for that budget year.

(c) Expenditures from capital improvement or equipment budget accounts shall conform to all requirements of this act as it relates to the execution and control of budgets.



16-4-106. Property tax levy.

16-4-106. Property tax levy.

The amount of estimated revenue from property tax required by the budget shall constitute the basis for determination of the property tax to be levied for the corresponding tax years subject to legal limitations. The amount of tax shrinkage allowed shall not exceed the actual percentage of uncollected taxes to the total taxes levied for the preceding fiscal year or preceding two (2) fiscal years pursuant to W.S. 16-4-104(h). This section also applies to districts and entities described in W.S. 16-4-125(c).



16-4-107. Authorized purchases or encumbrances.

16-4-107. Authorized purchases or encumbrances.

All purchases or all encumbrances on behalf of any municipality shall be made or incurred only upon an order or approval of the person duly authorized to make such purchases except encumbrances or expenditures directly investigated and reported and approved by the governing body.



16-4-108. Limitation on expenditures or encumbrances; documentation of expenditures.

16-4-108. Limitation on expenditures or encumbrances; documentation of expenditures.

(a) No officer or employee of a municipality shall make any expenditure or encumbrance in excess of the total appropriation for any department. The budget officer shall report to the governing body any expenditure or encumbrance made in violation of this subsection.

(b) The expenditure of municipality monies, other than employee contract payments, may be authorized by the governing body when the payee has provided the municipality with an invoice or other document identifying the quantity and total cost per item or for the services rendered included on the invoice or other document and the claim is certified under penalty of perjury by the vendor or by an authorized person employed by the municipality receiving the items or for whom the services were rendered.



16-4-109. Budget hearings.

16-4-109. Budget hearings.

(a) A summary of the proposed budget shall be entered into the minutes and the governing body shall publish the summary at least one (1) week before the hearing date in a newspaper having general circulation in which the municipality is located, if there is one, otherwise by posting the notice in three (3) conspicuous places within the municipality.

(b) Hearings for county budgets shall be held not later than the third Monday in July, for city and town budgets not later than the third Tuesday in June, for school districts and community college districts not later than the third Wednesday in July and for all other special purpose districts having the power to levy or require the levy of taxes not later than five (5) days after the third Thursday in July except as hereafter provided. The governing board of any special purpose district may choose to hold the budget hearing in conjunction with the county budget hearings and so advertise. The governing board of each municipality shall arrange for and hold the hearings and provide accommodations for interested persons. Copies of publications of hearings shall be furnished to the director of the state department of audit and school districts shall also furnish copies to the state department of education. This section also applies to districts and entities described in W.S. 16-4-125(c) excluding incorporated towns not subject to this act.

(c) Repealed By Laws 2000, Ch. 7, 1.

(d) Repealed by Laws 2000, Ch. 7, 1.



16-4-110. Limitation on appropriations.

16-4-110. Limitation on appropriations.

The governing body of a municipality shall not make any appropriation in the final budget of any fund in excess of the estimated expendable revenue of the fund for the budget year.



16-4-111. Adoption of budget.

16-4-111. Adoption of budget.

(a) Within twenty-four (24) hours of the conclusion of the public hearing under W.S. 16-4-109(b), the governing body of each municipality shall, by resolution or ordinance, make the necessary appropriations and adopt the budget, which, subject to future amendment, shall be in effect for the next fiscal year or two (2) fiscal years pursuant to W.S. 16-4-104(h).

(b) Prior to adopting the budget, the county commissioners may veto, in whole or in part, line items of budgets presented by boards which were totally appointed by the county commissioners.

(c) Boards, the members of which are appointed by the county commissioners, shall expend funds only as authorized by the approved budget unless a departure from the budget is authorized by the board of county commissioners.

(d) As provided by W.S. 39-13-104(k), a copy of the adopted budget, certified by the budget officer, shall be furnished the county commissioners for the necessary property tax levies. Certified copies of the adopted budget shall be on file in the office of the budget officer for public inspection. Copies of school district budgets shall be furnished to the state department of education and copies of community college budgets shall be furnished to the community college commission. This section also applies to districts and entities described in W.S. 16-4-125(c) excluding incorporated cities and towns under four thousand (4,000) inhabitants.



16-4-112. Transfer of unencumbered or unexpended appropriation balances.

16-4-112. Transfer of unencumbered or unexpended appropriation balances.

At the request of the budget officer or upon its own motion after publication of notice, the governing body may by resolution transfer any unencumbered or unexpended appropriation balance or part thereof from one (1) fund, department or account to another.



16-4-113. General fund budget increase.

16-4-113. General fund budget increase.

The budget of the general fund may be increased by resolution of the governing body. The source of the revenue shall be shown whether unanticipated, unappropriated surplus, donations, etc.



16-4-114. Emergency expenditures.

16-4-114. Emergency expenditures.

If the governing body determines an emergency exists and the expenditure of money in excess of the general fund budget is necessary, it may make the expenditures from revenues available under W.S. 16-4-105(a)(ii) as reasonably necessary to meet the emergency. Notice of the declaration of emergency shall be published in a newspaper of general circulation in the municipality.



16-4-115. Appropriations lapse; prior claims.

16-4-115. Appropriations lapse; prior claims.

All appropriations excluding appropriations for capital projects shall lapse following the close of the budget year to the extent they are not expended or encumbered. All claims incurred prior to the close of any fiscal year shall be treated as if properly encumbered.



16-4-116. Transfer of special fund balances.

16-4-116. Transfer of special fund balances.

If the necessity to maintain any special revenue or assessment fund ceases and there is a balance in the fund, the governing body shall authorize the transfer of the balance to the fund balance account in the general fund. Any balance which remains in a capital improvements or capital projects fund shall be transferred to the appropriate debt service fund or other fund as the bond ordinance requires or to the general fund balance account.



16-4-117. Interfund loans.

16-4-117. Interfund loans.

The governing body may authorize interfund loans from one (1) fund to another at interest rates and terms for repayment as it may prescribe and may invest available cash in any fund as provided by law.



16-4-118. Special assessments.

16-4-118. Special assessments.

Money received by the municipal treasurer from any special assessment shall be applied towards payment of the improvement for which the assessment was approved. The money shall be used exclusively for the payment of the principal and interest on the bonds or other indebtedness incurred to finance the improvements except as provided in W.S. 16-4-116.



16-4-119. Financial statements and reports; public inspection.

16-4-119. Financial statements and reports; public inspection.

(a) The budget officer shall present to the governing body the statement and reports provided by subsection (b) of this section.

(b) Appropriate interim financial statements and reports of financial position, operating results and other pertinent information may be prepared to facilitate management control of financial operations and, where necessary or desired, for external reporting purposes as required by the governing body.

(c) All financial statements made pursuant to this section shall be open for public inspection during regular business hours.



16-4-120. Prescribed accounting systems.

16-4-120. Prescribed accounting systems.

(a) Each municipality shall maintain their accounting records in accordance with generally accepted accounting principles.

(b) Each school district and community college shall continue to maintain the uniform system of accounting prescribed by the state department of education and the community college commission.

(c) Each county and special district hospital shall continue to maintain the uniform system of accounting in accordance with generally accepted accounting principles and federal hospital regulations.



16-4-121. Required annual audits; conduct; expenses; commencement and completion; additional requirements for school audits.

16-4-121. Required annual audits; conduct; expenses; commencement and completion; additional requirements for school audits.

(a) The governing body of each municipality shall cause to be made an annual audit of the financial affairs and transactions of all funds and activities of the municipality for each fiscal year. At the option of the governing body, audits may be made at more frequent intervals.

(b) The governing body shall make available all documents and records required to perform the audit upon request by the independent auditor.

(c) The audits shall be conducted by independent auditors in accordance with generally accepted auditing standards as promulgated by the AICPA in their guidelines for audits of state and local government units. The audit procedures shall be performed in accordance with "Government Auditing Standards", issued by the comptroller general of the United States. Any audit performed shall comply with the requirements of W.S. 9-1-507.

(d) The expenses of audits required by this act shall be paid by the municipality for which the audit is made.

(e) The first audit shall commence with the fiscal year ending June 30, 1982 and thereafter at the end of each fiscal year. Except for school audits which shall be completed by November 15 following the end of the audited fiscal year, the audits shall be completed not more than six (6) months after the end of the fiscal year being audited. If within seven (7) months after the end of the fiscal year, a copy of an audit report has not been received by the director of the state department of audit, inquiry shall be made by the director. If the municipality has failed to have an annual audit commenced, the director shall make written demand on the governing body to commence the annual audit within thirty (30) days. If the annual audit report of a municipality is not filed with the director within nine (9) months after the end of the fiscal year, the director shall contract with an independent auditor to conduct the audit and shall reimburse the independent auditor from sufficient state revenues and grants withheld from the municipality when certified by the director to the state treasurer, to pay the expenses of the audit. If there are no state funds which may be withheld, the director shall require the municipality to pay the audit expenses from any funds available and certify the amount to be collected to the attorney general for appropriate legal proceedings.

(f) County memorial hospitals and hospital districts shall have an annual audit conducted by an independent certified public accountant in accordance with generally accepted government auditing standards applicable to the district or entity. The audit expense shall be included in the operating budget of the district or entity.

(g) Each year an audit shall be made in accordance with the requirements of subsection (c) of this section and a report filed for the immediately succeeding fiscal year as necessary to determine foundation program guarantees and account expenditures by school districts.



16-4-122. Required annual audits; reports; contents and filing.

16-4-122. Required annual audits; reports; contents and filing.

(a) Audit reports shall conform to generally accepted accounting principles as provided by W.S. 16-4-121(c).

(b) Copies of the audit reports shall be filed with and preserved by the county clerk of each affected county and shall be open to inspection by any interested person. Copies of all audits shall also be filed with the director of the state department of audit. Copies of school audits shall also be filed with the state department of education on or before December 15 following the end of the audited fiscal year. Copies of community college audit findings shall also be filed with the community college commission and the budget division of the department of administration and information as provided by W.S. 21-18-204.



16-4-123. Examinations of audit reports; violations; malfeasance by public officers and employees.

16-4-123. Examinations of audit reports; violations; malfeasance by public officers and employees.

(a) The director of the state department of audit shall monitor and may examine each audit to determine if the audit is in compliance with this act. The director shall have access to the working papers of the auditor. If the director determines an audit is not in compliance with this act, he shall notify the governing body of the municipality and the auditor submitting the audit report and in the case of a school district audit, the state department of education, by submitting to them a statement of deficiencies. If the deficiencies are not corrected within ninety (90) days from the date of the statement of deficiencies or within twelve (12) months after the end of the fiscal year of the municipality, whichever is later, the director shall proceed in the same manner as if no report had been filed.

(b) If the director of the state department of audit, in examining any audit report, finds an indication of violation of state law, he shall, after making an investigation as deemed necessary, consult with the attorney general, and if after investigation and consultation there is reason to believe there has been a violation of state law on the part of any person, the facts shall be certified to the attorney general who shall cause appropriate proceedings to be brought.

(c) If it appears an auditor has knowingly issued an audit report under the provisions of this act containing any false or misleading statement, the director of the state department of audit shall report the matter in writing to the Wyoming board of certified public accountants and to the municipality.

(d) Any member of the governing body or any member, officer, employee or agent of any department, board, commission or other agency who knowingly and willfully fails to perform any of the duties imposed upon him by this act, or who knowingly and willfully violates any of the provisions of this act, or who knowingly and willfully furnishes to the auditor or his employee any false or fraudulent information is guilty of malfeasance and, upon conviction thereof, the court shall enter judgment to remove the person from office or employment. It is the duty of the court rendering the judgment to cause immediate notice of removal from office or employment to be given to the proper officer of the municipality so the vacancy thus caused may be filled.

(e) The director of the state department of audit shall report willful violations of this act by any municipal officer to the attorney general for appropriate criminal and civil proceedings. The county or district attorney shall furnish assistance to the attorney general when requested.



16-4-124. Payment of expenses to conventions or meetings; required specific appropriation; violation.

16-4-124. Payment of expenses to conventions or meetings; required specific appropriation; violation.

It is unlawful for any board of county commissioners or any town or city council to allow or pay out of the county or city funds, any bill for expenses incurred by any county officer or representative of the county, or of any municipal officer, representative or employee incurred while attending any convention or meeting of any peace officers or other convention or meeting of officers, employees or representatives either within or without the state of Wyoming, unless the adopted budget for the city, town or county provides for the payment of actual expense of any officer while attending meetings or conventions within or without the state of Wyoming and then only after the city or town council or board of county commissioners, as the case may be, shall specifically appropriate for those purposes. Any person violating this section is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than one hundred dollars ($100.00), nor more than five hundred dollars ($500.00), imprisoned in the county jail for a period of not less than thirty (30) days, nor more than ninety (90) days, or both.



16-4-125. Fiscal year for governmental entities; budget format for certain entities not subject to the Uniform Municipal Fiscal Procedures Act.

16-4-125. Fiscal year for governmental entities; budget format for certain entities not subject to the Uniform Municipal Fiscal Procedures Act.

(a) The fiscal year for all governmental entities within this state, no matter how formed, shall commence on July 1 in each year, except as otherwise specifically provided or authorized by law.

(b) Hospital districts organized under W.S. 35-2-401 through 35-2-438 and rural health care districts organized under W.S. 35-2-701 through 35-2-709 shall have until July 1, 2011 to commence the district fiscal year on July 1 of each year.

(c) Incorporated towns not subject to the Uniform Municipal Fiscal Procedures Act, special purpose districts having the authority under the general laws of Wyoming to levy taxes or impose assessments and public entities receiving funds from a municipality as defined by W.S. 16-4-102(a)(xiv), shall prepare budgets in a format acceptable to the director of the state department of audit.






ARTICLE 2 - PUBLIC RECORDS

16-4-201. Definitions.

16-4-201. Definitions.

(a) As used in this act:

(i) "Custodian" means the official custodian or any authorized person having personal custody and control of the public records in question;

(ii) "Official custodian" means any officer or employee of the state or any agency, institution or political subdivision thereof, who is responsible for the maintenance, care and keeping of public records, regardless of whether the records are in his actual personal custody and control;

(iii) "Person in interest" means the person who is the subject of a record or any representative designated by the person, except if the subject of the record is under legal disability or is the dependent high school student of his parents, "person in interest" means the parent or duly appointed legal representative;

(iv) "Political subdivision" means every county, city and county, city, incorporated and unincorporated town, school district and special district within the state;

(v) "Public records" when not otherwise specified includes any information in a physical form created, accepted, or obtained by the state or any agency, institution or political subdivision of the state in furtherance of its official function and transaction of public business which is not privileged or confidential by law. Without limiting the foregoing, the term "public records" includes any written communication or other information, whether in paper, electronic, or other physical form, received by the state or any agency, institution or political subdivision of the state in furtherance of the transaction of public business of the state or agency, institution or political subdivision of the state, whether at a meeting or outside a meeting;

(vi) Public records shall be classified as follows:

(A) "Official public records" includes all original vouchers, receipts and other documents necessary to isolate and prove the validity of every transaction relating to the receipt, use and disposition of all public property and public income from all sources whatsoever; all agreements and contracts to which the state or any agency or subdivision thereof is a party; all fidelity, surety and performance bonds; all claims filed against the state or any agency or subdivision thereof; all records or documents required by law to be filed with or kept by any agency or the state of Wyoming; and all other documents or records determined by the records committee to be official public records;

(B) "Office files and memoranda" includes all records, correspondence, exhibits, books, booklets, drawings, maps, blank forms, or documents not defined and classified in subparagraph (A) of this subsection as official public records; all duplicate copies of official public records filed with any agency of the state or subdivision thereof; all documents and reports made for the internal administration of the office to which they pertain but not required by law to be filed or kept with the office; and all other documents or records, determined by the records committee to be office files and memoranda.

(vii) Repealed By Laws 2012, Ch. 74, 2.

(viii) "This act" means W.S. 16-4-201 through 16-4-205;

(ix) "Application" means a written request for a public record. However, a custodian may in his discretion deem a verbal request to be an application;

(x) "Information" means opinions, facts, or data of any kind and in whatever physical form kept or maintained, including, but not limited to, written, aural, visual, electronic or other physical form.



16-4-202. Right of inspection; rules and regulations; unavailability.

16-4-202. Right of inspection; rules and regulations; unavailability.

(a) All public records shall be open for inspection by any person at reasonable times, during business hours of the state entity or political subdivision, except as provided in this act or as otherwise provided by law, but the official custodian of any public records may make rules and regulations with reference to the inspection of the records as is reasonably necessary for the protection of the records and the prevention of unnecessary interference with the regular discharge of the duties of the custodian or his office.

(b) If the public records requested are not in the custody or control of the person to whom application is made, the custodian or authorized person having personal custody and control of the public records shall notify the applicant within seven (7) business days from the date of acknowledged receipt of the request of the unavailability of the records sought, unless good cause exists preventing a response within such time period. In the event the applicant is not satisfied that good cause exists, the applicant may petition the district court for a determination as to whether the custodian has demonstrated good cause existed.

(c) If the public records requested are in the custody and control of the person to whom application is made but are in active use or in storage, and therefore not available at the time an applicant asks to examine them, the custodian or authorized person having personal custody and control of the public records shall notify the applicant of this situation within seven (7) business days from the date of acknowledged receipt of the request, unless good cause exists preventing a response within such time period. In the event the applicant is not satisfied that good cause exists, the applicant may petition the district court for a determination as to whether the custodian has demonstrated good cause existed. If a public record is readily available, it shall be released immediately to the applicant so long as the release does not impair or impede the agency's ability to discharge its other duties.

(d) If a public record exists primarily or solely in an electronic format, the custodian of the record shall so inform the requester. Electronic record inspection and copying shall be subject to the following:

(i) The reasonable costs of producing a copy of the public record shall be borne by the party making the request. The costs may include the cost of producing a copy of the public record and the cost of constructing the record, including the cost of programming and computer services;

(ii) An agency shall provide an electronic record in alternative formats unless doing so is impractical or impossible;

(iii) An agency shall not be required to compile data, extract data or create a new document to comply with an electronic record request if doing so would impair the agency's ability to discharge its duties;

(iv) An agency shall not be required to allow inspection or copying of a record in its electronic format if doing so would jeopardize or compromise the security or integrity of the original record or of any proprietary software in which it is maintained;

(v) Nothing in this section shall prohibit the director of the office of homeland security from enacting any rules pursuant to his authority under W.S. 19-13-104(d)(v).



16-4-203. Right of inspection; grounds for denial; access of news media; order permitting or restricting disclosure; exceptions.

16-4-203. Right of inspection; grounds for denial; access of news media; order permitting or restricting disclosure; exceptions.

(a) The custodian of any public records shall allow any person the right of inspection of the records or any portion thereof except on one (1) or more of the following grounds or as provided in subsection (b) or (d) of this section:

(i) The inspection would be contrary to any state statute;

(ii) The inspection would be contrary to any federal statute or regulation issued thereunder having the force and effect of law; or

(iii) The inspection is prohibited by rules promulgated by the supreme court or by the order of any court of record.

(b) The custodian may deny the right of inspection of the following records, unless otherwise provided by law, on the ground that disclosure to the applicant would be contrary to the public interest:

(i) Records of investigations conducted by, or of intelligence information or security procedures of, any sheriff, county attorney, city attorney, the attorney general, the state auditor, police department or any investigatory files compiled for any other law enforcement or prosecution purposes;

(ii) Test questions, scoring keys and other examination data pertaining to administration of a licensing examination and examination for employment or academic examination. Written promotional examinations and the scores or results thereof shall be available for inspection, but not copying or reproduction, by the person in interest after the examination has been conducted and graded;

(iii) The specific details of bona fide research projects being conducted by a state institution;

(iv) Except as otherwise provided by Wyoming statutes or for the owner of the property, the contents of real estate appraisals made for the state or a political subdivision thereof, relative to the acquisition of property or any interest in property for public use, until such time as title of the property or property interest has passed to the state or political subdivision. The contents of the appraisal shall be available to the owner of the property or property interest at any time;

(v) Interagency or intraagency memoranda or letters which would not be available by law to a private party in litigation with the agency;

(vi) To the extent that the inspection would jeopardize the security of any structure owned, leased or operated by the state or any of its political subdivisions, facilitate the planning of a terrorist attack or endanger the life or physical safety of an individual, including:

(A) Vulnerability assessments, specific tactics, emergency procedures or security procedures contained in plans or procedures designed to prevent or respond to terrorist attacks or other security threats;

(B) Building plans, blueprints, schematic drawings, diagrams, operational manuals or other records that reveal the building's or structure's internal layout, specific location, life and safety and support systems, structural elements, surveillance techniques, alarms, security systems or technologies, operational and transportation plans or protocols, personnel deployments for airports and other mass transit facilities, bridges, tunnels, emergency response facilities or structures, buildings where hazardous materials are stored, arenas, stadiums and waste and water systems;

(C) Records of any other building or structure owned, leased or operated by the state or any of its political subdivisions that reveal the building's or structure's life and safety systems, surveillance techniques, alarm or security systems or technologies, operational and evacuation plans or protocols or personnel deployments; and

(D) Records prepared to prevent or respond to terrorist attacks or other security threats identifying or describing the name, location, pharmaceutical cache, contents, capacity, equipment, physical features, or capabilities of individual medical facilities, storage facilities or laboratories established, maintained, or regulated by the state or any of its political subdivisions.

(vii) An application for the position of president of an institution of higher education, letters of recommendation or references concerning the applicant and records or information relating to the process of searching for and selecting the president of an institution of higher education, if the records or information could be used to identify a candidate for the position. As used in this paragraph "institution of higher education" means the University of Wyoming and any community college in this state.

(c) If the right of inspection of any record falling within any of the classifications listed in this section is allowed to any officer or employee of any newspaper, radio station, television station or other person or agency in the business of public dissemination of news or current events, it may be allowed to all news media.

(d) The custodian shall deny the right of inspection of the following records, unless otherwise provided by law:

(i) Medical, psychological and sociological data on individual persons, exclusive of coroners' verdicts and written dockets as provided in W.S. 7-4-105(a);

(ii) Adoption records or welfare records on individual persons;

(iii) Personnel files except those files shall be available to the duly elected and appointed officials who supervise the work of the person in interest. Applications, performance ratings and scholastic achievement data shall be available only to the person in interest and to the duly elected and appointed officials who supervise his work. Employment contracts, working agreements or other documents setting forth the terms and conditions of employment of public officials and employees are not considered part of a personnel file and shall be available for public inspection;

(iv) Letters of reference;

(v) Trade secrets, privileged information and confidential commercial, financial, geological or geophysical data furnished by or obtained from any person;

(vi) Library, archives and museum material contributed by private persons, to the extent of any limitations placed thereon as conditions of the contributions;

(vii) Hospital records relating to medical administration, medical staff, personnel, medical care and other medical information, whether on individual persons or groups, or whether of a general or specific classification;

(viii) School district records containing information relating to the biography, family, physiology, religion, academic achievement and physical or mental ability of any student except to the person in interest or to the officials duly elected and appointed to supervise him;

(ix) Library patron transaction and registration records except as required for administration of the library or except as requested by a custodial parent or guardian to inspect the records of his minor child;

(x) Information obtained through a 911 emergency telephone system or through a verification system for motor vehicle insurance or bond as provided under W.S. 31-4-103(e) except to law enforcement personnel or public agencies for the purpose of conducting official business, to the person in interest, or pursuant to a court order;

(xi) Records or information compiled solely for purposes of investigating violations of, and enforcing, internal personnel rules or personnel policies the disclosure of which would constitute a clearly unwarranted invasion of personal privacy;

(xii) Information regarding the design, elements and components, and location of state information technology security systems and physical security systems;

(xiii) Records or information relating to individual diagnoses of contagious, infectious, communicable, toxic and genetic diseases maintained or collected by the Wyoming state veterinary laboratory as provided in W.S. 21-17-308(e);

(xiv) Information concerning an agricultural operation, farming or conservation practice, or the land itself, if the information was provided by an agricultural producer or owner of agricultural land in order to participate in a program of the state or any agency, institution or political subdivision of the state. The custodian shall also deny the right of inspection to geospatial information maintained about the agricultural land or operations. Provided, however, that if otherwise permitted by law, the inspection of the information described in this paragraph shall be allowed in accordance with the following:

(A) The custodian may allow the right of inspection when responding to a disease or pest threat to agricultural operations, if the custodian determines that a threat to agricultural operations exists and the disclosure of information is necessary to assist in responding to the disease or pest threat as authorized by law;

(B) The custodian shall allow the right of inspection of payment information under a program of the state or of any agency, institution or political subdivision of the state, including the names and addresses of recipients of payments;

(C) The custodian shall allow the right of inspection if the information has been transformed into a statistical or aggregate form without naming:

(I) Any individual owner, operator or producer; or

(II) A specific data gathering site.

(D) The custodian shall allow the right of inspection if the disclosure of information is pursuant to the consent of the agricultural producer or owner of the agricultural land;

(E) As used in this paragraph:

(I) "Agricultural operation" means the production and marketing of agricultural products or livestock;

(II) "Agricultural producer" means any producer of livestock, crops or dairy products from an agricultural operation.

(xv) Within any record held by an agency, any income tax return or any individual information derived by the agency from an income tax return, however information derived from these documents may be released if sufficiently aggregated or redacted so that the persons or entities involved cannot be identified individually;

(xvi) Except as required in a contested case hearing, any individual records involved in any workers' compensation claim, however information derived from these documents may be released if sufficiently aggregated or redacted so that the persons or entities involved cannot be identified individually.

(e) If the custodian denies access to any public record, the applicant may request a written statement of the grounds for the denial. The statement shall cite the law or regulation under which access is denied and shall be furnished to the applicant.

(f) Any person denied the right to inspect any record covered by this act may apply to the district court of the district wherein the record is found for any order directing the custodian of the record to show cause why he should not permit the inspection of the record.

(g) If, in the opinion of the official custodian of any public record, disclosure of the contents of the record would do substantial injury to the public interest, notwithstanding the fact that the record might otherwise be available to public inspection, he may apply to the district court of the district in which the record is located for an order permitting him to restrict disclosure. After hearing, the court may issue an order upon a finding that disclosure would cause substantial injury to the public interest. The person seeking permission to examine the record shall have notice of the hearing served upon him in the manner provided for service of process by the Wyoming Rules of Civil Procedure and has the right to appear and be heard.

(h) Notwithstanding any other provision of this section, the following applies to the Wyoming natural diversity database located at the University of Wyoming and any report prepared by the custodian from that database:

(i) The custodian may charge a reasonable fee for searching the database and preparing a report from that database information. The interpretation of the database in a report shall not contain recommendations for restrictions on any public or private land use;

(ii) The custodian shall allow the inspection of all records in the database at a level of spatial precision equal to the township, but at no more precise level;

(iii) Research reports prepared by the custodian funded completely from nonstate sources are subject to paragraph (b)(iii) of this section;

(iv) Any record contained in the database pertaining to private land shall not be released by the University of Wyoming without the prior written consent of the landowner. Nothing in this paragraph prohibits the release of any information which would otherwise be available from any other information source available to the public if the original source is cited.



16-4-204. Right of inspection; copies, printouts or photographs; fees.

16-4-204. Right of inspection; copies, printouts or photographs; fees.

(a) In all cases in which a person has the right to inspect and copy any public records he may request that he be furnished copies, printouts or photographs for a reasonable fee to be set by the official custodian. Where fees for certified copies or other copies, printouts or photographs of the record are specifically prescribed by law, the specific fees shall apply. Nothing in this section shall be construed as authorizing a fee to be charged as a condition of making a public record available for inspection.

(b) If the custodian does not have the facilities for making copies, printouts or photographs of records which the applicant has the right to inspect, then the applicant shall be granted access to the records for the purpose of making copies, printouts or photographs. The copies, printouts or photographs shall be made while the records are in the possession, custody and control of the custodian thereof and are subject to the supervision of the custodian. When practical the copy work shall be made in the place where the records are kept, but if it is impractical to do so, the custodian may allow arrangements to be made for this purpose. If other facilities are necessary the cost of providing them shall be paid by the person desiring a copy, printout or photograph of the records. The official custodian may establish a reasonable schedule of time for making copies, printouts or photographs and may charge a reasonable fee for the services rendered by him or his deputy in supervising the copying, printing out or photographing as he may charge for furnishing copies under this section.

(c) After July 1, 2003, any fees or charges assessed by a custodian of a public record shall first be authorized by duly enacted or adopted statute, rule, resolution, ordinance, executive order or other like authority.

(d) All state agencies may adopt rules and regulations pursuant to the Wyoming Administrative Procedure Act establishing reasonable fees and charges that may be assessed for the costs and services set forth in this section.

(e) The department of administration and information shall adopt uniform rules for the use of state agencies establishing procedures, fees, costs and charges for inspection, copies and production of public records under W.S. 16-4-202(d)(i), 16-4-203(h)(i) and 16-4-204.



16-4-205. Civil penalty.

16-4-205. Civil penalty.

Any person who knowingly or intentionally violates the provisions of this act is liable for a penalty not to exceed seven hundred fifty dollars ($750.00). The penalty may be recovered in a civil action and damages shall be assessed by the court. Any action pursuant to this section shall be initiated by the attorney general or the appropriate county attorney.






ARTICLE 3 - FILING OF DOCUMENTS

16-4-301. When documents deemed filed.

16-4-301. When documents deemed filed.

(a) Any report, claim, tax return, statement or other document or any payment required or authorized to be filed or made to the state of Wyoming or to any political subdivision thereof, which is:

(i) Transmitted through the United States mail, shall be deemed filed or made and received by the state or political subdivisions on the date shown by the post office cancellation mark stamped upon the envelope or other appropriate wrapper containing it;

(ii) Mailed but not received by the state or political subdivisions or where received and the cancellation mark is illegible, erroneous or omitted, shall be deemed filed or made and received on the date it was mailed if the sender establishes by competent evidence that the report, claim, tax return, statement or other document or payment was deposited in the United States mail on or before the date for filing or paying.

(b) In cases of nonreceipt of any report, tax return, statement or other document or payment required by law to be filed or made, the sender shall file with the state or political subdivision a duplicate within thirty (30) days after written notification is given to the sender that the state or political subdivision did not receive the report, tax return, statement or other document or payment or paragraph (a)(ii) of this section does not apply.



16-4-302. Competent evidence of delivery.

16-4-302. Competent evidence of delivery.

If any report, claim, tax return, statement or other document or payment is sent by United States mail and either registered or certified, a record authenticated by the United States post office of the registration or certification is competent evidence that the report, claim, tax return, statement or other document or payment was delivered to the state officer or state agency or officer or agency of the political subdivision to which addressed, and the date of registration or certification is deemed the postmarked date.



16-4-303. Filing date falling on Saturday, Sunday or legal holiday.

16-4-303. Filing date falling on Saturday, Sunday or legal holiday.

If the date for filing any report, claim, tax return, statement or other document or making any payment falls upon a Saturday, Sunday or legal holiday, the acts shall be considered timely if performed on the next business day.



16-4-304. Applicability of provisions.

16-4-304. Applicability of provisions.

W.S. 16-4-301 through 16-4-304 apply only to those reports, claims, tax returns, statements and other documents and payments for which failure or neglect to file or make the same subjects a person, firm or corporation to criminal or civil penalties or forfeitures.






ARTICLE 4 - PUBLIC MEETINGS

16-4-401. Statement of purpose.

16-4-401. Statement of purpose.

The agencies of Wyoming exist to conduct public business. Certain deliberations and actions shall be taken openly as provided in this act.



16-4-402. Definitions.

16-4-402. Definitions.

(a) As used in this act:

(i) "Action" means the transaction of official business of an agency including a collective decision, a collective commitment or promise to make a positive or negative decision, or an actual vote upon a motion, proposal, resolution, regulation, rule, order or ordinance at a meeting;

(ii) "Agency" means any authority, bureau, board, commission, committee, or subagency of the state, a county, a municipality or other political subdivision which is created by or pursuant to the Wyoming constitution, statute or ordinance, other than the state legislature and the judiciary;

(iii) "Meeting" means an assembly of at least a quorum of the governing body of an agency which has been called by proper authority of the agency for the expressed purpose of discussion, deliberation, presentation of information or taking action regarding public business;

(iv) "Assembly" means communicating in person, by means of telephone or electronic communication, or in any other manner such that all participating members are able to communicate with each other contemporaneously;

(v) "This act" means W.S. 16-4-401 through 16-4-408.



16-4-403. Meetings to be open; participation by public; minutes.

16-4-403. Meetings to be open; participation by public; minutes.

(a) All meetings of the governing body of an agency are public meetings, open to the public at all times, except as otherwise provided. No action of a governing body of an agency shall be taken except during a public meeting following notice of the meeting in accordance with this act. Action taken at a meeting not in conformity with this act is null and void and not merely voidable.

(b) A member of the public is not required as a condition of attendance at any meeting to register his name, to supply information, to complete a questionnaire, or fulfill any other condition precedent to his attendance. A person seeking recognition at the meeting may be required to give his name and affiliation.

(c) Minutes of a meeting:

(i) Are required to be recorded but not published from meetings when no action is taken by the governing body;

(ii) Are not required to be recorded or published for day-to-day administrative activities of an agency or its officers or employees.

(d) No meeting shall be conducted by electronic means or any other form of communication that does not permit the public to hear, read or otherwise discern meeting discussion contemporaneously. Communications outside a meeting, including, but not limited to, sequential communications among members of an agency, shall not be used to circumvent the purpose of this act.



16-4-404. Types of meetings; notice; recess.

16-4-404. Types of meetings; notice; recess.

(a) In the absence of a statutory requirement, the governing body of an agency shall provide by ordinance, resolution, bylaws or rule for holding regular meetings unless the agency's normal business does not require regular meetings in which case the agency shall provide notice of its next meeting to any person who requests notice. A request for notice may be made for future meetings of an agency. The request shall be in writing and renewed annually to the agency.

(b) Special meetings may be called by the presiding officer of a governing body by giving verbal, electronic or written notice of the meeting to each member of the governing body and to each newspaper of general circulation, radio or television station requesting the notice. The notice shall specify the time and place of the special meeting and the business to be transacted and shall be issued at least eight (8) hours prior to the commencement of the meeting. No other business shall be considered at a special meeting. Proof of delivery of verbal notice to the newspaper of general circulation, radio or television station may be made by affidavit of the clerk or other employee or officer of the agency charged or responsible for distribution of the notice of the meeting.

(c) The governing body of an agency may recess any regular, special, or recessed regular or special meeting to a place and at a time specified in an order of recess. A copy of the order of recess shall be conspicuously posted on or near the door of the place where the meeting or recessed meeting was held.

(d) The governing body of an agency may hold an emergency meeting on matters of serious immediate concern to take temporary action without notice. Reasonable effort shall be made to offer public notice. All action taken at an emergency meeting is of a temporary nature and in order to become permanent shall be reconsidered and acted upon at an open public meeting within forty-eight (48) hours, excluding weekends and holidays, unless the event constituting the emergency continues to exist after forty-eight (48) hours. In such case the governing body may reconsider and act upon the temporary action at the next regularly scheduled meeting of the agency, but in no event later than thirty (30) days from the date of the emergency action.

(e) Day-to-day administrative activities of an agency, its officers and its employees shall not be subject to the notice requirements of this section.



16-4-405. Executive sessions.

16-4-405. Executive sessions.

(a) A governing body of an agency may hold executive sessions not open to the public:

(i) With the attorney general, county attorney, district attorney, city attorney, sheriff, chief of police or their respective deputies, or other officers of the law, on matters posing a threat to the security of public or private property, or a threat to the public's right of access;

(ii) To consider the appointment, employment, right to practice or dismissal of a public officer, professional person or employee, or to hear complaints or charges brought against an employee, professional person or officer, unless the employee, professional person or officer requests a public hearing. The governing body may exclude from any public or private hearing during the examination of a witness, any or all other witnesses in the matter being investigated. Following the hearing or executive session, the governing body may deliberate on its decision in executive sessions;

(iii) On matters concerning litigation to which the governing body is a party or proposed litigation to which the governing body may be a party;

(iv) On matters of national security;

(v) When the agency is a licensing agency while preparing, administering or grading examinations;

(vi) When considering and acting upon the determination of the term, parole or release of an individual from a correctional or penal institution;

(vii) To consider the selection of a site or the purchase of real estate when the publicity regarding the consideration would cause a likelihood of an increase in price;

(viii) To consider acceptance of gifts, donations and bequests which the donor has requested in writing be kept confidential;

(ix) To consider or receive any information classified as confidential by law;

(x) To consider accepting or tendering offers concerning wages, salaries, benefits and terms of employment during all negotiations;

(xi) To consider suspensions, expulsions or other disciplinary action in connection with any student as provided by law.

(b) Minutes shall be maintained of any executive session. Except for those parts of minutes of an executive session reflecting a members' objection to the executive session as being in violation of this act, minutes and proceedings of executive sessions shall be confidential and produced only in response to a valid court order.

(c) Unless a different procedure or vote is otherwise specified by law, an executive session may be held only pursuant to a motion that is duly seconded and carried by majority vote of the members of the governing body in attendance when the motion is made. A motion to hold an executive session which specifies any of the reasons set forth in paragraphs (a)(i) through (xi) of this section shall be sufficient notice of the issue to be considered in an executive session.



16-4-406. Disruption of public meetings.

16-4-406. Disruption of public meetings.

If any public meeting is willfully disrupted by a person or group of persons so as to render the orderly conduct of the meeting unfeasible, and order cannot be restored by the removal of the person or persons who are willfully interrupting the meeting, the governing body of an agency may order the removal of the person or group from the meeting room and continue in session, or may recess the meeting and reconvene at another location. Only matters appearing on the agenda may be acted upon in a meeting recessed to another location. A governing body of an agency shall establish procedures for readmitting an individual or individuals not responsible for disturbing the conduct of a meeting. Duly accredited members of the press or other news media except those who participated in a disturbance shall be allowed to attend any meeting permitted by this section.



16-4-407. Conflict of law.

16-4-407. Conflict of law.

If the provisions of this act conflict with any other statute, the provisions of this act shall control.



16-4-408. Penalty.

16-4-408. Penalty.

(a) Any member or members of an agency who knowingly or intentionally violate the provisions of this act shall be liable for a civil penalty not to exceed seven hundred fifty dollars ($750.00) except as provided in this subsection. Any member of the governing body of an agency who attends or remains at a meeting knowing the meeting is in violation of this act shall be liable under this subsection unless minutes were taken during the meeting and the parts thereof recording the member's objections are made public or at the next regular public meeting the member objects to the meeting where the violation occurred and asks that the objection be recorded in the minutes.

(b) If any action is prohibited both by this act and any provision of title 6, the provisions of this act shall not apply and the provisions of title 6 shall apply.






ARTICLE 5 - COLLECTION AND EXTINGUISHING OF DEBTS

16-4-501. Definition.

16-4-501. Definition.

(a) Repealed by Laws 1987, ch. 123, 2.

(b) As used in this section and W.S. 16-4-502, "entity" means a city, town, county, school district, community college district and special taxing district.



16-4-502. Collection of debts due a governmental entity; discharge of uncollectible debts.

16-4-502. Collection of debts due a governmental entity; discharge of uncollectible debts.

(a) The governing body of any governmental entity may authorize the use of the services of a collection agency licensed in Wyoming to assist in the collection of debts due the governmental entity.

(b) Any debt due and owing to a governmental entity, which is determined to be uncollectible, shall be certified to the governing body of the entity by the chief administrative officer of the entity to which the debt is due. The certification shall include:

(i) The name and last known address of the debtor;

(ii) The goods or services for which the debt was incurred;

(iii) The amount of the debt and the date when the debt became due and payable; and

(iv) An explanation of what actions have been taken to collect the debt and why the debt has remained unpaid.

(c) The governing body to which uncollectible debts are certified shall review the debts and verify to the satisfaction of the governing body that the debtor has no financial means or assets from which the debt may be satisfied. If the governing body determines a debt is uncollectible, it shall direct that the debt be discharged and extinguished as an account receivable or asset of the governmental entity for which the governing body acts.

(d) The facts and actions which are the basis for the decision that the debt is uncollectible shall be documented in writing and shall be maintained as required under W.S. 9-2-410.






ARTICLE 6 - FEDERAL AID PROGRAM AUDITS

16-4-601. Audit requirements relating to federal aid; frequency of audits.

16-4-601. Audit requirements relating to federal aid; frequency of audits.

Any federal audit requirement for state agencies that receive federal aid shall be made in accordance with generally accepted government auditing standards on a biennial basis or as the agency may request.









CHAPTER 5 - PUBLIC SECURITIES

ARTICLE 1 - REFUNDING

16-5-101. Short title.

16-5-101. Short title.

This act shall be known and may be cited as the "General Obligation Public Securities Refunding Law".



16-5-102. Definitions.

16-5-102. Definitions.

(a) As used in this act:

(i) "Clerk" means the clerk, secretary or other principal clerical officer of the issuer;

(ii) "Federal securities" means the bills, certificates of indebtedness, notes, bonds, or similar obligations which are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States of America;

(iii) "Governing body" means the city council, town council, commission, board of commissioners, board of trustees, board of directors or other body in which the legislative powers of the issuer are vested;

(iv) "Issuer" means the public body issuing any refunding public security pursuant to this act;

(v) "Ordinance" means an ordinance, resolution or other proceeding by which a governing body takes formal action and adopts legislative provisions and matters of some permanency;

(vi) "Public body" means any county, city, town, school district or special district created under the laws of this state or any other local government entity;

(vii) "Public security" means a bond, note, certificate of indebtedness, warrant or other obligation for the payment of money, issued by any public body of this state, or any predecessor of any public body, which is payable, or which may be paid, from ad valorem taxes, or which constitutes a debt or an indebtedness within the meaning of any constitutional or statutory limitation and bonds issued to pay for improvements in a local improvement district and payable from special assessments under W.S. 15-6-431 through 15-6-447, but excluding any warrant or similar obligation payable within one (1) year from the date of its issuance or any obligation solely payable from a pledge of designated revenues other than ad valorem taxes;

(viii) "Refunding public security" means a public security which is authorized to be issued pursuant to this act;

(ix) "This act" means W.S. 16-5-101 through 16-5-119.



16-5-103. Authority to refund; purposes therefor.

16-5-103. Authority to refund; purposes therefor.

(a) Any public security or securities issued by any public body of the state may be refunded, without an election, by the public body which issued them, or any successor thereof, in the name of the public body which issued the public securities being refunded, but subject to provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise appertaining thereto, for any one (1) or more of the following purposes:

(i) For extending the maturities of all or any part of outstanding public securities for which payment is in arrears, or for which there is not, or it is certain there will not be, sufficient money to pay the principal or interest on outstanding public securities as the same respectively become due;

(ii) For reducing interest costs or effecting other economies;

(iii) For reorganizing all or any part of the outstanding public securities of a public body in order to equalize tax levies.



16-5-104. Interest; terms and conditions; negotiability.

16-5-104. Interest; terms and conditions; negotiability.

Refunding public securities shall bear interest, payable semiannually or annually, and evidenced by one (1) or two (2) sets of coupons, if any, except that the first coupon or coupons appertaining to a refunding public security may evidence interest for a period not in excess of one (1) year, and refunding public securities may be in one (1) or more series, may bear a date or dates, may mature in an amount or amounts, serially or otherwise, at a time or times not exceeding thirty (30) years from their respective dates, may be in a denomination or denominations, may be payable in a medium of payment, in a place or places within or without the state, including but not limited to the office of the county treasurer of a county in which the issuer is located wholly or in part, may carry registration privileges, may be subject to terms of prior redemption in advance of maturity in order, or by lot, or otherwise, at a time or times with or without premium, may bear privileges for reissuance in the same or other denominations, may be so reissued (without modification of maturities and interest rates) and may be in a form, either coupon or registered, as may be provided by ordinance of the governing body. Except as the governing body may otherwise provide, the refunding public securities and attached interest coupons shall be fully negotiable within the meaning of and for all purposes of the Uniform Commercial Code - Investment Securities. Except as otherwise provided each holder of a refunding public security, by accepting the security, shall be conclusively deemed to have agreed that the refunding public security is and shall be fully negotiable within the meaning and for all purposes of the Uniform Commercial Code - Investment Securities.



16-5-105. General prerequisites and limitations.

16-5-105. General prerequisites and limitations.

No public securities may be refunded hereunder unless the holders voluntarily surrender them for exchange or payment, or unless they either mature or are callable for prior redemption under their terms within twenty-five (25) years from the date of issuance of the refunding public securities. Provision shall be made for paying the public securities being refunded within the stated period of time. No maturity of public security being refunded may be extended over twenty-five (25) years. No public security may be refunded hereunder unless the public security has been outstanding for at least one (1) year since the date of its delivery. The principal amount of the refunding public securities may not exceed the original authorized principal amount of the public securities being refunded. The principal amount of the refunding public securities may be less than or the same as the principal amount of the public securities being refunded so long as provision is duly and sufficiently made for the payment of the public securities being refunded.



16-5-106. Limitations on number of issues.

16-5-106. Limitations on number of issues.

A public body may issue refunding public securities to refund one (1) or more or any part of one (1) or more or all issues of its public securities which are outstanding, and refunding public securities and public securities authorized for any other purposes may be issued separately or issued in combination in one (1) series or more by any issuer except as hereafter provided. No two (2) or more issues or parts of issues of outstanding public securities shall be refunded by a single issue of refunding public securities unless the taxable property upon which tax levies are being made for payment of the outstanding public securities is identical to the taxable property on which the levies are being made for the payment of all other outstanding public securities proposed to be refunded by the single issue of refunding public securities. No two (2) or more issues or parts of issues of outstanding public securities or refunding public securities and public securities authorized for any other purposes shall be combined in one (1) issue where more than one (1) constitutional or statutory debt limitation is applicable to the combination.



16-5-107. Maximum allowable indebtedness.

16-5-107. Maximum allowable indebtedness.

In no event shall the aggregate amount of indebtedness of any issuer exceed the maximum allowable amount as determined pursuant to the constitutional and statutory provisions, if any, applicable to the issuer. In determining and computing the aggregate amount of indebtedness of any issuer, public securities which have been refunded, as provided in this act, by immediate payment or prior redemption and retirement or by the placement of the proceeds of refunding public securities or investments thereof in escrow, shall not be deemed outstanding indebtedness from and after the date on which sufficient monies are placed with the paying agent of the outstanding public securities for the purpose of immediately paying, or redeeming and retiring the bonds, or from and after the date on which the proceeds of the refunding public securities or investments thereof are placed in escrow.



16-5-108. Sale or exchange; price.

16-5-108. Sale or exchange; price.

Any refunding public securities may be delivered in exchange for the outstanding public securities being refunded or may be publicly or privately sold in the manner determined by the governing body. Refunding public securities may be publicly or privately sold at, above, or below the par value thereof.



16-5-109. Costs of refunding.

16-5-109. Costs of refunding.

The incidental costs of the refunding of public securities may be paid by the purchaser of the refunding public securities or defrayed from the general fund of the public body or from the proceeds of the refunding public securities or from the interest or other yield derived from the investment of the proceeds or from other sources legally available therefor.



16-5-110. Disposition of proceeds; escrowed proceeds.

16-5-110. Disposition of proceeds; escrowed proceeds.

The proceeds of refunding public securities shall either be immediately applied to the retirement of the public securities to be refunded or be placed in escrow in any state or national bank within the state which is a member of the federal deposit insurance corporation and which has trust powers, to be applied to the payment of the public securities being refunded upon their presentation. Any accrued interest and any premium appertaining to a sale of refunding public securities may be applied to the payment of the principal and interest, or both may be deposited in a reserve account, or may be used to defray incidental costs, as the governing body may determine. Any escrow shall not be limited to proceeds of refunding public securities, but may include other monies available for its purpose. Any escrowed proceeds, may be invested or reinvested in federal securities. Escrowed proceeds and investments, together with any interest or other yield to be derived from any investment, shall be in an amount at all times sufficient to cover principal, interest, any prior redemption premium due, and any charges of the escrow agent, to pay the public securities being refunded as they become due at their respective maturities or due at designated prior redemption dates in connection with which the governing body of the issuer shall exercise a prior redemption option. The computations made in determining sufficiency shall be verified by a certified public accountant certificated to practice in this state or in any other state. Any purchaser of any refunding public security is not responsible for the application of the proceeds thereof by the issuer or any of its officers, agents or employees.



16-5-111. Signing, countersigning, execution or attestation of securities or interest coupons; facsimile seals and signatures.

16-5-111. Signing, countersigning, execution or attestation of securities or interest coupons; facsimile seals and signatures.

Any refunding public security or interest coupon may be signed, countersigned, executed or attested by the public officials who are authorized by law at the time of the issuance of the refunding public securities to sign, countersign, execute or attest public securities of the issuer of the same general character as those public securities and coupons which are being refunded. In the alternative, the governing body may, in its discretion, designate appropriate public officials to sign, countersign, execute or attest any refunding public security or appurtenant coupon. Any officer so authorized may utilize a facsimile signature in lieu of his manual signature in the manner provided by law, provided that compliance with any law other than this act is not a condition of execution with a facsimile signature of any interest coupon. The clerk may cause the seal or a facsimile of the seal of the issuer to be printed, stamped or otherwise placed on any refunding public security. The facsimile seal shall have the same legal effect as the impression of the seal. Refunding public securities and any coupons bearing the signatures of officers in office on the date of the signing shall be valid and binding obligations of the issuer, notwithstanding that before the delivery and payment any or all persons whose signatures appear have ceased to fill their respective offices. Any officer authorized to sign, countersign, execute or attest any refunding public security or interest coupon, at the time of its execution or of the execution of a signature certificate, may adopt for his facsimile signature the facsimile signature of his predecessor in office in the event the facsimile signature appears upon the refunding public security or coupons, or upon both the public security and coupons.



16-5-112. Recitals in securities imparting legality.

16-5-112. Recitals in securities imparting legality.

Any ordinance authorizing, or any other instrument appertaining to, any refunding public securities may provide that each refunding public security authorized shall recite that it is issued under the authority of this act. The recital shall conclusively impart full compliance with all of the provisions and all public securities issued containing the recital are incontestable for any cause whatsoever after their delivery for value.



16-5-113. Endorsement.

16-5-113. Endorsement.

The clerk shall endorse a certificate upon every refunding public security that it is issued pursuant to law and is within the debt limit of the issuer.



16-5-114. Governing body's determination of legality.

16-5-114. Governing body's determination of legality.

The determination of a governing body that all the limitations hereunder imposed upon the issuance of refunding public securities have been met is conclusive in the absence of fraud or arbitrary and gross abuse of discretion.



16-5-115. Refunding by divided governing bodies.

16-5-115. Refunding by divided governing bodies.

When a public body having outstanding indebtedness has been divided and parts thereof included within two (2) or more other public bodies, by any lawful means, the refunding of the securities requires affirmative action by a majority of the members of the governing bodies of each of the public bodies within which any part of the area of the public body which is being lawfully taxed to pay the outstanding indebtedness is then included except as hereinafter provided. The indebtedness of any public body outstanding at the time a part or parts of the public body are detached therefrom by any lawful means, and which public body has retained its lawful corporate existence subsequent to the detachment of the land from the public body may be refunded by action of the governing body of the public body from which land has been detached with or without concurrence or action by the governing board of the public body, if any, within which the detached land is included.



16-5-116. Financing; annual property tax; other funds.

16-5-116. Financing; annual property tax; other funds.

The governing body shall cause to be levied annually, without limitation of rate or amount, upon all taxable property of the issuer, in addition to other authorized taxes, a sufficient sum to pay the principal of and interest on the refunding public securities until the refunding public securities issued pursuant to this act are fully paid. The governing body may apply any other funds that are in the treasury of the issuer and available for payment of the interest or principal as it respectively matures, and the levy or levies provided for may be diminished. Should the tax for the payment of the principal and interest on any refunding public security at any time not be levied or collected in time to meet the payment, or if the refunding public securities are issued at a time which makes it impossible to levy a tax for the initial installments of principal or interest, the principal or interest so maturing shall be paid out of the general fund of the issuer, or from any other funds available for that purpose. For the purpose of reimbursing the fund or funds the money so used may be repaid from the first monies collected from taxes thereafter levied. The full faith and credit of the issuer shall be pledged for the punctual payment of the principal and interest on the refunding public securities. If the public securities to be refunded and the interest accruing would have been paid from taxes levied upon only part of the taxable property within the boundaries of the issuer, the taxes levied for payment or redemption of the refunding public securities, and the interest accruing shall be levied in the same manner and upon only the same taxable property as would have been levied for the payment of the public securities to be refunded if no refunding of the public securities had been accomplished. Any tax levied to retire any refunding public security issued by a hospital district is subject to the limitations set forth in W.S. 35-2-414, provided any refunding securities issued under this act to refund local improvement bonds shall be payable solely from and secured by the pledge of special assessments under W.S. 15-6-401 through 15-6-448.



16-5-117. Exemption from taxation; exception.

16-5-117. Exemption from taxation; exception.

The refunding public securities issued by any issuer pursuant to this act, their transfer, and the income therefrom, shall at all times be free from taxation within the state of Wyoming, except for estate taxes.



16-5-118. Other outstanding securities.

16-5-118. Other outstanding securities.

This act shall have no effect on the legality of any outstanding public security issued for refunding or other purposes pursuant to any other law.



16-5-119. Scope, authority and effect of provisions.

16-5-119. Scope, authority and effect of provisions.

This act, without reference to other statutes of the state, except as herein otherwise specifically provided, is full authority for the authorization and issuance of refunding public securities. No other act or law with regard to the authorization or issuance of securities that in any way impedes or restricts the carrying out of the acts herein authorized shall be construed as applying to any proceedings taken or acts pursuant hereto except as otherwise provided. The powers conferred and the limitations imposed by this act are in addition and supplemental to, and not in substitution for, and shall not affect the powers conferred by any other law except as otherwise provided herein.






ARTICLE 2 - VALIDATION

16-5-201. Short title.

16-5-201. Short title.

This act shall be known as the "1965 Public Securities Validation Act".



16-5-202. Definitions.

16-5-202. Definitions.

(a) As used in this act:

(i) "Public body" of the state means any state educational institution or other state institution, its board of trustees or other governing body constituting a body corporate, any county, city or town, whether incorporated or governed under a general act, special charter, or otherwise, any school district, high school district, community college district, sanitary and improvement district, hospital district, power district, irrigation district, drainage district, water conservancy district, water district, sewer district, water and sewer district, cemetery district, fire protection district, any other corporate district, any corporate commission or any other political subdivision of the state constituting a body corporate;

(ii) "Public security" means a bond, note, certificate of indebtedness, coupon or other similar obligation for the payment of money, issued by this state or by any public body thereof;

(iii) "State" means the state of Wyoming and any board, commission, department, corporation, instrumentality or agency thereof;

(iv) "This act" means W.S. 16-5-201 through 16-5-204.



16-5-203. Outstanding securities.

16-5-203. Outstanding securities.

All public securities of the state and of all public bodies outstanding on February 17, 1965, the right to the payment of which has not been barred by any pertinent statute of limitations, and all acts and proceedings taken, or purportedly taken by or on behalf of the state or any public body under law or under color of law preliminary to and in the authorization, execution, sale, issuance and payment (or any combination thereof) of all such public securities, are hereby validated, ratified, approved and confirmed, including but not necessarily limited to the terms, provisions, conditions and covenants of any resolution or ordinance appertaining thereto, the redemption of public securities before maturity and provisions therefor, the levy and collection of rates, tolls and charges, special assessments, and general and other taxes, and the acquisition and application of other revenues, the pledge and use of the proceeds thereof, and the establishment of liens thereon and funds therefor, appertaining to such public securities, except as hereinafter provided, notwithstanding any lack of power, authority, or otherwise, and notwithstanding any defects and irregularities in such public securities, acts and proceedings, and in such authorization, execution, sale, issuance and payment. Outstanding public securities are and shall be binding, legal, valid and enforceable obligations of the state or the public body issuing them in accordance with their terms and their authorizing proceedings.



16-5-204. Prior securities; limitations; exceptions.

16-5-204. Prior securities; limitations; exceptions.

This act validates any public securities heretofore issued and any acts and proceedings heretofore taken which the legislature could have supplied or provided for in the law under which the public securities were issued and the acts or proceedings were taken. This act is limited to the validation of public securities, acts and proceedings to the extent they can be effectuated under the state and federal constitutions. This act does not validate, ratify, approve, confirm or legalize any public security, act, proceeding or other matter the legality of which is being contested in any legal proceeding now pending and undetermined, and does not confirm, validate or legalize any public security, act, proceedings, or other matter which has heretofore been determined in any legal proceeding to be illegal, void or ineffective.






ARTICLE 3 - DEBT LIMITATION AND BOND REDEMPTION

16-5-301. Voidness of excessive indebtedness; liability of officer and sureties.

16-5-301. Voidness of excessive indebtedness; liability of officer and sureties.

Any indebtedness created by any county, city, town or other subdivision of the state in any current year in excess of that authorized by the constitution of the state and for which there are no revenues available for payment during the current year, shall as against the county, city, town or other subdivision of the state, be void and of no effect. Any officer who participates in creating the indebtedness, and the sureties on his official bond, is personally liable to the holder, or holders, of the indebtedness as fully as if the indebtedness had been contracted for his individual benefit. As used in this section, "current year" means from the first Monday in January of a year to the first Monday in January of the next year.



16-5-302. Issuance of bonds in series; discharge.

16-5-302. Issuance of bonds in series; discharge.

(a) Whenever the issuance of bonds by the state, or any county, city, town, school district or high school district, is lawful, the board or other public body having authority to issue the bonds may divide the issues into series so that:

(i) Substantially equal amounts of the indebtedness mature annually;

(ii) Substantially equal annual tax levies are required for the payment of principal and interest of the bonds; or

(iii) Substantially equal annual tax levies are required for the payment of principal and interest of all outstanding bonds of the state or subdivision thereof issuing the bonds.

(b) The bonds of each series shall be due and payable at a definite date within the period permitted by law for the discharge of the indebtedness.



16-5-303. Redemption of bonds owned by state.

16-5-303. Redemption of bonds owned by state.

Any bond issued by any county, municipality, school district or other political subdivision of the state and which bond the state owns on any interest payment date, upon thirty (30) days written notice to the state treasurer of the state is subject to redemption on the date by the payment of the principal and interest then due on the bond to the treasurer. Redemption shall be made only from sinking funds of the political subdivisions and not from funds obtained by its refunding of the bonds.






ARTICLE 4 - BOND ANTICIPATION NOTES

16-5-401. Short title.

16-5-401. Short title.

This act shall be known and may be cited as the "Bond Anticipation Note Act of 1981".



16-5-402. Definitions.

16-5-402. Definitions.

(a) As used in this act:

(i) "Anticipation note" means notes of the issuer, evidencing short-term borrowings, issued in anticipation of the issuance of bonds which a governing body is authorized to issue;

(ii) "Authorizing instrument" means an ordinance, resolution, instrument or other written evidence of a proceeding by which a governing body takes formal action and adopts legislative provisions on matters of some permanency;

(iii) "Bonds" means general obligation bonds or revenue bonds of an issuer;

(iv) "General obligation bonds" means bonds authorized to be issued by a governing body or any successor thereto which are payable or which may be paid from ad valorem taxes or which constitute a debt or an indebtedness of the issuer within the meaning of any constitutional or statutory limitation, which mature one (1) or more years after the date of their issuance and delivery;

(v) "Governing body" means the city council, town council, commission, board of commissioners, board of trustees, board of directors or other legislative body of an issuer in which the legislative powers of the issuer are vested;

(vi) "Issuer" means any Wyoming county, school district, municipal corporation, community college, hospital district, sanitary and improvement district, water district, sewer district, water and sewer district, county improvement and service district or other political subdivision of the state specifically authorized by law to issue any general obligation bond or revenue bond;

(vii) "Revenue bond" means bonds authorized to be issued by a governing body or any successor thereto which are payable from a pledge of designated revenues other than ad valorem taxes or special assessments which mature one (1) or more years after the date of their issuance.



16-5-403. Authority to issue notes; election thereon.

16-5-403. Authority to issue notes; election thereon.

(a) If the qualified electors of an issuer authorize the issuance of bonds or the issuance of anticipation notes at an election held pursuant to W.S. 22-21-101 through 22-21-112 and the governing body of the issuer considers it advisable and in the interests of the issuer, to anticipate the issuance of the bonds, the governing body may from time to time and pursuant to an appropriate authorizing instrument issue its bond anticipation notes.

(b) At the election to authorize the issuance of bond anticipation notes, the question shall state the maximum principal amount for which the notes may be issued, which may not exceed the principal amount of the bonds authorized, and the maximum rate of interest that may be paid on the notes.



16-5-404. Authorizing instrument.

16-5-404. Authorizing instrument.

(a) Anticipation notes issued pursuant to this act shall be authorized by instrument of the issuer which shall:

(i) Describe the bonds in anticipation of which the notes are to be issued;

(ii) Declare the results of the election authorizing the issuance of the bonds wherein the qualified electors of the issuer have approved their issuance in the manner required by law;

(iii) Specify the principal amount of the anticipation notes, the rate of interest and maturity date or dates of the anticipation notes, which maturity date or dates shall not exceed three (3) years from the date of issue of the anticipation notes.



16-5-405. Manner of issuance; form, terms and conditions.

16-5-405. Manner of issuance; form, terms and conditions.

Anticipation notes shall be issued and sold in such manner and at such price as the governing body determines by the instrument authorizing their issuance. Anticipation notes shall be in bearer form, except that the governing body may provide for the registration of the anticipation notes in the name of the owner either as to principal alone, or as to both principal and interest, and on such other terms and conditions as the governing body determines in the authorizing instrument. Interest on anticipation notes, not to exceed the rate authorized by the electors, may be payable semiannually, annually or at maturity. Anticipation notes may be made redeemable prior to maturity at the option of the governing body in the manner and upon the terms fixed by the instrument authorizing their issuance. Anticipation notes shall be executed and shall be in such form and have such details and terms as provided in the authorizing instrument.



16-5-406. Payment, surrender and cancellation.

16-5-406. Payment, surrender and cancellation.

Contemporaneously with the issuance of the bonds in anticipation of which anticipation notes have been issued, all anticipation notes issued, even though they may not then have matured, shall be paid, both as to principal and interest to date of payment, and all such notes shall be surrendered and cancelled by the issuer.



16-5-407. Security; sources of payment.

16-5-407. Security; sources of payment.

(a) Whenever the bonds in anticipation of which notes are issued are to be payable from ad valorem taxes and constitute full general obligations of the municipality, the bond anticipation notes and the interest on them shall be secured by a pledge of the full faith and credit of the municipality in the manner provided in the statutes of the state authorizing their issuance and shall also be made payable from funds derived from the sale of the bonds in anticipation of which the notes are issued.

(b) Whenever the bonds in anticipation of which the anticipation notes are to be issued are to be payable solely from revenues pledged for payment of revenue bonds, as provided in the statutes authorizing their issuance, such anticipation notes and the interest on them shall be secured by a pledge of the income and revenues pledged for payment of the revenue bonds and shall also be made payable from funds derived from the sale of the revenue bonds in anticipation of which the notes are issued.



16-5-408. Signing, countersigning, execution or attestation of notes; facsimile seals and signatures.

16-5-408. Signing, countersigning, execution or attestation of notes; facsimile seals and signatures.

Any anticipation notes or interest coupon may be signed, countersigned, executed or attested by the public official or officials who are authorized by law at the time of the issuance of the anticipation notes to sign, countersign, execute or attest bonds or interest coupons of the issuer of the same general character as those bonds in anticipation of which the notes are being issued. In the alternative, the governing body may designate appropriate public officials to sign, countersign, execute or attest any anticipation note or appurtenant coupon, if any. Any officer so authorized or designated may utilize a facsimile signature in lieu of his manual signature in the manner provided by law, provided that compliance with any law other than this act is not a condition of execution with a facsimile signature of any interest coupon. The facsimile seal shall have the same legal effect as the impression of the seal. Anticipation notes and any coupons bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations of the issuer, notwithstanding that before the delivery thereof and payment therefor any or all persons whose signatures appear thereon have ceased to fill their respective offices. Any officer of the issuer authorized or designated to sign, countersign, execute or attest any anticipation note or interest coupon, at the time of its execution or of the execution of a signature certificate, may adopt as and for his or her facsimile signature the facsimile signature of his or her predecessor in office in the event that such facsimile signature appears upon the anticipation note or coupons appertaining thereto, or upon both the anticipation notes and such coupons, after their delivery for value.



16-5-409. Recital in notes imparting legality.

16-5-409. Recital in notes imparting legality.

Any instrument of an issuer authorizing, or any other instrument appertaining to, any anticipation note may provide that each anticipation note therein authorized shall recite that it is issued under the authority of this act. Such recital shall conclusively impart full compliance with all of the provisions hereof, and all anticipation notes issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.



16-5-410. Endorsement.

16-5-410. Endorsement.

The clerk of the issuer shall endorse a certificate upon every anticipation note that the same is issued pursuant to law and is within the debt limit of the issuer if the notes are issued in anticipation of the issuance of general obligation bonds, or, as to notes issued in anticipation of revenue bonds, that they do not constitute a debt of the issuer within the meaning of any constitutional or statutory provision or limitation.



16-5-411. Governing body's determination of legality.

16-5-411. Governing body's determination of legality.

The determination of a governing body that all the limitations imposed upon the issuance of anticipation notes have been met shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion.



16-5-412. Scope, authority and effect of provisions.

16-5-412. Scope, authority and effect of provisions.

(a) This act, without reference to other statutes of the state except as herein otherwise specifically provided, constitutes full authority for the authorization and issuance of anticipation notes hereunder. No other act or law with regard to the authorization or issuance of securities by any issuer that in any way impedes or restricts the carrying out of the acts herein authorized to be done shall be construed as applying to any proceedings taken hereunder or acts done pursuant hereto, except as otherwise expressly provided herein. The powers conferred by this act shall be in addition to and supplemental to, and not in substitution for, and the limitations imposed by this act shall not affect the powers conferred by any other law applicable to any issuer except as otherwise provided herein.

(b) Anticipation notes issued by the University of Wyoming shall be governed by W.S. 21-17-402 through 21-17-450, the University Securities Law.






ARTICLE 5 - GENERAL PROVISIONS AS TO FORM AND MANNER OFISSUANCE, PAYMENT AND TRANSFER OF PUBLIC SECURITIES

16-5-501. Applicability.

16-5-501. Applicability.

This article applies to bonds, notes, warrants, certificates or other securities evidencing loans or the advancement of monies, heretofore or hereafter authorized to be issued by or on behalf of the state or any political subdivision, district, public board, agency, commission, authority or other public body corporate in the state pursuant to any general or special act or pursuant to any lawful legislative or home rule provision.



16-5-502. Form, payment and transfer of securities.

16-5-502. Form, payment and transfer of securities.

The securities described in W.S. 16-5-501 shall be in registered or bearer form, with or without interest coupons, be subject to such conditions for transfer, be subject to such provisions for conversion as to denomination or to bearer or registered form, be made registrable or payable, or both, by the treasurer or other officer of the issuing entity, or by trustee, registrar, paying agent or transfer agent within or without the state of Wyoming, be issued, transferred and registered by book entry, be in a denomination, bear such dates, signatures and authentications, and be held in custody by a depository within or without the state of Wyoming, all as may be determined by the entity or the governing body of the entity authorized or empowered to issue the securities. Payment at designated due dates or in installments may be required by the authorizing proceedings to be by check, draft or other medium of payment and need not be conditioned upon presentation of any security or coupon.



16-5-503. Determination by resolution or ordinance.

16-5-503. Determination by resolution or ordinance.

The determination of the body authorized or empowered to issue securities required by W.S. 16-5-502 shall be made in the resolution or ordinance authorizing the issuance of the securities or in any supplemental ordinance, resolution or other instrument.



16-5-504. No restriction on other acts.

16-5-504. No restriction on other acts.

This article as to the matters contained herein shall constitute an additional and separate grant of powers and these powers may be exercised without regard to provisions concerning matters in any other act but this article is not a restriction or limitation on the exercise of powers by an issuing entity under any other act.









CHAPTER 6 - PUBLIC PROPERTY

ARTICLE 1 - PUBLIC WORKS AND CONTRACTS

16-6-101. Definitions.

16-6-101. Definitions.

(a) As used in this act:

(i) "Resident" means a natural person, association or business entity authorized to be formed under title 17 of the Wyoming statutes, or the laws of another state that are the functional equivalent, and that is certified as a resident by the department of workforce services following receipt of an affidavit executed and sworn to by a chief executive officer of the entity setting forth information required by the department to determine compliance with this act and prior to bidding upon the contract or responding to a request for proposal, subject to the following criteria:

(A) Any natural person who has been a resident of the state for one (1) year or more immediately prior to bidding upon the contract or responding to a request for proposal;

(B) A business entity, each member or equity owner of which has been a resident of the state for one (1) year or more immediately prior to bidding upon the contract or responding to a request for proposal;

(C) A business entity organized under the laws of the state:

(I) With at least fifty percent (50%) of the equity in the business entity owned by persons who have been residents of the state for one (1) year or more prior to bidding upon the contract or responding to a request for proposal;

(II) Which has maintained its principal office and place of business within the state for at least one (1) year; and

(III) The chief executive officer of the business entity has been a resident of the state for one (1) year or more immediately prior to the business entity's bidding upon the contract or responding to a request for proposal.

(D) A business entity organized under the laws of the state which has been in existence in the state for one (1) year or more and whose chief executive officer has been a resident of the state for one (1) year or more immediately prior to bidding upon the contract or responding to a request for proposal and maintains its principal office and place of business within the state. If at least fifty percent (50%) of the equity in the business entity is owned by nonresidents, the nonresident equity owned by the nonresidents shall:

(I) Have been acquired by nonresidents one (1) year or more immediately prior to bidding upon the contract or responding to a request for proposal; or

(II) If it consists of shares in a corporation, be publicly traded and registered under Section 13 or 15(d) of the Securities Exchange Act of 1934 for one (1) or more classes of its shares.

(E) Repealed by Laws 2013, Ch. 134, 2.

(F) Repealed by Laws 2013, Ch. 134, 2.

(G) Repealed by Laws 2013, Ch. 134, 2.

(H) Repealed By Laws 2011, Ch. 82, 2.

(J) A business entity organized under the laws of any state which has been in existence for two (2) years or more:

(I) Has continuously maintained a principal office and place of business within the state for at least one (1) year;

(II) Has continuously employed not less than fifteen (15) full-time Wyoming resident employees within the state for one (1) year or more prior to bidding upon the contract or responding to a request for proposal; and

(III) Has paid worker's compensation and unemployment taxes in Wyoming for at least one (1) year and is in good standing with the department of workforce services at the time the bid or request for proposal is submitted.

(K) A business entity which qualifies as a resident pursuant to this paragraph shall not lose that residency solely due to a conversion under the provisions of W.S. 17-26-101 or other reorganization as a different business entity;

(M) No preference under this article shall be awarded to any contractor who is not a certified resident contractor at the time bids are submitted for a public capital construction project, and no contractor shall receive a contingent or retroactive resident certification.

(ii) "Principal office and place of business" means a headquarters or administrative center where:

(A) The high level officers or management direct, control and coordinate the business activities; and

(B) The key business functions are conducted, including, but not limited to project bidding.

(iii) "Chief executive officer" means:

(A) For a corporation, the president of the corporation;

(B) For a partnership other than a limited partnership, a partner;

(C) For a limited partnership, a general partner;

(D) For a limited liability company, a designated member or manager of the limited liability company;

(E) For a business entity not specified in subdivisions (A) through (D) of this paragraph, the entity's president, chairman of the executive committee, senior officer responsible for the entity's business, chief financial officer or any other individual who performs similar functions as specified by rule of the department. The department may authorize by rule the execution of an affidavit required by paragraph (i) of this subsection by an individual holding a position other than as specified in this paragraph, if the individual holds a position with functions similar to a president of a corporation.

(iv) "Department" means the department of workforce services;

(v) Major maintenance" means the repair or replacement of complete or major portions of building and facility systems at irregular intervals which is required to continue the use of the building or facility at its original capacity for its original intended use and is typically accomplished by contractors due to the personnel demand to accomplish the work in a timely manner, the level of sophistication of the work or the need for warranted work;

(vi) "This act" means W.S. 16-6-101 through 16-6-121.



16-6-102. Resident contractors; preference limitation with reference to lowest bid or qualified response; decertification; denial of application for residency.

16-6-102. Resident contractors; preference limitation with reference to lowest bid or qualified response; decertification; denial of application for residency.

(a) If a contract is let by the state, any department thereof, or any county, city, town, school district, community college district or other public corporation of the state for the construction, major maintenance or renovation of any public building, or other public structure, or for making any addition thereto, or for any public work or improvements, the contract shall be let, if advertisement for bids or request for proposal is not required, to a resident of the state. If advertisement for bids is required, the contract shall be let to the responsible certified resident making the lowest bid if the certified resident's bid is not more than five percent (5%) higher than that of the lowest responsible nonresident bidder.

(b) If any person who is certified as a resident contractor for any reason loses that certification, that person may not be recertified as a resident for a period of one (1) year from the date of decertification.

(c) If any person who applies for certification as a resident contractor is denied certification because of not meeting the residency requirements, that person may not reapply for certification for a period of one hundred eighty (180) days from the date certification is denied. No person shall be denied certification because of inadvertent omission of information, as determined by the department of workforce services, on an application for resident certification.

(d) Repealed By Laws 1999, Ch. 152, 2; 2007, Ch. 163, 2.

(e) The department shall make investigations as necessary to determine whether any person is eligible to receive or continue to hold a certificate of residency. The department may require or permit any person to file a statement in writing at any time, under oath or otherwise as to all the facts and circumstances concerning the matter to be investigated. For the purpose of any investigation under this section, the director of the department or any person designated by him may administer oaths and affirmations, subpoena witnesses, and compel their attendance, take evidence and require the production of any books, papers, correspondence, memoranda, agreements or other documents or records, which the director or designated person deems relevant or material to the inquiry. In case of refusal to obey a subpoena issued to any person, any Wyoming district court, upon application by the director, may issue to the person an order requiring him to appear before the director or the officer designated by him, to produce documentary evidence if so ordered, or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as contempt of court. The burden of proof regarding the status of the residency is on the person whose residency is in question.

(f) If, after investigation, the department believes that a certificate of residency should be denied or revoked, it shall provide notice to the applicant or certificate holder of its intent to deny or revoke the certificate and of the applicant or certificate holder's opportunity for a hearing if requested. Any hearing conducted under this subsection shall be conducted in accordance with the Wyoming Administrative Procedure Act.



16-6-103. Limitation on subcontracting by resident contractors.

16-6-103. Limitation on subcontracting by resident contractors.

A successful resident bidder shall not subcontract more than thirty percent (30%) of the work covered by his contract to nonresident contractors.



16-6-104. Preference for Wyoming materials required in contracts.

16-6-104. Preference for Wyoming materials required in contracts.

Wyoming made materials and products, and Wyoming suppliers of products and materials of equal quality and desirability shall have preference over materials or products produced or supplied outside the state and any contract let shall so provide. The preference created by this section shall be applied in a manner identical to the preference for residence contractors in W.S. 16-6-102.



16-6-105. Preference for Wyoming materials and Wyoming agricultural products required in public purchases; exception; cost differential; definition.

16-6-105. Preference for Wyoming materials and Wyoming agricultural products required in public purchases; exception; cost differential; definition.

(a) Every board, commission or other governing body of any state institution, and every person acting as purchasing agent for the board, commission or other governing body of any state institution or department, and every county, municipality, school district and community college district, shall prefer in all purchases for supplies, material, agricultural products, equipment, machinery and provisions to be used in the construction, major maintenance and renovation of their respective institutions, supplies, materials, agricultural products, equipment, machinery and provisions produced, manufactured or grown in this state, and supplies, materials, agricultural products, equipment, machinery and provisions supplied by a resident of the state, competent and capable to provide service for the supplies, materials, agricultural products, equipment, machinery and provisions within the state of Wyoming. Preference shall not be granted for articles of inferior quality to those offered by competitors outside of the state. A differential of not to exceed five percent (5%) may be allowed in cost of contracts for the Wyoming materials, supplies, agricultural products, equipment, machinery and provisions of quality equal to those of any other state or country.

(b) As used in this section, "agricultural products" means any horticultural, viticultural, vegetable product, livestock, livestock product, bees or honey, poultry or poultry product, sheep or wool product, timber or timber product.



16-6-106. Statement of Wyoming materials preference in requests for bids and proposals.

16-6-106. Statement of Wyoming materials preference in requests for bids and proposals.

All requests for bids and proposals for materials, supplies, agricultural products, equipment, machinery and provisions for the construction, major maintenance and renovation of every state, county, municipal, community college district or school district institution shall contain the words "preference is hereby given to materials, supplies, agricultural products, equipment, machinery and provisions produced, manufactured or grown in Wyoming, or supplied by a resident of the state, quality being equal to articles offered by the competitors outside of the state".



16-6-107. Wyoming materials preference required in construction, major maintenance and renovation of public structures; exception.

16-6-107. Wyoming materials preference required in construction, major maintenance and renovation of public structures; exception.

All public buildings, courthouses, public school buildings, public monuments and other public structures constructed in this state shall be constructed and maintained using materials produced or manufactured in Wyoming for construction, major maintenance and renovation projects if Wyoming materials are suitable and can be furnished in marketable quantities. Preference shall not be granted for materials of an inferior quality to those offered by competitors outside of the state, but a differential of five percent (5%) shall be allowed in cost of materials produced or manufactured in Wyoming.



16-6-108. Governing of federal funds by federal law.

16-6-108. Governing of federal funds by federal law.

The operation of this act upon the letting of any public works contract above mentioned, in connection with which, funds are granted or advanced by the United States of America, shall be subject to the effect, if any, of related laws of the United States and valid rules and regulations of federal agencies in charge, governing use and payment of the federal funds.



16-6-109. Use of insurance for rebuilding state structures.

16-6-109. Use of insurance for rebuilding state structures.

When buildings belonging to the state are destroyed, the insurance on the buildings shall be collected by the state treasurer. The governing board of the state institution suffering the loss may draw on the state treasurer for the amount of money collected and use the insurance money for the rebuilding of the structure destroyed if, in the opinion of the governing board, the structure should be rebuilt.



16-6-110. Limitation on work hours; overtime; exceptions.

16-6-110. Limitation on work hours; overtime; exceptions.

(a) No person shall require laborers, workmen or mechanics to work more than eight (8) hours in any one (1) calendar day or forty (40) hours in any one (1) week upon any public works of the state or any of its political subdivisions except as hereafter authorized. An employee may agree to work more than eight (8) hours per day or more than forty (40) hours in any week, provided the employee shall be paid at the rate of one and one-half (1 1/2) times the regularly established hourly rate for all work in excess of forty (40) hours in any one (1) week. This section does not apply:

(i) In case of emergency caused by fire, flood or danger to life or property; or

(ii) To work upon public or military works or defenses in time of war.



16-6-111. Penalty for violating work hours provisions.

16-6-111. Penalty for violating work hours provisions.

Any person who violates this act is guilty of a misdemeanor punishable by a fine of not more than seven hundred fifty dollars ($750.00).



16-6-112. Contractor's bond or other guarantee; when required; conditions; amount; approval; filing; enforcement upon default.

16-6-112. Contractor's bond or other guarantee; when required; conditions; amount; approval; filing; enforcement upon default.

(a) Except as provided under W.S. 9-2-1016(b)(xviii), any contract entered into with the state, any county, city, town, school district or other political subdivision of the state for the construction, major maintenance or renovation of any public building or other public structure or for any public work or improvement and the contract price exceeds seven thousand five hundred dollars ($7,500.00), shall require any contractor before beginning work under the contract to furnish the state or any political subdivision, as appropriate, a bond or if the contract price is one hundred fifty thousand dollars ($150,000.00) or less, any other form of guarantee approved by the state or the political subdivision. The bond or other form of guarantee shall be:

(i) Conditioned for the payment of all taxes, excises, licenses, assessments, contributions, penalties and interest lawfully due the state or any political subdivision;

(ii) For the use and benefit of any person performing any work or labor or furnishing any material or goods of any kind which were used in the execution of the contract, conditioned for the performance and completion of the contract according to its terms, compliance with all the requirements of law and payment as due of all just claims for work or labor performed, material furnished and taxes, excises, licenses, assessments, contributions, penalties and interest accrued in the execution of the contract;

(iii) In an amount not less than fifty percent (50%) of the contract price unless the price exceeds one hundred fifty thousand dollars ($150,000.00), in which case the appropriate officer, agent or the governing body may fix a sufficient amount;

(iv) Approved by and filed with the appropriate officer, agent or other designee of the state or governing body of the political subdivision.

(b) A bond or other guarantee satisfactory to the state or political subdivision, as the case may be, shall include the obligations specified under subsection (a) of this section even though not expressly written into the guarantee.

(c) In default of the prompt payment of all obligations under the guarantee, a direct proceeding may be brought in any court of competent jurisdiction by the authorized officer or agency to enforce payment. The right to proceed in this matter is cumulative and in addition to other remedies provided by law.



16-6-113. Contractor's bond or other guarantee; right of action; notice to obligee; intervention by interested parties; pro rata distribution.

16-6-113. Contractor's bond or other guarantee; right of action; notice to obligee; intervention by interested parties; pro rata distribution.

Any person entitled to the protection of a bond or other form of guarantee approved by the state or any political subdivision under W.S. 16-6-112, may maintain an action for the amount due him. He shall notify the obligee named in the bond or other guarantee of the beginning of the action, giving the names of the parties, describing the guarantee and stating the amount and nature of his claim. No judgment shall be entered in the action within thirty (30) days after the giving of the notice. The obligee or any person having a cause of action may on his motion, be admitted as a party to the action. The court shall determine the rights of all parties to the action. If the amount realized on the bond or other guarantee is insufficient to discharge all claims in full, the amount shall be distributed among the parties pro rata.



16-6-114. Contractor's bond or other guarantee; requiring new or additional bond or other guarantee; failure to furnish.

16-6-114. Contractor's bond or other guarantee; requiring new or additional bond or other guarantee; failure to furnish.

If in its judgment any of the sureties on a bond or other form of guarantee approved by the state or any political subdivision under W.S. 16-6-112 are insolvent or for any cause are no longer proper or sufficient sureties, the obligee may within ten (10) days require the contractor to furnish a new or additional bond or other approved guarantee. If ordered by the obligee, all work on the contract shall cease until a new or additional bond or other guarantee is furnished. If the guarantee is not furnished within ten (10) days, the obligee may at its option determine [terminate] the contract and complete the contract as the agent and at the expense of the contractor and his sureties.



16-6-115. Contractor's bond or other guarantee; limitation of actions.

16-6-115. Contractor's bond or other guarantee; limitation of actions.

No action shall be maintained on any bond or other form of guarantee satisfactory to the state or any political subdivision under W.S. 16-6-112 unless commenced within one (1) year after the date of first publication of notice of final payment of the contract.



16-6-116. Final settlement with and payment to contractor; required notices.

16-6-116. Final settlement with and payment to contractor; required notices.

When any public work is let by contract the commission, board or person under whose direction or supervision the work is being carried on and conducted and upon whose approval intermediate and final estimates are paid for the construction of the work, forty (40) days before the final estimate is paid, shall cause to be published in a newspaper of general circulation, published nearest the point at which the work is being carried on, once a week for three (3) consecutive weeks, and also to post in three (3) conspicuous places on the work, a notice setting forth in substance, that the commission, board or person has accepted the work as completed according to the plans and specifications and rules set forth in the contract between the commission, board or person and the contractor, and that the contractor is entitled to final settlement therefor. The notice shall also set forth that upon the 41st day (and the notice shall specify the exact date) after the first publication of the notice the commission, board or person under whose direction or supervision the work has been carried on will pay to the contractor the full amount due under the contract. This section does not relieve the contractor and the sureties on his bond from any claims for work or labor done or materials or supplies furnished in the execution of the contract.



16-6-117. Final settlement with and payment to contractor; prerequisite filing of contractor's statement of payment; disputed claims.

16-6-117. Final settlement with and payment to contractor; prerequisite filing of contractor's statement of payment; disputed claims.

In all formal contracts entered into by any person with the state, or any department or commission thereof, or with any county, city, town, school district, high school district, or other public corporation of this state, for the construction of any public building, or the prosecution and completion of any public work, or for repairs upon any public building or public work, no final payment shall be made until the person files with the officer, department or commission of the state, or with the clerk of the county, city, town or school district, or with a similar officer of any other public corporation by which the contract has been made, a sworn statement setting forth that all claims for material and labor performed under the contract have been and are paid for the entire period of time for which the final payment is to be made. If any claim for material and labor is disputed the sworn statement shall so state, and the amount claimed to be due the laborer shall be deducted from the final payment and retained by the state, county, city, town or school district authority or public corporation until the determination of the dispute, either by judicial action or consent of the parties, and then paid by the agent or agency to the persons found entitled thereto.



16-6-118. Unlawful interest of officeholders in public contracts or works; exception.

16-6-118. Unlawful interest of officeholders in public contracts or works; exception.

(a) It is unlawful for any person, now or hereafter holding any office, either by election or appointment, under the constitution or laws of this state, to become in any manner interested, either directly or indirectly, in his own name or in the name of any other person or corporation, in any contract, or the performance of any work in the making or letting of which the officer may be called upon to act or vote. It is unlawful for any officer to represent, either as agent or otherwise, any person, company or corporation, in respect of any application or bid for any contract or work in regard to which the officer may be called upon to vote or to take or receive, or offer to take or receive, either directly or indirectly, any money or other thing of value, as a gift or bribe, or means of influencing his vote or action in his official character. Any contracts made and procured in violation of this subsection are null and void and the person violating this subsection may be removed from office.

(b) Notwithstanding subsection (a) of this section, if any person is interested in any public contract or shall represent any person, company or corporation, but shall disclose the nature and extent thereof to all the contracting parties concerned therewith and shall absent himself during the considerations and vote thereon and not attempt to influence any of the contracting parties and not act directly or indirectly for the governing body in inspection, operation, administration or performance of any contract, then the acts are not unlawful under this section. This section does not apply as to the operation, administration, inspection or performance of banking and deposit contracts and relationships after the selection of a depository.



16-6-119. State construction; right to reject bids or responses; qualifications of bidders and respondents.

16-6-119. State construction; right to reject bids or responses; qualifications of bidders and respondents.

Every state agency, board, commission, department or institution shall be authorized to determine the qualifications and responsibilities of bidders or respondents on contracts for the construction, major maintenance or renovation of a public project, facility or structure using standard forms and procedures adopted by the department of administration and information, and may recommend that the department of administration and information reject any or all bids or responses based on the qualifications and responsibilities of bidders and respondents and readvertise for bids or responses.



16-6-120. Rulemaking; penalties; enforcement.

16-6-120. Rulemaking; penalties; enforcement.

(a) The department of workforce services shall promulgate rules and regulations as the department determines necessary or convenient to enforce this act.

(b) Unless punishable under subsection (c) of this section, an individual or a business entity and any officer or member thereof that intentionally falsifies information under this act shall be:

(i) Fined seven hundred fifty dollars ($750.00) for each violation for each day during which the violation continues;

(ii) Barred from bidding on any contract subject to the provisions of this act or submitting any request for proposal on any project subject to the provisions of this act for one (1) year from the date the violation is corrected.

(c) Any person who signs an affidavit submitted to the department pursuant to W.S. 16-1-101(a), knowing any information contained therein is false, shall be guilty of false swearing punishable as a felony in accordance with W.S. 6-5-303(a).

(d) The department of workforce services is authorized and directed to enforce W.S. 16-6-101 through 16-6-206.

(e) In the event a contractor fails to comply with an order from the department, the director shall refer the matter to the appropriate district or county attorney for enforcement of the department's order.



16-6-121. Notice required to receive protection under a bond or guarantee; limitation; notice required by owner in project specifications.

16-6-121. Notice required to receive protection under a bond or guarantee; limitation; notice required by owner in project specifications.

(a) Any subcontractor or materialman entitled to the protection of a bond or other form of guarantee approved by the state or any political subdivision under W.S. 16-6-112 shall give notice of his right to that protection to the prime contractor. Failure to give notice to a prime contractor who has complied with subsections (f) and (g) of this section waives the subcontractor or materialman's protection under the bond or guarantee and waives any right to a lien for materials or services provided.

(b) The notice shall be given no later than sixty (60) days after the date on which services or materials are first furnished.

(c) The notice shall be sent to the prime contractor by certified mail or delivered to and receipted by the prime contractor or his agent. Notice by certified mail is effective on the date the notice is mailed.

(d) The notice shall be in writing and shall state that it is a notice of a right to protection under the bond or guarantee. The notice shall be signed by the subcontractor or materialman and shall include the following information:

(i) The subcontractor or materialman's name, address and phone number and the name of a contact person;

(ii) The name and address of the subcontractor's or materialman's vendor; and

(iii) The type or description of the materials or services provided.

(e) This section shall only apply where the prime contractor's contract is for fifty thousand dollars ($50,000.00) or more.

(f) The prime contractor shall post on the construction site a prominent sign citing this section and stating that any subcontractor or materialman shall give notice to the prime contractor of a right to protection under the bond or guarantee and that failure to provide the notice shall waive the subcontractor or materialman's protection under the bond or guarantee and shall waive any right to a lien for materials or services provided.

(g) The owner or his agent shall provide written notice of the information required by this section in the project specifications.






ARTICLE 2 - PREFERENCE FOR STATE LABORERS

16-6-201. Short title.

16-6-201. Short title.

This act may be cited as the "Wyoming Preference Act of 1971".



16-6-202. Definitions.

16-6-202. Definitions.

(a) As used in this act:

(i) "Laborer" means a person employed to perform unskilled or skilled manual labor for wages in any capacity and does not include independent contractors;

(ii) "Resident" includes any person who is a citizen of the United States, or a person who is authorized to work in the United States by an agency of the federal government, and has resided in the state of Wyoming for at least one (1) year immediately preceding his application for employment;

(iii) "Wages" means a payment of money for labor or services according to a contract or any hourly, daily or piece-work basis;

(iv) "This act" means W.S. 16-6-201 through 16-6-206.



16-6-203. Required resident labor on public works projects; exception.

16-6-203. Required resident labor on public works projects; exception.

(a) Every person who is charged with the duty of construction, reconstructing, improving, enlarging, altering or repairing any public works project or improvement for the state or any political subdivision, municipal corporation, or other governmental unit, shall employ only Wyoming laborers on the project or improvement. Every contract let by any person shall contain a provision requiring that Wyoming labor be used except other laborers may be used when Wyoming laborers are not available for the employment from within the state or are not qualified to perform the work involved. The contract shall contain a provision requiring specific acknowledgement of the requirements of this section. A person required to employ Wyoming laborers may employ other than Wyoming laborers if:

(i) That person informs the nearest state workforce center of his employment needs at least eleven (11) days before work is commenced; and

(ii) The state workforce center certifies that the person's need for laborers cannot be filled from those Wyoming laborers listed with the Wyoming department of workforce services. The department shall respond to a person's request for certification within ten (10) days of the date the information is filed.

(b) Upon request by the workforce center, the general contractor shall provide the most recent construction schedule for the project.



16-6-204. Employees not covered by provisions.

16-6-204. Employees not covered by provisions.

All other employees of the contractor or subcontractor, other than laborers as defined by this act, are not covered by this act.



16-6-205. Enforcement.

16-6-205. Enforcement.

(a) The department of workforce services shall promulgate rules and regulations required to enforce this act and is authorized and directed to enforce this act. For purposes of all investigations, the department shall have the power to issue subpoenas requiring the attendance and testimony of witnesses and the production of any books, papers, documents or records which the department deems relevant or material to the inquiry.

(b) Along with each application for payment for a contract subject to this act, the general contractor shall provide to the contracting entity a payroll report for all contractors and subcontractors involved in the project in a form that is consistent with federally certified reporting requirements and includes residency status for each laborer.

(c) This act shall not be enforced in a manner which conflicts with any federal statutes or rules and regulations.



16-6-206. Failure to employ state laborers; penalty.

16-6-206. Failure to employ state laborers; penalty.

(a) A person who willfully or intentionally fails to use Wyoming laborers as required in this act shall be subject to a civil penalty of not more than one thousand dollars ($1,000.00) per nonresident laborer employed per day, not to exceed a total penalty of ten percent (10%) of the amount of the person's contract. Each separate case of failure to employ Wyoming laborers on public works projects constitutes a separate offense.

(b) In the event a second offense occurs within a twelve (12) month period from the date of the first offense, the person shall be barred from bidding on any contract subject to the provisions of this act or submitting any request for proposal on any project subject to the provisions of this act for one (1) year from the date the second violation is corrected.

(c) Before a civil penalty is imposed under this section, the department of workforce services shall notify the person accused of a violation. The notice shall be served in accordance with the Wyoming Rules of Civil Procedure and contain:

(i) A statement of the grounds for imposing the civil penalty, including a citation to the statute involved;

(ii) A statement of the facts in support of the allegations;

(iii) A statement informing the person of the right to a hearing and that failure to timely request a hearing will result in imposition of the civil penalty stated.

(d) A request for hearing on a proposed civil penalty shall be in writing and shall be submitted to the department no later than seven (7) days after receipt of the notice from the department. The hearing shall be conducted as a contested case before a hearing examiner of the office of administrative hearings. The hearing shall be no later than fifteen (15) days after receipt of the request for hearing, unless the person subject to the proposed civil penalty requests an extension of time for good cause shown. The hearing officer shall recommend a decision to the director of the department. After hearing or upon failure of the accused to request a hearing, the director of the department shall determine the amount of the civil penalty to be imposed in accordance with the limitations in this section. Judicial review, if any, shall be from the decision of the director and in accordance with the provisions of the Wyoming Administrative Procedure Act.

(e) A civil penalty may be recovered in an action brought by the attorney general in the name of the state of Wyoming in any court of appropriate jurisdiction.






ARTICLE 3 - PUBLIC PRINTING CONTRACTS

16-6-301. Preference for resident bidders; exception; "resident" defined; violation.

16-6-301. Preference for resident bidders; exception; "resident" defined; violation.

(a) Whenever a contract is let by the state or any department thereof, or any of its subdivisions, for public printing, including reports of officers and boards, pamphlets, blanks, letterheads, envelopes and printed and lithographed matter of every kind and description whatsoever, the contract shall be let to the responsible resident making the lowest bid if the resident's bid is not more than ten percent (10%) higher than that of the lowest responsible nonresident bidder. Any successful resident bidder shall perform at least seventy-five percent (75%) of the contract within the state of Wyoming. This section shall not apply to any contract for the compilation, codification, revision, or digest of the statutes or case law of the state.

(b) As used in this section, "resident" means any person or business entity who has been a bona fide resident of this state as defined in W.S. 16-6-101(a)(i), for one (1) year or more immediately prior to bidding upon a contract, and who has an established printing plant in actual operation in the state of Wyoming immediately prior to bidding upon a contract.

(c) Any contract let or performed in violation of this section shall be null and void and no funds shall be paid for the performance thereof.






ARTICLE 4 - PUBLIC FACILITY LIFE-CYCLE COST ANALYSES

16-6-401. Definitions.

16-6-401. Definitions.

(a) As used in W.S. 16-6-401 through 16-6-403:

(i) "Economic life" means the projected or anticipated useful life of a major facility as expressed by a term of years;

(ii) "Energy-consumption analysis" means the evaluation of all energy systems and components by demand and type of energy including the internal energy load imposed on a major facility by its occupants, equipment and components, and the external energy load imposed on a major facility by the climatic conditions of its location. The energy-consumption projections shall take into account daily and seasonal variations in energy system output during normal operations;

(iii) "Energy systems" means all utilities, including heating, air-conditioning, ventilating, lighting and the supplying of domestic hot water;

(iv) "Initial cost" means the monies required for the capital construction or renovation of a major facility;

(v) "Life-cycle cost analysis" means a study to compute life-cycle costs, as required in this act;

(vi) "Life-cycle cost" means the cost of a major facility including its initial cost, the cost of the energy consumed over its economic life and the cost of its operation and maintenance;

(vii) "Major facility" means any publicly owned building having eighteen thousand (18,000) square feet or more of gross floor area;

(viii) "Public agency" means every state office, officer, board, commission, committee, bureau, department and all political subdivisions of the state; and

(ix) "Renovation" means revision to a major facility which will affect more than fifty percent (50%) of the gross floor area in the building.



16-6-402. Computation of life-cycle costs.

16-6-402. Computation of life-cycle costs.

(a) Life-cycle costs shall be the sum of:

(i) Initial cost;

(ii) The reasonably expected fuel costs over the life of the building based on the energy consumption analysis; and

(iii) The reasonable costs of maintenance and operation as they pertain to energy systems.

(b) Life-cycle costs shall be computed for two (2) or more alternatives for construction of the facility.



16-6-403. Life-cycle cost analyses.

16-6-403. Life-cycle cost analyses.

Public agencies shall, prior to the construction or renovation of any major facility, include in the design phase a provision requiring that life-cycle cost analyses be prepared for two (2) or more alternatives for the construction of the facility. These life-cycle cost analyses shall be available to the public. The life-cycle costs shall be a consideration in the selection of a building design by a public agency.






ARTICLE 5 - ACCESSIBILITY OF HANDICAPPED TO PUBLIC BUILDINGS

16-6-501. Building plans and specifications; required facilities; elevators; curb ramps; inspections; exceptions.

16-6-501. Building plans and specifications; required facilities; elevators; curb ramps; inspections; exceptions.

(a) The plans and specifications for the construction of or additions to all buildings for general public use built by the state or any governmental subdivision, school district or other public administrative body within the state, shall provide facilities and features conforming with the specifications set forth in the publication entitled "American Standard Specifications for Making Buildings and Facilities Accessible to and Usable by the Physically Handicapped" (U.S. Patent No. A117.1-1961) as approved October 31, 1961, by the American Standards Association, now called the American National Standards Institute, Inc. Elevators shall be installed in multiple-story buildings to serve all levels normally used by the general public. Elevators shall have the following features:

(i) The bottom of the elevator control panels shall be no higher than four (4) feet from the elevator floor and the top of elevator control panels shall be no higher than five (5) feet from the elevator floor;

(ii) Elevator call buttons shall be mounted no higher than four (4) feet above the floor;

(iii) Elevator control and building call buttons shall have tactile identification beside them;

(iv) Elevator floor levels shall stop within one-half (1/2) inch of the maximum building floor levels; and

(v) Elevator control panels shall be mounted on the right side of the elevator as viewed from within the elevator.

(b) Every curb or sidewalk to be constructed or reconstructed in Wyoming, where both are provided and intended for public use, whether constructed with public or private funds, shall provide a ramp at points of intersection between pedestrian and motorized lines of travel and no less than two (2) curb ramps per lineal block. Design for curb ramps shall take into consideration the needs of all physically handicapped persons including blind pedestrians. Existing design standards will be available from the governor's committee for employment of the handicapped. If future improvements in the curb ramp design will benefit handicapped and elderly persons, designs stipulated in this article may be altered after full hearings on the proposed changes by the administrator of the division of vocational rehabilitation, the program manager of the governor's committee on employment of people with disabilities and the state fire marshal.

(c) The state fire marshal or city engineer shall inspect any structure described in subsection (a) of this section at the request of any person. Curb ramps shall be modified or reconstructed by the contracting authority to meet the requirements of W.S. 16-6-501 through 16-6-504.

(d) Exceptions may be granted by the state fire marshal in consultation with the administrator of the division of vocational rehabilitation, the program manager of the governor's committee on employment of people with disabilities, and the occupational health and safety commission chairman.



16-6-502. Building plans and specifications; state fire marshal; review and approval.

16-6-502. Building plans and specifications; state fire marshal; review and approval.

All plans and specifications for the construction of or additions to buildings for general public use, built by the state or any governmental subdivision, school district or other public administrative body within this state, shall be submitted for review and approval by the state fire marshal, who shall approve if he finds the plans provide facilities which conform to the specifications set forth in "American Standard Specifications for Making Buildings and Facilities Accessible to and Usable by the Physically Handicapped" (U.S. Patent No. A117.1-1961) as approved October 31, 1961, by the American Standards Association, now called the American National Standards Institute, Inc., and W.S. 16-6-501, subject however to the waiver specified above.



16-6-503. Building plans and specifications; state fire marshal; ruling and determination; filing of written objection.

16-6-503. Building plans and specifications; state fire marshal; ruling and determination; filing of written objection.

The state fire marshal shall within five (5) days mail a copy of his ruling and determination to the contracting authority and to any other interested or affected person, as defined under the Wyoming Administrative Procedure Act, who has made timely request of the state fire marshal for receipt of copies of all rulings and determinations. All mailings by the state fire marshal made under this section shall be made by certified mail. Any time within ten (10) days after receipt of the ruling or determination made by the state fire marshal the contracting authority or any other interested or affected person may object to the determination, or any part thereof as the contracting authority or any other interested or affected person deems objectionable by filing a written notice with the state fire marshal, stating the specific grounds of the objection. The written objection shall be filed in the records of the state fire marshal and shall be available for inspection by any person who may be affected.



16-6-504. Building plans and specifications; hearing on objection; final administrative determination; judicial review.

16-6-504. Building plans and specifications; hearing on objection; final administrative determination; judicial review.

(a) Within five (5) days of the receipt of the objection, the state fire marshal shall notify the department of fire prevention and electrical safety of the objection. That department shall set a date for a hearing on the objection to be held not less than ten (10) days nor more than thirty (30) days following receipt of the objection notice from the state fire marshal. Written notice of the time and place of the hearing shall be given by the department to the contracting authority and any other interested and affected persons at least ten (10) days prior to the date set for the hearing.

(b) The procedure before the department of fire prevention and electrical safety for hearing of objections shall be as provided in the Wyoming Administrative Procedure Act.

(c) Within ten (10) days of the conclusion of the hearing, the department shall rule on the written objections and make the final determination it determines that the evidence warrants. Immediately upon its final determination, the department shall serve a certified copy thereof on the contracting authority and all other interested and affected persons who may have appeared at the hearing, by personal service or by registered or certified mail.

(d) The final decision of the department of fire prevention and electrical safety is subject to review in accordance with the Wyoming Administrative Procedure Act. All proceedings in any district court affecting a determination of the department of fire prevention and electrical safety shall have priority in hearing and determination over all other civil proceedings pending in the court, except election contests.






ARTICLE 6 - PAYMENT OF AGENCY ACCOUNTS

16-6-601. Definitions.

16-6-601. Definitions.

(a) As used in this article:

(i) "Agency" means any department, agency or other instrumentality of the state or of a political subdivision of the state;

(ii) "Goods" means all personal property purchased, procured or contracted for by an agency, including leases of real property or other arrangements for the use of space;

(iii) "Services" means all services purchased, procured or contracted for by an agency, including construction services.



16-6-602. Payment of agency accounts; interest.

16-6-602. Payment of agency accounts; interest.

Except as provided by contract, any agency which purchases or procures goods and services from a nongovernmental entity shall pay the amount due within forty-five (45) days after receipt of a correct notice of amount due for the goods or services provided or shall pay interest from the forty-fifth day at the rate of one and one-half percent (1 1/2%) per month on the unpaid balance until the account is paid in full, unless a good faith dispute exists as to the agency's obligation to pay all or a portion of the account.






ARTICLE 7 - CONSTRUCTION CONTRACTS WITH PUBLIC ENTITIES

16-6-701. Definitions.

16-6-701. Definitions.

(a) As used in this act:

(i) "Acceptable depository" means a state or national bank or a savings and loan association or credit union in which deposits are insured;

(ii) "Contractor" means any person who is a party to a contract with a public entity to construct, renovate or perform major maintenance of any highway, public building, public work or public improvement, structure or system;

(iii) "Public entity" means this state or a county, city, town or any political subdivision thereof;

(iv) "Substantial completion" means the date when the construction is sufficiently complete, in accordance with the contract documents, as modified by any change orders agreed to by the parties, so that the work or designated portion thereof is available for use by the owner;

(v) "Alternate design and construction delivery method" means the delivery method described by any qualifications based procurement of design and construction services, including all procedures, actions, events, contractual relationships, obligations and forms of agreement for the successful completion of the design and construction, major maintenance or renovation of any public building, work, improvement, facility, structure or system other than by design, bid and build. Alternate design and construction delivery methods available to a public entity include construction manager agent, construction manager at risk or design-builder;

(vi) "Construction manager agent" means a type of construction management delivery where the professional service is procured under existing statutes for professional services. The construction manager agent is a construction consultant providing administrative and management services to the public entity throughout the design and construction phases of a project. Under this delivery method, the construction manager agent is not the contracting agent and is not responsible for purchase orders;

(vii) "Construction manager at-risk" means a type of construction management delivery in which the construction manager at-risk is an advocate for the public entity as determined by the contracts throughout the preconstruction phase of a project. In the construction phase of a project, the construction manager at-risk is responsible for all project subcontracts and purchase orders and may conduct all or a portion of the construction project work. Under this delivery method, the construction manager at-risk is responsible for providing a guaranteed maximum price for the project to the public entity prior to commencing the construction project and the construction manager at-risk shall be required to bond any project with a guaranteed maximum price in excess of two hundred fifty thousand dollars ($250,000.00) in accordance with W.S. 16-6-112;

(viii) "This act" means W.S. 16-6-701 through 16-6-708;

(ix) "Design-build" means a type of construction delivery method in which there is a single contract between the public entity and a design-builder who furnishes architectural, engineering and other related design services as required for the public project, as well as labor, materials and other construction services necessary to construct the project. A design-builder may be selected by the public entity based on evaluation of responses to a request for qualifications, fixed scope request for proposal or fixed price request for proposal. The following shall apply:

(A) A design-builder may be selected based solely on a response to a request for qualification for projects with an estimated construction cost of five hundred thousand dollars ($500,000.00) or less provided there are not less than two (2) respondents;

(B) Responses to a fixed scope request for proposal or a fixed price request for proposal shall be used as the bases for selection for a project with an estimated construction cost of more than five hundred thousand dollars ($500,000.00);

(C) Interested parties shall first respond to a request for qualification. Based on responses to the request for qualification a minimum of two (2) and maximum of five (5) respondents may be selected to respond to a fixed scope request for proposal or a fixed price request for proposal;

(D) The respondent chosen by evaluation to provide the best overall value for the project shall be selected in response to a fixed scope request for proposal or a fixed price request for proposal. The best overall value shall be determined based on criteria set forth by the public entity letting the project and may include, but is not limited to, qualifications, price, quality of materials and products, past experience and schedule;

(E) All unsuccessful respondents to a response for a fixed scope request for proposal or fixed price request for proposal may be compensated at the discretion of the public entity based upon a percentage of the price of the project as proposed by the successful respondent in the respondent's original proposal. Any compensation provided pursuant to this subparagraph shall be clearly specified in the request for proposal.

(x) "Design-builder" means an entity that provides design-build services as described under paragraph (ix) of this subsection whether by itself or through subcontractual arrangements with other entities;

(xi) "Fixed price request for proposal" means a request for an oral and written presentation of all qualifications deemed pertinent to the project by the public entity in addition to a schematic design and detailed description of all materials and products proposed to accommodate a preliminary project program prepared by the public entity and provided in the fixed price request for proposal. The successful respondent shall construct the project described in their design and material and product description for a fixed price prepared by the public entity and provided in the fixed price request for proposal. The final guaranteed maximum price and scope for the project may be altered from the request for proposal and negotiated with the successful respondent at the discretion of the public entity;

(xii) "Fixed scope request for proposal" means a request for an oral and written presentation of all qualifications deemed pertinent to the project by the public entity in addition to a guaranteed maximum price for a preliminary design prepared by the design builder incorporating all elements of a fixed scope for the project prepared by the public entity and provided in the fixed scope request for proposal. The final guaranteed maximum price and scope for the project may be altered from the request for proposal and negotiated with the successful respondent at the discretion of the public entity;

(xiii) "Request for qualification" means a request for an oral or written presentation of all qualifications deemed pertinent to the project by the public entity. The request for qualification shall include not less than all the provisions contained in W.S. 16-6-707(b).



16-6-702. Public entity; contracts; partial payments; alternate delivery methods authorized.

16-6-702. Public entity; contracts; partial payments; alternate delivery methods authorized.

(a) Notwithstanding W.S. 15-1-113(e), a public entity awarding a contract for the construction, major maintenance or renovation of any highway, public building, public work or public improvement, structure or system shall authorize partial payments of the amount due under the contract as stipulated in the contract document or as soon thereafter as practicable, to the contractor if the contractor is satisfactorily performing the contract. No more than ten percent (10%) of the calculated value of any work completed shall be withheld until fifty percent (50%) of the work required by the contract has been performed. Thereafter, the public entity may pay any of the remaining installments without retaining additional funds if, in the opinion of the public entity, satisfactory progress is being made in the work but under no condition shall more than ten percent (10%) be withheld on the remaining fifty percent (50%) of the work required. The withheld percentage of the contract price of the work, major maintenance, renovation or construction shall be retained in an account in the name of the contractor which has been assigned to the public entity until the contract is completed satisfactorily and finally accepted by the public entity. If the public entity finds that satisfactory progress is being made in all phases of the contract, it may, upon written request by the contractor, authorize payment from the withheld percentage. Before the payment is made, the public entity shall determine that satisfactory and substantial reasons exist for the payment and shall require written approval from any surety furnishing bonds for the contract work.

(b) Alternate design and construction delivery methods may be used by a public entity to design, construct, renovate or perform major maintenance of a public works projects.



16-6-703. Contract; completion by public entity; partial payments.

16-6-703. Contract; completion by public entity; partial payments.

If it becomes necessary for a public entity to take over the completion of any contract, all of the amounts owing the contractor, including the withheld percentage, shall first be applied toward the cost of completion of the contract. Any balance remaining in the retained percentage after completion by the public entity shall be payable to the contractor or the contractor's creditors. The retained percentage which may be due any contractor shall be due and payable as prescribed by W.S. 16-6-116.



16-6-704. Interest bearing deposit agreement; requirement to enter into.

16-6-704. Interest bearing deposit agreement; requirement to enter into.

A public entity shall enter into an interest bearing deposit agreement with any depository designated by the contractor, after notice to the surety, to provide an agent for the custodial care and servicing of any deposits placed with him pursuant to this act on any contract of more than twenty-five thousand dollars ($25,000.00). The services shall include the safekeeping of the obligations and the rendering of all services required to effectuate the purposes of this act.



16-6-705. Custodian for obligations; collection of interest income - payable to contractor.

16-6-705. Custodian for obligations; collection of interest income - payable to contractor.

The public entity or any depository designated by the contractor to serve as custodian for the obligations pursuant to W.S. 16-6-704 shall collect all interest and income when due on obligations so deposited and shall pay them, when and as collected, to the contractor or as otherwise instructed by the contractor. Any expense incurred for this service shall not be charged to the public entity.



16-6-706. Applicability of provisions.

16-6-706. Applicability of provisions.

This act does not apply in the case of a contract made or awarded by any public entity if a part of the contract price is to be paid with funds from the federal government or from some other source and if the federal government or the other source has requirements concerning retention or payment of funds which are applicable to the contract and which are inconsistent with this act.



16-6-707. Construction management alternate delivery method.

16-6-707. Construction management alternate delivery method.

(a) Excluding contracts for professional services, construction management and design-build delivery negotiations by public entities and construction managers shall be in accordance with residency and preference requirements imposed under W.S. 16-6-101 through 16-6-107.

(b) Formal requests for proposal for preconstruction or construction services by a construction manager or a design-builder submitted by a public entity shall require at least the following information:

(i) The location of the primary place of business;

(ii) The name and identification of individuals to be assigned to the project;

(iii) Experience with similar projects;

(iv) Qualifications;

(v) Ability to protect the interests of the public entity during the project;

(vi) Ability to meet project budget and time schedule requirements;

(vii) Excluding contracts for professional services, compliance with W.S. 16-6-101 through 16-6-107; and

(viii) For design-build alternative construction delivery methods, the names of the prime consultants used for architectural and engineering design services.

(c) Negotiations between a public entity and a construction manager at-risk shall require that the construction manager at-risk comply with the residency and preference requirements imposed under W.S. 16-6-101 through 16-6-107 in the procurement of subcontractors and materials.



16-6-708. Responsibilities under alternative delivery contracts.

16-6-708. Responsibilities under alternative delivery contracts.

(a) Any construction manager agent, construction manager at risk or design-builder contract awarded shall comply with any reporting and administrative requirements as required by the public entity of the recipient of a design, bid and build contract, including retainage, payment and performance bonding and default of contract.

(b) All bids received under this section including subcontractor bids, shall be opened in public following reasonable public notice.






ARTICLE 8 - WORKS OF ART IN PUBLIC BUILDINGS

16-6-801. Definitions.

16-6-801. Definitions.

(a) As used in this article:

(i) "Agency" means any state office, department, board, commission or institution and any community college district to which funds have been appropriated, bonded or otherwise provided by the state for the design and original construction of any new building;

(ii) "Architect" means any person licensed to practice architecture pursuant to W.S. 33-4-101 through 33-4-117 and designated as the project architect for a specific capital construction project;

(iii) "Artist" means any practitioner generally recognized by peers or critics as a professional who produces works of art;

(iv) "Building" means any permanent structure and any appurtenant structure intended to function as an office, courtroom, hearing or meeting room or other space for carrying on the operation of any agency and any auditorium, meeting room, classroom or other educational facility, library or museum space, or information center for use by the public, excluding utility lines, water projects, fish ponds, school buildings, city buildings, county buildings, public restrooms at state parks, separate structures which are not part of a larger construction project intended solely as storage, warehouse or maintenance and repair facilities;

(v) "Construction cost" means the cost for the actual design and original construction of any new building which is funded in total or in part by appropriated state funds, excluding land acquisition. The phrase does not include the cost for any building funded in part by city or county funds;

(vi) "Department" means the department of state parks and cultural resources acting through the Wyoming arts council established under W.S. 9-2-901;

(vii) "User" means that agency with principal administrative responsibility for the actual use of any building;

(viii) "Works of art" means any frescoe, mosaic, sculpture, drawing, painting, photograph, calligraphy, graphic art, stained glass, wall hanging, tapestry, fountain, ornamental gateway, monument, display, architectural embellishment, craft, architectural landscape or any work of mixed media by an artist.



16-6-802. Construction of new public buildings; state funds.

16-6-802. Construction of new public buildings; state funds.

(a) The original construction of any new building shall include works of art for public display, which shall be included by the agency in determining total construction costs of the building at an amount equal to one percent (1%) of total costs but not to exceed one hundred thousand dollars ($100,000.00) on any one (1) project. Any new construction project for which the total cost is less than one hundred thousand dollars ($100,000.00) is exempt from this subsection.

(b) Prior to transferring or authorizing the expenditure of any state funds for the original construction of any new building, the state auditor shall transfer to the state treasurer an amount equal to the amount specified under subsection (a) of this section for works of art. Upon receipt, the state treasurer shall deposit the amount transferred into a separate account, together with any grants, gifts or other funds received or appropriated by the state for the sole purpose of acquiring works of art for placement in buildings. Amounts deposited within the separate account shall be expended by the department for the acquisition of works of art by purchase, lease, commission or otherwise, the maintenance of works of art placed in buildings pursuant to this article and for the administration of this article.



16-6-803. Department of commerce to acquire works of art; advisory panel to consult in acquisition; procedure; public education programs.

16-6-803. Department of commerce to acquire works of art; advisory panel to consult in acquisition; procedure; public education programs.

(a) In administering this article, the department shall in consultation with the advisory panel selected pursuant to subsection (c) of this section, designate works of art and sites for placement within buildings and shall accordingly and as necessary, select, purchase, commission, review, place, accept, sell, exchange or dispose of works of art.

(b) The acquisition of works of art from funds within the separate account established under W.S. 16-6-802(b) shall not require advertisement for bids.

(c) The department shall select a panel to serve in an advisory capacity to the department in selecting and designating works of art, comprised of representatives of the community in which the building is located, the user agency, the art community and the architect involved in the original construction of the building. Each panel member shall receive reimbursement for travel and per diem in the same amount and manner as by law provided for state employees.

(d) The department shall by rule and regulation establish the jury procedure for works of art acquired under this article, which shall at minimum:

(i) Give preference to Wyoming artists;

(ii) Prohibit consideration of any work of art of any panel member or a member of his immediate family for the project on which the panel member is serving;

(iii) Require cooperation and communication with local and national art agencies;

(iv) Provide a process for the transfer of acquired works of art from one (1) location to another.

(e) The department may, upon request of any agency, authorize the acquisition of works of art through the pooling of funds available from small, multiple new construction projects and through the use of funds within the separate account as matching any funds available from nonstate sources.

(f) In addition to other duties imposed under this article, the department shall develop and implement public education programs on the purpose of this article, the process for selecting works of art for placement in buildings, the state art collection and on the acquired works of art.



16-6-804. Acquisitions property of state art collection; maintenance; expenses.

16-6-804. Acquisitions property of state art collection; maintenance; expenses.

(a) Upon acquisition of any work of art in accordance with this article, the work of art becomes the property of the state art collection and the department, through the state museum, shall:

(i) Maintain an inventory of the acquired work of art;

(ii) Maintain and preserve the work of art; and

(iii) Periodically review and examine the acquired work of art and report to the director of the department on any necessary restoration, repair, deaccession or replacement of the work of art.

(b) The expenses incurred by the department in performing duties imposed under this section shall be paid from the separate account established under W.S. 16-6-802(b), which shall not exceed ten percent (10%) of the total amount expended for any specific work of art.



16-6-805. Application.

16-6-805. Application.

Nothing in this article shall limit the acquisition or placement of works of art acquired from other nonstate sources nor shall this article limit the use of architectural, functional or structural detailing or garnishing in the construction, remodeling, renovation or restoration of any building.






ARTICLE 9 - USE OF APPRENTICESHIP PROGRAMS ON PUBLIC WORKSPROJECTS

16-6-901. Definitions.

16-6-901. Definitions.

(a) As used in this act, unless the context clearly requires otherwise:

(i) "Apprentice" means an apprentice enrolled and registered in an approved apprenticeship training program;

(ii) "Apprentice utilization preference" means the preference that is given to public works contract bidders who commit to ensure the appropriate percentage of labor hours will be performed by apprentices;

(iii) "Labor hours" means the total hours of workers receiving an hourly wage who are directly employed on the site of the public works project. "Labor hours" includes hours worked by persons employed by the contractor and all subcontractors working on the project. "Labor hours" does not include hours worked by foremen, superintendents and owners;

(iv) "Approved apprenticeship training program" means an apprenticeship training program approved by and registered with the bureau of apprenticeship and training, United States department of labor;

(v) "Department" means the department of workforce services.



16-6-902. Apprentices to be used on public works projects; waiver; report.

16-6-902. Apprentices to be used on public works projects; waiver; report.

(a) For all public works awarded by the state, the University of Wyoming, a community college or a school district pursuant to W.S. 16-6-101 through 16-6-206 estimated to cost one million dollars ($1,000,000.00) or more, a contractor who commits to ensure that not less than ten percent (10%) of the labor hours shall be worked by apprentices shall have his bid considered as if his bid were one percent (1%) lower than the actual dollar value of his bid. The contractor awarded a contract under this section, after consideration of all other applicable preferences under this chapter, shall be awarded the contract at the actual dollar value of his bid under this section. This subsection shall not apply to those state agencies that have a recognized or approved apprenticeship training program requirement by the United States department of labor or other appropriate federally funded program.

(b) Following award of a contract under subsection (a) of this section, the department may, upon a demonstration of good cause shown by the contractor, excuse the contractor from the requirement that not less than ten percent (10%) of the labor hours on a specific project be performed by apprentices.

(c) A contractor awarded a contract under this section shall make reasonable efforts to comply with the apprentice utilization preference provisions in this section so that the appropriate percentage of total labor hours is performed by apprentices. The contractor shall report to the department within fifteen (15) days after completion of the project, providing a statement describing compliance with the provisions of subsection (a) of this section if he received preferential consideration of his bid based on a commitment to ensure the specified total labor hours on the project would be performed by apprentices. The department shall report to the agency that awarded the contract, any contractor who received preferential consideration of his bid based on a commitment to ensure the specified total labor hours would be performed by apprentices on a project and who fails to file such report, or who fails to meet the total labor hours commitment for apprentices specified in his bid. Any contractor failing to file a report or failing to meet the total labor hours requirement for apprentices specified in his bid shall forfeit one percent (1%) of the total project cost to the state agency that awarded the contract, which amount shall be credited to the account from which the project was funded, unless good cause is shown as provided in subsection (b) of this section.

(d) The department shall promulgate rules and regulations to implement the provisions of this section.

(e) The department shall provide necessary assistance to an agency awarding a contract subject to the provisions of this section. The department shall collect the following data from each affected contractor for each project covered by this section:

(i) The number of apprentices and labor hours worked by them;

(ii) The number, type and rationale for the exceptions granted under subsection (b) of this section.

(f) Repealed By Laws 2008, Ch. 44, 2.

(g) By January 1 of each year beginning in 2007, the department shall compile and summarize the collected data in subsection (e) of this section and provide a report to the governor, the joint labor, health and social services interim committee and the joint education interim committee. The report shall include any recommendations for modifications or improvements to the apprentice utilization program.






ARTICLE 10 - CAPITAL CONSTRUCTION PROJECTS

16-6-1001. Capital construction projects restrictions; preference requirements; waivers.

16-6-1001. Capital construction projects restrictions; preference requirements; waivers.

(a) Unless otherwise prohibited by federal law, any funds appropriated or authorized for expenditure for capital construction projects shall be subject to the restrictions of this section which shall be construed where possible as complimentary and consistent with other statutory requirements relating to competitive bidding and contractor preferences. To the extent the restrictions in this section are inconsistent with other state statutes, this section shall supersede all such inconsistent provisions and shall govern. This section shall be applied as follows:

(i) This paragraph shall apply to any alternate design and construction delivery method as defined in W.S. 16-6-701(a)(v):

(A) All contracts shall require the construction manager at risk or design builder to conduct an open bid process in compliance with Wyoming contractor preference laws before awarding any subcontracts for work covered under the contract;

(B) Unless exempted pursuant to subparagraph (C) of this paragraph the construction manager at risk or design builder shall award to responsible Wyoming resident contractors not less than seventy percent (70%) of the work covered by the manager's or builder's contract. As used in this subparagraph "work covered" shall be calculated using the total contract price and the total of payments made to all subcontractors under the contract, including materials but excluding from both amounts the price for any part of the contract for which a waiver is provided under subparagraph (C) of this paragraph;

(C) The requirement of subparagraph (B) of this paragraph may be waived for any part of the subcontract work to be performed under the contract. If waived in part, the remaining value of the total subcontract work to be performed under the contract is subject to and shall be used to calculate compliance with the requirement of subparagraph (B) of this paragraph. A waiver shall require a written determination that:

(I) The work to be performed is specialized or of such a scale that it can be more suitably performed by out-of-state contractors;

(II) The bid amounts submitted by responsible Wyoming subcontractors exceed one hundred five percent (105%) of the costs of out-of-state providers for equivalent quality of work or services;

(III) The enforcement of the requirement would unreasonably delay completion of construction; or

(IV) There were insufficient responsible Wyoming contractors submitting bids to make the seventy percent (70%) requirement.

(V) Repealed by Laws 2012, Ch. 106, 2.

(D) Any waiver shall be approved in writing by the following persons:

(I) For projects to be completed by the state of Wyoming, by the director of the department of administration and information;

(II) For projects to be completed by the University of Wyoming, by the president of the university and the president of the board of trustees;

(III) For projects subject to review by the school facilities department, by the director of the school facilities commission and the chairman of the board of the school facilities commission;

(IV) For projects completed by a community college, by the community college president and its chairman of the board of trustees;

(V) For all other projects, by the respective governing body.

(E) Any approved waiver shall be documented in writing and provided to the governor. Notice of all approved waivers shall also be published on a website maintained by the construction management division of the department of administration and information, including a statement of the grounds for the waiver.

(ii) Unless exempted pursuant to subparagraph (D) of this paragraph, this paragraph shall apply to all construction delivery methods:

(A) The procurement of furniture and movable equipment shall be done by competitive bid based upon either:

(I) Generic specifications; or

(II) Specifications addressing performance standards and functional requirements determined by the agency, but without specification of individual brands or manufacturers.

(B) No person who was employed by the agency to prepare the bid documents, whether with or without compensation, shall be eligible to bid on the final bid package;

(C) A five percent (5%) preference shall be granted to responsible Wyoming resident suppliers for procurements by public entities subject to this paragraph and that are used in and incorporated into a public capital construction project;

(D) The requirements of subparagraph (A) or (B) of this paragraph may be waived for furniture or movable equipment upon a written determination that the furniture or movable equipment requirements of the project are so specialized or that an item or type of furniture or movable equipment is so unique or uncommon that failure to waive the requirements would materially impair the functionality of the project. Waivers under this subparagraph shall be approved by the persons listed in subparagraph (a)(i)(D) of this section and are subject to subparagraph (a)(i)(E) of this section.

(iii) All bids shall be opened in public at a location designated by the public entity soliciting the bid. This paragraph shall apply to all construction delivery methods;

(iv) Contractor progress payments shall be made only in accordance with this paragraph. If a contracting entity determines that a general contractor in good standing on a project requires a progress payment due for work completed in a workmanlike manner in order to pay a materialman, subcontractor or laborer for their work performed to date, the entity may issue the progress payment upon verification that all materialmen, subcontractors and laborers have been paid for completed work through the date of the most recent previous progress payment. If a progress payment has been withheld by a general contractor due to a reasonable dispute between a general contractor and a materialman, subcontractor or laborer, further progress payments shall not be paid to the general contractor but shall be retained in accordance with the guidelines addressing disputed final payments under the provisions of W.S. 16-6-117. A person submitting false information regarding a progress payment subject to this paragraph shall be subject to the provisions of W.S. 16-6-120.

(b) No funds subject to this section shall be expended unless the contracting agency has submitted a plan to the governor which promotes the employment of responsible Wyoming resident design firms, including professional architectural and engineering services as defined by W.S. 9-2-1028(a)(v), in the planning and design phases of facilities funded with monies subject to this section. The plans shall allow for partnerships between responsible Wyoming design firms, including professional architectural and engineering services, and nonresident firms when necessary to secure specialized services required for a project. The contracting agency shall evaluate and consider overall qualifications, residency, fee proposal, past performance and level of services in the final decisions.

(c) Any entity which has received an appropriation of state funds on or after July 1, 2008, for any capital construction project shall conduct a review of each project funded with state funds to assess whether contractors that were awarded contracts using a resident preference complied in all respects to applicable resident preference laws. If the entity determines that there is reasonable suspicion that a contractor failed to comply with the resident preference laws, the entity shall report the matter to the department of workforce services and the attorney general. The department of workforce services and the attorney general shall take such enforcement action on behalf of the state of Wyoming and the entity against the contractor as they deem appropriate. An entity shall be required to conduct only one (1) review under this subsection after March 1, 2011.

(d) The governor may modify any requirement of this section by executive order if he determines it to be necessary to promote effective competitive bidding. Any order shall be effective only until June 30, 2012 or until superseded by law.

(e) Repealed by Laws 2013, Ch. 134, 2.









CHAPTER 7 - RELOCATION ASSISTANCE

16-7-101. Short title.

16-7-101. Short title.

This act is known and may be cited as the "Wyoming Relocation Assistance Act of 1973".



16-7-102. Definitions.

16-7-102. Definitions.

(a) As used in this act:

(i) "Agency" means any department, agency or instrumentality of the state or of a political subdivision of the state, any department, agency or instrumentality of two (2) or more political subdivisions of the state which has the authority to acquire property by eminent domain under state law;

(ii) "Business" means any lawful activity, excepting a farm operation, conducted:

(A) Primarily for the purchase, sale, lease and rental of personal and real property, and for the manufacture, processing or marketing of products, commodities or any other personal property;

(B) For the sale of services to the public;

(C) By a nonprofit organization; or

(D) Solely for the purposes of W.S. 16-7-103, for assisting in the purchase, sale, resale, manufacture, processing or marketing of products, commodities, personal property or services by the erection and maintenance of an outdoor advertising display, whether or not the display is located on the premises on which any of the above activities are conducted.

(iii) "Comparable replacement dwelling" means any dwelling that is:

(A) Decent, safe and sanitary;

(B) Adequate in size to accommodate the occupants;

(C) Within the financial means of the displaced person;

(D) Functionally equivalent to the displaced person's prior dwelling;

(E) Located in an area not subject to unreasonably adverse environmental conditions; and

(F) In a location generally not less desirable than the location of the displaced person's dwelling with respect to public utilities, facilities, services and the displaced person's place of employment.

(iv) "Displaced person" means except as provided in W.S. 16-7-103(a) and (b) and 16-7-106:

(A) Any person who moves from real property, or moves his personal property from real property:

(I) As a direct result of a written notice of intent to acquire or the actual acquisition of all or part of the real property; or

(II) Upon which the person is a residential tenant, conducts a small business, a farm operation or a business defined in W.S. 16-7-102(a)(ii)(D), as a direct result of rehabilitation, demolition or other displacing activity as the agency may prescribe under a program or project undertaken by a displacing agency in which the displacing agency determines that the displacement is permanent.

(B) Solely for the purposes of W.S. 16-7-103(a) and (b), and 16-7-106, any person who moves from real property or moves his personal property from real property:

(I) As a direct result of a written notice of intent to acquire or the actual acquisition of other real property in whole or in part for a program or project undertaken by a displacing agency; or

(II) As a direct result of rehabilitation, demolition or other displacing activity as the agency may prescribe under a program or project undertaken by a displacing agency where the displacing agency determines that the displacement is permanent.

(C) "Displaced person" does not include:

(I) A person who has been determined according to criteria established by the agency to be either unlawfully occupying the displacement dwelling or to have occupied the dwelling for the purpose of obtaining assistance under this act; and

(II) Any person, other than a person who was an occupant of the property at the time it was acquired, who occupies the property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project.

(v) "Displacing agency" means an agency carrying out a program or project with federal or state financial assistance which causes a person to be a displaced person;

(vi) "Farm operation" means any activity conducted solely or primarily for the production of one (1) or more agricultural products or commodities, including timber, produced in sufficient quantity to be capable of contributing materially to the operator's support as determined by the agency;

(vii) "Federal financial assistance" means a grant, loan, any interest reduction payment to an individual in connection with the purchase and occupancy of a residence by that individual or contribution provided by the United States, except any federal guarantee or insurance;

(viii) "Mortgage" means classes of liens commonly given to secure advances on, or the unpaid purchase price of, real property, under the laws of the state in which the real property is located together with any credit instruments;

(ix) "Nonprofit organization" means any organization, business or corporation organized under any law of this state or under the law of any other jurisdiction, for a purpose other than the conduct of business for profit, and includes corporations organized for charitable, educational, religious or social and fraternal purposes;

(x) "This act" means W.S. 16-7-101 through 16-7-121.



16-7-103. Relocation payments to displaced persons.

16-7-103. Relocation payments to displaced persons.

(a) Whenever a program or project to be undertaken by a displacing agency will result in the displacement of any person, the displacing agency shall provide for the payment to the displaced person of:

(i) Actual reasonable expenses in moving himself, his family, business, farm operation or other personal property;

(ii) Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate the property, as determined by the agency;

(iii) Actual reasonable expenses in searching for a replacement business or farm; and

(iv) Actual reasonable expenses necessary to reestablish a displaced farm, nonprofit organization or small business at its new site, in accordance with criteria to be established by the agency.

(b) Any displaced person eligible for payments under subsection (a) of this section who is displaced from a dwelling and who elects to accept the payments authorized by this subsection in lieu of the payments authorized by subsection (a) of this section may receive an expense and dislocation allowance, determined according to a schedule established by the agency.

(c) Any displaced person eligible under criteria established by the agency for payments under subsection (a) of this section who is displaced from his place of business or from his farm operation may elect to accept a fixed payment authorized by this subsection in lieu of the payment authorized by subsection (a) of this section. The fixed payment shall be determined by the agency and shall not be less than one thousand dollars ($1,000.00) nor more than twenty thousand dollars ($20,000.00). A person whose sole business at the displacement dwelling is the rental of the property to others shall not qualify for a payment under this subsection.

(i) Repealed by Laws 1989, ch. 241, 2.

(ii) Repealed by Laws 1989, ch. 241, 2.



16-7-104. Replacement housing payments; home owners.

16-7-104. Replacement housing payments; home owners.

(a) In addition to payments otherwise authorized by this act, the displacing agency shall make a payment not in excess of twenty-two thousand five hundred dollars ($22,500.00) to any displaced person who is displaced from a dwelling actually owned and occupied by the displaced person for not less than one hundred eighty (180) days prior to the initiation of negotiations for the acquisition of the property. The additional payment shall include:

(i) The amount, if any, which when added to the acquisition cost of the dwelling acquired by the displacing agency, equals the reasonable cost of a comparable replacement dwelling;

(ii) The amount, if any, which will compensate the displaced person for any increased interest costs and other debt service costs which the person is required to pay for financing the acquisition of a comparable replacement dwelling. The amount shall be paid only if the dwelling acquired by the displacing agency was encumbered by a bona fide mortgage which was a valid lien on the dwelling for not less than one hundred eighty (180) days immediately prior to the initiation of negotiations for the acquisition of the dwelling; and

(iii) Reasonable expenses incurred by the displaced person for evidence of title, recording fees and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

(b) The additional payment authorized by this section shall be made only to a displaced person who purchases and occupies a replacement dwelling which is decent, safe and sanitary within one (1) year after the date on which he receives final payment from the displacing agent for the acquired dwelling or the date on which the obligation of the displacing agency under W.S. 16-7-107 is met, whichever is later, except that the displacing agency may extend the period for good cause. If the period is extended, the payment under this section shall be based on the costs of relocating the person to a comparable replacement dwelling within one (1) year of such date.



16-7-105. Replacement housing payment; tenants.

16-7-105. Replacement housing payment; tenants.

(a) In addition to amounts otherwise authorized by this act, a displacing agency shall make a payment to or for any displaced person displaced from any dwelling and not eligible to receive a payment under W.S. 16-7-104, providing the displaced person actually and lawfully occupied the dwelling for not less than ninety (90) days immediately prior to:

(i) The initiation of negotiations for acquisition of the dwelling; or

(ii) An event as prescribed by the agency in any case in which displacement is not a direct result of acquisition.

(b) The payment under subsection (a) of this section shall consist of the amount necessary to enable the displaced person to lease or rent, for a period not to exceed forty-two (42) months a comparable replacement dwelling not to exceed five thousand two hundred fifty dollars ($5,250.00). At the discretion of the displacing agency, a payment under this subsection may be made in periodic installments. Computation of a payment under this subsection to a low-income displaced person for a comparable replacement dwelling shall take into account the person's income.

(c) Any person eligible for a payment under subsections (a) and (b) of this section may elect to apply the payment to a down payment including incidental expenses on the purchase of a decent, safe and sanitary replacement dwelling. That person may at the discretion of the displacing agency be eligible under this subsection for the maximum payment allowed under subsection (b) of this section, except that in the case of a displaced home owner who has owned and occupied the displacement dwelling for at least ninety (90) days but not more than one hundred eighty (180) days immediately prior to the initiation of negotiations for the acquisition of the dwelling, the payment shall not exceed the payment the person would otherwise have received under W.S. 16-7-104(a) of this act had the person owned and occupied the displacement dwelling one hundred eighty (180) days immediately prior to the initiation of the negotiations.



16-7-106. Relocation assistance advisory programs; services provided.

16-7-106. Relocation assistance advisory programs; services provided.

(a) Programs or projects undertaken by a displacing agency shall be planned in a manner that:

(i) Recognizes at an early stage in the planning of the programs or projects and before the commencement of any actions which will cause displacements, the problems associated with the displacement of individuals, families, businesses and farm operations; and

(ii) Provides for the resolution of the problems in order to minimize adverse impacts on displaced persons and to expedite program or project advancement and completion.

(b) Displacing agencies shall ensure that the relocation assistance advisory services described in subsection (c) of this section are made available to all persons displaced by the agency. If the agency determines that any person occupying property immediately adjacent to the property where the displacing activity occurs is caused substantial economic injury due to the activity, the agency may make available the advisory services.

(c) Each relocation assistance advisory program required by subsection (b) of this section shall include measures, facilities or services as may be necessary or appropriate in order to:

(i) Determine and make timely recommendations on the needs and preferences of displaced persons for relocation assistance;

(ii) Assist a person displaced from a business or farm operation in obtaining and becoming established in a suitable replacement location;

(iii) Supply:

(A) Information concerning programs of the federal, state and local governments offering assistance to displaced persons; and

(B) Technical assistance to persons applying for assistance under the programs.

(iv) Provide other advisory services to displaced persons in order to minimize hardships to displaced persons in adjusting to relocation;

(v) The displacing agency shall coordinate relocation activities performed by the agency with other federal, state or local governmental actions in the community which could affect the efficient and effective delivery of relocation assistance and related services; and

(vi) Provide current and continuing information on the availability, sales prices and rental charges of comparable replacement dwellings for displaced home owners and tenants and suitable locations for businesses and farm operations.

(d) Notwithstanding W.S. 16-7-102(a)(iv)(C) in any case in which a displacing agency acquires property for a program or project, any person who occupies the property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project is eligible for advisory services to the extent determined by the displacing agency.



16-7-107. Assurance of replacement housing; waiver.

16-7-107. Assurance of replacement housing; waiver.

(a) If a program or project undertaken by a displacing agency cannot proceed on a timely basis because comparable replacement dwellings are not available and the displacing agency determines that the dwellings cannot otherwise be made available, the displacing agency may take action as necessary or appropriate to provide dwellings by use of funds authorized for the project. The displacing agency may use this section to exceed the maximum amounts which may be paid under W.S. 16-7-104 and 16-7-105 on a case-by-case basis for good cause as determined in accordance with rules and regulations promulgated by the agency. Regulations issued pursuant to W.S. 16-7-108 may prescribe situations when these assurances may be waived.

(b) No person shall be required to move from a dwelling due to any program or project undertaken by a displacing agency unless the displacing agency is satisfied that comparable replacement housing is available to the person.

(c) The displacing agency shall assure that a person shall not be required to move from a dwelling unless the person has had a reasonable opportunity to relocate to a comparable replacement dwelling, except in the case of:

(i) A major disaster as defined in the Disaster Relief Act of 1974, 42 U.S.C. 5122;

(ii) Any other emergency which requires the person to move immediately from the dwelling because continued occupancy of the dwelling by the person constitutes a substantial danger to the health or safety of the person.



16-7-108. Assurance of replacement housing; prescription of rules, regulations and procedures by governor.

16-7-108. Assurance of replacement housing; prescription of rules, regulations and procedures by governor.

(a) The governor shall adopt rules and regulations as may be necessary under federal laws and the rules and regulations promulgated thereunder to assure that:

(i) The payments and assistance authorized by this act shall be administered in a manner which is fair and reasonable, and as uniform as practicable;

(ii) A displaced person who makes proper application for a payment authorized by this act shall be paid promptly after a move or, in hardship cases, be paid in advance; and

(iii) Any person aggrieved by a determination as to eligibility for a payment authorized by this act, or the amount of a payment, may have his application reviewed in accordance with the Wyoming Administrative Procedure Act.

(b) The governor may prescribe other regulations and procedures, consistent with the provisions of this act.



16-7-109. Assurance of replacement housing; administration of relocation programs.

16-7-109. Assurance of replacement housing; administration of relocation programs.

In order to prevent unnecessary expense and duplication of functions, and to promote uniform and effective administration of relocation assistance programs for displaced persons, with the approval of the governor the agency may enter into contracts with any person for services in connection with those programs, or may carry out its functions under this act through any federal agency or any department or instrumentality of the state or its political subdivisions having an established organization for conducting relocation assistance programs.



16-7-110. Available funds.

16-7-110. Available funds.

(a) Funds appropriated or otherwise available to any state agency or unit of local government for the acquisition of real property or any interest therein for a particular program or project shall also be available to carry out the provisions of this act as applied to that program or project.

(b) No payment or assistance under this act shall be required to be made to any person or included as a program or project cost under this section, if the person receives a payment required by federal, state or local law which is determined by the agency to have substantially the same purpose and effect as the payment under this act.



16-7-111. Available funds; state financial assistance for local relocation payments and services.

16-7-111. Available funds; state financial assistance for local relocation payments and services.

If an agency of any political subdivision of the state acquires real property, and state financial assistance is available to pay all or part of the cost of the acquisition of that real property, or of the improvement for which the property is acquired, the cost to the agency of providing the payments and services prescribed by this act shall be included as part of the costs of the project for which state financial assistance is available and the agency is eligible for state financial assistance for relocation payments and services in the same manner and to the same extent as other project costs.



16-7-112. Repealed by Laws 1989, ch. 241, 2.

16-7-112. Repealed by Laws 1989, ch. 241, 2.



16-7-113. Displacement payments not considered as income for public assistance purposes.

16-7-113.Displacement payments not considered as income for public assistance purposes.

No payment received by a displaced person under this act is considered as income or as a resource for the purpose of determining the eligibility or extent of eligibility of any person for assistance under any state law or for the purposes of the state's personal income tax law, corporation tax law or other tax laws. These payments are not considered as income or resources of any recipient of public assistance, and the payments shall not be deducted from the amount of aid to which the recipient would otherwise be entitled.



16-7-114. Appeals by aggrieved persons.

16-7-114. Appeals by aggrieved persons.

Any person or business concern aggrieved by a final administrative determination pursuant to the Wyoming Administrative Procedure Act concerning eligibility for relocation payments authorized by this act may appeal that determination to the district court in the area in which the land taken for public use is located or in which the building code enforcement activity occurs or the voluntary rehabilitation program is conducted.



16-7-115. Programs with federal financing; reimbursable expenses of displaced property owner.

16-7-115. Programs with federal financing; reimbursable expenses of displaced property owner.

(a) Any agency acquiring real property for a program or project for which federal financial assistance will be available to pay all or any part of the cost of the program or project shall, as soon as practicable after the date of payment of the purchase price or the date of deposit into court of funds to satisfy the award of compensation in a condemnation proceeding to acquire real property, whichever is earlier, reimburse the owner, to the extent the acquiring agency deems fair and reasonable, for expenses he necessarily incurred for:

(i) Recording fees, transfer taxes and similar expenses incidental to conveying such real property to the acquiring agency;

(ii) Penalty costs for prepayment for any preexisting recorded mortgage entered into in good faith encumbering such real property; and

(iii) The pro rata portion of real property taxes paid which are allocable to a period subsequent to the date of vesting title in the acquiring agency, or the effective date of possession of the real property by the acquiring agency, whichever is earlier.



16-7-116. Programs with federal financing; condemnation proceedings; winning owner's reimbursable litigation expenses.

16-7-116. Programs with federal financing; condemnation proceedings; winning owner's reimbursable litigation expenses.

If a condemnation proceeding is instituted by an agency to acquire real property for a purpose as set forth in W.S. 16-7-115, and the final judgment is that the real property cannot be acquired by condemnation or that the proceeding is abandoned, the owner of any right, title or interest in the real property shall be paid a sum which will, in the opinion of the court, reimburse the owner for his reasonable attorney, appraisal and engineering fees actually incurred because of the condemnation proceedings. The award of the sums will be paid by the agency which sought to condemn the property.



16-7-117. Programs with federal financing; inverse condemnation proceedings.

16-7-117. Programs with federal financing; inverse condemnation proceedings.

If an inverse condemnation proceeding is instituted by the owner of any right, title or interest in real property because of the alleged taking of his property for any program or project for which federal financial assistance will be available to pay all or any part of the cost of the program or project, the court, rendering a judgment for the plaintiff in the proceeding and awarding compensation for the taking of property, or attorney for the acquiring agency effecting a settlement of any proceeding, determines and awards or allows to the plaintiff, as a part of the judgment or settlement, a sum which will, in the opinion of the court or the attorney, reimburse the plaintiff for his reasonable costs, disbursements and expenses, including reasonable attorney, appraisal and engineering fees, actually incurred because of the proceeding.



16-7-118. Programs with federal financing; real property acquisition policies.

16-7-118. Programs with federal financing; real property acquisition policies.

(a) Any agency which acquires real property for a program or project for which federal financial assistance will be available to pay all or any part of the cost of the program or project shall comply with the following policies:

(i) Every reasonable effort shall be made to acquire expeditiously real property by negotiation;

(ii) Real property shall be appraised before the initiation of negotiations, and the owner or his designated representative shall be given an opportunity to accompany the appraiser during his inspection of the property. The agency may prescribe a procedure to waive the appraisal in cases involving the acquisition by sale or donation of property with a low fair market value;

(iii) Before the initiation of negotiations for real property, an amount shall be established which is reasonably believed to be just compensation therefor, and that amount shall be offered for the property. In no event shall the amount be less than the approved appraisal of the fair market value of the property. Any decrease or increase in the fair market value of real property, prior to the date of valuation caused by the public improvement for which the property is acquired, or by the likelihood that the property would be acquired for the improvement, other than that due to physical deterioration within the reasonable control of the owner, shall be disregarded in determining the compensation for the property. The owner of the real property to be acquired shall be provided with a written statement of, and summary of the basis for, the amount established as just compensation. If appropriate, the just compensation for the real property acquired and for damages to remaining real property shall be separately stated;

(iv) No owner is required to surrender possession of real property before the agreed purchase price is paid or before there is deposited with the court, in accordance with applicable law, for the benefit of the owner, an amount not less than the approved appraisal of the fair market value of the property, or the amount of the award of compensation in the condemnation proceeding of the property;

(v) The construction or development of a program or project for which federal financial assistance will be available to pay all or any part of the cost of the program or project shall be so scheduled that, to the greatest extent practicable, no person lawfully occupying real property shall be required to move from a dwelling (assuming a replacement dwelling will be available) or to move his business or farm operation without at least ninety (90) days written notice of the date by which the move is required;

(vi) If an owner or tenant is permitted to occupy the real property acquired on a rental basis for a short term or for a period subject to termination by the acquiring agency on short notice, the amount of rent required shall not exceed the fair rental value of the property to a short-term occupier;

(vii) In no event shall the time of condemnation be advanced, or negotiations or condemnation and the deposit of funds in court for the use of the owner be deferred, or any other action coercive in nature be taken to compel an agreement on the price to be paid for the property;

(viii) If an interest in real property is to be acquired by exercise of the power of eminent domain, formal condemnation proceedings shall be instituted. The acquiring agency shall not intentionally make it necessary for an owner to institute legal proceedings to prove the fact of the taking of his real property;

(ix) If the acquisition of only a portion of the property would leave the owner with an uneconomic remnant, the agency shall offer to acquire the remnant;

(x) A person whose real property is being acquired in accordance with this section may, after the person has been fully informed of his right to receive just compensation for the property, donate the property, any part of the property, any interest in the property, or any compensation paid for the property to an agency, as the person shall determine;

(xi) For purposes of this section:

(A) "Acquiring agency" means:

(I) An agency as defined in W.S. 16-7-102(a)(i) which has the authority to acquire property by eminent domain under state law; or

(II) An agency or person which does not have the authority to acquire property by eminent domain under state law, to the extent provided by the governor by rules and regulations.

(B) "Appraisal" means a written statement independently and impartially prepared by a qualified appraiser setting forth an opinion of defined value of adequately described property as of a specific date supported by the presentation and analysis of relevant market information;

(C) "Uneconomic remnant" means a parcel of real property in which the owner is left with an interest after the partial acquisition of the owner's property and which the agency has determined has little or no value or utility to the owner.



16-7-119. Programs with federal financing; buildings, structures and improvements upon acquired property; acquisition of interest; compensation therefor.

16-7-119. Programs with federal financing; buildings, structures and improvements upon acquired property; acquisition of interest; compensation therefor.

(a) If any interest in real property is acquired for a program or project for which federal assistance will be available to pay all or any part of the cost of the program or project, the acquiring agency shall acquire an equal interest in all buildings, structures or other improvements located upon the real property so acquired and which are required to be removed from the real property or which the head of the acquiring agency determines will be adversely affected by the use to which the real property will be put.

(b) For the purpose of determining the just compensation to be paid for any building, structure or other improvement required to be acquired by subsection (a) of this section, the building, structure or other improvement is deemed to be a part of the real property to be acquired notwithstanding the right or obligation of a tenant, as against the owner of any other interest in the real property, to remove the building, structure or improvement at the expiration of his term, and the fair market value which the building, structure or improvement contributes to the fair market value of the real property to be acquired, or the fair market value of the building, structure or improvement for removal from the real property, whichever is greater, shall be paid to the tenant therefor.

(c) Payment for buildings, structure [structures] or improvements as set forth in this section shall not result in duplication of any payments otherwise authorized by state law. No payment shall be made unless the owner of the land involved disclaims all interest in the improvements of the tenant. In consideration for any payment, the tenant shall assign, transfer and release all his right, title and interest in and to the improvements. Nothing in this section shall be construed to deprive the tenant of any rights to reject payment and to obtain payment for the property interests in accordance with other laws of the state.



16-7-120. Applicability of real property acquisition provisions.

16-7-120. Applicability of real property acquisition provisions.

This act applies only to acquisitions of real property by an agency for a program or project for which federal financial assistance will be available to pay all or any part of the cost of the program or project, except that if any other provision of state law is applicable to the acquisitions, and the provision of state law requires relocation payments and assistance or prescribes land acquisition policies which are equivalent to or are greater or more stringent than the payments, assistance or policies specified by this act, the other provision of state law applies to the acquisitions.



16-7-121. Damages in condemnation proceedings.

16-7-121. Damages in condemnation proceedings.

Nothing in this act shall be construed as creating, in any condemnation proceedings brought under the power of eminent domain, any element of damages not in existence on the date of enactment of this act.






CHAPTER 8 - OUTDOOR ADVERTISING

16-8-101. Removal of off-premise outdoor advertising prohibited without compensation; definitions.

16-8-101. Removal of off-premise outdoor advertising prohibited without compensation; definitions.

(a) No governmental entity, including the state, or any municipality, county or other political subdivision shall remove or cause to be removed any legally placed off-premise outdoor advertising without paying due compensation in cash or other method of payment mutually agreed upon, to the owner of the off-premise outdoor advertising based upon the fair market value of the off-premise outdoor advertising removed or proposed to be removed.

(b) As used in this section:

(i) "Off-premise outdoor advertising" means any outdoor sign, display, light, device, figure, painting, drawing, message, plaque, poster, billboard or other thing which is designed, intended or used to advertise or inform and which is situated in order to be visible from any street, road or highway and which is located on property which is separate from the premise or property on which the advertised activity is carried out;

(ii) "Fair market value of the off-premise outdoor advertising" means the value of the off-premise outdoor advertising determined in the same manner as provided by W.S. 1-26-704.






CHAPTER 9 - TELEPHONE SERVICE

ARTICLE 1 - EMERGENCY TELEPHONE SERVICE

16-9-101. Short title.

16-9-101. Short title.

This act is known and may be cited as the "Emergency Telephone Service Act".



16-9-102. Definitions.

16-9-102. Definitions.

(a) As used in this act:

(i) "Governing body" means the board of county commissioners of a county, city council or other governing body of a city, town or county, the board of directors of a special district or a joint powers board established pursuant to W.S. 16-4-101 through 16-4-110;

(ii) "Local exchange access company" means a franchised telephone company engaged in providing telecommunications services between points within a local calling area;

(iii) "Local exchange access line" means any land line telephone line that connects a telephone subscriber to the local switching office and has the capability of reaching local public safety service agencies by voice communication;

(iv) "911 emergency reporting system" or "911 system" means a telephone system consisting of network, database, services and equipment, including operating and personnel costs as specified in W.S. 16-9-105, using the single three-digit number 911 for reporting police, fire, medical or other emergency situations and enabling the users of a public telephone system, other technology or wireless telecommunications system to reach a public safety answering point to report emergencies by dialing 911. 911 emergency reporting systems may include systems consisting of network, database, services and equipment, including operating and personnel costs as specified in W.S. 16-9-105, using 911 databases and public safety answering points to disseminate warnings to the public of impending hazards, including storms, floods, hazardous materials incidents or other emergencies that could compromise the public safety. For any 911 emergency reporting system that operates a reverse 911 warning system, a quarterly test on the warning system will be conducted by calling random numbers. The level of technology for provision of the 911 emergency reporting system is to be determined by the governing body and may include enhanced wireless 911 services, however, the 911 system shall include a device for telecommunications for the deaf. Effective January 1, 2009, the governing body shall file with the Wyoming public service commission a certified statement of its annual gross receipts and detailed and itemized annual expenditures of any taxes collected pursuant to this act from 2004 through and including the most recent calendar year;

(v) "911 emergency tax" is a tax on service users within the governing body's designated 911 service area set by the governing body in accordance with this act and assessed on each service user's local exchange access lines and wireless communications access to pay the directly related costs of a 911 system as authorized in accordance with W.S. 16-9-105;

(vi) "Public agency" means any city, town, county, special district, a joint powers board established pursuant to W.S. 16-4-101 through 16-4-110 or other political subdivision of the state located in whole or in part within this state providing or having the authority to provide fire fighting, law enforcement, ambulance, emergency medical or other emergency services;

(vii) "Public safety answering point" means a twenty-four (24) hour local jurisdiction communications facility receiving 911 service calls and directly dispatching emergency response services or relaying calls to the appropriate public or private safety agency or disseminating warnings to the public of impending hazards, including storms, floods, hazardous materials incidents or other emergencies that could compromise the public safety;

(viii) "Service supplier" means any utility, person or entity providing or offering to provide 911 system equipment, database installation, maintenance or local exchange access, wireless communication access or other technological device that under normal operation is designed or routinely used to access 911 services within the 911 service access area;

(ix) "Service user" means any person within the local government's designated 911 service area who is provided local exchange access telephone service, wireless communication access service or other technological device that under normal operation is designed or routinely used to access 911;

(x) "This act" means W.S. 16-9-101 through 16-9-108;

(xi) "Enhanced wireless 911 service" means any enhanced 911 service so designated by the Federal Communications Commission, including wireless automatic location identification and automatic number identification;

(xii) "Wireless automatic location identification" means the definition supplied by the Federal Communication Commission regulation that provides for the automatic display on equipment at the public safety answering point of the location of the wireless service user initiating a 911 call to the public safety answering point;

(xiii) "Wireless automatic number identification" means the definition supplied by the Federal Communication Commission regulation that allows the mobile identification number of the wireless service user initiating a 911 call to the public safety answering point;

(xiv) "Wireless carrier" means a provider of commercial mobile services or any other radio communication service that the Federal Communications Commission requires to provide wireless 911 service;

(xv) "Wireless communications access" means the radio equipment and assigned mobile identification number used to connect a wireless customer to a wireless carrier for two-way interactive voice or voice capable services;

(xvi) "Wireless 911 service" means any 911 service provided by a wireless carrier, including enhanced wireless 911 service.



16-9-103. Imposition of tax; liability of user for tax; collection; uncollected amounts; discontinuing service prohibited.

16-9-103. Imposition of tax; liability of user for tax; collection; uncollected amounts; discontinuing service prohibited.

(a) In addition to any other powers for the protection of the public health, a governing body may incur any nonrecurring or recurring costs for the installation, maintenance or operation of a 911 system and may pay these costs by imposing a 911 emergency tax for this service in those portions of the governing body's jurisdiction for which 911 service is to be provided.

(b) In accordance with the provisions of this subsection, and after a public hearing the governing body may, by ordinance in the case of cities and by resolution in the case of counties or special districts, impose a monthly uniform tax on service users within its designated 911 service area in an amount not to exceed seventy-five cents ($.75) per month on each local exchange access line, per wireless communications access or other technological device that under normal operation is designed or routinely used to access 911. Only one (1) governing body may impose a 911 emergency tax for each 911 system. Regardless of the level at which the tax is set, if an assessment is made on both local exchange access facilities and wireless communications access, the amount of the tax imposed per local exchange access facility and the amount of the tax imposed per wireless communications access or access by other technological device that under normal operation is designed or routinely used to access 911, shall be equal. The proceeds of the 911 emergency tax shall be set aside in an enterprise fund or other separate accounts from which the receipts shall be used to pay for the 911 system costs authorized in W.S. 16-9-105, and may be imposed at any time following the execution of an agreement with the provider of the service at the discretion of the governing body.

(c) No 911 emergency tax shall be imposed upon more than one hundred (100) local exchange access lines or their equivalent per customer billing.

(d) Collection of any 911 emergency tax from a service user pursuant to this chapter shall commence at the time specified by the governing body in accordance with this act. Taxes imposed under this chapter and required to be collected by the service supplier shall be added to and stated separately in the billings to the service user.

(e) Every billed service user shall be liable for any 911 emergency tax imposed under this chapter until it has been paid to the service supplier or governing body.

(f) An action to collect taxes under subsection (d) of this section may be brought by or on behalf of the public agency imposing the tax. The service supplier shall annually provide the governing body a list of the amounts uncollected along with the names and addresses of delinquent service users. The service supplier is not liable for uncollected amounts.

(g) Any 911 emergency tax imposed under this chapter shall be collected at the time charges for the telecommunications are collected under the regular billing practice of the service supplier.

(h) Service shall not be discontinued to any service user by any service supplier for the nonpayment of any tax under this act.

(j) The 911 emergency tax imposed pursuant to this section shall only be imposed upon service users whose address is in those portions of the governing body's jurisdiction for which emergency telephone service shall be provided; however, such 911 emergency tax shall not be imposed upon any state or local governmental entity.



16-9-104. Remittance of tax to the governing body; administrative fee; establishment of rate of tax.

16-9-104. Remittance of tax to the governing body; administrative fee; establishment of rate of tax.

(a) Any tax imposed under this chapter and the amounts collected are to be remitted quarterly. The amount of the tax collected in one (1) calendar quarter by the service supplier shall be remitted to the governing body no later than fifteen (15) days after the close of the calendar quarter. On or before the sixteenth day of each month following the preceding calendar quarter, a return for the preceding quarter shall be filed with the governing body in a form the governing body and service supplier agree upon. The service supplier required to file the return shall deliver the return together with the remittance of the amount of the tax payable to the governing body. The service supplier shall maintain a record of the amount of each tax collected pursuant to this chapter. The record shall be maintained for a period of one (1) year after the time the tax was collected.

(b) The service supplier remitting the taxes collected under this chapter may deduct and retain one percent (1%) of the taxes collected as the cost of administration for collecting the taxes.

(c) At least once each calendar year, the governing body shall establish a rate of tax not to exceed the amount authorized. Amounts collected in excess of necessary expenditures within any fiscal year shall be carried forward to subsequent years and shall only be used for the purposes set forth in W.S. 16-9-105. The governing body shall fix the rate, publish notice of its new rate and notify by mail every local exchange access company at least ninety (90) days before the new rate becomes effective. The governing body may at its own expense require an annual audit of the service supplier's books and records concerning the collection and remittance of the tax authorized by this chapter.



16-9-105. Agreements or contract for 911 emergency reporting systems; use of funds collected.

16-9-105. Agreements or contract for 911 emergency reporting systems; use of funds collected.

(a) Any governing body imposing the tax authorized by this chapter may enter into an agreement directly with any service supplier to the 911 system or may contract and cooperate with any public agency or any other state for the administration of a 911 system in accordance with law.

(b) Funds collected from the 911 emergency tax imposed pursuant to this chapter shall be spent solely to pay for public safety answering point and service suppliers' equipment and service costs, installation costs, maintenance costs, monthly recurring charges and other costs directly related to the continued operation of a 911 system including enhanced wireless 911 service. Funds may also be expended for personnel expenses necessarily incurred by a public safety answering point. "Personnel expenses necessarily incurred" means expenses incurred for persons employed to:

(i) Take emergency telephone calls and dispatch them appropriately; or

(ii) Maintain the computer data base of the public safety answering point.

(c) Funds collected from the charge pursuant to this chapter shall be credited to a cash account separate from the general fund of the public agency, for payments for public safety answering points and service supplier costs pursuant to subsection (b) of this section. Any monies remaining in the cash account at the end of any fiscal year shall remain in the account for payments during any succeeding year. If any 911 system is discontinued, monies remaining in the account shall, after all payments to the service supplier pursuant to subsection (b) of this section, be transferred to the general fund of the public agency or proportionately to the general fund of each participating public agency.



16-9-106. Private listing and wireless subscribers, 911 service.

16-9-106. Private listing and wireless subscribers, 911 service.

Private listing and wireless subscribers in 911 service areas waive privacy afforded by nonlisted or nonpublished numbers to the extent that the name and address associated with the telephone number may be furnished to the 911 system, for call routing, for automatic retrieval of location information and for associated emergency services.



16-9-107. Confidentiality of information.

16-9-107. Confidentiality of information.

The information obtained through a 911 system shall be considered a public record under W.S. 16-4-201(a)(v) and access to the information may be denied according to law.



16-9-108. Immunity for providers.

16-9-108. Immunity for providers.

No basic emergency service provider or service supplier and no employee or agent thereof shall be liable to any person or entity for infringement or invasion of the right of privacy of any person caused or claimed to have been caused, directly or indirectly, by any act or omission in connection with the installation, operation, maintenance, removal, presence, condition, occasion or use of emergency service features, automatic number identification or automatic location identification services and the equipment associated therewith, including the identification of the telephone number, address or name associated with the telephone used by the person accessing 911 service, wireless automatic number identification or wireless automatic location identification service. A governmental entity, public safety agency, local exchange access company, telephone exchange access company or wireless carrier that provides access to an emergency system or any officers, agents or employees thereof is not liable as a result of any act or omission except willful and wanton misconduct or gross negligence in connection with developing, adopting, operating or implementing emergency telephone service, enhanced wireless 911 service or any 911 system.






ARTICLE 2 - TELECOMMUNICATIONS FOR THE COMMUNICATIONS IMPAIRED

16-9-201. Definitions.

16-9-201. Definitions.

(a) As used in this act, unless the context requires otherwise, the following definitions apply:

(i) "Access line" means the facility that allows the customer of a local exchange company or radio communications service provider to access the local or toll network with the exception of dedicated facilities such as a private line;

(ii) "Committee" means the committee on telecommunications services for the communications impaired established by W.S. 16-9-202;

(iii) "Communications impaired" means hearing impaired or speech impaired individuals as defined by the Americans With Disabilities Act of 1990, Title IV, Section 401;

(iv) "Division" means the division of vocational rehabilitation within the department of workforce services;

(v) "Local exchange company" means a telecommunications company that provides telephone access lines to members of the general public who are its customers;

(vi) "Message relay system" means a statewide service through which a communications impaired person, using specialized telecommunications equipment, may send and receive messages to and from a noncommunications impaired person whose telephone is not equipped with specialized telecommunications equipment and through which a noncommunications impaired person may, by using voice communication, send and receive messages to and from a communications impaired person;

(vii) "Program" means the program established by W.S. 16-9-205;

(viii) "Radio communications service provider" means a telecommunications company that provides radio communication service, radio paging or cellular service to members of the general public who are its customers;

(ix) "Specialized telecommunications equipment" means a device that, when connected to a telephone, enables or assists a person who is communications impaired to communicate with another person utilizing the telephone network. The term most commonly refers, but is not limited to, telecommunications devices for the deaf (TDDs);

(x) "This act" means W.S. 16-9-201 through 16-9-210.



16-9-202. Committee on telecommunications services for the communications impaired; composition; allocation.

16-9-202. Committee on telecommunications services for the communications impaired; composition; allocation.

(a) There is created a committee on telecommunications services for the communications impaired.

(b) The committee shall consist of seven (7) members. The membership shall be appointed by the governor and shall consist of one (1) member from each appointment district as provided by W.S. 9-1-218. Not more than four (4) members shall be of the same political party.

(c) The committee is allocated to the division for administrative purposes.



16-9-203. Term of office; vacancies; officers; bylaws; compensation; conflict of interest.

16-9-203. Term of office; vacancies; officers; bylaws; compensation; conflict of interest.

(a) Each member of the committee shall serve a term of three (3) years, except that the governor shall appoint two (2) of the initial members to serve terms of one (1) year and two (2) of the initial members to serve terms of two (2) years.

(b) A vacancy on the committee shall be filled in the same manner as the original appointment.

(c) The committee shall choose a chairperson from among its members.

(d) The committee shall establish its own operating procedures.

(e) Members of the committee shall receive no compensation, but shall be reimbursed under W.S. 9-3-102 and 9-3-103 for travel and per diem expenses incurred in the performance of their duties.

(f) In order to avoid a potential conflict of interest, members of the committee representing a potential provider of the message relay system or specialized telecommunications equipment shall abstain from any vote or decision of the committee regarding the award of contracts for those services or equipment by the division.



16-9-204. Power and duties of the committee.

16-9-204. Power and duties of the committee.

(a) The committee shall advise the division as to the administration of the program provided for in W.S. 16-9-205. In fulfilling this duty, the committee shall:

(i) Review and recommend policies and procedures governing administration of the program and ensure the program is in compliance with any applicable state and federal laws or regulations;

(ii) Assist the state in obtaining certification from the federal communications commission that the program is in compliance with such rules and regulations;

(iii) Review the division's budget request for administration of services under the program;

(iv) Monitor the expenditures of funds for the program;

(v) Monitor the quality of the program and the satisfaction of the users;

(vi) Perform any other duties necessary to properly advise the division as to the administration of the program.



16-9-205. Program established; purpose; responsibilities of the division of vocational rehabilitation.

16-9-205. Program established; purpose; responsibilities of the division of vocational rehabilitation.

(a) The division in consultation with the committee, shall establish and administer a program to provide specialized telecommunications equipment and message relay services to persons who are communications impaired. The purpose of the program shall be to:

(i) Furnish specialized telecommunications equipment to meet the needs of persons who are communications impaired and who might be otherwise disadvantaged in their ability to obtain such equipment; and

(ii) Provide a message relay system to allow persons who are communications impaired to communicate via the telecommunications network with noncommunications impaired persons.

(b) In carrying out its responsibilities, the division shall:

(i) Develop rules, policies and procedures, as may be necessary, to govern administration of the program and ensure the program is in compliance with any applicable state and federal laws or regulations;

(ii) As part of its request for proposals, include provision for an equipment distribution program and utilize a preexisting state agency means test, if available, to determine eligibility for participation in the specialized telecommunications equipment program;

(iii) Implement the message relay system as described in subsection (a)(ii) of this section within one (1) year following the effective date of this act and, to the extent funds generated by the special fee specified in W.S. 16-9-209 are available, implement the specialized telecommunications equipment distribution program described in subsection (a)(i) of this section within two (2) years following the effective date of this act;

(iv) Perform any other duties necessary to properly oversee administration of the program.



16-9-206. Message relay system; requirements.

16-9-206. Message relay system; requirements.

(a) The division, after consultation with the committee, shall contract with a qualified provider to design and implement a message relay system that fulfills the purpose described in W.S. 16-9-205. The division shall award the contract for this service to the provider based upon price, the interests of the communications impaired community in having access to a high-quality and technologically advanced telecommunications system, and all other factors listed in the committee's request for proposal including proposals for a specialized telecommunications equipment distribution program.

(b) Except in cases of willful misconduct, gross negligence or bad faith, neither the committee nor the provider of the message relay system, nor the employees of the provider of the message relay system, shall be liable for any claims, actions, damages or causes of action arising out of or resulting from the establishment, participation in, or operation of the message relay system.

(c) The division shall require, under the terms of the contract, that:

(i) The system be available statewide for operation seven (7) days a week, twenty-four (24) hours per day, including holidays, for both interstate and intrastate calls;

(ii) The system relay all messages promptly and accurately;

(iii) The system maintain the privacy of persons using the system;

(iv) The provider preserve the confidentiality of all telephone communications; and

(v) The system conform to any standards established by applicable state or federal laws or regulations.



16-9-207. Gifts and grants.

16-9-207. Gifts and grants.

The committee may accept contributions, gifts and grants, in money or otherwise, to the program established in W.S. 16-9-205. Monetary contributions, gifts and grants must be deposited in the fund created by W.S. 16-9-208.



16-9-208. Account for telecommunications services for the communications impaired.

16-9-208. Account for telecommunications services for the communications impaired.

(a) There is created an account for telecommunications services for the communications impaired. The account shall consist of:

(i) All monetary contributions, gifts and grants received by the committee as provided in W.S. 16-9-207; and

(ii) All special fee charges billed and collected pursuant to W.S. 16-9-209.

(b) The money in the account is appropriated to the division to implement this act.



16-9-209. Special fee.

16-9-209. Special fee.

(a) The committee shall annually determine the amount of a special fee, not to exceed twenty-five cents ($.25) per access line per month, based upon available cost data and other information, that will cover the costs of providing intrastate message relay service as provided in Section 401 of the Americans With Disabilities Act of 1990, including the cost of implementing and administering this act. Funding for the interstate portion of the Wyoming relay system shall be provided in a manner consistent with rules and orders adopted by the federal communications commission in implementing the Americans With Disabilities Act.

(b) The committee shall notify the public service commission, in writing, of the amount of the monthly access line special fee determined by the committee. The public service commission shall provide for the inclusion and identification of the special fee on each monthly billing for service from each local exchange company and radio communications service provider.

(c) Each customer of a local exchange company or radio communications service provider shall be liable for payment to the local exchange company or radio communications service provider of any special fee imposed pursuant to this act. In the case of a customer of a radio communications service provider, any fee imposed by this act shall be imposed only if the customer's place of primary use is in this state as provided by the Mobile Telecommunications Sourcing Act, 4 U.S.C. 116 through 126. The provisions of the Mobile Telecommunications Sourcing Act shall apply to this subsection. The local exchange company or radio communications service provider shall not be liable for any uncollected charge, nor shall the company have an obligation to take any legal action to enforce the collection of any charge that is unpaid by its customers.

(d) No customer of a local exchange company shall be required to pay the special fee on more than one hundred (100) access lines per account and no customer of a radio communications service provider shall be required to pay the special fee on more than one hundred (100) radio communication service numbers per account in Wyoming.

(e) Except as provided in subsection (g) of this section, all special fees billed and collected by a local exchange company or radio communications service provider shall be transmitted to the state treasurer not later than the last day of the month following the end of the month in which the special fee is collected. All special fees received by the state treasurer shall be deposited in the account established by W.S. 16-9-208.

(f) All special fees billed and collected by a local exchange company or radio communications service provider shall not be considered revenues of the local exchange company or radio communications service provider and are not subject to tax under W.S. 39-15-101 through 39-16-311.

(g) Each local exchange company or radio communications service provider may deduct and retain one percent (1%) of the total charges billed and collected each month to cover administrative expenses in complying with the requirements of subsections (b) through (e) of this section.



16-9-210. Records; audit.

16-9-210. Records; audit.

(a) Each local exchange company or radio communications service provider shall maintain a record of the special fees billed and collected pursuant to W.S. 16-9-209 for a period of three (3) years from the date of billing or collection, respectively.

(b) The committee may require an audit, at division expense, of the records of each local exchange company or radio communications service provider to assure proper accounting of all special fees billed and collected pursuant to W.S. 16-9-209.









CHAPTER 10 - SURFACE WATER DRAINAGE

ARTICLE 1 - SURFACE WATER DRAINAGE UTILITY ACT

16-10-101. Short title.

16-10-101. Short title.

This act shall be known and may be cited as the "Surface Water Drainage Utility Act."



16-10-102. Definitions.

16-10-102. Definitions.

(a) As used in this act:

(i) "Governing body" means the board of county commissioners of a county, the governing body of a city or town or a joint powers board;

(ii) "Surface water drainage system" means all natural and man-made elements used to convey surface water from the first point of impact with the surface of the earth to a suitable area of disposal or controlled drainage. A surface water drainage system may include, but is not limited to, all pipes, curbs, gutters, treatment facilities, channels, streams, ditches, wetlands, detention and retention basins, ponds and other surface water conveyances and facilities for surface water conveyances, management and treatment, whether public or private;

(iii) "Surface water drainage utility" means an enterprise fund function by which a governing body provides for public needs in the area of surface water drainage management and charges user fees to finance all or a portion of its operations;

(iv) "Surface water drainage management" means the planning, designing, construction, reconstruction, acquisition, operation, improvement, extension or maintenance of a surface water drainage system;

(v) "Surface water drainage area" means the land area of a city, town or county, including any federal flood plain insurance area, served by a surface water drainage system which is under surface water drainage management;

(vi) "This act" means W.S. 16-10-101 through 16-10-110.



16-10-103. Powers.

16-10-103. Powers.

(a) In addition to all other powers provided by law, any governing body may establish a surface water drainage utility to design, plan, construct, reconstruct, acquire, operate, improve, extend or maintain a surface water drainage system, sometimes referred to as a storm water drainage system. To carry out this duty, any city or town may go beyond its corporate limits to hold and acquire property by agreement. To carry out this duty, a county may go beyond its boundaries to hold and acquire property by agreement.

(b) No construction relating to a surface water drainage system shall be undertaken on property within the boundaries of a governing body other than the governing body establishing the surface water drainage system unless both bodies agree to the construction.

(c) In addition to other methods provided by law or ordinance, and subject to voter approval as provided by W.S. 16-10-105(d), a governing body may issue revenue bonds and may levy and collect service charges to finance the surface water drainage utility. A surface water drainage utility may be formed by the governing body of any city or town, or by the county in the unincorporated area of the county, as provided by this act, for all or a portion of the respective municipality by its governing body, or for all or a portion of the unincorporated area of a county by its governing body.

(d) No action shall be undertaken which would interfere with historical, appropriated or beneficial use of any Wyoming water right.



16-10-104. Formation of a surface water drainage utility.

16-10-104. Formation of a surface water drainage utility.

Notwithstanding any other provision of law, a surface water drainage utility may be formed by the governing body of any city or town, or by the county in the unincorporated area of a county, as provided by this act, for all or a portion of the respective municipality by its governing body, or for all or a portion of the unincorporated area of a county by its governing body.



16-10-105. Ordinance or resolution for construction; required and authorized provisions.

16-10-105. Ordinance or resolution for construction; required and authorized provisions.

(a) If the governing body of a city, town or county desires to establish a surface water drainage utility pursuant to this act, a county shall do so by resolution and a city or town shall do so by ordinance. The resolution or ordinance shall provide for the administration of the surface water drainage utility either by the governing body of the city, town, county, joint powers board or other board or entity selected by the applicable governing body, including but not limited to a board of public utilities formed pursuant to W.S. 15-7-401. The ordinance or resolution shall contain the specific description of the surface water drainage area to be served by the surface water drainage utility.

(b) Subject to voter approval as provided by subsection (e) of this section, a city, town, county or joint powers board may fund the surface water drainage utility by general and special funds, revenue or other bonds and other forms of indebtedness, service charges or a combination of these sources. The resolution or ordinance establishing the utility, or a resolution or ordinance later adopted by the governing body, shall specify the means of financing the surface water drainage utility by one (1) or more of the following sources:

(i) Revenue or other bonds may be issued meeting the procedural requirements and provisions of W.S. 35-2-425 through 35-2-428 as provided for the issuance of bonds by hospital districts;

(ii) Service charges may be levied by the taxing authority having jurisdiction where the property is located against landowners served by the surface water drainage utility. No service charges may be levied against land assessed as agricultural land under W.S. 39-13-101(a) without the consent of the landowner. Proceeds of the service charges may be used to:

(A) Finance the surface water drainage utility; and

(B) Pledge the revenues derived from any service charges for use of the surface water drainage utility, including but not limited to:

(I) Pay the cost of designing, planning, constructing, reconstructing, acquiring, operating, improving, extending and maintaining the surface water drainage system;

(II) Provide an adequate depreciation fund;

(III) If revenue bonds or other forms of indebtedness are issued, pay the principal and interest of the bonds issued; and

(IV) Study surface water drainage requirements.

(iii) Any other source of revenue including the capital facilities tax collected under W.S. 39-15-203(a)(iii) and 39-16-203(a)(ii) if so dedicated.

(c) The governing board shall by resolution or ordinance set the portion of costs to be charged against landowners in the city, town, county or portion thereof, if any, to be paid by the county, city or town as a whole.

(d) The governing body shall not levy service charges outside its jurisdiction without the approval of the governing body having jurisdiction of the affected areas within the surface water drainage area.

(e) A governing body shall not fund a surface water utility until the proposition to impose the means of financing the surface water drainage utility has been submitted to and adopted by the electors within the proposed surface water drainage area under this subsection. Upon adoption of a resolution or ordinance pursuant to subsection (a) of this section, the proposition to impose the means of financing the surface water drainage utility shall be submitted to the electors within the proposed utility on an election date determined by the governing body and authorized under W.S. 22-21-103. A notice of election shall be given in at least one (1) newspaper of general circulation published in the county in which the election is to be held or in the city or town if only a city wide or town wide utility is proposed, and the notice shall specify the proposed means of financing the surface water drainage utility. At the election the ballots shall contain appropriate language explaining the proposed means of financing the surface water drainage utility. If the proposition is adopted, the governing body may proceed to issue revenue bonds or otherwise fund the surface water drainage utility as specified in the ballot proposition. If the proposition is defeated, a proposition to impose a means of financing the surface water drainage utility shall not again be submitted to the electors within the utility before the next election date authorized under W.S. 22-21-103 and occurring not less than two (2) years after the election at which the proposition was defeated.



16-10-106. Agreements authorized.

16-10-106. Agreements authorized.

The state, or any department of the state, may enter into agreements with governing bodies to exercise authorities conferred by this act.



16-10-107. Surface water drainage utility board.

16-10-107. Surface water drainage utility board.

(a) Any governing body which creates a surface water drainage utility may establish a surface water drainage utility board to exercise and perform all powers and duties which the governing body could perform under this act. The surface water drainage utility board shall manage, operate, maintain and control the surface water drainage utility and promulgate all rules and regulations necessary for the operation and maintenance of the surface water drainage utility. The surface water drainage utility board may also plan, design, improve, expand or enlarge the surface water drainage system, study surface water drainage requirements and design capital improvements as provided in this act.

(b) A surface water drainage utility board created pursuant to this act shall consist of five (5) members appointed by the governing body. Members shall be residents of that portion of the county where the utility levies its service charges, or absent a service charge, is providing or will provide service. Upon creation of the surface water drainage utility board, one (1) member of the board shall be appointed for a term of two (2) years, two (2) for a term of four (4) years and two (2) for a term of six (6) years. Thereafter, each member shall be appointed for a term of six (6) years.

(c) All meetings, records and accounts of the surface water drainage utility board shall be managed and conducted in accordance with the Public Records Act, W.S. 16-4-201 through 16-4-205, the Uniform Municipal Fiscal Procedures Act, W.S. 16-4-101 through 16-4-124, and the Public Meetings Act, W.S. 16-4-401 through 16-4-408. The salaries, if any, of the members of the surface water drainage utility board shall be fixed by the board of county commissioners and by the city or town council, as applicable.

(d) The surface water drainage utility board has exclusive control of the surface water drainage utility. The surface water drainage utility board may:

(i) Hire and discharge necessary personnel, and provide for a system of personnel administration;

(ii) Purchase all materials and supplies necessary for the purposes of the surface water drainage system;

(iii) In the name of the county, city, town or joint powers board, acquire and hold property and equipment necessary and convenient for carrying out the purposes of the surface water drainage utility board;

(iv) Issue vouchers or warrants in payment of all claims and accounts incurred by the surface water drainage utility board for the surface water drainage system. When the vouchers or warrants are approved by the surface water drainage utility board, the treasurer of the applicable governing body shall pay and charge them against the proper funds.

(e) The engineer of the county, city, town or joint powers board and staff may provide staff assistance as necessary.



16-10-108. Refunding revenue bonds.

16-10-108. Refunding revenue bonds.

A governing body may issue refunding revenue bonds in the manner prescribed by W.S. 16-5-101 through 16-5-119.



16-10-109. Use of surplus funds.

16-10-109. Use of surplus funds.

(a) A governing body may use any surplus funds arising from the service charge for the purchase and cancellation of any bonds or other forms of indebtedness issued pursuant to this act. The purchase price of the bonds shall not be either:

(i) Greater than par, plus a premium not to exceed fifty percent (50%) of the face value of all unearned interest coupons attached to any bond purchased; or

(ii) More than the actual market price of the bonds or other forms of indebtedness at the time of purchase.



16-10-110. Recovery of unpaid charges.

16-10-110. Recovery of unpaid charges.

If any service charge is not paid within thirty (30) days after it is due, the amount of the service charge, plus a penalty of ten percent (10%) and a reasonable attorney's and collection agency's fee shall constitute a lien against the land served and may be recovered in a civil action against the landowner by the governing body.









CHAPTER 11 - SHOOTING RANGES

16-11-101. Definitions.

16-11-101. Definitions.

(a) As used in this act:

(i) "Local government" means a county, city or town;

(ii) "Sport shooting range" or "range" means an area designed and operated for the use of rifles, shotguns, pistols, silhouettes, skeet, trap, black powder or any other similar sport shooting.



16-11-102. Operation of shooting ranges; liability.

16-11-102. Operation of shooting ranges; liability.

(a) Notwithstanding any other provision of law, any person who operates or uses a sport shooting range in this state shall not be subject to civil liability or criminal prosecution in any matter relating to noise or noise pollution resulting from the operation or use of the range if the range is in compliance with any noise control laws or ordinances that applied to the range and its operation at the time construction or operation of the range was approved by a local government.

(b) Any person who operates or uses a sport shooting range is not subject to an action for nuisance, and a court of this state shall not enjoin the use or operation of a range on the basis of noise or noise pollution, if the range is in compliance with any noise control laws or ordinances that applied to the range and its operation at the time construction or operation of the range was approved by a local government.

(c) Rules or regulations adopted by any state department or agency for limiting levels of noise in terms of decibel level which may occur in the outdoor atmosphere shall not apply to a sport shooting range exempted from liability under this act.



16-11-103. Regulation of location and construction.

16-11-103. Regulation of location and construction.

This act does not prohibit a local government from regulating the location and construction of a sport shooting range after the effective date of this act.






CHAPTER 12 - SPECIAL DISTRICTS

16-12-101. Short title.

16-12-101. Short title.

This chapter may be cited as the "Special District Public Records and Meetings Act".



16-12-102. Definitions.

16-12-102. Definitions.

(a) As used in this act:

(i) "Director" or "district director" means a voting member of the governing body of a special district or other specified entity, regardless of what title is used in the principal act;

(ii) "Principal act" means the statutes under which a special district or other specified entity listed under W.S. 16-12-103(a) is formed or is operating;

(iii) "This act" means W.S. 16-12-101 through 16-12-105.



16-12-103. Applicability to special districts and other specified entities; general provisions.

16-12-103. Applicability to special districts and other specified entities; general provisions.

(a) This act applies to the following entities as specified in subsection (b) of this section:

(i) Airport joint powers boards;

(ii) Boards of cooperative educational services;

(iii) Cemetery districts;

(iv) Conservation districts;

(v) Downtown development authorities;

(vi) Drainage districts;

(vii) Fire protection districts;

(viii) Flood control districts;

(ix) Hospital districts;

(x) Housing authorities;

(xi) Improvement and service districts;

(xii) Irrigation districts;

(xiii) Joint powers boards;

(xiv) Local improvement districts;

(xv) Museum districts;

(xvi) Predator management districts;

(xvii) Recreation districts;

(xviii) Recreation joint powers boards;

(xix) Regional transportation authorities;

(xx) Resort districts;

(xxi) Rural health care districts;

(xxii) Sanitary and improvement districts;

(xxiii) Senior citizens' districts;

(xxiv) Solid waste disposal districts;

(xxv) Water and sewer districts;

(xxvi) Water conservancy districts;

(xxvii) Watershed improvement districts;

(xxviii) Weed and pest districts;

(xxix) Other districts as specified by law.

(b) This act specifies requirements pertaining to public records and meetings of the entities listed in subsection (a) of this section where the principal act is silent or unclear. The specific provisions of a principal act or the Wyoming Public Records Act, W.S. 16-4-201 through 16-4-205, are effective and controlling to the extent they conflict with this act.

(c) If an entity is authorized to promulgate rules and regulations or adopt ordinances or bylaws, the district shall file any rules and regulations it promulgates, ordinances or bylaws it adopts and any amendments thereto with the county clerk for each county in which it is located. No rule, regulation, ordinance or bylaw shall be effective unless filed in accordance with this subsection.



16-12-104. Maintaining public records.

16-12-104. Maintaining public records.

(a) All special districts and other specified entities shall maintain a copy of the following documents, if the documents exist, provided that the Wyoming Public Records Act and all applicable federal statutes shall control the obligations of disclosure of those documents: adopted minutes of all meetings of the governing board and the governing board's committees and subcommittees, records of meetings of the governing board and the governing board's committees and subcommittees, audits, financial statements, election results, budgets, bylaws, rate schedules, policies and employment contracts with all administrators.

(b) All special district and other specified entities shall maintain the records described in subsection (a) of this section for public review at their business office if the business office is open to the public for at least twenty (20) business hours each week.

(c) If a special district or other specified entity cannot maintain the records described in subsection (a) of this section as required under subsection (b) of this section, the special district or other specified entity shall file copies of those records with the county clerk in the county wherein the largest portion of the district or entity lies. The documents may be in an electronic format unless otherwise specified by the county clerk. The county clerk may specify the format for records filed pursuant to this subsection.

(d) All special districts or other specified entities shall provide by September 30 each year to the county clerk in every county wherein the entity exists a filing specifying where documents required under subsection (a) of this section are maintained for public review.



16-12-105. Public meetings.

16-12-105. Public meetings.

(a) In addition to the requirements of W.S. 16-4-401 through 16-4-408, all public meetings of special districts and specified entities shall be held in a location accessible to the general public or made accessible to the public for purposes of the meeting.

(b) Notice of any meeting of a special district or specified entity shall be made in compliance with W.S. 16-4-404.









TITLE 17 - CORPORATIONS, PARTNERSHIPS AND ASSOCIATIONS

CHAPTER 1 - BUSINESS CORPORATIONS

ARTICLE 1 - IN GENERAL

17-1-101. Repealed by Laws 1989, ch. 249, 3.

17-1-101. Repealed by Laws 1989, ch. 249, 3.



17-1-102. Repealed by Laws 1989, ch. 249, 3.

17-1-102. Repealed by Laws 1989, ch. 249, 3.



17-1-103. Repealed by Laws 1989, ch. 249, 3.

17-1-103. Repealed by Laws 1989, ch. 249, 3.



17-1-104. Repealed by Laws 1989, ch. 249, 3.

17-1-104. Repealed by Laws 1989, ch. 249, 3.



17-1-105. Repealed by Laws 1989, ch. 249, 3.

17-1-105. Repealed by Laws 1989, ch. 249, 3.



17-1-106. Repealed by Laws 1989, ch. 249, 3.

17-1-106. Repealed by Laws 1989, ch. 249, 3.



17-1-107. Repealed by Laws 1989, ch. 249, 3.

17-1-107. Repealed by Laws 1989, ch. 249, 3.



17-1-108. Repealed by Laws 1989, ch. 249, 3.

17-1-108. Repealed by Laws 1989, ch. 249, 3.



17-1-109. Repealed by Laws 1989, ch. 249, 3.

17-1-109. Repealed by Laws 1989, ch. 249, 3.



17-1-110. Repealed by Laws 1989, ch. 249, 3.

17-1-110. Repealed by Laws 1989, ch. 249, 3.



17-1-111. Repealed by Laws 1989, ch. 249, 3.

17-1-111. Repealed by Laws 1989, ch. 249, 3.



17-1-112. Repealed by Laws 1989, ch. 249, 3.

17-1-112. Repealed by Laws 1989, ch. 249, 3.



17-1-113. Repealed by Laws 1989, ch. 249, 3.

17-1-113. Repealed by Laws 1989, ch. 249, 3.



17-1-114. Repealed by Laws 1989, ch. 249, 3.

17-1-114. Repealed by Laws 1989, ch. 249, 3.



17-1-115. Repealed by Laws 1989, ch. 249, 3.

17-1-115. Repealed by Laws 1989, ch. 249, 3.



17-1-116. Repealed by Laws 1989, ch. 249, 3.

17-1-116. Repealed by Laws 1989, ch. 249, 3.



17-1-117. Repealed by Laws 1989, ch. 249, 3.

17-1-117. Repealed by Laws 1989, ch. 249, 3.



17-1-118. Repealed by Laws 1989, ch. 249, 3.

17-1-118. Repealed by Laws 1989, ch. 249, 3.



17-1-119. Repealed by Laws 1989, ch. 249, 3.

17-1-119. Repealed by Laws 1989, ch. 249, 3.



17-1-120. Repealed by Laws 1989, ch. 249, 3.

17-1-120. Repealed by Laws 1989, ch. 249, 3.



17-1-121. Repealed by Laws 1989, ch. 249, 3.

17-1-121. Repealed by Laws 1989, ch. 249, 3.



17-1-122. Repealed by Laws 1989, ch. 249, 3.

17-1-122. Repealed by Laws 1989, ch. 249, 3.



17-1-123. Repealed by Laws 1989, ch. 249, 3.

17-1-123. Repealed by Laws 1989, ch. 249, 3.



17-1-124. Repealed by Laws 1989, ch. 249, 3.

17-1-124. Repealed by Laws 1989, ch. 249, 3.



17-1-125. Repealed by Laws 1989, ch. 249, 3.

17-1-125. Repealed by Laws 1989, ch. 249, 3.



17-1-126. Repealed by Laws 1989, ch. 249, 3.

17-1-126. Repealed by Laws 1989, ch. 249, 3.



17-1-127. Repealed by Laws 1989, ch. 249, 3.

17-1-127. Repealed by Laws 1989, ch. 249, 3.



17-1-128. Repealed by Laws 1989, ch. 249, 3.

17-1-128. Repealed by Laws 1989, ch. 249, 3.



17-1-129. Repealed by Laws 1989, ch. 249, 3.

17-1-129. Repealed by Laws 1989, ch. 249, 3.



17-1-130. Repealed by Laws 1989, ch. 249, 3.

17-1-130. Repealed by Laws 1989, ch. 249, 3.



17-1-131. Repealed by Laws 1989, ch. 249, 3.

17-1-131. Repealed by Laws 1989, ch. 249, 3.



17-1-132. Repealed by Laws 1989, ch. 249, 3.

17-1-132. Repealed by Laws 1989, ch. 249, 3.



17-1-133. Repealed by Laws 1989, ch. 249, 3.

17-1-133. Repealed by Laws 1989, ch. 249, 3.



17-1-134. Repealed by Laws 1989, ch. 249, 3.

17-1-134. Repealed by Laws 1989, ch. 249, 3.



17-1-135. Repealed by Laws 1989, ch. 249, 3.

17-1-135. Repealed by Laws 1989, ch. 249, 3.



17-1-136. Repealed by Laws 1989, ch. 249, 3.

17-1-136. Repealed by Laws 1989, ch. 249, 3.



17-1-137. Repealed by Laws 1989, ch. 249, 3.

17-1-137. Repealed by Laws 1989, ch. 249, 3.



17-1-138. Repealed by Laws 1989, ch. 249, 3.

17-1-138. Repealed by Laws 1989, ch. 249, 3.



17-1-139. Repealed by Laws 1989, ch. 249, 3.

17-1-139. Repealed by Laws 1989, ch. 249, 3.



17-1-140. Repealed by Laws 1989, ch. 249, 3.

17-1-140. Repealed by Laws 1989, ch. 249, 3.



17-1-141. Repealed by Laws 1989, ch. 249, 3.

17-1-141. Repealed by Laws 1989, ch. 249, 3.



17-1-142. Repealed by Laws 1989, ch. 249, 3.

17-1-142. Repealed by Laws 1989, ch. 249, 3.



17-1-143. Repealed by Laws 1989, ch. 249, 3.

17-1-143. Repealed by Laws 1989, ch. 249, 3.



17-1-144. Repealed by Laws 1989, ch. 249, 3.

17-1-144. Repealed by Laws 1989, ch. 249, 3.






ARTICLE 2 - FORMATION OF CORPORATIONS

17-1-201. Repealed by Laws 1989, ch. 249, 3.

17-1-201. Repealed by Laws 1989, ch. 249, 3.



17-1-202. Repealed by Laws 1989, ch. 249, 3.

17-1-202. Repealed by Laws 1989, ch. 249, 3.



17-1-203. Repealed by Laws 1989, ch. 249, 3.

17-1-203. Repealed by Laws 1989, ch. 249, 3.



17-1-204. Repealed by Laws 1989, ch. 249, 3.

17-1-204. Repealed by Laws 1989, ch. 249, 3.



17-1-205. Repealed by Laws 1989, ch. 249, 3.

17-1-205. Repealed by Laws 1989, ch. 249, 3.



17-1-206. Repealed by Laws 1989, ch. 249, 3.

17-1-206. Repealed by Laws 1989, ch. 249, 3.






ARTICLE 3 - AMENDMENTS AND REDUCTION OF CAPITAL

17-1-301. Repealed by Laws 1989, ch. 249, 3.

17-1-301. Repealed by Laws 1989, ch. 249, 3.



17-1-302. Repealed by Laws 1989, ch. 249, 3.

17-1-302. Repealed by Laws 1989, ch. 249, 3.



17-1-303. Repealed by Laws 1989, ch. 249, 3.

17-1-303. Repealed by Laws 1989, ch. 249, 3.



17-1-304. Repealed by Laws 1989, ch. 249, 3.

17-1-304. Repealed by Laws 1989, ch. 249, 3.



17-1-305. Repealed by Laws 1989, ch. 249, 3.

17-1-305. Repealed by Laws 1989, ch. 249, 3.



17-1-306. Repealed by Laws 1989, ch. 249, 3.

17-1-306. Repealed by Laws 1989, ch. 249, 3.



17-1-307. Repealed by Laws 1989, ch. 249, 3.

17-1-307. Repealed by Laws 1989, ch. 249, 3.



17-1-308. Repealed by Laws 1989, ch. 249, 3.

17-1-308. Repealed by Laws 1989, ch. 249, 3.



17-1-309. Repealed by Laws 1989, ch. 249, 3.

17-1-309. Repealed by Laws 1989, ch. 249, 3.



17-1-310. Repealed by Laws 1989, ch. 249, 3.

17-1-310. Repealed by Laws 1989, ch. 249, 3.



17-1-311. Repealed by Laws 1989, ch. 249, 3.

17-1-311. Repealed by Laws 1989, ch. 249, 3.



17-1-312. Repealed by Laws 1989, ch. 249, 3.

17-1-312. Repealed by Laws 1989, ch. 249, 3.






ARTICLE 4 - MERGER AND CONSOLIDATION

17-1-401. Repealed by Laws 1989, ch. 249, 3.

17-1-401. Repealed by Laws 1989, ch. 249, 3.



17-1-402. Repealed by Laws 1989, ch. 249, 3.

17-1-402. Repealed by Laws 1989, ch. 249, 3.



17-1-403. Repealed by Laws 1989, ch. 249, 3.

17-1-403. Repealed by Laws 1989, ch. 249, 3.



17-1-404. Repealed by Laws 1989, ch. 249, 3.

17-1-404. Repealed by Laws 1989, ch. 249, 3.



17-1-405. Repealed by Laws 1989, ch. 249, 3.

17-1-405. Repealed by Laws 1989, ch. 249, 3.



17-1-406. Repealed by Laws 1989, ch. 249, 3.

17-1-406. Repealed by Laws 1989, ch. 249, 3.






ARTICLE 5 - DISPOSITION OF ASSETS; RIGHTS OF DISSENTINGSHAREHOLDERS

17-1-501. Repealed by Laws 1989, ch. 249, 3.

17-1-501. Repealed by Laws 1989, ch. 249, 3.



17-1-502. Repealed by Laws 1989, ch. 249, 3.

17-1-502. Repealed by Laws 1989, ch. 249, 3.



17-1-503. Repealed by Laws 1989, ch. 249, 3.

17-1-503. Repealed by Laws 1989, ch. 249, 3.



17-1-504. Repealed by Laws 1989, ch. 249, 3.

17-1-504. Repealed by Laws 1989, ch. 249, 3.






ARTICLE 6 - DISSOLUTION

17-1-601. Repealed by Laws 1989, ch. 249, 3.

17-1-601. Repealed by Laws 1989, ch. 249, 3.



17-1-602. Repealed by Laws 1989, ch. 249, 3.

17-1-602. Repealed by Laws 1989, ch. 249, 3.



17-1-603. Repealed by Laws 1989, ch. 249, 3.

17-1-603. Repealed by Laws 1989, ch. 249, 3.



17-1-604. Repealed by Laws 1989, ch. 249, 3.

17-1-604. Repealed by Laws 1989, ch. 249, 3.



17-1-605. Repealed by Laws 1989, ch. 249, 3.

17-1-605. Repealed by Laws 1989, ch. 249, 3.



17-1-606. Repealed by Laws 1989, ch. 249, 3.

17-1-606. Repealed by Laws 1989, ch. 249, 3.



17-1-607. Repealed by Laws 1989, ch. 249, 3.

17-1-607. Repealed by Laws 1989, ch. 249, 3.



17-1-608. Repealed by Laws 1989, ch. 249, 3.

17-1-608. Repealed by Laws 1989, ch. 249, 3.



17-1-609. Repealed by Laws 1989, ch. 249, 3.

17-1-609. Repealed by Laws 1989, ch. 249, 3.



17-1-610. Repealed by Laws 1989, ch. 249, 3.

17-1-610. Repealed by Laws 1989, ch. 249, 3.



17-1-611. Repealed by Laws 1989, ch. 249, 3.

17-1-611. Repealed by Laws 1989, ch. 249, 3.



17-1-612. Repealed by Laws 1989, ch. 249, 3.

17-1-612. Repealed by Laws 1989, ch. 249, 3.



17-1-613. Repealed by Laws 1989, ch. 249, 3.

17-1-613. Repealed by Laws 1989, ch. 249, 3.



17-1-614. Repealed by Laws 1989, ch. 249, 3.

17-1-614. Repealed by Laws 1989, ch. 249, 3.



17-1-615. Repealed by Laws 1989, ch. 249, 3.

17-1-615. Repealed by Laws 1989, ch. 249, 3.



17-1-616. Repealed by Laws 1989, ch. 249, 3.

17-1-616. Repealed by Laws 1989, ch. 249, 3.



17-1-617. Repealed by Laws 1989, ch. 249, 3.

17-1-617. Repealed by Laws 1989, ch. 249, 3.



17-1-618. Repealed by Laws 1989, ch. 249, 3.

17-1-618. Repealed by Laws 1989, ch. 249, 3.



17-1-619. Repealed by Laws 1989, ch. 249, 3.

17-1-619. Repealed by Laws 1989, ch. 249, 3.



17-1-620. Repealed by Laws 1989, ch. 249, 3.

17-1-620. Repealed by Laws 1989, ch. 249, 3.



17-1-621. Repealed by Laws 1989, ch. 249, 3.

17-1-621. Repealed by Laws 1989, ch. 249, 3.



17-1-622. Repealed by Laws 1989, ch. 249, 3.

17-1-622. Repealed by Laws 1989, ch. 249, 3.






ARTICLE 7 - FOREIGN CORPORATIONS GENERALLY

17-1-701. Repealed by Laws 1989, ch. 249, 3.

17-1-701. Repealed by Laws 1989, ch. 249, 3.



17-1-702. Repealed by Laws 1989, ch. 249, 3.

17-1-702. Repealed by Laws 1989, ch. 249, 3.



17-1-703. Repealed by Laws 1989, ch. 249, 3.

17-1-703. Repealed by Laws 1989, ch. 249, 3.



17-1-704. Repealed by Laws 1989, ch. 249, 3.

17-1-704. Repealed by Laws 1989, ch. 249, 3.



17-1-705. Repealed by Laws 1989, ch. 249, 3.

17-1-705. Repealed by Laws 1989, ch. 249, 3.



17-1-706. Repealed by Laws 1989, ch. 249, 3.

17-1-706. Repealed by Laws 1989, ch. 249, 3.



17-1-707. Repealed by Laws 1989, ch. 249, 3.

17-1-707. Repealed by Laws 1989, ch. 249, 3.



17-1-708. Repealed by Laws 1989, ch. 249, 3.

17-1-708. Repealed by Laws 1989, ch. 249, 3.



17-1-709. Repealed by Laws 1989, ch. 249, 3.

17-1-709. Repealed by Laws 1989, ch. 249, 3.



17-1-710. Repealed by Laws 1989, ch. 249, 3.

17-1-710. Repealed by Laws 1989, ch. 249, 3.



17-1-711. Repealed by Laws 1985, ch. 47, 2; 1989, ch. 249, 3.

17-1-711. Repealed by Laws 1985, ch. 47, 2; 1989, ch. 249, 3.



17-1-712. Repealed by Laws 1989, ch. 249, 3.

17-1-712. Repealed by Laws 1989, ch. 249, 3.



17-1-713. Repealed by Laws 1989, ch. 249, 3.

17-1-713. Repealed by Laws 1989, ch. 249, 3.



17-1-714. Repealed by Laws 1989, ch. 249, 3.

17-1-714. Repealed by Laws 1989, ch. 249, 3.



17-1-715. Repealed by Laws 1989, ch. 249, 3.

17-1-715. Repealed by Laws 1989, ch. 249, 3.



17-1-716. Repealed by Laws 1989, ch. 249, 3.

17-1-716. Repealed by Laws 1989, ch. 249, 3.



17-1-717. Repealed by Laws 1989, ch. 249, 3.

17-1-717. Repealed by Laws 1989, ch. 249, 3.



17-1-718. Repealed by Laws 1989, ch. 249, 3.

17-1-718. Repealed by Laws 1989, ch. 249, 3.



17-1-719. Repealed by Laws 1989, ch. 249, 3.

17-1-719. Repealed by Laws 1989, ch. 249, 3.






ARTICLE 8 - CONTINUANCE OF FOREIGN AND DOMESTIC CORPORATIONS

17-1-801. Repealed by Laws 1980, ch. 50, 3.

17-1-801. Repealed by Laws 1980, ch. 50, 3.



17-1-802. Repealed by Laws 1980, ch. 50, 3.

17-1-802. Repealed by Laws 1980, ch. 50, 3.



17-1-803. Renumbered by Laws 1989, ch. 249, 2.

17-1-803. Renumbered by Laws 1989, ch. 249, 2.



17-1-804. Renumbered by Laws 1989, ch. 249, 2.

17-1-804. Renumbered by Laws 1989, ch. 249, 2.






ARTICLE 9 - FEES AND CHARGES

17-1-901. Repealed by Laws 1989, ch. 249, 3.

17-1-901. Repealed by Laws 1989, ch. 249, 3.



17-1-902. Repealed by Laws 1989, ch. 249, 3.

17-1-902. Repealed by Laws 1989, ch. 249, 3.






ARTICLE 10 - MISCELLANEOUS PROVISIONS

17-1-1001. Repealed by Laws 1989, ch. 249, 3.

17-1-1001. Repealed by Laws 1989, ch. 249, 3.



17-1-1002. Repealed by Laws 1989, ch. 249, 3.

17-1-1002. Repealed by Laws 1989, ch. 249, 3.



17-1-1003. Repealed by Laws 1989, ch. 249, 3.

17-1-1003. Repealed by Laws 1989, ch. 249, 3.



17-1-1004. Repealed by Laws 1989, ch. 249, 3.

17-1-1004. Repealed by Laws 1989, ch. 249, 3.



17-1-1005. Repealed by Laws 1989, ch. 249, 3.

17-1-1005. Repealed by Laws 1989, ch. 249, 3.



17-1-1006. Repealed by Laws 1989, ch. 249, 3.

17-1-1006. Repealed by Laws 1989, ch. 249, 3.



17-1-1007. Repealed by Laws 1989, ch. 249, 3.

17-1-1007. Repealed by Laws 1989, ch. 249, 3.



17-1-1008. Repealed by Laws 1989, ch. 249, 3.

17-1-1008. Repealed by Laws 1989, ch. 249, 3.



17-1-1009. Repealed by Laws 1989, ch. 249, 3.

17-1-1009. Repealed by Laws 1989, ch. 249, 3.



17-1-1010. Repealed by Laws 1989, ch. 249, 3.

17-1-1010. Repealed by Laws 1989, ch. 249, 3.



17-1-1011. Repealed by Laws 1989, ch. 249, 3.

17-1-1011. Repealed by Laws 1989, ch. 249, 3.






ARTICLE 11 - DOMESTICATION OF FOREIGN CORPORATIONS

17-1-1101. Renumbered by Laws 1989, ch. 249, 2.

17-1-1101. Renumbered by Laws 1989, ch. 249, 2.



17-1-1102. Renumbered by Laws 1989, ch. 249, 2.

17-1-1102. Renumbered by Laws 1989, ch. 249, 2.









CHAPTER 2 - ANNUAL REPORTS AND LICENSE TAXES

17-2-101. Renumbered by Laws 1989, ch. 249, 2.

17-2-101. Renumbered by Laws 1989, ch. 249, 2.



17-2-102. Renumbered by Laws 1989, ch. 249, 2.

17-2-102. Renumbered by Laws 1989, ch. 249, 2.



17-2-103. Renumbered by Laws 1989, ch. 249, 2.

17-2-103. Renumbered by Laws 1989, ch. 249, 2.



17-2-104. Renumbered by Laws 1989, ch. 249, 2.

17-2-104. Renumbered by Laws 1989, ch. 249, 2.






CHAPTER 3 - PRACTICE OF PROFESSIONS BY CORPORATIONS

17-3-101. Practice of profession through licensed stockholder or employee authorized.

17-3-101. Practice of profession through licensed stockholder or employee authorized.

A corporation organized under the Wyoming Business Corporation Act or the Wyoming Statutory Close Corporation Supplement, whose capital stock is owned exclusively by a person or persons licensed to practice a profession by the state of Wyoming or by an agency, office or instrumentality authorized by the laws of Wyoming to license individuals for the practice of such profession, may, by and through the person or persons of such licensed stockholder or stockholders, or licensed employees, practice and offer professional services in such profession.



17-3-102. Licensed stockholder or employee subject to certain requirements.

17-3-102. Licensed stockholder or employee subject to certain requirements.

No corporation may offer professional services or practice a profession except by and through the person or persons of its licensed stockholder or stockholders, or licensed employees, each of whom shall retain his professional license in good standing, and shall remain as fully liable and responsible for his professional activities, and subject to all rules, regulations, standards and requirements pertaining thereto, as though practicing individually rather than in a corporation.



17-3-103. Words or initials to be contained in corporate name.

17-3-103. Words or initials to be contained in corporate name.

The corporate name of every professional corporation shall contain either the words "A Professional Corporation" or the capital initials "P.C.". These words or initials shall be the last word of the name of the professional corporation.



17-3-104. Language to be contained in articles of incorporation; location.

17-3-104. Language to be contained in articles of incorporation; location.

The articles of incorporation of a professional practice corporation incorporated after the date of this act shall contain the following language: "All shareholders of the corporation are, and will continually be, licensed in the profession for which the corporation is formed, and no professional service will be offered by the corporation except by or under the supervision of licensed stockholders or licensed employees." This language shall be inserted in the articles immediately after the provisions pertaining to the aggregate number of shares which the corporation is authorized to issue.






CHAPTER 4 - SECURITIES

17-4-101. Fraudulent practices prohibited in securities sales and purchases.

17-4-101. Fraudulent practices prohibited in securities sales and purchases.

(a) It is unlawful for any person, in connection with the offer, sale or purchase of any security, directly or indirectly:

(i) To employ any device, scheme, or artifice to defraud;

(ii) To make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading; or

(iii) To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person.



17-4-102. Fraudulent practices prohibited in advisory activities.

17-4-102. Fraudulent practices prohibited in advisory activities.

(a) It is unlawful for any person who receives any consideration from another person primarily for advising the other person as to the value of securities or their purchase or sale, whether through the issuance of analyses or reports or otherwise:

(i) To employ any device, scheme, or artifice to defraud the other person; or

(ii) To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon the other person.



17-4-103. Broker-dealers and agents; registration required; notification when agent begins or terminates activities; expiration of registrations.

17-4-103. Broker-dealers and agents; registration required; notification when agent begins or terminates activities; expiration of registrations.

(a) It is unlawful for any person to transact business in this state as a broker-dealer or agent unless he is registered under this act.

(b) It is unlawful for any broker-dealer or issuer to employ an agent unless the agent is registered. The registration of an agent is not effective during any period when he is not associated with a particular broker-dealer registered under this act or a particular issuer. When an agent begins or terminates a connection with a broker-dealer or issuer, or begins or terminates those activities which make him an agent, the agent as well as the broker-dealer or issuer shall promptly notify the secretary of state.

(c) Every registration expires one (1) year from its effective date unless renewed.



17-4-104. Broker-dealers and agents; registration procedure generally; fees; successors; minimum capital requirements; surety bonds or deposits.

17-4-104. Broker-dealers and agents; registration procedure generally; fees; successors; minimum capital requirements; surety bonds or deposits.

(a) Generally. - A broker-dealer or agent may obtain an initial or renewal registration by filing with the secretary of state an application together with a consent to service of process pursuant to W.S. 17-4-126(g). The application shall contain whatever information the secretary of state by rule requires concerning such matters as (i) the applicant's form and place of organization; (ii) the applicant's proposed method of doing business; (iii) the qualifications and business history of the applicant and, in the case of a broker-dealer, any partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer; (iv) any injunction or administrative order or conviction of a misdemeanor involving a security or any aspect of the securities business and any conviction of a felony; and (v) the applicant's financial condition and history. The secretary of state may by rule or order require an applicant for initial registration to publish an announcement of the application in one (1) or more specified newspapers published in this state. If no denial order is in effect and no proceeding is pending under W.S. 17-4-106, registration becomes effective at noon of the thirtieth day after an application is filed. The secretary of state may by rule or order specify an earlier effective date, and he may by order defer the effective date until noon of the thirtieth day after the filing of any amendment. Registration of a broker-dealer automatically constitutes registration of any agent who is a partner, officer, or director, or a person occupying a similar status or performing similar functions.

(b) Every applicant for initial or renewal registration shall pay a filing fee of two hundred dollars ($200.00) in the case of a broker-dealer, and thirty-five dollars ($35.00) in the case of an agent. When an application is denied or withdrawn, the secretary of state shall retain the entire fee.

(c) Successors. - A registered broker-dealer may file an application for registration of a successor, whether or not the successor is then in existence, for the unexpired portion of the year. There shall be no filing fee.

(d) Minimum capital. - The secretary of state may by rule or order require a minimum capital for registered broker-dealers subject to the limitations of section 15 of the Securities Exchange Act of 1934.

(e) Surety bonds. - The secretary of state may by rule or order require registered broker-dealers and agents to post surety bonds in amounts as the secretary of state may prescribe, subject to the limitations of section 15 of the Securities Exchange Act of 1934, and may determine their conditions. Any appropriate deposit of cash or securities shall be accepted in lieu of any bond so required. No bond may be required of any registrant whose net capital, which may be defined by rule, exceeds the amounts required by the secretary of state. Every bond shall provide for suit thereon by any person who has a cause of action under W.S. 17-4-122 and, if the secretary of state by rule or order requires, by any person who has a cause of action not arising under this chapter. Every bond shall provide that no suit may be maintained to enforce any liability on the bond unless brought within two (2) years after the sale or other act upon which it is based.



17-4-105. Broker-dealers and agents; records; financial reports; amendments to documents filed; examinations.

17-4-105. Broker-dealers and agents; records; financial reports; amendments to documents filed; examinations.

(a) Every registered broker-dealer shall make and keep such accounts, correspondence, memoranda, papers, books, and other records as the secretary of state prescribes by rule or order, except as provided by section 15 of the Securities Exchange Act of 1934. All records so required shall be preserved for such period as the secretary of state prescribes by rule or order.

(b) Every registered broker-dealer shall file such financial reports as the secretary of state prescribes by rule or order, as provided by section 15 of the Securities Exchange Act of 1934.

(c) If the information contained in any document filed with the secretary of state is or becomes inaccurate or incomplete in any material respect, the registrant shall promptly file a correcting amendment unless notification of the correction has been given under W.S. 17-4-103(b).

(d) All the records referred to in subsection (a) of this section are subject at any time or from time to time to such reasonable periodic, special, or other examinations by representatives of the secretary of state, within or without this state, as the secretary of state deems necessary or appropriate in the public interest or for the protection of investors. For the purpose of avoiding unnecessary duplication of examinations, the secretary of state, insofar as he deems it practicable in administering this subsection, may cooperate with the securities administrators of other states, the securities and exchange commission, and any national securities exchange or national securities association registered under the Securities Exchange Act of 1934.



17-4-106. Broker-dealers and agents; denial, revocation, suspension, cancellation or withdrawal of registration.

17-4-106. Broker-dealers and agents; denial, revocation, suspension, cancellation or withdrawal of registration.

(a) The secretary of state may by order deny, suspend, make conditional or probationary or revoke any registration or may impose a civil penalty, require restitution to investors, censure or reprimand, require remedial training, impose special reporting requirements or impose other conditions, which he determines to be in the public interest, against any registration or registered person if he finds:

(i) That the order is in the public interest; and

(ii) That the applicant or registrant or, in the case of a broker-dealer, any partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer:

(A) Has filed an application for registration which as of its effective date, or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact;

(B) Has willfully violated or willfully failed to comply with any provision of this act or a predecessor act or any rule or order under this act or a predecessor act;

(C) Has been convicted, within the past ten (10) years, of any misdemeanor involving a security or any aspect of the securities business, or any felony;

(D) Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities business;

(E) Is the subject of an order of the secretary of state denying, suspending, or revoking registration as a broker-dealer or agent;

(F) Is the subject of an order entered within the past five (5) years by the securities administrator of any other state or by the securities and exchange commission denying or revoking registration as a broker-dealer, agent, or investment adviser, or the substantial equivalent of those terms as defined in this act, or is the subject of an order of the securities and exchange commission suspending or expelling him from a national securities exchange or national securities association registered under the Securities Exchange Act of 1934, or is the subject of a United States post office fraud order; but:

(I) The secretary of state may not institute a revocation or suspension proceeding under subparagraph (F) more than one (1) year from the date of the order relied on; and

(II) He may not enter an order under subparagraph (F) on the basis of an order under another state act unless that order was based on facts which would currently constitute a ground for an order under this section.

(G) Has engaged in dishonest or unethical practices in the securities business;

(H) Is insolvent, either in the sense that his liabilities exceed his assets or in the sense that he cannot meet his obligations as they mature; but the secretary of state may not enter an order against a broker-dealer under this clause without a finding of insolvency as to the broker-dealer; or

(J) Is not qualified on the basis of such factors as training, experience, and knowledge of the securities business, except as otherwise provided in subsection (b) of this section.

(b) The secretary of state may by order deny, suspend, or revoke any registration if he finds:

(i) That the order is in the public interest; and

(ii) That the applicant or registrant:

(A) Has failed reasonably to supervise his agents if he is a broker-dealer; or

(B) Has failed to pay the proper filing fee; but the secretary of state may enter only a denial order under this subparagraph, and he shall vacate any such order when the deficiency has been corrected.

(c) The secretary of state may not institute a suspension or revocation proceeding on the basis of a fact or transaction known to him when registration became effective unless the proceeding is instituted within the next thirty (30) days.

(d) The following provisions govern the application of W.S. 17-4-106(a)(ii)(J):

(i) The secretary of state may not enter an order against a broker-dealer on the basis of the lack of qualification of any person other than:

(A) The broker-dealer himself if he is an individual; or

(B) An agent of the broker-dealer.

(ii) The secretary of state may not enter an order solely on the basis of lack of experience if the applicant or registrant is qualified by training or knowledge or both;

(iii) The secretary of state shall consider that an agent who will work under the supervision of a registered broker-dealer need not have the same qualifications as a broker-dealer;

(iv) The secretary of state may by rule provide for an examination, which may be written or oral or both, to be taken by any class of or all applicants, and provide for a reasonable fee to be paid before the examination is taken.

(e) The secretary of state may by order summarily postpone or suspend registration pending final determination of any proceeding under this section. Upon entry of the order, the secretary of state shall promptly notify the applicant or registrant, as well as the employer or prospective employer if the applicant or registrant is an agent, that it has been entered and of the reasons therefor and that within fifteen (15) days after the receipt of a written request the matter will be set down for hearing. If no hearing is requested and none is ordered by the secretary of state, the order will remain in effect until it is modified or vacated by the secretary of state. If hearing is requested or ordered, the secretary of state, after notice of and opportunity for hearing, may modify or vacate the order or extend it until final determination.

(f) If the secretary of state finds that any registrant or applicant for registration is no longer in existence or has ceased to do business as a broker-dealer or agent, or is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, the secretary of state may by order cancel the registration or application.

(g) Withdrawal from registration as a broker-dealer or agent becomes effective thirty (30) days after receipt of an application to withdraw or within such shorter period of time as the secretary of state may determine, unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or to impose conditions upon the withdrawal is instituted within thirty (30) days after the application is filed. If a proceeding is pending or instituted, withdrawal becomes effective at such time and upon such conditions as the secretary of state by order determines. If no proceeding is pending or instituted and withdrawal automatically becomes effective, the secretary of state may nevertheless institute a revocation or suspension proceeding under W.S. 17-4-106(a)(ii)(B) within one (1) year after withdrawal became effective and enter a revocation or suspension order as of the last date on which registration was effective.

(h) No order may be entered under any part of this section except the first sentence of subsection (e) without:

(i) Appropriate notice to the applicant or registrant (as well as the employer or prospective employer if the applicant or registrant is an agent);

(ii) Opportunity for hearing; and

(iii) Written findings of fact and conclusions of law.

(j) Any order imposing a civil penalty, assessing costs, requiring restitution or imposing any other monetary penalty shall be entered in accordance with the provisions of W.S. 17-4-124(f). Civil and monetary penalties other than costs and restitution shall be collected and paid to the state treasurer and credited as provided in W.S. 8-1-109.



17-4-107. Registration of securities; required; exception for exemptions.

17-4-107. Registration of securities; required; exception for exemptions.

(a) It is unlawful for any person to offer or sell any security in this state unless:

(i) It is registered under this chapter;

(ii) The security or transaction is exempted under W.S. 17-4-114; or

(iii) It is a covered security.



17-4-108. Registration of securities; registration by notification.

17-4-108. Registration of securities; registration by notification.

(a) The following securities may be registered by notification, whether or not they are also eligible for registration by coordination under W.S. 17-4-109:

(i) Any security whose issuer and any predecessors have been in continuous operation for at least five (5) years if (A) there has been no default during the current fiscal year or within the three (3) preceding fiscal years in the payment of principal, interest, or dividends on any security of the issuer (or any predecessor) with a fixed maturity or a fixed interest or dividend provision, and (B) the issuer and any predecessors during the past three (3) fiscal years have had average net earnings, determined in accordance with generally accepted accounting practices, (I) which are applicable to all securities without a fixed maturity or a fixed interest or dividend provision outstanding at the date the registration statement is filed and equal at least five percent (5%) of the amount of such outstanding securities (as measured by the maximum offering price or the market price on a day, selected by the registrant, within thirty (30) days before the date of filing the registration statement, whichever is higher, or book value on a day, selected by the registrant, within ninety (90) days of the date of filing the registration statement to the extent that there is neither a readily determinable market price nor a cash offering price), or (II) which, if the issuer and any predecessors have not had any security of the type specified in clause (I) outstanding for three (3) full fiscal years, equal to at least five percent (5%) of the amount (as measured in clause (I)) of all securities which will be outstanding if all the securities being offered or proposed to be offered (whether or not they are proposed to be registered or offered in this state) are issued;

(ii) Any security registered for nonissuer distribution if (A) any security of the same class has ever been registered under this act or a predecessor act, or (B) the security being registered was originally issued pursuant to an exemption under this act or a predecessor act.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in W.S. 17-4-111(c) and the consent to service of process required by W.S. 17-4-126(g):

(i) A statement demonstrating eligibility for registration by notification;

(ii) With respect to the issuer and any significant subsidiary: its name, address, and form of organization; the state (or foreign jurisdiction) and the date of its organization; and the general character and location of its business;

(iii) With respect to any person on whose behalf any part of the offering is to be made in a nonissuer distribution: his name and address; the amount of securities of the issuer held by him as of the date of the filing of the registration statement; and a statement of his reasons for making the offering;

(iv) A description of the security being registered;

(v) The information and documents specified in W.S. 17-4-110(b)(viii), (x) and (xii); and

(vi) In the case of any registration under W.S. 17-4-108(a)(ii) which does not also satisfy the conditions of W.S. 17-4-108(a)(i) a balance sheet of the issuer as of a date within four (4) months prior to the filing of the registration statement, and a summary of earnings for each of the two (2) fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessors' existence if less than two (2) years.

(c) If no stop order is in effect and no proceeding is pending under W.S. 17-4-112, a registration statement under this section automatically becomes effective at one o'clock standard time in the afternoon of the second full business day after the filing of the registration statement or the last amendment, or at such earlier time as the secretary of state determines.



17-4-109. Registration of securities; registration by coordination.

17-4-109. Registration of securities; registration by coordination.

(a) Any security for which a registration statement has been filed under the Securities Act of 1933, or for which a filing has been made pursuant to section 3(b) or 3(c) of that act, in connection with the same offering may be registered by coordination.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in W.S. 17-4-111(c) and the consent to service of process required by W.S. 17-4-126;

(i) Two (2) copies of the latest form of prospectus filed under the Securities Act of 1933;

(ii) If the secretary of state by rule or otherwise requires, a copy of the articles of incorporation and bylaws (or their substantial equivalent) currently in effect, a copy of any agreements with or among underwriters, a copy of any indenture or other instrument governing the issuance of the security to be registered, and a specimen or copy of the security;

(iii) If the secretary of state requests, any other information, or copies of any other documents, filed under the Securities Act of 1933; and

(iv) An undertaking to forward all amendments to the federal prospectus, other than an amendment which merely delays the effective date of the registration statement, promptly and in any event not later than the first business day after the day they are forwarded to or filed with the securities and exchange commission, whichever first occurs.

(c) A registration statement under this section automatically becomes effective at the moment the federal registration statement becomes effective if all the following conditions are satisfied:

(i) No stop order is in effect and no proceeding is pending under W.S. 17-4-112;

(ii) The registration statement has been on file with the secretary of state for at least ten (10) days; and

(iii) A statement of the maximum and minimum proposed offering prices and the maximum underwriting discounts and commissions has been on file for two (2) full business days or such shorter periods as the secretary of state permits by rule or otherwise and the offering is made within those limitations.

(d) The registrant shall promptly notify the secretary of state by telephone or telegram of the date and time when the federal registration statement became effective and the content of the price amendment, if any, and shall promptly file a post effective amendment containing the information and documents in the price amendment. "Price amendment" means the final federal amendment which includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price. Upon failure to receive the required notification and post effective amendment with respect to the price amendment, the secretary of state may enter a stop order, without notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this subsection, if he promptly notifies the registrant by telephone or telegram (and promptly confirms by letter or telegraph when he notifies by telephone) of the issuance of the order. If the registrant proves compliance with the requirements of this subsection as to notice and post effective amendment, the stop order is void as of the time of its entry. The secretary of state may by rule or otherwise waive either or both of the conditions specified in paragraphs (c)(ii) and (iii) of this section. If the federal registration statement becomes effective before all the conditions in this subsection are satisfied and they are not waived, the registration statement automatically becomes effective as soon as all the conditions are satisfied. If the registrant advises the secretary of state of the date when the federal registration statement is expected to become effective, the secretary of state shall promptly advise the registrant by telephone or telegram, at the registrant's expense, whether all the conditions are satisfied and whether he then contemplates the institution of a proceeding under W.S. 17-4-112; but this advice by the secretary of state does not preclude the institution of such a proceeding at any time.



17-4-110. Registration of securities; registration by qualification.

17-4-110. Registration of securities; registration by qualification.

(a) Any security may be registered by qualification.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in W.S. 17-4-111(c) and the consent to service of process required by W.S. 17-4-126(g):

(i) With respect to the issuer and any significant subsidiary: its name, address, and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(ii) With respect to every director and officer of the issuer, or person occupying a similar status or performing similar functions: his name, address, and principal occupation for the past five (5) years; the amount of securities of the issuer held by him as of a specified date within thirty (30) days of the filing of the registration statement; the amount of the securities covered by the registration statement to which he has indicated his intention to subscribe; and a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past three (3) years or proposed to be effected;

(iii) With respect to persons covered by paragraph (b)(ii) of this section: the remuneration paid during the past twelve (12) months and estimated to be paid during the next twelve (12) months, directly or indirectly, by the issuer (together with all predecessors, parents, subsidiaries, and affiliates) to all those persons in the aggregate;

(iv) With respect to any person owning of record, or beneficially if known, ten percent (10%) or more of the outstanding shares of any class of equity security of the issuer: the information specified in paragraph (b)(ii) of this section other than his occupation;

(v) With respect to every promoter if the issuer was organized within the past three (3) years: the information specified in paragraph (b)(ii) of this section, any amount paid to him within that period or intended to be paid to him, and the consideration for any such payment;

(vi) With respect to any person on whose behalf any part of the offering is to be made in a nonissuer distribution: his name and address; the amount of securities of the issuer held by him as of the date of the filing of the registration statement; a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past three (3) years of proposed to be effected; and a statement of his reasons for making the offering;

(vii) The capitalization and long-term debt (on both a current and pro forma basis) of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration (whether in the form of cash, physical assets, services, patents, goodwill, or anything else) for which the issuer or any subsidiary has issued any of its securities within the past two (2) years or is obligated to issue any of its securities;

(viii) The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation therefrom at which any portion of the offering is to be made to any person or class of persons other than the underwriters, with a specification of any such person or class; the basis upon which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees (including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering) or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of every underwriter and every recipient of a finder's fee; a copy of any underwriting or selling group agreement pursuant to which the distribution is to be made, or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities which are to be offered otherwise than through an underwriter;

(ix) The estimated cash proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of any such funds; and, if any part of the proceeds is to be used to acquire any property (including goodwill) otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons who have received commissions in connection with the acquisition, and the amounts of any such commissions and any other expense in connection with the acquisition (including the cost of borrowing money to finance the acquisition);

(x) A description of any stock options or other security options outstanding, or to be created in connection with the offering, together with the amount of any such options held or to be held by every person required to be named in paragraph (b)(ii), (iv), (v), (vi), or (viii) of this section and by any person who holds or will hold ten percent (10%) or more in the aggregate of any such options;

(xi) The dates of, parties to, and general effect concisely stated of, every management or other material contract made or to be made otherwise than in the ordinary course of business if it is to be performed in whole or in part at or after the filing of the registration statement or was made within the past two (2) years, together with a copy of every such contract; and a description of any pending litigation or proceeding to which the issuer is a party and which materially affects its business or assets (including any such litigation or proceeding known to be contemplated by governmental authorities);

(xii) A copy of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering;

(xiii) A specimen or copy of the security being registered; a copy of the issuer's articles of incorporation and bylaws, or their substantial equivalents, as currently in effect; and a copy of any indenture or other instrument covering the security to be registered;

(xiv) A signed or conformed copy of an opinion of counsel as to the legality of the security being registered (with an English translation if it is in a foreign language), which shall state whether the security when sold will be legally issued, fully paid, and nonassessable, and, if a debt security, a binding obligation of the issuer;

(xv) The written consent of any accountant, engineer, appraiser, or other person whose profession gives authority to a statement made by him, if any such person is named as having prepared or certified a report or valuation (other than a public and official document or statement) which is used in connection with the registration statement;

(xvi) A balance sheet of the issuer as of a date within four (4) months prior to the filing of the registration statement; a profit and loss statement and analysis of surplus for each of the three (3) fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessors' existence if less than three (3) years; and, if any part of the proceeds of the offering is to be applied to the purchase of any business, the same financial statements which would be required if that business were the registrant; and

(xvii) Such additional information as the secretary of state requires by rule or order.

(c) A registration statement under this section becomes effective when the secretary of state so orders.

(d) The secretary of state may by rule or order require as a condition of registration under this section that a prospectus containing any designated part of the information specified in subsection (b) be sent or given to each person to whom an offer is made before or concurrently with:

(i) The first written offer made to him (otherwise than by means of a public advertisement) by or for the account of the issuer or any other person on whose behalf the offering is being made, or by any underwriter or broker-dealer who is offering part of an unsold allotment or subscription taken by him as a participant in the distribution;

(ii) The confirmation of any sale made by or for the account of any such person;

(iii) Payment pursuant to any such sale; or

(iv) Delivery of the security pursuant to any such sale, whichever first occurs.



17-4-111. Registration of securities; registration provisions generally.

17-4-111. Registration of securities; registration provisions generally.

(a) Who may file statement. - A registration statement may be filed by the issuer, any other person on whose behalf the offering is to be made, or a registered broker-dealer.

(b) Every person shall pay a filing fee of 1/50 of 1 percent (.0002) of the total dollar offering amount to be offered in this state, but the fee shall in no case be less than two hundred dollars ($200.00) nor more than six hundred dollars ($600.00) when filing an initial registration statement or renewing a previously filed registration statement. When a registration statement is withdrawn before the effective date or a preeffective stop order is entered under W.S. 17-4-112 the secretary of state shall retain one hundred dollars ($100.00) of the fee.

(c) Contents of statement. - Every registration statement shall specify:

(i) The amount of securities to be offered in this state;

(ii) The states in which a registration statement or similar document in connection with the offering has been or is to be filed; and

(iii) Any adverse order, judgment, or decree entered in connection with the offering by the regulatory authorities in each state or by any court or the securities and exchange commission.

(d) Incorporation of previously filed documents. - Any document filed under this act or a predecessor act within five (5) years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the document is currently accurate.

(e) Permitting omissions from statement. - The secretary of state may by rule or otherwise permit the omission of any item of information or document from any registration statement.

(f) Information which may not be required. - In the case of a nonissuer distribution, information may not be required under W.S. 17-4-110 or 17-4-111(k) unless it is known to the person filing the registration statement or to the persons on whose behalf the distribution is to be made, or can be furnished by them without unreasonable effort or expense.

(g) Escrow or impounding. - The secretary of state may by rule or order require as a condition of registration by qualification or coordination (i) that any security issued within the past three (3) years or to be issued to a promoter for a consideration substantially different from the public offering price or to any person for a consideration other than cash, be deposited in escrow; and (ii) that the proceeds from the sale of the registered security in this state be impounded until the issuer receives a specified amount from the sale of the security either in this state or elsewhere. The secretary of state may by rule or order determine the conditions of any escrow or impounding required hereunder, but he may not reject a depository solely because of location in another state.

(h) Subscription or sale contract. - The secretary of state may by rule or order require as a condition of registration that any security registered by qualification or coordination be sold only on a specified form of subscription or sale contract, and that a signed or conformed copy of each contract be filed with the secretary of state or preserved for any period up to three (3) years specified in the rule or order.

(j) Duration of statement. - Every registration statement is effective for one (1) year from its effective date except during the time a stop order is in effect under W.S. 17-4-112. A request for renewing a registration statement for an additional year shall be accompanied by a sales report pursuant to subsection (k) of this section and the prescribed filing fee. All outstanding securities of the same class as a registered security are considered to be registered for the purpose of any nonissuer transaction (i) so long as the registration statement is effective and (ii) between the thirtieth day after the entry of any stop order suspending or revoking the effectiveness of the registration statement under W.S. 17-4-112 (if the registration statement did not relate in whole or in part to a nonissuer distribution) and one (1) year from the effective date of the registration statement. A registration statement may not be withdrawn for one (1) year from its effective date if any securities of the same class are outstanding. A registration statement may be withdrawn otherwise only in the discretion of the secretary of state.

(k) Reports. - So long as a registration statement is effective, the secretary of state may by rule or order require the person who filed the registration statement to file reports, not more often than quarterly, to keep reasonably current the information contained in the registration statement and to disclose the progress of the offering.

(m) Amendments. - A registration statement relating to a security issued by a face amount certificate company or a redeemable security issued by an open-end management company or unit investment trust, as those terms are defined in the Investment Company Act of 1940, may be amended after its effective date so as to increase the securities specified as proposed to be offered. Such an amendment becomes effective when the secretary of state so orders. Every person filing such an amendment shall pay the filing fee specified in subsection (b) of this section.



17-4-112. Registration of securities; denial, suspension or revocation of registration; stop orders.

17-4-112. Registration of securities; denial, suspension or revocation of registration; stop orders.

(a) The secretary of state may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement if he finds that the order is in the public interest and that:

(i) The registration statement as of its effective date or as of any earlier date in the case of an order denying effectiveness, or any amendment under W.S. 17-4-111(m) as of its effective date, or any report under W.S. 17-4-111(k) is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact;

(ii) Any provision of this act or any rule, order, or condition lawfully imposed under this act has been willfully violated, in connection with the offering, by:

(A) The person filing the registration statement;

(B) The issuer, any partner, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or

(C) Any underwriter;

(iii) The security registered or sought to be registered is the subject of an administrative stop order or similar order or a permanent or temporary injunction of any court of competent jurisdiction entered under any other federal or state act applicable to the offering, but:

(A) The secretary of state may not institute a proceeding against an effective registration statement under paragraph (iii) of this subsection more than one (1) year from the date of the order or injunction relied on; and

(B) He may not enter an order under paragraph (iii) of this subsection on the basis of an order or injunction entered under any other state act unless that order or injunction was based on facts which would currently constitute a ground for a stop order under this section.

(iv) The issuer's enterprise or method of business includes or would include activities which are illegal where performed;

(v) The offering has worked or tended to work a fraud upon purchasers or would so operate;

(vi) The offering has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, or promoters' profits or participation, or unreasonable amounts or kinds of options;

(vii) When a security is sought to be registered by notification, it is not eligible for such registration;

(viii) When a security is sought to be registered by coordination, there has been a failure to comply with the undertaking required by W.S. 17-4-109(b)(iv); or

(ix) The applicant or registrant has failed to pay the proper filing fee; but the secretary of state may enter only a denial order under this subdivision and he shall vacate any such order when the deficiency has been corrected.

(b) The secretary of state may not institute a stop order proceeding against an effective registration statement on the basis of a fact or transaction known to him when the registration statement became effective unless the proceeding is instituted within the next thirty (30) days.

(c) The secretary of state may by order summarily postpone or suspend the effectiveness of the registration statement pending final determination of any proceeding under this section. Upon the entry of the order, the secretary of state shall promptly notify each person specified in subsection (a) of this section that it has been entered and of the reasons therefor and that within fifteen (15) days after the receipt of a written request the matter will be set down for hearing. If no hearing is requested and none is ordered by the secretary of state, the order will remain in effect until it is modified or vacated by the secretary of state. If a hearing is requested or ordered, the secretary of state, after notice of and opportunity for hearing to each person specified in subsection (d) of this section, may modify or vacate the order or extend it until final determination.

(d) No stop order may be entered under any part of this section except the first sentence of subsection (c) of this section without:

(i) Appropriate notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be or have been offered;

(ii) Opportunity for hearing; and

(iii) Written findings of fact and conclusions of law.

(e) The secretary of state may vacate or modify a stop order if he finds that the conditions which prompted its entry have changed or that it is otherwise in the public interest to do so.



17-4-113. Definitions.

17-4-113. Definitions.

(a) When used in this act, unless the context otherwise requires:

(i) "Administrator" means the secretary of state;

(ii) "Agent" means any individual other than a broker-dealer who represents a broker-dealer or issuer in effecting or attempting to effect purchases or sales of securities. "Agent" does not include an individual who represents (A) an issuer in (I) effecting transactions in a security exempted by W.S. 17-4-114(a)(i), (ii), (iii), (ix) or (x), (II) effecting transactions exempted by W.S. 17-4-114(b), (III) effecting transactions in a covered security as described in section 18(b)(3) and 18(b)(4)(D) of the Securities Act of 1933, or (IV) effecting transactions with existing employees, partners or directors of the issuer if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this state; or (B) a broker-dealer in effecting transactions in this state limited to those transactions described in section 15(h)(2) of the Securities Exchange Act of 1934. A partner, officer, or director of a broker-dealer or issuer, or a person occupying a similar status or performing similar functions, is an agent only if he otherwise comes within this definition;

(iii) "Broker-dealer" means any person engaged in the business of effecting transactions in securities for the account of others or for his own account. "Broker-dealer" does not include:

(A) An agent;

(B) An issuer;

(C) A bank, savings institution, or trust company, engaging in securities transactions limited to trust or banking functions and not with the general public;

(D) A person who has no place of business in this state if:

(I) He effects transactions in this state exclusively with or through (1) the issuers of the securities involved in the transactions, (2) other broker-dealers or (3) banks, savings institutions, trust companies, insurance companies, investment companies as defined in the Investment Company Act of 1940, pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees; or

(II) During any period of twelve (12) consecutive months he does not direct more than fifteen (15) offers to sell or buy into this state in any manner to persons other than those specified in subdivision (I) of this subparagraph, whether or not the offeror or any of the offerees is then present in this state.

(E) A person who is resident in Canada, has no office or other physical presence in this state, and complies with the following conditions:

(I) Is a member of a self-regulatory organization or stock exchange in Canada;

(II) Maintains his provincial or territorial registration and his membership in a self-regulatory organization or stock exchange in good standing;

(III) Is not in violation of W.S. 17-4-101; and

(IV) Only effects or attempts to effect transactions in securities:

(1) With or for a person from Canada who is temporarily present in this state, with whom the Canadian person had a bona fide business-client relationship before the person entered this state; or

(2) With or for a person from Canada who is present in this state, whose transactions are in a self-directed tax advantaged retirement plan in Canada of which the person is the holder or contributor.

(iv) "Fraud", "deceit", and "defraud" are not limited to common-law deceit;

(v) "Guaranteed" means guaranteed as to payment of principal, interest, or dividends;

(vi) "Issuer" means any person who issues or proposes to issue any security, except that with respect to certificates of deposit, voting trust certificates, or collateral trust certificates, or with respect to certificates of interest or shares in an unincorporated investment trust not having a board of directors or persons performing similar functions or of the fixed, restricted management, or unit type, the term "issuer" means the person or persons performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust or other agreement or instrument under which the security is issued;

(vii) "Nonissuer" means not directly or indirectly for the benefit of the issuer;

(viii) "Person" means an individual, a corporation, a partnership, an association, a joint-stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or political subdivision of a government;

(ix)(A) "Sale" or "sell" includes every contract of sale of, contract to sell, or disposition of, a security or interest in a security for value;

(B) "Offer" or "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value;

(C) Any security given or delivered with, or as a bonus on account of, any purchase of securities or any other thing is considered to constitute part of the subject of the purchase and to have been offered and sold for value;

(D) A purported gift of assessable stock is considered to involve an offer and sale;

(E) Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is considered to include an offer of the other security;

(F) The terms defined in this subsection do not include:

(I) Any bona fide pledge or loan;

(II) Any stock dividend, whether the corporation distributing the dividend is the issuer of the stock or not, if nothing of value is given by stockholders for the dividend other than the surrender of a right to a cash or property dividend when each stockholder may elect to take the dividend in cash or property or in stock;

(III) Any act incident to a class vote by stockholders, pursuant to the certificate of incorporation or the applicable corporation statute, on a merger, consolidation, reclassification of securities, or sale of corporate assets in consideration of the issuance of securities of another corporation; or

(IV) Any act incident to a judicially approved reorganization in which a security is issued in exchange for one (1) or more outstanding securities, claims, or property interests, or partly in such exchange and partly for cash.

(x) "Securities Act of 1933", "Securities Exchange Act of 1934", "Public Utility Holding Company Act of 1935", and "Investment Company Act of 1940" mean the federal statutes of those names as amended before or after the effective date of this act;

(xi) "Security" means any note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of interest or participation in any profit sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable share; investment contract; voting trust certificate; certificate of deposit for a security or, in general, any interest or instrument commonly known as a "security", or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. "Security" does not include any insurance or endowment policy or annuity contract under which an insurance company promises to pay money either in a lump sum or periodically for life or for some other specified period;

(xii) "State" means any state, territory, or possession of the United States, the District of Columbia and Puerto Rico;

(xiii) "Covered security" means any security that is a covered security under section 18(b) of the Securities Act of 1933 or rules or regulations promulgated thereunder, except, up through October 10, 1999, or such other date as may be legally permissible, a covered security for which a fee has not been paid and promptly remedied following written notification from the secretary of state to the issuer of the nonpayment or underpayment of such fees, as required by this chapter, shall not be a covered security.



17-4-114. Exemptions from registration and literature filing requirements.

17-4-114. Exemptions from registration and literature filing requirements.

(a) The following securities are exempted from W.S. 17-4-107 and 17-4-115:

(i) Any security (including a revenue obligation) issued or guaranteed by the United States, any state, any political subdivision of a state, or any agency or corporate or other instrumentality of one (1) or more of the foregoing; or any certificate of deposit for any of the foregoing;

(ii) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporate or other instrumentality of one (1) or more of the foregoing, or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor;

(iii) Any security issued by a state or national bank authorized to do business in the state;

(iv) Any security issued by and representing an interest in or a debt of, or guaranteed by, any federal savings and loan association, or any building and loan or similar association organized under the laws of any state and authorized to do business in this state;

(v) Any security issued or guaranteed by any federal credit union or any credit union, industrial loan association, or similar association organized and supervised under the laws of this state;

(vi) Any security issued or guaranteed by any railroad, other common carrier, public utility, or holding company which is:

(A) Subject to the jurisdiction of the interstate commerce commission;

(B) A registered holding company under the Public Utility Holding Company Act of 1935 or a subsidiary of such a company within the meaning of that act;

(C) Regulated in respect of its rates and charges by a governmental authority of the United States or any state; or

(D) Regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province.

(vii) Any security listed or approved for listing upon notice of issuance on the New York stock exchange, the American stock exchange or the National Association of Securities Dealers Automated Quotation National Market System (NASDAQ/NMS), the Chicago board options exchange or any other exchange or national quotation system that the secretary of state may designate by rule or order; any other security of the same issuer which is of senior or substantially equal rank; any security called for by subscription rights or warrants so listed or approved; or any warrant or right to purchase or subscribe to any of the foregoing; or any security which meets all of the following conditions:

(A) If the issuer is not organized under the laws of the United States or a state, it has appointed a duly authorized agent in the United States for service of process and has set forth the name and address of such agent in its prospectus;

(B) A class of the issuer's securities shall be registered under Section 12 of the Securities Exchange Act of 1934 and has been so registered for three (3) years immediately preceding the offering date;

(C) Neither the issuer nor a significant subsidiary has had a material default during the lesser of the last seven (7) years or the issuer's existence in the payment of principal, interest, dividend or sinking fund installment on preferred stock or indebtedness or rentals under leases with terms of three (3) years or more. A "material default" is a failure to pay, the effect of which is to cause indebtedness to become due prior to its stated maturity or to cause termination or reentry under a lease prior to its stated expiration, if the indebtedness or the rental obligation for the unexpired term exceeds five percent (5%) of the issuer's (and its consolidated subsidiaries) total assets, or if the arrearage in required dividend payments on preferred stock is not satisfied within thirty (30) days;

(D) The issuer has had consolidated net income (before extraordinary items and the cumulative effect of accounting changes) of at least one million dollars ($1,000,000.00) in four (4) of its last five (5) fiscal years, including its last fiscal year. In the case of interest-bearing debt securities, such net income for the issuer's last fiscal year before depreciation and taxes, shall be one and one-half (1 1/2) times the issuer's annual interest expense, giving effect to the proposed offering and the intended use of proceeds. "Last fiscal year" means the most recent fiscal year for which audited financial statements are available, provided that such statements cover a fiscal period ended not more than fifteen (15) months from the commencement of the offering;

(E) If the offering is of stock or shares (other than preferred stock or shares), the securities are owned beneficially or of record, on any date within six (6) months prior to the commencement of the offering, by at least one thousand two hundred (1,200) persons, and on that date there are at least seven hundred fifty thousand (750,000) of the shares outstanding with an aggregate market value, based on the average bid price, of at least three million seven hundred fifty thousand dollars ($3,750,000.00). In determining the number of persons who are beneficial owners of the stock or shares of an issuer, the issuer or broker-dealer may rely in good faith upon written information furnished by the record owners;

(F) If the offering is of stock or shares (other than preferred stock or shares) and except as otherwise required by law, the securities have voting rights at least equal to the securities of each of the issuer's outstanding classes of stock or shares (other than preferred stock or shares), with respect to the number of votes per share and the right to vote on the same general corporate decisions;

(G) For good cause after hearing as held in accord with rules and regulations adopted in accord with the Wyoming Administrative Procedure Act and W.S. 17-4-124 the secretary of state may suspend applicability of any exemption provided in this section.

(viii) Any security issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purposes, or as a chamber of commerce or trade or professional association;

(ix) Any commercial paper which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which evidences an obligation to pay cash within nine (9) months of the date of issuance, exclusive of days of grace, or any renewal of such paper which is likewise limited, or any guarantee of such paper or of any such renewal;

(x) Any investment contract issued in connection with an employee stock purchase, savings, pension, profit sharing, or similar benefit plan if the administrator is notified in writing thirty (30) days before the inception of the plan or with respect to plans which are in effect on the effective date of this act, within sixty (60) days thereafter (or within thirty (30) days before they are reopened if they are closed on the effective date of this act);

(xi) Any security of an investment company registered under the Investment Company Act of 1940 (15 U.S.C. 80a-1 through 80a-64) provided:

(A) The issuer of an open-end management company that offers or sells shares in Wyoming files a notice to claim this exemption and pays an annual fee of one hundred dollars ($100.00) within sixty (60) days of the company's fiscal year end;

(B) The sponsor of a unit investment trust that sponsors a unit investment trust that offers or sells shares in Wyoming files a notice to claim this exemption and pays a fee of one hundred dollars ($100.00).

(xii) Any security of any cooperative incorporated or organized under law of this or another state and qualified with the secretary of state to do business in this state, subject to the following:

(A) No commission or other remuneration is paid or given directly or indirectly for soliciting any prospective buyer in this state; and

(B) The security is necessary or incidental to establishing membership in the cooperative association; and

(C) The security is nontransferable; or

(D) The administrator is notified in writing at least thirty (30) days before the security is offered for sale. Notice under this subparagraph shall contain the form of disclosure or prospectus and other sales literature to be used in the security offering together with financial statements in a form required by the administrator.

(b) The following transactions are exempted from W.S. 17-4-107 and 17-4-115:

(i) Any isolated nonissuer transaction, whether effected through a broker-dealer or not;

(ii) Any nonissuer distribution of an outstanding security if:

(A) A recognized securities manual contains the names of the issuer's officers and directors, a balance sheet of the issuer as of a date within eighteen (18) months, and a profit and loss statement for either the fiscal year preceding that date or the most recent year of operations; or

(B) The security has a fixed maturity or a fixed interest or dividend provision and there has been no default during the current fiscal year or within the three (3) preceding fiscal years, or during the existence of the issuer and any predecessors if less than three (3) years, in the payment of principal, interest, or dividends on the security.

(iii) Any nonissuer transaction effected by or through a registered broker-dealer pursuant to an unsolicited order or offer to buy; but the secretary of state may by rule require that the customer acknowledge upon a specified form that the sale was unsolicited, and that a signed copy of each such form be preserved by the broker-dealer for a specified period;

(iv) Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(v) Any transaction in a bond or other evidence of indebtedness secured by a real or chattel mortgage or deed of trust, or by an agreement for the sale of real estate or chattels, if the entire mortgage, deed of trust, or agreement, together with all the bonds or other evidences of indebtedness secured thereby, is offered and sold as a unit;

(vi) Any transaction by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(vii) Any transaction executed by a bona fide pledgee without any purpose of evading this act;

(viii) Any offer or sale to a bank, savings institution, trust company, insurance company, investment company as defined in the Investment Company Act of 1940, pension or profit sharing trust, or other financial institution or institutional buyer, or to a broker-dealer, whether the purchaser is acting for itself or in some fiduciary capacity;

(ix) Any transaction pursuant to an offer directed by the offeror to not more than fifteen (15) persons (other than those designated in paragraph (viii) of this subsection) in this state during any period of twelve (12) consecutive months, whether or not the offeror or any of the offerees is then present in this state, if (A) the seller reasonably believes that all the buyers in this state (other than those designated in paragraph (viii) of this subsection) are purchasing for investment and (B) no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective buyer in this state (other than those designated in paragraph (viii) of this subsection); but, upon application of the offeror and payment of a filing fee of two hundred dollars ($200.00), the secretary of state may by rule or order, as to any security or transaction or any type of security or transaction, withdraw or further condition this exemption, or increase or decrease the number of offerees permitted, or waive the conditions in clauses (A) and (B) with or without the substitution of a limitation on remuneration;

(x) Any offer or sale of a preorganization certificate or subscription if (A) no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective subscriber, (B) the number of subscribers does not exceed fifteen (15) and (C) no payment is made by any subscriber;

(xi) Any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of convertible securities, nontransferable warrants, or transferable warrants exercisable within not more than ninety (90) days of their issuance, if (A) no commission or other remuneration (other than a standby commission) is paid or given directly or indirectly for soliciting any security holder in this state, or (B) the issuer first files a notice specifying the terms of the offer and the secretary of state does not by order disallow the exemption within the next five (5) full business days;

(xii) Any offer (but not a sale) of a security for which registration statements have been filed under both this act and the Securities Act of 1933 if no stop order or refusal is in effect and no public proceeding or examination looking toward such an order is pending under either act;

(xiii) Any offer (but not a sale) of a security made by or on behalf of an issuer for the sole purpose of soliciting an indication of interest in receiving a prospectus or its equivalent for the security pursuant to rules promulgated by the secretary of state; or

(xiv) Any offer (but not a sale) of a security made on or through the Internet, the World Wide Web or a similar proprietary or common carrier electronic system, provided:

(A) The offer indicates, directly or indirectly, that the security is not being offered to residents of Wyoming;

(B) The offer is not specifically directed to any person in Wyoming by, or on behalf of, the issuer of the security; and

(C) No sales of the issuer's security are made in Wyoming as a result of the offer until such time as the security being offered has been registered under this chapter and a final prospectus or form U-7 is delivered to the offeree prior to such sale.

(xv) An offer or sale of a security effected by a person excluded from the definition of broker-dealer under W.S. 17-4-113(a)(iii)(E).

(c) The secretary of state may by order deny or revoke any exemption specified in paragraph (ix) or (x) of subsection (a) or in subsection (b) of this section with respect to a specific security or transaction. No such order may be entered without appropriate prior notice to all interested parties, opportunity for hearing, and written findings of fact and conclusions of law, except that the secretary of state may by order summarily deny or revoke any of the specified exemptions pending final determination of any proceeding under this subsection. Upon the entry of a summary order, the secretary of state shall promptly notify all interested parties that it has been entered and of the reasons therefor and that within fifteen (15) days of the receipt of a written request the matter will be set down for hearing. If no hearing is requested and none is ordered by the administrator, the order will remain in effect until it is modified or vacated by the secretary of state. If a hearing is requested or ordered, the secretary of state after notice of and opportunity for hearing to all interested persons may modify or vacate the order or extend it until final determination. No order under this subsection may operate retroactively. No person may be considered to have violated W.S. 17-4-107 or 17-4-115 by reason of any offer or sale effected after the entry of an order under this subsection if he sustains the burden of proof that he did not know, and in the exercise of reasonable care could not have known, of the order.

(d) In any proceeding under this act, the burden of proving an exemption or an exception from a definition is upon the person claiming it.



17-4-115. Filing of sales and advertising literature.

17-4-115. Filing of sales and advertising literature.

The secretary of state may by rule or order require the filing of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature or advertising communication addressed or intended for distribution to prospective investors, unless the security or transaction is exempted by W.S. 17-4-114 or is a covered security.



17-4-116. False statements in documents or proceedings.

17-4-116. False statements in documents or proceedings.

It is unlawful for any person to make or cause to be made, in any document filed with the secretary of state or in any proceeding under this act, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.



17-4-117. Unlawful representations concerning approval of registration or exemption.

17-4-117. Unlawful representations concerning approval of registration or exemption.

(a) Neither the fact that an application for registration under W.S. 17-4-103 through 17-4-106 or a registration statement under W.S. 17-4-107 through 17-4-112 has been filed nor the fact that a person or security is effectively registered constitutes a finding by the secretary of state that any document filed under this act is true, complete, and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction means that the secretary of state has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction.

(b) It is unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with subsection (a) of this section.



17-4-118. Administration of provisions; use or disclosure of information by secretary of state or employees.

17-4-118. Administration of provisions; use or disclosure of information by secretary of state or employees.

(a) This act shall be administered by the secretary of state.

(b) It is unlawful for the secretary of state or any of his officers or employees to use for personal benefit any information which is filed with or obtained by the secretary of state and which is not made public. No provision of this act authorizes the secretary of state or any of his officers or employees to disclose any such information except among themselves or when necessary or appropriate in a proceeding or investigation under this act. No provision of this act either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the administrator or any of his officers or employees.



17-4-119. Investigations; subpoenaing witnesses; production of documents.

17-4-119. Investigations; subpoenaing witnesses; production of documents.

(a) The secretary of state in his discretion:

(i) May make such public or private investigations within or outside of this state as he deems necessary to determine whether any person has violated or is about to violate any provision of this act or any rule or order hereunder, or to aid in the enforcement of this act or in the prescribing of rules and forms hereunder;

(ii) May require or permit any person to file a statement in writing, under oath or otherwise as the secretary of state determines, as to all the facts and circumstances concerning the matter to be investigated; and

(iii) May publish information concerning any violation of this act or any rule or order hereunder.

(b) For the purpose of any investigation or proceeding under this act, the secretary of state or any officer designated by him may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the secretary of state deems relevant or material to the inquiry.

(c) In case of contumacy by, or refusal to obey a subpoena issued to, any person, the Wyoming district court, upon application by the secretary of state, may issue to the person an order requiring him to appear before the secretary of state or the officer designated by him, there to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(d) No person is excused from attending and testifying or from producing any document or record before the secretary of state, or in obedience to the subpoena of the secretary of state or any officer designated by him, or in any proceeding instituted by the secretary of state, on the ground that the testimony or evidence (documentary or otherwise) required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after claiming his privilege against self-incrimination, to testify or produce evidence (documentary or otherwise), except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.



17-4-120. Enjoining violations.

17-4-120. Enjoining violations.

Whenever it appears to the secretary of state that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this act or any rule or order hereunder, he may in his discretion bring an action in the Wyoming district court to enjoin the acts or practices and to enforce compliance with this act or any rule or order hereunder. Upon a proper showing a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets. The court may not require the secretary of state to post a bond.



17-4-121. Penalties for violations.

17-4-121. Penalties for violations.

(a) Any person who willfully violates any provision of this act except W.S. 17-4-116 or who willfully violates any rule or order under this act, or who willfully violates W.S. 17-4-116 knowing the statement made to be false or misleading in any material respect, shall upon conviction be fined not more than five thousand dollars ($5,000.00) or imprisoned not more than three (3) years, or both; but no person may be imprisoned for the violation of any rule or order if he proves that he had no knowledge of the rule or order.

(b) The secretary of state may refer such evidence as is available concerning violations of this act or of any rule or order hereunder to the attorney general who may, with or without such a reference, institute the appropriate criminal proceedings under this act.

(c) Nothing in this act limits the power of the state to punish any person for any conduct which constitutes a crime by statute or at common law.



17-4-122. Civil liability of sellers violating provisions.

17-4-122. Civil liability of sellers violating provisions.

(a) Any person who:

(i) Offers or sells a security in violation of W.S. 17-4-103(a), 17-4-107, or 17-4-117(b) or of any rule or order under W.S. 17-4-115 which requires the affirmative approval of sales literature before it is used, or of any condition imposed under W.S. 17-4-110(d), 17-4-111(g), or 17-4-111(h); or

(ii) Offers or sells a security by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading (the buyer not knowing of the untruth or omission), and who does not sustain the burden of proof that he did not know, and in the exercise of reasonable care could not have known, of the untruth or omission, is liable to the person buying the security from him, who may sue either at law or in equity to recover the consideration paid for the security, together with interest at six percent (6%) per year from the date of payment, costs, and reasonable attorneys' fees, less the amount of any income received on the security, upon the tender of the security, or for damages if he no longer owns the security. Damages are the amount that would be recoverable upon a tender less the value of the security when the buyer disposed of it and interest at six percent (6%) per year from the date of disposition.

(b) Every person who directly or indirectly controls a seller liable under subsection (a) of this section, every partner, officer, or director of such a seller, every person occupying a similar status or performing similar functions, every employee of such a seller who materially aids in the sale, and every broker-dealer or agent who materially aids in the sale are also liable jointly and severally with and to the same extent as the seller, unless the nonseller who is so liable sustains the burden of proof that he did not know, and in exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There is contribution as in cases of contract among the several persons so liable.

(c) Any tender specified in this section may be made at any time before entry of judgment.

(d) Every cause of action under this act survives the death of any person who might have been a plaintiff or defendant.

(e) No person may sue under this section more than two (2) years after the contract of sale. No person may sue under this section:

(i) If the buyer received a written offer, before suit and at a time when he owned the security, to refund the consideration paid together with interest at six percent (6%) per year from the date of payment, less the amount of any income received on the security, and he failed to accept the offer within thirty (30) days of its receipt; or

(ii) If the buyer received such an offer before suit and at a time when he did not own the security, unless he rejected the offer in writing within thirty (30) days of its receipt.

(f) No person who has made or engaged in the performance of any contract in violation of any provision of this act or any rule or order hereunder, or who has acquired any purported right under any such contract with knowledge of the facts by reason of which its making or performance was in violation, may base any suit on the contract.

(g) Any condition, stipulation, or provision binding any person acquiring any security to waive compliance with any provision of this act or any rule or order hereunder is void.

(h) The rights and remedies provided by this act are in addition to any other rights or remedies that may exist at law or in equity, but this act does not create any cause of action not specified in this section or W.S. 17-4-104(e).



17-4-123. Judicial review of orders of secretary of state.

17-4-123. Judicial review of orders of secretary of state.

(a) Any person aggrieved by a final order of the secretary of state may obtain a review of the order in the Wyoming district court by filing in court, within sixty (60) days after the entry of the order, a written petition praying that the order be modified or set aside in whole or in part. A copy of the petition shall be forthwith served upon the secretary of state, and thereupon the secretary of state shall certify and file in court a copy of the filing and evidence upon which the order was entered. When these have been filed, the court has exclusive jurisdiction to affirm, modify, enforce, or set aside the order, in whole or in part. The findings of the secretary of state as to the facts, if supported by competent, material and substantial evidence, are conclusive. If either party applies to the court for leave to adduce additional material evidence, and shows to the satisfaction of the court that there were reasonable grounds for failure to adduce the evidence in the hearing before the secretary of state, the court may order the additional evidence to be taken before the secretary of state and to be adduced upon the hearing in such manner and upon such conditions as the court considers proper. The secretary of state may modify his findings and order by reason of the additional evidence and shall file in court the additional evidence together with any modified or new findings or order. The judgment of the court is final, subject to review by the Wyoming supreme court.

(b) The commencement of proceedings under subsection (a) of this section does not, unless specifically ordered by the court, operate as a stay of the secretary of state's order.



17-4-124. Rules, forms and orders.

17-4-124. Rules, forms and orders.

(a) The secretary of state may from time to time make, amend, and rescind such rules, forms and orders as are necessary to carry out the provisions of this act, including rules and forms governing registration statements, applications, and reports, and defining any terms, whether or not used in this act, insofar as the definitions are not inconsistent with the provisions of this act. For the purpose of rules and forms, the secretary of state may classify securities, persons, and matters within his jurisdiction, and prescribe different requirements for different classes.

(b) No rule, form, or order may be made, amended, or rescinded unless the secretary of state finds that the action is necessary or appropriate in the public interest or for the protection of investors and consistent with the purposes fairly intended by the policy and provisions of this act. In prescribing rules and forms the secretary of state may cooperate with the securities administrators of the other states and the securities and exchange commission with a view to effectuating the policy of this act to achieve maximum uniformity in the form and content of registration statements, applications, and reports wherever practicable.

(c) The secretary of state may by rule or order prescribe the form and content of financial statements required under this act, the circumstances under which consolidated financial statements shall be filed, and whether any required financial statements shall be certified by independent or certified public accountants. All financial statements shall be prepared in accordance with generally accepted accounting practices.

(d) All rules and forms of the secretary of state shall be published.

(e) No provision of this act imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form, or order of the secretary of state, notwithstanding that the rule, form, or order may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

(f) For any violation of this chapter, the secretary of state may by order entered in accordance with this subsection impose a civil penalty, assess costs, require restitution to investors or impose other conditions upon a registered person or any registrant which the secretary of state determines to be in the public interest. In addition to any other civil or criminal penalty provided in this chapter any person, whether registered or not, who willfully violates any provision of this chapter, may be assessed civil penalties, be required to pay restitution and costs or to rescind the transaction or transactions and pay costs, if the secretary of state finds it in the public interest. An order under this subsection shall be entered in accordance with the following:

(i) For the purpose of determining the amount of any civil penalty to be imposed for a violation of any provision of the Wyoming Securities Act, the secretary of state shall consider:

(A) The circumstances, nature, frequency, seriousness, magnitude, persistence and willfulness of the conduct constituting the violation;

(B) The scope of the violation, including the number of persons affected by the conduct constituting the violations;

(C) The level of restitution or compensation that the violator has made;

(D) Past and concurrent conduct of the violator that has given rise to any sanction or judgment imposed by, or plea or settlement with, the secretary of state or any state securities administrator, any court of competent jurisdiction, the Securities and Exchange Commission, any other federal or state agency or any self-regulatory organization; and

(E) Any other factor that the secretary of state finds appropriate in the public interest or for the protection of investors and within the purposes fairly intended by the policy and provisions of the Wyoming Securities Act.

(ii) A civil penalty levied under this subsection shall not exceed two hundred fifty dollars ($250.00) for each violation per person nor ten thousand dollars ($10,000.00) in a single proceeding against any one (1) person;

(iii) The secretary of state may charge, in addition to any administrative assessment, penalty, remedy or sanction imposed under this section, the actual cost of any examination or investigation made by the secretary of state pursuant to this section to the party or parties subject of the investigation or examination.

(g) Every hearing in an administrative proceeding shall be public unless the secretary of state in his discretion grants a request joined in by all the respondents that the hearing be conducted privately.



17-4-125. When document deemed filed; register of applications, statements and orders; inspection of information; copies of records; interpretative opinions.

17-4-125. When document deemed filed; register of applications, statements and orders; inspection of information; copies of records; interpretative opinions.

(a) A document is filed when it is received by the secretary of state.

(b) The secretary of state may cooperate with the securities administrators of one (1) or more states, Canadian provinces or territories, or other country, the securities and exchange commission, the commodity futures trading commission, the securities investor protection corporation, any self-regulatory organization or any law enforcement or regulatory organization to establish a central depository for registration under this act and of documents or records required or allowed to be maintained under this act.

(c) The secretary of state shall keep a register of all applications for registration and registration statements which are or have ever been effective under this act and all denial, suspension, or revocation orders which have ever been entered under this act. The register shall be open for public inspection.

(d) The information contained in or filed with any registration statement, application, or report may be made available to the public under such rules as the secretary of state prescribes.

(e) Upon request and at such reasonable charges as he prescribes, the secretary of state shall furnish to any person photostatic or other copies (certified under his seal of office if requested) of any entry in the register or any document which is a matter of public record. In any proceeding or prosecution under this act, any copy so certified is prima facie evidence of the contents of the entry or document certified.

(f) The secretary of state in his discretion may honor requests from interested persons for interpretative opinions.



17-4-126. Applicability of provisions; place of offer or acceptance; service of process.

17-4-126. Applicability of provisions; place of offer or acceptance; service of process.

(a) W.S. 17-4-101, 17-4-103(a), 17-4-107, 17-4-132, 17-4-117 and 17-4-122 apply to persons who sell or offer to sell when:

(i) An offer to sell is made in this state; or

(ii) An offer to buy is made and accepted in this state.

(b) W.S. 17-4-101, 17-4-103(a) and 17-4-117 apply to persons who buy or offer to buy when:

(i) An offer to buy is made in this state; or

(ii) An offer to sell is made and accepted in this state.

(c) For the purpose of this section, an offer to sell or to buy is made in this state, whether or not either party is then present in this state, when the offer:

(i) Originates from this state; or

(ii) Is directed by the offeror to this state and received at the place to which it is directed (or at any post office in this state in the case of a mailed offer).

(d) For the purpose of this section, an offer to buy or to sell is accepted in this state when acceptance is communicated to the offeror in this state and has not previously been communicated to the offeror, orally or in writing, outside this state; and acceptance is communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed (or at any post office in this state in the case of a mailed acceptance).

(e) An offer to sell or to buy is not made in this state when:

(i) The publisher circulates or there is circulated on his behalf in this state any bona fide newspaper or other publication of general, regular, and paid circulation which is not published in this state, or which is published in this state but has had more than two-thirds of its circulation outside this state during the past twelve (12) months; or

(ii) A radio or television program originating outside this state is received in this state.

(f) W.S. 17-4-102 applies when any act instrumental in effecting prohibited conduct is done in this state, whether or not either party is then present in this state.

(g) Every applicant for registration under this act and every issuer which proposes to offer a security in this state through any person acting on an agency basis in the common-law sense shall file with the secretary of state, in such form as he by rule prescribes, an irrevocable consent appointing the secretary of state or his successor in office to be his attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against him or his successor executor or administrator which arises under this act or any rule or order hereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. A person who has filed such a consent in connection with a previous registration or notice filing need not file another. Service may be made by leaving a copy of the process in the office of the secretary of state, but it is not effective unless:

(i) The plaintiff, who may be the secretary of state in a suit, action, or proceeding instituted by him, forthwith sends notice of the service and a copy of the process by registered mail to the defendant or respondent at his last address on file with the secretary of state; and

(ii) The plaintiff's affidavit of compliance with this subsection if filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(h) When any person, including any nonresident of this state, engages in conduct prohibited or made actionable by this act or any rule or order hereunder, and he has not filed a consent to service of process under subsection (g) of this section and personal jurisdiction over him cannot otherwise be obtained in this state, that conduct shall be considered equivalent to his appointment of the secretary of state or his successor in office to be his attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against him or his successor executor or administrator which grows out of that conduct and which is brought under this act or any rule or order hereunder, with the same force and validity as if served on him personally. Service may be made by leaving a copy of the process in the office of the secretary of state, and it is not effective unless:

(i) The plaintiff, who may be the secretary of state in a suit, action, or proceeding instituted by him, forthwith sends notice of the service and a copy of the process by registered mail to the defendant or respondent at his last known address or takes other steps which are reasonably calculated to give actual notice; and

(ii) The plaintiff's affidavit of compliance with this subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(j) When process is served under this section, the court, or the secretary of state in a proceeding before him, shall order such continuance as may be necessary to afford the defendant or respondent reasonable opportunity to defend.



17-4-127. Uniform construction of provisions.

17-4-127. Uniform construction of provisions.

This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it and to coordinate the interpretation and administration of this act with the related federal regulation.



17-4-128. Repeal of former provisions; applicability of prior law.

17-4-128. Repeal of former provisions; applicability of prior law.

(a) Sections 17-102 through 17-117, Wyoming Statutes 1957, are repealed except as saved in this section.

(b) Prior law exclusively governs all suits, actions, prosecutions, or proceedings which are pending or may be initiated on the basis of facts or circumstances occurring before the effective date of this act except that no civil suit or action may be maintained to enforce any liability under prior law unless brought within any period of limitation which applied when the cause of action accrued and in any event within two (2) years after the effective date of this act.

(c) All effective registrations under prior law, all administrative orders relating to such registrations, and all conditions imposed upon such registrations remain in effect so long as they would have remained in effect if this act had not been passed. They are considered to have been filed, entered, or imposed under this act, but are governed by prior law.

(d) Prior law applies in respect of any offer or sale made within one (1) year after the effective date of this act pursuant to an offering begun in good faith before its effective date on the basis of an exemption available under prior law.

(e) Judicial review of all administrative orders as to which review proceedings have not been instituted by the effective date of this act are governed by W.S. 17-4-123, except that no review proceeding may be instituted unless the petition is filed within any period of limitation which applied to a review proceeding when the order was entered and in any event within sixty (60) days after the effective date of this act.



17-4-129. Short title.

17-4-129. Short title.

This act may be cited as the Uniform Securities Act.



17-4-130. Clearing corporations; registration required.

17-4-130. Clearing corporations; registration required.

(a) It is unlawful for any clearing corporation, as defined in W.S. 34.1-8-102(a)(v), other than a registered clearing agency which limits its business to those activities which are regulated by the United States Securities and Exchange Commission, to transact business in this state as a clearing corporation, including the clearance and settlement of securities, commercial paper and bank certificates of deposit unless it is a registered clearing corporation.

(b) The secretary of state may adopt reasonable rules and regulations necessary to implement this section.

(c) The director of the state department of audit or his designee shall inspect and examine each registered clearing corporation during each calendar year following W.S. 13-3-702(a) to the extent applicable. The examination shall be conducted pursuant to rules and regulations and orders as the director deems appropriate.



17-4-131. Disposition of fees.

17-4-131. Disposition of fees.

(a) The state treasurer shall credit sixty percent (60%) of all fees collected by the secretary of state under W.S. 17-4-101 through 17-4-130 to the general fund and the balance to a separate account. Annually, on July 1, monies within the account in excess of three hundred fifty thousand dollars ($350,000.00) shall be credited to the general fund. Pooled interest on the account shall be credited to the general fund.

(b) The secretary of state may expend money within the account provided by subsection (a) of this section as appropriated by the legislature to investigate, prosecute and otherwise ensure compliance with W.S. 17-4-101 through 17-4-131 and to promote investor awareness which may include investment and antifraud publications and seminars.

(c) The secretary of state shall in a separate subprogram budget request, submit expenditure requests for purposes specified and from the account established by this section.



17-4-132. Federal covered securities.

17-4-132. Federal covered securities.

(a) The secretary of state, by rule or order, may require the filing of any or all of the following documents with respect to a covered security under section 18(b)(2) of the Securities Act of 1933:

(i) Prior to the initial offer of such covered security in this state, all documents that are part of a federal registration statement filed with the United States Securities and Exchange Commission under the Securities Act of 1933, together with a consent to service of process signed by the issuer and with a fee of one-fiftieth of one percent (.0002%) of the total dollar offering amount to be offered in this state, but the fee shall in no case be less than two hundred dollars ($200.00) nor more than six hundred dollars ($600.00);

(ii) After the initial offer of such covered security in this state, all documents that are part of an amendment to a federal registration statement filed with the United States Securities and Exchange Commission under the Securities Act of 1933 which shall be filed concurrently with the secretary of state;

(iii) A report of the value of such covered securities offered or sold in this state if the secretary of state by rule or order requires.

(b) With respect to any security that is a covered security under section 18(b)(4)(D) of the Securities Act of 1933, the secretary of state, by rule or order, may require the issuer to file a notice on SEC Form D and a consent to service of process signed by the issuer no later than fifteen (15) days after the first sale of such covered security in this state, together with a filing fee as set by rule.

(c) The secretary of state, by rule or order, may require the filing of any document filed with the United States Securities and Exchange Commission under the Securities Act of 1933 with respect to a covered security under section 18(b)(3) or (4) of the Securities Act of 1933.

(d) The secretary of state may issue a stop order suspending the offer and sale of a covered security, except a covered security under section 18(b)(1) of the Securities Act of 1933, if it finds that:

(i) The order is in the public interest; and

(ii) There is a failure to comply with any condition established under this section.

(e) The secretary of state, by rule or order, may waive any or all of the provisions of this section.






CHAPTER 5 - LOAN, REAL ESTATE AND ABSTRACT COMPANIES

17-5-101. Repealed by Laws 1988, ch. 59, 2.

17-5-101. Repealed by Laws 1988, ch. 59, 2.



17-5-102. Repealed by Laws 1988, ch. 59, 2.

17-5-102. Repealed by Laws 1988, ch. 59, 2.



17-5-103. Repealed by Laws 1988, ch. 59, 2.

17-5-103. Repealed by Laws 1988, ch. 59, 2.



17-5-104. Repealed by Laws 1988, ch. 59, 2.

17-5-104. Repealed by Laws 1988, ch. 59, 2.



17-5-105. Repealed by Laws 1988, ch. 59, 2.

17-5-105. Repealed by Laws 1988, ch. 59, 2.






CHAPTER 6 - NONPROFIT CORPORATIONS GENERALLY

17-6-101. Repealed by Laws 1992, ch. 53, 3.

17-6-101. Repealed by Laws 1992, ch. 53, 3.



17-6-102. Repealed by Laws 1992, ch. 53, 3.

17-6-102. Repealed by Laws 1992, ch. 53, 3.



17-6-103. Repealed by Laws 1992, ch. 53, 3.

17-6-103. Repealed by Laws 1992, ch. 53, 3.



17-6-104. Repealed by Laws 1992, ch. 53, 3.

17-6-104. Repealed by Laws 1992, ch. 53, 3.



17-6-105. Repealed by Laws 1992, ch. 53, 3.

17-6-105. Repealed by Laws 1992, ch. 53, 3.



17-6-106. Repealed by Laws 1992, ch. 53, 3.

17-6-106. Repealed by Laws 1992, ch. 53, 3.



17-6-107. Repealed by Laws 1992, ch. 53, 3.

17-6-107. Repealed by Laws 1992, ch. 53, 3.



17-6-108. Repealed by Laws 1992, ch. 53, 3.

17-6-108. Repealed by Laws 1992, ch. 53, 3.



17-6-109. Repealed by Laws 1992, ch. 53, 3.

17-6-109. Repealed by Laws 1992, ch. 53, 3.



17-6-110. Repealed by Laws 1992, ch. 53, 3.

17-6-110. Repealed by Laws 1992, ch. 53, 3.



17-6-111. Repealed by Laws 1992, ch. 53, 3.

17-6-111. Repealed by Laws 1992, ch. 53, 3.



17-6-112. Repealed by Laws 1992, ch. 53, 3.

17-6-112. Repealed by Laws 1992, ch. 53, 3.



17-6-113. Repealed by Laws 1992, ch. 53, 3.

17-6-113. Repealed by Laws 1992, ch. 53, 3.



17-6-114. Repealed by Laws 1992, ch. 53, 3.

17-6-114. Repealed by Laws 1992, ch. 53, 3.



17-6-115. Repealed by Laws 1992, ch. 53, 3.

17-6-115. Repealed by Laws 1992, ch. 53, 3.



17-6-116. Repealed by Laws 1992, ch. 53, 3.

17-6-116. Repealed by Laws 1992, ch. 53, 3.



17-6-117. Repealed by Laws 1992, ch. 53, 3.

17-6-117. Repealed by Laws 1992, ch. 53, 3.






CHAPTER 7 - CHARITABLE, EDUCATIONAL, RELIGIOUS AND OTHERSOCIETIES

ARTICLE 1 - IN GENERAL

17-7-101. Repealed by Laws 1992, ch. 53, 3.

17-7-101. Repealed by Laws 1992, ch. 53, 3.



17-7-102. Repealed by Laws 1992, ch. 53, 3.

17-7-102. Repealed by Laws 1992, ch. 53, 3.



17-7-103. Repealed by Laws 1992, ch. 53, 3.

17-7-103. Repealed by Laws 1992, ch. 53, 3.



17-7-104. Repealed by Laws 1992, ch. 53, 3.

17-7-104. Repealed by Laws 1992, ch. 53, 3.



17-7-105. Repealed by Laws 1992, ch. 53, 3.

17-7-105. Repealed by Laws 1992, ch. 53, 3.



17-7-106. Repealed by Laws 1992, ch. 53, 3.

17-7-106. Repealed by Laws 1992, ch. 53, 3.



17-7-107. Repealed by Laws 1992, ch. 53, 3.

17-7-107. Repealed by Laws 1992, ch. 53, 3.



17-7-108. Repealed by Laws 1992, ch. 53, 3.

17-7-108. Repealed by Laws 1992, ch. 53, 3.



17-7-109. Repealed by Laws 1992, ch. 53, 3.

17-7-109. Repealed by Laws 1992, ch. 53, 3.



17-7-110. Repealed by Laws 1992, ch. 53, 3.

17-7-110. Repealed by Laws 1992, ch. 53, 3.



17-7-111. Repealed by Laws 1992, ch. 53, 3.

17-7-111. Repealed by Laws 1992, ch. 53, 3.



17-7-112. Repealed by Laws 1992, ch. 53, 3.

17-7-112. Repealed by Laws 1992, ch. 53, 3.



17-7-113. Repealed by Laws 1992, ch. 53, 3.

17-7-113. Repealed by Laws 1992, ch. 53, 3.



17-7-114. Repealed by Laws 1992, ch. 53, 3.

17-7-114. Repealed by Laws 1992, ch. 53, 3.



17-7-115. Repealed by Laws 1992, ch. 53, 3.

17-7-115. Repealed by Laws 1992, ch. 53, 3.



17-7-116. Repealed by Laws 1992, ch. 53, 3.

17-7-116. Repealed by Laws 1992, ch. 53, 3.






ARTICLE 2 - UNIFORM MANAGEMENT OF INSTITUTIONAL FUNDS ACT

17-7-201. Repealed By Laws 2009, Ch. 185, 2.

17-7-201. Repealed By Laws 2009, Ch. 185, 2.



17-7-202. Repealed By Laws 2009, Ch. 185, 2.

17-7-202. Repealed By Laws 2009, Ch. 185, 2.



17-7-203. Repealed By Laws 2009, Ch. 185, 2.

17-7-203. Repealed By Laws 2009, Ch. 185, 2.



17-7-204. Repealed By Laws 2009, Ch. 185, 2.

17-7-204. Repealed By Laws 2009, Ch. 185, 2.



17-7-205. Repealed By Laws 2009, Ch. 185, 2.

17-7-205. Repealed By Laws 2009, Ch. 185, 2.






ARTICLE 3 - UNIFORM PRUDENT MANAGEMENT OF INSTITUTIONAL FUNDSACT

17-7-301. Short title.

17-7-301. Short title.

This act shall be known and may be cited as the Uniform Prudent Management of Institutional Funds Act.



17-7-302. Definitions.

17-7-302. Definitions.

(a) As used in this act:

(i) "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose or any other purpose the achievement of which is beneficial to the community;

(ii) "Endowment fund" means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use;

(iii) "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to or held by an institution as an institutional fund;

(iv) "Institution" means:

(A) A person, other than an individual, organized and operated exclusively for charitable purposes;

(B) A government or governmental subdivision, agency or instrumentality to the extent that it holds funds exclusively for a charitable purpose; or

(C) A trust that had both charitable and noncharitable interests, after all noncharitable interests have been terminated.

(v) "Institutional fund" means a fund held by an institution exclusively for charitable purposes. The term does not include:

(A) Program-related assets;

(B) A fund held for an institution by a trustee that is not an institution; or

(C) A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

(vi) "Person" means as defined by W.S. 8-1-102;

(vii) "Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment;

(viii) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(ix) "This act" means W.S. 17-7-301 through 17-7-307.



17-7-303. Standard of conduct in managing and investing institutional fund.

17-7-303. Standard of conduct in managing and investing institutional fund.

(a) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(b) In addition to complying with the duty of loyalty imposed by law other than this act, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(c) In managing and investing an institutional fund, an institution:

(i) May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution and the skills available to the institution; and

(ii) Shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

(d) An institution may pool two (2) or more institutional funds for purposes of management and investment.

(e) Except as otherwise provided by a gift instrument, the following rules shall apply:

(i) In managing and investing an institutional fund, the following factors if relevant shall be considered:

(A) General economic conditions;

(B) The possible effect of inflation or deflation;

(C) The expected tax consequences, if any, of investment decisions or strategies;

(D) The role that each investment or course of action plays within the overall investment portfolio of the fund;

(E) The expected total return from income and the appreciation of investments;

(F) Other resources of the institution;

(G) The needs of the institution and the fund to make distributions and to preserve capital; and

(H) An asset's special relationship or special value, if any, to the charitable purposes of the institution.

(ii) Management and investment decisions about an individual asset shall be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution;

(iii) Except as otherwise provided by law other than this act, an institution may invest in any kind of property or type of investment consistent with this section;

(iv) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification;

(v) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio in order to bring the institutional fund into compliance with the purposes, terms and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this act;

(vi) A person who has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.



17-7-304. Appropriation for expenditure or accumulation of endowment fund; rules of construction.

17-7-304. Appropriation for expenditure or accumulation of endowment fund; rules of construction.

(a) Subject to subsection (d) of this section and to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(i) The duration and preservation of the endowment fund;

(ii) The purposes of the institution and the endowment fund;

(iii) General economic conditions;

(iv) The possible effect of inflation or deflation;

(v) The expected total return from income and the appreciation of investments;

(vi) Other resources of the institution; and

(vii) The investment policy of the institution.

(b) To limit the authority to appropriate for expenditure or accumulate under subsection (a) of this section, a gift instrument shall specifically state the limitation.

(c) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income", "interest", "dividends", or "rents, issues or profits", or "to preserve the principal intact" or words of similar import:

(i) Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(ii) Do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection (a) of this section.

(d) The appropriation for expenditure in any year of an amount greater than seven percent (7%) of the fair market value of an endowment fund, calculated on the basis of market values determined at least quarterly and averaged over a period of not less than three (3) years immediately preceding the year in which the appropriation for expenditure is made, creates a rebuttable presumption of imprudence. For an endowment fund in existence for fewer than three (3) years, the fair market value of the endowment fund shall be calculated for the period the endowment fund has been in existence. This subsection shall not:

(i) Apply to an appropriation for expenditure permitted under law other than this act or by the gift instrument; or

(ii) Create a presumption of prudence for an appropriation for expenditure of an amount less than or equal to seven percent (7%) of the fair market value of the endowment fund.



17-7-305. Delegation of management and investment functions.

17-7-305. Delegation of management and investment functions.

(a) Subject to any specific limitation set forth in a gift instrument or in law other than this act, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(i) Selecting an agent;

(ii) Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(iii) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(c) An institution that complies with subsection (a) of this section is not liable for the decisions or actions of an agent to which the function was delegated.

(d) By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

(e) An institution may delegate management and investment functions to its committees, officers or employees as authorized by law of this state other than this act.



17-7-306. Release or modification of restrictions on management, investment or purpose.

17-7-306. Release or modification of restrictions on management, investment or purpose.

(a) If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

(b) The court upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. If the institution is a governmental institution as defined by W.S. 17-7-302(a)(iv), the institution shall notify the attorney general of the application, and the attorney general shall be given an opportunity to be heard. To the extent practicable, any modification shall be made in accordance with the donor's probable intention.

(c) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. If the institution is a governmental institution as defined by W.S. 17-7-302(a)(iv), the institution shall notify the attorney general of the application, and the attorney general shall be given an opportunity to be heard.

(d) If an institution determines that a restriction contained in a gift instrument on the management, investment or purposes of an institutional fund is unlawful, impracticable, impossible to achieve or wasteful, the institution, not less than sixty (60) days after notification to the attorney general, may release or modify the restriction, in whole or part, if:

(i) The institutional fund subject to the restriction has a total value of less than twenty-five thousand dollars ($25,000.00);

(ii) More than twenty (20) years have elapsed since the fund was established; and

(iii) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.



17-7-307. Reviewing compliance.

17-7-307. Reviewing compliance.

Compliance with this act shall be determined in light of the facts and circumstances existing at the time a decision is made or action is taken.









CHAPTER 8 - CHURCHES AND RELIGIOUS SOCIETIES GENERALLY

17-8-101. Incorporation by churches, parishes and societies having governing body; purposes generally.

17-8-101. Incorporation by churches, parishes and societies having governing body; purposes generally.

Churches, parishes, and societies of all religious bodies, sects, or denominations in this state, or a board of trustees of such churches, parishes, and societies of all religious bodies, having an episcopate, presbytery, synod, conference or other governing body, with spiritual jurisdiction extending over the whole state, or part thereof not less than six (6) counties, may become incorporated for religious, missionary, educational or charitable purposes in the manner hereinafter provided; or said incorporation may be limited to the purposes of acquiring and holding the legal title to property, real and personal, required for the use of such churches, parishes, or societies, or any of them, or of such general governing body, and for the purpose of conveying the same, and contracting with reference thereto.



17-8-102. Organization meeting; officers.

17-8-102. Organization meeting; officers.

The chief or presiding or executive officer of the religious bodies, sects or denominations mentioned in the preceding section may, at such place in this state as he may appoint for the purpose, convene a meeting of himself and some other officer or officers, subordinate to himself, but having general jurisdiction throughout the state, or part of the state aforesaid, and one (1) or more priests, ministers or clergymen of the proposed church, parish or society, and at least two (2) laymen resident within the limits thereof, of which meeting the said chief or presiding or executive officer shall be president and one (1) of the other persons present shall be secretary.



17-8-103. Contents, execution and filing of articles of incorporation; competency to transact business in corporate name.

17-8-103. Contents, execution and filing of articles of incorporation; competency to transact business in corporate name.

(a) The said five (5) or more persons, being so convened and organized as a meeting, shall adopt articles of incorporation which shall fix:

(i) The name of the church, parish or society so incorporated, or the name of the church, parish or society in whose behalf or interest the corporation is formed;

(ii) The object and purpose of the incorporation;

(iii) The amount of debts which it shall be competent to contract, beyond which amount the corporation shall have no power to contract debts binding at law or equity upon it, its members or its property;

(iv) The manner in which it may contract and become bound for debts and may convey, encumber or change its property;

(v) The manner in which the succession of the members of said corporation shall be regulated and vacancies in their number filled;

(vi) The time of the commencement and the termination of the corporation;

(vii) By what officers its affairs shall be conducted.

(b) Which articles, being subscribed and acknowledged by the persons present at said meeting and filed in the office of the secretary of state, and recorded in the office of the county clerk of the county where such church, parish or society shall be located, whereupon such corporation shall be competent to transact all business in any by its corporate name.



17-8-104. Authority to make bylaws.

17-8-104. Authority to make bylaws.

Every incorporation under this act shall be authorized to make such bylaws as may be necessary to carry into effect fully all the purposes of such incorporation; provided, the same be not in conflict with the constitution of the United States, the laws of congress or of this state.



17-8-105. Corporators and members of corporation.

17-8-105. Corporators and members of corporation.

The persons attending said meeting shall be the corporators and members of the corporation until their places may be supplied by and under the provisions of the articles of incorporation.



17-8-106. Incorporation by body of Christians for purposes of education, benevolence, charity and missions.

17-8-106. Incorporation by body of Christians for purposes of education, benevolence, charity and missions.

If any body of Christians has or shall have, according to its order or mode of government, an organization, whether known as synod, presbytery, conference, episcopate or other name, with ecclesiastical or spiritual jurisdiction over its members throughout this state, and its authorities shall desire to engage in work of education, benevolence, charity and missions, which works shall be of like extensive operation and benefit, and not of limited or local service, and they shall deem an incorporation convenient for the more successful operation of said works, all, or any of them, its said authorities, with such persons as they may associate with them, may cause such incorporation to be formed in the manner and with the powers hereinbefore provided for the incorporation of a church, congregation or society.



17-8-107. Applicability of general corporation laws.

17-8-107. Applicability of general corporation laws.

Corporations organized under the provisions of this act shall be subject to the laws of this state in respect to corporations which are applicable to them, save as herein expressly provided.



17-8-108. Incorporation for establishing benevolent institutions and for holding real and personal property.

17-8-108. Incorporation for establishing benevolent institutions and for holding real and personal property.

If any presbytery, synod, conference, episcopate or other ecclesiastical body or association of Christians having jurisdiction over its members throughout the state, or a part thereof, extending over at least four (4) counties, and its authorities shall desire to establish missions, churches and other benevolent institutions and in this behalf to acquire property real and personal to aid in extending its spiritual jurisdiction and charities, and shall deem an incorporation necessary or convenient for the more effective accomplishment of its general objects, its authorities may cause such incorporation to be formed in the manner and with all the powers now provided by law for the incorporation of churches, congregations or societies and such other powers as are incident and necessary to the successful performance of any or all its objects.



17-8-109. Corporations; purposes for which such corporations may be formed.

17-8-109. Corporations; purposes for which such corporations may be formed.

Corporations may be formed for acquiring, holding or disposing of church or religious society property, for the benefit of religion, for works of charity and for public worship in the manner hereinafter provided.



17-8-110. Corporations; execution, acknowledgment and filing of articles of incorporation.

17-8-110. Corporations; execution, acknowledgment and filing of articles of incorporation.

Any person being the archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder, or clergyman, of any church or religious society, who shall have been duly chosen, elected or appointed, in conformity with the constitution, canons, rites, regulations, or discipline of said church or religious society, and in whom shall be vested the legal title to the property of such church or religious society, may make and subscribe written articles of incorporation in duplicate, acknowledge the same before some officer authorized to take acknowledgment, and file one (1) of such articles in the office of the secretary of state, and retain possession of the other.



17-8-111. Corporations; contents of articles of incorporation; amendment of articles.

17-8-111. Corporations; contents of articles of incorporation; amendment of articles.

(a) The articles of incorporation shall specify:

(i) The name of the corporation, by which it shall be known;

(ii) The object of said corporation;

(iii) The estimated value of the property at the time of making the articles of incorporation;

(iv) The title of the person making such articles. Any corporation so formed shall have power from time to time to alter or amend its articles of incorporation; such amendment shall be made by the corporation sole, and executed by the same person who executed the original articles of incorporation, or by his successor in office, and shall be filed and recorded in the same office and in the same manner as is provided for filing the original articles.



17-8-112. Corporations; creation and powers generally.

17-8-112. Corporations; creation and powers generally.

Upon making and filing for record articles of incorporation as herein provided, the person subscribing the same, and his successor in office by the name or title specified in the articles, shall thereafter be deemed, and is hereby created, a body politic and a corporation sole, with continual perpetual succession, and shall have power to acquire and possess, by donation, gift, bequest, devise, or purchase, and to hold and maintain property, real, personal, and mixed, and to grant, sell, convey, rent, or otherwise dispose of the same as may be necessary to carry on or promote the objects of the corporation; and shall have authority to borrow money and to give written obligations therefor, and to secure the payment thereof by mortgage or other lien, upon real or personal property, when necessary to promote said objects.



17-8-113. Corporations; other powers.

17-8-113. Corporations; other powers.

Such corporation shall have the power to contract and be contracted with, to sue and be sued, plead and be pleaded in all courts of justice, and to have and use a common seal by which all deeds and acts of such corporation may be authenticated.



17-8-114. Corporations; execution of deeds and other written instruments.

17-8-114. Corporations; execution of deeds and other written instruments.

All deeds and other instruments of writing shall be made in the name of the corporation and signed by the person representing the corporation, in the official capacity designated in the articles of incorporation, and be sealed with the seal of the corporation, an impression of which seal shall be filed in the office of the secretary of state.



17-8-115. Corporations; evidence of corporate existence.

17-8-115. Corporations; evidence of corporate existence.

The articles of incorporation, or a certified copy of those filed and recorded in the office of the secretary of state, shall be evidence of the existence of such corporation.



17-8-116. Corporations; vesting of title to property in successor; filing of certified copy of commission by successor.

17-8-116. Corporations; vesting of title to property in successor; filing of certified copy of commission by successor.

In the event of the death or resignation of any such archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder, or clergyman, or of his removal therefrom by the person or body having authority to remove him, when such person is at the time a corporation sole, his successor in office, as such corporation sole, shall be vested with the title to any and all property held by his predecessor, as such corporation sole, with like power and authority over the same, and subject to all the legal liabilities and obligations with reference thereto. Such successor shall file in the office of the county clerk of each county wherein any of said real property is situated, a certified copy of his commission, certificate or letter of election or appointment.



17-8-117. Vesting of title to property in successor when held beneficially by church official and not by corporation.

17-8-117. Vesting of title to property in successor when held beneficially by church official and not by corporation.

In case of the death, resignation or removal of any such archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder, or clergyman, who at the time of his death, resignation, or removal, was holding the title to trust property for the use or benefit of any church or religious society, and not incorporated as a corporation sole, the title to any and all such property held by him, of every nature and kind, shall not revert to the donor, nor vest in the heirs of such deceased person, but shall be deemed to be in abeyance, after such death, resignation, or removal, until his successor is duly appointed to fill such vacancy, and upon the appointment of such successor, the title to all the property held by his predecessor shall at once, without any other act or deed, vest in the person appointed to fill such vacancy.






CHAPTER 9 - SECRET OR BENEVOLENT SOCIETIES

17-9-101. Repealed by Laws 1992, ch. 53, 3.

17-9-101. Repealed by Laws 1992, ch. 53, 3.



17-9-102. Repealed by Laws 1992, ch. 53, 3.

17-9-102. Repealed by Laws 1992, ch. 53, 3.



17-9-103. Repealed by Laws 1992, ch. 53, 3.

17-9-103. Repealed by Laws 1992, ch. 53, 3.



17-9-104. Repealed by Laws 1992, ch. 53, 3.

17-9-104. Repealed by Laws 1992, ch. 53, 3.



17-9-105. Repealed by Laws 1992, ch. 53, 3.

17-9-105. Repealed by Laws 1992, ch. 53, 3.



17-9-106. Repealed by Laws 1992, ch. 53, 3.

17-9-106. Repealed by Laws 1992, ch. 53, 3.



17-9-107. Repealed by Laws 1993, ch. 206, 3.

17-9-107. Repealed by Laws 1993, ch. 206, 3.



17-9-108. Repealed by Laws 1993, ch. 206, 3.

17-9-108. Repealed by Laws 1993, ch. 206, 3.






CHAPTER 10 - COOPERATIVE MARKETING ASSOCIATIONS

ARTICLE 1 - IN GENERAL

17-10-101. Purpose of chapter.

17-10-101. Purpose of chapter.

In order to promote, foster, and encourage the intelligent and orderly marketing of agricultural products through cooperation, and to eliminate speculation and waste; and to make the distribution of agricultural products as direct as can be efficiently done between producer and consumer; and to stabilize the marketing problems of agricultural products, this act is passed.



17-10-102. Definitions; associations deemed nonprofit; short title.

17-10-102. Definitions; associations deemed nonprofit; short title.

(a) The term "agricultural products" shall include horticultural, viticultural, forestry, dairy, livestock, poultry, bee, and any farm products.

(b) The term "member" shall include actual members of associations without capital stock and holders of common stock in associations organized with capital stock.

(c) The term "association" or "cooperative" means any corporation organized under this act.

(d) The term "person" shall include individuals, firms, partnerships, corporations and associations.

(e) Associations organized hereunder shall be deemed nonprofit, inasmuch as they are not organized to make profits for themselves, as such, or for their members as such, but only for their members as producers.

(f) This act shall be referred to as the "Cooperative Marketing Act".



17-10-103. Formation.

17-10-103. Formation.

Five (5) or more persons, qualified electors of the state of Wyoming, engaged in the production of agricultural products may form a nonprofit, cooperative association, with or without capital stock, under the provisions of this act.



17-10-104. Purposes.

17-10-104. Purposes.

An association may be organized to engage in any activity in connection with the marketing or selling of the agricultural products of its members, or with the harvesting, preserving, drying, processing, canning, packing, storing, handling, shipping, or utilization thereof, of the manufacturing or marketing of the by-products thereof; or in connection with the manufacturing, selling, or supplying to its members of machinery, equipment, or supplies; or in the financing of the above enumerated activities; or in any one (1) or more of the activities specified herein.



17-10-105. Certificate of incorporation; execution and contents.

17-10-105. Certificate of incorporation; execution and contents.

(a) The incorporators shall sign and acknowledge, in the manner required for the signing and acknowledgment of deeds, a certificate of incorporation showing the following facts:

(i) The name of the cooperative;

(ii) The purpose of the cooperative;

(iii)(A) If organized without capital stock, whether the property rights of each member shall be equal or unequal; and if unequal, the articles shall set forth the general rule or rules applicable to all members by which the property rights and interests, respectively, of each member shall be determined and fixed; and the association shall have the power to admit new members who shall be entitled to share in the property of the association with the old members, in accordance with such general rule or rules. This provision of the articles of incorporation shall not be altered, amended, or repealed except by the written consent or the affirmative vote of three-fourths of the members;

(B) If organized with capital stock, the amount of such stock, the number of shares into which the capital stock is divided, and the par value of each share shall be given.

(iv) The period of duration for the cooperative, if the duration is not to be perpetual;

(v) The number of directors, not less than five (5) and the names of those who shall manage the concerns of the corporation for the first corporate year;

(vi) The name of the town or post office and the county where the principal office or place of business of the corporation shall be located;

(vii) Any further provisions, not inconsistent with law, which the incorporators may deem expedient to be embodied in such certificate.



17-10-106. Certificate of incorporation; filing; fees; commencement of corporate existence.

17-10-106. Certificate of incorporation; filing; fees; commencement of corporate existence.

The certificate of incorporation shall be filed in the office of the secretary of state. The fees for filing or recording such certificate shall be the same as in the case of corporations formed under the general corporation laws. The corporation shall come into existence upon the filing of its certificate in the office of the secretary of state.



17-10-107. Certificate of incorporation; amendment.

17-10-107. Certificate of incorporation; amendment.

The certificate of incorporation of any association organized under this act or which may elect to come under the provisions of this act may be amended in the following manner: the board of directors, by majority vote of its members, may pass a resolution setting forth the full text of the proposed amendment and also the full text of such section or sections as may be altered or repealed by such amendments. Upon such action by the board of directors, notice shall be mailed to each and every member containing a copy of the resolution so adopted, the full text of the proposed amendment and also the full text of such section or sections as will be altered or repealed by such amendment. Such notice shall also designate the time, not less than twenty (20) days from the mailing of such notice, and place of the meeting at which such proposed amendment shall be considered and voted upon. If a quorum of the members is registered as being present or represented by mail votes at such meeting, a majority of the members so present or represented by mail votes may adopt or reject such proposed amendment; provided that no amendment may be adopted inconsistent with W.S. 17-10-104. Such amendments shall be put into effect by the directors, who shall sign and acknowledge and file, as above provided by the general corporation law of this state, new or revised certificates containing such amendments and superseding the original certificate.



17-10-108. Applicability of general corporation law relative to notice for service of process.

17-10-108. Applicability of general corporation law relative to notice for service of process.

Public notice of the filing of the original certificate and of all amended certificates shall be given in like manner as that required in the case of corporations formed under the general corporation law. The corporation shall also designate an agent and office for the service of papers and processes as required by the general corporation law.



17-10-109. Powers.

17-10-109. Powers.

(a) Each cooperative formed under the provisions of this article shall have power:

(i) To have succession by its corporate name for the period limited in its certificate;

(ii) To sue and be sued, complain and defend in any court;

(iii) To establish and use a common seal and alter the same;

(iv) To hold, purchase and convey such real and personal property as the purpose of the corporation may require, including stock or membership in subsidiary, allied or similar cooperative corporations within or without this state;

(v) To appoint such officers and agents as the business may require, including in every case, a president and a secretary, and to fix their compensation;

(vi) To make bylaws not inconsistent with law for the management of its property, the regulation of its business and the transfer of its stock or membership;

(vii) To engage in any activity in connection with producing, marketing, selling, preserving, drying, processing, canning, packing, handling, storing or utilization of any agricultural products of its members; or the manufacturing or marketing of the by-products thereof; or in connection with the purchase, hiring or use by its members of supplies, machinery or equipment, or in the financing of such activities, or in any one (1) or more of the activities specified in this paragraph;

(viii) To borrow money and to make advances to members upon products of members in the hands of the association;

(ix) To act as agent or representative of any member or members in any of the activities mentioned in paragraphs (vii) and (viii) of this subsection;

(x) To purchase or otherwise acquire, and to hold, own and exercise all rights of ownership in, and to sell, transfer or pledge shares of the capital stock or bonds, or memberships of any corporation or association organized under this act;

(xi) To establish reserves and invest the funds thereof in bonds or such other property as may be provided in the bylaws;

(xii) To do each and everything necessary, suitable or proper for the accomplishment of any one (1) of the purposes or the attainment of any one (1) or more of the objects herein enumerated; and to contract accordingly; and in addition to exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged; and in addition any other rights, powers and privileges granted by the laws of this state to ordinary corporations, except such as are inconsistent with the express provisions of this act; and to do any such things anywhere.



17-10-110. Members and stock generally.

17-10-110. Members and stock generally.

(a) When a member of an association established without capital stock has paid his membership fee in full, he shall receive a certificate of membership.

(b) No association shall issue stock to a member until it has been fully paid for. The promissory notes of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but such retention of security shall not affect the members' right to vote.

(c) Except for debts lawfully contracted between him and the association, no member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his membership fee or his subscription to the capital stock, including any unpaid balance on any promissory notes given in payment thereof.

(d) No stockholder of a cooperative association shall hold more than twenty percent (20%) of the common stock of the association; and the association, in its bylaws, may limit the amount of common stock which one (1) member may own to any amount less than twenty percent (20%) of the common stock.

(e) No member or stockholder shall be entitled to more than one (1) vote.

(f) The bylaws shall prohibit the transfer of the common stock or membership of the association to persons not engaged in the production of the agricultural products handled by the association, and such restrictions must be printed upon every certificate of stock or membership certificate subject thereto.

(g) Any association organized with stock under this act may issue preferred stock, without the right to vote, and bearing a rate of interest not to exceed eight percent (8%). Such stock may be redeemable or retireable by the association on such terms and conditions as may be provided for by the certificate of incorporation and printed on the face of the certificate.



17-10-111. Management by board of directors; composition and election of board; terms of office.

17-10-111. Management by board of directors; composition and election of board; terms of office.

The stock, property and concerns of such corporation shall be managed by the board of directors who shall be respectively members, stockholders or subscribers for stock and who shall, after the first corporate year, be annually elected by the members or stockholders at such time and place as shall be provided by the bylaws. The bylaws may provide that the directors be elected for staggered terms not to exceed three (3) years. Directors shall hold office until their successors have been elected and qualified. The bylaws may provide that the territory in which the association has members shall be divided into districts, and the directors shall be elected according to such districts. In such case the bylaws shall specify the number of directors to be elected by each district, the manner and method of reapportioning the directors and redistricting the territory covered by the association. The bylaws may provide that primary elections should be held in each district to elect the directors apportioned to such district, and the result of all such primary elections must be ratified by the next regular meeting of the association.



17-10-112. Regular meetings; calling of special meetings; notice of meetings.

17-10-112. Regular meetings; calling of special meetings; notice of meetings.

In its bylaws each association shall provide for one (1) or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time, and ten percent (10%) of the members or stockholders may file a petition stating the specific business to be brought before the association, and demand a special meeting at any time. Such meeting must thereupon be called by the board of directors. Notice of all meetings, together with a statement of the purposes thereof, shall be mailed to each member at least twenty (20) days prior to the meeting. Provided, however, that the bylaws may require instead that such notice may be given by publication in a newspaper of general circulation, published at the principal place of business of the association. Date of publication of such meeting is to be at least twenty (20) days before the date of such meeting.



17-10-113. Removal of officers or directors.

17-10-113. Removal of officers or directors.

(a) Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by ten percent (10%) of the members, requesting the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the association, and by a vote of a majority of the members of the association, the association may remove the officer or director and fill the vacancy. The director or officer against whom such charges have been brought shall be informed in writing of the charges previous to the meeting, and shall have an opportunity at the meeting, to be heard in person or by counsel, and to present witnesses; and the person or persons bringing the charges against him shall have the same opportunity.

(b) In case the bylaws provide for the election of directors by districts, with primary elections in each district, then the petition for the removal of a director must be signed by twenty percent (20%) of the members residing in the district from which he was elected. The board of directors must call a special meeting of the members residing in that district to consider the removal of the director. By a vote of the majority of the members of that district, the director in question shall be removed from office.



17-10-114. Liability of directors for excess of indebtedness over assets or capital.

17-10-114. Liability of directors for excess of indebtedness over assets or capital.

If the indebtedness of such corporation shall at any time exceed the amount of the assets of a nonstock corporation or the amount of subscribed capital stock of a stock company, the directors assenting thereto shall be personally and individually liable for such excess to the creditors.



17-10-115. Apportionment of net profits by directors of corporation with capital stock.

17-10-115. Apportionment of net profits by directors of corporation with capital stock.

(a) The directors in any cooperative association organized under this article may set aside a portion of net income to create or maintain a capital reserve as they see fit or may set aside none, in their discretion. In addition to a capital reserve, the board may:

(i) Set aside an amount not to exceed five percent (5%) of the annual net income of the cooperative association for:

(A) Promoting and encouraging cooperative organization;

(B) Promotion, education or research activities which are beneficial to the cooperative, its members and products; and

(C) Any other endeavor or effort which the board deems is in the best interests of the cooperative or its members.

(ii) Establish and accumulate reserves for new buildings, machinery and equipment depreciation, losses and other purposes.

(b) Repealed By Laws 2001, Ch. 144, 4.



17-10-116. Repealed By Laws 2001, Ch. 144, 4.

17-10-116. Repealed By Laws 2001, Ch. 144, 4.



17-10-117. Sales contracts with members.

17-10-117. Sales contracts with members.

Any association organized under this act, as agent to sell the products of members or purchase supplies for members may operate upon a nonprofit basis by contracting to pay the members, for products sold by said members to or through the association, the resale price minus a uniform charge to cover the expenses involved in the handling of said products; there shall also be set aside for a reserve fund a small percentage of the sale price, said percentage to be fixed by the bylaws; resale price to be the actual resale price to be based upon the average price during any period for products of the same type and quality; the uniform charges for expenses to be specified in the contract or made otherwise ascertainable or left for determination by the directors.



17-10-118. Liability of directors upon payment of dividends or appointment when corporation insolvent; exception.

17-10-118. Liability of directors upon payment of dividends or appointment when corporation insolvent; exception.

If the directors of any corporation organized under this act shall declare and pay any dividend or apportionment of earnings or profits to members or nonmembers when the corporation is insolvent or when it would be rendered insolvent by such payment, such directors shall be jointly and severally liable for all debts of the corporation then existing and for all such debts thereafter incurred while they shall respectively continue in office. Any director may relieve himself from such liability at any time before the time fixed for the payment of such dividend or apportionment by filing a certificate in writing of his objection with the secretary of the corporation, and with the county clerk of the county in which the principal office is located.



17-10-119. Preparation and disposition of financial statement.

17-10-119. Preparation and disposition of financial statement.

At the time of each dividend or apportionment of profits, and at least once in every year, the directors shall cause to be prepared a statement showing the financial condition of the corporation. This statement shall be in such form as shall fully exhibit the assets and liabilities of the corporation; its earnings and profits, purchases and sales, expenses and outlays, for the period covered by such dividend, apportionment of earnings, or yearly statement, and this statement, shall be in such form that good understanding of the financial condition of said company may be obtained from such statement. The directors shall cause one (1) copy of this statement to be mailed to each member or stockholder of the corporation and one (1) copy to be kept on file with the secretary where the same may be examined by any member of the corporation at all reasonable times.



17-10-120. Repealed by Laws 1992, ch. 53, 3.

17-10-120. Repealed by Laws 1992, ch. 53, 3.



17-10-121. Marketing contracts generally.

17-10-121. Marketing contracts generally.

(a) The association and its members may make and execute marketing contracts, requiring the members to sell, for a period of time, not over ten (10) years, all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any facilities to be created by the association. The contract may provide that the association may sell or resell the products of its members, with or without taking title thereto, and pay over to its members the resale price, after deducting all necessary selling, overhead, and other costs and expenses, if any; and other proper reserves; and in interest not exceeding six percent (6%) per annum upon common stock.

(b) The bylaws of the marketing contract may fix, as liquidated damages, specified sums to be paid by the member or stockholder to the association upon the breach by him of any provision of the marketing contract regarding the sale or delivery or withholding of products; and may further provide that the member will pay all costs, premiums for bonds, expenses or fees in case any action is brought upon the contract by the association; and any such provision shall be valid and enforceable in the courts of this state.

(c) In the event of any such breach or threatened breach of such marketing contract by a member, the association shall be entitled to an injunction to prevent the further breach of the contract, and to a decree of specific performance thereof. Pending the adjudication of such an action, and upon filing a certified complaint, showing the breach or threatened breach, and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.



17-10-122. Inducing breach of marketing contract or spreading false reports of finances or management; penalty.

17-10-122. Inducing breach of marketing contract or spreading false reports of finances or management; penalty.

Any person who, or any corporation whose officers or employees knowingly induces or attempts to induce any member or stockholder of an association organized hereunder to breach his marketing contract with the association, or who maliciously and knowingly spreads false reports about the finances or management thereof, shall be guilty of a misdemeanor and subject to a fine of not less than one hundred dollars ($100.00), and not more than one thousand dollars ($1,000.00), for each such offense and shall be liable to the association aggrieved in a civil suit in the penal sum of five hundred dollars ($500.00) for each such offense; provided, that this section shall not apply to a bona fide creditor of such association, or the agent or attorney of any such bona fide creditor, endeavoring to make collections of the indebtedness.



17-10-123. Legality of associations.

17-10-123. Legality of associations.

No association organized hereunder shall be deemed to be a combination in restraint of trade or an illegal monopoly; or an attempt to lessen competition or fix prices arbitrarily, nor shall the marketing contracts or agreements between the association and its members, or any agreements authorized in this act be considered illegal or in restraint of trade.



17-10-124. Applicability of conflicting laws.

17-10-124. Applicability of conflicting laws.

Any provisions of law which are in conflict with this act shall not be construed as applying to the associations herein provided for.



17-10-125. Applicability of general corporation laws.

17-10-125. Applicability of general corporation laws.

The provisions of the general corporation laws of this state, and all powers and rights thereunder, shall apply to the associations organized hereunder, except where such provisions are in conflict with or inconsistent with the express provisions of this act.



17-10-126. Agricultural product marketing contract.

17-10-126. Agricultural product marketing contract.

A cooperative organized under the provisions of this article and its patron members or patrons may make and execute a marketing contract under W.S. 17-10-214.






ARTICLE 2 - PROCESSING COOPERATIVE

17-10-201. Title.

17-10-201. Title.

This act may be cited as the "Wyoming Processing Cooperative law."



17-10-202. Definitions.

17-10-202. Definitions.

(a) As used in this article:

(i) "Address" means mailing address, including a zip code. In the case of a registered address, the term means the mailing address and the actual office location, which may not be a post office box;

(ii) "Articles" means the articles of organization of a cooperative as originally filed and subsequently amended;

(iii) "Association" means an organization conducting business on a cooperative plan under the laws of this state or another state that is chartered to conduct business under other laws of this state or another state;

(iv) "Board" means the board of directors of a cooperative;

(v) "Business entity" means a company, limited liability company, limited liability partnership or other legal entity, whether domestic or foreign, association or body vested with the power or function of a legal entity;

(vi) "Cooperative" means an association organized under this article conducting business on a cooperative plan as provided under this article;

(vii) "Domestic business entity" means a business entity organized under the laws of this state;

(viii) "Filed with the secretary of state" means that a document meeting the applicable requirements of this article, signed and accompanied by the required filing fee, has been delivered to the secretary of state of this state. The secretary of state shall endorse on the document the word "Filed" or a similar word determined by the secretary of state and the month, day, and year of filing, record the document in the office of the secretary of state, and return a document to the person or entity who delivered it for filing;

(ix) "Foreign business entity" means a business entity that is not a domestic business entity;

(x) "Member" means a person or entity reflected on the books of the cooperative as the owner of governance rights of a membership interest of the cooperative and includes patron and nonpatron members;

(xi) "Membership interest" means a member's interest in a cooperative consisting of a member's financial rights, a member's right to assign financial rights, a member's governance rights and a member's right to assign governance rights. Membership interest includes patron membership interests and nonpatron membership interests;

(xii) "Members' meeting" means a regular or special members' meeting;

(xiii) "Nonpatron membership interest" means a membership interest that does not require the holder to conduct patronage business for or with the cooperative to receive financial rights or distributions;

(xiv) "Patron" means a person or entity who conducts patronage business with the cooperative;

(xv) "Patronage" means business, transactions, or services done for or with the cooperative as defined by the cooperative;

(xvi) "Patron member" means a member holding a patron membership interest;

(xvii) "Patron membership interest" means the membership interest requiring the holder to conduct patronage business for or with the cooperative, as specified by the cooperative to receive financial rights or distributions;

(xviii) "Signed" means that the signature of a person has been written on a document, and, with respect to a document required by this article to be filed with the secretary of state, means that the document has been signed by a person authorized to do so by this article, the articles or bylaws, or by a resolution approved by the directors or the members. A signature on a document may be a facsimile affixed, engraved, printed, placed, stamped with indelible ink, transmitted by facsimile or electronically or in any other manner reproduced on the document;

(xix) "The act" means W.S. 17-10-201 through 17-10-253.



17-10-203. Filing fee; rules and regulations; annual reports and license taxes.

17-10-203. Filing fee; rules and regulations; annual reports and license taxes.

(a) Unless otherwise provided, the filing fee for documents filed under this article with the secretary of state shall be subject to the provisions of W.S. 17-16-122. The secretary of state shall promulgate rules and regulations necessary to implement the provisions of this article.

(b) The provisions of W.S. 17-16-1630 regarding the filing of reports, license taxes and records shall apply to cooperatives formed under this article.



17-10-204. Registered agent; change of registered office or registered agent.

17-10-204. Registered agent; change of registered office or registered agent.

(a) Each cooperative shall have and continuously maintain in this state:

(i) A registered office as provided in W.S. 17-28-101 through 17-28-111;

(ii) A registered agent as provided in W.S. 17-28-101 through 17-28-111.

(b) Repealed by Laws 2008, Ch. 90, 3.

(c) Repealed by Laws 2008, Ch. 90, 3.

(d) Repealed by Laws 2008., Ch. 90, 3

(e) If any cooperative has failed for thirty (30) days to appoint and maintain a registered agent in this state, or has failed for thirty (30) days after change of its registered office or registered agent to file in the office of the secretary of state a statement of the change it shall be deemed to be transacting business within this state without authority and to have forfeited any franchises, rights or privileges acquired under the laws thereof and the forfeiture shall be made effective in the following manner. The secretary of state shall mail by certified mail a notice of its failure to comply with aforesaid provisions. Unless compliance is made within thirty (30) days of the delivery of notice, the cooperative shall be deemed defunct and to have forfeited its certificate of organization acquired under the laws of this state. Provided, that any defunct cooperative may at any time within two (2) years after the forfeiture of its certificate, in the manner herein provided, be revived and reinstated, by filing the necessary statement under this act and paying a reinstatement fee established by the secretary of state by rule, together with a penalty of one hundred dollars ($100.00). The reinstatement fee shall not exceed the costs of providing the reinstatement service. The cooperative shall retain its registered name during the two (2) year reinstatement period under this section.

(f) The provisions of W.S. 17-28-101 through 17-28-111 shall apply to all cooperatives.



17-10-205. Organizational purpose.

17-10-205. Organizational purpose.

A cooperative may be formed and organized on a cooperative plan as provided under this article to market, process, or otherwise change the form or marketability of crops, livestock and other agricultural products, including manufacturing and further processing of those products and other purposes that are necessary or convenient to facilitate the production or marketing of agricultural products by patron members and other purposes that are related to the business of the cooperative.



17-10-206. Organizers.

17-10-206. Organizers.

A cooperative may be organized by one (1) or more organizers who shall be adult natural persons, who may act for themselves as individuals or as the agents of other entities. The organizers forming the cooperative need not be members of the cooperative.



17-10-207. Cooperative name.

17-10-207. Cooperative name.

(a) The name of a cooperative shall distinguish the cooperative upon the records in the office of the secretary of state from the name of a domestic business entity or a foreign business entity, authorized or registered to do business in this state or a name the right to which is, at the time of organization, reserved or provided for by law.

(b) The cooperative name shall be reserved for the cooperative during its existence.



17-10-208. Articles of organization.

17-10-208. Articles of organization.

(a) The organizers shall prepare the articles, which shall include:

(i) The name of the cooperative;

(ii) The purpose of the cooperative;

(iii) The principal place of business for the cooperative and the name and address of its registered agent in this state;

(iv) The period of duration for the cooperative, if the duration is not to be perpetual;

(v) The capital structure of the cooperative including a statement of the classes and relative rights, preferences, and restrictions granted to or imposed upon each class of member interests, the rights to share in profits or distributions of the cooperative, and the authority to issue member interests, which may be designated to be determined by the board;

(vi) A provision designating the voting and governance rights, including which membership interests have voting power and any limitations or restrictions on the voting power, which shall be in accordance with the provisions of this article;

(vii) A statement that patron membership interests with voting power shall be restricted to one (1) vote for each member regardless of the amount of patron membership interests held in the affairs of the cooperative or a statement describing the allocation of voting power allocated as prescribed in this article;

(viii) A statement that membership interests held by a member are transferable only with the approval of the board or as provided in the bylaws;

(ix) The names, post office addresses, and terms of office of the directors of the first board;

(x) A statement as to how profits and losses will be allocated and cash will be distributed between patron membership interests collectively and nonpatron membership interests collectively, a statement that net income allocated to a patron membership interests as determined by the board in excess of dividends and additions to reserves shall be distributed on the basis of patronage, and that the records of the cooperative shall include the interests of patron membership interests and nonpatron membership interests which may be further described in the bylaws, of any classes, and in the reserves; and

(xi) The registered address of the cooperative.

(b) The articles shall contain the provisions in subsection (a) of this section, except that the names, post office addresses of the directors of the first board may be omitted after their successors have been elected by the members or the articles are amended in their entirety.

(c) The articles may contain any other lawful provision.

(d) The articles shall be signed by the organizers.

(e) The original articles shall be filed with the secretary of state. The fee for filing the articles with the secretary of state shall be subject to the provisions of W.S. 17-16-122.

(f) When the articles of organization have been filed with the secretary of state and the required fee has been paid to the secretary of state, it shall be presumed that:

(i) All conditions precedent that are required to be performed by the organizers have been complied with;

(ii) The organization of the cooperative has been chartered by the state as a separate legal entity; and

(iii) The secretary of state shall issue a certificate of organization to the cooperative.



17-10-209. Amendment of articles.

17-10-209. Amendment of articles.

(a) The articles of a cooperative shall be amended as follows:

(i) The board by majority vote shall pass a resolution stating the text of the proposed amendment. The text of the proposed amendment and an attached mail ballot, if the board has provided for a mail ballot in the resolution or alternative method approved by the board and stated in the resolution, shall be mailed or distributed with a regular or special meeting notice to each member. The notice shall designate the time and place of the meeting for the proposed amendment to be considered and voted on;

(ii) If a quorum of the members is registered as being present or represented by alternative vote at the meeting, the proposed amendment is adopted:

(A) If approved by a majority of the votes cast; or

(B) For a cooperative with articles or bylaws requiring more than majority approval or other conditions for approval, the amendment is approved by a proportion of the votes cast or a number of total members as required by the articles or bylaws and the conditions for approval in the articles or bylaws have been satisfied.

(b) After an amendment has been adopted by the members, the amendment shall be signed by the chair, vice-chair, records officer, or assistant records officer and a copy of the amendment filed in the office of the secretary of state.

(c) A certificate shall be prepared stating:

(i) The vote and meeting of the board adopting a resolution of the proposed amendment;

(ii) The notice given to members of the meeting at which the amendment was adopted;

(iii) The quorum registered at the meeting; and

(iv) The vote cast adopting the amendment.

(d) The certificate shall be signed by the chair, vice-chair, records officer or financial officer and filed with the records of the cooperative.

(e) A majority of directors may amend the articles if the cooperative does not have any members with voting rights.



17-10-210. Amendment of organizational documents to be governed by this article.

17-10-210. Amendment of organizational documents to be governed by this article.

(a) A business entity organized and doing business under other statutes of this state or under the laws of other states that has or will conduct business as a cooperative may become subject to this article by amending its organizational documents to conform to the requirements of articles of organization under this article.

(b) A business entity organized under other statutes of this state may amend its articles in the manner provided under the statute that it is governed by for the adoption of amendments to comply with the provisions of this article and file the amended articles with the secretary of state to be a cooperative governed under this article. The status of the business entity under the other statutes terminates with the filing of articles to be governed under this article.

(c) A business entity organized under laws of other states shall amend its organizational documents in the manner required by the laws of the state where it was organized to comply with the provisions of this article. After the organizational documents are amended, the business entity shall file a certified copy of the organizational documents as amended with the secretary of state to comply with the provisions of this article with the fees and requirements prescribed for filing articles. After filing, the business entity is a cooperative in this state organized under and subject to the provisions of this article.



17-10-211. Existence.

17-10-211. Existence.

(a) The existence of a cooperative shall begin when the articles are filed with the secretary of state.

(b) A cooperative shall have a perpetual duration unless the cooperative provides for a limited period of duration in the articles of organization.



17-10-212. Bylaws.

17-10-212. Bylaws.

(a) A cooperative shall have bylaws governing the cooperative's business affairs, structure, the qualifications, classification, rights and obligations of members, and the classifications, allocations and distributions of membership interests.

(b) The bylaws of a cooperative may be adopted or amended by the directors as provided in subsection (c) of this section, or at a regular or special members' meeting if:

(i) The notice of the meeting contains a statement that the bylaws or restated bylaws will be voted upon and copies are included with the notice, or copies are available upon request from the cooperative and summary statement of the proposed bylaws or amendment is included with the notice;

(ii) A quorum is registered as being present or represented by mail or alternative voting method if the mail or alternative voting method is authorized by the board; and

(iii) The bylaws or amendment is approved by a majority vote cast, or for a cooperative with articles or bylaws requiring more than majority approval or other conditions for approval, the bylaws or amendment is approved by a proportion of the vote cast or a number of the total members as required by the articles or bylaws and the conditions for approval in the articles or bylaws have been satisfied.

(c) Until the next annual or special members' meeting, the majority of directors may adopt and amend bylaws for the cooperative that are consistent with subsection (d) of this section which may be further amended or repealed by the members at an annual or special members' meeting.

(d) Bylaws may contain any provision relating to the management or regulation of the affairs of the cooperative that are not inconsistent with law or the articles, and shall include the following:

(i) The number of directors, and the qualifications, manner of election, powers, duties, and compensation, if any, of directors;

(ii) The qualifications of members and any limitations on their number;

(iii) The manner of admission, withdrawal, suspensions, and expulsion of members;

(iv) Generally the governance rights, financial rights, assignability of governance and financial rights, and other rights, privileges and obligations of members and their membership interests, which may be further described in member control agreements.



17-10-213. Powers.

17-10-213. Powers.

(a) In addition to other powers, a cooperative as an agent or otherwise:

(i) May perform every act and thing necessary or proper to the conduct of the cooperative's business or the accomplishment of the purposes of the cooperative;

(ii) Has other rights, powers, or privileges granted by the laws of this state to other cooperatives, except those that are inconsistent with the express provisions of this article; and

(iii) Has the powers given in this section.

(b) A cooperative may buy, sell, or deal in its own products, the products of the cooperative's individual members, patrons or nonmembers, the products of another cooperative association, or of its members or patrons, or the products of another person or entity. A cooperative may negotiate the price at which the products the cooperative is selling may be sold.

(c) A cooperative may enter into or become a party to a contract or agreement for the cooperative or for the cooperative's individual members or patrons or between the cooperative and its members.

(d) A cooperative may purchase and hold, lease, mortgage, encumber, sell, exchange and convey as a legal entity real estate, buildings and personal property as the business of the cooperative may require including the sale or other disposition of assets required by the business of the cooperative as determined by the board.

(e) A cooperative may erect buildings or other structures or facilities on the cooperative's owned or leased property or on a right-of-way legally acquired by the cooperative.

(f) A cooperative may issue bonds or other evidence of indebtedness and may borrow money to finance the business of the cooperative.

(g) A cooperative may make advances to the cooperative's members or patrons on products delivered by the members or patrons to the cooperative.

(h) A cooperative may accept deposits of money from other cooperatives, associations or members from which it is constituted.

(j) A cooperative may loan or borrow money to or from individual members, cooperatives or associations from which it is constituted with security that it considers sufficient in dealing with the members, cooperatives, or associations.

(k) A cooperative may purchase, acquire, hold, or dispose of the ownership interests of another business entity whether organized under the laws of this state or another state and assume all rights, interests, privileges, responsibilities and obligations arising out of the ownership interests.

(m) A cooperative may acquire and hold ownership interests in another business entity organized under the laws of this state or another state of the United States, including a business entity organized:

(i) As a federation of associations;

(ii) For the purpose of forming a district, state, or national marketing, sales or service agency; or

(iii) For the purpose of acquiring marketing facilities at terminal or other markets in this state or other states.

(n) A cooperative may purchase, own, and hold ownership interests, memberships, interests in nonstock capital, evidences of indebtedness of any domestic business entity or foreign business entity when reasonably necessary or incidental to accomplish the purposes stated in the articles.

(o) A cooperative may exercise any and all fiduciary powers in relations with members, cooperatives, associations or business entities from which it is constituted.

(p) A cooperative may take, receive, and hold real and personal property, including the principal and interest of money or other funds and rights in a contract, in trust for any purpose not inconsistent with the purposes of the cooperative in its articles and may exercise fiduciary powers in relation to taking, receiving, and holding the real and personal property.



17-10-214. Agricultural product marketing contracts.

17-10-214. Agricultural product marketing contracts.

(a) A cooperative and its patron member or patron may make and execute a marketing contract, requiring the patron member or patron to sell a specified portion of his agricultural product or specified commodity produced from a certain area exclusively to or through the cooperative or facility established by the cooperative.

(b) If a sale is contracted to the cooperative, the sale shall transfer title to the product absolutely, except for a recorded lien or security interest, to the cooperative on delivery of the product or at another specified time if expressly provided in the contract. The contract may allow the cooperative to sell or resell the product of its patron member or patron with or without taking title to the product, and pay the resale price to the patron member or patron, after deducting all necessary selling, overhead and other costs and expenses, including other proper reserves and interest.

(c) A single term of a marketing contract shall not exceed ten (10) years, but a marketing contract may be made self-renewing for periods not exceeding five (5) years each, subject to the right of either party to terminate by giving written notice of the termination during a period of the current term as specified in the contract.

(d) The bylaws or the marketing contract, or both, may set a specific sum as liquidated damages to be paid by the patron member or patron to the cooperative for breach of any provision of the marketing contract regarding the sale or delivery or withholding of a product and may provide that the member or patron shall pay the costs, premiums for bonds, expenses and fees if an action is brought on the contract by the cooperative. The remedies for breach of contract are valid and enforceable in the courts of this state. The provisions shall be enforced as liquidated damages and are not to be considered or regarded as a penalty.

(e) If there is a breach or threatened breach of a marketing contract by a patron member or patron, the cooperative is entitled to an injunction to prevent the further breach of the contract and to a decree of specific performance of the contract. Pending the adjudication of the action after filing a certified complaint showing the breach or threatened breach and filing a sufficient bond, the cooperative is entitled to a temporary restraining order and preliminary injunction against the patron member or patron.

(f) Any person who knowingly induces or attempts to induce any member or patrons of a cooperative organized under this article to breach his marketing contract with the cooperative, or who maliciously and knowingly spreads false reports about the finances or management thereof, shall be guilty of a misdemeanor and subject to a fine of not less than one hundred dollars ($100.00), and not more than one thousand dollars ($1,000.00), for each such offense; provided, that this section shall not apply to a bona fide creditor of such cooperative, or the agent or attorney of any such bona fide creditor, endeavoring to make collections of the indebtedness.

(g) In addition to the penalty provided in subsection (f) of this section, the person, corporation or other entity may be liable to the cooperative for civil damages for any violation of the provisions of subsection (f) of this section. Each violation shall constitute a separate offense and is subject to the penalties in this subsection and subsection (f) of this section.



17-10-215. Board governs cooperative.

17-10-215. Board governs cooperative.

A cooperative shall be governed by its board.



17-10-216. Number of directors.

17-10-216. Number of directors.

The board shall have not less than three (3) directors.



17-10-217. Election of directors.

17-10-217. Election of directors.

(a) Directors shall be elected for the term, at the time, and in the manner provided in this section and the bylaws. A majority of the directors shall be members and at least one (1) director shall be elected exclusively by the members holding patron membership interests. The voting authority of the directors may be allocated according to allocation units or equity classifications of the cooperative provided that at least one-half (1/2) of the voting power on general matters of the cooperative shall be allocated to one (1) or more directors elected by members holding patron membership interests or in the alternative the one (1) or more directors elected by the members holding patron membership interests shall have an equal or shall not have a minority voting power on general matters of the cooperative.

(b) Directors shall be elected at the regular members' meeting for the terms of office prescribed in the bylaws. Except for directors elected at district meetings, all directors shall be elected at the regular members' meeting.

(c) For a cooperative with districts or other units, members may elect directors on a district or unit basis if provided in the bylaws. The directors may be nominated or elected at district meetings if provided in the bylaws. Directors who are nominated at district meetings shall be elected at the annual regular members' meeting by vote of the entire membership, unless the bylaws provide that directors who are nominated at district meetings are to be elected by vote of the members of the district at the annual regular members' meeting.

(d) The following shall apply to alternative voting:

(i) A member may not vote other than by their presence at a meeting for a director unless alternative voting is authorized for election of directors by the articles or bylaws;

(ii) The ballot shall be in a form prescribed by the board;

(iii) The member shall mark the ballot for the candidate chosen and mail the ballot to the cooperative in a sealed plain envelope inside another envelope bearing the member's name, or shall vote in the alternative manner prescribed by the board;

(iv) If the ballot of the member is received by the cooperative on or before the date of the regular members' meeting, the ballot shall be accepted and counted as the vote of the absent member.

(e) If a member of a cooperative is not a natural person, and the bylaws do not provide otherwise, the member may appoint or elect one (1) or more natural persons to be eligible for election as a director to the board.



17-10-218. Filling vacancies.

17-10-218. Filling vacancies.

If a patron member director's position becomes vacant for a director that was elected by patron members, the board shall appoint a patron member of the cooperative to fill the director's position until the next regular or special members' meeting. If the vacating director was not a patron member, the board shall appoint a patron member to fill the vacant position. At the next regular or special members' meeting, the members or patron members shall elect a director to fill the unexpired term of the vacant director's position.



17-10-219. Removal of directors.

17-10-219. Removal of directors.

The members electing a director may remove the director at a members' meeting for cause related to the duties of the position of director and fill the vacancy caused by the removal.



17-10-220. Limitation of director's liability.

17-10-220. Limitation of director's liability.

(a) A director's personal liability to the cooperative or members for monetary damages for breach of fiduciary duty as a director may be eliminated or limited in the articles except as provided in subsection (b) of this section.

(b) The articles may not eliminate or limit the liability of a director:

(i) For a breach of the director's duty of loyalty to the cooperative or its members;

(ii) For acts or omissions that are not in good faith or involve intentional misconduct or a knowing violation of law;

(iii) For a transaction from which the director derived an improper personal benefit; or

(iv) For an act or omission occurring before the date when the provision in the articles eliminating or limiting liability becomes effective.



17-10-221. Officers.

17-10-221. Officers.

(a) The board shall elect:

(i) A chair; and

(ii) One (1) or more vice-chairs.

(b) The board shall elect or appoint:

(i) A records officer; and

(ii) A financial officer.

(c) The board may elect additional officers as the articles or bylaws authorize or require.

(d) The offices of records officer and financial officer may be combined.

(e) The chair and first vice-chair shall be directors and members. The financial officer, records officer, and additional officers need not be directors or members.

(f) The board may employ a chief executive officer to manage the day-to-day affairs and business of the cooperative.

(g) Other than the chief executive officer, members may remove an officer at a members' meeting for cause related to the duties of the position of the officer and fill the vacancy caused by the removal.



17-10-222. Membership interests.

17-10-222. Membership interests.

(a) The authorized amount and divisions of patron membership interests and nonpatron membership interests may be increased or decreased or established or altered, in accordance with the restrictions in this article by amending the articles at a regular members' meeting or at a special members' meeting called for the purpose of the amendment.

(b) Authorized membership interests may be issued on terms and conditions prescribed in the articles, bylaws, or as determined by the board. The cooperative shall disclose to any person or entity acquiring membership interests to be issued by the cooperative, the organization, capital structure and business prospects and risks of the cooperative, the nature of the governance and financial rights of the membership interest being acquired and of other classes of membership and membership interests. The cooperative shall notify all members of the membership interests being offered by the cooperative. A membership interest may not be issued until the subscription price of the membership interest has been paid for in cash or a cash equivalent or property with the agreed upon value of the property to be contributed.

(c) The patron membership interests collectively shall have not less than fifteen percent (15%) of the cooperative's financial rights to profit allocations and distributions.

(d) After issuance by the cooperative, membership interests in a cooperative may only be sold or transferred with the approval of the board.

(e) The cooperative may solicit and issue nonpatron membership interests on terms and conditions determined by the board and disclosed in the articles, bylaws or by separate disclosure to the members. Each member acquiring nonpatron membership interests shall sign a member control agreement which shall describe the rights and obligations of the member as it relates to the nonpatron membership interests, the financial and governance rights, the transferability of the nonpatron membership interests, the division and allocations of profits and losses among the membership interests and membership classes, and financial rights upon liquidation. If the bylaws do not otherwise provide for the allocation of the profits and losses between patron membership interests and nonpatron membership interests, then the allocation of profits and losses among nonpatron membership interests individually and patron membership interests collectively shall be allocated on the basis of the value of contributions to capital made according to the patron membership interests collectively and the nonpatron membership interests individually to the extent the contributions have been accepted by the cooperative. Distributions of cash or other assets of the cooperative shall be allocated among the membership interests as provided in the articles and bylaws, subject to the provisions of this article. If not otherwise provided, distributions shall be made on the basis of value of the capital contributions of the patron membership interests collectively and the nonpatron membership interests to the extent the contributions have been accepted by the cooperative.

(f) The bylaws may provide that the cooperative or the patron members, individually or collectively, have the first privilege of purchasing the membership interests of any class of patron member's membership interests offered for sale. The first privilege to purchase patron membership interests may be satisfied by notice to other patron members that the patron membership interests are for sale and a procedure by which patron members may proceed to attempt to purchase and acquire the patron membership interests. A patron membership interest acquired by the cooperative may be held to be reissued or may be retired and cancelled.

(g) Subject to the provisions in the bylaws, a member may dissent from and obtain payment for the fair value of the member's nonpatron membership interests in the cooperative if the articles or bylaws are amended in a manner that materially and adversely affects the rights and preferences of the nonpatron membership interests of the dissenting member. The dissenting member shall file a notice of intent to demand fair value of the membership interest with the records officer of the cooperative within thirty (30) days after the amendment of the bylaws and notice of the amendment to members, otherwise the right of the dissenting member to demand payment of fair value for the membership interest is deemed to be waived. If a proposed amendment of the articles or bylaws shall be approved by the members, a member who is entitled to dissent and who wishes to exercise dissenter's rights shall file a notice to demand fair value of the membership interest with the records officer of the cooperative before the vote on the proposed action and shall not vote in favor of the proposed action, otherwise the right to demand fair value for the membership interest by the dissenting member is deemed waived. After receipt of the dissenting member's demand notice and approval of the amendment, the cooperative has sixty (60) days to rescind the amendment or otherwise the cooperative shall remit the fair value for the one (1) member's interest to the dissenting member by one hundred eighty (180) days after receipt of the notice. Upon receipt of the fair value for the membership interest, the member has no further member rights in the cooperative.



17-10-223. Grouping of members.

17-10-223. Grouping of members.

(a) A cooperative may group members and patron members in districts, units or another basis if and as authorized in its articles and bylaws which may include authorization for the board to determine the groupings.

(b) The board may do things necessary to implement the use of districts or units including setting the time and place and prescribing the rules of conduct for holding meetings by districts or units to elect delegates to members' meetings.



17-10-224. Member violations; liability for cooperative debts.

17-10-224. Member violations; liability for cooperative debts.

(a) A member who knowingly, intentionally, or repeatedly violates a provision of the articles, bylaws, member control agreement or marketing contract with the cooperative, may be required by the board to surrender the financial rights of membership interest of any class owned by the member.

(b) The cooperative shall refund to the member for the surrendered financial rights of membership interest the lesser of the book value or market value of the financial right of the membership interest payable in not more than seven (7) years from the date of surrender or the board may transfer all of any patron member's financial rights to a class of financial rights held by members who are not patron members, or to a certificate of interest which carries liquidation rights on par with membership interests and is redeemed within seven (7) years after the transfer as provided in the certificate.

(c) Membership interests required to be surrendered may be reissued or be retired and cancelled by the board.

(d) A member who knowingly, intentionally or repeatedly violates a provision of the articles, bylaws, member control agreement, or a marketing contract, may be required by the board to surrender voting power in the cooperative.

(e) A member is not, merely on the account of that status, personally liable for the acts, debts, liabilities, or obligations of a cooperative. A member is liable for any unpaid subscription for the membership interest, unpaid membership fees, or a debt for which the member has separately contracted with the cooperative.



17-10-225. Regular members' meetings.

17-10-225. Regular members' meetings.

(a) Regular members' meetings shall be held annually at a time determined by the board, unless otherwise provided for in the bylaws.

(b) The regular members' meeting shall be held at the principal place of business of the cooperative or at another conveniently located place as determined by the bylaws or the board.

(c) The officers shall submit reports to the members at the regular members' meeting covering the business of the cooperative for the previous fiscal year that show the condition of the cooperative at the close of the fiscal year.

(d) All directors shall be elected at the regular members' meeting for the terms of office prescribed in the bylaws, except for directors elected at district or unit meetings.

(e) The cooperative shall give notice of regular members' meetings by mailing the regular members' meeting notice to each member at the member's last known post office address or by other notification approved by the board and agreed to by the members. The regular members' meeting notice shall be published or otherwise given by approved method at least two (2) weeks before the date of the meeting or mailed at least fifteen (15) days before the date of the meeting.



17-10-226. Special members' meetings.

17-10-226. Special members' meetings.

(a) Special members' meetings of the members may be called by:

(i) A majority vote of the board; or

(ii) The written petition of at least twenty percent (20%) of the patron members, twenty percent (20%) of the nonpatron members or twenty percent (20%) of all members collectively are submitted to the chair.

(b) The cooperative shall give notice of a special members' meeting by mailing the special members' meeting notice to each member personally at the person's last known post office address or an alternative method approved by the board and the member individually or the members generally. For a member that is an entity, notice mailed or delivered by an alternative method shall be to an officer of the entity. The special members' meeting notice shall state the time, place, and purpose of the special members' meeting. The special members' meeting notice shall be issued within ten (10) days from and after the date of the presentation of a members' petition, and the special members' meeting shall be held within thirty (30) days after the date of the presentation of the members' petition.



17-10-227. Certification of meeting notice.

17-10-227. Certification of meeting notice.

(a) After mailing special or regular members' meeting notices or otherwise delivering the notices, the cooperative shall execute a certificate containing the date of mailing or delivery of the notice and a statement that the special or regular members' meeting notices were mailed or delivered as prescribed by law.

(b) The certificate shall be made a part of the record of the meeting.



17-10-228. Failure to receive meeting notice.

17-10-228. Failure to receive meeting notice.

Failure of a member to receive a special or regular members' meeting notice does not invalidate an action that is taken by the members at a members' meeting.



17-10-229. Quorum.

17-10-229. Quorum.

(a) The quorum for a members' meeting to transact business shall be:

(i) Ten percent (10%) of the total number of members for a cooperative with five hundred (500) or less members; or

(ii) Fifty (50) members for cooperatives with more than five hundred (500) members.

(b) In determining a quorum at a meeting, on a question submitted to a vote by mail or an alternative method, members present in person or represented by mail vote or the alternative voting method shall be counted. The attendance of a sufficient number of members to constitute a quorum shall be established by a registration of the members of the cooperative present at the meeting. The registration shall be verified by the chair or the records officer of the cooperative and shall be reported in the minutes of the meeting.

(c) An action by a cooperative is not valid or legal in the absence of a quorum at the meeting at which the action was taken.



17-10-230. Member voting rights.

17-10-230. Member voting rights.

(a) A patron member of a cooperative is only entitled to one (1) vote on an issue to be voted upon by members holding patron membership interests, except that a patron member of a cooperative described in W.S. 17-10-231 may be entitled to more than one (1) vote as provided in that section. On any matter of the cooperative, the entire patron members voting power shall be voted collectively based upon the vote of the majority of patron members voting on the issue. A nonpatron member has the voting rights in accordance to his nonpatron membership interests as granted in the bylaws, subject to the provisions of this article.

(b) A member or delegate may exercise voting rights on any matter that is before the members as prescribed in the articles or bylaws at a members' meeting from the time the member or delegate arrives at the members' meeting, unless the articles or bylaws specify an earlier and specific time for closing the right to vote.

(c) A member's vote at a members' meeting shall be in person or by mail if a mail vote is authorized by the board or by alternative method if authorized by the board, and not by proxy except as provided in subsection (d) of this section.

(d) The following shall apply to members represented by delegates:

(i) A cooperative may provide in the articles or bylaws that units or districts of members are entitled to be represented at members' meetings by delegates chosen by the members of the unit or district. The delegates may vote on matters at the members' meeting in the same manner as a member. The delegates may only exercise the voting rights on a basis and with the number of votes as prescribed in the articles or bylaws;

(ii) If the approval of a certain portion of the members is required for adoption of amendments, a dissolution, a merger, a consolidation, or a sale of assets, the votes of delegates shall be counted as votes by the members represented by the delegate;

(iii) Patron members may be represented by the proxy of other patron members;

(iv) Nonpatron members may be represented by proxy if authorized in the bylaws.

(e) The following shall apply to absentee ballots:

(i) A member who is or will be absent from a members' meeting may vote by mail or by an approved alternative method on the ballot prescribed in this subsection on any motion, resolution or amendment that the board submits for vote by mail or alternative method to the members;

(ii) The ballot shall be in the form prescribed by the board and contain:

(A) The exact text of the proposed motion, resolution or amendment to be acted on at the meeting; and

(B) The text of the motion, resolution or amendment for which the member may indicate an affirmative or negative vote.

(iii) The member shall express a choice by marking an appropriate choice on the ballot and mail, deliver or otherwise submit the ballot to the cooperative in a plain, sealed envelope inside another envelope bearing the member's name or by an alternative method approved by the board;

(iv) A properly executed ballot shall be accepted by the board and counted as the vote of the absent member at the meeting.



17-10-231. Patron member voting in cooperatives constituted entirely or partially of other cooperatives or associations.

17-10-231. Patron member voting in cooperatives constituted entirely or partially of other cooperatives or associations.

(a) A cooperative that is constituted entirely or partially of other cooperatives or associations may authorize by the articles or the bylaws for affiliated cooperative patron members to have an additional vote for:

(i) A stipulated amount of business transacted between the patron member cooperative and the central cooperative organization;

(ii) A stipulated number of patron members in the member cooperative;

(iii) A certain stipulated amount of equity allocated to or held by the patron member cooperative in the cooperative central organization; or

(iv) A combination of methods in paragraphs (i) through (iii) of this subsection.

(b) A cooperative that is organized into units or districts of patron members, may, by the articles or the bylaws, authorize the delegates elected by its patron members or, have an additional vote for:

(i) A stipulated amount of business transacted between the patron members in the units or districts and the cooperative;

(ii) A certain stipulated amount of equity allocated to or held by the patron members of the units or districts of the cooperative; or

(iii) A combination of methods in paragraphs (i) and (ii) of this subsection.



17-10-232. Vote of ownership interests held by cooperative.

17-10-232. Vote of ownership interests held by cooperative.

A cooperative that holds ownership interests of another business entity may, by direction of the cooperative's board, elect or appoint a person to represent the cooperative at a meeting of the business entity. The representative has authority to represent the cooperative and may cast the cooperative's vote at the business entity's meeting.



17-10-233. Allocations and distributions to members.

17-10-233. Allocations and distributions to members.

(a) The bylaws shall prescribe the allocation of profits and losses between patron membership interests collectively and other membership interests. If the bylaws do not otherwise provide, the profits and losses between patron membership interests collectively and other membership interests shall be allocated on the basis of the value of contributions to capital made by the patron membership interests collectively and other membership interests and accepted by the cooperative. The allocation of profits to the patron membership interests collectively shall not be less than fifteen percent (15%) of the total profits in any fiscal year.

(b) The bylaws shall prescribe the distribution of cash or other assets of the cooperative among the membership interests of the cooperative. If not otherwise provided in the bylaws, distribution shall be made to the patron membership interests collectively and other members on the basis of the value of contributions to capital made and accepted by the cooperative by the patron membership interests collectively and other membership interests. The distributions to patron membership interests collectively shall not be less than fifteen percent (15%) of the total distributions in any fiscal year.



17-10-234. Allocations and distributions to patron members.

17-10-234. Allocations and distributions to patron members.

(a) A cooperative may set aside a portion of net income allocated to the patron membership interests as the board determines advisable to create or maintain a capital reserve.

(b) In addition to a capital reserve, the board may, for patron membership interests:

(i) Set aside an amount not to exceed five percent (5%) of the annual net income of the cooperative for promoting and encouraging cooperative organization; and

(ii) Establish and accumulate reserves for new buildings, machinery and equipment, depreciation, losses, and other proper purposes.

(c) Net income allocated to patron members in excess of dividends on equity and additions to reserves shall be distributed to patron members on the basis of patronage. A cooperative may establish allocation units, whether the units are functional, divisional, departmental, geographic, or otherwise and pooling arrangements and may account for and distribute net income to patrons on the basis of allocation units and pooling arrangements. A cooperative may offset the net loss of an allocation unit or pooling arrangement against the net income of other allocation units or pooling arrangements.

(d) Distribution of net income shall be made at least annually. The board shall present to the members at their annual meeting a report covering the operations of the cooperative during the preceding fiscal year.

(e) A cooperative may distribute net income to patron members in cash, capital credits, allocated patronage equities, revolving fund certificates, or its own or other securities.

(f) The cooperative may provide in the bylaws that nonmember patrons are allowed to participate in the distribution of net income payable to patron members on equal terms with patron members.

(g) If a nonmember patron with patronage credits is not qualified or eligible for membership, a refund due may be credited to the patron's individual account. The board may issue a certificate of interest to reflect the credited amount. After the patron is issued a certificate of interest, the patron may participate in the distribution of income on the same basis as a patron member.



17-10-235. Distribution of unclaimed property.

17-10-235. Distribution of unclaimed property.

(a) A cooperative may, in lieu of paying or delivering to the state the unclaimed property specified in its report of unclaimed property, distribute the unclaimed property to a corporation or organization that is exempt from taxation. A cooperative making the election to distribute unclaimed property shall file with the secretary of state:

(i) A verified written explanation of the proof of claim of an owner establishing a right to receive the abandoned property;

(ii) Any error in the presumption of abandonment;

(iii) The name, address, and exemption number of the corporation or organization to which the property was or is to be distributed; and

(iv) The approximate date of distribution.

(b) This subsection does not alter the procedure provided by law for cooperatives to report unclaimed property to the state and the requirement that claims of owners are made to the cooperatives for a period following the publication of lists of abandoned property.

(c) The right of an owner to unclaimed property held by a cooperative is extinguished when the property is disbursed by the cooperative to a tax exempt organization in accordance with this section.



17-10-236. Merger and consolidation.

17-10-236. Merger and consolidation.

(a) Unless otherwise prohibited, cooperatives organized under the laws of this state may merge or consolidate with each other or other business entities organized under the laws of this state or another state by complying with the provisions of this section or the law of the state where the surviving or new business entity will exist.

(b) To initiate a merger or consolidation of a cooperative, a written plan of merger or consolidation shall be prepared by the board or by a committee selected by the board to prepare a plan. The plan shall state:

(i) The names of the constituent cooperatives and other business entities;

(ii) The name of the surviving or new cooperative or other business entity;

(iii) The manner and basis of converting membership or ownership interests of the constituent cooperatives or business entities into membership or ownership interests in the surviving or new cooperative or business entity;

(iv) The terms of the merger or consolidation;

(v) The proposed effect of the consolidation or merger on the members and patron members of the cooperative; and

(vi) For a consolidation, the plan shall contain the articles of the entity or organizational documents to be filed with the state in which the entity is organized.

(c) The following shall apply to notice:

(i) The board shall mail a merger or consolidation or otherwise transmit or deliver notice to each member. The notice shall contain:

(A) The full text of the plan; and

(B) The time and place of the meeting at which the plan will be considered.

(ii) A cooperative with more than two hundred (200) members may provide the merger or consolidation notice in the same manner as a regular members' meeting notice.

(d) The following shall apply to the adoption of a plan or merger or consolidation:

(i) A plan of merger or consolidation is adopted if:

(A) A quorum of the members is registered as being present or represented by mail vote at the meeting; and

(B) The plan is approved by two-thirds (2/3) of the votes cast, or for a cooperative with articles or bylaws requiring more than two-thirds (2/3) of the votes cast or other conditions for approval, the plan is approved by a proportion of the votes cast or a number of total members as required by the articles or bylaws and the conditions for approval in the articles or bylaws have been satisfied.

(ii) After the plan has been adopted, articles of merger or consolidation stating the plan and that the plan was adopted according to this article shall be signed by the chair, vice-chair, records officer or documents officer of each cooperative merging or consolidating;

(iii) The articles of merger or consolidation shall be filed in the office of the secretary of state;

(iv) For a merger, the articles of the surviving cooperative subject to this article are deemed amended to the extent provided in the articles of merger;

(v) Unless a later date is provided in the plan, the merger or consolidation is effective when the articles of merger or consolidation are filed in the office of the secretary of state;

(vi) The secretary of state shall issue a certificate of organization of the merged or consolidated cooperative.

(e) The following shall apply to the effect of a merger:

(i) After the effective date, the cooperatives or other business entities that are parties to the plan become a single entity. For a merger, the surviving business entity is the business entity designated in the plan. For a consolidation, the new cooperative or other business entity is the business entity provided for in the plan. Except for the surviving or new business entity, the separate existence of all business entities that are parties to the plan cease on the effective date of the merger or consolidation;

(ii) The surviving or new business entity possesses all of the rights and property of each of the merged or consolidated business entities and is responsible for all their obligations. The title to property of the merged or consolidated business entity is vested in the surviving or new business entity without reversion or impairment of the title caused by the merger or consolidation;

(iii) The right of a creditor may not be impaired by the merger or consolidation without the creditor's consent.

(f) The fee to be paid to the secretary of state for filing articles of merger or consolidation shall conform with the provisions of W.S. 17-16-122.



17-10-237. Liquidation.

17-10-237. Liquidation.

(a) A cooperative shall be liquidated as provided in the articles in a manner consistent with other business entities organized in this state or if not provided, may be liquidated in the same manner as a limited liability company organized in this state or the members may authorize a liquidation by adopting a resolution at a members' meeting. The notice of the members' meeting shall include a statement that the disposition of all of the assets of the cooperative will be considered at the meeting. If a quorum is present in person, by mail ballot, or alternative method approved by the board at the members' meeting, the resolution approving of the liquidation is adopted if:

(i) Approved by two-thirds (2/3) of the votes cast; or

(ii) For a cooperative with articles or bylaws requiring more than two-thirds (2/3) for approval or other conditions for approval, the resolution is approved by the proportion of the votes cast or a number of total members as required by the articles or bylaws and the conditions for approval in the articles or bylaws have been satisfied.

(b) The board of directors by resolution may liquidate a cooperative if the board obtains an opinion of an accountant that the cooperative is unlikely to continue as a business based on its current finances.



17-10-238. Methods of dissolution.

17-10-238. Methods of dissolution.

A cooperative may be dissolved by the members or by order of the court.



17-10-239. Winding up.

17-10-239. Winding up.

(a) After the notice of intent to dissolve has been filed with the secretary of state, the board, or the officers acting under the direction of the board, shall proceed as soon as possible:

(i) To collect or make provision for the collection of all debts due or owing to the cooperative, including unpaid subscriptions for shares; and

(ii) To pay or make provision for the payment of all debts, obligations and liabilities of the cooperative according to their priorities.

(b) After the notice of intent to dissolve has been filed with the secretary of state, the board may sell, lease, transfer or otherwise dispose of all or substantially all of the property and assets of the dissolving cooperative without a vote of the members.

(c) Tangible and intangible property, including money, remaining after the discharge of the debts, obligations and liabilities of the cooperative may be distributed to the members and former members as provided in the bylaws. If previously authorized by the members, the tangible and intangible property of the cooperative may be liquidated and disposed of at the discretion of the board.



17-10-240. Revocation of dissolution proceedings.

17-10-240. Revocation of dissolution proceedings.

(a) Dissolution proceedings may be revoked before the articles of dissolution are filed with the secretary of state.

(b) The chair may call a members' meeting to consider the advisability of revoking the dissolution proceedings. The question of the proposed revocation shall be submitted to the members at the members' meeting called to consider the revocation. The dissolution proceedings are revoked if the proposed revocation is approved at the members' meeting by a majority of the members of the cooperative or for a cooperative with articles or bylaws requiring a greater number of members, the number of members required by the articles or bylaws.

(c) Revocation of dissolution proceedings is effective when a notice of revocation is filed with the secretary of state. After the notice is filed, the cooperative may resume business.



17-10-241. Statute of limitations.

17-10-241. Statute of limitations.

The claim of a creditor or claimant against a dissolving cooperative is barred if the claim has not been enforced by initiating legal, administrative or arbitration proceedings concerning the claim by two (2) years after the date the notice of intent to dissolve is filed with the secretary of state.



17-10-242. Articles of dissolution.

17-10-242. Articles of dissolution.

(a) Articles of dissolution of a cooperative shall be filed with the secretary of state after payment of the claims of all known creditors and claimants has been made or provided for and the remaining property has been distributed by the board. The articles of dissolution shall state:

(i) That all debts, obligations, and liabilities of the cooperative have been paid or discharged or adequate provisions have been made for them or time periods allowing claims have run and other claims are not outstanding;

(ii) That the remaining property, assets, and claims of the cooperative have been distributed among the members or pursuant to a liquidation authorized by the members; and

(iii) That legal, administrative, or arbitration proceedings by or against the cooperative are not pending or adequate provision has been made for the satisfaction of a judgment, order or decree that may be entered against the cooperative in a pending proceeding.

(b) The cooperative is dissolved when the articles of dissolution have been filed with the secretary of state.

(c) The secretary of state shall issue to the dissolved cooperative or its legal representative a certificate of dissolution that contains:

(i) The name of the dissolved cooperative;

(ii) The date the articles of dissolution were filed with the secretary of state; and

(iii) A statement that the cooperative is dissolved.



17-10-243. Application for court-supervised voluntary dissolution.

17-10-243. Application for court-supervised voluntary dissolution.

After a notice of intent to dissolve has been filed with the secretary of state and before a certificate of dissolution has been issued, the cooperative or, for good cause shown, a member or creditor may apply to a court within the county where the registered address is located to have the dissolution conducted or continued under the supervision of the court as provided in W.S. 17-10-250.



17-10-244. Court-ordered remedies or dissolution.

17-10-244. Court-ordered remedies or dissolution.

(a) A court may grant equitable relief that it deems just and reasonable in the circumstances or may dissolve a cooperative and liquidate its assets and business in any of the following circumstances:

(i) In a supervised voluntary dissolution that is applied for by the cooperative;

(ii) In an action by a member when it is established that:

(A) The directors or the persons having the authority otherwise vested in the board are deadlocked in the management of the cooperative's affairs and the members are unable to break the deadlock;

(B) The directors or those in control of the cooperative have acted fraudulently, illegally or in a manner unfairly prejudicial toward one (1) or more members in their capacities as members, directors or officers;

(C) The members of the cooperative are so divided in voting power that, for a period that includes the time when two (2) consecutive regular members' meetings were held, they have failed to elect successors to directors whose terms have expired or would have expired upon the election and qualification of their successors;

(D) The cooperative assets are being misapplied or wasted; or

(E) The period of duration as provided in the articles has expired and has not been extended as provided in this article.

(iii) In an action by a creditor when:

(A) The claim of the creditor against the cooperative has been reduced to judgment and an execution on the judgment has been returned unsatisfied; or

(B) The cooperative has admitted in writing that the claim of the creditor against the cooperative is due and owing and it is established that the cooperative is unable to pay its debts in the ordinary course of business.

(iv) In an action by the attorney general to dissolve the cooperative in accordance with this article when it is established that a decree of dissolution is appropriate.

(b) In determining whether to order equitable relief or dissolution, the court shall take into consideration the financial condition of the cooperative but may not refuse to order equitable relief or dissolution solely on the ground that the cooperative has accumulated operating net income or current operating net income.

(c) In deciding whether to order dissolution of the cooperative, the court shall consider whether lesser relief suggested by one (1) or more parties, such as a form of equitable relief or a partial liquidation, would be adequate to permanently relieve the circumstances established under subparagraph (a)(ii)(B) or (C) of this section. Lesser relief may be ordered if it would be appropriate under the facts and circumstances of the case.

(d) If the court finds that a party to a proceeding brought under this section has acted arbitrarily, vexatiously, or otherwise not in good faith, the court may in its discretion award reasonable expenses, including attorneys' fees and disbursements, to any of the other parties.

(e) Proceedings under this section shall be brought in a court within the county where the registered address of the cooperative is located.

(f) It is not necessary to make members parties to the action or proceeding unless relief is sought against them personally.



17-10-245. Procedure in involuntary or court-supervised voluntary dissolution.

17-10-245. Procedure in involuntary or court-supervised voluntary dissolution.

(a) In dissolution proceedings before a hearing can be completed the court may:

(i) Issue injunctions;

(ii) Appoint receivers with all powers and duties that the court directs;

(iii) Take actions required to preserve the cooperative's assets wherever located; and

(iv) Carry on the business of the cooperative.

(b) After a hearing is completed, on notice the court directs to be given to parties to the proceedings and to other parties in interest designated by the court, the court may appoint a receiver to collect the cooperative's assets, including amounts owing to the cooperative by subscribers on account of an unpaid portion of the consideration for the issuance of shares. A receiver has authority, subject to the order of the court, to continue the business of the cooperative and to sell, lease, transfer, or otherwise dispose of the property and assets of the cooperative either at public or private sale.

(c) The assets of the cooperative or the proceeds resulting from a sale, lease, transfer, or other disposition shall be applied in the following order of priority:

(i) The costs and expenses of the proceedings, including attorneys' fees and disbursements;

(ii) Debts, taxes and assessments due the United States, this state and other states in that order;

(iii) Claims duly proved and allowed to employees under the provisions of the workers' compensation act except that claims under this clause may not be allowed if the cooperative has carried workers' compensation insurance, as provided by law, at the time the injury was sustained;

(iv) Claims, including the value of all compensation paid in a medium other than money, proved and allowed to employees for services performed within three (3) months preceding the appointment of the receiver, if any; and

(v) Other claims proved and allowed.

(d) After payment of the expenses of receivership and claims of creditors are proved, the remaining assets, if any, may be distributed to the members or distributed pursuant to an approved liquidation plan.



17-10-246. Receiver qualifications and powers.

17-10-246. Receiver qualifications and powers.

(a) A receiver shall be a natural person or a domestic corporation or a foreign corporation authorized to transact business in this state. A receiver shall give a bond as directed by the court with the sureties required by the court.

(b) A receiver may sue and defend in all courts as receiver of the cooperative. The court appointing the receiver has exclusive jurisdiction of the cooperative and its property.



17-10-247. Dissolution action by attorney general; administrative dissolution.

17-10-247. Dissolution action by attorney general; administrative dissolution.

(a) A cooperative may be dissolved involuntarily by a decree of a court in this state in an action filed by the attorney general if it is established that:

(i) The articles and certificate of organization were procured through fraud;

(ii) The cooperative was organized for a purpose not permitted by this article or prohibited by state law;

(iii) The cooperative has flagrantly violated a provision of this article, has violated a provision of this article more than once or has violated more than one (1) provision of this article; or

(iv) The cooperative has acted, or failed to act, in a manner that constitutes surrender or abandonment of the cooperative's franchise, privileges, or enterprise.

(b) An action may not be commenced under subsection (a) of this section until thirty (30) days after notice to the cooperative by the attorney general of the reason for the filing of the action. If the reason for filing the action is an act that the cooperative has done, or omitted to do, and the act or omission may be corrected by an amendment of the articles or bylaws or by performance of or abstention from the act, the attorney general shall give the cooperative thirty (30) additional days to make the correction before filing the action.

(c) The provisions of W.S. 17-16-1420 through 17-16-1423 shall apply to the administrative dissolution of any domestic cooperative and the provisions of W.S. 17-16-1530 through 17-16-1532 shall apply to the administrative dissolution of any foreign cooperative.



17-10-248. Filing claims in court-supervised dissolution proceedings.

17-10-248. Filing claims in court-supervised dissolution proceedings.

(a) In proceedings to dissolve a cooperative, the court may require all creditors and claimants of the cooperative to file their claims under oath with the court administrator or with the receiver in a form prescribed by the court.

(b) If the court requires the filing of claims, the court shall:

(i) Set a date, by order, at least one hundred twenty (120) days after the date the order is filed, as the last day for the filing of claims; and

(ii) Prescribe the notice of the fixed date that shall be given to creditors and claimants.

(c) Before the fixed date, the court may extend the time for filing claims. Creditors and claimants failing to file claims on or before the fixed date may be barred, by order of court, from claiming an interest in or receiving payment out of the property or assets of the cooperative.



17-10-249. Discontinuance of court-supervised dissolution proceedings.

17-10-249. Discontinuance of court-supervised dissolution proceedings.

The involuntary or supervised voluntary dissolution of a cooperative may be discontinued at any time during the dissolution proceedings if it is established that cause for dissolution does not exist. The court shall dismiss the proceedings and direct the receiver, if any, to redeliver to the cooperative its remaining property and assets.



17-10-250. Court-supervised dissolution order.

17-10-250. Court-supervised dissolution order.

(a) In an involuntary or supervised voluntary dissolution after the costs and expenses of the proceedings and all debts, obligations and liabilities of the cooperative have been paid or discharged and the remaining property and assets have been distributed to its members or, if its property and assets are not sufficient to satisfy and discharge the costs, expenses, debts, obligations and liabilities, when all the property and assets have been applied so far as they will go to their payment according to their priorities, the court shall enter an order dissolving the cooperative.

(b) When the order dissolving the cooperative or association has been entered, the cooperative or association is dissolved.



17-10-251. Filing court's dissolution order.

17-10-251. Filing court's dissolution order.

After the court enters an order dissolving a cooperative, the court administrator shall cause a certified copy of the dissolution order to be filed with the secretary of state. The secretary of state may not charge a fee for filing the dissolution order.



17-10-252. Barring of claims.

17-10-252. Barring of claims.

(a) A person who is or becomes a creditor or claimant before, during, or following the conclusion of dissolution proceedings, who does not file a claim or pursue a remedy in a legal, administrative or arbitration proceeding during the pendency of the dissolution proceeding or has not initiated a legal, administrative, or arbitration proceeding before the commencement of the dissolution proceedings and all those claiming through or under the creditor or claimant, are forever barred from suing on that claim or otherwise realizing upon or enforcing it, except as provided in this section.

(b) Within one (1) year after articles of dissolution have been filed with the secretary of state pursuant to this article or a dissolution order has been entered, a creditor or claimant who shows good cause for not having previously filed the claim may apply to a court in this state to allow a claim:

(i) Against the cooperative to the extent of undistributed assets; or

(ii) If the undistributed assets are not sufficient to satisfy the claim, the claim may be allowed against a member to the extent of the distributions to members in dissolution received by the member.

(c) Debts, obligations, and liabilities incurred during dissolution proceedings shall be paid or provided for by the cooperative before the distribution of assets to a member. A person to whom this kind of debt, obligation, or liability is owed but is not paid may pursue any remedy against the officers, directors or members of the cooperative before the expiration of the applicable statute of limitations. This subsection does not apply to dissolution under the supervision or order of a court.



17-10-253. Right to sue or defend after dissolution.

17-10-253. Right to sue or defend after dissolution.

After a cooperative has been dissolved, any of its former officers, directors or members may assert or defend, in the name of the cooperative, a claim by or against the cooperative.









CHAPTER 11 - INDUSTRIAL CORPORATIONS

17-11-101. Short title.

17-11-101. Short title.

This act shall be known and may be cited as the "Wyoming Industrial Corporation Act".



17-11-102. Definitions.

17-11-102. Definitions.

(a) As used in this act, unless a different meaning is required by the context, the following words and phrases have the following meanings:

(i) "Corporation" means a Wyoming industrial development corporation created under this act;

(ii) "Financial institution" means any bank, trust company, savings and loan association, industrial bank, public or private pension or retirement fund, insurance company or related corporation, partnership, foundation, or other institution engaged in lending or investing funds;

(iii) "Member" means any financial institution which undertakes to lend money to or to buy stock in the corporation created under this act;

(iv) "Board of directors" means the board of directors of the corporation created under this act;

(v) "Loan limit" means for any member, the maximum amount permitted to be outstanding at one (1) time on loans made by such member to the corporation, as determined under the provisions of this act;

(vi) "Shareholder" means:

(A) If the corporation is formed for profit, the holder of record of shares in the corporation; or

(B) If the corporation is a nonprofit corporation, a member who has contributed money, property, services or other item of value and whose contribution is recorded on the books of the corporation.



17-11-103. Incorporation; profit or nonprofit corporation; articles of incorporation generally.

17-11-103. Incorporation; profit or nonprofit corporation; articles of incorporation generally.

(a) Fifteen (15) or more persons, a majority of whom shall be residents of this state, may form an industrial development corporation under the provisions of this act, by filing in the office of the secretary of state articles of incorporation.

(b) The corporation may be formed as a nonprofit corporation in which event it shall be subject to and governed by the provisions of W.S. 17-19-101 through 17-19-1807, not in conflict with or inconsistent with the provisions of this act, or the corporation may be formed for profit in which event it shall be subject to and governed by the provisions of the Wyoming Business Corporation Act not in conflict with or inconsistent with the provisions of this act.

(c) The articles of incorporation shall contain:

(i) The name of the corporation which shall include the words "Industrial Development Corporation of Wyoming";

(ii) A statement as to whether the corporation is formed as a nonprofit corporation or for profit;

(iii) The purposes for which the corporation is founded, which shall be to promote, stimulate, develop and advance the business prosperity and economic welfare of Wyoming and its citizens; to encourage and assist through loans, investments or other business transactions in the location of new business and industry in this state and to rehabilitate and assist existing business and industry; to stimulate and assist in the expansion of all kinds of business activity which will tend to promote the business development and maintain the economic stability of this state, provide maximum opportunities for employment, and improve the standard of living of the citizens of this state; similarly, to cooperate and act in conjunction with other organizations, public or private, in the promotion and advancement of industrial, commercial, agricultural, and recreational developments in this state; and to provide financing for the promotion, development, and conduct of all kinds of business activity in this state. The purposes for which the corporation is formed may also include the rendering of service to industry by providing feasibility, product, production and market analyses, patent advice, technological information, research and development assistance, financial availability counseling, management counseling, and any other information, assistance or facilities required for the creation of new industry, to further the expansion of existing industry, or to induce industry to locate in the state;

(iv) The total number of directors, their terms, and the method of their election;

(v) If the corporation is a nonprofit corporation, a provision that the assets on dissolution, and any distributions of earnings or assets prior to dissolution, shall be made only to a charitable or educational organization or institution;

(vi) The information required by W.S. 17-19-202, if the corporation is formed on a nonprofit basis and the information required by W.S. 17-16-202, if the corporation is formed for profit.

(d) The articles of incorporation shall be subscribed and acknowledged by not less than five (5) persons.

(e) The articles of incorporation shall recite that the corporation is organized under the provisions of this act.

(f) The secretary of state shall not approve the articles of incorporation for a corporation organized under this act until a total of at least ten (10) national banks, state banks, savings banks, industrial savings banks, federal savings and loan associations, domestic building and loan associations, or insurance companies authorized to do business within this state, or any combination thereof, have agreed in writing to become members of said corporation, which agreement shall be filed with the secretary of state with the articles of incorporation and the filing of same shall be a condition precedent to the approval of the articles of incorporation by the secretary of state. Whenever the articles of incorporation shall have been filed in the office of the secretary of state and approved by him, and all filing fees and taxes have been paid, the subscribers, their successors and assigns shall constitute a corporation, and said corporation shall then be authorized to commence business.



17-11-104. Powers of corporation generally.

17-11-104. Powers of corporation generally.

(a) In furtherance of its purposes the corporation shall, subject to the restrictions and limitations herein contained, have the following powers:

(i) To elect, appoint, and employ officers, agents and employees; to make contracts and incur liabilities for any of the purposes of the corporation;

(ii) To borrow money from its members, the small business administration or any other similar federal agency, or the state of Wyoming or any agency or department thereof or any other corporation or person, for any of the purposes of the corporation; to issue therefor its bonds, debentures, notes or other evidence of indebtedness, whether secured or unsecured, and to secure the same by mortgage, pledge, deed of trust or other lien on its property, franchises, rights, and privileges of every kind and nature, or any part thereof or interest therein, without securing stockholder or member approval;

(iii) To make loans to any project, person, firm, corporation, association or trust, to invest in a small business investment company as regulated by the small business administration, and to establish and regulate the terms and conditions with respect to those loans or investments;

(iv) To cooperate with and avail itself of the facilities of the United States department of commerce, the Wyoming business council created by W.S. 9-12-103 and any other similar state or federal governmental agencies; and to cooperate with and assist, and otherwise encourage organizations in the various communities of the state in the promotion, assistance, and development of the business prosperity and economic welfare of such communities or of this state or of any part thereof;

(v) To do all acts and things necessary or convenient to carry out the powers expressly granted in this act.

(b) In addition to the powers herein enumerated, the corporation if organized as a nonprofit corporation shall have all of the powers conferred on such corporations by W.S. 17-19-101 through 17-19-1807, and if organized as a profit corporation shall have all of the powers conferred on corporations under the Wyoming Business Corporation Act.



17-11-105. Authority to acquire and dispose of bonds, securities and capital stock of corporation.

17-11-105. Authority to acquire and dispose of bonds, securities and capital stock of corporation.

(a) Notwithstanding any rule at common law or any provision of any general or special law or any provision in their respective charters, agreements of association, articles of organization or trust indentures:

(i) Any person, domestic or foreign corporation, public utility company, insurance company, financial institution as defined herein, or trust, is hereby authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of any bonds, securities, or other evidence of indebtedness, or the shares of the capital stock of the corporation, or to make contributions to any corporation organized hereunder, and while a shareholder to exercise all the rights, powers, and privileges granted shareholders, including the right to vote, all without the approval of any regulatory authority of the state except as otherwise provided in this act;

(ii) All financial institutions as defined herein are hereby authorized to become members of the corporation and to make loans to the corporation as provided herein; and

(iii) Each financial institution which becomes a member of the corporation may acquire, purchase, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of any bonds, securities, or other evidence of indebtedness, or the shares of the capital stock of the corporation, and make contributions to the corporation, and as a shareholder exercise all the rights, powers, and privileges granted stockholders, including the right to vote, all without the approval of any regulatory authority of the state.

(b) The amount of capital stock of the corporation which any member is authorized to acquire pursuant to the authority granted herein is in addition to the amount of capital stock in corporations which such member may otherwise be authorized to acquire.



17-11-106. Membership generally; loans to corporation.

17-11-106. Membership generally; loans to corporation.

(a) Any financial institution may request membership in the corporation by making application to the board of directors on such form and in such manner as said board of directors may require, and membership shall become effective upon acceptance of such application by the board.

(b) Each member of the corporation shall make loans to the corporation as and when called upon by it to do so on such terms and other conditions as shall be approved from time to time by the board of directors, subject to the following conditions:

(i) All loan limits shall be established at the thousand dollar amount nearest to the amount computed in accordance with the provisions of this section;

(ii) Repealed by Laws 1988, ch. 84, 2.

(iii) The total amount outstanding on loans to the corporation made by any member at any one (1) time, when added to the amount of the investment in the capital stock of the corporation then held by such member, shall not exceed:

(A) Twenty percent (20%) of the total amount then outstanding on loans to the corporation by all members, including in said total amount outstanding amounts validly called for loan but not yet loaned;

(B) The following limit, to be determined as of the time such member becomes a member on the basis of the audited balance sheet of such member at the close of its fiscal year immediately preceding its application for membership, or in the case of an insurance company, its last annual statement to the state insurance commissioner: two and one-half percent (2 1/2%) of the capital and surplus of commercial banks and trust companies; one-half of one percent (1/2%) of the total outstanding loans made by savings and loan associations, and building and loan associations; two and one-half percent (2 1/2%) of the capital and unassigned surplus of stock insurance companies, except fire insurance companies; two and one-half percent (2 1/2%) of the unassigned surplus of mutual insurance companies, except fire insurance companies; one-tenth of one percent (1/10%) of the assets of fire insurance companies; and such limits as may be approved by the board of directors of the corporation for other financial institutions. The board of directors may, on the request of any financial institution applying for membership, and with the approval of two-thirds (2/3%) of the members of the same class as the financial institution making the request, authorize a different loan limit for such financial institution than is set forth above.

(iv) Each call made by the corporation shall be prorated among the members of the corporation in substantially the same proportion that the adjusted loan limit of each member bears to the aggregate of the adjusted loan limits of all members. The adjusted loan limit of a member shall be the amount of the member's loan limit, reduced by the balance of outstanding loans made by the member to the corporation, the investment in capital stock of the corporation held by the member and the amount of any contribution made by the member to the corporation, at the time of the call. No member shall be subject to a call as a result of owning stock in the corporation. Calls shall be made only on members who have made member loans to the corporation;

(v) All loans to the corporation by members under this section shall be evidenced by bonds, debentures, notes, or other evidence of indebtedness of the corporation, which shall be freely negotiable at all times, and which shall bear interest at a rate of not less than one-quarter of one percent (1/4%).



17-11-107. Duration of membership; withdrawal.

17-11-107. Duration of membership; withdrawal.

Membership in the corporation shall be for the duration of the corporation, provided that upon written notice given to the corporation a minimum of three (3) years and a maximum of fifteen (15) years in advance, as determined by the board of directors, a member may withdraw from membership in the corporation at the expiration date of such notice.



17-11-108. Powers of shareholders and members.

17-11-108. Powers of shareholders and members.

(a) The shareholders and the members of the corporation shall have the following powers of the corporation:

(i) To determine the number of and elect directors as provided in W.S. 17-11-110;

(ii) To make, amend and repeal bylaws;

(iii) To amend the certificate of incorporation;

(iv) To dissolve the corporation as provided in W.S. 17-11-116;

(v) To do all things necessary or desirable to secure aid, assistance loans and other financing from any financial institutions, and from any agency established under the Small Business Investment Act of 1958, Public Law 85-699, 85th Congress, or other similar federal laws now or hereafter enacted, and from the state of Wyoming or any agency or department thereof;

(vi) To exercise such other of the powers of the corporation consistent with the act as may be conferred on the shareholders and the members by the bylaws.

(b) As to all matters requiring action by the shareholders and the members of the corporation, the shareholders and members shall vote as provided in the bylaws of the corporation.

(c) Unless otherwise provided in the articles of incorporation, each shareholder shall have one (1) vote, in person or by proxy, for each share of stock held by him. Each member shall have one (1) vote, in person or by proxy, for each share of stock held by him except that any member having a loan limit of more than one thousand dollars ($1,000.00) and having a loan to the corporation as provided under W.S. 17-11-106(b) shall have one (1) additional vote, in person or by proxy, for each additional one thousand dollars ($1,000.00) which the member has outstanding in loans to the corporation under W.S. 17-11-106(b) at any one (1) time.



17-11-109. Amendments to articles of incorporation.

17-11-109. Amendments to articles of incorporation.

(a) The articles of incorporation may be amended by the votes of the shareholders and the members of the corporation as provided in the corporate bylaws.

(b) An amendment to the articles of incorporation shall be filed with the secretary of state, and shall not take effect until the date of such filing.



17-11-110. Board of directors.

17-11-110. Board of directors.

(a) The business and affairs of the corporation shall be managed and conducted by a board of directors, which shall consist of not less than five (5) nor more than seven (7) members. One (1) member of the board shall be the chief executive officer of the Wyoming business council or other person designated by the council. The board of directors may exercise all the powers of the corporation except such as are conferred by law or by the articles of incorporation or the bylaws of the corporation upon the shareholders or members.

(b) The board of directors shall be elected in the first instance by the incorporators and thereafter at the annual meeting, or if no annual meeting shall be held in the year of incorporation, then within ninety (90) days after the filing of the articles of incorporation at a special meeting to be called for such purpose. The directors shall hold office until the next annual meeting of the corporation and until their successors are elected and qualified unless sooner removed in accordance with the provisions of the bylaws. Any vacancy in the office of a director elected by the members shall be filled by the directors elected by the members, and any vacancy in the office of a director elected by the stockholders shall be filled by the directors elected by the stockholders.

(c) Directors and officers shall not be responsible for losses unless the same shall have been occasioned by the willful misconduct of such directors and officers.



17-11-111. Determination of net earnings and surplus.

17-11-111. Determination of net earnings and surplus.

Net earnings and surplus shall be determined by the board of directors, after providing for such reserves as said directors deem desirable, and the determination of the directors made in good faith shall be conclusive on all persons.



17-11-112. Depository of funds.

17-11-112. Depository of funds.

The corporation shall not deposit any of its funds in any banking institution unless such institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated.



17-11-113. Examination by director; reports.

17-11-113. Examination by director; reports.

The corporation shall be examined at least once annually by the director of the state department of audit or his designee and shall make reports of its condition annually to director, who in turn shall make copies of such reports available to the governor; and the corporation shall also furnish such other information as may from time to time be required by the director or the secretary of state. The director shall exercise the same power and authority over corporations organized under this act as is now exercised over banks and trust companies.



17-11-114. First meeting.

17-11-114. First meeting.

(a) The first meeting of the corporation shall be called by a notice signed by three (3) or more of the incorporators, stating the time, place, and purpose of the meeting, a copy of which notice shall be mailed or delivered to each incorporator at least five (5) days before the day appointed for the meeting, or may be held without such notice upon waiver in writing signed by all the incorporators. There shall be recorded in the minutes of the meeting a copy of said notice or of such unanimous agreement of the incorporators.

(b) At such first meeting, the incorporators shall adopt bylaws, elect directors, and take such other action as the incorporators may see fit. Eight (8) of the incorporators shall constitute a quorum for the transaction of business.



17-11-115. Perpetual existence.

17-11-115. Perpetual existence.

The period of existence of the corporation shall be perpetual, subject to the right of the shareholders and the members to dissolve the corporation prior to the expiration of said period as provided in W.S. 17-11-116.



17-11-116. Dissolution.

17-11-116. Dissolution.

The corporation may upon the affirmative vote of two-thirds (2/3) of the votes to which the shareholders shall be entitled and two-thirds (2/3) of the votes to which the members shall be entitled to dissolve said corporation. Upon any dissolution of the corporation, none of the corporation's assets shall be distributed to the shareholders until all sums due the members of the corporation and creditors thereof have been paid in full. If the corporation is a nonprofit corporation the assets remaining after payment in full of all amounts due creditors and the members of the corporation shall be paid only to charitable or educational organizations and institutions, in accordance with the articles of incorporation and bylaws of the corporation.



17-11-117. Corporations designated "state development companies" for purposes of federal law.

17-11-117. Corporations designated "state development companies" for purposes of federal law.

Any corporation organized under the provisions of this act shall be a state development company, as defined in the Small Business Investment Act of 1958, Public Law 85-699, 85th Congress, or any similar federal legislation, and shall be authorized to operate on a statewide basis.



17-11-118. Exemption from securities registration.

17-11-118. Exemption from securities registration.

Corporations organized under the provisions of this act shall be exempt from registration under, or compliance with, the Wyoming Uniform Securities Act (chapter 160, Session Laws of Wyoming, 1965).



17-11-119. Tax exemptions, credits or privileges.

17-11-119. Tax exemptions, credits or privileges.

Any tax exemptions, tax credits, or tax privileges granted to banks, savings and loan associations, trust companies, and other financial institutions by any general laws are granted to corporations organized pursuant to this act.



17-11-120. Filing fees.

17-11-120. Filing fees.

Corporations organized for profit under the provisions of this act shall pay the filing fees required by W.S. 17-16-122 and 17-16-1630, and nonprofit corporations shall pay the filing fees required by W.S. 17-19-122 and 17-19-1630.






CHAPTER 12 - MISCELLANEOUS COMPANIES

17-12-101. Certificate of ditch company.

17-12-101. Certificate of ditch company.

Whenever any three (3) or more persons associate under the provisions of this article, to form a company for the purpose of constructing a ditch or ditches for the purpose of conveying water to any mines, mills or lands to be used for mining, milling or irrigating of lands, they shall in their certificate, in addition to the matters required in the first section of this article, specify as follows: the stream or streams from which the water is to be taken out; the line of said ditch or ditches, as near as may be, and the use to which said water is intended to be applied.



17-12-102. Right-of-way of ditch company; interference with prior ditch and water rights.

17-12-102. Right-of-way of ditch company; interference with prior ditch and water rights.

Any ditch company formed under the provisions of this article shall have the right-of-way over the lines named in the certificate, and shall also have the right to run the water of the stream or streams named in the certificate through their ditch or ditches; provided, that the lines proposed shall not interfere with any other ditch whose rights are prior to those acquired under this article and by virtue of said certificate. Nor shall the water of any stream be directed from its original channel to the detriment of any miners, mill men or others along the line of said stream, or who may have a priority of right, and there shall be at all times left sufficient water in said stream for the use of miners and agriculturists who may have a prior right to such water along said stream.



17-12-103. Proper condition of ditches.

17-12-103. Proper condition of ditches.

Every ditch company organized under the provisions of this article shall be required to keep the banks of their ditch or ditches in good condition, so that the water shall not be allowed to escape from the same, to the injury of any mining claim, road, ditch or other property located and held prior to the location of such ditch; and whenever it is necessary to convey any ditch over, or across, or above any lode or mining claim, the company shall, if necessary to keep the water of said ditch out from any claim, flume the ditch so far as necessary to protect such claim or property from the water of said ditch; provided, that in all cases where the ditch has priority of right by location, the owners of such claim or property shall be compelled to protect themselves from any damages that might be created by said ditch, and the owner of such claim shall be liable for any damages resulting to said ditch by reason of the works or operations performed on such claim or property.



17-12-104. Applicability of W.S. 17-12-101 through 17-12-104 to existing companies.

17-12-104. Applicability of W.S. 17-12-101 through 17-12-104 to existing companies.

This act shall apply to all ditch companies already formed and incorporated under the laws of Wyoming.



17-12-105. Authority of ditch and water companies to issue bonds and mortgage property.

17-12-105. Authority of ditch and water companies to issue bonds and mortgage property.

Every corporation organized under the laws of Wyoming for the purpose of constructing or operating a system of waterworks, within the corporate limits of any city or town, and every ditch and water company organized under the laws of Wyoming shall have power, and is hereby authorized to mortgage or execute deeds of trust in whole or in part, of their real and personal property and franchises, to secure money borrowed by them for the construction or operation of their waterworks, or ditches, and may also issue their corporate bonds, to make all of said bonds payable to bearer, or otherwise, negotiable by delivery and bearing interest at such rates, and may sell the same at such rates and prices as they may deem proper; and said bonds shall be made payable at such times, and the principal and interest thereof may be made payable within or without this state, at such place or places as may be determined upon by said company.



17-12-106. Certificate of flume company.

17-12-106. Certificate of flume company.

When any company shall organize under the provisions of this article to form a company for the purpose of constructing a flume, their certificate, in addition to the matters required in the first section of this article, shall specify as follows: the place of beginning, the termini and the route so near as may be, and the purpose for which such flume is intended, and when organized according to the provisions of this chapter, said company shall have the right-of-way over the line proposed in such certificate for such flume; provided, it does not conflict with the right of any farmer, fluming, ditching or other company.



17-12-107. Certificate of telegraph company.

17-12-107. Certificate of telegraph company.

Whenever any three (3) or more persons associate under the provisions of this article, to form a company for the purpose of constructing a line or lines of magnetic telegraph in this state, their certificate shall specify as follows: the termini of such line or lines, and the counties through which they shall pass; and such corporation is hereby authorized to construct said telegraph line or lines from point to point along and upon any of the public roads, by the erection of the necessary fixtures, including posts, piers and abutments, necessary for the wires; provided, that the same shall not incommode the public in the use of said roads or highways.






CHAPTER 13 - PARTNERSHIPS

ARTICLE 1 - IN GENERAL

17-13-101. Repealed by Laws 1993, ch. 194, 2.

17-13-101. Repealed by Laws 1993, ch. 194, 2.



17-13-102. Repealed by Laws 1993, ch. 194, 2.

17-13-102. Repealed by Laws 1993, ch. 194, 2.



17-13-103. Repealed by Laws 1993, ch. 194, 2.

17-13-103. Repealed by Laws 1993, ch. 194, 2.



17-13-104. Repealed by Laws 1993, ch. 194, 2.

17-13-104. Repealed by Laws 1993, ch. 194, 2.



17-13-105. Repealed by Laws 1993, ch. 194, 2.

17-13-105. Repealed by Laws 1993, ch. 194, 2.






ARTICLE 2 - NATURE OF PARTNERSHIP

17-13-201. Repealed by Laws 1993, ch. 194, 2.

17-13-201. Repealed by Laws 1993, ch. 194, 2.



17-13-202. Repealed by Laws 1993, ch. 194, 2.

17-13-202. Repealed by Laws 1993, ch. 194, 2.



17-13-203. Repealed by Laws 1993, ch. 194, 2.

17-13-203. Repealed by Laws 1993, ch. 194, 2.






ARTICLE 3 - RELATIONSHIP TO THIRD PERSONS

17-13-301. Repealed by Laws 1993, ch. 194, 2.

17-13-301. Repealed by Laws 1993, ch. 194, 2.



17-13-302. Repealed by Laws 1993, ch. 194, 2.

17-13-302. Repealed by Laws 1993, ch. 194, 2.



17-13-303. Repealed by Laws 1993, ch. 194, 2.

17-13-303. Repealed by Laws 1993, ch. 194, 2.



17-13-304. Repealed by Laws 1993, ch. 194, 2.

17-13-304. Repealed by Laws 1993, ch. 194, 2.



17-13-305. Repealed by Laws 1993, ch. 194, 2.

17-13-305. Repealed by Laws 1993, ch. 194, 2.



17-13-306. Repealed by Laws 1993, ch. 194, 2.

17-13-306. Repealed by Laws 1993, ch. 194, 2.



17-13-307. Repealed by Laws 1993, ch. 194, 2.

17-13-307. Repealed by Laws 1993, ch. 194, 2.



17-13-308. Repealed by Laws 1993, ch. 194, 2.

17-13-308. Repealed by Laws 1993, ch. 194, 2.



17-13-309. Repealed by Laws 1993, ch. 194, 2.

17-13-309. Repealed by Laws 1993, ch. 194, 2.






ARTICLE 4 - RELATIONSHIP OF PARTNERS ONE TO ANOTHER

17-13-401. Repealed by Laws 1993, ch. 194, 2.

17-13-401. Repealed by Laws 1993, ch. 194, 2.



17-13-402. Repealed by Laws 1993, ch. 194, 2.

17-13-402. Repealed by Laws 1993, ch. 194, 2.



17-13-403. Repealed by Laws 1993, ch. 194, 2.

17-13-403. Repealed by Laws 1993, ch. 194, 2.



17-13-404. Repealed by Laws 1993, ch. 194, 2.

17-13-404. Repealed by Laws 1993, ch. 194, 2.



17-13-405. Repealed by Laws 1993, ch. 194, 2.

17-13-405. Repealed by Laws 1993, ch. 194, 2.



17-13-406. Repealed by Laws 1993, ch. 194, 2.

17-13-406. Repealed by Laws 1993, ch. 194, 2.






ARTICLE 5 - PROPERTY RIGHTS OF PARTNERS

17-13-501. Repealed by Laws 1993, ch. 194, 2.

17-13-501. Repealed by Laws 1993, ch. 194, 2.



17-13-502. Repealed by Laws 1993, ch. 194, 2.

17-13-502. Repealed by Laws 1993, ch. 194, 2.



17-13-503. Repealed by Laws 1993, ch. 194, 2.

17-13-503. Repealed by Laws 1993, ch. 194, 2.



17-13-504. Repealed by Laws 1993, ch. 194, 2.

17-13-504. Repealed by Laws 1993, ch. 194, 2.



17-13-505. Repealed by Laws 1993, ch. 194, 2.

17-13-505. Repealed by Laws 1993, ch. 194, 2.






ARTICLE 6 - DISSOLUTION

17-13-601. Repealed by Laws 1993, ch. 194, 2.

17-13-601. Repealed by Laws 1993, ch. 194, 2.



17-13-602. Repealed by Laws 1993, ch. 194, 2.

17-13-602. Repealed by Laws 1993, ch. 194, 2.



17-13-603. Repealed by Laws 1993, ch. 194, 2.

17-13-603. Repealed by Laws 1993, ch. 194, 2.



17-13-604. Repealed by Laws 1993, ch. 194, 2.

17-13-604. Repealed by Laws 1993, ch. 194, 2.



17-13-605. Repealed by Laws 1993, ch. 194, 2.

17-13-605. Repealed by Laws 1993, ch. 194, 2.



17-13-606. Repealed by Laws 1993, ch. 194, 2.

17-13-606. Repealed by Laws 1993, ch. 194, 2.



17-13-607. Repealed by Laws 1993, ch. 194, 2.

17-13-607. Repealed by Laws 1993, ch. 194, 2.



17-13-608. Repealed by Laws 1993, ch. 194, 2.

17-13-608. Repealed by Laws 1993, ch. 194, 2.



17-13-609. Repealed by Laws 1993, ch. 194, 2.

17-13-609. Repealed by Laws 1993, ch. 194, 2.



17-13-610. Repealed by Laws 1993, ch. 194, 2.

17-13-610. Repealed by Laws 1993, ch. 194, 2.



17-13-611. Repealed by Laws 1993, ch. 194, 2.

17-13-611. Repealed by Laws 1993, ch. 194, 2.



17-13-612. Repealed by Laws 1993, ch. 194, 2.

17-13-612. Repealed by Laws 1993, ch. 194, 2.



17-13-613. Repealed by Laws 1993, ch. 194, 2.

17-13-613. Repealed by Laws 1993, ch. 194, 2.



17-13-614. Repealed by Laws 1993, ch. 194, 2.

17-13-614. Repealed by Laws 1993, ch. 194, 2.



17-13-615. Repealed by Laws 1993, ch. 194, 2.

17-13-615. Repealed by Laws 1993, ch. 194, 2.









CHAPTER 14 - LIMITED PARTNERSHIPS

ARTICLE 1 - LIMITED PARTNERSHIP ACT OF 1971

17-14-101. Repealed by Laws 1979, ch. 153, 3.

17-14-101. Repealed by Laws 1979, ch. 153, 3.



17-14-102. Repealed by Laws 1979, ch. 153, 3.

17-14-102. Repealed by Laws 1979, ch. 153, 3.



17-14-103. Repealed by Laws 1979, ch. 153, 3.

17-14-103. Repealed by Laws 1979, ch. 153, 3.



17-14-104. Repealed by Laws 1979, ch. 153, 3.

17-14-104. Repealed by Laws 1979, ch. 153, 3.



17-14-105. Repealed by Laws 1979, ch. 153, 3.

17-14-105. Repealed by Laws 1979, ch. 153, 3.



17-14-106. Repealed by Laws 1979, ch. 153, 3.

17-14-106. Repealed by Laws 1979, ch. 153, 3.



17-14-107. Repealed by Laws 1979, ch. 153, 3.

17-14-107. Repealed by Laws 1979, ch. 153, 3.



17-14-108. Repealed by Laws 1979, ch. 153, 3.

17-14-108. Repealed by Laws 1979, ch. 153, 3.



17-14-109. Repealed by Laws 1979, ch. 153, 3.

17-14-109. Repealed by Laws 1979, ch. 153, 3.



17-14-110. Repealed by Laws 1979, ch. 153, 3.

17-14-110. Repealed by Laws 1979, ch. 153, 3.



17-14-111. Repealed by Laws 1979, ch. 153, 3.

17-14-111. Repealed by Laws 1979, ch. 153, 3.



17-14-112. Repealed by Laws 1979, ch. 153, 3.

17-14-112. Repealed by Laws 1979, ch. 153, 3.



17-14-113. Repealed by Laws 1979, ch. 153, 3.

17-14-113. Repealed by Laws 1979, ch. 153, 3.



17-14-114. Repealed by Laws 1979, ch. 153, 3.

17-14-114. Repealed by Laws 1979, ch. 153, 3.



17-14-115. Repealed by Laws 1979, ch. 153, 3.

17-14-115. Repealed by Laws 1979, ch. 153, 3.



17-14-116. Repealed by Laws 1979, ch. 153, 3.

17-14-116. Repealed by Laws 1979, ch. 153, 3.



17-14-117. Repealed by Laws 1979, ch. 153, 3.

17-14-117. Repealed by Laws 1979, ch. 153, 3.



17-14-118. Repealed by Laws 1979, ch. 153, 3.

17-14-118. Repealed by Laws 1979, ch. 153, 3.



17-14-119. Repealed by Laws 1979, ch. 153, 3.

17-14-119. Repealed by Laws 1979, ch. 153, 3.



17-14-120. Repealed by Laws 1979, ch. 153, 3.

17-14-120. Repealed by Laws 1979, ch. 153, 3.



17-14-121. Repealed by Laws 1979, ch. 153, 3.

17-14-121. Repealed by Laws 1979, ch. 153, 3.



17-14-122. Repealed by Laws 1979, ch. 153, 3.

17-14-122. Repealed by Laws 1979, ch. 153, 3.



17-14-123. Repealed by Laws 1979, ch. 153, 3.

17-14-123. Repealed by Laws 1979, ch. 153, 3.



17-14-124. Repealed by Laws 1979, ch. 153, 3.

17-14-124. Repealed by Laws 1979, ch. 153, 3.



17-14-125. Repealed by Laws 1979, ch. 153, 3.

17-14-125. Repealed by Laws 1979, ch. 153, 3.



17-14-126. Repealed by Laws 1979, ch. 153, 3.

17-14-126. Repealed by Laws 1979, ch. 153, 3.



17-14-127. Repealed by Laws 1979, ch. 153, 3.

17-14-127. Repealed by Laws 1979, ch. 153, 3.



17-14-128. Repealed by Laws 1979, ch. 153, 3.

17-14-128. Repealed by Laws 1979, ch. 153, 3.



17-14-129. Repealed by Laws 1979, ch. 153, 3.

17-14-129. Repealed by Laws 1979, ch. 153, 3.



17-14-130. Repealed by Laws 1979, ch. 153, 3.

17-14-130. Repealed by Laws 1979, ch. 153, 3.



17-14-131. Repealed by Laws 1979, ch. 153, 3.

17-14-131. Repealed by Laws 1979, ch. 153, 3.






ARTICLE 2 - GENERAL PROVISIONS

17-14-201. Short title.

17-14-201. Short title.

This act may be cited as the "Uniform Limited Partnership Act".



17-14-202. Definitions.

17-14-202. Definitions.

(a) As used in this act, unless the context otherwise requires:

(i) "Certificate of limited partnership" means the certificate referred to in W.S. 17-14-301, and the certificate as amended or restated;

(ii) "Contribution" means any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services, which a partner contributes to a limited partnership in his capacity as a partner;

(iii) "Event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner as provided in W.S. 17-14-502;

(iv) "Foreign limited partnership" means a partnership formed under the laws of any state other than this state and having as partners one (1) or more general partners and one (1) or more limited partners;

(v) "General partner" means a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and named in the certificate of limited partnership as a general partner;

(vi) "Limited partner" means a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement;

(vii) "Limited partnership" and "domestic limited partnership" mean a partnership formed by two (2) or more persons under the laws of this state and having one (1) or more general partners and one (1) or more limited partners;

(viii) "Partner" means a limited or general partner;

(ix) "Partnership agreement" means any valid agreement, written or oral, of the partners as to the affairs of a limited partnership and the conduct of its business;

(x) "Partnership interest" means a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets;

(xi) "Person" means a natural person, partnership, limited partnership (domestic or foreign), limited liability company, trust, estate, association or corporation;

(xii) "State" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico;

(xiii) "Certificate of continuance" means the certificate issued under the provisions of this act to continue a foreign limited partnership in this state;

(xiv) "Foreign limited liability limited partnership" means a foreign limited partnership whose general partners have limited liability for the obligations of the foreign limited partnership under a provision similar to W.S. 17-14-503;

(xv) "Limited liability limited partnership", except in the phrase "foreign limited liability limited partnership" means a limited partnership whose certificate of limited partnership states that the limited partnership is a limited liability limited partnership;

(xvi) "This act" means W.S. 17-14-201 through 17-14-1104.



17-14-203. Name.

17-14-203. Name.

(a) The name of each limited partnership as set forth in its certificate of limited partnership:

(i) Shall contain without abbreviation the words "limited partnership";

(ii) Shall not contain the name of a limited partner unless:

(A) It is also the name of a general partner or the corporate name of a corporate general partner; or

(B) The business of the limited partnership had been carried on under that name before the admission of that limited partner.

(iii) Repealed by Laws 1995, ch. 45, 2.

(iv) Shall not be the same as, or deceptively similar to, any trademark or service mark registered in this state and shall be distinguishable upon the records of the secretary of state from other business names as provided in W.S. 17-16-401.



17-14-204. Reservation of name.

17-14-204. Reservation of name.

(a) The exclusive right to the use of a name may be reserved by:

(i) Any person intending to organize a limited partnership under this act and to adopt that name;

(ii) Any domestic limited partnership or any foreign limited partnership registered in this state which, in either case, intends to adopt that name;

(iii) Any foreign limited partnership intending to register in this state and adopt that name; and

(iv) Any person intending to organize a foreign limited partnership and intending to have it registered in this state and adopt that name.

(b) The reservation shall be made by filing with the secretary of state an application, executed by the applicant, to reserve a specified name. If the secretary of state finds that the name is available for use by a domestic or foreign limited partnership, he shall reserve the name for the exclusive use of the applicant for a period of one hundred twenty (120) days. The reservation of a name is not renewable. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the office of the secretary of state a notice of the transfer, executed by the applicant for whom the name was reserved and specifying the name and address of the transferee.



17-14-205. Specified office and agent.

17-14-205. Specified office and agent.

(a) Each limited partnership shall continuously maintain in this state:

(i) An office, which may but need not be a place of its business in this state, at which shall be kept the records required by W.S. 17-14-206 to be maintained; and

(ii) A registered agent for service of process on the limited partnership as provided in W.S. 17-28-101 through 17-28-111.

(b) The provisions of W.S. 17-28-101 through 17-28-111 shall apply to all limited partnerships.



17-14-206. Records to be kept.

17-14-206. Records to be kept.

(a) Each limited partnership shall keep at the office referred to in W.S. 17-14-205 the following:

(i) A current list of the full name and last known business address of each partner separately identifying in alphabetical order the general partners and the limited partners;

(ii) A copy of the certificate of limited partnership and all certificates of amendment thereto, and any application for and certificate of continuance, together with executed copies of any powers of attorney pursuant to which any certificate or application has been executed;

(iii) Copies of the limited partnership's federal, state and local income tax returns and reports, if any, for the three (3) most recent years;

(iv) Copies of any then effective written partnership agreements and of any financial statements of the limited partnership for the three (3) most recent years; and

(v) Unless contained in a written partnership agreement, a writing setting out:

(A) The amount of cash and a description and statement of the agreed value of the other property or services contributed by each partner and which each partner has agreed to contribute;

(B) The times at which or events on the happening of which any additional contributions agreed to be made by each partner are to be made;

(C) Any right of a partner to receive, or of a general partner to make, distributions to a partner which include a return of all or any part of the partner's contribution; and

(D) Any events upon the happening of which the limited partnership is to be dissolved and its affairs wound up.

(b) Records kept under this section are subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours.



17-14-207. Nature of business.

17-14-207. Nature of business.

A limited partnership may carry on any business that a partnership without limited partners may carry on except banking or acting as an insurer as defined in W.S. 26-1-102(a)(xvi).



17-14-208. Business transactions of partner with partnership.

17-14-208. Business transactions of partner with partnership.

Except as provided in the partnership agreement, a partner may lend money to and transact other business with the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.



17-14-209. Fees.

17-14-209. Fees.

(a) The secretary of state shall charge and collect the following fees:

(i) For filing a certificate of limited partnership, for an application for a certificate of continuance or for registering a foreign limited partnership, a fee of one hundred dollars ($100.00);

(ii) For filing a certificate of amendment or cancellation, or for filing a reservation of name, fifty dollars ($50.00).

(iii) Repealed By Laws 2000, Ch. 35, 2.

(iv) Repealed By Laws 2000, Ch. 35, 2.

(b) In addition to the fees provided under subsection (a) of this section, each limited partnership or foreign limited partnership shall comply with and pay the fees provided by W.S. 17-16-1630(a) through (e) and 17-16-120(j) as if it were a corporation.

(c) Any limited partnership or foreign limited partnership failing to comply with subsection (b) of this section or failing to pay any penalty imposed under W.S. 17-28-109 may be dissolved or its franchise revoked by the secretary of state as if it were a corporation.

(d) Notwithstanding any other provisions of this section, any Wyoming limited partnership dissolved or whose franchise is revoked under subsection (c) of this section may be reinstated as provided in W.S. 17-14-905.






ARTICLE 3 - FORMATION; CERTIFICATE OF LIMITED PARTNERSHIP

17-14-301. Certificate of limited partnership.

17-14-301. Certificate of limited partnership.

(a) In order to form a limited partnership a certificate of limited partnership shall be executed and filed in the office of the secretary of state. The certificate shall set forth:

(i) The name of the limited partnership;

(ii) Repealed by Laws 1995, ch. 45, 2.

(iii) The address of the office and the name and address of the agent for service of process required to be maintained by W.S. 17-14-205;

(iv) The name and the business address of each general partner;

(v) The amount of cash and a description and statement of the agreed value of the other property or services contributed or to be contributed in the future;

(vi) Repealed by Laws 1995, ch. 45, 2.

(vii) Repealed by Laws 1995, ch. 45, 2.

(viii) Repealed by Laws 1995, ch. 45, 2.

(ix) Repealed by Laws 1995, ch. 45, 2.

(x) Repealed by Laws 1995, ch. 45, 2.

(xi) Repealed by Laws 1995, ch. 45, 2.

(xii) Repealed by Laws 1995, ch. 45, 2.

(xiii) The latest date upon which the limited partnership is to dissolve;

(xiv) Whether the limited partnership is a limited liability limited partnership; and

(xv) Any other matters the partners determine to include therein.

(b) A limited partnership is formed at the time of the filing of the certificate of limited partnership in the office of the secretary of state or at any later time specified in the certificate of limited partnership if, in either case, there has been substantial compliance with the requirements of this section.



17-14-302. Amendment of certificate.

17-14-302. Amendment of certificate.

(a) A certificate of limited partnership is amended by filing a certificate of amendment thereto in the office of the secretary of state. The certificate shall set forth:

(i) The name of the limited partnership;

(ii) The date of filing the certificate; and

(iii) The amendment to the certificate.

(b) Within thirty (30) days after the occurrence of any of the following events and except as provided by subsection (f) of this section, an amendment to a certificate of limited partnership reflecting the occurrence of the event shall be filed:

(i) Repealed by Laws 1995, ch. 45, 2.

(ii) The admission of a new general partner;

(iii) The withdrawal of a general partner; or

(iv) Repealed By Laws 1999, ch. 145, 2.

(v) The election of all the partners to become a limited liability limited partnership.

(c) A general partner who becomes aware that any statement in a certificate of limited partnership was false when made or that any arrangements or other facts described have changed, making the certificate inaccurate in any respect, shall promptly amend the certificate.

(d) A certificate of limited partnership may be amended at any time for any other proper purpose the general partners determine.

(e) A person is not liable because an amendment to a certificate of limited partnership has not been filed to reflect the occurrence of any event referred to in subsection (b) of this section if the amendment is filed within the periods [period] specified in subsection (b) or (f) of this section, whichever applies.

(f) An amendment to a certificate of limited partnership reflecting the occurrence of any event specified by subsection (b) of this section for a partnership comprised of ten (10) partners or less, who are natural persons, may be filed annually instead of within the thirty (30) day period prescribed by subsection (b) of this section. The amendment certificate shall reflect all events specified by subsection (b) of this section which occurred during the calendar year and shall be filed in the office of the secretary of state no later than January 31 of the year following the year for which the amendment certificate applies.

(g) A restated certificate of limited partnership may be executed and filed in the same manner as a certificate of amendment.



17-14-303. Cancellation of certificate.

17-14-303. Cancellation of certificate.

(a) A certificate of limited partnership shall be cancelled upon the dissolution and the commencement of winding up of the partnership or at any other time there are no limited partners. A certificate of cancellation shall be filed in the office of the secretary of state and set forth:

(i) The name of the limited partnership;

(ii) The date of filing of its certificate of limited partnership;

(iii) The reason for filing the certificate of cancellation;

(iv) The effective date (which shall be a date certain) of cancellation if it is not to be effective upon the filing of the certificate; and

(v) Any other information the general partners filing the certificate determine.



17-14-304. Execution of certificates.

17-14-304. Execution of certificates.

(a) Each certificate required by this article to be filed in the office of the secretary of state shall be executed in the following manner:

(i) An original certificate of limited partnership shall be signed by all general partners;

(ii) A certificate of amendment shall be signed by at least one (1) general partner and by each other general partner designated in the certificate as a new general partner; and

(iii) A certificate of cancellation shall be signed by all general partners.

(b) Any person may sign a certificate by an attorney-in-fact, but a power of attorney to sign a certificate relating to the admission of a general partner shall specifically describe the admission.

(c) The execution of a certificate by a general partner constitutes an affirmation under the penalties of perjury that the facts stated therein are true.



17-14-305. Execution by judicial act.

17-14-305. Execution by judicial act.

If a person required by W.S. 17-14-304 to execute any certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the district court to direct the execution of the certificate. If the court finds that it is proper for the certificate to be executed and that any person so designated has failed or refused to execute the certificate, it shall order the secretary of state to record an appropriate certificate.



17-14-306. Filing in office of secretary of state.

17-14-306. Filing in office of secretary of state.

(a) Two (2) signed copies of the certificate of limited partnership and of any certificates of amendment or cancellation (or of any judicial decree of amendment or cancellation) shall be delivered to the secretary of state. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of his authority as a prerequisite to filing. Unless the secretary of state finds that any certificate does not conform to law, upon receipt of all filing fees required by law he shall:

(i) Endorse on each duplicate original the word "Filed" and the day, month and year of the filing thereof;

(ii) File one (1) duplicate original in his office; and

(iii) Return the other duplicate original to the person who filed it or his representative.

(b) Upon the filing of a certificate of amendment (or judicial decree of amendment) in the office of the secretary of state, the certificate of limited partnership shall be amended as set forth therein, and upon the effective date of a certificate of cancellation (or a judicial decree thereof), the certificate of limited partnership is cancelled.



17-14-307. Liability for false statement in certificate.

17-14-307. Liability for false statement in certificate.

(a) If any certificate of limited partnership or certificate of amendment or cancellation contains a false statement, one who suffers loss by reliance on the statement may recover damages for the loss from:

(i) Any person who executes the certificate, or causes another to execute it on his behalf, and knew, and any general partner who knew or should have known, the statement to be false at the time the certificate was executed; and

(ii) Any general partner who thereafter knows or should have known that any arrangement or other fact described in the certificate has changed, making the statement inaccurate in any respect within a sufficient time before the statement was relied upon reasonably to have enabled that general partner to cancel or amend the certificate, or to file a petition for its cancellation or amendment under W.S. 17-14-305.



17-14-308. Scope of notice.

17-14-308. Scope of notice.

The fact that a certificate of limited partnership is on file in the office of the secretary of state is notice that the partnership is a limited partnership and the persons designated therein as general partners are general partners, but it is not notice of any other fact.



17-14-309. Delivery of certificates to limited partners.

17-14-309. Delivery of certificates to limited partners.

Upon the return by the secretary of state pursuant to W.S. 17-14-306 of a certificate marked "Filed", the general partners shall promptly deliver or mail a copy of the certificate of limited partnership and each certificate to each limited partner unless the partnership agreement provides otherwise.






ARTICLE 4 - LIMITED PARTNERS

17-14-401. Admission of limited partners.

17-14-401. Admission of limited partners.

(a) A person becomes a limited partner:

(i) At the time the limited partnership is formed; or

(ii) At any later time specified in the records of the limited partnership for becoming a limited partner.

(b) Repealed by Laws 1995, ch. 45, 2.

(c) After the limited partnership is formed, a person may be admitted as an additional limited partner:

(i) In the case of a person acquiring a partnership interest directly from the limited partnership, upon the compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the written consent of all partners; and

(ii) In the case of an assignee of a partnership interest of a partner who has the power, as provided in W.S. 17-14-804, to grant the assignee the right to become a limited partner, upon the exercise of that power and compliance with any conditions limiting the grant or exercise of the power.



17-14-402. Voting.

17-14-402. Voting.

Subject to W.S. 17-14-403, the partnership agreement may grant to all or a specified group of the limited partners the right to vote (on a per capita or other basis) upon any matter.



17-14-403. Liability to third parties.

17-14-403. Liability to third parties.

(a) Except as provided in subsection (d) of this section, a limited partner is not liable for the obligations of a limited partnership unless he is also a general partner or, in addition to the exercise of his rights and powers as a limited partner, he participates in the control of the business. However, if the limited partner participates in the control of the business, he is liable only to persons who transact business with the limited partnership with actual knowledge of his participation in control.

(b) A limited partner does not participate in the control of the business within the meaning of subsection (a) of this section solely by doing one (1) or more of the following:

(i) Being a contractor for or an agent or employee of the limited partnership or of a general partner or being an officer, director or shareholder of a general partner that is a corporation;

(ii) Consulting with and advising a general partner with respect to the business of the limited partnership;

(iii) Acting as surety for the limited partnership or guaranteeing or assuming one (1) or more specific obligations of the limited partnership;

(iv) Taking any action required or permitted by law to bring or pursue a derivative action in the right of the limited partnership;

(v) Requesting or attending a meeting of partners;

(vi) Proposing, approving or disapproving, by voting or otherwise, one (1) or more of the following matters:

(A) The dissolution and winding up of the limited partnership;

(B) The sale, exchange, lease, mortgage, pledge or other transfer of all or substantially all of the assets of the limited partnership;

(C) The incurrence of indebtedness by the limited partnership other than in the ordinary course of its business;

(D) A change in the nature of the business;

(E) The admission or removal of a general partner;

(F) The admission or removal of a limited partner;

(G) A transaction involving an actual or potential conflict of interest between a general partner and the limited partners;

(H) An amendment to the partnership agreement or certificate of limited partnership; or

(J) Matters related to the business of the limited partnership not otherwise enumerated in this subsection which the partnership agreement states in writing may be subject to the approval or disapproval of limited partners.

(vii) Winding up the limited partnership pursuant to W.S. 17-14-903; or

(viii) Exercising any right or power permitted to limited partners under this act and not specifically enumerated in this subsection.

(c) The enumeration in subsection (b) of this section does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by him in the business of the limited partnership.

(d) A limited partner who knowingly permits his name to be used in the name of the limited partnership, except under circumstances permitted by W.S. 17-14-203(a)(ii)(A), is liable to creditors who extend credit to the limited partnership without actual knowledge that the limited partner is not a general partner.



17-14-404. Person erroneously believing himself limited partner.

17-14-404. Person erroneously believing himself limited partner.

(a) Except as provided in subsection (b) of this section, a person who makes a contribution to a business enterprise and erroneously but in good faith believes that he has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise, or exercising any rights of a limited partner, if, on ascertaining the mistake, he:

(i) Causes an appropriate certificate of limited partnership or a certificate of amendment to be executed and filed; or

(ii) Withdraws from future equity participation in the enterprise.

(b) A person who makes a contribution of the kind described in subsection (a) of this section is liable as a general partner to any third party who transacts business with the enterprise:

(i) Before the person withdraws and an appropriate certificate is filed to show withdrawal; or

(ii) Before an appropriate certificate is filed to show that he is not a general partner, but in either case only if the third party actually believed in good faith that the person was a general partner at the time of the transaction.



17-14-405. Information.

17-14-405. Information.

(a) Each limited partner has the right to:

(i) Inspect and copy any of the partnership records required to be maintained by W.S. 17-14-206; and

(ii) Obtain from the general partners from time to time upon reasonable demand:

(A) True and full information regarding the state of the business and financial condition of the limited partnership;

(B) Promptly after becoming available, a copy of the limited partnership's federal, state and local income tax returns for each year; and

(C) Other information regarding the affairs of the limited partnership as is just and reasonable.






ARTICLE 5 - GENERAL PARTNERS

17-14-501. Admission of additional general partners.

17-14-501. Admission of additional general partners.

After the filing of a limited partnership's original certificate of limited partnership, additional general partners may be admitted as provided in writing in the partnership agreement or, if the partnership agreement does not provide in writing for the admission of additional general partners, with the written consent of all partners.



17-14-502. Events of withdrawal.

17-14-502. Events of withdrawal.

(a) Except as approved by the specific written consent of all partners at the time, a person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

(i) The general partner withdraws from the limited partnership as provided in W.S. 17-14-702;

(ii) The general partner ceases to be a member of the limited partnership as provided in W.S. 17-14-802;

(iii) The general partner is removed as a general partner in accordance with the partnership agreement;

(iv) Unless otherwise provided in writing in the partnership agreement, the general partner:

(A) Makes an assignment for the benefit of creditors;

(B) Files a voluntary petition in bankruptcy;

(C) Is adjudicated as bankrupt or insolvent;

(D) Files a petition or answer seeking for himself any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation;

(E) Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against him in any proceeding of this nature; or

(F) Seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the general partner or of all or any substantial part of his properties.

(v) Unless otherwise provided in writing in the partnership agreement, one hundred twenty (120) days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, the proceeding has not been dismissed, or if within ninety (90) days after the appointment without his consent or acquiescence of a trustee, receiver or liquidator of the general partner or of all or any substantial part of his properties, the appointment is not vacated or stayed or within ninety (90) days after the expiration of any such stay, the appointment is not vacated;

(vi) In the case of a general partner who is a natural person:

(A) His death; or

(B) The entry by a court of competent jurisdiction adjudicating him incompetent to manage his person or his estate.

(vii) In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust (but not merely the substitution of a new trustee);

(viii) In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership;

(ix) In the case of a general partner that is a corporation, the filing of a certificate of dissolution, or its equivalent, for the corporation or the revocation of its charter; or

(x) In the case of an estate, the distribution by the fiduciary of the estate's entire interest in the partnership.



17-14-503. General powers and liabilities.

17-14-503. General powers and liabilities.

(a) Except as provided in this act, in subsections (b) and (c) of this section or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions and liabilities of a partner in a partnership without limited partners.

(b) A person that becomes a general partner of an existing limited partnership is not personally liable for an obligation of a limited partnership incurred before the person became a partner.

(c) An obligation of a limited partnership incurred while the limited partnership is a limited liability limited partnership, whether arising in contract, tort or otherwise, is solely the obligation of the limited partnership. A general partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or acting as a general partner of a limited liability limited partnership. This subsection applies despite anything inconsistent in the partnership agreement that existed immediately before the election by all the partners to become a limited liability limited partnership. For purposes of this section, the obligation of a limited partnership under contract is deemed to arise at the time the limited partnership entered into the contract.



17-14-504. Contributions by, and distributions to, general partner.

17-14-504. Contributions by, and distributions to, general partner.

A general partner of a limited partnership may make contributions to the partnership and share in the profits and losses of, and in the distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as provided in the partnership agreement, also has the powers, and is subject to the restrictions, of a limited partner to the extent of his participation in the partnership as a limited partner.



17-14-505. Voting.

17-14-505. Voting.

The partnership agreement may grant to all or certain identified general partners the right to vote (on a per capita or any other basis), separately or with all or any class of the limited partners, on any matter.






ARTICLE 6 - FINANCE

17-14-601. Form of contribution.

17-14-601. Form of contribution.

The contribution of a partner may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.



17-14-602. Liability for contribution.

17-14-602. Liability for contribution.

(a) A promise by a limited partner to contribute to the limited partnership is not enforceable unless set out in a writing signed by the limited partner.

(b) Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or property or to perform services, even if he is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, he is obligated at the option of the limited partnership to contribute cash equal to that portion of the value (as stated in the partnership records required to be kept pursuant to W.S. 17-14-206) of the stated contribution that has not been made.

(c) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this act may be compromised only by consent of all the partners. Notwithstanding the compromise, a creditor of a limited partnership who extends credit, or otherwise acts in reliance on that obligation after the partner signs a writing which reflects the obligation, and before the amendment or cancellation thereof to reflect the compromise, may enforce the original obligation.



17-14-603. Sharing of profits and losses.

17-14-603. Sharing of profits and losses.

The profits and losses of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, profits and losses shall be allocated on the basis of the value (as stated in the partnership records required to be kept pursuant to W.S. 17-14-206) of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.



17-14-604. Sharing of distributions.

17-14-604. Sharing of distributions.

Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, distributions shall be made on the basis of the value (as stated in the partnership records required to be kept pursuant to W.S. 17-14-206) of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.






ARTICLE 7 - DISTRIBUTIONS AND WITHDRAWAL

17-14-701. Interim distributions.

17-14-701. Interim distributions.

(a) Except as provided in this article, a partner is entitled to receive distributions from a limited partnership before his withdrawal from the limited partnership and before the dissolution and winding up thereof to the extent and at the times or upon the happening of the events specified in the partnership agreement.

(i) Amended into (a) by Laws 1995, ch. 45, 1.

(ii) Repealed by Laws 1995, ch. 45, 2.



17-14-702. Withdrawal of general partner.

17-14-702. Withdrawal of general partner.

A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners, but if the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to him.



17-14-703. Withdrawal of limited partner.

17-14-703. Withdrawal of limited partner.

(a) A limited partner may withdraw from a limited partnership at the time or upon the happening of events specified in writing in the partnership agreement. If the agreement does not specify in writing the time or the events upon the happening of which a limited partner may withdraw or a definite time for the dissolution and winding up of the limited partnership, a limited partner may withdraw upon not less than six (6) months prior written notice to each general partner at his address on the books of the limited partnership at its office in this state. The provisions of this subsection shall apply to limited partnerships formed under this act prior to July 1, 1999, unless the limited partnership properly adopts the provisions of subsection (b) of this section.

(b) A limited partner may only withdraw from a limited partnership at the time or upon the happening of events specified in writing in the partnership agreement. This subsection applies to limited partnerships formed under this act on or after July 1, 1999. A limited partnership formed under this act prior to July 1, 1999, may adopt the provisions of this subsection by filing a certificate of amendment with the secretary of state after July 1, 1999 that expressly refers to and adopts this subsection.



17-14-704. Distribution upon withdrawal.

17-14-704. Distribution upon withdrawal.

Except as provided in this article, upon withdrawal any withdrawing partner is entitled to receive any distribution to which he is entitled under the partnership agreement and, if not otherwise provided in the agreement, he is entitled to receive, within a reasonable time after withdrawal, the fair value of his interest in the limited partnership as of the date of withdrawal based upon his right to share in distributions from the limited partnership.



17-14-705. Distribution in kind.

17-14-705. Distribution in kind.

Except as provided in writing in the partnership agreement, a partner, regardless of the nature of his contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in writing in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to him exceeds a percentage of that asset which is equal to the percentage in which he shares in distributions from the limited partnership.



17-14-706. Right to distribution.

17-14-706. Right to distribution.

At the time a partner becomes entitled to receive a distribution, he has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.



17-14-707. Limitations on distribution.

17-14-707. Limitations on distribution.

A partner may not receive a distribution from a limited partnership to the extent that, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests, exceed the fair value of the partnership assets.



17-14-708. Liability upon return of contribution.

17-14-708. Liability upon return of contribution.

(a) If a partner has received the return of any part of his contribution without violation of the partnership agreement or this act, he is liable to the limited partnership for a period of one (1) year thereafter for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnership's liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.

(b) If a partner has received the return of any part of his contribution in violation of the partnership agreement or this act, he is liable to the limited partnership for a period of six (6) years thereafter for the amount of the contribution wrongfully returned.

(c) A partner receives a return of his contribution to the extent that a distribution to him reduces his share of the fair value of the net assets of the limited partnership below the value (as set forth in the partnership records required to be kept pursuant to W.S. 17-14-206) of his contribution which has not been distributed to him.






ARTICLE 8 - ASSIGNMENT OF PARTNERSHIP INTERESTS

17-14-801. Nature of partnership interest.

17-14-801. Nature of partnership interest.

A partnership interest is personal property.



17-14-802. Assignment of partnership interest.

17-14-802. Assignment of partnership interest.

Except as provided in the partnership agreement, a partnership interest is assignable in whole or in part. An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner. An assignment entitles the assignee to receive, to the extent assigned, only the distribution to which the assignor would be entitled. Except as provided in the partnership agreement, a partner ceases to be a partner upon assignment of all his partnership interest.



17-14-803. Rights of creditor.

17-14-803. Rights of creditor.

On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest. This act does not deprive any partner of the benefit of any exemption laws applicable to his partnership interest.



17-14-804. Right of assignee to become limited partner.

17-14-804. Right of assignee to become limited partner.

(a) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that:

(i) The assignor gives the assignee that right in accordance with authority described in the partnership agreement; or

(ii) All other partners consent.

(b) An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this act. An assignee who becomes a limited partner also is liable for the obligations of his assignor to make and return contributions as provided in articles 6 and 7. However, the assignee is not obligated for liabilities unknown to the assignee at the time he became a limited partner.

(c) If an assignee of a partnership interest becomes a limited partner, the assignor is not released from his liability to the limited partnership under W.S. 17-14-307 and 17-14-602.



17-14-805. Deceased or incompetent partner; dissolved or terminated partner.

17-14-805. Deceased or incompetent partner; dissolved or terminated partner.

If a partner who is an individual dies or a court of competent jurisdiction adjudges him to be incompetent to manage his person or his property, the partner's executor, administrator, guardian, conservator or other legal representative may exercise all the partner's rights for the purpose of settling his estate or administering his property, including any power the partner had to give an assignee the right to become a limited partner. If a partner is a corporation, trust or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.






ARTICLE 9 - DISSOLUTION

17-14-901. Nonjudicial dissolution.

17-14-901. Nonjudicial dissolution.

(a) A limited partnership is dissolved and its affairs shall be wound up upon the happening of the first to occur of the following:

(i) At the time specified in the certificate of limited partnership;

(ii) Upon the happening of events specified in writing in the partnership agreement;

(iii) Written consent of all partners;

(iv) Repealed By Laws 1999, ch. 145, 2.

(v) Entry of a decree of judicial dissolution under W.S. 17-14-902;

(vi) A vote to dissolve by all of the limited partners, or a number or percentage of limited partners specified in the partnership agreement, within ninety (90) days after an event of withdrawal of the last remaining general partner; or

(vii) The failure of the limited partners to admit or appoint another general partner within ninety (90) days after an event of withdrawal of the last remaining general partner.



17-14-902. Judicial dissolution.

17-14-902. Judicial dissolution.

On application by or for a partner the district court may decree dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement.



17-14-903. Winding up.

17-14-903. Winding up.

Except as provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners, may wind up the limited partnership's affairs; but the district court may wind up the limited partnership's affairs upon application of any partner, his legal representative, or assignee.



17-14-904. Distribution of assets.

17-14-904. Distribution of assets.

(a) Upon the winding up of a limited partnership, the assets shall be distributed as follows:

(i) To creditors, including partners who are creditors, to the extent permitted by law, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under W.S. 17-14-701 or 17-14-704;

(ii) Except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under W.S. 17-14-701 or 17-14-704; and

(iii) Except as provided in the partnership agreement, to partners first for the return of their contributions and secondly respecting their partnership interests, in the proportions in which the partners share in distributions.



17-14-905. Reinstatement following administrative dissolution.

17-14-905. Reinstatement following administrative dissolution.

(a) A Wyoming limited partnership administratively dissolved for failure to pay fees as provided in W.S. 17-14-209(c) may apply to the secretary of state for reinstatement within two (2) years after the effective date of dissolution. The application shall recite the name of the domestic limited partnership and the effective date of its administrative dissolution.

(b) A domestic limited partnership applying for reinstatement pursuant to subsection (a) of this section shall include payment of fees and taxes then delinquent and a reinstatement certificate fee prescribed by the secretary of state by rule.

(c) If the secretary of state determines that the application contains the information required by subsection (a) of this section, that the information is correct and the application contains the fees and taxes required by subsection (b) of this section, he shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites his determination and the effective date of reinstatement, file the original of the certificate and return a copy to the domestic limited partnership.

(d) When the reinstatement is effective, it relates back and takes effect as of the effective date of the administrative dissolution pursuant to W.S. 17-14-209(c) and the limited partnership resumes carrying on its business as if the administrative dissolution had never occurred.

(e) The domestic limited partnership shall retain its registered name during the two (2) year reinstatement period.






ARTICLE 10 - FOREIGN LIMITED PARTNERSHIPS

17-14-1001. Law governing.

17-14-1001. Law governing.

(a) Subject to the constitution of this state:

(i) The laws of the state under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners, unless the partnership has been issued a certificate of continuance pursuant to this article; and

(ii) A foreign limited partnership shall not be denied registration by reason of any difference between the laws of the state under which it was organized and the laws of this state.



17-14-1002. Registration.

17-14-1002. Registration.

(a) Before transacting business in this state, a foreign limited partnership shall register with the secretary of state. In order to register, a foreign limited partnership shall submit to the secretary of state, in duplicate, an application for registration as a foreign limited partnership, signed by a general partner and setting forth:

(i) The name of the foreign limited partnership and, if different, the name under which it proposes to register and transact business in this state;

(ii) The state and date of its formation;

(iii) Repealed by Laws 1995, ch. 45, 2.

(iv) The name and address of any agent for service of process on the foreign limited partnership whom the foreign limited partnership elects to appoint; the agent shall be an individual resident of this state, a domestic corporation or a foreign corporation having a place of business in, and authorized to do business in, this state;

(v) Repealed By Laws 2012, Ch. 10, 2.

(vi) The address of the office required to be maintained in the state of its organization by the laws of that state or, if not so required, of the principal office of the foreign limited partnership;

(vii) Repealed by Laws 1995, ch. 45, 2.

(viii) The name and business address of each general partner;

(ix) Whether the foreign limited partnership is a foreign limited liability limited partnership; and

(x) The address of the office at which is kept a list of the names and addresses of the limited partners and their capital contributions, together with an undertaking by the foreign limited partnership to keep those records until the foreign limited partnership's registration in this state is cancelled or withdrawn.

(b) The foreign limited partnership shall deliver with the completed application a certificate of existence, duly authenticated by the secretary of state or other official having custody of limited partnership records in the state or country under whose laws it is formed, which verifies the active existence of the foreign limited partnership.



17-14-1003. Issuance of registration.

17-14-1003. Issuance of registration.

(a) If the secretary of state finds that an application for registration conforms to law and all requisite fees have been paid, he shall:

(i) Endorse on the application the word "Filed", and the month, day and year of the filing thereof;

(ii) File in his office a duplicate original of the application; and

(iii) Issue a certificate of registration to transact business in this state.

(b) The certificate of registration, together with a duplicate original of the application, shall be returned to the person who filed the application or his representative.



17-14-1004. Name.

17-14-1004. Name.

A foreign limited partnership may register with the secretary of state under any name (whether or not it is the name under which it is registered in its state of organization) that includes without abbreviation the words "limited partnership" and that could be registered by a domestic limited partnership.



17-14-1005. Changes and amendments.

17-14-1005. Changes and amendments.

If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign limited partnership shall promptly file in the office of the secretary of state a certificate, signed and sworn to by a general partner, correcting such statement.



17-14-1006. Cancellation of registration.

17-14-1006. Cancellation of registration.

A foreign limited partnership may cancel its registration by filing with the secretary of state a certificate of cancellation signed and sworn to by a general partner. A cancellation does not terminate the authority of the secretary of state to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transactions of business in this state.



17-14-1007. Transaction of business without registration.

17-14-1007. Transaction of business without registration.

(a) A foreign limited partnership transacting business in this state may not maintain any action, suit or proceeding in any court of this state until it has registered in this state.

(b) The failure of a foreign limited partnership to register in this state does not impair the validity of any contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending any action, suit or proceeding in any court of this state.

(c) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of having transacted business in this state without registration.

(d) A foreign limited partnership, by transacting business in this state without registration, appoints the secretary of state as its agent for service of process with respect to causes of actions arising out of the transaction of business in this state.

(e) Any foreign limited partnership transacting business in this state without registering is subject to the penalties provided by W.S. 17-16-1502(d).



17-14-1008. Action by secretary of state.

17-14-1008. Action by secretary of state.

The secretary of state may bring an action to restrain a foreign limited partnership from transacting business in this state in violation of this article.



17-14-1009. Applicability of other provisions.

17-14-1009. Applicability of other provisions.

(a) In any case not provided for in this act, the provisions of the Uniform Partnership Act apply.

(b) In cases concerning service of process on the secretary of state as agent for a foreign limited partnership, provisions of the Wyoming Business Corporations Act concerning service of process, the manner of service and fees charged apply.



17-14-1010. Continuance of a foreign limited partnership.

17-14-1010. Continuance of a foreign limited partnership.

Any foreign limited partnership, except partnerships acting as an insurer as defined in W.S. 26-1-102(a)(xvi) or acting as a financial institution as defined in W.S. 13-1-101(a)(ix), may apply to the secretary of state for a certificate of continuance to permit the foreign limited partnership to continue in Wyoming as if the partnership had been formed under the laws of this state.



17-14-1011. Application for certificate of continuance; requirements.

17-14-1011. Application for certificate of continuance; requirements.

(a) To continue in this state, a foreign limited partnership shall submit to the secretary of state, in duplicate, an application for a certificate of continuance setting forth:

(i) Written confirmation from the state in which the partnership was formed that the partnership's domicile in that state is terminated or will be terminated upon continuance in this state;

(ii) A certified copy of the limited partnership's original certificate of limited partnership, or equivalent authorization, including any amendments;

(iii) The name of the limited partnership;

(iv) The duration of the limited partnership from date of formation to present;

(v) The address of the office and the name and address of the agent for service of process required to be maintained by W.S. 17-14-205;

(vi) The name and business address of each general partner;

(vii) A statement that the limited partnership will abide by the constitution and laws of this state;

(viii) The latest date upon which the limited partnership is to dissolve;

(ix) Any other matters the partners determine to include in the application;

(x) Any additional information necessary to enable the secretary of state to determine whether the foreign limited partnership is entitled to a certificate of continuance.

(b) The application may vary from the original certificate that formed the foreign limited partnership provided that the change would be permissible as an amendment for a limited partnership organized in this state.



17-14-1012. Execution of application.

17-14-1012. Execution of application.

(a) The application for a certificate of continuance filed in the office of the secretary of state shall be signed by all general partners.

(b) Any person may sign an application by an attorney-in-fact, but a power of attorney to sign a certificate relating to the admission of a general partner shall specifically describe the admission.

(c) The execution of an application by a general partner constitutes an affirmation under the penalties of perjury that the facts stated therein are true.



17-14-1013. Issuance of certificate of continuance.

17-14-1013. Issuance of certificate of continuance.

(a) If the secretary of state finds that an application for continuance substantially conforms to law and all requisite fees have been paid, he shall:

(i) Endorse on each duplicate original application the word "filed," and the month, day and year of the filing;

(ii) File one (1) duplicate original in his office;

(iii) Issue a certificate of continuance to continue in this state;

(iv) Notify the secretary of state or appropriate official in the state of terminated domicile that a certificate of continuance has been issued in this state.

(b) The certificate of continuance, together with a duplicate original of the application, shall be returned to the person who filed the application or his representative.

(c) The certificate of continuance may incorporate by reference the original certificate of limited partnership. The original certificate is deemed amended to the extent necessary to conform to the laws of Wyoming and the provisions of the certificate of continuance.



17-14-1014. Effect of certification.

17-14-1014. Effect of certification.

(a) Upon issuance of a certificate of continuance by the secretary of state, the certificate of continuance shall be deemed to be a certificate of limited partnership and the limited partnership shall be subject to the provisions of this act as though formed under the laws of this state.

(b) Except for the purpose of W.S. 16-6-101 through 16-6-121, the existence of any limited partnership issued a certificate of continuance shall be deemed to have commenced on the date the limited partnership was originally formed under the laws of another state.

(c) The laws of Wyoming shall apply to a limited partnership continuing under this act from the date a certificate of continuance is issued by the secretary of state.

(d) The continuance shall not affect the ownership of partnership property, liability for any existing obligation, cause of action, claim, pending or threatened prosecution, civil or administrative action, conviction, ruling, order or judgment. The continuance does not deprive a partner of any right or privilege, nor relieve a partner of any liability.






ARTICLE 11 - DERIVATIVE ACTIONS

17-14-1101. Right of action.

17-14-1101. Right of action.

A limited partner may bring an action in the right of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed.



17-14-1102. Proper plaintiff.

17-14-1102. Proper plaintiff.

(a) In a derivative action, the plaintiff shall be a partner at the time of bringing the action and:

(i) At the time of the transaction of which he complains; or

(ii) His status as a partner had devolved upon him by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.



17-14-1103. Pleading.

17-14-1103. Pleading.

In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.



17-14-1104. Expenses.

17-14-1104. Expenses.

If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, and shall direct him to remit to the limited partnership the remainder of those proceeds received by him.









CHAPTER 15 - LIMITED LIABILITY COMPANIES

17-15-101. Repealed By Laws 2010, Ch. 94, 3.

17-15-101. Repealed By Laws 2010, Ch. 94, 3.



17-15-102. Repealed By Laws 2010, Ch. 94, 3.

17-15-102. Repealed By Laws 2010, Ch. 94, 3.



17-15-103. Repealed By Laws 2010, Ch. 94, 3.

17-15-103. Repealed By Laws 2010, Ch. 94, 3.



17-15-104. Repealed By Laws 2010, Ch. 94, 3.

17-15-104. Repealed By Laws 2010, Ch. 94, 3.



17-15-105. Repealed By Laws 2010, Ch. 94, 3.

17-15-105. Repealed By Laws 2010, Ch. 94, 3.



17-15-106. Repealed By Laws 2010, Ch. 94, 3.

17-15-106. Repealed By Laws 2010, Ch. 94, 3.



17-15-107. Repealed By Laws 2010, Ch. 94, 3.

17-15-107. Repealed By Laws 2010, Ch. 94, 3.



17-15-108. Repealed By Laws 2010, Ch. 94, 3.

17-15-108. Repealed By Laws 2010, Ch. 94, 3.



17-15-109. Repealed By Laws 2010, Ch. 94, 3.

17-15-109. Repealed By Laws 2010, Ch. 94, 3.



17-15-110. Repealed By Laws 2010, Ch. 94, 3.

17-15-110. Repealed By Laws 2010, Ch. 94, 3.



17-15-111. Repealed By Laws 2010, Ch. 94, 3.

17-15-111. Repealed By Laws 2010, Ch. 94, 3.



17-15-112. Repealed By Laws 2010, Ch. 94, 3.

17-15-112. Repealed By Laws 2010, Ch. 94, 3.



17-15-113. Repealed By Laws 2010, Ch. 94, 3.

17-15-113. Repealed By Laws 2010, Ch. 94, 3.



17-15-114. Repealed By Laws 2010, Ch. 94, 3.

17-15-114. Repealed By Laws 2010, Ch. 94, 3.



17-15-115. Repealed By Laws 2010, Ch. 94, 3.

17-15-115. Repealed By Laws 2010, Ch. 94, 3.



17-15-116. Repealed By Laws 2010, Ch. 94, 3.

17-15-116. Repealed By Laws 2010, Ch. 94, 3.



17-15-117. Repealed By Laws 2010, Ch. 94, 3.

17-15-117. Repealed By Laws 2010, Ch. 94, 3.



17-15-118. Repealed By Laws 2010, Ch. 94, 3.

17-15-118. Repealed By Laws 2010, Ch. 94, 3.



17-15-119. Repealed By Laws 2010, Ch. 94, 3.

17-15-119. Repealed By Laws 2010, Ch. 94, 3.



17-15-120. Repealed By Laws 2010, Ch. 94, 3.

17-15-120. Repealed By Laws 2010, Ch. 94, 3.



17-15-121. Repealed By Laws 2010, Ch. 94, 3.

17-15-121. Repealed By Laws 2010, Ch. 94, 3.



17-15-122. Repealed By Laws 2010, Ch. 94, 3.

17-15-122. Repealed By Laws 2010, Ch. 94, 3.



17-15-123. Repealed By Laws 2010, Ch. 94, 3.

17-15-123. Repealed By Laws 2010, Ch. 94, 3.



17-15-124. Repealed By Laws 2010, Ch. 94, 3.

17-15-124. Repealed By Laws 2010, Ch. 94, 3.



17-15-125. Repealed By Laws 2010, Ch. 94, 3.

17-15-125. Repealed By Laws 2010, Ch. 94, 3.



17-15-126. Repealed By Laws 2010, Ch. 94, 3.

17-15-126. Repealed By Laws 2010, Ch. 94, 3.



17-15-127. Repealed By Laws 2010, Ch. 94, 3.

17-15-127. Repealed By Laws 2010, Ch. 94, 3.



17-15-128. Repealed By Laws 2010, Ch. 94, 3.

17-15-128. Repealed By Laws 2010, Ch. 94, 3.



17-15-129. Repealed By Laws 2010, Ch. 94, 3.

17-15-129. Repealed By Laws 2010, Ch. 94, 3.



17-15-130. Repealed By Laws 2010, Ch. 94, 3.

17-15-130. Repealed By Laws 2010, Ch. 94, 3.



17-15-131. Repealed By Laws 2010, Ch. 94, 3.

17-15-131. Repealed By Laws 2010, Ch. 94, 3.



17-15-132. Repealed By Laws 2010, Ch. 94, 3.

17-15-132. Repealed By Laws 2010, Ch. 94, 3.



17-15-133. Repealed By Laws 2010, Ch. 94, 3.

17-15-133. Repealed By Laws 2010, Ch. 94, 3.



17-15-134. Repealed By Laws 2010, Ch. 94, 3.

17-15-134. Repealed By Laws 2010, Ch. 94, 3.



17-15-135. Repealed By Laws 2010, Ch. 94, 3.

17-15-135. Repealed By Laws 2010, Ch. 94, 3.



17-15-136. Repealed By Laws 2010, Ch. 94, 3.

17-15-136. Repealed By Laws 2010, Ch. 94, 3.



17-15-137. Repealed By Laws 2010, Ch. 94, 3.

17-15-137. Repealed By Laws 2010, Ch. 94, 3.



17-15-138. Repealed By Laws 2010, Ch. 94, 3.

17-15-138. Repealed By Laws 2010, Ch. 94, 3.



17-15-139. Repealed By Laws 2010, Ch. 94, 3.

17-15-139. Repealed By Laws 2010, Ch. 94, 3.



17-15-140. Repealed By Laws 2010, Ch. 94, 3.

17-15-140. Repealed By Laws 2010, Ch. 94, 3.



17-15-141. Repealed By Laws 2010, Ch. 94, 3.

17-15-141. Repealed By Laws 2010, Ch. 94, 3.



17-15-142. Repealed By Laws 2010, Ch. 94, 3.

17-15-142. Repealed By Laws 2010, Ch. 94, 3.



17-15-143. Repealed By Laws 2010, Ch. 94, 3.

17-15-143. Repealed By Laws 2010, Ch. 94, 3.



17-15-144. Repealed By Laws 2010, Ch. 94, 3.

17-15-144. Repealed By Laws 2010, Ch. 94, 3.



17-15-145. Repealed By Laws 2010, Ch. 94, 3.

17-15-145. Repealed By Laws 2010, Ch. 94, 3.



17-15-146. Repealed By Laws 2010, Ch. 94, 3.

17-15-146. Repealed By Laws 2010, Ch. 94, 3.



17-15-147. Repealed By Laws 2010, Ch. 94, 3.

17-15-147. Repealed By Laws 2010, Ch. 94, 3.






CHAPTER 16 - WYOMING BUSINESS CORPORATION ACT

ARTICLE 1 - GENERAL PROVISIONS

17-16-101. Short title.

17-16-101. Short title.

This act shall be known and may be cited as the "Wyoming Business Corporation Act."



17-16-102. Reservation of power to amend or repeal.

17-16-102. Reservation of power to amend or repeal.

The legislature has power to amend or repeal all or part of this act at any time and all domestic and foreign corporations subject to this act are governed by the amendment or repeal.



17-16-120. Requirements for documents.

17-16-120. Requirements for documents.

(a) A document shall satisfy the requirements of this section, and of any other section that adds to or varies from these requirements, to be entitled to filing by the secretary of state.

(b) This act shall require or permit filing the document in the office of the secretary of state.

(c) The document shall contain the information required by this act. It may contain other information as well.

(d) The document shall be typewritten or printed or, if electronically transmitted, it shall be in a format that can be retrieved or reproduced in typewritten or printed form.

(e) The document shall be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by an English translation acceptable to the secretary of state.

(f) The document shall be executed:

(i) By the chairman of the board of directors of a domestic or foreign corporation, by its president, or by another of its officers;

(ii) If directors have not been selected or the corporation has not been formed, by an incorporator; or

(iii) If the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(g) The person executing the document shall sign it and shall state beneath or opposite his signature his name and the capacity in which he signs. The document may but need not contain:

(i) The corporate seal;

(ii) An attestation by the secretary or an assistant secretary;

(iii) An acknowledgment, verification or proof.

(h) If the secretary of state has prescribed a mandatory form for the document under W.S. 17-16-121, the document shall be in or on the prescribed form.

(i) The document shall be delivered to the office of the secretary of state for filing. Delivery may be made by electronic transmission if and to the extent permitted by the secretary of state. If it is filed in typewritten or printed form and not transmitted electronically, the secretary of state may require one (1) exact copy to be delivered with the document, except as provided in W.S. 17-28-103.

(j) When any document is delivered to the office of the secretary of state for filing, the correct filing fee, and any franchise tax, license fee, penalty or past due fees, taxes or penalties required to be paid by this act or other law shall be paid or provision for payment made in a manner provided by the secretary of state.

(k) Reserved.



17-16-121. Forms.

17-16-121. Forms.

(a) If the secretary of state so requires, use of forms provided by the secretary of state pursuant to this subsection is mandatory. The secretary of state may prescribe and furnish on request forms for:

(i) An application for a certificate of existence;

(ii) A foreign corporation's application for a certificate of authority to transact business in this state;

(iii) A foreign corporation's application for a certificate of withdrawal;

(iv) The annual report;

(v) A foreign corporation's application for a certificate of continuance;

(vi) An application for a certificate of transfer;

(vii) A foreign corporation's application for certificate of domestication; and

(viii) A consent of registered agent to appointment.

(b) The secretary of state may prescribe and furnish on request forms for other documents required or permitted to be filed by this act but their use is not mandatory.



17-16-122. Filing, service and copying fees.

17-16-122. Filing, service and copying fees.

The secretary of state shall set and collect filing, service and copying fees to recover his costs to administer this act. Fees shall not exceed the costs of providing these services.



17-16-123. Effective time and date of document.

17-16-123. Effective time and date of document.

(a) Except as provided in subsection (b) of this section and W.S. 17-16-124(c), a document accepted for filing pursuant to W.S. 17-16-120 is effective:

(i) As of the time received for filing, as evidenced by such means as the secretary of state may use for the purpose of recording the date and time of filing; or

(ii) At the time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth (90th) day after the date it is filed.



17-16-124. Correcting filed document.

17-16-124. Correcting filed document.

(a) A domestic or foreign corporation may correct a document filed with the secretary of state if the document:

(i) Contains an inaccuracy;

(ii) Was defectively executed, attested, sealed, verified, or acknowledged; or

(iii) The electronic transmission was defective.

(b) A document is corrected:

(i) By preparing articles of correction that:

(A) Describe the document, including its filing date, or attach a copy of the document to the articles of correction;

(B) Specify the inaccuracy or defect to be corrected; and

(C) Correct the inaccuracy or defect.

(ii) By delivering the articles of correction to the secretary of state for filing.

(c) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.



17-16-125. Filing duty of secretary of state.

17-16-125. Filing duty of secretary of state.

(a) If a document delivered to the office of the secretary of state for filing satisfies the requirements of W.S. 17-16-120, the secretary of state shall file the document.

(b) The secretary of state files a document by stamping or otherwise endorsing "Filed," together with his official title and the date and time of filing, on both the original and the document copy and on the receipt for the filing fee. The secretary of state may prescribe rules for filing of electronic transmissions. After filing a document, except as provided in W.S. 17-28-103, the secretary of state shall deliver the document copy, with the filing fee receipt (or acknowledgement of receipt if no fee is required) attached, to the domestic or foreign corporation or its representative. The secretary of state, in his discretion, may issue a certificate evidencing the filing of a document upon the payment of the requisite fee.

(c) If the secretary of state refuses to file a document, he shall return it to the domestic or foreign corporation or its representative within five (5) days after the document was delivered, together with a brief, written explanation of the reason for his refusal.

(d) The secretary of state's duty to file documents under this section is ministerial. His filing or refusing to file a document does not:

(i) Affect the validity or invalidity of the document in whole or part;

(ii) Relate to the correctness or incorrectness of information contained in the document; or

(iii) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.



17-16-126. Appeal from secretary of state's refusal to file document.

17-16-126. Appeal from secretary of state's refusal to file document.

(a) If the secretary of state refuses to file a document delivered to his office for filing, the domestic or foreign corporation may, within thirty (30) days after the return of the document, appeal the refusal to the district court of the county where the corporation's principal office is located in the state or, if the corporation does not have a principal office in the state, the district court of the county where its registered office is or will be located, or the district court of the county of residence of an incorporator for a domestic corporation, or in the district court of Laramie county. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the secretary of state's explanation of his refusal to file.

(b) The court may summarily order the secretary of state to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.



17-16-127. Evidentiary effect of copy of filed document.

17-16-127. Evidentiary effect of copy of filed document.

A certificate from the secretary of state delivered with a copy of a document filed by the secretary of state is conclusive evidence that the original document is on file with the secretary of state.



17-16-128. Certificate of existence.

17-16-128. Certificate of existence.

(a) Anyone may apply to the secretary of state to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.

(b) A certificate of existence or authorization sets forth:

(i) The domestic corporation's corporate name or the foreign corporation's corporate name used in this state;

(ii) That:

(A) The domestic corporation is duly incorporated under the law of this state, the date of its incorporation, and the period of its duration if less than perpetual; or

(B) The foreign corporation is authorized to transact business in this state.

(iii) That all fees, taxes, and penalties owed to this state have been paid, if:

(A) Payment is reflected in the records of the secretary of state; and

(B) Nonpayment affects the existence or authorization of the domestic or foreign corporation.

(iv) That its most recent annual report required by W.S. 17-16-1630 has been filed by the secretary of state;

(v) That articles of dissolution have not been filed; and

(vi) Other facts of record in the office of the secretary of state that may be requested by the applicant.

(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the secretary of state may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state.



17-16-129. Repealed by Laws 2008, Ch. 91, 3.

17-16-129. Repealed by Laws 2008, Ch. 91, 3.



17-16-130. Powers.

17-16-130. Powers.

The secretary of state has the power reasonably necessary to perform the duties required of him by this act. The secretary of state shall promulgate reasonable forms, rules and regulations necessary to carry out the purposes of this act.



17-16-140. Definitions.

17-16-140. Definitions.

(a) In this act:

(i) "Articles of incorporation" means the original articles of incorporation, all amendments thereof and any other documents permitted or required to be filed by a domestic business corporation with the secretary of state under any provision of this act. If an amendment of the articles or any other document filed under this act restates the articles in their entirety thenceforth the articles shall not include any prior documents;

(ii) "Authorized shares" means the shares of all classes a domestic or foreign corporation is authorized to issue;

(iii) "Conspicuous" means so written that a reasonable person against whom the writing is to operate should have noticed it. For example, printing in italics or boldface or contrasting color, or typing in capitals or underlined, is conspicuous;

(iv) "Corporation" or "domestic corporation" means a corporation for profit, which is not a foreign corporation, incorporated under or subject to the provisions of this act;

(v) "Deliver" or "delivery" means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery and electronic transmission;

(vi) "Distribution" means a direct or indirect transfer of money or other property, except the corporation's own shares, or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in the form of a declaration or payment of a dividend, a purchase, redemption, or other acquisition of shares, a distribution of indebtedness, or otherwise;

(vii) "Domestic unincorporated entity" means an unincorporated entity whose internal affairs are governed by the laws of this state;

(viii) "Effective date of notice" is defined in W.S. 17-16-141;

(ix) "Electronic transmission" or "transmitted electronically" means any process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval and reproduction of information by the recipient;

(x) "Eligible entity" means a domestic or foreign unincorporated entity or a domestic or foreign nonprofit corporation;

(xi) "Eligible interests" means interests;

(xii) "Employee" includes an officer but not a director. A director may accept duties that make him also an employee;

(xiii) "Entity" includes domestic corporation and foreign corporation, domestic nonprofit corporation and foreign nonprofit corporation, domestic and foreign profit and not-for-profit unincorporated association, business trust, statutory trust, estate, partnership, trust, or two (2) or more persons having a joint or common economic interest, and state, United States or foreign government;

(xiv) "Expenses" means reasonable expenses of any kind that are incurred in connection with a matter, including but not limited to attorney and expert witness fees;

(xv) "Foreign corporation" means a corporation for profit incorporated under a law other than the law of this state;

(xvi) "Governmental subdivision" includes authority, county, district, municipality, and any other political subdivision;

(xvii) "Includes" denotes a partial definition;

(xviii) "Individual" means a natural person and includes the estate of an incompetent or deceased individual;

(xix) "Interest" means either or both of the following rights under the organic law of an unincorporated entity:

(A) The right to receive distributions from the entity either in the ordinary course or upon liquidation; or

(B) The right to receive notice or vote on issues involving its internal affairs, other than as an agent, assignee, proxy or person responsible for managing its business and affairs.

(xx) "Interest holder" means a person who holds of record an interest;

(xxi) "Means" denotes an exhaustive definition;

(xxii) "Net assets" means the amount by which the total assets of a corporation exceed the total debts of the corporation;

(xxiii) "Notice" is defined in W.S. 17-16-141;

(xxiv) "Organic document" means a public organic document or a private organic document;

(xxv) "Organic law" means the statute governing the internal affairs of a domestic or foreign business or nonprofit corporation or unincorporated entity;

(xxvi) "Owner liability" means personal liability for a debt, obligation or liability of a domestic or foreign business or nonprofit corporation or unincorporated entity that is imposed on a person:

(A) Solely by reason of the person's status as a shareholder or interest holder; or

(B) By the articles of incorporation, bylaws or an organic document under a provision of the organic law of an entity authorizing the articles of incorporation, bylaws or an organic document to make one (1) or more specified shareholders or interest holders liable in their capacity as shareholders or interest holders for all or specified debts, obligations or liabilities of the entity.

(xxvii) "Person" includes an individual, partnership, joint venture, corporation, joint stock company, limited liability company or any other association or entity, public or private;

(xxviii) "Principal office" means the office within or outside of this state, so designated in the annual report;

(xxix) "Private organic document" means any document other than the public organic document, if any, that determines the internal governance of an unincorporated entity. Where a private organic document has been amended or restated, the term means the private organic document as last amended or restated;

(xxx) "Proceeding" includes civil suit and criminal, administrative, and investigatory action;

(xxxi) "Public corporation" means a corporation that has shares listed on a national securities exchange or regularly traded in a market maintained by one (1) or more members of a national securities association;

(xxxii) "Public organic document" means the document, if any, that is filed of public record to create an unincorporated entity. Where a public organic document has been amended or restated, the term means the public organic document as last amended or restated;

(xxxiii) "Qualified director" is defined in W.S. 17-16-143;

(xxxiv) "Record date" means the date established under article 6 or 7 on which a corporation determines the identity of its shareholders and their shareholdings for purposes of this act. The determinations shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed;

(xxxv) "Registered agent" means as provided in W.S. 17-28-101 through 17-28-111;

(xxxvi) "Secretary" means the corporate officer to whom the board of directors has delegated responsibility under W.S. 17-16-840(c) for custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation;

(xxxvii) "Shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation;

(xxxviii) "Shares" means the units into which the proprietary interests in a corporation are divided;

(xxxix) "Sign" or "signature" includes any manual, facsimile, conformed or electronic signature;

(xl) "State," when referring to a part of the United States, includes a state and commonwealth, and their agencies and governmental subdivisions, and a territory and insular possession, and their agencies and governmental subdivisions, of the United States;

(xli) "Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation;

(xlii) "Unincorporated entity" means an organization or artificial legal person that either has a separate legal existence or has the power to acquire an estate in real property in its own name and that is not any of the following: a domestic or foreign business or nonprofit corporation, an estate, a trust, a state, the United States or a foreign government. The term includes, but is not limited to, a general partnership, limited liability company, limited partnership, limited liability limited partnership, registered limited liability partnership, business trust, statutory trust, cooperative, joint stock association, joint venture and unincorporated nonprofit association;

(xliii) "United States" includes district, authority, bureau, commission, department, and any other agency of the United States;

(xliv) "Voting group" means all shares of one (1) or more classes or series that under the articles of incorporation or this act are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or this act to vote generally on the matter are for that purpose a single voting group;

(xlv) "Voting power" means the current power to vote in the election of directors;

(xlvi) "This act" means W.S. 17-16-101 through 17-16-1820.



17-16-141. Notice.

17-16-141. Notice.

(a) Notice under this act shall be in writing unless oral notice is reasonable under the circumstances. Notice by electronic transmission is written notice.

(b) Notice may be communicated in person; by telephone, telegraph, teletype, or other form of wire or wireless communication; or by mail or private carrier. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published; or by radio, television, or other form of public broadcast communication.

(c) Written notice by a domestic or foreign corporation to its shareholder, if in a comprehensible form, is effective:

(i) Upon deposit in the United States mail, if mailed postpaid and correctly addressed to the shareholder's address shown in the corporation's current record of the shareholders; or

(ii) When electronically transmitted to the shareholder in a manner authorized by the shareholder.

(d) Written notice to a domestic or foreign corporation authorized to transact business in this state may be addressed to its registered agent at its registered office or to the corporation or its secretary at its principal office shown in its most recent annual report or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

(e) Except as provided in subsection (c) of this section, written notice, if in a comprehensible form, is effective at the earliest of the following:

(i) When received;

(ii) Five (5) days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed; or

(iii) On the date shown on the return receipt, if sent by registered or certified mail, or comparable private carrier, return receipt requested, and the receipt is signed, either manually or in facsimile, by or on behalf of the addressee.

(f) Oral notice is effective when communicated if communicated in a comprehensible manner.

(g) If this act prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements, not inconsistent with this section or other provisions of this act, those requirements govern.



17-16-142. Number of shareholders.

17-16-142. Number of shareholders.

(a) For purposes of this act, the following identified as a shareholder in a corporation's current record of shareholders constitutes one (1) shareholder:

(i) Three (3) or fewer coowners;

(ii) A corporation, partnership, trust, estate, or other entity; or

(iii) The trustees, guardians, custodians, or other fiduciaries of a single trust, estate, or account.

(b) For purposes of this act, shareholdings registered in substantially similar names constitute one (1) shareholder if it is reasonable to believe that the names represent the same person.



17-16-143. Qualified director.

17-16-143. Qualified director.

(a) A "qualified director" is a director who, at the time action is to be taken under:

(i) W.S. 17-16-744, does not have:

(A) A material interest in the outcome of the proceeding; or

(B) A material relationship with a person who has such an interest.

(ii) W.S. 17-16-853 or 17-16-855:

(A) Is not a party to the proceeding;

(B) Is not a director as to whom a transaction is a director's conflicting interest transaction or who sought a disclaimer of the corporation's interest in a business opportunity under W.S. 17-16-870, which transaction or disclaimer is challenged in the proceeding; and

(C) Does not have a material relationship with a director described in either subparagraph (A) or (B) of this paragraph.

(iii) W.S. 17-16-862, is not a director as to whom the transaction is a director's conflicting interest transaction, or a director who has a material relationship with another director as to whom the transaction is a director's conflicting interest transaction; or

(iv) W.S. 17-16-870, would be a qualified director under paragraph (iii) of this subsection if the business opportunity were a director's conflicting interest transaction.

(b) For purposes of this section:

(i) "Material interest" means an actual or potential benefit or detriment, other than one which would devolve on the corporation or the shareholders generally, that would reasonably be expected to impair the objectivity of the director's judgment when participating in the action to be taken;

(ii) "Material relationship" means a familial, financial, professional, employment or other relationship that would reasonably be expected to impair the objectivity of the director's judgment when participating in the action to be taken.

(c) The presence of one (1) or more of the following circumstances shall not automatically prevent a director from being a qualified director:

(i) Nomination or election of the director to the current board by any director who is not a qualified director with respect to the matter, or by any person that has a material relationship with that director, acting alone or participating with others;

(ii) Service as a director of another corporation of which a director who is not a qualified director with respect to the matter, or any individual who has a material relationship with that director, is or was also a director; or

(iii) With respect to action to be taken under W.S. 17-16-744, status as a named defendant, as a director against whom action is demanded or as a director who approved the conduct being challenged.



17-16-144. Reserved.

17-16-144. Reserved.






ARTICLE 2 - INCORPORATION

17-16-201. Incorporators.

17-16-201. Incorporators.

One (1) or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the secretary of state for filing.



17-16-202. Articles of incorporation.

17-16-202. Articles of incorporation.

(a) The articles of incorporation shall set forth:

(i) A corporate name for the corporation that satisfies the requirements of W.S. 17-16-401;

(ii) The number of shares the corporation is authorized to issue, which may be unlimited if so stated;

(iii) The street address of the corporation's initial registered office and the name of its initial registered agent at that office; and

(iv) The name and address of each incorporator.

(b) The articles of incorporation may set forth:

(i) The names and addresses of the individuals who are to serve as the initial directors;

(ii) Provisions not inconsistent with law including:

(A) The purpose or purposes for which the corporation is organized;

(B) Managing the business and regulating the affairs of the corporation;

(C) Defining, limiting, and regulating the powers of the corporation, its board of directors, and shareholders;

(D) A par value for authorized shares or classes of shares;

(E) The imposition of personal liability on shareholders for the debts of the corporation to a specified extent and upon specified conditions.

(iii) Any provision that under this act is required or permitted to be set forth in the bylaws;

(iv) A provision eliminating or limiting the liability of a director to the corporation or its shareholders for money damages for any action taken, or any failure to take any action, as a director, except liability for:

(A) The amount of financial benefit received by a director to which he is not entitled;

(B) An intentional infliction of harm on the corporation or shareholders;

(C) A violation of W.S. 17-16-833; or

(D) An intentional violation of criminal law; and

(v) A provision permitting or making obligatory indemnification of a director for liability (as defined in W.S. 17-16-850(a)(iii)) to any person for any action taken, or failure to take any action, as a director, except liability for:

(A) Receipt of a financial benefit to which he is not entitled;

(B) An intentional infliction of harm on the corporation or its shareholders;

(C) A violation of W.S. 17-16-833; or

(D) An intentional violation of criminal law.

(c) The articles of incorporation need not set forth any of the corporate powers enumerated in this act.

(d) Reserved.

(e) The articles of incorporation shall be accompanied by a written consent to appointment signed by the registered agent.



17-16-203. Incorporation.

17-16-203. Incorporation.

(a) Unless a delayed effective date is specified, the corporate existence becomes effective when the articles of incorporation are filed.

(b) The secretary of state's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.



17-16-204. Liability for preincorporation transactions.

17-16-204. Liability for preincorporation transactions.

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under this act, are jointly and severally liable for all liabilities created while so acting.



17-16-205. Organization of corporation.

17-16-205. Organization of corporation.

(a) After incorporation:

(i) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting;

(ii) If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators to:

(A) Elect directors and complete the organization of the corporation; or

(B) Elect a board of directors who shall complete the organization of the corporation.

(b) Action required or permitted by this act to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one (1) or more written consents describing the action taken and signed by each incorporator.

(c) An organizational meeting may be held within or outside of this state.

(d) Within sixty (60) days after filing articles of incorporation, a corporation shall provide information to its registered agent as required by W.S. 17-28-107.



17-16-206. Bylaws.

17-16-206. Bylaws.

(a) The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

(b) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation.

(c) If bylaws are not adopted:

(i) An annual meeting shall be held within three (3) months after the close of the corporation's fiscal year;

(ii) The required officers shall be the president, the secretary and the treasurer; and

(iii) Bylaws may be adopted at any director or shareholder meeting.



17-16-207. Emergency bylaws.

17-16-207. Emergency bylaws.

(a) Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (d) of this section. The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during the emergency, including:

(i) Procedures for calling a meeting of the board of directors;

(ii) Quorum requirements for the meeting; and

(iii) Designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Corporate action taken in good faith in accordance with the emergency bylaws:

(i) Binds the corporation; and

(ii) May not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some extraordinary event.






ARTICLE 3 - PURPOSES AND POWERS

17-16-301. Purposes.

17-16-301. Purposes.

(a) Every corporation incorporated under this act has the purpose of engaging in any lawful business unless a more limited purpose is set forth in the articles of incorporation.

(b) A corporation engaging in a business that is subject to regulation under another statute of this state may incorporate under this act only if permitted by, and subject to all limitations of, the other statute.



17-16-302. General powers.

17-16-302. General powers.

(a) Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation power to:

(i) Sue and be sued, complain and defend in its corporate name;

(ii) Have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(iii) Make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for managing the business and regulating the affairs of the corporation;

(iv) Purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(v) Sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(vi) Purchase, receive, subscribe for, or otherwise acquire; own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of; and deal in and with shares or other interests in, or obligations of, any other entity;

(vii) Make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations which may be convertible into or include the option to purchase other securities of the corporation, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(viii) Lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(ix) Be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(x) Conduct its business, locate offices, and exercise the powers granted by this act within or without this state;

(xi) Elect directors and appoint officers, employees, and agents of the corporation, define their duties, fix their compensation, and lend them money and credit;

(xii) Pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, and benefit or incentive plans for any or all of its current or former directors, officers, employees, and agents;

(xiii) Make donations for the public welfare or for charitable, scientific, or educational purposes;

(xiv) Transact any lawful business; and

(xv) Make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation.



17-16-303. Emergency powers.

17-16-303. Emergency powers.

(a) In anticipation of or during an emergency defined in subsection (d) of this section, the board of directors of a corporation may:

(i) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(ii) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(b) During an emergency defined in subsection (d) of this section, unless emergency bylaws provide otherwise:

(i) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(ii) One (1) or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c) Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:

(i) Binds the corporation; and

(ii) May not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for the purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some extraordinary event.



17-16-304. Ultra vires.

17-16-304. Ultra vires.

(a) Except as provided in subsection (b) of this section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b) A corporation's power to act may be challenged in a proceeding by:

(i) A shareholder against the corporation to enjoin the act;

(ii) The corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or

(iii) The attorney general under W.S. 17-16-1430.

(c) In a shareholder's proceeding under paragraph (b)(i) of this section to enjoin an unauthorized corporate act the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss, other than anticipated profits, suffered by the corporation or another party because of enjoining the unauthorized act.






ARTICLE 4 - NAME

17-16-401. Corporate name.

17-16-401. Corporate name.

(a) A corporate name may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by W.S. 17-16-301 and its articles of incorporation.

(b) Except as authorized by subsections (c) and (d) of this section, a corporate name shall not be the same as, or deceptively similar to any trademark or service mark registered in this state and shall be distinguishable upon the records of the secretary of state from the name of any profit or nonprofit corporation, trade name, limited liability company, statutory trust company, limited partnership or other business entity organized, continued or domesticated under the laws of this state or licensed or registered as a foreign profit or nonprofit corporation, foreign limited partnership, foreign joint stock company, foreign statutory trust company, foreign limited liability company or other foreign business entity in this state or any fictitious or reserved name.

(c) A corporation may apply to the secretary of state for authorization to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subsection (b) of this section. The secretary of state shall authorize use of the name applied for if:

(i) The other person whose name is not distinguishable from the name which the applicant desires to register or reserve, irrevocably consents to the use in writing and submits an undertaking in a form satisfactory to the secretary of state to change its name to a name that is distinguishable upon the records of the secretary of state from the name of the applicant; or

(ii) The applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

(d) A corporation may use the name, including the fictitious name, of another domestic or foreign corporation that is used in this state if the other corporation is incorporated or authorized to transact business in this state and the proposed user corporation:

(i) Has merged with the other corporation; or

(ii) Has been formed by reorganization of the other corporation; or

(iii) Has acquired all or substantially all of the assets, including the corporate name, of the other corporation; or

(iv) Repealed By Laws 1996, ch. 80, 3.

(v) Where the other corporation is affiliated with the proposed user corporation and has consented in writing to the use of the name by the proposed user corporation, and the written consent also sets forth a description of a proposed merger, consolidation, dissolution, amendment to articles of incorporation or other intended corporate action which establishes to the reasonable satisfaction of the secretary of state that the coexistence of two (2) corporations using the same name will not continue for more than one hundred twenty (120) days.

(e) This act does not control the use of fictitious names.

(f) A name is distinguishable from other names, on the records of the secretary of state, if it contains one (1) or more different letters or numerals, or if it has a different sequence of letters or numerals from the other names on the secretary of state's records. Differences which are not distinguishable are:

(i) The words or abbreviations of the words "corporation," "company," "incorporated," "limited partnership," "L.P.," "limited," "ltd.," "limited liability company," "limited company," "L.C." or "L.L.C.";

(ii) The presence or absence of the words or symbols of the words "the," "and" or "a";

(iii) Differences in punctuation and special characters;

(iv) Differences in capitalization; or

(v) Differences between singular and plural forms of words.

(g) The secretary of state has the power and authority reasonably necessary to interpret and efficiently administer this section and to perform the duties imposed by this section.



17-16-402. Reserved name.

17-16-402. Reserved name.

(a) A person may apply to reserve the exclusive use of a corporate name, including a fictitious name for a foreign corporation whose corporate name is not available, by delivering an application to the secretary of state for filing. The application shall set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the corporate name applied for is available, he shall reserve the name for the applicant's exclusive use for a nonrenewable one hundred twenty (120) day period.

(b) The owner of a reserved corporate name may transfer the reservation to another person by delivering to the secretary of state a manually signed notice of the transfer that states the name and address of the transferee.



17-16-403. Reserved.

17-16-403. Reserved.






ARTICLE 5 - OFFICE AND AGENT

17-16-501. Registered office and registered agent.

17-16-501. Registered office and registered agent.

(a) Each corporation shall continuously maintain in this state:

(i) A registered office as provided in W.S. 17-28-101 through 17-28-111; and

(ii) A registered agent as provided in W.S. 17-28-101 through 17-28-111.

(A) Repealed by Laws 2008, Ch. 90, 3.

(B) Repealed by Laws 2008, Ch. 90, 3.

(C) Repealed by Laws 2008, Ch. 90, 3.

(b) The provisions of W.S. 17-28-101 through 17-28-111 shall apply to all corporations.



17-16-502. Repealed by Laws 2008, Ch. 90, 3.

17-16-502. Repealed by Laws 2008, Ch. 90, 3.



17-16-503. Repealed by Laws 2008, Ch. 90, 3.

17-16-503. Repealed by Laws 2008, Ch. 90, 3.



17-16-504. Repealed by Laws 2008, Ch. 90, 3.

17-16-504. Repealed by Laws 2008, Ch. 90, 3.



17-16-505. Repealed by Laws 2008, Ch. 90, 3.

17-16-505. Repealed by Laws 2008, Ch. 90, 3.



17-16-506. Repealed by Laws 2008, Ch. 90, 3.

17-16-506. Repealed by Laws 2008, Ch. 90, 3.



17-16-507. Repealed by Laws 2008, Ch. 90, 3.

17-16-507. Repealed by Laws 2008, Ch. 90, 3.



17-16-508. Repealed by Laws 2008, Ch. 90, 3.

17-16-508. Repealed by Laws 2008, Ch. 90, 3.



17-16-509. Repealed by Laws 2008, Ch. 90, 3.

17-16-509. Repealed by Laws 2008, Ch. 90, 3.






ARTICLE 6 - SHARES AND DISTRIBUTIONS

17-16-601. Authorized shares.

17-16-601. Authorized shares.

(a) The articles of incorporation shall set forth the classes of shares and series of shares within a class, and the number, which may be unlimited, of shares of each class and series that the corporation is authorized to issue. If more than one (1) class or series of shares is authorized, the articles of incorporation shall prescribe a distinguishing designation for each class or series, and shall prescribe, prior to the issuance of shares of a class or series, the terms, including preferences, rights and limitations of that class or series. Except to the extent varied as permitted by this section, all shares of a class or series shall have terms, including preferences, rights and limitations that are identical with those of other shares of the same class or series.

(b) The articles of incorporation shall authorize:

(i) One (1) or more classes or series of shares that together have unlimited voting rights; and

(ii) One (1) or more classes or series of shares, which may be the same class or classes as those with voting rights, that together are entitled to receive the net assets of the corporation upon dissolution.

(c) The articles of incorporation may authorize one (1) or more classes or series of shares that:

(i) Have special, conditional, or limited voting rights, or no right to vote, except to the extent otherwise provided by this act;

(ii) Are redeemable or convertible as specified in the articles of incorporation:

(A) At the option of the corporation, the shareholder, or another person or upon the occurrence of a specified event;

(B) For cash, indebtedness, securities, or other property; and

(C) At prices and in amounts specified or determined in accordance with a formula.

(iii) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative; or

(iv) Have preference over any other class or series of shares with respect to distributions, including distributions upon the dissolution of the corporation.

(d) Terms of shares may be made dependent upon facts objectively ascertainable outside the articles of incorporation.

(e) Any of the terms of shares may vary among holders of the same class or series so long as such variations are expressly set forth in the articles of incorporation.

(f) The description of the preferences, rights and limitations of classes or series of shares in subsection (c) of this section is not exhaustive.



17-16-602. Terms of class or series determined by board of directors.

17-16-602. Terms of class or series determined by board of directors.

(a) If the articles of incorporation so provide, the board of directors is authorized, without shareholder approval, to:

(i) Classify any unissued shares into one (1) or more classes or into one (1) or more series within a class;

(ii) Reclassify any unissued shares of any class into one (1) or more classes or into one (1) or more series within one (1) or more classes; or

(iii) Reclassify any unissued shares of any series of any class into one (1) or more classes or into one (1) or more series within a class.

(b) If the board of directors acts pursuant to subsection (a) of this section, it shall determine the terms, including the preferences, rights and limitations, to the same extent permitted under W.S. 17-16-601, of:

(i) Any class of shares before the issuance of any shares of that class; or

(ii) Any series within a class before the issuance of any shares of that series.

(c) Before issuing any shares of a class or series created under this section, the corporation shall deliver to the secretary of state for filing articles of amendment effecting the provisions of this section in accordance with article 10 of this act and setting forth the terms determined under subsection (a) of this section.



17-16-603. Issued and outstanding shares.

17-16-603. Issued and outstanding shares.

(a) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or cancelled.

(b) The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of subsection (c) of this section and to W.S. 17-16-640.

(c) At all times that shares of the corporation are outstanding, one (1) or more shares that together have unlimited voting rights and one (1) or more shares that together are entitled to receive the net assets of the corporation upon dissolution shall be outstanding.



17-16-604. Fractional shares.

17-16-604. Fractional shares.

(a) A corporation may:

(i) Issue fractions of a share or pay in money the value of fractions of a share;

(ii) Arrange for disposition of fractional shares by the shareholders; or

(iii) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

(b) Each certificate representing scrip shall be conspicuously labeled "scrip" and shall contain the information required by W.S. 17-16-625(b).

(c) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

(d) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

(i) That the scrip will become void if not exchanged for full shares before a specified date; and

(ii) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.



17-16-620. Subscription for shares before incorporation.

17-16-620. Subscription for shares before incorporation.

(a) A subscription for shares entered into before incorporation is irrevocable for six (6) months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

(b) The board of directors may determine the payment terms of subscriptions for shares that were entered into before incorporation, unless the subscription agreement specifies them. A call for payment by the board of directors shall be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

(c) Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

(d) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid more than twenty (20) days after the corporation sends written demand for payment to the subscriber.

(e) A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to W.S. 17-16-621.



17-16-621. Issuance of shares.

17-16-621. Issuance of shares.

(a) The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.

(b) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed, or other securities of the corporation.

(c) Before the corporation issues shares, the board of directors shall determine that the consideration received or to be received for shares to be issued is adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid, and nonassessable.

(d) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

(e) The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note, or make other arrangements to restrict the transfer of the shares, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid, or the benefits received. If the services are not performed, the note is not paid, or the benefits are not received, the shares escrowed or restricted and the distributions credited may be cancelled in whole or part.

(f)(i) An issuance of shares or other securities convertible into or rights exercisable for shares, in a transaction or a series of integrated transactions, requires approval of the shareholders, at a meeting at which a quorum exists, if:

(A) The shares, other securities, or rights are issued for consideration other than cash or cash equivalents; and

(B) The voting power of shares that are issued and issuable as a result of the transaction or series of integrated transactions will comprise more than twenty percent (20%) of the voting power of the shares of the corporation that were outstanding immediately before the transaction.

(ii) In this subsection:

(A) For purposes of determining the voting power of shares issued and issuable as a result of a transaction or series of integrated transactions, the voting power of shares shall be the greater of:

(I) The voting power of the shares to be issued; or

(II) The voting power of the shares that would be outstanding after giving effect to the conversion of convertible shares and other securities and the exercise of rights to be issued.

(B) A series of transactions is integrated if consummation of one (1) transaction is made contingent on consummation of one (1) or more of the other transactions.



17-16-622. Liability of shareholders.

17-16-622. Liability of shareholders.

(a) A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued pursuant to W.S. 17-16-621 or specified in the subscription agreement pursuant to W.S. 17-16-620.

(b) Unless otherwise provided in the articles of incorporation, a shareholder of a corporation is not personally liable for the acts or debts of the corporation except that he may become personally liable by reason of his own acts or conduct.



17-16-623. Share dividends.

17-16-623. Share dividends.

(a) Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one (1) or more classes or series. An issuance of shares under this subsection is a share dividend.

(b) Shares of one (1) class or series may not be issued as a share dividend in respect of shares of another class or series unless:

(i) The articles of incorporation so authorize;

(ii) A majority of the votes entitled to be cast by the class or series to be issued approve the issue; or

(iii) There are no outstanding shares of the class or series to be issued.

(c) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend.



17-16-624. Share options.

17-16-624. Share options.

(a) A corporation may issue rights, options, or warrants for the purchase of shares of the corporation. The board of directors shall determine the terms upon which the rights, options, or warrants are issued and the terms, including the consideration for which the shares are to be issued. The authorization by the board of directors for the corporation to issue the rights, options or warrants constitutes authorization of the issuance of the shares or other securities for which the rights, options or warrants are exercisable.

(b) The terms and conditions of such rights, options or warrants, including those outstanding on July 1, 2009, may include, without limitation, restrictions or conditions that:

(i) Preclude or limit the exercise, transfer or receipt of such rights, options or warrants by any person owning or offering to acquire a specified number or percentage of the outstanding shares or other securities of the corporation or by any transferee of any such person; or

(ii) Invalidate or void the rights, options or warrants held by any such person or transferee.



17-16-625. Form and content of certificates.

17-16-625. Form and content of certificates.

(a) Shares may but need not be represented by certificates. Unless this act or another statute expressly provides otherwise, the rights and obligations of shareholders are identical whether or not their shares are represented by certificates.

(b) At a minimum each share certificate shall state on its face:

(i) The name of the issuing corporation and that it is organized under the law of this state;

(ii) The name of the person to whom issued; and

(iii) The number and class of shares and the designation of the series, if any, the certificate represents.

(c) If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series, and the authority of the board of directors to determine variations for future series, shall be summarized on the front or back of each certificate. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

(d) Each share certificate:

(i) Shall be signed, either manually or in facsimile, by two (2) officers designated in the bylaws or by the board of directors; and

(ii) May bear the corporate seal or its facsimile.

(e) If the person who signed, either manually or in facsimile, a share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid.

(f) In no case shall a corporation issue share certificates in bearer form. For purposes of this subsection "bearer form" means a form in which the certificate is payable to the bearer of the certificate according to its terms but not by reason of an endorsement. If a corporation formed under this act or qualified to do business under this act has bearer shares outstanding, the entity shall conform those shares to comply with this section on or before October 1, 2007. Failure to do so shall be prima facie evidence of an ultra vires act pursuant to W.S. 17-16-304.



17-16-626. Shares without certificates.

17-16-626. Shares without certificates.

(a) Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

(b) Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by W.S. 17-16-625(b) and (c), and, if applicable, W.S. 17-16-627.



17-16-627. Restriction on transfer of shares and other securities.

17-16-627. Restriction on transfer of shares and other securities.

(a) The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

(b) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by W.S. 17-16-626(b). Unless so noted or contained, a restriction is not enforceable against a person without knowledge of the restriction.

(c) A restriction on the transfer or registration of transfer of shares is authorized:

(i) To maintain the corporation's status when it is dependent on the number or identity of its shareholders;

(ii) To preserve exemptions under federal or state securities law; or

(iii) For any other reasonable purpose.

(d) A restriction on the transfer or registration of transfer of shares may:

(i) Obligate the shareholder first to offer the corporation or other persons, separately, consecutively, or simultaneously, an opportunity to acquire the restricted shares;

(ii) Obligate the corporation or other persons, separately, consecutively, or simultaneously, to acquire the restricted shares;

(iii) Require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable; or

(iv) Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

(e) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.



17-16-628. Expense of issue.

17-16-628. Expense of issue.

A corporation may pay the expenses of selling or underwriting its shares, and of organizing or reorganizing the corporation, from the consideration received for shares.



17-16-630. Shareholders' preemptive rights.

17-16-630. Shareholders' preemptive rights.

(a) The shareholders of a corporation do not have a preemptive right to acquire the corporation's unissued shares except to the extent the articles of incorporation so provide.

(b) A statement included in the articles of incorporation that "the corporation elects to have preemptive rights," or words of similar import, means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:

(i) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them;

(ii) A shareholder may waive his preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration;

(iii) There is no preemptive right with respect to:

(A) Shares issued as compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates;

(B) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates;

(C) Shares authorized in articles of incorporation that are issued within six (6) months from the effective date of incorporation; or

(D) Shares sold otherwise than for money.

(iv) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class;

(v) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights;

(vi) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one (1) year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one (1) year is subject to the shareholders' preemptive rights.

(c) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.



17-16-631. Corporation's acquisition of its own shares.

17-16-631. Corporation's acquisition of its own shares.

(a) A corporation may acquire its own shares and shares so acquired constitute authorized but unissued shares.

(b) If the articles of incorporation prohibit the reissue of the acquired shares, the number of authorized shares is reduced by the number of shares acquired.

(c) The board of directors may adopt articles of amendment effecting the provisions of this section under article 10 of this act without shareholder action and deliver them to the secretary of state for filing.



17-16-640. Distributions to shareholders.

17-16-640. Distributions to shareholders.

(a) A board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and the limitation in subsection (c) of this section.

(b) If the board of directors does not fix the record date for determining shareholders entitled to a distribution, other than one (1) involving a purchase, redemption, or other acquisition of the corporation's shares, it is the date the board of directors authorizes the distribution.

(c) No distribution may be made if, after giving it effect:

(i) The corporation would not be able to pay its debts as they become due in the usual course of business; or

(ii) The corporation's total assets would be less than the sum of its total liabilities plus (unless the articles of incorporation permit otherwise) the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(d) The board of directors may base a determination that a distribution is not prohibited under subsection (c) of this section either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(e) Except as provided in subsection (g) of this section, the effect of a distribution under subsection (c) of this section is measured:

(i) In the case of distribution by purchase, redemption, or other acquisition of the corporation's shares, as of the earlier of:

(A) The date money or other property is transferred or debt incurred by the corporation; or

(B) The date the shareholder ceases to be a shareholder with respect to the acquired shares.

(ii) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

(iii) In all other cases, as of:

(A) The date the distribution is authorized if the payment occurs within one hundred twenty (120) days after the date of authorization; or

(B) The date the payment is made if it occurs more than one hundred twenty (120) days after the date of authorization.

(f) A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

(g) Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under subsection (c) of this section if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is actually made.

(h) This section shall not apply to distributions in liquidation under article 14 of this act.






ARTICLE 7 - SHAREHOLDERS

17-16-701. Annual meeting.

17-16-701. Annual meeting.

(a) Unless directors are elected by written consent in lieu of an annual meeting as permitted by W.S. 17-16-704, a corporation shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws.

(b) Annual shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation's principal office. The board of directors may, in its sole discretion, determine that the meeting shall not be held at any place, but may instead be held by means of remote communication. The board shall take into consideration stockholders' ability to participate by remote communication and provide an alternative means of participation for those stockholders unable to participate by remote communication. If authorized by the board of directors in its sole discretion, and subject to guidelines and procedures the board of directors may adopt, stockholders and proxies not physically present at a meeting of stockholders may, by means of remote communication:

(i) Participate in a meeting of stockholders; and

(ii) Be deemed present in person and vote at a meeting of stockholders, whether the meeting is held at a designated place or solely by means of remote communication, provided that the corporation shall implement reasonable measures to verify that each person deemed present and permitted to vote at the meeting by means of remote communication is a stockholder or proxy. The corporations shall implement reasonable measures to provide the stockholders and proxies a reasonable opportunity to participate in the meeting and to vote on matters submitted to the stockholders, including an opportunity to read or hear the proceedings of the meeting substantially concurrently with the proceeding. If any stockholder or proxy votes or takes other action at the meeting by means of remote communication, a record of the vote or other action shall be maintained by the corporation.

(c) The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.



17-16-702. Special meeting.

17-16-702. Special meeting.

(a) A corporation shall hold a special meeting of shareholders:

(i) On call of its board of directors or the person or persons authorized to do so by the articles of incorporation or bylaws; or

(ii) If the holders of at least ten percent (10%) of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation one (1) or more written demands for the meeting describing the purpose or purposes for which it is to be held, provided that the articles of incorporation may fix a lower percentage or a higher percentage not exceeding twenty-five percent (25%) of all the votes entitled to be cast on any issue proposed to be considered. Unless otherwise provided in the articles of incorporation, a written demand for a special meeting may be revoked by a writing to that effect received by the corporation prior to the receipt by the corporation of demands sufficient in number to require the holding of a special meeting.

(b) If not otherwise fixed under W.S. 17-16-703 or 17-16-707, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

(c) Special shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.

(d) Only business within the purpose or purposes described in the meeting notice required by W.S. 17-16-705(c) may be conducted at a special shareholders' meeting.



17-16-703. Court-ordered meeting.

17-16-703. Court-ordered meeting.

(a) The district court of the county where a corporation's principal office or, if none in this state, its registered office is located may summarily order a meeting to be held:

(i) On application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held or action by written consent in lieu thereof did not become effective within the earlier of six (6) months after the end of the corporation's fiscal year or fifteen (15) months after its last annual meeting; or

(ii) On application of a shareholder who signed a demand for a special meeting valid under W.S. 17-16-702, if:

(A) Notice of the special meeting was not given within thirty (30) days after the date the demand was delivered to the corporation's secretary; or

(B) The special meeting was not held in accordance with the notice.

(b) The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary to accomplish the purpose or purposes of the meeting.



17-16-704. Action without meeting.

17-16-704. Action without meeting.

(a) Action required or permitted by this act to be taken at a shareholders' meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action. The action shall be evidenced by one (1) or more written consents bearing the date of signature and describing the action taken, signed by the holders of the requisite number of shares entitled to vote on the action, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) The articles of incorporation may provide that any action required or permitted by this act to be taken at a shareholders' meeting may be taken without a meeting, and without prior notice, if consents in writing setting forth the action so taken are signed by the holders of outstanding shares having not less than the minimum number of votes that would be required to authorize or take the action at a meeting at which all shares entitled to vote on the action were present and voted. The written consent shall bear the date of signature of the shareholder who signs the consent and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(c) If not otherwise fixed under W.S. 17-16-703 or 17-16-707, and if prior board action is not required respecting the action to be taken without a meeting, the record date for determining shareholders entitled to take action without a meeting shall be the first date on which a signed written consent is delivered to the corporation. If not otherwise fixed under W.S. 17-16-707 and if prior board action is required respecting the action to be taken without a meeting, the record date shall be the close of business on the day the resolution of the board taking such prior action is adopted. No written consent shall be effective to take the corporate action referred to therein unless, within sixty (60) days of the earliest date on which a consent delivered to the corporation as required by this section was signed, written consents signed by sufficient shareholders to take the action have been delivered to the corporation. A written consent may be revoked by a writing to that effect delivered to the corporation before unrevoked written consents sufficient in number to take corporate action are delivered to the corporation.

(d) A consent signed pursuant to the provisions of this section has the effect of a vote taken at a meeting and may be described as such in any document. Unless the articles of incorporation, bylaws or a resolution of the board of directors provides for a reasonable delay to permit tabulation of written consents, the action taken by written consent shall be effective when written consents signed by sufficient shareholders to take the action are delivered to the corporation.

(e) If this act requires that notice of proposed action be given to nonvoting shareholders and the action is to be taken by written consent of the voting shareholders, the corporation shall give its nonvoting shareholders written notice of the action not more than ten (10) days after written consents sufficient to take the action have been delivered to the corporation or the later date that tabulation of consents is completed pursuant to the authorization under subsection (d) of this section. The notice shall reasonably describe the action taken and contain or be accompanied by the same material that, under any provision of this act, would have been required to be sent to nonvoting shareholders in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.

(f) If action is taken by less than unanimous written consent of the voting shareholders, the corporation shall give its nonconsenting voting shareholders written notice of the action not more than ten (10) days after written consents sufficient to take the action have been delivered to the corporation, or the later date that tabulation of consents is completed pursuant to an authorization under subsection (d) of this section. The notice shall reasonably describe the action taken and contain or be accompanied by the same material that, under any provision of this act, would have been required to be sent to voting shareholders in a notice of a meeting at which the action would have been submitted to the shareholders for action.

(g) The notice requirements in subsections (e) and (f) of this section shall not delay the effectiveness of actions taken by written consent, and a failure to comply with such notice requirements shall not invalidate actions taken by written consent, provided that this subsection shall not be deemed to limit judicial power to fashion any appropriate remedy in favor of a shareholder adversely affected by a failure to give the notice within the required time period.

(h) An electronic transmission may be used to consent to an action, if the electronic transmission contains or is accompanied by information from which the corporation can determine the date on which the electronic transmission was signed and that the electronic transmission was authorized by the shareholder, the shareholder's agent or the shareholder's attorney-in-fact.

(i) Delivery of a written consent to the corporation under this section is delivery to the corporation's registered agent at its registered office or to the secretary of the corporation at its principal office.



17-16-705. Notice of meeting.

17-16-705. Notice of meeting.

(a) A corporation shall notify shareholders of the date, time, place and means of communication of each annual and special shareholders' meeting no fewer than ten (10) nor more than sixty (60) days before the meeting date. Unless this act or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.

(b) Unless this act or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

(c) Notice of a special meeting shall include a description of the purpose or purposes for which the meeting is called.

(d) If not otherwise fixed under W.S. 17-16-703 or 17-16-707, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the day before the first notice is delivered to shareholders.

(e) Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, place or means of communication, notice need not be given of the new date, time, place or means of communication if the new date, time place or means of communication is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or shall be fixed under W.S. 17-16-707, however, notice of the adjourned meeting shall be given under this section to persons who are shareholders as of the new record date.



17-16-706. Waiver of notice.

17-16-706. Waiver of notice.

(a) A shareholder may waive any notice required by this act, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver shall be in writing, be signed or shall be sent by electronic transmission by the shareholder entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A shareholder's attendance at a meeting:

(i) Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

(ii) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.



17-16-707. Record date.

17-16-707. Record date.

(a) The bylaws may fix or provide the manner of fixing the record date for one (1) or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.

(b) A record date fixed under this section may not be more than seventy (70) days before the meeting or action requiring a determination of shareholders.

(c) A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it shall do if the meeting is adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting.

(d) If a court orders a meeting adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.



17-16-708. Conduct of the meeting.

17-16-708. Conduct of the meeting.

(a) At each meeting of shareholders, a chair shall preside. The chair shall be appointed as provided in the bylaws or, in the absence of such provision, by the board.

(b) The chair, unless the articles of incorporation or bylaws provide otherwise, shall determine the order of business and shall have the authority to establish rules for the conduct of the meeting.

(c) Any rules adopted for, and the conduct of, the meeting shall be fair to shareholders.

(d) The chair of the meeting shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls shall be deemed to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies or votes nor any revocations or changes thereto may be accepted.



17-16-720. Shareholders' list for meeting.

17-16-720. Shareholders' list for meeting.

(a) After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. The list shall be arranged by voting group, and within each voting group by class or series of shares, and show the address of and number of shares held by each shareholder.

(b) The shareholders' list shall be available for inspection by any shareholder, beginning two (2) business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholder, his agent, or attorney is entitled on written demand to inspect and, subject to the requirements of W.S. 17-16-1602(c), to copy the list, during regular business hours and at the shareholder's expense, during the period it is available for inspection.

(c) The corporation shall make the shareholders' list available at the meeting, and any shareholder, his agent, or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

(d) If the corporation refuses to allow a shareholder, his agent, or attorney to inspect the shareholders' list before or at the meeting, or to copy the list as permitted by subsection (b) of this section, the district court of the county where a corporation's principal office or, if none in this state, its registered office, is located, on application of the shareholder, may summarily order the inspection or copying at the corporation's expense, order payment by the corporation of the shareholder's cost of suit including reasonable attorney fees and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

(e) Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting.



17-16-721. Voting entitlement of shares.

17-16-721. Voting entitlement of shares.

(a) Except as provided in subsections (b) and (d) of this section or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one (1) vote on each matter voted on at a shareholders' meeting. Only shares are entitled to vote.

(b) Unless authorized by a district court, the shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.

(c) Subsection (b) of this section does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

(d) Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.



17-16-722. Proxies.

17-16-722. Proxies.

(a) A shareholder may vote his shares in person or by proxy.

(b) A shareholder or his agent or attorney-in-fact may appoint a proxy to vote or otherwise act for the shareholder by signing an appointment form or by an electronic transmission. An electronic transmission shall contain or be accompanied by information from which one can determine that the shareholder, the shareholder's agent, or the shareholder's attorney-in-fact authorized the electronic transmission.

(c) An appointment of a proxy is effective when a signed appointment form or an electronic transmission of the appointment is received by the inspector of election or the officer or agent of the corporation authorized to tabulate votes. An appointment is valid for eleven (11) months unless a longer period is expressly provided in the appointment form.

(d) An appointment of a proxy is revocable unless the appointment form or electronic transmission states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of:

(i) A pledgee;

(ii) A person who purchased or agreed to purchase the shares;

(iii) A creditor of the corporation who extended it credit under terms requiring the appointment;

(iv) An employee of the corporation whose employment contract requires the appointment; or

(v) A party to a voting agreement created under W.S. 17-16-731.

(e) The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises his authority under the appointment.

(f) An appointment made irrevocable under subsection (d) of this section is revoked when the interest with which it is coupled is extinguished.

(g) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if he did not know of its existence when he acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

(h) Subject to W.S. 17-16-724 and to any express limitation on the proxy's authority stated in the appointment form or electronic transmission, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.



17-16-723. Shares held by nominees.

17-16-723. Shares held by nominees.

(a) A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure.

(b) The procedure may set forth:

(i) The types of nominees to which it applies;

(ii) The rights or privileges that the corporation recognizes in a beneficial owner;

(iii) The manner in which the procedure is selected by the nominee;

(iv) The information that shall be provided when the procedure is selected;

(v) The period for which selection of the procedure is effective; and

(vi) Other aspects of the rights and duties created.



17-16-724. Corporation's acceptance of votes.

17-16-724. Corporation's acceptance of votes.

(a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder.

(b) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if:

(i) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

(ii) The name signed purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(iii) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(iv) The name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment; or

(v) Two (2) or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one (1) of the coowners and the person signing appears to be acting on behalf of all the coowners.

(c) The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder.

(d) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section or W.S. 17-16-722(b) are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section or W.S. 17-16-722(b) is valid unless a court of competent jurisdiction determines otherwise.



17-16-725. Quorum and voting requirements for voting groups.

17-16-725. Quorum and voting requirements for voting groups.

(a) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation or this act provide otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

(b) Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or shall be set for that adjourned meeting.

(c) If a quorum exists, action on a matter other than the election of directors by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation or this act require a greater number of affirmative votes.

(d) An amendment of articles of incorporation adding, changing or deleting a quorum or voting requirement for a voting group greater or lesser than specified in subsection (a) or (c) of this section is governed by W.S. 17-16-727.

(e) The election of directors is governed by W.S. 17-16-728.



17-16-726. Action by single and multiple voting groups.

17-16-726. Action by single and multiple voting groups.

(a) If the articles of incorporation or this act provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in W.S. 17-16-725.

(b) If the articles of incorporation or this act provide for voting by two (2) or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in W.S. 17-16-725. Action may be taken by one (1) voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.



17-16-727. Changing quorum or voting requirements.

17-16-727. Changing quorum or voting requirements.

(a) The articles of incorporation may provide for a greater or lesser quorum or voting requirement for shareholders, or voting groups of shareholders, than is provided for by this act.

(b) An amendment to the articles of incorporation that adds, changes or deletes a quorum or voting requirement shall meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.



17-16-728. Voting for directors; cumulative voting.

17-16-728. Voting for directors; cumulative voting.

(a) Unless otherwise provided in the articles of incorporation, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

(b) Shareholders do not have a right to cumulate their votes for directors unless the articles of incorporation so provide.

(c) A statement included in the articles of incorporation that "[all] [a designated voting group of] shareholders are entitled to cumulate their votes for directors," or words of similar import, means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two (2) or more candidates.

(d) Shares otherwise entitled to vote cumulatively may not be voted cumulatively at a particular meeting unless:

(i) The meeting notice or proxy statement accompanying the notice states conspicuously that cumulative voting is authorized; or

(ii) A shareholder who has the right to cumulate his votes gives notice to the corporation not less than forty-eight (48) hours before the time set for the meeting of the shareholder's intent to cumulate his votes during the meeting. If one (1) shareholder gives this notice all other shareholders in the same voting group participating in the election are entitled to cumulate their votes without giving further notice.



17-16-729. Inspectors of election.

17-16-729. Inspectors of election.

(a) A public corporation shall, and any other corporation may, appoint one (1) or more inspectors to act at a meeting of shareholders and make a written report of the inspectors' determinations. Each inspector shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of the inspector's ability.

(b) The inspectors shall:

(i) Ascertain the number of shares outstanding and the voting power of each;

(ii) Determine the shares represented at a meeting;

(iii) Determine the validity of proxies and ballots;

(iv) Count all votes; and

(v) Determine the result.

(c) An inspector may be an officer or employee of the corporation.



17-16-730. Voting trusts.

17-16-730. Voting trusts.

(a) One (1) or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust, which may include anything consistent with its purpose, and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.

(b) A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name. A voting trust is valid for not more than ten (10) years after its effective date unless extended under subsection (c) of this section.

(c) All or some of the parties to a voting trust may extend it for additional terms of not more than ten (10) years each by signing written consent to the extension. An extension is valid for ten (10) years from the date the first shareholder signs the extension agreement. The voting trustee shall deliver copies of the extension agreement and list of beneficial owners to the corporation's principal office. An extension agreement binds only those parties signing it.



17-16-731. Voting agreements.

17-16-731. Voting agreements.

(a) Two (2) or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to the provisions of W.S. 17-16-730.

(b) A voting agreement created under this section is specifically enforceable.



17-16-732. Shareholder agreements.

17-16-732. Shareholder agreements.

(a) An agreement among the shareholders of a corporation that complies with this section is effective among the shareholders and the corporation even though it is inconsistent with one (1) or more other provisions of this act in that it:

(i) Eliminates the board of directors or restricts the discretion or powers of the board of directors;

(ii) Governs the authorization or making of distributions whether or not in proportion to ownership of shares, subject to the limitations in W.S. 17-16-640;

(iii) Establishes who shall be directors or officers of the corporation, or their terms of office or manner of selection or removal;

(iv) Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including use of weighted voting rights or director proxies;

(v) Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer or employee of the corporation or among any of them;

(vi) Transfers to one (1) or more shareholders or other persons all or part of the authority to exercise the corporate powers or to manage the business and affairs of the corporation, including the resolution of any issue about which there exists a deadlock among directors or shareholders;

(vii) Requires dissolution of the corporation at the request of one (1) or more of the shareholders or upon the occurrence of a specified event or contingency; or

(viii) Otherwise governs the exercise of the corporate powers or the management of the business and affairs of the corporation or the relationship among the shareholders, the directors and the corporation, or among any of them, and is not contrary to public policy.

(b) An agreement authorized by this section shall be:

(i) Set forth:

(A) In the articles of incorporation or bylaws and approved by all persons who are shareholders at the time of the agreement; or

(B) In a written agreement that is signed by all persons who are shareholders at the time of the agreement and which agreement is made known to the corporation.

(ii) Subject to amendment only by all persons who are shareholders at the time of the amendment, unless the agreement provides otherwise; and

(iii) Valid for ten (10) years, unless the agreement provides otherwise. Nothing herein affects agreements in force on July 1, 1997.

(c) The existence of an agreement authorized by this section shall be noted conspicuously on the front or back of each certificate for outstanding shares or on the information statement required by W.S. 17-16-626(b). If at the time of the agreement the corporation has shares outstanding represented by certificates, the corporation shall recall the outstanding certificates and issue substitute certificates that comply with this subsection. The failure to note the existence of the agreement on the certificate or information statement shall not affect the validity of the agreement or any action taken pursuant to it. Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement shall be entitled to rescission of the purchase. A purchaser shall be deemed to have knowledge of the existence of the agreement if its existence is noted on the certificate or information statement for the shares in compliance with this subsection and, if the shares are not represented by a certificate, the information statement is delivered to the purchaser at or prior to the time of purchase of the shares. An action to enforce the right of rescission authorized by this subsection must be commenced within the earlier of ninety (90) days after discovery of the existence of the agreement or two (2) years after the time of purchase of the shares.

(d) An agreement authorized by this section shall cease to be effective when the corporation becomes a public corporation. If the agreement ceases to be effective for any reason, the board of directors may, if the agreement is contained or referred to in the corporation's articles of incorporation or bylaws, adopt an amendment to the articles of incorporation or bylaws, without shareholder action, to delete the agreement and any references to it.

(e) An agreement authorized by this section that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom such discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement.

(f) The existence or performance of an agreement authorized by this section shall not be a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

(g) Incorporators or subscribers for shares may act as shareholders with respect to an agreement authorized by this section if no shares have been issued when the agreement is made.



17-16-740. Subarticle definitions.

17-16-740. Subarticle definitions.

(a) As used in this subarticle:

(i) "Derivative proceeding" means a civil suit in the right of a domestic corporation or, to the extent provided in W.S. 17-16-747, in the right of a foreign corporation;

(ii) "Shareholder" includes a beneficial owner whose shares are held in a voting trust or held by a nominee on the beneficial owner's behalf.



17-16-741. Standing.

17-16-741. Standing.

(a) A shareholder may not commence or maintain a derivative proceeding unless the shareholder:

(i) Was a shareholder of the corporation at the time of the act or omission complained of, or became a shareholder through transfer by operation of law from one who was a shareholder at the time; and

(ii) Fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.



17-16-742. Demand.

17-16-742. Demand.

(a) No shareholder may commence a derivative proceeding until:

(i) A written demand has been made upon the corporation to take suitable action; and

(ii) Ninety (90) days have expired from the date the demand was made unless the shareholder has earlier been notified that the demand has been rejected by the corporation or unless irreparable injury to the corporation would result by waiting for the expiration of the ninety (90) day period.



17-16-743. Stay of proceedings.

17-16-743. Stay of proceedings.

If the corporation commences an inquiry into the allegations made in the demand or complaint, the court may stay any derivative proceeding for such period as the court deems appropriate.



17-16-744. Dismissal.

17-16-744. Dismissal.

(a) A derivative proceeding shall be dismissed by the court on motion by the corporation if one (1) of the groups specified in subsection (b) or (e) of this section has determined in good faith after conducting a reasonable inquiry upon which its conclusions are based that the maintenance of the derivative proceeding is not in the best interests of the corporation.

(b) Unless a panel is appointed pursuant to subsection (e) of this section, the determination in subsection (a) of this section shall be made by:

(i) A majority vote of qualified directors present at a meeting of the board of directors if the qualified directors constitute a quorum; or

(ii) A majority vote of a committee consisting of two (2) or more qualified directors appointed by majority vote of qualified directors present at a meeting of the board of directors, regardless of whether such qualified directors constitute a quorum.

(c) If a derivative proceeding is commenced after a determination has been made rejecting a demand by a shareholder, the complaint shall allege with particularity facts establishing either:

(i) That a majority of the board of directors did not consist of qualified directors at the time the determination was made; or

(ii) That the requirements of subsection (a) of this section have not been met.

(d) If a majority of the board of directors consisted of qualified directors at the time the determination was made, the plaintiff shall have the burden of proving that the requirements of subsection (a) of this section have not been met; if not, the corporation shall have the burden of proving that the requirements of subsection (a) of this section have been met.

(e) Upon motion by the corporation or any interested party, the court may appoint a panel of one (1) or more individuals to make a determination whether the maintenance of the derivative proceeding is in the best interests of the corporation. In such case, the plaintiff shall have the burden of proving that the requirements of subsection (a) of this section have not been met.



17-16-745. Discontinuance or settlement.

17-16-745. Discontinuance or settlement.

A derivative proceeding may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given to the shareholders affected.



17-16-746. Payment of expenses.

17-16-746. Payment of expenses.

(a) On termination of the derivative proceeding the court may:

(i) Order the corporation to pay the plaintiff's reasonable expenses, including counsel fees, incurred in the proceeding if it finds that the proceeding resulted in a substantial benefit to the corporation;

(ii) Order the plaintiff to pay any defendant's reasonable expenses, including counsel fees, incurred in defending the proceeding if it finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose; or

(iii) Order a party to pay an opposing party's reasonable expenses, including counsel fees, incurred because of the filing of a pleading, motion or other paper, if it finds that the pleading, motion or other paper was not well grounded in fact, after reasonable inquiry, or warranted by existing law or a good faith argument for the extension, modification or reversal of existing law and was interposed for an improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation.



17-16-747. Applicability to foreign corporations.

17-16-747. Applicability to foreign corporations.

In any derivative proceeding in the right of a foreign corporation, the matters covered by this subarticle shall be governed by the laws of the jurisdiction of incorporation of the foreign corporation except for W.S. 17-16-743, 17-16-745 and 17-16-746.



17-16-748. Shareholder action to appoint custodian or receiver.

17-16-748. Shareholder action to appoint custodian or receiver.

(a) The district court may appoint one (1) or more persons to be custodians, or, if the corporation is insolvent, to be receivers, of and for a corporation in a proceeding by a shareholder where it is established that:

(i) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered; or

(ii) The directors or those in control of the corporation are acting fraudulently and irreparable injury to the corporation is threatened or being suffered.

(b) The court:

(i) May issue injunctions, appoint a temporary custodian or temporary receiver with all the powers and duties the court directs, take other action to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing is held;

(ii) Shall hold a full hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a custodian or receiver; and

(iii) Has jurisdiction over the corporation and all of its property, wherever located.

(c) The court may appoint an individual or domestic or foreign corporation authorized to transact business in this state as a custodian or receiver and may require the custodian or receiver to post bond, with or without sureties, in an amount the court directs.

(d) The court shall describe the powers and duties of the custodian or receiver in its appointing order, which may be amended from time to time. Among other powers:

(i) A custodian may exercise all of the powers of the corporation, through or in place of its board of directors, to the extent necessary to manage the business and affairs of the corporation; and

(ii) A receiver:

(A) May dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and

(B) May sue and defend in the receiver's own name as receiver in all courts of this state.

(e) The court during a custodianship may redesignate the custodian a receiver, and during a receivership may redesignate the receiver a custodian, if doing so is in the best interests of the corporation.

(f) The court from time to time during the custodianship or receivership may order compensation paid and expense disbursements or reimbursements made to the custodian or receiver from the assets of the corporation or proceeds from the sale of its assets.






ARTICLE 8 - DIRECTORS AND OFFICERS

17-16-801. Requirement for and functions of board of directors.

17-16-801. Requirement for and functions of board of directors.

(a) Except as provided in W.S. 17-16-732, each corporation shall have a board of directors.

(b) All corporate powers shall be exercised by or under the authority of the board of directors of the corporation, and the business and affairs of the corporation shall be managed by or under the direction, and subject to the oversight, of its board of directors, subject to any limitation set forth in the articles of incorporation or in an agreement authorized under W.S. 17-16-732.

(c) In the case of a public corporation, the board's oversight responsibilities include attention to:

(i) Business performance and plans;

(ii) Major risks to which the corporation is or may be exposed;

(iii) The performance and compensation of the chief executive officer;

(iv) Policies and practices to foster the corporation's compliance with law and ethical conduct;

(v) Preparation of the corporation's financial statements;

(vi) The effectiveness of the corporation's internal controls;

(vii) Arrangements for providing adequate and timely information to directors; and

(viii) The composition of the board and its committees, taking into account the important role of independent directors.



17-16-802. Qualifications of directors.

17-16-802. Qualifications of directors.

The articles of incorporation or bylaws may prescribe qualifications for directors. A director need not be a resident of this state or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe.



17-16-803. Number and election of directors.

17-16-803. Number and election of directors.

(a) A board of directors shall consist of one (1) or more individuals, with the number specified in or fixed in accordance with the articles of incorporation or bylaws.

(b) The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws.

(c) Directors are elected at the first annual shareholders' meeting and at each annual meeting thereafter unless their terms are staggered under W.S. 17-16-806.

(d) The articles of incorporation or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. If a variable range is established, the number of directors may be fixed or changed from time to time within the minimum and maximum, by the shareholders or the board of directors. After shares are issued, only the shareholders may change the range for the size of the board or change from a fixed to a variable-range size board or vice versa.



17-16-804. Election of directors by certain classes of shareholders.

17-16-804. Election of directors by certain classes of shareholders.

If the articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of one (1) or more authorized classes of shares. A class or classes of shares entitled to elect one (1) or more directors is a separate voting group for purposes of the election of directors.



17-16-805. Terms of directors generally.

17-16-805. Terms of directors generally.

(a) The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.

(b) The terms of all other directors expire at the next, or if their terms are staggered in accordance with W.S. 17-16-806, at the applicable second or third, annual shareholders' meeting following their election except to the extent:

(i) Provided in W.S. 17-16-1022 if a bylaw electing to be governed by that section is in effect; or

(ii) A shorter term is specified in the articles of incorporation in the event of a director nominee failing to receive a specified vote for election.

(c) A decrease in the number of directors does not shorten an incumbent director's term.

(d) The term of a director elected to fill a vacancy expires at the next shareholders' meeting at which directors are elected.

(e) Despite the expiration of a director's term, he continues to serve until his successor is elected and qualifies or until there is a decrease in the number of directors.



17-16-806. Staggered terms for directors.

17-16-806. Staggered terms for directors.

The articles of incorporation may provide for staggering the terms of directors by dividing the total number of directors into two (2) or three (3) groups, with each group containing one-half (1/2) or one-third (1/3) of the total, as near as may be practicable. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the second group expire at the second annual shareholders' meeting after their election, and the terms of the third group, if any, expire at the third annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, directors shall be chosen for a term of two (2) years or three (3) years, as the case may be, to succeed those whose terms expire.



17-16-807. Resignation of directors.

17-16-807. Resignation of directors.

(a) A director may resign at any time by written notice or by electronic transmission delivered to the board of directors, its chairman, or to the corporation.

(b) A resignation is effective when the resignation is delivered unless the resignation specifies a later effective date or an effective date determined upon the happening of an event or events. A resignation that is conditioned upon failing to receive a specified vote for election as a director may provide that it is irrevocable.



17-16-808. Removal of directors by shareholders.

17-16-808. Removal of directors by shareholders.

(a) The shareholders may remove one (1) or more directors with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

(b) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove that director.

(c) If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect the director under cumulative voting is voted against his removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove the director exceeds the number of votes cast not to remove the director.

(d) A director may be removed by the shareholders only at a meeting called for the purpose of removing the director and the meeting notice shall state that the purpose, or one (1) of the purposes, of the meeting is removal of the director.



17-16-809. Removal of directors by judicial proceeding.

17-16-809. Removal of directors by judicial proceeding.

(a) The district court of the county where a corporation's principal office, or if none in this state, its registered office, is located may remove a director of the corporation from office in a proceeding commenced by or in the right of the corporation if the court finds that:

(i) The director engaged in fraudulent conduct with respect to the corporation or its shareholders, grossly abused the position of director, or intentionally inflicted harm on the corporation; and

(ii) Considering the director's course of conduct and the inadequacy of other available remedies, removal would be in the best interest of the corporation.

(b) A shareholder proceeding on behalf of the corporation under subsection (a) of this section shall comply with all of the requirements of W.S. 17-16-740 through 17-16-747 excluding W.S. 17-16-741(a)(i).

(c) The court in addition to removing a director may bar the director from reelection for a period prescribed by the court.

(d) Nothing in this section limits the equitable powers of the court to order other relief including, but not limited to, an award of expenses.



17-16-810. Vacancy on board.

17-16-810. Vacancy on board.

(a) Unless the articles of incorporation provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(i) The shareholders may fill the vacancy;

(ii) The board of directors may fill the vacancy; or

(iii) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b) If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders, and only the directors elected by that voting group are entitled to fill the vacancy if it is filled by the directors.

(c) A vacancy that will occur at a later date, by reason of a resignation effective at a later date under W.S. 17-16-807(b) or otherwise, may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.



17-16-811. Compensation of directors.

17-16-811. Compensation of directors.

Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.



17-16-820. Meetings.

17-16-820. Meetings.

(a) The board of directors may hold regular or special meetings within or outside of this state.

(b) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication, including electronic transmission by which all directors participating may communicate with each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.



17-16-821. Action without meeting.

17-16-821. Action without meeting.

(a) Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this act to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by the requisite number of members of the board. The action shall be evidenced by one (1) or more written consents describing the action taken, signed by the requisite number of directors, or shall be sent by electronic transmission by the requisite number of directors, and shall be included in the minutes or filed with the corporate records reflecting the action taken.

(b) Action taken under this section is the act of the board of directors when one (1) or more consents signed by the requisite number of directors are delivered to the corporation. The consent may specify the time at which the action taken thereunder is to be effective. A director's consent may be withdrawn by a revocation signed by the director and delivered to the corporation prior to delivery to the corporation of unrevoked written consents signed by the requisite number of directors. If action is taken by less than unanimous written consent of the directors, the corporation shall give the nonconsenting or nonvoting directors written notice of the action not more than ten (10) days after written consents sufficient to take the action have been delivered to the corporation. The notice shall reasonably describe the action taken. The requirement to give the notice shall not delay the effectiveness of actions taken by the written consent, and a failure to comply with the notice requirements shall not invalidate actions taken by written consent, provided that this subsection shall not be deemed to limit judicial power to fashion any appropriate remedy in favor of a director adversely affected by a failure to give the notice within the required time period.

(c) A consent signed under this section has the effect of action taken at a meeting of the board of directors and may be described as such in any document.



17-16-822. Notice of meeting.

17-16-822. Notice of meeting.

(a) Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place or purpose of the meeting.

(b) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors shall be preceded by at least two (2) days notice of the date, time and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.



17-16-823. Waiver of notice.

17-16-823. Waiver of notice.

(a) A director may waive any notice required by this act, the articles of incorporation, or bylaws before or after the date and time stated in the notice. Except as provided by subsection (b) of this section, the waiver shall be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.

(b) A director's attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director at the beginning of the meeting or promptly upon his arrival objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.



17-16-824. Quorum and voting.

17-16-824. Quorum and voting.

(a) Unless the articles of incorporation or bylaws require a greater number or unless otherwise specifically provided in this act, a quorum of a board of directors consists of:

(i) A majority of the fixed number of directors if the corporation has a fixed board size; or

(ii) A majority of the number of directors prescribed, or if no number is prescribed the number in office immediately before the meeting begins, if the corporation has a variable-range size board.

(b) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third (1/3) of the fixed or prescribed number of directors determined under subsection (a) of this section.

(c) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors.

(d) The right to dissent or abstention is not available to a director who votes in favor of the action taken. A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

(i) The director objects at the beginning of the meeting or promptly upon his arrival to holding the meeting or transacting business at the meeting;

(ii) The director's dissent or abstention from the action taken is entered in the minutes of the meeting; or

(iii) The director delivers written notice of his dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting.



17-16-825. Committees.

17-16-825. Committees.

(a) Unless this act, the articles of incorporation or bylaws provide otherwise, a board of directors may create one (1) or more committees and appoint one (1) or more members of the board of directors to serve on any committee.

(b) The creation of a committee and appointment of members to it shall be approved by the greater of:

(i) A majority of all the directors in office when the action is taken; or

(ii) The number of directors required by the articles of incorporation or bylaws to take action under W.S. 17-16-824.

(c) W.S. 17-16-820 through 17-16-824 apply to committees and their members as well.

(d) To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors under W.S. 17-16-801.

(e) A committee may not, unless specifically authorized by the board of directors:

(i) Authorize or approve distributions except according to a formula or method, or within limits, prescribed by the board of directors;

(ii) Approve or propose to shareholders action that this act requires to be approved by shareholders;

(iii) Fill vacancies on the board of directors or, subject to subsection (g) of this section, on any of its committees;

(iv) Adopt, amend or repeal bylaws.

(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in W.S. 17-16-830.

(g) The board of directors may appoint one (1) or more directors as alternate members of any committee to replace any absent or disqualified member during the member's absence or disqualification. Unless the articles of incorporation or the bylaws or the resolution creating the committee provide otherwise, in the event of the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting, unanimously, may appoint another director to act in place of the absent or disqualified member.



17-16-830. General standards for directors.

17-16-830. General standards for directors.

(a) Each member of the board of directors, when discharging the duties of a director, shall act:

(i) In good faith; and

(ii) In a manner he reasonably believes to be in or at least not opposed to the best interests of the corporation.

(b) The members of the board of directors or a committee of the board, when becoming informed in connection with their decision making function or devoting attention to their oversight function, shall discharge their duties with the care that a person in a like position would reasonably believe appropriate under similar circumstances.

(c) In discharging board or committee duties a director shall disclose, or cause to be disclosed, to the other board or committee members information not already known by them but known by the director to be material to the discharge of their decision making or oversight functions, except that disclosure is not required to the extent that the director reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality or a professional ethics rule.

(d) In discharging board or committee duties a director who does not have knowledge that makes reliance unwarranted is entitled to rely on the performance by any of the persons specified in paragraph (f)(i) or (iii) of this section to whom the board may have delegated, formally or informally by course of conduct, the authority or duty to perform one (1) or more of the board's functions that are delegable under applicable law.

(e) In discharging board or committee duties a director who does not have knowledge that makes reliance unwarranted is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, prepared or presented by any of the persons specified in subsection (f) of this section.

(f) A director is entitled to rely in accordance with subsections (d) and (e) of this section on:

(i) One (1) or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the functions performed or the information, opinions, reports or statements provided;

(ii) Legal counsel, public accountants or other persons retained by the corporation as to matters involving skills or expertise the director reasonably believes are matters:

(A) Within the person's professional or expert competence; or

(B) As to which the particular person merits confidence; or

(iii) A committee of the board of directors of which he is not a member if the director reasonably believes the committee merits confidence.

(g) For purposes of subsection (a) of this section, a director, in determining what he reasonably believes to be in or not opposed to the best interests of the corporation, shall consider the interests of the corporation's shareholders and, in his discretion, may consider any of the following:

(i) The interests of the corporation's employees, suppliers, creditors and customers;

(ii) The economy of the state and nation;

(iii) The impact of any action upon the communities in or near which the corporation's facilities or operations are located;

(iv) The long-term interests of the corporation and its shareholders, including the possibility that those interests may be best served by the continued independence of the corporation; and

(v) Any other factors relevant to promoting or preserving public or community interests.



17-16-831. Standards of liability for directors.

17-16-831. Standards of liability for directors.

(a) A director shall not be liable to the corporation or its shareholders for any decision to take or not to take action, or any failure to take any action including abstaining from voting after full disclosure, as a director, unless the party asserting liability in a proceeding establishes that:

(i) No defense interposed by the director based on the following precludes liability:

(A) Any provision in the articles of incorporation authorized by W.S. 17-16-202(b)(iv); or

(B) The protection afforded by W.S. 17-16-861 for action taken in compliance with W.S. 17-16-862 or 17-16-863; or

(C) The protection afforded by W.S. 17-16-870; and

(ii) The challenged conduct consisted or was the result of:

(A) Action not in good faith; or

(B) A decision:

(I) Which the director did not reasonably believe to be in or at least not opposed to the best interests of the corporation; or

(II) As to which the director was not informed to an extent the director reasonably believed appropriate in the circumstances; or

(C) Lack of objectivity due to the director's familial, financial or business relationship with, or a lack of independence due to the director's domination or control by, another person having a material interest in the challenged conduct:

(I) Which relationship or which domination or control could reasonably be expected to have affected the director's judgment respecting the challenged conduct in a manner adverse to the corporation; and

(II) After a reasonable expectation to such effect has been established, the director shall not have established that the challenged conduct was reasonably believed by the director to be in or at least not opposed to the best interests of the corporation; or

(D) A sustained failure of the director to devote attention to ongoing oversight of the business and affairs of the corporation, or a failure to devote timely attention, by making or causing to be made appropriate inquiry, when particular facts and circumstances of significant concern materialize that would alert a reasonably attentive director to the need therefore; or

(E) Receipt of a financial benefit to which the director was not entitled or any other breach of the director's duties to deal fairly with the corporation and its shareholders that is actionable under applicable law.

(b) The party seeking to hold the director liable:

(i) For money damages, shall also have the burden of establishing that:

(A) Harm to the corporation or its shareholders has been suffered; and

(B) The harm suffered was proximately caused by the director's challenged conduct.

(ii) For other money payment under a legal remedy, such as compensation for the unauthorized use of corporate assets, shall also have whatever burden of proof may be called for to establish that the payment sought is appropriate in the circumstances; or

(iii) For other money payment under an equitable remedy, such as profit recovery by or disgorgement to the corporation, shall also have whatever burden of proof may be called for to establish that the equitable remedy sought is appropriate in the circumstances.

(c) Nothing contained in this section shall:

(i) In any instance where fairness is at issue, such as consideration of the fairness of a transaction to the corporation under W.S. 17-16-861(b)(iii), alter the burden of proving the fact or lack of fairness otherwise applicable;

(ii) Alter the fact or lack of liability of a director under another section of this act, such as the provisions governing the consequences of an unlawful distribution under W.S. 17-16-833 or a transactional interest under W.S. 17-16-861; or

(iii) Affect any rights to which the corporation or a shareholder may be entitled under another statute of this state or the United States.



17-16-832. Reserved.

17-16-832. Reserved.



17-16-833. Director's liability for unlawful distributions.

17-16-833. Director's liability for unlawful distributions.

(a) A director who votes for or assents to a distribution in excess of what may be authorized and made pursuant to W.S. 17-16-640 or 17-16-1409(a) is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating W.S. 17-16-640 or 17-16-1409(a) if the party asserting liability establishes that when taking the action the director did not comply with W.S. 17-16-830.

(b) A director held liable under subsection (a) of this section for an unlawful distribution is entitled to:

(i) Contribution from every other director who could be held liable under subsection (a) of this section for the unlawful distribution; and

(ii) Recoupment from each shareholder of the pro-rata portion of the amount of the unlawful distribution the shareholder accepted knowing the distribution was made in violation of W.S. 17-16-640 or 17-16-1409(a).

(c) A proceeding to enforce:

(i) The liability of a director under subsection (a) of this section is barred unless it is commenced within two (2) years after the date:

(A) On which the effect of the distribution was measured under W.S. 17-16-640(e) or (g);

(B) As of which the violation of W.S. 17-16-640(a) occurred as the consequence of disregard of a restriction in the articles of incorporation; or

(C) On which the distribution of assets to shareholders under W.S. 17-16-1409(a) was made.

(ii) Contribution or recoupment under subsection (b) of this section is barred unless it is commenced within one (1) year after the liability of the claimant has been finally adjudicated under subsection (a) of this section.



17-16-840. Required officers.

17-16-840. Required officers.

(a) A corporation has the officers described in its bylaws or appointed by the board of directors in accordance with the bylaws.

(b) The board of directors may elect individuals to fill one (1) or more offices of the corporation. An officer may appoint one (1) or more officers if authorized by the bylaws or the board of directors.

(c) The bylaws or the board of directors shall assign to one (1) of the officers responsibility for preparing minutes of the directors' and shareholders' meetings and for maintaining and authenticating records of the corporation required to be kept under W.S. 17-16-1601(a) and (e).

(d) The same individual may simultaneously hold more than one (1) office in a corporation.



17-16-841. Functions of officers.

17-16-841. Functions of officers.

Each officer has the authority and shall perform the functions set forth in the bylaws or, to the extent consistent with the bylaws, the functions prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the functions of other officers.



17-16-842. Standards of conduct for officers.

17-16-842. Standards of conduct for officers.

(a) An officer when performing in such capacity, has the duty to act:

(i) In good faith;

(ii) With the care that a person in a like position would reasonably exercise under similar circumstances; and

(iii) In a manner the officer reasonably believes to be in or at least not opposed to the best interests of the corporation.

(b) The duty of an officer includes the obligation:

(i) To inform the superior officer to whom, or the board of directors or the committee thereof to which, the officer reports of information about the affairs of the corporation known to the officer, within the scope of the officer's functions, and known to the officer to be material to the superior officer, board or committee; and

(ii) To inform the officer's superior officer, or another appropriate person within the corporation, or the board of directors, or a committee thereof, of any actual or probable material violation of law involving the corporation or material breach of duty to the corporation by an officer, employee or agent of the corporation, that the officer believes has occurred or is likely to occur.

(c) In discharging his duties an officer who does not have knowledge that makes reliance unwarranted is entitled to rely on:

(i) The performance of properly delegated responsibilities by one (1) or more employees of the corporation whom the officer reasonably believes to be reliable and competent in performing the responsibilities delegated; or

(ii) Information, opinions, reports or statements, including financial statements and other financial data, prepared or presented by one (1) or more employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented or by legal counsel, public accountants or other persons retained by the corporation as to matters involving skills or expertise the officer reasonably believes are matters:

(A) Within the particular person's professional or expert competence; or

(B) As to which the particular person merits confidence.

(d) An officer shall not be liable to the corporation or its shareholders for any decisions to take or not to take action as an officer, or any failure to take any action, if he performed the duties of his office in compliance with this section. Whether an officer who does not comply with this section shall have liability shall depend in such instance on applicable law, including those principles of W.S. 17-16-831 that have relevance.

(e) For purposes of subsection (a) of this section, an officer, in determining what he reasonably believes to be in or not opposed to the best interests of the corporation, shall consider the interests of the corporation's shareholders and, in his discretion, may consider any of the following:

(i) The interests of the corporation's employees, suppliers, creditors and customers;

(ii) The economy of the state and nation;

(iii) The impact of any action upon the communities in or near which the corporation's facilities or operations are located;

(iv) The long-term interests of the corporation and its shareholders, including the possibility that those interests may be best served by the continued independence of the corporation; and

(v) Any other factors relevant to promoting or preserving public or community interests.



17-16-843. Resignation and removal of officers.

17-16-843. Resignation and removal of officers.

(a) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a later effective time. If a resignation is made effective at a later time and the board or appointing officer accepts the future effective time, the board or appointing officer may fill the pending vacancy before the effective time if the board or appointing officer provides that the successor does not take office until the effective time.

(b) An officer may be removed at any time with or without cause by:

(i) The board of directors;

(ii) The officer who appointed such officer, unless the bylaws or the board of directors provide otherwise; or

(iii) Any other officer if authorized by the bylaws or the board of directors.

(c) In this section, "appointing officer" means the officer, including any successor to that officer, who appointed the officer resigning or being removed.



17-16-844. Contract rights of officers.

17-16-844. Contract rights of officers.

(a) The appointment of an officer does not itself create contract rights.

(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.



17-16-850. Subarticle definitions.

17-16-850. Subarticle definitions.

(a) In this subarticle:

(i) "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger;

(ii) "Director" or "officer" means an individual who is or was a director or officer, respectively, of a corporation or who, while a director or officer of the corporation, is or was serving at the corporation's request as a director, officer, manager, partner, trustee, employee or agent of another entity or employee benefit plan. A director or officer is considered to be serving an employee benefit plan at the corporation's request if the individual's duties to the corporation also impose duties on, or otherwise involve services by, the individual to the plan or to participants in or beneficiaries of the plan. "Director" or "officer" includes, unless the context requires otherwise, the estate or personal representative of a director or officer;

(iii) "Liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses incurred with respect to a proceeding.



17-16-851. Permissible indemnification.

17-16-851. Permissible indemnification.

(a) Except as otherwise provided in this section, a corporation may indemnify an individual who is a party to a proceeding because the individual is a director against liability incurred in the proceeding if:

(i)(A) The director conducted himself in good faith; and

(B) He reasonably believed that his conduct was in or at least not opposed to the corporation's best interests; and

(C) In the case of any criminal proceeding, the director had no reasonable cause to believe his conduct was unlawful; or

(ii) The director engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the articles of incorporation, as authorized by W.S. 17-16-202(b)(v).

(b) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subparagraph (a)(i)(B) of this section.

(c) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

(d) Unless ordered by a court under W.S. 17-16-854(a)(iii) a corporation may not indemnify a director under this section:

(i) In connection with a proceeding by or in the right of the corporation, except for reasonable expenses incurred in connection with the proceeding if it is determined that the director has met the standard of conduct under subsection (a) of this section; or

(ii) In connection with any proceeding with respect to conduct for which he was adjudged liable on the basis that he received a financial benefit to which he was not entitled, whether or not involving action in the director's capacity.

(e) Repealed By Laws 1997, ch. 190, 3.



17-16-852. Mandatory indemnification.

17-16-852. Mandatory indemnification.

A corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because he was a director of the corporation against reasonable expenses incurred by the director in connection with the proceeding.



17-16-853. Advance for expenses.

17-16-853. Advance for expenses.

(a) A corporation may, before final disposition of a proceeding, advance funds to pay for or reimburse the expenses incurred in connection with the proceeding by an individual who is a party to a proceeding because that individual is a member of the board of directors if he delivers to the corporation:

(i) A written affirmation of his good faith belief that the standard of conduct described in W.S. 17-16-851 has been met by the director or that the proceeding involves conduct for which liability has been eliminated under a provision of the articles of incorporation as authorized by W.S. 17-16-202(b)(iv); and

(ii) His written undertaking to repay any funds advanced if the director is not entitled to mandatory indemnification under W.S. 17-16-852 and it is ultimately determined under W.S. 17-16-854 or 17-16-855 that he has not met the standard of conduct described in W.S. 17-16-851.

(iii) Repealed By Laws 1997, ch. 190, 3.

(b) The undertaking required by paragraph (a)(ii) of this section shall be an unlimited general obligation of the director but need not be secured and may be accepted without reference to the financial ability of the director to make repayment.

(c) Authorizations under this section shall be made:

(i) By the board of directors:

(A) If there are two (2) or more qualified directors, by a majority vote of all the qualified directors (a majority of whom shall for such purpose constitute a quorum) or by a majority of the members of a committee of two (2) or more qualified directors appointed by such a vote; or

(B) If there are fewer than two (2) qualified directors, by the vote necessary for action by the board in accordance with W.S. 17-16-824(c), in which authorization directors who are not qualified directors may participate; or

(ii) By the shareholders, but shares owned by or voted under the control of a director who at the time is not a qualified director may not be voted on the authorization.



17-16-854. Court-ordered indemnification and advance for expenses.

17-16-854. Court-ordered indemnification and advance for expenses.

(a) A director who is a party to a proceeding because he is a director may apply for indemnification or an advance for expenses to the court conducting the proceeding or to another court of competent jurisdiction. After receipt of an application and after giving any notice it considers necessary, the court shall:

(i) Order indemnification if the court determines that the director is entitled to mandatory indemnification under W.S. 17-16-852;

(ii) Order indemnification or advance for expenses if the court determines that the director is entitled to indemnification or advance for expenses pursuant to a provision authorized by W.S. 17-16-858(a); or

(iii) Order indemnification or advance for expenses if the court determines, in view of all the relevant circumstances, that it is fair and reasonable:

(A) To indemnify the director; or

(B) To advance expenses to the director, even if he has not met the standard of conduct set forth in W.S. 17-16-851(a), failed to comply with W.S. 17-16-853 or was adjudged liable in a proceeding referred to in W.S. 17-16-851(d)(i) or (ii), but if the director was adjudged so liable his indemnification shall be limited to expenses incurred in connection with the proceeding.

(b) If the court determines that the director is entitled to indemnification under paragraph (a)(i) of this section or to indemnification or advance for expenses under paragraph (a)(ii) of this section, it shall also order the corporation to pay the director's expenses incurred in connection with obtaining court-ordered indemnification or advance for expenses. If the court determines that the director is entitled to indemnification or advance for expenses under paragraph (a)(iii) of this section, it may also order the corporation to pay the director's expenses to obtain court-ordered indemnification or advance for expenses.



17-16-855. Determination and authorization of indemnification.

17-16-855. Determination and authorization of indemnification.

(a) A corporation may not indemnify a director under W.S. 17-16-851 unless authorized for a specific proceeding after a determination has been made that indemnification of the director is permissible because the director has met the standard of conduct set forth in W.S. 17-16-851.

(b) The determination shall be made:

(i) If there are two (2) or more qualified directors, by the board of directors by majority vote of all the qualified directors (a majority of whom shall for such purpose constitute a quorum), or by a majority of the members of a committee of two (2) or more qualified directors appointed by such a vote;

(ii) By special legal counsel:

(A) Selected in the manner prescribed in paragraph (i) of this subsection; or

(B) If there are fewer than two (2) qualified directors, selected by the board of directors (in which selection directors who are not qualified directors may participate); or

(iii) By the shareholders, but shares owned by or voted under the control of a director who at the time is not a qualified director may not be voted on the determination.

(c) Authorization of indemnification shall be made in the same manner as the determination that indemnification is permissible, except that if there are fewer than two (2) qualified directors, authorization of indemnification shall be made by those entitled under paragraph (b)(ii) of this section to select special legal counsel.



17-16-856. Indemnification of officers.

17-16-856. Indemnification of officers.

(a) A corporation may indemnify and advance expenses under this subarticle to an officer of the corporation who is a party to a proceeding because he is an officer of the corporation:

(i) To the same extent as a director; and

(ii) If he is an officer but not a director, to such further extent as may be provided by the articles of incorporation, the bylaws, a resolution of the board of directors or contract, except for:

(A) Liability in connection with a proceeding by or in the right of the corporation other than for expenses incurred in connection with the proceeding; or

(B) Liability arising out of conduct that constitutes:

(I) Receipt by the officer of a financial benefit to which he is not entitled;

(II) An intentional infliction of harm on the corporation or the shareholders; or

(III) An intentional violation of criminal law.

(iii) A corporation may also indemnify and advance expenses to a current or former officer, employee or agent who is not a director to the extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors or contract.

(b) The provisions of paragraph (a)(ii) of this section shall apply to an officer who is also a director if the basis on which he is made a party to the proceeding is an act or omission solely as an officer.

(c) An officer of a corporation who is not a director is entitled to mandatory indemnification under W.S. 17-16-852, and may apply to a court under W.S. 17-16-854 for indemnification or an advance for expenses, in each case to the same extent to which a director may be entitled to indemnification or advance for expenses under those provisions.



17-16-857. Insurance.

17-16-857. Insurance.

A corporation may purchase and maintain insurance on behalf of an individual who is a director or officer of the corporation, or who, while a director or officer of the corporation, serves at the corporation's request as a director, officer, partner, trustee, employee or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan, or other entity, against liability asserted against or incurred by the individual in that capacity or arising from his status as a director or officer whether or not the corporation would have power to indemnify or advance expenses to the individual against the same liability under this subarticle.



17-16-858. Variation by corporate action; application of subarticle.

17-16-858. Variation by corporate action; application of subarticle.

(a) A corporation may, by a provision in its articles of incorporation or bylaws or in a resolution adopted or a contract approved by its board of directors or shareholders, obligate itself in advance of the act or omission giving rise to a proceeding to provide indemnification in accordance with W.S. 17-16-851 or advance funds to pay for or reimburse expenses in accordance with W.S. 17-16-853. Any such obligatory provision shall be deemed to satisfy the requirements for authorization referred to in W.S. 17-16-853(c) and 17-16-855(c). Any provision that obligates the corporation to provide indemnification to the fullest extent permitted by law shall be deemed to obligate the corporation to advance funds to pay for or reimburse expenses in accordance with W.S. 17-16-853 to the fullest extent permitted by law, unless the provision specifically provides otherwise.

(b) Any provision pursuant to subsection (a) of this section shall not obligate the corporation to indemnify or advance expenses to a director of a predecessor of the corporation, pertaining to conduct with respect to the predecessor, unless otherwise specifically provided. Any provision for indemnification or advance for expenses in the articles of incorporation, bylaws, or a resolution of the board of directors or shareholders of a predecessor of the corporation in a merger or in a contract to which the predecessor is a party, existing at the time the merger takes effect, shall be governed by W.S. 17-16-1107(a)(iv).

(c) A corporation may, by provision in its articles of incorporation, limit any of the rights to indemnification or advance for expenses created by or pursuant to this subarticle.

(d) This subarticle does not limit a corporation's power to pay or reimburse expenses incurred by a director or officer in connection with his appearance as a witness in a proceeding at a time when he is not a party.

(e) This subarticle does not limit a corporation's power to indemnify, advance expenses to or provide or maintain insurance on behalf of an employee or agent.



17-16-859. Exclusivity of subarticle.

17-16-859. Exclusivity of subarticle.

A corporation may provide indemnification or advance expenses to a director or an officer only as permitted by this subarticle.



17-16-860. Subarticle definitions.

17-16-860. Subarticle definitions.

(a) In this subarticle:

(i) "Control", including the term "controlled by", means:

(A) Having the power, directly or indirectly, to elect or remove a majority of the members of the board of directors or other governing body of an entity, whether through the ownership of voting shares or interests, by contract or otherwise; or

(B) Being subject to a majority of the risk of loss from the entity's activities or entitled to receive a majority of the entity's residual returns.

(ii) "Director's conflicting interest transaction" means a transaction effected or proposed to be effected by the corporation, or by an entity controlled by the corporation:

(A) To which, at the relevant time, the director is a party; or

(B) Respecting which, at the relevant time, the director had knowledge and a material financial interest known to the director; or

(C) Respecting which, at the relevant time, the director knew that a related person was a party or had a material financial interest.

(iii) "Fair to the corporation" means, for purposes of W.S. 17-16-861(b)(iii), that the transaction as a whole was beneficial to or at least not harmful to the corporation, taking into appropriate account whether it was:

(A) Fair in terms of the director's dealings with the corporation; and

(B) Comparable to what might have been obtainable in an arm's length transaction, given the consideration paid or received by the corporation.

(iv) "Material financial interest" means a financial interest in a transaction that would reasonably be expected to impair the objectivity of the director's judgment when participating in action on the authorization of the transaction;

(v) "Related person" means:

(A) The director's spouse;

(B) A child, stepchild, grandchild, parent, stepparent, grandparent, sibling, stepsibling, half sibling, aunt, uncle, niece or nephew, or spouse of any thereof, of the director or of the director's spouse;

(C) An individual living in the same home as the director;

(D) An entity, other than the corporation or an entity controlled by the corporation, controlled by the director or any person specified above in this paragraph;

(E) A domestic or foreign:

(I) Business or nonprofit corporation, other than the corporation or an entity controlled by the corporation, of which the director is a director;

(II) Unincorporated entity of which the director is a general partner or a member of the governing body; or

(III) Individual, trust or estate for whom or of which the director is a trustee, guardian, personal representative or like fiduciary; or

(F) A person that is, or an entity that is controlled by, an employer of the director.

(vi) "Relevant time" means:

(A) The time at which directors' action respecting the transaction is taken in compliance with W.S. 17-16-862; or

(B) If the transaction is not brought before the board of directors of the corporation or its committee for action under W.S. 17-16-862, at the time the corporation or an entity controlled by the corporation becomes legally obligated to consummate the transaction.

(vii) "Required disclosure" means disclosure of:

(A) The existence and nature of the director's conflicting interest; and

(B) All facts known to the director respecting the subject matter of the transaction that a director free of such conflicting interest would reasonably believe to be material in deciding whether to proceed with the transaction.



17-16-861. Judicial action.

17-16-861. Judicial action.

(a) A transaction effected or proposed to be effected by the corporation, or by an entity controlled by the corporation, may not be the subject of equitable relief, or give rise to an award of damages or other relief against a director of the corporation, in a proceeding by a shareholder or by or in the right of the corporation, on the ground that the director has an interest respecting the transaction, if it is not a director's conflicting interest transaction.

(b) A director's conflicting interest transaction may not be the subject of equitable relief, or give rise to an award of damages or other relief against a director of the corporation, in a proceeding by a shareholder or by or in the right of the corporation, on the ground that the director has an interest respecting the transaction, if:

(i) Directors' action respecting the transaction was taken in compliance with W.S. 17-16-862 at any time; or

(ii) Shareholders' action respecting the transaction was taken in compliance with W.S. 17-16-863 at any time; or

(iii) The transaction, judged according to the circumstances at the relevant time, is established to have been fair to the corporation.



17-16-862. Directors' action.

17-16-862. Directors' action.

(a) Directors' action respecting a director's conflicting interest transaction is effective for purposes of W.S. 17-16-861(b)(i) if the transaction has been authorized by the affirmative vote of a majority, but no fewer than two (2), of the qualified directors who voted on the transaction, after required disclosure by the conflicted director of information not already known by such qualified directors, or after modified disclosure in compliance with subsection (b) of this section, provided that:

(i) The qualified directors have deliberated and voted outside the presence of and without the participation by any other director; and

(ii) Where the action has been taken by a committee, all members of the committee were qualified directors, and either:

(A) The committee was composed of all the qualified directors on the board of directors; or

(B) The members of the committee were appointed by the affirmative vote of a majority of the qualified directors on the board.

(b) Notwithstanding subsection (a) of this section, when a transaction is a director's conflicting interest transaction only because a related person described in W.S. 17-16-860(a)(v)(E) or (F) is a party to or has a material financial interest in the transaction, the conflicted director is not obligated to make required disclosure to the extent that the director reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality, or a professional ethics rule, provided that the conflicted director discloses to the qualified directors voting on the transaction:

(i) All information required to be disclosed that is not so violative;

(ii) The existence and nature of the director's conflicting interest; and

(iii) The nature of the conflicted director's duty not to disclose the confidential information.

(c) A majority, but no fewer than two (2), of all the qualified directors on the board of directors, or on the committee, constitutes a quorum for purposes of action that complies with this section.

(d) Where directors' action under this section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the articles of incorporation, the bylaws or a provision of law, independent action to satisfy those authorization requirements shall be taken by the board of directors or a committee, in which action directors who are not qualified directors may participate.



17-16-863. Shareholders' action.

17-16-863. Shareholders' action.

(a) Shareholders' action respecting a director's conflicting interest transaction is effective for purposes of W.S. 17-16-861(b)(ii) if a majority of the votes cast by the holders of all qualified shares are in favor of the transaction after:

(i) Notice to shareholders describing the action to be taken respecting the transaction;

(ii) Provision to the corporation of the information referred to in subsection (b) of this section; and

(iii) Communication to the shareholders entitled to vote on the transaction of the information that is the subject of required disclosure, or modified disclosure as described in W.S. 17-16-862(b) if the director's conflicting interest transaction is of the type described in that subsection, to the extent the information is not known by them.

(b) A director who has a conflicting interest respecting the transaction shall, before the shareholders' vote, inform the secretary or other officer or agent of the corporation authorized to tabulate votes, in writing, of the number of shares that the director knows are not qualified shares under subsection (c) of this section and the identity of the holders of those shares.

(c) For purposes of this section:

(i) "Holder" means and "held by" refers to shares held by both a record shareholder, as defined in W.S. 17-16-1301(a)(vi), and a beneficial shareholder as defined in W.S. 17-16-1301(a)(i);

(ii) "Qualified shares" means all shares entitled to be voted with respect to the transaction except for shares that the secretary or other officer or agent of the corporation authorized to tabulate votes either knows, or under subsection (b) of this section is notified, are held by:

(A) A director who has a conflicting interest respecting the transaction; or

(B) A related person of the director, excluding a person described in W.S. 17-16-860(a)(v)(F).

(d) A majority of the votes entitled to be cast by the holders of all qualified shares constitutes a quorum for purposes of compliance with this section. Subject to the provisions of subsection (e) of this section, shareholders' action that otherwise complies with this section is not affected by the presence of holders, or by the voting, of shares that are not qualified shares.

(e) If a shareholders' vote does not comply with subsection (a) of this section solely because of a director's failure to comply with subsection (b) of this section, and if the director establishes that the failure was not intended to influence and did not in fact determine the outcome of the vote, the court may give the effect, if any, to the shareholders' vote, as the court considers appropriate in the circumstances.

(f) Where shareholders' action under this section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the articles of incorporation, the bylaws or a provision of law, independent action to satisfy those authorization requirements must be taken by the shareholders, in which action shares that are not qualified shares may participate.



17-16-870. Business opportunities.

17-16-870. Business opportunities.

(a) A director's taking advantage, directly or indirectly, of a business opportunity may not be the subject of equitable relief, or give rise to an award of damages or other relief against the director, in a proceeding by or in the right of the corporation on the ground that the opportunity should have first been offered to the corporation, if before becoming legally obligated respecting the opportunity the director brings it to the attention of the corporation and:

(i) Action by qualified directors disclaiming the corporation's interest in the opportunity is taken in compliance with the procedures set forth in W.S. 17-16-862, as if the decision being made concerned a director's conflicting interest transaction; or

(ii) Shareholders' action disclaiming the corporation's interest in the opportunity is taken in compliance with the procedures set forth in W.S. 17-16-863, as if the decision being made concerned a director's conflicting interest transaction, except that, rather than making required disclosure as defined in W.S. 17-16-860, in each case the director shall have made prior disclosure to those acting on behalf of the corporation of all material facts concerning the business opportunity that are then known to the director.

(b) In any proceeding seeking equitable relief or other remedies based upon an alleged improper taking advantage of a business opportunity by a director, the fact that the director did not employ the procedure described in subsection (a) of this section before taking advantage of the opportunity shall not create an inference that the opportunity should have been first presented to the corporation or alter the burden of proof otherwise applicable to establish that the director breached a duty to the corporation in the circumstances.






ARTICLE 10 - AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

17-16-1001. Authority to amend.

17-16-1001. Authority to amend.

(a) A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation as of the effective date of the amendment or to delete a provision that is not required to be contained in the articles of incorporation.

(b) A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement or purpose, or duration of the corporation.



17-16-1002. Amendment before issuance of shares.

17-16-1002. Amendment before issuance of shares.

If a corporation has not yet issued shares, its board of directors, or its incorporators if it has no board of directors, may adopt one (1) or more amendments to the corporation's articles of incorporation.



17-16-1003. Amendment by board of directors and shareholders.

17-16-1003. Amendment by board of directors and shareholders.

(a) If a corporation has issued shares, an amendment to the articles of incorporation shall be adopted in the following manner:

(i) The proposed amendment shall be adopted by the board of directors;

(ii) Except as provided in W.S. 17-16-1005, 17-16-1007 and 17-16-1008, after adopting the proposed amendment the board of directors shall submit the amendment to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the amendment, unless the board of directors makes a determination that because of conflict of interest or other special circumstances it should not make such a recommendation in which case the board of directors shall transmit the basis for that determination to the shareholders;

(iii) The board of directors may condition its submission of the amendment to the shareholders on any basis;

(iv) If the amendment is required to be approved by the shareholders and the approval is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the shareholders' meeting at which the amendment is to be submitted for approval. The notice shall state that the purpose, or one (1) of the purposes, of the meeting is to consider the amendment and shall contain or be accompanied by a copy of the amendment;

(v) Unless the articles of incorporation, or the board of directors acting pursuant to paragraph (iii) of this subsection require a greater vote or a greater number of shares to be present, approval of the amendment requires the approval of the shareholders at a meeting at which a quorum exists, and, if any class or series of shares is entitled to vote as a separate group on the amendment, except as provided in W.S. 17-16-1004(c), the approval of each such separate voting group at a meeting at which a quorum of the voting group exists.



17-16-1004. Voting on amendments by voting groups.

17-16-1004. Voting on amendments by voting groups.

(a) If a corporation has more than one (1) class of shares outstanding, the holders of the outstanding shares of a class are entitled to vote as a separate voting group, if shareholder voting is otherwise required by this act, on a proposed amendment to the articles of incorporation if the amendment would:

(i) Effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

(ii) Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

(iii) Change the rights, preferences, or limitations of all or part of the shares of the class;

(iv) Change the shares of all or part of the class into a different number of shares of the same class;

(v) Create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior or superior to the shares of the class;

(vi) Increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior or superior to the shares of the class;

(vii) Limit or deny any existing preemptive right of all or part of the shares of the class; or

(viii) Cancel or otherwise affect rights to distributions that have accumulated but not yet been authorized on all or part of the shares of the class.

(b) If a proposed amendment would affect a series of a class of shares in one (1) or more of the ways described in subsection (a) of this section, the holders of shares of that series are entitled to vote as a separate voting group on the proposed amendment.

(c) If a proposed amendment that entitles two (2) or more classes or series of shares to vote as separate voting groups under this section would affect those two (2) or more classes or series in the same or a substantially similar way, the holders of shares of all the classes or series so affected shall vote together as a single voting group on the proposed amendment, unless otherwise provided in the articles of incorporation or required by the board of directors.

(d) A class or series of shares is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares.



17-16-1005. Amendment by board of directors.

17-16-1005. Amendment by board of directors.

(a) Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt amendments to the corporation's articles of incorporation without shareholder approval:

(i) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(ii) To delete the names and addresses of the initial directors;

(iii) To delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the secretary of state;

(iv) If the corporation has only one (1) class of shares outstanding:

(A) To change each issued and unissued authorized share of the class into a greater number of whole shares of that class; or

(B) To increase the number of authorized shares of the class to the extent necessary to permit the issuance of shares as a share dividend.

(v) To change the corporate name by substituting the word "corporation," "incorporated," "company," "limited," or the abbreviation "corp.," "inc.," "co.," or "ltd.," for a similar word or abbreviation in the name, or by adding, deleting, or changing a geographical attribution for the name;

(vi) To reflect a reduction in authorized shares, as a result of the operation of W.S. 17-16-631(b), when the corporation has acquired its own shares and the articles of incorporation prohibit the reissue of the acquired shares;

(vii) To delete a class of shares from the articles of incorporation, as a result of the operation of W.S. 17-16-631(b), when there are no remaining shares of the class because the corporation has acquired all shares of the class and the articles of incorporation prohibit the reissue of the acquired shares; or

(viii) To make any change expressly permitted by W.S. 17-16-602(a) or (b) to be made without shareholder approval.



17-16-1006. Articles of amendment.

17-16-1006. Articles of amendment.

(a) After an amendment to the articles of incorporation has been adopted and approved in the manner required by this act and by the articles of incorporation, the corporation shall deliver to the secretary of state for filing articles of amendment setting forth:

(i) The name of the corporation;

(ii) The text of each amendment adopted;

(iii) If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself which may be made dependent upon facts objectively ascertainable outside the articles of amendment;

(iv) The date of each amendment's adoption; and

(v) If an amendment:

(A) Was adopted by the incorporators or board of directors without shareholder approval, a statement that the amendment was duly approved by the incorporators or by the board of directors as the case may be and that shareholder approval was not required; or

(B) Required approval by the shareholders, a statement that the amendment was duly approved by the shareholders in the manner required by this act and by the articles of incorporation;

(C) Reserved.

(vi) Repealed By Laws 2010, Ch. 82, 2.



17-16-1007. Restated articles of incorporation.

17-16-1007. Restated articles of incorporation.

(a) A corporation's board of directors may restate its articles of incorporation at any time with or without shareholder approval, to consolidate all amendments into a single document.

(b) If the restated articles include one (1) or more new amendments requiring shareholder approval, the amendments shall be adopted and approved as provided in W.S. 17-16-1003.

(c) A corporation restating its articles of incorporation shall deliver to the secretary of state for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate which states that the restated articles consolidate all amendments into a single document and, if a new amendment is included in the restated articles, which also includes the statements required under W.S. 17-16-1006.

(d) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(e) The secretary of state may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by subsection (c) of this section.



17-16-1008. Amendment pursuant to court-ordered reorganization.

17-16-1008. Amendment pursuant to court-ordered reorganization.

(a) A corporation's articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under the authority of a law of the United States.

(b) The individual or individuals designated by the court shall deliver to the secretary of state for filing articles of amendment setting forth:

(i) The name of the corporation;

(ii) The text of each amendment approved by the court;

(iii) The date of the court's order or decree approving the articles of amendment;

(iv) The title of the reorganization proceeding in which the order or decree was entered; and

(v) A statement that the court had jurisdiction of the proceeding under federal statute.

(c) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



17-16-1009. Effect of amendment.

17-16-1009. Effect of amendment.

An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.



17-16-1020. Amendment by board of directors or shareholders.

17-16-1020. Amendment by board of directors or shareholders.

(a) A corporation's shareholders may amend or repeal the corporation's bylaws.

(b) A corporation's board of directors may amend or repeal the corporation's bylaws unless:

(i) The articles of incorporation, W.S. 17-16-1021 or if applicable W.S. 17-16-1022 reserve this power exclusively to the shareholders in whole or part; or

(ii) The shareholders in amending, repealing or adopting a bylaw provide expressly that the board of directors may not amend, repeal or reinstate that bylaw.



17-16-1021. Bylaw increasing quorum or voting requirement for directors.

17-16-1021. Bylaw increasing quorum or voting requirement for directors.

(a) A bylaw that increases a quorum or voting requirement for the board of directors may be amended or repealed:

(i) If originally adopted by the shareholders, only by the shareholders, unless the bylaw otherwise provides;

(ii) If adopted by the board of directors, either by the shareholders or by the board of directors.

(b) A bylaw adopted or amended by the shareholders that increases a quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors.

(c) Action by the board of directors under subsection (a) of this section to amend or repeal a bylaw that changes the quorum or voting requirement for the board of directors shall meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.



17-16-1022. Bylaw provisions relating to the election of directors.

17-16-1022. Bylaw provisions relating to the election of directors.

(a) Unless the articles of incorporation specifically prohibit the adoption of a bylaw pursuant to this section, alter the vote specified in W.S. 17-16-728(a) or provide for cumulative voting, a public corporation may elect in its bylaws to be governed in the election of directors as follows:

(i) Each vote entitled to be cast may be voted for or against up to that number of candidates that is equal to the number of directors to be elected, or a shareholder may indicate an abstention, but without cumulating the votes;

(ii) To be elected, a nominee shall have received a plurality of the votes cast by holders of shares entitled to vote in the election at a meeting at which a quorum is present, provided that a nominee who is elected but receives more votes against than for election shall serve as a director for a term that shall terminate on the date that is the earlier of ninety (90) days from the date on which the voting results are determined pursuant to W.S. 17-16-729(b)(v) or is the date on which an individual is selected by the board of directors to fill the office held by such director, which selection shall be deemed to constitute the filling of a vacancy by the board to which W.S. 17-16-810 applies. Subject to paragraph (iii) of this subsection, a nominee who is elected but receives more votes against than for election shall not serve as a director beyond the ninety (90) day period referenced above; and

(iii) The board of directors may select any qualified individual to fill the office held by a director who received more votes against than for election.

(b) Subsection (a) of this section does not apply to an election of directors by a voting group if at the expiration of the time fixed under a provision requiring advance notification of director candidates, or absent such a provision, at a time fixed by the board of directors which is not more than fourteen (14) days before notice is given of the meeting at which the election is to occur, there are more candidates for election by the voting group than the number of directors to be elected, one (1) or more of whom are properly proposed by shareholders. An individual shall not be considered a candidate for purposes of this subsection if the board of directors determines before the notice of meeting is given that such individual's candidacy does not create a bona fide election contest.

(c) A bylaw electing to be governed by this section may be repealed:

(i) If originally adopted by the shareholders, only by the shareholders, unless the bylaw otherwise provides; or

(ii) If adopted by the board of directors, by the board of directors or the shareholders.






ARTICLE 11 - MERGER, SHARE EXCHANGE, CONSOLIDATION ANDCONVERSION

17-16-1101. Reserved.

17-16-1101. Reserved.



17-16-1102. Merger.

17-16-1102. Merger.

(a) One (1) or more domestic business corporations may merge with one (1) or more domestic or foreign business corporations or eligible entities pursuant to a plan of merger, or two (2) or more foreign business corporations or domestic or foreign eligible entities may merge into a new domestic business corporation to be created in the merger in the manner provided in this chapter.

(b) A foreign business corporation, or a foreign eligible entity, may be a party to a merger with a domestic business corporation, or may be created by the terms of the plan of merger, only if the merger is permitted by the foreign business corporation or eligible entity. If Wyoming law does not otherwise provide procedures for the approval of a merger, a plan of merger may be adopted and approved, the merger effectuated, and appraisal rights exercised in accordance with the procedures in this article and article 13 of this chapter. For the purposes of applying this article and article 13 of this chapter:

(i) The eligible entity, its members or interest holders, eligible interests and organic documents taken together shall be deemed to be a domestic business corporation, shareholders, shares and articles of incorporation, respectively and vice versa as the context may require; and

(ii) If the business and affairs of the eligible entity are managed by a group of persons that is not identical to the members or interest holders, that group shall be deemed to be the board of directors.

(c) The plan of merger shall include:

(i) The name of each domestic or foreign business corporation or eligible entity that will merge and the name of the domestic or foreign business corporation or eligible entity that will be the survivor of the merger;

(ii) The terms and conditions of the merger;

(iii) The manner and basis of the disposition, if any, of the shares of each domestic or foreign business corporation and eligible interests of each domestic or foreign eligible entity;

(iv) The articles of incorporation of any domestic or foreign business or nonprofit corporation, or the organic documents of any domestic or foreign unincorporated entity, to be created by the merger, or if a new domestic or foreign business or nonprofit corporation or unincorporated entity is not to be created by the merger, any amendments to the survivor's articles of incorporation or organic documents; and

(v) Any other provisions required by the laws under which any party to the merger is organized or by which it is governed, or by the articles of incorporation or organic document of any party to the merger.

(d) The terms of the plan of merger may be made dependent on facts objectively ascertainable outside the plan.

(e) The plan of merger may also include a provision that the plan may be amended prior to filing articles of merger, but if the shareholders of a domestic corporation that is a party to the merger are required or permitted to vote on the plan, the plan must provide that subsequent to approval of the plan by the shareholders the plan may not be amended to change:

(i) The disposition of shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash, or other property, if any, to be received under the plan by the shareholders of or owners of eligible interests in any party to the merger;

(ii) The articles of incorporation of any corporation, or the organic documents of any unincorporated entity, that will survive or be created as a result of the merger, except for changes permitted by W.S. 17-16-1005 or by comparable provisions of the organic laws of any such foreign corporation or domestic or foreign unincorporated entity; or

(iii) Any of the other terms or conditions of the plan if the change would adversely affect such shareholders in any material respect.

(f) Property held in trust or for charitable purposes under the laws of this state by a domestic or foreign eligible entity shall not be diverted by a merger from the objects for which it was donated, granted or devised, unless and until the eligible entity obtains an order of the district court specifying the disposition of the property to the extent required by and pursuant to the laws of this state.



17-16-1103. Share exchange.

17-16-1103. Share exchange.

(a) Through a share exchange:

(i) A domestic corporation may acquire all of the shares of one (1) or more classes or series of shares of another domestic or foreign corporation, or all of the interests of one (1) or more classes or series of interests of a domestic or foreign other entity, in exchange for shares or other securities, interests, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing, pursuant to a plan of share exchange; or

(ii) All of the shares of one (1) or more classes or series of shares of a domestic corporation may be acquired by another domestic or foreign corporation or other entity, in exchange for shares or other securities, interests, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing, pursuant to a plan of share exchange.

(b) A foreign corporation or eligible entity, may be a party to a share exchange only if the share exchange is permitted by the organic law under which the corporation or other entity is organized or by which it is governed. If Wyoming law does not otherwise provide procedures for the approval of a share exchange, a plan of share exchange may be adopted and approved, and the share exchange effectuated, in accordance with the procedures, if any, for a merger. If Wyoming law does not otherwise provide procedures for the approval of either a share exchange or a merger, a plan of share exchange may be adopted and approved, the share exchange effectuated, and appraisal rights exercised, in accordance with the procedures in this article and article 13 of this chapter. For the purposes of applying this article and article 13 of this chapter:

(i) The other entity, its interest holders, interests and organic documents taken together shall be deemed to be a domestic business corporation, shareholders, shares and articles of incorporation, respectively and vice versa as the context may require; and

(ii) If the business and affairs of the other entity are managed by a group of persons that is not identical to the interest holders, that group shall be deemed to be the board of directors.

(c) The plan of exchange shall include:

(i) The name of each corporation or other entity whose shares or interests will be acquired and the name of the corporation or other entity that will acquire those shares or interests;

(ii) The terms and conditions of the share exchange;

(iii) The manner and basis of exchanging the shares of a corporation or interests in any other entity whose shares or interests will be acquired under the share exchange into shares or other securities, interests, obligations, rights to acquire shares, other securities or interests, cash, other property or any combination of the foregoing; and

(iv) Any other provisions required by the laws under which any party to the share exchange is organized or by the articles of incorporation or organic document of any party to the share exchange.

(d) Terms of a plan of share exchange may be made dependent on facts objectively ascertainable outside the plan.

(e) The plan of share exchange may also include a provision that the plan may be amended prior to filing articles of share exchange, but if the shareholders of a domestic corporation that is a party to the share exchange are required or permitted to vote on the plan, the plan shall provide that subsequent to approval of the plan by the shareholders the plan may not be amended to change:

(i) The amount or kind of shares or other securities, interests, obligations, rights to acquire shares, other securities or interests, cash, or other property to be issued by the corporation or to be received under the plan by the shareholders of or owners of interests in any party to the share exchange; or

(ii) Any of the other terms or conditions of the plan if the change would adversely affect the shareholders of the domestic corporation in any material respect.

(f) This section does not limit the power of a domestic corporation to acquire shares of another corporation or interests in another entity in a transaction other than a share exchange.



17-16-1104. Action on plan of merger or share exchange.

17-16-1104. Action on plan of merger or share exchange.

(a) In the case of a domestic corporation that is a party to a merger or share exchange, the plan of merger or share exchange shall be adopted by the board of directors. After adopting a plan of merger or share exchange, the board of directors except as provided in subsection (g) of this section and W.S. 17-16-1105, shall submit the plan to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors shall transmit to the shareholders the basis for that determination.

(b) Reserved.

(c) The board of directors may condition its submission of the proposed merger or share exchange to the shareholders on any basis.

(d) If the plan of merger or share exchange is required to be approved by the shareholders and if the approval is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the shareholders' meeting at which the plan is to be submitted for approval. The notice shall state that the purpose, or one (1) of the purposes, of the meeting is to consider the plan and contain or be accompanied by a copy or summary of the plan. If the corporation is to be merged into an existing corporation or other entity, the notice shall also include or be accompanied by a copy or summary of the articles of incorporation or organizational documents of that corporation or other entity. If the corporation is to be merged into a corporation or other entity that is to be created pursuant to the merger, the notice shall include or be accompanied by a copy or a summary of the articles of incorporation or organizational documents of the new corporation or other entity.

(e) Unless the articles of incorporation or the board of directors acting pursuant to subsection (c) of this section require a greater vote or a greater number of votes to be present, approval of the plan of merger or share exchange requires the approval of the shareholders at a meeting at which a quorum exists, and, if any class or series of shares is entitled to vote as a separate group on the plan of merger or share exchange, the approval of each such separate voting group at a meeting at which a quorum of the voting group is present.

(f) Separate voting by voting groups is required:

(i) On a plan of merger by each class or series of shares that:

(A) Are to be converted under the plan of merger into other securities, interests, obligations, rights to acquire shares, other securities or interests, cash, other property, or any combination of the foregoing; or

(B) Would be entitled to vote as a separate group on a provision in the plan that, if contained in a proposed amendment to articles of incorporation, would require action by separate voting groups under W.S. 17-16-1004;

(ii) On a plan of share exchange by each class or series of shares included in the exchange, with each class or series constituting a separate voting group; and

(iii) On a plan of merger or share exchange, if the voting group is entitled under the articles of incorporation to vote as a voting group to approve a plan of merger or share exchange.

(g) Unless the articles of incorporation otherwise provide, approval by the corporation's shareholders of a plan of merger or share exchange is not required if:

(i) The corporation will survive the merger or is the acquiring corporation in a share exchange;

(ii) Except for amendments permitted by W.S. 17-16-1005, its articles of incorporation will not be changed;

(iii) Each shareholder of the corporation whose shares were outstanding immediately before the effective date of the merger or share exchange will hold the same number of shares, with identical preferences, limitations, and relative rights, immediately after the effective date of change; and

(iv) The issuance in the merger or share exchange of shares or other securities convertible into or rights exercisable for shares does not require a vote under W.S. 17-16-621(f).

(h) If as a result of a merger or share exchange one (1) or more shareholders of a domestic corporation would become subject to owner liability for the debts, obligations or liabilities of any other person or entity, approval of the plan of merger or share exchange shall require the execution, by each shareholder of the domestic corporation, of a separate written consent to become subject to owner liability.

(j) After a merger or share exchange is authorized, and at any time before articles of merger or share exchange are filed, the planned merger or share exchange may be abandoned, subject to any contractual rights, without further shareholder action, in accordance with the procedure set forth in the plan of merger or share exchange or, if none is set forth, in the manner determined by the board of directors.



17-16-1105. Merger between parent and subsidiary or between subsidiaries.

17-16-1105. Merger between parent and subsidiary or between subsidiaries.

(a) A domestic parent corporation that owns shares of a domestic or foreign subsidiary corporation that carry at least eighty percent (80%) of the voting power of each class and series of the outstanding shares of a subsidiary that have voting power may merge the subsidiary into itself or into another such subsidiary, or merge itself into the subsidiary, without approval of the board of directors or shareholders of the subsidiary, unless the articles of incorporation of any of the corporations otherwise provide, and unless, in the case of a foreign subsidiary, approval by the subsidiary's board of directors or shareholders is required by the laws under which the subsidiary is organized.

(b) If under subsection (a) of this section approval of a merger by the subsidiary's shareholders is not required, the parent corporation shall, within ten (10) days after the effective date of the merger, notify each of the subsidiary's shareholders that the merger has become effective.

(c) Except as provided in subsections (a) and (b) of this section, a merger between a parent and a subsidiary shall be governed by the provisions of this article applicable to mergers generally.



17-16-1106. Articles of merger or share exchange.

17-16-1106. Articles of merger or share exchange.

(a) After a plan of merger or share exchange has been adopted and approved as required by this act, articles of merger or share exchange shall be executed on behalf of the surviving or acquiring corporation by any officer or other duly authorized representative. The articles shall set forth:

(i) The names of the parties to the merger or share exchange;

(ii) If the articles of incorporation of the survivor of a merger are amended, or if a new corporation is created as a result of a merger, the amendments to the survivor's articles of incorporation or the articles of incorporation of the new corporation;

(iii) If the plan of merger or share exchange required approval by the shareholders of a domestic corporation that was a party to the merger or share exchange, a statement that the plan was duly approved by the shareholders and, if voting by any separate voting group was required, by each such separate voting group, in the manner required by this act and the articles of incorporation;

(iv) If the plan of merger or share exchange did not require approval by the shareholders of a domestic corporation that was a party to the merger or share exchange, a statement to that effect; and

(v) As to each foreign corporation or eligible entity that was a party to the merger or share exchange, a statement that the participation of the foreign corporation or eligible entity was duly authorized as required by the organic law of the corporation or eligible entity.

(b) Articles of merger or share exchange shall be delivered to the secretary of state for filing by the survivor of the merger or the acquiring corporation in a share exchange, and shall take effect upon the effective time provided in W.S. 17-16-123. Articles of merger or share exchange filed under this section may be combined with any filing required under any other provision of Wyoming law if the combined filing satisfies the requirements of both this section and any other provision of Wyoming law.



17-16-1107. Effect of merger or share exchange.

17-16-1107. Effect of merger or share exchange.

(a) When a merger becomes effective:

(i) The corporation or eligible entity that is designated in the plan of merger as the survivor continues or comes into existence, as the case may be and the separate existence of every corporation or eligible entity that is merged into the survivor ceases;

(ii) Reserved;

(iii) All property owned by, and every contract right possessed by, each corporation or eligible entity that merges into the survivor is vested in the survivor without reversion or impairment;

(iv) All liabilities of each corporation or eligible entity that is merged into the survivor are vested in the survivor;

(v) The name of the survivor may, but need not be, substituted in any pending proceeding for the name of any party to the merger whose separate existence ceased in the merger;

(vi) The articles of incorporation or organic documents of the survivor are amended to the extent provided in the plan of merger;

(vii) The shares of each corporation that is a party to the merger, and the interests in an eligible entity that is a party to a merger, that are to be converted under the plan of merger into shares, eligible interests, obligations, rights to acquire securities, other securities, or eligible interests, cash, other property, or any combination of the foregoing, are converted, and the former holders of the shares or eligible interests are entitled only to the rights provided in the plan of merger or to any rights they may have under article 13 of this chapter or the organic law of the eligible entity; and

(viii) The articles of incorporation or organic documents of a survivor that is created by the merger become effective.

(b) When a share exchange becomes effective, the shares of each domestic corporation that are to be exchanged for shares or other securities, interests, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing, are entitled only to the rights provided to them in the plan of share exchange or to any rights they may have under article 13 of this chapter.

(c) A person who becomes subject to owner liability for some or all of the debts, obligations or liabilities of any entity as a result of a merger or share exchange shall have owner liability only to the extent provided in the organic law of the entity and only for those debts, obligations and liabilities that arise after the effective time of the articles of merger or share exchange.

(d) Upon a merger becoming effective, a foreign corporation, or a foreign eligible entity, that is the survivor of the merger is deemed to:

(i) Appoint the secretary of state as its agent for service of process in a proceeding to enforce the rights of shareholders of each domestic corporation that is a party to the merger who exercise appraisal rights; and

(ii) Agree that it will promptly pay the amount, if any, to which such shareholders are entitled under article 13.

(e) The effect of a merger or share exchange on the owner liability of a person who had owner liability for some or all of the debts, obligations or liabilities of a party to the merger or share exchange shall be as follows:

(i) The merger or share exchange does not discharge any owner liability under the organic law of the entity in which the person was a shareholder or interest holder to the extent any owner liability arose before the effective time of the articles of merger or share exchange;

(ii) The person shall not have owner liability under the organic law of the entity in which the person was a shareholder or interest holder prior to the merger or share exchange for any debt, obligation or liability that arises after the effective time of the articles of merger or share exchange;

(iii) The provisions of the organic law of any entity for which the person had owner liability before the merger or share exchange shall continue to apply to the collection or discharge of any owner liability preserved by paragraph (i) of this subsection, as if the merger or share exchange had not occurred;

(iv) The person shall have whatever rights of contribution from other persons are provided by the organic law of the entity for which the person had owner liability with respect to any owner liability preserved by paragraph (i) of this subsection, as if the merger or share exchange had not occurred.



17-16-1108. Abandonment of a merger or share exchange.

17-16-1108. Abandonment of a merger or share exchange.

(a) Unless otherwise provided in a plan of merger or share exchange or in the laws under which a foreign business corporation or a domestic or foreign eligible entity that is a party to a merger or a share exchange is organized or by which it is governed, after the plan has been adopted and approved as required by this chapter, and at any time before the merger or share exchange has become effective, it may be abandoned by a domestic business corporation that is a party thereto without action by its shareholders in accordance with any procedures set forth in the plan of merger or share exchange or, if no such procedures are set forth in the plan, in the manner determined by the board of directors, subject to any contractual rights of other parties to the merger or share exchange.

(b) If a merger or share exchange is abandoned under subsection (a) of this section after articles of merger or share exchange have been filed with the secretary of state but before the merger or share exchange has become effective, a statement that the merger or share exchange has been abandoned in accordance with this section, executed on behalf of a party to the merger or share exchange by an officer or other duly authorized representative, shall be delivered to the secretary of state for filing prior to the effective date of the merger or share exchange. Upon filing, the statement shall take effect and the merger or share exchange shall be deemed abandoned and shall not become effective.



17-16-1110. Consolidation.

17-16-1110. Consolidation.

(a) Any two (2) or more domestic corporations may consolidate into a new corporation pursuant to a plan of consolidation approved in the manner provided in this act.

(b) The board of directors of each corporation shall, by a resolution adopted by each board, approve a plan of consolidation setting forth:

(i) The names of the corporations proposing to consolidate, and the name of the new corporation into which they proposed to consolidate, which is hereinafter designated as the new corporation;

(ii) The terms and conditions of the proposed consolidation;

(iii) The manner and basis of converting the shares of each corporation into shares or other securities or obligations of the new corporation or of any other corporation or, in whole or in part, into cash or other property;

(iv) With respect to the new corporation, all of the statements required to be set forth in articles of incorporation for corporations organized under this act; and

(v) Such other provisions with respect to the proposed consolidation as are deemed necessary or desirable.



17-16-1111. Approval by shareholders; abandonment of plan.

17-16-1111. Approval by shareholders; abandonment of plan.

(a) The board of directors of each corporation, upon approving the plan of consolidation, shall, by resolution, direct that the plan be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting. Written or printed notice shall be given to each shareholder of record whether or not entitled to vote at the meeting, not less than twenty (20) days before the meeting, in the manner provided in this act for the giving of notice of meetings of shareholders, and shall state that the purpose or one (1) of the purposes of the meeting is to consider the proposed plan of consolidation, whether the meeting be an annual or a special meeting. A copy of a summary of the plan of consolidation shall be included in or enclosed with the notice.

(b) At the shareholder's meeting for each corporation, a vote of the shareholders shall be taken on the proposed plan. The plan shall be approved upon receiving the affirmative vote of the holders of at least a majority of the shares entitled to vote. However, if any class of shares of each corporation is entitled to vote as a class, the plan shall be approved upon receiving the affirmative vote of the holders of at least a majority of the shares of each class of shares entitled to vote as a class. Any class of shares of each corporation shall be entitled to vote as a class if the plan contains any provision which, if contained in a proposed amendment to articles of incorporation, would entitle the class of shares to vote as a class.

(c) After approval by a vote of the shareholders of each corporation, and at any time prior to the filing of the articles of consolidation, the consolidation may be abandoned pursuant to provisions of the articles of consolidation, if any, set forth in the plan.



17-16-1112. Articles of consolidation.

17-16-1112. Articles of consolidation.

(a) Upon approval, articles of consolidation shall be delivered to the secretary of state for filing. The articles of consolidation shall set forth:

(i) The plan of consolidation;

(ii) As to each corporation the shareholders of which were required to vote on the plan, the number of shares outstanding, and, if the shares of any class are entitled to vote as a class, the designation and number of outstanding shares of each class;

(iii) As to each corporation the shareholders of which were required to vote on the plan, the number of shares voted for and against the plan, respectively, and, if the shares of any class are entitled to vote as a class, the number of shares of each class voted for and against the plan respectively.



17-16-1113. Effect of consolidation.

17-16-1113. Effect of consolidation.

(a) A consolidation becomes effective upon filing by the secretary of state, or on a later date, not more than thirty (30) days subsequent to filing the plan with the secretary of state, as shall be provided in the plan.

(b) When a consolidation takes effect:

(i) The several corporations party to the plan of consolidation are a single corporation, which is the new corporation provided for in the plan of consolidation;

(ii) The separate existence of all corporations party to the plan of consolidation except the new corporation ceases;

(iii) The new corporation has all the rights, privileges, immunities and powers and is subject to all the duties and liabilities of a corporation organized under this act;

(iv) The new corporation has all the rights, privileges, immunities and franchises, public or private, of each corporation party to the plan of consolidation. The title to all real estate and other property owned by each corporation party to the plan of consolidation is vested in the new corporation without reversion or impairment;

(v) The new corporation has all the liabilities and obligations of each corporation party to the plan of consolidation. Any claim existing or proceeding pending by or against any corporation party to the plan of consolidation may be continued as if the consolidation did not occur or the new corporation may be substituted for the corporation whose existence ceased. Neither the rights of creditors nor any liens upon the property of any corporation party to the plan of consolidation shall be impaired by the consolidation;

(vi) The statements set forth in the articles of consolidation and which are required or permitted to be set forth in the articles of incorporation of corporations organized under this act shall be deemed to be the original articles of incorporation of the new corporation;

(vii) The shares of each corporation party to the plan of consolidation that are to be converted into shares, obligations or other securities of the new corporation or into cash or other property are converted, and the former holders of the shares are entitled only to the rights provided in the plan of consolidation or to their rights under article 13 of this act.



17-16-1114. Consolidation of domestic and foreign corporations.

17-16-1114. Consolidation of domestic and foreign corporations.

(a) One (1) or more foreign corporations and one (1) or more domestic corporations may be consolidated in the following manner, if the consolidation is permitted by the laws of the state under which each foreign corporation is organized:

(i) Each domestic corporation shall comply with the provisions of this act with respect to the consolidation of domestic corporations and each foreign corporation shall comply with the applicable provisions of the laws of the state under which it is organized;

(ii) If the new corporation in a consolidation is to be governed by the laws of any state other than Wyoming, it shall comply with the provisions of this act with respect to foreign corporations if it is to transact business in Wyoming, and in every case it shall file with the secretary of state of Wyoming:

(A) An agreement that it may be served with process in Wyoming in any proceeding for the enforcement of any obligation of any domestic corporation which is a party to such consolidation and in any proceeding for the enforcement of the rights of a dissenting shareholder of any such domestic corporation against the new corporation;

(B) An irrevocable appointment of the secretary of state of Wyoming as its agent to accept service of process in any such proceeding; and

(C) An agreement that it will promptly pay to the dissenting shareholders of any such domestic corporation the amount, if any, to which they shall be entitled under the provisions of this act with respect to the rights of dissenting shareholders.



17-16-1115. Conversion of corporation to limited liability company.

17-16-1115. Conversion of corporation to limited liability company.

(a) A domestic corporation may be converted to a domestic limited liability company pursuant to chapter 26 of this title.

(b) A foreign corporation may be converted to a domestic limited liability company pursuant to chapter 26 of this title.

(c) Repealed By Laws 2009, Ch. 115, 3.

(d) After the conversion is approved by the shareholders, the limited liability company shall file articles of organization which satisfy the requirements of W.S. 17-29-201 and include:

(i) A statement that the corporation was converted to a limited liability company;

(ii) Its former name;

(iii) The state of formation and the date of organization; and

(iv) A statement of the number of votes cast by the shareholders for and against conversion and if the vote is less than unanimous, the number or percentage required to approve the conversion under the articles of incorporation or bylaws.

(e) The conversion takes effect when the articles of organization are filed or at any later date specified in the articles.



17-16-1116. Effect of conversion.

17-16-1116. Effect of conversion.

(a) Upon conversion:

(i) All property owned by the corporation remains in the limited liability company;

(ii) All obligations of the converting corporation continue as obligations of the resulting limited liability company; and

(iii) An action or proceeding pending against the converting corporation may be continued as if the conversion had not occurred.






ARTICLE 12 - SALE OF ASSETS

17-16-1201. Disposition of assets not requiring shareholder approval.

17-16-1201. Disposition of assets not requiring shareholder approval.

(a) No approval of the shareholders of a corporation is required unless the articles of incorporation otherwise provide:

(i) To sell, lease, exchange, or otherwise dispose of any or all of the corporation's assets in the usual and regular course of business;

(ii) To mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of the corporation's assets whether or not in the usual and regular course of business; or

(iii) To transfer any or all of the corporation's assets to one (1) or more corporations or other entities all of the shares or interests of which are owned by the corporation; or

(iv) To distribute assets pro rata to the holders of one (1) or more classes or series of the corporation's shares.

(b) Repealed by Laws 2009, Ch. 115, 3.



17-16-1202. Shareholder approval of certain dispositions.

17-16-1202. Shareholder approval of certain dispositions.

(a) A sale, lease, exchange, or other disposition of assets, other than a disposition described in W.S. 17-16-1201, requires approval of the corporation's shareholders if the disposition would leave the corporation without a significant continuing business activity. If a significant business activity of the corporation prior to any such disposition of assets was the active or passive holding, maintenance or management of investments, then such holding, maintenance or management of investments shall be considered a significant continuing business activity. If a corporation retains a business activity that represented at least twenty-five percent (25%) of total assets at the end of the most recently completed fiscal year, and twenty-five percent (25%) of either income from continuing operations before taxes or revenues from continuing operations for that fiscal year, in each case of the corporation and its subsidiaries on a consolidated basis, the corporation will conclusively be deemed to have retained a significant continuing business activity.

(b) A disposition that requires approval of the shareholders under subsection (a) of this section shall be initiated by a resolution by the board of directors authorizing the disposition. After adoption of such a resolution, the board of directors shall submit the proposed disposition to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the proposed disposition, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors shall transmit to the shareholders the basis for that determination.

(c) The board of directors may condition its submission of a disposition to the shareholders under subsection (b) of this section on any basis.

(d) If a disposition is required to be approved by the shareholders under subsection (a) of this section and if the approval is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the disposition is to be submitted for approval. The notice shall state that the purpose, or one (1) of the purposes, of the meeting is to consider the disposition and shall contain a description of the disposition, including the terms and conditions thereof and the consideration to be received by the corporation.

(e) Unless the articles of incorporation or the board of directors, acting pursuant to subsection (c) of this section, require a greater vote or a greater number of votes to be present, the approval of a disposition by the shareholders shall require the approval of the shareholders at a meeting at which a quorum exists.

(f) After a disposition has been approved by the shareholders under subsection (b) of this section and at any time before the disposition has been consummated, it may be abandoned by the corporation without action by the shareholders, subject to any contractual rights of other parties to the disposition.

(g) A disposition of assets in the course of dissolution under article 14 is not governed by this section.

(h) For purposes of this section, the ownership interests of a parent corporation in its subsidiaries, whether owned directly by the parent corporation or indirectly through other subsidiaries shall be valued at the net asset values of such subsidiaries, without application of any discount to the valuation of such ownership interests because of a lack of marketability or otherwise.






ARTICLE 13 - APPRAISAL RIGHTS

17-16-1301. Definitions.

17-16-1301. Definitions.

(a) As used in this article:

(i) "Beneficial shareholder" means the person who is the beneficial owner of shares held in a voting trust or by a nominee on the beneficial owner's behalf;

(ii) "Corporation" means the issuer of the shares held by a shareholder demanding appraisal and, for matters covered in W.S. 17-16-1322 through 17-16-1331, includes the surviving entity in a merger;

(iii) Repealed By Laws 2009, Ch. 115, 3.

(iv) "Fair value" means the value of the corporation's shares determined:

(A) Immediately before the effectuation of the corporate action to which the shareholder objects;

(B) Using customary and current valuation concepts and techniques generally employed for similar businesses in the context of the transaction requiring appraisal; and

(C) Without discounting for lack of marketability or minority status except, if appropriate, for amendments to the articles pursuant to W.S 17-16-1302(a)(v).

(v) "Interest" means interest from the effective date of the corporate action until the date of payment, at the average rate currently paid by the corporation on its principal bank loans, or, if none, at a rate that is fair and equitable under all the circumstances;

(vi) "Record shareholder" means the person in whose names shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation;

(vii) "Shareholder" means the record shareholder or the beneficial shareholder.

(viii) "Affiliate" means a person that directly or indirectly through one (1) or more intermediaries controls, is controlled by, or is under common control with another person or is a senior executive thereof;

(ix) "Beneficial owner" means any person who, directly or indirectly, through any contract, arrangement, or understanding, other than a revocable proxy, has or shares the power to vote, or to direct the voting of, shares; except that a member of a national securities exchange is not deemed to be a beneficial owner of securities held directly or indirectly by it on behalf of another person solely because the member is the record holder of the securities if the member is precluded by the rules of the exchange from voting without instruction on contested matters or matters that may affect substantially the rights or privileges of the holders of the securities to be voted. When two (2) or more persons agree to act together for the purpose of voting their shares of the corporation, each member of the group formed thereby is deemed to have acquired beneficial ownership, as of the date of the agreement, of all voting shares of the corporation beneficially owned by any member of the group;

(x) "Preferred shares" means a class or series of shares whose holders have preference over any other class or series with respect to distributions.



17-16-1302. Right to appraisal.

17-16-1302. Right to appraisal.

(a) A shareholder is entitled to appraisal rights, and to obtain payment of the fair value of his shares in the event of, any of the following corporate actions:

(i) Consummation of a plan of merger or consolidation to which the corporation is a party if:

(A) Shareholder approval is required for the merger or the consolidation by W.S. 17-16-1104 or 17-16-1111 and the shareholder is entitled to vote on the merger or consolidation, except that appraisal rights shall not be available to any shareholder of the corporation with respect to shares of any class or series that remain outstanding after consummation of the merger; or

(B) The corporation is a subsidiary that is merged with its parent under W.S. 17-16-1105.

(ii) Consummation of a share exchange to which the corporation is a party as the corporation whose shares will be acquired, if the shareholder is entitled to vote on the exchange, except that appraisal rights shall not be available to any shareholder of the corporation with respect to any class or series of shares of the corporation that is not exchanged;

(iii) Consummation of a disposition of assets pursuant to W.S. 17-16-1202 if the shareholder is entitled to vote on the disposition;

(iv) An amendment of the articles of incorporation with respect to a class or series of shares that:

(A) Alters or abolishes a preferential right of the shares;

(B) Creates, alters or abolishes a right in respect of redemption, including a provision respecting a sinking fund for the redemption or repurchase, of the shares;

(C) Alters or abolishes a preemptive right of the holder of the shares to acquire shares or other securities;

(D) Excludes or limits the right of the shares to vote on any matter, or to cumulate votes, other than a limitation by dilution through issuance of shares or other securities with similar voting rights; or

(E) Reduces the number of shares of a class or series owned by the shareholder to a fraction of a share if the corporation has the obligation or right to repurchase the fractional share so created.

(v) Any other amendment to the articles of incorporation, merger, share exchange or disposition of assets if specifically provided in the articles of incorporation, bylaws or a resolution of the board of directors;

(vi) Consummation of a transfer or domestication if the shareholder does not receive shares in the foreign corporation resulting from the transfer or domestication that have terms as favorable to the shareholder in all material respects, and represent at least the same percentage interest of the total voting rights of the outstanding shares of the corporation, as the shares held by the shareholder before the transfer or domestication;

(vii) Consummation of a conversion of the corporation to nonprofit status; or

(viii) Consummation of a conversion of the corporation to an unincorporated entity.

(b) Notwithstanding subsection (a) of this section, the availability of appraisal rights under paragraphs (a)(i), (ii), (iii), (iv), (vi) and (viii) of this section shall be limited in accordance with the following provisions:

(i) Appraisal rights shall not be available for the holders of shares of any class or series of shares which is:

(A) A covered security under section 18(b)(1)(A) or (B) of the Securities Act of 1933, as amended; or

(B) Traded in an organized market and has at least two thousand (2,000) shareholders and a market value of at least twenty million dollars ($20,000,000.00), exclusive of the value of such shares held by the corporation's subsidiaries, senior executives, directors and beneficial shareholders owning more than ten percent (10%) of such shares; or

(C) Issued by an open end management investment company registered with the Securities and Exchange Commission under the Investment Company Act of 1940 and may be redeemed at the option of the holder at net asset value.

(ii) The applicability of paragraph (i) of this subsection shall be determined as of:

(A) The record date fixed to determine the shareholders entitled to receive notice of, and to vote at, the meeting of shareholders to act upon the corporate action requiring appraisal rights; or

(B) The day before the effective date of such corporate action if there is no meeting of shareholders.

(iii) Paragraph (i) of this subsection shall not be applicable and appraisal rights shall be available pursuant to subsection (a) of this section for the holders of any class or series of shares who are required by the terms of the corporate action requiring appraisal rights to accept for such shares anything other than cash or shares of any class or any series of shares of any corporation, or any other proprietary interest of any other entity, that satisfies the standards set forth in paragraph (i) of this subsection at the time the corporate action becomes effective;

(iv) Reserved.



17-16-1303. Assertion of rights by nominees and beneficial owners.

17-16-1303. Assertion of rights by nominees and beneficial owners.

(a) A record shareholder may assert appraisal rights as to fewer than all the shares registered in the record shareholder's name but owned by a beneficial shareholder only if the record shareholder objects with respect to all shares of the class or series owned by the beneficial shareholder and notifies the corporation in writing of the name and address of each beneficial shareholder on whose behalf appraisal rights are being asserted. The rights of a record shareholder who asserts appraisal rights for only part of the shares held of record in the record shareholder's name under this subsection shall be determined as if the shares as to which the record shareholder objects and the record shareholder's other shares were registered in the names of different record shareholders.

(b) A beneficial shareholder may assert appraisal rights as to shares of any class or series held on behalf of the shareholder only if the shareholder:

(i) Submits to the corporation the record shareholder's written consent to the assertion of those rights not later than the date provided in W.S. 17-16-1322(b)(ii)(B); and

(ii) Does so with respect to all shares of the class or series that are beneficially owned by the beneficial shareholder.



17-16-1320. Notice of appraisal rights.

17-16-1320. Notice of appraisal rights.

(a) If proposed corporate action described in W.S. 17-16-1302 is to be submitted to a vote at a shareholders' meeting, the meeting notice shall state that corporation has concluded that shareholders are, are not or may be entitled to assert appraisal rights under this article. If the corporation concludes that appraisal rights are or may be available, a copy of this article shall accompany the meeting notice sent to those record shareholders entitled to exercise appraisal rights.

(b) In a merger pursuant to W.S. 17-16-1105, the parent corporation shall notify in writing all record shareholders of the subsidiary who are entitled to assert appraisal rights that the corporate action became effective. The notice shall be sent within ten (10) days after the corporate action became effective and include the materials described in W.S. 17-16-1322.

(c) Where any corporate action specified in W.S. 17-16-1302(a) is to be approved by written consent of the shareholders pursuant to W.S. 17-16-704:

(i) Written notice that appraisal rights are, are not or may be available shall be given to each record shareholder from whom a consent is solicited at the time consent of such shareholder is first solicited and, if the corporation has concluded that appraisal rights are or may be available, shall be accompanied by a copy of this article; and

(ii) Written notice that appraisal rights are, are not or may be available shall be delivered together with the notice to nonconsenting and nonvoting shareholders required by W.S. 17-16-704(e) and (f), may include the materials described in W.S. 17-16-1322 and, if the corporation has concluded that appraisal rights are or may be available, shall be accompanied by a copy of this article.

(d) Where corporate action described in W.S. 17-16-1302(a) is proposed, or a merger pursuant to W.S 17-16-1105 is effected, the notice referred to in subsection (a) or (c) of this section, if the corporation concludes that appraisal rights are or may be available, and in subsection (b) of this section shall be accompanied by:

(i) The annual financial statements specified in W.S. 17-16-1620(a) of the corporation that issued the shares that may be subject to appraisal, which shall be as of a date ending not more than sixteen (16) months before the date of the notice and shall comply with W.S. 17-16-1620(b); provided that, if the annual financial statements are not reasonably available, the corporation shall provide reasonably equivalent financial information; and

(ii) The latest available quarterly financial statements of such corporation, if any.

(e) The right to receive the information described in subsection (d) of this section may be waived in writing by a shareholder before or after the corporate action.



17-16-1321. Notice of intent to demand payment and consequences of voting or consenting.

17-16-1321. Notice of intent to demand payment and consequences of voting or consenting.

(a) If proposed corporate action requiring appraisal under W.S. 17-16-1302 is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert appraisal rights with respect to any class or series of shares:

(i) Shall deliver to the corporation before the vote is taken written notice of the shareholder's intent to demand payment if the proposed action is effectuated; and

(ii) Shall not vote or cause or permit to be voted any shares of the class or series in favor of the proposed action.

(b) If a corporate action specified in W.S. 17-16-1302(a) is to be approved by written consent, a shareholder who wishes to assert appraisal rights with respect to any class or series of shares shall not execute a consent in favor of the proposed action with respect to that class or series of shares.

(c) A shareholder who does not satisfy the requirements of subsection (a) or (b) of this section is not entitled to payment for his shares under this article.



17-16-1322. Appraisal notice and form.

17-16-1322. Appraisal notice and form.

(a) If corporate action requiring appraisal under W.S. 17-16-1302(a) becomes effective, the corporation shall deliver a written appraisal notice to all shareholders who satisfied the requirements of W.S. 17-16-1321(a) or (b). In the case of a merger under W.S. 17-16-1105, the parent shall deliver a written appraisal notice and form to all record shareholders who may be entitled to assert appraisal rights.

(b) The appraisal notice shall be sent no later than ten (10) days after the corporate action specified in W.S. 17-16-1302(a) became effective, and shall:

(i) Supply a form that:

(A) Specifies the first date of any announcement to shareholders made prior to the date the corporate action became effective of the principal terms of the proposed corporate action; and

(B) If such announcement was made, requires that the shareholder asserting appraisal rights certify whether beneficial ownership of the shares for which appraisal rights are asserted was acquired before that date; and

(C) Requires the shareholder asserting appraisal rights to certify that such shareholder did not vote for or consent to the transaction.

(ii) State:

(A) Where the form shall be sent and where certificates for certificated shares shall be deposited and the date by which those certificates shall be deposited, which date may not be earlier than the date for receiving the required form under subparagraph (B) of this paragraph;

(B) Date by which the corporation shall receive the form, which date may not be fewer than forty (40) nor more than sixty (60) days after the date the appraisal notice and form are sent pursuant to subsection (a) of this section, and state that the shareholder shall have waived the right to demand appraisal with respect to the shares unless the form is received by the corporation by such specified date;

(C) The corporation's estimate of the fair value of the shares;

(D) That, if requested in writing, the corporation will provide, to the shareholder so requesting, within ten (10) days after the date specified in subparagraph (B) of this paragraph the number of shareholders who return the forms by the specified date and the total number of shares owned by them; and

(E) The date by which the notice to withdraw under W.S. 17-16-1323 must be received, which date shall be within twenty (20) days after the date specified in subparagraph (B) of this paragraph.

(iii) Be accompanied by a copy of this article.



17-16-1323. Perfection of rights; right to withdraw.

17-16-1323. Perfection of rights; right to withdraw.

(a) A shareholder who receives notice pursuant to W.S. 17-16-1322 and who wishes to exercise appraisal rights shall sign and return the form sent by the corporation and, in the case of certificated shares, deposit his certificates in accordance with the terms of the notice by the date referred to in the notice pursuant to W.S. 17-16-1322(b)(ii)(B). In addition, if applicable, the shareholder shall certify on the form whether the beneficial owner of such shares acquired beneficial ownership of the shares before the date required to be set forth in the notice pursuant to W.S. 17-16-1322(b)(i). If a shareholder fails to make this certification, the corporation may elect to treat the shareholder's shares as after acquired shares under W.S. 17-16-1324. Once a shareholder deposits that shareholder's certificates or, in the case of uncertificated shares, returns the signed forms, that shareholder loses all rights as a shareholder, unless the shareholder withdraws pursuant to subsection (b) of this section.

(b) The shareholder who has complied with subsection (a) of this section may nevertheless decline to exercise appraisal rights and withdraw from the appraisal process by so notifying the corporation in writing by the date set forth in the appraisal notice pursuant to W.S. 17-16-1322(b)(ii)(E). A shareholder who fails to so withdraw from the appraisal process may not thereafter withdraw without the corporation's written consent.

(c) A shareholder who does not sign and return the form and, in the case of certificated shares, deposit his share certificates where required, each by the date set forth in the notice described in W.S. 17-16-1322(b), is not entitled to payment under this article.



17-16-1324. Payment.

17-16-1324. Payment.

(a) Except as provided in W.S. 17-16-1325, within one hundred twenty (120) days after the form required by W.S. 17-16-1322(b)(ii)(B) is due, the corporation shall pay in cash or other agreed upon consideration to those shareholders who complied with W.S. 17-16-1323 the amount the corporation estimates to be the fair value of his shares, plus interest.

(b) The payment to each shareholder pursuant to subsection (a) of this section shall be accompanied by:

(i) The annual financial statements specified in W.S. 17-16-1620(a) of the corporation that issued the shares to be appraised, which shall be of a date ending not more than sixteen (16) months before the date of payment and shall comply with W.S. 17-16-1620(b), provided that if such annual financial statements are not reasonably available, the corporation shall provide reasonably equivalent financial information. The corporation shall also provide the latest available quarterly financial statements, if any;

(ii) A statement of the corporation's estimate of the fair value of the shares which estimate shall equal or exceed the corporation's estimate given pursuant to W.S. 17-16-1322(b)(ii)(C);

(iii) A statement that shareholders described in subsection (a) of this section have the right to demand further payment under W.S. 17-16-1326 and that if any shareholder does not do so within the time period specified therein, the shareholder shall be deemed to have accepted such payment in full satisfaction of the corporation's obligations under this article.



17-16-1325. After-acquired shares.

17-16-1325. After-acquired shares.

(a) A corporation may elect to withhold payment required by W.S. 17-16-1324 from any shareholder who was required to, but did not certify that beneficial ownership of all of the shareholder's shares for which appraisal rights are asserted was acquired before the date set forth in the appraisal notice sent pursuant to W.S. 17-16-1322(b)(i).

(b) If the corporation elected to withhold payment under subsection (a) of this section, it shall, within thirty (30) days after the form required by W.S. 17-16-1322(b)(ii)(B) is due, notify all shareholders described in subsection (a) of this section:

(i) Of the information required by W.S. 17-16-1324(b)(i);

(ii) Of the corporation's estimate of fair value pursuant to W.S. 17-16-1324(b)(ii);

(iii) That they may accept the corporation's estimate of fair value, plus interest, in full satisfaction of their demands or demand appraisal under W.S. 17-16-1326;

(iv) That those shareholders who wish to accept the offer shall so notify the corporation of their acceptance of the corporation's offer within thirty (30) days after receiving the offer; and

(v) That those shareholders who do not satisfy the requirements for demanding appraisal under W.S. 17-16-1326 shall be deemed to have accepted the corporation's offer.

(c) Within ten (10) days after receiving the shareholder's acceptance pursuant to subsection (b) of this section, the corporation shall pay in cash or other agreed upon consideration the amount it offered under paragraph (b)(ii) of this section to each shareholder who agreed to accept the corporation's offer in full satisfaction of the shareholder's demand.

(d) Within one hundred thirty (130) days after sending the notice described in subsection (b) of this section, the corporation shall pay in cash the amount it offered to pay under paragraph (b)(ii) of this section to each shareholder described in paragraph (b)(v) of this section.



17-16-1326. Procedure if shareholder dissatisfied with payment or offer.

17-16-1326. Procedure if shareholder dissatisfied with payment or offer.

(a) A shareholder paid pursuant to W.S. 17-16-1324 who is dissatisfied with the amount of the payment may notify the corporation in writing of that shareholder's estimate of the fair value of his shares and demand payment of his estimate plus interest, less any payment under W.S. 17-16-1324. A shareholder offered payment under W.S. 17-16-1325 who is dissatisfied with that offer shall reject the offer and demand payment of the shareholder's stated estimate of the fair value of the shares plus interest.

(b) A shareholder who fails to notify the corporation in writing of that shareholder's demand to be paid the shareholder's stated estimate of the fair value plus interest under subsection (a) of this section within thirty (30) days after receiving the corporation's payment or offer of payment under W.S. 17-16-1324 or 17-16-1325, respectively, waives the right to demand payment under this section and shall be entitled only to the payment made or offered pursuant to those respective sections.



17-16-1330. Court action.

17-16-1330. Court action.

(a) If a shareholder makes a demand for payment under W.S. 17-16-1326 which remains unsettled, the corporation shall commence a proceeding within sixty (60) days after receiving the payment demand and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the sixty (60) day period, it shall pay each shareholder demanding appraisal rights whose demand remains unsettled the amount demanded pursuant to W.S. 17-16-1326 plus interest.

(b) The corporation shall commence the proceeding in the district court of the county where a corporation's principal office, or if none in this state, its registered office, is located. If the corporation is a foreign corporation without a registered office in this state, it shall commence the proceeding in the county in this state where the principal office or registered office of the domestic corporation merged with or whose shares were acquired by the foreign corporation was located at the time of the transaction.

(c) The corporation shall make all shareholders, whether or not residents of this state, whose demands remain unsettled parties to the proceeding as in an action against their shares and all parties shall be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

(d) The jurisdiction of the court in which the proceeding is commenced under subsection (b) of this section is plenary and exclusive. The court may appoint one (1) or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the powers described in the order appointing them, or in the amendment to it. The shareholders demanding appraisal rights are entitled to the same discovery rights as parties in other civil proceedings.

(e) Each shareholder made a party to the proceeding is entitled to judgment for:

(i) The amount, if any, by which the court finds the fair value of his shares, plus interest, exceeds the amount paid by the corporation to the shareholder for those shares; or

(ii) The fair value, plus accrued interest, of his after-acquired shares for which the corporation elected to withhold payment under W.S. 17-16-1325.



17-16-1331. Court costs and counsel fees.

17-16-1331. Court costs and counsel fees.

(a) The court in an appraisal proceeding commenced under W.S. 17-16-1330 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the corporation, except that the court may assess costs against all or some of the shareholders demanding appraisal, in amounts the court finds equitable, to the extent the court finds the shareholders demanding appraisal rights acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this article.

(b) The court in an appraisal proceeding may also assess the fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable:

(i) Against the corporation and in favor of any or all shareholders demanding appraisal if the court finds the corporation did not substantially comply with the requirements of W.S. 17-16-1320 through 17-16-1326; or

(ii) Against either the corporation or a shareholder demanding appraisal, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this article.

(c) If the court in an appraisal proceeding finds that the services of counsel and any other expenses incurred for any shareholder demanding appraisal were of substantial benefit to other shareholders similarly situated, and that the fees for those services and other expenses should not be assessed against the corporation, the court may direct that those fees and expenses be paid out of the amounts awarded the shareholders who were benefited.

(d) To the extent the corporation fails to make a required payment pursuant to W.S. 17-16-1324, 17-16-1325 or 17-16-1326, the shareholder may sue directly for the amount owed, and to the extent successful, shall be entitled to recover from the corporation all expenses of the suit.



17-16-1340. Other remedies limited.

17-16-1340. Other remedies limited.

(a) The legality of a proposed or completed corporate action described in W.S. 17-16-1302(a) may not be contested, nor may the corporate action be enjoined, set aside or rescinded, in a legal or equitable proceeding by a shareholder after the shareholders have approved the corporate action.

(b) Subsection (a) of this section does not apply to a corporate action that:

(i) Was not authorized and approved in accordance with the applicable provisions of:

(A) Article 9, 10, 11 or 12 of this act;

(B) The articles of incorporation or bylaws; or

(C) The resolution of the board of directors authorizing the corporate action.

(ii) Was procured as a result of fraud, a material misrepresentation or an omission of a material fact necessary to make statements made, in light of the circumstances in which they were made, not misleading;

(iii) Reserved;

(iv) Is approved by less than unanimous consent of the voting shareholders pursuant to W.S. 17-16-704 if:

(A) The challenge to the corporate action is brought by a shareholder who did not consent and as to whom notice of the approval of the corporate action was not effective at least ten (10) days before the corporate action was effected; and

(B) The proceeding challenging the corporate action is commenced within ten (10) days after notice of the approval of the corporate action is effective as to the shareholder bringing the proceeding.






ARTICLE 14 - DISSOLUTION

17-16-1401. Dissolution by incorporators or initial directors.

17-16-1401. Dissolution by incorporators or initial directors.

(a) A majority of the incorporators or initial directors of a corporation that has not issued shares or has not commenced business may dissolve the corporation by delivering to the secretary of state for filing articles of dissolution that set forth:

(i) The name of the corporation;

(ii) The date of its incorporation;

(iii) Either:

(A) That none of the corporation's shares has been issued; or

(B) That the corporation has not commenced business.

(iv) That no debt of the corporation remains unpaid;

(v) That the net assets of the corporation remaining after winding up have been distributed to the shareholders, if shares were issued; and

(vi) That a majority of the incorporators or initial directors authorized the dissolution.



17-16-1402. Dissolution by board of directors and shareholders.

17-16-1402. Dissolution by board of directors and shareholders.

(a) A corporation's board of directors may propose dissolution for submission to the shareholders.

(b) For a proposal to dissolve to be adopted:

(i) The board of directors shall recommend dissolution to the shareholders, unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders; and

(ii) The shareholders entitled to vote shall approve the proposal to dissolve as provided in subsection (e) of this section.

(c) The board of directors may condition its submission of the proposal for dissolution on any basis.

(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with W.S. 17-16-705. The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider dissolving the corporation.

(e) Unless the articles of incorporation or the board of directors, acting pursuant to subsection (c) of this section, require a greater vote or a vote by voting groups, adoption of the proposal to dissolve shall require the approval of the shareholders at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast exists.



17-16-1403. Articles of dissolution.

17-16-1403. Articles of dissolution.

(a) At any time after dissolution is authorized, the corporation may dissolve by delivering to the secretary of state for filing articles of dissolution setting forth:

(i) The name of the corporation;

(ii) The date dissolution was authorized;

(iii) If dissolution was approved by the shareholders a statement that the proposal to dissolve was duly approved by the shareholders in the manner required by this act and by the articles of incorporation.

(b) A corporation is dissolved upon the effective date of its articles of dissolution.

(c) For purposes of this article, "dissolved corporation" means a corporation whose articles of dissolution have become effective and includes a successor entity to which the remaining assets of the corporation are transferred subject to its liabilities for purposes of liquidation.



17-16-1404. Revocation of dissolution.

17-16-1404. Revocation of dissolution.

(a) A corporation may revoke its dissolution within one hundred twenty (120) days of the effective date of the dissolution.

(b) Revocation of dissolution shall be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

(c) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the secretary of state for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(i) The name of the corporation which shall satisfy the requirements of W.S. 17-16-401;

(ii) The effective date of the dissolution that was revoked;

(iii) The date that the revocation of dissolution was authorized;

(iv) If the corporation's board of directors or incorporators revoked the dissolution, a statement to that effect;

(v) If the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(vi) If shareholder action was required to revoke the dissolution, the information required by W.S. 17-16-1403(a)(iii).

(d) Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

(e) When the revocation of dissolution is effective, it relates back to and takes effect as if the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred, except the corporation may be required to adopt some other name by amending its articles of incorporation in the manner provided by this act so its name satisfies the requirements of W.S. 17-16-401.



17-16-1405. Effect of dissolution.

17-16-1405. Effect of dissolution.

(a) A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

(i) Collecting its assets;

(ii) Disposing of its properties that will not be distributed in kind to its shareholders;

(iii) Discharging or making provision for discharging its liabilities;

(iv) Distributing its remaining property among its shareholders according to their interests; and

(v) Doing every other act necessary to wind up and liquidate its business and affairs.

(b) Dissolution of a corporation does not:

(i) Transfer title to the corporation's property;

(ii) Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records;

(iii) Subject its directors or officers to standards of conduct different from those prescribed in article 8;

(iv) Change quorum or voting requirements for its board of directors or shareholders; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws;

(v) Prevent commencement of a proceeding by or against the corporation in its corporate name;

(vi) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(vii) Terminate the authority of the registered agent of the corporation.



17-16-1406. Known claims against dissolved corporation.

17-16-1406. Known claims against dissolved corporation.

(a) A dissolved corporation may dispose of the known claims against it by notifying its known claimants in writing of the dissolution at any time after its effective date.

(b) The written notice shall:

(i) Describe information that shall be included in a claim;

(ii) Provide a mailing address where a claim may be sent;

(iii) State the deadline, which may not be fewer than one hundred twenty (120) days from the effective date of the written notice, by which the dissolved corporation shall receive the claim; and

(iv) State that the claim will be barred if not received by the deadline.

(c) A claim against the dissolved corporation is barred:

(i) If a claimant who was given written notice under subsection (b) of this section does not deliver the claim to the dissolved corporation by the deadline; or

(ii) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within ninety (90) days from the effective date of the rejection notice.

(d) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

(e) A claim that is not barred by this section may be enforced in accordance with W.S. 17-16-1407(d).



17-16-1407. Other claims against dissolved corporation.

17-16-1407. Other claims against dissolved corporation.

(a) A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

(b) The notice shall:

(i) Be published one (1) time in a newspaper of general circulation in the county where the dissolved corporation's principal office, or, if none in this state, its registered office, is or was last located;

(ii) Describe the information that shall be included in a claim and provide a mailing address where the claim may be sent; and

(iii) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within three (3) years or the applicable statute of limitations, whichever is less, after the publication of the notice.

(c) If the dissolved corporation publishes a newspaper notice in accordance with subsection (b) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within three (3) years after the publication date of the newspaper notice:

(i) A claimant who did not receive written notice under W.S. 17-16-1406;

(ii) A claimant whose claim was timely sent to the dissolved corporation but not acted on; or

(iii) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim that is not barred by W.S. 17-16-1406(c) or subsection (c) of this section may be enforced:

(i) Against the dissolved corporation, to the extent of its undistributed assets; or

(ii) Except as provided in W.S. 17-16-1408(d), if the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of his pro rata share of the claim or the corporate assets distributed to him in liquidation, whichever is less, but a shareholder's total liability for all claims under this section may not exceed the total amount of assets distributed to the shareholder.



17-16-1408. Court proceedings.

17-16-1408. Court proceedings.

(a) A dissolved corporation that has published a notice under W.S. 17-16-1407 may file an application with the district court of the county where the dissolved corporation's principal office, or, if none in this state, its registered office is located for a determination of the amount and form of security to be provided for payment of claims that are contingent or have not been made known to the dissolved corporation or that are based on an event occurring after the effective date of dissolution but that, based on the facts known to the dissolved corporation, are reasonably estimated to arise after the effective date of dissolution. Provision need not be made for any claim that is or is reasonably anticipated to be barred under W.S. 17-16-1407(c).

(b) Within ten (10) days after the filing of the application, notice of the proceeding shall be given by the dissolved corporation to each claimant holding a contingent claim whose contingent claim is shown on the records of the dissolved corporation.

(c) The court may appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of the guardian, including all reasonable expert witness fees, shall be paid by the dissolved corporation.

(d) Provision by the dissolved corporation for security in the amount and the form ordered by the court under subsection (a) of this section shall satisfy the dissolved corporation's obligations with respect to claims that are contingent, have not been made known to the dissolved corporation or are based on an event occurring after the effective date of dissolution, and such claims may not be enforced against a shareholder who received assets in liquidation.



17-16-1409. Directors' duties.

17-16-1409. Directors' duties.

(a) Directors shall cause the dissolved corporation to discharge or make reasonable provision for the payment of claims and make distributions of assets to shareholders after payment or provision for claims.

(b) Directors of a dissolved corporation which has disposed of claims under W.S. 17-16-1406, 17-16-1407 or 17-16-1408 shall not be liable for breach of this section with respect to claims against the dissolved corporation.



17-16-1420. Grounds for administrative dissolution.

17-16-1420. Grounds for administrative dissolution.

(a) The secretary of state may commence a proceeding under W.S. 17-16-1421 to administratively dissolve a corporation if any of the following has occurred:

(i) The corporation does not deliver its annual reports or pay the annual license taxes to the secretary of state when due pursuant to W.S. 17-16-1630;

(ii) Reserved;

(iii) The corporation is without a registered agent or registered office in this state;

(iv) The corporation does not notify the secretary of state within thirty (30) days that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued;

(v) The corporation's period of duration stated in its articles of incorporation expires;

(vi) It is in the public interest and the corporation:

(A) Failed to provide records to the registered agent as required in W.S. 17-28-107;

(B) Has provided fraudulent information or has failed to correct false information upon request of the secretary of state on any filing under this act with the secretary of state; or

(C) Cannot be served by either the secretary of state or the registered agent at its address provided pursuant to W.S. 17-28-107.

(vii) An incorporator, director, officer or agent of the corporation signed a document he knew was false in any material respect with intent that the document be delivered to the secretary of state for filing;

(viii) The corporation has failed to respond to a valid and enforceable subpoena;

(ix) The corporation is in violation of W.S. 17-16-401(d)(v) or 17-16-1506(d)(v);

(x) The corporation has failed to pay any penalties imposed under W.S. 17-28-109.

(b) Prior to commencing a proceeding under W.S. 17-16-1421 the secretary of state may classify a corporation as delinquent awaiting administrative dissolution if the corporation meets any of the criteria in subsection (a) of this section.



17-16-1421. Procedure for and effect of administrative dissolution.

17-16-1421. Procedure for and effect of administrative dissolution.

(a) If the secretary of state determines that one (1) or more grounds exist under W.S. 17-16-1420 for dissolving a corporation, he shall serve the corporation with written notice of his determination under W.S. 17-28-104, except for W.S. 17-16-1420(a)(v) in which case dissolution is by choice and therefore automatic.

(b) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within sixty (60) days after service of the notice is perfected under W.S. 17-28-104, the secretary of state shall administratively dissolve the corporation by signing, either manually or in facsimile, a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the corporation under W.S. 17-28-104.

(c) A corporation administratively dissolved under W.S. 17-16-1420 continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under W.S. 17-16-1405 and notify claimants under W.S. 17-16-1406 and 17-16-1407.

(d) The administrative dissolution of a corporation does not terminate the authority of its registered agent.



17-16-1422. Reinstatement following administrative dissolution.

17-16-1422. Reinstatement following administrative dissolution.

(a) An officer or other person with proper authority at the time a corporation was administratively dissolved under W.S. 17-16-1421 may apply to the secretary of state for reinstatement within two (2) years after the effective date of dissolution. Reinstatement may be denied by the secretary of state if the corporation has been the subject of secretary of state and law enforcement investigation pertaining to fraud or any other violation of state or federal law, or if there is other reason to believe the corporation was engaged in illegal operations. The application shall:

(i) Recite the name of the corporation and the effective date of its administrative dissolution;

(ii) State that the ground or grounds for dissolution either did not exist or have been eliminated;

(iii) Reserved;

(iv) If the corporation was administratively dissolved for failing to deliver its annual report or pay the annual license taxes to the secretary of state when due pursuant to W.S. 17-16-1630, include payment of fees and taxes then delinquent and a reinstatement certificate fee prescribed pursuant to W.S. 17-16-122; and

(v) If the corporation was administratively dissolved for failure to maintain a registered agent, include payment of a two hundred fifty dollar ($250.00) reinstatement fee and payment of any fees and taxes then delinquent.

(b) If the secretary of state determines that the application contains the information required by subsection (a) of this section and that the information is correct, he shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites his determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under W.S. 17-28-104.

(c) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred.

(d) The corporation shall retain its registered corporate name during the two (2) year reinstatement period.

(e) A person who files any document under this section without proper corporate authority to do so is in violation of W.S. 6-5-308.



17-16-1423. Appeal from denial of reinstatement.

17-16-1423. Appeal from denial of reinstatement.

(a) If the secretary of state denies a corporation's application for reinstatement following administrative dissolution, he shall serve the corporation under W.S. 17-28-104 with a written notice that explains the reason or reasons for denial.

(b) The corporation may appeal the denial of reinstatement to the district court within thirty (30) days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the secretary of state's certificate of dissolution, the corporation's application for reinstatement, and the secretary of state's notice of denial.

(c) The court may summarily order the secretary of state to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.



17-16-1430. Grounds for judicial dissolution.

17-16-1430. Grounds for judicial dissolution.

(a) The district court may dissolve a corporation:

(i) In a proceeding by the attorney general if it is established that:

(A) The corporation obtained its articles of incorporation through fraud; or

(B) The corporation has continued to exceed or abuse the authority conferred upon it by law.

(ii) In a proceeding by a shareholder if it is established that:

(A) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock;

(B) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive or fraudulent;

(C) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two (2) consecutive annual meeting dates, to elect successors to directors whose terms have expired; or

(D) The corporate assets are being misapplied or wasted.

(iii) In a proceeding by a creditor if it is established that:

(A) The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

(B) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent.

(iv) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision;

(v) In a proceeding by a shareholder, if the corporation has abandoned its business and has failed within a reasonable time to liquidate and distribute its assets and dissolve.

(b) Reserved.

(c) Reserved.



17-16-1431. Procedure for judicial dissolution.

17-16-1431. Procedure for judicial dissolution.

(a) Venue for a proceeding by the attorney general to dissolve a corporation lies in Laramie county district court. Venue for a proceeding brought by any other party named in W.S. 17-16-1430 lies in the county where a corporation's principal office, or, if none in this state, its registered office, is or was last located.

(b) It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.

(d) Within ten (10) days of the commencement of a proceeding under W.S. 17-16-1430(a)(ii) to dissolve a corporation that has no shares listed on a national securities exchange or regularly traded in a market maintained by one (1) or more members of a national or affiliated securities association, the corporation must send to all shareholders, other than the petitioner, a notice stating that the shareholders are entitled to avoid the dissolution of the corporation by electing to purchase the petitioner's shares under W.S. 17-16-1434 and accompanied by a copy of W.S. 17-16-1434.



17-16-1432. Receivership or custodianship.

17-16-1432. Receivership or custodianship.

(a) A court in a judicial proceeding brought to dissolve a corporation may appoint one (1) or more receivers to wind up and liquidate, or one (1) or more custodians to manage, the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

(b) The court may appoint an individual or a domestic or foreign corporation authorized to transact business in this state as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(i) The receiver may:

(A) Dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and

(B) Sue and defend in his own name as receiver of the corporation in all Wyoming courts.

(ii) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its shareholders and creditors.

(e) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and his counsel from the assets of the corporation or proceeds from the sale of the assets.



17-16-1433. Decree of dissolution.

17-16-1433. Decree of dissolution.

(a) If after a hearing the court determines that one (1) or more grounds for judicial dissolution described in W.S. 17-16-1430 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the secretary of state, who shall file it.

(b) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with W.S. 17-16-1405 and the notification of claimants in accordance with W.S. 17-16-1406 and 17-16-1407.



17-16-1434. Election to purchase in lieu of dissolution.

17-16-1434. Election to purchase in lieu of dissolution.

(a) In a proceeding under W.S. 17-16-1430(a)(ii) to dissolve a corporation that has no shares listed on a national securities exchange or regularly traded in a market maintained by one (1) or more members of a national or affiliated securities association, the corporation may elect or, if it fails to elect, one (1) or more shareholders may elect to purchase all shares owned by the petitioning shareholder at the fair value of the shares. An election pursuant to this section shall be irrevocable unless the court determines that it is equitable to set aside or modify the election.

(b) An election to purchase pursuant to this section may be filed with the court at any time within ninety (90) days after the filing of the petition under W.S. 17-16-1430(a)(ii) or at such later time as the court in its discretion may allow. If the election to purchase is filed by one (1) or more shareholders, the corporation shall, within ten (10) days thereafter, give written notice to all shareholders, other than the petitioner. The notice must state the name and number of shares owned by the petitioner and the name and number of shares owned by each electing shareholder and must advise the recipients of their right to join in the election to purchase shares in accordance with this section. Shareholders who wish to participate must file notice of their intention to join in the purchase no later than thirty (30) days after the effective date of the notice to them. All shareholders who have filed an election or notice of their intention to participate in the election to purchase thereby become parties to the proceeding and shall purchase in proportion to their ownership of shares as of the date the first election was filed, unless they otherwise agree or the court otherwise directs. After an election has been filed by the corporation or one (1) or more shareholders, the proceeding under W.S. 17-16-1430(a)(ii) may not be discontinued or settled, nor may the petitioning shareholder sell or otherwise dispose of his shares, unless the court determines that it would be equitable to the corporation and the shareholders, other than the petitioner, to permit such discontinuance, settlement, sale or other disposition.

(c) If, within sixty (60) days of the filing of the first election, the parties reach agreement as to the fair value in terms of purchase of the petitioner's shares, the court shall enter an order directing the purchase of petitioner's shares upon the terms and conditions agreed to by the parties.

(d) If the parties are unable to reach an agreement as provided for in subsection (c) of this section, the court, upon application of any party, shall stay the W.S. 17-16-1430(a)(ii) proceedings and determine the fair value of the petitioner's shares as of the day before the date on which the petition under W.S. 17-16-1430(a)(ii) was filed or as of such other date as the court deems appropriate under the circumstances.

(e) Upon determining the fair value of the shares, the court shall enter an order directing the purchase upon such terms and conditions as the court deems appropriate, which may include payment of the purchase price in installments, where necessary in the interest of equity, provision for security to assure payment of the purchase price and any additional costs, fees and expenses as may have been awarded, and, if the shares are to be purchased by the shareholders, the allocation of shares among them. In allocating petitioner's shares among holders of different classes of shares, the court should attempt to preserve the existing distribution of voting rights among holders of different classes insofar as practicable and may direct that the holders of a specific class or classes shall not participate in the purchase. Interest may be allowed at the rate and from the date determined by the court to be equitable, but if the court finds that the refusal of the petitioning shareholder to accept an offer of payment was arbitrary or otherwise not in good faith, no interest shall be allowed. If the court finds that the petitioning shareholder had probable grounds for relief under W.S. 17-16-1430(a)(ii)(B) or (D), it may award to the petitioning shareholder reasonable fees and expenses of counsel and of any experts employed by him.

(f) Upon entry of an order under subsection (c) or (e) of this section, the court shall dismiss the petition to dissolve the corporation under W.S. 17-16-1430, and the petitioning shareholder shall no longer have any rights or status as a shareholder of the corporation, except the right to receive the amounts awarded to him by the order of the court which shall be enforceable in the same manner as any other judgment.

(g) The purchase order pursuant to subsection (e) of this section shall be made within ten (10) days after the date the order becomes final unless before that time the corporation files with the court a notice of its intention to adopt articles of dissolution pursuant to W.S. 17-16-1402 and 17-16-1403, which articles must then be adopted and filed within fifty (50) days thereafter. Upon filing of such articles of dissolution, the corporation shall be dissolved in accordance with provisions of W.S. 17-16-1405 through 17-16-1407, and the order entered pursuant to subsection (e) of this section shall no longer be of any force or effect, except that the court may award the petitioning shareholder reasonable fees and expenses in accordance with the provisions of the last sentence of subsection (e) of this section and the petitioner may continue to pursue any claims previously asserted on behalf of the corporation.

(h) Any payment by the corporation pursuant to an order under subsection (c) or (e) of this section, other than an award of fees and expenses pursuant to subsection (e) of this section, is subject to the provisions of W.S. 17-16-640.



17-16-1440. Deposit with state treasurer.

17-16-1440. Deposit with state treasurer.

Assets of a dissolved corporation that should be transferred to a creditor, claimant or shareholder of the corporation who cannot be found or who is not competent to receive them shall be reduced to cash and deposited with the state treasurer for safekeeping. When the creditor, claimant or shareholder furnishes satisfactory proof of entitlement to the amount deposited, the state treasurer shall pay him or his representative that amount.






ARTICLE 15 - FOREIGN CORPORATIONS

17-16-1501. Authority to transact business required.

17-16-1501. Authority to transact business required.

(a) A foreign corporation may not transact business in this state until it obtains a certificate of authority from the secretary of state.

(b) The following activities, among others, do not constitute transacting business within the meaning of subsection (a) of this section:

(i) Maintaining, defending or settling any proceeding;

(ii) Holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs;

(iii) Maintaining bank accounts;

(iv) Maintaining offices or agencies for the transfer, exchange and registration of the corporation's own securities or maintaining trustees or depositaries with respect to those securities;

(v) Selling through independent contractors;

(vi) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(vii) Creating or acquiring indebtedness, mortgages and security interests in real or personal property;

(viii) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(ix) Owning, without more, real or personal property;

(x) Conducting an isolated transaction that is completed within thirty (30) days and that is not one in the course of repeated transactions of a like nature; or

(xi) Transacting business in interstate commerce.

(c) The list of activities in subsection (b) of this section is not exhaustive.

(d) A foreign corporation, foreign limited partnership or foreign limited liability company which is either an organizer, a manager or member of a company is not required to obtain a certificate of authority to undertake its duties in these capacities.



17-16-1502. Consequences of transacting business without authority.

17-16-1502. Consequences of transacting business without authority.

(a) A foreign corporation transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(b) The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

(c) A court may stay a proceeding commenced by a foreign corporation, its successor or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(d) A foreign corporation which transacts business in this state without a certificate of authority shall be liable to this state, for the years or parts thereof during which it transacted business in this state without a certificate of authority, in an amount equal to all fees and license taxes, plus interest of eighteen percent (18%), which would have been imposed by law upon such corporation had it duly applied for and received a certificate of authority to transact business in this state as required by this act and thereafter filed all reports required by law, and in addition shall be liable for a penalty in the amount of five thousand dollars ($5,000.00), reasonable audit expenses and reasonable attorney fees. The secretary of state may refuse to issue a certificate of authority until all taxes, fees, interest, expenses and penalties due under this section have been paid to him. The attorney general may collect all penalties and other sums due under this subsection.

(e) Notwithstanding subsections (a) and (b) of this section, the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.



17-16-1503. Application for certificate of authority.

17-16-1503. Application for certificate of authority.

(a) A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the secretary of state for filing. The application shall set forth:

(i) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of W.S. 17-16-1506;

(ii) The name of the state or country under whose law it is incorporated;

(iii) Its date of incorporation and period of duration;

(iv) The street address of its principal office;

(v) The address of its registered office in this state and the name of its registered agent at that office;

(vi) The names and usual business addresses of its current directors and officers; and

(vii) Repealed By Laws 2009, Ch. 115, 3.

(viii) A statement that the corporation accepts the constitution of the state of Wyoming in compliance with the requirement of article 10, section 5 of the Wyoming constitution.

(ix) Repealed By Laws 2009, Ch. 115, 3.

(b) The foreign corporation shall deliver with the completed application a certificate of existence, or a document of similar import, dated not more than sixty (60) days prior to filing in Wyoming, duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated.

(c) The application for certificate of authority shall be accompanied by a written consent to appointment executed by the registered agent.



17-16-1504. Amended certificate of authority.

17-16-1504. Amended certificate of authority.

(a) A foreign corporation authorized to transact business in this state shall obtain an amended certificate of authority from the secretary of state if it changes:

(i) Its corporate name;

(ii) The period of its duration; or

(iii) The state or country of its incorporation.

(b) The requirements of W.S. 17-16-1503 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.



17-16-1505. Effect on certificate of authority.

17-16-1505. Effect on certificate of authority.

(a) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in this act.

(b) A foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and except as otherwise provided by this act is subject to the same duties, restrictions, penalties and liabilities now or later imposed on, a domestic corporation of like character.

(c) This act does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.



17-16-1506. Corporate name of foreign corporation.

17-16-1506. Corporate name of foreign corporation.

(a) If the corporate name of a foreign corporation does not satisfy the requirements of W.S. 17-16-401, the foreign corporation to obtain or maintain a certificate of authority to transact business in this state may use a fictitious name to transact business in this state if its real name is unavailable and it delivers to the secretary of state for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name.

(b) Except as authorized by subsections (c) and (d) of this section, the corporate name, including a fictitious name, of a foreign corporation shall not be the same as, or deceptively similar to the name of any trademark or service mark registered in this state and shall be distinguishable upon the records of the secretary of state from other business names as required by W.S. 17-16-401.

(c) A foreign corporation may apply to the secretary of state for authorization to use in this state the name of another corporation, incorporated or authorized to do business in this state, that is not distinguishable in accordance with the provisions of W.S. 17-16-401(c).

(i) Reserved;

(ii) Reserved.

(d) A foreign corporation may use in this state the name, including the fictitious name, of another domestic or foreign corporation that is used in this state if the other corporation is incorporated or authorized to transact business in this state and the foreign corporation has:

(i) Merged with the other corporation; or

(ii) Been formed by reorganization of the other corporation; or

(iii) Acquired all or substantially all of the assets, including the corporate name, of the other corporation; or

(iv) Repealed By Laws 1996, ch. 80, 3.

(v) Has received the written consent of the other corporation, which written consent also sets forth a description of a proposed merger, consolidation, dissolution, amendment to articles of incorporation or other intended corporate action which establishes to the reasonable satisfaction of the secretary of state that the coexistence of two (2) corporations using the same name will not continue for more than one hundred twenty (120) days.

(e) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of W.S. 17-16-401, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of W.S. 17-16-401 and obtains an amended certificate of authority under W.S. 17-16-1504.



17-16-1507. Registered office and registered agent of foreign corporation.

17-16-1507. Registered office and registered agent of foreign corporation.

(a) Each foreign corporation authorized to transact business in this state shall continuously maintain in this state:

(i) A registered office as provided in W.S. 17-28-101 through 17-28-111; and

(ii) A registered agent as provided in W.S. 17-28-101 through 17-28-111.

(A) Reserved;

(B) Reserved;

(C) Reserved.

(b) The provisions of W.S. 17-28-101 through 17-28-111 shall apply to all foreign corporations.



17-16-1508. Reserved.

17-16-1508. Reserved.



17-16-1509. Reserved.

17-16-1509. Reserved.



17-16-1510. Reserved.

17-16-1510. Reserved.



17-16-1511. Merger of foreign corporation authorized to transact business in this state.

17-16-1511. Merger of foreign corporation authorized to transact business in this state.

(a) Whenever a foreign corporation authorized to transact business in this state shall be a party to a statutory merger permitted by the laws of the state or country of incorporation, it shall, within thirty (30) days after a merger becomes effective, file with the secretary of state a current certificate of evidence issued by the proper officer of the state or country of incorporation which sets forth:

(i) The date of filing;

(ii) The names of each corporation involved and the states of incorporation; and

(iii) The name of the surviving corporation.

(b) It shall not be necessary for the corporation to procure either a new or amended certificate of authority to transact business in this state unless the name of the corporation is changed by merger or unless the corporation desires to pursue in this state other or additional purposes than those which it is then authorized to transact in this state.



17-16-1520. Withdrawal of foreign corporation.

17-16-1520. Withdrawal of foreign corporation.

(a) A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the secretary of state.

(b) A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the secretary of state for filing. The application shall set forth:

(i) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(ii) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(iii) That it revokes the authority of its registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(iv) A mailing address to which the secretary of state may mail a copy of any process served on him under paragraph (iii) of this subsection; and

(v) A commitment to notify the secretary of state in the future of any change in its mailing address.

(c) After the withdrawal of the corporation is effective, service of process on the secretary of state under this section is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign corporation at the mailing address set forth under subsection (b) of this section.



17-16-1521. Reserved.

17-16-1521. Reserved.



17-16-1522. Reserved.

17-16-1522. Reserved.



17-16-1523. Reserved.

17-16-1523. Reserved.



17-16-1530. Grounds for revocation.

17-16-1530. Grounds for revocation.

(a) The secretary of state may commence a proceeding under W.S. 17-16-1531 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(i) The corporation does not deliver its annual reports or pay the annual license taxes to the secretary of state when due pursuant to W.S. 17-16-1630;

(ii) Reserved;

(iii) The foreign corporation is without a registered agent or registered office in this state;

(iv) The foreign corporation does not inform the secretary of state under W.S. 17-28-102 or 17-28-103 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within thirty (30) days of the change, resignation or discontinuance;

(v) An incorporator, director, officer or agent of the foreign corporation signed a document he knew was false in any material respect with intent that the document be delivered to the secretary of state for filing;

(vi) Reserved;

(vii) The corporation has failed to respond to a valid and enforceable subpoena; or

(A) Has provided fraudulent information or has failed to correct false information upon request of the secretary of state on any filing under this act with the secretary of state; or

(B) Cannot be served by either the registered agent or by mail by the secretary of state acting as the agent for process.

(viii) It is in the public interest and the corporation:

(A) Has provided fraudulent information or has failed to correct false information upon request of the secretary of state on any filing under this act with the secretary of state; or

(B) Cannot be served by either the registered agent or by mail by the secretary of state acting as the agent for process.

(ix) The foreign corporation has failed to pay any penalties imposed under W.S. 17-28-109.

(b) Prior to commencing a proceeding under W.S. 17-16-1531 the secretary of state may classify a foreign corporation as delinquent awaiting administrative revocation if the foreign corporation meets any of the criteria in subsection (a) of this section.



17-16-1531. Procedure for and effect of revocation.

17-16-1531. Procedure for and effect of revocation.

(a) If the secretary of state determines that one (1) or more grounds exist under W.S. 17-16-1530 for revocation of a certificate of authority, he shall serve the foreign corporation with written notice of his determination under W.S. 17-28-104.

(b) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within sixty (60) days after service of the notice is perfected under W.S. 17-28-104, the secretary of state may revoke the foreign corporation's certificate of authority by signing, either manually or in facsimile, a certificate of revocation that recites the ground or grounds for revocation and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the foreign corporation under W.S. 17-28-104.

(c) The authority of a foreign corporation to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(d) The secretary of state's revocation of a foreign corporation's certificate of authority appoints the secretary of state the foreign corporation's agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state. Service of process on the secretary of state under this subsection is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the secretary of the foreign corporation at its principal office shown in its most recent annual report or in any subsequent communication received from the corporation stating the current mailing address of its principal office, or, if none are on file, in its application for a certificate of authority.

(e) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.



17-16-1532. Appeal from revocation.

17-16-1532. Appeal from revocation.

(a) A foreign corporation may appeal the secretary of state's revocation of its certificate of authority pursuant to W.S. 16-3-114, within thirty (30) days after service of the certificate of revocation is perfected under W.S. 17-28-104. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the secretary of state's certificate of revocation.

(b) The court may summarily order the secretary of state to reinstate the certificate of authority or may take any other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.



17-16-1533. Applicability of chapter 29 to foreign limited liability companies.

17-16-1533. Applicability of chapter 29 to foreign limited liability companies.

To the extent not inconsistent with the Wyoming Limited Liability Company Act, W.S. 17-29-101 through 17-29-1102, a limited liability company organized in another jurisdiction may do business in Wyoming by complying with W.S. 17-16-1501 through 17-16-1507, 17-16-1520, 17-16-1530 through 17-16-1532 and 17-28-101 through 17-28-111. The certificate of organization of a limited liability company organized in another jurisdiction may be revoked as provided in W.S. 17-16-1530 through 17-16-1532.



17-16-1534. Applicability of chapter 23 to foreign statutory trust companies.

17-16-1534. Applicability of chapter 23 to foreign statutory trust companies.

To the extent not inconsistent with the Wyoming Statutory Trust Act, W.S. 17-23-101 through 17-23-302, a statutory trust as defined in W.S. 17-23-102(a)(v), which is organized in another jurisdiction may do business in Wyoming by complying with W.S. 17-16-1501 through 17-16-1507, 17-16-1520 and 17-16-1530 through 17-16-1532.






ARTICLE 16 - RECORDS AND REPORTS

17-16-1601. Corporate records.

17-16-1601. Corporate records.

(a) A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

(b) A corporation shall maintain appropriate accounting records.

(c) A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders, in alphabetical order by class of shares showing the number and class of shares held by each.

(d) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(e) A corporation shall keep a copy of the following records at its principal office:

(i) Its articles or restated articles of incorporation and all amendments to them currently in effect;

(ii) Its bylaws or restated bylaws and all amendments to them currently in effect;

(iii) Resolutions adopted by its board of directors creating one (1) or more classes or series of shares, and fixing their relative rights, preferences and limitations, if shares issued pursuant to those resolutions are outstanding;

(iv) The minutes of all shareholders' meetings, and records of all action taken by shareholders without a meeting, for the past three (3) years;

(v) All written communications to shareholders generally within the past three (3) years, including the financial statements furnished for the past three (3) years under W.S. 17-16-1620;

(vi) A list of the names and business addresses of its current directors and officers; and

(vii) Its most recent annual report delivered to the secretary of state under W.S. 17-16-1630.



17-16-1602. Inspection of records by shareholders.

17-16-1602. Inspection of records by shareholders.

(a) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporation's principal office, any of the records of the corporation described in W.S. 17-16-1601(e) if the shareholder gives the corporation written notice of the shareholder's demand at least five (5) business days before the date on which the shareholder wishes to inspect and copy.

(b) A shareholder who has been of record for at least six (6) months immediately preceding his demand and who shall be the holder of record of at least five percent (5%) of all the outstanding shares of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the shareholder meets the requirements of subsection (c) of this section and gives the corporation written notice of the shareholder's demand at least five (5) business days before the date on which the shareholder wishes to inspect and copy:

(i) Excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders, and records of action taken by the shareholders or board of directors without a meeting, to the extent not subject to inspection under W.S. 17-16-1602(a);

(ii) Accounting records of the corporation; and

(iii) The record of shareholders.

(c) A shareholder may inspect and copy the records described in subsection (b) of this section only if:

(i) The shareholder's demand is made in good faith and for a proper purpose;

(ii) The shareholder describes with reasonable particularity his purpose and the records he desires to inspect; and

(iii) The records are directly connected with the shareholder's purpose.

(d) The right of inspection granted by this section may not be abolished or limited, but may be expanded, by a corporation's articles of incorporation or bylaws.

(e) This section does not affect:

(i) The right of a shareholder to inspect records under W.S. 17-16-720 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant; or

(ii) The power of a court, independently of this act, to compel the production of corporate records for examination.

(f) For purposes of this section, "shareholder" includes a beneficial owner whose shares are held in a voting trust or by a nominee on his behalf.



17-16-1603. Scope of inspection right.

17-16-1603. Scope of inspection right.

(a) A shareholder's agent or attorney has the same inspection and copying rights as the shareholder he represents.

(b) The right to copy records under W.S. 17-16-1602 includes, if reasonable, the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the shareholder.

(c) The corporation may comply with a shareholder's demand to inspect the record of shareholders under W.S. 17-16-1602(b)(iii) by providing the shareholder with a list of its shareholders that was compiled no earlier than the date of the shareholder's demand.

(d) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production, reproduction or transmission of the records.



17-16-1604. Court ordered inspection.

17-16-1604. Court ordered inspection.

(a) If a corporation does not allow a shareholder who complies with W.S. 17-16-1602(a) to inspect and copy any records required by that subsection to be available for inspection, the district court of the county where the corporation's principal office, or, if none in this state, its registered office, is located may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the shareholder.

(b) If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with W.S. 17-16-1602(b) and (c) may apply to the district court in the county where the corporation's principal office, or, if none in this state, its registered office, is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

(c) If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the shareholder's expenses, including reasonable counsel fees, incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

(d) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.



17-16-1605. Inspection of records by directors.

17-16-1605. Inspection of records by directors.

(a) A director of a corporation is entitled to inspect and copy the books, records and documents of the corporation at any reasonable time to the extent reasonably related to the performance of the director's duties as a director, including duties as a member of a committee, but not for any other purpose or in any manner that would violate any duty to the corporation.

(b) The district court of the county where the corporation's principal office, or if none in this state, its registered office, is located may order inspection and copying of the books, records and documents at the corporation's expense, upon application of a director who has been refused inspection rights, unless the corporation establishes that the director is not entitled to those inspection rights. The court shall dispose of an application under this subsection on an expedited basis.

(c) If an order is issued, the court may include provisions protecting the corporation from undue burden or expense, and prohibiting the director from using information obtained upon exercise of the inspection rights in a manner that would violate a duty to the corporation, and may also order the corporation to reimburse the director for the director's expenses, including reasonable counsel fees, incurred in connection with the application unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the director to inspect the records demanded.



17-16-1606. Exception to notice requirement.

17-16-1606. Exception to notice requirement.

(a) Whenever notice is required to be given under any provision of this act to any shareholder, the notice shall not be required to be given if:

(i) Notice of two (2) consecutive annual meetings, and all notices of meetings during the period between the two (2) consecutive annual meetings, have been sent to the shareholder at the shareholder's address as shown on the records of the corporation and have been returned undeliverable; or

(ii) All, but not less than two (2), payments of dividends on securities during a twelve (12) month period, or two (2) consecutive payments of dividends on securities during a period of more than twelve (12) months, have been sent to the shareholder at the shareholder's address as shown on the records of the corporation and have been returned undeliverable.

(b) If any shareholder shall deliver to the corporation a written notice setting forth the shareholder's then current address, the requirement that notice be given to the shareholder shall be reinstated.



17-16-1620. Financial statements for shareholders.

17-16-1620. Financial statements for shareholders.

(a) A corporation shall furnish, upon request, to its shareholders annual financial statements, which may be consolidated or combined statements of the corporation and one (1) or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the fiscal year, an income statement for that year, and a statement of changes in shareholders' equity for the year unless that information appears elsewhere in the financial statements. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements shall also be prepared on that basis. If detailed financial statements are not prepared for the corporation on an annual basis, then a copy of its federal income tax return will satisfy the requirements of this section.

(b) If the annual financial statements are reported upon by a public accountant, his report shall accompany them. If not, the statements shall be accompanied by a statement of the president or the person responsible for the corporation's accounting records:

(i) Stating his reasonable belief whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(ii) Describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.

(c) A corporation shall mail, upon request, the annual financial statements to each shareholder within one hundred twenty (120) days after the close of each fiscal year. Thereafter, on written request from a shareholder who was not mailed the statements, the corporation shall mail the shareholder the latest financial statements.



17-16-1621. Reserved.

17-16-1621. Reserved.



17-16-1622. Other reports to shareholders.

17-16-1622. Other reports to shareholders.

(a) If a corporation indemnifies or advances expenses to a director under W.S. 17-16-851 through 17-16-854 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the shareholders with or before the notice of the next shareholders' meeting.

(b) If a corporation issues or authorizes the issuance of shares for promissory notes or for promises to render services in the future, the corporation shall report in writing to the shareholders the number of shares authorized or issued, and the consideration received by the corporation, with or before the notice of the next shareholders' meeting.



17-16-1630. Filing of reports and payment of tax required; amount of tax; exemptions; records.

17-16-1630. Filing of reports and payment of tax required; amount of tax; exemptions; records.

(a) Every corporation organized under the laws of this state and every foreign corporation which obtains the right to transact and carry on business within this state (except banks, insurance companies and savings and loan associations) shall file with the secretary of state on or before the first day of the month of registration of every year a certification, under the penalty of perjury, by its treasurer or other fiscal agent setting forth its capital, property and assets located and employed in the state of Wyoming. The statement shall give the names and addresses of its officers and directors and the address of its principal office. On or before the first day of the month of registration of every year the corporation shall pay to the secretary of state in addition to all other statutory taxes and fees a license tax based upon the sum of its capital, property and assets reported, of fifty dollars ($50.00) or two-tenths of one mill on the dollar ($.0002), whichever is greater.

(i) Repealed By Laws 2000, Ch. 35, 2.

(ii) Repealed By Laws 2000, Ch. 35, 2.

(iii) Repealed By Laws 2000, Ch. 35, 2.

(iv) Repealed By Laws 2000, Ch. 35, 2.

(v) Repealed By Laws 2000, Ch. 35, 2.

(b) The provisions of W.S. 17-16-1630(a) shall be modified as follows:

(i) Repealed By Laws 2000, Ch. 35, 2.

(ii) Any corporation engaged in the public calling of carrying goods, passengers or information interstate is not required to comply with the provisions of W.S. 17-16-1630(a) except to the extent of capital, property and assets used in intrastate business in this state;

(iii) The value of all mines and mining claims from which gold, silver and other precious metals, soda, saline, coal, mineral oil or other valuable deposit, is or shall be produced is deemed equivalent to the assessed value of the gross product thereof, for the previous year;

(iv) The assessed value of any property shall be its actual value.

(c) Financial information in the annual report shall be current as of the end of the corporation's fiscal year immediately preceding the date the annual report is executed on behalf of the corporation. All other information in the annual report shall be current as of the date the annual report is executed on behalf of the corporation.

(d) If an annual report does not contain the information required by this section, the secretary of state shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction.

(e) Every corporation registered or authorized to do business in the state of Wyoming shall preserve for three (3) years at its principal place of business, suitable records and books as may be necessary to determine the amount of tax for which it is liable for under this act. All records and books shall be available for examination by the secretary of state or his designee during regular business hours except as arranged by mutual consent.

(f) In addition to other fees provided under this section, each corporation shall pay one hundred dollars ($100.00) to the secretary of state for initial incorporation or qualification to do business in Wyoming.



17-16-1631. Repealed By Laws 1997, ch. 192, 3.

17-16-1631. Repealed By Laws 1997, ch. 192, 3.



17-16-1632. Repealed By Laws 1997, ch. 192, 3.

17-16-1632. Repealed By Laws 1997, ch. 192, 3.



17-16-1633. Repealed By Laws 1997, ch. 192, 3.

17-16-1633. Repealed By Laws 1997, ch. 192, 3.






ARTICLE 17 - TRANSITION PROVISIONS

17-16-1701. Application to existing domestic corporations.

17-16-1701. Application to existing domestic corporations.

(a) Except as provided in subsection (b) of this section, this act applies to domestic corporations in existence on its effective date that were incorporated under any general statute of this state providing for incorporation of corporations for profit if power to amend or repeal the statute under which the corporation was incorporated was reserved.

(b) For corporations incorporated in Wyoming prior to the effective date of this act, the cumulative voting and shareholder preemptive rights provisions contained in former W.S. 17-1-123 and 17-1-130 are continued for a period of four (4) years from the effective date of this act unless the corporation amends its articles of incorporation to provide otherwise.



17-16-1702. Applications to qualified foreign corporations.

17-16-1702. Applications to qualified foreign corporations.

A foreign corporation authorized to transact business in this state on the effective date of this act is subject to this act but is not required to obtain a new certificate of authority to transact business under this act.



17-16-1703. Saving provisions.

17-16-1703. Saving provisions.

(a) Except as provided in subsection (b) of this section, the repeal of a statute by this act does not affect:

(i) The operation of the statute or any action taken under it before its repeal;

(ii) Any ratification, right, remedy, privilege, obligation or liability acquired, accrued or incurred under the statute before its repeal;

(iii) Any violation of the statute, or any penalty, forfeiture or punishment incurred because of the violation, before its repeal; or

(iv) Any proceeding, reorganization or dissolution commenced under the statute before its repeal, and the proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been repealed.

(b) If a penalty or punishment imposed for violation of a statute repealed by this act is reduced by this act, the penalty or punishment if not already imposed shall be imposed in accordance with this act.



17-16-1704. Reserved.

17-16-1704. Reserved.



17-16-1705. Reserved.

17-16-1705. Reserved.



17-16-1706. Reserved.

17-16-1706. Reserved.



17-16-1720. Transfer of a Wyoming corporation to another jurisdiction.

17-16-1720. Transfer of a Wyoming corporation to another jurisdiction.

(a) A corporation incorporated, domesticated or continued under this act may, if authorized by resolution duly adopted as set forth in subsection (g) of this section, and by the laws of any other jurisdiction, within or without the United States, apply to the proper officer of the other jurisdiction for a certificate of registration, and to the secretary of state of this state for a certificate of transfer. The application for certificate of transfer shall set forth the following:

(i) The name of the corporation immediately prior to the transfer, and if that name is unavailable for use in the foreign jurisdiction or the corporation desires to change its name in connection with the transfer, the name by which the corporation will be known in the foreign jurisdiction;

(ii) A statement of the jurisdiction to which the corporation is to be transferred;

(iii) A statement that the corporation shall surrender its certificate of incorporation under this act upon the effectiveness of the transfer;

(iv) A statement that the transfer was duly approved by the directors and the shareholders in the manner required under subsection (g) of this section; and

(v) Any other terms and conditions of the transfer, including any desired amendments to the articles of incorporation of the corporation following its transfer.

(b) The secretary of state shall require that the corporation maintain within the state an agent for service of process for at least one (1) year after the transfer is effected and shall impose any conditions he considers appropriate for the protection of creditors and stockholders, including the provision of notice to the public of the application described in subsection (a) of this section, the provision of a bond or a deposit of funds in an appropriate depository located in Wyoming and subject to the jurisdiction of the courts of Wyoming, and if such conditions are not met, the secretary of state may refuse to issue a certificate of transfer.

(c) The secretary of state, upon compliance by the applicant and the secretary with subsections (a) and (b) of this section and receipt of payment of the special toll charge prescribed by subsection (e) of this section shall immediately transmit a notice of issuance of a certificate of transfer to the proper officer of the jurisdiction to which the corporation is transferred.

(d) Upon issuance of a certificate of transfer, the corporation shall be continued as if it had been incorporated under the laws of the other jurisdiction and becomes a corporation under the laws of the other jurisdiction upon issuance by such jurisdiction of a certificate of registration.

(e) Every corporation organized, domesticated or continued under the laws of this state in order to receive a certificate of transfer pursuant to subsection (c) of this section shall pay to the secretary of state, in addition to all other statutory taxes and fees, a special toll charge of fifty dollars ($50.00).

(i) Repealed By Laws 2009, Ch. 115, 3.

(ii) Repealed By Laws 2009, Ch. 115, 3.

(iii) Repealed By Laws 2009, Ch. 115, 3.

(iv) Repealed By Laws 2009, Ch. 115, 3.

(v) Repealed By Laws 2009, Ch. 115, 3.

(vi) Repealed By Laws 2009, Ch. 115, 3.

(vii) Repealed By Laws 2009, Ch. 115, 3.

(viii) Repealed By Laws 2009, Ch. 115, 3.

(ix) Repealed By Laws 2009, Ch. 115, 3.

(x) Repealed By Laws 2009, Ch. 115, 3.

(f) Repealed By Laws 2009, Ch. 115, 3.

(g) A resolution to transfer the corporation to another jurisdiction shall be adopted by the board of directors, and shall thereafter be submitted to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the resolution, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors shall transmit to the shareholders the basis for that determination. The board of directors may condition its submission of the resolution to the shareholders on any basis. If the approval of the shareholders is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the resolution for transfer is to be submitted for approval. The notice shall contain or be accompanied by a copy or summary of the resolution and of the articles of incorporation of the corporation as they will be in effect in the new jurisdiction immediately after the transfer. Unless the articles of incorporation or the board of directors requires a greater vote or a greater number of votes to be present, approval of the resolution requires the affirmative vote of a majority of the shareholders at a meeting at which a quorum, consisting of a majority of the votes entitled to be cast, is present, and, if any class or series of shares is entitled to vote as a separate group on the resolution, the approval of each such separate voting group at a meeting at which a quorum of the voting group consisting of at least a majority of the votes entitled to be cast on the resolution by that voting group exists. Separate voting by voting groups is required to the extent the same would be required for a proposed amendment to the articles of incorporation.

(h) The corporation may represent to the proper officer of the jurisdiction to which the corporation is transferred that the laws of the state of Wyoming permit such transfer, and may describe the permission extended by this section as authorizing the domestication, continuance or other transfer of domicile as may be required by the laws of the foreign jurisdiction in order for the corporation to be accepted in that jurisdiction, provided that the corporation may not misrepresent the requirements or effects of the provisions of this section.






ARTICLE 18 - DOMESTICATION AND CONTINUANCE OF FOREIGNCORPORATIONS; TRANSFER OF DOMESTIC CORPORATIONS

17-16-1801. Domestication of foreign corporations.

17-16-1801. Domestication of foreign corporations.

Any corporation incorporated under the laws of any of the several states of the United States for any purpose except acting as an insurer as defined in W.S. 26-1-102(a)(xvi), or acting as a financial institution as described by W.S. 13-1-101(a)(ix) may become a domestic corporation of this state by delivering or causing to be delivered to the secretary of state articles of domestication. Upon filing the articles of domestication, the secretary of state shall issue to the foreign corporation a certificate of domestication which shall continue the corporation as if it had been incorporated under this act. The articles of domestication, upon being filed by the secretary of state, constitute the articles of the domesticated foreign corporation and it shall thereafter have all the powers and privileges and be subjected to all the duties and limitations granted and imposed upon domestic corporations under the provisions of the Wyoming Business Corporation Act. A corporation does not become a resident for the purpose of W.S. 16-6-101 through 16-6-118 solely because it becomes a domestic corporation under this section.



17-16-1802. Application for certificate of domestication; articles of domestication.

17-16-1802. Application for certificate of domestication; articles of domestication.

(a) A foreign corporation, in order to procure a certificate of domestication shall file articles of domestication with the secretary of state, which articles shall include and set forth:

(i) A certified copy of its original articles of incorporation and all amendments thereto or its equivalent basic corporate charter or other authorization, and a certificate of good standing not more than thirty (30) days old;

(ii) The name of the corporation and the jurisdiction under the laws of which it is incorporated;

(iii) The date of incorporation and the period of duration of the corporation;

(iv) The address of the principal office of the corporation and the jurisdiction under the laws of which it is incorporated;

(v) The address of the proposed registered office of the corporation in this state, and the name of its proposed registered agent in this state at that address;

(vi) The purpose or purposes of the corporation which it proposes to pursue in the transaction of business in this state;

(vii) The names and addresses of the directors and officers of the corporation;

(viii) A statement of the aggregate number of shares or other ownership units which the corporation has authority to issue, itemized by classes, par value of shares, shares without par value and series, if any, within a class;

(ix) A statement of the aggregate number of issued shares or other ownership units itemized by classes, par value of shares, shares without par value and series, if any, within a class;

(x) A statement that the corporation accepts the constitution of this state in compliance with the requirement of article 10, section 5 of the Wyoming constitution;

(xi) Any additional information as may be necessary or appropriate to enable the secretary of state to determine whether the corporation is entitled to a certificate of domestication evidencing its authority to transact business in this state, and to determine and assess the fees and license taxes under the laws of this state.



17-16-1810. Continuance of foreign corporations.

17-16-1810. Continuance of foreign corporations.

(a) Subject to subsection (b) of this section, any corporation incorporated for any purpose except acting as an insurer as defined in W.S. 26-1-102(a)(xvi), or acting as a financial institution as described by W.S. 13-1-101(a)(ix) under the laws of any jurisdiction other than this state may, if the jurisdiction will acknowledge the corporation's termination of domicile in the foreign jurisdiction, apply to the secretary of state for registration under this act, thus continuing the foreign corporation in Wyoming as if it had been incorporated in this state. The secretary of state may issue a certificate of registration upon receipt of an application supported by articles of continuance as provided by this act together with the statements, information and documents set out in subsection (c) of this section. The certificate of registration may then be issued subject to any limitations and conditions and may contain any provisions as may appear proper to the secretary of state.

(b) The secretary of state shall cause notice of issuance of a certificate of registration to be given forthwith to the proper officer of the jurisdiction in which the corporation was previously incorporated.

(c) The articles of continuance filed by a foreign corporation with the secretary of state shall contain:

(i) A certified copy of its original articles of incorporation and all amendments thereto or its equivalent basic corporate charter or other authorization;

(ii) The name of the corporation and the jurisdiction under the laws of which it is incorporated;

(iii) The date of incorporation and the period of duration of the corporation;

(iv) The address of the principal office of the corporation;

(v) The address of the proposed registered office of the corporation in this state and the name of its proposed registered agent in this state at the address;

(vi) The purpose or purposes of the corporation which it proposes to pursue in the transaction of business in this state;

(vii) The names and respective business addresses of the directors and officers of the corporation;

(viii) A statement of the aggregate number of shares or other ownership units which the corporation has authority to issue, itemized by classes, par value of shares, shares without par value and series, if any, within a class;

(ix) A statement of the aggregate number of issued shares or other ownership units itemized by classes, par value of shares, shares without par value and series, if any, within a class;

(x) Such additional information concerning capital structure or financial status as the secretary of state deems necessary to establish fees;

(xi) A statement that the corporation accepts the constitution of this state in compliance with the requirements of article 10, section 5 of the Wyoming constitution;

(xii) Any additional information necessary or appropriate to enable the secretary of state to determine whether the corporation is entitled to a certificate of registration evidencing its authority to transact business in the state and to determine and to assess any fees and taxes under the laws of this state;

(xiii) Any additional information permitted in articles of incorporation under W.S. 17-16-202.

(d) The application shall be executed by the corporation by its president or other officer, director, trustee, manager or person performing functions equivalent to those of a president and who is authorized to execute the application on behalf of the corporation and shall be verified by the officer signing the application.

(e) The provisions of the articles of continuance may, without expressly so stating, vary from the provisions of the corporation's articles of incorporation or equivalent basic corporate charter or other authorization, if the variation is one which a corporation incorporated under the Wyoming Business Corporation Act could effect by way of amendment to its articles of incorporation. Upon issuance of a certificate of continuance by the secretary of state, the articles of continuance shall be deemed to be the articles of incorporation of the continued corporation. The corporation may elect to incorporate by reference in the articles of continuance its basic corporate charter or other authorization which had been adopted by the corporation in the foreign jurisdiction, in order to permit the same to continue to act as the articles of incorporation of the corporation, provided, however, that such basic corporate charter or other authorization shall be deemed amended to the extent necessary to make the same conform to the laws of Wyoming and to the provisions of the articles of continuance.

(f) Except for the purpose of W.S. 16-6-101 through 16-6-118, the existence of any corporation heretofore or hereafter issued a certificate of continuation under this act shall be deemed to have commenced on the date the corporation commenced its existence in the jurisdiction in which the corporation was first formed, incorporated or otherwise came into being. The laws of Wyoming shall apply to a corporation continuing under this act to the same extent as if the corporation had been incorporated under the laws of Wyoming from and after the issuance of a certificate of continuation under this act by the secretary of state to the corporation. When a foreign corporation is continued as a corporation under this act, such continuance shall not affect the corporation's ownership of its property or liability for any existing obligations, causes of action, claims, pending or threatened prosecutions or civil or administrative actions, convictions, rulings, orders, judgments, or any other characteristics or aspects of the corporation and its existence.

(g) A share of stock of a foreign corporation issued before the corporation's continuance in Wyoming is deemed to have been issued in compliance with the Wyoming Business Corporation Act and the provisions of the articles of continuance, irrespective of whether the share is fully paid and nonassessable, and irrespective of any designation, rights, privileges, restrictions or conditions set out on or referred to in the certificate representing the share, and irrespective of whether the certificate is in registered or bearer form. Continuance under this act does not deprive a stockholder of any right or privilege that he claims under, or relieve the stockholder of any liability in respect of, an issued share.

(h) As used in this section, the term "corporation" shall include any incorporated organization, foundation, trust, association, or similar entity which appears to the secretary of state to possess characteristics sufficiently similar to those of a corporation organized under the Wyoming Business Corporation Act.

(j) This act applies to all corporations continued in Wyoming on the effective date of this act. The repeal of any statute or part thereof by this act shall have such effect as is provided in W.S. 17-16-1703.









CHAPTER 17 - CLOSE CORPORATION SUPPLEMENT

ARTICLE 1 - PROVISIONS

17-17-101. Short title.

17-17-101. Short title.

This chapter shall be known and may be cited as the "Wyoming Statutory Close Corporation Supplement."



17-17-102. Application of Wyoming Business Corporation Act and the provisions of W.S. 17-3-101 through 17-3-104.

17-17-102. Application of Wyoming Business Corporation Act and the provisions of W.S. 17-3-101 through 17-3-104.

(a) The Wyoming Business Corporation Act applies to statutory close corporations to the extent not inconsistent with the provisions of this chapter.

(b) This chapter applies to a professional corporation organized under W.S. 17-3-101 through 17-3-104 whose articles of incorporation contain the statement required by W.S. 17-17-103(a), except insofar as W.S. 17-3-101 through 17-3-104 contain inconsistent provisions.

(c) This chapter does not repeal or modify any statute or rule of law that is or would apply to a corporation that is organized under the Wyoming Business Corporation Act and the provisions of W.S. 17-3-101 through 17-3-104 and that does not elect to become a statutory close corporation under W.S. 17-17-103.



17-17-103. Definition and election of statutory close corporation status.

17-17-103. Definition and election of statutory close corporation status.

(a) A statutory close corporation is a corporation whose articles of incorporation contain a statement that the corporation is a statutory close corporation.

(b) A corporation having thirty-five (35) or fewer shareholders may become a statutory close corporation by amending its articles of incorporation to include the statement required by subsection (a) of this section. For corporations formed prior to January 1, 1990, the amendment shall be approved by all of the holders of the votes of each class or series of shares of the corporation, whether or not otherwise entitled to vote on amendments. For corporations formed on or after January 1, 1990, the amendment must be approved by the holders of at least two-thirds (2/3) of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not otherwise entitled to vote on amendments. If the amendment is adopted, a shareholder who voted against the amendment is entitled to assert dissenters' rights under W.S. 17-16-1301 through 17-16-1331.



17-17-110. Notice of statutory close corporations status on issued shares.

17-17-110. Notice of statutory close corporations status on issued shares.

(a) The following statement must appear conspicuously on each share certificate issued by a statutory close corporation:

The rights of shareholders in a statutory close corporation may differ materially from the rights of shareholders in other corporations. Copies of the articles of incorporation and bylaws, shareholders' agreements, and other documents, any of which may restrict transfers and affect voting and other rights, may be obtained by a shareholder on written request to the corporation.

(b) Within a reasonable time after the issuance or transfer of uncertificated shares, the corporation shall send to the shareholders a written notice containing the information required by subsection (a) of this section.

(c) The notice required by this section satisfies all requirements of this chapter and of W.S. 17-16-627 that notice of share transfer restrictions be given.

(d) A person claiming an interest in shares of a statutory close corporation which has complied with the notice requirement of this section is bound by the documents referred to in the notice. A person claiming an interest in shares of a statutory close corporation which has not complied with the notice requirement of this section is bound by any documents of which he, or a person through whom he claims, has knowledge or notice.

(e) A corporation shall provide to any shareholder upon his written request and without charge copies of provisions that restrict transfer or affect voting or other rights of shareholders appearing in articles of incorporation, bylaws, or shareholders' or voting trust agreements filed with the corporation.



17-17-111. Share transfer prohibition.

17-17-111. Share transfer prohibition.

(a) An interest in shares of a statutory close corporation may not be voluntarily or involuntarily transferred, by operation of law or otherwise, except to the extent permitted by the articles of incorporation or under W.S. 17-17-112 or pursuant to a buy-sell agreement entered into by all the shareholders.

(b) Except to the extent the articles of incorporation provide otherwise, this section does not apply to a transfer:

(i) To the corporation or to any other holder of the same class or series of shares;

(ii) To members of the shareholder's immediate family, or to a trust, all of whose beneficiaries are members of the shareholder's immediate family, which immediate family consists of his spouse, parents, lineal descendants, including adopted children and stepchildren, and the spouse of any lineal descendant, and brothers and sisters;

(iii) That has been approved in writing by all of the holders of the corporation's shares having general voting rights;

(iv) To a personal representative upon the death of a shareholder or to a trustee or receiver as the result of a bankruptcy, insolvency, dissolution or similar proceeding brought by or against a shareholder;

(v) By merger, consolidation or share exchange under W.S. 17-16-1101 through 17-16-1114, or an exchange of existing shares for other shares of a different class or series in the corporation;

(vi) By a pledge as collateral for a loan that does not grant the pledgee any voting rights possessed by the pledgor; or

(vii) Made after termination of the corporation's status as a statutory close corporation.



17-17-112. Share transfer after first refusal by corporation.

17-17-112. Share transfer after first refusal by corporation.

(a) A person desiring to transfer shares of a statutory close corporation subject to the transfer prohibition of W.S. 17-17-111 must first offer them to the corporation by obtaining an offer to purchase the shares for cash from a third person who is eligible to purchase the shares under subsection (b) of this section. The offer by the third person must be in writing and state the offeror's name and address, the number and class, or series, of shares offered, the offering price per share, and the other terms of the offer.

(b) A third person is eligible to purchase the shares if:

(i) He is eligible to become a qualified shareholder under any federal or state tax statute the corporation has adopted and he agrees in writing not to terminate his qualification without the approval of the remaining shareholders; and

(ii) His purchase of the shares will not impose a personal holding company tax or similar federal or state penalty tax on the corporation.

(c) The person desiring to transfer shares shall deliver the offer to the corporation, and by doing so offers to sell the shares to the corporation on the terms of the offer. Within twenty (20) days after the corporation receives the offer, the corporation shall call a special shareholders' meeting, to be held not more than forty (40) days after the call, to decide whether the corporation should purchase all, but not less than all, of the offered shares. The offer must be approved by the affirmative vote of the holders of a majority of votes entitled to be cast at the meeting, excluding votes in respect of the shares covered by the offer.

(d) The corporation must deliver to the offering shareholder written notice of acceptance within seventy-five (75) days after receiving the offer or the offer is rejected. If the corporation makes a counteroffer, the shareholder must deliver to the corporation written notice of acceptance within fifteen (15) days after receiving the counteroffer or the counteroffer is rejected. If the corporation accepts the original offer or the shareholder accepts the corporation's counteroffer, the shareholder shall deliver to the corporation duly endorsed certificates for the shares, or instruct the corporation in writing to transfer the shares if uncertificated, within twenty (20) days after the effective date of the notice of acceptance. The corporation may specifically enforce the shareholder's delivery or instruction obligation under this subsection.

(e) A corporation accepting an offer to purchase shares under this section may allocate some or all of the shares to one (1) or more of its shareholders or to other persons if all the shareholders voting in favor of the purchase approve the allocation. If the corporation has more than one (1) class or series of shares, however, the remaining holders of the class or series of shares being purchased are entitled to a first option to purchase the shares not purchased by the corporation in proportion to their shareholdings or in some other proportion agreed to by all the shareholders participating in the purchase.

(f) If an offer to purchase shares under this section is rejected, the offering shareholder, for a period of one hundred twenty (120) days after the corporation received his offer, is entitled to transfer to the third person offeror all, but not less than all, of the offered shares in accordance with the terms of his offer to the corporation.



17-17-113. Attempted share transfer in breach of prohibition.

17-17-113. Attempted share transfer in breach of prohibition.

(a) An attempt to transfer shares in a statutory close corporation in violation of a prohibition against transfer binding on the transferee is ineffective.

(b) An attempt to transfer shares in a statutory close corporation in violation of a prohibition against transfer that is not binding on the transferee, either because the notice required by W.S. 17-17-110 was not given or because the prohibition is held unenforceable by a court, gives the corporation an option to purchase the shares from the transferee for the same price and on the same terms that he purchased them. To exercise its option, the corporation must give the transferee written notice within thirty (30) days after they are presented for registration in the transferee's name. The corporation may specifically enforce the transferee's sale obligation upon exercise of its purchase option.



17-17-114. Compulsory purchase of shares after death of shareholder.

17-17-114. Compulsory purchase of shares after death of shareholder.

(a) This section, and W.S. 17-17-115 through 17-17-117, apply to a statutory close corporation only if so provided in its articles of incorporation. If these sections apply, the personal representative of the estate or the surviving joint tenant of a deceased shareholder may require the corporation to purchase or cause to be purchased all, but not less than all, of the decedent's shares or jointly owned shares or to be dissolved.

(b) The provisions of W.S. 17-17-115 through 17-17-117 may be modified only if the modification is set forth or referred to in the articles of incorporation.

(c) An amendment to the articles of incorporation to provide for application of W.S. 17-17-115 through 17-17-117, or to modify or delete the provisions of these sections, must be approved by the holders of at least two-thirds (2/3) of the votes of each class or series of shares of the statutory close corporation, voting as separate voting groups, whether or not otherwise entitled to vote on amendments. If the corporation has no shareholders when the amendment is proposed, it must be approved by at least two-thirds (2/3) of the subscribers for shares, if any, or, if none, by all of the incorporators.

(d) A shareholder who votes against an amendment to modify or delete the provisions of W.S. 17-17-115 through 17-17-117 is entitled to dissenters' rights under W.S. 17-16-1301 through 17-16-1331 if the amendment upon adoption terminates or substantially alters his existing rights under these sections to have his shares purchased.

(e) A shareholder may waive his and his estate's rights under W.S. 17-17-115 through 17-17-117 by a signed writing.

(f) W.S. 17-17-115 through 17-17-117 do not prohibit any other agreement providing for the purchase of shares upon a shareholder's death, nor do they prevent a shareholder from enforcing any remedy he has independent of these sections.



17-17-115. Exercise of compulsory purchase right.

17-17-115. Exercise of compulsory purchase right.

(a) A person entitled and desiring to exercise the compulsory purchase right described in W.S. 17-17-114 must deliver a written notice to the corporation, within one hundred twenty (120) days after the death of the shareholder, describing the number and class or series of shares beneficially owned by the decedent and requesting that the corporation offer to purchase the shares.

(b) Within twenty (20) days after the effective date of the notice, the corporation shall call a special shareholders' meeting, to be held not more than forty (40) days after the call, to decide whether the corporation should offer to purchase the shares. A purchase offer must be approved by the affirmative vote of the holders of a majority of votes entitled to be cast at the meeting, excluding votes in respect of the shares covered by the notice.

(c) The corporation must deliver a purchase offer to the person requesting it within seventy-five (75) days after the effective date of the request notice. A purchase offer must be accompanied by the corporation's balance sheet as of the end of a fiscal year ending not more than sixteen (16) months before the effective date of the request notice, an income statement for that year, a statement of changes in shareholders' equity for that year, and the latest available interim financial statements, if any. The person must accept the purchase offer in writing within fifteen (15) days after receiving it or the offer is rejected.

(d) A corporation agreeing to purchase shares under this section may allocate some or all of the shares to one (1) or more of its shareholders or to other persons if all the shareholders voting in favor of the purchase offer approve the allocation. If the corporation has more than one (1) class or series of shares, however, the remaining holders of the class or series of shares being purchased are entitled to a first option to purchase the shares not purchased by the corporation in proportion to their shareholdings or in some other proportion agreed to by all the shareholders participating in the purchase.

(e) If price and other terms of a compulsory purchase of shares are fixed or are to be determined by the articles of incorporation, bylaws, or a written agreement, the price and terms so fixed or determined govern the compulsory purchase unless the purchaser defaults, in which event the buyer is entitled to commence a proceeding for dissolution under W.S. 17-17-116.



17-17-116. Court action to compel purchase.

17-17-116. Court action to compel purchase.

(a) If an offer to purchase shares made under W.S. 17-17-115 is rejected, or if no offer is made, the person exercising the compulsory purchase right may commence a proceeding against the corporation to compel the purchase in the district court of the county where the corporation's principal office, or, if none in this state, its registered office, is located. The corporation at its expense shall notify in writing all of its shareholders, and any other person the court directs, of the commencement of the proceeding. The jurisdiction of the court in which the proceeding is commenced under this subsection is plenary and exclusive.

(b) The court shall determine the fair value of the shares subject to compulsory purchase in accordance with the standards set forth in W.S. 17-17-142 together with terms for the purchase. Upon making these determinations the court shall order the corporation to purchase or cause the purchase of the shares or empower the person exercising the compulsory purchase right to have the corporation dissolved.

(c) After the purchase order is entered, the corporation may petition the court to modify the terms of purchase and the court may do so if it finds that changes in the financial or legal ability of the corporation or other purchaser to complete the purchase justify a modification.

(d) If the corporation or other purchaser does not make a payment required by the court's order within thirty (30) days of its due date, the seller may petition the court to dissolve the corporation and, absent a showing of good cause for not making the payment, the court shall do so.

(e) A person making a payment to prevent or cure a default by the corporation or other purchaser is entitled to recover the payment from the defaulter.



17-17-117. Court costs and other expenses.

17-17-117. Court costs and other expenses.

(a) The court in a proceeding commenced under W.S. 17-17-116 shall determine the total costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court and of counsel and experts employed by the parties. Except as provided in subsection (b) of this section, the court shall assess these costs equally against the corporation and the party exercising the compulsory purchase right.

(b) The court may assess all or a portion of the total costs of the proceeding:

(i) Against the person exercising the compulsory purchase right if the court finds that the fair value of the shares does not substantially exceed the corporation's last purchase offer made before commencement of the proceeding and that the person's failure to accept the offer was arbitrary, or otherwise not in good faith; or

(ii) Against the corporation if the court finds that the fair value of the shares substantially exceeds the corporation's last sale offer made before commencement of the proceeding and that the offer was arbitrary, or otherwise not made in good faith.



17-17-120. Shareholder agreements.

17-17-120. Shareholder agreements.

(a) All the shareholders of a statutory close corporation may agree in writing to regulate the exercise of the corporate powers and the management of the business and affairs of the corporation or the relationship among the shareholders of the corporation.

(b) An agreement authorized by this section is effective although:

(i) It eliminates a board of directors;

(ii) It restricts the discretion or powers of the board or authorizes director proxies or weighted voting rights;

(iii) Its effect is to treat the corporation as a partnership; or

(iv) It creates a relationship among the shareholders or between the shareholders and the corporation that would otherwise be appropriate only among partners.

(c) If the corporation has a board of directors, an agreement authorized by this section restricting the discretion or powers of the board relieves directors of liability imposed by law, and imposes that liability on each person in whom the board's discretion or power is vested, to the extent that the discretion or powers of the board of directors are governed by the agreement.

(d) A provision eliminating a board of directors in an agreement authorized by this section is not effective unless the articles of incorporation contain a statement to that effect as required by W.S. 17-17-121.

(e) A provision entitling one (1) or more shareholders to dissolve the corporation under W.S. 17-17-133 is effective only if a statement of this right is contained in the articles of incorporation.

(f) To amend an agreement authorized by this section, all the shareholders must approve the amendment in writing unless the agreement provides otherwise.

(g) Subscribers for shares may act as shareholders with respect to an agreement authorized by this section if shares are not issued when the agreement was made.

(h) This section does not prohibit any other agreement between or among shareholders in a statutory close corporation.



17-17-121. Elimination of board of directors.

17-17-121. Elimination of board of directors.

(a) A statutory close corporation may operate without a board of directors if its articles of incorporation contain a statement to that effect.

(b) An amendment to articles of incorporation eliminating a board of directors must be approved by all the shareholders of the corporation, whether or not otherwise entitled to vote on amendments, or if no shares have been issued, by all the subscribers for shares, if any, or if none, by all the incorporators.

(c) While a corporation is operating without a board of directors as authorized by subsection (a) of this section:

(i) All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, the shareholders;

(ii) Unless the articles of incorporation provide otherwise:

(A) Action requiring director approval or both director and shareholder approval is authorized if approved by the shareholders; and

(B) Action requiring a majority or greater percentage vote of the board of directors is authorized if approved by the majority or greater percentage of the votes of shareholders entitled to vote on the action.

(iii) A shareholder is not liable for his act or omission, although a director would be, unless the shareholder was entitled to vote on the action;

(iv) A requirement by a state or the United States that a document delivered for filing contain a statement that specified action has been taken by the board of directors is satisfied by a statement that the corporation is a statutory close corporation without a board of directors and that the action was approved by the shareholders; and

(v) The shareholders by resolution may appoint one (1) or more shareholders to sign documents as "designated directors."

(d) An amendment to articles of incorporation deleting the statement eliminating a board of directors must be approved by the holders of at least two-thirds (2/3) of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not otherwise entitled to vote on amendments. The amendment must also specify the number, names and addresses of the corporation's directors or describe who will perform the duties of a board under W.S. 17-16-801.



17-17-122. Bylaws.

17-17-122. Bylaws.

(a) A statutory close corporation need not adopt bylaws if provisions required by law to be contained in bylaws are contained in either the articles of incorporation or a shareholder agreement authorized by W.S. 17-17-120.

(b) If a corporation does not have bylaws when its statutory close corporation status terminates under W.S. 17-17-131, the corporation shall immediately adopt bylaws under W.S. 17-16-206.



17-17-123. Annual meeting.

17-17-123. Annual meeting.

(a) The annual meeting date for a statutory close corporation is the last business day of the third month following the close of the business year unless its articles of incorporation, bylaws, or a shareholder agreement authorized by W.S. 17-17-120 fixes a different date.

(b) A statutory close corporation need not hold an annual meeting unless one (1) or more shareholders deliver written notice to the corporation requesting a meeting at least thirty (30) days before the meeting date determined under subsection (a) of this section.



17-17-124. Execution of documents in more than one capacity.

17-17-124. Execution of documents in more than one capacity.

Notwithstanding any law to the contrary, an individual who holds more than one (1) office in a statutory close corporation may execute, acknowledge or verify in more than one (1) capacity any document required to be executed, acknowledged or verified by the holders of two (2) or more offices.



17-17-125. Limited liability.

17-17-125. Limited liability.

The failure of a statutory close corporation to observe the usual corporate formalities or requirements relating to the exercise of its corporate powers or management of its business and affairs is not a ground for imposing personal liability on the shareholders for liabilities of the corporation.



17-17-130. Merger, consolidation, share exchange and sale of assets.

17-17-130. Merger, consolidation, share exchange and sale of assets.

(a) A plan of merger, consolidation or share exchange that:

(i) If effected would terminate statutory close corporation status must be approved by the holders of at least two-thirds (2/3) of the votes of each class or series of shares of the statutory close corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on the plan;

(ii) If effected would create the surviving or new corporation as a statutory close corporation must be approved by the holders of at least two-thirds (2/3) of the votes of each class or series of shares of the surviving corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on the plan.

(b) A sale, lease, exchange, mortgage, encumbrance or other disposition of all or substantially all of the property, with or without the good will, of a statutory close corporation, if not made in the usual and regular course of business, must be approved by the holders of at least two-thirds (2/3) of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on the transaction.



17-17-131. Termination of statutory close corporation status.

17-17-131. Termination of statutory close corporation status.

(a) A statutory close corporation may terminate its statutory close corporation status by amending its articles of incorporation to delete the statement that it is a statutory close corporation. If the statutory close corporation has elected to operate without a board of directors under W.S. 17-17-121, the amendment must either comply with W.S. 17-16-801 or delete the statement dispensing with the board of directors from its articles of incorporation.

(b) An amendment terminating statutory close corporation status must be approved by the holders of at least two-thirds (2/3) of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on amendments.

(c) If an amendment to terminate statutory close corporation status is adopted, each shareholder who voted against the amendment is entitled to assert dissenters' rights under W.S. 17-16-1301 through 17-16-1331.



17-17-132. Effect of termination of statutory close corporation status.

17-17-132. Effect of termination of statutory close corporation status.

(a) A corporation that terminates its status as a statutory close corporation is thereafter subject to all provisions of the Wyoming Business Corporation Act and, if incorporated under W.S. 17-3-101 through 17-3-104, to all provisions of those statutes.

(b) Termination of statutory close corporation status does not affect any right of a shareholder or of the corporation under an agreement or the articles of incorporation unless this chapter, the Wyoming Business Corporation Act, or another law of this state invalidates the right.



17-17-133. Shareholder option to dissolve corporation.

17-17-133. Shareholder option to dissolve corporation.

(a) The articles of incorporation of a statutory close corporation may authorize one (1) or more shareholders, or the holders of a specified number or percentage of shares of any class or series, to dissolve the corporation at will or upon the occurrence of a specified event or contingency. The shareholder or shareholders exercising this authority must give written notice of the intent to dissolve to all the other shareholders. Sixty (60) days after the effective date of the notice, the corporation shall begin to wind up and liquidate its business and affairs and file articles of dissolution under W.S. 17-16-1403 through 17-16-1407.

(b) Unless the articles of incorporation provide otherwise, an amendment to the articles of incorporation to add, change or delete the authority to dissolve described in subsection (a) of this section must be approved by the holders of all the outstanding shares, whether or not otherwise entitled to vote on amendments, or if no shares have been issued, by all the subscribers for shares, if any, or if none, by all the incorporators.



17-17-140. Court action to protect shareholders.

17-17-140. Court action to protect shareholders.

(a) Subject to satisfying the conditions of subsections (c) and (d) of this section, a shareholder of a statutory close corporation may petition the district court for any of the relief described in W.S. 17-17-141 through 17-17-143 if:

(i) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, fraudulent or unfairly prejudicial to the petitioner, whether in his capacity as shareholder, director or officer of the corporation;

(ii) The directors or those in control of the corporation are deadlocked in the management of the corporation's affairs, the shareholders are unable to break the deadlock, and the corporation is suffering or will suffer irreparable injury or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally because of the deadlock; or

(iii) There exists one (1) or more grounds for judicial dissolution of the corporation under W.S. 17-16-1430.

(b) A shareholder must commence a proceeding under subsection (a) of this section in the district court of the county where the corporation's principal office, or, if none in this state, its registered office, is located. The jurisdiction of the court in which the proceeding is commenced is plenary and exclusive.

(c) If a shareholder has agreed in writing to pursue a nonjudicial remedy to resolve disputed matters, he may not commence a proceeding under this section with respect to the matters until he has exhausted the nonjudicial remedy.

(d) If a shareholder has dissenters' rights under this chapter or W.S. 17-16-1301 through 17-16-1331 with respect to proposed corporate action, he must commence a proceeding under this section before he is required to give notice of his intent to demand payment under W.S. 17-16-1321 or to demand payment under W.S. 17-16-1323 or the proceeding is barred.

(e) Except as provided in subsections (c) and (d) of this section, a shareholder's right to commence a proceeding under this section and the remedies available under W.S. 17-17-141 through 17-17-143 are in addition to any other right or remedy he may have.



17-17-141. Ordinary relief.

17-17-141. Ordinary relief.

(a) If the court finds that one (1) or more of the grounds for relief described in W.S. 17-17-140(a) exist, it may order such relief as it deems appropriate including one (1) or more of the following types of relief:

(i) The performance, prohibition, alteration or setting aside of any action of the corporation or of its shareholders, directors, or officers or of any other party to the proceeding;

(ii) The cancellation or alteration of any provision in the corporation's articles of incorporation or bylaws;

(iii) The removal from office of any director or officer;

(iv) The appointment of any individual as a director or officer;

(v) An accounting with respect to any matter in dispute;

(vi) The appointment of a custodian to manage the business and affairs of the corporation;

(vii) The appointment of a provisional director who has all the rights, powers and duties of a duly elected director to serve for the term and under the conditions prescribed by the court;

(viii) The payment of dividends; or

(ix) The award of damages to any aggrieved party.

(b) If the court finds that a party to the proceeding acted arbitrarily, or otherwise not in good faith, it may award one (1) or more other parties their reasonable expenses, including counsel fees and the expenses of appraisers or other experts, incurred in the proceeding.



17-17-142. Extraordinary relief; share purchase.

17-17-142. Extraordinary relief; share purchase.

(a) If the court finds that the ordinary relief described in W.S. 17-17-141(a) is or would be inadequate or inappropriate, it may order the corporation dissolved under W.S. 17-17-143 unless the corporation or one (1) or more of its shareholders purchases all the shares of the shareholder for their fair value and on terms determined under subsection (b) of this section.

(b) If the court orders a share purchase, it shall:

(i) Determine the fair value of the shares, considering among other relevant evidence the going concern value of the corporation, any agreement among some or all of the shareholders fixing the price or specifying a formula for determining share value for any purpose, the recommendations of appraisers, if any, appointed by the court, and any legal constraints on the corporation's ability to purchase the shares;

(ii) Specify the terms of the purchase, including if appropriate terms for installment payments, subordination of the purchase obligation to the rights of the corporation's other creditors, security for a deferred purchase price, and a covenant not to compete or other restriction on the seller;

(iii) Require the seller to deliver all his shares to the purchaser upon receipt of the purchase price or the first installment of the purchase price;

(iv) Provide that after the seller delivers his shares he has no further claim against the corporation, its directors, officers or shareholders, other than a claim to any unpaid balance of the purchase price and a claim under any agreement with the corporation or the remaining shareholders that is not terminated by the court; and

(v) Provide that if the purchase is not completed in accordance with the specified terms, the corporation is to be dissolved under W.S. 17-17-143.

(c) After the purchase order is entered, any party may petition the court to modify the terms of the purchase and the court may do so if it finds that changes in the financial or legal ability of the corporation or other purchaser to complete the purchase justify a modification.

(d) If the corporation is dissolved because the share purchase was not completed in accordance with the court's order, the selling shareholder has the same rights and priorities in the corporation's assets as if the sale had not been ordered.



17-17-143. Extraordinary relief; dissolution.

17-17-143. Extraordinary relief; dissolution.

(a) The court may dissolve the corporation if it finds:

(i) There are one (1) or more grounds for judicial dissolution under W.S. 17-16-1430; or

(ii) All other relief ordered by the court under W.S. 17-17-141 or 17-17-142 has failed to resolve the matters in dispute.

(b) In determining whether to dissolve the corporation, the court shall consider among other relevant evidence the financial condition of the corporation but may not refuse to dissolve solely because the corporation has accumulated earnings or current operating profits.



17-17-150. Application to existing corporations.

17-17-150. Application to existing corporations.

This chapter applies to all corporations electing statutory close corporation status under W.S. 17-17-103 after its effective date.



17-17-151. Reservation of power to amend or repeal.

17-17-151. Reservation of power to amend or repeal.

The legislature has power to amend or repeal all or part of this chapter at any time and all corporations subject to this chapter are governed by the amendment or repeal.









CHAPTER 18 - WYOMING MANAGEMENT STABILITY ACT

ARTICLE 1 - GENERAL PROVISIONS

17-18-101. Short title.

17-18-101. Short title.

This act shall be known and may be cited as the "Wyoming Management Stability Act".



17-18-102. Definitions.

17-18-102. Definitions.

(a) The definitions used in the Wyoming Business Corporations Act (W.S. 17-16-101 through 17-16-1810) shall apply to this act unless inconsistent with the definitions in this section.

(b) As used in this act:

(i) "Affiliate" means a person that directly, or indirectly through one (1) or more intermediaries, controls, or is controlled by, or is under common control with, another person;

(ii) "Associate," when used to indicate a relationship with any person, means:

(A) Any entity of which the person is a director, officer or partner or is, directly or indirectly, the owner of ten percent (10%) or more of any class of voting stock or similar securities of the entity;

(B) Any trust or other estate in which the person has at least a ten percent (10%) beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity; or

(C) Any relative or spouse of the person, or any relative of the spouse, who has the same residence as the person or who is a director or officer of the person or any of its affiliates.

(iii) "Beneficial owner of a security" means any person who, directly or indirectly, has the power to vote or direct the voting of all or part of the voting rights of the security, or has the power to dispose of or direct the disposition of the security;

(iv) "Business combination," when used in reference to any corporation and any interested stockholder of that corporation, means:

(A) Any merger, consolidation or share exchange of the corporation or any subsidiary with:

(I) The interested stockholder;

(II) A foreign or domestic corporation that is, or after the merger, consolidation or share exchange would be, an affiliate or associate of the interested stockholder; or

(III) Another corporation, if the merger, consolidation or share exchange is caused by an interested stockholder, and as a result of the merger, consolidation or share exchange any section of this act does not apply to the surviving corporation.

(B) Any sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one (1) transaction or a series of transactions, except proportionately as a stockholder of the corporation, to or with the interested stockholder or any affiliate or associate of the interested stockholder, whether as part of a dissolution or otherwise, of assets of the corporation or of any subsidiary which assets:

(I) Have an aggregate market value equal to ten percent (10%) or more of either the aggregate market value of all the assets of the corporation determined on a consolidated basis or the aggregate market value of all the outstanding stock of the corporation;

(II) Have an aggregate book value equal to ten percent (10%) or more of either the aggregate book value of all the assets of the corporation determined on a consolidated basis or of the aggregate stockholders equity of the corporation; or

(III) Represent ten percent (10%) or more of the earning power or net income, determined on a consolidated basis, of the corporation.

(C) Any transaction or series of transactions which results in the issuance or transfer by the corporation, or by any subsidiary, of any stock of the corporation or of the subsidiary to the interested stockholder except:

(I) Any transaction pursuant to the exercise, exchange or conversion of securities into stock of the corporation or any subsidiary, which securities before the stockholder became an interested stockholder were outstanding and exercisable for or convertible into the stock; or

(II) Any of the following transactions provided there is no increase in the interested stockholder's proportionate share of the corporation's stock of any class or series or of the corporation's voting stock:

(1) Pursuant to a distribution made, or the exercise, exchange or conversion of securities into stock of the corporation or any subsidiary of securities distributed, pro rata to all holders of a class or series of stock of the corporation, after the stockholder became an interested stockholder;

(2) Pursuant to an exchange offer by the corporation to purchase stock made on the same terms to all holders of the stock; or

(3) Any issuance or transfer of stock by the corporation.

(D) Any transaction involving the corporation or any subsidiary which has the effect, directly or indirectly, of increasing the proportionate share of the corporation's or a subsidiary's stock of any class or series, or securities convertible into the stock of any class or series, owned by the interested stockholder, except as a result of immaterial changes due to fractional share adjustments or as a result of any purchase or redemption of any shares of stock not caused, directly or indirectly, by the interested stockholder;

(E) Any receipt by the interested stockholder of the benefit, directly or indirectly, except proportionately as a stockholder of the corporation, of any loans, advances, guarantees, pledges or other financial assistance, or a tax credit or other tax advantage, other than those expressly permitted in subparagraphs (A) through (D) of this paragraph, provided by or through the corporation or any subsidiary; or

(F) The adoption of a plan or a proposal for the liquidation and dissolution of the corporation proposed by, or pursuant to an agreement, arrangement, or understanding, whether or not in writing, with an interested stockholder or an affiliate or associate of the interested stockholder.

(v) "Control," including the term "controlling," "controlled by" and "under common control with," means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting stock, by contract or otherwise. A person who is the owner of ten percent (10%) or more of an entity's outstanding voting stock or similar interests shall be presumed to have control of the entity, in the absence of proof by a preponderance of the evidence to the contrary. A presumption of control shall not apply where the person holds voting stock or similar interests, in good faith and not for the purpose of circumventing this act, as an agent, bank, broker, nominee, custodian or trustee for one (1) or more owners who do not individually or as a group have control of the other person;

(vi) "Equity security" means:

(A) Any share or similar security carrying, at the time of the takeover offer, the right to vote on any matter by virtue of the articles of incorporation, bylaws, or governing instrument of the target company or the right to vote for directors or persons performing substantially similar functions by operation of law;

(B) Any security convertible into a security described in subparagraph (A) of this paragraph or any warrant or right to purchase that security; or

(C) Any other security which, for the protection of investors, is an equity security pursuant to regulation of the secretary of state.

(vii) "Interested stockholder":

(A) Means any person and the affiliates and associates of the person, other than the corporation and any subsidiary, that:

(I) Is the owner of fifteen percent (15%) or more of the outstanding voting stock of the corporation; or

(II) Is an affiliate or associate of the corporation and was the owner of fifteen percent (15%) or more of the outstanding voting stock of the corporation at any time within the three (3) year period immediately before it is to be determined whether the person is an interested stockholder.

(B) But does not mean:

(I) Any person who:

(1) Owned shares in excess of the fifteen percent (15%) limitation as of January 1, 1990, acquired shares pursuant to a tender offer commenced prior to January 1, 1989, or owned shares pursuant to an exchange offer announced prior to January 1, 1989 and commenced within ninety (90) days; and

(2) Continued to own shares in excess of the fifteen percent (15%) limitation or would have but for action by the corporation.

(II) Any person who acquired the shares from a person described in subdivision (B)(I) of this paragraph by gift, inheritance or in a transaction in which no consideration was exchanged; or

(III) Any person whose ownership of shares in excess of the fifteen percent (15%) limitation is the result of action taken solely by the corporation provided that the person shall be an interested stockholder if, after the corporate action, he acquires additional voting stock of the corporation, except as a result of further corporate action not caused, directly or indirectly, by that person.

(viii) "Large publicly traded corporation" means a corporation which had assets at the end of its most recent fiscal year of at least ten million dollars ($10,000,000.00) according to generally accepted accounting principles and which:

(A) Has a class of voting stock listed on a national securities exchange;

(B) Has a class of voting stock authorized for quotation on an inter dealer quotation system of a registered national securities association; or

(C) Has a class of voting stock held of record by more than one thousand (1,000) stockholders.

(ix) "Offeree" means a record or beneficial owner of equity securities of the class which an offeror acquires or offers to acquire in connection with a takeover offer;

(x) "Offeror" means a person who makes or in any way participates in making a takeover offer. The term includes all affiliates of that person and all persons who act jointly or in concert with that person for the purpose of acquiring, holding or disposing of, or exercising any voting rights attached to, the equity securities of a target company. It also includes the target company with respect to acquisitions of its own equity securities and with respect to periods of time when it is controlled by or under common control with the offeror. It does not include a financial institution or broker-dealer loaning funds or extending credit to any offeror in the ordinary course of its business, or any accountant, attorney, financial institution, broker-dealer, newspaper or magazine of general circulation, consultant, or other person furnishing information, services, or advice to or performing ministerial or administrative duties for an offeror and not otherwise participating in the takeover offer;

(xi) "Owner" including the terms "own" and "owned" when used with respect to any stock means a person that individually or with or through any of its affiliates or associates:

(A) Beneficially owns the stock, directly or indirectly;

(B) Has the right to acquire the stock, whether the right is exercisable immediately or only after the passage of time, pursuant to any agreement, arrangement or understanding, or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise. A person shall not be deemed the owner of stock tendered pursuant to a tender or exchange offer made by that person or any of that person's affiliates or associates until the tendered stock is accepted for purchase or exchange;

(C) Has the right to vote the stock pursuant to any agreement, arrangement or understanding. A person shall not be deemed the owner of any stock because of the person's right to vote the stock if the agreement, arrangement or understanding to vote the stock arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made to ten (10) or more persons; or

(D) Has any agreement, arrangement or understanding for the purpose of acquiring, holding, voting, except voting pursuant to a revocable proxy or consent as described in subparagraph (C) of this paragraph, or disposing of that stock with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, that stock.

(xii) "Qualified corporation" means any large publicly traded corporation, incorporated in Wyoming, and which has substantial business operations within Wyoming;

(xiii) "Stockholder" means "shareholder" as defined by W.S. 17-16-140(a)(xxxix);

(xiv) "Subsidiary" means a corporation or other person of which a majority of the outstanding voting stock or similar securities are owned, directly or indirectly, by the corporation;

(xv) "Substantial business operations within the state of Wyoming" means:

(A) At least ten percent (10%) of the corporation's full-time permanent employees are employed within the state;

(B) At least one hundred (100) full-time permanent employees are employed within the state;

(C) At least ten million dollars ($10,000,000.00) in fair market value of the corporation's assets are deposited within Wyoming financial institutions;

(D) The principal operating headquarters and the primary offices of the chief executive officer are within Wyoming; or

(E) The corporation has a combination of assets deposited within Wyoming financial institutions, assets assessed for ad valorem taxation within Wyoming, and assets within Wyoming not subject to ad valorem taxation which are sufficient to cause the corporation to pay the tax required by W.S. 17-16-1630(a). The payment of the tax required by W.S. 17-16-1630(a) shall be deemed conclusive evidence of substantial business operations within Wyoming.

(xvi) "Substantially equivalent terms" means terms under which the fair market value of the consideration offered any offeree of a class of equity securities of the target company, determined on a per share or a per unit basis, are equal to the highest consideration offered in connection with a takeover offer to any other offeree of that class, determined on a per share or per unit basis;

(xvii) "Takeover offer" means an offer to acquire or an acquisition of any equity security of a target company pursuant to a tender offer or request or invitation for tenders, if, after the acquisition, the offeror is or will be directly or indirectly a record or beneficial owner of more than ten percent (10%) of any class of the outstanding equity securities of the target company;

(xviii) "Target company" means a qualified corporation other than:

(A) A financial institution subject to regulation by the state banking commissioner, if the takeover offer is subject to approval by the state banking commissioner;

(B) A corporation subject to regulation by the public service commission, if the takeover offer is subject to approval of the public service commission; or

(C) A public utility, public utility holding company, bank holding company, or savings and loan association subject to regulation by a federal agency if the takeover offer is subject to the approval by that federal agency.

(xix) "Voting stock" means:

(A) For purposes other than determining whether a person is an interested stockholder, stock of any class or series entitled to vote generally in the election of directors;

(B) For purposes of determining whether a person is an interested stockholder, stock deemed to be owned by the person but shall not include any other unissued stock of the corporation which may be issuable pursuant to any agreement, arrangement or understanding, or upon exercise of conversion rights, warrants or options, or otherwise.

(xx) "This act" means W.S. 17-18-101 through 17-18-403.

(c) For the purpose of determining whether a person is an interested stockholder as defined in paragraph (b)(vii) of this section, the number of voting stock of the corporation considered outstanding includes stock considered owned by that person, but does not include other unissued voting stock of the qualified corporation that may be issuable pursuant to an agreement, arrangement or understanding, or upon exercise of conversion rights, warrants or options, or otherwise.



17-18-103. Requirements to choose options.

17-18-103. Requirements to choose options.

(a) Any qualified corporation may elect to exercise or not to exercise any of the options set forth in articles 1 and 2 of this act. No elections for an option shall be made if the corporation does not meet the criteria of a qualified corporation at the time of the election. Any elections made under articles 1 and 2 of this act may be terminated in the same manner as the elections are made subject to the restrictions of this act.

(b) If a corporation ceases to have substantial business operations within Wyoming, any election made under articles 1 and 2 of this act shall be null and void until the substantial business operations are restored and maintained for at least ninety (90) days. If the corporation terminates substantial business operations in Wyoming for the purpose of terminating an election under articles 1 and 2 of this act, the election shall remain in effect. If a corporation terminates substantial business operations within Wyoming for the purpose of voiding the restrictions on business combinations with interested stockholders provided by W.S. 17-18-104, the restrictions shall remain in effect.

(c) If a corporation ceases to be a qualified corporation because it is no longer a large publicly traded corporation due to insufficient assets required by the definition provided in W.S. 17-18-102(b)(viii), at the end of a fiscal year any election made under articles 1 and 2 of this act and the requirements of W.S. 17-18-104 and article 3 of this act shall be null and void sixty (60) days after the end of the following fiscal year unless sufficient assets are again present at the end of that fiscal year.

(d) If a corporation ceases to be a qualified corporation because it is no longer a large publicly traded corporation due to failure to meet the class of voting stock requirements required by the definition provided in W.S. 17-18-102(b)(viii), the corporation shall continue to be subject to W.S. 17-18-104 and article 3 of this act for five (5) years and any election made under articles 1 and 2 of this act prior to the failure to meet the criteria shall be null and void five (5) years from the date of the failure to meet the criteria. If the criteria are again met the election shall become effective and the corporation shall continue to be subject to W.S. 17-18-104.



17-18-104. Option; restrictions on business combinations.

17-18-104. Option; restrictions on business combinations.

(a) Every qualified corporation is subject to the restrictions on business combinations with interested stockholders provided in this section unless the corporation elects not to be subject to the restrictions. A corporation which is not a qualified corporation may elect not to be subject to the restrictions on business combinations in the event it becomes a qualified corporation. The election shall be made either:

(i) Through a specific provision in the articles of incorporation;

(ii) Through a statement in the bylaws that the corporation elects not to be subject to the restrictions in W.S. 17-18-104(b). This election shall be effective immediately upon adoption of the bylaws, unless the articles of incorporation provide otherwise; or

(iii) By filing a statement making the election with the secretary of state. This election shall be authorized by the corporation's board of directors and shall be effective from the date of filing with the secretary of state.

(b) A qualified corporation shall not, directly or indirectly, enter into or engage in any business combination with any interested stockholder or any affiliate or associate of the interested stockholder for a period of three (3) years after the date the stockholder became an interested stockholder, unless:

(i) Prior to the time the stockholder became an interested stockholder, the board of directors of the corporation approved either the business combination or the transaction which resulted in the stockholder becoming an interested stockholder; or

(ii) Repealed by Laws 1990, ch. 62, 2, 3.

(iii) On or after the time the stockholder became an interested stockholder, the business combination is approved by the board of directors and authorized at an annual or special meeting of stockholders, and not by written consent, by the affirmative vote of at least two-thirds (2/3) of the outstanding voting stock which is not owned by the interested stockholder.

(c) The restrictions contained in this section shall not apply if:

(i) A stockholder becomes an interested stockholder inadvertently and as soon as practical divests sufficient stocks so that he ceases to be an interested stockholder, and would not, at any time within the three (3) year period immediately before a business combination between the corporation and the stockholder, have been an interested stockholder but for the inadvertent acquisition;

(ii) Repealed by Laws 1990, ch. 62, 2, 3.

(d) The election not to be subject to the restrictions on business combinations may be revoked in the same manner as the elections are made. With respect to any interested stockholder the election not to be subject to the restrictions shall not be effective for a period of three (3) years after the date that the stockholder became an interested stockholder.



17-18-105. Option; shareholder takeover protection provisions.

17-18-105. Option; shareholder takeover protection provisions.

(a) Any qualified corporation is subject to the shareholder takeover protection provisions listed in W.S. 17-18-105 through 17-18-111 unless the corporation elects not to be subject to the restrictions. A corporation which is not a qualified corporation may elect not to be subject to the shareholder takeover provisions in the event it becomes a qualified corporation. The election shall be made either:

(i) Through a specific provision in the articles of incorporation;

(ii) Through a statement in the bylaws that the corporation elects not to be subject to the restrictions in W.S. 17-18-105 through 17-18-111. This election shall be effective immediately upon adoption of the bylaws, unless the articles of incorporation provide otherwise; or

(iii) By filing a statement making the election with the secretary of state. This election shall be authorized by the corporation's board of directors and shall be effective from the date of filing with the secretary of state.

(b) If a takeover offer is outstanding and in progress at the time the election becomes effective, all further acquisition of stock by the offeror shall cease until the offer is in compliance with the stockholder takeover protection provision of W.S. 17-18-105 through 17-18-111. The offeror may take any steps necessary to comply with these provisions before the election becomes effective.

(c) The election not to be subject to the shareholder takeover provisions of W.S. 17-18-105 through 17-18-111 may be revoked by the same method employed under subsection (a) of this section for making the election.



17-18-106. Statement; consent to service of process; filing fee; copy to target company.

17-18-106. Statement; consent to service of process; filing fee; copy to target company.

(a) The offeror, before making a takeover offer, shall file with the secretary of state a statement in compliance with subsection (b) of this section and a consent to service of process. The offeror shall pay a filing fee of seven hundred fifty dollars ($750.00) and shall, not later than the filing date of the statement, deliver a copy of the statement to the target company at its principal office and, if different, to its Wyoming registered agent for service of process.

(b) If a takeover offer is subject to any federal law, the statement shall be one (1) copy of each document required to be filed with the securities and exchange commission and any other federal agency. If the takeover offer is not subject to any requirement of federal law, the statement shall be filed on forms prescribed by the secretary of state and shall contain the following information:

(i) The identity of and material information concerning the offeror, including:

(A) If the offeror is a corporation, information concerning its organization, including the year and jurisdiction of its organization, a description of each class of its capital stock and long-term debt, a description of the business done by the offeror and its affiliates and any material changes of its business during the past three (3) years, a description of the location and character of the principal properties of the offeror and its affiliates, a description of any material pending legal or administrative proceedings in which the offeror or any of its affiliates is a party, the names of all directors and executive officers of the offeror and their material business activities and affiliations during the past three (3) years, and audited financial statements of the offeror and its affiliates for its three (3) most recent annual accounting periods and interim financial statements for any current period;

(B) If the offeror is not a corporation, information concerning the person's background, including his material business activities and affiliations during the past three (3) years, and a description of any material pending legal or administrative proceeding in which he is a party.

(ii) The source and amount of funds or other consideration used or to be used in acquiring any equity security, including a statement describing any securities which are being offered in exchange for the equity securities of the target company, and, if any part of the acquisition price is or will be represented by borrowed funds or other consideration, a description of the transaction and the names of all the parties;

(iii) If the purpose of the acquisition is to gain control of the target company, a statement of any plans or proposals or negotiations with respect to the acquisition which the offeror has upon gaining control to liquidate the target company, sell its assets, effect its merger or consolidation, or make any other major change in its business, corporate structure, management or personnel;

(iv) The number of shares or units of any equity security of the target company of which each offeror is the record or beneficial owner or which the offeror has a right to acquire, directly or indirectly;

(v) Information as to any contracts, arrangements, understandings or negotiations with any person concerning any equity security of the target company, including transfers of any equity security, joint ventures, loan or option arrangements, puts and calls, guarantees of loan, guarantees against loss, guarantees of profits, division of losses or profits, or the giving or withholding of proxies, naming the persons with whom those contracts, arrangements or understandings have been entered;

(vi) Information as to any contracts, arrangements, understandings or negotiations, with any person who is an officer, director, administrator, manager, executive employee, or record or beneficial owner of equity securities of the target company with respect to the tender of any equity securities of the target company, the purchase by the offeror of any equity securities owned by that person otherwise than pursuant to the takeover offer, the retention of any person in his present position or in any other management position or with respect to that person giving or withholding a favorable recommendation to the takeover offer;

(vii) A description of the provisions made or to be made for providing all material information concerning the takeover offer to the offerees, including a description of the proposed takeover offer in the form proposed to be published or sent to the offerees initially disclosing the takeover offer; and

(viii) Any other information which the secretary of state prescribes by regulation.



17-18-107. Takeover offers; substantially equivalent terms to all offerees of same class.

17-18-107. Takeover offers; substantially equivalent terms to all offerees of same class.

No takeover offer shall be made which is not made to all offerees holding the same class of equity securities of the target company on substantially equivalent terms. A takeover offer to purchase less than all equity securities of the same class of the outstanding equity securities of the target company is not considered as having been made to all offerees of that class on substantially equivalent terms if the pro rata portion of equity securities of that class tendered by any offeree which will be accepted by the offeror is not equal to the highest pro rata portion of equity securities of that class tendered by any other offeree which will be accepted by the offeror. A takeover offer permitting offerees to elect to receive one (1) or more differing kinds of consideration is not considered as having been made to all offerees holding the same class of equity securities of the target company on substantially equivalent terms if proration occurs and the pro rata share of any one (1) or more differing kinds of consideration which is allocable to any offeree is not equal to the highest pro rata share allocable to any other offeree.



17-18-108. Waiting period after offer; no purchase or payment in violation of order.

17-18-108. Waiting period after offer; no purchase or payment in violation of order.

No stock shall be contracted for, purchased or paid for pursuant to a takeover offer within the first twenty (20) business days after the offer is made. No shares shall be purchased or paid for in violation of any order of the secretary of state.



17-18-109. Waiting period after takeover; no acquisitions of equity securities of target company.

17-18-109. Waiting period after takeover; no acquisitions of equity securities of target company.

No offeror may acquire in any manner any equity security of any class of a target company at any time within two (2) years following the conclusion of a takeover offer with respect to that class, including but not limited to acquisitions made by purchase, exchange, merger, consolidation, partial or complete liquidation, redemption, reverse stock split, and any other recapitalization or reorganization, unless the holder of that equity security is also afforded, at the time of that acquisition, a reasonable opportunity to dispose of that security to the offeror upon substantially equivalent terms. If a takeover offer is made or concluded while the election to be subject to the shareholder takeover protection provisions is in effect, the requirement of this section shall remain in effect for two (2) years following the conclusion of the takeover offer even if the election is subsequently terminated.



17-18-110. Takeover offer; untrue statements or omission of material facts unlawful.

17-18-110. Takeover offer; untrue statements or omission of material facts unlawful.

In connection with any takeover offer, or any solicitation of offerees in opposition to or in favor of any takeover offer, it is unlawful for any person to make any untrue statement of a material fact or to omit to state any material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading, or to engage in any fraudulent, deceptive or manipulative acts or practices.



17-18-111. Exemptions to takeover requirements; burden of establishing entitlement.

17-18-111. Exemptions to takeover requirements; burden of establishing entitlement.

(a) Even if a corporation has elected to be subject to the provisions of W.S. 17-18-106 through 17-18-110 do not apply to the following:

(i) An acquisition by an offeror, if the instant transaction and all acquisitions of equity securities of the same class during the preceding twelve (12) months by the offeror or any of its affiliates do not exceed two percent (2%) of that class; or

(ii) An acquisition determined by order of the secretary of state to be a takeover offer that is not made for the purpose of, and not having the effect of, changing or influencing the control of a target company.

(b) An order may only be adopted under paragraph (a)(ii) of this section after a hearing pursuant to W.S. 17-18-113.

(c) The burden of establishing entitlement to any exemption is on the offeror.



17-18-112. Administration; regulations; rulemaking authority; individual liability of state officers or employees prohibited.

17-18-112. Administration; regulations; rulemaking authority; individual liability of state officers or employees prohibited.

(a) This act shall be administered by the secretary of state of Wyoming.

(b) The secretary of state may promulgate reasonable rules and regulations necessary to carry out the purposes of this act.

(c) Neither the secretary of state, nor any of his employees, shall be liable in their individual capacity, except to the state of Wyoming, for any act done or omitted in connection with the performance of their respective duties under the provisions of this act.



17-18-113. Hearing; order of secretary of state prohibiting or conditioning purchase.

17-18-113. Hearing; order of secretary of state prohibiting or conditioning purchase.

(a) Whenever it appears to the secretary of state that any person has acted or is about to act in a manner constituting a violation of any provision of this act or any rule or regulation adopted pursuant to this act, the secretary of state shall call a hearing to investigate the matter. Any interested person may petition the secretary of state for a hearing if that person reasonably believes a violation of W.S. 17-18-105 through 17-18-111 has or is about to occur, or for purposes of W.S. 17-18-111(b).

(b) At least five (5) days notice that a hearing will be held under this section shall be given to the target company, the offeror, and other persons as the secretary of state may designate.

(c) The expenses, including the cost of transcripts and all expenses of the state, of all hearings held under this section shall be borne by the offeror. As security for the payment of these expenses, the offeror shall file with the secretary of state an acceptable bond or other deposit in an amount to be determined by the secretary of state.

(d) The target company, the offeror, any offeree, and any other person whose interests may be affected have the right to appear at any hearing held pursuant to this section, and to become a party to the proceeding. Any person appearing at or party to the hearing has the rights granted in the Wyoming Administrative Procedure Act.

(e) If the secretary of state finds by a preponderance of the evidence that the takeover statement fails to provide full and fair disclosure to the offerees of all material information concerning the takeover offer or that the takeover offer is not made to all offerees of the same class of equity securities of the target company on substantially equivalent terms, he shall by order prohibit the purchase of shares tendered in response to the takeover offer or condition purchase upon changes or modifications.

(f) In the case of a takeover offer subject to the approval of the insurance commissioner, the offeror within five (5) days after the statement is filed shall mail a notice to all offerees of the target company advising them of the general terms and conditions of the takeover offer and the date of the hearing at which they may appear. No shares shall be contracted for, purchased or paid for until after approval by both the secretary of state and the insurance commissioner. All expenses of notifying the offerees shall be paid by the offeror.



17-18-114. Remedies of secretary of state, offerors, target companies and equity security owners for violations of law.

17-18-114. Remedies of secretary of state, offerors, target companies and equity security owners for violations of law.

(a) Whenever it appears to the secretary of state that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this act or any rule or regulation or order adopted under this act, the secretary of state may investigate and issue orders and notices, including temporary ex parte cease and desist orders without notice. In addition to all other remedies, he may bring an action in any district court in the name and on behalf of the state of Wyoming against any person or persons participating in or about to participate in a violation of this act to enjoin those persons from continuing or doing any act in violation of this act or to enforce compliance with this act. In any court proceedings the Wyoming Rules of Civil Procedure shall apply.

(b) Whenever it is reasonably believed that any person has engaged or is about to engage in any act or practice constituting a violation of this act or any regulation or order adopted under this act, the offeror, target company or any record or beneficial owner of an equity security of the target company may bring an action in the district court of the county where the target company has its principal office or Natrona county to enjoin that person from continuing or doing any act in violation of this act or to enforce compliance with this act.

(c) Upon a proper showing, the court may grant a permanent or preliminary injunction or temporary restraining order or may order rescission of any sales, tenders for sale, purchases or tenders for purchase of equity securities determined to be unlawful under this act or any rule or regulation or order of the secretary of state. The court shall not require the secretary of state to post a bond.



17-18-115. Judicial review.

17-18-115. Judicial review.

An appeal may be taken by any offeror, target company, or other party to any proceeding before the secretary of state from any final order of the secretary of state by filing a petition for review within thirty (30) days after entry of the final order complained of pursuant to the provisions of the Wyoming Administrative Procedure Act (W.S. 16-3-101 through 16-3-115).



17-18-116. Proxies.

17-18-116. Proxies.

(a) Any qualified corporation may in its articles of incorporation restrict or prohibit the use of proxies to vote shares. The restriction or prohibition may be effective for:

(i) All meetings;

(ii) All meetings and issues with any specific exceptions the board of directors authorizes; or

(iii) Any meetings or any issues or both that the board of directors specifies.

(b) The restriction or prohibitions on the use of proxies apply only to meetings including adjournments of meetings held within the state of Wyoming.

(c) Notwithstanding any prohibition or restriction on the use of proxies, the beneficial owner of any shares entitled to vote shall always be entitled to vote the shares in person. If the beneficial owner of the shares is a minor or is incompetent, the shares may be voted in person by a trustee, a guardian, or a parent acting as trustee under the Wyoming Uniform Transfers to Minors Act or a similar act. If the beneficial owner of the shares is an entity other than a natural person, the shares may be voted by any duly authorized officer of that entity.

(d) Any restrictions imposed on persons who may be appointed to act as proxies shall not discriminate on their face in favor of management and against any shareholders opposed to management.

(e) The board may restrict appointment as proxies to specific individuals designated by the corporation provided:

(i) Shareholders are given the opportunity to give binding instructions as to how the shares are to be voted on any issues or in any elections that management is aware of at least thirty (30) days before it mails materials seeking proxies;

(ii) The corporation serves notice in writing on any shareholder who has requested in writing the notice within the past year of the deadline for submission of material on any issue that may arise at the meeting. The notice shall be given at least ten (10) days before the deadline;

(iii) The individuals designated for appointment as proxies agree to vote all valid proxies according to the shareholder instructions given; and

(iv) A meeting may not be adjourned sine die to prevent a vote on an issue if a quorum is present and the required majority either by proxy or in person has had an opportunity to indicate and has indicated an intention to vote against the recommendation of the board or management of the corporation on that issue.

(f) If the articles of incorporation permit the board to impose restrictions on the use of proxies and a court orders a shareholder's meeting, the board may still impose the restrictions provided if it does so within ten (10) days of the meeting or within half the total number of days between the date of the court order and the date of the meeting, whichever is less. The time periods for notice of issues and mailing deadlines set forth in subsection (e) of this section shall not apply to court ordered meetings.



17-18-117. Voting indirectly owned shares.

17-18-117. Voting indirectly owned shares.

Effective January 1, 1990, notwithstanding W.S. 17-16-721(b) a qualified corporation may elect to allow the voting of shares which are owned directly or indirectly by a second corporation, a majority of whose shares entitled to vote for directors of the second corporation are owned by the first corporation. The election shall be made in the articles of incorporation as amended. The number of such shares that may be voted is limited to forty percent (40%) of the total shares of that class outstanding.



17-18-118. Shareholder lists.

17-18-118. Shareholder lists.

(a) Notwithstanding W.S. 17-16-720 a qualified corporation in its bylaws may restrict access to the shareholder's list to a period beginning two (2) days after the notice of the meeting for which the list was prepared or ten (10) days before the date of the meeting whichever is less.

(b) A qualified corporation in its bylaws may deny shareholders the right to copy the list of shareholders prior to the meeting provided that:

(i) Arrangements are made for an independent firm to provide to shareholders any information any stockholder wants to send them relative to the matters to be considered at the meeting provided the stockholder pays for the mailing and provides the material in a timely fashion; and

(ii) The list is made available at the shareholder's expense to any shareholder at or after the meeting who is bringing a legal challenge to the right of any other shareholder to vote at the meeting; and

(iii) The list is available for inspection but not copying as provided by subsection (a) of this section and at the meeting. The making of handwritten copies by the shareholder or his attorney of the names and addresses of individual shareholders shall not be construed as copying within the meaning of this subsection.

(c) A qualified corporation may take any other steps it deems reasonable or necessary to prevent the use of its shareholder lists for purposes not related to issues under consideration at a shareholder meeting.



17-18-119. Special meeting request exceptions.

17-18-119. Special meeting request exceptions.

(a) Notwithstanding W.S. 17-16-702 and 17-16-703 a qualified corporation may in its bylaws:

(i) Set a higher percentage of shares not to exceed fifty percent (50%) that must petition in order to call a special meeting than is provided by W.S. 17-16-702;

(ii) Provide a longer period between the receipt of the request for a special meeting and the date that notice of the meeting is given than is allowed by W.S. 17-16-703(a)(ii)(A);

(iii) Give the board discretion to require that the issues for which a special meeting is requested be considered instead at the next annual meeting if the request for the special meeting is made within a number of days of the annual meeting specified in the bylaws.



17-18-120. Annual meeting purposes.

17-18-120. Annual meeting purposes.

In addition to the limitations on the matters that may be considered at annual meetings otherwise allowed by statute a qualified corporation may in its bylaws authorize the board to further limit the matters which an annual meeting may consider. The limitations shall not include elimination of the election of directors whose terms expire at the annual meeting. The limitations may take the form of excluding specified matters from consideration, allowing consideration of only certain specified matters, or requiring advance notice of the consideration of certain matters.



17-18-121. Action by less than a quorum.

17-18-121. Action by less than a quorum.

(a) Stockholders present or represented by proxy at an annual or special meeting of a qualified corporation at which a quorum is not present may take only the following actions:

(i) Ratify or reject the independent auditors selected by the board if the corporation's bylaws or articles of incorporation require approval of the auditors by a stockholder's meeting;

(ii) With the consent of the officer presiding at the meeting, receive or hear any reports on the affairs of the corporation that may be presented;

(iii) Within the constraints of the time allowed on the agenda, ask questions concerning the affairs of the corporation of any officer or board member present;

(iv) Adjourn or recess the meeting to allow time to assemble a quorum, but they may not adjourn or recess to a different city and the total of all the adjournments and recesses may not exceed two (2) business days without the consent of the board of directors;

(v) If a quorum is not present, may adjourn the meeting sine die, provided the motion to adjourn sine die shall not be in order until at least two (2) hours have passed since the time specified for the start of the meeting and the time at which the meeting was called to order.

(b) If an annual meeting of a qualified corporation is adjourned sine die without achieving a quorum, the requirement of W.S. 17-16-701 to hold an annual meeting is satisfied. The board of directors may call a second annual meeting to take the place of the one adjourned without a quorum, but the board is not obligated to do so unless required to do so by the bylaws or articles of incorporation.

(c) If a special meeting of a qualified corporation is adjourned sine die without achieving a quorum or without achieving the quorum necessary to do all or part of the business for which the meeting was required, the board of directors may call another special meeting, but is not obligated to do so unless required by the bylaws or articles of incorporation. The remedy of a stockholder aggrieved by a failure of the board to call another special meeting shall be to follow the procedures necessary for calling a new special meeting.

(d) If different quorums are required for different matters, the absence of a quorum on one (1) issue shall not affect the ability of the meeting to act on other issues where a quorum is present.






ARTICLE 2 - BONDHOLDER PROTECTION PROVISIONS

17-18-201. Protection provisions; applicability; defined.

17-18-201. Protection provisions; applicability; defined.

(a) A qualified corporation may, if its articles of incorporation authorize it to utilize the bondholder protection provisions of this act, utilize any of the provisions set forth in subsection (b) of this section. These protections shall apply only to bonds, debentures or other debt instruments whose original aggregate value at maturity is equal to or greater than five million dollars ($5,000,000.00) and whose original term is two (2) years or greater. Any number of bondholder protection provisions may be in effect at any time.

(b) A qualified corporation may provide bondholder protection by requiring any or all of the following:

(i) Bondholder approval of the replacement of more than twenty-four percent (24%) of the directors in any twelve (12) month period. The filling of vacancies created by the death or resignation of directors shall not be counted against the twenty-four percent (24%) limit provided that those vacancies are filled by nominees of the board of directors. If more than twenty-four percent (24%) of the directors are to be replaced, the approval of holders of a majority of the bonds shall be obtained in writing at the meeting where the directors are to be replaced or no more than thirty (30) days prior to the meeting. The consent of the bondholders shall be obtained to exceeding the twenty-four percent (24%) limit rather than to the individual directors to be replaced. If consent is denied, which directors are to be replaced shall be determined by the relative number of votes for each director by shares entitled to vote;

(ii) Bondholder consent to any merger or acquisition which the corporation may be subject to or which the corporation may make, subject to the following:

(A) The notice of bondholder protection shall specify the size of merger or acquisition at or above which the bondholder consent is required. The size may vary depending on whether the company is the acquiring party or is being acquired. In a merger the relative memberships on the board of directors of the surviving corporation may be used to determine whether or not bondholder consent is required;

(B) The term acquisition shall be deemed to include the purchase of more than a specified percentage of the shares entitled to vote for directors by a person or combination of persons under common ownership or control or acting in concert. If a person or combination of persons acquires more than the specified percentage of shares, they shall be entitled to vote only the specified percentage until bondholder consent is acquired. The specified percentage shall be set in the notice of bondholder protection and shall not be less than ten percent (10%);

(C) The bondholder consent shall be to a specific merger or acquisition rather than the general concept of mergers and acquisitions.

(iii) Bondholder consent to the sale or disposal of certain assets, or assets exceeding a certain percentage of the corporation's total assets, or assets exceeding a set total value or any combination of these factors. The specifics of what requires bondholder consent shall be set forth in the notice of bondholder protection. Disposal of assets shall be construed to include the disposition of the assets to the shareholders either directly or through distribution of shares in a new or subsidiary corporation;

(iv) Bondholder consent to the acquisition of debt above a specified percentage of total assets, a specified percentage of the net worth of the corporation, a specific amount, or any combination of these factors. The consent may be required generally or may be required only if the debt is to be used to pay for a merger or acquisition or a distribution to shareholders. The notice of bondholder protection shall specify the conditions under which bondholder consent is required.



17-18-202. Bondholder protection provision; adoption requirements; revocation.

17-18-202. Bondholder protection provision; adoption requirements; revocation.

(a) The corporation utilizes a bondholder protection provision by adopting and filing with the secretary of state a notice of bondholder protection as provided in this section.

(b) The notice of bondholder protection shall specify the percentage of bondholders whose consent is required for any action on that protection. The percentage may be different for different purposes. The percentage shall be not less than fifty percent (50%) nor greater than ninety percent (90%). The percentage shall be a percentage of the value at maturity of the bonds or other debt instruments issued and outstanding.

(c) Notices of bondholder protection shall be approved by the corporation in the same manner as changes in corporate bylaws except that the articles of incorporation may specify a different manner of approval. The notices shall be filed with the trustee or transfer agent, if any, for the bonds and with the secretary of state. The notice filed with the secretary of state shall be accompanied by the administrative fee specified by regulation to recover the administrative costs of the state of Wyoming. The notice shall be effective as of the date of filing with the secretary of state. The corporation shall send to each known bondholder by first class mail either the full notice of bondholder protection or a summary of the notice and information as to how the full notice may be obtained from the company. This notice to the bondholders shall be given no later than the due date of the first interest payment due more than thirty (30) days after the bondholder protection notice is filed with the secretary of state and may be included with the mailing of the interest payment.

(d) Bondholder protections may be revoked by the corporation in the same manner that notices of bondholder protection are issued and filed except that the revocation is effective as of a date specified in the notice filed with the secretary of state. The effective date shall be at least two (2) years and not more than six (6) years after filing the notice of revocation with the secretary of state.



17-18-203. Bondholder protection provision; amendments.

17-18-203. Bondholder protection provision; amendments.

(a) At any time any amendment may be made to the bondholder protection provisions with the consent of the percentage of bondholders required for action as stated in the notice of bondholder protection. Such an amendment shall be effective upon filing the bondholder's consent and notice of amendment with the secretary of state. However, the effective date shall be specified in the notice and shall be at least two (2) years and not more than six (6) years after filing the bondholder's consent and notice of the amendment with the secretary of state for amendments which:

(i) Change the time period for revocations to be effective;

(ii) Decrease the percentage of bondholders required for approval of an action;

(iii) Eliminate the requirement of bondholder approval for a specific action; or

(iv) Otherwise decrease the protection available to bondholders.

(b) The bondholder's consent shall be in writing signed by the bondholder or his lawful agent or trustee. Unless otherwise specified in W.S. 17-18-201 through 17-18-206 the consent is valid until revoked by the bondholder. The sale of the bond or debt instrument by the bondholder revokes the consent effective upon notification of the corporation or transfer agent of the sale.



17-18-204. Limitations of the bondholder protection provisions.

17-18-204. Limitations of the bondholder protection provisions.

(a) Nothing in the bondholder protection provisions shall be construed or applied to abridge or prohibit any contract, covenant or restriction made between any corporation and its bondholders, or any holder of any other debt instrument provided the contract, covenant or restriction would be lawful in the absence of W.S. 17-18-201 through 17-18-206. Unless specifically prohibited by prior contract any eligible corporation may extend to the holders of any bond or debt instrument described in W.S. 17-18-201(a) the opportunity to receive any bondholder protection provisions. If a corporation represents to potential purchasers of bonds in any prospectus or other written advice to potential purchasers that it has extended or intends to extend any bondholder protection provisions, it shall also state in the same document that the protections may be revoked as provided by W.S. 17-18-201 through 17-18-206.

(b) Protections under W.S. 17-18-201 through 17-18-206 shall be extended uniformly to all holders of the same class of bond or debt instrument but need not be extended uniformly to all classes of bonds or debt instruments.



17-18-205. Bondholder definition.

17-18-205. Bondholder definition.

The term bondholder shall include the owners of any debt instrument to which bondholder protections are extended.



17-18-206. Additional bondholder protection provisions allowed.

17-18-206. Additional bondholder protection provisions allowed.

Any other bondholder protection provisions may be provided in the notice of bondholder protection, and shall be valid unless inconsistent with the provisions of W.S. 17-18-201 through 17-18-206 or other law.






ARTICLE 3 - CONTROL SHARE ACQUISITIONS

17-18-301. Definitions.

17-18-301. Definitions.

(a) As used in this article:

(i) "Acquiring person" means a person who makes or proposes to make a control share acquisition. If two (2) or more persons act as a partnership, limited partnership, syndicate or other group pursuant to any agreement, arrangement, relationship, understanding or otherwise, whether or not in writing, for the purposes of acquiring, owning or voting shares of an issuing public corporation, all members of the partnership, syndicate or other group constitute a person;

(ii) "Control shares" means shares that, except for this article, would have voting power with respect to shares of an issuing public corporation that, when added to all other shares of the issuing public corporation owned by a person or with respect to which that person may exercise or direct the exercise of voting power, would entitle that person, immediately after acquisition of the shares directly or indirectly, alone or as a part of a group, to exercise or direct the exercise of the voting power of the issuing public corporation in the election of directors within any of the following ranges of voting power:

(A) One-fifth (1/5) or more but less than one-third (1/3) of all voting power;

(B) One-third (1/3) or more but less than a majority of all voting power; or

(C) A majority or more of all voting power.

(iii) "Control share acquisition" means the acquisition directly or indirectly by any person of ownership of, or the power to direct the exercise of voting power with respect to, issued and outstanding control shares. Shares acquired within ninety (90) days or shares acquired pursuant to a plan to make a control share acquisition are considered to have been acquired in the same acquisition. Control share acquisition does not include the acquisition of shares:

(A) In the ordinary course of business for the benefit of others if:

(I) They are acquired in good faith and not for the purpose of circumventing this article; and

(II) The person who acquires the shares is not able to exercise or direct the exercise of votes without further instruction from others.

(B) Of an issuing public corporation consummated:

(I) Before July 1, 1990;

(II) Pursuant to a contract existing before July 1, 1990;

(III) Pursuant to a transfer by gift, will or the laws of descent and distribution;

(IV) Pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing this article;

(V) Pursuant to a merger, share exchange or consolidation effected in compliance with W.S. 17-16-1101 through 17-16-1114 or an agreement or plan for a merger, share exchange or consolidation, if the issuing public corporation is a party to the agreement or plan of merger, share exchange or consolidation;

(VI) Pursuant to a transfer of shares by the issuing public corporation to its shareholders in the form of a dividend on a class or series of the issuing public corporation's outstanding shares;

(VII) Pursuant to an order or decree of a court of competent jurisdiction;

(VIII) Pursuant to a transfer to a plan or trust for the benefit of employees of the issuing public corporation;

(IX) Pursuant to a direct issue by or transfer from the issuing public corporation of its own shares, other than shares issued or transferred upon the conversion of a convertible security or on the exercise of an option, warrant or other right to purchase shares unless the convertible security, option, warrant or other right was acquired directly from the corporation by the acquiring person; or

(X) In good faith and not for the purpose of circumventing this article, by a person whose voting rights over control shares have been authorized under W.S. 17-18-306, if the person's voting power after the acquisition would be within the same range of voting power previously authorized under W.S. 17-18-306 for the person.

(iv) "Interested shares" means the shares of an issuing public corporation of which any of the following persons may exercise or direct the exercise of the voting power of the corporation in the election of directors:

(A) An acquiring person;

(B) Any officer of the issuing public corporation or of the acquiring person; or

(C) Any employee of the issuing public corporation or of the acquiring person who is also a director of the corporation or of the acquiring person, except shares over which a plan or trust for the benefit of employees of the corporation or of the acquiring person has voting power are not interested shares except to the extent the voting of the shares is directed by the employee.

(v) "Issuing public corporation" means a qualified corporation as defined by W.S. 17-18-102(b)(xii);

(vi) "Range of voting power" means a range of voting power provided by paragraph (ii) of this subsection;

(vii) "Voting power" means the sole or shared power to vote or direct the voting of shares, directly or indirectly, other than under an immediately revocable proxy that authorizes the person named proxy to vote at a meeting of shareholders that was called before the proxy is delivered or at an adjournment of the meeting.



17-18-302. Control share voting rights.

17-18-302. Control share voting rights.

(a) Control shares of an issuing public corporation acquired in a control share acquisition do not have voting rights unless conferred by a vote of shareholders pursuant to W.S. 17-18-306.

(b) Control shares for which voting rights have not been conferred under W.S. 17-18-306 are not considered outstanding shares for the purposes of determining whether a quorum is present or whether an action requiring the affirmative vote of the holders of a specified percentage of the corporation's outstanding shares has received the requisite affirmative vote.



17-18-303. Notice of control share acquisition; acquiring person statement.

17-18-303. Notice of control share acquisition; acquiring person statement.

(a) Any person who proposes to make a control share acquisition may, and any person who has made a control share acquisition shall, deliver an acquiring person statement to the issuing public corporation at the issuing public corporation's principal office. The acquiring person statement shall contain the following:

(i) The identity of the acquiring person, including the identity of each member of any partnership, limited partnership, syndicate or other group which constitutes a part of the acquiring person for purposes of W.S. 17-18-301(a)(i);

(ii) A statement that the acquiring person statement is delivered pursuant to this article;

(iii) A statement of the number of shares of the issuing public corporation owned directly or indirectly by the acquiring person or with respect to which the acquiring person may exercise or direct the exercise of voting power;

(iv) The range of voting power for which the acquiring person seeks voting rights; and

(v) Any undertaking to pay expenses made pursuant to W.S. 17-18-304(a) or any requests made pursuant to W.S. 17-18-304(d).

(b) If the control share acquisition has not taken place the acquiring person statement shall, in addition to the requirements stated in subsection (a) of this section, contain:

(i) A description in reasonable detail of the terms and conditions of the proposed control share acquisition, including without limitation the amount and class or classes of shares to be acquired, the price or prices to be offered for the shares and the form of the consideration to be offered; and

(ii) Representations by the acquiring person, together with a statement in reasonable detail of the facts upon which they are based and other supporting evidence reasonably sufficient to establish the representations, that:

(A) The proposed control share acquisition will not be contrary to law;

(B) The acquiring person has the financial capacity to make, and will make, the proposed control share acquisition forthwith after the shareholder vote if voting rights are accorded.

(iii) An affidavit of the acquiring person that:

(A) States that the acquiring person statement contains all of the information required by this section;

(B) States that the information contained in the acquiring person statement is true, correct and complete; and

(C) Is signed by the acquiring person if the acquiring person is an individual or by the chief executive officer or similar representative of the acquiring person if the acquiring person is not an individual.



17-18-304. Shareholder special meeting.

17-18-304. Shareholder special meeting.

(a) If the acquiring person requests a special meeting at the time of delivery of an acquiring person statement pursuant to W.S. 17-18-303 and agrees to pay the corporation's expenses of a special meeting, the directors of the issuing public corporation shall call a special meeting of shareholders of the issuing public corporation within ten (10) days after the date of the corporation's receipt of the request for the purpose of considering whether the shares acquired or to be acquired in the control share acquisition will be accorded voting rights.

(b) Unless the acquiring person agrees in writing to another date, a special meeting of shareholders shall be held within fifty (50) days after receipt by the issuing public corporation of the request.

(c) If no request is made for a special meeting, the issue of whether the shares acquired in the control share acquisition will be accorded voting rights shall be presented at the next special or annual meeting of shareholders.

(d) If requested in writing by the acquiring person when the acquiring person statement is delivered pursuant to W.S. 17-18-303, the special meeting shall not be held sooner than thirty (30) days after receipt by the issuing public corporation of the acquiring person statement.



17-18-305. Notice of shareholder meeting.

17-18-305. Notice of shareholder meeting.

(a) The issuing public corporation shall give notice of a special meeting of shareholders requested pursuant to W.S. 17-18-304 as promptly as practicable to each shareholder of record as of the record date set for the meeting, whether or not the shareholder is entitled to vote at the meeting.

(b) Notice of the special or annual shareholder meeting at which the voting rights are to be considered shall include or be accompanied by:

(i) A copy of the acquiring person statement delivered to the issuing public corporation pursuant to this article; and

(ii) A statement by the board of directors of the issuing public corporation which:

(A) Is authorized by its directors; and

(B) Contains the position or recommendation of the board of directors or states that the board of directors takes no position or makes no recommendation concerning the proposed control share acquisition; and

(C) Contains a statement of any dissenters' rights accorded to shareholders of the issuing public corporation under W.S. 17-18-308.



17-18-306. Voting rights; resolution.

17-18-306. Voting rights; resolution.

(a) Control shares acquired in a control share acquisition have the same voting rights accorded the shares before the control share acquisition only to the extent granted by resolution approved by the shareholders of the issuing public corporation.

(b) The resolution required by subsection (a) of this section shall be approved both by a majority of:

(i) All outstanding voting shares, including interested shares; and

(ii) All outstanding shares, excluding interested shares.

(c) In addition to the vote required by subsection (b) of this section, in the event the holders of the outstanding shares of a class are entitled to vote as a separate voting group and the proposed control share acquisition would, if fully carried out, result in any of the changes described in W.S. 17-16-1004(a), the resolution required by subsection (a) of this section shall be approved both by:

(i) Each voting group entitled to vote separately on a proposal by a majority of all votes entitled to be cast by that voting group, including all interested shares; and

(ii) Each voting group entitled to vote separately on a proposal by a majority vote of all the votes entitled to be cast by that voting group excluding all interested shares.



17-18-307. Redemption.

17-18-307. Redemption.

(a) Control shares acquired in a control share acquisition may be redeemed by the corporation at fair value pursuant to the procedures adopted by the corporation at any time during the period ending sixty (60) days after the last acquisition of control shares by the acquiring person if the control shares are not accorded voting rights by the shareholders pursuant to W.S. 17-18-306.

(b) For purposes of this section, the procedures to be adopted by the corporation for determining the fair value to be paid for a share upon redemption are not required to take into account and may expressly disregard any increase or proposal for any increase in the price of the shares following the announcement or commencement of the control share acquisition or any proposal. The provisions of W.S. 17-18-308(b) do not apply to this section.

(c) The provisions of this section shall not apply to a control share acquisition to which the provisions of this article otherwise apply if, at the time the issuing public corporation receives an acquiring person statement with respect to the control share acquisition, the articles of incorporation or bylaws of the issuing public corporation contain a provision expressly electing not to be governed by this section.



17-18-308. Rights of dissenters; "fair value" defined.

17-18-308. Rights of dissenters; "fair value" defined.

(a) A shareholder of the issuing public corporation, other than the acquiring person, who does not vote in favor of the control share acquisition may dissent from any proposal to accord voting rights to the control shares over which voting power was or is to be acquired in the control share acquisition. Each shareholder dissenting from the proposal is entitled to receive the fair value of the shareholder's shares under W.S. 17-16-1301 through 17-16-1331 if the control shares acquired or to be acquired in the control share acquisition are accorded voting rights under W.S. 17-18-306 and the acquiring person has or is authorized to have a majority of all voting power.

(b) For purposes of this section, the fair value to be paid for a share of a dissenting shareholder may not be less than the highest price paid for a share by the acquiring person in the control share acquisition.

(c) The provisions of this section shall not apply to a control share acquisition to which the provisions of this article otherwise apply if, at the time the issuing public corporation receives an acquiring person statement with respect to the control share acquisition, the articles of incorporation or bylaws of the issuing public corporation contain a provision expressly electing not to be governed by this section.



17-18-309. Application.

17-18-309. Application.

(a) The provisions of this article shall not apply to a control share acquisition if, at the time the issuing public corporation receives an acquiring person statement with respect to the control share acquisition, the articles of incorporation or bylaws of the issuing public corporation contain a provision expressly electing not to be governed by this article.

(b) A corporation which is not an issuing public corporation may provide in its articles of incorporation or bylaws that this article does not apply to control share acquisitions of shares of the corporation in the event it becomes an issuing public corporation.






ARTICLE 4 - MISCELLANEOUS PROVISIONS

17-18-401. No effect on other actions; no liability.

17-18-401. No effect on other actions; no liability.

This act does not effect, directly or indirectly, the validity of another action by the board of directors of a corporation, nor does it preclude the board of directors from taking other action in accordance with law. The board of directors incurs no liability for elections made or not made under this act.



17-18-402. Conflict of laws.

17-18-402. Conflict of laws.

If a provision of this act conflicts with another provision of the Wyoming Business Corporation Act, the provision of this act controls.



17-18-403. Prohibition against waivers.

17-18-403. Prohibition against waivers.

A condition, stipulation or other provision in an agreement or transaction between any shareholders of a corporation that purports to waive compliance with or the rights afforded stockholders under this act is void.









CHAPTER 19 - WYOMING NONPROFIT CORPORATION ACT

ARTICLE 1 - GENERAL PROVISIONS

17-19-101. Short title.

17-19-101. Short title.

This act shall be known and may be cited as the "Wyoming Nonprofit Corporation Act."



17-19-102. Reservation of power to amend or repeal.

17-19-102. Reservation of power to amend or repeal.

The legislature shall have the power to amend or repeal all or part of this act at any time and all domestic and foreign corporations subject to this act shall be governed by the amendment or repeal.



17-19-120. Filing requirements.

17-19-120. Filing requirements.

(a) A document shall satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the secretary of state.

(b) This act shall require or permit filing the document in the office of the secretary of state.

(c) The document shall contain the information required by this act. It may contain other information as well.

(d) The document shall be typewritten or printed.

(e) The document shall be in the English language. However, a corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by an English translation acceptable to the secretary of state.

(f) The document shall be executed:

(i) By the chairman of the board of directors of a domestic or foreign corporation, by its president or by another of its officers;

(ii) If directors have not been selected or the corporation has not been formed, by an incorporator; or

(iii) If the corporation is in the hands of a receiver, trustee or other court-appointed fiduciary, by that fiduciary.

(g) The person executing a document shall sign it manually and shall state beneath or opposite the signature his name and the capacity in which he signs. The document may, but need not, contain:

(i) The corporate seal;

(ii) An attestation by the secretary or an assistant secretary; or

(iii) An acknowledgment, verification or proof.

(h) If the secretary of state has prescribed a mandatory form for a document under W.S. 17-19-121, the document shall be in or on the prescribed form.

(j) The document shall be delivered to the office of the secretary of state for filing and shall be accompanied by:

(i) One (1) exact or conformed copy (except as provided in W.S. 17-28-103);

(ii) The correct filing fee; and

(iii) Any past due or currently due franchise tax, license fee, other fee or penalty required by this act or other law.



17-19-121. Forms.

17-19-121. Forms.

(a) If the secretary of state so requires, use of forms provided by the secretary of state pursuant to this subsection is mandatory. The secretary of state may prescribe and furnish on request forms for:

(i) An application for a certificate of existence;

(ii) A foreign corporation's application for a certificate of authority to transact business in this state;

(iii) A foreign corporation's application for a certificate of withdrawal;

(iv) The annual report;

(v) A foreign corporation's application for a certificate of continuance; and

(vi) A foreign corporation's application for certificate of domestication.

(b) The secretary of state may prescribe and furnish on request forms for other documents required or permitted to be filed by this act but their use is not mandatory.



17-19-122. Filing, service and copying fees.

17-19-122. Filing, service and copying fees.

(a) The secretary of state shall collect the following fees when the documents described in this subsection are delivered for filing:

Document Fee

(i) Articles of Incorporation............... $25.00

(ii) Repealed By Laws 2014, Ch. 65, 2.

(iii) Repealed By Laws 2014, Ch. 65, 2.

(iv) Amendment of articles of incorporation...$ 3.00

(v) Application for certificate of authority
................................................... $25.00

(vi) Application for certificate of existence or authorization........................................$ 3.00

(vii) Application for conversion ........... $75.00

(b) The secretary of state shall collect a fee of five dollars ($5.00) upon being served with process under this act.

(c) The secretary of state shall set and collect comparable filing, service and copying fees for those documents not listed in subsection (a) of this section.



17-19-123. Effective date of document.

17-19-123. Effective date of document.

(a) Except as provided in subsection (b) of this section, a document is effective:

(i) At the time of filing on the date it is filed, as evidenced by the secretary of state's endorsement on the original document; or

(ii) At the time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the 90th day after the date filed.



17-19-124. Correcting filed document.

17-19-124. Correcting filed document.

(a) A domestic or foreign corporation may correct a document filed by the secretary of state if the document:

(i) Contains an incorrect statement; or

(ii) Was defectively executed, attested, sealed, verified or acknowledged.

(b) A document is corrected:

(i) By preparing articles of correction that:

(A) Describe the document, including its filing date, or attach a copy of the document to the articles of correction;

(B) Specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(C) Correct the incorrect statement or defective execution.

(ii) By delivering the articles of correction to the secretary of state for filing.

(c) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.



17-19-125. Filing duty of secretary of state.

17-19-125. Filing duty of secretary of state.

(a) If a document delivered to the office of the secretary of state for filing satisfies the requirements of W.S. 17-19-120, the secretary of state shall file it.

(b) The secretary of state files a document by stamping or otherwise endorsing "Filed," together with his name and official title and the date and the time of filing, on both the original and copy of the document and on the receipt for the filing fee. After filing a document, except as provided in W.S. 17-28-103, the secretary of state shall deliver the document copy, with the filing fee receipt (or acknowledgment of receipt if no fee is required) attached, to the domestic or foreign corporation or its representative. The secretary of state, in his discretion, may issue a certificate evidencing the filing of a document upon the payment of the requisite fee.

(c) If the secretary of state refuses to file a document he shall return it to the domestic or foreign corporation or its representative within five (5) days after the document was delivered, together with a brief, written explanation of the reason or reasons for his refusal.

(d) The secretary of state's duty to file documents under this section is ministerial. Filing or refusal to file a document does not:

(i) Affect the validity or invalidity of the document in whole or in part;

(ii) Relate to the correctness or incorrectness of information contained in the document; or

(iii) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.



17-19-126. Appeal from secretary of state's refusal to file document.

17-19-126. Appeal from secretary of state's refusal to file document.

(a) If the secretary of state refuses to file a document delivered to his office for filing, the domestic or foreign corporation may, within thirty (30) days after the return of the document, appeal the refusal to the district court of the county where the corporation's principal office is located in the state or, if the corporation does not have a principal office in the state, the district court of the county where its registered office is or will be located, or the district court of the county of residence of an incorporator for a domestic corporation, or in the district court of Laramie county. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the secretary of state's explanation of his refusal to file.

(b) The court may summarily order the secretary of state to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.



17-19-127. Evidentiary effect of copy of filed document.

17-19-127. Evidentiary effect of copy of filed document.

A certificate attached to a copy of a document filed by the secretary of state, bearing his signature (which may be in facsimile) and the seal of this state, is conclusive evidence that the original document is on file with the secretary of state.



17-19-128. Certificate of existence.

17-19-128. Certificate of existence.

(a) Any person may apply to the secretary of state to furnish a certificate of existence for a domestic or foreign corporation.

(b) The certificate of existence sets forth:

(i) The domestic corporation's corporate name or the foreign corporation's corporate name used in this state;

(ii) That:

(A) The domestic corporation is duly incorporated under the law of this state, the date of its incorporation, and the period of its duration if less than perpetual; or

(B) The foreign corporation is authorized to transact business in this state.

(iii) That all fees, taxes and penalties owed to this state have been paid, if:

(A) Payment is reflected in the records of the secretary of state; and

(B) Nonpayment affects the good standing of the domestic or foreign corporation.

(iv) That its most recent annual report required by W.S. 17-19-1630 has been delivered to the secretary of state;

(v) That articles of dissolution have not been filed; and

(vi) Other facts of record in the office of the secretary of state that may be requested by the applicant.

(c) Subject to any qualification stated in the certificate, a certificate of existence issued by the secretary of state may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state.

(d) The term "certificate of existence" is synonymous with the term "certificate of good standing."



17-19-129. Repealed By Laws 2014, Ch. 65, 2.

17-19-129. Repealed By Laws 2014, Ch. 65, 2.



17-19-130. Powers.

17-19-130. Powers.

The secretary of state has the power reasonably necessary to perform the duties required of him by this act. The secretary of state shall promulgate reasonable forms, rules and regulations necessary to carry out the purposes of this act.



17-19-140. General definitions.

17-19-140. General definitions.

(a) As used in this act:

(i) "Approved by (or approval by) the members" means approved or ratified by the affirmative vote of a majority of the votes represented and voting at a duly held meeting at which a quorum is present (which affirmative votes also constitute a majority of the required quorum) or by a written ballot or written consent in conformity with this act or by the affirmative vote, written ballot or written consent of such greater proportion, including the votes of all the members of any class, unit or grouping as may be provided in the articles, bylaws or this act for any specified member action;

(ii) "Articles of incorporation" or "articles" include amended and restated articles of incorporation and articles of merger;

(iii) "Board" or "board of directors" means the board of directors except that no person or group of persons are the board of directors because of powers delegated to that person or group pursuant to W.S. 17-19-801, and includes any person or group under whose authority corporate powers are exercised and under whose direction the affairs of the corporation are managed, regardless of the name of the person or group whether it be trustees, regents, overseers or some other name;

(iv) "Bylaws" means the code or codes of rules (other than the articles) adopted pursuant to this act for the regulation or management of the affairs of the corporation irrespective of the name or names by which such rules are designated;

(v) "Certificate of existence" means a certificate issued pursuant to W.S. 17-19-128;

(vi) "Class" refers to a group of memberships which have the same rights with respect to voting, dissolution, redemption and transfer. For the purpose of this section, rights shall be considered the same if they are determined by a formula applied uniformly;

(vii) "Corporation" means public benefit, mutual benefit and religious corporation;

(viii) "Delegates" means those persons elected or appointed to vote in a representative assembly for the election of a director or directors or on other matters;

(ix) "Deliver" includes mail;

(x) "Directors" means individuals, designated in the articles or bylaws or elected by the incorporators, and their successors and individuals elected or appointed by any other name or title to act as members of the board;

(xi) "Distribution" means the payment of a dividend or any part of the income or profit of a corporation to its members, directors or officers;

(xii) "Domestic corporation" means a corporation;

(xiii) "Effective date of notice" is defined in W.S. 17-19-141;

(xiv) "Employee" does not include an officer or director who is not otherwise employed by the corporation;

(xv) "Entity" includes corporation and foreign corporation, business corporation and foreign business corporation, profit and nonprofit unincorporated association, corporation sole, business trust, estate, partnership, trust, and two (2) or more persons having a joint or common economic interest, and state, United States and foreign government;

(xvi) "File," "filed," or "filing" means filed in the office of the secretary of state;

(xvii) "Foreign corporation" means the corporation organized under a law other than the law of this state which would be a nonprofit corporation if formed under the laws of this state;

(xviii) "Governmental subdivision" includes authority, county, district, municipality and any other political subdivision;

(xix) "Includes" denotes a partial definition;

(xx) "Individual" includes the estate of an incompetent individual;

(xxi) "Means" denotes a complete definition;

(xxii) "Member" means (without regard to what a person is called in the articles or bylaws) any person or persons who on more than one (1) occasion, pursuant to a provision of a corporation's articles or bylaws, have the right to vote for the election of a director or directors, subject to the following:

(A) A person is not a member by virtue of any of the following:

(I) Any rights the person has as a delegate;

(II) Any rights the person has to designate a director or directors; or

(III) Any rights the person has as a director.

(B) All members or all members of a class of members shall have the same number of votes unless the articles of incorporation specify otherwise.

(xxiii) "Membership" refers to the rights and obligations a member or members have pursuant to a corporation's articles, bylaws and this act;

(xxiv) "Mutual benefit corporation" means a domestic corporation which is formed as a mutual benefit corporation pursuant to article 2 of this act or is required to be a mutual benefit corporation pursuant to W.S. 17-19-1804;

(xxv) "Notice" is defined in W.S. 17-19-141;

(xxvi) "Person" includes any individual or entity;

(xxvii) "Principal office" means the office (within or outside this state) so designated in the annual report;

(xxviii) "Proceeding" includes civil suit and criminal, administrative, and investigatory action;

(xxix) "Public benefit corporation" means a domestic corporation which is formed as a public benefit corporation pursuant to article 2 of this act or is required to be a public benefit corporation pursuant to W.S. 17-19-1804;

(xxx) "Record date" means the date established under article 6 or 7 of this act on which a corporation determines the identity of its members for the purposes of this act;

(xxxi) "Religious corporation" means a domestic corporation which is formed as a religious corporation pursuant to article 2 of this act or is required to be a religious corporation pursuant to W.S. 17-19-1804;

(xxxii) "Secretary" means the corporate officer to whom the board of directors has delegated responsibility under W.S. 17-19-840(b) for custody of the minutes of the directors' and members' meetings and for authenticating the records of the corporation;

(xxxiii) "State," when referring to a part of the United States, includes a state and commonwealth (and their agencies and governmental subdivisions) and a territory, and insular possession (and their agencies and governmental subdivisions) of the United States;

(xxxiv) "United States" includes district, authority, bureau, commission, department and any other agency of the United States;

(xxxv) "Vote" includes authorization by written ballot and written consent;

(xxxvi) "Voting power" means the total number of votes entitled to be cast for the election of directors at the time the determination of voting power is made, excluding a vote which is contingent upon the happening of a condition or event that has not occurred at the time. Where a class is entitled to vote as a class for directors, the determination of voting power of the class shall be based on the percentage of the number of directors the class is entitled to elect out of the total number of authorized directors;

(xxxvii) "Registered agent" means as provided in W.S. 17-28-101 through 17-28-111;

(xxxviii) "This act" means W.S. 17-19-101 through 17-19-1807.



17-19-141. Notice.

17-19-141. Notice.

(a) Notice under this act shall be in writing unless oral notice is reasonable under the circumstances.

(b) Notice may be communicated in person; by telephone, telegraph, teletype or other form of wire or wireless communication; or by mail or private carrier. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published; or by radio, television or other form of public broadcast communication.

(c) Oral notice is effective when communicated if communicated in a comprehensible manner.

(d) Written notice, if in a comprehensible form, is effective at the earliest of the following:

(i) When received;

(ii) Five (5) days after its deposit in the United States mail, as evidenced by the postmark, if mailed correctly addressed and with first class postage affixed;

(iii) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee;

(iv) Thirty (30) days after its deposit in the United States mail, as evidenced by the postmark, if mailed correctly addressed and with other than first class, registered or certified postage affixed.

(e) Written notice is correctly addressed to a member of a domestic or foreign corporation if addressed to the member's address shown in the corporation's current list of members.

(f) A written notice or report delivered as part of a newsletter, magazine or other publication regularly sent to members shall constitute a written notice or report if addressed or delivered to the member's address shown in the corporation's current list of members, or in the case of members who are residents of the same household and who have the same address in the corporation's current list of members, if addressed or delivered to one (1) of such members, at the address appearing on the current list of members.

(g) Written notice is correctly addressed to a domestic or foreign corporation (authorized to transact business in this state), other than in its capacity as a member, if addressed to its registered agent or to its secretary at its principal office shown in its most recent annual report or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

(h) If W.S. 17-19-705(b) or any other provision of this act prescribes notice requirements for particular circumstances, those requirements govern. If articles or bylaws prescribe notice requirements, not inconsistent with this section or other provisions of this act, those requirements govern.



17-19-150. Private foundations.

17-19-150. Private foundations.

(a) Except where otherwise determined by a court of competent jurisdiction, a corporation that is a private foundation as defined in section 509(a) of the Internal Revenue Code of 1986:

(i) Shall distribute such amounts for each taxable year at such time and in such manner as not to subject the corporation to tax under section 4942 of the code;

(ii) Shall not engage in any act of self-dealing as defined in section 4941(d) of the code;

(iii) Shall not retain any excess business holdings as defined in section 4943(c) of the code;

(iv) Shall not make any taxable expenditures as defined in section 4944 of the code;

(v) Shall not make any taxable expenditures as defined in section 4945(d) of the code.

(b) All references in this section to sections of the code shall be to such sections of the Internal Revenue Code of 1986 as amended from time to time, or to corresponding provisions of subsequent internal revenue laws of the United States.



17-19-160. Judicial relief.

17-19-160. Judicial relief.

(a) If for any reason it is impractical or impossible for any corporation to call or conduct a meeting of its members, delegates or directors, or otherwise obtain their consent, in the manner prescribed by its articles, bylaws or this act, then upon petition of a director, officer, delegate, member or the attorney general, the district court of the county where the corporation's principal office is located in the state or, if the corporation does not have a principal office in this state, of the county where its registered office is located, may order that such a meeting be called or that a written ballot or other form of obtaining the vote of members, delegates or directors be authorized, in such a manner as the court finds fair and equitable under the circumstances.

(b) The court shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held pursuant to the articles, bylaws and this act, whether or not the method results in actual notice to all such persons or conforms to the notice requirements that would otherwise apply. In a proceeding under this section the court may determine who the members or directors are.

(c) The order issued pursuant to this section may dispense with any requirement relating to the holding of or voting at meetings or obtaining votes, including any requirement as to quorums or as to the number or percentage of votes needed for approval, that would otherwise be imposed by the articles, bylaws or this act.

(d) Whenever practical any order issued pursuant to this section shall limit the subject matter of meetings or other forms of consent authorized to items, including amendments to the articles or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section; provided, however, that an order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger, consolidation or sale of assets.

(e) Any meeting or other method of obtaining the vote of members, delegates or directors conducted pursuant to an order issued under this section, and that complies with all the provisions of such order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the articles, bylaws and this act.



17-19-170. Attorney general.

17-19-170. Attorney general.

(a) The secretary of state shall be given notice of the commencement of any proceeding that this act authorizes the attorney general to bring but that has been commenced by another person.

(b) Whenever any provision of this act requires that notice be given to the secretary of state before or after commencing a proceeding or permits the attorney general to commence a proceeding:

(i) If no proceeding has been commenced, the attorney general may take appropriate action including, but not limited to, seeking injunctive relief;

(ii) If a proceeding has been commenced by a person other than the attorney general, the attorney general, as of right, may intervene in such proceeding.



17-19-180. Constitutional protections.

17-19-180. Constitutional protections.

If religious doctrine governing the affairs of a religious corporation is inconsistent with the provisions of this act on the same subject, the religious doctrine shall control to the extent required by the constitution of the United States or the constitution of this state or both.






ARTICLE 2 - ORGANIZATION

17-19-201. Incorporators.

17-19-201. Incorporators.

One (1) or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the secretary of state for filing.



17-19-202. Articles of incorporation.

17-19-202. Articles of incorporation.

(a) The articles of incorporation shall set forth:

(i) A corporate name for the corporation that satisfies the requirements of W.S. 17-19-401;

(ii) One (1) of the following statements:

(A) This corporation is a public benefit corporation;

(B) This corporation is a mutual benefit corporation;

(C) This corporation is a religious corporation.

(iii) The street address of the corporation's initial registered office and the name of its initial registered agent at that office;

(iv) The name and address of each incorporator;

(v) Whether or not the corporation will have members; and

(vi) Provisions not inconsistent with law regarding the distribution of assets on dissolution. These provisions may be consistent with the requirements of the Internal Revenue Code, as amended, for tax exempt status.

(b) The articles of incorporation may set forth:

(i) Any provision required by the Internal Revenue Code, as amended, for tax exempt or other tax status;

(ii) The purpose or purposes for which the corporation is organized, which may be, either alone or in combination with other purposes, the transaction of any lawful activity;

(iii) The names and addresses of the individuals who are to serve as the initial directors;

(iv) Provisions not inconsistent with law regarding:

(A) Managing and regulating the affairs of the corporation;

(B) Defining, limiting and regulating the powers of the corporation, its board of directors and members (or any class of members); and

(C) The characteristics, qualifications, rights, limitations and obligations attaching to each or any class of members.

(v) Any provision that under this act is required or permitted to be set forth in the bylaws;

(vi) Any provision giving members different numbers of votes on all questions or particular classes of questions, unequal assessments, or in the case of mutual benefit corporations, unequal rights to assets upon dissolution. These provisions may include the basis upon which these inequalities are to be determined. For mutual benefit corporations, the provisions may include rights of dissent if these rights or inequalities are changed.

(c) Each incorporator and director named in the articles shall sign the articles.

(d) The articles of incorporation need not set forth any of the corporate powers enumerated in this act.

(e) The articles of incorporation shall be accompanied by a written consent to appointment manually signed by the registered agent.



17-19-203. Incorporation.

17-19-203. Incorporation.

(a) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed.

(b) The secretary of state's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.



17-19-204. Liability for preincorporation transactions.

17-19-204. Liability for preincorporation transactions.

All persons purporting to act as or on behalf of a corporation formed under this act, knowing there was no incorporation under this act, are jointly and severally liable for all liabilities created while so acting.



17-19-205. Organization of corporation.

17-19-205. Organization of corporation.

(a) After incorporation:

(i) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws and carrying on any other business brought before the meeting;

(ii) If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators:

(A) To elect directors and complete the organization of the corporation; or

(B) To elect a board of directors who shall complete the organization of the corporation.

(b) Action required or permitted by this act to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one (1) or more written consents describing the action taken and signed either manually or in facsimile by each incorporator.

(c) An organizational meeting may be held in or out of this state.



17-19-206. Bylaws.

17-19-206. Bylaws.

(a) The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

(b) The bylaws may contain any provision for regulating and managing the affairs of the corporation that is not inconsistent with law or the articles of incorporation.

(c) If bylaws are not adopted:

(i) An annual meeting shall be held within three (3) months after the close of the corporation's fiscal year;

(ii) The required officers shall be the president, the secretary and the treasurer; and

(iii) Bylaws may be adopted at any director or member meeting.



17-19-207. Emergency bylaws and powers.

17-19-207. Emergency bylaws and powers.

(a) Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (d) of this section. The emergency bylaws, which are subject to amendment or repeal by the members, may make all provisions necessary for managing the corporation during the emergency, including:

(i) Procedures for calling a meeting of the board of directors;

(ii) Quorum requirements for the meeting; and

(iii) Designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Corporate action taken in good faith in accordance with the emergency bylaws:

(i) Binds the corporation; and

(ii) Shall not be used to impose liability on a corporate director, officer, employee or agent unless the action violates standards otherwise set forth in this act.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some extraordinary event.






ARTICLE 3 - PURPOSES AND POWERS

17-19-301. Purposes.

17-19-301. Purposes.

(a) Every corporation incorporated under this act has the purpose of engaging in any lawful activity unless a more limited purpose is set forth in the articles of incorporation.

(b) A corporation engaging in an activity that is subject to regulation under another statute of this state may incorporate under this act only if permitted by, and subject to all limitations of, the other statute.



17-19-302. General powers.

17-19-302. General powers.

(a) Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its affairs including, without limitation, power:

(i) To sue and be sued, complain and defend in its corporate name;

(ii) To have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing or in any other manner reproducing it;

(iii) To make and amend bylaws not inconsistent with its articles of incorporation or with the laws of this state, for regulating and managing the affairs of the corporation;

(iv) To purchase, receive, lease or otherwise acquire, and own, hold, improve, use and otherwise deal with, real or personal property or any legal or equitable interest in property, wherever located;

(v) To sell, convey, mortgage, pledge, lease, exchange and otherwise dispose of all or any part of its property;

(vi) To purchase, receive, subscribe for or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge or otherwise dispose of, and deal in and with, shares or other interests in, or obligations of any entity;

(vii) To make contracts and guaranties, incur liabilities, borrow money, issue notes, bonds and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises or income;

(viii) To lend money, invest and reinvest its funds and receive and hold real and personal property as security for repayment, except as limited by W.S. 17-19-832;

(ix) To be a promoter, partner, member, associate or manager of any partnership, joint venture, trust or other entity;

(x) To conduct its activities, locate offices and exercise the powers granted by this act within or without this state;

(xi) To elect or appoint directors, officers, employees and agents of the corporation, define their duties and fix their compensation;

(xii) To pay pensions and establish pension plans, pension trusts and other benefit and incentive plans for any or all of its current or former directors, officers, employees and agents;

(xiii) To make donations not inconsistent with law for the public welfare or for charitable, religious, scientific or educational purposes and for other purposes that further the corporate interest;

(xiv) To impose dues, assessments, admission and transfer fees upon its members;

(xv) To establish conditions for admission of members, admit members and issue memberships;

(xvi) To carry on a business;

(xvii) To do all things necessary or convenient, not inconsistent with law, to further the activities and affairs of the corporation.



17-19-303. Emergency powers.

17-19-303. Emergency powers.

(a) In anticipation of or during an emergency defined in subsection (d) of this section, the board of directors of a corporation may:

(i) Modify lines of succession to accommodate the incapacity of any director, officer, employee or agent; and

(ii) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(b) During an emergency defined in subsection (d) of this section, unless emergency bylaws provide otherwise:

(i) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(ii) One (1) or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c) Corporate action taken in good faith during an emergency under this section to further the ordinary affairs of the corporation:

(i) Binds the corporation; and

(ii) May not be used to impose liability on a corporate director, officer, employee or agent unless the action violates standards otherwise set forth in this act.

(d) An emergency exists for the purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some extraordinary event.



17-19-304. Ultra vires.

17-19-304. Ultra vires.

(a) Except as provided in subsection (b) of this section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b) A corporation's power to act may be challenged in a proceeding against the corporation to enjoin an act where a third party has not acquired rights. The proceeding may be brought by the attorney general, a director or by a member or members in a derivative proceeding.

(c) A corporation's power to act may be challenged in a proceeding against an incumbent or former director, officer, employee or agent of the corporation. The proceeding may be brought by a director, the corporation, directly, derivatively, or through a receiver, a trustee or other legal representative, or in the case of a public benefit corporation, by the attorney general.






ARTICLE 4 - NAMES

17-19-401. Corporate name.

17-19-401. Corporate name.

(a) A corporate name may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by W.S. 17-19-301 and its articles of incorporation.

(b) Except as authorized by subsections (c) and (d) of this section, a corporate name shall not be the same as, or deceptively similar to the name of any trademark or service mark registered in this state and shall be distinguishable upon the records of the secretary of state from other business names as required by W.S. 17-16-401.

(c) A corporation may apply to the secretary of state for authorization to use a name that is not distinguishable in accordance with the provisions of W.S. 17-16-401(c).

(i) Repealed By Laws 1996, ch. 80, 3.

(ii) Repealed By Laws 1996, ch. 80, 3.

(d) A corporation may use the name, including the fictitious name, of another domestic or foreign corporation that is used in this state if the other corporation is incorporated or authorized to transact business in this state and the proposed user corporation:

(i) Has merged with the other corporation; or

(ii) Has been formed by reorganization of the other corporation; or

(iii) Has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(iv) Repealed By Laws 1996, ch. 80, 3.

(e) This act does not control the use of fictitious names.



17-19-402. Reserved name.

17-19-402. Reserved name.

(a) A person may apply to reserve the exclusive use of a corporate name, including a fictitious name for a foreign corporation whose corporate name is not available, by delivering an application to the secretary of state for filing. The application shall set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the corporate name applied for is available, he shall file the application pursuant to W.S. 17-19-125 and reserve the name for the applicant's exclusive use for a nonrenewable one hundred twenty (120) day period.

(b) The owner of a reserved corporate name may transfer the reservation to another person by delivering to the secretary of state a manually signed notice of the transfer that states the name and address of the transferee.






ARTICLE 5 - OFFICE AND AGENT

17-19-501. Registered office and registered agent.

17-19-501. Registered office and registered agent.

(a) Each corporation shall continuously maintain in this state:

(i) A registered office as provided in W.S. 17-28-101 through 17-28-111; and

(ii) A registered agent as provided in W.S. 17-28-101 through 17-28-111.

(A) Repealed by Laws 2008, Ch. 90, 3.

(B) Repealed by Laws 2008, Ch. 90, 3.

(C) Repealed by Laws 2008, Ch. 90, 3.

(b) The provisions of W.S. 17-28-101 through 17-28-111 shall apply to all nonprofit corporations.



17-19-502. Repealed by Laws 2008, Ch. 90, 3.

17-19-502. Repealed by Laws 2008, Ch. 90, 3.



17-19-503. Repealed by Laws 2008, Ch. 90, 3.

17-19-503. Repealed by Laws 2008, Ch. 90, 3.



17-19-504. Repealed by Laws 2008, Ch. 90, 3.

17-19-504. Repealed by Laws 2008, Ch. 90, 3.






ARTICLE 6 - MEMBERS AND MEMBERSHIPS

17-19-601. Admission.

17-19-601. Admission.

(a) The articles or bylaws may establish criteria or procedures for admission of members.

(b) No person shall be admitted as a member without his consent.



17-19-602. Consideration.

17-19-602. Consideration.

Except as provided in its articles or bylaws, a corporation may admit members for no consideration or for any consideration as is determined by the board.



17-19-603. No requirement of members.

17-19-603. No requirement of members.

A corporation is not required to have members.



17-19-610. Differences in rights and obligations of members.

17-19-610. Differences in rights and obligations of members.

All members shall have the same rights and obligations with respect to voting, dissolution, redemption and transfer, unless the articles or bylaws establish classes of membership with different rights or obligations. All members shall have the same rights and obligations with respect to any other matters, except as set forth in or authorized by the articles or bylaws.



17-19-611. Transfers.

17-19-611. Transfers.

(a) Except as set forth in or authorized by the articles or bylaws, no member of a mutual benefit corporation may transfer a membership or any right arising therefrom.

(b) No member of a public benefit or religious corporation may transfer a membership or any right arising therefrom.

(c) Where transfer rights have been provided, no restriction on them shall be binding with respect to a member holding a membership issued prior to the adoption of the restriction unless the restriction is approved by the members and the affected member.



17-19-612. Member's liability to third parties.

17-19-612. Member's liability to third parties.

A member of a corporation is not, as such, personally liable for the acts, debts, liabilities or obligations of the corporation.



17-19-613. Member's liability for dues, assessments and fees.

17-19-613. Member's liability for dues, assessments and fees.

A member may become liable to the corporation for dues, assessments or fees as a condition for remaining a member. An article, bylaw or corporate resolution authorizing dues, assessments or fees is not, by itself, sufficient to impose liability without the consent or acquiescence of the member.



17-19-614. Creditor's action against member.

17-19-614. Creditor's action against member.

(a) No proceeding may be brought by a creditor to reach the liability, if any, of a member to the corporation unless final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part or unless such proceeding would be useless.

(b) All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any creditor's proceeding brought under subsection (a) of this section to reach and apply unpaid amounts due the corporation. Any or all members who owe amounts to the corporation may be joined in such proceeding.



17-19-620. Resignation.

17-19-620. Resignation.

(a) A member may resign at any time.

(b) The resignation of a member does not relieve the member from any obligations the member may have to the corporation as a result of obligations incurred or commitments made prior to resignation.



17-19-621. Termination, expulsion and suspension.

17-19-621. Termination, expulsion and suspension.

(a) No member of a public benefit or mutual benefit corporation may be expelled or suspended, and no membership or memberships in such corporations may be terminated or suspended except pursuant to a procedure that is fair and reasonable and is carried out in good faith.

(b) A procedure is fair and reasonable when either:

(i) The articles or bylaws set forth a procedure that provides:

(A) Not less than fifteen (15) days prior written notice of the expulsion, suspension or termination and the reasons therefor; and

(B) An opportunity for the member to be heard, orally or in writing, not less than five (5) days before the effective date of the expulsion, suspension or termination by a person or persons authorized to decide that the proposed expulsion, termination or suspension not take place; or

(ii) It is fair and reasonable taking into consideration all of the relevant facts and circumstances.

(c) Any written notice given by mail shall be given by first class, return receipt requested, sent to the last address of the member shown on the corporation's records.

(d) Any proceeding challenging an expulsion, suspension or termination, including a proceeding in which defective notice is alleged, shall be commenced within one (1) year after the effective date of the expulsion, suspension or termination.

(e) A member who has been expelled or suspended may be liable to the corporation for dues, assessments or fees as a result of obligations incurred or commitments made prior to expulsion or suspension.



17-19-622. Purchase of memberships.

17-19-622. Purchase of memberships.

(a) A public benefit or religious corporation may not purchase any of its memberships or any right arising therefrom.

(b) A mutual benefit corporation may purchase the membership of a member who resigns or whose membership is terminated for the amount and pursuant to the conditions set forth in or authorized by its articles or bylaws. No payment shall be made in violation of article 13 of this act.



17-19-630. Derivative suits.

17-19-630. Derivative suits.

(a) A proceeding may be brought in the right of a domestic or foreign corporation to procure a judgment in its favor by:

(i) Any member or members having five percent (5%) or more of the voting power or by fifty (50) members, whichever is less; or

(ii) Any director.

(b) In any proceeding under this section, each complainant shall be a member or director at the time of bringing the proceeding.

(c) A complaint in a proceeding brought in the right of a corporation shall be verified and allege with particularity the demand made, if any, to obtain action by the directors and either why the complainants could not obtain the action or why they did not make the demand. If a demand for action was made and the corporation's investigation of the demand is in progress when the proceeding is filed, the court may stay the suit until the investigation is completed.

(d) On termination of the proceeding the court may require the complainants to pay any defendant's reasonable expenses, including counsel fees, incurred in defending the suit if it finds that the proceeding was commenced frivolously or in bad faith.

(e) If the proceeding on behalf of the corporation results in the corporation taking some action requested by the complainants or otherwise was successful, in whole or in part, or if anything was received by the complainants as the result of a judgment, compromise or settlement of an action or claim, the court may award the complainants reasonable expenses, including counsel fees.

(f) The complainants shall notify the secretary of state within ten (10) days after commencing any proceeding under this section if the proceeding involves a public benefit corporation or assets held in charitable trust by a mutual benefit corporation. The secretary of state shall then notify the attorney general.



17-19-640. Delegates.

17-19-640. Delegates.

(a) A corporation may provide in its articles or bylaws for delegates having some or all of the authority of members.

(b) The articles or bylaws may set forth provisions relating to:

(i) The characteristics, qualifications, rights, limitations and obligations of delegates including their selection and removal;

(ii) Calling, noticing, holding and conducting meetings of delegates; and

(iii) Carrying on corporate activities during and between meetings of delegates.






ARTICLE 7 - MEMBERS' MEETINGS AND VOTING

17-19-701. Annual and regular meetings.

17-19-701. Annual and regular meetings.

(a) A corporation with members shall hold a membership meeting annually at a time stated in or fixed in accordance with the bylaws.

(b) A corporation with members may hold regular membership meetings at the times stated in or fixed in accordance with the bylaws.

(c) Annual and regular membership meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual and regular meetings shall be held at the corporation's principal office.

(d) At the annual meeting:

(i) The president and chief financial officer shall report on the activities and financial condition of the corporation; and

(ii) The members shall consider and act upon such other matters as may be raised consistent with the notice requirements of W.S. 17-19-705 and 17-19-723(b).

(e) At regular meetings the members shall consider and act upon such matters as may be raised consistent with the notice requirements of W.S. 17-19-705 and 17-19-723(b).

(f) The failure to hold an annual or regular meeting at a time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.



17-19-702. Special meeting.

17-19-702. Special meeting.

(a) A corporation with members shall hold a special meeting of members:

(i) On call of its board or the person or persons authorized to do so by the articles or bylaws; or

(ii) Except as provided in the articles or bylaws of a religious corporation if the holders of at least five percent (5%) of the voting power of any corporation sign, date, and deliver to any corporate officer one (1) or more written demands for the meeting describing the purpose or purposes for which it is to be held.

(b) The close of business on the 30th day before delivery of the demand or demands for a special meeting to any corporate officer is the record date for the purpose of determining whether the five percent (5%) requirement of subsection (a) of this section has been met.

(c) If a notice for a special meeting demanded under paragraph (a)(ii) of this section is not given pursuant to W.S. 17-19-705 within thirty (30) days after the date the written demand or demands are delivered to a corporate officer, regardless of the requirements of subsection (d) of this section, a person signing the demand or demands may set the time and place of the meeting and give notice pursuant to W.S. 17-19-705.

(d) Special meetings of members may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.

(e) Only those matters that are within the purpose or purposes described in the meeting notice required by W.S. 17-19-705 shall be conducted at a special meeting of members.



17-19-703. Court-ordered meeting.

17-19-703. Court-ordered meeting.

(a) The district court of the county where a corporation's principal office or, if none in this state, its registered office is located may summarily order a meeting to be held:

(i) On application of any member or other person entitled to participate in an annual or regular meeting, and in the case of a public benefit corporation, the attorney general, if an annual meeting was not held within fifteen (15) months after its last annual meeting;

(ii) On application of any member or other person entitled to participate in a regular meeting, and in the case of a public benefit corporation, the attorney general, if a regular meeting is not held within forty (40) days after the date it was required to be held; or

(iii) On application of a member who signed a demand for a special meeting valid under W.S. 17-19-702, a person or persons entitled to call a special meeting and, in the case of a public benefit corporation, the attorney general, if:

(A) Notice of the special meeting was not given within thirty (30) days after the date the demand was delivered to a corporate officer; or

(B) The special meeting was not held in accordance with the notice.

(b) The court may fix the time and place of the meeting, specify a record date for determining members entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary to accomplish the purpose or purposes of the meeting.

(c) If the court orders a meeting, it may also order the corporation to pay the member's costs, including reasonable counsel fees, incurred to obtain the order.



17-19-704. Action by written consent.

17-19-704. Action by written consent.

(a) Unless limited or prohibited by the articles or bylaws, action required or permitted by this act to be taken at a members' meeting may be taken without a meeting if notice of the proposed action is given to all voting members and the action is approved by ninety percent (90%) of the members entitled to vote on the action. The action shall be evidenced by one (1) or more written consents describing the action approved, signed either manually or in facsimile, by the requisite number of members entitled to vote on the action, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) If not otherwise determined under W.S. 17-19-703 or 17-19-707, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent under subsection (a) of this section.

(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document filed with the secretary of state.



17-19-705. Notice of meeting.

17-19-705. Notice of meeting.

(a) A corporation shall give notice consistent with its bylaws of meetings of members in a fair and reasonable manner.

(b) Any notice that conforms to the requirements of subsection (c) of this section is fair and reasonable, but other means of giving notice may also be fair and reasonable when all the circumstances are considered; provided, however, that notice of matters referred to in paragraph (c)(ii) of this section shall be given as provided in subsection (c) of this section.

(c) Notice is fair and reasonable if:

(i) The corporation notifies its members of the place, date and time of each annual, regular and special meeting of members no fewer than ten (10) nor more than sixty (60) days before the meeting date;

(ii) Notice of an annual or regular meeting includes a description of any matter or matters that shall be approved by the members under W.S. 17-19-831, 17-19-856, 17-19-1003, 17-19-1021, 17-19-1104, 17-19-1202, 17-19-1401 or 17-19-1402; and

(iii) Notice of a special meeting includes a description of the matter or matters for which the meeting is called.

(d) Unless the bylaws require otherwise, if an annual, regular or special meeting of members is adjourned to a different date, time or place, notice need not be given of the new date, time or place, if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or shall be fixed under W.S. 17-19-707, however, notice of the adjourned meeting shall be given under this section to the members of record as of the new record date.

(e) When giving notice of an annual, regular or special meeting of members, a corporation shall give notice of a matter a member intends to raise at the meeting if:

(i) Requested in writing to do so by a person entitled to call a special meeting; and

(ii) The request is received by the secretary or president of the corporation at least ten (10) days before the corporation gives notice of the meeting.



17-19-706. Waiver of notice.

17-19-706. Waiver of notice.

(a) A member may waive any notice required by this act, the articles, or bylaws before or after the date and time stated in the notice. The waiver shall be in writing, be signed manually or in facsimile by the member entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A member's attendance at a meeting:

(i) Waives objection to lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

(ii) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter when it is presented.



17-19-707. Record date; determining members entitled to notice and vote.

17-19-707. Record date; determining members entitled to notice and vote.

(a) The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to notice of a members' meeting. If the bylaws do not fix or provide for fixing a record date, the board may fix a future date as the record date. If no record date is fixed, members at the close of business on the business day preceding the day on which notice is given, or if notice is waived, at the close of business on the business day preceding the day on which the meeting is held, are entitled to notice of the meeting.

(b) The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to vote at a members' meeting. If the bylaws do not fix or provide for fixing a record date, the board may fix a future date as the record date. If no record date is fixed, members on the date of the meeting who are otherwise eligible to vote are entitled to vote at the meeting.

(c) The bylaws may fix or provide the manner for determining a date as the record date for the purpose of determining the members entitled to exercise any rights in respect of any other lawful action. If the bylaws do not fix or provide for fixing a record date, the board may fix in advance a record date. If no record date is fixed, members at the close of business on the day on which the board adopts the resolution relating thereto, or the 60th day prior to the date of such other action, whichever is later, are entitled to exercise rights.

(d) A record date fixed under this section shall not be more than seventy (70) days before the meeting or action requiring a determination of members occurs.

(e) A determination of members entitled to notice of or to vote at a membership meeting is effective for any adjournment of the meeting unless the board fixes a new date for determining the right to notice or the right to vote, which it shall do if the meeting is adjourned to a date more than seventy (70) days after the record date for determining members entitled to notice of the original meeting.

(f) If a court orders a meeting adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting, it may provide that the original record date for notice or voting continues in effect or it may fix a new record date for notice or voting.



17-19-708. Action by written ballot.

17-19-708. Action by written ballot.

(a) Unless prohibited or limited by the articles or bylaws, any action that may be taken at any annual, regular or special meeting of members may be taken without a meeting if the corporation delivers a written ballot to every member entitled to vote on the matter.

(b) A written ballot shall:

(i) Set forth each proposed action; and

(ii) Provide an opportunity to vote for or against each proposed action.

(c) Approval by written ballot pursuant to this section shall be valid only when the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

(d) All solicitations for votes by written ballot shall:

(i) Indicate the number of responses needed to meet the quorum requirements;

(ii) State the percentage of approvals necessary to approve each matter other than election of directors; and

(iii) Specify the time by which a ballot shall be received by the corporation in order to be counted.

(e) Except as otherwise provided in the articles or bylaws, a written ballot shall not be revoked.



17-19-720. Members' list for meeting.

17-19-720. Members' list for meeting.

(a) After fixing a record date for a notice of a meeting, a corporation shall prepare an alphabetical list of the names of all its members who are entitled to notice of the meeting. The list shall show the address and number of votes each member is entitled to vote at the meeting. The corporation shall prepare on a current basis through the time of the membership meeting a list of members, if any, who are entitled to vote at the meeting, but not entitled to notice of the meeting. This list shall be prepared on the same basis and be part of the list of members.

(b) The list of members shall be available for inspection by any member for the purpose of communication with other members concerning the meeting, beginning two (2) business days after notice is given of the meeting for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a reasonable place identified in the meeting notice in the city where the meeting will be held. A member, a member's agent or attorney is entitled on written demand to inspect and, subject to the limitations of W.S. 17-19-1602(c) and 17-19-1605, to copy the list, at a reasonable time and at the member's expense, during the period it is available for inspection.

(c) The corporation shall make the list of members available at the meeting, and any member, a member's agent or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

(d) If the corporation refuses to allow a member, a member's agent or attorney to inspect the list of members before or at the meeting, or copy the list as permitted by subsection (b) of this section, the district court of the county where a corporation's principal office, or if none in this state, its registered office is located, on application of the member, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete and may order the corporation to pay the member's costs, including reasonable counsel fees, incurred to obtain the order.

(e) Unless a written demand to inspect and copy a membership list has been made under subsection (b) of this section prior to the membership meeting and a corporation improperly refuses to comply with the demand, refusal or failure to comply with this section does not affect the validity of action taken at the meeting.

(f) The articles or bylaws of a religious corporation may limit or abolish the rights of a member under this section to inspect and copy any corporate record.



17-19-721. Voting entitlement generally.

17-19-721. Voting entitlement generally.

(a) Unless the articles or bylaws provide otherwise, each member is entitled to one (1) vote on each matter voted on by the members.

(b) Unless the articles or bylaws provide otherwise, if a membership stands of record in the names of two (2) or more persons, their acts with respect to voting shall have the following effect:

(i) If only one (1) votes, such act binds all; and

(ii) If more than one (1) votes, the vote shall be divided on a pro rata basis.



17-19-722. Quorum requirements.

17-19-722. Quorum requirements.

(a) Unless this act, the articles or bylaws provide for a higher or lower quorum, ten percent (10%) of the votes entitled to be cast on a matter shall be represented at a meeting of members to constitute a quorum on that matter.

(b) A bylaw amendment to decrease the quorum for any member action may be approved by the members or, unless prohibited by the bylaws, by the board.

(c) A bylaw amendment to increase the quorum required for any member action shall be approved by the members.

(d) Unless one-third (1/3) or more of the voting power is present in person or by proxy, the only matters that can be voted upon at an annual or regular meeting of members are those matters that are described in the meeting notice.



17-19-723. Voting requirements.

17-19-723. Voting requirements.

(a) Unless this act, the articles or the bylaws require a greater vote or voting by class, if a quorum is present, the affirmative vote of the votes represented and voting (which affirmative votes also constitute a majority of the required quorum) is the act of the members.

(b) A bylaw amendment to increase or decrease the vote required for any member action shall be approved by the members.



17-19-724. Proxies.

17-19-724. Proxies.

(a) As used in this act and in this section:

(i) "Appointment" means the grant of authority to vote;

(ii) "Appointment form" means the document appointing the proxy;

(iii) "Proxy" means the person to whom the authority to vote is granted.

(b) Unless the articles or bylaws prohibit or limit proxy voting, a member may appoint a proxy to vote or otherwise act for the member by signing an appointment form either personally or by an attorney-in-fact.

(c) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for eleven (11) months unless a different period is expressly provided in the appointment form; provided however that no proxy shall be valid for more than three (3) years from its date of execution.

(d) An appointment of a proxy is revocable by the member.

(e) The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

(f) Appointment of a proxy is revoked by the person appointing the proxy:

(i) Attending any meeting and voting in person; or

(ii) Signing and delivering to the secretary or other officer or agent authorized to tabulate proxy votes either a writing stating that the appointment of the proxy is revoked or a subsequent appointment form.

(g) Subject to W.S. 17-19-727 and any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the member making the appointment.



17-19-725. Cumulative voting for directors.

17-19-725. Cumulative voting for directors.

(a) If the articles or bylaws provide for cumulative voting by members, members may so vote, by multiplying the number of votes the members are entitled to cast by the number of directors for whom they are entitled to vote, and cast the product for a single candidate or distribute the product among two (2) or more candidates.

(b) Cumulative voting is not authorized at a particular meeting unless:

(i) The meeting notice or statement accompanying the notice states that cumulative voting will take place; or

(ii) A member gives notice during the meeting and before the vote is taken of the member's intent to cumulate votes, and if one (1) member gives this notice all other members participating in the election are entitled to cumulate their votes without giving further notice.

(c) A director elected by cumulative voting may be removed by the members without cause if the requirements of W.S. 17-19-808 are met unless the votes cast against removal, or not consenting in writing to removal, would be sufficient to elect the director if voted cumulatively at an election at which the same total number of votes were cast (or, if such action is taken by written ballot, all memberships entitled to vote were voted) and the entire number of directors authorized at the time of the director's most recent election were then being elected.

(d) Members shall not cumulatively vote if the directors and members are identical.



17-19-726. Other methods of electing directors.

17-19-726. Other methods of electing directors.

(a) A corporation may provide in its articles or bylaws for election of directors by members or delegates:

(i) On the basis of chapter or other organizational unit;

(ii) By region or other geographic unit;

(iii) By preferential voting; or

(iv) By any other reasonable method.



17-19-727. Corporation's acceptance of votes.

17-19-727. Corporation's acceptance of votes.

(a) If the name signed on a vote, consent, waiver or proxy appointment corresponds to the name of a member, the corporation if acting in good faith is entitled to accept the vote, consent, waiver or proxy appointment and give it effect as the act of the member.

(b) If the name signed on a vote, consent, waiver or proxy appointment does not correspond to the record name of a member, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver or proxy appointment and give it effect as the act of the member if:

(i) The member is an entity and the name signed purports to be that of an officer or agent of the entity;

(ii) The name signed purports to be that of an attorney-in-fact of the member and if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the member has been presented with respect to the vote, consent, waiver or proxy appointment;

(iii) Two (2) or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one (1) of the coholders and the person signing appears to be acting on behalf of all the coholders; and

(iv) In the case of a mutual benefit corporation:

(A) The name signed purports to be that of an administrator, executor, guardian or conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy appointment;

(B) The name signed purports to be that of a receiver or trustee in bankruptcy of the member, and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy appointment.

(c) The corporation is entitled to reject a vote, consent, waiver or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the member.

(d) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the member for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

(f) In the case where a member is an entity or where approval is required by a third party which is an entity, the corporation is entitled to accept the vote provided the individual who casts the vote for the entity presents the corporation with a written resolution or other written authorization to vote for the entity.



17-19-730. Voting agreements.

17-19-730. Voting agreements.

(a) Two (2) or more members may provide for the manner in which they will vote by signing an agreement for that purpose. Agreements under this section may be valid for a period of up to ten (10) years. For public benefit corporations such agreements shall have a reasonable purpose not inconsistent with the corporation's public or charitable purposes.

(b) A voting agreement created under this section is specifically enforceable.






ARTICLE 8 - DIRECTORS AND OFFICERS

17-19-801. Requirement for and duties of board.

17-19-801. Requirement for and duties of board.

(a) Each corporation shall have a board of directors.

(b) Except as provided in this act or subsection (c) of this section, all corporate powers shall be exercised by or under the authority of, and the affairs of the corporation managed under the direction of, its board.

(c) The articles may authorize a person or persons to exercise some or all of the powers which would otherwise be exercised by a board. To the extent so authorized any such person or persons shall have the duties and responsibilities of the directors, and the directors shall be relieved to that extent from such duties and responsibilities.



17-19-802. Qualifications of directors.

17-19-802. Qualifications of directors.

All directors shall be individuals. The articles or bylaws may prescribe additional qualifications for directors.



17-19-803. Number of directors.

17-19-803. Number of directors.

(a) A board of directors shall consist of three (3) or more individuals, with the number specified in or fixed in accordance with the articles or bylaws.

(b) The number of directors may be increased or decreased, but to no fewer than three (3), from time to time by amendment to or in the manner prescribed in the articles or bylaws.



17-19-804. Election, designation and appointment of directors.

17-19-804. Election, designation and appointment of directors.

(a) If the corporation has members, all the directors, except the initial directors, shall be elected at the first annual meeting of members, and at each annual meeting thereafter, unless the articles or bylaws provide some other time or method of election, or provide that some of the directors are appointed by some other person or designated.

(b) If the corporation does not have members, all the directors, except the initial directors, shall be elected, appointed or designated as provided in the articles or bylaws. If no method of designation or appointment is set forth in the articles or bylaws, the directors, other than the initial directors, shall be elected by the board.



17-19-805. Terms of directors generally.

17-19-805. Terms of directors generally.

(a) The articles or bylaws shall specify the terms of directors. Except for designated or appointed directors, the terms of directors shall not exceed five (5) years. In the absence of any term specified in the articles or bylaws, the term of each director shall be one (1) year. Directors may be elected for successive terms.

(b) A decrease in the number of directors or term of office does not shorten an incumbent director's term.

(c) Except as provided in the articles or bylaws:

(i) The term of a director filling a vacancy in the office of a director elected by members expires at the next election of directors by members; and

(ii) The term of a director filling any other vacancy expires at the end of the unexpired term that the director is filling.

(d) Despite the expiration of a director's term, the director continues to serve until the director's successor is elected, designated or appointed and qualifies, or until there is a decrease in the number of directors.



17-19-806. Staggered terms for directors.

17-19-806. Staggered terms for directors.

The articles or bylaws may provide for staggering the terms of directors by dividing the total number of directors into groups. The terms of office of the several groups need not be uniform.



17-19-807. Resignation of directors.

17-19-807. Resignation of directors.

(a) A director may resign at any time by delivering written notice, signed either manually or in facsimile, to the board of directors, its presiding officer or to the president or secretary.

(b) A resignation is effective when the notice is effective unless the notice specifies a later effective date. If a resignation is made effective at a later date, the board may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.



17-19-808. Removal of directors elected by members or directors.

17-19-808. Removal of directors elected by members or directors.

(a) The members may remove one (1) or more directors elected by them without cause.

(b) If a director is elected by a class, chapter or other organizational unit or by region or other geographic grouping, the director may be removed only by the members of that class, chapter, unit or grouping.

(c) Except as provided in subsection (j) of this section, a director may be removed under subsection (a) or (b) of this section only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors.

(d) If cumulative voting is authorized, a director may not be removed if the number of votes, or if the director was elected by a class, chapter, unit or grouping of members, the number of votes of that class, chapter, unit or grouping, sufficient to elect the director under cumulative voting is voted against the director's removal.

(e) A director elected by members may be removed by the members only at a meeting called for the purpose of removing the director and the meeting notice shall state that the purpose, or one (1) of the purposes, of the meeting is removal of the director.

(f) In computing whether a director is protected from removal under subsections (b) through (d) of this section, it should be assumed that the votes against removal are cast in an election for the number of directors of the class to which the director to be removed belonged on the date of that director's election.

(g) An entire board of directors may be removed under subsections (a) through (e) of this section.

(h) A director elected by the board may be removed without cause by the vote of two-thirds (2/3) of the directors then in office or any greater number as is set forth in the articles or bylaws; provided, however, that a director elected by the board to fill the vacancy of a director elected by the members may be removed without cause by the members, but not by the board.

(j) If, at the beginning of a director's term on the board, the articles or bylaws provide that the director may be removed for missing a specified number of board meetings, the board may remove the director for failing to attend the specified number of meetings. The director may be removed only if a majority of the directors then in office vote for the removal.

(k) The articles or bylaws of a religious corporation may:

(i) Limit the application of this section; and

(ii) Set forth the vote and procedures by which the board or any person may remove with or without cause a director elected by the members or the board.



17-19-809. Removal of designated or appointed directors.

17-19-809. Removal of designated or appointed directors.

(a) A designated director may be removed by an amendment to the articles or bylaws deleting or changing the designation.

(b) Appointed directors:

(i) Except as otherwise provided in the articles or bylaws, an appointed director may be removed without cause by the person appointing the director;

(ii) The person removing the director shall do so by giving written notice of the removal to the director and either the presiding officer of the board or the corporation's president or secretary; and

(iii) A removal is effective when the notice is effective unless the notice specifies a future effective date.



17-19-810. Removal of directors by judicial proceeding.

17-19-810. Removal of directors by judicial proceeding.

(a) The district court of the county where a corporation's principal office is located, or if none in the county where registered office is located, may remove any director of the corporation from office in a proceeding commenced either by the corporation, its members holding at least ten percent (10%) of the voting power of any class, or the attorney general in the case of a public benefit corporation, if the court finds that:

(i) The director engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the corporation, or a final judgment has been entered finding that the director has violated a duty set forth in W.S. 17-19-830 through 17-19-832; and

(ii) Removal is in the best interest of the corporation.

(b) The court that removes a director may bar the director from serving on the board for a period prescribed by the court.

(c) If members or the attorney general commence a proceeding under subsection (a) of this section, the corporation shall be made a party defendant.

(d) If a public benefit corporation or its members commence a proceeding under subsection (a) of this section, they shall give the secretary of state written notice of the proceeding.

(e) The articles or bylaws of a religious corporation may limit or prohibit the application of this section.



17-19-811. Vacancy on board.

17-19-811. Vacancy on board.

(a) Unless the articles or bylaws provide otherwise, and except as provided in subsections (b) and (c) of this section, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(i) The members, if any, may fill the vacancy. If the vacant office was held by a director elected by a class, chapter or other organizational unit or by region or other geographic grouping, only members of the class, chapter, unit or grouping are entitled to vote to fill the vacancy if it is filled by the members;

(ii) The board of directors may fill the vacancy; or

(iii) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b) Unless the articles or bylaws provide otherwise, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.

(c) If a vacant office was held by a designated director, the vacancy shall be filled as provided in the articles or bylaws. In the absence of an applicable article or bylaw provision, the vacancy shall not be filled by the board.

(d) A vacancy that will occur at a specific later date (by reason of a resignation effective at a later date under W.S. 17-19-807(b) or otherwise) may be filled before the vacancy occurs but the new director cannot take office until the vacancy occurs.



17-19-812. Compensation of directors.

17-19-812. Compensation of directors.

Unless the articles or bylaws provide otherwise, a board of directors may fix the compensation of directors.



17-19-820. Regular and special meetings.

17-19-820. Regular and special meetings.

(a) If the time and place of a directors' meeting is fixed by the bylaws or the board, the meeting is a regular meeting. All other meetings are special meetings.

(b) A board of directors may hold regular or special meetings in or out of this state.

(c) Unless the articles or bylaws provide otherwise, a board may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously communicate with each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.



17-19-821. Action without meeting.

17-19-821. Action without meeting.

(a) Unless the articles or bylaws provide otherwise, action required or permitted by this act to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board. The action shall be evidenced by one (1) or more written consents describing the action taken, signed by each director, and included in the minutes filed with the corporate records reflecting the action taken.

(b) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date.

(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.



17-19-822. Call and notice of meetings.

17-19-822. Call and notice of meetings.

(a) Unless the articles, bylaws or subsection (c) of this section provide otherwise, regular meetings of the board may be held without notice.

(b) Unless the articles, bylaws or subsection (c) of this section provide otherwise, special meetings of the board shall be preceded by at least two (2) days notice to each director of the date, time, and place, but not the purpose, of the meeting.

(c) In corporations without members any board action to remove a director or to approve a matter that would require approval by the members if the corporation had members, shall not be valid unless each director is given at least seven (7) days written notice that the matter will be voted upon at a directors' meeting or unless notice is waived pursuant to W.S. 17-19-823.

(d) Unless the articles or bylaws provide otherwise, the presiding officer of the board, the president or twenty percent (20%) of the directors then in office may call and give notice of a meeting of the board.



17-19-823. Waiver of notice.

17-19-823. Waiver of notice.

(a) A director may at any time waive any notice required by this act, the articles or bylaws. Except as provided in subsection (b) of this section, the waiver shall be in writing, signed by the director entitled to the notice, and filed with the minutes or the corporate records.

(b) A director's attendance at or participation in a meeting waives any required notice of the meeting unless the director upon arriving at the meeting or prior to the vote on a matter not noticed in conformity with this act the articles or bylaws objects to lack of notice and does not thereafter vote for or assent to the objected to action.



17-19-824. Quorum and voting.

17-19-824. Quorum and voting.

(a) Except as otherwise provided in this act, the articles or bylaws, a quorum of a board of directors consists of a majority of the directors in office immediately before a meeting begins. In no event may the articles or bylaws authorize a quorum of fewer than the greater of one-third (1/3) of the number of directors in office or two (2) directors.

(b) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board unless this act, the articles or bylaws require the vote of a greater number of directors.



17-19-825. Committees of the board; other informal committees.

17-19-825. Committees of the board; other informal committees.

(a) Unless prohibited or limited by the articles or bylaws, a board of directors may create one (1) or more committees of the board and shall only appoint members of the board to serve on them. Each committee shall have two (2) or more directors, who serve at the pleasure of the board.

(b) The creation of a committee and appointment of members to it shall be approved by the greater of:

(i) A majority of all the directors in office when the action is taken; or

(ii) The number of directors required by the articles or bylaws to take action under W.S. 17-19-824.

(c) W.S. 17-19-820 through 17-19-824, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board, apply to committees of the board and their members as well.

(d) To the extent specified by the board of directors or in the articles or bylaws, each committee of the board may exercise the board's authority under W.S. 17-19-801.

(e) A committee of the board shall not, however:

(i) Authorize distributions;

(ii) Approve or recommend to members dissolution, merger, consolidation or the sale, pledge or transfer of all or substantially all of the corporation's assets;

(iii) Elect, appoint or remove directors or fill vacancies on the board or on any of its committees; or

(iv) Adopt, amend or repeal the articles or bylaws.

(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in W.S. 17-19-830.

(g) Nothing in this section prohibits a board from appointing informal or advisory committees comprised of persons who may or may not be members of the board to undertake tasks assigned to them by the board.



17-19-830. Directors' standards and liabilities.

17-19-830. Directors' standards and liabilities.

(a) A director shall not be deemed to be a trustee with respect to the corporation or with respect to any property held or administered by the corporation, including without limit, property that may be subject to restrictions imposed by the donor or transferor of such property.

(b) Members of a board of any nonprofit corporation organized under this act are not individually liable for any actions, inactions or omissions by the nonprofit corporation. This subsection does not affect individual liability for intentional torts or illegal acts. This subsection also does not prevent removal of a board member by court order pursuant to W.S. 17-19-810.



17-19-831. Director conflict of interest.

17-19-831. Director conflict of interest.

(a) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. A conflict of interest transaction is not voidable if the transaction was fair at the time it was entered into or is approved as provided in subsection (b) or (c) of this section.

(b) A transaction in which a director of a public benefit or religious corporation has a conflict of interest may be approved:

(i) In advance by the vote of the board of directors or a committee of the board if:

(A) The material facts of the transaction and the director's interest are disclosed or known to the board or committee of the board; and

(B) The directors approving the transaction in good faith reasonably believe that the transaction is fair to the corporation; or

(ii) Before or after it is consummated by obtaining approval of the:

(A) Attorney general; or

(B) District court in an action in which the attorney general is joined as a party.

(c) A transaction in which a director of a mutual benefit corporation has a conflict of interest may be approved if:

(i) The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board and the board or committee of the board authorized, approved or ratified the transaction; or

(ii) The material facts of the transaction and the director's interest were disclosed or known to the members and they authorized, approved or ratified the transaction.

(d) For purposes of this section, a director of the corporation has an indirect interest in a transaction if:

(i) Another entity in which the director has a material interest or in which the director is a general partner is a party to the transaction; or

(ii) Another entity of which the director is a director, officer or trustee is a party to the transaction.

(e) For purposes of subsections (b) and (c) of this section a conflict of interest transaction is authorized, approved or ratified, if it receives the affirmative vote of a majority of the directors on the board or on the committee, who have no direct or indirect interest in the transaction, but a transaction shall not be authorized, approved or ratified under this section by a single director. If a majority of the directors on the board who have no direct or indirect interest in the transaction vote to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under paragraph (b)(i) or (c)(i) of this section if the transaction is otherwise approved as provided in subsection (b) or (c) of this section.

(f) For purposes of paragraph (c)(ii) of this section, a conflict of interest transaction is authorized, approved or ratified by the members if it receives a majority of the votes entitled to be counted under this subsection. Votes cast by or voted under the control of a director who has a direct or indirect interest in the transaction, and votes cast by or voted under the control of an entity described in paragraph (d)(i) of this section, shall not be counted in a vote of members to determine whether to authorize, approve or ratify a conflict of interest transaction under paragraph (c)(ii) of this section. The vote of these members, however, is counted in determining whether the transaction is approved under other sections of this act. A majority of the voting power, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

(g) The articles, bylaws or a resolution of the board may impose additional requirements on conflict of interest transactions.



17-19-832. Loans to or guaranties for directors and officers.

17-19-832. Loans to or guaranties for directors and officers.

(a) A corporation shall not lend money to nor guarantee the obligation of a director or officer of the corporation except as provided in W.S. 17-19-853.

(b) The fact that a loan or guarantee is made in violation of this section does not affect the borrower's liability on the loan.



17-19-840. Required officers.

17-19-840. Required officers.

(a) Unless otherwise provided in the articles or bylaws, a corporation shall have a president, a secretary, a treasurer and any other officers as are appointed by the board.

(b) The bylaws or the board shall delegate to one (1) of the officers responsibility for preparing minutes of the directors' and members' meetings and for authenticating records of the corporation.

(c) The same individual may simultaneously hold more than one (1) office in a corporation.



17-19-841. Duties and authority of officers.

17-19-841. Duties and authority of officers.

Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties and authority prescribed in a resolution of the board or by direction of an officer authorized by the board to prescribe the duties and authority of other officers.



17-19-842. Standards of conduct for officers.

17-19-842. Standards of conduct for officers.

(a) An officer who is an employee of the corporation with discretionary authority shall discharge his duties under that authority:

(i) In good faith;

(ii) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(iii) In a manner the officer reasonably believes to be in the best interests of the corporation and its members, if any.

(b) In discharging his duties an officer who is an employee of the corporation is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

(i) One (1) or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented;

(ii) Legal counsel, public accountants or other persons as to matters the officer reasonably believes are within the person's professional or expert competence; or

(iii) In the case of religious corporations, religious authorities and ministers, priests, rabbis or other persons whose position or duties in the religious organization the officer believes justify reliance and confidence and whom the officer believes to be reliable and competent in the matters presented.

(c) An officer who is an employee of the corporation is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d) An officer who is an employee of the corporation is not liable to the corporation, any member or other person for any action taken or not taken as an officer, if the officer acted in compliance with this section.

(e) An officer of a corporation organized under this act, who is not an employee of the corporation is not individually liable for any actions, inactions or omissions by the corporation. This subsection does not affect individual liability for intentional torts or illegal acts.

(f) Whether or not he is an employee of the corporation, an officer shall not be deemed to be a trustee with respect to the corporation or with respect to any property held or administered by the corporation, including without limit, property that may be subject to restrictions imposed by the donor or transferor of the property.



17-19-843. Resignation and removal of officers.

17-19-843. Resignation and removal of officers.

(a) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is effective unless the notice specifies a future effective date. If a resignation is made effective at a future date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board provides that the successor cannot take office until the effective date.

(b) A board may remove any officer at any time with or without cause.



17-19-844. Contract rights of officers.

17-19-844. Contract rights of officers.

(a) The appointment of an officer does not itself create contract rights.

(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.



17-19-845. Officers' authority to execute documents.

17-19-845. Officers' authority to execute documents.

(a) Any contract or other instrument in writing executed or entered into between a corporation and any other person is not invalidated as to the corporation by any lack of authority of the signing officers in the absence of actual knowledge on the part of the other person that the signing officers had no authority to execute the contract or other instrument if it is signed by any two (2) officers in Category 1 below or by one (1) officer in Category 1 below and one (1) individual in Category 2 below:

(i) Category 1 - The presiding officer of the board and the president;

(ii) Category 2 - A vice president, the secretary, treasurer and executive director.



17-19-850. Subarticle definitions.

17-19-850. Subarticle definitions.

(a) As used in this subarticle:

(i) "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger, consolidation or other transaction in which the predecessor's existence ceased upon consummation of the transaction;

(ii) "Director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the context requires otherwise, the estate or personal representative of a director;

(iii) "Expenses" include counsel fees;

(iv) "Liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses actually incurred with respect to a proceeding;

(v) "Official capacity" means: (1) when used with respect to a director, the office of director in a corporation; and (2) when used with respect to an individual other than a director, as contemplated in W.S. 17-19-856, the office in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation. "Official capacity" does not include service for any other foreign or domestic business or nonprofit corporation or any partnership, joint venture, trust, employee benefit plan or other enterprise;

(vi) "Party" includes an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding;

(vii) "Proceeding" means any threatened, pending or completed action, suit or proceeding whether civil, criminal, administrative or investigative and whether formal or informal.



17-19-851. Reserved.

17-19-851. Reserved.



17-19-852. Mandatory indemnification.

17-19-852. Mandatory indemnification.

Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because he is or was a director of the corporation against reasonable expenses actually incurred by the director in connection with the proceeding.



17-19-853. Advance for expenses.

17-19-853. Advance for expenses.

(a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

(i) The director furnishes the corporation a written undertaking, executed personally or on the director's behalf, to repay the advance if the director is not wholly successful; and

(ii) A determination is made that the facts then known to those making the determination would not preclude indemnification under this subarticle.

(b) The undertaking required by paragraph (a)(i) of this section shall be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.



17-19-854. Court-ordered indemnification.

17-19-854. Court-ordered indemnification.

Unless limited by a corporation's articles of incorporation, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court after giving any notice the court considers necessary may order indemnification in the amount it considers proper if it determines the director is entitled to mandatory indemnification under W.S. 17-19-852, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification.



17-19-855. Reserved.

17-19-855. Reserved.



17-19-856. Indemnification of officers, employees and agents.

17-19-856. Indemnification of officers, employees and agents.

(a) Unless limited by a corporation's articles of incorporation:

(i) An officer, employee or agent of the corporation who is not a director is entitled to mandatory indemnification under W.S. 17-19-852, and is entitled to apply for court-ordered indemnification under W.S. 17-19-854 in each case, to the same extent as a director;

(ii) The corporation may indemnify and advance expenses under this subarticle to an officer, employee or agent of the corporation who is not a director to the same extent as to a director; and

(iii) A corporation may also indemnify and advance expenses to an officer, employee or agent who is not a director to the extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.



17-19-857. Insurance.

17-19-857. Insurance.

A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee or agent of the corporation, or who, while a director, officer, employee or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan or other enterprise, against liability asserted against or incurred by him in that capacity or arising from his status as a director, officer, employee or agent, whether or not the corporation would have power to indemnify the person against the same liability under W.S. 17-19-852 or 17-19-856.



17-19-858. Application of subarticle.

17-19-858. Application of subarticle.

(a) The indemnification and advancement of expenses authorized by this subarticle shall not be exclusive of any other rights to which any director, officer, employee or agent may be entitled under any bylaw, agreement, vote of members or disinterested directors or otherwise, both as to any action in his official capacity and as to action in another capacity while holding the office, and continues as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of that person.

(b) If articles of incorporation limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles.

(c) This subarticle does not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with appearing as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to the proceeding.






ARTICLE 10 - AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

17-19-1001. Authority to amend.

17-19-1001. Authority to amend.

A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles or to delete a provision not required in the articles. Whether a provision is required or permitted in the articles is determined as of the effective date of the amendment.



17-19-1002. Amendment by directors.

17-19-1002. Amendment by directors.

(a) Unless the articles provide otherwise, a corporation's board of directors may adopt one (1) or more amendments to the corporation's articles without member approval:

(i) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(ii) To delete the names and addresses of the initial directors;

(iii) To delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the secretary of state;

(iv) To change the corporate name by substituting the word "corporation," "incorporated," "company," "limited," or the abbreviation "corp.," "inc.," "co.," or "ltd.," for a similar word or abbreviation in the name, or by adding, deleting or changing a geographical attribution to the name; or

(v) To make any other change expressly permitted by this act to be made by director action.

(b) If a corporation has no members, its incorporators, until directors have been chosen, and thereafter its board of directors, may adopt one (1) or more amendments to the corporation's articles subject to any approval required pursuant to W.S. 17-19-1030. The corporation shall provide notice of any meeting at which an amendment is to be voted upon. The notice shall be in accordance with W.S. 17-19-822(c). The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider a proposed amendment to the articles and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. The amendment shall be approved by a majority of the directors in office at the time the amendment is adopted.



17-19-1003. Amendment by directors and members.

17-19-1003. Amendment by directors and members.

(a) For corporations with directors and members, unless this act, the articles, bylaws, the members, (acting pursuant to subsection (b) of this section), or the board of directors, (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, an amendment to a corporation's articles to be adopted shall be approved:

(i) By the board if the corporation is a public benefit or religious corporation and the amendment does not relate to the number of directors, the composition of the board, the term of office of directors, or the method or way in which directors are elected or selected;

(ii) Except as provided in W.S. 17-19-1002(a), by the members by two-thirds (2/3) of the votes cast or a majority of the voting power, whichever is less; and

(iii) In writing by any person or persons whose approval is required by a provision of the articles authorized by W.S. 17-19-1030.

(b) The members may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or on any other basis.

(c) If the board initiates an amendment to the articles or board approval is required by subsection (a) of this section to adopt an amendment to the articles, the board may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or any other basis.

(d) If the board or the members seek to have the amendment approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in writing in accordance with W.S. 17-19-705. The notice shall state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e) If the board or the members seek to have the amendment approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.



17-19-1004. Class voting by members on amendments.

17-19-1004. Class voting by members on amendments.

(a) The members of a class in a public benefit corporation are entitled to vote as a class on a proposed amendment to the articles if the amendment would change the rights of that class as to voting in a manner different than the amendment affects another class or members of another class.

(b) The members of a class in a mutual benefit corporation are entitled to vote as a class on a proposed amendment to the articles if the amendment would:

(i) Affect the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer of memberships in a manner different than the amendment would affect another class;

(ii) Change the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer by changing the rights, privileges, preferences, restrictions or conditions of another class;

(iii) Increase or decrease the number of memberships authorized for that class;

(iv) Increase the number of memberships authorized for another class;

(v) Effect an exchange, reclassification or termination of the memberships of that class; or

(vi) Authorize a new class of memberships.

(c) The members of a class of a religious corporation are entitled to vote as a class on a proposed amendment to the articles only if a class vote is provided for in the articles or bylaws.

(d) If a class is to be divided into two (2) or more classes as a result of an amendment to the articles of a public benefit or mutual benefit corporation, the amendment shall be approved by the members of each class that would be created by the amendment.

(e) Except as provided in the articles or bylaws of a religious corporation, if a class vote is required to approve an amendment to the articles of a corporation, the amendment shall be approved by the members of the class by two-thirds (2/3) of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(f) A class of members of a public benefit or mutual benefit corporation is entitled to the voting rights granted by this section although the articles and bylaws provide that the class cannot vote on the proposed amendment.



17-19-1005. Articles of amendment.

17-19-1005. Articles of amendment.

(a) A corporation amending its articles shall deliver to the secretary of state articles of amendment setting forth:

(i) The name of the corporation;

(ii) The text of each amendment adopted;

(iii) The date of each amendment's adoption;

(iv) If approval of members was not required, a statement to that effect and a statement that the amendment was approved by a sufficient vote of the board of directors or incorporators;

(v) If approval by members was required:

(A) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the amendment, and number of votes of each class indisputably voting on the amendment; and

(B) Either the total number of votes cast for and against the amendment by each class entitled to vote separately on the amendment or the total number of undisputed votes cast for the amendment by each class and a statement that the number cast for the amendment by each class was sufficient for approval by that class.

(vi) If approval of the amendment by some person or persons other than the members, the board or the incorporators is required pursuant to W.S. 17-19-1030, a statement that the approval was obtained.



17-19-1006. Restated articles of incorporation.

17-19-1006. Restated articles of incorporation.

(a) A corporation's board of directors may restate its articles of incorporation at any time with or without approval by members or any other person.

(b) The restatement may include one (1) or more amendments to the articles. If the restatement includes an amendment requiring approval by the members or any other person, it shall be adopted as provided in W.S. 17-19-1003.

(c) If the restatement includes an amendment requiring approval by members, the board shall submit the restatement to the members for their approval.

(d) If the board seeks to have the restatement approved by the members at a membership meeting, the corporation shall notify each of its members of the proposed membership meeting in writing in accordance with W.S. 17-19-705. The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles.

(e) If the board seeks to have the restatement approved by the members by written ballot or written consent, the material soliciting the approval shall contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles.

(f) A restatement requiring approval by the members shall be approved by the same vote as an amendment to articles under W.S. 17-19-1003.

(g) If the restatement includes an amendment requiring approval pursuant to W.S. 17-19-1030, the board shall submit the restatement for approval.

(h) A corporation restating its articles shall deliver to the secretary of state articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

(i) Whether the restatement contains an amendment to the articles requiring approval by the members or any other person other than the board of directors and, if it does not, that the board of directors adopted the restatement; or

(ii) If the restatement contains an amendment to the articles requiring approval by the members, the information required by W.S. 17-19-1005; and

(iii) If the restatement contains an amendment to the articles requiring approval by a person whose approval is required pursuant to W.S. 17-19-1030, a statement that the approval was obtained.

(j) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(k) The secretary of state may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by subsection (h) of this section.



17-19-1007. Amendment pursuant to judicial reorganization.

17-19-1007. Amendment pursuant to judicial reorganization.

(a) A corporation's articles may be amended without board approval or approval by the members or approval required pursuant to W.S. 17-19-1030 to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles after amendment contain only provisions required or permitted by W.S. 17-19-202.

(b) The individual or individuals designated by the court shall deliver to the secretary of state articles of amendment setting forth:

(i) The name of the corporation;

(ii) The text of each amendment approved by the court;

(iii) The date of the court's order or decree approving the articles of amendment;

(iv) The title of the reorganization proceeding in which the order or decree was entered; and

(v) A statement that the court had jurisdiction of the proceeding under federal statute.

(c) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



17-19-1008. Effect of amendment.

17-19-1008. Effect of amendment.

An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, any requirement or limitation imposed upon the corporation or any property held by it by virtue of any trust upon which the property is held by the corporation or the existing rights of persons other than members of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.



17-19-1020. Amendment by directors.

17-19-1020. Amendment by directors.

If a corporation has no members, its incorporators, until directors have been chosen, and thereafter its board of directors, may adopt one (1) or more amendments to the corporation's bylaws subject to any approval required pursuant to W.S. 17-19-1030. The corporation shall provide notice of any meeting of directors at which an amendment is to be approved. The notice shall be in accordance with W.S. 17-19-822(c). The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider a proposed amendment to the bylaws and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. The amendment shall be approved by a majority of the directors in office at the time the amendment is adopted.



17-19-1021. Amendment by directors and members.

17-19-1021. Amendment by directors and members.

(a) For corporations with directors and members, unless this act, the articles, bylaws, the members, (acting pursuant to subsection (b) of this section), or the board of directors (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, an amendment to a corporation's bylaws to be adopted shall be approved:

(i) By the board if the corporation is a public benefit or religious corporation and the amendment does not relate to the number of directors, the composition of the board, the term of office of directors, or the method or way in which directors are elected or selected;

(ii) By the members by two-thirds (2/3) of the votes cast or a majority of the voting power, whichever is less; and

(iii) In writing by any person or persons whose approval is required by a provision of the articles authorized by W.S. 17-19-1030.

(b) The members may condition the amendment's adoption on its receipt of a higher percentage of affirmative votes or on any other basis.

(c) If the board initiates an amendment to the bylaws or board approval is required by subsection (a) of this section to adopt an amendment to the bylaws, the board may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or on any other basis.

(d) If the board or the members seek to have the amendment approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in writing in accordance with W.S. 17-19-705. The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e) If the board or the members seek to have the amendment approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.



17-19-1022. Class voting by members on amendments.

17-19-1022. Class voting by members on amendments.

(a) The members of a class in a public benefit corporation are entitled to vote as a class on a proposed amendment to the bylaws if the amendment would change the rights of that class as to voting in a manner different than the amendment affects another class or members of another class.

(b) The members of a class in a mutual benefit corporation are entitled to vote as a class on a proposed amendment to the bylaws if the amendment would:

(i) Affect the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer of memberships in a manner different than the amendment would affect another class;

(ii) Change the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer by changing the rights, privileges, preferences, restrictions or conditions of another class;

(iii) Increase or decrease the number of memberships authorized for that class;

(iv) Increase the number of memberships authorized for another class;

(v) Effect an exchange, reclassification or termination of all or part of the memberships of that class; or

(vi) Authorize a new class of memberships.

(c) The members of a class of a religious corporation are entitled to vote as a class on a proposed amendment to the bylaws only if a class vote is provided for in the articles or bylaws.

(d) If a class is to be divided into two (2) or more classes as a result of an amendment to the bylaws, the amendment shall be approved by the members of each class that would be created by the amendment.

(e) If a class vote is required to approve an amendment to the bylaws, the amendment shall be approved by the members of the class by two-thirds (2/3) of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(f) A class of members is entitled to the voting rights granted by this section although the articles and bylaws provide that the class may not vote on the proposed amendment.



17-19-1030. Approval by third persons.

17-19-1030. Approval by third persons.

The articles may require an amendment to the articles or bylaws to be approved in writing by a specified person or persons other than the board. Such an article provision may only be amended with the approval in writing of the specified person or persons.



17-19-1031. Amendment terminating members or redeeming or canceling memberships.

17-19-1031. Amendment terminating members or redeeming or canceling memberships.

(a) Any amendment to the articles or bylaws of a public benefit or mutual benefit corporation that would terminate all members or any class of members or redeem or cancel all memberships or any class of memberships shall meet the requirements of the act and this section.

(b) Before adopting a resolution proposing such an amendment, the board of a mutual benefit corporation shall give notice of the general nature of the amendment to the members.

(c) After adopting a resolution proposing such an amendment, the notice to members proposing the amendment shall include one (1) statement of up to five hundred (500) words opposing the proposed amendment if such statement is submitted by any five (5) members or members having three percent (3%) or more of the voting power, whichever is less, not later than twenty (20) days after the board has voted to submit the amendment to the members for their approval. In public benefit corporations the production and mailing costs shall be paid by the requesting members. In mutual benefit corporations the production and mailing costs shall be paid by the corporation.

(d) Any such amendment shall be approved by the members by two-thirds (2/3) of the votes cast by each class.

(e) The provisions of W.S. 17-19-621 shall not apply to any amendment meeting the requirements of the act and this section.






ARTICLE 11 - MERGER AND CONSOLIDATION

17-19-1101. Approval of plan of merger.

17-19-1101. Approval of plan of merger.

(a) Subject to the limitations set forth in W.S. 17-19-1102, one (1) or more nonprofit corporations may merge into a business or nonprofit corporation, if the plan of merger is approved as provided in W.S. 17-19-1103.

(b) The plan of merger shall set forth:

(i) The name of each corporation planning to merge and the name of the surviving corporation into which each plans to merge;

(ii) The terms and conditions of the planned merger;

(iii) The manner and basis, if any, of converting the memberships of each public benefit or religious corporation into memberships of the surviving corporation; and

(iv) If the merger involves a mutual benefit corporation, the manner and basis, if any, of converting memberships of each merging corporation into memberships, obligations or securities of the surviving or any other corporation or into cash or other property in whole or part.

(c) The plan of merger may set forth:

(i) Any amendments to the articles of incorporation or bylaws of the surviving corporation to be effected by the planned merger; and

(ii) Other provisions relating to the planned merger.



17-19-1102. Limitations on mergers by public benefit or religious corporations.

17-19-1102. Limitations on mergers by public benefit or religious corporations.

(a) Without the prior approval of a district court in a proceeding which the secretary of state has been given written notice, a public benefit or religious corporation may merge only with:

(i) A public benefit or religious corporation;

(ii) A foreign corporation that would qualify under this act as a public benefit or religious corporation;

(iii) A wholly-owned foreign or domestic business or mutual benefit corporation, provided the public benefit or religious corporation is the surviving corporation and continues to be a public benefit or religious corporation after the merger;

(iv) A governmental subdivision; or

(v) A business or mutual benefit corporation, provided that:

(A) On or prior to the effective date of the merger, assets with a value equal to the greater of the fair market value of the net tangible and intangible assets, including goodwill, of the public benefit corporation or the fair market value of the public benefit corporation if it were to be operated as a business concern are transferred or conveyed to one (1) or more persons who would have received its assets under W.S. 17-19-1406(a)(v) and (vi) had it dissolved;

(B) It shall return, transfer or convey any assets held by it upon condition requiring return, transfer or conveyance, which condition occurs by reason of the merger, in accordance with the condition; and

(C) The merger is approved by a majority of directors of the public benefit or religious corporation who are not and will not become members or shareholders in or officers, employees, agents or consultants of the surviving corporation.

(b) At least twenty (20) days before consummation of any merger of a public benefit corporation or a religious corporation pursuant to paragraph (a)(v) of this section, notice including a copy of the proposed plan of merger, shall be delivered to the secretary of state. The secretary of state shall notify the attorney general of the proposed plan.

(c) Without the prior written consent of the attorney general or of the district court in a proceeding in which the attorney general has been given notice, no member of a public benefit or religious corporation may receive or keep anything as a result of a merger other than a membership or membership in the surviving public benefit or religious corporation. The court shall approve the transaction if it is in the public interest.



17-19-1103. Action on plan by board, members and third persons.

17-19-1103. Action on plan by board, members and third persons.

(a) Unless this act, the articles, bylaws or the board of directors or members, acting pursuant to subsection (c) of this section, require a greater vote or voting by class, a plan of merger to be adopted shall be approved:

(i) By the board;

(ii) By the members, if any, by two-thirds (2/3) of the votes cast or a majority of the voting power, whichever is less; and

(iii) In writing by any person or persons whose approval is required by a provision of the articles authorized by W.S. 17-19-1030 for an amendment to the articles or bylaws.

(b) If the corporation does not have members, the merger shall be approved by a majority of the directors in office at the time the merger is approved. In addition the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with W.S. 17-19-822(c). The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed merger.

(c) The board may condition its submission of the proposed merger, and the members may condition their approval of the merger, on receipt of a higher percentage of affirmative votes or on any other basis.

(d) If the board seeks to have the plan approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with W.S. 17-19-705. The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider the plan of merger and contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles and bylaws that will be in effect immediately after the merger takes effect.

(e) If the board seeks to have the plan approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles and bylaws that will be in effect immediately after the merger takes effect.

(f) Voting by a class of members is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation or bylaws, would entitle the class of members to vote as a class on the proposed amendment under W.S. 17-19-1004 or 17-19-1022. The plan is approved by a class of members by two-thirds (2/3) of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(g) After a merger is adopted, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights, without further action by members or other persons who approved the plan in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board of directors.



17-19-1104. Articles of merger.

17-19-1104. Articles of merger.

(a) After a plan of merger is approved by the board of directors, and if required by W.S. 17-19-1103, by the members and any other persons, the surviving or acquiring corporation shall deliver to the secretary of state articles of merger setting forth:

(i) The plan of merger;

(ii) If approval of members was not required, a statement to that effect and a statement that the plan was approved by a sufficient vote of the board of directors;

(iii) If approval by members was required:

(A) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the plan, and number of votes of each class indisputably voting on the plan; and

(B) Either the total number of votes cast for and against the plan by each class entitled to vote separately on the plan or the total number of undisputed votes cast for the plan by each class and a statement that the number cast for the plan by each class was sufficient for approval by that class.

(iv) If approval of the plan by some person or persons other than the members or the board is required pursuant to W.S. 17-19-1103(a)(iii), a statement that the approval was obtained.



17-19-1105. Effect of merger.

17-19-1105. Effect of merger.

(a) When a merger takes effect:

(i) Every other corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases;

(ii) The title to all real estate and other property owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment subject to any and all conditions to which the property was subject prior to the merger;

(iii) The surviving corporation has all liabilities and obligations of each corporation party to the merger;

(iv) A proceeding pending against any corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation whose existence ceased; and

(v) The articles of incorporation and bylaws of the surviving corporation are amended to the extent provided in the plan of merger.



17-19-1106. Merger with foreign corporation.

17-19-1106. Merger with foreign corporation.

(a) Except as provided in W.S. 17-19-1102, one (1) or more foreign business or nonprofit corporations may merge with one (1) or more domestic nonprofit corporations if:

(i) The merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger;

(ii) The foreign corporation complies with W.S. 17-19-1104 if it is the surviving corporation of the merger; and

(iii) Each domestic nonprofit corporation complies with the applicable provisions of W.S. 17-19-1101 through 17-19-1103 and, if it is the surviving corporation of the merger, with W.S. 17-19-1104.

(b) Upon the merger taking effect, the surviving foreign business or nonprofit corporation is deemed to have irrevocably appointed the secretary of state as its agent for service of process in any proceeding brought against it.



17-19-1107. Bequests, devises and gifts.

17-19-1107. Bequests, devises and gifts.

Any bequest, devise, gift, grant or promise contained in a will or other instrument of donation, subscription or conveyance, that is made to a constituent corporation and that takes effect or remains payable after the merger, inures to the surviving corporation unless the will or other instrument otherwise specifically provides.



17-19-1108. Merger with a governmental subdivision.

17-19-1108. Merger with a governmental subdivision.

Except for W.S. 17-19-1102, this article does not apply if a public benefit, mutual benefit or religious corporation merges with a governmental subdivision. The corporation shall file with the secretary of state notice of the consummated merger.



17-19-1110. Approval of plan of consolidation.

17-19-1110. Approval of plan of consolidation.

(a) Subject to the limitations set forth in W.S. 17-19-1111, one (1) or more nonprofit corporations may consolidate into a new business or nonprofit corporation, if the plan of consolidation is approved as provided in W.S. 17-19-1112.

(b) The plan of consolidation shall set forth:

(i) The name of each corporation planning to consolidate and the name of the new corporation into which each plans to consolidate which is hereinafter designated as the new corporation;

(ii) The terms and conditions of the planned consolidation;

(iii) The manner and basis, if any, of converting the memberships of each public benefit or religious corporation into memberships of the new corporation;

(iv) If the consolidation involves a mutual benefit corporation, the manner and basis, if any, of converting memberships of each consolidating corporation into memberships, obligations or securities of the new corporation or into cash or other property in whole or part; and

(v) With respect to the new corporation, all of the statements required to be set forth in articles of incorporation for corporations organized under this act.

(c) The plan of consolidation may set forth other provisions relating to the planned consolidation.



17-19-1111. Limitations on consolidations by public benefit or religious corporations.

17-19-1111. Limitations on consolidations by public benefit or religious corporations.

(a) Without the prior approval of the district court in a proceeding which the secretary of state has been given written notice, a public benefit or religious corporation may consolidate only with:

(i) A public benefit or religious corporation;

(ii) A foreign corporation that would qualify under this act as a public benefit or religious corporation;

(iii) A wholly-owned foreign or domestic business or mutual benefit corporation, provided the new corporation is and will continue to be a public benefit or religious corporation;

(iv) A governmental subdivision; or

(v) A business or mutual benefit corporation, provided that:

(A) On or prior to the effective date of the consolidation, assets with a value equal to the greater of the fair market value of the net tangible and intangible assets, including goodwill, of the public benefit corporation or the fair market value of the public benefit corporation if it were to be operated as a business concern are transferred or conveyed to one (1) or more persons who would have received its assets under W.S. 17-19-1406(a)(v) and (vi) had it dissolved;

(B) It shall return, transfer or convey any assets held by it upon condition requiring return, transfer or conveyance, which condition occurs by reason of the consolidation, in accordance with the condition; and

(C) The consolidation is approved by a majority of directors of each public benefit or religious corporation who are not and will not become members or shareholders in or officers, employees, agents or consultants of the new corporation.

(b) At least twenty (20) days before consummation of any consolidation of a public benefit corporation or a religious corporation pursuant to paragraph (a)(v) of this section, notice including a copy of the proposed plan of consolidation, shall be delivered to the secretary of state. The secretary of state shall give notice of the proposed plan to the attorney general.

(c) Without the prior written consent of the attorney general or of the district court in a proceeding in which the attorney general has been given notice, no member of a public benefit or religious corporation may receive or keep anything as a result of a consolidation other than a membership or membership in the new public benefit or religious corporation. The court shall approve the transaction if it is in the public interest.



17-19-1112. Action on plan by board, members and third persons.

17-19-1112. Action on plan by board, members and third persons.

(a) Unless this act, the articles, bylaws or the board of directors or members, acting pursuant to subsection (c) of this section, require a greater vote or voting by class, a plan of consolidation to be adopted shall be approved:

(i) By the board;

(ii) By the members, if any, by two-thirds (2/3) of the votes cast or a majority of the voting power, whichever is less; and

(iii) In writing by any person or persons whose approval is required by a provision of the articles authorized by W.S. 17-19-1030 for an amendment to the articles or bylaws.

(b) If a corporation party to a consolidation does not have members, the consolidation shall be approved by a majority of the directors in office at the time the consolidation is approved. In addition the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with W.S. 17-19-822(c). The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed consolidation.

(c) Each board may condition its submission of the proposed consolidation, and the members may condition their approval of the consolidation, on receipt of a higher percentage of affirmative votes or on any other basis.

(d) If each board seeks to have the plan approved by the members at a membership meeting, each corporation shall give notice to its members of the proposed membership meeting in accordance with W.S. 17-19-705. The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider the plan of consolidation and contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the corporations involved shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation or corporations shall include a copy or summary of the articles and bylaws that will be in effect immediately after the consolidation takes effect.

(e) If each board seeks to have the plan approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the new corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation or corporations shall include a copy or summary of the articles and bylaws that will be in effect immediately after the consolidation takes effect.

(f) Voting by a class of members is required on a plan of consolidation if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation or bylaws, would entitle the class of members to vote as a class on the proposed amendment under W.S. 17-19-1004 or 17-19-1022. The plan is approved by a class of members by two-thirds (2/3) of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(g) After a consolidation is adopted, and at any time before articles of consolidation are filed, the planned consolidation may be abandoned, subject to any contractual rights, without further action by members or other persons who approved the plan in accordance with the procedure set forth in the plan of consolidation or, if none is set forth, in the manner determined by the board of directors.



17-19-1113. Articles of consolidation.

17-19-1113. Articles of consolidation.

(a) After a plan of consolidation is approved by the board of directors, and if required by W.S. 17-19-1112, by the members and any other persons, the new corporation shall deliver to the secretary of state articles of consolidation setting forth:

(i) The plan of consolidation;

(ii) If approval of members was not required, a statement to that effect and a statement that the plan was approved by a sufficient vote of the board of directors;

(iii) If approval by members was required:

(A) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the plan, and number of votes of each class indisputably voting on the plan; and

(B) Either the total number of votes cast for and against the plan by each class entitled to vote separately on the plan or the total number of undisputed votes cast for the plan by each class and a statement that the number cast for the plan by each class was sufficient for approval by that class.

(iv) If approval of the plan by some person or persons other than the members or the board is required pursuant to W.S. 17-19-1112(a)(iii), a statement that the approval was obtained.



17-19-1114. Effect of consolidation.

17-19-1114. Effect of consolidation.

(a) When a consolidation takes effect:

(i) Every other corporation party to the consolidation consolidates into the new corporation and the separate existence of every corporation except the new corporation ceases;

(ii) The title to all real estate and other property owned by each corporation party to the consolidation is vested in the new corporation without reversion or impairment subject to any and all conditions to which the property was subject prior to the consolidation;

(iii) The new corporation has all liabilities and obligations of each corporation party to the consolidation;

(iv) A proceeding pending against any corporation party to the consolidation may be continued as if the consolidation did not occur or the new corporation may be substituted in the proceeding for the corporation whose existence ceased; and

(v) The articles of incorporation and bylaws of the new corporation are amended to the extent provided in the plan of consolidation.



17-19-1115. Consolidation with foreign corporation.

17-19-1115. Consolidation with foreign corporation.

(a) Except as provided in W.S. 17-19-1111, one (1) or more foreign business or nonprofit corporations may consolidate with one (1) or more domestic nonprofit corporations if:

(i) The consolidation is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the consolidation;

(ii) The foreign corporation complies with W.S. 17-19-1113 if it is the new corporation of the consolidation; and

(iii) Each domestic nonprofit corporation complies with the applicable provisions of W.S. 17-19-1110 through 17-19-1112 and, if it is the new corporation of the consolidation, with W.S. 17-19-1113.

(b) Upon the consolidation taking effect, the new foreign business or nonprofit corporation is deemed to have irrevocably appointed the secretary of state as its agent for service of process in any proceeding brought against it.



17-19-1116. Bequests, devises and gifts.

17-19-1116. Bequests, devises and gifts.

Any bequest, devise, gift, grant or promise contained in a will or other instrument of donation, subscription or conveyance, that is made to a constituent corporation and that takes effect or remains payable after the consolidation, inures to the new corporation unless the will or other instrument otherwise specifically provides.



17-19-1117. Consolidation with a governmental subdivision.

17-19-1117. Consolidation with a governmental subdivision.

Except for W.S. 17-19-1111, this article does not apply if a public benefit, mutual benefit or religious corporation consolidates with a governmental subdivision. The corporation shall file notice with the secretary of state of the consummated consolidation.






ARTICLE 12 - SALE OF ASSETS

17-19-1201. Sale of assets in regular course of activities and mortgage of assets.

17-19-1201. Sale of assets in regular course of activities and mortgage of assets.

(a) A corporation may on the terms and conditions and for the consideration determined by the board of directors:

(i) Sell, lease, exchange or otherwise dispose of all, or substantially all, of its property in the usual and regular course of its activities; or

(ii) Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of its activities.

(b) Unless the articles require it, approval of the members or any other person of a transaction described in subsection (a) of this section is not required.



17-19-1202. Sale of assets other than in regular course of activities.

17-19-1202. Sale of assets other than in regular course of activities.

(a) A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property, with or without the goodwill, other than in the usual and regular course of its activities on the terms and conditions and for the consideration determined by the corporation's board if the proposed transaction is authorized by subsection (b) of this section.

(b) Unless this act, the articles, bylaws or the board of directors or members, acting pursuant to subsection (d) of this section, require a greater vote or voting by class, the proposed transaction to be authorized shall be approved:

(i) By the board;

(ii) By the members by two-thirds (2/3) of the votes cast or a majority of the voting power, whichever is less; and

(iii) In writing by any person or persons whose approval is required by a provision of the articles authorized by W.S. 17-19-1030 for an amendment to the articles or bylaws.

(c) If the corporation does not have members the transaction shall be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition the corporation shall provide notice of any directors' meeting at which the approval is to be obtained in accordance with W.S. 17-19-822(c). The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider the sale, lease, exchange or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

(d) The board may condition its submission of the proposed transaction, and the members may condition their approval of the transaction, on receipt of a higher percentage of affirmative votes or on any other basis.

(e) If the corporation seeks to have the transaction approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with W.S. 17-19-705. The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider the sale, lease, exchange or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

(f) If the board needs to have the transaction approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of a description of the transaction.

(g) A public benefit or religious corporation shall give written notice to the secretary of state (who shall then give notice to the attorney general) twenty (20) days before it sells, leases, exchanges or otherwise disposes of all, or substantially all, of its property if the transaction is not in the usual and regular course of its activities unless the attorney general has given the corporation a written waiver of this subsection.

(h) After a sale, lease, exchange or other disposition of property is authorized, the transaction may be abandoned, subject to any contractual rights, without further action by the members or any other person who approved the transaction in accordance with the procedure set forth in the resolution proposing the transaction or, if none is set forth, in the manner determined by the board of directors.






ARTICLE 13 - DISTRIBUTIONS

17-19-1301. Prohibited distributions.

17-19-1301. Prohibited distributions.

Except as authorized by W.S. 17-19-1302, a corporation shall not make any distributions.



17-19-1302. Purchase of memberships; authorized distributions.

17-19-1302. Purchase of memberships; authorized distributions.

(a) A mutual benefit corporation may purchase its memberships if after the purchase is completed:

(i) The corporation would be able to pay its debts as they become due in the usual course of its activities; and

(ii) The corporation's total assets would at least equal the sum of its total liabilities.

(b) Corporations may make distributions upon dissolution in conformity with article 14 of this act.






ARTICLE 14 - DISSOLUTION

17-19-1401. Dissolution by incorporators or directors.

17-19-1401. Dissolution by incorporators or directors.

(a) A majority of the incorporators or directors of a corporation that has no members may, subject to any approval required by the articles or bylaws, dissolve the corporation by delivering to the secretary of state articles of dissolution.

(b) The corporation shall give notice of any meeting at which dissolution will be approved. The notice shall be in accordance with W.S. 17-19-822(c). The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider dissolution of the corporation.

(c) The incorporators or directors in approving dissolution shall adopt a plan of dissolution indicating to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.



17-19-1402. Dissolution by directors, members and third persons.

17-19-1402. Dissolution by directors, members and third persons.

(a) Unless this act, the articles, bylaws or the board of directors or members (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, dissolution is authorized if it is approved:

(i) By the board;

(ii) By the members, if any, by two-thirds (2/3) of the votes cast or a majority of the voting power, whichever is less; and

(iii) In writing by any person or persons whose approval is required by a provision of the articles authorized by W.S. 17-19-1030 for an amendment to the articles or bylaws.

(b) If the corporation does not have members, dissolution shall be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with W.S. 17-19-822(c). The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider dissolution of the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(c) The board may condition its submission of the proposed dissolution, and the members may condition their approval of the dissolution on receipt of a higher percentage of affirmative votes or on any other basis.

(d) If the board seeks to have dissolution approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with W.S. 17-19-705. The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider dissolving the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(e) If the board seeks to have dissolution approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan of dissolution.

(f) The plan of dissolution shall indicate to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.



17-19-1403. Notices to the secretary of state.

17-19-1403. Notices to the secretary of state.

(a) A public benefit or religious corporation shall give the secretary of state written notice that it intends to dissolve at or before the time it delivers articles of dissolution to him. The notice shall include a copy or summary of the plan of dissolution. The secretary of state shall then give notice of the plan to the attorney general.

(b) No assets shall be transferred or conveyed by a public benefit or religious corporation as part of the dissolution process until twenty (20) days after it has given the written notice required by subsection (a) of this section to the secretary of state or until the attorney general has consented in writing to the dissolution, or indicated in writing that he will take no action in respect to, the transfer or conveyance, whichever is earlier.

(c) When all or substantially all of the assets of a public benefit corporation have been transferred or conveyed following approval of dissolution, the board shall deliver to the secretary of state (who shall then provide notice to the attorney general) a list showing those, other than creditors, to whom the assets were transferred or conveyed. The list shall indicate the addresses of each person, other than creditors, who received assets and indicate what assets each received.



17-19-1404. Articles of dissolution.

17-19-1404. Articles of dissolution.

(a) At any time after dissolution is authorized, the corporation may dissolve by delivering to the secretary of state articles of dissolution setting forth:

(i) The name of the corporation;

(ii) The date dissolution was authorized;

(iii) A statement that dissolution was approved by a sufficient vote of the board;

(iv) If approval of members was not required, a statement to that effect and a statement that dissolution was approved by a sufficient vote of the board of directors or incorporators;

(v) If approval by members was required:

(A) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on dissolution, and number of votes of each class indisputably voting on dissolution; and

(B) Either the total number of votes cast for and against dissolution by each class entitled to vote separately on dissolution or the total number of undisputed votes cast for dissolution by each class and a statement that the number cast for dissolution by each class was sufficient for approval by that class.

(vi) If approval of dissolution by some person or persons other than the members, the board or the incorporators is required pursuant to W.S. 17-19-1402(a)(iii), a statement that the approval was obtained; and

(vii) If the corporation is a public benefit or religious corporation, that the notice to the secretary of state required by W.S. 17-19-1403(a) has been given.

(b) A corporation is dissolved upon the effective date of its articles of dissolution.



17-19-1405. Revocation of dissolution.

17-19-1405. Revocation of dissolution.

(a) A corporation may revoke its dissolution within one hundred twenty (120) days of its effective date.

(b) Revocation of dissolution shall be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without action by the members or any other person.

(c) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the secretary of state for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(i) The name of the corporation;

(ii) The effective date of the dissolution that was revoked;

(iii) The date that the revocation of dissolution was authorized;

(iv) If the corporation's board of directors, or incorporators, revoked the dissolution, a statement to that effect;

(v) If the corporation's board of directors revoked a dissolution authorized by the members alone or in conjunction with another person or persons, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(vi) If member or third person action was required to revoke the dissolution, the information required by W.S. 17-19-1404(a)(v) and (vi).

(d) Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

(e) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its activities as if dissolution had never occurred.



17-19-1406. Effect of dissolution.

17-19-1406. Effect of dissolution.

(a) A dissolved corporation continues its corporate existence but shall not carry on any activities except those appropriate to wind up and liquidate its affairs, including:

(i) Preserving and protecting its assets and minimizing its liabilities;

(ii) Discharging or making provision for discharging its liabilities and obligations;

(iii) Disposing of its properties that will not be distributed in kind;

(iv) Returning, transferring or conveying assets held by the corporation upon a condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution, in accordance with such condition;

(v) Transferring, subject to any contractual or legal requirements, its assets as provided in or authorized by its articles of incorporation or bylaws;

(vi) If the corporation is a public benefit or religious corporation, and no provision has been made in its articles or bylaws for distribution of assets on dissolution, transferring, subject to any contractual or legal requirement, its assets:

(A) To one (1) or more persons described in section 501(c)(iii) of the Internal Revenue Code; or

(B) If the dissolved corporation is not described in section 501(c)(iii) of the Internal Revenue Code, to one (1) or more public benefit or religious corporations.

(vii) If the corporation is a mutual benefit corporation and no provision has been made in its articles or bylaws for distribution of assets on dissolution, transferring its assets to its members or, if it has no members, to those persons whom the corporation holds itself out as benefitting or serving; and

(viii) Doing every other act necessary to wind up and liquidate its assets and affairs.

(b) Dissolution of a corporation does not:

(i) Transfer title to the corporation's property;

(ii) Subject its directors or officers to standards of conduct different from those prescribed in article 8 of this act;

(iii) Change quorum or voting requirements for its board or members; change provisions for selection, resignation or removal of its directors or officers or both; or change provisions for amending its bylaws;

(iv) Prevent commencement of a proceeding by or against the corporation in its corporate name;

(v) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(vi) Terminate the authority of the registered agent.



17-19-1407. Known claims against dissolved corporation.

17-19-1407. Known claims against dissolved corporation.

(a) A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

(b) The dissolved corporation shall notify its known claimants in writing by mail or private carrier or by personal delivery of the dissolution at any time after its effective date. The written notice shall:

(i) Describe information that shall be included in a claim;

(ii) Provide a mailing address where a claim may be sent;

(iii) State the deadline, which may not be fewer than one hundred twenty (120) days from the effective date of the written notice, by which the dissolved corporation shall receive the claim; and

(iv) State that the claim will be barred if not received by the deadline.

(c) A claim against the dissolved corporation is barred:

(i) If a claimant who was given written notice under subsection (b) of this section does not deliver the claim to the dissolved corporation by the deadline; or

(ii) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within ninety (90) days from the effective date of the rejection notice.

(d) For purposes of this section "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.



17-19-1408. Unknown claims against dissolved corporation.

17-19-1408. Unknown claims against dissolved corporation.

(a) A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

(b) The notice shall:

(i) Be published one (1) time in a newspaper of general circulation in the county where the dissolved corporation's principal office, or, if none in this state, its registered office, is or was last located;

(ii) Describe the information that shall be included in a claim and provide a mailing address where the claim may be sent; and

(iii) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five (5) years or the number of years set forth in the applicable statute of limitation, whichever is less, after publication of the notice.

(c) If the dissolved corporation publishes a newspaper notice in accordance with subsection (b) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within five (5) years or the number of years set forth in the applicable statute of limitations, whichever is less, after the publication date of the newspaper notice:

(i) A claimant who did not receive written notice under W.S. 17-19-1407;

(ii) A claimant whose claim was timely sent to the dissolved corporation but not acted on; and

(iii) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim may be enforced under this section:

(i) Against the dissolved corporation, to the extent of its undistributed assets; or

(ii) If the assets have been distributed in liquidation, against any person, other than a creditor of the corporation, to whom the corporation distributed its property to the extent of the distributee's pro rata share of the claim or the corporate assets distributed to such person in liquidation, whichever is less, but the distributee's total liability for all claims under this section may not exceed the total amount of assets distributed to the distributee.



17-19-1420. Grounds for administrative dissolution.

17-19-1420. Grounds for administrative dissolution.

(a) The secretary of state may commence a proceeding under W.S. 17-19-1421 to administratively dissolve a corporation if any of the following has occurred:

(i) The corporation is without a registered agent or registered office in this state for thirty (30) days or more;

(ii) The corporation does not notify the secretary of state within thirty (30) days that its registered agent or registered office has been changed, that its registered agent has resigned or that its registered office has been discontinued;

(iii) The corporation's period of duration, if any, stated in its articles of incorporation expires;

(iv) The corporation does not deliver its annual reports or pay the annual license taxes to the secretary of state when due pursuant to W.S. 17-19-1630;

(v) It is in the public interest and the corporation:

(A) Has provided fraudulent information or has failed to correct false information upon request of the secretary of state on any filing under this act with the secretary of state; or

(B) Cannot be served by either the secretary of state or the registered agent at its address provided pursuant to W.S. 17-28-107.

(vi) An incorporator, director, officer or agent of the corporation signed a document he knew was false in any material respect with intent that the document be delivered to the secretary of state for filing;

(vii) The corporation has failed to respond to a valid and enforceable subpoena;

(viii) The corporation has failed to pay any penalties imposed under W.S. 17-28-109.

(b) Prior to commencing a proceeding under W.S. 17-19-1421 the secretary of state may classify a corporation as delinquent awaiting administrative dissolution if the corporation meets any of the criteria in subsection (a) of this section.



17-19-1421. Procedure for and effect of administrative dissolution.

17-19-1421. Procedure for and effect of administrative dissolution.

(a) Upon determining that one (1) or more grounds exist under W.S. 17-19-1420 for dissolving a corporation, the secretary of state shall serve the corporation with written notice of that determination under W.S. 17-28-104. In the case of a public benefit corporation the secretary of state shall also notify the attorney general in writing.

(b) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within at least sixty (60) days after service of the notice is perfected under W.S. 17-28-104, the secretary of state may administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the corporation under W.S. 17-28-104, and in the case of a public benefit corporation shall notify the attorney general in writing.

(c) A corporation administratively dissolved continues its corporate existence but may not carry on any activities except those necessary to wind up and liquidate its affairs under W.S. 17-19-1406 and notify its claimants under W.S. 17-19-1407 and 17-19-1408.

(d) The administrative dissolution of a corporation does not terminate the authority of its registered agent.

(e) Repealed by Laws 2008, Ch. 91, 3.



17-19-1422. Reinstatement following administrative dissolution.

17-19-1422. Reinstatement following administrative dissolution.

(a) A corporation administratively dissolved under W.S. 17-19-1421 may apply to the secretary of state for reinstatement within two (2) years after the effective date of dissolution. Reinstatement may be denied by the secretary of state if the corporation has been the subject of secretary of state and law enforcement investigation pertaining to fraud or any other violation of state or federal law, or if there is other reason to believe the corporation was engaged in illegal operations. The application shall:

(i) Recite the name of the corporation and the effective date of its administrative dissolution;

(ii) State that the ground or grounds for dissolution either did not exist or have been eliminated;

(iii) Repealed By Laws 1999, ch. 196, 2.

(iv) If the corporation was administratively dissolved for failing to deliver its annual report or pay the annual license taxes to the secretary of state when due pursuant to W.S. 17-19-1630, include payment of fees and taxes then delinquent and the reinstatement certificate fee prescribed by W.S. 17-19-122; and

(v) If the corporation was administratively dissolved for failure to maintain a registered agent, include payment of a one hundred fifty dollar ($150.00) reinstatement fee and payment of any fees and taxes then delinquent.

(b) If the secretary of state determines that the application contains the information required by subsection (a) of this section and that the information is correct, the secretary of state shall cancel the certificate of dissolution and prepare a certificate of reinstatement reciting that determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under W.S. 17-28-104.

(c) When reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation shall resume carrying on its activities as if the administrative dissolution had never occurred.

(d) The corporation shall retain its registered corporate name during the two (2) year reinstatement period.



17-19-1423. Appeal from denial of reinstatement.

17-19-1423. Appeal from denial of reinstatement.

(a) The secretary of state, upon denying a corporation's application for reinstatement following administrative dissolution, shall serve the corporation under W.S. 17-28-104 with a written notice that explains the reason or reasons for denial.

(b) The corporation may appeal the denial of reinstatement to the district court within thirty (30) days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the secretary of state's certificate of dissolution, the corporation's application for reinstatement, and the secretary of state's notice of denial.

(c) The court may summarily order the secretary of state to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.



17-19-1430. Grounds for judicial dissolution.

17-19-1430. Grounds for judicial dissolution.

(a) The district court may dissolve a corporation:

(i) In a proceeding by the attorney general if it is established that:

(A) The corporation obtained its articles of incorporation through fraud;

(B) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(C) The corporation is a public benefit corporation and the corporate assets are being misapplied or wasted; or

(D) The corporation is a public benefit corporation and is no longer able to carry out its purposes.

(ii) Except as provided in the articles or bylaws of a religious corporation, in a proceeding by fifty (50) members or members holding five percent (5%) of the voting power, whichever is less, or by a director or any person specified in the articles, if it is established that:

(A) The directors are deadlocked in the management of the corporate affairs, and the members, if any, are unable to break the deadlock;

(B) The directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive or fraudulent;

(C) The members are deadlocked in voting power and have failed, for a period that includes at least two (2) consecutive annual meeting dates, to elect successors to directors whose terms have, or would otherwise have, expired;

(D) The corporate assets are being misapplied or wasted; or

(E) The corporation is a public benefit or religious corporation and is no longer able to carry out its purposes.

(iii) In a proceeding by a creditor if it is established that:

(A) The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied and the corporation is insolvent; or

(B) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent.

(iv) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

(b) Prior to dissolving a corporation, the court shall consider whether:

(i) There are reasonable alternatives to dissolution;

(ii) Dissolution is in the public interest, if the corporation is a public benefit corporation; and

(iii) Dissolution is the best way of protecting the interests of members, if the corporation is a mutual benefit corporation.



17-19-1431. Procedure for judicial dissolution.

17-19-1431. Procedure for judicial dissolution.

(a) Venue for a proceeding by the attorney general to dissolve a corporation lies in Laramie county district court. Venue for a proceeding brought by any other party named in W.S. 17-19-1430 lies in the county where a corporation's principal office or, if none in this state, its registered office, is or was last located.

(b) It is not necessary to make directors or members parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the activities of the corporation until a full hearing can be held.

(d) A person other than the attorney general who brings an involuntary dissolution proceeding for a public benefit or religious corporation shall forthwith give written notice of the proceeding to the secretary of state who shall then notify the attorney general. The attorney general may intervene.



17-19-1432. Receivership or custodianship.

17-19-1432. Receivership or custodianship.

(a) A court in a judicial proceeding brought to dissolve a public benefit or mutual benefit corporation may appoint one (1) or more receivers to wind up and liquidate, or one (1) or more custodians to manage, the affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

(b) The court may appoint an individual, or a domestic or foreign business or nonprofit corporation, authorized to transact business in this state, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(i) The receiver:

(A) May dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; provided, however, that the receiver's power to dispose of the assets of the corporation is subject to any trust and other restrictions that would be applicable to the corporation; and

(B) May sue and defend in the receiver's or custodian's name as receiver or custodian of the corporation in all Wyoming district courts.

(ii) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its members and creditors.

(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its members, and creditors.

(e) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver or custodian's counsel from the assets of the corporation or proceeds from the sale of the assets.



17-19-1433. Decree of dissolution.

17-19-1433. Decree of dissolution.

(a) If after a hearing the court determines that one (1) or more grounds for judicial dissolution described in W.S. 17-19-1430 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the secretary of state, who shall file it.

(b) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's affairs in accordance with W.S. 17-19-1406 and the notification of its claimants in accordance with W.S. 17-19-1407 and 17-19-1408.



17-19-1440. Deposit with state treasurer.

17-19-1440. Deposit with state treasurer.

Assets of a dissolved corporation that should be transferred to a creditor, claimant or member of the corporation who cannot be found or who is not competent to receive them, shall be reduced to cash subject to known trust restrictions and deposited with the state treasurer for safekeeping; provided, however, that in the state treasurer's discretion property may be received and held in kind. When the creditor, claimant or member furnishes satisfactory proof of entitlement to the amount deposited or property held in kind, the state treasurer shall deliver to the creditor, member or other person or his representative that amount or property.






ARTICLE 15 - FOREIGN CORPORATIONS

17-19-1501. Authority to transact business required.

17-19-1501. Authority to transact business required.

(a) A foreign corporation may not transact business in this state until it obtains a certificate of authority from the secretary of state.

(b) The following activities, among others, do not constitute transacting business within the meaning of subsection (a) of this section:

(i) Maintaining, defending or settling any proceeding;

(ii) Holding meetings of the board of directors or members or carrying on other activities concerning internal corporate affairs;

(iii) Maintaining bank accounts;

(iv) Maintaining offices or agencies for the transfer, exchange and registration of memberships or securities or maintaining trustees or depositaries with respect to those securities;

(v) Selling through independent contractors;

(vi) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(vii) Creating or acquiring indebtedness, mortgages, and security interests in real or personal property;

(viii) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(ix) Owning, without more, real or personal property;

(x) Conducting an isolated transaction that is completed within thirty (30) days and that is not one in the course of repeated transactions of a like nature;

(xi) Transacting business in interstate commerce.

(c) The list of activities in subsection (b) of this section is not exhaustive.



17-19-1502. Consequences of transacting business without authority.

17-19-1502. Consequences of transacting business without authority.

(a) A foreign corporation transacting business in this state without a certificate of authority shall not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(b) The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business shall not maintain a proceeding on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

(c) A court may stay a proceeding commenced by a foreign corporation, its successor or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(d) Repealed By Laws 2000, Ch. 35, 2.

(e) Notwithstanding any other provision of this section, the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.



17-19-1503. Application for certificate of authority.

17-19-1503. Application for certificate of authority.

(a) A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the secretary of state. The application shall set forth:

(i) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of W.S. 17-19-1506;

(ii) The name of the state or country under whose law it is incorporated;

(iii) The date of incorporation and period of duration;

(iv) The street address of its principal office;

(v) The address of its registered office in this state and the name of its registered agent at that office;

(vi) The names and usual business or home addresses of its current directors and officers;

(vii) Whether the foreign corporation has members;

(viii) Whether the corporation, if it had been incorporated in this state, would be a public benefit, mutual benefit or religious corporation;

(ix) A statement that the corporation accepts the constitution of the state of Wyoming in compliance with the requirement of article 10 section 5 of the Wyoming constitution; and

(x) Any additional information as may be necessary or appropriate in order to enable the secretary of state to determine whether the corporation is entitled to a certificate of authority to transact business in this state and to determine and assess the fees and license taxes under the laws of this state.

(b) The foreign corporation shall deliver with the completed application a certificate of existence dated not more than sixty (60) days prior to filing in Wyoming, or a document of similar import, duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated.

(c) The application for certificate of authority shall be accompanied by a written consent to appointment by the registered agent.



17-19-1504. Amended certificate of authority.

17-19-1504. Amended certificate of authority.

(a) A foreign corporation authorized to transact business in this state shall obtain an amended certificate of authority from the secretary of state if it changes:

(i) Its corporate name;

(ii) The period of its duration; or

(iii) The state or country of its incorporation.

(b) The requirements of W.S. 17-19-1503 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.



17-19-1505. Effect of certificate of authority.

17-19-1505. Effect of certificate of authority.

(a) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in this act.

(b) A foreign corporation with a valid certificate of authority has the same rights and enjoys the same privileges as and, except as otherwise provided by this act, is subject to the same duties, restrictions, penalties and liabilities now or later imposed on, a domestic corporation of like character.

(c) This act does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.



17-19-1506. Corporate name of foreign corporation.

17-19-1506. Corporate name of foreign corporation.

(a) If the corporate name of a foreign corporation does not satisfy the requirements of W.S. 17-19-401, the foreign corporation, to obtain or maintain a certificate of authority to transact business in this state, may use a fictitious name to transact business in this state if its real name is unavailable and it delivers to the secretary of state for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name.

(b) Except as authorized by subsections (c) and (d) of this section, the corporate name, including a fictitious name, of a foreign corporation shall not be the same as, nor deceptively similar to any trademark or service mark registered in this state and shall be distinguishable upon the records of the secretary of state from other business names as required by W.S. 17-16-401.

(c) A foreign corporation may apply to the secretary of state for authorization to use a name that is not distinguishable in accordance with the provisions of W.S. 17-16-401(c).

(i) Repealed By Laws 1996, ch. 80, 3.

(ii) Repealed By Laws 1996, ch. 80, 3.

(d) A foreign corporation may use in this state the name, including the fictitious name, of another domestic or foreign corporation that is used in this state if the other corporation is incorporated or authorized to transact business in this state and the foreign corporation has:

(i) Merged with the other corporation; or

(ii) Been formed by reorganization of the other corporation; or

(iii) Has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(iv) Repealed By Laws 1996, ch. 80, 3.

(e) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of W.S. 17-19-401, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of W.S. 17-19-401 and obtains an amended certificate of authority under W.S. 17-19-1504.



17-19-1507. Registered office and registered agent of foreign corporation.

17-19-1507. Registered office and registered agent of foreign corporation.

(a) Each foreign corporation authorized to transact business in this state shall continuously maintain in this state:

(i) A registered office as provided in W.S. 17-28-101 through 17-28-111; and

(ii) A registered agent as provided in W.S. 17-28-101 through 17-28-111.

(A) Repealed by Laws 2008, Ch. 90, 3.

(B) Repealed by Laws 2008, Ch. 90, 3.

(C) Repealed by Laws 2008, Ch. 90, 3.

(b) The provisions of W.S. 17-28-101 through 17-28-111 shall apply to all foreign corporations.



17-19-1508. Repealed by Laws 2008, Ch. 90, 3.

17-19-1508. Repealed by Laws 2008, Ch. 90, 3.



17-19-1509. Repealed by Laws 2008, Ch. 90, 3.

17-19-1509. Repealed by Laws 2008, Ch. 90, 3.



17-19-1510. Repealed by Laws 2008, Ch. 90, 3.

17-19-1510. Repealed by Laws 2008, Ch. 90, 3.



17-19-1520. Withdrawal of foreign corporation.

17-19-1520. Withdrawal of foreign corporation.

(a) A foreign corporation authorized to transact business in this state shall not withdraw from this state until it obtains a certificate of withdrawal from the secretary of state.

(b) A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the secretary of state for filing. The application shall set forth:

(i) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(ii) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(iii) That it revokes the authority of its registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to do business in this state;

(iv) A mailing address to which the secretary of state may mail a copy of any process served on him under paragraph (iii) of this subsection; and

(v) A commitment to notify the secretary of state in the future of any change in the mailing address.

(c) After the withdrawal of the corporation is effective, service of process on the secretary of state under this section is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign corporation at the post office address set forth in its application for withdrawal.



17-19-1530. Grounds for revocation.

17-19-1530. Grounds for revocation.

(a) The secretary of state may commence a proceeding under W.S. 17-19-1531 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if any of the following has occurred:

(i) The foreign corporation is without a registered agent or registered office in this state for thirty (30) days or more;

(ii) The foreign corporation does not inform the secretary of state under W.S. 17-28-102 or 17-28-103 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within thirty (30) days of the change, resignation or discontinuance;

(iii) An incorporator, director, officer or agent of the foreign corporation signed a document the person knew was false in any material respect with intent that the document be delivered to the secretary of state for filing;

(iv) The secretary of state receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger;

(v) The corporation does not deliver its annual reports or pay the annual license taxes to the secretary of state when due pursuant to W.S. 17-19-1630;

(vi) The corporation has failed to respond to a valid and enforceable subpoena;

(vii) It is in the public interest and the corporation:

(A) Has provided fraudulent information or has failed to correct false information upon request of the secretary of state on any filing with the secretary of state under this act; or

(B) Cannot be served by either the registered agent or by mail by the secretary of state acting as the agent for process.

(viii) The foreign corporation has failed to pay any penalties imposed under W.S. 17-28-109.

(b) The attorney general may commence a proceeding under W.S. 17-19-1531 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(i) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(ii) The corporation would have been a public benefit corporation had it been incorporated in this state and that its corporate assets in this state are being misapplied or wasted; or

(iii) The corporation would have been a public benefit corporation had it been incorporated in this state and it is no longer able to carry out its purposes.

(c) Prior to commencing a proceeding under W.S. 17-19-1531 the secretary of state may classify a foreign corporation as delinquent awaiting administrative revocation if the foreign corporation meets any of the criteria in subsection (a) of this section.



17-19-1531. Procedure and effect of revocation.

17-19-1531. Procedure and effect of revocation.

(a) The secretary of state upon determining that one (1) or more grounds exist under W.S. 17-19-1530 for revocation of a certificate of authority shall serve the foreign corporation with written notice of that determination under W.S. 17-28-104.

(b) The attorney general upon determining that one (1) or more grounds exist under W.S. 17-19-1530(b) for revocation of a certificate of authority shall request the secretary of state to serve, and the secretary of state shall serve the foreign corporation with written notice of that determination under W.S. 17-28-104.

(c) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the secretary of state or attorney general that each ground for revocation determined by the secretary of state or attorney general does not exist within sixty (60) days after service of the notice is perfected under W.S. 17-28-104, the secretary of state may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the foreign corporation under W.S. 17-28-104.

(d) The authority of a foreign corporation to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(e) The secretary of state's revocation of a foreign corporation's certificate of authority appoints the secretary of state the foreign corporation's agent for service of process in any proceeding based on a cause of action that arose during the time the foreign corporation was authorized to transact business in this state. Service of process on the secretary of state under this subsection is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the secretary of the foreign corporation at its principal office shown in its most recent annual report or in any subsequent communications received from the corporation stating the current mailing address of its principal office, or, if none are on file, in its application for a certificate of authority.

(f) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.

(g) Repealed by Laws 2008, Ch. 91, 3.



17-19-1532. Appeal from revocation.

17-19-1532. Appeal from revocation.

(a) A foreign corporation may appeal the secretary of state's revocation of its certificate of authority pursuant to W.S. 16-3-114 within thirty (30) days after the service of the certificate of revocation is perfected under W.S. 17-28-104. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the secretary of state's certificate of revocation.

(b) The court may summarily order the secretary of state to reinstate the certificate of authority or may take any other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.






ARTICLE 16 - RECORDS AND REPORTS

17-19-1601. Corporate records.

17-19-1601. Corporate records.

(a) A corporation shall keep as permanent records minutes of all meetings of its members and board of directors, a record of all actions taken by the members or directors without a meeting, and a record of all actions taken by committees of the board of directors as authorized by W.S. 17-19-825(d).

(b) A corporation shall maintain appropriate accounting records.

(c) A corporation or its agent shall maintain a record of its members in a form that permits preparation of a list of the name and address of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast.

(d) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(e) A corporation shall keep a copy of the following records at its principal office:

(i) Its articles or restated articles of incorporation and all amendments to them currently in effect;

(ii) Its bylaws or restated bylaws and all amendments to them currently in effect;

(iii) Resolutions adopted by its board of directors relating to the characteristics, qualifications, rights, limitations and obligations of members or any class or category of members;

(iv) The minutes of all meetings of members and records of all actions approved by the members for the past three (3) years;

(v) All written communications to members generally within the past three (3) years, including the financial statements furnished for the past three (3) years under W.S. 17-19-1620;

(vi) A list of the names and addresses of its current directors and officers; and

(vii) Its most recent annual report delivered to the secretary of state under W.S. 17-19-1630.



17-19-1602. Inspection of records by members.

17-19-1602. Inspection of records by members.

(a) Subject to subsection (e) of this section and W.S. 17-19-1603(c), a member is entitled to inspect and copy, at a reasonable time and location specified by the corporation, any of the records of the corporation described in W.S. 17-19-1601(e) if the member gives the corporation written notice or a written demand at least five (5) business days before the date on which the member wishes to inspect and copy.

(b) Subject to subsection (e) of this section, a member is entitled to inspect and copy, at a reasonable time and reasonable location specified by the corporation, any of the following records of the corporation if the member meets the requirements of subsection (c) of this section and gives the corporation written notice at least five (5) business days before the date on which the member wishes to inspect and copy:

(i) Excerpts from any records required to be maintained under W.S. 17-19-1601(a), to the extent not subject to inspection under W.S. 17-19-1602(a);

(ii) Accounting records of the corporation; and

(iii) Subject to W.S. 17-19-1605, the membership list.

(c) A member may inspect and copy the records identified in subsection (b) of this section only if:

(i) The member's demand is made in good faith and for a proper purpose;

(ii) The member describes with reasonable particularity the purpose and the records the member desires to inspect; and

(iii) The records are directly connected with this purpose.

(d) This section does not affect:

(i) The right of a member to inspect records under W.S. 17-19-720 or, if the member is in litigation with the corporation, to the same extent as any other litigant; or

(ii) The power of a court, independently of this act, to compel the production of corporate records for examination.

(e) The articles or bylaws of a religious corporation may limit or abolish the right of a member under this section to inspect and copy any corporate record.

(f) Nothing in this act pertaining to access to corporate records shall operate to violate the confidentiality of records, including patient files, personnel matters, disciplinary files, individual member files, client files, medical files or other files which are generally considered by law to be confidential or privileged.



17-19-1603. Scope of inspection rights.

17-19-1603. Scope of inspection rights.

(a) A member's agent or attorney has the same inspection and copying rights as the member the agent or attorney represents.

(b) The right to copy records under W.S. 17-19-1602 includes, if reasonable, the right to receive copies made by photographic, xerographic or other means.

(c) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.

(d) The corporation may comply with a member's demand to inspect the record of members under W.S. 17-19-1602(b)(iii) by providing the member with a list of its members that was compiled no earlier than the date of the member's demand.



17-19-1604. Court-ordered inspection.

17-19-1604. Court-ordered inspection.

(a) If a corporation does not allow a member who complies with W.S. 17-19-1602(a) to inspect and copy any records required by that subsection to be available for inspection, the district court in the county where the corporations' principal office, or, if none in this state, its registered office, is located may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the member.

(b) If a corporation does not within a reasonable time allow a member to inspect and copy any other record, the member who complies with W.S. 17-19-1602(b) and (c) may apply to the district court in the county where the corporation's principal office, or, if none in this state, its registered office, is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

(c) If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the member's costs, including reasonable counsel fees, incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the member to inspect the records demanded.

(d) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.



17-19-1605. Limitations on use of membership list.

17-19-1605. Limitations on use of membership list.

(a) Without consent of the board, a membership list or any part thereof may not be obtained or used by any person for any purpose unrelated to a member's interest as a member. Without limiting the generality of the foregoing, without the consent of the board a membership list or any part thereof may not be:

(i) Used to solicit money or property unless the money or property will be used solely to solicit the votes of the members in an election to be held by the corporation;

(ii) Used for any commercial purpose; or

(iii) Sold to or purchased by any person.



17-19-1620. Financial statements for members.

17-19-1620. Financial statements for members.

(a) Except as provided in the articles or bylaws of a religious corporation, a corporation upon written demand from a member shall furnish that member its latest annual financial statements, which may be consolidated or combined statements of the corporation and one (1) or more of its subsidiaries or affiliates, as appropriate, that include a balance sheet as of the end of the fiscal year and statement of operations for that year. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements shall also be prepared on that basis.

(b) If annual financial statements are reported upon by a public accountant, the accountant's report shall accompany them. If not, the statements shall be accompanied by the statement of the president or the person responsible for the corporation's financial accounting records:

(i) Stating the president's or other person's reasonable belief as to whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(ii) Describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.



17-19-1621. Report of indemnification to members.

17-19-1621. Report of indemnification to members.

If a corporation indemnifies or advances expenses to a director under W.S. 17-19-852, 17-19-853 or 17-19-854 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the members with or before the notice of the next meeting of members.



17-19-1630. Filing of reports.

17-19-1630. Filing of reports.

(a) Every Wyoming nonprofit corporation organized under the laws of this state and every foreign nonprofit corporation which obtains the right to transact and carry on its affairs within this state shall file an annual report setting forth the names and addresses of its officers and directors, the address of its principal office, and any compensation, profit or pecuniary advantage paid directly or indirectly to any officer or director.

(b) The annual report required in subsection (a) of this section shall be filed with the secretary of state on or before the first day of the month of registration of every year.

(c) A director or officer of the corporation shall execute the annual report under penalty of perjury.

(d) A fee of twenty-five dollars ($25.00) shall be collected by the secretary of state upon initial incorporation or qualification and an annual franchise fee of twenty-five dollars ($25.00) shall accompany the annual report.

(e) If an annual report does not contain the information required by this section, the secretary of state shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction.

(f) The information in the annual report shall be current on the date the annual report is executed on behalf of the corporation.

(g) Any foreign nonprofit corporation transacting business in Wyoming without qualifying is subject to the penalties provided by W.S. 17-16-1502(d).



17-19-1631. Repealed By Laws 1997, ch. 192, 3.

17-19-1631. Repealed By Laws 1997, ch. 192, 3.



17-19-1632. Repealed By Laws 1997, ch. 192, 3.

17-19-1632. Repealed By Laws 1997, ch. 192, 3.



17-19-1633. Repealed By Laws 1997, ch. 192, 3.

17-19-1633. Repealed By Laws 1997, ch. 192, 3.






ARTICLE 17 - DOMESTICATION AND CONTINUANCE OF FOREIGNCORPORATION

17-19-1701. Domestication of foreign corporations.

17-19-1701. Domestication of foreign corporations.

Any nonprofit corporation incorporated under the laws of any of the several states of the United States for any purpose, and so long as the corporation complies with W.S. 17-19-301(b), may become a domestic corporation of this state by delivering or causing to be delivered to the secretary of state articles of domestication. Upon filing the articles of domestication, the secretary of state shall issue to the foreign corporation a certificate of domestication which shall continue the corporation as if it had been incorporated under this act. The articles of domestication, upon being filed by the secretary of state, constitute the articles of the domesticated foreign corporation and it shall thereafter have all the powers and privileges and be subjected to all the duties and limitations granted and imposed upon domestic nonprofit corporations under the provisions of this act. A corporation does not become a resident for the purpose of W.S. 16-6-101 through 16-6-118 solely because it becomes a domestic nonprofit corporation under this section.



17-19-1702. Application for certificate of domestication; articles of domestication.

17-19-1702. Application for certificate of domestication; articles of domestication.

(a) A foreign corporation, in order to procure a certificate of domestication shall file articles of domestication with the secretary of state, which articles shall include and set forth:

(i) A certified copy of its original articles of incorporation and all amendments thereto or its equivalent basic corporate charter or other authorization, and a certificate of good standing not more than thirty (30) days old;

(ii) The name of the corporation and the jurisdiction under the laws of which it is incorporated;

(iii) The date of incorporation and the period of duration of the corporation;

(iv) The address of the principal office of the corporation and the jurisdiction under the laws of which it is incorporated;

(v) The address of the proposed registered office of the corporation in this state, and the name of its proposed registered agent in this state at that address;

(vi) The purpose or purposes of the corporation which it proposes to pursue in the transaction of affairs in this state;

(vii) The names and addresses of the directors and officers of the corporation;

(viii) A statement of whether it is a public benefit corporation, a mutual benefit corporation or a religious corporation;

(ix) A statement whether the corporation has members;

(x) A statement that the corporation accepts the constitution of this state in compliance with the requirement of article 10, section 5 of the Wyoming constitution; and

(xi) Any additional information as may be necessary or appropriate to enable the secretary of state to determine whether the corporation is entitled to a certificate of domestication evidencing its authority to transact its affairs and business in this state.



17-19-1710. Continuance of foreign corporations.

17-19-1710. Continuance of foreign corporations.

(a) Subject to subsection (b) of this section, any nonprofit corporation incorporated for any purpose under the laws of any jurisdiction other than this state, and so long as the corporation complies with W.S. 17-19-301(b), may, if the jurisdiction will acknowledge the corporation's termination of domicile in the foreign jurisdiction, apply to the secretary of state for registration under this act, thus continuing the foreign corporation in Wyoming as if it had been incorporated in this state. The secretary of state may issue a certificate of registration upon receipt of an application supported by articles of continuance as provided by this act together with the statements, information and documents set out in subsection (c) of this section. The certificate of registration may then be issued subject to any limitations and conditions and may contain any provisions as may appear proper to the secretary of state.

(b) The secretary of state shall cause notice of issuance of a certificate of registration to be given forthwith to the proper officer of the jurisdiction in which the corporation was previously incorporated.

(c) The articles of continuance filed by a foreign corporation with the secretary of state shall contain:

(i) A certified copy of its original articles of incorporation and all amendments thereto or its equivalent basic corporate charter or other authorization;

(ii) The name of the corporation and the jurisdiction under the laws of which it is incorporated;

(iii) The date of incorporation and the period of duration of the corporation;

(iv) The address of the principal office of the corporation;

(v) The address of the proposed registered office of the corporation in this state and the name of its proposed registered agent in this state at the address;

(vi) The purpose or purposes of the corporation which it proposes to pursue in the transaction of business in this state;

(vii) The names and respective addresses of the directors and officers of the corporation;

(viii) A statement of whether it is a public benefit corporation, a mutual benefit corporation or a religious corporation;

(ix) A statement whether the corporation has members;

(x) A statement that the corporation accepts the constitution of this state in compliance with the requirements of article 10, section 5 of the Wyoming constitution;

(xi) Any additional information necessary or appropriate to enable the secretary of state to determine whether the corporation is entitled to a certificate of registration evidencing its authority to transact its affairs and business in the state; and

(xii) Any additional information permitted in articles of incorporation under W.S. 17-19-202.

(d) The application shall be executed by the corporation by its president or other officer, director, trustee, manager or person performing functions equivalent to those of a president and who is authorized to execute the application on behalf of the corporation and shall be verified by the officer signing the application.

(e) The provisions of the articles of continuance may, without expressly so stating, vary from the provisions of the corporation's articles of incorporation or equivalent basic corporate charter or other authorization, if the variation is one which a corporation incorporated under this act could effect by way of amendment to its articles of incorporation. Upon issuance of a certificate of continuance by the secretary of state, the articles of continuance shall be deemed to be the articles of incorporation of the continued corporation. The corporation may elect to incorporate by reference in the articles of continuance its basic corporate charter or other authorization which had been adopted by the corporation in the foreign jurisdiction, in order to permit the same to continue to act as the articles of incorporation of the corporation, provided, however, that such basic corporate charter or other authorization shall be deemed amended to the extent necessary to make the same conform to the laws of Wyoming and to the provisions of the articles of continuance.

(f) Except for the purpose of W.S. 16-6-101 through 16-6-118, the existence of any corporation heretofore or hereafter issued a certificate of continuance under this act shall be deemed to have commenced on the date the corporation commenced its existence in the jurisdiction in which the corporation was first formed, incorporated or otherwise came into being. The laws of Wyoming shall apply to a corporation continuing under this act to the same extent as if the corporation had been incorporated under the laws of Wyoming from and after the issuance of a certificate of continuance under this act by the secretary of state to the corporation. When a foreign corporation is continued as a corporation under this act, such continuance shall not affect the corporation's ownership of its property or liability for any existing obligations, causes of action, claims, pending or threatened prosecutions or civil or administrative actions, convictions, rulings, orders, judgments or any other characteristics or aspects of the corporation and its existence.

(g) A membership issued before the corporation's continuance in Wyoming is deemed to have been issued in compliance with this act and the provisions of the articles of continuance. Continuance under this act does not deprive a member of any right or privilege that he claims under, or relieve the member of any liability in respect of, an issued membership.

(h) As used in this section, the term "corporation" shall include any incorporated organization, foundation, trust, association or similar entity which appears to the secretary of state to possess characteristics sufficiently similar to those of a corporation organized under this act.






ARTICLE 18 - TRANSITION PROVISIONS

17-19-1801. Application to existing domestic corporations.

17-19-1801. Application to existing domestic corporations.

This act applies to all domestic corporations in existence on its effective date that were incorporated under the following statutes of this state: W.S. 17-6-101 through 17-6-117, 17-7-101 through 17-7-116 and 17-9-101 through 17-9-106.



17-19-1802. Application to qualified foreign corporations.

17-19-1802. Application to qualified foreign corporations.

A foreign corporation authorized to transact business in this state on the effective date of this act is subject to this act but is not required to obtain a new certificate of authority to transact business under this act.



17-19-1803. Saving provisions.

17-19-1803. Saving provisions.

(a) Except as provided in subsection (b) of this section, the repeal of a statute by this act does not affect:

(i) The operation of the statute or any action taken under it before its repeal;

(ii) Any ratification, right, remedy, privilege, obligation or liability acquired, accrued or incurred under the statute before its repeal;

(iii) Any violation of the statute or any penalty, forfeiture or punishment incurred because of the violation, before its repeal;

(iv) Any proceeding, reorganization or dissolution commenced under the statute before its repeal, and the proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been repealed; or

(v) Any meeting of members or directors or action by written consent noticed or any action taken before its repeal as a result of a meeting of members or directors or action by written consent.

(b) If a penalty or punishment imposed for violation of a statute repealed by this act is reduced by this act, the penalty or punishment if not already imposed shall be imposed in accordance with this act.



17-19-1804. Public benefit, mutual benefit and religious corporations.

17-19-1804. Public benefit, mutual benefit and religious corporations.

(a) On January 1, 1993 each domestic corporation existing on the effective date of this act that is or becomes subject to this act shall be designated as a public benefit, mutual benefit or religious corporation as follows:

(i) Any corporation designated by statute as a public benefit corporation, a mutual benefit corporation or a religious corporation is the type of corporation designated by statute;

(ii) Any corporation that does not come within paragraph (i) of this subsection but is organized primarily or exclusively for religious purposes is a religious corporation;

(iii) Any corporation that does not come within paragraph (i) or (ii) of this subsection but that is recognized as exempt under section 501(c)(iii) of the Internal Revenue Code, or any successor section, is a public benefit corporation;

(iv) Any corporation that does not come within paragraph (i), (ii) or (iii) of this subsection, but that is organized for a public or charitable purpose and that upon dissolution shall distribute its assets to a public benefit corporation, the United States, a state or a person that is recognized as exempt under section 501(c)(iii) of the Internal Revenue Code, or any successor section, is a public benefit corporation; and

(v) Any corporation that does not come within paragraph (i), (ii), (iii) or (iv) of this subsection is a mutual benefit corporation.



17-19-1805. Issuance of additional capital stock prohibited.

17-19-1805. Issuance of additional capital stock prohibited.

As of January 1, 1993, no additional capital stock may be issued by any nonprofit corporation organized prior to January 1, 1993. As of January 1, 1993, persons who were issued capital stock of a nonprofit corporation pursuant to W.S. 17-6-102(a)(viii) shall be considered members, and not stockholders, and shall have the rights, privileges and obligations of members, including rights upon dissolution, as set forth in this act or the corporation's articles of incorporation or bylaws.



17-19-1806. Transition of for profit corporations to nonprofit status.

17-19-1806. Transition of for profit corporations to nonprofit status.

(a) Any corporation as defined by W.S. 17-16-140 and incorporated under the Wyoming Business Corporation Act may become a corporation pursuant to this act by filing amended articles of incorporation complying with this act if:

(i) The corporation is or determines to become upon filing the amended articles of incorporation, a public benefit, mutual benefit or religious corporation;

(ii) All shareholders are entitled to the same notice and rights of dissent provided under W.S. 17-16-1320 through 17-16-1331 and notice of any known tax consequences under the Internal Revenue Code;

(iii) All shareholders in a business corporation which is or becomes a mutual benefit corporation shall become members entitled to a number of votes, rights to benefits and unequal obligations for assessments and rights upon dissolution in proportion to their number of shares at the time of filing the amended articles of incorporation, unless the amended articles of incorporation provide otherwise;

(iv) The transition to nonprofit status shall not impair any obligations or liabilities to others existing at the time of the transition.



17-19-1807. Transition of mutual benefit corporations to for profit status.

17-19-1807. Transition of mutual benefit corporations to for profit status.

(a) Any corporation organized under this chapter which is a mutual benefit corporation may become a corporation organized under the Wyoming Business Corporation Act by filing amended articles of incorporation complying with the Wyoming Business Corporation Act, providing that the corporation shall become a for profit corporation upon filing the amended articles or on a specific date set in the articles if:

(i) The members are entitled to reasonable notice of the impending change;

(ii) Any members dissenting from the change are entitled to the benefits dissenting shareholders would be entitled to under W.S. 17-16-1320 through 17-16-1331 in proportion to the members' rights to assets in the event of dissolution of the corporation;

(iii) The transition to for profit status shall not impair the obligation or liability of the corporation to others existing at the time of the transition of the corporation; and

(iv) The corporation is not a cooperative utility pursuant to the Wyoming Cooperative Utilities Act.









CHAPTER 20 - WYOMING COOPERATIVE UTILITIES ACT

ARTICLE 1 - GENERAL PROVISIONS

17-20-101. Short title.

17-20-101. Short title.

This act shall be known and may be cited as the "Wyoming Cooperative Utilities Act".



17-20-102. Applicability.

17-20-102. Applicability.

This act shall apply to cooperative utilities.



17-20-103. Application of the Wyoming Nonprofit Corporation Act.

17-20-103. Application of the Wyoming Nonprofit Corporation Act.

Each cooperative utility shall be governed by the provisions of the Wyoming Nonprofit Corporation Act, W.S. 17-19-101 through 17-19-1807, except insofar as they may be inconsistent with the provisions of this act.



17-20-104. Securities Act exemption.

17-20-104. Securities Act exemption.

The provisions of chapter 4 of title 17 of the Wyoming statutes shall not apply to any note, bond or other evidence of indebtedness issued by any cooperative utility to the United States or any agency or any instrumentality thereof, to any mortgage or deed of trust executed to secure the same, or to the issuance of membership certificates or proxies by a cooperative utility.



17-20-140. General definitions.

17-20-140. General definitions.

(a) As used in this act:

(i) "Cooperative utility" means a corporation organized under any law of this state or under the law of any other jurisdiction, for a purpose other than the conduct of business for profit and includes, but is not limited to, corporations organized to own, operate and maintain electric, telephone and television distribution systems primarily to its members;

(ii) "Patronage capital contributions" means all funds received and receivable from members from the furnishing of cooperative utility services in excess of operating costs and expenses properly chargeable against the furnishing of cooperative utility services;

(iii) "This act" means W.S. 17-20-101 through 17-20-1801.






ARTICLE 2 - ORGANIZATION

17-20-201. Reserved.

17-20-201. Reserved.



17-20-202. Articles of incorporation.

17-20-202. Articles of incorporation.

(a) In addition to the requirements set forth in W.S. 17-19-202, each corporation organized under this act shall state, in its articles, that it is a cooperative utility.

(b) Each corporation incorporating under this act shall be considered a mutual benefit corporation and shall be subject to provisions governing mutual benefit corporations found in the Wyoming Nonprofit Corporation Act, except as provided in this act.






ARTICLE 6 - MEMBERS AND MEMBERSHIPS

17-20-601. Admission.

17-20-601. Admission.

(a) No person who is not an incorporator shall become a member of a cooperative utility unless the person agrees to use the services furnished by the cooperative utility on a continuing basis when such services shall be available through its facilities. The bylaws may provide that any person, including an incorporator, shall cease to be [a] member of the cooperative utility if the member fails or refuses to use the services made available by the cooperative utility, or if services are not made available to the member by the cooperative utility within the specified time after the person has become a member.

(b) The bylaws may prescribe additional qualifications and limitations in respect to membership.



17-20-602. Reserved.

17-20-602. Reserved.



17-20-603. Requirement of members.

17-20-603. Requirement of members.

A cooperative utility is required to have members.






ARTICLE 7 - MEMBERS' MEETINGS AND VOTING

17-20-720. Reserved.

17-20-720. Reserved.



17-20-721. Reserved.

17-20-721. Reserved.



17-20-722. Quorum requirements.

17-20-722. Quorum requirements.

Except for member votes on mergers, consolidations, sale or disposition of assets, and dissolutions, ten percent (10%) of all members of the cooperative utility present in person or by proxy or one hundred (100) members present in person, whichever is fewer, shall constitute a quorum for the transaction of business at all meetings of the members. If less than a quorum is present at any meeting, a majority of those present in person shall adjourn the meeting, but may reschedule the meeting with further notice.



17-20-723. Reserved.

17-20-723. Reserved.



17-20-724. Reserved.

17-20-724. Reserved.



17-20-725. Reserved.

17-20-725. Reserved.



17-20-726. Reserved.

17-20-726. Reserved.



17-20-727. Reserved.

17-20-727. Reserved.



17-20-728. Election of directors.

17-20-728. Election of directors.

The bylaws may provide that the territory in which a cooperative utility supplies service to its members shall be divided into two (2) or more director districts, and in respect to each such director district shall describe the boundaries thereof and designate the number of directors that shall be elected by the members residing therein.






ARTICLE 11 - MERGER AND CONSOLIDATION

17-20-1101. Reserved.

17-20-1101. Reserved.



17-20-1102. Reserved.

17-20-1102. Reserved.



17-20-1103. Merger of 2 or more cooperative utilities.

17-20-1103. Merger of 2 or more cooperative utilities.

Unless this act, the articles, bylaws or the board of directors or members, acting pursuant to W.S. 17-19-1103(c) require a greater vote, a plan of merger involving two (2) or more cooperative utilities to be adopted shall be approved as provided by W.S. 17-19-1103(a)(i) and (iii) and by the affirmative vote of not less than a majority of all of the members of each of the merging cooperative utilities.



17-20-1104. Reserved.

17-20-1104. Reserved.



17-20-1105. Reserved.

17-20-1105. Reserved.



17-20-1106. Merger with entity other than a cooperative utility.

17-20-1106. Merger with entity other than a cooperative utility.

(a) A cooperative utility may merge with any entity if:

(i) The merger is permitted by the law of the state or country under whose law the entity is organized and existing and each entity complies with that law in effecting the merger;

(ii) The entity complies with W.S. 17-19-1104 if it is the surviving corporation or entity;

(iii) The merger is approved by the affirmative vote of not less than two-thirds (2/3) of all of the members of the cooperative utility; and

(iv) The provisions in W.S. 17-20-1201 are met.



17-20-1110. Reserved.

17-20-1110. Reserved.



17-20-1111. Reserved.

17-20-1111. Reserved.



17-20-1112. Consolidation of 2 or more cooperative utilities.

17-20-1112. Consolidation of 2 or more cooperative utilities.

Unless this act, the articles, bylaws or the board of directors or members, acting pursuant to W.S. 17-19-1112(c) require a greater vote, a plan of consolidation involving two (2) or more cooperative utilities to be adopted shall be approved as provided by W.S. 17-19-1112(a)(i) and (iii) and by the affirmative vote of not less than a majority of all of the members of each of the consolidating cooperative utilities.



17-20-1113. Reserved.

17-20-1113. Reserved.



17-20-1114. Reserved.

17-20-1114. Reserved.



17-20-1115. Consolidation with entity other than a cooperative utility.

17-20-1115. Consolidation with entity other than a cooperative utility.

(a) A cooperative utility may consolidate with any entity if:

(i) The consolidation is permitted by the law of the state or country under whose law the entity is organized and existing and each entity complies with that law in effecting the consolidation;

(ii) The entity complies with 17-19-1113 if it is the new corporation or entity;

(iii) The consolidation is approved by the affirmative vote of not less than two-thirds (2/3) of all of the members of the cooperative utilities; and

(iv) The provisions in W.S. 17-20-1201 are met.






ARTICLE 12 - SALE OR ENCUMBRANCE OF ASSETS

17-20-1201. Sale or disposition of assets of a cooperative utility.

17-20-1201. Sale or disposition of assets of a cooperative utility.

(a) A cooperative utility shall not sell, lease or otherwise dispose of all or any substantial portion of its property, when the action is not in the regular course of activities, except as provided in this section.

(b) Before a meeting is held to vote on approval of disposition of all or a substantial portion of cooperative utility property, the board of directors shall:

(i) Have the proposed disposition analyzed with respect to the effect on rates for utility services and the equity position of members. The analyses shall be performed by at least two (2) independent analysts with experience in utility rate setting and valuation of utility property;

(ii) Notify all cooperative utility members, at least ninety (90) days in advance, of a meeting to vote on disposition of cooperative utility property, enclosing a summary of the proposals for disposition of the property with the notice, and make available to any member the full proposal for inspection and copying at the principal office of the cooperative utility; and

(iii) The cooperative utility shall mail to all members of the cooperative utility a summary of any alternate purchase proposals that have been submitted within thirty (30) days of the meeting date, and make available to any member the full proposal for inspection and copying at the principal office of the cooperative utility.

(c) A two-thirds (2/3) affirmative vote of all the members of the cooperative utility is required for any sale or disposition under this article.

(d) This section is subject to the contractual obligations of the cooperative utility with power suppliers and other third parties.



17-20-1202. Mortgage or encumbrance of assets of a cooperative utility.

17-20-1202. Mortgage or encumbrance of assets of a cooperative utility.

(a) The board of directors, without authorization by the members, shall have full power and authority:

(i) To borrow monies from any source and in such amounts as the board may from time to time determine; and

(ii) To mortgage or otherwise pledge or encumber any or all of the cooperative utility's properties or assets as security therefor.






ARTICLE 13 - DISTRIBUTIONS TO MEMBERS

17-20-1301. Patronage capital contributions, allocations and refunds.

17-20-1301. Patronage capital contributions, allocations and refunds.

(a) Cooperative utilities organized under this act may make distributions to members in the form of patronage capital contributions, allocations and refunds. The bylaws shall provide for patronage capital contributions, allocations and refunds. Refunds may be made only at the discretion of the board of directors.

(b) Any patronage capital that has been retired, returned, refunded or tendered to a member of a cooperative that has remained unclaimed by the person appearing on the records of the cooperative entitled thereto for more than two (2) years, shall be determined to be unclaimed. Notwithstanding any other provision of law, including provisions pertaining to unclaimed property, unclaimed patronage capital shall be used by the cooperative for the benefit of the general membership of the cooperative.






ARTICLE 14 - DISSOLUTION

17-20-1401. Reserved.

17-20-1401. Reserved.



17-20-1402. Dissolution by directors, members and third persons.

17-20-1402. Dissolution by directors, members and third persons.

Unless this act, the articles, bylaws or the board of directors or members, acting pursuant to W.S. 17-19-1402(c) require a greater vote, dissolution is authorized if it is approved as provided by W.S. 17-19-1402(a)(i) and (iii) and by the affirmative vote of not less than two-thirds (2/3) of all of the members of the cooperative utility.






ARTICLE 18 - TRANSITION PROVISIONS

17-20-1801. Application.

17-20-1801. Application.

This act applies to all cooperative utilities, including rural electric associations, whether formed before the effective date of this act or not.









CHAPTER 21 - UNIFORM PARTNERSHIP ACT

ARTICLE 1 - GENERAL PROVISIONS

17-21-101. Definitions.

17-21-101. Definitions.

(a) In this chapter:

(i) "Business" includes every trade, occupation and profession;

(ii) "Chief executive office" means the principal operating headquarters and the primary offices of the chief executive officer;

(iii) "Debtor in bankruptcy" means a person who is the subject of:

(A) An order for relief under title 11 of the United States Code or a comparable order under a successor statute of general application; or

(B) A comparable order under federal or state law governing insolvency.

(iv) "Distribution" means a transfer of cash or other property from a partnership to a partner in the partner's capacity as a partner, or to the partner's transferee;

(v) "Foreign registered limited liability partnership" means a partnership or association formed under, or pursuant to an agreement governed by, the laws of any state or jurisdiction other than this state that is registered as a limited liability partnership under the laws of the other jurisdiction;

(vi) "Partnership" means an association of two (2) or more persons to carry on as coowners a business for profit formed under W.S. 17-21-202, predecessor law, or comparable law of another jurisdiction, and includes for all purposes of the laws of this state, a registered limited liability partnership;

(vii) "Partnership agreement" means an agreement, written or oral, among the partners concerning the partnership;

(viii) "Partnership at will" means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking;

(ix) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency or instrumentality or any other legal or commercial entity;

(x) "Property" means all property, real, personal or mixed, tangible or intangible, or any interest therein;

(xi) "Registered limited liability partnership" means a partnership formed pursuant to an agreement governed by the laws of this state, registered under W.S. 17-21-1101 and complying with W.S. 17-21-1103;

(xii) "State" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States;

(xiii) "Statement" means a statement of partnership authority under W.S. 17-21-303, a statement of denial under W.S. 17-21-304, a statement of dissociation under W.S. 17-21-704, a statement of dissolution under W.S. 17-21-806, a statement of merger under W.S. 17-21-906, a statement of registration as a registered limited liability partnership, or a renewal thereof, under W.S. 17-21-1101, a statement of continuance under W.S. 17-21-1106, a statement of registration as a foreign registered limited liability partnership, or a renewal thereof, under W.S. 17-21-1104 or an amendment, cancellation or withdrawal of any of the foregoing;

(xiv) "Transfer" includes an assignment, conveyance, lease, mortgage, deed and encumbrance;

(xv) "Registered agent" means as provided in W.S. 17-28-101 through 17-28-111.



17-21-102. Knowledge and notice.

17-21-102. Knowledge and notice.

(a) A person knows a fact if the person has knowledge of it.

(b) A person has notice of a fact if the person:

(i) Knows of it;

(ii) Has received a notice of it; or

(iii) Has reason to know it exists from all of the facts known to that person at the time in question.

(c) A person notifies or gives a notice to another by taking steps reasonably required to inform the other person in the ordinary course of business, whether or not the other person learns of it.

(d) A person is notified or receives a notice of a fact when:

(i) The existence of the fact comes to the person's attention; or

(ii) The notice is duly delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

(e) Except as provided in subsection (f) of this section, notice received by a person who is not an individual, including a partnership, is effective for a particular transaction when the notice is brought to the attention of the individual conducting the transaction, or in any event when the notice would have been brought to that individual's attention if the person had exercised due diligence. Such a person exercises due diligence if he maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(f) Receipt of notice by a partner of a matter relating to the partnership is effective immediately as notice to the partnership, but is not effective in the case of fraud on the partnership committed by or with the consent of the partner who received the notice.



17-21-103. Effect of partnership agreement; nonwaivable provisions.

17-21-103. Effect of partnership agreement; nonwaivable provisions.

(a) Except as provided in subsection (b) of this section, a partnership agreement governs relations among the partners and between the partners and the partnership. To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners and between the partners and the partnership.

(b) A partnership agreement may not:

(i) Vary the rights and duties under W.S. 17-21-105 except to eliminate the duty to provide copies of statements to all the partners;

(ii) Unreasonably restrict a partner's right of access to books and records under W.S. 17-21-403(b);

(iii) Eliminate the duty of loyalty under W.S. 17-21-404(b);

(iv) Unreasonably reduce the duty of care under W.S. 17-21-404(d);

(v) Eliminate the obligation of good faith and fair dealing under W.S. 17-21-404(e);

(vi) Vary the power to withdraw as a partner under W.S. 17-21-601(a)(i), except to require the notice to be in writing;

(vii) Vary the right to expulsion of a partner by a court in the events specified in W.S. 17-21-601(a)(v);

(viii) Vary the requirement to wind up the partnership business in cases specified in W.S. 17-21-801(a)(iv), (v) or (vi); or

(ix) Restrict rights of third parties under this chapter.



17-21-104. Supplemental principles of law.

17-21-104. Supplemental principles of law.

(a) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(b) If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in W.S. 1-16-102.



17-21-105. Execution, filing, and recording of statements.

17-21-105. Execution, filing, and recording of statements.

(a) A statement may be filed in the office of the secretary of state. A certified copy of a statement that is filed in an office in another state may be filed in the office of the secretary of state. Either filing has the effect provided in this chapter with respect to partnership property located in or transactions that occur in this state. If a statement of partnership authority is filed with the secretary of state under W.S. 17-21-303, all statements provided for under this chapter subsequent to the filing of this statement shall be filed with the secretary of state in accordance with this chapter.

(b) A certified copy of a statement that has been filed in the office of the secretary of state that is recorded in the office for recording transfers of real property shall have the effect provided for recorded statements in this chapter. A recorded statement that is not a certified copy of a statement filed in the office of the secretary of state shall not have the effect provided for recorded statements in this chapter.

(c) A statement filed by a partnership must be executed by at least two (2) partners. Other statements must be executed by a partner or other person authorized by this chapter. An individual who executes a statement as, or on behalf of, a partner or other person named as a partner in a statement must personally declare under penalty of perjury that the contents of the statement are accurate.

(d) A person authorized by this chapter to file a statement may amend or cancel the statement by filing an amendment or cancellation that names the partnership, identifies the statement and states the substance of the amendment or cancellation.

(e) A person who files a statement pursuant to this section shall promptly send a copy of the statement to every partner and to any other person named as a partner in the statement. Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner.

(f) The secretary of state shall collect a fee of ten dollars ($10.00) for filing or providing a certified copy of a statement. The appropriate county clerk shall collect a fee of ten dollars ($10.00) for recording a statement.



17-21-106. Law governing internal affairs.

17-21-106. Law governing internal affairs.

Except as provided in W.S. 17-21-1104, the laws of the state or other jurisdiction in which a partnership has its chief executive office govern the partnership's internal affairs.



17-21-107. Partnership subject to amendment or repeal of chapter.

17-21-107. Partnership subject to amendment or repeal of chapter.

A partnership governed by this chapter is subject to any amendment or repeal of this chapter.






ARTICLE 2 - NATURE OF PARTNERSHIP

17-21-201. Partnership as entity.

17-21-201. Partnership as entity.

A partnership is an entity.



17-21-202. Creation of partnership.

17-21-202. Creation of partnership.

(a) Except as provided in subsection (b) of this section, the association of two (2) or more persons to carry on as co-owners of a business for profit creates a partnership, whether or not the persons intend to create a partnership.

(b) An association created under a statute other than this chapter, any predecessor law or comparable law of another jurisdiction is not a partnership.

(c) In determining whether a partnership is created, the following rules apply:

(i) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property;

(ii) The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived;

(iii) The receipt by a person of a share of the profits of a business is prima facie evidence that the person is a partner in the business, but that inference may not be drawn if the profits were received in payment:

(A) Of a debt by installments or otherwise;

(B) For services as an independent contractor or of wages or other compensation to an employee;

(C) Of rent;

(D) Of an annuity or other retirement or health benefit to a beneficiary, representative or designee of a deceased or retired partner;

(E) Of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral or rights to income, proceeds or increase in value derived from the collateral; or

(F) Of consideration for the sale of the goodwill of a business or other property by installments or otherwise.

(d) Except as provided by W.S. 17-21-308, persons who are not partners as to each other are not partners as to other persons.

(e) A partnership created under this chapter is a general partnership and the partners are general partners of the partnership.



17-21-203. Partnership property.

17-21-203. Partnership property.

Property transferred to or otherwise acquired by a partnership is property of the partnership and not of the partners individually.



17-21-204. When property is partnership property.

17-21-204. When property is partnership property.

(a) Property is partnership property if acquired:

(i) In the name of the partnership; or

(ii) In the name of one (1) or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership, but without an indication of the name of the partnership.

(b) Property is acquired in the name of the partnership by a transfer to:

(i) The partnership in its name; or

(ii) One (1) or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(c) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one (1) or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

(d) Property acquired in the name of one (1) or more of the partners, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property even if used for partnership purposes.






ARTICLE 3 - RELATIONS OF PARTNERS TO PERSONS DEALING WITHPARTNERSHIP

17-21-301. Partner agent of partnership.

17-21-301. Partner agent of partnership.

(a) Subject to the effect of a statement of partnership authority pursuant to W.S. 17-21-303:

(i) Each partner is an agent of the partnership for the purpose of its business. Any act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the usual way the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner has no authority to act for the partnership in the particular matter and the person with whom the partner is dealing knows or has received a notice that the partner lacks authority;

(ii) An act of a partner which is not apparently for carrying on in the usual way the partnership business or business of the kind carried on by the partnership does not bind the partnership unless authorized by the other partners.



17-21-302. Transfer of partnership property.

17-21-302. Transfer of partnership property.

(a) Subject to the effect of a statement of partnership authority pursuant to W.S. 17-21-303:

(i) Partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by any partner in the partnership name;

(ii) Partnership property held in the name of one (1) or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held;

(iii) A partnership may recover property transferred under this subsection if it proves that execution of the instrument of transfer did not bind the partnership under W.S. 17-21-301, unless the property was transferred by the initial transferee or a person claiming through the initial transferee to a subsequent transferee who gave value without having notice that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(b) Partnership property held in the name of one (1) or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred free of any claims of the partnership or the partners by the persons in whose name the property is held to a transferee who gives value without having notice that it is partnership property.

(c) If a person holds all of the partners' interests in the partnership, all of the partnership property vests in that person. That person may execute documents in the name of the partnership to evidence vesting of the property in that person and may file or record those documents.



17-21-303. Statement of partnership authority.

17-21-303. Statement of partnership authority.

(a) A partnership may file a statement of partnership authority, which:

(i) Shall include:

(A) The name of the partnership;

(B) The street address of its chief executive office and of an office in this state, if any;

(C) The names and mailing addresses of all the partners or of an agent appointed and maintained by the partnership for the purpose of subsection (b) of this section; and

(D) A statement specifying the names of the partners authorized to execute an instrument transferring real property held in the name of the partnership.

(ii) May include a statement of the authority, or of limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership and any other matter.

(b) If a statement of partnership authority names an agent, the agent shall maintain a list of the names and mailing addresses of all of the partners and make it available to any person on request for good cause shown.

(c) If a filed statement of partnership authority is executed pursuant to W.S. 17-21-105(c) and states the name of the partnership but does not contain all of the other information required by subsection (a) of this section, the statement nevertheless operates with respect to a person not a partner as provided in subsections (d) and (e) of this section.

(d) Except as provided in subsection (g) of this section, a filed statement of partnership authority supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(i) Except for transfers of real property, a grant of authority contained in a filed statement of partnership authority is conclusive, in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in another filed statement. A filed cancellation of a limitation on authority revives the previous grant of authority;

(ii) A grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a filed statement of partnership authority recorded in the office for recording transfers of that real property is conclusive, in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a filed statement containing a limitation on that authority is not then recorded in the office for recording transfers of that real property. The recording in the office for recording transfers of that real property of a certified copy of a filed cancellation of a limitation on authority revives the previous grant of authority.

(e) A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the filed statement containing the limitation on authority is recorded in the office for recording transfers of that real property.

(f) Except as provided in subsections (d) and (e) of this section and W.S. 17-21-704 and 17-21-806, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.

(g) Unless earlier canceled, a filed statement of partnership authority is canceled by operation of law five (5) years after the date on which the statement or the most recent amendment was filed with the secretary of state.



17-21-304. Statement of denial.

17-21-304. Statement of denial.

A partner or other person named as a partner in a filed statement of partnership authority or in a list maintained by an agent pursuant to W.S. 17-21-303(b) may file a statement of denial stating the name of the partnership and the fact that is being denied, which may include denial of a person's authority or status as a partner. A statement of denial is a limitation on authority to the extent provided in W.S. 17-21-303(d) and (e).



17-21-305. Partnership liable for partner's actionable conduct.

17-21-305. Partnership liable for partner's actionable conduct.

(a) A partnership is liable for loss or injury caused to a person or for a penalty incurred as a result of a wrongful act or omission or other actionable conduct of a partner acting in the ordinary course of business of the partnership or with the authority of the partnership.

(b) If in the course of its business, a partnership receives money or property of a person not a partner which is misapplied by a partner while it is in the custody of the partnership, the partnership is liable for the loss.



17-21-306. Partner's liability.

17-21-306. Partner's liability.

(a) Except as provided in subsection (b) of this section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b) Except as provided by subsections (c) and (d) of this section, a partner of a registered limited liability partnership is not liable, directly or indirectly (including by way of indemnification, contribution, assessment or otherwise), for any debts, obligations or liabilities of, or chargeable to, the registered limited liability partnership or another partner or partners, whether arising in tort, contract or otherwise, solely by reason of being such a partner or acting (or omitting to act) in such capacity or otherwise participating (as an employee, consultant, contractor or otherwise) in the conduct of the other business or activities of the registered limited liability partnership, while the partnership is a registered limited liability partnership.

(c) Subsection (b) of this section shall not affect the liability of a partner in a registered limited liability partnership for the partner's own negligent or wrongful act or misconduct, or that of any person under the partner's direct supervision and control.

(d) Notwithstanding the provisions of subsection (b) of this section, all or specified partners of a registered limited liability partnership may be liable in their capacity as partners for all or specified debts, obligations or liabilities of a registered limited liability partnership to the extent at least a majority of the partners shall have agreed unless otherwise provided in any agreement between the partners. Any such agreement may be modified or revoked to the extent at least a majority of the partners shall have agreed, unless otherwise provided in any agreement between the partners, provided, however, that:

(i) Any such modification or revocation shall not affect the liability of a partner for any debts, obligations or liabilities of a registered limited liability partnership incurred, created or assumed by the registered limited liability partnership prior to the modification or revocation; and

(ii) A partner shall be liable for debts, obligations and liabilities of the registered limited liability partnership incurred, created or assumed after such modification or revocation only in accordance with this article and, if the agreement is further modified, the agreement as so further modified but only to the extent not inconsistent with subsection (c) of this section.

(e) Nothing in this section shall in any way affect or impair the ability of a partner to act as a guarantor or surety for, provide collateral for, or otherwise be liable for, the debts, obligations or liabilities of a registered limited liability partnership.

(f) Subsection (b) of this section shall not affect the liability of a registered limited liability partnership out of partnership assets for partnership debts, obligations and liabilities.

(g) A partner in a registered limited liability partnership is not a proper party to a proceeding by or against a registered limited liability partnership, the object of which is to recover any debts, obligations, or liabilities of, or chargeable to, the partnership, unless the partner is personally liable under subsection (c) or (d) of this section.



17-21-307. Actions by and against partnership and partners.

17-21-307. Actions by and against partnership and partners.

(a) A partnership may sue and be sued in the name of the partnership.

(b) An action may be brought against the partnership and any or all of the partners who are personally liable for obligations of the partnership under W.S. 17-21-306 in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from a partner's assets unless there is a judgment against the partner.

(d) A judgment creditor of a partner may not levy execution against the assets of a partner to satisfy a judgment based on a claim against the partnership unless:

(i) The partner is personally liable for the liability of the partnership under W.S. 17-21-306; and

(ii) One (1) of the following conditions is satisfied:

(A) A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(B) An involuntary case under title 11 of the United States Code has been commenced against the partnership and has not been dismissed within sixty (60) days after commencement or the partnership has commenced a voluntary case under title 11 of the United States Code and the case has not been dismissed;

(C) The partner has agreed that the creditor need not exhaust partnership assets;

(D) A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(E) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under W.S. 17-21-308(a) or (b).



17-21-308. Purported partner.

17-21-308. Purported partner.

(a) If a person, by words or conduct, purports to be a partner or consents to being represented by another as a partner, in a partnership or with one (1) or more persons not partners, the purported partner is liable to a person to whom the representation is made:

(i) If that person, relying on the representation, enters into a transaction with the actual or purported partnership; and

(ii) If the purported partner would have been personally liable for obligations of the partnership under W.S. 17-21-306 if he actually had been a partner.

(b) Subject to subsection (a) of this section if the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable as if the purported partner were a partner. If no partnership liability results, the purported partner is liable jointly and severally with any other person consenting to the representation.

(c) If a person is thus represented to be a partner in an existing partnership or with one (1) or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable as provided in W.S. 17-21-306 as if the person actually had been a partner.

(d) A person is not a partner in a partnership solely because the person is named by another in a statement of partnership authority.

(e) A person does not continue to be a partner solely because of a failure to file a statement of dissociation or to amend a statement of partnership authority to indicate the partner's dissociation from the partnership.



17-21-309. Liability of incoming partner.

17-21-309. Liability of incoming partner.

A person admitted as a partner into a partnership is liable for all obligations of the partnership arising before the person's admission as if the person had been a partner when the obligations were incurred, but this liability may be satisfied only out of partnership property.






ARTICLE 4 - RELATIONS OF PARTNERS TO EACH OTHER AND TOPARTNERSHIP

17-21-401. Partner's rights and duties.

17-21-401. Partner's rights and duties.

(a) A partnership shall establish an account for each partner which shall be credited with an amount equal to the cash plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner's share of the partnership profits. Each partner's account shall be charged with an amount equal to the cash plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner's share of the partnership losses provided that the partner shall be personally liable on account of such charges only as provided in W.S. 17-21-807 and 17-21-808.

(b) A partnership shall credit each partner's account with an equal share of the partnership profits and shall charge each partner with a share of the partnership losses, whether capital or operating, as provided in W.S. 17-21-808, in proportion to the partner's share of the profits.

(c) A partnership shall indemnify each partner for payments reasonably made and liabilities reasonably incurred by the partner in the ordinary and proper conduct of the business of the partnership or for the preservation of its business or property, provided, however, that no other partner shall be required to make any payment to the partnership or any other partner, except as provided to the partnership or any other partner, except as provided in W.S. 17-21-807 and 17-21-808, including any payments attributable all or in part to partnership liabilities for indemnification.

(d) A partnership shall repay a partner who, in aid of the partnership, makes a payment or advance beyond the amount of capital the partner agreed to contribute.

(e) A payment made by a partner which gives rise to a partnership obligation under subsection (c) or (d) of this section constitutes a loan to the partnership. Interest accrues from the date of the payment or advance.

(f) Each partner has equal rights in the management and conduct of the partnership business.

(g) A partner may use or possess partnership property only on behalf of the partnership.

(h) A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

(j) A person may become a partner only with the consent of all the partners.

(k) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all the partners.

(m) This section does not affect the obligations of a partnership to other persons under W.S. 17-21-301.



17-21-402. Distributions in kind.

17-21-402. Distributions in kind.

A partner has no right to receive and may not be required to accept a distribution in kind.



17-21-403. Partner's right to information.

17-21-403. Partner's right to information.

(a) A partnership shall keep its books and records, if any, at its chief executive office.

(b) A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

(c) Each partner and the partnership, on demand, shall furnish to a partner and the legal representative of a deceased partner or partner under legal disability, to the extent just and reasonable, complete and accurate information concerning the partnership.



17-21-404. General standards of partner's conduct.

17-21-404. General standards of partner's conduct.

(a) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in this section.

(b) A partner's duty of loyalty to the partnership and the other partners is limited to the following:

(i) To account to the partnership and hold as trustee for it any property, profit or benefit derived by the partner, without the consent of the other partners, in the conduct and winding up of the partnership business or from a use or appropriation by the partner of partnership property or opportunity;

(ii) To refrain from dealing with the partnership in the conduct or winding up of the partnership business, as or on behalf of a party having an interest adverse to the partnership without the consent of the other partners; and

(iii) To refrain from competing with the partnership in the conduct of the partnership business without the consent of the other partners before the dissolution of the partnership.

(c) A partner's duty of loyalty may not be eliminated by agreement, but the partners may by agreement identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable.

(d) A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct or a knowing violation of law.

(e) A partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement, and exercise any rights, consistent with the obligation of good faith and fair dealing. The obligation of good faith and fair dealing may not be eliminated by agreement but the partners may by agreement determine the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable.

(f) A partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the partner's conduct furthers the partner's own interest. A partner may lend money to and transact other business with the partnership. The rights and obligations of a partner who lends money to or transacts business with the partnership are the same as those of a person who is not a partner, subject to other applicable law.

(g) This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.



17-21-405. Partner's liability to partnership.

17-21-405. Partner's liability to partnership.

A partner is liable to the partnership for a breach of the partnership agreement or for the violation of any duty to the partnership causing harm to the partnership.



17-21-406. Remedies of partnership and partners.

17-21-406. Remedies of partnership and partners.

(a) A partnership may maintain an action against a partner for a breach of the partnership agreement or for the violation of any duty to the partnership causing harm to the partnership.

(b) A partner may maintain an action against the partnership or another partner for legal or equitable relief, including an accounting as to partnership business, to:

(i) Enforce a right under the partnership agreement;

(ii) Enforce a right under this chapter, including:

(A) The partner's rights under W.S. 17-21-401, 17-21-403 and 17-21-404;

(B) The partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to W.S. 17-21-701 or enforce any other right under article 6 or 7 of this chapter; or

(C) The partner's right to compel a dissolution and winding up of the partnership business under W.S. 17-21-801 or enforce any other right under article 8 of this chapter.

(iii) Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c) The accrual of and any time limitation on a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.



17-21-407. Continuation of partnership beyond definite term or particular undertaking.

17-21-407. Continuation of partnership beyond definite term or particular undertaking.

(a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b) A continuation of the business by the partners or those of them who habitually acted in the business during the term or undertaking, without any settlement or liquidation of the partnership business, is prima facie evidence of an agreement that the business will not be wound up.






ARTICLE 5 - TRANSFEREES AND CREDITORS OF PARTNER

17-21-501. Partner's interest in partnership property not transferable.

17-21-501. Partner's interest in partnership property not transferable.

A partner is not a co-owner of partnership property and has no interest that can be transferred, either voluntarily or involuntarily, in partnership property.



17-21-502. Partner's transferable interest in partnership.

17-21-502. Partner's transferable interest in partnership.

(a) The only transferable interest of a partner in the partnership is the partner's interest in distributions. The interest is personal property.

(b) A transferee of a partner's transferable interest in the partnership has the right to cause a winding up of the partnership business as provided in W.S. 17-21-801(a)(vi).



17-21-503. Transfer of partner's transferable interest.

17-21-503. Transfer of partner's transferable interest.

(a) A transfer, in whole or in part, of a partner's transferable interest in the partnership:

(i) Is permissible;

(ii) Does not by itself cause a winding up of the partnership business; and

(iii) Does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning or an account of partnership transactions or to inspect or copy the partnership books or records.

(b) A transferee of a partner's transferable interest in the partnership is entitled to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled. Upon transfer, the transferor retains the rights and duties of a partner other than the interest in distributions transferred.

(c) If an event causes a dissolution and winding up of the partnership business under W.S. 17-21-801, a transferee is entitled to receive, in accordance with the transfer, the net amount otherwise distributable to the transferor. In a dissolution and winding up, a transferee may require an accounting only from the date of the last account agreed to by all of the partners.

(d) Until receipt of notice of a transfer, a partnership has no duty to give effect to the transferee's rights under this section.



17-21-504. Partner's transferable interest subject to charging order.

17-21-504. Partner's transferable interest subject to charging order.

(a) On application by a judgment creditor of a partner or partner's transferee, a court having jurisdiction may charge the transferable interest of the debtor partner or transferee to satisfy the judgment. The court may appoint a receiver of the debtor's share of the distributions due or to become due to the debtor in respect of the partnership and make all other orders, directions, accounts and inquiries the debtor might have made or which the circumstances of the case may require.

(b) A charging order constitutes a lien on the judgment debtor's transferable interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time and upon conditions it considers appropriate. The purchaser at the foreclosure sale has the rights of a transferee.

(c) At any time before foreclosure, an interest charged may be redeemed:

(i) By the judgment debtor;

(ii) With property other than partnership property by one (1) or more of the other partners; or

(iii) With partnership property by one (1) or more of the other partners with the consent of all the partners whose interests are not so charged.

(d) This chapter does not deprive a partner of a right under exemption laws with respect to the partner's interest in the partnership.

(e) This section provides the exclusive remedy by which a judgment creditor of a partner or partner's transferee may satisfy a judgment out of the judgment debtor's transferable interest in the partnership.






ARTICLE 6 - PARTNER'S DISSOCIATION

17-21-601. Events causing partner's dissociation.

17-21-601. Events causing partner's dissociation.

(a) A partner is dissociated from a partnership upon:

(i) Receipt by the partnership of notice of the partner's express will to withdraw as a partner or upon any later date specified in the notice;

(ii) An event agreed to in the partnership agreement as causing the partner's dissociation;

(iii) The partner's expulsion pursuant to the partnership agreement;

(iv) The partner's expulsion by the unanimous vote of the other partners if:

(A) It is unlawful to carry on the partnership business with that partner;

(B) There has been a transfer of all or substantially all of that partner's transferable interest in the partnership, other than a transfer for security purposes or a court order charging the partner's interest which has not been foreclosed;

(C) Within ninety (90) days after the partnership notifies a corporate partner that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter has been revoked or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(D) A partnership that is a partner has been dissolved and its business is being wound up.

(v) On application by the partnership or another partner, the partner's expulsion by judicial decree because:

(A) The partner engaged in wrongful conduct that adversely and materially affected the partnership business;

(B) The partner willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under W.S. 17-21-404; or

(C) The partner engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with that partner.

(vi) The partner's:

(A) Becoming a debtor in bankruptcy;

(B) Executing an assignment for the benefit of creditors;

(C) Seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator of that partner or of all or substantially all of that partner's property; or

(D) Failing within ninety (90) days after the appointment, to have vacated or stayed the appointment of a trustee, receiver or liquidator of the partner or of all or substantially all of the partner's property obtained without the partner's consent or acquiescence, or failing within ninety (90) days after the expiration of a stay to have the appointment vacated.

(vii) In the case of a partner who is an individual:

(A) The partner's death;

(B) The appointment of a guardian or general conservator for the partner; or

(C) A judicial determination that the partner has otherwise become incapable of performing the partner's duties under the partnership agreement.

(viii) In the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the partnership, but not merely the substitution of a successor trustee;

(ix) In the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the partnership, but not merely the substitution of a successor personal representative; or

(x) Termination of a partner who is not an individual, partnership, corporation, trust or estate.



17-21-602. Partner's wrongful dissociation.

17-21-602. Partner's wrongful dissociation.

(a) A partner's dissociation is wrongful only if:

(i) It is in breach of an express provision of the partnership agreement; or

(ii) In the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

(A) The partner withdraws by express will, unless the withdrawal follows the dissociation of another partner and results in a right to dissolve the partnership under W.S. 17-21-801(a)(ii)(A);

(B) The partner is expelled by judicial decree under W.S. 17-21-601; or

(C) In case of a partner who is not an individual, trust other than a business trust or estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

(b) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. That liability is in addition to any other liability of the partner to the partnership or to the other partners.



17-21-603. Effect of partner's dissociation.

17-21-603. Effect of partner's dissociation.

(a) A dissociated partner's interest in the partnership shall be purchased pursuant to article 7 of this chapter unless the partner's dissociation results in a dissolution and winding up of the partnership business under article 8 of this chapter.

(b) Upon a partner's dissociation, that partner's right to participate in the management and conduct of the partnership business is terminated, except as provided in W.S. 17-21-804, and that partner's duties under:

(i) W.S. 17-21-404(b)(i) and (ii) and (d) continue only with regard to matters or events that occurred before the dissociation; and

(ii) W.S. 17-21-404(b)(iii) terminate.






ARTICLE 7 - PARTNER'S DISSOCIATION WHEN BUSINESS NOT WOUND UP

17-21-701. Purchase of dissociated partner's interest.

17-21-701. Purchase of dissociated partner's interest.

(a) If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under W.S. 17-21-801, the partnership shall cause the dissociated partner's interest in the partnership to be purchased for a buyout price determined pursuant to subsection (b) of this section.

(b) The buyout price of a dissociated partner's interest is the amount that would have been distributable to the dissociating partner under W.S. 17-21-808(b) if, on the date of dissociation, the assets of the partnership were sold at a price equal to the greater of the liquidation value or the value based on a sale of the entire business as a going concern without the dissociated partner and the partnership were wound up as of that date. In either case, the sale price of the partnership assets shall be determined on the basis of the amount that would be paid by a willing buyer to a willing seller, neither being under any compulsion to buy or sell, and with knowledge of all relevant facts. Interest shall be paid from the date of dissociation to the date of payment.

(c) Damages for wrongful dissociation under W.S. 17-21-602(b) and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, shall be offset against the buyout price. Interest shall be paid from the date the amount owed becomes due to the date of payment.

(d) A partnership shall indemnify a dissociated partner against all partnership liabilities incurred before the dissociation, except liabilities then unknown to the partnership, and against all partnership liabilities incurred after the dissociation, except liabilities incurred by an act of the dissociated partner under W.S. 17-21-702. For purposes of this subsection, a liability not known to a partner other than the dissociated partner is not known to the partnership.

(e) If no agreement for the purchase of a dissociated partner's interest is reached within one hundred twenty (120) days after a written demand for payment, the partnership shall pay or cause to be paid in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (c) of this section.

(f) If a deferred payment is authorized under subsection (h) of this section, the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (c) of this section, stating the time of payment, the amount and type of security for payment and the other terms and conditions of the obligation.

(g) The payment or tender required by subsection (e) or (f) of this section shall be accompanied by the following:

(i) A statement of partnership assets and liabilities as of the date of dissociation;

(ii) The latest available partnership balance sheet and income statement, if any;

(iii) An explanation of how the estimated amount of the payment was calculated; and

(iv) Written notice that the payment is in full satisfaction of the obligation to purchase unless, within one hundred twenty (120) days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection (c) of this section or other terms of the purchase obligation.

(h) A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment shall be adequately secured and bear interest.

(j) A dissociated partner may maintain an action against the partnership pursuant to W.S. 17-21-406(b)(ii)(B), to determine the buyout price of that partner's interest, any offsets under subsection (c) of this section or other terms of the purchase obligation. The action shall be commenced within one hundred twenty (120) days after the partnership has tendered payment or an offer to pay or within one (1) year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partner's interest, any offset due under subsection (c) of this section and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection (h) of this section, the court shall also determine the security for payment and other terms of the obligation to purchase. The court may assess reasonable attorney's fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against any other party, if the court finds that the other party acted arbitrarily, vexatiously or not in good faith, including the partnership's failure to tender payment or an offer to pay or to comply with the requirements of subsection (g) of this section.



17-21-702. Dissociated partner's power to bind and liability to partnership.

17-21-702. Dissociated partner's power to bind and liability to partnership.

(a) For two (2) years after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under article 9 of this chapter, is bound by an act of the dissociated partner that would have bound the partnership under W.S. 17-21-301 before dissociation only if the other party to the transaction:

(i) Reasonably believes when entering the transaction that the dissociated partner is a partner at that time;

(ii) Does not have notice of the partner's dissociation; and

(iii) Is not deemed to have notice under W.S. 17-21-303(e) or 17-21-704.

(b) A dissociated partner is liable to the partnership for any loss caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation, for which the partnership is liable under subsection (a) of this section.



17-21-703. Dissociated partner's liability to other persons.

17-21-703. Dissociated partner's liability to other persons.

(a) A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation except as provided in subsection (b) of this section.

(b) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is personally liable as a partner to the other party on account of a partnership obligation incurred in connection with a transaction entered into by the partnership or a surviving partnership under article 9 of this chapter, within two (2) years after the partner's dissociation, only if:

(i) The other party to the transaction:

(A) Reasonably believes when entering the transaction that the dissociated partner is a partner at that time;

(B) Does not have notice of the partner's dissociation; and

(C) Is not deemed to have notice under W.S. 17-21-303(e) or 17-21-704; and

(ii) The obligation is one on account of which the partner would be personally liable under W.S. 17-21-306 if the partner had not dissociated.

(c) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(d) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.



17-21-704. Statement of dissociation.

17-21-704. Statement of dissociation.

(a) A dissociated partner or the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership. A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of W.S. 17-21-303(d) and (e).

(b) For purposes of W.S. 17-21-702 and 17-21-703(b), a person not a partner is deemed to have notice of the dissociation ninety (90) days after the statement of dissociation is filed.



17-21-705. Continued use of partnership name.

17-21-705. Continued use of partnership name.

Continued use of a partnership name, or a dissociated partner's name as part thereof, by the partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.






ARTICLE 8 - WINDING UP PARTNERSHIP BUSINESS

17-21-801. Events causing dissolution and winding up of partnership business.

17-21-801. Events causing dissolution and winding up of partnership business.

(a) A partnership is dissolved and its business shall be wound up only upon:

(i) Except as provided in W.S. 17-21-802, receipt by a partnership at will of notice from a partner, other than a partner who is dissociated under W.S. 17-21-601(a)(ii) through (x), of that partner's express will to withdraw as a partner or upon any later date specified in the notice;

(ii) In a partnership for a definite term or particular undertaking:

(A) Except as provided in W.S. 17-21-802, within ninety (90) days after a partner's wrongful dissociation under W.S. 17-21-602 or a partner's dissociation by death or otherwise under W.S. 17-21-601(a)(vi) through (x), receipt by the partnership of notice from another partner of that partner's express will to withdraw as a partner;

(B) The express will of all the partners; or

(C) The expiration of the term or the completion of the undertaking unless all the partners agree to continue the business, in which case the partnership agreement is deemed amended retroactively to provide that the expiration or completion does not result in the dissolution and winding up of the partnership business.

(iii) An event agreed to in the partnership agreement resulting in the winding up of the partnership business, unless all the partners agree to continue the business, in which case the partnership agreement is deemed amended retroactively to provide that the event does not result in the dissolution and winding up of the partnership business;

(iv) An event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but any cure of illegality within ninety (90) days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

(v) On application by a partner, a judicial decree that:

(A) The economic purpose of the partnership is likely to be unreasonably frustrated;

(B) Another partner has engaged in conduct relating to the partnership business that makes it not reasonably practicable to carry on the business in partnership with that partner; or

(C) It is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement.

(vi) On application by a transferee of a partner's transferable interest, a judicial decree that it is equitable to wind up the partnership business:

(A) If the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer, after the expiration of the term or completion of the undertaking; or

(B) If the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer, at any time.



17-21-802. Dissolution deferred ninety days.

17-21-802. Dissolution deferred ninety days.

(a) Except as provided in subsection (b) of this section, a partnership of more than two (2) persons is not dissolved until ninety (90) days after receipt by the partnership of notice from a partner under W.S. 17-21-801(a)(i) or (ii)(A) and its business may be continued until that date as if no notice were received. Before that date, the partner who gave the notice may waive the right to have the partnership business wound up. If there is no waiver before that date, the partnership is dissolved and its business must be wound up.

(b) A partnership may be dissolved at any time during the ninety (90) day period and its business wound up by the express will of at least one-half (1/2) of the other partners.

(c) After receipt by the partnership of notice from a partner under W.S. 17-21-801(a)(i) or (ii)(A), the partner who gave the notice:

(i) Has no rights in the management and conduct of the partnership business if it is continued under subsection (a) of this section, but may participate in winding up the business under W.S. 17-21-804 if the partnership is dissolved on or before the expiration of the ninety (90) day period pursuant to subsection (a) or (b) of this section;

(ii) Is liable for obligations incurred during the period only to the extent a dissociated partner would be liable under W.S. 17-21-702(b) or 17-21-703(b), but is not liable for contributions for and shall be indemnified by the other partners against any partnership liability incurred by another partner to the extent the liability is not appropriate for winding up the partnership business; and

(iii) With respect to profits or losses incurred during the period, shall be credited with a share of any profits but shall be charged with a share of any losses only to the extent of profits credited for the period.



17-21-803. Partnership continues after dissolution.

17-21-803. Partnership continues after dissolution.

A partnership continues after dissolution until the winding up of its business is completed, at which time the partnership is terminated.



17-21-804. Right to wind up partnership business.

17-21-804. Right to wind up partnership business.

(a) After dissolution, a partner who has not wrongfully dissociated has a right to participate in winding up the partnership's business, but on application of any partner, partner's legal representative or transferee, the court, for good cause, may order judicial supervision of the winding up.

(b) The legal representative of the last surviving partner may wind up a partnership's business.

(c) A person winding up a partnership's business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal or administrative, settle and close the partnership's business, dispose of and transfer the partnership's property, discharge the partnership's liabilities, distribute the assets of the partnership pursuant to W.S. 17-21-808 and perform other necessary acts, including settlement of disputes by mediation or arbitration.



17-21-805. Partner's power to bind partnership after dissolution.

17-21-805. Partner's power to bind partnership after dissolution.

(a) Subject to W.S. 17-21-806, a partnership is bound by a partner's act after dissolution that:

(i) Is appropriate for winding up the partnership business; or

(ii) Would have bound the partnership under W.S. 17-21-301 before dissolution, if the other party to the transaction does not have notice of the dissolution.



17-21-806. Statement of dissolution.

17-21-806. Statement of dissolution.

(a) After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business.

(b) A statement of dissolution cancels a filed statement of partnership authority for the purposes of W.S. 17-21-303(d) and is a limitation on authority for the purposes of W.S. 17-21-303(e).

(c) For purposes of W.S. 17-21-301 and 17-21-805, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of the statement of dissolution ninety (90) days after it is filed.

(d) After filing and where appropriate, recording a statement of dissolution, the dissolved partnership may file and where appropriate, record a statement of partnership authority which shall operate with respect to a person not a partner as provided in W.S. 17-21-303(d) and (e) in any transaction, whether or not the transaction is appropriate for winding up the partnership business.



17-21-807. Partner's liability to other partners after dissolution.

17-21-807. Partner's liability to other partners after dissolution.

(a) Except as provided in subsection (b) of this section and W.S. 17-21-802(c)(ii), after dissolution a partner is liable to the other partners for the partner's share of any partnership liability incurred under W.S. 17-21-805 for which the partner is personally liable under W.S. 17-21-306.

(b) A partner who, with knowledge of the winding up, incurs a partnership liability under W.S. 17-21-805(a)(ii) by an act that is not appropriate for winding up the partnership business is liable to the partnership for any loss caused to the partnership arising from that liability.



17-21-808. Settlement of accounts among partners.

17-21-808. Settlement of accounts among partners.

(a) In winding up the partnership business, the assets of the partnership shall be applied to discharge its obligations to creditors, including partners who are creditors. Any surplus shall be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions pursuant to subsection (b) of this section.

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, the profits and losses that result from the liquidation of the partnership assets shall be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to that partner's positive balance. A partner shall contribute to the partnership an amount equal to that partner's negative balance only to the extent that negative balance is attributable to an obligation for which that partner is personally liable under W.S. 17-21-306.

(c) To the extent not taken into account in settling the accounts among partners pursuant to subsection (b) of this section, each partner shall contribute in the proportion in which the partner shares partnership losses, the amount necessary to satisfy those partnership obligations for which the partner is personally liable under W.S. 17-21-306. If a partner fails or is not obligated to contribute, the other partners shall contribute in the proportions in which the partners share partnership losses, the additional amount necessary to satisfy those partnership obligations for which the partners are personally liable under W.S. 17-21-306. A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations but only to the extent such contributions are made on account of obligations for which the other partners are liable under W.S. 17-21-306.

(d) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership under subsection (b) of this section.

(e) An assignee for the benefit of creditors of a partnership or a partner or a person appointed by the court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership under subsection (b) of this section.






ARTICLE 9 - CONVERSIONS AND MERGERS

17-21-901. Conversion of partnership to limited partnership.

17-21-901. Conversion of partnership to limited partnership.

(a) A partnership may be converted to a limited partnership pursuant to this section.

(b) The terms and conditions of a conversion of a partnership to a limited partnership shall be approved by all the partners or by a number or percentage specified for conversion in the partnership agreement.

(c) After the conversion is approved by the partners, the partnership shall file a certificate of limited partnership which satisfies the requirements of W.S. 17-14-301 and includes:

(i) A statement that the partnership was converted to a limited partnership from a partnership;

(ii) Its former name; and

(iii) A statement of the number of votes cast by the partners for and against the conversion and if the vote is less than unanimous, the number or percentage required to approve the conversion under the partnership agreement.

(d) The conversion takes effect when the certificate of limited partnership is filed or at any later date specified in the certificate.

(e) A partner who becomes a limited partner as a result of the conversion remains liable as a partner for an obligation incurred by the partnership before the conversion takes effect for which the partner is personally liable under W.S. 17-21-306, 17-21-807 and 17-21-808. If the other party to a transaction with the limited partnership reasonably believes when entering the transaction that the limited partner is a general partner, the partner is liable for an obligation incurred by the limited partnership within ninety (90) days after the conversion takes effect for which a general partner would be personally liable under W.S. 17-21-306, 17-21-807 and 17-21-808. The partner's liability for all other obligations of the limited partnership incurred after the conversion takes effect is that of a limited partner as provided in the Uniform Limited Partnership Act.



17-21-902. Conversion of limited partnership to partnership.

17-21-902. Conversion of limited partnership to partnership.

(a) A limited partnership may be converted to a partnership pursuant to this section.

(b) Notwithstanding a provision to the contrary in a limited partnership agreement, the terms and conditions of a conversion of a limited partnership to a partnership shall be approved by all the partners.

(c) After the conversion is approved by the partners, the limited partnership shall cancel its certificate of limited partnership pursuant to W.S. 17-14-303.

(d) The conversion takes effect when the certificate of limited partnership is canceled.

(e) A limited partner who becomes a partner as a result of the conversion remains liable only as a limited partner for an obligation incurred by the limited partnership before the conversion takes effect. The limited partner is liable as a partner for an obligation of the partnership for which the partner is personally liable under W.S. 17-21-306, 17-21-807 and 17-21-808 incurred after the conversion takes effect.



17-21-903. Effect of conversion; entity unchanged.

17-21-903. Effect of conversion; entity unchanged.

(a) A partnership or limited partnership that has been converted pursuant to this article is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(i) All property owned by the converting partnership or limited partnership remains vested in the converted entity;

(ii) All obligations of the converting partnership or limited partnership continue as obligations of the converted entity; and

(iii) An action or proceeding pending against the converting partnership or limited partnership may be continued as if the conversion had not occurred.



17-21-904. Merger of partnerships.

17-21-904. Merger of partnerships.

(a) Pursuant to a plan of merger approved as provided in subsection (c) of this section, a partnership may be merged with one (1) or more partnerships or limited partnerships.

(b) The plan of merger shall set forth:

(i) The name of each partnership or limited partnership that is a party to the merger;

(ii) The name of the surviving entity into which the other partnerships or limited partnerships will merge;

(iii) Whether the surviving entity is a partnership or a limited partnership and the status of each partner;

(iv) The terms and conditions of the merger;

(v) The manner and basis of converting the interests of each party to the merger into interests or obligations of the surviving entity or into cash or other property in whole or part; and

(vi) The street address of the surviving entity's chief executive office.

(c) The plan of merger shall be approved:

(i) In the case of a partnership that is a party to the merger, by all the partners or a number or percentage specified for merger in the partnership agreement; and

(ii) In the case of a limited partnership that is a party to the merger, by the vote required for approval of a merger by the law of the state or foreign jurisdiction in which the limited partnership is organized and in the absence of such specifically applicable law, by all the partners notwithstanding a provision to the contrary in the partnership agreement.

(d) After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan.

(e) The merger takes effect on the later of:

(i) The approval of the plan of merger by all parties to the merger, as provided in subsection (c) of this section;

(ii) The filing of all documents required by law to be filed as a condition to the effectiveness of the merger; or

(iii) Any effective date specified in the plan of merger.



17-21-905. Effect of merger.

17-21-905. Effect of merger.

(a) When a merger takes effect:

(i) Every partnership or limited partnership that is a party to the merger other than the surviving entity ceases to exist;

(ii) All property owned by each of the merged partnerships or limited partnerships vests in the surviving entity;

(iii) All obligations of every partnership or limited partnership that is a party to the merger become the obligations of the surviving entity; and

(iv) An action or proceeding pending against a partnership or limited partnership that is a party to the merger may be continued as if the merger had not occurred or the surviving entity may be substituted as a party to the action or proceeding.

(b) The secretary of state is the agent for service of process in an action or proceeding against a surviving foreign partnership or limited partnership to enforce an obligation of a domestic partnership or limited partnership that is a party to a merger. The surviving entity shall promptly notify the secretary of state of the mailing address of its chief executive office and of any change of address. Upon receipt of process, the secretary of state shall mail a copy of the process to the surviving foreign partnership or limited partnership.

(c) A partner of the surviving partnership or limited partnership is liable for:

(i) All obligations of a party to the merger for which the partner was personally liable before the merger;

(ii) All other obligations of the surviving entity incurred before the merger by a party to the merger, but those obligations may be satisfied only out of property of that entity; and

(iii) All obligations of the surviving entity incurred after the merger takes effect.

(d) If the obligations incurred before the merger by a party to the merger are not satisfied out of the property of the surviving partnership or limited partnership, the partners of that party immediately before the effective date of the merger shall contribute the amount necessary to satisfy that party's obligations to the surviving entity, in the manner provided in W.S. 17-21-808(c) as if the merged party were dissolved.

(e) A partner of a party to a merger who does not become a partner of the surviving partnership or limited partnership is dissociated from the entity, of which that partner was a partner, as of the date the merger takes effect. The surviving entity shall cause the partner's interest in the entity to be purchased under W.S. 17-21-701. The surviving entity is bound under W.S. 17-21-702 by an act of a partner dissociated under this subsection and the partner is liable under W.S. 17-21-703 for transactions entered into by the surviving entity after the merger takes effect.



17-21-906. Statement of merger.

17-21-906. Statement of merger.

(a) After a merger, the surviving partnership or limited partnership may file a statement that one (1) or more partnerships or limited partnerships have merged into the surviving entity.

(b) A statement of merger shall contain:

(i) The name of each partnership or limited partnership that is a party to the merger;

(ii) The name of the surviving entity into which the other partnerships or limited partnership were merged;

(iii) The street address of the surviving entity's chief executive office and of an office in this state, if any; and

(iv) Whether the surviving entity is a partnership or limited partnership.

(c) Except as provided in subsection (d) of this section and for purposes of W.S. 17-21-302, property of the surviving partnership or limited partnership which before the merger was held in the name of another party to the merger is property held in the name of the surviving entity upon filing a statement of merger.

(d) For purposes of W.S. 17-21-302, real property of the surviving partnership or limited partnership which before the merger was held in the name of another party to the merger is property held in the name of the surviving entity upon recording a certified copy of the statement of merger with the appropriate county clerk.

(e) A filed and where appropriate, recorded statement of merger, executed and declared to be accurate pursuant to W.S. 17-21-105(c), stating the name of a partnership or limited partnership that is a party to the merger in whose name property was held before the merger and the name of the surviving entity, but not containing all of the other information required by subsection (b) of this section, operates with respect to the partnerships or limited partnerships named to the extent provided in subsections (c) and (d) of this section.



17-21-907. Nonexclusive.

17-21-907. Nonexclusive.

This article is not exclusive. Partnerships or limited partnerships may be converted or merged in any other manner provided by law.






ARTICLE 10 - MISCELLANEOUS PROVISIONS

17-21-1001. Uniformity of application and construction.

17-21-1001. Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



17-21-1002. Short title.

17-21-1002. Short title.

This chapter may be cited as the "Uniform Partnership Act."



17-21-1003. Application to existing relationships.

17-21-1003. Application to existing relationships.

(a) Except as otherwise provided in this section, this chapter applies to all partnerships in existence on January 1, 1994 that were formed under the Wyoming Partnership Act or any predecessor law providing for the formation, operation and liquidation of partnerships.

(b) W.S. 17-21-802 does not apply to a partnership in existence on January 1, 1994 unless the partners agree otherwise.

(c) This chapter does not impair the obligations of a contract existing on January 1, 1994 or affect an action or proceeding begun or right accrued before January 1, 1994.

(d) A judgment against a partnership or a partner in an action commenced before January 1, 1994 may be enforced in the same manner as a judgment rendered before January 1, 1994.






ARTICLE 11 - REGISTERED LIMITED LIABILITY PARTNERSHIPS

17-21-1101. Registered limited liability partnerships.

17-21-1101. Registered limited liability partnerships.

(a) To become a registered limited liability partnership, a partnership shall file with the office of the secretary of state a statement of registration as a registered limited liability partnership. The statement of registration shall state:

(i) The name of the partnership;

(ii) The address of its principal office and the name of the registered agent for service of process in this state at such address which, if in this state, shall be its registered office for service of process;

(iii) If the partnership's principal office is not located in this state, the address of a registered office and the name and address of a registered agent for service of process in this state, which the partnership will be required to maintain;

(iv) A brief statement of the business in which the partnership engages;

(v) Any other matters that the partnership determines to include; and

(vi) That the partnership thereby registers as a registered limited liability partnership.

(b) The statement of registration shall be executed by one (1) or more partners authorized to execute a statement of registration. The statement of registration shall be accompanied by a written consent to appointment manually signed by the registered agent.

(c) Repealed By Laws 2000, Ch. 35, 2.

(d) The secretary of state shall register as a registered limited liability partnership any partnership that submits a statement of registration that substantially complies with this section and the required fee.

(e) Repealed By Laws 2000, Ch. 35, 2.

(f) Registration is effective immediately upon the filing of a statement of registration or at any later date or time specified in the statement of registration, and remains effective until:

(i) It is voluntarily withdrawn by filing with the office of the secretary of state a written statement of withdrawal executed by one (1) or more partners authorized to execute a statement of withdrawal; or

(ii) Sixty (60) days after the first date of publication by the office of the secretary of state of notice that the partnership has failed to make timely payment of the annual fee specified in subsection (n) of this section or has failed to pay any penalties imposed under W.S. 17-28-109, unless the fee and any penalties are paid within the sixty (60) day period, or that the partnership is without a registered agent or registered office in this state, unless the partnership regains a registered agent or registered office in this state during the sixty (60) day period. The secretary of state shall mail such notice by certified mail to the last known mailing address of the partnership and shall publish the notice once a week for two (2) consecutive weeks, in a newspaper of general circulation in the county in which the registered office of the partnership is located. Notwithstanding any other provisions of this paragraph, any domestic registered limited liability partnership whose statement of registration has lapsed under this paragraph may be reinstated as provided in W.S. 17-21-1107.

(g) A registered limited liability partnership registered under this chapter ceases to be a registered limited liability partnership upon filing with the office of the secretary of state a statement of withdrawal as a registered limited liability partnership, which shall set forth:

(i) The name of the registered limited liability partnership;

(ii) The date of filing of the initial statement of registration;

(iii) The reason for filing the statement of withdrawal;

(iv) The effective date (which shall be a date certain) of withdrawal if it is not to be effective on the filing of the statement of withdrawal, provided that any effective date other than the date of filing of the statement of withdrawal shall be a date subsequent to the filing; and

(v) Any other information the partners determine to include therein.

(h) The filing of a statement of withdrawal by or on behalf of a partnership pursuant to this section shall be effective only to cancel the partnership's registration as a limited liability partnership, and shall not, unless it specifically so provides, indicate the dissolution of the partnership.

(j) A partnership becomes a registered limited liability partnership at the time of the filing of the initial statement of registration with the office of the secretary of state or at any later date or time specified in the statement of registration if, in either case, there has been substantial compliance with the requirements of this chapter. A partnership continues as a registered limited liability partnership if there has been substantial compliance with the requirements of this chapter. The status of a partnership as a registered limited liability partnership and the liability of a partner of such registered limited liability partnership shall not be affected by errors or subsequent changes in the information stated in a statement of registration under subsection (a) of this section or a statement of renewal under subsection (e) of this section. The filing of a statement of withdrawal shall not affect the liability of the partners for debts, obligations or liabilities of the partnership incurred, assumed or arising prior to the date of the statement of withdrawal.

(k) The fact that a statement of registration or a statement of renewal is on file with the office of the secretary of state is notice that the partnership is a registered limited liability partnership and is notice of all other facts set forth in the statement of registration or statement of renewal.

(m) The secretary of state shall provide forms for a statement of registration under subsection (a) of this section or a statement of renewal.

(n) An initial registration fee of one hundred dollars ($100.00) shall be paid to the secretary of state. In addition each registered limited liability partnership and foreign limited liability partnership shall annually comply with and pay the fees provided by W.S. 17-16-1630(a) through (e) and 17-16-120(j) as if it were a corporation. Any registered foreign limited liability partnership transacting business in this state without registering or annually maintaining its registration is subject to the penalties provided by W.S. 17-16-1502(d).

(o) The provisions of W.S. 17-28-101 through 17-28-111 shall apply to all registered limited liability partnerships.



17-21-1102. Effect of registration; entity unchanged.

17-21-1102. Effect of registration; entity unchanged.

(a) A partnership that has registered pursuant to this article is for all purposes of the laws of this state the same entity that existed before the registration.

(b) When registration takes effect:

(i) All property owned by the registering partnership remains vested in the registered partnership;

(ii) All obligations of the registering partnership continue as obligations of the registered partnership; and

(iii) An action or proceeding pending against the registering partnership may be continued as if the registration had not occurred.

(c) If a registered limited liability partnership or foreign registered limited liability partnership dissolves and its business continues without winding up the partnership affairs and without liquidating or terminating the partnership, the registration of the registered limited liability partnership or the foreign registered limited liability partnership shall continue to be applicable to the partnership continuing the business, and the partnership shall not be required to file a new statement of registration or statement of renewal. The partnership continuing the business shall be deemed to have filed any documents required or permitted under this section which were filed by the dissolved partnership. The partnership continuing the business shall file a statement of renewal at such time as the dissolved partnership would have been required to file a statement of renewal.

(d) If a registered limited liability partnership or foreign registered limited liability partnership dissolves and winds up its affairs, liquidates or terminates, the statement of registration or statement of renewal remains in effect as to the partnership and the partners during the period of winding up, and as to the partners subsequent to liquidation or termination as to liabilities of the partnership incurred, assumed or arising prior to liquidation or termination.



17-21-1103. Name of registered limited liability partnership; limited rights.

17-21-1103. Name of registered limited liability partnership; limited rights.

(a) The name of a registered limited liability partnership shall not be the same as or deceptively similar to any trademark or service mark registered in this state, shall be distinguishable upon the records of the secretary of state from other business names filed with that office and must end with "Registered Limited Liability Partnership", "Limited Liability Partnership", "R.L.L.P.", "L.L.P.", "RLLP", or "LLP".

(b) The authorization granted by the secretary of state to file a statement of registration under a registered limited liability partnership name does not:

(i) Abrogate or limit the law governing unfair competition or unfair trade practices;

(ii) Derogate from the common law the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect names and trademarks; or

(iii) Create an exclusive right in geographic or generic terms contained within a name.



17-21-1104. Applicability of act to foreign and interstate commerce.

17-21-1104. Applicability of act to foreign and interstate commerce.

(a) A partnership, including a registered limited liability partnership, formed pursuant to an agreement governed by this chapter, may conduct its business, carry on its operations and have and exercise the powers granted by this chapter in any state, territory, district or possession of the United States or in any foreign country.

(b) It is the intent of the legislature that the legal existence of registered limited liability partnerships formed pursuant to an agreement governed by this chapter be recognized outside the boundaries of this state and that the laws of this state governing such registered limited liability partnerships transacting business outside this state be granted the protection of full faith and credit under the constitution of the United States.

(c) Notwithstanding W.S. 17-21-106, the internal affairs of registered limited liability partnerships, including the liability of partners for debts, obligations and liabilities of or chargeable to the partnership or another partner or partners and the liability of partners to the partnership and other partners, shall be subject to and governed by the laws of this state.

(d) Before transacting business in this state, a foreign registered limited liability partnership shall:

(i) Comply with any statutory or administrative registration or filing requirements governing the specific type of business in which the partnership is engaged; and

(ii) File a statement of registration as a foreign registered limited liability partnership with the office of the secretary of state, on such forms as the secretary shall provide, stating:

(A) The name of the partnership;

(B) The jurisdiction under the laws of which govern its partnership agreement and under which it is registered as a limited liability partnership;

(C) The address of its principal office which, if in this state, shall be its registered office for service of process;

(D) If the partnership's principal office is not located in this state, the address of a registered office and the name and address of a registered agent for service of process in this state, which the partnership will be required to maintain;

(E) A brief statement of the business in which the partnership engages;

(F) Any other information that the partnership determines to include; and

(G) A statement that the partnership is a registered limited liability partnership.

(e) Repealed By Laws 2000, Ch. 35, 2.

(f) A foreign registered limited liability partnership registered to transact business in this state may withdraw its registration as a foreign registered limited liability partnership by filing with the office of the secretary of state a statement of withdrawal as a foreign registered limited liability partnership, which shall set forth:

(i) The name of the foreign registered limited liability partnership and the state or other jurisdiction under whose jurisdiction it is or was registered as a registered limited liability partnership;

(ii) That the foreign registered limited liability partnership is not transacting business in this state and that it surrenders its registration to transact business in this state;

(iii) That the foreign registered limited liability partnership revokes the authority of its registered agent in this state to accept service of process and appoints the secretary of state as its agent for service of process in any action, suit or proceeding based upon any cause of action arising during the time the foreign registered limited liability partnership was registered to transact business in this state; and

(iv) A mailing address to which the secretary of state may mail a copy of any process served on him in his capacity as agent for such registered limited liability partnership.

(g) The failure of a foreign registered limited liability partnership to file a statement of registration or a statement of renewal pursuant to W.S. 17-21-1101 or to appoint and maintain a registered agent in this state shall not affect the liability of the partners or impair the validity of any contract or act of the foreign registered limited liability partnership and shall not prevent the foreign registered limited liability partnership from defending any action or proceeding in any court of this state, but the foreign registered limited liability partnership shall not maintain any action or proceeding in any court of this state until it has filed a statement of registration. A foreign registered limited liability partnership, by transacting business in this state without registration, appoints the secretary of state as its agent for service of process with respect to causes of action arising out of the transaction of business in this state.

(h) The name of a foreign registered limited liability partnership doing business in this state shall not be the same as or deceptively similar to any trademark or service mark registered in this state and shall be distinguishable upon the records of the secretary of state from other business names filed with that office. A foreign limited liability partnership must use a name which satisfies the requirements of the state or other jurisdiction under whose law it is formed and ends with "Registered Limited Liability Partnership", "Limited Liability Partnership", "R.L.L.P.", "L.L.P.", "RLLP", or "LLP".

(j) The laws under which a foreign limited liability partnership is formed govern relations among the partners and between the partners and the partnership and the liability of partners for obligations of the partnership.

(k) The authorization granted by the secretary of state to file a statement of registration under a foreign registered limited liability partnership name does not:

(i) Abrogate or limit the law governing unfair competition or unfair trade practices;

(ii) Derogate from the common law the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect names and trademarks; or

(iii) Create an exclusive right in geographic or generic terms contained within a name.

(m) Failure of a foreign registered limited liability partnership to make timely payment of the annual fee specified in W.S. 17-21-1101(n) or to pay any penalties imposed under W.S. 17-28-109 shall result in the statement of registration being revoked by the secretary of state pursuant to W.S. 17-21-1101(f).



17-21-1105. Registered limited liability partnership by licensed persons.

17-21-1105. Registered limited liability partnership by licensed persons.

Nothing in this act shall be interpreted as precluding an individual whose occupation requires licensure under Wyoming law or the law of another jurisdiction from forming a registered limited liability partnership if the applicable licensing statutes do not prohibit it and the licensing body does not prohibit it by rule or regulation adopted consistent with the appropriate licensing statute. Each licensed professional offering professional services through a registered limited liability partnership shall retain their professional license in good standing and shall be subject to all rules, regulations, standards and requirements pertaining thereto.



17-21-1106. Statement of continuance.

17-21-1106. Statement of continuance.

(a) Any foreign registered limited liability partnership, except partnerships acting as an insurer as defined in W.S. 26-1-102(a)(xvi) or acting as a financial institution as defined in W.S. 13-1-101(a)(ix), may register with the secretary of state to continue as a registered limited liability partnership in this state.

(b) To become a registered limited liability partnership, the foreign registered limited liability partnership shall file with the office of the secretary of state a statement of continuance that meets the following requirements:

(i) Complies with the provisions of W.S. 17-21-1101, including payment of the registration fee;

(ii) Contains written confirmation from the state in which the partnership was formed that the partnership's registered domicile in that state is terminated or will be terminated upon continuance in this state;

(iii) Includes a certified copy of the partnership's original statement of registration as a registered limited liability partnership;

(iv) Contains a statement of duration of the partnership from the date of formation to present;

(v) Contains a statement that the partnership will abide by the constitution and laws of this state;

(vi) Contains any additional information necessary to enable the secretary of state to determine whether the foreign registered limited liability partnership is entitled to continue in this state as a registered limited liability partnership.

(c) The secretary of state shall register as a registered limited liability partnership any partnership that submits the required fee and a statement of continuance that substantially complies with this section.

(d) Registration is effective immediately upon the filing of the statement of continuance or at any later date or time specified in the statement. Upon the effective date, the laws of Wyoming shall apply to the partnership as a registered limited liability partnership.

(e) Except for the purpose of W.S. 16-6-101 through 16-6-121, the existence of any registered limited liability partnership registered upon a statement of continuance shall be deemed to have commenced on the date the partnership was originally registered under the laws of another state.

(f) The continuance shall not affect the ownership of partnership property, liability for any existing obligation, cause of action, claim, pending or threatened prosecution, civil or administrative action, conviction, ruling, order or judgment. The continuance does not deprive a partner of any right or privilege, nor relieve a partner of any liability.



17-21-1107. Reinstatement following lapse of registration.

17-21-1107. Reinstatement following lapse of registration.

(a) A domestic registered limited liability partnership whose registration has lapsed for failure to pay fees as provided in W.S. 17-21-1101(f)(ii) may apply to the secretary of state for reinstatement within two (2) years after the effective date of lapse. The application shall recite the name of the domestic registered limited liability partnership and the effective date of its lapse of registration.

(b) A domestic registered limited liability partnership applying for reinstatement pursuant to subsection (a) of this section shall include payment of fees and taxes then delinquent and a reinstatement certificate fee prescribed by the secretary of state by rule.

(c) If the secretary of state determines that the application contains the information required by subsection (a) of this section, that the information is correct and the application contains the fees and taxes required by subsection (b) of this section, he shall prepare a certificate of reinstatement that recites his determination and the effective date of reinstatement, file the original of the certificate and return a copy to the domestic registered limited liability partnership.

(d) When the reinstatement is effective, it relates back and takes effect as of the effective date of the lapse of registration pursuant to W.S. 17-21-1101(f)(ii) and the domestic registered limited liability partnership resumes carrying on its business as if the lapse of registration had never occurred.

(e) The domestic registered limited liability partnership shall retain its registered name during the two (2) year reinstatement period.









CHAPTER 22 - UNIFORM UNINCORPORATED NONPROFIT ASSOCIATION ACT

17-22-101. Short title.

17-22-101. Short title.

This act shall be known and may be cited as the "Wyoming Unincorporated Nonprofit Association Act."



17-22-102. Definitions.

17-22-102. Definitions.

(a) As used in this act:

(i) "Member" means a person who, under the rules or practices of a nonprofit association, may participate in the selection of persons authorized to manage the affairs of the nonprofit association or in the development of policy of the nonprofit association;

(ii) "Nonprofit association" means an unincorporated organization consisting of two (2) or more members joined by mutual consent for a common, nonprofit purpose. However, a joint tenancy, tenancy in common, or tenancy by the entireties does not by itself establish a nonprofit association, even if the co-owners share the use of the property for a nonprofit purpose;

(iii) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, agency, joint venture, government, governmental subdivision or instrumentality, or any other legal or commercial entity;

(iv) "State" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States;

(v) "This act" means W.S. 17-22-101 through 17-22-115.



17-22-103. Territorial application.

17-22-103. Territorial application.

Real and personal property in Wyoming may be acquired, held, encumbered and transferred by a nonprofit association, whether or not the nonprofit association or a member has any other relationship to the state.



17-22-104. Real and personal property; nonprofit association as legatee, devisee or beneficiary.

17-22-104. Real and personal property; nonprofit association as legatee, devisee or beneficiary.

(a) A nonprofit association in its name may acquire, hold, encumber or transfer an estate or interest in real and personal property.

(b) A nonprofit association may be a legatee, devisee or beneficiary of a trust or contract.



17-22-105. Statement of authority as to real property.

17-22-105. Statement of authority as to real property.

(a) A nonprofit association shall execute and record a statement of authority to transfer an estate or interest in real property in the name of the nonprofit association.

(b) An estate or interest in real property in the name of a nonprofit association may be transferred by a person so authorized in a statement of authority recorded in the office of the county clerk in which a transfer of the property would be recorded.

(c) A statement of authority shall set forth:

(i) The name of the nonprofit association;

(ii) The address in this state, including the street address, if any, of the nonprofit association. If the nonprofit association does not have an address in this state, its address out of state;

(iii) The name or title of the person authorized to transfer an estate or interest in real property held in the name of the nonprofit association; and

(iv) The action, procedure or vote of the nonprofit association which authorizes the person to transfer the real property of the nonprofit association and which authorizes the person to execute the statement of authority.

(d) A statement of authority shall be executed in the same manner as a deed. The person who executes the statement of authority shall not be the named person in the statement of authority authorized to transfer the estate or interest.

(e) The filing officer may collect a fee for recording the statement of authority in the amount authorized for recording a transfer of real property.

(f) An amendment, including a cancellation, of a statement of authority shall meet the requirements for execution and recording of an original statement. Unless canceled earlier, a recorded statement of authority or its most recent amendment is canceled by operation of law five (5) years after the date of the most recent recording.

(g) If the record title to the real property is in the name of a nonprofit association and the statement of authority is recorded in the office of the county clerk in which a transfer of real property would be recorded, the authority of the person named in a statement of authority is conclusive in favor of a transferee who gives value without notice that the person named in the statement of authority lacks authority.



17-22-106. Liability in tort and contract.

17-22-106. Liability in tort and contract.

(a) A nonprofit association is a legal entity separate from its members for the purposes of determining and enforcing rights, duties and liabilities in contract and tort.

(b) A person is not liable for a breach of a nonprofit association's contract merely because the person is a member, is authorized to participate in the management of the affairs of the nonprofit association or is a person considered as a member by the nonprofit association.

(c) A person is not liable for a tortious act or omission for which a nonprofit association is liable merely because the person is a member, is authorized to participate in the management of the affairs of the nonprofit association or is a person considered as a member by the nonprofit association.

(d) A tortious act or omission of a member or other person for which a nonprofit association is liable is not imputed to a person merely because the person is a member of the nonprofit association, is authorized to participate in the management of the affairs of the nonprofit association or is a person considered as a member by the nonprofit association.

(e) A member of, or a person considered as a member by, a nonprofit association may assert a claim against the nonprofit association. A nonprofit association may assert a claim against a member or a person considered as a member by the nonprofit association.



17-22-107. Capacity to assert and defend; standing.

17-22-107. Capacity to assert and defend; standing.

(a) A nonprofit association, in its name, may institute, defend, intervene or participate in a judicial, administrative or other governmental proceeding or in an arbitration, mediation or any other form of alternative dispute resolution.

(b) A nonprofit association may assert a claim in its name on behalf of its members if one (1) or more members of the nonprofit association have standing to assert a claim in their own right, the interests the nonprofit association seeks to protect are germane to its purposes, and neither the claim asserted nor the relief requested requires the participation of a member.



17-22-108. Effect of judgment or order.

17-22-108. Effect of judgment or order.

A judgment or order against a nonprofit association is not by itself a judgment or order against a member.



17-22-109. Disposition of personal property of inactive nonprofit association.

17-22-109. Disposition of personal property of inactive nonprofit association.

(a) If a nonprofit association has been inactive for three (3) years or longer, a person in possession or control of personal property of the nonprofit association may transfer the property:

(i) If a nonprofit association document specifies a person to whom transfer is to be made under these circumstances, to that person; or

(ii) If no person is so specified, to a nonprofit association or nonprofit corporation pursuing broadly similar purposes, or governmental agency.



17-22-110. Appointment of agent to receive service of process.

17-22-110. Appointment of agent to receive service of process.

(a) A nonprofit association may file in the office of the secretary of state a statement appointing an agent authorized to receive service of process.

(b) A statement appointing an agent shall set forth:

(i) The name of the nonprofit association;

(ii) The address in this state, including the street address, if any, of the nonprofit association. If the nonprofit association does not have an address in this state, its address out of state; and

(iii) The name of the person in this state authorized to receive service of process and the person's address, including the state address, in this state.

(c) A statement appointing an agent shall be signed and acknowledged by a person authorized to manage the affairs of the nonprofit association. The statement shall also be signed and acknowledged by the person appointed agent, who thereby accepts the appointment. An appointed agent may resign by filing a resignation in the office of the secretary of state and giving notice to the nonprofit association.

(d) A filing officer may collect a fee of five dollars ($5.00) for filing a statement appointing an agent to receive service of process, an amendment, or a resignation.

(e) An amendment to a statement appointing an agent to receive service of process shall meet the requirements for execution of an original statement.



17-22-111. Claim not abated by change of members of officers.

17-22-111. Claim not abated by change of members of officers.

A claim for relief against a nonprofit association does not abate solely by reason of a change in its members or persons authorized to manage the affairs of the nonprofit association.



17-22-112. Venue.

17-22-112. Venue.

For purposes of venue, a nonprofit association is a resident of a county in which it has an office.



17-22-113. Summons and complaint; service on whom.

17-22-113. Summons and complaint; service on whom.

In an action or proceeding against a nonprofit association a summons and complaint shall be served on an agent authorized by appointment to receive service of process, an officer, managing or general agent, or a person authorized to participate in the management of its affairs. If none of them can be served, service may be made on a member.



17-22-114. Transition concerning real and personal property.

17-22-114. Transition concerning real and personal property.

(a) If, before July 1, 1993, an estate or interest in real or personal property was purportedly transferred to a nonprofit association, on July 1, 1993 the estate or interest vests in the nonprofit association unless the parties have treated the transfer as ineffective.

(b) If, before July 1, 1993, the transfer vested the estate or interest in another person to hold the estate or interest as a fiduciary for the benefit of the nonprofit association, its members, or both, on or after July 1, 1993 the fiduciary may transfer the estate or interest to the nonprofit association in its name or the nonprofit association, by appropriate proceedings, may require that the estate or interest be transferred to it in its name.



17-22-115. Savings clause.

17-22-115. Savings clause.

This act does not affect an action or proceeding begun or right accrued before July 1, 1993.






CHAPTER 23 - WYOMING STATUTORY TRUST ACT

ARTICLE 1 - GENERAL PROVISIONS

17-23-101. Short title.

17-23-101. Short title.

This chapter shall be known as the "Wyoming Statutory Trust Act."



17-23-102. Definitions.

17-23-102. Definitions.

(a) As used in this chapter:

(i) "Beneficial owner" means any owner of a beneficial interest in a statutory trust. The fact of ownership shall be determined and evidenced, whether by means of registration, the issuance of certificates or otherwise, in conformity to the applicable provisions of the governing instrument of the statutory trust;

(ii) "Governing instrument" means a trust instrument which creates a statutory trust and provides for the governance of the affairs of the statutory trust and the conduct of its business. A governing instrument may:

(A) Provide that a person shall become a beneficial owner and shall become bound by the governing instrument if the person, or a representative authorized by the person orally, in writing or by other action such as payment for a beneficial interest, complies with the conditions for becoming a beneficial owner set forth in the governing instrument or any other writing and acquires a beneficial interest; and

(B) Consist of one (1) or more agreements, instruments or other writings and may include or incorporate bylaws containing provisions relating to the business of the statutory trust, the conduct of its affairs and its rights or powers or the rights or powers of its trustees, beneficial owners, agents or employees.

(iii) "Other business entity" means a corporation, a partnership, a limited partnership, a limited liability company, a common-law trust or any other unincorporated business, excluding a statutory trust;

(iv) "Person" means a natural person, partnership, limited partnership, limited liability company, trust, estate, association, corporation, custodian, nominee or any other individual or entity in its own or any representative capacity;

(v) "Statutory trust" means an unincorporated association which:

(A) Is created by a trust instrument under which property is or will be held, managed, administered, controlled, invested, reinvested or operated, or business or professional activities for profit are carried on or will be carried on, by a trustee or trustees for the benefit of a person who is or may become entitled to a beneficial interest in the trust property, including but not limited to a trust of the type known at common law as a "business trust," "Massachusetts trust," a trust qualifying as a real estate investment trust under sections 856 through 859 of the United States Internal Revenue Code of 1986, as amended, or under any successor provision, or a trust qualifying as a real estate mortgage investment conduit under section 860D of the United States Internal Revenue Code of 1986, as amended, or under any successor provision; and

(B) Files a certificate of trust pursuant to W.S. 17-23-114. Any association meeting the definition of this paragraph whether organized before or after the effective date of this chapter shall be a statutory trust and a separate legal entity.

(vi) "Trustee" means the person or persons appointed as a trustee in accordance with the governing instrument of a statutory trust, and may include the beneficial owners or any of them.



17-23-103. Purpose.

17-23-103. Purpose.

Statutory trusts may be organized under this chapter for any lawful purpose, except acting as an insurer as defined in W.S. 26-1-102(a)(xvi), or acting as a financial institution as defined by W.S. 13-1-101(a)(ix) or its successor statute, whether or not conducted for profit, or for any of the purposes referred to in W.S. 17-23-102(a)(v)(A) including, without limitation, for the purpose of holding or otherwise taking title to property, whether in an active or custodial capacity.



17-23-104. Contributions by beneficial owners.

17-23-104. Contributions by beneficial owners.

(a) A contribution of a beneficial owner to the statutory trust may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services. A person may become a beneficial owner of a statutory trust and may receive a beneficial interest in a statutory trust without making a contribution or being obligated to make a contribution to the statutory trust.

(b) Except as provided in the governing instrument, a beneficial owner is obligated to the statutory trust to perform any promise to contribute cash, property or to perform services, even if the beneficial owner is unable to perform because of death, disability or any other reason. If a beneficial owner does not make the required contribution of property or services, the beneficial owner is obligated at the option of the statutory trust to contribute cash equal to that portion of the agreed value, as stated in the records of the statutory trust, of the contribution that has not been made. The cash contribution shall be in addition to any other rights, including the right to specific performance, that the statutory trust may have against the beneficial owner under the governing instrument or applicable law.

(c) A governing instrument may provide that the interest of any beneficial owner who fails to make any contribution that he is obligated to make shall be subject to specific penalties or consequences for the failure. The penalty or consequence may take the form of:

(i) Reducing or eliminating the defaulting beneficial owner's proportionate interest in the statutory trust;

(ii) Subordinating his beneficial interest to that of nondefaulting beneficial owners;

(iii) A forced sale of his beneficial interest;

(iv) Forfeiture of his beneficial interest;

(v) The lending by other beneficial owners of the amount necessary to meet his commitment;

(vi) Fixing of the value of his beneficial interest by appraisal or by formula and redemption or sale of his beneficial interest at that value; or

(vii) Any other penalty or consequence.



17-23-105. Liability of beneficial owners and trustees.

17-23-105. Liability of beneficial owners and trustees.

(a) Except to the extent otherwise provided in the governing instrument, the beneficial owner shall be entitled to any limitations of personal liability extended to shareholders of private corporations for profit organized under the Wyoming Business Corporation Act or extended to members of limited liability companies organized under the Wyoming Limited Liability Company Act.

(b) Except to the extent otherwise provided in the governing instrument, a trustee, when acting in that capacity, shall not be personally liable to any persons other than the statutory trust or a beneficial owner for any act, omission or obligation of the statutory trust or any trustee. Notwithstanding the provisions of W.S. 17-23-113, trustees of a statutory trust shall not be held to a more rigorous standard of care than that imposed upon directors of a business corporation under the Wyoming Business Corporation Act.



17-23-106. Legal proceedings.

17-23-106. Legal proceedings.

(a) A statutory trust may sue and be sued in its own name, and service of process upon any one (1) of the trustees or upon the registered agent shall be sufficient. A statutory trust may be sued for debts and other obligations or liabilities contracted or incurred by the trustees, or by the duly authorized agents of the trustees, in the performance of their respective duties under the governing instrument of the statutory trust, and for any damages to persons or property resulting from the negligence of the trustees or agents acting in the performance of their respective duties. The property of a statutory trust shall be subject to attachment and execution pursuant to the Wyoming Code of Civil Procedure, as if it were a corporation.

(b) Notwithstanding the provisions of subsection (a) of this section, in the event that the governing instrument of a statutory trust which is a registered investment company under the Investment Company Act of 1940, as amended, creates one (1) or more series as provided in W.S. 17-23-108(b)(ii), the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of that series only, and not against the assets of the statutory trust generally if:

(i) Separate and distinct records are maintained for the series;

(ii) The assets associated with the series are held and accounted for separately from the other assets of the statutory trust, or any other series of that trust; and

(iii) The governing instrument so provides, and notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the certificate of trust of the statutory trust.

(c) A trustee of a statutory trust may be served with process in the manner prescribed in subsection (d) of this section in all civil actions or proceedings brought in this state involving or relating to the activities of the statutory trust or a violation by a trustee of a duty to the statutory trust, or any beneficial owner, whether or not the trustee is a trustee at the time suit is commenced. Every resident or nonresident of the state who accepts election or appointment or serves as a trustee of a statutory trust shall, by the acceptance or service, have consented to the appointment of the registered agent of the statutory trust required by W.S. 17-23-109 as that person's agent upon whom service of process may be made as provided in this section. Any process served in accordance with this section shall be of the same legal force and validity as if served upon the trustee within the state and the appointment of the registered agent shall be irrevocable.

(d) Service of process shall be effected by serving a Wyoming trustee or registered agent of the statutory trust required by W.S. 17-23-109, with one (1) copy of the process in the manner provided by law for service of process.

(e) In the governing instrument or other writing, a trustee may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of, or the exclusivity of arbitration in, this state, and to be served with legal process in the manner prescribed in the governing instrument or other writing.

(f) Nothing in this section limits or affects the right to serve process in any other manner provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(g) A partnership, limited partnership, corporation, limited liability company or other nonnatural person formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state other than the state of Wyoming shall not be deemed to be doing business in the state solely by reason of its being a trustee of a statutory trust.



17-23-107. Rights of beneficial owners in trust property.

17-23-107. Rights of beneficial owners in trust property.

(a) Except to the extent otherwise provided in the governing instrument, a beneficial owner shall have an undivided beneficial interest in the property of the statutory trust and shall share in the profits or losses of the statutory trust in the proportion of the entire undivided beneficial interest in the statutory trust he owns. The governing instrument of a statutory trust may provide that the statutory trust or the trustees, acting for and on behalf of the statutory trust, shall be deemed to hold beneficial ownership of any income earned on securities of the statutory trust issued by any business entities formed, organized or existing under the laws of any jurisdiction, including the laws of any foreign country.

(b) No creditor of the beneficial owner shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the statutory trust.

(c) A beneficial owner's beneficial interest in the statutory trust is personal property notwithstanding the nature of the property of the trust. Except to the extent otherwise provided in the governing instrument, a beneficial owner has no interest in specific statutory trust property.

(d) Except to the extent otherwise provided in the governing instrument, the transferee of a beneficial owner's beneficial interest in the statutory trust shall only be entitled to receive the share of profits and the return of contributions to which the beneficial owner otherwise would be entitled. In the absence of the unanimous written consent of the owners of all other beneficial interests and of all trustees of the statutory trust, and except to the extent otherwise provided in the governing instrument, a transferee of a beneficial owner's beneficial interest shall have no right to participate in, be kept apprised of the affairs of the statutory trust or to become a beneficial owner of a beneficial interest in the statutory trust.

(e) Except to the extent otherwise provided in the governing instrument, at the time a beneficial owner becomes entitled to receive a distribution, he has the status of, and is entitled to all remedies available to, a creditor of the statutory trust with respect to the distribution. A governing instrument may provide for the establishment of record dates with respect to allocations and distributions by a statutory trust.



17-23-108. Management of statutory trust.

17-23-108. Management of statutory trust.

(a) The business and affairs of a statutory trust shall be managed by or under the direction of its trustees. To the extent provided in the governing instrument, any person, including a beneficial owner, shall be entitled to direct the trustees in the management of a statutory trust. Except to the extent otherwise provided in the governing instrument, neither the power to give direction to a trustee nor the exercise thereof by any person, including a beneficial owner, shall cause the person to be a trustee.

(b) A governing instrument may contain any provision relating to the management of the business and affairs of the statutory trust, and the rights, duties and obligations of the trustees, beneficial owners and other persons, which is not contrary to any provision or requirement of this chapter and, without limitation may:

(i) Provide for classes, groups or series of trustees or beneficial owners, or classes, groups or series of beneficial interests, having the relative rights, powers and duties as the governing instrument may provide, and may make provision for the future creation in the manner provided in the governing instrument of additional classes, groups or series of trustees, beneficial owners or beneficial interests, having such relative rights, powers and duties as may be established, including rights, powers and duties senior or subordinate to existing classes, groups or series of trustees, beneficial owners or beneficial interests;

(ii) Establish or provide for the establishment of designated series of trustees, beneficial owners or beneficial interests having separate rights, powers or duties with respect to specified property or obligations of the statutory trust or profits and losses associated with specified property or obligations, and, to the extent provided in the governing instrument, any designated series may have a separate business purpose or investment objective;

(iii) Provide for the taking of any action, including the amendment of the governing instrument, the accomplishment of a merger or consolidation, the appointment of one (1) or more trustees, the sale, lease, exchange, transfer, pledge or other disposition of all or any part of the assets of the statutory trust or the assets of any series, or the dissolution of the statutory trust, or may provide for the taking of any action to create under the provisions of the governing instrument a class, group or series of beneficial interests that was not previously outstanding, in any such case without the vote of or approval of any particular trustee or beneficial owner, or class, group or series of trustees or beneficial owners;

(iv) Grant to, or withhold from, all or certain trustees or beneficial owners, or a specified class, group or series of trustees or beneficial owners, the right to vote, separately or with any other classes, groups or series of the trustees or beneficial owners, on any matter, with voting being on a per capita, number, financial interest, class, group series or any other basis;

(v) To the extent that voting rights are granted under the governing instrument, set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on, waiver of any notice, action by consent without a meeting, the establishment of record dates, quorum requirements, voting in person, by proxy or in any other manner, or any other matter with respect to the exercise of any right to vote;

(vi) Provide for the present or future creation of more than one (1) statutory trust, including the creation of a future statutory trust to which all or any part of the assets, liabilities, profits or losses of any existing statutory trust will be transferred, and for the conversion of beneficial interests in an existing statutory trust, or series thereof, into beneficial interests in the separate statutory trust, or series thereof.

(c) To the extent that, at law or in equity, a trustee has duties, including fiduciary duties, and liabilities relating to a statutory trust or to a beneficial owner:

(i) Any trustee acting under a governing instrument shall not be liable to the statutory trust or to any beneficial owner for the trustee's good faith reliance on the provisions of the governing instrument; and

(ii) The trustee's duties and liabilities may be expanded or restricted by provisions in a governing instrument.



17-23-109. Registered office and registered agent to be maintained.

17-23-109. Registered office and registered agent to be maintained.

(a) Each statutory trust shall have and continuously maintain in this state:

(i) A registered office as provided in W.S. 17-28-101 through 17-28-111; and

(ii) A registered agent as provided in W.S. 17-28-101 through 17-28-111.

(b) The provisions of W.S. 17-28-101 through 17-28-111 shall apply to all statutory trusts.



17-23-110. Repealed by Laws 2008, Ch. 90, 3.

17-23-110. Repealed by Laws 2008, Ch. 90, 3.



17-23-111. Failure to maintain registered agent or registered office or pay annual fee.

17-23-111. Failure to maintain registered agent or registered office or pay annual fee.

If any statutory trust has failed to comply with the provisions of W.S. 17-28-101 through 17-28-111 or has failed to pay the fee required by W.S. 17-23-117, it is transacting business within this state without authority and shall forfeit any franchises, rights or privileges acquired under the laws of this state. The forfeiture shall be made effective in the following manner. The secretary of state shall mail by certified mail a notice of its failure to comply. Unless compliance is made within sixty (60) days of the delivery of notice, the statutory trust shall be deemed defunct and to have forfeited its certificate of organization acquired under the laws of this state. Any defunct statutory trust may at any time within two (2) years after the forfeiture of its certificate, be revived and reinstated, by filing the necessary statement under this chapter and paying the prescribed fee, together with a penalty of one hundred dollars ($100.00). The statutory trust shall retain its registered name during the two (2) year reinstatement period.



17-23-112. Existence of statutory trust.

17-23-112. Existence of statutory trust.

(a) Except to the extent otherwise provided in the governing instrument, the statutory trust shall have perpetual existence.

(b) Except to the extent otherwise provided in the governing instrument, the death, incapacity, dissolution, termination or bankruptcy of a beneficial owner shall not result in the termination or dissolution of a statutory trust.



17-23-113. Applicability of trust law.

17-23-113. Applicability of trust law.

Except to the extent otherwise provided in the governing instrument or in this chapter, the laws of this state pertaining to trusts are hereby made applicable to statutory trusts. A statutory trust complying with the provisions of this chapter shall not be considered a financial institution as defined in W.S. 13-1-101(a)(ix).



17-23-114. Certificate of trust; amendment; cancellation.

17-23-114. Certificate of trust; amendment; cancellation.

(a) Every statutory trust shall file a certificate of trust in the office of the secretary of state. The certificate of trust shall set forth:

(i) The name of the statutory trust, which shall not be the same as, or deceptively similar to any trademark or service mark registered in this state and shall be distinguishable upon the records of the secretary of state from other business names as required by W.S. 17-16-401;

(ii) The name and the business address of at least one (1) of the trustees authorized to manage the statutory trust;

(iii) The future effective date or time of the certificate if it is not to be effective upon the filing of the certificate; and

(iv) Any other information the trustee determines to include.

(b) A certificate of trust may be amended by filing a certificate of amendment in the office of the secretary of state. The certificate of amendment shall set forth:

(i) The name of the statutory trust;

(ii) The amendment to the certificate; and

(iii) The future effective date or time of the certificate if it is not to be effective upon the filing of the certificate.

(c) A certificate of trust may be amended at any time for any purpose as the trustees may determine. A trustee who becomes aware that any statement in a certificate of trust was false when made or that any matter described has changed making the certificate false in any material respect, shall promptly file a certificate of amendment.

(d) A certificate of trust shall be canceled upon the completion of winding up of the statutory trust and its termination. A certificate of cancellation shall be filed in the office of the secretary of state and set forth:

(i) The name of the statutory trust;

(ii) The date of filing of its certificate of trust;

(iii) The future effective date or time of cancellation if it is not to be effective upon the filing of the certificate; and

(iv) Any other information the trustee determines to include.



17-23-115. Execution of certificate.

17-23-115. Execution of certificate.

(a) Each certificate required by this chapter to be filed with the secretary of state shall be executed in the following manner:

(i) A certificate of trust shall be signed by at least one (1) of the trustees;

(ii) A certificate of amendment shall be signed by at least one (1) of the trustees;

(iii) A certificate of cancellation shall be signed by all of the trustees or as otherwise provided in the governing instrument;

(iv) If a statutory trust is filing a certificate of merger or consolidation, the certificate of merger or consolidation shall be signed by all of the trustees or as otherwise provided in the governing instrument. If the certificate of merger or consolidation is being filed by another business entity, the certificate of merger or consolidation shall be signed by a person authorized to execute the instrument on behalf of the other business entity; and

(v) The certificate of trust shall be accompanied by a written consent to appointment manually signed by the registered agent.

(b) The execution of a certificate by a trustee constitutes an oath or affirmation, under the penalties of false swearing of W.S. 6-5-303, that, to the best of the trustee's knowledge and belief, the facts stated are true.



17-23-116. Filing of certificate; effective date; fee; organization.

17-23-116. Filing of certificate; effective date; fee; organization.

(a) The original signed copy together with a duplicate copy, which may be either a signed or conformed copy, of the certificate of trust and any certificates of amendment or cancellation or any certificate of merger or consolidation shall be delivered to the secretary of state. Unless the secretary of state finds that any certificate does not conform to law, upon receipt of all filing fees required he shall:

(i) Certify that the certificate of trust, the certificate of amendment, the certificate of cancellation or the certificate of merger or consolidation has been filed in his office by endorsing upon the original and duplicate copy of the certificate the word "Filed," and the date and hour of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud;

(ii) File and index the original endorsed certificate; and

(iii) Issue a certificate of organization to which he shall affix the duplicate copy of the certificate of trust. In the case of the filing of any certificate other than a certificate of trust, the secretary of state shall return the duplicate copy, similarly endorsed, to the person who filed it or his representative.

(b) A certificate of trust, certificate of amendment, certificate of cancellation or certificate of merger or consolidation which acts as a certificate of cancellation shall be effective as provided in W.S. 17-23-118.

(c) A fee as set forth in W.S. 17-23-117 shall be paid at the time of the filing of a certificate of trust, a certificate of amendment, a certificate of cancellation or a certificate of merger or consolidation.

(d) Upon the issuance of the certificate of organization, the statutory trust shall be considered organized. The certificate of organization shall be conclusive evidence that all conditions precedent required to be performed by the trustee and beneficial owners have been complied with and that the statutory trust has been legally organized under this chapter, except as against this state in a proceeding to cancel or revoke the certificate of organization or for involuntary dissolution of the statutory trust.

(e) A statutory trust shall not transact business or incur indebtedness, except that which is incidental to its organization or until the secretary of state has issued a certificate of organization.



17-23-117. Administration; filing, service and copying fees; annual fee.

17-23-117. Administration; filing, service and copying fees; annual fee.

(a) The secretary of state has the power reasonably necessary to perform the duties required by this chapter. The secretary of state shall promulgate reasonable rules and regulations necessary to carry out the purposes of this chapter.

(b) The secretary of state shall set and collect filing, service and copying fees to recover costs to administer this chapter. Fees shall not exceed the costs of providing these services.

(c) The secretary of state shall collect an annual tax of one hundred dollars ($100.00), due and payable January 2 of each year. This tax is delinquent if not paid by February 1 and an addition to the tax shall then be due of one hundred dollars ($100.00).



17-23-118. Effective time and date of document.

17-23-118. Effective time and date of document.

(a) Except as provided in subsection (b) of this section, a document accepted for filing is effective:

(i) At the time of filing on the date it is filed, as evidenced by the secretary of state's date and time endorsement on the original document; or

(ii) At the time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date, which shall be a date and time certain, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than ninety (90) days after the date it is filed.



17-23-119. Reserved name.

17-23-119. Reserved name.

(a) A person may apply to reserve the exclusive use of a statutory trust name by delivering an application to the secretary of state for filing. The application shall set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the statutory trust name applied for is available, the secretary shall file the application and reserve the name for the applicant's exclusive use for a nonrenewable one hundred twenty (120) day period.

(b) The owner of a reserved statutory trust name may transfer the reservation to another person by delivering to the secretary of state a manually signed notice of the transfer that states the name and address of the transferee.



17-23-120. Derivative actions.

17-23-120. Derivative actions.

(a) A beneficial owner may bring an action in the district court in the right of a statutory trust to recover a judgment in its favor if trustees with authority to do so have refused to bring the action or if an effort to cause those trustees to bring the action is not likely to succeed.

(b) In a derivative action, the plaintiff must be a beneficial owner at the time of bringing the action and:

(i) At the time of the transaction of which he complains; or

(ii) His status as a beneficial owner had devolved upon him by operation of law or pursuant to the terms of the governing instrument of the statutory trust from a person who was a beneficial owner at the time of the transaction.

(c) In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by the trustees, or the reasons for not making the effort.

(d) If a derivative action is successful, in whole or in part, or if anything is received by a statutory trust as a result of a judgment, compromise or settlement of any derivative action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees. If anything is so received by the plaintiff, the court shall make the award of the plaintiff's expenses payable out of those proceeds and direct the plaintiff to remit to the statutory trust the remainder of the proceeds. If those proceeds are insufficient to reimburse the plaintiff's reasonable expenses, the court may direct that any award of plaintiff's expenses or portion thereof be paid by the statutory trust.

(e) A beneficial owner's right to bring a derivative action may be subject to additional standards and restrictions, if any, as are set forth in the governing instrument, including, without limitation, the requirement that beneficial owners owning a specified beneficial interest in the statutory trust join in the bringing of the derivative action.



17-23-121. Indemnification.

17-23-121. Indemnification.

(a) Subject to standards and restrictions, if any, as are set forth in the governing instrument, a statutory trust shall have the power to indemnify and hold harmless any trustee or beneficial owner or other person from and against any and all claims and demands whatsoever.

(b) The absence of a provision for indemnity in the governing instrument shall not be construed to deprive any trustee or beneficial owner or other person of any right to indemnity which is otherwise available to the person under the laws of this state.






ARTICLE 2 - MERGER, CONSOLIDATION AND CONTINUANCE

17-23-201. Merger and consolidation.

17-23-201. Merger and consolidation.

(a) Pursuant to an agreement of merger or consolidation, a statutory trust may merge or consolidate with or into one (1) or more statutory trusts or other business entities formed or organized or existing under the laws of this state or any other state of the United States or any foreign country or other foreign jurisdiction, with the statutory trust or other business entity as the agreement provides being the surviving or resulting statutory trust or other business entity. Unless otherwise provided in the governing instrument of a statutory trust, a merger or consolidation shall be approved by all of the trustees and the beneficial owners of each statutory trust which is to merge or consolidate. In connection with a merger or consolidation, rights or securities of, or interests in, a statutory trust or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting statutory trust or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a statutory trust or other business entity which is not the surviving or resulting statutory trust or other business entity in the merger or consolidation. Notwithstanding prior approval, an agreement of merger or consolidation may be terminated or amended pursuant to a provision for termination or amendment contained in the agreement of merger or consolidation.

(b) If a statutory trust is merging or consolidating under this section, the statutory trust or other business entity surviving or resulting from the merger or consolidation shall file a certificate of merger or consolidation in the office of the secretary of state. The certificate of merger or consolidation shall state:

(i) The name and jurisdiction of formation or organization of each statutory trust or other business entity which is to merge or consolidate;

(ii) That an agreement of merger or consolidation has been approved and executed by each statutory trust or other business entity which is to merge or consolidate;

(iii) The name of the surviving or resulting statutory trust or other business entity;

(iv) The future effective date or time of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(v) That the executed agreement of merger or consolidation is on file at the principal place of business of the surviving or resulting statutory trust or other business entity, and the address thereof;

(vi) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting statutory trust or other business entity, on request and without cost, to any beneficial owner of any statutory trust or any person holding an interest in any other business entity which is to merge or consolidate; and

(vii) If the surviving or resulting entity is not a statutory trust or other business entity formed or organized or existing under the laws of this state, a statement that the surviving or resulting other business entity agrees that it may be served with process in this state in any action, suit or proceeding for the enforcement of any obligation of any statutory trust which is to merge or consolidate. The statement shall irrevocably appoint the secretary of state as the agent to accept service of process in any such action, suit or proceeding and specify the address to which a copy of the process shall be mailed by the secretary of state. In the event of service under this paragraph upon the secretary of state, the plaintiff shall furnish the secretary of state with the address specified in the certificate of merger or consolidation provided for in this paragraph and any other address which the plaintiff may elect to furnish, together with copies of the process required by the secretary of state. The secretary of state shall notify the surviving or resulting other business entity at all addresses furnished by the plaintiff by letter, certified mail, return receipt requested. The letter shall enclose a copy of the process and any other papers served upon the secretary of state. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the secretary of state that service is being made pursuant to this paragraph, and to pay the secretary of state the sum of fifty dollars ($50.00) for use of the state, which shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail. The secretary of state shall maintain an alphabetical record of any process under this paragraph setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceedings in which process has been served upon him, the return date thereof, and the day and hour when the service was made. The secretary of state shall not be required to retain the information for a period longer than five (5) years from his receipt of the service of process.

(c) Unless a future effective date or time is provided in a certificate of merger or consolidation, in which event a merger or consolidation shall be effective at the future effective date or time, a merger or consolidation shall be effective upon the filing in the office of the secretary of state of a certificate of merger or consolidation.

(d) A certificate of merger or consolidation shall act as a certificate of cancellation for a statutory trust which is not the surviving or resulting entity in the merger or consolidation.

(e) Notwithstanding anything to the contrary contained in the governing instrument, a governing instrument containing a specific reference to this subsection may provide that an agreement of merger or consolidation approved in accordance with subsection (a) of this section may:

(i) Effect any amendment to the governing instrument of the statutory trust; or

(ii) Effect the adoption of a new governing instrument of the statutory trust if it is the surviving or resulting statutory trust in the merger or consolidation.

(f) Any amendment to the governing instrument of a statutory trust or adoption of a new governing instrument of the statutory trust made pursuant to subsection (e) of this section shall be effective at the effective time or date of the merger or consolidation. The provisions of subsection (e) of this section and this subsection shall not be construed to limit the accomplishment of a merger or consolidation or of any of the matters referred to in this article by any other means provided for in the governing instrument of a statutory trust or other agreement or as otherwise permitted by law, including that the governing instrument of any constituent statutory trust to the merger or consolidation, including a statutory trust formed for the purpose of consummating a merger or consolidation, shall be the governing instrument of the surviving or resulting statutory trust.

(g) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the state, all of the rights, privileges and powers of each of the statutory trusts and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of those statutory trusts and other business entities, as well as all other things and causes of action belonging to each of such statutory trusts and other business entities, shall be vested in the surviving or resulting statutory trust or other business entity as they were of each of the statutory trusts and other business entities that have merged or consolidated. The title to any real property vested by deed or otherwise, under the laws of the state, in any of merging or consolidating statutory trusts and other business entities, shall not revert or be in any way impaired by reason of this chapter. All rights of creditors and all liens upon any property of any merging or consolidating statutory trusts and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the statutory trusts and other business entities that have merged or consolidated shall attach to the surviving or resulting statutory trust or other business entity, and may be enforced against it to the same extent as if the debts, liabilities and duties had been incurred or contracted by it.



17-23-202. Continuance of foreign statutory trusts.

17-23-202. Continuance of foreign statutory trusts.

(a) Subject to subsection (b) of this section, any statutory trust created for any purpose except acting as an insurer as defined in W.S. 26-1-102(a)(xvi), or acting as a financial institution as defined by W.S. 13-1-101(a)(ix) or its successor statute, under the laws of any jurisdiction other than this state may, if the jurisdiction will acknowledge the statutory trust's termination of domicile in the foreign jurisdiction, apply to the secretary of state for registration under this chapter, thus continuing the statutory trust in Wyoming as if it had been organized under the laws of this state. The secretary of state may issue a certificate of continuance upon receipt of an application for continuance as provided in subsection (c) of this section. The certificate of continuance may then be issued subject to any limitations and conditions and may contain any provisions as appear proper to the secretary of state.

(b) The secretary of state shall cause notice of issuance of a certificate of continuance to be given forthwith to the proper officer of the jurisdiction in which the statutory trust was previously organized.

(c) The application for continuance filed by a foreign statutory trust with the secretary of state shall include:

(i) A certified copy of its original certificate of trust and all amendments thereto or its equivalent;

(ii) The name of the statutory trust and the jurisdiction under the laws of which it is organized;

(iii) The date of organization and the period of duration of the statutory trust;

(iv) The address of the principal office of the statutory trust;

(v) The street address of the proposed registered office of the statutory trust in this state and the name of its proposed registered agent in this state at the address;

(vi) The purpose or purposes of the statutory trust which it proposes to pursue in the transaction of business in this state;

(vii) Any information concerning capital structure or financial status the secretary of state deems necessary to establish fees and taxes under the laws of this state;

(viii) Any additional information necessary or appropriate to enable the secretary of state to determine whether the statutory trust is entitled to a certificate of organization evidencing its existence and authority to transact business in this state.

(d) The application shall be executed by the statutory trust by its trustees or a trustee who is authorized to execute the application on behalf of the statutory trust and shall be verified by the trustee signing the application.

(e) The provisions of the application for continuance may without expressly so stating, vary from the provisions of the statutory trust's certificate of trust or governing instrument or equivalent, if the variation is one which a statutory trust organized under the Wyoming Statutory Trust Act could effect by way of amendment to its certificate of trust or governing instrument. Upon issuance of a certificate of continuance by the secretary of state, the certificate of continuance shall be the certificate of trust of the continued statutory trust. The statutory trust may elect to incorporate by reference in and attachment to the application for continuance its original certificate of trust or other authorization which had been adopted by the statutory trust in the foreign jurisdiction, in order to permit the original to continue to act as the certificate of trust of the statutory trust provided, however, that the original certificate of trust or other authorization shall be deemed amended to the extent necessary to make it conform to the laws of this state.

(f) The existence of any statutory trust issued a certificate of continuance under this chapter shall be deemed to have commenced on the date the statutory trust commenced its existence in the jurisdiction in which the statutory trust was first formed, organized or otherwise came into being. The laws of this state shall apply to a statutory trust continuing under this chapter to the same extent as if the statutory trust had been organized under the laws of this state from and after the issuance of a certificate of continuance under this chapter by the secretary of state to the statutory trust. When a foreign statutory trust is continued as a statutory trust under this chapter, the continuance shall not affect the statutory trust's ownership of its property or liability for any existing obligations, causes of action, claims, pending or threatened prosecutions or civil or administrative actions, convictions, rulings, orders, judgments or any other characteristics or aspects of the statutory trust and its existence.

(g) As used in this section, the term "statutory trust" shall include any business trust, association or similar entity which appears to the secretary of state to possess characteristics sufficiently similar to those of a statutory trust organized under the Wyoming Statutory Trust Act.






ARTICLE 3 - EFFECTIVENESS

17-23-301. Reserved power of state to amend or repeal chapter.

17-23-301. Reserved power of state to amend or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of statutory trusts, trustees, beneficial owners and other persons are subject to this reservation.



17-23-302. Construction and application of chapter and governing instrument.

17-23-302. Construction and application of chapter and governing instrument.

(a) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.

(b) It is the policy of this chapter to give maximum effect to the principle of freedom of contract and to the enforceability of governing instruments.









CHAPTER 24 - BUSINESS NAMES

17-24-101. Business entity name; limited rights.

17-24-101. Business entity name; limited rights.

(a) The authorization granted under this title by the secretary of state to file articles of incorporation, a certificate of limited partnership, articles of organization, a certificate of trust or other similar document authorizing the transaction of business in this state under a corporate, limited partnership, limited liability company, statutory trust or other business entity name or to reserve a name does not:

(i) Abrogate or limit the law governing unfair competition or unfair trade practices;

(ii) Derogate from the common law the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect names and trademarks; or

(iii) Create an exclusive right in geographic or generic terms contained within a name.






CHAPTER 25 - CLOSE LIMITED LIABILITY COMPANY SUPPLEMENT

17-25-101. Short title.

17-25-101. Short title.

This chapter shall be known and may be cited as the "Wyoming Close Limited Liability Company Supplement."



17-25-102. Application of Wyoming Limited Liability Company Act.

17-25-102. Application of Wyoming Limited Liability Company Act.

(a) The Wyoming Limited Liability Company Act applies to close limited liability companies to the extent not inconsistent with the provisions of this chapter and the powers provided the secretary of state by W.S. 17-29-1102 shall apply to this supplement.

(b) This chapter does not repeal or modify any statute or rule of law that is or would apply to a limited liability company that is organized under the Wyoming Limited Liability Company Act that does not elect to become a close limited liability company.



17-25-103. Definition and election of close limited liability company status.

17-25-103. Definition and election of close limited liability company status.

(a) A close limited liability company is a limited liability company whose articles of organization contain a statement that the company is a close limited liability company.

(b) A limited liability company formed under W.S. 17-29-101 through 17-29-1102 may convert to a close limited liability company by amending its articles of organization to include the statement required by subsection (a) of this section.

(c) A statement in substantially the following form shall appear conspicuously in the operating agreement and on any certificates of ownership in a close limited liability company:

NOTICE OF RESTRICTIONS ON TRANSFERS AND WITHDRAWALS

The rights of members in a close limited liability company may differ materially from the rights of members in other limited liability companies. The Close Limited Liability Company Supplement, articles of organization, and operating agreement of a close limited liability company may restrict transfer of ownership interests, withdrawal or resignation from the company, return of capital contributions and dissolution of the company.



17-25-104. Formation.

17-25-104. Formation.

Any person may form a close limited liability company which shall have one (1) or more members by signing and delivering one (1) original and one (1) exact or conformed copy of the articles of organization to the secretary of state for filing. The person forming the close limited liability company need not be a member of the company.



17-25-105. Articles of organization.

17-25-105. Articles of organization.

The articles of organization of a close limited liability company shall include a statement that the company is a close limited liability company and shall set forth the matters required by W.S. 17-29-201.



17-25-106. Management.

17-25-106. Management.

Management of a close limited liability company shall be vested in its members which, unless otherwise provided in the operating agreement, shall be in proportion to the division of profits and losses among members. If provision is made for it in the articles of organization, management of the company may be vested in a manager or managers who shall be appointed in the articles of organization or operating agreement or elected by the members in the manner prescribed by the operating agreement of the company. The manager or managers, or persons appointed by the manager or managers, shall also hold the offices and have the responsibilities accorded to them by the members and set out in the operating agreement of the company.



17-25-107. Withdrawal of members and return of members' contributions to capital.

17-25-107. Withdrawal of members and return of members' contributions to capital.

(a) A member may only withdraw from a close limited liability company upon the terms and conditions set forth in the operating agreement. If no terms and conditions for withdrawal of a member are set forth in the company's operating agreement, a member may withdraw only with the consent of all other members of the company.

(b) A member shall not receive out of close limited liability company property any part of his or its contribution to capital unless:

(i) All liabilities of the company, except liabilities to members on account of their contributions to capital, have been paid or there remains property of the company sufficient to pay them; and

(ii) All members consent to such return of contributions to capital; and either:

(A) The company is dissolved; or

(B) The articles of organization or operating agreement of the company otherwise provide for the return of contributions to capital.

(iii) Repealed By Laws 2008, Ch. 116, 2.

(iv) Repealed By Laws 2008, Ch. 116, 2.

(c) In the absence of a statement in the articles of organization to the contrary or the consent of all members of the close limited liability company, a member, irrespective of the nature of his or its contribution, has only the right to demand and receive cash in return for his or its contribution to capital.

(d) A member of a close limited liability company may not have the company dissolved for a failure to return his or its contribution to capital.



17-25-108. Dissolution.

17-25-108. Dissolution.

(a) A close limited liability company organized under this chapter shall be dissolved upon the occurrence of any of the following events:

(i) When the period fixed for the duration of the company expires;

(ii) By the unanimous written agreement of all members; or

(iii) At the time or upon the occurrence of events specified in the operating agreement.

(b) As soon as possible following the occurrence of any of the events specified in subsection (a) of this section causing the dissolution of a close limited liability company, the company shall execute a statement of intent to dissolve in the form prescribed by the secretary of state.



17-25-109. Repealed By Laws 2010, Ch. 94, 3.

17-25-109. Repealed By Laws 2010, Ch. 94, 3.



17-25-110. Sharing of profits and losses; distributions.

17-25-110. Sharing of profits and losses; distributions.

(a) A close limited liability company may divide and allocate the profits and losses of its business among the members and transferees of the company upon the basis provided in the operating agreement. If the operating agreement does not so provide, profits and losses shall be allocated on the basis of the value of contributions to the company by each member and transferee to the extent they have been received by the company and have not been returned.

(b) Distributions by a close limited liability company before its dissolution and winding up may be made among the members and transferees of the company upon the basis provided in the operating agreement. If the operating agreement does not so provide, distributions shall be made on the basis of the value of contributions to the company by each member and transferee to the extent they have been received by the company and have not been returned.



17-25-111. Transferability of interest.

17-25-111. Transferability of interest.

All interests in a close limited liability company, including transferable interests, shall only be transferred as provided in the operating agreement. If the operating agreement does not so provide, no transfer of a close limited liability company interest, including a transferable interest, shall be made without the consent of all members of the company.






CHAPTER 26 - CONVERSION

17-26-101. Conversion of entities.

17-26-101. Conversion of entities.

(a) Any entity, domestic or foreign, may convert to any other entity, domestic or foreign, pursuant to this section. As used in this section, "entity" means any entity authorized to be formed under this title and organized under the laws of this state or the laws of another state that are the functional equivalent.

(b) A domestic entity may be converted into any form of foreign entity recognized in that foreign jurisdiction pursuant to this section.

(c) A foreign entity may be converted into a domestic entity if the conversion is authorized pursuant to the articles of incorporation, articles of organization, certificate of limited partnership, articles of association, registration statement or other document of similar import filed or recorded by or for an entity in the jurisdiction in which the entity is formed.

(d) The converting domestic or foreign entity shall approve the terms and conditions of the conversion in accord with the documents enumerated in subsection (c) of this section.

(e) After the conversion is approved, the newly converted domestic entity shall file the appropriate document of organization as enumerated in subsection (c) of this section and include:

(i) Information that clearly names and identifies the converting entity and the newly converted entity;

(ii) The state of original formation and the date of original organization; and

(iii) Proof that conversion is approved by the owners or members of the converting entity in accordance with the authority given the converting entity.

(f) The conversion takes effect when the appropriate document of organization enumerated in subsection (c) of this section is filed or at any later date specified in the document.

(g) Upon conversion, all property owned by the converting entity remains in the newly converted entity. All obligations of the converting entity continue as obligations of the newly converted entity. Any action or proceeding pending against the converting entity may be continued as if the conversion had not occurred.






CHAPTER 27 - ELECTRONIC ANNUAL REPORTS

17-27-101. Electronic filing of annual reports authorized; rules; penalty.

17-27-101. Electronic filing of annual reports authorized; rules; penalty.

(a) Notwithstanding any other provision of law, any entity required to file an annual report and pay an annual license fee under title 17 of the Wyoming statutes, may be authorized by rules of the secretary of state to file the annual report electronically and pay the annual license fee through credit card, electronic funds transfer or by other means. For each electronically transmitted annual report filed in the office of the secretary of state, the office shall assign a unique number to the filed report, create a record that bears the number assigned and the date and time of filing, and maintain the filed annual report for public inspection.

(b) Repealed by Laws 2008, Ch. 91, 3.






CHAPTER 28 - REGISTERED OFFICES AND AGENTS

17-28-101. Registered office and registered agent.

17-28-101. Registered office and registered agent.

(a) Each business entity shall continuously maintain in this state:

(i) A registered office that may be the same as any of its places of business but shall be located at a street address in Wyoming which shall be a physical location where the business entity's registered agent, or a natural person who has an agency relationship with the registered agent, can accept service of process as provided in W.S. 17-28-104 and is physically present at that location; and

(ii) A registered agent, who shall be:

(A) An individual who is at least eighteen (18) years of age, resides in this state and whose business office is identical with the registered office;

(B) A domestic business entity whose business office is identical with the registered office and which has a written agreement creating an agency relationship with an individual providing for acceptance of service of process as provided in W.S. 17-28-104;

(C) A foreign business entity authorized to transact business in this state whose business office is identical with the registered office and which has a written agreement creating an agency relationship with an individual providing for acceptance of service of process as provided in W.S. 17-28-104; or

(D) A business entity or an individual, at least eighteen (18) years of age, who is:

(I) In the business of serving as a registered agent for more than ten (10) entities, including a registered agent which serves as a registered agent for the entities served by another commercial registered agent; and

(II) Registered as a commercial registered agent under W.S. 17-28-105 and whose business office is identical with the registered office. A business entity registered as a commercial registered agent shall have a written agreement creating an agency relationship with a natural person providing for acceptance of service of process as provided in W.S. 17-28-104.

(b) For purposes of this chapter, "business entity" means a corporation, nonprofit corporation, limited liability company, limited partnership, cooperative marketing association, statutory trust or registered limited liability partnership, whether foreign or domestic.

(c) Every registered agent shall certify compliance with the requirements of this chapter on a form prescribed by the secretary of state on the date of registration.

(d) For purposes of this chapter, "written agreement" or "contract creating an agency relationship" means any written document granting a natural person representing a registered agent the authority to accept service of process on behalf of any entity served by the registered agent. A single document may serve as authorization for each natural person representing the registered agent without listing each natural person individually.



17-28-102. Change of registered office or registered agent.

17-28-102. Change of registered office or registered agent.

(a) A business entity may change its registered office or registered agent by signing and delivering to the secretary of state for filing a statement of change that sets forth:

(i) The name of the business entity;

(ii) The street address of its current registered office;

(iii) If the current registered office is to be changed, the street address of the new registered office;

(iv) The name of its current registered agent;

(v) If the current registered agent is to be changed, the name of the new registered agent and the new agent's written consent to the appointment executed by the registered agent, either on the statement or attached to it;

(vi) That the new registered office and registered agent comply with the requirements of W.S. 17-28-101 through 17-28-111; and

(vii) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical, if applicable.

(b) If a registered agent changes the street address of his business office, he shall change the street address of the registered office of any business entity for which he is the registered agent by notifying the business entity in writing of the change and signing and delivering to the secretary of state for filing a statement that complies with the requirements of subsection (a) of this section and recites that every entity which the registered agent serves has been notified of the change.

(c) If a registered agent changes its name, it shall change the name of the registered agent of any business entity for which it is the registered agent by notifying the business entity in writing of the change and signing and delivering to the secretary of state for filing a statement that complies with the requirements of subsection (a) of this section and recites that every entity which the registered agent serves has been notified of the change.



17-28-103. Resignation of registered agent.

17-28-103. Resignation of registered agent.

(a) A registered agent may resign his agency appointment by signing and delivering to the secretary of state for filing the signed original and one (1) exact or conformed copy of a statement of resignation for each entity from which the registered agent resigns. The statement may include a statement that the registered office is also discontinued. The statement of resignation shall state that the registered agent has sent notice to each affected entity at least thirty (30) days prior to the filing of the statement of resignation to the address of the entity last known to the registered agent. The statement shall be addressed to any officer or other authorized person of the entity other than the registered agent.

(b) Upon receiving the resignation of a registered agent where no successor is appointed, the entity shall provide the secretary of state with a statement of change in compliance with W.S. 17-28-102(a) within thirty (30) days following receipt by the business entity of the statement of resignation by a registered agent.

(c) A registered agent may resign his agency appointment and appoint a new registered agent that complies with W.S. 17-28-101(a) by signing and delivering to the secretary of state on a statement of change of registered agent form designated by the secretary of state:

(i) A signed original and one (1) exact or conformed copy of a statement of resignation for each entity from which the registered agent resigns;

(ii) A statement from each affected entity ratifying and approving the appointment of the new registered agent;

(iii) A statement designating a new registered office for each entity affected; and

(iv) A statement from the new registered agent certifying his compliance with all requirements of this chapter and acknowledging his appointment to serve as registered agent for each entity affected.

(d) The agency appointment is terminated, and the registered office discontinued if so provided, on the date on which the statement of resignation was filed under subsections (a) and (b) of this section. The agency appointment is terminated, the registered office discontinued if so provided, and the new registered agent and registered office are effective on the date on which the statement of change of registered agent was filed under subsection (c) of this section.

(e) If an agency appointment is terminated under the provisions of this section and no successor is appointed, service of process on the business entity shall be upon the secretary of state until a new appointment is made or until the entity is administratively dissolved or revoked.

(f) Upon receipt of resignation by a registered agent where no successor is appointed, the secretary of state shall classify the entity as delinquent awaiting administrative dissolution, revocation or forfeiture of its articles of organization as appropriate.

(g) Failure of a commercial registered agent to renew registration pursuant to W.S. 17-28-106 shall constitute a resignation of the registered agent pursuant to this section for purposes of administrative dissolution, revocation or forfeiture of the entities represented, but the registered agent shall remain responsible for all the requirements of this chapter with respect to each entity represented until a new registered agent is appointed, the registered agent has resigned in accordance with subsection (a) of this section or until the entity is administratively dissolved, revoked or its authority to transact business is forfeited.



17-28-104. Service on business entity.

17-28-104. Service on business entity.

(a) A business entity's registered agent, or the natural person having an agency relationship with the registered agent as provided in W.S. 17-28-101(a), shall accept service of process, notice, or demand required or permitted by law that is served on the entity.

(b) If a business entity has no registered agent, or the agent cannot with reasonable diligence be served, the entity may be served by registered or certified mail, return receipt requested, addressed to the entity at its principal office. Service is perfected under this subsection at the earliest of:

(i) The date the entity receives the mail;

(ii) The date shown on the return receipt, if signed, either manually or in facsimile, on behalf of the entity; or

(iii) Five (5) days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(c) A business entity may be served as provided in this section or as provided in the Wyoming Rules of Civil Procedure.

(d) Every entity shall provide to its registered agent, or to the secretary of state as provided in W.S. 17-28-107(b), and keep current the name, business address and business telephone number of a natural person who is an officer, director, employee or designated agent of the entity who is authorized to receive communications from the registered agent and is deemed the designated communications contact for the entity.



17-28-105. Commercial registered agent registration required.

17-28-105. Commercial registered agent registration required.

(a) Except as provided in subsection (b) of this section, no person shall transact business in this state as a registered agent unless the person is registered with the secretary of state in accordance with the provisions of this section and W.S. 17-28-106. Violation of this section is punishable under W.S. 17-28-109.

(b) The registration requirements of this section and W.S. 17-28-106 shall not apply to a person who serves as registered agent for ten (10) or fewer business entities, unless the registered agent is serving as registered agent for an entity or entities that is serving as registered agent for more than ten (10) business entities.

(c) Any person claiming to be exempt from registration requirements based upon the provisions of subsection (b) of this section shall have the burden of proving the exemption in any administrative or other civil action.

(d) For purposes of W.S. 17-28-106, "commercial registered agent" means a registered agent required to register under this section.

(e) A commercial registered agent shall not:

(i) Have been convicted of any felony;

(ii) Have any officer, director, partner, manager or other authorized person who has been convicted of any felony;

(iii) Engage in conduct in connection with acting as a registered agent that is intended or likely to deceive or defraud the public; nor

(iv) Have any officer, director, partner, manager or other authorized person whose ability to act as a registered agent has been revoked by the secretary of state or a comparable official in another state for engaging in conduct in connection with acting as a registered agent that is intended or likely to deceive or defraud the public, or who was an officer, director, partner, manager or other authorized person of an entity whose ability to act as a registered agent has been so revoked.



17-28-106. Registration requirements.

17-28-106. Registration requirements.

(a) A commercial registered agent shall obtain a registration by filing an application with the secretary of state. The application shall be executed and sworn under penalty of perjury and contain information the secretary of state requires by rule including:

(i) The legal name of the applicant;

(ii) The applicant's physical street address of its registered office in this state where service may be made. A separate mailing address may be included in addition to the physical street address;

(iii) Whether the applicant, or in the case of a corporation or other business entity its officers or directors, members, partners or persons serving in a similar capacity, has ever been convicted of a felony;

(iv) The name, address and phone number of the person who has authority to act on behalf of the commercial registered agent;

(v) A statement that the applicant is eighteen (18) years or older if the applicant is a natural person;

(vi) The name, physical street address, phone number and normal business hours of the registered office where the natural person with whom the agent has an agency agreement for purposes of receiving service of process, if applicable may be served; and

(vii) Other information the secretary of state deems appropriate in the registration and identification of registered agents.

(b) Every applicant for registration shall pay a filing fee as set by rule adopted pursuant to this chapter. The fee, other than the late filing fee provided in subsection (c) of this section, shall be designed to recover the cost of administering the provisions of this chapter relating to registered agents. If an application is withdrawn or denied, the secretary of state shall retain the entire fee.

(c) Registration of a commercial registered agent shall be valid for the calendar year of registration and shall expire December 31 of each year subject to the following:

(i) Renewal of registration shall be made by paying the annual registration fee by November 30 of each calendar year;

(ii) Any person acting as a commercial registered agent who renews the registration between December 1 and December 31 shall pay an additional late registration fee equal to the annual filing fee;

(iii) Any person who acts as a commercial registered agent after the expiration of his registration on December 31 of each year and willfully or by neglect fails to renew such registration as provided in this subsection shall be acting in violation of this act. Renewal of a commercial agent registration after December 31 shall be accompanied by a late renewal fee of five hundred dollars ($500.00) plus an administrative fee which reflects the reasonable costs incurred by the secretary of state for notification of the entities, represented by the commercial registered agent, classified as delinquent awaiting administrative dissolution, revocation or forfeiture of its authority to transact business as provided in W.S. 17-28-103(f);

(iv) All fees shall be paid in full prior to any reregistration as a commercial registered agent.

(d) The secretary of state may publish or cause a listing of registrants to be disseminated to interested persons under such rules as the secretary of state prescribes.



17-28-107. Duties of the registered agent; duties of the entity.

17-28-107. Duties of the registered agent; duties of the entity.

(a) The registered agent shall:

(i) Maintain a physical address in accordance with W.S. 17-28-102(a)(ii) and as defined by the secretary of state by rule;

(ii) Accept service of process in accordance with W.S. 17-28-104(a);

(iii) Maintain the address of record to which all service of process is to be delivered for each entity represented;

(iv) Register as a commercial registered agent pursuant to W.S. 17-28-105 if applicable; and

(v) Maintain at the registered office, the following information for each domestic entity represented which shall be current within sixty (60) days of any change until the entity's first annual report is accepted for filing with the secretary of state and thereafter when the annual report is due for filing and shall be maintained in a format that can be reasonably produced on demand:

(A) Names and addresses of each entity's directors, officers, limited liability company managers, managing partners, trustees or persons serving in a similar capacity;

(B) The name, address and business telephone number of a natural person who is an officer, director, employee or designated agent of each entity represented who is authorized to receive communications from the registered agent;

(C) A copy of the written contract or agreement creating an agency relationship between the registered agent and a natural person with respect to accepting service of process on behalf of each business entity represented by the registered agent.

(b) If the registered agent and the entity agree, the entity shall file with the secretary of state the information specified in paragraph (a)(iii) and subdivisions (a)(v)(A) and (B) of this section and the information specified in W.S. 17-28-104(d). As verification of the agreement, the entity shall file with the secretary of state a consent form, as provided by that office, which acknowledges the entity's election under this subsection. If the information or form acknowledging the entity's election is filed with the secretary of state, then the registered agent has complied with the requirement to maintain such information under this section.



17-28-108. Production of records.

17-28-108. Production of records.

(a) All records maintained pursuant to W.S. 17-28-107 are subject to periodic, special or other examination by the secretary of state or his representatives as deemed necessary or appropriate in investigations.

(b) The secretary of state may compel production of records required to be maintained pursuant to W.S. 17-28-107 in accordance with the provisions of the Wyoming Administrative Procedure Act.

(c) The secretary of state shall hold any records obtained pursuant to this section confidential except for information already on file with the secretary of state as part of a public document and information required to be in the annual report required by W.S. 17-16-1630(a). The secretary of state may release any such confidential information only pursuant to court ordered subpoena or to a bona fide law enforcement agency for use in a criminal investigation.

(d) Failure to produce or denial of access to records maintained pursuant to W.S. 17-28-107 to the secretary of state on demand or failure to answer a validly issued and enforceable subpoena shall be punishable as provided in W.S. 17-28-109.

(e) Any business entity which provides false records required to be maintained pursuant to W.S. 17-28-107 to the entity's registered agent shall be punished by a fine not exceeding one thousand dollars ($1,000.00), or by imprisonment not exceeding six (6) months, or both.



17-28-109. Actions against registered agents.

17-28-109. Actions against registered agents.

(a) The secretary of state may impose a civil penalty not to exceed five hundred dollars ($500.00) for each violation, with respect to each entity represented, of this chapter for which no other specific penalty is provided, and may deny or revoke any registration, require enhanced recordkeeping and refuse to accept filings for business entities served by a registered agent if the registered agent, or in the case of registered agent that is a corporation or other business entity, its officers, directors, members, partners or persons serving in a similar capacity:

(i) Has failed to make application for registration as a commercial registered agent under W.S. 17-28-105 if applicable;

(ii) Has failed to maintain records as required by W.S. 17-28-107;

(iii) Cannot be served at the address of the registered office;

(iv) Has willfully violated or willfully failed to comply with any provision of this chapter; or

(v) Cannot be located at the address on the application provided to the secretary of state.

(b) A registered agent has complied with W.S. 17-28-107 if he has timely requested from the entity, either by certified letter or through an engagement letter or other similar document, that the required information be provided and be kept current within sixty (60) days of any change until the entity's first annual report is accepted for filing with the secretary of state. It shall be a defense to an action under paragraph (a)(ii) of this section if the registered agent notifies the secretary of state of the entity's failure to provide the required information or of the registered agent's belief that the information is inaccurate, and the registered agent resigns within sixty (60) days after the date the certified letter requesting information has been sent. No fee shall be assessed a registered agent resigning pursuant to this subsection.

(c) The secretary of state may deny or revoke the registration of a registered agent who has been convicted of any felony or has had an application for commercial registered agent denied or revoked, or in the case of a registered agent that is a corporation or other business entity, its officers, directors, members, partners or persons serving in a similar capacity have been convicted of any felony or have had an application for commercial registered agent denied or revoked.

(d) In any action pursuant to this section the prevailing party may recover costs of investigation, court costs and attorney's fees.

(e) It shall be a defense to any violation under this section if the agent, in the exercise of reasonable diligence could not have known that:

(i) The information maintained by the agent is inaccurate;

(ii) The information provided by the entity represented is inaccurate; or

(iii) An entity used the registered agent's identity or address without the registered agent's knowledge or consent.

(f) The secretary of state may deny registration, require enhanced recordkeeping and refuse to accept filings from any registered agent pursuant to this section without a contested case hearing. If a contested case hearing is requested, this authority shall only apply until the hearing is resolved.

(g) Any penalty imposed against a registered agent pursuant to this act shall be paid pursuant to the final order as issued by the secretary of state. If the penalty is not paid within sixty (60) days of the order, or according to an alternate schedule indicated in the order, the secretary of state may refuse all filings by a registered agent until the penalty is paid. In addition, in the case of a registered agent that is a corporation or other business entity, the secretary of state may administratively dissolve the entity or revoke its certificate of authority if the penalty is not paid as provided in this subsection.



17-28-110. Reinstatement after administrative dissolution or revocation of authority.

17-28-110. Reinstatement after administrative dissolution or revocation of authority.

(a) Except as otherwise provided by law for specific business entities, a business entity administratively dissolved or whose certificate of authority is revoked for violation of any provision of this chapter may apply to the secretary of state for reinstatement within two (2) years after the effective date of dissolution or revocation. Reinstatement may be denied by the secretary of state if the business entity has been the subject of secretary of state and law enforcement investigation pertaining to fraud or any other violation of state or federal law, or if there is other reason to believe the business entity was engaged in illegal operations.

(b) If the secretary of state determines that the business entity is in compliance with this chapter, he shall cancel the certificate of dissolution or revocation and prepare a certificate of reinstatement that recites his determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the business entity as provided in this chapter.

(c) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution or revocation and the business entity resumes carrying on its business as if the administrative dissolution or revocation had never occurred.

(d) Appeals of decisions of the secretary of state under this section may be made as provided in W.S. 17-16-1423.



17-28-111. Rules and regulations.

17-28-111. Rules and regulations.

The secretary of state shall have the power reasonably necessary to perform the duties required of him by this chapter. The secretary of state shall promulgate reasonable rules and regulations necessary to carry out the purposes of this chapter.






CHAPTER 29 - WYOMING LIMITED LIABILITYCOMPANY ACT

ARTICLE 1 - GENERAL PROVISIONS

17-29-101. Short title.

17-29-101. Short title.

This chapter may be cited as the "Wyoming Limited Liability Company Act".



17-29-102. Definitions.

17-29-102. Definitions.

(a) As used in this chapter:

(i) "Articles of organization" means the articles required by W.S. 17-29-201(b). The term includes the articles as amended or restated;

(ii) "Contribution" means any benefit provided by a person to a limited liability company:

(A) In order to become a member upon formation of the company and in accordance with an agreement between or among the persons that have agreed to become the initial members of the company;

(B) In order to become a member after formation of the company and in accordance with an agreement between the person and the company; or

(C) In the person's capacity as a member and in accordance with the operating agreement or an agreement between the member and the company.

(iii) "Debtor in bankruptcy" means a person that is the subject of:

(A) An order for relief under Title 11 of the United States Code or a successor statute of general application; or

(B) A comparable order under federal, state or foreign law governing insolvency.

(iv) "Designated office" means:

(A) The office of a registered agent that a limited liability company is required to designate and maintain under W.S. 17-28-101; or

(B) The principal office of a foreign limited liability company.

(v) "Distribution", except as otherwise provided in W.S. 17-29-405(g), means a transfer of money or other property from a limited liability company to another person on account of a transferable interest;

(vi) "Effective" with respect to a record required or permitted to be delivered to the secretary of state for filing under this article, means effective under W.S. 17-29-205(c);

(vii) "Foreign limited liability company" means an unincorporated entity formed under the law of a jurisdiction other than this state and denominated by that law as a limited liability company or which appears to the secretary of state to possess characteristics sufficiently similar to those of a limited liability company organized under this chapter;

(viii) "Limited liability company", except in the phrase "foreign limited liability company", means an entity formed under this chapter;

(ix) "Low profit limited liability company" means a limited liability company that has set forth in its articles of organization a business purpose that satisfies, and which limited liability company is at all times operated to satisfy, each of the following requirements:

(A) The entity significantly furthers the accomplishment of one (1) or more charitable or educational purposes within the meaning of section 170(c)(2)(B) of the Internal Revenue Code and would not have been formed but for the entity's relationship to the accomplishment of charitable or educational purposes;

(B) No significant purpose of the entity is the production of income or the appreciation of property provided, however, that the fact that an entity produces significant income or capital appreciation shall not, in the absence of other factors, be conclusive evidence of a significant purpose involving the production of income or the appreciation of property; and

(C) No purpose of the entity is to accomplish one (1) or more political or legislative purposes within the meaning of section 170(c)(2)(D) of the Internal Revenue Code.

(x) "Manager" means a person that under the operating agreement of a manager-managed limited liability company is responsible, alone or in concert with others, for performing the management functions stated in W.S. 17-29-407(c);

(xi) "Manager-managed limited liability company" means a limited liability company that qualifies under W.S. 17-29-407(a);

(xii) "Member" means a person that has become a member of a limited liability company under W.S. 17-29-401 and has not dissociated under W.S. 17-29-602;

(xiii) "Member-managed limited liability company" means a limited liability company that is not a manager-managed limited liability company;

(xiv) "Operating agreement" means the agreement, whether or not referred to as an operating agreement and whether oral, in a record, implied or in any combination thereof, of all the members of a limited liability company, including a sole member, concerning the matters described in W.S. 17-29-110(a). The term includes the agreement as amended or restated;

(xv) "Organizer" means a person that acts under W.S. 17-29-201 to form a limited liability company;

(xvi) "Person" means as defined by W.S. 8-1-102(a)(vi);

(xvii) "Principal office" means the principal executive office of a limited liability company or foreign limited liability company, whether or not the office is located in this state;

(xviii) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(xix) "Sign" or "signature" includes any manual, facsimile, conformed or electronic signature;

(xx) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States;

(xxi) "Transfer" includes an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift or transfer by operation of law;

(xxii) "Transferable interest" means the right, as originally associated with a person's capacity as a member, to receive distributions from a limited liability company in accordance with the operating agreement, whether or not the person remains a member or continues to own any part of the right;

(xxiii) "Transferee" means a person to which all or part of a transferable interest has been transferred, whether or not the transferor is a member.



17-29-103. Knowledge; notice.

17-29-103. Knowledge; notice.

(a) A person knows a fact when the person:

(i) Has actual knowledge of it; or

(ii) Is deemed to know it under paragraph (d)(i) of this section or law other than this chapter.

(b) A person has notice of a fact when the person:

(i) Has reason to know the fact from all of the facts known to the person at the time in question; or

(ii) Is deemed to have notice of the fact under paragraph (d)(ii) of this section.

(c) A person notifies another of a fact by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person knows the fact.

(d) A person that is not a member is deemed:

(i) To know of a limitation on authority to transfer real property as provided in W.S. 17-29-302(g); and

(ii) To have notice of a limited liability company's:

(A) Dissolution, ninety (90) days after articles of dissolution under W.S. 17-29-702(b)(ii)(A) and the limitation on the member's or manager's authority as a result of the statement of dissolution becomes effective;

(B) Reserved; and

(C) Merger, conversion, continuance, transfer or domestication, ninety (90) days after articles of merger, conversion, continuance, transfer or domestication under article 10 of this chapter become effective.



17-29-104. Nature, purpose and duration of limited liability company.

17-29-104. Nature, purpose and duration of limited liability company.

(a) A limited liability company is an entity distinct from its members.

(b) A limited liability company may have any lawful purpose, regardless of whether for profit.

(c) A limited liability company has perpetual duration.

(d) Limited liability companies may be organized under this chapter for any lawful purpose, except for the purpose of acting as a financial institution as described by W.S. 13-1-101(a)(ix) or acting as an insurer as defined in W.S. 26-1-102(a)(xvi).

(e) Nothing in this chapter shall be interpreted as precluding an individual whose occupation requires licensure under Wyoming law from forming a limited liability company if the applicable licensing statutes do not prohibit it and the licensing body does not prohibit it by rule or regulation adopted consistent with the appropriate licensing statute. No limited liability company may offer professional services or practice a profession except by and through its licensed members or licensed employees, each of whom shall retain his professional license in good standing and shall remain as fully liable and responsible for his professional activities, and subject to all rules, regulations, standards and requirements pertaining thereto, as though practicing individually rather than in a limited liability company.



17-29-105. Powers.

17-29-105. Powers.

A limited liability company has the capacity to sue and be sued in its own name and the power to do all things necessary or convenient to carry on its activities.



17-29-106. Governing law.

17-29-106. Governing law.

(a) The law of this state governs:

(i) The internal affairs of a limited liability company; and

(ii) The liability of a member as member and a manager as manager for the debts, obligations or other liabilities of a limited liability company.



17-29-107. Supplemental principles of law.

17-29-107. Supplemental principles of law.

Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.



17-29-108. Name.

17-29-108. Name.

(a) The words "limited liability company," or its abbreviations "LLC" or "L.L.C.," "limited company," or its abbreviations "LC" or "L.C.," "Ltd. liability company," "Ltd. liability co." or "limited liability co." shall be included in the name of every limited liability company formed under the provisions of this act except the name of a low profit limited liability company, as defined in W.S. 17-29-102(a)(ix) shall contain the abbreviations "L3C," "l3c," "low profit ltd. liability company," "low profit ltd. liability co." or "low profit limited liability co.". In addition, the limited liability company name may not:

(i) Contain a word or phrase which indicates or implies that it is organized for a purpose other than one (1) or more of the purposes contained in its articles of organization;

(ii) Be the same as, or deceptively similar to, any trademark or service mark registered in this state and shall be distinguishable upon the records of the secretary of state from other business names as provided in W.S. 17-16-401;

(iii) Contain a word or phrase which indicates or implies that it is organized under the Wyoming Business Corporation Act, the Wyoming Statutory Close Corporation Supplement or the Nonprofit Corporation Act.

(b) Nothing in this article shall prohibit the use of a tradename in accordance with applicable law.



17-29-109. Reservation of name.

17-29-109. Reservation of name.

(a) A person may reserve the exclusive use of the name of a limited liability company, including a fictitious or assumed name for a foreign limited liability company whose name is not available, by delivering an application to the secretary of state for filing. The application must state the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the name for which application has been made is available, it shall be reserved for the applicant's exclusive use for a one hundred twenty (120) day period.

(b) The owner of a name reserved for a limited liability company may transfer the reservation to another person by delivering to the secretary of state for filing a signed notice of the transfer which states the name and address of the transferee.



17-29-110. Operating agreement; scope, function and limitations.

17-29-110. Operating agreement; scope, function and limitations.

(a) Except as otherwise provided in subsections (b) and (c) of this section, the operating agreement governs all of the following:

(i) Relations among the members as members and between the members and the limited liability company;

(ii) The rights and duties under this chapter of a person in the capacity of manager;

(iii) The activities of the company and the conduct of those activities;

(iv) The means and conditions for amending the operating agreement;

(v) Management rights and voting rights of members;

(vi) Transferability of membership interests;

(vii) Distributions to members prior to dissolution;

(viii) All other aspects of the management of the limited liability company.

(b) To the extent the operating agreement does not otherwise provide for a matter described in subsection (a) of this section, this chapter governs the matter.

(c) An operating agreement shall not:

(i) Vary a limited liability company's capacity under W.S. 17-29-105 to sue and be sued in its own name;

(ii) Vary the law applicable under W.S 17-29-106;

(iii) Vary the power of the court under W.S. 17-29-204;

(iv) Reserved;

(v) Eliminate the contractual obligation of good faith and fair dealing under W.S. 17-29-409(d);

(vi) Unreasonably restrict the duties and rights stated in W.S. 17-29-410;

(vii) Vary the power of a court to decree dissolution in the circumstances specified in W.S. 17-29-701(a)(iv) and (v);

(viii) Vary the requirement to wind up a limited liability company's business as specified in W.S. 17-29-702(a) and (b)(i);

(ix) Unreasonably restrict the right of a member to maintain an action under article 9 of this chapter;

(x) Reserved; or

(xi) Reserved.



17-29-111. Operating agreement; effect on limited liability company and persons becoming members; preformation agreement.

17-29-111. Operating agreement; effect on limited liability company and persons becoming members; preformation agreement.

(a) A limited liability company is bound by and may enforce the operating agreement, whether or not the company has itself manifested assent to the operating agreement.

(b) A person that becomes a member of a limited liability company is deemed to assent to the operating agreement.

(c) Two (2) or more persons intending to become the initial members of a limited liability company may make an agreement providing that upon the formation of the company the agreement will become the operating agreement. One (1) person intending to become the initial member of a limited liability company may assent to terms providing that upon the formation of the company the terms will become the operating agreement.



17-29-112. Operating agreement; effect on third parties and relationship to records effective on behalf of limited liability company.

17-29-112. Operating agreement; effect on third parties and relationship to records effective on behalf of limited liability company.

(a) An operating agreement may specify that its amendment requires the approval of a person that is not a party to the operating agreement or the satisfaction of a condition. An amendment is ineffective if its adoption does not include the required approval or satisfy the specified condition.

(b) The obligations of a limited liability company and its members to a person in the person's capacity as a transferee or dissociated member are governed by the operating agreement. An amendment to the operating agreement made after a person becomes a transferee or dissociated member is effective with regard to any debt, obligation or other liability of the limited liability company or its members to the person in the person's capacity as a transferee or dissociated member.

(c) If a record that has been delivered by a limited liability company to the secretary of state for filing and has become effective under this chapter contains a provision that would be ineffective under W.S. 17-29-110(c) if contained in the operating agreement, the provision is likewise ineffective in the record.

(d) Subject to subsection (c) of this section, if a record that has been delivered by a limited liability company to the secretary of state for filing and has become effective under this chapter conflicts with a provision of the operating agreement:

(i) The operating agreement prevails as to members, dissociated members, transferees and managers; and

(ii) The record prevails as to other persons to the extent they reasonably rely on the record.



17-29-113. Registered office and registered agent to be maintained.

17-29-113. Registered office and registered agent to be maintained.

(a) Each limited liability company shall have and continuously maintain in this state:

(i) A registered office as provided in W.S. 17-28-101 through 17-28-111;

(ii) A registered agent as provided in W.S. 17-28-101 through 17-28-111.

(b) The provisions of W.S. 17-28-101 through 17-28-111 shall apply to all limited liability companies.






ARTICLE 2 - FORMATION, ARTICLES OFORGANIZATION AND OTHER FILINGS

17-29-201. Formation of limited liability company; articles of organization.

17-29-201. Formation of limited liability company; articles of organization.

(a) One (1) or more persons may act as organizers to form a limited liability company by signing and delivering to the secretary of state for filing articles of organization.

(b) Articles of organization shall state:

(i) The name of the limited liability company, which must comply with W.S. 17-29-108;

(ii) The street address of the limited liability company's initial registered office and the name of its initial registered agent at that office; and

(iii) Reserved.

(c) The articles of organization shall be accompanied by a written consent to appointment signed by the registered agent.

(d) Subject to W.S. 17-29-112(c), articles of organization may also contain statements as to matters other than those required by subsection (b) of this section. However, a statement in articles of organization is not effective as a statement of authority.

(e) The following rules apply:

(i) A limited liability company is formed when the articles of organization become effective, unless the articles state a delayed effective date pursuant to W.S. 17-29-205(c);

(ii) If the articles state a delayed effective date, a limited liability company is not formed if, before the articles take effect, a statement of cancellation is signed and delivered to the secretary of state for filing and the secretary of state files the articles;

(iii) Subject to any delayed effective date and except in a proceeding by this state to dissolve a limited liability company, the filing of the articles of organization by the secretary of state is conclusive proof that the organizer satisfied all conditions to the formation of a limited liability company.



17-29-202. Amendment or restatement of articles of organization.

17-29-202. Amendment or restatement of articles of organization.

(a) Articles of organization may be amended or restated at any time. Articles of organization shall be amended when:

(i) There is a change in the name of the limited liability company;

(ii) There is a false or erroneous statement in the articles of organization.

(b) To amend its articles of organization, a limited liability company must deliver to the secretary of state for filing an amendment stating:

(i) The name of the company;

(ii) The date of filing of its articles of organization; and

(iii) The changes the amendment makes to the articles as most recently amended or restated.

(c) To restate its articles of organization, a limited liability company shall deliver to the secretary of state for filing a restatement, designated as such in its heading, stating:

(i) In the heading or an introductory paragraph, the company's present name and the date of the filing of the company's initial articles of organization; and

(ii) The changes the restatement makes to the articles as most recently amended or restated.

(d) Subject to W.S. 17-29-112(c) and 17-29-205(c), an amendment to or restatement of articles of organization is effective when delivered for filing with the secretary of state.

(e) If a member of a member-managed limited liability company, or a manager of a manager-managed limited liability company, knows that any information in filed articles of organization was inaccurate when the articles were filed or has become inaccurate owing to changed circumstances, the member or manager shall promptly:

(i) Cause the articles to be amended; or

(ii) If appropriate, deliver to the secretary of state for filing a statement of correction under W.S. 17-28-102 or a statement of correction under W.S. 17-29-206.



17-29-203. Signing of records to be delivered for filing to secretary of state.

17-29-203. Signing of records to be delivered for filing to secretary of state.

(a) A record delivered to the secretary of state for filing pursuant to this chapter shall be signed as follows:

(i) Except as otherwise provided in paragraphs (ii) through (iv) of this subsection, a record signed on behalf of a limited liability company shall be signed by a person authorized by the company;

(ii) A limited liability company's initial articles of organization shall be signed by at least one (1) person acting as an organizer;

(iii) Reserved;

(iv) A record filed on behalf of a dissolved limited liability company that has no members shall be signed by the person winding up the company's activities under W.S. 17-29-702(c) or a person appointed under W.S. 17-29-702(d) to wind up those activities;

(v) A statement of cancellation under W.S. 17-29-201(d)(ii) shall be signed by each organizer that signed the initial articles of organization, but a personal representative of a deceased or incompetent organizer may sign in the place of the decedent or incompetent;

(vi) A statement of denial by a person under W.S. 17-29-303 shall be signed by that person; and

(vii) Any other record shall be signed by the person on whose behalf the record is delivered to the secretary of state.

(b) Any record filed under this chapter may be signed by an agent.



17-29-204. Signing and filing pursuant to judicial order.

17-29-204. Signing and filing pursuant to judicial order.

(a) If a person required by this chapter to sign a record or deliver a record to the secretary of state for filing under this chapter does not do so, any other person that is aggrieved may petition the appropriate court to order:

(i) The person to sign the record;

(ii) The person to deliver the record to the secretary of state for filing; or

(iii) The secretary of state to file the record unsigned.

(b) If a petitioner under subsection (a) of this section is not the limited liability company or foreign limited liability company to which the record pertains, the petitioner shall make the company a party to the action.



17-29-205. Delivery to and filing of records by secretary of state; effective time and date.

17-29-205. Delivery to and filing of records by secretary of state; effective time and date.

(a) A record authorized or required to be delivered to the secretary of state for filing under this chapter shall be captioned to describe the record's purpose, be in a medium permitted by the secretary of state, and be delivered to the secretary of state. If the filing fees required by this act or other law and any past due fees, taxes or penalties have been paid, unless the secretary of state determines that a record does not comply with the filing requirements of this chapter, the secretary of state shall file the record and:

(i) For a statement of denial under W.S. 17-29-303, send a copy of the filed statement and a receipt for the fees to the person on whose behalf the statement was delivered for filing and to the limited liability company; and

(ii) For all other records, send a copy of the filed record and a receipt for the fees to the person on whose behalf the record was filed.

(b) Upon request and payment of the requisite fee, the secretary of state shall send to the requester a certified copy of a requested record.

(c) Except as otherwise provided in W.S. 17-28-103 and 17-29-206, a record delivered to the secretary of state for filing under this article shall be effective as provided in W.S. 17-16-123.



17-29-206. Correcting filed record.

17-29-206. Correcting filed record.

(a) A limited liability company or foreign limited liability company may deliver to the secretary of state for filing a statement of correction to correct a record previously delivered by the company to the secretary of state and filed by the secretary of state, if at the time of filing the record contained inaccurate information or was defectively signed.

(b) A statement of correction under subsection (a) of this section may not state a delayed effective date and shall:

(i) Describe the record to be corrected, including its filing date, or attach a copy of the record as filed;

(ii) Specify the inaccurate information and the reason it is inaccurate or the manner in which the signing was defective; and

(iii) Correct the defective signature or inaccurate information.

(c) When filed by the secretary of state, a statement of correction under subsection (a) of this section is effective retroactively as of the effective date of the record the statement corrects, but the statement is effective when filed:

(i) For the purposes of W.S. 17-29-103(d); and

(ii) As to persons that previously relied on the uncorrected record and would be adversely affected by the retroactive effect.



17-29-207. Liability for inaccurate information in filed record.

17-29-207. Liability for inaccurate information in filed record.

(a) If a record delivered to the secretary of state for filing under this chapter and filed by the secretary of state contains inaccurate information, a person that suffers a loss by reliance on the information may recover damages for the loss from:

(i) A person that signed the record, or caused another to sign it on the person's behalf, and knew the information to be inaccurate at the time the record was signed; and

(ii) Subject to subsection (b) of this section, a member of a member-managed limited liability company or the manager of a manager-managed limited liability company, if:

(A) The record was delivered for filing on behalf of the company; and

(B) The member or manager had notice of the inaccuracy for a reasonably sufficient time before the information was relied upon so that, before the reliance, the member or manager reasonably could have:

(I) Effected an amendment under W.S. 17-29-202;

(II) Filed a petition under W.S. 17-29-204; or

(III) Delivered to the secretary of state for filing a statement of correction under W.S. 17-28-102 or a statement of correction under W.S. 17-29-206.

(b) To the extent that the operating agreement of a member-managed limited liability company expressly relieves a member of responsibility for maintaining the accuracy of information contained in records delivered on behalf of the company to the secretary of state for filing under this chapter and imposes that responsibility on one (1) or more other members, the liability stated in paragraph (a)(ii) of this section applies to those other members and not to the member that the operating agreement relieves of the responsibility.

(c) An individual who signs a record authorized or required to be filed under this chapter affirms under penalty of perjury that the information stated in the record is accurate.



17-29-208. Certificate of existence or authorization.

17-29-208. Certificate of existence or authorization.

(a) The secretary of state, upon request and payment of the requisite fee, shall furnish to any person a certificate of existence for a limited liability company if the records filed in the office of the secretary of state show that the company has been formed under W.S. 17-29-201 and the secretary of state has not filed articles of dissolution pertaining to the company. A certificate of existence shall state:

(i) The company's name;

(ii) That the company was duly formed under the laws of this state and the date of formation;

(iii) Whether all fees, taxes and penalties due under this chapter or other law to the secretary of state have been paid;

(iv) Whether the company's most recent annual report required by W.S. 17-29-209 has been filed by the secretary of state;

(v) Whether the secretary of state has administratively dissolved the company;

(vi) Whether the company has delivered to the secretary of state for filing articles of dissolution;

(vii) Reserved; and

(viii) Other facts of record in the office of the secretary of state which are specified by the person requesting the certificate.

(b) Subject to any qualification stated in the certificate, a certificate of existence or certificate of authorization issued by the secretary of state is conclusive evidence that the limited liability company is in existence.



17-29-209. Annual report for secretary of state.

17-29-209. Annual report for secretary of state.

(a) Every limited liability company organized under the laws of this state and every foreign limited liability company which obtains the right to transact and carry on business within this state shall file with the secretary of state on or before the first day of the month of organization of every year a certification, under the penalty of perjury, by its treasurer or other fiscal agent setting forth its capital, property and assets located and employed in the state of Wyoming. The statement shall give the address of its principal office. On or before the first day of the month of organization of every year the limited liability company or foreign limited liability company shall pay to the secretary of state in addition to all other statutory taxes and fees a license fee based upon the sum of its capital, property and assets reported, of fifty dollars ($50.00) or two-tenths of one mill on the dollar ($.0002), whichever is greater.

(b) The provisions of subsection (a) of this section shall be modified as follows:

(i) Any limited liability company or foreign limited liability company engaged in the public calling of carrying goods, passengers or information interstate is not required to comply with the provisions of subsection (a) of this section except to the extent of capital, property and assets used in intrastate business in this state;

(ii) The value of all mines and mining claims from which gold, silver and other precious metals, soda, saline, coal, mineral oil or other valuable deposit, is or shall be produced is deemed equivalent to the assessed value of the gross product thereof, for the previous year;

(iii) The assessed value of any property shall be its actual value.

(c) Financial information in the annual report shall be current as of the end of the limited liability company's or foreign limited liability company's fiscal year immediately preceding the date the annual report is executed on behalf of the company. All other information in the annual report shall be current as of the date the annual report is executed on behalf of the company.

(d) If an annual report does not contain the information required by this section, the secretary of state shall promptly notify the reporting domestic or foreign limited liability company in writing and return the report to it for correction.

(e) Every limited liability company or foreign limited liability company registered or authorized to do business in the state of Wyoming shall preserve for three (3) years at its principal place of business, suitable records and books as may be necessary to determine the amount of fee for which it is liable under this section. All records and books shall be available for examination by the secretary of state or his designee during regular business hours except as arranged by mutual consent.



17-29-210. Fees; annual fee.

17-29-210. Fees; annual fee.

(a) The secretary of state shall charge and collect fees from limited liability companies and foreign limited liability companies for:

(i) Filing the original articles of organization or issuing a certificate of authority for a foreign limited liability company, one hundred dollars ($100.00);

(ii) For amending the articles of organization, a filing fee of fifty dollars ($50.00);

(iii) An annual fee accompanying the report required in W.S. 17-29-209, due and payable on or before the date of the filing under W.S. 17-29-209;

(iv) Filing, service and copying fees for those services provided by his office for which a fee is not otherwise established. A fee shall not exceed the cost of providing the service.

(b) Except for articles of organization, any document to be filed with the secretary of state shall be signed by the member, members, manager, managers or other authorized individual as set forth in the operating agreement. A person signing a document, including the articles of organization, he knows is false in any material respect with intent that the document be delivered to the secretary of state for filing under this act is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000.00), by imprisonment for not more than six (6) months, or both.

(c) Any foreign limited liability company transacting business in this state without qualifying is subject to the penalties provided by W.S. 17-16-1502(d).






ARTICLE 3 - RELATIONS OF MEMBERS AND MANAGERSTO PERSONS DEALING WITH LIMITED LIABILITY COMPANY

17-29-301. No agency power of member as member.

17-29-301. No agency power of member as member.

(a) A member is not an agent of a limited liability company solely by reason of being a member.

(b) A person's status as a member does not prevent or restrict law other than this chapter from imposing liability on a limited liability company because of the person's conduct.



17-29-302. Statement of authority.

17-29-302. Statement of authority.

(a) A limited liability company may deliver to the secretary of state for filing a statement of authority. The statement:

(i) Shall include the name of the company and the street and mailing addresses of its designated office;

(ii) With respect to any position that exists in or with respect to the company, may state the authority, or limitations on the authority, of all persons holding the position to:

(A) Execute an instrument transferring real property held in the name of the company; or

(B) Enter into other transactions on behalf of, or otherwise act for or bind, the company; and

(iii) May state the authority, or limitations on the authority, of a specific person to:

(A) Execute an instrument transferring real property held in the name of the company; or

(B) Enter into other transactions on behalf of, or otherwise act for or bind, the company.

(b) To amend or cancel a statement of authority filed by the secretary of state under W.S. 17-29-205(a), a limited liability company shall deliver to the secretary of state for filing an amendment or cancellation stating:

(i) The name of the company;

(ii) The street and mailing addresses of the company's designated office;

(iii) The caption of the statement being amended or cancelled and the date the statement being affected became effective; and

(iv) The contents of the amendment or a declaration that the statement being affected is cancelled.

(c) A statement of authority affects only the power of a person to bind a limited liability company to persons that are not members.

(d) Subject to subsection (c) of this section and W.S. 17-29-103(d) and except as otherwise provided in subsections (f), (g) and (h) of this section, a limitation on the authority of a person or a position contained in an effective statement of authority is not by itself evidence of knowledge or notice of the limitation by any person.

(e) Subject to subsection (c) of this section, a grant of authority not pertaining to transfers of real property and contained in an effective statement of authority is conclusive in favor of a person that gives value in reliance on the grant, except to the extent that when the person gives value:

(i) The person has knowledge to the contrary;

(ii) The statement has been cancelled or restrictively amended under subsection (b) of this section; or

(iii) A limitation on the grant is contained in another statement of authority that became effective after the statement containing the grant became effective.

(f) Subject to subsection (c) of this section, an effective statement of authority that grants authority to transfer real property held in the name of the limited liability company and that is recorded by certified copy in the office for recording transfers of the real property is conclusive in favor of a person that gives value in reliance on the grant without knowledge to the contrary, except to the extent that when the person gives value:

(i) The statement has been cancelled or restrictively amended under subsection (b) of this section and a certified copy of the cancellation or restrictive amendment has been recorded in the office for recording transfers of the real property; or

(ii) A limitation on the grant is contained in another statement of authority that became effective after the statement containing the grant became effective and a certified copy of the later effective statement is recorded in the office for recording transfers of the real property.

(g) Subject to subsection (c) of this section, if a certified copy of an effective statement containing a limitation on the authority to transfer real property held in the name of a limited liability company is recorded in the office for recording transfers of that real property, all persons are deemed to know of the limitation.

(h) Subject to subsection (j) of this section, an effective statement of dissolution or termination is a cancellation of any filed statement of authority for the purposes of subsection (f) of this section and is a limitation on authority for the purposes of subsection (g) of this section.

(j) After a statement of dissolution becomes effective, a limited liability company may deliver to the secretary of state for filing and, if appropriate, may record a statement of authority that is designated as a post dissolution statement of authority. The statement operates as provided in subsections (f) and (g) of this section.

(k) Unless earlier cancelled, an effective statement of authority is cancelled by operation of law five (5) years after the date on which the statement, or its most recent amendment, becomes effective. This cancellation operates without need for any recording under subsection (f) or (g) of this section.

(m) An effective statement of denial operates as a restrictive amendment under this section and may be recorded by certified copy for the purposes of paragraph (f)(i) of this section.



17-29-303. Statement of denial.

17-29-303. Statement of denial.

(a) A person named in a filed statement of authority granting that person authority may deliver to the secretary of state for filing a statement of denial that:

(i) Provides the name of the limited liability company and the caption of the statement of authority to which the statement of denial pertains; and

(ii) Denies the grant of authority.



17-29-304. Liability of members and managers.

17-29-304. Liability of members and managers.

(a) The debts, obligations or other liabilities of a limited liability company, whether arising in contract, tort or otherwise:

(i) Are solely the debts, obligations or other liabilities of the company; and

(ii) Do not become the debts, obligations or other liabilities of a member or manager solely by reason of the member acting as a member or manager acting as a manager.

(b) The failure of a limited liability company to observe any particular formalities relating to the exercise of its powers or management of its activities is not a ground for imposing liability on the members or managers for the debts, obligations or other liabilities of the company.












TITLE 18 - Counties

CHAPTER 1 - Generally

ARTICLE 1 - COUNTY BOUNDARIES

18-1-101. Counties named, boundaries.

18-1-101. Counties named, boundaries.

(a) Albany county is that portion of the state of Wyoming within the following boundaries: commencing at a point on the south boundary of Wyoming, where a line projected south from the north one-quarter corner of section six (6), township twelve (12) north, range seventy (70) west, through the centers of sections and through one-quarter corners intersects said boundary; thence north to the north one-quarter corner of section six (6), township twelve (12) north, range seventy (70) west; thence along the third (3rd) standard parallel to the south one-quarter corner of section thirty-one (31), township thirteen (13) north, range seventy (70) west; thence north, through the centers of sections and through one-quarter corners to the north one-quarter corner of section six (6), township sixteen (16) north, range seventy (70) west; thence along the fourth (4th) standard parallel to the south one-quarter of section thirty-one (31), township seventeen (17) north, range seventy (70) west; thence north through the centers of sections, and through one-quarter corners, to the north one-quarter corner of section six (6), township twenty (20) north, range seventy (70) west; thence along the fifth (5th) standard parallel to the southeast corner of section thirty-one (31), township twenty-one (21) north, range seventy (70) west; thence north along section lines to the northeast corner of section six (6), township twenty-four (24) north, range seventy (70) west; thence along the sixth (6th) standard parallel to the southeast corner of section thirty-one (31), township twenty-five (25) north, range seventy (70) west; thence north along section lines to the northeast corner of section six (6), township twenty-eight (28) north, range seventy (70) west; thence west along the township line between townships twenty-eight (28) and twenty-nine (29) north, to the north quarter corner of section two (2), township twenty-eight (28) north, range seventy-one (71) west; thence south through the center of section two (2) to the south quarter corner of said section two (2); thence west along section line to the northwest corner of section eleven (11), township twenty-eight (28) north, range seventy-one (71) west; thence south along section line to the southwest corner of section eleven (11), township twenty-eight (28) north, range seventy-one (71) west; thence west along section line to the north quarter corner of section fifteen (15), township twenty-eight (28) north, range seventy-one (71) west; thence south to the south quarter corner of section twenty-two (22), township twenty-eight (28) north, range seventy-one (71) west; thence west along section line to northwest corner of section twenty-seven (27), township twenty-eight (28) north, range seventy-one (71) west; thence south on section line to the southwest corner of section ten (10), township twenty-seven (27) north, range seventy-one (71) west; thence west along section line to the northwest corner of section sixteen (16), township twenty-seven (27) north, range seventy-one (71) west; thence south along section lines to the southwest corner of section twenty-one (21), township twenty-seven (27) north, range seventy-one (71) west; thence west along section lines to south quarter corner of section nineteen (19), township twenty-seven (27) north, range seventy-two (72) west; thence north along center section line to the center of section nineteen (19), township twenty-seven (27) north, range seventy-two (72) west; thence west along center section lines to southeast corner of the southwest quarter (SW 1/4) of northeast quarter (NE 1/4) of section twenty-one (21), township twenty-seven (27) north, range seventy-three (73) west; thence north on subdivision line to northeast corner of northwest quarter (NW 1/4) of the northeast quarter (NE 1/4) of section twenty-one (21), township twenty-seven (27) north, range seventy-three (73) west; thence west along section line to southeast corner of section seventeen (17), township twenty-seven (27) north, range seventy-three (73) west; thence north along section line to northeast corner of section twenty-nine (29), township twenty-eight (28) north, range seventy-three (73) west; thence east along section line to southeast corner of section twenty-two (22), township twenty-eight (28) north, range seventy-three (73) west; thence north to northeast corner of section fifteen (15), township twenty-eight (28) north, range seventy-three (73) west; thence east along section line to the southeast corner of section eleven (11), township twenty-eight (28) north, range seventy-three (73) west; thence north along section lines to northeast corner of section two (2), township twenty-eight (28) north, range seventy-three (73) west; thence west along the seventh (7th) standard parallel to the north quarter corner of section four (4), township twenty-eight (28) north, range seventy-seven (77) west; thence south through the centers of sections and through one-quarter corners to the south one-quarter corner of section thirty-three (33), township twenty-five (25) north, range seventy-seven (77) west; thence along the sixth (6th) standard parallel to the northeast corner of section five (5), township twenty-four (24) north, range seventy-seven (77) west; thence south along section lines to the southeast corner of section thirty-two (32), township twenty-one (21) north, range seventy-seven (77) west; thence along the fifth (5th) standard parallel to the north one-quarter corner of section five (5), township twenty (20) north, range seventy-seven (77) west; thence south through the centers of sections and through one-quarter corners to the south one-quarter corner of section thirty-two (32), township seventeen (17) north, range seventy-seven (77) west; thence west along the fourth (4th) standard parallel to the northwest corner of section six (6), township sixteen (16) north, range seventy-nine (79) west; thence south on the range line between ranges seventy-nine (79) and eighty (80) west, to the third (3rd) standard parallel; thence along the third (3rd) standard parallel to the northwest corner of section six (6), township twelve (12) north, range seventy-nine (79) west; thence south along the range line between ranges seventy-nine (79) and eighty (80) west, to the south boundary of the state of Wyoming; thence east along said south boundary of the state of Wyoming to the point of beginning.

(b) Big Horn county is that portion of the state of Wyoming within the following boundaries: beginning at the southeast corner of section thirty-six (36), township forty-nine (49) north, range eighty-six (86) west; thence north along the range line between ranges eighty-five (85) and eighty-six (86) west to the intersection of the said range line with the line along the divide between the Big Horn River and the streams flowing easterly from the Big Horn Mountains; thence northerly and northwesterly along said divide to the northern boundary of the state of Wyoming; thence west along the northern boundary of the state of Wyoming to the point of intersection between said boundary and the range line between ranges ninety-seven (97) and ninety-eight (98) west; thence south along said range line to the fourteenth (14th) standard parallel; thence along said fourteenth (14th) standard parallel to the northwest corner of section six (6), township fifty-six (56) north, range ninety-seven (97) west; thence south along the range line between ranges ninety-seven (97) and ninety-eight (98) west to the southwest corner of section thirty-one (31), township fifty-three (53) north, range ninety-seven (97) west; thence along the thirteenth (13th) standard parallel to the northwest corner of section six (6), township fifty-two (52) north, range ninety-seven (97) west; thence south along the range line between ranges ninety-seven (97) and ninety-eight (98) west to the southwest corner of section thirty-one (31), township forty-nine (49) north, range ninety-seven (97) west; thence east along the twelfth (12th) standard parallel to the point of beginning.

(c) Campbell county is that portion of the state of Wyoming within the following boundaries: commencing at a point on the northern boundary of the state of Wyoming where the range line between ranges sixty-eight (68) and sixty-nine (69) west intersects said boundary; thence west along said northern boundary of the state of Wyoming to a point where it is intersected by a line projected north, through the centers of sections and through one-quarter corners, from the south one-quarter corner of section thirty-three (33), township fifty-seven (57) north, range seventy-six (76) west; thence south through centers of sections and through one-quarter corners to the south-one-quarter corner of section thirty-three (33), township fifty-seven (57) north, range seventy-six (76) west; thence along the fourteenth (14th) standard parallel to the north one-quarter corner of section four (4), township fifty-six (56) north, range seventy-six (76) west; thence south through the centers of sections and through one-quarter corners to the south one-quarter corner of section thirty-three (33), township fifty-three (53) north, range seventy-six (76) west; thence along the thirteenth (13th) standard parallel to the northwest corner of section four (4), township fifty-two (52) north, range seventy-six (76) west; thence south along section lines to the southwest corner of section thirty-three (33), township forty-nine (49) north, range seventy-six (76) west; thence along the twelfth (12th) standard parallel to the northwest corner of section four (4), township forty-eight (48) north, range seventy-six (76) west; thence south along section lines to the southwest corner of section thirty-three (33), township forty-five (45) north, range seventy-six (76) west; thence along the eleventh (11th) standard parallel to the north one-quarter corner of section five (5), township forty-four (44) north, range seventy-six (76) west; thence south through the centers of sections and through one-quarter corners to the center of section twenty-nine (29), township forty-one (41) north, range seventy-six (76) west; thence east through the centers of sections and through one-quarter corners to the east one-quarter corner of section twenty-five (25), township forty-one (41) north, range sixty-nine (69) west; thence north along the range line between ranges sixty-eight (68) and sixty-nine (69) west to the northeast corner of section one (1), township forty-four (44) north, range sixty-nine (69) west; thence along the eleventh (11th) standard parallel to the southeast corner of section thirty-six (36), township forty-five (45) north, range sixty-nine (69) west; thence north along the range line between ranges sixty-eight (68) and sixty-nine (69) west to the northeast corner of section one (1), township forty-eight (48) north, range sixty-nine (69) west; thence along the twelfth (12th) standard parallel to the southeast corner of section thirty-six (36), township forty-nine (49) north, range sixty-nine (69) west; thence north along the range line between ranges sixty-eight (68) and sixty-nine (69) west to the northeast corner of section one (1), township fifty-two (52) north, range sixty-nine (69) west; thence along the thirteenth (13th) standard parallel to the southeast corner of section thirty-six (36), township fifty-three (53) north, range sixty-nine (69) west; thence north along the range line between ranges sixty-eight (68) and sixty-nine (69) west to the northeast corner of section one (1), township fifty-six (56) north, range sixty-nine (69) west; thence along the fourteenth (14th) standard parallel to the southeast corner of section thirty-six (36), township fifty-seven (57) north, range sixty-nine (69) west; thence north along the range line between ranges sixty-eight (68) and sixty-nine (69) west to the point of beginning.

(d) Carbon county is that portion of the state of Wyoming within the following boundaries: commencing at a point on the south boundary of the state of Wyoming where the range line between ranges seventy-nine (79) and eighty (80) west intersects said boundary; thence north to the third (3rd) standard parallel; thence along said third (3rd) standard parallel to the southwest corner of section thirty-one (31), township thirteen (13) north, range seventy-nine (79) west; thence north on the range line between ranges seventy-nine (79) and eighty (80) west, to the northwest corner of section six (6), township sixteen (16) north, range seventy-nine (79) west; thence east along the fourth (4th) standard parallel to the south one-quarter corner of section thirty-two (32), township seventeen (17) north, range seventy-seven (77) west; thence north through the centers of sections and through one-quarter corners to the north one-quarter corner of section five (5), township twenty (20) north, range seventy-seven (77) west; thence along the fifth (5th) standard parallel to the southeast corner of section thirty-two (32), township twenty-one (21) north, range seventy-seven (77) west; thence north along section lines to the northeast corner of section five (5), township twenty-four (24) north, range seventy-seven (77) west; thence along the sixth (6th) standard parallel to the south one-quarter corner of section thirty-three (33), township twenty-five (25) north, range seventy-seven (77) west; thence north through the centers of sections and through one-quarter corners to the north one-quarter corner of section four (4), township twenty-eight (28) north, range seventy-seven (77) west; thence west along the seventh (7th) standard parallel to the northwest corner of section six (6), township twenty-eight (28) north, range eighty-nine (89) west; thence; south on the line between ranges eighty-nine (89) and ninety (90) west to the southeast corner of section thirty-six (36), township twenty-five (25) north, range ninety (90) west; thence along the sixth (6th) standard parallel to the northwest corner of section six (6), township twenty-four (24) north, range eighty-nine (89) west; thence south along the range line between ranges eighty-nine (89) and ninety (90) west to the southeast corner of section thirty-six (36), township twenty-one (21) north, range ninety (90) west; thence along the fifth (5th) standard parallel to the northeast corner of section three (3), township twenty (20) north, range ninety (90) west; thence south along section lines to the southeast corner of section thirty-four (34), township twenty (20) north, range ninety (90) west; thence west along the township line between townships nineteen (19) and twenty (20) north, to the northwest corner of section six (6), township nineteen (19) north, range ninety-three (93) west; thence south along the range line between ranges ninety-three (93) and ninety-four (94) west to the southwest corner of section thirty-one (31), township seventeen (17) north, range ninety-three (93) west; thence along the fourth (4th) standard parallel to the northwest corner of section six (6), township sixteen (16) north, range ninety-three (93) west; thence south on the range line between ranges ninety-three (93) and ninety-four (94) west to the third (3rd) standard parallel; thence along the third (3rd) standard parallel to the northwest corner of section six (6), township twelve (12) north, range ninety-three (93) west; thence south on the range line between ranges ninety-three (93) and ninety-four (94) west to the southern boundary of the state of Wyoming; thence east along the said southern boundary of the state of Wyoming to the point of beginning.

(e) Converse county is that portion of the state of Wyoming within the following boundaries: beginning at the east one-quarter corner of section twenty-eight (28), township forty-one (41) north, range sixty-seven (67) west; thence west through the centers of sections and through one-quarter corners to the center of section twenty-six (26), township forty-one (41) north, range seventy-seven (77) west; thence south to the south one-quarter corner of section thirty-five (35), township forty-one (41) north, range seventy-seven (77) west; thence along the tenth (10th) standard parallel to the northeast corner of section three (3), township forty (40) north, range seventy-seven (77) west; thence south along section lines to the southeast corner of section thirty-four (34), township thirty-seven (37) north, range seventy-seven (77) west; thence along the ninth (9th) standard parallel to the north one-quarter corner of section three (3), township thirty-six (36) north, range seventy-seven (77) west; thence south through the centers of sections and through one-quarter corners to the north one-quarter corner of section thirty-four (34), township thirty-three (33) north, range seventy-seven (77) west; thence south on center line of section thirty-four (34) to the southwest corner of lot one (1), section thirty-four (34), thence west on the north line of tract forty-four (44), section thirty-four (34), to the northwest corner thereof, thence south on the west line of tract forty-four (44), section thirty-four (34), township thirty-three (33) north, range seventy-seven (77) west, to the southwest corner thereof; thence south along the east line of lots eleven (11), thirteen (13), fourteen (14), eighteen (18) and tract fifty-two (52), section four (4), township thirty-two (32) north, range seventy-seven (77) west; thence south along the east line of tract fifty-two (52), lots three (3), four (4), six (6), and tract fifty-nine (59), section nine (9); thence south along the east line of tract fifty-nine (59) and lot three (3) to the southwest corner of tract fifty-eight (58), thence east on south line of tract fifty-eight (58) to the northwest corner of lot four (4), thence south on the east line of lot three (3), section sixteen (16); thence south along the east line of lots one (1), two (2), three (3), four (4), section twenty-one (21); thence south along the east line of lot four (4) to the point of intersection on the north boundary of lot "A", tract seventy-eight (78), thence east along the north boundary of lot "A" to the northeast corner thereof, thence south along the east line of lot "A" to the southeast corner thereof, thence west along the south line of lot "A" to the southwest corner of lot "A", tract seventy-eight (78); thence south along the west line of lots three (3), four (4), five (5), section twenty-eight (28); thence south on the west line of lot one (1), section thirty-three (33) to the northeast corner of tract ninety-seven (97) "B", thence east along the north line of lot "A", tract ninety-seven (97) to the northeast corner thereof, thence south on the east line of tract ninety-seven (97) to the southeast corner thereof, thence west on the south line of tract ninety-seven (97) to the east line of lot six (6), thence south on the east line lot six (6) to the township line, all being in township thirty-two (32) north, range seventy-seven (77) west; thence west on the township line to the north one-quarter corner of section four (4), township thirty-one (31) north, range seventy-seven (77) west; thence south through the centers of sections and through one-quarter corners to the south one-quarter corner of section thirty-three (33), township twenty-nine (29) north, range seventy-seven (77) west; thence east on the township line between township twenty-eight (28) and twenty-nine (29) north to the northwest corner of section one (1), township twenty-eight (28) north, range seventy-three (73) west; thence south on section lines to southwest corner of section twelve (12), township twenty-eight (28) north, range seventy-three (73) west; thence west along section line to northwest corner of section fourteen (14), township twenty-eight (28) north, range seventy-three (73) west; thence south along section line to southwest corner of section twenty-three (23), township twenty-eight (28) north, range seventy-three (73) west; thence west along section line to northwest corner of section twenty-eight (28) in township twenty-eight (28) north, range seventy-three (73) west; thence south along section lines to southwest corner of section sixteen (16), township twenty-seven (27) north, range seventy-three (73) west; thence east along section line to northwest corner of northeast quarter (NE 1/4) of northeast quarter (NE 1/4) of section twenty-one (21), township twenty-seven (27) north, range seventy-three (73) west; thence south along subdivision lines to southwest corner of southeast quarter (SE 1/4) of northeast quarter (NE 1/4) of section twenty-one (21), township twenty-seven (27) north, range seventy-three (73) west; thence east along center of sections to center of section nineteen (19), township twenty-seven (27) north, range seventy-two (72) west; thence south along center section line to south quarter corner of section nineteen (19), township twenty-seven (27) north, range seventy-two (72) west; thence east along section lines to southeast corner of section twenty (20), township twenty-seven (27) north, range seventy-one (71) west; thence north along section lines to southwest corner of section nine (9), township twenty-seven (27) north, range seventy-one (71) west; thence east along section line to southeast corner of section nine (9), township twenty-seven (27) north, range seventy-one (71) west; thence north along section lines to southwest corner of section twenty-two (22), township twenty-eight (28) north, range seventy-one (71) west; thence east along section line to south quarter corner of section twenty-two (22), township twenty-eight (28) north, range seventy-one (71) west; thence north along center of sections to north quarter corner of section fifteen (15), township twenty-eight (28) north, range seventy-one (71) west; thence east along section lines to southeast corner of section ten (10), township twenty-eight (28) north, range seventy-one (71) west; thence north along section lines to northeast corner of section ten (10), township twenty-eight (28) north, range seventy-one (71) west; thence east on section lines to south quarter corner of section two (2), township twenty-eight (28) north, range seventy-one (71) west; thence north through center of sections to the north quarter corner of section two (2), township twenty-eight (28) north, range seventy-one (71) west; thence east along the seventh (7th) standard parallel between townships twenty-eight (28) and twenty-nine (29) north, to the southeast corner of section thirty-one (31), township twenty-nine (29) north, range seventy (70) west; thence north along section lines to the northeast corner of section six (6), township thirty (30) north, range seventy (70) west; thence east along the township line between townships thirty (30) and thirty-one (31) north, to the southeast corner of section thirty-three (33), township thirty-one (31) north, range sixty-seven (67) west; thence north along section lines to the point of beginning.

(f) Crook county is that portion of the state of Wyoming within the following boundaries: commencing at a point on the eastern boundary of the state of Wyoming where said boundary is intersected by the township line between townships forty-eight (48) and forty-nine (49) north; thence north to the northeastern corner of the state of Wyoming; thence west along the northern boundary of the state of Wyoming to a point on said boundary where the same is intersected by a line between ranges sixty-eight (68) and sixty-nine (69) west; thence south along said range line to the southwest corner of section thirty-one (31), township fifty-seven (57) north, range sixty-eight (68) west; thence along the fourteenth (14th) standard parallel to the northwest corner of section six (6) township fifty-six (56) north, range sixty-eight (68) west; thence south along the range line between ranges sixty-eight (68) and sixty-nine (69) west to the southwest corner of section thirty-one (31), township fifty-three (53) north, range sixty-eight (68) west; thence along the thirteenth (13th) standard parallel to the northwest corner of section six (6), township fifty-two (52) north, range sixty-eight (68) west; thence south along the range line between ranges sixty-eight (68) and sixty-nine (69) west to the southwest corner of section thirty-one (31), township forty-nine (49) north, range sixty-eight (68) west; thence east along the twelfth (12th) standard parallel to the point of beginning.

(g) Fremont county is that portion of the state of Wyoming within the following boundaries: commencing at the southeast corner of section thirty-six (36), township twenty-seven (27) north, range ninety (90) west; thence north along the range line between ranges eighty-nine (89) and ninety (90) west to the northeast corner of section one (1), township twenty-eight (28) north, range ninety (90) west; thence along the seventh (7th) standard parallel to the southeast corner of section thirty-six (36), township twenty-nine (29) north, range ninety (90) west; thence north along the range line between ranges eighty-nine (89) and ninety (90) west to the northeast corner of section one (1), township thirty-two (32) north, range ninety (90) west; thence along the eighth (8th) standard parallel to the southwest corner of section thirty-four (34), township thirty-three (33) north, range eighty-nine (89) west; thence north along section lines to the northwest corner of section three (3), township thirty-six (36) north, range eighty-nine (89) west; thence along the ninth (9th) standard parallel to the southwest corner of section thirty-four (34), township thirty-seven (37) north, range eighty-nine (89) west; thence north along section lines to the northwest corner of section three (3), township forty (40) north, range eighty-nine (89) west; thence along the tenth (10th) standard parallel to the southwest corner of section thirty-four (34), township forty-one (41) north, range eighty-nine (89) west; thence north to the northwest corner of section twenty-seven (27), township forty-one (41) north, range eighty-nine (89) west; thence west along section lines to the northwest corner of section thirty (30), township forty-one (41) north, range eighty-nine (89) west; thence south along the range line between ranges eighty-nine (89) and ninety (90) west to the southeast corner of section thirty-six (36), township forty-one (41) north, range ninety (90) west; thence west along the tenth (10th) standard parallel to the west boundary line of range ninety-four (94) west sixth (6th) principal meridian; thence south along said boundary line to the north line of section thirty-four (34), township six (6) north, range six (6) east, Wind River meridian; thence west along section lines to the northwest corner of section thirty-one (31), township six (6) north, range five (5) east, W. R. M.; thence north along the range line between ranges four (4) and five (5) east, to the northeast corner of section twenty-five (25), township six (6) north, range four (4) east, W. R. M.; thence west along section lines to the northwest corner of section thirty (30), township six (6) north, range four (4) east, W. R. M.; thence north along the range line between ranges three (3) and four (4) east to the northeast corner of section thirteen (13), township six (6) north, range three (3) east, W. R. M.; thence west along section lines to the northwest corner of section eighteen (18), township six (6) north, range three (3) east, W. R. M.; thence north along the range line between ranges two (2) and three (3) east to the northeast corner of section one (1), township six (6) north, range two (2) east, W. R. M.; thence west along the township line between townships six (6) and seven (7) north to the northeast corner of section one (1), township six (6) north, range one (1), east, W. R. M.; thence north along the range line between ranges one (1) and two (2) east to the northeast corner of section twenty-four (24), township seven (7) north, range one (1) east, W. R. M.; thence west along section lines to the northwest corner of section nineteen (19), township seven (7) north, range one (1) east W. R. M.; thence north along the Wind River meridian to the northeast corner of section twelve (12), township seven (7) north, range one (1) west W. R. M.; thence west along section lines to the northwest corner of section seven (7), township seven (7) north, range one (1) west W. R. M.; thence north along the range line between ranges one (1) and two (2) west to the northeast corner of section one (1), township seven (7) north, range two (2) west W. R. M.; thence west along the township line between townships seven (7) and eight (8) north to the northeast corner of section one (1), township seven (7) north, range four (4) west, W. R. M.; thence north along the range line between ranges three (3) and four (4) west to the intersection of said range line with middle line of the south fork of Owl Creek, thence northwesterly along the middle of said south fork of Owl Creek to the divide between the water sheds of Wind River and tributaries and the Greybull River and tributaries; thence westerly along the divide between said water sheds to the divide between the drainage basin of the Columbia River and the drainage basin of the Missouri River; thence northwesterly along said divide to its intersection with the line projected north along section lines from the southeast corner of section thirty-three (33), township forty-five (45) north, range one hundred ten (110) west sixth (6th) principal meridian; thence south along section lines to the southeast corner of section thirty-three (33), township forty-five (45) north, range one hundred ten (110) west; thence along the eleventh (11th) standard parallel to the northeast corner of section four (4), township forty-four (44) north, range one hundred ten (110) west; thence south along section lines to the southeast corner of section thirty-three (33), township forty-one (41) north, range one hundred ten (110) west; thence along the tenth (10th) standard parallel to the northwest corner of section six (6), township forty (40) north, range one hundred seven (107) west; thence south along the range line between ranges one hundred seven (107) and one hundred eight (108) west to the intersection of said range line with the divide between the Missouri River drainage and the Green River drainage; thence southeasterly along said divide to its intersection with the township line between townships thirty-one (31) and thirty-two (32) north, thence east along said township line to the northwest corner of section six (6), township thirty-one (31) north, range one hundred two (102) west; thence south along the range line between ranges one hundred two (102) and one hundred three (103) west to the southwest corner of section thirty-one (31), township twenty-nine (29) north, range one hundred two (102) west; thence along the seventh (7th) standard parallel to the northwest corner of section six (6), township twenty-eight (28) north, range one hundred two (102) west; thence south along the range line between ranges one hundred two (102) and one hundred three (103) west to the southwest corner of section thirty-one (31), township twenty-seven (27) north, range one hundred two (102) west; thence east along the township line between townships twenty-six (26) and twenty-seven (27) north to the point of beginning.

(h) Goshen county is that portion of the state of Wyoming within the following boundaries: commencing at a point on the boundary line between the state of Wyoming and the state of Nebraska, where the township line between townships thirty (30) and thirty-one (31) north intersects said boundary line, and running thence south along the said boundary line, between the state of Wyoming and the state of Nebraska, to township line between eighteen (18) and nineteen (19) north; thence west on said township line to the section line between sections thirty-three (33) and thirty-four (34), in township nineteen (19), north range sixty-five (65) west of sixth principal meridian; thence north along the middle section line of range sixty-five (65) to its intersection with the north boundary line of Laramie county; thence east along said county boundary line to the place of beginning.

(j) Hot Springs county is that portion of the state of Wyoming within the following boundaries: beginning at the northwest corner of township forty-seven (47) north of range ninety-nine (99) west; thence south along the range line between ranges ninety-nine (99) and one hundred (100) west, to the northeast corner of township forty-six (46) north of range one hundred (100) west, thence west along the township line, between townships forty-six (46) and forty-seven (47) west; to the northwest corner of township forty-six (46) north of range one hundred (100) west; thence south along the range line between ranges one hundred (100) and one hundred one (101) west; to the northeast corner of township forty-five (45) north of range one hundred one (101) west; thence west along the township line, between townships forty-five (45) and forty-six (46), north to the northwest corner of section three (3), in township forty-five (45) north of range one hundred two (102) west; thence south along the west line of sections three (3), ten (10), fifteen (15), twenty-two (22), twenty-seven (27) and thirty-four (34), in said township forty-five (45), north of range one hundred two (102) west, to the southwest corner of section thirty-four (34); thence west along the township line, between townships forty-four (44) and forty-five (45) north, to the northern boundary line of Fremont county; thence southeasterly along the northern boundary line of Fremont county, to the middle line of the south fork of Owl Creek; thence southeasterly along the middle of said south fork of Owl Creek, to the range line between ranges three (3) and four (4) west of the Wind River meridian; thence south on said range line to the southwest corner of township eight (8) north of range three (3), west of Wind River meridian and base line; thence east on the township line between townships seven (7) and eight (8) north, to the northeast corner of township seven (7), north of range two (2) west; thence south on the range line between ranges one (1) and two (2) west, to the southwest corner of section six (6), township seven (7), north of range one (1) west; thence east along the south line of sections six (6), five (5), four (4), three (3), two (2) and one (1) to the Wind River meridian; thence south on said Wind River meridian to the southwest corner of section eighteen (18), in township seven (7), north of range one (1) east; thence east along the south line of sections eighteen (18), seventeen (17), sixteen (16), fifteen (15), fourteen (14) and thirteen (13), to the northeast corner of section nineteen (19), in township seven (7), north of range two (2) east; thence south on the range line between ranges one (1) and two (2) east, to the southwest corner of township seven (7), north of range two (2) east; thence east on the township line between townships six (6) and seven (7) north, to the northwest corner of township six (6), north of range three (3) east; thence south along the range line between ranges two (2) and three (3) east, to the southwest corner of section seven (7), in township six (6), north of range three (3) east; thence east along the south line of sections seven (7), eight (8), nine (9), ten (10), eleven (11) and twelve (12) to the southwest corner of section seven (7) in township six (6), north of range four (4) east; thence south along the range line between ranges three (3) and four (4) east to the southwest corner of section nineteen (19), in township six (6), north of range four (4) east; thence east along the south line of sections nineteen (19), twenty (20), twenty-one (21), twenty-two (22), twenty-three (23) and twenty-four (24) to the northeast corner of section twenty-five (25), in township six (6), north of range four (4) east; thence south along the range line between ranges four (4) and five (5) east, to the southwest corner of section thirty (30), in township six (6), north of range five (5) east; thence east along the south line of sections thirty (30), twenty-nine (29), twenty-eight (28), twenty-seven (27), twenty-six (26) and twenty-five (25), in the last mentioned township and range, and the south line of sections thirty (30) and twenty-nine (29), in township six (6), north of range six (6) east, in a straight line to the east boundary line of said range six (6) east; thence north, on the east boundary line of said range six (6), to the intersection with the tenth (10th) standard parallel north; thence east along said tenth (10th) standard parallel north to the southeast corner of township forty-one (41), north of range ninety (90) west; thence north along the range line between ranges eighty-nine (89) and ninety (90) west, to the northeast corner of township forty-two (42), north of range ninety (90) west; thence west along the township line between townships forty-two (42) and forty-three (43) north, to the southeast corner of township forty-three (43), north of range ninety-one (91) west; thence north along the range line between ranges ninety (90) and ninety-one (91) west, to the northeast corner of township forty-three (43), north of range ninety-one (91) west; thence west along the township line between townships forty-three (43) and forty-four (44) north to the southeast corner of township forty-four (44), north of range ninety-three (93) west; thence north along the range line between ranges ninety-two (92) and ninety-three (93) west to the northeast corner of township forty-four (44), north of range ninety-three (93) west; thence west along the township line, between townships forty-four (44) and forty-five (45) north, to its intersection with the middle line of the Big Horn River; thence northerly along the middle line of the Big Horn River to its intersection with the section line between sections nineteen (19) and thirty (30), in township forty-five (45), north of range ninety-four (94) west; thence west along said section line and the south boundary line of sections twenty-four (24), twenty-three (23), twenty-two (22), twenty-one (21), twenty (20) and nineteen (19), in township forty-five (45) north of range ninety-five (95) west, to the southwest corner of section nineteen (19), in said last mentioned township and range; thence north along the range line between ranges ninety-five (95) and ninety-six (96) west, to the northeast corner of township forty-five (45) north of range ninety-six (96) west; thence west along the township line, between townships forty-five (45) and forty-six (46) north, to the southeast corner of township forty-six (46) north of range ninety-seven (97) west; thence north along the range line, between ranges ninety-six (96) and ninety-seven (97) west, to the northeast corner of township forty-six (46), north of range ninety-seven (97) west; thence west along the township line, between townships forty-six (46) and forty-seven (47) north, to the southeast corner of section thirty-three (33), township forty-seven (47), north of range ninety-seven (97) west; thence north along the west line of sections thirty-three (33), twenty-eight (28), twenty-one (21), sixteen (16), nine (9) and four (4), in township forty-seven (47), north of range ninety-seven (97) west, to the northeast corner of section four (4), in said last mentioned township and range; thence west on the township line, between townships forty-seven (47) and forty-eight (48) north, to place of beginning.

(k) Johnson county is that portion of the state of Wyoming within the following boundaries: commencing at the center of section twenty-nine (29), township forty-one (41) north, range seventy-six (76) west; thence north through the centers of sections and through one-quarter corners to the north one-quarter corner of section five (5), township forty-four (44) north, range seventy-six (76) west; thence along the eleventh (11th) standard parallel to the southeast corner of section thirty-two (32), township forty-five (45) north, range seventy-six (76) west; thence north along the section lines to the northeast corner of section five (5), township forty-eight (48) north, range seventy-six (76) west; thence along the twelfth (12th) standard parallel to the southeast corner of section thirty-two (32), township forty-nine (49) north, range seventy-six (76) west; thence north along section lines to the northeast corner of section five (5), township fifty-two (52) north, range seventy-six (76) west; thence along the thirteenth (13th) standard parallel to the south one-quarter corner of section thirty-three (33), township fifty-three (53) north, range seventy-six (76) west; thence north to the south one-quarter corner of section sixteen (16), township fifty-three (53) north, range seventy-six (76) west; thence west along section lines to the southwest corner of section eighteen (18), township fifty-three (53) north, range seventy-six (76) west; thence north along the range line to the southeast corner of section thirteen (13), township fifty-three (53) north, range seventy-seven (77) west; thence west along section lines to the southwest corner of section eighteen (18), township fifty-three (53) north, range seventy-seven (77) west; thence south two (2) degrees thirty (30) minutes east along the west line of township fifty-three (53) north, range seventy-seven (77) west, to the southeast corner of section thirteen (13), township fifty-three (53) north, range seventy-eight (78) west; thence west along section lines through township fifty-three (53) north, range seventy-eight (78) west and township fifty-three (53) north, range seventy-nine (79) west to the southwest corner of section eighteen (18), township fifty-three (53) north, range seventy-nine (79) west; thence south along the west line of township fifty-three (53) north, range seventy-nine (79) west to the southeast corner of section thirteen (13), township fifty-three (53) north, range eighty (80) west; thence west along section lines to the summit of the divide between the drainage of the Big Horn River and the drainage of streams running easterly from the Big Horn Mountains; thence southeasterly and southerly along said summit and divide to its intersection with the range line between ranges eighty-five (85) and eighty-six (86) west, in township fifty (50) north, being in the vicinity of Mather Peak; thence south on said range line to the southeast corner of section thirty-six (36), township forty-nine (49) north, range eighty-six (86) west; thence east on the twelfth (12th) standard parallel to the northeast corner of section one (1), township forty-eight (48) north, range eighty-six (86) west; thence south on the range line between ranges eighty-five (85) and eighty-six (86) west to the southeast corner of section thirty-six (36), township forty-five (45) north, range eighty-six (86) west; thence east along the eleventh (11th) standard parallel to the northeast corner of section one (1), township forty-four (44) north, range eighty-six (86) west; thence south along the range line between ranges eighty-five (85) and eighty-six (86) west, to the west one-quarter corner of section thirty (30), township forty-one (41) north, range eighty-five (85) west; thence east through the centers of sections and through one-quarter corners to the point of beginning.

(m) Laramie county is that portion of the state of Wyoming within the following boundaries: commencing at the southeast corner of the state of Wyoming; thence north to a point on the east boundary line of the state of Wyoming where the township line between townships eighteen (18) and nineteen (19) north, intersect said boundary; thence west along said township line to the southwest corner of section thirty-four (34), township nineteen (19) north, range sixty-five (65) west; thence north along section lines to the northwest corner of section three (3), township nineteen (19) north, range sixty-five (65) west; thence west along the township line to the north one-quarter corner of section six (6), township nineteen (19) north, range seventy (70) west; thence south through the centers of sections and through one-quarter corners to the south one-quarter corner of section thirty-one (31), township seventeen (17) north, range seventy (70) west; thence along the fourth (4th) standard parallel to the north one-quarter corner of section six (6), township sixteen (16) north, range seventy (70) west; thence south through the centers of sections and through one-quarter corners to the south one-quarter corner of section thirty-one (31), township thirteen (13) north, range seventy (70) west; thence along the third (3rd) standard parallel to the north one-quarter corner of section six (6), township twelve (12) north, range seventy (70) west; thence south through the centers of sections and through one-quarter corners to the southern boundary of the state of Wyoming; thence east along the southern boundary of the state of Wyoming to the southeast corner of said state, which is the point of beginning.

(n) Lincoln county is that portion of the state of Wyoming within the following boundaries: beginning at the north one-quarter corner of section three (3), township eighteen (18) north, range one hundred twelve (112) west; thence west along the township line between townships eighteen (18) and nineteen (19) north to the intersection of the said township line with the western boundary of the state of Wyoming; thence north along said western boundary of the state of Wyoming to the intersection of said boundary with the township line between township thirty-eight (38) north and township thirty-nine (39) north; thence east along the township line between township thirty-eight (38) and thirty-nine (39) north to the southeast corner of section thirty-six (36), township thirty-nine (39) north, range one hundred eighteen (118) west; thence south along the range line to the southwest corner of section thirty (30), township thirty-nine (39) north, range one hundred seventeen (117) west; thence east along the section lines to the southeast corner of section twenty-five (25), township thirty-nine (39) north, range one hundred seventeen (117) west unsurveyed; thence south to the southwest corner of section nineteen (19), township thirty-eight (38) north, range one hundred sixteen (116) west (unsurveyed); thence east six (6) miles to the southwest corner of section nineteen (19), township thirty-eight (38) north, range one hundred fifteen (115) west; thence east along section lines to the southeast corner of section twenty-four (24), township thirty-eight (38) north, range one hundred fifteen (115) west; thence south along the range line between ranges one hundred fourteen (114) and one hundred fifteen (115) west to the southwest corner of section thirty-one (31), township thirty-seven (37) north, range one hundred fourteen (114) west; thence west along the section lines to the northwest corner of section four (4) township thirty-six (36) north, range one hundred fifteen (115) west; thence south along section lines to the southwest corner of section thirty-three (33), township thirty-six (36) north, range one hundred fifteen (115) west; thence west along the section lines to the northwest corner of section four (4), township thirty-five (35) north, range one hundred fifteen (115) west; thence south along section lines to the southwest corner of section thirty-three (33), township thirty-three (33) north, range one hundred fifteen (115) west; thence west along the township line between townships thirty-three (33) and thirty-two (32) north to the southwest corner of section thirty-one (31), township thirty-three (33) north, range one hundred fifteen (115) west; thence due south to a point on the projection of the township line between townships thirty-one (31) and thirty-two (32) north; thence east along said projected township line to the northwest corner of section six (6), township thirty-one (31) north, range one hundred fifteen (115) west; thence south along the range line between ranges one hundred fifteen (115) and one hundred sixteen (116) west to the southwest corner of section thirty-one (31), township twenty-nine (29) north, range one hundred fifteen (115) west; thence along the township line between townships twenty-eight (28) and twenty-nine (29) north to the northwest corner of section six (6), township twenty-eight (28) north, range one hundred fifteen (115) west; thence south along the range line between ranges one hundred fifteen (115) and one hundred sixteen (116) west to the southwest corner of section thirty-one (31), township twenty-seven (27) north, range one hundred fifteen (115) west; thence east along the township line between townships twenty-six (26) and twenty-seven (27) north to the northeast corner of section five (5), township twenty-six (26) north, range one hundred eleven (111) west; thence south along section lines to the southeast corner of section thirty-two (32), township twenty-five (25) north, range one hundred eleven (111) west; thence along the sixth (6th) standard parallel to the north one-quarter corner of section six (6), township twenty-four (24) north, range one hundred eleven (111) west; thence south through the centers of sections and through one-quarter corners to the south one-quarter corner of section thirty-one (31), township twenty-one (21) north, range one hundred eleven (111) west; thence along the fifth (5th) standard parallel to the north one-quarter corner of section three (3), township twenty (20) north, range one hundred twelve (112) west; thence south through the centers of sections and through one-quarter corners to the point of beginning.

(o) Natrona county is that portion of the state of Wyoming within the following boundaries: commencing at the south one-quarter corner of section thirty-three (33), township twenty-nine (29) north, range seventy-seven (77) west; thence north through the centers of sections and through one-quarter corners to the north one-quarter corner of section four (4), township thirty-two (32) north, range seventy-seven (77) west; thence along the eighth (8th) standard parallel to the south one-quarter corner of section thirty-four (34), township thirty-three (33) north, range seventy-seven (77) west; thence north through the centers of sections and through one-quarter corners to the north one-quarter corner of section three (3), township thirty-six (36) north, range seventy-seven (77) west; thence along the ninth (9th) standard parallel to the southeast corner of section thirty-four (34), township thirty-seven (37) north, range seventy-seven (77) west; thence north along section lines to the northeast corner of section three (3), township forty (40) north, range seventy-seven (77) west; thence along the tenth (10th) standard parallel to the south one-quarter corner of section thirty-five (35), township forty-one (41) north, range seventy-seven (77) west; thence north to the center of section twenty-six (26), township forty-one (41) north, range seventy-seven (77) west; thence west through the centers of sections and through one-quarter corners to the west one-quarter corner of section thirty (30), township forty-one (41) north, range eighty-five (85) west; thence along the range line between ranges eighty-five (85) and eighty-six (86) west, to the northeast corner of section twenty-five (25), township forty-one (41) north, range eighty-six (86) west; thence west along section lines to the northwest corner of section twenty-seven (27), township forty-one (41) north, range eighty-nine (89) west; thence south to the southwest corner of section thirty-four (34), township forty-one (41) north, range eighty-nine (89) west; thence along the tenth (10th) standard parallel to the northwest corner of section three (3), township forty (40) north, range eighty-nine (89) west; thence south along section lines to the southwest corner of section thirty-four (34), township thirty-seven (37) north, range eighty-nine (89) west; thence along the ninth (9th) standard parallel to the northwest corner of section three (3), township thirty-six (36) north, range eighty-nine (89) west; thence south along section lines to the southwest corner of section thirty-four (34), township thirty-three (33) north, range eighty-nine (89) west; thence along the eighth (8th) standard parallel to the northwest corner of section six (6), township thirty-two (32) north, range eighty-nine (89) west; thence along the range line between ranges eighty-nine (89) and ninety (90) west to the southwest corner of section thirty-one (31), township twenty-nine (29) north, range eighty-nine (89) west; thence east along the seventh (7th) standard parallel to the point of beginning.

The eastern boundary of Natrona county, Wyoming, and the western boundary of Converse county, Wyoming, is hereby fixed, established and determined to be as follows, to-wit: beginning at the center of section twenty-six (26), township forty-one (41) north, range seventy-seven (77) west; thence south to the south one-quarter corner of section thirty-five (35), township forty-one (41) north, range seventy-seven (77) west; thence along the tenth (10th) standard parallel to the northeast corner of section three (3), township forty (40) north, range seventy-seven (77) west; thence south along section lines to the southeast corner of section thirty-four (34), township thirty-seven (37) north, range seventy-seven (77) west; thence along the ninth (9th) standard parallel to the north one-quarter corner of section three (3), township thirty-six (36) north, range seventy-seven (77) west; thence south through the centers of sections and through one-quarter corners to the north one-quarter corner of section thirty-four (34), township thirty-three (33) north, range seventy-seven (77) west; thence south on centerline of section thirty-four (34) to the southwest corner of lot one (1), section thirty-four (34), thence west on the north line of tract forty-four (44), section thirty-four (34) to the northwest corner thereof, thence south on the west line of tract forty-four (44), section thirty-four (34), township thirty-three (33) north, range seventy-seven (77) west, to the southwest corner thereof; thence south along the east line of lots eleven (11), thirteen (13), fourteen (14), eighteen (18) and tract fifty-two (52), section four (4), township thirty-two (32) north, range seventy-seven (77) west; thence south along the east line of tract fifty-two (52), lots three (3), four (4), six (6), and tract fifty-nine (59), section nine (9); thence south along the east line of tract fifty-nine (59) and lot three (3) to the southwest corner of tract fifty-eight (58), thence east on south line of tract fifty-eight (58) to the northwest corner of lot four (4), thence south on the east line of lot three (3), section sixteen (16); thence south along the east line of lots one (1), two (2), three (3), four (4), section twenty-one (21); thence south along the east line of lot four (4) to the point of intersection on the north boundary of lot "A", tract seventy-eight (78), thence east along the north boundary of lot "A" to the northeast corner thereof, thence south along the east line of lot "A" to the southeast corner thereof, thence west along the south line of lot "A" to the southwest corner of lot "A," tract seventy-eight (78); thence south along the west line of lots three (3), four (4), five (5), section twenty-eight (28); thence south on the west line of lot one (1), section thirty-three (33) to the northeast corner of tract ninety-seven (97) "B", thence east along the north line of lot "A", tract ninety-seven (97) to the northeast corner thereof, thence south on the east line of tract ninety-seven (97) to the southeast corner thereof, thence west on the south line of tract ninety-seven (97) to the east line of lot six (6), thence south on the east line of lot six (6) to the township line, all being in township thirty-two (32) north, range seventy-seven (77) west; thence west on the township line to the north one-quarter of section four (4), township thirty-one (31) north, range seventy-seven (77) west; thence south through the centers of sections and through one-quarter corners to the south one-quarter corner of section thirty-three (33), township twenty-nine (29) north, range seventy-seven (77) west, in accordance with the original survey and resurvey plats on file in the public survey office of the United States general land office, Cheyenne, Wyoming.

(p) Niobrara county is that portion of the state of Wyoming within the following boundaries: beginning at the west one-quarter corner of section twenty-seven (27), township forty-one (41) north, range sixty-seven (67) west; and running thence south along section lines to the southwest corner of section thirty-four (34), township thirty-one (31) north, range sixty-seven (67) west; thence east along the township line between townships thirty (30) and thirty-one (31) north, to its intersection with the eastern boundary of the state of Wyoming; thence north along said eastern boundary line of the state of Wyoming to the point where said boundary intersects a line projected east from the west one-quarter corner of section thirty (30), township forty-one (41) north, range sixty (60) west; thence west through the centers of sections and through one-quarter corners to the place of beginning.

(q) Park county is that portion of the state of Wyoming within the following boundaries: commencing at the southeast corner of section thirty-three (33), township forty-five (45) north, range one hundred two (102) west; thence north along the east section lines of section thirty-three (33), twenty-eight (28), twenty-one (21), sixteen (16), nine (9), and four (4), to the northeast corner of section four (4), township forty-five (45) north, range one hundred two (102) west; thence east along the township line between townships forty-five (45) and forty-six (46) north, to the southeast corner of section thirty-six (36), township forty-six (46) north, range one hundred one (101) west; thence north along the range line between ranges one hundred (100) and one hundred one (101) west, to the southeast corner of section thirty-six (36), township forty-seven (47) north, range one hundred one (101) west; thence east along the township line between townships forty-six (46) and forty-seven (47) north, to the southeast corner of section thirty-six (36), township forty-seven (47) north, range one hundred (100) west; thence north along the range line between ranges ninety-nine (99) and one hundred (100) west to the southeast corner of section thirty-six (36), township forty-eight (48) north, range one hundred (100) west; thence east along the township line between townships forty-seven (47) and forty-eight (48) north, to the southeast corner of section thirty-six (36), township forty-eight (48) north, range ninety-eight (98) west; thence north along the range line between ranges ninety-seven (97) and ninety-eight (98) west to the northeast corner of section one (1), township forty-eight (48) north, range ninety-eight (98) west; thence along the twelfth (12th) standard parallel to the southeast corner of section thirty-six (36), township forty-nine (49) north, range ninety-eight (98) west; thence north along the range line between ranges ninety-seven (97) and ninety-eight (98) west to the northeast corner of section one (1), township fifty-two (52) north, range ninety-eight (98) west; thence along the thirteenth (13th) standard parallel to the southeast corner of section thirty-six (36), township fifty-three (53) north, range ninety-eight (98) west; thence north along the range line between ranges ninety-seven (97) and ninety-eight (98) west to the northeast corner of section one (1), township fifty-six (56) north, range ninety-eight (98) west; thence along the fourteenth (14th) standard parallel to the southeast corner of section thirty-six (36), township fifty-seven (57) north, range ninety-eight (98) west; thence north along the range line between ranges ninety-seven (97) and ninety-eight (98) west to the intersection of said line with the northern boundary of the state of Wyoming; thence west along the northern boundary of the state of Wyoming to the western boundary of said state of Wyoming; thence south along the western boundary of the state of Wyoming to parallel forty-four degrees (44) forty minutes (40') of north latitude; thence east along said parallel of latitude to the one hundred ten degrees (110) forty minutes (40') meridian of west longitude from Greenwich; thence south along said meridian to parallel forty-four degrees (44) thirty-five minutes (35') of north latitude; thence east along said parallel to the middle of the main channel of the Yellowstone River; thence southerly following the centerline of the main channel of the Yellowstone River to the point where the Yellowstone River leaves Yellowstone Lake; thence southerly following the eastern shoreline of Yellowstone Lake to the mouth of Yellowstone River; thence southeasterly following the centerline of the main channel of the Yellowstone River to intersect the southern boundary of the Yellowstone National Park; thence east along the southern boundary of Yellowstone National Park to a point where said boundary intersects a line running north from the southwest corner of section thirty-four (34), township forty-five (45) north, range one hundred ten (110) west; thence south along said line to a point where it intersects the Continental Divide, separating the waters of the Missouri from the Columbia; thence south and southeasterly along said divide until said divide intersects the divide separating the waters flowing into Grey Bull River and tributaries, from the waters flowing into tributaries of Big Wind River; thence easterly and southeasterly along said divide between Wind River and tributaries, and the Grey Bull River and tributaries, until said divide intersects the eleventh (11th) standard parallel; thence east along the eleventh (11th) standard parallel to the point of beginning.

(r) Platte county is that portion of the state of Wyoming within the following boundaries: beginning at the northeast corner of section six (6), township thirty (30) north, range seventy (70) west; thence south to the southeast corner of section thirty-one (31), township twenty-nine (29) north, range seventy (70) west; thence west along the township line to the northeast corner of section six (6), township twenty-eight (28) north, range seventy (70) west; thence south along section lines to the southeast corner of section thirty-one (31), township twenty-five (25) north, range seventy (70) west; thence east along the township line to the northeast corner of section six (6), township twenty-four (24) north, range seventy (70) west; thence south along section lines to the southeast corner of section thirty-one (31), township twenty-one (21) north, range seventy (70) west; thence west along the township line to the north one-quarter corner of section six (6), township twenty (20) north, range seventy (70) west; thence south through the centers of sections and through one-quarter corners to the south one-quarter corner of section thirty-one (31), township twenty (20) north, range seventy (70) west; thence east along the township line between townships twenty (20) and nineteen (19) north to the southeast corner of section thirty-three (33), township twenty (20) north, range sixty-five (65) west; thence north along the middle section line of range sixty-five (65) west to the northeast corner of section four (4), township thirty (30) north, range sixty-five (65) west; thence west along the township line to the place of beginning.

(s) Sheridan county is that portion of the state of Wyoming within the following boundaries: beginning at the south one-quarter corner of section sixteen (16), township fifty-three (53) north, range seventy-six (76) west; thence north through the centers of sections and through one-quarter corners to the north one-quarter corner of section four (4), township fifty-six (56) north, range seventy-six (76) west; thence along the fourteenth (14th) standard parallel to the south one-quarter corner of section thirty-three (33), township fifty-seven (57) north, range seventy-six (76) west; thence north through the centers of sections and through one-quarter corners to the northern boundary of the state of Wyoming; thence west along the northern boundary of the state of Wyoming to its intersection with the divide between the tributaries of the Big Horn River and the streams flowing easterly from the Big Horn Mountains; thence southerly and southeasterly along said divide to its intersection with the line passing east and west through the southwest corner of section eighteen (18), township fifty-three (53) north, range eighty-seven (87) west; thence east along section lines to the west line of township fifty-three (53) north, range seventy-nine (79) west; thence north along the west line of township fifty-three (53) north, range seventy-nine (79) west to the southwest corner of section eighteen (18), township fifty-three (53) north, range seventy-nine (79) west; thence east along section lines through township fifty-three (53) north, range seventy-nine (79) west and township fifty-three (53) north, range seventy-eight (78) west to the southeast corner of section thirteen (13), township fifty-three (53) north, range seventy-eight (78) west; thence north two (2) degrees thirty (30') minutes west along the west line of township fifty-three (53) north, range seventy-seven (77) west to the southwest corner of section eighteen (18), township fifty-three (53) north, range seventy-seven (77) west; thence east along section lines through township fifty-three (53) north, range seventy-seven (77) west to the east line of township fifty-three (53) north, range seventy-seven (77) west; thence south along the east line of township fifty-three (53) north, range seventy-seven (77) west to the southwest corner of section eighteen (18), township fifty-three (53) north, range seventy-six (76) west; thence east along the section lines to the point of beginning.

(t) Sublette county is that portion of the state of Wyoming within the following boundaries: beginning at the southeast corner of section thirty-six (36), township twenty-seven (27) north, range one hundred three (103) west; thence north along the range line between ranges one hundred two (102) and one hundred three (103) west, to the northeast corner of section one (1), township twenty-eight (28) north, range one hundred three (103) west; thence along the line between townships twenty-eight (28) and twenty-nine (29) north, to the southeast corner of section thirty-six (36), township twenty-nine (29) north, range one hundred three (103) west; thence north along the range line between ranges one hundred two (102) and one hundred three (103) west, to the northeast corner of section one (1), township thirty-one (31) north, range one hundred three (103) west; thence west on the continuation of the township line between townships thirty-one and thirty-two (31 and 32) north, to the intersection of said range line with the divide between the Missouri River drainage and the Green River drainage; thence northwesterly along said divide to its intersection with the range line between ranges one hundred seven (107) and one hundred eight (108) west; thence north along said range line to the northeast corner of section one (1), township forty (40) north, range one hundred eight (108) west; thence west along the township line between townships forty (40) and forty-one (41) north, to the north one-quarter corner of section four (4), township forty (40) north, range one hundred ten (110) west; thence south through the one-quarter corners to the south one-quarter corner of section thirty-three (33), township forty (40) north, range one hundred ten (110) west; thence west along the township line between townships thirty-nine (39) and forty (40) north to the northwest corner of section six (6), township thirty-nine (39) north, range one hundred twelve (112) west; thence south along the range line between ranges one hundred twelve (112) and one hundred thirteen (113) west, to the southwest corner of section thirty-one (31), township thirty-nine (39) north, range one hundred twelve (112) west; thence west to the northwest corner of section six (6), township thirty-eight (38) north, range one hundred fourteen (114) west; thence south along the range line between ranges one hundred fourteen (114) and one hundred fifteen (115) west, to the southwest corner of section thirty-one (31), township thirty-seven (37) north, range one hundred fourteen (114) west; thence west along the section lines to the northwest corner of section four (4), township thirty-six (36) north, range one hundred fifteen (115) west; thence south along the section lines to the southwest corner of section thirty-three (33), township thirty-six (36) north, range one hundred fifteen (115) west; thence west along the section lines to the northwest corner of section four (4), township thirty-five (35) north, range one hundred fifteen (115) west; thence south along the section lines to the southwest corner of section thirty-three (33), township thirty-three (33) north, range one hundred fifteen (115) west; thence west along the line between townships thirty-three (33) and thirty-two (32) north to the southwest corner of section thirty-one (31), township thirty-three (33) north, range one hundred fifteen (115) west; thence due south to a point on the projection of the township line between townships thirty-one (31) and thirty-two (32) north; thence east along said projected township line to the northwest corner of section six (6), township thirty-one (31) north, range one hundred fifteen (115) west; thence south along the range line between ranges one hundred fifteen (115) and one hundred sixteen (116) west, to the southwest corner of section thirty-one (31), township twenty-nine (29) north, range one hundred fifteen (115) west; thence along the township lines between townships twenty-eight (28) and twenty-nine (29) north, to the northwest corner of section six (6), township twenty-eight (28) north, range one hundred fifteen (115) west; thence south along the range line between range one hundred fifteen (115) and one hundred sixteen (116) west, to the southwest corner of section thirty-one (31), township twenty-seven (27) north, range one hundred fifteen (115) west; thence east along the township line between townships twenty-six (26) and twenty-seven (27) north, to the point of beginning.

(u) Sweetwater county is that portion of the state of Wyoming within the following boundaries: commencing at a point on the southern boundary of the state of Wyoming, where the range line between ranges ninety-three (93) and ninety-four (94) west, intersects said southern boundary; thence north along said range line to the third (3rd) standard parallel; thence along the third (3rd) standard parallel to the southwest corner of section thirty-one (31), township thirteen (13) north, range ninety-three (93) west; thence north along the range line between ranges ninety-three (93) and ninety-four (94) west to the fourth (4th) standard parallel; thence along the fourth (4th) standard parallel to the southwest corner of section thirty-one (31), township seventeen (17) north, range ninety-three (93) west; thence north along the range line between ranges ninety-three (93) and ninety-four (94) west to the northwest corner of section six (6), township nineteen (19) north, range ninety-three (93) west; thence east along the township line between townships nineteen (19) and twenty (20) north to the southeast corner of section thirty-four (34), township twenty (20) north, range ninety (90) west; thence north along section lines to the northeast corner of section three (3), township twenty (20) north, range ninety (90) west; thence along the fifth (5th) standard parallel to the southwest corner of section thirty-one (31), township twenty-one (21) north, range eighty-nine (89) west; thence north along the range line between ranges eighty-nine (89) and ninety (90) west to the northwest corner of section six (6), township twenty-four (24) north, range eighty-nine (89) west; thence along the sixth (6th) standard parallel to the southwest corner of section thirty-one (31), township twenty-five (25) north, range eighty-nine (89) west; thence north along the range line between ranges eighty-nine (89) and ninety (90) west to the northwest corner of section six (6), township twenty-six (26) north, ranges eighty-nine (89) west; thence west along the township line between townships twenty-six (26) and twenty-seven (27) north, to the northeast corner of section five (5), township twenty-six (26) north, range one hundred eleven (111) west; thence south along section lines to the southeast corner of section thirty-two (32) township twenty-five (25) north, range one hundred eleven (111) west; thence along the sixth (6th) standard parallel to the north quarter-section corner of section six (6), township twenty-four (24) north, range one hundred eleven (111) west; thence south through the centers of sections and through quarter-section corners to the south quarter-section corner of section thirty-one (31), township twenty-one (21) north, range one hundred eleven (111) west; thence along the fifth (5th) standard parallel to the north quarter-section corner of section three (3), township twenty (20) north, range one hundred twelve (112) west; thence south through the centers of sections and through quarter-section corners to the south quarter-section corner of section thirty-four (34), township seventeen (17) north, range one hundred twelve (112) west; thence along the fourth (4th) standard parallel to the north quarter-section corner of section four (4), resurvey township sixteen (16) north, range one hundred twelve (112) west; thence south through the centers of sections and through quarter-section corners to a point on the southern boundary of the state of Wyoming, said point being where the centerline of section twenty-eight (28), resurvey township twelve (12) north, range one hundred twelve (112) west intersects said southern boundary of the state of Wyoming; thence east along the southern boundary of the state of Wyoming, to the point of beginning.

(v) Teton county is that portion of the state of Wyoming within the following boundaries: beginning at the point where 44 40' parallel of north latitude intersects the Wyoming-Idaho boundary line, thence east along said parallel of latitude to the 110 40' meridian of west longitude from Greenwich, thence south along said meridian to parallel 44 35' of north latitude, thence east along said parallel to the middle of the main channel of the Yellowstone River, thence southerly following the centerline of the main channel of the Yellowstone River to the point where the Yellowstone River flows from the Yellowstone Lake; thence southerly following the east shoreline of Yellowstone Lake to the mouth of Yellowstone River; thence southeasterly following the centerline of the main channel of the Yellowstone River to intersect the southern boundary of Yellowstone National Park; thence east along the southern boundary of the Yellowstone National Park to a point where the continuation of the section line between sections 33 and 34, township 45 north, range 110 west, intersects said southern boundary; thence south along section lines to the southeast corner of section 33, township 45 north, range 110 west; thence along the 11th standard parallel to the northeast corner of section 4, township 44 north, range 110 west; thence south along section lines to the southeast corner of section 33, township 41 north, range 110 west; thence west along the township line between townships 40 and 41 north, to the north one-quarter corner of section 4, township 40 north, range 110 west; thence south through the one-quarter corners to the south one-quarter corner of section 33, township 40 north, range 110 west; thence west along the township line between townships 39 and 40 north to the southeast corner of section 36, township 40 north, range 113 west; thence south along the range line between ranges 112 and 113 to the southeast corner of section 36, township 39 north, range 113 west; thence west along the township line between townships 38 and 39 north, to the southeast corner of section 36, township 39 north, range 115 west; thence south along the range line between ranges 114 and 115 to the southeast corner of section 24, township 38 north, range 115 west; thence west along the section lines to the southwest corner of section 19, township 38 north, range 116 west; thence north along the section line to the southeast corner of section 25, township 39 north, range 117 west; thence west along the section lines to the southwest corner of section 30, township 39 north, range 117 west; thence north along the township line to the southeast corner of section 36, township 39 north, range 118 west; thence west along the township line between townships thirty-eight (38) and thirty-nine (39) north to an intersection with the Wyoming-Idaho boundary line; thence north along said boundary line to the point of beginning.

(w) Uinta county is that portion of the state of Wyoming within the following boundaries: commencing at a point on the southern boundary of the state of Wyoming at a point where the centerline of section twenty-eight (28), resurvey township twelve (12) north, range one hundred twelve (112) west, intersects said boundary of the state of Wyoming; thence north through the centers of sections and through quarter-section corners to the north quarter-section corner of section four (4), resurvey township sixteen (16) north, range one hundred twelve (112) west; thence along the fourth (4th) standard parallel to the south quarter-section corner of section thirty-four (34), township seventeen (17) north, range one hundred twelve (112) west; thence north through the centers of sections and through quarter-section corners to the north quarter-section corner of section three (3), township eighteen (18) north, range one hundred twelve (112) west; thence west along the township line between townships eighteen (18) and nineteen (19) north, to the point where the said township line intersects the western boundary line of the state of Wyoming; thence south along said western boundary of the state of Wyoming to the southwest corner of the state of Wyoming; thence east along the southern boundary of the state of Wyoming to the point of beginning.

(x) Washakie county is that portion of the state of Wyoming within the following boundaries: commencing at the northeast corner of section twenty-five (25), township forty-one (41), north range eighty-six (86) west; thence north on the range line between ranges eighty-five (85) and eighty-six (86) west, to the northeast corner of section one (1), township forty-four (44), north range eighty-six (86) west; thence along the eleventh standard parallel to the southeast corner of section thirty-six (36), township forty-five (45), north of range eighty-six (86) west; thence north along the range line between ranges eighty-five (85) and eighty-six (86) west to the northeast corner of section one (1), township forty-eight (48), north range eighty-six (86) west; thence west along the twelfth standard parallel to the northwest corner of section six (6), township forty-eight (48), north range ninety-seven (97) west; thence south along the range lines between ranges ninety-seven (97) and ninety-eight (98) west to the southwest corner of section thirty-one (31), township forty-eight (48), north range ninety-seven (97) west; thence east along the township line between townships forty-seven (47) and forty-eight (48) north, to the northeast corner of section four (4), township forty-seven (47), north range ninety-seven (97) west; thence south along section lines to the southwest corner of section thirty-four (34), township forty-seven (47), north range ninety-seven (97) west; thence east along the township line between townships forty-six (46) and forty-seven (47) north to the northwest corner of section six (6), township forty-six (46) north, range ninety-six (96) west; thence south along the range line between ranges ninety-six (96) and ninety-seven (97) west to the southwest corner section thirty-one (31), township forty-six (46), north range ninety-six (96) west; thence east along the township line between townships forty-five (45) and forty-six (46) north, to the northwest corner of section six (6), township forty-five (45), north range ninety-five (95) west; thence south along the range line between ranges ninety-five (95) and ninety-six (96) west, to the southwest corner of section nineteen (19), township forty-five (45), north range ninety-five (95) west; thence east along the section lines to the intersection of said line with the center line of the main channel of the Big Horn River; thence southerly along the center line of the main channel of the Big Horn River to the township line between townships forty-four (44) and forty-five (45); thence east along said township line between townships forty-four (44) and forty-five (45) north, to the northwest corner of section six (6), township forty-four (44), north range ninety-two (92) west; thence south along the range line between ranges ninety-two (92) and ninety-three (93) west, to the southwest corner of section thirty-one (31), township forty-four (44), north range ninety-two (92) west; thence east along the township line between townships forty-three (43) and forty-four (44) north, to the northwest corner of section six (6), township forty-three (43), north range ninety (90) west; thence south along the range line between ranges ninety (90) and ninety-one (91) west, to the southwest corner of section thirty-one (31), township forty-three (43), north range ninety (90) west; thence east along the township line between townships forty-two (42) and forty-three (43), north to the northwest corner of section six (6), township forty-two (42), north range eighty-nine (89) west; thence south along the range line between ranges eighty-nine (89) and ninety (90) west, to the southwest corner of section nineteen (19), township forty-one (41), north range eighty-nine (89) west; thence east along section lines to the point of beginning.

(y) Weston county is that portion of the state of Wyoming within the following boundaries: commencing at a point on the eastern boundary of the state of Wyoming where the same is intersected by a line projected east from the west one-quarter corner of section thirty (30), township forty-one (41) north, range sixty (60) west; thence north along said eastern boundary of the state of Wyoming, to the point on said boundary where the same is intersected by the township line between townships forty-eight (48) and forty-nine (49) north; thence west along said township line to the northwest corner of section six (6), township forty-eight (48) north, range sixty-eight (68) west; thence south along the range line between ranges sixty-eight (68) and sixty-nine (69) west to the southwest corner of section thirty-one (31), township forty-five (45) north, range sixty-eight (68) west; thence along the eleventh (11th) standard parallel to the northwest corner of section six (6), township forty-four (44) north, range sixty-eight (68) west; thence south along the range line between ranges sixty-eight (68) and sixty-nine (69) west to the west one-quarter corner of section thirty (30), township forty-one (41) north, range sixty-eight (68) west; thence east through centers of sections and through one-quarter corners to the point of beginning.



18-1-102. Range line explanation.

18-1-102. Range line explanation.

The range lines between ranges eighty-nine (89) and ninety (90), west of the sixth principal meridian referred to in W.S. 18-1-101(d), (g), (o) and (u) relate to the public surveys and embrace such offsets and correction lines east or west as such surveys have established.






ARTICLE 2 - COUNTY SEATS

18-1-201. County seats enumerated.

18-1-201. County seats enumerated.

(a) The county seats in the state of Wyoming are as follows:

(i) Albany county, at Laramie;

(ii) Big Horn county, at Basin;

(iii) Campbell county, at Gillette;

(iv) Carbon county, at Rawlins;

(v) Converse county, at Douglas;

(vi) Crook county, at Sundance;

(vii) Fremont county, at Lander;

(viii) Goshen county, at Torrington;

(ix) Hot Springs county, at Thermopolis;

(x) Johnson county, at Buffalo;

(xi) Laramie county, at Cheyenne;

(xii) Lincoln county, at Kemmerer;

(xiii) Natrona county, at Casper;

(xiv) Niobrara county, at Lusk;

(xv) Park county, at Cody;

(xvi) Platte county, at Wheatland;

(xvii) Sheridan county, at Sheridan;

(xviii) Sublette county, at Pinedale;

(xix) Sweetwater county, at Green River;

(xx) Teton county, at Jackson;

(xxi) Uinta county, at Evanston;

(xxii) Washakie county, at Worland;

(xxiii) Weston county, at Newcastle.






ARTICLE 3 - ORGANIZATION OF NEW COUNTIES

18-1-301. Organization of new counties.

18-1-301. Organization of new counties.

New counties may be organized as provided by W.S. 18-1-302 through 18-1-320.



18-1-302. Petition for organization.

18-1-302. Petition for organization.

Whenever at least three hundred (300) qualified electors who are property owners desire to organize a new county for the purpose of establishing a county government, they may petition the governor to appoint three (3) electors residing within the boundaries of the proposed new county to act as commissioners in organizing the new county. Attached to the petition shall be affidavits of at least two (2) qualified electors residing within the boundaries of the proposed new county stating that the petitioners are qualified electors and property owners residing within the boundaries of the proposed new county and that the requirements of W.S. 18-1-303(a) and (b) have been met.



18-1-303. Assessed valuation and population requirements of proposed and residual counties.

18-1-303. Assessed valuation and population requirements of proposed and residual counties.

(a) No new county shall be organized unless it:

(i) Contains a population of at least three thousand (3,000) persons; and

(ii) Contains taxable property of at least seven million dollars ($7,000,000.00) as shown in the last assessment.

(b) In addition to the requirements of subsection (a) of this section the county or counties from which the proposed new county is to be formed shall each contain, after the new county is organized:

(i) A population of at least five thousand (5,000) persons; and

(ii) Taxable property of at least nine million dollars ($9,000,000.00) as shown in the last assessment.

(c) The governor may require further evidence of population and assessed value of the proposed new county and the county or counties from which the proposed new county is to be formed.



18-1-304. Appointment of commissioners.

18-1-304. Appointment of commissioners.

After the governor has received the petition specified in W.S. 18-1-302 and is satisfied the requirements provided for in W.S. 18-1-303 have been met he shall appoint the persons named in the petition as commissioners to organize the county and shall notify them of their appointment. If any of the commissioners die, resign or refuse to act the governor may appoint another.



18-1-305. Meeting of commissioners; oath.

18-1-305. Meeting of commissioners; oath.

The commissioners shall as soon as practicable after receiving notice of their appointment meet at a suitable place within the proposed new county and each commissioner shall take and subscribe before any officer authorized to administer oaths an oath that he will faithfully and impartially discharge the duties of his office as prescribed by law and also the oath required of county commissioners.



18-1-306. Commissioners to appoint clerk; oath of clerk; calling election.

18-1-306. Commissioners to appoint clerk; oath of clerk; calling election.

(a) The appointed commissioners shall:

(i) Appoint a clerk who shall take an oath that he will faithfully and impartially discharge the duties of his office as prescribed by law and shall also take the oath required of a county clerk;

(ii) Designate a place for the transaction of their official duties;

(iii) Call for an election for the purpose of having the qualified electors of the proposed new county decide:

(A) If the proposed new county should be organized; and

(B) The location of the county seat of the proposed new county.

(b) The election may be held on an election date authorized under W.S. 22-21-103 or another date specified by the appointed commissioners.



18-1-307. Expenses of special election borne by new county; salary of clerk and commissioners.

18-1-307. Expenses of special election borne by new county; salary of clerk and commissioners.

The expenses for the special election provided by W.S. 18-1-306(a)(iii) shall be borne by the proposed new county and the county commissioners of the county or counties from which the new county is to be formed may impose a special levy upon the taxable property within the boundaries of the proposed new county to pay for the expenses of the election and to pay the salaries of the appointed commissioners and clerk. The appointed commissioners and clerk in the proposed new county shall each receive a salary of fifty dollars ($50.00).



18-1-308. Election of officers.

18-1-308. Election of officers.

If a majority of the qualified electors residing in the proposed new county vote for the organization, the new county is organized. At the next general election, or if the special election is held in conjunction with a general election, the qualified electors residing in the proposed new county shall vote for county and precinct officers as provided by law.



18-1-309. Duties of commissioners and clerk.

18-1-309. Duties of commissioners and clerk.

The appointed commissioners and clerk shall perform the duties incident to such election as are imposed by law upon county commissioners and county clerks in organized counties except that the returns shall be canvassed and the result declared by the appointed commissioners.



18-1-310. When officers to qualify; when county organized.

18-1-310. When officers to qualify; when county organized.

On the first Monday of January following the election or as soon thereafter as possible, the county and precinct officers elected in the new county shall qualify and enter upon their respective duties. When at least two (2) county commissioners elected have qualified and entered upon their duties the county is organized and is vested with all the powers of an organized county.



18-1-311. Approval of bonds of commissioners.

18-1-311. Approval of bonds of commissioners.

The commissioners appointed by the governor shall approve the bonds of the first county commissioners elected.



18-1-312. Payment of expenses in organization of new county.

18-1-312. Payment of expenses in organization of new county.

Expenses incurred in the organization of the new county and expenses incurred on behalf of the new county before the elected county commissioners assume office shall be audited and paid by the board of commissioners of the new county in the same manner as expenses incurred after organization.



18-1-313. Assessment of property in new counties.

18-1-313. Assessment of property in new counties.

If a new county is organized after the first Monday in January and before the following fourth Monday in May, the deputy county assessors appointed in the original county or counties for districts included in the new county shall be ex officio deputy assessors for the new county and, with the county assessor of the new county, shall assess and return the value of the taxable property to the new county. The department of revenue shall assess all property within the new county authorized by law to be assessed by the department, and shall return and certify the same to the new county.



18-1-314. Taxes for new counties.

18-1-314. Taxes for new counties.

If a new county is organized after the fourth Monday in May and before the following first Monday in January the taxes levied and collected from property within the new county for that year shall be paid by the county treasurer of the original county to the county treasurer of the new county.



18-1-315. Indebtedness to be apportioned upon division of county.

18-1-315. Indebtedness to be apportioned upon division of county.

Any newly organized county is liable for the payment of an equitable proportion of the indebtedness existing at the time of organization of any counties from which the newly organized county is formed.



18-1-316. Method of ascertaining indebtedness; rule of apportionment.

18-1-316. Method of ascertaining indebtedness; rule of apportionment.

(a) When any new county is organized the county commissioners of the counties from which the new county is formed shall:

(i) Determine the amount of county indebtedness existing at the time of the division;

(ii) Determine the total assessed value of the property of both the original and newly organized counties.

(b) The proportion of indebtedness for which the new county is liable shall be determined by dividing the assessed value of the new county by the assessed value of the original county before the division. The assessed value figures will be taken from the assessment made before the division.



18-1-317. Commissioners to report indebtedness to district court.

18-1-317. Commissioners to report indebtedness to district court.

(a) The county commissioners shall immediately report to the district court within which the new county is located:

(i) The amount, type, interest rate and date payable of the indebtedness of each county from which the new county is formed;

(ii) The assessed value of the property of both the new and original counties;

(iii) The kind, value and location of all public property of the original county;

(iv) All monies and credits of the original county.

(b) The report shall be verified by the affidavit of the chairman of the respective boards of county commissioners, and shall be accompanied with proof of the organization and description of the new county's boundaries.

(c) If the new county has no district court, the report specified in subsection (a) of this section shall be filed in a district court adjoining the new county.



18-1-318. Notice of hearing on report.

18-1-318. Notice of hearing on report.

(a) The court to which the report is made shall immediately notify the chairman of the board of county commissioners of the new county of the time and place when the report will be heard and considered by the court.

(b) All counties interested in the report shall have an opportunity to be heard and the hearing may be adjourned from time to time at the discretion of the court.



18-1-319. Apportionment by court; order for payment by new county; lien upon property of new county.

18-1-319. Apportionment by court; order for payment by new county; lien upon property of new county.

The court to which the report is made shall determine the proportion of the existing indebtedness which the new county shall bear under the provisions of W.S. 18-1-316 after deducting the new county's proportionate share of the value of the public property, money and credits of the original county. The court, if any of the public property is located within the limits of the new county, may apportion its value to the new county, and shall order the board of county commissioners of the new county to issue warrants in the amount of their proportionate share payable to the original county when the new county's proportionate share of the indebtedness and interest is due. The proportion of indebtedness of the new county is a lien upon the taxable property of the new county.



18-1-320. New county to issue warrants in payment; tax levy.

18-1-320. New county to issue warrants in payment; tax levy.

(a) Upon receiving the order of the court pursuant to W.S. 18-1-319 the board of county commissioners of the new county shall issue and deliver warrants to the commissioners of the original county or counties.

(b) Each year the board of county commissioners of the new county shall levy a sufficient tax upon all the taxable property in the county to pay its proportionate share of the indebtedness.






ARTICLE 4 - PROCEEDINGS IN BOUNDARY DISPUTES

18-1-401. Commissioners to order surveyor of their respective counties to make survey.

18-1-401. Commissioners to order surveyor of their respective counties to make survey.

Whenever a dispute arises between two (2) adjoining counties as to the location of the boundary line between them each board of county commissioners shall order their county surveyor to survey the disputed boundary line with the county surveyor of the other county at a time agreed upon by each board of county commissioners.



18-1-402. Duty of surveyors in making survey; joint report; findings conclusive if in agreement.

18-1-402. Duty of surveyors in making survey; joint report; findings conclusive if in agreement.

(a) The county surveyors shall:

(i) Mark the boundary line as located by them by placing or erecting at the end of each mile an easily discernible and durable monument upon which will be designated the point which it represents or locates;

(ii) Make a joint report of the boundary line agreed upon, attaching maps which show the location of the boundary line and all monuments placed or erected on the line.

(b) The report shall be signed and sworn to by each surveyor and one (1) copy shall be filed with the county clerk of each county. The line agreed on by the county surveyors is located and binding upon both counties.



18-1-403. Reports of county surveyors to be separate when they disagree.

18-1-403. Reports of county surveyors to be separate when they disagree.

If the county surveyors do not agree in the location of the boundary line after making the survey provided by W.S. 18-1-402 they shall each make separate reports on the portion of the line upon which they do not agree, attaching maps showing the location of all monuments placed or erected on the line. One (1) report shall be filed with each county clerk.



18-1-404. Application to court for settlement when surveyors disagree; filing and notice of filing; court jurisdiction.

18-1-404. Application to court for settlement when surveyors disagree; filing and notice of filing; court jurisdiction.

(a) After the reports provided by W.S. 18-1-403 have been filed the county commissioners of either county may apply to the district court within their county for a hearing, describing the previous proceedings and attaching a certified copy of all records and reports which have been filed with the county clerk.

(b) The application for a hearing shall be entitled "in the matter of disputed boundary line between .... and .... counties." Upon receiving the application the clerk of court shall file and docket it and immediately notify the county clerk of the other county by registered mail of the filing and docketing and shall include a copy of the application. This notice is sufficient to establish the pendency of the matter.

(c) When the requirements of this section have been met the district court has acquired jurisdiction and shall exclude the jurisdiction of any other court.



18-1-405. Court to appoint surveyor; filing of surveyor's report; action upon report; appeal.

18-1-405. Court to appoint surveyor; filing of surveyor's report; action upon report; appeal.

(a) Upon hearing the matter as provided by W.S. 18-1-404 and if the court is satisfied that all proceedings have been made pursuant to the provisions of W.S. 18-1-401 through 18-1-404 the court shall appoint a licensed surveyor who is not a resident of either interested county to survey the disputed boundary line. The court shall specify the time in which the survey is to be made.

(b) The surveyor shall take and subscribe an oath to faithfully and impartially make a survey, and after making the survey shall make a report in triplicate, one (1) copy to be filed with the court and the others to be filed with the county clerks of each county. The report will be signed and sworn to by the surveyor and will contain maps showing the location of the boundary line in the same manner as provided by W.S. 18-1-402.

(c) When the report has been filed with the court, the boundary line is fixed and designated as shown in the report, unless the court sets aside the survey and report for being insufficient or indefinite upon the application of either county if made within sixty (60) days after the report has been filed in the court.

(d) Any order of the court concerning the boundary line may be appealed to the supreme court, but the boundary line is conclusive until set aside. In the event the order is set aside, another surveyor may be appointed as provided by this section.



18-1-406. Application to court upon refusal to survey; action taken by court.

18-1-406. Application to court upon refusal to survey; action taken by court.

(a) If a county involved in a boundary dispute fails to act as provided by W.S. 18-1-401 or if the boards of county commissioners cannot agree on a time for making a survey, the commissioners of the county wanting the dispute settled may apply to the district court in their county as provided by W.S. 18-1-404, stating the circumstances of the dispute and the reasons why the dispute has not been settled.

(b) The district court shall decide the dispute as provided by W.S. 18-1-404 and 18-1-405.



18-1-407. Expenses and costs to be paid jointly.

18-1-407. Expenses and costs to be paid jointly.

The expenses of the costs of the surveys and court proceedings provided by W.S. 18-1-401 through 18-1-406 shall be paid equally by the counties involved in the dispute.









CHAPTER 2 - Corporate Powers and Duties

18-2-101. General powers.

18-2-101. General powers.

(a) Each organized county in the state is a body corporate and politic. The powers of the county shall be exercised by a board of county commissioners which may:

(i) Sue and be sued;

(ii) Purchase property for the use of the county and acquire real property at tax sales, as provided by law;

(iii) Sell or convey property owned by the county, when it is in the best interests of the county;

(iv) Make contracts and perform other acts relating to the property and concerns of the county in the exercise of its corporate or administrative powers;

(v) Exercise other powers as provided by law;

(vi) Establish a surface water drainage system, utilities and drainage management; and

(vii) Repealed By Laws 1999, ch. 22, 2.

(viii) Declare and abate nuisances which the commission determines to be a threat to health or safety as provided in W.S. 18-2-115. No person shall create, continue or permit nuisances to exist in violation of a final order issued pursuant to W.S. 18-2-115. Any resolution passed by a board of county commissioners pursuant to this paragraph is enforceable, in addition to other remedies provided by law, by injunction, mandamus or abatement. Whoever fails to comply with a final order shall be assessed a civil penalty of up to one hundred dollars ($100.00) per day for each day the violation continues. No resolution issued pursuant to this paragraph shall regulate any permitted industrial facility or oil and gas or mining operations necessary to the extraction, production or exploration of the mineral resources. Nothing in this paragraph shall be construed to impair or modify any rights afforded to farm or ranch operations pursuant to the Wyoming Right to Farm and Ranch Act.



18-2-102. Property.

18-2-102. Property.

Any property conveyed to a county, is the property of the county.



18-2-103. Buildings generally.

18-2-103. Buildings generally.

Each county shall provide and maintain a suitable courthouse, jail and other necessary county buildings.



18-2-104. Joint city and county buildings.

18-2-104. Joint city and county buildings.

(a) Any county and its county seat, acting through the board of county commissioners and the city or town council respectively may agree for the joint purchase or construction and use of:

(i) A building to be used as a county courthouse and city hall, to be known as a city and county building;

(ii) A public auditorium, athletic fields, civic center or other community buildings, which may be designated as a memorial to the veterans of the United States of America as the board and council may determine.

(b) The county and its county seat shall each contribute to the cost of purchase or construction of any facility specified in subsection (a) of this section in such amounts as they agree.

(c) The county commissioners and the city or town council shall fix all details and control of construction, maintenance and management and the division of the expense of maintenance and management of facilities specified in subsection (a) of this section by agreement, and the agreement shall bind both parties until modified or rescinded by mutual agreement.

(d) All laws relative to raising funds and issuing bonds by counties, cities or towns for purchasing or constructing county courthouses and jails and city and town halls, respectively, are applicable for the facilities specified in subsection (a) of this section.



18-2-105. County, city or local housing authority; authority to establish senior citizen center; receiving state and federal monies; contracting for services.

18-2-105. County, city or local housing authority; authority to establish senior citizen center; receiving state and federal monies; contracting for services.

A board of county commissioners, cities or local housing authorities designated by said counties or cities may establish and maintain senior citizen centers to provide transportation, information, recreation facilities and other services which will enable senior citizens to maintain their independence and to avoid institutionalization as long as possible. A board of county commissioners, cities or local housing authorities designated by said counties or cities may receive both state and federal monies for the establishment and maintenance of these facilities. A board of county commissioners, the mayor and council or the board of commissioners of a local housing authority may provide these services or contract with public or private organizations or individuals for the services.



18-2-106. Senior citizen advisory commission.

18-2-106. Senior citizen advisory commission.

A board of county commissioners, the mayor and council or the board of commissioners of a local housing authority may appoint an advisory commission for senior citizens. The composition of the advisory commission, the appointment and terms of its members and provisions for its organization and procedures shall be determined by the board of county commissioners. A member may be removed for cause by the board of county commissioners or other appointing body. The board shall fill any vacancy by appointment for the unexpired term.



18-2-107. Cooperation with other agencies for funding and operation of senior citizen centers.

18-2-107. Cooperation with other agencies for funding and operation of senior citizen centers.

The county, city or local housing authority may cooperate with other agencies as provided in W.S. 16-1-101, for the operation and funding of senior citizen centers.



18-2-108. Joint establishment, operation, contracts and agreements of facilities by local governments; sharing of costs; issuance of bonds; limitation on expenditures.

18-2-108. Joint establishment, operation, contracts and agreements of facilities by local governments; sharing of costs; issuance of bonds; limitation on expenditures.

(a) Each county, municipality, school, hospital or other special district, or any two (2) or more of them may enter into contracts or agreements to jointly establish and operate recreation facilities, water, liquid or solid waste facilities, police protection agency facilities, fire protection agency facilities, transportation system facilities, public school facilities, airports, public health facilities, community college facilities, hospital and related medical facilities, courthouse, jail and administrative office facilities or any combination thereof, and public access roads to school, hospital or other special districts where not otherwise provided by law.

(b) Each county, municipality, school, hospital or other special district, or any two (2) or more of them may enter into contracts or agreements to jointly purchase, lease, construct and operate facilities and equipment used in joint operations permitted under this section and may issue their bonds for such purpose as provided by law.

(c) The costs of the joint operations and joint use of machinery and facilities specified in this section shall be shared among the contracting parties as determined by their governing boards but no cost shall be incurred nor monies expended by any contracting party which will be in excess of limits prescribed by law for expenditures by it.



18-2-109. Name in which county shall sue or be sued.

18-2-109. Name in which county shall sue or be sued.

In all suits or proceedings the county shall sue or be sued as the "board of county commissioners of the county of . . . . . . . . . . ," but this shall not prevent county officers when authorized by law from suing in their name of office for the benefit of the county.



18-2-110. Commissioners to receive service of process and employ attorney in behalf of counties.

18-2-110. Commissioners to receive service of process and employ attorney in behalf of counties.

In all legal proceedings against the county process shall be served on the board of county commissioners or any member thereof and they may in the absence of the county attorney employ an attorney to defend them, for which they may make an appropriation from the general county fund.



18-2-111. Judgment against county to be paid by tax levy; when execution to issue.

18-2-111. Judgment against county to be paid by tax levy; when execution to issue.

Except as provided in W.S. 1-39-101 through 1-39-121 when a judgment is rendered against the board of county commissioners or any county officer the judgment shall be paid by a tax levied for that purpose and when collected shall be paid by the county treasurer to the judgment creditor upon the delivery of a proper voucher. Execution may issue on the judgment if payment is not made within sixty (60) days after the time required for the payment of county taxes to the county treasurer.



18-2-112. Contracts for human services.

18-2-112. Contracts for human services.

A county may contract for treatment and preventive services for the mentally ill, substance abuser and developmentally disabled as provided in W.S. 35-1-611 through 35-1-627.



18-2-113. Prohibition of towing by a county.

18-2-113. Prohibition of towing by a county.

(a) As used in this section, "towing service" means the transportation or recovery of privately owned vehicles or the disposal of abandoned, privately owned vehicles by use of a motor vehicle altered, designed or equipped to tow or render assistance for vehicles by means of a crane, hoist, tow bar, tow line or dolly.

(b) Except as provided in subsection (c) of this section, a county shall not purchase or use equipment purchased by the county to engage in a towing service.

(c) Notwithstanding subsection (b) of this section, a county may purchase or use equipment to engage in a towing service if there is no privately owned commercial towing service operating in the county that is able and willing to perform a towing service at a reasonable cost.

(d) Nothing in this section prohibits the use of a county vehicle which is otherwise engaged in authorized activities, from providing assistance to stranded motorists.



18-2-114. Prohibitions; amateur radio antenna regulation.

18-2-114. Prohibitions; amateur radio antenna regulation.

No county shall enact or enforce an ordinance or regulation that fails to conform to the limited preemption entitled "Amateur Radio Preemption, 101 FCC 2d 952 (1985)" issued by the federal communications commission. An ordinance or regulation adopted by a county with respect to amateur radio antennas shall conform to the limited federal preemption which states local regulations that involve placement, screening or height of antennas based on health, safety or aesthetic considerations shall be crafted to reasonably accommodate amateur communications. No ordinance or regulation adopted by a county under this section shall establish a maximum height for an amateur radio antenna of less than seventy (70) feet above ground.



18-2-115. Nuisance abatement; procedures.

18-2-115. Nuisance abatement; procedures.

(a) A board of county commissioners shall, by resolution, establish standards for determining when a site may be declared a nuisance under W.S. 18-2-101(a)(viii).

(b) A board of county commissioners may issue an order declaring a property to be a nuisance under W.S. 18-2-101(a)(viii) and shall provide written notice to the owner or occupant of the property describing with specificity the nature of the nuisance and the steps required for abatement. The order shall be in writing, shall state the grounds for the order and shall be filed in the office of the clerk of the district court of the county in which the property is situated. A copy of the order shall be served in accordance with the Wyoming Rules of Civil Procedure upon the owner or occupant with a written notice that the order has been filed and shall remain in force, unless the owner or occupant files his objections or answer with the clerk of the district court within twenty (20) days. A copy of the order shall be posted in a conspicuous place upon the property.

(c) Within twenty (20) days of service of an order issued under subsection (b) of this section, the owner or occupant may file with the clerk of the district court and serve upon the board of county commissioners issuing the order, an answer denying the existence of any of the allegations in the order. If no answer is filed and served, the order shall become a final order declaring the site a nuisance and fix a time when the order shall be enforced. If an answer is filed and served, the court shall hear and determine the issues raised as set forth in subsection (d) of this section.

(d) The court shall hold a hearing within twenty (20) days from the date of the filing of the answer. If the court sustains all or any part of the order, the court shall issue a final order and fix a time within which all or any part of the final order shall be enforced.

(e) An appeal from the judgment or final order of the district court may be taken by any party to the proceeding in accordance with the Wyoming Rules of Appellate Procedure.






CHAPTER 3 - County Officers

ARTICLE 1 - GENERALLY

18-3-101. Time of qualifying.

18-3-101. Time of qualifying.

All county officers elected at a general election shall qualify and assume their offices on the first Monday in January next following their election.



18-3-102. County officers required to execute bonds; amount; sureties; penalty.

18-3-102. County officers required to execute bonds; amount; sureties; penalty.

(a) All county officers, except county attorneys, before assuming the duties of their office and within twenty (20) days after the commencement of the term for which they were elected or appointed, shall take, subscribe and file the oath of office, and execute and file their official bonds to the state of Wyoming to insure the honest and faithful performance of their duties, in the penal amounts specified and according to the following provisions:

(i) County assessor: a bond approved by the board of county commissioners of five thousand dollars ($5,000.00) with at least two (2) sureties who are residents of the county or of a responsible surety company;

(ii) Repealed by Laws 1981, Sp. Sess., ch. 22, 2.

(iii) County clerk: a bond filed with the county treasurer of not less than four thousand dollars ($4,000.00) with at least two (2) sureties;

(iv) County commissioners: a bond approved by the clerk of the district court of one thousand dollars ($1,000.00);

(v) County sheriff: a bond approved by the board of county commissioners of four thousand dollars ($4,000.00) with sufficient surety;

(vi) County surveyor: a bond of one thousand dollars ($1,000.00) with sufficient sureties;

(vii) County treasurer: a bond in an amount prescribed by the board of county commissioners and filed in the office of the county clerk with an approved corporate surety company or at least three (3) sufficient sureties. If for any reason the bond has not been approved by the board of county commissioners, the bond may be approved by the county clerk, but final approval must be given by the board of county commissioners at their next regular meeting. If the board of county commissioners has not prescribed the amount of the bond it shall be not less than the total amount of taxes levied for the year;

(viii) County coroner: a bond as specified in W.S. 7-4-101.

(b) The board of county commissioners may require any county officer who receives county revenue to execute a bond in the penal amount of one and one-fourth (1 1/4) times the amount of revenue received.

(c) Deputy county assessors appointed as provided by W.S. 39-13-102(a) shall execute a bond with the county in the penal sum of two thousand dollars ($2,000.00) conditioned that they will faithfully and impartially observe the laws relating to the listing, assessing and valuing of all property.

(d) Whenever the board of county commissioners requires any county officer to execute a new or additional bond, the county clerk shall immediately give personal notice to that officer. If the bond is not executed within twenty (20) days after receipt of the notice, the board of county commissioners shall declare the office vacant and shall appoint a qualified person to hold the office as provided by W.S. 22-18-111.

(e) Sureties of official bonds as provided in this section shall be residents of the state and have a net worth of twice the amount secured by the bond and each shall sign an affidavit, which will be endorsed on the bond, of his net worth. Any surety who willfully and corruptly makes a false affidavit as to his qualifications is guilty of false swearing.

(f) If a surety ceases to possess the required qualifications, the board of county commissioners shall require the county officer giving the bond to execute a new one.

(g) Any action to recover on the bonds provided in this section shall be in the name of the people.



18-3-103. Offices and records to be kept within county; exceptions; records open to public inspection; removal for purposes of copying; penalty.

18-3-103. Offices and records to be kept within county; exceptions; records open to public inspection; removal for purposes of copying; penalty.

(a) Each county officer except the county attorney, the county coroner and the county sheriff if the county jail is not located in the county seat, shall keep his office at the county seat of the county in an office provided by the county. If the county does not provide an office then the office shall be maintained at a place approved by the board of county commissioners:

(i) The county clerk, county sheriff and county treasurer shall be furnished offices in the courthouse or building used as such;

(ii) The county and prosecuting attorney and the county attorney shall be furnished suitable office space at the expense of the county which shall if practicable be located at or near the courthouse;

(iii) The office of the county assessor may be with the office of another county officer as determined by the board of county commissioners;

(iv) The office of the county coroner may be located at any suitable location determined by the county coroner with the approval of the board of county commissioners.

(b) All county officers shall keep their offices open during the usual business hours of each day excluding Saturdays, Sundays, legal holidays and other days as established by the county commissioners through resolution.

(c) All books and papers required to be in county offices are open to the examination of any person without fee. The officer in charge of any documents may temporarily remove them for lawful reproduction purposes and during the period of removal shall not be subject to any penalty. Any officer or person not complying with the provisions of this subsection shall forfeit five dollars ($5.00) for each day he fails to comply.



18-3-104. Copies of instruments and transcripts of records as evidence.

18-3-104. Copies of instruments and transcripts of records as evidence.

Copies of all documents, writs, proceedings, instruments, papers and writings filed or deposited in the office of any district judge, county clerk or county treasurer and transcripts from books of record or proceedings kept by any such officers, with the seal of his office affixed, is prima facie evidence in all cases.



18-3-105. Powers and compensation in special cases.

18-3-105. Powers and compensation in special cases.

Whenever any county officer is required to perform the official duties of any other officer of this state he shall have for that time the same powers given by law to the officer whose duties he performs and shall receive the same compensation for his services.



18-3-106. Full-time officers enumerated.

18-3-106. Full-time officers enumerated.

Each county clerk, county treasurer, clerk of the district court, county assessor and county sheriff shall devote full time to the duties of their respective offices during the term for which they were elected or appointed. In counties which are not served by a district attorney and in which the population exceeds nine thousand (9,000) but is less than sixty thousand (60,000), the county and prosecuting attorney shall devote full-time to the duties of his office whenever a majority of the county commissioners in that county resolve that a full-time county and prosecuting attorney is necessary. In counties which are not served by a district attorney and in which the population does not exceed nine thousand (9,000), as well as in counties which are served by a district attorney, the county commissioners may designate the office of county attorney and the office of county and prosecuting attorney as a full-time office. The designations shall be made by resolution at the time salaries are set under W.S. 18-3-107(a).



18-3-107. Annual salaries of certain officers; additional compensation prohibited; exception as to traveling and other expenses; compensation of county commissioner; appointment and salaries of deputies, clerks, stenographers and other assistants.

18-3-107. Annual salaries of certain officers; additional compensation prohibited; exception as to traveling and other expenses; compensation of county commissioner; appointment and salaries of deputies, clerks, stenographers and other assistants.

(a) County officers shall be paid as follows:

(i) The county assessor, part-time county and prosecuting attorneys, part-time county attorneys, county clerk, clerk of district court, county sheriff and county treasurer in their respective counties shall receive as annual salaries:

(A) Repealed By Laws 2009, Ch. 142, 2.

(B) From and after January 1, 2007, not less than ten thousand dollars ($10,000.00) nor more than seventy-five thousand dollars ($75,000.00);

(C) From and after January 3, 2011, not less than ten thousand dollars ($10,000.00) nor more than one hundred thousand dollars ($100,000.00).

(ii) Full-time county attorneys and full-time county and prosecuting attorneys shall receive as annual salaries:

(A) Repealed By Laws 2009, Ch. 142, 2.

(B) From and after January 1, 2007, not less than thirty-five thousand dollars ($35,000.00) nor more than eighty-five thousand dollars ($85,000.00);

(C) From and after January 1, 2009 and to the extent permitted under the constitution and statutory law, not less than thirty-five thousand dollars ($35,000.00) nor more than the salary authorized for a district attorney under W.S. 9-1-802(d).

(iii) Salaries shall be paid in equal monthly installments. The board of county commissioners of each county shall meet not later than June 1, 1978, and on or before the same date each four (4) years thereafter, for the purpose of setting salaries, which shall not be changed during the term of each official for whom a salary is determined.

(b) The salaries provided in subsection (a) of this section shall compensate county officers for all of the duties prescribed by law to be performed by them, and no such officer shall receive from federal, state or county funds any additional or separate salary or compensation other than as above specified. This restriction shall not apply to traveling and other expenses nor to compensation allowed for office or house rent when expressly provided by law nor to other benefits provided to all employees of the respective county.

(c) Each county commissioner will be paid such compensation as the board of county commissioners determines by resolution. No county commissioner may receive more than the lowest compensation paid any elected county officer in the same county who serves full-time as specified in W.S. 18-3-106.

(d) The board of county commissioners shall meet not later than June 1, 1978, and on or before the same date each four (4) years thereafter for the purpose of setting their salaries for the following four (4) years, commencing January 1. The salary amount, when determined, cannot be increased during the period for which established. In addition thereof, each commissioner shall be paid his actual expenses while away from his home on official county business and not exceeding the same mileage allowance as received by state employees for each mile actually and necessarily traveled other than in a county owned vehicle in going to and returning from the meetings of the board and in the discharge of the duties of his office. Only one (1) mileage allowance shall be allowed per vehicle per trip. No commissioner's salary or expense for any purpose shall be charged to any account other than the county commissioner's account in the county budget. No commissioner shall be allowed any other salary from the county other than that herein stipulated.

(e) By and with the consent of the board of county commissioners of the respective counties, the county assessor, county clerk, clerk of the district court, county and prosecuting attorney and county treasurer in each county in the state may appoint one (1) or more deputies for each of the above-named offices who shall receive an annual salary of not less than twenty percent (20%) of the above named officer's salary to be established by the board of county commissioners and also appoint such other clerks, stenographers and assistants as may be necessary to properly administer the affairs of any county office.

(f) Subject to legislative appropriation, the state will pay a portion of each county and prosecuting attorney and assistant county and prosecuting attorney's salary as provided in this subsection. The state will pay fifty percent (50%) of the salary of the county and prosecuting attorney per year to each qualifying county. The state will pay thirty thousand dollars ($30,000.00) or fifty percent (50%) of the salary of each assistant to the county and prosecuting attorney, whichever is less, per year. Payments under this section shall be made annually on or before June 30. In any fiscal year in which the legislative appropriation is insufficient to make all payments authorized by this subsection, the state treasurer shall provide a reduced payment by multiplying the payment authorized under this subsection by a fraction, the numerator of which is equal to the remaining legislative appropriation for the program for the biennial budget period and the denominator of which is equal to the total payments to be made under this subsection for the current fiscal year.

(g) The board of county commissioners of the respective counties may appoint one (1) or more assistants or staff positions, whose salary shall be established by the board of county commissioners, as may be necessary to properly administer the affairs of the board of county commissioners. Persons appointed to an assistant or staff position shall not perform any duties statutorily delegated to any other county elected official.



18-3-108. Salaries paid in monthly installments; allowance by commissioners.

18-3-108. Salaries paid in monthly installments; allowance by commissioners.

The salaries of county officers shall be paid in equal monthly installments by the county in which they serve and shall be allowed at the first regular monthly meeting of the board of county commissioners occurring after the rendition of service.



18-3-109. Repealed By Laws 2010, Ch. 69, 208.

18-3-109. Repealed By Laws 2010, Ch. 69, 208.



18-3-110. Reimbursement for traveling expenses; receipt required.

18-3-110. Reimbursement for traveling expenses; receipt required.

Any county officer whose official duties require him to travel away from the county seat shall be reimbursed by the county for his actual and necessary traveling expenses and mileage as provided by W.S. 9-3-103. The county sheriff may also be reimbursed for travel away from the county jail for official duties, if the jail is not located in the county seat. No officer requesting mileage expenses shall claim additional transportation expense. The board of county commissioners shall not allow payment for traveling expenses unless there are receipts for all monies expended.



18-3-111. Responsibility of officers.

18-3-111. Responsibility of officers.

All county officers are responsible for the acts of their deputies and assistants, and as such are liable on their official bonds.



18-3-112. Powers; bonds.

18-3-112. Powers; bonds.

All deputy county officers have the same power and authority as their principal, and all official acts performed by them have the same force and effect as if done by their principal. All officers appointing deputies and assistants may require from them bond for their own protection, in such sum as they see fit.






ARTICLE 2 - ASSESSORS

18-3-201. Qualifications; certification and education.

18-3-201. Qualifications; certification and education.

(a) There shall be elected in each county a county assessor as provided by the Wyoming Election Code of 1973 as amended, who shall be a qualified elector and own real property in the county in which he is elected.

(b) The department of revenue, after consultation with the president of the county assessor's association, shall:

(i) Establish, implement and maintain a mandatory system of education and training for all property tax appraisers;

(ii) Establish standards and criteria for certification;

(iii) Provide a temporary and permanent certification program based on education, relevant experience or examination; and

(iv) Report excessive absences of any county assessor from required education programs to the appropriate board of county commissioners and to the governor.

(c) As used in this section "property tax appraiser" means any employee of the state or any county, including elected county assessors, who makes valuation judgments used as a basis for ad valorem taxation.

(d) No individual shall perform the duties or exercise the authority of a property tax appraiser unless the person is certified by the department of revenue. No certificate shall be issued to any individual who has not demonstrated to the department of revenue that the individual is competent to perform the necessary work or administer the necessary operation of an assessor's office. An individual may serve as county assessor without certification for one (1) elected term and the remainder of any unexpired term to which appointed.

(e) The director of the ad valorem tax division, under the direction of the department of revenue, shall provide for examination of applicants for certificates and shall conduct or sponsor in-service or pre-entry training programs on the technical, legal and administrative aspects of the appraisal and assessment process. For this purpose, the director may cooperate with educational institutions, and regional, state or national appraisal and assessing organizations, and shall receive the advice of the president of the county assessor's association, to develop training programs.

(f) The director, upon appropriation by the legislature, shall also provide for the costs of obtaining and presenting schools including, but not limited to, normal costs of tuition, books and instructor expenses. The direct expenses related to students, such as travel, housing and meals while attending the schools, shall be the direct responsibility of each respective entity.



18-3-202. Oath.

18-3-202. Oath.

Before entering upon the duties of his office, the county assessor shall take and subscribe the following oath or affirmation: "I, .... having been elected assessor of .... county, state of Wyoming, do solemnly swear (or affirm) that I will faithfully and impartially perform the duties of assessor of the county of ...., state of Wyoming, according to law and to the best of my ability, and that I will without fear or favor assess all taxable property within the county of ...., at its fair value. So help me God".



18-3-203. Supplies.

18-3-203. Supplies.

The county assessor shall be furnished with books, assessment roll, stationery and supplies as necessary for the proper discharge of his duties.



18-3-204. Duties generally.

18-3-204. Duties generally.

(a) Each county assessor shall:

(i) Keep his office open during the usual business hours with the exception of the time he is away in the performance of his duties making assessments and listing property for the purpose of taxation;

(ii) Secure data concerning the listing and taxation of property within his county and gather data from public records and other sources as will enable him to assess all property at its fair value;

(iii) Examine the county records relating to transfers of property and gather from all reliable sources information of the changes of ownership of property, and record transfers of property to enable him to assess all property to its rightful owner or owners;

(iv) Gather information relating to land passing from the government of the United States into private ownership under the public land laws of the United States, and make records to enable him to list and assess such property to the owner or owners thereof;

(v) When he is not making the assessment for the current year, devote himself to a study of property valuations in his county, and he may subpoena witnesses, administer oaths, examine them under oath, and require certified copies of any part of any public records or documents within his county necessary during the course of such investigation. Whenever any subpoena is issued by the county assessor, it shall be served by the county sheriff without charge to the county. Any witness or person subpoenaed by the county assessor shall receive the same fees as allowed in civil actions;

(vi) Prepare the assessment schedule in duplicate and leave with the property owner or person having control of the taxable property a copy of the assessment schedule. If any changes are subsequently made to the assessment schedule by the county assessor or his deputies, the county assessor shall immediately notify the property owner or person having control of the taxable property of the change;

(vii) After the county board of equalization has finished their equalization of property for taxation and corrections have been designated by them, complete the roll and make the corrections and changes designated by the board, correctly foot the roll, and when completed subscribe and make the following oath which shall be attached to the roll: "I, ...., county assessor within and for the county of ...., state of Wyoming, do solemnly swear (or affirm) that I or my deputies have demanded, received and reviewed from every property owner or person having control of taxable property within the county of ...., State of Wyoming, a complete and detailed statement of the amount and fair value of all taxable property and that I or my deputies have viewed the property listed, and have revised and corrected the statements where necessary; and that I have to the best of my knowledge and ability valued the property at its fair value; and in no case have I or my deputies knowingly omitted to demand a statement of the description and value of property in the county, and that I have not knowingly omitted to perform any duty required by me by law, and have not connived at any evasion or violation of any requirements of law in relation to the listing and valuation of property. So help me God.";

(viii) Immediately after the taxes are levied each year make the tax list in tabular form and in alphabetical order upon the form and in the manner prescribed by law;

(ix) Faithfully and diligently follow and apply the orders, procedures and formulae of the department of revenue or orders of the state board of equalization for the appraisal and assessment of all taxable property;

(x) Attend continuing education programs not to exceed forty (40) classroom hours per year provided by or approved by the department of revenue.



18-3-205. Interfering with assessor; failure to return property; penalties.

18-3-205. Interfering with assessor; failure to return property; penalties.

(a) Any person interfering with the county assessor or deputy county assessor in the discharge of his duties, or any person refusing to allow the county assessor, deputy county assessor or representative of the department of revenue to examine any property pursuant to W.S. 39-13-103(b)(v), is guilty of a misdemeanor, and upon conviction shall be fined not more than seven hundred fifty dollars ($750.00), or imprisoned for not more than six (6) months in jail, or both.

(b) Any person who fails to return any taxable property owned by him or under his control is guilty of a misdemeanor and upon conviction shall be fined not exceeding five hundred dollars ($500.00), imprisoned in the county jail not exceeding ninety (90) days, or both.



18-3-206. Penalties.

18-3-206. Penalties.

(a) Any county assessor who fails to perform the duties provided by W.S. 18-3-201 through 18-3-206 is guilty of a misdemeanor and upon conviction shall be fined not exceeding five hundred dollars ($500.00).

(b) Any county assessor who swears falsely to any oath provided by W.S. 18-3-201 through 18-3-206 is guilty of false swearing.

(c) Any county assessor, deputy assessor or member of any county board of equalization who knowingly and willfully values or equalizes taxable property at other than its fair value is guilty of a misdemeanor and upon conviction shall be fined not exceeding five hundred dollars ($500.00), imprisoned in the county jail not exceeding ninety (90) days or both, and shall forfeit his office.






ARTICLE 3 - COUNTY AND PROSECUTING ATTORNEYS

18-3-301. Office created; qualifications; certificate of election; counties empowered to consolidate.

18-3-301. Office created; qualifications; certificate of election; counties empowered to consolidate.

(a) In judicial districts in which the office of district attorney has not been created there shall be elected in each county a county and prosecuting attorney who at the time of his nomination and election and during his term of office, shall be a member of the bar of this state. A copy of his certificate of election and oath shall be filed by the county and prosecuting attorney with the clerk of the district court for his county or counties. In those judicial districts in which the office of district attorney has been created the county commissioners shall appoint an attorney to the office of county attorney for a term of one (1) year, who may be reappointed on a year-to-year basis. The county commissioners may remove the county attorney for cause.

(b) The boards of county commissioners of two (2) or more contiguous counties not served by a district attorney may by resolution consolidate the offices of, and agree to be served by, a single county and prosecuting attorney who shall be elected by a vote of the electors of all the counties within the consolidated area.



18-3-302. Duties generally; employment of other attorneys by county.

18-3-302. Duties generally; employment of other attorneys by county.

(a) Each county attorney shall:

(i) Act in all courts in the state as legal counsel for his county or counties and its officers acting in their official capacity and prosecute or defend all suits instituted by or against his county or counties or its officers;

(ii) Give his opinion in writing upon the request of any county officer of his county or counties, without fee, upon all questions of law relating to the duties of such officer and file and preserve in his office a copy of all such opinions;

(iii) Examine the bonds offered by every county officer before the bonds are approved by the board of county commissioners and report in writing to the board of county commissioners or to the judge of the district court whether the bonds are executed as required by law;

(iv) Perform other duties as prescribed by law.

(b) In any county in a judicial district in which the office of district attorney has not been created, the county and prosecuting attorney shall have the jurisdiction, responsibilities, and duties of the district attorney and of the county attorney.

(c) Nothing in this section shall be construed to prevent the county commissioners of any county or consolidation of counties from employing one (1) or more attorneys to appear and prosecute or defend or assist the county and prosecuting attorney in behalf of the people of the state or such county or consolidation of counties in any action or proceeding, whether civil or criminal. In such case, the nature and necessity of the employment shall appear in the record of the board or boards. Nothing in this section shall be construed to prevent the board of county commissioners of a county which has consolidated from independently employing one (1) or more attorneys to serve their respective counties.



18-3-303. Fees or salary; restriction upon employment; failure to perform official duties.

18-3-303. Fees or salary; restriction upon employment; failure to perform official duties.

(a) Each county attorney and their deputies shall receive such fees, salary or both as allowed by the board of county commissioners. When counties have consolidated the office of county and prosecuting attorney pursuant to W.S. 18-3-301(b) the salary of county and prosecuting attorneys shall be apportioned between the counties by agreement of the boards of county commissioners, but a county which has consolidated may independently employ a deputy county and prosecuting attorney. The boards of county commissioners of each county which have consolidated shall meet once every four (4) years to set such salaries.

(b) The board of county commissioners, or boards of county commissioners when counties have consolidated pursuant to W.S. 18-3-301(b), may prohibit county and prosecuting attorneys or their deputies from engaging in the private practice of law directly or indirectly. This section shall not prohibit the county and prosecuting attorney from completing all civil cases not in conflict with the interests of the county or counties, in which he is counsel and pending in court before he takes office.

(c) The county attorney shall not receive any fee from or prosecute or defend any individual or corporation in any civil or criminal suit or proceeding at law in which this state or his county or counties may be a party.

(d) If the attorney fails, neglects or refuses to perform any official duties enjoined upon him by law he and his sureties are liable on his official bond in a sum not less than one hundred dollars ($100.00) and not more than five hundred dollars ($500.00), in the discretion of the court having jurisdiction.

(e) Repealed by Laws 1981, Sp. Sess., ch. 22, 2.

(f) Repealed by Laws 1981, Sp. Sess., ch. 21, 3.



18-3-304. Travel allowances.

18-3-304. Travel allowances.

When any county attorney is called upon to render services for the county outside of his county or consolidation of counties, or within his county or consolidation of counties at a distance of more than ten (10) miles from the county seat, or more than ten (10) miles from his own residence, he may in the discretion of the board or boards of county commissioners receive his actual and necessary traveling expenses as provided by W.S. 9-3-103 in attending to such services, in addition to his salary as county attorney.



18-3-305. Repealed by Laws 1981, Sp. Sess., ch. 22, 2.

18-3-305. Repealed by Laws 1981, Sp. Sess., ch. 22, 2.






ARTICLE 4 - COUNTY CLERKS

18-3-401. Office created; election.

18-3-401. Office created; election.

There shall be elected in each county a county clerk.



18-3-402. Duties generally.

18-3-402. Duties generally.

(a) The county clerk shall:

(i) Act as clerk to the board of county commissioners and as such shall:

(A) Attend all sessions of the board of county commissioners either in person or by deputy;

(B) Keep the seal, records and papers of the board of county commissioners;

(C) Record in a book provided for that purpose all proceedings of the board;

(D) Make regular entries of all the board's resolutions, orders and decisions in all questions coming before it;

(E) Sign all orders issued by the board for the payment of money and preserve and file all accounts acted upon by the board with a memorandum of its action thereon;

(F) Perform other duties as required by the board of county commissioners.

(ii) Keep a book in which are entered all licenses, except marriage licenses, giving the names of the persons to whom such licenses are issued with the date, amount and purpose for which the license was issued;

(iii) Keep a book of blank county warrants or orders with a blank margin which shall be properly filled out before any warrants are delivered. He shall not deliver any warrant until it is properly signed by the chairman of the board of county commissioners, countersigned by the county treasurer and attested by himself with the county seal;

(iv) Keep a seal provided by the board of county commissioners, the impression of which shall contain the words "The State of Wyoming, County Clerk", together with the name of the county;

(v) Designate upon every account audited and allowed the amount allowed and file such accounts as well as those not allowed in separate accounts. He shall not sign or issue any county warrants unless ordered by the board of county commissioners. He shall number each warrant issued;

(vi) Have custody and keep all books, records, deeds, maps, papers and copies thereof deposited or kept in his office as required by law. All deeds, mortgages, and other instruments in writing authorized by law to be recorded or filed in his office and left in his office shall be:

(A) Recorded in distinct handwriting or by typing, photostating, photographing, printing or other reproduction, either in whole or in part, in suitable books; or

(B) Recorded on microfilm, microcards or other permanent record retention medium. All reproduction processes shall be instituted and used pursuant to W.S. 9-2-413. Maps may either be recorded as herein provided or if the copying is unlikely to provide a satisfactory record, the county clerk may keep the originals or tracings thereof, undamaged and unfolded and make prints available for public use.

(vii) Record any deed containing a metes and bounds description which may be accompanied by a map prepared in compliance with law and delineating the land described in the deed. If a map delineating the land has been previously recorded, the deed may make reference to the recorded map. The county clerk shall charge a fee of five dollars ($5.00) for recording these maps;

(viii) Require any person presenting a document for recording which is legible but not sufficiently clear to produce a readable copy to substitute a clear original or legible true copy of the original document;

(ix) Keep in his office a general index, direct and inverted, in which he shall make correct entries of every instrument recorded or filed under appropriate headings, entering the names of the grantors and grantees in alphabetical order. He shall make correct entries in the index of every instrument required by law to be entered therein. He shall immediately note in the appropriate index, in the proper column and opposite the entry whenever any mortgage, bond or other instrument has been released or discharged from record, whether by written release or by recording a deed of release;

(x) Keep a receiving book, each page of which is divided into six (6) columns, specifying the time of reception, the names of the grantors, the names of the grantees, from whom received, to whom delivered and the fees received:

(A) Whenever any instrument is received for recording, immediately endorse upon the instrument his certificate, noting the day, hour and minute of its reception, the book and page where recorded, the fees received for recording and date of record;

(B) The date of record of all instruments requiring recording or filing shall be the date of filing;

(C) Whenever any instrument has been filed the county clerk shall immediately make an entry of the same, and after the instrument requiring recording is recorded he shall immediately deliver it to the person authorized to receive it, writing the name of the person to whom it is delivered in the appropriate column;

(D) No county clerk shall perform any of these duties unless any required fee has been paid.

(xi) Keep abstract books provided by the board of county commissioners in which all transfers and mortgages of real property and all liens upon real estate are briefly entered. All instruments affecting real estate and left for record or filed in the office shall be abstracted against all lands described in the instrument either directly or by reference to another properly recorded instrument as soon as practicable in the order in which received:

(A) The county clerk shall enter in dark colored ink in the abstract book all recorded transfers of real estate and all mortgages, construction liens and judgment liens;

(B) All abstract entries of land shall be made in a well bound properly ruled book which shall in the headlines describe the legal division of land or subdivision, naming section, township and range according to the United States surveys when the same is described in the instrument filed for record. The book shall contain ruled parallel columns in which shall be entered:

(I) The name of the grantor or grantee;

(II) The name of the mortgagor or mortgagee or the parties thereto;

(III) The character of the instrument;

(IV) The consideration stated in the instrument;

(V) The date of the instrument;

(VI) The date of filing in the clerk's office;

(VII) The description of the premises;

(VIII) Other pertinent remarks as will show the instrument was properly witnessed and acknowledged.

(C) All abstract entries of town lots shall be made in a similar manner to those of lands but shall be in a separate book provided by the board of county commissioners and the number of the lot and block shall appear in the headlines.

(xii) File or file and record every notice, abstract or statement of any lien or claim or release or discharge thereof in favor of the United States or any department or bureau thereof as provided by the laws of the United States when any such instrument has been prepared in conformity to the laws of the United States and is presented for filing or filing and recording:

(A) The county clerk shall number such notices, abstracts or statements in the order in which they are filed and if they are required to be recorded he shall record them in a well bound book to be called "federal lien record." All instruments which require filing or recording shall be indexed alphabetically under the names of the persons named or affected in a well bound book called "index to federal liens";

(B) No fee shall be charged for the performance of these services and the failure to file, record or index properly the notice, abstract or statement shall not affect the validity or legality of any such lien, claim, release or discharge.

(xiii) Accept and use as official record books, when furnished him without charge, books containing printed forms of water right contracts, forms for subscription to the stock of corporations or associations whereby water rights are acquired and forms of deeds of water rights from all corporations and water user associations organized for constructing, maintaining or operating ditches, reservoirs or other water works for irrigation, mining, milling or power purposes. The charge for recording such instruments is ten cents ($.10) per folio of one hundred (100) words actually written in pen and ink or typewritten;

(xiv) Issue certificates under the seal of the county relating to the selection or relinquishment of state or school lands required by the state board of land commissioners without requiring the payment of fees:

(A) At the request of the state board of land commissioners the county clerk shall record and abstract all contracts between the United States and the state of Wyoming. All deeds, relinquishments or assignments executed by the authority of the state board of land commissioners shall be executed under his seal without requiring the payment of fees.

(xv) Endorse a certificate upon every bond or evidence of debt issued pursuant to law that the same is within the lawful debt limit of the county and is issued according to law. Such certificates shall be signed in his official character;

(xvi) Collect and remit to the county treasurer the following fees:

(A) Recording charges for any instrument - first page ....................................$12.00

Each additional page 3.00

(B) Abstract of personal property (per year) ..1.00

(C) Acknowledgments ...................... ..2.00

(D) Bond oath and notary public commission - first page .........................................12.00

Each additional page .................3.00

(E) Military discharge and separation papers (first recording) ............................................ ....No Charge

(F) Marriage license .................30.00

(G) Marriage license certified copy ...... ..5.00

(H) Repealed by Laws 2002, Ch. 96, 2.

(J) Certification .....................5.00

(K) State tax liens ..................20.00

(L) Release of state tax liens
................................. ..INCLUDED IN FILING FEE

(M) Additional recording charge for any instrument with more than five (5) grantors or grantees of a different surname or more than five (5) claim names - each additional name ..................................1.00

(N) Additional recording charge for each section (including quarter and quarter-quarter, if applicable), block, lot or tract - description in excess of ten (10) ..............................................1.00

(O) Plats filed (including cemeteries and amended plats) .......................................75.00

(P) Liens filed pursuant to Title 29 - first page ...........................................12.00

Each additional page ...................3.00

(Q) Filing charge for each corner record or certificate ...........................................5.00

(R) Recording charge for any instrument containing more than two (2) real estate descriptions by book and page only -each additional description ....................................... ..2.00

(S) Liens filed upon real property pursuant to W.S. 20-6-106(y) ................................. 12.00

Each additional page ...................3.00

Additional recording charge for each additional collateral description .....................1.00

(T) For filing and indexing an original financing and termination statement ..................20.00

For each additional certificate of title upon which the lien is note for perfection ............1.00

(U) For statements of amendment, continuation or assignment........................................... 5.00

(W) For lien search and certification of filings of record and affixing the seal ..............20.00

(Y) Repealed By Laws 2010, Ch. 69, 204.

(xvii) Permit any person authorized by the board of county commissioners of any new county or of any bonded abstract company, and at the expense of the new county or abstract company, to examine the records of all deeds, mortgages, maps and other instruments which affect any property located within the boundaries of the new county, and to transcribe or photograph the same in books provided by the new county or abstract company:

(A) The county clerk shall compare the transcribed or photographed instruments in his office and shall certify to the county clerk of the new county or the abstract company that they are true and correct copies of the originals. The county clerk certifying the transcripts or photographs shall receive fifty cents ($.50) per hour for time spent by him in comparing and certifying the transcripts or photographs. All expenses shall be paid by the new county;

(B) The county clerk of the new county or the bonded abstract company shall index and abstract in the proper books all transcribed or photographed instruments which shall be received in evidence and have the same effect as if they had been originally filed in the new county.

(xviii) Deliver upon the written demand of the county clerk of any new county all books of record containing abstracts of lands in townships lying wholly within the boundaries of the new county and all books containing abstracts of townsites and town lots lying wholly within the boundaries of the new county together with the plats of the townsites or town lots. When the county clerk of the new county has received the books and abstracts they shall become a part of the records of the new county and no further abstracts of the instruments are required;

(xix) Repealed By Laws 2010, Ch. 34, 2.

(xx) Deliver to his successor in office all books, records, papers and other items belonging to his office;

(xxi) Remit all monies coming into his office to the county treasurer;

(xxii) Perform other duties as prescribed by law, as county clerk and register of deeds;

(xxiii) Perform all duties or general accounting required to implement the Uniform Municipal Fiscal Procedures Act;

(xxiv) File maps as defined in W.S. 33-29-801. The county clerk shall charge a fee of fifty dollars ($50.00) for filing the maps.

(b) No individual, corporation or governmental entity is exempt from payment of fees in advance.

(c) A county clerk may charge a reasonable fee for a copy or a reproduction of a public record, but the fee shall not exceed the actual cost of duplication of the record. As used in this subsection, "actual cost of duplication" means the cost of materials and supplies used to duplicate or reproduce the record, but shall not include the cost of labor or the overhead associated with the duplication.






ARTICLE 5 - COUNTY COMMISSIONERS

18-3-501. Composition; election for increasing the number; term; quorum; election for districting; procedures.

18-3-501. Composition; election for increasing the number; term; quorum; election for districting; procedures.

(a) Each board of county commissioners shall consist of three (3) qualified electors who shall be elected in the following manner: at the general election held in the year 1980 and every fourth year thereafter, there shall be elected one (1) commissioner for a term of four (4) years and at the general election held in the year of 1978 and every fourth year thereafter there shall be elected two (2) commissioners for a term of four (4) years each. Any two (2) members of the board constitute a quorum and are competent to act.

(b) Notwithstanding subsection (a) of this section, any county may increase the membership of its board of county commissioners from three (3) to five (5) members if a proposition for the increase is submitted to a vote of the qualified electors of the county and a majority of those casting their ballots vote in favor of the increase. Additional offices created under this subsection shall be filled at the general election next following the election at which the increase was approved. At that general election, not more than one (1) commissioner shall be elected for a term of two (2) years, and the election ballots shall so state. Each term shall otherwise be four (4) years.

(c) The proposition to increase the membership of the board of county commissioners shall be at the expense of the county and be submitted to the electors of the county upon receipt by the county clerk of a petition requesting the election signed by at least ten percent (10%) of the qualified electors of the county. To be counted the electors shall be registered voters when the completed petition is submitted for verification. The number of electors required shall be determined by the number of votes cast at the last general election. The election shall be at the direction and under the supervision of the county clerk. The petition shall be in substantially the following form:

"This petition is for the purpose of requesting an election to increase the membership of the board of county commissioners from three (3) to five (5) members. If a proposition for the increase is submitted to a vote of the qualified electors of the county and a majority of those casting their ballots vote in favor of the increase, the additional offices created shall be filled at the general election held in (year).

The eligible registered electors supporting the petition and numbering not less than ten percent (10%) of the total number of votes cast at the last general election in the county for which this petition is filed, are as follows:

(Signature) (Printed Name) (Residence Address) (Date)

VERIFICATION OF CIRCULATORS

I, .... do hereby certify that I am a circulator of this petition, and I solely and personally circulated this petition, that all the signatures appearing herein were made in my presence from (month)_(day), (year) through (month) (day), (year), and to the best of my knowledge and belief such signatures are those of the persons whose names they purport to be.

(Signature)

(Residence Address)"

(d) The proposition may be submitted at any general election. A notice of election shall be given in at least one (1) newspaper of general circulation published in the county wherein the election is to be held and shall specify the object of the election. The notice shall be published at least once each week for a thirty (30) day period preceding the election. At the election the ballots shall contain the words "for increasing the membership of the board of county commissioners from three (3) to five (5) members", and "against increasing the membership of the board of county commissioners from three (3) to five (5) members".

(e) If a county votes to increase the membership of its board of county commissioners under subsection (b) of this section, three (3) members of the board constitute a quorum and are competent to act.

(f) Any county may decrease the membership of its board of county commissioners from five (5) to three (3) members in the same petition and proposition process as an increase under subsections (b) and (c) of this section. The vote to decrease membership shall be in the general election preceding the election of three (3) commissioners. Notice of the election shall be given as provided in subsection (d) of this section.

(g) Any county in which the electors vote to increase the number of county commissioners from three (3) to five (5) as provided by this section may be divided into five (5) districts if a proposition for districting is submitted to a vote of the qualified electorate of the county and a majority of those casting their ballots vote in favor of the districting. The proposition for districting shall be submitted to a vote in the manner provided by subsections (c) and (d) of this section. At the election, the ballot shall contain the words "for dividing the county into five (5) county commissioner election districts" and "against dividing the county into five (5) county commissioner election districts". The proposition to increase the number of county commissioners and the proposition for districting may appear on the ballot at the same general election, however the ballots shall state that the proposition for districting is contingent upon approval of the proposition to increase the number of commissioners. The petition required by subsection (c) of this section may contain both the proposition to increase the number of commissioners and the proposition for districting, or the propositions may be circulated and submitted on separate petitions. If the proposition for districting is not approved, the commissioners shall represent the county on at-large basis.

(h) If the proposition for districting is approved, the board of county commissioners shall devise a districting plan dividing the county into districts as nearly equal in population as practicable considering the geographic, economic and social characteristics of the county. The districting plan shall be made before March 1 next following the election at which the proposition for districting is approved and shall be effective as of March 1 the following year. The districting plan may provide that any commissioner elected after the effective date of the districting plan shall reside in and represent the district from which he is elected by the electors of that district, and, beginning January 1, 2012, that commissioners may serve at large or that district representation may be apportioned in any combination of single member, multi-member and at large representation, provided that in all cases commissioners represent a population as nearly equal as is practicable considering the geographic, economic and social characteristics of the county. Commissioners in office on the effective date of the districting plan shall serve the county at large until the regular expiration of their term. The districting plan shall designate which districts shall elect county commissioners in the general election next following the effective date of the districting plan. In any county in which the voters approved increasing the number of commissioners and districting at the same election, the districting plan shall also designate which district shall elect a county commissioner at the next general election for a term of two (2) years, as provided by subsection (b) of this section. The ballot shall state the term in the designated district to be for two (2) years. Thereafter, all terms shall be four (4) years.

(j) Appeals from the actions of the boards of county commissioners shall be as provided by law.

(k) If required to do so pursuant to a final court order or changes in population affecting the constitutionality of a current districting plan, the board of county commissioners may by resolution devise a districting or redistricting plan dividing the county into any number of districts necessary to meet the requirements of the court order or necessary to address the population changes. A districting or redistricting plan devised under this subsection may include single member or multi-member districts in which the candidates must reside and which are apportioned by population, districts in which candidates are elected at large, or any combination of districts in which candidates must reside and are apportioned by population or are elected at large provided that in all cases commissioners represent a population as nearly equal as is practicable considering the geographic, economic and social characteristics of the county. A districting or redistricting plan created under this subsection shall not be subject to a vote of the electors and shall go into effect after the next general election and shall be subject to the following:

(i) An initial districting plan created under this subsection shall provide for at least fifty-one percent (51%) of the commissioners to serve an initial term of two (2) years and the remainder to serve an initial term of four (4) years. Thereafter, all terms shall be four (4) years. The terms of all commissioners serving at the time of the approval of the districting plan shall expire at the end of the current year and all offices created under this subsection shall be filled at the general election held on the effective date of the districting plan;

(ii) For a redistricting plan, commissioners in office on the effective date of the districting plan shall serve the county at large until the regular expiration of their term, if practical. The county commission shall determine whether honoring the four (4) year terms is practical.



18-3-502. Meetings in counties.

18-3-502. Meetings in counties.

Each board of county commissioners shall meet at the county seat of their respective counties on the first Tuesday in each month or at such other times as may be designated by resolution of the board or when it is necessary to meet for the transaction of urgent county business.



18-3-503. Length of sessions.

18-3-503. Length of sessions.

The board of county commissioners may sit four (4) days or longer at each regular session and two (2) days at each special session, but shall not receive any compensation for any length of time over four (4) days at regular sessions, and over two (2) days at special sessions.



18-3-504. Powers and duties generally.

18-3-504. Powers and duties generally.

(a) Each board of county commissioners may:

(i) Make such orders concerning the property of the county as they deem expedient;

(ii) Examine and settle all accounts of receipts and expenses of the county and examine, settle and allow all accounts against the county and issue county orders therefor as provided by law;

(iii) Provide for the construction and maintenance of county buildings and insure them in the name of the county treasurer for the benefit of the county. If there are no county buildings they may provide suitable rooms for county purposes;

(iv) Apportion and order the levying of taxes as provided by law;

(v) Represent the county, including but not limited to representing the county as a cooperating agency with special expertise in matters related to the National Environmental Policy Act and in federal land planning, implementation and management actions as provided for by W.S. 18-5-208(a), care for the county property and manage the business and concerns of the county in all cases where no provision is made by law;

(vi) Lay out, alter or discontinue any road running through the county and for such purpose acquire the use of lands therein either by gift, prescription, dedication, the exercise of the right of eminent domain, purchase or lease and perform such other duties respecting roads as required by law;

(vii) Grant licenses for keeping ferries, toll bridges and toll gates as prescribed by law;

(viii) Perform such other duties as prescribed by law;

(ix) By resolution, prohibit or authorize and regulate the operation of golf carts as defined by W.S. 31-5-102(a)(lxi) on public roads and streets within unincorporated areas of the county.

(b) Each board of county commissioners may provide snow removal services on any roads within the county designated as school bus routes by the board of trustees of any school district in the county.

(c) Each board of county commissioners shall provide for the burial of the human remains of any deceased person not receiving personal opportunities with employment responsibilities (POWER) assistance, supplemental security income or Medicaid under the Wyoming Public Assistance and Social Services Act at the time of death and without sufficient means in his own estate or other resources to provide burial or cremation.

(d) Each board of county commissioners shall, after receiving a proposed budget for a special district under W.S. 9-1-507(a)(viii), ensure that the proposed budget is posted on the appropriate area of the website of the county. The posting of the budget shall include the date, time and location of a special district budget session during which final action will be taken on the proposed budget. If a proposed budget is not provided as required by W.S. 9-1-507(a), the board of county commissioners may not approve funding of the special district mill levy. Upon approval of the mill levy for each special district, the final approved budget shall be posted on the appropriate area of the website of the county.

(e) All bids and contracts for capital construction projects shall be in accord with the Wyoming contractor preference laws of title 16, chapter 6.



18-3-505. Commissioners may authorize acceptance of negotiable paper in payment of fees; negotiable paper defined; no personal liability of county officers; date of payment; effect of dishonor; seizure.

18-3-505. Commissioners may authorize acceptance of negotiable paper in payment of fees; negotiable paper defined; no personal liability of county officers; date of payment; effect of dishonor; seizure.

(a) Each board of county commissioners may except where expressly prohibited by law authorize any county officer, agent or employee to accept negotiable paper as defined in subsection (c) of this section including paper arising from the use of a lender credit card as defined in W.S. 40-14-140(a)(ix) in payment of any tax, assessment, license, permit, fee, fine or other money owing to the county or collectible by the county in behalf of the state or other unit of government, or in payment of any bail deposit or other trust deposit. Any fees assessed for processing a credit card payment may be borne by the county or person tendering payment. Any fees assessed for processing a credit card payment collected on behalf of the state shall be borne by the county or person tendering payment and not by the state. With respect to lender credit card transactions the county is entitled to promptly present all negotiable paper to the bank upon which the negotiable paper is drawn for payment without any right of setoff or defense on the part of the issuer except as follows:

(i) Acceptance by the county of an expired card;

(ii) Acceptance of a card for payment of an amount in excess of what the issuer authorized the county to accept;

(iii) Negotiable paper that is so improperly completed that the issuer cannot identify the card holder.

(b) Any defense, claim or action that an individual using negotiable paper or a lender credit card might have against issuers of the card shall not apply to the county, its officers, agents or employees or relieve the individual of responsibility for payment.

(c) As used in this section "negotiable paper" means money orders, checks and drafts, including, without limitation, sales drafts and checks and drafts signed by a holder of a lender credit card issued by a bank maintaining a revolving loan account as defined in W.S. 40-14-308, for lender credit card holders.

(d) Any county officer, agent or employee who accepts negotiable paper pursuant to and in conformity with authorization from the board of county commissioners is not personally liable if the paper is dishonored. Any losses arising from dishonored paper shall be allocated to the respective funds for which the negotiable paper was accepted. In the event of losses from dishonored paper when the county or any of its officers are collecting funds for the state or any other level or unit of government, such losses shall be allocated to and accepted by the governmental entity for whom the collections were made.

(e) The acceptance of negotiable paper constitutes conditional payment for the amount owing. If the paper is not dishonored the payment shall be effective on the date the paper was accepted by the county officer, agent or employee. If the paper is dishonored in the course of collection the conditional payment is of no effect and any receipt, certificate or license issued upon acceptance of the negotiable paper is void. In the event any property including motor vehicle license plates is transferred or issued by the county or any of its officers, agents or employees upon acceptance of negotiable paper, and the paper is subsequently dishonored the county may rescind the transaction and a sheriff or other law enforcement officer may without prior court proceedings seize the property. Neither the rescission nor seizure relieves the person presenting the negotiable paper from further civil or criminal liabilities as may be provided by law.



18-3-506. Seal; meetings open to public; rules and regulations.

18-3-506. Seal; meetings open to public; rules and regulations.

Every board of county commissioners shall have a seal and may alter it. They shall sit with open doors and all persons conducting themselves in an orderly manner may attend their meetings. They may establish rules and regulations to govern the transaction of their business.



18-3-507. Selection of chairman.

18-3-507. Selection of chairman.

The board of county commissioners shall at the first meeting after their election or appointment elect one (1) member chairman, who shall preside at all meetings, except in his absence any of the other members may act as temporary chairman.



18-3-508. Chairman to administer oaths and sign orders.

18-3-508. Chairman to administer oaths and sign orders.

The chairman of the board of county commissioners may administer oaths to any person concerning any matter submitted to the board or connected with their powers and duties, and shall sign all county orders.



18-3-509. Fire protection.

18-3-509. Fire protection.

(a) The board of county commissioners may provide fire protection for persons and property within the boundaries of the county, and may:

(i) Contract to give or receive fire protection to or from one (1) or more municipal corporations or private organizations;

(ii) Provide fire protection jointly with one (1) or more municipal corporations or private organizations;

(iii) Contribute toward the support of any fire department in return for fire protection service;

(iv) Contract to participate in the emergency fire suppression account program pursuant to W.S. 36-1-401 through 36-1-404.

(b) The board of county commissioners of any county contracting with any municipal corporation, private organization or fire department in return for fire protection service may make an appropriation in its annual budget for the purchase of fire equipment or for the maintenance and support of the fire protection and may annually levy a tax of not more than one (1) mill on the taxable valuation of the property in the county except property within any incorporated city or town or rural fire district. The levy shall be made at the same time as other levies for county and school purposes and the proceeds from the levy shall be kept in a special fund by the county treasurer and used solely for the purpose of fire protection:

(i) The administration and expenditures of the special fund is the responsibility of the board of county commissioners. The board of county commissioners of any county entering into a contract with any municipal corporation or private organization shall provide that the municipal corporation or private organization shall reimburse the county for the use of fire fighting equipment on such terms as the contracting parties may agree.



18-3-510. Claims against county to be itemized and verified; penalty.

18-3-510. Claims against county to be itemized and verified; penalty.

(a) No claim against the county shall be allowed by the board of county commissioners unless it is properly dated and itemized and the value of each item specifically described, and when no specified fees are allowed by law, the date that such services were rendered and the time actually and necessarily devoted to the performance of any service. Each claim shall be accompanied by an affidavit, stating that the claim is just and correct and that no part of the claim has been paid by the county or other person. The board of county commissioners may disallow any account, in whole or in part, when so rendered and verified, and may require further evidence of the truth and propriety of the claim. This section does not apply to claims under W.S. 1-39-101 through 1-39-121.

(b) The board of county commissioners shall be held responsible on their official bonds to the full amount of any claim allowed, to be recovered in an action of debt for the use of the county, should the evidence show that any part of any claim has been allowed by any board of county commissioners contrary to the provisions of this section.



18-3-511. Presentation, auditing and payment of claims; issuance of tax-anticipation warrants; limitation and form of warrants; effect of acceptance.

18-3-511. Presentation, auditing and payment of claims; issuance of tax-anticipation warrants; limitation and form of warrants; effect of acceptance.

(a) All claims and demands against a county shall be presented for audit and allowance to the board of county commissioners before any action in court is maintainable. All claims when allowed shall be paid by a county warrant or order drawn by the board on the county treasurer upon the proper funds in the treasury for the amount of the claims. The warrant or order shall be signed by the permanent or temporary chairman of the board, attested by the county clerk under the seal of the county, and countersigned and registered by the county treasurer. The warrant or order shall specify the amount of the claim or service and be numbered and dated in the order in which it is issued. Such warrants and orders are payable on demand and shall be drawn and issued upon the county treasurer only when there are sufficient monies in the appropriate fund in the treasury to pay such warrants and orders.

(b) Whenever there are no monies in the proper fund of the county treasury to meet the necessary expenses of the county, the board of county commissioners may authorize county warrants and orders to be drawn and issued in anticipation of the collection of taxes already levied. The aggregate amount of such warrants or orders may not exceed eighty percent (80%) of the total amount of taxes levied. The warrants and orders so drawn and issued shall show that they are payable solely from the fund on which they are drawn and the taxes levied to form the fund when collected. These warrants and orders do not increase the indebtedness of the county.

(c) County warrants and orders may be in such form as the county commissioners provide and made payable to the order of the payee or bearer. The person or persons to whom the warrants and orders are allowed and delivered are held to have accepted the same in full payment and satisfaction of the claim for which it was issued. The warrants shall be paid only from the fund drawn upon, and the collected taxes paid into the county treasury to create, constitute and form the fund. The taxes provided by law shall be paid into the fund until all warrants drawn are fully paid including principal and interest.



18-3-512. Repealed By Laws 2011, Ch. 129, 207.

18-3-512. Repealed By Laws 2011, Ch. 129, 207.



18-3-513. Appeal on disallowance of claim.

18-3-513. Appeal on disallowance of claim.

(a) When any claim against a county is disallowed by the board of commissioners, the claimant may appeal the decision of the board to the district court for the county by serving a written notice of appeal on the clerk and chairman of the board within ten (10) days after the decision, and by executing a bond to the county with sufficient security, approved by the clerk of the board, conditioned for the faithful prosecution of the appeal and payment of all costs adjudged against the appellant.

(b) When the appeal is perfected, the clerk of the board shall immediately give notice to the county attorney. The clerk shall make a brief return of the proceedings before the board with the decision properly certified and file the same together with the bond and all papers in the case in his possession with the clerk of the district court. The appeal shall be entered, tried and determined and costs awarded the same as appeals from circuit courts. This section does not apply to claims under W.S. 1-39-101 through 1-39-121.



18-3-514. County officers to be provided with stationery and supplies.

18-3-514. County officers to be provided with stationery and supplies.

Each board of county commissioners at the expense of the county shall annually furnish to the county assessor and county treasurer suitable blank books and forms necessary for their respective offices prepared in accordance with law. The board shall also provide suitable books and stationery for each of the county officers together with appropriate cases and furniture for the safe and convenient keeping of all the officer's books, documents and papers and shall provide official seals when required by law.



18-3-515. Preparation and publication of annual statements.

18-3-515. Preparation and publication of annual statements.

Each board of county commissioners at their regular July meeting shall request a statement of the receipts and expenditures of the county during the preceding twelve (12) months setting forth the source and amount of all receipts and the purpose and the amount of all expenditures to be prepared upon reconciliation of all accounts by the county treasurer and county clerk, not later than September 30. The statement shall be signed by the chairman and clerk of the board and shall be posted on the county's designated official website in the manner provided in W.S. 18-3-516(f) and published at least once in the county's designated official newspaper.



18-3-516. Publication of proceedings; publication of names, salaries and wages of certain officials and employees.

18-3-516. Publication of proceedings; publication of names, salaries and wages of certain officials and employees.

(a) Each board of county commissioners shall post a comprehensive summary of the entire proceedings of all regular and special meetings held by the board on the county's official website in the manner provided in subsection (f) of this section and publish the comprehensive summary of the entire proceedings of all regular and special meetings held by them one (1) time in the county's designated official newspaper. The county clerk of each county shall within twelve (12) working days after adjournment of every meeting for which the next scheduled meeting will be called to order in two (2) weeks time or less, or within eighteen (18) working days after adjournment of every meeting for which the next scheduled meeting will be called to order in more than two (2) weeks time, furnish the paper with a copy of the proceedings. Except for salaries and wages published under subsection (b) of this section, the copy shall include any bill presented to the board stating the amount of the bill, the amount allowed, the purpose of the bill and the claimant. Claims for part-time employees may be summarized by department without listing each part-time employee. The newspaper shall publish the copy of proceedings within nine (9) days after receipt. The board shall post on its official website, and if practicable publish, notice of the time of all regular and special meetings.

(b) Each board of county commissioners shall post on the county's official website in the manner provided in subsection (f) of this section and publish separate from the minutes of the proceedings:

(i) Within sixty (60) days after the end of each fiscal year, the name, position and gross monthly salary of each full-time employee and each elected official. A brief statement shall accompany the salary publication specifying that all salaries are listed as gross monthly salaries or actual monthly wages, not including any fringe benefits such as health insurance costs, life insurance benefits and pension plans. The statement shall also indicate that the salaries or wages do not include any overtime that the employee may earn which would be paid by the county; and

(ii) Repealed By Laws 2014, Ch. 85, 2.

(c) Repealed By Laws 2014, Ch. 85, 2.

(d) Subsection (b) of this section shall not apply to undercover personnel working in the law enforcement field.

(e) Any nonprofit corporation which receives at least twenty-five percent (25%) of its total annual budget from county funds, state funds or both in combination shall annually submit a list of all full-time positions employed by the corporation and the wages and salaries paid each position, without the name of the employee, to the commission, board, council or agency from which the funds are received.

(f) For all publications required by statute to be posted on a county's official website, the publication shall be posted at times required for publication in a designated official newspaper. Until June 30, 2016, each board of county commissioners shall cause to be published in the designated official newspaper once per month, no less than twelve (12) times per year, a general public notice pertaining to access to county information. After June 30, 2016, this general public notice shall be published at least once per year.



18-3-517. Designation of official paper.

18-3-517. Designation of official paper.

When there is more than one (1) paper published in any county the board of county commissioners shall designate which one is the official paper of the county.



18-3-518. Legal advertising; rates; type size requirements; "daily newspaper"; "weekly newspaper."

18-3-518. Legal advertising; rates; type size requirements; "daily newspaper"; "weekly newspaper."

(a) Legal advertising required by law to be published shall be purchased at a rate not to exceed the amount charged by a daily newspaper at the lowest rate for display advertising or by a weekly newspaper at the open local display advertising rate. Weekly newspapers shall grant customary discounts or contractual rates to any local government fulfilling the requirements necessary to qualify for the discount or rate. Legal advertising shall be in the same type size used by that publisher in regular classified advertising columns, provided that such type size shall be no larger than nine (9) point type, with spacing between lines not to exceed one-half (1/2) point leading.

(b) As used in this section, "daily newspaper" means a newspaper published regularly at least five (5) times each week and "weekly newspaper" means a newspaper published regularly not more than five (5) times each week and at least once a week.



18-3-519. Requirements as to newspaper publishing legal notices.

18-3-519. Requirements as to newspaper publishing legal notices.

(a) The publication of any legal notice, printing or advertising required by law is without force or effect unless published in a newspaper which has been regularly issued at least once each week for a period of fifty-two (52) consecutive weeks prior to the date of the first publication of the notice or advertisement, has a paid circulation of at least five hundred (500) and each page is not less than ten (10) inches by twelve and one-half (12.5) inches in size.

(b) The provisions of this section shall not apply in counties where no newspaper has been regularly issued for fifty-two (52) consecutive weeks, where there is only one (1) newspaper in the county, or in any county where no newspaper meets the requirements of this section.



18-3-520. Restrictions upon employment of attorneys.

18-3-520. Restrictions upon employment of attorneys.

No attorney shall be employed by the board of county commissioners except as provided by W.S. 18-2-110 and the nature and necessity of such employment shall appear in the record of the board.



18-3-521. Appropriation to encourage industrial development; advertising county resources.

18-3-521. Appropriation to encourage industrial development; advertising county resources.

Each board of county commissioners may make appropriations from the county general fund for advertising the resources of the county, for furthering its industrial development or for encouraging exhibits at fairs, expositions and conventions. The appropriation shall not be for the express aid of any private citizen, firm or corporation.



18-3-522. Membership in organizations for furtherance of good government.

18-3-522. Membership in organizations for furtherance of good government.

Each board of county commissioners may take out a county membership and cooperate with associations and organizations of other counties or county officials within or without this state for the furtherance of good government and the protection of county interests. The cost of membership may be paid with county funds.



18-3-523. Removal from office.

18-3-523. Removal from office.

(a) If any county commissioner refuses or neglects without just cause to perform any duties required of him as a member of the board of county commissioners or knowingly commits any act which by law is in violation of his official oath and bond, charges in writing may be made against him before the district judge of the district in which the county is situated. Notice of filing and a copy of the charges shall be served upon the accused by the sheriff of the county within ten (10) days after the charges are filed with the clerk of the district court. The cause shall be tried not later than thirty (30) days from the filing of the charges and shall be by the court without the intervention of a jury. After submission of the proof the commissioner shall be removed from office by the governor of the state.

(b) If charges against a county commissioner are filed with the governor, he shall cause the accused commissioner to be served with a copy of the charges and notice of the time the governor will hear the matter. The hearing before the governor shall be not less than twenty (20) days after the date of the notice.



18-3-524. Appointments to fill vacancies; term.

18-3-524. Appointments to fill vacancies; term.

(a) Within twenty (20) days after the office of any county commissioner becomes vacant the remaining members of the board shall declare a vacancy to exist and immediately give notice of the vacancy in writing to the chairman of the county central committee of the political party which the member whose office is vacant represented at the time of his election under W.S. 22-6-120(a)(vii), or at the time of his appointment if not elected to office. The chairman of the county central committee shall within twenty (20) days after receipt of the notice call a meeting of the county central committee. At the meeting the committee shall select three (3) persons qualified to fill the vacancy and transmit the names to the board of county commissioners. The board of county commissioners shall fill the vacancy within twenty (20) days after receiving the list from the county central committee by appointing one (1) of the persons whose names are submitted by the county central committee:

(i) If the county central committee fails to select and transmit the list of three (3) names to the board of county commissioners within twenty (20) days, the board shall fill the vacancy by the appointment of any qualified person belonging to the same political party the incumbent commissioner represented at the time of his election or appointment if not elected to office;

(ii) If the incumbent commissioner did not represent any political party at the time of his election or appointment, the board of county commissioners shall publish in a newspaper of general circulation in the county notice that within twenty (20) days after publication any qualified person may make application directly to the county commissioners for appointment to fill the vacancy. Within twenty (20) days after the application deadline the county commissioners shall fill the vacancy by appointment of one (1) person qualified from those submitting applications.

(b) If the remaining members of the board of county commissioners fail to fill any vacancy in a board of county commissioners within the time specified in this section, any qualified elector of the county may file a petition with the clerk of the district court of the county in which the vacancy occurred requesting the judge of the district court to fill the vacancy:

(i) Within twenty (20) days after the petition is filed the judge shall fill the vacancy by appointing a qualified elector of the county belonging to the same political party the incumbent commissioner represented at the time of his election or appointment. If the incumbent commissioner did not represent any political party at the time of his election or appointment the judge may appoint any qualified person to fill the vacancy.

(c) Every person appointed county commissioner shall serve until a successor is elected at the next general election and takes office on the first Monday of the following January.

(d) For purposes of this section a person shall be considered to "represent" a political party if he was a nominee of that political party when elected to office or when appointed to fill a vacancy in office.






ARTICLE 6 - COUNTY SHERIFFS

18-3-601. Office created; election.

18-3-601. Office created; election.

There shall be elected in each county a county sheriff.



18-3-602. Qualifications, appointment, duties and salary of undersheriff; deputies, reserve deputies, clerks, stenographers and assistants; appointment of deputies for special acts; appointment of deputies by county commissioners.

18-3-602. Qualifications, appointment, duties and salary of undersheriff; deputies, reserve deputies, clerks, stenographers and assistants; appointment of deputies for special acts; appointment of deputies by county commissioners.

(a) Each county sheriff may appoint an undersheriff who shall be a bona fide resident of the county, qualify as required by law for deputy sheriff and serve as sheriff in case of death, resignation or other disability of the sheriff until the board of county commissioners fill the vacancy. The person appointed shall qualify in accordance with law and may receive an annual salary fixed by the board of county commissioners at not less than twenty-five percent (25%) of the annual salary of the sheriff in their respective counties.

(b) With the consent of the board of county commissioners each county sheriff may appoint one (1) or more full-time deputies who may receive an annual salary fixed by the board of county commissioners at not less than twenty percent (20%) of the sheriff's salary. The sheriff may also appoint other assistants as necessary to properly administer the affairs of the office.

(c) In addition to the authority granted under W.S. 7-2-106, each county sheriff may also appoint special deputies to perform particular acts, which shall be specified in each appointment and for whose official acts he is responsible. Such appointments are not required to be filed or revoked as in the case of regular deputies. No county assessor shall be appointed deputy sheriff.

(d) In addition to the authority granted under W.S. 7-2-106, each county sheriff may employ temporary deputies and assistants authorized by the board of county commissioners. The compensation of these deputies and assistants shall be fixed by the board of county commissioners.

(e) In addition to the authority granted under W.S. 7-2-106, each board of county commissioners, when extraordinary or unusual danger to life or property is in progress or is threatened and the regular county officers cannot maintain proper order, may appoint special deputy sheriffs only for the duration of the extraordinary or unusual danger. Each special deputy sheriff shall be:

(i) An elector of the county and shall take an oath to faithfully discharge the duties of the office;

(ii) Subject to the orders of the county sheriff who is responsible for their acts, unless otherwise ordered by the board of county commissioners; and

(iii) Compensated at a rate established by the board of county commissioners.

(f) Each county sheriff may appoint reserve deputy sheriffs to assist the sheriff as necessary to properly administer the affairs of the office. A reserve deputy sheriff acting less than full-time in the service of the county shall have peace officer authority, provided the reserve deputy sheriff has qualified pursuant to W.S. 9-1-701 through 9-1-707. The compensation for deputy reserve sheriffs shall be fixed by the board of county commissioners.



18-3-603. Duty as custodian of jail and prisoners; requirements for boarding prisoners; quarters or rental allowance to be furnished by county.

18-3-603. Duty as custodian of jail and prisoners; requirements for boarding prisoners; quarters or rental allowance to be furnished by county.

(a) Each sheriff has charge of the jail and the prisoners therein confined in his county. The prisoners shall be kept by the sheriff or by a deputy or detention officer appointed for that purpose, and for whose acts he and his sureties are liable. The sheriff shall provide three (3) nutritionally balanced meals each day for each prisoner. Each sheriff shall make a monthly accounting to the board of county commissioners to show that the expenditures have actually been made.

(b) The sheriff shall not be charged rent for any building owned or controlled by the county and occupied by him as a residence. If a residence is not furnished the sheriff by the county, the sheriff may be allowed an amount established annually by the board of county commissioners on or before July 1 of each calendar year. The amount shall be paid monthly and shall not exceed the prevailing rate of the municipality in which the sheriff resides.



18-3-604. Service of process; attendance upon courts.

18-3-604. Service of process; attendance upon courts.

The county sheriff or his deputy shall serve and execute according to law all processes, writs, precepts and orders issued by any court of record in his county or other lawful authority in all criminal and civil cases and he shall attend all courts of record in his county.



18-3-605. Service of process on sheriff; appearing as attorney prohibited.

18-3-605. Service of process on sheriff; appearing as attorney prohibited.

Every paper required by law to be served on the county sheriff may be served on him in person or left at his office during business hours. No sheriff or deputy shall appear or advise as attorney or counselor in any case in any court.



18-3-606. Duty to preserve peace.

18-3-606. Duty to preserve peace.

Each county sheriff and deputy shall preserve the peace in the respective counties and suppress all affrays, riots, unlawful assemblies and insurrections. Each sheriff or deputy sheriff may call upon any person to assist in performing these duties or for the service of process in civil and criminal cases or for the apprehension or securing of any person for felony or breach of peace.



18-3-607. Cash book to be kept by sheriff as ex officio county collector; entries to be made; inspection; receipts; penalties.

18-3-607. Cash book to be kept by sheriff as ex officio county collector; entries to be made; inspection; receipts; penalties.

(a) Every county sheriff as ex officio county collector shall have and keep in his office a cash book in which shall be entered all monies paid him by virtue of his office, together with the date of payment, the name of the person paying the same and the purpose for which it was paid. Each cash book shall at all reasonable hours of the day be open to the inspection and examination of all persons desiring to examine it.

(b) Upon receiving any money the sheriff shall issue a receipt to the person paying the same, entering on the receipt the same information required to be entered in the cash book.

(c) Any county sheriff or deputy who fails to perform the duties specified in subsections (a) and (b) of this section or who fails to perform any other duties required by law is guilty of a misdemeanor and upon conviction shall be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500.00). In addition the court may adjudge that the sheriff be removed from office.



18-3-608. Fees generally.

18-3-608. Fees generally.

(a) For the serving of process according to the Wyoming Rules of Civil Procedure, each county sheriff shall receive from the party requesting service a single fee, to be determined and set by the board of county commissioners after a public hearing, paid in advance to be credited to the county general fund, not to exceed fifty dollars ($50.00) for the first three (3) attempts at service at a different time and date for each attempt. Thereafter a fee not to exceed ten dollars ($10.00) may be charged for each succeeding attempt. The court may waive the fees upon an adequate showing of indigency. Any fees waived may, pursuant to court order, be assessed and collected against any judgment rendered. Each county sheriff shall receive from the party for whom service is rendered in civil cases the following fees which shall be transmitted to the county treasurer to be credited to the county general fund and which shall be paid in advance if demanded by the sheriff from the party for whom the service is rendered:

(i) Deleted by Laws 1993, ch. 158, 1.

(ii) Repealed by Laws 1993, ch. 158, 2.

(iii) Repealed by Laws 1993, ch. 158, 2.

(iv) Repealed by Laws 1993, ch. 158, 2.

(v) Repealed by Laws 1993, ch. 158, 2.

(vi) Repealed by Laws 1993, ch. 158, 2.

(vii) Repealed by Laws 1993, ch. 158, 2.

(viii) Repealed by Laws 1993, ch. 158, 2.

(ix) Commission on money collected on execution or other final process, where the same is collected without sale of property:

(A) For the first five hundred dollars ($500.00), two percent (2%);

(B) For the second five hundred dollars ($500.00), one percent (1%);

(C) For all over one thousand dollars ($1,000.00), one-half of one percent (0.5%).

(x) Where collection is made upon a sale of the property, the commissions allowed are as follows:

(A) On the first five hundred dollars ($500.00), four percent (4%);

(B) On the second five hundred dollars ($500.00), two percent (2%);

(C) On all over one thousand dollars ($1,000.00), one percent (1%).

(xi) For advertising property for sale, one dollar and fifty cents ($1.50).

(xii) Repealed by Laws 1993, ch. 158, 2.

(xiii) Repealed by Laws 1993, ch. 158, 2.

(b) When in the execution of his duties, it is necessary for the county sheriff to take, store, keep, maintain or subsist any property he is entitled to receive a reasonable allowance to cover all actual and necessary expenses of doing so. The allowance shall be fixed by the proper court upon affidavit made by the sheriff or his deputy or undersheriff, detailing all items of expense, and that the expenses were actually and necessarily incurred. The court before allowing the claim may require additional evidence to sustain the claim. The county sheriff before incurring any expense may require the party for whose benefit the expense is to be incurred to deposit a sum sufficient to meet the same. The allowance shall accrue to the sheriff, and he shall not be chargeable therewith.

(c) Repealed by Laws 1989, ch. 32, 2.



18-3-609. Other duties.

18-3-609. Other duties.

(a) Each county sheriff shall:

(i) Pay and account for all monies which come into his office, as provided by law;

(ii) Deliver to his successor in office or other person authorized by law to receive them all monies, books, papers and other property belonging to his office;

(iii) Be the official responsible for coordination of all search and rescue operations within his jurisdiction;

(iv) Perform all other duties required of him by law.



18-3-610. Custodian of jail when sheriff imprisoned.

18-3-610. Custodian of jail when sheriff imprisoned.

When the sheriff is committed to the jail of his county, the board of county commissioners shall appoint a special deputy sheriff to act as custodian thereof during the time the sheriff remains a prisoner.



18-3-611. Sheriff's office employees; removal from office; hearings.

18-3-611. Sheriff's office employees; removal from office; hearings.

(a) This section applies to sworn nonprobationary, full-time deputies of a sheriff's department which employs at least twenty (20) sworn, full-time deputies. Except as provided by subsection (d) of this section, this section does not apply to any member of the executive staff. As used in this subsection, "member of the executive staff" means a deputy whose primary duties consist of the management of the department or a subdivision thereof, who regularly exercises discretionary powers as they relate to the employment status of employees and who is directly supervised by the sheriff.

(b) A deputy sheriff shall not be discharged from employment, reduced in rank or suspended without pay except for cause and after notice and opportunity for a hearing. The hearing and any appeal shall be conducted in accordance with the Wyoming Administrative Procedure Act. The hearing shall be closed unless both the sheriff and the deputy involved agree otherwise.

(c) A deputy sheriff accused of a matter for which the sheriff may discharge him may be suspended with pay for a reasonable length of time necessary to investigate and take final action on the matter, provided the deputy shall not be discharged in any final action without the opportunity for a hearing.

(d) A sheriff may in his discretion reduce in rank a member of the executive staff but shall not terminate him without cause.

(e) This section does not prohibit or restrict discharges from employment, in order of lowest ranking deputies first, for purposes of reorganization of the sheriff's office or for the reason of lack of funds.






ARTICLE 7 - COUNTY SURVEYORS

18-3-701. Qualifications; appointment; duty as supervisor of roads.

18-3-701. Qualifications; appointment; duty as supervisor of roads.

Each board of county commissioners may appoint a county surveyor who is a licensed engineer or surveyor of the state of Wyoming. The board of county commissioners may also appoint the county surveyor to be the county supervisor of roads. If no licensed surveyor or engineer is available the board of county commissioners may appoint some other competent person to act as supervisor of roads.



18-3-702. Duty to make county surveys and keep plats.

18-3-702. Duty to make county surveys and keep plats.

(a) The county surveyor shall:

(i) Conduct all surveys in and for his county and keep a plat of all official surveys made by him on file in his office in strict conformity to the field notes of the survey;

(ii) File a copy of a plat of legally established county roads in the United States land office of the district in which the roads are located;

(iii) Execute any survey that is required by order of any court or upon application of any individual or corporation. The certificate of the county surveyor shall be admitted as legal evidence in any court of the state but the same may be explained or rebutted by other evidence.



18-3-703. Records to be kept; copies to be furnished upon request; duty to file plats, maps and records of surveys made for county with county clerk; penalty for failure to file such records; authority of county commissioners to purchase records of private surveys.

18-3-703. Records to be kept; copies to be furnished upon request; duty to file plats, maps and records of surveys made for county with county clerk; penalty for failure to file such records; authority of county commissioners to purchase records of private surveys.

(a) The county surveyor shall keep a correct record of all surveys made by him in a book provided by the county which he shall transmit to his successor in office. He shall number each survey progressively and shall preserve a copy of field notes and calculations of each survey endorsing thereon its proper number. A copy of the survey and an accurate plat thereof, together with a certificate of survey shall be furnished by the surveyor to any person requiring the same.

(b) Each county surveyor shall file with the county clerk of the county wherein the land surveyed is located all plats, maps and survey records of surveys made by him in behalf of the county, and shall make such filings continuously as surveys are completed. The county clerk and the county commissioners may invoke the aid of any district court in the state to secure possession of such documents as are in the custody of the county surveyors which are the property of the county.

(c) It is unlawful for any county surveyor to fail to file plats, maps and survey records of surveys made as provided herein within thirty (30) days of the completion of the survey. Violators of this section are guilty of a misdemeanor and may be fined not more than one hundred dollars ($100.00) or imprisoned in the county jail not more than thirty (30) days, or both.

(d) Each board of county commissioners may purchase for a reasonable sum survey records made by surveyors.



18-3-704. Establishment of lost corners.

18-3-704. Establishment of lost corners.

(a) Whenever the location of any monument which marks the corner of any tract or tracts of land is in dispute between the owners of the adjoining lands, the monument shall be established as follows:

(i) The county surveyor of the county in which the corner is located or any registered land surveyor employed by one of the landowners shall immediately give notice in writing to all parties interested in the establishment of the corner, giving at least thirty (30) days notice and naming a day when he will make the necessary surveys to establish or restore the corner. If written notice cannot be made upon the owners or their agents because of nonresidence, then the notice shall be published once each week for four (4) consecutive weeks in a newspaper published in the county, or if there is no newspaper published in the county then in a newspaper of general circulation published nearest such county;

(ii) After the proper notice has been given the county surveyor or land surveyor shall on the day named in the notice proceed to reestablish or restore the corner after having determined by careful surveys and investigations that the original corner cannot be recovered or identified. He shall proceed in accordance with the surveying rules contained in the circular "Restoration of lost or obliterated corners" and the "manual of instructions for the survey of public lands", issued by the general land office of the United States government. He shall firmly plant a suitable monument at the corner point or points so determined. He shall mark the same for the proper sections or tracts to which they refer and shall add a personal mark so the origin of the monument can be traced. He shall accurately take and note courses and distances referred to in the true meridian, and from the reestablished or restored points he shall record the bearing to one or more prominent objects of a permanent nature if any are in the vicinity;

(iii) He shall make a map or plat of the survey and record a copy of it together with a copy of the field notes, applications for survey, notice to and names of the interested parties and all other pertinent papers in the office of the county surveyor and county clerk in the county in which the land is located. He shall file a copy of the same papers in the public survey office, department of the interior, Cheyenne, Wyoming. The monument or monuments reestablished or restored shall be held to mark the original corner or corners and shall have the legal force and effect as stated in the original record of the survey;

(iv) Any registered land surveyor rendering service under this section is entitled to fees and other incident expense to be collected equally from all interested parties.



18-3-705. Compensation of surveyor; appointment and compensation of road supervisor in case surveyor does not act.

18-3-705. Compensation of surveyor; appointment and compensation of road supervisor in case surveyor does not act.

The county surveyor in each county shall receive for each day actually employed by the county an amount not to exceed thirty dollars ($30.00) per day. If the county surveyor does not act as road supervisor as provided by W.S. 18-3-701, the board of county commissioners may appoint a county road supervisor and shall fix his salary at a sum not exceeding six thousand dollars ($6,000.00) per annum. No county commissioner shall be appointed county road supervisor.






ARTICLE 8 - COUNTY TREASURERS

18-3-801. Election.

18-3-801. Election.

There shall be elected in each county a county treasurer.



18-3-802. Duty as collector of taxes.

18-3-802. Duty as collector of taxes.

Each county treasurer is collector of taxes and shall perform such duties as prescribed by law. The bond given by each county treasurer, as provided by W.S. 18-3-102, shall cover any violation of his duties as collector of taxes, any failure on his part to pay over to the proper person any monies received as collector of taxes and any failure to deliver to any person authorized by law to receive any books, papers or other property appertaining to his duties as collector of taxes.



18-3-803. Liability for collection of taxes.

18-3-803. Liability for collection of taxes.

Each county treasurer is responsible on his bond for reasonable skill, diligence, good faith and honesty in the performance of his duties. He shall diligently endeavor to collect all taxes due the county and state and is responsible on his bond for willfully, carelessly or negligently allowing taxes to remain unpaid. No county treasurer who has honestly, diligently and in good faith endeavored to collect the taxes shall be held responsible on his bond for any unpaid taxes.



18-3-804. Duty to keep accounts of receipts and expenditures generally.

18-3-804. Duty to keep accounts of receipts and expenditures generally.

Each county treasurer shall keep a true account of the receipts and expenditures of all monies which come into his office and shall perform all duties required by law.



18-3-805. Duty to receive funds; payments made on commissioners' warrants.

18-3-805. Duty to receive funds; payments made on commissioners' warrants.

Each county treasurer shall receive all monies belonging to the county and state, and all monies required by law to be paid to him. All monies received for the use of the county shall be paid out only on the orders or warrants issued by the board of county commissioners as prescribed by law except where provisions for the payment are otherwise made by law.



18-3-806. Manner of keeping account of receipts and expenditures; inspection of records; annual settlement; report.

18-3-806. Manner of keeping account of receipts and expenditures; inspection of records; annual settlement; report.

Each county treasurer shall keep a true account of the receipts and expenditure of all monies which come into his office in a book or books kept by him for that purpose. The books shall be available at all times for inspection by the board of county commissioners or any member thereof, county and state officers or any citizen. At the annual meeting of the board of county commissioners on the first Monday in January of each year or at such other time as they may direct, the county treasurer shall settle with them his account for the preceding year, and shall exhibit to them all his books, accounts and vouchers to be audited and allowed. He shall also report at each regular meeting of the board of county commissioners of the amount of monies received and expended by him during the intervening time, if so required.



18-3-807. Order in which warrants paid.

18-3-807. Order in which warrants paid.

Properly attested county orders or warrants are entitled to preference for payment according to date of presentation and acceptance at the treasurer's office, the oldest date having preference.



18-3-808. Settlement upon resignation or removal; penalty for failure to deliver books.

18-3-808. Settlement upon resignation or removal; penalty for failure to deliver books.

Upon the resignation or removal from office of any county treasurer, all books, papers and monies belonging to his office shall be delivered to his successor upon the oath of the preceding treasurer or, in case of his death, upon the oath of his executors or administrators. If any preceding treasurer or his executors or administrators neglect or refuse to deliver such books, papers and monies, on oath, when lawfully demanded, such person shall forfeit a sum of not less than one hundred dollars ($100.00) nor more than five hundred dollars ($500.00), and is liable upon his official bond for such refusal or neglect.



18-3-809. Treasurer to countersign and register all warrants.

18-3-809. Treasurer to countersign and register all warrants.

When county orders or warrants are drawn by the county clerk and properly signed by the chairman of the board of county commissioners, before they are delivered to the person for whose benefit the same are drawn, they shall be presented by the clerk to the county treasurer who shall personally countersign the same and enter in a book kept by him for that purpose, the date, amount and number of each order or warrant, and the name of the person in whose favor the orders or warrants are drawn.



18-3-810. Restrictions upon countersigning warrants.

18-3-810. Restrictions upon countersigning warrants.

No county treasurer shall countersign any blank county order or warrant or other order or warrant until he is satisfied that the order or warrant was ordered drawn by the board of county commissioners.



18-3-811. Register of county orders.

18-3-811. Register of county orders.

Each county treasurer shall keep in his office a book called the register of county orders wherein shall be entered on the date of the presentation thereof and without interval or blank line between any entry and the one preceding it every county order, warrant or other certificate or evidence of county indebtedness presented for payment whether or not it is then paid, the date and number of such order or warrant, the amount payable, the name of the person to whom such order or warrant is payable, and the name of the person presenting the same. Every register of county orders shall be available for inspection and examination by any person during usual business hours.



18-3-812. Settlement with state treasurer.

18-3-812. Settlement with state treasurer.

Each county treasurer shall pay the state treasurer all state taxes and other state monies received by him and shall give the state treasurer a written statement that he has paid over the same funds in kind as received by him and has not exchanged or bartered any of the monies, coin, bank bills, treasury notes or other currency received by him for the state for any auditor's warrants, state scrip or other certificates or evidences of indebtedness of the state, nor permitted the same to be done, and that all state auditor's warrants or other certificates or evidences of indebtedness of the state delivered by him to the treasurer, were received in payment of state taxes or other monies due the state. Each statement shall be sworn to before any person authorized to administer oaths and shall be filed and preserved in his office. False swearing in the statement is subject to the penalty provided by W.S. 6-5-303.



18-3-813. Malfeasance of treasurer or deputy.

18-3-813. Malfeasance of treasurer or deputy.

Every county treasurer or deputy county treasurer who does not keep in his office a register of county orders as required by W.S. 18-3-811, or does not enter at the time of presentation every county order presented to him for payment, or makes any false entry therein, or does not pay any order presented to him for payment, there being money in the treasury appropriated for that purpose or from which by law the same ought to be paid is guilty of a misdemeanor and upon conviction shall be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500.00), and the court may adjudge that such treasurer be removed from office.



18-3-814. Officers to pay over monies and prepare statement for commissioners monthly; forfeiture.

18-3-814. Officers to pay over monies and prepare statement for commissioners monthly; forfeiture.

Every elected or appointed county officer required or permitted to receive and pay to the county treasurer any taxes, fines, fees or other monies shall no later than the twenty-fifth day of each month following the month of collection pay the same to the county treasurer and take his official receipt therefor. If the money has not been deposited by the twenty-fifth day of the month following the month of collection, the elected or appointed county officer shall be reported by the county treasurer to the board of county commissioners at their next meeting. Each elected or appointed county officer shall prepare a monthly statement showing the source of all monies received by him and file it with the county clerk for presentation to the board of county commissioners.






ARTICLE 9 - REMOVAL FROM OFFICE

18-3-901. Repealed By Laws 2011, Ch. 41, 2.

18-3-901. Repealed By Laws 2011, Ch. 41, 2.



18-3-902. Governor to direct district attorney or attorney general to commence action; petition served with summons; pleading; trial; judgment; change of judge.

18-3-902. Governor to direct district attorney or attorney general to commence action; petition served with summons; pleading; trial; judgment; change of judge.

(a) Whenever it appears to the governor on the verified complaint of qualified electors or the board of county commissioners of the county that any county officer is guilty of misconduct or malfeasance in office he may direct the attorney general to commence and prosecute an action in the district court of the county in which the officer is an official asking for the removal of the officer. The action shall be commenced by the filing of a verified petition in the name of the state of Wyoming signed by the attorney general setting forth the facts constituting the misconduct or malfeasance in office.

(b) Upon filing of the petition a summons and a copy of the petition shall be served on the defendant as in civil cases. The answer day shall be the same as provided for civil suits. The petition and answer are the only pleadings allowed and the allegations of the answer so far as they conflict with the petition shall be considered denied without a reply.

(c) The action shall be tried in a summary manner by the district court with or without a jury not less than five (5) days nor more than thirty (30) days after answer day. At the trial all questions touching the sufficiency or certainty of the allegations of the petition or answer shall be heard and determined and amendments which are not inconsistent with the original pleadings shall be authorized to be made at once and shall not delay the trial. If the court finds the defendant is guilty of misconduct or malfeasance in office as charged in the petition, a judgment shall be entered removing the defendant from office and taxing against him the costs of the action.

(d) The judge of a district court in which an action for the removal of an officer is pending, if unable to try the action within the period provided by this section, shall call in another district judge.

(e) No change of judge is allowed unless proper application therefor is filed with the answer but if the judge of that district is unable to try the action and has designated another district judge to try the same, the application must be filed within three (3) days after the filing of the order designating the judge to whom the action is referred.

(f) As used in this section, "misconduct or malfeasance" includes, but is not limited to, instances when:

(i) The officer absents himself from his office for an aggregate of sixty (60) days in any three (3) month period unless such absence is caused by illness or other disability;

(ii) The officer is absent from his office for more than ninety (90) days because of illness or other disability and the illness or disability will probably not terminate during the unexpired portion of the officer's term of office.

(g) Whenever a vacancy occurs in any county office under the provisions of this section, it shall be filled as provided by law.

(h) This section is supplemental to all other statutes concerning removal of county officers.



18-3-903. Suspension of officers by the governor pending outcome of proceedings; notice; order to be filed; filling of vacancies; restoration of office upon verdict of not guilty; reimbursement of compensation and expense of trial.

18-3-903. Suspension of officers by the governor pending outcome of proceedings; notice; order to be filed; filling of vacancies; restoration of office upon verdict of not guilty; reimbursement of compensation and expense of trial.

(a) Whenever a proceeding as specified by W.S. 18-3-902 has been commenced in the district court, the governor may cause notice to be served upon the accused officer setting forth the misconduct or malfeasance in office as charged in the petition and requiring the officer to appear before him at a designated time and place not less than five (5) days after service of the notice. The governor shall hear the charges against and the defense of the officer, which may be presented by affidavits or otherwise. If the governor determines that the officer is guilty of misconduct or malfeasance in office he may by an order signed by him and filed in the office of the secretary of state, suspend the officer from the further exercise of his duties until the termination of the trial of such officer as provided by W.S. 18-3-902. Duplicate copies of the order of suspension shall be filed in the offices of the county clerk and the clerk of the district court of the county in which the accused is an officer.

(b) Whenever any county officer is suspended as provided by this section the person or board having authority to fill vacancies in the office shall appoint some qualified elector to temporarily fill the office and perform the duties thereof so long as the suspension continues. If the officer suspended is a county commissioner the governor shall appoint some qualified elector to temporarily fill the office and perform the duties thereof so long as the suspension continues. Whenever any officer is removed by a final judgment entered in such proceeding the vacancy shall be filled as provided by law.

(c) Any county officer who has been suspended under the provisions of this section and who is found by the district court to be not guilty of the misconduct or malfeasance in office charged against him shall be restored to his office and shall receive the compensation provided for the office during the period of his suspension. He shall be reimbursed by the state of Wyoming for all actual and necessary expenditures made by him in connection with all trials and hearings provided for in this section.



18-3-904. Hearing by the supreme court.

18-3-904. Hearing by the supreme court.

Either party may commence a proceeding in error in the supreme court by filing a petition in error as in civil actions within thirty (30) days after the entry and judgment provided by W.S. 18-3-902. The supreme court may upon motion of the attorney general fix a time within which the necessary records of the proceedings and the briefs of the parties shall be filed and advance the cause for hearing. No proceeding in error shall suspend or supersede a judgment of the district court removing such officer, but such officer shall be suspended and barred from performing the duties of his office from the time of the entry of such judgment so long as the same remains unreversed.



18-3-905. Criminal statutes neither repealed nor barred.

18-3-905. Criminal statutes neither repealed nor barred.

Nothing in W.S. 18-3-902 through 18-3-904 shall be construed as repealing any law making it a crime or misdemeanor for county officers to violate statutes of this state and providing a punishment for the violation. Proceedings under W.S. 18-3-902 through 18-3-904 shall not bar proceedings under any criminal statute.



18-3-906. Prima facie malfeasance in office by sheriffs, district attorneys and county assessors.

18-3-906. Prima facie malfeasance in office by sheriffs, district attorneys and county assessors.

Every sheriff and district attorney shall prima facie be guilty of malfeasance in office and subject to removal where open and continuous violations of any law occur in the county for which such officers are employed. Every county assessor is prima facie guilty of malfeasance in office and subject to removal where the county assessor has failed to carry out and follow the legal directives and legal orders of the state board of equalization relative to assessment of property.



18-3-907. Repealed By Laws 2011, Ch. 41, 2.

18-3-907. Repealed By Laws 2011, Ch. 41, 2.









CHAPTER 4 - Finance

ARTICLE 1 - GENERALLY

18-4-101. Public money to be paid into treasury.

18-4-101. Public money to be paid into treasury.

All county officers receiving money for any county shall pay the same into the county treasury of the proper county.



18-4-102. Officers to be paid in warrants; direct deposit program authorized.

18-4-102. Officers to be paid in warrants; direct deposit program authorized.

(a) All county officers are prohibited from paying themselves from money belonging to any county which may be in their possession, but shall receive pay for services rendered to a county by warrants drawn upon the county treasury by the board of county commissioners.

(b) All salary and wage payments to persons employed by a county including county officers may be made by direct deposit if the county clerk chooses to implement a direct deposit program, unless the employee elects not to participate in the program. The county clerk shall receive an order from the board of county commissioners authorizing the release of monies prior to each county payroll distribution as provided by subsection (a) of this section.



18-4-103. Office of county clerk and budget-making authority compatible.

18-4-103. Office of county clerk and budget-making authority compatible.

The office of county clerk and the office of budget-making authority are declared compatible.



18-4-104. Certificates of indebtedness; purposes for which authorized; interest; precedence over other claims; order of payment; current year defined.

18-4-104. Certificates of indebtedness; purposes for which authorized; interest; precedence over other claims; order of payment; current year defined.

(a) When there are insufficient funds in the county treasury to meet the current obligations of the county each board of county commissioners may issue certificates of indebtedness for current expenses of the county and particularly for maintaining courts, boarding prisoners, prosecution of criminals and salaries of county officers.

(b) With the permission of the board of county commissioners, the county hospital, library, welfare or fair board may issue certificates of indebtedness in cases where there are insufficient funds in the county treasury to meet their current obligations for the necessary expenses for continuing the services and functions for which the boards are responsible and the expenses of the boards during July through November.

(c) The certificates of indebtedness shall bear interest at not more than six percent (6%) per annum payable from the funds of the board issuing the certificate. The total amount of certificates issued by each of the boards shall not exceed the following amounts in any one (1) year:

(i) For county hospitals, thirty percent (30%) of that portion of the budget approved by the board of county commissioners to be derived from tax levies during the current year;

(ii) For county fairs, eighty percent (80%) of the budget estimate of anticipated income for the year of issuance;

(iii) For county libraries, thirty percent (30%) of the budget estimate of anticipated income for the year of issuance;

(iv) For welfare boards, fifty percent (50%) of that portion of the budget for general welfare and health approved by the board of county commissioners to be derived from tax levies during the current year.

(d) The provisions of this section do not give authority to any of the boards to spend in excess of their total budgeted expenditures as approved according to law.

(e) Certificates are issuable by the board of county commissioners and by the county hospital, library, welfare or fair boards even though there may be a balance in the cash reserve fund of each of the boards.

(f) The certificates of indebtedness shall be payable out of the taxes levied and collected for the current year for use of the boards and shall be paid out of the first tax funds available to each board. They shall state they are payable out of the revenues of the county for the year of issuance and shall be clearly distinguishable from county orders or warrants.

(g) When county hospital, library, welfare or fair boards resolve to issue the certificates they shall forward to the county treasurer a copy of the resolution, certified by the presiding officer of the board, setting forth the number and amount of all such certificates to be issued.

(h) The certificates of indebtedness are a first and prior charge upon the taxes collected for the year of their issuance, and shall be first paid out of funds in the county treasury derived from taxes, fines or other sources of revenue collected or paid into the county treasury during the year of issuance, excluding sums received for delinquent taxes or fines for any previous year.

(j) The term "current year" as used in this section means the year commencing at twelve (12:00) noon on the preceding first Monday of January and ending at the same hour on the first Monday of the following January.



18-4-105. Order of paying warrants; exception as to Laramie and Albany counties.

18-4-105. Order of paying warrants; exception as to Laramie and Albany counties.

All taxes and licenses are payable in money, and all properly attested orders and warrants are entitled to preference for payment according to date of presentation and acceptance at the treasurer's office, the oldest date to have preference. The treasurer shall not refuse to pay any order or warrant because there are unpresented prior orders or warrants if there is sufficient money in the treasury to pay all prior orders or warrants, with interest due thereon, as well as the order then presented. When the total of payable, interest drawing unpresented orders, amounts to five hundred dollars ($500.00), the treasurer shall cause two (2) weekly notices to be inserted in the official county newspaper briefly describing them by numbers, date, amount and in whose favor drawn, notifying the holders that they will cease to draw interest ten (10) days after the second notice. This section shall not apply to Laramie and Albany counties.



18-4-106. Cancellation of warrants and certificates; generally.

18-4-106. Cancellation of warrants and certificates; generally.

(a) The county treasurer shall on the first Monday of December in each year cancel all unpaid county warrants which have been issued for more than twelve (12) months. He shall at the same time cancel all county certificates of indebtedness issued by the board of county commissioners or by the county hospital, library, welfare or fair boards which have not been presented for payment within one (1) year after he has given legal notice that there was money in the county treasury to pay them. The county treasurer shall certify to the board of county commissioners or to the county hospital, library, welfare or fair board the number and amount of each county warrant and certificate of indebtedness cancelled. The board of county commissioners and the county hospital, library, welfare or fair boards shall enter the list upon its journal and have the list published in the minutes of the regular December meeting of the board of county commissioners or the county hospital, library, welfare or fair boards.

(b) Any person holding a cancelled county warrant or certificate of indebtedness may present the warrant or certificate to the board of county commissioners within five (5) years after the date of cancellation, and they shall issue the holder of the warrant or certificate a new warrant in the same amount due on the original warrant or certificate at the time cancelled.



18-4-107. County officer discounting warrant; penalty.

18-4-107. County officer discounting warrant; penalty.

Any treasurer, clerk, sheriff, or member of the board of commissioners of a county, who shall purchase or receive any warrant or demand against such county for less than the face value of such demand, shall be fined not more than five hundred dollars ($500.00).



18-4-108. Refusal of county treasurer to pay indebtedness or receive order in payment of taxes; penalty therefor.

18-4-108. Refusal of county treasurer to pay indebtedness or receive order in payment of taxes; penalty therefor.

Any county treasurer who, upon presentation of any auditor's warrant, county order, or like evidence of indebtedness for payment, shall refuse payment thereof, there being then in such treasury sufficient funds appropriated by law for the payment of such warrant, order or like indebtedness, or wherefrom by law, payment thereof ought to be made, and any county treasurer or collector of taxes who, upon presentation of any auditor's warrant, county order or other like certificate or evidence of indebtedness in payment of any taxes which may by law, be paid therein, shall refuse to receive such order, warrant or certificate in payment of such taxes, every such officer so offending shall be liable to indictment and upon conviction shall be fined in any sum not exceeding five hundred dollars ($500.00). This section shall extend to the deputies of every such treasurer or collector of taxes.






ARTICLE 2 - BUILDING FUND

18-4-201. Election for establishment; mill levy; custodian; restriction on use; investment.

18-4-201. Election for establishment; mill levy; custodian; restriction on use; investment.

(a) Each board of county commissioners may by resolution provide for an election to decide whether a building fund of a specified amount to be raised within a specified time not exceeding ten (10) years, should be accumulated to erect, add to or improve county buildings. After the resolution has been made the proposal shall be submitted on a separate ballot to the qualified electors of the county, at an election called, conducted, canvassed and returned in the manner provided for bond elections by the Political Subdivision Bond Election Law, W.S. 22-21-101 through 22-21-112. The ballot shall set forth in concise language the purpose for establishing the building fund and shall permit each voter to vote "For the establishment of a building fund" or "Against the establishment of a building fund". If a majority is in favor of the proposal to establish the building fund the proposal carries, and if a majority is against the proposal it fails.

(b) If the proposal carries the board of county commissioners may levy a tax to raise money directly for the building fund, providing this levy and other county levies do not exceed the constitutional limitation in addition:

(i) The funds so raised shall be kept by the county treasurer until sufficient to commence the building, addition or improvement;

(ii) The building fund shall be held by the county treasurer for the purpose specified and shall not be used for any other purpose;

(iii) The county commissioners may invest these funds to realize the greatest amount of interest as provided by W.S. 9-4-831.






ARTICLE 3 - BONDS GENERALLY

18-4-301. Authority as to issuance; maximum indebtedness permitted.

18-4-301. Authority as to issuance; maximum indebtedness permitted.

Each board of county commissioners may create an indebtedness which with the existing indebtedness of the county does not exceed the constitutional debt limitation for counties, whenever the proposition to create the debt has been submitted and approved by a vote of the people in the county.



18-4-302. Election upon question of issuance generally; terms; purposes.

18-4-302. Election upon question of issuance generally; terms; purposes.

Each board of county commissioners may submit to the electors of the county the question of whether the board of county commissioners shall be authorized to issue registered coupon bonds of the county. The bonds shall be of a certain amount which with the existing indebtedness of the county shall not exceed the constitutional debt limitation for counties, shall bear interest and be issued payable and redeemable in the manner provided by this article. The purpose of the bonds is to provide for the construction, remodeling or enlargement of a courthouse or jail, construction, remodeling or enlargement of a county library or county library branches, planning, creation, construction and equipping of a fiber optic communications system, purchasing a site or the necessary furnishings and equipment for such facilities, or to construct or improve roads, highways, bridges, viaducts or subways of a permanent nature, under the supervision of the board of county commissioners or for joint facilities as provided by W.S. 18-2-105.



18-4-303. Proposition may be submitted at election.

18-4-303. Proposition may be submitted at election.

The proposition to create the debt may be submitted to a vote of the qualified electors of the county at an election called, conducted, canvassed and returned in the manner provided for bond elections by the Political Subdivision Bond Election Law, W.S. 22-21-101 through 22-21-112.



18-4-304. Form; terms; conditions.

18-4-304. Form; terms; conditions.

(a) Bonds issued by the board of county commissioners:

(i) Shall bear lawful interest rates;

(ii) Shall be payable annually or semiannually;

(iii) May be evidenced by one (1) or two (2) sets of coupons if any but the first coupon may evidence interest for period not in excess of one (1) year;

(iv) May be in one (1) or more series;

(v) May be issued on different dates;

(vi) Shall mature no later than twenty-five (25) years from their date of issue;

(vii) May be in different denominations;

(viii) Shall be payable in a designated medium of payment at any designated place;

(ix) May carry registration privileges;

(x) May be subject to redemption before maturity in order or by lot or otherwise at designated times, with or without premium;

(xi) May bear privileges for reissuance and may be reissued in the same or other denominations without modification of maturities and interest rates;

(xii) May be in either coupon or registered form;

(xiii) With interest coupons attached thereto shall be fully negotiable as provided by the Uniform Commercial Code - Investment Securities.

(b) Each holder of the bond or coupon, by accepting same does conclusively agree that the bond or coupon except as otherwise provided is fully negotiable within the meaning of the Uniform Commercial Code - Investment Securities.

(c) The various annual maturities shall commence not later than the fifth year after the date of the bonds. All bonds shall mature serially in any manner the board may determine.



18-4-305. Form; execution; payment; presumed valid.

18-4-305. Form; execution; payment; presumed valid.

(a) Bonds shall be signed by the chairman of the board of county commissioners and countersigned by the county treasurer or his deputy. Any coupons shall be signed by the county treasurer or his deputy. The county clerk shall endorse a certificate upon every bond that it is issued pursuant to law and is within the lawful debt limit of the county. The board of county commissioners may authorize another member of the board to sign any bond or certificate in place of the chairman or county clerk. It is not necessary for any bond to bear the seal of the county. Bonds and coupons shall otherwise be in such form as the board may determine. The board may utilize a statutory form of bond which shall include the following details:

(i) The name of the county and the date of the bond;

(ii) The principal amount thereof and interest rate or rates payable;

(iii) The place or places and time or times of payment of principal and interest;

(iv) The prior redemption option, if any;

(v) A recital that the bond is one of a series approved at an election held for that purpose, that the total indebtedness of the county does not exceed the lawful debt limit of the county and that the bond has been issued under the authority of, in full compliance with and for a purpose authorized by the constitution and by law.

(b) A bond delivered to the purchaser in the optional statutory form shall:

(i) Be payable in lawful money of the United States of America without deduction for exchange or collection charges;

(ii) Be conclusively presumed to have been issued for value;

(iii) Be payable upon presentation and surrender of the bond and the attached coupons as they severally become due;

(iv) If not paid upon presentation at maturity, continue to draw interest until the principal thereof is paid in full;

(v) Be presumed to have been issued by the proper officers of the county under and by virtue of and in full conformity with the constitution and laws of Wyoming, any amendments thereto, and all other laws thereunto enabling; and

(vi) Be incontestable as hereafter provided.

(c) Any resolution of a board of county commissioners authorizing bonds may provide that each bond therein authorized shall recite that it is issued under the authority of W.S. 18-4-304 and 18-4-305. The recital shall conclusively impart full compliance with all the provisions hereof and all bonds issued containing the recital are incontestable for any cause whatsoever after their delivery for value.



18-4-306. Notice of intention to issue and sell.

18-4-306. Notice of intention to issue and sell.

The board shall give notice by posting on the county's official website in the manner provided in W.S. 18-3-516(f) and by publication in the county's designated official newspaper.



18-4-307. Engraving; registration; endorsement.

18-4-307. Engraving; registration; endorsement.

After ascertaining the best terms and the lowest interest at which the bonds can be negotiated the board shall secure the proper engraving and printing and consecutive numbering thereof and the bonds shall be properly prepared and executed. When executed they shall be registered by the county clerk in a public record book kept for that purpose showing the number, date, amount of bond, time and place of payment, rate of interest, number of coupons attached and any other description for future identification. The county clerk shall endorse and officially sign a certificate upon every bond stating that it is within the lawful debt limit of the county and is issued according to law.



18-4-308. Treasurer to register bonds in book; information to be shown.

18-4-308. Treasurer to register bonds in book; information to be shown.

The county treasurer shall keep a book in which shall be registered all bonds issued showing the number, date of issue, to whom issued, amount of bond, date of redemption and payment of interest and principal.



18-4-309. Tax levy for purpose of redemption; payment from general fund; reimbursement.

18-4-309. Tax levy for purpose of redemption; payment from general fund; reimbursement.

The board of county commissioners shall annually levy upon all taxable property in the county, in addition to other authorized taxes, a sufficient sum to pay the interest on all bonds and shall at least five (5) years before the bonds become optional, and in time to provide means for their payment, annually levy not less than one (1) mill to pay the bonds as they become optional. All such taxes shall be levied, assessed and collected as other county taxes until the bonds and interest are fully paid. Should the tax for payment of interest on bonds issued not be levied or collected in time for payment the interest shall be paid from monies in the general fund of the county and the money so used shall be repaid to the general fund out of the first monies collected from taxes.



18-4-310. Payment of bonds guaranteed; effect of county division.

18-4-310. Payment of bonds guaranteed; effect of county division.

The faith, credit and all taxable property within the county as constituted at the time of issue are and shall continue pledged to the payment of the principal and interest of the bonds. In the event of the division of any such county the segregated territory is relieved from any obligation occasioned by the issuance of the bonds when the county acquiring such territory pays its proportionate share as provided by W.S. 18-1-316 through 18-1-320.






ARTICLE 4 - VIADUCT AND SUBWAY BONDS

18-4-401. Power of county commissioners.

18-4-401. Power of county commissioners.

Each board of county commissioners may establish, construct, purchase, extend, maintain and regulate highway viaducts or subways on any highway including city or town streets within the county.



18-4-402. Call for bond election; amount authorized; purpose.

18-4-402. Call for bond election; amount authorized; purpose.

Each board of county commissioners may submit to the electors of the county the question whether the board of county commissioners shall be authorized to issue bonds of the county in an amount which together with existing indebtedness shall not exceed the county's constitutional debt limitation, for the purposes specified in W.S. 18-4-401.



18-4-403. Conduct of election.

18-4-403. Conduct of election.

The proposition to issue the bonds shall be submitted to the qualified electors of the county at an election called, conducted, canvassed and returned in the manner provided for bond elections by the Political Subdivision Bond Election Law, W.S. 22-21-101 through 22-21-112. The proposition submitted shall specify the amount of bonds to be issued, the rate of interest and the purpose for which it is proposed. At any election the official ballot shall contain the words "For Viaduct or Subway Bonds" and "Against Viaduct or Subway Bonds."



18-4-404. Form, terms, conditions and execution of bonds; payment and interest; sale price.

18-4-404. Form, terms, conditions and execution of bonds; payment and interest; sale price.

(a) The viaduct or subway bonds:

(i) Shall be payable thirty (30) years from the date of issue;

(ii) Shall be redeemable at the option of the county after ten (10) years;

(iii) Shall bear interest payable on January 15 and July 15 each year;

(iv) Shall be issued in any combination of one thousand dollars ($1,000.00), five hundred dollars ($500.00) or one hundred dollars ($100.00) denominations;

(v) Shall be consecutively numbered from the number one (1);

(vi) Shall be signed by the chairman of the board of county commissioners and attested by the county clerk who shall affix the county seal thereto;

(vii) May have attached when negotiated, semiannual interest coupons signed by the county treasurer.

(b) At the request of the purchaser or holder the county treasurer shall issue to him registered bonds or shall exchange registered bonds for coupon bonds. The principal and interest shall be payable at the office of the county treasurer of the county, at the office of the state treasurer or at some bank in the City of New York as designated by the board of county commissioners. The bonds shall not be sold for less than their full or par value and the accrued interest thereon at the time of delivery.



18-4-405. Notice of intention to issue and sell.

18-4-405. Notice of intention to issue and sell.

The board of county commissioners shall give notice by posting on the county's official website in the manner provided in W.S. 18-3-516(f) and by publication in the county's designated official newspaper.



18-4-406. Registration and endorsement.

18-4-406. Registration and endorsement.

The county treasurer shall maintain records in which is registered all bonds showing the number of the bond, the amount, date of issue, to whom issued, date of redemption, rate of and payment of interest and the time and place of payment. The county clerk shall endorse and officially sign a certificate upon every bond that it is within the lawful debt limit of the county and is issued according to law.



18-4-407. Tax levy for purpose of redemption; restriction upon use of monies collected.

18-4-407. Tax levy for purpose of redemption; restriction upon use of monies collected.

The board of county commissioners shall annually levy upon all taxable property in the county in addition to other authorized taxes a tax sufficient to pay the principal and interest on the bonds as they become due which shall be levied and collected in the same manner as other taxes in the county. The taxes collected shall be known as the viaduct or subway tax and shall only be used for the payment of interest and principal of the bonds.



18-4-408. Payment from general fund when tax not levied; reimbursement.

18-4-408. Payment from general fund when tax not levied; reimbursement.

Should the tax for the payment of interest on any bonds not be levied or collected in time to meet the payment the interest shall be paid out of any monies in the general fund of the county and the money so used shall be repaid to the general fund from the first monies collected from viaduct or subway taxes.



18-4-409. Redemption of bonds.

18-4-409. Redemption of bonds.

Any county issuing bonds shall annually after the tenth year redeem at least one-twentieth (1/20) of the bonds. The bonds redeemed each year shall be determined by lot.






ARTICLE 5 - FUNDING BONDS

18-4-501. Issuance authorized; purpose; terms and conditions; provisions for payment and redemption.

18-4-501. Issuance authorized; purpose; terms and conditions; provisions for payment and redemption.

(a) Each board of county commissioners may issue negotiable coupon bonds of their county for the purpose of paying, redeeming, funding or refunding the principal and interest of any indebtedness of their county when it can be done at a lower rate of interest to the benefit of the county. The bonds:

(i) Shall be issued as near as practicable in denominations of one thousand dollars ($1,000.00) each, but may be issued in denominations of five hundred dollars ($500.00) and one hundred dollars ($100.00) when necessary;

(ii) Shall bear interest;

(iii) Shall be paid on January 1 and July 1 in each year at the office of the county treasurer or at a bank in New York City as designated by the board of county commissioners at the option of the holder;

(iv) Shall be redeemed by the county in the following manner:

(A) Ten percent (10%) of the total amount issued shall be paid within ten (10) years from date of issue, and ten percent (10%) of the total amount shall be paid annually thereafter until all bonds are paid, making the last bond redeemable twenty (20) years from date of issue; or

(B) Any part thereof may at the option of the county issuing them be redeemed in numerical order after five (5) years from the date of issue if the time and option is stated upon the face of each bond.

(v) May be issued serially as provided by W.S. 16-5-302.

(b) The total amount of bonds issued at any time together with the existing indebtedness of the county shall not exceed the constitutional debt limitations for counties.



18-4-502. Funding indebtedness.

18-4-502. Funding indebtedness.

Any county desiring to fund, refund, pay or redeem any of its outstanding indebtedness as provided by W.S. 18-4-501 may call its indebtedness to be redeemed by advertisement for two (2) weeks in the official newspaper of the county. The advertisement shall notify the holders that interest will cease twenty (20) days after the date of notice.



18-4-503. Form of bonds; coupons covering interest.

18-4-503. Form of bonds; coupons covering interest.

The bonds specified in W.S. 18-4-501 shall have attached when negotiated semiannual interest coupons covering interest on the bond from the date of issue until paid and shall be signed by the chairman of the board of county commissioners, attested by the county clerk, bear the seal of the board of county commissioners and be countersigned by the county treasurer. The coupons annexed to the bonds shall be signed by the county treasurer. Each coupon shall have a number corresponding with the number of the bond and each bond shall state upon its face the amount for which the same is issued, to whom issued and the date of issue and shall recite that it is issued in conformity with the provisions of W.S. 18-4-501 and 18-4-503 through 18-4-506, which sections shall be printed on the back of each bond.



18-4-504. Notice of intention to issue and sell; printing and engraving; execution and sale; disposition of proceeds; redemption; records to be kept.

18-4-504. Notice of intention to issue and sell; printing and engraving; execution and sale; disposition of proceeds; redemption; records to be kept.

(a) Each board of county commissioners shall give notice by publication in some newspaper published in the county if there be one otherwise by three (3) notices posted in the county, one (1) of which is at the courthouse door, of its intention to issue and negotiate the bonds and invite bidders therefor. The notice shall also be published in a newspaper of general circulation in Cheyenne.

(b) After ascertaining the best terms and the lowest interest at which the bonds can be negotiated the board of county commissioners shall secure the proper engraving and printing, have them consecutively numbered and otherwise properly prepared and executed.

(c) When the bonds are executed they shall be registered by the county clerk in a public record book kept for that purpose and therein shall be stated showing the number, date, amount of bond, time and place of payment, rate of interest, number of coupons attached and any other description for future identification. The board of county commissioners shall from time to time and in such amounts as it deems proper, deliver the bonds to the county treasurer and take and file his receipt therefor and charge him with all bonds so delivered.

(d) The duties of the board of county commissioners pursuant to the provisions of W.S. 18-4-501 and 18-4-503 through 18-4-506 may be performed at any meeting thereof.

(e) The treasurer under the general supervision of the board shall sell the bonds for cash or exchange them for any county indebtedness for the redemption of which they were issued, but shall not sell or exchange the bonds for less than their face or par value and the accrued interest at the time of their disposal. No county indebtedness shall be redeemed at more than its face value and any interest that may be due thereon. If any portion of the bonds are sold for money the proceeds shall be applied exclusively toward the redemption of the county indebtedness for which the bonds were issued.

(f) When the treasurer redeems any county indebtedness he shall endorse by writing or stamping in ink on the face of the paper evidencing the indebtedness redeemed, the time of redemption, the amount redeemed, whether by money or the exchange of bonds and the words "redeemed" and "cancelled". He shall keep a record of all bonds redeemed showing their number, rate of interest, date and amount of sale, when, where and to whom payable, and if exchanged, for what. The record shall be open for inspection by the public during usual office hours. He shall make detailed statements as often as required by the board of county commissioners of all bond redemption transactions and return to the board all redeemed and cancelled evidences of indebtedness.



18-4-505. Annual tax for purpose of redemption; payment of bonds guaranteed; effect of county division; payment out of general fund when tax not levied; reimbursement.

18-4-505. Annual tax for purpose of redemption; payment of bonds guaranteed; effect of county division; payment out of general fund when tax not levied; reimbursement.

(a) The board of county commissioners shall annually levy upon all taxable property in the county in addition to other authorized taxes a sufficient sum to pay the interest on all bonds issued and shall at least one (1) year before the bonds become due and in time to provide means for their payment, levy a sufficient additional sum to pay bonds as they become due. All such taxes shall be levied, assessed and collected as other county taxes until the bonds are fully paid, including interest.

(b) The faith, credit and all taxable property within the county as constituted at the time of issue are and shall continue pledged to the payment of the principal and interest of the bonds. In the event of the division of any county, the segregated territory is relieved from any obligation occasioned by the issuance of the bonds when the county acquiring such territory pays its proportionate share as provided by W.S. 18-1-316 through 18-1-320.

(c) Should the tax for payment of interest on bonds not be levied or collected in time for payment, the interest shall be paid out of monies in the general fund of the county and the money so used shall be repaid to the general fund out of the first monies collected from taxes.



18-4-506. Application of funds derived from sale of bonds; penalty for misappropriation.

18-4-506. Application of funds derived from sale of bonds; penalty for misappropriation.

The county treasurer shall apply all proceeds from the sale of the bonds to the payment of the county indebtedness. The proper county officials shall levy, collect and apply all applicable taxes for the payment of interest and redemption of the principal of the bonds. Any county officer who fails to comply with the provisions of this section or neglects or refuses to levy and collect any such tax is guilty of a misdemeanor and upon conviction shall be fined in an amount equal to the sum that should have been levied, or fined in the amount of any misappropriation and imprisoned in the county jail for a term of not less than three (3) months nor more than twelve (12) months.









CHAPTER 5 - Planning and Zoning

ARTICLE 1 - COUNTY PLANNING COMMISSION

18-5-101. Repealed By Laws 2013, Ch. 192, 2.

18-5-101. Repealed By Laws 2013, Ch. 192, 2.



18-5-102. Repealed By Laws 2013, Ch. 192, 2.

18-5-102. Repealed By Laws 2013, Ch. 192, 2.



18-5-103. Repealed By Laws 2013, Ch. 192, 2.

18-5-103. Repealed By Laws 2013, Ch. 192, 2.



18-5-104. Repealed By Laws 2013, Ch. 192, 2.

18-5-104. Repealed By Laws 2013, Ch. 192, 2.



18-5-105. Repealed By Laws 2013, Ch. 192, 2.

18-5-105. Repealed By Laws 2013, Ch. 192, 2.



18-5-106. Repealed By Laws 2013, Ch. 192, 2.

18-5-106. Repealed By Laws 2013, Ch. 192, 2.



18-5-107. Repealed By Laws 2013, Ch. 192, 2.

18-5-107. Repealed By Laws 2013, Ch. 192, 2.






ARTICLE 2 - PLANNING AND ZONING COMMISSION

18-5-201. Authority vested in board of county commissioners; inapplicability of chapter to incorporated cities and towns and mineral resources.

18-5-201. Authority vested in board of county commissioners; inapplicability of chapter to incorporated cities and towns and mineral resources.

To promote the public health, safety, morals and general welfare of the county, each board of county commissioners may regulate and restrict the location and use of buildings and structures and the use, condition of use or occupancy of lands for residence, recreation, agriculture, industry, commerce, public use and other purposes in the unincorporated area of the county. However, nothing in W.S. 18-5-201 through 18-5-208 shall be construed to contravene any zoning authority of any incorporated city or town and no zoning resolution or plan shall prevent any use or occupancy reasonably necessary to the extraction or production of the mineral resources in or under any lands subject thereto.



18-5-202. Planning and zoning commission; composition; residency requirements, terms and removal of members; vacancies; rules; record; meetings to be public; secretary; preparation and amendments; purpose; certifications and hearing; amendments.

18-5-202. Planning and zoning commission; composition; residency requirements, terms and removal of members; vacancies; rules; record; meetings to be public; secretary; preparation and amendments; purpose; certifications and hearing; amendments.

(a) Each board of county commissioners may by resolution create and establish a planning and zoning commission. The commission shall be composed of five (5) members appointed by the board at least three (3) of whom shall reside in the unincorporated area of the county, provided that this provision shall not affect the membership composition of any existing commission. The terms of the members appointed to the first planning and zoning commission shall be of such length and so arranged that the terms of one (1) member will expire each year, and thereafter each member shall be appointed for a term of three (3) years. Any member of the commission may be removed for cause other than politics or religion and after public hearing by the board of county commissioners. If a vacancy occurs in the commission the board of county commissioners shall fill the vacancy by appointment for the unexpired term. The planning and zoning commission shall organize within thirty (30) days after its establishment, shall adopt rules for the transaction of its business and keep a record of its actions and determinations. Three (3) members shall constitute a quorum for the transaction of business. All meetings, records and accounts of the commission shall be public. The board of county commissioners shall designate the county clerk, another county employee or a member of the planning and zoning commission to serve as secretary to the commission. The secretary shall keep the record of commission actions in accordance with statute.

(b) The planning and zoning commission may prepare and amend a comprehensive plan including zoning for promoting the public health, safety, morals and general welfare of the unincorporated areas of the county, and certify the plan to the board of county commissioners. Before certifying its plan or amendments thereto to the board the commission shall hold at least one (1) public hearing. Notice of the time and place of hearing shall be given by one (1) publication in a newspaper of general circulation in the county at least thirty (30) days before the date of the hearing. Any person may petition the planning and zoning commission to amend any zoning plan adopted under the provisions of W.S. 18-5-201 through 18-5-208.

(c) The planning and zoning commission shall prepare recommendations to effectuate the planning and zoning purposes and certify its recommendations to the board of county commissioners. Before adopting the recommendations the board shall hold at least one (1) public hearing. Notice of the time and place of hearing shall be given by one (1) publication in a newspaper of general circulation in the county at least fourteen (14) days before the date of the hearing. After public hearing has been held, the board shall vote upon the adoption of the planning or zoning recommendation. No planning or zoning recommendation shall be adopted unless a majority of the board votes in favor thereof.



18-5-203. Certificate required to locate buildings or use land within zoning resolution; issuance and denial; appeal upon denial.

18-5-203. Certificate required to locate buildings or use land within zoning resolution; issuance and denial; appeal upon denial.

It is unlawful to locate, erect, construct, reconstruct, enlarge, change, maintain or use any building or use any land within any area included in a zoning resolution without first obtaining a zoning certificate from the board of county commissioners and no zoning certificate shall be issued unless the plans for the proposed building, structure or use fully comply with the zoning regulations then in effect. The board of county commissioners shall act promptly upon any application filed with it and shall grant certificates when the proposed construction or use complies with the requirements of the zoning resolution. If it denies the application, the board shall specify the reasons for such denial. The decision of the board of county commissioners may be reviewed by the district court and by the supreme court upon appeal in the same manner as provided in W.S. 15-1-609, for review of decisions of boards of adjustment.



18-5-204. Violation of W.S. 18-5-202(c); continuing violation.

18-5-204. Violation of W.S. 18-5-202(c); continuing violation.

No person shall locate, erect, construct, reconstruct, enlarge, change, maintain or use any building or use any land in violation of a resolution or amendment adopted by any board of county commissioners under W.S. 18-5-202(c). Each day's continuation of such violation is a separate offense.



18-5-205. Enforcement of zoning resolution by injunction, mandamus or abatement; appeal.

18-5-205. Enforcement of zoning resolution by injunction, mandamus or abatement; appeal.

Any zoning resolution passed by the board pursuant to W.S. 18-5-202(b) and (c) is enforceable in addition to other remedies provided by law by injunction, mandamus or abatement.



18-5-206. Penalty for violation of W.S. 18-5-201 through 18-5-204.

18-5-206. Penalty for violation of W.S. 18-5-201 through 18-5-204.

Whoever violates any provision of W.S. 18-5-201 through 18-5-204 shall be fined not more than seven hundred fifty dollars ($750.00) for each offense.



18-5-207. Continuation of existing uses; effect of alteration or addition; future use after discontinuation of nonconforming use.

18-5-207. Continuation of existing uses; effect of alteration or addition; future use after discontinuation of nonconforming use.

A zoning resolution enacted under the provisions of W.S. 18-5-201 through 18-5-206 shall not prohibit the continuance of the use of any land, building or structure for the purpose for which the land, building or structure is used at the time the resolution is adopted and it is not necessary to secure any certificate permitting such continuance. However the alteration or addition to any existing building or structure for the purpose of effecting any change in use may be regulated or prohibited by zoning resolution. If a nonconforming use is discontinued any future use of such land, building or structure shall be in conformity with the provisions of the resolution regulating uses in the area in which the land, building or structure is located.



18-5-208. Special expertise of board of county commissioners and coordination of planning efforts with federal agencies.

18-5-208. Special expertise of board of county commissioners and coordination of planning efforts with federal agencies.

(a) When representing a county as a cooperating agency in matters related to the National Environmental Policy Act and in federal land planning, implementation and management actions, a board of county commissioners shall be deemed to have special expertise on all subject matters for which it has statutory responsibility, including but not limited to, all subject matters directly or indirectly related to the health, safety, welfare, custom, culture and socio-economic viability of a county.

(b) The board of county commissioners of a county which has officially adopted a comprehensive plan pursuant to W.S. 18-5-202(b) may participate in efforts to coordinate the plan with federal agencies as provided in the Federal Land Policy and Management Act of 1976, the Forest and Rangeland Renewable Resources Planning Act of 1974, as amended by the National Forest Management Act of 1976 and any other federal statute which provides for coordination with local governments and federal regulations adopted pursuant to those acts.






ARTICLE 3 - REAL ESTATE SUBDIVISIONS

18-5-301. Authority vested in board of county commissioners.

18-5-301. Authority vested in board of county commissioners.

The regulation and control of the subdivision of land in the unincorporated areas in each county is vested in the board of county commissioners of the county in which the land is located. Nothing in this article shall contravene or limit the authority of any county to regulate and control the subdivision of land pursuant to the provisions of W.S. 18-5-201 through 18-5-207.



18-5-302. Definitions.

18-5-302. Definitions.

(a) As used in this article:

(i) "This article" means W.S. 18-5-301 through 18-5-317;

(ii) "Board" means the board of county commissioners of the county in which the land sought to be subdivided is located;

(iii) "Encumbrance" means a mortgage or other lien of record, securing or evidencing indebtedness and affecting land to be subdivided including liens for labor and materials. Taxes and assessments levied by public authority are not an encumbrance under this article except such taxes and assessments as may be delinquent;

(iv) "Person" means a natural person, firm, corporation, partnership, or association, or any combination of the above, or any other legal or commercial entity;

(v) "Sell" or "sale" includes sale as evidenced by the delivery of a deed, contract for deed, lease, assignment, auction or award by lottery concerning a subdivision or any part of a subdivision. "Sell" or "sale" does not include a contract to sell which is expressly contingent upon the recording of the final plat by the county clerk, if all funds paid by the buyer under the contract are escrowed with a financial institution located in this state or a title company licensed to do business in this state until the final plat is recorded and the seller tenders the deed or the contract to sell is cancelled or the buyer and seller agree otherwise in writing;

(vi) "Subdivider" means any person who lays out any subdivision or parts thereof either for the account of the subdivider or others;

(vii) "Subdivision" means the creation or division of a lot, tract, parcel or other unit of land for the immediate or future purpose of sale, building development or redevelopment, for residential, recreational, industrial, commercial or public uses. The word "subdivide" or any derivative thereof shall have reference to the term subdivision, including mobile home courts, the creation of which constitutes a subdivision of land;

(viii) "Sewage system" means all pipelines, conduits, pumping stations, force mains and other constructions used for collecting or conducting wastes to a treatment plant or disposal system; any plant or other works used for the purpose of treating, stabilizing or holding wastes; and any system used for disposing of wastes, either by surface or underground methods, including any treatment plant, disposal wells and absorption fields;

(ix) "Water supply system" includes development of the source and all structures for conveyance of raw water to the treatment plant or delivery systems; all water treatment plants including disinfection facilities; water supply systems used for irrigation and stock water; and all finished water delivery systems including pipelines, pumping stations and finished water storage facilities;

(x) "Parcel" means a contiguous piece of property lawfully created or conveyed of record as a single piece of property.



18-5-303. Exemptions from provisions.

18-5-303. Exemptions from provisions.

(a) Unless the method of sale or other disposition is adopted for the purpose of evading the provisions of this article, this article shall not apply to the following subdivisions of land however, the following subdivisions are subject to requirements which may be adopted by the board of county commissioners regarding documentation of the proper use and implementation of the following exemptions:

(i) A division of land made outside of platted subdivisions for the purpose of a single gift or sale to a member of the landowner's immediate family, subject to the following requirements:

(A) A member of the immediate family is limited to any person who is a natural or adopted child, stepchild, spouse, sibling, grandchild, grandparent or parent of the landowner;

(B) The purpose of the division is to provide for the housing, business or agricultural needs of the grantee;

(C) The land shall have been titled in the name of the grantor for a period of not less than five (5) years prior to the division and parcels created under this paragraph shall be titled in the name of the immediate family member for whom the division is made for a period of not less than one (1) year unless such parcels are subject to involuntary transfer including, but not limited to, foreclosure, death, judicial sale, condemnation or bankruptcy;

(D) No parcel smaller than five (5) acres created under this paragraph shall be further divided unless the owner obtains a subdivision permit pursuant to W.S. 18-5-304;

(E) Where the landowner is a corporation and eighty percent (80%) of the shares are held by individuals related by blood or marriage, the sale or gift may be made subject to the provisions of this section to an immediate family member of any shareholder who has owned at least five percent (5%) of the outstanding shares for at least five (5) years continuously before the date of the sale or gift.

(ii) A division which may be created by any court of this state pursuant to the law of eminent domain, by operation of law or by order of any court in this state, except that this paragraph shall not exempt a partition of real property pursuant to W.S. 1-32-101 through 1-32-122 from compliance with this article if the division would otherwise be subject to the provisions of this article;

(iii) A division which is created by a lien, mortgage, deed of trust or any other security instrument, easements and rights-of-way;

(iv) Lands located within incorporated cities or towns;

(v) A division which is created by the sale or other disposition of land to the state of Wyoming or any political subdivision thereof;

(vi) A division which affects railroad rights-of-way;

(vii) A division which is a sale or other disposition of land for agricultural purposes or affects the alignment of property lines for agricultural purposes;

(viii) A division which is created by boundary line adjustments where the parcel subject of the sale or other disposition is adjacent to and merged with other land owned by the grantee;

(ix) A division which creates cemetery lots;

(x) A division which is created by the acquisition of an interest in land in the name of the husband and wife or other persons in joint tenancy or as tenants in common, and the interest shall be deemed for purposes of this subsection as only one (1) interest;

(xi) A division of land creating a parcel five (5) acres or less for the purpose of establishing unmanned communication facilities, compressor stations, metering stations, fiber optic booster stations or similar unmanned facilities;

(xii) A division which creates a cluster development pursuant to and in accordance with article 4 of this chapter;

(xiii) The sale or disposition of separate parcels of land that were separate when lawfully created or conveyed and which have not been combined by a recorded instrument of conveyance signed by all of the owners.

(b) Except as provided in W.S. 18-5-316, this article shall not apply to the sale or other disposition of land where the parcels involved are thirty-five (35) acres or larger, subject to the requirement that ingress and egress and utility easements shall be provided to each parcel by binding and recordable easements of not less than forty (40) feet in width to a public road unless specifically waived by the grantee or transferee in a binding and recordable document.



18-5-304. Subdivision permit required.

18-5-304. Subdivision permit required.

No person shall sell land subject to subdivision regulation under this article, record a plat or commence construction of a subdivision without first obtaining a subdivision permit pursuant to W.S. 18-5-306 or, if applicable, W.S. 18-5-316 from the board of the county in which the land is located.



18-5-305. Enforcement; rules and regulations.

18-5-305. Enforcement; rules and regulations.

Each board shall enforce this article and in accordance with the Wyoming Administrative Procedure Act shall adopt such rules and regulations as necessary to implement the provisions of and to insure compliance with the intent and purposes of this article.



18-5-306. Minimum requirements for subdivision permits.

18-5-306. Minimum requirements for subdivision permits.

(a) The board shall require, and with respect to paragraph (xii) of this subsection may require, the following information to be submitted with each application for a subdivision permit, provided the board may by rule exempt from any of the following requirements of this subsection or subsection (c) of this section and may exempt from paragraph (xii) of this subsection the subdivision of one (1) or more units of land into not more than a total of five (5) units of land:

(i) Evidence satisfactory to the board that the proposed subdivision complies with any applicable zoning or land use regulations;

(ii) A survey plat submitted by the subdivider containing the following:

(A) Date of preparation, scale and north arrow;

(B) The location of the subdivision including the section, township and range;

(C) The location and dimension of existing and proposed streets, alleys, roads, highways, public ways, utility rights-of-way, easements, parks and the location of proposed permanent buildings and structures if known.

(iii) Evidence satisfactory to the board that:

(A) The subdivider or his agent who offers any part of the subdivision for sale or who solicits any offers for the purchase thereof, may convey merchantable title subject only to noted reservations or restrictions of record and subject only to a proportionate share of real property taxes or assessments charged or assessed for the year in which any such sale may be legally effected; or

(B) Binding arrangements have been made by the person or his agent who offers any part of the subdivision for sale, to assure purchasers of any part of the subdivision that upon full payment of the purchase price a deed can and will be delivered conveying merchantable title subject only to noted reservations or restrictions of record and subject only to a proportionate share of such taxes and assessments thereon as may be levied or assessed for the year in which the sale may be legally effected.

(iv) A study evaluating the sewage system proposed for the subdivision and the adequacy and safety of the system. The study shall, at a minimum, include the following:

(A) Identification of the type of sewage system to serve the subdivision and identification of the entity or entities responsible for the design, construction, operation and maintenance of the proposed facility;

(B) For all types of sewage systems except individual on-lot sewage systems, a report submitted by the subdivider as to the adequacy and safety of the proposed sewage system. The report shall address, at a minimum, the following issues:

(I) An assessment of the adequacy of the proposed sewage system in relation to the proposed population density of the subdivision and any other existing or proposed land and water uses in the vicinity of the subdivision that may affect the adequacy of the system;

(II) An estimate of the total number of gallons per day of sewage generated by the proposed subdivision where a central sewage system is proposed;

(III) A demonstration that technical requirements and design standards of the department of environmental quality applicable to central sewage systems can and will be met;

(IV) Where utilization of or connection to an existing private or public sewage system is proposed, documentation that application to such entity has been made and that the entity can and will provide service;

(V) A detailed demonstration that the proposed sewage system for the subdivision is compatible with the proposed water supply system for the subdivision. The study shall demonstrate that the operation of the sewage system will not affect the suitability or safety of the proposed water supply system and a determination of the potential impacts of downgradient use of groundwater;

(VI) Demonstration that the proposed sewage system will meet all county, state and federal standards. The demonstration shall address the relationship of the development to any local or state approved water quality management plans established pursuant to section 201 of the federal Clean Water Act, 33 U.S.C. section 1281 and demonstrate no conflict exists with any state approved local wellhead protection plan or local source water protection plan established pursuant to the federal Safe Drinking Water Act.

(C) Where individual on-lot sewage systems are proposed by the subdivider, a report submitted by the subdivider shall document the safety and adequacy of the proposed on-lot sewage systems including the following:

(I) Adequacy of separation distances;

(II) Separation of drainfield relative to groundwater and impervious soils;

(III) Suitability of the subdivision soil conditions;

(IV) Suitable topography;

(V) Proposed population density;

(VI) Protection of groundwater uses; and

(VII) Watersheds located on or draining into, under or over the proposed subdivision.

(D) Where individual on-lot sewage systems are proposed, the words "NO PROPOSED CENTRALIZED SEWAGE SYSTEM," in bold capital letters shall appear on all offers, solicitations, advertisements, contracts, agreements and plats relating to the subdivision.

(v) If the subdivider proposes to utilize adjoining property for sewers, drainage, sewer lines, power lines or other utilities, the subdivider shall provide copies of binding easements of not less than twenty (20) feet in width for the proposed facilities from each property owner over whose land such services shall extend and shall provide a minimum access roadway right-of-way of sixty (60) feet to the subdivision for all public ways;

(vi) A study evaluating the water supply system proposed for the subdivision and the adequacy and safety of the system. The study results shall, at a minimum, include the following:

(A) Identification of the type of water supply system proposed to serve the subdivision and identification of the entity or entities responsible for the design, construction, operation and maintenance of the proposed facility;

(B) For all water supply systems except individual on-lot wells, a report submitted by the subdivider demonstrating the adequacy and safety of the proposed water supply system. The report shall address, at a minimum, the following issues:

(I) The estimated total number of gallons per day for the subdivision water supply system;

(II) Documentation that the proposed water supply system will be compatible with and not adversely affected by the sewage system proposed for the subdivision or any other sources of pollution within a reasonable distance;

(III) List of all surface and groundwater rights which will be used or which will likely be affected, including state engineer application and permit numbers and description of expected effects identified by the study;

(IV) Plans for the mitigation of water right conflicts which will likely result from the use of water within the proposed subdivision, as identified by the study, unless such conflicts are deemed not to exist to the satisfaction of the board;

(V) When connecting to an existing water supply system, the report shall also contain:

(1) Documentation that public or private water suppliers can and will supply water to the proposed subdivision, stating the amount of water available for use within the subdivision and the feasibility of extending service to that area;

(2) Documentation concerning the potability of the proposed water supply for the subdivision.

(VI) Where a centralized water supply system is proposed containing a new source of water supply to be developed, the report shall also demonstrate that the water supply system is sufficient in terms of quality, quantity and dependability and will be available to ensure an adequate water supply system for the type of subdivision proposed. The report shall include a narrative summary of:

(1) Where the water supply system source is derived from groundwater, the geologic setting of the water supply system source and the area of influence such as nearby communities, sources of pollution, surface water bodies and aquifers described by a Wyoming registered professional geologist;

(2) The quantity, quality and source of the water to be used including proposed and existing surface and groundwater facilities and their locations. Where the proposed water supply system for the subdivision is from a groundwater source, a written report submitted by the subdivider demonstrating that the proposed source is sufficient in terms of quality, quantity and dependability for the type of subdivision proposed;

(3) The proposed disposal of water not consumed, including water obtained under permits, storm drainage, dewatering, sewage and other wastewater sources;

(4) A delineation of primary sources of water, secondary sources and occasional or seasonal sources;

(5) Graphic location of all water supply sources including wells, raw water intakes, treatment facilities, treated water storage facilities and ponds;

(6) Documentation of all data sources on the occurrence and availability of surface and groundwater;

(7) Historic stream flows and well levels;

(8) Senior water rights;

(9) Flood damage and flood protection;

(10) Impact of and protection from supply shortages.

(C) Where individual on-lot wells are proposed as the water supply system, a report submitted by the subdivider demonstrating the safety and adequacy of the water supply system shall address, at a minimum, the following:

(I) The estimated total number of gallons per day for the subdivision;

(II) Information relative to the potential availability and quality of groundwater proposed within the subdivision which may consist of new data, existing data on other working wells in the area, or other data, including drilling logs, from a test well drilled within the proposed subdivision indicating soil types, depth, quantity and quality of water produced in the test well;

(III) Documentation that the proposed water supply system will be compatible with and not adversely affected by the sewage system proposed for the subdivision or any other sources of pollution within a reasonable distance;

(IV) List of all surface and groundwater rights which will be used or which will likely be affected, including state engineer application and permit numbers, and description of expected effects identified by the study; and

(V) Plans for the mitigation of water right conflicts which will likely result from the use of water within the proposed subdivision, as identified by the study, unless such conflicts are deemed not to exist to the satisfaction of the board.

(D) Where individual on-lot wells are proposed, the words "NO PROPOSED CENTRAL WATER SUPPLY SYSTEM," in bold capital letters shall appear on all offers, solicitations, advertisements, contracts, agreements and plats relating to the subdivision.

(vii) Documentation satisfactory to the board that adequate access has been provided and that all proposed streets, alleys and roadways within the subdivision conform to the minimum standards adopted by the board and applied uniformly throughout the county which shall not in itself constitute consent of the board to locate, repair or maintain roadways and facilities. If, however, the subdivider proposes to make any streets, alleys or roadways private, then the subdivider shall submit to the board properly acknowledged written certification that certain streets, alleys or roadways within the subdivision shall remain private and the board shall be under no obligation to repair, maintain or accept any dedication of such roads to the public use. If no such public maintenance is contemplated, the subdivider shall put a legend on the plat of the subdivision, on all advertisements and solicitations for the subdivision and on all offers, contracts or agreements for the sale and purchase of lots within the subdivision showing the streets, alleys and roadways showing in capital letters "NO PUBLIC MAINTENANCE OF STREETS OR ROADS";

(viii) Documentation satisfactory to the board that the subdivider has adequate financial resources to develop and complete any facility proposed or represented to be the responsibility of the subdivider, including but not limited to water supply systems, sewage systems, streets and roadways. The applicant shall provide a performance bond, acceptable letter of credit or other sufficient financial commitment to assure that any facilities proposed or represented to be part of the subdivision will in fact be completed as proposed, or escrow sufficient monies out of land sales to guarantee that the above facilities are installed. The amount of any bond or other financial commitment or escrow required under this paragraph shall reflect the estimated costs of providing the facilities;

(ix) Proof that the applicant has published notice of his intent to apply for a permit once each week for two (2) weeks within thirty (30) days prior to filing his application. The notice shall include the name of the subdivider and the general location of the land to be subdivided;

(x) Any other information consistent with this article and the board's published rules and regulations which the board deems pertinent or relevant to the evaluation of the application;

(xi) With respect to any water rights appurtenant to lands to be subdivided in accordance with this chapter and prior to final approval of the subdivision the subdivider shall provide the following:

(A) The intended disposition of the water rights, by:

(I) Evidence that the subdivider has submitted to the state engineer the documentation necessary to relinquish the water rights and has notified purchasers and the board of this action;

(II) Evidence that the subdivider has submitted to the state engineer the documentation necessary to change the use, place of use or point of diversion to provide for beneficial use of the water rights outside the subdivision; or

(III) A plan, a copy of which was submitted to and approved by the state engineer prior to the final approval of the subdivision application, for the distribution of the water rights appurtenant to the land to be subdivided. The plan shall specify the distribution of the water to the lots within the subdivision and shall include all appropriate applications for change of use, change of place of use or change in point of diversion or means of conveyance in accordance with W.S. 41-3-103, 41-3-104 or 41-3-114.

(B) If the subdivision is located within lands, served by or crossed by a ditch, irrigation company or association or by an unorganized ditch, evidence that the plan has been submitted, at least sixty (60) days prior to the submittal of the application for the subdivision permit to the company, or association, or the remaining appropriators in the case of an unorganized ditch for their review and recommendations;

(C) Evidence that the subdivider will specifically state on all offers and solicitations relative to the subdivision his intent to comply with this paragraph and that the seller does not warrant to a purchaser that he shall have any rights to the natural flow of any stream within or adjacent to the proposed subdivision. He shall further state that the Wyoming law does not recognize any riparian rights to the continued natural flow of a stream or river for persons living on the banks of the stream or river;

(D) If the subdivision is located within the boundaries of an irrigation district that is subject to the provisions of title 41, chapter 7 of the Wyoming statutes, the application shall include a review and recommendations from the irrigation district regarding the attached water rights and the irrigation district's easements. If there is a conflict with the irrigation district's recommendations, the applicant shall certify that it has met with and made a good faith effort to resolve any conflicts with the irrigation district; and

(E) If the subdivision will create a significant additional burden or risk of liability to the irrigation district, company, association or remaining appropriators including appropriators on an unorganized ditch, the applicant shall provide an adequate and responsible plan to reduce or eliminate the additional burden or risk of liability.

(xii) Evidence that all parcels of land created by the subdivision will be subject to written and recorded covenants or other instruments creating an entity, binding on subsequent owners of the land within the subdivision. The entities that may be used include, but are not limited to, special improvement districts, homeowners associations and mutual benefit corporations. The board shall not mandate the creation of an entity with the ability to interfere with any owner's ability to use his private property, except to collect any assessment. The entity shall have the ability to address the following topics:

(A) Maintenance and responsibility for common areas, roads and water supply systems and assessments against all parcels of land in the subdivision to defray the costs thereof;

(B) Continued management of the entity.

(b) The board shall require the applicant to obtain review and recommendations from the local conservation district regarding soil suitability, erosion control, sedimentation and flooding problems. The review and recommendations shall be completed within sixty (60) days.

(c) Upon receipt of a subdivision permit application filed with a county and prior to subdivision permit approval, the county or subdivider shall send three (3) copies of the portions of the application prepared under this section to the department of environmental quality for review of the safety and adequacy of the proposed sewage system and proposed water supply system. The review shall be conducted in accordance with the following guidelines:

(i) The department may request assistance from the state engineer, the Wyoming water development office and any other state agency or local governmental entity in preparing its review. Any agency or entity requested to assist in the review shall fully cooperate to the extent possible with the department and shall furnish the information or recommendations requested within the time period specified by the department;

(ii) To the extent requested by a county government, the administrator of the water quality division, with the approval of the director of the department of environmental quality, shall delegate authority to the county to review any reports or studies required by this section directed at determining the safety and adequacy of the proposed sewage or water supply system contained as part of a subdivision application. Any authority delegated under this section shall be subject to the following conditions:

(A) The county entity shall demonstrate to the administrator of the water quality division that all sewage or water supply systems will be reviewed by a qualified professional with expertise in surface and groundwater protection from pollution and safe and adequate water supply systems;

(B) The local government shall demonstrate that the review of water supply and sewage systems will be in a manner as stringent as the department of environmental quality would require under this section;

(C) The review of subdivisions with a proposed sewage system consisting of wastes requiring an underground injection control permit under department of environmental quality regulations or sewage systems with a proposed surface water discharge shall not be delegated to the county; and

(D) The administrator shall periodically review the administrative programs of each county governmental entity receiving a delegation of authority under this section and may, with the consent of the director, revoke or temporarily suspend the delegation agreement entered into with any entity which has failed to perform its delegated duties or has otherwise violated the terms of its agreement of delegation.

(iii) The department shall file its written comments and recommendations on the application with the commission or board within thirty (30) days after receipt of the application. The department may extend its review period for an additional thirty (30) days if an extension is necessary to complete the review.

(d) If the permit is approved the board shall require the applicant to put a legend on the plat and on all offers, contracts or agreements for the sale and purchase of lots within the subdivision showing in capital letters "THE SURFACE ESTATE OF THE LAND TO BE SUBDIVIDED IS SUBJECT TO FULL AND EFFECTIVE DEVELOPMENT OF THE MINERAL ESTATE".



18-5-307. Planning commission may receive applications and make recommendations.

18-5-307. Planning commission may receive applications and make recommendations.

The board may allow the county planning and zoning commission authorized under the provisions of W.S. 18-5-201 through 18-5-206 as the proper agency to receive and evaluate applications for subdivision permits. If so authorized the planning commission shall receive the materials required by this article and shall submit a copy of the application to the department of environmental quality for review as provided by W.S. 18-5-306(c) and, if applicable, to the fire protection district, fire protection authority or the nearest fire protection district as provided by W.S. 18-5-316(d). The commission shall make findings and recommendations to the board concerning an application within forty-five (45) days from the date the department of environmental quality submits its recommendation to the commission or from the date when the recommendation is due if no recommendation is made, whichever is earlier. If no action is taken by the planning commission within that time the plat is deemed to be approved by the planning commission.



18-5-308. Approval by the board.

18-5-308. Approval by the board.

(a) The board shall approve or disapprove the subdivision application and issue a subdivision permit or ruling:

(i) Within forty-five (45) days after receiving a report from the planning commission; or

(ii) If no planning and zoning commission has been appointed, within sixty (60) days after the department of environmental quality submits its recommendation to the board or from the date when the recommendation is due if no recommendation is made, whichever is earlier.

(b) If any part of the subdivision lies within one (1) mile of the boundaries of an incorporated city or town the approval of the governing body of the city or town must also be obtained in accordance with W.S. 34-12-103.

(c) If a subdivision application is approved by the board notwithstanding an adverse recommendation by the department of environmental quality, the subdivider shall furnish to all potential purchasers a copy of the department's recommendation prior to sale. The subdivider need not furnish the potential buyer with a copy of the department's recommendation if the board in approving the subdivision enters a written finding that the subdivider has corrected the inadequacy set forth in the department's recommendation. Any person violating this subsection is subject to the penalty provided by W.S. 18-5-314.



18-5-309. Permit fee.

18-5-309. Permit fee.

Each application for a subdivision permit shall be accompanied by a reasonable fee not to exceed the cost of processing the application as determined by the board. All fees collected shall be credited to the county general fund.



18-5-310. Repealed By Laws 2001, Ch. 169, 1, Ch. 208, 2.

18-5-310. Repealed By Laws 2001, Ch. 169, 1, Ch. 208, 2.



18-5-311. Investigatory powers.

18-5-311. Investigatory powers.

(a) If the board has reason to believe that a person has engaged in activity which violates any provision of this article it shall make an investigation and may administer oaths or affirmations and upon its own motion or upon request of any party may subpoena witnesses, compel their attendance, adduce evidence and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition and location of any books, documents or other tangible things and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of admissible evidence.

(b) If any person subject to the provisions of this article has records required in W.S. 18-5-311(a) located outside this state, the person shall either make them available directly to the board or pay the reasonable and necessary expenses for the board or its representative to examine them at the place where they are maintained. The board may designate representatives, including comparable officials of the state in which the records are located, to inspect them on the board's behalf.

(c) Upon failure without lawful excuse to obey a subpoena or to give testimony and upon reasonable notice to all persons affected thereby, the board may apply to any district court for an order compelling compliance.



18-5-312. Enforcement.

18-5-312. Enforcement.

The provisions of this article are enforceable by all appropriate legal remedies including but not limited to injunctive relief or a writ of mandamus. Upon failure or refusal of any county attorney to act upon a violation of the provisions of this article, the attorney general at the request of the board shall initiate civil or criminal proceedings to enforce the provisions of this article.



18-5-313. False statement or misrepresentation; penalty.

18-5-313. False statement or misrepresentation; penalty.

Any person who knowingly authorizes, directs or aids in the publication, advertisement, distribution or circulation of any false statement or misrepresentation concerning any subdivision for sale in this or any other state, and every person with knowledge that any such advertisement, prospectus, pamphlet or letter concerning land or any subdivision thereof contains any written statement that is false or fraudulent in any material part or who issues, circulates, publishes or distributes the same or causes the same to be circulated, published or distributed shall upon conviction be imprisoned for a period not to exceed thirty (30) days or be fined not to exceed five hundred dollars ($500.00). Each day of violation constitutes a new offense.



18-5-314. Penalties.

18-5-314. Penalties.

Any person who willfully violates any provision of this article or any rule or order issued under this article shall upon conviction be fined not more than five hundred dollars ($500.00) or imprisoned in a county jail for not more than thirty (30) days or both. Each day of violation constitutes a new offense.



18-5-315. Provisions minimum.

18-5-315. Provisions minimum.

If any board has or enacts resolutions or regulations which impose requirements on subdividers or subdivisions which are more restrictive than the provisions of this article, the authority to enact such local resolutions or regulations being hereby granted, the local provisions are not superseded by the provisions of this article.



18-5-316. Requirements for large acreage subdivision permits.

18-5-316. Requirements for large acreage subdivision permits.

(a) Except as otherwise provided, a county may, by resolution, elect to apply the provisions of this article on a uniform basis to the sale or disposition of any land where the subdivision creates parcels that are thirty-five (35) acres or larger and up to one hundred forty (140) acres. Except as provided in this subsection, each lawfully recorded parcel of land on July 1, 2008 shall be exempted from all provisions of this section other than compliance with paragraphs (i) through (iii) of this subsection and W.S. 18-5-317 and shall be allowed to be divided into not more than ten (10) parcels of one hundred forty (140) acres or less in size, provided that each new or remaining parcel is no less than thirty-five (35) acres. Parcels created pursuant to this exemption may be created at any time and may be created over a period of years through separate transactions. In no case, however, shall this exemption be used to create more than ten (10) parcels of land from each original parcel and each parcel created after July 1, 2008 shall be subject to this section and W.S. 18-5-317 as otherwise provided in this section. Boundary adjustments between or among parcels shall not be considered as a division of property subject to the limitations in this section. If a county elects to apply this article to sales or dispositions where the subdivision creates parcels that are thirty-five (35) acres or larger and up to one hundred forty (140) acres, unless the property is exempted under this subsection, the subdivider shall obtain a subdivision permit pursuant to this section. The provisions of W.S. 18-5-306 and 18-5-315 shall not be applicable to a subdivision of land under this section but nothing in this sentence shall prohibit application of lawfully adopted zoning provisions. Before granting the exemption provided in this subsection the board may require the person seeking the exemption to submit any or all of the following:

(i) A legal description or recordable survey containing the following:

(A) Date of preparation, scale and north arrow;

(B) The location of the subdivision units including the section, township and range;

(C) The location and dimension of access and utilities easements, which shall conform to the requirements of W.S. 18-5-303(b).

(ii) Evidence of compliance with paragraph (b)(ix) of this section;

(iii)(A) If a centralized water supply system is proposed for the subdivision, a study evaluating the water supply system proposed and the adequacy and safety of the system. The study shall include information relative to the potential availability and quality of groundwater proposed within the subdivision which may consist of new data, existing data on other working wells in the area, or other data, including drilling logs, from a test well drilled within the subdivision indicating soil types, depth, quantity and quality of water produced in the test well;

(B) Where individual on-lot wells are proposed:

(I) The study under subparagraph (A) of this paragraph shall not be required and the words "NO PROPOSED CENTRAL WATER SUPPLY SYSTEM," in bold capital letters shall appear on all offers, contracts, agreements and plats relating to the subdivision; and

(II) The board may require a study relative to the potential availability and quality of groundwater proposed within the subdivision which may consist of new data, existing data on other working wells in the area, or other data, including drilling logs from a test well drilled within the proposed subdivision indicating soil types, depth, quantity and quality of water produced in the test well.

(b) The board may require any or all of the following information to be submitted with an application for a subdivision permit pursuant to this section:

(i) Evidence that the proposed subdivision complies with any applicable zoning regulations;

(ii) A survey plat submitted by the subdivider containing the following:

(A) Date of preparation, scale and north arrow;

(B) The location of the subdivision including the section, township and range;

(C) The location and dimension of existing and proposed lots, units, tracts, parcels, streets, alleys, roads, highways, public ways, utility rights-of-way, easements, parks and the location of proposed permanent buildings and structures if known.

(iii) Evidence that:

(A) The subdivider or his duly authorized agent who offers any part of the subdivision for sale or who solicits any offers for the purchase thereof, may convey merchantable title subject only to noted reservations or restrictions of record and subject only to a proportionate share of real property taxes or assessments charged or assessed for the year in which any such sale may be legally effected; or

(B) Binding arrangements have been made by the person or his duly authorized agent who offers any part of the subdivision for sale, to assure purchasers of any part of the subdivision that upon full payment of the purchase price a deed can and will be delivered conveying merchantable title subject only to noted reservations or restrictions of record and subject only to a proportionate share of such taxes and assessments thereon as may be levied or assessed for the year in which the sale may be legally effected.

(iv) A study evaluating the sewage system proposed for the subdivision and the adequacy and safety of the system. Where individual on-lot sewage systems are proposed, the words "NO PROPOSED CENTRALIZED SEWAGE SYSTEM," in bold capital letters shall appear on all offers, contracts, agreements and plats relating to the subdivision;

(v) If the subdivider proposes to utilize adjoining property for sewers, drainage, sewer lines, power lines or other utilities, the subdivider shall provide copies of binding easements of not less than twenty (20) feet in width for the proposed facilities from each property owner over whose land such services shall extend and shall provide a minimum access roadway right-of-way of sixty (60) feet to the subdivision for all public ways. Where no or limited on-lot utility connections are proposed, the words "NO PROPOSED UTILITY CONNECTIONS" or "LIMITED UTILITY CONNECTIONS," as appropriate, in bold capital letters shall appear on all offers, contracts, agreements and plats relating to the subdivision. A permit shall not be denied for failure to provide on-lot utility connections;

(vi)(A) A study evaluating the water supply system proposed for the subdivision and the adequacy and safety of the system. The study shall include information relative to the potential availability and quality of groundwater proposed within the subdivision which may consist of new data, existing data on other working wells in the area, or other data, including drilling logs, from a test well drilled within the proposed subdivision indicating soil types, depth, quantity and quality of water produced in the test well;

(B) Where individual on-lot wells are proposed:

(I) The words "NO PROPOSED CENTRAL WATER SUPPLY SYSTEM," in bold capital letters shall appear on all offers, contracts, agreements and plats relating to the subdivision; and

(II) The board may require a study relative to the potential availability and quality of groundwater proposed within the subdivision which may consist of new data, existing data on other working wells in the area, or other data, including drilling logs from a test well drilled within the proposed subdivision indicating soil types, depth, quantity and quality of water produced in the test well.

(vii) Documentation that adequate ingress and egress access has been provided to all proposed lots, units, tracts and parcels and that all proposed lots, units, tracts, parcels, streets, alleys and roadways within the subdivision conform to the minimum standards adopted by the board and applied uniformly throughout the county which shall not in itself constitute consent of the board to locate, repair or maintain roadways and facilities. If, however, the subdivider proposes to make any streets, alleys or roadways private, then the subdivider shall submit to the board properly acknowledged written certification that certain streets, alleys or roadways within the subdivision shall remain private and the board shall be under no obligation to repair, maintain or accept any dedication of these roads to the public use. If no such public maintenance is contemplated on any of the roads, the subdivider shall put a legend on the plat of the subdivision and on all offers, contracts or agreements for the sale and purchase of lots within the subdivision showing the streets, alleys and roadways showing in capital letters "NO PUBLIC MAINTENANCE OF SPECIFIED STREETS OR ROADS";

(viii) Documentation that the subdivider has adequate financial resources to develop and complete any facility proposed or represented to be the responsibility of the subdivider, including but not limited to water supply systems, sewage systems, streets and roadways. The applicant shall provide a performance bond, acceptable letter of credit or other sufficient financial commitment to assure that any facilities proposed or represented to be part of the subdivision will in fact be completed as proposed, or escrow sufficient monies out of land sales to guarantee that the above facilities are installed. The amount of any bond or other financial commitment or escrow required under this paragraph shall reflect the estimated costs of providing the facilities;

(ix) With respect to any water rights appurtenant to lands to be subdivided in accordance with this section and prior to final approval of the subdivision the subdivider shall provide the following:

(A) The intended disposition of the water rights by:

(I) Evidence that the subdivider has submitted to the state engineer the documentation necessary to relinquish the water rights and has notified purchasers and the board of this action;

(II) Evidence that the subdivider has submitted to the state engineer the documentation necessary to change the use, place of use or point of diversion to provide for beneficial use of the water rights outside the subdivision; or

(III) A plan, a copy of which was submitted to and approved by the state engineer prior to the final approval of the subdivision application, for the distribution of the water rights appurtenant to the land to be subdivided. The plan shall specify the distribution of the water to the lots within the subdivision and shall include all appropriate applications for change of use, change of place of use or change in point of diversion or means of conveyance in accordance with W.S. 41-3-103, 41-3-104 or 41-3-114.

(B) If the subdivision is located within an irrigation district or within lands, served by a ditch, irrigation company or association or by an unorganized ditch, evidence that the plan has been submitted to the district board company, or association, or the remaining appropriators in the case of an unorganized ditch for their review and recommendations; and

(C) Evidence that the subdivider will specifically state on all offers relative to the subdivision his intent to comply with this paragraph and that the seller does not warrant to a purchaser that he shall have any rights to the natural flow of any stream within or adjacent to the proposed subdivision. He shall further state that the Wyoming law does not recognize any riparian rights to the continued natural flow of a stream or river for persons living on the banks of the stream or river.

(x) Evidence that all parcels of land created by the subdivision will be subject to written and recorded covenants or other instruments creating an entity, binding on subsequent owners of the land within the subdivision. The entities that may be used include, but are not limited to, special improvement districts, homeowners associations and mutual benefit corporations. The board shall not mandate the creation of an entity with the ability to interfere with any owner's ability to use his private property, except to collect any assessment. The entity shall have the ability to address the following topics:

(A) Maintenance and responsibility for common areas, roads and water supply systems and assessments against all parcels of land in the subdivision to defray the costs thereof;

(B) Continued management of the entity.

(c) The board shall require the applicant to obtain review and recommendations from the local conservation district regarding soil suitability, erosion control, sedimentation and flooding problems. The review and recommendations shall be completed within sixty (60) days.

(d) The board shall require the applicant to obtain review and recommendations from a fire protection district in which any portion of the subdivision lies, from the authority having jurisdiction over fire prevention and protection in the area or from the nearest fire protection district if no part of the subdivision lies within a fire protection district, regarding adequacy of fire protection measures. If the entire subdivision does not lie within a fire protection district and no city, town or fire protection district is obligated to provide fire protection pursuant to an agreement authorized by law the subdivider shall put a legend on the plat of the subdivision and on all offers, contracts or agreements for the sale and purchase of lots within the subdivision showing in capital letters "LOTS ARE NOT PART OF A FIRE PROTECTION DISTRICT AND FIRE PROTECTION IS NOT OTHERWISE PROVIDED".

(e) If the permit is approved the board shall require the applicant to put a legend on the plat and on all offers, contracts or agreements for the sale and purchase of lots within the subdivision showing in capital letters "THE SURFACE ESTATE OF THE LAND TO BE SUBDIVIDED IS SUBJECT TO FULL AND EFFECTIVE DEVELOPMENT OF THE MINERAL ESTATE".

(f) Nothing in this section shall require the acquisition of a permit for the sale or disposition of lands that on or before July 1, 2008 have been developed and promoted as part of a large acre subdivision as evidenced by dated plat maps, sales brochures or other evidence acceptable to the board.

(g) If the lots, units, tracts or parcels created pursuant to a permit issued under this section are used for agricultural purposes and otherwise qualify as agricultural land for purposes of W.S. 39-13-103(b)(x), the lots, units, tracts or parcels shall be deemed not to be part of a platted subdivision for purposes of W.S. 39-13-103(b)(x)(B)(II).



18-5-317. Subsequent sale of subdivided lots.

18-5-317. Subsequent sale of subdivided lots.

If any lot, unit, tract or parcel is created pursuant to a subdivision and the lot, unit, tract or parcel is sold pursuant to a contract for deed, notice of the contract for deed shall be recorded with the county clerk within ten (10) days after the contract was executed.



18-5-318. Large parcels used for agricultural purposes.

18-5-318. Large parcels used for agricultural purposes.

If any lot, unit, tract or parcel thirty-five (35) acres or more in size is used for agricultural purposes within a platted subdivision and otherwise qualifies as agricultural land for purposes of W.S. 39-13-103(b)(x), the parcel shall be deemed not to be part of a platted subdivision for purposes of W.S. 39-13-103(b)(x)(B)(II).






ARTICLE 4 - CONSERVATION DESIGN PROCESS

18-5-401. Authority.

18-5-401. Authority.

The board of county commissioners in each county, by resolution, may establish, regulate and control a conservation design process for the unincorporated area in the county as provided in this article.



18-5-402. Definitions.

18-5-402. Definitions.

(a) As used in this article:

(i) "Conservation design process" means a planning process adopted by a county to offer a land use option for residential purposes that differs from traditional thirty-five (35) acre divisions of land described in W.S. 18-5-303(b) using cluster development and density bonuses to preserve open space through:

(A) Protection of wildlife habitat and critical areas; or

(B) Enhancement and maintenance of the rural character of lands with contiguity to agricultural lands suitable for long range farming and ranching operations.

(ii) "Cluster development" means any division of land that creates parcels containing less than thirty-five (35) acres each, for residential purposes, provided:

(A) One (1) or more parcels are being divided pursuant to a county conservation design process;

(B) An area within the county equal to not less than two-thirds (2/3) of the total area of the parcel, as defined in W.S 18-5-302(a)(x), being divided is reserved at the time of the development for the preservation of open space in furtherance of one (1) or more of the objectives described in paragraph (i) of this subsection;

(C) Unless otherwise provided through a density bonus, the gross overall density shall not exceed one (1) residential unit for each seventeen and one-half (17 1/2) acres; and

(D) Land set aside to preserve open space or to protect wildlife habitat or critical areas shall not be developed in any way that changes its open space designation for at least sixty-five (65) years from the date the cluster development is approved and shall be governed by the provisions of W.S. 18-5-403(b)(ii).

(iii) "Density bonus" means a land use design incentive that encourages optimized preservation of open space by allowing a gross overall density of two (2) or more residential units for each thirty-five (35) acres;

(iv) "Open space" means an area of land or water that is substantially free of structures, impervious surfaces, roads and other land-altering activities and does not include lands used for private recreation such as golf courses and residential yards, areas devoted to parking, vehicular traffic, nonagricultural private use or any other use which does not significantly lend itself to the furtherance of one (1) or more of the objectives described in paragraph (i) of this subsection. "Open space" includes lands used for agricultural activities;

(v) "Private recreation" shall not include nature trails or hiking trails;

(vi) "Residential unit" means a structure or part of a structure containing dwelling units, including single family or two-family houses, multiple dwellings or apartments. Residential units do not include transient accommodations such as transient hotels, motels, tourist cabins, boarding or rooming houses or dormitories.



18-5-403. Cluster development permits.

18-5-403. Cluster development permits.

(a) No person shall sell land subject to subdivision regulation under this article, record a plat or commence the construction of any cluster development under this article without first obtaining a permit from the board of county commissioners in which the land is located.

(b) No permit shall be approved until:

(i) A plat of the cluster development has been prepared by or under the supervision of a Wyoming professional land surveyor, approved by the board and recorded with the county clerk in the county in which the land is located which includes a statement on the plat designating the open space area and clearly noting the duration of the open space reservation;

(ii) A provision is approved by the board providing for the designation of the open space, which may be evidenced by conservation easements, restrictive covenants, dedication of open space to the public where the dedication will be accepted by the governing body or any other evidence approved by the board. The provision shall provide for a process by which the owners of the lots in the development may retain the designation of land as open space after the expiration of the initial sixty-five (65) year period;

(iii) The board finds that the development has met the conservation design process requirements adopted by the board.

(c) Each application for a cluster development permit shall be accompanied by a reasonable fee not to exceed the cost of processing the application as determined by the board of county commissioners.

(d) If the open space areas created pursuant to a permit issued under this article are used for agricultural purposes and otherwise qualify as agricultural land for purposes of W.S. 39-13-103(b)(x), the area designated as open space shall be deemed not to be part of a platted subdivision for purposes of W.S. 39-13-103(b)(x)(B)(II).



18-5-404. Enforcement; rules and regulations.

18-5-404. Enforcement; rules and regulations.

If a board of county commissioners adopts the process described in this article, it shall enforce this article and, in accordance with the Wyoming Administrative Procedure Act, shall adopt rules and regulations to implement the provisions of and to insure compliance with the intent and purposes of this article.



18-5-405. Cluster development; notice to state engineer.

18-5-405. Cluster development; notice to state engineer.

Within thirty (30) days after a cluster development has been approved pursuant to the conservation design process, the board of county commissioners shall notify the state engineer of the approval and shall provide the state engineer a copy of the approved cluster development plan.






ARTICLE 5 - WIND ENERGY FACILITIES

18-5-501. Definitions.

18-5-501. Definitions.

(a) As used in this article:

(i) "Industrial siting council" or "council" means the council created by W.S. 35-12-104;

(ii) "Wind energy facility" or "facility" means any wind powered electrical generation development consisting of an individual wind turbine or multiple wind turbines rated by the manufacturer to generate more than one-half (0.5) megawatt of electricity and includes all contiguous lands where the owner or developer has rights to erect wind turbines;

(iii) "Enlarge" or "enlargement" means adding additional wind turbines which are not permitted as part of an original permitting process;

(iv) "Owner" means the surface owner of land.



18-5-502. County regulation of wind energy projects; exceptions.

18-5-502. County regulation of wind energy projects; exceptions.

(a) It is unlawful to locate, erect, construct, reconstruct or enlarge a wind energy facility without first obtaining a permit from the board of county commissioners in the county in which the facility is located.

(b) If a wind energy facility is to be located in two (2) or more counties, a permit shall be obtained in each county in which the wind energy facility is to be located.

(c) No wind energy facility constructed or being constructed prior to July 1, 2010 shall be required to have the permit required by this section. No wind energy facility for which an application for a permit has been made to the industrial siting council, or that has received findings of fact, conclusions of law and an order from the industrial siting council, prior to July 1, 2010 shall be required to have the permit required by this section.

(d) Any wind energy facility which is not required to have a permit pursuant to subsection (c) of this section shall be required to obtain a permit for any enlargement of the facility after July 1, 2010.



18-5-503. Application.

18-5-503. Application.

(a) To obtain the permit required by W.S. 18-5-502, the owner or developer of a wind energy facility shall submit an application to the board of county commissioners. The application shall:

(i) Certify that reasonable efforts have been undertaken to provide notice in writing to all owners of land within one (1) mile of the proposed wind energy facility and to all cities and towns located within twenty (20) miles of the wind energy facility. Notice shall include a general description of the project including its location, projected number of turbines and the likely routes of ingress and egress;

(ii) Certify that notice of the proposed wind energy facility will be published in a newspaper of general circulation in all counties in which the facility will be located at least twenty (20) days prior to the public hearing required by W.S. 18-5-506. The notice shall include a brief summary of the wind energy facility, invite the public to submit comments and identify the time and date of the hearing;

(iii) Certify that the proposed wind energy facility will comply with all the standards required by W.S. 18-5-504;

(iv) Certify that the proposed wind energy facility will comply with all applicable zoning and county land use regulations, which regulations shall be no less stringent than the standards required by this article;

(v) Certify that a written emergency management plan has been submitted for review and comment to the county fire warden, county emergency management coordinator and the county sheriff. If the permit is granted, the plan shall be supplemented and revised following construction of the facility and prior to its operation if there are any variations in the facility's construction which would materially impact the original emergency management plan;

(vi) Provide a waste management plan that includes an inventory of estimated solid wastes and a proposed disposal program for the construction, operation and eventual decommissioning of the proposed wind energy facility;

(vii) Provide evidence sufficient for the board of county commissioners to determine if the proposed wind energy facility has adequate legal access. The application also shall describe how private roadways within the facility will be marked as private roadways and shall acknowledge that no county is required to repair, maintain or accept any dedication of the private roadways to the public use. The application also shall include a traffic study of any public roadways leading to and away from the proposed facility and the board of county commissioners may require the applicant to enter into a reasonable road use agreement for the use of county roads prior to construction of the facility;

(viii) Provide a project plan indicating the proposed roadways, tower locations, substation locations, transmission, collector and gathering lines and other ancillary facility components. If the application is granted, the board of county commissioners shall require that the project plan be revised to show the final location of all facilities;

(ix) Certify that there shall be no advertising or promotional lettering on any tower, turbine, nacelle or blade beyond the manufacturer's or the applicant's logo on the nacelle of the turbine;

(x) Provide a site and facility reclamation and decommissioning plan which indicates the planned life of the wind energy facility and the means by which the facility and its site will be decommissioned and reclaimed at the end of the facility's life and which certifies that any owner of land within the wind energy facility and its site who is not the applicant has been consulted in development of the reclamation and decommissioning plan. Such plan shall comply with all requirements adopted by the industrial siting council under W.S. 35-12-105(d). If the permit is granted, the plan shall be updated every five (5) years until site reclamation and decommissioning is complete;

(xi) For wind energy facilities not meeting the definition of a facility as defined in W.S. 35-12-102(a)(vii), provide a detailed summary of any significant adverse environmental, social or economic effects that the proposed wind energy facility may have together with any preliminary plans developed to alleviate any of the adverse effects.

(b) A wind energy facility subject to this article shall meet the requirements adopted pursuant to W.S. 35-12-105(d) and (e) regardless of whether the facility is referred to the industrial siting council pursuant to W.S. 18-5-509 or is otherwise subject to the industrial siting act.



18-5-504. Minimum standards; incorporation into other processes.

18-5-504. Minimum standards; incorporation into other processes.

(a) No board of county commissioners shall issue a permit for a wind energy facility if that facility:

(i) Does not comply with standards properly adopted by the board of county commissioners for the construction of wind energy facilities, which standards shall not be less stringent than the standards required by this article;

(ii) Would locate the base of any tower at a distance of less than one hundred ten percent (110%) of the maximum height of the tower from any property line contiguous or adjacent to the facility, unless waived in writing by the owner of every property which would be located closer than the minimum distance;

(iii) Would locate the base of any tower at a distance of less than one hundred ten percent (110%) of the maximum height of the tower from any public road right-of-way;

(iv) Would construct any tower or other structure, other than underground structures, transmission lines, roadways and structures appurtenant to roadways, at a distance of less than five and one-half (5.5) times the maximum height of the tower, but in no event less than one thousand (1,000) feet from any platted subdivision unless this restriction is waived in writing by the owners of all lands included within the distance specified in this paragraph;

(v) Would locate the base of any tower at a distance of less than five and one-half (5.5) times the maximum height of the tower, but in no event less than one thousand (1,000) feet from a residential dwelling or occupied structure, unless waived in writing by the person holding title to the residential dwelling or occupied structure;

(vi) Would locate the base of any tower at a distance of less than one-half (1/2) mile from the limits of any city or town.

(b) No rule, regulation or law promulgated or applied by any county in this state shall adopt a standard less stringent than the minimum standards established in subsection (a) of this section. The minimum standards stated in subsection (a) of this section shall be incorporated into every existing or future county permitting or licensing process to which they are applicable so that no applicant for a permit under this article is required to submit more than one (1) application addressing these standards to any county.

(c) No board of county commissioners shall issue a permit under W.S. 18-5-502(a) until that county has adopted rules and regulations governing the notice that the application for a permit must provide to the record owners and claimants of mineral rights located on and under lands where the wind energy facility will be constructed. The rules shall conform to rules adopted by the industrial siting council for the same purpose pursuant to W.S. 35-12-105.



18-5-505. Complete applications; notice.

18-5-505. Complete applications; notice.

Upon receipt of an application, the board of county commissioners shall conduct a review of the application to determine if it contains all the information required by W.S. 18-5-503 and any applicable rules and regulations. If the board of county commissioners determines that the application is incomplete, it shall within thirty (30) days of receipt of the application notify the applicant of the specific deficiencies in the application. The applicant shall provide the additional information necessary within thirty (30) days of receipt of a request for additional information from the board. When the board of county commissioners determines that the application is complete it shall notify the applicant that the application is complete and shall provide notice of the date and time at which the hearing required by W.S. 18-5-506 will be conducted.



18-5-506. Hearing and public comment.

18-5-506. Hearing and public comment.

Any board of county commissioners receiving an application to permit a wind energy facility shall hold a public hearing to consider public comment on the application no less than forty-five (45) days and not more than sixty (60) days after determining that the application is complete. Written comment on the application shall be accepted by the board of county commissioners for not less than forty-five (45) days after determining that the application is complete.



18-5-507. Decision of the board; findings necessary.

18-5-507. Decision of the board; findings necessary.

(a) Within forty-five (45) days from the date of completion of the hearing required by W.S. 18-5-506, the board shall make complete findings, issue an opinion, render a decision upon the record either granting or denying the application and state whether or not the applicant has met the standards required by this article. The decision shall be subject to the remedies provided in W.S. 18-5-508. The board shall grant a permit if it determines that the proposed wind energy facility complies with all standards properly adopted by the board of county commissioners and the standards required by this article.

(b) No permit shall be granted if the application is incomplete or if all notices required by W.S. 18-5-503 have not been timely given.

(c) A copy of the decision shall be served upon the applicant.



18-5-508. Remedies.

18-5-508. Remedies.

(a) Any party aggrieved by the final decision of the board of county commissioners may have the decision reviewed by the district court pursuant to Rule 12 of the Wyoming Rules of Appellate Procedure.

(b) When a decision is issued after hearing on an application for a permit under this article, the decision is final for purposes of judicial review.



18-5-509. Referral.

18-5-509. Referral.

(a) Any board of county commissioners which receives an application to permit a wind energy facility which does not meet the definition of a facility as defined in W.S. 35-12-102(a)(vii) may refer the facility to the industrial siting council for additional permitting consistent with the requirements of the Industrial Development Information and Siting Act, W.S. 35-12-101 through 35-12-119, but the provisions of W.S. 39-15-111 and 39-16-111 shall not apply. A referral shall be made only when a board of county commissioners finds there are potentially significant adverse environmental, social or economic issues which the county board of commissioners does not have the expertise to consider or authority to address.

(b) Any facility referred to the industrial siting council under this section may apply to the council for a waiver of permit application pursuant to W.S. 35-12-107.

(c) Upon receiving a referral pursuant to this section and within fifteen (15) days after receipt of the referral, the director of the department of environmental quality may reject the referral by giving written notice of the rejection to the county making the referral and the applicant. No appeal from the decision of the director under this subsection shall be allowed.

(d) A referral made pursuant to this section shall not relieve a board of county commissioners from its obligation to consider whether the proposed wind energy facility should be permitted under the standards required by this article.

(e) A referral made pursuant to this section shall be made no later than thirty (30) days after an application is deemed complete pursuant to W.S. 18-5-505.



18-5-510. Binding effect.

18-5-510. Binding effect.

Upon referral of a facility to the industrial siting council pursuant to W.S. 18-5-509, the facility shall not be withdrawn from the council's consideration without consent of the council. Any decision by the council shall be final except as provided in this article or pursuant to the remedies provided to other facilities permitted by the council.



18-5-511. Revocation or suspension of permit.

18-5-511. Revocation or suspension of permit.

(a) A permit may be revoked or suspended for:

(i) Any material false statement in the application or in accompanying statements or studies required of the applicant, if a true statement would have warranted the refusal to grant a permit;

(ii) Failure to comply with the terms or conditions of the permit after notice of the failure and reasonable opportunity to correct the failure;

(iii) Violation of this article, the rules and regulations adopted pursuant to this article or valid orders of the board of county commissioners or the industrial siting council;

(iv) Failure of the proposed wind energy facility to receive a required permit from the industrial siting council pursuant to the Industrial Development Information and Siting Act, W.S. 35-12-101 through 35-12-119; or

(v) Failure of the permitted wind energy facility to:

(A) Transmit electricity created by wind energy for a period of two (2) consecutive years or more;

(B) Maintain land rights necessary to operate the wind energy facility.



18-5-512. Penalties for violations.

18-5-512. Penalties for violations.

(a) No person shall:

(i) Commence to construct a wind energy facility on or after July 1, 2010 without first obtaining a permit required by this article;

(ii) Construct, reconstruct, operate, locate, erect, maintain, enlarge, change or use a wind energy facility, after having first obtained a permit, other than in specific compliance with the permit; or

(iii) Cause any of the acts specified in this subsection to occur.

(b) Any person violating subsection (a) of this section is liable for a civil penalty of not more than ten thousand dollars ($10,000.00) for each violation. Each day of a continuing violation constitutes a separate offense.

(c) Any wind turbine tower or wind generator erected in violation of this article shall subject the owner of the tower or generator to a penalty of seven hundred fifty dollars ($750.00) per day for every tower or generator so erected.

(d) Any penalties collected pursuant to this section shall be paid and credited as provided by W.S. 8-1-109.



18-5-513. Fees.

18-5-513. Fees.

(a) A board of county commissioners which receives an application under this article for the permitting of a wind energy facility may charge the applicant a reasonable fee which shall not exceed the reasonably anticipated costs of processing and considering the application and conducting public hearings.

(b) The board of county commissioners also may collect a reasonable building permit fee prior to commencement of construction which shall not exceed the reasonably anticipated administrative costs of issuing the building permit and overseeing compliance with permit conditions and requirements.









CHAPTER 6 - Courthouses and Jails

ARTICLE 1 - GENERALLY

18-6-101. Authority to acquire and dispose of sites generally.

18-6-101. Authority to acquire and dispose of sites generally.

(a) Each board of county commissioners may purchase or receive by donation or otherwise a site for a county courthouse, jail or both at the county seat of the county or a site for a county jail at any location within the county, and may erect thereon a suitable courthouse, jail or both if in the county seat, or a suitable jail if not located in the county seat. If such a building is to replace one presently in use the board may sell the building to be replaced.

(b) If a courthouse or jail to be replaced is sold it shall be sold at public auction to the highest bidder for cash or on terms of payment as determined by the board and in case of deferred payments, security is required satisfactory to the board. No sale shall occur until public notice has been given by posting on the county's official website in the manner provided in W.S. 18-3-516(f) and by publishing in the county's designated official newspaper once a week for two (2) weeks. The notice shall specify the time, place and terms of sale. All proceeds of the sale shall be paid into the county treasury and only expended for a site or toward the erection of a new building to replace the one sold.






ARTICLE 2 - CONSTRUCTION OF JAILS

18-6-201. Construction of jails; authority of county commissioners; plans and specifications; maximum cost permitted; call for bids; limitations applicable only when costs paid from general fund.

18-6-201. Construction of jails; authority of county commissioners; plans and specifications; maximum cost permitted; call for bids; limitations applicable only when costs paid from general fund.

(a) Whenever the board of county commissioners deems it in the best interest of the county to have a jail constructed they shall cause plans and specifications for a jail to be prepared by a competent architect. After the plans and specifications are prepared, reviewed and critiqued by the sheriff and adopted by the board of county commissioners they shall deposit them in the office of the county clerk for the county where they shall be available for the inspection of all persons. The board of county commissioners shall give notice that they will receive sealed proposals for the building of the jail according to the plans and specifications by posting on the county's official website in the manner provided in W.S. 18-3-516(f) and by publication in the county's designated official newspaper once each week for two (2) consecutive weeks. The notices shall state that the commissioners will until a specified day not less than thirty (30) days from publication of the last notice receive sealed proposals for the building of all or part of the jail. Proposals shall be delivered to the county clerk.

(b) This section applies only if the cost of the construction of the jail is to be paid from the general fund of the county. If bonds are to be issued pursuant to W.S. 18-4-302 then the above limitations shall not apply.

(c) Subsection (a) of this section does not apply to any jail construction project using an alternate design and construction delivery method as defined in W.S. 16-6-701.



18-6-202. Construction of jails; opening of bids or proposals; awarding of contract; security for completion; payment; exemption for alternate delivery methods.

18-6-202. Construction of jails; opening of bids or proposals; awarding of contract; security for completion; payment; exemption for alternate delivery methods.

(a) On the day appointed for opening the bids the county commissioners shall open and declare the same in public and shall award the contract or contracts to the lowest bidder.

(b) The bids shall be accompanied by a bid bond or other form of bid guarantee satisfactory to the board in an amount equal to ten percent (10%) of the aggregate amount of the bid. Before the contract is executed the successful bidder shall furnish to the board a performance and payment bond or other form of surety satisfactory to the board, in an amount equal to one hundred percent (100%) of the contract price. All bonds provided pursuant to this section shall be executed by a surety company authorized to do business in the state of Wyoming.

(c) Repealed by Laws 1995, ch. 122, 3.

(d) Subsections (a) and (b) of this section do not apply to any jail construction project using an alternate design and construction delivery method as defined in W.S. 16-6-701.






ARTICLE 3 - JAILS GENERALLY

18-6-301. Repealed by Laws 1995, ch. 122, 3.

18-6-301. Repealed by Laws 1995, ch. 122, 3.



18-6-302. Jail to be kept by sheriff; manner in which prisoners to be kept.

18-6-302. Jail to be kept by sheriff; manner in which prisoners to be kept.

(a) The county sheriff or his deputy shall keep and maintain the jail in a safe and secure manner and is responsible for its operation.

(b) Repealed by Laws 1995, ch. 122, 3.



18-6-303. Care of prisoners; audit of expenses.

18-6-303. Care of prisoners; audit of expenses.

(a) Repealed by Laws 1995, ch. 122, 3.

(b) The sheriff shall arrange for the administration of medical care reasonably required by prisoners committed to his custody.

(c) The county commissioners shall pay for reasonable and necessary medical care for:

(i) Injuries incurred by a prisoner:

(A) While in custody if the injuries are the proximate result of negligent or intentionally tortious acts committed by the sheriff or a member of his staff;

(B) During an arrest by the sheriff or a member of his staff for commission of a crime, provided the injuries were not incurred while unlawfully resisting arrest;

(C) While on work release or when performing duties assigned by the sheriff or a member of his staff.

(ii) Any infectious, contagious or communicable disease which the prisoner contracts while he is in custody; or

(iii) Medical examinations required by law or court order unless the order otherwise provides.

(d) Unless indigent, a prisoner shall pay the cost of medical treatment for:

(i) Injuries incurred by that prisoner:

(A) While in custody if the injuries are not the proximate result of negligent or intentionally tortious acts committed by the sheriff or a member of his staff;

(B) During the commission of a crime; and

(C) While unlawfully resisting arrest or attempting to avoid an arrest.

(ii) Self-inflicted injuries;

(iii) Pre-custodial injuries or illness;

(iv) Pre-custodial dental conditions; and

(v) Any other injuries not covered under subsection (c) of this section.

(e) A health care provider furnishing treatment to a prisoner for which the prisoner is liable for payment shall attempt to collect the cost of the treatment from the prisoner or his insurance carrier. If the provider is unable to collect the cost after making reasonable efforts to secure collection, and the provider certifies by affidavit to the board of county commissioners that it is unable to collect the cost of medical treatment, the board of county commissioners, following payment, may initiate proceedings to collect from the prisoner any amounts so paid.

(f) The sheriff may require a nonindigent prisoner to pay for any medical treatment under subsection (d) of this section, including any voluntary or involuntary mental health evaluation. Necessary medical treatment shall not be denied based upon a prisoner's inability to pay.



18-6-304. Repealed by Laws 1991, ch. 216, 2.

18-6-304. Repealed by Laws 1991, ch. 216, 2.



18-6-305. Care of United States prisoners; disposition of monies collected.

18-6-305. Care of United States prisoners; disposition of monies collected.

Every sheriff or keeper of a jail to which any prisoner is committed by any marshal or other officer of the United States shall be responsible for the safekeeping of the prisoner according to the terms of the commitment. The money paid by the United States for the use of jails shall be credited to the general fund of the county wherein the jail is situated.



18-6-306. Care of prisoners arrested by state trooper and other special officers.

18-6-306. Care of prisoners arrested by state trooper and other special officers.

(a) Every sheriff or keeper of any jail shall provide space if available for holding any persons arrested by a state trooper or other special officer of the state lawfully entitled to make arrests, prior to their trial and final commitment or release subject to the order of the court having jurisdiction.

(b) Every sheriff or keeper of a jail to which any persons may be committed by any state trooper or other special officer of the state shall be responsible for the safekeeping of such persons according to the terms of such commitment.



18-6-307. Removal of prisoners in case of fire.

18-6-307. Removal of prisoners in case of fire.

Whenever any jail is on fire or any building contiguous or near a jail is on fire and there is reason to believe that the prisoners confined in the jail may be injured or endangered, the sheriff or keeper of the jail may remove the prisoners to some safe and convenient place and confine them as long as necessary to avoid such danger, or if the jail is destroyed, until some other place is provided by the county commissioners for their safekeeping.



18-6-308. Sheriff and prisoners not subject to arrest when traveling.

18-6-308. Sheriff and prisoners not subject to arrest when traveling.

Any sheriff or other officer who has arrested any prisoner may pass through any county that is in the ordinary route of travel from the place where the prisoner was arrested to the place where he is to be delivered. The prisoner and the officers having custody are immune from the service of civil process while passing through the county.



18-6-309. Repealed by Laws 1994, ch. 20, 2.

18-6-309. Repealed by Laws 1994, ch. 20, 2.



18-6-310. Juvenile prisoners.

18-6-310. Juvenile prisoners.

(a) Repealed By Laws 2012, Ch. 98, 2.

(b) Juvenile prisoners shall be kept separate from adult prisoners.



18-6-311. Custody and safekeeping of documents relating to prisoners.

18-6-311. Custody and safekeeping of documents relating to prisoners.

All instruments, writs, process of any kind, or attested copies thereof by which any prisoner is committed or released shall be endorsed and filed in some suitable place and all such documents shall be delivered to the successor of the officer having charge of the prisoner or succeeding to the office of sheriff.



18-6-312. Jail register to be kept; information to be shown.

18-6-312. Jail register to be kept; information to be shown.

(a) The sheriff or other officer performing the duties of sheriff shall maintain adequate records relating to the safety, health and welfare of all prisoners.

(i) Repealed by Laws 1995, ch. 122, 2, 3.

(ii) Repealed by Laws 1995, ch. 122, 2, 3.

(iii) Repealed by Laws 1995, ch. 122, 2, 3.

(iv) Repealed by Laws 1995, ch. 122, 2, 3.

(v) Repealed by Laws 1995, ch. 122, 2, 3.



18-6-313. Restrictions on jail expenses.

18-6-313. Restrictions on jail expenses.

Nothing in W.S. 18-6-201 or 18-6-202 or 18-6-302 through 18-6-305 or 18-6-307 through 18-6-312 shall be construed as authorizing any board of county commissioners to give extra compensation to the county sheriff for performing the duties specified therein, or of incurring any expense on behalf of the county without the written authority of the board of county commissioners except as specifically provided.



18-6-314. Contract placement of jail prisoners.

18-6-314. Contract placement of jail prisoners.

Subject to approval by the board of county commissioners and to the availability of funds, the sheriff may contract with a community correctional facility operated under the Adult Community Corrections Act for the housing of prisoners confined in the county jail in accordance with law for conviction of a misdemeanor. The contract shall ensure that the rights and privileges of prisoners housed in a community correctional facility under this section are not more restricted than those otherwise housed in the county jail.



18-6-315. Prisoners not deemed to be in solitary confinement.

18-6-315. Prisoners not deemed to be in solitary confinement.

A prisoner shall not be considered to be held in solitary confinement solely because he is the only prisoner in the jail.



18-6-316. Contract for housing municipal prisoners.

18-6-316. Contract for housing municipal prisoners.

Subject to approval by the board of county commissioners, the sheriff may contract with any municipality in Wyoming for the housing of prisoners charged or sentenced for municipal ordinance violations in the county jail.









CHAPTER 7 - Libraries

ARTICLE 1 - IN GENERAL

18-7-101. Prerequisites to appropriate money for establishment and maintenance of library; payment of expenses.

18-7-101. Prerequisites to appropriate money for establishment and maintenance of library; payment of expenses.

When the board of county commissioners has received sufficient guarantees whether in the forms of conveyances or bonds of citizens, associations or corporations that a suitable place will be permanently furnished for the operation and use of a public library, it shall annually provide through property tax or otherwise for the establishment and maintenance of a public library at the county seat of the county. Whenever suitable library quarters are acquired, the county library board of directors may expend the revenue budgeted for the maintenance and operation of the county library and the county library system.



18-7-102. Manner of levying and collecting tax; library fund.

18-7-102. Manner of levying and collecting tax; library fund.

The county library tax shall be levied and collected as other county taxes and the money collected shall be set apart as the county library fund. Nothing herein shall be construed to authorize any levy in excess of those authorized by law.



18-7-103. Library fund under control of board of directors; appointment, powers, duties, terms of directors; manner of filling vacancies on board.

18-7-103. Library fund under control of board of directors; appointment, powers, duties, terms of directors; manner of filling vacancies on board.

(a) The control, use and disposition of the county library fund is entrusted to the county library board of directors which shall budget and expend the fund for the maintenance, operation and promotion of the county library and county library system in order to carry out the informational, educational, cultural and recreational role of the county library.

(b) The county library board of directors shall be appointed by the county commissioners and shall be composed of not less than three (3) and not more than five (5) competent and responsible residents who are representative of the entire county and who shall serve without compensation. Before entering upon his duties the treasurer of the county library board shall execute and deposit with the county commissioners a good and sufficient bond for the faithful performance of his duties in an amount required by the county commissioners. The bond shall be payable to the people of the state of Wyoming and be approved by the county commissioners. One (1) director shall be appointed for one (1) year, one (1) director (or two (2) if the board consists of four (4) or five (5) members) shall be appointed for two (2) years, and one (1) director (or two (2), if the board consists of five (5) directors) shall be appointed for three (3) years, each term to commence on July 1 following the appointment. Thereafter the county commissioners shall before July 1 of each year appoint a director or directors to replace the retiring director or directors for a term of three (3) years and until a successor is appointed. A director may be appointed for two (2) consecutive terms and shall not be eligible for reappointment until two (2) years after the expiration of his second term.

(c) The county commissioners may remove any director for misconduct or neglect of duty. Vacancies on the board of directors shall be filled by the county commissioners for the balance of the unexpired term created by the vacancy.



18-7-104. Authority of board to receive and dispose of property; appointment of librarian; library staff.

18-7-104. Authority of board to receive and dispose of property; appointment of librarian; library staff.

The library board of directors may receive and be responsible for real estate, money or other property to aid the establishment, maintenance or operation of the county library system. If received as a donation, they shall carefully observe as the trustee the conditions accompanying every such gift. When the board of directors determines it is in the best interests of the county library and in keeping with the purpose of the donor, it may with the approval of the board of county commissioners sell, exchange or otherwise dispose of such real estate or other property. The board of directors shall appoint a competent librarian who with the approval of the board of directors shall appoint a library staff. The duties and compensation of the staff shall be determined by the board.



18-7-105. Organization of board; rules and regulations; filing of certificate of organization; incorporation; recovery of library materials; establishment of branch libraries; cooperative library service.

18-7-105. Organization of board; rules and regulations; filing of certificate of organization; incorporation; recovery of library materials; establishment of branch libraries; cooperative library service.

(a) Every library board of directors shall elect a chairman and other officers as necessary and shall prescribe rules and regulations for the establishment, organization, operation and use of the county library and library system. The board shall enforce such rules and regulations in any court of competent jurisdiction. As soon as the board is organized they shall file with the county clerk and with the secretary of state a certificate showing their organization, for which no filing fee or charge shall be paid.

(b) Upon filing of the certificate the board of directors is a body corporate, with power to sue and be sued under the name on file with the secretary of state.

(c) No member of the board of directors is personally liable for any action or procedure of the board. The corporation has perpetual existence and it is not necessary to file any other or further certificate than that filed upon the original organization of the board of directors. Every library established and maintained under the provisions of W.S. 18-7-101 through 18-7-106 is free to all residents of the county on the condition that such persons comply with rules and regulations of the library as prescribed by the board of directors. Holders of library cards are responsible for all library materials borrowed on such cards. Whenever library materials are lost, destroyed or taken from the library and not returned the library board may institute proceedings in any court of competent jurisdiction to recover the materials or the value thereof. The library board may establish and maintain branch libraries, stations and other library services and facilities.

(d) Two (2) or more county library boards may contract to establish a federation of the libraries under their jurisdiction for the purpose of providing cooperative library services. Contracts shall be written, signed by the members of the contracting library boards and are binding upon the contracting library boards and their successors. The participating libraries may reserve the right to terminate the contracts by mutual agreement upon ninety (90) days written notice given to each contracting library board.



18-7-106. Directors to keep records and make annual report.

18-7-106. Directors to keep records and make annual report.

Each library board of directors shall keep a record of all its proceedings, file in the library all vouchers for expenditures, and after the close of the fiscal year submit an annual financial, statistical and operational report to the county commissioners and to the Wyoming state library. Whenever practical the annual report shall contain information and data requested or required by the county commissioners and the Wyoming state library.






ARTICLE 2 - WYOMING PUBLIC LIBRARY ENDOWMENT CHALLENGE PROGRAM

18-7-201. Wyoming public library endowment challenge program.

18-7-201. Wyoming public library endowment challenge program.

The Wyoming public library endowment challenge program is created.



18-7-202. Definitions.

18-7-202. Definitions.

(a) As used in this article:

(i) "Challenge fund" means the public library endowment challenge fund created under this article;

(ii) "Endowment gift" means an irrevocable gift or transfer to a Wyoming public library foundation of money or other property, whether real, personal, tangible or intangible, and whether or not the donor or transferor retains an interest in the property, where the gift of the foundation's interest in the property is required to be used by the foundation exclusively for endowment purposes, where:

(A) The gift was received or the transfer occurred during the period July 1, 2008, through June 30, 2017; or

(B) A commitment to make the gift or transfer was made in writing to the respective public library foundation, which commitment was received during the period July 1, 2008, through June 30, 2017, and the gift was received or the transfer occurred not later than December 31, 2018.

(iii) "Foundation" means an organization established for each public library that among other purposes, exists to generate additional revenues for public library programs and activities;

(iv) "Match" means the level of funds the state treasurer will provide to each public library foundation, where:

(A) The amount disbursed by the state treasurer will be three (3) times the amount raised by the library foundation of any of the following counties: Albany, Big Horn, Hot Springs, Platte, Crook, Weston, Washakie, Goshen and Niobrara;

(B) The amount disbursed by the state treasurer will be two (2) times the amount raised by the library foundation of any of the following counties: Johnson, Lincoln, Carbon, Uinta, Laramie, Park, Sheridan and Converse;

(C) The amount disbursed by the state treasurer will be equal to the amount raised by the library foundation of any of the following counties: Campbell, Sublette, Sweetwater, Fremont, Natrona and Teton.

(v) "Permanent endowment funds managed by a Wyoming public library foundation" means the endowment funds that are invested by the respective Wyoming public library foundation on a permanent basis and the earnings on those investments are dedicated to be expended exclusively to benefit and promote the mission, operation or any program or activity of the respective public library, including but not limited to augmentation of collections, programs and projects, capital improvements, increases to the corpus of the endowment and defraying reasonable costs of endowment administration.



18-7-203. Wyoming public library endowment challenge fund.

18-7-203. Wyoming public library endowment challenge fund.

(a) The Wyoming public library endowment challenge fund is created and shall consist of twenty-three (23) separate accounts, one (1) account for each Wyoming public library established pursuant to W.S. 18-7-101.

(b) The state treasurer shall invest funds within the fund created under subsection (a) of this section and shall deposit the earnings from fund investments to the general fund.



18-7-204. Endowment challenge fund matching program; matching payments; agreements with foundations; annual reports.

18-7-204. Endowment challenge fund matching program; matching payments; agreements with foundations; annual reports.

(a) To the extent funds are available in the separate account of any public library within the endowment challenge fund, the state treasurer shall match endowment gifts actually received by that public library's foundation. A match shall be paid under this subsection by the state treasurer at the time any accumulated amounts actually received by a public library foundation total ten thousand dollars ($10,000.00) or more. The match shall be made by transferring from the separate challenge fund account to the appropriate public library a match amount calculated as provided by W.S. 18-7-202(a)(iv). The recipient public library shall immediately transfer matching funds received under this subsection to the public library foundation.

(b) Each public library shall enter into an agreement with its foundation under which the foundation shall manage the matching funds received under subsection (a) of this section and under W.S. 18-7-205 in the same manner as other permanent endowment funds are managed by its foundation, including the permanent investment of funds, maintenance of the fund corpus as inviolate and the expenditure of fund earnings for endowment purposes only.

(c) Earnings from endowment funds established with matching funds under this section, and funds received under W.S. 18-7-205, shall be expended only for the purpose of the endowment, including increasing the balance in the fund corpus and reasonable costs of administration.

(d) The state treasurer shall make transfers to the appropriate public library under this section not later than the end of the calendar quarter following the quarter during which foundation gifts total at least ten thousand dollars ($10,000.00). If gifts are made through a series of payments or transfers, no matching funds shall be transferred under this section until the total value of all payments or transfers actually received totals at least ten thousand dollars ($10,000.00).

(e) Matching funds transferred under this article shall not be distributed to or encumbered by any public library foundation in excess of the amount in the challenge fund account for that library. Matching funds shall not be transferred to any public library by the state treasurer except to match gifts actually received by its foundation.

(f) If any public library board determines that the purpose of an endowment gift to the public library's foundation is not consistent with the mission or capability of that library, the gift shall not qualify for matching funds under this section.

(g) For the purpose of computing the matching amount, the state treasurer shall use the value of an endowment gift based upon its fair market value at the time the gift is received by the public library foundation. The public library shall provide evidence of fair market value for any gift if requested by the state treasurer and shall fund the cost of providing any requested evidence.

(h) Each public library shall on or before October 1 of each year, submit a report to the state treasurer from its foundation on the endowment matching program under this section for the preceding fiscal year. The report shall include a summary of funds raised under this program and the expenditure of endowment earnings. The report required under this subsection shall be for each applicable fiscal year through June 30, 2019.



18-7-205. Additional transfer of funds.

18-7-205. Additional transfer of funds.

(a) In addition to the transfer of matching funds authorized under W.S. 18-7-204, when the state treasurer determines that the cumulative amount of endowment gifts received by all twenty-three (23) of the public library foundations has reached two million three hundred thousand dollars ($2,300,000.00), the treasurer shall transfer to each of the public libraries, from its separate challenge fund account, the amount of one hundred thousand dollars ($100,000.00) or the amount of the balance remaining in the library's challenge fund account, whichever is less.

(b) A library receiving funds under this section shall immediately transfer the funds to its public library foundation.









CHAPTER 8 - Memorial Hospitals

ARTICLE 1 - GENERALLY

18-8-101. Definitions.

18-8-101. Definitions.

(a) As used in W.S. 18-8-102 through 18-8-109 the words:

(i) "County hospital" and "county memorial hospital" mean any institution, place, building or agency in which any accommodation is maintained, furnished or offered for the hospitalization of the sick, injured or care of any person requiring or receiving chronic or convalescent care, including public health centers, community mental health centers and other types of hospitals and centers including but not limited to general, tuberculosis, mental and chronic disease hospitals, medical facilities and related facilities;

(ii) "Medical facilities" includes but is not limited to diagnostic or treatment centers, rehabilitation facilities and nursing homes, as those terms are defined in the federal act Public Law 482, 83 congress, July 12, 1954, (C. 471, sec. 4(c)-(f), 68 Stat. 465-466) (42 U.S.C., 291i);

(iii) "Related facilities" means but is not limited to laboratories, outpatient departments, nurses homes, nurses training facilities and central service facilities operated in connection with hospitals, but does not include any facility furnishing primarily domiciliary care.



18-8-102. Prerequisites to appointment of board of trustees; indebtedness authorized for construction; annual tax levy for maintenance.

18-8-102. Prerequisites to appointment of board of trustees; indebtedness authorized for construction; annual tax levy for maintenance.

(a) When the board of county commissioners has received sufficient guaranties that not less than fifteen thousand dollars ($15,000.00) is available for constructing, acquiring or equipping a county hospital, wing or portion of a building suitable for operation of a county hospital so arranged as to be capable of future enlargement, or where a county has acquired a hospital valued at not less than twenty-five thousand dollars ($25,000.00), it shall appoint a nonpartisan board of trustees of the hospital, none of which shall be a county commissioner or an employee of the county hospital.

(b) A county indebtedness may be created and county bonds authorized and issued for the construction, acquisition and equipment of the hospital in the manner then provided by law for the creation of indebtedness and the issuance of bonds for the construction of a courthouse and jail. When the hospital has been constructed or acquired and equipped the board of county commissioners shall annually levy a sufficient tax on all the taxable property in the county to provide for the maintenance of the hospital or wing or portion thereof. The tax shall be levied and collected as other county taxes and the amount collected shall be set apart as the county memorial hospital fund. No money shall be expended from the fund without the approval of the board of county commissioners.



18-8-103. Authority to establish fund for improvements; revenues derived from taxation and from memorial hospital fund.

18-8-103. Authority to establish fund for improvements; revenues derived from taxation and from memorial hospital fund.

The board of county commissioners of any county having a county memorial hospital may establish a fund of a certain amount to be raised within a certain number of years for the purpose of constructing improvements, equipping improvements already erected or for purchasing land for the county memorial hospital. The fund shall be created and added to from taxation as provided by W.S. 18-8-102 and from any funds in the county memorial hospital fund remaining unexpended at the end of any fiscal year exclusive of funds maintained as reserve for depreciation and the cash reserve fund authorized by W.S. 16-4-105. The fund shall be expended as provided in W.S. 18-8-102(b).



18-8-104. Hospital generally under control of board of trustees; appointment, powers and duties of trustees; incorporation; use of funds for erection of hospital; term of lease; consolidation of hospitals; acquisition of land; removal of board member; filling of vacancies.

18-8-104. Hospital generally under control of board of trustees; appointment, powers and duties of trustees; incorporation; use of funds for erection of hospital; term of lease; consolidation of hospitals; acquisition of land; removal of board member; filling of vacancies.

(a) The erection, management and control of the county memorial hospital, county memorial hospital fund and all property and funds received for the benefit of the hospital shall be by a board of trustees composed of at least five (5) but not more than eleven (11) competent and responsible citizens of the county appointed by the board of county commissioners. The number of members of any board of trustees shall be an odd number determined by the county commissioners. The first board of trustees, or additional members to a board of trustees, as soon as appointed shall draw lots for the purpose of determining the term of each member of the board. Up to two (2) members of the original board or additional members of the board shall serve for a term of one (1) year, up to two (2) for a term of two (2) years, up to two (2) for a term of three (3) years, up to two (2) for a term of four (4) years and up to two (2) for a term of five (5) years after their appointment. Terms thereafter shall be five (5) years, consecutively staggered. Each trustee shall serve until the first Monday of July following the expiration of their term and the board of county commissioners annually at their meeting in June shall appoint a successor to the trustee or trustees whose term expires. As soon as the original board has determined the terms of its members they shall organize by electing a president, secretary and treasurer of the board. As soon as they are organized they shall file with the county clerk and the secretary of state a certificate showing their organization, for which filing no fee or charge shall be paid. Upon filing the certificate the board of trustees is a body corporate with power to sue and be sued under the name of "Board of Trustees of the Memorial Hospital of .... County". No individual member of the board of trustees is personally liable for any action or procedure of the board. The corporation has perpetual existence and it is not necessary to file any other or further certificate than that filed upon the original organization of the board of trustees.

(b) Annually upon the appointment of a new member of the board, the trustees shall meet and organize by electing a president, secretary and treasurer. Each member of the board shall serve without compensation and the treasurer of the board shall give bond in such amount and with such sureties as approved by the board of county commissioners conditioned for the faithful performance of his duties and the full accounting for all monies received as treasurer. The board may allow and pay to the secretary such reasonable compensation as they deem proper for secretarial, accounting and other services required of him in addition to his general duties as a member of the board.

(c) The hospital shall be erected and maintained on lands whose title is in the county or upon which the county has a lease for the term of ninety-nine (99) years. If any county hospital is already owned and maintained by the county, the board of county commissioners may permit the erection of the county memorial hospital upon the grounds already owned and used as a county hospital with any additional grounds deemed necessary and may transfer the management and control of the old hospital to the board of trustees of the memorial county hospital so that the old and the new may be consolidated and operated, controlled and maintained as a single hospital. If any county is without title to sufficient land for the county hospital it may acquire necessary lands by gift, purchase or condemnation under the procedure authorized in exercising the right to eminent domain.

(d) Subject to constitutional limitations, in addition to any other securities the legislature authorizes or has authorized by law for investment, any funds of the hospital may be invested by the hospital board in any security which has been recommended by an investment advisor registered under the Uniform Investment Advisor's Act of 1940 as amended, or any bank exercising its trust powers, and approved by the board. In approving securities for the investment under this subsection, the board shall be subject to and act in accordance with the provisions of the Wyoming Uniform Prudent Investor Act. The provisions of this subsection shall not be construed to authorize the use of any revenues generated from taxes to engage in any activity authorized under W.S. 18-8-301(a).

(e) The county commissioners may remove any member of the board of trustees for just cause without a public hearing unless the trustee requests a public hearing. Vacancies on the board of trustees shall be filled by the county commissioners for the balance of the unexpired term created by the vacancy.



18-8-105. Trustees to receive donations and observe accompanying conditions.

18-8-105. Trustees to receive donations and observe accompanying conditions.

The board of trustees may receive donations of real estate, money or other property in aid of the establishment of the hospital or for the construction of additions or provision of furniture or facilities. They shall permit any donor furnishing means for the construction of any individual portion of the hospital, or for equipping and especially endowing any ward or room therein to name the same in memory of any person chosen by the donor and shall observe the conditions accompanying every gift.



18-8-106. To be maintained as public hospitals; charges for services; when free services to be given; payment for resident indigent hospitalization.

18-8-106. To be maintained as public hospitals; charges for services; when free services to be given; payment for resident indigent hospitalization.

Every county memorial hospital established and maintained as provided by law is a public county hospital. It may charge persons able to pay the same a reasonable price for use of the hospital and its facilities during the time required for proper treatment, and shall furnish free to residents of the county having no means to pay for the same all necessary facilities and maintenance during the time such persons are required to remain there for proper treatment. As long as a county department of public assistance and social services functions in the county as provided by law, the funds in control of the board for hospitalization purposes shall be deemed "means" for payment of resident indigent hospitalization.



18-8-107. Records and reports of trustees.

18-8-107. Records and reports of trustees.

The board of trustees shall keep a careful record of all its proceedings and keep duplicate vouchers of all expenditures, one (1) set of vouchers to be kept in the office of the secretary of the board of trustees and the other to be filed annually with the board of county commissioners at its June session. The board of trustees shall annually report at the June meeting of the board of county commissioners all the important transactions for the previous twelve (12) months specifying in each report the money received from the county memorial hospital fund, all monies and properties received from other sources, the use and disposition of such monies and other property and such other facts as they deem of public interest or the board of county commissioners may require. The board of trustees shall make monthly reports when required by the board of county commissioners.



18-8-108. Authority to enter contract for operation; terms and conditions of contract.

18-8-108. Authority to enter contract for operation; terms and conditions of contract.

(a) Whenever the board of trustees of a county memorial hospital or special hospital district deems it in the best interests of the county they may with the approval and consent of the board of county commissioners lease or enter into a contract for the operation of the hospital with any person, group, association or corporation. If the board of trustees enters into such a contract or lease the lessee or operator of the hospital shall furnish without charge to residents of the county certified by the county health officer or county department of public assistance and social services as having no means to pay for the same, all necessary facilities and maintenance during the time such persons are required to remain there for proper treatment. The board of trustees shall reimburse the lessee or operator for the hospitalization of indigent persons at rates agreed upon between the board and the operator or lessee, with such reimbursement to be made from funds the board has under its control or made available to it by the board of county commissioners. If a lease or contract is executed the lessee or operator of the hospital shall furnish the board of trustees semiannual reports showing the financial condition of the hospital and all monies received and expended. The board of trustees shall keep the records and make reports required by W.S. 18-8-107 even though the hospital is leased or operated under contract.

(b) A county memorial hospital with the approval and consent of the board of county commissioners, or district hospital with the consent of the board of trustees, may contract with another licensed hospital located within a reasonable distance to share or divide speciality or costly hospital services and equipment, or a county memorial hospital or district hospital with such approval may discontinue or avoid duplication of speciality or costly hospital services and equipment otherwise available to the community served for the purpose of minimizing costs for such hospital services or improving health care.



18-8-109. Dissolution.

18-8-109. Dissolution.

(a) Subject to the requirements of this section, the trustees of a memorial hospital may vote to dissolve and terminate the county memorial hospital. The plan to dissolve and terminate the county memorial hospital shall provide for the following:

(i) Payment of all bonded and other indebtedness against the county memorial hospital;

(ii) Disposition of assets of the county memorial hospital upon dissolution. The assets may either be donated to a nonprofit or governmental hospital or health care facility which provides services to the residents of the county upon such conditions as agreed to by the nonprofit or governmental hospital or health care facility, or retained by the county to be used solely for health care purposes by the county.

(b) Before any plan to dissolve and terminate a county memorial hospital is effective, the plan shall be approved by the board of county commissioners.

(c) If the board of county commissioners approves the dissolution and termination plan, the board of trustees may take all action necessary to effectuate the plan and dissolve and terminate the county memorial hospital.






ARTICLE 2 - HOSPITAL REVENUE BONDS

18-8-201. Definitions; county memorial hospital; authority to issue revenue securities; purpose.

18-8-201. Definitions; county memorial hospital; authority to issue revenue securities; purpose.

(a) When a county memorial hospital as defined in W.S. 18-8-101 has been established as provided in W.S. 18-8-102 the board of county commissioners when requested by the board of trustees of a county memorial hospital may issue revenue bonds, notes and warrants or other revenue securities for the purpose of acquiring, erecting, constructing, reconstructing, improving, remodeling, furnishing or equipping hospitals or related facilities, or acquiring a site or sites therefor. The procedure for issuing or refunding revenue bonds is the same as prescribed by W.S. 35-2-424 through 35-2-436 as from time to time amended.

(b) The trustees of a county memorial hospital may obtain financing for its operations by entering into agreements for lines of credit with any financial institution as defined in W.S. 13-1-101(a)(ix). The line of credit may either be unsecured, or secured by a pledge of revenues anticipated to be received during the current fiscal year.

(c) In addition to the authority of the county commissioners to issue certificates of indebtedness to meet the obligations of county memorial hospitals under W.S. 18-4-104, with the permission of the board of county commissioners, the trustees of a county memorial hospital may issue tax and revenue anticipation notes in amounts not to exceed eighty percent (80%) of the total amount of taxes levied for operation of the hospital for the fiscal year during which the notes are issued when the board determines that insufficient funds are available to meet the obligations of the hospital during any fiscal year. A county memorial hospital shall not enter into agreements or issue instruments of the type allowed by this section for any fiscal year until all debts financed by such agreements or instruments for any prior fiscal year have been paid in full. Tax and revenue anticipation notes issued under this subsection are subject to the procedural requirements of W.S. 9-4-1103 through 9-4-1105 for state tax and revenue anticipation notes, except:

(i) The authority of the state treasurer referenced in W.S. 9-4-1103 through 9-4-1105 shall be exercised by the board issuing the notes; and

(ii) Investments of the proceeds of the notes by the trustees are limited to those investments authorized under W.S. 9-4-831 and 18-8-104(d).






ARTICLE 3 - HOSPITALS, HOSPITAL DISTRICTS AND RURAL HEALTHCARE DISTRICTS

18-8-301. Additional powers; requirements and conditions; approval by governing body.

18-8-301. Additional powers; requirements and conditions; approval by governing body.

(a) Subject to the requirements of this section, any county memorial hospital, special hospital district established under W.S. 35-2-401 through 35-2-438 and rural health care district established under W.S. 35-2-701 through 35-2-709 may, either within the county of its establishment or without, within this state or without:

(i) Engage in shared services and other cooperative ventures;

(ii) Enter into partnerships;

(iii) Either alone or in conjunction with any other entity, form or be an interest owner of corporations, partnership, limited partnership, cooperative, registered limited liability partnership, nonprofit association limited liability partnerships, limited liability companies and any other trust or association organized under the laws of this state; and

(iv) Have members of its governing body or its officers or administrators serve as directors, officers or employees of any venture, association, partnership, corporation or entity entered into or formed pursuant to this subsection.

(v) Repealed by Laws 2003, Ch. 22, 2.

(b) No county memorial hospital, special hospital district or rural health care district shall invest or otherwise use any revenues generated from taxes to engage in any activity authorized under subsection (a) of this section. All monies invested or otherwise used in any activity specified under subsection (a) of this section are subject to the requirements of W.S. 16-4-101 through 16-4-124.

(c) The authority granted under subsection (a) of this section shall only be exercised:

(i) For the delivery of health care services, provided that an entity primarily organized and operated to sell services to health care providers may also sell such services for nonhealth care purposes; and

(ii) With the approval and consent of:

(A) The board of county commissioners if a county memorial hospital;

(B) The district board of trustees if a special hospital district; and

(C) The board of trustees if a rural health care district.

(d) No county memorial hospital, special hospital district or rural health care district shall exercise any authority granted by subsection (a) of this section in any Wyoming municipality in which a hospital currently exists unless and until that hospital has been given an opportunity to participate with the undertaking hospital, special hospital district or rural health care district. This subsection shall not apply to any entity which is organized for the purpose of selling administrative services to health care providers.









CHAPTER 9 - FAIRGROUNDS, AIRPORTS, PARKS, PLEASURE GROUNDS ANDRECREATIONAL SYSTEMS

ARTICLE 1 - GENERALLY

18-9-101. Authority of board of commissioners to acquire property, appoint board of trustees; purposes and uses; authority to levy taxes, issue bonds or incur indebtedness; county fair fund.

18-9-101. Authority of board of commissioners to acquire property, appoint board of trustees; purposes and uses; authority to levy taxes, issue bonds or incur indebtedness; county fair fund.

(a) Each board of county commissioners may:

(i) Acquire lands and other property for fairgrounds, airports, parks and pleasure grounds;

(ii) Construct, maintain and operate a public auditorium, athletic fields, civic center or other community building, which may be designated as a memorial to the war veterans of the United States of America;

(iii) Appoint a board of trustees to control, maintain and manage the fairgrounds, airports, parks and pleasure grounds and to conduct agricultural, industrial and other fairs and exhibitions;

(iv) Levy taxes, issue bonds or incur indebtedness as then authorized by law for other county purposes. The taxes shall be levied and collected as are other county taxes and the taxes collected, together with other monies received shall be expended as authorized under this section. Monies in the fund shall be expended only by the board of trustees;

(v) Perform such other acts necessary to carry out the provisions of this section.



18-9-102. Board of trustees.

18-9-102. Board of trustees.

(a) The board of trustees provided by W.S. 18-9-101(a)(iii) shall be composed of not less than five (5) nor more than nine (9) competent citizens of the county appointed by the board of county commissioners. Trustees shall serve five (5) year terms which shall be staggered. The board of county commissioners shall annually appoint a successor to the trustee whose term expires. The term of each succeeding trustee shall commence on the first Monday in January next following the date of his appointment. A trustee may be appointed for successive terms.

(b) As soon as the original board has been appointed they shall organize by electing a chairman, secretary and treasurer of the board. As soon as they organize they shall file without fee a certificate showing their organization with the county clerk and the secretary of state. Upon filing the certificate the board of trustees is a body corporate, empowered to sue and be sued under the name of "Board of Trustees of .... County".

(c) No member of the board of trustees shall be personally liable for any action or procedure of the board. The board has perpetual existence and it is not necessary to file any certificate other than that filed upon the original organization.

(d) Each year when a new member of the board is appointed the trustees shall meet and again organize by electing a chairman, secretary and treasurer. Each member of the board shall serve without compensation and the board treasurer shall give bond in such amount and such securities as approved by the county commissioners conditioned upon the faithful performance of his duties and the accounting for all board monies. The board may pay the secretary such compensation as proper for secretarial, accounting and other services required of him apart from his duties as a member of the board.

(e) Repealed by Laws 1991, ch. 201, 2.

(f) If a county is without title to sufficient land it may acquire such lands as deemed necessary by gift, purchase or condemnation under the right of eminent domain.

(g) Repealed by Laws 1991, ch. 201, 2.

(h) The county commissioners may remove any member of the board of trustees for cause without a public hearing unless the trustee requests that the action be taken during a public hearing. Vacancies on the board of trustees shall be filled by the county commissioners for the balance of the unexpired term created by the vacancy.



18-9-103. Authority to establish sinking fund; sources of revenue.

18-9-103. Authority to establish sinking fund; sources of revenue.

Each board of county commissioners may establish a sinking fund of a certain amount to be raised within a certain number of years for erecting or constructing improvements, equipping improvements already erected on a county fairgrounds or for purchasing land for a county fair. The fund is to be created and added to from taxation or from unexpended monies in the county.






ARTICLE 2 - PUBLIC RECREATION AND PLAYGROUNDS

18-9-201. Recreational facilities and systems of public recreation; authority to establish and maintain; joint action by political subdivision; tax levies; removal.

18-9-201. Recreational facilities and systems of public recreation; authority to establish and maintain; joint action by political subdivision; tax levies; removal.

(a) The governing body of any city, town, county or school district either independently or jointly through any combination thereof, may establish a system of public recreation as provided by W.S. 18-9-101(a)(i) through (iii) and, if it does so, shall appoint a board of trustees to control, maintain and supervise the properties. In administering properties under this section, the board may:

(i) Adopt reasonable rules and regulations for the governance and the preservation of property within the area. All rules and regulations adopted shall be promulgated as provided by the Wyoming Administrative Procedure Act and shall be available for inspection in the office of the board of county commissioners. Any person violating any rule or regulation adopted under this paragraph is guilty of a misdemeanor punishable by a fine of not more than one hundred dollars ($100.00), imprisonment for not more than thirty (30) days, or both;

(ii) Acquire, equip and maintain land, buildings or other recreational facilities;

(iii) Employ trained supervisors and directors of recreation;

(iv) Accept gifts, bequests and federal aids-in-grant for the benefit of the recreational service;

(v) Allocate money and expend funds allocated for recreational purposes.

(b) The board of county commissioners may levy and expend funds for recreational purposes. Any levy imposed by a school district for recreational facilities and systems of public recreation shall not exceed one (1) mill on the assessed valuation of a school district. A levy for recreational facilities and systems of public recreation imposed by a school district is in addition to the tax limitations stated in W.S. 21-13-102.

(c) The governing body which appointed the member of the board of trustees may remove that member of the board of trustees for cause without a public hearing unless the trustee requests that the action be taken during a public hearing. Vacancies on the board of trustees shall be filled by the governing body for the balance of the unexpired term created by the vacancy.



18-9-202. Recreation board of trustees.

18-9-202. Recreation board of trustees.

(a) The board of trustees appointed under W.S. 18-9-201(a) shall be comprised of not fewer than five (5) members appointed in accordance with and serving staggered terms in the same manner as specified under W.S. 18-9-102(a). If the public recreation system is established jointly, the membership shall be not fewer than five (5) members appointed in accordance with the joint agreement and each participating governing body shall have at least one (1) member on the board. Any board appointed under this article is a body corporate. Liability of board members shall be governed by W.S. 1-23-107.

(b) The recreation board shall manage, operate and regulate the recreational systems and may take any steps necessary to insure the safe, economical and enjoyable operation of the system.

(c) The recreation board may accept and use any gift, donation, bequest, devise or contribution of money or property. Any monies accruing from a tax levy or appropriation made by the governing bodies involved in the recreational system shall be credited to the board and may be expended by them for the maintenance, improvement, development, operation, management and conduct of the system, and the erection and repair of the physical properties under its control. All payments made shall be with the approval of the board and upon the signature of the treasurer.

(d) The recreation board shall elect from among its members a president, secretary and a treasurer. The members of the board shall serve without compensation except the board may allow reasonable compensation to the secretary for secretarial or other services required of him. The treasurer shall give bond in such amount and with securities approved by the governing bodies involved, conditioned upon the faithful performance of his duties and the full accounting of monies received by him.









CHAPTER 10 - ARCHAEOLOGICAL, GEOLOGICAL AND HISTORICAL MUSEUMS

ARTICLE 1 - GENERALLY

18-10-101. County commissioners may purchase, construct, accept by gift, museums and collections of exhibits.

18-10-101. County commissioners may purchase, construct, accept by gift, museums and collections of exhibits.

Each board of county commissioners may purchase, construct or acquire by donation or otherwise archaeological, geological and historical museums and collections of exhibits and articles to be included in or added to the museums and collections.



18-10-102. Appropriation for construction and maintenance; annual tax levy.

18-10-102. Appropriation for construction and maintenance; annual tax levy.

Each board of county commissioners of any county owning, constructing or acquiring any museum or collection of exhibits may annually levy a tax on the taxable valuation of the property in the county, for the construction, maintenance and support of the museum or collection of exhibits. The levy shall be made at the same time as other county and school levies are made. The proceeds from the collection of the levy shall be placed in a special fund by the county treasurer and used solely for the purpose for which the levy was made.



18-10-103. Board of trustees; appointment; composition; qualifications of members; terms of office; vacancies; removal.

18-10-103. Board of trustees; appointment; composition; qualifications of members; terms of office; vacancies; removal.

(a) Each board of county commissioners of any county owning, constructing or acquiring any museum or collection of exhibits shall appoint a board of trustees for the museum or collection composed of five (5) electors of the county. The initial board of trustees shall be appointed as follows: one (1) member for a one (1) year term, two (2) for a two (2) year term and two (2) for a three (3) year term, with each term commencing on July 1 of the year of appointment. Thereafter the terms shall be three (3) years. Vacancies shall be filled for unexpired terms.

(b) The county commissioners may remove any member of the board of trustees for cause without a public hearing unless the trustee requests that the action be taken during a public hearing. Vacancies on the board of trustees shall be filled by the county commissioners for the balance of the unexpired term created by the vacancy.



18-10-104. Board of trustees; duties generally; employment of personnel; rules and regulations.

18-10-104. Board of trustees; duties generally; employment of personnel; rules and regulations.

(a) Each board of trustees of a county museum or collection of exhibits shall:

(i) Have the custody and control of the museum or collection;

(ii) Employ such personnel as required;

(iii) Make rules and regulations as necessary for the preservation, maintenance, operation and display of the museum or collection of exhibits;

(iv) Consult with the department of state parks and cultural resources on matters relating to the management and operation of the county museum and enter into agreements with the department of state parks and cultural resources for the purpose of lending or borrowing materials and improving the management and operation of the county museum;

(v) Annually not later than June 1, file with the board of county commissioners a report detailing all gifts and donations made to the museum or collection and the receipts and expenditures during the preceding fiscal year, together with estimated requirements for expenditures for the ensuing fiscal year.



18-10-105. Board of trustees; authority to provide funds for preservation of historical artifacts and landmarks.

18-10-105. Board of trustees; authority to provide funds for preservation of historical artifacts and landmarks.

The board of county commissioners may provide funds for the preservation of historical artifacts and landmarks when the same are threatened with removal or destruction.






ARTICLE 2 - SPECIAL MUSEUM DISTRICTS

18-10-201. Petition of property owners; public hearing; written protests; election.

18-10-201. Petition of property owners; public hearing; written protests; election.

(a) Repealed by Laws 1998, ch. 115, 5.

(b) Repealed by Laws 1998, ch. 115, 5.

(c) Repealed by Laws 1998, ch. 115, 5.

(d) Repealed by Laws 1998, ch. 115, 5.

(e) A special museum district may be established under the procedures for petitioning, hearing and election of special districts as set forth in the Special District elections Act of 1994.



18-10-202. Repealed by Laws 1998, ch. 115, 5.

18-10-202. Repealed by Laws 1998, ch. 115, 5.



18-10-203. District a body corporate; name; powers.

18-10-203. District a body corporate; name; powers.

(a) Each district established is a body corporate by the name of "the .... museum district". The name shall be selected by the board of county commissioners of the county in which the greater area of land within the district is located and will be entered in their records.

(b) The district may:

(i) Hold property and be a party to contracts;

(ii) Sue and be sued;

(iii) Through its governing board acquire property for museum purposes by gift, devise, bequest or purchase or contract for the acquisition by purchase or lease of real and personal property;

(iv) Convey, lease and otherwise dispose of property for museum purposes;

(v) Establish sinking funds for museum purposes;

(vi) Issue bonds for the purchase of real property, improvements and equipment as provided by W.S. 18-10-214;

(vii) Make rules and regulations as necessary for the proper operation of the district, which shall be filed with the county clerk for each county in which the district is located.



18-10-204. Election of trustees; generally; terms.

18-10-204. Election of trustees; generally; terms.

An election of the six (6) initial trustees shall be held at the same time as the election to form the district under W.S. 18-10-201 and in accordance with the Special District Elections Act of 1994, including by mail ballot. The board of trustees elected shall govern the district affairs and serve without compensation. At the first subsequent director election three (3) members shall be elected to serve until the next subsequent director district election and three (3) members elected to serve until the second subsequent director district election and until their successors are elected and qualified.



18-10-205. Trustee terms.

18-10-205. Trustee terms.

Trustees shall hold office for four (4) years and until their successors are duly elected and qualified.



18-10-206. Repealed by Laws 1994, ch. 99, 3.

18-10-206. Repealed by Laws 1994, ch. 99, 3.



18-10-207. Repealed by Laws 1998, ch. 115, 5.

18-10-207. Repealed by Laws 1998, ch. 115, 5.



18-10-208. Repealed by Laws 1998, ch. 115, 5.

18-10-208. Repealed by Laws 1998, ch. 115, 5.



18-10-209. Repealed by Laws 1998, ch. 115, 5.

18-10-209. Repealed by Laws 1998, ch. 115, 5.



18-10-210. Repealed by Laws 1998, ch. 115, 5.

18-10-210. Repealed by Laws 1998, ch. 115, 5.



18-10-211. Repealed by Laws 1998, ch. 115, 5.

18-10-211. Repealed by Laws 1998, ch. 115, 5.



18-10-212. Repealed by Laws 1998, ch. 115, 5.

18-10-212. Repealed by Laws 1998, ch. 115, 5.



18-10-213. Administration of finances; assessments and taxation.

18-10-213. Administration of finances; assessments and taxation.

(a) The board of trustees of special museum districts shall administer the finances of the district according to the provisions of the Uniform Municipal Fiscal Procedures Act. Annually, each county assessor shall provide the board of county commissioners with the total assessed value of all taxable property within a special museum district in his county.

(b) The board of county commissioners at the same time they levy for county purposes shall levy a tax not exceeding one (1) mill upon the taxable property in the district in its county for its proportionate share based on the assessed valuation and the estimated amount of funds needed by each district. The taxes shall be collected at the same time and in the same manner as state and county taxes. The tax levy provided by this section shall not be construed as being a part of the general county mill levy.



18-10-214. Coupon bonds; generally.

18-10-214. Coupon bonds; generally.

The board of trustees of special museum districts may submit to the electors of the district the question whether the board shall be authorized to issue coupon bonds of the district to a certain amount, not to exceed two percent (2%) of the assessed value of the taxable property in the district, bearing interest at a certain rate, payable and redeemable at a certain time not exceeding twenty-five (25) years, for constructing or acquiring property for museum purposes.



18-10-215. Election; ballots.

18-10-215. Election; ballots.

The election authorized under W.S. 18-10-214 shall be called by the boards of county commissioners and conducted, canvassed and returned in the manner provided for bond elections by the Political Subdivision Bond Election Law, W.S. 22-21-101 through 22-21-112.



18-10-216. Form; notice; bids; sale.

18-10-216. Form; notice; bids; sale.

If the proposal to issue bonds is approved, the board of trustees may issue bonds in such form as they decide and shall give notice by publication in some newspaper published in the counties in which the district is located and in some newspaper of general circulation in Cheyenne, Wyoming of its intention to issue and negotiate such bonds and to invite bidders therefor. In no case shall the bonds be sold for less than their full or par value and the accrued interest thereon at the time of their delivery. The trustees may reject any bids or sell the bonds at private sale if they deem it for the best interest of the district.



18-10-217. Preparation and execution.

18-10-217. Preparation and execution.

After ascertaining the best terms and the lowest interest at which the bonds can be negotiated, the board shall secure the proper engraving and printing and consecutive numbering thereof and the bonds shall then be properly prepared and executed. They must bear the signature of the president of the board of trustees and be countersigned by the county treasurer of the county in which the funds of the district are kept, and the coupons attached to the bonds must be signed by the president, secretary and county treasurer. The secretary of the board shall endorse and sign in his official capacity a certificate upon every bond that it is within the lawful debt limit of the district and is issued according to law. When so executed the bonds shall be registered by the county treasurer where the funds of the district are kept in a book provided for that purpose, which must show the number and amount of each bond and the person to whom it is issued.



18-10-218. Preparation and execution; full faith and credit; payment of principal and interest.

18-10-218. Preparation and execution; full faith and credit; payment of principal and interest.

(a) The full faith and credit of each museum district is solemnly pledged for the payment of the interest and the redemption of the principal of all bonds which are issued by the district.

(b) The county treasurer where the funds of the district are kept may pay out of the district tax fund the interest and principal due upon any bonds upon presentation at his office of the proper coupon or bond which must show the amount due and each coupon must also show the number of the bond to which it belonged. All bonds and coupons so paid must be reported to the district trustees at their first regular meeting thereafter.



18-10-219. Existing museums not affected; museum may submit to electors question of organizing district.

18-10-219. Existing museums not affected; museum may submit to electors question of organizing district.

All archaeological, geological and historical museums and any mill levy made pursuant to W.S. 18-10-101 through 18-10-105 shall not be affected by the provisions of W.S. 18-10-201 through 18-10-218. Any archaeological, geological or historical museum, by a majority vote of the board of trustees may submit to the qualified electors of the county, or any portion thereof, in which the museum is located the question of organizing a special museum district under the provisions of and in accordance with the procedures specified in W.S. 18-10-201 through 18-10-219.









CHAPTER 11 - Solid Waste Disposal Districts

18-11-101. Solid waste disposal districts; creation.

18-11-101. Solid waste disposal districts; creation.

(a) Each board of county commissioners may establish by resolution one (1) or more solid waste disposal districts composed of any portion of the county. Areas may be added to or subtracted from an existing district in the same manner.

(b) Not less than sixty (60) days before any resolution pursuant to this section is signed, the board of county commissioners shall submit the proposed boundaries of the district to the county assessor and the department of revenue for review for any conflict, overlap, gap or other boundary issue. The assessor and the department may make written comments thereon to the county commissioners.



18-11-102. Powers; management; rates; penalty for violation of rules; removal.

18-11-102. Powers; management; rates; penalty for violation of rules; removal.

(a) Following the creation of a solid waste disposal district the board of county commissioners shall appoint not less than three (3) nor more than nine (9) residents of the district to constitute the governing board of the district. Appointees shall serve a term of three (3) years and may be reappointed. Terms of office shall be staggered. The governing board may exercise all powers granted to cities and towns by W.S. 15-1-103(a)(xxi) and (xl) and shall adopt rules and regulations in managing the disposal of solid wastes within the district. Violation of a rule or regulation of the governing board requiring disposal of solid wastes in designated sites constitutes a misdemeanor punishable upon conviction by a fine not to exceed seven hundred fifty dollars ($750.00) or imprisonment not exceeding six (6) months or both. A governing board may also enforce its rules and regulations by appropriate legal proceedings and expend and generate revenue relative to the purpose of a solid waste disposal district. The governing board may permit persons or entities not included within the district to utilize the facilities of the district. The governing board may impose fees upon persons or entities included within or outside of the district for the privilege of utilizing the facilities of the district at rates established by the governing board and any revenue generated in this manner shall only be used to operate the district.

(b) The county commissioners may remove any member of the governing board for cause without a public hearing unless the member requests that the action be taken during a public hearing. Vacancies on the governing board shall be filled by the county commissioners for the balance of the unexpired term created by the vacancy.



18-11-103. Taxation; limitation.

18-11-103. Taxation; limitation.

(a) A solid waste disposal district board may submit to the qualified electors of the district the question of whether or not the district shall annually levy not to exceed three (3) mills on the dollar of assessed valuation of the district to operate the district. The question shall be submitted by the county clerk as ordered by the board of county commissioners at an election called, conducted, canvassed and returned in the manner provided for bond elections by the Political Subdivision Bond Election Law, W.S. 22-21-101 through 22-21-112.

(b) The board of county commissioners at the time of making the levy for county purposes shall levy a tax upon the taxable property within a solid waste disposal district to be used solely to operate the district. These monies shall be placed in an account certified by the solid waste disposal district governing board if the mill levy authorization has been approved pursuant to subsection (a) of this section.



18-11-104. Operation of disposal system.

18-11-104. Operation of disposal system.

Any requirements or exceptions pertaining to the operation of solid waste disposal systems by cities and towns are also applicable to county solid waste disposal districts.



18-11-105. Procedures.

18-11-105. Procedures.

The Wyoming Administrative Procedure Act is applicable to all proceedings under W.S. 18-11-101 through 18-11-105 except establishing or changing the boundaries of a solid waste disposal district.






CHAPTER 12 - Improvement and Service Districts

18-12-101. Title; purpose; application and construction.

18-12-101. Title; purpose; application and construction.

This act may be cited as the "Improvement and Service District Act".



18-12-102. Definitions.

18-12-102. Definitions.

(a) As used in this act:

(i) "Assessed value" means the total assessed value of real property within the district. Assessed value shall be determined from the last assessment roll of the county within which the district is located;

(ii) "Board" means the board of directors of an improvement and service district;

(iii) "Bonds" means bonds, warrants, notes or other evidences of indebtedness of an improvement and service district;

(iv) "Charges" means fees, tolls, rates and rentals;

(v) "Commissioners" means the board of county commissioners;

(vi) "District" means an improvement and service district as organized under the terms of this act;

(vii) "Elector" or "voter" means a person who is a qualified elector or an owner of land in the district, including any corporation, partnership or association owning land in the district provided the individual who casts the vote for a corporation, partnership or association presents the election judge with a written authorization to vote for the corporation, partnership or association. No person is a qualified elector who is under eighteen (18) years of age, a mentally incompetent person, or who has been convicted of a felony and his civil or voting rights have not been restored. In applying provisions of the Special District Elections Act of 1994 to this act, the terms "elector" or "voter" shall include qualified electors and landowners;

(viii) "Improvement" means and includes buildings, structures and all facilities of a public nature intended for public use, including but not limited to streets, sidewalks, curbs, gutters, alleys and other public ways, parks, recreational facilities, water, sewage, solid waste disposal and other sanitary systems and facilities, and with respect to the foregoing, such additional facilities or improvements as relate or contribute to the full public use and enjoyment thereof;

(ix) "Service" means the operation and maintenance of improvements and any other service authorized by this act;

(x) "Landowner" or "owner of land" means the person or persons holding a majority interest in the record fee title to one (1) or more parcels of real property or a person or the persons who are obligated to pay general property taxes under a contract to purchase real property;

(xi) "This act" means W.S. 18-12-101 through 18-12-140;

(xii) "Written authorization" means an affidavit filed with the election official conducting the election setting forth a general legal description of the property owned, the street or common name address for the property, the name or names of all owners of the property described, and a statement that the person signing the written authorization is the only person having authority to act on behalf of the owner or owners of the property.



18-12-103. Districts authorized; general function.

18-12-103. Districts authorized; general function.

(a) Any unincorporated territory in this state may be formed into an improvement and service district to perform any of the following functions:

(i) Acquire, construct, operate and maintain improvements of local necessity and convenience;

(ii) Obtain improvements or services hereunder by contracting for the same with any city, town, county or other entity;

(iii) Furnish or perform any special local service which enhances the use or enjoyment of any improvement or facility.

(b) A district is a separate entity and a political subdivision of the state.

(c) Repealed by Laws 1981, ch. 157, 4.



18-12-104. Jurisdiction.

18-12-104. Jurisdiction.

The commissioners of each county shall hear proceedings for the creation of improvement and service districts within the county which unless specifically otherwise provided, shall be governed by the Special District Elections Act of 1994.



18-12-105. Commencement by petition.

18-12-105. Commencement by petition.

Proceedings for the formation of a district shall be commenced by filing a petition addressed to the commissioners of the county in which the land proposed to be included in the district is situated. The petition shall be accompanied by a filing fee of two hundred dollars ($200.00).



18-12-106. Petition for formation.

18-12-106. Petition for formation.

A petition to form a district shall be signed by not less than sixty percent (60%) of the persons owning land within the territory proposed to be included in the district, whose land in the proposed district has an assessed value of sixty percent (60%) or more of the assessed value of all of the land within the proposed district.



18-12-107. Repealed by Laws 1998, ch. 115, 5.

18-12-107. Repealed by Laws 1998, ch. 115, 5.



18-12-108. Repealed by Laws 1998, ch. 115, 5.

18-12-108. Repealed by Laws 1998, ch. 115, 5.



18-12-109. Repealed by Laws 1998, ch. 115, 5.

18-12-109. Repealed by Laws 1998, ch. 115, 5.



18-12-110. Repealed by Laws 1998, ch. 115, 5.

18-12-110. Repealed by Laws 1998, ch. 115, 5.



18-12-111. Repealed by Laws 1998, ch. 115, 5.

18-12-111. Repealed by Laws 1998, ch. 115, 5.



18-12-112. Powers of district.

18-12-112. Powers of district.

(a) Each district may:

(i) Have and use a corporate seal;

(ii) Sue and be sued, and be a party to suits, actions and proceedings;

(iii) Enter into contracts for the purpose of providing any authorized improvements and the maintenance and operation thereof, or otherwise to carry out the purposes of the district;

(iv) Accept from any public or private source grants, preferred loans, contributions and any other benefits available for use in the furtherance of its purposes;

(v) Borrow money and incur indebtedness and other obligations and evidence the same by certificates, notes or debentures, and issue bonds;

(vi) Assess the costs of improvements within the district against the property specially benefited upon a frontage, zone, or other equitable basis, in accordance with benefits;

(vii) Adopt bylaws not inconsistent with law;

(viii) Establish and collect charges for water, sanitation and related services and the use of improvements or services provided by the district, including authority to change the amount or rate thereof, and to pledge the revenues therefrom for the payment of district indebtedness;

(ix) Acquire and own or lease real or personal property, including easements and rights-of-way, within or without the district for district purposes;

(x) Contract with other districts for common use of improvements and services for the benefit of the inhabitants of all contracting districts;

(xi) Supply the inhabitants of the district with water for domestic and any other lawful use;

(xii) Provide for the collection, treatment or disposal of sewage, waste and storm water of the district and its inhabitants;

(xiii) Provide for the collection and disposal of garbage or refuse matter;

(xiv) Provide all services necessary to protect the health and welfare of residents in the district and the value of property therein and to enter into agreements with any public or private agency, institution or person for the furnishing of such services;

(xv) Provide for public recreation by means of parks, including but not limited to playgrounds, golf courses, swimming pools or recreation buildings;

(xvi) Provide for street lighting;

(xvii) Provide for the opening, widening, extending, straightening and surfacing in whole or part of any street and maintenance, reconstruction, snow removal and clearance for the same or other roads or streets;

(xviii) Provide for the construction, maintenance, reconstruction and improvement of bridges, culverts, curbs, gutters, drains and works incidental to any street improvement;

(xix) Provide subdivision control;

(xx) Do any and all other things necessary to carry out the purposes hereof;

(xxi) With the approval of the board of county commissioners, establish and collect charges for the use of any improvement to cover the cost of operating and maintaining the improvement. Following approval of the county commissioners and upon application by a district, an assessment roll shall be created by the county assessor's office to facilitate the collection of the improvement operation and maintenance charges, whether or not the assessor has created an assessment roll for the collection of indebtedness.



18-12-113. District board of directors.

18-12-113. District board of directors.

(a) The district shall be managed and controlled by a board of directors consisting of three (3) or five (5) members. The initial board shall consist of three (3) or five (5) members elected at the organizational election. A simple majority of members shall serve an initial term of two (2) years and the remaining members shall serve an initial term of four (4) years after formation of the district and until their successors are elected and qualified at the regular scheduled subsequent director election as provided in W.S. 22-29-112. Thereafter, members shall be elected for terms of four (4) years. A vacancy occurring on the board during the term of an original director or his successor shall be filled as provided in the Special District Elections Act of 1994.

(b) Repealed by Laws 1981, ch. 157, 4.

(c) Repealed by Laws 1981, ch. 157, 4.

(d) Notwithstanding subsection (a) of this section, any district may increase or decrease the membership of its board from three (3) to five (5) members if a proposition for the modification is submitted to a vote of the qualified electors of the district and a majority of those casting their ballots vote in favor of the increase or decrease. Additional offices created under this subsection shall be filled as provided in W.S. 22-29-112(a). At the election, not more than one (1) member shall be elected for a term of two (2) years, and the election ballots shall so state. Each term shall otherwise be four (4) years. A vote to decrease membership shall be in the election preceding the election of three (3) members.



18-12-114. Compensation; officers; rules and regulations; meetings.

18-12-114. Compensation; officers; rules and regulations; meetings.

(a) The members of the board shall serve without compensation but shall receive reimbursement for actual and necessary expenses incurred in connection with the performance of their duties.

(b) The board shall adopt rules, regulations and procedures for the district whether or not included in its bylaws, including those to govern the use and enjoyment of public improvements, facilities and services of the district.



18-12-115. Cost assessed in accordance with benefits.

18-12-115. Cost assessed in accordance with benefits.

When an improvement proposed by the board will benefit specific property in the district to a greater extent than other property the improvement may be financed with an assessment against the property specially benefited upon a frontage, zone or other equitable basis, in accordance with benefits.



18-12-116. Resolution of intent to provide for special assessment.

18-12-116. Resolution of intent to provide for special assessment.

(a) The board may declare by resolution their intent to order improvements to be paid for by special assessment. The resolution shall specify:

(i) The nature of the improvement proposed;

(ii) The extent of the district to be improved;

(iii) The probable cost per unit of measurement as shown by estimates of a qualified engineer;

(iv) The time in which the cost will be payable; and

(v) The time when a resolution authorizing the improvements will be considered.

(b) Any resolution or directive in the premises may be modified, confirmed or rescinded at any time prior to the passage of the resolution authorizing the improvements.



18-12-117. Notice of resolution; hearing; objections.

18-12-117. Notice of resolution; hearing; objections.

(a) At the request of the board the county clerk shall give notice, by advertisement once in a newspaper of general circulation in the county, to the owners of the property to be assessed to provide:

(i) The nature of the improvement proposed;

(ii) The extent of the district to be improved;

(iii) The probable cost of the improvement;

(iv) The time at which the cost will be payable;

(v) The time when a resolution authorizing the improvements will be considered by the board;

(vi) That maps, estimates and schedules showing the approximate amounts to be assessed and all resolutions and proceedings are on file and may be seen or examined at the office of the county clerk or other designated place; and

(vii) That all complaints and objections concerning the proposed improvement by owners of property subject to assessment will be heard and considered by the board before final action, under the provisions of the Wyoming Administrative Procedure Act.

(b) If objections to the improvement are made by owners or agents representing property subject to thirty percent (30%) or more of the projected dollar assessments the improvement may not be authorized and a new resolution for the same or a similar purpose encompassing property representing objections may not be considered within one (1) year thereafter.



18-12-118. Notice of apportionment; assessment roll.

18-12-118. Notice of apportionment; assessment roll.

(a) A copy of the resolution as finally adopted shall be recorded by the county clerk who shall within sixty (60) days after the adoption of the resolution by written notice, mailed or otherwise delivered, notify each owner of property to be assessed of the amount of assessment, the purpose for which the levy is made, the tax against each lot or parcel of land, and the date it becomes delinquent. The county clerk shall also notify each owner of property the amount of any operation and maintenance charges to be assessed within sixty (60) days after the assessment is approved by the board of county commissioners under W.S. 18-12-112(a)(xxi).

(b) The county assessor shall prepare a local assessment roll showing land assessed, the total amount of assessment and operation and maintenance charges if approved under W.S. 18-12-112(a)(xxi), the amount of each installment of principal and interest if the same is payable in installments, and the date when each installment will become due, and deliver the same, duly certified, to the county treasurer for collection.



18-12-119. Duty of county officials to levy and collect taxes.

18-12-119. Duty of county officials to levy and collect taxes.

The body having authority to levy taxes or make assessments within each county shall levy the taxes or assessments authorized herein and all officials charged with the duty of assessing property and collecting taxes shall assess property and collect proceeds at the time and in the form and manner with like interest and penalties as property is assessed and other taxes are collected, and when collected they shall pay the same to the district ordering the assessment or levy and collection. The payment of the collections shall be made monthly to the treasurer of the district and paid into its depository to the credit of the district. All taxes levied under this act, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same, constitute, until paid, a perpetual lien on and against the property taxed, and such lien shall be administered as and on a parity with the tax lien of other general taxes.



18-12-120. Bond elections; resolution for submission of proposition to voters.

18-12-120. Bond elections; resolution for submission of proposition to voters.

By resolution of its board a district may submit to its qualified voters, by mail ballot or at an election on a date authorized under W.S. 22-21-103, as determined by the board of county commissioners, the proposition of issuing bonds pursuant to this act to provide funds for the acquisition, construction, improving or financing of improvements as well as performing services for the benefit of the residents of the district, including any or all expenses incidental thereto or connected therewith.



18-12-121. Contents of resolution; notice of election.

18-12-121. Contents of resolution; notice of election.

(a) The resolution shall:

(i) State the purpose for which the bonds are proposed to be issued;

(ii) State the estimated amount of money to be raised by the bond issue;

(iii) State the principal amount of the bonds;

(iv) State the maximum rate of interest on the bonds;

(v) Fix the date of the election;

(vi) Fix the manner of holding the election.

(b) The notice of bond election shall include the following information:

(i) The amount of the proposed bond issue;

(ii) The maximum maturity of the bonds;

(iii) Statement by the board of the need for the issuance of the bonds and the purposes for which the proceeds of the bonds shall be devoted;

(iv) A description of the exterior boundaries of the district;

(v) A general description of the proposed improvement, utility or local service to be provided by the district;

(vi) Repealed by Laws 1981, ch. 157, 4.



18-12-122. Election procedures.

18-12-122. Election procedures.

(a) Except as otherwise provided in this section, the bond elections of districts shall be called by the board of county commissioners at the request of the district and held in accordance with election dates and procedures set forth in W.S. 22-21-101 through 22-21-112. A proposal submitted in the bond election shall be approved by a majority of the voters in the district casting ballots in the election.

(b) The bond election ballot shall specify the name of the district, the total amount of the proposed bond issue, the maximum interest rate payable thereon, the term of years over which the bonds shall be repaid, and a brief description of the improvements, facilities or utilities to be acquired or constructed and the services to be rendered with the proceeds thereof. The question to be submitted on the ballot after such description shall be as follows:

For Issuance of Bonds

Against Issuance of Bonds

The voter shall place a mark in the square space immediately following the proposition shown on the ballot.

(c) If requested in the petition and if approved by the commissioners, the commissioners may order that a bond election, as described in subsections (a) and (b) of this section, be held concurrently with the organizational election, and if the bond election is ordered, the notice of election shall include the information required by W.S. 18-12-121(b). The judges of the election shall certify the returns of the election to the commissioners, and if a majority of the votes are in favor of the organization, the commissioners, by resolution shall declare the district organized.

(d) Repealed by Laws 1998, ch. 115, 5.

(e) Repealed by Laws 1998, ch. 115, 5.

(f) Repealed by Laws 1998, ch. 115, 5.

(g) A written authorization for voting purposes shall be filed with the election official conducting the special district election not later than thirty (30) days prior to the election.

(h) In examining any written authorization required or permitted to be signed by landowners, the county clerk or district secretary shall accept the first written authorization filed unless prior to certification the secretary or county clerk is furnished with written evidence, satisfactory to the county clerk or district secretary, that a new representative has been appointed by the owners, signed by a majority of the persons named as owners on the previously filed written authorization or as shown on a copy of a recorded deed attached to the written authorization.



18-12-123. Resolution for issuance of bonds.

18-12-123. Resolution for issuance of bonds.

The board, by resolution, shall determine whether coupon bonds or registered bonds of the district shall be issued and sold to raise money for any of the purposes for which the district was formed, if the bonds are authorized, and shall similarly fix and determine the denomination of each bond, which shall be not less than one thousand dollars ($1,000.00), and the rate of interest which shall be paid thereon, payable annually or semiannually as the board shall by resolution determine, and the resolution shall also fix the number of years that the whole or a part of the bonds shall run and the maturity thereof, neither of which shall exceed twenty-five (25) years from the date of the bond or the date of any series of the bonds.



18-12-124. Bonds secured by pledge of district.

18-12-124. Bonds secured by pledge of district.

The payment of the principal and interest on the bonds constitutes a liability of the district. The full faith and credit, and all taxable property lying within the district is pledged for the payment of the bonds in accordance with the terms thereof.



18-12-125. Exemption from taxation in this state.

18-12-125. Exemption from taxation in this state.

The interest payable upon the bonds is exempt from any taxes levied or assessed by the state of Wyoming or any agency thereof.



18-12-126. Offer of bonds by the board; bond brochures.

18-12-126. Offer of bonds by the board; bond brochures.

(a) If the majority of the votes cast by the voters at the election on the proposition of issuing bonds of the district favors issuing the bonds, and if the issuance of the bonds is authorized by the board, the bonds may be sold at either public or private sale.

(b) After the voters of the district have approved issuance of the bonds, the board may prepare bond brochures to assist in the sale of the bonds. The board shall pay the expenses of preparing the bond brochures from the funds of the district or from the proceeds of the bond issue.



18-12-127. Deposit of proceeds of bonds.

18-12-127. Deposit of proceeds of bonds.

Bonds issued by the board shall be sold at the time and in the amounts prescribed by the board but for not less than par. The proceeds of the sale of the bonds, exclusive of any premiums received, shall be deposited to the credit of the district in the county treasury. The proceeds deposited shall be drawn out as other district monies are drawn. The bond proceeds withdrawn shall not be applied to any purposes other than those for which the bonds were issued. Any premiums or accrued interest received from the sale of the bonds shall be deposited in the interest and sinking fund of the district. The expenses incurred for the preparation, sale and delivery of the bonds, including legal fees of independent bond counsel retained by the district are legal charges against the fund of the district and may be paid from the proceeds of the sale of the bonds.



18-12-128. Printing of bonds.

18-12-128. Printing of bonds.

After ascertaining the best terms upon, and the lowest interest at which the bonds can be sold, the board shall cause the bonds to be printed, with coupons if any attached, and shall have the bonds consecutively numbered and properly executed.



18-12-129. Signature on bonds.

18-12-129. Signature on bonds.

Bonds shall be signed by the chairman and the treasurer of the board and countersigned by the secretary of the board. Coupons, if any, shall be signed by the treasurer of the board. At least one (1) of the signatures or counter signatures on the bond shall be manually affixed. Other signatures or counter signatures may be printed or mechanically reproduced. It is not necessary for any bond to bear the seal of the district.



18-12-130. How bonds mature.

18-12-130. How bonds mature.

All bonds shall mature serially in substantially equal annual installments of principal, or upon an amortization plan for the bonds of the series, or upon an amortization plan for the proposed bonds and all outstanding bonds of the district, or in any other manner as the board may determine.



18-12-131. Bonds subject to call and redemption.

18-12-131. Bonds subject to call and redemption.

All or any part of the bonds issued by the board may be issued subject to call and redemption before maturity at the option of the board. Such bonds and the resolution authorizing issuance thereof shall contain a provision to that effect and the resolution shall contain the price at which the bond shall be redeemed.



18-12-132. Register of bonds.

18-12-132. Register of bonds.

The county treasurer of each county shall keep a bond registration book which shows at all times by proper designation bonds that are authorized and the name in which the owner of each bond is registered.



18-12-133. Requirement of indemnity bond.

18-12-133. Requirement of indemnity bond.

The board shall require the county treasurer in whose custody the proceeds of the sale of bonds are placed to be bonded under a suitable bond indemnifying the district against loss.



18-12-134. Duty to levy tax for interest and redemption of outstanding bonds.

18-12-134. Duty to levy tax for interest and redemption of outstanding bonds.

The commissioners shall annually levy a tax for that year upon the property of the district for the interest and principal falling due on all outstanding bonds of the district. The levy shall be made at the same time as the levy of taxes for county purposes. The tax shall be sufficient to pay the interest on the bonds as it becomes due and to provide a sinking fund for the payment of the principal on or before maturity and may include an allowance for an annual reserve established to adjust for fluctuating tax levies.



18-12-135. Disposition of proceeds of taxes collected.

18-12-135. Disposition of proceeds of taxes collected.

All taxes levied and collected pursuant to the foregoing provision shall be paid into the county treasury to the credit of the interest and sinking fund of the district and shall be used for the payment of the principal and interest of the bonds and for no other purpose.



18-12-136. Manner of payment of interest and principal of bonds.

18-12-136. Manner of payment of interest and principal of bonds.

The principal and interest on the bonds shall be paid in due course by the county treasurer of the county at the time and place required by the bonds.



18-12-137. Bonds eligible as investments.

18-12-137. Bonds eligible as investments.

The bonds issued under this act are eligible as legal investments for both public and private funds.



18-12-138. Repealed by Laws 1998, ch. 115, 5.

18-12-138. Repealed by Laws 1998, ch. 115, 5.



18-12-139. Rules and regulations; enforcement.

18-12-139. Rules and regulations; enforcement.

The board may adopt reasonable rules and regulations not inconsistent with law for the government and control of the district organization and to facilitate the collection of assessments or charges. All rules and regulations adopted pursuant to this section shall be promulgated in accordance with the Wyoming Administrative Procedure Act and filed with the county clerk for each county in which the district is located.



18-12-140. Power to create local improvement districts vested in board.

18-12-140. Power to create local improvement districts vested in board.

In addition to all other powers provided in this chapter, the power to create local improvement districts in any district organized pursuant to this chapter, to assess the cost of the construction of public improvements of a local and municipal character or any part thereof against benefited property therein and to issue special assessment bonds, is vested in the board, and in exercising the powers granted in this section, the board need not follow the procedures listed elsewhere in this chapter but the local improvement districts shall be created, local improvements acquired, special assessments levied and collected, and special assessment bonds issued as provided in W.S. 15-6-101 through 15-6-448, except the board may act by resolution whenever W.S. 15-6-101 through 15-6-448 specify action by ordinance.






CHAPTER 13 - Day Care Centers

18-13-101. Day care centers; funding or operation authorized.

18-13-101. Day care centers; funding or operation authorized.

(a) As used in this section "day care center" means a facility established to provide care for children from families with special needs during normal working hours of the day to enable the parent or parents to pursue employment.

(b) A board of county commissioners may establish a fund to promote, establish and maintain day care centers. The money may only be expended upon resolution for the establishment, promotion, maintenance and development of day care centers and may be paid to corporations or associations engaged in operating day care centers. A board of county commissioners may also be the governing authority of a day care center and appoint and supervise a board of directors to operate a day care center.






CHAPTER 14 - REGIONAL TRANSPORTATION AUTHORITY

18-14-101. Establishment; appointment; terms; officers; meetings; compensation; establishment under joint powers agreement.

18-14-101. Establishment; appointment; terms; officers; meetings; compensation; establishment under joint powers agreement.

(a) A regional transportation authority may be established by resolution of any board of county commissioners or by joint powers agreement entered into by any two (2) or more boards of county commissioners and governing bodies of municipalities.

(b) A regional transportation authority established by resolution of any board of county commissioners shall be comprised of not less than five (5) nor more than nine (9) residents of the county appointed by the board. Appointees shall serve a term of three (3) years and may be appointed for one (1) additional term. Terms of office shall be staggered. The board of county commissioners shall appoint a county resident to fill the unexpired term of any vacancy occurring on the authority. The authority shall elect from its membership a chairman, secretary and a treasurer and shall meet at least once every three (3) months at the call of the chairman or upon the request of a majority of the membership. Members shall serve without compensation but shall be reimbursed for necessary travel and per diem expenses in the manner and amount provided state employees.

(c) A regional transportation authority created under a joint powers agreement between two (2) or more boards of county commissioners and governing bodies of municipalities shall be established as a joint powers board in accordance with W.S. 16-1-106.



18-14-102. Powers and duties.

18-14-102. Powers and duties.

(a) A regional transportation authority established under W.S. 18-14-101 shall promote and develop regional air and ground transportation for residents under jurisdiction of the authority. In promoting and developing regional transportation, the authority may:

(i) Conduct studies to plan for the development of regional transportation centers providing air transportation and served by sufficient ground transportation to enable use of air services by residents within the jurisdiction of the authority;

(ii) Conduct studies to plan for the development of intracity transportation services;

(iii) Enter into contract with private air and ground transportation carriers for provision of transportation services;

(iv) Negotiate air and ground transportation fares under any contract entered into pursuant to paragraph (a)(iii) of this section;

(v) Receive grants and loans from state or federal agencies and from private sources for purposes of developing transportation within the region;

(vi) Enter into agreement with any other regional transportation authority;

(vii) Employ technical, legal and administrative assistance and engage the services of research and consulting services as necessary to carry out duties prescribed by this section.



18-14-103. Taxation; limitation; submission to voters; disposition of revenue.

18-14-103. Taxation; limitation; submission to voters; disposition of revenue.

(a) Upon adoption of any resolution by a regional transportation authority for any county or of any resolution by the board of county commissioners for each participating county and of any ordinance by the governing body of a municipality participating in a joint powers agreement pursuant to W.S. 18-14-101 and in accordance with an agreement on the contribution of funds by each participating county and municipality, the appropriate board of county commissioners shall submit to the qualified electors of the county or municipality, as appropriate, the question of whether the board shall annually levy not to exceed one-half (1/2) mill on the dollar of assessed valuation of the county or municipality. Revenues collected under the levy authorized by this subsection shall be used solely for planning, developing and providing regional transportation in the manner specified under W.S. 18-14-102. The question may be submitted by the county clerk at an election called, conducted, canvassed and returned in the manner provided for bond elections by the Political Subdivision Bond Election Law, W.S. 22-21-101 through 22-21-112, as specified by the board of county commissioners upon request of the regional transportation authority.

(b) If the proposition is approved, the levy shall expire four (4) years from the date of initial imposition and the same proposition shall be submitted at the general election held four (4) years from the date the proposition is approved and until the proposition is defeated. If the proposition to impose or continue the levy is defeated, it shall not again be submitted to the electors for at least twenty-three (23) months.

(c) If approved by the qualified electors, the board of county commissioners shall certify the levy authorized under subsection (a) of this section and the levy shall be imposed upon the taxable property of the county or municipality. Revenues collected under this levy shall be deposited by the county treasurer into an account certified by the board and used solely for the purpose for which the levy was imposed.






CHAPTER 15 - SENIOR CITIZEN SERVICE DISTRICTS

18-15-101. Definition.

18-15-101. Definition.

As used in this chapter "district" or "special district" means a senior citizen service district organized under this chapter.



18-15-102. Formation of district; mill levy.

18-15-102. Formation of district; mill levy.

(a) A senior citizen service district, with boundaries of any area within county boundaries, may be formed in any county as provided by this chapter.

(b) Any board of county commissioners shall submit the question of establishing a special district to the county clerk not later than the first Monday in June in even-numbered years for submission of the question of establishing the special district to the resident electors of the proposed district at the next primary election if:

(i) A majority of the board of county commissioners adopt a resolution favoring establishing a district; or

(ii) The board of county commissioners receives a petition for the establishment of a special district signed by qualified electors resident in the proposed district equal in number to at least fifteen percent (15%) of the voters resident in the proposed district who voted in the last general election. The county clerk shall verify the signatures before consideration by the board pursuant to this paragraph. The petition shall state:

(A) The proposed name of the district;

(B) A description of the territory proposed to be organized as a district, which description need not be given by metes and bounds or by legal subdivisions, but is sufficient if generally accurate;

(C) A request that the board of county commissioners define the boundaries for the district. When more than one (1) petition is filed covering parts of the same territory, the board may consolidate all or any such petitions, or may exclude from any petition areas in conflict with another petition or petitions.

(c) The ballot proposition for formation of a district shall appear substantially as follows:

Shall the (name of district) senior citizen service district be established with a maximum levy of .... mills (not to exceed two (2) mills) to be imposed on the taxable property of the district? Yes  No 

(d) If the proposition to authorize a mill levy is approved by the qualified electors of the proposed district, the proposition to impose a levy in the same or at a different amount not to exceed two (2) mills, shall be submitted to the resident electors within the proposed district at the first general election held two (2) years after the election authorizing the district and at each general election thereafter, until defeated. If the proposition to impose or continue a mill levy is defeated, the proposition shall not be submitted to the electors for a period of not less than one (1) year.



18-15-103. When district considered established; failure to establish district.

18-15-103. When district considered established; failure to establish district.

If a majority of the electors in the proposed district voting at the election vote for the establishment of the proposed district, the board of county commissioners shall enter that fact upon its records and the district is established.



18-15-104. District a body corporate; name; powers.

18-15-104. District a body corporate; name; powers.

(a) Each district established under this chapter is a body corporate and shall be designated by the name of "the .... senior citizen service district."

(b) The district may:

(i) Hold property and be a party to contracts;

(ii) Sue and be sued;

(iii) Through its governing board acquire property for district purposes by gift, devise, bequest or purchase or contract for the acquisition by purchase or lease of real and personal property and equipment;

(iv) Convey, lease and otherwise dispose of property for district purposes;

(v) Establish sinking funds for district purposes;

(vi) Make rules and regulations as necessary for the proper operation of the district.



18-15-105. Election of trustees; generally.

18-15-105. Election of trustees; generally.

(a) The district shall be managed by a board of five (5) trustees who shall serve without compensation.

(b) Members of the board shall be elected at the general election immediately following the primary election establishing the district and at each general election thereafter, until the proposition establishing the district is defeated.



18-15-106. Candidates to file petition; printing names of candidates on ballot; publication of names.

18-15-106. Candidates to file petition; printing names of candidates on ballot; publication of names.

(a) Candidates for the office of special district trustee shall file an application in the office of the county clerk in substantially the following form:

APPLICATION FOR ELECTION FOR

SENIOR CITIZEN SERVE DISTRICT TRUSTEE

I, the undersigned, certify that I was born on ...., (year); and that I have been a resident of the State of Wyoming since ....; that I am a registered voter of the .... senior citizen service district and I do hereby request that my name, ...., be printed on the ballot of the election to be held on the .... day of ...., (year), as a candidate for the office of .... for a term of two (2) years. I hereby declare that if I am elected, I will qualify for the office.

Dated: ....

.... (Signature of Candidate)

.... (Residence Address)

(b) Except for the election of the initial board of trustees, applications under subsection (a) of this section shall be filed not more than ninety-six (96) days and not later than seventy-four (74) days prior to the election. For the election of the initial board of trustees, applications shall be filed not later than ten (10) days after the primary election establishing the district.

(c) All names filed shall be printed on a ballot and furnished to each elector at each polling place on the day of election. Nothing in this section shall be construed to prevent a voter from writing in the name of any qualified person on the ballot. The names of all persons filing as candidates shall be published in a newspaper of general circulation in the county not later than the Saturday preceding the election.

(d) The official ballot shall contain the following information:

(i) The name of the district;

(ii) The number of offices to be filled, the length of term for each office and the number and names of candidates for each office for whom each voter is entitled to vote.

(e) The names of candidates shall appear without party designation, one (1) name to a line. The names of candidates shall be rotated by precinct. Sufficient blank lines for write-in candidates shall be provided for each office.

(f) Unless otherwise provided, a district election shall be governed by the laws regulating statewide elections and be conducted and canvassed by the same election officials, using the same poll lists and at the same times and polling places, as county elections.



18-15-107. Vacancies on district board of trustees.

18-15-107. Vacancies on district board of trustees.

If a vacancy occurs on any district board of trustees, the vacancy shall be filled by appointment made by the board of trustees. The appointee shall hold the office until his successor is elected and qualified.



18-15-108. Oath of trustees; bond.

18-15-108. Oath of trustees; bond.

(a) All trustees shall, within ten (10) days after their election, appear before a person qualified to administer oaths and take an oath for the faithful performance of their duties in accordance with law and shall transmit a written copy of the oath to the county clerk for the first election and to the secretary of the district thereafter.

(b) Any district trustee authorized to handle funds, prior to entering upon the duties of his office, shall execute and file with the county clerk his bond with one (1) or more sureties to be approved by the county clerk, payable to the state of Wyoming in the penal sum of five thousand dollars ($5,000.00), conditioned upon the faithful performance by the trustee of his official duties and the faithful accounting by him for all funds and property of the district that shall come into his possession or control during his term of office. The premium, if any, on any bond shall be paid out of the funds of the district.



18-15-109. Selection of officers of board of trustees; quorum; trustees not to be interested in contracts, work done or property purchased by district.

18-15-109. Selection of officers of board of trustees; quorum; trustees not to be interested in contracts, work done or property purchased by district.

(a) Annually, not later than December 1, the board of trustees shall choose from their number a president, a treasurer and a secretary of the district.

(b) The board of trustees may hold regular, special or recessed meetings as the board determines. All meetings shall be in accordance with W.S. 16-4-401 through 16-4-408.

(c) A majority of trustees constitutes a quorum for the transaction of board business.

(d) No trustee shall be directly or indirectly interested financially in any contract, work done or property purchased by the district.



18-15-110. Administration of finances; assessment and levy of taxes.

18-15-110. Administration of finances; assessment and levy of taxes.

(a) The board of trustees shall administer the finances of the district in accordance with W.S. 16-4-101 through 16-4-124.

(b) The board of county commissioners, at the time of making the levy for county purposes, shall levy a tax for that year upon the taxable property in the district for necessary expenses of the district as determined by the district board. In no case shall the tax for the district exceed in any one (1) year the amount of two (2) mills on each dollar of assessed valuation. The taxes shall be collected at the same time and in the same manner as state and county taxes. The tax levy provided by this section is not part of the general county mill levy.



18-15-111. Fund; disposition of revenue; contract requirements.

18-15-111. Fund; disposition of revenue; contract requirements.

(a) The revenues collected under the tax levy authorized by W.S. 18-15-110 shall be remitted by the county treasurer to the district to a separate account and shall be used solely for senior citizen programs and for the payment of bond premiums authorized by W.S. 18-15-108(b), but shall not be used for the purchase of real property or for capital construction expenditures. Senior citizen programs may include:

(i) Establishment or maintenance of programs or services for senior citizen centers;

(ii) The expansion of existing senior citizen centers to provide programs of nutrition, health or transportation if other sources of grant funds are not available.

(b) The district may provide directly or contract for the provision of senior citizen programs. Contracts for the provision of senior citizen programs shall:

(i) Require the provider, if an organization or agency, to be incorporated under the laws of this state as a nonprofit corporation prior to the receipt of any funds;

(ii) Specify the manner in which the funds are expended and the services provided; and

(iii) Require the provider of the programs to present an annual budget for review to determine compliance with this chapter and for approval by the district.






CHAPTER 16 - RESORT DISTRICTS

18-16-101. Short title.

18-16-101. Short title.

This act shall be cited as the "Resort District Act."



18-16-102. Definitions.

18-16-102. Definitions.

(a) As used in this act:

(i) "Assessed value" means the total assessed value of real property within the district, but excludes assessed values attributable to minerals. Assessed value shall be determined from the last assessment roll of the county within which the district is located;

(ii) "Board" means the board of directors of a resort district;

(iii) "Bonds" means bonds, warrants, notes or other evidences of indebtedness of a resort district;

(iv) "Commissioners" means the board of county commissioners;

(v) "District" means a resort district as organized under the terms of this act;

(vi) "Elector" or "voter" means a person who is a qualified elector or a landowner in the district;

(vii) "Improvement" means and includes buildings, structures and all facilities of a public nature intended for public use, including but not limited to streets, sidewalks, curbs, gutters, alleys and other public ways, parks, recreational facilities, water, sewage, solid waste disposal and other sanitary systems and facilities, and with respect to the foregoing, any additional facilities or improvements as relate or contribute to the full public use and enjoyment thereof;

(viii) "Landowner" or "owner of land" means the person or persons holding a majority interest in the record fee title to one (1) or more parcels of real property within the district or proposed district or a person or the persons who are obligated to pay general property taxes under a contract to purchase real property and timeshare owners. As used in this paragraph, "person" includes an individual, corporation, partnership, limited partnership, limited liability company, association or any other entity holding a majority interest in the record fee title to one (1) or more parcels of real property within the district or proposed district provided the individual who signs a petition or casts a vote for a corporation, partnership, limited partnership, limited liability company, association or other entity presents the election official with a written authorization to sign for the corporation, partnership, limited partnership, limited liability company, association or other entity or is the individual named in the written authorization previously filed with the election official, as applicable;

(ix) "Qualified elector" means a natural person who:

(A) Is a citizen of the United States;

(B) Is a bona fide resident of the district or proposed district;

(C) Will be at least eighteen (18) years of age on the day of the election at which he may offer to vote;

(D) Is not currently adjudicated mentally incompetent;

(E) Has not been convicted of a felony or if convicted has had his civil rights restored; and

(F) Is registered to vote.

(x) "Resident" or "residence" means as defined in the Wyoming election code;

(xi) "Resort area" means an area that:

(A) Is an unincorporated area and is a defined contiguous geographic boundary within one (1) county;

(B) Has a permanent population of less than five hundred (500) people;

(C) Derives the major portion of its economic well being from businesses catering to the recreational and personal needs of persons traveling to or through the area; and

(D) Does not include real property used for manufacturing, milling, converting, producing, processing or fabricating materials, generating electricity or the extraction or processing of minerals.

(xii) "Service" means the operation and maintenance of improvements and any other service authorized by this act;

(xiii) "Timeshare owner" means a person owning a fractionalized interest in an individual condominium unit as defined in W.S. 34-20-104(a)(iii) in a multi-unit property;

(xiv) "Written authorization" means an affidavit filed by the landowner with the election official conducting the election setting forth a general legal description of the property owned, the street or common name address for the property, the name or names of all owners of the property described, and a statement that the person signing the written authorization is the only person having authority to act on behalf of the owner or owners of the property;

(xv) "This act" means W.S. 18-16-101 through 18-16-119.



18-16-103. Districts authorized; general function.

18-16-103. Districts authorized; general function.

(a) Any resort area in this state may be formed into a resort district to perform any of the following functions:

(i) Acquire, construct, operate and maintain improvements of local necessity and convenience;

(ii) Obtain improvements or services hereunder by contracting for the same with any city, town, county or other entity;

(iii) Furnish or perform any special local service which enhances the use or enjoyment of the resort area.

(b) A district is a separate entity and a political subdivision of the state. A district shall be subject to and covered by the Wyoming Governmental Claims Act.

(c) A district shall not include any parcel of agricultural property. For purposes of this section, "agricultural property" means any parcel of real property greater than ten (10) acres, which was assessed as agricultural land under W.S. 39-13-103(b)(x) in the two (2) calendar years before filing of the petition for formation of a resort district, and which at the time of filing of the petition, is being used and employed for the primary purpose of obtaining a monetary profit as agricultural or horticultural use or any combination thereof.



18-16-104. Jurisdiction.

18-16-104. Jurisdiction.

Unless in conflict with a provision of this act, the Special District Elections Act of 1994 shall govern resort districts.



18-16-105. Petition for formation; number of signatures required; filing fee.

18-16-105. Petition for formation; number of signatures required; filing fee.

A petition to form a district shall be in accordance with the provisions of W.S. 22-29-105. W.S. 22-29-109(e) shall not apply to proceedings for the formation of a resort district. The petition shall be accompanied by a filing fee of two hundred dollars ($200.00).



18-16-106. Formation election; procedures.

18-16-106. Formation election; procedures.

(a) In a formation election:

(i) Each landowner within the proposed district who is not a timeshare owner, shall have one (1) vote irrespective of the number of parcels of real property owned by that landowner, which shall be cast by the individual named in the written authorization, if applicable;

(ii) Each qualified elector shall have one (1) vote; and

(iii) Timeshare owners shall have one (1) collective vote for the condominium unit. The one (1) collective vote shall be determined in accordance with the association's bylaws or other governing document or agreement. The vote shall be cast by the person named in a written authorization filed with the election official conducting the election.

(b) The formation of the district is approved if a majority of the total votes cast on the proposition vote for formation.

(c) The formation election shall be conducted pursuant to procedures set forth in W.S. 18-16-119.



18-16-107. Powers of district.

18-16-107. Powers of district.

(a) Each district may:

(i) Have and use a corporate seal;

(ii) Sue and be sued, and be a party to suits, actions and proceedings;

(iii) Purchase insurance;

(iv) Enter into contracts for the purpose of providing any authorized improvements and the maintenance and operation thereof, or otherwise to carry out the purposes of the district;

(v) Accept from any public or private source grants, loans, contributions and any other benefits available for use in the furtherance of its purposes;

(vi) Borrow money and incur indebtedness and other obligations and evidence the same by certificates, notes or debentures, and issue bonds;

(vii) Require any person or entity desiring to conduct business within the district to obtain a business license from the board before conducting business within the district;

(viii) Charge interest and levy fines and penalties on unpaid assessments;

(ix) Create and enforce liens for unpaid assessments;

(x) Adopt bylaws not inconsistent with law;

(xi) Establish and collect charges for water, sanitation and related services and the use of improvements or services provided by the district, including authority to change the amount or rate thereof, and to pledge the revenues therefrom for the payment of district indebtedness;

(xii) Acquire and own or lease real or personal property, including easements and rights-of-way, within or without the district for district purposes;

(xiii) Supply the inhabitants of the district with water for domestic and any other lawful use;

(xiv) Provide for the collection, treatment or disposal of sewage, waste and storm water of the district and its inhabitants;

(xv) Provide for the collection and disposal of garbage or refuse matter;

(xvi) Provide all services necessary to protect the health and welfare of residents in the district and the value of property therein and to enter into agreements with any public or private agency, institution or person for the furnishing of such services;

(xvii) Provide for public recreation by means of parks, including but not limited to playgrounds, golf courses, swimming pools or recreation buildings;

(xviii) Provide for street lighting;

(xix) Provide for the opening, widening, extending, straightening and surfacing in whole or in part of any street and snow removal or clearance for the same or other roads or streets;

(xx) Provide for the construction and improvement of bridges, culverts, curbs, gutters, drains and works incidental to any street improvement;

(xxi) Provide for the development and marketing of the district;

(xxii) Impose an optional sales and use tax pursuant to W.S. 39-15-203 and 39-16-203;

(xxiii) With the approval of the board of county commissioners, establish and collect charges for the use of any improvement to cover the cost of operating and maintaining the improvement. Following approval of the county commissioners and upon application by a district, an assessment roll shall be created by the county assessor's office to facilitate the collection of the improvement operation and maintenance charges, whether or not the assessor has created an assessment roll for the collection of indebtedness;

(xxiv) Do any and all other things necessary to carry out the purposes of this act.

(b) Annually, thirty (30) days prior to the commencement of the district's fiscal year, the board of directors shall submit to the board of county commissioners for its review the district's annual proposed budget for the upcoming fiscal year and the district's plan for expenditure priorities.



18-16-108. District board of directors.

18-16-108. District board of directors.

The district shall be managed and controlled by a board of directors consisting of three (3) members. The initial board shall consist of three (3) members elected at the organizational election as provided in W.S. 18-16-106. One (1) shall serve for three (3) years, one (1) for four (4) years and one (1) for five (5) years after formation of the district and until their successors are elected and qualified at the regular scheduled subsequent director election as provided in W.S. 22-29-112(a). The subsequent directors shall be elected pursuant to W.S. 18-16-119. Each year, commencing with the third anniversary of the first director election an election shall be held to elect a director to fill the vacancy resulting from expiration of the term of the director whose term expires at that time. A vacancy occurring on the board during the term of an original director or his successor shall be filled as provided in the Special District Elections Act of 1994. The initial board of directors shall determine the qualifications of directors and adopt bylaws listing such qualifications. Directors need not be residents of the district or landowners.



18-16-109. Compensation; officers; rules and regulations.

18-16-109. Compensation; officers; rules and regulations.

(a) The members of the board shall serve without compensation but shall receive reimbursement for actual and necessary expenses incurred in connection with the performance of their duties.

(b) The board shall adopt rules, regulations and procedures for the district whether or not included in its bylaws, including those to govern the use and enjoyment of public improvements, facilities and services of the district.



18-16-110. Cost assessed in accordance with benefits.

18-16-110. Cost assessed in accordance with benefits.

When an improvement proposed by the board will benefit specific property in the district to a greater extent than other property the improvement may be financed with an assessment against the property specially benefited upon a frontage, zone or other equitable basis, in accordance with benefits.



18-16-111. Resolution of intent to provide for special assessment.

18-16-111. Resolution of intent to provide for special assessment.

(a) The board may declare by resolution its intent to order improvements to be paid for by special assessment. The resolution shall specify:

(i) The nature of the improvement proposed;

(ii) The extent of the district to be improved;

(iii) The probable cost per unit of measurement as shown by estimates of a qualified engineer;

(iv) The time in which the cost will be payable; and

(v) The time when a resolution authorizing the improvements will be considered.

(b) Any resolution or directive on the premises may be modified, confirmed or rescinded at any time prior to the passage of the resolution authorizing the improvements.



18-16-112. Notice of resolution; hearing; objections.

18-16-112. Notice of resolution; hearing; objections.

(a) At the request of the board, the county clerk shall give notice, by advertisement once in a newspaper of general circulation in the county, to the owners of the property to be assessed to provide:

(i) The nature of the improvement proposed;

(ii) The extent of the district to be improved;

(iii) The probable cost of the improvement;

(iv) The time at which the cost will be payable;

(v) The time when a resolution authorizing the improvements will be considered by the board;

(vi) That maps, estimates and schedules showing the approximate amounts to be assessed and all resolutions and proceedings are on file and may be seen or examined at the office of the county clerk or other designated place; and

(vii) That all complaints and objections concerning the proposed improvement by owners of property subject to assessment will be heard and considered by the board before final action, under the provisions of the Wyoming Administrative Procedure Act.

(b) If objections to the improvement are made by owners or agents representing property subject to thirty percent (30%) or more of the projected dollar assessments, the improvement may not be authorized and a new resolution for the same or a similar purpose encompassing property representing objections may not be considered within one (1) year thereafter.



18-16-113. Notice of apportionment; assessment roll.

18-16-113. Notice of apportionment; assessment roll.

(a) A copy of the resolution as finally adopted shall be recorded by the county clerk who shall within sixty (60) days after the adoption of the resolution by written notice, mailed or otherwise delivered, notify each owner of property to be assessed of the amount of assessment, the purpose for which the levy is made, the tax against each lot or parcel of land, and the date it becomes delinquent. The county clerk shall also notify each owner of property of the amount of any operation and maintenance charges to be assessed within sixty (60) days after the assessment is approved by the board of county commissioners under W.S. 18-16-107(a)(xxiii).

(b) The county assessor shall prepare a local assessment roll showing real property assessed, the total amount of assessment and operation and maintenance charges if approved under W.S. 18-16-107(a)(xxiii), the amount of each installment of principal and interest if the same is payable in installments, and the date when each installment will become due, and deliver the same, duly certified, to the county treasurer for collection.



18-16-114. Annual tax levy authorized; certification and collection; treasurer designated.

18-16-114. Annual tax levy authorized; certification and collection; treasurer designated.

The board of directors may annually levy, not to exceed three (3) mills on the assessed value of the taxable property within the district, and collect taxes for district purposes upon property within the limits of the district. This board shall file the resolution in the office of the county clerk who shall record the same in the county where the district lies. The board shall also certify the same to the county assessor of the counties in which the district is located, who shall extend the same upon the county tax list. The same shall be collected by the county treasurer in the same manner as state and county taxes. The county treasurer of the county in which the greater portion of the area of the district is located shall pay the same to the district ordering the assessment or levy and the collection. The payment of the collections shall be made monthly to the district treasurer. The payment shall be paid into its depository to the credit of the district.



18-16-115. Bond elections; resolution for submission of proposition to voters.

18-16-115. Bond elections; resolution for submission of proposition to voters.

By resolution of its board, a district may submit to its qualified voters by mail ballot or at an election on a date authorized under W.S. 22-21-103, as determined by the board of county commissioners, the proposition of issuing bonds pursuant to this act to provide funds for the acquisition, construction, improving or financing of improvements as well as performing services for the benefit of the residents of the district, including any or all expenses incidental thereto or connected therewith.



18-16-116. Contents of resolution; notice of election.

18-16-116. Contents of resolution; notice of election.

(a) The resolution shall:

(i) State the purpose for which the bonds are proposed to be issued;

(ii) State the estimated amount of money to be raised by the bond issue;

(iii) State the principal amount of the bonds;

(iv) State the maximum rate of interest on the bonds;

(v) Fix the date of the election;

(vi) Fix the manner of holding the election.

(b) The notice of bond election shall include the following information:

(i) The amount of the proposed bond issue;

(ii) The maximum maturity of the bonds;

(iii) Statement by the board of the need for the issuance of the bonds and the purposes for which the proceeds of the bonds shall be devoted;

(iv) A description of the exterior boundaries of the district;

(v) A general description of the proposed improvement, utility or local service to be provided by the district.



18-16-117. Election procedures.

18-16-117. Election procedures.

The bond elections shall be called and conducted, and the bonds shall be issued, by the board of county commissioners as set forth in W.S. 18-12-122 through 18-12-137.



18-16-118. Rules and regulations; enforcement.

18-16-118. Rules and regulations; enforcement.

The board may adopt reasonable rules and regulations not inconsistent with law for the government and control of the district organization and to facilitate the collection of assessments or charges. All rules and regulations adopted pursuant to this section shall be promulgated in accordance with the Wyoming Administrative Procedure Act and filed with the county clerk for each county in which the district is located.



18-16-119. District election procedures.

18-16-119. District election procedures.

(a) Any petition or election that requires a general vote of district voters for approval or rejection under this act or under the Special District Elections Act including without limitation, elections relating to the election of directors, approval of the sales and use tax, approval of assessments or other taxes, bond election, enlargement, consolidation, merger, dissolution or change in boundaries of the district, shall allow:

(i) Each landowner within the district who is not a timeshare owner, shall have one (1) vote irrespective of the number of parcels or real property owned by the landowner, which shall be cast by the individual named in the written authorization, if applicable;

(ii) Each qualified elector shall have one (1) vote; and

(iii) Timeshare owners shall have one (1) collective vote for the condominium unit. The one (1) collective vote shall be determined in accordance with the association's bylaws or other governing document or agreement. The vote shall be cast by the person named in a written authorization filed with the election official conducting the election.

(b) The matter being voted on shall be approved if a majority of the total votes cast vote "for" the proposition.

(c) In all elections a written authorization for voting purposes shall be filed with the election official conducting the district election not later than thirty (30) days prior to the election.

(d) In examining any written authorization required or permitted to be signed by landowners, the county clerk or district secretary shall accept the first written authorization filed unless prior to certification the secretary or county clerk is furnished with written evidence, satisfactory to the county clerk or district secretary, that a new representative has been appointed by the owners, signed by a majority of the persons named as owners on the previously filed written authorization or as shown on a copy of a recorded deed attached to the written authorization.









TITLE 19 - Defense Forces and Affairs

CHAPTER 1 - General Provisions

19-1-101. Renumbered as 19-7-204 by Laws 1998, ch. 99, 4.

19-1-101. Renumbered as 19-7-204 by Laws 1998, ch. 99, 4.



19-1-102. Amended and renumbered as 19-8-103 by Laws 1998, ch. 99, 3.

19-1-102. Amended and renumbered as 19-8-103 by Laws 1998, ch. 99, 3.



19-1-103. Amended and renumbered as 19-11-202 by Laws 1998, ch. 99, 3.

19-1-103. Amended and renumbered as 19-11-202 by Laws 1998, ch. 99, 3.



19-1-104. Amended and renumbered as 19-11-203 by Laws 1998, ch. 99, 3.

19-1-104. Amended and renumbered as 19-11-203 by Laws 1998, ch. 99, 3.



19-1-105. Amended and renumbered as 19-8-105 by Laws 1998, ch. 99, 3.

19-1-105. Amended and renumbered as 19-8-105 by Laws 1998, ch. 99, 3.



19-1-106. Amended and renumbered as 19-8-104 by Laws 1998, ch. 99, 3.

19-1-106. Amended and renumbered as 19-8-104 by Laws 1998, ch. 99, 3.



19-1-107. Repealed By Laws 1998, ch. 99, 5.

19-1-107. Repealed By Laws 1998, ch. 99, 5.



19-1-108. Amended and renumbered as 19-7-201 by Laws 1998, ch. 99, 3.

19-1-108. Amended and renumbered as 19-7-201 by Laws 1998, ch. 99, 3.






CHAPTER 2 - State Militia

ARTICLE 1 - GENERALLY

19-2-101. Amended and renumbered as 19-7-101 by Laws 1998, ch. 99, 3.

19-2-101. Amended and renumbered as 19-7-101 by Laws 1998, ch. 99, 3.



19-2-102. Amended and renumbered by Laws 1998, ch. 99, 4.

19-2-102.Amended and renumbered by Laws 1998, ch. 99, 4.



19-2-103. Renumbered as 19-8-101 by Laws 1998, ch. 99, 4.

19-2-103. Renumbered as 19-8-101 by Laws 1998, ch. 99, 4.






ARTICLE 2 - ADMINISTRATION

19-2-201. Amended and renumbered as 19-9-101 by Laws 1998, ch. 99, 3.

19-2-201. Amended and renumbered as 19-9-101 by Laws 1998, ch. 99, 3.



19-2-202. Amended and renumbered as 19-9-102 by Laws 1998, ch. 99, 3.

19-2-202. Amended and renumbered as 19-9-102 by Laws 1998, ch. 99, 3.



19-2-203. Amended and renumbered as 19-7-103 by Laws 1998, ch. 99, 3.

19-2-203. Amended and renumbered as 19-7-103 by Laws 1998, ch. 99, 3.



19-2-204. Amended and renumbered as 19-7-104 by Laws 1998, ch. 99, 3.

19-2-204. Amended and renumbered as 19-7-104 by Laws 1998, ch. 99, 3.



19-2-205. Repealed By Laws 1998, ch. 99, 5.

19-2-205. Repealed By Laws 1998, ch. 99, 5.






ARTICLE 3 - OFFICERS AND ENLISTED MEN GENERALLY

19-2-301. Amended and renumbered as 19-9-301 by Laws 1998, ch. 99, 3.

19-2-301. Amended and renumbered as 19-9-301 by Laws 1998, ch. 99, 3.



19-2-302. Amended and renumbered as 19-9-302 by Laws 1998, ch. 99, 3.

19-2-302. Amended and renumbered as 19-9-302 by Laws 1998, ch. 99, 3.



19-2-303. Renumbered as 19-9-303 by Laws 1998, ch. 99, 4.

19-2-303. Renumbered as 19-9-303 by Laws 1998, ch. 99, 4.



19-2-304. Amended and renumbered as 19-9-304 by Laws 1998, ch. 99, 3.

19-2-304. Amended and renumbered as 19-9-304 by Laws 1998, ch. 99, 3.






ARTICLE 4 - DUTIES AND POWERS OF NATIONAL GUARD

19-2-401. Renumbered as 19-9-201 by Laws 1998, ch. 99, 4.

19-2-401. Renumbered as 19-9-201 by Laws 1998, ch. 99, 4.



19-2-402. Renumbered as 19-9-202 by Laws 1998, ch. 99, 4.

19-2-402. Renumbered as 19-9-202 by Laws 1998, ch. 99, 4.



19-2-403. Amended and renumbered as 19-9-203 by Laws 1998, ch. 99, 3.

19-2-403. Amended and renumbered as 19-9-203 by Laws 1998, ch. 99, 3.



19-2-404. Renumbered as 19-9-204 by Laws 1998, ch. 99, 4.

19-2-404. Renumbered as 19-9-204 by Laws 1998, ch. 99, 4.



19-2-405. Amended and renumbered as 19-9-205 by Laws 1998, ch. 99, 3.

19-2-405. Amended and renumbered as 19-9-205 by Laws 1998, ch. 99, 3.



19-2-406. Renumbered as 19-9-206 by Laws 1998, ch. 99, 4.

19-2-406. Renumbered as 19-9-206 by Laws 1998, ch. 99, 4.



19-2-407. Amended and renumbered as 19-9-207 by Laws 1998, ch. 99, 3.

19-2-407. Amended and renumbered as 19-9-207 by Laws 1998, ch. 99, 3.



19-2-408. Renumbered as 19-9-208 by Laws 1998, ch. 99, 4.

19-2-408. Renumbered as 19-9-208 by Laws 1998, ch. 99, 4.






ARTICLE 5 - OFFICERS AND ENLISTED MEN; RIGHTS AND DUTIES

19-2-501. Renumbered as 19-9-401 by Laws 1998, ch. 99, 4.

19-2-501. Renumbered as 19-9-401 by Laws 1998, ch. 99, 4.



19-2-502. Amended and renumbered as 19-9-403 by Laws 1998, ch. 99, 3.

19-2-502. Amended and renumbered as 19-9-403 by Laws 1998, ch. 99, 3.



19-2-503. Repealed By Laws 1998, ch. 99, 5.

19-2-503. Repealed By Laws 1998, ch. 99, 5.



19-2-504. Repealed By Laws 1998, ch. 99, 5.

19-2-504. Repealed By Laws 1998, ch. 99, 5.



19-2-505. Repealed By Laws 1998, ch. 99, 5.

19-2-505. Repealed By Laws 1998, ch. 99, 5.



19-2-506. Repealed By Laws 1998, ch. 99, 5.

19-2-506. Repealed By Laws 1998, ch. 99, 5.






ARTICLE 6 - MILITARY COURTS; OFFENSES

19-2-601. Amended and renumbered as 19-12-101 by Laws 1998, ch. 99, 3.

19-2-601. Amended and renumbered as 19-12-101 by Laws 1998, ch. 99, 3.



19-2-602. Amended and renumbered as 19-12-104 by Laws 1998, ch. 99, 3.

19-2-602. Amended and renumbered as 19-12-104 by Laws 1998, ch. 99, 3.



19-2-603. Amended and renumbered as 19-12-105 by Laws 1998, ch. 99, 3.

19-2-603. Amended and renumbered as 19-12-105 by Laws 1998, ch. 99, 3.



19-2-604. Amended and renumbered as 19-12-106 by Laws 1998, ch. 99, 3.

19-2-604. Amended and renumbered as 19-12-106 by Laws 1998, ch. 99, 3.



19-2-605. Amended and renumbered as 19-12-107 by Laws 1998, ch. 99, 3.

19-2-605. Amended and renumbered as 19-12-107 by Laws 1998, ch. 99, 3.



19-2-606. Amended and renumbered as 19-12-108 by Laws 1998, ch. 99, 3.

19-2-606. Amended and renumbered as 19-12-108 by Laws 1998, ch. 99, 3.



19-2-607. Amended and renumbered as 19-12-110 by Laws 1998, ch. 99, 3.

19-2-607. Amended and renumbered as 19-12-110 by Laws 1998, ch. 99, 3.



19-2-608. Amended and renumbered as 19-12-109 by Laws 1998, ch. 99, 3.

19-2-608. Amended and renumbered as 19-12-109 by Laws 1998, ch. 99, 3.






ARTICLE 7 - FISCAL PROVISIONS

19-2-701. Repealed By Laws 1998, ch. 99, 5.

19-2-701. Repealed By Laws 1998, ch. 99, 5.



19-2-703. Amended and renumbered as 19-7-203 by Laws 1998, ch. 99, 3.

19-2-703. Amended and renumbered as 19-7-203 by Laws 1998, ch. 99, 3.

19-2-703. Renumbered by Laws 1998, ch. 99, 4.









CHAPTER 3 - Wyoming State Guard and Council of Defense

19-3-101. Amended and renumbered as 19-10-101 by Laws 1998, ch. 99, 3.

19-3-101. Amended and renumbered as 19-10-101 by Laws 1998, ch. 99, 3.



19-3-102. Renumbered as 19-10-102 by Laws 1998, ch. 99, 4.

19-3-102. Renumbered as 19-10-102 by Laws 1998, ch. 99, 4.



19-3-103. Renumbered as 19-10-103 by Laws 1998, ch. 99, 4.

19-3-103. Renumbered as 19-10-103 by Laws 1998, ch. 99, 4.



19-3-104. Amended and renumbered as 19-10-104 by Laws 1998, ch. 99, 3.

19-3-104. Amended and renumbered as 19-10-104 by Laws 1998, ch. 99, 3.



19-3-105. Renumbered as 19-10-105 by Laws 1998, ch. 99, 4.

19-3-105. Renumbered as 19-10-105 by Laws 1998, ch. 99, 4.



19-3-106. Amended and renumbered as 19-10-107 by Laws 1998, ch. 99, 3.

19-3-106. Amended and renumbered as 19-10-107 by Laws 1998, ch. 99, 3.



19-3-107. Amended and renumbered as 19-10-108 by Laws 1998, ch. 99, 3.

19-3-107. Amended and renumbered as 19-10-108 by Laws 1998, ch. 99, 3.



19-3-108. Amended and renumbered as 19-10-109 by Laws 1998, ch. 99, 3.

19-3-108. Amended and renumbered as 19-10-109 by Laws 1998, ch. 99, 3.



19-3-109. Amended and renumbered as 19-10-110 by Laws 1998, ch. 99, 3.

19-3-109. Amended and renumbered as 19-10-110 by Laws 1998, ch. 99, 3.



19-3-110. Renumbered as 19-10-111 by Laws 1998, ch. 99, 4.

19-3-110. Renumbered as 19-10-111 by Laws 1998, ch. 99, 4.






CHAPTER 4 - United States Military Reservations

19-4-101. Renumbered as 19-7-301 by Laws 1998, ch. 99, 4.

19-4-101. Renumbered as 19-7-301 by Laws 1998, ch. 99, 4.






CHAPTER 5 - Wyoming Disaster and Civil Defense Act

ARTICLE 1 - IN GENERAL

19-5-101. Amended and renumbered as 19-13-101 by Laws 1998, ch. 99, 3.

19-5-101. Amended and renumbered as 19-13-101 by Laws 1998, ch. 99, 3.



19-5-102. Amended and renumbered as 19-13-102 by Laws 1998, ch. 99, 3.

19-5-102. Amended and renumbered as 19-13-102 by Laws 1998, ch. 99, 3.



19-5-103. Amended and renumbered as 19-13-103 by Laws 1998, ch. 99, 3.

19-5-103. Amended and renumbered as 19-13-103 by Laws 1998, ch. 99, 3.



19-5-104. Amended and renumbered as 19-13-104 by Laws 1998, ch. 99, 3.

19-5-104. Amended and renumbered as 19-13-104 by Laws 1998, ch. 99, 3.



19-5-105. Amended and renumbered as 19-13-105 by Laws 1998, ch. 99, 3.

19-5-105. Amended and renumbered as 19-13-105 by Laws 1998, ch. 99, 3.



19-5-106. Amended and renumbered as 19-13-106 by Laws 1998, ch. 99, 3.

19-5-106. Amended and renumbered as 19-13-106 by Laws 1998, ch. 99, 3.



19-5-107. Amended and renumbered as 19-13-107 by Laws 1998, ch. 99, 3.

19-5-107. Amended and renumbered as 19-13-107 by Laws 1998, ch. 99, 3.



19-5-108. Amended and renumbered as 19-13-108 by Laws 1998, ch. 99, 3.

19-5-108. Amended and renumbered as 19-13-108 by Laws 1998, ch. 99, 3.



19-5-109. Amended and renumbered as 19-13-109 by Laws 1998, ch. 99, 3.

19-5-109. Amended and renumbered as 19-13-109 by Laws 1998, ch. 99, 3.



19-5-110. Amended and renumbered as 19-13-101 by Laws 1998, ch. 99, 3.

19-5-110. Amended and renumbered as 19-13-101 by Laws 1998, ch. 99, 3.



19-5-111. Amended and renumbered as 19-13-111 by Laws 1998, ch. 99, 3.

19-5-111. Amended and renumbered as 19-13-111 by Laws 1998, ch. 99, 3.



19-5-112. Amended and renumbered as 19-13-112 by Laws 1998, ch. 99, 3.

19-5-112. Amended and renumbered as 19-13-112 by Laws 1998, ch. 99, 3.



19-5-113. Amended and renumbered as 19-13-113 by Laws 1998, ch. 99, 3.

19-5-113. Amended and renumbered as 19-13-113 by Laws 1998, ch. 99, 3.



19-5-114. Amended and renumbered as 19-13-114 by Laws 1998, ch. 99, 3.

19-5-114. Amended and renumbered as 19-13-114 by Laws 1998, ch. 99, 3.



19-5-115. Amended and renumbered as 19-13-115 by Laws 1998, ch. 99, 3.

19-5-115. Amended and renumbered as 19-13-115 by Laws 1998, ch. 99, 3.



19-5-116. Amended and renumbered as 19-13-116 by Laws 1998, ch. 99, 3.

19-5-116. Amended and renumbered as 19-13-116 by Laws 1998, ch. 99, 3.






ARTICLE 2 - EMERGENCY SERVICES MUTUAL AID

19-5-201. Renumbered as 19-13-201 by Laws 1998, ch. 99, 4.

19-5-201. Renumbered as 19-13-201 by Laws 1998, ch. 99, 4.



19-5-202. Amended and renumbered as 19-13-202 by Laws 1998, ch. 99, 3.

19-5-202. Amended and renumbered as 19-13-202 by Laws 1998, ch. 99, 3.



19-5-203. Amended and renumbered as 19-13-203 by Laws 1998, ch. 99, 3.

19-5-203. Amended and renumbered as 19-13-203 by Laws 1998, ch. 99, 3.



19-5-204. Amended and renumbered as 19-13-204 by Laws 1998, ch. 99, 3.

19-5-204. Amended and renumbered as 19-13-204 by Laws 1998, ch. 99, 3.



19-5-205. Amended and renumbered as 19-13-205 by Laws 1998, ch. 99, 3.

19-5-205. Amended and renumbered as 19-13-205 by Laws 1998, ch. 99, 3.



19-5-206. Renumbered pursuant to 8-1-105 as 19-13-206.

19-5-206. Renumbered pursuant to 8-1-105 as 19-13-206.



19-5-207. Amended and renumbered as 19-13-207 by Laws 1998, ch. 99, 3.

19-5-207. Amended and renumbered as 19-13-207 by Laws 1998, ch. 99, 3.



19-5-208. Amended and renumbered as 19-13-208 by Laws 1998, ch. 99, 3.

19-5-208. Amended and renumbered as 19-13-208 by Laws 1998, ch. 99, 3.



19-5-209. Amended and renumbered as 19-13-209 by Laws 1998, ch. 99, 3.

19-5-209. Amended and renumbered as 19-13-209 by Laws 1998, ch. 99, 3.



19-5-210. Amended and renumbered as 19-13-210 by Laws 1998, ch. 99, 3.

19-5-210. Amended and renumbered as 19-13-210 by Laws 1998, ch. 99, 3.






ARTICLE 3 - SEARCH AND RESCUE OPERATIONS

19-5-301. Amended and renumbered as 19-13-301 by Laws 1998, ch. 99, 3.

19-5-301. Amended and renumbered as 19-13-301 by Laws 1998, ch. 99, 3.



19-5-302. Amended and renumbered as 19-13-302 by Laws 1998, ch. 99, 3.

19-5-302. Amended and renumbered as 19-13-302 by Laws 1998, ch. 99, 3.









CHAPTER 6 - Veterans

19-6-101. Amended and renumbered as 19-14-101 by Laws 1998, ch. 99, 3.

19-6-101. Amended and renumbered as 19-14-101 by Laws 1998, ch. 99, 3.



19-6-102. Renumbered as 19-14-102 by Laws 1998, ch. 99, 4.

19-6-102. Renumbered as 19-14-102 by Laws 1998, ch. 99, 4.



19-6-103. Renumbered as 19-14-103 by Laws 1998, ch. 99, 4.

19-6-103. Renumbered as 19-14-103 by Laws 1998, ch. 99, 4.



19-6-104. Renumbered as 19-14-104 by Laws 1998, ch. 99, 4.

19-6-104. Renumbered as 19-14-104 by Laws 1998, ch. 99, 4.



19-6-105. Amended and renumbered as 19-14-105 by Laws 1998, ch. 99, 3.

19-6-105. Amended and renumbered as 19-14-105 by Laws 1998, ch. 99, 3.



19-6-106. Renumbered as 19-14-106 by Laws 1998, ch. 99, 4.

19-6-106. Renumbered as 19-14-106 by Laws 1998, ch. 99, 4.



19-6-107. Amended and renumbered as 19-14-107 by Laws 1998, ch. 99, 3.

19-6-107. Amended and renumbered as 19-14-107 by Laws 1998, ch. 99, 3.



19-6-108. Amended and renumbered as 19-14-108 by Laws 1998, ch. 99, 3.

19-6-108. Amended and renumbered as 19-14-108 by Laws 1998, ch. 99, 3.






CHAPTER 7 - ADMINISTRATION

ARTICLE 1 - GENERAL PROVISIONS

19-7-101. Definitions.

19-7-101. Definitions.

(a) As used in this act:

(i) "Militia" means all the active and potential military forces of the state, whether organized or unorganized;

(ii) Whenever reference is made in the articles of the Uniform Code of Military Justice to "military service" or to the "armed forces" of the United States, the reference is deemed to include all "military service," including "active state service" and the "organized militia" of this state;

(iii) "Wyoming national guard" means the army national guard and the air national guard;

(iv) "Military department" means the adjutant general, the divisions of the army national guard, the air national guard and state military affairs;

(v) "Active state service" means service on behalf of the state wherever called upon in aid of civil authorities, under martial law, at encampments ordered by state authority or upon any other duty requiring the entire time of the organization or person, including state active duty and duty under title 32, United States Code, except when called or ordered into the federal service of the United States under title 10, United States Code;

(vi) Repealed by Laws 2003, Ch. 19, 2.

(vii) "Officer" means commissioned officers and warrant officers;

(viii) "State active duty" means service on behalf of the state under the command of the governor excluding service while in status under title 32, United States Code, or while in federal service under title 10 of the United States Code;

(ix) "Enlisted member" means a member at military pay grades E-1 through E-9, as defined by federal rule and regulation;

(x) "Membership" means an officer's or enlisted member's status when officially serving in the Wyoming national guard as a military member commencing with the date of initial appointment or enlistment, as applicable, extending through the date of discharge, and is not restricted or limited by service in any specified duty position;

(xi) "Discharge" or "separate" means to separate a member from the organization;

(xii) "This act" means title 19.



19-7-102. Creation and composition of military department.

19-7-102. Creation and composition of military department.

(a) The military department of the state of Wyoming shall consist of the adjutant general and the following three (3) divisions:

(i) Army national guard;

(ii) Air national guard; and

(iii) State military affairs.

(iv) Repealed by Laws 2003, Ch. 88, 2.



19-7-103. Adjutant general; appointment; rank; removal; duties and qualifications.

19-7-103. Adjutant general; appointment; rank; removal; duties and qualifications.

(a) The governor shall appoint a qualified adjutant general to be chief of staff. He shall have the rank the governor designates and may be removed by the governor as provided in W.S. 9-1-202. A prospective appointee shall possess the following qualifications:

(i) Have served as a field, staff or line officer in the United States army or air force, or national guard, or both, for at least ten (10) years;

(ii) Have been a member of the Wyoming national guard for at least four (4) years immediately preceding his appointment;

(iii) Have attained at least the rank of lieutenant colonel and be federally recognized in that rank at the time of his appointment; and

(iv) Be a resident of the state of Wyoming.

(b) The adjutant general of Wyoming shall have powers and duties and be paid a salary as follows:

(i) He is in control of the military department of Wyoming and subordinate only to the governor in matters pertaining thereto. He acts as the governor's designee with respect to personnel matters, including enlistments, promotions, demotions and discharges;

(ii) He shall issue and transmit all orders of the commander in chief and make returns and reports as the secretary of defense may direct;

(iii) He shall keep a record of all officers commissioned by the governor and all orders, rules and regulations prescribed by the secretary of defense and the several agencies of the department of defense for the national guard;

(iv) He shall audit all claims and accounts against the military department not otherwise provided by law and shall have charge and carefully preserve the colors, flags and military trophies of war belonging to the state which shall not be loaned or removed from their prescribed place of deposit except by order of the adjutant general;

(v) He shall furnish all organizations with the proper blanks, books and forms required and such military instruction books as may be prescribed;

(vi) He shall report to the governor on such matters as may be required by the governor as provided by W.S. 9-2-1014 and at such other times as the governor may require;

(vii) He shall make out reports and returns to the several agencies of the department of defense as may be required by law or regulations;

(viii) He may use the coat of arms of the state of Wyoming as his seal of office with the words: "State of Wyoming, Adjutant General's Office";

(ix) The annual compensation of the adjutant general shall be the base pay of a colonel, pay grade 0-6, the same as the armed forces of the United States, with longevity for appropriate years of military service, to be paid monthly out of the state treasury as the salaries of other state officers are paid;

(x) He may purchase for cash or upon contract or otherwise acquire lands within Wyoming for use by the national guard or for the use of other elements of the armed forces as an artillery and target range and training and maneuvering area. He may acquire lands for such purposes by eminent domain when the state board of land commissioners gives its written approval or consent;

(xi) He may accept gifts of land for the purposes provided by paragraph (x) of this subsection and may lease, or accept payment in kind as consideration for any lease, any of the acquired parcels of land or buildings during periods when the lands are not in use for military purposes. He may acquire and install on the land such permanent improvements, including fences, as may be necessary for the full utilization of the land for the military purposes herein declared;

(xii) He may dispose of lands, buildings or fixtures under the control of the department by sale, exchange or other transfer. He may execute deeds for such transfers in the name of the state. Money from such sale, exchange or transfer may be utilized for the acquisition of additional lands, buildings or fixtures within the same budget biennium. Any such sale, exchange or other transfer shall be conducted in accordance with the provisions of W.S. 36-9-101, 36-9-102 and 36-9-104 through 36-9-120, except these provisions of W.S. title 36, chapter 9 shall not apply when both the title to the land and to all buildings thereon is solely in the name of the department or any division of the department and the provisions of W.S. 9-2-1016(b)(viii) also shall not apply when both the title to the land and to all buildings thereon is solely in the name of the department or any division of the department. The sections of title 36 identified in this paragraph and W.S. 9-2-1016(b)(viii) also shall not apply when any such sale, exchange or other transfer is to another governmental entity, state agency or local government, as defined in W.S. 1-39-103, even if the title to the land and to all buildings thereon are not solely in the name of the department or a division thereof;

(xiii) If the armed forces of the United States order the destruction of the military service records of persons who have served in the armed forces, he is custodian of the military service records of all persons from Wyoming who have served or may serve in the future in the armed forces of the United States during time of war or national emergency, and of all persons who have served or may serve in the future in the Wyoming national guard, as may be delivered to him for safekeeping;

(xiv) He may secure and accept the assistance and cooperation of all other governmental agencies and individual citizens in securing a complete and accurate military service record of Wyoming service personnel. He shall carefully keep and preserve such records in accordance with the laws and practices applied to the preservation and safekeeping of official records. All such records are confidential in accordance with the usual procedures and customs prevailing in the military service;

(xv) He is the channel of military correspondence with the governor and shall have custody of all military records, correspondence and other military documents;

(xvi) He shall control all armories that are owned, erected, purchased, leased or provided by the state. He may acquire, in the name of the state of Wyoming, by purchase, donation or dedication any property which may be used for military purposes. For the control and management of armories described in this paragraph, he may establish armory boards whose personnel shall serve without pay. Subject to his direction, armory boards shall control, manage and supervise all activities in armories and may rent armories to persons or organizations not connected with the organized militia;

(xvii) He shall furnish to commanders of national guard units, blank forms, rolls, bonds and other returns required to be made by them. He shall explain the principles upon which returns shall be made, and may make such general regulation concerning the same as will best promote uniformity in their rendition;

(xviii) He shall keep the papers, volumes and records of the department in an office provided by the state;

(xix) He shall perform such other military duties as ordered by the governor;

(xx) He shall administer the Wyoming national guard educational assistance plan in accordance with W.S. 19-9-501 through 19-9-504;

(xxi) He may use federal procurement procedures when letting contracts concerning properties under the control of the adjutant general, subject to authorization as provided in W.S. 9-2-1016(b)(iv)(H);

(xxii) If the authority is specifically granted by the legislature in its biennial budget, he may hire a person to occupy a new or existing position of state employment within the military department when federal funds are received which reimburse the state of Wyoming for one hundred percent (100%) of the cost of the position. In the event that federal funding becomes unavailable to maintain one hundred percent (100%) reimbursement for a position filled pursuant to this paragraph, as determined by the United States property and fiscal officer for Wyoming, he shall eliminate the position. He shall report to the legislature through the general government appropriations process all positions that are created or eliminated pursuant to this paragraph.



19-7-104. Assistant adjutants general; deputy military administrator and fiscal officer.

19-7-104. Assistant adjutants general; deputy military administrator and fiscal officer.

(a) The adjutant general shall appoint an assistant adjutant general for the army national guard and an assistant adjutant general for the air national guard. Each assistant adjutant general shall serve in their respective duty positions at the pleasure of the adjutant general and may be removed from the position by the adjutant general as provided under W.S. 9-1-202(b)(i). Each assistant adjutant general shall hold the rank of brigadier general and shall possess the qualifications set forth in W.S. 19-7-103(a)(i) through (iii). No person shall continue to serve as an assistant adjutant general after failing to qualify before a federal recognition board for promotion to the grade of brigadier general.

(b) The adjutant general shall appoint a deputy military administrator for state military affairs, who shall serve in this position at the pleasure of the adjutant general and may be removed from this at-will position by the adjutant general under W.S. 9-1-202(b)(i). Under the direction of the adjutant general, the deputy military administrator shall prepare such reports, returns and requisitions as may be required and is accountable and responsible for all state military property and stores not in the possession of organizations. He shall receive and issue to all organizations on approved requisitions such property and equipment as may be required and authorized by appropriate state officials for the organizations. The annual compensation of the deputy military administrator shall be determined and fixed by the Wyoming personnel division. The duties of the deputy military administrator may be delegated to any officers of the Wyoming military department upon recommendation of the deputy military administrator and approval by the adjutant general.

(c) Repealed By Laws 2003, Ch. 88, 2.



19-7-105. Succession of office.

19-7-105. Succession of office.

(a) In the event of disability, death, absence or other condition which prevents execution of the duties of the adjutant general, and prior to an appointment of the governor to the contrary, the duties of the adjutant general shall be executed by the following officers:

(i) The senior assistant adjutant general for either army or air guard affairs, by date of rank;

(ii) The junior assistant adjutant general for either army or air guard affairs, by date of rank;

(iii) The deputy military administrator;

(iv) Repealed By Laws 2003, Ch. 88, 2.



19-7-106. Office of state judge advocate.

19-7-106. Office of state judge advocate.

(a) The adjutant general shall appoint a state judge advocate for the military department. The state judge advocate shall be an active member of the air or army national guard and shall serve as the legal counsel for the department. The state judge advocate may appoint such staff judge advocate officers as may be required and authorized by regulation.

(b) The state judge advocate shall be a member in good standing in the Wyoming state bar. All other staff judge advocate officers shall be members in good standing in a state bar. Each staff judge advocate officer shall be qualified as a judge advocate pursuant to the regulations of the staff judge advocate officer's respective United States army or air force component.

(c) The state judge advocate and staff judge advocate officers who have been admitted to the Wyoming state bar and are in good standing with the bar may be appointed by the Wyoming attorney general as special assistant attorneys general for the purpose of representing the Wyoming military department before the courts of the state and nation. Appointment shall not constitute a conflict of interest in the officer's nonmilitary practice of law as to any litigation in which another agency of the state is a party in interest. Judge advocate officers appointed special assistant attorneys general shall also be authorized to bring and prosecute, in the name of the state, criminal complaints against members of the Wyoming national guard relating to violations of the State Code of Military Justice, in any of the courts of this state.



19-7-107. Renumbered as 19-14-110 By Laws 2011, Ch. 27, 2.

19-7-107. Renumbered as 19-14-110 By Laws 2011, Ch. 27, 2.






ARTICLE 2 - FISCAL PROVISIONS

19-7-201. Disposition of property sale proceeds.

19-7-201. Disposition of property sale proceeds.

All funds received from sale of state-owned properties under the control of the adjutant general and not otherwise disposed of pursuant to W.S. 19-7-103(b)(xii) shall be deposited in the general fund.



19-7-202. Insurance for employees of military department; generally.

19-7-202. Insurance for employees of military department; generally.

(a) The adjutant general of Wyoming may provide prepaid plan or group insurance for life, health, accident or hospitalization for the employees of the military department of Wyoming and enter into agreements with prepaid hospital and medical care plans or insurance companies to provide the coverage.

(b) A prepaid plan or insurance shall be procured only from prepaid plans or insurance companies authorized to do business in this state.

(c) Upon a request in writing from any employee of the military department, the adjutant general may deduct from the wages of the employee the amount of the premium which the employee has agreed to pay for the insurance and pay or remit the same directly to the prepaid plan or insurance company issuing the group plan or insurance.



19-7-203. Printing and distribution.

19-7-203. Printing and distribution.

The governor shall from time to time cause such numbers of this act as may be deemed necessary to be printed and distributed to members of the military department.



19-7-204. Airports and highways for defense; cooperation with United States for construction.

19-7-204. Airports and highways for defense; cooperation with United States for construction.

(a) The state department of transportation may cooperate and contract with the government of the United States and other state agencies in the making of surveys, plans, specifications and estimates for, and in the construction, reconstruction and maintenance of, flight strips, airports, roads and bridges necessary to provide access to military and naval reservations, defense industries, defense-industry sites and sources of raw materials, shut off from general public use at military and naval reservations and defense-industry sites.

(b) In cooperating with the government of the United States and other state agencies the state department of transportation may use monies from the state highway fund for payment of the state's share of preliminary and construction engineering costs of flight strips, airports and roads.



19-7-205. Wyoming military department billeting operations fund; investment by state treasurer.

19-7-205. Wyoming military department billeting operations fund; investment by state treasurer.

(a) A fund is established which shall be known as the Wyoming military department billeting operations fund.

(b) Monies received from the operation of billeting activities shall be transmitted to the state treasurer for credit to the fund monthly and shall be invested by the state treasurer as authorized under W.S. 9-4-715(a), (d) and (e) in a manner designed to obtain the highest return possible consistent with preservation of the transmitted monies. Income and any interest earned from investment of the fund shall be monthly credited by the state treasurer to the fund and distributed in accordance with W.S. 19-7-206.



19-7-206. Wyoming military department billeting operations fund; uses of fund; administration; rulemaking.

19-7-206. Wyoming military department billeting operations fund; uses of fund; administration; rulemaking.

(a) Income and any interest earned from the billeting operations fund created by W.S. 19-7-205 shall be administered by the adjutant general.

(b) Income and any interest earned in the billeting operations fund shall be used only to operate day to day billeting activities at Camp Guernsey for the benefit of paying customers using chargeable quarters, including personnel, cleaning, laundry and amenity services.

(c) No minimum balance is required to be maintained in the fund. The fund may be drawn to a zero balance at any time using normal approval processes for the movement of monies.

(d) The adjutant general shall promulgate rules and regulations for the administration of the billeting operations fund created by W.S. 19-7-205.






ARTICLE 3 - UNITED STATES MILITARY RESERVATIONS

19-7-301. Jurisdiction of United States over certain military reservations.

19-7-301. Jurisdiction of United States over certain military reservations.

(a) Exclusive jurisdiction is ceded to the United States over all the territory owned by the United States within the limits of the United States military reservations known as Fort Francis E. Warren, Fort Washakie, Camp Sheridan, Camp Pilot Butte, and the United States powder depot at Cheyenne, together with such other lands in the state as are now or hereafter acquired or held by the United States for military purposes, either as additions to the posts above named or as new military posts or reservations, established for the common defense.

(b) There is hereby ceded to the United States of America the following described lands belonging to the state of Wyoming, to-wit: The west half (W1/2) of section sixteen (16) and the east half of the northeast quarter (E1/2NE1/4), and the northeast quarter of the southeast quarter (NE1/4SE1/4) of section seventeen (17), in township fifty-six (56) north of range eighty-four (84) west of the sixth principal meridian in the county of Sheridan, and state of Wyoming, the same to be used for public military purposes by the United States of America.

(c) There is hereby ceded to the United States of America the following described lands belonging to the state of Wyoming, to-wit: The east half (E1/2) of section sixteen (16) in township fifty-six (56) north of range eighty-four (84) west of the sixth principal meridian in the county of Sheridan and state of Wyoming, the same to be used for public military purposes by the United States of America.

(d) There is hereby ceded to the United States of America the following described lands belonging to the state of Wyoming, and situated in Sheridan county, to-wit: Commencing at a point four hundred twenty-eight (428) feet south of the one-half (1/2) section corner between sections ten (10) and fifteen (15) in township fifty-three (53) north of range eighty-three (83) west of sixth p.m.; thence east three hundred and thirty (330) feet; thence south one hundred (100) feet; thence west three hundred and thirty (330) feet; thence north one hundred (100) feet to the place of beginning; containing three-fourths (3/4) of one (1) acre, more or less; the same to be used as a site for the erection of a monument to the memory of the soldiers who fought in the Fort Phil Kearney massacre.

(e) There is hereby ceded to the United States of America the following described lands belonging to the state of Wyoming, to-wit: The northeast quarter (NE1/4) and northwest quarter southeast quarter (NW1/4SE1/4) of section eighteen (18) in township of fifty-six (56) north, of range eighty-four (84) west of the sixth principal meridian, in the county of Sheridan and state of Wyoming, the same to be used for public military purposes by the United States of America.

(f) Exclusive jurisdiction is ceded to the United States of America over and within the territory described by this section, saving, however, to this state:

(i) The right to serve civil and criminal process within the territory in suits or prosecutions for, or on account of rights acquired, obligations incurred, or crimes committed in this state, but outside of the cession;

(ii) The right to tax persons and corporations, their franchises and property in the territory herein ceded pursuant to subsections (a), (b), (c) and (e) of this section;

(iii) All rights appertaining to any irrigation ditch or ditches crossing the lands ceded pursuant to subsections (c) and (e) of this section.






ARTICLE 4 - MILITARY ASSISTANCE TRUST FUND

19-7-401. Wyoming military assistance trust fund; establishment of trust fund; corpus inviolate; investment by state treasurer.

19-7-401. Wyoming military assistance trust fund; establishment of trust fund; corpus inviolate; investment by state treasurer.

(a) A fund is established which shall be referred to as the Wyoming military assistance trust fund. The trust fund shall consist of those funds designated to the fund by law.

(b) The monies deposited into the trust fund established pursuant to this section are inviolate and constitute a permanent or perpetual trust fund. The monies shall be transmitted to the state treasurer for credit to the trust fund and shall be invested by the state treasurer as authorized under W.S. 9-4-715(a), (d) and (e) in a manner to obtain the highest return possible consistent with the preservation of the corpus. The interest earned from investment of the corpus of the trust fund shall be annually credited by the state treasurer not later than June 30 of each year into a separate account and distributed in accordance with W.S. 19-7-402.



19-7-402. Wyoming military assistance trust fund; uses of trust fund; administration; rulemaking.

19-7-402. Wyoming military assistance trust fund; uses of trust fund; administration; rulemaking.

(a) The investment income from the military assistance trust fund created by W.S. 19-7-401 shall be administered by the adjutant general only to alleviate financial hardships faced by:

(i) Any member of the Wyoming national guard or a reserve unit that is based in Wyoming who has been called to active duty or active state service;

(ii) Any Wyoming resident who is a member of a military reserve unit that is not based in Wyoming, if the member is called to active duty;

(iii) Any other Wyoming resident performing service in the uniformed services as defined in W.S. 19-11-103(a)(ix) for any branch of the military of the United States; and

(iv) Members of the immediate family of those personnel identified in paragraphs (i) through (iii) of this subsection. For purposes of this paragraph, "immediate family" means spouse and each child as defined by W.S. 2-1-301(a)(v) and, if they are dependents of the member of the military, the parents, grandparents, siblings, stepchildren and adult children of the member of the military.

(b) The interest income earned from the military assistance trust fund shall only be used as a last resort to assist eligible military personnel and families deal with financial hardship resulting from the military member's active duty status and shall not be used to supplant any other private or public funds to the extent such funds are available.

(c) The adjutant general shall promulgate rules and regulations to establish eligibility requirements for assistance under this section. In developing rules and regulations, the adjutant general shall consult with military support groups, including but not limited to the family assistance fund and family assistance centers.



19-7-403. Wyoming military assistance trust fund; annual report; confidentiality; assistance from the state treasurer.

19-7-403. Wyoming military assistance trust fund; annual report; confidentiality; assistance from the state treasurer.

(a) The adjutant general shall include within the department's biennial budget request submitted under W.S. 9-2-1013 a report specifying:

(i) The total amount of interest income earned from the military assistance trust fund during the immediately preceding two (2) state fiscal years;

(ii) The total amount of assistance provided from the interest income earned from the military assistance trust fund;

(iii) The amount of assistance provided from the interest income earned from the military assistance trust fund by branch of service, regular or reserve duty classification, amounts of individual assistance provided, the reasons that qualified a member of the military or his family for assistance and the balance remaining within the interest income account for future disbursements; and

(iv) The name, address, rank and rating, branch of service, deployment location and amounts of financial assistance provided to each eligible military member and to his family.

(b) The information provided pursuant to paragraphs (a)(i) through (iii) of this section shall be public records and available for inspection as provided by W.S. 16-4-201 et seq. The information provided pursuant to paragraph (a)(iv) of this section shall be confidential and shall be available for inspection only by the governor and the legislature. Names, addresses and deployment locations shall not be in any report available for public access. The governor and legislators with legal access to the report shall be required to hold names, addresses and deployment locations confidential.

(c) The adjutant general may request assistance from the state treasurer to prepare the annual report required by this section.









CHAPTER 8 - STATE MILITIA ARTICLE 1 GENERALLY

19-8-101. Organized and unorganized militia.

19-8-101. Organized and unorganized militia.

(a) The militia of the state is divided into the organized militia and the unorganized militia.

(b) The organized militia consists of the following:

(i) Such elements of the land and air forces of the national guard of the United States as are allocated to the state by the president, the secretary of defense or the secretary of the army or the air force and accepted by the state, hereinafter to be known as the Wyoming national guard; and

(ii) Wyoming state guard forces, when organized.

(c) The unorganized militia consists of all persons liable to serve in the militia but not commissioned or enlisted in the organized militia.



19-8-102. Composition of state militia; age limits; physical and mental qualifications.

19-8-102. Composition of state militia; age limits; physical and mental qualifications.

(a) Except as provided by subsection (b) of this section the militia of the state includes all qualified residents of the state between the ages of seventeen (17) and seventy (70) years, and any nonresident applicants as may be enrolled or commissioned therein, and in the case of the organized militia, who are within the age limits and possess the physical and mental qualifications prescribed by law or regulations for the reserve components of the armed forces of the United States.

(b) The following persons are exempt from militia service:

(i) Persons exempt from military service by the laws of the United States;

(ii) Regular or duly ordained ministers of religion, or duly elected church officials regularly conducting church services or recognized by their church as devoting the major portion of their time to the practice of religion;

(iii) Students preparing for the ministry in recognized theological or divinity schools; and

(iv) Persons who, by reason of religious belief, have scruples of conscience adverse to bearing arms.



19-8-103. Pursuit of insurrectionists.

19-8-103. Pursuit of insurrectionists.

(a) Any military forces of another state which are in fresh pursuit of insurrectionists, saboteurs or enemy groups may continue pursuit into this state until the military or police forces of this state have had reasonable opportunity to take up the pursuit and may arrest or capture such persons within this state while in fresh pursuit.

(b) Members of the Wyoming militia, upon orders of the officer in immediate command thereof, may continue in fresh pursuit of insurrectionists, saboteurs or enemy groups beyond the borders of this state into another state until the military or police forces of the other state have had a reasonable opportunity to take up the pursuit of such persons if the other state has authorized the pursuit by the forces of this state. Persons who are captured in another state by members of forces of this state shall be surrendered to the military or police forces of the state in which they are taken without undue delay.



19-8-104. Other organizations parading with arms prohibited; penalty.

19-8-104. Other organizations parading with arms prohibited; penalty.

(a) No group or assembly of persons other than the regularly organized national guard or the troops of the United States shall associate themselves together as a military company or organization, or parade in public with arms without license of the governor. No city or town shall raise or appropriate monies for arming, equipping, uniforming or in any way supporting, sustaining or providing drill rooms or armories for such group or assembly of persons.

(b) Any person violating subsection (a) of this section or who belongs to or parades with any unauthorized group or assembly of persons with arms shall be punished by a fine not exceeding one thousand dollars ($1,000.00), by imprisonment for a term not exceeding one (1) year, or both, for each offense.



19-8-105. Penalty for refusing to deliver military properties.

19-8-105. Penalty for refusing to deliver military properties.

Any person who purchases, retains or possesses without right, any military properties belonging to the state or United States government and refuses to deliver the property to any officer entitled to take possession thereof is guilty of a misdemeanor and shall be fined not more than seven hundred fifty dollars ($750.00), imprisoned in the county jail not more than six (6) months, or both.






CHAPTER 9 - WYOMING NATIONAL GUARD

ARTICLE 1 - GENERAL PROVISIONS

19-9-101. Creation and composition of military department; laws governing national guard.

19-9-101. Creation and composition of military department; laws governing national guard.

(a) The Wyoming national guard is governed by the laws of the state, orders of the governor, orders and regulations prescribed or promulgated by the adjutant general and by the applicable laws, regulations and customs covering the United States army and air force.

(b) The governor is commander in chief of all the military forces of the state except when the forces are called into the service of the United States.



19-9-102. Organization of national guard; duty of governor.

19-9-102. Organization of national guard; duty of governor.

(a) The Wyoming national guard consists of the following officers and staff in addition to or in combination with such elements of the army and air forces of the national guard of the United States as are allocated to the state by the president, the secretary of defense or the secretary of army or air, and accepted by the state:

(i) An adjutant general;

(ii) Two (2) assistant adjutants general appointed pursuant to W.S. 19-7-104(a);

(iii) One (1) staff officer, subordinate to the adjutant general, designated as the staff judge advocate whose powers and duties shall be provided by the laws of this state and as prescribed by the laws and regulations of the United States pertaining to similar staff positions in United States army and air commands;

(iv) Such other officers and enlisted members as may be designated by the governor in an honorary status or in a state status without regard to their allocation or qualification by the department of defense of the United States.

(b) The national guard shall be organized into separate divisions for army and air with an officer not over the grade of brigadier general at the head of each division who is subordinate to the adjutant general. Each division head shall be an assistant adjutant general who shall serve as the acting adjutant general, in order of rank, upon absence, incapacity or death of the adjutant general. The governor, by and with the advice of the adjutant general, shall make and publish such orders as necessary to conform the national guard of Wyoming in organization, armament and discipline to that prescribed for the regular army or air force of the United States, subject to general exceptions authorized by this act and by the laws of the United States. For this purpose, the governor may increase or decrease the number of officers, noncommissioned officers and personnel of any grade to the extent made necessary by changes authorized by department of defense orders or national guard regulations.



19-9-103. Manner of calling for duty.

19-9-103. Manner of calling for duty.

(a) Officers and enlisted personnel may be called for duty by any of the following means:

(i) By stating the substance of the order or by reading it to him in person or over the phone;

(ii) By radio or television communication;

(iii) By leaving a copy of the order with a person over the age of fourteen (14) years at his last known place of residence or business; or

(iv) By sending a copy of the order or the substance of the order by electronic means to him at his last known place of residence or business or by United States mail to his last known address.






ARTICLE 2 - DUTIES AND POWERS

19-9-201. Organization drill or training assemblies; pay and allowances generally.

19-9-201. Organization drill or training assemblies; pay and allowances generally.

There shall be organization drill or training assemblies when ordered by the adjutant general. While on duty under the authority of the United States department of defense, and in going to and returning therefrom, or for attendance at armory drill, members of the Wyoming national guard shall receive pay and allowances as allowed by the department of defense.



19-9-202. Annual field training generally.

19-9-202. Annual field training generally.

The commander in chief shall order an encampment of the national guard for annual field training as provided in department of defense orders or national guard regulations. At least one (1) month notice of the encampment shall be given each organization commander by his commanding officer.



19-9-203. Establishing bounds for annual field training and other missions; entry without leave; disorderly conduct; interrupting, molesting, insulting or obstructing officer or soldier; penalties.

19-9-203. Establishing bounds for annual field training and other missions; entry without leave; disorderly conduct; interrupting, molesting, insulting or obstructing officer or soldier; penalties.

(a) During an encampment for annual field training or when one (1) or more units of the national guard are engaged in a mission under lawful orders in an active state status, the commanding officer may fix certain bounds not including any public road within which no spectator may enter without leave. Whoever intrudes within such limits when forbidden to do so, or after entering with permission conducts himself in a disorderly manner, or resists a sentry or guard acting under orders to prevent the entry or to prevent disorderly conduct, may be arrested by the commanding officer or by his order and taken before a circuit court of the county. Upon conviction a person violating this subsection shall be fined not more than seven hundred fifty dollars ($750.00), confined in the county jail for up to six (6) months, or both.

(b) Any person who interrupts, molests, insults by abusive words or behavior, or obstructs any member of the national guard while on duty on active state service or for drills, parades or other military duty, is guilty of a misdemeanor and in addition to prosecution for the offense may be immediately put under guard by the officer in command until the duty is concluded. Any civilian so placed under guard will be placed into the custody of the local county sheriff without delay. Upon conviction the person so offending shall be fined not more than seven hundred fifty dollars ($750.00), confined in the county jail for up to six (6) months, or both.



19-9-204. Command of military force called into service.

19-9-204. Command of military force called into service.

(a) The command of any military force called into service shall devolve upon the senior officer of such force unless otherwise specifically ordered by the commander in chief.

(b) The national guard of the state may be ordered into the service of the United States by the president of the United States for any purpose for which he is authorized to use militia of the states by the constitution of the United States.



19-9-205. Status of national guard members upon discharge from federal service.

19-9-205. Status of national guard members upon discharge from federal service.

Members of the national guard of Wyoming ordered or called into federal service by the federal government, upon being discharged therefrom shall automatically resume their status in the national guard of Wyoming and continue to serve therein until the dates upon which their enlistments entered into prior to entry into federal service would have expired if uninterrupted.



19-9-206. Suppression of riots, invasions, insurrection.

19-9-206. Suppression of riots, invasions, insurrection.

The governor may order any commanding officer of any portion of the national guard within the limits of his jurisdiction to order his command to appear at a time and place designated to aid the civil authority to suppress violence and to support the law. The order of the governor shall designate the specific civil authority to whom the national guard units ordered to duty shall report, or in lieu of such designation, shall provide that the national guard units ordered to duty shall operate under the jurisdiction and control of the governor and adjutant general only. Orders from civil officers to any military commander shall specify only the work to be done or result to be attained, and shall not include the method to be employed. The military commander shall exercise his discretion and be the sole judge as to what means are necessary.



19-9-207. Suppressing tumult; preserving order, insuring public safety; expenses; creation of additional units; draft.

19-9-207. Suppressing tumult; preserving order, insuring public safety; expenses; creation of additional units; draft.

(a) The governor may order any designated person or commanding officer of any military unit to appear with or without his command at a time and place specified to:

(i) Aid in suppressing any tumult, riot, mob or invasion;

(ii) Assist in preserving order and insure the public safety in time of emergency when other civil agencies are unable to perform the function;

(iii) Insure public safety and assist in the protection of property or persons in times of fire, flood or other domestic catastrophe;

(iv) Perform such other duties as the commander in chief may require and which the militia or national guard may lawfully perform.

(b) Any expense incurred under this or any other provision of law shall be borne by the state from the general funds until other provisions are made. Upon the declaration of war, the breaking out of insurrection, or the imminence of either, the governor may activate the Wyoming state guard by creating such additional units as he deems necessary. He may proceed in such manner as regulations prescribe for the drafting into the organized militia of all such portions of the militia of the state as he deems necessary in any such emergency.



19-9-208. Right-of-way for troops.

19-9-208. Right-of-way for troops.

Troops or forces of the United States or the national guard of Wyoming parading or performing any duty according to law, have the right-of-way in any street or highway through which they may pass but carriage of the United States mails, legitimate functions of the police and operations of fire departments shall not be unnecessarily interfered with.



19-9-209. Service in state; active duty status outside of state; costs to state.

19-9-209. Service in state; active duty status outside of state; costs to state.

(a) The governor, upon the written request of the governor of any other state, may order any member or unit of the national guard into state active duty for the benefit of another state, for periods of time not to exceed ninety (90) days.

(b) Members ordered into state active duty pursuant to subsection (a) of this section shall:

(i) Receive the same pay and allowances as though their service is within this state; and

(ii) Repealed by Laws 2006, Chapter 59, 2.

(iii) Remain subject to recall by the governor of this state.

(c) All privileges and immunities from liability, exemptions from law, ordinances and rules and all pension, disability relief and workers compensation benefits that apply when performing functions within the territorial limits of the state apply to the same extent while engaged in the performance of any functions and duties extraterritorially.

(d) Except for assistance provided in accordance with the Emergency Management Assistance Compact, the service of members to the requesting state shall be at no cost to the state of Wyoming and all expenses incurred by the state of Wyoming shall be the responsibility of the requesting state. For assistance provided in accordance with the Emergency Management Assistance Compact, the allocation of expenses incurred by the state shall be determined by the governor of this state and the legal representatives of other party states as provided in W.S. 19-13-410 of that compact.



19-9-210. State active duty without pay.

19-9-210. State active duty without pay.

(a) Members of the Wyoming national guard may voluntarily request to be placed upon orders for state active duty, without pay, when assistance has been requested from an agency or political subdivision of this state or the federal government and such assistance has been approved by the adjutant general. Members shall receive from the requesting agency pay and allowances equal to the greater of their military pay or that of civilians employed by the requesting agency in the same or similar positions and reimbursement of uncompensated medical expenses as provided in W.S. 19-9-403(a).

(b) When serving on state active duty, without pay, members shall be deemed state employees for the purpose of being covered under the Wyoming Worker's Compensation Act and their state active duty shall be considered an extrahazardous occupation under W.S. 27-14-108.



19-9-211. The National Guard Mutual Assistance Counter-Drug Activities Compact.

19-9-211. The National Guard Mutual Assistance Counter-Drug Activities Compact.

The National Guard Mutual Assistance Counter-Drug Activities Compact as contained herein is hereby enacted into law and entered into on behalf of this state with any and all other states legally joining therein in a form substantially as follows:

The National Guard Mutual Assistance

Counter-Drug Activities Compact

ARTICLE I

Purpose

(a) The purposes of this compact are to:

(i) Provide for mutual assistance and support among the party states in the utilization of the national guard in drug interdiction, counter-drug and demand reduction activities;

(ii) Permit the national guard of this state to enter into mutual assistance and support agreements, on the basis of need, with one (1) or more law enforcement agencies operating within this state, for activities within this state, or with a national guard of one (1) or more other states, whether said activities are within or without this state in order to facilitate and coordinate efficient, cooperative enforcement efforts directed toward drug interdiction, counter-drug activities and demand reduction;

(iii) Permit the national guard of this state to act as a receiving and a responding state as defined within this compact and to insure the prompt and effective delivery of national guard personnel, assets and services to agencies or areas that are in need of increased support and presence;

(iv) Permit and encourage a high degree of flexibility in the deployment of national guard forces in the interest of efficiency;

(v) Maximize the effectiveness of the national guard in those situations which call for its utilization under this compact;

(vi) Provide protection for the rights of national guard personnel when performing duty in other states in counter-drug activities; and

(vii) Ensure uniformity of state laws in the area of national guard involvement in interstate counter-drug activities by incorporating said uniform laws within the compact.

ARTICLE II

Entry into Force and Withdrawals

(a) This compact shall enter into force when enacted into by any two (2) states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.

ARTICLE III

Mutual Assistance and Support

(a) As used in this article:

(i) "Drug interdiction and counter-drug activities" means the use of national guard personnel, while not in federal service, in any law enforcement support activities that are intended to reduce the supply or use of illegal drugs in the United States. These activities include, but are not limited to:

(A) Providing information obtained during either the normal course of military training or operations or during counter-drug activities, to federal, state or local law enforcement officials that may be relevant to a violation of any federal or state law within the jurisdiction of such officials;

(B) Making available any equipment, including associated supplies or spare parts, base facilities or research facilities of the national guard to any federal, state or local civilian law enforcement official for law enforcement purposes, in accordance with other applicable law or regulation;

(C) Providing available national guard personnel to train federal, state or local civilian law enforcement in the operation and maintenance of equipment, including equipment made available above, in accordance with other applicable law;

(D) Providing available national guard personnel to operate and maintain equipment provided to federal, state or local law enforcement officials pursuant to activities defined and referred to in this compact;

(E) Operation and maintenance of equipment and facilities of the national guard or other law enforcement agencies used for the purposes of drug interdiction and counter-drug activities;

(F) Providing available national guard personnel to operate equipment for the detection, monitoring and communication of the movement of air, land and sea traffic, to facilitate communications in connection with law enforcement programs, to provide transportation for civilian law enforcement personnel and to operate bases of operations for civilian-law enforcement personnel;

(G) Providing available national guard personnel, equipment and support for administrative, interpretive, analytic or other purposes;

(H) Providing available national guard personnel and equipment to aid federal, state and local officials and agencies otherwise involved in the prosecution or incarceration of individuals processed within the criminal justice system who have been arrested for criminal acts involving the use, distribution or transportation of controlled substances as defined in 21 U.S.C. 801 et seq. or other applicable law.

(ii) "Demand reduction" means providing available national guard personnel, equipment, support and coordination to federal, state, local and civic organizations, institutions and agencies for the purposes of the prevention of drug abuse and the reduction in the demand for illegal drugs;

(iii) "Law enforcement agency" means a lawfully established federal, state or local public agency that is responsible for the prevention and detection of crime and the enforcement of penal, traffic, regulatory, game, immigration, postal, customs or controlled substances laws;

(iv) "Mutual assistance and support agreement" or "agreement" means an agreement between the national guard of this state and one (1) or more law enforcement agencies or between the national guard of this state and the national guard of one (1) or more other states, consistent with the purposes of this compact;

(v) "Official" means the appointed, elected, designated or otherwise duly selected representative of an agency, institution or organization authorized to conduct those activities for which support is requested;

(vi) "Party state" refers to a state that has lawfully enacted this compact;

(vii) "Requesting state" means the state whose governor requested assistance in the area of counter-drug activities;

(viii) "Responding state" means the state furnishing assistance or requested to furnish assistance in the area of counter-drug activities; and

(ix) "State" means each of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a territory or possession of the United States.

(b) Upon the request of a governor of a party state for assistance in the area of drug interdiction, counter-drug and demand reduction activities, the governor of a responding state shall have authority under this compact to send without the borders of his or her state and place under the temporary operational control of the appropriate national guard or other military authorities of the requesting state, for the purposes of providing such requested assistance, all or any part of the national guard forces of his state as he may deem necessary, and the exercise of his discretion in this regard shall be conclusive.

(c) The governor of a party state may, within his discretion, withhold the national guard forces of his state from such use and recall any forces or part or member thereof previously deployed in a requesting state.

(d) The national guard of this state is hereby authorized to engage in counter-drug activities and demand reduction.

(e) The adjutant general of this state, in order to further the purposes of this compact, may enter into a mutual assistance and support agreement with one (1) or more law enforcement agencies of this state, including federal law enforcement agencies operating within this state, or with the national guard of one (1) or more other party states to provide personnel, assets and services in the area of counter-drug activities, and demand reduction provided that all parties to the agreement are not specifically prohibited by law to perform said activities.

(f) The agreement must set forth the powers, rights and obligations of the parties to the agreement, where applicable, as follows:

(i) Its duration;

(ii) The organization, composition and nature of any separate legal entity created thereby;

(iii) The purpose of the agreement;

(iv) The manner of financing the agreement and establishing and maintaining its budget;

(v) The method to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon partial or complete termination;

(vi) Provision for administering the agreement, which may include creation of a joint board responsible for such administration;

(vii) The manner of acquiring, holding and disposing of real and personal property used in this agreement, if necessary;

(viii) The minimum standards for national guard personnel implementing the provisions of this agreement;

(ix) The minimum insurance required of each party to the agreement;

(x) The chain of command or delegation of authority to be followed by national guard personnel acting under the provisions of the agreement;

(xi) The duties and authority that the national guard personnel of each party state may exercise; and

(xii) Any other necessary and proper matters.

(g) Agreements prepared under the provisions of this section are exempt from any general law pertaining to intergovernmental agreements.

(h) As a condition precedent to an agreement becoming effective under this section, the agreement shall be submitted to and receive the approval of the attorney general of Wyoming. The attorney general may delegate his approval authority to the appropriate attorney for the national guard subject to those conditions which he decides are appropriate. The delegation shall be in writing and be subject to the following:

(i) The attorney general, or his agent, shall approve an agreement submitted to him under this subsection unless he finds that it is not in proper form, does not meet the requirements set forth in this subsection or otherwise does not conform to the laws of Wyoming. If the attorney general disapproves an agreement, he shall provide a written explanation to the adjutant general of the national guard;

(ii) If the attorney general, or his agent, does not disapprove an agreement within thirty (30) days after its submission to him, it is considered approved by him.

(j) Whenever national guard forces of any party state are engaged in the performance of duties in the area of drug interdiction, counter-drug and demand reduction activities pursuant to orders, no member thereof shall be held personally liable for any acts or omissions which occur during the performance of their duty.

ARTICLE IV

Responsibilities

(a) Nothing in this compact shall be construed as a waiver of any benefits, privileges, immunities or rights otherwise provided for national guard personnel performing duty pursuant to title 32 of the United States Code nor shall anything in this compact be construed as a waiver of coverage provided for under the Federal Tort Claims Act. In the event that national guard personnel performing counter-drug activities do not receive rights, benefits, privileges and immunities otherwise provided for national guard personnel as stated above, the following provisions shall apply:

(i) Whenever national guard forces of any responding state are engaged in another state in carrying out the purposes of this compact, the members thereof so engaged shall have the same powers, duties, rights, privileges and immunities as members of national guard forces of the requesting state. The requesting state shall save and hold members of the national guard forces of responding states harmless from civil liability, except as otherwise provided herein, for acts or omissions which occur in the performance of their duty while engaged in carrying out the purposes of this compact, whether responding forces are serving the requesting state within the borders of the responding state or are attached to the requesting state for purposes of operational control;

(ii) Subject to the paragraphs (a)(iii), (iv) and (v) of this article, all liability that may arise under the laws of the requesting state or the responding state, on account of or in connection with a request for assistance or support shall be assumed and borne by the requesting state;

(iii) Any responding state rendering aid or assistance pursuant to this compact shall be reimbursed by the requesting state for any loss, damage to or expense incurred in the operation of any equipment answering a request for aid and for the cost of the materials, transportation and maintenance of national guard personnel and equipment incurred in connection with such request, provided that nothing contained herein shall prevent any responding state from assuming such loss, damage, expense or other cost;

(iv) Unless there is a written agreement to the contrary, each party shall provide in the same amounts and manner as if they were on duty within their state for pay and allowances of personnel of its national guard units while engaged without the state pursuant to this compact and while going to and returning from such duty pursuant to this compact;

(v) Each party state providing for the payment of compensation and death benefits to injured members and the representatives of deceased members of its national guard forces in case such members sustain injuries or are killed within their own state, shall provide for the payment of compensation and death benefits in the same manner and on the same terms in the event such members sustain injury or are killed while rendering assistance or support pursuant to this compact. Such benefits and compensation shall be deemed items of expense reimbursable pursuant to paragraph (a)(iii) of this article.

(b) Officers and enlisted personnel of the national guard performing duties subject to proper orders pursuant to this compact shall be subject to and governed by the provisions of their home state code of military justice whether they are performing duties within or without their home state. In the event that any national guard member commits, or is suspected of committing, a criminal offense while performing duties pursuant to this compact without his home state, he may be returned immediately to his home state and the home state shall be responsible for any disciplinary action. Nothing in this section shall abrogate the general criminal jurisdiction of the state in which the offense occurred.

ARTICLE V

Delegation

Nothing in this compact shall be construed to prevent the governor of a party state from delegating any of his responsibilities or authority respecting the national guard, provided that such delegation is otherwise in accordance with law. For purposes of this compact the governor shall not delegate the power to request assistance from another state.

ARTICLE VI

Limitations

(a) Nothing in this compact shall:

(i) Authorize or permit national guard units or personnel to be placed under the operational control of any person not having the national guard rank or status required by law for that command;

(ii) Deprive a properly convened court of jurisdiction over an offense or a defendant merely because of the fact that the national guard, while performing duties pursuant to this compact, was utilized in achieving an arrest or indictment; or

(iii) Authorize the national guard to engage in the personal apprehension, arrest and incarceration of any individual or the physical search and seizure of any person. The national guard may indirectly support any such law-enforcement activities by an otherwise appropriate law-enforcement agency. The national guard may, however, directly or indirectly engage in the legal search and seizure of any property when under the supervision of an otherwise appropriate law-enforcement agency.

ARTICLE VII

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of the United States or of any state or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or the circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining part states and in full force and effect as to the state affected as to all severable matters.



19-9-212. Governor's authority to order service under Title 32 of the United States Code.

19-9-212. Governor's authority to order service under Title 32 of the United States Code.

The governor may order any member of the national guard of Wyoming to duty under Title 32 of the United States Code, to respond to either natural or man made emergencies within Wyoming, to support national wildland fire response or to respond to requests originated in accordance with W.S. 19-9-209. This section is meant to clarify the governor's authority under Title 32 and is not intended to limit the governor's inherent authority as the commander in chief of the national guard.






ARTICLE 3 - OFFICERS AND ENLISTED PERSONNEL; GENERALLY

19-9-301. National guard officers generally.

19-9-301. National guard officers generally.

(a) All officers of the national guard of Wyoming shall be appointed by the governor of Wyoming as provided in national guard regulations except such officers as may be commissioned by the governor in an honorary status or in a state status without regard to their allocation or qualification by the department of defense of the United States.

(b) All officers appointed in the national guard of Wyoming except the adjutant general and assistant adjutants general shall hold their membership until they have reached seventy (70) years of age unless retired or discharged prior to that time. No officer possesses a property interest in any duty position. The adjutant general is the discharge authority for all officers except the adjutant general, for which the governor shall be that authority. Any officer may be discharged from the Wyoming national guard according to procedures established by orders and regulations prescribed or promulgated by the adjutant general or according to federal law and regulation. An officer discharged from the United States air force or army reserves or who has his federal recognition withdrawn shall also be discharged from the Wyoming national guard effective as of the date of discharge from the reserves or withdrawal of federal recognition.

(c) Initial appointments and promotions shall be made from the best qualified officers available for service in a unit or organization. The adjutant general shall for federal promotions and as required by federal regulation, submit recommendations personally or through a federal recognition board appointed by the adjutant general. For state promotion of officers, the adjutant general shall be the promotion authority.

(d) Repealed By Laws 2003, Ch. 19, 2.

(e) The moral character, capacity and general fitness for the service of any national guard officer may be determined at any time by an administrative board as provided by applicable law and regulations. Commissions of officers of the national guard may be vacated upon resignation or absence without leave for three (3) months upon the recommendation of an administrative board or pursuant to sentence of a courts-martial.

(f) The compensation of all officers when on duty by order of the governor shall be the same as paid to officers of like grade in the regular armed forces of the United States including longevity pay and allowances for federal and national guard service.

(g) Within ten (10) days of his appointment an officer shall take and subscribe the oath provided in national guard regulations and the oath provided by the Wyoming constitution for all state officers. The officer who administers the oaths shall certify the facts and transmit the oaths or affirmations properly sealed and attested to the adjutant general, who shall file the same. A commission signed by the governor and countersigned by the adjutant general under seal of the adjutant general's office shall then be issued to all officers qualified as provided for in national guard regulations, to take rank from date of original appointment. The rank of all officers now in the service or hereafter commissioned shall date from date of taking the oath of office.

(h) The resignation of officers shall be addressed to the governor and transmitted to the adjutant general through the regular military channels. All commanding officers before forwarding a resignation shall endorse thereon their approval or disapproval, together with all facts bearing on the case. An officer tendering his resignation shall not be considered out of the service until his resignation is accepted. Upon acceptance of the resignation of a commissioned officer, the adjutant general with the approval of the governor, shall issue termination orders.

(j) Repealed By Laws 2003, Ch. 19, 2.



19-9-302. Enlistments; oath; term; reenlistments and extensions; discharge.

19-9-302. Enlistments; oath; term; reenlistments and extensions; discharge.

(a) After the forming of an organization, recruits may be enlisted into the organization. They shall sign their names to an enlistment contract to be furnished by the adjutant general for that purpose and signing is legal enlistment. Every commissioned officer and every noncommissioned officer at military pay grade E-9 as defined by federal rule and regulation, may administer the oath required on enlistment.

(b) Every enlisted member shall serve for a term of years prescribed by department of defense orders or national guard regulations unless he is properly discharged.

(c) All reenlistments and extensions shall be for the term prescribed by department of defense orders or national guard regulations.

(d) Upon expiration of the service of any enlisted member or upon his discharge under United States department of defense or national guard regulation, the commanding officer of his organization shall prepare a discharge certificate as provided by federal or national guard regulation.

(e) The adjutant general is the discharge authority for all enlisted members. An enlisted member may be discharged from the Wyoming national guard according to regulations adopted by the adjutant general or by federal law and regulation.

(f) An enlisted member discharged from the United States air force or army reserves shall be discharged from the Wyoming national guard effective as of the date of discharge from the reserves.



19-9-303. Laws applicable to military procedure and subjects.

19-9-303. Laws applicable to military procedure and subjects.

On all military procedure and subjects arising in this state and not specifically covered by Wyoming law, the laws, regulations and orders of the department of defense shall apply unless specifically prohibited by published orders of the governor of Wyoming.



19-9-304. Uniforms and equipment.

19-9-304. Uniforms and equipment.

The uniform and equipment of all officers and enlisted personnel of the national guard of Wyoming shall be as prescribed for the national guard in department of defense orders or national guard regulations.






ARTICLE 4 - RIGHTS AND DUTIES OF OFFICERS AND ENLISTEDPERSONNEL

19-9-401. National Guard members granted certain exemptions.

19-9-401. National Guard members granted certain exemptions.

(a) Members of the Wyoming national guard are exempt from:

(i) Labor on the public highways;

(ii) Service as jurors;

(iii) Garnishment or attachment of monies accruing from performance of military duty under orders of the governor.

(b) Every commissioned officer, warrant officer and enlisted man while engaged in active state service has all powers and immunities of other peace officers.

(c) No member of the Wyoming national guard in active state service shall incur any personal liability, civil or criminal, by reason of acts committed in the performance of his necessary duties incident to service under orders of the governor or any lawful superior if the acts are not palpably illegal, excessively violent or malicious. If any civil action is brought against a member by reason of an act or acts committed in the performance of his necessary duties, he is entitled to legal counsel to assist in his defense at state expense. Legal counsel for such purposes may be chosen by the guardsman subject to approval by the Wyoming attorney general and legal fees incurred shall be approved by either:

(i) The Wyoming attorney general if the case does not result in litigation; or

(ii) By the district judge before whom the case is tried.

(d) Any member of the Wyoming national guard who possesses a license or credentials to practice a trade or profession in another jurisdiction, or who meets the requirements of the Wyoming national guard for the practice of any professional, mechanical, teaching, training or other skill, may perform that practice, skill, trade or profession without first being licensed or otherwise possessing credentials under any Wyoming licensure laws during those times that he is serving in the Wyoming national guard in a state active service status.



19-9-402. Malpractice liability for professionals serving with the Wyoming national guard.

19-9-402. Malpractice liability for professionals serving with the Wyoming national guard.

The state shall defend, hold harmless and indemnify any attorney or doctor of medicine serving as a member of the Wyoming national guard from any financial loss arising out of any claim, demand, suit or judgment in any court by reason of any alleged malpractice of the professional, if the professional was acting in the discharge of his duties at the time that the alleged malpractice was committed, regardless of the actual military status of the professional when the act is alleged to have occurred.



19-9-403. Pay and allowances of officers and enlisted men in active state service and state active duty; worker's compensation coverage for national guard members; no pension denied by reason of service.

19-9-403. Pay and allowances of officers and enlisted men in active state service and state active duty; worker's compensation coverage for national guard members; no pension denied by reason of service.

(a) Officers and enlisted men while in active state service shall receive the same pay and allowances as are paid for the same rank and grade for service in the armed forces of the United States. The adjutant general may pay or reimburse reasonable medical expenses incurred by an officer or enlisted man as a direct consequence of state active duty. Medical expenses paid or reasonably eligible for payment by any third party on behalf of the officer or enlisted man shall not be eligible for payment or reimbursement. The adjutant general shall determine, pursuant to rules and regulations adopted under this subsection, whether medical expenses incurred by an officer or enlisted man are the consequence of state active duty.

(b) Members of the Wyoming national guard while in state active duty by order or voluntarily at the request of the governor shall be deemed state employees for purpose of being covered under the Wyoming Worker's Compensation Act and their state active duty shall be considered as an extrahazardous occupation under W.S. 27-14-108.

(c) No member of the national guard shall be denied or deprived of any pension, bounty, gratuity or hospitalization to which he is now entitled under the laws of Wyoming because of service therein.

(d) The state shall pay the matriculation fees and tuition in any university, junior college or vocational training institution in Wyoming for the children and spouse of any member of the Wyoming national guard who dies or sustains a permanent total disability resulting from duty as a guardsman while on state active duty or any authorized training duty.






ARTICLE 5 - EDUCATIONAL ASSISTANCE

19-9-501. Educational assistance for national guard members; administration of plan.

19-9-501. Educational assistance for national guard members; administration of plan.

The Wyoming national guard educational assistance plan is established to provide assistance for qualified members of the Wyoming national guard who enroll in institutions of higher education in this state. The plan shall be administered by the adjutant general in accordance with the provisions of this article. The adjutant general shall promulgate rules for the administration, implementation and proper utilization of the plan.



19-9-502. Definitions.

19-9-502. Definitions.

(a) As used in this article:

(i) "Authorized courses" means:

(A) Credit courses which meet undergraduate or graduate degree requirements; and

(B) Credit courses which meet requirements for completion of vocational or technical training for a declared educational objective meeting requirements of rules promulgated pursuant to this article.

(ii) "Federal tuition assistance" means any payment made to or on behalf of a member by the federal government for educational assistance, excluding benefits paid pursuant to the Montgomery GI Bill;

(iii) "Member" means an active, in good standing, member of the Wyoming national guard;

(iv) "Montgomery GI Bill" means the federal Montgomery GI Bill Act of 1984, Public Law 98 525 and subsequent amendments thereto;

(v) "Plan" means the educational assistance plan established under this article;

(vi) "Wyoming institution of higher education" or "institution" means a public or private educational institution located within this state and approved for payment of Montgomery GI Bill benefits. "Institution" includes a public or private educational institution offering an accredited degree program in Wyoming through distance education under a partnership agreement with any branch of the United States armed forces;

(vii) "Wyoming public institutions of higher education" means the University of Wyoming and Wyoming community colleges.



19-9-503. Requirements for educational assistance; assistance payments.

19-9-503. Requirements for educational assistance; assistance payments.

(a) Subject to legislative appropriation and in accordance with the provisions of this article, the adjutant general or his designee, may authorize the payment of higher education tuition and mandatory fees for active members of the Wyoming national guard. To be eligible to participate in the plan members shall:

(i) Have completed basic military training or officer training unless waived by the adjutant general for good cause shown;

(ii) Meet the standards for satisfactory participation in the active Wyoming national guard at the beginning of and throughout the entire academic term for which assistance is received;

(iii) Be committed through an enlistment contract or other written agreement to membership in the active Wyoming national guard for not less than six (6) years, including initial enlistment and any previous contract or contracts;

(iv) Agree in writing to serve in the active Wyoming national guard for two (2) years after the last day of the last academic term for which assistance is received under the plan. This two (2) year period of service may be within the six (6) year commitment period required by paragraph (iii) of this subsection;

(v) Have declared an academic major or educational objective; and

(vi) Meet the academic standards specified in this paragraph and otherwise be in good standing as determined by the institution of higher education pursuant to a published policy. Any member receiving educational assistance under the plan who fails to earn a cumulative grade point average at least equivalent to 2.0 on a 4.0 scale shall be ineligible for educational assistance under the plan until the member attains that cumulative grade point average, unless the adjutant general for cause and pursuant to rule and regulation waives the grade point average requirement.

(b) Members meeting the requirements of subsection (a) of this section may receive educational assistance benefit payments as follows:

(i) For authorized courses at a Wyoming public institution of higher education, payment may be made for up to the full cost of tuition and mandatory fees;

(ii) For authorized courses at a Wyoming private institution of higher education, payment may be made for the lesser of the actual costs of tuition and mandatory fees or an amount equal to the average resident tuition and mandatory fee charges of all Wyoming public institutions of higher education for an undergraduate student enrolled for twelve (12) semester hours;

(iii) Eligible members who are not Wyoming residents may receive benefits as provided in paragraphs (i) and (ii) of this subsection, but the benefit payment shall not exceed the amount of tuition and mandatory fees which would have been charged if the member were a Wyoming resident;

(iv) Payment shall be made directly to the institution after the institution officially certifies that the member has registered;

(v) Payments under the plan together with any federal tuition assistance received by the member shall not exceed one hundred percent (100%) of the tuition and mandatory fees charged.



19-9-504. Restrictions; repayment of benefits.

19-9-504. Restrictions; repayment of benefits.

(a) Plan participation and benefit payments shall be subject to the following additional restrictions and qualifications:

(i) The plan may be used to complete only one (1) degree, certificate or other educational objective;

(ii) Participation shall be limited to the earlier of:

(A) A period of ten (10) years from the date of the participant's initial enrollment in the plan; or

(B) The participant's completion of his one (1) degree, certificate or other educational objective.

(iii) Any member receiving educational assistance under the plan who fails to maintain satisfactory participation in the active Wyoming national guard shall repay all educational assistance granted under the plan for that current academic term. The member shall be ineligible for educational assistance under the plan until the adjutant general has determined that the member meets the minimum requirements for satisfactory membership in the Wyoming national guard;

(iv) Any member who has received assistance under the plan and who fails to complete the initial six (6) year commitment required by W.S. 19-9-503(a)(iii) and maintain satisfactory participation in the active Wyoming national guard for the two (2) year period required by W.S. 19-9-503(a)(iv), shall repay all educational assistance received under the plan.

(b) The adjutant general may promulgate rules waiving repayment otherwise required under subsection (a) of this section for death, incapacity or other good cause shown. The adjutant general shall immediately transmit all repayments of benefits under the plan to the state treasurer for deposit in the state general fund.






ARTICLE 6 - OTHER ASSISTANCE

19-9-601. Wyoming national guard members group life insurance premium.

19-9-601. Wyoming national guard members group life insurance premium.

The Wyoming national guard members group life insurance premium assistance plan is established to reimburse qualified members of the Wyoming national guard for group life insurance premiums. The plan shall be administered by the adjutant general in accordance with the provisions of this article. The adjutant general shall promulgate rules for the administration, implementation and proper utilization of the plan.



19-9-602. Definitions.

19-9-602. Definitions.

(a) As used in this article:

(i) "Premium" means the cost of servicemembers group life insurance determined as provided in 38 U.S.C. 1969(a)(1) or the cost of state sponsored life insurance as determined by the insurers;

(ii) "Qualified member" means an active member in good standing of the Wyoming national guard;

(iii) "Servicemembers group life insurance" means that life insurance issued to a qualified member pursuant to 38 U.S.C., Chapter 19;

(iv) "State sponsored life insurance" means the group life insurance program pursuant to 37 U.S.C. 707.



19-9-603. Requirements for premium reimbursement.

19-9-603. Requirements for premium reimbursement.

(a) Subject to legislative appropriation and in accordance with the provisions of this article, the adjutant general or his designee, may authorize the reimbursement of premiums for qualified members who:

(i) Have completed basic military training or officer training unless waived by the adjutant general for good cause shown;

(ii) Meet the standards for satisfactory participation in the active Wyoming national guard at the beginning of and throughout the entire term for which premium is reimbursed;

(iii) Are committed through an enlistment contract or other written agreement to membership in the active Wyoming national guard for not less than six (6) years, including initial enlistment and any previous contract or contracts.

(b) A qualified member meeting the requirements of subsection (a) of this section may receive reimbursement for premiums paid by the member during the previous calendar year for servicemembers group life insurance or state sponsored life insurance, with a coverage amount of up to two hundred fifty thousand dollars ($250,000.00). Premiums for members of the qualified member's family and premiums paid or reimbursed by the United States shall not be reimbursed.

(c) Reimbursement of eligible premium paid during a calendar year shall be made annually no later than May 1 of the following year, based upon certified payroll disbursements from the federal payment authority.






ARTICLE 7 - NATIONAL GUARD YOUTH CHALLENGE PROGRAM

19-9-701. National guard youth challenge program; administration of program.

19-9-701. National guard youth challenge program; administration of program.

(a) The national guard youth challenge program is created to provide resources to create opportunities and alternatives for youth at risk or who have dropped out of the public school system, ages sixteen (16) to eighteen (18) years, to attain a high school diploma or high school equivalency certification and to develop life skills.

(b) The national guard youth challenge program shall be administered by the Wyoming military department with the assistance of the department of education as necessary for the provision of educational programs addressing needs of the participating youth and for establishing necessary communications and cooperation with Wyoming school districts. Any student information obtained in accordance with W.S. 21-4-102(c) by the national guard youth challenge program shall be utilized for the sole purpose of recruitment for the national guard youth challenge program.

(c) The Wyoming military department may promulgate rules for the administration of the program.



19-9-702. Funding.

19-9-702. Funding.

To the extent available, for every sixty cents ($.60) of federal funds appropriated to the national guard youth challenge program, the department may expend funds appropriated by this state for this program in an amount not to exceed forty cents ($.40), or such other minimum amount as necessary to qualify for the appropriation of federal funds. The state may appropriate funding in excess of that necessary to qualify for federal funds and the department shall be authorized to expend such state funds only when all federal funds are exhausted. All monies appropriated for purposes of this article are continuously appropriated to the department and shall not lapse until the program is terminated as provided by W.S. 19-9-704.



19-9-703. Reporting.

19-9-703. Reporting.

(a) The department shall include a report within any biennial budget request submitted under W.S. 9-2-1013 in which the department seeks funding for the national guard youth challenge program. The report shall include the following information for each of the immediately preceding two (2) state fiscal years:

(i) Yearly enrollment in the national guard youth challenge program;

(ii) Number of youth remaining after the first two (2) weeks of the challenge program;

(iii) Yearly number of youth successfully completing the challenge program;

(iv) A detailed listing of budget expenditures for the challenge program; and

(v) A report on the status of program graduates to the extent available.



19-9-704. Sunset.

19-9-704. Sunset.

W.S. 19-9-701 through 19-9-703 are repealed effective June 30, 2017.






ARTICLE 8 - HEALTH CARE PROVIDER RETENTION PROGRAM

19-9-801. National guard health care provider retention program; administration of program.

19-9-801. National guard health care provider retention program; administration of program.

(a) The Wyoming national guard health care provider retention program is created to provide assistance to qualified health care providers actively serving in the Wyoming national guard for the reimbursement of medical malpractice insurance premiums.

(b) The program shall be administered by the adjutant general in accordance with the provisions of this article. The adjutant general shall promulgate rules for the administration of the program.



19-9-802. Definitions.

19-9-802. Definitions.

(a) As used in this article:

(i) "Program" means the national guard health care provider retention program; and

(ii) "Qualified health care provider" means an individual as defined in W.S. 27-14-102(a)(x), licensed pursuant to title 33, who is currently an officer in good standing in the Wyoming national guard or is currently fulfilling the requirements to become an officer in the Wyoming national guard.



19-9-803. Requirements for malpractice insurance premium reimbursements.

19-9-803. Requirements for malpractice insurance premium reimbursements.

(a) Subject to legislative appropriation and in accordance with the provisions of this article, the adjutant general or his designee may authorize a one (1) time reimbursement of medical, dental and optometric malpractice insurance premiums for qualified health care providers. The maximum malpractice insurance premium reimbursement under the program shall be:

(i) For a qualified health care provider who enters into a two (2) year service contract, fifty percent (50%) of the total cost of malpractice insurance premiums paid by the qualified health care provider during the most recent calendar year in the term of the initial service contract required under paragraph (b)(iii) of this section, not to exceed fifteen thousand dollars ($15,000.00), which shall be paid directly to the malpractice insurer and applied toward the health care provider's malpractice insurance at the execution of the service contract;

(ii) For a qualified health care provider who enters into a four (4) year service contract, one hundred percent (100%) of the total cost of malpractice insurance premiums paid by the qualified health care provider during the most recent calendar year in the term of the initial service contract required under paragraph (b)(iii) of this section, not to exceed thirty thousand dollars ($30,000.00), which shall be paid directly to the malpractice insurer and applied toward the health care provider's malpractice insurance at the execution of the service contract.

(b) To be eligible to participate in the program the qualified health care provider shall:

(i) Be a resident of the state of Wyoming;

(ii) Be a qualified health care provider as defined in W.S. 19-9-802(a)(ii); and

(iii) Sign a new service contract after July 1, 2009 in which the qualified health care provider agrees to serve in the Wyoming national guard as a health care provider for the time period specified in paragraph (a)(i) or (ii) of this section after first receiving reimbursement benefits under the program.

(c) Any individual receiving benefits under this section who fails to meet the requirements of this section or otherwise ceases to be a qualified health care provider as defined in W.S. 19-9-802(a)(ii) shall repay all medical malpractice insurance premium reimbursements received under the program.

(d) The adjutant general may promulgate rules waiving or suspending repayment otherwise required under subsection (c) of this section. The adjutant general shall immediately transmit all repayments of benefits under the plan to the state treasurer for deposit in the state general fund.



19-9-804. National guard health care provider retention fund; creation; source of funds.

19-9-804. National guard health care provider retention fund; creation; source of funds.

There is created the national guard health care provider retention account. The account shall be administered by the adjutant general and shall consist of monies appropriated or designated to the account by law. All monies in the account not immediately necessary for the purposes of this article, which amount is certified by the adjutant general to the state treasurer, shall be invested and any interest earned shall be credited to the account. All funds in the account are appropriated to the adjutant general to be used for the purposes authorized under this article. All monies in the account that are not expended, encumbered or obligated shall revert to the general fund in accordance with the provisions of W.S. 19-9-805 on June 30, 2017.



19-9-805. Sunset.

19-9-805. Sunset.

W.S. 19-9-801 through 19-9-804 are repealed effective June 30, 2017.









CHAPTER 10 - WYOMING STATE GUARD

ARTICLE 1 - WYOMING STATE GUARD AND COUNCIL OF DEFENSE

19-10-101. Organization by governor; appointment of council; removal; control.

19-10-101. Organization by governor; appointment of council; removal; control.

(a) If the national guard of Wyoming is ordered into the service of the United States, the governor may organize and maintain within this state during that period, under such regulations as the secretary of defense may prescribe, such military forces as may be authorized by the secretary of defense or as the governor deems necessary for the defense of the state. The forces shall be known as the Wyoming state guard. Insofar as practicable, the existing laws, rules and regulations governing the national guard shall be applied to the control of the Wyoming state guard. The force shall be of such strength as directed by the secretary of defense, with such expansion in the future as may be authorized. The Wyoming state guard shall be armed, trained and equipped in such manner as may be prescribed by the secretary of defense or the governor of Wyoming.

(b) For the purpose of coordinating desirable national defense activities, the governor shall appoint a Wyoming state council of defense. The council, subject to the approval of the governor, may organize necessary subordinate branches and establish rules and regulations for the operation of the council and subordinate branches, and assist in all matters pertaining to the Wyoming state guard and other state or national defense activities not otherwise covered by law. Appointment to the council of defense is not limited by any requirements as to prior military or naval service. The governor may remove any member as provided in W.S. 9-1-202.

(c) The adjutant general of Wyoming shall be in control of the Wyoming state guard, subordinate only to the governor in matters pertaining thereto. He is further charged with the responsibility of coordinating all other defense activities as are provided by W.S. 19-8-103 and 19-10-101 through 19-10-108.



19-10-102. Pay and allowances.

19-10-102. Pay and allowances.

Members of the Wyoming state guard, when serving under orders of the governor of Wyoming, shall receive out of the general fund of Wyoming not otherwise appropriated the same pay and allowances authorized for personnel of equal rank in the national guard.



19-10-103. Requisition of arms and supplies.

19-10-103. Requisition of arms and supplies.

The governor may requisition or purchase from the department of defense or other sources such arms, equipment and supplies as are necessary to equip the Wyoming state guard and may make available to such forces the facilities and equipment of state armories and other state premises and property as are available and necessary.



19-10-104. Guard not required to serve outside state; exceptions.

19-10-104. Guard not required to serve outside state; exceptions.

(a) The Wyoming state guard is not required to serve outside the boundaries of this state except:

(i) Upon request of the governor of another state, the governor of this state may order any portion of the force to assist the military or police forces of the other state which are actually engaged in the defense of the other state. The forces may be recalled at the discretion of the governor of Wyoming;

(ii) As provided by W.S. 19-8-103(b); or

(iii) As ordered by the governor of this state in accordance with the provisions of the Emergency Management Assistance Compact.

(b) No provision relative to the Wyoming state guard shall be construed as authorizing those forces, or any part thereof, to be called, ordered or in any way drafted into the military service of the United States, but no person is exempt from military service under the laws of the United States by reason of enlistment or commission in the Wyoming state guard.



19-10-105. Oath; term of enlistment; eligibility; appointment of officers; removal; employees of state or political subdivisions.

19-10-105. Oath; term of enlistment; eligibility; appointment of officers; removal; employees of state or political subdivisions.

(a) The oath to be taken by members of the Wyoming state guard, shall be substantially the same as that prescribed for members of the Wyoming national guard, substituting the words "Wyoming state guard" where necessary.

(b) No person may be enlisted or reenlisted in such service for more than two (2) years.

(c) All qualified residents of Wyoming, and any nonresident who is accepted into the service, between seventeen (17) and seventy (70) years of age and of good moral character are eligible for membership in the Wyoming state guard.

(d) The officers of the Wyoming state guard shall be appointed and commissioned by the governor under such regulations as he may prescribe and may be removed by the governor as provided in W.S. 9-1-202.

(e) No member of the Wyoming state guard who is an officer or employee of the state of Wyoming, or a county, city, town, school district or other political subdivision thereof shall suffer any loss of pay, vacation privilege, seniority or efficiency rating because of serving in the state guard under orders of the governor.



19-10-106. Application of Military Service Relief Act.

19-10-106. Application of Military Service Relief Act.

The Military Service Relief Act, W.S. 19-11-101 through 19-11-124, shall apply to members of the Wyoming state guard.



19-10-107. Worker's compensation.

19-10-107. Worker's compensation.

In the event of disability or death resulting from an injury while in state active duty under orders of the governor, members of the Wyoming state guard are entitled to the same benefits provided for employees under the provisions of the Wyoming Worker's Compensation Act. Benefits shall be paid out of the general fund of Wyoming upon certification by the state council of defense.



19-10-108. Courts-martial jurisdiction; exemption from liability for civil or criminal acts; exception.

19-10-108. Courts-martial jurisdiction; exemption from liability for civil or criminal acts; exception.

(a) Whenever the Wyoming state guard, or any part thereof, is serving under orders of the governor, the provisions of this act relating to military courts and justice shall apply and are in full force and effect with respect to the Wyoming state guard.

(b) The members of the Wyoming state guard shall be afforded the same immunities from civil liability afforded the Wyoming national guard pursuant to W.S. 19-9-401(c).



19-10-109. Disposal of state-owned uniforms and equipment; presentation of uniforms to former members.

19-10-109. Disposal of state-owned uniforms and equipment; presentation of uniforms to former members.

The adjutant general of Wyoming may present to former members of the Wyoming state guard as partial compensation for their services, to be retained by the former members as their own personal property without cost or charge, such state-owned items of uniform as designated by the adjutant general.



19-10-110. Disposal of state-owned uniforms and equipment; public or private sale.

19-10-110. Disposal of state-owned uniforms and equipment; public or private sale.

The adjutant general of Wyoming may sell at public or private sale all state-owned equipment, supplies and items of uniform, or any uniforms not claimed by members of the Wyoming state guard within six (6) months or until all state guard members entitled to the uniforms have received the uniforms, as were acquired for the use and convenience of the Wyoming state guard. The equipment, supplies, and items of uniform not sold or disposed of, shall be retained for the use and convenience of the military department of Wyoming.



19-10-111. Disposal of state-owned uniforms and equipment; disposition of proceeds of sale.

19-10-111. Disposal of state-owned uniforms and equipment; disposition of proceeds of sale.

All proceeds from the sale or sales of state guard equipment, supplies and items of uniform or money from any source shall be deposited with the state treasurer to be credited to the general fund.



19-10-112. Honorary promotion upon retirement.

19-10-112. Honorary promotion upon retirement.

(a) Members of the Wyoming state guard may be promoted by the governor or the adjutant general to the next higher grade on the occasion of their retirement from service under the following conditions:

(i) The member has honorably served either a total of at least twenty (20) years in the federal military or the Wyoming state guard combined, provided that no period less than ten (10) years in the Wyoming state guard shall be credited toward these requirements; and

(ii) The honorary promotion is requested by the member or the member's commander.

(b) A promotion under this section is only honorary and has no impact on the retirement pay or other monetary benefits of those promoted under this section.









CHAPTER 11 - MILITARY SERVICE MEMBER PROTECTIONS

ARTICLE 1 - MILITARY SERVICE RELIEF ACT

19-11-101. Title.

19-11-101. Title.

As used in this article, "this article" means W.S. 19-11-101 through 19-11-124.



19-11-102. Purpose.

19-11-102. Purpose.

(a) In order to provide for, strengthen and expedite the national security under conditions which threaten the peace and security of the United States and to enable those citizens of this state who perform service in the uniformed services to more successfully devote their entire energy to the needs of the nation and state, provision is hereby made to provide reemployment rights and other benefits for persons who perform service in the uniformed services of the United States. It is herein declared to be the policy of the state of Wyoming that its citizens who serve their country and state and who leave their employment, homes and education shall not be penalized nor economically disadvantaged because of such service.

(b) The provisions of this article shall be liberally construed for the benefit of those called to serve in the federal service of the United States or in active state service. The purpose of this article is to prevent members from being disadvantaged and to prohibit discrimination against persons because of their uniformed service when they return to civilian life. It is the sense of the legislature that the state of Wyoming should be a model employer in carrying out the provisions of this article.

(c) The provisions of this article are intended to be supplemental to any rights that persons called to military service have under any applicable federal statutes, including the Servicemembers Civil Relief Act, Public Law 108-189, the Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. 4301 et seq., and under any other applicable laws of this state.

(d) Nothing in this article shall supersede, nullify or diminish any federal or state law, including any local law or ordinance, contract, agreement, policy, plan, practice or other matter that establishes a right or benefit that is more beneficial to, or is in addition to a right or benefit provided for such person in this article.

(e) This article supersedes any local law or ordinance, contract, agreement, policy, plan, practice or other matter that reduces, limits or eliminates in any manner any right or benefit provided by this article, including the establishment of additional prerequisites to the exercise of any such right or the receipt of any such benefit.



19-11-103. Definitions.

19-11-103. Definitions.

(a) As used in this article, unless the context clearly requires otherwise:

(i) "Appointed official" means a person holding an appointed position or office with any department, board, commission or agency of the state, or of any political subdivision or municipal corporation, when the office or position is established by the constitution or laws of this state;

(ii) "Benefit, benefit of employment, rights and benefits" means any advantage, profit, privilege, gain, status, account or interest other than wages or salary for work performed that accompanies by reason of an employment contract or agreement or an employer policy, plan or practice and includes rights and benefits under a pension plan, a health plan, an employee stock ownership plan, insurance coverage and awards, bonuses, severance pay, supplemental unemployment benefits, vacations and the opportunity to select work hours or location of employment;

(iii) "Compensation" means normal or regular base pay, but does not include overtime, per diem, differential pay or any other allowance for other expense, and for firemen, policemen and deputy sheriffs shall also include supplemental pay;

(iv) "Elected official" means a person holding an office in a governmental entity of the state or any of its political subdivisions which is filled by the vote of the appropriate electorate;

(v) "Employee" means any person employed by any private or public employer, including an elected or appointed official;

(vi) "Employment" means a position as an employee with any private or public employer, including commencement of employment, by any actions in furtherance of employment, once an offer has been extended by an employer and accepted by an employee. Service in the military service greater than thirty (30) days shall not be considered secondary employment;

(vii) "Public retirement system" means any public retirement or pension system, fund or plan maintained primarily for officers and employees of the state of Wyoming or of any political subdivision thereof, or any district, board, commission or other agency of either, or of any other such public entity;

(viii) "Reasonable efforts", in the case of actions required of an employer under this article, means actions, including training provided by an employer, that do not place an undue hardship on the employer;

(ix) "Service in the uniformed services" means the performance of duty on a voluntary or involuntary basis in a uniformed service under competent authority and includes active duty, active duty for training, initial active duty for training, inactive duty training, full-time national guard duty, a period for which a person is absent from a position of employment for the purpose of an examination to determine the fitness of the person to perform any such duty and active state service by members of the national guard who are activated pursuant to a call of the governor as provided for by law;

(x) "Undue hardship", in the case of actions taken by an employer, requires consideration of the following factors:

(A) Actions requiring significant difficulty or expense, when considered in light of the nature and cost of the actions needed under this article;

(B) The overall financial resources of the facility or facilities involved in the provision of the action;

(C) The number of persons employed at such facility;

(D) The effect on expenses and resources or the impact otherwise of such action upon the operation of the facility;

(E) The overall financial resources of the employer;

(F) The overall size of the business of an employer with respect to the number of its employees;

(G) The number, type and location of its facilities;

(H) The type of operation or operations of the employer, including the composition, structure and functions of the work force of such employer; and

(J) The geographic separateness, administrative or fiscal relationship of the facility or facilities in question to the employer.

(xi) "Uniformed services" means the armed forces, the army national guard and the air national guard, the commissioned corps of the public health service and any other category of persons designated by the president in time of war or emergency;

(xii) "This act" means W.S. 19-11-101 through 19-11-124.



19-11-104. Discrimination prohibited.

19-11-104. Discrimination prohibited.

(a) A person who is a member of, applies to be a member of, performs, has performed, applies to perform or has an obligation to perform service in an uniformed service shall not be denied initial employment, reemployment, retention in employment, promotion or any benefit of employment by an employer on the basis of that membership, application for membership, performance of service application for service or obligation.

(b) An employer shall be considered to have denied a person initial employment, reemployment, retention in employment, promotion or a benefit of employment in violation of this section if the person's membership, application for membership, service, application for service or obligation for service in the uniformed services is a motivating factor in the employer's action, unless the employer can prove that the action would have been taken in the absence of such membership, application for membership, performance of service, application for service or obligation.

(c) An employer may not discriminate in employment against or take an adverse employment action against any person because such person has taken an action to endorse a protection afforded any person under this act, has testified or otherwise made any statement in or in connection with any proceeding under this act, has assisted or otherwise participated in an investigation under this act or has exercised a right provided for in this act. The prohibition provided for in this subsection shall apply with respect to a person regardless of whether that person has performed service in the uniformed services and shall apply to any position of employment, including a position that is for a brief, nonrecurrent period and there is no reasonable expectation that such employment will continue indefinitely or for a significant period.



19-11-105. Awarding of costs and fees.

19-11-105. Awarding of costs and fees.

(a) In any administrative or court proceeding which is brought by or against an employer or prior employer in connection with a claim under W.S. 19-11-104 or 19-11-111, the prevailing member may be awarded a judgment or a settlement against an employer or prior employer for:

(i) Reasonable administrative costs incurred in connection with such administrative proceeding within the employer; and

(ii) Reasonable litigation costs incurred in connection with such administrative proceeding within the employer or prior employer.

(b) A judgment for reasonable litigation costs shall not be awarded under subsection (a) of this section in any court proceeding unless the court determines that the prevailing party has exhausted the administrative remedies available to such party within the employer or prior employer.

(c) An award under subsection (a) of this section shall be made only for reasonable litigation and administrative costs which are allocable to the employer or prior employer and not to any other party.

(d) No award for reasonable litigation and administrative costs may be made under subsection (a) of this section with respect to any portion of the administrative or court proceeding during which the prevailing party has unreasonably protracted such proceeding.

(e) For purposes of this section:

(i) "Administrative proceeding" means any administrative procedure or other action before the employer or former employer;

(ii) "Court proceedings" means any civil action brought in a court within the state of Wyoming;

(iii) "Position of the employer or former employer" means the position taken by the employer or former employer in an administrative or judicial proceeding;

(iv) "Prevailing party" means any current or former member of the Wyoming national guard in any proceeding to which subsection (a) of this section applies who establishes that the position of the employer or former employer in the proceeding was not substantially justified, and:

(A) Has substantially prevailed with respect to the action in controversy; or

(B) Has substantially prevailed with respect to the most significant issue or sets of issues presented.

(v) "Reasonable administrative costs" means any administrative fees or similar charges imposed by the employer or former employer and expenses, costs and fees described as reasonable litigation costs identified in paragraph (vi) of this subsection;

(vi) "Reasonable litigation costs" includes reasonable court costs and, based on prevailing market rates for the kind or quality of services furnished:

(A) The reasonable expenses of expert witnesses in connection with a court proceeding, except that no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the employer or prior employer if the employer or prior employer utilized expert witnesses;

(B) The reasonable cost of any study, analysis, report or project which is found by the court to be necessary for the preparation of the party's case; and

(C) Reasonable attorney's fees, except that such fees shall not be in excess of seventy-five dollars ($75.00) per hour unless the court determines that an increase in the cost of living or a special factor, such as limited availability of qualified attorneys for such proceeding, justifies a higher rate.

(f) An award for reasonable litigation costs shall be payable under this section in the same manner as such an award by a district court.

(g) For purposes of this section, in the case of multiple actions which could have been joined or consolidated, such actions shall be treated as one (1) court proceeding regardless of whether such joinder or consolidation actually occurs, unless the court in which such action is brought determines, in its discretion, that it would be inappropriate to treat such actions or cases as joined or consolidated.

(h) An order granting or denying, in whole or part, an award for reasonable litigation or administrative costs under subsection (a) of this section in a court proceeding may be incorporated as part of the decision or judgment in the court proceeding and shall be subject to appeal in the same manner as the decision or judgment. A decision granting or denying, in whole or in part, an award for reasonable administrative costs under subsection (a) of this section in an administrative proceeding by the employer or former employer shall be subject to appeal by bringing the cause of action to the district court.



19-11-106. Compensation.

19-11-106. Compensation.

(a) Any private or public employer in this state is hereby authorized to pay compensation to any employee who leaves employment to perform service in the uniformed services. If the employer elects to pay the compensation, it shall be paid on a uniform basis to all such employees of that employer.

(b) The payment of compensation subsequent to the employee's release from service in the uniformed services and upon reemployment with his former employer shall be governed by the provisions of this act.

(c) The payment of compensation and benefits to elected officials shall be paid in accordance with the provisions of Wyoming constitution and the laws of this state.



19-11-107. Leave status.

19-11-107. Leave status.

(a) Any employee who leaves employment in order to perform service in the uniformed services shall be treated as being on military leave of absence during the period of service in the uniformed services, provided that he applies for reemployment in accordance with this act.

(b) The employee, at his option, may use any amount or combination of his accrued annual leave, paid military leave, vacation or compensatory leave standing to his credit during the period of service in the uniformed services.

(c) The employee shall continue to accrue sick leave, annual leave, vacation leave or military leave on the same basis as he would have accrued such leave during the period of service in the uniformed services.

(d) No employer may deduct, from the compensation paid to an employee in service in the uniformed services, any cost of replacing the employee during said employee's service in the uniformed services.



19-11-108. Leave of absence for state, city or county officers and employees; training programs.

19-11-108. Leave of absence for state, city or county officers and employees; training programs.

(a) Any member of the Wyoming national guard or United States military forces reserve who is an officer or employee of this state or any political subdivision, municipal corporation or any public agency or entity of the state, including community colleges, shall be given a military leave of absence with pay at the regular salary or wage which the employee normally receives, not to exceed fifteen (15) calendar days in any one (1) calendar year to perform service in the uniformed services in addition to any other leave or vacation time to which the person is otherwise entitled.

(b) Subject to the conditions prescribed in paragraphs (c)(i) through (v) of this section, any officer or employee of the state or any political subdivision, municipal corporation or public agency of the state who has been employed for one (1) year and who is a member of the national guard or any other component of the military forces of the state, a member of the reserve forces of the United States or who is inducted into the military service of the United States, is entitled to leave of absence from his public office or employment without pay but without loss of seniority, status, efficiency rating, vacation, sick leave or other benefits while he is engaged in active military training or service ordered or authorized by proper authority pursuant to law exceeding fifteen (15) days in any calendar year. Such leave is in addition to any other military leave or vacation time to which the officer or employee may be entitled by law if the required military service is satisfactorily performed, which is presumed unless the contrary is established.

(c) Upon completion of service as provided by subsection (b) of this section, the officer or employee shall be reinstated to the public position held at the time of entry into service or a position of like seniority, status and pay, if available, upon the following conditions:

(i) The position has not been abolished or the term thereof, if limited, has not expired;

(ii) He is not physically or mentally disabled from performing the duties of the position;

(iii) He makes written application for reinstatement to the appointing authority within thirty (30) days following release from military service or within ninety (90) days after discharge from hospitalization or medical treatment which immediately follows the termination of, and results from, the service but not to exceed one (1) year and ninety (90) days after termination of service notwithstanding hospitalization or medical treatment;

(iv) He submits an honorable discharge or other release by proper authority indicating his military service was satisfactory; and

(v) The military service does not exceed five (5) years plus any period of additional service imposed by law.

(d) Upon reinstatement, the officer or employee has the same rights with respect to accrued and future seniority, status, efficiency rating, vacation, sick leave and other benefits as if he had been actually employed during the time of leave. During the absence, the state of Wyoming or a political subdivision shall discontinue its share of payments for social security, insurance of any type and state retirement unless the employee elects to contribute to the state retirement plan during his absence and the job or office remains open pending his return in which case the state of Wyoming or a political subdivision will likewise contribute its share. No officer or employee reinstated shall be removed or discharged within one (1) year thereafter except for cause, after notice and hearing, but this shall not operate to extend a term of service or office limited by law.

(e) This section shall be liberally construed in favor of the member of the Wyoming national guard or United States military forces who is an officer or employee of this state or any political subdivision, municipal corporation or any public agency of the state.



19-11-109. Life and health and accident insurance.

19-11-109. Life and health and accident insurance.

(a) The provisions of this section shall be applicable to any group life insurance, group insurance, family group, blanket and franchise health and accident insurance and health care services plan provided by any private or public employer in this state.

(b) Any employee shall have the right to maintain the insurance or plan coverage enumerated in subsection (a) of this section by furnishing his employer with sums equal to that which would have been deducted from his compensation for such coverage. Upon timely receipt of the employee's contributions required by the insurance policy or plan provisions, the employer shall provide the applicable insurer or health maintenance organization with those contributions plus an amount equal to what the employer would have contributed during the period of service in the uniformed services. The employee shall notify his employer of his election to continue insurance or plan coverage at the time he enters service in the uniformed services.

(c) Family members or dependent children of an employee who are covered by any insurance policy or plan enumerated in subsection (a) of this section who are subsequently called to service in the uniformed services shall continue to be considered family members or dependents under the provisions of the policy or plan without any lapse of coverage, provided that all required contributions are paid in accordance with the policy or plan provisions.

(d) Any employee who leaves employment to perform service in the uniformed services and who reapplies for coverage after release shall be reinstated, including all of his family members and dependents previously covered, with the group insurance program or medical and health care coverage without any clause or restriction because of a preexisting condition.

(e) This section shall not be construed to invalidate the provision of any life insurance policy excluding or restricting coverage in the event of death.

(f) This section shall not invalidate any legitimate exclusions to coverage of any policy or plan enumerated in subsection (a) of this section.



19-11-110. Worker's compensation benefits; supplementary earnings; voluntary suspension.

19-11-110. Worker's compensation benefits; supplementary earnings; voluntary suspension.

(a) Any employee receiving supplemental earnings benefits pursuant to the provisions of the Worker's Compensation Act who is called to service in the uniformed services, is found to be medically deployable militarily and is subsequently deployed, shall, at his option, be allowed to suspend any such benefit payments for which he would otherwise be eligible during his period of service in the uniformed services.

(b) The director of the office of workers' compensation of the department of workforce services shall, by rule, prescribe the method by which such employee may request the suspension of benefits.

(c) The employee shall be restored to the same benefits he would have received had he not been called to duty in the uniformed services, provided he makes an application to resume such benefits after his release from service in the uniformed services or release from hospitalization incidental to his service in the uniformed services.



19-11-111. Right of reinstatement to former employment.

19-11-111. Right of reinstatement to former employment.

(a) Any person who is absent from a position of employment by reason of service in the uniformed services shall be entitled to the reemployment rights and benefits and other employment benefits of this article within ten (10) days of application for reemployment if all of the following conditions are met:

(i) The person or the authorized officer of the uniformed service in which the service is performed has given advance written or verbal notice of service to the person's employer;

(ii) The cumulative length of the absence and of all previous absences from a position of employment with that employer by reason of service in the uniformed services does not exceed five (5) years;

(iii) Except as provided in subsection (f) of this section the person reports to, or submits an application for reemployment to, the employer in accordance with subsection (e) of this section;

(iv) If the person has been discharged from the uniformed services, the discharge was an honorable discharge or a discharge under honorable conditions.

(b) Notice is not required under subsection (a) of this section if the giving of the notice is precluded by military necessity or, under all of the relevant circumstances, the giving of the notice is otherwise impossible or unreasonable. A determination of military necessity for the purposes of this subsection shall be made pursuant to regulations prescribed by the uniformed services and shall not be subject to judicial review.

(c) Subsection (a) of this section shall apply to a person who is absent from a position of employment by reason of service in the uniformed services if the person's cumulative period of service in the uniformed services with respect to the employer relationship for which a person seeks reemployment does not exceed five (5) years, except that the period of service shall not include any service:

(i) That is required, beyond five (5) years, to complete an initial period of obligated service;

(ii) During which the person was unable to obtain orders releasing the person from a period of service in the uniformed services before the expiration of the five (5) year period and the inability was through no fault of the person;

(iii) Performed to fulfill additional training requirements determined to be necessary for professional development or for completion of skill training or retraining; or

(iv) Performed by a member of a uniformed service who has been:

(A) Ordered to or retained on active duty in time of war or national or state emergency;

(B) Ordered to or retained on active duty other than for training under any provision of law during a war or during a national emergency declared by the president or the congress or emergency declared by the governor; or

(C) Ordered to active duty in support of a critical mission or requirement of the uniformed services.

(d) An employer is not required to reemploy a person under this section if the employer demonstrates that:

(i) The employer's circumstances have so changed as to make reemployment impossible or unreasonable;

(ii) The reemployment would impose an undue hardship on the employer; and

(iii) The employment from which the person leaves to serve in the uniformed services is for a brief, nonrecurrent period and there is no reasonable expectation that such employment will continue indefinitely or for a significant period.

(e) Subject to subsection (f) of this section, a person referred to in subsection (a) of this section shall, upon the completion of a period of service in the uniformed services, notify the employer referred to in subsection (a) of this section of the person's intent to return to a position of employment with the employer as follows:

(i) In the case of a person whose period of service in the uniformed services was less than thirty-one (31) days, by reporting to the employer in the following manner:

(A) Not later than the beginning of the first full regularly scheduled work period on the first full calendar day following the completion of the period of service and the expiration of eight (8) hours after a period allowing for the safe transportation of the person from the place of that service to the person's residence;

(B) As soon as possible after the expiration of the eight (8) hour period referred to in subparagraph (A) of this paragraph, if reporting within that period is impossible or unreasonable through no fault of the person.

(ii) In the case of a person who is absent from a position of employment for a period of any length for the purposes of an examination to determine the person's fitness to perform service in the uniformed services, by reporting in the manner and time referred to in paragraph (i) of this subsection;

(iii) In the case of a person whose period of service in the uniformed services was for more than thirty (30) days but less than one hundred eighty-one (181) days, by submitting an application for reemployment with the employer not later than fourteen (14) days after the completion of the period of service or if submitting such application within such period is impossible or unreasonable through no fault of the person, the next first full calendar day when submission of such application becomes possible; or

(iv) In the case of a person whose period of service in the uniformed services was for more than one hundred eighty-one (181) days, by submitting an application for reemployment with the employer not later than ninety (90) days after the completion of the period of service.

(f) A person who is hospitalized for, or convalescing from, an illness or injury incurred in, or aggravated during, the performance of service in the uniformed service, shall, at the end of the period that is necessary for the person to recover from such illness or injury, report to the person's employer, in the case of a person described in paragraphs (e)(i) and (ii) of this section or submit an application for reemployment with his employer, in the case of a person described in paragraphs (e)(iii) and (iv) of this section. Except as provided in paragraph (e)(ii) of this section, such period of recovery may not exceed two (2) years. The two (2) years shall be extended by the minimum time required to accommodate the circumstances beyond such person's control which makes reporting within the period specified in paragraph (e)(i) of this section impossible or unreasonable. A person who fails to report or apply for employment or reemployment within the appropriate period specified in subsections (e) and (f) of this section shall not automatically forfeit his entitlement to the rights and benefits referred to in subsection (a) of this section but shall be subject to the conduct, rules, established policy and general practices of the employer pertaining to explanations and discipline with respect to absence from scheduled work.

(g) A person who submits an application for reemployment in accordance with paragraph (e)(iii) or (iv) of this section shall provide, upon request by the person's employer, to the person's employer documentation to establish the following:

(i) The person's application is timely;

(ii) The person has not exceeded the service limitations set forth in paragraph (a)(ii) of this section, except as permitted under subsection (c) of this section; and

(iii) If the person has been discharged from the uniformed service, the discharge was an honorable discharge or a discharge under honorable conditions.

(h) Documentation of any matter referred to in subsection (g) of this section that satisfies regulations prescribed by the adjutant general shall satisfy the documentation requirements in subsection (g) of this section. Failure to provide documentation that satisfies regulations prescribed by the adjutant general shall not be a basis for denying reemployment in accordance with the provisions of this section if the failure occurs because the documentation does not exist or is not readily available at the time of the request of the employer. If, after reemployment, documentation becomes available that establishes that the person does not meet one (1) or more of the requirements referred to in paragraph (g)(i), (ii) or (iii) of this section, the employer of the person may terminate the employment of the person and the provision of any rights or benefits afforded the person under this section. An employer who reemploys a person absent from a position of employment for more than ninety (90) days may require that the person provide the employer with the documentation referred to in this subsection and subsection (g) of this section before beginning to treat the person as not having incurred a break in service for pension purposes. An employer may not delay or attempt to defeat a reemployment obligation by demanding documentation that does not then exist or is not then readily available.

(j) The right of a person to reemployment under this section shall not entitle such person to retention, preference or displacement rights over any person with a superior claim under the provisions of title 5, United States Code, relating to veterans and other preference eligibility.

(k) In any determination of a person's entitlement to protection under this section, the timing, frequency and duration of the person's training or service, or the nature of such training or service, including voluntary service, in the uniformed services, shall not be a basis for denying protection under this section if the service does not exceed the limitations set forth in subsection (c) of this section the notice requirements established in paragraph (a)(i) of this subsection and the notification requirements established in subsection (e) of this section are met.

(m) Any employee, who applies for reemployment in accordance with the provisions of this law, shall be entitled to complete any training program that was applicable to his former position of employment during his period of service in the uniformed services.

(n) Any employee who is restored to or employed in a position in accordance with the provisions of this section shall not be discharged from such position without cause within one (1) year after such restoration or reemployment.

(o) Notwithstanding any provision of law to the contrary, an employee shall be reinstated to his former position as a teacher immediately upon application and shall be entitled to receive that compensation which he would have received if he would have been employed on a nine (9) month basis and had prorated his salary over twelve (12) months. The employee shall be reinstated prior to the end of the twelve (12) months.

(p) A person who is reemployed under this section is entitled to the seniority and other rights and benefits determined by seniority that the person had on the date of the commencement of service in the uniformed services plus the additional seniority, rights and benefits that such person would have attained if the person had remained continuously employed.



19-11-112. Retirement credit.

19-11-112. Retirement credit.

(a) Any employee who completes his service in the uniformed services and applies for reemployment upon release from service in the uniformed services or discharge from hospitalization incidental to his service in uniformed service shall be entitled to receive creditable service for such period of service in the uniformed services toward vesting and computation of benefits in the retirement system, pension fund or employee benefit plan applicable to his employment, as provided for in this section.

(b) No employee shall receive more than a total of five (5) years of military service credit in the retirement system, pension fund or employee benefit plan applicable to his employment credited under this section.



19-11-113. Contributions, payment during military service.

19-11-113. Contributions, payment during military service.

Any employee may, at his option, pay the required employee contributions to the retirement system, pension fund or employee benefit plan applicable to his employment during his period of service in the uniformed services if the payment of contributions is permitted by the Internal Revenue Code. The employee shall timely furnish his employer with sums equal to that which would have been deducted from his compensation for retirement system coverage as required under the public retirement system or employee benefit plan. Upon receipt the employer shall remit the employee contributions to the applicable system or plan, including the employer contributions that would have been contributed on behalf of the employee. The employee shall notify his employer of his election to pay the required employee contributions to the applicable system or plan at the time he enters service in the uniformed services.



19-11-114. Employee pension benefit plans.

19-11-114. Employee pension benefit plans.

(a) Every private employer in this state who maintains a defined benefit plan as defined by 29 U.S.C. 1002(35) shall credit the employee with his period of service in the uniformed services towards retirement eligibility and vesting under the plan, including the computation of any retirement benefits due under the express terms of the plan, when the accrued benefits due under the plan are derived from employer contributions to the plan. If the defined benefit plan provides benefits derived from employer and employee contributions to the plan, the employee shall be credited with his period of service in the uniformed services towards retirement eligibility and vesting under the plan, including the computation of any retirement benefits due under the express terms of the plan, provided that the employer contributions and the mandatory contributions of the employee are made to the plan.

(b) If any private employer maintains an individual account plan or a defined contribution plan, as defined by 29 U.S.C. 1002(34), the employee shall be credited with his period of service in the uniformed services towards retirement eligibility under the express terms of the plan upon payment of the designated contributions to the plan and if such credit is permitted by the Internal Revenue Code.

(c) An employee may be required to pay the employee cost, if any, of any funded benefit continued pursuant to this section to the extent other employees on furlough or leave of absence are so required.



19-11-115. State retirement systems; payment of contributions; interest.

19-11-115. State retirement systems; payment of contributions; interest.

(a) Any employee who did not elect to make employee contributions pursuant to W.S. 19-11-113 to the state retirement system applicable to his employment during his period of service in the uniformed services shall be entitled to receive credit for his service in the uniformed services toward establishing retirement eligibility and for computation of benefits upon payment into the system in an amount equal to the employee contributions that would have been paid had the employee continued in employment and not been called to service in the uniformed services, together with interest thereon at the valuation interest rate of the system or plan in effect at the time payment is made. The contributions shall be based on the salary including any increases in compensation that the employee would have received had he remained in employment during the period of service in the uniformed services.

(b) Upon payment by the employee of the employee contributions and interest as provided in subsection (a) of this section the employer shall pay to the retirement system an amount equal to the employer contributions that the employer would have paid to the retirement system had the employee remained in service, together with interest thereon, at the valuation interest rate in effect at the time payment is made. The contributions shall be based on the salary the employee would have received during the period of service in the uniformed services, including any increases in compensation that the employee would have received had he remained in employment during the period of service in the uniformed services. The employer contributions and interest due to the system shall be paid within thirty (30) days after the employee has paid all of the contributions due to the system or fund.

(c) All employee contributions and interest due thereon made in payment for service in the uniformed services credit in accordance with subsection (a) of this section must be received by the system within five (5) years of his reemployment.

(d) Should the employee fail to make the required contributions within four (4) years, the credit shall only count toward determining eligibility for retirement benefits. Any unpaid actuarial cost to the retirement system shall be borne by the employers through reflection in the employer rate established by the state retirement system's actuarial committee.

(e) Notwithstanding any other requirements in W.S. 19-11-113 or 19-11-114 or this section relating to payment of retirement contributions to a public or private retirement system, employer and employee contributions for any public or private retirement or pension system plan, not to exceed five thousand dollars ($5,000.00) per person per year, may be paid by the Wyoming adjutant general, if the payment is permitted by the Internal Revenue Code, for any person whose primary occupation is that of a first responder and who is called or ordered into the federal service of the United States under title 10 of the United States Code.

(f) The provisions of subsection (e) of this section shall also apply to any Wyoming resident whose primary occupation is that of a first responder when that person is called or ordered into federal service with a national guard unit in any state in the United States. The adjutant general shall promulgate rules and regulations for the administration of the payments authorized under subsection (e) of this section which rules shall provide a method for application for persons not serving in the Wyoming national guard and which shall establish a method for prorating payments where insufficient funds exist to make full payment on behalf of all qualifying persons.

(g) The adjutant general shall report annually, no later than October 1, to the joint transportation, highways and military affairs interim committee. The report shall include the number of persons who qualified for the contributions under subsections (e) and (f) of this section, a listing of the civilian classifications of the persons applying for the contributions and the total amount expended for the contributions.



19-11-116. Payment of death and survivor benefits; state retirement.

19-11-116. Payment of death and survivor benefits; state retirement.

(a) The employee's period of service in the uniformed services shall be counted as creditable service in the state retirement system in which he was a member for determining eligibility for death and survivor benefits and in the computation of benefits, provided that the following conditions are satisfied:

(i) The beneficiary of the death or survivor benefits shall provide payment of the unpaid portion of the contributions of the deceased member. The beneficiary may agree in writing to have the payment of the unpaid portion of the contributions of the deceased member deducted from the benefits over a period not to exceed four (4) years. The beneficiary may pay, in the alternative, the actuarial cost of such additional credit in a lump sum prior to the distribution of benefits;

(ii) If there is more than one (1) beneficiary a written agreement to pay the unpaid contributions of the deceased member shall be unanimous. In the event that a recipient is a minor child the legal guardian of the minor child may express consent for the minor child;

(iii) The board of trustees of every state retirement system shall adopt a written policy covering all beneficiaries' and survivors' rights to pay the required contributions in order to have the employee's military service computed in the computation of any death or survivor benefits payable under the state retirement system.

(b) If all of the conditions of subsection (a) of this section are satisfied the employer shall pay the employer contributions in a manner consistent with this section.

(c) If the beneficiary of the death or survivor benefits of the deceased member elects not to pay the employee contributions due the system on account for such service in the uniformed services credit, the computation of death and survivor benefits shall be based on the actual service of the member in the system prior to his call to service in the uniformed services. The death or survivor benefits provided for herein shall be due and payable upon the death of the member.

(d) If the application of any provision set forth in this section results in an unpaid actuarial cost to the retirement system, it shall be borne by the employers through reflection in the employer rate established by the state retirement system's actuarial committee.



19-11-117. Inapplicability to deferred retirement option plans; state retirement.

19-11-117. Inapplicability to deferred retirement option plans; state retirement.

The provisions of this article are inapplicable with respect to employees who are participants in a deferred retirement option plan.



19-11-118. License validity; renewals, suspension of fees.

19-11-118. License validity; renewals, suspension of fees.

The payment of any reinstatement or licensing fee or the application for renewal of any license imposed by the state or any public or governmental entity which the person who performs service in the uniformed services validly holds at the time he enters service in the uniformed services shall be suspended until ninety (90) days after his release from service in the uniformed services or discharge from hospitalization incidental to his service in the uniformed services, provided that the person complies with all of the licensing requirements including the payment of fees before the expiration of ninety (90) days after his release from service in the uniformed services or discharge from hospitalization incidental to his service in the uniformed services. Any license covered by this section which that person validly held at the time he entered service in the uniformed services shall remain in force and effect until ninety (90) days after his release from service in the uniformed services, provided that the licensing requirements are complied with, including the payment of any licensing and renewal fees owed.



19-11-119. Professional and occupational licenses; renewal fees waived; educational requirements.

19-11-119. Professional and occupational licenses; renewal fees waived; educational requirements.

The person who performed service in the uniformed services shall be exempted from the payment of any reinstatement or licensing renewal fee required by any profession or occupation governed by title 33 of the Wyoming statutes or by other law or ordinance applicable to any such person who performed service in the uniformed services during his period of service in the uniformed services except those licensing or renewal fees owed for the year in which he is released from service in the uniformed services or discharged from hospitalization incidental to his service in the uniformed services. The person who performed service in the uniformed services shall have ninety (90) days after his release from service in the uniformed services or hospitalization incidental to his service in the uniformed services to pay the licensing or renewal fees then owed. The person who performed service in the uniformed services shall be exempted from compliance with any continuing educational requirements applicable to such license during his period of service in the uniformed services except those required for the year in which he is released from service in the uniformed services or discharged from hospitalization incidental to his service in the uniformed services. The person who performed service in the uniformed services shall complete such requirements within one hundred eighty (180) days from his release from service in the uniformed services or discharge from hospitalization incidental to his service in the uniformed services. Any applicable license shall continue in force and effect provided that both the renewal fees and the educational requirements are completed within the periods provided herein.



19-11-120. Academic penalties prohibited.

19-11-120. Academic penalties prohibited.

(a) No student member of any uniformed service of the United States shall have his education, including but not limited to colleges and universities, vocational or technical or trade schools or secondary educational institutions, unnecessarily disrupted because of his service in the uniformed services. No undue penalties shall be assessed because of his service in the uniformed services. No student shall forfeit, and shall be entitled to reimbursement for, any fees or education expenses if such student is ordered into active state service for a period of more than thirty (30) consecutive days or active federal service pursuant to a presidential call or mobilization.

(b) The enforcement of this section shall be reserved for the appropriate governing body having jurisdiction over the student and shall implement the intent expressed herein.



19-11-121. District courts; jurisdiction; venue; preference docket.

19-11-121. District courts; jurisdiction; venue; preference docket.

(a) In the case of an action against the state, the district court in which the state or any of its political subdivisions exercises authority or conducts its business shall have jurisdiction to hear actions to enforce the provisions of this article. In the case of a private employer, the appropriate district court is the district court for any district in which the person in the uniformed services is employed.

(b) The district courts of the state shall have jurisdiction upon the filing of a complaint, motion, petition or other appropriate pleading by or on behalf of the person claiming a right or benefit under this article to require the employer to:

(i) Comply with the provisions of this article;

(ii) Compensate the person for any loss of wages or benefits suffered by reason of such employer's failure to comply with the provisions of this article;

(iii) Pay the person an amount equal to the amount of lost wages or benefits as liquidated damages if the court determines that the employer's failure to comply with the provisions of this article was willful.

(c) Any compensation awarded under paragraphs (b)(i), (ii) and (iii) of this section shall be in addition to and shall not diminish any of the other rights and benefits provided for in this article.

(d) All district and appellate courts shall give preference in scheduling such actions upon the motion of any person in the uniformed services, or his attorney, who presents certification that the person has performed service in the uniformed services or is in service in the uniformed services.



19-11-122. Servicemembers Civil Relief Act; application to national guard; penalty for violation of rights afforded to guard members; enforcement; preferences.

19-11-122. Servicemembers Civil Relief Act; application to national guard; penalty for violation of rights afforded to guard members; enforcement; preferences.

(a) Members of the Wyoming national guard ordered to active state service by the state or federal government for a period of more than thirty (30) consecutive days shall have all protections afforded to persons in the military service of the United States under the Servicemembers Civil Relief Act, Public Law 108-189. Except as provided in subsection (b) of this section, nothing in this subsection shall be construed to authorize the imposition of any penalty under the Servicemembers Civil Relief Act for violation of the protections afforded to members of the Wyoming national guard pursuant to this subsection. As used in this subsection, "active state service" means as defined in W.S. 19-7-101(a)(v).

(b) Any person who knowingly violates the protections provided to members of the Wyoming national guard pursuant to subsection (a) of this section shall be guilty of a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000.00).

(c) The protections afforded to members of the Wyoming national guard pursuant to subsection (a) of this section may serve as the basis for an action or as a defense. The courts of this state that would otherwise have jurisdiction over a case shall have jurisdiction over proceedings involving the Servicemembers Civil Relief Act and the Uniformed Services Employment and Reemployment Rights Act, which shall be governed by the rules applicable to ordinary proceedings.

(d) The courts shall give preference in scheduling such proceedings, upon the motion of any person in the uniformed services, or the person's attorney, who presents certification that the person has performed service in the uniformed services or is in service in the uniformed services.



19-11-123. Award of attorney fees.

19-11-123. Award of attorney fees.

In any proceeding employed to enforce any of the provisions of this act, the court shall award reasonable litigation expenses including reasonable attorney's fees.



19-11-124. Vacancies in elected office.

19-11-124. Vacancies in elected office.

No vacancy in the office of an elected official shall be deemed to have occurred by reason of his absence when the official is called to service in the uniformed services. No change in the residence of an elected official is deemed to have occurred by reason of his service in the uniformed services.






ARTICLE 2 - ACKNOWLEDGMENT OF INSTRUMENTS

19-11-201. Power of attorney.

19-11-201. Power of attorney.

If any person who performs service in the uniformed services as principal executes a power of attorney designating an agent to act on his behalf in conformity with the law of Wyoming, such power of attorney is deemed legally sufficient and enforceable as to the powers granted the agent therein and shall be honored by any person, corporation or institution to whom the power of attorney is presented.



19-11-202. Acknowledgment of instrument by members of armed forces and their dependents before commissioned officer; form of certificate.

19-11-202. Acknowledgment of instrument by members of armed forces and their dependents before commissioned officer; form of certificate.

In addition to the acknowledgment of instruments in the manner and form otherwise authorized by law, persons who perform service in the uniformed services or their dependents, wherever located, may acknowledge the instruments before any commissioned officer who performs service in the uniformed services with the rank of second lieutenant or higher in the army, air force or marine corps, or ensign or higher in the navy or coast guard. The instrument is not invalid for failure to state therein the place of execution or acknowledgment. No authentication of the officer's certificate of acknowledgment is required, but the officer taking the acknowledgment shall endorse thereon or attach thereto a certificate substantially in the following form:

On this .... day of ...., (year), before me, ...., the undersigned officer, personally appeared ...., Serial No. (If any) ...., known to me (or satisfactorily proven) to be performing service in the uniformed services (A dependent of ...., Serial No. (If any) ...., a person performing service in the uniformed services) and to be the person whose name is subscribed to the within instrument and acknowledged that .... he .... executed the same for the purposes therein contained, and the undersigned does further certify that he is, at the date of this certificate, a commissioned officer of the rank stated below and is performing service in the uniformed services.

.... (Signature of the officer)

.... (Rank and Serial No. of officer)

and command to which attached.



19-11-203. Death of principal not to affect acts performed in good faith under power of attorney.

19-11-203. Death of principal not to affect acts performed in good faith under power of attorney.

No person acting under any power of attorney made by any person who performs service in the uniformed services, during the time the principal remains in the armed forces, shall be held liable for an act upon the ground that the principal was not then alive if the act was performed in good faith and without actual knowledge of the death of the principal. The fact that any principal has been reported missing shall not in itself be considered as indicating the death of the principal.









CHAPTER 12 - MILITARY COURTS AND JUSTICE

ARTICLE 1 - STATE MILITARY CODE

19-12-101. Military courts generally.

19-12-101. Military courts generally.

(a) The military courts of this state are general courts-martial, special courts-martial and summary courts-martial, and are constituted and have cognizance of the same subjects and possess like powers as similar courts provided by the laws and regulations governing the armed forces of the United States, as limited by federal law and regulations applying to the national guard not in federal service. The court shall, as far as practicable, follow the forms and modes of procedure prescribed for the similar courts except that the word "governor" shall be substituted for the word "president" whenever appearing in those laws and regulations. The prosecution in a general, special or summary courts-martial of the militia of this state shall be in the name of the state. The governor, upon advice of the adjutant general, shall promulgate or publish regulations covering military courts not inconsistent with the constitution and laws of this state.

(b) To the extent its provisions are not inconsistent with this chapter, the provisions of the Uniform Code of Military Justice, the Military Rules of Evidence, the Rules for Courts-Martial and the United States Manual for Courts-Martial are adopted by the state of Wyoming and shall apply to any member when in state active duty status or active state service status in the same manner as the Uniform Code of Military Justice applies when the member is in active federal service.

(c) The maximum punishment that may be imposed by any courts-martial shall not exceed that authorized in title 32 of the United States Code although a greater punishment may be authorized by the Appendix Twelve of the United States Manual for Courts-Martial.

(d) This article applies territorially and extraterritorially to all persons in the military forces of the state when not subject to the Uniform Code of Military Justice and while in a duty status or during a period of time when the member was under lawful order to be in a duty status. The processing charges and all proceedings, including trial, may be conducted without regard to the duty status of the accused.



19-12-102. Apprehension.

19-12-102. Apprehension.

(a) Apprehension means the taking of a member into custody.

(b) Any person authorized by this code, Chapter 47 of title 10, United States Code, or by regulations issued under either code to apprehend persons subject to this code, any marshal of a courts-martial appointed pursuant to the provisions of this code and any civil officer or peace officer of this state having authority to apprehend offenders under the laws of the United States or this state, may do so upon reasonable belief that an offense has been committed and that the person apprehended committed the offense.



19-12-103. Warrant of arrest; issuance; contents; service.

19-12-103. Warrant of arrest; issuance; contents; service.

(a) A warrant of arrest for the purposes of securing the presence of accused at any courts-martial proceeding or in execution of a sentence of confinement may be issued by a special or general courts-martial convening authority.

(b) The warrant issued under this article shall:

(i) Be in writing and in the name of the state of Wyoming;

(ii) State the date and county of issuance, including the court in which documents are to be filed;

(iii) State the name and rank of the person to be arrested;

(iv) State the offense charged against the person to be arrested;

(v) Command that the person against whom the complaint was made be arrested, conducted to a designated civil or military facility under the control of the state or federal government, placed into custody as directed and booked; and

(vi) Be signed by an authorized officer of the military department.

(c) The warrant shall specify the amount of bail and the nature of any bond.

(d) The warrant shall be directed to all peace officers in the state and provost marshal of the armed forces of the state or the federal government. Such officers shall have the power and authority to conduct the arrested person to the designated facility without regard to territorial jurisdiction.



19-12-104. Convening general, special or summary courts-martial.

19-12-104. Convening general, special or summary courts-martial.

(a) General courts-martial may be convened by:

(i) The governor;

(ii) The adjutant general.

(b) Special courts-martial may be convened by:

(i) The adjutant general;

(ii) The commanding officer of a camp or encampment;

(iii) The commanding officer of any army group, air wing, detached army battalion, detached air group or corresponding unit of the national guard.

(c) Summary courts-martial may be convened by:

(i) Any person who may convene a general or special courts-martial;

(ii) The commanding officer of a company, battery, squadron or other detachment of the national guard.



19-12-105. Prosecutions; appeal.

19-12-105. Prosecutions; appeal.

(a) All prosecutions under W.S. 19-12-101 shall be by courts-martial or appropriate civilian court proceeding, with the judge advocate general having sole power to determine by which method to proceed.

(b) Upon the filing of a complaint in a district court or circuit court of a county wherein the offense is alleged to have occurred, the judge thereof or a magistrate therein may issue warrants.

(c) In all matters wherein the Uniform Code of Military Justice requires the action of a military judge, a qualified military judge or in the absence of a qualified military judge the county or district court judge shall so serve and be empowered to so act.

(d) Unless the state is represented by a staff judge advocate, the district or county attorney shall represent the state and prosecute all cases commenced in the courts.

(e) No sentence of dismissal from the service or dishonorable discharge imposed by a national guard courts-martial shall be executed until approved by the governor. The governor may suspend or set aside part or all of any sentence he deems appropriate.

(f) When prosecution has been by general courts-martial, after final judgment, sentencing and approval by the governor, the defendant may appeal to the supreme court of Wyoming in the same manner as appeals from circuit courts to district courts to the supreme court of Wyoming in criminal cases.

(g) When prosecution has been by summary or special courts-martial, after final judgment, sentencing and approval by the convening authority, the defendant may appeal to the district court of the county in which the courts-martial was held in the same manner as appeals from circuit courts to the district courts in criminal cases.

(h) When prosecution has been in the circuit courts, after final judgment and sentencing, the defendant may appeal to the district court in the same manner as in other criminal cases.

(j) In the event the pool of eligible court members is insufficient to properly impanel the courts-martial, active and reserve members of the United States armed forces may be requested to so serve.



19-12-106. Disobedience of order to appear before courts-martial; issuance of subpoena; warrant of attachment; service of warrants; neglecting or refusing to obey subpoena or order; confinement of prisoners.

19-12-106. Disobedience of order to appear before courts-martial; issuance of subpoena; warrant of attachment; service of warrants; neglecting or refusing to obey subpoena or order; confinement of prisoners.

(a) When a person served with a copy of courts-martial charges disobeys a written order from the convening authority to appear before the courts-martial at a time and place specified, the commander in chief, adjutant general, president of the courts-martial or summary court officer may issue a warrant for the arrest of the person to bring him before the court for trial. The convening authority may confine him in the county jail where the court is convened if confinement is deemed advisable to insure the presence of the alleged offender for trial, or may release the accused on the furnishing of bail in an amount deemed sufficient to insure his presence for trial.

(b) The commander in chief, adjutant general, president of the courts-martial or summary court officer may issue subpoenas, subpoena duces tecum and other orders compelling the attendance of witnesses and the production of evidentiary matters.

(c) When a person has been subpoenaed to appear as a witness before any courts-martial and has been paid or tendered the fees and mileage required by law, or a member has been ordered to appear as a witness, and either fails or refuses without justifiable excuse to appear, the commander in chief, adjutant general, president of the courts-martial or the summary court officer may issue a warrant of attachment to apprehend and bring the witness before the court to testify as required by the subpoena or order.

(d) Service of warrants, subpoenas and other process issued by the commander in chief, adjutant general, president of any courts-martial or summary court officer on any person shall be made by the sheriff, undersheriff or deputy sheriff of the county wherein the court is convened or of the county wherein the person to be served may be found, or it may be served in any county by any officer of the national guard when ordered to do so by the commander in chief, adjutant general, president of the courts-martial or summary court officer. The individual making service shall endorse the facts of service on the original process and return it to the officer who issued the process.

(e) Any person who willfully and without justifiable excuse neglects or refuses to obey a subpoena or order is guilty of a misdemeanor and may be prosecuted in any court of this state as for other misdemeanors. Upon conviction the offender shall be fined not more than seven hundred fifty dollars ($750.00), imprisoned in the county jail not to exceed six (6) months, or both.

(f) The sheriff shall keep in confinement any prisoner turned over to him for safekeeping upon written orders of the governor, adjutant general, president of a courts-martial or summary court officer.



19-12-107. Members of courts-martial deemed on duty; pay and allowances; witnesses subject to subpoena; witness fees and allowances.

19-12-107. Members of courts-martial deemed on duty; pay and allowances; witnesses subject to subpoena; witness fees and allowances.

(a) Members of a courts-martial and members of the national guard ordered to appear before a courts-martial or other court, and members of the national guard tried by courts-martial or other courts and acquitted, shall be deemed on duty by order of the governor and shall receive the same pay and allowances as provided for members of the national guard when in service by order of the governor.

(b) Witnesses other than members of the national guard are subject to subpoena by a courts-martial and shall receive the same fees and allowances as provided for witnesses before the district courts of this state.



19-12-108. Confinement in county jail; fines.

19-12-108. Confinement in county jail; fines.

(a) Where punishment by a courts-martial is imprisonment for one (1) year or less, confinement shall be in the county jail of the county wherein the court is convened. The sheriff shall accept the prisoner upon receipt of written order promulgating the sentence of the court.

(b) Where punishment by a courts-martial is imprisonment for more than one (1) year, the prisoner shall be remanded to the custody of the department of corrections in the same manner as civilians convicted of criminal offenses classified as a felony.

(c) Fines imposed by a courts-martial, at the option of the president of the courts-martial or the summary court officer, may be collected in the following manner:

(i) By forfeiture of pay or allowances, or both, due or to become due from the state or the United States;

(ii) By immediate payment of the fine in full, in cash, to the president of the courts-martial or summary court officer who shall forthwith remit the same to the adjutant general to be paid into the state treasury; or

(iii) Upon failure of the convicted person to forthwith pay the fine in cash when so ordered, by the commitment of the person to the county jail of the county wherein the court is held until the fine is paid or until one (1) day is served for each dollar of the fine imposed.



19-12-109. Immunity of national guard member; commission of felony or lesser crime by such member.

19-12-109. Immunity of national guard member; commission of felony or lesser crime by such member.

(a) Members of the Wyoming national guard, while in active state service, are immune from service of civil subpoena to compel attendance as a witness unless the commanding officer of the member permits the service of the subpoena when in the judgment of such commanding officer the presence of the member is not required in the performance of military duties.

(b) When any felony against the laws of Wyoming is alleged to have been committed by any member of the national guard while in active state service, upon presentation of proper warrant he shall be arrested by the military authorities and immediately surrendered to the proper civil authorities of the county wherein the warrant was issued.

(c) When any crime not a felony against the laws of Wyoming or any municipal subdivision thereof is alleged to have been committed by a member of the national guard while in active state service, upon presentation of the proper warrant he shall be arrested by the military authorities and at the convenience of the military authorities but before termination of his active state service be surrendered to the proper civil authorities of the county or municipality wherein the warrant was issued.

(d) Nothing herein grants immunity from service of warrants issued upon a charge or complaint alleging the violation of one (1) or more of the offenses set forth in W.S. 19-12-110 nor shall any such immunity prevent prosecution of a member of the national guard by the proper authorities at any time after termination of the period of active state service for which the immunity was effective.

(e) No member of the national guard shall be held to answer for a criminal offense in both civilian courts and the military courts of this state. The decision as to under which justice system a member is held to answer is left to the discretion of the district attorney for the county in which the offense is alleged to have occurred and the judge advocate general. An impasse in this decision shall be referred to the district court judge for resolution. The decision of the district court judge is final.



19-12-110. Trial and punishment for certain offenses by members of national guard in state courts.

19-12-110. Trial and punishment for certain offenses by members of national guard in state courts.

(a) Members of the Wyoming national guard charged with the following offenses may be tried and punished as herein provided:

(i) Any officer of the Wyoming national guard who uses contemptuous words against the president, vice-president, congress, secretary of defense, a secretary of a department, a governor or a legislature of any state, territory or other possession of the United States in which he is on duty or present;

(ii) Any member of the Wyoming national guard who behaves with disrespect toward his superior officer;

(iii) Any person who:

(A) Strikes his superior officer or draws or lifts up any weapon or offers any violence against him while he is in the execution of his office; or

(B) Willfully disobeys a lawful command of his superior officer.

(iv) Any warrant officer or enlisted person who:

(A) Strikes or assaults a warrant officer or noncommissioned officer, while the officer is in the execution of his office;

(B) Willfully disobeys the lawful order of a warrant officer or noncommissioned officer;

(C) Treats with contempt or is disrespectful in language or deportment toward a warrant officer or noncommissioned officer while the officer is in the execution of his office.

(v) Any person who:

(A) Violates or fails to obey any lawful general order or regulation;

(B) Having knowledge of any other lawful order issued by a member of the national guard, which it is his duty to obey, fails to obey the same; or

(C) Is derelict in the performance of his duties.

(vi) Any person who resists apprehension or breaks arrest or who escapes from custody or confinement;

(vii) Any person who, without proper authority, releases any prisoner duly committed to his charge, or who through neglect or design suffers any prisoner to escape;

(viii) Any person, who with intent to deceive, signs any false record, return, regulation, order or other official document, knowing the same to be false, or makes any other false official statement knowing the same to be false;

(ix) Any person who, without proper authority:

(A) Sells or otherwise disposes of;

(B) Willfully or through neglect damages, destroys, or loses; or

(C) Willfully or through neglect suffers to be lost, damaged, destroyed, sold or wrongfully disposed of, any military property of the United States or the state of Wyoming.

(x) Any person who operates any vehicle while under the influence of alcohol or a controlled substance, or in a reckless or wanton manner;

(xi) Any person other than a sentinel or lookout, who is found under the influence of alcohol or a controlled substance on duty;

(xii) Any sentinel or lookout who is found drunk or sleeping upon his post, or leaves it before he is regularly relieved;

(xiii) Any member of the Wyoming national guard who without proper authority:

(A) Fails to go to his appointed place of duty at the time prescribed;

(B) Goes from that place; or

(C) Absents himself or remains absent from his unit, organization or other place of duty at which he is required to be at the time prescribed.

(xiv) Any person who for the purpose of avoiding work, duty or service:

(A) Feigns illness, physical disablement, mental lapse or derangement; or

(B) Intentionally inflicts self-injury.

(xv) Any officer or officer candidate who is convicted of conduct unbecoming an officer and a gentleman;

(xvi) Though not specifically mentioned, all disorders and neglects to the prejudice of good order and discipline in the national guard, all conduct of a nature to bring discredit upon the national guard, and crimes and offenses not capital, of which persons subject to this act may be guilty, shall be taken cognizance of by a general or special or summary courts-martial, according to the nature and degree of the offense.

(b) Any member of the national guard tried and found guilty by a courts-martial of any offense identified in subsection (a) of this section shall be punished by a fine of not more than seven hundred fifty dollars ($750.00), imprisonment in the county jail for not to exceed six (6) months, or both. Upon a second or subsequent conviction the person convicted shall be fined not less than two hundred fifty dollars ($250.00) nor more than one thousand dollars ($1,000.00) to which may be added imprisonment in the county jail for not to exceed six (6) months. The fine and sentence on a second or subsequent conviction shall not be suspended.

(c) Any member of the national guard tried and found guilty by a civil court of any of the offenses identified in subsection (a) of this section shall be deemed guilty of a misdemeanor and shall be punished by a fine of not more than seven hundred fifty dollars ($750.00), imprisonment in the county jail not to exceed six (6) months, or both. Upon a second or subsequent conviction the person convicted shall be fined not less than two hundred fifty dollars ($250.00) nor more than one thousand dollars ($1,000.00) to which may be added imprisonment in the county jail for not to exceed six (6) months. The fine and sentence on a second or subsequent conviction shall not be suspended.

(d) Any commanding officer of the Wyoming national guard may impose administrative, nonjudicial punishment as described and set forth in article 15 of the Uniform Code of Military Justice and in accordance with the procedure therein set forth unless the accused demands trial by courts-martial.

(e) Any member of the Wyoming national guard who is convicted of a high misdemeanor or felony crime in any state or federal court may be separated from service in the Wyoming national guard by administrative procedures subject to all rules and regulations of the department of defense applicable to the Wyoming national guard. A certified copy of the conviction shall be sufficient authority for the separation.

(f) Any person who resists or aids in resisting the execution of lawful process in any area declared to be in a state of actual or threatened insurrection, or who aids or attempts the rescue or escape of another from lawful custody or confinement, or who resists or aids in resisting any force ordered out by the governor to execute the laws, to suppress actual or prevent threatened insurrection or to repel invasion is guilty of a felony punishable by imprisonment in the state penitentiary for not less than one (1) year nor more than ten (10) years.









CHAPTER 13 - WYOMING OFFICE OF HOMELAND SECURITY

ARTICLE 1 - IN GENERAL

19-13-101. Citation.

19-13-101. Citation.

This act may be cited as the "Wyoming Homeland Security Act".



19-13-102. Definitions.

19-13-102. Definitions.

(a) As used in this act:

(i) "County or county-city program" means a program created in accordance with the provisions of this act by the state or a political subdivision to perform local homeland security functions;

(ii) "Homeland security" means the preparation for and the carrying out of all emergency functions essential to the recovery and restoration of the economy by supply and resupply of resources to meet urgent survival and military needs, other than functions for which military forces are primarily responsible, necessary to deal with disasters caused by enemy attack, sabotage, terrorism, civil disorder or other hostile action, or by fire, flood, earthquake, other natural causes and other technological, industrial, civil and political events. These functions include without limitation the coordination of fire-fighting services, police services, medical and health services, rescue, engineering, attack warning services, communications, radiological events, evacuation of persons from stricken areas, emergency welfare services (civilian war aid), emergency transportation, existing or properly assigned functions of plant protection, temporary restoration of public utility services, mitigation activities in areas threatened by natural or technological hazards, and other functions related to civilian protection, together with all other activities necessary or incidental to the preparation for any carrying out of the foregoing functions;

(iii) "Emergency support task force" means a homeland security organization created in accordance with the provisions of this act by the state or a political subdivision to supplement homeland security programs in a stricken area;

(iv) "Political subdivision" means an incorporated community or a county in Wyoming;

(v) "Director" means the director, office of homeland security appointed pursuant to W.S. 19-13-104;

(vi) "Public safety agencies" means any federal, state or political subdivision entity that provides emergency and public safety services, including state agencies employing peace officers enumerated in W.S. 6-1-104(a)(vi)(C) through (F) and approved for participation by the commission, fire management services, correctional services, homeland security, emergency and disaster relief services and if desired by county, municipal and federal law enforcement agencies;

(vii) "Ammunition" means a cartridge, shell or other device containing explosive or incendiary material designed and intended for use in a firearm;

(viii) "Firearm" means any weapon which will or is designed to expel any projectile by the action of an explosive.



19-13-103. Legislative determination; coordination with federal government and other states.

19-13-103. Legislative determination; coordination with federal government and other states.

(a) Because of the possibility of the occurrence of disasters of unprecedented size and destructiveness resulting from enemy attack, sabotage, terrorism, civil disorder or other hostile action, or from fire, flood, earthquake, other natural causes and other technological disasters, and to insure that preparations of Wyoming will be adequate to deal with such disasters, and generally to provide for the common defense and to protect the public peace, health and safety, and to preserve the lives and property of the people of Wyoming, it is hereby found and declared to be necessary:

(i) To create a Wyoming office of homeland security within the governor's office, and to authorize the creation of local homeland security programs in the political subdivisions of the state;

(ii) To confer upon the governor and upon the executive heads or governing bodies of the political subdivisions of the state the emergency powers provided herein, and to provide for state assistance in the organization and maintenance of the homeland security programs of such political subdivisions;

(iii) To provide for the assignment of specific responsibilities to all state agencies to be performed during a disaster or national emergency and for the coordination and direction of the emergency actions of such agencies; and

(iv) To provide for the rendering of mutual aid among the political subdivisions of the state and with other states with respect to the carrying out of homeland security functions.

(b) It is further declared to be the purpose of this act and the policy of Wyoming that all homeland security functions of this state be coordinated to the maximum extent with the comparable functions of its political subdivisions, of the federal government including its various departments and agencies, of other states and localities, and of private agencies of every type, to the end that the most effective preparation and use may be made of the manpower, resources and facilities for dealing with any disaster that may occur.



19-13-104. Powers of governor generally; director, office of homeland security.

19-13-104. Powers of governor generally; director, office of homeland security.

(a) The governor has general direction and control of the office of homeland security, and is responsible for the carrying out of the provisions of this act, and in the event of disaster beyond local control, may assume direct operational control over all or any part of the homeland security functions within Wyoming. The governor may delegate such powers to the director established under subsection (d) of this section, or through the director to the deputy director to carry out this act.

(b) In performing his duties under this act, the governor may cooperate with the federal government, with other states and with private agencies in all matters pertaining to the disaster relief and homeland security of this state and of the nation.

(c) In performing his duties under this act, the governor may:

(i) Make, amend and rescind the necessary orders, rules and regulations to carry out this act within the limits of the authority conferred upon him herein, with due consideration of the plans of the federal government. The governor may assign to a state agency any activity concerned with the mitigation of the effects of a disaster or national emergency of a nature related to the existing powers and duties of the agency, including interstate activities, and the agency shall undertake and carry out the activity on behalf of the state;

(ii) Prepare a comprehensive homeland security plan and program for this state to be integrated into and coordinated with the homeland security plans of the federal government and of other states to the fullest possible extent, and coordinate the preparation of plans and programs for homeland security by the political subdivisions of this state to be integrated into and coordinated with the homeland security plan and program of this state to the fullest possible extent;

(iii) In accordance with the homeland security plan and program for this state, procure supplies and equipment, institute training programs and public information programs and take all other preparatory steps including the partial or full mobilization of homeland security organizations in advance of actual disaster, to insure the furnishing of adequately trained and equipped forces of homeland security personnel in time of need;

(iv) Make such studies and surveys of the industries, resources and facilities in this state as necessary to ascertain the capabilities of the state and its political subdivisions for meeting homeland security requirements, and to plan for the most efficient emergency use therefor;

(v) On behalf of this state, enter into interstate mutual aid and international compacts with other states and foreign countries or subdivisions thereof and coordinate mutual-aid plans between political subdivisions of this state;

(vi) Delegate any administrative authority vested in him under this act, provide for the subdelegation of any such authority and appoint, in cooperation with local authorities, political subdivision coordinators.

(d) The position of the director, office of homeland security is created in the governor's office and shall be appointed by the governor. He shall be responsible to the governor and may be removed by the governor as provided in W.S. 9-1-202. The director shall:

(i) Supervise the Wyoming office of homeland security;

(ii) Provide technical assistance to public safety agencies in the area of homeland security;

(iii) Coordinate with the federal department of homeland security;

(iv) Perform other duties assigned by the governor for homeland security;

(v) Provide necessary administrative and clerical assistance to the public safety communications commission established under W.S. 9-2-1101.

(e) Nothing in this chapter shall be construed to confer upon the governor, the director, the executive heads or governing bodies of the political subdivisions of the state, sheriffs, chiefs of police or any employee or agent of the state or any governmental unit within the state the power to:

(i) Confiscate a firearm from a person, unless:

(A) The person is in unlawful possession of the firearm as provided in title 6 of the Wyoming statutes;

(B) The person is unlawfully carrying the firearm as provided in title 6 of the Wyoming statutes; or

(C) The firearm is confiscated by a peace officer who is acting in the lawful discharge of his duties and under the reasonable belief that the confiscation is necessary for the protection of the peace officer, the person carrying the firearm or a third party. The peace officer shall return the firearm to the person before discharging the person unless the officer arrests that person for engaging in criminal activity or seizes the firearm as evidence pursuant to an investigation for the commission of a crime.

(ii) Impose additional restrictions as to the lawful possession, transfer, sale, carrying, storage, display or use of:

(A) Firearms;

(B) Ammunition; or

(C) Components of firearms or ammunition.



19-13-105. Homeland security program.

19-13-105. Homeland security program.

(a) The office of homeland security within the governor's office is created. The governor shall appoint a deputy director of the office of homeland security. The director may appoint such assistants as may be necessary. The director and his assistants shall be compensated in an amount to be determined and fixed by the Wyoming human resources division. The deputy director shall serve at the pleasure of the governor and may be removed as provided in W.S. 9-1-202.

(b) The director may employ technical, clerical, stenographic and other personnel and make such expenditures within the appropriations or from other funds made available to him for purposes of homeland security as necessary to carry out this act. He shall be provided with necessary and appropriate office space, furniture, equipment, stationery and printing in the same manner as for personnel of other state agencies.

(c) The director is the administrative head of the Wyoming office of homeland security. In addition to the duties described in W.S. 19-13-104(d) the director:

(i) Shall be responsible to the governor for the implementation of the state program for homeland security for Wyoming;

(ii) Shall assist the local authorities and organizations in the planning and development of local homeland security plans and programs;

(iii) Shall coordinate the activities of all organizations for homeland security within the state, including all state departments;

(iv) Shall maintain liaison with and cooperate with homeland security agencies and programs of other states and of the federal government;

(v) Shall have additional authority, duties and responsibilities authorized by this act as may be prescribed by the governor or the director; and

(vi) May prescribe reasonable qualifications for officers and employees of local programs and reasonable regulations for the administration of local programs.

(d) The deputy director shall perform duties as assigned by the director and in the absence of the director he is the administrative head of the Wyoming office of homeland security.



19-13-106. Repealed By Laws 2005, ch. 169, 2.

19-13-106. Repealed By Laws 2005, ch. 169, 2.



19-13-107. Emergency support task forces.

19-13-107. Emergency support task forces.

(a) The governor or his duly authorized representative and the governing bodies of political subdivisions may create and establish such number of emergency support task forces as necessary to reinforce homeland security programs in stricken areas with due consideration of the plans of the federal government and of other states. The governor or governing body of the political subdivision shall appoint for each unit a coordinator who has primary responsibility for the organization, administration and operation of the unit. Emergency support task forces shall be activated upon orders of the governor or governing body of the political subdivisions and shall perform their functions in any part of the state, or upon conditions specified in this section, in other states. The governor may remove any emergency support task force member he appoints as provided in W.S. 9-1-202.

(b) Personnel of emergency support task forces while on duty, whether within or without the state, under orders of the governor shall be paid as follows:

(i) If they are employees of the state or a political subdivision of the state, they shall continue to be paid by their employers and receive the same pay and have the same powers, duties, rights, privileges and immunities, including their rights under the Wyoming Worker's Compensation Act incident to employment;

(ii) Personnel of emergency support task forces who are not employees of the state or a political subdivision thereof, while on duty, whether within or without the state, shall be paid the current rate established by the United States department of labor in its area wage determination scale for skilled, semiskilled and unskilled workers. The wage determination shall be based upon that normally established and obtained through the office of the district engineer, corps of engineers, Omaha, Nebraska, as determined in the particular area of the state wherein the work is being or to be performed. Acceptance by the proper hiring authority of any volunteer and his services will constitute qualification of his skill and craft as set out in the wage determination scale, and the volunteer is entitled to the same rights and immunities as are provided by law for the employees of the state. In the event of injury, disability or death, such personnel shall be entitled to compensation at the same rates as provided by the Wyoming Worker's Compensation Act for like injuries, disabilities or death.



19-13-108. Local programs; authorized; local homeland security plan; coordinators; appointment and removal.

19-13-108. Local programs; authorized; local homeland security plan; coordinators; appointment and removal.

Each political subdivision of this state shall establish a local homeland security program in accordance with the state homeland security plan and program. Each political subdivision through the homeland security program will cause to be prepared a local homeland security plan which will include actions essential to the recovery and restoration of the economy by supply and resupply of resources to meet urgent survival and military needs and to provide for the ongoing management of resources available to meet continuing survival and recovery needs. Each local homeland security program shall have a coordinator appointed by the governor upon the recommendation of the local jurisdiction. The coordinator has direct responsibility for the organization, administration and operation of the local homeland security program subject to the direction and control of the local jurisdiction under the general direction of the governor. The governor may remove any coordinator as provided in W.S. 9-1-202.



19-13-109. Local programs; reciprocal and mutual aid.

19-13-109. Local programs; reciprocal and mutual aid.

(a) The local coordinators in collaboration with other public and private agencies within this state will develop or cause to be developed mutual aid arrangements for reciprocal homeland security aid and assistance in case of disaster of extreme nature which affects two (2) or more political subdivisions or is too great to be dealt with unassisted. The arrangements shall be consistent with the state homeland security plan and program, and in time of emergency each local homeland security program shall render assistance in accordance with the provisions of the mutual aid arrangements.

(b) The coordinator of each local homeland security program with the approval of the governor, may enter into mutual aid arrangements with homeland security agencies or organizations in other states for reciprocal emergency aid and assistance in case of disaster too great to be dealt with unassisted.



19-13-110. Funds, supplies and equipment; generally.

19-13-110. Funds, supplies and equipment; generally.

(a) Each political subdivision may make appropriations for the payment of expenses of its local homeland security programs.

(b) Whenever the federal government or any agency or officer thereof or any person, firm or corporation shall offer to the state or to any political subdivision thereof services, equipment, supplies, materials or funds by way of gift, grant or loan for purposes of disaster relief or homeland security, the state acting through the governor, or the political subdivision acting with the consent of the governor and through its executive officer or governing body, may accept the offer. Upon acceptance the governor of the state or executive officer or governing body of the political subdivision may authorize any officer of the state or of the political subdivision to receive the services, equipment, supplies, materials or funds on behalf of the state or the political subdivisions. This authority will include participation in the federal surplus property program. All funds received from the federal government or any agency thereof shall be deposited in an appropriate separate account together with funds appropriated by a political subdivision, and expenditures from the account shall be made only upon authority of the local governing body and only for the purposes specified in this act.

(c) The board of county commissioners in any county may levy a tax for the support and maintenance of county, city, town, county-city or county-town homeland security programs.



19-13-111. Funds, supplies and equipment; authority to make use of existing facilities.

19-13-111. Funds, supplies and equipment; authority to make use of existing facilities.

In carrying out the provisions of this act, the governor and the executive officers or governing bodies of the political subdivisions of the state are directed to utilize the services, equipment, supplies and facilities of existing departments, offices and agencies of the state and of the political subdivisions thereof to the maximum extent practicable, and the officers and personnel of all departments, offices and agencies are directed to cooperate with and extend such services and facilities to the governor, the director and the homeland security programs throughout the state upon request.



19-13-112. Programs barred from political activity.

19-13-112. Programs barred from political activity.

No homeland security program established under the authority of this act shall participate in any form of political activity or be employed directly or indirectly for political purposes.



19-13-113. State and political subdivisions exempt from liability; exceptions; license to practice not required; homeland security worker defined; recognized educational programs; real estate owners exempt from liability; criminal history record information.

19-13-113. State and political subdivisions exempt from liability; exceptions; license to practice not required; homeland security worker defined; recognized educational programs; real estate owners exempt from liability; criminal history record information.

(a) All activities relating to homeland security are governmental functions. The state, any political subdivision, state agencies, and, except in cases of willful misconduct, gross negligence or bad faith, any homeland security worker complying with or reasonably attempting to comply with W.S. 19-13-101 through 19-13-116, any order, rule or regulation promulgated thereunder, or pursuant to any ordinance relating to blackout or other precautionary measures enacted by any political subdivision of the state, or in training for such activity, is not liable for the death of or injury to persons or for damage to property as a result of the activity or training. This section shall not affect the right of any person to receive benefits to which he would otherwise be entitled under W.S. 19-13-101 through 19-13-116, under the Wyoming Worker's Compensation Act, or under any pension law, nor affect the right of any person to receive benefits or compensation under any act of congress.

(b) Any requirement for a license to practice any professional, mechanical or other skill does not apply to any authorized homeland security worker who, in the course of performing homeland security duties, practices a professional, teaching, training, mechanical or other skill during a homeland security emergency, in training for an emergency or during homeland security exercises.

(c) As used in this section "homeland security worker" includes any full or part-time paid, volunteer or auxiliary employee of any state, territories or possessions of the United States, the District of Columbia, any neighboring country, any political subdivision thereof, or any agency or program performing homeland security services at any place in this state subject to the order or control of or pursuant to a request of the state government or any political subdivision thereof and includes instructors and students in recognized educational programs where homeland security services are taught. A recognized educational program includes programs in educational institutions duly existing under the laws of this state and such other educational programs as are established by the office of homeland security or otherwise under this act.

(d) Any person owning or controlling real estate or other premises who voluntarily and without compensation grants a license or privilege or otherwise permits the designation or use of the whole or any part of the real estate or premises for the purposes of sheltering persons during an actual, impending, mock or practice exercise, together with his successors in interest, is not civilly liable for negligently causing the death of or injury to any person on or about the real estate or premises nor for loss of or damage to the property of any person.

(e) The director may, as a condition for a position as a homeland security worker, require prospective homeland security workers to submit to fingerprinting in order to obtain state and national criminal history record information.



19-13-114. Persons advocating change by force or violence in form of government prohibited from employment or association; oath.

19-13-114. Persons advocating change by force or violence in form of government prohibited from employment or association; oath.

(a) No person shall be employed or associated in any capacity in any homeland security program established under this act:

(i) Who advocates or has advocated a change by force or violence in the constitutional form of the government of the United States or of this state, or the overthrow of any government in the United States by force or violence; or

(ii) Who has been convicted of or is under indictment or information charging any subversive act against the United States.

(b) Each person appointed to serve in a homeland security program, before entering upon his duties, shall take an oath in writing before a person authorized to administer oaths in this state, substantially as follows:

"I .... do solemnly swear (or affirm) that I will support and defend the constitution of the United States and the constitution of the state of Wyoming against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely without any mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties on which I am about to enter."

"And I do further swear (or affirm) that I do not advocate, nor am I a member or an affiliate of any organization, group or combination of persons that advocates the overthrow of the government of the United States or of this state by force or violence; and that during such time as I am a member of the (name of homeland security program) I will not advocate nor become a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence."



19-13-115. Admission of professional personnel of other states in emergency.

19-13-115. Admission of professional personnel of other states in emergency.

In the event disaster conditions in Wyoming require visitation to this state by homeland security personnel from other states, including physicians, dentists, veterinarians, nurses or other professional personnel, reciprocity by way of allowing those professional persons to practice their professional talents without the normal admissions to practice in this state during the period of the emergency, is allowed.



19-13-116. Enforcement of orders, rules and regulations.

19-13-116. Enforcement of orders, rules and regulations.

Every homeland security program established pursuant to this act and the officers thereof shall execute and enforce orders, rules and regulations made by the governor under authority of this act. Each organization shall have available for inspection at its office all orders, rules and regulations made by the governor or under his authority.






ARTICLE 2 - EMERGENCY SERVICES MUTUAL AID

19-13-201. Short title.

19-13-201. Short title.

This act shall be known and may be cited as the "Interstate Emergency Services Mutual Aid Act".



19-13-202. Definitions.

19-13-202. Definitions.

(a) As used in this act:

(i) "Emergency medical care provider" means a local government subdivision or other entity, whether public or private, which provides emergency medical services;

(ii) "Fire protection service" means a paid or volunteer fire department, fire company or other fire suppression entity organized under the laws of this state, any party state or an agency of the government of the United States;

(iii) "Local government subdivision" means the local governmental entity, other than state government, including but not limited to incorporated towns, cities and counties;

(iv) "Mutual aid agreement" or "agreement" means an agreement, consistent with the purposes of this act, by one (1) or more fire protection services, emergency medical care providers or local government subdivisions of this state with one (1) or more fire protection services, emergency medical care providers, homeland security programs or local government subdivisions of any other state or the United States;

(v) "Party emergency service" means a fire protection service, emergency medical care provider, homeland security program, local government subdivision or agency of the United States that is a party to a mutual aid agreement as set forth in this act;

(vi) "This act" means W.S. 19-13-201 through 19-13-210.



19-13-203. Authorization to enter agreement; general content; authority.

19-13-203. Authorization to enter agreement; general content; authority.

(a) Any one (1) or more fire protection services, emergency medical care providers, homeland security programs or local government subdivision of this state may enter into a mutual aid agreement with any one (1) or more fire protection services, emergency medical care providers, homeland security programs or local government subdivisions of any other state or the United States to provide emergency services to the area covered by the agreement. The agreement shall be authorized and approved by the governing body of each party to the agreement that is not an agency of the United States government.

(b) The agreement shall fully set forth the powers, rights and obligations of the parties to the agreement.

(c) A mutual aid agreement shall grant a fire protection service, homeland security program or emergency medical care provider of this state authority to operate outside of the state and shall grant authority for a fire protection service, homeland security program or emergency medical care provider of another state or the United States to operate within this state as if the fire service, homeland security program or emergency medical care provider were organized and operated under the laws of this state.



19-13-204. Detailed content of agreement.

19-13-204. Detailed content of agreement.

(a) The agreement authorized by W.S. 19-13-203 shall specify the following:

(i) The purpose of the agreement;

(ii) The precise organization, composition and nature of any separate legal entity created by the agreement;

(iii) The duration of the agreement;

(iv) The manner of financing the agreement and establishing and maintaining a budget therefor;

(v) Provision for administering the agreement;

(vi) The exact chain of command or delegation of authority to be followed by party emergency services acting under the provisions of the agreement;

(vii) The manner of acquiring, holding and disposing of real and personal property used in the agreement;

(viii) The method to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon partial or complete termination; and

(ix) The nature, extent and amount of insurance coverage for acts or omissions and delineation of each party's responsibility for that coverage.



19-13-205. Submission of agreement to attorney general.

19-13-205. Submission of agreement to attorney general.

(a) Before becoming effective, the agreement shall be submitted to and receive the approval of the state attorney general.

(b) The attorney general shall approve an agreement submitted to him under this act unless he finds that it is not in proper form, does not meet the requirements set forth in this act, or otherwise does not conform to the laws of this state. If he disapproves an agreement, he shall provide a detailed written statement to the appropriate governing bodies of the fire protection services, emergency medical care providers, homeland security programs and local government subdivisions.

(c) If the attorney general does not disapprove an agreement within sixty (60) days after its submission to him, it is considered approved.



19-13-206. Filing of agreement.

19-13-206. Filing of agreement.

(a) Within twenty (20) days after approval by the attorney general, an agreement made pursuant to this act shall be filed in the office of:

(i) Each clerk and recorder of each county of this state where the principal office of one (1) of the parties to the agreement is located; and

(ii) The secretary of state.



19-13-207. Agreement not to relieve agency of duties.

19-13-207. Agreement not to relieve agency of duties.

No agreement made under this act may relieve any fire protection service, emergency medical care provider, homeland security program or local government subdivision of this state of a duty imposed upon it by law. Timely performance of a duty created by a mutual aid agreement may be offered in satisfaction of the duty.



19-13-208. Limitation of powers.

19-13-208. Limitation of powers.

Except for the right granted by this act to jointly exercise powers, this act does not authorize any fire protection service, emergency medical care provider, homeland security program or local government subdivision of this state to exercise a power that it is not otherwise authorized to exercise.



19-13-209. Right of state in actions involving agreements.

19-13-209. Right of state in actions involving agreements.

In any case or controversy involving performance or interpretation of or liability under a mutual aid agreement entered into between one (1) or more fire protection services, emergency medical care providers, homeland security programs or local government subdivisions of this state and one (1) or more fire protection services, emergency medical care providers, homeland security programs or local government subdivisions of another state or of the United States, the parties to the agreement are the real parties in interest. This state may maintain an action against any fire protection service, emergency medical care provider, homeland security program or local government subdivision whose default, failure, performance or other conduct caused or contributed to a loss or liability incurred by the state.



19-13-210. Authorization to appropriate funds for purpose of agreement.

19-13-210. Authorization to appropriate funds for purpose of agreement.

A fire protection service, emergency medical care provider, homeland security program or local government subdivision of this state may appropriate funds for and may sell, lease or otherwise supply material to any entity created for the purpose of performance of an agreement and may provide such personnel or services therefor as are within its authority to furnish.






ARTICLE 3 - SEARCH AND RESCUE OPERATIONS

19-13-301. Search and rescue account; created; expenditures.

19-13-301. Search and rescue account; created; expenditures.

(a) The search and rescue account is created. Fees identified in W.S. 23-2-101, 23-2-201, 31-2-404, 31-2-409, 31-2-703, 41-13-109 and 41-13-110 shall be deposited in the state treasury to the credit of this account.

(b) Revenues deposited within the search and rescue account shall be expended by the Wyoming office of homeland security to reimburse counties for costs directly incurred in a specific search and rescue operation, subject to W.S. 19-13-302 and rules and regulations adopted by the Wyoming search and rescue council. Expenditures for reimbursement pursuant to this subsection shall receive priority over all other authorized account expenditures. No revenues deposited within the account shall be used to reimburse counties for any salary or benefits normally paid to its employees.

(c) Subject to subsection (b) of this section, the Wyoming office of homeland security may expend revenues available within the search and rescue account for other search and rescue program purposes including:

(i) Administration of the Wyoming search and rescue program;

(ii) Search and rescue training programs for Wyoming search and rescue personnel;

(iii) Acquisition and maintenance of search and rescue equipment used in Wyoming;

(iv) Development and maintenance of statewide search and rescue overhead teams.



19-13-302. Search and rescue account administration.

19-13-302. Search and rescue account administration.

(a) Any county sheriff's office in this state may make a claim on the search and rescue account for reimbursement of costs directly incurred in the performance of search and rescue activities. Any claim made pursuant to this subsection shall be submitted to the Wyoming office of homeland security. Upon receipt, the Wyoming office of homeland security shall transmit the claim to the Wyoming search and rescue council for review and action in accordance with subsection (b) of this section.

(b) The Wyoming search and rescue council shall review and act upon all claims submitted under subsection (a) of this section no later than June 30 following the year in which expenses were incurred for the claim submitted. If there are insufficient funds to pay all approved claims, the Wyoming office of homeland security shall prorate reimbursement among all approved claims. Payments authorized through the Wyoming office of homeland security pursuant to this section shall be paid by the state treasurer by warrant issued by the state auditor upon vouchers signed by the director, Wyoming office of homeland security or his designee.

(c) Repealed By Laws 2001, Ch. 146, 3.



19-13-303. Search and rescue council; appointment; vacancies; compensation; duties.

19-13-303. Search and rescue council; appointment; vacancies; compensation; duties.

(a) The Wyoming search and rescue council is established and shall consist of eleven (11) voting members. The director of the Wyoming office of homeland security or his designee shall serve as a voting member and the permanent executive secretary to the council. The governor shall appoint the remaining ten (10) members to serve four (4) year terms as follows:

(i) Three (3) county sheriffs;

(ii) One (1) county commissioner;

(iii) One (1) peace officer at large; and

(iv) Five (5) other citizens.

(b) Council members appointed by virtue of their elected positions shall resign from the council immediately upon vacating their elected office. Individuals appointed to fill council vacancies shall be appointed for the full term and shall not be appointed to serve the remainder of the unexpired portion of the term. The governor may remove any appointed council member as provided under W.S. 9-1-202.

(c) Members shall serve without compensation but shall receive mileage and per diem as provided for state employees under W.S. 9-3-102 and 9-3-103.

(d) The council shall adopt rules and regulations as necessary to administer this article.






ARTICLE 4 - EMERGENCY MANAGEMENT ASSISTANCE COMPACT

19-13-401. Compact provisions.

19-13-401. Compact provisions.

The Emergency Management Assistance Compact is enacted into law and entered into with all other jurisdictions legally joining therein in form substantially the same. W.S. 19-13-401 through 19-13-414 shall be known and may be cited as the "Emergency Management Assistance Compact."



19-13-402. Purposes and authorities.

19-13-402. Purposes and authorities.

(a) This compact is made and entered into by and between the participating member states that enact this compact, hereinafter called party states. For the purposes of this agreement, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia and all United States territorial possessions.

(b) The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state, whether arising from natural disaster, technological hazard, man-made disaster or emergency aspects of resource shortages.

(c) This compact shall also provide for mutual cooperation in emergency-related exercises, testing or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies for actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' national guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.



19-13-403. General implementation.

19-13-403. General implementation.

(a) Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies, which require immediate access and present procedures to apply outside resources to make a prompt and effective response to an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

(b) The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all provisions of this compact shall be understood.

(c) On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for homeland security will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.



19-13-404. Party state responsibilities.

19-13-404. Party state responsibilities.

(a) It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this section. In formulating the plans, and in carrying them out, the party states, insofar as practical, shall:

(i) Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, or enemy attack;

(ii) Review party states' individual homeland security plans and develop a plan, which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency;

(iii) Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans;

(iv) Assist in warning communities adjacent to or crossing the state boundaries;

(v) Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services and resources, both human and material;

(vi) Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

(b) The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within thirty (30) days of the verbal request. Requests shall provide the following information:

(i) A description of the emergency service function for which assistance is needed, including but not limited to fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services and search and rescue;

(ii) The amount and type of personnel, equipment, materials and supplies needed and a reasonable estimate of the length of time they will be needed;

(iii) The specific place and time for staging of the assisting party's response and a point of contact at that location.

(c) There shall be frequent consultation between state officials who have assigned homeland security responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States government, with free exchange of information, plans and resource records relating to emergency capabilities.



19-13-405. Limitations.

19-13-405. Limitations.

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take the action necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for that state. Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights and privileges afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in an official capacity in the receiving state, whichever is longer.



19-13-406. Licenses and permits.

19-13-406. Licenses and permits.

Whenever any person holds a license, certificate or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical or other skills, and when assistance is requested by the receiving party state, the person shall be deemed licensed, certified or permitted by the state requesting assistance to render aid involving the skill to meet a declared emergency or disaster, subject to limitations and conditions the governor of the requesting state may prescribe by executive order or otherwise.



19-13-407. Liability.

19-13-407. Liability.

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes. Any party state or its officers or employees rendering aid in this state pursuant to this compact shall be liable for any act or omission on the part of the forces while so engaged or for the maintenance or use of any equipment or supplies in connection therewith in accordance with the provisions of the Wyoming Governmental Claims Act.



19-13-408. Supplementary agreements.

19-13-408. Supplementary agreements.

If it is probable that the pattern and detail of the machinery for mutual aid among two (2) or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel and equipment and supplies.



19-13-409. Compensation.

19-13-409. Compensation.

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of the forces in case the members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.



19-13-410. Reimbursement.

19-13-410. Reimbursement.

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with the requests; provided, that any aiding party state may assume in whole or in part the loss, damage, expense or other cost, or may loan the equipment or donate the services to the receiving party state without charge or cost; and provided further, that any two (2) or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Expenses under W.S. 19-13-409 shall not be reimbursable under this provision.



19-13-411. Evacuation.

19-13-411. Evacuation.

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management services directors of the various jurisdictions where any type of incident requiring evacuations might occur. The plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting the evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of the evacuees to other areas or the importing of additional materials, supplies and all other relevant factors. The plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for the evacuees, for expenditures for transportation, food, clothing, medicines and medical care and like items. The expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of the evacuees.



19-13-412. Implementation.

19-13-412. Implementation.

(a) This compact shall become operative immediately upon its enactment into law by any two (2) states; thereafter, this compact shall become effective for any other state upon its enactment by that state.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no withdrawal shall take effect until thirty (30) days after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. The action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

(c) Duly authenticated copies of this compact and of supplementary agreements entered into shall, at the time of their approval, be deposited with each of the party states and with the federal department of homeland security and other appropriate agencies of the United States government.



19-13-413. Validity.

19-13-413. Validity.

This act shall be construed to effectuate the purposes stated in W.S. 19-13-402 hereof. If any provision of this compact is declared unconstitutional, or its applicability to any person or circumstances is held invalid, the constitutionality of the remainder of this act and its applicability to other persons and circumstances shall not be affected.



19-13-414. Additional provisions.

19-13-414. Additional provisions.

Nothing in this compact shall authorize or permit the use of military force by the national guard of a state at any place outside that state in any emergency for which the president is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of Title 18, United States Code.









CHAPTER 14 - VETERANS

19-14-101. Burial of indigents.

19-14-101. Burial of indigents.

(a) The board of county commissioners of each county shall provide for the preparation of the body and transmittal to and burial in the veteran's cemetery of any other than a dishonorably discharged veteran of the armed forces of the United States who served on behalf of the United States in any war or conflict as defined in section 101, title 38, United States Code and who dies leaving insufficient funds to defray the necessary funeral expenses. The amount expended for transporting the body shall not exceed five hundred dollars ($500.00).

(b) Before assuming charge and expense for preparation and transmittal of the body and burial, each board of county commissioners shall first determine according to procedures they establish that the deceased veteran of the armed forces of the United States whose body they are called upon to bury served in the armed forces of the United States during World War II or any preceding war in which the United States was a party or during the Korean or Vietnam conflicts, was other than dishonorably discharged and died in the county leaving insufficient means to defray the necessary funeral expenses.

(c) The county commissioners of each county, shall:

(i) Keep a complete record of all the facts relating to any veteran of the armed forces of the United States who is buried in accordance with this section; and

(ii) Draw a warrant on the treasurer of their county for the payment of the expenses out of the general funds of the county.



19-14-102. Employment; preference in public departments or public works; qualifications and residence.

19-14-102. Employment; preference in public departments or public works; qualifications and residence.

(a) In every public department and upon all public works in Wyoming, members of the United States military establishment in any war or conflict as defined in section 101, title 38, United States Code, honorably discharged from service, and the widows of members during widowhood, shall be preferred for appointment or employment. Age or other physical impairment which does not in fact materially incapacitate shall not disqualify them from receiving preference if they possess the business capacity, competency, education or other qualifications for discharge of the duties required. If the disabilities do not materially interfere with performance of the duties, the disabled veterans or widows shall be given preference over employment of able-bodied veterans and widows. A veteran or widow who has not been a resident of the state of Wyoming for a period of one (1) year or more immediately preceding date for appointment or employment is not entitled to preference under this section and for municipal or county employment, no preference shall be granted unless the applicant under this section is a resident of the municipality or county in which employment is sought.

(b) Each official or person having power of appointment in the public service is charged with the faithful compliance with the duties herein prescribed.

(c) Whenever a veteran of any war or conflict as defined in section 101, title 38, United States Code, takes any examination under the merit system of Wyoming, the veteran shall be allowed a five (5) point advantage over any nonveteran competitor for the same position or proposed employment, and if the veteran has a service connected disability of ten percent (10%) or more the advantage given shall be ten (10) points. This section applies only to bona fide residents of Wyoming at the time of their entry into the armed service of the United States and who are at the time of taking the examination bona fide residents of Wyoming.



19-14-103. Honorably discharged considered to be sui juris as to G.I. bill of rights.

19-14-103. Honorably discharged considered to be sui juris as to G.I. bill of rights.

Each person eighteen (18) years of age who receives an honorable discharge from the armed service of the United States after having served at least three (3) months in the armed services, shall be considered as having attained the age of majority in connection with all property and contractual rights and liabilities upon his obtaining the discharge. This section is applicable only to provisions of Public Law 346, statutes-at-large Seventy-Eighth Congress, 1944, second session.



19-14-104. Recordation of discharges.

19-14-104. Recordation of discharges.

(a) Each Wyoming county clerk shall record in his office without charge of any fee a certificate of discharge or other separation from service documents from any person who has served in the United States armed forces at any time, and who has been honorably discharged or relieved from active service.

(b) All documents filed under this section on and after July 1, 2003, shall be kept confidential and shall be available only to the discharged person, that person's authorized agent, that person's dependents, the veterans' service officer, the Wyoming veteran's commission, a peace officer or by court order.

(c) Any person who has recorded a certificate of discharge or other separation from service documents prior to July 1, 2003 may request that all filed documents which have not been commingled be transferred or rerecorded without charge of any fee and kept as a confidential file pursuant to subsection (b) of this section.

(d) A county clerk shall, to the greatest extent practical, take appropriate protective actions in accordance with any limitations determined necessary by him with regard to records that were filed with or placed in storage by a county clerk prior to July 1, 2003.

(e) Ten (10) years after the death of the veteran, or, if the date of death of the veteran is unknown, one hundred (100) years from the time of discharge or release from active service, the county clerk may transfer the documents filed under this section to a public archive.



19-14-105. Use of pensions for support in state institutions prohibited; exception; penalty.

19-14-105. Use of pensions for support in state institutions prohibited; exception; penalty.

No state institution shall take any part of the pension of any war veteran for his support or maintenance except, in the case of a veteran who is or who may be confined in any charitable institution of Wyoming. The pension of the veteran in excess of four hundred twenty dollars ($420.00) per month may be used for support and maintenance if the veteran has no dependents. Any officer of a state institution or other person violating the provisions of this section upon conviction shall be fined not less than one hundred dollars ($100.00) nor more than seven hundred fifty dollars ($750.00) for each offense.



19-14-106. Free tuition and fees for education of war orphans and veterans; definitions.

19-14-106. Free tuition and fees for education of war orphans and veterans; definitions.

(a) As used in this section:

(i) "Eligible person" includes the surviving spouse and dependent of any person who was a resident of Wyoming at the time of entering into active state service or active service with the military forces of the United States; and

(A) Whose death was service connected, as defined in 81 Stat. 181, 38 U.S.C. 101, or is listed officially in the military records of the United States as being a prisoner of war or missing in action as a result of active state service or active service with the military forces of the United States; or

(B) Who was honorably discharged from the military forces of the United States and thereafter died of an injury or disease incurred while in active state service or active service with such military forces, being a resident at the time of death.

(ii) "Vietnam veteran" means any person who:

(A) Was in active service with the military forces of the United States and received a Vietnam service medal between August 5, 1964 to May 7, 1975; and

(B) Received a discharge from the military forces of the United States other than dishonorably; and

(C) Has been a resident of Wyoming for not less than one (1) year.

(iii) "Academic year" means the twelve (12) month period beginning with the commencement of the fall semester for the University of Wyoming and with the commencement of the summer semester for community colleges;

(iv) "Combat veteran surviving spouse or dependent" means a person who is a surviving spouse or dependent of any overseas combat veteran or Vietnam veteran when the overseas combat veteran or Vietnam veteran was a resident of Wyoming for at least one (1) year prior to entering active service and the overseas combat veteran or Vietnam veteran died during active service. For purposes of this paragraph, a child is a combat dependent only if he was under twenty-two (22) years of age at the time his parent or legal guardian died in overseas combat during active service;

(v) "Overseas combat veteran" means a person other than a Vietnam veteran who was a resident of Wyoming for at least one (1) year prior to entering into active service, who is an honorably discharged veteran who served in the military service of the United States and who was awarded the armed forces expeditionary medal or other authorized service or campaign medal indicating service to the United States in any armed conflict in a foreign country.

(b) The state or any political educational subdivision shall provide free tuition, matriculation and other fees to all eligible persons who are residents of this state and who are attending or may attend any state institutions in elementary, secondary and college grades, business colleges, state vocational training schools or other educational institutions of this state where courses of instruction are provided in subjects which would tend to enable the eligible persons to engage in any useful trade, occupation or profession.

(c) Repealed By Laws 2007, Ch. 91, 3.

(d) The community college commission shall reimburse the University of Wyoming and each community college for the costs of tuition and fees provided under this section. If insufficient funds are appropriated, the reimbursement shall be proportionally reduced based on tuition and fee expenses. The commission shall promulgate rules for the implementation of the free tuition and fees pursuant to subsections (f) through (k) of this section, including the reimbursement to the university and community colleges.

(e) The community college commission shall include within its biennial budget request submitted under W.S. 9-2-1013 a report identifying the actions taken and monies expended pursuant to this act for each of the immediately preceding two (2) fiscal years.

(f) Any person who is a Vietnam veteran, not presently receiving education benefits under the Servicemen's Readjustment Act of 1944, as amended, an overseas combat veteran, a combat veteran surviving spouse or a combat veteran dependent shall receive free tuition and fees for up to a total of ten (10) semesters of study at the University of Wyoming or any Wyoming community college. The University of Wyoming and all Wyoming community colleges shall cooperate to ensure that a total of not more than ten (10) semesters is provided under this section to any recipient. No person shall be eligible for the benefits provided under this section for any semester commencing more than eight (8) academic years after the semester in which the person initially receives benefits under this section. The institution in which the student enrolls shall grant exceptions to the requirements of this subsection for military service, religious service or other good cause shown, which exceptions shall be consistent with rules promulgated by the Wyoming department of education for the Hathaway scholarship program under W.S. 21-16-1303(d).

(g) In order to qualify for the benefit under this section, a person claiming eligibility as an overseas combat veteran, combat veteran surviving spouse or combat veteran dependent shall enroll at the University of Wyoming or a Wyoming community college. A combat veteran dependent shall be under twenty-two (22) years of age at the time of enrollment at the University of Wyoming or a Wyoming community college.

(i) Repealed By Laws 2012, Ch. 92, 2.

(ii) Repealed By Laws 2012, Ch. 92, 2.

(iii) Repealed By Laws 2012, Ch. 92, 2.

(h) The institution in which the student enrolls shall grant exceptions to the requirements of this section for military service, religious service or other good cause shown, which exceptions shall be consistent with rules promulgated by the Wyoming department of education for the Hathaway scholarship program under W.S. 21-16-1303(b)(iii)(B). There is no limitation as to when a Vietnam veteran not presently receiving education benefits under the Servicemen's Readjustment Act of 1944, as amended, may enroll and begin receiving benefits under this section. There also is no limit as to when an overseas combat veteran or combat veteran surviving spouse may enroll and begin receiving benefits under this section.

(j) A person who had qualified for free tuition and fees under subsection (f) or (g) of this section, shall be deemed eligible for the free tuition and fees at any Wyoming community college or the University of Wyoming up to the maximum number of semesters of study allowed under subsection (a) of this section, if the person transfers to another institution specified in subsection (a) of this section.

(k) To remain eligible for benefits under this section, by the end of the spring semester completing the student's third or fourth semester of attendance, the student shall have a cumulative grade point average of at least two point zero (2.0) and shall maintain a cumulative grade point average of at least two point zero (2.0) at the end of each subsequent spring semester to continue to receive the free tuition and fees.



19-14-107. Creation of veterans' commission; composition; terms.

19-14-107. Creation of veterans' commission; composition; terms.

(a) A Wyoming veterans' commission is created within the military department consisting of twelve (12) members, not less than one (1) of whom shall reside in each judicial district identified in W.S. 5-3-101, appointed by the governor for staggered terms of three (3) years. Commencing with initial appointments made in 2005, four (4) members of the board shall be appointed for a term of one (1) year, four (4) members for a term of two (2) years and four (4) members for a term of three (3) years. Terms thereafter shall be three (3) years and staggered with one-third (1/3) of the members' terms expiring each year. Appointments shall be made without regard to political affiliation, sex, religion or ethnic background. The governor may remove any member as provided in W.S. 9-1-202. A chairman shall be elected by the commission from among its members and a new chairman elected every two (2) years thereafter.

(b) The commission shall meet at least once a year and at the call of the governor. Members shall be reimbursed according to W.S. 9-3-102 and 9-3-103 for per diem and travel expenses incurred in the performance of their duties.

(c) The commission shall:

(i) Study all federal and state legislation affecting veterans, their spouses, dependents and beneficiaries;

(ii) Establish liaison with agencies dealing with veteran's affairs;

(iii) Make recommendations to the legislature and to the governor concerning veterans;

(iv) Adopt policies and procedures necessary to administer the veteran burial team account pursuant to W.S. 19-14-109;

(v) Prepare, maintain and distribute information, by printed material or otherwise, to educate Wyoming veterans and their families regarding veterans' benefits, healthcare and disability claims, pension claims and other matters relevant to veteran status;

(vi) Provide oversight and administrative services for the operation of any veterans' cemetery authorized by W.S. 19-14-108, including but not limited to establishing cemetery directors and advisory boards;

(vii) Provide assistance to Wyoming veterans and their families for the filing and processing of veterans' benefits, veterans' healthcare benefits and United States Department of Veterans Affairs disability and pension claims;

(viii) Administer all vehicle licensing and driver's licensing obligations required of the commission pursuant to title 31;

(ix) Maintain and administer the veterans' commission expendable trust fund pursuant to rules and procedures which shall be promulgated by the commission and approved by the military department;

(x) To the extent the employment of an executive director would aid in accomplishing the duties required by this section and benefit Wyoming veterans, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the commission may deem appropriate. Any appointment shall be made with the approval of the adjutant general and the governor and shall be subject to the removal authority provided by W.S. 9-1-202. An executive director may hire and supervise such other staff as may be authorized by the commission and shall be administratively supported by the military department;

(xi) Perform such other and further tasks as are necessary to carry out the duties imposed by this section or as required by the legislature.



19-14-108. Veterans' cemetery; acquisition and maintenance; eligibility for burial.

19-14-108. Veterans' cemetery; acquisition and maintenance; eligibility for burial.

(a) Military department, with the approval of the veterans' commission, may acquire a site in this state to be used to establish a cemetery for the interment of veterans of the United States armed forces and for qualified family members of eligible veterans. The approval of the local governing body of the county in which the proposed site is located shall be obtained prior to any acquisition of land for this purpose. The department, with the approval of the commission, is empowered to receive any lands granted to the state or any of its political subdivisions. All military cemeteries currently owned by the state of Wyoming shall be operated and controlled by the military department.

(b) The military department shall supervise and control a veterans' cemetery established under this section. All personnel, equipment and support necessary for maintenance and operation of the cemetery shall be included in the budget of the military department. All employees shall be under the state personnel system.

(c) Any veteran who received any discharge, other than a dishonorable discharge, from the armed forces of the United States is eligible for burial in the state veterans' cemetery and any indigent veteran shall be buried in the cemetery without charge except such funds as may be available from the veteran's administration and the social security burial allowance, if any, shall be paid to the cemetery director. Such funds collected shall be applied to the cemetery for capital improvements and shall not be paid to the general fund of the state.

(d) Any eligible veteran, qualified family member, or the survivors of an eligible veteran or qualified family member, or a county under W.S. 19-14-101, in the veteran's behalf, may apply for a burial plot in the state veterans' cemetery by submitting a request to the cemetery director on forms supplied by the military department and available from the cemetery director. The department, in consultation with the commission, shall allot available burial plots on a first come, first served basis. There shall be no charge made for any burial plot. There shall be no charge for the interment of any eligible veteran. The director of the Oregon Trail veteran's cemetery shall apply to the veterans administration for payment of any allowable plot or interment allowance.

(e) A spouse or a handicapped or minor child of a veteran who qualifies for burial as provided in subsection (c) of this section may also qualify for burial in the state veterans' cemetery, if the interment of the qualified family member is in the same burial plot as that provided for the veteran and the interment is either above or below the veteran. The department, in consultation with the commission, shall establish a fee schedule which may be adjusted from time to time for burial of family members. The fees shall cover as nearly as practicable the actual costs of interments. The department, in consultation with the commission, may accept the social security burial allowance, if any, of the qualified family member in an amount not to exceed the actual cost of the interment.



19-14-109. Veteran burial teams.

19-14-109. Veteran burial teams.

(a) The veteran burial team account is created. Subject to policies and procedures adopted by the veterans' commission, Wyoming veteran burial teams who have contracted with the commission may apply for payment for the performance of military funeral duties not to exceed fifty dollars ($50.00) per funeral. The commission shall also maintain a list of registered veteran burial teams and provide that list upon request.

(b) Any claim made pursuant to this section shall be made to the veterans' commission. The commission shall review and act upon all claims submitted under subsection (a) of this section no later than June 30 following the calendar year in which expenses were incurred for the claim submitted. If after deducting and paying the commission's administrative expenses in processing claims there are insufficient funds within the veteran burial team account to pay all approved claims, the commission shall prorate reimbursement among all approved claims. Payments authorized through the commission pursuant to this section shall be paid by the state treasurer by warrant issued by the state auditor upon vouchers signed by the state veterans' service officer or his designee.

(c) As used in this section, "veteran burial team" means any group of veterans that the commission has contracted with, pursuant to policies and procedures, to perform military services within the state of Wyoming authorized by the commission during the burial of any decedent who has received any military discharge, other than a dishonorable discharge, from the armed forces of the United States.



19-14-110. Description and declaration of Wyoming veterans' memorial museum.

19-14-110. Description and declaration of Wyoming veterans' memorial museum.

The lands in Natrona county described as follows are hereby declared to be the Wyoming veterans' memorial museum to be managed by the military department: a parcel of land situate in the NE of the SE and the SE of the NE of Section 20, Township 34 North, Range 80 West, 6th P.M., Natrona County, Wyoming, said parcel being more particularly described as follows: commencing at the southeast corner of said Section 20, monumented by a brass cap; thence N0127'16"W, a distance of 2597.39 feet to the southeast corner of the parcel monumented by a nail and being the point of beginning; thence S4317'47"W, a distance of 163.93 feet to the southwest corner of the parcel, monumented by a nail; thence N4642'21"W, a distance of 359.92 feet to the northwest corner of the parcel, monumented by a nail; thence N4317'47"E, a distance of 163.93 feet to the northeast corner of the parcel, monumented by a nail; thence S4642'21"E, a distance of 359.92 feet to the point of beginning, containing 1.35 acres, more or less.






CHAPTER 15 - CIVIL AIR PATROL

19-15-101. Civil air patrol; authorization of expenditure of state funds.

19-15-101. Civil air patrol; authorization of expenditure of state funds.

(a) The department may expend state funds for the purchase of:

(i) Civil air patrol aviation education training aids;

(ii) Books and equipment;

(iii) Maintenance and hangar rents of "on-loan" United States air force aircraft; and

(iv) Maintenance supplies and equipment for a communications network for the civil air patrol.

(b) The department may expend state funds for administrative costs of the civil air patrol.



19-15-102. Approval of purchase order.

19-15-102. Approval of purchase order.

No expenditure of state funds shall be made unless a purchase order is approved by the department. Funds are under the control of the department.



19-15-103. Repealed By Laws 2005, ch. 32, 2.

19-15-103. Repealed By Laws 2005, ch. 32, 2.






CHAPTER 16 - EMERGENCY SEARCH AND RESCUE

19-16-101. Emergency authority to supervise air search and rescue.

19-16-101. Emergency authority to supervise air search and rescue.

If requested by a county sheriff or his designee, the military department may, under the supervision of the requesting sheriff or his designee, coordinate the air search and rescue of persons and aircraft made necessary by any emergency or disaster.









TITLE 20 - DOMESTIC RELATIONS

CHAPTER 1 - HUSBAND AND WIFE

ARTICLE 1 - CREATION OF MARRIAGE

20-1-101. Marriage a civil contract.

20-1-101. Marriage a civil contract.

Marriage is a civil contract between a male and a female person to which the consent of the parties capable of contracting is essential.



20-1-102. Minimum marriageable age; exception; parental consent.

20-1-102. Minimum marriageable age; exception; parental consent.

(a) At the time of marriage the parties shall be at least sixteen (16) years of age except as otherwise provided.

(b) All marriages involving a person under sixteen (16) years of age are prohibited and voidable, unless before contracting the marriage a judge of a court of record in Wyoming approves the marriage and authorizes the county clerk to issue a license therefor.

(c) When either party is a minor, no license shall be granted without the verbal consent, if present, and written consent, if absent, of the father, mother, guardian or person having the care and control of the minor. Written consent shall be proved by the testimony of at least one (1) competent witness.



20-1-103. License; required.

20-1-103. License; required.

(a) Before solemnization of any marriage in this state, a marriage license shall be obtained from a Wyoming county clerk.

(b) Application for a marriage license shall be made by one (1) of the parties to the marriage before the license is issued. Upon receipt of an application, the county clerk shall ascertain by the testimony of a competent witness and the applicant, the names, the social security numbers of the parties who have valid social security numbers, residences and ages of the parties and whether there is any legal impediment to the parties entering into the marriage contract according to the laws of the state of their residence. The clerk shall enter the facts ascertained in a book kept by him for that purpose, except for the social security numbers which shall be provided to the state office of vital records and not made a part of the county public record. He may issue a license to marry and shall date the license on the date of issuance except as otherwise provided.

(c) Unless there is an order to waive the requirements of this section by a judge of a court of record in the county pursuant to W.S. 20-1-105, the clerk shall refuse to issue a license if:

(i) Either of the parties is legally incompetent to enter into a marriage contract according to the law of this state; or

(ii) There is any legal impediment; or

(iii) Either party is a minor and the consent of a parent or guardian has not been given.

(d) A marriage license obtained from a Wyoming county clerk shall expire one (1) year from the date the license was issued if the parties have not solemnized the marriage. The expiration date shall be shown on the marriage license. Upon expiration of a marriage license, the parties shall apply for and obtain a new marriage license before solemnization of their marriage in this state.



20-1-104. Repealed by Laws 1985, ch. 22, 2.

20-1-104. Repealed by Laws 1985, ch. 22, 2.



20-1-105. Judge may order license issued.

20-1-105. Judge may order license issued.

(a) If any county clerk refuses to issue a license to marry, or in case of circumstances arising which would necessitate the waiver of any one (1) or more of the requirements of W.S. 20-1-102 and 20-1-103(b) and (c), either applicant for the license may apply to the district court of the county for the issuance of a license without compliance with one (1) or more of those requirements. If the judge finds that a license should be issued, or such circumstances exist that it is proper that any one (1) or more of the requirements should be waived, the judge may order in writing the issuance of the license. Upon the order of the judge being filed with the county clerk, the county clerk shall issue the license at the time specified in the order. No fee or court costs shall be charged or taxed for the order.

(b) If either party is under sixteen (16) years of age, the parents or guardians may apply to any judge of a court of record in the county of residence of the minor for an order authorizing the marriage and directing the issuance of a marriage license. If the judge believes it advisable, he shall enter an order authorizing the marriage and directing the county clerk to issue a license. Upon filing of a certified copy of the order with the county clerk, the county clerk shall issue a license and endorse thereon the fact of the issuance of the order. No person authorized to perform marriage ceremonies in Wyoming shall perform any marriage ceremony if either party is under the age specified by this subsection unless the license contains the endorsement.

(c) Before issuing the order provided by this section the judge may require affidavits or other proof of the competency of the parties or of any other facts necessitating or making the order advisable. The order may be in substantially the following form:

I ...., the undersigned ...., a judge of the .... court, a court of record in and for .... county, Wyoming, hereby order that a marriage license may issue to .... of .... (address) and .... of .... (address) on the .... day of .... (year) Date: .....



20-1-106. Who may solemnize marriage; form of ceremony.

20-1-106. Who may solemnize marriage; form of ceremony.

(a) Every district or circuit court judge, district court commissioner, supreme court justice, magistrate and every licensed or ordained minister of the gospel, bishop, priest or rabbi, or other qualified person acting in accordance with the traditions or rites for the solemnization of marriage of any religion, denomination or religious society, may perform the ceremony of marriage in this state.

(b) In the solemnization of marriage no particular form is required, except that the parties shall solemnly declare in the presence of the person performing the ceremony and at least two (2) attending witnesses that they take each other as husband and wife.



20-1-107. Certificate of marriage.

20-1-107. Certificate of marriage.

(a) When a marriage is solemnized, the person performing the ceremony shall give one (1) of the parties a certificate under his hand and signed by the witnesses to the marriage, specifying the names, ages and place of residence of the parties married, the names and residences of at least two (2) witnesses who were present at the marriage, and the time and place thereof.

(b) The county clerk of each county in the state shall record all returns of marriages in a book kept for that purpose within one (1) month after receipt.

(c) The original certificate and record of marriage made by the person performing the ceremony and the record thereof or a certified copy of the certificate or record is admissible in all courts and places as presumptive evidence of the fact of the marriage.



20-1-108. Offenses relating to marriage generally.

20-1-108. Offenses relating to marriage generally.

If the county clerk neglects to record a marriage certificate, or if any person performs a marriage ceremony knowing that he is not legally authorized to do so or knowing of any legal impediment to the proposed marriage, he is guilty of a misdemeanor and shall be punished by a fine not exceeding five hundred dollars ($500.00) or imprisonment for not exceeding one (1) year.



20-1-109. When marriage solemnized by unauthorized person valid.

20-1-109. When marriage solemnized by unauthorized person valid.

No marriage solemnized in any manner authorized by W.S. 20-1-106, shall be deemed or adjudged to be void, nor is the validity of the marriage in any way affected because of a lack of jurisdiction or authority of the person performing the ceremony of marriage if the marriage is consummated with a full belief on the part of the persons so married, or either of them, that the person performing the ceremony was lawfully authorized to do so.



20-1-110. Marriage ceremony according to rites and customs of religious societies or assemblies.

20-1-110. Marriage ceremony according to rites and customs of religious societies or assemblies.

Any religious society or religious assembly may perform the ceremony of marriage in this state according to the rites and customs of the society or assembly. The clerk or keeper of the minutes, proceedings or other book of the society or assembly wherein the marriage occurs, or if none then the moderator or person presiding in the society or assembly, shall make out and transmit to the county clerk of the county a certificate of the marriage.



20-1-111. Foreign marriages.

20-1-111. Foreign marriages.

All marriage contracts which are valid by the laws of the country in which contracted are valid in this state.



20-1-112. Repealed by Laws 1995, ch. 117, 1.

20-1-112. Repealed by Laws 1995, ch. 117, 1.



20-1-113. Legitimacy of children presumed.

20-1-113. Legitimacy of children presumed.

The legitimacy of all children conceived or born during the marriage is rebuttably presumed pursuant to W.S. 14-2-504.






ARTICLE 2 - RIGHTS AND LIABILITIES

20-1-201. Separate estate of real and personal property; not subject to control of spouse; exceptions.

20-1-201. Separate estate of real and personal property; not subject to control of spouse; exceptions.

All property belonging to a married person as his separate property which he owns at the time of his marriage or which during marriage he acquires in good faith from any person by descent or otherwise, together with all rents, issues, increase and profits thereof, is during marriage his sole and separate property under his sole control and may be held, owned, possessed and enjoyed by him the same as though he were single. Such property is not subject to the disposal, control or interference of his spouse and is exempt from execution or attachment for the debts of his spouse if the property was not conveyed to him by his spouse in fraud of his creditors. The necessary expenses of the family and the education of the children are chargeable upon the property of both husband and wife, or either of them, for which they may be sued jointly or separately.



20-1-202. Rights and limitations of married persons incident to the marriage relationship.

20-1-202. Rights and limitations of married persons incident to the marriage relationship.

(a) Any married person may transfer his separate property in the same manner and to the same extent as if he were unmarried and he may make contracts and incur obligations and liabilities, all of which may be enforced against him to the same extent and in the same manner as if he were unmarried.

(b) Any person may, while married, sue and be sued in all matters having relation to his property, person or reputation, in the same manner as if he were single.

(c) When a married person sues or is sued alone, proceedings shall be had and judgment rendered and enforced as if he were unmarried. His separate property and estate is liable for any judgment against him but he is entitled to the benefit of all exemptions for heads of families.

(d) When any person against whom liabilities exist marries and has or acquires lands, judgment on the liability may be rendered against her, to be levied on the lands only.

(e) A person is not liable for the debts and liabilities of his spouse contracted before marriage without an assumption thereof in writing.









CHAPTER 2 - DISSOLUTION OF MARRIAGE

ARTICLE 1 - IN GENERAL

20-2-101. Void and voidable marriages defined; annulments.

20-2-101. Void and voidable marriages defined; annulments.

(a) Marriages contracted in Wyoming are void without any decree of divorce:

(i) When either party has a husband or wife living at the time of contracting the marriage;

(ii) When either party is mentally incompetent at the time of contracting the marriage;

(iii) When the parties stand in the relation to each other of parent and child, grandparent and grandchild, brother and sister of half or whole blood, uncle and niece, aunt and nephew, or first cousins, whether either party is illegitimate. This paragraph does not apply to persons not related by consanguinity.

(b) A marriage is voidable if solemnized when either party was under the age of legal consent unless a judge gave consent, if they separated during nonage and did not cohabit together afterwards, or if the consent of one (1) of the parties was obtained by force or fraud and there was no subsequent voluntary cohabitation of the parties.

(c) Either party may file a petition in the district court of the county where the parties or one (1) of them reside, to annul a marriage for reasons stated in subsections (a) and (b) of this section and proceedings shall be held as in the case of a petition for divorce except as otherwise provided. Upon due proof the marriage shall be declared void by a decree of nullity.

(d) An action to annul a marriage on the ground that one of the parties was under the age of legal consent provided by W.S. 20-1-102(a) may be filed by the parent or guardian entitled to the custody of the minor. The marriage may not be annulled on the application of a party who was of the age of legal consent at the time of the marriage nor when it appears that the parties, after they had attained the age of consent, had freely cohabited as man and wife.

(e) An action to annul a marriage on the grounds of mental incompetency may be commenced on behalf of a mentally incompetent person by his guardian or next friend. A mentally incompetent person restored to competency may maintain an action of annulment, but no decree may be granted if the parties freely cohabited as husband and wife after restoration of competency.

(f) An action to annul a marriage on the grounds of physical incapacity may only be maintained by the injured party against the party whose incapacity is alleged and may only be commenced within two (2) years from the solemnization of the marriage.

(g) All decrees of annulment may include provisions for the custody and support of children pursuant to this article, W.S. 20-2-201 through 20-2-204 and 20-2-301 through 20-2-315 and for the division of property pursuant to W.S. 20-2-114.



20-2-102. Petition by spouse for support.

20-2-102. Petition by spouse for support.

When the husband and wife are living separately, or when they are living together but one (1) spouse does not support the other spouse or children within his means, and no proceeding for divorce is pending, the other spouse or the department of family services may institute a proceeding for support. No less than five (5) days after notice is personally served upon the nonsupporting spouse, the court may hear the petition and grant such order concerning the support of the spouse or children as it might grant were it based on a proceeding for divorce. If the nonsupporting spouse cannot be personally served within this state but has property within the jurisdiction of the court, or debts owing to him, the court may order such constructive service as appears sufficient and proper and may cause an attachment of the property. Upon completion of constructive service the court may grant relief as if personal service was had.



20-2-103. Petition to affirm marriage.

20-2-103. Petition to affirm marriage.

When the validity of any marriage is denied by either party, the other party may file a petition to affirm the marriage. Upon due proof of the validity thereof, it shall be declared valid by a decree of the court which is conclusive upon all persons concerned.



20-2-104. Causes for divorce generally; venue generally.

20-2-104. Causes for divorce generally; venue generally.

A divorce may be decreed by the district court of the county in which either party resides on the complaint of the aggrieved party on the grounds of irreconcilable differences in the marital relationship.



20-2-105. Divorce action for insanity; when permitted; conditions to bringing action; liability for support.

20-2-105. Divorce action for insanity; when permitted; conditions to bringing action; liability for support.

(a) A divorce may be granted when either party has become incurably insane and the insane person has been confined in a mental hospital of this state or of another state or territory for at least two (2) years immediately preceding the commencement of the action for divorce.

(b) Upon the filing of a verified complaint showing that a cause of action exists under this section, the district court shall appoint some person to act as guardian of the insane person in the action. The summons and complaint in the action shall be served upon the defendant by delivering a copy of the summons and complaint to the guardian and to the county attorney of the county in which the action is brought.

(c) The county attorney upon whom the summons and complaint is served shall appear for and defend the defendant in the action. No divorce shall be granted under this section except in the presence of the county attorney.

(d) In any action brought under this section, the district courts possess all the powers relative to the payment of alimony, the distribution of property and the care, custody and maintenance of the children of the parties as in other actions for divorce.

(e) Costs in the action, as well as the actual expenses of the county attorney and the expenses and fees of the guardian, shall be paid by the plaintiff. The expenses of the county attorney and expenses and fees of the guardian shall be fixed and allowed by the court, and the court may make such order as to the payment of fees and expenses as may seem proper.



20-2-106. Judicial separation; procedure; powers of court; defenses.

20-2-106. Judicial separation; procedure; powers of court; defenses.

(a) When circumstances are such that grounds for a divorce exist, the aggrieved party may institute a proceeding by complaint in the same manner as if petitioner were seeking a decree of divorce, but praying instead to be allowed to live separate and apart from the offending party.

(b) No separation by decree entered hereunder shall be grounds for a divorce on the grounds of desertion or two (2) year separation unless those grounds existed at the time of petitioning for judicial separation. A decree of divorce may be granted after the decree of judicial separation is entered upon proper grounds arising thereafter.

(c) The court may make such orders as appear just, including custody of the children, provision for support, disposition of the properties of the parties, alimony, restraint of one (1) or both spouses during litigation and restraint of disposition of property. The court may impose a time limitation on the order or render a perpetual separation. The parties may at any time move the court to be discharged from the order.

(d) All defenses available in an action for divorce are available under this section.



20-2-107. Residential requirements generally for plaintiffs.

20-2-107. Residential requirements generally for plaintiffs.

(a) No divorce shall be granted unless the plaintiff has resided in this state for sixty (60) days immediately preceding the time of filing the complaint, or the marriage was solemnized in this state and the plaintiff has resided in this state from the time of the marriage until the filing of the complaint.

(b) A married person who at the time of filing a complaint for divorce resides in this state is a resident although his spouse may reside elsewhere.



20-2-108. Action conducted as civil action.

20-2-108. Action conducted as civil action.

Actions to annul or affirm a marriage, for a divorce or to establish any order regarding the maintenance or custody of children shall be conducted in the same manner as civil actions, and the court may decree costs and enforce its decree as in other cases, except a divorce decree shall not be entered less than twenty (20) days from the date the complaint is filed.



20-2-109. Restraining orders concerning property or pecuniary interests during litigation.

20-2-109. Restraining orders concerning property or pecuniary interests during litigation.

If after filing a complaint for divorce it appears probable to the court that either party is about to do any act that would defeat or render less effective any order which the court might ultimately make concerning property or pecuniary interests, an order shall be made for the prevention thereof and such process issued as the court deems necessary or proper.



20-2-110. Restraint during litigation.

20-2-110. Restraint during litigation.

After the filing of a complaint for divorce or to annul a marriage, on the petition of either party the court may prohibit the other party from imposing any restraint upon the petitioner's personal liberty during the pendency of the action.



20-2-111. Alimony during pendency of action; allowances for prosecution or defense of action; costs.

20-2-111. Alimony during pendency of action; allowances for prosecution or defense of action; costs.

In every action brought for divorce, the court may require either party to pay any sum necessary to enable the other to carry on or defend the action and for support and the support of the children of the parties during its pendency. The court may decree costs against either party and award execution for the costs, or it may direct costs to be paid out of any property sequestered, in the power of the court, or in the hands of a receiver. The court may also direct payment to either party for such purpose of any sum due and owing from any person.



20-2-112. Examination concerning property interests; enforcement of court orders; temporary custody of children.

20-2-112. Examination concerning property interests; enforcement of court orders; temporary custody of children.

(a) In a proceeding for divorce, the court may cause the attendance of either party and compel an answer under oath concerning his property, rights or interests, or money that he may have or money due or to become due to him from others, and make such order thereon as is just and equitable. To enforce its orders concerning alimony, temporary or permanent, or property or pecuniary interests, the court may require security for obedience thereto, or may enforce the orders by attachment, commitment, injunction or by other means.

(b) On the application of either party, the court may make such order concerning the care and custody of the minor children of the parties and their suitable maintenance during the pendency of the action as is proper and necessary and may enforce its order and decree in the manner provided in subsection (a) of this section. The party applying for the order shall notify the court of any known protection or custody orders issued on behalf of the parties from any other court. The court shall consider evidence of spouse abuse or child abuse as being contrary to the best interest of the children. If the court finds that family violence has occurred, the court shall make arrangements for visitation during temporary custody that best protect the children and the abused spouse from further harm.



20-2-113. Repealed By Laws 2000, Ch. 34. 6.

20-2-113. Repealed By Laws 2000, Ch. 34. 6.



20-2-114. Disposition of property to be equitable; factors; alimony generally.

20-2-114. Disposition of property to be equitable; factors; alimony generally.

(a) Except as provided in subsection (b) of this section, in granting a divorce, the court shall make such disposition of the property of the parties as appears just and equitable, having regard for the respective merits of the parties and the condition in which they will be left by the divorce, the party through whom the property was acquired and the burdens imposed upon the property for the benefit of either party and children. The court may decree to either party reasonable alimony out of the estate of the other having regard for the other's ability to pay and may order so much of the other's real estate or the rents and profits thereof as is necessary be assigned and set out to either party for life, or may decree a specific sum be paid by either party.

(b) In making a disposition of property pursuant to this section, a court shall not do any of the following:

(i) Consider any federal disability benefits awarded to a veteran for service-connected disabilities pursuant to title 38, chapter 11 of the United States Code;

(ii) Indemnify a veteran's spouse or former spouse for any waiver or reduction in military retirement or retainer pay related to receipt of veteran disability benefits pursuant to title 38, chapter 11 of the United States Code;

(iii) Award any other income or property of the veteran to the veteran's spouse or former spouse as compensation for any waiver or reduction in military retirement or retainer pay related to receipt of veteran disability benefits pursuant to title 38, chapter 11 of the United States Code.



20-2-115. Amended and Renumbered as 20-2-314 By Laws 2000, Ch. 34, 2.

20-2-115. Amended and Renumbered as 20-2-314 By Laws 2000, Ch. 34, 2.



20-2-116. Revision of alimony and other allowances.

20-2-116. Revision of alimony and other allowances.

After a decree for alimony or other allowance for a party or children and after a decree for the appointment of trustees to receive and hold any property for the use of a party or children pursuant to W.S. 20-2-314, the court may from time to time, on the petition of either of the parties, revise and alter the decree respecting the amount of the alimony or allowance or the payment thereof and respecting the appropriation and payment of the principal and income of the property so held in trust and may make any decree respecting any of the matters which the court might have made in the original action.



20-2-117. Amended and Renumbered as 20-1-113 By Laws 2000, Ch. 34, 4.

20-2-117. Amended and Renumbered as 20-1-113 By Laws 2000, Ch. 34, 4.



20-2-118. Amended and Renumbered as 20-2-315 By Laws 2000, Ch. 34, 2.

20-2-118. Amended and Renumbered as 20-2-315 By Laws 2000, Ch. 34, 2.






ARTICLE 2 - CUSTODY AND VISITATION

20-2-201. Disposition and maintenance of children in decree or order; access to records.

20-2-201. Disposition and maintenance of children in decree or order; access to records.

(a) In granting a divorce, separation or annulment of a marriage or upon the establishment of paternity pursuant to W.S. 14-2-401 through 14-2-907, the court may make by decree or order any disposition of the children that appears most expedient and in the best interests of the children. In determining the best interests of the child, the court shall consider, but is not limited to, the following factors:

(i) The quality of the relationship each child has with each parent;

(ii) The ability of each parent to provide adequate care for each child throughout each period of responsibility, including arranging for each child's care by others as needed;

(iii) The relative competency and fitness of each parent;

(iv) Each parent's willingness to accept all responsibilities of parenting, including a willingness to accept care for each child at specified times and to relinquish care to the other parent at specified times;

(v) How the parents and each child can best maintain and strengthen a relationship with each other;

(vi) How the parents and each child interact and communicate with each other and how such interaction and communication may be improved;

(vii) The ability and willingness of each parent to allow the other to provide care without intrusion, respect the other parent's rights and responsibilities, including the right to privacy;

(viii) Geographic distance between the parents' residences;

(ix) The current physical and mental ability of each parent to care for each child;

(x) Any other factors the court deems necessary and relevant.

(b) In any proceeding in which the custody of a child is at issue the court shall not prefer one (1) parent as a custodian solely because of gender.

(c) The court shall consider evidence of spousal abuse or child abuse as being contrary to the best interest of the children. If the court finds that family violence has occurred, the court shall make arrangements for visitation that best protects the children and the abused spouse from further harm.

(d) The court shall order custody in well defined terms to promote understanding and compliance by the parties. Custody shall be crafted to promote the best interests of the children, and may include any combination of joint, shared or sole custody.

(e) Unless otherwise ordered by the court, the noncustodial parent shall have the same right of access as the parent awarded custody to any records relating to the child of the parties, including school records, activities, teachers and teachers' conferences as well as medical and dental treatment providers and mental health records.

(f) At any time the court may require parents to attend appropriate parenting classes, including but not limited to, parenting classes to lessen the effects of divorce on children.

(g) At anytime a court is considering the custody or visitation rights of a service member, as defined by W.S. 20-2-205, the court shall comply with W.S. 20-2-205.



20-2-202. Visitation.

20-2-202. Visitation.

(a) The court may order visitation it deems in the best interests of each child and the court shall:

(i) Order visitation in enough detail to promote understanding and compliance;

(ii) Provide for the allocation of the costs of transporting each child for purposes of visitation;

(iii) Require either parent who plans to change their home city or state of residence, to give written notice thirty (30) days prior to the move, both to the other parent and to the clerk of district court stating the date and destination of the move. In the event a confidentiality order has been entered pursuant to W.S. 35-21-112 or any other court order allowing a party to maintain confidentiality of addresses or other information identifying the residence of the victim of domestic abuse, the address, city or state of residence or other information identifying the residence of the victim of domestic abuse shall remain confidential.



20-2-203. Jurisdiction for enforcement and modification.

20-2-203. Jurisdiction for enforcement and modification.

(a) A court in this state which enters a custody order under W.S. 20-2-201 has continuing subject matter jurisdiction to enforce or modify the decree concerning the care, custody and visitation of the children as the circumstances of the parents and needs of the child require, subject to the provisions of the Uniform Child Custody Jurisdiction and Enforcement Act. A service member's temporary duty, deployment or mobilization, as defined in W.S. 20-2-205, shall not alter any court's continuing jurisdiction under this section. A court which has jurisdiction to enforce or modify an order under this section may decline to exercise its jurisdiction if it finds it is an inconvenient forum under the circumstances of the case and that the court which entered the original order is a more appropriate forum and has jurisdiction as set forth in the Uniform Child Custody Jurisdiction and Enforcement Act.

(b) A court in any county in Wyoming in which the child has lived with his parents, a parent or a person acting as a parent for six (6) consecutive months immediately prior to commencement of the custody proceeding may assert subject matter jurisdiction and adjudicate any proceedings involving the child. Periods of temporary absence of any of the named persons shall be included as part of the six (6) month period.

(c) Any party seeking to enforce or modify a custody order pursuant to this section shall attach a certified copy of the custody order to the petition to be enforced or modified. A certified copy of an order entered by a Wyoming court providing for the care, custody or visitation of children may be filed in the office of the clerk of the district court of any county in this state in which either parent resides if neither parent resides in the county of original jurisdiction. The district court for the county in which the order is filed has jurisdiction to enforce the order, provided:

(i) Upon request of the district court for the county in which a certified copy of the order has been filed, the court which originally entered the order shall forward certified copies of the transcript of the court record and pleadings, orders, decrees, records of hearings, social studies and other pertinent documents relating to the original proceeding; and

(ii) The district court for the county in which a certified copy of the order has been filed shall give due consideration to the transcript of the record and all other documents submitted to it in accordance with paragraph (i) of this subsection.

(d) In any proceeding to enforce or modify an order concerning the care, custody and visitation of children, any required notice or pleading shall be served as provided by the Wyoming Rules of Civil Procedure.



20-2-204. Enforcement and modification.

20-2-204. Enforcement and modification.

(a) Either parent may petition to enforce or modify any court order regarding custody and visitation.

(b) A court having jurisdiction under W.S. 20-2-203 may, upon appropriate motion of a party, require a parent to appear before the court and show just cause why the parent should not be held in contempt, upon a showing that the parent has willfully violated an order concerning the care, custody and visitation of the children. In order to enforce and require future compliance with an order the court may find that the parent is in contempt of court, award attorney's fees, costs and any other relief as the court may deem necessary under the circumstances to the party aggrieved by the violation of an order.

(c) A court having jurisdiction may modify an order concerning the care, custody and visitation of the children if there is a showing by either parent of a material change in circumstances since the entry of the order in question and that the modification would be in the best interests of the children pursuant to W.S. 20-2-201(a). In any proceeding in which a parent seeks to modify an order concerning child custody or visitation, proof of repeated, unreasonable failure by the custodial parent to allow visitation to the other parent in violation of an order may be considered as evidence of a material change of circumstances. Any modification under this subsection shall be subject to the limitations and requirements of W.S. 20-2-205.



20-2-205. Temporary military duty; definitions; modification of orders; visitation assignment; electronic evidence.

20-2-205. Temporary military duty; definitions; modification of orders; visitation assignment; electronic evidence.

(a) When a service member who has custody or visitation of a child receives temporary duty, deployment or mobilization orders from the military which require the service member to move a substantial distance from the service member's residence or otherwise have a temporary but material effect on the service member's ability to exercise custody or visitation responsibilities:

(i) Any order establishing the terms of custody or visitation in place at the time the service member receives the temporary duty, deployment or mobilization orders may only be temporarily modified so as to provide for the child's best interests;

(ii) Any order modifying an existing custody or visitation order that is determined necessary due to the temporary duty, deployment or mobilization of a service member shall specify that the service member's military service is the basis for the order and shall further state that it is entered by the court solely as a temporary order;

(iii) In issuing any temporary custody or visitation order under this section, the court shall consider whether the temporary order should automatically terminate;

(iv) For purposes of determining custody and visitation after the return of a service member and upon motion under W.S. 20-2-204, the temporary duty, mobilization or deployment of the service member, and the resulting temporary disruption to a child's schedule, shall be neutral factors in determining a material change in circumstances and shall not, alone, constitute a material change in circumstances warranting a permanent modification of custody or visitation rights.

(b) If a service member with visitation rights receives temporary duty, deployment or mobilization orders that require the service member to move a substantial distance from the service member's residence or otherwise have a material effect on the service member's ability to exercise visitation rights, the court may, upon motion of the service member, order that the service member's visitation rights, or a portion thereof, may be exercised by a family member with a close and substantial relationship to the minor child for the duration of the service member's absence, if the alternate visitation is in the child's best interest.

(c) Upon motion of a service member who has received temporary duty, deployment or mobilization orders, the court shall, for good cause shown, expedite any pending hearing in custody and visitation matters when the military duties of the service member have a material effect on the service member's ability, or anticipated ability, to appear in person at a regularly scheduled hearing.

(d) Upon motion of a service member who has received temporary duty, deployment or mobilization orders together with reasonable advanced notice and proof that the service member's military duties have a material effect on his ability to appear in person, the court may allow the service member to present testimony and evidence by electronic means in pending custody and visitation matters. The phrase "electronic means" includes communication by telephone, video teleconference or the Internet.

(e) Nothing in this section shall alter the duty of the court to consider the best interest of the child in deciding custody or visitation matters.

(f) As used in this section:

(i) "Deployment" means federal service of the United States under title 10, United States Code, in compliance with military orders received by a service member to report for combat operations, contingency operations, peacekeeping operations, a temporary duty assignment or other federal service for which the service member is required to report and to be unaccompanied by family members. "Deployment" also shall encompass any federal service that includes a period during which a service member is listed by the United States department of defense as missing in action, a prisoner of war or remains subject to his deployment orders on account of security sequestration, sickness, wounds, leave or other lawful cause. The term shall not apply to any service member who is absent without leave or considered a deserter from the armed forces;

(ii) "Mobilization" means the recall to active duty of a retired service member or the call-up of a national guard or reserve component service member to extended active duty status pursuant to title 10 United States Code, sections 12301, 12302, 12303 and 12304. "Mobilization" does not include national guard or reserve annual or weekend training;

(iii) "Return" means official release or termination of temporary duty, deployment or mobilization orders or the resumption of a service member's physical presence within the state of Wyoming or state of permanent residence if other than Wyoming. "Return" does not include presence during temporary leave periods;

(iv) "Service member" means a uniformed member of the United States army, navy, air force, marine corps, coast guard, United States public health service commissioned corps, national oceanic and atmospheric administration commissioned corp, national guard or any reserve or auxiliary component thereof;

(v) "Temporary duty" means the temporary transfer of a service member from one (1) military installation to a different location for a period of more than forty-five (45) days but less than one hundred eighty (180) days in order to accomplish training, assist in the performance of any military mission or for medical treatment.






ARTICLE 3 - CHILD SUPPORT

20-2-301. Purpose.

20-2-301. Purpose.

Where necessary and appropriate, the court shall enter orders, whether temporary or permanent, pursuant to and in compliance with this article for the maintenance of children in actions for divorce, annulment, paternity, support, out-of-home placement and any other action for the maintenance or support of children.



20-2-302. Applicability.

20-2-302. Applicability.

This article applies to all orders for the support or maintenance of children.



20-2-303. Definitions.

20-2-303. Definitions.

(a) As used in this article:

(i) "Age of majority" means as defined in W.S. 14-1-101(a) or 14-2-204(a), whichever is applicable;

(ii) "Income" means any form of payment or return in money or in kind to an individual, regardless of source. Income includes, but is not limited to wages, earnings, salary, commission, compensation as an independent contractor, temporary total disability, permanent partial disability and permanent total disability worker's compensation payments, unemployment compensation, disability, annuity and retirement benefits, and any other payments made by any payor, but shall not include any earnings derived from overtime work unless the court, after considering all overtime earnings derived in the preceding twenty-four (24) month period, determines the overtime earnings can reasonably be expected to continue on a consistent basis. In determining income, all reasonable unreimbursed legitimate business expenses shall be deducted. Means tested sources of income such as Pell grants, aid under the personal opportunities with employment responsibilities (POWER) program, supplemental nutrition assistance program and supplemental security income (SSI) shall not be considered as income. Gross income also means potential income of parents who are voluntarily unemployed or underemployed;

(iii) "Net income" means income as defined in paragraph (ii) of this subsection less personal income taxes, social security deductions, cost of dependent health care coverage for all dependent children, actual payments being made under preexisting support orders for current support of other children, other court-ordered support obligations currently being paid and mandatory pension deductions. Payments towards child support arrearage shall not be deducted to arrive at net income;

(iv) "This article" means W.S. 20-2-301 through 20-2-315.



20-2-304. Presumptive child support.

20-2-304. Presumptive child support.

(a) Child support shall be expressed in a specific dollar amount. The following child support tables shall be used to determine the total child support obligation considering the combined income of both parents. The appropriate table is based upon the number of children for whom the parents share joint legal responsibility and for whom support is being sought. After the combined net income of both parents is determined it shall be used in the first column of the tables to find the appropriate line from which the total child support obligation of both parents can be computed from the third column. The child support obligation computed from the third column of the tables shall be divided between the parents in proportion to the net income of each. The noncustodial parent's share of the joint child support obligation shall be paid to the custodial parent through the clerk as defined by W.S. 20-6-102(a)(x):

(i) One (1) child:

Net Monthly Percentage of

Income of Income

Both Allocated For Base Support Plus

Parents One Child Marginal Percentage

$846.00 22.0 $186.00 + 21.3% over $846.00

$2,961.00 21.5 $637.00 + 14.3% over $2,961.00

$4,652.00 18.9 $879.00 + 11.8% over $4,652.00

$5,498.00 17.8 $979.00 + 10.2% over $5,498.00

$7,613.00 15.7 $1,195.00 + 9.3% over $7,613.00

$10,151.00 14.1 $1,431.00 + 7.5% over $10,151.00

$12,900.00 12.7 $1,638.00 + 5.9% of anything

over $12,900.00

(ii) Two (2) children:

Net Monthly Percentage of

Income of Income

Both Allocated For Base Support Plus

Parents Two Children Marginal Percentage

$ 846.00 32.9 $278.00 + 32.8% over $846.00

$2,961.00 32.8 $971.00 + 20.7% over $2,961.00

$4,652.00 28.4 $1,321.00 + 17.4% over $4,652.00

$5,498.00 26.7 $1,468.00 + 15.2% over $5,498.00

$7,613.00 23.5 $1,789.00 + 14.3% over $7,613.00

$10,151.00 21.2 $2,152.00 + 10.4% over $10,151.00

$12,900.00 18.9 $2,438.00 + 9.5% of anything

over $12,900.00

(iii) Three (3) children:

Net Monthly Percentage of

Income of Income

Both Allocated For Base Support Plus

Parents Three Children Marginal Percentage

$846.00 40.2 $340.00 + 39.4% over $846.00

$2,961.00 39.6 $1,173.00 + 23.9% over $2,961.00

$4,652.00 33.9 $1,577.00 + 20.9% over $4,652.00

$5,498.00 31.9 $1,754.00 + 17.9% over $5,498.00

$7,613.00 28.0 $2,132.00 + 16.8% over $7,613.00

$10,151.00 25.2 $2,558.00 + 11.6% over $10,151.00

$12,900.00 22.3 $2,877.00 + 11.6% of anything

over $12,900.00

(iv) Four (4) children:

Net Monthly Percentage of

Income of Income

Both Allocated For Base Support Plus

Parents Four Children Marginal Percentage

$846.00 44.9 $380.00 + 43.9% over $846.00

$2,961.00 44.2 $1,309.00 + 26.8% over $2,961.00

$4,652.00 37.9 $1,763.00 + 22.9% over $4,652.00

$5,498.00 35.6 $1,957.00 + 20.1% over $5,498.00

$7,613.00 31.3 $2,383.00 + 18.5% over $7,613.00

$10,151.00 28.1 $2,852.00 + 13.1% over $10,151.00

$12,900.00 24.9 $3,212.00 + 13.0 % of anything

over $12,900.00

(v) Five (5) or more children:

Net Monthly Percentage of

Income of Income

Both Allocated For Base Support Plus

Parents Five Children Marginal Percentage

$846.00 49.4 $418.00 + 48.3% over $846.00

$2,961.00 48.6 $1,439.00 + 29.6% over $2,961.00

$4,652.00 41.7 $1,940.00 + 24.8% over $4,652.00

$5,498.00 39.1 $2,150.00 + 22.2% over $5,498.00

$7,613.00 34.4 $2,619.00 + 20.4% over $7,613.00

$10,151.00 30.9 $3,137.00 + 14.5% over $10,151.00

$12,900.00 27.4 $3,535.00 + 14.3% of anything

over $12,900.00

(b) Where the combined income of the custodial parent and the noncustodial parent is less than eight hundred forty-six dollars ($846.00), the support obligation of the noncustodial parent shall be twenty-two percent (22%) of net income for one (1) child and twenty-five percent (25%) of net income for two (2) or more children, but in no case shall the support obligation be less than fifty dollars ($50.00) per month for each family unit in which there are children to whom the noncustodial parent owes a duty of support.

(c) When each parent keeps the children overnight for more than forty percent (40%) of the year and both parents contribute substantially to the expenses of the children in addition to the payment of child support, a joint presumptive support obligation shall be determined by use of the tables. After the joint presumptive child support obligation is derived from column three of the tables, that amount shall be divided between the parents in proportion to the net income of each. The proportionate share of the total obligation of each parent shall then be multiplied by the percentage of time the children spend with the other parent to determine the theoretical support obligation owed to the other parent. The parent owing the greater amount of child support shall pay the difference between the two (2) amounts as the net child support obligation.

(d) When each parent has physical custody of at least one (1) of the children, a joint presumptive support obligation for all of the children shall be determined by use of the tables. The joint presumptive support amount shall be divided by the number of children to determine the presumptive support obligation for each child, which amount shall then be allocated to each parent based upon the number of those children in the physical custody of that parent. That sum shall be multiplied by the percentage that the other parent's net income bears to the total net income of both parents. The obligations so determined shall then be offset, with the parent owing the larger amount paying the difference between the two (2) amounts to the other parent as a net child support obligation.

(e) If a proportion of a support obligor's social security or veteran's benefit is paid directly to the custodian of the obligor's dependents who are the subject of the child support order, the total amount of the social security or veteran's benefit, including the amounts paid to the obligor and custodian under the child support order, shall be counted as gross income to the obligor. However, in determining the support amount, the amount of the social security or veteran's benefit sent directly to the custodian shall be subtracted from the obligor's share of presumptive support. If the subtraction of the social security or veteran's benefit sent directly to the custodian results in a negative dollar amount, the support amount shall be set at zero. The child support obligation shall be offset by the amount of the social security or veteran's benefit sent directly to the custodian, beginning from the time the custodian began receiving the social security or veteran's benefit. The obligor or the department of family services may apply to the court to receive a credit against arrears for any social security or veteran's benefits that are paid retroactively to the custodian. For purposes of this subsection, "custodian" means the custodian of dependent children under a child support order and the physical custodian of dependent children who are the subject of a child support order.



20-2-305. Abatements.

20-2-305. Abatements.

(a) Unless otherwise ordered by the court, child support shall abate by one-half (1/2) of the daily support obligation for each day the noncustodial parent has physical custody of the child for whom support is due, provided that the noncustodial parent has custody of the child for fifteen (15) or more consecutive days. The daily support obligation shall be computed by multiplying the monthly child support obligation by twelve (12) and dividing the product by three hundred and sixty-five (365). For the purposes of computing abatement and determining whether the noncustodial parent has met the consecutive day requirement of this subsection, overnight and weekend visits with the custodial parent during the period for which abatement is claimed shall be disregarded.

(b) The noncustodial parent shall file any claim for child support abatement with the clerk of the court within thirty (30) days after the period for which abatement is claimed and shall pay to the clerk the sum of ten dollars ($10.00). The clerk shall mail a copy of the claim to the custodial parent at the address provided to the clerk by the custodial parent.

(c) The custodial parent shall have the right to object to any claim for abatement made by the noncustodial parent. The custodial parent's right to object shall be limited solely to issues related to the legitimacy or accuracy of the abatement claim. The custodial parent shall file any objection to the abatement claim with the clerk of court within thirty (30) days of the date the clerk mailed the notice of claim for abatement and shall pay to the clerk a fee of ten dollars ($10.00). The custodial parent may approve the abatement claim prior to the expiration of the thirty (30) day time period for objections by filing notice of immediate approval with the clerk of the court, and no filing fee shall be assessed for filing of such notice of immediate approval. The clerk shall mail a copy of the objection or notice of immediate approval to the noncustodial parent at the address provided to the clerk by that parent.

(d) Claims, objections or responses not timely filed or not accompanied by the requisite fee are barred without further order of the court.

(e) The clerk shall notify the court of claims and objections not barred and of any arrearage owed by the noncustodial parent, and the court shall promptly resolve the differences, with or without a hearing, and prepare and file an appropriate order.

(f) Abatement amounts shall be applied to any current child support due and then to any arrearage balance owed to the custodial parent for past-due child support. If there is no arrearage and no objection was filed within the thirty (30) day period for objections, or if there is no arrearage and a notice of immediate approval was filed prior to the expiration of the thirty (30) day period for objections, the abatement amount shall be reduced from the next scheduled payment of child support.

(g) In all cases in which the custodial parent has filed an objection to a claim for abatement within the thirty (30) day time period, the noncustodial parent shall have the right to respond to the objection. The noncustodial parent's right to respond to the objection shall be limited solely to issues raised in the objection. The noncustodial parent shall file any response with the clerk of the court within fifteen (15) days of the date the clerk mailed the objection to the noncustodial parent, and no filing fee shall be assessed. The clerk shall mail a copy of the response to the custodial parent at the address provided to the clerk by the custodial parent. The court shall fully consider the abatement claim of the noncustodial parent regardless of whether a response to the objection was filed.

(h) For purposes of this section, "weekend" means any two (2) consecutive days, except if a legal holiday precedes or follows the days constituting a weekend under this section the weekend shall consist of three (3) days.



20-2-306. Revision of presumptive child support.

20-2-306. Revision of presumptive child support.

On or before December 1, 1996, and at least once every four (4) years thereafter, the department of family services shall review the presumptive child support established under this article to ensure that application results in the determination of appropriate child support award amounts.



20-2-307. Presumptive child support to be followed; deviations by court.

20-2-307. Presumptive child support to be followed; deviations by court.

(a) The presumptive child support established by W.S. 20-2-304 shall be rebuttably presumed to be the correct amount of child support to be awarded in any proceeding to establish or modify temporary or permanent child support amounts. Every order or decree providing for the support of a child shall set forth the presumptive child support amount and shall state whether the order or decree departs from that amount.

(b) A court may deviate from the presumptive child support established by W.S. 20-2-304 upon a specific finding that the application of the presumptive child support would be unjust or inappropriate in that particular case. In any case where the court has deviated from the presumptive child support, the reasons therefor shall be specifically set forth fully in the order or decree. In determining whether to deviate from the presumptive child support established by W.S. 20-2-304, the court shall consider the following factors:

(i) The age of the child;

(ii) The cost of necessary child day care;

(iii) Any special health care and educational needs of the child;

(iv) The responsibility of either parent for the support of other children, whether court ordered or otherwise;

(v) The value of services contributed by either parent;

(vi) Any expenses reasonably related to the mother's pregnancy and confinement for that child, if the parents were never married or if the parents were divorced prior to the birth of the child;

(vii) The cost of transportation of the child to and from visitation;

(viii) The ability of either or both parents to furnish health, dental and vision insurance through employment benefits;

(ix) The amount of time the child spends with each parent;

(x) Any other necessary expenses for the benefit of the child;

(xi) Whether either parent is voluntarily unemployed or underemployed. In such case the child support shall be computed based upon the potential earning capacity (imputed income) of the unemployed or underemployed parent. In making that determination the court shall consider:

(A) Prior employment experience and history;

(B) Educational level and whether additional education would make the parent more self-sufficient or significantly increase the parent's income;

(C) The presence of children of the marriage in the parent's home and its impact on the earnings of that parent;

(D) Availability of employment for which the parent is qualified;

(E) Prevailing wage rates in the local area;

(F) Special skills or training; and

(G) Whether the parent is realistically able to earn imputed income.

(xii) Whether or not either parent has violated any provision of the divorce decree, including visitation provisions, if deemed relevant by the court; and

(xiii) Other factors deemed relevant by the court.

(c) If the parties fail to agree that the presumptive child support amount under W.S. 20-2-304 is appropriate, the court may order the party seeking to deviate from the presumptive child support amount to pay reasonable attorney fees and court costs to the other party unless, after hearing the evidence and considering the factors contained in subsection (b) of this section, the court deviates from the presumptive support amount.

(d) Agreements regarding child support may be submitted to the court. All such agreements shall be accompanied by a financial affidavit as required by W.S. 20-2-308. The court shall use the presumed child support amounts to review the adequacy of child support agreements negotiated by the parties. If the agreed amount departs from the presumed child support, the parties shall furnish statements of explanation which shall be included with the forms and shall be filed with the court. The court shall review the agreement and inform the parties whether or not additional or corrected information is needed, or that the agreement is approved or disapproved. No agreement which is less than the presumed child support amount shall be approved if means tested sources of income such as aid under the personal opportunities with employment responsibilities (POWER) program, health care benefits under Title XIX of the Social Security Act, supplemental nutrition assistance program, supplemental security income (SSI) or other similar benefits are being paid on behalf of any of the children.



20-2-308. Financial affidavits required; financial reporting.

20-2-308. Financial affidavits required; financial reporting.

(a) No order establishing or modifying a child support obligation shall be entered unless financial affidavits on a form approved by the Wyoming supreme court which fully discloses the financial status of the parties have been filed, or the court has held a hearing and testimony has been received.

(b) Financial affidavits of the parties shall be supported with documentation of both current and past earnings. Suitable documentation of current earnings includes but is not limited to pay stubs, employer statements, or receipts and expenses if self-employed. Documentation of current earnings shall be supplemented with copies of the most recent tax return to provide verification of earnings over a longer period.

(c) The court may require, or the parents may agree, to exchange financial and other appropriate information once a year or less often, by regular mail, for the purpose of analyzing the propriety of modification of court ordered child support.

(d) All financial affidavits and records required by law to be attached to the affidavit shall constitute a confidential file and are subject to inspection by persons other than the parties, their attorneys or the department of family services to the extent necessary to enforce the Child Support Enforcement Act and the Uniform Interstate Family Support Act only by court order.



20-2-309. Contents of orders; change of address or employment; income withholding entered; payment.

20-2-309. Contents of orders; change of address or employment; income withholding entered; payment.

(a) All orders shall include the:

(i) Names of the parties;

(ii) Repealed By Laws 2011, Ch. 121, 2.

(iii) Repealed By Laws 2004, Chapter 72, 2.

(iv) Right of either party or, when appropriate, the department of family services to petition to enforce an order pursuant to W.S. 20-2-201 through 20-2-204, 20-2-310 and 20-2-311(d).

(b) All child support orders shall be accompanied by a confidential statement that contains the names, addresses, dates of birth, places of birth and social security numbers of each party and each child to whom the order relates and the names and addresses of each party's employer. Except as provided in subsection (h) of this section, the confidential statement may be inspected by:

(i) The parties and their attorneys;

(ii) The department of family services to the extent necessary to enforce the Child Support Enforcement Act and the Uniform Interstate Family Support Act; and

(iii) Other persons or entities, if permitted by court order.

(c) The court shall order each party to notify the clerk of court in writing within fifteen (15) days of any change in address or employment.

(d) In any subsequent enforcement action brought under this chapter in which the parties were previously ordered to provide the clerk of the court with their current residential, mailing and employer's address, the court, upon sufficient showing to the satisfaction of the court that a diligent effort has been made to ascertain the location of a party, shall deem state due process requirements for notice and service of process to be met upon delivery of written notice to the most recent residential or employer address of that party filed with the clerk of the district court and the state case registry pursuant to the requirements of this section provided:

(i) An affidavit attesting to the diligent effort to locate the party is filed with the court at the time of filing the subsequent enforcement action; and

(ii) Delivery of the written notice to the most recent residential or employer address of the party is made by personal service or by certified mail.

(e) Upon entry of any order for the support of a child under this section the court shall also enter an income withholding order as provided by W.S. 20-6-204.

(f) All child support payments shall be paid to the clerk as defined by W.S. 20-6-102(a)(x).

(g) For purposes of this section, "party" does not include the department of family services.

(h) The confidential statement required pursuant to subsection (b) of this section shall not be inspected or further released except as provided in this subsection if the court has issued a confidentiality order pursuant to W.S. 35-21-112 or any other court order allowing a party to maintain confidentiality of addresses, city or state of residence or other information identifying the residence of the victim of domestic abuse. The court may release the confidential statement required under subsection (b) of this section to the department of family services to the extent necessary to enforce the Child Support Enforcement Act and the Uniform Interstate Family Support Act, provided:

(i) The department releases information protected by a confidentiality order only to governmental agencies or courts of competent jurisdiction and does not release information protected by the confidentiality order to the opposing party or attorneys representing or employed by the opposing party;

(ii) The department shall exclude or redact information protected by a confidentiality order from information provided under this subsection to the greatest extent possible in conformance with the Child Support Enforcement Act and the Uniform Interstate Family Support Act;

(iii) The department shall provide written notice to parties receiving information protected by a confidentiality order from the department stating that the information is protected by a confidentiality order and shall only be disseminated by the receiving party to the extent necessary to comply with the Child Support Enforcement Act and the Uniform Interstate Family Support Act.



20-2-310. Enforcement of child support.

20-2-310. Enforcement of child support.

(a) In any proceeding to enforce the decree concerning the maintenance of children, any required notice or pleading shall be served as provided by the Wyoming Rules of Civil Procedure.

(b) A court may, upon appropriate motion, require a parent to appear before the court and show just cause why the parent should not be held in contempt and, upon a showing that the parent has willfully violated a child support order, make such order or orders as the court deems necessary and appropriate.

(c) In any case in which child support has been ordered to be paid to the clerk, any periodic payment or installment under the provisions of an order concerning maintenance is, on the date it is due, a judgment by operation of law.

(d) If an able-bodied obligor is unemployed and otherwise unable to fulfill his court-ordered child support obligation, the court may order the obligor to participate in the personal opportunities with employment responsibilities (POWER) work program administered by the department of workforce services, excluding the benefit portion of that program, without regard to the program eligibility requirements under title 42 or the department rules and regulations promulgated thereunder.

(e) The court in order to enforce and require future compliance with an order, may find that the parent is in contempt of court, award attorney fees, costs and any other relief as the court may deem necessary under the circumstances.



20-2-311. Adjustment of child support orders.

20-2-311. Adjustment of child support orders.

(a) Any party, or the department of family services in the case of child support orders being enforced by the department, may petition for a review and adjustment of any child support order that was entered more than six (6) months prior to the petition or which has not been adjusted within six (6) months from the date of filing of the petition for review and adjustment. The petition shall allege that, in applying the presumptive child support established by this article, the support amount will change by twenty percent (20%) or more per month from the amount of the existing order. The court shall require the parents to complete a verified financial statement on forms approved by the Wyoming supreme court, and shall apply the presumptive child support set out in this article in conducting the review and adjustment. If, upon applying the presumptive child support to the circumstances of the parents or child at the time of the review, the court finds that the support amount would change by twenty percent (20%) or more per month from the amount of the existing order, the court shall consider there to be a change of circumstances sufficient to justify the modification of the support order. The provisions of this section do not preclude a party or assignee from bringing an action for modification of a support order, based upon a substantial change of circumstances, at any time. Every three (3) years, upon the request of either parent or, if there is a current assignment of support rights in effect, upon the request of the department, the court, with respect to a support order being enforced under this article and taking into account the best interests of the child involved, shall review and, if appropriate, adjust the order in accordance with the guidelines established pursuant to this article. Any adjustment under the three (3) year cycle shall be made without a requirement for a showing of a change in circumstances. The commencement of aid under the personal opportunities with employment responsibilities (POWER) program, medical benefits under Title XIX of the Social Security Act, supplemental nutrition assistance program and supplemental security income (SSI) shall be considered a substantial change of circumstances requiring modification of child support.

(b) Notwithstanding any other provision of law, if the parties fail to agree that the presumptive child support amount under W.S. 20-2-304 is appropriate, the court may order the party seeking to deviate from the presumptive child support amount to pay a reasonable attorney fee and court costs to the other party unless, after hearing the evidence and considering the factors contained in W.S. 20-2-307(b), the court deviates from the presumptive support amount.

(c) In addition to the petition authorized under subsection (a) of this section, the court on its own motion, or the department without petitioning the court, may increase monthly child support payments to include amounts for arrearages or may decrease the monthly child support payment in cases of emergencies or if the arrearages are paid. Any action by the department to increase monthly child support payments under this subsection shall allow the obligor a reasonable opportunity to contest the action in accordance with the Wyoming Administrative Procedure Act and rules and regulations adopted by the department.

(d) An order for child support is not subject to retroactive modification except:

(i) Upon agreement of the parties; or

(ii) The order may be modified with respect to any period during which a petition for modification is pending, but only from the date notice of that petition was served upon the obligee as provided by the Wyoming Rules of Civil Procedure, if the obligor or the department is the petitioner, or to the obligor, if the obligee or the department is the petitioner.



20-2-312. Redirection of child support.

20-2-312. Redirection of child support.

Upon affidavit by the current custodian or the department filed with the clerk of the district court, or by operation of law when public funds have been expended on behalf of a minor child, that the care and control of the child resides in a party other than the obligee under a child support order, the child support shall, by operation of law, be redirected to the person or agency who has the care and control of the child and shall be subject to assignment by the person having the care and control of the child pursuant to W.S. 20-6-106. The department, upon proof by affidavit filed with the clerk of district court or upon verified information it has received pursuant to W.S. 20-6-106 that the child support is subject to an assignment, may redirect the child support to the person or agency in whose favor the assignment is made.



20-2-313. Cessation of child support.

20-2-313. Cessation of child support.

(a) An on-going child support obligation terminates when the:

(i) Parents marry or remarry each other;

(ii) Child dies;

(iii) Child is legally emancipated; or

(iv) Child attains the age of majority.

(b) After the remarriage of the parents to each other, the court may eliminate all child support arrearage existing between the parents except those assigned to the state of Wyoming.



20-2-314. Court may appoint trustees to manage amount set aside for children.

20-2-314. Court may appoint trustees to manage amount set aside for children.

Upon application by any party, the court may order any amount set apart for the children to be paid to a trustee or trustees appointed by the court, upon trust to invest the same and to apply the income thereof to the support of the children in such manner as the court directs. This section does not apply to periodic payments designated as child support by a court order.



20-2-315. Court may require security for child support payments.

20-2-315. Court may require security for child support payments.

(a) Upon the issuance of any order or entering of a decree under this chapter which provides for child support payments, or any time thereafter following notice and opportunity for hearing, the court may, for good cause shown, require the obligor to provide security of nonexempt property that the court deems satisfactory to secure payment of child support.

(b) The court, upon petition and following notice and hearing, shall no longer require the order for security if the court determines:

(i) Good cause no longer exists to require security to assure payment upon the obligation to pay child support; and

(ii) There is no overdue support outstanding.

(c) Once the child support obligation has terminated and arrearages satisfied, the security shall be released.



20-2-316. Adjustment of child support for a disabled adult child.

20-2-316. Adjustment of child support for a disabled adult child.

(a) A noncustodial parent may petition for an adjustment of child support for a child who has reached the age of majority but qualifies under W.S. 14-2-204(a)(i) to continue to receive support from the noncustodial parent. The court shall allow the adjustment in cases where the noncustodial parent proves by a preponderance of the evidence that an adjustment of the child support order is in the best interest of the child who has reached the age of majority.

(b) A noncustodial parent petitioning the court for an adjustment under this section shall adhere to the requirements of W.S. 20-2-311.






ARTICLE 4 - MEDICAL SUPPORT FOR CHILDREN

20-2-401. Medical support to be included as part of child support order.

20-2-401. Medical support to be included as part of child support order.

(a) In any action to establish or modify a child support obligation, the court shall order either or both of the parents to provide medical support, which may include dental, optical or other health care needs for their dependent children. The court shall:

(i) Require in the support order:

(A) That one (1) or both parents shall provide insurance coverage for the children if insurance can be obtained at a reasonable cost and the benefits under the insurance policy are accessible to the children; and

(B) That both parents be liable to pay any medical expenses not covered by insurance and any deductible amount on the required insurance coverage as cash medical support; or

(ii) Specify in the court order the proportion for which each parent will be liable for any medical expenses as cash medical support, which may include dental, optical or other health care expenses incurred by any person or agency on behalf of a child if the expenses are not covered by insurance.

(b) When the insurance coverage is ordered pursuant to subsection (a) of this section, the court shall order the obligated parent to submit to the court and to the other parent, or to the other parent's representative, written proof that the insurance has been obtained or that application for insurability has been made within sixty (60) days after the entry of the order requiring insurance coverage. Proof of insurance coverage shall contain, at a minimum:

(i) The name of the insurer;

(ii) The policy number;

(iii) The address to which all claims should be mailed;

(iv) A description of any restrictions on usage, such as preapproval for hospital admission, and the manner in which to obtain preapproval;

(v) A description of all deductibles; and

(vi) Two (2) copies of claim forms.

(c) The court shall order the obligated parent to notify the court and the other parent if insurance coverage for any child is denied, revoked, or altered in any way that would affect the other parent including any change relating to information required in subsection (b) of this section.

(d) The court may hold an obligated parent in contempt for refusing to provide the ordered insurance, or for failing or refusing to provide the information required in subsections (b) and (c) of this section.

(e) In addition to enforcement by contempt, as provided for in subsection (d) of this section, the obligated parent is liable to the other parent, any person or agency for:

(i) Part or all of the cost of medical care and medical insurance premiums paid or provided to a child for any period in which the obligated parent failed to provide required coverage;

(ii) Any direct insurance benefits received by the obligated parent and not used for the medical care of the child; and

(iii) Any reasonable attorney fees and costs incurred in collection that the court may determine appropriate.



20-2-402. Employer's obligations.

20-2-402. Employer's obligations.

(a) Where a parent is required by a court or administrative order to provide health coverage for a child, at the time of the order, which is offered by and available through an employer doing business in this state to the parent, the employer is required to comply with the following:

(i) To permit the parent who has already met eligibility requirements, to enroll, under the family coverage, any child who is otherwise eligible for the coverage without regard to any enrollment season restrictions;

(ii) If the parent is enrolled but fails to make application to obtain coverage for the child, to permit enrollment of the child under family coverage upon application by the child's other parent, the department of health in administering the Wyoming Medical Assistance and Services Act or the department of family services in administering the child support enforcement program;

(iii) To transfer the national medical support notice to the appropriate group health plan providing the health care coverage for which the child is eligible within twenty (20) business days after the date of the national medical support notice;

(iv) To withhold from the employee's compensation the employee's share, if any, of premiums for health coverage and to pay this amount to the insurer;

(v) Not to disenroll, or eliminate coverage of, the child unless the employee is no longer insured by that employer's plan or the employer is provided satisfactory written evidence that:

(A) The court or administrative order is no longer in effect;

(B) The child is or will be enrolled in comparable health coverage which will take effect not later than the effective date of disenrollment;

(C) The employer has eliminated family health coverage for all of its employees; or

(D) The employee is no longer working for the employer.

(vi) To notify the department within thirty (30) business days whenever the obligor's employment is terminated. The notice shall include the following information:

(A) When the obligor left the employment;

(B) The last known address of the obligor;

(C) The last known telephone number for the obligor; and

(D) The name, address and telephone number of the obligor's new employer, if known.

(b) No employer shall use the existence of the medical child support order authorized by this act:

(i) As grounds for discharge or discipline;

(ii) To otherwise penalize an obligor; or

(iii) As grounds to refuse to employ a person.

(c) Any employer who violates subsection (a) or (b) of this section is subject to a civil penalty of not more than one hundred dollars ($100.00). Any penalty collected under this section shall be distributed to the county public school fund in the county where the penalty was collected.



20-2-403. Department of family services; duties of department and custodial parent; rules and regulations.

20-2-403. Department of family services; duties of department and custodial parent; rules and regulations.

(a) In IV-D cases where the noncustodial parent is required to provide health care coverage pursuant to a child support order, and for whom the employer is known, the department shall enforce the provision of court ordered health care coverage for dependent children, where appropriate, through the use of the national medical support notice as provided by federal or state law, unless alternate coverage is allowed by any order of the court or tribunal, including:

(i) Cash contributions for health insurance coverage premiums through the custodial parent's employment;

(ii) Private coverage, unrelated to the noncustodial parent's employment.

(b) The department shall transfer the national medical support notice to the employer within two (2) business days after an employee who is an obligor in a IV-D case is entered in the state directory of new hires.

(c) The department shall promptly notify the employer when there is no longer a current order for medical support in effect for which the department is responsible.

(d) The custodial parent, in consultation with the department, shall promptly select from available insurance plan options when the insurance plan administrator reports that there is more than one (1) option available under the plan, and shall take into consideration the income withholding of, and costs to, the obligor.

(e) The department shall, through rules and regulations, develop procedures to determine when it is appropriate to utilize the national medical support notice.



20-2-404. Rights of obligor.

20-2-404. Rights of obligor.

(a) The obligor shall have twenty (20) days from the date of receipt of the national medical support notice within which to request a hearing. If the obligor does not request a hearing within twenty (20) days, the opportunity for a hearing may be deemed waived.

(b) The request for hearing shall be made in writing to the court or tribunal having appropriate jurisdiction, with notice provided to the department, and shall state the basis upon which the hearing is requested.

(c) The obligor may contest the withholding based on mistake of fact, according to the provisions of subsection (a) of this section. Notwithstanding any contest by the obligor under this subsection, the employer shall initiate withholding until the employer receives notice from the department that withholding is no longer required. Any funds that are found to be inappropriately withheld shall be refunded to the obligor, if no arrearages exist, in accordance with rules and regulations of the department.



20-2-405. Priorities of payment.

20-2-405. Priorities of payment.

(a) In IV-D cases in which an obligor is subject to income withholding for court ordered child support payments, health care coverage and any arrearages, and the amount of withholding allowed by law does not satisfy all withholding orders against the obligor, payment of current child support obligations shall be given priority in accordance with W.S. 20-6-215.

(b) After the requirements of W.S. 20-6-215 are met, health insurance premiums shall be prioritized by the court or tribunal on a case-by-case basis.



20-2-406. Definitions.

20-2-406. Definitions.

(a) As used in this act:

(i) "Department" means the department of family services;

(ii) "Employer" means any person who owes income to an obligor, including but not limited to, the United States government, a state government, any unit of local government and any school district;

(iii) "IV-D agency" means the department of family services or any other state's IV-D agency as defined by that state;

(iv) "IV-D case" means a case with respect to a child in which support enforcement services are provided in accordance with Title IV-D of the federal Social Security Act by the child support enforcement unit of the department to a custodian of a child who is a recipient of services under title 42, chapters 1, 2 or 4, of the Wyoming statutes, or is a recipient of Title IV-E foster care. The term also includes any case in which a parent or custodian of a child applies to the child support enforcement unit of the department for support enforcement services and pays a fee for such services;

(v) "Medical child support order" means an order, judgment or decree, including the approval of a settlement agreement, issued by a court or tribunal, requiring a parent to provide health care coverage for a child and which may require a payor to enroll the child in a health care benefit plan;

(vi) "Mistake of fact" means an error in the amount of current support or arrearages, in the identity of the obligor or that the order of support does not exist or has been vacated;

(vii) "National medical support notice" means the federally approved national medical support notice used to enforce the provision of health care coverage in IV-D cases for children of noncustodial parents who are required to provide health care coverage through an employment-related group health plan in accordance with a child support order;

(viii) "Obligor" means a person who owes a duty of support for a child;

(ix) "Payor" means any employer or other person who pays income to an obligor and who has or provides health care coverage to employees;

(x) "Title IV-D" means Title IV-D of the federal Social Security Act which established the federal child support enforcement program;

(xi) "Accessible" means the health care insurance plan is available and provides coverage for the child residing within the geographic area covered by the insurance plan;

(xii) "Cash medical support" means any child support order calculated pursuant to article 3 of this chapter, or an amount ordered to be paid toward the cost of health care coverage provided by another parent through the parent's employer or otherwise, or for other medical costs not covered by insurance;

(xiii) "Reasonable cost" means the cost to provide health care coverage or to provide cash medical support for children at no more than five percent (5%) of the providing party's income, as defined in W.S. 20-2-303(a)(ii);

(xiv) "This act" means W.S. 20-2-401 through 20-2-406.









CHAPTER 3 - DESERTION OF SPOUSE OR CHILDREN

20-3-101. Desertion generally; penalty; public welfare funds; prisoner's earnings; temporary order for support.

20-3-101. Desertion generally; penalty; public welfare funds; prisoner's earnings; temporary order for support.

(a) Any spouse who, without just cause or lawful excuse, deserts the other spouse or fails or refuses to provide adequately for the support and maintenance of the other spouse and who at the time of leaving, failure or refusal is or thereafter becomes in necessitous circumstances is guilty of a crime, and upon conviction thereof, shall be punished by a fine not exceeding seven hundred fifty dollars ($750.00), imprisonment for not more than six (6) months, or both.

(b) Any person who without just cause or legal excuse intentionally fails, refuses or neglects to provide adequate support which the person knows or reasonably should know the person is legally obligated to provide to a child under eighteen (18) years of age is guilty of:

(i) A misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both;

(ii) A misdemeanor punishable by imprisonment for not less than seven (7) days nor more than one (1) year, a fine of not more than one thousand dollars ($1,000.00), or both, if:

(A) The defendant has previously been convicted under this subsection; or

(B) The support has been ordered by any court and the defendant has failed to pay the support obligation within sixty (60) days after the date payment was due.

(c) It is an affirmative defense to a charge under subsection (a) or (b) of this section that the person was unable to provide adequate support but did provide such support as was within that person's ability and means. A person may not demonstrate inability to provide support if the person is employable but, without reasonable excuse, fails diligently to seek employment, terminates employment or reduces earnings or assets. A person who raises an affirmative defense has the burden of proving the defense by a preponderance of the evidence.

(d) Support of spouse or child by public welfare funds or from any source other than from the other spouse or parent as the case may be, is not just cause or lawful excuse for the spouse or parent to fail to provide support under this section.

(e) Repealed By Laws 2014, Ch. 117, 2.

(f) Proceedings under this section may be instituted upon verified complaint against any person guilty of the offenses.

(g) At any time before trial, upon petition of the complainant and notice to the defendant, the court may enter a temporary order providing for the support of the deserted spouse or children or both, pendente lite, and may punish for violation of the order as for contempt.

(h) This state has jurisdiction over an offense under this section if conduct constituting any element of the offense or a result of that conduct occurs within this state.



20-3-102. Ordering of payments for support in lieu of penalty; when authorized; term; release of defendant on probation; entering of recognizance; conditions of recognizance; providing for security.

20-3-102. Ordering of payments for support in lieu of penalty; when authorized; term; release of defendant on probation; entering of recognizance; conditions of recognizance; providing for security.

(a) Before trial with the consent of the defendant, or on entry of a plea of guilty or after conviction, instead of the penalty provided by W.S. 20-3-101(b) or in addition thereto, the court having regard to the circumstances and the financial ability or earning capacity of the defendant, may enter an order directing the defendant to pay a certain sum for not exceeding two (2) years, to the parent, the guardian or custodian of the minor child or children or to an organization or individual approved by the court as trustee. The court may release the defendant on probation for the period so fixed, upon a recognizance with or without surety in an amount as the court may order, conditioned that if the defendant appears in court whenever ordered and complies with the terms of the order of support or any modification thereof, the recognizance shall be void.

(b) The court may require the defendant to provide any security of nonexempt property that the court deems satisfactory to secure the obligation to pay child support.

(c) The court, upon petition and following notice and hearing, shall no longer require the order for security if the court determines:

(i) Good cause no longer exists to require security to assure payment upon the obligation to pay child support; and

(ii) There is no overdue support outstanding.

(d) Once the obligor has satisfied the obligation to make child support payments as ordered by the court, the security shall be released.



20-3-103. Ordering of payments for support in lieu of penalty; violation of order; trial; sentence; forfeiture of recognizance; disposition of sum recovered.

20-3-103. Ordering of payments for support in lieu of penalty; violation of order; trial; sentence; forfeiture of recognizance; disposition of sum recovered.

If the court finds at any time during the period of probation the defendant has violated the terms of the order, it may forthwith proceed with the trial of the defendant under the original charge, or sentence him or her or enforce a suspended sentence under the original plea or conviction. In case of the forfeiture of recognizance, or enforcement thereof by execution, the sum recovered may be paid in whole or in part to the wife or to the guardian, custodian or trustee of the minor child or children.



20-3-104. Proving marriage, parenthood; spouses as witnesses; disclosure of confidential communications; desertion, neglect or refusal to support.

20-3-104. Proving marriage, parenthood; spouses as witnesses; disclosure of confidential communications; desertion, neglect or refusal to support.

No other or greater evidence is required to prove the marriage of a husband and wife or that the defendant is the father or mother of a child or children than is required to prove such facts in a civil action. In a prosecution under this act no statute or rule of law prohibiting the disclosure of confidential communications between husband and wife shall apply. Both husband and wife are competent witnesses to testify against each other to any relevant matters including the fact of marriage and the parentage of the child or children but neither shall be compelled to give evidence incriminating himself or herself. Proof of the desertion of the wife, child or children in destitute or necessitous circumstances, or of the neglect or refusal to provide for the support and maintenance of the wife, child or children is prima facie evidence that the desertion, neglect or refusal is willful.



20-3-105. Repealed by Laws 1986, ch. 67, 2.

20-3-105. Repealed by Laws 1986, ch. 67, 2.






CHAPTER 4 - UNIFORM INTERSTATE FAMILY SUPPORT ACT

20-4-101. Repealed by Laws 1995, ch. 148, 3.

20-4-101. Repealed by Laws 1995, ch. 148, 3.



20-4-102. Repealed by Laws 1995, ch. 148, 3.

20-4-102. Repealed by Laws 1995, ch. 148, 3.



20-4-103. Repealed by Laws 1995, ch. 148, 3.

20-4-103. Repealed by Laws 1995, ch. 148, 3.



20-4-104. Repealed by Laws 1995, ch. 148, 3.

20-4-104. Repealed by Laws 1995, ch. 148, 3.



20-4-105. Repealed by Laws 1995, ch. 148, 3.

20-4-105. Repealed by Laws 1995, ch. 148, 3.



20-4-106. Repealed by Laws 1995, ch. 148, 3.

20-4-106. Repealed by Laws 1995, ch. 148, 3.



20-4-107. Repealed by Laws 1995, ch. 148, 3.

20-4-107. Repealed by Laws 1995, ch. 148, 3.



20-4-108. Repealed by Laws 1995, ch. 148, 3.

20-4-108. Repealed by Laws 1995, ch. 148, 3.



20-4-109. Repealed by Laws 1995, ch. 148, 3.

20-4-109. Repealed by Laws 1995, ch. 148, 3.



20-4-110. Repealed by Laws 1995, ch. 148, 3.

20-4-110. Repealed by Laws 1995, ch. 148, 3.



20-4-111. Repealed by Laws 1995, ch. 148, 3.

20-4-111. Repealed by Laws 1995, ch. 148, 3.



20-4-112. Repealed by Laws 1995, ch. 148, 3.

20-4-112. Repealed by Laws 1995, ch. 148, 3.



20-4-113. Repealed by Laws 1995, ch. 148, 3.

20-4-113. Repealed by Laws 1995, ch. 148, 3.



20-4-114. Repealed by Laws 1995, ch. 148, 3.

20-4-114. Repealed by Laws 1995, ch. 148, 3.



20-4-115. Repealed by Laws 1995, ch. 148, 3.

20-4-115. Repealed by Laws 1995, ch. 148, 3.



20-4-116. Repealed by Laws 1995, ch. 148, 3.

20-4-116. Repealed by Laws 1995, ch. 148, 3.



20-4-117. Repealed by Laws 1995, ch. 148, 3.

20-4-117. Repealed by Laws 1995, ch. 148, 3.



20-4-118. Repealed by Laws 1995, ch. 148, 3.

20-4-118. Repealed by Laws 1995, ch. 148, 3.



20-4-119. Repealed by Laws 1995, ch. 148, 3.

20-4-119. Repealed by Laws 1995, ch. 148, 3.



20-4-120. Repealed by Laws 1995, ch. 148, 3.

20-4-120. Repealed by Laws 1995, ch. 148, 3.



20-4-121. Repealed by Laws 1995, ch. 148, 3.

20-4-121. Repealed by Laws 1995, ch. 148, 3.



20-4-122. Repealed by Laws 1995, ch. 148, 3.

20-4-122. Repealed by Laws 1995, ch. 148, 3.



20-4-123. Repealed by Laws 1995, ch. 148, 3.

20-4-123. Repealed by Laws 1995, ch. 148, 3.



20-4-124. Repealed by Laws 1995, ch. 148, 3.

20-4-124. Repealed by Laws 1995, ch. 148, 3.



20-4-125. Repealed by Laws 1995, ch. 148, 3.

20-4-125. Repealed by Laws 1995, ch. 148, 3.



20-4-126. Repealed by Laws 1995, ch. 148, 3.

20-4-126. Repealed by Laws 1995, ch. 148, 3.



20-4-127. Repealed by Laws 1995, ch. 148, 3.

20-4-127. Repealed by Laws 1995, ch. 148, 3.



20-4-128. Repealed by Laws 1995, ch. 148, 3.

20-4-128. Repealed by Laws 1995, ch. 148, 3.



20-4-129. Repealed by Laws 1995, ch. 148, 3.

20-4-129. Repealed by Laws 1995, ch. 148, 3.



20-4-130. Repealed by Laws 1995, ch. 148, 3.

20-4-130. Repealed by Laws 1995, ch. 148, 3.



20-4-131. Repealed by Laws 1995, ch. 148, 3.

20-4-131. Repealed by Laws 1995, ch. 148, 3.



20-4-132. Repealed by Laws 1995, ch. 148, 3.

20-4-132. Repealed by Laws 1995, ch. 148, 3.



20-4-133. Repealed by Laws 1995, ch. 148, 3.

20-4-133. Repealed by Laws 1995, ch. 148, 3.



20-4-134. Repealed by Laws 1995, ch. 148, 3.

20-4-134. Repealed by Laws 1995, ch. 148, 3.



20-4-135. Repealed by Laws 1995, ch. 148, 3.

20-4-135. Repealed by Laws 1995, ch. 148, 3.



20-4-136. Repealed by Laws 1995, ch. 148, 3.

20-4-136. Repealed by Laws 1995, ch. 148, 3.



20-4-137. Repealed by Laws 1995, ch. 148, 3.

20-4-137. Repealed by Laws 1995, ch. 148, 3.



20-4-138. Repealed by Laws 1995, ch. 148, 3.

20-4-138. Repealed by Laws 1995, ch. 148, 3.



20-4-139. Short title.

20-4-139. Short title.

This act may be cited as the "Uniform Interstate Family Support Act."



20-4-140. Definitions.

20-4-140. Definitions.

(a) As used in this act:

(i) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent who is or is alleged to be the beneficiary of a support order directed to the parent;

(ii) "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state;

(iii) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse or former spouse, including an unsatisfied obligation to provide support;

(iv) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six (6) consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child less than six (6) months old, the state in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six (6) month or other period;

(v) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state;

(vi) "Income withholding order" means an order or other legal process directed to an obligor's employer or other payor, as defined by the Income Withholding Act, W.S. 20-6-201 through 20-6-222, to withhold support from the income of the obligor;

(vii) "Initiating state" means a state from which a proceeding is filed for forwarding to a responding state under the Uniform Interstate Family Support Act or a law or procedure substantially similar to this act;

(viii) "Initiating tribunal" means the authorized tribunal in an initiating state;

(ix) "Issuing state" means the state in which a tribunal issues a support order or renders a judgment determining parentage;

(x) "Issuing tribunal" means the tribunal that issues a support order or renders a judgment determining parentage;

(xi) "Obligee" means:

(A) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered;

(B) A state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee; or

(C) An individual seeking a judgment determining parentage of the individual's child.

(xii) "Obligor" means an individual, or the estate of a decedent:

(A) Who owes or is alleged to owe a duty of support;

(B) Who is alleged but has not been adjudicated to be a parent of a child; or

(C) Who is liable under a support order.

(xiii) "Register" means to record or file a support order or judgment determining parentage in the appropriate location for the recording or filing of foreign judgments generally or foreign support orders specifically;

(xiv) "Registering tribunal" means a tribunal in which a support order is registered;

(xv) "Responding state" means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under the Uniform Interstate Family Support Act or a law or procedure substantially similar to this act;

(xvi) "Responding tribunal" means the authorized tribunal in a responding state;

(xvii) "Spousal support order" means a support order for a spouse or former spouse of the obligor;

(xviii) "State" means a state of the United States, the District of Columbia, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes:

(A) An Indian tribe; and

(B) A foreign country or political subdivision that:

(I) Has been declared to be a foreign reciprocating country or political subdivision under federal law;

(II) Has established a reciprocal arrangement for child support with this state as provided in W.S. 20-4-158;

(III) Has enacted a law or established procedures for issuance and enforcement of support orders which are substantially similar to the procedures under this act.

(xix) "Support enforcement agency" means a public official or agency authorized to seek:

(A) Enforcement of support orders or laws relating to the duty of support;

(B) Establishment or modification of child support;

(C) Determination of parentage;

(D) Location of obligors or their assets; or

(E) Determination of the controlling child support order.

(xx) "Support order" means a judgment, decree, order or directive, whether temporary, final, or subject to modification, issued by a tribunal for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages or reimbursement, and may include related costs and fees, interest, income withholding, attorney's fees, and other relief;

(xxi) "Tribunal" means a court, administrative agency or quasi-judicial entity authorized to establish, enforce or modify support orders or to determine parentage. For purposes of establishing, enforcing or modifying support orders or determining parentage in Wyoming, tribunal means only the district court;

(xxii) "This act" means W.S. 20-4-139 through 20-4-197;

(xxiii) "IV-D agency" means the department of family services;

(xxiv) "Law" includes decisional and statutory law and rules and regulations having the force of law;

(xxv) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation or any other legal or commercial entity;

(xxvi) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in a perceivable form.



20-4-141. Remedies cumulative.

20-4-141. Remedies cumulative.

(a) Remedies provided by the Uniform Interstate Family Support Act are cumulative and do not affect the availability of remedies under other law, including the recognition of a support order of a foreign country or political subdivision on the basis of comity.

(b) This act does not:

(i) Provide the exclusive method of establishing or enforcing a support order under the law of this state; or

(ii) Grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation under this act.



20-4-142. Basis for jurisdiction over nonresident.

20-4-142. Basis for jurisdiction over nonresident.

(a) In a proceeding to establish or enforce a support order or to determine parentage, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(i) The individual is personally served with notice within the state;

(ii) The individual submits to the jurisdiction of this state by consent, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(iii) The individual resided with the child in this state;

(iv) The individual resided in this state and provided prenatal expenses or support for the child;

(v) The child resides in this state as a result of the act or directives of the individual;

(vi) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(vii) The individual asserted parentage in this state pursuant to W.S. 14-2-401 through 14-2-907;

(viii) There is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subsection (a) of this section or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of this state to modify a child support order of another state unless the requirements of W.S. 20-4-183 or 20-4-197 are met.



20-4-143. Procedure when exercising jurisdiction over nonresident.

20-4-143. Procedure when exercising jurisdiction over nonresident.

Personal jurisdiction acquired by a tribunal of this state in a proceeding under this act or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by W.S. 20-4-146, 20-4-147 and 20-4-196.



20-4-144. Initiating and responding tribunal of this state.

20-4-144. Initiating and responding tribunal of this state.

Under the Uniform Interstate Family Support Act, a tribunal of this state may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.



20-4-145. Simultaneous proceedings.

20-4-145. Simultaneous proceedings.

(a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state only if:

(i) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

(ii) The contesting party timely challenges the exercise of jurisdiction in the other state; and

(iii) If relevant, this state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if:

(i) The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(ii) The contesting party timely challenges the exercise of jurisdiction in this state;

(iii) If relevant, the other state is the home state of the child.



20-4-146. Continuing exclusive jurisdiction.

20-4-146. Continuing exclusive jurisdiction.

(a) A tribunal of this state that has issued a child support order consistent with the law of this state has, and shall exercise, continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order and:

(i) At the time of filing of a request for modification, this state is the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued; or

(ii) Even if this state is not the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this state that has issued a child support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if:

(i) All the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one (1) of the parties, who is an individual or that is located in the state of residence of the child, may modify the order and assume continuing, exclusive jurisdiction; or

(ii) Its order is not the controlling order.

(c) Repealed By Laws 2005, ch. 103, 3.

(d) If a tribunal of another state has issued a child support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that act which modifies a child support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

(f) Repealed By Laws 2005, ch. 103, 3.

(g) A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal of another state to modify a support order issued in that state.



20-4-147. Continuing jurisdiction to enforce a child support order.

20-4-147. Continuing jurisdiction to enforce a child support order.

(a) A tribunal of this state that has issued a child support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce:

(i) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(ii) A money judgment for arrearages of support and interest on the order accrued before a determination that an order of another state is the controlling order.

(b) A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

(c) Repealed By Laws 2005, ch. 103, 3.



20-4-148. Determination of controlling child support orders.

20-4-148. Determination of controlling child support orders.

(a) If a proceeding is brought under this act and only one (1) tribunal has issued a child support order, the order of that tribunal controls and shall be so recognized.

(i) Repealed By Laws 1998, ch. 97, 3.

(ii) Repealed By Laws 1998, ch. 97, 3.

(iii) Repealed By Laws 1998, ch. 97, 3.

(iv) Repealed By Laws 1998, ch. 97, 3.

(b) If a proceeding is brought under this act, and two (2) or more child support orders have been issued by tribunals of this state or another state with regard to the same obligor and same child, a tribunal of this state having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls:

(i) If only one (1) of the tribunals would have continuing, exclusive jurisdiction under this act, the order of that tribunal controls and shall be so recognized;

(ii) If more than one (1) of the tribunals would have continuing, exclusive jurisdiction under this act:

(A) An order issued by a tribunal in the current home state of the child controls; but

(B) If an order has not been issued in the current home state of the child, the order most recently issued controls.

(iii) If none of the tribunals would have continuing, exclusive jurisdiction under this act, the tribunal of this state shall issue a child support order, which controls.

(c) If two (2) or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b) of this section. This request may be filed with a registration for enforcement or registration for modification pursuant to W.S. 20-4-173 through 20-4-184, 20-4-193, 20-4-194 and 20-4-197, or may be filed as a separate proceeding.

(d) The tribunal that issued the controlling order under subsection (a), (b) or (c) of this section has continuing jurisdiction to the extent provided in W.S. 20-4-146 or 20-4-147.

(e) A tribunal of this state that determines by order which is the controlling order under paragraph (b)(i) or (ii) or subsection (c) of this section or that issues a new controlling order under paragraph (b)(iii) of this section shall state in that order:

(i) The basis upon which the tribunal made its determination;

(ii) The amount of prospective support, if any; and

(iii) The total amount of consolidated arrearages and accrued interest, if any, under all of the orders after all payments made are credited as provided by W.S. 20-4-150.

(f) Within thirty (30) days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of the order in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(g) A request to determine which is the controlling order shall be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrearages of support and interest, if any, made pursuant to this section shall be recognized in proceedings under this act.



20-4-149. Child support orders for two or more obligees.

20-4-149. Child support orders for two or more obligees.

In responding to registrations or petitions for enforcement of two (2) or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one (1) of which was issued by a tribunal of another state, a tribunal of this state shall enforce those orders in the same manner as if the multiple orders had been issued by a tribunal of this state.



20-4-150. Credit for payments.

20-4-150. Credit for payments.

A tribunal of this state shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this or another state.



20-4-151. Proceedings under the Uniform Interstate Family Support Act.

20-4-151. Proceedings under the Uniform Interstate Family Support Act.

(a) Except as otherwise provided in this act, W.S. 20-4-151 through 20-4-169 apply to all proceedings under the Uniform Interstate Family Support Act.

(b) Repealed By Laws 2005, ch. 103, 3.

(c) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under the act by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state which has or can obtain personal jurisdiction over the respondent.



20-4-152. Proceeding by minor parent.

20-4-152. Proceeding by minor parent.

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of, or for the benefit of, the minor's child.



20-4-153. Application of law of this state.

20-4-153. Application of law of this state.

(a) Except as otherwise provided in this act, a responding tribunal of this state shall:

(i) Apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(ii) Determine the duty of support and the amount payable in accordance with the presumptive child support established under W.S. 20-2-304.



20-4-154. Duties of initiating tribunal.

20-4-154. Duties of initiating tribunal.

(a) Upon the filing of a petition authorized by this act, an initiating tribunal of this state shall forward the petition and its accompanying documents:

(i) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(ii) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding state is a foreign country or political subdivision, upon request the tribunal shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported and provide any other documents necessary to satisfy the requirements of the responding state.



20-4-155. Duties and power of responding tribunal.

20-4-155. Duties and power of responding tribunal.

(a) When a responding tribunal of this state receives a petition or comparable pleading from initiating tribunal or directly pursuant to W.S. 20-4-151(c), it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent not prohibited by other law, may do one (1) or more of the following:

(i) Issue or enforce a support order, modify a child support order, determine the controlling child support order or determine parentage;

(ii) Order an obligor to comply with a support order, specifying the amount and manner of compliance;

(iii) Order income withholding;

(iv) Determine the amount of any arrearages, and specify a method of payment;

(v) Enforce orders by civil or criminal contempt, or both;

(vi) Set aside property for satisfaction of the support order;

(vii) Place liens and order execution on the obligor's property;

(viii) Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment and telephone number at the place of employment;

(ix) Issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the warrant in any local and state computer system for criminal warrants;

(x) Order the obligor to seek appropriate employment by specified methods;

(xi) Award reasonable attorney's fees and other fees and court costs;

(xii) Repealed By Laws 1998, ch. 97, 3.

(xiii) Grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under the Uniform Interstate Family Support Act, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued under this act upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under this act, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrearages or judgment, or modify a support order stated in a foreign currency, a tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.



20-4-156. Inappropriate tribunal.

20-4-156. Inappropriate tribunal.

If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying document to an appropriate tribunal in this state or another state and notify the petitioner where and when the pleading was sent.



20-4-157. Duties of support enforcement agency.

20-4-157. Duties of support enforcement agency.

(a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under this act.

(b) A support enforcement agency of this state that is providing services to the petitioner shall:

(i) Take all steps necessary to enable an appropriate tribunal in this state or another state to obtain jurisdiction over the respondent;

(ii) Request an appropriate tribunal to set a date, time and place for a hearing;

(iii) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(iv) Within five (5) days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written notice in a record from an initiating, responding or registering tribunal, send a copy of the notice to the petitioner;

(v) Within five (5) days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(vi) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) This act does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

(d) A support enforcement agency of this state that requests registration of a child support order in this state for enforcement or for modification shall make reasonable efforts:

(i) To ensure that the order to be registered is the controlling order; or

(ii) If two (2) or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for a determination is made in a tribunal having jurisdiction to do so.

(e) A support enforcement agency of this state that requests registration and enforcement of a support order, arrearages or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(f) A support enforcement agency of this state shall request a tribunal of this state to issue a child support order and an income withholding order that redirect payment of current support, arrearages and interest if requested to do so by a support enforcement agency of another state pursuant to W.S. 20-4-169.



20-4-158. Duty of attorney general.

20-4-158. Duty of attorney general.

(a) If the state attorney general determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general may order the agency to perform its duties under this act or may provide those services directly to the individual.

(b) The attorney general may determine that a foreign country or political subdivision has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.



20-4-159. Private counsel.

20-4-159. Private counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by this act.



20-4-160. Duties of state information agency.

20-4-160. Duties of state information agency.

(a) The department of family services child support enforcement section is the state information agency under this act.

(b) The state information agency shall:

(i) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this act and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(ii) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(iii) Forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this act received from an initiating tribunal or the state information agency of the initiating state; and

(iv) Obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employer, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses and social security.



20-4-161. Pleadings and accompanying documents.

20-4-161. Pleadings and accompanying documents.

(a) In a proceeding under this act, a petitioner seeking to establish a support order, to determine parentage or to register and modify a support order of another state shall file a petition. Unless otherwise ordered under W.S. 20-4-162, the petition or accompanying document shall provide, so far as known, the name, residential address and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition shall be accompanied by a copy of any support order known to have been issued by another tribunal. The petition or accompanying documents may include any other information that may assist in locating or identifying the respondent.

(b) The petition shall specify the relief sought. The petition and accompanying documents shall conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.



20-4-162. Nondisclosure of information in exceptional circumstances.

20-4-162. Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information shall be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.



20-4-163. Costs and fees.

20-4-163. Costs and fees.

(a) The petitioner may not be required to pay a filing fee or other cost.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under W.S. 20-4-173 through 20-4-184, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.



20-4-164. Limited immunity of petitioner.

20-4-164. Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under this act before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this act.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this act committed by a party while present in this state to participate in the proceeding.



20-4-165. Nonparentage as defense.

20-4-165. Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this act.



20-4-166. Special rules of evidence and procedure.

20-4-166. Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury or false swearing by a party or witness residing in another state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this state by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this act, a tribunal of this state shall permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means at a designated tribunal or other location in that state. A tribunal of this state shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under the act.

(j) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this act.

(k) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.



20-4-167. Communications between tribunals.

20-4-167. Communications between tribunals.

A tribunal of this state may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal affect of a judgment, decree or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this state may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.



20-4-168. Assistance with discovery.

20-4-168. Assistance with discovery.

(a) A tribunal of this state may:

(i) Request a tribunal of another state to assist in obtaining discovery; and

(ii) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.



20-4-169. Receipt and disbursement of payments.

20-4-169. Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, a tribunal of this state shall:

(i) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(ii) Issue and send to the obligor's employer a conforming income withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.



20-4-170. Petition to establish support order.

20-4-170. Petition to establish support order.

(a) If a support order entitled to recognition under this act has not been issued, a responding tribunal of this state may issue a support order if:

(i) The individual seeking the order resides in another state; or

(ii) The support enforcement agency seeking the order is located in another state.

(b) The tribunal may issue a temporary child support order if the tribunal determines that the order is appropriate and the individual ordered to pay is:

(i) A presumed father of the child;

(ii) Petitioning to have his paternity adjudicated;

(iii) Identified as the father of the child through genetic testing;

(iv) An alleged father who has declined to submit to genetic testing;

(v) Shown by clear and convincing evidence to be the father of the child;

(vi) An acknowledged father as provided by W.S. 14-2-601 et seq.;

(vii) The mother of the child; or

(viii) An individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to W.S. 20-4-155.



20-4-171. Employer's receipt of income withholding order of another state; employer's compliance with income withholding order of another state; compliance with multiple income withholding orders.

20-4-171. Employer's receipt of income withholding order of another state; employer's compliance with income withholding order of another state; compliance with multiple income withholding orders.

(a) An income withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency to the person defined as the obligor's employer under W.S. 20-6-201 through 20-6-222 without first filing a petition or comparable pleading or registering the order with a tribunal of this state.

(i) Repealed By Laws 1998, ch. 97, 3.

(ii) Repealed By Laws 1998, ch. 97, 3.

(iii) Repealed By Laws 1998, ch. 97, 3.

(b) Repealed By Laws 1998, ch. 97, 3.

(c) Upon receipt of an income withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(d) The employer shall treat an income withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(e) Except as otherwise provided in subsections (f) and (g) of this section, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(i) The duration and amount of periodic payments of current child support, stated as a sum certain;

(ii) The person designated to receive payments and the address to which the payments are to be forwarded;

(iii) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(iv) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(v) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(f) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(i) The employer's fee for processing an income withholding order;

(ii) The maximum amount permitted to be withheld from the obligor's income; and

(iii) The times within which the employer shall implement the withholding order and forward the child support payment.

(g) If an obligor's employer receives two (2) or more income withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two (2) or more child support obligees.



20-4-172. Administrative enforcement of orders.

20-4-172. Administrative enforcement of orders.

(a) A party or support enforcement agency seeking to enforce a support order or an income withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to the Uniform Interstate Family Support Act.

(c) The department of family services shall adopt rules and regulations consistent with federal requirements to implement this section.



20-4-173. Registration of order for enforcement.

20-4-173. Registration of order for enforcement.

A support order or income withholding order issued by a tribunal of another state may be registered in this state for enforcement.



20-4-174. Procedure to register order for enforcement.

20-4-174. Procedure to register order for enforcement.

(a) A support order or an income withholding order of another state may be registered in this state by sending the following records and information to the appropriate tribunal in this state:

(i) A letter of transmittal to the tribunal requesting registration and enforcement;

(ii) Two (2) copies, including one (1) certified copy, of the order to be registered, including any modification of the order;

(iii) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(iv) The name of the obligor and, if known:

(A) The obligor's address and social security number;

(B) The name and address of the obligor's employer or other payor and any other source of income of the obligor; and

(C) A description and the location of property of the obligor in this state not exempt from execution.

(D) Repealed By Laws 1998, ch. 97, 3.

(v) Except as otherwise provided in W.S. 20-4-162, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one (1) copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that shall be affirmatively sought under other law of this state may be filed at the same time as the request for registration, or later. The pleading shall specify the grounds for the remedy sought.

(d) If two (2) or more orders are in effect, the person requesting registration shall:

(i) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(ii) Specify the order alleged to be the controlling order, if any; and

(iii) Specify the amount of consolidated arrearages, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.



20-4-175. Effect of registration for enforcement.

20-4-175. Effect of registration for enforcement.

(a) A support order or income withholding order issued in another state is registered when the order is filed in the registering tribunal of this state.

(b) A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in W.S. 20-4-173 through 20-4-184, a tribunal of this state shall recognize and enforce, but shall not modify, a registered order if the issuing tribunal had jurisdiction.



20-4-176. Choice of law.

20-4-176. Choice of law.

(a) Except as otherwise provided in subsection (d) of this section, the law of the issuing state governs:

(i) The nature, extent, amount and duration of current payments under a registered support order;

(ii) The computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(iii) The existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrearages under a registered support order, the statute of limitation of this state or of the issuing state, whichever is longer, applies.

(c) A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrearages and interest due on a support order of another state registered in this state.

(d) After a tribunal of this or another state determines which is the controlling order and issues an order consolidating arrearages, if any, a tribunal of this state shall prospectively apply the law of the state issuing the controlling order, including its law on interest on arrearages, on current and future support, and on consolidated arrearages.



20-4-177. Notice of registration of order.

20-4-177. Notice of registration of order.

(a) When a support order or income withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. The notice shall be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice shall inform the nonregistering party:

(i) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(ii) That a hearing to contest the validity or enforcement of the registered order shall be requested within twenty (20) days after the date of mailing or personal service of the notice;

(iii) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and

(iv) Of the amount of any alleged arrearages.

(c) If the registering party asserts that two (2) or more orders are in effect, a notice shall also:

(i) Identify the two (2) or more orders and the order alleged by the registering person to be the controlling order and the consolidated arrearages, if any;

(ii) Notify the nonregistering party of the right to a determination of which is the controlling order;

(iii) State that the procedures provided in subsection (b) of this section apply to the determination of which is the controlling order; and

(iv) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income withholding order for enforcement, the registering tribunal shall notify the obligor's employer pursuant to W.S. 20-6-201 through 20-6-222.



20-4-178. Procedure to contest validity or enforcement of registered order.

20-4-178. Procedure to contest validity or enforcement of registered order.

(a) A nonregistering party seeking to contest the validity or enforcement of a registered order in this state shall request a hearing within twenty (20) days after the date of mailing or personal service of notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to W.S. 20-4-179.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time and place of the hearing.



20-4-179. Contest of registration or enforcement.

20-4-179. Contest of registration or enforcement.

(a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one (1) or more of the following defenses:

(i) The issuing tribunal lacked personal jurisdiction over the contesting party;

(ii) The order was obtained by fraud;

(iii) The order has been vacated, suspended or modified by a later order;

(iv) The issuing tribunal has stayed the order pending appeal;

(v) There is a defense under the law of this state to the remedy sought;

(vi) Full or partial payment has been made;

(vii) The statute of limitations under W.S. 20-4-176 precludes enforcement of some or all of the arrearages; or

(viii) The alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a) of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the laws of this state.

(c) If the contesting party does not establish a defense under subsection (a) of this section, the registering tribunal shall issue an order confirming the order.



20-4-180. Confirmed order.

20-4-180. Confirmed order.

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.



20-4-181. Procedure to register child support order of another state for modification.

20-4-181. Procedure to register child support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in W.S. 20-4-173 through 20-4-176 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading shall specify the grounds for modification.



20-4-182. Effect of registration for modification.

20-4-182. Effect of registration for modification.

A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered order may be modified only if the requirements of W.S. 20-4-183, 20-4-193 or 20-4-197 have been met.



20-4-183. Modification of child support order of another state.

20-4-183. Modification of child support order of another state.

(a) If W.S. 20-4-193 does not apply, except as otherwise provided in W.S. 20-4-197, upon petition a tribunal of this state may modify a child support order issued in another state which is registered in this state if, after notice and hearing, the tribunal finds that:

(i) Repealed By Laws 2005, ch. 103, 3.

(ii) The following requirements are met:

(A) Neither the child, the obligee who is an individual nor the obligor resides in the issuing state;

(B) A petitioner who is a nonresident of this state seeks modification; and

(C) The respondent is subject to the personal jurisdiction of the tribunal of this state.

(iii) This state is the state of residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this state and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child support order is subject to the same requirements, procedures and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) Except as otherwise provided in W.S. 20-4-197, a tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state. If two (2) or more tribunals have issued child support orders for the same obligor and same child, the order that controls and shall be so recognized under W.S. 20-4-148 establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

(e) On issuance of an order by a tribunal of this state modifying a child support order issued in another state, the tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.



20-4-184. Recognition of order modified in another state.

20-4-184. Recognition of order modified in another state.

(a) If a child support order issued by a tribunal of this state is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this state:

(i) May enforce its order that was modified only as to arrearages and interest accruing before the modification;

(ii) Repealed By Laws 2005, ch. 103, 3,

(iii) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(iv) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.



20-4-185. Proceeding to determine parentage.

20-4-185. Proceeding to determine parentage.

(a) A court of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage brought under the Uniform Interstate Family Support Act or a law or procedure substantially similar to this act.

(b) Repealed By Laws 2005, ch. 103, 3.



20-4-186. Grounds for rendition.

20-4-186. Grounds for rendition.

(a) For purposes of W.S. 20-4-186 and 20-4-187, "governor" includes an individual performing the functions of the governor or the executive authority of a state covered by the Uniform Interstate Family Support Act.

(b) The governor of this state may:

(i) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(ii) On the demand of the governor of another state surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with this act applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.



20-4-187. Conditions of rendition.

20-4-187. Conditions of rendition.

(a) Before making demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the governor of this state may require a prosecutor of this state to demonstrate that at least sixty (60) days previously the obligee had initiated proceedings for support pursuant to the Interstate Family Support Act or that the proceeding would be of no avail.

(b) If, under the Uniform Interstate Family Support Act or a law substantially similar to this act, the governor of another state makes a demand that the governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order.



20-4-188. Uniformity of application and construction.

20-4-188. Uniformity of application and construction.

In applying and construing this act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



20-4-189. Pending action or proceeding under Revised Uniform Reciprocal Enforcement of Support Act; law applicable.

20-4-189. Pending action or proceeding under Revised Uniform Reciprocal Enforcement of Support Act; law applicable.

Any action or proceeding under the Uniform Reciprocal Enforcement of Support Act pending on July 1, 1995, shall continue under the provisions of such act until the court rules on any pending action or proceeding.



20-4-190. Immunity from civil liability.

20-4-190. Immunity from civil liability.

An employer who complies with an income withholding order issued in another state in accordance with this article is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.



20-4-191. Penalties for noncompliance.

20-4-191. Penalties for noncompliance.

An employer who willfully fails to comply with an income withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.



20-4-192. Contest by obligor.

20-4-192. Contest by obligor.

(a) An obligor may contest the validity or enforcement of an income withholding order issued in another state and received directly by an employer in this state by registering the order in a tribunal of this state and filing a contest to that order as provided in W.S. 20-4-173 through 20-4-197, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state.

(b) The obligor shall give notice of the contest to:

(i) A support enforcement agency providing services to the obligee;

(ii) Each employer that has directly received an income withholding order relating to the obligor; and

(iii) The person designated to receive payments in the income withholding order or if no person is designated, to the obligee.



20-4-193. Jurisdiction to modify child support order of another state when individual parties reside in this state.

20-4-193. Jurisdiction to modify child support order of another state when individual parties reside in this state.

(a) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of W.S. 20-4-139 through 20-4-143, 20-4-173 through 20-4-184, 20-4-193, 20-4-194, and the procedural and substantive law of this state to the proceeding for enforcement or modification. W.S. 20-4-151 through 20-4-172, 20-4-185 through 20-4-187 and 20-4-190 through 20-4-192 do not apply.



20-4-194. Notice to issuing tribunal of modification.

20-4-194. Notice to issuing tribunal of modification.

Within thirty (30) days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.



20-4-195. Application of act to nonresident subject to person jurisdiction.

20-4-195. Application of act to nonresident subject to person jurisdiction.

A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding under this act, under other law of this state relating to a support order, or recognizing a support order of a foreign country or political subdivision on the basis of comity may receive evidence from another state pursuant to W.S. 20-4-166, communicate with a tribunal of another state pursuant to W.S. 20-4-167, and obtain discovery through a tribunal of another state pursuant to W.S. 20-4-168. In all other respects, W.S. 20-4-151 through 20-4-185 do not apply and the tribunal shall apply the procedural and substantive law of this state.



20-4-196. Continuing exclusive jurisdiction to modify spousal support order.

20-4-196. Continuing exclusive jurisdiction to modify spousal support order.

(a) A tribunal of this state issuing a spousal support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

(b) A tribunal of this state may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

(c) A tribunal of this state that has continuing, exclusive jurisdiction over a spousal support order may serve as:

(i) An initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this state; or

(ii) A responding tribunal to enforce or modify its own spousal support order.



20-4-197. Jurisdiction to modify child support order of foreign country or political subdivision.

20-4-197. Jurisdiction to modify child support order of foreign country or political subdivision.

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child support order otherwise required of the individual pursuant to W.S. 20-4-183 has been given or whether the individual seeking modification is a resident of this state or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.






CHAPTER 5 - CHILD CUSTODY

ARTICLE 1 - [UNIFORM CHILD CUSTODY JURISDICTION ACT]

20-5-101. Repealed By Laws 2005, ch. 11, 3.

20-5-101. Repealed By Laws 2005, ch. 11, 3.



20-5-102. Repealed By Laws 2005, ch. 11, 3.

20-5-102. Repealed By Laws 2005, ch. 11, 3.



20-5-103. Repealed By Laws 2005, ch. 11, 3.

20-5-103. Repealed By Laws 2005, ch. 11, 3.



20-5-104. Repealed By Laws 2005, ch. 11, 3.

20-5-104. Repealed By Laws 2005, ch. 11, 3.



20-5-105. Repealed By Laws 2005, ch. 11, 3.

20-5-105. Repealed By Laws 2005, ch. 11, 3.



20-5-106. Repealed By Laws 2005, ch. 11, 3.

20-5-106. Repealed By Laws 2005, ch. 11, 3.



20-5-107. Repealed By Laws 2005, ch. 11, 3.

20-5-107. Repealed By Laws 2005, ch. 11, 3.



20-5-108. Repealed By Laws 2005, ch. 11, 3.

20-5-108. Repealed By Laws 2005, ch. 11, 3.



20-5-109. Repealed By Laws 2005, ch. 11, 3.

20-5-109. Repealed By Laws 2005, ch. 11, 3.



20-5-110. Repealed By Laws 2005, ch. 11, 3.

20-5-110. Repealed By Laws 2005, ch. 11, 3.



20-5-111. Repealed By Laws 2005, ch. 11, 3.

20-5-111. Repealed By Laws 2005, ch. 11, 3.



20-5-112. Repealed By Laws 2005, ch. 11, 3.

20-5-112. Repealed By Laws 2005, ch. 11, 3.



20-5-113. Repealed By Laws 2005, ch. 11, 3.

20-5-113. Repealed By Laws 2005, ch. 11, 3.



20-5-114. Repealed By Laws 2005, ch. 11, 3.

20-5-114. Repealed By Laws 2005, ch. 11, 3.



20-5-115. Repealed By Laws 2005, ch. 11, 3.

20-5-115. Repealed By Laws 2005, ch. 11, 3.



20-5-116. Repealed By Laws 2005, ch. 11, 3.

20-5-116. Repealed By Laws 2005, ch. 11, 3.



20-5-117. Repealed By Laws 2005, ch. 11, 3.

20-5-117. Repealed By Laws 2005, ch. 11, 3.



20-5-118. Repealed By Laws 2005, ch. 11, 3.

20-5-118. Repealed By Laws 2005, ch. 11, 3.



20-5-119. Repealed By Laws 2005, ch. 11, 3.

20-5-119. Repealed By Laws 2005, ch. 11, 3.



20-5-120. Repealed By Laws 2005, ch. 11, 3.

20-5-120. Repealed By Laws 2005, ch. 11, 3.



20-5-121. Repealed By Laws 2005, ch. 11, 3.

20-5-121. Repealed By Laws 2005, ch. 11, 3.



20-5-122. Repealed By Laws 2005, ch. 11, 3.

20-5-122. Repealed By Laws 2005, ch. 11, 3.



20-5-123. Repealed By Laws 2005, ch. 11, 3.

20-5-123. Repealed By Laws 2005, ch. 11, 3.



20-5-124. Repealed By Laws 2005, ch. 11, 3.

20-5-124. Repealed By Laws 2005, ch. 11, 3.



20-5-125. Repealed By Laws 2005, ch. 11, 3.

20-5-125. Repealed By Laws 2005, ch. 11, 3.






ARTICLE 2 - GENERAL PROVISIONS

20-5-201. Short title.

20-5-201. Short title.

This act may be cited as the "Uniform Child Custody Jurisdiction and Enforcement Act."



20-5-202. Definitions.

20-5-202. Definitions.

(a) As used in this act:

(i) "Abandoned" means left without provision for reasonable and necessary care or supervision;

(ii) "Child" means an individual who has not attained eighteen (18) years of age;

(iii) "Child custody determination" means a judgment, decree or other order of a court providing for the legal custody, physical custody or visitation with respect to a child, including a permanent, temporary, initial or modification order. "Child custody determination" shall not include an order relating to child support or other monetary obligation of an individual;

(iv) "Child custody proceeding" means a proceeding in which legal custody, physical custody or visitation with respect to a child is an issue, including a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights or protection from domestic violence in which the issue may appear. "Child custody proceeding" shall not include a proceeding involving juvenile delinquency, contractual emancipation or enforcement under article 4 of this act;

(v) "Commencement" means the filing of the first pleading in a proceeding;

(vi) "Court" means an entity authorized under the law of a state to establish, enforce or modify a child custody determination;

(vii) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six (6) consecutive months immediately before the commencement of a child custody proceeding or, in the case of a child less than six (6) months of age, the state in which the child lived from birth with a parent or a person acting as a parent. A period of temporary absence of any of the persons mentioned is part of the period;

(viii) "Initial determination" means the first child custody determination concerning a particular child;

(ix) "Issuing court" means the court that makes a child custody determination for which enforcement is sought under this act;

(x) "Issuing state" means the state in which a child custody determination is made;

(xi) "Modification" means a child custody determination that changes, replaces, supersedes or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination;

(xii) "Person" means as defined by W.S. 8-1-102(a)(vi);

(xiii) "Person acting as a parent" means a person, other than a parent, who:

(A) Has physical custody of the child or has had physical custody for a period of six (6) consecutive months, including any temporary absence, within one (1) year immediately before the commencement of a child custody proceeding; and

(B) Has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

(xiv) "Physical custody" means the physical care and supervision of a child;

(xv) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States;

(xvi) "Tribe" means an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state;

(xvii) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child;

(xviii) "This act" means W.S. 20-5-201 through 20-5-502.



20-5-203. Proceedings governed by other law.

20-5-203. Proceedings governed by other law.

This act shall not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.



20-5-204. Application to tribes.

20-5-204. Application to tribes.

(a) A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. 1901 et seq., shall not be subject to this act to the extent that it is governed by the Indian Child Welfare Act.

(b) A court of this state shall treat a tribe as if the tribe were a state of the United States for the purpose of applying articles 2 and 3 of this act.

(c) A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this act shall be recognized and enforced under article 4 of this act.



20-5-205. International application.

20-5-205. International application.

(a) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying articles 2 and 3 of this act.

(b) Except as otherwise provided in subsection (c) of this section, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this act shall be recognized and enforced under article 4 of this act.

(c) A court of this state may not apply this act if the child custody law of a foreign country violates fundamental principles of human rights.



20-5-206. Effect of child custody determination.

20-5-206. Effect of child custody determination.

A child custody determination made by a court of this state that had jurisdiction under this act shall bind all persons who have been served in accordance with the laws of this state or notified in accordance with W.S. 20-5-208 or who have submitted to the jurisdiction of the court and who have been given an opportunity to be heard. As to those persons, the determination shall be conclusive as to all decided issues of law and fact except to the extent the determination is modified.



20-5-207. Priority.

20-5-207. Priority.

If a question of existence or exercise of jurisdiction under this act is raised in a child custody proceeding, the question, upon request of a party, shall be given priority on the calendar and handled expeditiously.



20-5-208. Notice to persons outside of state.

20-5-208. Notice to persons outside of state.

(a) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice shall be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made.

(c) Notice shall not be required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.



20-5-209. Appearance and limited immunity.

20-5-209. Appearance and limited immunity.

(a) A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination, shall not be subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

(b) A person who is subject to personal jurisdiction in this state on a basis other than physical presence shall not be immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state shall not be immune from service of process allowable under the laws of that state.

(c) The immunity granted by subsection (a) of this section shall not extend to civil litigation based on acts unrelated to the participation in a proceeding under this act committed by an individual while present in this state.



20-5-210. Communication between courts.

20-5-210. Communication between courts.

(a) A court of this state may communicate with a court in another state concerning a proceeding arising under this act.

(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, the parties shall be given the opportunity to present facts and legal arguments before a decision on jurisdiction may be made.

(c) Communication between courts on schedules, calendars, court records and similar matters may occur without informing the parties. A record need not be made of the communication made pursuant to this subsection.

(d) Except as provided in subsection (c) of this section, a record shall be made of a communication under this section. The parties shall be informed promptly of the communication and granted access to the record.

(e) For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



20-5-211. Taking testimony in another state.

20-5-211. Taking testimony in another state.

(a) In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in the other state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony shall be taken.

(b) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.



20-5-212. Cooperation between courts; preservation of record.

20-5-212. Cooperation between courts; preservation of record.

(a) A court of this state may request the appropriate court of another state to:

(i) Hold an evidentiary hearing;

(ii) Order a person to produce or give evidence pursuant to procedures of that state;

(iii) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(iv) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented and any evaluation prepared in compliance with the request; and

(v) Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (a) of this section.

(c) Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) of this section may be assessed against the parties according to the law of this state.

(d) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations and other pertinent records with respect to a child custody proceeding until the child attains eighteen (18) years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.






ARTICLE 3 - JURISDICTION

20-5-301. Initial child custody jurisdiction.

20-5-301. Initial child custody jurisdiction.

(a) Except as otherwise provided in W.S. 20-5-304, a court of this state has jurisdiction to make an initial child custody determination only if:

(i) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six (6) months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(ii) A court of another state does not have jurisdiction under a provision of law from that state that is in substantial conformity with paragraph (i) of this subsection, or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under a provision of law from that state that is in substantial conformity with W.S. 20-5-307 or 20-5-308, and:

(A) The child and the child's parents, or the child and at least one (1) parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

(B) Substantial evidence is available in this state concerning the child's care, protection, training and personal relationships.

(iii) All courts of another state having jurisdiction under provisions of law from that state in substantial conformity with paragraph (i) or (ii) of this subsection have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under a provision of law from that state that is in substantial conformity with W.S. 20-5-307 or 20-5-308; or

(iv) No court of any other state would have jurisdiction under the criteria specified in paragraph (i), (ii) or (iii) of this subsection.

(b) Subsection (a) of this section shall be the exclusive jurisdictional basis for making a child custody determination by a court of this state.

(c) Physical presence of, or personal jurisdiction over, a party or a child shall not be necessary or sufficient to make a child custody determination.



20-5-302. Exclusive, continuing jurisdiction.

20-5-302. Exclusive, continuing jurisdiction.

(a) Except as provided in W.S. 20-5-304, a court of this state which has made a child custody determination consistent with W.S. 20-5-301 or 20-5-303 has exclusive, continuing jurisdiction over the determination until:

(i) A court of this state determines that the child, the child's parents and any person acting as a parent do not have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training and personal relationships; or

(ii) A court of this state or a court of another state determines that the child, the child's parents and any person acting as a parent do not presently reside in this state.

(b) A court of this state which has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under W.S. 20-5-301.



20-5-303. Jurisdiction to modify determination.

20-5-303. Jurisdiction to modify determination.

(a) Except as provided in W.S. 20-5-304, a court of this state may not modify a child custody determination made by a court of another state unless the court of this state has jurisdiction to make an initial determination under W.S. 20-5-301(a)(i) or (ii) and:

(i) The court of the other state determines it no longer has exclusive, continuing jurisdiction under a provision of law from that state that is in substantial conformity with W.S. 20-5-302 or that a court of this state would be a more convenient forum under a provision of law from that state that is in substantial conformity with W.S. 20-5-307; or

(ii) A court of this state or a court of the other state determines that the child, the child's parents and any person acting as a parent do not presently reside in the other state.



20-5-304. Temporary emergency jurisdiction.

20-5-304. Temporary emergency jurisdiction.

(a) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, the child's sibling or a parent of the child is subjected to or threatened with mistreatment or abuse.

(b) If there is no previous child custody determination that is entitled to be enforced under this act and a child custody proceeding has not been commenced in a court of a state having jurisdiction under a provision of law from that state that is in substantial conformity with W.S. 20-5-301 through 20-5-303, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under a provision of law in substantial conformity with W.S. 20-5-301 through 20-5-303. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under a provision of law from that state that is in substantial conformity with W.S. 20-5-301 through 20-5-303, a child custody determination made under this section becomes a final determination, if it so provides and this state becomes the home state of the child.

(c) If there is a previous child custody determination that is entitled to be enforced under this act, or a child custody proceeding has been commenced in a court of a state having jurisdiction under a provision of law from that state that is in substantial conformity with W.S. 20-5-301 through 20-5-303, any order issued by a court of this state under this section shall specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under a provision of law from that state that is in substantial conformity with W.S. 20-5-301 through 20-5-303. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) A court of this state which has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state having jurisdiction under a provision of law from that state that is in substantial conformity with W.S. 20-5-301 through 20-5-303, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to W.S. 20-5-301 through 20-5-303, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child and determine a period for the duration of the temporary order.



20-5-305. Notice; opportunity to be heard; joinder.

20-5-305. Notice; opportunity to be heard; joinder.

(a) Before a child custody determination is made under this act, notice and an opportunity to be heard in accordance with the standards of W.S. 20-5-208 shall be given to all persons entitled to notice under the law of this state as in child custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated and any person having physical custody of the child.

(b) This act shall not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child custody proceeding under this act are governed by the law of this state as in child custody proceedings between residents of this state.



20-5-306. Simultaneous proceedings.

20-5-306. Simultaneous proceedings.

(a) Except as otherwise provided in W.S. 20-5-304, a court of this state may not exercise its jurisdiction under this article if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this act, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under a provision of law from that state that is in substantial conformity with W.S. 20-5-307.

(b) Except as otherwise provided in W.S. 20-5-304, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to W.S. 20-5-309. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this act, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction under the laws of that state in substantial conformity with this act does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(c) In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(i) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying or dismissing the proceeding for enforcement;

(ii) Enjoin the parties from continuing with the proceeding for enforcement; or

(iii) Proceed with the modification under conditions it considers appropriate.



20-5-307. Inconvenient forum.

20-5-307. Inconvenient forum.

(a) A court of this state which has jurisdiction under this act to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or request of another court.

(b) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(i) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(ii) The length of time the child has resided outside this state;

(iii) The distance between the court in this state and the court in the state that would assume jurisdiction;

(iv) The relative financial circumstances of the parties;

(v) Any agreement of the parties as to which state should assume jurisdiction;

(vi) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(vii) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(viii) The familiarity of the court of each state with the facts and issues in the pending litigation.

(c) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this state may decline to exercise its jurisdiction under this act if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.



20-5-308. Jurisdiction declined by reason of conduct.

20-5-308. Jurisdiction declined by reason of conduct.

(a) Except as otherwise provided in W.S. 20-5-304 or by other law of this state, if a court of this state has jurisdiction under this act because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(i) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(ii) A court of the state otherwise having jurisdiction under a provision of law from that state that is in substantial conformity with W.S. 20-5-301 through 20-5-303 determines that this state is a more appropriate forum under a provision of law from that state that is in substantial conformity with W.S. 20-5-307; or

(iii) No court of any other state would have jurisdiction under the criteria specified in a provision of law from that state that is in substantial conformity with W.S. 20-5-301 through 20-5-303.

(b) If a court of this state declines to exercise its jurisdiction pursuant to subsection (a) of this section, it may provide an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under a provision of law from that state that is in substantial conformity with W.S. 20-5-301 through 20-5-303.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a) of this section, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs or expenses against this state unless authorized by law other than this act.



20-5-309. Information to be submitted to the court.

20-5-309. Information to be submitted to the court.

(a) Subject to a confidentiality order entered pursuant to W.S. 35-21-112 or any other court order allowing a party to maintain confidentiality of addresses or other identifying information or other law providing for the confidentiality of procedures, addresses and other identifying information, in a child custody proceeding each party in its first pleading or in an attached affidavit shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five (5) years and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit shall state whether the party:

(i) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child, and if so, the pleading or affidavit shall identify the court, the case number and the date of the child custody determination, if any;

(ii) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions, and if so, the pleading or affidavit shall identify the court, the case number and the nature of the proceeding; and

(iii) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child, and if so, the pleading or affidavit shall list the names and addresses of those persons.

(b) If the information required by subsection (a) of this section is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in paragraphs (a)(i) through (iii) of this section is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e) If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information shall be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety or liberty of the party or child and determines that the disclosure is in the interest of justice.



20-5-310. Appearance of parties and child.

20-5-310. Appearance of parties and child.

(a) In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(b) If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to W.S. 20-5-208 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d) If a party to a child custody proceeding who is outside this state is directed to appear under subsection (b) of this section or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.






ARTICLE 4 - ENFORCEMENT

20-5-401. Definitions.

20-5-401. Definitions.

(a) As used in this article:

(i) "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination;

(ii) "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.



20-5-402. Enforcement under the Hague Convention.

20-5-402. Enforcement under the Hague Convention.

Under this article, a court of this state may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.



20-5-403. Duty to enforce.

20-5-403. Duty to enforce.

(a) A court of this state shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this act or the determination was made under factual circumstances meeting the jurisdictional standards of this act and the determination has not been modified in accordance with this act.

(b) A court of this state may utilize any remedy available under other law of this state to enforce a child custody determination made by a court of another state. The remedies provided in this article are cumulative and do not affect the availability of other remedies to enforce a child custody determination.



20-5-404. Temporary visitation.

20-5-404. Temporary visitation.

(a) A court of this state which does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

(i) A visitation schedule made by a court of another state; or

(ii) The visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

(b) If a court of this state makes an order under paragraph (a)(ii) of this section, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in article 3 of this act. The order remains in effect until an order is obtained from the other court or the period expires.



20-5-405. Registration of child custody determination.

20-5-405. Registration of child custody determination.

(a) A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the appropriate court in this state:

(i) A letter or other document requesting registration;

(ii) Two (2) copies, including one (1) certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(iii) Except as otherwise provided in W.S. 20-5-309, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

(b) On receipt of the documents required by subsection (a) of this section, the registering court shall:

(i) Cause the determination to be filed as a foreign judgment, together with one (1) copy of any accompanying documents and information, regardless of their form; and

(ii) Serve notice upon the persons named pursuant to paragraph (a)(iii) of this section and provide them with an opportunity to contest the registration in accordance with this section.

(c) The notice required by paragraph (b)(ii) of this section shall state that:

(i) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(ii) A hearing to contest the validity of the registered determination must be requested within twenty (20) days after service of notice; and

(iii) Failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order shall request a hearing within twenty (20) days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(i) The issuing court did not have jurisdiction under a provision of law from that state that is in substantial conformity with article 3 of this act;

(ii) The child custody determination sought to be registered has been vacated, stayed or modified by a court having jurisdiction to do so under a provision of law from that state that is in substantial conformity with article 3 of this act; or

(iii) The person contesting registration was entitled to notice, but notice was not given in accordance with standards under a provision of law from that state in substantial conformity with W.S. 20-5-208, in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served shall be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.



20-5-406. Enforcement of registered determination.

20-5-406. Enforcement of registered determination.

(a) A court of this state may grant any relief normally available under the law of this state to enforce a registered child custody determination made by a court of another state.

(b) A court of this state shall recognize and enforce, but shall not modify except in accordance with article 3 of this act, a registered child custody determination of a court of another state.



20-5-407. Simultaneous proceedings.

20-5-407. Simultaneous proceedings.

If a proceeding for enforcement under this article is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under a provision of law from that state that is in substantial conformity with article 3 of this act, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement shall continue unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.



20-5-408. Expedited enforcement of child custody determination.

20-5-408. Expedited enforcement of child custody determination.

(a) A petition under this article in which the petitioner is seeking expedited enforcement shall be verified. Certified copies of all orders sought to be enforced and of any order confirming registration shall be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b) A petition for enforcement of a child custody determination shall state:

(i) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(ii) Whether the determination for which enforcement is sought has been vacated, stayed or modified by a court whose decision is enforceable under this act and, if so, the identity of the court, the case number and the nature of the proceeding;

(iii) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions and, if so, the identity of the court, the case number and the nature of the proceeding;

(iv) The present physical address of the child and the respondent, if known;

(v) Whether relief in addition to the immediate physical custody of the child and attorney fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(vi) If the child custody determination has been registered and confirmed under W.S. 20-5-405, the date and place of registration.

(c) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing shall be held on the next judicial day after service of the order unless that date is impossible. In the event that the next judicial day after service of the order is impossible, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d) An order issued under subsection (c) of this section shall state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs and expenses under W.S. 20-5-412, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes either that:

(i) The child custody determination has not been registered and confirmed under W.S. 20-5-405 and that:

(A) The issuing court did not have jurisdiction under a provision of law from that state that is in substantial conformity with article 3 of this act;

(B) The child custody determination for which enforcement is sought has been vacated, stayed or modified by a court having jurisdiction to do so under a provision of law from that state that is in substantial conformity with article 3 of this act; or

(C) The respondent was entitled to notice, but notice was not given in accordance with the standards under a provision of law from that state that is in substantial conformity with W.S. 20-5-208, in the proceedings before the court that issued the order for which enforcement is sought.

(ii) The child custody determination for which enforcement is sought was registered and confirmed under a provision of law from that state that is in substantial conformity with W.S. 20-5-404, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under a provision of law from that state that is in substantial conformity with article 3 of this act.



20-5-409. Service of petition and order.

20-5-409. Service of petition and order.

Except as provided in W.S. 20-5-411, the petition and order shall be served by any method authorized by the law of this state upon the respondent and any person who has physical custody of the child.



20-5-410. Hearing and order.

20-5-410. Hearing and order.

(a) Unless the court issues a temporary emergency order pursuant to W.S. 20-5-304, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes either that:

(i) The child custody determination for which enforcement is sought was registered and confirmed under W.S. 20-5-405 but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under article 3 of this act; or

(ii) The child custody determination has not been registered and confirmed under W.S. 20-5-405 and that:

(A) The issuing court did not have jurisdiction under a provision of law from that state that is in substantial conformity with article 3 of this act;

(B) The child custody determination for which enforcement is sought has been vacated, stayed or modified by a court of a state having jurisdiction to do so under a provision of law from that state that is in substantial conformity with article 3 of this act; or

(C) The respondent was entitled to notice, but notice was not given in accordance with the standards under a provision of law from that state that is in substantial conformity with W.S. 20-5-208, in the proceedings before the court that issued the order for which enforcement is sought.

(b) The court shall award the fees, costs and expenses authorized under W.S. 20-5-412 and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this article.



20-5-411. Warrant to take physical custody of a child.

20-5-411. Warrant to take physical custody of a child.

(a) Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

(b) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition shall be heard on the next judicial day after the warrant is executed unless that date is impossible. In the event that the next judicial day after service of the order is impossible, the court shall hold the hearing on the first judicial day possible. The application for the warrant shall include the statements required by W.S. 20-5-408(b).

(c) A warrant to take physical custody of a child shall:

(i) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(ii) Direct law enforcement officers to take physical custody of the child immediately; and

(iii) Provide for the placement of the child pending final relief.

(d) The respondent shall be served with the petition, warrant and order immediately after the child is taken into physical custody.

(e) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.



20-5-412. Costs, fees and expenses.

20-5-412. Costs, fees and expenses.

(a) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(b) The court may not assess fees, costs or expenses against a state unless authorized by law other than this act.



20-5-413. Recognition and enforcement.

20-5-413. Recognition and enforcement.

A court of this state shall accord full faith and credit to an order issued by another state and consistent with this act which enforces a child custody determination by a court of another state unless the order has been vacated, stayed or modified by a court having jurisdiction to do so under a provision of law from that state that is in substantial conformity with article 3 of this act.



20-5-414. Appeals.

20-5-414. Appeals.

An appeal may be taken from a final order in a proceeding under this article in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under W.S. 20-5-304, the enforcing court may not stay an order enforcing a child custody determination pending appeal.



20-5-415. Role of prosecutor or other appropriate public official.

20-5-415. Role of prosecutor or other appropriate public official.

(a) In a case arising under this act or involving the Hague Convention on the Civil Aspects of International Child Abduction, the prosecutor or other appropriate public official may take any lawful action, including resort to a proceeding under this article or any other available civil proceeding, to locate a child, obtain the return of a child or enforce a child custody determination if there is:

(i) An existing child custody determination;

(ii) A request to do so from a court in a pending child custody proceeding;

(iii) A reasonable belief that a criminal statute has been violated; or

(iv) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(b) A prosecutor or other appropriate public official acting under this section acts on behalf of the court and may not represent any party.



20-5-416. Role of law enforcement.

20-5-416. Role of law enforcement.

At the request of a prosecutor or other appropriate public official acting under W.S. 20-5-415, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor or other appropriate public official with responsibilities under W.S. 20-5-415.



20-5-417. Costs and expenses.

20-5-417. Costs and expenses.

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor or other appropriate public official and law enforcement officers under W.S. 20-5-415 or 20-5-416.






ARTICLE 5 - MISCELLANEOUS PROVISIONS

20-5-501. Application and construction.

20-5-501. Application and construction.

In applying and construing this act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



20-5-502. Transitional provision.

20-5-502. Transitional provision.

A motion or other request for relief made in a child custody proceeding or to enforce a child custody determination which was commenced before the effective date of this act is governed by the law in effect at the time the motion or other request was made.









CHAPTER 6 - CHILD SUPPORT ENFORCEMENT

ARTICLE 1 - IN GENERAL

20-6-101. Short title.

20-6-101. Short title.

This act may be cited as the "Child Support Enforcement Act".



20-6-102. Definitions.

20-6-102. Definitions.

(a) As used in this act:

(i) "Noncustodial parent" means the parent who was not awarded primary physical custody of the child by the court;

(ii) "Department" means the department of family services;

(iii) "Division" means the designated body to administer Title IV-D child support services within the department of family services;

(iv) "Obligee" means a person to whom the duty of support is owed;

(v) "Obligor" means any person owing a duty of support;

(vi) "Title IV-D" means Title IV-D of the federal Social Security Act as amended;

(vii) "This act" means W.S. 20-6-101 through 20-6-112;

(viii) "Support order" means any order entered by a court or a tribal court, which provides for payment for the support of a child and may include medical support, spousal support, arrearages related costs and fees, interest and penalties, income withholding, and other relief;

(ix) "IV-D agency" means the department of family services;

(x) "Clerk" means, for the purpose of receipts, distribution and disbursement of child support, the clerk of district court in this state where the obligor is ordered to make payments, or where mandated by law, the state disbursement unit;

(xi) "Licensing agency" means the state or any of its political subdivisions, any board, commission or other entity that issues licenses, certificates or permits necessary for an obligor to operate a motor vehicle, hunt, fish or practice a profession or occupation;

(xii) "Program" means child support services provided in cooperation with the federal government pursuant to Title IV-D of the Social Security Act, as amended.



20-6-103. Child support enforcement program; administration by child support enforcement section.

20-6-103. Child support enforcement program; administration by child support enforcement section.

(a) The department shall establish a program of child support enforcement services in cooperation with the federal government pursuant to Title IV-D and other applicable federal regulations, to aid in administering the requirements of the program.

(b) The department shall designate a division within the department to administer the program in accordance with this act.

(c) The department shall include in its annual report to the legislature information concerning the operation of the program during the preceding year. The report shall include:

(i) The number and type of successful locations completed pursuant to W.S. 20-6-108(a);

(ii) The total amount of support collected on behalf of obligees who are recipients of public assistance;

(iii) The total number of child support collection cases handled by the division;

(iv) An itemization of the costs of operating the program under this act; and

(v) A brief description of the services provided by any contracts.



20-6-104. Child support enforcement services generally.

20-6-104. Child support enforcement services generally.

(a) The services in intrastate and interstate situations provided under the child support enforcement program subject to or by appropriate orders of the court shall include:

(i) The establishment, enforcement and modification of an obligor's obligation to support dependent children;

(ii) The establishment, enforcement and modification of an obligor's obligation to provide medical support in all cases and medical insurance coverage for dependent children when available at a reasonable cost;

(iii) The location of an obligor or putative parent, obligee or child for purposes of establishing, enforcing or modifying the child support and medical support obligations and enforcing the Parental Kidnapping Prevention Act;

(iv) The monitoring and processing of an obligor's child support payments;

(v) Providing applications, information and intake services to all eligible persons pursuant to law or upon request;

(vi) The location of persons, upon request of the noncustodial parent, in cases of denial or interference with court ordered visitation or in cases in which the custodial parent has removed the child from the state and failed to give notice of change of address in violation of a court order;

(vii) When an obligor is required to provide medical insurance coverage through the employer's health plan pursuant to a court order, the notification to an employer unless the obligor contests the notification and establishes good cause why the notice should not be provided;

(viii) The establishment of paternity for out of wedlock children pursuant to W.S. 14-2-401 et seq.



20-6-105. Eligibility for services; fees for services.

20-6-105. Eligibility for services; fees for services.

(a) Child support enforcement services shall be provided to:

(i) Those recipients of aid under the personal opportunities with employment responsibilities (POWER) program who, as a condition of eligibility under federal law, are required to assign their rights to support to, and cooperate with, the department in the establishment of parentage and the establishment, enforcement and modification of support obligations; and

(ii) Any eligible obligee or obligor without regard to income or the receipt of public assistance benefits. Eligibility shall be subject to reasonable standards established by the department. These standards shall take into account Title IV-D and other applicable federal regulations and the earnings, income and other resources already available to support the person.

(b) The department may charge the obligee or obligor, a reasonable application fee under paragraph (a)(ii) of this section and W.S. 20-6-108(a) and may recover the fee and all necessary and reasonable expenses of providing services from the obligor or obligee. The department may waive or defer any fee upon a showing of:

(i) Repealed By Laws 2000, Ch. 53, 2.

(ii) Necessity.

(c) The department shall, to comply with federal law, collect an annual fee from the obligee for child support enforcement services provided under paragraph (a)(ii) of this section. The department shall recover the fee from the obligee. The court may assess the fee to the obligor in any child support order.



20-6-106. Powers and duties of department regarding collection of support.

20-6-106. Powers and duties of department regarding collection of support.

(a) By signing an application for, or being a recipient of, aid under the personal opportunities with employment responsibilities (POWER) program, a support obligee assigns to the department, by operation of law, all rights that person and all other members of the household have to child and spousal support, whether accrued, present or future, and their right to medical support.

(b) Repealed By Laws 2000, Ch. 53, 2.

(c) The department has the power of attorney to act in the name of any recipient of public assistance in endorsing and cashing all drafts, checks, money orders or other negotiable instruments received by the department representing support payments for children on whose behalf public assistance has been previously paid.

(d) For purposes of prosecuting any civil action under this act or other applicable state statutes relating to the enforcement of child support obligations, the department is the assignee of support rights to the extent of any public assistance provided to an obligee. No act of the obligee shall prejudice the rights of the department or the dependent child in any action or proceeding related to enforcement of child support services hereunder.

(e) No agreement between any obligee and any obligor purporting to relieve the obligor of any duty of support or to settle past, present or future support or obligations either as settlement or prepayment will reduce or terminate any rights of the department to recover from the obligor for support provided by the department unless the department has consented to the agreement in writing or unless it has been approved by the court with notice to the department.

(f) The department, in its own name, or on behalf of an obligee, obligor or a child may petition a court for modification of any court order establishing a support obligation.

(g) If a court orders support to be paid by an obligor, the department shall be subrogated to the debt created by the order. This subrogation interest shall apply to all orders of support including child support orders, medical support orders, temporary spouse support orders, family maintenance and alimony orders. The subrogation shall extend to the amounts paid by the department in public assistance to or for the benefit of a dependent child and the amount of medical support provided by or through another division of the department of family services or the department of health.

(h) The department may enforce, or, subject to the approval of the court, may compromise or settle any claim or judgment for a support obligation owed to or assigned to the department as may be in the best interest of the dependent child and the public.

(j) The department may offer each county a cooperative agreement relating to the services to be provided by clerks of district court or child support authorities in child support enforcement cases. The department shall enter into a cooperative agreement with the department of workforce services to recover sums owed under a support order from unemployment benefits awarded to an obligor.

(k) The department may contract with private vendors for services necessary to carry out its responsibilities under Title IV-D, applicable federal regulations, this act and its rules and regulations as they relate to child support enforcement.

(m) The department may:

(i) Repealed By Laws 2000, Ch. 53, 2.

(ii) Repealed By Laws 2000, Ch. 53, 2.

(iii) Seek collection of child, medical and spousal support arrears, through the federal offset program under Title IV-D and all applicable federal regulations;

(iv) Repealed By Laws 1997, ch. 193, 3.

(v) Request a consumer report from a consumer reporting agency pursuant to section 604 of the Fair Credit Reporting Act, 15 U.S.C. 1681b, provided the individual named in consumer report is associated with a IV-D support case, the report received by the department is kept confidential except to the extent needed to accomplish the purposes of this paragraph and the report is needed to:

(A) Locate the individual's whereabouts;

(B) Establish the individual's capacity to pay child support; or

(C) Establish, enforce or modify the appropriate level of child support payments.

(vi) In appropriate circumstances, petition the court to order the child, mother or alleged father to submit to genetic tests to establish paternity, or, in the alternative, to require the testing on its own order;

(vii) Issue subpoenas for information requested under paragraph (v) of this subsection and impose administrative penalties not to exceed twenty-five dollars ($25.00) for any person failing to respond;

(viii) Require all persons, including government, private for-profit employers and not-for-profit employers and public utility companies to respond to a request by the department for information on social security number, address, employment, compensation and benefits of any individual for any individual who owes or is owed support, or against or with respect to whom a support obligation is sought, and who is employed by the person as an employee or contractor, in accordance with rules adopted by the department. Any person who fails to respond to any request for information may be sanctioned by the department by imposing administrative penalties not to exceed twenty-five dollars ($25.00). The department shall enter the employer information into the state directory of new hires within five (5) business days after receipt of the employer information. The department may issue administrative subpoenas for financial or other information needed to establish, modify or enforce a support order and impose administrative penalties not to exceed twenty-five dollars ($25.00) for any person failing to respond. The department may administratively subpoena the customer records of public utility companies for the names and addresses of individuals who owe or are owed support, or against or with respect to whom a support obligation is sought. The department shall notify the supervisor of any employee of a governmental agency if the employee fails to respond to a request under this paragraph. Any person who, acting in good faith, provides information to the department under this paragraph shall not be liable for civil damages as a result of the information provided. The department shall deposit any penalties collected under this paragraph in the public school fund of the respective counties;

(ix) Repealed By Laws 2000, Ch. 53, 2.

(x) Issue an income withholding order, if an income withholding order has not previously been issued. The department shall file the order with the clerk of court who shall mail copies of the order as provided by W.S. 20-6-204(c);

(xi) Seize assets when an arrearage exists by:

(A) Intercepting or seizing periodic or lump sum payments from a state or local government agency, including unemployment compensation, workers' compensation and other benefits or judgments, settlements and lottery winnings;

(B) Attaching and, pursuant to a court order, seizing assets owned solely by the obligor that are held in financial institutions or national chartered credit unions;

(C) Attaching public and private retirement funds pursuant to state law; and

(D) Imposing liens and, in appropriate cases, petitioning a court to force the sale of property and distribution of the proceeds.

(xii) Repealed By Laws 2000, Ch. 53, 2.

(xiii) In any case where there exists child support arrearages and for which payments are allowed or required, petition the district court for an increase or decrease in the required payments due on the arrearages;

(xiv) Petition a court to void fraudulent transfers, or obtain a settlement in the best interests of a child support creditor when a prima facie case is established that the obligor has transferred income or property to avoid payment to the child support creditor;

(xv) Appear in any judicial proceeding on behalf of the state when any obligee or obligor makes application for IV-D services, in order to establish, enforce or modify a child support order, medical support order or a spousal support order, if the spousal support issue is considered in conjunction with the child support or medical support issues, provided the department shall not be required to participate in visitation, custody, property settlement or other issues between the parties. The department shall certify that the obligee, obligor or child has applied for or is receiving Title IV-D services. Initial pleadings filed by the department or its contractors shall state that the action is being taken pursuant to this act or Title IV-D;

(xvi) If an obligee receives child support which has been assigned to the department, recover the child support payments out of current or future child support payments due to the obligee which are unassigned until the assigned sums have been fully paid;

(xvii) Allocate and distribute child, medical and spousal support whether accrued, present or future pursuant to regulations.

(n) The department shall adopt reasonable rules and regulations to carry out the provision of this act, including rules and regulations governing:

(i) The provision of services pursuant to the program;

(ii) The distribution of child support collected by the department;

(iii) Due process safeguards;

(iv) The administration of child support income;

(v) Requirements for adequate record keeping;

(vi) Tracking and monitoring of program statistics and support payments.

(o) If a court, on its own motion or pursuant to a request from the department, orders an able-bodied obligor who is unemployed and otherwise unable to fulfill his court-ordered child support obligation to participate in the personal opportunities with employment responsibilities program administered by the department, the department shall permit the obligor to participate pursuant to the court order without regard to the program eligibility requirements under title 42 or the department rules and regulations promulgated thereunder.

(p) Repealed By Laws 2000, Ch. 53, 2.

(q) Repealed By Laws 2000, Ch. 53, 2.

(r) Repealed By Laws 2000, Ch. 53, 2.

(s) The department shall not enforce any administrative procedures contained in this act until it has implemented rules providing due process safeguards, including requirements for notice, opportunity to contest the action and an opportunity to appeal to the district court. Any obligor may recover costs and reasonable attorney fees from the department or its child support collection contractor for costs incurred in any administrative hearing or subsequent court appeal if:

(i) It is found that the obligor did not owe an arrearage and had paid all required support to the clerk.

(ii) Repealed By Laws 2000, Ch. 53, 2.

(t) The department of health and the department of family services shall through rules and regulations develop procedures to allow the sharing of birth and paternity records for purposes of establishing paternity and child support obligations.

(u) The department shall, to the extent required by federal law, have access to any information used by the state to locate an individual for purposes relating to motor vehicle laws or law enforcement and enter into agreements with financial institutions, national chartered credit unions, benefit associations, insurance companies, safe deposit companies, money market mutual funds or similar entities authorized to do business in the state as provided in W.S. 13-1-205 to develop and operate an automated data match system to obtain identifying information for each obligor who maintains an account at the institution and who owes past due child support in an amount equal to at least triple the current monthly child support obligation and to allow assets to be encumbered as provided by law.

(w) The department shall report to any consumer reporting agency as defined in section 603(f) of the Fair Credit Reporting Act, 15 U.S.C. 1681a(f) information regarding the amount of overdue support owed by an obligor.

(y) The department shall, to the extent an obligor is resident in the state or owns real or personal property in the state, have a lien by operation of law against that real or personal property. After an obligor is in arrears at least triple the current monthly child support obligation, the department shall perfect and enforce a lien authorized by this section in the same manner as liens are perfected for the specific type of real or personal property upon which the lien is claimed. In the event there are competing liens or encumbrances on any property upon which a lien is attached pursuant to this section, the priority of the competing liens or encumbrances shall date from the date of filing or perfection. The state of Wyoming shall accord full faith and credit to a lien arising in another state as a result of child support arrearages when the other state or an agency thereof seeks to enforce such lien, provided the lien was properly filed and recorded under the laws of the state in which the lien was created.

(z) Repealed By Laws 2000, Ch. 53, 2.



20-6-107. Payment of support money collected to department.

20-6-107. Payment of support money collected to department.

(a) Except as provided in subsection (b) of this section the obligor shall make all support payments to the department upon receipt of written notice that the children for whom the support obligation exists are receiving public assistance.

(b) If an obligor is ordered by the court to make payments to the clerk of court, the clerk shall forward all payments received from the obligor to the department.



20-6-108. State parent locator service.

20-6-108. State parent locator service.

(a) The department shall act as a state parent locator service to assist in:

(i) The location of parents who have abandoned their children or failed to provide for their support;

(ii) The location of persons, upon the request of law enforcement agencies, in cases of parental kidnapping or child custody violations under the Uniform Child Custody Jurisdiction and Enforcement Act; and

(iii) The location of persons, upon request of the noncustodial parent, in cases of denial or interference with court ordered visitation or in cases in which the custodial parent has removed the child from the state and failed to give notice of change of address in violation of a court order.

(b) The department may request from state, county and local agencies all information and assistance necessary to carry out the purposes of this section. All state, county and city agencies, officers and employees shall cooperate in the location of parents who have violated custody or visitation orders or abandoned, deserted or failed to support their children and shall supply the department with all information available relative to the location, income and property of the parents.

(c) Any records provided, created or established under this section are available only for purposes of this act.

(d) The department shall comply with 42 U.S.C. 653 with respect to the establishment, purpose and implementation of the federal parent locator service.

(e) The state shall establish and maintain in the federal and state parent locator service, an automated case registry, which shall contain abstracts of support orders and other information as defined in 42 U.S.C. 653.

(f) The state case registry shall contain the names and social security numbers of the children. The state case registry of child support orders shall include abstracts of support orders, names, social security numbers or other uniform identification numbers and state identification numbers of individuals who owe support, in addition to the names and social security numbers of children of such persons.



20-6-109. Cooperation with other states.

20-6-109. Cooperation with other states.

(a) When required to qualify for federal funds under Title IV-D, the department shall assist other states in locating parents under the terms and conditions of this act.

(b) Repealed By Laws 2000, Ch. 53, 2.



20-6-110. Repealed by Laws 1985, ch. 109, 3; 1986, ch. 18, 1.

20-6-110. Repealed by Laws 1985, ch. 109, 3; 1986, ch. 18, 1.



20-6-111. Driver's license suspension; nonpayment of child support; administrative hearings.

20-6-111. Driver's license suspension; nonpayment of child support; administrative hearings.

(a) When an obligor is in arrears in a court ordered child support obligation, the department or court may:

(i) Determine whether the obligor has a driver's license, as defined in W.S. 31-7-102(a)(xxv), that is subject to withholding, suspension or restriction; and

(ii) Obtain a court ordered withholding, suspension or restriction of the license unless the obligor pays the entire arrearage or enters into a payment plan approved by the department.

(b) The court, on motion of the department or on its own motion, may direct the department of transportation to withhold, suspend or restrict the license and the department or the court shall send certified copies of the court order to the obligor, at the obligor's last known address, and to the department of transportation instructing that the department of transportation notify the obligor of the license withholding, suspension or restriction in accordance with the licensing procedures, and that the withholding, suspension or restriction shall remain in effect until the department of transportation is notified by the department or the court that the obligor is in compliance with the court order or has entered into a payment plan approved by the department.

(c) If at any time an obligor has complied with the terms of the court order, or has entered into a payment plan approved by the department, the court or the department, whichever has caused notice to be initially provided, shall immediately notify the department of transportation that the withholding, suspension or restriction may be lifted and the license may be reinstated if the obligor is otherwise eligible for reinstatement.

(d) Nothing in this section shall prohibit subsequent orders and notices for subsequent arrearages if the obligor is again subject to the provisions of this section.

(e) The department shall adopt rules and regulations to ensure notice is provided in an immediate and timely manner to the department of transportation that an obligor is in satisfactory compliance with the court order under this section. Upon receipt of the notice, the department of transportation shall immediately reinstate the license unless the license was suspended or revoked for other reasons. The department of transportation shall adopt reasonable rules and regulations to ensure the license is immediately reinstated upon receipt of the notice.

(f) The department may determine that a driver's license suspension may be better achieved through an administrative suspension if the obligor owes more than five thousand dollars ($5,000.00) in unpaid child support and the obligor has not made a full monthly child support payment either voluntarily or through income withholding for a period of at least ninety (90) consecutive days prior to the determination. The department shall notify the obligor by certified mail, with return receipt requested, or by personal service if notification by certified mail was unsuccessful, that the obligor is in arrears in a child support obligation and that the obligor's driver's license as defined in W.S. 31-7-102(a)(xxv) shall be suspended by the department of transportation sixty (60) days after the date the obligor receives the notice unless the obligor:

(i) Pays the entire arrearage owed;

(ii) Enters into a payment plan approved by the department; or

(iii) Is in full compliance with a court ordered payment plan.

(g) Repealed By Laws 2009, Ch. 155, 2.

(h) Any suspension arising under subsection (f) of this section may be appealed to the district court. The person whose license or driving privilege is affected may file a request for a hearing in the district court in the county where the child support order was issued. The person shall have sixty (60) days from the date of service of the notice of intent to suspend in which to file the request for hearing. A timely request for hearing shall stay imposition of any suspension under subsection (f) of this section. The district court shall immediately set the matter for determination.

(j) Before the license or driving privilege of any person is to be withheld, suspended or restricted under this article, the department shall advise the licensee in the notice required under subsection (f) of this section of his right to appeal to district court for any dispute involving:

(i) Repealed By Laws 2009, Ch. 155, 2.

(ii) Repealed By Laws 2009, Ch. 155, 2.

(iii) Repealed By Laws 2009, Ch. 155, 2.

(iv) The amount of current child support owed or arrearage;

(v) The identity of the alleged obligor named in the notice of suspension;

(vi) The willfulness of any action or inaction of the obligor that contributed to the nonpayment of child support. As used in this paragraph, "willfulness" means without justifiable excuse.

(k) Repealed By Laws 2009, Ch. 155, 2.

(m) Repealed By Laws 2009, Ch. 155, 2.

(n) The discretion to modify any order of suspension under this section to allow driving privileges is limited as follows:

(i) A person whose driving privileges have been suspended for nonpayment of child support may be granted limited driving privileges by the district court or the department of transportation for a period not to exceed one hundred twenty (120) days;

(ii) A person granted limited driving privileges under this subsection by the district court or the department of transportation shall not be granted an extension of such privileges for twelve (12) months after the limited driving privileges expire unless the person has subsequently made full payment on his child support obligation in arrears, or is in full compliance with a payment plan approved by the department or ordered by a court.

(iii) Repealed By Laws 2009, Ch. 155, 2.

(o) After the obligor has paid his child support arrearages in full or has entered into a payment plan with the department, the department shall notify the department of transportation immediately and request the department of transportation to return the driver's license of that obligor pursuant to this section.



20-6-112. Professional, occupational or recreational license suspension; nonpayment of child support; notice and hearing.

20-6-112. Professional, occupational or recreational license suspension; nonpayment of child support; notice and hearing.

(a) The department may petition a court for an order to withhold, suspend or restrict any professional, occupational or hunting or fishing license, certificate or permit issued to an obligor who is in arrears in a child support obligation. The court may:

(i) Determine whether the obligor has a professional, occupational or recreational license, certificate or permit that is subject to withholding, suspension or restriction; and

(ii) Issue a withholding, suspension or restriction of the license, certificate or permit unless the obligor pays the entire arrearage or enters into a payment plan approved by the department.

(b) Repealed By Laws 2000, Ch. 53, 2.

(c) The court, on motion of the department or on its own motion, may direct a licensing, certifying or permitting agency to withhold, suspend or restrict any license, certificate or permit and the department or the court shall send certified copies of the court order to the obligor, at the obligor's last known address, and to the appropriate licensing, certifying or permitting agencies identified in the court order instructing that the licensing, certifying or permitting agency notify the obligor of the license, certificate or permit withholding, suspension or restriction in accordance with the licensing, certifying or permitting procedures, and that the withholding, suspension or restriction shall remain in effect until that agency is notified by the department or the court that the obligor is in compliance with the court order or has entered into a payment plan approved by the department. No hearing or appeal shall be permitted under the Wyoming Administrative Procedure Act for a license, certificate or permit withheld, suspended or restricted pursuant to a court order.

(d) If at any time an obligor has complied with the terms of the court order, or has entered into a payment plan approved by the department, the court or the department, whichever has caused notice to be initially provided, shall immediately notify the licensing, certifying or permitting agency initially notified that the withholding, suspension or restriction may be lifted and the license, certificate or permit may be reinstated if the obligor is otherwise eligible for reinstatement.

(e) Nothing in this section shall prohibit subsequent orders and notices for subsequent arrearages if the obligor is again subject to the provisions of this section.

(f) The department shall adopt rules and regulations to ensure notice is provided in an immediate and timely manner to any licensing, certifying or permitting agency that was sent a copy of the court orderthat an obligor is in satisfactory compliance with the court order under this section. Upon receipt of the notice, the licensing, certifying or permitting agency shall immediately reinstate the license, certificate or permit unless the license, certificate or permit was suspended or revoked for other reasons. The licensing, certifying or permitting agencies shall adopt reasonable rules and regulations to ensure such licenses, certificates or permits are immediately reinstated upon receipt of the notice.






ARTICLE 2 - INCOME WITHHOLDING

20-6-201. Short title.

20-6-201. Short title.

This act may be cited as the "Income Withholding Act".



20-6-202. Definitions.

20-6-202. Definitions.

(a) As used in this act:

(i) "Arrearage" means past due child support, past due medical support, past due spousal support, attorneys fees, guardian ad litem fees, costs, interest and penalties but does not include property settlements;

(ii) "Child" means any person with respect to whom a support order, other than an order for spousal support, exists;

(iii) "Clerk" means, for the purpose of receipt, distribution and disbursement of child support, the clerk of the district court in this state where the income withholding order is entered, or where mandated by law, the state disbursement unit;

(iv) "Court" means any district court in this state;

(v) "Delinquency" means arrearage;

(vi) "Disposable income" means income as defined under paragraph (a)(ix) of this section less personal income taxes, social security and Medicare deductions, cost of dependent health care coverage for all dependent children and mandatory pension deductions;

(vii) "Department" means the department of family services;

(viii) "Employer" means any person who owes income to an obligor, including but not limited to the United States government, the state of Wyoming, any unit of local government and any school district;

(ix) "Income" means any form of payment or return in money or in kind to an individual, regardless of source. Income includes, but is not limited to wages, earnings, salary, commission, compensation as an independent contractor, temporary total disability, permanent partial disability and permanent total disability worker's compensation payments, unemployment compensation, disability, annuity and retirement benefits and any other payments made by any payor;

(x) "Income withholding order" means a court's or an administrative order requiring a payor to withhold income due an obligor for payment to the obligee in accordance with this act;

(xi) "Notice to payor" means the notice provided to the employer pursuant to the income withholding order;

(xii) "Obligee" means any person entitled to receive support under an order of support and includes the agency of this or another jurisdiction to which a person has assigned his right to support;

(xiii) "Obligor" means a person owing a duty of support;

(xiv) "Payor" means any employer or other person owing income to an obligor;

(xv) "Support order" means any order entered by a court or tribunal of this or another state, or of a tribal court, which provides for payment for the support of a child and includes medical support and spousal support, but excludes property settlements;

(xvi) Repealed By Laws 2000, Ch. 2, 2.

(xvii) "Uniform income withholding order and notice to payor" means the federally approved uniform income withholding order and notice to payor;

(xviii) "State disbursement unit" means the clerks of district court collectively or the single address location established pursuant to W.S. 20-6-210 (d). The state disbursement unit is the entity for receiving, distributing and disbursing child support payments;

(xix) "This act" means W.S. 20-6-201 through 20-6-222.



20-6-203. Notices; method of service.

20-6-203. Notices; method of service.

All notices required by this act shall be served by certified mail return receipt requested or first class mail to the last known address of the addressee or shall be personally served as provided by the Wyoming Rules of Civil Procedure. If mailed, notice shall be deemed given when deposited in the United States mail, postage prepaid. Proof of mailing shall be sufficient proof of notice.



20-6-204. Entry of income withholding order.

20-6-204. Entry of income withholding order.

(a) Upon entry or modification of any support order, the court shall also enter an income withholding order which shall take effect immediately, unless the parties agree otherwise, or unless one (1) of the parties demonstrates, and the court finds, that there is good cause not to require immediate income withholding. When the parties agree to an alternative arrangement, the arrangement shall be in writing, signed by the parties and reviewed and entered in the record by the court. The court shall include in the record its findings of good cause, including a statement explaining why implementation of immediate income withholding would not be in the best interests of the child and, in cases involving modification of child support, proof of timely payments.

(b) If a support order was entered by a Wyoming court before the effective date of this act and an income withholding order has not previously been entered, the court which entered the support order shall enter the income withholding order on its own motion at the time the support order is subsequently modified or at any other time upon application of the obligee, the obligor or the department. An income withholding order under this subsection shall be entered without a hearing if an arrearage occurs. An income withholding order under this subsection may also be entered by the district court of any other county in this state in which the obligor, obligee or payor resides, provided:

(i) The petitioner files in the office of the clerk of that district court a certified copy of the support order and a sworn statement of the arrearages; and

(ii) No other court in this state has entered an income withholding order based upon the same support order.

(c) At the time an income withholding order is entered, the clerk shall mail a copy of the income withholding order and the support order to the last known address of the obligor and the obligee.

(d) If a support order was entered by a Wyoming court and an income withholding order has not previously been entered, the department may issue an administrative income withholding order, subject to the applicable requirements of W.S. 20-6-101 through 20-6-112.



20-6-205. When income withholding order becomes effective.

20-6-205. When income withholding order becomes effective.

(a) Except as otherwise provided by W.S. 20-6-204(a), an income withholding order which did not become effective immediately upon entry, becomes effective upon the earliest of the following:

(i) Repealed By Laws 2000, Ch. 2, 2.

(ii) The date the obligor requests withholding commence; or

(iii) The date the obligor becomes delinquent in payment of an amount equal to one (1) month's support obligation under the support order.



20-6-206. Contents of income withholding order.

20-6-206. Contents of income withholding order.

(a) The income withholding order shall:

(i) Direct the payor to withhold and remit to the clerk income due from the payor to the obligor, as specified in the notice to payor required by W.S. 20-6-210, for the payment of current support obligations and for the liquidation of arrearages, if any;

(ii) Order the payor to comply with all the terms of the notice to payor and all subsequent notices served upon the payor;

(iii) State that the income withholding order is immediately effective or that the order will become effective as provided in W.S. 20-6-205(a)(ii) or (iii); and

(iv) State the addresses, if known, and social security numbers of the obligor and the obligee.

(b) If there is more than one (1) income withholding order in effect, and if the various orders require payment to two (2) or more payees, then the notice to payor shall provide that income withheld shall be disbursed according to the following:

(i) Each child shall receive an amount in the proportion which the child's current support bears relative to the total of all amounts for current support under court orders; and

(ii) Any remaining withheld income shall be distributed to each child in an amount proportional to which the arrearage for that child's support bears relative to the total of all amounts ordered to be paid on arrearage.



20-6-207. Voluntary assignment by obligor.

20-6-207. Voluntary assignment by obligor.

(a) An obligor may at any time voluntarily apply to the court to enter an income withholding order pursuant to W.S. 20-6-204(b) or file a verified written application with the clerk requesting that withholding commence pursuant to W.S. 20-6-205(a)(ii).

(b) An income withholding order which becomes effective at the voluntary request of the obligor shall remain in effect until such time as:

(i) The obligor petitions the court to suspend withholding of income upon a showing of good cause, including a showing that income withholding has not been terminated previously and subsequently reinitiated and that the parties have agreed to an alternative arrangement as specified in W.S. 20-6-204; or

(ii) There is no longer a current order for support and all arrearages as defined in W.S. 20-6-202 have been paid.



20-6-208. Notice to obligor.

20-6-208. Notice to obligor.

(a) Except where an income withholding order becomes effective immediately, the clerk shall send notice to the obligor no later than fifteen (15) days after the date when:

(i) The obligor becomes delinquent as specified in subsection (b) of this section; or

(ii) An application by the obligee for income withholding has been granted by the court.

(b) When an obligor becomes delinquent in payment in an amount equal to one (1) month's obligation under the support order, the obligee or the department, to initiate income withholding, shall file with the clerk a verified notice of delinquency, a certified copy of which shall be served upon the obligor together with the form by which the obligor may petition to stay service as provided by W.S. 20-6-209.

(c) The notice of delinquency shall state:

(i) The terms of the support order;

(ii) A computation of the period and total amount of arrearage as of the date of the notice;

(iii) That the amount of income that will be withheld shall be the full amount due for current support and an additional sum toward arrearages, the total of which shall not exceed the amount authorized by W.S. 20-6-210(b)(iii);

(iv) The effective date of the income withholding order as provided by W.S. 20-6-205;

(v) The income withholding order will be sent to any known current and subsequent payor of the obligor unless the obligor files a petition to stay service in accordance with W.S. 20-6-209;

(vi) That the income withholding order applies to any current or subsequent payor or period of employment;

(vii) The procedures available for contesting the income withholding including the grounds for contest and the period within which the petition to stay service shall be filed as provided by W.S. 20-6-209; and

(viii) That failure to contest the income withholding within the period specified in W.S. 20-6-209(a) will result in the payor being notified to begin withholding.



20-6-209. Procedures to stay income withholding.

20-6-209. Procedures to stay income withholding.

(a) Within twenty (20) days from the date of service of the notice of delinquency the obligor may file with the clerk a petition to stay service of the income withholding order. The petition to stay shall include the obligor's name, social security number, address, employer and employer's address. The obligor shall mail a copy of the petition to the obligee, or to the obligee's representative if the notice of delinquency was filed by someone other than the obligee, and to the department in all cases being enforced by the department. The obligor shall move for a hearing on the petition within five (5) days of filing the petition or the petition shall be denied. The income withholding order shall not be served on the payor until either a hearing has been deemed denied or until after a hearing has been held on the petition and the court has determined that the income withholding will become effective.

(b) The grounds for the petition to stay service shall be limited to disputes concerning:

(i) The amount of current support or arrearage; or

(ii) The identity of the alleged obligor named in the income withholding order.

(c) If a petition to stay service states the grounds required by subsection (b) of this section, and has been filed as provided by subsection (a) of this section, and the obligor has moved for a hearing, the court shall set the matter for hearing and notify the obligor, the obligee or the obligee's representative if the notice of delinquency was filed by someone other than the obligee of the time and place of the hearing. In all cases being enforced by the department, the department shall be given notice. The court shall hear and decide the dispute and notify the obligor of its determination within forty-five (45) days from the date the notice of delinquency was served on all parties entitled to notice.



20-6-210. Notice to payor.

20-6-210. Notice to payor.

(a) The notice to payor shall be prepared and the original notice filed with the clerk. A copy of the notice shall be mailed or served pursuant to W.S. 20-6-203 to the payor and to the obligor. Notice to the payor also may be served by delivering a copy by electronic means if consented to by the payor. Notice to the payor and obligor shall be mailed or served by:

(i) The court if the income withholding order became effective immediately upon entry;

(ii) The obligor if the income withholding order becomes effective under W.S. 20-6-205(a)(ii); or

(iii) The department, acting pursuant to W.S. 20-6-105(a)(ii), or the obligee in all other cases.

(b) The notice to payor shall state:

(i) An ascertainable amount to be withheld from the obligor's income to be remitted to the clerk for current support and for arrearages;

(ii) That the payor may withhold the fee provided by W.S. 20-6-212(c);

(iii) That the amount actually withheld for support combined with the fee authorized by W.S. 20-6-212(c) shall not exceed the maximum amount authorized by 15 U.S.C. 1673;

(A) Repealed By Laws 2007, Ch. 169, 2.

(B) Repealed By Laws 2007, Ch. 169, 2.

(iv) The payor's rights and duties under W.S. 20-6-212;

(v) That the withholding under this act has priority over any other legal process under state law against the same income;

(vi) That the notice to payor is binding upon the payor until further notice is received as provided in accordance with W.S. 20-6-210(a);

(vii) That the payor is subject to the sanctions of W.S. 20-6-218.

(c) Notwithstanding any other provision of law, the uniform income withholding order and notice to payor is deemed to meet the requirements of this act.

(d) Withholding payments may be forwarded to a single address provided by the Wyoming department of family services, in accordance with the federal Social Security Act.



20-6-211. Service of income withholding order; amended notice to payor; notice to labor organizations; penalty.

20-6-211. Service of income withholding order; amended notice to payor; notice to labor organizations; penalty.

(a) The department, acting pursuant to W.S. 20-6-105(a)(ii), or the obligee shall prepare, file with the clerk and mail to any known current or subsequent payor and the obligor a copy of the income withholding order and the notice to payor, upon or after the occurrence of one (1) of the following:

(i) No later than fifteen (15) days after the entry of the income withholding order if the court orders it to be effective immediately;

(ii) If the obligor has not filed a petition to stay income withholding under W.S. 20-6-209(b), then no later than fifteen (15) days after the expiration of the time allowed for filing the petition;

(iii) Entry of the court's order determining that the income withholding order will become effective following hearing pursuant to W.S. 20-6-209(c); or

(iv) Voluntary assignment by the obligor pursuant to W.S. 20-6-207.

(b) If the payor's address is not known on the dates specified in subsection (a) of this section, the notice to payor shall be sent in accordance with W.S. 20-6-210(a) no later than fifteen (15) days after determining the payor's address. At any time following service to the payor of the income withholding order and notice to payor under subsection (a) of this section, and if no support has been assigned, the department, acting pursuant to W.S. 20-6-105(a)(ii), or the obligee may prepare, file with the clerk of the court and mail to the payor and the obligor an amended notice to payor decreasing the amount to be withheld from the obligor's income. The amended notice is binding upon the payor from the date of receipt.

(c) In addition to subsection (a) of this section and in those cases in which it is known that the obligor may be placed in employment with a payor by a labor or other private or public employment referral organization referring individuals to employment and operating within this state, the obligee or the department may prepare, file with the clerk of court and mail to the referring organization certified copies of the income withholding order and the notice to payor or an amended notice to payor pursuant to subsection (b) of this section. The obligee or the department shall send the notice to payor under this subsection within the dates specified under subsection (a) of this section. The referring organization shall at the time of placement, forward the notice to payor to each payor with which the organization places the obligor. Upon forwarding the notice to payor, a labor or other nongovernmental organization shall notify the district court that the income withholding order has been forwarded to the payor. The district court shall, at the time it sends the withholding order and the notice to payor to the referring organization, include a self-addressed, stamped return envelope for the referring organization's use for notification to the district court. Additional envelopes shall be available to the referring organization upon request. Any labor or other nongovernmental organization failing to provide notification to any payor at the time of placement as required by this subsection is liable for an amount of up to fifty dollars ($50.00) that the payor should have withheld from the obligor's income. The department of workforce services may be reimbursed by the department of family services for its costs incurred under this act.



20-6-212. Duties of the payor; administrative fee.

20-6-212. Duties of the payor; administrative fee.

(a) Upon receipt of certified copies of the notice to payor and the income withholding order, the payor shall deduct and pay over income as specified in the notice.

(b) The payor shall begin the withholding no later than the first pay period that occurs following service on the payor of the notice and income withholding order. The payor shall deduct the maximum amount required by the notice, unless otherwise ordered by the court, for each pay period. The payor is not required to vary his normal pay and disbursement cycles in order to comply with this subsection. The payor shall remit the amount withheld to the state disbursement unit within seven (7) days after the date the obligor is paid, and the remittance shall include the name and social security number of the obligor and the date the income was withheld.

(c) In addition to the amount withheld from the obligor's income, the payor may, subject to limitations under W.S. 20-6-210(b)(iii) and 27-3-319(c), deduct and retain from the obligor's remaining income five dollars ($5.00) for each payment made pursuant to the income withholding order.

(d) If the payor has received more than one (1) notice to payor, all withheld amounts may be combined into a single payment in which case the payor shall separately identify the amount which is to be credited to each obligor. Upon request, the clerk of court or the department may provide assistance to a payor in determining the amount to be credited to each obligor.

(e) Within thirty (30) days after the obligor's employment terminates or the obligor ceases to receive income from the payor the payor shall give written notice thereof to the clerk. The notice shall include the following information:

(i) When the obligor ceased to receive income from the payor or when the obligor left his employment;

(ii) The last known address of the obligor;

(iii) The name and address of the obligor's new payor if known.

(f) For a period of one (1) year from the date the obligor's employment terminates with the payor, the payor shall, upon request, disclose to the clerk or the department the following information:

(i) Any new address for the obligor of which the payor may become aware; and

(ii) The name and address of the obligor's new payor, if known to the payor.

(g) In the case of worker's compensation or unemployment compensation benefits, nothing in W.S. 20-6-202(a)(i) or (xv) shall require a payor to withhold an amount for any type of support or arrearage not authorized to be withheld from those benefits by federal law or regulation.

(h) If insurance coverage of the obligor's children is provided by or through the payor, the payor shall notify the clerk within thirty (30) days of any lapse or material change in that coverage.

(j) The payor shall not be liable to the obligor for any payment or disclosure made as authorized by this act.



20-6-213. Notice to clerk of changes.

20-6-213. Notice to clerk of changes.

(a) After an income withholding order has become effective under this act and within fifteen (15) days of any change:

(i) The obligee and obligor shall notify the clerk in writing of any change of address; and

(ii) The obligor shall notify the clerk in writing of the name and address of any new payor.

(b) The department, acting pursuant to W.S. 20-6-105(a)(ii), or the obligee shall give written notice to the clerk of the receipt of any other support payments including but not limited to, any federal offset or partial payment of any arrearage.

(c) Within thirty (30) days after termination of the department's authorization to receive payments for the obligee, the department shall give notice in writing or by electronic data transfer to the clerk to send future payments directly to the obligee.



20-6-214. Duties of clerk of court.

20-6-214. Duties of clerk of court.

(a) The clerk shall:

(i) Maintain records showing receipt and disbursement of all funds received pursuant to this act;

(ii) Promptly distribute all funds received to the appropriate person or agency;

(iii) Promptly refund to the obligor any amounts shown to have been improperly withheld which are in the possession and control of the clerk;

(iv) Promptly notify the obligee upon receipt of information provided to the clerk pursuant to W.S. 20-6-212(e);

(v) Promptly notify the payor of suspension or termination of the income withholding order when:

(A) The court has ordered a suspension or termination as provided by W.S. 20-6-216;

(B) The clerk receives a verified written notice from the obligor or the agency of this or another jurisdiction to which an obligee has assigned his right to support that there is no longer a support obligation and all arrearages have been paid; or

(C) The location of the obligee is unknown and the clerk has been unable to deliver payments remitted under the income withholding order for a period of ninety (90) days.

(vi) Use forms specified by the department.

(b) Repealed by Laws 1988, ch. 26, 2.

(c) When there exists more than one (1) current order for support, the clerk shall distribute payments received pursuant to W.S. 20-6-206(b).



20-6-215. Minimum and maximum amount of withholding; allocation.

20-6-215. Minimum and maximum amount of withholding; allocation.

(a) Subject to the limitation under W.S. 20-6-210(b)(iii) the aggregate amount of income withheld under an income withholding order served upon one (1) or more payors of an obligor shall:

(i) Satisfy the current support obligation under the support order;

(ii) Include an additional amount to be applied toward the liquidation of any arrearage; and

(iii) Include the amount actually withheld for support combined with the fee authorized by W.S. 20-6-212(c).

(b) If the department is enforcing separate support obligations under this act against a single obligor, it shall allocate amounts withheld giving priority to current support up to the limits imposed under W.S. 20-6-210(b)(iii) using the allocation method provided in W.S. 20-6-206(b).



20-6-216. Petitions to modify, suspend or terminate income withholding order.

20-6-216. Petitions to modify, suspend or terminate income withholding order.

(a) At any time after an income withholding order has been served upon a payor pursuant to W.S. 20-6-211, the obligor, the obligee or the department may petition the court to:

(i) Modify, suspend or terminate the income withholding order due to modification, suspension or termination of the support order;

(ii) Modify the amount of income to be withheld to reflect payment in full of the arrearage by income withholding or otherwise;

(iii) Reduce the amount of income being withheld by a payor to conform to the maximum limitations under W.S. 20-6-210(b)(iii) and to order the repayment by the obligee to the obligor of any amounts withheld in violation of W.S. 20-6-210(b)(iii);

(iv) Suspend the income withholding order because of inability to deliver the withheld income to the obligee due to the obligee's failure to provide the clerk with a mailing address or other means of delivery for a period of ninety (90) days;

(v) Repealed by Laws 1993, ch. 199, 2.

(vi) Suspend the income withholding order when the suspension is consented to by:

(A) The obligor or the department if the support rights of the obligee have been assigned to the department; or

(B) The obligor and the person to whom the duty of support is owed. When the parties under this subparagraph agree to an alternative arrangement, the arrangement shall be in writing, signed by the parties and reviewed and entered in the record by the court.

(b) An obligor may petition the court at any time to suspend or terminate an income withholding order upon grounds that:

(i) The obligor did not receive a copy of a required delinquency notice as provided by W.S. 20-6-209(a); and

(ii) Grounds exist as specified by W.S. 20-6-209(b) to contest the withholding.

(c) An obligor may petition the court at any time to suspend the withholding of income when there is no longer a current order for support and all arrearages have been paid.

(d) An income withholding order suspended under this section shall again become effective upon the subsequent occurrence of one (1) of the events specified by W.S. 20-6-205(a)(ii) or (iii). The income withholding order may thereafter be served upon a payor of the obligor subject to the notice and hearing requirements of this act.

(e) The clerk shall mail to any affected payor a certified copy of any order entered under this section which affects the duties of the payor.



20-6-217. Award of attorney fees.

20-6-217. Award of attorney fees.

Any time a hearing is held pursuant to this act, reasonable attorney's fees may be awarded to the prevailing party.



20-6-218. Penalties.

20-6-218. Penalties.

(a) A payor who fails to withhold income in the amount specified in the notice to payor is liable for any amount up to the accumulated amount the payor should have withheld from the obligor's income.

(b) Payors shall pay in compliance with the instructions specified in the notice to payor and in accordance with the duties specified in W.S. 20-6-212. No payor shall use the existence of an income withholding order authorized by this act as grounds to discharge, discipline or otherwise penalize an obligor or as grounds to refuse to employ a person. The penalties imposed under this section shall be collected from the violator, paid to the state treasurer and credited as provided in W.S. 8-1-109. Before the court imposes a civil penalty, the payor accused of a violation shall be notified, in writing, of the specific nature of the alleged violation and the time and place, at least ten (10) days from the date of the notice, when a hearing of the matter shall be held. After hearing or upon failure of the accused to appear at the hearing, the court shall determine the amount of the civil penalty to be imposed in accordance with the limitation in this section.

(c) Any payor who violates this section is subject to a civil penalty in an amount of not more than two hundred dollars ($200.00).

(d) Penalties under this section shall not be imposed unless service of the notice to payor was completed by sending by certified mail return receipt requested to, or by personal service upon, the employer.

(e) Except for a violation of subsection (b) of this section, an employer who complies in good faith with an income withholding order shall not be subject to civil liabilities.



20-6-219. Priority of income withholding order.

20-6-219. Priority of income withholding order.

An income withholding order under this act has priority over any other legal process under state law against the same income.



20-6-220. Designation of federal administering agency.

20-6-220. Designation of federal administering agency.

The IV-D agency designated as the state agency to administer income withholding under this act for purposes of section 466(b)(5) and part D, title IV, section 454 of the federal Social Security Act is the child support enforcement unit of the department and, except where limited by federal law or regulation, the clerk of district court in each county.



20-6-221. Repealed By Laws 2000, Ch. 2, 2.

20-6-221. Repealed By Laws 2000, Ch. 2, 2.



20-6-222. Remedies in addition to other laws.

20-6-222. Remedies in addition to other laws.

The rights, remedies, duties and penalties created by this act are in addition to and not in substitution for any other rights, remedies, duties and penalties created by any other law.






ARTICLE 3 - CHILD SUPPORT GUIDELINES

20-6-301. Amended and Renumbered as 20-2-303 By Laws 2000, Ch. 34, 2.

20-6-301. Amended and Renumbered as 20-2-303 By Laws 2000, Ch. 34, 2.



20-6-302. Amended and Renumbered as 20-2-307 By Laws 2000, Ch. 34, 2.

20-6-302. Amended and Renumbered as 20-2-307 By Laws 2000, Ch. 34, 2.



20-6-303. Repealed by Laws 1990, ch. 60, 3.

20-6-303. Repealed by Laws 1990, ch. 60, 3.



20-6-304. Amended and Renumbered as 20-2-304 By Laws 2000, Ch. 34, 2.

20-6-304. Amended and Renumbered as 20-2-304 By Laws 2000, Ch. 34, 2.



20-6-305. Amended and Renumbered as 20-2-306 By Laws 2000, Ch. 34, 2.

20-6-305. Amended and Renumbered as 20-2-306 By Laws 2000, Ch. 34, 2.



20-6-306. Amended and Renumbered as 20-2-311 By Laws 2000, Ch. 34, 2.

20-6-306. Amended and Renumbered as 20-2-311 By Laws 2000, Ch. 34, 2.






ARTICLE 4 - MEDICAL SUPPORT FOR CHILDREN

20-6-401. Renumbered as 20-2-401 By Laws 2000, Ch. 34, 5.

20-6-401. Renumbered as 20-2-401 By Laws 2000, Ch. 34, 5.



20-6-402. Renumbered as 20-2-402 By Laws 2000, Ch. 34, 5.

20-6-402. Renumbered as 20-2-402 By Laws 2000, Ch. 34, 5.









CHAPTER 7 - VISITATION RIGHTS

20-7-101. Establishing grandparents' visitation rights.

20-7-101. Establishing grandparents' visitation rights.

(a) A grandparent may bring an original action against any person having custody of the grandparent's minor grandchild to establish reasonable visitation rights to the child. If the court finds, after a hearing, that visitation would be in the best interest of the child and that the rights of the child's parents are not substantially impaired, the court shall grant reasonable visitation rights to the grandparent. In any action under this section for which the court appoints a guardian ad litem, the grandparent shall be responsible for all fees and expenses associated with the appointment.

(i) Repealed By Laws 1997, ch. 71, 2.

(ii) Repealed By Laws 1997, ch. 71, 2.

(iii) Repealed By Laws 1997, ch. 71, 2.

(b) Repealed By Laws 1997, ch. 71, 2.

(c) No action to establish visitation rights may be brought by a grandparent under subsection (a) of this section if the minor grandchild has been adopted and neither adopting parent is related by blood to the child.

(d) In any action or proceeding in which visitation rights have been granted to a grandparent under this section, the court may for good cause upon petition of the person having custody or who is the guardian of the child, revoke or amend the visitation rights granted to the grandparent.

(e) As used in this section:

(i) "Grandparent" includes a great-grandparent; and

(ii) "Grandchild" includes a great-grandchild.



20-7-102. Establishing primary caregivers' visitation rights.

20-7-102. Establishing primary caregivers' visitation rights.

(a) With notice or reasonable efforts to provide notice to the noncustodial parent, a person may bring an original action against any person having custody of the child to establish reasonable visitation rights to the child if the person bringing the original action has been the primary caregiver for the child for a period of not less than six (6) months within the previous eighteen (18) months. If the court finds, after a hearing, that visitation would be in the best interest of the child and that the rights of the child's parents are not substantially impaired, the court shall grant reasonable visitation rights to the primary caregiver. In any action under this section for which the court appoints a guardian ad litem, the person bringing the original action under this section shall be responsible for all fees and expenses associated with the appointment.

(b) No action to establish visitation rights under subsection (a) of this section may be brought by a person related to the child by blood or by a person acting as primary caregiver for the child prior to the adoption of the minor child when neither adopting parent is related by blood to the child.

(c) In any action or proceeding in which visitation rights have been granted to a primary caregiver under this section, the court may for good cause upon petition of the person having custody or who is the guardian of the child, revoke or amend the visitation rights granted to the primary caregiver.









TITLE 21 - EDUCATION

CHAPTER 1 - GENERAL PROVISIONS AND DEFINITIONS

21-1-101. Short title.

21-1-101. Short title.

This act shall be known and may be cited as the Wyoming Education Code of 1969.



21-1-102. Use of "shall" and "may".

21-1-102. Use of "shall" and "may".

In this act "shall" is used in an imperative sense and "may" is used in a permissive sense.



21-1-103. "State superintendent", "state board" and "director" defined.

21-1-103. "State superintendent", "state board" and "director" defined.

(a) As used in this act, unless the context otherwise requires or unless otherwise specifically noted:

(i) "State superintendent" means the state superintendent of public instruction;

(ii) "State board" means the state board of education;

(iii) "Director" means the director of the state department of education.



21-1-104. Director of department of education; appointment.

21-1-104. Director of department of education; appointment.

(a) The governor shall appoint a person as the director of the state department of education from a list of three (3) names of qualified candidates submitted by the state board of education, who shall serve at the pleasure of the governor and may be removed by him as provided in W.S. 9-1-202. The director shall at minimum, hold a master's degree in business, public or education administration, or other relevant advanced degree from an accredited higher education institution, have a minimum of ten (10) years of management or administrative experience in education, government or business, provide credentials demonstrating exceptional accomplishment in previous employment, and provide evidence of problem solving skills, organizational skills, education assessment and accountability experience and knowledge of statistical analysis, data management, school finance and possess effective communication skills. The director shall carry out the duties prescribed by W.S. 21-2-202 and other duties as may be prescribed by law. The director's salary shall be determined by the governor. The appointment under this subsection shall be with the advice and consent of the senate in accordance with W.S. 28-12-101 through 28-12-103.

(b) The director shall serve as the administrative head and chief executive officer of the state department of education.






CHAPTER 2 - THE ADMINISTRATION OF THE STATE SYSTEM OFEDUCATION AT THE STATE LEVEL

ARTICLE 1 - GENERAL PROVISIONS

21-2-101. Application of Wyoming Administrative Procedure Act.

21-2-101. Application of Wyoming Administrative Procedure Act.

The Wyoming Administrative Procedure Act shall apply to this code and no hearing shall be held or adjudications made except in compliance with its provisions.



21-2-102. Effect on functions and powers of board of trustees of University of Wyoming.

21-2-102. Effect on functions and powers of board of trustees of University of Wyoming.

Nothing in this code shall be construed to limit or contravene the functions and powers of the board of trustees of the University of Wyoming as established by law in conformity with the constitution and laws of the state of Wyoming and the laws of the United States.



21-2-103. Effect on functions and powers of community college commission.

21-2-103. Effect on functions and powers of community college commission.

Nothing in this code shall be construed to limit or contravene the functions and powers of the community college commission of Wyoming as established by law.



21-2-104. State department of education established; personnel; facilities.

21-2-104. State department of education established; personnel; facilities.

There shall be a separate and distinct state department designated as the state department of education which shall be under the supervision of the director and consist of the director and such divisions, staffed by personnel and provided with facilities the director determines necessary to assist him in the proper and efficient discharge of his respective duties as approved by the governor. The director shall serve as the chief administrative officer of the department. All duties of the state department of education shall be under the control of the director.



21-2-105. Delegation of duties of director.

21-2-105. Delegation of duties of director.

The director may delegate ministerial and nondiscretionary duties within the state department of education.






ARTICLE 2 - SUPERINTENDENT OF PUBLIC INSTRUCTION AND DIRECTOROF THE DEPARTMENT OF EDUCATION

21-2-201. General supervision of public schools entrusted to state superintendent.

21-2-201. General supervision of public schools entrusted to state superintendent.

(a) The general supervision of the public schools shall be entrusted to the state superintendent as prescribed by law.

(b) Not later than October 15 each year, the state superintendent shall prepare a report on the general status of all public schools for the legislature. The report shall include the quality of education including any proposed improvement to address any shortfalls, the relevance of education, the measurement of achievement of educational goals, the improvement of learning and any suggested innovations in education. The state superintendent may obtain information or data necessary for completion of the report through the liaison appointed by the director under W.S. 21-2-202(b). This shall include, as necessary, copies of the fiscal reports submitted by clerks of school districts under W.S. 21-3-117.

(c) In addition to any other duties assigned by law, the state superintendent shall:

(i) Adopt rules and regulations, consistent with this title, as may be necessary for the proper and effective general supervision of the public schools. Nothing in this section shall be construed to give the state superintendent rulemaking power or authority in any area specifically delegated to the state board, the state department of education or the director;

(ii) Administer and implement the "teacher of the year program," which shall include an unbiased, objective process to annually select the individual most deserving of the award;

(iii) By rule and regulation establish requirements for school district policies and training regarding the use of seclusion and restraint in schools as required under W.S. 21-3-110(a)(xxxi). The state superintendent shall review the policy of each district for compliance with the requirements of W.S. 21-3-110(a)(xxxi) and rules and regulations promulgated pursuant to this paragraph. If the state superintendent determines that the policy is not in compliance under this paragraph the superintendent shall direct the board of trustees to revise the policy and shall, upon request, assist the board in the adoption of the policy;

(iv) To assist local school districts in developing protocols under W.S. 21-3-110(a)(xxxii) and develop model protocols for addressing risks associated with concussions and other head injuries resulting from athletic injuries. No district shall be required to adopt any part of the model protocols;

(v) In consultation with the department of environmental quality and school districts, establish guidelines for school districts for the proper and safe storage and disposal of toxic chemicals and other hazardous substances used by schools in education programs;

(vi) Identify professional development needs for Wyoming schools and teachers based upon the analysis of the quality indicators specified under subsection (b) of this section, establish a plan to address the professional development needs, contract with necessary expertise to provide professional development to Wyoming certified teachers and conduct up to five (5) regional workshops each year providing the identified professional development needs.



21-2-202. Duties of the director.

21-2-202. Duties of the director.

[Revisor's Note: Following is the text of this statute as in effect prior to the enactment of 2014 Wyoming Session Laws, Chapters 27 and 125. See Revisor's Note at the end of this section setting out the 2014 amendments to this statute.]

21-2-202. Duties of the director.

(a) In addition to any other duties assigned by law, the director shall:

(i) Make rules and regulations, consistent with this code, as may be necessary or desirable for the proper and effective administration of the state educational system and the statewide education accountability system pursuant to W.S. 21-2-204. Nothing in this section shall be construed to give the director rulemaking power in any area specifically delegated to the state board or the state superintendent;

(ii) Consult with and advise the state board, local school boards, local school administrators, teachers and interested citizens, and seek in every way to develop public support for a complete and uniform system of education for the citizens of this state;

(iii) Maintain adequate files and records of matters pertaining to the business of his office;

(iv) Enforce the provisions of this code and the administrative rules and regulations provided for in this code, in accordance with procedures provided by law;

(v) Repealed by Laws 1994, ch. 17, § 2.

(vi) Repealed by Laws 1994, ch. 17, § 2.

(vii) Assist the state board in the performance of its duties and responsibilities, including providing information to the board upon request;

(viii) Prepare and maintain a list of accredited schools in Wyoming;

(ix) Print and distribute to local boards of trustees, local school administrators and other persons and agencies within or without the state the school laws, regulations, forms, necessary reports of the state board, state committee, state superintendent, the director and state department. The director may require the payment of reasonable costs of publication, handling and postage by persons or agencies outside the state requesting publications and shall deposit all payments into the general fund;

(x) Promulgate rules for the acceptance and disbursement of federal funds apportioned to the state for school lunch, milk and other commodities distribution programs. For purposes of these programs, the director may enter into agreements, employ personnel, direct disbursement of funds in accordance with federal law to be used by districts to operate the programs along with funds from gifts and the sale of school lunches or other commodities, assist in the training of personnel in the programs and accept gifts in connection with the programs. Districts shall maintain records and report to the director in accordance with rules promulgated under this paragraph, but accounts and records need not be preserved more than five (5) years. The director shall audit and conduct reviews and inspections of accounts, records and operations of programs to ensure effective administration and compliance with applicable law and rules. To the extent funds are available, the director shall conduct studies to determine methods to improve and expand school lunch programs and to promote nutritional education in the schools, including appraising nutritive benefits of school lunch programs. For school lunch program funds, the director shall utilize a revolving account with a balance of at least five thousand dollars ($5,000.00) to cover any operating expenditures incurred by the school lunch division of the department under 7 U.S.C. section 1431, the United States department of agriculture commodity program offered to the state and accepted by the participating schools and institutions. The schools and institutions shall be billed for their share pro rata of transportation and allied charges with the receipts to be used in replenishing the revolving account. If the United States department of agriculture removes all commodities from this program, the revolving account shall be discontinued and the balance shall be transferred to the general fund;

(xi) Repealed by Laws 1994, ch. 17, § 2.

(xii) Promulgate rules and provide a biennial plan and budget for the maintenance and operation of the Wyoming school for the deaf in Casper;

(xiii) Repealed By Laws 2000, Ch. 73, § 3.

(xiv) For purposes of the statewide assessment of students and reporting student performance under W.S. 21-2-304(a)(v), have authority to assess and collect student educational assessment data from school districts, community colleges and the University of Wyoming. All data shall be consolidated, combined and analyzed in accordance with W.S. 21-2-204(h) and shall be provided within a reasonable time in accordance with rules and regulations of the state board;

(xv) Repealed by Laws 1994, ch. 17, § 2.

(xvi) Assist the Wyoming professional teaching standards board in the performance of its duties and responsibilities under W.S. 21-2-801 and 21-2-802, including providing information to the board upon request;

(xvii) Include in the agency's budget request:

(A) Recommendations to the governor for appropriations from the school foundation program account and for appropriations to the account necessary to fund payments to school districts as required by law; and

(B) Recommendations to the governor for appropriations from the foundation program for special programs.

(C) Repealed By Laws 2002, Ch. 99, § 3.

(xviii) In accordance with W.S. 21-2-501 and 21-2-701(a)(ii) and subject to W.S. 21-2-304(a)(iii) and 21-9-101(c), promulgate rules to assure that each child with disabilities receives a free and appropriate education in accordance with his capabilities, including persons who are deaf, blind or have other physical disabilities which prevent them from reading in a normal manner;

(xix) Serve as the director of the state agency to accept all federal funds for aid to education, except as provided in W.S. 21-2-307 and 21-2-601, and as the agency to administer or supervise the administration of any state plan established or federal funds subject to federal requirements. Each acceptance is restricted in its effect to the specific situation involved. The director may:

(A) Enter into an agreement with the proper federal agency to procure for the state the benefits of the federal statute;

(B) Establish a state plan, if required by the federal statute, to qualify the state for the benefits of the federal statute;

(C) Provide for reports to be made to the federal agency as may be required;

(D) Provide for reports to be made to the state department of education from local educational agencies receiving federal funds;

(E) Make surveys and studies in cooperation with other agencies to determine the needs of the state with respect to the application of federal funds;

(F) Establish standards to which agencies shall conform in receiving federal funds;

(G) Give technical advice and assistance to any local educational agency in connection with that agency obtaining federal funds;

(H) Take any other action as may be necessary to secure the benefits of the federal statute to the schools of this state. Nothing in this paragraph shall be construed as conferring any authority to the director with respect to the University of Wyoming or the various community colleges of the state.

(J) Repealed By Laws 2013, Ch. 1, § 3.

(xx) In cooperation with the state board, the Wyoming community college commission, University of Wyoming, public service commission, department of transportation, department of enterprise technology services, public libraries, school district boards of trustees, classroom teachers and other appropriate groups identified by the director, develop and implement a statewide education technology plan which shall address staff training, curriculum integration and network connectivity in and between schools, communities and between the state and the world, and which shall have as its goal the provision of equal access to educational instruction and information. The statewide technology education plan may include telecommunications services provided by the department of enterprise technology services pursuant to W.S. 9-2-2906(g). Not later than January 10 of each year and with the assistance of participating agencies, an annual report on the status of the statewide education technology plan shall be prepared and issued by the director;

(xxi) Establish and maintain a uniform statewide reporting system based upon requirements of the statewide education accountability system established under W.S. 21-2-204 and the statewide student assessment implemented by the state board under W.S. 21-2-304(a)(v);

(xxii) Repealed By Laws 2013, Ch. 1, § 3.

(xxiii) Establish statewide guidelines for adequate special education staffing levels, to be used in assessing special education programs and services provided by school districts;

(xxiv) Monitor school district special education identification and service delivery practices, assess the appropriateness of district variations in services provided or the delivery of services and assist districts in developing alternatives to service delivery as necessary;

(xxv) Measure and track district special education programs based upon student performance and develop procedures to monitor student progress over time;

(xxvi) Establish criteria and guidelines for the identification of career-vocational education courses by districts, for the computation of full-time equivalent (FTE) students participating in career-vocational education courses and for the determination of full-time equivalent (FTE) career-vocational education teachers, and provide for the annual collection of information necessary to implement and administer W.S. 21-13-309(m)(v)(D);

(xxvii) Develop a process and procedures necessary for consideration of district waivers from specified instructional and career-vocational education program requirements specified under W.S. 21-13-309(m)(v)(D), including incentives encouraging teacher certification and program course sequencing compliance, subject to district submission of the following:

(A) Verification of the alignment of the proposed course or program with the state content and performance standards for career-vocational education programs;

(B) Documentation of the additional costs associated with the proposed course or program including class size and specialized equipment needs; and

(C) If applicable, documentation of experiences and education of a noncertified teacher that would otherwise qualify the teacher to instruct the proposed course.

(xxviii) Establish necessary procedural and monitoring requirements for implementation of the career-technical education demonstration project grant program authorized under W.S. 21-12-105, including coordination with Wyoming post secondary education institutions and industry in developing program procedures and components;

(xxix) By rule and regulation, provide for the reporting of district career-vocational education expenditures;

(xxx) Effective school year 2012-2013 and each school year thereafter, in consultation and coordination with local school districts, by rule and regulation establish a program of administering a standardized, curriculum based, achievement college entrance examination, computer-adaptive college placement assessment and a job skills assessment test selected by the director to all students in the eleventh and twelfth grades throughout the state in accordance with this paragraph. The examinations and tests selected by the director shall be administered throughout the United States and shall be relied upon by institutions of higher education. The college entrance examination shall at a minimum test in the areas of English, reading, writing, mathematics and science for all students in grade eleven (11). The jobs skills assessment test shall be optional for all students in grade eleven (11) and shall at a minimum test in the areas of applied math, reading for information and locating information. The director shall pay all costs associated with administering the college entrance examination, the computer-adaptive college placement assessment and the jobs skills assessment test and shall schedule a day during which examinations shall be provided. The date for administration of the college entrance examination in grade eleven (11) shall be selected so that following receipt of scores, students may timely register for senior year classes which may be necessary to allow the student to qualify for a state provided scholarship. The computer adaptive college placement assessment shall be optional and all students in grade twelve (12) shall be provided at least one (1) opportunity to take the assessment during the school year. The director may enter into agreements with an administrator of the college entrance examination and the computer-adaptive college placement assessment and an administrator of the jobs skills assessment test and adopt rules as necessary to ensure compliance with any requirements of an administrator, such as a secure environment. Waivers may be granted for the examinations and tests required by this paragraph for students with disabilities in accordance with the provisions of the federal No Child Left Behind Act of 2001 and the federal Individuals with Disabilities Education Act. Alternate assessments and accommodations shall be offered by the director in accordance with rule and regulation;

(xxxi) By rule and regulation and in consultation with the state board of education and the Wyoming professional teaching standards board, provide guidance and oversight of distance education by:

(A) Establishing, approving, facilitating and monitoring a state network of distance education courses that meet state standards for course content and delivery by Wyoming certified teachers;

(B) Providing training and technical assistance to school districts for the delivery of distance education;

(C) Monitoring the design, content, delivery and the accreditation of distance education programs provided by school districts under W.S. 21-13-330;

(D) Establishing criteria and necessary components of individual student distance learning plans required by W.S. 21-13-330;

(E) Implementing a comprehensive reporting process as necessary for federal and state funding requirements and establishing necessary data collection instruments and systems to monitor and improve distance education programs statewide.

(xxxii) Repealed By Laws 2013, Ch. 1, § 3.

(xxxiii) Repealed By Laws 2013, Ch. 1, § 3.

(xxxiv) With the department of enterprise technology services, establish criteria for the collection, storage, management and reporting of department of education data related to teacher certification and the administration of the school finance system.

(b) The director shall designate an employee of the department of education to serve as liaison to the state board and the state superintendent through which requests for staff assistance shall be directed. The state department of education shall provide information or data requested by the state board that is necessary to perform duties under W.S. 21-2-304.

(c) In addition to subsection (a) of this section, the director may take appropriate administrative action with the state board as necessary, including but not limited to the changing of accreditation status, against any school district or state institution failing to comply with any applicable law or with the uniform educational program standards specified under W.S. 21-9-101 and 21-9-102 and the student content and performance standards prescribed by the state board.

(d) Any school district aggrieved by an act of the director may seek review in accordance with the Wyoming Administrative Procedure Act.

(e) In addition to paragraph (a)(i) of this section, the director shall promulgate rules and regulations governing the administration of the Wyoming education resource block grant model adopted by the Wyoming legislature as defined under W.S. 21-13-309, and governing the operation of the model in determining school district foundation program payments in accordance with chapter 13, article 3 of this title and other applicable law. The block grant model, as defined under W.S. 21-13-101(a)(xiv) and as maintained under this subsection, shall be made available for public inspection by the director in electronic format. Copies of the block grant model spreadsheets as administered under department rule and regulation shall be provided to school districts by the director for district use in district budgeting and in complying with mandatory financial reporting requirements imposed under W.S. 21-13-307(b) and by other provisions of law. To maintain the integrity of the block grant model, copies of the model and model spreadsheets made available under this subsection for public inspection and school district use shall be by protected version only, prohibiting the editing of model components, model data and model formulas. Following adoption of any recalibration of or modification to the block grant model by the Wyoming legislature, and prior to computing the foundation program amount for each school district under W.S. 21-13-309(p) and determining the amount to be distributed to a district under W.S. 21-13-311 or recaptured from a district subject to W.S. 21-13-102(b), the director shall certify to the legislature that the block grant model as enacted by the legislature is properly incorporated into the administration of the model for the appropriate school year of model application and is made available for public inspection. Technical corrections to model spreadsheets necessary for model administration between any session of the legislature shall be implemented by the director, shall be in accordance with procedures specified by rule and regulation filed with the secretary of state, shall be reported to the legislature together with the associated fiscal and technical impact of the correction, and shall be incorporated into the electronic version of the model available for public inspection. As used in this subsection, "technical corrections to model spreadsheets" means corrections necessary to ensure model operation and current school year district payments are in accordance with law and the model is properly computing school foundation program payments to school districts as required by law. Notwithstanding W.S. 16-3-114(c), no judicial review of rules promulgated and adopted under this subsection shall hold unlawful or set aside action of the director in promulgating or adopting rules unless the rules are by clear and convincing evidence, shown to exceed statutory authority.

Revisor's Note:

Laws 2014, ch. 27, § 2, amended portions of subsection (a) of this section as that subsection existed prior to the enactment of Laws 2013, ch. 1. Section 2 of the 2014 act superseded alternative provisions in section 1 of that act and became effective July 1, 2014, upon the Governor's certification of the issuance of a final court order as specified in section 3(a) of the act. The 2014, ch. 27 amendment is set out below.

Laws 2014, ch. 125, § 3, amended portions of subsection (a) of this section as that subsection existed prior to the enactment of Laws 2013, ch. 1. Section 3 of the 2014 act superseded alternative provisions in section 1 of that act and became effective July 1, 2014, upon the Governor's certification of the issuance of a final court order as specified in section 5 of the act. The 2014, ch. 125 amendment is set out below.

Laws 2014, ch. 27, § 2 provides:

Section 2. W.S. 21-2-202(a) by creating a new paragraph (xxxv), as in effect prior to the enactment of 2013 Wyoming Session Laws, Chapter 1,[is] amended to read:

21-2-202. Duties of the state superintendent.

(a) In addition to any other duties assigned by law, the state superintendent shall:

(xxxv) Review and make available suitable materials for suicide prevention education as required for school district teachers and school administrators under W.S. 21-3-110(a)(xxxiii).

Laws 2014, ch. 125, § 3 provides:

Section 3. W.S. 21-2-202(a)(xxxiv), as in effect prior to the enactment of 2013 Wyoming Session Laws, Chapter 1, is amended to read:

21-2-202. Duties of the state superintendent.

(a) In addition to other duties assigned by law, the state superintendent shall:

(xxxiv) With the department of enterprise technology services, establish criteria for the collection, storage, management and reporting of department of education data related to teacher certification, statewide education accountability and assessment and the administration of the school finance system. In carrying out this paragraph, the state superintendent and the department of enterprise technology services shall develop a data security plan that includes:

(A) Guidelines for authorizing access to student data, including authentication of authorized access;

(B) Privacy compliance standards;

(C) Privacy and security audits;

(D) Breach planning, notification and procedures pertaining thereto;

(E) Data retention and disposition policies;

(F) Data security policies including electronic, physical and administrative safeguards such as data encryption and employee training;

(G) Routine and ongoing compliance with the federal Family Educational Rights and Privacy Act (FERPA) and other privacy laws and policies;

(H) Prohibition of the sale of student data to private entities or organizations; and

(J) All personally identifiable student information being reported to the department of education or the department of enterprise technology by a student's Wyoming student record identification and locator number as issued by the department of education.



21-2-203. School district data collection and funding model administration; duties and responsibilities specified; data advisory committee; school district compliance.

21-2-203. School district data collection and funding model administration; duties and responsibilities specified; data advisory committee; school district compliance.

(a) The department shall collect data for the state's school finance system and in accordance with rule and regulation of the director, administer the Wyoming education resource block grant model adopted by the Wyoming legislature pursuant to W.S. 21-13-309. As used in this section, "school finance system" means all statutes related to the terms and conditions under which funds from Wyoming sources are made available under Wyoming law to the public schools for school operations. The school finance system established following a 1995 Wyoming supreme court decision, and subsequently modified and recalibrated as required under W.S. 21-13-309(t), is extremely complex and requires timely and accurate data to be administered fairly and accurately. It is essential that a single entity be established to ensure that fair and accurate administration is accomplished.

(b) Repealed By Laws 2006, Chapter 37, § 2.

(c) The duties of the department are, in accordance with rules promulgated by the director, to:

(i) Administer the school finance, data management and reporting system for the funding of the public schools, including enforcement of rules for compliance with submission of data to the department by school districts;

(ii) Collect data from school districts necessary for the department to administer the school finance system and the statewide education accountability system established under W.S. 21-2-204. In accomplishing this, the department shall:

(A) Coordinate its work with all other functions of the department so as to consolidate data reporting requirements for school districts and eliminate duplication in reporting to the greatest extent possible, including reporting of assessment results required for determinations under W.S. 21-2-204;

(B) Consult with the advisory committee created under subsection (d) of this section with respect to the type and format of data to be reported and the administration of the system generally;

(C) Use existing data to establish longitudinal data systems linking student achievement with school principals and school district leaders, as necessary for the statewide education accountability system.

(iii) Specify formats, uniform accounting standards, procedures and processes under which districts are required to account for and report data to the department. Electronic reporting shall be required wherever possible;

(iv) Recommend to the director proposed rules to improve the accuracy and reliability of data and the general efficiency of the operation of the school finance system, including requiring training for district personnel with respect to accounting and reporting related to the administration of the school finance system;

(v) Provide for the training of school district personnel with respect to rules, policies and procedures with which districts are required to comply in order for the department to administer the school finance system. The department may charge reasonable fees necessary to defray the costs of training;

(vi) Cooperate with and consult with other state agencies which have responsibilities related to the operation of the school finance system. This cooperation may include providing recommendations for modification to rules, practices and procedures of other agencies;

(vii) Ensure that comprehensive school finance system information is available in useful formats to state policymakers in both the executive and legislative branches of government, as well as to the school districts and the general public;

(viii) Assist the director in implementing W.S. 21-13-309(m)(v)(D) and assist districts with computations necessary for reporting student career-vocational education participation and career-vocational education instruction information;

(ix) Pursuant to W.S. 21-2-202(e), make the education resource block grant model available for public inspection.

(d) The director shall establish an advisory committee consisting of not less than seven (7) members. This advisory committee shall have representatives from among Wyoming school districts, other state agencies involved in the administration of the school finance system, shall include the director of the department of audit or his designee, and shall include at least one (1) representative from the independent auditor community within the state. The committee shall meet at least twice annually and at the call of the director or his designee. The duties of the advisory committee are to:

(i) Recommend modifications to department rules, policies, practices and procedures to improve the accuracy of data and to improve the efficiency of the data collection process and the administration of the school finance system generally;

(ii) Since accurate, timely data is essential for fair administration of the school finance system, recommend rules or other means to ensure districts comply with data reporting and other requirements necessary for administration of the school finance system, including proposing modifications to subsection (e) of this section;

(iii) Serve as ongoing forum for communications between the department and school districts with respect to the administration of the school finance system.

(e) The following shall apply:

(i) All data or reports required to be submitted to the department by school districts in accordance with law or rules shall include a statement by the superintendent of the district certifying that the data submitted is complete, accurate and conform with all reporting requirements;

(ii) If a district superintendent fails to provide data or reports in compliance with law or rules regarding timeliness, format, completeness or accuracy, without good cause, the director shall:

(A) Advise the district's board of trustees of the noncompliance and require the district's board to submit a plan to correct the noncompliance and prevent future instances of noncompliance.

(B) Repealed by Laws 2005, ch. 99, § 2.

(C) Repealed By Laws 2005, ch. 99, § 2.



21-2-204. Wyoming Accountability in Education Act; statewide education accountability system created.

21-2-204. Wyoming Accountability in Education Act; statewide education accountability system created.

(a) This section shall be cited as the "Wyoming Accountability in Education Act."

(b) A statewide education accountability system shall be established by the state board through the department of education in accordance with this section, which implements the components of the education resource block grant model as defined by W.S. 21-13-101(a)(xiv) and as contained in Attachment "A" as defined under W.S. 21-13-101(a)(xvii). The first phase of this system shall be a school-based system that is based on student performance as determined through multiple measures of school performance. The goals of the Wyoming Accountability in Education Act are to:

(i) Repealed By Laws 2012, ch. 101, § 2.

(ii) Repealed By Laws 2012, ch. 101, § 2.

(iii) Become a national education leader among states;

(iv) Ensure all students leave Wyoming schools career or college ready;

(v) Recognize student growth and increase the rate of that growth for all students;

(vi) Recognize student achievement and minimize achievement gaps;

(vii) Improve teacher, school and district leader quality. School and district leaders shall include superintendents, principals and other district or school leaders serving in a similar capacity;

(viii) Maximize efficiency of Wyoming education;

(ix) Increase credibility and support for Wyoming public schools.

(c) School level performance shall be determined by measurement of performance indicators and attainment of student performance as specified by this section. To the extent applicable, each measure shall be aggregated to the school level based upon those grades served inclusive to each school as reported by the respective school district to the department of education. The indicators of school level performance shall be:

(i) Student longitudinal academic growth in reading and mathematics as measured by assessments administered under paragraph (ii) of this subsection, beginning in grade four (4);

(ii) Student academic achievement in reading, mathematics, science and writing and language as measured by:

(A) The statewide assessment administered under W.S. 21-2-304(a)(v) in:

(I) Reading and mathematics in grades three (3) through eight (8);

(II) Science in grades four (4) and eight (8);

(III) Writing and language in grades three (3), five (5) and seven (7).

(B) A standardized college readiness test in grade eleven (11).

(iii) Readiness, as defined by a standardized college readiness test covering English, reading, mathematics and science, with school level results aggregated according to a procedure in which values and weights are determined by a deliberative method tied to specific definitions of post secondary readiness, administered in grades nine (9) and ten (10);

(iv) Readiness, as defined by a standardized achievement college entrance examination administered pursuant to W.S. 21-2-202(a)(xxx) in grade eleven (11), together with a readiness indicator defined by a series of student eligibility data reports generated under the Hathaway student scholarship program established by W.S. 21-16-1301 through 21-16-1310, with school level results aggregated according to a procedure in which values and weights determined by a deliberate method are tied to specified definitions of post secondary readiness;

(v) Readiness, as defined by graduation or high school completion rates;

(vi) Readiness, as defined by ninth grade credit accumulation;

(vii) Equity as defined by a measure of academic student growth for nonproficient students in reading and mathematics, subject to a standard for academic progress that is linked to attainment of proficiency within a reasonable period of time. If a school is without a sufficient sequence of assessment scores to support growth computations, another approach to equity may be used subject to approval of the director.

(d) Beginning in school year 2013-2014, and each school year thereafter, the department of education shall compute and report an overall school performance rating measured by student performance on those performance indicators specified under subsection (c) of this section. Any school through its school district may seek informal review of any overall school performance rating or other performance determination in accordance with the following:

(i) Repealed By Laws 2012, Ch. 101, § 2.

(ii) Repealed By Laws 2012, Ch. 101, § 2.

(iii) Repealed By Laws 2012, Ch. 101, § 2.

(iv) Not later than thirty (30) days after a school receives its final rating or other performance determination from the department of education, the school district may seek informal review with the panel established under subsection (e) of this section. The panel shall review the determination and issue a decision based upon its review no later than sixty (60) days after receipt of the request for review;

(v) Not later than thirty (30) days after a decision has been issued by the panel under paragraph (iv) of this subsection, the school district may seek an informal review with the state board. The state board shall make a final determination as to the performance rating or other performance determination within sixty (60) days after receipt of the request for review;

(vi) The state board shall promulgate rules and regulations governing the informal review process before both the panel and the board as conducted under this subsection.

(e) The state board, through the department of education, shall compile, evaluate and determine the target levels for an overall school performance rating and for content level performance. This determination by the board shall be developed through a prescribed deliberative process informed by a panel comprised of broad based representation from both public education and the community at-large. The target levels for school performance on all performance indicators measured under subsection (c) of this section shall conform to the January 2012 education accountability report as defined by subsection (k) of this section and shall be used by the state board through the department to:

(i) Identify four (4) levels of school performance tied to the overall school performance rating that demonstrate a range of performance levels as follows:

(A) Exceeding expectations including those schools performing above standards in all measured areas;

(B) Meeting expectations;

(C) Partially meeting expectations; and

(D) Not meeting expectations.

(ii) Further measure performance specified under paragraph (i) of this subsection by identifying content level performance in all areas specified by subsection (c) of this section and from this analysis determine schools that are exceeding, meeting or are below targets in each content area;

(iii) Coordinate the target levels, school and content level determinations with the availability of the system of support, interventions and consequences administered in accordance with subsection (f) of this section.

(f) A progressive multi-tiered system of support, intervention and consequences to assist schools shall be established by the director, and shall conform to the January 2012 education accountability report as defined by subsection (k) of this section. The system shall clearly identify and prescribe the actions for each level of support, intervention and consequence. Commencing with school year 2014-2015, and each school year thereafter, the director shall take action based upon system results according to the following:

(i) Repealed By Laws 2012, Ch. 101, § 2.

(ii) Repealed By Laws 2012, Ch. 101, § 2.

(iii) Schools designated as exceeding expectations shall file a communication plan with the school district superintendent and the department to document effective practices and to communicate effective practices with other schools in the state;

(iv) Schools designated as meeting expectations shall file an improvement plan with the school district superintendent and the department. The plan shall be based upon an evaluation of the strengths and deficiencies of specific indicator scores that identifies appropriate improvement goals with an explanation of the measures and methods chosen for improvement, the processes to be implemented to deliver the improvement measures, identification of relevant timelines and benchmarks and an articulation of the process for measuring success of the methods chosen to increase performance. The director shall appoint a representative from the department in accordance with paragraph (vii) of this subsection to monitor the school's progress towards meeting the specified goals and implementation of the processes, measures and methods as contained in the school's plan. The representative shall assist the district, if requested, in identifying and securing the necessary resources to support the goals as stated by the school and the district;

(v) Schools designated as partially meeting expectations shall file an improvement plan in accordance with paragraph (iv) of this subsection that identifies and addresses all content and indicator areas where performance is below target levels. The director shall appoint a representative from the department in accordance with paragraph (vii) of this subsection to monitor the school's progress towards meeting the specified goals and implementation of the processes, measures and methods as contained in the school's plan. The representative shall assist the district in identifying and securing the necessary resources to support the goals as stated by the school and the district. Failure to meet improvement goals as specified in the plan for two (2) consecutive years may require that the school be subject to paragraph (vi) of this subsection;

(vi) Schools designated as not meeting expectations shall file an improvement plan in accordance with paragraph (iv) of this subsection that identifies and addresses all content and indicator areas where performance is below target levels. The director shall appoint a representative from the department in accordance with paragraph (vii) of this subsection to assist in drafting the improvement plan, including the selection of programs and interventions to improve student performance. The representative shall perform duties as required by paragraph (v) of this subsection. The plan shall be recommended by the school district superintendent and approved by the local board of trustees prior to submission to the department. The plan shall describe the personnel and financial resources within the education resource block grant model as defined by W.S. 21-13-101(a)(xiv) necessary for implementation of the measures and methods chosen for improvement and shall specify how resources shall be reallocated, if necessary, to improve student performance. Failure to meet improvement goals as specified in the plan for two (2) consecutive years may be grounds for dismissal of the school principal;

(vii) A representative shall be appointed by the director for all schools designated under paragraphs (iv) through (vi) of this subsection to serve as a liaison between the school district leadership and the department. The representative shall be an employee of the department, an employee of a Wyoming school district or any combination, and may require more than one (1) individual for schools requiring substantial intervention and support. Additionally, one (1) representative may be assigned to more than one (1) school. Among other duties as may be requested by the district or department, the representative shall review and approve improvement plans submitted by schools in accordance with paragraphs (iv) through (vi) of this subsection. Requested resources for improvement plan implementation, or the reallocation of existing resources for plan implementation, shall be based upon a comprehensive review of the available research. Justification for resource allocation or reallocation shall be incorporated within the written improvement plan. The representative shall possess expertise appropriate to particular strategies incorporated within improvement plans to enable necessary plan evaluation, and shall be commensurate with the level of intervention, support and consequences to be administered under this subsection. The director shall annually report to the state board on the progress of each school in meeting annual goals and overall improvement targets, fully describing the effectiveness and deficiencies of efforts to improve school performance in performance categories prescribed by this section;

(viii) To the extent permitted by law and rule and regulation, plans submitted in compliance with paragraphs (iii) through (vi) of this subsection shall serve to comply with similar requirements administered by the director and the department, and the state board shall ensure the plans minimize submission of duplicative information, material and the administrative burdens placed upon schools. All plans submitted under this subsection shall be made available for public inspection through internet access as defined by W.S. 9-2-1035(a)(iii);

(ix) In addition to paragraphs (iii) through (viii) of this subsection, the state board shall administer this subsection as part of school district accreditation required under W.S. 21-2-304(a)(ii), through appropriate administrative action taken in accordance with W.S. 21-2-304(b)(ii).

(g) Repealed By Laws 2013, Ch. 195, § 4.

(h) Measured performance results obtained and collected pursuant to this section, together with subsequent actions responding to results, shall be combined with other information and measures maintained and acquired under W.S. 21-2-202(a)(xxi), 21-2-304(a)(v)(H), 21-3-110(a)(xxiv) and otherwise by law, to be used as the basis of a statewide system for providing periodic and uniform reporting on the progress of state public education achievement compared to established targets. The statewide accountability system shall include a process for consolidating, coordinating and analyzing existing performance data and reports for purposes of aligning with the requirements of this section and for determinations of student achievement incorporated into the statewide system. In establishing a reporting system under this subsection, the department shall describe the performance of each public school in Wyoming. The performance report shall:

(i) Include an overall school performance rating along with ratings for each of the indicators and content levels in the accountability system that:

(A) Supports the overall school performance rating; and

(B) Provides detailed information for analysis of school performance on the various components of the system.

(ii) In a manner to maintain student confidentiality, be disaggregated as appropriate by content level, target level, grade level and appropriate subgroups of students. For purposes of this paragraph, reported subgroups of students shall include at minimum, economically disadvantaged students, English language learners, identified racial and ethnic groups and students with disabilities;

(iii) Provide longitudinal information to track student performance on a school, district and statewide basis;

(iv) Include, through the use of data visualization techniques, the development of longitudinal student-level reports of assessment and other relevant readiness indicators that provide information to parents, teachers and other school personnel regarding student progress toward college and career readiness and other relevant outcomes. These reports shall be maintained by the district in each student's permanent record within the district's student data system; and

(v) Provide valid and reliable data on the operation and impact of the accountability system established under this section for use by the legislature to analyze system effectiveness and to identify system improvements that may be necessary.

(j) Beginning school year 2014-2015, and each school year thereafter, the state board shall through the director, annually review the statewide education accountability system, including but not limited to a review of the appropriateness of the performance indicators, the measures used to demonstrate performance, the methods used to calculate school performance, the target levels and statewide, district and school attainment of those levels and the system of support, intervention and consequences. Not later than September 1, 2015, and each September 1 thereafter, the state board shall report to the joint education interim committee on the information required under this subsection and the results of the accountability system for each school in the state.

(k) As used in this section, the "January 2012 education accountability report" means the report prepared by legislative consultants submitted to and approved by the legislature that addresses phase one of the statewide accountability in education system and establishes the design framework for this system. The report is on file with and available for public inspection from the legislative service office.






ARTICLE 3 - STATE BOARD OF EDUCATION

21-2-301. Appointment; qualifications, terms and removal of members; meetings; chairman.

21-2-301. Appointment; qualifications, terms and removal of members; meetings; chairman.

(a) There is created a state board of education composed of thirteen (13) members, eleven (11) of whom shall be appointed members with at least one (1) member appointed from each appointment district pursuant to W.S. 9-1-218. Appointments from each appointment district shall be rotated among the several counties comprising the district. The remaining voting member of the board shall be the state superintendent of public instruction. The executive director of the Wyoming community college commission shall be an ex-officio member and shall not have the right to vote. One (1) appointed member shall be appointed at large and shall be a certified classroom teacher at the time of appointment. One (1) appointed member shall also be appointed at large and shall be a certified school administrator at the time of appointment. Two (2) appointed members shall be appointed at large and shall be representative of private business or industry in Wyoming. On and after March 1, 2013 and upon expiration of their respective terms, the appointments of the two (2) members previously designated to be representative of business or industry shall be at large, one (1) a representative of Wyoming private business or industry and one (1) a member of a school district board of trustees at the time of appointment. The first appointment to the term of such member which expires on or after March 1, 2013, shall be a school district board member at the time of appointment. The remaining seven (7) appointed members of the board shall be appointed from among the lay citizens of the state who are electors of the state, known for their public spirit, business or professional ability and interest in education. Not more than six (6) appointed members of the board shall be from one (1) political party. Members shall be appointed for six (6) year terms, except those who may be appointed to fill unexpired terms. Members shall be appointed by the governor with the approval of the senate. Vacancies shall be filled by the governor without senate approval until the next session of the legislature. No member is eligible to reappointment, except any member appointed to fill an unexpired term of less than six (6) years may be reappointed for one (1) additional six (6) year term. Appointed members of the board may be removed by the governor as provided in W.S. 9-1-202.

(b) During the first quarter of the calendar year a meeting shall be held at which a chairman shall be elected. Meetings may be held at regular intervals as often as the duties of the board require and the board shall meet at the call of the state superintendent of public instruction or the governor or the chairman whenever in the opinion of these officials, or any of them, the need for such meeting exists.

(c) Notwithstanding subsection (a) of this section, the superintendent of public instruction and the director shall not participate in board deliberations on any matter relating to a contested case involving actions of the department of education.



21-2-302. Quorum; majority vote.

21-2-302. Quorum; majority vote.

A majority of the number of voting members of the state board shall constitute a quorum for the transaction of business. A majority vote of the entire state board shall be required for official action.



21-2-303. Expenses.

21-2-303. Expenses.

All appointed members of the state board shall receive compensation, per diem, and mileage for actual time spent in performance of their duties and traveling expenses while in attendance, and going to and from board meetings in the same manner and amount as members of the Wyoming legislature.



21-2-304. Duties of the state board of education.

21-2-304. Duties of the state board of education.

(a) The state board of education shall:

(i) Establish policies for public education in this state consistent with the Wyoming Constitution and statutes and may promulgate rules necessary or desirable for the proper and effective implementation of this title and its responsibilities under this title. Nothing in this section shall give the state board rulemaking authority in any area specifically delegated to the state superintendent or the director;

(ii) Through the evaluation and accreditation of school districts, implement and enforce the uniform standards for educational programs prescribed under W.S. 21-9-101 and 21-9-102 in the public schools of this state, including any educational institution receiving any state funds except for the University of Wyoming and Wyoming community colleges, and implement and enforce the statewide education accountability system pursuant to W.S. 21-2-204. The board shall ensure that educational programs offered by public schools in accordance with these standards provide students an opportunity to acquire sufficient knowledge and skills, at a minimum, to enter the University of Wyoming and Wyoming community colleges, to prepare students for the job market or postsecondary vocational and technical training and to achieve the general purposes of education that equips students for their role as a citizen and participant in the political system and to have the opportunity to compete both intellectually and economically in society. In addition, the board shall require school district adherence to the statewide education accountability system;

(iii) By rule and regulation and in consultation and coordination with local school districts, prescribe uniform student content and performance standards for the common core of knowledge and the common core of skills specified under W.S. 21-9-101(b), and promulgate uniform standards for programs addressing the special needs of student populations specified under W.S. 21-9-101(c) that ensure these student populations are provided the opportunity to learn the common core knowledge and skills as prescribed by the uniform student content and performance standards pursuant to this paragraph. Student content and performance standards prescribed under this paragraph shall include standards for graduation from any high school within any school district of this state and shall describe required performance levels in order to achieve proficiency of the common core of knowledge and common core of skills prescribed under W.S. 21-9-101(b). The ability to prescribe content and performance standards shall not be construed to give the state board of education the authority to prescribe textbooks or curriculum which the state board is hereby forbidden to do. Graduation standards imposed under this paragraph shall require the successful completion of the following components, as evidenced by passing grades or by the successful performance on competency-based equivalency examinations:

(A) Four (4) school years of English;

(B) Three (3) school years of mathematics;

(C) Three (3) school years of science; and

(D) Three (3) school years of social studies, including history, American government and economic systems and institutions, provided business instructors may instruct classes on economic systems and institutions.

(iv) Effective school year 2013-2014, and each school year thereafter, require district administration of common benchmark adaptive assessments statewide in reading and mathematics for grades one (1) through eight (8) in accordance with W.S. 21-3-110(a)(xxiv). The board shall also establish, in consultation with local school districts, requirements for students to earn a high school diploma as measured by each district's assessment system prescribed by rule and regulation of the state board and required under W.S. 21-3-110(a)(xxiv). Beginning school year 2014-2015, and each school year thereafter, each district's assessment system shall include a measure or multiple measures for purposes of determining completion of high school graduation requirements. The state board shall by rule and regulation establish guidelines for district development of this measure or measures, and shall through the department of education, provide support to districts in developing each district's measure or measures. The state board shall through the department, annually review and approve each district's assessment system designed to determine the various levels of student performance and the attainment of high school graduation requirements. A high school diploma shall provide for one (1) of the following endorsements which shall be stated on the transcript of each student:

(A) Advanced endorsement which requires a student to demonstrate advanced performance in a majority of the areas of the common core of knowledge and skills specified under W.S. 21-9-101(b) and proficient performance in the remaining areas of the specified common core of knowledge and skills, as defined by the uniform student content and performance standards promulgated by the state board pursuant to paragraph (a)(iii) of this section;

(B) Comprehensive endorsement which requires a student to demonstrate proficient performance in all areas of the common core of knowledge and skills specified under W.S. 21-9-101(b) as defined by the uniform student content and performance standards promulgated by the state board pursuant to paragraph (a)(iii) of this section;

(C) General endorsement which requires a student to demonstrate proficient performance in a majority of the areas of the common core of knowledge and skills specified under W.S. 21-9-101(b) as defined by the uniform student content and performance standards promulgated by the state board pursuant to paragraph (a)(iii) of this section.

(v) Through the director and in consultation and coordination with local school districts, implement a statewide assessment system comprised of a coherent system of measures that when combined, provide a reliable and valid measure of individual student achievement for each public school and school district within the state, and the performance of the state as a whole. Statewide assessment system components shall be in accordance with requirements of the statewide education accountability system pursuant to W.S. 21-2-204. Improvement of teaching and learning in schools, attaining student achievement targets for performance indicators established under W.S. 21-2-204 and fostering school program improvement shall be the primary purposes of statewide assessment of student performance in Wyoming. The statewide assessment system shall:

(A) Measure individual student performance and progress in a manner substantially aligned with the uniform educational program and student content and performance standards imposed by law and by board rule and regulation;

(B) Effective school year 2012-2013, and each school year thereafter, be administered in specified grades aligned to the student content and performance standards, specifically assessing student performance in reading and mathematics at grades three (3) through eight (8). In addition, the statewide assessment system shall assess student performance in science in grades four (4) and eight (8). As a component of the statewide assessment system but separately administered, the statewide writing and language assessment shall be a valid, reliable and robust measure of student writing and language according to the writing and language content and performance standards promulgated under paragraph (iii) of this subsection implementing the common core of knowledge and skills as required by W.S. 21-9-101, and shall allow for monitoring and evaluation of annual trends in student and school level writing and language performance. Effective school year 2013-2014 and each school year thereafter, the statewide writing and language assessment shall be administered to grades three (3), five (5) and seven (7). The structure and design of the assessment system shall allow for the comprehensive measurement of student performance through assessments that are administered each school year simultaneously on a statewide basis, with the writing and language assessment administered separately statewide;

(C) In addition to subparagraph (a)(v)(B) of this section, measure student performance in Wyoming on a comparative basis with student performance nationally;

(D) Measure year-to-year changes in student performance and progress in the subjects specified under subparagraph (a)(v)(B) of this section and by school year 2015-2016, link student performance and progress to school and district leaders, including superintendents, principals and other district or school leaders serving in a similar capacity. The assessment system shall ensure the student performance measurements used at each grade level are valid for the purposes for which they are being used, including valid year-to-year comparisons of student and school level results, and shall be sufficient to produce necessary data to enable application of measures of performance indicators as required under W.S. 21-2-204;

(E) Use only multiple choice items to ensure alignment to the statewide content and performance standards. For the writing and language assessment only, include multiple measures and item types to ensure alignment, which may include grade appropriate open response tasks, constructed and extended response items as appropriate;

(F) Provide a fair and unbiased assessment of student performance without regard to race, ethnicity, limited English proficiency and socioeconomic status;

(G) Provide appropriate accommodations or alternative assessments to enable the assessment of students with disabilities as specified under W.S. 21-9-101(c)(i) and students with limited English proficiency;

(H) Provide a measure of accountability to enhance learning in Wyoming and in combination with other measures and information, assist school districts in determining individual student progress as well as school level achievement, growth and readiness targets. In addition to reporting requirements imposed under W.S. 21-2-204, the assessment results shall be reported to students, parents, schools, school districts and the public in an accurate, complete and timely manner. Assessment results shall be used in conjunction with each school district's assessments to design educational strategies for improvement and enhancement of student performance required under W.S. 21-2-204. Assessment results shall also be used to guide actions by the state board and the department in providing and directing a progressive multi-tiered system of support, intervention and consequences to districts in developing school improvement plans in response to student performance to attain target levels measured and established under W.S. 21-2-204. In consultation and coordination with school districts, the board shall subject to W.S. 21-2-204, review and evaluate the assessment system regularly and based upon uniform statewide reports, annually report to the legislature as required under W.S. 21-2-204.

(vi) Subject to and in accordance with W.S. 21-2-204, through the director and in consultation and coordination with local school districts, by rule and regulation implement a statewide accountability system. The accountability system shall include a technically defensible approach to calculate achievement, growth, readiness and equity as required by W.S. 21-2-204. The state board, through the director, shall establish performance targets as required by W.S. 21-2-204(e), establish a progressive multi-tiered system of supports, interventions and consequences as required by W.S. 21-2-204(f) and shall establish a statewide reporting system pursuant to W.S. 21-2-204(h). The system created shall conform to the January 2012 education accountability report as defined by W.S. 21-2-204(k). In addition and for purposes of complying with requirements under the federal No Child Left Behind Act of 2001, the board shall by rule and regulation provide for annual accountability determinations based upon adequate yearly progress measures imposed by federal law for all schools and school districts imposing a range of educational consequences and supports resulting from accountability determinations;

(A) Repealed By Laws 2011, Ch. 184, § 3.

(B) Repealed By Laws 2011, Ch. 184, § 3.

(C) Repealed By Laws 2011, Ch. 184, § 3.

(D) Repealed By Laws 2011, Ch. 184, § 3.

(E) Repealed By Laws 2011, Ch. 184, § 3.

(vii) Repealed By Laws 2012, Ch. 101, § 2.

(b) In addition to subsection (a) of this section and any other duties assigned to it by law, the state board shall:

(i) Repealed By Laws 1997 Special Session, ch. 3, § 302; 1994, ch. 17, § 2.

(ii) Enforce the uniform state educational program standards imposed by W.S. 21-9-101 and 21-9-102 and the uniform student content and performance standards established by rules and regulations adopted under subsection (a) of this section, together with student performance indicators established and measured pursuant to W.S. 21-2-204, by taking appropriate administrative action with the director, including but not limited to the changing of accreditation status;

(iii) Repealed by Laws 1993, ch. 217, § 3.

(iv) Repealed by Laws 1987, ch. 190, §§ 2, 5.

(v) Initiate or facilitate discussions regarding the needs of and the means for improving education;

(vi) Repealed by Laws 1987, ch. 190, §§ 2, 5.

(vii) Repealed by Laws 1994, ch. 17, § 2.

(viii) Approve or disapprove alternative scheduling for school districts requesting to operate for fewer than one hundred seventy-five (175) days in school year, but no schedule shall be approved which reduces the pupil-teacher contact time defined by the state board;

(ix) Repealed by Laws 1994, ch. 17, § 2.

(x) Repealed by Laws 2006, Chapter 34, § 2.

(xi) Repealed by Laws 1994, ch. 17, § 2.

(xii) Repealed by Laws 1994, ch. 17, § 2.

(xiii) Repealed by Laws 1994, ch. 17, § 2.

(xiv) Based upon student performance levels determined under W.S. 21-2-204, establish improvement goals for public schools for assessment of student progress based upon the national assessment of educational progress testing program and the statewide assessment system established under paragraph (a)(v) of this section;

(xv) Not later than July 1, 2016, promulgate rules and regulations for the implementation and administration of a comprehensive school district teacher performance evaluation system based in part upon defined student academic performance measures as prescribed by law, upon longitudinal data systems and upon measures of professional practice according to standards for professional practice prescribed by board rule and regulation. The evaluation system shall clearly prescribe standards for highly effective performance, effective performance, performance in need of improvement and ineffective performance. Rules and regulations adopted under this paragraph shall to the extent the statewide accountability system is not compromised, allow districts the opportunity to refine the system to meet the individual needs of the district. The performance evaluation system shall also include reasonable opportunity for state and district provision of mentoring and other professional development activities made available to teachers performing unsatisfactorily, which are designed to improve instruction and student achievement;

(xvi) Not later than July 1, 2015, promulgate rules and regulations for implementation and administration of a comprehensive performance evaluation system for school and district leadership, including superintendents, principals and other district or school leaders serving in a similar capacity. The performance evaluation system shall be based in part upon defined student academic performance measures as prescribed by law, upon longitudinal data systems and upon measures of professional practice according to standards prescribed by board rule and regulation. The system shall also allow districts opportunity to refine the system to meet the individual needs of the district and shall include reasonable opportunity for state and district provision of mentoring and other professional development activities made available to district administrative personnel performing unsatisfactorily, designed to improve leadership, management and student achievement;

(xvii) Through the director, implement, administer and supervise education programs and services for adult visually handicapped and adult hearing impaired persons within the state.

(c) The state board shall perform an ongoing review of state board duties prescribed by law and may make recommendations to the legislature on board duties. In addition and not less than once every five (5) years, the board shall evaluate and review the uniformity and quality of the educational program standards imposed under W.S. 21-9-101 and 21-9-102 and the student content and performance standards promulgated under paragraph (a)(iii) of this section, and shall report findings and recommendations to the joint education interim committee of the legislature on or before December 1 of the year in which the review and evaluation was undertaken. The joint education interim committee shall report its recommendations, based upon findings and recommendations of the state board, to the legislature during the immediately following legislative session.

(d) Repealed by Laws 1994, ch. 17, § 2.

(e) In addition to subsections (a) and (b) of this section, the state board shall establish statewide goals for Wyoming public education.



21-2-305. Reports and assistance from local boards and officials.

21-2-305. Reports and assistance from local boards and officials.

(a) In addition to any other powers assigned to it by law, the state board may:

(i) Repealed by Laws 1993, ch. 217, § 3.

(ii) Require such reports and other assistance from school boards and officials as it may from time to time deem necessary and advisable.



21-2-306. Reports of state superintendent, the director and state board.

21-2-306. Reports of state superintendent, the director and state board.

The state superintendent, the director and the state board shall, in accordance with W.S. 9-2-1014, report to the governor and recommend such legislation concerning education and appropriations for educational activities as they may deem appropriate.



21-2-307. State board of vocational education; duties.

21-2-307. State board of vocational education; duties.

(a) The state board of education acts as the state board of vocational education and may promulgate rules necessary to implement this section. The executive director of the community college commission is designated an ex officio member of the state board of vocational education.

(b) In addition to other duties assigned under W.S. 21-2-304, the state board shall review career-vocational education programs offered by school districts to ensure the programs satisfactorily serve the needs of students within the state and are aligned with state content and performance standards prescribed in accordance with W.S. 21-2-304(a)(iii).






ARTICLE 4 - PRIVATE SCHOOL LICENSING

21-2-401. License required; registration required for private degree granting post secondary education institutions; department of education to administer and set minimum standards for licensure.

21-2-401. License required; registration required for private degree granting post secondary education institutions; department of education to administer and set minimum standards for licensure.

(a) Except as provided by subsection (b) of this section, all trade, correspondence, distance education, technical, vocational, business or other private schools which are located within the state or have their principal place of business out of state but are doing business in the state, shall be licensed under this article before operating or doing business in this state.

(b) Any private degree granting post secondary education institution shall prior to operating or doing business in this state or continuing to operate or do business in this state, notify the department of education pursuant to W.S. 21-2-402(f) or be registered with the department in accordance with this article.

(c) The department of education shall administer and enforce this article.

(d) The department shall establish minimum standards for all schools described in subsection (a) of this section and provide for the investigation and evaluation of the schools as necessary to administer this article.



21-2-402. Licensure; registration of private degree granting post secondary education institutions; fees; suspension and revocation; notification upon entry into state.

21-2-402. Licensure; registration of private degree granting post secondary education institutions; fees; suspension and revocation; notification upon entry into state.

(a) Schools specified under W.S. 21-2-401(a) excluding those schools exempt under W.S. 21-2-406 and private degree granting post secondary education institutions subject to subsections (b) and (f) of this section, shall pay an annual license fee established by rule and regulation of the department in an amount that, to the extent practicable, generates a total revenue from the fees collected that approximates but does not exceed the direct and indirect costs of administering the regulatory provisions required under this article.

(b) Except as provided by subsection (f) of this section, private degree granting post secondary education institutions shall annually apply to the department of education for registration under this article. Application shall be in a manner and on a form prescribed by the department and shall include documentation or other verification of accreditation by an accrediting association recognized by the United States department of education or verification of candidacy or verification of otherwise being in the application process status for accreditation. Except as otherwise provided under this subsection, an annual registration fee of one hundred dollars ($100.00) shall be collected by the department prior to issuing a registration certificate under this article. If the applicant is a candidate for accreditation or is otherwise in the application process for accreditation, and the applicant submits verification of candidacy or application status together with a performance bond or other form of security required under W.S. 21-2-405, the department shall collect an annual registration fee of one thousand dollars ($1,000.00) for each year the applicant institution remains a candidate or continues the application process, up to a period of not to exceed five (5) years, until the institution receives accreditation or upon refusal of accreditation by the accrediting association, whichever first occurs. The period of candidacy or otherwise in the application process status expires at the end of the five (5) year period or at the time the applicant is refused candidacy or application status or accreditation by the accrediting association, or otherwise loses candidacy or application status, whichever occurs first, and the applicant shall not operate or conduct business in this state unless, upon a showing of good cause by the applicant, the department finds the five (5) year period of candidacy or applicant status should be extended. As used in this article, "candidate for accreditation or otherwise in the application process" means that within three (3) months of first enrolling students, or by July 1, 2006, for any private degree granting post secondary education institution licensed to operate or do business under this article prior to July 1, 2006, the private degree granting post secondary education institution has applied for accreditation by an accrediting association recognized by the United States department of education and is being considered for candidacy status or for accreditation by that association and is in the process of gathering information and performing activities requested by that association to complete the application process.

(i) Repealed by Laws 2006, Chapter 34, § 2.

(ii) Repealed By Laws 2006, Chapter 34, § 2.

(iii) Repealed By Laws 2006, Chapter 34, § 2.

(iv) Repealed By Laws 2006, Chapter 34, § 2.

(v) Repealed By Laws 2006, Chapter 34, § 2.

(vi) Repealed By Laws 2006, Chapter 34, § 2.

(vii) Repealed By Laws 2006, Chapter 34, § 2.

(viii) Repealed By Laws 2006, Chapter 34, § 2.

(ix) Repealed By Laws 2006, Chapter 34, § 2.

(x) Repealed By Laws 2006, Chapter 34, § 2.

(xi) Repealed By Laws 2006, Chapter 34, § 2.

(xii) Repealed By Laws 2006, Chapter 34, § 2.

(c) Repealed By Laws 2006, Chapter 34, § 2.

(d) Subject to the requirements of the Wyoming Administrative Procedure Act, the department may suspend or revoke a registration certificate issued under this section to any private degree granting post secondary education institution for loss of accreditation status or loss of accreditation candidacy or application status during any registration period.

(e) All fees collected under this section shall be deposited into the general fund.

(f) Any private degree granting post secondary education institution entering this state after July 1, 2006, with the intent of operating and doing business in this state, shall notify the department of education in a manner and within the time prescribed by rule and regulation of the department. Notification shall include submission of a performance bond or other form of security in an amount and in the manner prescribed by W.S. 21-2-405.



21-2-403. Licensing and regulation of qualifications of agents of private schools and institutions; fee.

21-2-403. Licensing and regulation of qualifications of agents of private schools and institutions; fee.

(a) Agents of those schools or institutions specified under W.S. 21-2-401(a) or (b) who operate in the state and agents employed to solicit resident students by schools or institutions located outside the state which are similar to schools or institutions specified under W.S. 21-2-401(a) or (b), shall be licensed under this article before soliciting students and representing schools or institutions in this state.

(b) The department of education shall regulate qualifications of agents licensed under this section and shall establish a license fee in an amount that, to the extent practicable, the total revenue generated from the fees collected approximates, but does not exceed, the direct and indirect costs of administering the regulatory provisions required for the administration of this article. Fees collected under this subsection shall be deposited in the general fund.



21-2-404. Operation without license or registration unlawful; soliciting business in public schools; furnishing list of students.

21-2-404. Operation without license or registration unlawful; soliciting business in public schools; furnishing list of students.

(a) No person shall operate a school or institution as defined in W.S. 21-2-401 in Wyoming and no private school or institution shall conduct business in Wyoming without first obtaining a license, registration or providing notification under this article.

(b) Unless the school or institution, proprietor or its agent has been licensed, registered or has provided notification as required under this article, no official or employee of the Wyoming state department of education, any college or university within the state or any school district within the state, shall:

(i) Permit the school or institution, or proprietor or agent thereof, to solicit business in any public school within this state; and

(ii) Provide any list of students or other list of prospects to the school, institution or proprietor or agent thereof.

(c) Repealed By Laws 2006, Chapter 34, § 2.

(d) No school or institution licensed, registered or providing notification under this article shall claim or advertise to prospective or enrolled students that it is accredited in the United States unless the named accrediting association, commission or other entity is approved by the United States department of education, and if an institution described under W.S. 21-2-401(b), is accepted by the department.



21-2-405. Performance bond or other security; amount; exemption.

21-2-405. Performance bond or other security; amount; exemption.

(a) Before any school is issued a license under this article and before any private degree granting post secondary education institution operates in this state under a registration issued under accreditation candidacy or application status or under notification pursuant to W.S. 21-2-402(f), it shall submit to the department of education a performance bond or other form of security prescribed by rule and regulation of the department. The bond or other form of security shall be in an amount specified by department rule and regulation subject to limitations prescribed by this subsection. The bond for private schools and for private degree granting post secondary education institutions applying for registration under accreditation candidacy or application status pursuant to W.S. 21-2-402(b) or notifying the department under W.S. 21-2-402(f), except those schools excluded under subsection (b) of this section and accredited private degree granting post secondary education institutions registered under this article, shall be not more than ten thousand dollars ($10,000.00). The bonds or other form of security shall be approved by the attorney general and shall be renewed annually as long as the school retains its license to do business in Wyoming or until the institution receives accreditation. The performance bond or other form of security is to assure protection of all persons enrolled in a course of study who may be aggrieved by any school doing business or operating in the state. The department of education is custodian of all bonds and other securities filed under this section and may render administrative but not legal assistance to all aggrieved persons who may be entitled to relief under the bond.

(b) This section shall not apply to private elementary or secondary schools described under W.S. 21-2-401(a) and otherwise subject to this article.



21-2-406. Schools exempted; definition.

21-2-406. Schools exempted; definition.

(a) This article does not apply to:

(i) Any parochial, church or religious school as defined by W.S. 21-4-101(a)(iv) which is maintained by a church, religious denomination or religious organization comprised of multidenominational members of the same recognized religion, lawfully operating the school or institution pursuant to applicable laws governing its organization, and the school or institution:

(A) Offers elementary and secondary education programs only; or

(B) Repealed By Laws 2006, Chapter 34, § 2.

(C) Operates as a degree granting post secondary education institution, provides instruction through means not defined as distance education and the institution:

(I) Issues diplomas or degrees restricted to the beliefs and practices of the affiliated church, religious denomination or religious organization and includes a statement on the face of issued diplomas or degrees and course transcripts referencing the theological or religious nature of the subject area for which any diploma or degree is awarded, clearly reflecting the nature of the diploma title as "Diploma of Religious Studies" or degree title as "Associate of Religious Studies", "Associate of Arts of Religious Studies", "Bachelor of Religious Studies" or "Bachelor of Arts of Religious Studies";

(II) Annually files with the department evidence of nonprofit religious organization status for purposes of federal taxation and organization under the laws of this state; and

(III) On and after the effective date of this act for any institution not currently operating in this state, not less than sixty (60) days prior to first issuing any degree under this subparagraph, reports to the department any degree which the institution will award and the religious affiliation the institution maintains.

(ii) A home-based educational program as defined by W.S. 21-4-101(a)(v);

(iii) Aircraft flight training schools approved and authorized by the federal aviation agency of the United States of America; or

(iv) A nondegree granting school teaching techniques of outdoor recreation, leadership, ecology or conservation domiciled in the state of Wyoming.

(b) Repealed By Laws 2006, Chapter 34, § 2.

(c) For the purposes of this section, "distance education" means the teacher and student are physically separated by time or space and connected by means of a communications source used to provide synchronous or asynchronous instruction.



21-2-407. Penalties; injunction.

21-2-407. Penalties; injunction.

Any person violating the provisions of this article is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000.00), by imprisonment in the county jail not to exceed six (6) months, or both. Each solicitation of enrollment or each transaction of business without a license, registration certificate or without providing notification to the department constitutes a separate offense. Any person violating the provisions of this article may also be enjoined from the continuation of the violation by proceedings brought by the attorney general, any district attorney, any school official or any aggrieved citizen, regardless of whether criminal proceedings have been instituted.






ARTICLE 5 - EDUCATION OF CHILDREN WITH DISABILITIES

21-2-501. Children with disabilities entitled to free and appropriate education.

21-2-501. Children with disabilities entitled to free and appropriate education.

Every child of school age in the state of Wyoming having a mental, physical or psychological disability which impairs learning, shall be entitled to and shall receive a free and appropriate education in accordance with his capabilities.



21-2-502. Duties of school districts; interdistrict contracts; assistance of director; attendance beyond school age.

21-2-502. Duties of school districts; interdistrict contracts; assistance of director; attendance beyond school age.

(a) Each school district of this state having any school age children residing in the district who possess any of the disabilities covered under this article shall, subject to the rules and regulations of the director, provide for the appropriate diagnosis, evaluation, education or training and necessary related services and may include, but is not limited to room and board, for those children. If the school district is unable to provide the necessary and appropriate programs and services, it shall contract with another school district or agency to obtain them. If the programs and services cannot reasonably be provided by the district or by interdistrict contracts, the director shall assist local boards of trustees in arranging for the appropriate educational programs and services either within or without the state pursuant to its rules and regulations and financed as provided by law.

(b) Notwithstanding W.S. 21-2-501, 21-4-301, and subsection (a) of this section, any child with a mental, physical or psychological disability receiving programs and services within district facilities who attains the age of twenty-one (21) during any school year shall be provided the opportunity to complete that school year.






ARTICLE 6 - FEDERAL AID

21-2-601. Designation of boards as agencies to receive federal funds; powers of boards.

21-2-601. Designation of boards as agencies to receive federal funds; powers of boards.

The board of trustees of the University of Wyoming is hereby authorized to accept any funds or grants made to the University of Wyoming by the United States to be used for education, research or other purposes. The board of trustees of the University of Wyoming is hereby authorized to accept the terms and provisions of any act of congress relating to any federal grants made for the purposes herein provided and said funds so granted or allocated to the said university shall be under the control of and expended by the said board of trustees of said university.



21-2-602. Acceptance of funds not mandatory; local control of schools not to be surrendered.

21-2-602. Acceptance of funds not mandatory; local control of schools not to be surrendered.

Nothing in this article shall be construed to make acceptance of funds provided herein mandatory to any school district, nor shall anything herein contained be considered as a directive or authority to surrender any degree of local control of the schools of the state by the state board of education or any other school authority.



21-2-603. Powers of state treasurer; monies donated to state.

21-2-603. Powers of state treasurer; monies donated to state.

Whenever the state of Wyoming shall be entitled to receive any monies or funds from the United States of America, or from any other source or authority, to be expended for the benefit of the public schools of the state, or held or in any manner applied for their benefit, the state treasurer is hereby authorized to receive and receipt for such monies or funds, and to make such application and use of the same as may be required by law. Should such monies or funds be donated to the state, and should the act of donation require such monies or funds to be applied or held, or used in a particular manner, they shall be so applied.






ARTICLE 7 - SERVICES TO PRESCHOOL CHILDREN WITH DISABILITIES

21-2-701. Definitions.

21-2-701. Definitions.

(a) As used in this act:

(i) "Division" means a division or section as assigned responsibilities for programs of developmental disabilities, department of health;

(ii) "Preschool children with disabilities" means any children three (3) through five (5) years of age in the state of Wyoming having a mental, physical or psychological disability which impairs learning, subject to rules and regulations of the director of the department of education;

(iii) "Regional developmental preschool system" means the regional developmental programs and the operating units or centers of those programs in this state which through contracts with the division, provide services to preschool children with disabilities;

(iv) "This act" means W.S. 21-2-701 through 21-2-705.



21-2-702. Intermediate educational unit.

21-2-702. Intermediate educational unit.

The division is deemed an intermediate educational unit as defined in 20 U.S.C. § 1401(23), Education of the Handicapped Act, as amended as of January 1, 1989.



21-2-703. Director of the department of education duties; division duties.

21-2-703. Director of the department of education duties; division duties.

(a) The director shall:

(i) Promulgate reasonable rules and regulations necessary to carry out the purpose of this act;

(ii) Monitor the division in carrying out its duties as an intermediate educational unit; and

(iii) Insure that activities under this act comply with the Education of the Handicapped Act, 20 U.S.C. §§ 1400 through 1485, as amended as of January 1, 1989.

(b) The division in carrying out its duties as an intermediate educational unit, shall:

(i) Insure that preschool children with disabilities receive services through the regional developmental preschool system or other appropriate institutions, except as provided in W.S. 21-2-704;

(ii) Monitor the regional developmental preschool system; and

(iii) Administer the rules and regulations promulgated by the director under this act.

(c) The director and the administrator of the division shall enter an interagency agreement which shall define the duties of the division and the director.



21-2-704. School district responsibility.

21-2-704. School district responsibility.

Notwithstanding any other provisions of this act, any preschool children with disabilities who are five (5) years of age on or before September 15 and who are receiving services from a school district shall be the responsibility of that school district.



21-2-705. Fund allocation.

21-2-705. Fund allocation.

(a) Repealed By Laws 2001, Ch. 143, § 2.

(b) Repealed By Laws 2006, Chapter 86, § 2.

(c) All funds received by the state from the federal government pursuant to section 611(d) and reserved by the state pursuant to section 611(e)(2) of the federal Individuals with Disabilities Education Act shall be retained by the department of education for state level activities authorized by federal law. The department of education shall expend these amounts in accordance with the following:

(i) A per student allocation shall be determined by dividing the retained amount, less funds allowed to be retained in the state's high risk pool under section 611(e)(3)(A) of the federal Individuals with Disabilities Education Act, by the number of students aged three (3) through twenty-one (21) years receiving special education services on December 1 of the preceding school year;

(ii) The department of education shall distribute to the division an amount determined by multiplying the per student allocation, determined pursuant to paragraph (i) of this subsection, by the number of children aged three (3) through five (5) years receiving special education services through the division;

(iii) For purposes of this subsection, "children aged three (3) through five (5) years receiving special education services through the division" means the actual number of students receiving services through the division on December 1 of the preceding school year;

(iv) Any remaining funds shall be expended for state level activities authorized by section 611(e)(2) and (3) of the federal Individuals with Disabilities Education Act.

(d) All funds received by the state from the federal government pursuant to section 619(c) and reserved by the state pursuant to section 619(f) of the federal Individuals with Disabilities Education Act shall be distributed by the state department of education to the division. To the extent not prohibited by federal law, funds distributed under this subsection shall be expended in a manner jointly determined by the department of education and the division for direct services to children with disabilities eligible for services under federal law.



21-2-706. Developmental preschool funding.

21-2-706. Developmental preschool funding.

(a) Expenditures by the division for developmental preschool services shall be subject to the following:

(i) Contractual payments to developmental preschool service providers shall be sufficient for the providers to provide adequate services for children age birth through five (5) years of age with developmental disabilities and delays, including compensation levels for early childhood special educators, occupational therapists, physical therapists and speech-language therapists that are competitive with local school district compensation levels for those categories;

(ii) Contractual payments to developmental preschool service providers shall be sufficient for the providers to pay for professional development activities of their professional employees and for a statewide program to identify children age birth through five (5) years of age in need of developmental preschool services;

(iii) Contracts with developmental preschool service providers shall require that the providers adopt evidence-based best practices, as defined by the division by rule and regulation;

(iv) Three percent (3%) matching local funds shall be required in contracts with any developmental preschool service provider.

(b) For purposes of calculating payments to service providers for the subsequent fiscal year and preparing the division's budget request to the legislature, the division shall multiply the number of children age birth through five (5) years of age with developmental disabilities who are eligible for developmental preschool services on November 1 of the year in which the budget request is being prepared by eight thousand five hundred three dollars ($8,503.00) per child per year. Eligibility for developmental preschool services shall be determined by the state rules and regulations governing an individualized education program or an individualized family service plan.

(c) Repealed By Laws 2008, Ch. 86, § 2.

(d) The per child amount specified in subsection (b) of this section shall be increased by the amount of three hundred sixty-three dollars ($363.00) to provide:

(i) Professional social-emotional development services as a component of service providers' individualized education programs or individualized family service plans; and

(ii) Training and technical assistance in early childhood social-emotional development to early childhood service providers in the developmental preschools' service areas.

(e) Commencing with the budget request for the fiscal year 2010 and for each fiscal year thereafter, the department shall prepare an exception budget request necessary to adjust the amounts calculated pursuant to subsections (b) and (d) of this section and as previously adjusted pursuant to this subsection, to reflect the most recent external cost adjustment enacted by the legislature pursuant to W.S. 21-13-309(o). The intent of this subsection is for each budget request to incorporate all previous adjustments made pursuant to this subsection.

(f) Funds appropriated under subsection (d) of this section shall only be distributed to developmental preschool service providers that have established collaborative service agreements with professional social-emotional development service providers to provide early intervention services.






ARTICLE 8 - WYOMING PROFESSIONAL TEACHING STANDARDS BOARD

21-2-801. Creation of board; appointment and composition; terms; vacancies; compensation.

21-2-801. Creation of board; appointment and composition; terms; vacancies; compensation.

(a) The Wyoming professional teaching standards board is created to consist of thirteen (13) members appointed by the state superintendent and the governor as follows:

(i) Six (6) certified public school employee members, two (2) of which shall be classroom teachers in grades kindergarten through six (6), three (3) of which shall be classroom teachers in grades seven (7) through twelve (12) and one (1) of which shall be a certified professional employee not assigned to classroom teaching but providing auxiliary professional services such as librarian, guidance counselor or educational diagnostician;

(ii) One (1) member to be a faculty member employed in an approved teacher preparation program in Wyoming offering approved preparation programs in the district;

(iii) One (1) member to be a dean of a post-secondary education preparation program appointed from an approved teacher preparation program within Wyoming post-secondary education institutions;

(iv) One (1) member to be a community college faculty member appointed from a Wyoming community college;

(v) Three (3) members currently employed in public school administration as follows:

(A) One (1) elementary principal;

(B) One (1) secondary school principal;

(C) One (1) central office administrator.

(vi) One (1) member who is a current member of a Wyoming school district board of trustees.

(b) Board members shall be appointed to a term of four (4) years. No person shall be appointed for more than two (2) four (4) year terms. Vacancies shall be filled by the state superintendent and the governor on a rotating basis from the appropriate group pursuant to subsection (a) of this section. Any board member may be removed as provided under W.S. 9-1-202.

(c) The members shall receive per diem and mileage as provided in W.S. 33-1-302(a)(vii) while attending board meetings. The board shall meet not less than once every three (3) months.



21-2-802. Powers and duties; teacher certification; suspension and revocation; certification fees; disposition of collected fees; required data submissions to department of education.

21-2-802. Powers and duties; teacher certification; suspension and revocation; certification fees; disposition of collected fees; required data submissions to department of education.

(a) The board shall promulgate rules and regulations:

(i) For the certification of school administrators, teachers and other personnel to require either examination in specified subjects or the completion of courses in approved institutions, or both. However, nothing in this article shall be construed as permitting the board to impose any additional requirements beyond licensure in his own profession on any person licensed pursuant to title 33 in order for that person to practice his own profession in the schools as an employee of or contractor for a school district. Board rules and regulations shall require the following minimum qualifications and any additional qualifications for additional training in a broad general education as the board may designate:

(A) For teachers, a degree from an accredited college or university;

(B) For administrators, qualification as a teacher pursuant to subparagraph (a)(i)(A) of this section in addition to appropriate experience as a teacher and additional training in educational administration.

(ii) In addition to paragraph (a)(i) of this section, the board shall by rule and regulation provide for:

(A) Certification of teachers of the Arapahoe and Shoshoni language and in its discretion, the board may make other exceptions as to both teachers and administrators it determines necessary and proper in special circumstances;

(B) Temporary employment as instructors of persons with extensive training or experience in a particular discipline if a certified teacher is not available. Those instructors shall be monitored and supervised by certified personnel;

(C) School district establishment of courses taught primarily by electronic transmission such as broadcast through satellites which do not require the presence of a teacher certified in the subject matter being taught by this alternative method.

(iii) Providing that business instructors may instruct classes on economic systems and institutions.

(b) The board may enter into reciprocal agreements with other states for the purposes of granting certification pursuant to this section.

(c) The board may revoke, suspend, deny or refuse to renew certification for incompetency, conviction of a felony committed after July 1, 1996, immorality and other reprehensible conduct or gross neglect of duty or knowing misrepresentation of information on an application or resume, upon its own motion or upon the petition of any local board of trustees. Except as provided in subsection (h) of this section, no certificate shall be revoked or suspended without a hearing conducted in accordance with the Wyoming Administrative Procedure Act, unless the person holding the certification waives the right to a hearing.

(d) The board may establish reasonable fees for application and issuance of certification under this section and may require the payment of fees as a condition for issuing any certificate. The fees may include the costs associated with the criminal history background check required by paragraph (e)(ii) of this section. Fees collected by the board pursuant to this subsection shall be deposited with the state treasurer. Upon receipt, the state treasurer shall credit the revenues to a separate account. Expenditures from the account shall be for expenses incurred by the board in administering this article.

(e) No certification shall be issued under this section until a criminal history background check has been filed with and received by the board, the applicant provides a release of information and the applicant consents to the release of any criminal history information to the board and if applicable, to the employing school district. Upon receipt of a background report pursuant to this subsection indicating that the applicant has a conviction equal to a felony under Wyoming law or any conviction for an act which would constitute a violation under chapter 2 or chapter 4 of title 6 of the Wyoming statutes, the board shall immediately provide a copy of the report to the employing local school board if the information involves a certified individual employed by that local board and if the local board has requested a copy of the report. For all persons seeking initial certification under this section on or after July 1, 1996:

(i) The applicant shall be required to verify under oath whether he has been convicted of a felony. The board may deny certification of any applicant who has been convicted of a felony and may annul a certificate for misrepresentation by an applicant of his criminal history. Action by the board to annul a certificate shall be taken following a hearing conducted in accordance with the Wyoming Administrative Procedure Act, unless the person holding the certification waives the right to a hearing;

(ii) The applicant shall provide to the board fingerprints and other information necessary for a criminal history record background check as provided in W.S. 7-19-201(a).

(f) Any local school board dismissing or accepting the resignation of a person holding certification under this section shall notify the professional standards teaching board of the dismissal or resignation, if the dismissal or acceptance of the resignation was based in whole or in part upon the person's conviction of a felony.

(g) For purposes of this section:

(i) "Convicted" or "conviction" means an unvacated determination of guilt by any court having legal jurisdiction of the offense and from which no appeal is pending. Pleas of guilty and nolo contendere shall be deemed convictions for the purposes of this section. Dispositions pursuant to W.S. 7-13-301 or 35-7-1037 shall not be convictions for purposes of this section;

(ii) "Felony" means a criminal offense for which the penalty authorized by law includes imprisonment in a state penal institution for more than one (1) year. "Felony" includes an offense committed in another jurisdiction which, if committed in this state, would constitute a felony as defined in this paragraph.

(h) The board shall establish qualifications of persons teaching driver education in a public school in this state in accordance with W.S. 21-7-303(c).

(j) Nothing in this section authorizes the board to establish qualifications of persons exempt from certification requirements pursuant to W.S. 21-7-303(b).

(k) Upon receipt from the department of family services of a certified copy of an order from a court to withhold, suspend or otherwise restrict a license issued by the board, the board shall notify the party named in the court order of the withholding, suspension or restriction of the license in accordance with the terms of the court order. No appeal under the Wyoming Administrative Procedure Act shall be allowed for a license withheld, suspended or restricted under this subsection.

(m) In accordance with criteria and guidelines established by the director of the department of education, the board shall submit data elements collected from school administrators, teachers and other school district personnel certified under this article to the department of education for housing in the department's data base repository.









CHAPTER 3 - SCHOOL DISTRICTS IN GENERAL

ARTICLE 1 - IN GENERAL

21-3-101. School districts bodies corporate.

21-3-101. School districts bodies corporate.

Each school district now or hereafter legally organized within this state shall be a body corporate.



21-3-102. Elementary school districts.

21-3-102. Elementary school districts.

Every school district in the state offering an educational program in grades kindergarten through eight (8) only is hereby declared to be an elementary school district. The name of an elementary school district shall be in form as follows: "Elementary School District No. ...., in the County of ...., and State of Wyoming."



21-3-103. High school districts.

21-3-103. High school districts.

Every school district in the state offering an educational program in grades nine (9) through twelve (12) only is hereby declared to be a high school district. The name of a high school district shall be in form as follows: ".... .... High School District, State of Wyoming."



21-3-104. Unified school districts.

21-3-104. Unified school districts.

Every school district in the state offering an educational program in grades kindergarten through twelve (12) is hereby declared to be a unified school district. The name of a unified school district shall be in form as follows: ".... County School District Number ...., State of Wyoming."



21-3-105. Board of trustees to be governing body; quorum; majority vote.

21-3-105. Board of trustees to be governing body; quorum; majority vote.

The board of trustees of a school district shall be the governing body of the school district. A majority of the number of members of the board of trustees shall constitute a quorum for the transaction of business at any meeting of the board of trustees. No action of the board of trustees shall be valid unless such action shall receive the approval of a majority of the members elected to the board of trustees.



21-3-106. Oath of trustees.

21-3-106. Oath of trustees.

The trustees of each school district shall, within ten (10) days after receiving notification of their election or appointment and before assuming the duties of their offices, appear before some person qualified to administer oaths and take an oath for the faithful performance of their duties as required by law.



21-3-107. Trustees to serve without compensation; mileage.

21-3-107. Trustees to serve without compensation; mileage.

The members of the boards of trustees of each school district shall serve without compensation; provided, that the members may receive mileage to and from board meetings at a rate not to exceed the maximum allowed by law for state employees.



21-3-108. Filling vacancy on board of trustees.

21-3-108. Filling vacancy on board of trustees.

A vacancy occurring for any cause upon the board of trustees of any school district shall be filled within thirty (30) days by action of the remaining members of the board. A person chosen to fill a vacancy shall serve until the next election of school district trustees. An election shall then be held to fill the unexpired term.



21-3-109. When vacancy on board deemed to have occurred.

21-3-109. When vacancy on board deemed to have occurred.

(a) A vacancy shall have occurred in the membership of any board of trustees of any school district if any member:

(i) Dies;

(ii) Resigns;

(iii) Becomes a nonresident of the school district; or

(iv) Becomes a nonresident of the trustee residence area from which elected in those districts subdivided into trustee residence areas.



21-3-110. Duties of boards of trustees.

21-3-110. Duties of boards of trustees.

(a) The board of trustees in each school district shall:

(i) Prescribe and enforce rules, regulations and policies for its own government and for the government of the schools under its jurisdiction. Rules and regulations shall be consistent with the laws of the state and rules and regulations of the state board, the director and the state superintendent and shall be open to public inspection;

(ii) Keep minutes of all meetings at which official action is taken and a record of all official acts including a record of all warrants issued against the monies belonging to the school district. The minutes and records shall be public records. A list of each warrant over five hundred dollars ($500.00) shall be published one (1) time in a legal newspaper of general circulation within the respective county within thirty (30) days of the date of the meeting. Individual yearly gross salary payments need be published only once in March of each year:

(A) Each individual annual gross salary shall be identified by category and each individual salary shall be published as a gross dollar amount without identification other than by category. Categories shall include superintendent, assistant superintendent, high school principal, assistant high school principal, junior high principal, junior high assistant principals, elementary principals, elementary assistant principals, first grade teachers, second grade teachers, third grade teachers, fourth grade teachers, fifth grade teachers, sixth grade teachers, kindergarten teachers, high school departmental teachers (business, language arts, foreign languages, science, social studies, mathematics, or other), vocal music, instrumental music, elementary music, secondary art, elementary art, secondary physical education, elementary physical education, vocational education, secondary guidance counselors, secondary librarians, elementary librarians, driver education, special education teachers, remedial teachers, nurses, teacher's aides, head coaches, assistant coaches, dramatics, secondary secretarial, junior high secretarial, elementary secretarial, business managers, janitorial, bus drivers, and other categories which may be selected so that every individual salary may be categorized. Each category shall show a cumulative subtotal and there shall be a grand total of all categories. At the end of the salary publication there shall be printed the district salary schedule;

(B) Forms shall be furnished to the school districts by the state department of education for such publications which shall be the same in all unified districts.

(iii) Elect from its membership at the first regular meeting after December 1 of each year, a chairman, a vice-chairman, a clerk and a treasurer;

(iv) Fix the time and place of regular meetings; provided, that there shall be at least one (1) meeting per month. Any meeting which is not a regular meeting shall be a special meeting;

(v) Submit reports concerning finances or any other matter as the state board, state superintendent, the director or state law may require;

(vi) Estimate the amount of funds required to be raised for public school purposes through a tax levy upon the property lying within the district and in accordance with the Uniform Municipal Fiscal Procedures Act present to the board of county commissioners of each county included in whole or in part within the district a certified copy of the budget as finally adopted with a certified estimate of the tax required to raise the appropriate amount. This tax shall be levied, collected and distributed as prescribed by law;

(vii) Control and disburse all moneys received from any source to maintain the schools within the district;

(viii) Obtain competitive bids when any school building is to be built, when any repairs, additions or improvements costing more than ten thousand dollars ($10,000.00) and less than twenty-five thousand dollars ($25,000.00) are to be made to any school building, facility or other district property, or when any purchase of insurance, supplies or materials other than textbooks costing more than ten thousand dollars ($10,000.00) and less than twenty-five thousand dollars ($25,000.00) is contemplated unless precluded by other regulation or statute. If the amount exceeds twenty-five thousand dollars ($25,000.00), a call for bids shall be published at least once in a newspaper of general circulation in the district. The district shall reserve the right to reject any and all bids and to waive irregularities and informalities in the bidding. No contract shall be divided for the purpose of avoiding this paragraph. Items for which bids must be obtained may be described in the published call for bids by stating general requirements and making detailed specifications available to prospective bidders at the district's administrative headquarters;

(ix) Require the treasurer of the board of trustees and the school district superintendent to give such bond in such penalty and with such sureties as the board may direct, conditioned upon the faithful application of all moneys and property which may come into his hands by virtue of his office. The bond shall not exceed one and one fourth of the amount of all school moneys handled by such officer in any one (1) year. Such bonds after being approved by the board and by an attorney selected by the board as to form and execution shall be filed with the county treasurer and no disbursements shall be made until such bonds shall have been approved and filed as required by this section. In case of breach of conditions of such bonds, suit shall be brought thereon by the board for the benefit of the district;

(x) Subject to review by the school facilities department under W.S. 21-15-115 for any project involving state capital construction assistance, fix the site of each school building and facility considering the needs of the people of each portion of the district. If the district enters into an agreement to lease buildings and facilities owned by the district and the buildings and facilities are included within the statewide database maintained by the school facilities department under W.S. 21-15-123(f)(iv), the district shall, except as provided under W.S. 21-15-109(c)(i)(A)(II) and (III) and (B), ensure the lease agreement requires sufficient payment from the lessee to cover expenses necessary to adequately maintain the facility or building in accordance with statewide adequacy standards prescribed by the commission. If the district enters into an agreement to lease buildings and facilities under which the district is the lessee and the building is to be used for the provision of the required educational program within the district, the lease agreement shall require the lessor to adequately maintain the buildings and facilities in accordance with standards prescribed by the commission. The district shall be reimbursed for the lease payment if the square footage of the leased facility is not included within the district's total square footage for purposes of major maintenance computations under W.S. 21-15-109, subject to the following:

(A) If the lease payment is for educational facilities used in the actual operation of a charter school, the school facilities department shall pay the district the contract amount approved by the department for the lease payment by the charter school if:

(I) The charter is approved by the district under W.S. 21-3-301 through 21-3-314;

(II) The department determines no adequate educational facilities exist within the district for operation of the charter school;

(III) The charter school has been approved and has successfully operated for a period of not less than three (3) years; and

(IV) The district pays the charter school the amount of the reimbursement received under this subparagraph.

(B) If the lease payment is for facilities leased to the district by a state institution which meets state adequacy standards prescribed by rule and regulation of the commission, the amount of the lease reimbursement paid by the school facilities department shall not include the amount received by the institution from the state for major building and facility repair and replacement costs attributable to the facility, as computed by the construction management program within the general services division of the department of administration and information.

(xi) Adopt and use an official seal when required to authenticate official acts;

(xii) Cause the United States and Wyoming flags to be properly displayed in, upon, or around school buildings within the district;

(xiii) Consider every petition presented to the board and subscribed by at least five (5) citizens of the school district and take some action on such petition within thirty (30) days after it is received; provided, that no action shall be required if the precise question presented by the petition has been considered and acted upon by the board of trustees at any meeting held within the current fiscal year;

(xiv) Require an accounting of all receipts and expenditures to be made by each organization, function, or other group sponsored by, or functioning in any way within the schools of the district, such accounting to be made by each such organization, function, or group at least once each year and a copy thereof posted in each school building connected with such organization, function, or group;

(xv) Provide an educational program within the schools under its jurisdiction in compliance with uniform state standards prescribed under W.S. 21-9-101 and 21-9-102 and by rule and regulation of the state board;

(xvi)(A) Publish the following notice in a newspaper of general circulation in the school district at least two (2) times each year, once within a week after the first regular meeting in December and once as a part of the statement of revenue and expenditures of the district:

Notice of School Board Meetings and Availability of Minutes

Notice is hereby given that regular meetings of the board of trustees of .... County School District Number ...., State of Wyoming, are held each month, at .... o'clock on .... (here insert days or dates) in Room .... of the .... school building in .... (city or town), Wyoming, and such meetings are open to the public.

Notice is also given that official minutes of each regular or special meeting of such board, including a record of all official acts and of all warrants issued, are available for inspection by any citizen during regular office hours at the office of the clerk of said district, at .... (here insert address of office).

...........................

Chairman, Board of Trustees

............. County School

District, Number ..........

(B) If the board changes the time and place of its regular meetings, then such notice shall also be published in a newspaper of general circulation in the school district, once before such change shall become effective;

(C) All meetings of the board are subject to W.S. 16-4-401 through 16-4-408.

(xvii) Not later than school year 2016-2017 and each school year thereafter, require the performance of each initial contract teacher to be evaluated summatively based in part upon student achievement measures as prescribed by rule and regulation of the state board under W.S. 21-2-304(b)(xv). The teacher shall receive a copy of each evaluation of his performance;

(xviii) Not later than school year 2016-2017 and each school year thereafter, establish a teacher performance evaluation system and require the performance of each continuing contract teacher to be evaluated summatively based in part upon student achievement measures as prescribed by rule and regulation of the state board under W.S. 21-2-304(b)(xv). The teacher shall receive a copy of each evaluation of his performance;

(xix) Not later than school year 2016-2017 and each school year thereafter, based in part upon student achievement measures established by the state board of education under W.S. 21-2-304(b)(xv), performance evaluations shall serve as a basis for improvement of instruction, enhancement of curriculum program implementation, measurement of both individual teacher performance and professional growth and development and the performance level of all teachers within the school district, and as documentation for unsatisfactory performance that may lead to dismissal, suspension and termination proceedings under W.S. 21-7-110;

(xx) Establish and maintain kindergartens in connection with the public schools of the district with at least one (1) full-day kindergarten program available within the district;

(xxi) Report to the state department of education the actual average class size and range of class sizes for grades kindergarten through five (5) and for reading or English and language arts and mathematics classes for grades six (6) through twelve (12). These reports shall be publicly available;

(xxii) In accordance with guidelines established by the state superintendent under W.S. 21-2-201(c)(v), implement standards for the storage and disposal of toxic chemicals and other hazardous substances used by schools within the district for educational programs;

(xxiii) Implement and administer the reading screening and intervention program for students in kindergarten through grade three (3) as required by W.S. 21-3-401;

(xxiv) Establish a student assessment system to measure student performance relative to the uniform student content and performance standards in all content areas for which the state board has promulgated standards pursuant to W.S. 21-2-304(a)(iii). To the extent required by W.S. 21-2-204 and 21-2-304(a)(vii), the district assessment system shall be integrated with the statewide assessment system and the statewide accountability system. Components of the district assessment system required by this paragraph shall be designed and used to determine the various levels of student performance and attainment of high school graduation as described in the uniform student content and performance standards relative to the common core of knowledge and skills prescribed under W.S. 21-9-101(b). Beginning school year 2014-2015 and each school year thereafter, a component of the district assessment system shall include a measure or multiple measures used to determine satisfactory completion of high school graduation requirements and developed in accordance with guidelines established by the state board. The district shall on or before August 1, 2015, and each August 1 thereafter, report to the state board in accordance with W.S. 21-2-304(a)(iv) on its assessment system established under this paragraph. Beginning school year 2013-2014 and each school year thereafter, a component of the district assessment system shall include common benchmark adaptive assessments for reading and mathematics in grades two (2) through eight (8), common to all districts statewide, administered at least two (2) times during any one (1) school year and administered once in grade one (1). An additional component of the district assessment system shall continue the longitudinal study of summer school program effectiveness which uses a single common benchmark adaptive assessment in reading and mathematics administered for summer school and extended day intervention and remediation programs in accordance with W.S. 21-13-334(h)(iv);

(A) Repealed By Laws 2012, Ch. 101, § 2.

(B) Repealed By Laws 2012, Ch. 101, § 2.

(xxv) At minimum, provide the three (3) endorsements on high school transcripts specified under W.S. 21-2-304(a)(iv) and may provide additional endorsements;

(xxvi) Provide access to district records and other information by the department of audit as necessary to conduct audits and studies under W.S. 9-1-513 and otherwise cooperate with the department of audit when conducting audits and studies of the district pursuant to W.S. 9-1-513. The board shall also submit a written response to the department of audit on each audit and report conducted on the district in accordance with W.S. 9-1-513;

(xxvii) Cooperate with the school facilities department in developing facility plans for the district addressing district-wide building and facility needs in accordance with W.S. 21-15-116 and rule and regulation of the school facilities commission;

(xxviii) Annually report to the director on district expenditures for career-vocational education programs, broken down by school, and submitted in a manner and form required by rule and regulation of the director;

(xxix) Beginning in school year 2012-2013, and each school year thereafter, administer a program where all students enrolled in the eleventh and twelfth grades in the district shall be required to take or be provided the opportunity to take, on a date specified by the director of the department of education, a standardized, curriculum based, achievement college entrance examination, a computer-adaptive college placement assessment or a jobs skills assessment test in accordance with W.S. 21-2-202(a)(xxx). Each school district shall provide the opportunity for all home school and private school students in the eleventh and twelfth grades and residing within the district to take the examinations or the jobs skills assessment test at no cost to the student on the same date administered to all eleventh and twelfth grade public school students in the state. The results of the examinations or jobs skills assessment test taken shall be included in each student's transcript;

(xxx) Not later than school year 2015-2016 and each school year thereafter, in addition to paragraphs (xvii), (xviii) and (xix), require the performance of each school district leader, including superintendents and principals and other district or school leaders serving in a similar capacity to be evaluated in accordance with the statewide education accountability system established under W.S. 21-2-204. Not later than August 15, 2016 and August 15 of each school year thereafter, in accordance with rules and regulations of the state board, the district board shall also provide the state board written reports verifying school district leader performance and providing performance scores necessary for continued employment;

(xxxi) Adopt a policy and training procedures regarding the use of seclusion and restraint in schools. In addition to any requirements provided by rule and regulation of the state superintendent pursuant to W.S. 21-2-201(c)(iii), the policy shall require that the parent or legal guardian of the student shall be notified each time that seclusion or restraint is utilized for the student. The policy shall prohibit the use of locked seclusion. The policy shall not be limited to any specified group of students and shall apply any time that seclusion or restraint is used for any student. The district shall submit a copy of the policy to the state superintendent for review as provided in W.S. 21-2-201(c)(iii) after the initial adoption of the policy and any time thereafter that the policy is substantially revised. As used in this paragraph:

(A) "Restraint" means the use of physical force, with or without the use of any physical device or material, to restrict the free movement of all or a portion of a student's body. "Restraint" does not include comforting or calming a student, holding the hand or arm of a student to escort the student if the student is complying, intervening in a fight or using an assistive or protective device prescribed by an appropriately trained professional or professional team;

(B) "Seclusion" means removing a student from a classroom or other school activity and isolating the student in a separate area. "Seclusion" does not include a student requested break or in-school suspension, detention or other appropriate disciplinary measure.

(xxxii) Commencing school year 2011-2012, adopt protocols to address risks associated with concussions and other head injuries resulting from athletic injuries. The protocols shall:

(A) Include training of coaches and athletic trainers to facilitate the recognition of symptoms of concussions;

(B) Address restrictions concerning participation in school athletic events after suffering a concussion or head injury;

(C) Include means for providing to students and parents information on head injuries and concussions and related restrictions on participation in athletic activities.

(xxxiii) Commencing with school year 2014-2015 and each school year thereafter, with funds made available to the district under the Wyoming education resource block grant model as defined under W.S. 21-13-101(a)(xiv), require each teacher and school administrator within the district to receive at least eight (8) hours of suicide prevention education every four (4) school years using suitable materials reviewed and recommended by the state superintendent under W.S. 21-2-202(a)(xxxv). Any teacher or school administrator shall receive at least two (2) hours of suicide prevention education during the initial school year of employment with the district if the teacher or school administrator has not received suicide prevention training complying with this paragraph prior to employment. Suicide prevention education may consist of self-review of approved suitable materials. The board shall make all suicide prevention education materials and classes available to interested community members.

(b) On or before June 1, 2017 and June 1 of each school year thereafter, each school district superintendent shall provide a report to the board of trustees identifying all teachers and on or before June 1, 2016, and June 1 of each school year thereafter, identifying all school and district leaders within the district whose performance, through evaluations conducted under paragraphs (a)(xvii) through (xix) and (xxx) of this section, has been determined in need of improvement or ineffective for that school year. The report shall include a summary of mentoring and other professional development activities made available to the identified school and district leaders and teachers to improve instruction and student achievement. Not later than July 1, 2016 for school and district leaders, and July 1, 2017 for district teachers, and July 1 of each school year thereafter, the board shall file a report with the department of education certifying compliance with this subsection.



21-3-111. Powers of boards of trustees.

21-3-111. Powers of boards of trustees.

(a) The board of trustees in each school district within the state may:

(i) Sue and be sued in the name by which the district is designated;

(ii) Acquire, hold, convey, lease, rent, and manage property, real and personal, for the benefit of the school district in the name by which the district is designated, either alone or jointly with another public or private agency, institution, person, or corporation. This includes leasing of real property under W.S. 21-15-112;

(iii) Enter into agreements with any public or private agency, institution, person, or corporation for the performance of acts or furnishing of services or facilities by or for the school district;

(iv) Employ legal counsel and bear the cost of litigation;

(v) Accept or reject any federal or other gift, grant, bequest, or devise;

(vi) Employ and determine the salaries and duties of:

(A) A superintendent of schools who shall be the chief administrative officer of the district;

(B) Principals who shall assume the administrative responsibility and instructional leadership of any schools to which they are assigned in accordance with policies adopted by the board of trustees, provided that in the event a superintendent of schools shall request recommendations from a principal concerning the suspension, dismissal, assignment, transfer or termination of any teacher employed in the school to which the principal is assigned, such recommendation shall be given only after periodic evaluation of the teacher's classroom performance;

(C) Teachers who shall provide the expertise in their areas of instruction;

(D) Other certified professional employees; and

(E) Other personnel.

(vii) Discharge any employee subject to the provisions of any applicable law governing the procedure for terminating the employment of school district employees;

(viii) Insure against loss of property;

(ix) Repealed By Laws 1997 Special Session, ch. 3, § 502.

(x) Become members of county, state, and national school board associations and pay dues to such associations. A board of trustees may at its discretion pay necessary travel expenses and per diem of members and personnel attending meetings of such associations at a rate not to exceed that paid state employees;

(xi) Provide for the operation of school lunch programs in schools under its jurisdiction;

(xii) Require any officer or employee whose duty it is to handle funds or property of the district, including activity accounts, to be bonded under a suitable individual or blanket bond indemnifying the district against loss. The board shall determine the amount and type of the bond;

(xiii) Acquire for the school district, by condemnation, the fee simple title to any real estate situated within the district as a site for any public school buildings or school grounds or for any other necessary or beneficial school purpose, or any lesser interest, including easements and rights-of-way, when necessary in the proper maintenance and operation of the school system;

(xiv) Subject to W.S. 21-6-217(b), convey, with or without consideration, title to real property which is not being used and will not be used by the district to the state or its political subdivisions for public use;

(xv) Convey or otherwise divest, with or without consideration, title to personal property which is not being used and will not be used by the district to the extent not prohibited by Article 16, Section 6, Wyoming Constitution;

(xvi) Define "unexcused absence" and "habitual truancy" for all students who are attending public schools and who have met compulsory attendance requirements, and establish rules and regulations regarding their attendance. For purposes of this paragraph, students participating in the annual state fair held under W.S. 11-10-101 as an exhibitor shall be considered as participating in a district cocurricular activity program and shall be defined by the board as an excused absence;

(xvii) Establish a school bus driver training program in accordance with W.S. 21-3-131(a);

(xviii) Establish and maintain a program of adult education;

(xix) Develop policies and pest control methods including emergency policies, to minimize risk to students and employees, school property and the environment;

(xx) Enter into school building construction and renovation project agreements with the school facilities commission as authorized under W.S. 21-15-114(a)(viii);

(xxi) Request the fingerprints of any employee initially hired by a school district on or after July 1, 1996, who may have access to minors in the course of the employee's employment, as provided by W.S. 7-19-106(a)(xxvi) and 7-19-210(a)(iii). The school district shall pay for the costs associated with the request.

(b) Not later than January 1, 1998, the board of trustees of each school district that has established trustee residence areas before that date shall:

(i) Establish by resolution that all trustees shall be elected at-large from the entire district; or

(ii) Establish by resolution a structure for electing members to the board through trustee residence areas with not less than two (2) members of the board elected at-large from the entire district. If the board establishes trustee residence areas under this paragraph, one (1) or more members shall be elected from each area. The boundaries of the trustee residence areas shall be established so that the total deviation in the population between the areas with the greatest and least population shall not, to the extent practicable, exceed ten percent (10%). Data from the last federal census shall be used in determining population within an area for the purpose of implementing this paragraph. The resolution shall include a process for implementing this change so that all elected trustees may serve their full term but that any vacancy shall be filled so as to implement the change as soon as practicable.

(c) Not later than January 1 of any year in which a general election will be held, the board of trustees of any school district may elect to adopt a resolution under paragraph (b)(i) of this section to have all trustees elected at-large. A board of trustees for a district in which all members are elected at-large may adopt a resolution to establish trustee residence areas under paragraph (b)(ii) of this section only as of January 1 of the first year which follows a decennial federal census and in which a general election will be held.



21-3-112. Fiscal year.

21-3-112. Fiscal year.

The fiscal year for each school district in the state shall begin July 1 and terminate the following year on June 30.



21-3-113. Signing of warrants and checks.

21-3-113. Signing of warrants and checks.

(a) All warrants or other orders to pay money drawn on the school district treasury, and all checks on a depository, shall bear the signature of the clerk or treasurer and the chairman of the board of trustees. The signatures may be reproduced as provided in W.S. 16-2-101 through 16-2-103.

(b) All warrants or other orders to pay money drawn on activity or special funds shall be signed and administered in the manner provided in subsection (a) above, and in accordance with the written policy of the board of trustees. Activity or special funds shall be subject to supervision and examination by the director of the state department of audit.



21-3-114. Chairman of board of trustees.

21-3-114. Chairman of board of trustees.

The chairman of the board of trustees of each school district shall preside at all meetings of the board of trustees at which he is present.



21-3-115. Vice-chairman and temporary chairman of board of trustees.

21-3-115. Vice-chairman and temporary chairman of board of trustees.

The vice-chairman shall preside at all meetings of the board of trustees at which the chairman is not present. If neither the chairman nor the vice-chairman is present at any meeting of the board of trustees, the members who are present shall elect a temporary chairman for the purposes of the meeting.



21-3-116. Vacancy in office of board.

21-3-116. Vacancy in office of board.

If a vacancy in any office of the board of trustees shall occur for any reason the board of trustees shall elect one of their number to fill the vacancy.



21-3-117. Duties of clerk of school district.

21-3-117. Duties of clerk of school district.

(a) The clerk of each school district within the state shall:

(i) Within thirty (30) working days after the close of each fiscal year, submit all fiscal reports to the director for the past fiscal year. The reports shall contain information required by the director. A copy of the reports shall also be filed with the county clerk of each county in which the school district is located;

(ii) Cause to be filed copies of all reports made to the director and all papers transmitted to him by school officers or other persons pertaining to the business of the district. After two (2) years have elapsed from the date of filing, microfilm copies may be treated as originals;

(iii) Cause a certificate to be endorsed upon every bond or evidence of debt, issued pursuant to law, that the same is within the lawful debt limit of such school district and is issued according to law;

(iv) Record all proceedings of the board in books to be kept for that purpose.



21-3-118. Duties of treasurer of school district.

21-3-118. Duties of treasurer of school district.

(a) The treasurer of each school district within the state shall:

(i) Have custody of all moneys belonging to the district and pay out the same on order of the clerk, countersigned by the chairman;

(ii) Cause an account to be kept of the receipts and expenditures of the district;

(iii) Render a statement of the finances of the district at any time when required by the district board of trustees; and cause a detailed report showing the sources of revenue and the purposes for which moneys were expended to be published at the close of each fiscal year in some newspaper of general circulation within the school district.



21-3-119. How special meetings of board of trustees called.

21-3-119. How special meetings of board of trustees called.

The clerk of the board of trustees of each school district shall call a special meeting of the board of trustees upon the request of the chairman of the board of trustees or the request of any two (2) members of the board of trustees.



21-3-120. Notice of special or emergency meetings.

21-3-120. Notice of special or emergency meetings.

(a) The clerk of the board of trustees of each school district shall cause notice of each special or emergency meeting of the board of trustees to be given in accordance with W.S. 16-4-404.

(b) The notice shall contain the purpose, time and place of the meeting, and a statement that the official minutes of such meeting will be available for inspection by any citizen at the office of the clerk of said district.



21-3-121. Members of board of trustees to deliver records to successors.

21-3-121. Members of board of trustees to deliver records to successors.

At the close of their official terms, the officers of the board of trustees of each school district shall deliver to their successors all books, documents, papers, and records belonging to their offices.



21-3-122. Members of board of trustees may administer oaths.

21-3-122. Members of board of trustees may administer oaths.

Each member of the board of trustees of each school district may administer oaths within his respective school district in all matters pertaining to official school district business.



21-3-123. Repealed by Laws 1979, ch. 83, § 2.

21-3-123. Repealed by Laws 1979, ch. 83, § 2.



21-3-124. Failure to perform duty by officer or member of board of trustees.

21-3-124. Failure to perform duty by officer or member of board of trustees.

Any member or officer of a board of trustees of a school district who willfully fails, refuses, or neglects to perform any duty imposed upon him by the provisions of this code shall be guilty of a misdemeanor, and shall be punished by a fine of not more than one hundred dollars ($100.00) or by imprisonment in the county jail for a period of not more than thirty (30) days or by both such fine and imprisonment.



21-3-125. Application of Municipal Budget Act.

21-3-125. Application of Municipal Budget Act.

The Uniform Municipal Fiscal Procedures Act applies to every school district within the state.



21-3-126. Liability insurance on vehicles.

21-3-126. Liability insurance on vehicles.

The board of trustees of any school district in the state of Wyoming or the owner of any vehicle contracted to the school district under the statutes of this state is hereby required to procure liability insurance covering any vehicle used for the transportation of school children or used in the operation of the school district. When private vehicles are contracted to the school district, the contract shall not be fully executed until the owner of the vehicle has filed with the school district the required insurance policy. The defense of governmental immunity is expressly waived in any action to the extent of any insurance coverage of the district involving such an insured vehicle.



21-3-127. Accident insurance for pupils; fund in lieu of such insurance.

21-3-127. Accident insurance for pupils; fund in lieu of such insurance.

The board of trustees of any school district may arrange to make accident insurance for medical, hospital, injury, or death benefits available to any or all pupils. The cost of such insurance may be paid from the funds of the district, or by the parent or guardian of the pupil, or on a proportionate basis between the district and the parent or guardian of the pupil. In lieu of such insurance, the board of trustees of such a district either separately or in conjunction with other boards of trustees of one or more such districts of the state may establish and maintain a fund sufficient to defray the medical, hospital, or other expenses resulting from injuries suffered by such pupils. This section shall not be construed as creating or tending to create a liability of the school district so insuring its pupils; nor shall the failure to procure such accident insurance as is authorized by this section be construed as creating any liability of the school district.



21-3-128. Protection or insurance of board members, teachers and other personnel against personal liability.

21-3-128. Protection or insurance of board members, teachers and other personnel against personal liability.

The board of trustees of each school district within the state may save harmless and protect all board members, teachers, and other personnel from financial loss arising out of any claim, demand, suit, or judgment by reason of alleged negligence or other act resulting in accidental bodily injury or death to any person within or without the school building; provided, such board member, teacher, or other personnel at the time of the accident was acting in the discharge of his duties within the scope of his employment. Each board of trustees may procure appropriate policies of insurance to maintain this protection, or it may elect in its discretion to act as a self-insurer. This section shall not be construed as creating or tending to create a liability of the school district so protecting or insuring board members, teachers, or other personnel, nor shall the failure to procure such insurance as is authorized by this section be construed as creating any liability of the school district.



21-3-129. Comprehensive liability insurance; waiver of governmental immunity.

21-3-129. Comprehensive liability insurance; waiver of governmental immunity.

(a) The board of trustees of each school district within the state may procure a policy or policies of comprehensive liability insurance as provided in W.S. 1-39-118(b), self-insure as provided in W.S. 1-39-118(c)(i) or join with other school districts as provided in W.S. 1-39-118(c)(ii).

(b) Repealed By Laws 2008, Ch. 50, § 2.

(c) Repealed By Laws 2008, Ch. 50, § 2.



21-3-130. From whom insurance obtained.

21-3-130. From whom insurance obtained.

No school district shall obtain, sponsor, arrange, or handle insurance of any kind except from the companies which maintain an office in this state and are authorized to do business in Wyoming subject to the supervision of the state insurance commissioner.



21-3-131. School bus standards; operators; vehicle operation; liability limited.

21-3-131. School bus standards; operators; vehicle operation; liability limited.

(a) Each district shall establish and maintain minimum standards for persons involved in the operation of school buses, including:

(i) Developing a written plan for the selection, training and supervision of persons whose duties involve the transporting of pupils;

(ii) Requiring each applicant for a position which duties involve the transporting of pupils to complete and submit an application form that includes a personal and occupational history;

(iii) Completing a check of the successful applicant's driving record;

(iv) Ensuring the successful applicant has on file with the district a copy of the medical examiner's certificate required by the United States department of transportation, federal motor carrier safety regulations, 49 C.F.R. Part 391.41;

(v) Requiring annual training consisting of not less than six (6) hours for persons whose duties involve the operation of school buses.

(b) Each district shall establish and maintain minimum standards for the operation of school buses, including:

(i) All school buses shall undergo a safety inspection not less than two (2) times each school year, with one (1) inspection conducted by a person not employed by the school district. A copy of the inspection reports shall be filed with the local school district;

(ii) School bus operators shall perform a daily pre-trip inspection of their vehicles and report promptly any defect or deficiency discovered that may affect the safety of the vehicle's operation or result in its mechanical breakdown. Documentation of the inspections shall be submitted weekly and retained on file with the school district for a period of one (1) year;

(iii) Operators of school buses equipped with lap belts shall wear a properly secured lap belt at all times the vehicle is in motion;

(iv) Passengers in type A school buses equipped with factory installed lap belts shall wear a properly secured lap belt at all times the vehicle is in motion;

(v) At least twice during each school year the driver of each school bus shall hold an emergency evacuation drill. Proper documentation for each drill shall be maintained on file with the school district;

(vi) School bus routing and seating plans shall be coordinated to eliminate standing passengers or exceeding the manufacturer's rating capacity for the school bus;

(vii) School buses shall operate with lighted headlamps at all times the vehicle is in motion;

(viii) The service door of the school bus shall remain closed at all times the vehicle is in motion;

(ix) Any accident involving a school bus which is required to be reported under W.S. 31-5-1106 shall also be reported to the state department of education on forms approved by the department;

(x) Effective school year 2016-2017, and each school year thereafter, all school buses transporting students to and from school and to and from student activities, as defined under W.S. 21-13-320(b)(i) and (ii), shall be equipped with an external video system and may be equipped with an internal video system. Equipment specifications shall be prescribed by rule and regulation of the department.

(c) Evidence of a person's failure to wear a lap or seat belt on a school bus if required under state or federal law or the failure of a school bus driver to require a passenger to wear a lap or seat belt as required under W.S. 31-5-1402(a), shall not be admissible in any civil action or for the purposes of W.S. 31-5-1402(a).






ARTICLE 2 - CHARTER SCHOOLS

21-3-201. Repealed By Laws 2001, Ch. 207, § 3.

21-3-201. Repealed By Laws 2001, Ch. 207, § 3.



21-3-202. Repealed By Laws 2001, Ch. 207, § 3.

21-3-202. Repealed By Laws 2001, Ch. 207, § 3.



21-3-203. Repealed By Laws 2001, Ch. 207, § 3.

21-3-203. Repealed By Laws 2001, Ch. 207, § 3.



21-3-204. Repealed By Laws 2001, Ch. 207, § 3.

21-3-204. Repealed By Laws 2001, Ch. 207, § 3.



21-3-205. Repealed By Laws 2001, Ch. 207, § 3.

21-3-205. Repealed By Laws 2001, Ch. 207, § 3.



21-3-206. Repealed By Laws 2001, Ch. 207, § 3.

21-3-206. Repealed By Laws 2001, Ch. 207, § 3.



21-3-207. Repealed By Laws 2001, Ch. 207, § 3.

21-3-207. Repealed By Laws 2001, Ch. 207, § 3.






ARTICLE 3 - CHARTER SCHOOLS

21-3-301. Purpose.

21-3-301. Purpose.

(a) It is the purpose of this article to provide opportunities for teachers, parents, pupils and community members to establish and maintain schools that operate independently from the existing school district structure as a method to:

(i) Improve pupil learning;

(ii) Increase learning opportunities for all pupils, with special emphasis on expanded learning experiences;

(iii) Encourage the use of different and innovative teaching methods;

(iv) Create new professional opportunities for teachers, including the opportunity to be responsible for the learning program at the school site; and

(v) Provide parents and pupils with expanded choices in the types of educational opportunities that are available within the public school system.



21-3-302. Definitions.

21-3-302. Definitions.

(a) As used in this article:

(i) "A charter school within a school" means a charter school operating within a facility or portion of a facility currently operated by the district as a public school or operated as an adjunct to a public school or schools with students attending both the charter school and the public school;

(ii) "A converted charter school" means a charter school converted from an existing public school operating within the district;

(iii) "District board" means the board of trustees of a school district elected as the governing body of the school district;

(iv) "New charter school" means a charter school established within the district which is located in a facility or a portion of a facility which is not currently being operated by the district as a public school;

(v) "School district" means each school district now or hereafter legally organized as a body corporate pursuant to W.S. 21-3-101, et seq.;

(vi) "State board" means the state board of education appointed pursuant to W.S. 21-2-301.



21-3-303. Charter school prohibitions.

21-3-303. Charter school prohibitions.

(a) This article shall not prohibit any private person or organization from funding or providing other assistance for the establishment or operation of a charter school established pursuant to this article when the district board determines the funding or assistance is compatible with the mission of the district.

(b) No charter shall be granted under this article if it is determined that its sole purpose is to avoid consolidation or closure of any school or district. For purposes of this subsection, consolidation or closure applies regardless of grade configuration, building location or school or district name.

(c) No charter application shall be considered from any person, group or organization proposing to convert a private school or a nonpublic home-based educational program into a charter school.

(d) No charter school shall enter into a contract with an independent management company without the prior written consent of the district board. The school district shall be a third party beneficiary to any management contract approved by the district board.

(e) For applications filed on and after July 1, 2007, a charter application shall not be considered from any person, group or organization that has previously filed a charter application within a twelve (12) month period and the application was subsequently denied. Computation of the twelve (12) month period under this subsection shall begin on the date the denied application was filed with the district board.



21-3-304. Charter school; requirements; authority.

21-3-304. Charter school; requirements; authority.

(a) A charter school shall be a public, nonsectarian, nonreligious, nonhome-based school which operates within a public school district. Tuition shall not be charged by a charter school.

(b) A charter school shall be a public school within the school district that grants its charter and shall be accountable to the district board for purposes of ensuring compliance with applicable laws and charter provisions and the requirements of the state constitution.

(c) A charter school shall be subject to all federal and state laws and constitutional provisions prohibiting discrimination on the basis of disability, race, creed, color, gender, national origin, religion, ancestry or need for special education services. Enrollment decisions shall be made in a nondiscriminatory manner specified by the charter school applicant in the charter school application. Enrollment decisions shall not discriminate against at-risk students or special program students.

(d) A charter school shall be administered and governed by a governing body in a manner agreed to by the charter school applicant and the school district. A charter school may organize as a nonprofit corporation pursuant to the Wyoming Nonprofit Corporation Act, which shall not affect its status as a public school for any purposes under Wyoming law.

(e) A charter school, as a public school, is a governmental entity. Direct leases and financial obligations of a charter school shall not constitute debt or financial obligations of the school district unless the district board expressly assumes such obligations in writing.

(f) Notwithstanding the provisions of this article to the contrary, a charter school and the school district may agree to extend the length of the charter beyond five (5) years for the purpose of enhancing the terms of any lease or financial obligation.

(g) Pursuant to contract, a charter school may operate free from specified school district policies and state regulations. Pursuant to contract, a school district may waive locally imposed school district requirements, without seeking approval of the state board. The state board may waive state statutory requirements or rules promulgated by the state board, except that the state board shall not waive any statute or rule relating to the assessments or standards required to be administered. Upon request of the charter applicant, the state board shall provide summaries of such regulations and policies to use in preparing a charter school application. The department of education shall prepare the summary of state regulations within existing appropriations. Any waiver of state or local school district regulations made pursuant to this subsection shall be for the term of the charter for which the waiver is made, except that a waiver of state statutes or regulations by the state board shall be subject to review every two (2) years and may be revoked if the waiver is deemed no longer necessary by the state board.

(h) A charter school shall be responsible for its own operation including, but not limited to, preparation of a budget, contracting for services and personnel matters.

(j) A charter school may negotiate and contract with a school district, the governing body of a state college or university, or any third party for the use of a school building and grounds, the operation and maintenance thereof, and the provision of any service, activity or undertaking that the charter school is required to perform in order to carry out the educational program described in its charter. Any services for which a charter school contracts with a school district shall be provided by the district at cost. The charter school shall have standing to sue and be sued in its own name for the enforcement of any contract created pursuant to this subsection.

(k) A charter school shall not be required to pay rent for space which is deemed available, as negotiated by contract, in school district facilities. All other costs for the improvement, modification, operation and maintenance of the facilities used by the charter school shall be subject to negotiation between the charter school and the district board.

(m) A charter school shall be authorized to offer any educational program that may be offered by a school district unless expressly prohibited by its charter or by state law.

(n) All decisions regarding the planning, siting and inspection of charter school facilities shall be made in accordance with law and as specified by contract with the district board.

(o) The school district shall be the owner of all records of the charter school, including student, staff and public affairs records of charter school operations. Upon closure of the charter school, all charter school records shall be promptly delivered to the school district.

(p) Admission to a charter school shall not be determined solely on academic abilities or achievements, including minimum test scores or intelligence quotient scores.



21-3-305. Charter schools; contract contents; regulations.

21-3-305. Charter schools; contract contents; regulations.

(a) An approved charter application shall serve as the basis for a contract between the charter school and the school district.

(b) The contract between the charter school and the school district shall reflect all agreements regarding the release of the charter school from school district policies.

(c) The contract between the charter school and the school district shall reflect all approved requests for release of the charter school from state statutes and regulations. Within ten (10) days after the contract is approved by the school district, any request for release from state statutes and regulations shall be delivered by the school district to the state board. Within forty-five (45) days after a request for release is received by the state board, the state board shall either grant or deny the request. If the state board grants the request, it may orally notify the school district and the charter school of its decision. If the state board denies the request, it shall notify the school district and the charter school in writing that the request is denied and specify the reasons for denial. If the school district and the charter school do not receive notice of the state board's decision within forty-five (45) days after submittal of the request for release, the request shall be deemed granted. If the state board denies a request for release that includes multiple state statutes or regulations, the denial shall specify the state statutes and regulations for which the release is denied, and the denial shall apply only to those state statutes and regulations so specified.

(d) A material revision of the terms of the contract shall be made only with the approval of the school district and the governing body of the charter school.

(e) The contract between the charter school and the school district shall provide that upon closure of the charter school any charter school assets purchased with public funds shall become the property of the school district.



21-3-306. Application for establishing charter schools; conversion of existing schools.

21-3-306. Application for establishing charter schools; conversion of existing schools.

(a) Any person may apply to the district board for the establishment of a new charter school or a charter school within a school to be located within the school district.

(b) Administrators and teachers employed by the district, parents of students enrolled in the district and any special district advisory group comprised of district residents may apply to the district board to convert an existing public school operating within the school district to a charter school. An application filed under this subsection shall demonstrate the support of not less than fifty percent (50%) of the teachers employed by the school who teach at the school proposed to be converted, and the parents of fifty percent (50%) of all students attending the school proposed to be converted.

(c) Instead of establishing a new charter school or a converted charter school under this section, a district board and a charter school applicant may by mutual agreement establish a charter school within a school. A charter school operated under this subsection is a separate school and shall have the rights and obligations provided under this article for new and converted charter schools. The agreement between the school board and the charter school may provide that faculty and staff at the charter school may work in both the charter school established under this subsection and other district schools. If district students attend both the charter school established under this subsection and another district school, the students shall be counted for each school in proportion to the percentage of their time spent in each school.



21-3-307. Charter application; contents; phased-in application process.

21-3-307. Charter application; contents; phased-in application process.

(a) The charter school application shall be a proposed agreement, shall be on a form prescribed by the state superintendent pursuant to subsection (d) of this section, and shall include:

(i) A description of the educational program of the school, designed to identify those whom the school is attempting to educate, what it means to be an educated person in the twenty-first century and how learning best occurs. The goals identified in that program shall include the objective of enabling pupils to become self-motivated, competent and lifelong learners;

(ii) The measurable pupil outcomes identified for use by the charter school. "Pupil outcomes" for purposes of this paragraph means the extent to which all pupils of the school demonstrate they have attained the skills and knowledge specified as goals in the school's educational program. "Pupil outcomes" shall include state assessments and standards;

(iii) The method by which pupil progress in meeting those pupil outcomes is to be measured;

(iv) The governance structure of the school, including but not limited to the process to be followed by the school to ensure parental, teacher and community involvement;

(v) The qualifications to be met by individuals to be employed by the school;

(vi) The procedure that the school will follow to ensure the health and safety of pupils and staff;

(vii) Admission requirements, if applicable;

(viii) The manner in which an annual audit of the financial and programmatic operations of the school, including any services provided by the school district, is to be conducted;

(ix) The procedure by which pupils can be suspended or expelled;

(x) In accordance with this article, the manner by which staff members of the charter schools will be covered under the Wyoming retirement system and federal social security;

(xi) A description of the rights of any employee of the school district upon leaving the employment of the school district to work in a charter school and of any rights upon returning to the school district after employment at a charter school;

(xii) Minimum enrollment requirements;

(xiii) Evidence that an adequate number of parents, teachers, pupils or any combination thereof support the formation of a charter school;

(xiv) Evidence that the plan for the charter school is economically sound for both the charter school and the school district;

(xv) A proposed budget for the term of the charter;

(xvi) A plan for the displacement of pupils, teachers and other employees who will not attend or be employed in the charter school;

(xvii) An explanation of the relationship that will exist between the proposed charter school and its employees, including evidence that the terms and conditions of employment have been addressed with affected employees and their recognized representative, if any;

(xviii) The employment policies of the proposed charter school;

(xix) An agreement between the parties regarding their respective legal liability and applicable insurance coverage;

(xx) A description of how the charter school plans to meet the transportation needs of its pupils and whether the charter school plans to provide transportation for pupils;

(xxi) In accordance with this article, a description of the rights of any employee of the school district upon commencing employment in a charter school; and

(xxii) A financial feasibility statement providing evidence of charter school viability following the first three (3) years of charter school operation.

(b) Upon submission of an application under W.S. 21-3-307(a), the superintendent of the school district shall notify the applicant within thirty (30) days of submission whether the application is complete. If the district superintendent determines that the application is incomplete, the superintendent shall advise the applicant of the reasons for the determination in sufficient detail for the applicant to make changes for resubmission of the application to the district superintendent.

(c) The district superintendent's determination that an application is complete shall not prevent the district superintendent from making subsequent recommendations to, or from opposing the application before, the school board.

(d) The state superintendent shall through rule and regulation prescribe a uniform charter school application and renewal application form to be used by each district and charter school applicant for purposes of this article, and shall establish charter school application review procedures, including timelines for application components specified under subsection (a) of this section. The phased application process prescribed by state superintendent rule and regulation may provide a process for mediation of disputes concerning completeness of an application between the applicant and school district, which would be subject to W.S. 1-43-101 through 1-43-104, would allow either party to initiate mediation and would impose costs of mediation equally upon both parties. Any mediation process prescribed by rule shall specify professional requirements for the impartial third party facilitating mediation. If either party refuses to mediate, the dispute may be appealed to the state board as provided in W.S. 21-3-310.



21-3-308. Hearing by local board; prohibited actions by local board; criteria; compliance with state standards; state board review; contractual authority.

21-3-308. Hearing by local board; prohibited actions by local board; criteria; compliance with state standards; state board review; contractual authority.

(a) Not later than thirty (30) days after receiving an application for any charter school which has been determined to be complete pursuant to W.S. 21-3-307(b), the district board shall hold a public hearing on the application, at which time the board shall consider the level of community and parental support for the application if an application for a new charter school, or the level of teacher and parental support if an application for a converted charter school or charter school within a school. Following review of the application and the public hearing, if applicable, and in accordance with subsection (d) of this section, the district board shall either approve or deny the application within sixty (60) days of receipt. Approval under this article may be conditioned for purposes specified under subsection (c) of this section. In addition, the board may approve an application for the operation of a converted charter school only if it determines teacher and parental support for the conversion are established at the levels required by W.S. 21-3-306(b). Prior to approving an application for a charter school under this section, the board shall approve and adopt the content and terms of the contract as provided in W.S. 21-3-307.

(b) No district board of trustees or agent of the board shall require any employee of the school district to be employed in a charter school or any pupil enrolled in the school district to attend a charter school. No district board or its agent shall harass, threaten, discipline, discharge, retaliate or in any manner discriminate against any district employee involved directly or indirectly with an application to establish a charter school as authorized under this article.

(c) The district board shall require the applicant to provide information regarding the proposed operation and potential effects of the school, including but not limited to the facilities to be utilized by the school, the manner in which administrative services of the school are to be provided and a demonstration that the school is adequately insured for liability, including errors and omissions coverage, and that the school district is indemnified to the fullest extent possible. As authorized under subsection (a) of this section, the applicant may request the district board and the board may approve the charter application subject to specified conditions which provide the applicant sufficient time to acquire necessary funding for securing or otherwise finalizing arrangements for facilities or equipment necessary for the operation of the proposed school. In addition, the district board may upon request of the applicant and approval of the charter school application, make available for use by the charter school any district facility which is closed, not operational and otherwise feasible for use as an educational building as defined under W.S. 21-15-109(a)(ii).

(d) Upon the approval of any application by the district board, the applicant shall provide written notice of that approval including a copy of the application to the state superintendent. If the district board denies the application, the board shall not later than forty-five (45) days following the date of its decision, notify the applicant of the denial in writing together with its reasons for denial.

(e) A charter school may contract for the provision of services and property subject to the following:

(i) The contract shall be executed in the same manner and subject to the same restrictions as contracts by the school district;

(ii) The charter school shall be subject to all competitive bidding laws which apply to the school district;

(iii) The contract shall not exceed funds available to the charter school;

(iv) The contract shall not exceed the remaining length of operation for which the charter school was approved pursuant to W.S. 21-3-309;

(v) With the consent of the school district, the charter school may delegate the authority to negotiate the contract or execute the contract, or both, to the school district.

(f) A school district shall not discriminate against a charter school in publicizing the district's educational options through advertising, direct mail, availability of mailing lists or other informational activities.

(g) Charter schools shall meet the state uniform educational program standards imposed upon public schools by W.S. 21-9-101 and 21-9-102 and the uniform state student content and performance standards prescribed by the state board of education under W.S. 21-2-304, including compliance with requirements under the statewide assessment system pursuant to W.S. 21-2-304(a)(v).

(h) Those teachers employed on a full-time basis in the charter school system shall be subject to the same requirements with respect to certification by the Wyoming professional teaching standards board under W.S. 21-2-802 and other qualifications as any other teachers authorized to teach in Wyoming public schools.



21-3-309. Length of operation under charter; renewal; revocation.

21-3-309. Length of operation under charter; renewal; revocation.

(a) A charter may be granted pursuant to this article for a period not to exceed five (5) years and may be renewed for successive periods not to exceed five (5) years for each renewal period. A material revision of the provisions of a charter petition may be made only with the approval of the local board granting the charter.

(b) A charter school renewal application submitted to the school district shall be on a form prescribed by the state superintendent pursuant to W.S. 21-3-307(d) and shall contain:

(i) A report on the progress of the charter school in achieving the goals, objectives, pupil performance standards, content standards and other terms of the initial approved charter application; and

(ii) A financial statement that discloses the costs of administration, instruction and other spending categories for the charter school that is understandable to the general public and that will allow comparison of such costs to other schools or other comparable organizations, in a format required by the state board.

(c) A charter may be revoked or not renewed by the district board if the board determines that the charter school did any of the following:

(i) Committed a material violation of any of the conditions, standards or procedures set forth in the charter application;

(ii) Failed to meet or make reasonable progress toward achievement of the content standards or pupil performance standards identified in the charter application;

(iii) Failed to meet generally accepted standards of fiscal management; or

(iv) Violated any provision of law from which the charter school was not specifically exempted.

(d) A charter shall not be renewed upon a determination by the district board that it is not in the interest of the pupils residing within the school district to continue the operation of the charter school.

(e) If a district board revokes or does not renew a charter, the board shall state its reasons for the revocation or nonrenewal.

(f) A decision to revoke or not to renew a charter may be appealed pursuant to the provisions of W.S. 21-3-310.



21-3-310. Appeal; standard of review; procedures.

21-3-310. Appeal; standard of review; procedures.

(a) A charter applicant or any other person who wishes to appeal a decision of a district board concerning a charter school shall provide the state board and the district board with a notice of appeal within forty-five (45) days after receiving the local board's written decision and reasons for denial. If the appeal is of a denial, nonrenewal, or revocation of a charter, the person bringing the appeal shall limit the grounds of the appeal to the grounds for denial specified by the district board. The notice shall include a brief statement of the reasons the charter school applicant contends the district board's denial was in error.

(b) If the notice of appeal, or the motion to review by the state board, relates to a district board's decision to deny, refuse to renew, or revoke a charter or to a district board's unilateral imposition of conditions that are unacceptable to the charter school or the charter applicant, the appeal and review process shall be as follows:

(i) Within sixty (60) days after receipt of the notice of appeal or the making of a motion to review by the state board and after reasonable public notice, the state board, at a public hearing which shall be held in the school district in which the proposed charter school has applied for a charter, shall review the decision of the district board and make its findings. If the state board finds that the local board's decision was contrary to the best interests of the pupils, school district or community, the state board shall remand such decision to the district board with written instructions for reconsideration thereof. The instructions shall include specific recommendations concerning the matters requiring reconsideration;

(ii) Within thirty (30) days following the remand of a decision to the district board and after reasonable public notice, the district board, at a public hearing, shall reconsider its decision and make a final decision;

(iii) If the district board's final decision is still to deny, refuse to renew or revoke a charter or to unilaterally impose conditions unacceptable to the charter school or the charter applicant, a second notice of appeal may be filed with the state board within thirty (30) days following such final decision;

(iv) Within thirty (30) days following receipt of the second notice of appeal or the making of a motion for a second review by the state board and after reasonable public notice, the state board, at a public hearing, shall determine whether the final decision of the district board was contrary to the best interests of the pupils, school district or community. If such a finding is made, the state board shall remand the final decision to the local board with instructions to approve the charter application. The decision of the state board may require changes to the contract to be executed by the charter school and the school district.



21-3-311. Compliance with charter; participation in retirement system.

21-3-311. Compliance with charter; participation in retirement system.

(a) A charter school approved pursuant to this article shall comply with the provisions set forth in its charter petition.

(b) Any charter school shall participate in the Wyoming retirement system to the extent as if it were a public school within the district.



21-3-312. District board to report to state board.

21-3-312. District board to report to state board.

Each district board granting a charter pursuant to this article shall annually report to the state board on each charter school operating within the district, compliance with the provisions of the charter and shall assure the state board that students attending the charter school are receiving an education consistent with the educational opportunities available to all students within the school district.



21-3-313. Charter schools; employee options.

21-3-313. Charter schools; employee options.

(a) During the first year that a teacher employed by a school district is employed by a charter school, the teacher shall be considered to be on a one (1) year leave of absence from the school district. The leave of absence shall commence on the first day of services for the charter school. Upon the request of the teacher, the one (1) year leave of absence shall be renewed for up to two (2) additional one (1) year periods upon the mutual agreement of the teacher and the school district. At the end of three (3) years, the relationship between the teacher and the school district shall be determined by the school district and the district shall provide notice to the teacher of the relationship.

(b) The employment status of school district employees employed by the charter school who seek to return to employment with noncharter schools in the school district shall be negotiated and included in the charter contract.



21-3-314. Students counted among district ADM; determination of charter school funding.

21-3-314. Students counted among district ADM; determination of charter school funding.

(a) The director of the state department of education shall administer the education resource block grant model and perform the duties prescribed under this statute. Each student attending a charter school shall be counted among the average daily membership of the school district in which the school is located and the school shall be included in the district's configuration of schools reported to the director under W.S. 21-13-309(m)(iv). Average daily membership of the charter school shall be calculated as follows:

(i) Notwithstanding W.S. 21-13-309(m)(iv)(A), in the first year of operation, the average daily membership for the charter school shall be based on the following:

(A) Initial average daily membership shall be calculated based upon the March 1 list of students who intend to enroll in the charter school as required under subsection (b) of this section;

(B) The average daily membership of the charter school computed under subparagraph (i)(A) of this subsection shall be adjusted by the enrollment count taken on October 1 of the first year of operation;

(C) If the charter is initiated under W.S. 21-3-306 by any person other than the school district in which the charter is operating, the average daily membership computed under subparagraphs (i)(A) and (B) of this subsection shall be multiplied by two (2).

(ii) In the second year and all subsequent years and except as otherwise provided under paragraph (iv) of this subsection, the average daily membership of the charter school shall be counted only among the average daily membership of the school district;

(iii) For purposes of W.S. 21-13-309(m)(iv)(A), and upon charter school operation for three (3) consecutive school years, charter school average daily membership computed under paragraph (i) of this subsection shall, if the charter is subject to subparagraph (i)(C) of this subsection, be divided by two (2) prior to computing the school's ADM averaged over the three (3) immediately preceding school years;

(iv) Notwithstanding W.S. 21-13-309(m)(iv)(A), in the second and third year of charter school operation, the average daily membership of a charter school shall be based upon the prior school year average daily membership adjusted by the enrollment count taken on October 1 of the applicable school year;

(v) Notwithstanding W.S. 21-13-309(m)(iv)(A), for any charter school in its fourth or subsequent year of charter school operation and the charter school expands its enrollment to include one (1) or more consecutive grade levels above its current school configuration of grades, the average daily membership for the charter school shall be adjusted by the enrollment count taken on October 1 of the first year of operation under the expanded grade level or levels.

(b) Any approved charter school shall provide the local school district with the names, grades and school of current enrollment for all students who plan to enroll in the proposed charter school. The information shall be provided no later than March 1 of the school year preceding the school year in which the charter school plans to begin operation.

(c) As part of the charter school contract, the charter school and the school district shall agree on funding and any services to be provided by the school district to the charter school. The charter school and the school district shall begin discussions on the contract using the following revenue assumptions:

(i) The charter school shall be entitled to the benefit of one hundred percent (100%) of the foundation program amount computed under W.S. 21-13-309(m) based upon the average daily membership of the charter school, less any district level amounts generated by the charter school's membership under W.S. 21-13-309(m) and less amounts specified under W.S. 21-13-309(m)(v)(E).

(A) Repealed By Laws 2006, Chapter 37, § 2.

(B) Repealed By Laws 2006, Chapter 37, § 2.

(ii) The charter school shall be entitled to the benefit of one hundred percent (100%) of the amount to be contributed to the school district under major maintenance payments pursuant to W.S. 21-15-109 based upon the proportion that the charter school educational building gross square footage contributes to the district educational building gross square footage.

(d) The charter school may also contract with the school district for centralized services provided by the district including curriculum, media services, libraries and federally required educational services such as special education.

(e) In lieu of paragraph (a)(iv) and subsections (c) and (d) of this section, the district and the charter school applicant may by mutual agreement fund the charter school through a specific budget for the charter school.






ARTICLE 4 - READING ASSESSMENT AND INTERVENTION

21-3-401. Reading assessment and intervention.

21-3-401. Reading assessment and intervention.

(a) Each school district shall design and implement a reading screening program that measures student reading progress and includes prescreening for dyslexia and other reading difficulties as early as possible in kindergarten through grade three (3). The screening program shall include a reading assessment plan using screening instruments approved by the department of education, which is administered to all students in kindergarten through grade three (3), with standardized measures providing statewide longitudinal data and providing the capability for monitoring and measuring reading progress. In addition to a universal screening instrument, the department of education shall identify assessment instruments utilized to identify dyslexia and other reading difficulties. The program shall also include a plan for implementation of research based core curricula aligned to the statewide educational program standards and evidenced based interventions to meet the needs of all students. The program shall be multi-tiered and shall include various interventions to facilitate remediation of any reading difficulty as early as possible.

(b) Students not showing appropriate reading competence under this section shall be placed on an individualized reading plan to remedy the reading related difficulty utilizing an appropriate evidence based intervention program, which may include a group reading plan. For students under an individualized education program (IEP) which addresses reading difficulties, the IEP shall be deemed sufficient to meet the requirements of this subsection and no additional plan shall be required.

(c) Each district shall annually report to the department of education on the progress of each of its schools toward reaching the goal of eighty-five percent (85%) of all students reading at grade level upon completion of the third grade. The report shall include longitudinal data on all students in kindergarten through grade three (3), and shall include the percentage of students meeting or exceeding proficiency levels for the reporting period. The reporting shall also include the aggregate number of students identified by the screening instruments in each district by grade. Each school not meeting the eighty-five percent (85%) goal specified under this subsection shall submit an improvement plan to the department. At a minimum, the improvement plan shall outline the district's general strategy for increasing reading proficiency for the next school year and shall specifically address the student-teacher ratio, the use of certified tutors and the use of instructional facilitators in kindergarten through grade three (3) in all schools within the district.

(d) The director, in consultation with Wyoming school districts, professionals in the area of dyslexia and other reading difficulties, and other appropriate stakeholders, shall promulgate rules and regulations as necessary to administer the reading assessment and intervention program pursuant to this statute.






ARTICLE 5 - DRIVER'S EDUCATION PROGRAMS

21-3-501. Driver's education programs.

21-3-501. Driver's education programs.

(a) Subject to subsection (b) of this section, any school district providing instruction in grades nine (9) through twelve (12) for driver's education shall upon application to the department of transportation through the department of education in accordance with subsection (c) of this section, be reimbursed an amount equal to one hundred percent (100%) of the amount actually expended by the district during the immediately preceding school year for driver's education programs relating to alcohol-impaired driving. Reimbursement under this section shall be paid by the department of transportation to the qualifying district on or before October 15 of any school year.

(b) Reimbursement to school districts under this section shall be limited by the amount of federal or state funds made available for this program for any school year.

(c) Application under subsection (a) of this section shall be in a manner and form prescribed by department of transportation rule and regulation, shall include driver's education program expenditures for the applicable reporting period and shall be submitted to the department of education not later than September 1 of the appropriate school year. Expenditures qualifying for reimbursement under this section shall be subject to guidelines and standards established by department of transportation rule and regulation.

(d) The school finance section of the department of audit established under W.S. 9-1-513 shall conduct periodic audits of the information submitted within applications filed under this section and shall include the resulting audit findings within the department's annual report to the legislature required by W.S. 9-1-513(b)(viii).

(e) The department of education in consultation with the department of transportation shall provide by rule and regulation standards for driver education programs in high schools, private schools as defined in W.S. 21-4-101(a)(iii), community colleges, boards of cooperative educational services, community education programs and drivers' education schools. The department of transportation in consultation with the department of education shall adopt procedures by rule and regulation to implement the provisions of W.S. 31-7-108(a).

(f) The department shall designate and may employ a state coordinator of driver education programs to provide oversight of all driver education programs throughout the state. The responsibilities of the coordinator shall include, but not be limited to:

(i) Assuring quality driver education programs in this state;

(ii) Serving as a liaison between the department of education and the department of transportation;

(iii) Promoting driver safety throughout the state; and

(iv) Reviewing and approving driver education programs in accordance with the rules and regulations issued by the departments of education and transportation.

(g) No driver education program identified in subsection (e) of this section shall issue a certificate for purposes of W.S. 31-7-108(a) unless the school's program has first been reviewed and issued a certificate of approval by the state coordinator of driver education. Certificates of approval shall be issued only upon written application of the school, and shall be issued for such periods and in such manner as provided in rules and regulations of the department of education.









CHAPTER 4 - PUPILS

ARTICLE 1 - COMPULSORY ATTENDANCE

21-4-101. Definitions.

21-4-101. Definitions.

(a) For the purposes of this article:

(i) "Unexcused absence" means the absence, as defined in the policies of the local board of trustees, of any child required by this article to attend school when such absence is not excused to the satisfaction of the board of trustees by the parent, guardian, or other person having control of such child;

(ii) "Habitual truant" means any child with five (5) or more unexcused absences in any one (1) school year;

(iii) "Private school" is any nonpublic, elementary or secondary school providing a basic academic educational program for children and may include parochial and church or religious schools and home-based educational programs;

(iv) "Parochial, church or religious school" is one operated under the auspices or control of a local church or religious congregation or a denomination established to promote and promulgate the commonly held religious doctrines of the group though it may also include basic academic subjects in its curriculum. Nothing contained in W.S. 21-4-102(b), 21-2-401 or 21-2-406 grants to the state of Wyoming or any of its officers, agencies or subdivisions any right or authority to control, manage, supervise or make any suggestions as to the control, management or supervision of any parochial, church or religious school which meets the requirements of W.S. 21-2-406(a);

(v) A home-based educational program means a program of educational instruction provided to a child by the child's parent or legal guardian or by a person designated by the parent or legal guardian. An instructional program provided to more than one (1) family unit does not constitute a home-based educational program;

(vi) "Basic academic educational program" is one that provides a sequentially progressive curriculum of fundamental instruction in reading, writing, mathematics, civics, history, literature and science. These curriculum requirements do not require any private school or home-based educational program to include in its curriculum any concept, topic or practice in conflict with its religious doctrines or to exclude from its curriculum any concept, topic or practice consistent with its religious doctrines.



21-4-102. When attendance required; exemptions; withdrawal.

21-4-102. When attendance required; exemptions; withdrawal.

(a) Every parent, guardian or other person having control or charge of any child who is a resident of this state and whose seventh birthday falls on or before September 15 of any year and who has not yet attained his sixteenth birthday or completed the tenth grade shall be required to send such child to, and such child shall be required to attend, a public or private school each year, during the entire time that the public schools shall be in session in the district in which the pupil resides; provided, that the board of trustees of each school district may exempt any child from the operation of this article when:

(i) The board believes that compulsory attendance in school would be detrimental to the mental or physical health of such child or the other children in the school; provided, the board may designate at the expense of the district a medical doctor of its choice to guide it and support it in its decision;

(ii) The board feels that compulsory school attendance might work undue hardship. The board may conduct a hearing on issues pursuant to this paragraph by executive session; or

(iii) The child has been legally excluded from the regular schools pursuant to the provisions of W.S. 21-4-306.

(b) A home-based educational program shall meet the requirements of a basic academic educational program pursuant to W.S. 21-4-101(a)(vi). It shall be the responsibility of every person administering a home-based educational program to submit a curriculum to the local board of trustees each year showing that the program complies with the requirements of this subsection. Failure to submit a curriculum showing compliance is prima facie evidence that the home-based educational program does not meet the requirements of this article.

(c) In addition to subsection (a) of this section, the parent, guardian or other person having control or charge of any child under the age of eighteen (18), who has not otherwise notified the district of enrolling that child in a different school district or in a private school or home-based educational program, shall meet in person with a school district counselor or administrator to provide the school district with written consent to the withdrawal of that child from school attendance. The written consent to withdrawal shall include a separate provision authorizing the release of the student's identity and address to the Wyoming national guard youth challenge program, as established by W.S. 19-9-701, for the sole purpose of recruitment into the Wyoming national guard youth challenge program.



21-4-103. Enforcement of article; appointment and compensation of attendance officers.

21-4-103. Enforcement of article; appointment and compensation of attendance officers.

The primary responsibility for the enforcement of this article shall be upon the board of trustees of the school district, which shall appoint an attendance officer or officers to carry out the provisions of this article. Said officer shall be paid out of the district treasury such sum as may be provided in the order of appointment.



21-4-104. Duties of attendance officers.

21-4-104. Duties of attendance officers.

(a) Subject to the policy of the board of trustees, it shall be the duty of each attendance officer to:

(i) Counsel with students, parents, guardians or custodians and teachers; and to investigate the causes of unexcused absences;

(ii) Give written notice to the parent, guardian, or custodian of any child having an unexcused absence that the attendance of such child at school is required by law. If after such notice has been given, the child has a second unexcused absence, which the attendance officer reasonably believes was due to the willful neglect or failure of the parent, guardian, or custodian of the child, then he shall make and file a complaint against such parent, guardian, or custodian of such child before the district court for the violation of W.S. 21-4-102.



21-4-105. Penalty for failure of parent, guardian or custodian to comply with article.

21-4-105. Penalty for failure of parent, guardian or custodian to comply with article.

Any parent, guardian or custodian of any child to whom this article applies who willfully fails, neglects, or refuses to comply with the provisions of this article shall be guilty of a misdemeanor and shall be punished by a fine of not less than five dollars ($5.00) nor more than twenty-five dollars ($25.00) or by imprisonment in the county jail not more than ten (10) days or by both such fine and imprisonment.



21-4-106. List of children of school age to be furnished; notice of unexcused absences.

21-4-106. List of children of school age to be furnished; notice of unexcused absences.

At the beginning of each school year, the board of trustees shall furnish each district attendance officer a list of the names of the children of compulsory school age within the district who are enumerated on the regular enumeration lists. The person in charge of each school within the district shall notify each district attendance officer promptly in writing of all cases of unexcused absence so that the attendance officer may proceed according to the provisions of this article.



21-4-107. Notice to district attorney of habitual truancy; duty of district attorney.

21-4-107. Notice to district attorney of habitual truancy; duty of district attorney.

When the board of trustees of any school district shall determine that a child is an habitual truant as defined by this article the board or its attendance officer shall notify the district attorney who shall then initiate proceedings in the interest of the child under the Juvenile Court Act.






ARTICLE 2 - ENUMERATION

21-4-201. Repealed by Laws 1979, ch. 75, § 2.

21-4-201. Repealed by Laws 1979, ch. 75, § 2.



21-4-202. Repealed by Laws 1979, ch. 75, § 2.

21-4-202. Repealed by Laws 1979, ch. 75, § 2.



21-4-203. Repealed by Laws 1979, ch. 75, § 2.

21-4-203. Repealed by Laws 1979, ch. 75, § 2.






ARTICLE 3 - RIGHT TO ATTEND SCHOOL

21-4-301. Schools to be free and accessible to all children; minimum school year.

21-4-301. Schools to be free and accessible to all children; minimum school year.

Except as otherwise provided by law, the public schools of each school district in the state shall at all times be equally free and accessible to all children resident therein of five (5) years of age as of September 15 of the applicable school year and under the age of twenty-one (21), subject to regulations of the board of trustees. Each school district shall operate its schools and its classes for a minimum of one hundred seventy-five (175) days each school year unless an alternative schedule has been approved by the state board. Prior to submission of a proposed alternative schedule to the state board, the board of trustees shall hold at least two (2) advertised public meetings within the district, at which the board shall present the proposed alternative schedule and respond to public questions and comments. Any school district operating under an alternative schedule shall annually evaluate the effectiveness of that schedule in meeting the educational goals and purposes for which the schedule was adopted.



21-4-302. Age for registration in first grade and kindergarten; preschool programs.

21-4-302. Age for registration in first grade and kindergarten; preschool programs.

(a) A pupil may register in the first grade in the public schools of this state in the year in which his sixth birthday falls on or before September 15.

(b) A pupil may register in kindergarten in the public schools of this state in the year in which his fifth birthday falls on or before September 15.

(c) The board of trustees of a school district may permit the enrollment of pupils in a part-time preschool program with a curriculum based on developmentally appropriate practices funded by the district. The school district may:

(i) Contract with a preschool program to operate the preschool. The program may use school district facilities or facilities which are provided by others and may utilize the services of personnel who are not school district personnel and which are provided by others;

(ii) Establish a minimum attendance age for the program, but a pupil must have attained at least his third birthday on or before September 15 of the year in which that pupil enrolls. A pupil who enrolls in such a preschool program shall not be included within the district's average daily membership (ADM) for purposes of receiving state funds or within any other school funding formula for purposes of receiving funds from the state, unless the pupil has attained the minimum age for registration in kindergarten as provided in subsection (b) of this section;

(iii) Provide, or contract with an outside organization to provide, technical assistance, including occasional classroom instruction regardless of the regularity of such occasional classroom instruction, to preschool programs. Technical assistance may be provided to preschool programs on the basis of location, date of application for such assistance by a program, random selection of a program, or family income, home location, eligibility for a federal program or other socioeconomic characteristics which correlate with risk for unsuccessful academic performance of pupils attending the program. No preschool program shall be required to receive such technical assistance. A district shall not receive any additional financial assistance from the state if the district chooses to provide technical assistance to a preschool program under this paragraph.

(d) A program shall not discriminate in enrollment on the basis of sex, race, religion or national origin.

(e) A school district which provides a preschool program under subsection (c) of this section biennially shall assess, through the fourth grade when practical, the school readiness and academic performance of pupils who participate in the program as compared with those who do not participate in the program. The district shall report the results of the assessment to the department of education and the department shall report the results to the joint education interim committee of the legislature on or before October 1 of each even numbered year. The results of any assessment required by this subsection shall be open for public inspection.

(f) Nothing in this section supersedes W.S. 21-2-701 through 21-2-705.



21-4-303. Right not denied on account of sex, race or religion.

21-4-303. Right not denied on account of sex, race or religion.

No child shall be denied the right to attend the public schools of this state on account of sex, race, or religion.



21-4-304. Repealed by Laws 1991, ch. 138, § 1.

21-4-304. Repealed by Laws 1991, ch. 138, § 1.



21-4-305. Suspension or expulsion; authority; procedure.

21-4-305. Suspension or expulsion; authority; procedure.

(a) The board of trustees of any school district may delegate authority to disciplinarians chosen from the administrative and supervisory staff to suspend any student from school for a period not to exceed ten (10) school days. In addition, the board of trustees shall, subject to the case-by-case modification permitted by this subsection, require the district superintendent to expel from school for a period of one (1) year any student determined to possess, use, transfer, carry or sell a deadly weapon as defined under W.S. 6-1-104(a)(iv) within any school bus as defined by W.S. 31-7-102(a)(xl) or within the boundaries of real property used by the district primarily for the education of students in grades kindergarten through twelve (12). The superintendent with the approval of the board of trustees may modify the period of expulsion on a case-by-case basis based upon the circumstances of the violation. Upon a violation of this subsection and following notice and hearing requirements of this section, the superintendent shall notify the district attorney of the violation together with the specific act in violation of this subsection and the name of the student violating this subsection. Nothing in this subsection prohibits a district from providing educational services to the expelled student in an alternative setting.

(b) The disciplinarian shall give the student to be suspended oral or written notice of the charges against him and an explanation of the evidence the authorities have. The disciplinarian shall give the student to be suspended an opportunity to be heard and to present his version of the charges against him. No student shall be removed from school without such notice and opportunity to be heard, except as provided by subsection (c) of this section.

(c) The disciplinarian shall give the student to be suspended the opportunity to be heard as soon as practicable after the misconduct, unless the student's presence endangers persons or property, or threatens disruption of the academic process, in which case his immediate removal from school may be justified, but the opportunity to be heard shall follow as soon as practicable, and not later than seventy-two (72) hours after his removal, not counting Saturdays and Sundays. Written notice of suspension shall be sent to the student's parents, guardians or custodians within twenty-four (24) hours of the decision to conduct them.

(d) The board of trustees of any school district or the superintendent if designated, may suspend a student for a period exceeding ten (10) school days or may expel a student for a period not to exceed one (1) year, provided the student is afforded an opportunity for a hearing in accordance with the procedures of the Wyoming Administrative Procedure Act.

(e) Suspension or expulsion shall not be imposed as an additional punishment for offenses punishable under the laws of the state, except for expulsion by a district superintendent under subsection (a) of this section, or where the offense was committed at a school function, against the property of the school, or is of such nature that continuation of the child in school would clearly be detrimental to the education, welfare, safety or morals of other pupils. No suspension or expulsion shall be for longer than one (1) year.

(f) Any decision of the board, or of a designated superintendent, shall be considered a final decision which may be appealed to the district court of the county in which the school district is located, pursuant to provisions of the Wyoming Administrative Procedure Act. The court may, on application or on its own motion, stay the decision of the board or superintendent pending appeal, considering both the best interests of the child and the need to maintain an orderly environment conducive to learning for other children.



21-4-306. Suspension or expulsion; grounds.

21-4-306. Suspension or expulsion; grounds.

(a) The following shall be grounds for suspension or expulsion of a child from a public school during the school year:

(i) Continued willful disobedience or open defiance of the authority of school personnel;

(ii) Willful destruction or defacing of school property during the school year or any recess or vacation;

(iii) Any behavior which in the judgment of the local board of trustees is clearly detrimental to the education, welfare, safety or morals of other pupils, including the use of foul, profane or abusive language or habitually disruptive behavior as defined by subsection (b) of this section;

(iv) Torturing, tormenting, or abusing a pupil or in any way maltreating a pupil or a teacher with physical violence;

(v) Possession, use, transfer, carrying or selling a deadly weapon as defined under W.S. 6-1-104(a)(iv) within any school bus as defined by W.S. 31-7-102(a)(xl) or within the boundaries of real property used by the district primarily for the education of students in grades kindergarten through twelve (12).

(b) As used in paragraph (a)(iii) of this section, "habitually disruptive behavior" means overt behavior willfully initiated by a student causing disruption in the classroom, on school grounds, on school vehicles or at school activities or events, which requires the attention of a teacher or other school personnel.



21-4-307. Denial of admission to school.

21-4-307. Denial of admission to school.

(a) The board of trustees of any school district within the state may deny admission to any child who:

(i) Has completed the twelfth grade; or

(ii) Has such a mental or physical disability that based upon a physician's certificate the board believes such child could not reasonably benefit from the programs available or the attendance of such child would be inimical to the health, safety, or welfare of other pupils; provided, that the board shall make the best possible provision for suitable and adequate education of such child in accordance with the laws of this state.



21-4-308. Punishment and disciplinary measures; denial of diploma or credit.

21-4-308. Punishment and disciplinary measures; denial of diploma or credit.

(a) Each board of trustees in each school district within the state may adopt rules for reasonable forms of punishment and disciplinary measures. Subject to such rules, teachers, principals, and superintendents in such district may impose reasonable forms of punishment and disciplinary measures for insubordination, disobedience, and other misconduct.

(b) Teachers, principals and superintendents in each district shall be immune from civil and criminal liability in the exercise of reasonable corporal discipline of a student as authorized by board policy.

(c) No diploma or credit for a course which has been completed successfully shall be denied a pupil who has earned it; provided, such diploma or credit shall not be deemed earned until payment has been made for all indebtedness due to the school district.



21-4-309. Mandatory immunizations for children attending schools; exceptions.

21-4-309. Mandatory immunizations for children attending schools; exceptions.

(a) Any person attending, full or part time, any public or private school, kindergarten through twelfth grade, shall within thirty (30) days after the date of school entry, provide to the appropriate school official written documentary proof of immunization. For purposes of this section, documentary proof of immunization is written certification by a private licensed physician or his representative or by any public health authority, that the person is fully immunized. Documentation shall include month, day and year of each required immunization received against vaccine preventable disease as designated by the state health authority. No school administrator shall permit a student to attend school for more than thirty (30) calendar days without documentary proof of immunization. If immunization requires a series of immunizations over a period of more than thirty (30) calendar days, the child shall be permitted to attend school while receiving continuing immunization if the school administrator receives written notification by a private licensed physician or his representative or by a public health official, specifying a written schedule for necessary immunization completion within the medically accepted time period. Waivers shall be authorized by the state or county health officer upon submission of written evidence of religious objection or medical contraindication to the administration of any vaccine. In the presence of an outbreak of vaccine preventable disease as determined by the state or county health authority, school children for whom a waiver has been issued and who are not immunized against the occurring vaccine preventable disease shall be excluded from school attendance for a period of time determined by the state or county health authority, but not suspended from school as provided in W.S. 21-4-305. Children excluded from school attendance under this section shall not be counted in the aggregate number of pupils absent as defined in W.S. 21-13-101(a)(i).

(b) The school administrator shall be responsible for an audit of the immunization status of any child enrolled in the school in accordance with rules and regulations prescribed by the department of health.

(c) The written documented proof of immunization on a form provided by the state health officer shall be an integral part of the child's school record.

(d) For purposes of this section:

(i) "State health officer" means the person appointed by the director of the department of health pursuant to W.S. 9-2-103;

(ii) "County health officer" means the licensed medical officer designated by the county commissioners to serve as health officer for his county;

(iii) "Immunized" or "immunization" means initial immunization and any boosters or reimmunizations required to maintain immunization pursuant to the immunization standards and recommendations issued by the state health officer.



21-4-310. Self-administration of medication for potentially life threatening conditions.

21-4-310. Self-administration of medication for potentially life threatening conditions.

(a) The district board shall permit a student to possess and self-administer within any school of the district medication required for potentially life threatening conditions if a written statement is submitted to the district containing applicable:

(i) Parental verification that the student is responsible for and capable of self-administration and parental authorization for self-administration of medication required for potentially life threatening conditions;

(ii) Health care provider identification of the prescribed or authorized medication required for potentially life threatening conditions and verification of the appropriateness of the student's possession and self-administration of the medication required for potentially life threatening conditions.

(b) The written statement shall be prescribed by the department of education, with the assistance of the department of health, and shall require the signatures of the parent or guardian of the student and the student's physician or physician's representative.

(c) As used in this section:

(i) "Asthma medication" means prescription or nonprescription inhaled asthma medication;

(ii) "Potentially life threatening conditions" includes, but is not limited to asthma, food allergies and insect bites;

(iii) "Medication required for potentially life threatening conditions" includes, but is not limited to asthma medication and prescription single dose epinephrine pens.



21-4-311. Safe school climate act; short title.

21-4-311. Safe school climate act; short title.

This act shall be known and may be cited as the "Safe School Climate Act".



21-4-312. Definitions.

21-4-312. Definitions.

(a) As used in this act:

(i) "Harassment, intimidation or bullying" means any intentional gesture, any intentional electronic communication or any intentional written, verbal or physical act initiated, occurring or received at school that a reasonable person under the circumstances should know will have the effect of:

(A) Harming a student physically or emotionally, damaging a student's property or placing a student in reasonable fear of personal harm or property damage;

(B) Insulting or demeaning a student or group of students causing substantial disruption in, or substantial interference with, the orderly operation of the school; or

(C) Creating an intimidating, threatening or abusive educational environment for a student or group of students through sufficiently severe, persistent or pervasive behavior.

(ii) "School" includes a classroom or other location on school premises, a school bus or other school-related vehicle, a school bus stop, an activity or event sponsored by a school, whether or not it is held on school premises, and any other program or function where the school is responsible for the child;

(iii) "This act" means W.S. 21-4-311 through 21-4-315.



21-4-313. Prohibition against harassment, intimidation or bullying; reporting to school officials.

21-4-313. Prohibition against harassment, intimidation or bullying; reporting to school officials.

(a) No person shall engage in:

(i) Harassment, intimidation or bullying; or

(ii) Reprisal or retaliation against a victim, witness or person who reports information about an act of harassment, intimidation or bullying.



21-4-314. School district implementation; state policies, training and technical assistance.

21-4-314. School district implementation; state policies, training and technical assistance.

(a) Not later than December 31, 2009, each school district shall adopt a policy prohibiting harassment, intimidation or bullying at school. The school district shall involve parents and guardians, school employees, volunteers, students, administrators and community representatives in the process of creating the policy. Policies created under this section shall be continuously reviewed and may be revised as necessary.

(b) The policy prohibiting harassment, intimidation or bullying shall include, without limitation:

(i) A statement prohibiting harassment, intimidation or bullying of a student;

(ii) A definition of "harassment, intimidation or bullying" which includes at minimum the definition as provided in W.S. 21-4-312(a)(i);

(iii) Consequences and appropriate remedial actions for persons committing acts of harassment, intimidation or bullying or engaging in reprisal or retaliation;

(iv) Procedures for reporting and documenting acts of harassment, intimidation or bullying, including a provision for reporting anonymously. However, formal disciplinary action shall not be taken solely on the basis of an anonymous report. The procedures shall identify the appropriate school personnel responsible for receiving a report and investigating a complaint;

(v) Procedures for prompt investigation of reports or complaints of serious violations;

(vi) A statement that prohibits reprisal or retaliation against a person who reports or makes a complaint of harassment, intimidation or bullying;

(vii) A strategy for protecting a victim from additional harassment, intimidation or bullying, and from retaliation following a report;

(viii) Consequences and appropriate remedial action for a person who is found to have made a false accusation, report or complaint;

(ix) A process for discussing the district's harassment, intimidation or bullying policy with students; and

(x) A statement of how the policy is to be publicized, including notice that the policy applies to participation in functions sponsored by the school.

(c) To assist local school districts in developing a policy under subsection (b) of this section, the department of education shall not later than September 1, 2009, develop model policies applicable to grades kindergarten through twelve (12) and teacher preparation program standards on the identification and prevention of bullying. In addition, the department shall provide necessary training programs and technical assistance to districts in carrying out this act.

(d) Each local school board shall include the policy adopted by a school district pursuant to this section in a publication of the comprehensive rules, procedures and standards of conduct for schools of a school district and in each school's student's handbook.

(e) Information regarding the school district's policy against harassment, intimidation or bullying shall be incorporated into each district's professional development programs and shall be provided to volunteers and other noncertified employees of the district who have significant contact with students.

(f) School districts may establish bullying prevention programs or other initiatives and may involve school staff, students, administrators, volunteers, parents, law enforcement and community members.



21-4-315. Applicability; no civil liability created; immunity.

21-4-315. Applicability; no civil liability created; immunity.

This article shall not be interpreted to prevent a victim from seeking redress pursuant to any other applicable civil or criminal law. This article does not create or alter any civil cause of action for monetary damages against any person or school district nor shall it constitute grounds for any claim or motion raised by either the state or defendant in any proceedings, except that the defense of immunity shall be retained and may be asserted in any action arising under this act.



21-4-316. Administration of stock epinephrine auto-injectors.

21-4-316. Administration of stock epinephrine auto-injectors.

(a) A district board may adopt and implement a policy whereby the district may acquire, maintain and dispense to schools within the district a supply of epinephrine auto-injectors. Upon authorization by the board, school nurses and assigned school personnel may administer a stock epinephrine auto-injector to a student that the school nurse or assigned school personnel in good faith believes is experiencing a severe allergic reaction. A district board shall not be required to obtain a prescription to acquire, maintain or dispense to schools within the district a supply of epinephrine auto-injectors under this section. A district board may enter into arrangements with manufacturers or third-party suppliers of epinephrine auto-injectors to obtain the epinephrine auto-injectors at fair market, free or reduced prices.

(b) A district board that decides to acquire, maintain and dispense a supply of epinephrine auto-injectors shall:

(i) Implement a plan based on the guidelines developed pursuant to this section for the management of students with life threatening allergies enrolled in the schools within the district;

(ii) Make the plan available on the school district's website or the website of each school within the district, or if such websites do not exist, make the plan publicly available through other practicable means as determined by the board.

(c) Not later than December 31, 2014, the department of education, in consultation with the department of health, shall develop and make available to all schools guidelines for the management of students with life threatening allergies. The guidelines shall include, but not be limited to:

(i) Identification of life threatening allergies or severe allergic reactions qualifying for administration of epinephrine auto-injectors under this act;

(ii) Identification of appropriate and acceptable epinephrine auto-injectors;

(iii) Education and training for school personnel on the management of students with life threatening allergies, including training related to the administration of epinephrine auto-injectors;

(iv) Procedures for responding to life threatening allergies;

(v) A process for the development of individualized health care and allergy action plans for every student with a life threatening allergy;

(vi) Protocols to prevent exposure to allergens;

(vii) Requirements for each school to keep a record of each incident that involves a life threatening allergy or the administration of stock epinephrine auto-injectors;

(viii) Requirements for schools that have adopted a policy allowing for the administration of stock epinephrine auto-injectors pursuant to this section to maintain a list of employees in the school or school district who have been trained and assigned to administer stock epinephrine auto-injectors;

(ix) Requirements for school nurses and assigned school personnel to confirm completion of a training program approved by the department of education, in consultation with the department of health.

(d) A school that possesses and makes available stock epinephrine auto-injectors and those persons specified in this subsection shall not be liable for damages for any injuries that result from the administration of, self-administration of, or failure to administer epinephrine auto-injectors that may constitute ordinary negligence. This immunity applies regardless of whether authorization was provided by the student's parent or guardian or by the student's health care provider. This immunity does not apply to acts or omissions constituting gross, willful or wanton negligence. The administration of stock epinephrine auto-injectors in accordance with this section is not the practice of medicine. The immunity from liability provided under this section is in addition to and not in lieu of that provided under W.S. 1-1-120. The immunity provided in this subsection extends to:

(i) A district board, school nurses, employees, agents and volunteers of the district;

(ii) An authorized health care provider who prescribes stock epinephrine auto-injectors; and

(iii) An individual or entity that conducts the training described in this section.

(e) As used in this section:

(i) "Administer" or "administration" means the direct application of a stock epinephrine auto-injector;

(ii) "Assigned school personnel" means an employee, agent or volunteer of a school designated by the administrator of the school who has completed the training required under this section to provide or administer stock epinephrine auto-injectors;

(iii) "Authorized health care provider" means an individual authorized by law to prescribe and administer prescription drugs in the course of professional practice;

(iv) "Provide" means the supply of one (1) or more stock epinephrine auto-injectors;

(v) "Stock epinephrine" means injectable medications used for the treatment of severe, life-threatening allergies that schools or districts buy and keep on-site for emergency use.

(f) Nothing in this section shall be held to apply to or affect W.S. 21-4-310.






ARTICLE 4 - ISOLATION

21-4-401. Transportation or maintenance for isolated pupils.

21-4-401. Transportation or maintenance for isolated pupils.

(a) The board of trustees of any school district within the state shall provide transportation or maintenance for isolated elementary, middle, junior high or high school pupils resident within the district, whenever it would be in the best interests of the affected children to provide transportation or maintenance than to establish a school to serve these pupils, and for those isolated pupils resident within the district who are attending a school in another district pursuant to W.S. 21-4-502. Amounts paid under this section shall be subject to subsections (d) and (e) of this section and shall not exceed the actual costs incurred by parents or pupils.

(b) The director shall adopt reasonable rules and regulations pertaining to residence requirements establishing eligibility under this section and for provision of tuition and transportation or maintenance. No person is eligible as an isolated pupil under this section unless the pupil's parents or legal guardians demonstrate to the local school board that the family's residing in the isolated location is necessary for the family's financial well being. The burden shall be on the parent or guardian to demonstrate that the family's residing in the isolated location is necessary for the family's financial well being. The final decision as to eligibility shall be made by the district board of trustees.

(c) The rights accorded under this section shall be enforceable by writ of mandamus, and in such event the district shall pay all costs and legal expenses of a petitioner successful in obtaining such writ.

(d) To receive transportation payments under this section, the parent or legal guardian of any isolated pupil eligible under this section shall file a transportation reimbursement claim with the district on a form provided by the district specifying the total round trip miles traveled each day to and from the bus stop or the school, as applicable. The total round trip miles shall be multiplied by the applicable mileage rate prescribed under W.S. 9-3-103(a)(iii) to compute the daily mileage reimbursement amount. Where combined transportation is provided for two (2) or more isolated pupils being transported to the same school, only one (1) reimbursement shall be made. Payments to parents or guardians for transporting students to and from school shall be computed excluding the first two (2) miles traveled each way. No payments shall be paid to a parent or guardian for transportation of students unless the pupil resides in an isolated location as specified under subsection (b) of this section.

(e) Monthly maintenance payments may be paid under this section in lieu of transportation payments if the pupil resides at a location near the school rather than the isolated location. The amount paid shall be the lesser of the amount of maintenance payments claimed or the transportation payments that would have been payable under subsection (d) of this section. Monthly maintenance payments under this section shall reimburse the isolated student's parent or legal guardian for additional reasonable living expenses for only those months school is in session. A district shall be reimbursed for the full amount of isolation or maintenance payments it makes under this section. Reimbursement shall be made as if the district's total foundation program amount computed under W.S. 21-13-309(p) was increased by the amount of isolation or maintenance payments made during the preceding year.



21-4-402. Instruction for hospitalized or homebound pupils.

21-4-402. Instruction for hospitalized or homebound pupils.

(a) The board of trustees of each school district shall offer homebound instruction for each pupil in the district who is hospitalized or homebound for more than one (1) week because of injury or illness.

(b) The board shall also offer homebound instruction for each pupil in the district who is hospitalized or placed in a state accredited or state certified treatment facility for more than one (1) week in a hospital or facility located in another Wyoming school district because of injury or illness. The board shall either provide instruction directly or contract with the school district in which the pupil is hospitalized or placed in a facility to provide this instruction. This subsection does not apply to pupils who are hospitalized or placed due to a mental, physical or psychological handicap and who are receiving educational services under W.S. 21-2-501.






ARTICLE 5 - TUITION

21-4-501. Payment of tuition for children resident in districts which maintain no high school; admission of children to high schools in other districts; state board approval for out-of-state placements; duties of admitting districts; tuition amount.

21-4-501. Payment of tuition for children resident in districts which maintain no high school; admission of children to high schools in other districts; state board approval for out-of-state placements; duties of admitting districts; tuition amount.

(a) Any district which does not maintain a high school shall pay tuition, in addition to transportation or maintenance, for any child resident therein who has successfully completed the course offered therein and desires to attend high school, at any public school within or subject to the approval of the state board of education, without the state, which the district board may designate in the best interest, welfare and convenience of the child. Application for attendance at a high school outside the state shall be filed by the nonunified district board with the state department of education. If the nonunified district provides evidence that the amount of tuition assessed by the out-of-state district for the out-of-state placement shall not exceed one hundred twenty-five percent (125%) of the actual per pupil cost as determined under subsection (c) of this section, state board approval shall be waived under this subsection.

(b) The board of trustees of any school district within the state which maintains a high school shall admit, upon payment of tuition, pupils of districts which do not maintain a high school; provided that nothing in this section shall be construed to require a district to admit nonresident pupils, when to do so would overcrowd the facilities of the admitting district or in any way work a definite hardship upon the educational program offered by the admitting district. The admitting district shall:

(i) Include any pupil admitted under this section among its average daily membership (ADM) for purposes of computing the foundation program under W.S. 21-13-309; and

(ii) Account separately for the portion of the tuition received pursuant to this section which is related to school buildings and facilities, as determined by the district and reported to the state department, and deposit that portion in its debt service account. The remainder shall be reported as revenues for purposes of W.S. 21-13-310(a)(ix).

(c) The amount of tuition assessed under this section shall be determined by dividing the total operating cost of the district for the previous year, plus the cost of bond redemption and interest for the previous year, by the total of the district's average daily membership for the previous year.

(d) Subject to state board approval if an out-of-state placement as required under subsection (a) of this section, nonunified school districts shall be reimbursed from the school foundation program account for tuition paid under subsection (a) of this section as if the district's total foundation program amount for that year as computed under W.S. 21-13-309(p) was increased by the amount of the tuition paid during the preceding year.

(e) Any out-of-state placement under subsection (a) of this section shall include within the agreement with the out-of-state school district, that district's agreement to provide student transcripts as required under W.S. 21-16-1308(a)(ii). The agreement shall also require the out-of-state school district to cooperate with the department of education to identify those courses provided by the out-of-state school district which satisfy the success curriculum requirements established under W.S. 21-16-1307.



21-4-502. Attendance in another district when convenient or desirable; admission of pupils resident in other districts; attendance for ADM computations specified.

21-4-502. Attendance in another district when convenient or desirable; admission of pupils resident in other districts; attendance for ADM computations specified.

(a) The board of trustees of every school district within the state may provide for the enrollment of any pupil resident therein in a school within another district if the pupil desires to attend the school and if attendance in such other district would be more convenient or is desirable because of services available in the other district. The district providing for the enrollment of the pupil in a school within another district shall not include the pupil within its average daily membership (ADM) for purposes of the foundation program under W.S. 21-13-309.

(b) Any district within the state may admit pupils resident in other districts of the state unless the admission overcrowds the classrooms of the admitting district. No district within the state shall be required to admit a pupil who has been suspended or expelled by the board of trustees or designated disciplinarian of any other district located in or outside the state. The district admitting a pupil under this subsection shall not assess tuition payments upon the district wherein the pupil resides, but shall include the pupil within its average daily membership (ADM) for purposes of determining its foundation program amount under W.S. 21-13-309.



21-4-503. Repealed By Laws 1999, ch. 110, § 103.

21-4-503. Repealed By Laws 1999, ch. 110, § 103.



21-4-504. Cost of maintaining pupil attending school outside district of residence.

21-4-504. Cost of maintaining pupil attending school outside district of residence.

A school district admitting a pupil from a nonunified school district in the state under W.S. 21-4-501 or providing for the enrollment of a pupil in a school within a school district in another state under W.S. 21-4-505 shall, in accordance with rules and regulations of the state department, be reimbursed from the school foundation program account for expenditures for maintaining that pupil in the admitting district for any length of time the pupil is required to reside in the admitting district. Reimbursement under this subsection shall be subject to and reported in accordance with rule and regulation of the state department and shall be administered as if the district's total foundation program amount computed under W.S. 21-13-309(p) is increased by the amount of the expenditure for maintenance during the preceding year.



21-4-505. Payment of tuition for pupil attending school in another state; admission of out-of-state pupils.

21-4-505. Payment of tuition for pupil attending school in another state; admission of out-of-state pupils.

(a) Whenever it shall appear to the board of trustees of any school district within the state that instruction for any pupil residing in the district can be more advantageously or economically furnished by a public school maintained by another state, the board of trustees of such Wyoming district may enter into an agreement for the instruction of such pupils at rates of tuition specified in the agreement. The Wyoming district shall be reimbursed for the full amount of tuition assessed by the out of state district from the school foundation program account administered as if the district's total foundation program amount computed under W.S. 21-13-309 for that year was increased by the amount of the tuition paid during the preceding year. The district shall not include a pupil attending a school within an out of state school district within its average daily membership (ADM) for purposes of computing its foundation program amount under W.S. 21-13-309.

(b) Any school district within the state may enter into agreements to admit pupils from out of state at the rate of tuition at least as high as the actual per pupil cost of the Wyoming district computed as provided in W.S. 21-4-501(c). The admitting district shall:

(i) If it requires payment of tuition at least as high as provided under W.S. 21-4-501(c), include the admitted out of state pupil within its average daily membership (ADM) for purposes of computing its foundation program amount under W.S. 21-13-309; and

(ii) Account separately for the portion of the tuition received pursuant to this subsection which is related to school buildings and facilities, as determined by the district and reported to the state department, and deposit that portion in its debt service account. The remainder shall be reported as revenues for purposes of W.S. 21-13-310(a)(ix).

(c) Any out-of-state placement under subsection (a) of this section shall include within the agreement with the out-of-state school district, that district's agreement to provide student transcripts as required under W.S. 21-16-1308(a)(ii). The agreement shall also require the out-of-state school district to cooperate with the department of education to identify those courses provided by the out-of-state school district which satisfy the success curriculum requirements established under W.S. 21-16-1307.



21-4-506. Participation in activities by students not enrolled in the district; limitation on fees.

21-4-506. Participation in activities by students not enrolled in the district; limitation on fees.

(a) Any school age child who is a resident of a school district, who is not under suspension or expulsion by a Wyoming school district and who is not enrolled as a full-time student in the district in which he resides, shall be permitted by the district to participate in any activities which are sanctioned by the Wyoming high school activities association and which are offered by the district subject to the following:

(i) The district may require the student to pay any fees for participation which are required by the Wyoming high school activities association;

(ii) The district may charge that student an additional fee for participating, but that fee shall be no more than any fee for participating charged to full-time students of the district. The district shall not require that student to pay tuition or to pay any other fees or charges as a condition of participation;

(iii) As a condition of participation, the student shall be required to comply with all other rules and policies of the district or any school activities association applicable to all students participating in the activity and not related to the assessment of fees or charges.






ARTICLE 6 - EDUCATION PROGRAMS ON THE WIND RIVER INDIANRESERVATION

21-4-601. Education programs on the Wind River Indian Reservation.

21-4-601. Education programs on the Wind River Indian Reservation.

(a) The legislature finds that, through education programs provided by the Eastern Shoshone and the Northern Arapaho Indian Tribes to school age Indian children residing on the Wind River Indian Reservation, the state can address conditions of unemployment, poverty and lack of adequate job skills which exist on the reservation. Maintenance of these education programs unique to Indian students is of mutual benefit to the tribes and the state, reducing future financial needs of those students as tribal members and as Wyoming residents for public education, job services, substance abuse services and income supplements.

(b) Subject to amounts appropriated by the legislature, the director shall enter into negotiations with the individual or joint business councils of the Eastern Shoshone and Northern Arapaho Indian Tribes to determine the appropriate contractual arrangements for the provision of education programs and services addressing Indian students at risk of failure in school and other programs and services essential to the success and welfare of these students as specified under subsection (a) of this section. Contractual arrangements entered into under this subsection shall include a requirement that the expenditure of contractual amounts, as verified annually in writing, is for programs tied to improvement of student performance on the statewide assessment. For purposes of this section, the director shall include an amount within his biennial budget request which is computed in accordance with subsection (c) of this section to provide a per student amount that when nonstate funding sources are considered, is comparable to per student amounts provided for public schools under the Wyoming education resource block grant model.

(c) To arrive at a biennial funding amount for purposes of subsection (b) of this section, an estimate shall be computed as follows:

(i) Determine a combined average per student funding level under the Wyoming education resource block grant model for Fremont County school districts number fourteen (14), number twenty-one (21) and number thirty-eight (38);

(ii) Multiply the per student amount determined under paragraph (i) of this subsection by the number of students enrolled in education programs and services provided by the joint business council pursuant to subsection (a) of this section;

(iii) Subtract from the amount computed under paragraph (ii) of this subsection all Federal Bureau of Indian Affairs funds for K-12 programs received by the joint business council for education programs and services provided under subsection (a) of this section.

(d) The joint business council of the Eastern Shoshone and the Northern Arapaho Indian Tribes shall annually report to the governor, the director, the joint education interim committee and the select committee on tribal relations on the expenditure of contractual amounts as required under subsection (b) of this section.









CHAPTER 5 - SCHOOL DISTRICT ORGANIZATION

21-5-101. Repealed By Laws 1997, ch. 189, § 3.

21-5-101. Repealed By Laws 1997, ch. 189, § 3.



21-5-102. Repealed By Laws, 1997 ch. 189, § 3.

21-5-102. Repealed By Laws, 1997 ch. 189, § 3.



21-5-103. Repealed By Laws 1997, ch. 189, § 3.

21-5-103. Repealed By Laws 1997, ch. 189, § 3.



21-5-104. Repealed By Laws 1997, ch. 189, § 3.

21-5-104. Repealed By Laws 1997, ch. 189, § 3.



21-5-105. Repealed By Laws 1997, ch. 189, § 3.

21-5-105. Repealed By Laws 1997, ch. 189, § 3.



21-5-106. Repealed By Laws 1997, ch. 189, § 3.

21-5-106. Repealed By Laws 1997, ch. 189, § 3.



21-5-107. Repealed By Laws 1997, ch. 189, § 3.

21-5-107. Repealed By Laws 1997, ch. 189, § 3.



21-5-108. Repealed By Laws 1997, ch. 189, § 3.

21-5-108. Repealed By Laws 1997, ch. 189, § 3.



21-5-109. Repealed By Laws 1997, ch. 189, § 3.

21-5-109. Repealed By Laws 1997, ch. 189, § 3.



21-5-110. Repealed By Laws 1997, ch. 189, § 3.

21-5-110. Repealed By Laws 1997, ch. 189, § 3.



21-5-111. Repealed By Laws 1997, ch. 189, § 3.

21-5-111. Repealed By Laws 1997, ch. 189, § 3.



21-5-112. Repealed By Laws 1997, ch. 189, § 3.

21-5-112. Repealed By Laws 1997, ch. 189, § 3.



21-5-113. Repealed By Laws 1997, ch. 189, § 3.

21-5-113. Repealed By Laws 1997, ch. 189, § 3.



21-5-114. Repealed By Laws 1997, ch. 189, § 3.

21-5-114. Repealed By Laws 1997, ch. 189, § 3.



21-5-115. Repealed By Laws 1997, ch. 189, § 3.

21-5-115. Repealed By Laws 1997, ch. 189, § 3.



21-5-116. Repealed By Laws 1997, ch. 189, § 3.

21-5-116. Repealed By Laws 1997, ch. 189, § 3.



21-5-117. Repealed By Laws 1997, ch. 189, § 3.

21-5-117. Repealed By Laws 1997, ch. 189, § 3.



21-5-118. Repealed By Laws 1997, ch. 189, § 3.

21-5-118. Repealed By Laws 1997, ch. 189, § 3.



21-5-119. Repealed By Laws 1997, ch. 189, § 3.

21-5-119. Repealed By Laws 1997, ch. 189, § 3.



21-5-120. Repealed By Laws 1997, ch. 189, § 3.

21-5-120. Repealed By Laws 1997, ch. 189, § 3.



21-5-121. Repealed By Laws 1997, ch. 189, § 3.

21-5-121. Repealed By Laws 1997, ch. 189, § 3.



21-5-122. Repealed By Laws 1997, ch. 189, § 3.

21-5-122. Repealed By Laws 1997, ch. 189, § 3.



21-5-123. Repealed By Laws 1997, ch. 189, § 3.

21-5-123. Repealed By Laws 1997, ch. 189, § 3.



21-5-124. Repealed By Laws 1997, ch. 189, § 3.

21-5-124. Repealed By Laws 1997, ch. 189, § 3.



21-5-125. Repealed By Laws 1997, ch. 189, § 3.

21-5-125. Repealed By Laws 1997, ch. 189, § 3.



21-5-126. Repealed By Laws 1997, ch. 189, § 3.

21-5-126. Repealed By Laws 1997, ch. 189, § 3.



21-5-127. Repealed By Laws 1997, ch. 189, § 3.

21-5-127. Repealed By Laws 1997, ch. 189, § 3.



21-5-128. Repealed By Laws 1997, ch. 189, § 3.

21-5-128. Repealed By Laws 1997, ch. 189, § 3.



21-5-129. Repealed By Laws 1997, ch. 189, § 3.

21-5-129. Repealed By Laws 1997, ch. 189, § 3.



21-5-130. Repealed By Laws 1997, ch. 189, § 3.

21-5-130. Repealed By Laws 1997, ch. 189, § 3.



21-5-131. Repealed By Laws 1997, ch. 189, § 3.

21-5-131. Repealed By Laws 1997, ch. 189, § 3.



21-5-132. Repealed By Laws 1997, ch. 189, § 3.

21-5-132. Repealed By Laws 1997, ch. 189, § 3.



21-5-133. Repealed By Laws 1997, ch. 189, § 3.

21-5-133. Repealed By Laws 1997, ch. 189, § 3.



21-5-134. Repealed By Laws 1997, ch. 189, § 3.

21-5-134. Repealed By Laws 1997, ch. 189, § 3.



21-5-135. Repealed By Laws 1997, ch. 189, § 3.

21-5-135. Repealed By Laws 1997, ch. 189, § 3.



21-5-136. Repealed By Laws 1997, ch. 189, § 3.

21-5-136. Repealed By Laws 1997, ch. 189, § 3.



21-5-137. Repealed By Laws 1997, ch. 189, § 3.

21-5-137. Repealed By Laws 1997, ch. 189, § 3.






CHAPTER 6 - SCHOOL DISTRICT ORGANIZATION

ARTICLE 1 - IN GENERAL

21-6-101. Repealed by Laws 1997, ch. 189, § 3.

21-6-101. Repealed by Laws 1997, ch. 189, § 3.



21-6-102. Repealed by Laws 1997, ch. 189, § 3.

21-6-102. Repealed by Laws 1997, ch. 189, § 3.



21-6-103. Repealed by Laws 1997, ch. 189, § 3.

21-6-103. Repealed by Laws 1997, ch. 189, § 3.



21-6-104. Repealed by Laws 1997, ch. 189, § 3.

21-6-104. Repealed by Laws 1997, ch. 189, § 3.



21-6-105. Repealed by Laws 1997, ch. 189, § 3.

21-6-105. Repealed by Laws 1997, ch. 189, § 3.



21-6-106. Repealed by Laws 1997, ch. 189, § 3.

21-6-106. Repealed by Laws 1997, ch. 189, § 3.



21-6-107. Repealed by Laws 1997, ch. 189, § 3.

21-6-107. Repealed by Laws 1997, ch. 189, § 3.



21-6-108. Repealed by Laws 1997, ch. 189, § 3.

21-6-108. Repealed by Laws 1997, ch. 189, § 3.



21-6-109. Repealed by Laws 1997, ch. 189, § 3.

21-6-109. Repealed by Laws 1997, ch. 189, § 3.



21-6-110. Repealed by Laws 1997, ch. 189, § 3.

21-6-110. Repealed by Laws 1997, ch. 189, § 3.



21-6-111. Repealed by Laws 1997, ch. 189, § 3.

21-6-111. Repealed by Laws 1997, ch. 189, § 3.



21-6-112. Repealed by Laws 1997, ch. 189, § 3.

21-6-112. Repealed by Laws 1997, ch. 189, § 3.



21-6-113. Repealed by Laws 1997, ch. 189, § 3.

21-6-113. Repealed by Laws 1997, ch. 189, § 3.



21-6-114. Repealed by Laws 1997, ch. 189, § 3.

21-6-114. Repealed by Laws 1997, ch. 189, § 3.



21-6-115. Repealed by Laws 1997, ch. 189, § 3.

21-6-115. Repealed by Laws 1997, ch. 189, § 3.






ARTICLE 2 - DISTRICT BOUNDARY BOARD

21-6-201. Purpose.

21-6-201. Purpose.

(a) The legislature of the state of Wyoming hereby declares that this article is passed to provide for the organization, reorganization and boundary adjustment of the school districts in this state whereby school districts can be organized to:

(i) Provide an improved and more equalized educational opportunity for all of the pupils in the state;

(ii) Provide a wiser and more efficient use of public funds for education, and making allowance for local conditions, special needs and problems and educational cost differentials, to achieve financial parity among school districts;

(iii) Allow the initial planning for the organization, reorganization and adjustment of boundaries of school districts under this article to be conducted on the local level; and

(iv) Simplify the organization, reorganization and adjustment of boundaries of school districts.

(b) The legislature recognizes organization into unified districts under the Wyoming School District Organization Act of 1969 has been completed to the extent contemplated by that act. Further organization, reorganization and adjustment of boundaries of school districts in Wyoming shall be accomplished in accordance with the provisions of this article.



21-6-202. Definitions.

21-6-202. Definitions.

(a) As used in this article:

(i) "School district" includes unified school districts and elementary school districts pursuant to W.S. 21-3-102;

(ii) "State committee" means the state board of education;

(iii) "Trustee residence area" means a geographical area within a unified school district from which a member or members of the board of trustees of the school district is nominated. Any person desiring to be a candidate for the office of a school district trustee shall be a resident of the residence area which he seeks to represent;

(iv) "Unified school district" means a district supporting at least grades kindergarten or one (1) through twelve (12) under the control of one (1) board of trustees and administered by one (1) superintendent of schools, that offers an adequate and integrated educational program.



21-6-203. District boundary boards; membership; style.

21-6-203. District boundary boards; membership; style.

The county assessor, the board of county commissioners and the county treasurer shall constitute a board for establishing school districts in the county. If two (2) or more counties are involved, the county assessor, the board of county commissioners and the county treasurer from each county shall comprise the board. The board shall be styled "the district boundary board of .... county or counties, Wyoming."



21-6-204. Quorum; majority vote.

21-6-204. Quorum; majority vote.

(a) A majority of the members of the district boundary board shall constitute a quorum for the transaction of business. No action of the district boundary board shall be valid unless the action is approved by a majority of the members.

(b) Expenses incurred by the district boundary board in the performance of its duties required by this article shall be borne by the county treasury.



21-6-205. Chairman; meetings.

21-6-205. Chairman; meetings.

The district boundary board shall elect a chairman. He shall call a meeting of the district boundary board in the first quarter of each calendar year for the purpose of electing one (1) of the members as secretary. Thereafter, meetings shall be held upon the call of the chairman or of a majority of the members of the board.



21-6-206. Duties of secretary.

21-6-206. Duties of secretary.

The secretary shall keep an accurate record showing the boundaries of all the districts in his county. The secretary shall give each member one (1) day written notice before each hearing or meeting and shall publish in a newspaper of general circulation within the county, notice of any hearing or meeting at which a change in boundaries or reorganization of a school district or combining of school districts is to be considered at least once each week for the two (2) weeks immediately preceding the time set for the hearing or meeting.



21-6-207. Proposal to change boundaries, reorganize or combine districts; criteria.

21-6-207. Proposal to change boundaries, reorganize or combine districts; criteria.

(a) Any district boundary board or any two (2) or more district boundary boards acting jointly may, when in the judgment of the board it would be for the benefit of the educational needs of the pupils, and only when each school district board consents, submit in writing to the state committee a proposal which would:

(i) Alter and change the boundaries of any school district of any kind; or

(ii) Reorganize any school district or portions of districts; or

(iii) Combine any school district or portion thereof with any adjoining school district or districts; provided that no existing district shall be divided in any manner which will leave the total assessed valuation of its property less in proportion to the number of children shown in its census than the average ratio for all school districts in the county unless the trustees for those districts agree thereto.

(b) Except as provided in this subsection, all actions taken under this article shall conform to the following criteria:

(i) School districts shall be organized as efficient administrative units considering primarily the education, convenience and welfare of the children;

(ii) Except as authorized in W.S. 21-6-223, the entire state shall be divided into unified school districts;

(iii) All territory of each school district shall be contiguous;

(iv) All territory within a school district shall be a single area from which trustees are elected at-large or be divided into trustee residence areas. Each trustee residence area shall be contiguous. In establishing trustee residence areas, the structure for election of trustees shall be in accordance with W.S. 21-3-111(b);

(v) In developing proposals for organization, reorganization and adjustment of boundaries the district boundary boards shall consider a ratio of average daily membership to assessed valuation as nearly equalized as practicable among the districts in the various counties;

(vi) Each proposal shall include provisions for educational opportunity and services as nearly equal as possible in all areas of each district;

(vii) A public hearing or hearings shall be held prior to the submission of a proposal by the district boundary boards prior to the organization, reorganization, boundary adjustment or combining of school districts to receive and keep a record of testimony. Notice of each public hearing shall be published in a newspaper of general circulation in the area at least once each week for the two (2) weeks immediately preceding the time set for each hearing. The notice shall contain a statement of the time and place of the hearing and a brief summary of its purpose. In addition, at least ten (10) days and not more than fourteen (14) days before the hearing, a copy of the notice shall be sent by mail to each school district trustee residing in the area involved in the hearing. A subcommittee composed of not less than three (3) members of each district boundary board involved, may hold any hearing required to be held under this paragraph.

(c) Unless the state committee determines the information required by this subsection is not necessary for a proposal, a district boundary board proposal submitted to the state committee shall contain:

(i) A name and number of the proposed district;

(ii) A map showing the boundaries of established school districts and the boundaries proposed;

(iii) A description of the proposed boundaries;

(iv) Recommendations respecting the location of schools, the utilization of existing buildings, allocation of existing indebtedness, the employment of existing personnel, the procedure for the reduction in force of employees and the transportation requirements under the proposal;

(v) A summary of the reasons for the proposal;

(vi) A record of all hearings;

(vii) A summary of anticipated improvement in education; and

(viii) Other reports, records and materials as the district boundary board or the state committee deems appropriate.



21-6-208. Creation of new unified school districts from within boundaries of existing school districts.

21-6-208. Creation of new unified school districts from within boundaries of existing school districts.

Whenever at least one hundred (100) qualified electors of any area within an existing school district, which area includes both a high school and one (1) or more elementary schools with a total K-12 enrollment of more than five hundred (500) pupils, petition the district boundary board for creation of the area into a new unified school district, the district boundary board may, after holding a hearing on the petition, submit a proposal to form the area into a new unified school district to the state committee.



21-6-209. Proposal to abolish or combine district failing to maintain school.

21-6-209. Proposal to abolish or combine district failing to maintain school.

Whenever any district fails to maintain a school for a period of six (6) months in any school year, a district boundary board shall, within thirty (30) days after the conclusion of the six (6) months, submit to the state committee a proposal to abolish or combine the school district or portion thereof with any adjoining school district or districts.



21-6-210. Powers and duties of state committee.

21-6-210. Powers and duties of state committee.

(a) The state committee shall:

(i) Aid the district boundary boards in carrying out the powers and duties vested in and imposed upon those boards by this article, as authorized by the state superintendent, and provide plans for procedure, standards, data, maps and other information and services for district boundary boards throughout the state as it appears to the state committee necessary or desirable to carry out the purposes of this article;

(ii) Receive, file and review all proposals for organization, reorganization and boundary adjustments submitted to it by a district boundary board and either approve the proposals or reject them with reasons for rejection and recommendations for making the proposal acceptable as provided in W.S. 21-6-211.



21-6-211. Approval or rejection of proposal by state committee.

21-6-211. Approval or rejection of proposal by state committee.

Within ninety (90) days after receipt of a proposal from any district boundary board, the state committee shall either approve or reject the proposal and notify the district boundary board of its action. In approving or rejecting a proposal, the state committee shall consider the effect of the proposal upon the purposes stated in this article. No proposal shall be approved if in the opinion of the state committee it fails to comply with the provisions or purposes of this article. If a proposal is rejected, the state committee shall enter its order with reasons for the rejection and recommendations for making the proposal acceptable. If a proposal is rejected, a district boundary board may resubmit a modified proposal as often as necessary or may appeal the rejection pursuant to W.S. 21-6-224. When a proposal is approved, the state committee shall make an order establishing the school district according to the approved proposal. An order of the state committee pursuant to this section shall be the final administrative determination and shall be filed with the county clerk of each county involved within ten (10) days from the approval or rejection of the proposal, in accordance with W.S. 21-6-212.



21-6-212. Filing of notice of approval or rejection; proposal effective on filing.

21-6-212. Filing of notice of approval or rejection; proposal effective on filing.

The district boundary board shall file with the county clerk, within ten (10) days from the date of approval or rejection by the state committee, any notice of approval or rejection received from the state committee. An approved proposal shall take effect upon such filing or a later date if specified in the approved proposal. The final administrative action of the state committee shall be appealable from the date of filing with the county clerk under this section.



21-6-213. Notice to districts affected by action of committee.

21-6-213. Notice to districts affected by action of committee.

When a district boundary board proposal organizing or reorganizing a school district or altering or changing the boundaries of any district or districts is approved or rejected by the state committee, the secretary shall promptly notify the clerk of the district board in each of the districts affected, in writing, giving in the notice the number of the district or districts affected and describing their boundaries and other changes approved or rejected.



21-6-214. City or town to be all in one district; district may include other territory.

21-6-214. City or town to be all in one district; district may include other territory.

Whenever the district boundary board organizes or reorganizes a school district or changes the boundaries of existing districts, the organization, reorganization or change shall be made so as to keep all territory embraced in any incorporated city or town in one (1) school district. A district boundary board may include in any school district territory not within such corporate boundaries. District boundary boards are hereby authorized to change the boundaries of any school district or districts so that all the territory embraced in a corporate city or town shall be in one (1) district.



21-6-215. Appointment and terms of trustees for new districts.

21-6-215. Appointment and terms of trustees for new districts.

(a) Whenever a new district is created under the provisions of this article, the district boundary board shall appoint a board of trustees for the new district from the combined membership of all the original boards of trustees of the districts involved based upon at-large appointments or through established trustee residence areas in accordance with W.S. 21-3-111(b)(ii). The district boundary board shall make provision for staggering terms so that a proportion of the membership, as nearly equal as possible, will be elected every two (2) years in the manner provided for the regular election of school board members. The appointed board shall consist of five (5), seven (7) or nine (9) members, who shall serve for not less than two (2) years following the effective date of the plan and until December 1 following the first or second regularly scheduled school election following the effective date of the plan. Thereafter, all trustees shall be elected for four (4) year terms, except those who may fill unexpired terms.

(b) All trustees shall be elected by the electorate of the entire school district. According to the approved proposal and except those districts for which membership is based upon at-large appointments pursuant to W.S. 21-3-111(b)(i), each trustee residence area shall be entitled to one (1) or more representatives on the board and the candidate nominated from each trustee residence area receiving the largest number of votes shall be elected. If a member of the board of trustees shall become a nonresident of the district or the trustee residence area from which elected during his term of office, as applicable, he shall be deemed thereby to vacate his office. Any vacancy which for any reason occurs on the board shall be filled by a majority vote of the remaining members by the appointment of a resident of the district or the trustee residence area in which the vacancy occurs, as appropriate, and the appointee shall hold his office until the next annual election, at which a trustee shall be duly elected and qualified for the remainder of the unexpired term.



21-6-216. Newly organized school district a body corporate; authority of trustees; old districts to cease to exist.

21-6-216. Newly organized school district a body corporate; authority of trustees; old districts to cease to exist.

(a) On the effective date of the proposal, each proposed newly organized school district shall be and become a body corporate under the name and number as indicated in the proposal as a school district, and the new board of trustees shall have full authority and power to act as the board of trustees to do all things necessary with reference to the business and educational affairs of the new school district using the funds on hand or the funds received through existing levies of the old districts as nearly as practicable for the balance of the fiscal year.

(b) When members of the board of trustees of the new school district assume their duties as provided in this article on the effective date of the proposal each of the old districts or portions of districts from which the new district was formed shall cease to exist as a legal entity and the board of trustees of each former district or districts situated within the new district shall cease to function and the terms of office of the members thereof shall automatically expire.



21-6-217. New districts may draw proportion of funds from old districts; transfer of property.

21-6-217. New districts may draw proportion of funds from old districts; transfer of property.

(a) Whenever the district boundary board establishes a new district from districts already organized, the board of trustees of the newly organized district may draw its proportion of the public school funds for paying teachers or other legal school expenses from the school treasury of the district or districts from which it was separated until such time as the newly organized district receives its proper apportionment of school monies and taxes. In like manner, any district that is established from two (2) or more districts may draw its proportion of the proper school funds for payment of teachers or other necessary legal school expenses from the treasuries of the former districts.

(b) All real and personal property of any district combined under this article shall be and become the property of the newly organized district. All real and personal property shall be transferred or conveyed by operation of law unless otherwise provided in the approved proposal. However, real property which was transferred in accordance with this subsection from a then existing school district to a newly organized school district and on which is located a structure used as a school which the district has closed or intends to close shall not be conveyed or offered for sale to any other entity unless the municipality in which the property is located is first offered a right to purchase the property. If the municipality and school board cannot agree on a price for the property, the property shall be sold to the highest bidder at a public auction.



21-6-218. Allocation of assets and debts upon reorganization of districts.

21-6-218. Allocation of assets and debts upon reorganization of districts.

Whenever a district boundary board reorganizes any school districts under the provisions of this article, the board shall allocate equitably the assets and debts of the districts affected by the action of the district boundary board.



21-6-219. Adjustment of state foundation entitlement.

21-6-219. Adjustment of state foundation entitlement.

(a) When two (2) or more districts or parts of districts are organized into a school district and the total fiscal resources of the new school district are less than the combined fiscal resources of the districts the last year before organization, then the director shall adjust the state foundation entitlement to compensate for the differences in fiscal resources. The adjustment shall be equal to one hundred percent (100%) of the initial difference in each of the first two (2) fiscal years after the new organization, fifty percent (50%) of the initial difference in the third fiscal year and twenty-five percent (25%) of the initial difference in the fourth fiscal year. The adjustment shall also provide reimbursement for expenses incurred by the school districts involved in the new organization. Expenses which are reimbursable shall be determined in accordance with rules adopted by the director, shall not exceed one hundred thousand dollars ($100,000.00), and shall be paid in equal amounts over a period not to exceed three (3) fiscal years.

(b) When any district consolidates two (2) or more schools within the district and the total state aid to the district would decrease because of the consolidation, the director shall adjust the state foundation entitlement to compensate for the decrease for not more than one (1) year.



21-6-220. Name or number of newly created district.

21-6-220. Name or number of newly created district.

In all cases, where a school district created by the action of the boundary board has been created from the territory of preexisting school districts, or the territory formerly belonging to a school district is annexed to a preexisting district, the district boundary board shall designate a descriptive name and a number for the newly created district or the district to which territory was added.



21-6-221. School advisory boards.

21-6-221. School advisory boards.

(a) Whenever any school within any school district is located twenty (20) road miles or more from the nearest town or city that is the population center of the district and whenever fifty percent (50%) of the parents of children attending the school agree, they may call a meeting at the school for the purpose of electing an advisory board of three (3) members for a term of three (3) years. The initial board shall have one (1) member elected for one (1) year, one (1) member for two (2) years and one (1) member for three (3) years.

(b) The advisory board may aid and advise the board of trustees of the district in all matters concerning the operation of the school in their area. The advisory board may present grievances and recommendations at any regular meeting of the board of trustees of the district.

(c) The advisory board secretary shall keep minutes of the meetings of the advisory board. These minutes shall be submitted to the board of trustees of the district and read at their next scheduled meeting.

(d) There shall be an election held annually for the purpose of electing a successor for the advisor whose term has expired. An advisor may be elected to succeed himself or herself. The election need not comply with the elections provisions of this code.

(e) Following the election of the advisory board the members of the board shall organize themselves by electing one (1) of their members as chairman and one (1) as secretary.

(f) The district trustee, within whose election area the school is located, is an ex officio member of the advisory board but shall not vote.



21-6-222. Election of elementary school districts to create unified school districts; levy of taxes at maximum rates.

21-6-222. Election of elementary school districts to create unified school districts; levy of taxes at maximum rates.

(a) Any elementary school district not yet organized and unified under the provisions of the Wyoming School District Organization Act of 1969, may petition the district boundary board to be included within a unified school district of the county in which it is located.

(b) Any elementary school district electing to come under the provisions of this section shall levy taxes in the same manner and subject to the same maximum rates as provided for the unified school district.



21-6-223. Elementary school districts not electing to organize and unify; affiliation with unified high school districts.

21-6-223. Elementary school districts not electing to organize and unify; affiliation with unified high school districts.

An elementary school district not electing to unify shall affiliate itself with a unified school district and become an elementary supporting district for the high school within that district for purposes as defined by law.



21-6-224. Judicial review of actions of board.

21-6-224. Judicial review of actions of board.

(a) Any school district or a district boundary board, if aggrieved by any action of the state committee, may institute proceedings for judicial review thereof in the district court of the county in which an affected school district is located pursuant to provisions of the Wyoming Administrative Procedure Act. No other person shall have standing to appeal a decision of the state committee made under this article. The state committee shall be named defendant, and service of process shall be pursuant to the Wyoming Rules of Civil Procedure.

(b) The appeal shall be heard promptly. Pending the appeal provided by this section, all proceedings regarding the proposal shall be stayed unless otherwise ordered by the court to which appeal is taken.



21-6-225. Contract rights and benefits of employees and teachers.

21-6-225. Contract rights and benefits of employees and teachers.

No contract right, fringe benefit, benefit granted under school policies, or continuing contract status of any employee, or any rights under the Wyoming Teachers' Employment Act shall be denied or reduced as a result of school district reorganization, except as provided by W.S. 21-7-111(a)(iv). The new school district shall have the right to establish a uniform salary and benefit schedule for employees of the previous school districts and shall have the right to establish the length of the contract year.



21-6-226. Boundaries of school districts; filing with the department of revenue.

21-6-226. Boundaries of school districts; filing with the department of revenue.

(a) Each school district board shall file a copy of an official map or legal description designating the geographical boundaries of the school district or the changes to its geographical boundaries with the department of revenue, the county assessor and the county clerk in the county or counties within which the district is located in accordance with the department's rules adopted pursuant to W.S. 39-11-102(c)(xxiv) regarding tax districts and as follows:

(i) Within ten (10) days after the effective date of formation; and

(ii) Annually, by a date determined by the department, if the school district has changes to its geographical boundaries in the preceding year.









CHAPTER 7 - TEACHERS AND EMPLOYEES

ARTICLE 1 - TEACHER CONTRACTS

21-7-101. Short title.

21-7-101. Short title.

This article shall be known and cited as the Wyoming Teacher Employment Law.



21-7-102. Definitions.

21-7-102. Definitions.

(a) As used in this article the following definitions shall apply:

(i) "Board". - The board of trustees of any school district in the state of Wyoming offering instruction in any of the grades kindergarten through twelve (12);

(ii) "Continuing Contract Teacher":

(A) Any initial contract teacher who has been employed by the same school district in the state of Wyoming for a period of three (3) consecutive school years, has had his contract renewed for a fourth consecutive school year and, beginning school year 2016-2017 and each school year thereafter, has performed satisfactorily on performance evaluations implemented by the district under W.S. 21-3-110(a)(xvii) during this period of time; or

(B) A teacher who has achieved continuing contract status in one (1) district, and who without lapse of time has taught two (2) consecutive school years and has had his contract renewed for a third consecutive school year by the employing school district, and, beginning school year 2016-2017 and each school year thereafter, has performed satisfactorily on performance evaluations conducted by both districts under W.S. 21-3-110(a)(xvii) during this period of time.

(iii) "Dismissal". - The cancellation of any teacher's contract of employment by the board of trustees while such contract is in effect. In the case of a continuing contract teacher, dismissal shall mean cancellation of his contract at any time other than at the end of a school year where proper notice has been given;

(iv) "Initial Contract Teacher". - Any teacher who has not achieved continuing contract status;

(v) "Superintendent". - The chief administrative officer of any school district;

(vi) "Suspension" means the removal of a teacher from the classroom during the school year. Unless otherwise agreed to by the teacher and the district superintendent or board, suspension shall be with, or without, pay as follows:

(A) By the superintendent "with pay" pending:

(I) The investigation of an allegation of misconduct which investigation shall not exceed thirty (30) days; and

(II) The final action of the board following completion of the investigation under subdivision (I) of this subparagraph and, if requested, the outcome of a hearing in accordance with W.S. 21-7-110.

(B) By the board "without pay" for a period not to exceed one (1) calendar year following the outcome of a hearing in accordance with W.S. 21-7-110.

(vii) "Teacher". - Any person employed under contract by the board of trustees of a school district as a certified professional employee;

(viii) "Termination". - The failure of the board of trustees of a school district in Wyoming to reemploy a teacher at the end of a school year in any given year;

(ix) "Repealed by Laws 2011, Ch. 182, § 2.



21-7-103. Absences and leaves not considered interruptions in service.

21-7-103. Absences and leaves not considered interruptions in service.

Absences and leaves of absence approved by the employing board shall not be considered as interruptions in service for purposes of determining continuing contract status.



21-7-104. Employment of continuing contract teachers on continuing basis; salary increases.

21-7-104. Employment of continuing contract teachers on continuing basis; salary increases.

(a) Subject to satisfactory performance evaluation under W.S. 21-3-110(a)(xviii), a continuing contract teacher shall be employed by each school district on a continuing basis from year to year without annual contract renewal at a salary determined by the board of trustees of each district, said salary subject to increases from time to time as provided for in the salary provisions adopted by the board.

(b) Any teacher hired by a Wyoming school district shall receive credit in accordance with that district's salary schedule for all prior years of service obtained as a teacher in any Wyoming school district or as a teacher in the regional developmental preschool system defined by W.S. 21-2-701(a)(iii).



21-7-105. Employment of initial contract teachers on annual basis; notice of termination to such teachers.

21-7-105. Employment of initial contract teachers on annual basis; notice of termination to such teachers.

An initial contract teacher who has taught in the system continuously for a period of at least ninety (90) days shall be hired on an annual basis and shall be notified in writing of the reasons for termination, if such is the case, no later than April 15 of each year. An initial contract teacher's employment may be terminated for any reason not specifically prohibited by law, and a board is not limited to the reasons set forth in W.S. 21-7-110(a). The notice of termination shall not be disseminated to the public or to prospective employers absent the teacher's consent. Nothing contained in this section shall limit the use of the notice in any hearing.



21-7-106. Notice of recommendation of termination to teacher; when termination effective.

21-7-106. Notice of recommendation of termination to teacher; when termination effective.

(a) A continuing contract teacher shall be notified of a recommendation of termination by the superintendent or any member of the board designated by the superintendent or designated by the board pursuant to a majority vote of the board by giving the teacher written notice together with written reasons for termination on or before April 15 of any year. Upon receipt of notice, the teacher may request a hearing on the recommendation before an independent hearing officer through the office of administrative hearings as provided under W.S. 21-7-110.

(b) If ordered by the board under W.S. 21-7-110(g), termination under recommendation shall be effective at the end of the school year in the year in which notice of termination is given.



21-7-107. Resignation of teachers.

21-7-107. Resignation of teachers.

Any teacher may resign his position, effective at the end of the school year, by giving written notice on or before May 15 of any year, to the superintendent of schools or any other designated official, of his desire not to be employed by the school district for the following year.



21-7-108. Repealed by Laws 1993, ch. 219, § 2.

21-7-108. Repealed by Laws 1993, ch. 219, § 2.



21-7-109. When contract offered to and accepted by initial contract teacher.

21-7-109. When contract offered to and accepted by initial contract teacher.

The board must offer a contract for the ensuing year to each initial contract teacher if such is to be offered by April 15, and it must be accepted by May 15 of each year or the position will be declared open.



21-7-110. Suspension or dismissal of teachers; notice; hearing; independent hearing officer; board review and decision; appeal.

21-7-110. Suspension or dismissal of teachers; notice; hearing; independent hearing officer; board review and decision; appeal.

(a) The board may suspend or dismiss any teacher, or terminate any continuing contract teacher, for any of the following reasons:

(i) Incompetency;

(ii) Neglect of duty;

(iii) Immorality including, without limitation, engaging in conduct with a student which would be a violation of W.S. 6-2-314 through 6-2-318, 12-6-101(a) or 35-7-1036;

(iv) Insubordination;

(v) Physical incapacity to perform job duties even with reasonable accommodation;

(vi) Failure to perform duties in a satisfactory manner;

(vii) Beginning school year 2016-2017 and each school year thereafter, inadequate performance as determined through performance evaluation tied to student academic growth for at least two (2) consecutive years completed in accordance with W.S. 21-3-110(a)(xvii) through (xix);

(viii) Conviction of a felony; and

(ix) Any other good or just cause relating to the educational process.

(b) Suspension or dismissal proceedings shall be initiated by the superintendent or any member of the board designated by the superintendent or designated by the board pursuant to a majority vote of the board delivering to the teacher a written notice of suspension or dismissal, together with written reasons.

(c) Any continuing contract teacher receiving notice of a recommendation of termination under W.S. 21-7-106(a), or any teacher against whom dismissal or suspension proceedings are instituted, is entitled to a hearing before an independent hearing officer provided through the office of administrative hearings on the recommendation for termination or the reasons for dismissal or suspension, upon submission of a written request to the superintendent. The request for hearing shall be given within seven (7) days after receipt of notice of termination under W.S. 21-7-106(a) or after receiving notice of dismissal or suspension under subsection (b) of this section. Expenses of the hearing officer shall be paid by the school district in accordance with W.S. 9-2-2202(b)(ii).

(d) Within five (5) days after selection, the hearing officer shall set the date for hearing and notify the teacher and superintendent of the hearing date, time and location. In no event shall the hearing commence on a date later than forty-five (45) days after notice under W.S. 21-7-106(a) or subsection (b) of this section, as applicable. The hearing shall be conducted in accordance with contested case procedures specified under W.S. 9-2-2202(b). All school district records pertaining to the teacher shall be made available to the hearing officer.

(e) At the hearing, the superintendent shall have the burden of proving that the recommendation for termination is based upon reasons provided in the notice of termination submitted pursuant to W.S. 21-7-106(a) or that suspension or dismissal is based upon reasons specified in the notice given under subsection (b) of this section, as applicable.

(f) Repealed by Laws 2011, Ch. 182, § 2.

(g) The board shall review the findings of fact and recommendation submitted by the hearing officer and within twenty (20) days after receipt, issue a written order to either terminate, suspend or dismiss the teacher, or to retain the teacher. If the board terminates, suspends or dismisses the teacher's employment over a recommendation by the hearing officer for retention, the written order of the board shall include a conclusion together with reasons supported by the record. A copy of the order shall be provided to the teacher and a copy shall be entered into the school district records pertaining to the teacher. Any action by the board pursuant to this subsection shall be approved by a majority of the duly elected members of the board.

(h) Appeals may be taken from the order of the board to the district court as provided by the Wyoming Administrative Procedure Act. An electronic recording of hearing proceedings may serve as the official transcript but upon appeal, the district court may request a written transcript of the proceedings or any portion of the proceedings. The cost of transcribing the record shall be borne equally by the teacher and the school district.



21-7-111. Inapplicability of provisions.

21-7-111. Inapplicability of provisions.

(a) Nothing in this article shall prohibit:

(i) The transfer of a teacher within a school system to a position of equal or greater salary;

(ii) The retirement of a teacher in accordance with an established policy of retirement;

(iii) The reduction of a salary of a teacher as part of a general salary reduction applicable to at least fifty percent (50%) of the teachers employed by a school district;

(iv) The termination of the contract of a teacher at the end of current school year because of a decrease in the size of faculty due to decreased enrollment, combining of school districts or an event beyond the control of the board if notice of termination is given pursuant to W.S. 21-7-105 and 21-7-106(a) except the request for a hearing does not apply;

(v) The termination of extra services or duties together with a corresponding termination of any pay for such extra services.

(b) Repealed by Laws 2011, Ch. 182, § 2.



21-7-112. Effect on existing contracts.

21-7-112. Effect on existing contracts.

The contracts of all teachers in the state of Wyoming from and after July 1, 2012, shall be subject to the policies, rules, and regulations of the school district not in conflict with this law or the other laws of the state of Wyoming.



21-7-113. Application to teachers presently employed.

21-7-113. Application to teachers presently employed.

The provisions of this article shall apply to all teachers who are teaching in Wyoming on and after July 1, 2012, and shall apply regardless of whether the teacher was employed prior to July 1, 2012 as a teacher in Wyoming.



21-7-114. Repealed by Laws 2011, Ch. 182, § 2.

21-7-114. Repealed by Laws 2011, Ch. 182, § 2.






ARTICLE 2 - TEACHER SCHOLARSHIPS

21-7-201. Repealed by Laws 1994, ch. 17, § 2.

21-7-201. Repealed by Laws 1994, ch. 17, § 2.



21-7-202. Repealed by Laws 1994, ch. 17, § 2.

21-7-202. Repealed by Laws 1994, ch. 17, § 2.



21-7-203. Repealed by Laws 1994, ch. 17, § 2.

21-7-203. Repealed by Laws 1994, ch. 17, § 2.



21-7-204. Repealed by Laws 1994, ch. 17, § 2.

21-7-204. Repealed by Laws 1994, ch. 17, § 2.



21-7-205. Repealed by Laws 1994, ch. 17, § 2.

21-7-205. Repealed by Laws 1994, ch. 17, § 2.



21-7-206. Repealed by Laws 1994, ch. 17, § 2.

21-7-206. Repealed by Laws 1994, ch. 17, § 2.



21-7-207. Repealed by Laws 1994, ch. 17, § 2.

21-7-207. Repealed by Laws 1994, ch. 17, § 2.






ARTICLE 3 - TEACHERS IN GENERAL

21-7-301. Insurance and other fringe and employment benefits.

21-7-301. Insurance and other fringe and employment benefits.

(a) The board of trustees of each school district within the state may provide health insurance, life insurance, and other fringe and employment benefits of all types for the teachers, administrative personnel and other employees of the school district to such extent as it deems such benefits to be in the best interest of the school district. Benefits under this subsection may be paid for entirely by the school district or partly by the school district and partly by the employee, the degree of participation of each being entirely within the discretion of the board of trustees. Benefits under this subsection may be in addition to any benefits obtained through the group insurance plan if elected by the school district under W.S. 9-3-201(e).

(b) The board of trustees of each school district which is a participating district in the state employees' and officials' group insurance plan, as defined under W.S. 9-3-203(a)(xvi), shall provide insurance under the group plan for the teachers, administrative personnel and other employees meeting the definition of employee under W.S. 9-3-203(a)(iv), as provided by W.S. 9-3-202 through 9-3-218. Each participating school district shall report to the department of administration and information as specified by W.S. 9-3-205(e) and make payments for employer and employee contributions as provided by W.S. 9-3-210 and 9-3-211. The amount of contributions paid under W.S. 9-3-211 for each employee electing coverage shall be deducted from the employee's monthly salary in accordance with W.S. 9-3-211.



21-7-302. Discrimination in compensation prohibited.

21-7-302. Discrimination in compensation prohibited.

No discrimination in the amount of compensation for the teachers in the public schools of this state shall be made on account of sex, race or religious belief.



21-7-303. Certificate or permit required; exception.

21-7-303. Certificate or permit required; exception.

(a) Except as otherwise provided in subsection (b), (c) or (d) of this section, no person shall teach or supervise in a public school in this state and receive compensation therefor out of any public fund who at the time of rendering such services is not a holder of or a candidate and qualified for a certificate or permit issued or to be issued under the laws of this state and the rules and regulations of the Wyoming professional teaching standards board pursuant to W.S. 21-2-802.

(b) Faculty members employed, even if for less than a calendar year, by any postsecondary education institution accredited by a regional accrediting agency may teach courses offered at a public high school in this state without holding or being qualified for a certificate or permit issued by the Wyoming professional teaching standards board and without meeting the requirements of W.S. 21-7-304 as provided in this subsection. A person teaching at a public school pursuant to this subsection shall teach only if the course is within the same subject area in which he instructs at the accredited postsecondary institution and:

(i) The course provides academic credit for both high school graduation requirements and postsecondary education requirements; or

(ii) The course provides only academic credit for high school graduation requirements and there is no other certified and qualified teacher teaching at that school available to teach the course.

(c) In accordance with the provisions of this subsection, a person may teach driver education in a public school in this state without holding or being qualified for a certificate or permit issued by the Wyoming professional teaching standards board and without meeting the requirements of W.S. 21-7-304. The Wyoming professional teaching standards board shall by rule establish and maintain minimum standards for a permit for that employment which shall be applicable only as provided in this subsection. A person employed by a school district to teach driver education in a public school in this state, shall not be employed for more than three (3) consecutive school years in any period beginning after July 1, 1997, unless the person has met the requirements of the professional teaching standards board for a permit to teach driver education.

(d) A person may be employed as superintendent of schools by any district board of trustees without holding or being qualified for certification by the Wyoming professional teaching standards board pursuant to W.S. 21-2-802. A person who has not qualified for certification pursuant to W.S. 21-2-802 shall be required to comply with W.S. 21-2-802(e) prior to being employed by any district board as a superintendent of schools.



21-7-304. Candidate for certificate must pass examination on state and federal constitutions.

21-7-304. Candidate for certificate must pass examination on state and federal constitutions.

All persons hereafter applying for certificates authorizing them to become administrators or teachers in the public schools of this state shall before receiving such certificate be required to pass a satisfactory examination upon the provisions and principles of the constitutions of the United States and the state of Wyoming or present evidence of having successfully completed a course equivalent to that required in W.S. 21-9-102.






ARTICLE 4 - EMPLOYEE SECURITY REQUIREMENTS

21-7-401. Boards of trustees to require criminal history background information.

21-7-401. Boards of trustees to require criminal history background information.

The board of trustees of each school district within the state shall require any employee initially hired by the school board on or after July 1, 1996, who may have access to minors to submit to fingerprinting for the purpose of obtaining state or national criminal history record information before employment. The provisions of this section shall not apply to persons certificated under W.S. 21-2-802 who have met the requirements of this section pursuant to the certification process.






ARTICLE 5 - NATIONAL CERTIFICATION

21-7-501. National certification incentive; certification fee reimbursement; consultants and mentors; certified teacher pay incentive reimbursement.

21-7-501. National certification incentive; certification fee reimbursement; consultants and mentors; certified teacher pay incentive reimbursement.

(a) The professional teaching standards board shall by rule establish a program under which school districts shall reimburse no more than fifty (50) teachers and certified or licensed service providers employed by Wyoming school districts the actual cost of receiving national certification, not to exceed the national certification fee established by the national board for professional teaching standards for the applicable year certification was received, provided:

(i) The teacher has completed at least three (3) years of teaching in the state of Wyoming;

(ii) The teacher or service provider, as applicable, was successful in receiving his national certification; and

(iii) The teacher agrees to mentor at least one (1) other teacher employed in the state of Wyoming through the national certification process.

(b) Upon verification by the professional teaching standards board that national certification is complete, the district which employs the teacher or service provider shall subject to the limit imposed under subsection (a) of this section, reimburse the teacher or service provider for the actual cost of the national certification fee.

(c) A school district may apply for an innovative program grant under W.S. 21-22-106(a)(iii) to recover amounts reimbursed to teachers and service providers under subsection (b) of this section.

(d) Teachers who accept reimbursement for their national certification costs under subsection (b) of this section shall serve as a mentor, under the supervision of the professional teaching standards board, for at least one (1) other teacher employed in the state of Wyoming through the national certification process. Teachers who accept reimbursement may also consent to be a consultant with local education agencies on staff development programs. Districts requesting consultation for staff development shall pay the consultant fees involved. No fee shall be charged for teachers seeking their own national certification.

(e) Repealed By Laws 2001, Ch. 193, § 2.

(f) In addition to reimbursement of the cost of national board certification under subsection (b) of this section, and to promote employment of national board certified teachers by school districts, each district employing a national board certified teacher shall be reimbursed for payments to these teachers subject to the following:

(i) For each year the certificate is valid, the district provides each teacher employed by the district and holding certification by the national board for professional teaching standards a lump sum payment of four thousand dollars ($4,000.00) which is in addition to the teacher's annual salary as determined by the board, and which is paid to each certified teacher between December 1 and December 31 of the school year for which application is made under paragraph (ii) of this subsection;

(ii) Effective school year 2007-2008 and each school year thereafter, the teacher holding certification shall be employed by the district full-time as a teacher. For purposes of this subsection, "teacher" shall include employees of the district holding certification and employed full-time as instructional facilitators, certified tutors, librarians or counselors;

(iii) The district submits a report to the department of education in a manner, on a form and at times specified by department rule and regulation, documenting the number of national board certified teachers employed by the district, verifying payments to such teachers in accordance with paragraph (i) of this subsection;

(iv) From amounts appropriated by the legislature from the public school foundation program account for purposes of this subsection, the department of education shall distribute payments to eligible districts in accordance with this subsection on or before February 15 of the applicable school year, together with the district's foundation payment under W.S. 21-13-313(c), if applicable;

(v) Not later than December 31, 2007, and each December 31 thereafter, the department shall report to the joint education interim committee on district reports submitted under paragraph (iii) of this subsection and estimated distributions under this subsection to eligible districts for the applicable reporting period.






ARTICLE 6 - WYOMING TEACHER SHORTAGE LOAN REPAYMENT PROGRAM

21-7-601. Wyoming teacher shortage loan repayment program; eligibility criteria; procedures; program reporting.

21-7-601. Wyoming teacher shortage loan repayment program; eligibility criteria; procedures; program reporting.

(a) The Wyoming teacher shortage loan repayment program is created to be administered by the Wyoming community college commission established under W.S. 21-18-201. Applicants shall have a Wyoming residence, as defined in W.S. 22-1-102(a)(xxx), or shall be graduates of a Wyoming high school and may apply for loans from the program in accordance with this section.

(b) To qualify for a loan under this section, the applicant shall first:

(i) Be enrolled in good standing in a teacher education program at the University of Wyoming leading to:

(A) Certification as a special education, math, science or foreign language teacher; or

(B) Eligibility for an additional endorsement to teach reading or English as a second language.

(ii) If in a program leading to certification under subparagraph (i)(A) under this subsection, have class standing of at least a junior for the first semester for which application for a loan under this program is made;

(iii) If in a program leading to certification under subparagraph (i)(A) of this subsection, apply for federal financial assistance.

(c) Subject to the availability of funds appropriated for this program, loans under this section may be granted to qualified applicants to pay:

(i) The unmet financial need, as determined by the Wyoming community college commission, of attendance at the teacher education program specified under subparagraph (b)(i)(A) of this section; or

(ii) The cost of attendance at the teacher education program specified under subparagraph (b)(i)(B) of this section.

(d) Except for a loan for teacher education programs specified under subparagraph (b)(i)(B) of this section, a loan provided under this section shall not exceed the cost of attendance for the approved program, reduced by the amount of any Pell or other federal grant and any employer based financial assistance received by the applicant.

(e) A recipient of a loan under this section may repay the loan without cash payment by teaching at least fifty percent (50%) of his working hours as a teacher in special education, math, science, foreign language, reading or English as a second language as a certified teacher in a Wyoming public school as provided in subsection (f) of this section. To qualify as repayment under this subsection, work shall be performed within the minimum amount of time necessary to repay the loan, plus two (2) years, which shall begin with the calendar month following the month in which the student completed the academic program.

(f) Qualified work under subsection (e) of this section shall be credited such that the student's loan balance is reduced on the basis of one (1) year of full-time employment repaying the loan balance for one (1) academic year of full-time enrollment. Qualified work shall be credited on a proportional basis to the loan balance.

(g) Any recipient of a loan under this section who fails:

(i) To complete the academic program for which the loan was provided shall commence cash repayment of the loan no later than forty-five (45) days after the recipient leaves the academic program;

(ii) To obtain employment in the targeted occupation for which the person received the education within two hundred forty (240) days after successfully obtaining the appropriate certification, shall commence cash repayment of the loan within two hundred eighty-five (285) days after successfully obtaining the appropriate certification;

(iii) To obtain the appropriate certification within one hundred eighty (180) days after completion of the program shall commence cash repayment of the loan.

(h) Loan repayment options under this section may be deferred for a period not to exceed five (5) years while a loan recipient is serving on full-time active duty with any branch of the military services of the United States.

(j) The Wyoming community college commission shall have the powers and duties specified under W.S. 21-18-202(c) to implement this section and shall establish terms and conditions of loans issued under this section, including:

(i) Interest rates and loan terms;

(ii) The form and process for loan application, review and award;

(iii) Criteria under which students may be relieved from having to repay loans and interest thereon, in whole or in part, where the requirement to repay would cause undue hardship;

(iv) Criteria for determining the cost of attendance as used in establishing the loan amount for teacher education programs specified under paragraph (b)(i)(B) of this section, based upon each semester or summer school session of full or part-time program attendance.

(k) Funding of the loan program established under this section shall be by appropriation of the legislature. The community college commission shall transfer approved loan amounts to the University of Wyoming.

(m) Cash repayment of loans and interest thereon shall be credited to the school foundation program account.

(n) The community college commission shall annually review the loan program established under this section and report to the governor and the legislature in accordance with W.S. 9-2-1014, regarding program results, funds received and loans issued during the preceding academic year, together with the status of all outstanding loan commitments and repayments under the program. The report required under this subsection shall include information submitted by the professional teaching standards board regarding the impact of the program on identified teacher shortage areas and recommendations for modifications to the program, including funding levels, to address other identified teacher shortage areas.

(o) This program created by this section shall expire effective June 30, 2016.

(p) Notwithstanding subsection (o) of this section:

(i) Any person who receives a loan under this section shall continue to receive funding for the program as the person remains eligible as required by this section;

(ii) Repayment of loans provided under this section shall continue as specified by this section until all loan obligations have been satisfied.






ARTICLE 7 - WYOMING ADJUNCT PROFESSOR LOAN REPAYMENT PROGRAM

21-7-701. Wyoming adjunct professor loan repayment program; eligibility criteria; procedures; program reporting.

21-7-701. Wyoming adjunct professor loan repayment program; eligibility criteria; procedures; program reporting.

(a) The Wyoming adjunct professor loan repayment program is created to provide assistance to public school teachers in attaining necessary qualifications to provide instruction in concurrent enrollment programs. This program shall be administered by the Wyoming community college commission established under W.S. 21-18-201. The commission shall promulgate rules and regulations to govern the loan program. Application shall be on a form and in a manner prescribed by the commission. Applicants shall have a Wyoming residence, as defined in W.S. 22-1-102(a)(xxx), and may apply for loans from the program in accordance with this section.

(b) To qualify for a loan under this section, the applicant shall first:

(i) Be employed by a Wyoming school district as a teacher, as defined by W.S. 21-7-102;

(ii) Be certified by and in good standing with the professional teaching standards board, as required by W.S. 21-7-303;

(iii) Be nominated by the employing Wyoming school district for consideration by the commission. The nomination shall include a copy of the agreement reached between the teacher, the employing school district and one (1) of the seven (7) Wyoming community colleges or the University of Wyoming that will be a party to the agreement under W.S. 21-20-201 upon the completion of the program;

(iv) The agreement required by paragraph (iii) of this subsection shall include the following:

(A) Identification of the classes approved under W.S. 21-20-201 that will be taught upon successful completion of the program;

(B) Identification of the appropriate accredited college-level educational program, including a list of the specific classes, that will enable the teacher to provide instruction in the agreed upon courses at the high school and college level upon completion;

(C) An estimate of the cost of tuition and fees required to complete the program;

(D) The terms of repayment of the loan, which shall include successful completion of the educational program and teaching of the agreed upon classes for two (2) years in a Wyoming school district.

(c) Subject to the availability of funds appropriated for this program, loans under this section may be granted to qualified applicants to pay the cost of tuition and fees as certified by the accredited educational program for the classes listed in the agreement required under paragraph (b)(iv) of this section.

(d) The employing school district shall certify to the community college commission the amount required to pay tuition and fees in accordance with the agreement reached under paragraph (b)(iv) of this section upon completion of the teacher's coursework. The certification shall include documentation of successful completion of prior coursework paid for by the community college commission under this section.

(e) Any teacher who fails to complete the academic program for which the loan was provided or who fails to maintain employment in accordance with the terms of the agreement required under paragraph (b)(iii) of this section shall commence cash repayment of the loan within forty-five (45) days.

(f) Loan repayment options under this section may be deferred for a period not to exceed five (5) years while a loan recipient is serving full time on active duty with any branch of the military services of the United States.

(g) The Wyoming community college commission shall have the authority specified under W.S. 21-18-202(c) to implement this section and shall establish terms and conditions of loans issued under this section, including:

(i) Interest rates and loan terms;

(ii) The form and process for loan application, review and award;

(iii) Criteria under which students may be relieved from having to repay loans and interest thereon, in whole or in part, where the requirement to repay would cause undue hardship.

(h) Funding of the loan program established under this section shall be by appropriation of the legislature.

(j) Cash repayment of loans and interest thereon shall be credited to the school foundation program account.

(k) The community college commission shall annually review the loan program established under this section and report to the governor and the legislature in accordance with W.S. 9-2-1014, regarding program results, funds received and loans issued during the preceding academic year, together with the status of all outstanding loan commitments and repayments under the program. The report required under this subsection shall include information regarding the impact of the program on courses approved under W.S. 21-20-201.

(m) The loan repayment program created by this section shall expire effective June 30, 2020.

(n) Notwithstanding subsection (m) of this section:

(i) Any person who receives a loan under this section shall continue to receive funding for the program as the person remains eligible as required by this section;

(ii) Repayment of loans awarded under this section shall continue as specified by this section until all loan obligations have been satisfied.









CHAPTER 8 - COUNTY SUPERINTENDENT OF SCHOOLS

21-8-101. Office abolished.

21-8-101. Office abolished.

The office of county superintendent of schools is hereby abolished in every county of this state.



21-8-102. Transfer of duties; incumbents may serve out terms.

21-8-102. Transfer of duties; incumbents may serve out terms.

When the present term of the county superintendent of schools has expired the fiscal duties assigned by law to the county superintendent shall be discharged by the county treasurer, who shall receive no extra pay for the performance of such duties. All duties other than fiscal duties shall be discharged by the clerk of each district board of trustees, who shall receive no further compensation; provided, that any incumbent may serve out his term without reduction in compensation.






CHAPTER 9 - COURSES OF STUDY, TEXTBOOKS, SUPPLIES

ARTICLE 1 - COURSES OF STUDY

21-9-101. Educational programs for schools; standards; core of knowledge and skills; special needs programs; class size requirements; cocurricular activities.

21-9-101. Educational programs for schools; standards; core of knowledge and skills; special needs programs; class size requirements; cocurricular activities.

(a) The board of trustees of each school district within the state shall cause the schools under its jurisdiction to provide an educational program in accordance with uniform standards defined under this section and rules and regulations promulgated by the state board of education pursuant to W.S. 21-2-304(a).

(b) Each school district within the state shall provide educational programs sufficient to meet uniform student content and performance standards at the level established by the state board of education in the following areas of knowledge and skills:

(i) Common core of knowledge:

(A) Reading/language arts;

(B) Social studies;

(C) Mathematics;

(D) Science;

(E) Fine arts and performing arts;

(F) Physical education;

(G) Health and safety;

(H) Humanities;

(J) Career/vocational education;

(K) Foreign cultures and languages;

(M) Applied technology;

(N) Government and civics including state and federal constitutions pursuant to W.S. 21-9-102.

(ii) For grades one (1) through eight (8), reading, writing and mathematics shall be emphasized under the common core of knowledge specified under paragraph (b)(i) of this section;

(iii) Common core of skills:

(A) Problem solving;

(B) Interpersonal communications;

(C) Keyboarding and computer applications;

(D) Critical thinking;

(E) Creativity;

(F) Life skills, including personal financial management skills.

(c) In addition to subsection (b) of this section, each school district within this state shall provide programs designed for the special needs of those student populations specified within this subsection. Programs under this subsection shall be provided and shall identify special student populations in accordance with rules and regulations of the state board of education. The state board shall monitor the proportion of students in each special needs category, compared to available regional averages. Special needs student populations include:

(i) Children with disabilities evaluated in accordance with rules and regulations of the state board as having intellectual disability, hearing impairments including deafness, speech or language impairments, visual impairments including blindness, serious emotional disturbance, orthopedic impairments, autism, traumatic brain injury, other health impairments, specific learning disabilities, deafness and blindness or other multiple disabilities, and who, because of the impairments, need special education and related services; and

(ii) Gifted and talented students identified by professionals and other qualified individuals as having outstanding abilities, who are capable of high performance and whose abilities, talents and potential require qualitatively differentiated educational programs and services beyond those normally provided by the regular school program in order to realize their contribution to self and society.

(d) In addition to subsections (b) and (c) of this section, each school district within this state shall endeavor to maintain when practicable, in kindergarten through grade three (3) within the district, an average class size of no more than sixteen (16) students per teacher, excluding children with disabilities who spend more than fifty percent (50%) of their time outside of regular classroom instruction.

(e) Nothing in this section shall be construed to prohibit school districts from establishing cocurricular activity programs which have as their purpose to provide educational experiences not otherwise provided by the local district. The legislature specifically encourages school districts to establish programs of this type.

(f) It is the intent of the legislature that the funding mechanism established by law for schools encourage school districts to achieve the goal of reduced class sizes.

(g) Not later than the 2002-2003 school year, all school districts shall provide instruction in foreign languages to students in kindergarten through grade 2 in accordance with standards promulgated by the state board.



21-9-102. Instruction in state and federal constitutions required; satisfactory examination a prerequisite to graduation.

21-9-102. Instruction in state and federal constitutions required; satisfactory examination a prerequisite to graduation.

All schools and colleges in this state that are supported in any manner by public funds shall give instruction in the essentials of the United States constitution and the constitution of the state of Wyoming, including the study of and devotion to American institution and ideals, and no student shall receive a high school diploma, associate degree or baccalaureate degree without satisfactorily passing an examination on the principles of the constitution of the United States and the state of Wyoming. The instruction shall be given for at least three (3) years in kindergarten through grade eight (8) and for one (1) year each in the secondary and college grades.



21-9-103. Penalty for failure to carry out requirements of W.S. 21-9-102.

21-9-103. Penalty for failure to carry out requirements of W.S. 21-9-102.

Willful failure on the part of any school or college administrator or instructor to carry out the requirements of W.S. 21-9-102 shall be sufficient cause for the removal of such person from his position.






ARTICLE 2 - FREE TEXTBOOKS AND SUPPLIES

21-9-201. Boards of trustees to purchase and lend to pupils; responsibility of pupils; sale of surplus.

21-9-201. Boards of trustees to purchase and lend to pupils; responsibility of pupils; sale of surplus.

(a) The board of trustees of each school district within the state shall purchase all textbooks necessary to the operation of the schools under its jurisdiction. Each such board may in addition purchase such supplies as it deems necessary. Such textbooks and supplies shall be held as the property of the district and shall be loaned to pupils free of any charge; provided, the pupils shall be held responsible for damage to, loss of, or failure to return such books and supplies except those that by their nature are expended during the course of study.

(b) The board may sell to any pupil or parent, at its cost, any surplus books or supplies it has purchased and which such pupil or parent desires to purchase for his own use.



21-9-202. Repealed By Laws 2002, Ch. 19, § 1.

21-9-202. Repealed By Laws 2002, Ch. 19, § 1.



21-9-203. Purchase and use of eye protective devices.

21-9-203. Purchase and use of eye protective devices.

(a) Every teacher and every pupil except nonparticipating visitors, in any public school participating in any course involving the following: (1) hot molten metals; (2) milling, sawing, turning, shaping, cutting or stamping of any solid materials with stationary power equipment; (3) gas or electric arc welding; (4) caustic or explosive materials; or (5) any other material or activity which creates a substantial risk of harm to the eyes is required to wear industrial quality eye protective devices meeting the standards of the American Standard Safety Code for head, eye, and respiratory protection, Z2.1-1959, promulgated by the American Standards Association, Incorporated.

(b) The board of trustees of each school district shall purchase such eye protective devices and cause them to be available free of charge to all pupils and teachers involved in the activities listed above; provided, that the board of trustees shall not be required to furnish protective corrective lenses.









CHAPTER 10 - SCHOOL LUNCH PROGRAM

21-10-101. Repealed by Laws 1987, ch. 190, § 5.

21-10-101. Repealed by Laws 1987, ch. 190, § 5.



21-10-102. Repealed by Laws 1987, ch. 190, § 5.

21-10-102. Repealed by Laws 1987, ch. 190, § 5.



21-10-103. Repealed by Laws 1987, ch. 190, § 5.

21-10-103. Repealed by Laws 1987, ch. 190, § 5.



21-10-104. Repealed by Laws 1987, ch. 190, § 5.

21-10-104. Repealed by Laws 1987, ch. 190, § 5.



21-10-105. Repealed by Laws 1987, ch. 190, § 5.

21-10-105. Repealed by Laws 1987, ch. 190, § 5.



21-10-106. Repealed by Laws 1987, ch. 190, § 5.

21-10-106. Repealed by Laws 1987, ch. 190, § 5.



21-10-107. Repealed by Laws 1987, ch. 190, § 5.

21-10-107. Repealed by Laws 1987, ch. 190, § 5.






CHAPTER 11 - PRIVATE SCHOOL LICENSING

21-11-101. Repealed by Laws 1987, ch. 190, § 3.

21-11-101. Repealed by Laws 1987, ch. 190, § 3.



21-11-102. Repealed by Laws 1987, ch. 190, § 3.

21-11-102. Repealed by Laws 1987, ch. 190, § 3.



21-11-103. Repealed by Laws 1987, ch. 190, § 3.

21-11-103. Repealed by Laws 1987, ch. 190, § 3.



21-11-104. Repealed by Laws 1987, ch. 190, § 3.

21-11-104. Repealed by Laws 1987, ch. 190, § 3.



21-11-105. Repealed by Laws 1987, ch. 190, § 3.

21-11-105. Repealed by Laws 1987, ch. 190, § 3.



21-11-106. Repealed by Laws 1987, ch. 190, § 3.

21-11-106. Repealed by Laws 1987, ch. 190, § 3.



21-11-107. Repealed by Laws 1987, ch. 190, § 3.

21-11-107. Repealed by Laws 1987, ch. 190, § 3.






CHAPTER 12 - VOCATIONAL EDUCATION

21-12-101. "State board" defined; boards of trustees authorized to establish and maintain adult education program.

21-12-101. "State board" defined; boards of trustees authorized to establish and maintain adult education program.

(a) As used in this chapter "state board" means the state board of education acting as the state board of vocational education.

(b) The board of trustees of any unified school district in the state may establish and maintain a program of adult education in connection with the public schools of the district. The program shall be open to adults. No community college shall be established except under W.S. 21-18-101 through 21-18-317.



21-12-102. Powers of boards of trustees establishing and maintaining programs.

21-12-102. Powers of boards of trustees establishing and maintaining programs.

(a) The board of trustees of any school district within the state establishing and maintaining an adult education program under this chapter, in addition to all other powers provided by law, may:

(i) Fix fee and tuition rates for adult education courses;

(ii) Cooperate with the state department of education, the state board, community college commission and the federal government in administering the program; and

(iii) Do all things necessary to promote the purposes of this article.



21-12-103. Special school tax; submission to electors authorized; tax in addition to limitations in W.S. 21-13-102.

21-12-103. Special school tax; submission to electors authorized; tax in addition to limitations in W.S. 21-13-102.

For the purpose of maintaining a program of adult education, the board of trustees may submit for vote to the electors of the district, a special school tax of not to exceed two and one-half (2 1/2) mills on the taxable valuation of the district. Said special school tax, if approved, shall be above and in addition to the tax limitations expressed in W.S. 21-13-102.



21-12-104. Special school tax; election; conduct; levy, collection and disbursement.

21-12-104. Special school tax; election; conduct; levy, collection and disbursement.

(a) The election shall be conducted under the law governing school elections and on an election date authorized under W.S. 22-21-103. The ballot shall state the proposition to be voted upon, the amount of the proposed special levy and shall contain a form for voting substantially as follows: "Shall an additional special tax of not to exceed .... mills be levied for the purpose of maintaining a program of adult education?"

Special levy - YES 

Special levy - NO 

(b) If the majority of the votes cast in the election are "special levy - YES", the tax shall be levied, collected and disbursed in the same manner as other school district taxes.



21-12-105. Career-technical education demonstration project grants; application; criteria; limitations.

21-12-105. Career-technical education demonstration project grants; application; criteria; limitations.

(a) A school district may apply to the state department of education for state assistance to fund expenses associated with the planning, development and implementation of a career-technical education demonstration project as a new or an expansion to any existing high school career-vocational education program in the district. As used in this section, "career-vocational education program" shall be as specified in W.S. 21-13-309(m)(v)(D)(II). Amounts awarded under this section shall be used to fund curricular development and project design costs, employ certified teachers to provide course instruction during the two (2) years of project implementation and to fund initial purchases of equipment and supplies, all incurred for demonstration projects which:

(i) Prepare high school students for a full range of post secondary options, including two (2) year and four (4) year college, apprenticeship, military and formal employment training;

(ii) Connect academic and technical curriculum grounded in academic and industry standards;

(iii) Provide innovative strategies for ensuring student access to career choices, as well as opportunities for work-based learning and dual enrollment in related post secondary education courses;

(iv) Support workforce, education and economic needs of Wyoming.

(b) Any amount awarded to a district under this section shall be in addition to and not be considered in determining the school foundation program amount under the education resource block grant model pursuant to W.S. 21-13-309. A grant awarded under this section shall be for a period of two (2) years and shall not exceed one hundred fifty thousand dollars ($150,000.00) for the first year of demonstration project planning, and not more than two hundred thousand dollars ($200,000.00) for project implementation in year two (2) of the project grant. Thereafter, state assistance for the project shall be limited to funds distributed to the district within its foundation program amount as determined under the education resource block grant model.

(c) Application for a grant under this section shall be on a form and in a manner specified by rule and regulation of the department, shall be filed with the department on or before June 30 to secure a grant during the immediately succeeding school year, and shall at minimum include:

(i) A proposal based upon an existing partnership between the applicant district, the Wyoming post secondary education institution and industry, which clearly documents the need for establishing the proposed career-technical education demonstration project;

(ii) Documentation of integration of industry standards, school redesign and curriculum alignment between high school and post secondary education within the proposed project;

(iii) The purposes, plan and timeline for expenditure of grant amounts;

(iv) Assurance that school facilities appropriately accommodate the proposed demonstration project; and

(v) Other necessary information required by the state department.

(d) Not later than August 15 of the applicable school year and following review of applications submitted under this section, the department shall notify applicant districts of its decision and shall provide each applicant district a written statement of reasons for approving or denying the application. If the application is approved, the department shall award the grant from amounts made available by legislative appropriation within the school foundation program account for purposes of this section.

(e) Each recipient district shall report to the department on the expenditure of amounts awarded under this section, shall in consultation with representatives of partnership post secondary education programs and industry, provide the department an evaluation of project results and shall provide other information as required by rule and regulation of the department to implement this section.

(f) Repealed By Laws 2006, Ch. 37, § 2.

(g) The department shall promulgate rules and regulations necessary to carry out this section and shall work with Wyoming post secondary education institutions and industry in establishing prerequisite school district and post secondary education and industry agreement requirements.






CHAPTER 13 - SCHOOL FINANCE

ARTICLE 1 - LOCAL FINANCIAL SUPPORT

21-13-101. Definitions.

21-13-101. Definitions.

(a) As used in this chapter:

(i) "Average daily membership" or "ADM" means the aggregate number of pupils present plus the aggregate number of pupils absent, divided by the actual number of days the school is in session for the year. Pupils who have withdrawn from school or who have been absent for more than ten (10) consecutive calendar days shall not be counted as members;

(ii) Repealed By Laws 1997 Special Session, ch. 3, § 304.

(iii) "District" means any school district as defined by law;

(iv) "Elementary school" means a school consisting of kindergarten through grade five (5), or any appropriate combination of grades within this range, as determined by the plan of organization for schools authorized by the district board of trustees;

(v) "Foundation program" means the level of funding which is to be made available to each district under this article so that each district is able to comply with the state uniform educational program standards imposed under W.S. 21-9-101 and 21-9-102 and the uniform state student content and performance standards prescribed by the state board of education under W.S. 21-2-304(a)(iii);

(vi) "High school" means a school consisting of grades nine (9) through twelve (12), or any combination of grades within this range, as determined by the plan of organization by the district board;

(vii) "Middle school" means a school consisting of grades six (6) through eight (8), or any combination of grades within this range, as determined by the plan of organization by the district board;

(viii) "Kindergarten" means a class of pre-first-grade students;

(ix) "Public school foundation program account" and "foundation account" mean the account created by W.S. 21-13-306 for use in financing education in public schools;

(x) Repealed by Laws 1994, ch. 17, § 2.

(xi) "Teacher" means any member of the teaching or professional staff engaged in the service of the public schools for whom certification is required as a condition of employment;

(xii) Repealed by Laws 1988, ch. 82, § 2.

(xiii) "Year of college training" shall be the successful completion of a one (1) year course of study approved by the state department of education;

(xiv) "Education resource block grant model" means the block grant model for Wyoming school finance contained within the enumeration of model components summarizing and executing recommendations within the 2010 cost of education study as referenced in paragraph (xvii) of this subsection and model spreadsheets provided by the consultant performing the 2010 cost of education study, all of which are enacted into law, on file with the secretary of state and are maintained and made available for public inspection by the director under W.S. 21-2-202(e), and as may be subsequently modified by the legislature prior to future model recalibration required under W.S. 21-13-309(t);

(xv) Repealed By Laws 2006, Chapter 37, § 2.

(xvi) "Prototypical school model" means a school level, comprised of cost, resource and enrollment parameters, as described within the education resource block grant model. The separate school levels identified with the model are as follows:

(A) Elementary school - kindergarten through grade five (5) modeled at cost and resource levels for:

(I) Greater than forty-nine (49) ADM;

(II) Ninety-six (96) ADM;

(III) One hundred ninety-two (192) ADM; and

(IV) Two hundred eighty-eight (288) ADM.

(B) Middle school - grades six (6) through eight (8) modeled at cost and resource levels for:

(I) Greater than forty-nine (49) ADM;

(II) One hundred five (105) ADM;

(III) Two hundred ten (210) ADM; and

(IV) Three hundred fifteen (315) ADM.

(C) High school - grades nine (9) through twelve (12) modeled at cost and resource levels for:

(I) Greater than forty-nine (49) ADM;

(II) One hundred five (105) ADM;

(III) Two hundred ten (210) ADM;

(IV) Three hundred fifteen (315) ADM; and

(V) Six hundred thirty (630) ADM.

(xvii) "Attachment A" to 2011 House Bill 0127 consists of an enumeration of model components as enacted into law, summarizing and executing recommendations contained within the 2010 cost of education study, as modified by the legislature, and is hereby incorporated into this chapter by this reference;

(xviii) Repealed By Laws 2011, Ch. 185, § 2(a).

(b) Repealed By Laws 1998, ch. 2, § 203.

(c) The education resource block grant model as defined under paragraph (a)(xiv) of this section and as included in "Attachment A" referenced in paragraph (a)(xvii) of this section, as each are enacted into law, and including any technical correction which may be implemented by rule and regulation of the state superintendent under W.S. 21-2-202(e), shall be filed with the secretary of state.



21-13-102. Maximum rate of school district tax; recapture of excess; equalization of permissive levies.

21-13-102. Maximum rate of school district tax; recapture of excess; equalization of permissive levies.

(a) Except as otherwise provided by law, the maximum rate of school district tax that may be levied for all school purposes, exclusive of bond interest and redemption, for any school district in any school year on each dollar of assessed valuation within the school district is as follows:

(i) In a unified school district:

(A) Twenty-five (25) mills shall be levied for combined elementary, junior high and high school purposes.

(B) Repealed By Laws 1997 Special Session, ch. 3, § 103(a).

(C) Repealed By Laws 1997 Special Session, ch. 3, § 104(a).

(D) Repealed By Laws 2006, Chapter 37, § 2.

(E) Repealed By Laws 2006, Chapter 37, § 2.

(ii) In any nonunified school district consisting of kindergarten through grade eight (8):

(A) Twenty-five (25) mills shall be levied for school purposes.

(B) Repealed By Laws 1997 Special Session, ch. 3, § 103(a).

(C) Repealed By Laws 1999, ch. 110, § 103.

(D) Repealed By Laws 1997 Special Session, ch. 3, § 104(a).

(E) Repealed By Laws 2006, Chapter 37, § 2.

(F) Repealed By Laws 2006, Chapter 37, § 2.

(b) For each school year:

(i) A school district whose revenues from the sources provided by W.S. 21-13-310 exceed the foundation program costs determined under W.S. 21-13-309 by more than three hundred percent (300%), as estimated to the districts on or before August 15 and as subsequently certified to the districts on or before March 1 of the current fiscal year under subsection (e) of this section, shall rebate fifty percent (50%) of the excess revenues to the department of education by January 15 of the applicable school year. The balance of the excess revenues shall be rebated to the department on or before June 15 of that school year;

(ii) A school district whose revenues specified under W.S. 21-13-310 for any school year exceed the foundation program costs determined under W.S. 21-13-309 by three hundred percent (300%) or less, as estimated and certified under subsection (e) of this section, shall rebate forty percent (40%) of the excess revenues to the department by January 15 of the applicable school year. The balance of the excess revenues shall be rebated to the department on or before June 15 of the applicable school year;

(iii) Amounts rebated under paragraphs (i) and (ii) of this subsection shall be credited to the public school foundation program account defined in W.S. 21-13-101(a)(ix).

(iv) Repealed by Laws 1984, ch. 53, § 2.

(c) Repealed By Laws 2008, Ch. 94, § 2.

(d) Repealed By Laws 1997 Special Session, ch. 3, § 103(a).

(e) Annually on or before August 15 the department shall notify each district subject to recapture of the estimated amount due to the state during the current fiscal year, using data from the previous school year. Upon receipt of the state assessed values by school districts, and not later than March 1 of the current fiscal year, the department shall certify to each district subject to recapture the amount of recapture for the fiscal year to be remitted to the state. The amount certified shall supersede the estimates certified on or before August 15. If a district can demonstrate financial inability to make payments to the state as provided in subsection (b) of this section, the director may adjust the schedule of payments provided by subsection (b) of this section if the financial integrity of the foundation program will not be jeopardized.

(f) Repealed By Laws 2006, Chapter 37, § 2.

(g) Notwithstanding the foregoing, the computed recapture for any school district which is subject to recapture and which levies more than the state average mill levy for the sum of levies required or authorized under W.S. 21-13-102(a), 21-13-201(a) and 21-13-303(a) and for repayment of bonded indebtedness, shall be reduced by the percent which the stated mill levies in the district exceed the state average for the stated mill levies. Each school district receiving a reduction under this subsection shall apply an equal amount of revenue from its operating funds to the repayment of bonded indebtedness during the ensuing fiscal year and reduce the amount of mill levy for the repayment of bonded indebtedness accordingly. Following the first reduction under this subsection, the department shall compute the required state averages and district levies as if no reduction in mill levies for bonded indebtedness were made and shall utilize mill levies for bonded indebtedness which would have been required but for the application of this subsection.

(h) Repealed By Laws 2006, Chapter 37, § 2.

(j) Repealed By Laws 2006, Chapter 37, § 2.



21-13-103. Cancellation of unpaid warrants; remedy of holders.

21-13-103. Cancellation of unpaid warrants; remedy of holders.

The treasurer of each school district shall on the first Monday in April of each year cancel all unpaid warrants of such school district which have been issued for a period exceeding twelve (12) months, and shall at the same time certify to the board of trustees of such school district the number and amount of each warrant which he has canceled. Such list of canceled warrants shall be entered in the minutes of the board and published at least once in a regular issue of a newspaper published in the county, during the month in which such warrants were canceled. Any person or persons holding a school district warrant which has been canceled under the provisions of this section, may present such warrant to the board of trustees of such school district at any subsequent time, not later than five (5) years after the date such warrant was canceled. The said board of trustees shall issue to the holder of such school district warrant, a new warrant covering the amount due on the original warrant at the time so canceled.



21-13-104. Repealed by Laws 1980, ch. 49, § 3.

21-13-104. Repealed by Laws 1980, ch. 49, § 3.






ARTICLE 2 - COUNTY FINANCIAL SUPPORT

21-13-201. Levy, collection and distribution of 6 mill school tax.

21-13-201. Levy, collection and distribution of 6 mill school tax.

(a) Pursuant to article XV, section 17 of the constitution of the state of Wyoming, there shall be levied each year, by the county commissioners in each county in the state, a tax of six (6) mills on the dollar of assessed valuation of the property within the county for the support and maintenance of the public schools. This tax shall be collected by the county treasurer.

(b) On or before September 1 of each year, the state department of education shall notify the treasurer of each county of the percentage proportion to be allocated from the countywide six (6) mill school levy to each school district in his respective county. The computation of the distribution of the countywide six (6) mill levy shall be made by the department of education on the basis of the average daily membership (ADM) for the previous year. This number, for each district, shall be converted into a percentage of the total average daily membership (ADM) for all school districts within the county. The county treasurer shall distribute the revenue arising from the countywide six (6) mill levy among the school districts of the county according to the percentage computed above and pursuant to W.S. 21-13-207.



21-13-202. Repealed by Laws 1981, ch. 43, § 2.

21-13-202. Repealed by Laws 1981, ch. 43, § 2.



21-13-203. Repealed by Laws 1981, ch. 43, § 2.

21-13-203. Repealed by Laws 1981, ch. 43, § 2.



21-13-204. Repealed by Laws 1981, ch. 43, § 2.

21-13-204. Repealed by Laws 1981, ch. 43, § 2.



21-13-205. Repealed by Laws 1981, ch. 43, § 2.

21-13-205. Repealed by Laws 1981, ch. 43, § 2.



21-13-206. Disposition of fines, penalties and forfeitures.

21-13-206. Disposition of fines, penalties and forfeitures.

All fines, penalties, and forfeitures provided by the school laws may be recovered by an action by any citizen in the name of the people of the state of Wyoming for the use of the proper school district or county, and when they accrue, shall belong to the school district or county in which they have accrued and shall be deposited with the county treasurer.



21-13-207. Apportionment of funds by county treasurer.

21-13-207. Apportionment of funds by county treasurer.

On the second Monday of each month, the county treasurer shall apportion all monies in the county treasury belonging to the county school fund, including all interest earned thereon and including fines and forfeitures, among the various school districts of the county in the same percentages as provided by W.S. 21-13-201(b) and shall immediately pay the amount to each school district.






ARTICLE 3 - STATE FINANCIAL SUPPORT

21-13-301. Distribution to school districts of money in common school account for use of public schools.

21-13-301. Distribution to school districts of money in common school account for use of public schools.

Between January 1 and June 30 of each year, if there is any money to the credit of the common school account within the permanent land income fund for the use of the public schools in the state treasury, the state treasurer shall, after making any distributions necessary under W.S. 21-15-108(a), distribute the income in the account to the school foundation program. The state treasurer may make distributions to the school foundation program under this section at such times and in such amounts as may be advantageous for the state's investment program and cash management, but all income shall be credited to the school foundation program not later than June 30 of each year.



21-13-302. Repealed by Laws 1989, ch. 260, § 3.

21-13-302. Repealed by Laws 1989, ch. 260, § 3.



21-13-303. Levy of state tax; disposition of funds; reduction of mill levy.

21-13-303. Levy of state tax; disposition of funds; reduction of mill levy.

(a) For the support of the public elementary and secondary schools of the state, there shall be assessed and levied each year a state tax of twelve (12) mills on the dollar of the assessed valuation of the property within the state as certified on August 10 under W.S. 39-11-102.1(c)(v) except as provided in subsection (c) of this section. The tax is in addition to any and all other taxes authorized by law.

(b) The funds that may accrue under this section shall be placed in a separate account. Balances in the account, if any, shall not lapse or be transferred to any other fund or account.

(c) Between July 1 and July 10 of each year the state auditor and the state treasurer shall determine if the unobligated average daily general fund balance over the preceding fiscal year exceeds twenty percent (20%) of the amount of the general fund appropriations for the present biennium. If the unobligated average daily general fund balance exceeds twenty percent (20%) of the amount appropriated, the excess is appropriated and shall be transferred into the foundation program account as soon as possible. The auditor and treasurer shall immediately notify the state board of equalization of the amount to be transferred. Based on the current assessed valuation of the state, the board shall compute the estimated amount of revenue to be produced by a twelve (12) mill levy, subtract the amount transferred to the foundation program account and then compute the mill levy necessary to produce the difference. The board shall certify the recomputed mill levy to the county assessors to be levied and collected in lieu of the twelve (12) mill state levy for the next tax year.



21-13-304. State treasurer to keep separate account.

21-13-304. State treasurer to keep separate account.

The state treasurer shall keep a separate account and except as otherwise provided by law all monies appropriated for school purposes shall be kept in such account.



21-13-305. Renumbered by Laws 1983, ch. 136, § 2.

21-13-305. Renumbered by Laws 1983, ch. 136, § 2.



21-13-306. Foundation program account established; disposition of monies.

21-13-306. Foundation program account established; disposition of monies.

(a) The public school foundation program account is established to consist of funds appropriated to, or designated to the account by law, or by gift from whatever source, for distribution to districts in accordance with this article.

(b) Within the limits of legislative appropriation, if any, the resources of the public school foundation account shall be paid into the state treasury and shall be drawn out and distributed to the districts upon certification of the director and upon vouchers approved by the state auditor payable to the treasurer of the several districts.

(c) Any unobligated, unencumbered funds remaining in the school foundation program account in excess of one hundred million dollars ($100,000,000.00) as of June 30 of any fiscal year shall be deposited to the school capital construction account established by W.S. 21-15-111.



21-13-307. Eligibility to share in distribution of money from foundation account; mandatory financial reporting.

21-13-307. Eligibility to share in distribution of money from foundation account; mandatory financial reporting.

(a) Each district which meets the following requirements is eligible to share in the distribution of funds from the foundation account:

(i) Employed and compensated teachers for not less than nine (9) school months during the previous year and has actually employed and is compensating at least one (1) teacher for the current year, except that a newly organized district need not have employed any teachers during the previous year in order to qualify for its first year of operation;

(ii) Operated all schools for a term of at least one hundred eighty-five (185) days or the number of days or equivalent hours authorized under an alternative schedule approved by the state board during the previous school year. If the school term of any school in a district was less than one hundred eighty-five (185) days or less than the total number of days authorized under an alternative schedule approved by the state board, the amount allotted per average daily membership (ADM) under W.S. 21-13-309 for the school shall be in proportion to the length of the term the school actually operated, unless caused by closures of schools:

(A) Due to fuel shortages, fire, construction problems, weather, civil disturbance or threatened civil disturbance, days of national recognition, widespread illnesses; or

(B) Whenever necessary to protect the health, safety or welfare of students, teachers and other employees and closures are approved by the director or are the result of presidential or gubernatorial executive orders.

(iii) Furnishes to the director statistical data and information as reasonably required to compute a district's entitlement to share in the foundation account and the extent of the entitlement;

(iv) The district shall provide evidence to the director that the district has maintained an average student-teacher ratio of not greater than sixteen (16) to one (1) for the aggregate of all classes in kindergarten through grade three (3) in the district in the preceding school year. The requirement of this paragraph may be waived by the department of education for any district that demonstrates insufficient school facility capacity, positive school performance, positive student achievement or for other reasons related to the delivery of the education program to students. This paragraph shall not apply to charter schools established under W.S. 21-3-301 through 21-3-314 or schools designated as exceeding expectations pursuant to W.S. 21-2-204(e)(i)(A). Schools designated as exceeding expectations pursuant to W.S. 21-2-204(e)(i)(A) shall notify the department annually of the student teacher ratios for the aggregate of all classes in kindergarten through grade three (3) in the district in the preceding year. The department shall compute the student-teacher ratio and report it to each district not later than March 1 of each year. To obtain a waiver under this paragraph, a school district shall apply to the department not later than March 15 of each year. The application shall be based on the student-teacher ratio reported by the department of education, together with any other information required by the department. The department shall approve or deny an application for a waiver under this paragraph not later than April 10 of that year. A waiver approved under this paragraph shall be effective for the school year immediately following the application and approval.

(b) Each district shall provide financial reports to the department on forms and in such manner required by the department under W.S. 21-2-203 and by rules and regulations promulgated by the director pursuant to this article. In administering this article, the director may conduct audits of information submitted by districts under this article as necessary to administer and perform computations pertaining to the cost components within the education resource block grant model, and may, after consulting and negotiating with the school district, correct the information reported by districts under this article to fairly and accurately reflect the data type, classification and format necessary to perform computations required to administer the school finance system established under this article.



21-13-308. Repealed By Laws 1997 Special Session, ch. 3, § 304.

21-13-308. Repealed By Laws 1997 Special Session, ch. 3, § 304.



21-13-309. Determination of amount to be included in foundation program for each district.

21-13-309. Determination of amount to be included in foundation program for each district.

[Revisor's Note: Following is the text of this statute as in effect prior to the enactment of 2014 Wyoming Session Laws, Chapter 10. See Revisor's Note at the end of this section setting out the 2014 amendments to this statute.]

21-13-309. Determination of amount to be included in foundation program for each district.

(a) Repealed By Laws 1997 Special Session, ch. 3, § 304.

(b) Repealed By Laws 1997 Special Session, ch. 3, § 304.

(c) Repealed By Laws 1997 Special Session, ch. 3, § 304.

(d) Repealed By Laws 1997 Special Session, ch. 3, § 304.

(e) Repealed By Laws 1997 Special Session, ch. 3, § 304.

(f) Repealed By Laws 1997 Special Session, ch. 3, § 304.

(g) Repealed by Laws 1993, ch. 168, § 2.

(h) Repealed by Laws 1993, ch. 168, § 2.

(j) Repealed by Laws 1993, ch. 168, § 2.

(k) Repealed By Laws 1997 Special Session, ch. 3, § 304.

(m) In determining the amount to be included in the foundation program for each district, the director shall:

(i) Repealed By Laws 2006, Chapter 37, § 2.

(ii) Repealed By Laws 2006, Chapter 37, § 2.

(iii) Repealed By Laws 2006, Chapter 37, § 2.

(iv) Based upon reports from each district on schools operating within that district for the current school year and on grade configurations contained within each reported school during that school year, compute the average daily membership (ADM) for each reported school and each grade within each reported school in accordance with identified grade configurations subject to the following:

(A) The average daily membership (ADM) for each reported school shall be computed based upon the average of the school's ADM counts completed at the end of the three (3) immediately preceding school years or the school's ADM for the previous school year, whichever is greater;

(B) For each school year, the configuration of grades for each school shall be based upon the ADM reported for each grade in which students were enrolled for the immediately preceding school year;

(C) Repealed By Laws 2012, Ch. 99, § 2.

(v) Based upon ADM computations and identified school configurations within each district pursuant to paragraph (iv) of this subsection, compute the foundation program amount for each district as prescribed by the education resource block grant model adopted by the Wyoming legislature as defined under W.S. 21-13-101(a)(xiv), as contained within the spreadsheets and accompanying reports referenced under W.S. 21-13-101(a)(xvii), on file with the secretary of state and maintained by the director pursuant to W.S. 21-2-202(e). The following criteria shall be used by the director in the administration of the education resource block grant model:

(A) At-risk students, for purposes of model computations, shall include students within a school who are eligible for participation in the free and reduced price lunch program under the national school lunch program established by 42 U.S.C. 1751 et seq., who are identified as limited English proficiency in accordance with rules and regulations of the department of education or who are mobile students as defined by department rule and regulation and enrolled in grades six (6) through twelve (12) for the applicable school year. A student shall be counted only once for purposes of computing school at-risk student populations even though that student may simultaneously be eligible to participate in the free and reduced price lunch program, in programs serving students with limited English proficiency or is defined as a mobile student;

(B) Alternative schools qualifying for separate consideration under the education resource block grant model may be established by a school district for offering educational programs to students with educational needs which the district finds are not appropriately met by other schools in the district, excluding charter schools established under W.S. 21-3-301 through 21-3-314. Alternative schools included within a district's configuration of schools identified under paragraph (iv) of this subsection shall for purposes of the education resource block grant model:

(I) Be approved as an alternative school by the department of education prior to July 1, 2006;

(II) Repealed By Laws 2007, Ch. 147, § 102.

(III) Unless otherwise authorized by the director, be restricted to not more than one (1) alternative school within any school district.

(C) Salaries for all school and district level staffing categories, including teachers, principals and assistant principals, central office administrators, secretarial and clerical staff, operations and maintenance staff and aides and media technicians, shall be based upon average statewide salary levels calibrated for school year 2005-2006 for each staffing category, adjusted under subsection (o) of this section, including the experience, education and responsibility level as appropriate and as computed for each staffing category. The statewide average for each staffing category shall be adjusted for each district based upon the district experience, education and responsibility level relative to the statewide average for that category. District experience, education and responsibility level by appropriate staffing category shall be updated each year such that district adjustments reflect the prior school year staffing information. The district adjusted average salary for each staffing category shall be further adjusted for regional cost differences as measured by the greater of the hedonic wage index or the Wyoming cost-of-living index computed by the division of economic analysis, department of administration and information, with a minimum of one hundred (100) index value, as prescribed by the education resource block grant model. For purposes of the education resource block grant model, the version of the Wyoming cost-of-living index used by the division shall be based upon the unrecalibrated housing cost index weights unless otherwise determined by the legislature based upon recommendation of the joint education interim committee. In addition, the version of the Wyoming cost-of-living index applied under this subparagraph for any school year shall be the average of the six (6) consecutive semi-annual index reports completed by January 1 of the immediately preceding school year;

(D) Career-vocational education computations within the education resource block grant model shall be based upon:

(I) The number of students enrolled in grades nine (9) through twelve (12) participating in career-vocational education programs on a full-time equivalency (FTE) basis, as computed in accordance with guidelines established by the department of education;

(II) Career-vocational education programs offered in grades nine (9) through twelve (12) consisting of a sequence of three (3) or more vocational courses in an occupational area or career cluster that provides students with the technical knowledge, skills or proficiencies necessary to obtain employment in current or emerging occupations or to pursue advanced skill training. To qualify under this subdivision, a vocational course shall be offered pursuant to W.S. 21-9-101(b)(i)(J) and aligned with state content and performance standards prescribed by the state board of education under W.S. 21-2-304(a)(iii), and except as provided under W.S. 21-2-202(a)(xxvii), shall be provided by a teacher certified by the Wyoming professional teaching standards board for the vocational subject area associated with the course;

(III) The number of full-time equivalent (FTE) vocational education teachers within the school, as computed in accordance with guidelines prescribed by the department, providing career-vocational education instruction in grades nine (9) through twelve (12) and except as provided under W.S. 21-2-202(a)(xxvii), certified by the Wyoming professional teaching standards board to provide instruction at the high school level for vocational education courses comprising career-vocational education programs. Nothing in this subdivision shall require a district to employ teachers certified for high school vocational education instruction on a full-time basis or to require teachers to teach only high school vocational education courses on a full-time basis.

(E) Amounts computed under the education resource block grant model for each school district based upon amounts generated by each school within the district and based upon amounts generated at the district level for that district within the block grant model, shall be adjusted by adding the following amounts:

(I) An amount for district transportation of school children as provided under W.S. 21-13-320;

(II) An amount for district special education programs and services as provided under W.S. 21-13-321;

(III) An amount for any extra compensation payments to district teachers as provided under W.S. 21-13-324;

(IV) An amount for any isolation and maintenance payments by the district as provided under W.S. 21-4-401;

(V) An amount for any tuition and maintenance payments made by the district pursuant to W.S. 21-4-501(d), 21-4-504 and 21-4-505(a).

(F) Amounts provided within the model for health insurance shall be based upon:

(I) Prior year statewide average district weighted actual participation in district health insurance plans as to the proportion of employee only, split contracts, employee plus spouse or children and family coverage; and

(II) The annualized state contribution rate as of January 1 of the preceding school year, on behalf of each employee and official enrolled in the state group health insurance plan, for employee only, split contracts, employee plus spouse or children and family coverage.

(G) Amounts within the block grant model for maintenance and operations shall be based upon actual gross square footage of school buildings and facilities subject to the following:

(I) Actual gross square footage of school buildings and facilities shall be separated into education and noneducation space categories by school and by district, including leased square footage but excluding square footage not used for delivering the required educational program and the square footage of any building or facility closed and not operational as provided under W.S. 21-15-109(c)(iv);

(II) Actual gross square footage of education space shall be the gross square footage prescribed by statewide building adequacy standards promulgated pursuant to W.S. 21-15-115. Education space capacity in excess of one hundred fifteen percent (115%) of the standard space level shall not be included in actual gross square footage computations under this subdivision;

(1) Repealed By Laws 2011, Ch. 185, § 2(a).

(2) Repealed By Laws 2011, Ch. 185, § 2(a).

(III) Actual square footage of noneducation space shall not exceed ten percent (10%) of total gross square footage of education space as prescribed by the statewide building adequacy standards.

(vi) Except for charter schools established under W.S. 21-3-301 through 21-3-314, any alteration of the configuration of grades within a district, school or school facility which differs from the configuration of grades during the immediately preceding school year as reported under paragraph (iv) of this subsection shall be considered a reconfiguration and shall be documented by the district and reported to the director and the director of the school facilities department. Following review and evaluation, the director of the department of education and the director of the school facilities department shall, each acting independently, approve or deny the reconfiguration for purposes of application to the education resource block grant model and the determination of school facility needs and remedies. The following shall apply:

(A) Approval under this paragraph shall be based upon the appropriate delivery of the required educational program, the cost effectiveness of the proposed grade reconfiguration for delivery of adequate educational services to students with block grant resources, district wide capacity of school educational facilities as defined under W.S. 21-15-109(a)(ii) and any extraordinary circumstances related to the safe and efficient delivery of the education program to students;

(B) Approval under this paragraph shall be required prior to receiving state funds for adding any new school within a district;

(C) Effective for the school year commencing after July 1, 2012, and each school year thereafter, no reconfiguration of grades within any district, school or facility shall differ from the previous school year such that more than one (1) school is included within any one (1) school facility to be reported under paragraph (iv) of this subsection for purposes of determining the foundation program amount for that district;

(D) As used in this paragraph, "configuration" means the approved combination of grades served within a district, school or school facility as reported for purposes of determining the foundation program amount for that district under this section.

(n) Repealed By Laws 2002, Chapter 76, § 3; 2006, Chapter 37, § 2.

(o) To the extent specifically provided by the legislature, and between periods of model recalibration required under subsection (t) of this section, the amount computed for each district under subsection (m) of this section shall be adjusted to provide for the effects of inflation, excluding those amounts specified under subparagraphs (m)(v)(E) and (F) of this section and the assessment component contained in paragraph (b)(xxviii) of "Attachment A" as referenced in W.S. 21-13-101(a)(xvii). The adjustment under this subsection shall not be applied until the expiration of the school year immediately following the first school year of application of the recalibrated model, and shall be adjusted on a cumulative basis each school year thereafter and until the first school year of application of a subsequent model recalibration. Following analysis of information reported under subsection (u) of this section, the joint appropriations interim committee shall submit a recommendation to the legislature and the governor not later than November 1 of each applicable year on an external cost adjustment for purposes of this subsection.

(i) Repealed By Laws 2006, Chapter 37, § 2.

(ii) Repealed By Laws 2006, Chapter 37, § 2.

(p) Except as otherwise provided by law and following the computation and application of any adjustment under subsection (o) of this section, the amount computed for each school within each district shall be combined with the amount computed and provided on a district level for that district, as prescribed by the education resource block grant model, to determine the foundation program amount for each district.

(q) Repealed By Laws 2006, Chapter 37, § 2.

(r) Repealed By Laws 2006, Chapter 37, § 2.

(s) Repealed By Laws 2006, Chapter 37, § 2.

(t) Not less than once every five (5) years, the legislature shall provide for the recalibration of the education resource block grant model to determine if modifications are necessary to ensure it remains cost-based in light of changing conditions and modifications to law.

(u) To ensure model components specified under the education resource block grant model defined under W.S. 21-13-101(a)(xiv), as enumerated and enacted by the legislature and included in "Attachment A" referenced in W.S. 21-13-101(a)(xvii), remain resourced at cost-based levels between periods of model recalibration required under subsection (t) of this section, and prior to adjustment for the effects of inflation for any school year under subsection (o) of this section, the joint education interim committee shall annually receive and review reports in accordance with this subsection and report to the joint appropriations interim committee as required by this subsection. The legislative service office shall assemble information necessary to develop a model monitoring process and other reports for the committee using data maintained by the department of education and other state agencies. For this purpose, the department shall annually update and compile information, in a format contained within reports provided during 2010 model recalibration, reported at the model component level, on school district allocation of model resources, as well as other information provided for purposes of developing and completing the 2010 cost of education studies. Each year excluding the first school year of application of any model recalibration performed under subsection (t) of this section, the information and analysis assembled by the legislative service office under this subsection shall be reported to the joint education interim committee in sufficient time to allow committee review of and deliberation on the report and the submission of recommendations to the joint appropriations interim committee by October 15 of the applicable school year. Report recommendations shall be used by the joint appropriations interim committee in its determination of legislative recommendation on model adjustment under subsection (o) of this section.

Revisor's Note:

Laws 2014, ch. 10, § 2, amended portions of subsection (m) of this section as that subsection existed prior to the enactment of Laws 2013, ch. 1. Section 2 of the 2014 act superseded alternative provisions in section 1 of that act and became effective immediately upon the Governor's certification of the issuance of a final court order as specified in section 3(b) of the act. The 2014 amendment is set out below.

Laws 2014, ch. 10, § 2 provides:

Section 2. W.S. 21-13-309(m)(v)(B) by creating a new subparagraph (IV) and (vi)(intro), as in effect prior to the enactment of 2013 Wyoming Session Laws, Chapter 1, is amended to read:

21-13-309. Determination of amount to be included in foundation program for each district.

(m) In determining the amount to be included in the foundation program for each district, the state superintendent shall:

(v) Based upon ADM computations and identified school configurations within each district pursuant to paragraph (iv) of this subsection, compute the foundation program amount for each district as prescribed by the education resource block grant model adopted by the Wyoming legislature as defined under W.S. 21-13-101(a)(xiv), as contained within the spreadsheets and accompanying reports referenced under W.S. 21-13-101(a)(xvii), on file with the secretary of state and maintained by the state superintendent pursuant to W.S. 21-2-202(e). The following criteria shall be used by the state superintendent in the administration of the education resource block grant model:

(B) Alternative schools qualifying for separate consideration under the education resource block grant model may be established by a school district for offering educational programs to students with educational needs which the district finds are not appropriately met by other schools in the district, excluding charter schools established under W.S. 21-3-301 through 21-3-314. Alternative schools included within a district's configuration of schools identified under paragraph (iv) of this subsection shall for purposes of the education resource block grant model:

(IV) On and after July 1, 2014, and if not qualifying under subdivision (I) of this subparagraph, be approved by the state superintendent subject to the following:

(1) Completion of a formal evaluation of the school district's at-risk programs to ensure provision of a continuum of learning supports and classroom interventions addressing the needs of at-risk children within the district which is comprised of the following:

a. Criteria for identifying at-risk students in accordance with and subject to research-based indicators;

b. Use of individual learning plans for each identified at-risk student or an equivalent school-wide plan that defines interventions, programs and services required to address special needs. The plans shall be continuously monitored by the district;

c. Use of quality learning supports and classroom interventions based upon the special needs of the student population served by the district and the supports and interventions are supported by and based upon research-based practices and strategies;

d. Data based predictors to identify students at-risk of dropping out of school after reaching the age of compulsory attendance pursuant to W.S. 21-4-102 and learning supports and classroom strategies to address this student population.

(2) A formal evaluation is conducted by the district not less than once every two (2) years of the school's programs, comprised of the continuum of learning supports and classroom interventions specified under subdivision (IV)(1) of this subparagraph. The evaluation shall measure the effectiveness of the school's programs in meeting the needs of those student populations attending the school. Formal evaluations conducted under this subparagraph shall be reported to and approved by the district board and reported to the state superintendent together with action plans addressing necessary program improvements;

(3) Student achievement within the school is reported annually by the district to the state superintendent, as measured by quality indicators specified by rule and regulation of the department which reflect the components of the continuum of learning supports and classroom interventions specified under subdivision (IV)(1) of this subparagraph;

(4) Educational space for the school is provided through facilities operated and maintained by the district and approved by the school facilities department as meeting statewide adequacy standards. After two (2) evaluations by the state superintendent under subdivision (IV)(3) of this subparagraph that demonstrate academic progress or success of an alternative school's educational program, the alternative school shall be included in the district's five (5) year plan under W.S. 21-15-116 and the school's long-term facility needs shall be evaluated by the school facilities department. Notwithstanding subparagraph (m)(vi)(C) of this section, the school facilities department shall not approve any district plan which includes educational space for the alternative school within a separate facility unless the district provides sufficient documentation and evidence that the school cannot be collocated within a facility containing educational space for another school with similar grade configurations operated by the district.

(vi) Except for charter schools established under W.S. 21-3-301 through 21-3-314 and alternative schools approved under subdivision (v)(B)(IV) of this subsection, any alteration of the configuration of grades within a district, school or school facility which differs from the configuration of grades during the immediately preceding school year as reported under paragraph (iv) of this subsection shall be considered a reconfiguration and shall be documented by the district and reported to the state superintendent and the director of the school facilities department. Following review and evaluation, the state superintendent and the director shall, each acting independently, approve or deny the reconfiguration for purposes of application to the education resource block grant model and the determination of school facility needs and remedies. The following shall apply:



21-13-310. Annual computation of district revenues.

21-13-310. Annual computation of district revenues.

(a) To ensure revenues available to each district are uniformly sufficient to enable compliance with the uniform standards for educational programs prescribed under W.S. 21-9-101 and 21-9-102 and to secure state board accreditation of educational programs under W.S. 21-2-304(a)(ii), the revenues specified under this subsection shall be deemed state revenues and shall be considered in determining the amount to be distributed to each district under W.S. 21-13-311. A district shall make an annual computation of the following revenues:

(i) The revenue collections to be received by each district during the school year as its proportionate share of the county six (6) mill levy imposed under W.S. 21-13-201(a) as certified on August 10 under W.S. 39-11-102.1(c)(v) for that school year;

(ii) The required local tax effort in the current school year for the assessment and levy of school taxes by the district according to the following schedule:

(A) Any district actually and physically operating a school within the boundaries of the district offering instruction in kindergarten through grade twelve (12), the amount of revenue collections to be received during the school year under the twenty-five (25) mill local district levy as certified on August 10 under W.S. 39-11-102.1(c)(v) for that school year;

(B) Any nonunified district actually and physically operating a school within the boundaries of the district offering instruction in kindergarten through grade eight (8), the amount of revenue collections to be received during the school year under the number of mills levied pursuant to W.S. 21-13-102(a)(ii)(A), as certified on August 10 under W.S. 39-11-102.1(c)(v) for that school year.

(iii) Repealed by Laws 1981, ch. 43, § 2.

(iv) Repealed By Laws 2000, Ch. 12, § 3.

(v) The district's share of fines and forfeitures distributed to it during the previous school year, including penalties distributed under W.S. 35-11-424(c);

(vi) The district's share of forest reserve funds distributed to it during the previous year under W.S. 9-4-504;

(vii) The district's share of Taylor Grazing Act funds distributed to it during the previous school year under W.S. 9-4-402;

(viii) The district's share of the county motor vehicle fund distributed to it during the previous school year by the county treasurer under W.S. 31-3-103;

(ix) The amount of tuition paid to the district during the previous school year, including any amount charged under W.S. 21-4-501 and any amount assessed in excess of the costs incurred for adult education programs, summer school programs, programs provided under an agreement for cooperative educational programs under W.S. 21-20-101 through 21-20-111 and any amount assessed for programs and services for children with disabilities, but excluding any tuition assessed by a district for the provision of distance education programs to participating nonresident students pursuant to W.S. 21-13-330, any revenues received by a district from post secondary education option programs provided under W.S. 21-20-201 or for the provision of educational programs to a nonresident student placed in a juvenile detention facility pursuant to an agreement with the student's resident school district;

(x) Repealed by Laws 1990, ch. 122, § 2.

(xi) Repealed by Laws 1999, ch. 110, § 209.

(xii) The district's share of interest and penalties on delinquent taxes under W.S. 39-13-108(b)(ii) and (c) distributed to it during the previous school year by the county treasurer;

(xiii) The district's share of railroad car company taxes distributed to it during the previous school year by the county treasurer under W.S. 39-13-111(a)(iii);

(xiv) Except as provided under W.S. 21-15-114(a)(x), any amount received by the district during the preceding school year from the sale of real or personal property which was not owned by the district prior to July 1, 1997;

(xv) All other revenues received or collected by the district during the previous school year, but excluding any amount received from private contributions and gifts, excluding any revenues dedicated by law to the payment of bonded indebtedness, and any revenues from the disposition of school buildings and land pursuant to W.S. 21-15-114(a)(x), and excluding fees or other charges imposed by the district for goods or services, such as rental fees and the price paid for admission into any place for recreation, entertainment or an athletic event. Upon application of a district, the department shall exclude from this paragraph revenue received by the district if the department finds that the revenue could not be used by the district to provide educational services to students.

(b) On or before July 10 of each year the county treasurer of each county shall certify to the director, in such form as the director shall provide, a report of monies distributed by him to each district within the county during the previous school year.

(c) Annually, commencing on July 30, 1984, the state board of equalization, when determinable, shall certify to the department of education whether or not the level of local assessments for any category in each county is in accord with the requirements of the board of equalization and, if not, the percent by which the assessments are below the board's requirements.

(d) As used in this section, assessed valuation means the assessed valuation certified on August 10 under W.S. 39-11-102.1(c)(v).

(e) Repealed by Laws 1989, ch. 260, § 3.

(f) Repealed by Laws 1990, ch. 122, § 2.

(g) Repealed by Laws 1993, ch. 107, § 2.



21-13-311. Determination of amount to be distributed to each district from foundation account; undistributed balance; prohibition on expenditures.

21-13-311. Determination of amount to be distributed to each district from foundation account; undistributed balance; prohibition on expenditures.

(a) The amount of money which shall be distributed to each district from the foundation account shall be determined by subtracting the sum of the district revenues computed in accordance with W.S. 21-13-310 from the total amount of the foundation program computed in accordance with W.S. 21-13-309.

(b) Repealed By Laws 1997 Special Session, ch. 3, § 304.

(c) The amount of the foundation account which is not distributed in any year, for any reason, shall be held in the foundation account for distribution in subsequent years in accordance with this article.

(d) Effective school year 2011-2012 and each school year thereafter, no foundation program funds distributed under subsection (a) of this section shall be expended by any district for conducting random drug testing of students within the district without prior approval of the student's parents.



21-13-312. Prorating payments when income from foundation account insufficient.

21-13-312. Prorating payments when income from foundation account insufficient.

(a) To preserve the integrity of the foundation account for the biennium and so that payments can be made during the full school year for each year of the biennium, if it appears to the director that the income available to the foundation program account is not sufficient to meet the payments as provided by law:

(i) The director shall determine a uniform percentage by which the amount guaranteed to each district under W.S. 21-13-309 shall be reduced so that available revenues in the foundation program account for that school year are as nearly as possible equal to the amount necessary to fund payments to districts under W.S. 21-13-313; and

(ii) The revenue to be rebated by a district under W.S. 21-13-102(b) shall be adjusted based upon the guaranteed amount for that district determined under paragraph (a)(i) of this section.



21-13-313. Distribution of funds from foundation account; property tax and cash reserve adjustment; regulations.

21-13-313. Distribution of funds from foundation account; property tax and cash reserve adjustment; regulations.

(a) For each school year the state auditor, on the certification of the director, shall draw warrants on the state treasurer for the amount of money which shall be distributed to each district from the foundation account as computed under W.S. 21-13-311. The warrants, payable to the treasurer of the district concerned, shall be delivered to the director for distribution to the several school districts.

(b) The director shall determine on or before August 15 of each year the tentative allotment of foundation funds to which each district is entitled under this article. In making this determination, the director may, if current fiscal information required by law to compute the tentative allotment is not available for any district by August 1 of that year, use fiscal information available to the director from the foundation program computations of the previous school year for that district. The previous year's fiscal information shall be adjusted to reflect current fiscal changes and other information known by or available to the director. Upon receiving actual fiscal information from a district, the director shall accordingly adjust future foundation program determinations for that district such that foundation program payments appropriately reflect current fiscal information for the applicable school year.

(c) Fifteen percent (15%) of each district's entitlement shall be paid to the district on or before August 15 of each year and subject to any adjustment under subsections (d) and (e) of this section, ten percent (10%) of each district's entitlement shall be paid on or about the fifteenth day of each month through April of each year. The final payment for the balance of each district's entitlement shall be distributed on or before May 15 of each year. If, after March 1 and before April 1, the director determines that the entitlement to be paid to a district for that school year is not accurate, the director shall adjust payments to or payments from that district as necessary to correct the inaccuracy as soon as practicable. Except as provided under W.S. 21-2-202(e), after March 31 of any school year, the director shall not adjust any district's entitlement or fiscal information used to compute a district's entitlement for that school year, and the entitlement or fiscal information shall only be adjusted thereafter in accordance with audit review pursuant to W.S. 9-1-513.

(d) On or before August 15 of the succeeding fiscal year, each school district shall report the amount of revenue it received during the preceding fiscal year attributable to levies provided by W.S. 21-13-102(a)(i)(A) and (ii)(A) and 21-13-201 regardless of the assessment year, but not to include assessments from years prior to July 1, 1991. If those revenues reported are less than the revenues estimated under W.S. 21-13-310(a)(i) and (ii) for that fiscal year, as applicable, and if the district's total revenues computed under W.S. 21-13-310 for that fiscal year continue to be less than the total foundation program amount computed under W.S. 21-13-309, the school district shall be paid the difference by October 15 from the foundation program account. No amount in excess of the total foundation program amount computed for any district for that fiscal year shall be paid from the foundation program account for purposes of this subsection. Any amount paid under this subsection shall not thereafter be relevant to or used for future foundation program calculations. If those revenues reported are greater than the revenues estimated under W.S. 21-13-310(a)(i) and (ii) for that fiscal year, as applicable, the excess shall be included as revenues of the district under W.S. 21-13-310 in computing the foundation entitlement for the succeeding fiscal year.

(e) Not later than January 31 of each fiscal year, the department shall compute the amount by which each district's operating balance and cash reserves at the end of the preceding fiscal year exceed fifteen percent (15%) of the total foundation program amount computed under W.S. 21-13-309 for the preceding fiscal year. In making this calculation, the entire operating balance and cash reserves for each district for the fiscal year ending June 30, 1997, as computed by the department, shall be separately accounted for and excluded, until it has been completely expended by the district. Revenues from settlements of protested amounts attributable to levies assessed under W.S. 21-13-102(a)(i)(A) and (ii)(A) and 21-13-201, regardless of the assessment year, shall be accounted for and excluded from the calculation under this subsection for a period of not more than one (1) year following that fiscal year in which the revenue was received by a district, as verified in writing by the district and certified by the county treasurer. Except as otherwise provided in 1997 Special Session Laws, chapter 3, section 306(e), as amended, and except as excluded under this subsection, that excess shall be deemed to be a state revenue under W.S. 21-13-310(a) for the purpose of determining distributions under W.S. 21-13-311 and amounts to be rebated under W.S. 21-13-102. The department shall promulgate rules, including reporting requirements and procedures for districts, to implement this subsection. As used in this section, "operating balance and cash reserves" means those financial resources of the district which are not encumbered by the district board of trustees for expenditure to meet an existing legal obligation or otherwise restricted by law or regulation for expenditure on specific educational programs. For purposes of this subsection, any balance within a district's separate account established under W.S. 21-15-109(e) for major building and facility repair and replacement shall be deemed restricted by law for expenditure as provided by W.S. 21-15-109(e) and shall not be considered an operating balance and cash reserve under this section.

(f) Repealed By Laws 1998, ch. 2, § 803.

(g) In addition to subsections (b) and (c) of this section, the director shall, for any district subject to W.S. 21-13-102(b) as determined by the department for any school year, or for any district not subject to W.S. 21-13-102(b) whose entitlement amount determined under W.S. 21-13-311(a) for any school year is equal to or less than twenty percent (20%) of the foundation program amount computed under W.S. 21-13-309(p), and upon demonstration by the district of financial need as documented by cash flow analysis, provide payments from the school foundation program account in an amount not to exceed one-fifth (1/5) of the foundation program amount computed for that district for that school year in accordance with W.S. 21-13-309. The computed amount shall be paid to each eligible district on or before September 1 based upon tentative computations under W.S. 21-13-309, for which the department may use fiscal information available from foundation program computations for the previous school year in the manner provided under subsection (b) of this section. Any district receiving a payment under this subsection and repaying the foundation program account by December 15 of that school year shall not be assessed interest. After December 15, the district shall be assessed interest at a rate equal to the rate specified by W.S. 21-13-316(a) until the payment is repaid in full. In no event shall an advance payment under this subsection extend beyond and remain unpaid by any district, including interest, on and after June 15 of that school year.



21-13-314. Repealed by Laws 1983, ch. 136, § 3.

21-13-314. Repealed by Laws 1983, ch. 136, § 3.



21-13-315. Costs of court ordered placement of children in private residential treatment facilities, group homes, day treatment programs and juvenile detention facilities.

21-13-315. Costs of court ordered placement of children in private residential treatment facilities, group homes, day treatment programs and juvenile detention facilities.

(a) The department of family services shall establish an account to pay residential and treatment costs excluding educational and medical costs of court ordered placements of children in private residential treatment facilities and group homes located in Wyoming. Programs providing education services including programs for children with disabilities provided by a board of cooperative educational services, shall bill the department of education directly for educational costs of court ordered placements. In addition, costs of all services provided pursuant to a student's individualized education plan (IEP), including special education services, related services and supplementary aids and services for children with disabilities and costs of education assessment for other children incurred as a result of court order prior to any placement, shall be billed directly to the department of education. The department of family services shall promulgate reasonable rules and regulations to provide procedures for implementing subsection (m) of this section. If the court rejects an in-state placement recommendation of the predisposition report or multidisciplinary team under W.S. 14-6-227, the court shall enter on the record specific findings of fact relied upon to support its decision to deviate from the recommended disposition. No court shall order an out-of-state placement unless:

(i) Evidence has been presented to the court regarding the costs of the out-of-state placement being ordered together with evidence of the comparative costs of any suitable alternative in-state treatment program or facility, as determined by the department of family services pursuant to paragraph (d)(vii) of this section, whether or not placement in the in-state program or facility is currently available;

(ii) The court makes an affirmative finding on the record that no placement can be made in a Wyoming institution or in a private residential treatment facility or group home located in Wyoming that can provide adequate treatment or services for the child; and

(iii) The court states on the record why no in-state placement is available.

(b) Except to the extent costs are covered under subsection (n) of this section, the department of education using federal or foundation funds, or both, shall pay for the allowable education costs of juvenile and district court ordered placements of children residing in private treatment facilities and group homes where a fee is charged, including court ordered placements in programs for children with disabilities provided by a board of cooperative educational services. No district shall receive funds, either directly or indirectly, from any facility or home receiving payment under this section for providing education programs and services to children placed and residing in the facility or home, but the district may count the children among its average daily membership. The department of education shall adopt reasonable rules and regulations prescribing standards and allowable costs for educational program services funded under this section. Standards shall be subject to W.S. 21-9-101 and 21-9-102 and rules and regulations of the state board and shall be designed to fit the unique populations of residential centers, group homes, programs and services provided by boards of cooperative educational services and out of state placement facilities.

(c) Costs shall be billed monthly by the program provider to:

(i) The department of family services account for residential and treatment services; and

(ii) Except to the extent costs are covered under subsection (n) of this section, the department of education for approved educational services specified under subsection (b) of this section.

(d) If a placement of a child is to be made and funded under this section, the predisposition study required by W.S. 14-6-227 shall include:

(i) A description of efforts to provide services to the child in the home prior to placement;

(ii) Contact with other agencies involved with the child. At a minimum, those contacted shall include the child's school and the field office of the department of family services;

(iii) The presence of any preexisting and identified handicapping conditions;

(iv) A review of the financial resources of the child's parent or guardian;

(v) A certification by the department of family services that funding for the placement is available within the appropriation. The placement of the child shall not be funded under this section if the department of family services is unable to make the certification. The department of family services shall make the certification only if unencumbered funds are available within the appropriation making allowance for the costs for children already placed. Funds shall not be certified available if an adequate, less restrictive, less expensive placement is available;

(vi) The names of persons and agencies contacted in preparing the report; and

(vii) If an out-of-state placement is under consideration, the name, address, program description and costs of each Wyoming institution and each private residential treatment facility and group home located in Wyoming that the department of family services has determined can provide adequate treatment or services for the child, and whether placement in the in-state institution, treatment facility or group home is available.

(e) If at any time the placement is found to be educationally inappropriate or not the least restrictive placement available, the placement shall be referred back to the court with a recommendation on what would be a suitable placement.

(f) Only group homes and residential treatment facilities certified by the department of family services are eligible to receive funding for residential and treatment services under this section. Costs for education services shall be paid by the department of education under this section only if the educational program of the group home or residential treatment facility or the program provided by the board of cooperative educational services meets the standards of subsection (b) of this section and has been approved by the department. The department of family services and the department of education shall provide the courts with a list of approved facilities and services. The court shall determine the parents' or the guardian's contribution to the court ordered placement for all costs excluding necessary education costs based on the parents' or guardian's ability to pay as provided by W.S. 14-6-236.

(g) Repealed by Laws 1987, ch. 221, § 2.

(h) In the placement order the court shall declare the child's school district or school districts of residency in any district or districts which it deems proper in the best interests of the child. The declaration by the court shall be binding upon the school districts.

(j) In the placement order the court shall determine that adequate efforts were made to maintain the child in the child's home prior to placement.

(k) This section applies to children who are at least six (6) years of age but who are under eighteen (18) years of age.

(m) The department of family services shall regularly monitor the amount of unencumbered funds available within the appropriation making allowance for the costs for children already placed. If the projected costs exceed the amount available, the division shall terminate its contracts for services under this section after notice of thirty (30) days and reduce the rates it pays to all providers by a uniform percentage. The percentage shall be determined by the division and shall bring the costs and projected fund availability into balance. The division shall readjust rates dependent upon change in availability of funds.

(n) Prior to billing the department of education under paragraph (c)(ii) of this section, program providers shall bill the department of health for costs of approved educational services covered under the school health program under the Wyoming Medical Assistance and Services Act pursuant to W.S. 42-4-103(a)(xxx).



21-13-316. Interfund borrowing.

21-13-316. Interfund borrowing.

(a) The state treasurer may utilize interfund loans from the common school account within the permanent land fund to the foundation account to enable statutory payments to be made when dedicated revenues are not yet received. However, any interfund loans shall bear interest at the rate of six percent (6%) per year payable from the foundation account to the common school account within the permanent land income fund and shall be repaid in whole or in part periodically as soon as foundation account revenues permit.

(b) Repealed by Laws 1988, ch. 82, § 2.



21-13-317. Repealed By Laws 1997 Special Session, ch. 3, § 304.

21-13-317. Repealed By Laws 1997 Special Session, ch. 3, § 304.



21-13-318. Repealed By Laws 2006, Chapter 37, § 2.

21-13-318. Repealed By Laws 2006, Chapter 37, § 2.



21-13-319. Repealed By Laws 2002, Ch. 76, § 3.

21-13-319. Repealed By Laws 2002, Ch. 76, § 3.



21-13-320. Student transportation; amount within school foundation program formula for transportation maintenance and operations expenditures and school bus purchases; district reporting requirements.

21-13-320. Student transportation; amount within school foundation program formula for transportation maintenance and operations expenditures and school bus purchases; district reporting requirements.

(a) The amount provided for the transportation of school children within the education resource block grant model pursuant to W.S. 21-13-309(m)(v)(E)(I) shall be computed in accordance with this section.

(b) There shall be an amount computed for each school district equal to the assigned percentage of the base price amount for bus purchase and lease payment expenditures made by the district during the previous school year pursuant to subsection (g) of this section, one hundred percent (100%) of the amount actually expended by the district during the previous school year under subsection (c) of this section and for:

(i) The maintenance and operation of transportation routes for transporting school children to and from school; and

(ii) The transportation of students to and from student activities authorized by department of education rules. For the purpose of this paragraph, student activities means athletic and nonathletic activities sanctioned by the Wyoming high school activities association and school sponsored athletic and nonathletic activities in grades preceding high school which directly correspond to those high school activities sanctioned by the Wyoming high school activities association. No reimbursement shall be made for transportation expenses for student activities for expenses for transportation in excess of one hundred fifty (150) miles from the Wyoming border into another state.

(c) In addition to subsection (b) of this section and for buses purchased or leased before April 1, 2002, subject to state standards and department rule and regulation, the transportation adjustment under this section for each district shall include one hundred percent (100%) of the expenditure for the purchase or lease of school buses and other vehicles used primarily for the purpose of transporting students to and from school and to and from school activities. Amounts included within the adjustment under this subsection shall be subject to the following:

(i) Reimbursement shall apply only to purchases or lease arrangements entered into on or after March 1, 1998;

(ii) Buses and other vehicles used primarily for student transportation, for which reimbursement is authorized, shall not exceed state minimum standards for vehicle specifications and equipment and shall be subject to vehicle replacement schedules specified by department rule and regulation;

(iii) The number of buses and other student transportation vehicles comprising a district's fleet shall not be increased above the fleet size existing as of February 10, 1999, except as necessary to provide safe and efficient transportation in accordance with department rule and regulation;

(iv) The adjustment for purchase and lease of buses and other student transportation vehicles authorized for the adjustment under this subsection shall be equal to:

(A) One hundred percent (100%) of lease payments during the preceding school year; plus

(B) Twenty percent (20%) of total purchases during the preceding five (5) school years. For the purpose of this subparagraph, no purchases before March 1, 1998, shall be included, and purchases from March 1, 1998, through June 30, 1998, shall be counted as one (1) fiscal year.

(d) Repealed By Laws 2004, Chapter 74, § 1.

(e) Repealed By Laws 2002, Ch. 76, § 3.

(f) The department of education shall adopt necessary rules and regulations to implement and enforce state standards established under this section and to administer this section. District expenditures computed under subsection (b) of this section shall not include expenditures for employee contributions to the Wyoming retirement system exceeding five and fifty-seven hundredths percent (5.57%) of any member employee's salary. In addition, the department shall, in accordance with procedures prescribed by department rule and regulation, establish a base price for each school bus type or other student transportation vehicle type for the applicable fiscal period that complies with minimum state standards for vehicle specifications and equipment. The department shall also establish a process including competitive bidding which guarantees the acquisition of school buses and other student transportation vehicles approved for reimbursement and complying with state minimum standards and district fleet size restrictions at the established base price for the applicable fiscal year. In addition and for purposes of reimbursement under subsection (g) of this section, the department shall in consultation with the pupil transportation committee, establish a minimum, average and optimal replacement schedule for each school bus type or other student transportation vehicle type. School districts shall notify the department of school bus and other student transportation vehicle needs and requirements for the appropriate fiscal year in the manner and within the times prescribed by department rule and regulation, and shall report expenditures, purchases and lease arrangements for the applicable reporting period, including vehicles replaced by purchases and leases, as required by department rule and regulation. The department shall annually review and conduct audits as necessary of information submitted under this section. As authorized under W.S. 21-13-307(b), the department may correct the information reported by districts under this section as necessary to fairly and accurately reflect the data type, classification and format required to administer this section in accordance with law and department rules and regulations.

(g) In addition to subsection (b) of this section and for buses purchased or leased on or after July 1, 2002, the transportation adjustment for each district under this section shall include an amount computed under this subsection for the purchase or lease of school buses and other vehicles used primarily for the transportation of students to and from school and to and from school activities. Computations of amounts reimbursed under this subsection shall be based upon the base price established by the department under subsection (f) of this section for the student transportation vehicle type. Amounts included within the adjustment under this subsection shall be subject to the following:

(i) Buses and other vehicles used primarily for student transportation, for which reimbursement is authorized, shall meet state minimum standards for vehicle specifications and equipment and shall be subject to vehicle replacement schedules specified by department rule and regulation;

(ii) The number of buses and other student transportation vehicles comprising a district's fleet shall comply with fleet size standards established by the department in accordance with paragraph (c)(ii) of this section, unless otherwise waived by the department for the provision of safe and efficient student transportation services;

(iii) The replacement schedule established by the department under subsection (f) of this section for the bus or other student transportation vehicle being replaced by the authorized purchase or lease shall be assigned the following percentages for purposes of computing the adjustment amount under paragraph (g)(v) of this section:

(A) Eighty percent (80%) for a minimum replacement schedule;

(B) Ninety percent (90%) for an average replacement schedule; and

(C) One hundred percent (100%) for an optimal replacement schedule.

(iv) Paragraph (g)(iii) of this section shall not apply to the purchase or lease of a bus or other student transportation vehicle authorized under this section which expands a district's vehicle fleet and does not replace an existing vehicle, in which case the purchase or lease shall be reimbursed under paragraph (g)(v) of this section at one hundred percent (100%) of the base price;

(v) The adjustment for the purchase or lease of buses and other student transportation vehicles authorized under this subsection shall be equal to:

(A) One-fifth (1/5) of the base price established under subsection (f) of this section for each purchased school bus or other purchased student transportation vehicle for which reimbursement is authorized and which is made by the district during the preceding five (5) years, multiplied by the percentage assigned to the bus or other vehicle being replaced by the purchase as provided under paragraph (g)(iii) of this section. For purposes of this subparagraph, any purchase made during the period beginning April 1, 2002, and ending June 30, 2002, shall not be included;

(B) The base price established under subsection (f) of this section for lease payments for each school bus or other student transportation vehicle for which reimbursement is authorized and which is made by the district during the prior school year, multiplied by the percentage assigned to the bus or other vehicle being replaced by the leased vehicle as provided by paragraph (g)(iii) of this section, plus the annual interest charges imposed under the lease arrangement. For purposes of this subparagraph, any lease arrangement entered into during the period commencing April 1, 2002, and ending June 30, 2002, shall not be included.

(h) As used in this section:

(i) "Lease" means a lease-purchase arrangement entered into by a school district, after a competitive quote or bidding process, for the acquisition and use of a student transportation vehicle approved for reimbursement under this section;

(ii) "Pupil transportation committee" means an advisory committee comprised of school district business managers, student transportation program managers and employees, district superintendents and other district personnel organized by the state department of education to assist the department in developing and maintaining state standards for vehicle specifications and equipment, vehicle fleet regulations and vehicle replacement schedules including the establishment of minimum, average and optimal replacement schedules, as required under this section.



21-13-321. Special education; amount within foundation program formula for special education programs and services; district reporting requirements.

21-13-321. Special education; amount within foundation program formula for special education programs and services; district reporting requirements.

(a) As used in this section:

(i) "General fund operating expenditures" means those expenditures of the district from the general fund for operation of the district as reported to the department of education under rules promulgated by the department;

(ii) "Special education programs and services" means programs and services for students with disabilities as identified under the federal Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq.

(b) The amount provided for special education within the education resource block grant model pursuant to W.S. 21-13-309(m)(v)(E)(II) shall be equal to one hundred percent (100%) of the amount actually expended by the district during the previous school year for special education programs and services.

(i) Repealed By Laws 2006, Chapter 37, § 2.

(ii) Repealed By Laws 2006, Chapter 37, § 2.

(c) Repealed by Laws 2003, Ch. 208, § 102.

(d) The department of education shall adopt necessary rules and regulations to implement and administer this section. Districts shall report special education program expenditures for the applicable reporting period as required by department rule and regulation. District expenditures computed under subsection (b) of this section shall not include expenditures for employee contributions to the Wyoming retirement system exceeding five and fifty-seven hundredths percent (5.57%) of any member employee's salary. The department shall annually review and report to the joint education interim committee regarding services provided to special education students by school districts. The report shall evaluate the extent to which services are being appropriately provided and whether expenditures for services are reasonable in light of charges by providers of similar services in Wyoming. In addition, the department shall when necessary, conduct audits of information submitted by districts under this section and may, in accordance with W.S. 21-13-307(b), correct the information reported by districts as necessary to fairly and accurately reflect the data type, classification and format required to administer this section in accordance with law and department rule and regulation.

(e) Repealed By Laws 2004, Chapter 74, § 1.

(f) In addition to subsection (d) of this section, the state department of education shall assess school district special education staffing levels based upon staffing guidelines established pursuant to W.S. 21-2-202(a)(xxiii), and report on the adequacy of staffing levels to the joint education interim committee. School districts shall report staffing and other necessary information to the department in accordance with department rules and regulations and shall provide written explanation to the department justifying district special education staffing levels. Based upon information collected under this subsection and following review, the department shall include within its report to the joint education interim committee as required under subsection (d) of this section, recommendations for improving appropriate special education program and service delivery within the state.

(g) Assistive technology equipment included within district expenditures for special education programs and services and reported under subsection (b) of this section, which was acquired to assist a student with a specific disability, shall to the extent practicable, transfer with that student if the student transfers to another school district within the state. Within the report required under subsection (d) of this section, districts shall separately document assistive technology equipment including an inventory of assistive technology equipment and the status of the usage levels of the equipment and shall report to the department equipment which is accordingly transferred to another school district or which is currently unused by the district. The provisions of this subsection requiring transfer of assistive technology equipment apply only if no other student within the district currently uses the equipment and the equipment is capable of transfer to another district.



21-13-322. Repealed By Laws 2002, Ch. 76, § 3.

21-13-322. Repealed By Laws 2002, Ch. 76, § 3.



21-13-323. Repealed By Laws 2006, Chapter 37, § 2.

21-13-323. Repealed By Laws 2006, Chapter 37, § 2.



21-13-324. Teacher extra compensation adjustment to district total amount per ADM.

21-13-324. Teacher extra compensation adjustment to district total amount per ADM.

(a) A district may pay extra compensation to a teacher as necessary to employ teachers for providing educational programs at locations which because of their unique circumstances require additional pay. Extra compensation under this section:

(i) Shall not reflect district preference for higher salaries;

(ii) Shall be payment for performing regular duties and not be payment for performing any additional duties assigned to the teacher;

(iii) May be in the form of subsidized expenses other than rent or housing allowances, a cash bonus or a combination.

(b) If compensation is paid to the teacher for costs other than rent or housing allowances, the school district shall provide information to the state department describing the difference in the amount paid by the teacher and the average comparable market rate within the county for the subsidized cost.

(c) Upon application by a district upon a form prescribed and provided by the state department, the department shall reimburse the district from the foundation account for extra compensation paid pursuant to subsection (a) of this section, administered as if the district's total foundation program amount computed under W.S. 21-13-309(p) was increased by the amount of extra compensation paid during the preceding year. The department shall require the district to document the need for extra compensation payments.



21-13-325. Repealed By Laws 2002, Ch. 76, § 3.

21-13-325. Repealed By Laws 2002, Ch. 76, § 3.



21-13-326. Repealed By Laws 2006, Chapter 37, § 2.

21-13-326. Repealed By Laws 2006, Chapter 37, § 2.



21-13-327. Repealed By Laws 2002, Ch. 76, § 3.

21-13-327. Repealed By Laws 2002, Ch. 76, § 3.



21-13-328. Repealed By Laws 2006, Chapter 37, § 2.

21-13-328. Repealed By Laws 2006, Chapter 37, § 2.



21-13-329. Repealed By Laws 2006, Chapter 37, § 2.

21-13-329. Repealed By Laws 2006, Chapter 37, § 2.



21-13-330. Distance education; program content; distance learning plan required; students within ADM of resident district; agreements with districts authorized.

21-13-330. Distance education; program content; distance learning plan required; students within ADM of resident district; agreements with districts authorized.

(a) Repealed By Laws 2008, Ch. 95, § 502.

(b) Repealed By Laws 2008, Ch. 95, § 502.

(c) Repealed By Laws 2008, Ch. 95, § 502.

(d) Repealed By Laws 2008, Ch. 95, § 502.

(e) Repealed By Laws 2008, Ch. 95, § 502.

(f) As used in this section:

(i) "Distance education" means instruction in the statewide educational program prescribed by W.S. 21-9-101 and 21-9-102 and accredited by the state board under W.S. 21-2-304(a)(ii), whereby the teacher and student, physically separated by time or space, are connected by means of a communications source used to provide synchronous or asynchronous instruction;

(ii) "Distance learning plan" means an agreement between the school district or districts, a student and his parents or guardian outlining the distance education program requested by the student and his parents or guardian, together with expectations and achievable performance benchmarks required for completion of the program in accordance with content and performance standards promulgated by the state board under W.S. 21-2-304(a)(iii);

(iii) "Nonresident district" means the school district in which a participating student does not reside but which employs the distance education program teacher and which sponsors, approves, facilitates and supervises the distance education program course material provided to the participating student;

(iv) "Resident district" means the school district in which the participating student resides, receives distance education program instruction and where the student's distance education learning plan is filed.

(g) A resident school district providing distance education for any student shall:

(i) Complete a distance learning plan appropriate to the learning capabilities of the participating student and ensure the plan is in compliance with criteria established by the department of education;

(ii) Assign the participating student to a school within the district offering appropriate grade level instruction if the student is not physically attending a school within the resident district and the district has not entered into an agreement with a nonresident district pursuant to subsection (h) of this section for that student;

(iii) Monitor the participating student's progress as measured by his distance learning plan and in accordance with the district's assessment policies, administer or ensure his participation in required student performance evaluations and assessments at the same intervals required of other students at the participating student's grade level;

(iv) Facilitate necessary instructional support for the student and notify and assist any student not performing satisfactorily or failing to achieve performance benchmarks established within his distance learning plan;

(v) Maintain the student's records within the district's permanent student data system including his district learning plan, equivalent attendance as specified by his plan, assessment and other performance evaluation data, immunization and other information required by the district;

(vi) Verify the distance education program received by the participating student complies with and fulfills the state education program established by W.S. 21-9-101 and 21-9-102 and rule and regulation of the state board under W.S. 21-2-202(a)(xxxi) and that the program otherwise meets district program standards;

(vii) Restrict the student's distance education to programs approved by the department of education pursuant to W.S. 21-2-202(a)(xxxi) and accredited by the state board.

(h) Each student participating in distance education offered by the school district of residence shall be included within the average daily membership (ADM) of the resident district as computed under the education resource block grant model pursuant to W.S. 21-13-309(m)(iv), regardless of the origination of the district providing the distance education program for the student. The membership for a distance education student shall be prorated at less than one (1.0) ADM if the number of distance education courses in which enrolled are less than the regularly scheduled courses for that school, but the distance education program membership may be combined with any nondistance education membership to result in a larger fractional ADM of not to exceed one (1.0) ADM. A resident district may through agreement provide for a student to participate full time in distance education offered by a nonresident school district whereby the student is counted among the membership of the nonresident district if the nonresident district complies with the requirements specified in subsection (g) of this section and the resident district removes the participating student from its membership for the period of time the student participates full time in the distance education program of the nonresident district.

(j) The department of education shall by rule and regulation provide a procedure under which a school district may allow a student whose custodial parent or guardian is in active military service and leaves the state of Wyoming, and whose custodial parent or guardian maintains Wyoming residency, to participate in distance education programs offered under this section provided the district complies with this section to the extent required by department rule and regulation.



21-13-331. Cooperative services incentive.

21-13-331. Cooperative services incentive.

(a) If two (2) or more districts enter into an arrangement to combine student transportation services, the district shall receive an amount in addition to the guarantee under W.S. 21-13-309(p) during the succeeding school year, subject to the following:

(i) The combined service arrangement shall result in a reduction in the total expenditures of both participating districts for the portion of total transportation services included within the arrangement. Districts participating in a combined service arrangement may agree to apportion reduced expenditures among themselves for the purposes of paragraph (ii) of this subsection;

(ii) This additional incentive shall be equal to fifty percent (50%) of the total savings but shall not exceed fifty thousand dollars ($50,000.00) for any one (1) combined service arrangement; and

(iii) Each district participating in a combined service arrangement shall report to and submit documentation regarding the combined service arrangement to the state department.

(b) If two (2) or more districts enter into an arrangement to combine any program or service for children with disabilities, the district shall receive an amount in addition to the guarantee under W.S. 21-13-309(p) during the succeeding school year, subject to the following:

(i) The combined arrangement shall result in a reduction in the total expenditures of all participating districts for that program, service or portion thereof which is included within the arrangement. Districts participating in a combined service arrangement may agree to apportion reduced expenditures among themselves for the purposes of paragraph (ii) of this subsection;

(ii) This additional incentive shall be equal to fifty percent (50%) of the total savings but shall not exceed fifty thousand dollars ($50,000.00) for any one (1) combined service arrangement; and

(iii) The district reports to and submits documentation on the combined arrangement to the state department.

(c) Districts shall report information necessary to compute any additional payments resulting from combined service agreements under subsection (a) or (b) of this section at the same time they report actual revenue collections for the purpose of reconciliation under W.S. 21-13-313(d). Not later than October 15 of each year, school districts shall be paid from the school foundation program any payments for which the district is eligible under this section. None of the additional incentive payments under this section shall be counted for the purpose of computing a district's entitlement to revenues for any school year.



21-13-332. Repealed By Laws 2006, Chapter 37, § 2.

21-13-332. Repealed By Laws 2006, Chapter 37, § 2.



21-13-333. Repealed By Laws 2006, Chapter 37, § 2.

21-13-333. Repealed By Laws 2006, Chapter 37, § 2.



21-13-334. Supplemental at-risk financial assistance program for summer school and extended day intervention and remediation programs.

21-13-334. Supplemental at-risk financial assistance program for summer school and extended day intervention and remediation programs.

(a) The supplemental at-risk financial assistance program for summer school and extended day intervention and remediation programs is established to augment resources contained within the education resource block grant model for addressing the needs of students who are not performing at proficient levels and shall provide financial assistance to districts for the provision of intervention and remediation instruction to academically at-risk students beyond the required school year specified by law under W.S. 21-4-301 and 21-13-307(a)(ii). Financial assistance under this section shall:

(i) Be in addition to and shall not be considered in determining the school foundation program amount under the education resource block grant model pursuant to W.S. 21-13-309;

(ii) Supplement district intervention and remediation programs; and

(iii) At minimum, be made available to students requiring additional instruction utilizing enriched learning strategies or other remedial methods to master statewide content and performance standards prescribed by the state board of education under W.S. 21-2-304(a)(iii) or otherwise seeking credit recovery for promotion to the subsequent grade level.

(b) In addition to subsection (a) of this section, summer school programs eligible for financial assistance under this section shall:

(i) At minimum, provide each participating student the opportunity to receive remediation and intervention instruction utilizing enriched learning strategies or other remedial methods in mathematics, reading and language arts;

(ii) Provide a minimum of sixty (60) instructional hours over a period of at least fifteen (15) school days to each participating elementary and middle school student and a minimum of sixty (60) instructional hours per subject to each participating high school student. High school students may demonstrate proficiency prior to receiving the full sixty (60) hours of instruction;

(iii) Require the development of an individual student learning plan for each participating student;

(iv) Require program instructors to receive training in research-based enriched learning strategies or other remedial methods focused on individualized instruction at the level, duration and content specified by rule and regulation of the department of education;

(v) To assure effectiveness of teaching and program quality, provide for program monitoring by a school principal or superintendent trained in instruction utilizing research-based enriched learning strategies or other remedial methods for at-risk students as prescribed by rule and regulation of the department of education.

(c) To be eligible for financial assistance under this section, intervention programs providing before-school, after-school and Saturday school supplemental extended day instruction utilizing enriched learning methodologies or other remedial methods shall in addition to subsection (a) of this section:

(i) Require the district to file a program plan with the department of education as part of the application filed under subsection (e) of this section, requesting use of a portion of financial assistance otherwise available under this section subject to a maximum level established by rule and regulation of the department of education. Program plans shall be prepared in accordance with program requirements and criteria established by rule and regulation of the department;

(ii) Be subject to the requirements specified under paragraphs (b)(i) and (iii) through (v) of this section.

(d) To receive financial assistance under this section, a district shall apply to the department of education on or before April 15 of any school year to receive financial assistance during the immediately succeeding summer school session and subsequent school year. Application to the department shall be in a manner and form prescribed by the department and shall include:

(i) An estimate of the number of students to be enrolled in the intervention and remediation program for which financial assistance is requested, broken down by grade level;

(ii) A description of program content including subjects offered and additional information depicting compliance with program requirements otherwise specified under this section;

(iii) Evidence of specific professional development and training for each program instructor;

(iv) Other information determined necessary to implement this section as may be required by the department.

(e) Department review of applications filed under subsection (d) of this section shall be completed each year by not later than May 1. On or before May 1, each applicant district shall be notified by the department of any estimated financial assistance to be made available to the district for the applicable summer school session and school year, as appropriate.

(f) Maximum financial assistance under this section shall be determined for each applicant district as if the education resource block grant model contained a component equal to fifteen percent (15%) of one (1) full-time equivalent teacher position for every thirty (30) at-risk students within the district as determined under W.S. 21-13-309(m)(v)(A), subject to a minimum per district amount equal to fifty percent (50%) of one (1) full-time equivalent teacher position. Computation of full-time equivalency shall be in accordance with guidelines prescribed by rule and regulation of the department. Distributions to each district shall be equal to one hundred percent (100%) of amounts actually expended by the district for intervention and remediation programs approved under this section for the applicable summer session or school year, subject to the minimum and maximum per district amounts computed under this subsection, updated to reflect the most current at-risk student count for the applicable reporting period.

(g) Notwithstanding subsection (f) of this section, an intersession intervention and remediation program for school districts operating schools on a year-round basis for purposes of qualifying for financial assistance under this section shall be an amount determined in accordance with criteria and guidelines prescribed by rule and regulation of the department, which shall not exceed the amounts prescribed under subsection (f) of this section.

(h) The department may request additional information prior to payment of financial assistance under this section to ensure compliance with the requirements of this section and may withhold final payment to any district for noncompliance. Upon completion of the intervention and remediation program, each recipient district shall report to the department any statistical, expenditure and program evaluation information as may be required by the department prior to receiving financial assistance computed under this section. In administering this program, the department shall:

(i) Monitor programs for compliance with this section and department rules and regulations governing programs receiving financial assistance under this section;

(ii) Provide assistance to districts as necessary to comply with this section and department rules and regulations;

(iii) Provide training to district personnel on research-based strategies effective in delivering instruction to academically at-risk students;

(iv) Implement a structured common assessment evaluation of program effectiveness.

(j) Annually on or before December 1, the department shall report to the joint education interim committee on remediation and intervention programs receiving financial assistance under this section during the immediately preceding school year, evaluate program effectiveness and provide recommendations for program improvement.



21-13-335. Supplemental financial assistance program for instructional facilitators and instructional coaches.

21-13-335. Supplemental financial assistance program for instructional facilitators and instructional coaches.

(a) The supplemental financial assistance program for instructional facilitators and instructional coaches is established to augment resources within the education resource block grant model available to districts for professional development. Supplemental assistance under this section shall be for school-based instructional facilitators and instructional coaches to assist schools with providing ongoing instructional coaching and instructional mentoring.

(b) Each school district may apply to the department of education for financial assistance under this section on or before April 15 of the school year immediately preceding the school year for which financial assistance is requested. Application shall be on a form and in a manner prescribed by the department and application review and selection shall be in accordance with the process established by department rule and regulation, with priority given to programs incorporating requirements specified under paragraphs (iv) and (v) of this subsection. At minimum, the application shall include documentation of the following program components:

(i) Evidence of a research-based approach to instructional facilitator program implementation;

(ii) A plan for evaluation of the instructional facilitator program over time.

(iii) Except for facilitators and teachers with at least five (5) years of classroom teaching experience employed on or before June 30, 2009, financial assistance available under this section will be used to employ facilitators with at least five (5) years of classroom teaching experience and who hold either a masters degree or national certification by the national board for professional teaching standards;

(iv) A system by which school administrators prioritize use of instructional facilitators based upon student achievement gains measured over time;

(v) In addition to paragraph (b)(iv) of this section, a program under which the facilitator is:

(A) Recognized for instructional leader skills;

(B) Dedicated to improving teacher instructional skills;

(C) Delegated duties which are substantially associated with and devoted to improvement of instruction within their assigned school or grade configuration;

(D) Not delegated or assigned to primarily perform other duties or responsibilities not related to instructional improvement;

(E) Not given responsibility for direct administrative supervision or for the evaluation of instructors for the purpose of making personnel decisions including contract renewal or termination.

(c) The department shall notify each district of its eligibility to participate in the financial assistance program on or before May 1 of the school year preceding the school year for which application is made, together with any estimated amount to be made available to the district for the applicable school year. The department shall distribute assistance to each eligible district on or before August 15 of the applicable school year for which assistance is requested.

(d) Financial assistance under this section shall be based upon prior year school level attendance and configuration reports submitted by each eligible school district pursuant to W.S. 21-13-309(m)(iv). Grant amounts shall be computed by the department for the eligible applicant district as if the education resource block grant model contained the following component for instructional facilitators, funded at an amount equal to sixty percent (60%) for each full-time equivalent position, prorated up and down from the FTE position level specified for each prototype similar to computational operation of other components within the block grant model:

(i) One and one-half (1.5) FTE position in each 288 ADM prototypical elementary school within the qualifying district;

(ii) One and one-half (1.5) FTE position in each 315 ADM prototypical middle school within the district;

(iii) One and one-half (1.5) FTE position in each 315 prototypical high school within the district;

(iv) "FTE" and "ADM" as used in this section shall be as defined in ATTACHMENT "A", as referenced in W.S. 21-13-101(a)(xvii).

(e) Financial assistance to each qualifying applicant school district shall be made by the department from amounts appropriated by the legislature to the foundation program account for purposes of the program established by this section and shall be in addition to the foundation program amount computed for that district under W.S. 21-13-309(p). If there is an insufficient amount within the foundation program account from amounts appropriated by the legislature for financial assistance under this section for any school year, the department shall make a pro rata reduction in financial assistance payments among all qualifying districts for that school year. District expenditures of amounts distributed under this section shall be solely for district instructional facilitator and instructional coaching programs in accordance with the program documentation submitted by the district under subsection (b) of this section. The department may withhold a portion or the entire amount to be distributed to any district under this section for noncompliance with program documentation required to be submitted by the applicant district. Any appropriated amounts not expended or encumbered under this subsection as of July 1 of that school year immediately following the school year for which the appropriation applies, shall revert to the foundation program account.

(f) Each district shall report to the department of education on expenditures of amounts distributed under this section together with additional information required by the department on instructional facilitation strategies employed by the district, employment of facilitators meeting criteria specified under paragraph (b)(iii) of this section, the impact of facilitation on student performance and an evaluation of the effectiveness of the facilitation strategies employed by the recipient district as documented by data. The department shall compile the information reported by districts under this subsection and report the compilation to the joint education interim committee. Based upon this compilation and upon data substantiating the impact of facilitation strategies on instructor performance and student achievement, the department shall provide recommendations to the committee on future program structure and funding in sufficient time to guide recalibration of the education resource block grant model as required under W.S. 21-13-309(t) for consideration by the 2011 legislature.






ARTICLE 4 - FEDERAL AID

21-13-401. Repealed and Renumbered by Laws 1987, ch. 190, §§ 4, 5.

21-13-401. Repealed and Renumbered by Laws 1987, ch. 190, §§ 4, 5.



21-13-402. Renumbered by Laws 1987, ch. 190, § 4.

21-13-402. Renumbered by Laws 1987, ch. 190, § 4.



21-13-403. Renumbered by Laws 1987, ch. 190, § 4.

21-13-403. Renumbered by Laws 1987, ch. 190, § 4.






ARTICLE 5 - BUILDING FUND AND RESERVE FUND

21-13-501. Board of trustees of any school district authorized to hold election; building or repayment fund generally.

21-13-501. Board of trustees of any school district authorized to hold election; building or repayment fund generally.

(a) The board of trustees of any school district may, whenever a majority thereof so decide, submit to the electors of the district the question whether the board shall be authorized to start a building fund of a certain amount, to be raised within a certain number of years, for the purpose of acquiring land, erection, enlargement, and equipping of school buildings, teacherages, garages or other such buildings as may be needed for school purposes therein, or submit the question of whether the board is authorized to direct the county treasurer to annually levy against the property of the district to pay off existing school district or school facility authority refunding bonds of a certain amount, not to exceed four percent (4%) on the assessed value of the taxable property therein as shown by the last preceding general assessment. The fund and any interest accruing thereto shall be held by the county treasurer for the purposes herein specified and shall be used for no other purpose. The fund may be voted and raised in addition to the existing bonded indebtedness of the district.

(b) The authority for levies to pay off existing refunding bonds as specifically authorized by this section is only effective for school districts receiving voter approval on or before September 15, 1982.



21-13-502. Conduct of election; levy of tax; custody and investment of funds raised.

21-13-502. Conduct of election; levy of tax; custody and investment of funds raised.

(a) The election in connection with the question under W.S. 21-13-501 shall be held on a date and in the manner prescribed for elections on the issuance of school bonds, except that the ballots must contain the words "building fund, yes" and "building fund, no" or "levy against the property of the district to pay off existing refunding bonds, yes" and "levy against the property of the district to pay off existing refunding bonds, no". If the majority of the votes at the elections are "building fund, yes" or "levy against the property of the district to pay off existing refunding bonds, yes", the clerk of the district shall immediately notify the board of county commissioners and the county treasurer, and the board of county commissioners shall thereafter levy annually the tax necessary to raise the fund in the number of years specified. The funds as raised shall be kept in the custody of the county treasurer until sufficient funds have been raised to commence the building or to commence the payoff of the existing refunding bonds contemplated by the school district. The board of trustees may require the county treasurer to invest the funds raised under this section as permitted by law and the interest accruing from the investment shall be retained in the building fund and to make payments as directed by the board of trustees.

(b) The authority for levies to pay off existing refunding bonds as specifically authorized by this section is only effective for school districts receiving voter approval on or before September 15, 1982.



21-13-503. Election on issuance of bonds; discontinuance of tax levy.

21-13-503. Election on issuance of bonds; discontinuance of tax levy.

At any time after the raising of a building fund has been commenced by any school district, the board of school trustees may submit to the electors of the district, as provided for bond elections by the Political Subdivision Bond Election Law, W.S. 22-21-101 through 22-21-112, the question whether the board shall be authorized to issue coupon bonds of the district, but in no case shall the amount of bonds exceed the bonded indebtedness permitted by law. If the bonds are authorized, the annual building fund levy shall be discontinued by the board of county commissioners when the levy is commenced for payment of the bonds.



21-13-504. Special reserve fund.

21-13-504. Special reserve fund.

The board of trustees of each Wyoming school district may create a special reserve fund of a specified amount, for the purpose of purchasing or replacing specified equipment or a depreciation reserve for equipment and school building repair. The board may annually include in its budget for the ensuing fiscal year, the amount so designated, as a special fund, expendable only for the purposes stated and segregated as such, from general and other special school funds, disbursements therefrom to be made from time to time by the school clerk's warrants drawn against said special fund, as duly ordered by said board; provided, that said amount so specially budgeted for any fiscal year shall not exceed ten percent (10%) of the total amount budgeted for the same year; and further provided, that any difference in the amount so specially budgeted for any such year and the amount expended from said fund during such year, may be retained in and carried over as a part of the special reserve fund.






ARTICLE 6 - FUNDS FOR EMERGENCY SCHOOL CONSTRUCTION

21-13-601. Repealed by Laws 1979, ch. 159, § 3.

21-13-601. Repealed by Laws 1979, ch. 159, § 3.



21-13-602. Repealed by Laws 1979, ch. 159, § 3.

21-13-602. Repealed by Laws 1979, ch. 159, § 3.



21-13-603. Repealed by Laws 1979, ch. 159, § 3.

21-13-603. Repealed by Laws 1979, ch. 159, § 3.



21-13-604. Repealed by Laws 1979, ch. 159, § 3.

21-13-604. Repealed by Laws 1979, ch. 159, § 3.



21-13-605. Repealed by Laws 1979, ch. 159, § 3.

21-13-605. Repealed by Laws 1979, ch. 159, § 3.



21-13-606. Repealed by Laws 1979, ch. 159, § 3.

21-13-606. Repealed by Laws 1979, ch. 159, § 3.



21-13-607. Repealed by Laws 1979, ch. 159, § 3.

21-13-607. Repealed by Laws 1979, ch. 159, § 3.



21-13-608. Repealed by Laws 1979, ch. 159, § 3.

21-13-608. Repealed by Laws 1979, ch. 159, § 3.



21-13-609. Repealed by Laws 1979, ch. 159, § 3.

21-13-609. Repealed by Laws 1979, ch. 159, § 3.






ARTICLE 7 - BOND ISSUES

21-13-701. Submission of question to electors authorized; purposes for which indebtedness may be created; required public hearing on bonding proposition; reserve fund for maintenance required.

21-13-701. Submission of question to electors authorized; purposes for which indebtedness may be created; required public hearing on bonding proposition; reserve fund for maintenance required.

(a) The board of trustees of a school district may, after conducting at least two (2) public hearings as required under subsection (c) of this section and subject to subsection (d) of this section, submit to the qualified electors of the district on a date authorized under W.S. 22-21-103, the question of creating an indebtedness for the purpose of:

(i) Acquiring or improving land;

(ii) Acquiring or erecting buildings;

(iii) Enlarging, improving, remodeling, repairing or adding to buildings;

(iv) Equipping and furnishing buildings;

(v) Repair and maintenance; and

(vi) Any combination of the above.

(b) The purposes for which an indebtedness may be created shall be broadly construed. It is the intention of the legislature that school districts be empowered to create indebtedness under this section for any purpose which, directly or indirectly, enables the district to provide facilities which are in excess of the statewide standards for the adequacy of school buildings and facilities.

(c) Prior to submitting a bonding proposition to district voters in accordance with subsection (a) of this section, the school district board of trustees shall hold at least two (2) public hearings within the district at which the board provides an explanation of the need to obtain district funding for building and facility features that are in excess of state standards for buildings and facilities.

(d) In addition to subsection (a) of this section and for any bond proposition submitted to district voters on or after July 1, 2007, the proposition shall provide that not less than three percent (3%) of bond proceeds be used for the creation of reserves or sinking funds for the maintenance and repair of any buildings or facilities or any building or facility features in excess of state building and facility adequacy standards which are to be constructed or otherwise acquired through the bond issue.



21-13-702. Construction of school building on leased land; state and its agencies authorized to enter into leases.

21-13-702. Construction of school building on leased land; state and its agencies authorized to enter into leases.

A school building may be constructed on leased land provided that the lease shall be for a term of years not less than the economic life of the building as determined by the board. The state of Wyoming and any board, commission, department, corporation, instrumentality, or agency thereof may enter into such a lease with a school district notwithstanding any other provision of law limiting the term of such a lease.



21-13-703. Limits on indebtedness.

21-13-703. Limits on indebtedness.

Each school district actually and physically operating within its boundaries a school shall have a limit on outstanding indebtedness of ten percent (10%) of the assessed value of the taxable property therein. Nothing in this section shall be construed as permitting any combination of school districts embracing common territory to incur a bonded indebtedness of more than ten percent (10%) of the assessed value of the taxable property therein. The amount in any sinking fund available for the payment of outstanding indebtedness may be deducted for the purpose of computing the debt-incurring power of such district. For this purpose, any general assessment for a particular district shall become effective when the county assessor shall have received notice from the state board of equalization of its final approval of the county valuations; provided, however, that if the county assessor receives such notice after the district has entered into an enforceable contract for the sale of bonds, a new lower assessed valuation shall not become effective until the day following the date of delivery of such bonds.



21-13-704. Sale of bonds generally.

21-13-704. Sale of bonds generally.

If a proposed issue of bonds has been approved in the election and issuance thereof has been authorized by the school district board of trustees as provided by this article, the bonds shall thereafter at one (1) time or from time to time be sold at public or private sale. All costs and expenses incident to the issue and sale of the bonds may be paid out of the proceeds of the sale of the bonds. If the bonds are to be sold at public sale, the school district board of trustees shall give notice of sale by at least one (1) insertion of such notice in some newspaper of general circulation in the district of its intention to sell the bonds. The notice shall briefly describe the bonds and the time and place where the sale thereof will take place. If there is no newspaper of general circulation in the district, the board may publish the notice of sale in any newspaper published in the county seat of any county in which the district is wholly or partially located. Publication shall be made not less than ten (10) days nor more than thirty (30) days prior to the date designated for the sale of the bonds.



21-13-705. Printing and numbering of bonds.

21-13-705. Printing and numbering of bonds.

After ascertaining the best terms upon, and the lowest interest at which said bonds can be sold, the board of trustees shall cause said bonds to be suitably printed or lithographed, with coupons, if any, attached, and thereafter shall have said bonds consecutively numbered and otherwise properly prepared and executed.



21-13-706. Execution, form and contents of bonds.

21-13-706. Execution, form and contents of bonds.

(a) Said bonds shall be signed by the chairman of the board of trustees and countersigned by the county treasurer. The coupons, if any, shall be signed by the county treasurer. The clerk of the board shall endorse a certificate upon every bond, that the same is issued pursuant to law and is within the lawful debt limit of the district. The county treasurer may authorize his deputy to sign any bond or coupon on his behalf. The board of trustees may authorize another member of the board to sign any bond or certificate in place of the chairman or clerk. It shall not be necessary for any bond to bear the seal of the district. Said bonds and coupons shall otherwise be in such form as the board may determine; provided, that the board may, at its option, utilize a statutory form of bond which shall include the following details:

(i) The name of the district and the date of the bond;

(ii) The principal amount thereof and interest rate or rates applicable thereto;

(iii) The place or places and time or times of payment of principal and interest;

(iv) The prior redemption option, if any;

(v) A recital that the bond is one of a series approved at an election held for that purpose, that the total indebtedness of the district does not exceed the lawful debt limit of the district; and that the bond has been issued under the authority of, and in full compliance with, and for a purpose authorized by, the constitution and this article.

(b) A bond delivered to the purchaser thereof in the optional statutory form shall:

(i) Be payable in lawful money of the United States of America without deduction for exchange or collection charges;

(ii) Be conclusively presumed to have been issued for value;

(iii) Be payable upon presentation and surrender of the bond and the attached coupons as they severally become due;

(iv) If not paid upon presentation at maturity, continue to draw interest until the principal thereof is paid in full;

(v) Be presumed to have been issued by the proper officers of the district under and by virtue of and in full conformity with the constitution of the state of Wyoming, this article, any amendments thereto, and all other laws thereunto enabling; and

(vi) Be incontestable as hereafter provided.

(c) Any resolution of a school district board of trustees authorizing bonds may provide that each bond therein authorized shall recite that it is issued under the authority of this article. Such recital shall conclusively impart full compliance with all the provisions hereof, and all bonds issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.



21-13-707. Record of bonds sold and delivered.

21-13-707. Record of bonds sold and delivered.

A record of any bonds sold and delivered by the district shall be kept by the county treasurer in a public book provided for that purpose, and therein shall be stated the number, date, amount, time and place of payment, rate of interest, number of coupons attached, if any, and any other proper description thereof for future identification.



21-13-708. Terms of bonds; negotiability.

21-13-708. Terms of bonds; negotiability.

Bonds issued by school districts pursuant to the provisions of this article shall bear interest payable annually or semiannually, and evidenced by one (1) or two (2) sets of coupons, if any, except that the first coupon may evidence interest for a period not in excess of one (1) year, and the bonds may be in one (1) or more series, may bear a date or dates, may mature at a time or times not exceeding twenty-five (25) years from their respective dates, may be in a denomination or denominations, may be payable in a medium of payment, in a place or places, within or without the state, including, but not limited to the office of the county treasurer of a county in which the district is wholly or partially located, may carry registration privileges, may be subject to prior redemption in advance of maturity in an order, or by lot, or otherwise, at a time or times with or without premium, may bear privileges for reissuance in the same or other denominations, may be so reissued (without modification of maturities and interest rates), and may be in a form, either coupon or registered, as may be provided by resolution of the school district board of trustees. Except as the board may otherwise provide, the bonds and interest coupons attached thereto, if any, shall be fully negotiable, within the meaning of and for all purposes of the Uniform Commercial Code - Investment Securities. The holder of a bond or coupon, by accepting the bond or coupon, is conclusively deemed to have agreed that the bond or coupon (except as otherwise provided) is and shall be fully negotiable within the meaning and for all purposes of the Uniform Commercial Code - Investment Securities.



21-13-709. How bonds to mature.

21-13-709. How bonds to mature.

The various annual maturities shall commence not later than the third year after the date of the bonds. All bonds shall mature serially, at the option of the board of trustees, in substantially equal annual installments of principal, or upon an amortization plan for the bonds of said series, or upon an amortization plan for the proposed bonds and all outstanding bonds of the district, or in any other manner as the board may determine.



21-13-710. Sale to be conducted by board of trustees; disposition of proceeds.

21-13-710. Sale to be conducted by board of trustees; disposition of proceeds.

The sale of the bonds shall be conducted by the school district board of trustees. Proceeds from the sale of the bonds shall be paid to the school district treasurer for deposit in the school district treasury.



21-13-711. Price of bonds; bids.

21-13-711. Price of bonds; bids.

The bonds may be sold at, above or below the par value thereof as determined by the board of trustees, but the bonds shall be sold at a price such that the net effective interest rate for the issue of bonds does not exceed the maximum net effective interest rate approved by the voters in the election authorizing the bonds. The board is authorized to reject any and all bids and to waive any informality or irregularity in any bid.



21-13-712. Security for payment of bonds.

21-13-712. Security for payment of bonds.

The full faith, credit, and all taxable property lying within the school district are solemnly pledged for the payment of the principal and the interest of all bonds issued pursuant to this article.



21-13-713. Tax levy.

21-13-713. Tax levy.

Subject to W.S. 21-15-105, the board of county commissioners shall cause to be levied annually upon all taxable property of the school district, in addition to other authorized taxes, a sufficient sum to pay the principal and interest on school district bonds as the payments thereon become due. All taxes for the repayment of bonded indebtedness shall be levied, assessed, and collected in the same manner as other taxes for school purposes. The taxes shall be levied in the manner prescribed above until the principal and interest of the bonds are fully paid.



21-13-714. Payment of bonds before collection of tax levy.

21-13-714. Payment of bonds before collection of tax levy.

In the event that the tax for the payment of the principal or interest on any bonds issued at any time under the provisions of this article is not levied or collected in time to meet such payment, the principal or interest shall be paid out of any monies in the general or other funds of the district, and the monies so used for such payment shall be repaid to the fund from which so taken, out of the first monies collected from district taxes.



21-13-715. County treasurer to pay bonds and report payment to board of trustees.

21-13-715. County treasurer to pay bonds and report payment to board of trustees.

The county treasurer shall pay the principal and interest of any bonds issued under this article by such school district, when the same becomes due, and all amounts so paid must be reported to the school district board of trustees at its next meeting thereafter.



21-13-716. Penalty for misappropriation of funds by trustees.

21-13-716. Penalty for misappropriation of funds by trustees.

If any member of the school district board of trustees fraudulently fails or refuses to pay into the proper county treasury the money arising from the sale of any bonds provided for by this article, he shall be deemed guilty of a felony; and upon conviction thereof, be punished by imprisonment in the state penitentiary for a term of not less than one (1) year, nor more than ten (10) years.



21-13-717. Additional surety by county treasurer.

21-13-717. Additional surety by county treasurer.

The school district board of trustees shall require the said county treasurer to give said district a separate bond in such sum as said board may deem proper, with two (2) or more sufficient sureties, conditioned upon the faithful performance of the duties required of him by this article, and the faithful accounting for the monies deposited with him and realized from the sale of said bonds, as herein provided for, and such bonds shall be approved by said board and shall be and remain in the custody of said district board.



21-13-718. Bonds valid though signers cease to hold office.

21-13-718. Bonds valid though signers cease to hold office.

The bonds and any coupons bearing the signatures of the officers in office at the time of the signing thereof, shall be valid and binding obligations of the school district, notwithstanding that before delivery and/or payment thereof, any or all of the persons whose signatures or facsimiles appear thereon shall have ceased to fill respective offices.



21-13-719. Use of facsimile signatures.

21-13-719. Use of facsimile signatures.

Any person herein authorized or permitted to sign any bonds or interest coupons, may utilize a facsimile signature in lieu of his manual signature provided that the signature on the certificate required by section 8, article 16, of the constitution shall be manually executed. Such officer may adopt as and for his own signature the facsimile signature of his predecessor in office in the event that such facsimile signature, having been executed by an officer then authorized to do so, appears upon the bonds or coupons, if any. It shall not be necessary for such officer to file any certificate with the secretary of state or any other board or officer.



21-13-720. Refunding bonds.

21-13-720. Refunding bonds.

Any bonds heretofore or hereafter issued by a school district of this state may be refunded, without an election, by the district which issued said bonds, or any district which has assumed the obligation of said bonds in the manner and subject to the conditions provided by the General Obligation Public Securities Refunding Law, as from time to time amended.



21-13-721. Validation of outstanding bonds, acts and proceedings.

21-13-721. Validation of outstanding bonds, acts and proceedings.

All bonds of any school district in this state outstanding on the effective date of this article, the right to the payment of which has not been barred by any pertinent statute of limitations, and all acts and proceedings heretofore had or taken, or purportedly had or taken by or on behalf of such district under law or under color of law preliminary to and in the authorization, execution, sale, issuance and payment of all such bonds, are hereby validated, ratified, approved and confirmed, including but not necessarily limited to the terms, provisions, conditions, and covenants of any resolution appertaining thereto, the redemption of bonds before maturity and provisions therefor, and the levy and collection of taxes to pay such bonds, notwithstanding any lack of power, authority, or otherwise, and notwithstanding any defects and irregularities in such bonds, act, and proceedings, and in such authorization, execution, sale, issuance, and payment. Such outstanding bonds are and shall be binding, legal, valid, and enforceable obligations of the school district issuing them in accordance with their terms and the authorizing proceedings.






ARTICLE 8 - WYOMING SCHOOL BOND RESERVE ACT

21-13-801. Repealed by Laws 1982, ch. 15, § 1.

21-13-801. Repealed by Laws 1982, ch. 15, § 1.



21-13-802. Repealed by Laws 1982, ch. 15, § 1.

21-13-802. Repealed by Laws 1982, ch. 15, § 1.









CHAPTER 14 - PROGRAM FOR HANDICAPPED CHILDREN

21-14-101. Renumbered by Laws 1987, ch. 190, § 4.

21-14-101. Renumbered by Laws 1987, ch. 190, § 4.



21-14-102. Repealed by Laws 1987, ch. 190, § 5.

21-14-102. Repealed by Laws 1987, ch. 190, § 5.



21-14-103. Renumbered by Laws 1987, ch. 190, § 4.

21-14-103. Renumbered by Laws 1987, ch. 190, § 4.



21-14-104. Repealed by Laws 1987, ch. 190, § 5.

21-14-104. Repealed by Laws 1987, ch. 190, § 5.



21-14-105. Repealed by Laws 1987, ch. 190, § 5.

21-14-105. Repealed by Laws 1987, ch. 190, § 5.



21-14-106. Repealed by Laws 1987, ch. 190, § 5.

21-14-106. Repealed by Laws 1987, ch. 190, § 5.






CHAPTER 15 - CAPITAL CONSTRUCTION PROJECTS

21-15-101. Repealed by Laws 1988, ch. 82, § 2.

21-15-101. Repealed by Laws 1988, ch. 82, § 2.



21-15-102. Repealed by Laws 1988, ch. 82, § 2.

21-15-102. Repealed by Laws 1988, ch. 82, § 2.



21-15-103. Repealed by Laws 1988, ch. 82, § 2.

21-15-103. Repealed by Laws 1988, ch. 82, § 2.



21-15-104. Repealed by Laws 1988, ch. 82, § 2.

21-15-104. Repealed by Laws 1988, ch. 82, § 2.



21-15-105. Repealed By Laws 2014, Ch. 15, § 1.

21-15-105. Repealed By Laws 2014, Ch. 15, § 1.



21-15-106. Repealed By Laws 1999, ch. 170, § 302.

21-15-106. Repealed By Laws 1999, ch. 170, § 302.



21-15-107. Repealed By Laws 2002, Ch. 99, § 3.

21-15-107. Repealed By Laws 2002, Ch. 99, § 3.



21-15-108. Revenue bonds for grants and loans; refunding revenue bonds.

21-15-108. Revenue bonds for grants and loans; refunding revenue bonds.

(a) Before distribution to the public school capital construction account under W.S. 9-4-305(b), sufficient revenues for the purposes of this section shall be deducted therefrom and credited to a bond repayment account pursuant to the terms of the resolution, indenture or other appropriate proceeding authorizing the issuance of revenue bonds under this section. The revenues deducted shall be used as provided by this section. The balance of the revenues shall be credited to the public school capital construction account as provided under W.S. 9-4-305(b). After available revenues under W.S. 9-4-305(b) have been used, revenues under W.S. 21-13-301 shall also be credited, as necessary, to the bond repayment account and shall be used as provided by this section.

(b) The school facilities commission may borrow money in a principal amount not to exceed one hundred million dollars ($100,000,000.00) by the issuance from time to time of one (1) or more series of revenue bonds. The commission may encumber revenues under subsection (a) of this section for bonds in total amounts not to exceed one hundred million dollars ($100,000,000.00) issued for school capital construction projects and assistance as determined by the commission and approved by the legislature under W.S. 21-15-119. Any bonds issued under this section, together with any interest accruing thereon and any prior redemption premiums due in connection therewith, are payable and collectible solely out of revenues authorized under this section. The bondholders may not look to any general or other fund for payment of the bonds except the revenues pledged therefore. The bonds shall not constitute an indebtedness or a debt within the meaning of any constitutional or statutory provision or limitation. The bonds shall not be considered or held to be general obligations of the state but shall constitute its special obligations and the commission shall not pledge the state's full faith and credit for payment of the bonds.

(c) Bonds issued under this section shall be in a form, issued in a manner, at, above or below par at a discount not exceeding ten percent (10%) of the principal amount of the bonds, at public or private sale, and issued with recitals, terms, covenants, conditions and other provisions not contrary to other applicable statutes, as may be provided by the commission in a resolution authorizing their issuance and in an indenture or other appropriate proceedings.

(d) Any bonds issued under this section shall:

(i) Be of denominations of five thousand dollars ($5,000.00) or multiples thereof;

(ii) Be fully negotiable within the meaning of and for all purposes of the Uniform Commercial Code, W.S. 34.1-1-101 through 34.1-10-104;

(iii) Mature at a time or serially at times in regular numerical order at annual or other designated intervals in amounts designated and fixed by the commission, but not exceeding thirty (30) years from their date;

(iv) Bear interest payable annually, semiannually or at other designated intervals, but the first interest payment date may be for interest accruing for any period not exceeding one (1) year;

(v) Be made payable in lawful money of the United States at the office of the state treasurer or any commercial bank or commercial banks;

(vi) Repealed By Laws 2002, Ch. 99, § 3.

(vii) Be additionally secured by a reserve fund created from revenues deposited within the capital construction account under W.S. 9-4-305(b) or from the proceeds of the bonds, or both, in an amount determined by the commission but not to exceed an amount equal to ten percent (10%) of the revenue bonds outstanding.

(e) Before any contract is entered into by the commission to retain the services of a financial advisor or to sell the bonds to an underwriter, whether by competitive or negotiated bid, a full disclosure of the terms of the contract including fees to be paid shall be submitted to the management council through the legislative service office.

(f) The commission may issue refunding revenue bonds:

(i) To refund and discharge and extend or shorten the maturities of all or any part of any outstanding bonds issued under this section including any interest thereon in arrears or about to become due;

(ii) For the purpose of reducing interest costs on bonds issued under this section or effecting other economics; or

(iii) For the purpose of modifying or eliminating any contractual limitations or provisions contained in any indenture or other proceedings authorizing outstanding bonds issued under this section.

(g) Any refunding permitted by this subsection shall be accomplished in the manner prescribed by W.S. 16-5-101 through 16-5-119, except any refunding revenue bonds authorized by the commission under this subsection shall not constitute an indebtedness or a debt within the meaning of any constitutional or statutory provision or limitation or be considered general obligations of the state. The commission shall not pledge the state's full faith and credit to the payment of the refunding revenue bonds. The refunding revenue bonds shall constitute special obligations of the state and may be payable only from the sources authorized in this section for the payment of the bonds refunded. The principal amount of any bonds which have been refunded need not be taken into account in computing compliance with the maximum amounts of bonds authorized to be issued under this section.



21-15-109. Major building and facility repair and replacement payments; computation; square footage allowance; use of payment funds; accounting and reporting requirements.

21-15-109. Major building and facility repair and replacement payments; computation; square footage allowance; use of payment funds; accounting and reporting requirements.

(a) As used in this act:

(i) Repealed By Laws 1999, ch. 170, § 402.

(ii) "Educational building" means a school building or facility primarily used for providing the educational programs offered by a district in compliance with law which is owned by the district, including a school building or facility owned by the district and used for operating a charter school established under W.S. 21-3-301 through 21-3-314;

(iii) "Major building and facility repair and replacement" means the repair or replacement of complete or major portions of school building and facility systems at irregular intervals which is required to continue the use of the building or facility at its original capacity for its original intended use and is typically accomplished by contractors due to the personnel demand to accomplish the work in a timely manner, the level of sophistication of the work or the need for warranted work;

(iv) "Office building" means a school building or facility primarily used in connection with or for the purpose of district administrative functions, the major purpose or use of which is not dedicated to the provision of educational programs offered by the district in accordance with law. "Office building" shall include maintenance facilities and storage buildings in which supplies are stored;

(v) "Portable building" means any prebuilt, factory constructed and assembled school building or facility which is transported in an assembled condition to the location on which the building or facility is to be situated and which is acquired and used by the district for temporary purposes only;

(vi) "Routine maintenance and repair" means activities necessary to keep a school building or facility in safe and good working order so that it may be used at its original or designed capacity for its originally intended purposes, including janitorial, grounds keeping and maintenance tasks done on a routine basis and typically accomplished by district personnel with exceptions for any routine tasks accomplished by contractors such as elevator or other specialized equipment or building system maintenance;

(vii) "Teacherage" means housing provided by and owned by a school district for use as living quarters of a teacher or other school district employee;

(viii) "Warehouse building" means a school building or facility primarily used for storage of equipment, materials and other district property and supplies, including facilities in which school buses are stored, maintained or serviced.

(b) To the extent funds are available, on July 1 of each year, the school facilities department shall based upon square footage computations computed on September 1 of the prior school year, distribute major building and facility repair and replacement payments to each school district from the capital construction account. If funds within the account are not sufficient for payments on July 1 of any school year, the department shall distribute payments from the account on or before September 30 and March 31 of that school year. Major building and facility repair and replacement payments shall be computed in accordance with subsection (c) of this section.

(c) To compute the major building and facility repair and replacement payment for each district, the department shall:

(i) Annually on or before September 1, determine the total number of gross square feet of school buildings and facilities within the district according to guidelines prescribed by rule and regulation of the commission, subject to the following:

(A) The gross square footage of any school building or facility within the district which is not used for purposes of delivering the required educational program shall not be included within the district's total gross square footage computed under this section, except for the square footage of any district school building or facility which would otherwise be treated as a closed building under paragraph (c)(iv) of this section, is determined to be surplus by the department or the building or facility is being used for the provision of one (1) of the programs specified in subdivisions (I) through (III) of this subparagraph and the district complies with subdivisions (IV) through (VI) of this subparagraph:

(I) Child care programs certified to operate in Wyoming under W.S. 14-4-101 through 14-4-111; or

(II) Developmental preschool programs receiving state financial assistance for program operations; or

(III) Educational programs and services provided through a board of cooperative educational services under W.S. 21-20-101 through 21-20-111 in which the district is a participant in the cooperative agreement; and

(IV) The district incorporates this use of closed or surplus buildings into its facility plans required under W.S. 21-15-116; and

(V) The district reports any fees or payments received or collected for this use of closed or surplus buildings as a local resource for purposes of foundation program computations under W.S. 21-13-310(a)(xv); and

(VI) The district limits the lease agreement for the use of the closed or surplus building to not more than one (1) year subject to termination by the district at any time prior to expiration of the one (1) year period if necessary for provision of district educational programs.

(B) The gross square footage of any school building or facility leased by a district shall not be included within the district's total gross square footage computed under this section, unless the lease agreement is by or with any nonprofit or governmental agency providing educational programs which have been approved by the department of education, the department of health or another state or educational credentialing agency and the leased space is incorporated into the district's facility plans required under W.S. 21-15-116(a)(vi);

(C) The district's total gross square footage shall be adjusted for the age of its buildings and facilities. The commission shall by rule and regulation for buildings and facilities constructed after June 30, 2004, adjust total district gross square footage by excluding or reducing the gross square footage of newly constructed buildings and facilities whereby at the seventh school year immediately following the school year in which the building or facility is constructed, one hundred percent (100%) of the gross square footage of the newly constructed building or facility is included within the total district square footage computation under this section;

(D) No gross square footage created by any district enhancement shall be included within the district's gross square footage computed under this section unless the enhancement or any portion thereof is determined to be included within the state adequacy standards pursuant to this act.

(ii) Of the total gross square feet for all school buildings and facilities computed under paragraph (c)(i) of this section, determine the total gross square feet for each of the following building categories:

(A) Office buildings;

(B) Repealed By Laws 2001, Ch. 191, § 2.

(C) Educational buildings, including buildings used for the provision of certified child care, developmental preschool or cooperative education programs pursuant to subparagraph (c)(i)(A) of this section, and including portable buildings provided portable buildings do not exceed more than ten percent (10%) of the total gross square feet computed for all school buildings and facilities under paragraph (c)(i) of this section, and excluding teacherages;

(D) Warehouse buildings.

(iii) The total amount of gross square footage determined for educational buildings under subparagraph (c)(ii)(C) of this section shall be adjusted by excluding from computations under this section the square footage for those educational buildings closed and not operational as provided for under paragraph (c)(iv) of this section and any amount including the gross square footage of portable buildings but excluding the gross square footage of buildings used for the provision of certified child care, developmental preschool and cooperative education programs pursuant to subparagraph (c)(i)(A) of this section, which exceeds capacity levels specified by this paragraph which are above the statewide minimum gross square footage criteria as prescribed by the statewide building and facility adequacy standards promulgated under W.S. 21-15-115(a). For purposes of this section, per student gross square footage criteria prescribed by the statewide building adequacy standards shall be based upon an average daily membership (ADM) computed as defined under W.S. 21-13-101(a)(i) for the prior school year. For purposes of computations under this section, the allowable capacity in educational building gross square footage for each district including portable buildings but excluding buildings used for the provision of certified child care, developmental preschool and cooperative education programs pursuant to subparagraph (c)(i)(A) of this section, shall be as follows:

(A) For school years 2004-2005 and 2005-2006, up to one hundred thirty-five percent (135%) of the per student gross square footage criteria prescribed by statewide adequacy standards;

(B) For school years 2006-2007 through 2008-2009, up to one hundred twenty-five percent (125%) of the prescribed per student gross square footage criteria;

(C) For school year 2009-2010 and each school year thereafter, up to one hundred fifteen percent (115%) of the prescribed per student gross square footage criteria.

(iv) The square footage of any district building or facility which is closed and not operational, is not being replaced under a district's facility plan under W.S. 21-15-116, is not determined surplus by the department and is specified as a closed building within the district's facility plan as a cost efficient means to address future district building needs, shall be segregated from the square footage of other district buildings and facilities and multiplied by the replacement value under paragraph (c)(v) of this section for the appropriate building category. The resulting amount shall then be multiplied by an exterior closure factor established by the department based upon the most current edition of the Whitestone Building Maintenance and Repair Cost Reference Index and added to the total amount determined for the district under paragraph (c)(viii) of this section. This paragraph shall not apply to any school year during which the building or facility is reopened and becomes operational for purposes of delivering the required educational program within the district or to any school year during which the building or facility is used to provide certified child care, developmental preschool or cooperative education programs pursuant to subparagraph (c)(i)(A) of this section;

(v) Multiply the adjusted square footage amount for each district's educational buildings determined under paragraph (c)(iii) of this section and the amount determined under paragraph (c)(ii) of this section for all remaining building categories of that district, times a replacement value cost factor established for each building category by the department based upon the median estimate in the most current edition of the R. S. Means construction cost index, as modified to reflect current Wyoming construction costs determined by the department of administration and information, division of economic analysis;

(vi) Multiply the amount computed under paragraph (c)(v) of this section for the adjusted square footage of the district's educational buildings times two and one-half percent (2.5%) for school year 2001-2002, three percent (3%) for school year 2002-2003, and by two percent (2%) for school year 2003-2004 and each school year thereafter;

(vii) Multiply the sum of the amounts obtained under paragraph (c)(v) of this section for the building categories identified under subparagraphs (c)(ii)(A) and (D) of this section times two and one-half percent (2.5%) for school year 2001-2002, three percent (3%) for school year 2002-2003, and by two percent (2%) for school year 2003-2004 and each school year thereafter, adjusted as follows:

(A) Determine the proportion that the sum of the square footage for these building categories within the district bears to the educational building square footage computed under subparagraph (c)(ii)(C) of this section, as adjusted pursuant to paragraph (c)(iii) of this section, excluding any square footage included under paragraph (c)(iv) of this section;

(B) If the proportion is ten percent (10%) or less, the district is entitled to one hundred percent (100%) of the amount computed under this paragraph;

(C) If the proportion is greater than ten percent (10%) but less than sixteen percent (16%), the district is entitled to ninety percent (90%) of the amount computed under this paragraph;

(D) If the proportion is sixteen percent (16%) or greater but less than twenty-one percent (21%), the district is entitled to eighty percent (80%) of the amount computed under this paragraph;

(E) If the proportion is twenty-one percent (21%) or greater, the district is entitled to seventy percent (70%) of the amount computed under this paragraph.

(viii) Total the amounts computed under paragraphs (c)(iv), (vi) and (vii) of this section.

(d) Repealed By Laws 2004, Chapter 114, § 2.

(e) Amounts distributed under subsection (b) of this section shall be deposited by the recipient district into a separate account, the balance of which may accumulate from year-to-year. Except as specified under subsection (f) of this section, expenditures from the separate account, including any interest earnings on the account, shall be restricted to expenses incurred for major building and facility repair and replacement as defined in subsection (a) of this section and shall be in accordance with the district's facility plan under W.S. 21-15-116. Account expenditures may include the expenses of district personnel performing work described under paragraph (a)(iii) of this section if approved by the department and if documented within the district's facility plan. The district's facility plan shall clearly specify proposed major maintenance expenditures for addressing district major building and facility repair and replacement needs on a building-by-building basis, updated for the applicable reporting period, which shall be aligned to the statewide adequacy standards and prioritized based upon the impact of the building or facility on the district's ability to deliver the required educational program. The district shall include plans for maintaining any district building or facility which is under a lease agreement, specifying lease revenues available to the district for maintenance of facilities to the level required by statewide adequacy standards. No expenditures shall be made from the separate account unless the repair or replacement of the building or facility systems for which the expenditure is to be made is clearly specified within the district's facility plan or otherwise approved by the department. In a manner and form required by commission rule and regulation, each district shall annually report to the department on the expenditures made from the separate account during the applicable reporting period, separating account expenditures on a building-by-building basis. The department shall annually review account expenditures and shall report expenditures to the commission and the select committee on school facilities established under W.S. 28-11-301. The department shall compile reported building-by-building expenditure information for each district and the district facility plan and include this information in its annual report to the select committee pursuant to W.S. 21-15-121. If any district expends funds within the separate account for purposes not authorized by this subsection or by rule and regulation of the commission, the payments for that district shall be reduced by the amount of the unauthorized expenditure in the school year following the year in which the expenditure was discovered or the school year in which notification was provided by the department, whichever first occurs.

(f) Notwithstanding subsection (e) of this section, a district may expend up to ten percent (10%) of the amount distributed during any school year under subsection (b) of this section for major building and facility repair and replacement needs of the district which are not specified in the district's facility plan, including expenditures for maintenance of district enhancements. Expenditures shall be made under this subsection only after the district's building and facility repair and replacement needs specified in its facility plan have been addressed in accordance with subsection (e) of this section and the department has approved the district's proposed expenditures under this subsection. Amounts not expended for purposes of this subsection during any school year may be accumulated by a district and earmarked within the separate account established under subsection (e) of this section for expenditure under this subsection in subsequent school years, provided the unexpended amount during any school year to be accumulated does not exceed ten percent (10%) of the amount distributed to the district under subsection (b) of this section for that school year. Each district shall include expenditures under this subsection and any amounts accumulated from year-to-year under this subsection within the annual report required under subsection (e) of this section. Nothing in this subsection shall prohibit or limit the application of subparagraph (c)(i)(D) of this section in computing a district's building and facility gross square footage for purposes of determining payment amounts under this section. If any school district exceeds expenditure limitations prescribed by this subsection or fails to comply with expenditure levels for facility adequacy needs identified within its facility plan, the payments for that district in the immediately succeeding year shall be reduced by the excess expenditure amount including any excess expenditure of amounts accumulated under this subsection.



21-15-110. Repealed By Laws 2002, Ch. 99, § 3.

21-15-110. Repealed By Laws 2002, Ch. 99, § 3.



21-15-111. Definitions.

21-15-111. Definitions.

(a) As used in this act, unless the context requires otherwise:

(i) "Capital construction account" or "school capital construction account" means the account into which revenues are deposited pursuant to W.S. 9-4-305(b), 9-4-601(a)(vii), (b)(i) and (iv) and 21-13-306(c), into which the proceeds from any revenue bonds are credited under W.S. 21-15-108, and into which any other funds are appropriated to the account for purposes of this act. Funds within the account shall be expended only for purposes of and in the manner prescribed by this act;

(ii) "Commission" means the school facilities commission created by this act;

(iii) "Local enhancements to school buildings and facilities" or "local enhancements" means any renovation, construction, replacement, repair or other improvement of or to any school building or facility initiated by a school district which is designed to bring the building or facility to a condition exceeding the statewide building adequacy standards;

(iv) "Project" means replacement, renovation or new construction projects which increase the value of the school building or facility by improving the functioning of the building or facility or the capacity of the building or facility, or both, excluding major building and facility repair and replacement defined under W.S. 21-15-109(a)(iii) and routine maintenance and repair defined under W.S. 21-15-109(a)(vi);

(v) "Remedy" or "remediation" means a course of action addressing identified building and facility needs in accordance with statewide adequacy standards developed under this act, consisting of building or facility construction, replacement, renovation, repair or any combination thereof;

(vi) "School buildings and facilities" mean the physical structures and the land upon which the structures are situated, which are primarily used in connection with or for the purpose of providing the educational programs offered by a school district in compliance with law, including both student-related and nonstudent-related buildings and facilities;

(vii) Repealed By Laws 2008, Ch. 93, § 2.

(viii) "This act" means W.S. 21-15-108, 21-15-109 and 21-15-111 through 21-15-123;

(ix) "Department" means the school facilities department created by this act.

(b) Repealed By Laws 2002, Ch. 99, § 3.

(c) Repealed By Laws 2002, Ch. 99, § 3.

(d) Repealed By Laws 2002, Ch. 99, § 3.

(e) Repealed By Laws 2002, Ch. 99, § 3.

(f) Repealed By Laws 2002, Ch. 99, § 3.

(g) Repealed By Laws 2002, Ch. 99, § 3.

(h) Repealed By Laws 2002, Ch. 99, § 3.

(j) Repealed By Laws 2002, Ch. 99, § 3.

(k) Repealed By Laws 2002, Ch. 99, § 3.

(m) Repealed By Laws 2002, Ch. 99, § 3.

(n) Repealed By Laws 2002, Ch. 99, § 3.

(o) Repealed By Laws 2002, Ch. 99, § 3.

(p) Repealed By Laws 2002, Ch. 99, § 3.

(q) Repealed By Laws 2002, Ch. 99, § 3.



21-15-112. Leasing of real property.

21-15-112. Leasing of real property.

(a) At the request of the school facilities commission, any school district shall lease any land, building, or fixture from the nonprofit corporation approved by the state building commission pursuant to 1997 Wyoming session laws, chapter 94, section 3, as amended by 1998 Wyoming session laws, chapter 35, subject to the following conditions:

(i) The lease shall be terminable, without penalty, at the sole option of the lessee;

(ii) Any option to purchase under the lease shall be at the sole discretion of the lessee;

(iii) The financing for the land, building, or fixture to be leased under the lease may only involve private funds and may not involve the creation of any indebtedness or debt within the meaning of any constitutional or statutory provision or limitation;

(iv) The lessee shall not pledge the lessee's full faith and credit for any payments under the lease or any financing thereof;

(v) The obligations of the lessee under the lease shall constitute a special obligation of the lessee and may be paid only from sources authorized by the legislative body of the lessee and may be terminated, without penalty or recourse against the lessee, in the event that the legislative body of the lessee fails to appropriate sufficient funds to meet the financial obligations under the lease;

(vi) No bonds or other obligations of the lessor shall constitute an indebtedness, legal, moral or otherwise, result in a pecuniary obligation, legal, moral or otherwise, or constitute a pledge of or charge, legal, moral or otherwise, against the faith or credit of the lessor, the state, any department, agency, board, commission or political subdivision of the state, any instrumentality of any of the foregoing or any public body corporate or other public body created by or pursuant to the constitution or statutes of the state;

(vii) The obligations of the lessee to make any payments due under the lease in any fiscal year shall be limited to funds appropriated by the legislative body of the lessee for that fiscal year and no appropriation by the legislative body of the lessor of funds to make payments due under the lease for any fiscal year shall constitute, or be construed to create, any obligation, legal, moral or otherwise, by the lessee to appropriate funds to make any payments due under the lease for any other fiscal year or constitute an indebtedness, legal, moral or otherwise, result in a pecuniary obligation, legal, moral or otherwise, or constitute a pledge of or charge, legal, moral or otherwise, against the faith or credit of the lessor, the state, any department, agency, board, commission or political subdivision of the state, any instrumentality of any of the foregoing or any public body corporate or other public body created by or pursuant to the constitution or statutes of the state; and

(viii) The lease shall provide that all bonds or any other obligations of the lessor relating to the land, building, or fixture to be leased under the lease contain disclaimers describing the limitations set forth in paragraphs (i) through (vii) of this subsection.

(b) For purposes of this section, the legislative body:

(i) Of the state, any department, agency, board or commission of the state or any instrumentality of any of the foregoing is the state legislature;

(ii) Of any school district is the board of trustees of such school district.



21-15-113. School facilities commission; membership; conflict of interest; terms; chairman; meetings; compensation.

21-15-113. School facilities commission; membership; conflict of interest; terms; chairman; meetings; compensation.

(a) The school facilities commission is established to consist of nine (9) members comprised of the state superintendent of public instruction and the director of the department of education, who shall serve in an ex-officio, nonvoting capacity, and seven (7) members who are Wyoming residents appointed by the governor with one (1) member appointed from each of the seven (7) appointment districts designated in W.S. 9-1-218(b). Four (4) of the appointees shall have knowledge and experience in the following areas:

(i) Repealed By Laws 2011, Ch. 2, § 3.

(ii) Repealed By Laws 2011, Ch. 2, § 3.

(iii) Building and facility engineering, construction and operations;

(iv) Building design and specifications;

(v) Estimating, bidding and building construction;

(vi) School district administration.

(b) Commission members appointed under subsection (a) of this section shall not be an employee of any educational association or organization. In addition, not more than one (1) commission member shall be an employee of a school district. Commission members shall be subject to W.S. 16-6-118 and shall not vote or otherwise participate in any matter as prohibited under W.S. 16-6-118.

(c) Gubernatorial appointments shall be subject to senate approval and shall serve a term of four (4) years beginning March 1. Not more than four (4) of the appointed members shall be of the same political party. The governor shall fill a vacancy on respective appointments to the commission in accordance with W.S. 28-12-101, and may remove appointed commissioners as provided by W.S. 9-1-202.

(d) The governor shall designate a chairman from commission appointments, who shall hold office for the length of his term or until a successor is designated, whichever first occurs. The commission shall meet not less than quarterly and a majority of the voting membership constitutes a quorum for the transaction of commission business.

(e) Appointed commissioners shall receive one hundred twenty-five dollars ($125.00) per day as salary for attendance at commission meetings and conducting official commission business, and shall be reimbursed for travel and other expenses incurred in the performance of their official duties in the same manner and amount as state employees.



21-15-114. School facilities commission powers and duties.

21-15-114. School facilities commission powers and duties.

(a) The school facilities commission shall:

(i) Repealed By Laws 2011, Ch. 2, § 3.

(ii) Adopt policies, guidelines and standards for the comprehensive assessment of school buildings and facilities required under W.S. 21-15-115;

(iii) Adopt policies, guidelines and standards for school district facility plans required under W.S. 21-15-116 and review and approve each plan as required under this act;

(iv) Repealed By Laws 2011, Ch. 2, § 3.

(v) Repealed By Laws 2011, Ch. 2, § 3.

(vi) Repealed By Laws 2011, Ch. 2, § 3.

(vii) Develop policies and criteria for use in determining renovation, replacement or discontinuation of inadequate buildings and facilities based upon statewide adequacy standards and other requirements necessary to ensure adequate, efficient and cost effective school buildings and facilities;

(viii) Repealed By Laws 2011, Ch. 2, § 3.

(ix) Establish criteria and procedures for the identification of local enhancements to school buildings and facilities which are in excess of state building adequacy standards and develop criteria and procedures to determine whether and how any local enhancements should be incorporated into the statewide adequacy standards;

(x) Repealed By Laws 2011, Ch. 2, § 3.

(xi) Establish a process under which prototypes are developed for remedies addressing building and facility needs identified under this act through building and facility replacement. Prototypes shall be assembled based upon:

(A) Capacity requirements of the building or facility and projected student populations to be attending programs in the building or facility;

(B) Educational programs to be provided within the building or facility, provided that this subparagraph shall not be construed to grant the commission any authority to specify the educational programs offered by any district;

(C) Accommodations, in coordination and cooperation with the district, to the proposed site on which the building or facility is to be constructed, including specific site requirements and limitations.

(xii) Develop criteria and procedures for the site analysis of remedies responding to identified building and facility needs by building and facility replacement. Site analysis shall include a comprehensive review and evaluation of site soil conditions, traffic patterns, utilities and site topography;

(xiii) Repealed By Laws 2011, Ch. 2, § 3.

(xiv) Repealed By Laws 2011, Ch. 2, § 3.

(xv) With prior consultation with the select committee on school facilities, promulgate necessary rules and regulations to administer and implement this act.

(b) Repealed By Laws 2011, Ch. 2, § 3.

(c) Repealed By Laws 2011, Ch. 2, § 3.



21-15-115. Statewide standards for school building and facility adequacy; adequacy assessment.

21-15-115. Statewide standards for school building and facility adequacy; adequacy assessment.

(a) The commission shall by rule and regulation establish and maintain uniform statewide standards for the adequacy of school buildings and facilities necessary for providing educational programs prescribed by law for the public schools. If a building owned by a district meets the applicable standards under this subsection for use by the district to educate students and was previously used for the purpose of educating students, no municipal or county zoning requirements shall be construed or applied so as to prevent the district from using the building for the purpose of educating students, or to require the district to make any modification to the building as a condition of using the building for the purpose of educating students. The uniform standards shall at minimum include:

(i) Requirements for educating students in a safe environment including all applicable building, health, safety and environmental codes and standards required by law for all public buildings;

(ii) Building site requirements;

(iii) Building performance standards and guidelines including energy efficiency criteria;

(iv) Assurances for the special needs of identified student populations including children with disabilities;

(v) Guidelines for adequacy and functionality of educational space for required educational programs;

(vi) Building capacity criteria aligned to the prescribed state educational program, with consideration given to utilization differences between school sizes and school levels in accordance with W.S. 21-15-117(e)(iv);

(vii) Technological capacity criteria sufficient to meet required educational program needs and the requirements imposed under the state education technology plan;

(viii) Building and facility accessibility.

(b) The department shall maintain the comprehensive assessment of the adequacy of existing school buildings and facilities and of future space requirements within the state. Maintenance of the assessment shall include district reporting of new construction and major building and facility repair and replacement activities in accordance with guidelines prescribed by rule and regulation of the commission, the results of department on-site visitations and inspections of buildings and facilities and needs assessment data and verification of building and facility ratings through periodic review. The assessment shall be designed and maintained to provide timely and uniform statewide data on all of the following:

(i) The condition of school buildings and facilities, seismic ratings and structural integrity;

(ii) School building and facility longevity and space requirements;

(iii) Student educational and safety requirements;

(iv) The ability to accommodate educational technology;

(v) Site requirements of school buildings and facilities;

(vi) Inventory of exterior and interior building and facility space.

(c) The commission shall not less than once every four (4) years, review and evaluate the building and facility adequacy standards established under subsection (a) of this section. Review and evaluation of the standards shall include the identification of local enhancements to buildings and facilities during this review and evaluation period, and based upon criteria and procedures developed by the commission, a determination as to whether and how any local enhancements should be incorporated into the statewide standards. The review and evaluation under this subsection shall extend to components of the annual evaluation of school buildings, the facility remediation schedule and the needs prioritization process established by the commission under W.S. 21-15-117. Findings and recommendations pursuant to this subsection shall be reported to the select committee on school facilities before the next convening date of the legislative session immediately following completion of the review and evaluation, and shall specifically address any need to expand the needs assessment, to conduct a reassessment of building and facility adequacy or to modify the needs prioritization process.

(d) The commission shall not hinder or curtail the right of a school district to undertake local enhancements to buildings and facilities which are in excess of state building adequacy standards, as permitted by law.



21-15-116. School district facility plans; development, review and approval; plan criteria; administrative review; collaborative committee process.

21-15-116. School district facility plans; development, review and approval; plan criteria; administrative review; collaborative committee process.

(a) In accordance with rules and regulations of the commission, long range comprehensive school building and facility plans for each school district shall be developed by the department in coordination with the applicable district, which address district wide building and facility needs. The facility plan shall identify building and facility needs in accordance with the statewide adequacy standards, actions to remediate building and facility needs including construction, renovation and major building and facility repair and replacement expenditures, and any local enhancements to buildings and facilities beyond statewide adequacy standards. The facility plan shall include a response to each building and facility need identified on a building-by-building, space-by-space basis. The plan shall also review and to the extent practical, identify nonconstruction alternatives to building and facility needs such as building closure, modification of school boundaries, modification of school grade configurations and similar approaches. Demolition or use, lease or other methods of disposition of surplus buildings and facilities shall be incorporated as part of the district plan, including the disposition of any existing land owned by the district. The plan shall not include the abandonment or demolition of any school facility or building unless there has first been a public hearing on the issue. The plan shall also specify identified alternative methods of building disposition, proposed allocation of costs incurred or revenues resulting from disposition and allocation of disposition revenues to offset any costs paid by the department. In addition, district facility plans shall include:

(i) Student enrollment projections for a period of five (5) years commencing on the date as determined by the commission of anticipated completion of project construction using commission approved measures and techniques, including a description of the methods used in making projections. The commission may adjust projections computed under this paragraph as necessary to reflect more precise analysis and evaluation of historical, economic, social and other data impacting the community in which the buildings are or are to be located;

(ii) A description of proposed new schools or additions and remediations to existing schools necessary to meet building adequacy standards, including:

(A) The grade levels and the total number of pupils that the proposed school or school addition or remediation is intended to serve;

(B) The year in which it is necessary to commence operations of the proposed new school or school addition;

(C) The timeline for the planning and construction of the new school or school addition or remediation.

(iii) Projections for new land required for new schools including land purchase, acquisition and site analysis;

(iv) Appropriate cost estimates;

(v) A plan for addressing district major building and facility repair and replacement needs as required under W.S. 21-15-109(e);

(vi) An inventory of buildings and facilities to be leased by the district during the planning period, either as lessee or lessor, including the purpose for which the leased buildings and facilities are to be used and if any of this leased space will involve any district buildings or facilities included within the statewide school facilities database maintained by the department under W.S. 21-15-123(f)(iv);

(vii) Other information required by the department to evaluate each district's plan.

(b) Repealed By Laws 2008, Ch. 93, § 2.

(c) Repealed By Laws 2008, Ch. 93, § 2.

(d) At least once every two (2) years, the commission shall review and approve each plan developed by the department under this section to ensure each plan:

(i) Complies with state adequacy standards;

(ii) Reduces building and facility needs in the most efficient and cost effective manner in order to deliver quality educational services;

(iii) Considers nonconstruction alternatives;

(iv) Provides facilities capable of supporting the provision of the statewide educational program required by law of public schools.

(e) Any school district aggrieved by a decision of the department or the commission under this act may seek review in accordance with the Wyoming Administrative Procedure Act. In accordance with W.S. 16-3-112, review of a decision of the department shall be before the commission.

(f) In carrying out this act and in accordance with policies adopted by the commission, the commission or the department shall consult with the affected school districts and shall provide districts the opportunity to informally review facility plans, remedies and projects with the department or the commission before districts pursue administrative review under subsection (e) of this section.

(g) In expending funds appropriated by the legislature for projects submitted by the commission under W.S. 21-15-119, and commensurate with school district efforts undertaken in facility planning required under subsection (a) of this section, the school facilities department shall require school district boards of trustees to incorporate a collaborative committee process, advisory to the board, which assists the school district with planning district remedies for school buildings, ranging from site selection to project planning and design. The collaborative committee process for remedy development may include project stakeholders comprised of students, parents, teachers, principals, district administration, school board of trustee members, representative legislators, at-large members of the community and others. Although advisory to district boards, the collaborative committee shall assist the boards with informing the respective community and in developing community-based input into project development.



21-15-117. Annual evaluation of school buildings and facilities; remediation schedule; needs prioritization; combining facilities; implementation of remedy.

21-15-117. Annual evaluation of school buildings and facilities; remediation schedule; needs prioritization; combining facilities; implementation of remedy.

(a) Through the identification of school building and facility conditions and needs provided by the assessment conducted and maintained under W.S. 21-15-115, and a comparison of the identified conditions and needs with the established statewide building adequacy standards and the district facility plans developed under W.S. 21-15-116, the commission shall, based upon reports provided by the department and in coordination and cooperation with the districts, evaluate the adequacy of school buildings and facilities within local school districts. Based upon this evaluation, the commission shall establish a schedule for building and facility remediation. Remediation shall bring all buildings and facilities to conditions such that over time, only routine maintenance is required to maintain building adequacy. The schedule shall identify and prioritize building and facility remedies on a statewide basis, based upon a building condition score developed by the commission subject to the following:

(i) Criteria and measures for building condition which incorporate educational suitability and technology readiness, specifically taking into consideration appropriate and up-to-date standards for air quality, illumination and appropriateness of the student environment, as established by commission rule and regulation and compiled under the building systems condition reference guide, which over time bring statewide buildings and facilities to targeted adequate levels prescribed by the commission, reviewed annually, based upon assessment results and findings, broken down by educational and noneducational building category;

(ii) Repealed By Laws 2011, Ch. 71, § 2.

(iii) Analysis of student enrollment changes, as based upon commission approved enrollment projection methodology, to determine the need for changes in building capacities for compliance with statewide adequacy standards over a five (5) year projection period commencing on the date of anticipated completion of project construction. The commission may adjust projections computed under this paragraph as necessary to reflect more precise analysis and evaluation of historical, economic, social and other data impacting the community in which the building is or is to be located. Analysis under this paragraph shall prioritize remediation for those buildings requiring additional space to comply with statewide adequacy standards;

(iv) Priority shall be given to educational buildings and to conditions in those buildings which impede the delivery of the prescribed statewide educational program;

(v) A methodology and process for identifying the most critical building and facility needs, which independently provides full consideration to each of the measures provided in paragraphs (i) through (iv) of this subsection.

(b) The commission shall for each building and facility remedy scheduled under subsection (a) of this section, ensure the adoption of the most cost effective method of remediation of building and facility needs to deliver quality educational services and ensure compliance with the statewide adequacy standards. The commission shall only request capital outlay for a building with capacity needs identified under paragraph (a)(iii) of this section after consideration of all other remedies for that building. For any scheduled remedy for which major building and facility repair and replacement payments under W.S. 21-15-109 are not sufficient to remedy the scheduled need, as determined by the commission, the commission shall determine if the remedy requires capital outlay.

(i) Repealed By Laws 2008, Ch. 93, § 2.

(ii) Repealed By Laws 2008, Ch. 93, § 2.

(c) In determining the most cost effective method in meeting capital construction needs in order to deliver quality educational services, the commission in consultation with the select committee on school facilities, may recommend consolidating educational facilities within, between or among school districts. The legislature shall approve any consolidation of educational facilities between two (2) or more school districts.

(d) In determining building and facility remedies under subsection (b) of this section, in developing criteria and procedures for site analysis under W.S. 21-15-114(a)(xii) and in approving district facility plans under W.S. 21-15-116 and otherwise administering this act, the commission shall adopt the remedy that is in the best financial and educational interests of the state, taking into consideration the recommendations of the department and the most efficient and cost effective approach in order to deliver quality educational services and address building and facility need. Expenditures from the school capital construction account shall be for necessary and related costs to implement efficient and cost effective building and facility remedies required to deliver quality educational services. In making determinations under this paragraph, the commission shall take into consideration the effects of the proposed activity on the local community. The commission shall implement this subsection in carrying out building and facility remedies and shall, giving proper consideration to the prevention of unnecessary delays in proceeding with a remedy, establish a process to work with other political subdivisions of the state in implementing this subsection.

(e) For any building subject to paragraph (a)(iii) of this section, and when prioritizing buildings and facilities based upon condition pursuant to subsection (a) of this section, the commission shall consider criteria for building capacity established by commission rule and regulation which include:

(i) A comparison of the existing and projected student population served by each building to square footage guidelines established by the commission under W.S. 21-15-115(a) for that building;

(ii) An analysis of the number of classrooms within the building including an examination of the building square footage devoted to classrooms compared to the building total square footage;

(iii) An analysis of the building's square footage per student;

(iv) An examination of loading and utilization factors for that building to encourage the efficient use of classrooms with a factor of eighty-five percent (85%) of the instructional area applied to middle and high school level buildings, and a factor of one hundred percent (100%) of the home room instructional area applied to elementary school buildings; and

(v) Total acreage of the site on which the building is situated.



21-15-118. Building and facility construction and renovation projects.

21-15-118. Building and facility construction and renovation projects.

(a) Upon determination by the commission following review under W.S. 21-15-117, and appropriation by the legislature in accordance with W.S. 21-15-119, the department shall proceed with projects as follows:

(i) Repealed By Laws 2008, Ch. 93, § 2.

(ii) If a capital outlay remedy:

(A) With the assistance of the involved school district, develop and approve the necessary schematic design documents;

(B) Conduct a value engineering analysis of the project;

(C) Perform an energy efficiency assessment of the project;

(D) Conduct a safety and security assessment of the project;

(E) Enforce the requirements under subparagraphs (a)(ii)(B) through (D) of this section and may waive any of these requirements if determined not necessary or if provided within any one (1) of the other requirements specified under this paragraph.

(b) If required, the department shall provide for temporary space for any scheduled building remedy by means of portable buildings creating capacity or by other means available to the department.

(c) The projects shall be managed and all necessary contracts related to the projects shall proceed in accordance with commission rules and regulations promulgated and adopted pursuant to W.S. 21-15-114(a)(xv).



21-15-119. Commission budget and funding recommendations.

21-15-119. Commission budget and funding recommendations.

(a) Notwithstanding W.S. 9-2-1012, the commission shall annually, not later than September 1, develop and submit a recommended budget for projects and school capital construction financing to the governor, through the budget division of the department of administration and information and to the select committee on school facilities. The department shall prepare and provide information as requested by the commission. The commission shall include with its recommended budget to the select committee the comprehensive assessment specified in W.S. 21-15-115(b), the prioritized list of projects specified in W.S. 21-15-117 including the amounts allocated to each project and the annual building status report specified under W.S. 21-15-121. The recommended budget submitted by the commission shall include:

(i) The estimated costs and proposed funding amounts for all projects determined under W.S. 21-15-117 and 21-15-118 and proposed for that budget period, together with estimated expenditures for major building and facility repair and replacement program payments under W.S. 21-15-109 for the same budget period;

(ii) Financing alternatives for funding the recommended budget, which uses any combination of the following financing alternatives:

(A) Direct payment from the school capital construction account;

(B) Proceeds from state revenue bonds issued under W.S. 21-15-108;

(C) Real property leasing under W.S. 21-15-112. Any payments for real property leasing shall be made from the school capital construction account subject to W.S. 21-15-112. For the purpose of this section, real property leasing includes payments sufficient for the exercise of a purchase option under the lease.

(iii) In odd-numbered years, the commission's recommendation on September 1 shall be for expenditures during the two (2) succeeding fiscal years. The recommendation for the second year shall be based on estimates of expenditures and payments. In even-numbered years, the commission's recommendation on September 1 shall be for expenditures during the succeeding fiscal year. As it determines to be necessary in any year, the commission's recommendation on September 1 may contain a recommendation for revised expenditures during the current fiscal year.

(b) The department may enter into agreements under which the department may make payments on behalf of a school district with respect to the district's lease of school facilities under W.S. 21-15-112. The department may also enter into any agreement with a nonprofit corporation or other entity necessary to ensure that a district can lease facilities under W.S. 21-15-112.

(c) Budgets submitted by the commission under subsection (a) of this section and recommended by the select committee under W.S. 28-11-301 shall be attached to specified projects for the applicable budget period, which projects shall be referred to as planning and design phase projects and construction phase projects. With the approval of the governor, the department may transfer up to fifteen percent (15%) of the total funds appropriated between project phases. Any modification of appropriation expenditures between project phases shall be reported to the select committee in accordance with W.S. 28-11-301(c)(iv). Additionally, the commission may for any budget period specify amounts within its budget which are recommended to cover inflation, unanticipated costs, off-site infrastructure costs and other such contingency or special project costs provided the additional costs are reported and approved in accordance with W.S. 28-11-301(c)(iv). Amounts appropriated by the legislature shall not be construed to be an entitlement or guaranteed amount and shall be expended by the department in accordance with facility guidelines to ensure adequate, efficient and cost effective school buildings and facilities as required by W.S. 21-15-114(a)(vii).



21-15-120. Emergency facility needs.

21-15-120. Emergency facility needs.

(a) The commission shall promulgate rules under which an emergency shall be determined to exist with respect to the adequacy of the school buildings and facilities of any school district such that the ability of the district to provide educational programs required by law is immediately and substantially impacted and no reasonable alternative exists to address it other than emergency funding under this section.

(b) Upon a finding that an emergency exists under subsection (a) of this section, the commission shall in accordance with rules and regulations promulgated by the commission under this subsection and to the extent funds are available within the school capital construction account or otherwise made available by the legislature, acquire facilities and equipment, undertake facility repairs, fund additional operating expenses incurred in providing temporary measures and other responses to the emergency situation including necessary investigative and qualified contract assistance expenses incurred by the commission, as necessary to enable the district to provide educational programs required by law on a temporary basis until permanent action can be taken to address building adequacy.



21-15-121. Annual school building status report to select committee on school facilities.

21-15-121. Annual school building status report to select committee on school facilities.

(a) Not later than September 1 of each year, the commission shall submit a report to the select committee on school facilities on progress being made under the school capital facilities system established under this act. The report shall be incorporated into the proposed budget submitted to the select committee under W.S. 21-15-119 and shall include:

(i) Building and facility needs determined under W.S. 21-15-115, identifying progress made in the year reported;

(ii) Building and facility needs addressed under this act or otherwise by districts including any building or facility which is closed or otherwise removed from operation during that year, and relating this paragraph to progress made in building and facility condition under paragraph (i) of this subsection;

(iii) Use of major building and facility repair and replacement funds which have addressed buildings and facilities identified under W.S. 21-15-115, including the impact of expenditures of these funds, as quantified pursuant to the statewide needs assessment rating scores undertaken in accordance with W.S. 21-15-115, on building condition as reported under paragraph (i) of this subsection and on the capacity, educational suitability and technology readiness of these buildings and facilities;

(iv) Amounts of funds expended to address building and facility needs for the period of time addressed in the report together with historical amounts;

(v) The impact of expenditures on the building and facility scores for condition, educational suitability and technology readiness, including computed building capacity;

(vi) Repealed By Laws 2008, Ch. 93, § 2.

(vii) Repealed By Laws 2008, Ch. 93, § 2.

(viii) Any expenditures for emergency facility needs under W.S. 21-15-120.



21-15-122. School capital construction fund; transfers to the common school permanent land fund.

21-15-122. School capital construction fund; transfers to the common school permanent land fund.

(a) At the end of each biennial budget period funds in the school capital construction account established under W.S. 21-15-111 shall be deposited to the common school permanent land fund as follows:

(i) The state treasurer shall determine the unencumbered, unobligated balance of the account including all funds accruing to the account for the current biennial budget period;

(ii) Unencumbered, unobligated funds within the account in excess of fifty percent (50%) of the amount of funds appropriated for projects under this act, including major maintenance, for the current biennial budget period shall be transferred from the account to the common school permanent land fund as soon as practicable after the end of the current biennial budget period;

(iii) No funds deposited to the account from the issuance of revenue bonds pursuant to W.S. 9-4-305(b) or 21-15-108 or pledged for the repayment of such bonds shall be included in the calculation of the account balance and no such funds shall be transferred to the common school permanent land fund under this section.



21-15-123. School facilities department; creation; control; director; duties and authority.

21-15-123. School facilities department; creation; control; director; duties and authority.

(a) The school facilities department is created.

(b) The department is under the direction and supervision of the school facilities commission. The department shall perform all duties required pursuant to this act and any duties as designated by the commission.

(c) The department consists of the director who is the chief administrative officer and other personnel as approved by the governor.

(d) The governor shall appoint a competent person as the director of the department who shall serve at the pleasure of the governor and may be removed by him as provided in W.S. 9-1-202. The director's salary shall be determined by the governor. Any appointment under this subsection shall be with the advice and consent of the senate.

(e) The director is the chief administrative officer of the department with general supervision and control of all activities, functions and employees of the department, under the direction and supervision of the commission. He shall devote his entire time to the performance and supervision of the duties conferred on him by the commission and by law. The director shall also review and evaluate school district requests for the alteration of grade configurations pursuant to W.S. 21-13-309(m)(vi), and shall evaluate the request in the best financial and educational interests of the state, taking into consideration the most efficient and cost effective approach in order to deliver quality educational services.

(f) The school facilities department shall:

(i) Implement policies, guidelines and standards as adopted by the commission for school district facility plans required under W.S. 21-15-116;

(ii) Subject to W.S. 21-15-117(a)(iii), establish a consistent, systematic research approach for student enrollment projections used by districts in developing district facility plans and forecasting building and facility needs to comply with statewide building adequacy standards;

(iii) Develop cost per square foot guidelines to be used in estimating the cost of constructing, renovating and otherwise remediating buildings and facilities to comply with statewide adequacy standards, which shall account for demonstrated differences among regions and communities within the state;

(iv) Establish a statewide school facilities database comprised of building and facility specific condition, suitability, accessibility, capacity, inventory and site data;

(v) Enter into or approve construction or renovation project agreements with school districts, as appropriate. Each agreement shall:

(A) Require the district to make arrangements for appropriate professional supervision and management of the project;

(B) Provide for the review and approval by the department of project plans and specifications;

(C) Provide for review and approval by the department of project changes and change orders provided that:

(I) The agreement may specify parameters identifying the circumstances under which changes and change orders may also be approved;

(II) All changes and change orders shall be approved by the district or its representative.

(D) Establish payment schedules involving state funds;

(E) Assure the state is not responsible or liable for compliance with construction or renovation project schedules or completion dates;

(F) Provide that the agreement shall expire upon completion of the project or projects;

(G) Contain any other provision mutually agreed upon by the department and the district;

(H) Allow for alternate design and construction delivery methods as defined in W.S. 16-6-701 for provision of design and construction services; and

(J) Require a contract compliance audit by independent auditing expertise of project budgets and expenditures prior to completing the project or projects.

(vi) Review district plans for the disposition or demolition of buildings and facilities made surplus by an approved construction or renovation project or by changes in school population, including allocation of resulting costs and revenues and report the plans to the commission. Disposition shall include options for use, lease, sale and any other means of disposing of the surplus building or facility. The costs and revenues incurred by the disposition or demolition of the building or facility shall be accounted for in each district's school facility plan and considered in any building or facility remedy for that district, including the allocation of revenues resulting from the disposition of property rendered surplus to offset property demolition costs. The department shall report this review to the commission. The district shall have final authority over the disposition or demolition of any surplus buildings or facilities, except that the commission, after receiving a report of the review by the department, may disapprove any plans related to disposition or demolition submitted pursuant to this paragraph if the commission determines that the plans do not protect the financial interests of the state or are not otherwise in the public interest. Any revenues resulting from property disposition under this paragraph shall not be considered or counted under W.S. 21-13-310(a)(xiv) or (xv);

(vii) Authorize, subject to commission review, the purchase and acquisition of sites for any project within the approved district facility plan if state funds are to be expended for the acquisition;

(viii) Review any proposed sale of existing land owned by a district, which land is within the scope of the district's facility plan, and determine the impact of the land disposition upon that plan. The department shall report the review to the commission. The district shall have final authority over the sale of existing land owned by the district, except that the commission, after receiving a report of the review by the department, may disapprove any plans related to a sale submitted pursuant to this paragraph if the commission determines that the plans do not protect the financial interests of the state or are not otherwise in the public interest. If the commission determines land disposition adversely impacts the cost-effectiveness of the district's facility plan, the revenues resulting from land disposition shall be considered by the commission in any future building or facility remedy for that district and, notwithstanding paragraph (vi) of this subsection, the commission may direct the department of education to consider or count those revenues under either W.S. 21-13-310(a)(xiv) or (xv).

(g) The department may contract with appropriate expertise and professionals, including auditors, in administering this act and performing duties imposed under this act.






CHAPTER 16 - HIGHER EDUCATION GENERALLY

ARTICLE 1 - WYOMING HIGHER EDUCATION LOAN PLAN

21-16-101. Repealed By Laws 1984, ch. 18, § 2.

21-16-101. Repealed By Laws 1984, ch. 18, § 2.



21-16-102. Renumbered as 21-16-113 By Laws 1994, ch. 69, § 2.

21-16-102. Renumbered as 21-16-113 By Laws 1994, ch. 69, § 2.



21-16-103. Repealed By Laws 1996, ch. 118, § 3.

21-16-103. Repealed By Laws 1996, ch. 118, § 3.



21-16-104. Repealed By Laws 1996, ch. 118, § 3.

21-16-104. Repealed By Laws 1996, ch. 118, § 3.



21-16-105. Repealed By Laws 1996, ch. 118, § 3.

21-16-105. Repealed By Laws 1996, ch. 118, § 3.



21-16-106. Repealed By Laws 1996, ch. 118, § 3.

21-16-106. Repealed By Laws 1996, ch. 118, § 3.



21-16-107. Repealed By Laws 1996, ch. 118, § 3.

21-16-107. Repealed By Laws 1996, ch. 118, § 3.



21-16-108. Repealed By Laws 1996, ch. 118, § 3.

21-16-108. Repealed By Laws 1996, ch. 118, § 3.



21-16-109. Repealed By Laws 1996, ch. 118, § 3.

21-16-109. Repealed By Laws 1996, ch. 118, § 3.



21-16-110. Repealed By Laws 1996, ch. 118, § 3.

21-16-110. Repealed By Laws 1996, ch. 118, § 3.



21-16-111. Repealed By Laws 1996, ch. 118, § 3.

21-16-111. Repealed By Laws 1996, ch. 118, § 3.



21-16-112. Repealed By Laws 1996, ch. 118, § 3.

21-16-112. Repealed By Laws 1996, ch. 118, § 3.



21-16-113. Investment in insured, guaranteed or other higher education loans.

21-16-113. Investment in insured, guaranteed or other higher education loans.

The state treasurer with the approval of the governor and the advice of the attorney general may enter into standby commitment agreements for a commercially reasonable fee with any Wyoming nonprofit corporation organized to acquire guaranteed, or insured and other higher education loans in which the state of Wyoming will agree to purchase loans held by the nonprofit corporation at any time the corporation is unable to pay interest on or principal of any of its outstanding bonds on any regularly scheduled interest or principal payment date, or at maturity, whether by acceleration, redemption or otherwise. One (1) condition of the agreement shall be that the loan program is designed for statewide participation and benefits. If the commitment is incurred, the investment shall be made from the Wyoming permanent mineral trust fund or permanent land fund and, when combined with investments under W.S. 21-16-714, shall not exceed one hundred seventy-five million dollars ($175,000,000.00). In case of sales of loans, the nonprofit corporation shall as consideration for the sale retain the responsibility for collection and procedural processing of the loans at its sole expense with the exception of the servicing fees set forth in the standby commitment agreement. In no case shall the state administer loans purchased from the Wyoming nonprofit corporation. The portion of any payment reflecting a return of corpus shall be credited to the permanent mineral trust fund or permanent land fund and the balance of the payment shall be credited to the general fund or the permanent land income fund as applicable.






ARTICLE 2 - WESTERN REGIONAL HIGHER EDUCATION COMPACT

21-16-201. Ratification.

21-16-201. Ratification.

The legislature of the state of Wyoming hereby approves, ratifies and adopts the "Western Regional Higher Education Compact", approved by the western governors conference meeting at Denver, Colorado on November 10, 1950, which compact is as follows:

Article I

Whereas, the future of this nation and of the western states is dependent upon the quality of the education of its youth; and

Whereas, many of the western states individually do not have sufficient numbers of potential students to warrant the establishment and maintenance within their borders of adequate facilities in all of the essential fields of technical, professional, and graduate training, nor do all of the states have the financial ability to furnish within their borders institutions capable of providing acceptable standards of training in all of the fields mentioned above; and

Whereas, it is believed that the western states, or groups of such states within the region, cooperatively can provide acceptable and efficient educational facilities to meet the needs of the region and of the students thereof:

Now, therefore, the states of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming, and the territories of Alaska and Hawaii do hereby covenant and agree as follows:

Article II

Each of the compacting states and territories pledges to each of the other compacting states and territories faithful cooperation in carrying out all the purposes of this compact.

Article III

The compacting states and territories hereby create the western interstate commission for higher education, hereinafter called the commission. Said commission shall be a body corporate of each compacting state and territory and an agency thereof. The commission shall have all the powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states and territories.

Article IV

(a) The commission shall consist of three (3) resident members from each compacting state or territory. At all times one (1) commissioner from each compacting state or territory shall be an educator engaged in the field of higher education in the state or territory for which he is appointed.

(b) The commissioners from each state and territory shall be appointed by the governor thereof as provided by law in such state or territory. Any commissioner may be removed or suspended from office as provided by law of the state or territory from which he shall have been appointed. The terms of each commissioner shall be four (4) years; provided however that the first three (3) commissioners shall be appointed as follows: one (1) for two (2) years, one (1) for three (3) years, and one (1) for four (4) years. Each commissioner shall hold office until his successor shall be appointed and qualified. If any office becomes vacant for any reason, the governor shall appoint a commissioner to fill the office for the remainder of the unexpired term.

Article V

(a) Any business transacted at any meeting of the commission must be by affirmative vote of a majority of the whole number of compacting states and territories.

(b) One (1) or more commissioners from a majority of the compacting states and territories shall constitute a quorum for the transaction of business.

(c) Each compacting state and territory represented at any meeting of the commission is entitled to one (1) vote.

Article VI

(a) The commission shall elect from its number a chairman and a vice chairman, and may appoint, and at its pleasure dismiss or remove, such officers, agents, and employees as may be required to carry out the purpose of this compact; and shall fix and determine their duties, qualifications and compensation, having due regard for the importance of the responsibilities involved.

(b) The commissioners shall serve without compensation, but shall be reimbursed for their actual and necessary expenses from the funds of the commission.

Article VII

(a) The commission shall adopt a seal and bylaws and shall adopt and promulgate rules and regulations for its management and control.

(b) The commission may elect such committees as it deems necessary for the carrying out of its functions.

(c) The commission shall establish and maintain an office within one (1) of the compacting states for the transaction of its business and may meet at any time but in any event must meet at least once a year. The chairmen may call such additional meetings and upon the request of a majority of the commissioners of three (3) or more compacting states or territories shall call additional meetings.

(d) The commission shall submit a budget to the governor of each compacting state and territory at such time and for such period as may be required.

(e) The commission shall, after negotiations with interested institutions, determine the cost of providing the facilities for graduate and professional education for use in its contractual agreements throughout the region.

(f) On or before the fifteenth day of January of each year, the commission shall submit to the governors and legislatures of the compacting states and territories a report of its activities for the preceding calendar year.

(g) The commission shall keep accurate books of account, showing in full its receipts and disbursements, and said books of account shall be open at any reasonable time for inspection by the governor of any compacting state or territory or his designated representative. The commission shall not be subject to the audit and accounting procedure of any of the compacting states or territories. The commission shall provide for an independent annual audit.

Article VIII

(a) It shall be the duty of the commission to enter into such contractual agreements with any institutions in the region offering graduate or professional education and with any of the compacting states or territories as may be required in the judgment of the commission to provide adequate services and facilities of graduate and professional education for the citizens of the respective compacting states or territories. The commission shall first endeavor to provide adequate services and facilities in the fields of dentistry, medicine, public health, and veterinary medicine, and may undertake similar activities in other professional and graduate fields.

(b) For this purpose the commission may enter into contractual agreements:

(i) With the governing authority of any educational institution in the region, or with any compacting state or territory, to provide such graduate or professional educational services upon terms and conditions to be agreed upon between contracting parties; and

(ii) With the governing authority of any educational institution in the region or with any compacting state or territory to assist in the placement of graduate or professional students in educational institutions in the region providing the desired services and facilities, upon such terms and conditions as the commission may prescribe.

(c) It shall be the duty of the commission to undertake studies of needs for professional and graduate educational facilities in the region, the resources for meeting such needs, and the long-range effects of the compact on higher education; and from time to time to prepare comprehensive reports on such research for presentation to the western governor's conference and to the legislatures of the compacting states and territories. In conducting such studies the commission may confer with any national or regional planning body which may be established. The commission shall draft and recommend to the governors of the various compacting states and territories, uniform legislation dealing with problems of higher education in the region.

(d) For the purposes of this compact the word "region" shall be construed to mean the geographical limits of the several compacting states and territories.

Article IX

The operating costs of the commission shall be apportioned equally among the compacting states and territories.

Article X

This compact shall become operative and binding immediately as to those states and territories adopting it whenever five (5) or more of the states or territories of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, Wyoming, Alaska, and Hawaii have duly adopted it prior to July 1, 1953. This compact shall become effective as to any additional states or territories adopting thereafter at the time of such adoption.

Article XI

This compact may be terminated at any time by consent of a majority of the compacting states or territories. Consent shall be manifested by passage and signature in the usual manner of legislation expressing such consent by the legislature and governor of such terminating state. Any state or territory may at any time withdraw from this compact by means of appropriate legislation to that end. Such withdrawal shall not become effective until two (2) years after written notice thereof by the governor of the withdrawing state or territory accompanied by a certified copy of the requisite legislative action as received by the commission. Such withdrawal shall not relieve the withdrawing state or territory from its obligation hereunder accruing prior to the effective date of withdrawal. The withdrawing state or territory may rescind its action of withdrawal at any time within the two (2) year period. Thereafter, the withdrawing state or territory may be reinstated by application to and the approval by a majority vote of the commission.

Article XII

(a) If any compacting state or territory shall at any time default in the performance of any of its obligations assumed or imposed in accordance with the provisions of this compact, all rights, privileges and benefits conferred by this compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the commission.

(b) Unless such default shall be remedied within a period of two (2) years following the effective date of such default, this compact may be terminated with respect to such defaulting state or territory by affirmative vote of three-fourths of the other member states or territories.

(c) Any such defaulting state may be reinstated by:

(i) Performing all acts and obligations upon which it has heretofore defaulted; and

(ii) Application to and the approval by a majority vote of the commission.



21-16-202. When binding; notice of ratification; power of governor to appoint commissioners; powers of commissioners generally; appropriation of monies.

21-16-202. When binding; notice of ratification; power of governor to appoint commissioners; powers of commissioners generally; appropriation of monies.

(a) The compact shall become operative and binding at the time provided, and in accordance with article X of the compact. The governor of Wyoming shall give notice of the approval, ratification and adoption of the compact by the legislature of the state of Wyoming, to the governors of each of the states and territories named in article X of the compact. The governor shall appoint the commissioners for which provision is made in the compact and the commissioners shall have the power and authority specified in the compact, and such other power and authority as may hereafter be prescribed by law.

(b) In addition to those powers granted to the commissioners in the compact, the commissioners are directed and empowered:

(i) To control and authorize the expenditure of any funds appropriated for carrying out the provisions of the compact;

(ii) To ratify any contracts entered into by the western interstate commission for higher education or its officers which are deemed to be in the best interest of the state of Wyoming and its qualified students;

(iii) To impose residency requirements on admission to compact programs. Applicants may appeal any admission decisions rendered pursuant to this paragraph directly to the commission; and

(iv) In the interest of recruiting health care professionals to Wyoming, to impose a repayment program for participating students in dentistry, medicine, podiatry, occupational therapy, physical therapy, optometry, physician assistant programs and osteopathic medicine and obtain an agreement from each student first admitted as a WICHE program student to a participating institution of higher education for the 2013-2014 academic year and thereafter, subject to the following:

(A) The student agrees to:

(I) Actively engage in full-time professional practice in Wyoming in the field in which he was educated for not less than three (3) years as the commission requires. The taking of a medical residency program in the state shall be credited toward the practice requirements at the rate of one-third (1/3) year of full-time practice for each year of service in a medical residency program in the state; or

(II) Repay all amounts expended by the state of Wyoming on the student's education through the WICHE program, together with interest which shall begin accruing after the student's graduation or residency, whichever is later, but in no event later than eight (8) years after the student enters into an agreement, upon terms specified by the commission. However, interest shall begin to accrue when the student has withdrawn from the professional school or a residency program as determined by the commission or is otherwise not making satisfactory progress toward completion of the degree program as determined by the commission. Money expended under this paragraph shall accrue at an annual interest rate equal to that charged for federal Stafford loans at the time interest begins to accrue, which rate shall be adjusted annually to equal the federal Stafford loan rate. In no event shall the interest rate be greater than eight percent (8%).

(B) Upon application of the student, the commission may relieve a student of the obligation to repay amounts expended under subparagraph (A) of this paragraph, in whole or in part, where repayment would cause undue hardship. The commission shall annually report the number of students relieved from repayment under this subparagraph to the joint labor, health and social services interim committee not later than October 1;

(C) Any amounts paid by medical, podiatry, osteopathic, occupational therapy, physical therapy, optometry, physician assistant or dental students in accordance with the contractual arrangements authorized under this paragraph shall be credited to a WICHE program repayment account which shall be expended upon appropriation by the legislature;

(D) The provisions of this paragraph shall not apply to the field of veterinary medicine.

(c) All monies appropriated for the purposes of the compact shall be appropriated to the board of trustees of the University of Wyoming for administration as directed by the commissioners.






ARTICLE 3 - INTERSTATE COMPACT FOR EDUCATION

21-16-301. Generally.

21-16-301. Generally.

The Interstate Compact for Education is hereby enacted into law and entered into by this state with all states legally joining herein in the form substantially as follows:

COMPACT FOR EDUCATION

Article I

(a) It is the purpose of this compact to:

(i) Establish and maintain close cooperation and understanding among executive, legislative, professional, educational and lay leadership on a nationwide basis at the state and local levels.

(ii) Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

(iii) Provide a clearinghouse of information on matters relating to educational programs and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

(iv) Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

(b) It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

(c) The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each state are supplied in significant part by persons educated in other states.

Article II

As used in the compact, "state" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

Article III

(a) The education commission of the states, hereinafter called "the commission", is hereby established. The commission shall consist of seven (7) members representing each party state. One (1) of such members shall be the governor; two (2) shall be members of the state legislature selected by its respective houses and serving in such manner as the legislature may determine, Wyoming's legislative members are to be appointed one (1) by the president of the senate and one (1) by the speaker of the house; and four (4) shall be appointed by the governor and may be removed by the governor as provided in W.S. 9-1-202. If the laws of a state prevent legislators from serving on the commission, six (6) members shall be appointed and serve at the pleasure of the governor, unless the laws of the state otherwise provide. In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one (1) shall be the head of a state agency or institution, designated by the governor, having responsibility for one (1) or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed ten (10) nonvoting commissioners selected by the steering committee for terms of one (1) year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

(b) The members of the commission shall be entitled to one (1) vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at meetings at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to article IV and adoption of the annual report pursuant to subsection (k) of this article.

(c) The commission shall have a seal.

(d) The commission shall elect annually, from among its members, a chairman, who shall be a governor, a vice-chairman and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine. The executive director shall be secretary.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

(f) The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two (2) or more of the party jurisdictions or their subdivisions.

(g) The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

(h) The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

(j) The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with appropriate agency or officer in each of the party states.

(k) The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable.

Article IV

(a) In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

(i) Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

(ii) Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

(iii) Develop proposals for adequate financing of education as a whole and at each of its many levels.

(iv) Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

(v) Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

(vi) Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

Article V

(a) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed ten (10) representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one (1) or more branches of the federal government, but no such representative shall have a vote on the commission.

(b) The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

Article VI

(a) To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of thirty-two (32) members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. One-fourth of the voting membership of the steering committee shall consist of governors, one-fourth shall consist of legislators, and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two (2) years, except that members elected to the first steering committee of the commission shall be elected as follows: sixteen (16) for one (1) year and sixteen (16) for two (2) years. The chairman, vice-chairman, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two (2) terms as a member of the steering committee; provided that service for a partial term of one (1) year or less shall not be counted towards the two (2) term limitation.

(b) The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one (1) or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two (2) or more of the party states.

(c) The commission may establish such additional committees as its bylaws may provide.

Article VII

(a) The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

(b) The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

(c) The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to article III(g) of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to article III (g) thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

Article VIII

(a) This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term "governor", as used in this compact, shall mean the closest equivalent official of such jurisdiction.

(b) Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same; provided that in order to enter into initial effect, adoption by at least ten (10) eligible party jurisdictions shall be required.

(c) Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment adherence by the governor shall be sufficient to make his state a party only until December 31, 1967. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him.

(d) Except for a withdrawal effective on December 31, 1967, in accordance with paragraph (c) of this article, any party state may withdraw from this compact by enacting a statute repealing the same. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article IX

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.



21-16-302. Filing copies of commission's reports and bylaws.

21-16-302. Filing copies of commission's reports and bylaws.

The report required under article III(k) of W.S. 21-16-301 shall be filed with the governor and the joint education interim committee of the legislature. Pursuant to article III(j) of the compact, the commission shall file a copy of its bylaws and any amendment thereto with the secretary of state of the state of Wyoming.






ARTICLE 4 - HIGHER EDUCATION COUNCIL

21-16-401. Repealed by Laws 1978, ch. 4, § 2.

21-16-401. Repealed by Laws 1978, ch. 4, § 2.



21-16-402. Repealed by Laws 1978, ch. 4, § 2.

21-16-402. Repealed by Laws 1978, ch. 4, § 2.



21-16-403. Repealed by Laws 1978, ch. 4, § 2.

21-16-403. Repealed by Laws 1978, ch. 4, § 2.



21-16-404. Repealed by Laws 1978, ch. 4, § 2.

21-16-404. Repealed by Laws 1978, ch. 4, § 2.



21-16-405. Repealed by Laws 1978, ch. 4, § 2.

21-16-405. Repealed by Laws 1978, ch. 4, § 2.






ARTICLE 5 - ADVANCE PAYMENT OF HIGHER EDUCATION COSTS

21-16-501. Definitions.

21-16-501. Definitions.

(a) As used in this article:

(i) "Advance payment contract" means a contract entered into by the program administrator and a purchaser pursuant to this article to provide for the higher education of a beneficiary;

(ii) "Beneficiary" means the individual designated within the advance payment contract to receive tuition, room and board or tuition only at a state institution of higher education;

(iii) "Institution of higher education" means the University of Wyoming and the seven (7) community colleges within Wyoming;

(iv) "Program administrator" means the deputy treasurer of the University of Wyoming board of trustees;

(v) "Purchaser" means an individual obligated to make an advance payment of tuition, room and board or tuition only costs on behalf of a beneficiary pursuant to an advance payment contract;

(vi) "Room and board costs" means the amount assessed for lodging and regularly scheduled meals provided to students pursuant to a contract for room and board with an institution of higher education;

(vii) "Tuition costs" means the amount assessed for full time enrollment at an institution of higher education including mandatory fees imposed upon all full time students as a condition of enrollment.



21-16-502. Advance payment contract.

21-16-502. Advance payment contract.

(a) In accordance with rules and regulations adopted under this article and at the discretion of the program administrator, the state treasurer and the executive director of the Wyoming community college commission, acting jointly, the program administrator may enter into a contract with a purchaser for the advance payment of tuition, room and board or tuition only costs on behalf of a beneficiary for attendance at one (1) or a combination of institutions of higher education, without further tuition, room and board or tuition only costs to the beneficiary. A contract entered into under this subsection is subject to determination of residency status by the appropriate institution of higher education. Except as provided under subsection (b) of this section, benefits provided under contract shall begin not less than seventeen (17) years from the beginning date of the first fall academic semester following the date of payment.

(b) Notwithstanding subsection (a) of this section, benefits provided under contract may commence within a period less than seventeen (17) years but not less than ten (10) years from the beginning date of the first fall academic semester following the date of payment. The one (1) time advance payment required under a contract providing for a reduced time limitation on the use of contract benefits pursuant to this subsection shall be subject to interest compounded annually at the rate of ten percent (10%) for the period of time the contract is reduced below seventeen (17) years, payable at the time of advance payment. The amount of the one (1) time advance payment together with interest paid under this subsection shall be refunded upon termination or modification of the contract pursuant to W.S. 21-16-504. Any investment earnings accruing to a contract under this subsection is not refundable.

(c) The advance payment contract shall specify one (1) of the payment options specified under this subsection to be required from the purchaser on behalf of the beneficiary. The one (1) time advance payment shall be made in cash or cash equivalents at the time the contract is signed. The program administrator shall annually determine the amount of the one (1) time advance payment for each of the following payment options:

(i) Not to exceed four (4) academic semesters of resident tuition, room and board at any community college located within Wyoming;

(ii) Not to exceed four (4) academic semesters of nonresident tuition, room and board at any community college located within Wyoming;

(iii) Not to exceed ten (10) academic semesters of resident tuition, room and board at the University of Wyoming or a combination of a community college within the state and the University of Wyoming;

(iv) Not to exceed ten (10) academic semesters of nonresident tuition, room and board at the University of Wyoming or a combination of a community college within the state and the University of Wyoming;

(v) Not to exceed four (4) academic semesters of resident tuition at any community college located within Wyoming;

(vi) Not to exceed four (4) academic semesters of nonresident tuition at any community college located within Wyoming;

(vii) Not to exceed ten (10) academic semesters of resident tuition at the University of Wyoming or a combination of a community college located within Wyoming and the University of Wyoming; or

(viii) Not to exceed ten (10) academic semesters of nonresident tuition at the University of Wyoming or a combination of a community college located within Wyoming and the University of Wyoming.

(d) The advance payment contract shall prohibit payment of and the program administrator shall not pay a tuition benefit in excess of resident tuition costs if the:

(i) Purchaser entered into the advance payment contract under an option specified by paragraph (c)(i) or (iii) of this section; or

(ii) Beneficiary is determined a resident for tuition purposes by the appropriate institution of higher education at the time of enrollment and the purchaser entered into the advance payment contract under an option specified by paragraph (c)(ii) or (iv) of this section.

(e) The program administrator shall make necessary arrangements with the appropriate institution of higher education to fulfill his obligation under the advance payment contract. An institution of higher education shall admit the beneficiary of the contract if he otherwise qualifies for admission. This section and any advance payment contract entered into pursuant to this article shall not guarantee that the beneficiary will:

(i) Be admitted to an institution of higher education;

(ii) If admitted, be determined a resident for tuition purposes by the appropriate institution of higher education;

(iii) Be allowed to continue attendance at an institution of higher education following admission; or

(iv) Graduate from an institution of higher education.

(f) An advance payment contract shall not be sold or otherwise transferred by the purchaser or beneficiary. Subject to rules and regulations adopted pursuant to this article, the purchaser may substitute another individual for the beneficiary originally named in the contract.



21-16-503. Disposition and investment of advance payments; payment to institutions of higher education; administrative costs.

21-16-503. Disposition and investment of advance payments; payment to institutions of higher education; administrative costs.

(a) The program administrator shall deposit payments received under this article into an account within the University of Wyoming permanent endowment fund and shall account for each payment required from a purchaser on behalf of a beneficiary pursuant to the advance payment contract. All money deposited and accounted for pursuant to this article shall be invested by the program administrator in the manner provided for investment of other University of Wyoming funds.

(b) Expenditures from the account established under subsection (a) of this section shall be for payments to institutions of higher education on behalf of beneficiaries, payments of refunds and direct payment of benefits in accordance with W.S. 21-16-504 and for costs of administering this article. Administration fees shall be specified by contract and shall not exceed two percent (2%) of investment earnings accruing to the account.

(c) The program administrator shall establish a schedule for payment to institutions of higher education of the tuition, room and board or tuition only costs on behalf of beneficiaries. Payment under this subsection shall not begin until the beneficiary applies to and is accepted by the institution of higher education. Upon completion or termination of an advance payment contract, the remaining balance of principal and investment earnings accruing to the contract shall be credited to the account established under subsection (a) of this section.



21-16-504. Refund of advance payment; conditions; direct payment of benefits.

21-16-504. Refund of advance payment; conditions; direct payment of benefits.

(a) If the beneficiary dies, is not admitted to an institution of higher education following proper application, elects to not attend an institution of higher education or if attending, elects to discontinue higher education or for any other circumstance approved by the program administrator does not exercise his rights under the advance payment contract, the program administrator shall terminate or modify the contract and except as provided under W.S. 21-16-502(b), refund to the purchaser, to any person designated by the purchaser by contract or to the legal representative of the purchaser, the amount of the one (1) time advance payment together with interest compounded annually at the rate of four percent (4%). A purchaser or other qualified person may request a refund in accordance with this subsection at any time following the one (1) time advance payment. The amount of refund payable under this subsection shall be proportionately reduced for each academic semester the beneficiary attends an institution of higher education.

(b) If the beneficiary qualifies for benefit entitlement under provisions of the advance payment contract, is admitted to an institution of higher education and receives additional financial or other assistance for tuition, room or board costs or elects not to contract for room and board with the institution of higher education, the parties to the contract may provide for the direct payment of tuition, room and board or tuition only costs to the beneficiary. The manner and amount of direct payment under this subsection shall be determined in accordance with rules and regulations adopted under this article.



21-16-505. Rules and regulations.

21-16-505. Rules and regulations.

(a) Rules and regulations necessary to administer this article shall be promulgated jointly by the program administrator, the state treasurer and the executive director of the Wyoming community college commission and approved by both a majority vote of the University of Wyoming board of trustees and a majority vote of the Wyoming community college commission. Rules and regulations adopted pursuant to this section shall include policies and procedures governing the:

(i) Receipt of payments from purchasers on behalf of beneficiaries;

(ii) Accounting and reporting to purchasers of payments deposited and invested in accordance with this article;

(iii) Period of time during which the beneficiary may receive benefits under the contract;

(iv) Terms and conditions under which contracts may be terminated or modified, refunds may be granted and direct payment of benefits may be made pursuant to W.S. 21-16-504;

(v) Provision of contract benefits at institutions of higher education;

(vi) Payment to institutions of higher education on behalf of beneficiaries;

(vii) Imposition of fees to cover costs incurred for the administration of this article not to exceed the limitation imposed under W.S. 21-16-503(b); and

(viii) Other terms, conditions and provisions determined necessary for advanced payment contracts and benefits provided under contracts.






ARTICLE 6 - WYOMING EDUCATION PLANNING AND COORDINATIONCOUNCIL

21-16-601. Repealed By Laws 2014, Ch. 103, § 2.

21-16-601. Repealed By Laws 2014, Ch. 103, § 2.



21-16-602. Repealed By Laws 2014, Ch. 103, § 2.

21-16-602. Repealed By Laws 2014, Ch. 103, § 2.






ARTICLE 7 - WYOMING HIGHER EDUCATION ASSISTANCE AUTHORITY

21-16-701. Short title.

21-16-701. Short title.

This article may be cited as the "Wyoming Higher Education Assistance Authority Act."



21-16-702. Definitions.

21-16-702. Definitions.

(a) As used in this article:

(i) "Authority" means the Wyoming higher education assistance authority;

(ii) "Board" means the board of directors of the authority;

(iii) "College" means any accredited institution offering higher education;

(iv) "Financial institution" means any banking corporation or institution engaged primarily in lending or investing funds and authorized to do business in the state;

(v) "Higher education" means any program, curriculum or combination of courses or subjects generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional or vocational objective higher than graduation from high school;

(vi) "Obligations" means notes, warrants, bonds, temporary bonds and anticipation notes issued by the authority pursuant to this article;

(vii) "State" means the state of Wyoming;

(viii) "State agency" means any office or instrumentality of the state;

(ix) "Student" means:

(A) Any person who, while a resident of the state, applies to a financial institution for a student loan and who is enrolled in a college or whose application for enrollment has been accepted by a college;

(B) Any person who is enrolled in a college located within the state or whose application for enrollment has been accepted by a college located within the state;

(C) To the extent funding is available after taking into consideration the aggregate funding needs of students specified under subparagraphs (a)(ix)(A) and (B) of this section, any person who is enrolled in a college located outside of this state; or

(D) The parent or legal guardian of a student as defined under this paragraph.



21-16-703. Wyoming higher education assistance authority; creation; termination; board of directors; composition; compensation; meetings; surety bonds; personal liability; fiscal control.

21-16-703. Wyoming higher education assistance authority; creation; termination; board of directors; composition; compensation; meetings; surety bonds; personal liability; fiscal control.

(a) The Wyoming higher education assistance authority is established as a body corporate to operate as a state instrumentality solely for the public benefit. The authority shall exist perpetually or until terminated by law. Unless adequate provision has been made for payment, no termination of the authority shall take effect if the authority has obligations outstanding. Upon termination, all rights and properties of the authority shall pass to and be vested in the state.

(b) The board of directors of the authority is created and shall consist of nine (9) directors as follows:

(i) The governor;

(ii) The state treasurer;

(iii) Seven (7) directors appointed by the governor with the advice and consent of the senate, not more than four (4) of whom shall be of the same political party.

(c) Appointed directors shall serve for staggered terms of four (4) years each and shall not serve more than two (2) successive four (4) year terms. An appointed director may be removed from office by the governor pursuant to W.S. 9-1-202(a) or by a majority vote of the senate. Directors shall continue in office until their successors are appointed and qualified. If a vacancy occurs, the governor shall in accordance with W.S. 28-12-101, appoint a successor. The board shall select one (1) of its members to serve as chairman and one (1) member to serve as treasurer. Each appointed director shall receive compensation for each day or part of a day in which engaged in the performance of their official duties at the same rate provided members of the state legislature under W.S. 28-5-101 and shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

(d) The board shall determine the date, time, place and method of notice for all regular meetings of the board. A majority of the directors constitutes a quorum for the transaction of any business or the exercise of any power or function of the authority. All matters shall be decided by a majority vote of the voting members of the board. Minutes of board meetings shall be kept, maintained and open to members of the public. Public notice of meetings shall be given prior to the meetings and meetings shall be open to the public in accordance with W.S. 16-4-401 through 16-4-408. In emergency circumstances, if so determined by two-thirds (2/3) of its members, the board may take action by conference telephone or similar electronic communications equipment whereby all persons participating in the meeting can hear each other at the same time. Such action shall be recorded, immediately transcribed as minutes of the board and notice given of their availability for public review. The finding by the board that an emergency exists shall be binding and conclusive unless clearly erroneous.

(e) The authority shall execute and maintain at its expense a blanket surety bond covering each director, the executive director and employees or other officers of the authority in a penal sum of two hundred fifty thousand dollars ($250,000.00). The directors, the executive director, employees or any other person executing obligations shall not be subject to any personal liability by reason of their issuance.



21-16-704. Executive director; employment of additional personnel; compensation.

21-16-704. Executive director; employment of additional personnel; compensation.

(a) The board may appoint an executive director to serve as executive secretary to the board and as the chief executive officer of the authority. The executive director shall serve at the pleasure of the board and shall receive a salary established by the board.

(b) Subject to approval of the board and in accordance with W.S. 21-16-720, the executive director shall determine the terms of employment, tenure, duties, working conditions, promotion and termination of other employees necessary to carry out the purposes and functions of the authority. Employees of the authority may be covered by and subject to the Wyoming Retirement Act, the State Employees and Officials Group Insurance Act and the Wyoming Deferred Compensation Act.



21-16-705. Powers and duties generally; preference to state financial institutions.

21-16-705. Powers and duties generally; preference to state financial institutions.

(a) For the purposes of this article, the authority may:

(i) Sue and be sued and procure necessary liability insurance;

(ii) Have a seal;

(iii) Make and execute contracts and other instruments;

(iv) Adopt rules and regulations in accordance with the Wyoming Administrative Procedure Act for its organization, for special meetings of the board, for internal management and administration of its loan program, operations, properties and facilities and as necessary to carry out this article;

(v) Acquire or contract to acquire by grant, purchase, option or otherwise, real, personal or mixed property or any interest in property;

(vi) Prepare plans, specifications and cost estimates for the purchase, sale, acquisition or other financing of student loans and modify the plans, specifications, designs or estimates;

(vii) Provide advisory, consultive or educational services, technical assistance and advice to any person in order to carry out the purposes of the authority;

(viii) Borrow money and issue its negotiable obligations and provide for the rights of the holders thereof;

(ix) Mortgage or pledge any or all of its revenue and income and assign or pledge any of its assets for the payment of the principal and interest on any obligations issued and any agreements made in connection with the obligations;

(x) Deposit or invest any funds of the authority as provided in W.S. 21-16-718;

(xi) Procure insurance against any loss in connection with its property and any other assets and operations;

(xii) Engage the services of consultants on a contract basis for rendering professional, financial and technical assistance and advice;

(xiii) Contract for and accept any gifts, grants or loans of funds or property or financial or other aid in any form from the federal government or any federal agency or instrumentality thereof, or from any other source and subject to this article, and pass through or otherwise comply with any terms and conditions;

(xiv) Pursuant to this article and under terms and conditions as it prescribes, make student loans which may be insured or guaranteed by governmental or private entities;

(xv) Acquire present or contingent interests in student loans from financial institutions or other lending institutions pursuant to this article and under terms and conditions as the authority may prescribe;

(xvi) Take, hold, expend and administer, from any source, any real property, personal property and monies, or any interest therein, and the income therefrom, either absolutely or in trust, for any purpose of this article. No obligation of the authority under this article shall be an obligation of the state nor shall any obligation of the authority be payable out of any monies except those provided under this article;

(xvii) Issue obligations, the interest on which may or may not be exempt from federal income tax calculations;

(xviii) Develop and administer all programs and perform all functions necessary or convenient to promote and facilitate the making of student loans and provide such other higher education loan assistance and services as the authority deems necessary or desirable;

(xix) Enter into loan servicing agreements with any financial institution, lending institution or servicer at reasonable fees; and

(xx) Consent to modification of the terms of any loan or contract to which the authority is a party, subject to any contract with the holders of its obligations.

(b) In purchasing loans from or making loans to financial institutions pursuant to this article, the authority shall give preference to financial institutions authorized to do business within the state.



21-16-706. Revenue obligations; issuance.

21-16-706. Revenue obligations; issuance.

(a) Subject to W.S. 21-16-707, the authority may issue bonds in principal amounts it deems necessary to provide sufficient funds for achieving any of its purposes, including the payment of interest and the establishment of reserves. All obligations issued under this article are deemed to be negotiable instruments under the laws of the state unless expressly stated to the contrary on the face of the obligations.

(b) The principal of and interest and premium, if any, on the obligations shall be payable solely from the sources provided by this article for payment. The obligations of each issue shall be dated, shall bear interest at rates including variable rates, shall mature at times not to exceed twenty (20) years from their date, as determined by the authority, and may be made redeemable before maturity at the option of the authority, at a price and under terms and conditions as may be fixed by the authority prior to issuance of the obligations.

(c) The authority shall determine the form and the manner of execution of the obligations, including any interest coupons to be attached thereto, and shall fix the denomination of the obligations and the place of payment of principal and interest, which may be any financial institution or trust company within or without the state.

(d) The authority may sell the obligations in any manner, either at public or private sale and for a price as it may determine will best effectuate the purposes of this article. The authority may pay legal fees, expenses, premiums and commissions which it finds necessary or advantageous in connection with the issuance and sale.

(e) The authority may provide for the issuance of its obligations to refund any of its outstanding obligations, including payment of any redemption premium and any interest or premium accrued or to accrue to the earliest or subsequent date of redemption, purchase or maturity of the obligations. Refunding shall be accomplished in the manner prescribed by W.S. 16-5-101 through 16-5-119 to the extent not inconsistent with this article.



21-16-707. Revenue obligations; amount authorized.

21-16-707. Revenue obligations; amount authorized.

The authority may issue at one time or from time to time, and subject to the express approval of the governor after a public hearing following reasonable public notice, revenue obligations in an aggregate amount outstanding at any one time not to exceed one hundred twenty-five million dollars ($125,000,000.00).



21-16-708. Revenue obligations; security.

21-16-708. Revenue obligations; security.

(a) In any resolution authorizing the issuance of obligations, the authority shall pledge or assign as security therefor:

(i) Payments received on student loans including principal, interest and penalties and other income rendered in connection with student loans;

(ii) Proceeds of insurance, earnings and profits on investments of funds and from sales, purchases, endorsements of student loans and other contract rights;

(iii) Any funds, rights, proceeds of insurance or other benefits acquired pursuant to any federal law or contract to the extent not in conflict therewith;

(iv) Money recovered through the enforcement of any remedies or rights; and

(v) Any other funds or things of value becoming the property of the authority, which in the determination of the authority, may enhance the marketability of its revenue obligations.

(b) The holders of obligations shall not look to any general or other fund for payment of the obligations except the revenues pledged or assigned under subsection (a) of this section.

(c) Revenue obligations shall not constitute an indebtedness or a debt of the state within the meaning of any constitutional or statutory provision or limitation. The obligations shall not be considered or held to be general, special or limited obligations of the state but shall constitute the special obligations of the authority for which the state shall not pledge its full faith and credit for payment on the obligations.

(d) The resolution or trust indenture under which the revenue obligations are authorized and any other instrument may contain agreements and provisions for:

(i) The creation and maintenance of special funds from revenues; and

(ii) The rights and remedies available in the event of default.

(e) Each pledge, agreement or other instrument made for the benefit or security of any obligations of the authority is valid and binding from the time made. The revenues, receipts, monies and assets pledged are immediately subject to the lien of the pledge without delivery or further act. The lien is valid and binding against persons having claims of any kind against the authority whether or not the persons have actual notice of the lien. Neither the resolution nor the indenture or other instrument by which a pledge is created need be recorded or filed.

(f) Any resolution or trust indenture under which obligations of the authority are authorized may contain provisions for vesting in a trustee the properties, rights, powers and duties in trust as the authority determines.



21-16-709. Debt service reserve funds; use of monies.

21-16-709. Debt service reserve funds; use of monies.

(a) Unless otherwise provided in the resolution or indenture providing for the issuance of particular obligations, the monies held in or credited to any debt service reserve fund established under this section shall be used solely for:

(i) Payment of the principal of obligations of the authority secured by the reserve fund, as the obligations mature or are redeemed prior to maturity;

(ii) Purchase of the obligations of the authority;

(iii) Payment of interest on the obligations of the authority; or

(iv) Payment of any redemption premium required to be paid when the obligations are redeemed prior to maturity.

(b) The interest earned on the amount deposited in any reserve fund may be used for defraying the cost of the operations of the authority. Money in any debt service reserve fund shall not be withdrawn if it would reduce the amount of the fund to less than the amount which is pledged in the proceedings authorizing the issuance of the obligations secured by the debt service reserve fund, except for paying principal and interest on obligations maturing and becoming due and for the payment of which other monies of the authority are not available.



21-16-710. Disposition of monies received.

21-16-710. Disposition of monies received.

Monies received pursuant to this article, whether as proceeds from the sale of obligations or as revenues, receipts or income, shall be held as trust funds to be applied solely as provided in the proceedings under which the obligations are authorized. The trustee shall hold and apply the monies for purposes authorized by this article and by the proceedings authorizing the obligations and included in the resolution or indenture providing for the issuance of the obligations.



21-16-711. Notice of default; authority to pay unpaid balance of principal to financial institutions; financial institutions to deliver note to authority.

21-16-711. Notice of default; authority to pay unpaid balance of principal to financial institutions; financial institutions to deliver note to authority.

(a) The authority shall establish and at all times maintain one (1) or more adequate reserve funds to provide for defaults on student loans financed pursuant to this article. All financial institutions offering loans to be financed pursuant to this article and the authority, on all loans made directly to students pursuant to this article, shall charge a loan reserve fee of not more than five percent (5%) of the total face amount of the loan. The authority may from time to time decrease this percentage in furtherance of this plan. In order for a loan to qualify for default coverage by the authority under this article, the financial institution shall deposit the loan reserve fee into reserve funds established by the authority under this section. The authority shall establish procedures for the collection and deposit of the loan reserve fee and for the payment of defaults on secured loans. The loan reserve fee is not a finance charge for purposes of any state or federal consumer credit law.

(b) In the event of a default on any loan owned by the authority or security obligation of the authority, the authority shall take all lawful steps to collect on all loans acquired, administered or financed pursuant to this article and in accordance with commercially reasonable terms and subject to any applicable state or federal statutes, may contract with a private collection agent for loan collection.

(c) In the event of a default on any loan not owned by the authority but administered or financed pursuant to this article, the authority shall as soon as practicable after receipt of demand by a financial institution containing a statement of the nature and the reason for the default, pay, from the loan reserve funds established pursuant to this article, to the financial institution one hundred percent (100%) of the unpaid balance of the principal on the note. Upon payment, the financial institution shall endorse, without recourse or warranty, and deliver to the authority the note, together with all of the rights of the financial institution under any guaranty or endorsement of the note and with respect to any security for the payment of the note.



21-16-712. Age discrimination prohibited; full legal capacity of minors.

21-16-712. Age discrimination prohibited; full legal capacity of minors.

Any student qualifying for a loan under this article is not disqualified by reason of being a minor. For the purpose of applying for, receiving and repaying a loan, any student has full legal capacity to act and all the rights, powers, privileges and obligations of an adult with respect thereto.



21-16-713. Information sharing.

21-16-713. Information sharing.

Colleges in this state shall furnish to the authority and to financial institutions information necessary to properly administer this article. Upon request, the authority may regularly furnish information on higher education student loan transactions to colleges.



21-16-714. Investment of state funds in insured, guaranteed or other higher education loans.

21-16-714. Investment of state funds in insured, guaranteed or other higher education loans.

(a) Subject to approval of the governor and advice of the attorney general, the state treasurer may enter into standby commitment agreements for a commercially reasonable fee with the authority under which the state agrees to purchase loans held by the authority at any time the authority is unable to pay interest on or principal of any of its outstanding obligations on any regularly scheduled interest or principal payment date, or at maturity, whether by acceleration, redemption or otherwise. One (1) condition of the agreement shall require the loan program to be designed for statewide participation and benefits. If the commitment is incurred, the investment shall be made from the Wyoming permanent mineral trust fund or permanent land fund, and investment under this article, when combined with investment made under W.S. 21-16-113, shall not exceed one hundred seventy-five million dollars ($175,000,000.00).

(b) If loans are sold, the authority shall, as partial consideration for the sale, retain the responsibility for collection and procedural processing of the loans at its sole expense with the exception of servicing fees as specified in the standby commitment agreement. In no case shall the state be obliged to administer loans purchased from the authority. The portion of any payment reflecting a return of corpus shall be credited to the permanent mineral trust fund or permanent land fund and the balance of the payment shall be credited to the general fund or the permanent land income fund, as applicable.



21-16-715. Exemptions from taxation; exceptions.

21-16-715. Exemptions from taxation; exceptions.

The exercise of the powers granted by this article constitutes the performance of an essential governmental function. The authority shall not be required to pay any taxes levied by any municipality or political subdivision of the state upon its projects, property or monies, other than assessments for local improvements. The authority shall not be required to pay state taxes of any kind. Except for estate taxes, property, monies and any obligations issued under this article including the income therefrom, shall be free from taxation of every kind by the state, municipalities and political subdivisions of the state.



21-16-716. Obligations as legal investments.

21-16-716. Obligations as legal investments.

The obligations of the authority are legal investments which may be used as collateral for public funds of the state, insurance companies, financial institutions, savings and loan associations, investment companies, trustees and other fiduciaries which may properly and legally invest funds in their control or belonging to them in obligations of the authority.



21-16-717. State pledge not to impair rights and remedies of holders of obligations.

21-16-717. State pledge not to impair rights and remedies of holders of obligations.

The state pledges to the holders of any obligations issued under this article that the state will not limit or alter the rights vested in the authority to fulfill the terms of agreements made with the holders, or in any way impair the rights and remedies of the holders until the obligations, together with interest, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the holders, are fully met and discharged. The authority is authorized to include this pledge of the state in any agreement with the holders of the obligations.



21-16-718. Investment and management of funds; audit.

21-16-718. Investment and management of funds; audit.

(a) In investing and managing its funds, the authority shall exercise the judgment and care which persons of prudence, discretion and intelligence would exercise under similar circumstances in managing the permanent disposition of their funds, considering the probable income and the probable safety of their capital, and may:

(i) Invest funds in securities in which state funds may be invested as provided by law or in savings certificates of savings and loan associations and certificates of deposit of financial institutions to the extent they are fully insured by a federal agency or are fully secured by a pledge of assets as provided by law;

(ii) Sell securities it has purchased; and

(iii) Deposit funds in any financial institution if secured by obligations authorized as permissible security for state investments.

(b) Notwithstanding this section, the authority may contract with the holders of any of its obligations for the custody, collection, securing, investment and payment of any monies of the authority, of any monies held in trust or otherwise for the payment of obligations and may carry out the contract. Monies held in trust or otherwise for the payment of obligations or in any way to secure obligations and deposits of monies may be secured in the same manner as monies of the authority and all financial institutions and trust companies are authorized to give security for these deposits.

(c) Subject to agreements with holders of its obligations, the authority shall prescribe a system of accounts in accordance with generally accepted accounting principles.

(d) The authority shall employ a certified public accountant to examine the books and accounts of the authority including its receipts, disbursements, contracts, reserve funds, sinking funds, investments and any other matters relating to its financial standing. The examination shall be conducted at least once each year and copies of the examination report shall be filed with the secretary of state, the director of the state department of audit and the legislative service office.



21-16-719. Assistance by state agencies.

21-16-719. Assistance by state agencies.

(a) Upon request of the authority, any state agency may temporarily assign to the authority officers and employees necessary to assist the authority in carrying out its functions and duties under this article. Assigned state officers and employees shall not lose status or rights as state employees.

(b) Upon request of the authority, any state agency may lend technical assistance, render advice and attend meetings with the directors and employees of the authority as the authority requires in carrying out its functions and duties.

(c) The authority shall compensate the state for any assistance received.



21-16-720. Annual report and budget.

21-16-720. Annual report and budget.

(a) The authority shall submit an annual report in the manner provided by W.S. 9-2-1014.

(b) The authority shall submit its budget for review as provided by W.S. 9-2-1010 through 9-2-1014.1.

(c) This section shall not impair or affect any pledge of special funds of the authority for payment of obligations authorized under this article nor shall any funds of the authority be deemed state funds and subject to appropriation hereby.



21-16-721. Conflicts of interest.

21-16-721. Conflicts of interest.

(a) The authority shall not purchase from, sell to, borrow from, loan to, contract with or otherwise deal with any corporation, trust, association, partnership or other entity in which any director of the authority has a financial interest.

(b) Subject to subsection (c) of this section, this section does not prohibit:

(i) Buying, selling or placing higher education loans with financial institutions in which a director has a financial interest; or

(ii) Contracting with a Wyoming corporation for the provision of services if one (1) or more directors of the corporation is also a member of the board.

(c) Representations specified under subsection (b) of this section shall be adequately disclosed and any contracts or agreements shall be commercially reasonable. Any financial interest shall be disclosed in the minutes of the authority.



21-16-722. Inspection of financial records.

21-16-722. Inspection of financial records.

The director of the department of audit or his designee may at any time inspect and examine the books, financial accounts and financial records of the authority.






ARTICLE 8 - FAMILY COLLEGE SAVINGS PROGRAM

21-16-801. Repealed By Laws 2000, Ch. 71, § 2.

21-16-801. Repealed By Laws 2000, Ch. 71, § 2.



21-16-802. Repealed By Laws 2000, Ch. 71, § 2.

21-16-802. Repealed By Laws 2000, Ch. 71, § 2.



21-16-803. Repealed By Laws 2000, Ch. 71, § 2.

21-16-803. Repealed By Laws 2000, Ch. 71, § 2.



21-16-804. Repealed By Laws 2000, Ch. 71, § 2.

21-16-804. Repealed By Laws 2000, Ch. 71, § 2.



21-16-805. Repealed By Laws 2000, Ch. 71, § 2.

21-16-805. Repealed By Laws 2000, Ch. 71, § 2.



21-16-806. Repealed By Laws 2000, Ch. 71, § 2.

21-16-806. Repealed By Laws 2000, Ch. 71, § 2.



21-16-807. Repealed By Laws 2000, Ch. 71, § 2.

21-16-807. Repealed By Laws 2000, Ch. 71, § 2.



21-16-808. Repealed By Laws 2000, Ch. 71, § 2.

21-16-808. Repealed By Laws 2000, Ch. 71, § 2.



21-16-809. Legislative declaration.

21-16-809. Legislative declaration.

The legislature hereby declares that a choice of educational opportunities will benefit the residents of this state and that the establishment of a family college savings program will enhance the availability of postsecondary educational opportunities for state residents. It is the intent of the legislature to achieve this purpose through the establishment of a family college savings program pursuant to 26 U.S.C. § 529 to be administered through the office of the state treasurer as provided in this article.



21-16-810. Definitions.

21-16-810. Definitions.

(a) As used in this article:

(i) "Account" means an individual trust account or savings account established as prescribed in this article;

(ii) "Account owner" means the person designated at the time an account is opened as having the right to withdraw monies from the account before the account is disbursed to or for the benefit of the designated beneficiary;

(iii) "Committee" means the select committee on capital financing and investments of the Wyoming legislature;

(iv) "Designated beneficiary" means, with respect to an account, the person designated at the time the account is opened as the person whose education expenses are expected to be paid from the account or, if this designated beneficiary is replaced in accordance with W.S. 21-16-815(d), (e) and (f), the replacement designated beneficiary;

(v) "Eligible educational institution" means an eligible education institution as defined in section 529 of the Internal Revenue Code;

(vi) "Financial institution" means:

(A) A corporation organized under Title 13 of the Wyoming statutes;

(B) A federally chartered insured depository institution having a place of business in Wyoming;

(C) A trust company organized under the laws of a state other than Wyoming but only if the company is subject to supervision by an official or agency of that state or the United States;

(D) The trust department of an insured depository institution having its principal place of business outside of Wyoming;

(E) Brokerage companies qualified to do business in Wyoming under the provisions of this article; or

(F) Any entity approved by the treasurer to act as account holder or manager of the program.

(vii) "Internal Revenue Code" means the U.S Internal Revenue Code of 1986, as amended. Any reference to any section of the Internal Revenue Code shall include any regulations promulgated thereunder and any successor section of the code;

(viii) "Member of the family" means a member of the family as defined under section 529 of the Internal Revenue Code;

(ix) "Nonqualified withdrawal" means a withdrawal from an account other than:

(A) A qualified withdrawal;

(B) A withdrawal made as the result of the death or disability of the designated beneficiary of an account;

(C) A rollover or change of designated beneficiary; or

(D) A withdrawal made as the result of the receipt of a scholarship, or allowance or payment described in section 135(d)(1)(B) or (C) of the Internal Revenue Code, by the designated beneficiary to the extent the amount withdrawn does not exceed the amount of the scholarship, allowance or payment.

(x) "Program" means any family college savings program which may be established under this article;

(xi) "Qualified higher education expenses" means qualified higher education expenses as defined in section 529 of the Internal Revenue Code;

(xii) "Qualified withdrawal" means a withdrawal from an account to pay the qualified higher education expenses of the designated beneficiary of an account, but only if the withdrawal is made in accordance with this article;

(xiii) "Treasurer" means the office of the state treasurer acting in the capacity as administrator of the program;

(xiv) "Trust" means the Wyoming family college savings program trust of any program established under this article;

(xv) "Trustee" means the office of the state treasurer acting in its capacity as trustee of the trust;

(xvi) "This article" means W.S. 21-16-809 through 21-16-818.



21-16-811. Wyoming family college savings program trust.

21-16-811. Wyoming family college savings program trust.

(a) If a program is established pursuant to this article the treasurer shall establish a trust to be operated as an instrumentality of the state.

(b) The treasurer shall be the sole trustee of the trust.

(c) The assets of the trust shall be held in trust for account owners and designated beneficiaries. Property rights shall not exist in the trust in favor of this state.



21-16-812. Repealed By Laws 2006, Chapter 46, § 2.

21-16-812. Repealed By Laws 2006, Chapter 46, § 2.



21-16-813. General powers of treasurer.

21-16-813. General powers of treasurer.

(a) This article shall be administered through the office of the state treasurer acting in accordance with this article.

(b) The treasurer shall adopt rules and regulations as necessary to administer this article and to ensure the program is in compliance with section 529 of the Internal Revenue Code.

(c) The treasurer:

(i) May establish a program as provided in this article. Any program established shall be developed, implemented and maintained in a manner consistent with this article and section 529 of the Internal Revenue Code, to obtain the benefits provided thereunder for the program and its participants;

(ii) May retain professional services, if necessary, including accountants, auditors, consultants and other experts;

(iii) Shall maintain, invest and reinvest the funds credited to the trust in accordance with the investment restrictions established by the treasurer and the standard of care described in the Wyoming Uniform Prudent Investor Act;

(iv) May make and enter into any and all contracts, agreements or arrangements and retain, employ and contract for the services of financial institutions and research, technical and other services necessary to implement this article and may contract with any other college savings program established pursuant to section 529 of the Internal Revenue Code in order to provide similar benefits for Wyoming residents;

(v) May seek rulings and other guidance from the United States department of the treasury, the internal revenue service and the United States securities and exchange commission relating to the program;

(vi) May make changes to the program required to obtain and maintain:

(A) Program status as a qualified state tuition program under section 529 of the Internal Revenue Code;

(B) Any exemptions under federal and state security laws.

(vii) May select the financial institution or financial institutions to act as the recipient of contributions, serve as program manager and invest the contributions to the accounts;

(viii) Shall interpret, in rules, policies, guidelines and procedures, the provisions of this article broadly in light of its purpose and objectives; and

(ix) Shall report annually to the committee regarding the performance of the program.



21-16-814. Financial institutions.

21-16-814. Financial institutions.

(a) The treasurer may implement the program through the use of one (1) or more financial institutions to act as the managers.

(b) If a program is established pursuant to this article the treasurer shall solicit proposals from financial institutions to act as the recipients of contributions and managers of the program.

(c) If a program is established pursuant to this article the treasurer shall select as the program manager or managers the financial institution or financial institutions from among bidding financial institutions that demonstrate the most advantageous combination, to potential program participants, of the following factors:

(i) Financial stability and integrity;

(ii) The ability of the financial institutions, directly or through a subcontract, to satisfy record keeping and reporting requirements;

(iii) The financial institution's plan for promoting the program, and the investment it is willing to make to promote the program;

(iv) The historic ability of the investment instruments used by the financial institution to track the estimated costs of higher education as calculated by the United States department of education;

(v) The commercially reasonable fees, if any, proposed to be charged to persons for maintaining accounts;

(vi) The minimum initial cash contribution and minimum contributions that the financial institution will require, and the willingness of the financial institution to accept contributions through payroll deduction plans or systematic deposit plans; and

(vii) Any other benefits to this state or its residents included in the proposal, including an account opening fee payable to the treasurer by the account owner.

(d) The treasurer may enter into a contract with a financial institution or, except as provided in subsection (e) of this section, enter into contracts with financial institutions, to serve as program managers and investment managers of the contributions to the accounts.

(e) The treasurer may select more than one (1) financial institution for the program if the internal revenue service has provided guidance or the treasurer has received a legal opinion to the effect that giving a contributor a choice of two (2) or more financial institutions will not cause the plan to fail to qualify for favorable tax treatment under section 529 of the Internal Revenue Code, and the treasurer concludes that the choice of two (2) or more financial institutions is in the best interest of program participants and will not interfere with the promotion of the program.

(f) A program manager shall:

(i) Take all actions required to keep the program in compliance with the requirements of this article and all action not contrary to this article or its contract to manage the program so that it is treated as a qualified state tuition plan under section 529 of the Internal Revenue Code;

(ii) Keep adequate records of each account, keep each account segregated from every other account and provide the treasurer with the information necessary to prepare the reports required by section 529 of the Internal Revenue Code or file the reports on behalf of the treasurer;

(iii) Compile and total information contained in statements required to be prepared under W.S. 21-16-815(q), (r) and (s) and provide these compilations to the treasurer;

(iv) Provide representatives of the treasurer, including other contractors or other state agencies, access to the books and records of the program manager to the extent needed to determine compliance with the contract; and

(v) Hold all accounts in trust for the benefit of the account owner and designated beneficiary.

(g) Repealed By Laws 2006, Chapter 46, § 2.

(h) If a contract executed by the treasurer and a financial institution pursuant to this section is not renewed, all of the following conditions apply at the end of the term of the contract that is not renewed:

(i) Accounts previously established at the financial institution shall not be terminated;

(ii) Additional contributions may be made to the accounts;

(iii) No new accounts may be placed with that financial institution; and

(iv) The accounts may be transferred to the successor financial institution on terms mutually acceptable to the original and successor financial institutions.

(j) The treasurer may terminate a contract with a financial institution at any time in accordance with terms of the contract or if the treasurer determines that the financial institution is in material breach of the contract and the breach has not been cured in accordance with the terms of the contract. If a contract is terminated pursuant to this subsection, the treasurer shall take custody of accounts held at that financial institution and shall seek to promptly transfer the accounts in accordance with the standard specified in W.S. 21-16-813(c)(iii) to another financial institution that is selected as a program manager or transfer the accounts to another college savings program established pursuant to section 529 of the Internal Revenue Code.



21-16-815. Program requirements.

21-16-815. Program requirements.

(a) If a program is established pursuant to this article, the program shall be operated through the use of accounts. Opening of accounts, the contents of account applications and minimum contributions to accounts shall be in accordance with rule and regulation of the treasurer.

(b) Contributions to accounts and methods of contribution payments shall be governed by rule and regulation of the treasurer. Contributions to accounts shall be made in cash only and not in property.

(c) Account owners may withdraw all or part of the balance from an account on sixty (60) days notice, or a shorter period as may be authorized by the treasurer, under rules prescribed by the treasurer. These rules shall include provisions that will generally enable the treasurer or program manager to determine if a withdrawal is a nonqualified withdrawal or a qualified withdrawal. The rules may, but need not, require one (1) or more of the following:

(i) Account owners seeking to make a qualified withdrawal or other withdrawal that is not a nonqualified withdrawal shall provide certifications, copies of bills for qualified higher education expenses or other supporting material;

(ii) Qualified withdrawals from an account shall be made to an eligible educational institution; or

(iii) Withdrawals not meeting certain requirements shall be treated as nonqualified withdrawals by the program manager, and if these withdrawals are subsequently determined qualified withdrawals, the account owner shall seek any refund of penalties directly from the treasurer.

(d) An account owner may change the designated beneficiary of an account in accordance with rules and regulations of the treasurer.

(e) The transfer of all or a portion of an account to another account of which the original designated beneficiary is a member of the family of the transferee designated beneficiary shall be in accordance with rules and regulations of the state treasurer.

(f) Changes in designated beneficiaries and rollovers shall be in accordance with rule and regulation of the state treasurer.

(g) Repealed by Laws 2002, Ch. 6, § 2.

(h) The treasurer, by rule, may establish a penalty for nonqualified withdrawals, if the treasurer determines that a penalty must be established for purposes of qualifying the program as a qualified tuition program under section 529 of the Internal Revenue Code. Any penalties under this subsection shall be paid to the treasurer for use in operating the program and for state student financial aid.

(j) Repealed By Laws 2002, Ch. 6, § 2.

(k) If an account owner makes a nonqualified withdrawal and no penalty amount is withheld pursuant to subsection (h) of this section or the amount withheld was less than the amount required to be withheld under that subsection for nonqualified withdrawals, the account owner shall pay the unpaid portion of the penalty to the trust at the time the account owner files his federal income tax return for the taxable year of the withdrawal. If the account owner does not file a federal income tax return, the account owner shall pay the unpaid portion of the penalty to the trust on the federal income tax due date. In no case shall the unpaid portion of the penalty be paid after the date for filing the federal income tax return taking into account any authorized extensions.

(m) Separate records and accounting shall be maintained for each account for each designated beneficiary.

(n) No contributor to, account owner of or designated beneficiary of any account may direct the investment of any contributions to an account or the earnings from the account.

(o) The transfer of accounts from one (1) financial institution to another financial institution, if the authority of a financial institution to hold accounts has been terminated by the treasurer, shall be in accordance with rules and regulations of the treasurer.

(p) Neither an account owner nor a designated beneficiary may use an interest in an account as security for a loan. Any pledge of an interest in an account is of no force and effect.

(q) The treasurer shall adopt rules and regulations to prevent contributions on behalf of a designated beneficiary in excess of those necessary to pay the qualified higher education expenses of a designated beneficiary. The rules shall address the following:

(i) Procedures for aggregating the total balances of multiple accounts established for a designated beneficiary;

(ii) The establishment of a maximum total contribution that may be held in accounts for a designated beneficiary;

(iii) Requirements that persons who contribute to an account certify that to the best of their knowledge the balance in all qualified state tuition programs, as defined in section 529 of the Internal Revenue Code, of which the designated beneficiary is the designated beneficiary, does not exceed the greater of:

(A) A maximum college savings amount established by the treasurer from time to time; or

(B) The cost in current dollars of qualified higher education expenses that the contributor reasonably anticipates the designated beneficiary will incur.

(iv) Requirements that any excess balances with respect to a designated beneficiary be promptly withdrawn in a nonqualified withdrawal or rolled over to another account in accordance with this section.

(r) If there is any distribution from an account to any person or for the benefit of any person during a calendar year, the distribution shall be reported to the internal revenue service and the account owner or the designated beneficiary to the extent required by federal law.

(s) The financial institution shall provide statements to each account owner at least once each year within thirty-one (31) days after the end of the relevant twelve (12) month period. The statement shall identify the contributions made during the preceding twelve (12) month period, the total contributions made through the end of the period, the value of the account as of the end of this period, distributions made during this period and any other matters that the treasurer requires be reported to the account owner.

(t) Statements and information returns relating to accounts shall be prepared and filed to the extent required by federal or state tax law.

(u) Any organization described in section 501(c)(3) of the Internal Revenue Code or any local or state governmental entity may open and become the account owner of an account to fund scholarships for any person whose identity will be determined upon disbursement. To the extent authorized by federal law, the treasurer may adopt rules and regulations authorizing other nongovernmental entities to open and become an account owner of an account to fund scholarships for any person whose identity will be determined upon disbursement. The trust shall separately account for any amounts received from an entity pursuant to this subsection.



21-16-816. Limitations.

21-16-816. Limitations.

(a) Nothing in this article shall be construed to:

(i) Give any designated beneficiary any rights or legal interest with respect to an account, unless the designated beneficiary is the account owner;

(ii) Guarantee that a designated beneficiary will be admitted to an educational institution or be allowed to continue enrollment at or graduate from an educational institution;

(iii) Establish state residency for a person merely because the person is a designated beneficiary; or

(iv) Guarantee that amounts saved pursuant to the program will be sufficient to cover the qualified higher education expenses of a designated beneficiary.

(b) Nothing in this article establishes any obligation of the trust, the state or any agency or instrumentality of the state to guarantee for the benefit of any account owner, contributor to an account or designated beneficiary any of the following:

(i) The return of any amounts contributed to an account;

(ii) The rate of interest or other return on any account;

(iii) The payment of interest or other return on any account; or

(iv) Tuition rates or the cost of related education expenditures.

(c) Under rules adopted by the treasurer, every contract, application, deposit slip or other similar document that may be used in connection with a contribution to an account shall clearly indicate that the account is not insured by this state and neither the principal deposited nor the investment return is guaranteed by the state.



21-16-817. Limitations on liability.

21-16-817. Limitations on liability.

(a) Neither the program, the trust, the trustee, the treasurer nor the state shall be liable for any loss incurred by any account owner as a result of participating in the program.

(b) The treasurer, the trustee and officials and employees of the treasurer are entitled to immunity from liability, defense and indemnification under the Wyoming Governmental Claims Act.



21-16-818. Residency.

21-16-818. Residency.

Both in state and out-of-state account owners and designated beneficiaries shall be eligible to participate in and benefit from the program.






ARTICLE 9 - UNIVERSITY OF WYOMING ENDOWMENT FUND

21-16-901. University of Wyoming endowment challenge program.

21-16-901. University of Wyoming endowment challenge program.

The University of Wyoming endowment challenge program is created.



21-16-902. Definitions.

21-16-902. Definitions.

(a) As used in this article:

(i) "Challenge account" means the university endowment challenge account established under W.S. 21-16-903;

(ii) "Permanent endowment funds managed by the University of Wyoming foundation" means the endowment funds that are invested by the University of Wyoming foundation on a permanent basis and regarding which earnings on those investments are dedicated to be expended exclusively to benefit and promote the mission, operation or any program or activity of the University of Wyoming, including but not limited to professorships and student scholarships, increases to the corpus of the endowment and defraying reasonable costs of endowment administration;

(iii) "Substantial endowment gift" means an irrevocable gift or transfer to the University of Wyoming foundation of money or other property by a donor where:

(A) The gift or the foundation's interest in the property is conditioned on it being used by the foundation exclusively for endowment purposes;

(B) Except as provided by W.S. 21-16-904(a)(ix) for fallen heroes endowments, the gift or property transferred has a fair market value of at least fifty thousand dollars ($50,000.00); and

(C) The following apply:

(I) The gift was received or the transfer occurred on or after March 1, 2001. Payments are not eligible to be matched if they are part of a gift for which some payment was received prior to March 1, 2001;

(II) If a commitment to make the gift or transfer is made in writing to the university foundation on or after March 1, 2001, to qualify for the match, the gift shall actually be received or the transfer shall actually occur not later than December 31 of the fifth calendar year following the calendar year in which the written commitment was made to the university foundation;

(III) Members of a single family may aggregate their individual gifts to meet the minimum dollar threshold required for matching funds. Gifts from nonfamily members in memory of a deceased individual may also be aggregated to meet the minimum dollar threshold required for matching funds.



21-16-903. University endowment challenge account.

21-16-903. University endowment challenge account.

(a) The university endowment challenge account is created.

(b) The state treasurer shall invest amounts deposited within the account in accordance with law, and all investment earnings shall be credited to the general fund. Notwithstanding W.S. 9-2-1008, 9-2-1012(e) or 9-4-207, other funds within the account shall not lapse or revert until directed by the legislature and shall remain available for distribution as provided in this article.



21-16-904. Endowment challenge fund matching fund program; matching payments; agreements with university foundation; annual reports; reversions of appropriations; legislative oversight.

21-16-904. Endowment challenge fund matching fund program; matching payments; agreements with university foundation; annual reports; reversions of appropriations; legislative oversight.

(a) The state treasurer shall administer the matching fund program established under this section. The following shall apply to the program:

(i) To the extent that funds are available in the challenge account, the state treasurer shall match each substantial endowment gift actually received by the University of Wyoming foundation by transferring from the challenge account to the university an amount equal to the amount of the substantial endowment gift. Prior to the receipt of any substantial endowment gift, the donor shall be notified by the foundation that there may or may not be any state matching funds available for the gift. If funds are not available within the account, the amount of substantial endowment gifts to the foundation may be accumulated until such time as matching funds become available. Endowment gifts made directly to the university shall be endowment gifts to the foundation for purposes of this section. The university shall manage both the endowment gifts and the matching funds in the same manner as other endowment funds, but otherwise subject to the provisions of this section;

(ii) The state treasurer shall make transfers to the university under this section not later than the end of the calendar quarter following the quarter during which the gift is received. Where a gift is made through a series of payments or transfers, except as provided in paragraph (ix) of this subsection, no matching funds shall be transferred by the state treasurer until the total value of all payments or transfers actually received toward the gift totals at least fifty thousand dollars ($50,000.00). Thereafter, matching funds shall be transferred as payments or transfers toward that gift are received by the foundation. Nothing in this paragraph prohibits the university foundation from accumulating substantial endowment gifts until such time as state matching funds become available;

(iii) The university shall immediately transfer all matching funds received to the university foundation to be permanently invested. The university shall enter into a new agreement or modify its existing agreement with the University of Wyoming foundation under which the foundation shall manage the matching funds it receives in the same manner as other permanent endowment funds managed by the University of Wyoming foundation subject to the provisions of this section. Expenditures may be made from that portion of the funds attributable to endowment gifts received in accordance with the Uniform Prudent Management of Institutional Funds Act. Notwithstanding that act, only the earnings from the investment of state matching funds may be expended for purposes other than reasonable costs of administration. All expenditures shall be used exclusively for the purposes of the endowment, including reasonable costs of administration. Earnings also may be reinvested to increase the balance of the corpus. Reasonable costs of administration shall not exceed an annual rate of one percent (1%) of the fair value of each state matching fund account held by the foundation that is associated with a substantial endowment gift received by the foundation under W.S. 21-16-902(a)(iii). The costs of administration shall be assessed quarterly at one-fourth (1/4) the annual rate as specified in this subsection or as otherwise specified by law. The fair value of each state matching fund account held by the foundation shall be determined by the foundation as of the last day of the preceding quarter. Any modification of costs of administration allowed shall be effected through a footnote to the University of Wyoming's general appropriation in the general government appropriations bill or in a 300 section of the general government appropriations bill. Upon the modification of any costs of administration to an amount above one percent (1%), the University of Wyoming foundation shall submit to the joint appropriations interim committee a detailed financial accounting of all costs of administration incurred during the fiscal year;

(iv) The state treasurer shall distribute funds or encumber funds for future distribution in the case of a written commitment, to match a substantial endowment gift based on the order in which each substantial endowment gift is actually received or in which a written commitment to make a substantial endowment gift is received by the foundation. Matching funds shall not be distributed or encumbered in excess of the amount in the challenge account. In no event shall matching funds be transferred to the university except to match substantial endowment gifts actually received or to match gifts actually received and accumulated. The state treasurer shall rescind an encumbrance if the university notifies him that a donor who made a commitment will not make a substantial endowment gift that qualifies for matching funds under this section;

(v) If the president of the university determines that the purpose of a substantial endowment gift to the foundation is not consistent with mission or capability of the university, the gift shall not qualify for the matching program under this section;

(vi) For the purpose of calculating the matching amount only, the state treasurer shall use the value of a substantial endowment gift based on its fair market value at the time the gift is received by the university foundation. The university shall provide evidence of fair market value as the state treasurer requires for each substantial endowment gift. The state treasurer's office shall not bear any costs associated with providing evidence;

(vii) The University of Wyoming shall on or before October 1 of each year submit a report to the state treasurer from the foundation regarding the endowment matching program established under this section for the preceding fiscal year. The report shall include a financial summary and a review of the accomplishments resulting from endowment program expenditures. The state treasurer shall distribute the report to the governor and the legislature;

(viii) Repealed By Laws 2009, Ch. 52, § 3.

(ix) To the extent funds are available in the challenge account, the state treasurer shall distribute matching funds not to exceed five thousand dollars ($5,000.00) for each fallen heroes endowment as follows:

(A) Two thousand dollars ($2,000.00) for the first one thousand dollars ($1,000.00) actually received in a fallen heroes endowment; and

(B) Three thousand dollars ($3,000.00) for an additional one thousand dollars ($1,000.00) received in a fallen heroes endowment, excluding any funds deposited in a fallen heroes endowment pursuant to this paragraph.

(b) Any funds appropriated to a university endowment fund by the legislature shall be credited to the university fund endowment challenge account under W.S. 21-16-903.

(c) Nothing in this section obligates the legislature to match accumulated substantial endowment gifts as authorized under subsection (a) of this section. The legislature reserves the right to modify or terminate the matching program at any time.

(d) As used in this section "earnings from the investment of state matching funds" means that amount of net appreciation, realized and unrealized, in the fair value of assets of the endowment fund attributable to all state matching funds which exceeds the total amount of those state matching funds when distributed by the state treasurer to the university.






ARTICLE 10 - UNIVERSITY OF WYOMING ATHLETICS CHALLENGE FUND

21-16-1001. Definitions.

21-16-1001. Definitions.

(a) As used in this article:

(i) "Challenge account" means the university athletics challenge account established under W.S. 21-16-1002;

(ii) "Qualifying contribution" means a transfer of money or other property of a value of not less than twenty-five thousand dollars ($25,000.00) to the University of Wyoming foundation to be expended exclusively for university intercollegiate athletic facilities consistent with the 2003 intercollegiate athletics plan approved by the university board of trustees. The commitment for a qualifying contribution or the contribution itself shall be made on or after September 13, 2003. The contribution shall be actually received by the University of Wyoming foundation on or before December 31 of the fifth calendar year following the calendar year in which the written commitment was made to the university foundation. Members of a single family may aggregate their individual gifts to meet the minimum dollar threshold required for matching funds. Gifts from nonfamily members in memory of a deceased individual may also be aggregated to meet the minimum dollar threshold required for matching funds.

(iii) Repealed By Laws 2009, Ch. 52, § 3.



21-16-1002. University athletics challenge account.

21-16-1002. University athletics challenge account.

(a) The university athletics challenge account is created.

(b) The state treasurer shall invest amounts deposited within the account in accordance with law. All investment earnings shall be credited to the general fund. Notwithstanding W.S. 9-2-1008, 9-2-1012(e) or 9-4-207, other funds within the account shall not lapse or revert until directed by the legislature and shall remain available for distribution as provided in this article.



21-16-1003. Athletics challenge matching program; state treasurer to administer program account; matching payments; conditions; annual reports; reversion of appropriations.

21-16-1003. Athletics challenge matching program; state treasurer to administer program account; matching payments; conditions; annual reports; reversion of appropriations.

(a) The state treasurer shall administer the university athletics challenge account established under this article. The following shall apply:

(i) To the extent that funds are available in the challenge account, the state treasurer shall match each qualifying contribution actually received by the University of Wyoming foundation by transferring from the challenge account to the university an amount equal to the amount of the qualifying contribution. Qualifying contributions made directly to the university shall be considered qualifying contributions to the foundation for purposes of this article. The university shall expend both the qualifying contributions and the matching funds solely for the cost of establishing new or renovating existing university intercollegiate athletics facilities consistent with the 2003 intercollegiate athletics plan approved by the university board of trustees. Authorized expenditures for intercollegiate athletic facilities include but are not limited to all expenditures necessary for planning, designing, procuring contractors, construction management and actual construction;

(ii) The state treasurer shall make transfers to the university under this section not later than the end of the calendar quarter following the quarter during which the qualifying contribution is received. If a qualifying contribution is made through a series of payments or transfers, no matching funds shall be transferred by the state treasurer until the total value of all payments or transfers actually received toward the contribution totals at least twenty-five thousand dollars ($25,000.00). Thereafter, matching funds shall be transferred as payments or transfers toward that qualifying contribution are received by the foundation;

(iii) The state treasurer shall distribute funds or encumber funds for future distribution in the case of a written commitment, to match a qualifying contribution based on the order in which each qualifying contribution is actually received or in which a written commitment to make a qualifying contribution is received by the foundation. Matching funds shall not be distributed or encumbered in excess of the amount within the challenge account. No matching funds shall be transferred to the university except to match qualifying contributions actually received. The state treasurer shall rescind an encumbrance if the university notifies him that a donor who made a commitment will not make a qualifying contribution that is eligible for matching funds under this section;

(iv) For the purpose of calculating the matching amount only, the state treasurer shall use the value of a qualifying contribution based on its fair market value at the time the contribution is received by the university foundation. The university shall provide evidence of fair market value as the state treasurer requires for each qualifying contribution. The state treasurer's office shall not bear any costs associated with providing evidence;

(v) The University of Wyoming shall on or before October 1 of each calendar year submit a report to the state treasurer from the university foundation regarding the matching program established under this section for the preceding fiscal year. The report shall include a financial summary and a review of the accomplishments resulting from program expenditures. The state treasurer shall distribute the report to the governor and the joint education interim committee.

(vi) Repealed By Laws 2009, Ch. 52, § 3.

(vii) Repealed By Laws 2009, Ch. 52, § 3.






ARTICLE 11 - WYOMING COMMUNITY COLLEGE ENDOWMENT CHALLENGEPROGRAM

21-16-1101. Wyoming community college endowment challenge program.

21-16-1101. Wyoming community college endowment challenge program.

The Wyoming community college endowment challenge program is created.



21-16-1102. Definitions.

21-16-1102. Definitions.

(a) As used in this article:

(i) "Challenge fund" means the community college endowment challenge fund created under this article;

(ii) "Endowment gift" means an irrevocable gift or transfer to a Wyoming community college foundation of money or other property, whether real, personal, tangible or intangible, and whether or not the donor or transferor retains an interest in the property, where the gift or the foundation's interest in the property is required to be used by the foundation exclusively for endowment purposes, where:

(A) The gift was received or the transfer occurred on or after July 1, 2004; or

(B) A commitment to make the gift or transfer was made in writing to the respective community college foundation, which commitment was received on or after July 1, 2004, and the gift was received or the transfer occurred not later than December 31 of the fifth calendar year following the calendar year in which the written commitment was made.

(iii) "Foundation" means an organization established for each community college that among other purposes, exists to generate additional revenues for community college programs and activities;

(iv) "Permanent endowment funds managed by a Wyoming community college foundation" means the endowment funds that are invested by the respective Wyoming community college foundation on a permanent basis and the earnings on those investments are dedicated to be expended exclusively to benefit and promote the mission, operation or any program or activity of the respective community college, including but not limited to professorships and student scholarships, increases to the corpus of the endowment and defraying reasonable costs of endowment administration.



21-16-1103. Wyoming community college endowment challenge fund.

21-16-1103. Wyoming community college endowment challenge fund.

(a) The Wyoming community college endowment challenge fund is created and shall consist of seven (7) separate accounts, one (1) account for each Wyoming community college.

(b) The state treasurer shall invest funds within the fund created under subsection (a) of this section and shall deposit the earnings from fund investments to the general fund. Notwithstanding W.S. 9-2-1008, 9-2-1012(e) or 9-4-207, other funds within the fund shall not lapse or revert until directed by the legislature and shall remain available for distribution as provided in this article.



21-16-1104. Endowment challenge fund matching program; matching payments; agreements with foundations; annual reports.

21-16-1104. Endowment challenge fund matching program; matching payments; agreements with foundations; annual reports.

(a) To the extent funds are available in the separate account of any community college within the endowment challenge fund, the state treasurer shall match endowment gifts actually received by that community college's foundation. Except as provided in subsection (k) of this section, a match shall be paid under this subsection by the state treasurer at the time any accumulated amounts actually received by a community college foundation total ten thousand dollars ($10,000.00) or more. Endowment gifts actually received by a community college foundation may also be accumulated until such time as state matching funds become available. The match shall be made by transferring from the separate challenge fund account to the appropriate community college an amount equal to the amount accumulated by its foundation. The recipient community college shall immediately transfer matching funds received under this subsection to the community college foundation.

(b) Each community college district shall enter into an agreement with its foundation under which the foundation shall manage the matching funds received under subsection (a) of this section in the same manner as other permanent endowment funds are managed by its foundation, including the permanent investment of funds, maintenance of the fund corpus as inviolate and the expenditure of fund earnings for endowment purposes only.

(c) Earnings from endowment funds established with matching funds under this section shall be expended only for the purpose of the endowment, including increasing the balance in the fund corpus and reasonable costs of administration.

(d) Except as provided in subsection (k) of this section, to the extent funds are available to the separate account of any community college, the state treasurer shall make transfers to the appropriate community college under this section not later than the end of the calendar quarter following the quarter during which foundation gifts total at least ten thousand dollars ($10,000.00). Prior to the receipt of any substantial endowment gift, the donor shall be notified by the foundation that there may or may not be any state matching funds available for the gift. If funds are not available for any community college account, the amount of gifts to that foundation may be accumulated until such time as matching funds become available. Except as provided in subsection (k) of this section, if gifts are made through a series of payments or transfers, no matching funds shall be transferred under this section until the total value of all payments or transfers actually received totals at least ten thousand dollars ($10,000.00).

(e) Except as provided under subsection (f) of this section, matching funds paid under this section shall not be distributed to or encumbered by any community college foundation in excess of the amount in the challenge fund account for that college. Except to the extent authorized under subsection (f) of this section, matching funds shall not be transferred to any community college by the state treasurer except to match gifts actually received by its foundation.

(f) Notwithstanding subsection (e) of this section, matching funds may be distributed to or encumbered by a community college foundation in excess of the amount within the challenge fund account of that college if:

(i) Endowment gifts for that college exceed the amount within its challenge fund account;

(ii) The college enters into a written agreement with another college having unencumbered amounts remaining within its challenge fund account;

(iii) The college with unencumbered amounts within its account agrees to transfer any portion of its unencumbered amount to that college;

(iv) Matching funds transferred by the state treasurer for amounts transferred between colleges pursuant to this subsection shall be divided equally between the colleges participating in the agreement.

(g) If the president of any community college determines that the purpose of an endowment gift to the community college's foundation is not consistent with the mission or capability of that college, the gift shall not qualify for matching funds under this section.

(h) For the purpose of computing the matching amount, the state treasurer shall use the value of an endowment gift based upon its fair market value at the time the gift is received by the community college foundation. The community college shall provide evidence of fair market value for any gift if requested by the state treasurer and shall fund the cost of providing any requested evidence.

(j) Each community college shall on or before October 1 of each year submit a report from its foundation to the state treasurer and the community college commission on the endowment matching program under this section for the preceding fiscal year. The report shall include a financial summary and a review of the accomplishments resulting from endowment program expenditures.

(k) To the extent funds are available in the separate account of any community college within the endowment challenge fund, the state treasurer shall distribute matching funds not to exceed five thousand dollars ($5,000.00) for each fallen heroes endowment as follows:

(i) Two thousand dollars ($2,000.00) for the first one thousand dollars ($1,000.00) actually received in a fallen heroes endowment; and

(ii) Three thousand dollars ($3,000.00) for an additional one thousand dollars ($1,000.00) actually received in a fallen heroes endowment, excluding any funds deposited in a fallen heroes endowment pursuant to this paragraph.

(m) Nothing in this section obligates the legislature to match accumulated endowment gifts authorized under this section. The legislature reserves the right to modify or terminate the matching program at any time.






ARTICLE 12 - HIGHER EDUCATION ENDOWMENT ACCOUNTS

21-16-1201. Excellence in higher education endowment fund; Hathaway student scholarship endowment fund; distributions by state treasurer; legislative restrictions.

21-16-1201. Excellence in higher education endowment fund; Hathaway student scholarship endowment fund; distributions by state treasurer; legislative restrictions.

(a) The excellence in higher education endowment fund is created as provided by W.S. 9-4-204(u)(vi).

(b) In addition to the excellence in higher education endowment fund, a student scholarship endowment fund, to be known as the Hathaway student scholarship endowment fund, is established as provided by W.S. 9-4-204(u)(vii).

(c) The state treasurer shall place earnings from the investment of monies in the excellence in higher education endowment fund in an income account for subsequent disbursement as provided in this subsection. Earnings for any fiscal year which are in excess of the spending policy amount established pursuant to W.S. 9-4-719(o) shall be distributed as provided by W.S. 9-4-719(m). Earnings within the spending policy amount shall be distributed on a quarterly basis as follows:

(i) Two-thirds (2/3) to the University of Wyoming;

(ii) The remaining one-third (1/3) equally to each Wyoming community college.

(d) Commencing with the fiscal year beginning July 1, 2006, earnings from the Hathaway student scholarship endowment fund created by this article shall be transferred by the state treasurer to the Hathaway scholarship expenditure account created by W.S. 21-16-1302.



21-16-1202. Excellence in higher education endowment fund distributions to University of Wyoming.

21-16-1202. Excellence in higher education endowment fund distributions to University of Wyoming.

(a) Repealed By Laws 2007, Ch. 148, § 2.

(b) The university shall use the earnings received under W.S. 21-16-1201(c)(i) to establish endowed faculty positions and to acquire instructional and resource materials, classroom equipment and other resources necessary to support the work of endowed faculty. The following shall govern the university in the use of these funds:

(i) Funds shall be used for recruitment or retention of faculty with established reputations for excellence in research or instruction and whose presence enhances the educational quality and reputation of the university. As the primary mission of the university is the provision of quality undergraduate and graduate education, faculty selected for research abilities shall also instruct classes in accordance with established university policy;

(ii) Not less than two-thirds (2/3) of the earnings received shall be used for the recruitment and retention of faculty possessing abilities necessary to expand university instruction and research in disciplines related to economic and social challenges facing Wyoming, including but not limited to energy, natural resources, wildlife, science, earth sciences, health sciences, agriculture, education and engineering. The purpose of this paragraph is to provide university assistance to the state of Wyoming and its residents to the broadest extent possible, through the diversification of its economy, preservation of its natural and human resources and the enhancement of its quality of life. Not less than four (4) faculty recruited and retained under this paragraph shall be in the college of education;

(iii) The remaining earnings received shall be used for the recruitment and retention of faculty with established reputations in teaching and research excellence in other areas of distinction as identified in the university academic plan, including disciplines important to the state and region and its history and culture such as business, arts and humanities, mathematics, cultural studies, economics and law. The purpose of this paragraph is to enhance undergraduate and graduate instruction, to prepare students to become productive and contributing members of society and to promote an appreciation of arts, humanities and other cultures and interests affecting quality of life;

(iv) Selection of areas of excellence for endowed faculty chairs shall be:

(A) Made only after the university conducts public hearings for determination of state-wide interest;

(B) Based upon a survey sampling Wyoming high school students' career interests; and

(C) Developed by the university through other appropriate means to determine sustainable, long-term programs for the benefit of current and future Wyoming generations.

(c) The university may collaborate with community colleges on the use of earnings received from the excellence in higher education endowment fund.



21-16-1203. Excellence in higher education endowment fund distributions to Wyoming community colleges.

21-16-1203. Excellence in higher education endowment fund distributions to Wyoming community colleges.

(a) Repealed By Laws 2007, Ch. 148, § 2.

(b) Each community college shall use the earnings received under W.S. 21-16-1201(c)(ii) as provided by this section to establish endowed faculty positions and to acquire instructional and resource materials, classroom equipment and other resources necessary to support the work of the endowed faculty. The following shall govern each community college in the use of these funds:

(i) Funds shall be used for recruitment or retention of faculty, either permanent or temporary, possessing special skills or demonstrated excellence improving the quality of educational and outreach instruction;

(ii) The earnings received shall be used for the recruitment and retention of faculty with abilities necessary to establish or expand vocational programs and program quality benefiting communities, businesses and industries within respective service areas. The purpose of this paragraph is to enhance the ability of community colleges to prepare students for a lifetime of higher wages and expanded job opportunities, to provide local and regional businesses and industries with an improved, better trained and better educated workforce and to increase the economic stability of proximate communities and the entire state;

(iii) Earnings not expended pursuant to paragraph (ii) of this subsection which are received shall be used for the recruitment and retention of faculty with established reputations in academic areas offered by each individual community college. The purpose of this paragraph is to improve the ability of colleges to better prepare students to pursue bachelor and graduate degrees at the University of Wyoming or other four (4) year institutions and offer additional courses of outreach instruction to high school and adult populations within their service areas.

(c) The community colleges may collaborate with the University of Wyoming on the use of earnings received from the excellence in higher education endowment fund.



21-16-1204. Annual reports; review by committees.

21-16-1204. Annual reports; review by committees.

(a) Not later than October 1, 2006, and October 1 of each year thereafter, the University of Wyoming and each Wyoming community college shall report to the joint appropriations and joint education interim committees of the legislature and to the governor on the use and expenditure of earnings from the excellence in higher education endowment fund pursuant to this article, including the following:

(i) Faculty positions partially or fully funded through the endowment program;

(ii) The name of each faculty member filling a position identified under paragraph (i) of this subsection, together with that individual's education and experience and a summary of his research and instructional activities during the preceding academic year;

(iii) A description of the benefits of the research or instruction provided by the individual filling a position identified under paragraph (i) of this subsection during the preceding academic year, to students, businesses, industries or to other Wyoming residents as required under this article;

(iv) Reserve fund distributions pursuant to W.S. 9-4-719(n).

(b) Upon receipt of reports by the University of Wyoming and each Wyoming community college on the use and expenditure of earnings as required under subsection (a) of this section, the joint appropriations and joint education interim committees shall report to members of the Wyoming legislature and the governor on the progress made by the university and community colleges in achieving the purposes stated under this article for distributions from the excellence in higher education endowment fund and shall recommend any necessary changes to the higher education endowment program to accomplish these purposes. The reports required under this subsection shall be made in sufficient time to enable consideration by the legislature at the general or budget session immediately following the receipt of reports submitted pursuant to subsection (a) of this section.






ARTICLE 13 - HATHAWAY SCHOLARSHIP PROGRAM

21-16-1301. Definitions.

21-16-1301. Definitions.

(a) As used in this article:

(i) "Academic term" means the fall semester or term or the spring semester or term. In this article, "term" and "semester" have the same meaning except that recipients may elect to use the scholarship during summer school, which except as provided by W.S. 21-16-1304(h) and 21-16-1305(e), counts toward the maximum number of terms for which the student is eligible but does not count toward computation of an academic year;

(ii) "Academic year" means two (2) consecutive semesters or terms and is the period of time a full-time student is expected to complete the equivalent of at least two (2) semesters of academic work;

(iii) "ACT score" means a composite score on the American College Test or an equivalent score on the Scholastic Aptitude Test;

(iv) "Certificate" means a credential other than a degree as defined in paragraph (vi) of this subsection. A "certificate" is either an associate of applied science degree or indicates satisfactory completion of training in an academic year program of study offered by a Wyoming community college;

(v) "Cost of attendance" means the sum cost of tuition, mandatory fees, room and board, books and supplies, travel and personal expenses to attend an eligible institution as determined annually by the institution in accordance with W.S. 21-16-1306(b);

(vi) "Degree" means a baccalaureate, an associate degree other than a certificate and a graduate or professional degree;

(vii) "Department" means the Wyoming department of education;

(viii) "Eligible high school" means a public or private secondary school that is located in Wyoming and is accredited or licensed by the department or is exempt from licensure pursuant to W.S. 21-2-406(a)(i);

(ix) "Eligible institution" means the University of Wyoming or a Wyoming community college;

(x) "Equivalent of a full-time semester" means twelve (12) semester hours in a semester;

(xi) "Expenditure account" means the Hathaway scholarship expenditure account established under W.S. 21-16-1302;

(xii) "Grade point average" or "GPA" means the numbered grade average calculated using a 4.0 scale;

(xiii) "Graduate of an out-of-state high school" means a person attending and graduating from an out-of-state high school pursuant to W.S. 21-4-501 or 21-4-505(a);

(xiv) "Satisfactory academic progress" means completing at least six (6) semester hours per semester if enrolled for less than twelve (12) semester hours and completing at least twelve (12) semester hours per semester if enrolled for twelve (12) or more semester hours, and meeting such other criteria as established by the eligible institution to ensure the student earns his degree or certificate in a timely manner. The student's hours of enrollment for purposes of this paragraph shall be the same number of hours of enrollment used to determine the state's obligation to reimburse the eligible institution for the student's scholarship under this article. Satisfactory academic progress shall be determined annually following the spring semester, but a student's scholarship may be reinstated pursuant to W.S. 21-16-1304(f)(i) or 21-16-1305(d)(i) following any semester or summer school session;

(xv) "Scholarship" means an award provided pursuant to W.S. 21-16-1304, 21-16-1305 or 21-16-1306;

(xvi) "Semester hour" means each nonremedial semester hour attempted for credit toward a degree or certificate, excluding any semester hour attempted before earning a high school diploma or a high school equivalency certificate;

(xvii) "Title IV" means Title IV of the federal Higher Education Act of 1965, as amended;

(xviii) "Unmet financial need" means the cost of attendance minus the sum of expected family contribution and all federal, state, local, institutional and privately funded scholarships or grants received by the student, all as determined by the eligible institution. The institution shall use the most recent federal free application for federal student aid form to determine expected family contribution and shall do so annually in accordance with W.S. 21-16-1306(b);

(xix) "WORKKEYS SCORE" means qualifying scores on the WORKKEYS job skills assessment test. In the event the WORKKEYS job skills assessment test is superseded, becomes too expensive to administer or goes out of general use, the department shall specify by rule and regulation a replacement test to be used.



21-16-1302. Hathaway scholarship expenditure account created; reserve account created; use and appropriation of funds.

21-16-1302. Hathaway scholarship expenditure account created; reserve account created; use and appropriation of funds.

(a) The Hathaway scholarship expenditure account is created to consist of earnings from the Hathaway student scholarship endowment fund created by W.S. 9-4-204(u)(vii) and such other funds appropriated by the legislature to the expenditure account. Eighty percent (80%) of all monies deposited to the expenditure account under this section shall be available for scholarships under W.S. 21-16-1304 and 21-16-1305. Twenty percent (20%) of all monies deposited to the expenditure account under this section shall be available for scholarships under W.S. 21-16-1306. Monies within the expenditure account are continuously appropriated to the state treasurer for distribution to eligible institutions based on scholarships awarded under this article. All unexpended and unencumbered monies within the expenditure account at the end of each fiscal year shall be deposited by the state treasurer to the Hathaway student scholarship reserve account.

(b) There is created the Hathaway student scholarship reserve account. The reserve account shall consist of those monies deposited to the account pursuant to subsection (a) of this section and such other funds appropriated by the legislature to the reserve account. Interest and other earnings on funds within the reserve account shall be credited to the reserve account. To the extent funds within the Hathaway scholarship expenditure account are insufficient in any fiscal year to fully fund scholarships awarded under this article, monies within the reserve account shall be deposited by the state treasurer to the expenditure account for distribution to eligible institutions to fund those scholarships. As soon as possible after the end of each of the fiscal years beginning on and after July 1, 2007, the state treasurer shall transfer monies from this reserve account to the Hathaway student scholarship endowment fund to the extent monies within the reserve account are in excess of the greater of twelve million dollars ($12,000,000.00) or an amount equal to three and seventy-five hundredths percent (3.75%) of the previous five (5) year average market value of the Hathaway student scholarship endowment fund, calculated from the first day of the fiscal year. The state treasurer shall report not later than November 1, of each year to the education committee and the select committee on capital financing and investments the amount of funds within the reserve account at the end of the previous fiscal year and as of July 1, of the current fiscal year.



21-16-1303. Hathaway scholarship program; eligibility requirements.

21-16-1303. Hathaway scholarship program; eligibility requirements.

(a) There is created the Hathaway scholarship program for Wyoming students.

(b) Under the Hathaway scholarship program, subject to availability of funds as determined by the legislature, the state shall provide a scholarship pursuant to W.S. 21-16-1304 and 21-16-1305 to any student who has been accepted by and enrolls in an eligible institution to pursue a degree or certificate, and who meets the following qualifications:

(i) The student has demonstrated Wyoming residency as determined by the eligible institution at which the student is enrolled;

(ii) The student has successfully completed a curriculum as established under W.S. 21-16-1307 and meets standards for admission to the eligible institution;

(iii) The student has:

(A) Graduated from an eligible high school or is otherwise eligible under rules promulgated pursuant to W.S. 21-16-1308(b)(iii) and (iv). The department shall by rule and regulation establish exceptions to the requirements of this subparagraph for students who have attended an eligible high school in Wyoming, but who subsequently graduate from a secondary educational institution in another state or a foreign country that is the equivalent of a high school. An exception under this subparagraph shall be granted only if:

(I) The student's custodial parent or lawful guardian is a Wyoming resident at the time of application for a scholarship under this article and was a Wyoming resident during the student's attendance at the eligible high school;

(II) The student's absence from this state was due to the custodial parent's or lawful guardian's employment requirements or was necessitated by other conditions beyond the reasonable control of the parent or guardian; and

(III) Neither the student nor the student's custodial parent or lawful guardian claimed residency in any other state or foreign country for any purpose during the student's high school attendance.

(B) Applied for a scholarship under this article within two (2) years of the date of high school graduation, or is otherwise eligible under rules promulgated pursuant to W.S. 21-16-1308(b)(iii) and (iv). The department shall by rule and regulation establish exceptions to the requirement of this subparagraph for military service, religious service and other good cause shown; and

(C) The minimum high school cumulative grade point average and minimum composite ACT or cumulative WORKKEYS score specified under this article for the type of scholarship to be awarded.

(c) Notwithstanding W.S. 21-16-l301(a)(viii), students who are Wyoming residents and graduates of an out-of-state high school shall be deemed to have graduated from an eligible high school for the purpose of qualifying under this article. Notwithstanding W.S. 21-16-1301(a)(viii) or paragraph (b)(i) of this section, a student whose custodial parent or guardian is in active military service and maintains Wyoming as that parent's or guardian's state of domicile is deemed to be a Wyoming resident and if a high school graduate of a high school outside of Wyoming accredited by the appropriate regional accrediting agency shall be deemed to have graduated from an eligible high school for the purpose of qualifying under this article.

(d) No student shall be eligible for a scholarship under this article for more than the equivalent of eight (8) full-time semesters. Except as provided by subsection (f) of this section, no student shall be eligible for a scholarship under this article for any semesters commencing after six (6) academic years following the student's initial eligibility. For purposes of this subsection a student's initial eligibility shall be deemed to commence with the first semester in which the state is obligated to reimburse an eligible institution for the student's scholarship under this article. The department shall by rule and regulation establish exceptions to this subsection for military service, religious service and other good cause shown.

(e) A student is not eligible for a scholarship under this article if he:

(i) Is not a United States citizen or a permanent resident alien who meets the definition of an eligible noncitizen under federal Title IV requirements or requirements of a subsequent similar federal enactment;

(ii) Has not complied with United States selective service system requirements for registration, if the requirements are applicable to the student;

(iii) Is in default on a federal Title IV education loan. Nothing in this paragraph prohibits a student who is otherwise eligible for a scholarship under this article and has fully repaid a defaulted loan or is no longer in default, from receiving a scholarship for future academic semesters;

(iv) Owes a refund under a federal Title IV student financial aid program or a subsequently enacted similar federal student financial aid program, or a student financial aid program administered through the state. Nothing in this paragraph prohibits a student who is otherwise eligible for a scholarship under this article and has fully paid the refund owed, from receiving a scholarship for future academic semesters;

(v) Is incarcerated;

(vi) Has been convicted of a felony in this state or another jurisdiction and has not been granted an exception by the department of education as provided for in W.S. 21-16-1308(b)(v); or

(vii) Does not otherwise qualify under this article for a scholarship.

(f) Students meeting the requirements of this subsection shall not be subject to the six (6) academic year limitation on scholarships under this article, the satisfactory academic progress requirements of W.S. 21-16-1304(c)(i) and 21-16-1305(b)(i) or the continuous enrollment requirements of W.S. 21-16-1304(c)(ii) and 21-16-1305(b)(ii), but shall be subject to the following:

(i) Have been initially eligible for and received a Hathaway scholarship;

(ii) Have received an associate of applied science degree from an eligible institution;

(iii) Have engaged in a vocation related to the associate of applied science degree after initially receiving a Hathaway scholarship;

(iv) Within the earlier of eight (8) years of initial Hathaway scholarship eligibility or four (4) years of last attending an eligible institution while receiving a Hathaway scholarship, have enrolled at the University of Wyoming to complete a baccalaureate of applied science degree and have applied for reinstatement of the student's Hathaway scholarship;

(v) Upon application for reinstatement of the Hathaway scholarship, be subject to the maintenance grade point average and other eligibility requirements under this article;

(vi) Upon reinstatement of eligibility, be subject to the satisfactory academic progress requirements of W.S. 21-16-1304(c)(i) and 21-16-1305(b)(i) and the continuous enrollment requirements of W.S. 21-16-1304(c)(ii) and 21-16-1305(b)(ii);

(vii) Not have received a Hathaway scholarship for more than the equivalent of four (4) full-time semesters; and

(viii) Not be eligible for a scholarship under this article:

(A) For more than a total of the equivalent of eight (8) full-time semesters; nor

(B) For any semesters commencing after ten (10) academic years following the student's initial eligibility.



21-16-1304. Hathaway opportunity, performance and honor scholarships.

21-16-1304. Hathaway opportunity, performance and honor scholarships.

(a) Any student who meets the criteria under W.S. 21-16-1303 is eligible to receive a scholarship to pursue a degree or certificate as follows:

(i) With a minimum cumulative high school GPA of 2.50 and a composite ACT score of at least nineteen (19), a Hathaway opportunity scholarship for:

(A) Eight hundred forty dollars ($840.00) per semester at an eligible institution if enrolled for twelve (12) or more semester hours;

(B) The amount provided under subparagraph (A) of this paragraph times a fraction, the numerator of which is the number of hours for which the student is enrolled and the denominator is twelve (12), if enrolled at an eligible institution for at least six (6) and less than twelve (12) semester hours.

(ii) With a minimum cumulative high school GPA of 3.0 and a composite ACT score of at least twenty-one (21), a Hathaway performance scholarship for:

(A) One thousand two hundred sixty dollars ($1,260.00) per semester at an eligible institution if enrolled for twelve (12) or more semester hours;

(B) The amount provided under subparagraph (A) of this paragraph times a fraction, the numerator of which is the number of hours for which the student is enrolled and the denominator is twelve (12), if enrolled at an eligible institution for at least six (6) and less than twelve (12) semester hours.

(iii) With a minimum cumulative high school GPA of 3.5 and a composite ACT score of at least twenty-five (25), a Hathaway honor scholarship for:

(A) One thousand six hundred eighty dollars ($1,680.00) per semester at an eligible institution if enrolled for twelve (12) or more semester hours;

(B) The amount provided under subparagraph (A) of this paragraph times a fraction, the numerator of which is the number of hours for which the student is enrolled and the denominator is twelve (12), if enrolled at an eligible institution for at least six (6) and less than twelve (12) semester hours.

(b) Scholarships under this section shall be for a maximum of the equivalent of eight (8) full-time semesters. Except as specified under subsection (g) of this section, a scholarship under this section shall be available for attendance at a Wyoming community college for not more than a maximum of the equivalent of four (4) full-time semesters.

(c) To remain eligible for the scholarship under this section, the student shall:

(i) Except as provided in W.S. 21-16-1303(f) and subsection (h) of this section, make satisfactory academic progress toward a degree. If a student fails to make satisfactory academic progress or maintain the cumulative grade point average required for continuation in the program as provided in this subsection, the student shall become ineligible for the scholarship in subsequent semesters unless granted an exception for cause by the department or except as otherwise provided in subsection (f) of this section. The department may delegate to any eligible institution the department's authority to grant an exception for cause, but shall only do so in accordance with department rules establishing procedures and criteria for granting an exception and any eligible institution acting pursuant to such delegation shall grant exceptions only in accordance with those rules;

(ii) Except as provided in W.S. 21-16-1303(f) and subsections (f) and (h) of this section, maintain continuous enrollment for not less than two (2) semesters in each successive academic year. The department shall by rule and regulation establish exceptions to the requirement of this paragraph for military service, religious service and other good cause shown; and

(iii) Maintain a cumulative grade point average as evaluated at the end of each spring academic term as follows:

(A) For Hathaway opportunity scholarships, at least a 2.25 GPA;

(B) For Hathaway performance scholarships and Hathaway honor scholarships, at least a 2.50 GPA.

(d) A student receiving a Hathaway honor scholarship or a Hathaway performance scholarship who fails to meet the GPA requirements of subsection (c) of this section necessary to maintain that scholarship may be awarded a Hathaway opportunity scholarship for attendance at an appropriate eligible institution if he meets the requirements necessary to maintain that scholarship.

(e) The cumulative grade point average required under this section to maintain a scholarship shall be the student's grade point average achieved at all eligible institutions after the student's initial eligibility as determined under W.S. 21-16-1303(d).

(f) If a student is otherwise eligible under this article and neither the applicable number of full-time equivalent semesters nor the maximum scholarship eligibility time period specified under subsection (b) of this section and W.S. 21-16-1303(d), including semesters for which a scholarship was not received, has been reached, a scholarship under this section which is lost may be reinstated if the student meets the applicable requirements imposed by this subsection and successfully completes courses at an eligible institution in a summer school session for which the student enrolled in at least six (6) semester hours or an academic term occurring during the period the scholarship is lost. A lost scholarship shall be reinstated in the first academic term following the academic term or summer school session during which the student:

(i) Attains satisfactory academic progress as defined by W.S. 21-16-1301(a)(xiv) for a scholarship lost under this subsection for failure to meet the requirements of paragraph (c)(i) of this section; or

(ii) Achieves the cumulative grade point average required of the applicable scholarship under paragraph (c)(iii) of this section for a scholarship lost for failure to meet the requirements of paragraph (c)(iii) of this section; or

(iii) For a scholarship lost for failure to meet the requirements of (c)(ii) of this section, enrolls and completes one (1) academic term as a full-time or part-time student, whichever is applicable, occurring during the period in which the scholarship is lost.

(g) Notwithstanding subsection (b) of this section, a scholarship received under this section for attendance at a Wyoming community college for four (4) full-time semesters may be extended for continued attendance at a Wyoming community college by a student who otherwise remains eligible for that scholarship under this article, and that student has earned a certificate or degree from a Wyoming community college or has otherwise successfully completed sufficient courses for eligibility to enroll in courses within a program offered by a Wyoming community college which leads to a professional degree. A scholarship extended under this subsection shall not exceed the maximum equivalent of eight (8) full-time semesters when combined with the four (4) full-time semesters of initial community college attendance under the scholarship and shall not support enrollment in coursework at an institution other than a Wyoming community college or the University of Wyoming.

(h) Notwithstanding subparagraphs (a)(i)(B), (ii)(B) and (iii)(B) of this section, the applicable scholarship amount awarded to any eligible student may be available to that student, upon election, for enrollment in up to six (6) semester hours during any summer academic term or other academic term offered by an eligible institution outside of the regular fall or spring semester, subject to the following:

(i) The amount provided under subparagraph (a)(i)(A), (ii)(A) or (iii)(A) of this section, as applicable, for enrollment in up to six (6) hours during any summer term or other academic term offered by an eligible institution shall be available in an amount equal to the proportion of the per semester scholarship amount that the number of semester hours enrolled bears to twelve (12);

(ii) The computation under paragraph (i) of this subsection shall be based upon that scholarship amount for which the student is qualified under this section at the time of his enrollment in the summer or other academic term pursuant to this subsection;

(iii) The amount paid under this subsection shall be included in computing the student's total maximum scholarship amount under this section, as applied to that scholarship amount for which the student qualifies under this section at the time of his last eligible academic semester or semesters, as applicable;

(iv) Scholarships under this subsection shall not be included in computations for that student's six (6) academic year limitation on scholarships under this section, his eight (8) or four (4) full-time semester equivalency limitation under subsection (b) of this section, as applicable, his satisfactory academic progress requirements under paragraph (c)(i) of this section, his continuous enrollment requirements under paragraph (c)(ii) of this section or in reinstating lost scholarships under paragraph (f)(iii) of this section;

(v) The student's hours of enrollment under this subsection shall be used to determine the state's obligation to reimburse the eligible institution for the student's scholarship as applied under this subsection, subject to W.S. 21-16-308(a)(v) and rules and regulations of the department.



21-16-1305. Hathaway provisional opportunity scholarships.

21-16-1305. Hathaway provisional opportunity scholarships.

(a) Any student who meets the criteria under W.S. 21-16-1303 is eligible to receive a Hathaway provisional opportunity scholarship to pursue a certificate or degree as follows:

(i) With a minimum cumulative high school GPA of 2.50 and either a composite ACT score of at least seventeen (17) or a cumulative score of at least twelve (12) points on applied math, reading for information and locating information on WORKKEYS tests, a scholarship for:

(A) Eight hundred forty dollars ($840.00) per semester at a Wyoming community college if enrolled for twelve (12) or more semester hours;

(B) The amount provided under subparagraph (A) of this paragraph times a fraction, the numerator of which is the number of hours for which the student is enrolled and the denominator is twelve (12), if enrolled at a Wyoming community college for at least six (6) and less than twelve (12) semester hours.

(ii) Scholarships under paragraph (i) of this subsection shall be for a maximum of the equivalent of four (4) full-time semesters;

(iii) A student who receives a scholarship under paragraph (i) of this subsection and who earns a certificate from the community college with a minimum cumulative GPA of 2.25 may extend the provisional opportunity scholarship to pursue either a certificate or a degree at a Wyoming community college or if the student earns a degree from the community college with a minimum GPA of 2.25, may extend the scholarship to pursue a degree at the University of Wyoming if the student maintains a minimum cumulative GPA of 2.25 and otherwise remains eligible for a scholarship under this article. The scholarship under this paragraph shall be for the same amounts and subject to the same limitations as provided for scholarships under paragraph (a)(i) of this section, except that the student may pursue either an additional certificate or a degree and the student may use this scholarship while attending a Wyoming community college or the University of Wyoming.

(b) To remain eligible for the scholarship award under this section, the student shall:

(i) Except as provided by W.S. 21-16-1303(f) and subsection (e) of this section, make satisfactory academic progress toward a certificate or degree. If a student fails to make satisfactory academic progress or maintain the cumulative grade point average required for continuation in the program provided in paragraph (iii) of this subsection, the student shall become ineligible for the scholarship in subsequent semesters unless granted an exception for cause by the department or except as otherwise provided in subsection (d) of this section. The department may delegate to any eligible institution the department's authority to grant an exception for cause, but shall only do so in accordance with department rules establishing procedures and criteria for granting an exception and any eligible institution acting pursuant to such delegation shall grant exceptions only in accordance with those rules;

(ii) Except as provided by W.S. 21-16-1303(f) and subsections (d) and (e) of this section, maintain continuous enrollment for not less than two (2) semesters in each successive academic year. The department shall by rule and regulation establish exceptions to the requirement of this paragraph for military service, religious service and other good cause shown; and

(iii) Maintain a cumulative grade point average of at least 2.25 GPA, as evaluated at the end of each spring academic term for certificates or degrees that require more than one (1) academic year.

(c) The cumulative grade point average required under this section to maintain a scholarship shall be the student's grade point average achieved at all eligible institutions after the student's initial eligibility as determined under W.S. 21-16-1303(d).

(d) If a student is otherwise eligible under this article and neither the applicable number of full-time equivalent semesters nor the maximum scholarship eligibility time period specified under paragraph (a)(ii) of this section and W.S. 21-16-1303(d), including semesters for which a scholarship was not received, has been reached, a scholarship under this section which is lost may be reinstated if the student meets the applicable requirements imposed by this subsection and successfully completes courses at an eligible institution in a summer school session for which the student enrolled in at least six (6) semester hours or an academic term occurring during the period the scholarship is lost. A lost scholarship shall be reinstated in the first academic term following the academic term or summer school session during which the student:

(i) Attains satisfactory academic progress as defined by W.S. 21-16-1301(a)(xiv) for a scholarship lost for failure to meet the requirements of paragraph (b)(i) of this section; or

(ii) Achieves the cumulative grade point average required under paragraph (b)(iii) of this section for a scholarship lost for failure to meet the requirements of paragraph (b)(iii) of this section; or

(iii) For a scholarship lost for failure to meet the requirements of paragraph (b)(ii) of this section, enrolls and completes one (1) academic term as a full-time or part-time student, whichever is applicable, occurring during the period in which the scholarship is lost.

(e) Notwithstanding subparagraph (a)(i)(B) of this section, the scholarship amount awarded to any eligible student may be available to that student, upon election, for enrollment in up to six (6) semester hours during any summer academic term or other academic term offered by an eligible institution outside of the regular fall or spring semester, subject to the following:

(i) The amount provided under subparagraph (a)(i)(A) of this section for enrollment in up to six (6) hours during any summer term or other academic term offered by an eligible institution shall be available in an amount equal to the proportion of the per semester scholarship amount that the number of semester hours enrolled bears to twelve (12);

(ii) The computation under paragraph (i) of this subsection shall be based upon that scholarship amount for which the student is qualified under this section at the time of his enrollment in the summer or other academic term pursuant to this subsection;

(iii) The amount paid under this subsection shall be included in computing the student's total maximum scholarship amount under this section, as applied to that scholarship amount for which the student qualifies under this section at the time of his last eligible academic semester or semesters, as applicable;

(iv) Scholarships under this subsection shall not be included in computations for that student's six (6) academic year limitation on his scholarship under this section, his four (4) year full-time semester equivalency limitation or extension thereof under paragraph (a)(iii) of this section, his satisfactory academic progress requirements under paragraph (b)(i) of this section, his continuous enrollment requirements under paragraph (b)(ii) of this section or in reinstating lost scholarships under paragraph (d)(iii) of this section;

(v) The student's hours of enrollment under this subsection shall be used to determine the state's obligation to reimburse the eligible institution for the student's scholarship as applied under this subsection, subject to W.S. 21-16-308(a)(v) and rules and regulations of the department.



21-16-1306. Need based scholarships.

21-16-1306. Need based scholarships.

(a) In addition to scholarships made available under W.S. 21-16-1304 and 21-16-1305 there shall be made available a need based Hathaway scholarship as follows:

(i) The scholarship shall be available only to students qualifying for a scholarship under W.S. 21-16-1304 or 21-16-1305 and for federal financial aid. The scholarships under this section shall be computed and awarded as follows:

(A) If the student has annual unmet financial need of two thousand dollars ($2,000.00) or less – no award;

(B) If the student has annual unmet financial need greater than two thousand dollars ($2,000.00):

(I) If the student is eligible for a Hathaway honor scholarship – an award under this section in an amount equal to the annual unmet financial need exceeding two thousand dollars ($2,000.00). A scholarship under this subdivision shall continue as long as the student remains eligible for a Hathaway honor scholarship;

(II) If a student is eligible for a scholarship under this article but does not qualify under subdivision (I) of this subparagraph – an award equal to twenty-five percent (25%) of the annual unmet financial need in excess of two thousand dollars ($2,000.00), but not to exceed one thousand five hundred seventy-five dollars ($1,575.00) per year.

(C) A student qualifying for any award under this section shall receive a minimum amount of one hundred five dollars ($105.00) for each semester of qualification. One-half (1/2) of the annual award amount under this section shall be provided to the student at each semester of qualification.

(b) The department shall provide scholarships under this section from funds made available under W.S. 21-16-1302 and the state treasurer shall reimburse eligible institutions accordingly under W.S. 21-16-1308. All requirements for scholarship recipients applicable under this article shall be applicable to scholarships under this section. The department, in consultation with each eligible institution, shall by rule designate a date for each academic year upon which each eligible institution shall make the final computation for unmet need for students receiving a scholarship under this section, consistent with each institution's schedule for determining actual cost of attendance for students at that institution.



21-16-1307. Success curriculum; test standards.

21-16-1307. Success curriculum; test standards.

(a) Repealed By Laws 2007, Ch. 187, § 2.

(b) The success curriculum required to qualify for honor or performance scholarship eligibility under this article for students graduating from high school in the 2010-2011 school year and each school year thereafter shall be as follows:

(i) Math – four (4) years of math to include those specified in subparagraphs (A) through (D) of this paragraph. Courses which are the functional equivalent of the specified courses, including courses taken before grade nine (9), may be used to satisfy the level of the requirements of subparagraphs (A) through (C) of this paragraph:

(A) Algebra I;

(B) Algebra II;

(C) Geometry; and

(D) An additional math course taken in grades nine (9) through twelve (12).

(ii) Language arts – four (4) years of language arts at the college or industry preparatory level in grades nine (9) through twelve (12), to include reading, writing, listening and speaking;

(iii) Science – four (4) years of science in grades nine (9) through twelve (12) to include at least three (3) years of those courses specified in subparagraphs (A) through (J) of this paragraph and a fourth year from any of those specified in subparagraphs (A) through (K) of this paragraph:

(A) Physics I;

(B) Physics II;

(C) Chemistry I;

(D) Chemistry II;

(E) Biology I;

(F) Biology II;

(G) Geology I;

(H) Computer science I;

(J) Physical science;

(K) An additional science course.

(iv) Social studies – three (3) years of social studies in grades nine (9) through twelve (12) to include a combination of the following subject matters:

(A) World history;

(B) American history;

(C) Geography;

(D) American government; and

(E) Economic systems and institutions.

(v) Foreign language – two (2) sequenced years of the same foreign language which need not be taken consecutively, at least one (1) of which shall be taken in grades nine (9) through twelve (12). Two (2) sequenced years of instruction in the native language of the Eastern Shoshone or the Northern Arapaho, or two (2) sequenced years of instruction in American sign language, either of which need not be taken consecutively but at least one (1) year of which is taken in grades nine (9) through twelve (12), may be taken in fulfillment of this paragraph;

(vi) Effective school year 2015-2016 and each school year thereafter:

(A) Fine and performing arts – two (2) years of instruction in fine and performing arts, all of which shall be taken in grades nine (9) through twelve (12); or

(B) Career–vocational education – two (2) years of instruction in career-vocational education, all of which shall be taken in grades nine (9) through twelve (12); or

(C) Foreign language – two (2) years of foreign language taken in grades nine (9) through twelve (12) which are in addition to the two (2) years required under paragraph (v) of this subsection, provided that at least two (2) of the total four (4) years, when combined with paragraph (v) of this subsection, shall be sequenced in the same foreign language pursuant to requirements of paragraph (v) of this subsection.

(c) The success curriculum required to qualify for honor or performance scholarship eligibility under this article for students graduating from high school prior to the 2010-2011 school year shall be as follows:

(i) For students graduating in the 2007-2008 school year:

(A) Math – Algebra I;

(B) Science – one (1) of the courses specified in subparagraphs (b)(iii)(A) through (H) of this section.

(ii) For students graduating in the 2008-2009 school year:

(A) Math:

(I) Algebra I and either:

(1) Geometry; or

(2) Algebra II.

(B) Science – two (2) of the courses specified in subparagraphs (b)(iii)(A) through (H) of this section;

(C) Social studies – a course covering the subject matter of American history.

(iii) For students graduating in the 2009-2010 school year:

(A) Math:

(I) Algebra I;

(II) Geometry; and

(III) Algebra II.

(B) Science – three (3) of the courses specified in subparagraphs (b)(iii)(A) through (J) of this section;

(C) Social studies - courses covering the subject matters of:

(I) World history; and

(II) American history.

(D) Foreign language - one (1) year of foreign language which may include one (1) year of instruction in the native language of the Eastern Shoshone or the Northern Arapaho or one (1) year of instruction in American sign language, taken in grades nine (9) through (12).

(d) The success curriculum required to qualify for opportunity scholarship eligibility under this article for students graduating from high school in the 2010-2011 school year and each school year thereafter shall be as follows:

(i) Math – four (4) years of math to include those specified in subparagraphs (A) through (D) of this paragraph. Courses which are the functional equivalent of the specified courses, including courses taken before grade nine (9), may be used to satisfy the level of the requirements of subparagraphs (A) through (C) of this paragraph:

(A) Algebra I;

(B) Algebra II;

(C) Geometry; and

(D) An additional math course taken in grades nine (9) through twelve (12).

(ii) Language arts – four (4) years of language arts at the college or industry preparatory level in grades nine (9) through twelve (12), to include reading, writing, listening and speaking;

(iii) Science – four (4) years of science in grades nine (9) through twelve (12), three (3) of which shall satisfy high school graduation requirements under W.S. 21-2-304(a)(iii)(C);

(iv) Social studies – three (3) years of social studies in grades nine (9) through twelve (12) to include a combination of the following subject matters:

(A) World history;

(B) American history;

(C) Geography;

(D) American government; and

(E) Economic systems and institutions.

(v) Except as provided by subsection (vi) of this subsection, foreign language – demonstrate proficiency on the state standards for the foreign cultures and languages common core of knowledge requirement under W.S. 21-9-101(b)(i)(K) which may include American sign language as one (1) component of foreign language proficiency;

(vi) Effective school year 2015-2016 and each school year thereafter, and in lieu of paragraph (v) of this subsection, one (1) of the following:

(A) Foreign language – two (2) sequenced years of the same foreign language which need not be taken consecutively, at least one (1) of which shall be taken in grades nine (9) through twelve (12), or two (2) sequenced years of instruction in the native language of the Eastern Shoshone or the Northern Arapahoe, or two (2) sequenced years of instruction in American sign language, either of which need not be taken consecutively but at least one (1) year of which is taken in grades nine (9) through twelve (12); or

(B) Fine and performing arts – two (2) years of instruction in fine and performing arts, all of which shall be taken in grades nine (9) through twelve (12); or

(C) Career–vocational education – two (2) years of instruction in career-vocational education, all of which shall be taken in grades nine (9) through twelve (12).

(e) The success curriculum required to qualify for provisional opportunity scholarship eligibility under this article for students graduating from high school in the 2010-2011 school year and each school year thereafter shall be the curriculum required for high school graduation under W.S. 21-2-304(a)(iii) subject to the following:

(i) Two (2) of the three (3) years of mathematics required under W.S. 21-2-304(a)(iii)(B) shall consist of at least two (2) years of those courses specified in subparagraphs (A) through (C) of this paragraph:

(A) Algebra I;

(B) Algebra II;

(C) Geometry.

(ii) Except as provided in paragraph (iii) of this subsection, demonstration of proficiency on the state standards for the foreign cultures and languages common core of knowledge requirement under W.S. 21-9-101(b)(i)(K) which may include American sign language as one (1) component of foreign language proficiency;

(iii) Effective school year 2015-2016 and each school year thereafter, and in lieu of paragraph (ii) of this subsection, instruction in one (1) of the following:

(A) Foreign language – two (2) sequenced years of the same foreign language which need not be taken consecutively, at least one (1) of which shall be taken in grades nine (9) through twelve (12), or two (2) sequenced years of instruction in the native language of the Eastern Shoshone or the Northern Arapahoe, or two (2) sequenced years of instruction in American sign language, either of which need not be taken consecutively but at least one (1) year of which is taken in grades nine (9) through twelve (12); or

(B) Fine and performing arts – two (2) years of instruction in fine and performing arts, all of which shall be taken in grades nine (9) through twelve (12); or

(C) Career–vocational education – two (2) years of instruction in career-vocational education, all of which shall be taken in grades nine (9) through twelve (12).

(f) The courses set forth as success curricula requirements under this article shall be aligned with the student content and performance standards established pursuant to W.S. 21-2-304(a)(iii). The department shall by rule and regulation:

(i) Provide for each school district to submit, and the department to verify, a list of courses provided in the district which satisfy the success curriculum requirements specified in this section. The rules shall include a process to authorize and verify functional equivalents of courses specified in this section. The verification process shall be completed in sufficient time for students registering for the subsequent school year to be apprised of the courses which meet the success curriculum requirements;

(ii) Establish exceptions as necessary due to good cause to specific coursework within the success curriculum specified under this article for students attending or graduating from an eligible high school or a home-based educational program. In addition, the department shall waive any requirement for success curriculum coursework for fine and performing arts or career-vocational education for honor or performance scholarship eligibility, upon written certification by the superintendent of a district that these courses are not available in the district to the student. Not later than September 1 each year, the department shall report to the joint education interim committee any waiver granted under this section for the immediately preceding school year; and

(iii) Provide accommodations for a student with an individual education plan (IEP) or working under a federal 504 designation to meet the requirements of the success curriculum, including taking a modified course that is at grade level and is included within the scope of the student's IEP or 504 designation.

(g) Not later than October 1, 2007, October 1, 2008, October 1, 2009, and by October 1 in each odd-numbered year thereafter, the department, in consultation with the University of Wyoming, Wyoming community colleges and the community college commission, shall report to the governor and the joint education interim committee of the legislature on recommendations for modifications to the success curriculum requirements, minimum cumulative GPA and minimum composite ACT or cumulative WORKKEYS scores contained in this article and recommendations for the adoption of statewide student assessment standards and scores to augment qualifying ACT or WORKKEYS scores, all to ensure that the Hathaway scholarship program is designed to provide the desired incentives for students to pursue a rigorous curriculum and strive to achieve academic success. The report shall also include any additional resources which school districts, particularly those school districts granted exemptions for students under paragraph (f)(ii) of this section, may require to provide the success curriculum. The cumulative GPA requirements for performance under the success curriculum shall not be restricted to those courses comprising the success curriculum, but shall be applied comprehensively to all courses included within each scholarship student's high school curriculum.



21-16-1308. Administration; rules and regulations.

21-16-1308. Administration; rules and regulations.

(a) This article shall be administered by the department in accordance with the following:

(i) Students shall make application for scholarships under this article with the eligible institution at the time of applying for admission or in any event prior to the beginning of the semester at the eligible institution. The application shall contain information as required by rule of the department. The application shall require each applicant to verify under penalty of false swearing under W.S. 6-5-303, that the applicant has not been convicted of a felony in this state or another jurisdiction;

(ii) Upon request of a student applying to an eligible institution and initially applying for a Hathaway scholarship, each school district shall provide to the eligible institution an official transcript of the student's academic record through the student's most recent semester of attendance. Following graduation and upon the student's request the school district shall also provide to the eligible institution an official transcript of the student's complete academic record. All transcripts provided pursuant to this paragraph shall designate each course which satisfies the success curriculum requirements established under W.S. 21-16-1307;

(iii) For students transferring from an eligible institution to another eligible institution and making application for continuance of a scholarship, the institution from which the student is transferring shall at the student's request provide an official transcript to the new institution and shall provide a list of all semesters of attendance in which a Hathaway scholarship was received by the student and, if applicable, a list of all semesters for which a student previously qualifying for a Hathaway scholarship was determined ineligible for the Hathaway scholarship;

(iv) Each eligible institution receiving an application from a student applying for a Hathaway scholarship shall preliminarily determine the student's eligibility for the scholarship. For students initially applying for a scholarship, unless the student's complete academic record is available, the GPA used to preliminarily determine eligibility shall be based upon the student's official high school transcript after either the end of the first semester of a student's senior year or the second semester of a student's junior year, at the sole discretion of the eligible institution. For students graduating prior to their senior year the GPA used to preliminarily determine eligibility shall be based upon the student's official high school transcript as of the end of the semester immediately prior to the last semester before the student's graduation. High school GPAs for final eligibility determinations for students initially applying for a scholarship under this article shall be based upon the student's complete high school academic record. Upon final determination of scholarship eligibility, each community college shall certify to the community college commission not later than thirty (30) days after the semester commences, a list of students enrolled at the institution who qualify for a scholarship under this article, including the amount of each scholarship. The university shall certify to the department within forty-five (45) days after the semester commences a like list for students enrolled at the university. The director of the community college commission shall verify within ten (10) days after receiving all lists from community colleges whether there is any duplication of students on the community college lists, shall provide the lists to the department and shall certify to the department the amount each college is to receive under this article. Students attending more than one (1) eligible institution shall enter into a consortium agreement with the multiple institutions whereby the student shall designate a home institution to be paid the entire Hathaway scholarship amount for which the student qualifies;

(v) The department shall determine and certify to the state treasurer the amount which is equal to seventy-five percent (75%) of the total amount the eligible institution received during the preceding semester under this subsection. Not later than September 1 for the fall semester and not later than January 15 for the spring semester, the state treasurer shall pay from the scholarship expenditure account the amount certified by the department. The department shall review the lists provided under paragraph (iv) of this subsection, determine whether there is any duplication of students, and determine and certify to the state treasurer the balance of the amount due under this article to each institution for the semester. For any duplication, the department shall determine whether the student is attending more than one (1) eligible institution. If the student is attending multiple eligible institutions payment of the Hathaway scholarship for which the student qualifies shall be made only to the institution designated as the home institution by the student. The state treasurer shall pay from the scholarship expenditure account the balance of the amount due. Payments of the balance due under this paragraph shall be made not later than seventy-five (75) days after the institution's semester has commenced. Payments to the university shall be made directly to the university. Payments to the community colleges shall be made directly to each college and be reported by the state treasurer to the community college commission. Should a prepayment under this paragraph exceed the amount actually due the institution for any semester, the excess amount shall be calculated by the department and deducted from the next payment made. For purposes of this subsection, payments due for summer terms shall be included within the calculations and payments for the subsequent fall semester.

(b) The department shall, in consultation with University of Wyoming and community college admissions officers, the Wyoming community college commission and financial aid officers and school districts, promulgate rules and regulations necessary to implement this article, including:

(i) A means for informing all students and their parents or guardians of the availability of the scholarships under this article in sufficient time to enable the student to plan for and complete the success curriculum. The means shall at a minimum include:

(A) A requirement that each written communication from a school district to a parent or guardian of a student include on any envelope used, or on the communication if no separate envelope is used, a statement that the state of Wyoming provides Hathaway merit and need scholarships to Wyoming students attending the University of Wyoming and Wyoming community colleges and that every Wyoming student who meets the merit requirements can earn a Hathaway merit scholarship;

(B) A summary of available Hathaway scholarships and requirements to earn a scholarship. The summary shall be made available on the department's website on the Internet, the World Wide Web or similar proprietary or common carrier electronic system;

(C) Provision for each school district to provide a one (1) week unit of instruction in the eighth grade regarding preparation for post-secondary work, including an overview of a curriculum needed to be successful in post-secondary education, standardized test requirements, scholarships available for post-secondary education and earning differences anticipated at various post-secondary education levels. The unit of instruction provided under this subparagraph shall be developed by the department in consultation with school districts and shall be delivered to school districts. The department in consultation with the school districts shall develop a program of a curriculum needed to be successful in post-secondary education, standardized test requirements, scholarships available for post-secondary education and earning differences anticipated at various post-secondary education levels;

(D) In addition to the unit of instruction required under subparagraph (C) of this paragraph, and commencing school year 2007-2008 and each school year thereafter, provision of counseling services to students enrolled in grades eight (8) through twelve (12) in accordance with the following:

(I) Counseling shall be provided to each student beginning in grade eight (8) on components of the unit of instruction required under subparagraph (C) of this paragraph including curriculum requirements of high school graduation, curriculum requirements necessary for each of the Hathaway scholarships, current achievement levels for the statewide proficiency assessment, the importance of curriculum for career options and the earning differences anticipated based upon curriculum choices and at various levels of post secondary education;

(II) Counseling for each successive year following initial counseling in grade eight (8) shall include an assessment of the student's course history and options available as to future course selection and consequences attached to selected course pathways;

(III) Counseling services shall be provided by counselors or designated employees of the district;

(IV) Counseling in grades eight (8) and nine (9) shall include a summary of the various Hathaway scholarships and other information regarding scholarship opportunities available to students and associated curriculum and student performance requirements.

(ii) Applications, forms, financial and program audit procedures, eligibility and other matters related to efficient operation;

(iii) Criteria and procedures under which students in a home-based educational program can qualify for scholarships under this article. A student in a home-based educational program:

(A) Shall make application for an initial scholarship before his twenty-first birthday;

(B) Shall meet the initial eligibility requirements of this article other than attendance and graduation from an eligible high school and corresponding GPA requirements, but shall comply with curriculum requirements specified under W.S. 21-16-1307, as applicable;

(C) Who is otherwise eligible and who achieves the requisite composite ACT or cumulative WORKKEYS score shall be eligible for the scholarships provided under this article at the same level and to the same extent as students graduating from eligible high schools.

(iv) Criteria and procedures under which students who receive a high school equivalency certificate can qualify for scholarships under this article. A student receiving a high school equivalency certificate shall:

(A) Receive the certificate and make application for the initial scholarship no later than two (2) years after and no sooner than the graduation date of the student's high school class, unless ordered by a court to complete the requirements for the certificate prior to that graduation date or for other good cause shown as determined by the department. The student shall have attended an eligible high school prior to receiving his certificate and shall have received his certificate while residing in Wyoming;

(B) Meet the initial eligibility requirements of this article other than curriculum requirements, attendance and graduation from an eligible high school and corresponding GPA requirements;

(C) If otherwise eligible, be eligible for a scholarship at scores under alternative instruments included within the high school equivalency certificate, as set by rule and regulation of the Wyoming community college commission, which are comparable to GPA requirements specified under W.S. 21-16-1304 corresponding to the applicable Hathaway opportunity, performance and honor scholarship or under W.S. 21-16-1305 corresponding to the Hathaway provisional opportunity scholarship.

(I) Repealed By Laws 2013, Ch. 25, § 2.

(II) Repealed By Laws 2013, Ch. 25, § 2.

(III) Repealed By Laws 2013, Ch. 25, § 2.

(v) Criteria, which shall include satisfactory completion of all terms and conditions imposed upon the applicant by the court in which the felony conviction was obtained, in order to determine when an exception may be granted to W.S. 21-16-1303(e)(vi) to allow the person to receive a scholarship under this article;

(vi) A means for informing all Hathaway scholarship recipients, at the time they are notified of the scholarship award, of the origin of the Hathaway scholarship program and the individual for whom the program is named including his biographic data and describing in particular his commitment to this state and to the promise of the youth of this state;

(vii) Implementing success curriculum requirements as authorized by W.S. 21-16-1307;

(viii) Any other rules and regulations necessary for the implementation and administration of this article.

(c) The department shall establish annual reporting procedures for purposes of policy analysis and program evaluation and providing accurate data to the legislature and governor relative to the program's impact on the state and on students. In developing the annual reporting procedure the department shall consult with the University of Wyoming and community college financial aid officers and registrars or their designees. It is the intention of the legislature that the reporting system and the requirements thereof shall be applicable to all recipients of scholarships under this article. Compliance with this section shall be made a condition of receiving a scholarship under this article. For any student attending more than one (1) eligible institution, the home institution shall be responsible for data reporting for that student, and any other eligible institution shall cooperate as necessary with the home institution to fulfill that duty. The reporting system shall include the following information:

(i) A report prepared for each semester or equivalent periods of time during each academic year relative to the rate of retention of program participants;

(ii) Scholarships by students as they progress from semester to semester or other equivalent periods of time as may be applicable once enrolled at an eligible institution. The data shall be reported by institution attended, by the instructional program, and by scholarship category and shall include the percent of students losing scholarship eligibility due to not earning the minimum number of credit hours, the percent of students losing scholarship eligibility due to not having the required cumulative grade point average, the percent of students losing scholarship eligibility for failing to make satisfactory academic progress and the percentage of students losing scholarship eligibility for failing to enroll. The same information shall also be reported by categories showing those students qualifying through WORKKEYS scores and scores on high school equivalency certification, and by the group of students who attended a home-based educational program and did not graduate from an eligible high school;

(iii) The persistence rates at the eligible institutions of freshmen, sophomore, junior and senior students receiving a scholarship reported by scholarship category and by award year;

(iv) The graduation rates or rates of completion of the chosen post-secondary education program if otherwise applicable for students receiving a scholarship reported by scholarship category and award year, including for those graduating with an academic degree at the baccalaureate level the rate for persons graduating within four (4) years, within five (5) years and within six (6) years, respectively and including for those graduating with a certificate or associate degree the rate for persons graduating within one (1), two (2) and three (3) years;

(v) The mean length of time required for a student receiving a scholarship under this article to graduate with a degree or to complete the certificate program with such information being reported by scholarship category and by award year;

(vi) An annual report on the number of applicants as well as the percent of high school graduates by high school district who meet the success curriculum requirements, the percent who apply for a scholarship by scholarship category, and the percent of those students who are awarded a scholarship and subsequently enroll in an eligible institution;

(vii) Statistical studies on the relationship between the courses taken and grades earned by a high school student and the student's score on the ACT or WORKKEYS test. Relative to public high schools, such statistical studies shall use student course and grade data that is otherwise available from the schools and such studies shall be conducted at no additional cost to the governing authority of any public high school;

(viii) Statistical studies on the relationship between the courses taken and the grades earned in high school and the student's college or university GPA.

(d) The annual report by the department shall be submitted to the governor and the legislature in accordance with W.S. 9-2-1014.

(e) The department may conduct an audit of any eligible institution participating in the scholarship program under this article to determine compliance with any provision of this article.



21-16-1309. Scholarship amounts.

21-16-1309. Scholarship amounts.

(a) To the extent a scholarship under this article would, when combined with any grant or scholarship from a student financial aid program administered through the state or any state institution, in any semester exceed the cost of attendance at the eligible institution, the scholarship under this article shall be reduced by the amount necessary to not exceed that cost of attendance.

(b) To the extent sufficient funds are not available in the expenditure account to fund all scholarships as provided under this article:

(i) Funds available for scholarships under W.S. 21-16-1304 and 21-16-1305 shall be used for scholarships under W.S. 21-16-1306 after all scholarships under W.S. 21-16-1304 and 21-16-1305 have been paid;

(ii) Funds available for scholarships under W.S. 21-16-1306 shall be used for scholarships under W.S. 21-16-1304 and 21-16-1305 after all scholarships under W.S. 21-16-1306 have been paid;

(iii) After all funds within the expenditure account have been expended, funds within the Hathaway student scholarship reserve account shall be used to fund any remaining scholarships awarded under this article;

(iv) If no funds remain available in the expenditure account or reserve account at the time payment is required to be made to an institution for any semester, the payment to the eligible institutions shall be reduced on a first come first served basis using the student's application date for the scholarship.



21-16-1310. Legislative oversight and authority.

21-16-1310. Legislative oversight and authority.

Nothing in this article shall be construed to constitute an entitlement to a scholarship established and funded by the legislature. Wyoming Hathaway scholarships shall be subject to legislative appropriation and the legislature reserves the right to modify or terminate the program established under this article at any time.



21-16-1311. Hathaway scholarship program reporting.

21-16-1311. Hathaway scholarship program reporting.

The University of Wyoming and each community college shall report on the use of all scholarship funds controlled by the institution, exclusive of federal funds. The report shall show the total scholarship funds, including scholarship funds granted via tuition discounts, for the most recently completed biennium contrasted with the biennium ending June 30, 2006. The report shall show how any funds supplanted by Hathaway scholarships have been reallocated for other scholarship and student financial aid programs or have been rebudgeted for other purposes and the plans for such funds for the coming biennium. The report shall describe the extent to which the university and community colleges have included within regular written or electronic communications transmitted to alumni of the institutions, information on the progress of the scholarship programs established under this article and information on making contributions to the Hathaway student scholarship endowment account. The Wyoming community college commission shall specify the format of, and combine and transmit the reports on behalf of each college. The University of Wyoming and the community college commission shall include the reports within the respective biennial budget requests submitted under W.S. 9-2-1013.






ARTICLE 14 - UNIVERSITY OF WYOMING ACADEMIC FACILITIESCHALLENGE FUND

21-16-1401. Definitions.

21-16-1401. Definitions.

(a) As used in this article:

(i) "Challenge account" means the university academic facilities challenge account established under W.S. 21-16-1402;

(ii) "Qualifying contribution" means a transfer of money or other property of a value of not less than twenty-five thousand dollars ($25,000.00) to the University of Wyoming foundation to be expended exclusively for university academic facilities as approved by the university president and board of trustees. The commitment for a qualifying contribution or the contribution itself shall be made in writing on or after October 1, 2005. The contribution shall be actually received by the University of Wyoming foundation on or before December 31 of the fifth calendar year following the calendar year in which the written commitment was made. Members of a single family may aggregate their individual gifts to meet the minimum dollar threshold required for matching funds. Gifts from nonfamily members in memory of a deceased individual may also be aggregated to meet the minimum dollar threshold required for matching funds.



21-16-1402. University academic facilities challenge account.

21-16-1402. University academic facilities challenge account.

(a) The university academic facilities challenge account is created.

(b) The state treasurer shall invest amounts deposited within the account in accordance with law. All investment earnings shall be credited to the general fund. Notwithstanding W.S. 9-2-1008, 9-2-1012(e) or 9-4-207, other funds within the account shall not lapse or revert until directed by the legislature and shall remain available for distribution as provided in this article.



21-16-1403. Academic facilities challenge matching program; state treasurer to administer program account; matching payments; conditions; annual reports; reversion of appropriations.

21-16-1403. Academic facilities challenge matching program; state treasurer to administer program account; matching payments; conditions; annual reports; reversion of appropriations.

(a) The state treasurer shall administer the university academic facilities challenge account established under this article. The following shall apply:

(i) To the extent that funds are available in the challenge account, the state treasurer shall match each qualifying contribution actually received by the University of Wyoming foundation by transferring from the challenge account to the university an amount equal to the amount of the qualifying contribution. Qualifying contributions made directly to the university shall be considered qualifying contributions to the foundation for purposes of this article. The university shall expend both the qualifying contributions and the matching funds solely for the cost of establishing new or renovating existing university academic facilities as approved by the university president and board of trustees for which private fundraising is deemed to be feasible. Authorized expenditures for academic facilities include but are not limited to all expenditures necessary for planning, designing, procuring contractors, construction management and actual construction;

(ii) The state treasurer shall make transfers to the university under this section not later than the end of the calendar quarter following the quarter during which the qualifying contribution is received. If a qualifying contribution is made through a series of payments or transfers, no matching funds shall be transferred by the state treasurer until the total value of all payments or transfers actually received toward the contribution totals at least twenty-five thousand dollars ($25,000.00). Thereafter, matching funds shall be transferred as payments or transfers toward that qualifying contribution are received by the foundation;

(iii) The state treasurer shall distribute funds or encumber funds for future distribution in the case of a written commitment, to match a qualifying contribution based on the order in which each qualifying contribution is actually received or in which a written commitment to make a qualifying contribution is received by the foundation. Matching funds shall not be distributed or encumbered in excess of the amount within the challenge account. No matching funds shall be transferred to the university except to match qualifying contributions actually received. The state treasurer shall rescind an encumbrance if the university notifies him that a donor who made a commitment will not make a qualifying contribution that is eligible for matching funds under this section;

(iv) For the purpose of calculating the matching amount only, the state treasurer shall use the value of a qualifying contribution based on its fair market value at the time the contribution is received by the university foundation. The university shall provide evidence of fair market value as the state treasurer requires for each qualifying contribution. The state treasurer's office shall not bear any costs associated with providing evidence;

(v) The University of Wyoming shall on or before October 1 of each calendar year submit a report to the state treasurer from the university foundation regarding the matching program established under this section for the preceding fiscal year. The report shall include a financial summary and a review of the accomplishments resulting from program expenditures. The state treasurer shall distribute the report to the governor and the joint education interim committee.

(vi) Repealed By Laws 2009, Ch. 52, § 3.






ARTICLE 15 - TUITION AND FEES FOR SURVIVORS OR DEPENDENTS OFEMERGENCY RESPONDERS

21-16-1501. Free tuition and fees for education of survivors or dependents of deceased or disabled peace officers, firefighters and emergency medical technicians.

21-16-1501. Free tuition and fees for education of survivors or dependents of deceased or disabled peace officers, firefighters and emergency medical technicians.

(a) The University of Wyoming or any Wyoming community college for up to ten (10) semesters shall provide free tuition and fees for any person who is a surviving dependent of any person described in subsection (g) of this section or the dependent of any disabled person described in subsection (h) of this section. If the surviving dependent first enrolls in a community college and then transfers to another community college or the University of Wyoming, the free tuition and fees shall continue until the dependent has completed a cumulative total of ten (10) semesters at the community college level and the university.

(b) In order to qualify for the benefit under this section, a person claiming eligibility for free tuition and fees under this section shall be under twenty-two (22) years of age at the time of the death of the parent or legal guardian described in subsection (g) of this section or at the time of the qualifying disability described in subsection (j) of this section, and at the time of first enrollment claiming eligibility for benefits under this section. No person shall be eligible for the benefits provided under this section for any semester commencing more than eight (8) academic years after the semester in which the person initially receives benefits under this section. The institution in which the student enrolls shall grant exceptions to the requirements of this subsection for military service, religious service or other good cause shown, which exceptions shall be consistent with rules promulgated by the Wyoming department of education for the Hathaway scholarship program under W.S. 21-16-1303(b)(iii)(B) and (d).

(c) Upon application by a person claiming eligibility for free tuition and fees under this section because of the death or qualifying disability of a parent or legal guardian, the University of Wyoming or the Wyoming community college where the person applied for enrollment shall:

(i) Determine whether the deceased or disabled person was an individual specified in subsection (g) or (h) of this section;

(ii) Determine whether the person died or suffered a qualifying disability while acting within the scope of his duties; and

(iii) Certify whether the person claiming eligibility for free tuition and fees under this section is qualified to receive free tuition and fees under this section.

(d) A person who had qualified for free tuition and fees under subsection (b) of this section, shall be deemed eligible for the free tuition and fees at any Wyoming community college or the University of Wyoming up to the maximum number of semesters of study allowed under subsection (a) of this section, if the person transfers to another institution specified in subsection (a) of this section.

(e) For purposes of paragraph (c)(ii) of this section, it shall be conclusively presumed that the decedent died while acting within the scope of duties if death benefits were paid as a result of the death to any person pursuant to the Wyoming Worker's Compensation Act.

(f) To remain eligible for benefits under this section, by the end of the spring semester completing the student's third or fourth semester of attendance, the student shall have a cumulative grade point average of at least two point zero (2.0) and shall maintain a cumulative grade point average of at least two point zero (2.0) at the end of each subsequent spring semester to continue to receive the free tuition and fees.

(g) The benefits provided in subsections (a) through (f) of this section shall be provided to the surviving dependents of the following:

(i) A peace officer who has qualified pursuant to W.S. 9-1-701 through 9-1-709 and who died while acting within the scope of his duties in the service of a law enforcement agency in the state;

(ii) A paid or volunteer fire fighter who died while acting within the scope of his duties in the service of a paid or volunteer fire department or district in the state;

(iii) A paid or volunteer emergency medical technician who died while acting within the scope of his duties in the service of a paid or volunteer ambulance service in the state, when responding at the request of a public agency to assist in a civil or military emergency, or natural or human caused disaster.

(h) The benefits provided in subsections (a) through (g) of this section shall be provided to the dependents of the following:

(i) A peace officer who has qualified pursuant to W.S. 9-1-701 through 9-1-709 and who suffered a qualifying disability while acting within the scope of his duties in the service of a law enforcement agency in the state;

(ii) A paid or volunteer firefighter who suffered a qualifying disability while acting within the scope of his duties in the service of a paid or volunteer fire department or district in the state;

(iii) A paid or volunteer emergency medical technician who suffered a qualifying disability while acting within the scope of his duties in the service of a paid or volunteer ambulance service in the state, when responding at the request of a public agency to assist in a civil or military emergency, or natural or human caused disaster.

(j) Limitations on benefits under subsections (a) through (g) of this section shall be applicable to benefits under subsection (h) of this section and references to the decedent's death shall be construed as references to the qualifying disability. For purposes of subsection (h) of this section, it shall be conclusively presumed that the person suffered a qualifying disability if:

(i) The person's disability was caused by a specific injury or disease which results primarily from a specific act or occurrence determinable by a definite time or place, from a physical or mental trauma which arises from the nature and in the course of the person's scope of employment;

(ii) The disabled person is unable to continue in the performance of his duties; and

(iii) The person is receiving retirement benefits for partial or total disability incurred in the scope of employment, including payments made pursuant to W.S. 9-3-431(f), 9-3-432(h)(i), 9-3-611(a) or 15-5-308(a) or the Wyoming Worker's Compensation Act.






ARTICLE 16 - UNIVERSITY OF WYOMING RECLAMATION AND RESTORATIONCENTER CHALLENGE ACCOUNT

21-16-1601. Definitions.

21-16-1601. Definitions.

(a) As used in this article:

(i) "Challenge account" means the reclamation and restoration challenge account established under W.S. 21-16-1602;

(ii) "Qualifying contribution" means a transfer of money or other property of a value of not less than one hundred thousand dollars ($100,000.00) to the University of Wyoming foundation to be expended by the university exclusively for the Wyoming reclamation and restoration center. The commitment for a qualifying contribution or the contribution itself shall be made in the period beginning July 1, 2011 and ending June 30, 2016. The contribution shall be actually received by the University of Wyoming foundation on or before June 30, 2018.



21-16-1602. University reclamation and restoration challenge account.

21-16-1602. University reclamation and restoration challenge account.

(a) The university reclamation and restoration challenge account is created.

(b) All investment earnings from funds in the account shall be credited to the account. Notwithstanding W.S. 9-2-1008, 9-2-1012(e) or 9-4-207, funds within the account shall not lapse or revert until June 30, 2020. Until reverted, funds within the account are continuously appropriated and shall remain available for distribution as provided in this article.



21-16-1603. University reclamation and restoration challenge account matching program; matching payments; conditions; annual reports; reversion of appropriations.

21-16-1603. University reclamation and restoration challenge account matching program; matching payments; conditions; annual reports; reversion of appropriations.

(a) The university shall administer the university reclamation and restoration challenge account established under this article. The following shall apply to the administration of the challenge account:

(i) To the extent that funds are available in the challenge account, the university shall match each qualifying contribution actually received by the University of Wyoming foundation by authorizing expenditures from the challenge account in an amount equal to the amount of the qualifying contribution. Qualifying contributions made directly to the university shall be considered qualifying contributions to the foundation for purposes of this article. The university shall expend both the qualifying contributions and the matching funds solely for the Wyoming reclamation and restoration center. Any investment earnings credited to the account shall be separately accounted for and may be expended by the university to support the center without a qualifying contribution. To the greatest extent practicable, expenditures for the center shall be made for energy related reclamation projects so that qualifying contributions and matching funds support the work of the center through June 30, 2019. All grants shall be subject to the approval and oversight of an ad hoc committee of industry company representatives appointed by the dean of agriculture;

(ii) If a qualifying contribution is made through a series of payments or transfers, no matching funds shall be authorized for expenditure from the challenge account until the total value of all payments or transfers actually received toward the contribution totals at least one hundred thousand dollars ($100,000.00). Thereafter, matching funds shall be authorized for expenditure as payments or transfers toward that qualifying contribution are received by the foundation;

(iii) The university shall authorize matching funds for expenditure, or encumber funds for future authorization in the case of a written commitment, to match a qualifying contribution based on the order in which each qualifying contribution is actually received or in which a written commitment to make a qualifying contribution is received by the foundation. Matching funds shall not be authorized for expenditure or encumbered in excess of the amount within the challenge account. The university shall rescind an encumbrance if a donor who made a commitment will not make a qualifying contribution that is eligible for matching funds under this section;

(iv) For the purpose of calculating the matching amount only, the university shall use the value of a qualifying contribution based on its fair market value at the time the contribution is received by the university foundation;

(v) The university shall on or before October 1 of each calendar year submit a report to the governor, joint appropriations interim committee and the joint education interim committee from the university foundation regarding the matching program established under this section for the preceding fiscal year. The report shall include a financial summary and a review of the accomplishments resulting from expenditures.









CHAPTER 17 - UNIVERSITY OF WYOMING

ARTICLE 1 - IN GENERAL

21-17-101. Establishment.

21-17-101. Establishment.

There is established in this state, at the city of Laramie, an institution of learning to be known as "The University of Wyoming".



21-17-102. Objects; departments.

21-17-102. Objects; departments.

(a) The objects of the university are to provide an efficient means of imparting to men and women, without regard to color, on equal terms, a liberal education, together with a thorough knowledge of the various branches connected with the scientific, industrial and professional pursuits. To this end it shall embrace colleges or departments of letters, of science and of the arts together with such professional or other departments as in course of time may be connected therewith. The department of letters shall embrace a liberal course of instruction in language, literature and philosophy, together with such courses or parts of courses in the college or department of science as are deemed necessary.

(b) The college, or department of science, shall embrace courses of instruction in the mathematical, physical and natural sciences, together with such courses in language, literature and philosophy as shall constitute a liberal education. The college or department of the arts shall embrace courses of instruction in the practical and fine arts and especially in the applications of science to the arts of mining and metallurgy, mechanics, engineering, architecture, agriculture and commerce, together with instruction in military tactics, and in such branches in the department of letters, as are necessary to a proper fitness of students for their chosen pursuits, and as soon as the income of the university will allow, in such order as the wants of the public shall seem to require, the courses in the sciences and their practical applications shall be expanded into full and distinct schools or departments.



21-17-103. Powers and duties of the faculty.

21-17-103. Powers and duties of the faculty.

The president and professors of the university shall be styled "the faculty", and may enforce rules and regulations adopted by the trustees for the government of students, reward and censure students as they may deserve, and generally exercise such discipline, in harmony with the regulations, as is necessary for the good order of the institution. The faculty may present to the trustees for degrees and honors such students as are entitled thereto, and in testimony thereof, when ordered by the board, suitable diplomas, certificates or other testimonials under the seal of the university, and the signatures of the faculty. When, in course of time, distinct colleges or departments of the university are duly organized and in active operation, the immediate government of such departments shall, in like manner, be entrusted to their respective faculties.



21-17-104. Powers and duties of the president.

21-17-104. Powers and duties of the president.

The president of the university shall be president of the several faculties and the executive head of all the departments. As such, subject to the board of trustees, he has authority to give general direction to the instruction and investigations of the several schools and departments, and, so long as the interests of the institution require it, he may be charged with the duties of one (1) of the professorships.



21-17-105. Tuition to be as nearly free as possible; number, qualifications and selection of students for reduced tuition; tuition for veterans; reciprocal residency.

21-17-105. Tuition to be as nearly free as possible; number, qualifications and selection of students for reduced tuition; tuition for veterans; reciprocal residency.

(a) To the end that none of the youth of the state who crave the benefits of higher education may be denied, and that all may be encouraged to avail themselves of the advantages offered by the university or community colleges, tuition shall be as nearly free as possible, and it shall be reduced by five hundred dollars ($500.00) per semester to either the university or any community college in the state, as elected by the student, to three (3) students annually from each county as are selected and appointed by the board of county commissioners therein. Scholarships under this section shall be in addition to any Hathaway scholarship awarded a student under W.S. 21-16-1301 et seq., but shall be considered for purposes of calculating unmet financial need for Hathaway need based scholarships.

(b) Students shall be appointed after due consideration of the individual student's extra curricular activity, scholastic ability and American college testing score. Grade point average and American college testing scores shall be equally weighted. For any entering student who fails a math or English placement test, the reduced tuition scholarship under this section is not effective. Notwithstanding the provisions of subsection (a) of this section, the county commissioners may award one (1) additional scholarship each year as a renewal to a student maintaining above a 2.50 average, provided that the total number of students receiving original and renewal scholarships in any county in any year shall not exceed:

(i) Counties of the first class, four (4) students;

(ii) Counties of the second class, three (3) students; and

(iii) Counties of the third class, two (2) students.

(c) Any honor scholarships granted by the University of Wyoming shall be based on the student's scholastic ability and American college testing scores. Grade point average and American college testing scores shall be equally weighted. For any entering student who fails a math or English placement test, the scholarship is not effective.

(d) Any person including the spouse and any child of that person shall qualify as a resident for purposes of tuition at the university if:

(i) His principal employment is located within Wyoming and the income from his employment is the principal source of income for his family;

(ii) He pays Wyoming taxes as required by law;

(iii) He has been employed within Wyoming for at least a majority of the twelve (12) consecutive months immediately preceding application for resident tuition pursuant to this subsection;

(iv) He resides in a state with a law substantially similar to this subsection; and

(v) At the time of enrollment and in accordance with requirements of the enrolling institution, the person, his spouse or any child of that person submits to the university or community college a notarized affidavit attesting to the requirements of this subsection.

(e) Effective for the 2014 summer school session and each semester thereafter, any person who is a military veteran who does not qualify as a resident pursuant to subsection (d) of this section shall qualify as a resident for purposes of tuition at the University of Wyoming or Wyoming community college if the person provides:

(i) A certificate or other evidence of honorable discharge from the uniformed services of the United States:

(A) Within the twelve (12) month period immediately preceding application for resident tuition pursuant to this subsection; or

(B) Within the twelve (12) month period immediately preceding acceptance to the University of Wyoming or Wyoming community college if the applicant for resident tuition was attending the University of Wyoming or Wyoming community college on April 1, 2014.

(ii) Documented evidence that the veteran has taken steps to establish residency in Wyoming.

(f) For purposes of subsection (e) of this section, "uniformed services of the United States" means service in the United States army, navy, air force, marine corps, coast guard, United States public health service commissioned corps, national oceanic and atmospheric administration commissioned corps, national guard or any reserve or auxiliary component thereof.

(g) Once a military veteran has qualified for resident tuition under subsection (e) of this section, the veteran shall remain qualified in subsequent years upon complying with paragraph (e)(ii) of this section.



21-17-106. Repealed by Laws 1979, ch. 12, § 1.

21-17-106. Repealed by Laws 1979, ch. 12, § 1.



21-17-107. Legislature to make appropriations.

21-17-107. Legislature to make appropriations.

The legislature shall appropriate monies intended for the support and maintenance of the University of Wyoming. The appropriations shall specify the purposes for which the monies are intended and may be used. The appropriations shall apply to and include all monies received by the university from the United States for the endowment and support of colleges for the benefit of agriculture and mechanic arts. No expenditure shall be made in excess of an appropriation, and no monies so appropriated shall be used for any purpose other than that for which they are appropriated.



21-17-108. Agreements with boards or trustees of community colleges, school districts or university centers, collaboration with community colleges.

21-17-108. Agreements with boards or trustees of community colleges, school districts or university centers, collaboration with community colleges.

(a) The University of Wyoming may enter into agreements with the several community college district boards or the boards of trustees of school districts providing for the joint operation of the institutions in whole or in part or for the furnishing of services, facilities and staff members of the University of Wyoming to the institution. Agreements may provide for the granting of University of Wyoming credit for collegiate work done in the institution.

(b) The University of Wyoming in collaboration with the community colleges, shall establish an accrediting committee which shall determine the credit to be granted by the University of Wyoming for work taken in community colleges or university centers. In addition, the university shall cooperate with the Wyoming community college commission in developing and maintaining a common course numbering system among community colleges and the university pursuant to W.S. 21-18-202(b)(ii).



21-17-109. Course in field of professional health services; authority to offer; contracts with students; repayment of funds expended; deposit of repayments.

21-17-109. Course in field of professional health services; authority to offer; contracts with students; repayment of funds expended; deposit of repayments.

(a) In addition to other powers heretofore granted to the trustees of the University of Wyoming, the board may offer and provide, in whole or in part at the university or in whole or in part at other institutions, universities or colleges within or without the state, a course of training and education in the field of professional health services including and limited to medicine, dentistry, veterinary, optometry or nursing.

(b) To accomplish the purposes hereof and in order that degrees in such fields of professional health services may be awarded by the university the board of trustees may enter into contracts with other institutions, universities or colleges within or without the state that maintain schools for the training and education of students in professional health services and to expend its funds in connection therewith.

(c) Students desiring to avail themselves of the opportunities under this section, before enrolling for such courses and having passed a competitive examination, must be approved by the president of the university acting with the advice of the respective state board in each particular field. No student shall be approved by the president unless the student or the student's father, mother or lawful guardian are residents of Wyoming and have been residents for not less than five (5) years immediately prior thereto.

(d) In addition to the requirements of subsection (c) of this section, before expending any funds the board of trustees shall obtain an agreement from each student whereby the student agrees to:

(i) Authorize the state of Wyoming to pay all tuition costs incurred in his or her medical education as determined by any contract between the state of Wyoming and the school of medicine providing that education; and

(ii) Actively engage in professional practice or other professional pursuits in Wyoming for not to exceed three (3) years as the board requires. The taking of a family practice residency program in the state shall be credited toward the practice requirements at the rate of one-third (1/3) year of practice for each year of service in a family practice residency program in the state; or

(iii) Repay all amounts expended by the state of Wyoming under paragraph (i) of this subsection on the student's education, together with interest which shall begin accruing after the student's residency but in no event later than eight (8) years after the student enters into an agreement, upon terms specified by the board. However, interest shall begin to accrue if the board finds that the student has withdrawn from medical school or a residency program or is otherwise not making satisfactory progress toward completion of the degree or program. Money expended under this subsection shall accrue at an annual interest rate equal to that charged for federal Stafford loans at the time interest begins to accrue, which rate shall be adjusted annually to match the federal Stafford loan rate. In no event shall the interest rate be greater than eight percent (8%);

(iv) Repealed By Laws 2011, Ch. 176, § 2.

(e) Any amounts paid by medical students in accordance with the contractual arrangements authorized under this section effective July 1, 2005, and thereafter, shall be deposited into a special fund designated the Medical School Student Fund, maintained and separately accounted for by the University of Wyoming, which fund may be added to by specific contributions from other sources. The fund may be invested, at the discretion of the president of the University of Wyoming and the dean of the College of Health Sciences, for the production of income. The investment income shall be expended by the University of Wyoming for assistance and scholarships to medical students as authorized by the president of the University of Wyoming and the dean of the College of Health Sciences. The principal of the fund established shall remain unimpaired and only the income derived therefrom may be collected and expended from year to year. On or before October 1 of each year, the university shall submit a report to the joint labor, health and social services interim committee on income to the fund and expenditures from fund earnings during the prior fiscal year.

(f) Upon recommendation of the president of the university, the board of trustees may relieve a student of the obligation to repay amounts expended under paragraph (i) of this subsection, in whole or in part, where repayment would cause undue hardship. The university shall annually report the number of students relieved from repayment under this subsection to the joint labor, health and social services interim committee not later than October 1.



21-17-110. Regional college of veterinary medicine; University of Wyoming Board of Trustees authorized to participate.

21-17-110. Regional college of veterinary medicine; University of Wyoming Board of Trustees authorized to participate.

The University of Wyoming Board of Trustees may enter into agreements with the governing bodies of other universities or states for the purpose of providing for regionalized veterinary medical education and services. No final agreement is binding unless approved by the legislature.



21-17-111. Contracts to provide training in physical therapy.

21-17-111. Contracts to provide training in physical therapy.

The University of Wyoming may enter into contracts with institutions, universities and colleges which maintain schools for the training and education of students of physical therapy services to provide such training and education to Wyoming residents.



21-17-112. Repealed by Laws 1993, ch. 228, § 2.

21-17-112. Repealed by Laws 1993, ch. 228, § 2.



21-17-113. Agreements with universities, colleges, associations, agencies and corporations; applicability.

21-17-113. Agreements with universities, colleges, associations, agencies and corporations; applicability.

(a) In addition to other powers granted to the trustees of the University of Wyoming, the trustees may enter into agreements with other institutions, universities, colleges, community colleges, boards of trustees of school districts, agencies, associations or corporations, within or without the state, providing for the offering of courses or programs of instruction, in whole or in part, at, or in cooperation with, such other institutions or agencies, or for the delivery of instruction, performance of services, or provision of materials or facilities. Such agreements may provide for the granting of University of Wyoming credit or degrees for collegiate work completed pursuant to such agreements.

(b) Nothing in this section alters or otherwise affects any other law authorizing the board of trustees of the University of Wyoming to offer or provide any programs or courses of instruction or to enter into agreements with other institutions, universities or colleges to provide such programs or courses of instruction, nor does any other law limit or otherwise affect the board of trustees' authority under this section.



21-17-114. Scholarship fund for students planning teaching careers authorized; eligibility; rulemaking authority granted.

21-17-114. Scholarship fund for students planning teaching careers authorized; eligibility; rulemaking authority granted.

(a) The board of trustees is authorized to establish a tuition scholarship fund for students planning teaching careers. The purpose of this tuition scholarship fund is to encourage Wyoming students demonstrating superior academic achievement to pursue careers in teaching within the state of Wyoming. Each year the board may award scholarships to sixteen (16) Wyoming high school graduates covering five hundred dollars ($500.00) per semester of the cost of tuition at the university or any community college in the state who major in education. No student is eligible to apply for a scholarship under this section unless the student or his mother, father or lawful guardian is a resident of Wyoming and has been a resident of Wyoming for at least five (5) years. Scholarships under this section shall be in addition to any Hathaway scholarship awarded a student under W.S. 21-16-1301 et seq., but shall be considered for purposes of calculating unmet financial need for Hathaway need based scholarships.

(b) Repealed by Laws 1995, ch. 71, § 2.

(c) The board shall promulgate university regulations necessary to carry out the purposes of this section, including procedures for application and selection of recipients.

(d) No student shall be awarded a scholarship under this section to attend more than ten (10) semesters of which no more than five (5) semesters shall be at a community college.



21-17-115. University technology transfer center program.

21-17-115. University technology transfer center program.

(a) The University of Wyoming may operate a technology transfer center and provide training to Wyoming county and municipality employees regarding current trends in transportation technology. The funding of the program shall be administered by the Wyoming department of transportation. The cost of the program shall be provided by each of the following contributing a minimum of twenty-five thousand dollars ($25,000.00) each regardless of any contribution from the federal government or other nonstate sources, or up to a maximum of thirty-one thousand two hundred fifty dollars ($31,250.00) each provided the federal government or other nonstate sources contribute an amount equal to the total monies provided by the following as specified:

(i) Wyoming department of transportation from available funds;

(ii) Counties as provided in W.S. 24-2-110(c)(i);

(iii) Cities and towns as provided in W.S. 39-17-111(d)(iii)(A);

(iv) University of Wyoming from available funds.

(b) The university shall annually certify the cost of the state's share of the program to the transportation commission which shall transfer the amounts specified in W.S. 24-2-110(c)(i) and 39-17-111(d)(iii)(A) to the university to be used for funding the program.



21-17-116. Course in field of advanced practice registered nurse in psychiatry; authority to offer; contracts with students; repayment of funds expended; deposit of repayments.

21-17-116. Course in field of advanced practice registered nurse in psychiatry; authority to offer; contracts with students; repayment of funds expended; deposit of repayments.

(a) In addition to other powers heretofore granted to the trustees of the University of Wyoming, the board may offer and provide, in whole or in part at the university or in whole or in part at other institutions, universities or colleges within or without the state, a course of training and education in the field of nursing for advanced practice registered nurses in psychiatry.

(b) To accomplish the purposes of this section and in order that degrees in advanced practice registered nurse in psychiatry may be awarded by the university, the board of trustees may enter into contracts with other institutions, universities or colleges within or without the state that maintain schools for the training and education of students in advanced practice registered nurse with a specialty in psychiatry and to expend its funds in connection therewith.

(c) Students desiring to avail themselves of the opportunities under this section, before enrolling for the courses, shall be approved by the president of the university acting with the advice of the state board of nursing. No student shall be approved by the president unless the student has obtained not less than a baccalaureate degree as a registered nurse. Preference under this section shall be given to applicants who individually or whose spouse, parent or legal guardian meets the requirements of W.S. 21-17-105(d)(i) through (v).

(d) In addition to the requirements of subsection (c) of this section, before expending any funds the board of trustees shall obtain an agreement from each student whereby the student agrees to authorize the state of Wyoming to pay not more than ten thousand dollars ($10,000.00) for each academic semester, or not more than two thousand five hundred dollars ($2,500.00) for each summer session, the student is enrolled as a full-time student in an approved course of study as determined by any contract between the state of Wyoming and the school of nursing providing that education. Students enrolled on a part-time basis during an academic semester may agree to receive payments reduced proportionally based upon the number of credit hours for which the student is enrolled for that semester, where nine (9) credit hours constitutes a full-time student. The student shall agree either to:

(i) Actively engage in professional practice as an advanced practice registered nurse in psychiatry in Wyoming for up to one (1) year for each academic year of full-time attendance for which payments under this section are made, but not to exceed a total of two (2) years, as the board requires. Qualified work shall be granted on a proportional basis; or

(ii) Repay all amounts expended by the state of Wyoming under this subsection on the student's education, together with interest which shall begin accruing after the student's residency but in no event later than four (4) years after the student enters into an agreement, upon terms specified by the board. However, interest shall begin to accrue if the board finds that the student has withdrawn from nursing school or a clinical program or is otherwise not making satisfactory progress toward completion of the degree or program. Money expended under this subsection shall accrue at an annual interest rate equal to that charged for federal Stafford loans at the time interest begins to accrue, which rate shall be adjusted annually to match the federal Stafford loan rate. In no event shall the interest rate be greater than eight percent (8%).

(e) Upon recommendation of the president of the university, the board of trustees may relieve a student of the obligation to repay amounts expended under subsection (d) of this section, in whole or in part, where repayment would cause undue hardship. The university shall annually report the number of students relieved from repayment under this paragraph to the joint labor, health and social services interim committee not later than October 1.

(f) Any amounts paid by advanced practice registered nurse students in psychiatry in accordance with the contractual arrangements authorized under this section effective July 1, 2008, and thereafter, shall be deposited into a special fund designated as the advanced practice registered nurse in psychiatry student fund, maintained and separately accounted for by the University of Wyoming, which fund shall be used solely for payments under subsection (d) of this section. On or before October 1 of each year, the university shall submit a report to the joint labor, health and social services interim committee on expenditures from the fund during the prior fiscal year.

(g) For purposes of this section:

(i) "Advanced practice registered nurse" means as defined in W.S. 33-21-120(a)(i);

(ii) "Enrolled as a full-time student" means enrolled in and attending not less than nine (9) credit hours per academic semester of approved studies, or as determined by the approved program for summer sessions.



21-17-117. School of energy resources; creation authorized; University of Wyoming energy resources council established; reports.

21-17-117. School of energy resources; creation authorized; University of Wyoming energy resources council established; reports.

(a) Subject to legislative appropriation, the University of Wyoming shall operate the school of energy resources.

(b) The school of energy resources shall have the following objectives:

(i) To provide nationally competitive undergraduate and graduate instruction in energy related disciplines, particularly those of importance to develop Wyoming's energy resources;

(ii) To advance the state-of-the-art in Wyoming energy related science, technology and economics research; and

(iii) To support scientific and engineering outreach through dissemination of information to Wyoming's energy industries, companies, community colleges and governmental agencies.

(c) The school of energy resources shall:

(i) Establish relationships with Wyoming energy companies and coordinate with other energy industry organizations to sustain and optimize the development of Wyoming's energy portfolio. For the purposes of this section, Wyoming's energy portfolio includes both nonrenewable and renewable resources;

(ii) Establish relationships with the Wyoming community colleges creating local programs to enrich students' education in the Wyoming energy industry operations;

(iii) Maintain flexibility in its focus and structure to be capable of responding to the changing needs of Wyoming's energy industries with regard to instruction, research and outreach.

(d) The university's board of trustees shall establish the structure and policies for operation of the school of energy resources consistent with this section, and shall engage as many academic departments and colleges as possible in support of the school.

(e) The University of Wyoming energy resources council is created and shall provide direction to the school of energy resources regarding identifying and prioritizing issues which should be targeted for research and outreach. The University of Wyoming energy resources council shall consist of eleven (11) members, including the president of the university and the director of the Ruckleshaus institute of environment and natural resources, both of whom are ex officio nonvoting members. One (1) member of the house of representatives shall be appointed by the speaker of the house and one (1) member of the senate shall be appointed by the president of the senate. Each appointed legislative member shall serve a two (2) year term. The remaining seven (7) members shall be appointed for terms of three (3) years, except that for the initial appointments two (2) members shall be appointed for one (1) year and two (2) members shall be appointed for two (2) years. These seven (7) members shall represent to the greatest extent practicable the diverse components of Wyoming's energy industries, and shall be appointed by the governor and approved with the advice and consent of the senate, in accordance with W.S. 28-12-101 through 28-12-103. The council shall select a chairman and vice-chairman from among its members.

(f) The university shall report annually, not later than October 1, to the joint minerals, business and economic development interim committee, the joint appropriations interim committee and the joint education interim committee regarding all revenues to and expenditures by the school of energy resources during the preceding fiscal year, accomplishments of the school of energy resources and its benefits to Wyoming's energy economy.



21-17-118. Student support and student financial aid fund; rulemaking authority granted.

21-17-118. Student support and student financial aid fund; rulemaking authority granted.

(a) The board of trustees is authorized to establish a student support and student financial aid fund for students at the university. The fund shall include those monies collected by the university pursuant to W.S. 31-2-219 and such other gifts, contributions, donations, grants, or other funds provided to the university for purposes of this section. Financial aid funded under this section shall be in addition to any Hathaway scholarship awarded a student under W.S. 21-16-1301 et seq., but shall be considered for purposes of calculating unmet financial need for Hathaway need based scholarships.

(b) The board shall promulgate university regulations necessary to carry out the purposes of this section, including procedures for application and selection of recipients of financial aid under this section. Revenues in the fund established under this section shall be used exclusively for student financial aid and for projects and programs that directly support students at the university. The board shall coordinate with the University of Wyoming Alumni Association in the university's administration of the student support funds and financial aid under this section in accordance with an agreement with that association, or its successor organization.



21-17-119. Authority to offer course in dentistry through contracts with other institutions; contracts with students; repayment of funds expended; deposit of repayments.

21-17-119. Authority to offer course in dentistry through contracts with other institutions; contracts with students; repayment of funds expended; deposit of repayments.

(a) In addition to other powers granted to the trustees of the University of Wyoming, the board may offer and provide at other institutions, universities or colleges, a course of training and education in the field of dentistry.

(b) To accomplish the purposes of this section, the board of trustees may enter into contracts with other institutions, universities or colleges outside the state that maintain schools for the training and education of students in dentistry and to expend funds appropriated for this purpose in connection therewith.

(c) In entering into contracts with institutions, the board of trustees shall give preference to institutions that agree to provide students with a training rotation or externship in Wyoming.

(d) Students desiring to avail themselves of the opportunities under this section, before enrolling for such courses and having completed the admissions process into the dental education program at a school of dentistry with which the university has an agreement under subsection (a) of this section, must be approved by the president of the university acting with the advice of the state board of dentistry. No student shall be approved by the president unless the student or the student's father, mother or lawful guardian are residents of Wyoming and have been residents for not less than five (5) years immediately prior thereto.

(e) In addition to the requirements of subsection (c) of this section, before expending any funds the board of trustees shall obtain an agreement from each student whereby the student agrees to:

(i) Authorize the state of Wyoming to pay the costs of education incurred in his dentistry education as determined by any contract between the state of Wyoming and the school of dentistry providing that education: and

(A) Actively engage in professional practice or other professional pursuits in dentistry in Wyoming for a period of three (3) years; or

(B) Repay all amounts expended by the state of Wyoming under this paragraph on the student's education, together with interest which shall begin accruing after the student's graduation, but in no event later than five (5) years after the student enters into an agreement, upon terms specified by the board. However, interest shall begin to accrue if the board finds that the student has withdrawn from the school of dentistry or is otherwise not making satisfactory progress toward completion of the degree or program. Money expended under this paragraph shall accrue interest at an annual rate equal to that charged for federal Stafford loans at the time interest begins to accrue, which rate shall be adjusted annually to match the federal Stafford loan rate. In no event shall the interest rate be greater than eight percent (8%).

(ii) During the time required to practice under subparagraph (i)(A) of this subsection, treat under terms and conditions specified in the agreement Wyoming patients eligible for services under the Wyoming Medical Assistance and Services Act or the child and parent health insurance program pursuant to Wyoming Statutes title 35, chapter 25. All contract provisions established under this paragraph shall be developed in consultation with the state board of dentistry and the department of health.

(f) Upon recommendation of the president of the university, the board of trustees may relieve a student of the obligation to repay amounts expended under paragraph (d)(i) of this section, in whole or in part, where repayment would cause undue hardship. The university shall annually report the number of students relieved from repayment under this subsection to the joint labor, health and social services interim committee not later than October 1.

(g) Any amounts paid by dentistry students in accordance with the contractual arrangements authorized under this section shall be deposited into a special account designated the Dentistry School Student Account, maintained and separately accounted for by the University of Wyoming, which account may be added to by specific contributions from other sources. The account may be invested, at the discretion of the president of the University of Wyoming, for the production of income. The investment income shall be expended by the University of Wyoming for assistance and scholarships to dentistry students as authorized by the president of the University of Wyoming and the dean of the college of health sciences. The principal of the fund established shall remain unimpaired and only the income derived therefrom may be collected and expended from year to year. On or before October 1 of each year, the university shall submit a report to the joint labor, health and social services interim committee on income to the fund and expenditures from fund earnings during the prior fiscal year.



21-17-120. Wyoming conservation corps; creation authorized; reports.

21-17-120. Wyoming conservation corps; creation authorized; reports.

(a) The University of Wyoming shall establish a Wyoming conservation corps (WCC) program patterned after similar conservation corps programs in Utah, Montana and Colorado under which students in those states have performed service on conservation projects in Wyoming. The WCC program shall begin in the summer of 2007. The WCC program shall enter into agreements with state and federal agencies and private industry under which Wyoming students shall perform conservation projects in Wyoming prior to the students performing any work under those agreements. The students who participate in the WCC program may be high school, community college or university students. The students shall receive stipends and education financial awards for their service, as well as the educational and practical benefits of working on valuable conservation projects. The WCC program shall be fully self-sustaining by the end of summer 2009.

(b) The University of Wyoming shall report to the joint minerals, business and economic development interim committee and the joint travel, recreation, wildlife and cultural resources interim committee on October 1, 2007, and October 1, 2008, regarding expenditures made under this act, progress made by the WCC program toward financial self-sufficiency and the educational and conservation related benefits of the program.



21-17-121. Advanced conversion technologies task force; members; compensation; proposals; report.

21-17-121. Advanced conversion technologies task force; members; compensation; proposals; report.

(a) The advanced conversion technologies task force created pursuant to 2007 Wyoming Session Laws, Chapter 186, Section 2 shall exist until June 30, 2017. The task force shall consist of the voting members of the Wyoming energy resources council created pursuant to W.S. 21-17-117(e), or their designees.

(b) The task force shall meet at the call of the chairman. The task force shall issue requests for proposals for research projects into clean coal and advanced conversion technologies. The task force shall review and evaluate proposals for research into clean coal and advanced conversion technologies, subject to the following:

(i) Proposals may be received from academic institutions and private industry proponents;

(ii) Proposals shall be evaluated competitively on their probable benefits to the state of Wyoming and mineral and energy programs within this state;

(iii) Proposals shall enhance and improve clean coal technologies and advanced conversion technologies.

(c) The task force shall issue a report to the governor and the joint minerals, business and economic development interim committee annually, no later than September 30, including, but not limited to, recommendations regarding funding specific proposals for research into clean coal and advanced conversion technologies in Wyoming.

(d) The task force shall be staffed by the governor's office with support from the University of Wyoming school of energy resources. The task force may contract for administrative and research services to aid in preparation of the task force report.

(e) Members of the task force who are not legislators shall not receive a salary but shall receive reimbursement for necessary travel and per diem expenses in the manner and amount provided for state employees under W.S. 9-3-102 and 9-3-103. Members of the task force who are legislators shall be paid salary, per diem and travel expenses as provided in W.S. 28-5-101 for their official duties as members of the task force.

(f) The advanced conversion technologies task force may award funds in the advanced conversion technologies research account to proposals for clean coal and advanced conversion technologies after submitting the task force's recommendations to the joint minerals, business and economic development interim committee.



21-17-122. Accelerated baccalaureate degree in nursing for students with other baccalaureate degrees; contracts with students; repayment of funds expended; deposit of repayments.

21-17-122. Accelerated baccalaureate degree in nursing for students with other baccalaureate degrees; contracts with students; repayment of funds expended; deposit of repayments.

(a) Students desiring to participate in the University of Wyoming's accelerated program leading to a baccalaureate degree in nursing may avail themselves of the financial aid opportunities under this section subject to the following:

(i) Before enrolling in the accelerated baccalaureate in nursing degree program, the student shall be approved by the president of the university acting with the advice of the state board of nursing;

(ii) No student shall be approved by the president unless the student has obtained a baccalaureate degree in a discipline other than nursing;

(iii) Preference for financial aid under this section shall be given to applicants who individually or through their spouse meet the requirements of W.S. 21-17-105(d).

(b) In addition to the requirements of subsection (a), before granting any financial aid under this section the board of trustees shall obtain an agreement from each student whereby the student authorizes the state of Wyoming to pay not more than twenty-five thousand dollars ($25,000.00) for financial aid while the student is enrolled in the accelerated nursing degree program. The student shall agree either to:

(i) Actively engage in work as a nurse in Wyoming for two (2) years, as the board of trustees requires. Qualified work shall be granted on a proportional basis; or

(ii) Repay all amounts expended by the state of Wyoming under this subsection on the student's education, together with interest which shall begin accruing upon the student's graduation, upon terms specified by the board of trustees. However, interest shall begin to accrue if the board finds that the student has withdrawn from the degree program or is otherwise not making satisfactory progress toward completion of the degree program. Money expended under this subsection shall accrue at an annual interest rate equal to that charged for federal Stafford loans at the time interest begins to accrue, which rate shall be adjusted annually to match the federal Stafford loan rate. In no event shall the interest rate be greater than eight percent (8%).

(c) Upon recommendation of the president of the university, the board of trustees may relieve a student of the obligation to repay amounts expended under subsection (b) of this section, in whole or in part, upon a finding that the monies cannot be collected. The university shall annually report the number of students relieved from repayment under this subsection to the joint labor, health and social services interim committee not later than October 1.

(d) Loan repayment options under this section may be deferred for a period not to exceed five (5) years while a loan recipient is serving on full-time active duty with any branch of the military services of the United States.

(e) Any recipient of a loan under this section who fails:

(i) To complete the program for which the loan was provided shall commence cash repayment of the loan no later than forty-five (45) days after the recipient leaves the academic program;

(ii) To obtain employment in the targeted occupation for which the person received the education within ninety (90) days after successfully obtaining the appropriate licensure, shall commence cash repayment of the loan within one hundred twenty (120) days after successfully obtaining the appropriate licensure; or

(iii) To obtain the appropriate certification within one hundred eighty (180) days after completion of the program shall commence cash repayment of the loan.

(f) Any amounts paid by students in accordance with the contractual arrangements authorized under this section shall be deposited into a special account designated as the accelerated baccalaureate degree in nursing student account, maintained and separately accounted for by the University of Wyoming, which account shall be used solely for payments on behalf of students under subsection (b) of this section. On or before October 1 of each year, the university shall submit a report to the joint labor, health and social services interim committee on expenditures from the account during the prior fiscal year.



21-17-123. Program for certification of behavioral specialists.

21-17-123. Program for certification of behavioral specialists.

The community college commission shall cooperate with the department of health and the University of Wyoming to develop a course of training and education in the field of professional health services for behavioral specialists with an emphasis in the care of persons dually diagnosed with an intellectual disability and a mental disorder. The course may be offered at the University of Wyoming or one (1) or more community colleges, or both, in collaboration. The program shall be designed to lead to certification as a behavioral health specialist pursuant to W.S. 42-4-120(j) and rules and regulations of the department of health. Certification may also be granted to behavioral specialists who have completed another training program that meets training standards established by the department and who pass a competency evaluation under direction of the department.






ARTICLE 2 - BOARD OF TRUSTEES

21-17-201. Composition; appointment and qualifications of members generally; members ex officio; quorum.

21-17-201. Composition; appointment and qualifications of members generally; members ex officio; quorum.

The government of the university is vested in a board of twelve (12) trustees appointed by the governor, no two (2) of whom may be residents of the same county of the state. At least one (1) trustee shall be appointed from each appointment district pursuant to W.S. 9-1-218. Not more than seven (7) members of the board shall be registered in the same political party. The governor, the president of the university, the state superintendent of public instruction, the director of the department of education and the president of the associated students of the university are members ex officio, having the right to speak, but not to vote. A majority of the board is a quorum.



21-17-202. Term; appointment of additional trustees; appointment of successors; vacancies; members of faculty disqualified; removal.

21-17-202. Term; appointment of additional trustees; appointment of successors; vacancies; members of faculty disqualified; removal.

(a) The term of office of the trustees appointed is six (6) years. During each session of the legislature, the governor shall nominate, and with the advice and consent of the senate, appoint successors to those trustees whose term of office has expired or will expire before the next session of the legislature. Any vacancy in the board of trustees caused by death, resignation, removal from the state or otherwise, shall be filled by appointment by the governor as provided in W.S. 28-12-101. No member of the faculty, while holding that position, shall ever be appointed a trustee. The governor may remove any trustee as provided in W.S. 9-1-202.

(b) Effective July 1, 1979, appointments and terms shall be in accordance with W.S. 28-12-101 through 28-12-103.



21-17-203. To be body corporate; powers, duties and functions generally.

21-17-203. To be body corporate; powers, duties and functions generally.

The board of trustees and their successors in office constitute a body corporate by the name of "the trustees of the University of Wyoming". They possess all the powers necessary or convenient to accomplish the objects and perform the duties prescribed by law, and shall have custody of the books, records, buildings and all other property of the university. The board shall elect a president, secretary and treasurer, who shall perform the duties prescribed in the bylaws of the board. The treasurer shall execute a bond, with approved sureties in double the sum likely to come into his hands, for the faithful discharge of his duties. The term of office of board officers, their duties severally and the times for holding meetings shall be fixed in the bylaws of the board. A majority of the board constitutes a quorum for the transaction of business but a less number may adjourn from time to time, and all routine business may be entrusted to an executive committee of three (3) members subject to such conditions as the bylaws of the board prescribe. The board may from time to time appoint and authorize a person to examine and approve for payment all legal claims against the corporation. The person shall give bond with surety approved by the board, payable to the state of Wyoming in such sum as the board may fix, conditioned for the faithful performance of his duties. A certificate of appointment signed by the president and secretary of the board and the bond shall be filed with the state auditor. At each meeting of the board all action taken by the person so appointed subsequent to the immediately preceding board meeting shall be submitted to the board for its approval or disapproval. The actual and necessary traveling expenses of nonresident members in attending the annual meeting of the board may be audited by the auditing committee thereof and paid by warrant on the treasurer out of the general fund of the university.



21-17-204. Additional powers and duties; sectarian or partisan instruction or test prohibited.

21-17-204. Additional powers and duties; sectarian or partisan instruction or test prohibited.

(a) The board of trustees shall prescribe rules for the government of the university and all its branches, elect the requisite officers, professors, instructors and employees, a director of finance and budget and a superintendent of buildings and grounds, any of whom may be removed for cause, and fix the salary and term of office of each. The board of trustees shall prescribe the studies to be pursued and the textbooks to be used, and determine the qualifications of applicants for admission to the various courses of study. No instruction either sectarian in religion or partisan in politics shall ever be allowed in any department of the university, and no sectarian or partisan test shall ever be exercised or allowed in the appointment of trustees or in the election or removal of professors, teachers or other officers of the university or in the admission of students thereto, or for any purpose whatsoever. The board of trustees may:

(i) Confer such degrees and grant such diplomas as are usual in universities or as they deem appropriate;

(ii) Through bylaws confer upon the faculty the power to suspend or expel students for causes therein prescribed;

(iii) Possess and use for the benefit of the institution all property of the university;

(iv) Hold, manage, lease or dispose of, according to law, any real or personal estate as is conducive to the welfare of the institution;

(v) Expend the income placed under their control from whatever source derived, and exercise all other functions properly belonging to such a board and necessary to the prosperity of the university and all its departments.



21-17-205. Report.

21-17-205. Report.

The trustees of the University of Wyoming, through their president, shall report to the governor as required by W.S. 9-2-1014 respecting the progress, condition and wants of the university and of each school or department thereof, the course of study in each, the number of professors and students, the nature, costs and results of important investigations, and such other information as they deem important or as may be required by any law of this state, or of the United States. The secretary and treasurer of the board of trustees shall prepare an itemized report showing the receipts and disbursements for the year, the appropriation resolution for that year, the purposes for which the revenue was expended, and the amount of revenue expended upon each school or department of work, including the experiment station.



21-17-206. Secretary to take oath of office and administer oaths.

21-17-206. Secretary to take oath of office and administer oaths.

(a) The secretary of the board of trustees of the University of Wyoming, before entering upon the duties of the office, shall take the oath of office provided for elective officers under the constitution of this state.

(b) The secretary of the board of trustees of the University of Wyoming may administer oaths and affirmations to any person or persons in connection with the business of the university.



21-17-207. University board composition; community college ex-officio member.

21-17-207. University board composition; community college ex-officio member.

In addition to the members of the university board of trustees specified under W.S. 21-17-201, the director of the Wyoming community college commission shall serve as a member ex officio, having the right to speak but not to vote.






ARTICLE 3 - AGRICULTURE AND EXTENSION WORK

21-17-301. Supervision and management of farms and stations; director of experiments.

21-17-301. Supervision and management of farms and stations; director of experiments.

(a) All the experiment farms and stations are under the supervision, management and control of the board of trustees of the University of Wyoming.

(b) The board of trustees of the University of Wyoming may employ a director of experiments, who shall receive a salary fixed by the board and necessary traveling expenses, and shall perform such duties as assigned to him by the board. The director of experiments, with the approval of the board, shall:

(i) Manage and control the experiment farms;

(ii) Manage, control and dispose of personal property used in connection with experiment farms and stations;

(iii) Employ practical and experienced dry farmers, irrigation farmers, horticulturists, persons skilled in animal husbandry and other agents and servants, who shall under his direction cultivate the farms, conduct experiments thereon, demonstrate the adaptability of various soils and climatic conditions for the production of different kinds of grain, grasses, vegetables, shade, ornamental and fruitbearing trees, vines and bushes that may profitably be grown in the varied locations of the farms of the state, and conduct such other experiments as advisable in animal husbandry.

(c) The director of the experiments shall carefully record, preserve and compile the results of all experiments and demonstrations and report the results publicly on a regular basis.

(d) The sale and disposition of all crops and livestock raised or produced upon experiment farms shall be made by the director of the Wyoming agricultural experiment station jointly with the director of experiments. Any money realized from sales in excess of the expense of conducting the farms shall be turned over to the treasury of the state.

(e) Before purchasing any land for use in the agricultural experiment and research program at the University of Wyoming, the board of trustees shall determine the location of all lands owned by the state or any agency of the state and the use being made of such state lands. The board of trustees shall negotiate with the agency of the state responsible for the administration and control of such state lands to determine the feasibility of leasing such state lands for use in the agricultural experiment and research program providing the lands available are suitable to the purpose. Any state agency which owns or has responsibility for the administration and control of state lands shall negotiate with the University of Wyoming in leasing such lands, at the fair market value, provided the use of the land by the university is not inconsistent with the use for which the land is held by the state or agency.



21-17-302. Location and acreage of farms; supervision and control.

21-17-302. Location and acreage of farms; supervision and control.

(a) The state may conduct experimental farms:

(i) Repealed By Laws 2003, Ch. 147, § 3.

(ii) Repealed By Laws 2003, Ch. 147, § 3.

(iii) Repealed By Laws 2003, Ch. 147, § 3.

(iv) Repealed By Laws 2003, Ch. 147, § 3.

(v) At or near Sheridan, Sheridan county, Wyoming.

(b) The board of trustees of the University of Wyoming and the department of family services shall conclude arrangements for agricultural experimental programs under their joint control to be conducted upon and in connection with farm property of the Wyoming boys' school at Worland, Wyoming, using not less than eighty (80) and not more than one hundred (100) acres of ground on the premises. The arrangements shall include provision for an apartment in the buildings of the institute as living quarters for the superintendent of programs and for availability in the operations of labor from the institute's committed personnel as selected by the superintendent of the institute and jointly controlled during their working hours by that superintendent and the superintendent of the experimental station.

(c) The board of trustees of the University of Wyoming shall provide for the operation of a research station at Powell, Wyoming to conduct programs related to soils, vegetation diseases, fertilizers, insects, irrigation phases and other related factors, in order to effectuate reduction or elimination of causes detrimental to agriculture. The board of trustees of the university may also provide for the operation of a sustainable agricultural research and extension center in Goshen county, Wyoming.



21-17-303. Appropriation of funds.

21-17-303. Appropriation of funds.

Revenue within the agricultural college account provided by W.S. 9-4-310(c)(i) is appropriated and may be used by the board of trustees of the University of Wyoming for any purpose connected with the supporting and maintenance of the agricultural college at the University of Wyoming not inconsistent or in conflict with any act of congress. The money shall be paid by the state treasurer to the treasurer of the board of trustees of the state university upon the warrant of the state auditor upon request of the board of trustees.



21-17-304. Acceptance of federal grants; administration.

21-17-304. Acceptance of federal grants; administration.

(a) The state of Wyoming assents to and accepts the conditions of the acts of the United States Congress cited as 7 U.S.C. sections 301 through 390j and 16 U.S.C. sections 590a through 590q-3, and future acts amendatory or supplemental thereto.

(b) Except as otherwise provided by congress or the laws of Wyoming, all money authorized by subsection (a) of this section shall be received by the state treasurer and transferred to the board of trustees of the University of Wyoming. The trustees of the University of Wyoming shall annually appropriate and designate the uses of the money received under subsection (a) of this section which shall be in conformity with the terms of the grant.

(c) The board of trustees of the University of Wyoming shall have prepared necessary reports and take other actions necessary to comply with the requirements of and obtain grants and administer programs pursuant to subsection (a) of this section. Agricultural extension work shall be carried on in connection with the college of agriculture of the university.



21-17-305. County cooperation in extension work; districts; county agents.

21-17-305. County cooperation in extension work; districts; county agents.

(a) A board of county commissioners may cooperate in extension work in agriculture and home economics in the county under the supervision of the agricultural college of the university and for that purpose may annually appropriate and expend any amount the board deems expedient so long as this levy and all levies for general county government do not exceed the constitutional mill limit.

(b) Any two (2) or more contiguous counties may unite in the formation of a district for the purposes of subsection (a) of this section. The district formed shall be regarded as a single county for the purposes of this section and is entitled to the same benefits as if the district were one (1) county. No county included in a district is entitled to any benefits of this section so long as the district receives benefits under this section.

(c) Any county or district complying with this section upon request shall receive a county agent or agricultural expert to be provided by the agricultural college of the university. The university shall provide a suitable agent or expert, qualified to do the work usually expected from a person educated in the science of agriculture.

(d) The university trustees may receive and expend money from any source under the supervision of the agricultural college for the purposes of this section.



21-17-306. Soil conservation programs; state advisory board.

21-17-306. Soil conservation programs; state advisory board.

(a) In formulating plans for soil conservation programs to be submitted to the secretary of agriculture the university shall select a state advisory board with the approval of the governor from persons who participate in soil conservation programs as recommended by committees of county associations of persons who participate in soil conservation programs. The director of the department of agriculture is an ex officio member of the state advisory board.

(b) In implementing approved soil conservation program plans the university may:

(i) Employ and designate such agencies as it deems necessary to cooperate with local and state agencies, agencies of other states and the federal government;

(ii) Provide for the conduct of research and educational activities;

(iii) Provide by voluntary methods for adjustments in the utilization of land and farming practices and for payment in connection therewith.



21-17-307. Leases authorized; scope of authority to lease.

21-17-307. Leases authorized; scope of authority to lease.

(a) The trustees of the University of Wyoming may grant mineral leases in the name of the state of Wyoming to any lands acquired in the name of the state of Wyoming for experimental farm purposes. This authority extends to those lands transferred into the control of the trustees of the University of Wyoming by chapter 99, Session Laws of Wyoming, 1923, and all other land theretofore or thereafter acquired in the name of the state of Wyoming for experimental farm purposes and now under the administration and control of the trustees of the University of Wyoming, whether or not acquired pursuant to express legislative authorization.

(b) Mineral leases executed under the authority hereby granted shall be executed by such persons, shall be granted upon terms prescribed by the state board of land commissioners for the leasing of other state lands and shall include such additional provisions as the trustees of the University of Wyoming determine to be necessary to protect the surface of the lands or the use thereof for university purposes.

(c) If land used for experimental farm purposes is leased under this section, and it becomes untenable for experimental purposes by virtue of mineral production or exploration thereon, the trustees shall, without unnecessary delay, obtain other lands in the same general vicinity. In all cases the land obtained, whether by grant, purchase or gift, must be within the boundaries of the same county as the land rendered untenable and must be suitable for experimental farm purposes. The trustees shall take immediate steps to reestablish an operating experimental farm on the land obtained.

(d) All amounts received under mineral leases, including bonus payments, delay rentals and royalties, shall be expended for the purposes of the University of Wyoming as the trustees of the University of Wyoming may determine.



21-17-308. Wyoming state veterinary laboratory.

21-17-308. Wyoming state veterinary laboratory.

(a) The division of microbiology and veterinary medicine, college of agriculture, University of Wyoming shall manage, operate and maintain the Wyoming state veterinary laboratory. All records, property, personnel and unused funds of the Wyoming livestock board designated for the Wyoming state veterinary laboratory shall be transferred to the division of microbiology and veterinary medicine.

(b) The Wyoming state veterinary laboratory shall:

(i) Inquire into, maintain records of and prepare an annual report of the causes of contagious, infectious and communicable diseases found among livestock in this state; assist in the determination of means for the prevention and treatment of such diseases; and collect and disseminate information on these and other animal health related subjects valuable to the livestock interests of Wyoming;

(ii) Assist licensed veterinarians and the livestock industry in this state in making diagnoses at their request;

(iii) Assist licensed veterinarians in this state with proper collection and shipment of diagnostic materials; and

(iv) Otherwise provide services and consultation upon request of licensed veterinarians and the livestock industry in this state.

(c) There is created a six (6) member advisory council hereafter known as the council. The council shall advise the division of microbiology and veterinary medicine on matters pertaining to the Wyoming state veterinary laboratory and other matters that pertain to animal health. Three (3) members of the council shall be appointed by the Wyoming board of veterinary medicine and three (3) members shall be appointed by the Wyoming livestock board. The head of the division of microbiology and veterinary medicine shall be an ex officio member of the council. Council members shall serve a term of three (3) years. The initial council shall constitute itself so that no more than two (2) members will be replaced each year. The council shall elect a chairman and secretary from its membership. The council shall meet at least semiannually and on other occasions as deemed necessary by the council. Authorized travel expenses of the council members shall be paid by the agency responsible for their appointment in the same manner and amount as provided by W.S. 9-3-102.

(d) The annual report of the council shall be prepared for the governor, Wyoming livestock board, Wyoming board of veterinary medicine, president of the University of Wyoming and such other individuals deemed necessary by the council. The cost of printing the annual report shall be borne by the budget of the Wyoming state veterinary laboratory.

(e) All individual identifying client information in the records and information maintained or collected by the Wyoming state veterinary laboratory related to diagnosis of contagious, infectious, communicable, toxic and genetic diseases of individual animals or herds shall be confidential and shall not be released except to the individual submitting the sample for diagnosis unless:

(i) Laboratory testing results in the recognition of a state or federally reportable disease;

(ii) It is in the best interests of animal or human public health, as determined by the director of the Wyoming state veterinary laboratory or his designee, to release the information; or

(iii) The release of the information is required by state or federal law. Nothing in this subsection shall affect the duty of the Wyoming state veterinary laboratory or any other person to report contagious or infectious diseases as required by state or federal law.






ARTICLE 4 - CAPITAL CONSTRUCTION PROJECTS

21-17-401. Certain portions of campus restricted to park or recreational purposes; construction of buildings or structures prohibited thereon.

21-17-401. Certain portions of campus restricted to park or recreational purposes; construction of buildings or structures prohibited thereon.

(a) That portion of the campus of the University of Wyoming described as follows is restricted to park or recreational purposes only and no structure shall be constructed on the tract without the approval of the legislature:

(i) A tract of land in the southwest corner of the property known as the campus of the University of Wyoming, in Albany county, Wyoming, which is bounded on the south by a street in the city of Laramie designated as Ivinson Avenue; on the west by a street in the said city designated as Ninth (9th) Street; on the north by an easterly extension of the north line of the street in said city designated as University Avenue; and on the east by an extension, north and south, of the west line of the building known as Hoyt Hall and located on said campus.

(b) In order to preserve the natural and open beauty of that portion of the University of Wyoming campus commonly known and referred to as "Prexy's Pasture", no structures, other than ornamental improvements, or buildings of any kind or type shall be located or constructed upon the portion of the campus described as follows:

(i) All that portion of the East 1/2 of Section 33, Township 16 N, R 73 W, of the 6th PM, Albany county, Wyoming, bounded as follows:

(A) Beginning at a point from which the East 1/4 corner of said Section 33 bears, South 83 degrees 15' East a distance of 803 feet; thence South 5 degrees 45' West a distance of 410 feet; thence North 84 degrees 15' West a distance of 578 feet; thence North 5 degrees 45' East a distance of 410 feet; thence North 84 degrees 15' East a distance of 578 feet, more or less, to the point of beginning. Said parcel of land containing 5.44 acres, more or less.



21-17-402. Short title.

21-17-402. Short title.

W.S. 21-17-402 through 21-17-450 shall be known and may be cited as the "University Securities Law."



21-17-403. Purpose.

21-17-403. Purpose.

It is the purpose of this act to provide a procedure for financing any projects authorized by law and for the issuance of securities to evidence or reevidence obligations incurred in connection with any projects authorized by the legislature. This act is supplemental in nature, and nothing herein contained shall be construed as authorizing any particular project nor as authorizing the incurrence of any obligations to defray the cost of any project or construction until the construction or project is specifically authorized by the legislature.



21-17-404. Definitions.

21-17-404. Definitions.

(a) As used in W.S. 21-17-402 through 21-17-450:

(i) "Acquisition" or "acquire" means the opening, laying out, establishment, purchase, construction, securing, installation, reconstruction, lease, gift, grant from the federal government, the state, any body corporate and politic therein, or any person, the endowment, bequest, devise, transfer, assignment, option to purchase, other contract, or any combination thereof, of any properties pertaining to a project, or an interest therein;

(ii) "Board" means the board of trustees of the University of Wyoming constituting the governing body of the university and a body corporate and politic by the name of "The Trustees of the University of Wyoming", as a political subdivision of the state and means any successor governing body of the university;

(iii) "Commercial bank" means a state or national bank or trust company which is a member of the Federal Deposit Insurance Corporation, including without limitation any trust bank as herein defined;

(iv) "Cost of any project", or any phrase of similar import, means all or any part designated by the board of the cost of any project, or interest therein, which cost, at the option of the board may include all or any part of the incidental costs pertaining to the project, including without limitation:

(A) Preliminary expenses advanced by the university from funds available for use therefor, or advanced by the state, the federal government, or from any other source, with the approval of the board, or any combination thereof;

(B) The costs in the making of surveys, audits, preliminary plans, other plans, specifications, estimates of costs, and other preliminaries;

(C) The costs of premiums on builders' risk insurance and performance bonds, or a reasonably allocable share thereof;

(D) The costs of appraising, printing, estimates, advice, services of engineers, architects, financial consultants, attorneys at law, clerical help, or other agents or employees;

(E) The costs of making, publishing, posting, mailing and otherwise giving any notice in connection with a project, the filing or recordation of instruments, the taking of options, the issuance of bonds and other securities, and bank fees and expenses;

(F) The costs of contingencies;

(G) The costs of the capitalization with proceeds of bonds or other securities issued hereunder of any operation and maintenance expenses appertaining to any facilities to be acquired as a project and of any interest on bonds or other securities for any period not exceeding the period estimated by the board to effect the project plus one (1) year, of any discount on bonds or other securities and of any reserves for the payment of the principal of and interest on the bonds or other securities, of any replacement expenses and of any other cost of issuance of the bonds or other securities;

(H) The costs of amending any resolution or other instrument authorizing the issuance of or otherwise appertaining to outstanding bonds or other securities of the university;

(J) The costs of funding any emergency loans, construction loans and other temporary loans of not exceeding three (3) years appertaining to a project and of the incidental expenses incurred in connection with the loans; and

(K) All other expenses necessary or desirable and appertaining to a project, as estimated or otherwise ascertained by the board.

(v) "Facilities" means buildings, structures, or other income producing facilities from the operation of which or in connection with which pledged revenues for the payment of any bonds or other securities issued hereunder are derived, including without limitation any facilities to be acquired with the proceeds of the bonds or securities issued hereunder;

(vi) "Federal government" means the United States, or any agency, instrumentality or corporation thereof;

(vii) "Federal securities" means bills, certificates of indebtedness, notes, bonds or similar securities which are direct obligations of, or the principal and interest of which securities are unconditionally guaranteed by, the United States;

(viii) "Gross revenues" or "gross pledged revenues" means all pledged revenues received by the university and pledged for the payment of any securities issued hereunder;

(ix) "Holder" when used in conjunction with any bonds or any other securities issued hereunder, means the registered owner of the designated item;

(x) "Improvement" or "improve" means the extension, widening, lengthening, betterment, alteration, reconstruction or other major improvement, or any combination thereof, of any properties pertaining to a project, or an interest therein, but does not mean renovation, reconditioning, patching, general maintenance or other minor repair;

(xi) "Net revenues" or "net pledged revenues" means gross revenues after the deduction of operation and maintenance expenses;

(xii)(A) "Operation and maintenance expenses" means all reasonable and necessary current expenses of the university, paid or accrued, of operating, maintaining and repairing the facilities pertaining to the pledged revenues for the payment of the bonds or other securities issued hereunder and may include at the board's option except as limited by contract or otherwise limited by law, without limiting the generality of the foregoing:

(I) Legal and overhead expenses of the various university departments directly related and reasonably allocable to the administration of the facilities;

(II) Fidelity bond and insurance premiums appertaining to the facilities, or a reasonably allocable share of a premium of any blanket bond or policy pertaining to the facilities;

(III) The reasonable charges of any paying agent, commercial bank, trust bank, or other depository bank appertaining to any securities issued by the board or appertaining to any facilities;

(IV) Contractual services, professional services, salaries, administrative expenses and costs of labor appertaining to facilities;

(V) The costs incurred by the board in the collection of all or any part of the pledged revenues, including without limitation revenues appertaining to any facilities;

(VI) Any costs of utility services furnished to the facilities by the university or otherwise; and

(VII) Reasonable allowances for the depreciation of furniture and equipment for the facilities.

(B) "Operation and maintenance expenses" does not include:

(I) Any allowance for depreciation except as otherwise provided in W.S. 21-17-404(a)(xii)(A)(VI);

(II) Any costs of reconstruction, improvements, extensions or betterments;

(III) Any accumulation of reserves for capital replacements;

(IV) Any reserves for operation, maintenance or repair of any facilities;

(V) Any allowance for the redemption of any bond or other security evidencing a loan or other obligations or the payment of any interest thereon;

(VI) Any liabilities incurred in the acquisition or improvement of any properties comprising any project or any existing facilities, or any combination thereof; and

(VII) Any other ground of legal liability not based on contract.

(xiii) "Person" means a corporation, firm, other body corporate excluding the federal government, the state, or any other body corporate and politic, partnership, association or individual, and also includes an executor, administrator, trustee, receiver or other representative appointed according to law;

(xiv)(A) "Pledged revenues" means the monies pledged wholly or in part for the payment of bonds or other securities issued hereunder, and, subject to any existing pledges or other contractual limitations, may include at the board's discretion, income or monies derived from one (1), all or any combination of the following revenue sources, including without limitation student fees and other fees, rates and charges appertaining thereto:

(I) Dormitories, apartments and other housing facilities;

(II) Cafeterias, dining halls and other food service facilities;

(III) Student union and other student activities facilities;

(IV) Store or other facilities for the sale or lease of books, stationery, student supplies, faculty supplies, office supplies and like material;

(V) Stadium, arena, theater, fieldhouse and other athletic or recreation facilities for use in part by spectators or otherwise;

(VI) Land and any structures, other facilities, or other improvements thereon used or available for use for the parking of vehicles used for the transportation by land or air of persons to or from the land and any improvements thereon;

(VII) Properties providing heat or any other utility furnished by the university to any facilities on its campus;

(VIII) Services, contracts, investments and other miscellaneous unrestricted sources of income not hereinabove designated, whether presently realized or to be realized, and accounted for in a miscellaneous sales and services fund or account;

(IX) That account commonly known as the university account within the permanent land income fund, pursuant to section 8 of the Act of Admission of the state of Wyoming; and

(X) The board's proportion for the benefit of the university of the monies remitted by the United States to the state and accounted for as provided by law pursuant to W.S. 9-4-601.

(B) "Pledged revenues" does not include income or monies derived in connection with any of the following:

(I) Any tuition charges and registration fees;

(II) The levy of any general (ad valorem) property taxes;

(III) Any grants, appropriations or other donations from the federal government, the state or any other donor; and

(IV) Any buildings, structures, or other facilities of the board not hereinabove designated in this paragraph.

(xv) "President of the board" means the de facto or de jure president of the trustees of the University of Wyoming, or his successor in functions, if any;

(xvi) "President of the university" means the de facto or de jure presiding officer of the University of Wyoming and its chief administrative officer, or his successor in functions, if any;

(xvii) "Project" means any purpose or purposes which the board is otherwise authorized by law to do and to defray the cost of which project the board is otherwise authorized by law to issue bonds or other securities hereunder;

(xviii) "Registration fees" means any charges paid by any student for the privilege of registering for attendance in the university except for any charges appertaining to those revenue sources provided by W.S. 21-17-404(a)(xiv)(A)(I) through (IX);

(xix) "Secretary of the board" means the de facto or de jure secretary of the trustees of the University of Wyoming, or his successor in functions, if any;

(xx) "Securities" means notes, warrants, bonds, temporary bonds, and interim debentures authorized to be issued hereunder in the name and on the behalf of the board or of the university for the benefit of the university;

(xxi) "State" means the state of Wyoming;

(xxii) "Treasurer of the board" means the de facto or de jure treasurer of the trustees of the University of Wyoming, or his successor in functions, if any;

(xxiii) "Treasurer of the university" means the de facto or de jure deputy treasurer of the board and ex officio treasurer of the University of Wyoming, or his successor in functions, if any;

(xxiv) "Trust bank" means a commercial bank which is authorized to exercise and is exercising trust powers and also means any branch of the federal reserve bank;

(xxv) "Tuition charges" means the price of, or payment for, general and special instruction of students as defined and determined from time to time by the board;

(xxvi) "United States" means the United States of America;

(xxvii) "University" means the University of Wyoming, the state university located in the city of Laramie, in the county of Albany and state of Wyoming;

(xxviii) "This act" means W.S. 21-17-402 through 21-17-450.



21-17-405. Securities redeemable out of pledged revenue; board's liability; earnings test; schedule of payments; calculations of university treasurer.

21-17-405. Securities redeemable out of pledged revenue; board's liability; earnings test; schedule of payments; calculations of university treasurer.

(a) Any bonds or other securities issued under this act, together with any interest accruing thereon and any prior redemption premiums due in connection therewith, are payable and collectible solely out of net pledged revenues. The bond or security holders may not look to any general or other fund for payment of the securities, except the net revenues pledged therefor. The securities shall not constitute an indebtedness or a debt within the meaning of any constitutional or statutory provision or limitation, if any limitation appertains thereto. The bonds or other securities shall not be considered or held to be general obligations of the board but shall constitute its special obligations and the board shall not pledge its full faith and credit for payment of the bonds or securities.

(b) None of the covenants, agreements, representations and warranties contained in any resolution authorizing the issuance of bonds or other securities under this act or in any other instrument appertaining thereto, in the absence of any breach thereof, shall ever impose or shall be construed as imposing any liability, obligation, or charge against the board, except the special funds pledged therefor, or against its general credit, payable out of its general fund, or out of any funds derived from taxation.

(c) Before any securities are actually issued payable from any net pledged revenues, except for any securities issued solely for the purpose of funding or refunding or both funding and refunding outstanding securities, any net pledged revenues for the next preceding twelve (12) months, for the next preceding calendar year, or for the next preceding fiscal year, as defined and otherwise determined by the board, shall be sufficient to pay an amount representing one hundred ten percent (110%) of the combined maximum annual principal and interest requirements to be paid during the twelve (12) months, calendar year or fiscal year of any outstanding securities payable from and constituting a lien upon the net pledged revenues and the securities proposed to be issued excluding any reserves therefor except as otherwise expressly provided in this section.

(d) In any determination of whether or not any proposed securities meet the earnings test limiting their issuance as provided in subsection (c) of this section:

(i) There shall be deducted from or added to any gross pledged revenues any estimated decrease or increase in the revenues resulting from any decreased or increased or additional fees, rates or charges fixed by the board, whether or not appertaining to any additional facilities for which the proposed securities are authorized to be issued; and

(ii) There shall be deducted from or added to any operation and maintenance expenses any estimated decrease or increase in the expenses, whether or not resulting from any additional facilities for which the proposed securities are authorized to be issued.

(e) The respective annual principal and interest requirements including as an interest requirement the amount of any prior redemption premiums due on any prior redemption date as of which any outstanding securities have been called or have been ordered by the board to be called for prior redemption shall be reduced to the extent the requirements are scheduled to be paid with any monies held in trust or escrow for that purpose in any trust bank subject to any limitations appertaining thereto in section 7, article 15, Wyoming constitution, including without limitation the known minimum yield from any investment or reinvestment of the money under W.S. 21-17-426.

(f) The estimates and adjustments provided in subsections (d) and (e) of this section and the calculations required by subsection (c) of this section shall be made by the treasurer of the university which shall be conclusively presumed to be accurate. This section does not prohibit the issuance of securities merely because there were no pledged revenues nor operation and maintenance expenses, in the absence of such adjustments, in the next preceding twelve (12) months, calendar year, or fiscal year, as the case may be.

(g) This section does not prevent the board from providing an earnings test in any resolution authorizing the issuance of securities or in any other proceedings appertaining thereto which test limits the issuance of any additional securities.



21-17-406. Payment not secured by pledge of university property.

21-17-406. Payment not secured by pledge of university property.

The payment of securities shall not be secured by an encumbrance, mortgage, or other pledge of property of the board except for pledged revenues. No property of the board except pledged revenues is liable to be forfeited or taken in payment of securities.



21-17-407. No recourse against trustees.

21-17-407. No recourse against trustees.

No recourse shall be had for the payment of the principal of, any interest on and any prior redemption premiums due in connection with any bonds or other securities of the board or for any claim based thereon or otherwise upon the resolution authorizing their issuance or other instrument appertaining thereto, against any individual trustee of the board, past, present or future, either directly or indirectly through the board or the university, or otherwise, whether by virtue of any constitution, statute or rule of law, or by the endorsement of any penalty or otherwise, all such liability, if any, being by the acceptance of the securities and as a part of the consideration of their issuance specially waived and released.



21-17-408. Securities not state obligations; state obligations generally.

21-17-408. Securities not state obligations; state obligations generally.

(a) Any bonds or other securities issued under this act are not securities, debts or obligations of the state and are not enforceable against the state.

(b) The board may not obligate the state except as provided by W.S. 21-17-409, pledge, assign or encumber in any way or permit the pledging, assigning or encumbering of any revenue paid to the university except as designated in W.S. 21-17-404(a)(xiv)(A)(I) through (VI).



21-17-409. Pledge not to amend or repeal W.S. 21-17-402 through 21-17-450 to impair securities.

21-17-409. Pledge not to amend or repeal W.S. 21-17-402 through 21-17-450 to impair securities.

The faith of the state is hereby pledged that this act, any law supplemental or otherwise appertaining thereto and any other act concerning the bonds and other securities of the board or the university or the pledged revenues shall not be repealed nor amended or otherwise directly or indirectly modified in such a manner as to impair adversely any outstanding securities of the board until all such securities payable from the pledged revenues have been discharged in full or provision has been fully made therefor, including without limitation the known minimum yield from the investment or reinvestment of monies pledged therefor in investments under W.S. 21-17-426.



21-17-410. Borrowing or otherwise becoming obligated to defray cost of authorized projects.

21-17-410. Borrowing or otherwise becoming obligated to defray cost of authorized projects.

(a) Where any project is otherwise authorized by law and where the board is otherwise authorized by law to issue its securities to defray the cost of the project, the board may borrow money or otherwise become obligated for the project and may evidence any obligation by the issuance of the board's securities.

(b) In connection with any project so authorized, the board, except as otherwise provided, may:

(i) Have and alter a corporate seal;

(ii) Sue and be sued;

(iii) Acquire and hold property, rights or interests therein and water rights;

(iv) Dispose of unnecessary or obsolete property, or rights or interests therein;

(v) Make contracts and execute all instruments necessary or convenient, as determined by the board;

(vi) Acquire by contracts or by its own agents and employees, or otherwise acquire any properties as any project authorized and operate and maintain the properties; and

(vii) Accept grants of money or materials or property of any kind from the federal government, the state, any agency or political subdivision thereof, or any person, upon such terms and conditions as the federal government, state, agency or political subdivision, or person may impose.



21-17-411. Types of securities authorized.

21-17-411. Types of securities authorized.

(a) The board may issue in one (1) series or more, without their being authorized at any election, in anticipation of net pledged revenues and constituting special obligations of the board, any one (1) or more or all of the following types of securities:

(i) Notes evidencing any amount borrowed by the board;

(ii) Warrants evidencing the amount due to any person for any services, or supplies, equipment or other materials furnished to the board or for the benefit of the university and appertaining to an authorized project;

(iii) Bonds evidencing any amount borrowed by the board and constituting long-term financing;

(iv) Temporary bonds pending the preparation of and exchangeable for definitive bonds of like character and in the principal amount when prepared and issued in compliance with the conditions and limitations provided by this act; and

(v) Interim debentures, evidencing any emergency loans, construction loans, and other temporary loans of not exceeding three (3) years, in supplementation of long-term financing and the issuance of bonds, as provided in W.S. 21-17-433 through 21-17-436.



21-17-412. Maturity dates of notes and warrants; extension or funding.

21-17-412. Maturity dates of notes and warrants; extension or funding.

Notes and warrants may mature at such time or times not exceeding one (1) year from the date of their issuance as the board may determine. They shall not be extended or funded except by the issuance of bonds or interim debentures in compliance with W.S. 21-17-433 and other provisions supplemental thereto.



21-17-413. Temporary bonds.

21-17-413. Temporary bonds.

Each temporary bond shall set forth substantially the same conditions, terms and provisions as the definitive bond for which it is exchanged. Each holder of a temporary bond has all rights and remedies which he would have as a holder of the definitive bonds for which the temporary bond is to be exchanged.



21-17-414. Resolution authorizing issuance of securities.

21-17-414. Resolution authorizing issuance of securities.

The resolution authorizing the issuance of any securities under this act shall describe the purpose or purposes for which they are issued at least in general terms and may describe any purpose in detail.



21-17-415. General criteria for securities.

21-17-415. General criteria for securities.

Except as otherwise provided, securities issued under this act shall be (a) in a form, (b) issued in a manner, at, above or below par, at public or private sale, and (c) issued with recitals, terms, covenants, conditions and other provisions, as may be provided by the board in a resolution authorizing their issuance and in an indenture or other proceedings appertaining thereto.



21-17-416. Recital in resolution that securities are issued pursuant to W.S. 21-17-402 through 21-17-450; effect of recital.

21-17-416. Recital in resolution that securities are issued pursuant to W.S. 21-17-402 through 21-17-450; effect of recital.

A resolution providing for the issuance of bonds or other securities under this act or an indenture or other proceedings appertaining thereto may provide that the securities contain a recital that they are issued pursuant to this act, which recital shall be conclusive evidence of their validity and the regularity of their issuance.



21-17-417. Conditions which may be imposed by board; interest coupons.

21-17-417. Conditions which may be imposed by board; interest coupons.

(a) As the board may determine, bonds and other securities issued under this act except as otherwise provided shall:

(i) Be of a convenient denomination or denominations;

(ii) Be fully negotiable within the meaning of and for all purposes of the Uniform Commercial Code, W.S. 34.1-8-101 through 34.1-8-603;

(iii) Mature at such time or serially at such times in regular numerical order at annual or other designated intervals in amounts designated and fixed by the board, but not exceeding fifty (50) years from their date;

(iv) Bear interest at fixed or variable rates to be payable at a time or place whether within or without the state as determined by the board. The board may also enter into interest rate exchange agreements to properly manage interest costs with providers with a Standard & Poor's rating of at least "AA" or an equivalent rating from any other nationally recognized rating organization;

(v) Be made payable in lawful money of the United States, at the office of the treasurer of the university or any commercial bank or commercial banks;

(vi) Be printed at such place as the board may determine.

(b) Repealed By Laws 2005, ch. 143, § 2.



21-17-418. Board and officers to execute securities; endorsement by university treasurer; facsimile signatures.

21-17-418. Board and officers to execute securities; endorsement by university treasurer; facsimile signatures.

(a) Bonds and other securities issued under this act shall be executed in the name of the board, shall be signed by the president of the board, shall be attested by the secretary of the board, shall be countersigned by the treasurer of the board and shall be authenticated by the official seal of the board.

(b) The treasurer of the university shall endorse a certificate upon each bond or other security issued under this act that the bond or security is issued pursuant and according to law, does not exceed any lawful debt limit of the board and does not constitute an indebtedness within the meaning of any constitutional or statutory provision or limitation.

(c) Any bonds or other securities, including without limitation any certificates endorsed thereon, may be executed as provided in W.S. 16-2-101 through 16-2-103.

(d) The bonds and other securities, bearing the signatures of the officers in office at the time of the signing thereof, are the valid and binding obligations of the board notwithstanding that before the delivery and payment of the bonds or securities, any or all of the persons whose signatures appear thereon have ceased to fill their respective offices.

(e) Any officer authorized or permitted to sign any bonds or any other securities, at the time of their execution and of a signature certificate appertaining thereto, may adopt as and for his own facsimile signature the facsimile signature of his predecessor in office in the event that the facsimile signature appears upon the bonds and other securities appertaining thereto, or any combination thereof.



21-17-419. Redemption prior to maturity.

21-17-419. Redemption prior to maturity.

The board may provide for the redemption of any or all of the bonds or other securities prior to maturity, in such order, by lot or otherwise, at such time or times, without or with the payment of the premium or premiums not exceeding ten percent (10%) of the principal amount of each bond or other security so redeemed, and otherwise upon such terms as may be provided by the board in the resolution authorizing the issuance of the securities or other instrument appertaining thereto.



21-17-420. Repurchase of securities by board.

21-17-420. Repurchase of securities by board.

Any bonds or other securities may be repurchased by the board out of any funds available for that purpose at a price of not more than the principal amount thereof and accrued interest, plus the amount of the premium, if any, which might on the next prior redemption date of the securities be paid to the holders thereof if the securities should be called for redemption on such date pursuant to their terms. All securities repurchased shall be cancelled. If the securities may not be called for prior redemption at the board's option within one (1) year from the date of their purchase, they may be repurchased without limitation as to price.



21-17-421. Use of proceeds from issuance of securities; accrued interest and premiums.

21-17-421. Use of proceeds from issuance of securities; accrued interest and premiums.

All monies received from the issuance of any securities under this act shall be used solely for the purpose or purposes for which issued and to defray the cost of the project thereby delineated. Any accrued interest and any premium shall be applied to the cost of the project or to the payment of the interest on or the principal of the securities, or both, or shall be deposited in a reserve therefor, or any combination thereof, as the board may determine.



21-17-422. Use of surplus proceeds.

21-17-422. Use of surplus proceeds.

Any unexpended balance of the proceeds of securities remaining after the completion of the acquisition or improvement of properties pertaining to the project or otherwise the completion of the purpose or purposes for which the securities were issued shall be credited immediately to the fund or account created for the payment of the interest on or the principal of the securities, or both principal and interest, and shall be used therefor, subject to the provisions as to the times and methods for their payment as stated in the securities and the proceedings authorizing or otherwise appertaining to their issuance, or so paid into a reserve therefor, or any combination thereof, as the board may determine.



21-17-423. Securities not affected by validity of project; purchaser not responsible as to application of proceeds.

21-17-423. Securities not affected by validity of project; purchaser not responsible as to application of proceeds.

(a) The validity of any securities shall not be dependent on nor affected by the validity or regularity of any proceedings relating to a project or the proper completion of any purpose for which the securities are issued.

(b) The purchaser or purchasers of the securities are not responsible for the application of the proceeds of the securities by the board or any officers, agents and employees of the board or the university, or of both.



21-17-424. Creation of special funds and accounts.

21-17-424. Creation of special funds and accounts.

The board in any resolution authorizing the issuance of bonds or other securities under this act or in any instrument or other proceedings appertaining thereto may create special funds and accounts for the payment of the cost of a project, of operation and maintenance expenses, of the securities, including the accumulation and maintenance of reserves therefor, of improvements, including the accumulation and maintenance of reserves therefor, and of other obligations appertaining to the securities, any project or otherwise in connection with the university.



21-17-425. Authority of board to employ experts, enter into contracts for services regarding securities.

21-17-425. Authority of board to employ experts, enter into contracts for services regarding securities.

(a) The board may employ legal, fiscal, engineering, and other expert services in connection with any project or otherwise appertaining to the university and the authorization, sale and issuance of bonds and other securities under this act.

(b) The board is authorized to enter into any contracts or arrangements not inconsistent with this act with respect to the sale of bonds or other securities hereunder, the employment of bond counsel, and other matters as the board may determine to be necessary or desirable in accomplishing the purposes of this act.



21-17-426. Investment of pledged revenues.

21-17-426. Investment of pledged revenues.

(a) The board may cause to be invested and reinvested any pledged revenues and any proceeds of bonds or other securities issued hereunder in any investments authorized under W.S. 9-4-831 and may cause the revenues, proceeds of securities and investments to be deposited, subject to any limitations appertaining thereto in section 7, article 15, Wyoming Constitution, in any trust bank or banks and secured in such manner and subject to such terms and conditions as the board may determine, with or without the payment of any interest on the deposit, including without limitation time deposits evidenced by certificates of deposit.

(b) Any investments under subsection (a) of this section may be sold and the proceeds reinvested or redeposited as provided in this section.

(c) Sales and redemptions of any investments under subsection (a) of this section shall be made in season so that the proceeds may be applied to the purposes for which the money with which the investments were originally acquired was placed in the treasury of the board.

(d) Any gain from any investments or reinvestments under this section may be credited to any fund or account pledged for the payment of any securities issued under this act, including any reserve therefor, or any other fund or account appertaining to a project or otherwise appertaining to the university.

(e) Any commercial bank incorporated under the laws of this state which may act as depository of the proceeds of any securities issued hereunder, any investments under subsection (a) of this section owned by the board, any pledged revenues, and any monies otherwise appertaining to the university may furnish such indemnifying bonds or to pledge such investments or such other securities as may be required by the board.



21-17-427. Covenants in resolution limiting powers to secure payment.

21-17-427. Covenants in resolution limiting powers to secure payment.

(a) Any resolution providing for the issuance of any bonds or other securities under this act payable from pledged revenues and any indenture or other instrument or proceedings appertaining thereto may contain covenants or other provisions which may limit the exercise of powers conferred under this act, in order to secure the payment of the securities in agreement with the holders of the securities, including without limitation covenants or other provisions as to any of the following:

(i) The pledged revenues to be fixed, charged or levied and the collection, use and disposition thereof, including but not limited to the foreclosure of liens for delinquents, the discontinuance of services, facilities or use of any properties or facilities, prohibition against free service, the collection of penalties and collection costs, and the use and disposition of any monies of the board, derived or to be derived, from any source herein designated;

(ii) The acquisition, improvement or equipment of all or any part of properties pertaining to any project or any facilities;

(iii) The creation and maintenance of reserves or sinking funds to secure the payment of the principal of and interest on any securities or of operation and maintenance expenses of any facilities, or part thereof, and the source, custody, security, regulation, use and disposition of any reserves or funds, including but not limited to the powers and duties of any trustee with regard thereto;

(iv) A fair and reasonable payment by the board from available monies to the account of any designated facilities for services rendered thereby to the board or university;

(v) The payment of the cost of any project by delineating the purpose or purposes to which the proceeds of the sale of securities may be applied, and the custody, security, use, expenditure, application and disposition thereof;

(vi) The application of any accrued interest and any premium from the sale of any bonds or other securities hereunder to the cost of a project, to any bond fund or other fund or account for the payment of interest on or the principal of the bonds or other securities, or both interest and principal, or to any reserve fund or account therefor, or any combination thereof;

(vii) The registration of the bonds or other securities for payment as to principal and interest;

(viii) The endorsement of payments of interest on the bonds or other securities;

(ix) The endorsement of payments of principal on the bonds or other securities;

(x) The initial issuance of one (1) or more bonds or other securities in book-entry form aggregating the amount of the entire issue or any portion thereof, and the endorsement of payments of interest or principal, or both interest and principal, on the securities;

(xi) The manner and circumstances in and under which any such bond or other securities may in the future, at the request of the holder thereof, be converted into bonds or other securities of smaller denominations;

(xii) The reissuance of any outstanding bond or other securities, and the terms and conditions thereof, whether lost, apparently destroyed, wrongfully taken, or for any other reason, as provided in the Uniform Commercial Code, W.S. 34.1-8-101 through 34.1-8-603, or otherwise;

(xiii) The temporary investment and any reinvestment of proceeds of bonds or other securities or pledged revenues in investments under W.S. 21-17-426;

(xiv) The deposit of monies or investments under W.S. 21-17-426 with and securing their repayment by a commercial bank or banks;

(xv) The pledge of and the creation of a lien upon pledged revenues or the proceeds of bonds or other securities pending their application to defray the cost of any project, or both such revenues and proceeds of securities, to secure the payment of bonds or other securities, issued under this act;

(xvi) The payment of the principal of and interest on any securities, and the sources and methods thereof, the rank or priority of any securities as to any lien or security for payment, or the acceleration of any maturity of any securities, or the issuance of other or additional securities payable from or constituting a charge against or lien upon any pledged revenues or other monies pledged for the payment of securities and the creation of future liens and encumbrances there against;

(xvii) The use, regulation, inspection, management, operation, maintenance or disposition, or any limitation or regulation of the use, of all or any part of the facilities or any property of the board or university and the making and enforcement of reasonable parietal rules that shall insure the use of the facilities by all students in attendance at the university who reside on the campus of the university, or otherwise, to the maximum extent to which the facilities are capable of serving the students;

(xviii) The determination or definition of pledged revenues from any facilities or of operation and maintenance expenses of facilities, the use and disposition of the revenues and the manner of and limitations upon paying expenses;

(xix) The creation of special funds and accounts appertaining to any pledged revenues or to the bonds or other securities issued under this act;

(xx) The insurance to be carried by the board or any other person in interest and use and disposition of insurance monies, the acquisition of completion, performance, surety and fidelity bonds appertaining to any project or funds, or both, and the use and disposition of any proceeds of the bonds;

(xxi) Books of account, the inspection and audit thereof, and other records appertaining to any project, facilities or pledged revenues;

(xxii) The assumption or payment or discharge of any obligation, lien or other claim relating to any part of any project, any facilities, or any securities having or which may have a lien on any part of any pledged revenues or other monies of the board or university;

(xxiii) Limitations on the powers of the board to acquire or operate, or permit the acquisition or operation of, any structures, facilities or properties which may compete or tend to compete with any facilities;

(xxiv) The vesting in a corporate or other trustee or trustees such property, rights, powers and duties in trust as the board may determine which may include any or all of the rights, powers and duties of the trustee appointed by the holders of securities, and limiting or abrogating the right of the holders to appoint a trustee, or limiting the rights, duties and powers of the trustee;

(xxv) The payment of costs or expenses incident to the enforcement of the securities or of the provisions of the resolution or of any covenant or contract with the holders of the securities;

(xxvi) Events of default, rights and liabilities arising therefrom, and the rights, liabilities, powers and duties arising upon the breach by the board of any covenants, conditions or obligations;

(xxvii) The terms and conditions upon which the holders of the securities or any portion, percentage or amount of them may enforce any covenants or provisions made under this act or duties imposed thereby;

(xxviii) The terms and conditions upon which the holders of the securities or of a specified portion, percentage or amount thereof, or any trustee therefor, are entitled to the appointment of a receiver, which receiver may enter and take possession of any facilities or service, operate and maintain the same, prescribe fees, rates and charges, and collect, receive and apply all revenues thereafter arising therefrom in the same manner as the board itself might do;

(xxix) A procedure by which the terms of any resolution authorizing securities, or any other contract with any holders of securities, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated, and as to the amount of securities the holders of which must consent thereto, and the manner in which consent may be given;

(xxx) The terms and conditions upon which any or all of the securities shall become or may be declared due before maturity and as to the terms and conditions upon which the declaration and its consequences may be waived; and

(xxxi) All acts and things as may be necessary or convenient or desirable in order to secure the securities, or in the discretion of the board tend to make the securities more marketable, notwithstanding that the covenant, act or thing may not be enumerated in this section, it being the intention hereof to give the board power to do all things in the issuance of the board's securities and for their security except as expressly limited by this act.



21-17-428. Lien against pledged revenue.

21-17-428. Lien against pledged revenue.

(a) Revenues pledged for the payment of any securities, as received by or otherwise credited to the board, are immediately subject to the lien of each pledge without any physical delivery thereof, any filing, or further act.

(b) The lien of each pledge and the obligation to perform the contractual provisions made in the authorizing resolution or other instrument appertaining thereto is prior to any other obligations and liabilities of the board except as may be otherwise provided in this act or in the resolution or other instrument, and subject to any prior pledges and liens theretofore created.

(c) The lien of each pledge is valid and binding as against all persons having claims of any kind in tort, contract or otherwise against the board or university irrespective of whether the persons have notice thereof.



21-17-429. Rights and powers of securities holders.

21-17-429. Rights and powers of securities holders.

(a) Subject to any contractual limitations binding upon the holders of any issue or series of securities, or trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion, percentage or number of holders, and subject to any prior or superior rights of others, any holder of securities, or trustee therefor, shall have the right and power, for the equal benefit and protection of all holders of securities similarly situated:

(i) By mandamus or other suit, action or proceeding at law or in equity to enforce his rights against and to require or compel the board or university, or both, the president of the university, and any other of the officers, agents and employees of the board or university, or both, to perform and carry out their respective duties, obligations or other commitments under this act and their respective covenants and agreements with the holder of any security;

(ii) By action or suit in equity to require the board or university, or both, to account as if they were the trustee of an express trust;

(iii) By action or suit in equity to have appointed a receiver who may enter and take possession of any facilities and any pledged revenues for the payment of the securities, prescribe sufficient fees derived from the facilities, and collect, receive and apply all pledged revenues or other monies pledged for the payment of the securities in the same manner as the board itself might do in accordance with the obligations of the board; and

(iv) By action or suit in equity to enjoin any acts or things which may be unlawful or in violation of the rights of the holder of any securities and to bring suit thereupon.



21-17-430. Receivership.

21-17-430. Receivership.

(a) If a resolution of the board authorizing or providing for the issuance of any securities of any series or any other proceedings appertaining thereto contains a provision authorized by W.S. 21-17-427(a)(xxviii) and provides in substance that any trustee appointed pursuant to the subsection has the powers provided by that subsection, then the trustee, whether or not all of the bonds or other securities of series have been declared due and payable, is entitled as of right to the appointment of a receiver of the facilities appertaining thereto.

(b) Any receiver appointed as permitted by W.S. 21-17-427(a)(xxviii) may enter upon and take possession of the facilities and property appertaining thereto, and, subject to any pledge or contract with the holders of the securities, shall take possession of all monies and other property derived from or applicable to the acquisition, operation, maintenance or improvement of the facilities and proceed with the acquisition, operation, maintenance or improvement which the board is under any obligation to do, and operate, maintain, equip and improve the facilities, and, fix, charge, collect, enforce and receive the service charges and all revenues thereafter arising subject to any pledge thereof or contract with the holders of the securities relating thereto and perform the public duties and carry out the contracts and obligations of the board in the same manner as the board itself might do and under the direction of the court.



21-17-431. Rights of holder cumulative and nonexclusive.

21-17-431. Rights of holder cumulative and nonexclusive.

No right or remedy conferred upon any holder of any securities or any trustee for the holder or by any proceedings appertaining to the issuance of the securities is exclusive of any right or remedy but each right or remedy is cumulative and in addition to every other right or remedy and may be exercised without exhausting and without regard to any other remedy.



21-17-432. Omission by security holder not to relieve board or university of obligation.

21-17-432. Omission by security holder not to relieve board or university of obligation.

The failure of any holder of any securities to proceed as provided by this act shall not relieve the board or the university, or any of their officers, agents and employees of any liability for failure to perform or carry out any duty, obligation or other commitment.



21-17-433. Interim debentures; maturity; use of proceeds; funding of notes or warrants with proceeds.

21-17-433. Interim debentures; maturity; use of proceeds; funding of notes or warrants with proceeds.

(a) Any interim debentures may mature at such time or times not exceeding a period of time equal to the estimated time needed to effect the purpose or purposes for which they are issued or for which the bonds are authorized to be issued, but not exceeding three (3) years from the date of the interim debentures, as the board may determine.

(b) The proceeds of interim debentures shall be used to defray the cost of the project appertaining thereto.

(c) Any notes or warrants may be funded with the proceeds of interim debentures as well as with the proceeds of bonds.



21-17-434. Interim debentures; pledges for security.

21-17-434. Interim debentures; pledges for security.

(a) Pledged revenues and other monies, including without limitation proceeds of bonds to be issued or reissued after the issuance of interim debentures, and bonds issued for the purpose of securing the payment of interim debentures, may be pledged for the purpose of securing the payment of interim debentures.

(b) Any bonds pledged as collateral security for the payment of any interim debentures shall mature at such time or times as the board may determine, but in no event exceeding fifty (50) years from the dates of the bonds and interim debentures, or if the dates are not the same, from whichever date is the earlier.

(c) Any bonds pledged as collateral security shall not be issued in an aggregate principal amount exceeding the aggregate principal amount of the interim debenture or interim debentures secured by a pledge of the bonds.



21-17-435. Interim debentures; limit as to extension or funding.

21-17-435. Interim debentures; limit as to extension or funding.

No interim debentures issued pursuant to the provisions hereof shall be extended or funded except by the issuance or reissuance of a bond or bonds in compliance herewith.



21-17-436. Interim debentures; bonds for funding.

21-17-436. Interim debentures; bonds for funding.

(a) For the purpose of funding any interim debentures, any bonds pledged as collateral security to secure the payment of interim debentures, upon their surrender as pledged property, may be reissued, and any bonds not previously issued but authorized to be issued by any law for a purpose or purposes the same as or encompassing the purpose or purposes for which the interim debentures were issued, may be issued for such a funding.

(b) Any bonds shall mature at such time or times as the board may determine, but in no event exceeding fifty (50) years from the dates of the interim debentures so funded and the bonds so pledged as collateral security, or if the dates are not the same, from whichever date is the earlier.

(c) Bonds for funding and bonds for any other purpose or purposes may be issued separately or issued in combination in one (1) or more series.

(d) Except as herein otherwise provided in W.S. 21-17-433 through 21-17-436, any funding bonds shall be issued as is provided by this act for other bonds.



21-17-437. Refunding and refunding bonds; authority to refund bonds; limitation on refunding; exchange or surrender of bonds held by state for purposes of refunding.

21-17-437. Refunding and refunding bonds; authority to refund bonds; limitation on refunding; exchange or surrender of bonds held by state for purposes of refunding.

(a) Any bonds of the board or university payable from any pledged revenues may be refunded by the adoption of a resolution or resolutions by the board and by any trust indenture or other proceedings appertaining thereto, authorizing the issuance of bonds:

(i) To refund, pay, and discharge all or any part of the outstanding bonds of any one (1) or more or all outstanding issues, including any interest thereon in arrears, or about to become due for any period not exceeding three (3) years from the date of the refunding bonds;

(ii) For the purpose of reducing interest costs or effecting other economies;

(iii) For the purpose of modifying or eliminating restrictive contractual limitations appertaining to the issuance of additional bonds, otherwise concerning the outstanding bonds, or to any facilities appertaining thereto; or

(iv) For any combination thereof.

(b) The board may not call bonds now or hereafter outstanding for prior redemption in order to refund the bonds or in order to pay them prior to their stated maturities, unless the right to call the bonds for prior redemption was specifically reserved and stated in the bonds at the time of their issuance, and all conditions with respect to the manner, price and time applicable to the prior redemption as set forth in the proceedings authorizing the outstanding bonds are strictly observed. No holder of an outstanding bond may be compelled to surrender the bond for refunding prior to its stated maturity or optional date of prior redemption expressly reserved therein even though the refunding might result in financial benefit to the board or university.

(c) Notwithstanding the provisions of subsection (b) of this section or of any other law, this state, acting by and through the governor with the approval of the state treasurer and the attorney general, may agree with the board to exchange any outstanding bonds of the board and held by the state, or any agency, corporation, department or other instrumentality of the state, for refunding bonds of the board, or otherwise to surrender the outstanding bonds to the board for refunding at such price and time and otherwise upon such conditions and other terms and in such manner as may be mutually agreeable at any time prior to their respective maturities or to any date as of which the board has the right and option to call the outstanding bonds for prior redemption as expressly provided in the outstanding bonds and any resolution, trust indenture or other proceedings authorizing their issuance.



21-17-438. Refunding and refunding bonds; exchange generally; sale; exchange for escrow investment.

21-17-438. Refunding and refunding bonds; exchange generally; sale; exchange for escrow investment.

(a) Any bonds issued for refunding purposes may either be delivered in exchange for the outstanding bonds being refunded or may be publicly or privately sold.

(b) The refunding bonds, or any part thereof, may be exchanged by the board for investments under W.S. 21-17-426 which have been made available for escrow investment by any purchaser of refunding bonds, upon terms of exchange mutually agreed upon, and any such investments so received by the board shall be placed in escrow as provided by W.S. 21-17-440 and 21-17-441.



21-17-439. Refunding and refunding bonds; conditions under which bonds may be refunded.

21-17-439. Refunding and refunding bonds; conditions under which bonds may be refunded.

(a) No bonds may be refunded hereunder unless they have been outstanding for at least one (1) year from the date of their delivery and unless the holders thereof voluntarily surrender them for exchange or payment.

(b) Repealed By Laws 2005, ch. 143, § 2.

(c) The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed the unaccrued costs of the bonds refunded, except to the extent any interest on the bonds refunded in arrears or about to become due is capitalized with the proceeds of the refunding bonds. Principal may also then be increased to that extent.

(d) The principal amount of the refunding bonds may also be less than or the same as the principal amount of the bonds being refunded so long as provision is duly and sufficiently made for their payment.



21-17-440. Refunding and refunding bonds; disposition of proceeds; payment of costs; application of accrued interest and premiums.

21-17-440. Refunding and refunding bonds; disposition of proceeds; payment of costs; application of accrued interest and premiums.

(a) Except as otherwise provided, the proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds to be refunded or be placed in escrow or trust in any trust bank or trust banks to be applied to the payment of the refunded bonds or the refunding bonds, or both, upon their presentation therefor to the extent, in such priority and otherwise in the manner which the board may determine.

(b) The incidental costs of the refunding of bonds may be paid by the purchaser of the refunding bonds or be defrayed from other available revenues of the board or from the proceeds of the refunding bonds, or from the interest or other yield derived from the investment of any refunding bond proceeds or other monies in escrow or trust, or from any other sources legally available therefor, or any combination thereof, as the board may determine.

(c) Any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest thereon or the principal thereof, or to both interest and principal, or may be deposited in a reserve therefor, or may be used to refund bonds by deposit in escrow, trust or otherwise, or may be used to defray any incidental costs appertaining to the refunding, or any combination thereof, as the board may determine.



21-17-441. Refunding and refunding bonds; funds in escrow and trust.

21-17-441. Refunding and refunding bonds; funds in escrow and trust.

(a) Any escrow or trust shall not necessarily be limited to proceeds of refunding bonds but may include other monies available for its purpose.

(b) Any proceeds in escrow or trust, pending such use, may be invested or reinvested in investments under W.S. 21-17-426.

(c) Subject to any limitations appertaining thereto in section 7, article 15, Wyoming Constitution, any trust bank accounting for investments under W.S. 21-17-426 in escrow or trust may place them for safekeeping wholly or in part in any trust bank or trust banks.

(d) Subject to any limitations appertaining thereto in section 7, article 15, Wyoming Constitution, any trust bank shall continuously secure any monies placed in escrow or trust and not so invested or reinvested in investments under W.S. 21-17-426 by a pledge in any trust bank or trust banks of federal securities in an amount at all times at least equal to the total uninvested amount of the monies accounted for in escrow or trust.

(e) Proceeds and investments in escrow or trust, together with any interest or other gain to be derived from any investment, shall be in an amount at all times at least sufficient to pay principal, interest, any prior redemption premiums due, and any charges of the escrow agent or trustee and any other incidental expenses payable therefrom, except to the extent other provisions were made, as the obligations become due at their respective maturities or due at designated prior redemption date or dates in connection with which the board shall have exercised or shall be obligated to exercise a prior redemption option.

(f) The computations made in determining the sufficiency shall be verified by a certified public accountant certificated to practice in this state or in any other state.

(g) Any purchaser of any refunding bond issued under this act shall in no manner be responsible for the application of the proceeds thereof by the board or the university or any of their respective officers, agents, or employees.



21-17-442. Refunding and refunding bonds; payment from pledged revenues.

21-17-442. Refunding and refunding bonds; payment from pledged revenues.

Refunding bonds may be made payable from any pledged revenues which might be legally pledged for the payment of bonds being refunded at the time of the refunding or at the time of the issuance of the bonds being refunded, as the board may determine, notwithstanding the revenue sources or the pledge of the revenues for the payment of the outstanding bonds being refunded is hereby modified.



21-17-443. Refunding and refunding bonds; issuance of refunding or other bonds.

21-17-443. Refunding and refunding bonds; issuance of refunding or other bonds.

Bonds for refunding and bonds for any other purpose or purposes authorized by any other law may be issued separately or issued in combination in one (1) or more series by the board.



21-17-444. Refunding and refunding bonds; general provisions as to bonds applicable.

21-17-444. Refunding and refunding bonds; general provisions as to bonds applicable.

Except as provided in W.S. 21-17-437 through 21-17-443, the relevant provisions elsewhere in this act appertaining generally to the issuance of bonds to defray the cost of any project shall be equally applicable in the authorization and issuance of refunding bonds, including their terms and security, the covenants and other provisions of the resolution authorizing the issuance of the bonds, or other instrument or proceedings appertaining thereto, and other aspects of the bonds.



21-17-445. Determination of board final; exceptions.

21-17-445. Determination of board final; exceptions.

The determination of the board that the limitations imposed upon the issuance of refunding bonds or upon the issuance of other securities under this act have been met is conclusive in the absence of fraud or arbitrary and gross abuse of discretion regardless of whether the authorizing resolution or the securities thereby authorized contain a recital as authorized by W.S. 21-17-416.



21-17-446. Securities exempt from state taxation.

21-17-446. Securities exempt from state taxation.

Bonds and other securities issued under this act, their transfer, and the income therefrom, shall forever be and remain free and exempt from taxation by this state or any subdivision thereof.



21-17-447. Investment of state funds in securities authorized by W.S. 21-17-402 through 21-17-450.

21-17-447. Investment of state funds in securities authorized by W.S. 21-17-402 through 21-17-450.

The state treasurer, with the approval of the governor and the attorney general of the state, on its behalf and in its name, may invest any permanent state funds or other state funds available for investment in any of the bonds or other securities authorized to be issued pursuant to this act.



21-17-448. Securities authorized are legal investments for financial institutions.

21-17-448. Securities authorized are legal investments for financial institutions.

(a) Any bank, trust company, banker, savings bank, or institution, any building and loan association, savings and loan association, investment company and any other person carrying on a banking or investment business, any insurance company, insurance association, or any other person carrying on an insurance business, and any executor, administrator, curator, trustee or any other fiduciary, may invest funds or monies in their custody in any of the bonds or other securities issued under this act.

(b) Nothing contained in this section with regard to legal investments relieves any representative of any corporation or other person of any duty of exercising reasonable care in selecting securities.



21-17-449. Scope and general construction of W.S. 21-17-402 through 21-17-450.

21-17-449. Scope and general construction of W.S. 21-17-402 through 21-17-450.

(a) This act constitutes full authority for the exercise of the incidental powers herein granted concerning the borrowing of money to defray wholly or in part the cost of any project authorized by the legislature appertaining to the university, or to refinance outstanding loans, or both, and the issuance of bonds or other securities to evidence loans or other obligations or to fund or refund outstanding securities, or any combination thereof, as the board may determine.

(b) No other act or law with regard to the authorization or issuance of securities or the exercise of any other power herein granted that requires an approval, or in any way impedes or restricts the carrying out of the acts herein authorized to be done shall be construed as applying to any proceedings taken under or acts done pursuant to this act, except as herein otherwise provided.

(c) The powers conferred by this act shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by this act shall not affect the powers conferred by, any other law.

(d) Nothing contained in this act shall be construed as preventing the exercise of any power granted to the board or to the university acting by and through the board, or any officer, agent or employee thereof, by any other law.

(e) No part of this act repeals or affects any other law or part thereof, it being intended that this act shall provide a separate method of accomplishing its objectives and not an exclusive one.



21-17-450. Liberal construction.

21-17-450. Liberal construction.

This act being necessary to secure the public health, safety, convenience and welfare, shall be liberally construed to effect its purposes.



21-17-451. Contingent authorization for the university to acquire the national center for atmospheric research supercomputer center facility.

21-17-451. Contingent authorization for the university to acquire the national center for atmospheric research supercomputer center facility.

(a) Subject to the terms and conditions of this section, the University of Wyoming board of trustees is authorized to acquire the facility housing the national center for atmospheric research supercomputer center constructed and operated in accordance with the memorandum of understanding and final contract entered into pursuant to 2007 Wyoming Session Laws, Chapter 136, Section 336. The acquisition may be made by:

(i) Pursuant to subsection (b) of this section notwithstanding W.S. 21-17-408(b), pledging and, as required, using federal mineral royalties distributed to the university pursuant to W.S. 9-4-601(a)(iv) to fund the principal amount and accrued interest remaining to be paid on industrial development revenue bonds issued by Laramie County, Wyoming, and purchased by the state treasurer to fund the construction of the center facility; or

(ii) Pursuant to subsection (c) of this section, the issuance of revenue bonds under the University Securities Law, W.S. 21-17-402 through 21-17-450.

(b) Any action taken by the board pursuant to paragraph (a)(i) or (ii) of this section shall be subject to the following terms and conditions:

(i) All final agreements have been executed for construction and operation of the center as required in 2007 Wyoming Session Laws, Chapter 136, Section 336(d);

(ii) The final agreements in paragraph (i) of this subsection include binding provisions as follows:

(A) If the national science foundation ceases to fund the center on or after July 1, 2019, the national center for atmospheric research shall provide written notice to the University of Wyoming at least one (1) year in advance of the date upon which funding will cease;

(B) If the national science foundation ceases to fund the center as provided in subparagraph (A) of this paragraph, the university consortium for atmospheric research, which is the parent organization for the national center for atmospheric research, shall transfer ownership of all its interest in the center to the University of Wyoming so that the university holds one hundred percent (100%) ownership interest in the center facility.

(c) If the national science foundation ceases to fund the center as provided in subparagraph (b)(ii)(A) of this section, to the extent the board of trustees determines that the issuance of revenue bonds under the University Securities Law may more economically or otherwise better accomplish the purposes of this section, and no other source of revenue other than the pledge under paragraph (a)(i) of this section has been committed to meet the repayment obligations required by the industrial development revenue bonds, the board may issue its revenue bonds to repay the industrial development revenue bonds if the state treasurer still owns them.

(d) The university shall report any notification from the national center for atmospheric research under subparagraph (b)(ii)(A) of this section to the governor, state treasurer, joint appropriations interim committee and joint minerals, business and economic development interim committee of the legislature.









CHAPTER 18 - COMMUNITY COLLEGES

ARTICLE 1 - GENERALLY

21-18-101. Short title.

21-18-101. Short title.

This act shall be known and may be cited as the "Wyoming Community College System Code."



21-18-102. Definitions.

21-18-102. Definitions.

(a) As used in this act:

(i) "Academic program" means those programs approved by the commission which provide credits resulting in a two (2) year associate degree or which may be transferred to an accredited four (4) year college or university;

(ii) "Administrative computing," means hardware and software components that support data processing activities for daily business operations and provide support for management information systems. Administrative computing shall be distinct from academic computing operations that support instructional programs;

(iii) "Assessed value" means the total assessed value of any community college district;

(iv) "Biennial funding report" means the current funds estimated by each college to be expended in a biennial period. For purposes of this paragraph, "current funds" shall be as defined by the national association of college and university business officers;

(v) "College system" means the community colleges and the community college commission established pursuant to this act;

(vi) "Commission" means the community college commission of Wyoming;

(vii) "Community college" means an institution established under this act;

(viii) "Community college district" means a body corporate established by statute as a subdivision of a county or counties that establishes or maintains a community college;

(ix) "Community service programs" means all programs, class activities and services sponsored by a college which are not for credit or part of an academic, vocational-technical or continuing education program;

(x) "Continuing education programs" means those programs, class activities and services sponsored by a college which provide job skills necessary to remain in or advance as a member of the work force which do not result in degrees or certificates;

(xi) "Coordination" means to facilitate collaborative interaction among state government, the boards of the individual community colleges, the community college commission and other entities;

(xii) "Full-time equivalency" means the number of approved academic or vocational-technical credit hours for each class for which students are enrolled divided by twelve (12);

(xiii) "Governing board" or "board" means the community college district board;

(xiv) "School district" means any school district established pursuant to the laws of this state excluding community colleges and community college districts;

(xv) "Vocational-technical programs" means those programs approved by the commission which provide job skills necessary to enter, remain in or advance as a member of the work force and result in degrees or certificates;

(xvi) "This act" means W.S. 21-18-101 through 21-18-317.



21-18-103. Transfer of property from existing to newly established community college district; indebtedness and obligations to pass to new college district.

21-18-103. Transfer of property from existing to newly established community college district; indebtedness and obligations to pass to new college district.

Whenever a community college district is established and created and includes territory comprising a community college district already supporting and operating a community college, the board of trustees of the existing community college district shall immediately, by proper conveyance, transfer unto the new community college district all of the assets, both real and personal, used in the operation of, or in any manner connected with, the former college. The property shall become the property of the new college district and any and all indebtedness or obligations, in any manner created, in relation to the property so transferred shall automatically, by operation of law, become the indebtedness or obligations of the new college district as if originally created by action of the new college district.



21-18-104. Small business development centers.

21-18-104. Small business development centers.

The small business development centers shall be operated by the University of Wyoming. The university shall specify the organizational structure of the network of centers in consultation with the Wyoming business council created by W.S. 9-12-103. The university shall integrate the operations of the centers with the Wyoming business council to the fullest extent permitted by federal law.



21-18-105. Budget authority.

21-18-105. Budget authority.

(a) The community college commission shall include in its budget request funding for Wyoming public television.

(i) Repealed by Laws 1995, ch. 20, § 2.

(ii) Repealed by Laws 1995, ch. 20, § 2.

(iii) Repealed By Laws 2000, Ch. 33, § 2.

(iv) Repealed By Laws 1997, ch. 178, § 2.

(b) The central Wyoming community college district board shall oversee the operations of Wyoming public television. The board shall assist Wyoming public television to provide educational, cultural and informational programming to the residents of this state.

(c) In addition to subsection (a) of this section, the community college commission shall administer and shall include in its budget request funding for the following programs:

(i) Adult basic education program; and

(ii) High school equivalency certification program.






ARTICLE 2 - COMMUNITY COLLEGE COMMISSION

21-18-201. Community college commission; created; composition; removal.

21-18-201. Community college commission; created; composition; removal.

(a) The Wyoming community college commission is created.

(b) The commission consists of seven (7) appointed members:

(i) Repealed By Laws 2000, Ch. 73, § 3.

(ii) No less than three (3) nor more than four (4) appointed members shall be from counties in which a community college district is located;

(iii) No more than four (4) members shall be from the same political party.

(c) The governor, the director of the department of education and the state superintendent of public instruction are ex officio nonvoting members of the commission.

(d) Appointments to the commission shall be made by the governor with the advice and consent of the senate. Vacancies shall be filled by the governor as provided by W.S. 28-12-101. Commission members shall not be employees or trustees of a community college district. All terms of appointment shall be for four (4) years except appointments to fill unexpired terms. No person shall be appointed for more than two (2) full four (4) year terms plus any portion of a term served while filling a vacancy. The governor may remove any commission member as provided in W.S. 9-1-202.

(e) A chairman and officers of the commission shall be elected biennially by the commission from its members.

(f) The members of the commission shall be paid per diem and travel expenses while attending commission meetings at the same rate allowed members of the legislature. The commission shall meet at least four (4) times each fiscal year.

(g) Any commissioner who does not attend at least fifty percent (50%) of scheduled commission meetings during any year commencing from the date of appointment is automatically removed from office. The director of the commission shall certify the name of any commissioner who has not attended at least fifty percent (50%) of scheduled meetings during each appointment year to the governor who shall appoint a successor to fill the vacancy within two (2) weeks from the date of certification.



21-18-202. Powers and duties of the commission.

21-18-202. Powers and duties of the commission.

(a) The commission shall perform the following general functions:

(i) Advocate community college education to the office of the governor, the legislature, the University of Wyoming, public education agencies, the business sector and other appropriate entities;

(ii) Establish tuition rates for the community colleges;

(iii) Establish residency requirements, which shall include provisions for military veterans consistent with the requirements of W.S. 21-17-105(e);

(iv) Maintain an administrative computing system contract and Internet or similar proprietary or common carrier electronic system access for members of the system;

(v) Develop and maintain a statewide college system strategic plan for the delivery of educational programs in Wyoming by each college pursuant to subsection (h) of this section.

(b) The commission shall perform the following coordination functions. In performing these coordination functions all affected colleges and the commission shall be involved:

(i) Coordinate the submission of data to the integrated postsecondary education data systems;

(ii) Coordinate and maintain the common course numbering system;

(iii) Repealed By Laws 2003, Ch. 202, § 2.

(iv) Coordinate academic and vocational–technical programs offered by any community college in another community college service area when a physical presence will be established;

(v) Coordinate the provision by means of electronic internet or similar proprietary or common carrier electronic system technology, by a community college or several community colleges, the general education courses necessary for completion of an educational program in the field of nursing at a community college or a baccalaureate degree program in nursing at the University of Wyoming;

(vi) In addition to paragraph (iv) of this subsection and for any program requested by the board of county commissioners representing a community within the existing service area of any community college and that college has determined not to provide the requested program within the community, coordinate a response to the requesting board. Any community college shall refer the requested community program to the commission if it cannot provide the requested program. Upon referral, the commission shall provide a response under this paragraph;

(vii) Repealed by Laws 2009, Ch. 211, § 3.

(c) The commission shall perform the following administrative functions:

(i) Create and maintain a funding allocation model by rule;

(ii) In accordance with W.S. 21-18-203(a), prepare budget requests for the operation and support of the colleges and the commission, and pursuant to W.S. 21-18-225, prepare budget requests for capital construction and major maintenance;

(iii) Disburse to the colleges state funds in accordance with W.S. 9-4-601(b)(iv)(A) and 21-18-205 and other funds under commission auspices;

(iv) Administer those functions explicitly assigned to the commission by statute;

(v) Appoint a director who shall perform duties as prescribed by the commission. In addition to duties assigned under this act, the director shall serve as an ex officio member of the University of Wyoming board of trustees and the state board of education. The director shall receive an annual salary as determined by the commission and approved by the governor. The director shall hire staff as required to carry out this act and as approved by the commission. Subject to legislative budget authorization staff salaries shall be established by the director with the approval of the commission;

(vi) Establish and promote accomplishment of statewide priorities for the college system in consultation with the colleges;

(vii) Subject to appropriation by the legislature, the commission shall fully fund a teaching faculty position whenever a community college commits to expanding its college-funded nursing program capacity by eight (8) students. A community college shall be eligible to apply for the funding under this paragraph only if enrollment in the nursing program of the applicant institution was not less than ninety-five percent (95%) of the total college-funded nursing program capacity at the beginning of the most recent fall academic semester. Funding provided under this paragraph for the specific purpose of expanding a nursing program capacity shall be reduced by an amount equal to that provided to fund one (1) teaching faculty position for every reduction of eight (8) full-time equivalent students in the college-funded nursing program, as determined by comparing the beginning enrollments of the two (2) most recent fall academic semesters. Funding reductions shall not exceed the total amount of funding provided to a community college under this paragraph. Any appropriation made for purposes of this paragraph shall, in accordance with W.S. 21-18-205(e), be accounted for and distributed separately from the funding allocation model for community colleges;

(viii) Following public hearing, review and modify or maintain community college service areas provided all counties to be annexed to a college service area are contiguous to that service area. Determinations made under this paragraph shall be subject to review in accordance with the Wyoming Administrative Procedure Act.

(d) The commission shall perform the following approval functions:

(i) Approve all new programs qualifying for state funding pursuant to the statewide community college strategic plan developed under subsection (h) of this section;

(ii) Review existing programs, determine the most effective and efficient delivery of programs qualifying for state funding pursuant to the statewide community college system strategic plan and terminate state funding for those programs which are inconsistent with the statewide community college system strategic plan;

(iii) Approve enlargement and formation of community college districts in accordance with W.S. 21-18-310 and 21-18-312;

(iv) Approve the format of community college budgets as provided in W.S. 16-4-104;

(v) Approve all new capital construction projects in excess of one hundred thousand dollars ($100,000.00) for which state funds are or could be eventually applied. "New capital construction projects" include:

(A) New construction, renovation and capital renewal in excess of one hundred thousand ($100,000.00) market value which is not necessary maintenance or repair;

(B) The acquisition of real property in excess of one hundred thousand dollars ($100,000.00) market value whether by purchase or exchange; and

(C) Previously approved and uncompleted new capital construction projects which have increased in total cost by ten percent (10%) or more since cost estimates were developed at the time of initial project approval under this paragraph and W.S. 21-18-205(g).

(e) The commission shall perform the following review and report functions:

(i) Report the findings of institutional and specialized accreditation studies;

(ii) In addition to audits required of colleges under W.S. 16-4-121 and to ensure uniformity of audit procedures and reporting formats, conduct enrollment audits and report financial and enrollment audit findings to the legislature and governor. In carrying out this paragraph and maintaining the funding allocation model under paragraph (c)(i) of this section:

(A) The commission shall ensure uniform accounting in recording full-time equivalent students and reporting financial data;

(B) Each community college shall report information to the commission in a uniform, consistent and accurate manner as required by commission rule and regulation;

(C) The commission may participate in financial audits conducted by each community college and assist in the analysis of audit findings for subsequent reporting under this paragraph.

(iii) Review college districts and provide subsequent reports and recommendations to the governor and legislature in coordination with the regional accrediting agency;

(iv) Develop annual reports to the legislature on the outcomes of partnerships between colleges and the University of Wyoming and other entities;

(v)(A) The commission shall provide annual reports to the legislature and governor on the performance of individual community colleges and the college system as well as on the achievement of statewide priorities as specified in the statewide college system strategic plan. The commission and the colleges shall work together in a collaborative effort in defining the report formats and the methodology and data elements required in preparing the reports and a reasonable time line for completion of reports;

(B) For the reporting effort under this paragraph, the commission shall maintain a management information system and each community college shall maintain accurate administrative records to provide the necessary data to the commission for these studies and reports. The colleges shall provide the commission with all data required in preparing each of the reports the commission shall request. The commission and the colleges shall safeguard all institutional and individual student record data under the provisions of the Privacy Act of 1974 and the Family Educational Rights and Privacy Act or subsequent similar enactments;

(C) Reports provided by the commission to the legislature and governor shall be attached with and aligned to the college system performance benchmarks, outcome measures and other performance indicators specified in and defined by the strategic plan.

(I) Repealed By Laws 2009, Ch. 211, § 3.

(II) Repealed By Laws 2009, Ch. 211, § 3.

(III) Repealed By Laws 2009, Ch. 211, § 3.

(IV) Repealed By Laws 2009, Ch. 211, § 3.

(V) Repealed By Laws 2009, Ch. 211, § 3.

(VI) Repealed By Laws 2009, Ch. 211, § 3.

(VII) Repealed By Laws 2009, Ch. 211, § 3.

(VIII) Repealed By Laws 2009, Ch. 211, § 3.

(IX) Repealed By Laws 2009, Ch. 211, § 3.

(X) Repealed By Laws 2009, Ch. 211, § 3.

(XI) Repealed By Laws 2009, Ch. 211, § 3.

(XII) Repealed By Laws 2009, Ch. 211, § 3.

(XIII) Repealed By Laws 2009, Ch. 211, § 3.

(D) Repealed By Laws 2009, Ch. 211, § 3.

(vi) The commission and the colleges shall collaborate to identify any additional areas of educational concerns which require data collection and reporting.

(f) The commission shall perform the following implementing functions:

(i) Establish reasonable timelines and deadlines for the submission of data requested by the commission;

(ii) Assure uniform college accounting practices in reporting data to the commission, through the use of national association of college and university business officers nomenclature;

(iii) Withhold not more than five percent (5%) of state appropriations from any college in noncompliance with this act or rules of the commission. Any such action shall be subject to the provisions of W.S. 16-3-114 and applicable rules of the Wyoming supreme court;

(iv) Advance collaboratively developed legislative proposals on behalf of the college system and commission to the legislature and the office of the governor;

(v) Adopt rules and regulations consistent with the provisions of this act as necessary to carry out its statutory duties and responsibilities.

(g) All decision making authority related to the operation of the community colleges which is not specifically granted to the commission by statute shall be reserved to the local boards.

(h) The commission shall prior to the beginning of each biennial budget period, review, update and modify the statewide college system strategic plan. The plan shall clearly prescribe the components of the educational program and attach program components to statewide system priorities. This plan shall serve as the basis for state operational and capital construction budget requests and funding of the statewide college system for the applicable biennial budget period. In developing, reviewing and updating the strategic plan, the commission shall:

(i) Consult with the seven (7) community colleges, state and local governmental agencies and other agencies and organizations representing state economic and industry sectors;

(ii) Include mechanisms within the planning process which adhere to the state's interests in establishing a statewide college system identified as assuring statewide access to academic programs, career-technical education and training programs, dual and concurrent enrollment programs, remedial and continuing education programs responding to needs of students, employers and the state workforce, including program access through outreach or coordinated electronic system technology;

(iii) Develop performance benchmarks, outcome measures and other performance indicators which serve as the basis for annual reporting to the legislature and the governor under paragraph (e)(v) of this section, including but not limited to:

(A) Student goal attainment and retention;

(B) Student persistence;

(C) Degree and certificate completion rates;

(D) Placement rate of graduates in the workforce;

(E) Licensure and certification pass rates;

(F) Demonstration of critical literacy skills;

(G) Success in subsequent, related coursework;

(H) Number and rate of students who transfer.

(iv) Attach performance indicators to funding to achieve established results.



21-18-203. Budget procedure.

21-18-203. Budget procedure.

(a) In collaboration with the boards of the community colleges, the commission shall submit state appropriation requests on behalf of the community college system in compliance with the statewide community college system strategic plan, which are based upon amounts appropriated to the system by the legislature for the biennial period immediately preceding the biennium for which the budget request is to be made. Exception budget requests may be made for any biennial budget period by the commission on behalf of the college system which are in addition to the prior period adjusted amount and unless otherwise specified by the commission, are limited exclusively to the fiscal period for which the request is submitted and shall not be included in the standard budget request of any subsequent biennial budget request. The requests shall be made upon forms and in a format to be determined by the budget division of the department of administration and information.

(i) Repealed By Laws 2000, Ch. 33, § 2.

(ii) Repealed By Laws 2000, Ch. 33, § 2.

(iii) Repealed By Laws 2000, Ch. 33, § 2.

(iv) Repealed By Laws 2000, Ch. 33, § 2.

(v) Repealed By Laws 2000, Ch. 33, § 2.

(b) Repealed By Laws 2000, Ch. 33, § 2.

(c) To facilitate its appropriation request, the community college commission shall hold at least one (1) budget hearing for the community colleges.

(d) Repealed By Laws 2000, Ch. 73, § 3.



21-18-204. Commission and districts subject to public records provisions; Uniform Municipal Fiscal Procedures Act.

21-18-204. Commission and districts subject to public records provisions; Uniform Municipal Fiscal Procedures Act.

(a) The commission and the community college districts are subject to the provisions of W.S. 16-4-201 through 16-4-205.

(b) The community college districts are subject to the provisions of the Uniform Municipal Fiscal Procedures Act. Audits for each community college required by W.S. 16-4-121 shall be performed by independent auditors selected by the college. The audits shall be conducted in accordance with guidelines set forth in W.S. 9-1-507. The independent auditors shall submit audit findings to the college board of trustees, the commission and the budget division of the department of administration and information. Questions by the commission regarding audits shall be submitted to the community colleges for response.



21-18-205. Appropriation and distribution of state funds; restrictions; budget authority.

21-18-205. Appropriation and distribution of state funds; restrictions; budget authority.

(a) To qualify for state funding, a community college shall:

(i) Be accredited academically by the regional accrediting agency; and

(ii) Provide for a levy of four (4) mills on the taxable valuation of the district for the regular support and operation of the community college in the year for which the appropriation is requested.

(b) A biennial funding report shall be provided by each community college to the community college commission at the beginning of each biennium in a form and format determined by the commission. Any amendments to the report shall be provided to the commission immediately after adoption by the board.

(c) State funding for the assistance of community colleges shall be appropriated to the community college commission unless otherwise specified by law. Subject to the provisions of this section, funds appropriated for each biennium shall be distributed by the commission to community colleges in amounts determined by a funding allocation model adopted by rule of the commission. Funding allocation model components for fixed and variable costs shall be defined by and computed in accordance with guidelines and procedures prescribed by rule and regulation of the commission, applied to the distribution of state appropriations for each biennial budget period and reallocated at a schedule specified by rule and regulation of the commission, but in no event less than once every four (4) years. The commission may maintain a contingency reserve account utilizing any revenue derived under W.S. 9-4-601(b)(iv)(A) to be distributed as a component of the funding allocation model for specific use by the colleges for emergency repairs and preventive maintenance.

(i) Repealed By Laws 2000, Ch. 33, § 2.

(ii) Repealed By Laws 2000, Ch. 33, § 2.

(iii) Repealed By Laws 2000, Ch. 33, § 2.

(iv) Repealed By Laws 2000, Ch. 33, § 2.

(d) Repealed By Laws 2000, Ch. 33, § 2.

(e) The commission may by exception budget, request additional state funding to be designated as special purpose funding, accounted for and distributed separately from distributions under the funding allocation model. Special purpose funding under this subsection shall be limited to amounts and for the period of time specified by the legislature and shall not be included in any subsequent biennial budget unless specifically requested by the commission and approved by the legislature. Funds appropriated pursuant to this subsection shall be distributed in amounts and at times determined by the commission, subject to the following:

(i) Special purpose funding, accounted for separately, to be designated as adjustments to funding allocation model distributions for the effects of enrollment growth shall not be transferred to or expended for any other purpose. Any amount of this special purpose funding request remaining unexpended or unencumbered at the end of the budget period for which appropriated shall revert according to law;

(ii) Special purpose funding may be requested under this subsection for use by the commission in funding new programs addressing unanticipated and emerging statewide needs during the biennial budget period which are consistent with the statewide community college system strategic plan. Funds appropriated by the legislature for purposes of this paragraph shall be accounted for separately and shall not be transferred or expended for any other purpose or as part of state assistance under subsection (c) of this section. Any unexpended or unencumbered amount of special purpose funding under this paragraph remaining at the end of the budget period for which appropriated shall revert as provided by law.

(f) Up to eight percent (8%) of each community college's unrestricted operating funds for a biennium may be carried forward into the next biennium by each community college. The cumulative total amount of unrestricted operating funds carried forward from previous bienniums shall never exceed eight percent (8%) of the community college's current biennium unrestricted operating funds. Funds carried forward in accordance with this subsection shall not lapse pursuant to W.S. 9-4-207.

(g) No state funds shall be used for the maintaining, operating or equipping of any capital construction project in excess of one million dollars ($1,000,000.00) which was not approved by the commission and authorized by the legislature.



21-18-206. Paying out appropriations by warrants drawn upon vouchers; application of share to default in payment on revenue bonds.

21-18-206. Paying out appropriations by warrants drawn upon vouchers; application of share to default in payment on revenue bonds.

The state treasurer shall pay out state appropriations for community colleges on warrants drawn by the auditor of the state upon vouchers issued and signed by the director of the commission. If any community college entitled to payment out of any appropriation has defaulted in the payment of interest or principal on any revenue bonds issued by the community college and purchased by the state treasurer, the state treasurer shall withhold from the community college that portion of its share of any state aid or appropriation and shall apply the share to any default which has or may in the future occur. Warrants may be drawn upon the state treasurer by the state investment board certifying the default.



21-18-207. Cooperative educational services.

21-18-207. Cooperative educational services.

The commission shall encourage community colleges and school districts to utilize the procedures provided by W.S. 21-20-101 through 21-20-111.



21-18-208. Renumbered by Laws 1985, ch. 208, § 4.

21-18-208. Renumbered by Laws 1985, ch. 208, § 4.



21-18-209. Renumbered by Laws 1985, ch. 208, § 4.

21-18-209. Renumbered by Laws 1985, ch. 208, § 4.



21-18-210. Repealed by Laws 1985, ch. 208, § 5.

21-18-210. Repealed by Laws 1985, ch. 208, § 5.



21-18-211. Repealed by Laws 1985, ch. 208, § 5.

21-18-211. Repealed by Laws 1985, ch. 208, § 5.



21-18-212. Renumbered by Laws 1985, ch. 208, § 3.

21-18-212. Renumbered by Laws 1985, ch. 208, § 3.



21-18-213. Renumbered by Laws 1985, ch. 208, § 3.

21-18-213. Renumbered by Laws 1985, ch. 208, § 3.



21-18-214. Renumbered by Laws 1985, ch. 208, § 3.

21-18-214. Renumbered by Laws 1985, ch. 208, § 3.



21-18-215. Renumbered by Laws 1985, ch. 208, § 3.

21-18-215. Renumbered by Laws 1985, ch. 208, § 3.



21-18-216. Renumbered by Laws 1985, ch. 208, § 4.

21-18-216. Renumbered by Laws 1985, ch. 208, § 4.



21-18-217. Renumbered by Laws 1985, ch. 208, § 4.

21-18-217. Renumbered by Laws 1985, ch. 208, § 4.



21-18-218. Renumbered by Laws 1985, ch. 208, § 4.

21-18-218. Renumbered by Laws 1985, ch. 208, § 4.



21-18-219. Renumbered by Laws 1985, ch. 208, § 4.

21-18-219. Renumbered by Laws 1985, ch. 208, § 4.



21-18-220. Renumbered by Laws 1985, ch. 208, §§ 3, 4.

21-18-220. Renumbered by Laws 1985, ch. 208, §§ 3, 4.



21-18-221. Renumbered by Laws 1985, ch. 208, § 4.

21-18-221. Renumbered by Laws 1985, ch. 208, § 4.



21-18-222. Renumbered by Laws 1985, ch. 208, § 4.

21-18-222. Renumbered by Laws 1985, ch. 208, § 4.



21-18-223. Renumbered by Laws 1985, ch. 208, § 4.

21-18-223. Renumbered by Laws 1985, ch. 208, § 4.



21-18-224. Renumbered by Laws 1985, ch. 208, § 4.

21-18-224. Renumbered by Laws 1985, ch. 208, § 4.



21-18-225. College maintenance and capital construction funding.

21-18-225. College maintenance and capital construction funding.

(a) As part of its administrative functions, the community college commission shall identify community college building needs and develop a prioritized list of community college capital construction projects. The prioritized community college capital construction projects shall be reported by the commission to the construction management program within the general services division of the department of administration and information in accordance with subsection (g) of this section. Following review, analysis and study, the construction management program shall forward recommendations for community college capital construction projects to the state building commission. The construction management program shall also submit major maintenance budget requests for college buildings to the legislature in accordance with this section. Major maintenance budget requests shall be based upon the square footage submitted by the commission under subsection (f) of this section and upon a formula adopted by the state building commission, and upon forms and in a format specified by the budget division of the department of administration and information. College building maintenance budget requests submitted by the construction management program to the legislature and capital construction budget requests forwarded by the state building commission to the legislature shall include only necessary building square footage:

(i) Required for provision of those education programs comprising the statewide college system strategic plan developed and maintained under W.S. 21-18-202(a)(v); and

(ii) For major maintenance, exclude student housing, student unions and auxiliary services areas funded exclusively through college generated revenues.

(b) To carry out this section and in accordance with rules and regulations of the state building commission promulgated under W.S. 9-5-107(d) and (e) serving as guidelines for implementation and administration of this section, the commission shall establish and maintain:

(i) A statewide community college building data base comprised of building inventory, specific building condition, square footage, usage, space utilization and building capacity data;

(ii) Statewide planning and reporting criteria and guidelines for use by community college districts in developing and maintaining comprehensive long-range plans for district building needs as required under W.S. 21-18-304(a)(xi), providing necessary guidance to college districts for separating future building space needs and requests attached to the statewide college system strategic plan from other district space requests;

(iii) Methodologies for use by community college districts in computing future student enrollments, building space demands and future building needs in establishing long-range plans addressing district building needs;

(iv) Methodologies which require a seven (7) year phase-in period for major maintenance following the new construction of a community college facility. The phase-in period shall be as follows:

(A) Year one (1) – zero percent (0%);

(B) Year two (2) – ten percent (10%);

(C) Year three (3) – ten percent (10%);

(D) Year four (4) – forty percent (40%);

(E) Year five (5) – sixty percent (60%);

(F) Year six (6) – eighty percent (80%);

(G) Year seven (7) and thereafter – one hundred percent (100%).

(c) The commission shall conduct and maintain a comprehensive assessment of community college buildings and future space requirements as defined by the statewide strategic plan. The comprehensive building assessment shall be designed and maintained to provide timely and uniform statewide data on building condition and building longevity and future space requirements. The needs assessment shall be revised annually to reflect current conditions and shall be capable of providing data sufficient to accommodate a five (5) year planning cycle.

(d) On or before November 1 of each year, the commission shall, based upon the assessment performed under subsection (c) of this section and upon facility plans and annual reports submitted by each college pursuant to W.S. 21-18-304(a)(xi), prioritize community college construction needs for the current fiscal year and the succeeding four (4) fiscal years based upon:

(i) Criteria for statewide capacity for education programs aligned to the statewide college system strategic plan;

(ii) Analysis of student enrollment changes based upon commission approved enrollment projection methodology, to determine the need for changes in statewide building capacities over time for delivering statewide education program needs identified within the strategic plan;

(iii) A methodology and process established by the commission for identifying the most critical building needs.

(e) The commission may modify construction needs prioritized under subsection (d) of this section in any subsequent fiscal year as necessary to address statewide needs as substantiated by data, condition assessments, needs analysis and other information assembled by the commission under this section. Needs receiving a lower priority than previously assigned may be removed or reprioritized by the commission. Construction needs modified under this subsection shall be reported to the construction management program of the general services division of the department of administration and information.

(f) In addition to subsection (d) of this section and on or before June 1 of each odd-numbered year, the commission shall report college building square footage to the construction management program within the general services division of the department of administration and information as necessary for computation of major maintenance funds for community college buildings. The reported square footage shall be restricted to that square footage necessary for the delivery of education programs comprising the statewide college system strategic plan and exclude student housing, student unions and auxiliary services areas funded exclusively through college generated revenues.

(g) Upon prioritizing community college construction needs under subsection (d) of this section, the commission shall not later than June 1 of each year, report the prioritized list to the construction management program of the general services division of the department of administration and information. In accordance with W.S. 9-5-108(a)(ii), the construction management program shall review, analyze and study construction needs prioritized under subsection (d) of this section and conduct necessary value engineering analysis, schematic design review, safety and security assessments and other analysis and review prior to submission of recommendations to the state building commission. The state building commission shall consider and incorporate prioritized construction needs recommendations into legislation requesting necessary funding, developed under W.S. 9-5-108(a)(ii)(J), for submission to the legislature for review, authorization and approval. The legislation shall also include a separate appropriation for contingency costs associated with recommended construction projects and a separate appropriation for administrative costs of the construction management program for management of the recommended construction projects as required by subsection (j) of this section. The construction management program shall submit a separate budget request for project design and planning funds to be available to assist community colleges with costs incurred in developing and providing necessary plans, designs and other information to the general services division for purposes of this subsection. This request shall also include funds for major maintenance for the square footage reported by the commission under subsection (f) of this section. The construction management program shall consult with the community college commission in developing recommendations under this subsection.

(h) The community college commission shall provide copies of the needs assessment, construction priorities and major maintenance square footage established under this section to members of the legislature on or before December 1 of each year.

(j) Subject to amounts made available by legislative appropriation and to any conditions which may be attached to appropriation expenditures, the construction management program of the department of administration and information shall distribute state funds for building construction approved and authorized by the legislature. Distributions of state funds for any approved and authorized construction project shall be in accordance with payment schedules established by rule and regulation of the division. Payments by the program shall be contingent upon the receipt of any local district funding as may be required by legislative authorization, or upon receipt of other documentation which may be required by the program certifying the timely receipt of required local district funds for the capital construction project. Payments to districts shall also be attached to prescribed phases of the construction project and the completion of certain project phases. Construction phases for which approval of the program is required shall be specified by department of administration and information rule and regulation, clearly prescribing a process for program review and approval of project plans and specifications, project development and project changes and change orders. In carrying out duties under this subsection, the construction management program may execute powers prescribed under W.S. 9-5-108(a)(iii) in coordination with the state building commission and the appropriate community college district. No scheduled payment shall be made by the construction management program without compliance with the prescribed process.

(k) Appropriations for major maintenance shall be distributed by the construction management program within the general services division of the department of administration and information to community colleges in amounts determined by the funding formula developed by the state building commission, subject to restrictions imposed on qualifying square footage pursuant to this section.

(m) Notwithstanding any provision of law enacted prior to January 1, 2014, biennial budget requests submitted for major maintenance funding for community college capital construction facilities authorized by the legislature shall be calculated as provided in this section.






ARTICLE 3 - COMMUNITY COLLEGE DISTRICTS

21-18-301. Community college district to be body corporate; name.

21-18-301. Community college district to be body corporate; name.

Each community college district which is formed under this act is a body corporate by the name and style of ".... Community College District, State of Wyoming", the blank space to contain the chosen name of the district, and in that name the district may hold property and be a party to suits and contracts.



21-18-302. District board generally; quorum; organization; officers.

21-18-302. District board generally; quorum; organization; officers.

(a) Within thirty (30) days after the election establishing the community college district, and on or about December 1 each year thereafter, the board shall meet and organize by electing one (1) of its members as president, one (1) as treasurer, and one (1) as secretary. The president shall preside at all meetings of the board except that a temporary chairman may be selected by the board in his absence. The secretary shall keep the minutes and proceedings of all board meetings and the treasurer shall receive all funds payable to the district and disburse them on the order of the board.

(b) A majority of the community college district board members constitutes a quorum for the transaction of all business but a minimum of three (3) concurring votes is required to decide any question.



21-18-303. District board generally; powers; board approved additional mill levy.

21-18-303. District board generally; powers; board approved additional mill levy.

(a) The community college district board may:

(i) Sue and be sued in the name by which the district is designated;

(ii) Hold and convey property for the benefit of the district in the name by which the district is designated;

(iii) Employ legal counsel and bear the cost of litigation;

(iv) Construct or otherwise provide bookstores, vehicular parking facilities, recreational, or other facilities necessary and incidental to the community college, and may fix rates and provide for the collection of same;

(v) Issue general obligation bonds for community college purposes as specified in this act;

(vi) Issue revenue bonds for the purposes, and in the manner specified in this act;

(vii) Establish and collect charges, and rentals and student fees for services and facilities furnished, acquired, constructed, or purchased from the proceeds of revenue bonds;

(viii) Charge and collect fees and tuition;

(ix) Enter into agreements with any public or private agency, institution, person or corporation for the performance of acts or for the furnishing of services or facilities by or for the community college district or for the joint performance of an act or function or the joint furnishing of services and facilities by the district and the other party to the agreement;

(x) Insure against loss of property or revenue from any cause;

(xi) Insure against public liability or property damage concerning the facilities authorized by the governing board, and insure and hold harmless from liability all administrative and teaching personnel, and all other employees of the community college district;

(xii) Establish criteria for appointments to fill vacancies in the board not inconsistent with the provisions of this act and provide for the removal of a board member for cause or change of residence;

(xiii) Call special meetings at the discretion of the board president or a majority of the board without the necessity of publication of formal notice;

(xiv) Contribute to the financial support of the commission in funding or in-kind services as determined through consultation between the community college boards and the commission;

(xv) Employ, at its own discretion, an assistant to the treasurer of the community college district board, who shall be subject to the same bonding and fiduciary regulations as are imposed upon the treasurer and who may be empowered to satisfy debts of the district as they become due and owing;

(xvi) Confer degrees and certificates and grant diplomas as are usual for community colleges and authorized under its accreditation by the regional accrediting agency;

(xvii) Subject to all applicable laws and rules, determine the qualifications and responsibilities of bidders or respondents on contracts for the construction of public projects, facilities or structures over which the board controls the bidding process, through the use of standard forms and procedures adopted by the board.

(b) In addition to the levy imposed under W.S. 21-18-304(a)(vii) and any levy imposed under W.S. 21-18-311(f), the community college district board may approve up to one (1) additional mill levy on the assessed value of the district for a period not to exceed two (2) years for the regular support and operation of the college. A determination by the board shall be made at a regular or special meeting following a public hearing announced by the board. Notice of intent to levy all or a portion of the additional one (1) mill shall be published in a newspaper of general circulation within the district at least thirty (30) days before the hearing date. Upon approval, the board shall report the additional levy to the board of county commissioners of each county within the district in the same manner the necessary levy under W.S. 21-18-304(a)(vii) is reported. Any tax imposed under this subsection may be renewed by the board for additional two (2) year periods subject to public hearing requirements specified under this section and shall be levied, collected and distributed separate from the tax imposed under W.S. 21-18-304(a)(vii) and any additional levy imposed under W.S. 21-18-311(f). Revenues collected under this subsection shall not be restricted by the commission in any manner but shall be identified in the biennial funding report of the college under W.S. 21-18-205(b).



21-18-304. District board generally; duties.

21-18-304. District board generally; duties.

(a) The community college district board shall:

(i) Prescribe and enforce rules and regulations for its own government and for government of the community college under its jurisdiction. Rules and regulations shall not be inconsistent with the rules and regulations of the community college commission;

(ii) Prescribe requirements for graduation;

(iii) Report annually the revenues and expenses of the community college district in accordance with the rules and regulations of the community college commission;

(iv) Submit such reports as the community college commission may require under W.S. 21-18-202;

(v) Require the treasurer and the assistant treasurer of the district board to give such bond in such penalty and with such sureties as the board shall direct and approve, conditioned upon the faithful application of all money and property which may come into their hands by virtue of their office. Each bond shall not exceed one and one-half (1 1/2) times the amount of all college monies handled by the treasurer or assistant treasurer in any one (1) year. Bonds, after being approved by the board, shall be filed with the board, and no disbursements shall be made until the bonds are approved and filed. In case of breach of conditions of bonds, suit shall be brought thereon by the board for the benefit of the district;

(vi) Appoint a chief administrative officer of the community college who shall be given such official title as the board may determine;

(vii) At the first meeting of each fiscal year or at any appropriate time, make an estimate of the amount of funds required to be raised through a tax levy upon the property lying within the district for community college purposes, and present to the board of county commissioners of each county included within the district, a certified estimate of the tax required to raise the appropriate amount. The tax in any one (1) year shall not exceed four (4) mills on the assessed value of the district, excluding any tax approved by the board and imposed under W.S. 21-18-303(b) and any tax approved by the district electors and imposed under W.S. 21-18-311(f). The tax shall be levied and collected in the same manner as other county taxes and when collected, the county treasurer shall forward the tax revenue to the treasurer of the community college district board;

(viii) Control and disburse, or cause to be disbursed, all monies received from any source to maintain the community college;

(ix) Keep a record of all the official acts performed by the board and keep a record of all warrants issued against the monies belonging to the community college district. Payments of money shall be made upon warrant drawn against funds belonging to the community college district and the warrants so drawn must specify upon their face the purposes for which funds are called for by warrants. The board shall provide, at the expense of the district, a seal, upon which shall be engraved the words, ".... Community College District, State of Wyoming", the blank space to contain the legal name of the college district. The seal shall be kept in the possession of the secretary, shall be affixed to all communications or notices required by law to be sent or published by the board and to all warrants drawn upon the district;

(x) Conduct elections held by the community college district for election of board members, the issuance of bonds, the questions of mill levies and annexations and any other community college election appropriately within the jurisdiction of the district board, all in accordance with the election procedures set forth in this act;

(xi) Develop and maintain a comprehensive plan of district buildings addressing district long-term building needs, clearly distinguishing those building needs associated with education space needs attached to the statewide college system strategic plan developed by the community college commission under W.S. 21-18-202(a)(v) from other district needs which may be included within the district's long-term plan. Building plans and capital construction requests shall be submitted to the commission in a form and format specified by commission rule and regulation. In addition, the board shall provide planning, design and other information required by the department of administration and information under W.S. 21-18-225(g) and shall cooperate with the department and the commission as necessary to undertake any building construction project receiving state funds and addressing needs prioritized by the commission in accordance with W.S. 21-18-225.



21-18-305. Budget.

21-18-305. Budget.

The chief administrative officer shall annually cause to be submitted a budget for the approval of the community college district board.



21-18-306. Bonds of officers and employees.

21-18-306. Bonds of officers and employees.

The community college district may require each officer and employee whose duty it is to handle funds or property of the district to be bonded under a suitable bond indemnifying the district against loss. The board shall determine the amount and the type of the bond.



21-18-307. Admission of state high school graduates without examination.

21-18-307. Admission of state high school graduates without examination.

A person who graduates from a high school in this state shall be admitted to a community college of this state without further qualifying examination.



21-18-308. Number of board members; election; subdistricts; apportionment.

21-18-308. Number of board members; election; subdistricts; apportionment.

(a) Each community college district board shall consist of seven (7) members to be elected as provided by law.

(b) The community college district board may by resolution partition the community college district into election subdistricts to provide for representation on the district board in accordance with population. Where population figures permit, monetary evaluation and geographic factors may be considered in determining subdistricts.

(c) The community college district board shall by resolution designate the number of members of the district board which shall be elected from each election subdistrict if any, in accordance with the population of the community college district and the respective election subdistricts.



21-18-309. First regular election of board; fiscal year.

21-18-309. First regular election of board; fiscal year.

The first regular election of a community college board following creation of a community college district shall not be held until the May election date authorized under W.S. 22-21-103 of the first fiscal year in which a special mill tax is levied and assessed against the taxable property of the district for the uses and purposes of the district. The fiscal year of each community college district shall begin on July 1 of each year and shall end on June 30 of the following year.



21-18-310. Annexation of additional counties into district; annexation election.

21-18-310. Annexation of additional counties into district; annexation election.

(a) Established community college districts may be enlarged by annexing additional counties as provided in this section. A county may be annexed under this section to an existing community college district with which it is contiguous or any other community college district approved by the community college commission.

(b) Upon receipt of a petition signed by at least ten percent (10%) of the qualified electors residing within the county sought to be annexed requesting that the county be annexed to the community college district or upon receipt of a resolution calling for annexation by the board of county commissioners of the county sought to be annexed, the community college district board shall within ten (10) days following receipt, approve or deny the petition or resolution. If approved, the district board shall request an election to be held in the county seeking annexation in accordance with the dates and procedures provided by W.S. 22-21-103 through 22-21-110. The number of electors required for a petition shall be determined by the number of votes cast at the last general election.

(c) The community college district board shall pay all costs incident to the election.

(d) The ballot in an election for annexation of any county to an existing community college district shall state the question in substantially the following form:

(i) "Shall .... County, Wyoming be annexed to the established .... Community College District, giving .... Community College District the authority to levy a tax not to exceed four (4) mills on the assessed value of the county and in addition, to impose a levy of .... mills (not to exceed five (5) mills) on the assessed value of the county as previously approved by the district electors and imposed under W.S. 21-18-311(f), all revenues of which shall be used for the operation and maintenance of the Community College located at ...., Wyoming?"

Annexation and mill levy........................... YES 

Annexation and mill levy............................ NO 

(e) Only qualified voters residing within the county to be annexed shall be allowed to vote in the election.

(f) If the annexation is approved by the voters of the county to be annexed:

(i) The county clerk shall immediately notify the county commissioners and the county commissioners shall levy the special mill tax in the manner provided by law;

(ii) The community college district board shall immediately and by resolution partition the enlarged district into election subdistricts to provide for board representation based upon population and shall designate the number of board members to be elected from each subdistrict in accordance with the population of the enlarged district and the respective election subdistricts. In accordance with W.S. 21-18-308(a), the board of the enlarged district shall be comprised of not more than seven (7) members;

(iii) An election of members of the board of trustees of the enlarged community college district shall be held as determined by the board of county commissioners, on a date which is not less than sixty (60) days following the date annexation is approved based upon the apportionment by the board under paragraph (f)(ii) of this section. Nominations to the board of the enlarged district shall be submitted in substantially the same manner as prescribed under W.S. 21-18-312(j) for initial community college district boards and the election shall be otherwise conducted as provided by law. Terms of office of board members filled prior to the date annexation is approved shall expire at 12:00 noon on the first day immediately following the election of board members of the enlarged district. Initial terms of trustees to be elected to the enlarged community college district board shall begin on the first day immediately following the election and shall be for not less than two (2) or not less than four (4) years as determined by the board as necessary to coincide with the terms of office prescribed under W.S. 22-22-102. Not more than four (4) initial members shall be elected for terms of not less than four (4) years and the board shall designate and report to the appropriate county clerk the length of term for each trustee office to be filled in the election. Thereafter, all terms shall be for four (4) years in accordance with W.S. 22-22-102;

(iv) The community college district board may contract to provide educational programs to the annexed county.

(g) Notwithstanding W.S. 21-18-314, a majority of the community college district board of an enlarged district may submit the question of issuing general obligation bonds for purposes enumerated under W.S. 21-18-314(a) to only the electors of the county in which the buildings, facilities or equipment are to be situated or to all electors of the enlarged district. If the bonding question is submitted only to the electors of the county in which the proposed facilities are to be located, the four percent (4%) limitation prescribed under W.S. 21-18-314(a) and the levy for payment of the bonds shall apply only to the assessed value of the voting county. The provisions of W.S. 21-18-314 and 21-18-315 governing general obligation bonds otherwise apply to any bonds issued under this section. A board of an enlarged district shall not use revenues collected under taxes imposed upon any annexed county for purposes of this subsection to pay interest and principal on any bonded indebtedness outstanding on or before the date of annexation.

(h) Annexation approved by the electors in accordance with this section shall remain in effect unless within four (4) years or by the second general election following initial adoption, whichever is later, the proposition is again submitted to and defeated by the electors of the annexed county. The proposition for continuing annexation shall be submitted only at an election held on a date authorized under W.S. 22-21-103 upon petition of the electors in the manner prescribed for an initial petition requesting annexation under subsection (b) of this section, except community college district board approval of the petition is not required prior to submission to the electors. If the proposition is submitted to the electors of the annexed county, the ballot shall state the question in substantially the following form:

(i) "Shall .... County, Wyoming, remain annexed to the established .... Community College District, extending .... Community College District authority to levy a tax not to exceed four (4) mills on the assessed value of the county for the operation and maintenance of the Community College located at ...., Wyoming?"

Continued Annexation and Mill Levy................. YES 

Continued Annexation and Mill Levy.................. NO 

(j) If a proposition for continuing annexation under subsection (h) of this section is not approved, the county for which continued annexation is not approved shall be eliminated from the established community college district and:

(i) The county clerk shall immediately notify the county commissioners and the special mill levy imposed upon the assessed value of the county for the operation and maintenance of the community college shall terminate effective the end of that calendar year. This paragraph shall not apply to any levy which may be imposed for the payment of general obligation bonds issued by the enlarged district under subsection (g) of this section;

(ii) Any buildings, facilities or equipment of the community college district located within the county eliminated from the district shall remain the property of that district;

(iii) Any contract to which the community college district is a party and entered into prior to the defeat of continued annexation shall remain in force and effect for the period provided within the contract. The county commissioners of any county eliminated from the district shall be subject to any liability of the county under the contract;

(iv) An election of members of the board of trustees of the reduced district shall be held as determined by the board of county commissioners, on a date which is not less than sixty (60) days following the date continued annexation is defeated. The board of the reduced district shall be comprised of not more than seven (7) members and the election shall be held in accordance with law. Terms of office of board members filled prior to the date continued annexation is defeated shall expire at 12:00 noon of the first day immediately following the election of board members of the reduced district. The initial terms of office of trustees to be elected shall begin on the first day immediately following the election and shall be staggered in the manner prescribed under subsection (f) of this section.

(k) An area smaller than a county cannot be removed from a community college district.



21-18-311. Election for increase of tax mill levy; additional levy in excess of four mills; distribution of additional levy revenues.

21-18-311. Election for increase of tax mill levy; additional levy in excess of four mills; distribution of additional levy revenues.

(a) In any community college district in which the qualified electors have previously approved the levy of a tax of less than four (4) mills for the operation of a community college, the community college district board may submit to the electors of the community college district the question of increasing the existing tax levy of the district to not to exceed four (4) mills on the dollar of assessed valuation.

(b) Whenever a community college district board resolves to submit the question of increasing the existing tax levy to the electors of the district, the board shall give notice.

(c) An election for increasing the tax levy shall be held on a date authorized under W.S. 22-21-103 and otherwise conducted in all respects the same as a board election.

(d) The ballot in the election shall be in substantially the following form:

"Shall the existing mill levy of .... mills of the .... Community College District be increased to not exceed four (4) mills?"

Four (4) Mills................................ Yes 

Four (4) Mills................................. No 

(e) The county clerk shall immediately give notice of the result of the election to the county commissioners of the county or counties involved and if the increase has been authorized by the electors of the district it may be assessed against the taxable property of the community college district in the manner provided by the law.

(f) If the qualified electors of any community college district have previously approved a tax levy of four (4) mills for the regular support and operation of a community college, the community college district board may submit to the electors of the district a proposition calling for an additional levy of not to exceed five (5) mills on the assessed value of the district for community college purposes. For elections held pursuant to this subsection on or after April 1, 2007, the additional mills may be used for the regular support and operation and for the capital outlay needs of a community college as provided under subsection (h) of this section. The proposition shall be submitted at an election held on a date authorized under W.S. 22-21-103. Subsections (b) and (c) of this section apply to any election held under this subsection. At the election, the ballot shall contain the words "for the additional .... mill levy (not to exceed five (5) mills) of the .... Community College District" and "against the additional .... mill levy (not to exceed five (5) mills) of the .... Community College District". Following the election, each county clerk of the counties involved shall immediately give notice of the election result to the county commissioners and:

(i) If the additional levy is approved by the district electors, each involved board of county commissioners shall levy the additional tax and the same proposition shall be submitted at each second general election following approval of the additional levy until the proposition is defeated. The tax shall be levied and collected separate from the four (4) mill levy imposed under W.S. 21-18-304(a)(vii), and any levy imposed under W.S. 21-18-303(b), and for elections held pursuant to this subsection before April 1, 2007, shall be distributed in accordance with subsection (g) of this section;

(ii) If the additional levy is defeated, the proposition shall not again be submitted to the district electors for at least eleven (11) months. If the proposition is defeated at any general election following initial adoption of the additional levy, the additional tax is repealed effective December 31 of that calendar year in which defeated and the levy imposed by the county commissioners for the following calendar year shall not exceed the levy authorized under W.S. 21-18-303(b) and 21-18-304(a)(vii).

(g) The county treasurer shall distribute revenues collected under any additional levy authorized under subsection (f) of this section at an election held before April 1, 2007, to the treasurer of the appropriate community college district board of trustees, who shall deposit the revenue collections as follows:

(i) The total amount collected in a separate account for expenditure by the district in accordance with this paragraph. Revenues deposited pursuant to this paragraph shall be included within the district's estimated and reportable revenues for purposes of the biennial funding report of the district under W.S. 21-18-205(b) but shall be restricted only as provided in this paragraph. Expenditure by the district of revenues within the account shall be limited to the following:

(A) Covering unanticipated local revenue shortfalls;

(B) Funding expenses incurred by the district due to a significant variation in student full-time equivalency enrollment;

(C) Emergency and preventative maintenance and repair expenses for college physical facilities;

(D) Making payments on district outstanding bonded indebtedness due to an inability to meet scheduled payments; or

(E) Funding specific district program needs.

(ii) Repealed by Laws 1993, ch. 95, § 2.

(h) The county treasurer shall distribute revenues collected under any additional levy authorized under subsection (f) of this section at an election held on or after April 1, 2007, to the treasurer of the appropriate community college district board of trustees in the same manner as revenues from the levy imposed under W.S. 21-18-304(a)(vii). Revenues distributed pursuant to this subsection shall be included within the district's estimated and reportable revenues for purposes of the biennial funding report of the district under W.S. 21-18-205(b) but shall not be restricted by the commission in any manner. The revenues may be used for the regular support and operation of a community college and subject to approval of the commission and legislature pursuant to W.S. 21-18-205(g), for purposes of capital outlay for district capital facility repair, maintenance, construction and renovation needs.



21-18-312. Formation of districts.

21-18-312. Formation of districts.

(a) An application for the formation of a community college district may be submitted to the commission only when the following minimal prerequisites have been satisfied: the area to be formed into the district must be a territory having an assessed property valuation of not less than one hundred million dollars ($100,000,000.00); there must be not less than fifteen hundred (1,500) students regularly enrolled in grades nine (9) through twelve (12). The territory of such district may encompass one (1) or more counties.

(b) No community college may be established in the state of Wyoming unless approved by the community college commission pursuant to the provisions of this act and approved by the legislature. No state funds for any purpose shall ever be distributed to any community college district which is formed without legislative approval.

(c) The application for the formation of a community college district shall be submitted in the form prescribed by the commission and subscribed by not less than five hundred (500) or twenty-five percent (25%), whichever is the smaller number of qualified electors residing within each of the counties situated in the area sought to be organized into a community college district.

(d) Whenever the community college commission receives a proper application for the formation of a community college district, it shall cause a survey to be conducted to consider the need for a community college in the proposed district, the need for the community college in the state, the financial ability of the proposed district to support a college, the educational soundness of the proposed community college plan and any other matters which might assist the commission in the disposition of the application. The county commissioners of the area within the proposed community college district shall reimburse the community college commission for all reasonable expenses incurred in making the survey. If the proposed district embraces more than one (1) county the costs of the survey shall be shared proportionately by the counties involved, according to population within the proposed district.

(e) The commission shall approve or disapprove the petition within ninety (90) days of receipt thereof. The commission shall furnish the legislature a copy of its survey findings and recommendations and shall notify the county commissioners of the county wherein the proposed community college is to be located of its findings and recommendations.

(f) After receipt of notice that a petition for establishment of a community college has been approved by the commission, the county clerk of the county wherein the proposed community college is to be located shall conduct an election to determine the question of creation of a community college district with authority to levy a tax not to exceed four (4) mills and to elect the initial members of the community college district board. The election shall be held on the next election date authorized under W.S. 22-21-103 which is not less than sixty (60) days after the receipt of the notice by the county clerk. In the event two (2) or more counties are to be included in the proposed community college district, the county commissioners shall proceed in accordance with W.S. 22-22-103. The county clerk of the other county or counties involved shall conduct an election on that date as hereinafter provided. The county commissioners of the county or counties included within the proposed community college district shall pay all costs incident to the conduct of the election within their respective counties.

(g) The county clerk of the county wherein the proposed community college is to be located shall publish at least one (1) notice of election in a newspaper of general circulation in the proposed community college district. The publication shall be made no more than thirty (30) days nor fewer than fifteen (15) days prior to the date set for the election. The notice shall state that the purpose of the election is to determine the question of creation of a community college district with authority to levy a tax not to exceed four (4) mills on the dollar of assessed valuation of property located within the proposed district and to elect members of the initial community college district board.

(h) The county clerk, in conducting an election to determine the establishment of a community college district, has substantially the same duties and responsibilities as in the conduct of a regular college election except as otherwise provided.

(j) Nominations to the initial community college district board are submitted on forms provided by the county clerk of the county wherein the proposed community college is to be located to be substantially the same as those required for the nomination of a candidate in a regular district board member election. All names so filed shall be printed in alphabetical order, without designation of party name or election subdistrict, on the ballot to be furnished the electors at each polling place on the day of the election by the county clerk of the county wherein the proposed community college is to be located. The names of all persons filing as candidates shall be published in a newspaper of general circulation in the proposed community college district not later than the Saturday preceding the date of the election. Nothing in this section prevents a voter from writing the name of any qualified person on such ballot.

(k) Absentee ballots are allowed in elections for the establishment of a community college district in the same manner as provided in the procedure for trustee elections.

(m) Any person who qualifies as a voter in a community college district board election is entitled to vote in an election on the question of establishment of a community college district.

(n) The question to be submitted to the voters to determine the establishment of a community college district shall be in substantially the following form:

(i) "Shall a community college district be created and established according to law, encompassing .... (name of the county or counties within the proposed community college district) to be known as .... Community College District for the operation and maintenance of a community college to be located at ...., Wyoming; and shall there be levied a special tax not to exceed four (4) mills on the dollar of taxable valuation within the district for the operation and maintenance of said community college?"

Community college and special mill tax Yes

Community college and special mill tax No

(o) Immediately after the closing of the polls the election officers shall proceed to canvass the ballots. Results disclosed by the canvass shall be certified by the county clerk to the county commissioners of the county wherein the proposed community college is to be located. After all results have been received by the county commissioners of the county wherein the proposed community college is to be located the results shall immediately be certified to the commission.

(p) The vote necessary to authorize the establishment of a community college district is a majority of all votes cast within the proposed community college district.

(q) The county clerk shall prepare copies of the certification of election results and keep a copy of the certificate of election results on file.

(r) If the election for establishment carries, the community college commission shall notify by registered mail the seven (7) candidates who receive the highest number of votes in the entire election.



21-18-313. Bond issues; revenue bonds.

21-18-313. Bond issues; revenue bonds.

(a) The community college district board of any community college having a daytime enrollment of at least two hundred (200) students may issue negotiable coupon bonds of the community college for the purpose of acquiring, erecting, and equipping student dormitories, dining halls, and recreational facilities, and acquiring sites therefor.

(b) Except as otherwise provided bonds shall be payable solely out of a special fund to contain the net revenues to be derived from the operation of the dormitories, dining halls, and recreational facilities, the revenues being defined as those remaining after paying the cost of maintaining and operating the facilities. Bonds shall contain an irrevocable pledge of and lien on net revenues and are not general obligations of the districts issuing the bonds within the meaning of any constitutional or statutory provisions, and the face of each bond issued shall so state. Bonds shall not be secured by mortgage on property but the net income on such property may be pledged for the payment of principal and interest thereon. The governing board of said community college district may, by resolution, pledge and pay into the special fund any or all of the revenue of the district, excluding the revenue derived from ad valorem taxes and student fees paid as tuition, and including, without limiting the generality of the foregoing, all other fees, rates, and charges in any manner derived from the operation of the college district to the extent necessary to provide for the payment of principal and interest on the bonds authorized to be issued.

(c) Bonds shall be authorized by a resolution adopted by the community college district board, shall mature serially within a period not exceeding forty (40) years from their date and shall bear interest payable annually or semiannually. The resolution authorizing the issuance of the bonds shall provide the details thereof, including provisions for their disposition, payment and redemption. The resolution shall provide for the accumulation of net revenue for a reserve fund of not less than seven percent (7%) of bond proceeds in addition to any amounts accumulated under subsection (e) of this section, for the maintenance and repair and for facility obsolescence and depreciation of any building or facility to be constructed or otherwise acquired through the bond issue, and it shall contain other or further covenants and agreements as may be determined by the governing board for the protection of bondholders.

(d) Before issuing any revenue bonds, the governing board shall by resolution declare the purpose for which the proceeds of the bonds proposed to be issued shall be expended and shall specify the maximum amount of bonds to be issued or sold for that purpose. The governing board may not issue or sell bonds in an amount exceeding the specified maximum amount except with the consent of the bondholders and by amendment or modification of the indenture. The governing board may amend the resolution prior to the issuance of the bonds authorized thereby to increase or decrease the maximum amount of bonds to be issued or sold. The governing board may include in a single resolution or authorization the issuance of bonds for one (1) or more projects.

(e) The governing board of a community college district shall establish and collect charges and rentals for services and facilities furnished, acquired, constructed, or purchased from the proceeds of the bonds, sufficient to pay the principal or the interest on the bonds as they become due and payable, together with such additional sums as may be deemed necessary for accumulating a reserve pursuant to subsection (c) of this section, providing for obsolescence and depreciation and paying the expenses of operating and maintaining the facilities. The governing board shall establish all other charges, fees and rates to be derived from the operation of the facilities.

(f) The governing board of a community college district may insure against the loss of revenues from any cause. The proceeds of the insurance shall be used exclusively for the payment of bonds and the interest thereon. If loss of revenue is brought about as a result of the destruction of one (1) or more of the facilities constructed, acquired, or purchased from the proceeds of the bonds, then and in that event the proceeds of insurance may be used for the replacement of the facilities.

(g) The governing board of a community college district may enter into agreements and contracts with the United States government and any of its agencies for the construction and operation of facilities and revenue bonds to be issued therefor. The governing board of the community college may comply with conditions that the federal government may impose to secure the full benefits of federal statutes pertaining to loans or grants to educational institutions for housing and other facilities, all other provisions of this act to the contrary notwithstanding.

(h) Bonds issued pursuant to this act are eligible for investment by banking institutions and for estate, trust, and fiduciary funds, and the bonds and the interest thereon shall be exempt from taxation by this state and any subdivision thereof. The state treasurer of the state of Wyoming, with the approval of the governor and the attorney general, may invest any permanent state funds available for investment in the bonds to be issued hereunder.

(j) The governing board of a community college district has plenary powers and responsibility for the acquisition, construction, and completion of all projects authorized by the governing board by the resolution to issue revenue bonds.

(k) The governing board of a community college district may insure such facilities authorized by the governing board against public liability or property damage.

(m) The governing board may provide for the replacement of destroyed, lost, or mutilated bonds or coupons.

(n) All costs and expenses incident to the issuance and sale of the revenue bonds may be paid out of the proceeds of the sale of the bonds. Interest on bonds may be paid out of the proceeds of the sale of the bonds during the actual construction of any facilities for which the bonds were issued. Provision for the payment of interest under such circumstances shall be made in the indenture.

(o) Revenue bonds may be sold at either public or private sale. The community college district board may establish terms and conditions for the sale or other disposition of an authorized issue of bonds. The board may authorize, by resolution, the sale of bonds at less than their par or face value.

(p) The governing board may provide for the execution and authentication of revenue bonds by the manual, lithographed, or printed facsimile signature of officers of the governing board of the community college district if at least one (1) signature shall be manually inscribed.

(q) Revenue bonds are callable upon such terms, conditions, and notice as the governing board may determine and upon the payment of such premium as may be fixed by the board in the proceedings for the issuance of the bonds. No bond is subject to call or redemption prior to its fixed maturity date unless the right to exercise the call is expressly stated on the face of the bond.

(r) The community college district board may provide for the issuance, sale, or exchange of refunding bonds issued under the provisions authorizing the board to issue revenue bonds. All provisions of this act applicable to the issuance of revenue bonds by community college districts are applicable to the funding or refunding of revenue bonds and to the issuance, sale, or exchange thereof.

(s) The governing board of a community college district may issue funding or refunding bonds in a principal amount sufficient to provide funds for the payment of all bonds funded or refunded thereby, and in addition for the payment of all expenses incident to the calling, retiring, or paying of the outstanding bonds, and the issuance of the funding or refunding bonds.

(t) Any balance remaining in any fund established to pay the principal and interest on bonds after payment of all charges, costs and expenses authorized to be expended therefrom may be allocated and used for the acquisition, construction, equipping, and furnishing of buildings and sites for community college purposes.

(u) The obligation and liability of the community college district board, severally and individually, to the holders of the bonds is limited to applying proceeds of the special fund to the payment of principal and interest on the bonds and the bonds shall contain a provision to that effect. In the event of default in the payment of bonds or the interest thereon, and in the event that the board is misusing special funds or not using them as provided by this act, then the holders, or any of them, may bring suit against the board in the district court of the county wherein the community college is located for the purpose of restraining the board from using the funds for any purpose other than the payment of the principal and interest on the bonds as provided by this act.



21-18-314. Bond issues; general obligation bonds; bond elections; bond tax levy.

21-18-314. Bond issues; general obligation bonds; bond elections; bond tax levy.

(a) A majority of the community college district board may submit to the electors of the district the question of whether the board shall issue bonds of the district not to exceed four percent (4%) of the assessed valuation of the community college district:

(i) For the purchase, erection, remodeling, or completion of a building or buildings for community college purposes and the equipment and suitable site therefor;

(ii) For the purchase of equipment and facilities, including laboratories, libraries, and other such facilities as may be deemed necessary and proper for the college;

(iii) For fees and costs attendant to the services of attorneys, architects, and engineers, and for the cost of publications, the printing of bonds and prospectus.

(b) Bonds may run for a period of twenty-five (25) years or less and bear interest. In addition, not less than seven percent (7%) of the bond proceeds shall be used for the maintenance and repair and for facility obsolescence and depreciation of any building or facility to be constructed or otherwise acquired through the bond issue. The four percent (4%) limitation in subsection (a) of this section shall be separate and apart from and in addition to the ten percent (10%) limitation of indebtedness as provided for by the constitution and laws of Wyoming for school districts. The levy for payment thereof is separate and apart from and in addition to the operating levy of not to exceed four (4) mills, and additional levy imposed under W.S. 21-18-303(b) and any additional operating levy imposed under W.S. 21-18-311(f) of not to exceed five (5) mills, unless the bond election question provides otherwise.

(c) An election on the question of the issuance of bonds by a community college district shall be held on the dates and in the manner prescribed in the Political Subdivision Bond Election Law, W.S. 22-21-101 through 22-21-112.

(d) If the proposed issue of bonds is approved in the election and issuance thereof is authorized by the community college district board the bonds may be sold at either public or private sale. All costs and expenses incident to the issue and sale of the bonds made may be paid out of the proceeds of the sale of the bonds. If the bonds are sold at public sale the community college district board must give at least one (1) notice by publication in some newspaper of general circulation in the community college district, and also in some newspaper published in the capital of this state, of its intention to sell the bonds, briefly describing same, and the time and place where the sale will take place. The publication shall be made not less than fifteen (15) days, nor more than thirty (30) days prior to the date designated for the sale of the bonds.

(e) After ascertaining the best terms upon, and the lowest interest at which the bonds can be sold, the community college district board shall cause the bonds to be suitably printed or lithographed, with coupons, if any, attached, and thereafter shall have the bonds consecutively numbered and otherwise properly prepared and executed. Bonds may be in such form as the board may direct but must bear the signature of the president of the community college board of trustees, be countersigned by the secretary of the board, bear the district seal and be countersigned by the county treasurer. Bond coupons, if any, must be signed by the president and secretary of the board and by the county treasurer. The secretary of the community college board shall endorse a certificate upon every bond that it is issued pursuant to law and is within the debt limit of the issuer. Bonds shall be registered by the county treasurer in a public book provided for that purpose stating the number, date, amount, time and place of payment, rate of interest, number of coupons attached, if any, for each bond so entered and any other proper description thereof for future identification.

(f) Bonds issued by community college districts pursuant to this section shall bear interest payable annually or semiannually, and evidenced by one (1) or two (2) sets of coupons, if any, except that the first coupon may evidence interest for a period not in excess of one (1) year, and the bonds may be in one (1) or more series, may bear a date or dates, may mature in an amount or amounts, serially or otherwise, at a time or times not exceeding twenty-five (25) years from their respective dates, may be in a denomination or denominations, may be payable in a medium of payment, in a place or places, within or without the state, including, but not limited to the office of the county treasurer of the county in which the college is located, may carry such registration privileges, may be subject to terms or prior redemption in advance of maturity in order, or by lot, or otherwise, at a time or times with or without premium, may bear privileges for reissuance in the same or other denominations, may be so reissued without modification of maturities and interest rates and may be in a form, either coupon or registered, as may be provided by resolution of the community college district board. Except as the board may otherwise provide, bonds and interest coupons attached thereto, if any, are fully negotiable, within the meaning of and for all purposes of the Uniform Commercial Code, W.S. 34.1-8-101 through 34.1-8-603. A holder of each bond, by accepting the bond, shall be conclusively deemed to have agreed that the bond is and shall be fully negotiable within the meaning and for all purposes of the Uniform Commercial Code, W.S. 34.1-8-101 through 34.1-8-603.

(g) Whenever the issuance of bonds by a community college district may be lawful, the community college district board having authority to issue said bonds may, at its discretion, divide such issues into series so that substantially equal amounts of the indebtedness shall mature annually, or so that substantially equal tax levies shall be required for the payment of principal and interest of such bonds, or that substantially equal tax payments shall be required for the payment of principal and interest of all outstanding bonds of the district issuing said bonds, the bonds of each such series being made due and payable at a definite date within the period permitted by law for the discharge of such indebtedness.

(h) The sale of bonds must be conducted by the community college district board. All proceeds from the sale of bonds shall be paid to the treasury of the county in which the college is located to the credit of the community college district and shall be made immediately available to the community college district upon order of the community college district board. Bonds shall not be sold for less than par value, and the board is authorized to reject any bids. The faith, credit, and all property lying within the community college district are solemnly pledged for the payment of the interest and the redemption of the principal of all bonds issued pursuant to this section.

(j) The board of county commissioners shall cause to be levied annually upon all taxable property of the community college district, in addition to other authorized taxes, a sufficient sum to pay the principal and interest on bonds as the payments thereon become due to be levied, assessed, and collected in the same manner as other taxes for school purposes. The tax shall be known as "District bond tax of .... Community College District" and shall be levied until the principal and interest of the bonds are fully paid. If the tax for the payment of interest on any bonds issued under this act at any time is not levied or collected in time to meet payment, the interest shall be paid out of any monies in the general fund of the district and the monies so used for payment shall be repaid to the fund from which taken out of the first monies collected from district taxes.

(k) The county treasurer shall pay out of any monies belonging to the community college district tax fund, the interest upon any bonds issued under this section by the college district when due upon presentation at his office of the proper coupon, which must show the amount due, and the number of the bond to which it belonged. All coupons paid must be reported to the community college district board at its meeting thereafter.

(m) If any member of the community college district board fraudulently fails or refuses to pay into the proper county treasury the money arising from the sale of any bonds provided for by this act, he is guilty of a felony and upon conviction thereof shall be punished by imprisonment in the state penitentiary for a term of not less than one (1) year nor more than ten (10) years.

(n) The community college district board shall require the county treasurer to give the district a separate bond in such sum as the board deems proper, with two (2) or more sufficient sureties, conditioned upon the faithful performance of the duties required of him by this section and the faithful accounting for the monies deposited with him and realized from the sale of said bonds, as herein provided for. Bonds shall be approved by the board and shall be and remain in the custody of the district board.

(o) The bonds and any coupons bearing the signatures of the officers in office at the time of the signing thereof are valid and binding obligations of the community college district board, notwithstanding that before delivery or payment thereof, any or all of the persons whose signatures or facsimiles appear thereon have ceased to fill their respective offices.

(p) Any officer of the board authorized or permitted to sign any bonds, including revenue bonds, refunding bonds, and bonds specified in this section, or interest coupons at the time of its execution, upon the execution and filing of a signature certificate, may execute or cause to be executed with a facsimile signature in lieu of his manual signature any bonds and coupons, if any, issued pursuant to the provisions of this act and may adopt as and for his own signature the facsimile signature of his predecessor in office in the event that the facsimile signature, having been executed by an officer then authorized to do so, appears upon the bonds or coupons. When the seal of the district is required in the execution of a bond or instrument of payment, the secretary of the community college district board may cause the seal to be imprinted, engraved, stamped, or otherwise placed in facsimile thereon.



21-18-315. Bond issues; refunding.

21-18-315. Bond issues; refunding.

(a) Any bonds issued by any community college district may be refunded, without an election, by the district which issued the bonds, in the name of the district, but subject to the provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise appertaining thereto, for any of the following purposes:

(i) To extend the maturities of outstanding bonds for which payment is in arrears, or which there is not, or it is certain that there will not be, sufficient money to pay the principal or interest on outstanding bonds as due;

(ii) To reduce interest costs or effecting other economies;

(iii) To reorganize all or any part of the outstanding bonds of the district in order to equalize tax levies;

(iv) To refund any bonds which were issued payable from a limited mill levy.



21-18-316. Liberal construction.

21-18-316. Liberal construction.

This act being necessary to secure public health, safety, convenience, and welfare, shall be liberally construed to effect its purposes.



21-18-317. Authority to provide educational program; scope and approval of program.

21-18-317. Authority to provide educational program; scope and approval of program.

The community college district board of any community college in this state may provide an educational program in the field of nursing. The educational program shall be of the duration and intensity as may be deemed appropriate by the community college district board and the Wyoming state board of nursing and shall lead to an associate degree in nursing and prepare each student for licensure as provided by law. Approval of the Wyoming state board of nursing is required prior to the establishment of the nursing education.









CHAPTER 19 - HIGHER EDUCATION RETIREMENT

21-19-101. Short title.

21-19-101. Short title.

This act shall be known and cited as "The Wyoming Higher Education Retirement Act".



21-19-102. Authorization of supplemental retirement plan; conditions for participation.

21-19-102. Authorization of supplemental retirement plan; conditions for participation.

(a) Except as provided in subsections (b), (c) and (d) of this section, the governing body of any lawfully established community college or of the University of Wyoming may establish and administer a retirement plan for the benefit of certain employees of its institution by the use of a portion of the employer and employee contributions required under the provisions of the Wyoming Retirement Act.

(b) Except for participation on and after January 1, 1994, pursuant to subsection (d) of this section, any employee who is initially employed by an institution after June 30, 1985, shall elect to participate in either the institution's retirement plan or the Wyoming retirement system but shall not participate in any manner in both retirement plans.

(c) Prior to January 1, 1994, any employee participating in a retirement plan pursuant to this chapter but who is not a member of the Wyoming retirement system, by written notice to his employer, may elect to discontinue participation under the institution's plan and become a member of the Wyoming retirement system, or if an employee is participating in the Wyoming retirement system as a limited member, he may elect to transfer his limited contributions and matching employer contributions, plus regular interest, from the Wyoming retirement system to one (1) of the plans authorized by this section.

(d) Prior to January 1, 1994, any employee of an institution shall elect to participate in either the retirement plan offered by the employing institution or the Wyoming retirement system. Each employee shall prior to January 1, 1994, provide written notice to the employing institution and the Wyoming retirement board of his election under this subsection. If an employee fails to notify the employing institution which retirement plan he selects, the institution shall notify the retirement board of this omission and the retirement board shall serve notice on the employee by registered mail return receipt requested that participation in the retirement system shall be cancelled effective January 1, 1994. All retirement contributions made on and after January 1, 1994 by any employee, together with matching employer contributions on his behalf, shall be made to the elected plan. An election pursuant to this subsection is irrevocable during the remainder of an employee's working career as a public employee.



21-19-103. Contributions generally.

21-19-103. Contributions generally.

(a) Except as provided under W.S. 21-19-102(d), the terms and conditions of the Wyoming Retirement Act shall remain effective as to all employees of the institution except that any required employer and employee contributions thereunder which are based upon an employee's annual salary rate in excess of six thousand six hundred dollars ($6,600.00) may be paid for the benefit of the employee in accordance with the institution's retirement plan. The payments of employer and employee contributions shall be in lieu of a portion of payments to the Wyoming retirement account, and the full amount of payments is subject to management and disposition in accordance with contractual rights and obligations of the institution's retirement plan. Any retirement plan shall provide that:

(i) Any employee whose annual salary rate is less than eight thousand six hundred dollars ($8,600.00), or who is sixty (60) years of age or more at the time an institutional retirement plan becomes effective or his annual salary rate exceeds eight thousand six hundred dollars ($8,600.00), shall have the option to have all employer and employee contributions paid to the Wyoming retirement account;

(ii) All employees whose annual salary rate exceeds eight thousand six hundred dollars ($8,600.00) shall have all employer and employee contributions based upon an annual salary rate in excess of six thousand six hundred dollars ($6,600.00) paid in accordance with the institution's retirement plan.



21-19-104. Retirement annuity policies.

21-19-104. Retirement annuity policies.

Any retirement plan established pursuant to W.S. 21-19-102 shall provide for the purchase of retirement annuity policies for the contributing employees. Rights and benefits of the annuity contracts shall vest in the employee. Annuity contracts may be made transferable from one (1) institution to another and provide acceptance of service of process by the issuer of the policy within the home state of the policyholder.



21-19-105. Rules and regulations; further provisions as to contributions.

21-19-105. Rules and regulations; further provisions as to contributions.

The governing body shall make rules and regulations necessary and appropriate for administration of the plan and for the performance of its functions under W.S. 21-19-101 through 21-19-106. Except as provided under W.S. 21-19-102(d), a retirement plan may require a minimum dollar contribution by employees whose annual salary rate is less than eight thousand six hundred dollars ($8,600.00), and may permit employees to make voluntary additional contributions to be withheld from salary payments and paid into the retirement plan for the employee's benefit. In no event shall the total employer contribution to the Wyoming retirement account and the institution's retirement plan exceed the amount that may be authorized by the Wyoming Retirement Act.



21-19-106. Qualification of participating insurance companies.

21-19-106. Qualification of participating insurance companies.

All insurance companies participating in retirement plans under this act shall be in all ways qualified to do business as an insurance company in the state of Wyoming.






CHAPTER 20 - COOPERATIVE EDUCATIONAL SERVICES

ARTICLE 1 - IN GENERAL

21-20-101. Short title.

21-20-101. Short title.

This act may be cited as "The Boards of Cooperative Educational Services Act".



21-20-102. Purpose.

21-20-102. Purpose.

The purpose of this act is to provide a method whereby school districts and community college districts or any combination may work together and cooperate to provide educational services, including but not limited to postsecondary education, vocational-technical education, adult education and services for children with disabilities, when the services can be more effectively provided through a cooperative effort. Educational services provided under this act by or in cooperation with public schools shall be subject to the standards for educational programs imposed under W.S. 21-9-101 and 21-9-102, and by rule and regulation of the state board.



21-20-103. Definitions.

21-20-103. Definitions.

(a) As used in this act:

(i) "Assessed value" means the total assessed value of the member school district or community college district;

(ii) "Board of trustees" means the board of trustees of any school district within the state or the community college district board of any community college within the state;

(iii) "Post secondary education" means education programs offered by any accredited Wyoming college, the University of Wyoming or any accredited college or university outside of Wyoming if services are unavailable in Wyoming;

(iv) "This act" means W.S. 21-20-101 through 21-20-111.



21-20-104. Board of cooperative educational services; generally.

21-20-104. Board of cooperative educational services; generally.

(a) If two (2) or more boards of trustees desire to establish a board of cooperative services for the purpose of providing cooperative educational services and if the services can be provided more effectively through a cooperative effort, the boards of trustees of the interested districts, a majority of whose members respectively vote in favor of doing so, may enter into an agreement to form a board of cooperative educational services. The agreement shall specify among other things the length of term of the agreement, the rights, responsibilities and obligations of each participating district, the types of services to be rendered, the procedure for the establishment of additional services and the procedure for the inclusion of additional districts within the cooperative educational services program. The agreement shall also provide a method for the amendment and dissolution of the agreement with the consent of each participating district. Any agreement to form a board of cooperative educational services entered into between the participating districts shall be approved by the state board of education.

(b) The boards of trustees agreeing to participate in the board of cooperative educational services shall appoint members of the participating boards of trustees to a board of cooperative educational services. The appointed board shall be composed of not less than five (5) nor more than nine (9) members unless there are more than nine (9) districts participating in which event each participating district shall have one (1) member. Each participating board of trustees shall have at least one (1) member appointed to the board of cooperative educational services. The terms of office of each of the members of the board of cooperative educational services shall be coterminous with their respective terms of office upon their boards of trustees. As the terms of office expire, or as vacancies occur, new members of the board of cooperative educational services shall be appointed by the board of trustees of the participating district.



21-20-105. Board of cooperative educational services; chairman, vice-chairman, clerk and treasurer; meetings.

21-20-105. Board of cooperative educational services; chairman, vice-chairman, clerk and treasurer; meetings.

At its first meeting, the members of the board of cooperative educational services elected as set forth in W.S. 21-20-104(b) shall proceed to elect from their membership a chairman, a vice-chairman, a clerk, and a treasurer, whose terms of office shall be for one (1) year unless their terms of office as school board members expire earlier. The duties of the chairman, vice-chairman, clerk and treasurer of the board of cooperative educational services shall be the same as the duties provided by law for similar offices of boards of trustees of school districts within this state insofar as they are applicable. Meetings of the board of cooperative educational services shall be called, held and conducted as provided by law for the meeting of the boards of trustees of school districts within this state.



21-20-106. Cost of facilities, equipment and services.

21-20-106. Cost of facilities, equipment and services.

Except as provided under W.S. 21-20-110(g) for revenues generated from any additional special school district tax, the costs of facilities, equipment and services performed under the direction of the board of cooperative educational services shall be financed by participating districts on a basis agreed upon by the boards of trustees of the participating districts.



21-20-107. Powers and duties of board of cooperative educational services.

21-20-107. Powers and duties of board of cooperative educational services.

(a) Each board of trustees of cooperative educational services shall:

(i) Prescribe and enforce rules, regulations and policies for its own government and for the government of the services and affairs under its jurisdiction which are consistent with the laws of the state;

(ii) Keep minutes of all meetings at which official action is taken and a record of all official acts which are public records;

(iii) Be responsible for such programs and services as shall be provided by joint agreement of the boards of trustees involved in the cooperative educational programs;

(iv) Administer and abide by the terms of the agreement or agreements entered into by the participating districts.



21-20-108. Powers and duties of board of cooperative educational services; property; contracts; gifts, grants, bequests or devises; employment and discharge of personnel; expenses; bonding of employees.

21-20-108. Powers and duties of board of cooperative educational services; property; contracts; gifts, grants, bequests or devises; employment and discharge of personnel; expenses; bonding of employees.

(a) Each board of trustees of cooperative educational services may:

(i) Hold, convey, lease, rent and manage property;

(ii) Except as provided by paragraph (a)(iii) of this section, contract for educational and related services with any other agency;

(iii) Contract for post secondary education services with any accredited Wyoming college or the University of Wyoming or if services are unavailable in Wyoming, with an accredited college or university outside of Wyoming;

(iv) Accept or reject any federal or other gift, grant, bequest or devise;

(v) Discharge any employee;

(vi) Employ any personnel needed to perform the services for which the board of cooperative services is formed;

(vii) Receive and spend funds and provide for the necessary expenses of the board incurred in the exercise of its powers and performance of its duties;

(viii) Require any employee responsible for funds or property of the board to be bonded under suitable bond indemnifying the board against loss, for an amount and of a type determined by the board;

(ix) Provide insurance under the state employees' and officials' group insurance plan pursuant to W.S. 9-3-201(e), for board employees meeting the definition of employee under W.S. 9-3-203(a)(iv), as provided by W.S. 9-3-202 through 9-3-218. Each participating board of cooperative educational services shall report to the department of administration and information as specified by W.S. 9-3-205(e) and make payments for employer and employee contributions as provided by W.S. 9-3-210 and 9-3-211. The amount of contributions paid under W.S. 9-3-211 for each employee electing coverage shall be deducted from the employee's monthly salary in accordance with W.S. 9-3-211. Nothing in this paragraph shall be construed to limit the board's authority to provide insurance for its employees as otherwise provided by law.



21-20-109. Special school district tax for board of cooperative educational services; election not required; determination of levy amount.

21-20-109. Special school district tax for board of cooperative educational services; election not required; determination of levy amount.

(a) For the purpose of maintaining programs offered by a board of cooperative educational services, the school districts comprising the board may levy a special school district tax not to exceed one-half (1/2) mill on the assessed value of the member districts. The vote of the electors within the member districts shall not be required for the tax levy.

(b) The amount of the mill levy shall be determined on the basis of a predetermined formula based upon a participating district's total enrollment, ascertained by the board and ratified by at least three-fourths (3/4) of the participating boards. The assessment shall raise only the necessary funds to meet the financial requirements of programs and services offered.

(c) Repealed by Laws 1989, ch. 248, §§ 2, 3.



21-20-110. Additional special school district tax; election; limitations; special community college district levy.

21-20-110. Additional special school district tax; election; limitations; special community college district levy.

(a) The school districts comprising any board of cooperative educational services established under this act and providing post secondary education services may impose an additional special school district levy not to exceed two (2) mills on the assessed value of the member districts. Any additional levy imposed under this section is in addition to any tax levied under W.S. 21-20-109.

(b) Except as provided by subsection (h) of this section, no additional tax shall be levied under this section until a proposition to impose the levy is submitted to a vote of the qualified electors of the member school districts comprising the board and a majority of all votes cast within the member districts vote in favor of imposing the additional tax levy. The proposition to impose the additional levy shall be submitted at an election held on a date authorized under W.S. 22-21-103. The board shall publish notice of the election within a newspaper of general circulation in the affected districts and the election shall be conducted in accordance with the procedures provided by W.S. 22-22-301 through 22-22-304. Each member school district shall pay all costs incident to the election within its district or if a concurrent election, an equally proportioned share of the costs as determined by the county clerk.

(c) At the election, the ballot shall contain the words "for the .... mill (not to exceed two (2) mills) additional special school district tax for maintenance of post secondary education services offered by the .... Board of Cooperative Educational Services" and "against the .... mill (not to exceed two (2) mills) additional special school district tax for maintenance of post secondary education services offered by the .... Board of Cooperative Educational Services".

(d) Each county clerk of the counties involved shall immediately give notice of the election results to the county commissioners and if the proposition is authorized by the electors of all participating school districts, each involved county commission shall levy the additional special school district tax in the manner provided by law.

(e) If the additional tax levy is approved, the proposition of continuing the additional special school district levy shall be submitted by the board at each second general election following approval of the proposition until the proposition for continuing the additional levy is defeated. The ballot shall contain the words "for continuing the .... mill (not to exceed two (2) mills) additional special school district tax for maintenance of post secondary education services offered by the .... Board of Cooperative Educational Services" and "against continuing the .... mill (not to exceed two (2) mills) additional special school district tax for maintenance of post secondary education services offered by the .... Board of Cooperative Educational Services".

(f) If the proposition to impose or continue the increased tax is defeated, the proposition shall not again be submitted to electors of the member school districts for at least eleven (11) months. If the proposition is defeated at any general election following initial adoption of the additional tax, the tax is repealed effective December 31 of that calendar year in which defeated and the levy imposed by the county commissioners for the following calendar year shall not exceed the levy authorized under W.S. 21-20-109.

(g) Revenues generated from any additional special school district levy under this section shall not be:

(i) Considered as a part of any local revenues to be included in any community college district budget or as a part of the operating budget of the University of Wyoming, except for tuition and fees collected for post secondary education services offered by and included within the budget of any community college or the University of Wyoming. The revenues shall be identified in the community college biennial funding report under W.S. 21-18-205(b); or

(ii) Used for building any capital construction project.

(h) In addition to subsection (a) of this section, the board of trustees of any community college district participating in an agreement under W.S. 21-20-104 may levy a special levy of not to exceed one-half (1/2) mill on the assessed value of the district for a period not to exceed two (2) years. Any levy imposed under this subsection shall be used solely for purposes of maintaining programs offered by the board of cooperative educational services of which the district is a participant and when combined with any levy imposed under subsection (a) of this section, shall not exceed two (2) mills. A determination by the board to impose the levy shall be made at a regular or special meeting following a public hearing announced by the board. Any tax imposed under this subsection may be renewed by the board for an additional two (2) years subject to public hearing requirements specified under this subsection. Revenues collected under this subsection shall be identified as district revenue in the biennial funding report of the district under W.S. 21-18-205(b) but shall not be restricted by the commission in any manner.



21-20-111. Special school district taxes; in addition to existing district tax limitations; distribution of tax revenues; withdrawal from participation.

21-20-111. Special school district taxes; in addition to existing district tax limitations; distribution of tax revenues; withdrawal from participation.

(a) Any special school district tax imposed under W.S. 21-20-109 and any additional special school district tax imposed under W.S. 21-20-110 shall be in addition to the tax limitations imposed under W.S. 21-13-102.

(b) Revenues generated from any special school district tax levy imposed under W.S. 21-20-109 and 21-20-110 shall be distributed to the appropriate board of cooperative educational services and shall be deducted from the total operating costs when assessing tuition and maintenance costs for participating districts. In addition and in accordance with W.S. 21-20-110(g), revenues generated under any additional tax levied under W.S. 21-20-110 shall be restricted to necessary operating expenses connected with maintaining post secondary education services.

(c) One (1) year advance notice shall be provided by any participating school district board of trustees before withdrawing from funding any cooperative educational services.






ARTICLE 2 - WYOMING POSTSECONDARY EDUCATION OPTIONS PROGRAM

21-20-201. Agreement between districts and post secondary education institutions required; student participation; credits; financial arrangements; transportation; accessibility; required annual reporting.

21-20-201. Agreement between districts and post secondary education institutions required; student participation; credits; financial arrangements; transportation; accessibility; required annual reporting.

(a) To provide a post secondary education enrollment options program under this section, a Wyoming school district board of trustees and a Wyoming community college district board of trustees or the University of Wyoming shall enter into an agreement whereby students resident of the participating district may attend post secondary education programs offered by the university or a participating community college. Effective for the 2011-2012 school year and each school year thereafter, the post secondary education enrollment options agreement shall comply with minimum educational standards defined by the commission in consultation with the department of education, community colleges and the University of Wyoming, including post secondary education enrollment options provided by means of distance education. Additional student eligibility requirements for program participation shall be based upon criteria established by the university or the community college in collaboration with the department of education, which address the high school grade level, uniform prior curricula requirements, academic achievement levels and national examination performance indicators.

(b) An eligible student may, according to the agreement between the school district and the university or community college, enroll in a postsecondary education program offered at:

(i) The university, a community college, an off-campus center or at a site meeting safety and accessibility requirements under the instruction of a faculty member;

(ii) A higher education center which is part of a college outreach cooperative education services agreement entered into by one (1) or more community college districts and one (1) or more school districts under W.S. 21-20-104; or

(iii) A high school or other facility maintained by the participating district, under the instruction of a certified teacher employed by the district or by a faculty member of the institution entering into an agreement with the district.

(c) A student participating in a postsecondary education enrollment options program pursuant to this section shall upon successfully completing any course offered under the program, receive academic credit by the resident school district which shall be counted towards the graduation requirements of the district. Evidence of successful completion of each course, the secondary credits granted and a statement that the credits were earned through program participation shall be made a part of the participating student's records maintained by the district. In addition, the participating student shall receive postsecondary education credit for any course successfully completed under the program.

(d) The school district and the university or community college district entering into an agreement for purposes of this section shall, if there are any fees within the agreement, establish fees to be assessed the school district for student participation under the program, the payment schedule for the established fees and other necessary arrangements to facilitate fee payment and collection. Any textbooks, materials or equipment purchased under the established fees shall be addressed within the agreement entered into between the university or college and the school district. The university or community college shall not directly assess and collect any fee from the participating student for textbooks, materials, student services or any other fees otherwise assessed and collected from students attending the institution.

(e) A student participating in the program shall be counted within the average daily membership of the resident school district as defined under W.S. 21-13-101(a)(i) and concurrently by the participating higher education institution for its full-time equivalent enrollment count. Effective September 1, 2012 and each September 1 thereafter, any school district or institution participating in an enrollment options program agreement under this section, including any board of cooperative educational services established under W.S. 21-20-104 and involved in the program, shall file a report with the community college commission on student participation and completion and on revenues and expenditures attributable to program activities for the immediately preceding school year. The report shall be based upon policy and guidelines developed by the statewide discussions conducted pursuant to section 2 of 2010 Senate File 39 as enacted into law. Not later than October 1 of each school year, the commission shall report to the joint education interim committee, the community colleges, the department of education and the University of Wyoming on statewide program revenues, expenditures and student participation and completion.

(f) If the postsecondary education options program is offered at a facility operated by the university or participating community college which is located at a reasonable distance from the high school at which the participating student is enrolled, the district may provide for the transportation of the student between the high school and the location at which the program is offered. Costs incurred by the district under this subsection shall be included as part of the district transportation expenses as used in computing the district foundation program amount under W.S. 21-13-309.

(g) Nothing in this section prohibits a high school student from taking a college or university course apart from agreements outlined in this section if the student bears the cost.

(h) Each school district board of trustees shall in conjunction with the University of Wyoming, community college district boards of trustees or other post secondary education institutions accredited by recognized and accepted accrediting agencies, make post secondary education options programs pursuant to this section reasonably accessible to eligible students.









CHAPTER 21 - COOPERATIVE TEACHER EDUCATION

21-21-101. Short title.

21-21-101. Short title.

This chapter shall be known and may be cited as the "Cooperative Teacher Education Act".



21-21-102. Authority to enter into agreements.

21-21-102. Authority to enter into agreements.

(a) The board of trustees of each school district may enter into written, contractual agreements, or arrangements with any college or university to provide field experiences in teacher education. Field experiences include all activities incurred within the district by a regularly enrolled student in any phase of the teacher education program of the institution regardless of the title of his position.

(b) Each agreement or arrangement shall set out the rights and responsibilities of the cooperating school districts, teacher preparation institutions, students and other participation personnel.



21-21-103. Payment of cost from public funds.

21-21-103. Payment of cost from public funds.

(a) The respective governing boards of state colleges and universities may provide the contracting school district boards of trustees with tuition waivers to be used by the teachers of that district at any college in the state or for any workshop endorsed by the cooperating college or university.

(b) School districts may, by mutual consent of the parties to the agreement, provide compensation to supervisors to students of teaching.



21-21-104. Authority and status of students of teaching.

21-21-104. Authority and status of students of teaching.

(a) Except as provided in subsection (b) of this section a student of teaching, during the time he is assigned to a field experience within a public school, is not a public employee of the school district within the meaning of the "Wyoming Education Code of 1969". The duties and responsibilities of the student of teaching shall be determined by mutual agreement between the school district and the authorized representative of the college.

(b) The student of teaching, during his field experience, is an employee of the school district pursuant to the provisions of the Wyoming Education Code of 1969, for the purpose of workmen's compensation and liability insurance as provided for other district employees.






CHAPTER 22 - WYOMING EDUCATION TRUST FUND

21-22-101. Trust fund established; corpus inviolate; investment by state treasurer.

21-22-101. Trust fund established; corpus inviolate; investment by state treasurer.

(a) A fund is established which shall be referred to as the Wyoming education trust fund. The Wyoming education trust fund shall consist of those funds appropriated or designated to the fund by law or by gift from whatever source.

(b) Funds deposited into the Wyoming education trust fund established pursuant to subsection (a) of this section are intended to be inviolate and constitute a permanent or perpetual trust fund which shall be invested by the state treasurer as authorized under W.S. 9-4-715(a), (d) and (e) and in a manner to obtain the highest return possible consistent with preservation of the corpus. Any interest earned from investment of the corpus of the trust fund shall be credited by the state treasurer into a separate account and distributed in accordance with W.S. 21-22-102.

(c) Until the balance in the account established under subsection (a) of this section reaches fifty million dollars ($50,000,000.00), the governor shall annually recommend to the legislature specific revenue sources for a ten million dollar ($10,000,000.00) appropriation to that account.



21-22-102. Disposition of trust fund investment earnings.

21-22-102. Disposition of trust fund investment earnings.

(a) Revenues deposited into the separate account established under W.S. 21-22-101(b) shall be distributed by the state treasurer as follows:

(i) To the department of education for distribution in accordance with W.S. 21-22-106 and 21-22-107 to Wyoming school districts for programs benefiting school districts.

(ii) Repealed By Laws 1997 Special Session, ch. 3, § 505.

(iii) Repealed By Laws 1997 Special Session, ch. 3, § 505.



21-22-103. Repealed By Laws 2014, Ch. 103, § 2.

21-22-103. Repealed By Laws 2014, Ch. 103, § 2.



21-22-104. Repealed By Laws 2014, Ch. 103, § 2.

21-22-104. Repealed By Laws 2014, Ch. 103, § 2.



21-22-105. Repealed By Laws 2014, Ch. 103, § 2.

21-22-105. Repealed By Laws 2014, Ch. 103, § 2.



21-22-106. Distribution of trust funds available to public schools; innovative program grants; criteria.

21-22-106. Distribution of trust funds available to public schools; innovative program grants; criteria.

(a) Revenues available to the department of education from the separate account under W.S. 21-22-102 shall be annually distributed to school districts as innovative program grants to fund programs providing innovation in or improvement to public education through the creation of new, different and improved educational opportunities in elementary or secondary schools, including:

(i) Curriculum development activities such as initiatives in foreign languages, mathematics, social studies, English and the sciences, programs to develop critical or creative thinking, programs involving the private sector and programs providing parental and family training;

(ii) Operational initiatives such as modification to class schedules, school day, week, month or year calendar and scheduling of extracurricular activities;

(iii) Administrator and staff development and improvement programs such as performance incentives, awards for excellence, professional training and development programs and performance evaluation programs;

(iv) Acquisition of technological equipment for programs expanding curriculum, enriching student education, enhancing staff development and providing community service;

(v) Applied science and technology programs designed to meet future labor market demands and to integrate public school programs with needs of business and industry;

(vi) Technical preparation programs integrating specific public school programs with community college programs and working with business and industry to prepare students for technical and academic careers;

(vii) Evaluation programs designed to determine the effect and achievement of innovative programs previously funded or currently provided within the district;

(viii) Regional developmental programs, including those designed to better prepare children for elementary school, and to improve parents' skills in developing their children's learning skills.

(b) In addition to criteria specified under subsection (a) of this section, priority shall be given to those programs which supplement not supplant existing courses and curriculum, are easily transferred to or duplicated by other districts, provide matching funds from nonstate sources and demonstrate the ability of the recipient district to continue the program after expiration of innovative program grant monies.



21-22-107. Innovative program grants; application; selection by the state department of education; classification of districts; distribution; report on grants awarded; initial grants.

21-22-107. Innovative program grants; application; selection by the state department of education; classification of districts; distribution; report on grants awarded; initial grants.

(a) Proposals for innovative program grants authorized under W.S. 21-22-106 may be submitted annually by any Wyoming school district to the department of education on or before June 1. Submitted proposals shall be in a form provided and prescribed by the state department, which shall require the minimum information necessary to describe the proposal without unduly burdening the applicant, including target populations and objectives, compliance with criteria prescribed under W.S. 21-22-106 and proper grant expenditures including program budget and evaluation.

(b) Each school district, either separately or in conjunction with another school district, shall be given the opportunity to submit a proposal for innovative program grants authorized under W.S. 21-22-106 at least once every five (5) years.

(c) For the purposes of this section, school districts shall be annually classified based upon average daily membership for the previous school year, as follows:

(i) Classification I, less than five hundred (500) average daily membership;

(ii) Classification II, five hundred (500) but less than one thousand (1,000) average daily membership;

(iii) Classification III, one thousand (1,000) but less than two thousand (2,000) average daily membership; and

(iv) Classification IV, two thousand (2,000) or greater average daily membership.

(d) The state department shall award a grant authorized under this section to at least one (1) district from each classification pursuant to subsection (c) of this section. Nothing in this subsection shall prohibit the state department from awarding grants to more than one (1) district under each classification or more than one (1) grant to the same school district under criteria established under W.S. 21-22-106.

(e) Subject to available funding, the state department shall select those proposals it determines best fulfill criteria established under W.S. 21-22-106 and promote excellence in public education. The state department may use available funds to support innovative program evaluation projects and may contract with the University of Wyoming to conduct program evaluations.

(f) The state department shall annually distribute funds to selected proposals on or before August 15. In no event shall grants awarded exceed funds available for this purpose within the separate account. Innovative program grants received under this subsection shall only be used for the purposes for which the grant is awarded and shall not be expended for any other program, activity or purpose.

(g) The state department shall annually report to the governor and the joint appropriations interim committee and the joint education interim committee on selected proposals as well as all proposals submitted but not selected, and on the success and accomplishments of all programs funded by innovative program grants and evaluate the programs funded, and their impacts, according to state and national educational goals of excellence.

(h) Repealed By Laws 2014, Ch. 103, § 2.



21-22-108. Repealed By Laws 1997 Special Session, ch. 3, § 505.

21-22-108. Repealed By Laws 1997 Special Session, ch. 3, § 505.



21-22-109. Repealed By Laws 1997 Special Session, ch. 3, § 505.

21-22-109. Repealed By Laws 1997 Special Session, ch. 3, § 505.






CHAPTER 23 - WYOMING PUBLIC TELEVISION

21-23-101. Wyoming public television council; membership; duties; report.

21-23-101. Wyoming public television council; membership; duties; report.

(a) There is created the Wyoming public television council. The council shall consist of nine (9) members as follows:

(i) One (1) member appointed by the president of the president's council of the Wyoming community college commission;

(ii) One (1) member appointed by the president of the University of Wyoming;

(iii) One (1) member appointed by the superintendent of public instruction;

(iv) The executive director of the Wyoming community college commission who may co-chair the council;

(v) The president of the Central Wyoming Community College;

(vi) A representative from the Wyoming association of public school administrators as designated by the association;

(vii) The general manager of Wyoming public television who may co-chair the council;

(viii) Two (2) members at large appointed by the governor.

(b) The members appointed pursuant to paragraphs (a)(i) through (iii) of this section shall serve terms of two (2) years. The member of the council designated by the Wyoming association of public school administrators and the two (2) members at large appointed by the governor shall serve terms of four (4) years. For the initial council, one (1) member at large appointed by the governor shall be appointed for a term of two (2) years. Each member shall hold office until his successor is appointed and has been qualified.

(c) Ad hoc nonvoting members may also be appointed by the director of the department of family services, the director of the department of transportation, the director of the department of workforce services and the executive director of the Wyoming business council.

(d) The council shall serve in an advisory role for Wyoming public television (WPTV) and assist in fulfilling the mission of public television to provide educational, cultural and informational programming to the residents of this state. The council shall make recommendations each year to the Wyoming community college commission on the proposed budget of WPTV. The council shall participate in WPTV's strategic planning that will include measurable performance standards through the development of specific goals and objectives. The council shall review progress in achieving stated goals and objectives, monitor use of state funds granted to WPTV and report its findings to the Wyoming community college commission, the board of trustees of the Central Wyoming College, the governor and the legislature. The council shall meet not less than two (2) times each year.

(e) The Wyoming community college commission shall provide necessary administrative and technical assistance to the council in carrying out the council's duties as provided by this section.

(f) Members of the council shall not receive payment for their services but shall be entitled to receive travel reimbursement in the same manner as state employees as provided by W.S. 9-3-102.

(g) On or before December 1 of each year, the council shall file a report on its activities including findings and recommendations on the operations of Wyoming public television. The report shall be filed with the governor, members of the joint appropriations interim committee, the Wyoming community college commission and the Central Wyoming College board of trustees.






CHAPTER 24 - INTERSTATE COMPACT ON STUDENTS OF MILITARYFAMILIES

21-24-101. Purpose.

21-24-101. Purpose.

(a) It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

(i) Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district or variations in entrance-age requirements;

(ii) Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment;

(iii) Facilitating the qualification and eligibility for enrollment, educational programs and participation in extracurricular academic, athletic and social activities;

(iv) Facilitating the on-time graduation of children of military families;

(v) Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact;

(vi) Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact;

(vii) Promoting coordination between this compact and other compacts affecting military children;

(viii) Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.



21-24-102. Definitions.

21-24-102. Definitions.

(a) As used in this compact, unless the context clearly requires a different construction:

(i) "Active duty" means full-time duty status in the active uniformed service of the United States, including members of the national guard and reserve on active duty orders pursuant to 10 U.S.C. sections 1209 and 1211;

(ii) "Children of military families" means school-aged children, enrolled in kindergarten through twelfth grade, in the household of an active duty member;

(iii) "Compact commissioner" means the voting representative of each compacting state appointed pursuant to W.S. 21-24-108;

(iv) "Deployment" means the period one (1) month prior to the service members' departure from their home station on military orders though six (6) months after return to their home station;

(v) "Educational records" means those official records, files and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols and individualized education programs;

(vi) "Extracurricular activities" means a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. "Extracurricular activities" include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays and club activities;

(vii) "Interstate commission on educational opportunity for military children" means the commission that is created under W.S. 21-24-109, which is generally referred to as interstate commission;

(viii) "Local education agency" means a public authority legally constituted by the state as an administrative agency to provide control of and direction for kindergarten through twelfth grade public educational institutions;

(ix) "Member state" means a state that has enacted this compact;

(x) "Military installation" means a base, camp, post, station, yard, center, homeport facility for any ship or other activity under the jurisdiction of the department of defense, including any leased facility, which is located within any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. territory. The term does not include any facility used primarily for civil works, rivers and harbors projects or flood control projects;

(xi) "Nonmember state" means a state that has not enacted this compact;

(xii) "Receiving state" means the state to which a child of a military family is sent, brought or caused to be sent or brought;

(xiii) "Rule" means a written statement by the interstate commission promulgated pursuant to W.S. 21-24-112 that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural or practice requirement of the interstate commission, and includes the amendment, repeal or suspension of an existing rule;

(xiv) "Sending state" means the state from which a child of a military family is sent, brought or caused to be sent or brought;

(xv) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. territory;

(xvi) "Student" means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten through twelfth grade;

(xvii) "Transition" means:

(A) The formal and physical process of transferring from school to school; or

(B) The period of time in which a student moves from one (1) school in the sending state to another school in the receiving state.

(xviii) "Uniformed service" means the army, navy, air force, marine corps, and coast guard including the commissioned corps of the national oceanic and atmospheric administration and public health services;

(xix) "Veteran" means a person who served in the uniformed services and who was discharged or released therefrom under conditions other than dishonorable.



21-24-103. Applicability.

21-24-103. Applicability.

(a) Except as otherwise provided in subsection (b) of this section, this compact shall apply to the children of:

(i) Active duty members of the uniformed services as defined in this compact, including members of the national guard and reserve on active duty orders pursuant to 10 U.S.C. sections 1209 and 1211;

(ii) Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one (1) year after medical discharge or retirement; and

(iii) Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one (1) year after death.

(b) The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

(c) The provisions of this compact shall not apply to the children of:

(i) Inactive members of the national guard and military reserves;

(ii) Members of the uniformed services now retired, except as provided in subsection (a) of this section;

(iii) Veterans of the uniformed services, except as provided in subsection (a) of this section; and

(iv) Other United States department of defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.



21-24-104. Educational records and enrollment.

21-24-104. Educational records and enrollment.

(a) In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the interstate commission to the extent feasible. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

(b) Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten (10) days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

(c) Compacting states shall give thirty (30) days from the date of entry, for students to obtain and provide proof of any immunization required by the receiving state. For a series of immunizations, initial vaccinations shall be obtained within thirty (30) days and the child shall be permitted to attend school while receiving continuing immunization if the school administrator receives notification or a waiver is granted in accordance with W.S. 21-4-309.

(d) Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level, including kindergarten, from a local education agency in the sending state at the time of transition with the exception of children that have not yet met the age requirements as required by W.S. 21-4-301 and 21-4-302. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state except where the child has not yet obtained the age as required by W.S. 21-4-301 and 21-4-302 for kindergarten and first grade.



21-24-105. Placement and attendance.

21-24-105. Placement and attendance.

(a) When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and educational assessments conducted at the school in the sending state if the courses are offered and there is space available, as determined by the school district. Course placement includes but is not limited to honors, international baccalaureate, advanced placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This subsection does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the courses.

(b) The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation-placement in like programs in the sending state, provided that the program exists in the school and there is space available, as determined by the school district. Such programs include, but are not limited to gifted and talented programs and English as a second language (ESL). This subsection does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

(c) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C.A. section 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on his current individualized education program (IEP). In compliance with the requirements of section 504 of the Rehabilitation Act, 29 U.S.C.A. section 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C.A. sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This subsection does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

(d) Local education agency administrative officials shall have flexibility in waiving course-program prerequisites or other preconditions for placement in courses-programs offered under the jurisdiction of the local education agency.

(e) A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact and has been called to duty for, is on leave from or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his parent or legal guardian relative to such leave or deployment of the parent or guardian.



21-24-106. Eligibility.

21-24-106. Eligibility.

(a) Eligibility for enrollment shall be as follows:

(i) Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent;

(ii) A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent;

(iii) A transitioning military child, placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he was enrolled while residing with the custodial parent.

(b) State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.



21-24-107. Graduation.

21-24-107. Graduation.

(a) In order to facilitate the on-time graduation of children of military families, states and local education agencies shall adhere to W.S. 21-2-304(a)(iii) and paragraph (iv) of this subsection and any applicable rules and regulations promulgated thereunder and to the extent possible incorporate the following procedures:

(i) Local education agency administrative officials shall use best efforts to waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall use best efforts to provide an alternative means of acquiring required coursework so that graduation may occur on time;

(ii) States shall accept:

(A) Exit or end-of-course exams required for graduation from the sending state;

(B) National norm-referenced achievement tests; or

(C) Alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his senior year, then the provisions of W.S. 21-24-107(a)(iii) shall apply.

(iii) Should a military student transferring at the beginning or during his senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall to the extent possible ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one (1) of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with paragraphs (a)(i) and (ii) of this subsection.



21-24-108. State coordination.

21-24-108. State coordination.

(a) Each member state shall, through the creation of a state council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and interstate commission activities. While each member state may determine the membership of its own state council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, a representative from a military installation, one (1) representative each from the legislative and executive branches of government and other offices and stakeholder groups the state council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the state council.

(b) The state council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

(c) The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the governor or as otherwise determined by each member state.

(d) The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the state council, unless either is already a full voting member of the state council.



21-24-109. Interstate commission on educational opportunity for military children.

21-24-109. Interstate commission on educational opportunity for military children.

(a) The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the interstate commission are the formation of public policy and are a discretionary state function.

(b) The interstate commission shall:

(i) Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact;

(ii) Consist of one (1) interstate commission voting representative from each member state who shall be that state's compact commissioner subject to the following:

(A) Each member state represented at a meeting of the interstate commission is entitled to one (1) vote;

(B) A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission;

(C) A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the interstate commission, the governor or state council may delegate voting authority to another person from their state for a specified meeting;

(D) The bylaws may provide for meetings of the interstate commission to be conducted by telecommunication or electronic communication.

(iii) Consist of ex-officio, nonvoting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the United States department of defense, the education commission of the states, the interstate agreement on the qualification of educational personnel and other interstate compacts affecting the education of children of military members;

(iv) Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings;

(v) Establish an executive committee whose members shall include the officers of the interstate commission and such other members of the interstate commission as determined by the bylaws. Members of the executive committee shall serve a one (1) year term. Members of the executive committee shall be entitled to one (1) vote each. The executive committee shall have the power to act on behalf of the interstate commission, with the exception of rulemaking, during periods when the interstate commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules and other such duties as deemed necessary. The United States department of defense shall serve as an ex-officio, nonvoting member of the executive committee;

(vi) Establish bylaws and rules that provide for conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests;

(vii) Give public notice of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds (2/3) vote that an open meeting would be likely to:

(A) Relate solely to the interstate commission's internal personnel practices and procedures;

(B) Disclose matters specifically exempted from disclosure by federal and state statute;

(C) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(D) Involve accusing a person of a crime, or formally censuring a person;

(E) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(F) Disclose investigative records compiled for law enforcement purposes; or

(G) Specifically relate to the interstate commission's participation in a civil action or other legal proceeding.

(viii) Shall cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the interstate commission;

(ix) Shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules;

(x) Shall create a process that permits military officials, education officials and parents to inform the interstate commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the interstate commission or any member state.



21-24-110. Powers and duties of the interstate commission.

21-24-110. Powers and duties of the interstate commission.

(a) The interstate commission shall have the following powers:

(i) To provide for dispute resolution among member states;

(ii) To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact;

(iii) To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions;

(iv) To enforce compliance with the compact provisions, the rules promulgated by the interstate commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process;

(v) To establish and maintain offices which shall be located within one (1) or more of the member states;

(vi) To purchase and maintain insurance and bonds;

(vii) To borrow, accept, hire or contract for services of personnel;

(viii) To establish and appoint committees including, but not limited to, an executive committee as required by W.S. 21-24-111, which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder;

(ix) To elect or appoint such officers, attorneys, employees, agents or consultants and to fix their compensation, define their duties and determine their qualifications and to establish the interstate commission's personnel policies and programs relating to conflicts of interest, rates of compensation and qualifications of personnel;

(x) To accept any and all donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of it;

(xi) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal or mixed;

(xii) To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

(xiii) To establish a budget and make expenditures;

(xiv) To adopt a seal and bylaws governing the management and operation of the interstate commission;

(xv) To report annually to the legislatures, governors, judiciary and state councils of the member states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission;

(xvi) To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity;

(xvii) To establish uniform standards for the reporting, collecting and exchanging of data;

(xviii) To maintain corporate books and records in accordance with the bylaws;

(xix) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

(xx) To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.



21-24-111. Organization and operation of the interstate commission.

21-24-111. Organization and operation of the interstate commission.

(a) The interstate commission shall, by a majority of the members present and voting, within twelve (12) months after the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(i) Establishing the fiscal year of the interstate commission;

(ii) Establishing an executive committee, and such other committees as may be necessary;

(iii) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the interstate commission;

(iv) Providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each such meeting;

(v) Establishing the titles and responsibilities of the officers and staff of the interstate commission;

(vi) Providing a mechanism for concluding the operations of the interstate commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations;

(vii) Providing "start up" rules for initial administration of the compact.

(b) The interstate commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission, provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the interstate commission.

(c) Executive committee, officers and personnel:

(i) The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

(A) Managing the affairs of the interstate commission in a manner consistent with the bylaws and purposes of the interstate commission;

(B) Overseeing an organizational structure within, and appropriate procedures for the interstate commission to provide for the creation of rules, operating procedures and administrative and technical support functions; and

(C) Planning, implementing and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the interstate commission.

(ii) The executive committee may, subject to the approval of the interstate commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission, but shall not be a member of the interstate commission. The executive director shall hire and supervise such other persons as may be authorized by the interstate commission.

(d) The interstate commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of interstate commission employment, duties or responsibilities, provided, that such person shall not be protected from suit or liability for damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of such person:

(i) The liability of the interstate commission's executive director and employees or interstate commission representatives, acting within the scope of such person's employment or duties for acts, errors or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees and agents. The interstate commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of such person;

(ii) The interstate commission shall defend the executive director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an interstate commission representative, shall defend such interstate commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of such person;

(iii) To the extent not covered by the state involved, member state or the interstate commission, the representatives or employees of the interstate commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of such persons.



21-24-112. Rulemaking functions of the interstate commission.

21-24-112. Rulemaking functions of the interstate commission.

(a) The interstate commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the interstate commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this act or the powers granted hereunder, then such an action by the interstate commission shall be invalid and have no force or effect.

(b) Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the interstate commission.

(c) Not later than thirty (30) days after a rule is promulgated, any person may file a petition for judicial review of the rule, provided that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the interstate commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the interstate commission's authority.



21-24-113. Oversight, enforcement and dispute resolution.

21-24-113. Oversight, enforcement and dispute resolution.

(a) Oversight:

(i) The executive, legislative and judicial branches of state governments in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact shall have standing as statutory law;

(ii) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the interstate commission;

(iii) The interstate commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the interstate commission shall render a judgment or order void as to the interstate commission, this compact or promulgated rules.

(b) If the interstate commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the interstate commission shall:

(i) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the interstate commission. The interstate commission shall specify the conditions by which the defaulting state must cure its default;

(ii) Provide remedial training and specific technical assistance regarding the default;

(iii) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default;

(iv) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the interstate commission to the governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states;

(v) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination;

(vi) The interstate commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state;

(vii) The defaulting state may appeal the action of the interstate commission by petitioning the United States district court for the District of Columbia or the federal district where the interstate commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(c) Dispute resolution:

(i) The interstate commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states;

(ii) The interstate commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

(d) Enforcement:

(i) The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact;

(ii) The interstate commission, may by majority vote of the members, initiate legal action in the United States district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees;

(iii) The remedies herein shall not be the exclusive remedies of the interstate commission. The interstate commission may avail itself of any other remedies available under state law or the regulation of a profession.



21-24-114. Financing of the interstate commission.

21-24-114. Financing of the interstate commission.

(a) The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(b) In accordance with the funding limit established in subsection (e) of this section, the interstate commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, which shall promulgate a rule binding upon all member states.

(c) The interstate commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the interstate commission pledge the credit of any of the member states, except by and with the authority of the member state.

(d) The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

(e) The interstate commission may not assess, levy or collect more than five thousand dollars ($5,000.00) per year from Wyoming legislation appropriations. Other funding sources may be accepted and used to offset expenses related to the state's participation in the compact.



21-24-115. Member states; effective date; amendment.

21-24-115. Member states; effective date; amendment.

(a) Any state is eligible to become a member state.

(b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten (10) of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the interstate commission on a nonvoting basis prior to adoption of the compact by all states.

(c) The interstate commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the interstate commission and the member states unless and until it is enacted into law by unanimous consent of the member states.



21-24-116. Withdrawal and dissolution.

21-24-116. Withdrawal and dissolution.

(a) Withdrawal:

(i) Once effective, the compact shall continue in force and remain binding upon each and every member state provided that a member state may withdraw from the compact by specifically repealing the statute, which enacted the compact into law;

(ii) Withdrawal from this compact shall be by the enactment of a statute repealing the same;

(iii) The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof;

(iv) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal;

(v) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

(b) Dissolution of compact:

(i) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one (1) member state;

(ii) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.



21-24-117. Severability and construction.

21-24-117. Severability and construction.

(a) The provisions of this compact shall be severable and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of this compact shall be liberally construed to effectuate its purposes.

(c) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.



21-24-118. Binding effect of compact and other laws.

21-24-118. Binding effect of compact and other laws.

(a) Nothing herein prevents the enforcement of any other law of a member state.

(b) Binding effect of the compact:

(i) All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the member states;

(ii) All agreements between the interstate commission and the member states are binding in accordance with their terms;

(iii) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

(c) Notwithstanding W.S. 21-24-110(a)(iv), 21-24-111(d), 21-24-113 and 21-24-116(a)(iv) and any other provision of this compact, the state of Wyoming does not waive sovereign immunity by entering into this compact and specifically retains all immunities and defenses available to it as a sovereign pursuant to W.S. 1-39-104(a) and all other applicable law. Designations of venue, choice of law, enforcement actions and similar provisions should not be construed as a waiver of sovereign immunity.

(d) Notwithstanding W.S. 21-24-114(b) and (e), or any other provision of this compact, the terms of this compact shall not require appropriation by future legislatures in violation of Article 16, Section 2 of the Wyoming Constitution.









TITLE 22 - ELECTIONS

CHAPTER 1 - WYOMING ELECTION CODE

22-1-101. Citation.

22-1-101. Citation.

This act is cited as the Wyoming Election Code of 1973, as amended.



22-1-102. Definitions.

22-1-102. Definitions.

(a) The definitions contained in this chapter apply to words and phrases used in this Election Code and govern the construction of those words and phrases unless they are specifically modified by the context in which they appear. As used in this Election Code:

(i) "Automatic tabulating equipment" means apparatus that automatically examines and counts votes recorded on paper ballots or ballot cards and tabulates the results;

(ii) "Ballot" means the cardboard, paper or other material upon which a voter marks his votes;

(iii) "Ballot card" means a ballot that can be counted using automatic tabulating equipment;

(iv) Repealed By Laws 2014, Ch. 108, 2.

(v) "Ballot proposition" is any question or measure submitted to a vote of the people of the state, a subdivision thereof, county, district, city or town, and includes a constitutional amendment, initiative, referendum, bond measure, or any other question or measure required to be approved by a vote of the people;

(vi) "Bond" means any bond, note, certificate of indebtedness, coupon, or other obligation for the payment of money, issued by any political subdivision, including any bond payable from taxes, revenues or other sources;

(vii) "Candidate's campaign committee" means every group of two (2) or more persons who join together for the purpose of raising, collecting or expending money to be used in the aid of the election of a specific candidate for public office. If more than one (1) committee forms to support the candidate, the candidate shall designate which committee shall be his or her principal campaign committee;

(viii) "Chief judge" means the person selected to be responsible for the security of ballot envelopes and voter ballots. The chief judge shall serve as the primary contact at the polls to the county clerk;

(ix) "City clerk" means a clerk of a municipality;

(x) "Convention" is an organized assemblage of electors or delegates representing a political party;

(xi) "Counting center" is the location or locations designated by the county clerk for the automatic tabulating and counting of ballots;

(xii) "County chairman" means the county chairman of a political party or the state chairman if the party has no chairman for the particular county;

(xiii) "Election," when used without qualifying adjectives, means all elections participated in by the voters of a city, town, county, district or the state;

(xiv) "Electronic voting system" is a system employing an electronic voting device in conjunction with paper ballots or ballot cards, or other system of secret voting and automatic tabulating equipment for the recording, tabulating and counting of votes in an election;

(xv) "Envelope" means any type of container used to contain or hold election documents;

(xvi) "Independent candidate" is a person who is running for nomination or election to a public office but who does not represent a political party;

(xvii) "Major political party" means a political organization whose candidate for any one (1) of the offices of the United States house of representatives, governor or secretary of state, received not less than ten percent (10%) of the total votes cast for that office in the most recent general election;

(xviii) "Minor political party" means a political organization whose candidate for any one (1) of the offices of the United States house of representatives, governor or secretary of state, received not less than two percent (2%) nor more than ten percent (10%) of the total votes cast for that office in the most recent general election;

(xix) "Municipality" includes a first class city as defined by W.S. 15-1-101(a)(iv) and a town as defined by W.S. 15-1-101(a)(xiv);

(xx) "Political action committee" means any group of two (2) or more persons organized and associated for the purpose of raising, collecting or spending money for use in the aid of, or otherwise influencing or attempting to influence, directly or indirectly, the election or defeat of candidates for public office, candidate's committees, or political parties, for support of or opposition to any initiative or referendum petition drive or for the adoption or defeat of any ballot proposition;

(xxi) "Political subdivision" includes any county, city, town, school district, community college district, hospital district, water conservancy district, cemetery district, fire protection district, or any other political subdivision of the state constituting a body corporate, whether incorporated under general act, special charter, or otherwise;

(xxii) "Pollbook" is a book used in a precinct on election day containing oaths of election officials, tally sheets, the poll list, and other information specified by law;

(xxiii) "Poll list" is the list of registered voters as compiled by the clerk for use by election judges at the polls. The poll list shall:

(A) Include the names and residence addresses of electors registered in the precinct;

(B) Indicate the precinct and various districts in which each elector resides;

(C) Indicate political party affiliation of the electors, if any;

(D) Indicate which electors have registered by mail and must show identification;

(E) Indicate which electors have submitted absentee ballots in the election prior to the printing of the poll list;

(F) Provide for the notation of:

(I) A sequential number for each elector voting at the polls;

(II) Electors who cast provisional ballots;

(III) Electors who cast absentee ballots if the absentee ballots are processed and counted at the polls;

(IV) Electors who change political party affiliation at the polls.

(G) Provide for the recording of the same information for electors who register at the polls;

(H) Provide other space as required for election management purposes.

(xxiv) "Poll watcher" means a person certified by the county chairman of a political party to observe voter turn out and registration. A "poll watcher" is not an election official;

(xxv) "Provisional party" means a political organization which has filed a legally valid petition as provided under article 4 of chapter 4 of this code. The filing of a legally valid petition entitles the provisional party to participate in the next general election. If the provisional party's candidate for any one (1) of the offices of the United States house of representatives, governor or secretary of state, receives not less than two percent (2%) of the total votes cast for that office in that election, the provisional party does not lose party status;

(xxvi) "Qualified elector" includes every citizen of the United States who is a bona fide resident of Wyoming, has registered to vote and will be at least eighteen (18) years of age on the day of the election at which he may offer to vote. No person is a qualified elector who is a currently adjudicated mentally incompetent person, or who has been convicted of a felony and his civil or voting rights have not been restored. A literacy test shall not be imposed as a condition to voting in any election;

(xxvii) "Registration" is the entry and verification of the name and voter information of a qualified elector on the official registry list, as provided in W.S. 22-3-104(f) and 22-3-108;

(xxviii) "Registry agent" is a county clerk, his deputies, a tribal clerk, his deputies, a city clerk, his deputies, and an election judge during any election specified in W.S. 22-2-101(a)(i) through (viii);

(xxix) "Registry list" is the list by precinct of the names, addresses, party affiliations and precinct and district numbers of the registered electors in the county prepared by the secretary of state or county clerks for distribution as provided in W.S. 22-2-113;

(xxx) "Residence" is the place of a person's actual habitation. The construction of this term shall be governed by the following rules:

(A) Residence is the place where a person has a current habitation and to which, whenever he is absent, he has the intention of returning;

(B) A person shall not gain or lose residence merely by reason of his presence or absence while:

(I) Employed in the service of the United States or of this state; or

(II) A student at an institution of learning; or

(III) Kept at a hospital or other institution; or

(IV) Stationed at or residing on a military reservation or installation or at a transient camp maintained for relief purposes by the government of the United States in this state. No person shall be excluded as a voter solely because of his residence on a federal enclave within the state. This factor shall be considered with all others in the determination of the person's residence within the state for voting purposes.

(C) A person shall not lose his residence by leaving his home to go to another state, another district of this state, or to another country for temporary purposes, with the intent of returning, if he has not registered in the other state, district or country;

(D) A person shall not gain residence in a county if he enters it without the intent of making it his current actual residence;

(E) If a person removes to another state with the intent of making it his residence, he loses his residence in Wyoming; except that in a general election year, if his registration is valid in Wyoming when he leaves this state and he is unable to qualify under the laws of his new state of residence to vote at the primary or general election, he shall be deemed to have retained residence in Wyoming for purposes of voting by absentee ballot in the primary or general election;

(F) A person who takes up or continues his abode at a place other than where his family resides, shall be a resident of the place where he actually abides.

(xxxi) "Square" for purposes of chapter 6 of this code shall include a box or oval used to designate the area for casting a vote;

(xxxii) "Tally sheet" means the document used to tabulate hand counted paper ballots;

(xxxiii) "Valid write-in candidate" means a candidate who has qualified as a write-in candidate by following the procedures and requirements of W.S. 22-5-501;

(xxxiv) "Voting device" means:

(A) Repealed By Laws 2008, Ch. 115, 2.

(B) A device for marking the ballots with ink or another substance; or

(C) Any other method for recording votes on ballots so that the ballot may be tabulated by means of automatic tabulating equipment.

(xxxv) "Write-in vote" is a vote cast for a person whose name does not otherwise appear on the official ballot as a candidate for the office for which his name is written in by the voter;

(xxxvi) "Federal office" means the offices of president and vice-president of the United States, United States senator and representative in congress;

(xxxvii) "Immediate family" means a spouse, parent, sibling, child or other person living in the individual's household;

(xxxviii) "Election assistance" does not include the posting of campaign signs or the availability of campaign materials;

(xxxix) "Acceptable identification" means one (1) of the identification documents or other proof of identity as specified by rule of the secretary of state as adequate proof of the identity of a voter;

(xl) "Canvass" means the audit function that culminates in the final certification of official election returns;

(xli) "Provisional ballot" means a ballot provided to a voter whose right to register or to vote cannot be determined at the polls or verified at the election office, in order to allow the voter to cast a ballot at the polls which shall be counted only if the ballot is determined to be a valid ballot as provided in this Election Code;

(xlii) "Recount" is the processing of ballots through the tabulation system for an additional time or times, conducted for the specific purpose of counting votes again in any specific race, based upon the criteria of W.S. 22-16-109 or 22-16-111;

(xliii) "Retabulation" is the process of running ballots back through the tabulation system for an additional time or times for the express purpose of reconciling the count;

(xliv) "Tribal clerk" means an official designated by the Eastern Shoshone Tribe and an official designated by the Northern Arapaho Tribe of the Wind River Reservation acting pursuant to a cooperative agreement entered into by a county and the respective tribe pursuant to W.S. 16-1-101, which agreement provides for the official to provide services as a registry agent under the direct supervision and control of the county clerk;

(xlv) "Print" means to write in letters and reproduce whether on paper or other medium by mechanical, magnetic or electrical process;

(xlvi) "Voter registration system" means the single, uniform, official, interactive, computerized, statewide voter registration system containing the registration information of every legally registered elector in the state.






CHAPTER 2 - GENERAL PROVISIONS

22-2-101. Applicability and construction of Election Code generally.

22-2-101. Applicability and construction of Election Code generally.

(a) Chapters 1 through 28 of this Election Code apply to the following elections:

(i) General elections;

(ii) Primary elections;

(iii) Special elections to fill vacancies in the office of representative in congress;

(iv) County elections;

(v) Municipal elections;

(vi) School and community college elections;

(vii) Bond, mill levy and political subdivision tax elections;

(viii) Any special election;

(ix) Election of supervisors of a soil conservation district in a county whose board of county commissioners has, on or before May 1 of any year, adopted a resolution to make this Election Code apply;

(x) Elections held under chapter 29 of this title if:

(A) The special district principal act is silent on the matter; and

(B) Chapter 29 of this title and rules promulgated pursuant to that chapter are silent on the matter.

(b) This Election Code shall be construed so that all legally qualified electors may register and vote, that those who are not qualified shall not vote, and that fraud and corruption in elections shall be prevented.



22-2-102. Repealed By Laws 1998, ch. 100, 5.

22-2-102. Repealed By Laws 1998, ch. 100, 5.



22-2-103. Chief election officers.

22-2-103. Chief election officers.

The secretary of state is the chief election officer for the state and shall maintain uniformity in the applications and operations of the election laws of Wyoming. Each county clerk is the chief election officer for the county.



22-2-104. Election dates.

22-2-104. Election dates.

(a) A general election shall be held in all the precincts of this state on the Tuesday next following the first Monday in November of each even-numbered year.

(b) A primary election shall be held at the regular polling places in each precinct on the first Tuesday after the third Monday in August in general election years for the nomination of candidates for partisan and nonpartisan offices to be filled at the succeeding general election and for the election of major party precinct committeemen and committeewomen.

(c) A May town election as authorized by W.S. 22-23-202 shall be held on the first Tuesday after the first Monday in the month of May every two (2) years.

(d) Every bond election shall be held on the same day as a primary election or a general election, or on the first Tuesday after the first Monday in May or November, or on the first Tuesday after the third Monday in August.

(e) The election of members of the board of trustees of each school district and community college district shall be held in each district on the first Tuesday after the first Monday in November in general election years.



22-2-105. Terms of office and offices voted on at general elections.

22-2-105. Terms of office and offices voted on at general elections.

(a) The terms of office and offices voted on at general elections are as follows:

(i) Two Year Term. -At every general election there shall be elected the number of representatives in congress to which this state is entitled and members of the Wyoming house of representatives;

(ii) Four Year Term. - At the general election in 1974 and in every fourth (4th) year thereafter, there shall be elected the following officers: one (1) governor, one (1) secretary of state, one (1) state treasurer, one (1) state auditor, one (1) superintendent of public instruction, county clerks, county treasurers, county assessors, county coroners, county and prosecuting attorneys, district attorneys, sheriffs, clerks of the district court. At every general election there shall be elected the necessary member or members of the Wyoming senate and county commissioners. The question of retention of a circuit court judge or a magistrate of the circuit court shall be submitted:

(A) For a circuit court judge, to the electorate of all counties within the circuit;

(B) For a magistrate required by law to stand for retention, to the electorate of the county wherein the magistrate serves.

(iii) Six Year Term. -At the general election in 1976 and in every sixth year thereafter, there shall be elected one (1) United States senator for the term next ensuing. At the general election in 1978 and every sixth year thereafter there shall be elected one (1) United States senator for the term next ensuing. At each general election the retention of district judges for unexpired balances of or new six (6) year terms shall be submitted to the electorate of the several judicial districts, as necessary;

(iv) Eight Year Term. -At every general election to the retention of a justice or justices of the Wyoming supreme court for unexpired balances of or new eight (8) year terms shall be submitted to the electorate of the entire state as necessary.



22-2-106. Election of presidential and vice-presidential electors.

22-2-106. Election of presidential and vice-presidential electors.

At the general election in 1976 and every fourth year thereafter, there shall be elected the number of electors of president and vice-president of the United States to which the state is entitled.



22-2-107. When elected state and county officers assume offices.

22-2-107. When elected state and county officers assume offices.

All state and county officers elected at a general election shall assume their offices on the first Monday in January next following their election.



22-2-108. Secretary of state to certify officers to be elected.

22-2-108. Secretary of state to certify officers to be elected.

Between the twenty-fourth day of April and the third day of May in each general election year, the secretary of state shall transmit to the county clerk of each county a certified list stating what officers, other than county and precinct officers, are to be nominated or elected at the election.



22-2-109. County clerk to publish proclamation.

22-2-109. County clerk to publish proclamation.

(a) Between one hundred one (101) and ninety-one (91) days before each primary election the county clerk in each county shall publish at least once in a newspaper of general circulation in the county and post in the county clerk's office and at the place where each municipality within the county regularly holds its council meetings a proclamation setting forth the date of the election, the offices to be filled at the election including the terms of the offices, the number of persons required by law to fill the offices, the filing deadline for the offices and the requirements for filing statements of campaign receipts and expenditures. The proclamation shall also include the aforementioned information regarding offices to be filled at the general election and any other pertinent primary election information. In addition, the description of any ballot proposition submitted to the voters of the state, a political subdivision thereof, county or other district shall be included.

(b) Between forty-five (45) and thirty-five (35) days before each general election the county clerk in each county shall publish at least once in a newspaper of general circulation in the county and post in the county clerk's office and at the place where each municipality within the county regularly holds its council meetings a proclamation setting forth the date of the election, the offices to be filled at the election including the terms of the offices, the number of persons required by law to fill the offices, the requirements for filing statements of campaign receipts and expenditures, and any other pertinent general election information. In addition, the legislative description of each proposed constitutional amendment, or other ballot proposition submitted to the voters of the state, a political subdivision thereof, county or other district shall be included.

(c) Minor errors in any proclamation shall not invalidate the forthcoming election.



22-2-110. Computing periods of time.

22-2-110. Computing periods of time.

(a) Periods of time are computed by excluding the specific day and counting the prescribed number of days, including Saturdays, Sundays and full legal holidays. If the first day of a time period falls on a Saturday, Sunday or full legal holiday, the preceding day which is not a Saturday, Sunday or full legal holiday shall be used. If the last day of a time period falls on a Saturday, Sunday or full legal holiday, the next day which is not a Saturday, Sunday or full legal holiday shall be used.

(b) When used to compute periods of time:

(i) "Not later than" is computed by counting the prescribed number of days;

(ii) "Not less than" is computed by counting the prescribed number of days and adding one (1) additional day to the computed time.



22-2-111. Employees time off to vote.

22-2-111. Employees time off to vote.

(a) Any person entitled to vote at any primary or general election or special election to fill a vacancy in the office of representatives in the congress of the United States is, on the day of such election, entitled to absent himself from any service or employment in which he is then engaged or employed for a period of one (1) hour, other than meal hours, the hour being at the convenience of the employer, between the time of opening and closing of the polls. Such elector shall not, because of so absenting himself, lose any pay, providing he actually casts his legal vote.

(b) This section shall not apply to an employee who has three (3) or more consecutive nonworking hours during the time the polls are open.



22-2-112. Hours of county clerk's office on election day.

22-2-112. Hours of county clerk's office on election day.

The office of county clerk shall remain open for election business on election day during normal hours of election operations. With prior notice to the public the office of county clerk may be closed to all nonelection business except the recording of documents.



22-2-113. Availability and form of registry lists; use of copies; election record; purging.

22-2-113. Availability and form of registry lists; use of copies; election record; purging.

(a) The secretary of state shall furnish at a reasonable price registry lists to any candidate for a political office in the state, candidate's campaign committee, political party central committees and officials thereof, elected officials, political action committees, individuals promoting or opposing a ballot issue or candidate and to organizations which promote voter participation. The county clerks may elect to furnish the lists and, if they do so, shall make them available to all on an equal basis. All lists are for political purposes only and are not available for commercial use. The lists may be in the form of printouts, mailing labels or other electronic format as available. The lists may be reproduced for political purposes.

(b) Repealed by Laws 1991, ch. 243, 5.

(c) Information copied from campaign receipts and expenditure reports filed by state and local candidates may be used for political purposes but shall not be used for commercial purposes.

(d) Unless otherwise specifically stated in this Election Code, all election records of the county clerk are public. The availability and dissemination of such records shall be in accordance with the Wyoming Public Records Act. Election records containing social security numbers, portions of social security numbers, driver's license numbers, birth dates, telephone numbers, tribal identification card numbers, e-mail addresses and other personally identifiable information other than names, gender, addresses and party affiliations are not public records and shall be kept confidential. When necessary, members of the county or state canvassing boards may access confidential information for purposes of this code but shall maintain its confidentiality.

(e) The county clerks shall purge and update voter registration information on the voter registration system not later than the fifteenth day of February each year and shall notify the secretary of state upon completion, but not later than February 15 of each year.



22-2-114. Repealed by Laws 1991, ch. 243, 5.

22-2-114. Repealed by Laws 1991, ch. 243, 5.



22-2-115. Renumbered by Laws 1991, ch. 243, 4.

22-2-115. Renumbered by Laws 1991, ch. 243, 4.



22-2-116. Restrictions on holding more than 1 elected public office.

22-2-116. Restrictions on holding more than 1 elected public office.

No person may hold an elective public office in any governmental entity which either provides any funding for or receives any funding from another governmental entity in which that person holds elected public office. If a person also is elected to a public office while holding another public office such that this section is applicable, the person shall resign from the public office first held prior to assuming the new office.



22-2-117. Vote required for election; ratification.

22-2-117. Vote required for election; ratification.

(a) Partisan and nonpartisan candidates who receive the largest number of votes for each office to be filled at the general election are elected.

(b) Repealed By Laws 2009, Ch. 100, 3, Ch. 168, 202.

(c) With the exception of constitutional amendments and statewide initiatives and referenda, all ballot propositions shall be passed if the majority of those casting ballots on that proposition vote in favor of such proposition.

(d) A proposed amendment to the constitution of the state of Wyoming submitted by a two-thirds (2/3) vote of each of the houses of the state legislature or a proposed new constitution submitted by a constitutional convention shall be placed on the ballot at the next general election and shall be ratified if approved by a majority of the electors voting at the next general election.

(e) If votes in an amount in excess of fifty percent (50%) of those voting in the general election are cast in favor of adoption of an initiated measure, the proposed law shall be enacted, and the secretary of state shall so certify. The act shall become effective ninety (90) days after certification.

(f) If votes in an amount in excess of fifty percent (50%) of those voting in the general election are cast in favor of rejection of an act referred, the act is rejected, and the secretary of state shall so certify. The act rejected by referendum is void thirty (30) days after certification.



22-2-118. Repealed By Laws 2014, Ch. 108, 2.

22-2-118. Repealed By Laws 2014, Ch. 108, 2.



22-2-119. Qualified elector may vote.

22-2-119. Qualified elector may vote.

Except as specifically provided otherwise a person may vote only if he is a qualified elector and only in the precinct in which he resides.



22-2-120. Distribution of copies of Election Code.

22-2-120. Distribution of copies of Election Code.

The secretary of state, not later than the first of July in general election years, shall distribute copies of the Election Code to county clerks. The county clerk shall furnish copies of the Election Code to municipal clerks and election officials.



22-2-121. Chief election officer to prepare forms; rules; advice.

22-2-121. Chief election officer to prepare forms; rules; advice.

(a) In carrying out his responsibilities under title 22, the secretary of state shall prepare:

(i) Written directives and instructions relating to and based on the election laws;

(ii) Sample copies of prescribed and suggested forms;

(iii) Advice or request from the attorney general's office advisory opinions on the effect of election laws and their application, operation and interpretation.

(b) The secretary of state shall promulgate such rules as are necessary to maintain uniform voting and vote counting procedures and orderly voting.

(c) The secretary of state shall have the authority to issue a directive to the county election officers necessary to ensure voter registration and elector participation when a uniformed services or emergency personnel elector could not otherwise vote.

(d) The secretary of state is authorized to adopt rules and regulations necessary to comply with the requirements of the Help America Vote Act of 2002, Public Law 107-252, including a state-based administrative complaint procedure, which shall not be subject to the Wyoming Administrative Procedure Act.

(e) The secretary of state is authorized to adopt rules and regulations necessary to comply with the requirements of the Military and Overseas Voter Empowerment Act of 2009, P.L. 111-84, and shall have the authority to issue directives to county election officers necessary to ensure compliance with the act. Directives authorized under this subsection may include:

(i) That ballots be available for Uniformed and Overseas Citizens Absentee Voting Act voters forty-five (45) days prior to the election;

(ii) How ballots are to be transmitted electronically;

(iii) How returned ballots shall be tabulated; and

(iv) What information shall be provided to Uniformed and Overseas Citizens Absentee Voting Act voters.

(f) The secretary of state shall have the authority to issue directives to county election officers necessary to ensure the proper conduct of elections, including voter registration and elector participation when there is a declared natural disaster or other impending or declared emergency which interferes with an election.






CHAPTER 3 - REGISTRATION

22-3-101. When required; prior registration in effect.

22-3-101. When required; prior registration in effect.

(a) Registration is required before a person may vote.

(i) Repealed By Laws 1998, ch. 100, 5.

(ii) Repealed By Laws 1998, ch. 100, 5.

(iii) Repealed By Laws 1998, ch. 100, 5.

(b) Any voter legally registered prior to May 25, 1973, is considered registered under the Election Code enacted in 1973.



22-3-102. Qualifications; temporary registration.

22-3-102. Qualifications; temporary registration.

(a) A person may register to vote not less than fourteen (14) days before an election, at any election specified in W.S. 22-2-101(a)(i) through (viii) or as provided by W.S. 22-3-117, who satisfies the following qualifications:

(i) He is a citizen of the United States;

(ii) He will be at least eighteen (18) years of age on the day of the next general election provided he shall not be permitted to vote until he has attained the age of eighteen (18);

(iii) He is a bona fide resident of Wyoming as determined in accordance with W.S. 22-1-102(a)(xxx);

(iv) He is not currently adjudicated mentally incompetent;

(v) He has not been convicted of a felony, or if convicted has had his civil or voting rights restored.

(b) Repealed By Laws 2004, Chapter 94, 4.

(c) Repealed By Laws 1998, ch. 100, 5.

(d) An absent uniformed services or an overseas citizen voter who is qualified to register by mail, to request an absentee ballot, and to vote in Wyoming is entitled to register by mail using the Federal Postcard Application for the purpose of voting in one (1) election cycle, including a primary, general or special federal election. The voter's name shall not appear on the permanent official registry list until the voter has registered as provided in W.S. 22-3-103 and 22-3-104.

(e) The secretary of state is authorized to provide for the verification of certain voter registration data in accordance with the following:

(i) The secretary of state and the director of the department of transportation shall enter into an agreement to match voter registration data with information maintained by the department regarding driver's licenses, in order to verify the information provided on applications for voter registration;

(ii) The secretary of state and the attorney general shall enter into an agreement to compare data in the voter registration system with information maintained by the division of criminal investigation regarding state felony convictions in order to deny voter registration to, and remove from voter registration lists, individuals who are not qualified electors;

(iii) The secretary of state and the director of the department of health shall enter into an agreement to match information in the voter registration system with death records in the office of vital records services within the department of health in order to remove names of deceased individuals from voter registration lists;

(iv) The secretary of state and the state board of parole shall enter into an agreement to match information in the voter registration system with records regarding restoration of voting rights maintained by the state board of parole in order to verify voter qualifications;

(v) The secretary of state and the supreme court shall enter into an agreement to match information in the voter registration system with other records in order to generate jury lists.



22-3-103. Furnishing of oath forms; contents thereof.

22-3-103. Furnishing of oath forms; contents thereof.

(a) The county clerk shall furnish voter registration oath forms to registry agents which forms shall require the following voter information from the applicant:

(i) His full legal name;

(ii) His current residence address or if living temporarily in another state or nation, his last residence address in Wyoming;

(iii) His postal address if different from his residence address;

(iv) His date of birth;

(v) Acceptable identification as defined pursuant to W.S. 22-1-102(a)(xxxix);

(vi) His Wyoming driver's license number, or if he has no current, valid Wyoming driver's license, a statement to that effect and the last four digits of his social security number, or if he has neither, a statement to that effect;

(vii) His political party affiliation, if any.

(viii) Repealed By Laws 2010, Ch. 3, 3.

(b) Following the provision of the information required in subsection (a) of this section, the form shall require the applicant's signature in full below the following oath:

I, ...., do solemnly swear (or affirm) that I am a citizen of the United States; that I am a bona fide resident of the state of Wyoming and this county; that if registered in another county or state, I hereby request that my registration be withdrawn; that I will be at least eighteen (18) years of age on or before the next election; that I am not currently adjudicated a mentally incompetent person, that I have not been convicted of a felony, or if I have been convicted of a felony, I have had my civil or voting rights restored by a competent authority; and that the voter registration information contained herein is true and accurate to my best knowledge and belief.

.... (Signature in full of applicant)

Subscribed and affirmed or sworn to before me by .... this .... day of ...., (year).

.... (Signature and title of registry agent

or person authorized to administer oaths)

(c) Persons in the uniformed services and overseas citizens, as specified in W.S. 22-3-117, may swear or affirm to the oath under the penalty of perjury. The oath does not require the signature of an oath-taking officer.



22-3-104. Methods of verification; signing oath; time for proving eligibility; registration locations.

22-3-104. Methods of verification; signing oath; time for proving eligibility; registration locations.

(a) Repealed By Laws 2004, Chapter 94, 4.

(b) Repealed By Laws 2004, Chapter 94, 4.

(c) Repealed By Laws 1998, ch. 100, 5.

(d) An applicant may only register to vote in person or by mail at which time he shall provide the information required by W.S. 22-3-103(a) and sign the registration oath as required by W.S. 22-3-103(b).

(i) Repealed By Laws 2005, ch. 110, 2.

(ii) Repealed By Laws 2005, ch. 110, 2.

(iii) Repealed By Laws 2005, ch. 110, 2.

(e) Repealed By Laws 2005, ch. 110, 2.

(f) A person shall be registered to vote as follows:

(i) Repealed By Laws 2014, Ch. 108, 2.

(ii) Registration is effective:

(A) At the polls for the purpose of voting. Upon verification of the information, the voter shall continue to be registered. Upon failure of verification, the voter's registration shall be revoked in accordance with W.S. 22-3-105;

(B) For registration, other than at the polls, after the voter registration information has been entered onto the voter registration system and verified.

(g) On election day, applicants attempting to register who lack the proof required under this section shall be offered provisional ballots in accordance with W.S. 22-15-105 and permitted until the close of business on the day following the election to present documentation to the county clerk establishing their eligibility to register and to vote in the precinct.

(h) An applicant may register to vote in person:

(i) In his proper polling place at any election specified in W.S. 22-2-101(a)(i) through (viii); or

(ii) In the office of the county clerk or city clerk in the principal office building of the county or city in the presence of the registry agent.

(j) A county or city clerk may establish and maintain registration facilities in a public area owned or occupied by a political subdivision or governmental institution, agency or entity, after giving not less than two (2) days notice by publication in a newspaper of general circulation in the county and by posting such notice in such clerk's office. The requirements of subsection (h) of this section regarding the place of registration shall not apply to a person registering in accordance with this subsection.



22-3-105. Investigation of voter qualifications; striking names from registry; criteria; notice; appeal.

22-3-105. Investigation of voter qualifications; striking names from registry; criteria; notice; appeal.

(a) The county clerk may investigate the qualifications of any voter registration, when he has reasonable cause to believe that the voter may be unqualified. The county clerk shall, after a thorough investigation, strike from the voter registration lists the name of any person who is not qualified to be registered.

(b) Among the criteria he may use in determining the qualifications of any person to be registered are the following:

(i) Location of dwelling of registrant and family;

(ii) Occupation and location of employment;

(iii) Location of vehicle registration;

(iv) Driver's license;

(v) Property owned;

(vi) Any other residency qualifications either provided by law or deemed reasonable by the clerk to render a judicious determination.

(c) The clerk shall give immediate written notice by certified return receipt mail to any person who is denied registration.

(d) Any person who is denied registration has the right to appeal to a circuit court within the county or to the district court within five (5) days of the date of the notification. The appellant shall not be required to obtain legal counsel for any such appeal.

(e) The court shall hear and decide any such appeal within five (5) days from the date the appeal is received.

(f) The provisions of the Wyoming Administrative Procedure Act are not applicable to voter registration appeals.



22-3-106. Request for voter registration withdrawal; form.

22-3-106. Request for voter registration withdrawal; form.

If a voter registration applicant affirms that he is registered in another county or state, the registry agent shall require that the applicant make a written withdrawal of voter registration from another county or state on the Wyoming registration application.



22-3-107. Information registry agent may enter on registration form.

22-3-107. Information registry agent may enter on registration form.

The registry agent may determine and enter on a voter registration oath form the voting district number, polling precinct number, school district number, house district number and senate district number after the applicant signs the form.



22-3-108. Official registry list information.

22-3-108. Official registry list information.

(a) The official registry list shall contain at least the following information as to each registered elector:

(i) Name in full;

(ii) Residence by street number and name, if any;

(iii) Voting district and precinct numbers;

(iv) Party affiliation, if declared;

(v) House and senate district numbers;

(vi) Date of birth; and

(vii) The elector's Wyoming driver's license number, or if the elector has no Wyoming driver's license, one (1) of the following unique identifying numbers:

(A) The last four (4) digits of the elector's social security number, or if the elector also has no social security number;

(B) A unique identifying number generated by the state.

(b) The official registry list may contain the following information as to each registered elector:

(i) Repealed By Laws 2004, Chapter 94, 4.

(ii) County of residence;

(iii) Date of registration;

(iv) Repealed By Laws 2004, Chapter 94, 4.

(v) Name of municipal corporation of residence, if any;

(vi) Number of school district of residence;

(vii) Mailing address;

(viii) Gender; and

(ix) Telephone number, if any.

(c) The county clerk may maintain within the election records the social security numbers of registered electors for identification purposes.



22-3-109. Certification and transmittal of poll lists; posting of registry lists.

22-3-109. Certification and transmittal of poll lists; posting of registry lists.

(a) Not less than ten (10) days before any election, the county clerk shall certify and transmit to the officer in charge of each election at his request the necessary poll lists for the precincts or areas involved in the election. Not less than ten (10) days prior to the primary and general elections the county clerks shall upon request deliver up to three (3) poll lists for each precinct in the county to the county chairman of each political party in the respective counties.

(b) The county clerk shall publicly post in a prominent place at the county courthouse one (1) copy of the registry list for each precinct.



22-3-110. Expense of preparing poll lists.

22-3-110. Expense of preparing poll lists.

The expense of preparing poll lists required by law to be provided by the county clerk in combined statewide political subdivision elections, shall be shared on an equitable basis by the governmental entities participating in the election. The expense of preparing other poll lists shall be paid by the entity holding the election.



22-3-111. Preparation and contents of pollbooks.

22-3-111. Preparation and contents of pollbooks.

(a) The county clerk shall prepare the necessary pollbooks for each precinct for statewide and political subdivision elections held on the same date. The precinct pollbooks shall contain the poll lists, the oaths of judges of election, certificate of ballots, and a tally sheet if ballots are hand counted. On the cover of the pollbook shall be printed the words "Pollbook", the election and date of the election, the voting district and precinct numbers.

(b) Pollbooks shall be prepared for special district elections by the officials in charge of such elections. The county clerk shall furnish poll lists as required and requested by such officials.



22-3-112. Pollbook distribution; entering information.

22-3-112. Pollbook distribution; entering information.

Before the polls open, the county clerk shall distribute the precinct pollbooks to the judges of election in the respective precincts. The judges of election shall enter in pollbooks all information required by law.



22-3-113. Disposition of pollbooks after polls close.

22-3-113. Disposition of pollbooks after polls close.

After the polls are closed and the pollbooks are made to agree, the judges of election in each precinct shall return one (1) pollbook containing one (1) copy of each of the poll lists to the county clerk, together with the election returns, and retain one (1) copy of each poll list in their possession. Judges of election may discard poll lists in their possession two (2) years after the election to which the poll lists pertain or in the event of litigation, at the conclusion of the litigation, whichever date is later.



22-3-114. Notification by registered elector of name or address change.

22-3-114. Notification by registered elector of name or address change.

A registered elector who changes his name or changes his residence from one address to another within the same county shall notify the county clerk of the change, including in the notification the name, address, precinct and social security number (optional) under which registered and the nature of the change.



22-3-115. Grounds for cancellation of registration.

22-3-115. Grounds for cancellation of registration.

(a) A registered elector's registration shall be cancelled for any one (1) of the following reasons:

(i) Failure to vote in any general election;

(ii) Death;

(iii) Removal of residence from the county or state more than thirty (30) days prior to an election;

(iv) Disqualification to vote;

(v) Receipt of notification that the elector has registered to vote in another jurisdiction;

(vi) Upon written request of the elector.

(b) A registered elector's registration shall not be cancelled if the elector in any general election requested an absentee ballot which was rejected.



22-3-116. Notice of intent to cancel registration.

22-3-116. Notice of intent to cancel registration.

When the county clerk has information that a registration should be cancelled, he shall mail a notice of intent to cancel to the elector at his address on the registry list stating the reason for cancellation. The notice shall state that cancellation shall occur within twenty (20) days unless the elector asks that his name remain on the registry list. A copy of the notice of cancellation shall be retained by the county clerk for three (3) years. A notice is not required if the clerk has received a receipt of notification that the elector has registered to vote in another jurisdiction or if the elector requested cancellation in writing.



22-3-117. Absentee registration generally; use of federal postcard.

22-3-117. Absentee registration generally; use of federal postcard.

(a) Notwithstanding any other section or provision in this chapter, any citizen of the United States who is a resident of Wyoming may apply for registration by providing the information required by W.S. 22-3-103(a) and acceptable identification to and completing and subscribing, the form of voter registration oath prescribed by W.S. 22-3-103(b) before any person authorized by law to administer oaths. Each county clerk shall furnish the voter registration oath forms. The applicant shall mail or return the completed voter registration oath form to the county clerk in the county in which the applicant resides. In order to vote in the next election, the application must be received in the county clerk's office before the close of registration for that election, or:

(i) Be received by mail and processed by the county clerk during the closed period described in W.S. 22-3-102(a) if it is accompanied by an absentee ballot request for elections where a voter may register at the polls;

(ii) Be made at the county clerk's office during the closed period described in W.S. 22-3-102(a) if the voter simultaneously votes at the county clerk's office; or

(iii) Be made and processed at the absentee polling place during the closed period described in W.S. 22-3-102(a) if the voter simultaneously votes at the absentee polling place established for that purpose pursuant to W.S. 22-9-125.

(b) Under the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. 1973ff (2002) the following persons shall be allowed to simultaneously register and make application for an absentee ballot through the use of the Federal Postcard Application (FPCA), provided those persons are residents of this state or in the case of overseas citizens, they were last domiciled in Wyoming immediately prior to their departure from the United States and are not registered to vote in any other jurisdiction:

(i) Members of the uniformed services and their spouses and dependents residing with them;

(ii) Overseas citizens and their spouses and dependents residing with them;

(iii) Citizens temporarily residing outside of the United States, and their spouses and dependents residing with them; and

(iv) Any other person to whom federal law requires this privilege be extended.

(c) Registration through the Federal Postcard Application constitutes temporary registration for the purpose of voting in one (1) election cycle, including a primary, general or special federal election, and the registration of such a registrant shall be maintained as provided in W.S. 22-3-102(d). The Federal Postcard Application shall be accepted if completed and signed by the applicant under penalty of perjury.

(d) If any person specified in subsection (b) of this section desires permanent registration, that person shall provide the information required by W.S. 22-3-103(a) and subscribe to the voter registration oath prescribed by W.S. 22-3-103(b). The oath shall be self-administered under penalty of perjury and notwithstanding W.S. 22-3-104 does not require the signature of an oath-taking official.



22-3-118. Proof of identity.

22-3-118. Proof of identity.

(a) Unless a voter is challenged pursuant to W.S. 22-15-101 through 22-15-109, no identification shall be required when:

(i) Voting in person or by mail after having registered in person; or

(ii) Voting in person or by mail after having registered by mail and having previously voted in a Wyoming federal election.

(b) Prior to voting, when a voter has registered by mail and is voting in person in his first Wyoming federal election, he shall provide:

(i) A current, valid photo identification; or

(ii) A copy of a current utility bill, bank statement, paycheck, government check or other government document which shows his name and address.

(c) When a voter has registered by mail and he is voting by mail in his first Wyoming federal election, he shall submit with his absentee ballot:

(i) A copy of a current, valid photo identification; or

(ii) A copy of a current utility bill, bank statement, government check, paycheck, or other government document which shows his name and address.

(d) Voters who are unable to provide the required proof under the applicable provisions of subsections (b) and (c) of this section shall be offered provisional ballots in accordance with W.S. 22-15-105 and permitted until the close of business on the day following the election to present documentation to the county clerk establishing their eligibility to vote in the precinct.

(e) The provisions of this section shall not apply to elections conducted pursuant to chapter 29 of this Election Code.

(f) As used in this section "Wyoming federal election" means a primary election, general election or a special election for federal office held in this state.






CHAPTER 4 - POLITICAL PARTIES

ARTICLE 1 - MAJOR POLITICAL PARTIES

22-4-101. Application; composition, election and qualifications of county central committees; certificate of election.

22-4-101. Application; composition, election and qualifications of county central committees; certificate of election.

(a) This article is applicable only to "major political parties".

(b) The county central committee of each political party consists of precinct committeemen and committeewomen elected in the county at the regular biennial primary election. Except as provided in subsection (c) of this section, each political party in each precinct shall elect one (1) committeeman and one (1) committeewoman for each two hundred fifty (250) votes or major fraction thereof cast for the party's candidate for representative in congress in the last general election, but provided that no precinct shall be entitled to less than one (1) precinct committeeman and precinct committeewoman. Precinct committeemen and committeewomen shall be electors registered in the party and resident in the precinct. The county clerk shall issue a certificate of election to the precinct committeemen and committeewomen elected and concurrently notify the county central committee chairman. The certificate shall state the term of office which shall begin on the day the primary election is canvassed and shall expire on the date the next regular biennial primary election is canvassed. If a precinct boundary line is changed for any reason, the county commissioners shall determine the number of precinct committeemen and committeewomen to which the affected precinct is entitled.

(c) In any general election year in which a new plan of legislative districts is required, the number of precinct committeemen and committeewomen shall be one (1) committeeman and one (1) committeewoman for each two hundred fifty (250) votes or major fraction thereof of voters registered in that political party at the time election districts are adopted by the county commissioners as provided in W.S. 22-7-101, provided that no precinct shall be entitled to less than one (1) precinct committeeman and precinct committeewoman.



22-4-102. Repealed By Laws 1998, ch. 100, 5.

22-4-102. Repealed By Laws 1998, ch. 100, 5.



22-4-103. County central committee vacancies.

22-4-103. County central committee vacancies.

A vacancy in the county central committee shall occur in the case of death, resignation, failure of a qualified candidate to be elected to a precinct committeeman or committeewoman position, or removal of residence from the precinct. A vacancy shall be filled by the county central committee by election of a registered elector resident in the precinct in which the vacancy exists and registered in the party or as provided by the party bylaws.



22-4-104. County central committee organizational meeting; notice of meetings.

22-4-104. County central committee organizational meeting; notice of meetings.

The county central committee shall meet and organize under the direction of the county chairman at the time and place determined by the county chairman within thirty (30) days after the county chairman has received notice from the county clerk that all of its members have been certified elected. The county chairman shall also publish a notice of all meetings of the county central committee in a newspaper of general county circulation not less than two (2) days prior to a meeting.



22-4-105. County central committee odd year meeting; notice; election of chairman, state committeeman and committeewoman.

22-4-105. County central committee odd year meeting; notice; election of chairman, state committeeman and committeewoman.

The county central committee shall meet at the county seat each odd-numbered year at a time and place determined by the county chairman. The county chairman shall publish notice of the meeting in a newspaper of general circulation within the county not less than ten (10) days before this meeting. At the meeting, the county central committee shall elect the chairman of the county central committee, one (1) state committeeman and one (1) state committeewoman and other offices as provided by the party bylaws. A state political party may provide in its rules for the election of additional state committeemen and additional state committeewomen. Neither the chairman, state committeeman or state committeewoman need be members of the county central committee.



22-4-106. County convention.

22-4-106. County convention.

The county convention of each political party shall meet in even-numbered years.



22-4-107. County convention delegates.

22-4-107. County convention delegates.

Delegates to the county convention of a political party are the members of the county central committee, unless a political party provides in its rules for an alternate method of selecting such delegates.



22-4-108. Delegates and alternates to state convention; county platform.

22-4-108. Delegates and alternates to state convention; county platform.

The county convention shall elect from electors resident in the county and registered in the party delegates and alternates to the state convention as apportioned by the rules of the party. The county convention may also adopt a county platform.



22-4-109. Notice to state chairman of state committeeman and committeewoman.

22-4-109. Notice to state chairman of state committeeman and committeewoman.

The county chairman shall immediately notify the state chairman in writing of the names and addresses of persons elected to the offices of state committeeman and committeewoman.



22-4-110. Composition of state central committee.

22-4-110. Composition of state central committee.

The state central committee consists of state committeemen and committeewomen and county chairmen elected at the odd-numbered year meeting of the county central committees, and of any other party officials provided by the bylaws of the party.



22-4-111. State central committee organizational meeting; notice.

22-4-111. State central committee organizational meeting; notice.

The state central committee shall hold an organizational meeting in odd-numbered years, at which it shall elect from electors registered in the party a chairman, secretary and other officers as provided in the rules of the party. The state chairman shall mail notice of the time and place of this meeting to each member of the committee not later than ten (10) days before the meeting.



22-4-112. State committeeman or committeewoman vacancies.

22-4-112. State committeeman or committeewoman vacancies.

A vacancy in the office of state committeeman or committeewoman occurring by death, resignation or removal of residence from the county shall be filled by the county central committee of the county in which the vacancy occurs within thirty (30) days of such vacancy.



22-4-113. Delegation of functions to subcommittees.

22-4-113. Delegation of functions to subcommittees.

The state and county central committees may delegate any lawful function to a subcommittee by majority resolution consistent with party rules, except election of its officers.



22-4-114. Representation by proxy; qualifications.

22-4-114. Representation by proxy; qualifications.

A member of a political committee or subcommittee may be represented at any meeting of the committee or subcommittee by written proxy. A person holding a proxy must be a resident of the same political subdivision as the member he represents. No person shall be allowed to vote more than two (2) proxies.



22-4-115. Date of party state convention.

22-4-115. Date of party state convention.

Each political party shall hold a state convention in even-numbered years.



22-4-116. Calling of state convention; contents of notice.

22-4-116. Calling of state convention; contents of notice.

The state chairman shall call a state convention by filing notice in the office of the secretary of state and of each county clerk not later than twenty (20) days before the convention. The notice shall state the total number of delegates and alternates, and the number of delegates to which each county is entitled.



22-4-117. State convention members.

22-4-117. State convention members.

Members of the state convention are the delegates or their alternates chosen by the county conventions, and the delegates or their alternates chosen at large by the youth organizations of the political parties in accordance with rules of their respective party.



22-4-118. State convention powers and duties.

22-4-118. State convention powers and duties.

(a) The state convention has the following powers and duties:

(i) To nominate electors of president and vice-president of the United States;

(ii) To elect national committeemen and committeewomen;

(iii) To adopt a platform;

(iv) To select delegates and alternates to national nominating conventions;

(v) To formulate or change the rules governing the internal organizations of the party which rules must include:

(A) The time, place, manner of election and terms of office of party officers not provided by statute;

(B) The method of apportioning delegates and alternates to the state convention to each county;

(C) The method of selecting delegates and alternates to the national convention;

(D) The name, powers and duties of any standing committee of the state central committee and the state convention;

(E) Rules of conduct for county and state conventions;

(F) Powers and duties delegated to county and state committees.

(vi) To conduct such other business as it deems necessary or proper.



22-4-119. Certification and filing of rules and bylaws.

22-4-119. Certification and filing of rules and bylaws.

(a) The county party chairman and party secretary shall certify all rules and bylaws promulgated, revoked or amended by the county central committee and file them with the county clerk within thirty (30) days after the adjournment of the county central committee meeting.

(b) The state party chairman and party secretary shall certify all rules and bylaws promulgated, revoked or amended by the state convention and file them with the secretary of state within thirty (30) days after the adjournment of the state convention.



22-4-120. Certification of presidential elector nominees and party officers.

22-4-120. Certification of presidential elector nominees and party officers.

The state party chairman and party secretary shall certify the names of nominees for presidential electors and the names of the state and county party officers elected or appointed to the secretary of state immediately after their selection.






ARTICLE 2 - FORMATION

22-4-201. Renumbered by Laws 1991, ch. 243, 3.

22-4-201. Renumbered by Laws 1991, ch. 243, 3.



22-4-202. Renumbered by Laws 1991, ch. 243, 4.

22-4-202. Renumbered by Laws 1991, ch. 243, 4.



22-4-203. Renumbered by Laws 1991, ch. 243, 4.

22-4-203. Renumbered by Laws 1991, ch. 243, 4.



22-4-204. Renumbered by Laws 1991, ch. 243, 4.

22-4-204. Renumbered by Laws 1991, ch. 243, 4.



22-4-205. Repealed by Laws 1991, ch. 243, 5.

22-4-205. Repealed by Laws 1991, ch. 243, 5.



22-4-206. Repealed by Laws 1991, ch. 243, 5.

22-4-206. Repealed by Laws 1991, ch. 243, 5.



22-4-207. Repealed by Laws 1991, ch. 243, 5.

22-4-207. Repealed by Laws 1991, ch. 243, 5.



22-4-208. Repealed by Laws 1991, ch. 243, 5.

22-4-208. Repealed by Laws 1991, ch. 243, 5.






ARTICLE 3 - MINOR POLITICAL PARTIES

22-4-301. Application of article.

22-4-301. Application of article.

This article is applicable only to minor political parties.



22-4-302. Composition and qualifications of minor party offices.

22-4-302. Composition and qualifications of minor party offices.

Each minor party shall provide for a sufficient number of officers to govern the party and shall have at least a state party chairman and a state party secretary. Each officer shall be a registered elector in the party. Officers shall be elected or appointed in accordance with party rules and bylaws.



22-4-303. Nomination of candidates.

22-4-303. Nomination of candidates.

Minor parties may nominate candidates to be placed on the general election ballot only by party convention. Under no circumstances shall a minor political party nominate by the primary election process.



22-4-304. Certification of candidates; fees.

22-4-304. Certification of candidates; fees.

(a) The chairman and secretary of the state political convention shall certify to the secretary of state the names of its party's nominees for United States senator, United States representative, all elective state offices and legislative offices.

(b) The chairman and secretary of the state or county political convention shall certify to the county clerk the names of its party's nominees for elected county offices and office of the district attorney.

(c) The names certified to the secretary of state or the county clerk shall be filed no later than the day before the primary election.

(d) Persons certified as nominees shall be members of that party, as shown by their affidavits of registration, at the time their names are certified to the secretary of state or the county clerk.

(e) Each certification made under this section shall be accompanied by the same application and fee required for the same office of a candidate seeking nomination by primary election. A certification not accompanied by the application and fee is not valid.



22-4-305. Certification and filing of rules and bylaws.

22-4-305. Certification and filing of rules and bylaws.

The state party chairman and state party secretary shall certify all rules and bylaws promulgated, revoked or amended by the state convention and file them with the secretary of state within thirty (30) days after the adjournment of the state convention.



22-4-306. Certification of presidential elector nominees and party officers.

22-4-306. Certification of presidential elector nominees and party officers.

The state party chairman and state party secretary shall certify the names of nominees for presidential electors and the name of the state and county party officers elected to the secretary of state immediately after the state convention.



22-4-307. Calling of state convention, contents of notice.

22-4-307. Calling of state convention, contents of notice.

The state chairman shall call a state convention by filing notice in the office of the secretary of state and of each county clerk not later than twenty (20) days before the convention. The notice shall state the eligibility requirements for voting at the convention.






ARTICLE 4 - FORMATION OF NEW PROVISIONAL PARTIES

22-4-401. Application of article.

22-4-401. Application of article.

This article is applicable only to provisional parties.



22-4-402. Petition; form; validity.

22-4-402. Petition; form; validity.

(a) Any group of persons desiring to form a new political party within this state shall file a petition with the secretary of state not later than June 1 in any general election year in which the party seeks to qualify for the general election ballot.

(b) The petition shall be approved by the secretary of state prior to circulation and shall conform in substance to the following:

PETITION FOR FORMATION

OF A POLITICAL PARTY

I know the contents of this petition including the names of the provisional party officers and request that the ________ party be printed on the ballot for the next general election. I am a registered elector for the next primary and general election. (This statement shall appear at the head of each petition page.)

PROVISIONAL PARTY OFFICERS

NAME ADDRESS

CHAIRPERSON __________________________________________

TREASURER __________________________________________

PETITIONERS

(Signature) (Printed Name) (Residence) (Date)

1. ___________________________________________________

2. ___________________________________________________

VERIFICATION BY CIRCULATORS

I, ...., do hereby certify that I am a circulator of this petition, and I solely and personally circulated this petition, that all the signatures appearing herein were made in my presence from ....(month) ....(day), ....(year) through ....(month) ....(day), ....(year), and to the best of my knowledge and belief such signatures are those of the persons whose names they purport to be.

.... (signature)

.... (residence address)

(c) The name of the party printed on the petition shall consist of not more than two (2) words and shall not be identical to, nor similar to, the name of any existing qualified political party as determined by the secretary of state, nor to the word "independent".

(d) To be valid, a petition shall contain the names and signatures of registered electors equal in number to not less than two percent (2%) of the total number of votes cast for the office of United States house of representative in the last general election.

(e) The petition shall be circulated no earlier than April 1 of the year preceding the general election.



22-4-403. Circulation of petition; requirements.

22-4-403. Circulation of petition; requirements.

Copies of the petition may be circulated for signatures, but each separate page shall contain the information required to be contained in the original petition. An elector signing the petition shall also list his name, residence and the date after his signature, as provided on the petition form in W.S. 22-4-402(b).



22-4-404. Repealed by Laws 2002, Ch. 11, 1.

22-4-404. Repealed by Laws 2002, Ch. 11, 1.



22-4-405. Verification of signatures on petition.

22-4-405. Verification of signatures on petition.

The secretary of state shall determine from the official list of registered electors whether sufficient valid signatures have been obtained on petitions filed with the secretary of state's office.



22-4-406. Officers and nominating procedures.

22-4-406. Officers and nominating procedures.

A provisional party shall be subject to W.S. 22-4-302 through 22-4-307. Under no circumstances shall a provisional party nominate by the primary election process.









CHAPTER 5 - NOMINATIONS

ARTICLE 1 - GENERAL PROVISIONS

22-5-101. How candidates nominated.

22-5-101. How candidates nominated.

Nominations of candidates for all offices filled at a general election, except school and community college district offices and special district offices, may be made by primary election, by petition for nomination as an independent candidate as provided in W.S. 22-5-301 through 22-5-308 or by convention as provided in W.S. 22-4-303 and 22-4-406.



22-5-102. Eligibility to be a candidate for state legislature; residency.

22-5-102. Eligibility to be a candidate for state legislature; residency.

(a) For the purpose of meeting residency requirements of the Wyoming constitution, a person shall not be a candidate for the state legislature from a legislative district unless he has been a resident of that legislative district for at least one (1) year next preceding his election. In any general election year in which a plan of legislative districts is required but has not been enacted into law at least one (1) year prior to the applicable filing periods, a person may be a candidate for the state legislature from a legislative district if he:

(i) Is a resident of the legislative district on the date he files an application under W.S. 22-5-204 or a petition under W.S. 22-5-301; and

(ii) Has been a resident of a county for at least one (1) year next preceding his election in which any portion of that legislative district is located.



22-5-103. Limits on ballot access; state offices.

22-5-103. Limits on ballot access; state offices.

(a) Notwithstanding any other provision of Wyoming law, the secretary of state or other authorized official shall not certify the name of any person as the nominee or candidate for the office sought, nor shall that person be elected nor serve in that office if the following will occur:

(i) The person, by the end of the current term of office will have served, or but for resignation, would have served eight (8) or more years in any sixteen (16) year period in the office for which the candidate is seeking nomination or election, except, that any time served in that particular office prior to January 1, 1993, shall not be counted for purposes of this term limit. This provision shall apply to the offices of governor, secretary of state, state auditor, state treasurer, and state superintendent of public instruction.

(ii) Repealed By Laws 2005, ch. 241, 1.

(iii) Repealed By Laws 2005, ch. 241, 1.



22-5-104. Repealed By Laws 2005, ch. 241, 1.

22-5-104. Repealed By Laws 2005, ch. 241, 1.



22-5-105. Scope of limitations.

22-5-105. Scope of limitations.

The term limits and ballot access restrictions set forth above shall apply only to the specific office referenced in which the person previously served. It is not the intent that this act preclude or prohibit a person from seeking nomination or election to any other office for which the referenced term limit or ballot access restriction is not applicable.



22-5-106. Severability.

22-5-106. Severability.

If any part of this measure or the application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or application, which reasonably can be given effect without the invalid provision or applications.






ARTICLE 2 - NOMINATION BY PRIMARY ELECTION

22-5-201. Repealed By Laws 1998, ch. 100, 5.

22-5-201. Repealed By Laws 1998, ch. 100, 5.



22-5-202. Major political party participation; separate ballots; same time.

22-5-202. Major political party participation; separate ballots; same time.

Major political parties shall participate in the primary election and each shall have a separate party ballot. The primary election of major political parties shall be held at the same time and at the same polling places and shall be conducted by the same election officials.



22-5-203. Nonpartisan judicial offices; separate ballot; same time.

22-5-203. Nonpartisan judicial offices; separate ballot; same time.

(a) Repealed By Laws 2004, Chapter 42, 2 and Chapter 94, 4.

(b) A separate ballot shall be used for the nonpartisan primary election which shall be held at the same time and at the same polling places and shall be conducted by the same election officials as the partisan primary election.



22-5-204. Application for nomination or election; party registration; form.

22-5-204. Application for nomination or election; party registration; form.

(a) Repealed by Laws 1991, ch. 243, 5.

(b) An eligible person seeking nomination or election for a partisan office shall be registered in the party whose nomination he seeks and shall file an application in substantially the following form:

APPLICATION FOR NOMINATION OR ELECTION BY PARTY PRIMARY

State of Wyoming )

) ss

County of .... )

I, ...., swear or affirm that I was born on ...., ....(year), that I have been a resident of the state of Wyoming since ...., and that I am a registered voter of Election District No. ...., in Precinct No. ...., residing at ...., in County of ...., (if for the office of state senator or representative) in Senate (House) District ...., state of Wyoming, and registered as a member of .... party, and I hereby request that my name be printed upon the official party ballot at the next primary election as a candidate for the office of ...., and hereby declare that if nominated and elected, I will qualify for the office.

Dated the .... day of ...., ....(year).

.....................(Signature)

(c) A nomination application that is required to be filed with the secretary of state may be electronically filed as provided under W.S. 9-2-2501 if the application is accompanied by the proper filing fee.



22-5-205. Nomination application form for nonpartisan office.

22-5-205. Nomination application form for nonpartisan office.

(a) An eligible person seeking nomination for a nonpartisan office must file an application in substantially the following form:

APPLICATION FOR NOMINATION BY NONPARTISAN PRIMARY

State of Wyoming )

) ss

County of .... )

I, ...., swear or affirm that I was born on ...., that I have been a resident of the State of Wyoming since ...., and that I am a registered voter of .... County, residing at ...., and that I am eligible to be elected to such office, and I hereby request that my name be printed upon the official nonpartisan ballot at the next primary election as a candidate for the office indicated below as follows:

(Name of office).

I am seeking (1) the regular term or (2) the unexpired term which terminates on the .... day of ...., ....(year).

Dated this .... day of ...., ....(year).

....................... Signature

(b) A nomination application that is required to be filed with the secretary of state may be electronically filed as provided under W.S. 9-2-2501 if the application is accompanied by the proper filing fee.



22-5-206. Where nomination applications to be filed.

22-5-206. Where nomination applications to be filed.

(a) Nomination applications for United States senators and representatives in congress, state offices, members of the legislature, circuit court judges, and state district court judges shall be filed in the office of the secretary of state.

(b) Other applications, including district attorneys, shall be filed in the office of the county clerk of the county in which the person filing for nomination resides.



22-5-207. Furnishing of application forms.

22-5-207. Furnishing of application forms.

The secretary of state and county clerks shall provide the application form required to be filed in their respective offices.



22-5-208. Filing fees; exception.

22-5-208. Filing fees; exception.

(a) Applications shall be accompanied by the following fees:

(i) Twenty-five dollars ($25.00) for the offices of state senator, state representative, district attorney and for the offices to be voted for by electors wholly within a county;

(ii) Two hundred dollars ($200.00) for offices to be voted for by electors of the entire state.

(b) No application is valid unless the fee is paid.

(c) A filing fee shall not be required of candidates for special district director, school district trustee, community college trustee, precinct committeeman or precinct committeewoman.



22-5-209. Time for filing nomination applications; certified list.

22-5-209. Time for filing nomination applications; certified list.

An application for nomination shall be filed not more than ninety-six (96) days and not later than eighty-one (81) days next preceding the primary election. Not later than sixty-eight (68) days before a primary election the secretary of state shall transmit to each county clerk a certified list of persons whose applications have been filed in the office of the secretary of state stating as to each his name, age, address, office sought and party affiliation.



22-5-210. Repealed By Laws 1998, ch. 100, 5.

22-5-210. Repealed By Laws 1998, ch. 100, 5.



22-5-211. Repealed By Laws 1998, ch. 100, 5.

22-5-211. Repealed By Laws 1998, ch. 100, 5.



22-5-212. When declaration of party affiliation required.

22-5-212. When declaration of party affiliation required.

An elector requesting a major party ballot must declare his party affiliation, or sign an application for change of affiliation before he may receive a party ballot. An elector may vote only the nonpartisan ballot and if so, is not required to declare his party affiliation. Requesting a partisan primary election ballot constitutes a declaration of party affiliation. A change in declaration of party affiliation shall be entered on the poll list by the election judge.



22-5-213. Entry in pollbook.

22-5-213. Entry in pollbook.

The judges of election shall check or enter in the pollbook the name of each elector voting in the primary election and his party affiliation, if declared. An elector voting only a nonpartisan ballot shall be entered in the pollbook as an unaffiliated voter.



22-5-214. Change in party affiliation.

22-5-214. Change in party affiliation.

An elector may change his party affiliation by completing an application signed before a notarial officer or election official, and filing it with the county clerk not later than fourteen (14) days before the primary election or at the polls on the day of the primary or general election, or when requesting an absentee ballot.



22-5-215. Nomination of partisan candidates and write-in candidates.

22-5-215. Nomination of partisan candidates and write-in candidates.

On each party ballot the candidate or candidates equal in number to the number to be elected to each office who receive the largest number of votes shall be nominated and shall be entitled to have their names printed on the ballot for the next general election. A write-in candidate shall not be nominated and shall not be entitled to have his name printed on the ballot for the next general election unless he received at least twenty-five (25) write-in votes. An unsuccessful candidate for office at a primary election whose name is printed on any party ballot may not accept nomination for the same office at the next general election.



22-5-216. Repealed By Laws 2011, Ch. 38, 2.

22-5-216. Repealed By Laws 2011, Ch. 38, 2.



22-5-217. Repealed By Laws 1998, ch. 100, 5.

22-5-217. Repealed By Laws 1998, ch. 100, 5.



22-5-218. Election of major party precinct committeemen and committeewomen.

22-5-218. Election of major party precinct committeemen and committeewomen.

The candidates equal in number to the number of offices to be filled receiving the greatest number of votes on each party ballot for the offices of major party precinct committeeman and committeewoman shall be deemed elected.



22-5-219. Further action by nominees or elect not required; exception.

22-5-219. Further action by nominees or elect not required; exception.

(a) Candidates nominated and major party precinct committeemen and committeewomen elected at a primary election shall be deemed nominated or elected without further action. In addition, each write-in candidate nominated at a primary election shall comply with the provisions of W.S. 22-16-106.

(b) Repealed By Laws 1998, ch. 100, 5.



22-5-220. Withdrawal of nomination application restricted.

22-5-220. Withdrawal of nomination application restricted.

A candidate may withdraw a nomination application prior to the primary election only by filing a written withdrawal in the filing office in which he filed his application for nomination. If a candidate withdraws after the party ballots are finalized and approved for printing by a county clerk in any county where the candidate's name will appear on the party ballot, the county clerk shall not be required to remove the candidate's name from the party ballot, but shall post a notice at each polling place announcing that the named candidate has withdrawn from nomination for the office designated.






ARTICLE 3 - NOMINATION BY PETITION

22-5-301. Independent partisan candidates; form.

22-5-301. Independent partisan candidates; form.

(a) Independent candidates for partisan public offices may be nominated by filing a signed petition in substantially the following form:

PETITION FOR NOMINATION

I, ...., swear or affirm that I was born on ...., ....(year), that I have been a resident of the State of Wyoming since ...., and that I am a registered voter of Election District No. ...., in Precinct No. ...., County of ...., residing at ...., (if for the office of state senator or representative, commissioner or other district office) in Senate (House) (Commissioner or other) District ...., State of Wyoming, and having obtained the number of signatures required by law for nomination by petition, I hereby request that my name be printed on the official ballot at the next general election as an independent candidate for the office of .... and declare that if nominated and elected, I will qualify for the office.

Dated the .... day of ...., ....(year).

....................... (Signature)

The eligible, registered electors supporting my nomination, and numbering not less than the number required under W.S. 22-5-304, are as follows:

(Signature) (Printed Name) (Residence) (Date)

1.

2.

VERIFICATION BY CIRCULATORS

I, ...., do hereby certify that I am a circulator of this petition, and I solely and personally circulated this petition, that all the signatures appearing herein were made in my presence from .... (month) .... (day), ....(year) through .... (month) .... (day), ....(year), and to the best of my knowledge and belief such signatures are those of the persons whose names they purport to be.

............... (Signature)

(b) The petition shall be approved by the appropriate filing office prior to circulation.



22-5-302. Unsuccessful primary candidates precluded.

22-5-302. Unsuccessful primary candidates precluded.

An unsuccessful candidate for office at a primary election, whose name is printed on any party ballot, may not seek nomination by petition for the same office at the next general election.



22-5-303. Restrictions on sponsors of independent candidates.

22-5-303. Restrictions on sponsors of independent candidates.

The name of a political group sponsoring an independent candidate shall not contain the name or any derivation of the name of any political party recognized under Wyoming law.



22-5-304. Qualifications and number of signers required.

22-5-304. Qualifications and number of signers required.

(a) For a statewide partisan office, a petition shall be signed by registered electors, resident in the state and eligible to vote for the petitioner, numbering not less than two percent (2%) of the total number of votes cast for representative in congress in the last general election for the entire state.

(b) For a countywide partisan office, a petition shall be signed by registered electors, resident in the county and eligible to vote for the petitioner, numbering not less than two percent (2%) of the total number of votes cast for representative in congress in the last general election for the entire county.

(c) For a district partisan election, a petition shall be signed by registered electors, resident in the district and eligible to vote for the petitioner, numbering not less than two percent (2%) of the total number of votes cast for the office in that particular district in the last general election. If a district's boundaries have changed since the last general election, then the required number of petition signatures shall not be less than two percent (2%) of the number of registered voters in the current district boundaries at the close of day on the day immediately preceding the primary election.



22-5-305. When petitions may be circulated; use of copies; requirements.

22-5-305. When petitions may be circulated; use of copies; requirements.

(a) A petition shall be circulated for signatures only during the calendar year in which the election for the office sought is to be held.

(b) Copies of the petition may be circulated for signatures, but each separate page shall contain the information required to be contained in the original petition for nomination.

(c) An elector signing a petition must also print on the petition his name, date and his residence address.

(d) The name of one (1) voter signed to more than one (1) petition for nomination to the same office shall not be counted on more than one (1) petition.



22-5-306. Where petitions to be filed; fee.

22-5-306. Where petitions to be filed; fee.

(a) Petitions for nomination of independent candidates shall be filed in the office prescribed for nomination by primary election for such office.

(b) Petitions must be accompanied by the same fee required for the same office of candidates seeking nomination by primary election. A petition not accompanied by the fee is not valid.



22-5-307. Time for filing independent petitions.

22-5-307. Time for filing independent petitions.

Petitions filed with the secretary of state and with the county clerk shall be filed not less than seventy (70) days before a general election.



22-5-308. Determining validity of petitions.

22-5-308. Determining validity of petitions.

The secretary of state, or county clerk shall determine from the official list of registered electors whether sufficient valid signatures have been obtained on petitions filed in his office.






ARTICLE 4 - VACANCIES IN NOMINATION

22-5-401. Vacancies in nomination for major parties; procedure for filing generally.

22-5-401. Vacancies in nomination for major parties; procedure for filing generally.

(a) The vacancy in nomination which occurs if a major party candidate, between primary and general elections, dies, is disqualified to hold the office for which nominated, or files a withdrawal or rejection of nomination with the office where the candidate filed for nomination for election, shall be filled by certificate filed with the office which shall state:

(i) The cause of vacancy and name of the former nominee;

(ii) The name, age, place of residence, post office address and qualifications of the successor nominee; and

(iii) The office and term for which nominated.

(b) The certificate shall be prepared and filed by:

(i) The state central committee of the political party of the former nominee for a partisan office to be voted for by the electors of the entire state;

(ii) The county central committee of the political party of the former nominee for a partisan office to be voted for by the electors of a county or a subdivision thereof, except as provided in paragraph (iv) of this subsection;

(iii) Repealed By Laws 2004, Chapter 42, 2 and Chapter 94, 4.

(iv) For nominees for the state legislature, the state central committee of the political party of the former nominee for a partisan office shall:

(A) Notify the precinct committeemen and committeewomen for that party for each precinct within the legislative district of the vacancy and arrange a meeting of those precinct committeemen and committeewomen at which a successor nominee shall be selected by them. The state central committee of each party may delegate the authority to call a meeting under this subparagraph;

(B) Prepare and file the certificate required under subsection (a) of this section.

(c) Repealed by Laws 1985, ch. 204, 2.

(d) Notwithstanding subsections (a) and (b) of this section, the vacancy in nomination created by failure of the qualified write-in nominee to accept nomination shall remain vacant.

(e) A candidate may withdraw only by filing a written withdrawal in the filing office in which he filed his application for nomination. If a candidate withdraws after the ballots are finalized and approved for printing by a county clerk in any county where the candidate's name will appear on the ballot, the county clerk shall not be required to remove the candidate's name from the ballot, but shall post a notice at each polling place announcing that the named candidate is not the party's nominee for the office designated.

(i) Repealed By Laws 1998, ch. 100, 5.

(ii) Repealed By Laws 1998, ch. 100, 5.

(iii) Repealed By Laws 1998, ch. 100, 5.



22-5-402. Procedure after ballots and labels printed.

22-5-402. Procedure after ballots and labels printed.

(a) If any major, minor or provisional party vacancy is filled after official ballots are finalized and approved for printing by a county clerk in any county where the candidate's name will appear on the ballot, the county clerk shall not be required to add the new candidate's name to the ballot.

(i) Repealed By Laws 1998, ch. 100, 5.

(ii) Repealed By Laws 1998, ch. 100, 5.

(iii) Repealed By Laws 1998, ch. 100, 5.



22-5-403. Vacancies in nomination for minor and provisional parties; withdrawal restricted.

22-5-403. Vacancies in nomination for minor and provisional parties; withdrawal restricted.

(a) Any vacancy in nomination which occurs if a minor or provisional party certified candidate dies, is disqualified to hold the office for which nominated or files a withdrawal or rejection of nomination may be filled by a certification from the state party chairman and state party secretary.

(b) A candidate may withdraw only by filing a written withdrawal in the filing office in which he filed his application for nomination. If a candidate withdraws after the ballots are finalized and approved for printing by a county clerk in any county where the candidate's name will appear on the ballot, the county clerk shall not be required to remove the candidate's name from the ballot, but shall post a notice at each polling place announcing that the named candidate is not the party's nominee for the office designated.

(i) Repealed By Laws 1998, ch. 100, 5.

(ii) Repealed By Laws 1998, ch. 100, 5.

(iii) Repealed By Laws 1998, ch. 100, 5.






ARTICLE 5 - VALID WRITE-IN CANDIDATES

22-5-501. Qualifying as a write-in candidate.

22-5-501. Qualifying as a write-in candidate.

(a) Each person requesting to have all votes cast for him as a write-in candidate counted, shall file an application for candidacy together with the appropriate filing fee with the appropriate filing officer not later than two (2) days after the election in which the person desires to have the write-in votes counted. Candidates whose votes did not affect the nomination who wish to have those votes counted shall follow the procedure set out in W.S. 22-16-106(c).

(b) Write-in votes which affect the outcome of an election shall continue to be canvassed as provided in W.S. 22-16-103.









CHAPTER 6 - BALLOTS

22-6-101. Certification of candidates nominated; printing of names.

22-6-101. Certification of candidates nominated; printing of names.

Not less than sixty (60) days before each general election the secretary of state shall transmit to each county clerk under party headings a certified list of the name and address of each person nominated by primary election as indicated by the state canvass, the name of each person nominated by provisional or minor party convention, the name of each independent candidate qualifying for nomination by petition, and the office sought. The names of these candidates shall be printed on the official ballot of the general election.



22-6-102. County clerk to print ballots; exception.

22-6-102. County clerk to print ballots; exception.

(a) The county clerk shall print official ballots for his county, for all primary, general and special elections.

(b) All other ballots shall be provided by the official responsible for conducting the election.



22-6-103. Official ballots.

22-6-103. Official ballots.

(a) The official ballot shall contain the name of every candidate and every ballot proposition lawfully entitled to appear on the ballot. Only official ballots shall be cast at any election.

(b) The official absentee ballot shall be in the form prescribed by law for the official ballot.



22-6-104. Sample ballots; printing, distribution, posting.

22-6-104. Sample ballots; printing, distribution, posting.

The officer providing the official ballot shall also print sample ballots which shall be identical to the official ballot except that it shall contain the words "SAMPLE" in large clear letters and may be printed on paper of a different color than the official ballot. The officer shall distribute copies of the sample ballot to each precinct prior to opening of the polls. The judges of election shall post at least one (1) copy of the sample in the polling place during the election. The county clerk shall have the samples available in his office for the public.



22-6-105. Sample ballots; publication.

22-6-105. Sample ballots; publication.

The officer providing the official ballots shall publish sample ballots at least once in a newspaper of general circulation in the district in which each primary and general election is held within two (2) weeks prior to the election. This notice shall also state that the names of candidates will be rotated on the official ballots and will not always appear in the order indicated in the sample ballots.



22-6-106. Replacement of lost ballots.

22-6-106. Replacement of lost ballots.

Official ballots not delivered to a precinct or lost, stolen or destroyed shall be replaced immediately by the official providing the ballot. Judges of election receiving replacement ballots shall sign a receipt therefor in which they shall state under oath, before each other, that the original ballots were not delivered to the precinct or have been lost, stolen or destroyed.



22-6-107. Time for possession of ballots and labels.

22-6-107. Time for possession of ballots and labels.

(a) Official ballots for primary and general elections shall be in the county clerk's possession forty (40) days before the election. If a clerk is unable to obtain ballots on time, the secretary of state shall provide by rule and regulation for the clerk to obtain and use substitute ballots.

(b) Notwithstanding subsection (a) of this section, county clerks shall make official absentee ballots for primary and general elections available to voters with rights under the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. 1973ff, and future acts amendatory or supplemental thereto, forty-five (45) days before the election.



22-6-108. Errors or omissions; posting.

22-6-108. Errors or omissions; posting.

(a) The official responsible for preparing the ballot shall correct errors or omissions as soon as possible.

(b) The official shall post a copy of each ballot in his office not later than the day when the official must have the ballot in his possession.



22-6-109. Elector's petition alleging error or omission.

22-6-109. Elector's petition alleging error or omission.

(a) Not later than three (3) days after the ballot is posted an elector may file a notarized affidavit with the county clerk alleging that an error or omission exists in any official ballot to be voted within the county. The county clerk shall, if the affidavit has merit, correct the error or omission as soon as possible.

(b) Not earlier than three (3) days and not more than six (6) days after filing the notarized affidavit with the county clerk, if the clerk fails to correct the alleged error or omission, the elector may file a petition in district court alleging that an error or omission exists in any official ballot to be voted within the county. The court shall, as soon as practical, order the ballot corrected or dismiss the petition.



22-6-110. Ballot propositions.

22-6-110. Ballot propositions.

A ballot proposition shall be printed as nearly as possible in the manner and form prescribed by law for a constitutional amendment.



22-6-111. Only name of candidate on ballot; exception.

22-6-111. Only name of candidate on ballot; exception.

A candidate may use the name on the ballot by which he is generally known. Professional titles and degrees shall not appear on the ballot. If in the opinion of the officer with whom the application for nomination or election is filed the names of two (2) or more candidates for any office to be voted on at the same election are the same or so similar as to confuse the electors as to the candidates' identity, the occupation and residence address of each of these candidates shall be printed under the candidate's name on the ballot.



22-6-112. Name to appear only once; exception.

22-6-112. Name to appear only once; exception.

No candidate's name shall appear on the partisan ballot more than once, except that of a candidate for the office of precinct committeeman or committeewoman, who may also seek another office on the same partisan primary ballot.



22-6-113. More than 1 ballot on machine.

22-6-113. More than 1 ballot on machine.

More than one (1) ballot may appear on a voting machine but if several ballots are placed on a machine they shall be clearly separated to prevent confusion.



22-6-114. Repealed by Laws 1991, ch. 243, 5.

22-6-114. Repealed by Laws 1991, ch. 243, 5.



22-6-115. Specifications for paper ballots; arrangements on voting machines.

22-6-115. Specifications for paper ballots; arrangements on voting machines.

Official paper ballots shall be uniform in size, printed in black ink on good quality paper through which printing cannot be read. Ballots shall be white except as otherwise provided. On a voting machine each column or row containing the titles of offices and candidates for office shall be arranged to indicate clearly the office for which a candidate is running.



22-6-116. Printing type size of party and candidate names.

22-6-116. Printing type size of party and candidate names.

On official ballots the political party name or title shall be printed in capital letters not less than one-eighth (1/8) inch nor more than one-fourth (1/4) of an inch in height. The names of all candidates shall be printed in the same size letters not less than one-eighth (1/8) inch nor more than one-fourth (1/4) of an inch in height. The name of each political party shall be printed in the same type size as that of every other political party.



22-6-117. Order of listing offices in partisan elections.

22-6-117. Order of listing offices in partisan elections.

(a) The major party primary and general partisan election ballots shall contain the offices to be voted on in the following order:

(i) President and vice-president of the United States, or electors therefor, or as otherwise required by an act of congress;

(ii) United States senator;

(iii) Representative in congress;

(iv) Candidates for governor, secretary of state, state auditor, state treasurer, and superintendent of public instruction;

(v) Repealed by Laws 1992, ch. 1, 7.

(vi) Candidates for state senate;

(vii) Candidates for state house of representatives;

(viii) Repealed By Laws 2014, Ch. 108, 2.

(ix) Candidates for county commissioner, coroner, district attorney, county attorney, sheriff, clerk, treasurer, assessor, and clerk of the district court;

(x) Repealed By Laws 2008, Ch. 115, 2.

(xi) Candidates for precinct offices.



22-6-118. Primary ballot colors.

22-6-118. Primary ballot colors.

(a) The primary ballot of political parties shall be printed on the following colored paper or on paper with the following color demarcation as provided by rule and regulation of the secretary of state:

(i) Republican party - White;

(ii) Democratic party - Blue;

(iii) Repealed by Laws 1991, ch. 243, 5.

(iv) Additional major parties - A different color for each major party.



22-6-119. Format of primary ballot.

22-6-119. Format of primary ballot.

(a) The primary ballot of each major political party shall be printed in substantial compliance with this format:

(i) Across the top shall be printed "Official Primary Election Ballot" followed by the name of the major political party;

(ii) On the first line shall be printed the county in which the ballot is used, the date of the election and blank lines for entry of the election district and precinct;

(iii) On the second line shall be printed the following instructions: "To vote for a person whose name is printed on the ballot, mark the square immediately adjacent to the name of the person for whom you desire to vote. To vote for a person whose name is not printed on the ballot, write his name in the blank space provided for that purpose and mark the square immediately adjacent to the name of the person.";

(iv) Candidates for the different offices shall be arranged in separate groups. At the top of each group shall appear the title of the office. Adjacent to the title of the office shall be printed "Vote for one" or if more than one (1) are to be voted for, "Vote for not more than", then the appropriate words and figures designating the proper number to be elected;

(v) Below the list of candidates in each group shall be printed blank lines for write-in candidates equal in number to the number of candidates to be voted for;

(vi) Adjacent to the name of each candidate and blank line shall be printed a square for marking the vote. No square shall appear at the top of a column;

(vii) Repealed By Laws 1998, ch. 100, 5.

(viii) Repealed By Laws 1998, ch. 100, 5.



22-6-120. Format of general election ballot.

22-6-120. Format of general election ballot.

(a) The general election ballot shall be printed in substantial compliance with this format:

(i) Across the top shall be printed "Official General Election Ballot";

(ii) On the first line shall be printed the name of the county in which the ballot is used, the date of the election, and blank lines for entry of the election district and precinct number;

(iii) On the second line shall be printed the same instructions as prescribed for primary elections in W.S. 22-6-119;

(iv) The designation of offices and the applicable term of office shall be printed preceding the names of candidates for the office;

(v) Repealed By Laws 1998, ch. 100, 5.

(vi) Repealed By Laws 1998, ch. 100, 5.

(vii) The names of partisan party candidates, if candidates have filed, and independent candidates, if candidates have filed, shall be printed in a separate column or columns, row or rows, and the name of the party represented or the word "Independent" shall be printed directly above the candidate's name or at the end of the row. If there are a number of candidates representing a party, or independents, the county clerk at his discretion may designate a separate vertical column or columns, or row or rows to said candidates and print the name of said party or the word "Independent" at the top of the column or beginning of the row;

(viii) Repealed By Laws 1998, ch. 100, 5.

(ix) For offices to which more than one (1) person is to be elected, the names of candidates in each column running for the office shall be offset or staggered to prevent two (2) names from appearing directly opposite each other;

(x) Below the names of candidates for each office shall be printed blank lines for write-in candidates equal in number to the number of persons to be elected;

(xi) Adjacent to the name of each candidate, except those running for the office of president and vice-president of the United States and their electors, and adjacent to each blank line for write-in candidates, shall be printed a square for marking the vote. A single square shall be printed to indicate the vote for candidates for the office of president and vice-president of the United States. No square shall appear at the top of a column;

(xii) Adjacent to the description of any office to be filled by more than one (1) candidate shall be printed "Vote For Not More Than", then the appropriate words and figures designating the proper number to be elected;

(xiii) Vertical columns containing the names of candidates shall be separated by a blank line one-twelfth inch wide;

(xiv) The official statement of the ballot proposition shall commence on the next line;

(xv) Adjacent to the final line of such statement shall be printed two (2) squares on the same line. Above the first square shall be printed the word "For" and above the second square shall be printed the word "Against";

(xvi) Repealed By Laws 1998, ch. 100, 5.



22-6-121. Political party ballot position on general election ballot; order of candidates' names.

22-6-121. Political party ballot position on general election ballot; order of candidates' names.

(a) Political party position shall be determined on the general election ballot according to the number of votes received by each party within the county for the office of representative in congress at the last preceding general election. The party receiving the highest number of votes shall appear first following the names of the offices to be voted for and other parties shall follow in the order of their respective numbers of such votes. The order of any provisional parties will be drawn by the secretary of state. Any independent candidates shall appear following the last party and shall be listed in alphabetical order, subject to rotation. When more than one (1) candidate is to be elected to a particular office, the names of candidates shall be printed in alphabetical order, subject to rotation, on all ballots for electronic and machine voting systems as defined by W.S. 22-1-102.

(i) Repealed By Laws 1998, ch. 100, 5.

(ii) Repealed By Laws 1998, ch. 100, 5.

(iii) Repealed By Laws 1998, ch. 100, 5.



22-6-122. Rotation of candidates' names; equal lines on voting machines.

22-6-122. Rotation of candidates' names; equal lines on voting machines.

The names of candidates for each office shall be rotated on all ballots by precinct for all elections. In each county the name of each candidate shall appear substantially an equal number of times at the top, at the bottom, and in each intermediate place. In a voting machine precinct, if candidates for the same office occupy more than one (1) line on the voting machine, the number of names appearing on each line shall be as nearly equal as possible.



22-6-123. Nonpartisan election ballots and ballot propositions.

22-6-123. Nonpartisan election ballots and ballot propositions.

Primary and general election ballots for nonpartisan offices and ballot propositions shall be printed on yellow paper or paper with yellow demarcation as provided by rule and regulation of the secretary of state, separate from partisan ballots. They shall contain no political party designations, but otherwise shall conform to the same general requirements for official partisan ballots except as otherwise specifically provided.



22-6-124. Ballot propositions format.

22-6-124. Ballot propositions format.

Following all offices on nonpartisan ballots, ballot propositions shall be printed in the order prescribed by law. The name and official number, if any, of each ballot proposition shall be printed adjacent to the proposition in large letters. Nonpartisan ballots shall contain the same instructions as prescribed for partisan primary election ballots in W.S. 22-6-119. If the ballot contains a proposed constitutional amendment or other ballot proposition, the instructions shall also include the following: "To vote for or against a proposed constitutional amendment, initiative or referendum, or other ballot proposition, mark the square printed adjacent to the proposition marked 'For' or 'Against'."



22-6-125. Order of offices and ballot propositions on nonpartisan ballots.

22-6-125. Order of offices and ballot propositions on nonpartisan ballots.

(a) The nonpartisan ballot shall contain the offices and ballot propositions to be voted on in the following order:

(i) Retention of justices of the supreme court;

(ii) Retention of district court judges;

(iii) Retention of circuit court judges;

(iv) Retention of magistrates;

(v) Repealed By Laws 2004, Chapter 42, 2 and Chapter 94, 4.

(vi) Candidates for municipal offices;

(vii) Candidates for community college trustees;

(viii) Candidates for school board trustees;

(ix) Candidates for special district directors;

(x) Candidates for other offices of county subdivisions;

(xi) Constitutional amendments;

(xii) Initiative propositions;

(xiii) Referendum propositions;

(xiv) Other ballot propositions.



22-6-126. Form of nonpartisan ballots.

22-6-126. Form of nonpartisan ballots.

(a) The official nonpartisan ballot for a general election shall be printed in substantially the following form:

OFFICIAL NONPARTISAN ELECTION BALLOT

GENERAL ELECTION

County of ...., Election District ...., Precinct ....

Date ....

(here print instructions)

CANDIDATES FOR PUBLIC OFFICE

For Justice(s) of the Supreme Court

(Here designate the particular term,

such as "regular eight (8) year term",

or the "unexpired term of .... years").

Shall Justice John Roe be retained in office? Yes No

 

Shall Justice Richard Roe be retained in office? Yes No

 

For Judge(s) of the District Court of the .... Judicial District

(Here designate the particular term,

such as "regular six (6) year term",

or the "unexpired term of .... years").

Shall Judge Jane Roe be retained in office? Yes No

 

Shall Judge Richard Roe be retained in office? Yes No

 

For Circuit Court Judge

(Here designate the particular

term, such as "regular four-

year term", or the "unexpired term of .... years").

Shall Judge John Doe be retained in office? Yes No

 

Shall Judge Richard Roe be retained in office? Yes No

 

For Magistrate

(Here designate the particular term,

such as "regular four (4) year term",

or the "unexpired term of .... years").

Shall Magistrate John Doe be retained in office? Yes No

 

Shall Magistrate Richard Roe be retained in office? Yes No

 

Align all designations of office to correspond on the ballot with the listing of names of candidates for the proper office and term.

BALLOT PROPOSITIONS

Proposed Constitutional Amendment Letter A: For Against

(Ballot Statement)  

Proposed Initiative Proposition Number One: For Against

(Ballot Statement)  

Proposed Referendum Proposition Number One: For Against

(Ballot Statement)  

Other Ballot Propositions: For Against

(Ballot Statement For Each Proposition)  

(b) The official nonpartisan ballot for a primary election shall be so identified in the title and shall omit all references to justices of the supreme court, judges of the district court and circuit court judges but otherwise shall be in the same form as the general election nonpartisan ballot.



22-6-127. Rotation of names on nonpartisan ballots.

22-6-127. Rotation of names on nonpartisan ballots.

(a) The names of candidates for each nonpartisan office shall be rotated on the ballot in the same manner as required by law for candidates for partisan office.

(b) Rotation is not necessary if the number of candidates is equal to or less than the number of seats up for election.



22-6-128. Ballots for other elections.

22-6-128. Ballots for other elections.

At the county clerk's discretion, separate ballots for bond, school and community college districts, and special district elections may be required and shall be provided by the authority responsible for holding the election. Ballots shall conform as nearly as possible to general requirements specified by law for the general election ballot, except as otherwise specifically provided.



22-6-129. Repealed By Laws 2008, Ch. 115, 2.

22-6-129. Repealed By Laws 2008, Ch. 115, 2.






CHAPTER 7 - ELECTION DISTRICTS AND PRECINCTS

22-7-101. Election districts.

22-7-101. Election districts.

The board of county commissioners with the advice or recommendation of the county clerk, no later than its first meeting in May in every general election year shall divide the county into not more than thirty (30) election districts. Each district shall be designated by number. Election districts shall be changed only at this designated meeting.



22-7-102. Change in precinct boundary.

22-7-102. Change in precinct boundary.

(a) A precinct boundary shall not be changed unless a notice describing all proposed changes is posted on the county's official website in the manner provided in W.S. 18-3-516(f) and published once a week for two (2) consecutive weeks in the designated official newspaper of the county. The board shall also mail by certified mail return receipt requested copy of this notice to the county chairman of each political party in the county not later than fifteen (15) days before the meeting at which the proposed changes will be discussed. A proposed change in a precinct boundary may be finalized by the board only at the designated meeting. Each precinct shall be designated by number.

(b) However, changes to municipal precinct boundaries due to the annexation of any territory shall be effective upon the date provided in the ordinance.



22-7-103. Establishing or altering election districts or precincts; designation of special precincts.

22-7-103. Establishing or altering election districts or precincts; designation of special precincts.

(a) In establishing or altering election districts or voting precincts, the board of county commissioners shall be guided by the interests and convenience of the greatest number of electors involved. Election districts and voting precincts shall coincide with the boundary of a municipality or ward therein and school and community college trustee residence areas and shall not cross municipal boundaries except in cases where the board of county commissioners finds, and specifies in the minutes of its meeting the reasons why it is not practical to conform the boundaries of the election district or precinct to the municipal boundary.

(b) For elections other than the primary and general election, the county commissioners may designate different precincts than those used in the general election.



22-7-104. Procedure following resolution altering precinct area.

22-7-104. Procedure following resolution altering precinct area.

Within five (5) days after the adoption of a resolution dividing or consolidating a precinct, or changing a precinct boundary, the county clerk shall send a certified copy of the resolution to the secretary of state and to the county chairman of each political party and notify by mail all registered electors receiving a new precinct number.



22-7-105. Election district number to precede precinct number.

22-7-105. Election district number to precede precinct number.

Whenever they are both referred to, the election district number shall precede the voting precinct number.






CHAPTER 8 - JUDGES OF ELECTION AND COUNTING BOARDS

22-8-101. Notice of election officials needed; county chairmen to submit list of names; municipal clerks list of names appointment.

22-8-101. Notice of election officials needed; county chairmen to submit list of names; municipal clerks list of names appointment.

(a) Not later than the third Tuesday of April in each general election year, each county clerk shall notify the county chairmen of the major and minor political parties in the county of the number of election judges and counting board members and alternates needed for the ensuing two (2) year term.

(b) Not later than the third Tuesday of May in each general election year the county chairman of each major and minor political party in each county may certify to the county clerk a list of registered electors residing in the county and affiliated with the party, and a list of persons who are at least sixteen (16) years of age who otherwise meet all requirements for qualification as an elector, who are willing to serve as a judge of election or as a member of a counting board.

(c) Not later than the third Tuesday of May in each general election year municipal clerks may submit to the county clerk a list of registered electors, and a list of persons who are at least sixteen (16) years of age who otherwise meet all requirements for qualification as an elector, residing in the municipality they represent who are willing to serve as a judge of election or as a member of a counting board.

(d) Not later than June 30, the county clerk on each general election year shall appoint judges of election and counting boards and alternates from lists submitted by the county chairmen of the major and minor political parties.

(e) If the list of nominees for judges of election and members of counting boards provided by the county chairman is insufficient, the county clerk shall consider the list submitted by the municipal clerks and may appoint any elector otherwise qualified to be a judge of election or a member of a counting board.



22-8-102. Qualifications.

22-8-102. Qualifications.

Except as otherwise provided by this section, judges of election and members of counting boards shall be registered electors and shall be physically, morally and mentally competent to perform their duties. The county clerk may appoint persons who are at least sixteen (16) years of age to serve as judges of election or members of counting boards if such persons meet all other requirements for qualification of an elector. A judge of election shall not be a member of a counting board at the same election except as provided by W.S. 22-8-108(d).



22-8-103. Terms.

22-8-103. Terms.

Judges of election and members of counting boards serve for two (2) years or until their successors are appointed.



22-8-104. Repealed by Laws 1985, ch. 119, 2.

22-8-104. Repealed by Laws 1985, ch. 119, 2.



22-8-105. Repealed By Laws 1998, ch. 100, 5.

22-8-105. Repealed By Laws 1998, ch. 100, 5.



22-8-106. Number of judges in each precinct.

22-8-106. Number of judges in each precinct.

At least three (3) judges shall be appointed for each precinct. Additional judges may be appointed in a precinct as determined necessary by the county clerk.



22-8-107. Absentee ballot counting boards.

22-8-107. Absentee ballot counting boards.

If the alternate procedure for counting absentee ballots described in W.S. 22-9-125 is used, at least three (3) judges shall be appointed as an absentee ballot counting board in the same manner as other election judges are appointed. These judges shall determine legality of absentee ballots and count absentee ballots or in the case of electronic voting systems, the ballots shall be counted at the designated counting center.



22-8-108. Appointment, composition and authority of counting boards; when judges to count.

22-8-108. Appointment, composition and authority of counting boards; when judges to count.

(a) The county clerk shall appoint a counting board for each paper ballot precinct casting more than three hundred (300) votes at the last general election, and may appoint a counting board in such a precinct in which one hundred fifty (150) or more such votes were cast at such election. A counting board shall have three (3) members or more to facilitate the counting of votes. No more than one (1) person under the age of eighteen (18) may be appointed as to each counting board.

(b) A counting board shall be appointed for each designated counting center in each county using an electronic voting system. The board shall consist of at least seven (7) members who shall be the county clerk or his designated deputy, and three (3) members of each major political party appointed by the county clerk. Additional members may be appointed by the county clerk if deemed necessary by the county clerk but equal major party membership shall be assured. No more than one (1) person under the age of eighteen (18) may be appointed as to each counting board.

(c) The counting board in a paper ballot precinct has no authority to act until polls are declared closed. A counting board in an electronic voting system counting center may commence preparing absentee ballots for counting at any time on the day of the election.

(d) For a precinct where a counting board need not be appointed, the judges of election shall count the votes.



22-8-109. Party representation.

22-8-109. Party representation.

Judges and members of counting boards shall be divided between the participating political parties as nearly equal as possible.



22-8-110. Notice of appointment.

22-8-110. Notice of appointment.

The county clerk shall immediately mail a notice of appointment to each person selected to serve as a judge of election or a member of a counting board or alternate. The notice shall also state that attendance at the training school for election officials is required unless similar training is otherwise completed to the satisfaction of the county clerk.



22-8-111. Acceptance of appointment.

22-8-111. Acceptance of appointment.

With each notice of appointment mailed by the county clerk there shall be a form for acceptance of the appointment. Each appointee shall file his acceptance with the county clerk within twelve (12) days after the acceptance form is mailed by the county clerk. Failure of an appointee to file an acceptance within twelve (12) days results in a vacancy.



22-8-112. Filling vacancies.

22-8-112. Filling vacancies.

(a) Any vacancy occurring prior to an election day shall be filled by the county clerk from the list of alternates. If no alternates exist, any elector who is qualified may be appointed. Any expedient method of notice of appointment to the county clerk and to the appointee may be used. Vacancies may be filled temporarily or for the term.

(b) If a judge is not present when polls open, or is unable to complete his duties, the vacancy shall be filled by a registered elector appointed by those judges present at the precinct polling place when the vacancy occurs and approved by the county clerk. If a member of a counting board is not present when the polls close, or is unable to complete his duties, the vacancy shall be filled by a registered elector appointed by those members of the counting board who are present.



22-8-113. Training schools; generally and payment for attending.

22-8-113. Training schools; generally and payment for attending.

Not later than four (4) days before the primary and general election, the county clerk under the direction of the secretary of state shall conduct a training school for judges of election and members of counting boards to provide instruction in the performance of their duties. The training school, which is also open to the public, shall be held at the times and places announced by the county clerk, and the secretary of state shall prescribe the minimum curriculum for the school. Additional schools may be held at the discretion of the county clerk. Unless training is otherwise provided to the satisfaction of the county clerk, all judges of election and members of counting boards are obligated to attend at least one (1) such school. All judges and members of the counting board shall be paid not less than ten dollars ($10.00) as determined by the board of county commissioners for attending a school.



22-8-114. Training schools; mileage payment and certificate.

22-8-114. Training schools; mileage payment and certificate.

Judges of election and members of counting boards and their alternates will be paid mileage in excess of five (5) miles at the rate authorized for county employees for attendance at training schools. The county clerk shall issue a certificate to all election officials and alternates who attend the school. This certificate expires two (2) years from the date of issue.



22-8-115. Oath for election officials.

22-8-115. Oath for election officials.

(a) An election official shall subscribe to this oath in writing before entering upon his duties at each election:

"I do solemnly swear (or affirm) that I will impartially and to the best of my knowledge and ability perform the duties of my office. I will studiously endeavor to prevent all frauds, deceit and abuse in the application of the election laws of this state."

(b) The oath shall be taken before the county clerk, his deputy or a previously sworn judge of election.



22-8-116. Compensation.

22-8-116. Compensation.

Judges of election and members of counting boards shall be compensated for services at a rate to be determined by the board of county commissioners at the June meeting and stated on the notice sent to each nominee. The rate shall be not less than the state minimum wage. Compensation shall begin one (1) hour before a member assumes his duties. The election official who delivers the returns shall receive additional compensation for necessary travel beyond ten (10) miles at the rate authorized for county employees. If a flat rate is paid, said sum shall not be less than the state hourly minimum wage multiplied by the number of hours the polls are open plus one (1) hour.






CHAPTER 9 - ABSENTEE VOTING

22-9-101. Duty to assist absent electors to vote.

22-9-101. Duty to assist absent electors to vote.

The state and county selective service boards, all military organizations, the adjutant general, citizens and officers of this state are charged with the duty of cooperation with election officials and absent electors to assist absent qualified electors to vote in all elections.



22-9-102. Who may vote by absentee ballot.

22-9-102. Who may vote by absentee ballot.

(a) Any qualified elector may vote by absentee ballot.

(b) A qualified elector who leaves the state with the intent to make his residence elsewhere may vote by absentee ballot in Wyoming until he has met the residency requirement in his new state of residence.



22-9-103. Where to apply.

22-9-103. Where to apply.

Applications for an absentee ballot for any election to which this Election Code applies shall be made to the appropriate county clerk.



22-9-104. How to apply; information required.

22-9-104. How to apply; information required.

(a) A qualified elector may apply for an absentee ballot either in person, in writing, or by telephone, by furnishing the following information:

(i) Name in full, social security number (optional), date of birth, and current Wyoming residence address by street, city, county, and zip code or last Wyoming residence address and month and year of leaving Wyoming to live temporarily in another state or nation, if applicable;

(ii) The election for which the absentee ballot is requested;

(iii) If a primary election, the political party ballot if desired;

(iv) A statement that applicant is entitled to vote in the election;

(v) If not obtained in person by the elector, the address to which the absentee ballot is to be mailed or the name of the individual the elector designates in writing to deliver the ballot to the elector.

(b) If the foregoing information is received other than in writing, the clerk receiving the same shall reduce it to writing.

(c) Request for a ballot may be made on behalf of an absentee qualified elector if the prescribed information is furnished.

(d) No organization or person on behalf of an organization shall obtain an absentee ballot for an elector.



22-9-105. Application.

22-9-105. Application.

A qualified elector may apply for an absentee ballot at anytime during the calendar year in which the election is held, but not on the day of the election.



22-9-106. Qualified absentee voter; written notification if rejected.

22-9-106. Qualified absentee voter; written notification if rejected.

The clerk shall mark each completed absentee ballot application with the date of receipt. The clerk shall then determine if the applicant is properly qualified to vote. If the applicant is not entitled to vote, the clerk shall not issue a ballot to him and shall mark the application "rejected" and file it in a file separate from applications which are accepted. If an application is rejected, the clerk shall immediately notify the applicant in writing of the reason for rejection.



22-9-107. Delivering ballots to qualified applicants.

22-9-107. Delivering ballots to qualified applicants.

If the clerk determines that the applicant is entitled to vote, he shall mark the application "Accepted" and shall, not less than forty (40) days nor more than forty-five (45) days prior to the election, distribute to the applicant, or the individual designated by the applicant, the absentee ballot or ballots requested, instructions for marking the ballot and the required envelopes for use in returning the ballot.



22-9-108. Absentee ballot record; information to be entered.

22-9-108. Absentee ballot record; information to be entered.

(a) For each election, the clerk shall keep an "Absentee Ballot Record" in which he shall enter the following information:

(i) The name, voter registration number and residence address of each absentee ballot applicant, and the ballots requested by each;

(ii) The date of receipt of each application;

(iii) Whether the application was accepted or rejected;

(iv) The applicant's district and precinct number;

(v) The name of the individual to whom the ballot was delivered or the address to which the ballot was mailed, the date of delivery or mailing, and the type of ballot or ballots delivered or mailed;

(vi) The date the completed ballot was received by the clerk.



22-9-109. Form of absentee ballot.

22-9-109. Form of absentee ballot.

(a) The absentee ballot shall be in the same form prescribed by law for the official ballot or a reasonable printed reproduction of the prescribed form for electronic ballots.

(b) Notwithstanding subsection (a) of this section, official absentee ballots for primary, general and special elections may be provided in an electronic format to voters with rights under the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. 1973ff.



22-9-110. Form of absentee ballot envelopes; distribution.

22-9-110. Form of absentee ballot envelopes; distribution.

(a) The secretary of state shall prescribe the form, and distribute to the clerks responsible for the respective elections a supply of the following official envelopes:

(i) The official inner ballot envelope for use in sealing and returning the completed absentee ballot;

(ii) The official outer envelope for use by the clerk in distributing absentee ballot materials.

(b) Repealed by Laws 1991, ch. 243, 5.



22-9-111. Affidavit to be printed on inner envelope; attestation.

22-9-111. Affidavit to be printed on inner envelope; attestation.

(a) Repealed by Laws 1991, ch. 243, 5.

(b) For all voters, as specified in W.S. 22-9-105, an oath meeting the following requirements shall be printed on the reverse side of the inner ballot envelope:

(i) The elector shall print his full name;

(ii) The elector shall provide his current residence address or if living temporarily in another state or nation, his last residence address in Wyoming;

(iii) Repealed By Laws 2014, Ch. 108, 2.

(iv) Under the above information shall be the following:

(A) "I hereby swear or affirm, under penalty of perjury, that I am entitled to vote in the precinct at the next election and that I have not voted and will not vote again in this election, and that the above information is true and correct.

....(Date)

....(Signature of elector)"



22-9-112. Instructions on outer envelope.

22-9-112. Instructions on outer envelope.

(a) Repealed by Laws 1991, ch. 243, 5.

(b) For all electors, as specified in W.S. 22-9-105, the following shall be printed on the reverse side of the outer envelope in red ink:

INSTRUCTIONS

This is your absentee ballot. To vote, mark the ballot in secret, then sign the affidavit on the back of the inner ballot envelope and mail or deliver the inner ballot envelope to the county clerk.



22-9-113. Completing and return of ballot.

22-9-113. Completing and return of ballot.

Upon receipt, a qualified elector shall mark the ballot and sign the affidavit. The ballot shall then be sealed in the inner ballot envelope and mailed or delivered to the clerk.



22-9-114. Receipt by clerk; generally.

22-9-114. Receipt by clerk; generally.

The clerk shall mark on each completed inner envelope the date and time of receipt and enter this information in the absentee ballot record. From information contained in the affidavit or from other reliable sources, the clerk shall determine the district and precinct where the ballot shall be voted and shall write the number of the district and precinct on the inner envelope.



22-9-115. Receipt by clerk; handling procedure.

22-9-115. Receipt by clerk; handling procedure.

(a) After an absentee ballot has been accepted by the clerk, it shall not be returned to the voter.

(b) The clerk shall place completed absentee ballot envelopes in a large precinct envelope for the precinct in which they shall be voted and keep custody of them until they are delivered to the precinct or the designated counting center. The clerk shall endorse on the precinct envelope the number of the district and precinct and the words "Envelope contains ballots of absentee qualified electors and shall be opened only on election day at the polls when the polls are open" and shall affix his signature, official title, and seal the envelope.



22-9-116. Duplicate precinct lists; generally.

22-9-116. Duplicate precinct lists; generally.

The clerk shall make in duplicate a precinct list indicating the names of electors voting an absentee ballot in the precinct.



22-9-117. Duplicate precinct lists; handling procedure.

22-9-117. Duplicate precinct lists; handling procedure.

The duplicate list of absentee precinct electors shall be placed in the precinct envelope with the absentee ballots. The precinct envelope shall be sealed before being delivered to the precinct polling place.



22-9-118. Delivery of absentee ballots and duplicate list to precincts.

22-9-118. Delivery of absentee ballots and duplicate list to precincts.

The clerk shall oversee the delivery of the sealed envelope containing absentee ballots and the duplicate list of absent electors to each precinct polling place before the polls are opened. Absentee ballots returned to the county clerk not later than 7:00 p.m. on election day shall be counted.



22-9-119. Late absentee ballots.

22-9-119. Late absentee ballots.

An absentee ballot received by the clerk after the polls close shall not be voted. The clerk shall write on the inner envelope of such late absentee ballot "Rejected - received after the polls closed". These late ballots shall be kept by the clerk for at least two (2) years after the election or longer if required by federal law and then destroyed.



22-9-120. Receipt of absentee ballots and lists by judges.

22-9-120. Receipt of absentee ballots and lists by judges.

When the absentee ballots are delivered to the polls and the polls are open, the judges of election shall open the precinct envelope and determine whether the ballots therein correspond to the names on the enclosed duplicate list. If they do, the judges shall retain one (1) list permanently, sign the other and return it in receipt to the clerk. The clerk shall retain his list in the absentee ballot record.



22-9-121. Examination of absentee ballot affidavit; rejection; voting ballots.

22-9-121. Examination of absentee ballot affidavit; rejection; voting ballots.

(a) After the judges of election are sworn in and as activity permits, the judges shall examine the affidavit on the absentee ballot envelope to determine if it is legally sufficient.

(b) If it is not, they shall write on the unopened inner envelope "REJECTED" and reasons for rejection. A rejected ballot envelope and the ballot therein shall be returned to the clerk who delivered it and retained by the clerk as required by state and federal law or until the final termination of any court action in which it may be involved, whichever is later, and then destroyed.

(c) If it is sufficient:

(i) In a paper ballot precinct, the name of the absent elector shall be entered in the pollbook, the inner ballot envelope shall be opened by a judge of election and the ballots therein shall be removed and initialed by a judge of election. The ballot shall then be placed in the regular ballot box by a judge of election;

(ii) In a voting machine precinct, the inner ballot envelope shall be opened after the judges are sworn in and as activity permits, the ballots therein removed, initialed by a judge of election, and each ballot deposited in its proper box. After the absentee ballots have been so deposited, they shall be mixed within the box, removed from the box and once the polls open and as activity permits, voted on a voting machine in the following manner: A judge of election shall read the vote for each candidate and ballot proposition. A judge of a different political party affiliation shall record the vote as read on the machine. A third judge shall observe this procedure to see that the vote is correctly cast.



22-9-122. Return of inner ballot envelopes.

22-9-122. Return of inner ballot envelopes.

The opened inner ballot envelopes shall be returned to and retained by the clerk.



22-9-123. Multiple voting prohibited.

22-9-123. Multiple voting prohibited.

A person shall not vote by absentee ballot and in person at the same election. If more than one (1) absentee ballot is received by a clerk from the same person for the same election, only the first ballot received shall be counted.



22-9-124. Violations.

22-9-124. Violations.

If a person violates the provisions of this chapter outside the state of Wyoming, he shall be punishable as though the violation had occurred within the state and may be prosecuted in the county where the absentee ballot was delivered or mailed to the clerk.



22-9-125. Alternate procedures for collecting and counting absentee ballots.

22-9-125. Alternate procedures for collecting and counting absentee ballots.

(a) The board of county commissioners may elect to adopt one (1) or both of the following alternate procedures for casting, collecting and counting absentee ballots:

(i) Direct that absentee ballots shall be delivered to and counted by at least three (3) judges appointed for that purpose under W.S. 22-8-107 instead of the procedures specified in this chapter for the delivery of absentee ballots to the separate precincts or designated counting centers. However, if this alternate procedure is used, the judges shall record the results by precinct and shall immediately certify the results to the county clerk;

(ii) Direct that an absentee polling place may be established in the courthouse or other public building which is equipped to accommodate voters from all districts and precincts within the county and shall be open the same hours as the courthouse on normal business days during the time period allowed for absentee voting.

(b) In the case of electronic voting systems using either alternate procedure provided in subsection (a) of this section, the ballots may be tabulated automatically and the ballot counts shall be entered at the designated counting center at the time the polls close on election day.

(c) If either alternate voting procedure provided in subsection (a) of this section is sought to be used, the secretary of state is authorized to adopt rules and regulations to guard against abuses of the elective franchise to include such matters as contained in W.S. 22-26-113 through 22-26-115.






CHAPTER 10 - VOTING MACHINES

22-10-101. Criteria for approval.

22-10-101. Criteria for approval.

(a) To be approved for use in Wyoming a voting machine shall:

(i) Require secret voting, except for electors receiving assistance as provided by law;

(ii) Permit an elector to cast any vote he is entitled to cast at any election and permit voting for a write-in candidate for any office;

(iii) Preclude an elector from casting any vote he is not entitled to cast at any election or to cast more votes for a candidate, office or ballot proposition than are allowed by law;

(iv) Permit an elector to change any vote before his vote is registered;

(v) Permit an elector by one (1) device to vote simultaneously for candidates of one (1) political party for president, vice-president and presidential electors;

(vi) Permit adjustment at a primary election to assure that an elector will vote only the political party or nonpartisan ballot he is entitled to vote;

(vii) Have separate voting devices for candidates and ballot propositions, which shall be arranged in separate rows or columns, so that one (1) or more adjacent rows or columns may be assigned to the candidates of each political party at a primary election;

(viii) Have a public counter visible outside the machine which shall show at all times during an election the number of electors who have voted on the machine, and a protective counter which cannot be reset and which will record the total number of movements of the registering mechanism;

(ix) Have locks and seals to permit the machine to be locked to prevent any movement of the registering mechanism;

(x) Have the capacity to contain the names of candidates constituting the tickets of not less than five (5) political parties and independent groups and not less than fifteen (15) ballot propositions;

(xi) Be constructed so that an elector may readily learn how to operate, it may expeditiously cast his vote, and when operated properly shall register and accurately record every vote cast;

(xii) Be durably constructed of good quality material in a neat and workmanlike manner and shall be safely transportable.



22-10-102. Selection by county commissioners.

22-10-102. Selection by county commissioners.

The board of county commissioners may adopt for use in any precinct in the county a type of voting machine meeting the standards specified in W.S. 22-10-101.



22-10-103. Lease or purchase of machines.

22-10-103. Lease or purchase of machines.

The board of county commissioners may lease such approved voting machines for use in any precinct in the county or purchase them for cash or in annual installments not to exceed ten (10) years.



22-10-104. Submission of purchasing bonds question to electors.

22-10-104. Submission of purchasing bonds question to electors.

The board of county commissioners may submit to the electors of the county the question whether the board of county commissioners shall be authorized to issue registered coupon bonds of the county in an amount which, together with the existing indebtedness of the county shall not exceed two percent (2%) of the taxable property in the county as shown by the last general assessment, and bearing a rate of interest not exceeding ten percent (10%) per annum, and payable in not to exceed twenty (20) years, for the purchase of voting machines to be used in countywide elections and for the construction of necessary storage facilities and the building site therefor.



22-10-105. Rental fees; generally.

22-10-105. Rental fees; generally.

When the expense of an election held in a county is chargeable in whole or in part to the state, a political subdivision thereof or other governmental entity other than the county, the state, subdivision or other governmental entity shall pay to the county a fee per day fixed by the board of county commissioners for use of voting machines. When the expense is divided by law among two (2) or more entities participating in the election, the rental fee expense shall be shared proportionately.



22-10-106. Rental fees; where paid.

22-10-106. Rental fees; where paid.

All moneys paid to the county for the rental of voting machines shall be paid into the county fund used to acquire and maintain voting machines.



22-10-107. Custody and maintenance.

22-10-107. Custody and maintenance.

The county clerk shall have custody of voting machines and keep them in repair. The county clerk shall have custody and care of keys and seals for the voting machines.



22-10-108. Procedure for preparing machines for election; inspection and certification.

22-10-108. Procedure for preparing machines for election; inspection and certification.

(a) Before preparing a voting machine for an election, the county clerk shall notify in writing the county chairman of each political party having a candidate on the ballot and all independent candidates, stating the time and place where the voting machine will be prepared for the election. The political party representatives and representatives of independent candidates may be present at the preparation of the voting machine for the election, to see that the machine is tested for accuracy and is properly prepared and that all registering counters are set at zero (00000). The county clerk in the presence of these representatives shall prepare the voting machine for the election and set all registering counters at zero (00000). He shall then test each registering counter for accuracy by casting votes on it until the registering counter is correctly registering each vote cast on it. The county clerk shall then reset each registering counter to zero (00000) and shall immediately lock and seal the voting machine with a numbered metal seal and make a record of the number of the seal on the certificate for the machine. The seal shall be so placed as to prevent operation of the machine or its registering counters without breaking the seal. The county clerk shall then immediately make a record on the certificate for the machine of the reading shown on the protective counter.

(b) Inspection of voting machines may begin two (2) weeks before an election and continue until all machines to be used are sealed. Immediately following testing of a machine, the county clerk shall make a certificate in writing stating the serial number of each machine, whether the machine has all the registering counters set at zero (00000), and whether the machine has been tested by voting on each registering counter to prove that each registering counter is in perfect and accurate condition, the number registered on the protective counter, and the number on the seal with which the machine is sealed against operation. This certificate shall be kept on file in the office of the county clerk.



22-10-109. Key in sealed envelope; matters to be printed thereon.

22-10-109. Key in sealed envelope; matters to be printed thereon.

(a) When all voting machines to be used in an election are locked and sealed, the key to each machine shall be enclosed in a sealed envelope on which shall be printed:

(i) The number or designation of the election district and precinct in which the machine is to be used;

(ii) The number of the seal with which the machine is sealed;

(iii) The number registered on the protective counter as reported by the county clerk;

(iv) The signature of the clerk and the signatures of two (2) representatives, if any, placed across the seal.



22-10-110. Presumption of proper preparation; objections.

22-10-110. Presumption of proper preparation; objections.

A voting machine prepared for an election and certified by the county clerk shall be conclusively presumed to be properly prepared unless within two (2) days after the machine is sealed and certified a complaint is filed in the district court of the county stating the number of the machine and the grounds for objecting to its use.



22-10-111. Delivery and return; expenses.

22-10-111. Delivery and return; expenses.

The county clerk shall provide for the delivery of voting machines to the precincts at least one (1) hour before the polls open and their return to custody after the election. The expense of transporting the machines shall be paid by the authority or proportionately by the authorities conducting the election.






CHAPTER 11 - ELECTRONIC VOTING SYSTEMS

22-11-101. Repealed By Laws 1998, ch. 100, 5.

22-11-101. Repealed By Laws 1998, ch. 100, 5.



22-11-102. Use authorized; purchase or lease.

22-11-102. Use authorized; purchase or lease.

The board of county commissioners of each county may adopt for use, either experimentally or permanently, in any election in any or all precincts within the county, any electronic voting system authorized by law.



22-11-103. Capabilities required.

22-11-103. Capabilities required.

(a) Every electronic voting system adopted for use in Wyoming shall:

(i) Provide for voting in secrecy;

(ii) Permit each voter to vote at any election for all candidates and offices, and on any question, for which he is lawfully entitled to vote;

(iii) Permit voting either by paper ballot, by ballot card or by other mechanical, magnetic or electrical means by which a vote may be recorded;

(iv) Permit each voter, at presidential elections, by one (1) mark to vote for candidates of one (1) party for president, vice-president and presidential electors or to write in a name for president;

(v) Provide for replacement of spoiled ballots;

(vi) Permit both absentee and write-in voting;

(vii) Provide automatic tabulating equipment which shall reject choices recorded on a ballot exceeding the number allowed, and at a primary election reject choices for candidates from a party other than the party for which a preference is expressed;

(viii) Be suitably designed to function safely, efficiently and accurately, when properly operated, in recording, tabulating and counting every vote cast;

(ix) Repealed By Laws 1998, ch. 100, 5.

(x) Be certified by the secretary of state.

(b) Repealed By Laws 1998, ch. 100, 5.

(c) The secretary of state may from time to time as necessary promulgate rules and regulations consistent with subsection (a) of this section and with all other requirements of this Election Code to govern the characteristics of electronic voting systems that may be used in Wyoming. The rules shall ensure the fairness and accuracy of elections. The rules may govern both the characteristics of the systems and the procedures to be followed in using the systems. The rules shall allow the county clerks to follow appropriate recommendations of the vendors of the systems for maintenance and management of the systems to the extent these recommendations are not inconsistent with this Election Code and with the rules. The rules shall be adopted following consultation with the county clerks.



22-11-104. Conduct of elections in which systems utilized.

22-11-104. Conduct of elections in which systems utilized.

(a) All provisions of the Election Code governing the conduct of elections shall apply to elections in which electronic voting systems are used, except that the county clerk of any county in which an electronic voting system is used may make such modifications in ballot form as are necessary to facilitate the use of the electronic voting system and yet maintain the integrity of the election and the intent of the law.

(b) The county clerk of each county using an electronic voting system shall:

(i) Determine whether paper ballots, ballot cards or a combination of both will be used in each precinct;

(ii) Before the day of election deliver to each precinct using an electronic voting system:

(A) A sufficient number of voting devices and ballots;

(B) Repealed By Laws 2014, Ch. 108, 2.

(C) Other appropriate instructional materials or devices; and

(D) All other materials required by law.

(iii) Before testing an electronic voting system for an election, notify the county chairman of each political party having a candidate on the ballot, stating the time and place of the test. The political party representatives and representatives of independent candidates may be present for the test, which shall be held at least two (2) weeks before the election. The test shall ascertain that the automatic tabulating equipment will accurately count the votes cast for all offices and all measures. The test shall be conducted by processing a preaudited group of paper ballots or ballot cards on which are recorded a predetermined number of valid votes for each candidate and on each measure and shall include for each office one (1) or more ballots which have votes in excess of the number allowed by law in order to test the ability of the automatic tabulating equipment to reject such votes. During the test a different number of valid votes shall be assigned to each candidate for an office, and for and against each measure. If any error is detected, the cause of it shall be ascertained and corrected and an errorless count shall be secured and certified to by the county clerk. On completion of the count, the programs, test materials and ballots shall be sealed and retained as provided for paper ballots;

(iv) Designate one (1) or more counting centers;

(v) Provide adequate security for the delivery of all ballots to the designated counting center;

(vi) Provide that if any ballot is damaged or defective so that it cannot be properly counted by the automatic tabulating equipment, a true, duplicate copy shall be made by counting board members and substituted for the damaged or defective ballot. All duplicate ballots shall be clearly labeled "Duplicate" and shall bear a serial number which shall be recorded on the damaged or defective ballot. Damaged or defective ballots shall be delivered with the returns to the county clerk.

(c) In addition to any other duties prescribed by law, election judges in precincts using an electronic voting system shall:

(i) Repealed By Laws 2014, Ch. 108, 2.

(ii) Provide adequate instruction in the use of the voting device to each voter before he enters the voting booth. Additional instruction may be provided as specified by law.



22-11-105. Spoiled ballots.

22-11-105. Spoiled ballots.

Any voter who spoils his paper ballot or ballot card may return it and secure a replacement. The word "Spoiled" shall be written across the face of the voided ballot, and it shall be placed in an envelope for spoiled ballots. Spoiled ballots shall be delivered with the returns to the county clerk.



22-11-106. Procedure after voter casts ballot.

22-11-106. Procedure after voter casts ballot.

After marking his paper ballot or ballot card, the voter shall place the ballot inside the ballot envelope and return it to the judge. The judge shall remove the stub and deposit the envelope with the ballot inside in the ballot box. The ballot stub shall be deposited in an envelope provided for that purpose. Ballot cards from which the ballot stub has been detached by anyone except an election judge shall not be deposited in the ballot box, but shall be marked "Spoiled" and placed in the spoiled ballot envelope.



22-11-107. Failure of automatic tabulating equipment.

22-11-107. Failure of automatic tabulating equipment.

If the automatic tabulating equipment fails during the ballot count, the counting board shall use an alternate method of counting the ballots.



22-11-108. Retabulation.

22-11-108. Retabulation.

A retabulation may be performed at the discretion of the county clerk. If the retabulation indicates a different count, the result of the last retabulation shall be the official result unless a recount is conducted. If the difference in the retabulations affects the result of any race or ballot proposition, a recount under W.S. 22-16-109(a) shall be conducted.



22-11-109. Post election audit.

22-11-109. Post election audit.

The county clerk shall conduct a random audit of ballots by processing the preaudited group of test ballots as described in W.S. 22-11-104(b)(iii) on five percent (5%) of the automated tabulating equipment for that county, but on not less than one (1) machine, within thirty (30) days of any election in which the tabulating equipment was used.






CHAPTER 12 - POLLING PLACE REGULATIONS BEFORE POLLS OPEN

22-12-101. Designation and notice of polling places; external location.

22-12-101. Designation and notice of polling places; external location.

Polling places shall be designated by the county clerk, who shall publish their location at least once in a newspaper of general circulation in the county within two (2) weeks prior to a statewide election. Polling places may be located outside of the precinct if the board of county commissioners determines and records in its minutes the reasons that it is required by the public convenience.



22-12-102. Schools to be available for polling places.

22-12-102. Schools to be available for polling places.

School and community college districts shall make schools available for polling places if an authority conducting an election determines that use of schools is necessary.



22-12-103. Furnishing of booths.

22-12-103. Furnishing of booths.

The county clerk in all elections shall furnish each polling place with sufficient booths, paper ballots or voting machines and supplies to permit convenient and secret marking of ballots.



22-12-104. Printed instruction cards.

22-12-104. Printed instruction cards.

The county clerk shall provide printed instruction cards to guide electors preparing ballots. These cards shall be printed in large clear type and indicate how to obtain a ballot, how to prepare the ballot for deposit in the ballot box, how to obtain a new ballot in place of one spoiled, and a statement of acts constituting a violation by voters of the Election Code.



22-12-105. Posting instruction card and sample ballot.

22-12-105. Posting instruction card and sample ballot.

Before the polls are opened, the judges of election shall post in each booth one (1) instruction card. They shall post elsewhere in the polling place at least one (1) instruction card and one (1) sample ballot.



22-12-106. Contents of voting booths.

22-12-106. Contents of voting booths.

Voting booths shall contain nothing except voting instructions and materials necessary for marking ballots.



22-12-107. Materials for judges.

22-12-107. Materials for judges.

(a) Before election day the county clerk shall cause to be delivered to one (1) of the judges of election in each precinct the following materials:

(i) Pollbooks;

(ii) At any election specified in W.S. 22-2-101(a)(i) through (viii), registration applications;

(iii) A map of the precinct boundaries;

(iv) Ballot boxes in the number required by law with secure locks and keys and one (1) opening sufficient to admit a single ballot;

(v) Voting machines, where required;

(vi) The number of ballots required by law;

(vii) Repealed By Laws 2011, Ch. 38, 2.

(viii) Repealed By Laws 2011, Ch. 38, 2.

(ix) Copies of the Election Code;

(x) Other necessary supplies.



22-12-108. Delivery of ballots and stamps; breaking of seals.

22-12-108. Delivery of ballots and stamps; breaking of seals.

Ballots shall be delivered under seal or otherwise properly secured and a receipt therefor signed by a judge of election shall be filed with the county clerk. Seals shall be broken on the morning of election day by the chief judge in the presence of the other judges before the polls are opened.



22-12-109. Repealed By Laws 1998, ch. 100, 5.

22-12-109. Repealed By Laws 1998, ch. 100, 5.



22-12-110. Supplies for voting machines.

22-12-110. Supplies for voting machines.

(a) When voting machines are used the county clerk shall have an appropriate official deliver to a judge of election in each precinct, before the day of election, the following supplies:

(i) The key to each machine sealed in an envelope;

(ii) Repealed By Laws 2013, Ch. 31, 2.

(iii) Other appropriate instructional devices.



22-12-111. Repealed By Laws 2013, Ch. 31, 2.

22-12-111. Repealed By Laws 2013, Ch. 31, 2.



22-12-112. Procedure for preparing voting machines for use.

22-12-112. Procedure for preparing voting machines for use.

Before the polls open the judges shall compare ballots on the voting machines with the sample ballots and return sheets to see that they are correct, place the voting machine in a proper position free from obstruction and assure that the face of the machine may be viewed clearly by the voter casting the ballot but not by others. Envelopes containing keys shall not be opened if the numbers and records on them do not correspond to the numbers and records on the machine. If the numbers do not agree, the machine shall be reexamined and certified by the county clerk before it may be used.



22-12-113. Setting of registering counters.

22-12-113. Setting of registering counters.

The judges shall see that all registering counters are set at zero (00000) and that the voting machines are in proper condition. If the machine is equipped with a mechanical or photographic printout device, the election board shall determine that counters are set at zero (00000) by using the printout device. Any count on a machine shall be noted and certified by the judges to permit subtraction of this count when votes are canvassed.



22-12-114. Certification of voting machines.

22-12-114. Certification of voting machines.

The judges shall certify that keys are delivered, that numbers on registering counters and seals correspond with those on key envelopes, that counters are set at zero (00000) or counts certified, that ballots are proper and that the machines are ready for voting.



22-12-115. Examination of ballot box.

22-12-115. Examination of ballot box.

Before the polls are open, the judges of election shall open and examine the ballot box to determine that it is empty and relock it. The ballot box shall not again be opened until the polls are closed, except when necessitated by operation of the voting equipment at the direction of the county clerk and only in the presence of two (2) or more election judges with different political party affiliations. It shall not be removed from the presence of the judges of election or counting board until all ballots are counted and recorded.






CHAPTER 13 - POLLING PLACE REGULATIONS DURING VOTING HOURS

22-13-101. Poll hours; opening proclamation.

22-13-101. Poll hours; opening proclamation.

Polls shall be open at seven (7:00) a.m. and close at seven (7:00) p.m., local time. A judge of election shall proclaim aloud at seven (7:00) a.m. at the polls that the polls are open.



22-13-102. Repealed By Laws 1998, ch. 100, 5.

22-13-102. Repealed By Laws 1998, ch. 100, 5.



22-13-103. Preservation of order; space around voting booths and machines.

22-13-103. Preservation of order; space around voting booths and machines.

(a) Judges of election have the duty and authority to preserve order at the polls by any necessary and suitable means.

(b) To protect the privacy of the voter, voting booths and voting machines shall be kept clear of all persons except voters marking ballots, election officials discharging their duties and challengers acting under legal authority.



22-13-104. Procedure before elector permitted to vote.

22-13-104. Procedure before elector permitted to vote.

(a) Before a qualified elector is permitted to vote an election judge shall record the applicable information as listed in W.S. 22-1-102(a)(xxiii) by his name on the poll list.

(i) Repealed By Laws 2005, ch. 110, 2.

(ii) Repealed By Laws 2005, ch. 110, 2.

(iii) Repealed By Laws 2005, ch. 110, 2.

(iv) Repealed By Laws 2005, ch. 110, 2.

(v) Repealed By Laws 2005, ch. 110, 2.

(b) Repealed By Laws 2005, ch. 110, 2.

(c) Repealed by Laws 1991, ch. 243, 5.



22-13-105. Official marking of paper and absentee ballots.

22-13-105. Official marking of paper and absentee ballots.

Before delivering a paper ballot to an elector a judge of election or county clerk shall initial the ballot. No other identifying marks shall be made on an official ballot. An elector shall cast only one (1) ballot or set of ballots at each election. No ballot determined to be valid by the canvassing board shall be rejected solely due to an administrative error of not initialing the ballot.



22-13-106. Marking and depositing of paper ballots.

22-13-106. Marking and depositing of paper ballots.

Upon receiving a paper ballot, an elector shall proceed alone directly to a voting booth and there mark the ballot. The ballot shall then immediately be placed in the ballot box by the elector or judge of election.



22-13-107. Spoiled ballots.

22-13-107. Spoiled ballots.

An elector spoiling a paper ballot by mistake or accident may receive another ballot by returning the rejected ballot to a judge of election. Spoiled ballots shall immediately be cancelled by a judge of election and delivered with the returns to the county clerk or official conducting the election.



22-13-108. Repealed By Laws 2008, Ch. 115, 2.

22-13-108. Repealed By Laws 2008, Ch. 115, 2.



22-13-109. Instruction in use of voting machine.

22-13-109. Instruction in use of voting machine.

Before entering the voting booth, an elector desiring instruction on the use of the machine may summon two (2) judges of different political parties. The judges shall instruct on use of the machine but may not attempt to influence the vote. They may not remain in the booth after the elector has entered. A voting machine or other device may be used in the polling place solely for instruction purposes.



22-13-110. Entering write-in votes.

22-13-110. Entering write-in votes.

Write-in votes may be entered on a voting machine in the manner indicated by instructions posted on the voting booth or indicated on the voting machine.



22-13-111. Repealed By Laws 2008, Ch. 115, 2.

22-13-111. Repealed By Laws 2008, Ch. 115, 2.



22-13-112. Voting machine malfunction.

22-13-112. Voting machine malfunction.

Voting machines failing to function during voting hours shall be immediately repaired or replaced, as determined by the county clerk or other authority conducting the election.



22-13-113. Persons permitted in voting booth; time limit.

22-13-113. Persons permitted in voting booth; time limit.

(a) Not more than one (1) person may occupy a voting booth at any time, except that any elector who requires assistance to vote because of blindness, disability or inability to read or write may be given assistance by a person of the elector's choice, other than the elector's employer or an agent of that employer or an officer or agent of the elector's union.

(b) A person may remain in the booth for not more than ten (10) minutes.



22-13-114. Papers to assist marking permitted.

22-13-114. Papers to assist marking permitted.

An elector may use a written or printed paper to assist in marking his ballot.



22-13-115. Repealed by Laws 1990, ch. 42, 1,2; 1991, ch. 243, 5.

22-13-115. Repealed by Laws 1990, ch. 42, 1,2; 1991, ch. 243, 5.



22-13-116. Repealed By Laws 2009, Ch. 36, 2.

22-13-116. Repealed By Laws 2009, Ch. 36, 2.



22-13-117. Announcement that polls will close; electors allowed to vote; proclamation of closing.

22-13-117. Announcement that polls will close; electors allowed to vote; proclamation of closing.

At 6:30 p.m. the judges of election shall announce that the polls will close in thirty (30) minutes. Electors present and waiting to vote at 7:00 p.m. shall be permitted to enter the polls and vote. No other elector shall be admitted to vote after 7:00 p.m. After all ballots are cast, the polls shall be declared closed by a judge of election making an official proclamation of closing.



22-13-118. Judges work schedule.

22-13-118. Judges work schedule.

At the discretion of the county clerk, election judges may be allowed to work at the polling premise on election day for a period of time less than the total amount of time the polls are open provided the polling station has a sufficient number of election judges on duty at all times to comply with the requirements of this title. An election judge shall not leave his polling station during his work shift.






CHAPTER 14 - POLLING PLACE REGULATIONS AFTER POLLS CLOSE

22-14-101. Repealed By Laws 1998, ch. 100, 5.

22-14-101. Repealed By Laws 1998, ch. 100, 5.



22-14-102. Who may be present after polls close; making pollbooks agree; counting votes.

22-14-102. Who may be present after polls close; making pollbooks agree; counting votes.

After all the votes are cast and the polls are officially declared closed, only election judges shall be permitted in a polling place. When all ballots are cast, the machine shall be locked against further voting and sealed as prescribed by law. Pollbooks within a precinct shall first be made to agree before any votes are counted. When the pollbooks agree, election judges shall commence to count votes and shall continue without adjournment until counting is completed.



22-14-103. Counting in paper ballot precincts; discrepancies.

22-14-103. Counting in paper ballot precincts; discrepancies.

Ballots not initialed by a judge of election or county clerk shall not be counted. If the number of ballots is not equal to the number of voters entered in the pollbook as having voted that ballot, the election judges shall attempt to determine the discrepancy. If the election judges cannot determine the discrepancy, the county clerk and, if necessary, the county canvassing board, shall resolve the discrepancy.



22-14-104. Entry of paper ballot votes.

22-14-104. Entry of paper ballot votes.

Paper ballots shall be opened by the counting board and every vote for a candidate or ballot proposition shall be entered on a list. A vote which is not clearly marked shall not be tallied for that office or question but votes clearly marked on the remainder of the ballot shall be tallied.



22-14-105. Vote tallying in voting machine precincts.

22-14-105. Vote tallying in voting machine precincts.

(a) In voting machine precincts, the judges of election shall cast all remaining absentee ballots on a voting machine in the manner prescribed by W.S. 22-9-121 and shall lock and seal the voting machines. They shall certify in writing that the machine was locked and sealed, stating the time, the number of voters voting on each machine in the precinct as shown on the public counters, the number on the seal, and the number registered on the protective counter.

(b) Election judges shall then determine the number of votes cast on each voting machine used in the precinct by opening the machine or obtaining a photographic or mechanical printed return sheet from the machine.

(c) After the voting machine is opened or the printed return sheet obtained, an election judge or counting board member shall read and clearly announce the designating number or letter on each counter for each candidate or ballot proposition and the results shown by the counter numbers. The vote shall be verified by another election judge or counting board member.

(d) In machine precincts, write-in votes shall be counted and the results tallied by the election judges or counting board after the regular ballots are counted.

(e) After the vote has been tallied from a voting machine and before the official count is certified, the judges of election shall subtract any vote recorded on a machine when the machine was inspected prior to opening the polls.

(f) This section does not vitiate the provisions of W.S. 22-9-125 permitting an alternate procedure for counting absentee ballots.



22-14-106. Certifying information in pollbooks; form.

22-14-106. Certifying information in pollbooks; form.

(a) When the votes have been counted, election judges shall certify the following information in the pollbooks:

(i) The numbers of electors voting in person and by absentee ballot in the precinct at the election;

(ii) The full name of each of the following receiving votes:

(A) Candidates printed on the ballot;

(B) Valid write-in candidates; and

(C) Nominated or elected write-in candidates.

(iii) The office;

(iv) The number of votes cast for each of the following receiving votes:

(A) Candidates printed on the ballot;

(B) Valid write-in candidates; and

(C) Nominated or elected write-in candidates.

(v) The official designation or number of each ballot proposition and the number of votes for and against it stated in figures.

(b) Election judges shall certify the number of provisional ballots cast.

(c) The certificate required by subsection (a) of this section shall be in substantially the following form and shall be signed by the election judges:

At an election held in polling precinct No. .... in election district No. .... in .... County, Wyoming, on the .... day of ...., A.D. .... the total number of persons voting was .... and the following named persons received the number of votes annexed to their respective names for the following offices: (Here insert the names of candidates voted for with office and number of votes received, in figures; in voting machine precincts, insert the name of each candidate and the vote he received.)

At the same election the following ballot propositions received the number of votes indicated for and against: (Here list ballot propositions on the ballot according to official designation or number and indicate the number of votes for and against each proposition.)

Dated at .... this .... day of ...., A.D. ....

Election Judges

ATTEST

Election Judges



22-14-107. Tabulation of count.

22-14-107. Tabulation of count.

The unofficial tabulation indicating the vote by precinct shall immediately be transmitted by the county clerk to the secretary of state. These unofficial tabulations shall be tabulated by the secretary of the state. The secretary of state shall provide procedures for such transmittal through rule and regulation.



22-14-108. Repealed by Laws 1991, ch. 243, 5.

22-14-108. Repealed by Laws 1991, ch. 243, 5.



22-14-109. Repealed by Laws 1991, ch. 243, 5.

22-14-109. Repealed by Laws 1991, ch. 243, 5.



22-14-110. Sealing paper ballots and voting machine records.

22-14-110. Sealing paper ballots and voting machine records.

Paper ballots shall be sealed by the election judges in an envelope after being counted and tallied. One (1) copy of each voting machine record shall be sealed in a separate envelope showing the district, precinct and machine number and endorsed by the election judges. These envelopes shall then be sealed in a single large container. The district and precinct number shall be written on each container.



22-14-111. Returning records and returns to clerk.

22-14-111. Returning records and returns to clerk.

(a) As soon as possible after the tabulation of votes is complete, election judges shall return by messenger to the clerk who prepared the ballots for the election the following records and returns in a sealed packet:

(i) One (1) copy of the sealed pollbook with one (1) sealed copy from each electronic voting system printer pack;

(ii) All ballots cast, including provisional ballots;

(iii) Spoiled or rejected ballots;

(iv) Ballots not cast;

(v) Repealed by Laws 2002, Ch. 18, 3.

(vi) Affidavits, registration application forms and oaths where required;

(vii) Tally sheets.



22-14-112. Repealed by Laws 1991, ch. 243, 5.

22-14-112. Repealed by Laws 1991, ch. 243, 5.



22-14-113. Return of voting machine keys and supplies.

22-14-113. Return of voting machine keys and supplies.

(a) Keys to voting machines shall be returned to the county clerk in an envelope sealed and signed by an election judge and endorsed by an election judge of a different political party affiliation. On this envelope shall be recorded the number of the seal with which the machine was closed.

(b) All voting supplies, ballot boxes and voting machines shall be returned to the county clerk as soon as possible after the vote has been returned.



22-14-114. Counting of ballots.

22-14-114. Counting of ballots.

For ballots designed to be counted by machine, each individual vote shall be determined by the voting equipment and shall not be determined subjectively by human tabulation except when the intent of the voter is unmistakable but the ballot was received in such damaged, soiled, or other condition that it is rejected by the machine. The secretary of state may promulgate rules establishing standards for counting such ballots. For ballots not designed to be counted by machine, only votes clearly marked, as provided by W.S. 22-14-104 and rules promulgated pursuant to this code, shall be tallied. For write-in votes, names which are misspelled or abbreviated or the use of nicknames of candidates shall be counted for the candidate if the vote is obvious to the board.






CHAPTER 15 - CHALLENGING

22-15-101. Right to vote may be challenged.

22-15-101. Right to vote may be challenged.

Registration is evidence of a person's right to vote at any election, but this right may be challenged at the polls in the manner prescribed by law.



22-15-102. Repealed By Laws 1998, ch. 100, 5.

22-15-102. Repealed By Laws 1998, ch. 100, 5.



22-15-103. Repealed By Laws 1998, ch. 100, 5.

22-15-103. Repealed By Laws 1998, ch. 100, 5.



22-15-104. Grounds for challenge.

22-15-104. Grounds for challenge.

(a) A person offering to vote may be challenged for the following reasons:

(i) Not a qualified elector;

(ii) Not entitled to vote in the precinct;

(iii) Name does not appear on poll list and the person cannot meet the requirements to register at the polls;

(iv) Not the person he represents himself to be;

(v) Has already voted.



22-15-105. Challenged person may vote; generally.

22-15-105. Challenged person may vote; generally.

(a) If a person offering to vote is challenged, and the challenge is not resolved in accordance with W.S. 22-15-106, an election judge shall offer the voter a ballot clearly marked "provisional" and which cannot be automatically tabulated.

(b) A person challenged on any ground may vote by provisional ballot, if he subscribes this oath in writing before a judge of election:

"I do solemnly swear (or affirm) that I am the person I represent myself to be and that I am a qualified elector entitled to vote in this precinct at this election and that this is the only ballot I have or will vote in this election.".

.............................

Signature of voter

.............................

Signature of judge

.............................

Precinct and District No.

(c) The oath required by this section shall be printed on the provisional ballot envelope.

(d) A challenged voter may present information and documentation of his eligibility to register at the election or to vote to the county clerk until the close of business on the day following the election. Any information presented shall be considered by the canvassing board in determining the voter's eligibility to register at the election or to vote and whether to open and count his provisional ballot. The provisional ballot shall be counted only after the voter has, by presenting documentation required under this code to the county clerk, established he had previously registered and is a qualified elector or he was eligible to register at the election and is a qualified elector.



22-15-106. Where name not on poll list.

22-15-106. Where name not on poll list.

A person challenged on the ground that his name does not appear on the poll list may vote if a judge of election obtains verification from the county clerk that the person is entitled to vote in that election within that county.



22-15-107. Repealed by Laws 2002, Ch. 18 3.

22-15-107. Repealed by Laws 2002, Ch. 18 3.



22-15-108. Duty of judges to challenge.

22-15-108. Duty of judges to challenge.

It is the duty of the judges to challenge electors whenever existence of legal grounds for doing so is known or apparent to the judges.



22-15-109. Poll watchers; certification; qualification; authority; removal.

22-15-109. Poll watchers; certification; qualification; authority; removal.

(a) The county chairman of each political party may certify poll watchers prior to the day of the election to serve in each precinct. Not more than one (1) poll watcher from each political party may serve simultaneously unless the chief judge determines that one (1) additional poll watcher from each political party may be accommodated in the polling premises without disrupting the polling process.

(b) A poll watcher shall belong to the political party he represents and shall be a registered elector residing in the county. A poll watcher shall serve only at the precinct designated on the certificate. A poll watcher is authorized to observe voter turn out and registration and may make written memoranda but shall not challenge voters, conduct electioneering activities or disrupt the polling process.

(c) The chief judge may remove a poll watcher from the polling premises for disturbing the polling place, or for any other violation of the Election Code.






CHAPTER 16 - CANVASS AND RECOUNT

22-16-101. County canvassing board; compensation.

22-16-101. County canvassing board; compensation.

The county canvassing board is the county clerk and two (2) electors of different political parties resident in the county appointed by the county clerk. The two (2) electors shall receive the same compensation as election judges. All canvassing board members shall take an oath of office.



22-16-102. Abstract of vote; returns not filed.

22-16-102. Abstract of vote; returns not filed.

(a) The county clerk shall prepare an abstract of the vote of all precincts in the county following a county primary, special or general election.

(b) The county clerk shall send a messenger to obtain returns not filed in his office within a reasonable length of time.



22-16-103. County canvass procedures.

22-16-103. County canvass procedures.

(a) Prior to the county canvass, the county clerk shall:

(i) Examine the poll books, tally sheets, precinct certifications and oaths of election officials;

(ii) Summarize the number of votes cast in each precinct for every candidate appearing on the ballot and the total votes cast for write-in candidates, and upon each ballot proposition;

(iii) Count write-in votes by candidate if the total vote for write-in candidates may affect the result of an election. For offices elected from districts involving more than one (1) county, the secretary of state shall direct the county clerks to count write-in votes by candidate if on the basis of unofficial returns it appears the total write-in votes may affect the result of an election.

(b) Repealed by Laws 2002, Ch. 18 3.

(c) The county canvassing board shall:

(i) Meet as soon as all returns have been received and abstracted, but if any provisional ballots have been cast in the county, not before the time has passed for provisional voters to document their eligibility to register or to vote. The board shall meet at a time and place designated by the county clerk, but no later than the first Friday following the election;

(ii) Perform or review a reconciliation of the ballots by precinct;

(iii) Review and determine the eligibility of provisional voters to register at the election if not previously registered and to vote and determine whether their provisional ballots may be opened and counted. The canvassing board shall meet in executive session when necessary to protect the confidentiality of ballots and of a voter's confidential personally identifiable information;

(iv) Count and tabulate the votes on the provisional ballots which were determined to have been cast by qualified electors;

(v) Review and certify the abstracts after the validity of provisional ballots have been determined and discrepancies and ties have been resolved;

(vi) Review and certify successful write-in candidates after determination of the number of votes for candidates and verification of candidate qualification;

(vii) Cause minutes of the meeting to be taken, signed by the canvassing board and filed with the county clerk.

(d) The precinct returns of the municipal primary election shall be canvassed by the county canvassing board, which shall certify the results of such in writing to the county clerk and municipal clerk.



22-16-104. Repealed by Laws 2002, Ch. 18, 3.

22-16-104. Repealed by Laws 2002, Ch. 18, 3.



22-16-105. Tie votes.

22-16-105. Tie votes.

A tie vote shall be decided at an open meeting by lots cast by the county canvassing board or other authority holding the election, except in elections for members of the state legislature, which shall be determined as provided in W.S. 22-16-119.



22-16-106. Write-in candidates.

22-16-106. Write-in candidates.

(a) Each write-in candidate nominated at a primary election, who has not previously filed an application, accepts by filing an application for nomination and paying the filing fee, in the office in which he would have been required to file an application for that office.

(b) The chief election officer shall notify a write-in candidate who has been nominated for election within forty-eight (48) hours after the canvassing board meets. Notification may be made by United States postal service, any generally accepted business document delivery method evidenced by receipt of delivery or attempted delivery at the last known address of the write-in candidate or service as provided under the Wyoming Rules of Civil Procedure. Each notification provided under this section shall inform the write-in candidate that failure to timely respond will result in forfeiture of nomination. Failure of the successful write-in candidate to accept the nomination within five (5) days, as computed pursuant to W.S. 22-2-110, of proof of service or attempted delivery results in the successful write-in candidate not appearing on the general election ballot, but does not result in a vacancy which can be filled.

(c) Any person may request to have the votes cast for any write-in candidate, whose votes did not affect the election, counted by filing a request together with an administrative fee, set by rule and regulation, with the appropriate election officers not later than two (2) days after the election in which the write-in votes occurred.



22-16-107. Certified results.

22-16-107. Certified results.

The certified results of the county canvass shall be posted in the office of the county clerk and copies made available to interested persons.



22-16-108. Results furnished secretary of state.

22-16-108. Results furnished secretary of state.

Immediately upon completion of the county canvass, the county clerk shall notify the secretary of state of the election results. A copy of the county abstract, after being certified by the county canvassing boards, shall immediately be delivered by the county clerk to the secretary of state. The secretary of state shall provide procedures for such transmittal and notification through rule and regulation.



22-16-109. Recounts.

22-16-109. Recounts.

(a) The county canvassing board shall make a recount of precinct votes if it appears to the board that a recount is required due to irregularities in that precinct.

(b) There shall be a recount made of all the votes cast for any office in which the difference in number of votes cast for the winning candidate receiving the least number of votes and the number of votes cast for the losing candidate receiving the greatest number of votes is less than one percent (1%) of the number of votes cast for the winning candidate receiving the least number of votes cast for that office. This recount shall be made in the entire district in which the candidates are standing for election.

(c) There shall be a recount made of all the votes cast for any office if a losing candidate requests one under provision of W.S. 22-16-110. This recount shall be made in the entire district in which the candidate is standing for election.



22-16-110. How candidate may obtain recount; where affidavit filed.

22-16-110. How candidate may obtain recount; where affidavit filed.

(a) A candidate may obtain a recount of votes for the office he is seeking by making and filing an affidavit alleging that fraud or error occurred in counting, returning or canvassing the votes cast in any part of the district in which he is standing for election. The affidavit shall be filed in the same office the candidate filed his application for nomination:

(i) Not later than two (2) days after the county canvass has been completed if the office is certified by the county canvassing board;

(ii) Not later than two (2) days after the state canvass has been completed if the office is certified by the state canvassing board.



22-16-111. Recount of ballot proposition.

22-16-111. Recount of ballot proposition.

(a) A recount of votes of a ballot proposition may be obtained in one (1) of the following manners:

(i) A recount will be made if the proposition receives a number of votes, greater or lesser, within one percent (1%) of the number of votes required for passage. The one percent (1%) variance shall be calculated based upon the total number of votes cast on the proposition, except for constitutional amendments in which case the variance shall be calculated based upon the total number of votes cast in the election;

(ii) A recount will be made if requested in an affidavit signed by twenty-five (25) electors registered in a district voting on the question. The affidavit shall be filed with the county clerk not later than two (2) days after the county canvass has been completed for propositions voted on in one (1) county, and with the secretary of state not later than two (2) days after the state canvass has been completed for propositions voted on in more than one (1) county. The affidavit shall be accompanied by a deposit of one hundred dollars ($100.00).

(b) The county in which the recount is taken shall pay the costs of the recount if the recount is required by subsection (a)(i) of this section; and the signers of the affidavit referred to in subsection (a)(ii) of this section shall be jointly and severally liable for the costs of the recount requested by them up to five hundred dollars ($500.00) per county recounted if the results of the election are not changed by the recount.

(c) The result of the recount shall be the official result of the election.



22-16-112. Precincts to be recounted; recount official result.

22-16-112. Precincts to be recounted; recount official result.

(a) The number of precincts to be recounted shall be as follows:

(i) If the recount is requested by a candidate, all precincts in which that candidate was voted upon for that office shall be recounted;

(ii) If the recount is required by W.S. 22-16-109(b), all precincts in which that candidate was voted upon for that office shall be recounted;

(iii) If the recount is initiated by the state or county canvassing board because of possible irregularities in the counting of votes in a precinct, the recount shall be made in the precincts designated by the canvassing board initiating the recount.

(b) If the recount indicates a different vote, the result of the recount shall be the official result.

(c) In no event shall a county clerk certify the recount results later than seventy-two (72) hours after the recount is requested.



22-16-113. Recount deposit; expense of recount.

22-16-113. Recount deposit; expense of recount.

An affidavit requesting a recount must be accompanied by a deposit of one hundred dollars ($100.00). If the recount shows sufficient error to change the result of the election, the county in which the recount is taken shall pay expenses of the recount and the deposit shall be returned. Otherwise the applicant or applicants seeking the recount shall be liable for the actual cost of conducting the recount up to a maximum of five hundred dollars ($500.00) per county recounted. Every county clerk shall issue a complete accounting of all costs of the recount to the candidate requesting the recount, and shall refund any surplus to the candidate. If the recount is initiated by the county canvassing board or required by W.S. 22-16-109(b), the cost of the recount shall be paid by the county in which the recount is taken regardless of the result of the recount.



22-16-114. Certificates of election or nomination after recount.

22-16-114. Certificates of election or nomination after recount.

When the time within which to request a recount has expired without one being requested, or when a recount has been completed, the county clerk shall immediately prepare and mail certificates of election or nomination to each candidate nominated or elected to a county or precinct office.



22-16-115. State canvassing board.

22-16-115. State canvassing board.

The state canvassing board is the governor, secretary of state, state auditor and state treasurer.



22-16-116. Statewide abstract; discrepancies with county abstracts.

22-16-116. Statewide abstract; discrepancies with county abstracts.

From the unofficial tabulations delivered directly to his office, the secretary of state shall tabulate a statewide abstract by counties of votes for president and vice-president, state officers, justice of the supreme court, United States senator, representative in congress, district court judges, circuit court judges, members of the state legislature and the votes for and against ballot propositions voted on by electors of a district larger than a county. The unofficial tabulation shall then be reconciled to the official abstracts of the county canvassing boards and the secretary of state shall prepare the state abstract from the official county abstracts.



22-16-117. Content of state abstract.

22-16-117. Content of state abstract.

The state abstract of an election shall indicate by county the number of ballots cast by each political party, if known, the total votes cast for each candidate, the names of all write-in candidates receiving a sufficient number of votes to affect the result of the election and the number of votes for each, and the number of votes received for and against each ballot proposition.



22-16-118. Meeting of state canvassing board.

22-16-118. Meeting of state canvassing board.

The state canvassing board shall meet no later than the second Wednesday following the election. The secretary of state shall send a messenger to obtain official county abstracts not filed in a reasonable length of time. The canvassing board shall meet at the time and place set by the secretary of state. The board shall review the state abstracts prepared by the secretary of state, compare them with the tabulation and materials prepared by the secretary of state, resolve any tie votes, and certify the abstract as the official state canvass.



22-16-119. Tie vote in state abstract.

22-16-119. Tie vote in state abstract.

A tie vote for an office contained in the state abstract shall be resolved at an open meeting by lots cast by the state canvassing board.



22-16-120. Filing of state abstract.

22-16-120. Filing of state abstract.

When the canvass by the state canvassing board is completed and certified, the secretary of state shall file the official state abstract in his office with the minutes of the state canvassing board meeting signed by the members of the state canvassing board. The secretary of state shall cause a copy of the official state canvass to be posted in the office of the secretary of state and shall make additional copies available to the public.



22-16-121. Certificates of nomination and election following state or county canvass.

22-16-121. Certificates of nomination and election following state or county canvass.

(a) When the state canvass is concluded, the secretary of state shall issue a certificate of nomination to each candidate nominated at a primary election and certify the names of nominees as provided in W.S. 22-6-101. When the county canvass is concluded, the county clerk shall issue a certificate of nomination to each candidate nominated at a primary election or by petition.

(b) The governor shall issue a certificate of election to a candidate duly elected to an office to be filled by electors of the state, district court judges, circuit court judges and members of the state legislature. The county clerk shall issue a certificate of election to each candidate duly elected to a county or precinct office in the county and to members elected to boards of trustees of special districts, school or community college districts and city or town councils.



22-16-122. Election declared null and void; special election.

22-16-122. Election declared null and void; special election.

(a) If a canvassing board is unable to determine which candidate has been elected or nominated, the canvassing board shall declare any part of the election results to be null and void as to that office and the county clerk shall call a special election to make a decision. For purposes of this section, a canvassing board shall be unable to determine which candidate is nominated or elected if:

(i) A material error in the conduct of the election has occurred; and

(ii) The error involves a number of votes that is equal to or greater than the number of votes separating the winning and losing candidates.

(b) The canvassing board shall determine which precincts will be involved in the special election. If the candidates' office is voted on across county lines, the canvassing board of all counties involved shall meet to determine the criteria for the special election.

(c) If only certain precincts are allowed to vote in the special election, the votes received in the special election shall be added to the unofficial results not declared null and void for that office from the initial primary, general election or other special election.

(d) In a contest involving multiple candidates, all of the candidates' names shall be placed on the ballot in the special election.

(e) Any candidate may appeal the decision of the canvassing board to call or not to call a special election in the same manner as he would contest an election under this act. However, the appeal shall be filed in the district court no later than the first Monday following the meeting of the canvassing board where the decision being appealed was made.

(f) The special election shall be held if necessary no later than the third Tuesday after the primary, general or other special election and may be held by a special mail ballot election as provided in W.S. 22-16-123. The special election shall be conducted by the county clerk as nearly as possible in the manner of a primary or general election, except only those registered in the precinct at the close of polls on the election day of the primary, general or other special election in question shall be permitted to vote in the special election. If the election is held as a special mail ballot election, the election shall be held as provided in W.S. 22-16-123.

(g) Not more than fourteen (14) nor less than five (5) days before the special election the county clerk shall publish at least once in a newspaper of general circulation in the county a proclamation setting forth the date of the election, the offices to be filled at the election including the terms of the offices, the number of persons required by law to fill the offices, the requirements for filing statements of campaign receipts and expenditures, and any other pertinent information.

(h) A court ordered election may be held by special mail ballot election as determined by the county clerk or by the secretary of state if the election involves more than one (1) county.



22-16-123. Special mail ballot elections; procedures.

22-16-123. Special mail ballot elections; procedures.

(a) A special mail ballot election, as provided in this section, may be held in response to a determination under W.S. 22-16-122(a).

(b) In a special mail ballot election, official ballots shall be prepared and all other pre-election procedures followed as otherwise provided by law or rules promulgated by the secretary of state, except that special mail ballot packets shall be prepared as follows:

(i) The election official shall mail to each qualified elector entitled to vote in the special mail ballot election as described in W.S. 22-16-122(b) and (c), at the last address appearing in the registration records or to the address given on the absentee ballot application used for the primary, general or other special election ballot, a special mail ballot packet, which shall be marked "DO NOT FORWARD-ADDRESS CORRECTION REQUESTED," or any other similar statement which is in accordance with United States postal service regulations. Packets shall be mailed not sooner than twenty-one (21) days and not later than fifteen (15) days before an election for elections held in accordance with W.S. 22-16-122. Packets shall be mailed not sooner than forty-five (45) days and not later than forty (40) days before an election for elections held in accordance with W.S. 22-16-122(h) unless the court order provides otherwise;

(ii) The ballot shall contain the following warning:

WARNING

The criminal laws regulating the conduct of elections contained in chapter 26 of the Wyoming Election Code of 1973, as amended, apply with equal force to elections by mail.

(iii) Not sooner than twenty-one (21) days and before 7:00 p.m. on election day for elections held in accordance with W.S. 22-16-122, mail ballots shall be made available at the election official's office for voters entitled to vote in the election but whose address has changed or who did not receive their ballot in the mail;

(iv) A voter may obtain a replacement ballot if the ballot was destroyed, spoiled, lost or for some other reason not received by the voter. In order to obtain a replacement ballot, the voter shall sign a sworn statement specifying the reason for requesting the replacement ballot. The statement shall be presented to the election official no later than 7:00 p.m. on election day. The election official shall keep a record of each replacement ballot issued in accordance with this paragraph. A replacement ballot may be transmitted directly to the applicant at the election official's office or may be mailed to the voter at the address provided in the application. Replacement ballots may be cast no later than 7:00 p.m. on election day;

(v) Upon receipt of a ballot, the voter shall mark the ballot, sign and complete the return-verification envelope and comply with the instructions provided with the ballot. The voter may return the marked ballot to the election official by United States mail or by depositing the ballot at the office of the election official or the designated depository no later than 7:00 p.m. on election day;

(vi) Once the ballot is returned, it shall not be returned to the voter. The election official shall first qualify the submitted ballot by examining the verification envelope and comparing the information on the envelope to the poll list to determine whether the ballot was submitted by a voter who has not previously voted in the election. If the ballot so qualifies and is otherwise valid, the official shall place a number next to the voter's name in the poll book. The election official shall then open and separate the ballot from the envelope and place the ballot in a ballot box so as to keep the voter's ballot private;

(vii) All deposited ballots shall be counted as provided in this act and rules promulgated by the secretary of state. A special mail ballot shall be valid and counted only if is returned in the return-verification envelope, the affidavit on the envelope is signed by the voter to whom the ballot was issued and the information on the envelope is verified as provided in paragraph (vi) of this subsection. If the election official determines that a voter to whom a replacement ballot has been issued has voted more than once, the official shall only count the first ballot received from that voter;

(viii) The election official shall provide a minimum of one (1) polling place on the day of election which may be the election official's office and shall be open between the hours of 7:00 a.m. and 7:00 p.m.

(c) If any special mail ballot packet mailed under paragraph (b)(i) of this section to a physical address, not including a post office box, is returned by the postal service, the county clerk shall investigate the validity of the address. If the county clerk determines that the address is not at a location that a voter could inhabit, the county clerk shall remove the address from the registration records until the county clerk receives proof that the address is habitable by a voter.






CHAPTER 17 - CONTESTS

22-17-101. Right to contest elections; exception; grounds.

22-17-101. Right to contest elections; exception; grounds.

(a) A qualified elector may contest the right of a person declared elected to an office in the elector's county, municipality, district or precinct, other than the office of state legislator, United States president and vice-president and presidential elector, on the following grounds:

(i) Misconduct or material negligence of an election official which affected the result of the election;

(ii) The person whose election is contested is not eligible to hold the office;

(iii) The person whose election is contested offered to give a bribe to a voter or election official to procure his election;

(iv) Illegal votes were counted or legal votes were not counted;

(v) The person whose election is contested violated the provisions of W. S. 22-26-101 through 22-26-121.



22-17-102. Commencement by verified petition; contents.

22-17-102. Commencement by verified petition; contents.

(a) Election contests for all primary election offices and all general election offices other than state legislators, United States president and vice-president and presidential elector, may be commenced by the contestant filing with the clerk of the district court of the county, within fourteen (14) days after the results of the election have been certified by the canvassing board, a verified petition setting forth specifically:

(i) The name of the contestant and that he is a registered elector in the county, district or precinct in which the office is to be exercised;

(ii) The name of the person whose election is being contested;

(iii) The office;

(iv) The grounds for the contest.



22-17-103. Summons; conduct of suit.

22-17-103. Summons; conduct of suit.

Summons shall be issued against the person whose election is being contested and upon the election official responsible for conducting the election. The suit shall be conducted as a civil action and shall be considered for an expedited docket.



22-17-104. Judgment for costs.

22-17-104. Judgment for costs.

If the proceedings in an election contest are dismissed for insufficiency, or want of prosecution, or if the election is confirmed by the court, judgment shall be rendered for costs against the party contesting the election and in favor of the party whose election was contested. If the election is annulled and set aside for grounds stated in W.S. 22-17-101(a)(ii), (iii) or (v), judgment for costs shall be rendered against the party whose election was contested and in favor of the party contesting the election. If the election is annulled and set aside for the grounds stated in W.S. 22-17-101(a)(i) or (iv), judgment and costs shall be rendered against the county.



22-17-105. Ballot propositions contestable; nature of action.

22-17-105. Ballot propositions contestable; nature of action.

A ballot proposition which may by law be submitted to a vote of the people of a county, city or town, district, or other political subdivision may be contested by a petition of five (5) registered electors of the county, city or town, district or other political subdivision filed in the district court of the county not later than fifteen (15) days after the results of the election have been certified by the canvassing board. A ballot proposition contest is a civil action.



22-17-106. Grounds for contesting ballot propositions.

22-17-106. Grounds for contesting ballot propositions.

(a) A ballot proposition may be contested for any of the following reasons:

(i) Misconduct or material negligence of an election official which affected the result of the election;

(ii) The election result was influenced by a bribe;

(iii) Illegal votes were counted or legal votes were not counted.



22-17-107. Defense of contested ballot proposition.

22-17-107. Defense of contested ballot proposition.

(a) A contested ballot proposition shall be defended by the following officers:

(i) Statewide proposition - attorney general;

(ii) Countywide proposition - county attorney;

(iii) Municipal proposition - municipal attorney;

(iv) School or community college district or other special district proposition - the appropriate school board, community college board or special district governing body.



22-17-108. Court judgment in contests.

22-17-108. Court judgment in contests.

A judgment of the court in an election contest shall confirm or annul the election or declare elected a qualified candidate receiving the highest number of legal votes, or declare the result of the election on each contested ballot proposition. The election of a candidate receiving the highest number of legal votes but disqualified for any other legal reason shall be declared null and void and a vacancy will be declared to exist. For offices to be filled by more than one (1) candidate, the election shall not be declared null and void but the qualified candidates receiving the highest number of legal votes shall be declared elected.



22-17-109. Contesting election of state legislator; generally.

22-17-109. Contesting election of state legislator; generally.

The election of a member of the state legislature may be contested by a registered elector of the legislator's county or district, upon any of the grounds specified by law for the contest of the election of other elected officials. The state senate and house of representatives respectively shall hear and determine contests of the election of their members. Each house is authorized to provide its own rules for resolving contests of its members.



22-17-110. Contesting election of state legislator; commencement.

22-17-110. Contesting election of state legislator; commencement.

A contest of the election of a member of the state legislature shall be commenced within thirty (30) days after his election has been certified by the state canvassing board by serving him personally or at his mailing address with a notice of intent to contest setting forth the grounds for the contest. A copy of that notice must be filed by the contestant with the secretary of state within thirty (30) days after the contested member's election has been certified by the state canvassing board.



22-17-111. Contesting election of state legislator; taking of depositions.

22-17-111. Contesting election of state legislator; taking of depositions.

In a contest of the election of a member of the state legislature, depositions may be taken by either party after service of the notice of intent to contest. Depositions shall be taken as in a civil action and the officer taking depositions has the power to compel the attendance of witnesses and the production of papers, objects, and other evidence, by subpoena.



22-17-112. Contesting election of state legislator; handling of depositions by secretary of state; additional depositions.

22-17-112. Contesting election of state legislator; handling of depositions by secretary of state; additional depositions.

(a) A copy of a notice to take a deposition with proof of service, and the deposition, shall be sealed and mailed to the secretary of state by the person requesting the deposition with an endorsement showing the names of the contesting parties, the legislative office contested, and the nature of the papers. The secretary of state shall then deliver each such sealed notice for deposition to the presiding officer of the branch of the legislature to which the contest relates on the first day of its session.

(b) Each house of the legislature may take additional depositions and subpoena and examine witnesses.



22-17-113. Contesting election of state legislator; legislative determination final.

22-17-113. Contesting election of state legislator; legislative determination final.

A determination by either house of the legislature of the result of an election contest affecting one (1) of its members is final and conclusive and is not subject to judicial review.



22-17-114. Contesting election of president, vice-president or presidential elector.

22-17-114. Contesting election of president, vice-president or presidential elector.

The election of a United States president and vice-president candidate, or presidential elector, shall only be contested, presented to and tried before the Wyoming legislature under joint rules of the house of representatives and senate. Such a contest may be initiated by a Wyoming elector by filing notice with the legislature through the legislative service office no later than five (5) days after the election is certified by the state canvassing board. The contest shall only be brought on the grounds provided by W.S. 22-17-101(a)(i) or (iv). A determination of the contest by the legislature is final and conclusive and is not subject to judicial review.






CHAPTER 18 - VACANCIES

22-18-101. When deemed to occur.

22-18-101. When deemed to occur.

(a) A vacancy shall occur in an elective office if during his term the incumbent either:

(i) Dies;

(ii) Resigns;

(iii) Is determined by a court having jurisdiction to be mentally incompetent;

(iv) Is disqualified from holding office for any reason specified by law;

(v) Is convicted of a felony or constituting a breach of his oath of office;

(vi) Refuses to take the oath of office or to give or renew an official bond if required by law; or

(vii) Has his election voided by court decision.

(b) A vacancy exists in an elective office, if upon expiration of the term for which a person was elected a successor has not been elected and qualified.

(c) A vacancy exists in an elective office and shall be filled in the same manner as it is filled when a vacancy occurs after the term of office has begun if, after a person has been elected to an office at an election, but before the time for the taking of the oath for that office, the person:

(i) Dies; or

(ii) Resigns. A person may resign an office before taking the oath for that office and before the term of office begins in the same manner that he may resign after taking the oath of office.

(d) If a person who has died is elected, a vacancy in office shall occur and the office shall be filled in the same manner as it is filled when a vacancy occurs after the term of office has begun.

(e) This section shall not apply to mayors and council members who are subject to the provisions of W.S. 15-1-107.

(f) In addition to subsections (a) through (c) of this section, a vacancy shall occur in the office of a member of the state legislature when the person fails to reside in the legislative district from which he is elected.



22-18-102. Determination of existence.

22-18-102. Determination of existence.

The officer or governmental body having the power to fill a vacancy in the office shall determine whether a vacancy exists in the office.



22-18-103. Filling vacancy of congressman; generally.

22-18-103. Filling vacancy of congressman; generally.

A vacancy in the office of representative in congress shall be filled for the unexpired term at a special election called for the purpose by the governor, provided the vacancy does not occur within six (6) months of the next general election.



22-18-104. Filling vacancy of congressman; procedure.

22-18-104. Filling vacancy of congressman; procedure.

The governor shall call such special election by issuing a writ of election to the county clerk of each county voting for the office and to the secretary of state. The writ shall specify the day of the election.



22-18-105. Filling vacancy of congressman; whether filled at general or special election.

22-18-105. Filling vacancy of congressman; whether filled at general or special election.

If the vacancy in the office of representative in congress occurs within six (6) months prior to the next general election, the vacancy shall be filled at the general election. Otherwise the special election shall occur not more than fifty-five (55) days after the vacancy occurs. The governor shall declare the vacancy and issue the writ of election within five (5) days after the vacancy occurs.



22-18-106. Filling vacancy of congressman; nominations by state central committees; independent candidates.

22-18-106. Filling vacancy of congressman; nominations by state central committees; independent candidates.

An elector qualified to hold the office of representative in congress shall be nominated by the state central committee of the respective parties to fill a vacancy for the unexpired term of that office. Nominations from such parties shall be filed with the secretary of state and fees paid within fifteen (15) days after the vacancy is officially declared. Independent candidates shall file an application and pay the filing fee with the secretary of state within fifteen (15) days after the vacancy is officially declared.



22-18-107. Filling vacancy of congressman; certification of candidates.

22-18-107. Filling vacancy of congressman; certification of candidates.

Within twenty (20) days after the vacancy is declared, the secretary of state shall certify to the clerks of counties voting to fill the vacancy the name of each candidate qualified to appear on the ballot, and his party affiliation or the name of a group or organization sponsoring an independent candidate.



22-18-108. Filling vacancy of congressman; party requirements.

22-18-108. Filling vacancy of congressman; party requirements.

A candidate for the unexpired term of the office of representative in congress may seek election only as a candidate of the political party in which he was registered on the date the vacancy occurred. A candidate for the unexpired term of office of representative in congress who was not registered with a party on the date the vacancy occurred may run only as an independent.



22-18-109. Conduct of special election.

22-18-109. Conduct of special election.

A special election to fill a vacancy shall be conducted by the county clerk as nearly as possible in the manner of a general election. The candidate who receives a plurality of the votes at a special election shall be issued a certificate of election as provided by law.



22-18-110. Supreme court justices and district court judges.

22-18-110. Supreme court justices and district court judges.

A vacancy in the office of justice of the supreme court or judge of any district court shall be filled by a qualified person appointed by the governor under section 4, of article 5 of the constitution of Wyoming.



22-18-111. Vacancies in other offices; temporary appointments.

22-18-111. Vacancies in other offices; temporary appointments.

(a) Any vacancy in any other elective office in the state except representative in congress or the board of trustees of a school or community college district, shall be filled by the governing body, or as otherwise provided in this section, by appointment of a temporary successor. The person appointed shall serve until a successor for the remainder of the unexpired term is elected at the next general election and takes office on the first Monday of the following January. Provided, if a vacancy in a four (4) year term of office occurs in the term's second or subsequent years after the first day for filing an application for nomination pursuant to W.S. 22-5-209, no election to fill the vacancy shall be held and the temporary successor appointed shall serve the remainder of the unexpired term. The following apply:

(i) If a vacancy occurs in the office of United States senator or in any state office other than the office of justice of the supreme court and the office of district court judge, the governor shall immediately notify in writing the chairman of the state central committee of the political party which the last incumbent represented at the time of his election under W.S. 22-6-120(a)(vii), or at the time of his appointment if not elected to office. The chairman shall call a meeting of the state central committee to be held not later than fifteen (15) days after he receives notice of the vacancy. At the meeting the state central committee shall select and transmit to the governor the names of three (3) persons qualified to fill the vacancy. Within five (5) days after receiving these three (3) names, the governor shall fill the vacancy by temporary appointment of one (1) of the three (3) to hold the office. If the incumbent who has vacated office did not represent a political party at the time of his election, or at the time of his appointment if not elected to office, the governor shall notify in writing the chairman of all state central committees of parties registered with the secretary of state. The state central committees shall submit to the governor, within fifteen (15) days after notice of the vacancy, the name of one (1) person qualified to fill the vacancy. The governor shall also cause to be published in a newspaper of general circulation in the state notice of the vacancy in office. Qualified persons who do not belong to a party may, within fifteen (15) days after publication of the vacancy in office, submit a petition signed by one hundred (100) registered voters, seeking consideration for appointment to the office. Within five (5) days after receiving the names of qualified persons, the governor shall fill the vacancy by temporary appointment to the office, from the names submitted or from those petitioning for appointment;

(ii) If a vacancy occurs in a county elective office, except as provided in W.S. 18-3-524, the board of county commissioners of the county in which the vacancy occurs shall immediately notify in writing the chairman of the county central committee of the political party which the last incumbent represented at the time of his election under W.S. 22-6-120(a)(vii), or at the time of his appointment if not elected to office. The chairman shall call a meeting of the county central committee to be held not later than fifteen (15) days after he receives notice of the vacancy. At the meeting the county central committee shall select and transmit to the board of county commissioners the names of three (3) persons qualified to fill the vacancy. Within five (5) days after receiving these three (3) names, the board of county commissioners shall fill the vacancy by appointment of one (1) of the three (3) to hold the office. If the incumbent who has vacated office did not represent a political party at the time of his election, or at the time of his appointment if not elected to office, the county commissioners shall publish in a newspaper of general circulation in the county, notice that within fifteen (15) days after publication any qualified person may make application directly to the county commissioners for appointment to fill the vacancy. Within twenty (20) days after the publication of the vacancy in office the county commissioners shall fill the vacancy by appointment of one (1) person qualified from those submitting applications;

(iii) If a vacancy occurs in the office of a member of the state legislature:

(A) For vacancies other than resignations, the board of county commissioners of the county or counties in which the vacancy occurs shall immediately notify in writing the chairman of the state central committee of the political party which the former incumbent represented at the time of his election under W.S. 22-6-120(a)(vii), or at the time of his appointment if not elected to office. For resignations, the governor shall notify the appropriate state central committee or the appropriate board of county commissioners in accordance with W.S. 28-1-106. For all vacancies in which the incumbent represented a political party at the time of his election or appointment to the office, the state central committee of the political party of the former incumbent shall notify the precinct committeemen and committeewomen for that party for each precinct within the legislative district which is vacant and arrange a meeting of those precinct committeemen and committeewomen at which they will select a list of three (3) persons qualified to fill the vacancy. Only those persons serving as committeemen and committeewomen at least thirty (30) days prior to the vacancy, or if the vacancy occurs within thirty (30) days after a primary election, including precinct committeemen and committeewomen elected at that primary, shall be authorized to vote under this subparagraph. The meeting shall be held not later than fifteen (15) days after the state central committee is notified of the vacancy. The state central committee of each political party shall establish procedures for conducting the vote required under this subparagraph and may delegate the authority to call the meeting required under this subparagraph;

(B) The state central committee of the political party of the former incumbent shall submit the list selected under subparagraph (A) of this paragraph to the board of county commissioners for each county in which the legislative district is located. Within five (5) days after receiving the list of three (3) names, the board of county commissioners shall fill the vacancy by appointment of one (1) of the three (3) to hold the office;

(C) If the incumbent who has vacated office did not represent a political party at the time of his election under W.S. 22-6-120(a)(vii), or at the time of his appointment if not elected to office, the county commissioners shall proceed in accordance with the provisions of this subparagraph. The county commissioners shall publish in a newspaper of general circulation in the county, notice that within fifteen (15) days after publication any qualified person may make application directly to the county commissioners for appointment to fill the vacancy. Within twenty (20) days after publication of the notice of the vacancy in office the county commissioners shall fill the vacancy by appointment of one (1) person qualified from those submitting applications;

(D) If the legislative district is in more than one (1) county, the vacancy shall be filled by the combined vote of the boards of county commissioners for those counties. The vote of each county commissioner in attendance shall be weighted so that the total vote of the commissioners from each county shall be in proportion to the population of the legislative district within that county. For vacancies created other than by resignation, if the legislative district is in more than one (1) county, the determination of the vacancy shall be made in accordance with this subparagraph.

(iv) A vacancy in the office of any hospital district trustee or in any other special district office shall be filled by temporary appointment by the governing body of the hospital or special district, both subject to chapter 29 of this title;

(v) A vacancy in a municipal office shall be filled as provided by W.S. 15-1-107;

(vi) If the county commissioners fail to fill any vacancy as required in this section within the time specified, any qualified elector of the county may file a petition with the clerk of the district court of the county in which the vacancy occurred requesting the judge of the district court to fill the vacancy. Within thirty (30) days after the petition is filed the judge shall fill the vacancy by appointing a qualified elector of the county belonging to the same political party as the incumbent represented at the time of his election under W.S. 22-6-120(a)(vii), or at the time of his appointment if not elected to office. If the incumbent did not represent any political party at the time of his election or at the time of his appointment if not elected to office, the judge may appoint any qualified elector to fill the vacancy.

(b) The trustees of a school or community college district shall fill a vacancy in office by temporary appointment in a manner provided by law. If the trustees fail to appoint a qualified person to fill a vacancy within thirty (30) days from the date the vacancy occurs, or if, for any reason, the entire membership of the board of trustees of a school or community college district is depleted, the board of county commissioners of the county or counties involved, within ten (10) days of either occurrence, shall appoint a qualified person to fill each vacancy until the next election at which time an election shall be held to fill the unexpired term, and each appointee shall serve until his successor is elected and qualified. Each appointee shall be a resident of the trustee residence area, or election subdistrict, if any, previously represented.

(c) For purposes of this section a person shall be considered to "represent" a political party if he was a nominee of that political party when elected to office or when appointed to fill a vacancy in office.



22-18-112. Certificate of appointment.

22-18-112. Certificate of appointment.

The officer or governmental body filling a vacancy by temporary appointment shall issue a "Certificate of Appointment" to the person filling the vacancy. The certificate shall be lawful authority to hold the office.






CHAPTER 19 - PRESIDENTIAL ELECTORS

22-19-101. When elected; number.

22-19-101. When elected; number.

At a general election for president and vice-president of the United States, electors for president and vice-president of the United States shall be elected equal in number to senators and representatives in congress allotted to the state of Wyoming.



22-19-102. Nomination.

22-19-102. Nomination.

(a) In a general election year, the state convention of a political party nominating candidates for president and vice-president of the United States shall nominate the party's candidates for presidential electors and file certificates of nomination for these candidates with the secretary of state not later than thirty (30) days following termination of the state convention.

(b) Independent candidates for president shall file the candidate's nominees for presidential electors not less than seventy (70) days prior to the general election. The nominees shall be qualified electors.



22-19-103. Crediting of votes.

22-19-103. Crediting of votes.

The number of votes received by presidential and vice-presidential candidates is the number of votes credited to their electors.



22-19-104. Certificate of election; directive.

22-19-104. Certificate of election; directive.

Immediately upon filing of the certificate of the state canvassing board stating the result of the election, the governor shall issue a certificate of election to candidates elected to the office of presidential elector. The certificate shall direct the elector to attend a meeting with the governor in the office of the secretary of state at 12:00 noon on the Monday following the second Wednesday in December of presidential election years.



22-19-105. Vacancy in nomination.

22-19-105. Vacancy in nomination.

A vacancy in nomination for the office of presidential elector occurring before the general election shall be filled by the state central committee of the political party whose vacancy is to be filled or by an independent candidate's remaining electors, by certifying the name of the person filling the vacancy to the secretary of state.



22-19-106. Certified electors to meet; vacancies.

22-19-106. Certified electors to meet; vacancies.

Certified electors shall convene in the office of the secretary of state at 12:00 noon on the Monday following the second Wednesday in December of presidential election years. A vacancy in the office of elector for any cause including nonattendance shall be filled and certified by a majority of electors present.



22-19-107. College of electors; duties.

22-19-107. College of electors; duties.

When all electors are present and vacancies filled they shall constitute the college of electors of the state of Wyoming and shall perform duties as required by the constitution and laws of the United States.



22-19-108. How electors to vote.

22-19-108. How electors to vote.

All Wyoming electors shall vote for the candidates for the office of president and vice-president receiving the highest number of votes in the Wyoming general election.



22-19-109. Compensation and mileage.

22-19-109. Compensation and mileage.

An elector shall receive fifty dollars ($50.00) compensation and mileage at the present rate for state employees.






CHAPTER 20 - CONSTITUTIONAL AMENDMENTS

ARTICLE 1 - AMENDMENTS TO WYOMING CONSTITUTION

22-20-101. Ratification of proposed amendment or new constitution.

22-20-101. Ratification of proposed amendment or new constitution.

A proposed amendment to the constitution of the state of Wyoming submitted by a two-thirds vote of each of the houses of the state legislature or a proposed new constitution submitted by a constitutional convention may be ratified by a majority of the electors voting at the next general election. Voting on a proposed amendment or new constitution shall be regulated by general election laws.



22-20-102. Transmittal to secretary of state; numbering and endorsement; ballot statement.

22-20-102. Transmittal to secretary of state; numbering and endorsement; ballot statement.

(a) A proposed amendment shall be transmitted to the office of the secretary of state by the house in which it originates or by a constitutional convention. The secretary of state shall letter each proposed amendment serially in the order received from the legislature or convention and shall endorse upon a proposed amendment, a brief statement of the purpose of the amendment. If the bill proposing the amendment provides this statement, it shall be adopted by the secretary of state.

(b) The letter and statement endorsed on a proposed amendment are part of the amendment for purposes of reference in submitting the amendment to the electors and shall constitute the ballot statement of the amendment.



22-20-103. Transmittal to county clerk; posting.

22-20-103. Transmittal to county clerk; posting.

The secretary of state shall mail a certified copy of a proposed amendment and statement of its purpose filed in his office to each county clerk not less than sixty (60) days prior to the election at which the proposed amendment is submitted to the electors. The county clerk shall immediately post in his office the copy of a proposed amendment and statement of its purpose received from the secretary of state. The copy shall remain posted until after the election at which the amendment is submitted to the vote of the electors.



22-20-104. Publication by secretary of state; supplemental publication by clerk.

22-20-104. Publication by secretary of state; supplemental publication by clerk.

(a) The secretary of state shall publish each proposed amendment and a notice that it will be submitted to the electors at the next general election, once a week for at least twelve (12) consecutive weeks prior to the election in a newspaper of general circulation published in each county and, if possible, once each week for three (3) consecutive weeks within thirty (30) days prior to the election in one (1) other newspaper of general circulation in each county.

(b) The clerk may supplement publication thereof by radio or television broadcasts or both. The broadcasts shall identify the proposed amendment or other question, by letter and statement of purpose as prescribed by law, and shall state the name of the newspaper in which the published notice will appear and the date on which it will appear.



22-20-105. Pamphlet.

22-20-105. Pamphlet.

The secretary of state shall print a reasonable number of pamphlets containing every proposed amendment and provide a copy of the pamphlet upon request to any person or organization.



22-20-106. Publication expense.

22-20-106. Publication expense.

The expense of publication of notice of proposed amendments and voter pamphlets shall be paid out of the general fund of the state.



22-20-107. Statement of purpose on ballot.

22-20-107. Statement of purpose on ballot.

The county clerk shall print on the official nonpartisan general election ballot for the next general election the statement of purpose of each proposed amendment certified to him by the secretary of state.



22-20-108. Proclamation of adoption; effective date.

22-20-108. Proclamation of adoption; effective date.

The governor shall issue a proclamation of adoption not later than ten (10) days after the adoption of each proposed amendment has been officially certified by the state canvassing board. A proposed amendment is effective on the date it is proclaimed adopted by the governor.



22-20-109. Publication in session laws.

22-20-109. Publication in session laws.

Each constitutional amendment proposed by the legislature, and if possible each proposed by a constitutional convention, and each constitutional amendment adopted by the vote of the people, shall be published in the next session laws.






ARTICLE 2 - AMENDMENTS TO THE CONSTITUTION OF THE UNITEDSTATES

22-20-201. Proclamation of governor calling state convention.

22-20-201. Proclamation of governor calling state convention.

(a) If the congress of the United States of America enacts any law requiring any question of repealing, amending or altering the constitution of the United States of America, or any part thereof, to be submitted to a convention of delegates chosen by the qualified electors of the state and does not prescribe the manner and method of calling, holding and conducting the convention and of canvassing the returns of the votes of the delegates thereto and determining, declaring and publishing the result of the vote of the delegates to the convention on any question voted upon, for which the convention is called, it is the duty of the governor to make a public proclamation:

(i) Calling the state convention;

(ii) Calling for the election of delegates to the state convention;

(iii) Specifying the place where and the time when the convention shall be held;

(iv) Specifying the number of delegates (who shall be qualified electors) of which the convention shall consist; and

(v) Specifying the method and manner by and in which delegates to the convention shall be elected.



22-20-202. Election of delegates to county and state conventions.

22-20-202. Election of delegates to county and state conventions.

In each of the election precincts in each of the counties of this state there shall be held a meeting of the qualified electors of the precinct at the time fixed by the proclamation. A qualified elector in the precinct shall preside at each precinct meeting, and an election shall be held in which not less than one (1) delegate from each precinct and (1) one additional delegate for each six hundred (600) or major portion thereof of the inhabitants of the precinct shall be elected as delegates to a convention to be held at the county seat of the county. Upon the day fixed by the governor for holding the county convention the delegates thereto shall assemble and elect one (1) delegate for each county, and one (1) delegate for each five thousand (5000) or major fraction thereof of the inhabitants of the county as delegates to the state convention specified in W.S. 22-20-201.



22-20-203. Convening of county convention; presiding officer; certification of results.

22-20-203. Convening of county convention; presiding officer; certification of results.

It is the duty of the chairman of the board of county commissioners or some other member of the board in each county to convene the county convention and preside over it until the delegates chosen thereto select a chairman of the convention. It is the duty of the chairman and secretary of the convention to certify, under oath, to the secretary of state and to the state convention, the names of the delegates to the state convention chosen by the county convention.



22-20-204. Rules of practice for county conventions; convention ballots.

22-20-204. Rules of practice for county conventions; convention ballots.

(a) The rules of practice, procedure and conduct of the business of the several county conventions specified in W.S. 22-20-202 are those prescribed by "Robert's Rules of Parliamentary Procedure and Order".

(b) The vote on the selection of delegates to the county and state conventions shall be by written or printed ballot.



22-20-205. Determining apportionment of representation at convention.

22-20-205. Determining apportionment of representation at convention.

In the apportionment of representation in the county and state conventions, the last federal census is the basis upon which the right to representation in the conventions shall be determined.



22-20-206. Board of commissioners to act as election commissioners.

22-20-206. Board of commissioners to act as election commissioners.

For the purpose of providing the necessary facilities and conveniences for conducting each of the meetings and conventions provided for by this chapter, the board of county commissioners of the several counties of this state are appointed election commissioners of their respective counties. It is their duty to do all things necessary and proper to facilitate the qualified electors of their respective counties in expressing their will upon any question submitted to them by the congress of the United States of America.



22-20-207. Costs and expenses to be borne by county.

22-20-207. Costs and expenses to be borne by county.

All costs incurred in carrying out the provisions of this chapter in each county shall be borne and paid by the county in which the costs accrued.



22-20-208. Convening of state convention; costs and expenses; certification of results.

22-20-208. Convening of state convention; costs and expenses; certification of results.

(a) If the governor issues a proclamation calling a state convention, it is the duty of the secretary of state to convene the convention and make all necessary arrangements.

(b) The costs incidental to the holding of the state convention shall be borne and paid by the state, as appropriated by the legislature.

(c) It is the duty of the officers of the state convention to certify, under oath, to the secretary of state, the result of the vote cast at the convention on each question submitted thereto. When the result of the vote of the delegates to the state convention is certified to the secretary of state, it is then the duty of the secretary of state to certify the result to the president and secretary of state of the United States, and to the president of the senate and the speaker of the house of representatives of the congress of the United States.



22-20-209. Procedure when congress directs manner of holding convention.

22-20-209. Procedure when congress directs manner of holding convention.

If congress, either in the resolution submitting the question or by statute, prescribes the manner in which the conventions shall be constituted, the provisions of this chapter are inoperative, and the convention shall be constituted and shall operate as the resolution or act of congress directs. All officers of the state who may be authorized or directed by the resolution or statute to take any action to constitute a convention for this state are authorized and directed to act in accordance therewith and in obedience thereto with the same force and effect as if acting under a statute of this state.









CHAPTER 21 - BOND ELECTIONS

ARTICLE 1 - POLITICAL SUBDIVISIONS

22-21-101. Political Subdivision Bond Election Law.

22-21-101. Political Subdivision Bond Election Law.

This chapter including W.S. 22-21-101 through 22-21-112, shall be known as the "Political Subdivision Bond Election Law," and each election required by law to authorize the issuance of bonds shall be conducted under the provisions hereof, except that statewide bond elections shall be conducted as provided in W.S. 22-21-201.



22-21-102. Repealed By Laws 1998, ch. 100, 5.

22-21-102. Repealed By Laws 1998, ch. 100, 5.



22-21-103. How bond question to be submitted to electors; contents.

22-21-103. How bond question to be submitted to electors; contents.

Each bond question shall be submitted to a vote of the qualified electors of the political subdivision. Every bond election shall be held on the same day as a primary election or a general election, or on the Tuesday next following the first Monday in May or November, or on the Tuesday next following the third Monday in August. If calling the election in May, the body political subdivision shall by March 1, provide written notification to the county clerk, specifying the date of the election and the bond question. If the political subdivision specifies the date of the election to be a primary or general statewide or other August or November election, then the political subdivision shall provide notice to the county clerk not less than one hundred ten (110) days before the election if for a primary or other August election, and not less than seventy (70) days before the election, if for a general or other November election. The bond question shall state the purpose of the bonds, the maximum principal amount thereof, the maximum number of years allowed for the indebtedness and the maximum rate of interest to be paid thereon. The secretary of state may promulgate reasonable rules for conducting bond elections where the election is not held at the same time as the general or primary election.



22-21-104. Publication or posting of election notice; contents.

22-21-104. Publication or posting of election notice; contents.

The county clerk shall publish notice of the election at least once in a newspaper of general circulation in the political subdivision not less than thirty (30) nor more than forty (40) days before the election. If there is no newspaper of general circulation in the political subdivision, notice shall be posted at each polling place in the political subdivision not less than thirty (30) nor more than forty (40) days before the election. Any notice of election hereunder shall specify the name of the political subdivision, the date, time and place of election, the question or questions to be submitted, and the fact that only qualified electors of the political subdivision may vote thereon. If a bond election is being held within a political subdivision at the same time and place as a regular or other election, the notice of bond election may, at the discretion of the county clerk, be combined with and given in the same manner as the notice of the regular or other election in such political subdivision.



22-21-105. Election districts.

22-21-105. Election districts.

The political subdivision may be divided by the governing body into convenient subdivisions for the purpose of such election or the governing body may adopt the election districts and precincts established for general or other elections.



22-21-106. Errors.

22-21-106. Errors.

No error in any election on the creation of an indebtedness shall invalidate the election, unless it is determined that the error would change the result.



22-21-107. Contests; procedure.

22-21-107. Contests; procedure.

Any five (5) qualified electors of the political subdivision may contest an election on the question of the creation of an indebtedness upon filing in the district court of any county in which the political subdivision is wholly or partially located, within fourteen (14) days after the result of the election shall have been determined, a petition alleging an error that would change the result of the election, in like form as in other cases of contested elections in the district court. The political subdivision shall be made defendant, and process shall be served upon the clerk of the governing body or other chief clerical officer as in other civil actions. No civil action contesting the results of such an election or alleging election errors may be commenced after the expiration of such fourteen (14) day period.



22-21-108. Who is entitled to vote.

22-21-108. Who is entitled to vote.

Any qualified elector in the political subdivision shall be entitled to vote on the bond question in person or by absentee ballot, in the precinct in which he is registered, as provided by law.



22-21-109. Supplies; regulations; costs.

22-21-109. Supplies; regulations; costs.

The county clerk may utilize voting machines or electronic voting systems at any bond election and may prescribe the form of the ballot, the duties of election officials, and other reasonable regulations pertaining thereto. The political subdivision holding the bond election shall pay the actual costs of the election or an equitably proportioned share of a concurrent election, as determined by the county clerk.



22-21-110. Ballot canvass; results certified; declaration; effect of defeat.

22-21-110. Ballot canvass; results certified; declaration; effect of defeat.

Immediately after the closing of the polls, the counting board shall proceed to count the ballots. The results disclosed by the count shall be certified by the counting board to the clerk of the political subdivision. If the majority of the ballots cast on a bond question is in favor of the issuance of the bonds, the proposal shall be approved, and the governing body of the political subdivision, in the manner provided by law, shall then proceed to declare the results of said election, and complete the printing, execution, advertising, and sale of the bonds, but if the majority is opposed to such issuance, the proposal to issue bonds for the same general purpose shall not again be submitted to election within a period of twelve (12) months or as otherwise provided by law.



22-21-111. Authority granted.

22-21-111. Authority granted.

Nothing herein contained shall be construed as authorizing any type of project or the issuance of bonds for any purpose not otherwise authorized by the laws specifically applicable to the political subdivision in question.



22-21-112. Effect on prior bond elections.

22-21-112. Effect on prior bond elections.

This act shall have no effect on any bond election heretofore conducted, and any bonds authorized at such an election which have not been delivered may be sold and delivered as if this act had not been adopted.






ARTICLE 2 - STATE

22-21-201. State bond elections.

22-21-201. State bond elections.

(a) A statewide bond election may be held on the same days as authorized for bond elections under W.S. 22-21-103. A statewide bond election shall be conducted as nearly as possible in the same manner as a general election.

(b) The proclamation of such an election shall be published as provided in W.S. 22-2-109. No other notice of such election need be published.

(c) Precincts may be consolidated for the purpose of any special election held under this section at the discretion of the county clerk. Three (3) judges shall be appointed for the polling place in each precinct in such special elections, and additional judges may be appointed if deemed necessary by the county clerk.

(d) The question submitted at such a bond election shall be deemed adopted, if a majority of the electors voting thereon approve the proposition.









CHAPTER 22 - SCHOOL ELECTIONS

ARTICLE 1 - GENERAL PROVISIONS

22-22-101. Cost of school or community college district elections.

22-22-101. Cost of school or community college district elections.

The cost of a school or community college district election or equitably proportioned shares of a concurrent election as determined by the county clerk shall be paid by the appropriate board from the funds of the school district or community college district.



22-22-102. Date of election of trustees; terms; interim vacancies.

22-22-102. Date of election of trustees; terms; interim vacancies.

(a) The election of members of the board of trustees of each school district and community college district shall be held at the regular polling places in each district on the Tuesday next following the first Monday in November in general election years. Terms of office shall run for four (4) years beginning at 12:00 noon on the first day in December following the election.

(b) Repealed by Laws 1985, ch. 204, 2.

(c) Not more than a simple majority of members of the board of trustees of each school district and each community college district shall be elected at any election unless the election is to fill an unexpired term.



22-22-103. Establishment of election dates by boards of county commissioners.

22-22-103. Establishment of election dates by boards of county commissioners.

For school or community college district elections set by boards of county commissioners, in determining the date of an election each county commissioner's vote shall be weighted in proportion to the number of county commissioners and the population of electors of the district residing within that commissioner's county. The population of electors shall be determined by the most recent voter registration lists.






ARTICLE 2 - NOMINATIONS

22-22-201. Eligibility for office.

22-22-201. Eligibility for office.

(a) A qualified elector resident in a school district is eligible to hold the office of school district trustee in the school district, but only from the trustee residence area in which he resides if the district is divided into residence areas.

(b) A qualified elector resident in a community college district may be elected to the district board of the community college district, but only from the subdistrict in which he resides if the district is divided into subdistricts.



22-22-202. Filing of application; form.

22-22-202. Filing of application; form.

(a) A qualified elector may be nominated for the office of school district trustee or member of a community college board by filing an application for election in the office of the county clerk not more than ninety (90) nor less than seventy (70) days prior to the election. The application shall be in substantially the following form:

APPLICATION FOR ELECTION FOR SCHOOL OR

COMMUNITY COLLEGE TRUSTEE

I, the undersigned, swear or affirm that I was born on ...., ....(year), and that I have been a resident of the State of Wyoming since ...., and that I am a registered voter of the .... school district or community college district (and resident of trustee residence area or subdistrict ...., if any), residing at ...., and I do hereby request that my name, ...., be printed on the ballot of the election to be held on the .... day of ...., ....(year), as a candidate for the office of .... for a term of .... years. I hereby declare that if I am elected, I will qualify for the office.

Dated: ....

.......... (Signature of Candidate)

.... Name as it is to appear on the ballot

(b) Repealed by Laws 1983, ch. 80, 2.



22-22-203. Determining validity of application; placement on ballot; procedure for multi-county districts.

22-22-203. Determining validity of application; placement on ballot; procedure for multi-county districts.

(a) The county clerk receiving a nomination application shall determine whether the person seeking nomination is a qualified candidate. If the application is sufficient in all respects, the name of the person nominated shall appear on the official ballot for the election specified in the application. In the case of a school or community college district which crosses county boundaries, the clerk of the county in which a valid application is filed shall certify the name of the person nominated to the clerk of the other county or counties involved for placement on the official ballot for the election specified in the application.

(b) Each county clerk in each election involving a school or community college district which crosses county boundaries shall determine whether voting machines, electronic voting system, paper ballots, or a combination thereof, shall be used to insure that each qualified elector votes only for the candidate or candidates from the school district and trustee residence area, if any, and from the community college district and subdistrict, if any, for which he is entitled to vote.






ARTICLE 3 - SCHOOL OR COMMUNITY COLLEGE ELECTION PROCEDURE

22-22-301. "District" defined.

22-22-301. "District" defined.

As used in this article including W.S. 22-22-301 through 22-22-308, inclusive, the term "district" refers to a community college district board or a school district board of trustees.



22-22-302. Conduct of elections.

22-22-302. Conduct of elections.

Unless specifically otherwise provided, a school or community college district election shall be governed by the laws regulating statewide elections and in even-numbered years be conducted and canvassed by the same election officials, using the same poll lists, and at the same times and polling places, as county elections.



22-22-303. Repealed By Laws 1998, ch. 100, 5.

22-22-303. Repealed By Laws 1998, ch. 100, 5.



22-22-304. Ballot information; format.

22-22-304. Ballot information; format.

(a) The official ballot shall contain the following information:

(i) The name of the school district or community college district;

(ii) The county or counties in which the district is located;

(iii) The number of offices to be filled, the length of term for each office, and the number and names of candidates for each office for whom each voter is entitled to vote;

(iv) In districts divided into trustee residence areas or subdistricts, the trustee residence area or subdistrict of each candidate and the number to be elected from each trustee residence area or subdistrict;

(v) Ballot propositions to be voted on at the election.

(b) Repealed By Laws 1998, ch. 100, 5.



22-22-305. Repealed By Laws 1998, ch. 100, 5.

22-22-305. Repealed By Laws 1998, ch. 100, 5.



22-22-306. Repealed By Laws 1998, ch. 100, 5.

22-22-306. Repealed By Laws 1998, ch. 100, 5.



22-22-307. Repealed By Laws 1998, ch. 100, 5.

22-22-307. Repealed By Laws 1998, ch. 100, 5.



22-22-308. Repealed By Laws 1998, ch. 100, 5.

22-22-308. Repealed By Laws 1998, ch. 100, 5.









CHAPTER 23 - MUNICIPAL ELECTIONS

ARTICLE 1 - GENERAL PROVISIONS

22-23-101. Laws governing; costs.

22-23-101. Laws governing; costs.

Unless otherwise specifically provided, a municipal election shall be governed by laws regulating statewide elections. The municipality holding any election shall pay the actual costs of the election, or an equitably proportioned share of a concurrent election as determined by the county clerk.



22-23-102. Qualifications of municipal officers.

22-23-102. Qualifications of municipal officers.

All municipal offices are nonpartisan, and municipal officers shall be qualified electors residing in the municipality and any ward established under W.S. 22-23-103 or 15-11-105(b).



22-23-103. Division of city into wards; residency.

22-23-103. Division of city into wards; residency.

(a) A city may be divided into wards by ordinance of the governing body of the city. The wards shall be compact in form and as nearly equal in population as possible.

(b) Except as provided in subsection (c) of this section, a person shall not be a candidate for the council from a ward for the purpose of meeting residency requirements for the city ward, unless he has been a resident of that ward for at least one (1) year next preceding his election.

(c) In any general election year in which city wards are redrawn but not enacted into law at least one (1) year prior to the applicable filing periods, a person may be a candidate for a ward if he:

(i) Is a resident of the city on the date he files an application under W.S. 22-5-204 or a petition under W.S. 22-5-301; and

(ii) Has been a resident of the city for at least one (1) year next preceding his election.

(d) A person seeking election from a ward as provided under subsection (c) of this section, including a councilman whose term otherwise would expire as a result of completing his term of office, shall be a resident of the ward at the time he takes office.

(e) Following the redrawing of ward boundaries, a councilman whose term of office does not expire following the next general election shall continue to serve until the completion of his term.



22-23-104. Repealed By Laws 1998, ch. 100, 5.

22-23-104. Repealed By Laws 1998, ch. 100, 5.






ARTICLE 2 - CONCURRENT ELECTIONS

22-23-201. Conduct; who may vote.

22-23-201. Conduct; who may vote.

(a) Except as provided in W.S. 22-23-202 municipal primary and general elections are held at the same time, in the same manner, at the same polling places, and are conducted by the same precinct officials, using the same poll lists, as the statewide primary and general elections.

(b) Only voters residing in precincts within a municipality may vote in its elections.



22-23-202. Optional mode of election for towns; procedures by charter ordinance.

22-23-202. Optional mode of election for towns; procedures by charter ordinance.

(a) Any municipality may, by charter ordinance enacted pursuant to article 13, section 1(c) of the Wyoming constitution, elect not to conduct its elections for office or for municipal ballot propositions in the same manner as statewide elections, in which case the charter ordinance shall at a minimum provide:

(i) The manner in which notice of elections shall be given;

(ii) The procedure by which candidates shall be nominated for office, and by which vacancies in nomination are to be filled;

(iii) The date, time and place of the election which shall be held on the Tuesday next following the first Monday in the month of May every two (2) years;

(iv) The manner in which precinct officials and a canvassing board shall be appointed;

(v) That the municipal clerk is responsible for:

(A) Determining if a person seeking nomination is a qualified candidate;

(B) Preparing the ballots in substantially the same form as the general election nonpartisan ballot;

(C) Designating polling places;

(D) Otherwise conducting the election.

(vi) That the municipality shall bear the expense of the election;

(vii) The manner in which election results are certified and persons receiving the highest number of votes are notified.

(b) Those matters not otherwise provided for in a charter ordinance shall be governed by chapters 1 through 21, 23, 25 and 26 of this Election Code.



22-23-203. Repealed By Laws 1998, ch. 100, 5.

22-23-203. Repealed By Laws 1998, ch. 100, 5.



22-23-204. Certification and printing of ballot propositions.

22-23-204. Certification and printing of ballot propositions.

A municipal ballot proposition to be voted on at a general election shall be certified by the municipal clerk to the county clerk not less than sixty (60) days before the general election and shall be printed on the municipal ballot by the county clerk unless state law provides otherwise.






ARTICLE 3 - NOMINATIONS

22-23-301. Municipal officers.

22-23-301. Municipal officers.

All candidates for municipal office shall be nominated at the municipal primary election. In order to be eligible, a candidate must be a registered voter and a resident of the municipality and ward which he seeks to represent on the day the petition is filed, and shall not be an employee of the municipality. As used in this section, the term "employee" includes only those persons receiving an hourly wage or salary from a municipality. A person who provides volunteer services to a municipality shall not be considered an "employee" under this section based solely upon coverage under the Wyoming Worker's Compensation Act or other pension, death or disability program.



22-23-302. Filing fee; petition form.

22-23-302. Filing fee; petition form.

Not more than ninety-six (96) days and not later than eighty-one (81) days preceding the municipal primary election, each candidate for a municipal office shall pay a nonrefundable filing fee of twenty-five dollars ($25.00) and sign and file with the municipal clerk a petition in substantially the following form:

State of Wyoming )

) ss

County of .... )

I, ...., the undersigned, swear or affirm that I was born on ...., ....(year), and that I have been a resident of the State of Wyoming since ...., residing at ...., and that I am a registered voter of Election District No. ...., Precinct No. ...., in Ward No. ...., in the City of ...., and the State of Wyoming as of the closing of the municipal clerk's office on the day this petition is filed, do hereby petition and request that my name be printed upon the Official Municipal Primary Ballot at the next primary election as a candidate for the office of ..... I hereby declare that if nominated and elected I will qualify for the office.

Dated: ......

.............(Signature of Candidate)



22-23-303. Certification of candidates; names on ballots.

22-23-303. Certification of candidates; names on ballots.

Not later than sixty-eight (68) days prior to the primary election, the municipal clerk shall certify to the county clerk the names of all qualified candidates for nomination at the municipal primary election and the office they seek and shall print the names on the primary election ballot. The number of municipal candidates the voters are entitled to vote for at the primary election is the number of candidates to be elected to municipal offices at the general election.



22-23-304. Ballot form.

22-23-304. Ballot form.

The county clerk shall prepare the municipal primary ballot as provided in chapter 6 of this title for nonpartisan ballots.



22-23-305. Repealed By Laws 1998, ch. 100, 5.

22-23-305. Repealed By Laws 1998, ch. 100, 5.



22-23-306. Repealed By Laws 1998, ch. 100, 5.

22-23-306. Repealed By Laws 1998, ch. 100, 5.



22-23-307. Candidates nominated; certificate of nomination.

22-23-307. Candidates nominated; certificate of nomination.

(a) The candidates equal to twice the number to be elected to each office who receive the highest number of votes are nominated to run for the office at the next general election and shall be issued a certificate of nomination by the county clerk. A write-in candidate shall not be nominated and shall not be entitled to have his name printed on the ballot for the next general election unless he received at least three (3) votes.

(b) The chief election officer shall notify a write-in candidate who has been nominated for election within forty-eight (48) hours after the canvassing board meets. Notification may be made by United States postal service, any generally accepted business document delivery method evidenced by receipt of delivery or attempted delivery at the last known address of the write-in candidate or service as provided under the Wyoming Rules of Civil Procedure. Failure of the successful write-in candidate to accept the nomination within five (5) days, as computed pursuant to W.S. 22-2-110, of proof of service or attempted delivery results in the successful write-in candidate not appearing on the general election ballot, and results in a vacancy which can be filled as provided in W.S. 22-23-308. Each notification provided under this section shall inform the write-in candidate that failure to timely respond will result in forfeiture of nomination.



22-23-308. Vacancies in nomination.

22-23-308. Vacancies in nomination.

(a) A vacancy in nomination for a municipal office to be filled at a general election occurs if:

(i) A candidate nominated at a primary election declines to accept the nomination, dies, moves his residence from his constituency or becomes disqualified to hold the office for any reason provided by law;

(ii) After the primary election there are no nomination applications for the office of mayor or councilman.

(b) A vacancy in nomination shall be filled by the municipal clerk notifying the person who received the next highest number of votes at the municipal primary election as shown on the official county canvass, or, if no other candidate exists, the vacancy in nomination may be filled by the governing body of the municipality.

(c) Not less than sixty (60) days prior to the general election, the municipal clerk shall certify to the county clerk the names of all qualified candidates who have accepted nomination by write-in vote and those nominated by the governing body and the office they seek. The names shall be printed on the general election ballot.






ARTICLE 4 - GENERAL MUNICIPAL ELECTION

22-23-401. Preparation of ballots and voting machine labels; cost.

22-23-401. Preparation of ballots and voting machine labels; cost.

The county clerk shall prepare ballots which shall be in substantially the same form as the general election nonpartisan ballot for the municipal general election. The name of every candidate legally qualified to appear on the ballot and all municipal ballot propositions to be voted on at the election shall be printed thereon. The cost of preparing the municipal ballots shall be determined by the county clerk and paid by the municipality.



22-23-402. Repealed By Laws 1998, ch. 100, 5.

22-23-402. Repealed By Laws 1998, ch. 100, 5.



22-23-403. Repealed By Laws 1998, ch. 100, 5.

22-23-403. Repealed By Laws 1998, ch. 100, 5.



22-23-404. Commencement of term of office.

22-23-404. Commencement of term of office.

Except as otherwise provided by W.S. 22-23-202, the term of office of a person elected at the municipal general election commences on the first Monday in January following the general election.



22-23-405. Constitutional oath required.

22-23-405. Constitutional oath required.

Before entering his duties, a person elected to a municipal office shall sign and file with the city clerk the same constitutional oath of office as county officers.






ARTICLE 5 - OFFICES AND TERMS

22-23-501. Renumbered as 15-11-101 By Laws 1998, ch. 100, 4.

22-23-501. Renumbered as 15-11-101 By Laws 1998, ch. 100, 4.



22-23-502. Renumbered as 15-11-102 By Laws 1998, ch. 100, 4.

22-23-502. Renumbered as 15-11-102 By Laws 1998, ch. 100, 4.



22-23-503. Renumbered as 15-11-103 By Laws 1998, ch. 100, 3.

22-23-503. Renumbered as 15-11-103 By Laws 1998, ch. 100, 3.



22-23-504. Renumbered as 15-11-104 By Laws 1998, ch. 100, 4.

22-23-504. Renumbered as 15-11-104 By Laws 1998, ch. 100, 4.



22-23-505. Renumbered as 15-11-105 By Laws 1998, ch. 100, 4.

22-23-505. Renumbered as 15-11-105 By Laws 1998, ch. 100, 4.



22-23-506. Renumbered as 15-11-106 By Laws 1998, ch. 100, 4.

22-23-506. Renumbered as 15-11-106 By Laws 1998, ch. 100, 4.



22-23-507. Repealed By Laws 1998, ch. 100, 5.

22-23-507. Repealed By Laws 1998, ch. 100, 5.






ARTICLE 6 - TERMS OF OFFICE AFTER FIRST ELECTION

22-23-601. Renumbered as 15-11-201 By Laws 1998, ch. 100, 4.

22-23-601. Renumbered as 15-11-201 By Laws 1998, ch. 100, 4.



22-23-602. Renumbered as 15-11-202 By Laws 1998, ch. 100, 3.

22-23-602. Renumbered as 15-11-202 By Laws 1998, ch. 100, 3.



22-23-603. Renumbered as 15-11-203 By Laws 1998, ch. 100, 4.

22-23-603. Renumbered as 15-11-203 By Laws 1998, ch. 100, 4.



22-23-604. Renumbered as 15-11-204 By Laws 1998, ch. 100, 4.

22-23-604. Renumbered as 15-11-204 By Laws 1998, ch. 100, 4.



22-23-605. Renumbered as 15-11-205 By Laws 1998, ch. 100, 4.

22-23-605. Renumbered as 15-11-205 By Laws 1998, ch. 100, 4.






ARTICLE 7 - CHANGING FORM OF GOVERNMENT

22-23-701. Renumbered as 15-11-301 By Laws 1998, ch. 100, 4.

22-23-701. Renumbered as 15-11-301 By Laws 1998, ch. 100, 4.



22-23-702. Renumbered as 15-11-302 By Laws 1998, ch. 100, 4.

22-23-702. Renumbered as 15-11-302 By Laws 1998, ch. 100, 4.






ARTICLE 8 - SPECIAL ELECTIONS

22-23-801. "Special election" defined.

22-23-801. "Special election" defined.

As used in this article, including W.S. 22-23-801 through 22-23-809, the term "special election" means a municipal election on any question which may legally be submitted to the voters of a municipality other than at a regular municipal primary or general election or an election on the question of whether to incorporate.



22-23-802. Proclamation; supplementation of advertisement.

22-23-802. Proclamation; supplementation of advertisement.

The date of a special election and the location of polling places shall be proclaimed by the governing body of the municipality not more than thirty (30) nor less than fifteen (15) days before the special election. The proclamation shall state the purpose of the election and shall be published at least twice in a newspaper of general circulation in the municipality. The advertisement may be supplemented by the county or municipality as provided by W.S. 22-20-104(b).



22-23-803. Polling places; election judges.

22-23-803. Polling places; election judges.

The governing body shall designate sufficient polling places to permit convenient voting and shall designate a sufficient number of qualified electors resident in the municipality to serve as judges of election. The judges of election at a municipal special election shall discharge the same duties as the judges of election at a regular statewide election.



22-23-804. Ballots.

22-23-804. Ballots.

The municipal clerk shall provide ballots for the special election and shall deliver to each precinct polling place ballots equal in number to the number of electors registered in the precinct plus twenty-five percent (25%).



22-23-805. Poll lists.

22-23-805. Poll lists.

Precinct poll lists for the special election shall be obtained by the municipal clerk from the county clerk and shall be paid for by the municipality. The municipal clerk shall furnish copies of the precinct poll lists to the judges of election. A copy of the precinct registry list shall be posted at each precinct polling place during the special election.



22-23-806. Entries in and delivery of pollbook; elector not on lists.

22-23-806. Entries in and delivery of pollbook; elector not on lists.

The judges of election shall make the same entries in the pollbook as are required for statewide elections. Following the election the pollbook shall be delivered to the municipal clerk. If the name of a person offering to vote at a special municipal election is not on the poll lists, he may qualify to vote by signing an affidavit and if a judge of election obtains verification from the county clerk as provided in W.S. 22-15-105 and 22-15-106.



22-23-807. Vote count and certification.

22-23-807. Vote count and certification.

After the polls are closed, the judges of election shall count the vote and certify the result in writing to the municipal clerk.



22-23-808. Canvassing vote; tie vote.

22-23-808. Canvassing vote; tie vote.

The governing body of the municipality shall meet not later than three (3) days after the election at the time specified by the mayor to canvass the result of the special election. A tie vote shall be broken by lots cast by the governing body.



22-23-809. Certification of election results.

22-23-809. Certification of election results.

The governing body shall certify the result of the special election in writing and immediately post a copy of the certification in the office of the municipal clerk. The municipal clerk shall mail a copy of the proclamation to the county clerk.






ARTICLE 9 - SPECIAL ELECTIONS FOLLOWING INCORPORATION

22-23-901. Election of officers; petition.

22-23-901. Election of officers; petition.

(a) In addition to other provisions of law, any newly incorporated town may hold a special election for the election of officers to serve until successors are qualified following the next regularly scheduled election. Such special election shall not be held within ninety (90) days prior to a primary election.

(b) Following completion of incorporation, persons who petitioned the board of county commissioners for incorporation may petition the county clerk, in writing, to hold a special election for the election of officers. Immediately upon receipt of a petition, the county clerk, in consultation with the petitioners, shall set the date for the election and shall conduct the election in accordance with law.



22-23-902. Application; filing fee; form; names on ballot.

22-23-902. Application; filing fee; form; names on ballot.

(a) Candidates for office shall file an application for election and the required filing fee, with the county clerk, not more than fifty-five (55) nor less than thirty-five (35) days prior to the election. The election application shall be in substantially the following form:

ELECTION APPLICATION

State of Wyoming )

) ss

County of .... )

I, ...., being .... years of age, a qualified elector of Election District No. ...., Precinct No. ...., Ward No. .... (if applicable), residing at ...., in the City of ...., State of Wyoming, do hereby request that my name be printed upon the Official Special Municipal Election Ballot for the special election to be held on ...., ....(year), in the City of ...., as a candidate for the office of .... . I hereby declare that if elected I will qualify for the office.

Dated the .... day of ...., ....(year)

.... (Signature of Candidate)

(b) The county clerk shall place the name of each qualified candidate on the special election ballot.






ARTICLE 10 - INITIATIVE AND REFERENDUM

22-23-1001. Ordinance by initiative petition; content.

22-23-1001. Ordinance by initiative petition; content.

An incorporated city or town having a commission form of government may propose a municipal ordinance by an initiative petition signed by ten percent (10%) of the qualified electors registered in the city or town and filed with the municipal clerk. The petition shall contain the proposed ordinance, the signatures and residence addresses of electors signing the petition, and the date of signing the petition. A petition proposing an ordinance must be submitted to the municipal clerk within ten (10) months of the date of the first signature supporting the petition.



22-23-1002. Determining validity of petition; certification.

22-23-1002. Determining validity of petition; certification.

As soon as an initiative petition is filed, the municipal clerk shall determine whether it contains sufficient legal signatures. If the petition is legally sufficient, the clerk shall immediately certify it to the governing body of the municipality.



22-23-1003. Adoption by governing body or submission to electors.

22-23-1003. Adoption by governing body or submission to electors.

An ordinance proposed by a valid initiative petition shall either be adopted within twenty (20) days by the governing body or submitted to a vote of the municipal electors at a special election to be held not more than sixty (60) nor less than twenty (20) days thereafter. The ordinance proposed may also be submitted to a vote of the municipal electors at a primary or general election only if a valid initiative petition is received not less than one hundred ten (110) days before the election if for a primary and not less than seventy (70) days before the election if for a general election.



22-23-1004. Adoption by electors; repealing or amending.

22-23-1004. Adoption by electors; repealing or amending.

(a) If a majority of the qualified electors voting on the question vote in favor of a proposed initiative ordinance, it is adopted and may not be repealed or amended except by a majority vote of the qualified electors of the municipality.

(b) The municipal governing body may submit to a vote of the people at a special election or a regular municipal, primary or general election, the question of repealing or amending an ordinance adopted by initiative petition.



22-23-1005. Ordinance adopted by governing body subject to referendum vote.

22-23-1005. Ordinance adopted by governing body subject to referendum vote.

An ordinance adopted by a municipal governing body shall be subject to a referendum vote if a petition signed by ten percent (10%) of the qualified electors registered in the city or town is filed with the municipal clerk not later than twenty (20) days after the ordinance is first published after adoption as provided by law. To be counted the electors shall be registered voters when the completed petition is submitted for verification. The referendum petition shall set forth the ordinance in full and shall contain the signatures and residence addresses of persons signing the petition.



22-23-1006. Legal sufficiency of referendum petition.

22-23-1006. Legal sufficiency of referendum petition.

The municipal clerk shall determine if the referendum petition meets the requirements of W.S. 22-23-1005, and if he finds a petition legally sufficient, he shall certify it to the governing body who shall suspend the ordinance.



22-23-1007. Partial repeal of ordinance subject to referendum; acceptance or rejection by electors.

22-23-1007. Partial repeal of ordinance subject to referendum; acceptance or rejection by electors.

If the governing body does not entirely repeal an ordinance subject to referendum, it shall submit the question to the electors of the municipality in the same manner as an ordinance proposed by initiative petition. If a majority of the electors voting on the question favor rejection, the ordinance shall not become effective. If a majority of the electors voting on the question do not favor rejection, the ordinance shall become effective after the vote is canvassed.









CHAPTER 24 - INITIATIVE AND REFERENDUM

ARTICLE 1 - IN GENERAL

22-24-101. Right of initiative; limitations.

22-24-101. Right of initiative; limitations.

The people may propose and enact laws by the initiative. However, the initiative shall not be used to dedicate revenues, make or repeal appropriations, create courts, define the jurisdiction of courts or prescribe their rules, enact local or special legislation, enact that prohibited by the constitution for enactment by the legislature, or enact that substantially the same as that defeated by an initiative election within five (5) years preceding the time of filing of the petition.



22-24-102. Right of referendum; limitations.

22-24-102. Right of referendum; limitations.

The people may approve or reject acts of the legislature by the referendum. However, the referendum shall not be applied to dedications of revenue, to appropriations, to local or special legislation, or to laws necessary for the immediate preservation of the public peace, health or safety.



22-24-103. Application; filing and fee.

22-24-103. Application; filing and fee.

An initiative or a referendum shall be proposed by filing an application with the secretary of state. A fee of five hundred dollars ($500.00) shall accompany the application. This fee shall be deposited in the general fund.



22-24-104. Application; contents.

22-24-104. Application; contents.

(a) The application shall include:

(i) The proposed bill to be initiated or the act to be referred;

(ii) Repealed By Laws 1998, ch. 100, 5.

(iii) The designation of a committee of three (3) sponsors who shall represent all sponsors and subscribers in matters relating to the initiative or to the referendum;

(iv) In a referendum, the signatures and addresses of not less than one hundred (100) qualified registered voters; and

(v) Repealed By Laws 1998, ch. 100, 5.

(vi) A statement that the committee of sponsors are qualified registered voters who signed the application with the proposed bill or the proposed act attached.



22-24-105. Requirements as to proposed bill.

22-24-105. Requirements as to proposed bill.

(a) In an initiative, the proposed bill shall be confined to one (1) subject, the entire subject of the bill shall be expressed in the title, the enacting clause shall be: "Be it enacted by the people of the state of Wyoming:" and the bill shall not include subjects restricted by W.S. 22-24-101.

(b) In an initiative, concurrently with the filing of the application, the proposed bill shall be submitted by the committee of sponsors to the secretary of state for review and comment. Upon request of the secretary of state, the legislative service office or any agency in the executive department shall render assistance in reviewing and preparing comments on the proposed bill. No later than fourteen (14) calendar days after the date of submission, at a conference scheduled by the secretary of state, the secretary shall render to the committee of sponsors comments on any problems encountered concerning the format or contents of the proposed bill. The comments shall not be disclosed prior to the conference with the committee of sponsors but, at such time as the application is certified, the comments shall become a public record. After the conference but before the certification the sponsors may amend the proposed bill in response to some or all of the comments of the secretary of state and resubmit the proposed bill in accordance with this subsection, or they may disregard the comments entirely. The committee of sponsors shall notify the secretary of state within five (5) calendar days after the conference whether the proposed bill will be amended. If the proposed bill is to be amended it shall be resubmitted for review and comment in accordance with this subsection. If the proposed bill will not be amended it shall be submitted by the committee of sponsors together with the comments to the secretary of state.

(c) If in the opinion of the secretary of state the proposed bill will have a fiscal impact on the state, the comments prepared pursuant to subsection (b) of this section shall contain an estimate and explanation of the fiscal impact. The explanation shall include a statement that it is an estimate of fiscal impact to the state only and does not include an estimate of any impact upon political subdivisions. The estimate and explanation shall be disclosed to the committee of sponsors at the conference held pursuant to subsection (b) of this section and may be revised if in the opinion of the secretary of state the committee demonstrates the estimate or explanation is inaccurate. If the final estimated fiscal impact by the secretary of state and the final estimated fiscal impact by the committee of sponsors differ by more than twenty-five thousand dollars ($25,000.00), the secretary of state's comments under this section and the ballot proposition shall contain an estimated range of fiscal impact reflecting both estimates.

(d) The committee of sponsors shall notify the secretary of state within five (5) calendar days after the conference whether the proposed bill will be amended. If the proposed bill is to be amended it shall be resubmitted for review and comment in accordance with this subsection.

(e) If the proposed bill will not be amended the committee of sponsors shall submit the names, signatures, addresses and the date of signing of one hundred (100) qualified registered voters to act as sponsors supporting the application in its final form to the secretary of state.



22-24-106. Notice to committee.

22-24-106. Notice to committee.

Notice to the committee on any matter pertaining to the application and petition shall be served on any member of the committee in person or by mail addressed to a committee member at the address indicated on the application.



22-24-107. Sponsors.

22-24-107. Sponsors.

(a) The qualified registered voters who subscribe to the application are designated as sponsors. The committee may designate additional qualified individuals to act as circulators of the petitions by giving written notice to the secretary of state verifying under oath the names, qualifications and addresses of those so designated. An individual shall not be qualified to act as a circulator unless he is a citizen of the United States, a bona fide resident of Wyoming and is at least eighteen (18) years of age. For purposes of this section "resident" means a person who has maintained a residence in Wyoming, as defined by W.S. 22-1-102, for a period of at least ninety (90) days prior to circulating a petition.

(b) The committee of sponsors shall file receipt and expenditure reports as required by W.S. 22-25-106.



22-24-108. Review by secretary of state.

22-24-108. Review by secretary of state.

Within seven (7) calendar days after receiving the proposed bill, and the comments received under W.S. 22-24-105 and estimated state fiscal impact, the secretary of state shall review the application and shall either certify it or notify the committee in writing of the grounds for denial.



22-24-109. Grounds for denying certification of initiative or referendum application.

22-24-109. Grounds for denying certification of initiative or referendum application.

(a) The secretary of state shall deny certification of an initiative application if he determines that:

(i) The proposed bill to be initiated is not in the required form;

(ii) The application is not in the required form;

(iii) There is an insufficient number of qualified registered voters as sponsors; or

(iv) The proposed bill was not submitted for review and comment in accordance with W.S. 22-24-105.

(b) The secretary of state shall deny certification of a referendum application if he determines that:

(i) There is an insufficient number of qualified registered voters as sponsors;

(ii) The application is not substantially in the required form; or

(iii) More than ninety (90) days have expired since the adjournment of the legislative session at which the act being referred was passed.



22-24-110. Petitions; generally.

22-24-110. Petitions; generally.

(a) If the application is certified, the secretary of state shall prescribe the form of and prepare petitions containing:

(i) A copy of the proposed bill or of the act to be referred;

(ii) An impartial summary of the subject matter of the bill;

(iii) The warning required by W.S. 22-24-111;

(iv) Sufficient space for signatures and addresses;

(v) If the circulator is being paid to solicit signatures, each signature page circulated by that circulator shall contain, in sixteen (16) point or larger red boldface type, the following statement: "This circulator is being paid to solicit signatures for this ballot proposition." The statement shall be prominently displayed and made visible to the petition signer by the circulator; and

(vi) Other specifications necessary to assure proper handling and control.

(b) Petitions, for purposes of circulation, shall be prepared by the secretary of state at the sponsor's expense in a number reasonably calculated to allow full circulation throughout the state. A paid circulator shall solicit signatures on a petition only if each signature page circulated by that circulator contains the statement required under paragraph (a)(v) of this section.

(c) The secretary of state shall number each petition and shall keep a record of the petition delivered to each sponsor.

(d) Upon request of the committee, the secretary of state shall report the number of persons who voted in the preceding general election.

(e) The secretary of state, on any printed material circulated by the secretary of state describing the proposition, shall include notice whether any paid circulator was used to gather signatures as required by paragraph (a)(v) of this section.



22-24-111. Petitions; statement of warning.

22-24-111. Petitions; statement of warning.

Each petition shall include a statement of warning that a person who signs a name other than his own on the petition, or who knowingly signs his name more than once for the same proposition at one (1) election, or who signs the petition knowing that he is not a qualified registered voter, upon conviction, is punishable by a fine of not more than one thousand dollars ($1,000.00) or by imprisonment for not more than one (1) year or both.



22-24-112. Petitions; circulation; contests.

22-24-112. Petitions; circulation; contests.

(a) The petitions shall be circulated throughout the state only by a sponsor or an individual designated in accordance with W.S. 22-24-107 as a circulator and only in person.

(b) Any person may contest the qualifications of an individual designated as a circulator by filing a petition in the circuit court within the county where the circulator was soliciting signatures or in the district court within ten (10) days of the solicitation activity. The court shall hear and decide any such action within five (5) days from the date the petition is filed. Among the criteria the court may use in determining the qualifications of the circulator are the following:

(i) Term and location of dwelling of the circulator and family;

(ii) Term and location of employment;

(iii) Term and location of vehicle registration;

(iv) Length of driver's license registration;

(v) Time of property ownership or lease rental;

(vi) Any other residency qualifications either provided by law or deemed reasonable by the court to render a judicious determination.

(c) Any party prevailing in any action filed pursuant to subsection (b) of this section may be awarded costs and reasonable attorney's fees by the court. The court shall notify the secretary of state of its findings as to the qualifications of a circulator within five (5) days of the determination.



22-24-113. Petitions; subscribing to and withdrawing name.

22-24-113. Petitions; subscribing to and withdrawing name.

Any qualified registered voter may subscribe to the petition by signing his name and listing his address. A person who has signed the petition may withdraw his name only by giving written notice to the secretary of state before the time that the petition is filed.



22-24-114. Petitions; verification.

22-24-114. Petitions; verification.

(a) Before a petition is filed, it shall be verified by the sponsor or other individual who personally circulated it. The verification shall be in affidavit form and shall state in substance that:

(i) The person signing the affidavit is a sponsor or an individual designated and qualified in accordance with W.S. 22-24-107 and is the only circulator of that petition;

(ii) The signatures on the petition were made in his presence; and

(iii) To the best of his knowledge, such signatures are those of the persons whose names they purport to be. In determining the sufficiency of the petition, the secretary of state shall not:

(A) Count signatures on petitions not properly verified;

(B) Count signatures on a petition circulated by an individual who has been determined not to be a qualified circulator pursuant to W.S. 22-24-112 or by the secretary of state in accordance with rules of his office.



22-24-115. Petitions; filing by sponsors.

22-24-115. Petitions; filing by sponsors.

(a) Petitions may be filed with the secretary of state if signed by a sufficient number of qualified registered voters as required by the Wyoming constitution. The sponsor of a petition for referendum may file the petition only within ninety (90) days after the adjournment of the legislative session at which the act was passed.

(b) Petitions for an initiative shall be submitted to the secretary of state for verification within the eighteen (18) month period following the date the first set of petition forms are provided to the sponsors. Any petition not submitted within the eighteen (18) month period is void for all purposes.

(c) The eighteen (18) month period set forth in subsection (b) of this section shall commence on the effective date of this act as to all petitions for an initiative that are outstanding on the effective date.



22-24-116. Petitions; review by secretary of state.

22-24-116. Petitions; review by secretary of state.

(a) Within not more than sixty (60) days of the date the petition is filed, the secretary of state shall review it and shall notify the committee whether the petition was properly or improperly filed. The petition shall be determined to be improperly filed if:

(i) There is an insufficient total number of signatures of qualified registered voters;

(ii) There is an insufficient number of signatures of qualified registered voters in at least two-thirds (2/3) of the counties of the state; or

(iii) The petition is for referendum and was not filed within ninety (90) days after the adjournment of the legislative session at which the act was passed.



22-24-117. Ballot proposition; preparation and contents.

22-24-117. Ballot proposition; preparation and contents.

(a) If the petition is properly filed, the secretary of state, with the assistance of the attorney general, shall prepare a ballot proposition. The ballot proposition shall give a true and impartial summary of the proposed law or of the referred act, including the estimated fiscal impact or range of estimated fiscal impact on the state and explanation of the impact prepared in accordance with W.S. 22-24-105(c), and shall make provision for approval and for disapproval thereof.

(b) When any proposal relating to the investment of the permanent funds of the state of Wyoming is placed on the ballot, the secretary of state shall include in the ballot statement an estimate from the state treasurer of the estimated loss or gain in revenue from the proposal. If the final estimated loss or gain by the state treasurer and the final estimated loss or gain by the committee of sponsors of the ballot proposition differ by more than twenty-five thousand dollars ($25,000.00), the ballot statement shall contain the range of estimated loss or gain reflecting both estimates.



22-24-118. Ballot proposition; procedure for placing on ballot; publication requirements.

22-24-118. Ballot proposition; procedure for placing on ballot; publication requirements.

(a) Except as required under subsection (b) of this section, the same procedure for placing constitutional amendment questions on the ballot shall be used to place the initiative or referendum ballot proposition on the ballot.

(b) The ballot proposition for an initiative or referendum shall be published by the secretary of state in a newspaper of general circulation in the state in the newspaper edition immediately preceding the general election. Publication under this subsection shall contain the entire text of the initiative or referendum.



22-24-119. Ballot proposition; when placed on ballot.

22-24-119. Ballot proposition; when placed on ballot.

(a) The ballot proposition for an initiative shall be placed on the election ballot of the first statewide general election that is held after:

(i) The petition is filed;

(ii) A legislative session has convened and adjourned; and

(iii) A period of one hundred twenty (120) days has expired since the adjournment of the legislative session. If the attorney general determines that an act of the legislature enacted after the petition is filed is substantially the same as the proposed law, the petition shall be void and the ballot proposition shall not be placed on the election ballot, and the secretary of the state shall so notify the committee.

(b) The ballot proposition for a referendum shall be placed on the election ballot of the first statewide general election held more than one hundred eighty (180) days after adjournment of the legislative session at which the act was passed.



22-24-120. Repealed By Laws 1998, ch. 100, 5.

22-24-120. Repealed By Laws 1998, ch. 100, 5.



22-24-121. Insufficiency of application or petition.

22-24-121. Insufficiency of application or petition.

An initiative or a referendum submitted to the voters shall not be void because of the insufficiency of the application or petition by which the submission was procured.



22-24-122. Action for review of determination.

22-24-122. Action for review of determination.

Any person aggrieved by any determination made under this article, by the secretary of state or by the attorney general, may bring an action in the district court of Laramie county to have the determination reviewed by filing application within thirty (30) days of the date on which notice of the determination was given.



22-24-123. Penalties.

22-24-123. Penalties.

(a) Any person who signs a name other than his own on a petition for initiative or on a petition for referendum, or who knowingly signs his name more than once for the same proposition at one (1) election, or who signs such petition knowing that he is not a qualified registered voter, upon conviction shall be fined not more than one thousand dollars ($1,000.00) or imprisoned for not more than one (1) year, or both.

(b) Any sponsor or circulator who knowingly and willfully makes a false verification of the qualifications of a circulator pursuant to W.S. 22-24-107(a) or knowingly and willfully makes a false verification under W.S. 22-24-114, shall be guilty of false swearing and subject to the penalties provided by W.S. 22-26-101.



22-24-124. Repealed By Laws 1998, ch. 100, 5.

22-24-124. Repealed By Laws 1998, ch. 100, 5.



22-24-125. Petitions; payment for signatures; misrepresentation of petition; prohibition; penalty.

22-24-125. Petitions; payment for signatures; misrepresentation of petition; prohibition; penalty.

(a) A circulator of an initiative or a referendum petition or a person who causes the circulation of an initiative or a referendum petition may not receive payment for the collection of signatures if that payment is based upon the number of signatures collected. Nothing in this section prohibits a circulator of an initiative or a referendum petition or a person who causes the circulation of an initiative or a referendum petition from being paid a salary that is not based upon the number of signatures collected.

(b) A circulator of an initiative or a referendum petition or a person who causes the circulation of an initiative or a referendum petition may not pay or offer to pay any compensation to another person for that person's signature on the initiative or referendum petition.

(c) A circulator of an initiative or a referendum petition or a person who causes the circulation of an initiative or a referendum petition shall not collect another person's signature on the petition by knowingly making a false statement with respect to or otherwise misrepresenting the proposed law or referred act contained within the initiative or referendum petition. A violation of this subsection is subject to the penalty imposed under W.S. 22-24-123(a).






ARTICLE 2 - PAID ADVERTISING IN ANY COMMUNICATION MEDIUM ORPRINTED LITERATURE TO SUPPORT, OPPOSE OR INFLUENCE LEGISLATION

22-24-201. Paid advertising; penalty.

22-24-201. Paid advertising; penalty.

(a) Any group of persons who are associated for the purpose of raising, collecting or spending money for paid advertising in any communication media or for printed literature to support, oppose or otherwise influence legislation by the legislature of the state of Wyoming, which is or was the subject of a statewide initiative or referendum within the past four (4) years, shall:

(i) File a statement of formation listing the names and addresses of its chairman and treasurer with the secretary of state within ten (10) days after formation and prior to the publication, dissemination or broadcast of any paid advertising from the group;

(ii) File with the secretary of state a statement of receipts and expenditures setting forth the full and complete record of receipts including cash, goods or services and actual and promised expenditures, on a form prescribed by the secretary of state, on the last Friday in December of each calendar year. In addition to the annual report, while the legislature is in session, there shall be filed an interim monthly statement for each month or portion thereof that the legislature is in session, within ten (10) days of the first day of the month for the previous month;

(iii) If the total receipts and expenditures reported under paragraph (a)(ii) of this section lists any contribution in excess of one thousand dollars ($1,000.00) from any source or sources other than an individual, the report shall include a full and complete disclosure of the funding source or sources of any nonindividual contributor which funded the advertising.

(b) Any group formed under this section shall file a termination report within thirty (30) days after it ceases the regulated activity but cessation of activity shall not relieve the group of the reporting requirement for that filing period.

(c) No group subject to this section shall pay for advertising in any communication media or printed literature without full disclosure of the name of the group.

(d) Nothing in this section shall require an individual or individuals who pay for advertising or literature to support, oppose or otherwise influence legislation to file under this section, provided the name of the individual or individuals is fully disclosed in the advertising or literature.

(e) As used in this section:

(i) "Communication media" means advertising on television, radio, in print media, on billboards and other electronic media;

(ii) "Printed literature" means any printed material but shall not include any member association printed communication not intended for public dissemination, bumper stickers, pens, pencils, buttons, rulers, nail files, balloons and yard signs.

(f) Any person who willfully and knowingly violates any of the provisions of this section is guilty of a misdemeanor punishable as provided by W.S. 22-26-112.









CHAPTER 25 - CAMPAIGN PRACTICES

22-25-101. Definitions; statement of formation.

22-25-101. Definitions; statement of formation.

(a) Repealed By Laws 1998, ch. 100, 5.

(b) A political action committee and a candidate's campaign committee, except those formed under federal law, shall file a statement of formation within ten (10) days after formation. This filing is required when any political action committee or candidate's campaign committee is formed, whether before an election to aid in the campaign or formed after an election to defray campaign debts incurred. The chairman and treasurer of a committee shall be separate individuals. The statement of formation shall list the name and mailing address of the committee, name and address of the committee chairman and treasurer, date committee formed and the purpose of committee. The statement of formation shall be filed in those offices as provided by W.S. 22-25-107.



22-25-102. Contribution of funds or election assistance restricted; limitation on contributions; right to communicate; civil penalty.

22-25-102. Contribution of funds or election assistance restricted; limitation on contributions; right to communicate; civil penalty.

(a) Except as otherwise provided in this section, no organization of any kind including a corporation, partnership, trade union, professional association or civic, fraternal or religious group or other profit or nonprofit entity except a political party, political action committee or candidate's campaign committee organized under W.S. 22-25-101, directly or indirectly through any officer, member, director or employee, shall contribute funds, other items of value or election assistance directly to any candidate or group of candidates. No person shall solicit or receive a payment or contribution from an organization prohibited from making contributions under this subsection.

(b) Except as otherwise provided in this section, only a natural person, political party, or a political action committee or a candidate's campaign committee organized under W.S. 22-25-101 shall contribute funds or election assistance directly to any candidate or group of candidates. No person shall solicit or receive a political payment or contribution from any source other than a natural person, political party, political action committee or candidate's campaign committee organized under W.S. 22-25-101.

(c) Except as otherwise provided in this section, no individual other than the candidate, or the candidate's immediate family shall contribute directly or indirectly:

(i) To any candidate for political office, or to any candidate's campaign committee:

NOTE: Effective 1/1/2015, this section will read as follows:

(i) To any candidate for statewide political office, or to any candidate for statewide political office's candidate's campaign committee:

(A) More than one thousand dollars ($1,000.00) per election; and

NOTE: Effective 1/1/2015, this section will read as follows:

(A) More than two thousand five hundred dollars ($2,500.00) per election; and

(B) No contribution for the general election may be given prior to the date for the primary election.

(ii) Total political contributions for any two (2) year period consisting of a general election year and the preceding calendar year, of more than twenty-five thousand dollars ($25,000.00).

NOTE: Effective 1/1/2015, this section will read as follows:

(ii) To any candidate for nonstatewide political office, or to any candidate for nonstatewide political office's candidate's campaign committee:

(A) More than one thousand five hundred dollars ($1,500.00) per election; and

NOTE: This section becomes effective 1/1/2015.

(B) No contribution for the general election may be given prior to the date for the primary election.

NOTE: This section becomes effective 1/1/2015.

(iii) Total political contributions for any two (2) year period consisting of a general election year and the preceding calendar year, of more than fifty thousand dollars ($50,000.00).

NOTE: This section becomes effective 1/1/2015.

(d) Any organization, in the aid of the election or defeat of candidates for public office or for the adoption or defeat of any ballot proposition may communicate directly with its own members on behalf of a particular candidate or political party.

(e) Any corporation, person or organization violating the provisions of subsection (a), (b), (c) or (j) of this section is subject to a civil penalty up to ten thousand dollars ($10,000.00) and costs including a reasonable attorney's fee. The amount of penalty imposed shall be in such amount as will deter future actions of a similar nature. An action to impose the civil penalty may be prosecuted by and in the name of any candidate adversely affected by the transgression, any political party, any county attorney, any district attorney or the attorney general. Proceeds of the penalty collected shall be paid to the state treasurer and credited as provided in W.S. 8-1-109.

NOTE: Effective 1/1/2015, this section will read as follows:

(e) Any corporation, person or organization violating the provisions of subsection (a), (b), (c), (j), (m) or (n) of this section is subject to a civil penalty up to five thousand dollars ($5,000.00) and costs including a reasonable attorney's fee for a first violation and up to ten thousand dollars ($10,000.00) and costs including a reasonable attorney's fee for a second or subsequent violation which shall be imposed in a court of competent jurisdiction. The amount of penalty imposed shall be in such amount as will deter future actions of a similar nature. An action to impose the civil penalty may be prosecuted by and in the name of any candidate adversely affected by the transgression, any political party, any county attorney, any district attorney or the attorney general. Proceeds of the penalty collected shall be paid to the state treasurer and credited as provided in W.S. 8-1-109.

(f) Direct contributions from any organization affiliated with a political party do not violate subsection (a) of this section. These contributions shall be a matter of internal party governance. Contributions to political parties are not subject to the limits of subsection (c) of this section provided the contributions are available to use as the appropriate party authorities choose and are not exclusively dedicated to any particular candidate. Contributions donated to a political party which are designated by the donor to be used only for a particular candidate and no other purpose are subject to the limitations of subsection (c) and of this section.

(g) The prohibitions in this section do not apply to contributions of funds or other items of value to political parties for the purpose of supporting multi-state or national political party conferences or conventions. Any contribution made pursuant to this subsection shall also comply with all applicable federal election commission regulations governing contributions to political parties. Any political party which receives funds to sponsor such conferences or conventions shall file an itemized statement of receipts and expenditures with the secretary of state within ten (10) days after the conference or convention.

(h) No organization of any kind, as specified in subsection (a) of this section, shall solicit or obtain contributions for any of the purposes specified in subsection (a) of this section from an individual on an automatic basis, including but not limited to a payroll deduction plan or reverse checkoff method, unless the individual who is contributing affirmatively consents in writing to the contribution at least once in every calendar year. Nothing in this subsection shall be construed to authorize contributions otherwise prohibited under this election code.

NOTE: Effective 1/1/2015, this section will read as follows:

(h) No organization of any kind, as specified in subsection (a) of this section, shall solicit or obtain contributions for any of the purposes specified in subsection (a) of this section from an individual on an automatic basis, including but not limited to a payroll deduction plan or reverse checkoff method, unless the individual who is contributing affirmatively consents in writing to the contribution. Nothing in this subsection shall be construed to authorize contributions otherwise prohibited under this election code.

(j) For purposes of subsection (c) of this section the primary, general and special elections shall be deemed separate elections. No candidate for political office shall accept, directly or indirectly, contributions which violate subsection (c) of this section. Contributions to a candidate's campaign committee shall be considered to be contributions to the candidate. Subsection (c) of this section does not limit political contributions by political parties, nor expenditures by a candidate from his own funds nor from his candidate's campaign committee funds.

(k) The prohibitions in this section shall not be construed to prohibit any organization of any kind including a corporation, partnership, trade union, professional association or civic, fraternal or religious group or other profit or nonprofit entity from exercising its first amendment rights to make independent expenditures for speech expressly advocating the election or defeat of a candidate. For purposes of this subsection, "independent expenditure" means an expenditure that is made without consultation or coordination with a candidate or an agent of a candidate whose nomination or election the expenditure supports or whose opponent's nomination or election the expenditure opposes.

(m) Except as otherwise provided in this section, no political action committee shall contribute directly or indirectly more than seven thousand five hundred dollars ($7,500.00) to any candidate for statewide political office or three thousand dollars ($3,000.00) per election to any candidate for other political office. For purposes of this subsection the primary, general and special elections shall be deemed separate elections. No candidate for political office shall accept, directly or indirectly, contributions which violate this subsection. Contributions to a candidate's campaign committee shall be considered to be contributions to the candidate. This subsection does not limit political contributions by political parties, nor expenditures by a candidate from his own funds nor from his candidate's campaign committee funds.

NOTE: This section becomes effective 1/1/2015.

(n) Contributions donated to a political action committee which are designated by the donor to be used only for a particular candidate and no other purpose are subject to the limitations of subsection (c) of this section.

NOTE: This section becomes effective 1/1/2015.



22-25-103. Identifiable expenses; exceptions.

22-25-103. Identifiable expenses; exceptions.

(a) Identifiable expenses include:

(i) All forms of advertising expenses, including, but not limited to, radio, television, billboards and posters;

(ii) Printing expenses;

(iii) Expenses for retaining the services of a professional campaign consultant, or public relations or management firm;

(iv) Postage.

(b) Staff and postage expenses of a political party central committee, checking account service charges of a political action committee and a candidate's personal campaign expenses for travel and meals and checking account service charges are not identifiable expenses.

(c) Advertising expenses by a party central committee are not identifiable expenses for the candidate if the entire slate of candidates, below the national level, is advertised by the committee even though all candidates are not included in each advertisement so long as the expenses for each candidate on the slate are substantially the same in any election.



22-25-104. Restriction on party funds in primary elections.

22-25-104. Restriction on party funds in primary elections.

No political party funds shall be expended directly or indirectly in the aid of the nomination of any one person as against another person of the same political party running in the primary election.



22-25-105. Campaign reporting forms; instructions and warning.

22-25-105. Campaign reporting forms; instructions and warning.

(a) The secretary of state shall prescribe the forms for reporting receipts and expenditures for primary, general and special election campaigns, together with written instructions for completing the form and a warning that violators are subject to criminal charges and that a vacancy will exist if the forms are not completed and filed pursuant to law. Until January 1, 2010, the forms along with instructions and warning shall be distributed to the county clerk and shall be given by the county clerk to each person filing an application for nomination in his office and to each political action committee and candidate's campaign committee required to file with the county clerk. Until January 1, 2010, the county clerk shall also distribute the reporting forms to the chairmen of the county party central committees.

(b) The secretary of state shall promulgate rules to allow the forms required pursuant to subsection (a) of this section and any other forms and reports required to be filed with him pursuant to this chapter to be filed electronically.



22-25-106. Filing of campaign reports.

22-25-106. Filing of campaign reports.

(a) Except as otherwise provided in subsection (g) of this section and in addition to other statements required by this subsection:

(i) Every candidate shall file a fully itemized statement of receipts at least seven (7) days before any primary, general or special election with information required by this subsection current to any day from the eighth day up to the fourteenth day before the election;

(ii) Every candidate, whether successful or not, shall file a fully itemized statement of receipts and expenditures within ten (10) days after any general or special election;

(iii) Every candidate in any primary election shall file a fully itemized statement of receipts and expenditures within ten (10) days after the primary election;

(iv) Statements under this subsection shall set forth the full and complete record of receipts including cash, goods or services and except for statements of receipts required under paragraph (i) of this subsection, of actual and promised expenditures, including all identifiable expenses as set forth in W.S. 22-25-103. For purposes of this section, a receipt is reportable when it is known and in the possession of, or the service has been furnished to, the person or organization required to submit a statement of receipts or a statement of receipts and expenditures. The date of each receipt of twenty-five dollars ($25.00) or more, any expenditure or obligation, the name of the person from whom received or to whom paid and the purpose of each expenditure or obligation shall be listed. All receipts under twenty-five dollars ($25.00) shall be reported but need not be itemized. Should the accumulation of receipts from an individual exceed the twenty-five dollar ($25.00) threshold, all receipts from that individual shall be itemized. Receipts, expenditures and obligations itemized in a statement filed by a political action committee, a candidate's campaign committee or by a political party central committee need not be itemized in a candidate's statement except by total with a reference to the statement;

(v) Statements under this subsection shall be filed with those officers as provided in W.S. 22-25-107.

(b) Reports of itemized statements of receipt and statements of receipts and expenditures, and statements of termination shall be made with the appropriate filing officers specified under W.S. 22-25-107 and in accordance with the following:

(i) Except as otherwise provided in this section, any political action committee, candidate's campaign committee, or any political action committee formed under federal law or the law of another state that contributes to a Wyoming political action committee or to a candidate's campaign committee, any organization making an independent expenditure under W.S. 22-25-102(k), and any other organization supporting or opposing any ballot proposition which expends any funds in any primary, general or special election shall file an itemized statement of receipts at least seven (7) days before the election current to any day from the eighth day up to the fourteenth day before the election and shall also file a statement of receipts and expenditures within ten (10) days after a primary, general or special election;

(ii) A committee formed after an election to defray campaign expenses incurred during a previous election and any political action or candidate's campaign committee which has previously filed a statement of receipts and expenditures and has not filed a statement of termination shall file an itemized statement of receipts and expenditures on December 31 of each odd-numbered year;

(iii) All candidates and committees shall continue to make the reports required under this subsection until the committee terminates and the candidate or committee files a statement of termination with the appropriate filing officer. A statement of termination may be filed upon retirement of all debts;

(iv) In addition to the reports required under paragraphs (i) through (iii) of this subsection, a political action committee formed for the support of or opposition to any initiative or referendum petition drive or any organization supporting or opposing a petition drive shall file an itemized statement of receipts and expenditures within ten (10) days after the petition is submitted to the secretary of state pursuant to W.S. 22-24-115.

(c) All statements required by subsection (b) of this section shall be signed by both the chairman and treasurer. The statements shall set forth the full and complete record of receipts including cash, goods or services and except for statements of receipts required under paragraph (i) of this subsection, of actual and promised expenditures. The date of each receipt of twenty-five dollars ($25.00) or more, any expenditure or obligation, the name of the person from whom received or to whom paid and the purpose of each expenditure or obligation shall be listed. Nothing in this subsection shall be construed to require the disclosure of the names of individuals paid to circulate an initiative or referendum petition. All receipts under twenty-five dollars ($25.00) shall be reported but need not be itemized. Should the accumulation of receipts from an individual exceed the twenty-five dollar ($25.00) threshold, all receipts from that individual shall be itemized. If the receipts, expenditures or obligations were for more than one (1) candidate, the amounts attributable to each shall be itemized separately.

(d) The chairman of each political party central committee for the state or county, or an officer of the party designated by him, shall file an itemized statement of receipts of twenty-five dollars ($25.00) or more, and any expenditures and obligations. The statement shall be filed within ten (10) days after a general or special election. The statement shall report all receipts, expenditures and obligations relating to campaign expenses, including normal operating expenses. All receipts under twenty-five dollars ($25.00) shall be reported but need not be itemized. Should the accumulation of receipts from an individual exceed the twenty-five dollar ($25.00) threshold, all receipts from that individual shall be itemized. It shall attribute all campaign receipts, expenses and obligations to a specific candidate only if the campaign receipts, expenses and obligations can be specifically identified to that specific candidate to the exclusion of other candidates on the ticket. A copy of the statement shall be furnished to each candidate identified in the statement within ten (10) days after the general or special election.

(e) Amendments to the statements required by this section may be filed at any time. If inaccuracies are found in the statements filed or additional receipts or expenditures occur or become known after the statements are filed, amendments to the original statements or additional statements shall be filed within a reasonable time not to exceed ninety (90) days from the time the inaccuracies or additional receipts or expenditures became known. Any net change less than fifty dollars ($50.00) need not be reported.

(f) In addition to the statement of receipts and expenditures required by subsection (b) of this section, any political action committee formed for the support of any initiative or referendum petition drive or any organization supporting an initiative or referendum petition drive shall file with the secretary of state, at least thirty (30) days but no more than forty-five (45) days before the election at which the initiative or referendum proposition will be voted on, a statement signed by both the chairman and treasurer showing:

(i) The total amount expended to circulate the petition;

(ii) The number of persons paid to circulate the petition; and

(iii) Repealed By Laws 2000, Ch. 67, 2.

(iv) The period of time during which signatures on the petition were obtained.

(g) Candidates for federal office, campaign committees for candidates for federal office and federal political action committees shall not be required to file receipt and expenditure reports under this section if the candidate or the committee is required to comply with federal election law reporting requirements.

(h) In addition to any other report required by this section, an organization required by W.S. 22-25-110(c) to report expenditures shall report as follows:

(i) The report shall identify the organization making the expenditure and the individual acting on behalf of the organization in making the expenditure;

(ii) The report shall be filed at least seven (7) days before the next primary, general or special election with information current to any day from the eighth day up to the fourteenth day before the election;

(iii) If not previously reported, the report shall include the disclosure of any source of funding to the organization in excess of one thousand dollars ($1,000.00) to further the expenditure.



22-25-107. Where statements to be filed.

22-25-107. Where statements to be filed.

(a) All statements required under this chapter shall be filed as follows:

(i) Any candidate for a municipal, county, judicial, school or college board office and any political action committee or candidate's campaign committee supporting such a candidate and any political action committee supporting or opposing a municipal initiative or referendum or ballot proposition within the county, shall file with the county clerk;

(ii) Any candidate for a state legislative or district judgeship office and any political action committee or candidate's campaign committee supporting or opposing such a candidate, shall file with the secretary of state;

(iii) Any candidate for statewide office shall file with the secretary of state;

(iv) A county party central committee shall file with the secretary of state;

(v) A state party central committee shall file with the secretary of state;

(vi) Precinct committeemen and precinct committeewomen elected at the primary election shall not be required to file a statement of receipts and expenditures;

(vii) Any political action committee or organization supporting or opposing any statewide initiative or referendum petition drive, any statewide ballot proposition or any candidate for statewide office and any organization making an independent expenditure under W.S. 22-25-102(k) and filing pursuant to W.S. 22-25-106(b)(i) or (h) shall file statements required by this section with the secretary of state.

(b) Statements required to be filed at least seven (7) days before any primary, general or special election and statements required to be filed after any primary, general or special election shall be filed electronically.

(c) Any statement required under this chapter to be filed with:

(i) The secretary of state, shall be filed electronically as provided under W.S. 9-2-2501 if the secretary of state has adopted rules which allow for the electronic filing;

(ii) A county clerk, may be filed electronically if the board of county commissioners has adopted rules consistent with the requirements of W.S. 9-2-2501 which allow for electronic filing.

(d) Whenever "county clerk" is used in this chapter, it means the county clerk of the county in which the person resides.

(e) After December 31, 2009, the secretary of state shall maintain a searchable database of reports filed pursuant to this chapter available to the public on or through the Internet, the World Wide Web or a similar proprietary or common carrier electronic system. The secretary of state shall be responsible for the provision of training and instruction for filers on how to access and use the campaign finance electronic filing system. The training shall be for the purpose of educating filers about use of the system, and is not intended to assist filers with filing their reports.



22-25-108. Failure of candidate or committee to file statement.

22-25-108. Failure of candidate or committee to file statement.

(a) Candidates shall be given notice prior to an election that failure to file, within the time required, a full and complete itemized statement of receipts and a statement of receipts and expenditures shall subject the candidate to civil penalties as provided in subsection (e) of this section.

NOTE: Effective 1/1/2015, this section will read as follows:

(a) Candidates shall be given notice prior to an election that failure to file, within the time required, a full and complete itemized statement of receipts if required pursuant to W.S. 22-25-107 and a statement of receipts and expenditures shall subject the candidate to civil penalties as provided in subsection (e) of this section.

(b) A candidate who fails to file the statement of receipts required by the seventh day before the election shall have his name printed on a list drafted by the appropriate filing office specified under W.S. 22-25-107. The list shall immediately be posted in the filing office and made available to the public.

(c) In addition to any other penalty provided by law, a candidate who fails to file the statement required by W.S. 22-25-106 within thirty (30) days of the report due date is ineligible to run as a candidate for any state or local office for which a statement is required by W.S. 22-25-106 until:

NOTE: Effective 1/1/2015, this section will read as follows:

(c) In addition to any other penalty provided by law, a candidate who is convicted of failure to file the statement required by W.S. 22-25-106 within thirty (30) days of the report due date is ineligible to run as a candidate for any state or local office for which a statement is required by W.S. 22-25-106 until:

(i) Five (5) years have elapsed from the date the statement was first due; or

(ii) The person has filed the required statement.

(d) Each political action committee shall be given notice prior to an election that failure to file the statement may result in the filing of criminal charges against the committee's officers responsible for the filing. Any officer of a political action committee who is responsible for filing a report and who knowingly and willfully fails to file a report as required or who knowingly and willfully subscribes to, makes or causes to be made a false report is guilty of a felony punishable by imprisonment not to exceed two (2) years.

NOTE: Effective 1/1/2015, this section will read as follows:

(d) Each political action committee and each candidate's campaign committee shall be given notice prior to an election that failure to file the statement may result in the filing of criminal charges against the committee's officers responsible for the filing. Any officer of a political action committee or candidate's campaign committee who is responsible for filing a report and who knowingly and willfully fails to file a report as required or who knowingly and willfully subscribes to, makes or causes to be made a false report is guilty of a misdemeanor punishable by imprisonment not to exceed one (1) year.

(e) Any candidate failing to file the reports required by W.S. 22-25-106 within the times required by that section is subject to a civil penalty and costs, including reasonable attorney's fees not to exceed five hundred dollars ($500.00), as hereinafter provided. An action to impose a civil penalty may be prosecuted by and in the name of any candidate adversely affected by the violation, any political party, any district attorney or the attorney general. No filing fee shall be charged for the filing of an action under this subsection nor shall a fee be charged for service of process. Civil penalties shall be paid to the clerk of court for deposit to the public school fund of the county in which the fine was assessed. The civil penalty imposed under this subsection shall be not more than one thousand dollars ($1,000.00).



22-25-109. Reporting candidates in violation.

22-25-109. Reporting candidates in violation.

The secretary of state and the county clerks shall report the names of all candidates in violation of the Election Code of the state of Wyoming to the attorney general or to the district attorney, respectively, for appropriate action.



22-25-110. Campaign advertising in communications media.

22-25-110. Campaign advertising in communications media.

(a) It is unlawful for a candidate, political action committee, organization, including organizations making expenditures pursuant to W.S. 22-25-102(k), candidate's campaign committee, or any political party central committee to pay for campaign literature or campaign advertising in any communication medium without printing or announcing the candidate, organization or committee sponsoring the campaign advertising or campaign literature. The communications media in using the campaign advertising shall print or announce the name of the candidate, organization or committee paying for the advertising.

(b) For purposes of this section, "campaign literature" does not include small campaign items such as tickets, bumper stickers, pens, pencils, buttons, rulers, nail files, balloons and yard signs displaying the name of the candidate or office sought.

(c) Any organization making an expenditure pursuant to W.S. 22-25-102(k) which is subject to this subsection and in excess of five hundred dollars ($500.00) shall report the expenditure as specified in W.S. 22-25-106(h).



22-25-111. Repealed by Laws 1980, ch. 31, 1.

22-25-111. Repealed by Laws 1980, ch. 31, 1.



22-25-112. Campaign advertising rates.

22-25-112. Campaign advertising rates.

Rates charged for political campaign advertising shall not be higher than rates charged for local advertising of the same quality and quantity.



22-25-113. Repealed By Laws 1998, ch. 100, 5.

22-25-113. Repealed By Laws 1998, ch. 100, 5.



22-25-114. Repealed by Laws 1991, ch. 243, 5.

22-25-114. Repealed by Laws 1991, ch. 243, 5.



22-25-115. Written campaign advertising; prohibiting placement on public property; exception.

22-25-115. Written campaign advertising; prohibiting placement on public property; exception.

Except as provided herein, written campaign advertising shall not be placed on or attached to any real or personal property of the state or its political subdivisions. This prohibition shall not apply to fairgrounds of the Wyoming state fair or of any county fair organized under the laws of this state. The University of Wyoming, any community college and school district may permit such advertising subject to regulation by their governing board as to time, place and manner. Any rules and regulations adopted shall provide for equal access to opposing political views. Subject to the approval of the landowner and any rules and regulations adopted by a municipality, campaign materials may be placed on municipal street rights-of-way. The department of transportation shall allow campaign materials to be placed on a state right-of-way within a municipality to the same extent which the municipality allows campaign materials to be placed on municipal street rights-of-way. Nothing in this section shall apply to any interstate highway.






CHAPTER 26 - OFFENSES AND PENALTIES

22-26-101. Felony offenses generally.

22-26-101. Felony offenses generally.

(a) The following acts in connection with or related to the election process or an election, if knowingly and willfully committed, are felony offenses punishable by not more than five (5) years' imprisonment in the state penitentiary or a fine of not more than ten thousand dollars ($10,000.00), or both:

(i) Registration offenses;

(ii) Unlawful opening of a ballot box;

(iii) Unlawful opening of a voting machine;

(iv) Unlawful possession of a key;

(v) False voting;

(vi) Falsifying election documents;

(vii) False swearing;

(viii) Offering a bribe;

(ix) Accepting a bribe;

(x) Intimidation.



22-26-102. Registration offenses.

22-26-102. Registration offenses.

(a) Registration offenses consist of performing any of the following acts with the intent to deceive a registration official or to subvert the registration requirements of the law or rights of a qualified elector:

(i) Signing or offering to sign an application to register when not a qualified elector or to register under a false name;

(ii) Soliciting, procuring, aiding, abetting, inducing or attempting to solicit, procure, aid, abet or induce a person to register under the name of any other person, or a false name, or to register when not a qualified elector;

(iii) Destroying or altering a registration record when not authorized by law;

(iv) False swearing after being challenged.



22-26-103. Unlawful opening of ballot box.

22-26-103. Unlawful opening of ballot box.

Unlawful opening of a ballot box consists of opening a ballot box or inspecting or removing the contents thereof without lawful authority, or conspiring with others so to open a ballot box.



22-26-104. Unlawful opening of voting machine.

22-26-104. Unlawful opening of voting machine.

Unlawful opening of a voting machine consists of opening, unlocking, inspecting, tampering with, resetting or adjusting a voting machine without lawful authority, or conspiring with others to do so.



22-26-105. Unlawful possession of key.

22-26-105. Unlawful possession of key.

Unlawful possession of a key consists of the possession at any time of a key to a voting machine or ballot box, or making a duplicate thereof, unless authorized by law.



22-26-106. False voting.

22-26-106. False voting.

(a) False voting consists of:

(i) Voting, or offering to vote, with the knowledge of not being a qualified elector entitled to vote at the election;

(ii) Voting, or offering to vote, in the name of another person or under a false name;

(iii) Knowingly voting, or offering to vote, in a precinct other than that in which qualified to vote;

(iv) Voting, or offering to vote, more than once in an election.



22-26-107. Falsifying election documents.

22-26-107. Falsifying election documents.

(a) Falsifying election documents consists of performing any of the following acts with the intent to deceive or mislead an elector or an election official:

(i) Printing, distributing or displaying false instructions for voting or for the conduct of an election;

(ii) Printing, distributing or displaying any official ballot, sample ballot or pretended ballot which includes the name of a person not entitled by law to be on the ballot, or omits the name of a person entitled by law to be on the ballot, or otherwise contains false information or headings;

(iii) Defacing, altering, forging, making false entries in or changing in any way a petition, certificate of nomination, registration record or election return required by law;

(iv) Preparing or submitting a false certificate of nomination, registration record or election return.



22-26-108. False swearing.

22-26-108. False swearing.

False swearing consists of taking an oath required by the Election Code with the knowledge that the thing or matter sworn to is not true and correct.



22-26-109. Offering bribe.

22-26-109. Offering bribe.

(a) Offering bribe consists of willfully advancing, paying, offering to pay or causing to be paid, or promising, directly or indirectly, any money or other valuable thing to a person, for any of the following purposes:

(i) To induce a person to vote or refrain from voting for or against a candidate or ballot proposition or to sign or not sign a petition;

(ii) To induce an election official to mark, alter, suppress or change a ballot that has been cast, an election return, any certificate of election, or petition.



22-26-110. Accepting bribe.

22-26-110. Accepting bribe.

Accepting a bribe consists of knowingly accepting any payment or promise of payment, directly or indirectly, of money or other valuable thing for any of the unlawful purposes specified in W.S. 22-26-109.



22-26-111. Intimidation.

22-26-111. Intimidation.

(a) Intimidation consists of:

(i) Inducing, or attempting to induce, fear in an election official or elector by use of threats of force, violence, harm or loss, or any form of economic retaliation, for the purpose of impeding or preventing the free exercise of the elective franchise or the impartial administration of the Election Code; or

(ii) Soliciting the contribution of funds, other items of value or election assistance to the campaign of any candidate, candidate's committee, political action committee or sponsors of a ballot proposition, by use of threats of physical violence or any form of economic or official retaliation.

(b) It is not a defense to a prosecution under this section that the defendant did not in fact possess the ability to carry out the threat made.



22-26-112. Misdemeanor offenses generally.

22-26-112. Misdemeanor offenses generally.

(a) Unless a different penalty is specifically provided in this code, the following acts, if knowingly and willfully committed, are misdemeanor offenses punishable by not more than six (6) months in a county jail or a fine of not more than one thousand dollars ($1,000.00), or both:

(i) Electioneering too close to a polling place;

(ii) Disturbing a polling place;

(iii) Unlawful possession of alcoholic or malt beverages at a polling place;

(iv) Accepting or expending any money or incurring any obligation on behalf of any candidate for nomination or election to office without such candidate's prior written approval;

(v) Employer interfering with political rights of employees;

(vi) Discharging an employee because of nomination for or election to political office;

(vii) Causing or attempting to cause a candidate to withdraw or refuse nomination or election;

(viii) Violating W.S. 22-2-113;

(ix) Violating W.S. 22-25-101 through 22-25-115;

(x) Filing or signing a false statement of receipts and expenditures required by W.S. 22-25-106.



22-26-113. Electioneering too close to a polling place.

22-26-113. Electioneering too close to a polling place.

Electioneering too close to a polling place or absentee polling place under W.S. 22-9-125 when voting is being conducted, consists of any form of campaigning, including the display of campaign signs or distribution of campaign literature, the soliciting of signatures to any petition or the canvassing or polling of voters, except exit polling by news media, within one hundred (100) yards of the building in which the polling place is located.



22-26-114. Disturbing polling place.

22-26-114. Disturbing polling place.

Disturbing a polling place consists of creating any disorder or disruption at a polling place on election day, or absentee polling place under W.S. 22-9-125, or interfering with the orderly conduct of an election.



22-26-115. Unlawful possession of alcoholic or malt beverages.

22-26-115. Unlawful possession of alcoholic or malt beverages.

Unlawful possession of alcoholic or malt beverages at a polling place consists of the use or possession of any alcoholic or malt beverages by an election official while performing his official duties or the use or possession by any person of these beverages in a polling place during an election.



22-26-116. Interfering with employee's political rights.

22-26-116. Interfering with employee's political rights.

Interfering with an employee's political rights consists of an employer making, adopting, enforcing or attempting to enforce any order, rule, regulation or policy forbidding or preventing any employee from becoming a candidate for public office or for a position on any public board or commission or making, adopting, enforcing or attempting to enforce any order, rule, or regulation controlling or attempting to control such employee's vote on any question at any public election, or in any public position or board or in any office to which such employee may be appointed or elected.



22-26-117. Discharging employee because of nomination for or election to office.

22-26-117. Discharging employee because of nomination for or election to office.

Discharging an employee because of nomination for or election to office consists of any employer discharging or causing to leave his, or their employ, temporarily or permanently, any person or persons because he or they have been nominated as a candidate for or elected to any position of honor, trust or emolument, to be voted for at any election, held in pursuance of the laws of this state.



22-26-118. Causing or attempting to cause candidate to withdraw or refuse nomination or election.

22-26-118. Causing or attempting to cause candidate to withdraw or refuse nomination or election.

Causing or attempting to cause a candidate to withdraw or refuse nomination or election consists of any person, or agent, or officer, or any company, or corporation either causing or attempting to cause any person or persons nominated as candidates or elected at any election, to withdraw, or refrain from accepting such nomination or election by threatening loss of employment, business or patronage, if he or they accept such candidacy or election, or making it a condition of employment, business or patronage, that such candidacy or election shall not be accepted.



22-26-119. Violation of Election Code by officials.

22-26-119. Violation of Election Code by officials.

Violation of the Election Code by an official consists of the willful violation of the Election Code by any official or by any deputy or assistant official, or the willful failure or refusal of any official or assistant to perform an act or duty required of him by the Election Code. Any official, deputy or assistant who commits a violation of the Election Code is guilty of a felony and, in addition to the penalty prescribed by W.S. 22-26-101, is subject to removal from office in a proceeding instituted for that purpose.



22-26-120. Violation of Election Code when specific penalty not imposed.

22-26-120. Violation of Election Code when specific penalty not imposed.

If the Election Code does not impose a specific penalty for the willful violation of a provision prohibiting a specific act or requiring the discharge of a specific duty, whoever knowingly commits a violation or fails to discharge the duty is guilty of a misdemeanor punishable by the penalty prescribed by W.S. 22-26-112.



22-26-121. Complaint by aggrieved elector; chief election officials.

22-26-121. Complaint by aggrieved elector; chief election officials.

(a) Any qualified elector aggrieved by any violation of the Wyoming Election Code of 1973, as amended, may file a written complaint of the violation with the secretary of state or with the district attorney for the county in which the elector resides. If the secretary of state or the district attorney fails or refuses for any reason to take action on or prosecute the elector's complaint, the elector may file the complaint with the Wyoming attorney general. If the attorney general finds that the elector's complaint has merit, he may prosecute the complaint in the appropriate courts of this state.

(b) A chief election officer may file a written complaint with the district attorney or attorney general regarding any violation of the Wyoming Election Code of 1973, as amended. If the attorney general finds that the election officer's complaint has merit, he may prosecute the complaint in the appropriate courts of this state and if the violation is reasonably believed to occur in more than one (1) district the complaint may be filed in the district court for Laramie county.






CHAPTER 27 - SEVERABILITY; REPEALS

22-27-101. Provisions severable.

22-27-101. Provisions severable.

If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application; and to this end the provisions of this act are severable.






CHAPTER 28 - HOSPITAL DISTRICT ELECTIONS

22-28-101. Repealed By Laws 1998, ch. 115, 5.

22-28-101. Repealed By Laws 1998, ch. 115, 5.



22-28-102. Repealed By Laws 1998, ch. 115, 5.

22-28-102. Repealed By Laws 1998, ch. 115, 5.



22-28-103. Repealed By Laws 1998, ch. 115, 5.

22-28-103. Repealed By Laws 1998, ch. 115, 5.



22-28-104. Repealed By Laws 1998, ch. 115, 5.

22-28-104. Repealed By Laws 1998, ch. 115, 5.



22-28-105. Repealed By Laws 1998, ch. 115, 5.

22-28-105. Repealed By Laws 1998, ch. 115, 5.



22-28-106. Repealed By Laws 1998, ch. 115, 5.

22-28-106. Repealed By Laws 1998, ch. 115, 5.



22-28-107. Repealed By Laws 1998, ch. 115, 5.

22-28-107. Repealed By Laws 1998, ch. 115, 5.



22-28-108. Repealed By Laws 1998, ch. 115, 5.

22-28-108. Repealed By Laws 1998, ch. 115, 5.



22-28-109. Repealed By Laws 1998, ch. 115, 5.

22-28-109. Repealed By Laws 1998, ch. 115, 5.



22-28-110. Repealed By Laws 1998, ch. 115, 5.

22-28-110. Repealed By Laws 1998, ch. 115, 5.



22-28-111. Repealed By Laws 1998, ch. 115, 5.

22-28-111. Repealed By Laws 1998, ch. 115, 5.






CHAPTER 29 - SPECIAL DISTRICT ELECTIONS ACT

ARTICLE 1 - GENERAL PROVISIONS

22-29-101. Short title.

22-29-101. Short title.

This chapter may be cited as the "Special District Elections Act of 1994."



22-29-102. Definitions.

22-29-102. Definitions.

(a) As used in this act:

(i) "Director" or "district director" means a voting member of the governing body of a special district, regardless of what title is used in the principal act;

(ii) "Principal act" means the statutes under which a special district listed under W.S. 22-29-103(a) can be formed or is operating;

(iii) "This act" means W.S. 22-29-101 through 22-29-601.



22-29-103. Applicability to special districts; general provisions.

22-29-103. Applicability to special districts; general provisions.

(a) This act applies to the following districts as specified in subsection (b) of this section:

(i) Special cemetery districts;

(ii) Conservation districts;

(iii) Fire protection districts;

(iv) Flood control districts;

(v) Hospital districts;

(vi) Improvement and service districts;

(vii) Special museum districts;

(viii) Rural health care districts;

(ix) Sanitary and improvement districts;

(x) Water and sewer districts;

(xi) Watershed improvement districts;

(xii) Resort districts;

(xiii) Other districts as specified by law.

(b) This act specifies requirements pertaining to elections and changes in the organization of the districts listed in subsection (a) of this section where the principal act is silent or unclear. Except as provided by W.S. 22-29-401(b), the specific provisions of a principal act are effective and controlling to the extent they conflict with this act.

(c) If a proposed district crosses county boundaries, then any required filing with a county clerk shall be filed with or certified to the county clerks of the counties affected. Any action required or permitted by this act, a principal act or applicable rules to be undertaken by a county commission or the county commissioners shall be undertaken jointly by the county commissioners for each county involved. In undertaking joint action, each county commissioner's vote shall be weighted in proportion to the number of county commissioners and the population of electors of the district residing within that commissioner's county. The population of electors shall be determined by the most recent voter registration lists. Any consultation required of the county assessor or county treasurer shall be made jointly by the county assessor or county treasurer of all the affected counties.

(d) If a district is authorized to promulgate rules and regulations or adopt ordinances or bylaws, the district shall file any rules and regulations it promulgates, ordinances or bylaws it adopts and any amendments thereto with the county clerk for each county in which it is located. No rule, regulation, ordinance or bylaw shall be effective unless filed in accordance with this subsection.

(e) All special districts shall file a copy of the document authorizing formation or modification of boundaries, a citation to the law under which it is formed and a copy of an official map or legal description designating the geographical boundaries of the district or the changes to its geographical boundaries with the department of revenue, the county assessor and the county clerk in the county or counties within which the entity is located in accordance with the department's rules adopted pursuant to W.S. 39-11-102(c)(xxiv) regarding tax districts and as follows:

(i) Within ten (10) days after the effective date of formation; and

(ii) Annually, by a date determined by the department, if a special district has changes to its geographical boundaries by enlargement, merger, consolidation, exclusion or dissolution in the preceding year.

(f) The department of revenue in adopting rules implementing the provisions of subsection (e) of this section may accept in lieu of a document authorizing the original formation of a district a statement of the district secretary stating that the document is unavailable together with a map or other description of the current boundaries of the district which allows the department to accurately ascertain the property within the district.



22-29-104. Definitions when principal act is silent.

22-29-104. Definitions when principal act is silent.

(a) When used in a principal act, the following definitions apply, unless the term is otherwise specifically defined in that principal act:

(i) "Elector" means a qualified elector;

(A) Repealed By Laws 1998, ch. 115, 5.

(B) Repealed By Laws 1998, ch. 115, 5.

(C) Repealed By Laws 1998, ch. 115, 5.

(D) Repealed By Laws 1998, ch. 115, 5.

(E) Repealed By Laws 1998, ch. 115, 5.

(F) Repealed By Laws 1998, ch. 115, 5.

(ii) "Landowner" means a person holding record fee title to real property within the district or proposed district or a person obligated to pay general property taxes under a contract to purchase real property within the district or proposed district. It does not include a person who owns only personal property even though such personal property may be subject to levy. As used in this paragraph, "person" includes an individual, corporation, partnership, association or other entity owning land in the district provided the individual who signs the petition for a corporation, partnership or association presents the election judge with a written authorization to sign for the corporation, partnership or association;

(iii) Repealed By Laws 1998, ch. 115, 5.

(iv) "Property owner" means a landowner;

(v) "Qualified elector" means a natural person who:

(A) Is a citizen of the United States;

(B) Is a bona fide resident of the district or proposed district;

(C) Will be at least eighteen (18) years of age on the day of the election at which he may offer to vote;

(D) Is not currently adjudicated mentally incompetent;

(E) Has not been convicted of a felony, or, if so convicted, has had his civil or voting rights restored; and

(F) Has registered to vote.

(vi) "Resident" or "residence" means as defined in the Wyoming Election Code;

(vii) "Voter" means a qualified elector;

(viii) "Written authorization" means an affidavit filed with the county clerk setting forth a general legal description of the property owned, the street or common name address for the property, the name or names of all owners of the property described, and a statement that the person signing the written authorization is the only person having authority to act on behalf of the owner or owners of the property.



22-29-105. Petitions; number of signatures required; contents of formation petition.

22-29-105. Petitions; number of signatures required; contents of formation petition.

(a) A petition to form a special district shall be signed by not less than twenty-five percent (25%) of the landowners owning at least twenty-five percent (25%) of the assessed valuation of property within the area proposed to be established as a special district in one (1) or more counties or any part of a county, as shown by the assessment records of the property in said area.

(b) A petition for enlargement of a district shall be signed by not less than twenty-five percent (25%) of the voters owning not less than twenty-five percent (25%) of the assessed valuation of property within the area proposed to be included. If there are no voters within an area proposed to be included in a district, an enlargement petition shall be signed by not less than twenty-five percent (25%) of the landowners owning not less than twenty-five percent (25%) of the assessed valuation of property within the area proposed to be included.

(i) Repealed By Laws 1998, ch. 115, 5.

(ii) Repealed By Laws 1998, ch. 115, 5.

(c) A petition for merger and a petition for consolidation shall be signed by not less than twenty-five percent (25%) of the voters owning not less than twenty-five percent (25%) of the assessed valuation of property within each of the districts proposed to be included.

(i) Repealed By Laws 1998, ch. 115, 5.

(ii) Repealed By Laws 1998, ch. 115, 5.

(d) A petition for dissolution shall be signed by not less than twenty-five percent (25%) of the voters owning not less than twenty-five percent (25%) of the assessed valuation of property within the district.

(i) Repealed By Laws 1998, ch. 115, 5.

(ii) Repealed By Laws 1998, ch. 115, 5.

(e) Repealed By Laws 1998, ch. 115, 5.

(f) The petition for formation shall state:

(i) The proposed name for the district;

(ii) The boundaries of the district, including a map, and describe the lands situated therein with particularity;

(iii) A request that a district be formed under a principal act and pursuant to this act;

(iv) Describe generally the purpose of the proposed district and the services to be provided, acquired, operated or constructed;

(v) In detail, the proposed method for financing improvements or services to be provided within the first year of operation after formation;

(vi) The number and names of persons willing to serve, or apply for election, as the initial board of directors of the district as required by the principal act;

(vii) Who shall be responsible for the costs associated with formation.



22-29-106. Requirements for signers of petition; signer's withdrawal prohibited; chief petitioners designated.

22-29-106. Requirements for signers of petition; signer's withdrawal prohibited; chief petitioners designated.

(a) This section applies to petitions authorized under a principal act or this act. Each person who signs a petition shall add after the signature the date of signing. If a person is signing the petition as an elector, the person shall add after his signature the person's date of birth and place of residence, giving street and number or a designation sufficient to enable the place of residence to be readily ascertained. If the signer is signing the petition as a landowner, the number of acres of land owned by the signer and the name of the county whose assessment roll is used for the purpose of determining the signer's right to vote shall be stated in the body of the petition or indicated opposite the signature. If the signer is a legal representative of the owner, the signature shall be accompanied by the signer's written authorization to sign as a legal representative.

(b) After a petition has been offered for filing, a person may not withdraw his name therefrom.

(c) A petition shall designate not more than three (3) persons as chief petitioners, setting forth their names and mailing addresses. A petition may consist of a single instrument or separate counterparts.

(d) The secretary of state shall, after consultation with the county clerks, develop uniform petition forms which shall be used by special districts.



22-29-107. Requirements of filing petition; validity and certification of signatures.

22-29-107. Requirements of filing petition; validity and certification of signatures.

(a) A petition shall not be accepted for filing unless the signatures thereon have been secured within six (6) months of the date on which the first signature on the petition was affixed. Petitions required to be filed with the county commissioners shall be filed with the county clerk. Petitions required to be filed with the district board shall be filed with the secretary of the district board. It is not necessary to offer all counterparts of a petition for filing at the same time, but all counterparts when certified as provided by subsection (c) of this section shall be filed at the same time.

(b) Within ten (10) days after the date a petition is offered for filing, the county clerk or district secretary, as the case may be, shall examine the petition and determine whether it is signed by the requisite number of qualified signers. If the requisite number of qualified signers have signed the petition, the county clerk or district secretary shall file the petition. If the requisite number have not signed, the county clerk or district secretary shall so notify the chief petitioners and may return the petition to the petitioners.

(c) A petition shall not be filed unless the certificate of the county clerk or the district secretary is attached thereto certifying that the county clerk or district secretary has verified the qualifications of the signers with the appropriate records, that the county clerk or district secretary has ascertained therefrom the number of qualified signers appearing on the petition, and that the petition is signed by the requisite number of qualified signers.

(d) Repealed By Laws 1998, ch. 115, 5.



22-29-108. Method of determining validity of landowner signatures.

22-29-108. Method of determining validity of landowner signatures.

(a) In examining any petition required or permitted to be signed by landowners, the county clerk or district secretary shall disregard the signature of a person not shown as owner on the assessment roll unless prior to certification the secretary or county clerk is furnished with written evidence, satisfactory to the county clerk or district secretary, that the signer:

(i) Is a legal representative of the owner;

(ii) Is entitled to be shown as owner of land on the assessment roll; or

(iii) Is a purchaser under a contract to purchase real property.



22-29-109. County commissioners' action on formation petition.

22-29-109. County commissioners' action on formation petition.

(a) A petition for formation of a district shall be filed with the county commissioners. Before the petition is filed, the county assessor and the department of revenue shall review, within sixty (60) days of receiving notice of the petition, the boundaries of the proposed district for any conflict, overlap, gap or other boundary issue and make written comments thereon to be submitted with the petition. Further, the petition shall be approved by any agency required by the principal act to approve the petition. If the petition satisfies all requirements of the principal act, the county commissioners shall:

(i) Set a date for a hearing on the petition. The hearing shall be held not less than forty-five (45) days nor more than ninety (90) days after the date the petition is filed;

(ii) The county commissioners shall cause notice of the hearing to be posted in at least three (3) public places and published by two (2) insertions in a newspaper of general circulation in that county or counties in which all or any part of the district is proposed to be located. The last of the notices shall be published at least ten (10) days prior to the hearing. The notice shall state:

(A) The purpose for which the district is to be formed;

(B) The name and boundaries of the proposed district;

(C) The time and place of the hearing on the petition; and

(D) That all interested persons may appear and be heard.

(b) Any person may appear at the hearing and shall be heard concerning any and all matters affecting the creation of the district, and a record of the proceedings shall be made and kept as a part of the public records of the board of county commissioners.

(c) At the time stated in the notice, the county commissioners shall hear the petition and determine if the area could be benefited by the formation of the district. It may adjourn the hearing from time to time, but not exceeding four (4) weeks in all unless additional notice is given. The county commissioners may alter the boundaries set forth in the petition to either include or exclude territory. In determining the boundaries of the proposed district, the board shall consider the benefit the proposed district will have within the territory in or out of the proposed district. The commissioners shall not modify the boundaries so as to exclude from the proposed district any land which could be benefited by its formation, nor shall there be included any land which will not, in the judgment of the board, be benefited. In no event shall property which may be subject to a district assessment be included in the boundaries of a district if the owner of the assessed property is precluded by applicable state or federal law, rule or regulation from using the services provided by the formation of the district.

(d) If the county commissioners determine, after consultation with the county assessor, that any land has been improperly omitted from the proposed district and that the owner has not appeared at the hearing, the commissioners shall continue the hearing and shall order notice given to the nonappearing owner requiring the owner to appear before it and show cause, if any, why the land of the owner should not be included in the proposed district. The notice shall be given either by posting and publication, in the same manner as notice of the original hearing and for the same period, or by personal service on each nonappearing owner. If notice is given by personal service, service shall be made at least ten (10) days prior to the date fixed for the further hearing.

(e) If within thirty (30) days after adjournment of the hearing, written protests, signed by the owners of at least thirty-five percent (35%) of assessed valuation of property included in the proposed district, are presented to the board of county commissioners, the proposal and the district shall fail.

(f) If the county commissioners approve the petition for formation, as presented or as modified, the county commissioners shall enter an order declaring its approval. The order shall set forth the name of the proposed district and a description of the boundaries. Upon the entering of this order, the commissioners shall direct that the question of formation of the district and the election of the initial directors be submitted to the electors of the proposed district to be held in their respective counties by mail ballot or on the next election date authorized under W.S. 22-21-103 which is at least sixty (60) days after the expiration of the thirty (30) day period described in subsection (e) of this section.

(g) Any errors or changes on the map or in the legal description shall be corrected, and the corrected version shall be displayed at the polls on election day or included in each mail ballot package. The map shall be developed after consultation with the county assessor for each affected county to ensure accuracy.



22-29-110. County clerk to publish proclamation; filing period.

22-29-110. County clerk to publish proclamation; filing period.

(a) Not more than fifty (50) and not less than forty (40) days, before the organizational election, the county clerk shall publish at least once in a newspaper of general circulation in each county in which all or part of the proposed district is situated a proclamation setting forth the date of the election, what county clerk is the filing officer, the question of formation, what offices are to be filled including the terms of the offices, the filing period for the offices and other pertinent election information. Minor errors in the proclamation shall not invalidate the forthcoming election.

(b) Not more than thirty-nine (39) and not less than thirty (30) days before the formation election, candidates may file an application for election in the office of the county clerk. The principal act shall determine who is eligible to be a candidate. The application shall be in substantially the following form:

APPLICATION FOR ELECTION

SPECIAL DISTRICT DIRECTOR

I, the undersigned, swear or affirm that I was born on ...., (year); that I have been a resident of .... district since ...., residing at ....; that I am an elector or landowner (check which one for eligibility) of said district and I do hereby request that my name, ...., be printed on the ballot of the formation (or other) election to be held on .... day of ...., (year) as a candidate for the office of director for a term of .... years. I hereby declare that if I am elected, I will qualify for the office.

Dated ....

Signature of Candidate

(c) The county clerk shall publish a sample ballot with the question of formation and candidates for directors together with any other ballot proposition at least once in a newspaper of general circulation in each county in which all or part of the proposed district is located, at least ten (10) days prior to the election.

(d) No petitions for nomination shall be required in any election for district director. Any eligible person wishing to run for a special district office shall file an application for election as specified in subsection (b) of this section.

(e) A county clerk receiving an application for election shall determine whether the person seeking election is an eligible candidate.



22-29-111. Formation and initial director election.

22-29-111. Formation and initial director election.

(a) The electors shall vote on the formation of the district and for the initial directors. Votes for write-in candidates for director shall be permitted.

(b) The election shall be conducted under the direction of the county clerk and shall be at the expense of the sponsors of the proposed district. The sponsors may apply to the county for financial help under W.S. 22-29-113(c). If the proposed district is approved, and upon request of the sponsors or the county commissioners the special district shall reimburse the cost of the election.

(c) The formation of the district is approved if a majority of the votes cast on the proposition vote "for" formation.

(d) The county clerk shall conduct the election in accordance with W.S. 22-29-113 through 22-29-116.

(e) An elector casting a ballot may vote for any director candidate or other questions relating to the district, regardless of whether he voted against formation.

(f) Repealed By Laws 1998, ch. 115, 5.

(g) If the proposition to form the district fails, the director candidacy questions are null and void.

(h) If the formation question is approved, the county clerk shall send written notice of the formation to the public funds division of the department of audit within ten (10) days of the canvass.



22-29-112. Subsequent director elections.

22-29-112. Subsequent director elections.

(a) Subsequent director elections shall be held on the first Tuesday after the third Monday in March or on the Tuesday next following the first Monday in May or November, as determined by the district and shall accommodate staggered terms as set forth in the principal act.

(b) All qualified electors are entitled to vote for the election of directors at all district elections subsequent to the formation election, called for the purpose of electing directors.

(c) Not more than one hundred twenty (120) and not less than one hundred (100) days before the election, the secretary of the district shall publish at least once in a newspaper of general circulation in each county in which all or part of the district is situated, a proclamation setting forth the date of the election, what district officer is the filing officer, what offices are to be elected and the terms of office, the filing period for the offices and other pertinent election information.

(d) Not more than ninety (90) nor less than seventy (70) days previous to the holding of a subsequent director election, candidates for the office of trustees of special districts shall file with the secretary of the district an application for election in substantial conformance with the form set forth in W.S. 22-29-110(b). The names of all qualified candidates so filed shall be printed on the ballot.

(e) The name of all qualified candidates shall be published in a newspaper of general circulation in each county in which the district is located not later than ten (10) days prior to the date of such election.



22-29-113. General provisions relating to special district elections.

22-29-113. General provisions relating to special district elections.

(a) In a special district election not held in conjunction with a general or statewide special election, absentee voting shall be conducted in accordance with rules promulgated by the secretary of state under W.S. 22-29-114 which shall be consistent with procedures for mail ballot elections.

(b) In a special district election the following rules shall apply:

(i) An elector casting a ballot may write in the name of any person for a director office;

(ii) The person or persons receiving the largest number of votes is elected to office;

(iii) Candidates for director offices shall not be required to file campaign finance reports under W.S. 22-25-101 through 22-25-115.

(c) All special district elections which are not conducted in conjunction with any other election, shall be at the expense of the district. Provided, however, any district may apply to the county for financial help to cover election expenses. The county commissioners, in their sole discretion, shall determine whether the county provides election financial help to special districts. For special district elections conducted in conjunction with other elections, the special district may be required to pay only those expenses which are reasonably attributable or allocable to the district's participation in the election. The expenses shall not include any fixed cost associated with an election.

(d) Each year, each special district subject to this act shall file with the county commissioners and county clerk a list of the names, addresses and terms of the current directors. The filing deadline is the last day of April.

(e) No special registration shall be held for any election authorized under this chapter. Any voter not otherwise registered who makes an affidavit evidencing his qualifications to vote is deemed registered for that election.

(f) In the event the establishment of a district shall fail by protest as provided in W.S. 22-29-109(d), no action to establish such district, or any part thereof, may again be commenced for a period of six (6) months. In the event the establishment of the district shall fail as a result of being defeated at a public election no action to establish such district, or any part thereof, may again be commenced for a period of one (1) year.

(g) No informalities in the conduct of the formation or related matters or subsequent director elections shall invalidate the formation or election results if notice is given substantially as provided in this chapter and the election is fairly conducted.

(h) The official ballot shall contain the following information:

(i) The name of the district;

(ii) The county or counties in which the district is located and the date of the election;

(iii) The number of offices to be filled, the length of term for each office, and the number and names of candidates for each office for whom each voter is entitled to vote;

(iv) Any ballot proposition upon which the electors are required to vote.

(j) The names of candidates shall appear without party designation, one (1) name to a line. Sufficient blank lines for write-in candidates shall be provided for each office.

(k) A tie vote shall be broken by lots cast by the canvassing authority.

(m) All special district elections, including mail ballot elections, shall be overseen by the county clerk in the county wherein the special district exists. If the special district exists in more than one (1) county, the county clerk of the county wherein the largest portion of the special district exists shall oversee the election. The county clerk shall determine whether the election shall be conducted by the county clerk or the special district, taking into account each special district's expertise, manpower and ability to conduct an election. "Oversee" as used in this subsection may include training, advice or assistance but does not include responsibility for the actions, conduct or outcome of the election unless the county clerk conducts the election.



22-29-114. Election procedures for elections other than mail ballot elections; canvass, recount and contests.

22-29-114. Election procedures for elections other than mail ballot elections; canvass, recount and contests.

(a) The secretary of state, after consultation with the county clerks, shall promulgate rules setting forth election procedures for special districts to follow for the formation and succeeding elections. These rules shall apply to mail ballot elections but shall conform with W.S. 22-29-115 and 22-29-116. These rules shall include the designation of polling places, appointment of election judges, polling place hours, filing periods, filing offices, ballot preparation, appointment of a canvassing board, term commencement, other provisions relating to canvass, recount, contests and other election procedures.

(b) If the election is not held in conjunction with another election which requires the polls to be kept open for other hours, it shall not be necessary to keep the polls open at any election more than five (5) consecutive hours at any time between the hours of 9:00 a.m. and 7:00 p.m. on the day of the election, as set forth in the notice of election.

(c) The entire district, or any portion thereof designated by the commissioners ordering the election, may constitute an election precinct, as set forth in the notice of election.

(d) An elector shall vote only at the polling place for the election precinct in which he resides. This subsection shall not apply to mail ballot elections.

(e) Any special district election conducted by the county clerk shall be canvassed by the county canvassing board or a canvassing board appointed by the county clerk, consisting of two (2) electors and the county clerk. If more than one (1) county is involved, the election shall be canvassed in accordance with chapter 16 of the Wyoming Election Code of 1973, as amended, by a canvassing board drawn from the membership of the appropriate county canvassing boards appointed by the appropriate county commissioners. The commissioners shall notify the county clerks of the canvassing board appointments. Any special district election not conducted by a county clerk shall be canvassed by a special district canvassing board. The special district canvassing board shall consist of the district secretary and two (2) electors appointed by the district board. Any canvass shall be conducted in accordance with chapter 16 of the Wyoming Election Code of 1973, as amended. The canvass shall be conducted within seven (7) days of the election. The canvassing board shall have the authority to call for a special election in accordance with W.S. 22-16-122. The canvassing board shall:

(i) Cause minutes of the meeting and an abstract of the votes to be compiled showing the following information:

(A) The total number of votes cast in the election;

(B) The number of votes received by each person receiving votes at each polling place;

(C) A statement of the offices to be filled and a declaration of the winners;

(D) The result of any ballot proposition.

(ii) Sign the abstract which then constitutes the certification of the canvassing board and file the abstract with the county clerk at the conclusion of the canvassing board meeting.

(f) A candidate may request a recount of the vote in accordance with W.S. 22-16-110.

(g) Any special district election may be contested in accordance with chapter 17 of the Wyoming Election Code of 1973, as amended.



22-29-115. Mail ballot elections; definitions; general provisions.

22-29-115. Mail ballot elections; definitions; general provisions.

(a) This section does not apply to a special district election held in conjunction with a primary, general or statewide special election. As used in W.S. 22-29-116:

(i) "Election official" means the county clerk for a formation election and a county clerk or district secretary for other elections;

(ii) "Mail ballot election" means an election for which voters cast ballots in a special district election by mail and in accordance with this chapter;

(iii) "Mail ballot package" means the packet of information provided by the election official to voters eligible to vote in the mail ballot election;

(iv) "Transmit" means to mail or to personally deliver.

(b) The secretary of state, after consultation with the county clerks, shall establish procedures for conducting mail ballot elections.

(c) Regardless of the number of eligible voters within the district, the county commissioners may order the formation election to be a mail ballot election.

(d) Regardless of the number of voters within its boundaries, a special district may, by rule or bylaw of its governing body, conduct by mail ballot elections to enlarge, withdraw, merge, consolidate, dissolve or such other election required by the principal act. A special district may by rule or bylaw pay the return postage of mail and absentee ballots.

(e) Upon the adoption of the rule or bylaw to conduct an election by the mail ballot procedure, each voter shall be mailed a mail ballot.



22-29-116. Procedures for mail ballot elections.

22-29-116. Procedures for mail ballot elections.

(a) Mail ballot elections shall be overseen by the county clerk as provided in W.S. 22-29-113(m). Official ballots shall be prepared and all other preelection procedures followed as otherwise provided by law or rules promulgated by the secretary of state, except that mail ballot packets shall be prepared in accordance with the following:

(i) No later than forty-five (45) days prior to election day, the secretary of the special district shall request from the county clerk of each county in which the special district is located a list of qualified electors residing within the affected district;

(ii) No later than thirty (30) days prior to election day, the county clerk of each county in which a special district is located shall certify and submit to the election official a list of qualified electors residing within the affected district;

(iii) No sooner than twenty-five (25) days and no later than fifteen (15) days before an election, the election official shall mail to each landowner who has filed a written authorization and request for a mail ballot and to each qualified elector entitled to vote in the mail ballot election, at the last address appearing in the registration records a mail ballot packet, which shall be marked "DO NOT FORWARD-ADDRESS CORRECTION REQUESTED," or any other similar statement which is in accordance with United States postal service regulations;

(iv) The ballot shall contain the following warning:

WARNING

The criminal laws regulating the conduct of elections contained in chapter 26 of the Wyoming Election Code of 1973, as amended apply with equal force to elections conducted by mail.

(v) No sooner than twenty-five (25) days and no later than 4:00 p.m. on election day, mail ballots shall be made available at the election official's office for voters entitled to vote in the election but who are not otherwise listed on the county voter registration records if otherwise authorized to vote;

(vi) A voter may obtain a replacement ballot if the ballot was destroyed, spoiled, lost, or for some other reason not received by the voter. In order to obtain a replacement ballot, the voter must sign a sworn statement specifying the reason for requesting the replacement ballot. The statement shall be presented to the election official no later than 4:00 p.m. on election day. The election official shall keep a record of each replacement ballot issued in accordance with this section together with a list of each ballot obtained pursuant to this section. An election official shall not transmit a mail ballot package under this section unless the application for the replacement ballot is received on or before election day. A replacement ballot may be transmitted directly to the applicant at the election official's office or may be mailed to the voter at the address provided in the application. Replacement ballots may be cast no later than 5:00 p.m. on election day;

(vii) Upon receipt of a ballot, the voter shall mark the ballot, sign and complete the return-verification envelope, and comply with the instructions provided with the ballot. The voter may return the marked ballot to the election official by United States mail or by depositing the ballot at the office of the official or any place designated by the official. The ballot must be returned in the return-verification envelope. The ballot shall be received at the office of the election official or the designated depository no later than 5:00 p.m. on election day;

(viii) Once the ballot is returned, an election official shall first qualify the submitted ballot by examining the verification envelope and comparing the information on the envelope to the poll list to determine whether the ballot was submitted by a voter who has not previously voted in the election. If the ballot so qualifies, and is otherwise valid, the official shall enter the name of the registered voter in the poll book, open the return-verification envelope, remove the ballot stub, and deposit the ballot in an official ballot box;

(ix) All deposited ballots shall be counted as provided in this act and by rules promulgated by the secretary of state. A mail ballot shall be valid and counted only if it is returned in the return-verification envelope, the affidavit on the envelope is signed and completed by the voter to whom the ballot was issued and the information on the envelope is verified in accordance with paragraph (viii) of this subsection. If the election official determines that a voter to whom a replacement ballot has been issued has voted more than once, the official shall not count any ballot cast by that voter.

(b) The election official responsible for conducting the election shall provide a minimum of one (1) polling place on the day of election which may be the election official's office or the county clerk's office and shall be open for not less than five (5) consecutive hours at any time between the hours of 9:00 a.m. and 7:00 p.m. as set forth in the notice of election.



22-29-117. Change of district name.

22-29-117. Change of district name.

(a) A district may change its name from the name given it in the formation order of the county commissioners, or from the name under which it was otherwise organized, to a name chosen by resolution of a majority of the directors.

(b) The directors shall not adopt a resolution for a district name change without publishing notice once of the proposed name change in a newspaper of general circulation in the county.

(c) All powers, rights, duties and obligations of a district which has adopted a new name shall be continued under the new name. All references to the prior name of the district shall be considered references to the new name.

(d) A district changing its name shall immediately notify the secretary of state if the principal act requires that formation documents be filed with the secretary of state, the county treasurer, the county clerk and the county assessor of each county in which the district is situated.



22-29-118. Directors; oath of office.

22-29-118. Directors; oath of office.

All directors, whether elected or appointed, shall, within ten (10) days after notification of election or appointment, take the oath of office provided in Wyoming constitution, article VI, section 20, before an officer authorized to administer oaths. The director shall also complete the written oath and without delay transmit a copy of the oath in writing to the respective county clerks for the first election and to the secretary of the district thereafter.



22-29-119. District officers; meeting of board; conflict of interest.

22-29-119. District officers; meeting of board; conflict of interest.

Each year the board of directors shall as soon as they are qualified elect a president, treasurer and secretary of the district. The board of directors shall hold regular and may hold special meetings as they determine. No trustee shall be directly interested financially in any contract, work done or property purchased by the district unless he has made full public disclosure and the board has unanimously approved his financial interest. A majority of directors constitutes a quorum for the transaction of district business.






ARTICLE 2 - VACANCIES

22-29-201. Vacancies.

22-29-201. Vacancies.

(a) A director's office shall be deemed to be vacant upon the occurrence of any one (1) of the following events prior to the expiration of the term of office:

(i) If for any reason a properly qualified person is not elected to a director's office by the voters as required at a regular election;

(ii) If a person who was duly elected or appointed fails, neglects or refuses to subscribe to an oath of office or to furnish the bond as may be required in the principal act;

(iii) If a person who was duly elected or appointed submits a written resignation to the board of directors and the resignation has been duly accepted by the board of directors;

(iv) If the person who was duly elected or appointed ceases to be qualified for the office to which he was elected;

(v) If a person who was duly elected or appointed is found guilty of a felony;

(vi) If a court of competent jurisdiction voids the election or appointment or removes the person duly elected or appointed for any cause whatsoever, but only after his right to appeal has been waived or otherwise exhausted;

(vii) If the person who was duly elected or appointed fails to attend three (3) consecutive regular meetings of the board of directors without the board of directors having entered upon its minutes an approval for at least one (1) of those absences. This provision shall not apply to instances where failure to attend the meetings was due to a temporary mental or physical disability or illness;

(viii) If the person who was duly elected or appointed dies during his term of office;

(ix) If declared vacant by the board of county commissioners upon the failure of the district board to comply with W.S. 9-1-507(a)(vii) on or before December 30 of that same calendar year, after notice is given as provided by W.S. 9-1-507(j).



22-29-202. Filling by appointment.

22-29-202. Filling by appointment.

(a) A vacancy in a district director office shall be filled by appointment by a majority of the remaining directors. However, if a vacancy exists in a majority of the offices of director, or if a majority of the directors cannot agree on an appointment, then notice of the vacancy shall be given to the county commission by either a district director or district member. The county commission shall fill the vacancy within thirty (30) days of being notified or by the time specified in the principal act. If the county commission finds that a vacancy exists in a majority of offices of director or that a majority of the directors cannot agree on an appointment, the county commission may fill the vacancy by acting on its own motion without notice.

(b) All appointments shall be evidenced by an appropriate entry in the minutes of the meeting at which the appointment was made.

(c) An appointee to the office of director shall serve until the next regular election.

(d) The appointed person before undertaking the duties of office shall take an oath of office in accordance with W.S. 22-29-118.

(e) The term of office of an appointed director begins on the day the appointee accepts the appointment unless the letter of resignation of the prior incumbent specifies a later date, which date then shall be the beginning of the appointee's term.

(f) Any vacancy created by failure of the board to comply with W.S. 9-1-507(a)(vii) shall be filled by appointment by the board of county commissioners for the sole purpose of acting as trustee to dissolve the district without election pursuant to W.S. 22-29-401 et seq.






ARTICLE 3 - ENLARGEMENT, CONSOLIDATION, MERGER AND CHANGE OFBOUNDARIES

22-29-301. Enlargement petitions.

22-29-301. Enlargement petitions.

(a) When any voters or landowners of an area wish to join a district, they may file an enlargement petition with the county commissioners. Unless otherwise provided under this subsection, the petition for enlargement may include provisions allowing the board of district directors to be enlarged by one (1) or more positions to be filled by voters residing or located in the new area, the number of positions to be determined by the petitioners and the district directors of the existing district. Before the petition is filed with the county commissioners, it shall be approved by the directors of the affected district and by any other agency also required by the principal act to approve the petition. The petition process shall be governed by W.S. 22-29-105 through 22-29-108. An election need not be held on an enlargement petition if the petition alleges and the county commissioners find:

(i) All landowners and all voters, if any, within the new area and the board of directors of the district agree to the inclusion of the new area within the district.

(ii) Repealed by Laws 2008, Ch. 22, 2.

(b) W.S. 22-29-109 applies to the proceeding conducted by the county commissioners and the rights, powers and duties of petitioners and other persons having an interest in the proceedings. The county commissioners shall approve or disapprove the enlargement petition.

(c) Except as provided under subsection (a) of this section, if the enlargement petition is approved, there shall be an election which shall be conducted under this act. At the enlargement election, there shall also be elected temporary directors whose terms shall expire at the next regular district director election. At the first regular election following the enlargement election, the total number of directors shall be as stated in the principal act.



22-29-302. Merger of districts; effect.

22-29-302. Merger of districts; effect.

(a) A district may merge with another district even if formed under different principal acts, if the merger is first approved by the county commissioners and approved by the voters of each district. The districts included in the merger shall be considered joined to and absorbed into the surviving district.

(b) If the merger is approved, the district directors and officers of the merging districts shall transfer to the directors of the surviving district all funds, property, contracts and records of the merging districts. Upon the effective date of the merger:

(i) The surviving district shall succeed to all the property, contracts, rights and powers of the merging districts, and shall constitute and be a regularly organized district as if originally organized in the manner provided by the principal act;

(ii) Uncollected taxes, assessments or charges levied by the merging districts shall become the property of the surviving district and upon collection shall be credited to the account of the surviving district; and

(iii) The surviving district shall become liable for all the obligations, legal and contractual, of the merging districts.



22-29-303. Consolidation of districts; effect.

22-29-303. Consolidation of districts; effect.

(a) Two (2) or more districts even if formed under different principal acts may consolidate and form a new district if the consolidation is first approved by the county commissioners and approved by the voters. The districts included in the consolidation shall be considered joined into a single new district.

(b) If the consolidation is approved, the district directors and officers of the consolidating districts shall transfer to the directors of the successor district all funds, property, contracts and records of the consolidating districts. Upon the effective date of the consolidation:

(i) The successor district shall succeed to all the property, contracts, rights and powers of the consolidating districts, and shall constitute and be a regularly organized district as if originally organized in the manner provided by the principal act;

(ii) Uncollected taxes, assessments or charges levied by the consolidating districts shall become the property of the successor district and upon collection shall be credited to the account of the successor district; and

(iii) The successor district shall become liable for all the obligations, legal or contractual, of the consolidating districts.



22-29-304. Initiation of merger and consolidation; election.

22-29-304. Initiation of merger and consolidation; election.

(a) The voters of two (2) or more districts may initiate proceedings to merge or consolidate districts by filing a petition with the directors of the districts to be merged or consolidated. The petition shall be circulated and jointly verified in accordance with W.S. 22-29-105 and 22-29-108 by the secretaries of the districts involved. The petition shall state the name of the surviving or successor district. If two (2) or more districts planning to merge or consolidate have been formed under two (2) different principal acts, the petition shall also state under what principal act the merged or consolidated district shall operate. The principal act under which the merged or consolidated district shall operate may be different than the principal acts governing the original districts. In addition, the petition of merger or consolidation shall set forth provisions pertaining to the composition of the board of the new district until the next district election. The board of the new district may be composed of members of the combined boards. At the next regular district election members shall elect a new board. Thereafter the merged or consolidated board shall operate with the number of directors applicable under the principal act.

(b) Upon the district secretary certifying the petition, the directors of the districts shall order an election which shall be conducted in accordance with W.S. 22-29-113 through 22-29-117 and 22-29-305.

(c) Merger or consolidation may also be initiated by resolution adopted by the directors of two (2) or more districts. The resolution shall contain all the matters required to be stated in a petition to merge or consolidate. Upon the adoption of these resolutions, the directors of the district shall order an election which shall be conducted as provided in subsection (b) of this section.



22-29-305. Specific provisions relating to enlargement, merger and consolidation elections.

22-29-305. Specific provisions relating to enlargement, merger and consolidation elections.

(a) The elections effecting enlargement, merger or consolidation shall be governed by the following specific rules:

(i) For enlargement elections, the voters of both the existing district and the area to be added shall be entitled to vote;

(ii) For merger and consolidation elections, the voters of all the affected districts shall be entitled to vote;

(iii) If a majority of those voting in each district on the proposition favor the proposition, then it shall pass;

(iv) For enlargement elections, if the voters of the existing district have approved by election a mill levy to finance the operation of the district, then the voters of the area to be added shall also be required at the enlargement election to approve the same mill levy. If a majority of the voters in the area to be added voting on the proposition fails to approve the mill levy, then the enlargement, whether or not approved under paragraph (iii) of this subsection, shall fail. This paragraph shall not apply to an enlargement in which no election is required under W.S. 22-29-301(a);

(v) For merger and consolidation elections, if the voters of an existing district have approved by election a mill levy to finance the operations of the district and the other district has no mill levy or a lower mill levy, the voters of that other district shall also be required at the merger or consolidation election to approve a mill levy at the same level as the existing district or increase an existing mill levy to the same level as the existing district. If a majority of the voters in the other district voting on the proposition fails to approve or increase the mill levy as required, then the merger or consolidation, whether or not approved under paragraph (iii) of this subsection, shall fail.



22-29-306. Rights of creditors after change of organization; enforcement.

22-29-306. Rights of creditors after change of organization; enforcement.

(a) No change of organization, or any term or condition thereof, shall impair the rights of any bondholder or other creditor of a district. Every bondholder or other creditor may enforce all the rights of the bondholder or other creditor in the same manner and to the same extent as if the change of organization, term or condition had not been made. Any of these rights may also be enforced against agencies, and their respective officers, as follows:

(i) Upon enlargement of the territory, against the district to or from which the territory is enlarged;

(ii) Upon dissolution of a district, against the successor city, county or district or against a city, county or district receiving distribution of all or any part of the remaining assets of the dissolved district;

(iii) Upon merger of two (2) or more districts, against the surviving district;

(iv) Upon consolidation of two (2) or more districts, against the successor district.



22-29-307. Change in boundaries of districts; exclusion of property from district.

22-29-307. Change in boundaries of districts; exclusion of property from district.

Any owner of property that is subject to assessment and payment of tax by a special district, but who is precluded by applicable state or federal law, rule or regulation from using the services provided by the district, may file with the board of county commissioners a petition praying that such lands be excluded from assessment by said district. Petitions shall describe the property which the petitioners desire to have excluded. Such petition must be accompanied by a deposit of money sufficient to pay all costs of the exclusion proceedings. The county commissioners shall cause a notice of filing of such petition to be published, which notice shall state the filing of such petition, the name of petitioners, description of the property mentioned in said petition, and the prayer of said petitioners; and it shall notify all persons interested to appear at the office of said board at the time named in said notice, showing cause in writing, if any they have, why said petition should not be granted. The board at the time and place mentioned in the notice, or at the times to which the hearing of said petition may be adjourned, shall proceed to hear the petition and all objections thereto, presented in writing by any person showing cause why the prayer of the petition should not be granted. The filing by such petition shall be deemed and taken as an assent by each and all such petitioners to the exclusion from the district of the property mentioned in the petition or any part thereof. The exclusion shall be allowed if an owner of assessed property is precluded by applicable state or federal law, rule, or regulation from using the services provided by the district. This section shall be applicable only to petitions filed in accordance with the provisions of this section on or before March 31, 1999.






ARTICLE 4 - DISSOLUTION

22-29-401. Dissolution procedure.

22-29-401. Dissolution procedure.

(a) Dissolution of a district may be initiated:

(i) By a petition signed by not less than twenty-five percent (25%) of the voters owning not less than twenty-five percent (25%) of the assessed valuation of property within the district, requesting dissolution of the district, filed with the county commissioners. The petition process shall be governed by W.S. 22-29-105 through 22-29-108;

(ii) By resolution of the district directors filed with the county commissioners when the district directors determine that it is in the best interest of the inhabitants of the district that the district be dissolved and liquidated;

(iii) By resolution of the county commissioners if:

(A) Either:

(I) The district at the time of the regular district election has not elected district directors as required by the principal act; or

(II) The territory within the district is uninhabited; and

(B) The county commissioners determine that it is in the best interest of the people of the county that the district be dissolved and liquidated.

(iv) Within five (5) days after a petition is filed or a resolution of a county commission is adopted under this section, a copy shall be filed with the district secretary, if any, or with any other district officer who can with reasonable diligence be located;

(v) If there are no qualified district director members, the county commissioners shall act as or appoint a board of trustees to act in behalf of the district.

(b) Dissolution of a district shall be initiated by resolution of the board of county commissioners if the director of the department of audit has notified the board of county commissioners of the district's failure to comply with the reporting requirements of W.S. 9-1-507, and the district has failed to comply with W.S. 9-1-507(a)(vii) by December 30 of that same calendar year. The board of county commissioners shall declare the board of directors vacant under W.S. 22-29-201, and shall fill the board by appointment under W.S. 22-29-202 for the purpose of dissolving the district.



22-29-402. Findings of fact by district directors.

22-29-402. Findings of fact by district directors.

(a) When dissolution proceedings have been initiated, the district directors shall make findings of fact which shall include:

(i) The amount of each outstanding bond, coupon and other indebtedness, with a general description of the indebtedness and the name of the holder and owner of each, if known;

(ii) A description of each parcel of real property and interest in real property and, if the property was acquired for delinquent taxes or assessments, the amount of those taxes and assessments on each parcel of property;

(iii) Uncollected taxes, assessments and charges levied by the district and the amount upon each lot or tract of land;

(iv) A description of the personal property and of all other assets of the district;

(v) The estimated cost of dissolution.

(b) The district directors shall propose a plan of dissolution and liquidation.

(c) Within thirty (30) days after initiation of the dissolution proceeding, the findings of fact and the proposed plan of dissolution and liquidation shall be filed in the office of the county clerk and shall be available for inspection by any interested person.



22-29-403. Plan for dissolution and liquidation.

22-29-403. Plan for dissolution and liquidation.

The plan of dissolution and liquidation may include provisions for transfer and conveyance of all assets of the district to any other district or to the county or counties where the district is located which have the authority and agree to assume the outstanding indebtedness of the dissolving district, if any, and to continue to furnish similar services to the inhabitants of the district.



22-29-404. Election on dissolution; consent of creditors; content of notice.

22-29-404. Election on dissolution; consent of creditors; content of notice.

(a) Within ten (10) days after the district directors file the plan of dissolution and liquidation required by W.S. 22-29-402, the district directors shall call an election to be held not less than ninety (90) days nor more than one hundred twenty (120) days after the filing of the plan of dissolution or liquidation for the purpose of submitting to the voters of the district the question of whether the district shall be dissolved, its indebtedness liquidated and its assets disposed of in accordance with the plan proposed. No election shall be called until the consent of all known holders of valid indebtedness against the district is obtained or provision is made in the plan for payment of the nonconsenting holders. The notice of the election shall contain a brief summary of the plan of dissolution and liquidation and state that the plan of dissolution is available for examination at the office of the county clerk.

(b) This election shall be conducted in accordance with W.S. 22-29-113 through 22-29-117.



22-29-405. Trustees for dissolved district; records to county clerk; limitation on further elections.

22-29-405. Trustees for dissolved district; records to county clerk; limitation on further elections.

(a) Upon canvassing the vote after the election, if it appears that a majority or more of the votes on the proposition approve dissolution, the district directors shall declare the district dissolved. The directors shall thereupon constitute a board of trustees under the supervision of county commissioners, who shall pay the debts or procure releases thereof and dispose of the property of the district. If the dissolved district was located wholly within the limits of one (1) county, the board of the dissolving district may designate the county commissioners as the board of trustees for the purpose of winding up the affairs of the district. If a majority of the votes cast on the proposition is against dissolution, the district directors shall declare the proposal defeated and cause the result of the vote to be made a part of the records of the district. In either case, the results of the election shall be certified to the county commissioners immediately after the canvass of the vote.

(b) If dissolution is approved after the affairs of the district have been fully settled all books and records of the district shall be deposited by the board of trustees in the office of the county clerk of the county in which the greatest area of the district was located. At the same time, the board of trustees shall execute under oath and file with the county commissioners a statement that the district has been dissolved and its affairs liquidated. From the date of the statement, the corporate existence of the district is terminated for all purposes.

(c) If a majority of the votes cast on the proposition are against dissolution, no further election for dissolution shall be called by the directors, upon petition or upon a resolution of the commissioners, prior to the expiration of one (1) year from the date of the election on dissolution.



22-29-406. Power of trustees to convey assets.

22-29-406. Power of trustees to convey assets.

(a) The board of trustees may convey to another district all assets of the dissolving district:

(i) If the other district assumes all debts and obligations of the dissolving district and undertakes to continue to furnish the service provided by the dissolving district pursuant to the plan of dissolution and liquidation; and

(ii) If the written consent of all the known holders of valid indebtedness against the district has been obtained, or provision has been made in the plan for payment of the nonconsenting holders.



22-29-407. Disposition of assets.

22-29-407. Disposition of assets.

(a) Any surplus funds remaining to the credit of the district, after payment of the indebtedness of the district, shall be transferred to the county treasurer. If the assets of the district are insufficient to pay the indebtedness, the board of trustees shall levy taxes, within the limits of the authority of the district, for the liquidation of the indebtedness.

(b) Notwithstanding subsection (a) of this section, if the property of a district is located within the corporate limits of a city, the property shall, upon dissolution of the district, vest in the city in which located and the property of the district lying outside the corporate limits of any city shall vest in the county until the formation of a city embracing the territory, at which time it shall vest in the city.

(c) In each year that the county receives surplus funds to the credit of the district under subsection (a) of this section, any funds in the account of the district on June 30, in excess of six thousand dollars ($6,000.00) retained by the county for administration, shall be certified to the county assessor and shall be disposed of as provided under one (1) of the following procedures, as selected by the county assessor:

(i) The funds may be offset against that portion of the levies of taxing units levied against the property values of property within the dissolved district. If the funds are offset as provided under this paragraph, the funds shall be distributed to each taxing unit in the amount of that taxing unit's offset;

(ii) The amount may be credited to each property appearing on the tax roll for the year for which the credit applies within the dissolved district on the basis of current assessed value. If the surplus funds are distributed under this paragraph, the surplus funds shall be deposited in the unsegregated tax collections account established and distributed in the same manner as other funds in that account.



22-29-408. Dissolution without election.

22-29-408. Dissolution without election.

(a) The election required by W.S. 22-29-404 shall be dispensed with and the county commissioners shall declare the district dissolved if the county commissioners find that:

(i) Dissolution is in the interest of the people of the county; and

(ii) At least one (1) of the following:

(A) The territory within the affected district is uninhabited;

(B) The district has failed regularly to elect district board members in accordance with the principal act of the district; or

(C) That the district is not active and that there is no need for the district.

(b) The election required by W.S. 22-29-404 shall be dispensed with and the board of county commissioners shall declare the district dissolved if the director of the department of audit has notified the board of county commissioners of the district's failure to comply with the reporting requirements of W.S. 9-1-507, and the district has failed to comply with W.S. 9-1-507(a)(vii) by December 30 of that same calendar year.






ARTICLE 5 - CAMPAIGN PRACTICES

22-29-501. Political action committees.

22-29-501. Political action committees.

(a) As used in this section:

(i) "Political action committee" means any group of two (2) or more persons organized and associated for the purpose of raising, collecting or spending money for the support or opposition to any special district ballot proposition;

(ii) "Special district ballot proposition" means any election conducted under a principal act or this act, but excluding director elections.

(b) A political action committee shall file a statement of formation within ten (10) days after formation. The chairman and treasurer of a committee shall be separate individuals. The statement of formation shall list the name and mailing address of the committee, name and address of the committee chairman and treasurer, date the committee was formed and the purpose of the committee. The statement of formation shall be filed in the office of the county clerk of the county or counties in which the district is located or is to be located.

(c) No organization of any kind including a corporation, partnership, trade union, professional association or civic, fraternal or religious group or other profit or nonprofit entity except a political action committee, directly or indirectly through any officer, member, director or employee, shall contribute funds, other items of value or election assistance to aid or promote the interests, success or defeat of any special district ballot proposition. No person shall solicit or receive a payment or contribution from an organization prohibited from making contributions under this subsection.

(d) The secretary of state shall prescribe and furnish the forms for reporting receipts and expenditures for special district ballot proposition elections together with written instructions for completing the form and a warning that violators are subject to civil and criminal charges. The forms along with instructions and warning shall be distributed to the county clerk and shall be given by the county clerk to each political action committee upon formation.

(e) Every political action committee shall file a fully itemized statement of receipts and expenditures within ten (10) days after any special district ballot proposition election. The statement shall set forth the full and complete record of receipts including cash, goods or services and of actual and promised expenditures, including all identifiable expenses as set forth in W.S. 22-25-103. The date of each receipt of twenty-five dollars ($25.00) or more, any expenditure or obligation, the name of the person from whom received or to whom paid and the purpose of each expenditure or obligation shall be listed. All receipts under twenty-five dollars ($25.00) shall be reported but need not be itemized. Should the accumulation of receipts from an individual exceed the twenty-five dollar ($25.00) threshold, all receipts from that individual shall be itemized.

(f) It is unlawful for a political action committee to pay for campaign literature or campaign advertising in any communication medium without printing or announcing the committee sponsoring the campaign advertising or campaign literature. The communications media in using the campaign advertising shall print or announce the name of the committee paying for the advertising.






ARTICLE 6 - OFFENSES AND PENALTIES

22-29-601. Violation of special district elections act.

22-29-601. Violation of special district elections act.

The knowing and willful violation of any provision of the special district elections act is a misdemeanor offense punishable by not more than six (6) months in jail, a fine of not more than one thousand dollars ($1,000.00), or both.












TITLE 23 - GAME AND FISH

CHAPTER 1 - ADMINISTRATION

ARTICLE 1 - GENERAL PROVISIONS

23-1-101. Definitions of wildlife.

23-1-101. Definitions of wildlife.

(a) As used in this act:

(i) "Big game animal" means antelope, bighorn sheep, deer, elk, moose or mountain goat;

(ii) "Exotic species" means any wild animals, including amphibians, reptiles, mollusks, crustaceans or birds not found in a wild, free or unconfined status in Wyoming;

(iii) "Furbearing animal" means badger, beaver, bobcat, marten, mink, muskrat or weasel;

(iv) "Game bird" means grouse, partridge, pheasant, ptarmigan, quail, wild turkey and migratory game birds;

(v) "Game fish" means bass, catfish, crappie, grayling, burbot, northern pike, perch, salmon, sauger, sunfish, trout, walleye or whitefish unless the species is otherwise designated by the commission in specific waters through rule and regulation;

(vi) "Migratory game bird" means all migratory game birds defined and protected under federal law;

(vii) "Predacious bird" means English sparrow and starling;

(viii) "Predatory animal" means:

(A) Coyote, jackrabbit, porcupine, raccoon, red fox, skunk or stray cat; and

(B) Until the date gray wolves are removed from the list of experimental nonessential population, endangered species or threatened species in Wyoming as provided by W.S. 23-1-108, "predatory animal" includes wolves. After that date, "predatory animal" shall include any gray wolf within areas of the state where the state of Wyoming has jurisdiction for wildlife management, but not within an area of the state in which the gray wolf is:

(I) Designated as a trophy game animal under subdivision (xii)(B)(I) or (II) of this subsection.

(II) Repealed By Laws 2012, Ch. 25, 2.

(ix) "Protected animal" means black-footed ferret, fisher, lynx, otter, pika or wolverine;

(x) "Protected bird" means migratory birds as defined and protected under federal law;

(xi) "Small game animal" means cottontail rabbit or snowshoe hare, and fox, grey and red squirrels;

(xii) "Trophy game animal" means:

(A) Black bear, grizzly bear or mountain lion; and

(B) From and after the date gray wolves are removed from the list of experimental nonessential population, endangered species or threatened species in Wyoming as provided by W.S. 23-1-108:

(I) "Trophy game animal" shall include any gray wolf within those tracts of land within the following described area: northwest Wyoming beginning at the junction of Wyoming Highway 120 and the Wyoming-Montana state line; southerly along Wyoming Highway 120 to the Greybull River; southwesterly up said river to the Wood River; southwesterly up said river to the Shoshone National Forest boundary; southerly along said boundary to the Wind River Indian Reservation boundary; westerly, then southerly along said boundary to the Continental Divide; southeasterly along said divide to the Middle Fork of Boulder Creek; westerly down said creek to Boulder Creek; westerly down said creek to the Bridger-Teton National Forest boundary; northwesterly along said boundary to its intersection with U.S. Highway 189-191; northwesterly along said highway to the intersection with U.S. Highway 26-89-191; northerly along said highway to Wyoming Highway 22 in the town of Jackson; westerly along said highway to the Wyoming-Idaho state line; north along said state line to the southern boundary of Yellowstone National Park; east and north along said boundary to the Wyoming-Montana state line; then east along said state line to Wyoming Highway 120;

(II) "Trophy game animal" shall include any gray wolf located, from October 15 through the last day of February in the subsequent year, within the following described area: beginning at the boundary described in subdivision (B)(I) of this paragraph, where the Bridger-Teton National Forest boundary intersects U.S. Highway 189-191 at Hoback Rim; westerly and then southerly along said forest boundary to its intersection with USFS Road 10125 (McDougal Gap Road); westerly along said road to USFS Road 10138 (Grey's River Road); southerly along said road to Sheep Creek; westerly down said creek to Grey's River; southwesterly up said river to Bear Creek; southwesterly up said creek to the hydrographic divide between Bear Creek and Willow Creek; west from said divide to USFS Road 10080 (Willow Creek Road); northwesterly along said road to Lincoln County Road 123; southerly along said road to USFS Road 10081 (Grover Park Road); southerly then westerly along said road to Lincoln County Road 172; westerly along said road to the junction with Wyoming Highway 237; westerly along said highway to Wyoming Highway 238; southerly along said highway to Lincoln County Road 134; westerly along said road to the Wyoming-Idaho state line; north along said state line to Wyoming Highway 22 where the boundary described in this subdivision will rejoin the boundary described in subdivision (B)(I) of this paragraph.

(xiii) "Wildlife" means all wild mammals, birds, fish, amphibians, reptiles, crustaceans and mollusks, and wild bison designated by the Wyoming game and fish commission and the Wyoming livestock board within Wyoming.

(b) Repealed By Laws 2012, Ch. 25, 2.



23-1-102. General definitions.

23-1-102. General definitions.

(a) As used in this act:

(i) "Commission" means the game and fish commission of Wyoming;

(ii) "Commissioner" means a member of the commission;

(iii) "Department" means the Wyoming game and fish department;

(iv) "Director" means the director of the department;

(v) "Orders" means orders, rules and regulations;

(vi) "License" means license or permit;

(vii) "Take" means hunt, pursue, catch, capture, shoot, fish, seine, trap, kill, or possess, or attempt to hunt, pursue, catch, capture, shoot, fish, seine, trap, kill, or possess;

(viii) "Person" means an individual, partnership, corporation, company, any other type of association, and any agent or officer of any partnership, corporation, company, or other type of association;

(ix) "Resident" means a United States citizen or legal alien who meets the requirements specified in W.S. 23-1-107 and rules of the commission;

(x) "Nonresident" means any person not a resident;

(xi) "State" means the state of Wyoming unless otherwise indicated;

(xii) The singular includes the plural, the plural the singular, and the masculine the feminine or neuter when consistent with the intent of this act and necessary to effect its purpose;

(xiii) "This act" means W.S. 23-1-101 through 23-6-208 and any future amendments thereto;

(xiv) "Commercial operation or business" means professional guides, outfitters, fur dealers, domesticators of furbearing animals, tanners, taxidermists, game bird farms, fishing preserves, commercial fish hatcheries, seiners, or dealers in live bait;

(xv) "Domicile" means that place where a person has his true, fixed and permanent home to which whenever the person is temporarily absent the person has the intention of returning. To prove domicile in Wyoming under this act a person shall be able to establish that he:

(A) Physically resides in Wyoming;

(B) Has made his permanent home in Wyoming;

(C) Is not residing in Wyoming for a special or temporary purpose; and

(D) Has abandoned his domicile in all other states, territories or countries.

(xvi) "Livestock" means horses, mules and asses, rabbits, llamas, cattle, swine, sheep, goats, poultry, or other animal generally used for food or in the production of food or fiber, and guard animals actively engaged in the protection of livestock. Bison are considered livestock unless otherwise designated by the Wyoming livestock board and the commission;

(xvii) "Home of record" means the place recorded, on military form DD 214, as the home of the individual at the time he enlisted, was commissioned or initially ordered to active duty in the military. The home of record may be changed only if there has been a break in service of one (1) full day;

(xviii) "Electronic licensing" means a system for the issuance of licenses, stamps and tags as an alternative to issuing original paper licenses, stamps and tags. An electronic licensing system is a system in which the license, stamp or tag, or authorization therefor, is received through a point of sale terminal or through a computer.



23-1-103. Ownership of wildlife; purpose of provisions.

23-1-103. Ownership of wildlife; purpose of provisions.

For the purpose of this act, all wildlife in Wyoming is the property of the state. It is the purpose of this act and the policy of the state to provide an adequate and flexible system for control, propagation, management, protection and regulation of all Wyoming wildlife. There shall be no private ownership of live animals classified in this act as big or trophy game animals or of any wolf or wolf hybrid.



23-1-104. Federal game preserves also state preserves.

23-1-104. Federal game preserves also state preserves.

All federal game preserves and sanctuaries now existing, or hereafter created, are state game animal, bird and fish preserves for the purposes of this act.



23-1-105. Migratory bird refuge in Seedskadee area.

23-1-105. Migratory bird refuge in Seedskadee area.

(a) The state consents to the acquisition by the United States by purchase, gift, devise, or lease of land or land covered by water in the amount of twenty thousand (20,000) acres in the Seedskadee area in Sweetwater county where approved by the commission and the state land board. The acquisition shall be as the United States may deem necessary for the establishment and maintenance of migratory bird refuges in accordance with and for the purposes of the act of congress approved February 18, 1929 entitled "Migratory Bird Conservation Act," 16 U.S.C. 715 through 715s, and amendments thereto, and the act of congress entitled "Migratory Bird Hunting Stamp Act," 16 U.S.C. 718 through 718k and amendments thereto.

(b) The land or land under water may be used by the United States as refuge for migratory birds. Wyoming reserves full and complete jurisdiction and authority over all such areas not incompatible with the administration, maintenance, protection, and control of the areas by the United States under the terms of the acts of congress stated herein. If the land or land under water is purchased by the United States, the deed shall contain a clause that in the event the land or land under water ceases to be used as a migratory bird refuge, it shall revert to the state.

(c) The owner of any land to be acquired under this section is entitled to reserve all oil, gas, coal or other minerals owned by him in or upon the land together with the right to enter upon the land for exploration, development, and production of oil, gas, coal, or other minerals.



23-1-106. Migratory bird refuge in Bear river area.

23-1-106. Migratory bird refuge in Bear river area.

(a) Subject to acceptance by the United States fish and wildlife service of the provisions contained in this section, the state consents to the acquisition by the United States by purchase, gift, devise or lease of land or land covered by water in the amount of twenty-seven thousand (27,000) acres along the Bear river or in the Bear river area in Lincoln county. The acquisition shall be as the United States may deem necessary for the establishment and maintenance of migratory bird refuges in accordance with and for the purposes of the act of congress approved February 18, 1929 entitled "Migratory Bird Conservation Act", 16 U.S.C. 715 through 715s, P.L. 70-770, the act of congress approved March 16, 1934 entitled "Migratory Bird Hunting Stamp Act", 16 U.S.C. 718 through 718k, and the act of congress approved September 3, 1964 entitled "Land and Water Conservation Fund Act of 1965", 16 U.S.C. 460l-4-460l-11, P.L. 88-578, as these acts are amended as of January 1, 1989. Wyoming reserves full and complete jurisdiction and authority over all such areas not incompatible with the administration, maintenance, protection and control of the areas by the United States under the acts of congress specified in this subsection except as provided in subsection (d) of this section.

(b) The acquisition of land or interests in land shall be conducted on a willing seller-willing buyer basis and eminent domain shall not be utilized as a land acquisition method except where a landowner and the United States mutually agree in writing to a quiet title action. Unless otherwise negotiated in any arms-length agreements, an owner of land or land under water to be acquired under this section is entitled to reserve all oil, gas, coal or other minerals owned by him in or upon the land together with the right to enter upon the land for exploration, development and production of oil, gas, coal or other minerals.

(c) The board of land commissioners is authorized to enter into agreements to sell, lease or otherwise negotiate interests in state land with the United States. State-owned land or land under water located within the project may be purchased or leased by the United States as a refuge for migratory birds, except that oil, gas, coal and other minerals shall be reserved by the state. If any state-leased land or land under water ceases to be used as a migratory bird refuge, the lease shall be cancelled and the interests reverted to the state.

(d) Consent to the acquisition of land by the United States for the purpose of this section is conditioned upon the United States executing appropriate agreements with the state engineer which state:

(i) The United States shall comply with state water law, including the amended Bear River Compact and rules and regulations of the state engineer and the state board of control, in acquiring and exercising water rights for any and all beneficial uses related to the refuge;

(ii) No rights to use of water shall be implied by the creation of the refuge, and nothing in this section shall be construed as establishing a reserved water right for the United States;

(iii) No water rights shall be condemned to provide water for the refuge; and

(iv) Historic use practices shall be addressed.

(e) Consent of the state for acquisition of land under this section shall not be interpreted as consent to the development of the refuge.



23-1-107. Residency for obtaining game and fish licenses.

23-1-107. Residency for obtaining game and fish licenses.

(a) Except as otherwise provided in this section, to qualify for any resident game and fish license, preference point, permit or tag issued under this act, a person shall be domiciled in Wyoming for not less than one (1) full year immediately preceding the date the person applies for the license, preference point, permit or tag and shall not have claimed residency in any other state, territory or country for any purpose during that one (1) year period.

(b) Each person applying for a license, preference point, permit or tag under this act shall establish his own residency status independently or as provided in this subsection or subsection (g) of this section. A minor dependent shall qualify as a resident if:

(i) His custodial parent qualifies as a resident under this act; or

(ii) His noncustodial parent qualifies as a resident under this act and the minor is or will be residing in this state with the noncustodial parent during any portion of the calendar year in which the license, permit or stamp is to be used or in the case of a preference point the calendar year in which the preference point is to be accumulated.

(c) A person other than a minor dependent qualifying under subsection (b) of this section, shall lose his residency in Wyoming if he moves to another state, territory or country and makes it his domicile, or makes any claim of residency for any purpose to that state, territory or country. Provided he does not claim residency in any other state, territory or country for any purpose, a person shall not gain or lose residency in Wyoming merely by reason of his presence in or absence from the state while:

(i) Temporarily employed in the service of the United States;

(ii) A patient at a hospital or institution; or

(iii) Serving full time for a period not to exceed four (4) years in an established volunteer service program for religious, charitable or humanitarian purposes.

(d) A person shall lose his residency in Wyoming if he resides in any other state, territory or country for an aggregate of one hundred eighty (180) days or more in a calendar year, unless he qualifies as a resident under subsection (b), (c), (e) or (f) of this section. A person who resides in any other state, territory or country other than Wyoming, for less than an aggregate of one hundred eighty (180) days in a calendar year, may maintain residency in Wyoming under this act only if he qualifies as a resident under subsection (b), (c), (e) or (f) of this section or if:

(i) The person had originally established residency by being domiciled for one (1) full year in Wyoming prior to leaving the state for a temporary purpose;

(ii) The person's domicile or established, fixed and permanent home consists of real property situated in Wyoming. A mailing address is not sufficient evidence of domicile or a permanent home. Mere ownership of real property is not sufficient evidence to establish domiciliary intent;

(iii) The person is absent from Wyoming on a temporary basis and has the intention of returning to the state; and

(iv) The person makes no claim for residency in any other state, territory or country for any purpose during the time the person is absent from Wyoming.

(e) A person may remain a Wyoming resident while attending school in another state, territory or country if:

(i) The person does not pay resident tuition fees; and

(ii) The person continues to maintain Wyoming residency and does not claim residency in any other state, territory or country for any purpose.

(f) Any active duty member of the armed forces of the United States who has been stationed in Wyoming for ninety (90) days shall qualify as a resident under this section so long as the member remains stationed in Wyoming. Any person serving in active military duty in any other state, territory or country, may maintain resident status if the person:

(i) Is not a civilian employee of the military;

(ii) Makes no claim of residency in any other state, territory or country for any purpose; and

(iii) Was a resident of Wyoming when he entered the military service and Wyoming remains his declared home of record or the person:

(A) Makes no current claim of residency in any other state, territory or country for any purpose;

(B) Has established his home of record in Wyoming; and

(C) Has maintained his voter registration in Wyoming.

(g) The spouse and minor dependents of a person qualifying as a resident under subsection (f) of this section shall qualify as resident for the same periods unless they have made a claim of residency in any other state, territory or country for any purposes during those periods.

(h) An applicant shall provide proof of residency and swear to an oath of residency when making application for, or attempting to purchase, a resident license, preference point, permit or tag under this act. License selling agents and the department shall consider as documentary evidence of residency any of the following:

(i) A Wyoming driver's license, identification card issued under title 31 of the Wyoming statutes, or a copy thereof;

(ii) A copy of the applicant's school records or military form DD 214, which indicates Wyoming as the applicant's domicile and home of record;

(iii) A proof of residency statement on a form provided by the department that has been completed and signed by the applicant. Any active duty member of the armed forces, his spouse or minor dependent of the active duty member making application for or purchasing a resident license, preference point, permit or tag shall be required to complete and submit the proof of residency statement; or

(iv) A minor dependent may use as proof of residency the documentary evidence of his parent or legal guardian.

(j) The commission may promulgate rules and regulations in accordance with the Wyoming Administrative Procedure Act to ensure that only bona fide Wyoming residents as defined in this act are issued resident game and fish licenses, preference points, permits and tags.



23-1-108. Delisting of gray wolves as experimental, nonessential population, endangered species or threatened species.

23-1-108. Delisting of gray wolves as experimental, nonessential population, endangered species or threatened species.

Gray wolves shall be deemed removed from the list of experimental nonessential population, endangered species or threatened species in Wyoming upon final publication in the Federal Register by appropriate federal agencies removing the gray wolf from all listings as an experimental nonessential population, endangered species or threatened species in Wyoming.



23-1-109. Repealed By Laws 2012, Ch. 25, 2.

23-1-109. Repealed By Laws 2012, Ch. 25, 2.






ARTICLE 2 - GAME AND FISH COMMISSION

23-1-201. Composition; appointment; terms; oath.

23-1-201. Composition; appointment; terms; oath.

(a) The Wyoming game and fish commission is continued in existence.

(b) The commission shall be composed of eight (8) members including the governor as an ex officio member. Not more than four (4) of the seven (7) appointed commissioners shall be of the same political party, and all appointed commissioners shall have a general knowledge of wildlife and wildlife propagation, management, and control.

(c) Commencing in 1973, a commissioner shall be appointed from each appointment district pursuant to W.S. 9-1-218.

(d) Commissioners shall be appointed by the governor with the advice and consent of the senate for a term of six (6) years to commence March 1, except the first term for two (2) appointees shall be two (2) years and for two (2) appointees shall be four (4) years as designated by the governor prior to submission to the senate. Terms of current appointees are ratified and continued in existence until terms of new appointees under this section become effective. The governor shall fill any vacancy as provided in W.S. 28-12-101.

(e) Each commissioner shall execute and file the oath of office as prescribed by the Wyoming constitution with the secretary of state.



23-1-202. Removal of members.

23-1-202. Removal of members.

The governor may remove any commissioner as provided in W.S. 9-1-202.



23-1-203. Compensation and expenses.

23-1-203. Compensation and expenses.

Commissioners shall receive seventy-five dollars ($75.00) per day but not more than four thousand dollars ($4,000.00) per year as salary for attendance at commission meetings and other meetings related to department business in their official capacity as commissioners. Commissioners shall be reimbursed for travel and other expenses incurred in performance of their official duties in the same manner and amount as state employees.






ARTICLE 3 - GENERAL POWERS AND DUTIES OF THE COMMISSION

23-1-301. Office; officers; meetings; quorum.

23-1-301. Office; officers; meetings; quorum.

(a) The commission shall have its principal office at Cheyenne. The members of the commission shall meet during March of each year for election of officers. Those elected shall hold office for one (1) year or until their successors are chosen. Other meetings of the commission may be held at such times and places as the commission deems desirable or necessary. Unless waived by all commissioners, the members of the commission shall be notified of the time and place of meetings by written notice.

(b) A majority of the commission constitutes a quorum to transact business. The presiding officer of the commission has the authority to maintain order in all meetings.



23-1-302. Powers and duties.

23-1-302. Powers and duties.

(a) The commission is directed and empowered:

(i) To fix season and bag limits, open, shorten or close seasons including providing for season extensions for hunters with disabilities as established by commission rules and regulation, on any species or sex of wildlife for any type of legal weapon, except predatory animals, predacious birds, protected animals, and protected birds, in any specified locality of Wyoming, and to give notice thereof;

(ii) To establish zones and areas in which trophy game animals may be taken as game animals with a license or, with the exception of gray wolves, in the same manner as predatory animals without a license, giving proper regard to the livestock and game industries in those particular areas;

(iii) To acquire lands and waters in the name of Wyoming by purchase, lease, agreement, gift or devise, not including powers of eminent domain, and to develop, improve, operate, and maintain the same for the following purposes:

(A) Fish hatcheries, rearing ponds, game farms, and bird farms;

(B) Management of game animals, protected animals and birds, furbearing animals, game birds, fish, and their restoration, propagation, or protection;

(C) Public hunting, fishing, or trapping areas as places where the public may hunt, trap, or fish in accordance with law.

(iv) To acquire easements and construct suitable access roads leading to public lands and department lands and waters acquired pursuant to W.S. 23-1-302(a)(iii);

(v) To sell, exchange, lease or assign any fee ownership interest in any land, water, or other property heretofore or hereafter acquired;

(vi) To capture, propagate, transport, buy, sell, or exchange any species of game animal, bird, fish, fish eggs, or furbearing animal needed for propagation or stocking purposes, and to exercise control over undesirable species and protected species;

(vii) To direct the capture of any of the wildlife of Wyoming in localities where species are abundant and to transport and distribute any wildlife as in the judgment of the commission is for the best interests of Wyoming;

(viii) To authorize the chief game warden or his designee to kill any wildlife in Wyoming when in the judgment of the commission the killing is necessary or when the animals or birds are doing substantial damage to property. The animals or birds so killed may be sold or otherwise disposed of within Wyoming;

(ix) To make suitable provisions for the feeding of the game animals, birds, and fish of Wyoming in such localities as may be deemed necessary;

(x) To enter into cooperative agreements with educational institutions and other agencies to promote wildlife research;

(xi) To enter into cooperative agreements with federal agencies, corporations, associations, individuals, and landowners for the development of state control of wildlife management and demonstration projects;

(xii) To supervise the protection, management, and propagation of fish and all fish culture of a public nature and the fish hatcheries now owned or established in the future by Wyoming;

(xiii) To grant licenses for scientific or educational purposes to capture, take, or ship out of Wyoming, under the supervision of the commission, such wildlife or nests or eggs of nonpredacious birds as the commission may deem proper. The commission shall limit the number of any species so taken and establish appropriate compensation;

(xiv) To prescribe the requirements and form, including electronic licensing format, for the licenses, stamps and tags provided for in this act, to issue licenses, stamps and tags under the provisions of this act, including through electronic licensing, to make regulations for the sale and record of licenses, stamps and tags, including sale by electronic licensing, and to distribute licenses, stamps, tags and electronic equipment and software programs associated with electronic licensing only to persons authorized by the commission to issue licenses, stamps or tags;

(xv) To require record keeping and the submission of reports of any specified information from any type of commercial operation or business authorized under this act;

(xvi) To provide for the enforcement of this act;

(xvii) To provide for the employment of office and field help to administer this act. Salaries shall be determined and fixed as provided by law;

(xviii) To open game preserves for hunting when they are overstocked or a serious shortage of feed exists. These preserves shall be so managed that they do not cause overstocking or other damage to the surrounding area;

(xix) To designate as protected, game, or predatory, any species not designated in W.S. 23-1-101, and to establish rules and regulations necessary for control of the species so designated. The designation may apply to portions of or the entire state;

(xx) To authorize the collection, classification, and dissemination of such statistics, data and information as in its discretion will tend to promote the objects and purposes of this act;

(xxi) To establish check stations to check licenses and to establish kill or catch reports, and to designate the location of check stations in yearly hunting regulations;

(xxii) To promulgate such orders as the commission considers necessary to carry out the intent of this act;

(xxiii) To create new divisions or abolish any existing divisions within the department as necessary to effectively administer and enforce this act;

(xxiv) To approve and make public budgets and establish policy for the department;

(xxv) To regulate the use of power vehicles on land owned or leased by the commission;

(xxvi) To regulate or prohibit the importation of exotic species, small game animals, furbearing animals, protected animals, game birds, migratory birds, protected birds, and fish into Wyoming, and to regulate and permit the importation of big or trophy game animals into Wyoming only for exhibition purposes or for zoos;

(xxvii) To designate individual bison or identifiable herds of bison as wildlife when the action is subsequently approved by the Wyoming livestock board;

(xxviii) To reject or to accept and expend for purposes authorized under this section any and all gifts of cash, stocks, bonds or any other form of monies. Gifts shall be deposited and expended as provided in W.S. 23-1-501;

(xxix) After the date gray wolves are removed from the list of experimental nonessential population, endangered species or threatened species in Wyoming as provided by W.S. 23-1-108, to set seasons and bag limits for gray wolves designated as trophy game animals pursuant to W.S. 23-1-101(a)(xii)(B)(I) and (II), and to regulate the number of gray wolves which may be taken under a license issued under this act or as necessary to carry out the commission's duties under this act;

(xxx) To prohibit and regulate the administration of any chemical or biological substance or physical procedure to wildlife under the management and jurisdiction of the commission for the purpose of controlling fertility or reproduction;

(xxxi) To regulate and control the collection of shed antlers and horns of big game animals for the purpose of minimizing the harassment or disturbance of big game populations on public lands west of the Continental Divide any time between January 1 and May 1 of each year.

(b) Notwithstanding subsection (a) of this section:

(i) The commission shall not ban the use of lead shot except in areas where shotgun shell pellets will exceed twenty thousand (20,000) per acre as determined by sampling methods approved by the commission. Banned lead shot areas shall not exceed areas reasonably necessary for practical enforcement of the ban;

(ii) This subsection does not apply if federal regulations are adopted forcing the designation of areas in addition to those specified in paragraph (i) of this subsection as nontoxic shot zones. The commission shall negotiate with the United States Fish and Wildlife Service to minimize the extent to which lead shot is banned;

(iii) The commission shall not assert any claim based upon adverse possession or a prescriptive easement as a basis to acquire any interest in real property. Provided, however, that the commission may assert a claim of adverse possession or prescriptive easement as a basis for correcting or interpreting a defect in a written grant of an interest in real property.

(c) Repealed by Laws 1988, ch. 79, 11.

(d) Repealed by Laws 1988, ch. 79, 11.

(e) Repealed by Laws 1988, ch. 79, 11.

(f) Repealed by Laws 1988, ch. 79, 11.

(g) Repealed by Laws 1988, ch. 79, 11.

(h) For purposes of promoting the maintenance of wildlife habitat and attaining wildlife management objectives pursuant to W.S. 23-1-103 and in addition to duties prescribed under paragraph (a)(xiv) of this section, the commission shall promulgate rules and regulations governing the issuance of elk, deer, antelope and turkey hunting licenses to Wyoming landowners without subjection to prescribed means of competitive public issuance. Fees assessed for licenses authorized under this subsection shall be equal to fees prescribed under W.S. 23-2-101(j) for each species for which the license is issued.

(j) For the purpose of attaining and maintaining wildlife management objectives, the commission may designate funds not to exceed four percent (4%) of all license fees under this title annually to be used for management and control of predator populations.

(k) Upon receipt from the department of family services of a certified copy of an order from a court to withhold, suspend or otherwise restrict a license issued by the commission, the commission shall notify the party named in the court order of the withholding, suspension or restriction in accordance with the court order. No appeal under the Wyoming Administrative Procedure Act shall be allowed for a license withheld, suspended or restricted under this subsection.

(m) The commission shall by rule and regulation provide for the issuance of a disabled hunter companion permit. An individual acting in accordance with a permit issued pursuant to this subsection shall not be in violation of any provision of this act or rule or regulation of the commission prohibiting the taking of a game animal without a license. The permit shall:

(i) Repealed By Laws 2013, Ch. 54, 2.

(ii) Authorize the permit holder to reduce to possession any animal the disabled hunter has lawfully wounded or killed under authority of a license issued under this act which he is physically incapable of pursuing;

(iii) Require that the licensed hunter or the permit holder tag any animal retrieved under authority of the permit, if otherwise required by this act;

(iv) Be issued in accordance with commission rules and regulations specifying the physical limitations which must be met by the disabled hunter and the requirements for the permit holder;

(v) Be issued for a fee established by the commission in an amount not to exceed five dollars ($5.00).

(n) In order to mitigate detrimental impacts to Wyoming from wildlife species including endangered species, which have been or may be introduced, planted or propagated in Wyoming, excluding Yellowstone National Park, by any federal agency, the commission shall demand reimbursement from the federal government for damages to Wyoming wildlife and wildlife habitat caused by any species, including endangered species, introduced within Wyoming under federal mandates or programs.

(o) The commission may, by rule and regulation, establish an electronic licensing system and prescribe the manner of payment for any electronic payment accepted by the department. For purposes of facilitating the implementation of an electronic licensing system, the commission may:

(i) Enter into agreements with the state treasurer to establish an electronic funds transfer system;

(ii) Permit license selling agents to authorize an electronic funds transfer to a collection account as set forth by commission rule and regulation;

(iii) Charge the license selling agent an additional fee of not more than thirty dollars ($30.00) for each nonsufficient funds debit from the license selling agent's account; and

(iv) Promulgate all other necessary rules and regulations to effectuate electronic licensing.

(p) The commission may, by rule and regulation, establish a process by which big game licenses, trophy game licenses and wild bison licenses may be issued by a competitive raffle and prescribe the manner of payment for which raffle chances are sold and the amount of payment for each raffle chance. No more than two (2) licenses for each big game species and trophy game species and no more than two (2) wild bison licenses shall be issued under this subsection. Each license issued for bighorn sheep, moose, mountain goat or grizzly bear through a competitive raffle shall, when applicable, be counted against any nonresident quota. The five (5) year restriction imposed on the receipt of a moose or big horn sheep license by W.S. 23-1-703(b) or the lifetime restriction imposed on the receipt of a grizzly bear or mountain goat license by W.S. 23-1-703(c), and any restriction imposed on the receipt of a wild bison license by W.S. 23-2-107 shall not be applicable in any manner to a license issued pursuant to this subsection. The commission shall issue licenses upon receipt of the proper license fee by the successful competitive raffle winner. Nothing in this subsection shall authorize the issuance of a license to any person whose privilege to procure, purchase or possess a license has been suspended pursuant to this act or by operation of law.



23-1-303. Promulgation of orders; closing of hunting areas; promulgation of rules.

23-1-303. Promulgation of orders; closing of hunting areas; promulgation of rules.

(a) All orders of the commission shall be written and the original signed by the presiding officer of the commission. Copies of the orders shall be signed by facsimile signature of the presiding officer of the commission.

(b) All persons authorized to sell licenses and tags shall deliver upon request a copy of the order to each purchaser of a license or tag.

(c) When any commission order closes any area of land, lake, or stream from hunting or fishing, a concise description of the area, lake, or stream closed shall be posted in the manner and place determined by the commission to be adequate notice of the closure.

(d) Repealed by Laws 1989, ch. 200, 2.

(e) Rules and regulations of the commission and department shall be promulgated in accordance with the provisions of the Wyoming Administrative Procedure Act.



23-1-304. Classification of gray wolves.

23-1-304. Classification of gray wolves.

(a) The commission shall by rule and regulation set seasons and bag limits within those areas where gray wolves are designated as trophy game animals pursuant to W.S. 23-1-101(a)(xii)(B)(I) and (II). The seasons and bag limits shall be set annually in a manner the commission determines, through rule and regulation, as necessary to reasonably ensure at least ten (10) breeding pairs of gray wolves and a total of at least one hundred (100) individual gray wolves are located in this state outside of Yellowstone National Park and the Wind River Indian Reservation at the end of the current calendar year.

(b) Repealed by Laws 2007, Ch. 168, 5.

(c) For purposes of this section "breeding pair" means an adult male and an adult female gray wolf raising at least two (2) pups of the year until December 31. The number of breeding pairs shall be certified by the department prior to January 31 of each year.

(d) The department shall institute and maintain an active program of population monitoring statewide subject to the following:

(i) Population monitoring shall include techniques that accurately determine the population and movement of gray wolves in areas of the state where gray wolves are designated as trophy game animals;

(ii) The commission is authorized to enter into memoranda of understanding with the United States fish and wildlife service or other federal agencies to ensure accurate and adequate monitoring of wolf population levels and movements;

(iii) In all areas of the state, except where otherwise provided, any person who takes a wolf shall notify the department where the take occurred within ten (10) days;

(iv) In areas of the state where gray wolves are designated as trophy game animals, any person who takes a wolf shall notify the department of the take and where the take occurred within a time period set by rule and regulation, which shall not exceed seventy-two (72) hours;

(v) In areas of the state where gray wolves are designated as trophy game animals, any person who takes a wolf shall submit the wolf or parts thereof, as defined by rule and regulation, to the department for inspection within a time period established by rule and regulation which will not exceed ten (10) days;

(vi) Any information regarding the number or nature of wolves legally taken within the state of Wyoming shall only be released in its aggregate form and no information of a private or confidential nature shall be released without the written consent of the person to whom the information may refer. Information identifying any person legally taking a wolf within this state is solely for the use of the department or appropriate law enforcement offices and is not a public record for purposes of W.S. 16-4-201 through 16-4-205.

(e) The department shall actively monitor big game animal herd populations statewide to determine whether and to what extent the gray wolf is negatively impacting big game animal herds, and thereby hunting opportunities. To the extent permitted by this title, and notwithstanding other provisions of this title by those means authorized by the commission, the department shall manage the gray wolf population as necessary to ensure the long-term health and viability of any big game animal herd that is being threatened in this state.

(f) This section shall apply from and after the date gray wolves are removed from the list of experimental nonessential population, endangered species or threatened species in Wyoming as provided by W.S. 23-1-108.

(g) The commission is authorized, through rule and regulation, to use management techniques including the use of aerial hunting and hazing by the department and issuance of permits to private landowners to take wolves to protect private property including, but not limited to, livestock and other domesticated animals from wolf depredation.

(h) Within forty-eight (48) hours of receiving notification from a landowner or his designee that any gray wolf in those areas of the state where gray wolves are designated as trophy game animals has harassed, injured, maimed or killed livestock or any domesticated animal, the department shall respond and initiate appropriate management actions. The department may use the management techniques authorized under subsection (g) of this section or any other management methods necessary, to minimize the harassing, injuring, maiming or killing of livestock and other domesticated animals in those areas of the state where gray wolves are designated as trophy game animals.

(j) At any time that there exists the number of breeding pairs of gray wolves and the number of individual gray wolves specified in subsection (a) of this section, the department is authorized to take any action necessary to reduce the effects of gray wolf predation on wild ungulate herds in areas of the state experiencing unacceptable impacts from gray wolf predation.

(k) The commission is authorized to enter into memoranda of understanding with any federal agency or other state's wildlife agency to carry out any provision of this section and Wyoming's wolf management plan, including the use of aerial hunting.

(m) The commission shall promulgate rules and regulations authorizing lethal control of wolves harassing, injuring, maiming or killing livestock or other domesticated animals and for wolves occupying geographic areas where chronic wolf predation occurs. The rules and regulations shall provide that nonlethal control actions will be used if lethal control could cause relisting of wolves under the endangered species act or if requested by the livestock or domesticated animal owner or agent.

(n) The commission shall promulgate rules and regulations providing for issuance of permits to landowners or livestock owners for removing wolves which are harassing, injuring, maiming or killing livestock or other domesticated animals and for wolves occupying geographic areas where chronic wolf predation occurs. Permits issued or renewed under this subsection shall be valid for not more than forty-five (45) days from issuance or renewal. The permits shall be issued as long as the removals authorized by such permits could not reduce the numbers of gray wolves below ten (10) breeding pairs or a total of one hundred (100) individual gray wolves within the state and outside of Yellowstone National Park and the Wind River Indian Reservation. The rules shall provide for suspending the issuance of permits or cancelling existing permits if further lethal control could cause the numbers of gray wolves to be reduced below ten (10) breeding pairs or a total of one hundred (100) individuals in the state outside of Yellowstone National Park and the Wind River Indian Reservation.

(o) The commission shall promulgate rules and regulations establishing a fair compensation program to compensate for wolf predation on livestock as provided in W.S. 23-1-901.

(p) Repealed by Laws 2008, Ch. 44, 2.






ARTICLE 4 - CREATION AND ORGANIZATION OF THE GAME AND FISHDEPARTMENT

23-1-401. Game and fish department; creation; control.

23-1-401. Game and fish department; creation; control.

(a) The Wyoming game and fish department is created.

(b) The department is under the direction and supervision of the commission.

(c) The department consists of the director who is the chief administrative officer and such divisions as the commission may create.



23-1-402. Game and fish director; appointment; salary; term of office; qualification; duties and authority.

23-1-402. Game and fish director; appointment; salary; term of office; qualification; duties and authority.

(a) The governor shall appoint a competent person as the director of the department as provided in W.S. 9-2-2010 at a salary determined by the commission, not to exceed the sum set by law.

(b) The director shall hold office at the pleasure of the governor and may be removed by him as provided in W.S. 9-1-202.

(c) The director is the chief administrative head of the department with general supervision and control of all activities, functions, and employees of the department, under the direction and supervision of the commission. He shall devote his entire time to the performance and supervision of the duties conferred on him by the commission and by law.



23-1-403. Chief fiscal officer.

23-1-403. Chief fiscal officer.

The commission shall appoint a chief fiscal officer of the commission in the manner provided by law. The chief fiscal officer shall act as secretary of the commission and perform such other duties as may be directed by the director. He is removable as provided by law.



23-1-404. Chief game and fish wardens; division chiefs.

23-1-404. Chief game and fish wardens; division chiefs.

(a) The director, with the consent of the commission, shall appoint a chief game warden, a chief fish warden, and any necessary division chiefs as provided by law.

(b) The chief game warden, chief fish warden, and division chiefs shall be men of knowledge and experience in the fields administered by their respective divisions, shall be the administrative head of their respective divisions, shall have administrative supervision of all activities and personnel of their respective divisions subject to the approval of the director, and shall devote their entire time to the service of the state in discharge of their official duties as provided by law and as prescribed by the commission. They are removable as provided by law.



23-1-405. Game wardens; appointment based on competitive examination; investigation; removal.

23-1-405. Game wardens; appointment based on competitive examination; investigation; removal.

All appointments of game wardens shall be based on competitive examinations. Applicants shall be knowledgeable of wildlife, and of the duties and responsibilities of game wardens. The commission shall provide for the investigation of the qualifications of each applicant. Examinations shall be held at selected points throughout Wyoming. Game wardens are removable as provided by law.



23-1-406. Repealed by Laws 1985, ch. 36, 1.

23-1-406. Repealed by Laws 1985, ch. 36, 1.






ARTICLE 5 - FINANCE

23-1-501. Game and fish fund.

23-1-501. Game and fish fund.

(a) The Wyoming game and fish fund is continued in existence.

(b) All income received by the commission or department shall be deposited in the state treasury and credited to the Wyoming game and fish fund. The commission may establish accounts within the fund to carry out the purposes of this act, in addition to those accounts established by law. The Wyoming game and fish fund shall be expended as the commission may direct to carry out the purposes of this act and for no other purpose, except that the legislature may appropriate so much thereof as necessary for expenses of any authorized legislative committee to study matters relating to the commission or department. Expenditures from the Wyoming game and fish fund shall be made only by warrant issued by the state auditor upon vouchers signed by the director and chief fiscal officer, or other persons designated by the commission to sign in their absence, substantiated and approved as provided by law.

(c) An account within the Wyoming game and fish fund is created. Revenues collected from the sale of licenses under W.S. 23-2-101(j)(vii) and (viii) and 23-2-201(d)(viii) shall be deposited within the account. The commission may annually transfer into the fund from the account an amount not to exceed six percent (6%) of the total account balance.

(d) A trust account within the Wyoming game and fish fund is created. Gifts accepted by the commission as provided under W.S. 23-1-302(a)(xxviii) shall be deposited within the account. The commission shall maintain a public record of each donor and the amount of the gift. The commission may make expenditures from the account for any purpose for which the commission is authorized by law to expend funds, subject to any restrictions or conditions placed on the gift by the donor. The commission shall maintain a public record of the amount of each expenditure from the account and the purpose for the expenditure.

(e) An account within the game and fish fund is created. Revenues collected under W.S. 23-2-101(n), 23-2-201(e) and as specified under W.S. 23-2-306(a) and (b) shall be deposited within the account. The commission shall use revenues in the account to purchase access easements to provide access to public and private lands. The commission shall notify in writing the appropriate boards of county commissioners before purchasing any access easements under this subsection. In addition and on or before February 1 of each year, the commission shall annually report to the legislature on easements purchased pursuant to this subsection during the preceding fiscal year.

(f) A trust account separate and apart from the trust account established under subsection (d) of this section is created within the Wyoming game and fish fund. The account shall consist of those funds appropriated or designated to the account by law or by gift from whatever source. Funds deposited within the account are intended to be inviolate and constitute a permanent or perpetual trust account which shall be invested by the state treasurer as authorized under W.S. 9-4-715(a), (d) and (e) and in a manner to obtain the highest return possible consistent with preservation of the account corpus. Any interest earned from investment of the account corpus shall be credited by the state treasurer into the Wyoming game and fish fund to be expended by the commission for purposes specified under subsection (b) of this section.

(g) An account within the game and fish fund is created. Revenues received pursuant to W.S. 23-4-204 shall be credited to the account and are continuously appropriated to the commission to be expended for the prevention, surveillance, containment and direct and indirect costs associated with the administration of the aquatic invasive species program created under chapter 4, article 2 of this act.



23-1-502. Financial policy; budget; fiscal year; debts.

23-1-502. Financial policy; budget; fiscal year; debts.

(a) Except as provided in subsection (d) of this section, the commission shall govern its financial policies, subject to the written approval of its budgets by the governor and legislative review of its budgets as provided in W.S. 9-2-1011(d). The commission shall fix the budgets for the operation and maintenance of the department and its divisions for each fiscal year at its first stated meeting of each fiscal year, and shall submit its budget estimates for the following fiscal year as provided by W.S. 9-2-1012.

(b) Repealed By Laws 2009, Ch. 90, 3.

(c) The commission shall not contract any debt, debts, or obligations in excess of twenty percent (20%) of its anticipated revenue for the ensuing year. Any debt created by the commission shall only be paid from the game and fish fund and shall be paid in full within two (2) years from the date it is contracted.

(d) The commission shall prepare a separate budget requesting general funds to implement and maintain its sensitive species and nongame programs and grizzly bear management program and shall submit that budget for review, recommendation and approval as provided in W.S. 9-2-1010 through 9-2-1014.1. Any funds appropriated by the legislature which are specified for these programs shall be retained in a separate account, expended only for such purposes and notwithstanding any other provision of law shall not be transferred or expended for any other purpose. In managing these programs the commission shall not be limited to amounts appropriated by the legislature pursuant to this subsection. The commission shall prepare a separate accounting of the expenses incurred in each fiscal year for the operation and maintenance of programs funded through legislative appropriation and shall include the accounting in its annual report.

(e) The commission shall prepare a separate budget requesting general funds for the department's participation in the state employee's and official's group insurance plan for the next biennium as determined under W.S. 9-3-210(c) and shall submit that budget for review, recommendation and approval as provided in W.S. 9-2-1010 through 9-2-1014.1. Any funds appropriated by the legislature which are specified for this purpose shall be retained in a separate account, expended only for this purpose and notwithstanding any other provision of law shall not be transferred or expended for any other purpose. The commission shall prepare a separate accounting of the costs incurred in each fiscal year as required under W.S. 9-3-210(c) shall include the accounting in its annual report.



23-1-503. Annual reports.

23-1-503. Annual reports.

The commission shall submit an annual report of its official transactions and audit reports, and the conditions of Wyoming wildlife in accordance with W.S. 9-2-1014.



23-1-504. Free and reduced price license revenue recoupment program.

23-1-504. Free and reduced price license revenue recoupment program.

(a) Not later than July 31, 2007, and not later than July 31 of each subsequent year thereafter, the chief fiscal officer of the game and fish department shall prepare and certify a report of licenses sold or issued in the previous calendar year under the following statutes:

(i) W.S. 23-2-201(f) and (g);

(ii) W.S. 23-2-101(j)(xi), (xvi), (xvii), (xx), (xxi), (xxxii), (xxxiii), (xliv) and (xlv);

(iii) W.S. 23-2-301(c)(xiii);

(iv) W.S. 23-1-705(a), (d) and (e); and

(v) W.S. 23-2-207(a).

(b) The chief fiscal officer of the game and fish department shall submit to the state auditor the report created under subsection (a) of this section with a payment request for the number of licenses of each type sold or issued multiplied by the difference between the amount received by the department for that license and the cost of a full price adult license corresponding with each type of license sold or issued.

(c) Upon receipt of the report and payment request, the state auditor shall transfer to the game and fish fund the amount claimed on the payment request from funds appropriated for this program to the extent available.

(d) The game and fish commission shall prepare a biennial budget request prior to each budget session of the legislature for the purpose of funding the free and reduced price license revenue recoupment program and shall submit the request to the governor pursuant to W.S. 9-2-1010 through 9-2-1013.






ARTICLE 6 - FEDERAL AID

23-1-601. Assent to and cooperation with federal wildlife restoration projects; funds from license fees not to be diverted.

23-1-601. Assent to and cooperation with federal wildlife restoration projects; funds from license fees not to be diverted.

The state assents to the provisions of the act of congress entitled "An act to provide that the United States shall aid the states in wildlife-restoration projects, and for other purposes," approved September 2, 1937 (Public Law No. 415, 75th congress). The commission is authorized to perform such lawful acts as may be necessary in its opinion to the conduct and establishment of cooperative wildlife restoration projects in Wyoming as defined in and in compliance with the preceding act of congress. Hunter license fees may only be used for the administration of the department and commission, and for the protection, propagation, preservation, and investigation of fish and game.



23-1-602. Assent to and cooperation with federal fish restoration projects; funds from license fees not to be diverted.

23-1-602. Assent to and cooperation with federal fish restoration projects; funds from license fees not to be diverted.



23-1-603. Authorization to transfer conservation stamp receipts to game and fish fund.

23-1-603. Authorization to transfer conservation stamp receipts to game and fish fund.

To the extent allowed by W.S. 23-1-601 and 23-1-602, the game and fish commission may, from time to time, transfer conservation stamp receipts to the general operating account within the game and fish fund.






ARTICLE 7 - LICENSES, STAMPS, PERMITS AND TAGS

23-1-701. Selling agents; administration of oaths; licenses, permits and game tags.

23-1-701. Selling agents; administration of oaths; licenses, permits and game tags.

(a) The commission with the advice of the director shall appoint agents to sell game, bird and fish licenses. Any vendor engaged in the commercial sale of sporting goods and equipment who holds a valid sales tax license issued by the department of revenue under W.S. 39-15-106 may apply to the commission and shall be appointed as an agent to sell game, bird and fish licenses, permits and stamps. At the end of each year, the commission shall renew the appointment of agents who had combined game, bird and fish license, permit and stamp sales during that year of not less than one thousand dollars ($1,000.00). Renewal of the appointment of agents selling fish licenses only or agents serving remote locations shall not be subject to the one thousand dollar ($1,000.00) minimum sales requirement. The commission shall provide bonding for agents for the purpose of selling game, bird and fish licenses, permits and stamps. Bonding shall be provided upon receipt of a nonrefundable annual fee of fifty dollars ($50.00). The fees shall be deposited in a bond pool fund except in any month when the bond pool fund contains one hundred thousand dollars ($100,000.00) or more the fees shall be deposited in the game and fish fund. The fee shall be paid to the commission before December 1 preceding the year for which the bond shall be in effect. Newly appointed agents shall pay the same fee immediately upon appointment by the commission to receive bonding for the remainder of the calendar year in which the agent was appointed. All claims against an agent's bond shall be paid from the bond pool account.

(b) Each license selling agent shall charge a fee as provided in this subsection for each license, permit or stamp he sells or distributes pursuant to this act. The fee shall not be charged if this act specifies that the issuance shall be without fee or fails to establish a fee for the issuance of the license, permit or stamp. Each license, permit or stamp sold or distributed under this act shall display the total amount only of all fees and other charges required under this act or otherwise provided by law. Each selling agent shall retain two dollars ($2.00) for each license and fifty cents ($.50) for each stamp or permit he sells. For failure to comply with this section, selling agents shall not be entitled to retain the amounts specified in this subsection and shall be liable on their bond. No employee of the commission shall receive any commission on licenses, stamps or permits sold, but the department shall charge the additional fee specified in this subsection, or otherwise provided by law, for each license, stamp or permit sold by commission employees. The fee charged under this subsection shall be in addition to the amount otherwise established by this act for the license, permit or stamp and shall be as follows:

(i) Two dollars ($2.00) for each license, except that this additional fee shall not be charged for licenses under W.S. 23-1-705(e) or (k), 23-2-101(j)(xi), (xvi), (xvii), (xx), (xxi), (xxxii), (xxxiii), (xliv) or (xlv), 23-2-201(d)(iii) or (iv) or (f) or 23-2-301(c)(xiii);

(ii) Fifty cents ($.50) for each stamp;

(iii) Fifty cents ($.50) for each permit, except that this additional fee shall not be charged for permits under W.S. 23-1-302(m).

(c) Every selling agent shall file a report with the commission at such times and in such manner as prescribed by commission rule and shall account for all licenses, permits, and stamps received by the selling agent to the commission.

(d) Every person authorized by the commission or by law to sell and issue licenses is authorized to administer oaths.

(e) The department shall supply sufficient numbers of self-locking tags stamped with the words "Wyoming interstate game tag". The commission by rule may authorize the distribution of interstate game tags by taxidermists, meat processing plants or other businesses as the commission determines. The commission by rule may set the commissions for the sale of interstate game tags not to exceed the commissions paid to license selling agents for the sale of licenses. The commission by rule may also set the reporting requirements for businesses authorized to distribute interstate game tags. Interstate game tags shall be furnished through the chief game warden for distribution to the game wardens, and such game tag distributors as the commission may designate. Game wardens and game tag distributors shall collect and remit to the department the proper fee for each Wyoming interstate game tag.

(f) Repealed by Laws 1987, ch. 156, 2.



23-1-702. Duplicate license upon loss or destruction of original; issuance; fees.

23-1-702. Duplicate license upon loss or destruction of original; issuance; fees.

When any license issued under this act has been lost or destroyed, the licensee may secure a duplicate of the original license from any district office or any authorized personnel of the department upon the presentation of satisfactory proof that the original license was lost or destroyed. Prior to issuing the duplicate license and in accordance with rule and regulation of the commission, the department may assess a fee of not more than three dollars ($3.00) plus the fee charged under W.S. 23-1-701. Duplicate licenses shall be issued in accordance with procedure established by commission order.



23-1-703. Limitation of number of big or trophy game animal licenses; reservation of certain licenses; reservation of certain unused licenses.

23-1-703. Limitation of number of big or trophy game animal licenses; reservation of certain licenses; reservation of certain unused licenses.

(a) The commission may limit the number of resident or nonresident big or trophy game animal licenses to be sold in any calendar year and may designate dates after which one (1) or more classes of licenses will not be sold except as authorized by the commission.

(b) Except as specifically provided under this subsection, subsection (f) of this section or W.S. 23-1-705(a), no person may apply for and receive more than one (1) moose or one (1) ram bighorn sheep license in any consecutive five (5) year period. Effective for the 1995 hunting season and each hunting season thereafter, licenses issued under this subsection shall be based upon the number of points assigned to each applicant for a particular species. Effective January 1, 2000, licenses issued under this subsection shall be issued partially through a preference point drawing and partially through a random drawing of all remaining unsuccessful applicants for that year. The department shall assign points to each license applicant for a specific species by multiplying the number of years the applicant has unsuccessfully applied for a license times one (1). The calculation used to assign points to an applicant for a particular species under this subsection shall include any year the applicant does not apply for a big or trophy game animal hunting license for that species, provided in the case of a resident the applicant pays the fee specified in W.S. 23-2-101(k) and in the case of a nonresident the applicant pays the appropriate fee established by the commission under W.S. 23-2-101(m). License applicants within each hunt area for a species shall be grouped according to the number of assigned points for that species. Not less than seventy-five percent (75%) of available licenses within any hunt area shall be randomly selected through a preference point drawing from among the group of applicants with the largest number of assigned points and shall continue until all applicants within that group have been exhausted or until all available licenses have been issued, whichever first occurs. If any applicant grouping has been exhausted and licenses remain available within that hunt area, selection shall continue from among the group of applicants with the next largest number of assigned points. After the selections through the preference point drawing have been completed within a hunt area, the remaining licenses available from that drawing and the licenses available for the random drawing for that hunt area will be issued through a random selection from among all applicants in the hunt area who were not selected for issuance of a license for the species through the preference point drawing in that hunt area. For purposes of assigning points under this subsection, any unsuccessful license applicant failing to apply for a license, or pay the applicable fee in lieu of applying, during the second calendar year shall be considered to be a first year applicant for any subsequent calendar year in which the applicant submits license application for that particular species.

(c) For the 1995 hunting season and each hunting season thereafter, except as specifically provided under subsection (f) of this section, no person who is issued a hunting license for a grizzly bear or for a mountain goat shall be eligible to apply for or receive a hunting license for that particular species in any future year.

(d) Repealed By Laws 1997, ch. 24, 2.

(e) The commission shall reserve eighty percent (80%) of the moose and seventy-five percent (75%) of the ram and ewe and lamb bighorn sheep, mountain goat and grizzly bear licenses to be issued in any one (1) year for resident hunters.

(f) Notwithstanding W.S. 23-1-704 and 23-2-101(j), any person who is issued and purchases a big or trophy game animal license for any species and sex of animal specified under subsections (b) and (c) of this section and is unable to use for good cause as provided by regulations that license for the year in which issued, may reserve a license for the particular species and sex of animal designated on the unused license for use during the immediately succeeding calendar year by applying to the commission before the opening date of the season for the designated species and sex of animal during the year for which the initial license is issued. The initial big or trophy game animal license shall accompany the application. Upon receipt, the commission shall cancel the initial license and prior to the season opening date for the designated species and sex of animal during the immediately succeeding calendar year, issue at no cost to the applicant a license for the designated big or trophy game animal valid for that year.

(g) In addition to the authority granted under subsection (b) of this section, the commission may through rule and regulation develop and implement a preference point program for nonresident antelope, nonresident deer and nonresident elk licenses which are limited in quota and would otherwise be issued through a random drawing. A program established pursuant to this subsection may be implemented for all or selected hunt areas and may be applied to all or portions of licenses for any particular species. The commission may charge nonresident license applicants a nonrefundable fee to accumulate preference points under the program as provided in W.S. 23-2-101(m).

(h) Rules and regulations shall be promulgated by the game and fish commission to carry out subsections (a) through (f) of this section and may be promulgated as provided in subsection (g) of this section.



23-1-704. Licenses; expiration.

23-1-704. Licenses; expiration.

All licenses expire on the last day of the year in which issued except as otherwise provided.



23-1-705. Complimentary licenses; one-shot antelope hunt licenses; gunpowder and buckskin hunt licenses; gratuitous licenses; donated licenses.

23-1-705. Complimentary licenses; one-shot antelope hunt licenses; gunpowder and buckskin hunt licenses; gratuitous licenses; donated licenses.

(a) At the request of the governor, the commission shall annually issue up to twenty-five (25) complimentary hunting and twenty-five (25) complimentary fishing licenses. Not more than five (5) big horn sheep, five (5) moose and five (5) wild bison licenses shall be issued under this subsection. The five (5) year restriction imposed on the receipt of a moose or big horn sheep license by W.S. 23-1-703(b) and any restriction imposed on taking of wild bison under commission rule and regulation shall not be applicable in any manner to a license issued pursuant to this subsection. Except as provided under subsection (g) of this section, no complimentary licenses may be issued at the request of the appointed commissioners. Immediately upon issuance of any of these licenses, the commission shall submit to the secretary of state for maintenance as a public record, the name and address of each licensee and the type of license issued.

(b) In addition the commission may, upon payment of proper fees, issue up to eighty (80) licenses each year for the exclusive use of not more than a single one-shot antelope hunt.

(c) In addition the commission may, upon payment of deer license fees, issue up to twenty-five (25) licenses each year for the exclusive use of gunpowder and buckskin hunts.

(d) The department shall issue without charge lifetime bird, small game and fish licenses to any resident or honorably discharged veteran who is over sixty-five (65) years and who has continuously resided in Wyoming for at least the thirty (30) years immediately preceding application for the license, or to any disabled veteran who is one hundred percent (100%) disabled as determined by the United States department of veteran affairs. The license is valid so long as the licensee remains a Wyoming resident.

(e) The department shall issue:

(i) For a fee of two dollars ($2.00) a resident deer, antelope or wild turkey license and for a fee of five dollars ($5.00) an elk license to any resident who is at least seventy-five (75) years of age prior to the issuance of the license and who has continuously resided in Wyoming for at least the fifty (50) years immediately preceding application for the license;

(ii) For a fee established by rule of the commission a resident deer, antelope, wild turkey or elk license to any resident who is at least seventy (70) years of age prior to the issuance of the license and has continuously resided in Wyoming for at least fifty (50) years immediately preceding application for the license. The fee established for a license under this paragraph shall be not more than sixty-five percent (65%) nor less than sixty percent (60%) of the resident fee specified in W.S. 23-2-101 for the particular species;

(iii) Without charge a resident elk or deer license in any hunt area not subject to prescribed means of competitive public issuance, a resident game bird and a resident small game license to any resident who is on active duty in the United States military deployed to a combat zone who is home on leave during the applicable hunting season. Application under this section shall include proof of residency required under W.S. 23-2-101(a), certification of the applicant's active duty deployment to a combat zone and other information required by rule and regulation of the commission. For purposes of this paragraph, a combat zone is any area which the president of the United States designates by executive order as an area in which the armed forces of the United States are engaged in combat.

(f) Applicants for licenses specified in subsections (b) and (c) shall apply in person to any authorized department personnel.

(g) In addition to complimentary licenses under subsection (a) of this section, each appointed commissioner may cause to be issued at cost not more than a total of eight (8) elk, deer or antelope designated licenses per year. All licenses issued under this subsection shall be designated to nonprofit charitable organizations. As a condition of accepting the license, the organization shall agree to auction or otherwise bid the license to the highest bidder or to raffle the license to members of the public.

(h) In addition the commission may, upon receipt of payment of antelope license fees, issue up to a total of fifty (50) antelope licenses each year for the exclusive distribution by nonprofit organizations dedicated to providing hunting opportunities to individuals with disabilities for use by those individuals for hunting opportunities.

(j) In addition the commission may issue upon payment of proper fees any number, set by rule and regulation, of antelope licenses, deer licenses, elk licenses and turkey licenses each year for the exclusive use by persons twenty (20) years of age or younger with life threatening illnesses who are sponsored by a nonprofit charitable organization with a mission to provide opportunities and experiences to persons with life threatening or serious illnesses. As a condition of issuing the license, the sponsoring organization shall pay the appropriate license fee on behalf of the licensee and at no cost to the licensee.

(k) The holder of any valid big game license may surrender said license to the department for reissuance to a veteran with disabilities as established by commission rule and regulation selected and sponsored by a nonprofit charitable organization providing hunting opportunities for disabled veterans. Any license reissued in accordance with the provisions of this subsection shall be for the same species, area and license type as the license donated. The license shall be reissued by the department to a qualifying disabled veteran at no fee. Any license donated and reissued under the provisions of this subsection shall not be sold, traded, auctioned or offered for any monetary value and shall not be issued to, or used by, any person other than a disabled veteran qualifying under the provision of this section and in compliance with commission rule and regulation. Licenses reissued to disabled veterans pursuant to this subsection shall not be subject to residency, drawing or fee requirements under W.S. 23-2-101. The five (5) year restriction imposed on the receipt of a moose or big horn sheep license by W.S. 23-1-703(b) or the lifetime restriction imposed on the receipt of a grizzly bear or mountain goat license by W.S. 23-1-703(c) shall not be applicable in any manner to a license issued pursuant to this subsection.






ARTICLE 8 - RECIPROCAL FISHING AGREEMENTS

23-1-801. Reciprocal fishing agreements with adjoining states authorized; stamps for licenses.

23-1-801. Reciprocal fishing agreements with adjoining states authorized; stamps for licenses.

The commission is authorized to enter into reciprocal agreements with corresponding state officials of adjoining states for purposes of providing for the licensing for fishing of residents of this state and adjoining states upon artificial impoundments of water forming the boundary between this state and adjoining states. The agreements may include provisions by which each state shall honor the license of the other only when the licensee has purchased a stamp or authorization signifying purchase of a stamp from the other state, the charge for the stamp being set by mutual agreement of the states.



23-1-802. Reciprocal fishing agreements with adjoining states authorized; authorizing use of equipment otherwise prohibited.

23-1-802. Reciprocal fishing agreements with adjoining states authorized; authorizing use of equipment otherwise prohibited.

Notwithstanding any other law of Wyoming, in order to effect conformity with the laws and regulations of an adjoining state which is a party to such an agreement, the commission may, by order, authorize the use of fishing devices and equipment, otherwise prohibited by Wyoming law, in water forming the subject of any agreement.



23-1-803. Reciprocal fishing agreements with adjoining states authorized; water subject to agreements.

23-1-803. Reciprocal fishing agreements with adjoining states authorized; water subject to agreements.

It is the primary purpose of this article to provide a method whereby the fishing opportunities afforded by lakes or reservoirs located upon the boundaries of this state and adjoining states may be mutually enjoyed by the residents of Wyoming and the residents of adjoining states.



23-1-804. Reciprocal fishing agreements with adjoining states authorized; implementing orders.

23-1-804. Reciprocal fishing agreements with adjoining states authorized; implementing orders.

The commission is authorized to establish orders as provided in this act to implement any agreements under this article.






ARTICLE 9 - DAMAGE CAUSED BY GAME ANIMALS OR GAME BIRDS

23-1-901. Owner of damaged property to report damage; claims for damages; time for filing; determination; appeal; arbitration.

23-1-901. Owner of damaged property to report damage; claims for damages; time for filing; determination; appeal; arbitration.

(a) Any landowner, lessee or agent whose property is being damaged by any of the big or trophy game animals or game birds of this state shall, not later than fifteen (15) days after the damage is discovered by the owner of the property or the representative of the owner, report the damage to the nearest game warden, damage control warden, supervisor or commission member.

(b) Any landowner, lessee or agent claiming damages from the state for injury or destruction of property by big or trophy game animals or game birds of this state shall present a verified claim for the damages to the Wyoming game and fish department not later than sixty (60) days after the damage or last item of damage is discovered. The claim shall specify the damage and amount claimed. As used in this subsection, "verified claim" means a claim which the claimant has signed and sworn to be accurate before a person authorized to administer oaths.

(c) The department shall consider the claims based upon a description of the livestock or bees damaged or killed by a trophy game animal, the damaged land, growing cultivated crops, stored crops including honey and hives, seed crops, improvements and extraordinary damage to grass. The commission is authorized to establish by rule, methods, factors and formulas to be used for determining the amount to compensate any landowner, lessee or agent for livestock damaged as a result of, missing as a result of, or killed by trophy game animals. Claims shall be investigated by the department and rejected or allowed within ninety (90) days after submission, and paid in the amount determined to be due. In the event the department fails to act within ninety (90) days, the claim, including interest based on local bank preferred rates, shall be deemed to have been allowed. No award shall be allowed to any landowner who has not permitted hunting on his property during authorized hunting seasons. Any person failing to comply with any provision of this section is barred from making any claim against the department for damages. Any claimant aggrieved by the decision of the department may appeal to the commission within thirty (30) days after receipt of the decision of the department as provided by rules of practice and procedure promulgated by the commission. The commission shall review the department decision at its next meeting following receipt of notice of request for review. The commission shall review the investigative report of the department, and it may approve, modify or reverse the decision of the department.

(d) Within ninety (90) days after receiving notice of the decision of the commission, the claimant may in writing to the department call for arbitration. Within fifteen (15) days after the department receives the call for arbitration, the claimant and the department shall each appoint a disinterested arbitrator who is an elector residing in the county where the damage occurred and notify each other of the appointment. Within twenty (20) days after their appointment, the two (2) arbitrators shall appoint a third arbitrator possessing the same qualifications. If the third arbitrator is not appointed within the time prescribed, the judge of the district court of the county or the court commissioner in the absence of the judge shall appoint the third arbitrator upon the application of either arbitrator.

(e) At least twenty (20) days before the hearing, the board of arbitrators shall provide the claimant and department notice of the time and place in the county when and where the parties will be heard and the claim investigated and decided by the board. A written copy of the decision shall be promptly served upon each party. Within ten (10) days after receipt of the decision, either party may apply to the board for modification of the decision under W.S. 1-36-111. Either party may apply to the district court for vacation of a decision under W.S. 1-36-114(a) or correction or modification of a decision under W.S. 1-36-115 within thirty (30) days after receipt of the decision or within twenty (20) days after action by the board on an application for modification under W.S. 1-36-111.

(f) If no applications under subsection (e) of this section are made after receipt of the decision, the commission shall promptly pay the amount, if any, including interest based on local bank preferred rates, awarded by the board. Within thirty (30) days after the award is final, the board's reasonable service and expense charges shall be paid by:

(i) The claimant if the award is no greater than the amount originally authorized by the commission;

(ii) Otherwise, the commission.

(g) For purposes of this section, "trophy game animals" shall include gray wolves located in the area described in W.S. 23-1-101(a)(xii)(B)(II) regardless of the date on which the damage occurs.






ARTICLE 10 - GRIZZLY BEAR RELOCATION

23-1-1001. Grizzly bear relocation.

23-1-1001. Grizzly bear relocation.

(a) Upon relocating a grizzly bear or upon receiving notification that a grizzly bear is being relocated, the department shall provide notification to the county sheriff of the county to which the bear is relocated within five (5) days of each grizzly bear relocation and shall issue a press release to the media and sheriff in the county where each grizzly bear is relocated.

(b) The notice and press release shall provide the following information:

(i) The date of the grizzly bear relocation;

(ii) The number of grizzly bears relocated; and

(iii) The location of the grizzly bear relocation, as provided by commission rule and regulation.

(c) No later than January 15 of each year the department shall submit an annual report to the joint travel, recreation, wildlife and cultural resources interim committee. The annual report shall include the total number and relocation area of each grizzly bear relocated during the previous calendar year. The department shall also make available the annual report to the public.









CHAPTER 2 - LICENSES; FEES

ARTICLE 1 - GAME ANIMALS AND GAME BIRDS

23-2-101. Fees; restrictions; nonresident application fee; nonresident licenses; verification of residency required.

23-2-101. Fees; restrictions; nonresident application fee; nonresident licenses; verification of residency required.

(a) Any qualified person may purchase a hunting license from the department or its authorized selling agents except as otherwise provided. Purchase of a license entitles the licensee to take any animal, bird or fish provided on the license within Wyoming at the time, in a place, in a manner and in an amount as provided by law and the orders of the commission. At the time of application for a resident license under this section, the applicant shall provide a valid Wyoming driver's license or a copy thereof, or other proof of residency. The commission shall promulgate reasonable rules and regulations stating what proof of residency is required so that only bona fide Wyoming residents, as defined in W.S. 23-1-102(a)(ix), receive resident licenses. For purposes of purchasing a lifetime resident license under subsection (j) of this section, an applicant shall have been a resident as defined in W.S. 23-1-102(a)(ix) continuously for a ten (10) year period immediately preceding the application date.

(b) Repealed by Laws 1999, ch. 92, 2.

(c) The resident's or nonresident's license must bear the signature of the landowner, lessee, or agent of the owner on whose private property he is hunting or the legitimate proof as evidence that permission to hunt has been granted.

(d) The commission may issue big or trophy game licenses in areas in which all licenses initially authorized were not purchased or in which additional harvest is desired, allowing a licensee to take a big or trophy game animal of such sex or age as designated by the commission. The fee for the license may be reduced by the commission to the level necessary to achieve the desired management objectives, but in no case shall a resident or nonresident license fee be less than the landowner's coupon fee.

(e) Resident and nonresident license applicants shall pay an application fee in an amount specified by this subsection upon submission of an application for purchase of any limited quota drawing for big or trophy game license or wild bison license. The resident application fee shall be five dollars ($5.00) and the nonresident application fee shall be fourteen dollars ($14.00). The application fee is in addition to the fees prescribed by subsections (f) and (j) of this section and by W.S. 23-2-107 and shall be payable to the department either directly or through an authorized selling agent of the department. At the beginning of each month, the commission shall set aside all of the fees collected during calendar year 1980 and not to exceed twenty-five percent (25%) of the fees collected thereafter pursuant to this subsection to establish and maintain a working balance of five hundred thousand dollars ($500,000.00), to compensate owners or lessees of property damaged by game animals and game birds.

(f) Forty percent (40%) of available nonresident elk licenses, forty percent (40%) of available nonresident deer licenses and forty percent (40%) of available nonresident antelope licenses for any one (1) calendar year shall as established by the commission, be offered to nonresident applicants upon receipt of the fee prescribed by this subsection. Seventy-five (75) of the nonresident deer licenses set aside pursuant to this subsection shall be used for a national bow hunt for deer. The licenses authorized by this subsection shall be offered by drawing to nonresident applicants prior to the drawing for the remaining nonresident licenses issued. The licenses offered under this subsection shall be issued in a manner prescribed by rules and regulations promulgated by the commission. Nothing in this subsection shall prohibit any unsuccessful applicant for a nonresident license pursuant to this subsection from submitting an application for any licenses remaining after the drawing during the calendar year in which the application under this subsection was submitted. The following fees shall be collected by the department and are in addition to the nonresident license fee for the appropriate big game species imposed under subsection (j) of this section and the application fee imposed under subsection (e) of this section:

(i) Nonresident elk license...... $480.00 in addition to the license fee imposed under paragraph (j)(xix) of this section;

(ii) Nonresident deer license.... $240.00 in addition to the license fee imposed under paragraph (j)(xv) of this section;

(iii) Nonresident antelope license..... $240.00 in addition to the license fee imposed under paragraph (j)(xxxi) of this section.

(g) In promulgating rules and regulations for the taking of bighorn sheep and moose, the commission shall not discriminate between residents and nonresidents regarding the maturity, horn size or sex of the animals which may be taken. Nothing in this subsection shall be construed as prohibiting the commission from issuing a different number of licenses for residents and nonresidents, from requiring a preference point fee from nonresidents only pursuant to subsection (m) of this section or from issuing reduced price ewe and lamb bighorn sheep licenses as provided in subsection (d) of this section.

(h) In addition to other fees under this section, persons applying for a license or tag under this section may pay a voluntary fee of two dollars ($2.00) or any greater amount to fund search and rescue activities in the state. The department shall provide information on the license or tag application form that the applicant may pay the fee under this subsection. Any voluntary fees collected under this subsection shall be deposited in the search and rescue account created by W.S. 19-13-301.

(j) Subject to W.S. 23-2-101(f), 23-1-705(e) and the applicable fee under W.S. 23-1-701, the following hunting licenses and tags may be purchased for the fee indicated and subject to the limitations provided:

(i) Resident black bear license; one (1) black
bear............................................. $43.00

(ii) Nonresident black bear license; one (1) black bear 360.00

(iii) Resident mountain lion license; one (1) mountain lion ................................................. 28.00

(iv) Nonresident mountain lion license; one (1) mountain lion ................................................. 360.00

(v) Resident daily game bird/small game license; all game birds except wild turkey............................... 7.00

(vi) Nonresident daily game bird/small game license; all game birds except wild turkey............................... 18.00

(vii) Resident lifetime game bird and small game license; all game birds except wild turkey......................... 300.00

(viii) Resident lifetime game bird/small game and fishing license; all game birds except wild turkey
................................................. 480.00

(ix) Resident game bird/small game license; all game birds except wild turkey...................................... 22.00

(x) Nonresident game bird/small game license; all game birds except wild turkey...................................... 70.00

(xi) Nonresident youth game bird/small game license; all game birds except wild turkey............................. 40.00

(xii) Resident archery license............. 14.00

(xiii) Nonresident archery license......... 28.00

(xiv) Resident deer license; one (1) deer
................................................. 36.00

(xv) Nonresident deer license; one (1)deer
................................................. 310.00

(xvi) Resident youth deer license; one (1) deer
............................................... 15.00

(xvii) Nonresident youth deer license; one (1)
deer........................................... 110.00

(xviii) Resident elk license; one (1) elk
................................................. 50.00

(xix) Nonresident elk license; one (1) elk, fishing privileges ................................................. 575.00

(xx) Resident youth elk license; one (1) elk
............................................... 25.00

(xxi) Nonresident youth elk license; one (1) elk, fishing privileges............................................... 275.00

(xxii) Resident bighorn sheep license; one (1) bighorn sheep ................................................. 115.00

(xxiii) Nonresident bighorn sheep license; one (1) bighorn sheep ................................................. 2,250.00

(xxiv) Resident mountain goat license; one (1) mountain goat ................................................. 120.00

(xxv) Nonresident mountain goat license; one (1) mountain goat ................................................. 2,150.00

(xxvi) Resident moose license; one (1) moose
................................................. 110.00

(xxvii) Nonresident moose license; one (1)
moose............................................ 1,400.00

(xxviii) Resident grizzly bear license; one (1) grizzly bear ................................................. 600.00

(xxix) Nonresident grizzly bear license; one (1) grizzly bear ................................................. 6,000.00

(xxx) Resident antelope license; one (1)
antelope......................................... 31.00

(xxxi) Nonresident antelope license; one (1) antelope 270.00

(xxxii) Resident youth antelope license; one (1) antelope ............................................... 15.00

(xxxiii) Nonresident youth antelope license; one (1) antelope ............................................... 110.00

(xxxiv) Resident license to capture falcons for falconry purposes ................................................. 36.00

(xxxv) Nonresident license to capture falcons for falconry purposes................................................. 240.00

(xxxvi) Repealed by Laws 2003, Ch. 144, 2.

(xxxvii) License to hunt with falcon; game birds, small game animals................................................. 14.00

(xxxviii) Resident turkey license.......... 14.00

(xxxix) Nonresident turkey license......... 70.00

(xl) Wyoming interstate game tag........... 6.00

(xli) Resident game bird license; all game birds except turkey ................................................. 14.00

(xlii) Resident small game license......... 14.00

(xliii) From and after the date gray wolves are removed from the list of experimental nonessential population, endangered species or threatened species in Wyoming as provided by W.S. 23-1-108:

(A) Resident gray wolf license .......... $18.00

(B) Nonresident gray wolf license ....... $180.00

(xliv) Resident youth archery license........ 6.00

(xlv) Nonresident youth archery license..... 12.00

(k) Any resident qualified to purchase a moose or ram big horn sheep hunting license under subsection (b) of this section may pay a fee of seven dollars ($7.00) in lieu of applying for a moose or ram big horn sheep hunting license. Payment of the fee for a particular species under this subsection shall authorize the person to accumulate points under W.S. 23-1-703(b) for that year in the same manner as if he had unsuccessfully applied for a hunting license for that species. Payment of the fee shall be made in compliance with application dates.

(m) Subject to the provisions of this subsection, as part of any preference point program for nonresident antelope, nonresident ram bighorn sheep, nonresident moose, nonresident deer or nonresident elk, the commission may establish a nonrefundable fee to be either withheld from the license fee remitted or submitted separately when application for a license or preference point is made through electronic licensing, and may also establish a fee to be paid in lieu of applying for licenses that are limited in quota. Retention of the established fee or payment of the fee in lieu of applying shall authorize the person to accumulate a preference point for future drawings for licenses that are limited in quota for the applicable species in accordance with rules of the commission. The rules may provide for the loss of all accumulated points for persons failing to apply or to pay the in lieu fee in two (2) consecutive calendar years. The fee for any program under this subsection for antelope, deer or elk shall be established by rule and shall not exceed fifty dollars ($50.00) per species. Payment of the fee shall be made in compliance with application dates. Nothing in this subsection authorizes the commission to establish or retain a fee for resident moose or resident ram bighorn sheep license preference points in addition to the fee established by subsection (k) of this section or to establish rules for ram bighorn sheep or moose preference point drawings in conflict with the provisions of W.S. 23-1-703(b). For nonresident ram bighorn sheep and nonresident moose licenses, the commission may establish by rule a nonrefundable preference point fee to be withheld from either the license fee remitted or submitted separately when application for a license or preference point is made through electronic licensing and may establish a fee in lieu of making application in an amount greater than that established under subsection (k) of this section, but neither fee shall exceed one hundred dollars ($100.00). Fees established under this subsection may be set at lower amounts for youth license applicants.

(n) In addition to other fees under this section, persons applying for a license or tag under this section may pay any whole dollar amount to fund the purchase of access easements by the commission to provide access to public and private lands.

(o) For issuing each harvest information permit required under federal law license selling agents and commission employees shall charge the fee authorized by W.S. 23-1-701(b)(iii).



23-2-102. Age restrictions; game animals; game birds.

23-2-102. Age restrictions; game animals; game birds.

(a) The minimum age to take any big or trophy game animal is twelve (12) years. Any person authorized by this subsection under the age of fourteen (14) years shall at all times when hunting be accompanied by a person over the age of majority who possesses and can exhibit a certificate of competency and safety as specified in W.S. 23-2-106 or who currently holds, or has been issued a Wyoming big game hunting license within the last five (5) years. If the person accompanying the hunter under the age of fourteen (14) years is not the parent or guardian of the hunter, the hunter shall have in his possession a permission slip signed by his parent or guardian allowing him to hunt under supervision. Each accompanying adult shall supervise not more than one (1) hunter under the age of fourteen (14) years. Any person under the age of fourteen (14) years applying for a license to hunt big or trophy game animals under this subsection shall have the application for the license co-signed by his parent or legal guardian.

(b) No person fourteen (14) years or older nor any nonresident person less than fourteen (14) years shall take any small game animal without first obtaining the proper license. A nonresident person less than fourteen (14) years need not obtain a small game animal license if accompanied by an adult possessing a valid unexpired Wyoming small game animal license in which case the nonresident person's bag limit as established by law or by commission orders shall be applied to and limited by the small game hunting license held by the adult person in his company.

(c) No person fourteen (14) years of age or older shall take any game bird without obtaining the proper license. A resident person under fourteen (14) years of age may take any game bird in this state except wild turkey without a license if accompanied by an adult. A resident or nonresident person under fourteen (14) years of age may take a wild turkey with the proper license if accompanied by an adult. The taking of any game bird by a nonresident person less than fourteen (14) years of age accompanied by an adult person possessing a valid game bird license shall, as established by law and commission order, be applied to and limited by the bag limit under the license held by the adult in company.



23-2-103. Repealed By Laws 1996, ch. 121, 3.

23-2-103. Repealed By Laws 1996, ch. 121, 3.



23-2-104. Archery licenses; special seasons; prohibition against firearms; equipment.

23-2-104. Archery licenses; special seasons; prohibition against firearms; equipment.

(a) Bow and arrow or crossbow are permissible equipment to take game animals, nongame animals, game birds and nongame fish. No license is required to take nongame animals and nongame fish with bow and arrow or crossbow.

(b) The commission may establish special hunting seasons for the taking of big game or trophy game animals by bow and arrow or crossbow in such areas as it may establish by order.

(c) No person shall hunt big game or trophy game with bow and arrow or crossbow during a special archery hunting season without first obtaining an archery license and the appropriate hunting license.

(d) No person holding an archery license shall take big game or trophy game animals during a special archery hunting season or during a limited quota archery only hunting season by the use of any type of firearm. Any person who takes a big game or trophy game animal by the use of a firearm during a special archery hunting season or during a limited quota archery only hunting season is guilty of a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii). Upon request by a game warden or other Wyoming law enforcement officer, a person who has taken a big or trophy game animal during a special archery hunting season or during a limited quota archery only hunting season shall allow testing of the animal's tissue for confirmation of compliance with this section.

(e) The commission shall establish by rule and regulation specifications for crossbows, longbows, recurve bows, compound bows, arrows and broadheads for taking of big or trophy game animals. The rules and regulations promulgated under the provisions of this subsection relating to the hunting of big or trophy game animals shall also apply to the hunting of the gray wolf as a trophy game animal from and after the date gray wolves are removed from the list of experimental nonessential population, endangered species or threatened species in Wyoming as provided by W.S. 23-1-108.

(f) Repealed By Laws 2007, Ch. 90, 2.

(g) Except as otherwise provided, violation of this section or rules promulgated under subsection (e) of this section constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).



23-2-105. License to hunt with falcons; license to take falcons; special seasons.

23-2-105. License to hunt with falcons; license to take falcons; special seasons.

(a) Any person holding a valid Wyoming license for game birds or small game animals may purchase a license to hunt with falcon from the department at its office in Cheyenne, Wyoming.

(b) A license to hunt with falcon entitles the licensee to take game birds and small game animals with the use of falcons or hawks so long as that person also holds a valid Wyoming hunting license for the wildlife to be hunted.

(c) The commission under such safeguards as it deems necessary may grant licenses to take falcons or hawks for lawful falconry purposes. The commission shall also regulate or prohibit the exportation of hawks or falcons from the state.

(d) The commission may establish special seasons for hunting game birds or small game animals with falcons or hawks in areas which it establishes by order.



23-2-106. Hunter safety; exception.

23-2-106. Hunter safety; exception.

(a) Except as provided in subsections (c) and (d) of this section, no person born on or after January 1, 1966, may take any wildlife by the use of firearms on land other than that of his own family, unless the person possesses or can demonstrate they have obtained a certificate of competency and safety in the use and handling of firearms as provided by subsection (b) of this section.

(b) The department shall institute and coordinate a statewide course of instruction in safety and competency in handling firearms. The department may cooperate with local governmental agencies or private organizations in providing hunter safety courses. The department may establish and charge a reasonable fee for enrollment in a hunter safety course. Attendance and successful completion of a hunter safety course offered by an association or governmental agency approved by the commission satisfies the requirements of subsection (a) of this section.

(c) A person who has not received a certificate of competency and safety in the use and handling of firearms as provided by subsection (b) of this section may apply to the department for a special authorization to take wildlife with the use of a firearm while being accompanied by a person who has attained the age of majority, acting as a mentor, who possesses or can demonstrate he has obtained a certificate of competency and safety in the use and handling of firearms and who possesses a valid Wyoming hunting license. A mentor shall not provide supervision for more than one (1) person, other than immediate family members, at a time in the field. The special authorization shall be valid for not more than one (1) year. Nothing in this subsection shall be construed as altering the requirements of W.S. 23-2-102(a). The commission shall promulgate rules and regulations to carry out the purposes of this subsection.

(d) The requirements of subsections (a) and (b) of this section shall not apply to the following persons:

(i) Any active member, honorably discharged past member or veteran of the armed forces of the United States;

(ii) Any active or retired Wyoming peace officer who has qualified pursuant to W.S. 9-1-701 through 9-1-707.



23-2-107. Wild bison licenses.

23-2-107. Wild bison licenses.

(a) Except as provided in subsection (f) of this section, any person who will be fourteen (14) years of age or older prior to September 15 of the season for which the wild bison license is issued and who qualifies under W.S. 23-2-106 may apply to the department for a wild bison license.

(b) Repealed by Laws 1999, ch. 92, 2.

(c) The commission shall promulgate reasonable rules and regulations regulating wild bison licenses and the management of wild bison. The rules shall provide for:

(i) License drawing procedures;

(ii) A nonrefundable entry fee for the drawing of a license, which shall be a minimum of six dollars ($6.00);

(iii) Notification of license recipients as to when and where they may hunt;

(iv) Open and closed hunting seasons;

(v) Tagging requirements for carcasses, skulls and hides;

(vi) Possession limits; and

(vii) Requirements for transportation and exportation.

(d) Any person who takes a wild bison without a license in an area open to hunting or takes a bison within a closed area is guilty of a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii).

(e) A resident applicant shall pay a license fee of four hundred dollars ($400.00) for a license to harvest any wild bison or two hundred fifty dollars ($250.00) for a license to harvest a female or calf wild bison and shall pay the fee required by W.S. 23-2-101(e). A nonresident applicant shall pay a license fee of two thousand five hundred dollars ($2,500.00) for a license to harvest any wild bison or one thousand dollars ($1,000.00) for a license to harvest a female or calf wild bison and shall pay the fee required by W.S. 23-2-101(e). The fee charged under W.S. 23-1-701 shall be in addition to the fee imposed under this subsection.

(f) Any person who is issued:

(i) An any wild bison license and harvests:

(A) A bull of the species shall be ineligible to apply for or receive an any wild bison license in any future year, but shall be eligible to apply for and receive a female or calf wild bison license in the immediately following season;

(B) A female or calf of the species shall be ineligible to apply for or receive a female or calf wild bison license in the immediately following five (5) years, but shall be eligible to apply for and receive an any wild bison license in the immediately following season.

(ii) A female or calf wild bison license and harvests a female or calf of the species shall be ineligible to apply for or receive an any wild bison license or a female or calf wild bison license in the immediately following five (5) years.



23-2-108. Repealed by Laws 1996, Ch. 121, 4.

23-2-108. Repealed by Laws 1996, Ch. 121, 4.



23-2-109. Multiple applications for limited licenses prohibited; penalty.

23-2-109. Multiple applications for limited licenses prohibited; penalty.

Except as otherwise authorized by law or rule of the commission, no person shall submit more than one (1) application for a license for the same big or trophy game species or for wild turkey, if the issuance of the license has been limited by the commission. A violation of this subsection shall be punishable as a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii), by the loss of all points then assigned to the person pursuant to W.S. 23-1-703(b) or (g), and disqualification in the year of submission for any license for the species for which the multiple applications were submitted.






ARTICLE 2 - FISH

23-2-201. Fees; restrictions; verification of residency required.

23-2-201. Fees; restrictions; verification of residency required.

(a) Any qualified person may purchase a fishing license from the department or its authorized selling agents. Purchase of a license entitles the licensee to take any fish of Wyoming at the time, in a place, in a manner and in an amount as provided by law and the orders of the commission. At the time of application for a resident license under this section, the applicant shall provide a valid Wyoming driver's license or a copy thereof, or other proof of residency. The commission shall promulgate reasonable rules and regulations stating what proof of residency is required so that only bona fide Wyoming residents, as defined in W.S. 23-1-102(a)(ix), receive resident licenses. For purposes of purchasing a lifetime resident license under subsection (d) of this section and except for the resident disabled veteran's lifetime license issued under subsection (f) of this section, an applicant shall have been a resident as defined in W.S. 23-1-102(a)(ix) continuously for a ten (10) year period immediately preceding the application date.

(b) Repealed by Laws 1999, ch. 92, 2.

(c) In addition to other fees under this section, persons purchasing a fishing license under this section may pay a voluntary fee of two dollars ($2.00) or any greater amount to fund search and rescue activities in the state. The department shall provide information on the license form that the purchaser may pay the fee under this subsection to be credited to the search and rescue account. Any voluntary fees collected under this subsection shall be deposited in the search and rescue account created by W.S. 19-13-301(a).

(d) The following fishing licenses may be purchased for the fee indicated in addition to the applicable fee under W.S. 23-1-701 and subject to the limitations provided:

(i) Resident fishing license............... $22.00

(ii) Nonresident fishing license........... 90.00

(iii) Nonresident youth fishing license
................................................ 15.00

(iv) Resident youth fishing license (between their 14th and 18th birthdays)...................................... 3.00

(v) Repealed By Laws 2000, Ch. 27, 2.

(vi) Nonresident daily fishing license..... 12.00

(vii) Resident daily fishing license....... 4.00

(viii) Resident lifetime fishing license... 300.00

(e) In addition to other fees under this section, persons applying for a license or tag under this section may pay any whole dollar amount to fund the purchase of access easements by the commission to provide access to public and private lands.

(f) Any resident disabled veteran who receives fifty percent (50%) or more service connected disability compensation from the United States department of veteran's affairs may apply to the department for a resident disabled veteran's lifetime fishing license. The license entitles the resident disabled veteran to take any fish within Wyoming at the time, in a place, in a manner and in an amount as provided by law and the orders of the commission. Application shall include proof of residency required under subsection (a) of this section, certification of the applicant's service connected disability and other information required by rule and regulation of the commission. Notwithstanding subsection (a) and paragraph (d)(viii) of this section, a disabled veteran's lifetime fishing license shall be issued to an eligible applicant without payment of any fee.

(g) Any resident who is on active duty in the United States military deployed to a combat zone who is home on leave may apply to the department for a resident daily fishing license. Application under this section shall include proof of residency required under subsection (a) of this section, certification of the applicant's active duty deployment to a combat zone and other information required by rule and regulation of the commission. Notwithstanding subsection (a) and paragraph (d)(vi) of this section, a resident daily fishing license issued pursuant to this subsection shall be issued to the eligible applicant without charge. For purposes of this subsection, a combat zone is any area which the president of the United States designates by executive order as an area in which the armed forces of the United States are engaged in combat.



23-2-202. Age restrictions; fishing.

23-2-202. Age restrictions; fishing.

Except as provided by W.S. 23-2-209, no person fourteen (14) years or older nor any nonresident person less than fourteen (14) years shall fish in or on any Wyoming waters, except a catch-out pond located on a licensed fish hatchery or a fishing preserve, without first obtaining a proper license. A nonresident person less than fourteen (14) years need not obtain a proper fishing license if accompanied by an adult possessing a valid unexpired Wyoming fishing license in which case the nonresident person's bag limit as established by law or by commission orders shall be applied to and limited by the fishing license held by the adult person in his company.



23-2-203. Repealed By Laws 1996, ch. 121, 3.

23-2-203. Repealed By Laws 1996, ch. 121, 3.



23-2-204. Repealed By Laws 1979, ch. 29, 2.

23-2-204. Repealed By Laws 1979, ch. 29, 2.



23-2-205. Repealed By Laws 1979, ch. 29, 2.

23-2-205. Repealed By Laws 1979, ch. 29, 2.



23-2-206. Underwater fishing.

23-2-206. Underwater fishing.

(a) The commission may set limits and designate specified waters as being open to underwater spear gun fishing for fish. In specified waters the use of spear guns of types approved by the commission to take fish underwater with or without underwater breathing apparatus is permissible. No game fish may be taken unless the underwater fisherman is completely submerged.

(b) Repealed By Laws 1996, ch. 121, 3.



23-2-207. Special limited fishing permit for hospitalized veterans, residents of state institutions, court placed children and residents of licensed nursing care facilities; students.

23-2-207. Special limited fishing permit for hospitalized veterans, residents of state institutions, court placed children and residents of licensed nursing care facilities; students.

(a) Upon an appropriate form furnished by the appropriate institution or facility as prescribed by rule and regulation of the commission, a special limited fishing permit may be issued without charge by:

(i) Any veterans administration hospital within Wyoming to any hospitalized veteran under its care and supervision, which entitles the hospitalized veteran to fish while under the direct control of the hospital;

(ii) The department of health or the department of family services to any resident in the veterans' home of Wyoming, Wyoming state hospital, Wyoming life resource center, Wyoming boys' school and the Wyoming girls' school, which entitles the institutionalized resident to fish while under the direct supervision of the appropriate institution;

(iii) Any Wyoming private residential facility or group home to any child who is placed in the facility or home pursuant to court order and who is in either protective or temporary legal custody of the state, which entitles the child to fish only while under the direct control and supervision of the facility or home;

(iv) Any nursing care facility as defined by W.S. 35-2-901(a)(xvi) and licensed under W.S. 35-2-901 through 35-2-910, to any person under the care and supervision of and residing in the facility, which entitles this person to fish while under the direct control of the facility;

(v) Any Wyoming accredited school, to any enrolled student who is participating in a curriculum based program as described in W.S. 21-9-101, which entitles the student to fish while under the direct supervision of the school.

(b) The commission may by rule and regulation limit the area within which a special limited fishing permit is valid.



23-2-208. Landowners fishing generally.

23-2-208. Landowners fishing generally.

Notwithstanding W.S. 23-2-202, any individual who owns land wholly containing a lake, pond or ponds which derive their source of water from surface runoff, natural springs or wells may stock the lake, pond or ponds with eggs or fish with the consent and under the supervision of the department or its authorized personnel provided that other game fish regulated by the commission do not occur in the lake, pond or ponds. The individual landowner and the landowner's spouse, children and grandchildren may fish in the lake, pond or ponds without first obtaining a fishing license. Upon removal from the landowner's property containing the authorized lake, pond or ponds, the individual landowner shall provide a written statement to the possessor of any fish verifying the number and species of fish caught, kept and removed from such property. The lake, pond or ponds shall be approved by the department pursuant to commission rule and regulation.



23-2-209. Wyoming sport fishing day; fishing exempt from licensure.

23-2-209. Wyoming sport fishing day; fishing exempt from licensure.

The commission may annually designate not more than one (1) day each calendar year as a free sport fishing day. Residents and nonresidents may during the designated free sport fishing day, without payment of any fee and without acquiring a license pursuant to W.S. 23-2-201 or a conservation stamp under W.S. 23-3-306, exercise the privileges of sport fishing licensees subject to limitations imposed upon licensees by law and commission rule and regulation.






ARTICLE 3 - MISCELLANEOUS FEES; TAXIDERMISTS; TRAPPING; FURDEALERS

23-2-301. Miscellaneous fees; verification of residency required.

23-2-301. Miscellaneous fees; verification of residency required.

(a) Repealed by Laws 1999, ch. 92, 2.

(b) Repealed by Laws 2004, ch. 124, 3.

(c) The following licenses and tags may be purchased for the fee indicated in addition to the applicable fee under W.S. 23-1-701 and subject to other requirements of this article:

(i) Resident trapping license-furbearing... $42.00

(ii) License to capture furbearing animals for domestication ................................................. 18.00

(iii) Resident fur dealer's license........ 50.00

(iv) Nonresident fur dealer's license... 275.00

(v) Taxidermist's license.................. 65.00

(vi) Nonresident taxidermist's license..... 700.00

(vii) Game bird farm license............... 130.00

(viii) Fishing preserve license............ 130.00

(ix) Commercial fish hatchery license...... 180.00

(x) License to seine or trap fish.......... 18.00

(xi) License to deal in live bait.......... 65.00

(xii) Nonresident trapping license-
furbearing....................................... 240.00

(xiii) Resident youth trapping license (residents under the age of seventeen (17) years of age)
................................................. 6.00



23-2-302. Taxidermist's license; bond; game specimens must be tagged; records.

23-2-302. Taxidermist's license; bond; game specimens must be tagged; records.

(a) Any person who conducts business for the purpose of mounting, preserving or preparing wildlife specimens shall apply for and receive a taxidermist's license upon payment of the proper fee prior to receiving wildlife specimens.

(b) Repealed By Laws 2014, Ch. 42, 2.

(c) Repealed By Laws 2014, Ch. 42, 2.

(d) Repealed By Laws 2014, ch. 42, 2.

(e) Licensed taxidermists and persons shipping wildlife specimens to, or receiving wildlife specimens from, a licensed taxidermists are exempt from the requirements of W.S. 23-3-106(a) and (b).

(f) A licensed taxidermist shall maintain records of wildlife specimens received. Those records shall be available for a regulatory inspection upon a forty-eight (48) hour notification by the department. The records shall be submitted to the department by January 31 each year for the preceding year.



23-2-303. Trapping licenses; tagging; traps and snares; penalty; confiscation; inspection; interference with trapping.

23-2-303. Trapping licenses; tagging; traps and snares; penalty; confiscation; inspection; interference with trapping.

(a) Any person may, in the discretion of the department upon application and the payment of the proper fee, receive a license to trap any furbearing animal. The department shall issue a trapping license to a nonresident only if his state issues licenses to Wyoming residents to trap the same species for which residents of that state may be licensed to trap in that state. Any nonresident applying for a Wyoming trapping license shall furnish:

(i) A notarized affidavit stating the applicant's legal address including his state of residence; and

(ii) A copy of the most current statutes or rules and regulations of the applicant's state of residence which show that the state issues nonresident trapping licenses which authorize Wyoming residents to trap the same species for which residents of that state may be licensed to trap in that state.

(b) At the time of application for a trapping license, the department shall determine:

(i) The area in the district where the trapper may take furbearing animals;

(ii) Allowable harvests of furbearing animals within designated areas which may be taken in a given time.

(c) Repealed by Laws 1987, ch. 156, 2.

(d) The commission, following consultation with other affected entities, may promulgate rules and regulations establishing specifications for snares, breakaway weights, location of breakaway devices, loop size and anchors for trapping and snaring of furbearing and predatory animals. All traps and snares used for furbearing or predatory animals shall be permanently marked or tagged with the name and address of the owner or the identification number assigned to the owner by the department. Any identification number attached to a trap or snare pursuant to this subsection is solely for the use of the department or appropriate law enforcement officers and is not a public record for purposes of W.S. 16-4-201 through 16-4-205. No trap or snare shall be set for furbearing or predatory animals within thirty (30) feet of any exposed bait or carcass over five (5) pounds in weight. As used in this subsection, "exposed bait or carcass" means the meat or viscera of any part of a mammal, bird or fish, excluding dried bones. All snares used for taking furbearing or predatory animals shall be equipped with a break-away device. Unless otherwise specified in this subsection, all steel-jawed leghold traps shall be checked by the owner at least once during each seventy-two (72) hour period unless extensions are granted by the department. All snares and quick kill body grip traps shall be checked by the owner not less than once each week unless extensions are granted by the department. All wildlife caught in any trap or snare shall upon discovery, be removed immediately by the owner. Violation of this subsection constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).

(e) After the date gray wolves are removed from the list of experimental nonessential population, endangered species or threatened species in Wyoming as provided by W.S. 23-1-108 the commission may enact rules and regulations setting forth the specifications for traps and snares used for the taking of gray wolves and the time period for checking such traps and snares. Except as otherwise provided by commission rule, the provisions in this section regulating the trapping of furbearing and predatory animals shall apply to the trapping of gray wolves.

(f) Any trap or snare found in the field not bearing the name and address of the owner of the trap or snare or the identification number assigned by the department to the owner of the trap or snare may be confiscated by any employee of the department. Any landowner or his agent may inspect any trap or snare set on his property, may remove the trap or snare and may release or remove from the trap or snare any wildlife which has not been taken lawfully. The landowner or his agent shall notify the department of any such wildlife, excluding predatory animals, as soon as practicably possible after removing the wildlife from a trap or snare.

(g) A violation of this subsection constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v). Except as otherwise provided in this section, no person shall intentionally:

(i) Tamper with or remove a trap or snare set and maintained in compliance with this act; or

(ii) Release or remove a furbearer or predator from a trap or snare set and maintained in compliance with this act.



23-2-304. Fur dealers; licenses; hides; tagging.

23-2-304. Fur dealers; licenses; hides; tagging.

(a) Any person who desires to engage in the business of buying, collecting, selling, or shipping raw furs other than hides from cloven hoof big game animals shall apply for and pay to the department the proper fee for a resident fur dealer's license or a nonresident fur dealer's license prior to commencing the business.

(b) Fur dealers may receive, purchase, store, handle, ship, sell, transport, and deliver hides from cloven hoof big game animals either within or without the state without tagging the hides with a Wyoming game tag so long as proper records are kept.

(c) Repealed by Laws 1987, ch. 156, 2.

(d) Fur dealers bringing hides or furs into Wyoming lawfully obtained in another state shall not remove any tag, tattoo mark, or other identification attached to or placed upon the hide or fur by the authorities of another state.



23-2-305. Capture of furbearing animals for domestication; license; fee.

23-2-305. Capture of furbearing animals for domestication; license; fee.

Any resident person who desires to capture furbearing animals for domestication or propagation shall apply for and pay to the department the proper fee for a license to capture furbearing animals for the purposes of domestication or propagation. The department may issue the license under such restrictions as it deems necessary.



23-2-306. Conservation stamp; exemptions.

23-2-306. Conservation stamp; exemptions.

(a) Subject to subsections (b) and (c) of this section and the applicable fee under W.S. 23-1-701, each sportsman licensed under W.S. 23-2-101, 23-2-107 or 23-2-201 shall purchase a single conservation stamp for twelve dollars ($12.00) which shall be valid for one (1) calendar year and the stamp or an authorization signifying purchase of the stamp shall be in the possession of any person exercising rights under any fishing or hunting license issued pursuant to W.S. 23-2-101, 23-2-107 or 23-2-201. Holders of special limited fishing permits issued under W.S. 23-2-207 and holders of licenses only under W.S. 23-2-101(j)(v) and (vi), 23-2-201(d)(vi) and (vii), 23-2-201(f) and 23-2-201(g) are exempt from the provisions of this section when exercising hunting or fishing privileges provided under those specific licenses. Revenues collected from the sale of each stamp under this subsection shall be deposited as follows:

(i) Twenty-five percent (25%) of the revenues collected under this subsection into the account created under W.S. 23-1-501(e);

(ii) Of the amount remaining:

(A) Fifty percent (50%) into the trust account created under W.S. 23-1-501(f); and

(B) Fifty percent (50%) into the game and fish fund.

(b) A lifetime conservation stamp may be purchased for one hundred eighty dollars ($180.00) plus the applicable fee under W.S. 23-1-701. Revenues collected from the sale of each stamp under this subsection shall be deposited as follows:

(i) Fifty percent (50%) into the trust account created under W.S. 23-1-501(f); and

(ii) Fifty percent (50%) into the account created under W.S. 23-1-501(e).

(c) Holders of licenses issued under W.S. 23-1-705(d), (e) or (k) are exempt from the provisions of this section when exercising any hunting or fishing privileges licensed under this act. Licenses issued under W.S. 23-1-705(d), (e) or (k) shall be in possession of the person exempted under this subsection when exercising any hunting or fishing privilege licensed under this act.



23-2-307. Special management permit.

23-2-307. Special management permit.

(a) The commission may by rule and regulation define those special management programs which require additional expenditures for the propagation, stocking or feeding of wildlife, for designated trophy management areas and for hunting and fishing field development. Any person participating in a special management program shall be required to purchase a special management permit for the program.

(b) Special management permits may be purchased from the department or its authorized selling agents for twelve dollars ($12.00) plus the applicable fee under W.S. 23-1-701 and shall be valid for one (1) calendar year.






ARTICLE 4 - GUIDES AND OUTFITTERS

23-2-401. Guides required; exceptions; issuance of resident guide license.

23-2-401. Guides required; exceptions; issuance of resident guide license.

(a) No nonresident shall hunt big or trophy game animals on any designated wilderness area, as defined by federal or state law, in this state unless accompanied by a licensed professional guide or a resident guide. There shall be at least one (1) licensed professional guide or resident guide accompanying each two (2) nonresident hunters. The commission may also specify other areas of the state, or specific big or trophy game species, for which a licensed professional or resident guide is required for nonresidents, for purposes of proper game management, protection of hunter welfare and safety, or better enforcement of game and fish laws. The commission may allow licensed guides to accompany more than two (2) hunters but no more than six (6) hunters in specific areas.

(b) Any resident possessing a valid resident big or trophy game animal license may apply for and receive a resident guide license. The resident guide license shall be issued without charge or bond by the commission, any district supervisor or resident game warden upon receipt of an affidavit from the resident stating the names and addresses of the nonresident hunters to be guided, the game to be hunted, the area to be hunted, and that the resident has not received nor will accept directly or indirectly any compensation for his services as a guide. A resident guide shall not guide more than two (2) nonresident hunters in any calendar year on any national forest, wilderness area, national game refuge, or national park, except as provided in W.S. 23-2-401, nor shall he accept any compensation or gratuity for his services. An exchange of guide services shall not be considered compensation for the purposes of this section. The name and license number of the nonresident hunter shall be placed on the back of the resident guide license and stamped or signed by the issuer.

(c) A resident landowner may guide hunters on land owned by or deeded land leased to him without a guide license, or he may authorize nonresidents hunting without a guide on those lands. The license must bear the signature of the landowner, lessee, or agent of the owner on whose private property he is hunting as evidence that permission to hunt has been granted.

(d) Repealed By Laws 2000, Ch. 48, 3.



23-2-402. Repealed By Laws 1989, ch. 279, 2.

23-2-402. Repealed By Laws 1989, ch. 279, 2.



23-2-403. Repealed By Laws 1989, ch. 279, 2.

23-2-403. Repealed By Laws 1989, ch. 279, 2.



23-2-404. Repealed By Laws 1989, ch. 279, 2.

23-2-404. Repealed By Laws 1989, ch. 279, 2.



23-2-405. Repealed By Laws 1989, ch. 279, 2.

23-2-405. Repealed By Laws 1989, ch. 279, 2.



23-2-406. Definitions.

23-2-406. Definitions.

(a) As used in this act:

(i) "Advertises" means attempting by any means, including the Internet, the World Wide Web or a similar proprietary or common carrier electronic system, to induce persons to enter into an agreement with an outfitter to receive guide or packing services;

(ii) "Board" means the Wyoming state board of outfitters and guides established under this act;

(iii) "Guide services" means for hire or remuneration, accompanying and providing assistance to a hunter in the field relating to the taking of any big or trophy game animal except as provided in W.S. 23-2-401(b) and (c);

(iv) "Outfitter" means a person including a hunting club, who advertises or holds himself out to the public for hire for the purpose of financial gain in order to provide guide or packing services for the purpose of taking any big or trophy game animal, excluding any person who furnishes pack or riding animals and other equipment only to a hunter for his personal temporary use and any landowner providing outfitter services on private lands owned or leased by him. As used in this paragraph:

(A) "Hunting club" means any person requiring dues or remuneration for providing personal services in the field for the taking of any big or trophy game animal;

(B) "Landowner" means any person, firm or corporation holding title to, or occupying under a contract of purchase, agricultural land or any person whose family owns at least a majority of the stock in a Wyoming corporation and who provides services specified in this paragraph on lands owned by the corporation and used primarily for agricultural purposes.

(v) "Outfitter of record" means the licensed outfitter designated by any unlicensed owner of an outfitting business who is specifically authorized to represent the outfitting business and is responsible and accountable for the operation of the outfitting business;

(vi) "Professional guide" means any person employed by or operating under an independent contract with a licensed outfitter to furnish personal services for the conduct of outdoor recreational activities for the purpose of hunting animals except any person employed by a licensed outfitter solely to care for, groom or saddle livestock, cook, cut wood or to transport people, equipment and personal property;

(vii) "Packing services" means transporting for hire or remuneration, hunters, game animals or equipment in the field for the purpose of taking any big or trophy game animal;

(viii) "Take" means hunt, catch, capture, shoot, trap, kill or possess or attempt to hunt, catch, capture, shoot, trap, kill or possess any big or trophy game animal;

(ix) "This act" means W.S. 23-2-406 through 23-2-418.



23-2-407. License required for outfitters and professional guides.

23-2-407. License required for outfitters and professional guides.

(a) No person shall hold himself out as, engage in the business of or act in the capacity of an outfitter or shall provide guide services or packing services for the purpose of taking any big or trophy game animal unless he is licensed as an outfitter or professional guide pursuant to this act.

(b) No person engaged in the business of or acting in the capacity of an outfitter or a professional guide is entitled to maintain an action for compensation of outfitting or guiding services provided to any other person unless he is licensed under this act at the time of providing services.

(c) No person shall advertise outfitter or guide services to be performed in Wyoming without listing the Wyoming outfitter license number of one (1) or more outfitters who are contractually obligated to provide the services advertised. This subsection shall not apply to landowners as defined in W.S. 23-2-406(a)(iv)(B).



23-2-408. Wyoming state board of outfitters and professional guides; membership; meetings; compensation.

23-2-408. Wyoming state board of outfitters and professional guides; membership; meetings; compensation.

(a) The Wyoming state board of outfitters and professional guides is established within the department of administration and information and shall consist of seven (7) members as follows:

(i) Two (2) members appointed by the governor from the public-at-large who are not employed by and do not receive any income or compensation from outfitters or professional guides;

(ii) One (1) member of the Wyoming game and fish commission or its designated representative; and

(iii) Four (4) members representing a variety of types and sizes of outfitters appointed by the governor from a list of nominations submitted by licensed outfitters in Wyoming. Nominees shall be licensed outfitters or professional guides with not less than five (5) years experience in outfitting or professional guiding in this state. Two (2) nominees shall be submitted for each board vacancy and appointments shall rotate among game and fish commission appointment districts within the state.

(b) Appointed members shall be appointed by the governor with the advice and consent of the senate in accordance with W.S. 28-12-101 through 28-12-103 and may be removed by the governor as provided by W.S. 9-1-202. Not more than four (4) members of the board shall be of the same political party. Except as otherwise provided for initial appointees, the term of an appointed member shall be three (3) years.

(c) If a vacancy occurs in the membership of any appointed term, the governor with the advice and consent of the senate shall appoint a member with qualifications similar to the member to be replaced, to serve the unexpired term of that member. Any vacancy occurring between sessions of the legislature may be filled by the governor in accordance with W.S. 28-12-101(b).

(d) The board shall select one (1) member to serve as chairman and one (1) member as vice-chairman. The terms of office shall not exceed one (1) year.

(e) The board shall meet upon the call of the chairman, at the call of a majority of board members or upon request of the governor. Four (4) members constitute a quorum.

(f) Appointed members of the board shall serve without compensation but when engaged in actual duties of the board, shall receive per diem and mileage as provided in W.S. 33-1-302(a)(vii).

(g) The board is transferred to the department of administration and information as a Type 3 transfer in accordance with W.S. 9-2-1707(b)(iii).



23-2-409. Legal representation.

23-2-409. Legal representation.

The board may request the attorney general of this state to provide legal opinions or may employ an attorney to represent the board. Fees and expenses of the attorney general arising from such duties shall be paid from the account created by W.S. 23-2-414(d) if billed to the board by the attorney general.



23-2-410. Powers and duties of board; generally; employees; licensing and regulation.

23-2-410. Powers and duties of board; generally; employees; licensing and regulation.

(a) The board shall:

(i) Adopt an official seal;

(ii) Carry out the provisions of this act and in accordance with the Wyoming Administrative Procedure Act, adopt necessary rules and regulations for carrying out this act including requirements for training, experience and knowledge of relevant law and rules and regulations as may be imposed upon outfitters and professional guides, the content and requirements for examination of license applicants and other necessary and reasonable rules;

(iii) Report to the governor in accordance with W.S. 9-2-1014.

(b) The board may employ personnel as required to carry out this act and establish compensation for any employees subject to legislative budget authorization. The board may investigate alleged violations of this act, including but not limited to violations of W.S. 23-2-407(a). In enforcing this act and its rules and regulations, the board shall require investigators to receive peace officer training and qualification under W.S. 9-1-701 through 9-1-708.

(c) The board shall license and regulate outfitters and professional guides in this state and shall:

(i) Examine applicants for licensure under this act;

(ii) Deny or approve applications for licensure and may revoke or suspend licenses in accordance with this act and its rules and regulations;

(iii) Conduct hearings upon complaints received relative to licensees. The board may require the complainant to appear before the board in an investigation or a hearing the board conducts. The board may summarily dismiss a complaint upon failure of the complainant to appear or otherwise cooperate with the board;

(iv) Impose reasonable restrictions and limitations upon licensees as necessary to implement this act;

(v) Designate areas within the state as recommended by the commission for game management purposes in which a licensee may conduct outfitting or professional guiding under the license;

(vi) Repealed by Laws 1991, ch. 156, 2.

(d) Unless a court issues a search warrant based on probable cause that a private property owner is engaged in illegal outfitting activities, investigators of the board shall not enter onto private property without express permission from the property owner. The board shall not require private landowners to sign an authorization form for outfitters licensed by the board to enter lands owned by the person.



23-2-411. Outfitter qualifications for licensure; licensed outfitter may act as professional guide; required reporting of criminal history.

23-2-411. Outfitter qualifications for licensure; licensed outfitter may act as professional guide; required reporting of criminal history.

(a) An applicant for an outfitter's license shall in addition to any other criteria imposed by rule and regulation of the board, possess the following qualifications:

(i) At least eighteen (18) years of age;

(ii) Experience as a licensed professional guide for not less than one (1) year or similar experience accepted by the board;

(iii) Possess through ownership, lease or as a representative of an owner or lessee, equipment and facilities necessary to the type of services the applicant offers and applicable to the area conditions in which the applicant operates;

(iv) Repealed by Laws 1991, ch. 156, 2.

(v) Repealed by Laws 1991, ch. 156, 2.

(vi) Have committed no violations of W.S. 23-2-416(a).

(b) Any person holding an outfitter's license under this act may operate as a professional guide without holding a separate professional guide's license.

(c) In addition to subsection (a) of this section, an applicant for an outfitter's license shall report:

(i) Any conviction or forfeiture of any bond amount for a violation of federal or state law or applicable regulation relating to wildlife, game and fish within five (5) years before the date of filing license application;

(ii) Any felony conviction; and

(iii) Any conviction for a violation of federal or state law relating to criminal fraud and occurring within five (5) years prior to the date of filing application.



23-2-412. Qualifications for professional guide's license; valid during employment by outfitter only.

23-2-412. Qualifications for professional guide's license; valid during employment by outfitter only.

(a) An applicant for a professional guide's license under this act shall meet the following qualifications:

(i) At least eighteen (18) years of age;

(ii) Employed by or operating under an independent contract with a licensed outfitter;

(iii) Repealed by Laws 1991, ch. 156, 2.

(iv) Repealed by Laws 1991, ch. 156, 2.

(v) Have committed no violations of W.S. 23-2-416(a).

(b) A professional guide's license issued under this act is valid only while the licensee is employed by or operating under an independent contract with a licensed outfitter.

(c) Once in every twelve (12) month period, an applicant may receive a license allowing him to provide guiding services under this act for not more than fourteen (14) consecutive days by paying the fee set forth in W.S. 23-2-414.

(d) A licensed outfitter contracting with a professional guide for guiding services shall be responsible for the conduct of the independent contractor guide as if he were an employee.

(e) In addition to subsection (a) of this section, an applicant for a professional guide's license shall report:

(i) Any conviction or forfeiture of any bond amount for a violation of federal or state law or applicable regulation relating to wildlife, game and fish within five (5) years before the date of filing license application;

(ii) Any felony conviction; and

(iii) Any conviction for a violation of federal or state law relating to criminal fraud and occurring within five (5) years prior to the date of filing application.



23-2-413. Application for licensure; fee; required examination; investigation by board; liability insurance required for outfitters.

23-2-413. Application for licensure; fee; required examination; investigation by board; liability insurance required for outfitters.

(a) Application for a license authorized by this act shall be made upon a form prescribed and furnished by the board, contain information required by the board and be signed by the applicant. The board may impose an application fee of not to exceed a reasonable amount necessary to defray the costs incurred in processing the application, administering the examination required by this section and conducting necessary investigation.

(b) Each applicant for a license under this act shall submit to examination by the board. The examination shall be administered by the board and shall:

(i) Be standardized for each type of license issued under this act;

(ii) Require sufficient knowledge of the services to be provided under the license;

(iii) Test the ability of the applicant to perform services under the license in a safe manner; and

(iv) Require special knowledge applicable to the particular type of license for which application is made.

(c) In addition to examination under subsection (b) of this section, the board may investigate the qualifications of the applicant to ensure compliance with this act.

(d) The board shall require the applicant for a license under this section to post and maintain a liability insurance policy to protect clients and property owners against injury or damage as a result of negligence by outfitters or their agents or employees. The limits of coverage shall be not less than twenty-five thousand dollars ($25,000.00) for property damage and for personal injury or death, not less than one hundred thousand dollars ($100,000.00) for injury to or death of one (1) person and not less than three hundred thousand dollars ($300,000.00) for all injuries or death from any one (1) occurrence.



23-2-414. License issuance; fees; term of license; renewal; disposition of collected fees.

23-2-414. License issuance; fees; term of license; renewal; disposition of collected fees.

(a) Upon passage of required examination and if it determines the applicant is otherwise in compliance with the requirements of this act and its rules and regulations, the board may issue a license upon payment of the applicable fee as established by the board pursuant to W.S. 33-1-201.

(i) Repealed By Laws 1998, ch. 59, 2.

(ii) Repealed By Laws 1998, ch. 59, 2.

(iii) Repealed By Laws 1998, ch. 59, 2.

(b) A license issued under this act is valid for the calendar year in which issued and shall expire on December 31 of that year unless earlier expiring pursuant to W.S. 23-2-412(b) or otherwise suspended or revoked.

(c) A license may be renewed upon submission of application with the board in accordance with its rules and regulations and payment of the appropriate fee prescribed under subsection (a) of this section.

(d) All fees collected by the board pursuant to this act shall be deposited with the state treasurer. Upon receipt, the state treasurer shall credit the revenues to an account within the trust and agency fund. Expenditures from the account shall be for expenses incurred by the board in administering this act.



23-2-415. Licensed outfitters and professional guides to report violations.

23-2-415. Licensed outfitters and professional guides to report violations.

An outfitter or professional guide licensed under this act shall promptly report any violation of federal or state law or regulation governing wildlife, game and fish observed by him to any commissioned game and fish law enforcement officer, a representative of the involved federal land management agency or to the board.



23-2-416. License suspension and revocation; grounds; payment of damages; proceedings.

23-2-416. License suspension and revocation; grounds; payment of damages; proceedings.

(a) The board may require a licensee to pay damages as provided by subsection (b) of this section, may refuse to issue or renew or may suspend or revoke a license issued under this act or may otherwise discipline a licensee for any of the following causes:

(i) Fraud or substantial misrepresentation in obtaining a license under this act;

(ii) Fraudulent advertising;

(iii) Conviction of a felony;

(iv) Violation of any significant federal or state law or related regulations pertaining to wildlife, game and fish;

(v) Unethical or dishonorable conduct;

(vi) A substantial breach of contract with any person using outfitting or professional guiding services of the licensee;

(vii) Willful violation of the terms and conditions under which the license is issued;

(viii) Inhumane treatment of any animal;

(ix) Willfully endangering the health and safety of any person;

(x) Violation of this act or any rule or regulation of the board.

(b) If a client of an outfitter or professional guide licensed under this act is injured by any of the causes specified under subsection (a) of this section, the board may require the outfitter or guide as a condition of returning his license, to pay to the client any court ordered damages including any:

(i) Fees paid by the client to the outfitter or guide;

(ii) Actual travel and lodging expenses incurred by the client in attempting to use the outfitter's or guide's services; and

(iii) Other actual expenses incurred by the client in attempting to use the outfitter's or guide's services.

(c) Except as provided in subsection (d) of this section, suspension and revocation proceedings under this section shall be conducted in accordance with the Wyoming Administrative Procedure Act.

(d) Upon receipt from the department of family services of a certified copy of an order from a court to withhold, suspend or otherwise restrict a license issued by the board, the board shall notify the party named in the court order of the withholding, suspension or restriction in accordance with the terms of the court order. No appeal under the Wyoming Administrative Procedure Act shall be allowed for a license withheld, suspended or restricted under this subsection.



23-2-417. Violations in general; penalties.

23-2-417. Violations in general; penalties.

(a) Any person violating any provision of this act is guilty of a misdemeanor punishable by a fine of not to exceed five thousand dollars ($5,000.00).

(b) In addition to subsection (a) of this section, the court may in its discretion, revoke any license issued under this act or W.S. 23-1-101 through 23-6-208, to any person violating this act, for the remainder of the year in which the conviction occurs, and may suspend the person's privilege to receive any license under this act or under W.S. 23-1-101 through 23-6-208, for a period not to exceed five (5) years.



23-2-418. Compensation of person not licensed under this act prohibited; penalty.

23-2-418. Compensation of person not licensed under this act prohibited; penalty.

(a) No person shall directly or indirectly compensate a person holding himself out as engaging in the business of or acting in the capacity of an outfitter or a professional guide unless that person provides proof that he is a licensed outfitter or professional guide as required by this act.

(b) Any person violating this section is guilty of a misdemeanor as prescribed under W.S. 23-2-417(a).









CHAPTER 3 - GENERAL REGULATORY PROVISIONS

ARTICLE 1 - BIRD AND ANIMAL PROVISIONS

23-3-101. Taking eagle prohibited.

23-3-101. Taking eagle prohibited.

Any person who takes an eagle is guilty of a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii) unless the taking is authorized by federal law or commission rules adopted in compliance with federal law.



23-3-102. Taking certain game animals without license or during a closed season prohibited.

23-3-102. Taking certain game animals without license or during a closed season prohibited.

(a) Except as provided in subsection (d) of this section, any person who takes any big or trophy game animal or gray wolf where classified as a trophy game animal without the proper license or authority is guilty of a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii). The taking of each animal is a separate offense.

(b) Repealed By Laws 2007, Ch. 62, 2.

(c) Repealed By Laws 2007, Ch. 62, 2.

(d) Any person who knowingly takes any antlered elk, antlered deer, antlered moose, horned antelope, bighorn sheep, mountain goat, mountain lion, grizzly bear or black bear without the proper license or during a closed season except as otherwise permitted by this act is guilty of a misdemeanor punishable by a fine of not less than five thousand dollars ($5,000.00) nor more than ten thousand dollars ($10,000.00), imprisonment for not more than one (1) year, or both. A third or subsequent conviction within ten (10) years for a violation of this subsection shall constitute a felony punishable by a fine of not less than five thousand dollars ($5,000.00) nor more than ten thousand dollars ($10,000.00), imprisonment for not more than two (2) years, or both. For the purposes of determining whether a violation of this subsection is a felony, convictions resulting from the same occurrence shall be considered a single conviction even if the result of the occurrence is more than one (1) misdemeanor conviction. The provisions of W.S. 6-8-101(a) shall not apply to convictions under this section.



23-3-103. Taking predatory animals, predacious birds and trophy animals; taking furbearing animals and game birds without license prohibited.

23-3-103. Taking predatory animals, predacious birds and trophy animals; taking furbearing animals and game birds without license prohibited.

(a) Predatory animals and predacious birds may be taken without a license in any manner and at any time except as provided by W.S. 23-2-303(d) and (e), 23-3-112, 23-3-304(b), 23-3-305 and 23-3-307. The department shall report annually to the Wyoming department of agriculture the number of predatory animals and predacious birds taken by the department's animal damage control agents, and include in the report the area where taken and the control method used.

(b) In areas designated by the commission under W.S. 23-1-302(a)(ii), specified trophy game animals may be taken in the same manner as predatory animals without a license.

(c) Any person who takes any furbearing animal or game bird without the appropriate license, except as otherwise provided by this act is guilty of a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).



23-3-104. Coupons.

23-3-104. Coupons.

When any big game animal, trophy game animal or turkey is killed under a license, the licensee shall detach, sign and date the proper coupon and attach the coupon to the carcass before leaving the site of the kill. The coupon shall remain on the game animal or turkey carcass at all times until the meat undergoes processing, or on the trophy game animal hide until it reaches the hunter's home or a taxidermist, except that during transportation of the carcass or hide the coupon may be removed to prevent its loss. If the coupon is removed for transportation of the carcass or hide it must be in the possession of the person accompanying the carcass or hide at all times.



23-3-105. Antelope, deer and elk coupons; payment to landowner; kill on federal or state land.

23-3-105. Antelope, deer and elk coupons; payment to landowner; kill on federal or state land.

(a) Antelope, deer and elk licenses shall have two (2) coupons attached, each bearing the same serial number as the body of the permit, one (1) designated "antelope, deer or elk coupon" and one (1) designated "landowner's coupon".

(b) The landowner's coupon shall promptly be detached, dated, signed and delivered to the landowner. The landowner, on or before March 1 following the year for which the license was issued, shall deliver to the department the coupon and an affidavit that the antelope, deer or elk for which the coupon was delivered was killed on his land. Upon receipt of the coupon and affidavit the department shall pay the landowner sixteen dollars ($16.00) for each coupon from an antelope, deer or elk license. Landowner's coupons are not transferable. Any unauthorized person attempting to collect any sum for any landowner's coupon is guilty of a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii). Effective January 1, 2000, the department shall provide a checkoff box on each landowner coupon affidavit claim form that offers the claimant the opportunity to designate the animal damage management board to receive his payment amount for landowner coupons claimed on that form. For each claim made where the landowner has designated his payment to the animal damage management board, the department shall transfer that amount to the animal damage management account created by W.S. 11-6-306 and the department shall retain the fees related to those administrative costs of the transfer.

(c) Repealed By Laws 2013, Ch. 33, 1.



23-3-106. Wyoming game and Wyoming interstate game tags; when required.

23-3-106. Wyoming game and Wyoming interstate game tags; when required.

(a) Except as provided in W.S. 23-2-302(e), no person shall ship, transport, or receive for shipment or transportation within Wyoming, any game animal, game bird, or any part thereof, unless tagged with a Wyoming game tag or Wyoming interstate game tag, or unless:

(i) The transportation is by a person accompanying the carcass of a big or trophy game animal who is in possession of a proper coupon; or

(ii) The transportation is by a properly licensed bird or small game hunter in possession of not more than his daily bag or possession limit.

(b) Except as provided in W.S. 23-2-302(e), no big or trophy game animal, or any part thereof, shall be shipped or transported from the state unless accompanied by the licensee who harvested the animal, in possession of a proper coupon, or unless:

(i) The amount does not exceed twenty-five (25) pounds and is properly tagged with a Wyoming interstate game tag. Only twenty-five (25) pounds from any one (1) big or trophy game animal may be exported from the state except as otherwise provided;

(ii) The part to be exported from the state is of a nonedible trophy or hidelike nature and properly tagged with a Wyoming interstate game tag;

(iii) The big or trophy game animal was legally harvested by a nonresident and is tagged with a Wyoming interstate tag.

(c) Tag selling agents may tag meat from any number of big game animals if the person lawfully accompanying the animals signs an affidavit that each animal was lawfully taken.

(d) Repealed by Laws 1987, ch. 156, 2.

(e) Violation of this section constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).



23-3-107. Wanton destruction of big game animal; reward.

23-3-107. Wanton destruction of big game animal; reward.

(a) No person shall wantonly take or destroy any big or trophy game animal.

(b) The director may offer a standing reward not exceeding one thousand dollars ($1,000.00) to be paid from the game and fish fund for evidence leading to the arrest and conviction of any person violating this section.

(c) The purpose and intent of this section is to protect big or trophy game animals from wanton, ruthless or needless destruction.

(d) Violation of this section constitutes a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii). A third or subsequent conviction within ten (10) years for a violation of this section shall constitute a felony punishable by a fine of not less than five thousand dollars ($5,000.00) nor more than ten thousand dollars ($10,000.00), imprisonment for not more than two (2) years, or both. For the purposes of determining whether a violation of this subsection is a felony, convictions resulting from the same occurrence shall be considered a single conviction even if the result of the occurrence is more than one (1) misdemeanor conviction. The provisions of W.S. 6-8-101(a) shall not apply to convictions under this section.



23-3-108. Destruction of bird nests or eggs.

23-3-108. Destruction of bird nests or eggs.

(a) No person shall take or intentionally destroy the nest or eggs of any nonpredacious bird. The nest or eggs of any predacious bird may be taken or destroyed.

(b) Violation of this section for any nonpredacious bird except eagle constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).

(c) Violation of this section in regard to eagle nests or eggs constitutes a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii).



23-3-109. Use of dogs; dogs injuring big or trophy game animals may be killed; citation of owners of dogs harassing game animals; penalties.

23-3-109. Use of dogs; dogs injuring big or trophy game animals may be killed; citation of owners of dogs harassing game animals; penalties.

(a) No person shall use any dog to hunt, run or harass any big or trophy game animal, protected animal or furbearing animal except as otherwise provided by this act. The commission shall regulate the use of dogs to take mountain lions and bobcats during hunting or trapping seasons.

(b) In cases where big game animals have been injured or are being threatened with immediate injury by dogs, a peace officer may kill such dog or dogs where the vicious character of the dog or dogs is manifest. A peace officer killing a dog pursuant to this subsection shall make reasonable efforts to ascertain the ownership of the dog and inform the owner of the dog's death and the circumstances surrounding the death. Any peace officer who kills a dog pursuant to this subsection or has received a report that a dog has been killed shall file a report with his employing agency within twenty-four (24) hours of his action or of receiving a report.

(c) It is unlawful for any person to recklessly allow or direct a dog which he owns or is under his control to injure or threaten a big game animal with injury, whether or not the big game animal is actually injured by the dog, unless the dog was attempting to protect livestock or other property. A conviction under this subsection is punishable by a fine imposed for a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).



23-3-110. Firearms; types permitted for hunting game birds.

23-3-110. Firearms; types permitted for hunting game birds.

(a) The commission shall establish by rule and regulation firearm and ammunition specifications for taking game birds or wild turkeys.

(b) Repealed By Laws 2012, Ch. 54, 2.

(c) Violation of this section or rules promulgated under this section constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).



23-3-111. Firearms; size of guns to be used in hunting big or trophy game animals.

23-3-111. Firearms; size of guns to be used in hunting big or trophy game animals.

(a) The commission shall establish by rule and regulation firearm and ammunition specifications for taking big or trophy game animals.

(i) Repealed By Laws 2012, Ch. 54, 2.

(ii) Repealed By Laws 2012, Ch. 54, 2.

(b) Violation of this section or rules promulgated under this section constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).



23-3-112. Firearms; automatic weapon prohibited; use of silencer or suppressor to take big or trophy game restricted; penalties.

23-3-112. Firearms; automatic weapon prohibited; use of silencer or suppressor to take big or trophy game restricted; penalties.

(a) No person shall take any wildlife with any fully automatic weapon.

(b) Violation of this section is separate and additional to any other violation and constitutes a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii).

(c) No person shall use a device designed to silence or muffle the report of any firearm in the commission of:

(i) A violation of W.S. 23-3-102;

(ii) A violation of W.S. 23-3-107;

(iii) A violation of W.S. 23-3-305(b) which results in the taking of a big or trophy game animal; or

(iv) Taking of a big or trophy game animal out of season.



23-3-113. Hunters required to wear colored clothing.

23-3-113. Hunters required to wear colored clothing.

(a) No person other than archers and crossbow hunters hunting during a special archery season shall hunt any big or trophy game animal in Wyoming without wearing in a visible manner one (1) or more exterior garments which shall include a hat, shirt, jacket, coat, vest, or sweater of a fluorescent orange color.

(b) Violation of this section constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).



23-3-114. Landowner may take beaver causing damage.

23-3-114. Landowner may take beaver causing damage.

Any beaver flooding meadows, damming irrigation systems or constructing dams or ponds which would be dangerous to livestock on any privately owned lands or on state lands, may be immediately taken by the landowner, lessee of state lands or employee of the landowner or lessee or an agent of the landowner or lessee.



23-3-115. Taking black bear, mountain lion, gray wolf, bobcat, weasel, badger, squirrels or muskrat for damaging property.

23-3-115. Taking black bear, mountain lion, gray wolf, bobcat, weasel, badger, squirrels or muskrat for damaging property.

(a) Any black bear, mountain lion, bobcat, weasel, badger, gray, red and fox squirrels or muskrat doing damage to private property may be immediately taken and killed by the owner of the property, employee of the owner or lessee of the property.

(b) The owner, employee or lessee shall immediately notify the nearest game warden of the killing of black bear, bobcat or mountain lion. The owner, employee or lessee shall save and care for the skin and procure a Wyoming game tag for the skin of black bear, mountain lion or bobcat.

(c) The provisions of subsection (a) of this section relating to the taking of animals doing damage to private property shall apply to gray wolves from and after the date gray wolves are removed from the list of experimental nonessential population, endangered species or threatened species in Wyoming as provided by W.S. 23-1-108. For purposes of this section as it applies to gray wolves, "doing damage to private property" means actual biting, wounding, grasping or killing of livestock or a dog, or chasing, molesting or harassing of livestock or a dog by a wolf that would indicate to a reasonable person that actual biting, wounding, grasping or killing of the livestock or dog is likely to occur at any moment. The owner, employee or lessee acting under authority of this section shall notify the department of the killing of a gray wolf within an area of the state in which the gray wolf is designated as a trophy game animal. The notification shall be made within seventy-two (72) hours of the kill.



23-3-116. Ownership of game bird; taking of privately owned game birds.

23-3-116. Ownership of game bird; taking of privately owned game birds.

Any person who wishes to acquire game birds from any private source shall apply for and receive a permit from the department prior to acquiring, possessing or transporting the game birds. Upon receipt of the game birds, the permittee shall notify the department to establish proof of ownership and to allow the game birds to be marked with a leg or wing band. Whenever game birds are purchased outside the state, the permittee shall furnish adequate evidence that the game birds are disease free. Upon compliance with this section, the permittee is entitled to take his privately owned game birds without a game bird or turkey license.



23-3-117. Bighorn sheep; registration of horns; penalties.

23-3-117. Bighorn sheep; registration of horns; penalties.

A licensee who harvests a bighorn sheep or any person who picks up or removes horns from any bighorn sheep, after July 1, 1997, shall present the horns at a regional office of the department during normal business hours to be registered in accordance with department rules and regulations. The horns shall be presented pursuant to this section within fifteen (15) days after taking the horns into possession. The department may require substantive proof from unlicensed individuals that the horns were legally acquired. Failure to provide such proof may result in confiscation of the horns. A violation of this section constitutes a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii).






ARTICLE 2 - FISH PROVISIONS

23-3-201. Fishing tackle; designation of waters for setline fishing; taking fish with firearm prohibited; snagging; penalties.

23-3-201. Fishing tackle; designation of waters for setline fishing; taking fish with firearm prohibited; snagging; penalties.

(a) Except as otherwise provided, fish may only be taken or fished for with a maximum of two (2) rods or poles, with lines and hooks attached, and with the user in attendance.

(b) No line shall have more than three (3) single or treble hooks, flies or lures. As used in this section:

(i) "Hook" means a single device regardless of the number of prongs; and

(ii) "Lure" means a single device regardless of the number of hooks.

(c) The commission may designate specified waters as being open to setline fishing and the number of setlines to be used. In those waters subsection (a) does not apply. The commission may also designate specified waters in which otherwise permissible tackle or bait may not be used.

(d) No person shall take, wound or destroy any fish of Wyoming with a firearm of any kind or nature.

(e) No person shall snag any fish of Wyoming except as specifically authorized by the commission. For purposes of this subsection, "snag" means attempting to take a fish in such a manner that the fish does not take the hook voluntarily in its mouth.

(f) Violation of this section constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).



23-3-202. Use of live fish and corn as bait.

23-3-202. Use of live fish and corn as bait.

(a) The commission may designate specified waters in which live fish or corn may be used as bait, and may designate the types of and origin of live fish which may be used as bait in any waters.

(b) No person shall have any live fish or bait corn in his possession while fishing other than as authorized by the commission.

(c) No person shall release any live baitfish unless authorized by the commission.

(d) Violation of this section constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).



23-3-203. Placing obstruction to fish across stream or lake without consent of chief fish warden prohibited; erection of fishways.

23-3-203. Placing obstruction to fish across stream or lake without consent of chief fish warden prohibited; erection of fishways.

(a) No person shall erect or place, or cause to be erected or placed, any net, trotline, or any similar obstruction across any river, creek, pond, or lake so as to prevent the free passage of the fish up, down, or through the water except with the consent and under the direction of the chief fish warden.

(b) The commission may erect or cause to be erected and maintained fishways or ladders on any dam or other structures across any stream of the state, when a fishway or ladder is necessary for the uninterrupted passage of fish up and down the stream.

(c) Violation of this section constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).



23-3-204. Substances and devices to take or destroy fish or obstruct waterways prohibited.

23-3-204. Substances and devices to take or destroy fish or obstruct waterways prohibited.

(a) No person shall take or destroy fish in Wyoming by using any poison or deleterious drug, electrical device, chemical, explosive, or any similar substance or device except by commission order.

(b) No person shall allow any refuse or substance to pass into any public water:

(i) Which drives away or is injurious to fish, or wildlife; or

(ii) Which obstructs the natural flow, channels, or condition of any stream or body of water.

(c) Violation of this section constitutes a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii).



23-3-205. Shipment of fish; game tags; when required.

23-3-205. Shipment of fish; game tags; when required.

(a) No person shall ship or transport or receive for shipment or transportation any game fish either within or without the state except as provided in subsection (b).

(b) Any person lawfully taking any game fish in this state may ship not to exceed one (1) limit in a single container no oftener than once a week if a Wyoming interstate game tag is affixed to the container. No interstate game tag is required for the transportation of one (1) limit of fish in the possession of a properly licensed fisherman.

(c) Violation of this section constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).






ARTICLE 3 - WILDLIFE PROVISIONS

23-3-301. Importation and sale of wildlife prohibited; exceptions.

23-3-301. Importation and sale of wildlife prohibited; exceptions.

(a) No person shall import into Wyoming from any source any living antelope, bear, deer, elk, moose, mountain goat, mountain lion, bighorn sheep, wolf, wolf hybrid nor any living wildlife except as otherwise permitted by this act.

(b) No person shall sell any living antelope, bear, deer, elk, moose, mountain goat, mountain lion, bighorn sheep, wolf, wolf hybrid or falcon except as permitted by the commission.

(c) No person shall knowingly import into Wyoming or knowingly possess from any source any wildlife or wildlife parts taken illegally in any other state or country.

(d) Violation of this section constitutes a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii).



23-3-302. Sale, disposition or acquisition of edible portion of game animals, game birds or game fish.

23-3-302. Sale, disposition or acquisition of edible portion of game animals, game birds or game fish.

No person shall sell, barter, or dispose of for pecuniary consideration or advantage, or obtain by sale or barter any edible portion of any game animal, game bird or game fish in this state except as permitted by this act.



23-3-303. Waste of edible portion of game bird, fish or animal, except trophy game animal, prohibited; abandonment of meat at meat processing plant.

23-3-303. Waste of edible portion of game bird, fish or animal, except trophy game animal, prohibited; abandonment of meat at meat processing plant.

(a) No person shall take and leave, abandon or allow any game bird, game fish, or game animal except trophy game animal, or edible portion, to intentionally or needlessly go to waste. No person shall knowingly possess any parts of a big game animal wasted as provided in this subsection.

(b) The failure of any person to properly dress and care for any big game animal killed by that person, and, if the carcass is reasonably accessible, within forty-eight (48) hours to take or transport the carcass to the camp of that person, and there properly care for the carcass, is prima facie evidence of a violation of subsection (a).

(c) No person shall abandon meat from a big game animal or game bird at a meat processing plant. Unless there is an express agreement between the processing plant and the person providing otherwise, any person leaving meat from a big game animal or game bird at a meat processing plant for more than forty-five (45) days is prima facie evidence of a violation of this subsection if written notice of the expiration of time has been attempted by the processing plant in accordance with rules and regulations promulgated by the game and fish department. The owner or operator in charge of any meat processing plant shall immediately report a violation of this subsection to any enforcement personnel of the department. Notwithstanding any other provision of this act, the owner of the meat processing plant is entitled to the proceeds of sale of any meat confiscated under this subsection up to the amount of reasonable processing or storage charges following a conviction under this subsection or a reasonable time after the violation is reported. If the department has been unsuccessful in selling the confiscated meat within thirty (30) days following the reported violation, the department may dispose of the meat as it deems appropriate.



23-3-304. Certain trapping devices unlawful; game for bait prohibited; baiting big game animals prohibited; penalties.

23-3-304. Certain trapping devices unlawful; game for bait prohibited; baiting big game animals prohibited; penalties.

(a) No person shall take or wound any game animal, game bird, or game fish by use of any pit, pitfall, net, trap, deadfall, poison, or other similar device except as otherwise provided. From and after the date gray wolves are removed from the list of experimental nonessential population, endangered species or threatened species in Wyoming as provided by W.S. 23-1-108, gray wolves may be taken with a trap or snare only as allowed by and in accordance with rules and regulations of the commission.

(b) No person shall take a game animal, game bird, or game fish, and use any parts thereof, for bait to trap or poison any wildlife of Wyoming.

(c) Violation of this section constitutes a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii).

(d) No person shall place any bait for the purpose of taking a big game animal nor shall any person knowingly take a big game animal by the use of any bait that has been deposited, placed, distributed or scattered in a manner to constitute a lure, attraction or enticement to, on or over the area where any hunter is taking big game animals. Nothing in this subsection shall:

(i) Apply to normal or accepted agricultural management practices;

(ii) Prohibit taking big game animals over stored and standing crops, salt, mineral or other feed scattered solely as a result of normal and accepted agricultural practices;

(iii) Apply to the placement, distribution, depositing or scattering of bait, as approved by the game and fish commission, for the taking of big game animals by any legally blind person, person confined to a wheelchair or person hunting with a license issued pursuant to W.S. 23-1-705(j);

(iv) Apply to the placement, distribution, depositing or scattering of bait for the taking of big game animals in hunt areas to address population management, damage, disease or human safety issues. The commission shall promulgate rules and regulations governing the provisions of this paragraph.

(e) As used in subsection (d) of this section, "bait" means the direct or indirect placing, exposing, depositing, distributing or scattering of salt, hay, grain, fruit, nuts or chemical, mineral or other feed as an attraction or enticement for big game animals, regardless of the kind and quantity. A chemical used as an attractant or mask rather than for consumption shall not be considered "bait".

(f) Repealed By Laws 2007, Ch. 62, 2.



23-3-305. Hunting from highway; entering enclosed property without permission; penalty; hunting at night without permission prohibited.

23-3-305. Hunting from highway; entering enclosed property without permission; penalty; hunting at night without permission prohibited.

(a) No person shall hunt, shoot, or attempt to kill any wildlife from any public road or highway.

(b) No person shall enter upon the private property of any person to hunt, fish, or trap without the permission of the owner or person in charge of the property. Violation of this subsection constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).

(c) No person shall fire any firearm from, upon, along, or across any public road or highway.

(d) No person knowingly shall fire any rifle from the enclosed lands of one person onto or across the enclosed lands of another without the permission of both persons.

(e) No person shall hunt at night upon privately owned or leased lands except with written permission of the landowner or lessee.



23-3-306. Use of aircraft, automobiles, motorized and snow vehicles and artificial light for hunting or fishing prohibited; exceptions; penalties.

23-3-306. Use of aircraft, automobiles, motorized and snow vehicles and artificial light for hunting or fishing prohibited; exceptions; penalties.

(a) No person shall harass, pursue, hunt, shoot, or kill any Wyoming wildlife except predatory animals with, from, or by use of any aircraft, automotive vehicle, trailer, motor-propelled wheeled vehicle, or vehicle designed for travel over snow. No person shall use any aircraft, to aid in the taking of any Wyoming wildlife, except predatory animals, whether by spotting or locating the wildlife, communicating with any person attempting to take the wildlife, or by providing other aid to any person taking the wildlife. Nothing in this subsection shall apply to the use of any aircraft by governmental agencies, their employees, contractors or designees performing any lawful duties. The commission may exempt handicapped hunters from any provision of this subsection.

(b) No person shall take any wildlife with the aid of or by using any artificial light or lighting device except as otherwise provided in subsections (f) and (g) of this section and except that predators may be taken with the aid of an artificial light or lighting device by:

(i) A public officer authorized to and conducting predator control;

(ii) A landowner, resident manager, or person with the landowner's or a resident manager's written permission to take predators, on land under the landowner's control for the protection of his property.

(c) It is prima facie evidence of a violation of subsection (b) of this section if a person uses an artificial light in an area which may be inhabited by wildlife while having in his possession and control any device for taking wildlife.

(d) Nothing in this section shall prohibit the hunting on foot of raccoon with the aid of a handlight provided the hunter is accompanied by a raccoon hunting dog and if hunting on private lands, has the written permission of the landowner or his agent.

(e) Violation of this section constitutes a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii).

(f) The commission shall establish by rule and regulation specifications for the taking of game animals with the use of artificial light or lighting devices by persons with central visual acuity disabilities.

(g) The commission shall establish by rule and regulation specifications for the taking of fish with the use of artificial light or lighting devices.



23-3-307. Hunting while intoxicated or under influence of controlled substance prohibited.

23-3-307. Hunting while intoxicated or under influence of controlled substance prohibited.

(a) No person shall carry a firearm with a cartridge therein, or take any wildlife in Wyoming, while intoxicated or under the influence of controlled substance as defined in the Wyoming Controlled Substances Act of 1971 or amendments thereto.

(b) Violation of this section constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).



23-3-308. Check stations; duty of hunters and fishermen to report.

23-3-308. Check stations; duty of hunters and fishermen to report.

(a) Every hunter or fisherman entering or leaving areas for which check stations have been established shall stop and report at the check station if the check station is on the hunter's or fisherman's route to and from the hunting or fishing area.

(b) Game or fish licensees must produce their licenses and any game animals, game birds, fish, or furbearing animals in their possession for inspection upon request of any authorized department representative.

(c) Check stations shall be manned by department personnel in uniform including insignia and badge.

(d) Violation of this section constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).



23-3-309. Intentional feeding of elk; penalty.

23-3-309. Intentional feeding of elk; penalty.

(a) No person shall intentionally attract or feed any elk by depositing, placing, distributing or scattering feed that results in commingling with livestock.

(b) Nothing in this section shall prohibit:

(i) Any normal or accepted agricultural management practice;

(ii) Any elk feeding program authorized or conducted by the department;

(iii) Any legal form of baiting elk as authorized by commission rule and regulation;

(iv) Any feeding of elk for the purpose of reducing the opportunity for contact with livestock when undertaken with prior notice to the department;

(v) Any feeding of elk outside a brucellosis surveillance area designated pursuant to Wyoming livestock board rules and regulations.

(c) A first violation of this section constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v). A second or subsequent violation of this section constitutes a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii).






ARTICLE 4 - MISCELLANEOUS ACTS PROHIBITED

23-3-401. Commercial operation or business without license prohibited.

23-3-401. Commercial operation or business without license prohibited.

No person shall engage in any commercial operation or business authorized under this act without the proper license.



23-3-402. Violation of commission order prohibited.

23-3-402. Violation of commission order prohibited.

Any person who violates any lawful order of the commission is guilty of a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).



23-3-403. False swearing, fraud or false statement prohibited.

23-3-403. False swearing, fraud or false statement prohibited.

(a) No person shall procure or attempt to procure any license or tag under this act by false swearing, fraud, or false statement of any kind or in any form.

(b) Violation of this section constitutes a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii).



23-3-404. Tanneries not to receive game specimens unless tagged; records.

23-3-404. Tanneries not to receive game specimens unless tagged; records.

(a) No person shall deliver to any tannery, nor shall any tannery receive any game specimen unless tagged with a Wyoming game tag except as otherwise provided. Violation of this subsection constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).

(b) Tanneries by keeping records required by the commission may receive, purchase, store, handle, ship, sell, transport, and deliver any hide from cloven hoof big game animals, either within or without Wyoming, without tagging the hide with a Wyoming game tag.



23-3-405. Interference with lawful taking of wildlife prohibited; penalties; damages; injunction.

23-3-405. Interference with lawful taking of wildlife prohibited; penalties; damages; injunction.

(a) No person shall with the intent to prevent or hinder the lawful taking of any wildlife:

(i) Interfere with the lawful taking of or the process of lawfully taking any wildlife;

(ii) Engage in any activity intended to threaten or otherwise affect the behavior of any wildlife.

(b) A violation of subsection (a) of this section constitutes a low misdemeanor as punishable as provided in W.S. 23-6-202(a)(v).

(c) Any person failing to obey an order of any peace officer to immediately desist from conduct in violation of subsection (a) of this section is guilty of a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii).

(d) Any organization or association which counsels or solicits its members or others to violate subsection (a) of this section is guilty of a misdemeanor punishable by a fine of not more than ten thousand dollars ($10,000.00). Each subsequent violation of this subsection shall be punishable by a fine of not more than fifty thousand dollars ($50,000.00).

(e) In addition to penalties imposed under this section, any person who has suffered injury by reason of the conduct of any person violating this section is entitled to recover damages in a civil action. Actual damages recoverable may include, but are not limited to expenditures for licenses, travel, outfitters and guides and special equipment and supplies to the extent the expenditures are rendered futile by the person's conduct in violation of this section. If the trier of fact finds that the unlawful conduct was malicious, it may award punitive damage to the injured party.

(f) Upon petition to the district court by any affected party and upon a showing that conduct in violation of this section is threatened or has occurred and under similar circumstances would likely reoccur, the court may enjoin conduct which would be in violation of this section.

(g) This section shall:

(i) Not apply to any land lessee, permittee or any employee thereof engaged in the performance of work-related activities;

(ii) Not apply to any landowner or his agent engaged in any activity on his own private property.

(h) As used in subsection (a) of this section, "process of lawfully taking" means travel, camping and other acts preparatory to taking wildlife if occurring on lands or water upon which the affected person may legally take the wildlife.



23-3-406. Attempting to take simulated wildlife decoy; penalty.

23-3-406. Attempting to take simulated wildlife decoy; penalty.

(a) No person shall discharge a firearm or other hunting implement at a simulated wildlife decoy in violation of any law or regulation with respect to the hunting or taking of the wildlife being simulated when the decoy is being used by a certified peace officer.

(b) As used in this section, "decoy" does not include a simulation that possesses extraordinary characteristics unusual for a typical member of the wildlife species being simulated.

(c) Upon conviction for violation of this section, the penalty shall be the same as prescribed for the unlawful taking of the actual wildlife being simulated excluding penalties provided under W.S. 23-3-102(d).



23-3-407. Remote hunting prohibited.

23-3-407. Remote hunting prohibited.

(a) No person shall operate, provide, sell or use or offer to operate, provide, sell or use any computer software or service that allows a person, not physically present, to remotely control a firearm or weapon to hunt any live wildlife or animal.

(b) A violation of subsection (a) of this section constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).









CHAPTER 4 - PROTECTION AND PROPAGATION OF FISH

ARTICLE 1 - FISH HATCHERIES AND STOCKING

23-4-101. Fish stocking in waters without consent prohibited; penalties.

23-4-101. Fish stocking in waters without consent prohibited; penalties.

(a) No person shall plant or release any fish or fish eggs in any public waters of Wyoming without the consent and under the supervision of the department or its authorized personnel.

(b) The escape of lawfully stocked fish or fish eggs does not constitute a violation of this section.

(c) Violation of this section constitutes a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii).

(d) The court may, in its discretion, revoke any license issued under this act to any person convicted of a violation of this section, for the remainder of the year in which the conviction occurs, and may suspend the person's privilege to purchase or receive any other license under this act or to take any wildlife for a period of time up to and including lifetime revocation.

(e) In addition to any other criminal penalty provided in this act, any person who violates this section may be assessed civil penalties in an amount not to exceed the costs incurred by the commission in removing the fish or fish eggs from the waters affected by the violation. The commission may bring a civil action in any court of competent jurisdiction for civil penalties or injunctive relief.



23-4-102. Operation of privately owned fish hatcheries, artificial lakes or ponds.

23-4-102. Operation of privately owned fish hatcheries, artificial lakes or ponds.

(a) Any person who owns or operates a fish hatchery, artificial lake, pond or ponds for the purpose of raising fish for resale, may stock the fish hatchery, artificial lake, pond or ponds with eggs or fish procured from any lawful source. Any eggs or fish acquired from sources other than the department or federal government shall be inspected by an authorized agent of the department before planting.

(b) Thereafter, the owner or operator may take fish from the hatchery, artificial lake, pond or ponds in any manner except by poison, explosives, or fishing except as otherwise provided in this section. The owner or operator may sell and dispose of any fish or fish eggs taken subject to any restrictions provided in this section.

(c) "Artificial lake, pond or ponds" as used in this section means bodies of water created by the artificial diversion or storage of water not exceeding one hundred (100) acres in any one (1) surface area and does not include natural ponds, natural streams, or bodies of water wholly created by nature.

(d) The owner or operator shall procure a license for the operation from the department. The owner or operator shall also post a five hundred dollar ($500.00) surety bond with the department. The bond shall be conditioned to the effect that the owner or operator will not sell or dispose of fish or fish eggs caught or taken in any of the waters of Wyoming other than those for which the license is issued, and to the effect that the owner or operator will keep a strict record of his operations under the license as may be required by the commission.

(e) When an owner or operator sells or disposes of any fish or fish eggs, he shall deliver a certificate of sale upon a form to be furnished to the owner or operator by the department to the purchaser or receiver at the time the fish or fish eggs are delivered.

(f) Any hotel, restaurant, cafe, or business house, or individual, may sell, serve, or dispose of fish purchased from any owner or operator in the regular course of business and shall exhibit upon request by any department personnel the certificate of sale furnished him by the owner or operator.

(g) Whenever any of the fish or fish eggs are transported by a common carrier, each and every parcel of the shipment shall have a Wyoming game tag attached. The owner or operator shall obtain Wyoming game tags from the department and shall keep a strict record of all Wyoming game tags.

(h) The owner or operator may operate a catchout pond, containing ten (10) surface acres of water or less, where fish may be caught by fishing. A charge may be made for this privilege by the owner or operator and the fishermen are not required to hold a valid Wyoming fishing license when fishing in a catchout pond.



23-4-103. License to seine; license for dealers in live bait.

23-4-103. License to seine; license for dealers in live bait.

(a) The department may issue licenses to seine or trap fish to such persons as it considers qualified upon application and payment of fees. The license entitles the holder to seine or trap fish at such time, place, and manner as provided by law and orders of the commission.

(b) The department may issue licenses to deal in live bait to such persons as it considers qualified upon application and payment of fees. The license entitles the holder to deal in live bait at such time, place, and manner as provided by law and orders of the commission. The commission may regulate the type of live bait which may be sold and the source from which live bait may be obtained.



23-4-104. Fish hatchery protection; penalty.

23-4-104. Fish hatchery protection; penalty.

Any person who, without consent of the owner, intentionally removes, destroys or introduces a substance into the waters of another with intent to destroy, any fish in a fish hatchery, artificial lake, pond including a catch out pond being used as a commercial aqua-culture operation is guilty of a misdemeanor punishable by imprisonment for not more than six (6) months, a fine of not more than seven hundred fifty dollars ($750.00), or both, if the value of the fish destroyed is not more than five hundred dollars ($500.00), or a felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the value of the fish destroyed is more than five hundred dollars ($500.00).






ARTICLE 2 - AQUATIC INVASIVE SPECIES

23-4-201. Definitions.

23-4-201. Definitions.

(a) As used in this article:

(i) "Aquatic invasive species" means exotic or non-native aquatic organisms that have been determined by the commission to pose a significant threat to the aquatic resources, water supplies or water infrastructure of the state;

(ii) "Conveyance" means a motor vehicle, boat, watercraft, raft, vessel, trailer or any associated equipment or containers, including but not limited to live wells, ballast tanks, bilge areas and water hauling equipment that may contain or carry an aquatic invasive species;

(iii) "Decontaminate" means to wash, drain, dry or chemically, thermally or otherwise treat a conveyance in accordance with rules promulgated by the commission in order to remove or destroy an aquatic invasive species;

(iv) "Equipment" means an article, tool, implement or device capable of containing or transporting water or aquatic invasive species;

(v) "Inspect" means to examine a conveyance pursuant to procedures established by the commission in order to determine whether an aquatic invasive species is present, and includes examining, draining or treating water in the conveyance;

(vi) "Water sport toy" means a sailboard, float tube, kite board or any aid to swimming or fishing that is not designed primarily for navigation.



23-4-202. Prohibition on aquatic invasive species; mandatory conveyance checks; reporting.

23-4-202. Prohibition on aquatic invasive species; mandatory conveyance checks; reporting.

(a) No person shall:

(i) Launch any conveyance into the waters of this state without first complying with aquatic invasive species prevention requirements established by commission rule;

(ii) Possess, import, export, ship, transport or cause to be possessed, imported, exported, shipped or transported an aquatic invasive species in this state, except as authorized by the commission;

(iii) Introduce an aquatic invasive species into any waters of the state; or

(iv) Refuse to comply with the inspection requirements or any order issued under this article.

(b) A person who knows that an unreported aquatic invasive species is present at a specific location in this state shall immediately report that knowledge and all pertinent information to the commission or a peace officer.



23-4-203. Enforcement.

23-4-203. Enforcement.

(a) In order to prevent, control, contain, monitor and whenever possible eradicate aquatic invasive species from the waters of this state, the commission and the department of state parks and cultural resources shall promulgate rules and regulations to administer and enforce the provisions of this article and to establish, operate and maintain aquatic invasive species check stations in order to inspect conveyances.

(b) Every conveyance shall stop at authorized mandatory aquatic invasive species check stations in accordance with rules established by the commission and the department of state parks and cultural resources. Upon probable cause that an aquatic invasive species may be present, a peace officer may:

(i) Require the owner of a conveyance to decontaminate the conveyance; or

(ii) Decontaminate or impound and quarantine the conveyance as provided in this section.

(c) The commission, in consultation with the department of state parks and cultural resources, may restrict watercraft usage on waters of the state as provided in W.S. 41-13-211(b) upon a finding that a specific body of water is threatened with the imminent introduction of an aquatic invasive species or an aquatic invasive species has been introduced to the specific body of water.

(d) Any peace officer is authorized to stop and inspect for the presence of aquatic invasive species or for proof of required inspection any conveyance:

(i) Immediately prior to a boat, vessel or watercraft being launched into waters of the state;

(ii) Prior to departing from the waters of this state or a boat, vessel or watercraft staging area;

(iii) That is visibly transporting any aquatic plant material; or

(iv) Upon a reasonable suspicion that an aquatic invasive species may be present.

(e) A peace officer may order the decontamination of a conveyance upon a determination that an aquatic invasive species is present after conducting an inspection as provided in this section.

(f) A peace officer may impound and quarantine a conveyance if:

(i) The peace officer finds that an aquatic invasive species is present after conducting an inspection authorized by this section;

(ii) The person transporting the conveyance refuses to submit to an inspection authorized by this section; or

(iii) The person transporting the conveyance refuses to comply with an order authorized by this section to decontaminate the conveyance.

(g) An impoundment and quarantine of a conveyance may continue for the reasonable period necessary to inspect and decontaminate the conveyance and to ensure that the aquatic invasive species has been completely eradicated from the conveyance or is no longer living.

(h) As provided in this subsection, every conveyance entering the state by land shall be inspected by an authorized aquatic invasive species inspector in accordance with rules established by the commission prior to contacting or entering the waters of this state. The commission shall promulgate rules establishing the dates when such inspections are required and qualifications for authorized inspectors.

(j) The commission, in coordination with the department of transportation, the department of state parks and cultural resources and the department of agriculture, is authorized to establish and inspect conveyances at mandatory aquatic invasive species check stations at ports of entry, other department of transportation facilities located near the borders of this state that meet established state and national safety and commerce requirements for the traveling public or other appropriate facilities.



23-4-204. Rulemaking authority; fees.

23-4-204. Rulemaking authority; fees.

(a) The commission and the department of state parks and cultural resources shall promulgate rules to administer and enforce the provisions of this article.

(b) The commission and the department of state parks and cultural resources shall establish and collect fees in accordance with the following:

(i) An annual fee shall be collected by the commission or the department of state parks and cultural resources for every watercraft before the watercraft enters the waters of the state. Payment of the fees shall be evidenced by a sticker placed on the bow of the watercraft and no person shall operate nor shall the owner permit the operation of any watercraft on the waters of the state without payment of the fees provided in this section and display of the sticker on the bow of the watercraft. For purposes of this paragraph, "watercraft" means any contrivance used or designed primarily for navigation on water but does not include personal flotation devices or water sport toys;

(ii) Fees shall be established by commission rule or regulation promulgated in accordance with the Wyoming Administrative Procedure Act;

(iii) Fees shall be established in an amount to ensure that, to the extent practicable, the total revenue generated from the fees collected approximates, but does not exceed, the direct and indirect costs of administering the regulatory provisions required under this article.

(c) The department of state parks and cultural resources may collect fees and shall transfer those fees collected to the commission for deposit in the account created pursuant to W.S. 23-1-501(g).



23-4-205. Penalties.

23-4-205. Penalties.

(a) Any person who violates the provisions of this article or any order under this article is guilty of a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii).

(b) In addition to any other criminal penalty provided in this section any person who violates any provision of this article, may be assessed civil penalties in an amount not to exceed the costs incurred by the commission and the department of state parks and cultural resources in enforcing the provisions of this article but shall not include costs associated with the eradication of an aquatic invasive species introduced into the waters of this state. The commission or the department of state parks and cultural resources may bring a civil action in any court of competent jurisdiction for civil penalties or injunctive relief.



23-4-206. Reciprocal aquatic invasive species program agreements with adjoining states authorized; water subject to agreements; implementing orders.

23-4-206. Reciprocal aquatic invasive species program agreements with adjoining states authorized; water subject to agreements; implementing orders.

(a) The commission is authorized to enter into reciprocal agreements with corresponding state officials of adjoining states for purposes of providing for the recognition of aquatic invasive species programs at least as restrictive as those in Wyoming, for boating by residents of this state and adjoining states upon artificial impoundments of water forming the boundary between this state and adjoining states. The agreements may include provisions by which each state shall honor the aquatic invasive species program fees of the other state. Watercraft operators from the other state shall display proof of payment of the appropriate aquatic invasive species program fee from the other state and any additional reciprocity fee to the state of Wyoming set by mutual agreement of the states.

(b) It is the primary purpose of this section to provide a method whereby the boating opportunities afforded upon artificial impoundments of water forming the boundary between this state and adjoining states may be mutually enjoyed by the residents of Wyoming and the residents of adjoining states.

(c) The commission is authorized to establish orders as provided in this act to implement any agreements under this section.









CHAPTER 5 - GAME BIRD FARMS; FISHING PRESERVES

ARTICLE 1 - GAME BIRD FARMS

23-5-101. Compliance with provisions prerequisite to establishment of game bird farm.

23-5-101. Compliance with provisions prerequisite to establishment of game bird farm.

Any person who owns, or any person who holds or controls fee land, by lease or otherwise which holding, controlling or lease shall be for a period of five (5) years beyond the time of compliance with this act, any continuous tract of land within the state suitable for game birds upon complying with the provisions of this act, may, establish, operate and maintain a game bird farm for the purpose of breeding, propagating, killing, hunting, and selling game birds.



23-5-102. Department to issue licenses.

23-5-102. Department to issue licenses.

The department shall issue licenses for game bird farms, and for the propagation, breeding, possession, use, releasing, killing, hunting, and sale of licensed birds therefrom.



23-5-103. Applicant for license to file verified declaration.

23-5-103. Applicant for license to file verified declaration.

An owner or lessee desiring to establish, operate, and maintain a game bird farm in conformity with this act shall file with the department a verified declaration, describing the purpose for, and proposed methods of breeding, propagating, hunting and sale of licensed game birds and setting forth the number of acres embraced in the tract to be so used, together with the legal description of the tract.



23-5-104. Investigation of applicant; issuance of license; purchase or replacement of birds; marking of birds.

23-5-104. Investigation of applicant; issuance of license; purchase or replacement of birds; marking of birds.

(a) Upon the filing of the declaration the department shall investigate and require the applicant to produce satisfactory evidence of the facts stated in the declaration. The licensee shall purchase or replace to the state all game birds within the boundaries of the proposed farm and to effect this purpose, the department shall appoint one (1) man, the applicant one (1) man, and these two (2) shall select a third man, the three (3) to act as a board to go upon the lands embraced within the proposed license and determine as nearly as possible the number of wild game birds occupying the proposed tract. The determination shall be made within thirty (30) days after the date of the application for a license. The necessary expense of all of the members of the board shall be paid by the licensee. Within thirty (30) days after the date of the determination of the number of occupying game birds the licensee shall pay to the department a specified sum per bird as determined by the department or replace to the state an equivalent number of birds.

(b) The department shall issue a license to the applicant describing the lands, and certifying that the licensee is lawfully entitled to use the lands for the breeding, propagating, hunting, killing, and selling of licensed game birds thereon according to the provisions of this act if upon such examination it appears:

(i) The applicant is the owner or lessee of the lands;

(ii) The applicant intends in good faith to establish, operate, and maintain a commercial game bird farm, and raise and release additional game birds into the wild;

(iii) The area to be licensed is enclosed by a legal fence and posted as a "private game bird farm"; and

(iv) The applicant has paid to the department the specified sum for game birds on the premises or replaced to the state an equivalent number of game birds.

(c) When a license has been granted, the licensee becomes the owner of all offspring of the game birds actually produced and remaining thereon. No person shall entice game birds into the licensed premises by baiting, artificial feeding or by any other means. All adult game birds released on the licensed premises shall be marked by identifying leg or wing bands. After three (3) years of continuous operation and licensure for the same location, the licensee shall not be required to mark adult game birds with identifying leg or wing bands. To be qualified as a licensee under this act, each licensee shall release a minimum of one hundred (100) game birds each year on the licensed premises. Failure to release the minimum number of birds is cause for revocation of the license. The commission shall not limit by rule and regulation or policy the number of game birds a licensee may raise, possess, confine, transport or dispose of in accordance with the provisions of this chapter.



23-5-105. License fee; expiration; renewal of license.

23-5-105. License fee; expiration; renewal of license.

Applicants for the license shall pay the proper fee. The license expires on April 1 of each year, but may be renewed each year in the discretion of the department upon the payment of the proper fee.



23-5-106. Rights of licensee generally.

23-5-106. Rights of licensee generally.

The game bird farm license is prima facie evidence in all courts and proceedings of the lawful right of the licensee therein named, his or its successor or assigns, for the term of license, to establish and operate a game bird farm upon the premises, and entitles the licensee therein named or his successors or assigns, to the exclusive right for and during the term to breed, propagate, hunt, kill, and sell the licensed game birds thereon. The licensee shall not shoot or kill over ninety-six percent (96%) of the birds reared or released on his premises.



23-5-107. Receipt to be given for removal of birds from licensed premises.

23-5-107. Receipt to be given for removal of birds from licensed premises.

Before any bird may be removed from the licensed premises, the licensee or operator shall issue to the person removing birds a receipt. The receipt shall be dated and shall contain information as to the number of birds, the sex, and species being removed from the licensed premises.



23-5-108. Hunting restricted to established seasons; license required; exceptions.

23-5-108. Hunting restricted to established seasons; license required; exceptions.

(a) No person shall take game birds on any licensed game bird farm area at any time except during the established season for game bird farms and unless:

(i) The person has in his possession at the time a license authorizing the hunting of game birds as required under this act or a special bird license; or

(ii) The person is participating in a special competitive game bird hunt as defined by commission regulation conducted on a licensed game bird farm.



23-5-109. Special bird license; fee; license not required of commercial purchasers.

23-5-109. Special bird license; fee; license not required of commercial purchasers.

All game bird farm licensees are authorized selling agents of the commission, may issue a special bird license on forms prescribed by the commission to any person who does not have in his possession a license authorizing the hunting of game birds as required by this act, and shall comply with all provisions of this act. Special bird licenses are valid for a period of three (3) days from the date of issuance and valid for use only on the premises of the licensee selling the license. The appropriate fee for the special bird license shall be paid to the department. The licensee may charge such additional fee for his personal services as he feels his operations may dictate, or he may sell directly to a commercial operator or restaurant operator, live or dressed game birds without their having to be killed by the purchaser, provided they are properly receipted, in which case the purchaser is not required to possess a valid game bird hunting license.



23-5-110. Season required; exceptions.

23-5-110. Season required; exceptions.

Game bird farms shall have a season commencing the first day of August and ending the last day of March. Each initial application or annual application for renewal shall submit the opening and closing dates of the season for approval by the commission. Special competitive game bird hunts as defined by commission regulation may take place throughout the year with the approval of the department.






ARTICLE 2 - FISHING PRESERVES

23-5-201. Department authorized to issue licenses.

23-5-201. Department authorized to issue licenses.

The department upon application and payment of the proper fee shall issue licenses for fishing preserves permitting the acquisition, possession, and rearing of fish therein.



23-5-202. "Fishing preserve waters" defined.

23-5-202. "Fishing preserve waters" defined.

"Fishing preserve waters" means any artificial or man-made body of water not exceeding one hundred (100) surface acres, lying wholly within the boundaries of privately owned lands, operated for the purpose of permitting the owner to provide fishing facilities for fishermen. It does not include natural streams, natural ponds or waters impounded by the damming of natural streams with a normal stream flow in excess of five (5) second feet. It is unlawful to use such natural waters as a fishing preserve. The sources of water for fishing preserve waters are limited to surface runoff, natural springs, wells, or waters lawfully diverted from a natural stream, or the damming of natural streams with a normal stream flow of five (5) second feet or less.



23-5-203. Issuance of license; separate license required for each body of water; contents of license.

23-5-203. Issuance of license; separate license required for each body of water; contents of license.

(a) The department shall, after application and payment of the proper fee, issue to an owner of fishing preserve waters a fishing preserve license permitting the holder to manage the fishing preserve waters and to possess, rear and to take or permit others to take therefrom, fish acquired from any legal source. A separate license is required for each body of water defined in this act as fishing preserve waters. Two (2) or more ponds under one (1) ownership, supplied by one (1) common water source and located on one (1) continuous parcel of land, shall be considered as one (1) body of water requiring one (1) license.

(b) The license so issued shall:

(i) Specify the species of fish authorized to be stocked therein;

(ii) Specify the source of acquisition of fish stocked therein;

(iii) Specify the means, if any, to be used to trap the fish below the licensed waters.



23-5-204. Permission to take fish from licensed waters; fee or dues; fishing license not required; receipts for removal of fish.

23-5-204. Permission to take fish from licensed waters; fee or dues; fishing license not required; receipts for removal of fish.

Any licensee, during the term of his license, may grant permission to other persons to take fish in or from the licensed fishing preserve waters and to charge a fee for fishing, or if a club, to impose dues permitting such angling by members of the club. No fishing license is required to fish in any licensed fishing preserve waters. The licensee shall issue a receipt to any person removing fish from licensed premises. The receipt shall be provided by the department.









CHAPTER 6 - ENFORCEMENT; PENALTIES

ARTICLE 1 - ENFORCEMENT

23-6-101. Arrest without warrant; when person arrested to be taken immediately before a court.

23-6-101. Arrest without warrant; when person arrested to be taken immediately before a court.

Any game warden, commissioner or other employee of the department designated by the commission and any Wyoming law enforcement officer may arrest without warrant any person violating any provision of this act. If the offense charged is punishable as a misdemeanor, the arrested person shall be taken immediately before the nearest or most readily accessible court having jurisdiction of the offense in the county where the offense is alleged to have been committed unless the officer accepts a promise to appear as provided in W.S. 23-6-102(c) at a later time or a bond pursuant to W.S. 23-6-102(d).



23-6-102. Notice to appear in court; release upon promise to appear; release upon posting bond.

23-6-102. Notice to appear in court; release upon promise to appear; release upon posting bond.

(a) When the person arrested is not immediately taken before the proper court, the arresting officer shall prepare a citation in triplicate, giving written notice to appear in court, containing the name and address of the person arrested, the offense charged, and the time and place where the person shall appear in court.

(b) The place specified in the citation must be before the proper court in the county in which the offense charged is alleged to have been committed.

(c) The arrested person, in order to secure release as provided in this section, must give his promise to appear in court by accepting one (1) copy of the citation. The officer shall deliver one (1) copy of the citation to the person promising to appear. Thereupon the officer shall forthwith release the person arrested from custody.

(d) An arresting officer arresting any person for violation of any provision of this act may instead of issuing a citation containing notice to appear in court if the violator is not immediately taken before the proper court, accept a bond posted in accordance with the bond schedule adopted by the court for delivery to the court.

(e) Any officer violating any of the provisions of this section is guilty of misconduct and is subject to removal from office.



23-6-103. Failure to obey citation; appearance by counsel; penalty.

23-6-103. Failure to obey citation; appearance by counsel; penalty.

(a) No person shall violate his promise to appear given to any officer upon issuance of a game and fish citation regardless of the disposition of the charge for which the citation was originally issued. A promise to appear in court may be complied with by an appearance by counsel.

(b) Violation of this section constitutes a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).



23-6-104. Procedure prescribed herein not exclusive.

23-6-104. Procedure prescribed herein not exclusive.

The foregoing provisions shall apply to all arrests without a warrant for violations of this act, but the procedures prescribed herein are not exclusive of any other method prescribed by law for the arrest and prosecution of a person for an offense of like grade.



23-6-105. Form for citations.

23-6-105. Form for citations.

The department shall provide an appropriate form of game and fish citations containing the notice to appear which shall be issued in books with citations in triplicate. The director or his designee is responsible for the issuance of citation books, shall maintain a record of every such book issued and each citation contained therein, and shall require and obtain a receipt for every book issued.



23-6-106. Disposition and records of citations.

23-6-106. Disposition and records of citations.

(a) Every person issuing a game and fish citation as herein provided shall deposit one (1) copy of the citation with the court having jurisdiction over the alleged offense.

(b) Upon the deposit of a copy of the citation with the proper court, the citation may be disposed of only by trial in that court, or other official action by a judge of that court, including forfeiture of the bail.

(c) No person shall dispose of a game and fish citation or copies thereof, or of the record of the issuance of a citation in a manner other than as provided in this act.

(d) The director or his designee shall require the issuing officer to return to him a copy of every game and fish citation issued to an alleged violator of any provision of this act and all copies of every game and fish citation which have been spoiled or upon which any entry has been made and not issued to an alleged violator.

(e) The director or his designee shall also maintain or cause to be maintained in connection with every game and fish citation issued a record of the disposition of the charge by the court.



23-6-107. When citation deemed a lawful complaint.

23-6-107. When citation deemed a lawful complaint.

In the event the form of citation provided hereunder includes information and is sworn to as required under the general laws of this state in respect to a complaint charging commission of the offense alleged in the citation to have been committed, then the citation when filed with the proper court is a lawful complaint for the purpose of prosecution under this act.



23-6-108. Record of game and fish cases; report of convictions to department.

23-6-108. Record of game and fish cases; report of convictions to department.

(a) Every judge of any court shall keep or cause to be kept a record of every game and fish complaint, game and fish citation, or other legal form of game and fish charge deposited with or presented to the court, and shall keep a record of every official action by the court, including a record of every conviction, forfeiture of bail, judgment of acquittal, and the amount of fine or forfeiture resulting from every such complaint or citation deposited with or presented to the court.

(b) Within thirty (30) days after the conviction or forfeiture of bail of a person upon a charge of violating any provision of this act, the judge or clerk of the court in which the conviction was had or bail was forfeited, shall forward to the department a certified abstract of the record of the court covering the case in which the person was convicted or forfeited bail. The abstract shall be made upon a form furnished by the department and shall include the name and address of the party charged, the number of his game or fish license, if any, the nature of the offense, the date of hearing, the plea, the judgment, or whether bail was forfeited, and the amount of fine, forfeiture or penalty imposed.



23-6-109. Search with or without warrant; confiscation and disposition of wildlife.

23-6-109. Search with or without warrant; confiscation and disposition of wildlife.

(a) Any person authorized to enforce the provisions of this act may seize and take into custody any wildlife which has been unlawfully taken or which is unlawfully in possession. Any wildlife so confiscated may be sold to the best advantage and funds received credited to the Wyoming game and fish fund.

(b) Repealed By Laws 2014, Ch. 114, 1.

(c) Any person authorized to enforce the provisions of this act may search with a search warrant any place or property for any wildlife which he may have probable cause to believe was taken or is possessed unlawfully.



23-6-110. Refusal to display proper license prima facie evidence of guilt.

23-6-110. Refusal to display proper license prima facie evidence of guilt.

Any person taking any wildlife who fails or refuses upon demand of any person authorized to enforce the provisions of this act to produce his proper license if a license is required for the wildlife taken, is prima facie evidence of taking the particular wildlife without a license.



23-6-111. Inspection of premises or records .

23-6-111. Inspection of premises or records .

The owner or operator of any commercial operation or business permitted under this act shall upon request of any department personnel exhibit the records required to be maintained by the commission and permit inspection of the premises pertaining to the business or operation, during reasonable business hours.






ARTICLE 2 - PENALTIES

23-6-201. Repealed By Laws 2007, Ch. 62, 2.

23-6-201. Repealed By Laws 2007, Ch. 62, 2.



23-6-202. Fines and sentences.

23-6-202. Fines and sentences.

(a) Any person who has been convicted of or pleaded guilty to any offense under this act may be fined, sentenced to the county jail, or both, as follows:

(i) Repealed By Laws 2007, Ch. 62, 2.

(ii) Up to ten thousand dollars ($10,000.00) to which may be added imprisonment up to one (1) year when the offense is a high misdemeanor;

(iii) Repealed By Laws 2007, Ch. 62, 2.

(iv) Repealed By Laws 2007, Ch. 62, 2.

(v) Up to one thousand dollars ($1,000.00) to which may be added imprisonment up to six (6) months when the offense is a low misdemeanor;

(vi) Repealed By Laws 2007, Ch. 62, 2.

(vii) Repealed By Laws 2007, Ch. 62, 2.

(viii) Repealed By Laws 2007, Ch. 62, 2.

(ix) Repealed By Laws 2007, Ch. 62, 2.

(x) Repealed By Laws 2007, Ch. 62, 2.

(xi) Repealed By Laws 2007, Ch. 62, 2.



23-6-203. Penalty for violations when no separate penalty provided.

23-6-203. Penalty for violations when no separate penalty provided.

Any person who violates or fails to comply with any provision of this act for which no separate penalty is provided is guilty of a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).



23-6-204. Penalty for violations generally.

23-6-204. Penalty for violations generally.

(a) Repealed by Laws 1995, ch. 69, 2.

(b) Repealed by Laws 1995, ch. 69, 2.

(c) Any person who takes any remaining wildlife not specified in W.S. 23-3-102(a) or (d) except as permitted by this act and for which no separate penalty is provided is guilty of a low misdemeanor punishable as provided in W.S. 23-6-202(a)(v).

(d) In addition to any other penalty imposed under this act, any person who takes any wildlife for competition in any hunting or fishing event at which rewards or prizes are offered as part of the competition and the wildlife is taken in violation of this act is guilty of a misdemeanor subject to a fine of not less than two hundred dollars ($200.00) or two (2) times the amount of the competition reward or prize, whichever is greater.

(e) In addition to the penalties imposed under this section, any person violating this section may be required to make restitution to the state for the value of the wildlife taken in violation of this act, in an amount determined by the court based upon the recommendation of the commission. Amounts collected under this subsection shall be paid to the account within the game and fish fund under W.S. 23-1-501(e).



23-6-205. Accessory before or after the fact.

23-6-205. Accessory before or after the fact.

(a) A person who counsels or aids in a violation of any provision of this act or an order of the commission, or knowingly shares in any of the proceeds of the violation by receiving or possessing any wildlife, is guilty of the violation which he counsels or aids, or the proceeds of which he knowingly shares.

(b) In any case where possession, transportation, buying, or selling of wildlife is unlawful solely because the taking was unlawful, the possession, transportation, buying, or selling by a person other than a person guilty of the unlawful taking is punishable only if done with knowledge that the taking was unlawful.



23-6-206. Revocation of license; hunting after suspended license.

23-6-206. Revocation of license; hunting after suspended license.

(a) The court may, in its discretion, revoke any license issued under this act to any person convicted of a violation of this act, for the remainder of the year in which the conviction occurs, and may suspend the person's privilege to purchase or receive any other license under this act, or to take any wildlife for the following time periods provided in paragraphs (i) through (iii) and shall suspend the person's privilege to purchase or receive any other license under this act for the time period provided in paragraph (iv) of this subsection:

(i) Not less than five (5) years for a conviction of any violation under W.S. 23-3-102(d);

(ii) Up to six (6) years for conviction of a high misdemeanor as provided in W.S. 23-6-202(a)(ii);

(iii) Up to three (3) years for conviction of a low misdemeanor as provided in W.S. 23-6-202(a)(v);

(iv) Three (3) years for a conviction of any violation under W.S. 23-2-104(d).

(b) No person whose license has been forfeited or privilege to purchase another license suspended shall procure, purchase, or possess another license during the period of forfeiture or suspension. If the person procures, purchases, or possesses another license during such period, the license is invalid and that person is not entitled to receive another license for up to six (6) years next succeeding the original revocation or suspension period. Violation of this subsection constitutes a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii).

(c) No person whose license has been forfeited or privilege to purchase another license suspended shall take any wildlife prohibited by the court during the period of forfeiture or suspension. If the person takes any wildlife prohibited by the court during such period, that person is not entitled to receive another license for up to six (6) years next succeeding the original revocation or suspension period. Violation of this subsection constitutes a high misdemeanor punishable as provided in W.S. 23-6-202(a)(ii).

(d) The court may revoke the privileges of a person convicted of a violation of this act to purchase or receive any license or take any wildlife prohibited by the court until all fines, costs and restitution imposed by the court are satisfied. Any person who violates this subsection shall be punished pursuant to subsection (c) of this section.

(e) "Conviction" means a determination of guilt by any Wyoming court having legal jurisdiction of the offense from which no appeal is legally perfected. Pleas of nolo contendere and forfeitures of bail shall be deemed convictions for the purposes of this act.



23-6-207. Revocation of license of commercial operation or business.

23-6-207. Revocation of license of commercial operation or business.

The commission may revoke the license of any commercial operation or business for any violation of this act or an order of the commission pertaining to his business or operation. The commission may refuse to issue another license to any person whose license is revoked under this section for any period of time it deems desirable.



23-6-208. Forfeiture of devices and equipment used in taking game illegally; procedure.

23-6-208. Forfeiture of devices and equipment used in taking game illegally; procedure.

Devices and equipment, including any firearm, weapon, ammunition, trap, snare, vessel, motorized vehicle, aircraft, explosive, poisonous substance, electronic device or optical equipment, used in, or in aid of, a violation of W.S. 23-3-102(d) or 23-3-107 may be seized by any law enforcement officer of the state after hearing and upon order issued by the court of original jurisdiction when the value of the devices or equipment is one thousand dollars ($1,000.00) or less or by the district court for the county in which the offense was charged when the value of the devices or equipment is more than one thousand dollars ($1,000.00). Any device or equipment seized under this section shall be forfeited to the state in accordance with W.S. 7-2-105, provided the device or equipment is not subject to forfeiture under this section by reason of any unlawful act committed without the knowledge or consent of the owner. A device or equipment seized under this section shall not be forfeited as provided under this section until after the person has been convicted under W.S. 23-3-102(d) or 23-3-107 and the time for appeal has expired.






ARTICLE 3 - WILDLIFE VIOLATOR COMPACT

23-6-301. Short title.

23-6-301. Short title.

This act shall be known and may be cited as the "Wildlife Violator Compact."



23-6-302. Execution of Compact.

23-6-302. Execution of Compact.

The legislature hereby approves and the governor is authorized to enter into a compact on behalf of this state with any other state or states legally joining therein in the form substantially as follows:

Article I

Findings, Declaration of Policy and Purpose

(a) The participating states find that:

(i) Wildlife is managed by the respective states for the benefit of all residents and visitors;

(ii) The protection of the wildlife of a state is materially affected by the degree of compliance with state statutes, laws, regulations, ordinances and administrative rules relating to the management of those resources;

(iii) The preservation, protection, management and restoration of wildlife contributes immeasurably to the aesthetic, recreational and economic aspects of those natural resources;

(iv) Wildlife is valuable without regard to political boundaries; therefore, every person should be required to comply with wildlife preservation, protection, management and restoration laws and ordinances and administrative rules and regulations of the participating states as a condition precedent to the continuance or issuance of any license to hunt, fish, trap or possess wildlife as determined by local law;

(v) Violation of wildlife laws interferes with the management of wildlife and may endanger the safety of persons and property;

(vi) The mobility of many wildlife law violators necessitates the maintenance of channels of communication among the various states;

(vii) In most instances, a person who is cited for a wildlife violation in a state other than his home state:

(A) Is required to post collateral or a bond to secure appearance for a trial at a later date;

(B) Is taken into custody until the collateral or bond is posted; or

(C) Is taken directly to court for an immediate appearance.

(viii) The purpose of the enforcement practices set forth in paragraph (vii) of this article is to ensure compliance with the terms of a wildlife citation by the cited person who, if permitted to continue on his way after receiving the citation, could return to his home state and disregard his duty under the terms of the citation;

(ix) In most instances, a person receiving a wildlife citation in his home state is permitted to accept the citation from the officer at the scene of the violation and immediately continue on his way after agreeing or being instructed to comply with the terms of the citation;

(x) The practices described in paragraph (vii) of this article cause unnecessary inconvenience and, at times, a hardship for the person who is unable at the time to post collateral, furnish a bond, stand trial, or pay a fine, and thus is compelled to remain in custody until some alternative arrangement is made; and

(xi) The enforcement practices described in paragraph (vii) of this article consume an undue amount of law enforcement time.

(b) It is the policy of the participating states to:

(i) Promote compliance with the statutes, laws, ordinances, regulations and administrative rules relating to management of wildlife in their respective states;

(ii) Recognize the suspension of wildlife license privileges of any person whose license privileges have been suspended by a participating state and treat the suspension as if it had occurred in their state;

(iii) Allow a violator, except as provided in subsection (b) of article III, to accept a wildlife citation and, without delay, proceed on his way, whether or not a resident of the state in which the citation was issued, provided that the violator's home state is party to this compact;

(iv) Report to the appropriate participating state, as provided in the compact manual, any conviction recorded against any person whose home state was not the issuing state;

(v) Allow the home state to recognize and treat convictions recorded against its residents, which convictions occurred in a participating state, as though they had occurred in the home state;

(vi) Extend cooperation to its fullest extent among the participating states for enforcing compliance with the terms of a wildlife citation issued in one participating state to a resident of another participating state;

(vii) Maximize effective use of law enforcement personnel and information; and

(viii) Assist court systems in the efficient disposition of wildlife violations.

(c) The purpose of this compact is to:

(i) Provide a means through which participating states may join in a reciprocal program to effectuate the policies enumerated in subsection (b) of this article in a uniform and orderly manner; and

(ii) Provide for the fair and impartial treatment of wildlife violators operating within participating states in recognition of the violator's right to due process and the sovereign status of a participating state.

Article II

Definitions

(a) As used in this compact, unless the context required otherwise:

(i) "Citation" means any summons, complaint, summons and complaint, ticket, penalty assessment or other official document issued to a person by a wildlife officer or other peace officer for a wildlife violation which contains an order requiring the person to respond;

(ii) "Collateral" means any cash or other security deposited to secure an appearance for trial in connection with the issuance by a wildlife officer or other peace officer of a citation for a wildlife violation;

(iii) "Compliance" with respect to a citation means the act of answering a citation through an appearance in a court or tribunal or through the payment of fines, costs and surcharges, if any;

(iv) "Conviction" means a conviction, including any court conviction, for any offense related to the preservation, protection, management or restoration of wildlife which is prohibited by state statute, law, regulation, ordinance or administrative rule, and such conviction shall also include the forfeiture of any bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, the payment of a penalty assessment, a plea of nolo contendere and the imposition of a deferred or suspended sentence by the court;

(v) "Court" means a court of law, including magistrate's court;

(vi) "Home state" means the state of primary residence of a person;

(vii) "Issuing state" means the participating state which issues a wildlife citation to the violator;

(viii) "License" means any license, permit or other public document which conveys to the person to whom it was issued the privilege of pursuing, possessing or taking any wildlife regulated by statute, law, regulation, ordinance or administrative rule of a participating state;

(ix) "Licensing authority" means the department or division within each participating state which is authorized by law to issue or approve licenses or permits to hunt, fish, trap or possess wildlife;

(x) "Participating state" means any state which enacts legislation to become a member of this wildlife compact;

(xi) "Personal recognizance" means an agreement by a person made at the time of issuance of the wildlife citation that the person will comply with the terms of the citation;

(xii) "State" means any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Provinces of Canada and other countries;

(xiii) "Suspension" means any revocation, denial or withdrawal of any or all license privileges, including the privilege to apply for, purchase or exercise the benefits conferred by any license;

(xiv) "Terms of the citation" means those conditions and options expressly stated upon the citation;

(xv) "Wildlife" means all species of animals including, but not limited to, mammals, birds, fish, reptiles, amphibians, mollusks and crustaceans which are defined as "wildlife" and are protected or otherwise regulated by statute, law, regulation, ordinance or administrative rule in a participating state. Species included in the definition of "wildlife" vary from state to state and determination of whether a species is "wildlife" for the purposes of this compact shall be based on local law;

(xvi) "Wildlife law" means any statute, law, regulation, ordinance or administrative rule developed and enacted for the management of wildlife resources and the uses thereof;

(xvii) "Wildlife officer" means any individual authorized by a participating state to issue a citation for a wildlife violation;

(xviii) "Wildlife violation" means any cited violation of a statute, law, regulation, ordinance or administrative rule developed and enacted for the management of wildlife resources and the uses thereof.

Article III

Procedures for Issuing State

(a) When issuing a citation for a wildlife violation, a wildlife officer shall issue a citation to any person whose primary residence is in a participating state in the same manner as though the person were a resident of the issuing state and shall not require the person to post collateral to secure appearance, subject to the exceptions noted in subsection (b) of this article, if the officer receives the recognizance of the person that he will comply with the terms of the citation.

(b) Personal recognizance is acceptable:

(i) If not prohibited by local law or the compact manual; and

(ii) If the violator provides adequate proof of identification to the wildlife officer.

(c) Upon conviction or failure of a person to comply with the terms of a wildlife citation, the appropriate official shall report the conviction or failure to comply to the licensing authority of the participating state in which the wildlife citation was issued. The report shall be made in accordance with procedures specified by the issuing state and shall contain information as specified in the compact manual as minimum requirements for effective processing by the home state.

(d) Upon receipt of the report of conviction or noncompliance pursuant to subsection (c) of this article, the licensing authority of the issuing state shall transmit to the licensing authority of the home state of the violator the information in form and content as prescribed in the compact manual.

Article IV

Procedure for Home State

(a) Upon receipt of a report from the licensing authority of the issuing state reporting the failure of a violator to comply with the terms of a citation, the licensing authority of the home state shall notify the violator and shall initiate a suspension action in accordance with the home state's suspension procedures and shall suspend the violator's license privileges until satisfactory evidence of compliance with the terms of the wildlife citation has been furnished by the issuing state to the home state licensing authority. Due process safeguards shall be accorded.

(b) Upon receipt of a report of conviction from the licensing authority of the issuing state, the licensing authority of the home state shall enter the conviction in its records and shall treat the conviction as though it occurred in the home state for the purposes of the suspension of license privileges.

(c) The licensing authority of the home state shall maintain a record of actions taken and shall make reports to issuing states as provided in the compact manual.

Article V

Reciprocal Recognition of Suspension

(a) All participating states shall recognize the suspension of license privileges of any person by any participating state as though the violation resulting in the suspension had occurred in their state and could have been the basis for suspension of license privileges in their state.

(b) Each participating state shall communicate suspension information to other participating states in form and content as contained in the compact manual.

Article VI

Applicability of Other Laws

Except as expressly required by provisions of this compact, nothing herein shall be construed to affect the right of any participating state to apply any of its laws relating to license privileges to any person or circumstance or to invalidate or prevent any agreement or other cooperative arrangement between a participating state and a nonparticipating state concerning wildlife law enforcement.

Article VII

Compact Administrator Procedures

(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board shall be composed of one (1) representative from each of the participating states to be known as the compact administrator. The compact administrator shall be appointed by the head of the licensing authority of each participating state and shall serve and be subject to removal in accordance with the laws of the state he represents. A compact administrator may provide for the discharge of his duties and the performance of his functions as a board member by an alternate. An alternate shall not be entitled to serve unless written notification of his identity has been given to the board.

(b) Each member of the board of compact administrators shall be entitled to one (1) vote. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of the board's votes are cast in favor thereof. Action by the board shall be only at a meeting at which a majority of the participating states are represented.

(c) The board shall elect annually from its membership a chairman and vice chairman.

(d) The board shall adopt bylaws not inconsistent with the provisions of this compact or the laws of a participating state for the conduct of its business and shall have the power to amend and rescind its bylaws.

(e) The board may accept for any of its purposes and functions under this compact any and all donations and grants of monies, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any governmental agency, and may receive, utilize and dispose of the same.

(f) The board may contract with, or accept services or personnel from, any governmental or intergovernmental agency, individual, firm, or corporation, or any private nonprofit organization or institution.

(g) The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board action shall be contained in a compact manual.

Article VIII

Entry into Compact and Withdrawal

(a) This compact shall become effective at such time as it is adopted in a substantially similar form by two (2) or more states.

(b) Entry into the compact shall be made by resolution of ratification executed by the authorized officials of the applying state and submitted to the chairman of the board. The resolution shall substantially be in the form and content as provided in the compact manual and shall include the following:

(i) A citation of the authority from which the state is empowered to become a party to this compact;

(ii) An agreement of compliance with the terms and provisions of this compact; and

(iii) An agreement that compact entry is with all states participating in the compact and with all additional states legally becoming a party to the compact.

(c) The effective date of entry shall be specified by the applying state but shall not be less than sixty (60) days after notice has been given:

(i) By the chairman of the board of the compact administrators; or

(ii) By the secretariat of the board to each participating state that the resolution from the applying state has been received.

(d) A participating state may withdraw from participation in this compact by official written notice to each participating state, but withdrawal shall not become effective until ninety (90) days after the notice of withdrawal is given. The notice shall be directed to the compact administrator of each member state. No withdrawal of any state shall affect the validity of this compact as to the remaining participating states.

Article IX

Amendments to the Compact

(a) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairman of the board of compact administrators and shall be initiated by one (1) or more participating states.

(b) Adoption of an amendment shall require endorsement by all participating states and shall become effective thirty (30) days after the date of the last endorsement.

(c) A participating state shall respond to the compact chairman within one hundred twenty (120) days after receipt of a proposed amendment. Amendments proposed to change local law by the compact administrators shall be reviewed and approved by the legislature.



23-6-303. Licensing authority; definition.

23-6-303. Licensing authority; definition.

As used in the compact, the term "licensing authority," with reference to this state, means the Wyoming game and fish department. The director of the department shall furnish to the appropriate authorities of the participating states any information or documents reasonably necessary to facilitate the administration of the compact.



23-6-304. Compact administrator; expenses.

23-6-304. Compact administrator; expenses.

The compact administrator provided for in article VII of the "Wildlife Violator Compact" shall not be entitled to any additional compensation for his service as the administrator but shall be entitled to expenses incurred in connection with his duties and responsibilities as the administrator in the same manner as for expenses incurred in connection with any other duties or responsibilities of his office or employment.












TITLE 24 - HIGHWAYS

CHAPTER 1 - GENERAL PROVISIONS

24-1-101. Public highways defined and established; creation by adverse possession.

24-1-101. Public highways defined and established; creation by adverse possession.

(a) On and after January 1, 1924, all roads within this state shall be highways, which have been or may be declared by law to be state or county highways. It shall be the duty of the several boards of county commissioners, within their respective counties, prior to said date, to determine what, if any, such roads now or heretofore traveled but not heretofore officially established and recorded, are necessary or important for the public use as permanent roads, and to cause such roads to be recorded, or if need be laid out, established and recorded, and all roads recorded as aforesaid, shall be highways. No other roads, except roads located on federal public lands prior to October, 1976 which provide access for a private residence or agricultural operation shall be highways upon acceptance by the board of county commissioners of the county where the road is located, shall be highways unless and until lawfully established as such by official authority. Except, nothing contained herein shall be construed as preventing the creation or establishment of a public highway right-of-way with reference to state and county highways under the common-law doctrines of adverse possession or prescription either prior to or subsequent to the enactment hereof. If any such board shall resolve the creation or establishment of a public highway right-of-way based upon the common-law doctrines of adverse possession or prescription, it shall, following the filing of a plat and accurate survey required in accordance with the terms and provisions of W.S. 24-3-109, proceed with the publication of the proposed road for three (3) successive weeks in three (3) successive issues of some official newspaper published in the county, if any such there be, and if no newspaper be published therein, such notice shall be posted in at least three (3) public places along the line of the proposed road, which notice shall be exclusive of all other notices and may be in the following form:

To all whom it may concern: The board of county commissioners of .... county has resolved the creation and establishment of a public highway right-of-way under the common-law doctrine of prescription in that the road was constructed or substantially maintained by the (either the state or county) for general public use for a period of (ten years or longer) said road commencing at .... in .... county, Wyoming, running thence (here describe in general terms the points and courses thereof), and terminating at ....

All objections thereto must be filed in writing with the county clerk of said county before noon on the .... day of .... A.D., ...., or such road will be established without reference to such objections.

......................... ....

County Clerk

Dated .... A.D.

(b) The county commissioners shall cause a copy of the above notice to be mailed by registered or certified mail to all persons owning lands or claiming any interest in any lands over or across which the road is proposed to be created or established. The publication, posting and mailings of such notice shall be a legal and sufficient notice to all persons owning lands or claiming any interest in lands over which the proposed road is to be created or established. No viewers or appraisers shall be appointed, nor shall any damage claims be considered or heard, and the sole objections to be heard by the board shall be directed against the creation or establishment of such right-of-way under the common-law doctrines of adverse possession or prescription. Any objector may appeal from the final decision of the board of the county commissioners to the district court of the county in which the land is situated. Notice of such appeal must be made to the county clerk within thirty (30) days after such decision has been made by the board, or such claim shall be deemed to have been abandoned. Within ten (10) days after the notice of an appeal is filed in his office, the county clerk shall make out and file in the office of the clerk of the district court, in his county, a transcript of the papers on file in his office, and the proceedings of the board in relation to such creation and establishment. The proceedings on appeal shall be governed by the Wyoming Administrative Procedure Act. If the appeal is upheld the appellant shall be reimbursed by the county for all reasonable costs of asserting his claim.

(c) Only that portion of the state highways actually used, travelled or fenced, which has been used by the general public for a period of ten (10) years or longer, either prior to or subsequent to the enactment hereof, shall be presumed to be public highways lawfully established as such by official authority and unavailability of records to show such to have been lawfully established shall not rebut this presumption.

(d) Only that portion of county highways, not to exceed sixty-six (66) feet in width, which was actually constructed or substantially maintained by the county and travelled and used by the general public for a period of ten (10) years or longer, either prior to or subsequent to the enactment hereof, shall be presumed to be public highways lawfully established as such by official authority.



24-1-102. Location, survey and construction.

24-1-102. Location, survey and construction.

(a) Any such highways, and such additional highways in connection therewith as may be provided for, which are designated as state highways, shall be located and surveyed under the direction and supervision of the director of the department of transportation or his authorized representative, who shall cause plans and specifications of the highways to be prepared, and designate the materials to be used in their construction. He shall take into consideration the climate, soil and materials to be had in the vicinity, and the extent and nature of the probable traffic on the highway with a view to the most economical construction consistent with efficiency.

(b) Where any such highways are designated as a county highway the same shall be located and surveyed under the direction of the county surveyor of the county in which such highway is located; said county surveyor shall cause plans and specifications of any such highway to be prepared and the board of county commissioners of such county shall designate the materials to be used in their construction. Said board of county commissioners shall take into consideration the climate, soil, and materials to be had in the vicinity, and the extent and nature of the probable traffic on said highway with a view to the most economical construction thereof consistent with efficiency. The expense of locating, surveying, and constructing such county highways shall be paid by the county in which such highway is constructed.



24-1-103. State transportation commission of Wyoming to acquire right-of-way; when right-of-way becomes state property.

24-1-103. State transportation commission of Wyoming to acquire right-of-way; when right-of-way becomes state property.

The transportation commission is hereby authorized, required and may proceed under the provisions of W.S. 24-2-109(a), to secure the right-of-way for all state highways presently designated by the transportation commission as part of the state highway system or in the future to be designated as part of the state highway system. When any state highway designated by the transportation commission shall occupy in whole or in part the right-of-way of a formerly constructed highway, whether a county highway or a state highway, so much of the right-of-way as is occupied in the construction of the new highway or reconstruction of the previously constructed highway shall become the property of the state.



24-1-104. Management and control of county roads.

24-1-104. Management and control of county roads.

All county roads shall be under the supervision, management and control of the board of the county commissioners of the county wherein such roads are located, and no county road shall hereafter be established, altered or vacated in any county in this state, except by authority of the board of the county commissioners of the county wherein such road is located, except as is otherwise provided by law.



24-1-105. Width restrictions.

24-1-105. Width restrictions.

(a) All county roads established under this chapter shall not be less than sixty (60) nor more than one hundred (100) feet in width, unless the board of county commissioners determines that a county road be established with a less width; provided, that for the purpose of providing driveways for livestock, the board of county commissioners may open a road to a width not exceeding five hundred (500) feet. Provided, however, that state highways may be established not to exceed three hundred (300) feet in width unless a greater width is necessary for parking facilities, maintenance, excavations, embankments, the deposit of waste materials, or driveways for livestock.

(b) Repealed by Laws 1981, ch. 174, 3.



24-1-106. Closing or restricting use; when necessary.

24-1-106. Closing or restricting use; when necessary.

(a) The department of transportation may restrict the use of, or close, any state highway whenever the department considers the closing or restriction of use necessary:

(i) For the protection of the public;

(ii) For the protection of the highway from damage during storms or during construction, improvement or maintenance operations thereon; or

(iii) For a special event or athletic event pursuant to subsections (b) and (c) of this section.

(b) The department of transportation may authorize the complete or partial closure of designated portions of any state highway for the purpose of conducting a special event or athletic event. The director of the department may use equipment and personnel as necessary. The closure may be authorized only if:

(i) A written application for the event is submitted to the department, containing information the department deems necessary and the application is approved by the director;

(ii) A county government approves the closure if the closure would restrict the use of any county road in the unincorporated area of the county; and

(iii) The closure is implemented in a manner consistent with the rules and regulations of the department and will cause the least inconvenience to the driving public consistent with the requirements of the special event or athletic event.

(c) If an event calls for closure of a state highway within an incorporated city or town, for which there is no readily accessible alternate route, the city or town shall request department approval for the closure.

(d) For purposes of this section:

(i) "Special event" or "athletic event" means any event which is held outside the corporate limits of any city or town on a state highway but cannot comply with all applicable traffic statutes or ordinances. This shall include, but not be limited to, parades, fairs, exhibitions, motion picture filming, bicycle races and foot races. This definition does not include an event taking place away from a highway which, due to the number of persons attending the event, creates traffic congestion on a highway before and after the event; and

(ii) "Partial or complete closure of designated portions of any state highway" means the closing to traffic of any roadway, lane or other portion of a state roadway or highway or any other restriction of the normal use of a highway.



24-1-107. Closing or restricting use; who may close; notice to controlling agency required.

24-1-107. Closing or restricting use; who may close; notice to controlling agency required.

Whenever a dangerous condition is prevailing upon or so near a public highway as to create a menace to public health or safety, members of the Wyoming highway patrol, police departments or sheriff offices may close any highway to traffic when necessary to protect the public from such danger. Whenever such closing of a highway is done the governmental agency having control over said highway shall be immediately notified of the reason of such closing and the location.



24-1-108. Closing or restricting use; public notice.

24-1-108. Closing or restricting use; public notice.

(a) To notify the public that a state highway is closed or its use restricted pursuant to this act notification shall be in one (1) or more of the following forms:

(i) Erect suitable barriers or obstructions upon such highway;

(ii) Post warnings and notices of the condition of any such highway;

(iii) Post signs for the direction of traffic upon it, or to or upon any other highway or detour open to public travel;

(iv) Place warning devices on such highway;

(v) Assign a flagman to warn, detour or direct traffic on such highway.



24-1-109. Closing or restricting use; failure to observe signs and markers; exceptions.

24-1-109. Closing or restricting use; failure to observe signs and markers; exceptions.

(a) Any person who willfully fails to observe any sign, marker, warning, notice, or direction, placed or given under W.S. 24-1-108 is guilty of a misdemeanor, and upon conviction thereof by any court of competent jurisdiction, shall be subject to a fine of not more than seven hundred fifty dollars ($750.00) or to imprisonment for a period not to exceed thirty (30) days, or to both such fine and imprisonment.

(b) The department or state highway patrol may allow a person to proceed past any sign, marker, warning, notice or other device posted pursuant to W.S. 24-1-108 under the following circumstances:

(i) The person requesting permission to travel upon a closed road is seeking to travel to a destination beyond the closure point, but in an area unaffected by the conditions warranting the closure;

(ii) The department or state highway patrol makes a determination there is no dangerous or hazardous condition which would reasonably preclude the ability of the person to travel on the closed portion of the highway; and

(iii) The person making the request shall agree to any conditions or requirements for traveling on the closed portion of the highway which are imposed by the department or state highway patrol.

(c) Any permission granted under subsection (b) of this section to travel upon a closed road shall be granted by the department or the state highway patrol on a case-by-case basis, unless otherwise determined by the department or the highway patrol.



24-1-110. Speed or acceleration contest or exhibition on highways.

24-1-110. Speed or acceleration contest or exhibition on highways.

(a) No person shall engage in any motor vehicle speed or acceleration contest, or exhibition of speed or acceleration on any highway without approval of such use by the governing body in charge of said highway. No person shall aid or abet in any such motor vehicle speed or acceleration contest or exhibition on any highway, without approval of such use by the governing body in charge of said highway.

(b) No person shall for the purpose of facilitating or aiding or as an incident to any motor vehicle speed or acceleration contest upon a highway, in any manner obstruct or place or assist in placing any barricade or obstruction upon any highway without approval of such use by the governing body in charge of said highway.

(c) Any person who violates this section shall upon conviction be fined not less than ten dollars ($10) nor more than one hundred dollars ($100), or by imprisonment in the county jail for not more than ten (10) days or both.



24-1-111. County road districts.

24-1-111. County road districts.

All counties shall be divided into road districts. The board of county commissioners of each county shall divide their county into road districts of as compact form and convenient size as is practicable, and embracing the territory within an election district, if possible, and may change or alter said road district from time to time as the public convenience may require.



24-1-112. Construction and repair of fences to be performed by department of transportation.

24-1-112. Construction and repair of fences to be performed by department of transportation.

(a) Except as provided by W.S. 11-24-108(g) or subsection (c) of this section, in the event that fences paralleling state highways, or built on the highway right-of-way need repair or reconstruction to meet legal fence requirements, as set forth in W.S. 11-28-102, the actual work of repair and reconstruction of the fence, including all corresponding labor costs, shall be performed by the department of transportation.

(b) Where any state highway is reconstructed the new right-of-way fence will be constructed and maintained by the department of transportation.

(c) Notwithstanding subsection (a) of this section, a landowner or the owner or person having custody or charge of livestock may, but is not obligated to, attempt to repair any fence under this section in order to protect livestock or prevent livestock from entering a highway. Nothing in this subsection shall be deemed to create or increase any liability of a landowner or an owner or person having custody or charge of livestock.



24-1-113. Owner of unnatural canal to construct and maintain bridge at road crossing; subsequent assumption and maintenance by county.

24-1-113. Owner of unnatural canal to construct and maintain bridge at road crossing; subsequent assumption and maintenance by county.

Any person, company, corporation or association of persons, operating or maintaining in whole or in part, either as owners, agent, occupant or appropriator any ditch, canal or watercourse, not being a natural stream, for irrigation or any other, and different purpose, shall put in, construct, maintain and keep in repair at his, her, its or their expense for one (1) year, where the same crosses any public highway or publicly traveled road, a good substantial bridge, not less than fourteen (14) feet in width, over such ditch, canal or watercourse where it crosses such road. Any violation of the provisions of this section shall be a misdemeanor, and upon conviction thereof, the person so offending shall pay a fine in any sum not exceeding one hundred dollars ($100.00) for each day such ditch, canal or watercourse shall be unbridged, insufficiently bridged, or permitted to remain out of repair; provided, that after the expiration of one (1) year, from the construction of said bridge, the road supervisor of the road district in which said bridge is located, shall upon being notified by the owner or owners of the ditch, canal or watercourse over which said bridge is constructed, at once inspect said bridge, and if found in a good and lawful condition, shall accept the same for the county in which it is located, and said bridge shall thereafter be maintained by the said county.



24-1-114. Bridges between counties.

24-1-114. Bridges between counties.

Whenever it shall appear to be advantageous to any county or counties to build or repair any bridge or bridges over streams constituting the boundary line of such county or counties, or when such bridge or bridges when built will be partly in one (1) county and partly in another county in this state, or when a bridge when built shall be partly in a county of this state and partly in a county of another state, it shall be lawful for the county commissioners of any county in which part of such bridge has been or is to be erected, to join with the other county or counties containing or to contain other parts of the said bridge, in making any contract or contracts for the purpose of procuring the erection or repair of such bridge or bridges on the basis that each of the counties contracting shall pay one-half of the whole expense of building or repairing such bridge or bridges.



24-1-115. Repealed by Laws 1985, ch. 71, 2.

24-1-115. Repealed by Laws 1985, ch. 71, 2.



24-1-116. Restrictions upon damming streams; generally.

24-1-116. Restrictions upon damming streams; generally.

No person or persons, company or corporation, or association of persons, shall be permitted or allowed to dam the water or waters of any stream or irrigating or mining ditch or any waterway so that the water thus dammed, or any part thereof, shall overflow any public road or highway, or undermine, weaken or damage any bridge, or any walls or embankment of any road, nor shall any person, association or corporation owning or controlling any ditch or irrigated lands, allow any wastewater from the same to flow across or upon any public road or highway. Any person finding a public road or highway or any bridge flooded or damaged by such wastewater may report the same to the road supervisor of the county in which such road, highway or bridge may be located, who shall make an examination and report to the county attorney for the county. If the report of the said road supervisor shows that such damage has occurred, it shall then be the duty of the county attorney to institute proceedings against the party or parties whose negligence has caused such damage.



24-1-117. Restrictions upon damming streams; effect of failure to comply with W.S. 24-1-116.

24-1-117. Restrictions upon damming streams; effect of failure to comply with W.S. 24-1-116.

Any person or persons, company or corporation, violating the provisions of W.S. 24-1-116, shall be liable to a fine not to exceed one hundred dollars ($100.00), and shall also be liable to the party injured for any damages resulting therefrom.



24-1-118. Construction and maintenance to be performed at expense of state.

24-1-118. Construction and maintenance to be performed at expense of state.

Excepting as such work may be performed through mutual agreement with other entities, either public or private, the construction and maintenance of all state highways, including all bridges, and culverts thereon, shall be performed at the expense of the state and by and under the supervision of the commission and the director of the department of transportation or his authorized representative.



24-1-119. State highway fund created; income and expenditure.

24-1-119. State highway fund created; income and expenditure.

There is created a fund known as the state highway fund, to the credit of which the state treasurer, who is designated as the state official to receive all amounts paid by the United States under the act of congress approved July 11, 1916, shall place all monies previously received for the fund, all money subsequently received from the United States, under cooperative agreements as authorized, all money derived from taxes levied for such purpose or appropriated for the fund, all monies received from the sale of state bonds for highway construction or improvement, all money received from the counties under cooperative agreements as hereinbefore authorized, and all other monies received from donations or bequests, which may be accepted by the commission on behalf of the state of Wyoming, or from any source designated by law for that purpose. All monies in the fund shall be available for the purpose of this act without further appropriation and no warrant shall be drawn on the fund excepting on a voucher approved by the director of the department of transportation or an assistant authorized by the director and approved by the transportation commission. It is provided that seventy-five percent (75%) of the amount of any bond issue subsequently issued by the state of Wyoming for the construction or improvement of state highways, after the payment of overhead expense, shall be apportioned to and spent in each county in the proportion which the assessed valuation of each county by the last general assessment bears to the total assessment of the state.



24-1-120. Administration of provisions; maximum overhead expenses.

24-1-120. Administration of provisions; maximum overhead expenses.

It is hereby provided that all expenses of the maintenance of office, offices, salary, salaries, engineering, surveying, field supervision and other overhead expenses in connection with the administration of this act, shall not exceed fifteen percent (15%) of the total amount expended each year under the provisions of this act.



24-1-121. Highways subject to injury from cattle; designation; entry of order; notice to be posted.

24-1-121. Highways subject to injury from cattle; designation; entry of order; notice to be posted.

The board of county commissioners of every county, wherein is situated any mountain road or highway or portion thereof, which would be liable to receive unusual injury and damage by driving over the same herds of cattle, horses or flocks of sheep, shall have the power, by order entered in the records of such board of commissioners, to designate so much of such road or highway as would be so liable to receive unusual injury and damage, as, not a highway for herds of horses, cattle or flocks of sheep, a notice of which designation shall be posted at convenient and conspicuous places along, and in the vicinity of the portion of such road or highway so designated, which notices shall likewise reasonably point out the lieu road or highway laid out as hereinafter provided.



24-1-122. Highways subject to injury from cattle; designation of substitute highway.

24-1-122. Highways subject to injury from cattle; designation of substitute highway.

In case of such designation it shall be the duty of the board of county commissioners of such county to provide in lieu of the portion of such highway, so designated, a highway for herds and flocks of cattle, horses and sheep which shall be reasonably safe and convenient for that purpose and shall be a reasonably convenient way of access to the same place that would otherwise be reached by the portions of the road or highway designated as not a highway for cattle, horses or sheep as aforesaid.



24-1-123. Highways subject to injury from cattle; drover's liability.

24-1-123. Highways subject to injury from cattle; drover's liability.

Any person who shall drive any herd of horses, cattle or flock of sheep over any portion of any road or highway, so designated as not for horses, cattle or sheep as aforesaid, after such designation and the posting of notices as aforesaid, and after the provision of another reasonable highway for cattle, horses and sheep in lieu thereof as aforesaid, shall be liable to the county in which is situated such mountain road or highway, for any and all damages done thereto, by driving over the same, such flocks or herds of cattle, horses or sheep.



24-1-124. Livestock crossings; generally.

24-1-124. Livestock crossings; generally.

The department of transportation may provide suitable livestock crossings on all state highways, having an oil surface, in the state of Wyoming, at places where necessity and convenience require. Ranchmen, farmers and livestock raisers and producers may file with the board of county commissioners of their county a request for livestock crossings, and the various boards of county commissioners shall recommend from time to time to the department of transportation such crossings as they believe will best suit the necessities and convenience of ranchmen, farmers and livestock raisers and producers in their county.



24-1-125. Livestock crossings; construction; length and width.

24-1-125. Livestock crossings; construction; length and width.

Such livestock crossings shall be constructed of such material that livestock will readily cross over the same and shall not be less than sixty (60) feet in length and the full width of the highway.



24-1-126. Livestock crossings; signs required.

24-1-126. Livestock crossings; signs required.

Livestock crossings shall be indicated by conspicuous signs placed on each side of the highway.



24-1-127. Speed on city streets designated state highways.

24-1-127. Speed on city streets designated state highways.

When city streets are designated as state highways leading into, through, or out of a town or city, the department of transportation shall regulate the speed limits on such streets.



24-1-128. Marking of highways.

24-1-128. Marking of highways.

All center markings and supplementary road shoulder markings on all highways within the boundaries of the state of Wyoming completed in asphalt, oil, concrete, or other hard surface shall be maintained with bright yellow lines, whether or not said markings be solid or broken yellow lines. The director of the department of transportation shall have the duty to enforce the provisions of this section and to provide for the effective maintenance of said yellow markings. The state transportation commission after a hearing may waive the application of this section to any highway or highway project if necessary to promote a safe and effective utilization of such highway or highway project. The governor and the president of the senate and the speaker of the house of representatives of the state of Wyoming shall be notified in writing at least five (5) days before the hearing.



24-1-129. Marking of bypasses.

24-1-129. Marking of bypasses.

It is declared to be the policy of the state of Wyoming that where the Wyoming department of transportation has by law authorized a bypass to be built around any incorporated city or town, or an unincorporated community of the state of Wyoming, regardless of the population of such city, town or unincorporated community, the officially designated state highway and federal highway markings shall remain on the existing highway through the incorporated city or town or unincorporated community and the existing highway shall be retained and the new bypass highway shall carry the designation "bypass" or other similar markings.



24-1-130. Administration of highway safety provisions and programs.

24-1-130. Administration of highway safety provisions and programs.

The governor, in addition to other duties and responsibilities conferred upon him by the constitution and laws of this state is hereby empowered to contract and to do all other things necessary to secure the full benefits available to this state under the federal Highway Safety Act of 1966, and in so doing, to cooperate with federal and state agencies, private and public organizations, and with individuals, to effectuate the purposes of that enactment, and any and all subsequent amendments thereto. The governor shall be responsible for and is hereby empowered to administer through such appropriate agency of this state as he shall designate within thirty (30) days from the date hereof, the highway safety programs of this state and those of its political subdivisions, all in accordance with said act and federal rules and regulations in implementation thereof.



24-1-131. Travel centers.

24-1-131. Travel centers.

The transportation commission and the director of the department of transportation shall ensure that all buildings owned or controlled by the department of transportation and utilized as travel centers are directed and operated by one (1) or more agencies appointed by the transportation commission for the best interests of all Wyoming people. For purposes of this section an agency may be defined as a chamber of commerce, or any state or local governmental entity. If no agency is appointed, the commission shall direct and operate the travel centers.



24-1-132. Contracts for county bridge work; bids; exception.

24-1-132. Contracts for county bridge work; bids; exception.

(a) The board of county commissioners of any county shall cause to be prepared comprehensive plans and specifications for the construction of bridges on any dedicated and maintained county road.

(b) As used in this section a bridge is a structure, including supports, erected over a depression or an obstruction, such as water, highway or railway, having a track or passageway for carrying traffic or other moving loads and having an opening measured along the center of the roadway of more than twenty (20) feet between undercopings of abutments, or spring lines of arches, or extreme ends of openings for multiple barrel box culverts. It may include multiple pipes, where the clear distance between openings is less than one-half (1/2) of the smaller contiguous opening.

(c) When any bridge is to be constructed, which includes either new construction or reconstruction of major load carrying bridge components, upon any county road, the estimated cost of which shall exceed twenty-five thousand dollars ($25,000.00), the construction work shall be competitively bid and the bridge work constructed by contract. No contract shall be divided for the purpose of avoiding competitive bidding. The construction work may be described in the published call for bids by stating general requirements. Detailed specifications shall be available to prospective bidders at the county commissioner's office.

(d) All bridges to be constructed shall be designed by a professional engineer who holds a valid certificate of registration granted by the state board of examining engineers of the state of Wyoming. Plans and specifications shall be prepared in accordance with the provisions of W.S. 24-2-106.

(e) The board of county commissioners of any county shall cause notices of the contract to be let to be published for two (2) consecutive weeks in a newspaper having general circulation within the state and to take any other means available to achieve as wide a notice as possible, but in no case shall any letting of the contract be held within fifteen (15) days of the last published notice.

(f) All contracts shall be awarded by the county commissioners to the lowest responsible bidder. The county commissioners shall reserve the right to reject any and all bids and to waive irregularities and informalities in the bidding. No final payment upon any contract shall be made until the bridge is examined and the payment approved by the county commissioners or their designees.

(g) Whenever an emergency arises requiring expenditure of funds for the repair or rebuilding of bridges or approaches to bridges the board of county commissioners may enter into contract for any building or rebuilding of bridges or approaches without advertising for the letting of any contract. An emergency is an occasion requiring repair or rebuilding of a bridge or a portion of a bridge when, on short notice, the bridge has become unsafe or impassable due to events which are beyond the control of the county.



24-1-133. Posting notice of restrictions to public roads and adjacent lands; restrictions; penalties.

24-1-133. Posting notice of restrictions to public roads and adjacent lands; restrictions; penalties.

(a) No person shall post a notice purporting to restrict access over a public road unless the restriction has been approved by the governing body having jurisdiction over the road.

(b) For purposes of this section "public road" means any passageway to which there is a duly recorded instrument from the landowner or his predecessor in interest conveying to the public unrestricted legal right to use the passageway or to which a governing body has acquired unrestricted legal right for the public to use the passageway.

(c) The governing body or its authorized representative having jurisdiction over the public road shall issue a written demand to any person who unlawfully posts a notice in violation of subsection (a) of this section directing that the notice be removed within three (3) days following receipt of the notice. The demand shall be delivered in person by a peace officer or mailed by both first class mail and certified mail return receipt requested to the person's last known mailing address. Any person who knowingly posts an illegal notice or who fails to remove an illegal notice within three (3) days after receiving the demand from the governing body is guilty of a misdemeanor. If the person cannot be personally served because he deliberately made himself unavailable for service, or refused to accept delivery of the demand by certified mail, then he shall be guilty of a misdemeanor if he fails to remove the illegal notice within five (5) days after the demand was mailed to him by the governing body. Any person convicted of a misdemeanor under this section shall be punished by a fine up to six hundred dollars ($600.00) for each day the person fails to remove the illegal notice. For a second or subsequent offense, the penalty shall be a fine of not more than six hundred dollars ($600.00) per day, and up to six (6) months in jail, or both.

(d) It shall be a defense to any charge under this section, that severe weather or other circumstance not within control of the person charged prevented removal of the notice.



24-1-134. Wyoming veterans memorial highway.

24-1-134. Wyoming veterans memorial highway.

United States Highway 14-Alternate between the city boundaries of Cody, Wyoming and Powell, Wyoming shall be known as the "Wyoming Veterans Memorial Highway."






CHAPTER 2 - DEPARTMENT OF TRANSPORTATION

24-2-101. Department and commission created; qualifications; appointment; term; removal; compensation; location of offices; power to bring civil actions; official seal.

24-2-101. Department and commission created; qualifications; appointment; term; removal; compensation; location of offices; power to bring civil actions; official seal.

(a) There is created a department of transportation to consist of a transportation commission and a director of the department of transportation. The commission shall consist of seven (7) commissioners, not all of whom shall be registered in the same political party. They shall biennially elect their chairman on or after the first day of March. The commissioners shall be appointed by the governor, by and with the advice and consent of the senate, and each shall serve for a term of six (6) years. The terms of all commissioners appointed after the effective date of this section shall terminate on the last day of February of the sixth year of the term regardless of the date of the beginning of the term. The governor may remove any commissioner as provided in W.S. 9-1-202.

(b) One (1) commissioner shall be appointed from each of the following districts:

(i) District No. 1 composed of the counties of Laramie, Goshen and Platte;

(ii) District No. 2 composed of the counties of Albany, Carbon and Sweetwater;

(iii) District No. 3 composed of the counties of Lincoln, Teton, Sublette and Uinta;

(iv) District No. 4 composed of the counties of Campbell, Johnson and Sheridan;

(v) District No. 5 composed of the counties of Big Horn, Hot Springs, Park and Washakie;

(vi) District No. 6 composed of the counties of Crook, Niobrara and Weston;

(vii) District No. 7 composed of the counties of Converse, Fremont and Natrona.

(c) The appointment in each district shall rotate successively among the several counties comprising the district. If any commissioner ceases to reside in, or for a continuous period of six (6) months or more is absent from the county, the governor shall declare his office vacant and shall appoint a successor from the same county in accordance with W.S. 28-12-101.

(d) Each commissioner shall qualify by taking the constitutional oath of office, and each shall receive a salary of six hundred dollars ($600.00) per year and actual and necessary traveling expenses while away from home in the performance of the duties of office, to be paid from the state highway fund.

(e) The commission shall maintain offices at the state capital. The commission is empowered to sue in the name of the "Transportation Commission of Wyoming", and may be sued by that name in the courts of this state and in no other jurisdiction upon any contract executed by it. The attorney general is the legal advisor of the commission and shall prosecute and defend all actions and shall also appear in all proceedings in any federal department in which the commission is a party or is interested.

(f) The commission shall have a seal bearing the words "Transportation Commission of Wyoming, Official Seal", and all copies of all records and other instruments in the office of the commission, certified under the hand of its secretary with the seal affixed shall be received in any court as prima facie evidence of the original record or instrument.

(g) Effective July 1, 1979, appointments and terms shall be in accordance with W.S. 28-12-101 through 28-12-103.

(h) The commission, department and appropriate divisions within the department may operate upon a federal fiscal year basis commencing October 1 of each year. The commission, department and all divisions within the department shall report revenues and expenditures upon a state fiscal year commencing July 1, 2010.



24-2-102. General powers; power of eminent domain limited.

24-2-102. General powers; power of eminent domain limited.

(a) To construct, maintain and supervise the public highways of this state, the department of transportation is authorized to:

(i) Acquire, hold and manage real property in the name of the transportation commission and to develop, improve, operate and maintain the same for any necessary public purpose. Lands acquired for rights-of-way for highways may be up to three hundred (300) feet wide and greater where extra width is necessary for:

(A) Deposits of road building materials;

(B) Deposits of waste materials;

(C) Embankments;

(D) Excavations;

(E) Maintenance;

(F) Parking facilities;

(G) Roadside rest areas; and

(H) Scenic roadside areas.

(ii) Sell, exchange, abandon, relinquish or otherwise dispose of real property including land, water and improvements for any necessary purpose in accordance with rules and regulations promulgated by the transportation commission, provided that disposition of water rights shall be in accordance with law.

(b) The commission shall not acquire property by eminent domain except for highway rights-of-way as specified by subparagraphs (a)(i)(A) through (F) of this section and only if the property for those purposes is immediately adjacent to the highway right-of-way.



24-2-103. Repealed by Laws 1983, ch. 139, 2.

24-2-103. Repealed by Laws 1983, ch. 139, 2.



24-2-104. Repealed by Laws 1983, ch. 139, 2.

24-2-104. Repealed by Laws 1983, ch. 139, 2.



24-2-105. Appointment of director; qualifications; salary and expenses; powers and duties.

24-2-105. Appointment of director; qualifications; salary and expenses; powers and duties.

(a) The commission shall submit a minimum of three (3) names of qualified candidates to the governor who shall appoint a director of the department of transportation. The director shall receive an annual salary as provided by law, payable in equal monthly installments. He shall be allowed his actual and necessary traveling and other expenses incurred in the discharge of his official duties, and shall give his entire time to the duties of his office. With the approval of the commission, the director shall have complete charge of laying out and establishing highways upon which any portion of the state highway fund is to be expended, including expenditures for roads now in existence or in the future to be constructed, which are part of the state highway system which are located within or partially within the national forests' boundaries, and shall purchase all materials, supplies and equipment, including road-building machinery, materials, supplies and equipment, and shall employ such engineers, superintendents and employees with salaries as provided by law, as necessary for the proper performance of the duties of the department and the construction work undertaken by it. The director, with the approval of the commission, may promulgate and adopt rules and regulations as provided by the Wyoming Administrative Procedure Act, necessary for the proper performance of the duties and functions of the department.

(b) Notwithstanding 1991 Wyoming Session Laws, Chapter 241, Section 1(a)(iv), the director of the department of transportation is authorized to regulate and control the expenditure of any administrative funds not otherwise provided by law and not specifically regulated and controlled by the transportation commission.



24-2-106. Appointment of chief engineer; duties of director and engineer.

24-2-106. Appointment of chief engineer; duties of director and engineer.

(a) With the approval of the commission, the director of the department of transportation shall appoint a qualified chief engineer who shall:

(i) Compile all available information relative to the public roads and bridges within the state;

(ii) Prepare standard plans and specifications for the construction of roads, culverts and bridges, and compile data relative to road and bridge materials and their values;

(iii) Furnish standard plans, specifications and data to any board of county commissioners upon request, and advise with boards of county commissioners with respect to highway construction and improvements not within the jurisdiction of the department when requested;

(iv) Prepare or approve plans and specifications for all bridges to be constructed by any county, city or town within the state;

(v) Be a licensed professional civil engineer, knowledgeable and experienced in highway and bridge construction and maintenance.

(b) No contract for the construction of a bridge is valid unless the plans and specifications have been prepared by the director of the department of transportation or the chief engineer or, if prepared by other professional engineers, the bridge designs, plans and specifications have been approved by the director or the chief engineer before the start of construction. The review and approval under this section shall be made without cost to cities, towns and counties. Final payment upon any contract shall not be made until the bridge is inspected and the payment approved by the designer of the bridge and the appropriate governing body.



24-2-107. Required reports.

24-2-107. Required reports.

The director of the department of transportation shall make an annual report to the commission of the transactions of the department, and on or before December first of each even-numbered year, the commission shall, as required by W.S. 9-2-1014, report to the governor.



24-2-108. Road and bridge construction.

24-2-108. Road and bridge construction.

All road and bridge construction work, any part of the cost of which is paid from the state highway fund, shall be performed in accordance with the plans and specifications prepared by the director of the department of transportation or the chief engineer and approved by the commission, and shall be performed by or under contracts awarded by the commission. The director with the assistance of the chief engineer shall have complete charge, including expenditures for roads now in existence, or in the future to be constructed, which are part of state highway systems which are located within or partially within the national forests' boundaries. All improvements costing more than two hundred thousand dollars ($200,000.00) shall be constructed under contracts awarded after public notice to the lowest responsible bidder determined qualified by the transportation commission of Wyoming which is given the power to determine the qualifications and responsibilities of bidders. The commission may reject any or all bids and readvertise for bids. Improvements costing less than forty thousand dollars ($40,000.00) may be constructed by the commission upon force account, with its own forces or under contract, as the commission shall determine. A state highway construction job to be completed within any calendar year period and to cost more than forty thousand dollars ($40,000.00) shall not be constructed by department of transportation forces in sections or parcels so as to come within the forty thousand dollars ($40,000.00) limitation. Contracts may be entered into with railroad companies for the construction of grade separation structures at actual cost under terms and conditions approved by the commission. Whenever an emergency arises requiring immediate expenditure of funds for the repair or rebuilding of bridges, approaches to bridges and any roadway, when the bridges, approaches to bridges or roadway are required to be rebuilt immediately and in such short time that in the judgment of the commission the people would be seriously inconvenienced in waiting the regular period for advertising for bids, the commission may enter into contract for any building or rebuilding of bridges, approaches or roadway without advertising for the letting of any contract, provided the amount of the contract shall not exceed one million dollars ($1,000,000.00) and provided the commission requests proposals from at least two (2) contractors capable of performing the emergency construction or repair. The commission shall adopt general rules and regulations for the publication of notice to bidders, the awarding of contracts, and for determining the qualifications and responsibilities of bidders.



24-2-109. Designation of state highways; vesting of county interest in state; commission authorized to acquire severed portions of land; land to be sold.

24-2-109. Designation of state highways; vesting of county interest in state; commission authorized to acquire severed portions of land; land to be sold.

(a) The transportation commission shall designate public highways to be known as state highways, which may coincide in whole or in part with previously established county roads. When the state highway is defined and designated by resolution entered in the records of the commission, all title and interest of the respective counties, in the road and right-of-way designated, shall pass to and vest in the transportation commission of Wyoming.

(b) Pursuant to W.S. 24-2-102:

(i) Any rights-of-way for state highways not acquired from the respective counties may be acquired;

(ii) The commission shall have the authority to acquire by purchase or gift, the parcel or parcels of property that may be severed or damaged as a result of the acquisition of the highway right-of-way; provided, that the commission shall not acquire any such parcel or parcels of land by purchase or gift until full settlement has been made for the damages to the landowner as otherwise provided by law;

(iii) Any parcel of land acquired pursuant to paragraph (b)(ii) of this section and not otherwise used for highway purposes or traded for land used for highway purposes shall be offered for sale within two (2) years from the date of the completion of the project for which it was acquired. After written notice to the state building commission, the sale or disposition of this land shall be in accordance with rules and regulations adopted by the transportation commission.



24-2-110. Cooperation with counties in construction and maintenance of county roads; allocation of costs; state-county road construction account established.

24-2-110. Cooperation with counties in construction and maintenance of county roads; allocation of costs; state-county road construction account established.

(a) The board of county commissioners of each county shall establish a separate road construction and maintenance fund solely for the construction and maintenance of county roads, bridges and culverts. Work using funds from the road construction and maintenance fund of a county shall be performed under contract awarded after competitive bidding if the estimated cost of the work exceeds fifty thousand dollars ($50,000.00). All work shall be performed under the immediate control and supervision of the board of county commissioners or its authorized representative and in accordance with county road standards as established by the Wyoming county road standards committee. The road construction and maintenance fund program is a supplement to federal aid, primary and secondary road programs in each county. The term "construction and maintenance" as used in this section means construction, reconstruction, surveys, mapping, right-of-way costs, bridges, culverts, general road maintenance and fencing. The county shall use existing grades, bridges and other physical items or facilities in order to minimize or avoid more costly relocation.

(b) All expenses of maintaining the road after its construction is completed shall be paid by the county.

(c) The gasoline license tax revenues distributed by the state treasurer under W.S. 39-17-111(d)(ii) shall be sent to the county treasurers of the various counties and placed in a separate fund in each county earning its own interest and be expended by the board of county commissioners solely for the road construction and maintenance fund program and as otherwise provided in this subsection. This money shall be allocated as follows:

(i) To the highway fund, an amount equal to the counties' contribution for the cost of the university's technology transfer program under W.S. 21-17-115(a)(ii) or thirty-one thousand two hundred fifty dollars ($31,250.00), whichever is less;

(ii) The remainder to the counties and the share allocated to each county shall be based fifty percent (50%) upon the percentage ratio which the rural population including the population within the cities and towns with less than one thousand four hundred (1,400) of each county bears to the total rural population of the state and fifty percent (50%) based upon the percentage ratio which the area of each county bears to the area of the state. Any interest earned on the investment of monies in the fund created by this subsection shall be retained by each county and shall be used for project costs as authorized by this section.

(d) Repealed by Laws 2008, Ch. 24, 2.

(e) Repealed By Laws 2009, Ch. 170, 2.

(f) There is created a Wyoming county road standards committee appointed by the governor consisting of:

(i) Three (3) members nominated by the Wyoming county commissioners association, one (1) of whom shall be a registered professional engineer;

(ii) Two (2) members nominated by the Wyoming association of consulting engineers and surveyors;

(iii) One (1) member nominated by the Wyoming contractors association; and

(iv) One (1) member nominated by the Wyoming association of county engineers and road superintendents.

(g) It shall be the responsibility of the Wyoming county roads standards committee to furnish standards for the construction and maintenance of county roads to any board of county commissioners upon request, and to advise boards of county commissioners with respect to highway construction, maintenance and improvements. The committee shall meet as necessary, but at least annually.

(h) Whenever an emergency arises requiring construction or maintenance work using funds from the road construction and maintenance fund of a county, the board of county commissioners may enter into contract for the work without advertising for the letting of the contract. An emergency is an occasion requiring construction or maintenance work, on short notice, because the road has become unsafe or impassable due to events which are beyond the control of the county.



24-2-111. Cooperation with cities in construction of streets connecting state highways and construction of storm sewers along streets designated as state highways.

24-2-111. Cooperation with cities in construction of streets connecting state highways and construction of storm sewers along streets designated as state highways.

(a) The transportation commission may cooperate with incorporated cities and towns in the construction of public streets and highways, including bridges and culverts, but excepting bypass routes, if the streets or highways constitute direct connections between sections of established state highways. All cooperative work shall be performed under the immediate control and supervision of the director of the department of transportation in accordance with plans and specifications prepared under the supervision of the director or the chief engineer, but no contract shall be let nor work commenced until sixty (60) days after the plans for the work have been submitted and approved by the legislative body of the incorporated city or town. The failure of the legislative body of the incorporated city or town to take official action approving or disapproving the plans within sixty (60) days shall constitute approval for the purpose of this section. The entire cost of construction of the streets and highways and the maintenance, including streets and highways currently in existence, shall be paid by the transportation commission with the following exceptions:

(i) The cost of construction of storm sewers along streets designated as state highways shall be paid by the transportation commission. If the city decides to connect other storm sewers with the one constructed by the commission, the commission shall only pay for the cost of a storm sewer needed to provide drainage for the street. If additional costs are incurred, the cities shall pay these additional costs. The city or town, if the population is over fifteen hundred (1,500) or more, shall pay all costs of, and be responsible for, the cleaning and maintenance of the storm sewers;

(ii) The city or town, if it has a population of fifteen hundred (1,500) or more, shall pay all costs of, and be responsible for, the cleaning, sweeping and washing of, and snow removal from the streets and highways. Notwithstanding any other provision of law, the transportation commission may contribute financial assistance to any city or town with a population between fifteen hundred (1,500) and five thousand (5,000) that is performing its duties under this paragraph in a total amount not to exceed twenty dollars ($20.00) per capita annually to the city or town;

(iii) The entire cost to the state of the construction, maintenance and acquisition of the necessary right-of-way for any highway route, which constitutes a bypass of any incorporated city or town, and which is constructed for the purpose of satisfying the highway construction standards established by the American Association of State Highway and Transportation Officials and approved by the federal highway administration including access control, regardless whether any portion lies within the corporate limits of any city or town, shall be paid by the transportation commission.



24-2-112. Contracts and agreements with United States government.

24-2-112. Contracts and agreements with United States government.

The legislature of the state of Wyoming assents to the provisions of the act of congress approved July 11, 1916, entitled "an act to provide that the United States shall aid the states in the construction of rural post roads, and for other purposes," together with all acts and legislation, amendatory or supplementary, or which shall grant or authorize aid for the construction, improvement, maintenance or repair of public roads or highways. The transportation commission is authorized to enter into all contracts and agreements with the United States government relating to the construction and maintenance of roads under the provisions of the act or acts of congress to submit the scheme or program or construction or maintenance as may be required by the federal highway administration and to do all other things necessary fully to carry out the cooperation contemplated and provided for by the act or acts, for the construction or improvement of highways under the act, the good faith of the state is pledged to make available funds sufficient to equal the sums apportioned to the state by or under the United States government during each of the years for which federal funds are appropriated by section 3 of the act and to maintain the roads so constructed with the aid of funds appropriated and to make adequate provisions for carrying out maintenance. Cooperative agreements under the provisions of the act shall be entered into with the federal highway administration only by the commission, but may be for the construction or improvement of either a state highway or a county road. If the road to be improved under such cooperative agreement is a state highway, the state's share of the expense shall be borne entirely by the state; if the highway to be improved or constructed under such cooperative agreement is not a state highway, the state's share of the cost of the work shall be divided between the state and the county upon such basis as the commission shall determine, and before an agreement is entered into with the federal highway administration the county must furnish the right-of-way and shall have entered into an agreement with the commission whereby it shall agree to pay its share of the cost and to pay the cost of all subsequent maintenance, work which shall be performed by and under the supervision of the director of the department of transportation, and the county also shall pay into the state highway fund its share of the estimated cost of the construction.



24-2-113. Repealed by Laws 1983, ch. 139, 2.

24-2-113. Repealed by Laws 1983, ch. 139, 2.



24-2-114. State agency law enforcement communications system; department duties and responsibilities.

24-2-114. State agency law enforcement communications system; department duties and responsibilities.

(a) The department of transportation shall:

(i) Maintain, install, operate and dispatch the state agency law enforcement communications system as defined by W.S. 9-2-1101(b);

(ii) Supervise personnel and budget funds necessary for the maintenance, installation, operation and dispatching of the state agency law enforcement communications system; and

(iii) Provide technical assistance and advice as requested by the law enforcement communications commission and by the state [law enforcement] radio communications consultant.

(b) The budget for maintenance, operation and dispatching of the state agency law enforcement communications system shall be approved by the director of the department of transportation and by the legislature.



24-2-115. Program for specific service signing by businesses or attractions; department duties and responsibilities; contracting of duties; fees.

24-2-115. Program for specific service signing by businesses or attractions; department duties and responsibilities; contracting of duties; fees.

(a) As authorized under W.S. 31-5-406(b), the department of transportation shall establish a program for specific service signing by business entities as part of departmental approved motorist service panels erected within rights-of-way along interstate and primary highways. The program shall be designed for information of interest to the traveling public in accordance with 23 U.S.C. 131(f).

(b) In establishing the program under this section, the department shall by rule and regulation:

(i) Provide for application by business entities for the display of its name or logo upon the specific service signing;

(ii) Repealed By Laws 2014, Ch. 99, 2.

(iii) Establish a uniform initial fee and annual permit fee for applicants to cover the costs of constructing, erecting and maintaining specific service signing, including the costs of contracting for any of these services;

(iv) Establish minimum standards for specific service signing by business entities in accordance with the current edition of the manual on uniform traffic control devices;

(v) Provide for oversight of the program and subject to W.S. 9-2-1016(b), may establish necessary procedures for contracting services for the construction, erection and maintenance of highway specific service signing pursuant to this section;

(vi) Provide a fee system that includes an initial application fee, fabrication and installation fee and an annual administration and maintenance fee. At a minimum, the fee structure shall be set so that the department is fully reimbursed for all costs associated with specific service signing.

(c) All fees collected by the department under the program shall be deposited into the state highway fund.






CHAPTER 3 - ESTABLISHMENT, VACATION OR ALTERATION OF COUNTYHIGHWAYS

ARTICLE 1 - IN GENERAL

24-3-101. Resolution by county commissioners; petition of county electors; alteration authority specified.

24-3-101. Resolution by county commissioners; petition of county electors; alteration authority specified.

(a) The board of county commissioners of any county, may, on its own motion by resolution duly adopted, where it deems the public interest so requires, initiate the procedure for the establishment, vacation or alteration of a county highway, as the case may be, by setting forth in such resolution the point of commencement, the course and the point of termination of said road to be established, altered or vacated, as the case may be, and thereafter following out the provisions of article 2, chapter 52, Wyoming Revised Statutes, 1931, not inconsistent therewith. If the motion specifies vacation of a county road, alley or highway located within one and one half (1 ) miles of the boundary of a city or town, the board shall notify the governing body of the city or town.

(b)(i) Any person desiring the establishment, vacation or alteration of a county highway shall file in the office of the county clerk of the proper county, a petition signed by five (5) or more electors of the county residing within twenty-five (25) miles of the road proposed to be established, altered, or vacated, in substance as follows: To the Board of County Commissioners of .... County. The undersigned ask that a county highway, commencing at .... and running thence .... and terminating at .... be established (altered or vacated as the case may be).

(ii) With said petition shall be filed a list containing the names and also the known post office address of each person owning or having an interest in any land over which the proposed establishment, vacation or alteration of a county highway is to be made.

(c) In altering any county highway under this article or any other road dedicated by recorded plat as a public road, a board of county commissioners may change the designation of any road to a private road. If a board alters any road, it shall reserve the access rights of the area landowners and permit governmental agencies to retain access to that road for performing essential public services. It may also designate a nongovernmental entity to be responsible for the maintenance of any road altered pursuant to this section.



24-3-102. Requiring deposit by petitioners.

24-3-102. Requiring deposit by petitioners.

The board of the county commissioners may require, in their discretion, that the petitioners for the establishment, alteration or vacation of a public road, shall deposit with the county clerk, a sufficient sum of money to defray the expenses of laying out, vacating or altering such road, and such expense, when so incurred, shall be paid out of such deposit. If the road is finally established, altered or vacated, the money so deposited shall be returned to the person who deposited the same.



24-3-103. Viewer; appointment, qualifications and duties generally.

24-3-103. Viewer; appointment, qualifications and duties generally.

Upon filing of the petition the board of the county commissioners at a regular or special meeting, or the chairman of the board, if in his judgment an emergency exists, shall appoint a suitable and disinterested person, who may be a member of the board of county commissioners, to examine into the expediency of the proposed road, alteration or vacation thereof, and to report immediately.



24-3-104. Viewer; oath; scope of investigation.

24-3-104. Viewer; oath; scope of investigation.

The person so appointed shall be termed a viewer, and he shall be sworn by some person or officer authorized by law to administer oaths, before entering upon his duties, to faithfully and impartially discharge his duties, and he shall file his oath in the office of the county clerk. He shall not be confined to the precise matter of the petition, but may inquire or determine whether that, or any road, in the vicinity of the proposed or altered road, answering the same purpose is required.



24-3-105. Viewer; factors to be considered.

24-3-105. Viewer; factors to be considered.

In forming his judgment the viewer shall take into consideration both the public and private convenience, and also the expense of the proposed road.



24-3-106. Viewer; report.

24-3-106. Viewer; report.

The said viewer shall report in writing to the board of the county commissioners, whether or not in his judgment, said proposed road is practicable, and ought or ought not be established, altered or vacated, as the case may be, stating the probable expense of the same, including damages to the property owners along the line thereof, the benefits thereto, and such other matters therein as shall enable the said board to act understandingly in the premises.



24-3-107. Viewer; compensation.

24-3-107. Viewer; compensation.

The board of the county commissioners shall allow the said viewer such reasonable compensation for his services as they shall determine and fix upon.



24-3-108. Roads established by consent of landowners.

24-3-108. Roads established by consent of landowners.

Public roads shall be established without the appointment of a viewer, or without any other proceeding, than the order of the board of county commissioners; provided, that the written consent of all the owners of the land to be used for that purpose, be first filed in the office of the county clerk, and when it is shown to the satisfaction of the said board that the said road is of sufficient importance to be opened and traveled, they shall make an order establishing the same. The board of the county commissioners, when in their judgment such action shall be in the interests of economy or the public good, may purchase or receive donations or rights-of-way for a public road, or any alteration thereof, or any part thereof, from any and all persons along the route thereof, and declare the same opened, whenever the consent of the owners of the land through which said proposed road or alteration shall run, has been obtained, either by the donations of land or when an amicable adjustment of the amount to be paid therefor has been made between such landowners and said board; and all roads or parts of roads or alteration of roads heretofore opened or made, by consent or adjustment of damages, without recourse to other proceedings, are hereby declared to be public roads, the same as if such roads had been legally opened, or said alterations legally made.



24-3-109. Survey of proposed location for new road; recordation required.

24-3-109. Survey of proposed location for new road; recordation required.

If, upon considering and acting upon the report of the viewer, or otherwise, the board of the county commissioners shall decide to lay out such road, they shall cause the county surveyor to make an accurate survey thereof, if such survey is deemed necessary, and to plat and record the same in the book provided by the county for such purpose; and a copy of said plat and notes of survey shall, without unnecessary delay, be filed in the office of the county clerk.



24-3-110. Notice of location of road to be published or posted; notice by mail to property owners.

24-3-110. Notice of location of road to be published or posted; notice by mail to property owners.

(a) Notice shall be published of the proposed location or alteration of any road by posting on the county's official website in the manner provided in W.S. 18-3-516(f) and by publication for two (2) successive weeks in the designated official newspaper of the county, which notice may be in the following form:

To all to whom it may concern: The Board of County Commissioners have decided to locate (or alter, as the case may be) a road commencing at .... in .... County, Wyoming, running thence (here describe in general terms the points and courses thereof), and terminating at .... .

All objections thereto or claims for damages by reason thereof must be filed in writing with the county clerk of said county, before noon on the .... day of .... A.D. .... or such road will be established (or altered) without reference to such objections or claims for damages.

........................................ County Clerk

Dated .... A.D.

(b) The county commissioners shall cause a copy of the above notice to be mailed by registered mail to all persons owning lands or claiming any interest in any lands over or across which said road is proposed to be located or altered. The publication and posting of such notice shall be a legal and sufficient notice to all persons owning lands or claiming any interest in lands over which the proposed road is to be located or altered.



24-3-111. Objections and claims for damages; when filed.

24-3-111. Objections and claims for damages; when filed.

If the board of the county commissioners shall determine to establish, lay out or alter any road, they shall appoint a day, not less than thirty (30) days after such determination, on or before which day all objections to the establishment, alteration or vacation of the proposed road, and claims for damages by reason thereof, shall be filed with the county clerk.



24-3-112. Objections and claims for damages; when barred.

24-3-112. Objections and claims for damages; when barred.

No objections or claims for damages shall be filed or made after the noon of the day fixed for filing the same, and if no objections or claims for damages are filed, on or before noon of the day fixed for filing the same, they shall be disregarded, and not considered, and shall be deemed to have been waived and barred.



24-3-113. Objections and claims for damages; continuance of hearing upon filing.

24-3-113. Objections and claims for damages; continuance of hearing upon filing.

If objections to the establishment, altering or vacating of the road, or if any claims for damages shall be filed, the further hearing of the application may be continued by the board until the matter can be properly disposed of.



24-3-114. Appraisers; number; appointment; qualifications; duties generally; report.

24-3-114. Appraisers; number; appointment; qualifications; duties generally; report.

When claims for damages are filed, at the next regular meeting or special meeting of the board of the county commissioners, or as soon thereafter as may be practicable and convenient, the said board shall appoint three (3) suitable and disinterested electors of the county as appraisers, to view the ground, on a day fixed by said board, and they shall report their doings in the matter and file their report in writing with the county clerk within thirty (30) days after the date of their appointment, fixing the amount of the damages sustained by the claimants.



24-3-115. Appraisers; notification of appointment required; contents.

24-3-115. Appraisers; notification of appointment required; contents.

The county clerk shall cause each of the said appraisers to be notified in writing, of his appointment, stating in said notice, first, the names of all appraisers, second, the names of all claimants for damages, on account of the location or alteration of the said road, with the amount of damages asked by each claimant, third, stating when their report must be filed, and fourth, the law relating to their duty as found in W.S. 24-3-116. The county clerk shall prepare suitable blanks, for such notice, for the oath of the appraisers and for the report, a proper number of which shall be forwarded by him to them.



24-3-116. Appraisers; specific duties enumerated; compensation.

24-3-116. Appraisers; specific duties enumerated; compensation.

The said appraisers shall, within ten (10) days after receiving notice of their appointment, meet at some convenient place, on the line of said proposed or altered road, and take and administer to each other, an oath or affirmation to faithfully and impartially discharge their duties. They shall then view the ground, so far as they shall deem it necessary, and fix the amount of damages sustained by each claimant, after allowing for all benefits that may accrue to each claimant, by reason of the location or alteration of the said proposed road. They, or a majority of them, shall as soon as practicable, after performing their said duties, make a report in writing to the county clerk of their doings, stating that they were so sworn or affirmed as aforesaid, before performing their duties and fixing the amount of damages, if any, sustained by each claimant, after allowing and deducting for benefits, and where they have disallowed claims for damages, they shall so state in their report, and they shall immediately transmit their report, when made, to the county clerk. They shall, whenever they can conveniently do so, notify the claimants or their agents, of the place of their meeting and may hear such evidence as they may deem necessary in determining the amount of damages fixed by them. They are hereby authorized to administer oaths to each other and to such witnesses as they may hear. If any one (1) of them shall fail or refuse to perform his duty, the other two (2) appraisers shall serve and shall appoint a suitable and disinterested elector in his place, who shall be within easy access, and he shall be sworn or affirmed in like manner as the other two (2) appraisers, and the facts of such appointment and qualification shall be stated in said report to the county clerk. The said appraisers shall each receive for his compensation such reasonable sum as the board of county commissioners shall allow.



24-3-117. Neglect of duty by appraiser or viewer.

24-3-117. Neglect of duty by appraiser or viewer.

If any viewer or appraiser shall refuse or neglect to perform any of the duties required by law or shall fail to act after his appointment, without a satisfactory excuse for such refusal or neglect, he shall be fined in any sum not exceeding fifty dollars ($50.00), upon his conviction thereof in any court of competent jurisdiction, and such fine when collected shall be paid into the county treasury for the benefit of the road fund.



24-3-118. Hearing before county commissioners; determination and payment of damages; entry on land; abandonment prohibited; records; surveys.

24-3-118. Hearing before county commissioners; determination and payment of damages; entry on land; abandonment prohibited; records; surveys.

(a) At the next meeting of the county commissioners after the report of the appraisers has been filed, or as soon thereafter as may be practicable, the said board may hear testimony and consider petitions for and remonstrances against the establishment or alteration, as the case may be of any road, or may establish or alter any road or may refuse so to do, as in the judgment of the said board, the public good may require, but in case there shall be no claim for damages filed, they shall act as speedily as possible in the matter. Said board may increase or diminish the damages allowed by the appraisers, and may make such establishment or alteration of any road, dependent or conditioned upon the payment, in whole or in part, of the damages awarded or expenses incurred in relation thereto by the petitioners for such road or such alteration of any road.

(b) The amount of damages awarded, if any, shall immediately be paid to the person or persons entitled thereto or deposited with the county clerk for delivery to such person or persons, which payment shall be without prejudice to the right of such person or persons to appeal to the district court as provided by law.

(c) When the road has been established and the award has been paid by the board of county commissioners or by the department of transportation, to the person or persons entitled, or deposited with the county clerk, the highway authorities and their contractors and employees may take possession and exercise full control of the land within the right-of-way of the road so established.

(d) After the county or the department of transportation has taken possession of the right-of-way, there shall be no abandonment of the establishing of the highway, and in the event of an appeal by an owner of real estate affected to the district court from the award finally made by the board of county commissioners, the board shall pay the amount finally determined to be due.

(e) A certificate, authorized by the board of county commissioners and signed by its chairman, setting forth the legal description of the property taken shall be recorded in the office of the county clerk, and indexed in like manner and with like effect as if it were a conveyance of the easement or right-of-way from said owners to the county.

(f) If, upon considering and acting upon the report of the viewers or otherwise, the board of county commissioners shall decide to lay out or alter any road, they shall cause the county surveyor to make an accurate survey thereof, if such survey is necessary, and to plat the same in books to be provided by the county for such purpose, and the county clerk shall record in the same books opposite or near to such plat so that the same may be easily ascertained to be concerning the platted road, the proceeding of the said board in relation to the location, establishment or alteration of said road, in order to keep in a separate book a record of all the county roads of that county.



24-3-119. Appeals from decisions of county commissioners; notice; bond required.

24-3-119. Appeals from decisions of county commissioners; notice; bond required.

Any applicant for damages claimed, or caused by the establishment or alteration of any road, may appeal from the final decision of the board of the county commissioners to the district court of the county, in which the land lies, for the taking of which for a public road, damages are asked; but notice of such appeal must be made to the county clerk, within thirty (30) days after such decision has been made by the said board, or such claim shall be deemed to have been abandoned. No appeal shall be allowed, unless a good and sufficient bond be given by the party appealing, in a sum not less than fifty dollars ($50.00) to cover costs, said bond to be approved by the clerk of the district court.



24-3-120. Appeals from decisions of county commissioners; duties of county clerk.

24-3-120. Appeals from decisions of county commissioners; duties of county clerk.

The county clerk shall, within ten (10) days after the notice of an appeal as provided for in W.S. 24-3-119 is filed in his office, make out and file in the office of the clerk of the district court, in his county, a transcript of the papers on file in his office, and the proceedings of the board in relation to such damages.



24-3-121. Appeals from decisions of county commissioners; recovery of damages; court costs.

24-3-121. Appeals from decisions of county commissioners; recovery of damages; court costs.

The amount of damages to which the claimant shall be entitled on such appeal shall be ascertained in the same manner as in a civil action, and the amount so ascertained, if any, shall be entered of record, but no judgment shall be entered therefor. The amount thus ascertained shall be certified by the clerk of the court to the county clerk who shall thereafter proceed as if such amount had been allowed by the board of the county commissioners to the claimant as damages. If the appellant shall fail to recover an amount exceeding fifty dollars ($50.00) above the amount allowed to him by the board of the county commissioners, he shall pay all costs of the appeal.



24-3-122. Condemned land tax free during use by state.

24-3-122. Condemned land tax free during use by state.

No taxes covering the real estate taken by the county or the department of transportation for rights-of-way shall be assessed, or charged against the land owner or owners during the time that rights-of-way are being used for the purposes for which they were established.



24-3-123. Effect of location of new road on route of previous road.

24-3-123. Effect of location of new road on route of previous road.

The establishment of a new road on the route of a road already established according to law, shall not vacate any road previously established, unless such vacation shall be ordered by the board of the county commissioners.



24-3-124. Removal of fences on right-of-way.

24-3-124. Removal of fences on right-of-way.

Whenever a public road is ordered to be established or altered, according to the provisions of this act, which shall pass through, or on enclosed lands, the road overseer, or other proper officer, shall give the owner, agent or occupant of such lands, notice in writing to remove the fences thereon, and if such owner, agent or occupant shall not move his fence, within thirty (30) days thereafter, the same may be removed by the proper officer, and the road opened and worked; and such owner shall forfeit and pay twenty dollars ($20.00) for each day he shall permit his fence to remain after said thirty (30) days, and shall pay all necessary cost of removal, to be collected by the proper officer, in any court of competent jurisdiction, for the use and benefit of the general county road fund.



24-3-125. Streets in unincorporated towns or villages declared public roads; working.

24-3-125. Streets in unincorporated towns or villages declared public roads; working.

All public streets of towns or villages, not incorporated, are a part of the public roads, and all road overseers, or persons having charge of the same, in their respective districts or counties, shall work the same as provided by law or ordered by the board of the county commissioners of the proper county.



24-3-126. Abandonment of portion of highway upon reconstruction or relocation of existing highway; relinquishment to county or city in lieu of abandonment.

24-3-126. Abandonment of portion of highway upon reconstruction or relocation of existing highway; relinquishment to county or city in lieu of abandonment.

(a) The transportation commission may abandon or relinquish any portion of state highways upon the reconstruction or relocation of any portion of an existing state highway.

(b) Prior to abandonment of any portion of a state highway, the transportation commission shall offer the highway to the governing body of any county or city in which the highway is located. Upon being notified of the transportation commission's intent to abandon any portion of a state highway, the governing body of the county or city shall comply with the procedures provided for in paragraph (c)(ii) of this section in order to initiate transfer of the state highway.

(c) The abandonment or relinquishment of any portion of state highways shall be conclusively evidenced by the resolution entered in the minute record of the commission. A certified copy of the resolution shall be recorded by the secretary of the transportation commission in the office of the county clerk of any county in which abandoned or relinquished highway right-of-way is located. Abandonment or relinquishment shall not affect the rights of corporations or their successors in interest acquired under the provisions of W.S. 1-26-813 to continue the operation and maintenance of transmission and distribution lines constructed upon the right-of-way and shall not affect the rights of any corporation or successors in interest to continue to maintain any facility lawfully in the highway right-of-way at the time of any abandonment or relinquishment. Corporations shall have the right to go upon these lands for the purposes associated with maintenance or use of their facility. Specific rules regarding relinquishment and abandonment are:

(i) Upon the entry of the resolution of abandonment in the minute record of the commission, all title and interest, except as herein provided, to the highway right-of-way shall pass to and vest in the present adjacent landowner according to the portion contributed by adjacent landowner or his predecessor in interest;

(ii) Instead of abandonment, the transportation commission may, upon written request, relinquish to any county or city any portion of a state highway within the county or city proposed to be removed from the state highway system. The request shall be in the form of a resolution adopted by the governing body of the county or city, indicating that the portion of the state highway sought by the governing body will be used for a local public purpose enumerated in the resolution and expressing the agreement of the county or city to assume all responsibility with regard thereto. Relinquishment by the transportation commission shall be by entry of the resolution of relinquishment in the minute record of the commission and by quitclaim deed effective upon recordation in the office of the county clerk and recorder of any county in which the real property is located.



24-3-127. Cooperative agreements with federal agencies to construct, maintain and use roads within county.

24-3-127. Cooperative agreements with federal agencies to construct, maintain and use roads within county.

The board of county commissioners of any county of this state may, in its discretion, enter into cooperative agreements with the forest service of the U.S. department of agriculture or other federal agency to provide for the joint construction, maintenance and use of roads located within the boundaries of the county, where such roads are used by the forest service or other federal agency in the protection, administration and utilization of the national forests and national recreation areas or other federal lands and are also used by communities or persons within or adjacent to such national forests or other federal lands in the use and development of the resources thereof or where such roads otherwise serve the needs of the public.






ARTICLE 2 - IDENTIFICATION OF COUNTY ROADS

24-3-201. Purpose of procedure.

24-3-201. Purpose of procedure.

The legislature finds that due to inaccurate and inconsistent records, there exist roads which are seldom used, not maintained and are not identified as or believed by the public to be county roads but are, in fact, county roads. Recognizing the numerous difficulties resulting from the existence of such county roads, the legislature finds it in the best interest of the public to create a procedure to identify county roads, thereby altering and vacating these abandoned or unnecessary county roads without survey.



24-3-202. Definitions.

24-3-202. Definitions.

(a) As used in this act:

(i) "Board" means the board of county commissioners of any county;

(ii) "This act" means W.S. 24-3-201 through 24-3-206.



24-3-203. Board may identify county roads through specified procedure; resolution; terms; limited to not more than 1 per area.

24-3-203. Board may identify county roads through specified procedure; resolution; terms; limited to not more than 1 per area.

(a) Notwithstanding W.S. 24-1-102 and 24-3-101 through 24-3-127, when it finds the public interest so requires, the board may initiate the identification procedure under this act for county roads in the county by adopting a resolution to which maps shall be incorporated by reference which shall indicate a general description of all county roads in the area described in the map which shall be unaffected by identification under the resolution. No county road shall be listed as unaffected by a resolution under this act unless it was established under other law. No map incorporated into the resolution shall describe an area of less than six hundred forty (640) acres.

(b) The board shall not adopt more than one (1) resolution identifying county roads under this act in any area of the county.

(c) No road shall be vacated or altered under this act if it is currently identified and maintained as a county road. The identification procedure under this act shall not be used to establish a county road which was not previously established under other law.



24-3-204. Notice of identification to be published.

24-3-204. Notice of identification to be published.

(a) Prior to adoption of a resolution identifying county roads in any area in the county, notice of the proposed identification shall be posted on the county's official website in the manner provided in W.S. 18-3-516(f) and published for two (2) successive weeks in the designated official newspaper of the county in substantially the following form:

NOTICE OF IDENTIFICATION OF COUNTY ROADS UNDER

W.S. 24-3-201 THROUGH 24-3-206

TO WHOM IT MAY CONCERN: The Board of County Commissioners intends to identify county roads in the following areas of .... (name of county) county under the identification procedure contained in W.S. 24-3-201 through 24-3-206: (general description of areas described in the map, i.e. USGS Quad map, section, township, range, etc.)

The only county roads in the township which shall exist after this identification procedure are described as follows:

(Road name, road number or petition number)

All other county roads within the area identified in the map which are not described above shall be accordingly vacated upon adoption of the resolution for identification. All objections to or claims for damage by reason of this identification procedure shall be filed in writing with the county clerk of this county before 12:00 noon on the .... day of .... (not less than thirty (30) days after publication of the second notice) or the county roads will be vacated as indicated without reference to the objections or claims.

(b) The notice shall include a map of each area affected indicating the approximate location of county roads which shall exist after the proposed identification action.



24-3-205. Objections and claims for damages; when filed; when barred; procedure for considering.

24-3-205. Objections and claims for damages; when filed; when barred; procedure for considering.

(a) If the board initiates identification of county roads under this act, the board shall establish a date not less than thirty (30) days after the fourth notice is published, by which all objections to and claims for damages by reason of the identification shall be filed with the county clerk.

(b) Objections to or claims for damages by reason of identification under this act filed after 12:00 noon on the date established in subsection (a) of this section shall not be considered by the board and are deemed waived.

(c) If claims for damage are filed under this section, the claims shall be considered in the same manner as provided under W.S. 24-3-114 through 24-3-121.



24-3-206. Effect of identification.

24-3-206. Effect of identification.

If the board identifies roads under this act, the roads designated as county roads in the identification action shall be the only county roads within the area identified and all other county roads within the area identified are accordingly altered or vacated. The board shall direct the county clerk to and the county clerk shall record the identification as an entry in the abstract of lands books as if it were a conveyance of rights from the county to the lands affected. Roads identified as county roads under this act, shall not be county roads unless the county has a valid title or recorded easement to the right-of-way.









CHAPTER 4 - COUNTY FARM-TO-MARKET ROAD PROGRAM

24-4-101. Repealed by Laws 1994, ch. 13, 2.

24-4-101. Repealed by Laws 1994, ch. 13, 2.



24-4-102. Repealed by Laws 1994, ch. 13, 2.

24-4-102. Repealed by Laws 1994, ch. 13, 2.






CHAPTER 5 - INDUSTRIAL ROAD PROGRAM

24-5-101. Program in addition to any existing road program.

24-5-101. Program in addition to any existing road program.

The road construction program contemplated by this act shall be known as "The Industrial Road Program", which shall be in addition to and not as a substitute for any federal aid, primary, secondary or state-county road construction program or any other road program now in existence.



24-5-102. Board of county commissioners to incite procedure for industrial road.

24-5-102. Board of county commissioners to incite procedure for industrial road.

A board of the county commissioners of any county may on its motion by resolution duly adopted where it deems the public interest so requires and a road-building emergency prevails incite the procedure for the establishment of an industrial road. The course and the point of termination of the road shall be determined by the board of the county commissioners. Before a board of the county commissioners of a county or counties can initiate the road program herein, it must have the cash money available for the project as described. Upon the adoption of such resolution by the board of the county commissioners of one (1) or more counties, it shall immediately notify the transportation commission of Wyoming of its intentions to establish a proposed industrial road.



24-5-103. Three viewers to examine industrial road proposal; appointment of viewers.

24-5-103. Three viewers to examine industrial road proposal; appointment of viewers.

Three (3) viewers shall be appointed to examine into the expediency of the proposed industrial road and to make their report immediately. One (1) viewer shall be appointed by the board of the county commissioners at a regular or special meeting or the chairman of the board, if in his judgment an emergency exists, shall appoint a suitable and disinterested elector of the county, who may be a member of the board of the county commissioners; one (1) viewer shall be appointed by the member of the transportation commission in whose district the proposed industrial road is located, and the other viewer shall be appointed by the two (2) previously appointed viewers, which viewer shall not be a resident of the county in which the proposed industrial site is located.



24-5-104. Viewers to be sworn; scope of inquiry.

24-5-104. Viewers to be sworn; scope of inquiry.

The persons so appointed shall be designated as viewers and they shall be sworn by some person or officer authorized by law to administer oaths before entering upon their duties, and they shall file their oaths in the office of the county clerk. They shall not be confined to the precise matter of the petition but may inquire or determine whether an industrial road in the vicinity is required.



24-5-105. Viewers to consider certain standards.

24-5-105. Viewers to consider certain standards.

In forming their judgment the viewers shall take into consideration both the public and private convenience, and also the expense of the proposed road.



24-5-106. Viewers to report to county commissioners.

24-5-106. Viewers to report to county commissioners.

The said viewers shall report in writing to the board of the county commissioners, whether or not, in their judgment, said proposed road is practicable, and ought to be established, and state the probable expense of the same including damages to the property owners along the line thereof, and such other matters as shall enable the board to act understandingly in the premises.



24-5-107. Compensation of viewers.

24-5-107. Compensation of viewers.

The board of the county commissioners shall allow said viewers such reasonable compensation for their services as they shall determine.



24-5-108. Department of transportation to survey, plat and record proposed road.

24-5-108. Department of transportation to survey, plat and record proposed road.

If upon considering and acting upon the report of the viewers the board of the county commissioners shall decide to lay out a road, they shall contact the department of transportation which shall provide an accurate survey and plat and record the same in the book provided in the county for that purpose; a copy of the plat and notes of the survey shall without unnecessary delay be filed in the office of the county clerk.



24-5-109. Notice of proposed location of road; form of notice; publication; posting; registered mail.

24-5-109. Notice of proposed location of road; form of notice; publication; posting; registered mail.

(a) Notice shall be published of the proposed location of such road by posting on the county's official website in the manner provided in W.S. 18-3-516(f) and by publishing once weekly for two (2) successive weeks in the designated official newspaper of the county, which notice shall be in the following form:

TO WHOM IT MAY CONCERN: The Board of the County Commissioners have decided to locate a road commencing at .... in .... County, Wyoming, running thence (here describe in general terms the points and courses thereof), and terminating at ..... All objections thereto or claims for damages by reason thereof must be filed in writing with the County Clerk of said county, before noon on the .... day of ...., (year), or such road will be established without reference to such objections or claims for damages.

Dated .... County Clerk.............

(b) At the time the initial notices are published, the board of the county commissioners shall cause a copy of the above notice to be mailed by registered mail to all persons owning lands or any persons interested in lands over and across which said road is proposed to be located. The publication and posting of said notice shall be a legal and sufficient notice to all persons owning lands or claiming any interest in lands over which proposed road is to be located.



24-5-110. Fixing date for filing objections or claims for damages.

24-5-110. Fixing date for filing objections or claims for damages.

The board of the county commissioners shall appoint a day not less than twenty (20) days after such publication or posted notice on or before which day all objections to the establishment of the industrial road and claim for damages by reason thereof shall be filed with the county clerk.



24-5-111. Failure to file objections or claims for damages deemed waiver.

24-5-111. Failure to file objections or claims for damages deemed waiver.

No objections or claims for damages shall be filed or made after the noon of the day fixed for filing the same. If no objections or claim for damages are filed, all such claims shall be deemed to have been waived and are barred.



24-5-112. Hearing continued until matter disposed of when objections filed.

24-5-112. Hearing continued until matter disposed of when objections filed.

If objections to the establishment of the industrial road or if any claim for damages is filed, a further hearing may be continued by the board until the matter can be disposed of.



24-5-113. Board to appoint appraisers to fix amount of damages; report.

24-5-113. Board to appoint appraisers to fix amount of damages; report.

When claims for damages are filed at the next regular meeting or special meeting of the board of the county commissioners, the board shall appoint three (3) disinterested electors of the county as appraisers to view the ground on a day as fixed by the board and they shall report their findings in the matter and file the report in writing with the county clerk within ten (10) days thereafter, fixing the amount of damages sustained by the claimants.



24-5-114. Notification to appraisers of appointment; contents.

24-5-114. Notification to appraisers of appointment; contents.

The county clerk shall cause each of said appraisers to be notified of his appointment stating in said notice first, the names of all appraisers; second, the names of all claims for damage on account of the location of the industrial road with the amount of damages asked by each claimant; third, stating when the report must be filed. The county clerk shall prepare suitable blanks for such notice, for the oath of appraisers, and for the report, a proper number of which shall be forwarded by him to them.



24-5-115. Duties of appraisers; report to county commissioners; compensation.

24-5-115. Duties of appraisers; report to county commissioners; compensation.

The said appraisers shall within seven (7) days after receiving notice of their appointment meet at some convenient place on the line of the proposed industrial road, take and administer to each other an oath or affirmation to faithfully and impartially discharge their duties. They shall view the ground so far as they shall deem it necessary and fix the damages sustained by each claimant, after allowing for all benefits that may accrue to each claimant. By reason of the location of the industrial road they, or a majority of the appraisers shall make a report in writing to the board of the county commissioners within seven (7) days relating that they were sworn and affirmed as aforesaid and fixing the damages sustained by each claimant, if any, after allowing and deducting for benefits and where they have disallowed claims for damages they shall so state in their report. The said appraisers shall receive for their compensation such reasonable sum as the board of the county commissioners shall allow.



24-5-116. Road established; awards paid; certificate of legal description of property to be filed.

24-5-116. Road established; awards paid; certificate of legal description of property to be filed.

At the next meeting of the board of the county commissioners after receipt of the report of the appraisers, or as soon thereafter, as may be practicable, the board may hear testimony and consider petitions for and remonstrances against the establishment of such industrial road. In case there shall be no claim for damages filed, they shall act as speedily as possible in the matter. The board may increase or diminish the damages allowed by the appraisers. The amount of damages awarded, if any, shall immediately be paid to the person or persons entitled thereto or deposited with the county clerk for delivery, which payment shall be without prejudice to the right of such person or persons to appeal to the district court as provided by law. When the road has been established and the award paid by the board of the county commissioners to the person or persons entitled thereto or deposited with the county clerk, the highway authorities and the contractors and employees may take possession and exercise full control of the lands within the right-of-way of the road so established. A certificate, authorized by the board of the county commissioners and signed by its chairman, setting forth the legal description of the property taken shall be recorded in the office of the county clerk and indexed in like manner and with like effect as if it were a conveyance of the easement or right-of-way from said owners to the county.



24-5-117. Construction under supervision of director of department of transportation; division of construction costs.

24-5-117. Construction under supervision of director of department of transportation; division of construction costs.

The transportation commission shall cooperate with the respective counties of the state in the construction of the industrial road program. All work under the industrial road program shall be performed under the immediate control and supervision of the director of the department of transportation or his authorized representative and in accordance with plans and specifications prepared by the director or the chief engineer, which work in the county is known as its industrial road program and shall be promptly commenced upon request of its board of the county commissioners, which request shall contain the pledge of the county for contribution as specified. The term "construction" as used in this section shall include construction, reconstruction, surveys, mapping, right-of-way costs, bridges, culverts and fencing, in all of which whenever and to the extent possible the department of transportation shall use existing grades, bridges and other physical items or facilities in order to minimize or avoid more costly construction. Fifty percent (50%) of all expense shall be paid by the department of transportation, and the other fifty percent (50%) of the construction costs shall be paid by the board of the county commissioners of the county or counties concerned.



24-5-118. Industrial road program account.

24-5-118. Industrial road program account.

The transportation commission shall set aside and appropriate out of funds in their possession or under their control, not otherwise appropriated, the sum of four million dollars ($4,000,000.00) at the beginning of each biennium to be placed in an account known as the industrial road program account within the highway fund. All funds not used during each biennium shall lapse and be returned to the general account of the highway fund.



24-5-119. Counties to match state funds; maximum amount of county expenditures; exception; acquisition of right-of-way.

24-5-119. Counties to match state funds; maximum amount of county expenditures; exception; acquisition of right-of-way.

Any county participating in the industrial road program shall match money equally with money set aside pursuant to W.S. 24-5-118. These funds may be derived from any funds in the respective county budget now available or any monies which may subsequently be budgeted for this program, provided, however, no county shall expend on this program in excess of two million dollars ($2,000,000.00) each and every biennium. This act shall not apply to any project having a total cost of less than fifty thousand dollars ($50,000.00) total. The board of the county commissioners of each county shall acquire the right-of-way for any industrial road, the expense of which shall be charged against the industrial road program.



24-5-120. Industrial road to be designated as county road.

24-5-120. Industrial road to be designated as county road.

The industrial road, when completed, shall be designated as a county road and shall be the county responsibility as to maintenance and repair.



24-5-121. Priority of road projects.

24-5-121. Priority of road projects.

(a) In the event there are more county applications than the transportation commission has money available, the transportation commission shall determine which road project shall have priority based on these qualifications:

(i) Priority of notice from the board of the county commissioners;

(ii) County money actually available for the project and deposited with the transportation commission;

(iii) Traffic count;

(iv) Number of people project will service as evidenced by information furnished by the county or counties interested in the project;

(v) Tax value of the area served by the industrial road as shown on the assessment rolls of the county or counties involved in the project from information furnished by the county assessor of said county or counties.



24-5-122. Counties may associate on road project.

24-5-122. Counties may associate on road project.

Two (2) or more counties may associate themselves together in connection with any industrial road project.






CHAPTER 6 - ACCESS FACILITIES

24-6-101. Purpose.

24-6-101. Purpose.

The legislature hereby finds, determines, and declares that this act is necessary for the immediate preservation of the public peace, health, and safety, and for the promotion of the general welfare.



24-6-102. Access facility defined.

24-6-102. Access facility defined.

For the purpose of this act, an access facility is defined as a highway or street especially designed for through traffic, and over, from or to which owners or occupants of abutting land or other persons have no right or easement or only a limited right or easement of access, light, air, or view by reason of the fact that their property abuts upon such controlled access facility or for any other reason. Such highways or streets may be parkways, from which trucks, buses and other commercial vehicles may be excluded; or they may be freeways open to use by all customary forms of street and highway traffic.



24-6-103. Highway authorities to plan access facilities; scope and limitations of authority.

24-6-103. Highway authorities to plan access facilities; scope and limitations of authority.

The highway authorities of the state, counties, cities, towns, and villages, acting alone or in cooperation with each other or with any federal, state, or local agency of any other state having authority to participate in the construction and maintenance of highways, are hereby authorized to plan, designate, establish, regulate, vacate, alter, improve, maintain, and provide access facilities for public use wherever such authority or authorities are of the opinion that traffic conditions, present or future, will justify such special facilities; provided, that within cities, towns and villages such authority shall be subject to such municipal consent as may be provided by law. Said highway authorities of the state, counties, cities, villages, and towns, in addition to the specific powers granted in this act, shall also have and may exercise, relative to access facilities, any and all additional authority now or hereafter vested in them relative to highways or streets within their respective jurisdictions. Said units may regulate, restrict, or prohibit the use of such access facilities by the various classes of vehicles or traffic in a manner consistent with W.S. 24-6-102.



24-6-104. Powers of highway authorities generally.

24-6-104. Powers of highway authorities generally.

The highway authority of the state, county, city, town, or village may designate and establish access highways as new and additional facilities or may designate and establish an existing street or highway as included within an access facility. The state or any of its subdivisions shall have authority to provide for the elimination of intersections at grade of access facilities with existing state and county roads, and city and town or village streets, by grade separation or service road, or by closing off such roads and streets at the right-of-way boundary line of such access facility; and after the establishment of any access facility, no highway or street which is not part of said facility shall intersect the same at grade. No city, town, or village street, county or state highway or other public way shall be opened into or connected with any such access facility without the consent and previous approval of the highway authority in the state, county, city, town, or village having jurisdiction over such limited access facility. Such consent and approval shall be given only if the public interest shall be served thereby.



24-6-105. Design and regulation of access to highway.

24-6-105. Design and regulation of access to highway.

The highway authorities of the state, county, city and town are authorized to design any access facility and to regulate, restrict or prohibit access as in their opinion may best serve the traffic for which the facility is intended. When an access facility is established under the authority of this act and if rights of ingress or egress are granted and designated by the highway authorities at specified points along the access facility as provided, the means of ingress or egress to and from the access facility shall be limited to the use designated by the transportation commission. In the event the commission grants a private and not a commercial entrance or access to the highway, the entrance or point of access shall not be used for or in connection with the conduct of any roadside business or other commercial enterprise. The highway authorities are authorized to divide and separate any access facility into separate roadways by the construction of raised curbings, central dividing sections, or other physical separations, or by designating separate roadways by signs, markers, stripes, and the proper lane for such traffic by appropriate signs, markers, stripes and other devices. No person shall have any right of ingress or egress to, from, or across access facilities to or from abutting lands, except at such designated points at which access may be permitted, for the use for which access may be permitted, and upon such terms and conditions as may be specified by proper authority from time to time, or as specifically provided for.



24-6-106. Acquisition of public or private property.

24-6-106. Acquisition of public or private property.

For the purposes of this act, the highway authorities of the state, county, city, town, or village may acquire private or public property and property rights for access facilities and service roads, including rights of access, air, view, and light, by gift, devise, purchase or condemnation in the same manner as such units are now or hereafter may be authorized by law to acquire such property or property rights in connection with highways and streets within their respective jurisdictions. All property rights acquired under the provisions of this act shall be in fee simple where conditions permit, otherwise by appropriate easement.



24-6-107. Agreements respecting financing and planning.

24-6-107. Agreements respecting financing and planning.

The highway authorities of the state, city, county, town, or village are authorized to enter into agreements with each other, or with the federal government, respecting the financing, planning, establishment, improvement, maintenance, use, regulation, or vacation of access facilities or other public ways in their respective jurisdictions, to facilitate the purposes of this act.



24-6-108. Property rights of abutting residents.

24-6-108. Property rights of abutting residents.

No access facility shall be constructed without providing for the property rights of residents whose homes or places of business are now located on or abut the said proposed access facility. In all such cases, provisions shall be made to afford said residents access to said facility within five hundred (500) feet of their homes or places of business; or in the alternative, and at the option of the proper highway authorities, service roads shall be built so as to afford said residents a convenient route to the nearest city, town or village adjoining them.



24-6-109. Local service roads or streets.

24-6-109. Local service roads or streets.

In connection with the development of any access facility the state, county, city, town, or village highway authorities are authorized to plan, designate, establish, use, regulate, alter, improve, maintain, and vacate local service roads and streets or to designate as local service roads and streets any existing road or street, and to exercise jurisdiction over service roads in the same manner as is authorized over access facilities under the terms of this act, if in their opinion, such local service roads and streets are necessary or desirable. Such local service roads or streets shall be of appropriate design, and shall be separated from the access facility proper by means of all devices designated as necessary or desirable by the proper authority.



24-6-110. Prohibited acts.

24-6-110. Prohibited acts.

(a) It shall be unlawful for any person to:

(i) Drive a vehicle over, upon, or across any curb, central dividing section, or other separation or dividing line on access facilities;

(ii) Make a left turn, a semicircular, or U-turn except through an opening provided for that purpose in the dividing curb section, separation, or line;

(iii) Drive any vehicle except in the proper lane provided for that purpose and in the proper direction and to the right of the central dividing curb, separation section, or line;

(iv) Drive any vehicle into the access facility from a local service road except through an opening provided for that purpose in the dividing curb or dividing section or dividing line which separates such service road from the access facility proper.

(b) The performance of a prohibited act shall not be unlawful if necessitated by an emergency resulting from the then existing condition of such access facility or local service road. If access to the facility is made by means of cutting or removal of a fence or gate, the person so doing shall be liable for its repair or replacement under the direction of the department of transportation. Any person who violates any of the provisions of this section shall be guilty of a misdemeanor and upon arrest and conviction shall be punished by a fine of not less than five dollars ($5.00) nor more than one hundred dollars ($100.00).



24-6-111. Service stations not to be constructed or located within right-of-way.

24-6-111. Service stations not to be constructed or located within right-of-way.

No automotive service station or other commercial establishment for serving motor vehicle users shall be constructed or located within the right-of-way of, or on publicly owned or publicly leased land acquired or used for or in connection with, an access facility, as defined by W.S. 24-6-102.






CHAPTER 7 - RELOCATION OF HIGHWAYS

24-7-101. Subject to city or town election.

24-7-101. Subject to city or town election.

(a) It is hereby declared to be the public policy of the state of Wyoming that no state highway or state and federal highway now traversing or passing through any incorporated city or town of the state of Wyoming shall be so moved or relocated in such city or town as to divert the present route of the same in such city or town nor to bypass such city or town except with the express approval of the people thereof.

(b) In any incorporated city or town when the decision is to be made, the proposal to move or relocate a highway shall be submitted at any regular or special election in the municipality to the qualified electors thereof. The ballot question shall set forth a concise and accurate summary of the proposed change and shall permit and direct each voter to vote either "For the Proposed Change" or "Against the Proposed Change". The election shall be conducted in all respects as any other municipal election. If a majority of those voting are in favor of the proposal to move or relocate the highway, the proposal carries. Otherwise, the proposal fails.

(c) If the majority of the ballots cast in such election in any town or city shall be in favor of the proposed change, as herein provided, then the governing board of such city or town shall proceed to effectuate the same, but if the majority in either case shall oppose such change then such governing board shall have no further jurisdiction or authority to consider or act upon the same; provided, however, that nothing herein contained shall prevent the governing board of any city or town wherein, because of congestion of motor vehicle traffic, narrowness of streets, density of fumes, smoke or exhaust, intensity or frequency of unusually loud sounds, or other cause, the passage of motor vehicles consisting of more than one (1) self-propelled unit constitutes a nuisance or an actual danger to health or safety, as determined by such governing board, from establishing a separate route for such multi-unit motor vehicles around such city or town but connecting with public highways at or near the boundaries thereof, by acquiring lands or easements for rights-of-way for such routes, which need not be dedicated to the public nor to the public use but may be laid out as private highways solely for the use of such multi-unit motor vehicles.



24-7-102. Prohibited expenditures.

24-7-102. Prohibited expenditures.

It is declared to be unlawful for the transportation commission or the department of transportation to expend any monies for the construction of a proposed change or for the acquisition of the necessary right-of-way for the same, until the approval of the governing body of the affected town or city shall have first been obtained as above provided.



24-7-103. Application of W.S. 24-1-127, 24-7-101 through 24-7-103.

24-7-103. Application of W.S. 24-1-127, 24-7-101 through 24-7-103.

This enactment shall have no application to the usual and necessary diversion of traffic for purposes of road repair or reconstruction, nor shall it apply to any city having a population of more than twenty thousand (20,000), nor shall the provisions of this act be retroactive from the effective date of this act.



24-7-104. Connecting roads; construction.

24-7-104. Connecting roads; construction.

From and after the passage of this act whenever an established state highway is relocated, it shall be the duty of the department of transportation to cause to be constructed a hard-surfaced highway from any city or town of a population of not less than fifty (50) people now on or adjacent to the established highway to the relocated highway by the nearest practicable route.



24-7-105. Connecting roads; expense.

24-7-105. Connecting roads; expense.

The connecting roads from the cities or towns to the relocated highway shall be constructed and maintained by the department of transportation without expense to the county or counties in which the roads are constructed.



24-7-106. Connecting roads; property owners to be furnished approaches.

24-7-106. Connecting roads; property owners to be furnished approaches.

Adjacent property owners shall be furnished safe, convenient and proper approaches to such relocated or connecting highways, but not beyond the highway right-of-way.






CHAPTER 8 - BONDS

24-8-101. Purpose, issuance and disposal.

24-8-101. Purpose, issuance and disposal.

For the purpose of providing funds for the construction and improvement of public roads and highways in Wyoming, the state treasurer, with the approval of the governor is hereby authorized from time to time within the limits of the amount authorized by law to issue and dispose of bonds of the state of Wyoming to be designated as highway bonds.



24-8-102. Denominations; interest rate; redemption; sale and issuance procedures; recordation.

24-8-102. Denominations; interest rate; redemption; sale and issuance procedures; recordation.

Such bonds shall bear date and may be issued in such amounts and bearing such rates of interest, not exceeding ten percent (10%) per annum, as shall be determined by the governor and state treasurer. They shall be redeemable at the option of the state ten (10) years after date and payable twenty (20) years after date. The interest shall be payable semiannually at the option of the holder at the office of the state treasurer, or at such bank in the city of New York as may be designated in the bonds. They may be issued in denominations of five hundred ($500.00), one thousand ($1,000.00), five thousand ($5,000.00) and ten thousand ($10,000.00) dollars and shall be engraved and printed under the direction of the governor and shall be signed by the governor and attested by the secretary of state under the seal of the state and countersigned by the state treasurer. Interest coupons with lithographed facsimile signature of the state treasurer may be attached to said bonds. At the request of the holder, bonds may be registered with the state auditor. The bonds shall be deposited until sold with the state treasurer and when sold the proceeds of such bonds shall be paid into the state treasury and be kept in a separate fund which shall be known as state highway fund. Such bonds shall be in the form determined by the governor and the treasurer and each bond shall have endorsed thereon a certificate signed by the auditor and secretary of state that the bond is issued pursuant to law and is within the debt limit. Such bonds shall be numbered from one (1) upward and shall be redeemable in that order. Before issuance they are to be recorded in the office of the state treasurer.



24-8-103. Notice of intention to issue; sale to public; rejection of bids.

24-8-103. Notice of intention to issue; sale to public; rejection of bids.

The state treasurer shall give notice by publication in not less than three (3) newspapers published in the state and at least one (1) newspaper published outside the state, of his intention to issue and negotiate bonds in all cases where the same are not purchased out of state funds and the bonds shall be sold at not less than the par value thereof to the highest responsible bidder in response to such advertisement. The state treasurer, however, may reject any or all bids.



24-8-104. Tax levies; notice of redemption.

24-8-104. Tax levies; notice of redemption.

The state board of equalization shall each year at the time of making the annual levy for state purposes direct the boards of county commissioners of the several counties to levy upon all taxable property a tax which, with other funds available for the purpose, shall be sufficient to pay the interest on all such bonds outstanding for that year. Beginning with the tenth year after date of issue of any series of such bonds an additional tax shall be levied which, with other funds available for the purpose, shall be sufficient to redeem one-tenth of the bonds in such series then outstanding. Notice of the call for the redemption of such bonds shall be given at the office of the state treasurer and at the office of the financial agency where the same are payable.



24-8-105. Investment of state money.

24-8-105. Investment of state money.

Whenever the state treasurer shall have in his hands any funds whether permanent state funds or other funds available for investment he may, in his discretion, purchase state highway bonds and invest therein at not to exceed the market value such portion of the available funds as he may deem expedient. Any premiums which may be paid for such bonds shall be taken from other than permanent funds.



24-8-106. Repealed By Laws 2011, Ch. 129, 202.

24-8-106. Repealed By Laws 2011, Ch. 129, 202.






CHAPTER 9 - ESTABLISHMENT OF PRIVATE ROADS

24-9-101. Answer and complaint; initial hearing; appointment of viewers and appraisers.

24-9-101. Answer and complaint; initial hearing; appointment of viewers and appraisers.

(a) Any person whose land has no outlet to, nor connection with a public road, may commence an action in district court in any county in which any part of the land is located for a private road leading from his land to some convenient public road. The plaintiff shall join as defendants the owners of record, owners of recorded easements and rights of way and any lessee, mortgagee or occupant of the land over which any proposed road would cross. The complaint shall contain a short and plain statement of:

(i) The legal description of the land owned by the plaintiff to which access is sought and a statement that all or some of the land is located within the county;

(ii) A specific statement as to why the land has no legally enforceable access, other than a waterway, and whether the land is surrounded on all sides by land owned by another person or persons or a natural or man-made barrier making access unreasonably costly;

(iii) A description of the plaintiff's efforts to purchase a legally enforceable access to a public road;

(iv) A description sufficient to identify the general location of any access routes proposed by the plaintiff;

(v) The legal description of all land over which any proposed access routes would cross; and

(vi) A statement as to whether any actions of the plaintiff or any person with the consent and knowledge of the plaintiff, caused the plaintiff's land to lose or to not have any legally enforceable access.

(b) The defendant's answer shall set forth the location and description, in the manner described in paragraphs (a)(iv) and (v) of this section, of any alternate routes proposed by the defendant and the owners of record, owners of recorded easements and rights of way and any lessee, mortgagee or occupant of the land over which any proposed alternate routes would cross.

(c) The court shall give an action for a private road precedence over other civil cases pending in court, other than election contests, and the action shall in every way be expedited.

(d) If the plaintiff has had access to his land and that access is being denied or restricted, the court may grant temporary access to the plaintiff over a route identified by the court pending the outcome of the proceedings.

(e) The plaintiff shall join as defendants persons identified under subsection (b) of this section or otherwise identified by a defendant as the owners of record, owners of recorded easements and rights of way and any lessee, mortgagee or occupant of the land over which any proposed alternative routes would cross.

(f) The court may require the plaintiff to file a bond to pay for costs allowed under W.S. 24-9-103.

(g) Repealed By Laws 2013, Ch. 99, 3.

(h) The court shall hold an initial hearing to determine whether the plaintiff has satisfied the requirements of this section and access is necessary because the plaintiff has no legally enforceable access. If the court finds the requirements of this section have been met and access is necessary, the court shall appoint three (3) disinterested persons as viewers and appraisers. Before entering upon their duties the viewers shall take and subscribe to an oath that they will faithfully and impartially perform their duties under their appointment as viewers and appraisers. The court shall direct them to meet on a day named in the order on the proposed road, and view and appraise any damages, at which time and place all persons interested may appear and be heard by the viewers. The viewers and appraisers shall then proceed to locate and mark out a private road and alternative routes as they deem appropriate, provided the location of the road shall not be marked out to cross the lands of any person not joined in the action. The viewers and appraisers shall recommend to the court the most reasonable and convenient route, provided that access shall be along section and boundary lines whenever practical. The viewers and appraisers may recommend specific conditions that the court place on the road, including provisions for maintenance and limitations on the amount and type of use. The proposed road shall not exceed thirty (30) feet in width from a certain point on the land of the plaintiff to some certain point on the public road, and shall be located so as to do the least possible damage to the lands through which the private road is located. The viewers and appraisers shall also appraise any damages sustained by the owner over which the road is to be established and make full and true returns, with a plat of the road to the court. The viewers and appraisers shall also determine whether or not any gates or cattleguards should be placed at proper points on the road, and appraise any damages in accordance with that determination.

(j) In determining any damages to be suffered by a defendant, the viewers and appraisers shall appraise the value of the property affected by the road before and after the road is in place. Damages also may include reasonable compensation for any improvements on the lands over which any private road is to be granted which were not paid for and will be used by the plaintiff.

(k) Repealed By Laws 2013, Ch. 99, 3.

(m) Repealed By Laws 2013, Ch. 99, 3.



24-9-102. Repealed By Laws 2000, Ch. 88, 2.

24-9-102. Repealed By Laws 2000, Ch. 88, 2.



24-9-103. Report of viewers and appraisers; trial to the court; costs.

24-9-103. Report of viewers and appraisers; trial to the court; costs.

(a) The viewers and appraisers so appointed, or a majority of them, shall make a report of their recommendations to the court, and also the amount of damages, if any, appraised by them, and the defendant entitled to such damages. Upon receiving the report of the viewers and appraisers, the matter shall be tried to the court without a jury. The court may accept, reject or modify the report and recommendations. The court shall select the most reasonable and convenient route for the access, provided that access shall be along section and boundary lines whenever practical. The court shall issue a final order specifying the route, any conditions imposed by the court and any damages and costs to be paid by the plaintiff.

(b) A party may appeal any final judgment of the district court under this section to the supreme court.

(c) After the court has received a survey of the route and proof of payment of any damages and costs ordered to be paid, the court shall enter an order incorporating a legal description of the road, a legal description of the land benefitted by the road, declaring the road to be a private road, and citing in the order any conditions imposed by the court. A certified copy of the court's order shall be filed in the office of the county clerk.

(d) In addition to paying any damages to be suffered by the defendants, the court shall order the plaintiff to pay appropriate costs, which shall include any survey, plat, engineering and construction costs incurred concerning the location and construction of the road.

(e) Repealed By Laws 2013, Ch. 99, 3.

(f) In addition to paying other damages and costs required by this section and by W.S. 24-9-101, the plaintiff shall be responsible for paying the reasonable costs of an appraisal obtained by a defendant if that appraisal was adopted in substantial part as a basis for damages and varied more than fifteen percent (15%) from the valuation determined by the viewers and appraisers appointed under W.S. 24-9-101(h).



24-9-104. Water and timber ways.

24-9-104. Water and timber ways.

Upon the presentation of a petition signed by at least five (5) freeholders of any neighborhood, praying for passage to any watercourse for the purpose of watering livestock, or for the convenient access to timber, the district court may establish such water or timber way as provided in W.S. 24-9-101 through 24-9-105 relating to the opening of private roads.



24-9-105. Rules of procedure; legislative findings and intent.

24-9-105. Rules of procedure; legislative findings and intent.

(a) The supreme court may adopt rules governing proceedings commenced under W.S. 24-9-101, including limited application of the rules relating to procedure, discovery and evidence and such other rules as the court determines appropriate to provide for expedited and efficient proceedings, including appellate proceedings, which minimize the delay and cost in actions to establish a private road.

(b) It is the intent of the legislature to provide for a more expeditious and affordable means to establish a private road under this article. The legislature further intends that the precedents established with respect to the creation of private roads prior to the July 1, 2013 amendments to this article should continue to be followed to the extent they are not inconsistent with the provisions of this article.






CHAPTER 10 - OUTDOOR ADVERTISING

24-10-101. Short title.

24-10-101. Short title.

This act may be cited as the "Outdoor Advertising Act".



24-10-102. Declaration of policy and legislative intent.

24-10-102. Declaration of policy and legislative intent.

The legislature finds and declares that in order to promote the safety, convenience and enjoyment of travel on, and protection of the public investment in highways within this state, and to preserve and enhance the natural scenic beauty or aesthetic features of the highways and adjacent areas, it shall be the policy of this state that the erection and maintenance of outdoor advertising in areas adjacent to the right-of-way of the interstate and primary systems within this state shall be regulated in accordance with the terms of this act and the rules and regulations promulgated by the commission, pursuant thereto, and finds that all outdoor advertising which does not conform to the requirements of the act are public nuisances. It is the intention of the legislature in this act to provide a statutory basis for regulation of outdoor advertising consistent with the public policy relating to areas adjacent to the interstate and primary systems declared by congress in title 23, United States Code, "Highways".



24-10-103. Definitions.

24-10-103. Definitions.

(a) Except as otherwise provided, as used in this act:

(i) "Interstate system" means that portion of the national system of interstate and defense highways located within this state, as officially designated, or as may hereafter be so designated by the commission and approved by the secretary of transportation pursuant to the provisions of title 23, United States Code, "Highways";

(ii) "Primary system" means that portion of connected main highways, as officially designated or as may hereafter be so designated by the commission and approved by the secretary of transportation pursuant to the provisions of title 23, United States Code, "Highways";

(iii) "Outdoor advertising" means any outdoor sign, display, light, device, figure, painting, drawing, message, plaque, poster, billboard, or other thing which is designed, intended or used to advertise or inform and which is visible from any place on the main-traveled way of the interstate or primary systems;

(iv) "Commission" means the transportation commission of Wyoming;

(v) "Safety rest area" means an area or site established and maintained within or adjacent to the right-of-way by or under public supervision or control, for the convenience of the traveling public;

(vi) "Information center" means an area or site established and maintained at safety rest areas for the purpose of informing the public of places of interest within the state and providing such other information as the commission may consider desirable;

(vii) "Visible" means capable of being seen, whether or not legible, without visual aid by a person of normal visual acuity;

(viii) "Commercial or industrial zone" means those areas which are reserved for business, commerce, or trade pursuant to comprehensive local zoning ordinances or regulation, or enabling state legislation, including highway service areas in which the primary use of the land is reserved for commercial and roadside services other than outdoor advertising;

(ix) "Unzoned commercial or industrial area" means those areas not zoned by state or local law, regulation or ordinance which are occupied by one (1) or more industrial or commercial activities other than outdoor advertising signs on the lands along the highways for a distance of six hundred (600) feet immediately adjacent to the activities, and those lands directly opposite on the other side of the highway to the extent of the same dimensions; provided, those lands on the opposite side of the highway are not deemed scenic or having aesthetic value;

(x) "Commercial or industrial activities" mean for purposes of paragraph (viii) those activities generally recognized as commercial or industrial by zoning authorities in this state, except that none of the following activities shall be considered commercial or industrial:

(A) Agricultural, forestry, grazing, farming, and related activities including wayside fresh produce stands;

(B) Transient or temporary activities;

(C) Activities not visible from the main-traveled way;

(D) Activities conducted in a building principally used as a residence;

(E) Railroad tracks and minor sidings.

(b) All signs located within an unzoned area shall become nonconforming if the commercial or industrial activity used in defining the area ceases for a period of six (6) months.



24-10-104. Outdoor advertising visible from highways prohibited; exceptions.

24-10-104. Outdoor advertising visible from highways prohibited; exceptions.

(a) No outdoor advertising shall be erected or maintained which is visible from the main-traveled way of the interstate or primary highways in this state, except the following:

(i) Directional and other official signs and notices, which signs and notices shall include, but not be limited to, signs and notices pertaining to natural wonders, scenic and historic attractions, as authorized or required by law;

(ii) Signs, displays and devices advertising the sale or lease of property upon which they are located;

(iii) Signs, displays and devices advertising activities conducted on the property upon which they are located;

(iv) Signs, displays and devices located in areas which are zoned industrial or commercial within six hundred sixty (660) feet adjacent to the highway right-of-way, under authority of law;

(v) Signs, displays and devices located in unzoned commercial or industrial areas, within six hundred sixty (660) feet adjacent to the highway right-of-way, which areas shall be determined from actual land uses and defined by regulations to be promulgated by the commission.

(b) Outdoor advertising authorized under paragraphs (a)(i), (iv) and (v) of this section shall conform with standards contained, and shall bear permits required, in regulations which are promulgated by the commission under this act. Paragraphs (a)(ii) and (iii) of this section are exempt.



24-10-105. Regulations of commission.

24-10-105. Regulations of commission.

The commission is hereby authorized to make and promulgate regulations to control the erection and maintenance of outdoor advertising signs, displays and devices along the interstate and primary highway systems in conformance with the terms of this act and in conformity with section 131 of title 23, United States Code as amended.



24-10-106. Size, lighting and spacing; where signs may be erected.

24-10-106. Size, lighting and spacing; where signs may be erected.

(a) The minimum standards and criteria for the size, lighting and spacing of outdoor advertising, and the criteria for unzoned commercial or industrial zones or areas within the controlled area along the interstate and primary systems designated in W.S. 24-10-104 shall conform to those promulgated and submitted by the secretary of transportation to the congress of the United States on or about January 10, 1967.

(b) No sign face within the state of Wyoming shall exceed the following limits:

(i) Maximum area - twelve hundred (1,200) square feet;

(ii) Maximum length - sixty (60) feet;

(iii) Maximum height - twenty-five (25) feet.

(c) No more than two (2) facings visible and readable from the same direction on the main-traveled way may be erected on any one (1) sign structure. Whenever two (2) facings are so positioned, neither shall exceed three hundred twenty-five (325) square feet.

(d) Double-faced, back-to-back and V-type signs shall be considered as a single sign or structure.

(e) No new sign shall be erected closer than five hundred (500) feet to an existing off-premises sign adjacent to an interstate highway; provided, that signs may be erected closer than five hundred (500) feet if the sign structures on the same side of the interstate are not simultaneously visible and are separated by a building or other enclosed structure.

(f) No new sign shall be erected closer than one hundred fifty (150) feet to an existing off-premise sign adjacent to a primary highway; provided, that signs may be erected closer than one hundred fifty (150) feet if the sign structures on the same side of the highway are not visible simultaneously or are separated by a building or other enclosed structure.

(g) Signs may not be located within five hundred (500) feet of any of the following which are adjacent to the highway, unless the signs are in an incorporated area:

(i) Public parks;

(ii) Public forests;

(iii) Public playground;

(iv) Scenic areas as designated by the department of transportation or other state agency having and exercising such authority;

(v) Cemeteries.

(h) No sign may be located on an interstate highway or freeway within five hundred (500) feet of an interchange, or intersection at grade, or rest area measured in both directions from the point of widening as constructed.

(j) The location of sign structure situated on the limited access primary highways in commercial or industrial zoned area between streets, roads or highways entering or intersecting the main-traveled way shall conform to the following minimum spacing criteria:

(i) Where the distance between centerlines of intersecting streets or highways is less than one thousand (1,000) feet, a minimum spacing between structures of one hundred fifty (150) feet may be permitted between the intersecting streets or highways;

(ii) Where the distance between centerlines of intersecting streets or highways is one thousand (1,000) feet or more, minimum spacing between sign structures shall be three hundred (300) feet.

(k) The commission may, for good cause shown, permit a variance in the restrictions set forth herein.



24-10-107. Permits and identification tags.

24-10-107. Permits and identification tags.

(a) Within ninety (90) days after the effective date of this act, no outdoor advertising authorized by W.S. 24-10-104(a)(i), (iv) and (v) shall be maintained without a permit. Applications for permits shall be made to the commission on forms furnished by it. The commission shall require reasonable information to be furnished, including a statement that the owner or occupant of the land has consented to the erection or maintenance of the sign or signs thereon. A permit must be obtained for each advertising structure and the application for such permit must be accompanied by an initial fee of one hundred dollars ($100.00).

(b) Permits shall be for three (3) years, shall be assigned a permit number, and shall be renewed annually thereafter upon payment of not to exceed fifteen dollars ($15.00) without the filing of a new application. All fees shall be paid into the state highway fund. All such fees collected shall be used by the commission for relocation or damages, but not for administrative purposes.

(c) The commission shall issue with each new permit a permanent identification tag not larger than six (6) square inches which shall be affixed to the sign in a position readily visible from the highway.

(d) Notwithstanding the foregoing provisions of this section, the commission shall issue permits and identification tags, upon application and payment of the requisite fee for any structure lawfully in existence on the day prior to the effective date of this act, and the permits shall thereafter be renewed for such period of time as is prescribed herein, unless the structure is removed for improper maintenance. Permits shall be obtained prior to the beginning of construction of any sign. Signs lawfully in place on the effective date of this act shall have permits.



24-10-108. Revocation of permits and removal of signs.

24-10-108. Revocation of permits and removal of signs.

When the commission determines that a false or misleading statement has been made in the application for a permit or that the structure for which a permit was issued is not in a reasonable state of repair, is unsafe or in poor repair or otherwise in violation of this act, the commission shall notify the holder of the permit in writing, either by certified mail or by personal service, of the violation and specify that remedial action shall be taken within thirty (30) days or the permit will be revoked and action for removal of the sign commenced as provided in W.S. 24-10-109. No notice is required prior to filing a complaint after the notice period has lapsed. The provisions of this section apply to all signs in existence prior to the effective date of this act.



24-10-109. What outdoor advertising deemed unlawful; procedure for removal.

24-10-109. What outdoor advertising deemed unlawful; procedure for removal.

(a) The following outdoor advertising is deemed unlawful:

(i) When erected after the effective date of this act contrary to the provisions of this act; or

(ii) When a permit is not obtained as prescribed in this act; or

(iii) When a permittee fails to comply with a notice of violation as provided in W.S. 24-10-108.

(b) The commission shall give notice in writing, either by certified mail or by personal service, to the owner or occupant of the land on which such advertising is located and the owner of the advertising structure, if the latter is known, or if unknown, by posting notice in a conspicuous place on said structure of its intention to remove the advertising deemed unlawful. Within fifteen (15) days after notice, the owner of the land or the structure may make written request for a hearing. The commission shall set a date for a hearing thirty (30) days after notice thereof is received. The hearing shall be conducted pursuant to the Wyoming Administrative Procedure Act governing contested cases. The commission shall keep a full and complete record of such hearing, make and enter its findings, conclusions and decisions in the matter and mail copies thereof by certified mail to the owner of the land and the structure.

(c) If a hearing before the commission is not requested, or if there is no appeal taken from the commission's decision at such hearing, or if the commission's decision is affirmed on appeal, the commission shall immediately remove the offending outdoor advertising at its own expense.



24-10-110. Power of commission to acquire and remove existing advertising; compensation.

24-10-110. Power of commission to acquire and remove existing advertising; compensation.

(a) The commission may acquire by gift, purchase, agreement, exchange or eminent domain any existing outdoor advertising and all property rights pertaining to same which were lawfully in existence on the effective date of this act and which by reason of this act become nonconforming.

(b) Compensation shall be paid in accordance with the Relocation Assistance Act for outdoor advertising and all property rights pertaining to same which are acquired by eminent domain. The agency is empowered to remove signs found in violation of W.S. 24-10-108 or 24-10-109 without payment of compensation.

(c) Those signs meeting the criteria of the act shall not be required to be removed unless at the time of removal there are sufficient funds, from whatever source, appropriated and immediately available to this state with which to pay the just compensation required under this section, and unless at such time the federal funds required to be contributed to this state under section 131 of title 23, United States Code, have been appropriated and are immediately available to this state.



24-10-111. More restrictive ordinances saved.

24-10-111. More restrictive ordinances saved.

Nothing in this act shall be construed to abrogate or affect the provisions of any lawful ordinance, regulation or resolution, which is more restrictive than the provisions of this act.



24-10-112. Change of rules and regulations to conform with federal law.

24-10-112. Change of rules and regulations to conform with federal law.

In the event the general requirements of title 23, United States Code, "Highways", or existing rules and regulations of the United States department of transportation become amended or changed to less restrictive conditions than presently exist, then, the commission is empowered to amend or change such rules and regulations that they may have adopted to come into conformity with the federal law, rule and regulation; however, in no event shall this act become more restrictive than is indicated herein by said federal action.



24-10-113. Severability.

24-10-113. Severability.

If any provisions of this act, or the application of any provision to any person or circumstance, is held invalid, the remainder of this act shall not be affected thereby.



24-10-114. Outdoor advertising contracted for prior to enactment of chapter.

24-10-114. Outdoor advertising contracted for prior to enactment of chapter.

Outdoor advertising contracted for prior to the enactment of this act and under the provisions of the act becomes nonconforming shall not be regulated as such until January 1, 1972.



24-10-115. Violations a misdemeanor.

24-10-115. Violations a misdemeanor.

Any person violating any provision of this act is guilty of a misdemeanor.






CHAPTER 11 - LOANS TO TRANSPORTATION COMMISSION

24-11-101. Special obligation loans.

24-11-101. Special obligation loans.

The Wyoming transportation commission, a public instrumentality of the state of Wyoming, may borrow money from the Wyoming community development authority. Borrowing shall be evidenced by a special obligation loan or loans bearing interest at a rate or rates not exceeding ten percent (10%) per annum. Any such special obligation loan shall not constitute a debt nor an indebtedness within the meaning of any constitutional or statutory debt limitations. The proceeds of each special obligation loan shall be used for the purpose of constructing or otherwise acquiring highway facilities which become necessary by reason of the location and expansion of mineral extractive industries and other industrial developments in the state.






CHAPTER 12 - HIGHWAY PATROL

24-12-101. Established; composition; designation of rank; administrator appointed; to hold rank of colonel.

24-12-101. Established; composition; designation of rank; administrator appointed; to hold rank of colonel.

The highway patrol division within the department of transportation is established to consist of personnel to be appointed and designated as to rank by the administrator of the highway patrol. The director shall appoint an administrator of the highway patrol division who shall hold the rank of colonel.



24-12-102. Duties generally; emergencies.

24-12-102. Duties generally; emergencies.

(a) The state highway patrol, acting under the direction of the director, shall enforce all the motor vehicle laws of this state. They shall also perform other duties assigned to them by the governor and are at all times subject to the call of the governor for emergency purposes at his discretion.

(b) The administrator of the state highway patrol shall provide state troopers for law enforcement services for state personnel and state property in Laramie county, Wyoming. Security for personnel in the capitol building, governor's residence, other state buildings and security which may require travel outside Laramie county shall be provided as directed.



24-12-103. Members to have powers of peace officers; exception.

24-12-103. Members to have powers of peace officers; exception.

All members of the state highway patrol shall have and exercise all the powers vested in peace officers, except the power to serve civil writs and processes.






CHAPTER 13 - UTILITY RELOCATION ASSISTANCE

24-13-101. Short title.

24-13-101. Short title.

This chapter is known and may be cited as the "Utility Relocation Assistance Act of 1989".



24-13-102. Definitions.

24-13-102. Definitions.

(a) As used in this chapter:

(i) "Cost of relocation" means the entire amount paid by a utility properly attributable to relocation after deducting therefrom any increase in the value of the new facility and any salvage value derived from the old facility;

(ii) "Department" means the department of transportation created by W.S. 24-2-101;

(iii) "Federal-aid highway system" means the federal-aid primary highway system, the federal-aid secondary highway system and the interstate system, including extensions of any of them within urban areas;

(iv) "Interstate system" means any highway now or hereafter included as a part of the national system of interstate and defense highways provided for in Title 23 of the United States Code;

(v) "Utility" means all publicly, privately and cooperatively owned utilities, regulated and unregulated, supplying utility services to or for the public.



24-13-103. Relocation of utility facilities; payment of costs.

24-13-103. Relocation of utility facilities; payment of costs.

If the relocation of any utility facility is necessitated by the construction of a project on the federal-aid highway system, the owner or operator of that utility facility shall relocate the facility at its expense and in accordance with the order of the director of the department of transportation. Upon completing the relocation, the department shall determine the cost of relocation and may pay any portion of that amount to the utility.



24-13-104. Applicability of chapter.

24-13-104. Applicability of chapter.

(a) This chapter does not apply to any taking or damaging of property for which a utility is entitled to compensation pursuant to:

(i) Other applicable law;

(ii) The constitution of this state or of the United States; or

(iii) A binding agreement inuring to the utility's benefit.






CHAPTER 14 - STATE PARK ROAD PROGRAM

24-14-101. Program in addition to any existing road program.

24-14-101. Program in addition to any existing road program.

The road maintenance program contemplated by this chapter shall be known as the "state park road program", which shall be in addition to and not as a substitute for any federal aid, primary, secondary or state-county road construction program or any other road program now in existence.



24-14-102. State park road account.

24-14-102. State park road account.

There is created a state park road account within the highway fund. The department of transportation may use the funds from the state park road account to enter into contracts and to obtain services for state park road maintenance and improvement projects, in consultation with the department of state parks and cultural resources.






CHAPTER 15 - PUBLIC TRANSIT PROGRAM

24-15-101. Public transit program created; duties.

24-15-101. Public transit program created; duties.

(a) There is created a "public transit program" to be administered by the Wyoming department of transportation. The department shall:

(i) Accept public transit funds from the federal transit administration on behalf of the state;

(ii) Adopt rules and regulations to implement the purposes of this chapter;

(iii) Distribute state and federal public transit funds to eligible grantees pursuant to federal requirements and rules and regulations of the department.



24-15-102. Public transit account.

24-15-102. Public transit account.

(a) There is created a public transit account within the highway fund. The department shall fund the program annually with one million five hundred thousand dollars ($1,500,000.00) using unrestricted state highway funds. Funds provided to the state under the federal Transit Act and other funds that may become available to assist urban and rural public transit programs shall be in addition to funding provided from unrestricted highway funds. Funds in the account shall be distributed and expended in accordance with federal requirements and department rules and regulations.

(b) Recipients of funds under the federal Transit Act may transfer unused grant funds for the benefit of other public transit programs in the state, subject to the following:

(i) Any transfer of funds under this paragraph shall require the approval of the governor;

(ii) Transferred federal funds under this paragraph shall be reimbursed to the transferor by the department from unrestricted state highway funds to be used as local match for federal funds at the rate of one dollar ($1.00) for every three dollars ($3.00) of federal funds transferred by the transferor;

(iii) To the extent not reimbursed from unrestricted state funds, the federal funds transferred shall be used for the benefit of public transit program grantees for the acquisition of new transit vehicles, replacement of transit vehicles or rehabilitation of vehicles in the transit fleet;

(iv) Federal funds transferred by a program grantee may be carried over into the following fiscal year by the department or a recipient public transit program grantee.









TITLE 25 - INSTITUTIONS OF THE STATE

CHAPTER 1 - GENERAL PROVISIONS

ARTICLE 1 - DEPARTMENT OF CORRECTIONS

25-1-101. Repealed by Laws 1992, ch. 25, 4.

25-1-101. Repealed by Laws 1992, ch. 25, 4.



25-1-102. Repealed by Laws 1992, ch. 25, 4.

25-1-102. Repealed by Laws 1992, ch. 25, 4.



25-1-103. Repealed by Laws 1992, ch. 25, 4.

25-1-103. Repealed by Laws 1992, ch. 25, 4.



25-1-104. Creation of department of corrections; duties; inspections of state institutions; regulation of prisoner produced goods.

25-1-104. Creation of department of corrections; duties; inspections of state institutions; regulation of prisoner produced goods.

(a) The department of corrections is created. The department consists of the director who is the chief administrative officer and such divisions as the director may create.

(b) The department of corrections has general supervision, control and custody of all penal institutions, and responsibility for the maintenance and repair of all buildings and grounds utilized by the institutions. Specifically the department has general supervision and control of, and shall provide for the care and maintenance of all inmates in the following state institutions:

(i) Wyoming state penitentiary;

(ii) Wyoming honor farms and camps;

(iii) Wyoming women's center;

(iv) Wyoming medium correctional institution;

(v) Adult community correctional facilities defined by W.S. 7-18-102(a)(i).

(c) The department of corrections has general supervisory authority over state parolees and, subject to the order of the sentencing court, over probationers for whom the sentencing court requests supervision under W.S. 7-13-410(b).

(d) The director shall:

(i) Personally inspect all state institutions under the department's supervision and control at least once every year;

(ii) Direct the general management of all state penal institutions enumerated in W.S. 25-1-104(b) and be responsible for the proper disbursement of all funds appropriated for their maintenance;

(iii) Direct the general management of the state probation and parole program; and

(iv) Appoint, prescribe the duties of, and remove at will the following officers:

(A) Wardens of the Wyoming state penitentiary, medium correctional institution, women's center and Wyoming honor farms and camps;

(B) Repealed by Laws 2005, ch. 93, 2.

(C) Repealed By Laws 2005, ch. 93, 2.

(D) The state probation and parole officer.

(e) The officers provided for under W.S. 25-1-104(d)(iv)(A) and (D) shall:

(i) Serve as administrator of and manage the institutions to which they are appointed subject to the supervision of the director;

(ii) Employ personnel necessary and approved by the director and the Wyoming legislature;

(iii) Report to the director as required.

(f) The director may appoint and may remove at will a deputy director and division administrators.

(g) The department shall establish rules and regulations regarding the provision of services and the production of goods by prisoners at all state corrections institutions including but not limited to labor requirements, wage rates, use of goods within the institution of origin, sales price and method of distribution to other institutions or the general public. In promulgating rules relating to correctional industries programs authorized by W.S. 25-13-101 through 25-13-107, the department shall adhere to the requirements of the private sector prison industry enhancement certification program of the federal bureau of justice assistance. Rules and regulations promulgated under this subsection shall place limitations on competition with the private sector and will ensure that no contract entered into under W.S. 25-13-101 through 25-13-107 will result in the displacement of employed workers in the state in excess of limitations established by the correctional industries advisory board created by W.S. 25-13-102.

(h) The department of corrections has general supervision and control of, and shall provide for the care and maintenance of all inmates who have been placed in institutions of other jurisdictions or private entities pursuant to contracts or agreements under W.S. 25-1-105(e).

(j) The director may order returned to the custody of the department any person under the department's jurisdiction. The written order of the director shall be sufficient warrant for any peace officer to return to actual custody any escaped state prisoner or any state prisoner released prior to his scheduled release date or who is about to be released by another jurisdiction prior to his scheduled release date in Wyoming. It is the duty of all peace officers to execute the order of the director issued under this subsection in like manner as ordinary criminal process. A person taken into custody under the order of the director is not subject to release on bail. Consistent with W.S. 7-3-201 through 7-3-227, the director may apply to the governor to seek the extradition of an inmate apprehended in another state pursuant to an order of the director issued under this subsection.



25-1-105. Powers of department; care of persons committed outside of state.

25-1-105. Powers of department; care of persons committed outside of state.

(a) The department of corrections shall adopt rules and regulations necessary to carry out its functions. The promulgation of substantive rules by the department, the conduct of its hearings and its final decisions are specifically exempt from all provisions of the Wyoming Administrative Procedure Act including the provisions for judicial review under W.S. 16-3-114 and 16-3-115. The department's rules shall be filed in the office of the secretary of state.

(b) The department may enter into contracts with the federal government or other states for the care of persons committed outside of Wyoming.

(c) Subject to subsection (d) of this section, the department may, to obtain demonstrable cost savings or better quality of services, contract with private service providers or with other agencies for any of the following services to be provided for inmates of any state adult penal institution:

(i) Education, training and jobs programs;

(ii) Recreational and religious activities;

(iii) Development and implementation assistance for classification, management information systems or other information systems or services;

(iv) Medical services;

(v) Food services, commissary, transportation, sanitation or other ancillary services; and

(vi) Counseling, special treatment programs or other programs for special needs.

(d) The department shall by rule and regulation impose upon services contracted pursuant to paragraph (c)(i) of this section limitations on competition with the private sector and ensure contracted services do not significantly displace employed workers within the community.

(e) The department of corrections may enter into contracts and agreements with any county for the confinement and maintenance in county jails of persons sentenced to the custody of the department of corrections to serve a term of imprisonment in a state penal institution. The department may enter into contracts and agreements with other states, including those which are not party to the Western Interstate Corrections Compact, with the federal government, with other governmental entities and with private owners and operators of correctional facilities in other states, for the confinement and maintenance of persons sentenced to the custody of the department to serve a term of imprisonment in a state penal institution. The department shall establish rules and regulations regarding the minimum standards for such facilities and standards for the care and treatment of department of correction's inmates incarcerated therein.



25-1-106. Repealed by Laws 1992, ch. 25, 4.

25-1-106. Repealed by Laws 1992, ch. 25, 4.



25-1-107. Repealed by Laws 1987, ch. 127, 2.

25-1-107. Repealed by Laws 1987, ch. 127, 2.



25-1-108. Repealed by Laws 1987, ch. 127, 2.

25-1-108. Repealed by Laws 1987, ch. 127, 2.



25-1-109. Repealed by Laws 1987, ch. 127, 2.

25-1-109. Repealed by Laws 1987, ch. 127, 2.



25-1-110. Repealed by Laws 1987, ch. 127, 2.

25-1-110. Repealed by Laws 1987, ch. 127, 2.






ARTICLE 2 - STATE INSTITUTIONS

25-1-201. Establishment of state institutions.

25-1-201. Establishment of state institutions.

(a) The following state institutions are established:

(i) The Wyoming state penitentiary at Rawlins, Wyoming;

(ii) The Wyoming boys' school at Worland, Wyoming;

(iii) The Wyoming girls' school at Sheridan, Wyoming;

(iv) The Wyoming life resource center at Lander, Wyoming;

(v) Repealed By Laws 1998, ch. 7, 2.

(vi) The Wyoming pioneer home at Thermopolis, Wyoming;

(vii) The veterans' home of Wyoming at Buffalo, Wyoming;

(viii) The Wyoming retirement center at Basin, Wyoming;

(ix) The Wyoming women's center at Lusk, Wyoming;

(x) The Wyoming state hospital at Evanston, Wyoming;

(xi) The Wyoming medium correctional institution at Torrington, Wyoming;

(xii) The Wyoming school for the deaf at Casper, Wyoming;

(xiii) The Wyoming honor farm at Riverton, Wyoming;

(xiv) The Wyoming honor conservation camp at Newcastle, Wyoming.

(b) Repealed by Laws 1992, ch. 25, 4.

(c) Repealed by Laws 1992, ch. 25, 4.

(d) Repealed by Laws 1987, ch. 185, 2.









CHAPTER 2 - STATE PENITENTIARY

25-2-101. Seal of warden; copies of papers displaying seal received as evidence.

25-2-101. Seal of warden; copies of papers displaying seal received as evidence.

(a) The warden of the penitentiary shall have an official seal bearing the words "Warden of the Penitentiary of the State of Wyoming" of which the courts of this state shall take judicial notice.

(b) When the official seal of the warden is affixed to copies of papers, books and records kept in his office, the copies are competent evidence in the courts and have the same force and effect as the originals.



25-2-102. Authority to establish and maintain penitentiary farms; disposition of funds from sales or services; supervision.

25-2-102. Authority to establish and maintain penitentiary farms; disposition of funds from sales or services; supervision.

(a) The state may establish, maintain and operate one (1) or more penitentiary farms and camps as needed to provide a place of confinement and employment of convicted felons sentenced to the custody of the department of corrections to serve a term of imprisonment in a state penal institution.

(b) All funds received from the sale of products or services produced on penitentiary farms and camps shall be credited to a separate account.

(c) All penitentiary farms and camps established shall be operated and maintained under the general supervision of the department of corrections.



25-2-103. Wyoming women's center; establishment; purpose; supervision.

25-2-103. Wyoming women's center; establishment; purpose; supervision.

(a) The Wyoming women's center is established at Lusk, Wyoming, to provide a place of confinement, employment and training for convicted female felons sentenced to the custody of the department of corrections to serve a term of imprisonment in a state penal institution.

(b) The Wyoming women's center shall be operated and maintained under the general supervision of the department of corrections.



25-2-104. Wyoming correctional facility; establishment; purpose; supervision.

25-2-104. Wyoming correctional facility; establishment; purpose; supervision.

(a) The Wyoming correctional facility is established at Torrington, Wyoming, to provide a place of confinement, employment and training for convicted felons sentenced to the custody of the department of corrections to serve a term of imprisonment in a state penal institution.

(b) The Wyoming correctional facility shall be operated and maintained under the general supervision of the department of corrections.






CHAPTER 3 - WYOMING BOYS' SCHOOL

25-3-101. Persons to be confined; notice; transportation to school.

25-3-101. Persons to be confined; notice; transportation to school.

(a) Any boy who has attained the age of twelve (12) years and who has been ordered committed in compliance with W.S. 14-6-229 may be committed to the Wyoming boys' school. The term of any boy committed shall be determined by the department of family services.

(b) Any person may be sentenced or transferred to the boys' school pursuant to W.S. 7-13-101.

(c) After a person is committed or sentenced to the Wyoming boys' school the clerk of court shall notify the department of family services and the superintendent of the institution. The department of family services shall arrange for transportation.



25-3-102. Repealed by Laws 1987, ch. 200, 1.

25-3-102. Repealed by Laws 1987, ch. 200, 1.



25-3-103. Discipline to be reformatory; employment of residents; sale of products for public use or in open market; disposition of proceeds.

25-3-103. Discipline to be reformatory; employment of residents; sale of products for public use or in open market; disposition of proceeds.

(a) The discipline in the Wyoming boys' school shall be reformatory. Residents of the school may be employed as a means of their support and reformation.

(b) All articles manufactured and produced, or all agricultural products grown by or through the labor of residents of the school not required for use of the school, may be furnished to:

(i) The state;

(ii) Any public institution owned, managed or controlled by the state;

(iii) The transportation commission for use on any roads or highways;

(iv) The county authorities of any county.

(c) The department of family services shall fix the prices of the articles and products which shall be paid upon requisition of the proper officials. The department may sell in the open market or any other manner any or all products grown or produced by residents within or without the boys' school that are not sold for public use.

(d) All monies received by the department from the sale of products manufactured, produced or grown by the residents of the boys' school shall be deposited in the state treasury and credited to the general fund.



25-3-104. Transfer of residents to state hospital; rules and regulations governing residents.

25-3-104. Transfer of residents to state hospital; rules and regulations governing residents.

(a) The department of family services may, with the approval of the department of health, transfer any resident who becomes mentally incompetent to any appropriate acute placement facility based on a psychiatric evaluation.

(b) The department shall make all rules and regulations necessary and proper for:

(i) Employment, discipline, instruction and education of residents;

(ii) Mental and physical health and welfare of residents;

(iii) Transfer and return of residents; and

(iv) Work release for residents who are not subject to home visitation or temporary residence outside the school enclosure.



25-3-105. Control over residents; preparation of personal record; rehabilitation plan and periodic reviews thereof; contents of record.

25-3-105. Control over residents; preparation of personal record; rehabilitation plan and periodic reviews thereof; contents of record.

The department of family services shall maintain control over all persons committed to the boys' school to prevent the persons from committing crime, best secure their self-support and accomplish their reformation. When a person is admitted to the school, the superintendent shall prepare a record of the personal history of the resident, including his age, family and social background, education and prior training and employment. Based upon all pertinent information available, the superintendent shall prepare an individualized rehabilitation plan which shall be part of the resident's record. Periodic reviews of the resident's progress and appropriate modifications of his rehabilitation plan shall be made by the superintendent and entered on the resident's record. The status of each resident shall be reported to him periodically. All orders affecting the resident, the circumstance of his final release and any new developments concerning his personal history shall be included in his record.



25-3-106. Release of resident.

25-3-106. Release of resident.

After the department of family services has made a finding that a boy should be released from the Wyoming boys' school, it shall give advance notification of the pending release to the court which ordered commitment. Upon the boy's release the department shall issue him an administrative discharge.






CHAPTER 4 - WYOMING GIRLS' SCHOOL

25-4-101. Girls to be committed; terms; notification of superintendent; transportation to school.

25-4-101. Girls to be committed; terms; notification of superintendent; transportation to school.

(a) Any girl who has attained the age of twelve (12) years and who has been ordered committed in compliance with W.S. 14-6-229 may be committed to the Wyoming girls' school. The term of any girl committed shall be determined by the department of family services.

(b) After a girl is committed to the girls' school the clerk of court shall notify the superintendent of the institution. The superintendent shall arrange for the transportation of the girl to the girls' school.



25-4-102. Nature of program and discipline; rules and regulations for work release, home visitation or temporary residence.

25-4-102. Nature of program and discipline; rules and regulations for work release, home visitation or temporary residence.

The program and discipline at the Wyoming girls' school shall be educational, vocational and rehabilitative. For these purposes the department of family services shall adopt rules and regulations for work release for residents who are not subject to home visitation or temporary residence outside the school enclosure.



25-4-103. Personal record to be prepared; rehabilitation plan; periodic review; additional contents of record; release from custody.

25-4-103. Personal record to be prepared; rehabilitation plan; periodic review; additional contents of record; release from custody.

(a) When a girl is admitted to the girls' school, the superintendent shall prepare a record of the personal history of the resident, including her age, family and social background, education and prior training and employment. Based upon all pertinent information available, the superintendent shall prepare an individualized rehabilitation plan which shall be part of the resident's record. Periodic reviews of the resident's progress and appropriate modifications of her rehabilitation plan shall be made by the superintendent and entered on the resident's record. The status of each resident shall be reported to her periodically. All orders affecting the resident, the circumstances of her final release and any new developments concerning her personal history shall be included in her record.

(b) After the department of family services has made a finding that a girl should be released from the girls' school, it shall give advance notification of the pending release to the court which ordered commitment. Upon the girl's release the department shall issue her an administrative discharge.






CHAPTER 5 - LIFE RESOURCE CENTER

25-5-101. Short title.

25-5-101. Short title.

This act may be cited as the "Life Resource Center Act".



25-5-102. Definitions.

25-5-102. Definitions.

(a) Repealed By Laws 2008, Ch. 70, 2, Ch. 85, 2.

(b) As used in this act:

(i) "Acquired brain injury" means any combination of focal and diffuse central nervous system dysfunction, at the brain stem level and above, acquired after birth through the interaction of any external forces and the body, oxygen deprivation, infection, toxicity, surgery or vascular disorders not associated with aging;

(ii) "Active treatment" means a program which includes aggressive, consistent implementation of a program of specialized and generic training, treatment, health services and related services that is directed toward:

(A) The acquisition of the behaviors necessary for the client to function with as much self determination and independence as possible; and

(B) The prevention or deceleration of regression or loss of current optimal functional status.

(iii) "Adaptive behavior" means the collection of conceptual, social and practical skills that have been learned by people in order to function in their everyday lives;

(iv) "Administrator" means the administrator of the division;

(v) "Assistive technology device" and "assistive technology service" mean as defined in 42 U.S.C. 15002;

(vi) "Center" means the Wyoming life resource center at Lander, Wyoming;

(vii) "Child" means any person under the age of eighteen (18);

(viii) "Client" means a person who has a disability and has been determined eligible, pursuant to department rules and regulation, and is receiving services from one (1) of the center's programs;

(ix) "Client services" means diagnosis, education, training and care of persons who have been admitted to the center;

(x) "Conservator" means as defined in W.S. 3-1-101(a)(iii);

(xi) "Department" means the state department of health;

(xii) "Director" means the director of the department of health;

(xiii) "Disability" means a developmental disability as defined in 42 U.S.C. 15002 or a disability resulting from an acquired brain injury;

(xiv) "Division" means the developmental disabilities division of the department of health;

(xv) "Guardian" means as defined in W.S. 3-1-101(a)(v);

(xvi) "Guardian ad litem" means as defined in W.S. 3-1-101(a)(vi);

(xvii) "Incompetent person" means adjudicated as meeting the definition in W.S. 3-1-101(a)(ix);

(xviii) "Individual program plan" means a written statement of long-term and short-term goals and strategies for providing specially designed services to meet each client's individual educational, physical, emotional and training needs;

(xix) "Informed choice" means making a decision based on adequate information. As appropriate, such information may include consideration regarding providers, methods, costs, duration, accessibility, customer satisfaction, probabilities, sources and consequences;

(xx) "Intellectual disability" means significantly subaverage general intellectual functioning with concurrent deficits in adaptive behavior manifested during the developmental period. "Intellectually disabled" means a person with an intellectual disability;

(xxi) "Interdisciplinary team" means a group that represents the person, the person's family or guardian, or the professions, disciplines or service areas that are relevant to identifying the client's needs, as described in the comprehensive functional assessments and program design. The department shall provide by rule and regulation for the composition of interdisciplinary teams;

(xxii) "Intermediate care facility for people with intellectual disability" means an intermediate care facility for the mentally retarded or intermediate care facility for people with mental retardation (ICFMR or ICF/MR), as those phrases are used in applicable federal statutes, rules and regulations;

(xxiii) "Least restrictive environment" means the program, service and location which least inhibits a person's freedom of movement, informed decision making and participation in community life while achieving the purposes of habilitation and treatment which best meet the needs of the person. The determination of least restrictive environment shall be individualized, based on a person's need for medical, therapeutic, rehabilitative and developmental services and as a result of informed choice of the person or, if the person is a minor or a ward, his parent or guardian;

(xxiv) "Most appropriate" means an individualized determination of a person's need for medical, therapeutic, rehabilitative and developmental services, based upon professional assessment and the informed choice of the person or, if the person is a minor or ward, his parent or guardian;

(xxv) "Most integrated" means the setting that enables a person with a disability to have access to the same opportunities as a person without a disability to the fullest extent possible, including opportunities to live, learn, work, recreate and participate in family and community activities. Determinations of most integrated shall be individualized and based upon professional assessment and the informed choice of the person or, if the person is a minor or ward, his parent or guardian;

(xxvi) "Program manager" means the on-site supervisor and manager of the center;

(xxvii) "Screening team" means a group of appropriate professionals, appointed by the director pursuant to rules and regulations of the department, and assigned by the administrator to perform preliminary testing and assessment of persons for purposes of determining eligibility for services at the center;

(xxviii) "Ward" means as defined in W.S. 3-1-101(a)(xv);

(xxix) "This act" means W.S. 25-5-101 through 25-5-135.



25-5-103. Wyoming life resource center established; purpose.

25-5-103. Wyoming life resource center established; purpose.

(a) Except as otherwise authorized by rules and regulations promulgated in accordance with W.S. 9-2-106(d), the Wyoming life resource center is established to provide the following residential, active treatment and medical and therapy services to individuals with a disability:

(i) Intermediate care facilities for people with intellectual disability in accordance with federal Medicare and Medicaid regulations;

(ii) Services to persons with acquired brain injuries;

(iii) Disability, therapeutic and assistive technology services for persons with a disability;

(iv) Training for state employees, other service providers and caregivers on disability, medical, developmental and therapy services;

(v) Care provided under authority of the director pursuant to W.S. 9-2-106(d).



25-5-104. Administration and management of center.

25-5-104. Administration and management of center.

The administration and management of the center is vested in the department.



25-5-105. Rules and regulations; reports.

25-5-105. Rules and regulations; reports.

(a) The department shall adopt rules and regulations which are in compliance with federal regulations for intermediate care facilities for persons with intellectual disability, and which:

(i) Establish standards for admission for residential services and discharge of clients receiving services in all programs administered by the center;

(ii) Establish standards for client services;

(iii) Provide for the administration of the center under the management of the division;

(iv) Prescribe professional standards for personnel employed at the center;

(v) Implement this act;

(vi) Establish data reporting processes and report monthly to the director the number of persons served by the center, identified by service category, and the services provided to those persons.

(b) By October 1 of each year, the director shall report to the joint labor, health and social services interim committee and the joint appropriations interim committee regarding the number of clients served by the center, the reason for provision of services to each client at the center rather than in a community program, the staff to client ratio and the total state and federal cost of all services provided to clients, including the current Medicaid reimbursement rate for intermediate care facilities for people with intellectual disabilities.



25-5-106. Donations for benefit of center; control and disposition thereof.

25-5-106. Donations for benefit of center; control and disposition thereof.

Money, personal property or real estate donated for the benefit of the center shall be held, controlled and distributed by the department according to the conditions of the donation. If there are no conditions of the donation, it shall be disposed of as provided in W.S. 25-5-107.



25-5-107. Disposition of monies received from sale of products or as compensation.

25-5-107. Disposition of monies received from sale of products or as compensation.

Except as provided by W.S. 25-5-106, all monies received by the department for the clients in the center from the sale of products produced or grown by the center or as compensation from any source shall be deposited in the state treasury and credited to the general fund.



25-5-108. Appointment of program manager; duties; removal.

25-5-108. Appointment of program manager; duties; removal.

(a) The director shall appoint a program manager of the center.

(b) The program manager shall administer the center as directed by the administrator.

(c) The director may remove the program manager in his discretion.



25-5-109. Inability or refusal to pay for services.

25-5-109. Inability or refusal to pay for services.

(a) Repealed by Laws 1989, ch. 50, 4.

(b) Repealed by Laws 1989, ch. 50, 4.

(c) No person shall be denied admission to or services by the center because of the inability of the person, his parent or guardian to pay the cost of the services received.

(d) Clients of the center who are not eligible under the Wyoming Medical Assistance and Services Act shall be responsible for the cost of services and treatment as provided in title 25, chapter 11, article 1. However, no person who was a client of the center as of June 30, 2008 shall be denied admission to or services by the center because of the refusal of the client's parent or guardian to pay the cost of the services received.



25-5-110. Special education for minors and costs thereof.

25-5-110. Special education for minors and costs thereof.

(a) Repealed by Laws 1986, ch. 25, 3.

(b) Repealed by Laws 1986, ch. 25, 3.

(c) Clients who are between the ages of five (5) and twenty-one (21) years of age shall be provided special education and related services through the clients' resident school districts. This subsection does not relieve an insurer or similar third party from an otherwise valid obligation to pay for services provided to the client.

(d) Repealed by Laws 1986, ch. 25, 3.

(e) Repealed by Laws 1986, ch. 25, 3.



25-5-111. Repealed by Laws 1986, ch. 25, 3.

25-5-111. Repealed by Laws 1986, ch. 25, 3.



25-5-112. Repealed by Laws 1986, ch. 25, 3.

25-5-112. Repealed by Laws 1986, ch. 25, 3.



25-5-113. Repealed by Laws 1986, ch. 25, 3.

25-5-113. Repealed by Laws 1986, ch. 25, 3.



25-5-114. Eligibility for admission; appropriateness of services.

25-5-114. Eligibility for admission; appropriateness of services.

(a) Except as otherwise authorized by rules and regulations promulgated in accordance with W.S. 9-2-106(d), a person shall not be admitted to the center if his preadmission evaluation and screening indicate that he would be more appropriately served by the Wyoming state hospital, a community program or a public school program.

(b) Repealed By Laws 2008, Ch. 85, 2.



25-5-115. Preadmission screening for residential services; preparation and supervision thereof; disposition of findings.

25-5-115. Preadmission screening for residential services; preparation and supervision thereof; disposition of findings.

(a) Admission to the center shall be upon written application to the division pursuant to W.S. 25-5-117(b) and shall be based upon the preadmission screening and assessment:

(i) The preadmission screening and assessment shall be made by a screening team under the supervision of the administrator or his designee, using appropriate professionals and screening and assessment methods as provided in department rules and regulations;

(ii) The preadmission screening and assessment shall be completed not more than thirty (30) days after an application for admission;

(iii) No person shall be admitted unless an interdisciplinary team has determined that the center offers the recommended and most appropriate services in a least restrictive and most integrated environment consistent with informed choice;

(iv) As part of the application process, division staff shall provide prospective clients and their families or guardians information about center services and similar services available in the client's community or elsewhere in the state.

(b) Within ten (10) days of completion of the preadmission screening and assessment, the findings shall be given to the applicant. If ordered by the court, the preadmission screening and assessment shall also be filed with the court.



25-5-116. Individual program plan; preparation and supervision thereof; review.

25-5-116. Individual program plan; preparation and supervision thereof; review.

Each client admitted to the center shall have on file at the center an individual program plan. The individual program plans shall be prepared by an interdisciplinary team within thirty (30) days of admission for residential services under the supervision of the program manager. The plan shall be reviewed by the interdisciplinary team for appropriateness and feasibility of discharge or transition to another level of service thirty (30) days after implementation of the plan, at the end of each quarter for the first year and annually thereafter.



25-5-117. Admission for residential services; application and contents thereof; written copy of rights; appeal of denied admissions.

25-5-117. Admission for residential services; application and contents thereof; written copy of rights; appeal of denied admissions.

(a) A person determined by the preadmission screening and assessment to be eligible for admission to the center for residential services may be admitted as a client under one (1) of the following procedures:

(i) An adult who has sufficient insight or capacity to make responsible application for admission for residential services may be admitted on his own application;

(ii) A minor or ward may be admitted upon application of his parent or guardian.

(b) Repealed By Laws 2008, Ch. 85, 2.

(c) At the time of admission for residential services, the program manager shall give a written copy of the rights provided in W.S. 25-5-132 to the client, his parent or guardian.

(d) A person who is denied admission may appeal the decision to the department, in writing.



25-5-118. Release of voluntary client upon request; exceptions.

25-5-118. Release of voluntary client upon request; exceptions.

(a) A voluntary client may be discharged by the administrator at any time within twenty (20) days of receipt of a written request for the release by the client, his parent or guardian, and the administrator shall arrange for appropriate transition services, except:

(i) If the client was admitted on his own application and the request for discharge is made by a person other than the client, release shall be conditioned upon the client's consent;

(ii) If the client is a minor or ward, his discharge shall be conditioned upon the consent of his parent or guardian;

(iii) If the administrator has probable cause to believe release of the client will endanger the life, health or safety of the client or others and he incorporates a written statement of the facts supporting his belief in the client's file, he may apply for involuntary admission pursuant to W.S. 25-5-119. The administrator, as a mandatory reporter, shall contact adult protective services for appropriate proceedings.



25-5-119. Involuntary admissions; application to district court; representation of proposed client; preadmission screening; notice; hearing; independent screening; admissibility.

25-5-119. Involuntary admissions; application to district court; representation of proposed client; preadmission screening; notice; hearing; independent screening; admissibility.

(a) A person may be an involuntary client of the center if admitted pursuant to this section. Application for involuntary admission may be made by a parent, a guardian, the administrator or a social service agency. The application shall be filed with the district court in the county where the proposed client, his parent or his guardian resides.

(b) When an application for involuntary admission is filed, the court shall appoint an attorney to represent the proposed client unless he retains counsel of his own choice. An attorney shall represent the proposed client at all hearings. The county shall compensate an appointed attorney in an amount fixed by the court as a reasonable fee.

(c) The court shall order the center to conduct a preadmission screening and assessment of the proposed client. Notice of the order shall be served on the proposed client, his attorney and his parent or guardian. The order and the application for admission shall be served on the center and the department. If the preadmission screening and assessment report finds the center would be an appropriate placement, the court shall order a hearing. The proposed client shall have a right to seek an independent screening and assessment of his eligibility for admission at the state's expense. The screening and assessment shall be admissible as evidence at the hearing as provided by W.S. 25-5-121(d).



25-5-120. Court order setting hearing on involuntary application; service of notice; waiver.

25-5-120. Court order setting hearing on involuntary application; service of notice; waiver.

(a) The court shall fix a date for hearing on the application.

(b) The order setting the hearing shall contain:

(i) The date, time and place of the hearing;

(ii) The name and address of the applicant, the proposed client's parent or guardian, and the attorney retained by the proposed client or appointed by the court;

(iii) The grounds alleged for the commitment of the proposed client;

(iv) The consequences of a finding that a person shall be admitted to the center for client services.

(c) The court shall direct the clerk of the district court to give notice to each person named in the order:

(i) By delivering a copy of the notice to the person being notified personally, not less than fourteen (14) days before the time set for hearing unless time is shortened by the court for good cause shown; or

(ii) By mailing a copy of the notice to the address of each person given in the application by certified mail, return receipt requested, not less than fourteen (14) days before the time set for hearing, unless the time is shortened by the court for good cause shown.

(d) The court may order that notice be given to other persons. Notice may be waived in writing by any party except the proposed client's attorney.



25-5-121. Rights of proposed client and notified persons; confidentiality of hearing; admissibility of screening reports; findings by court or jury; amendment of admission order.

25-5-121. Rights of proposed client and notified persons; confidentiality of hearing; admissibility of screening reports; findings by court or jury; amendment of admission order.

(a) The proposed client has the right to appear, to be heard and to participate in every stage of the hearing unless the court finds that it would not be in the best interests of the proposed client. The court shall not exclude the proposed client from the hearing unless the application is accompanied by a written statement from a licensed physician and a court designated examiner, appointed at the time of the application, who is in no other manner involved in the proceedings, that attendance at the hearing would injure the proposed client's health and well-being and describing his medical condition.

(b) The proposed client is entitled, upon request, to a jury trial on the issue of his admission. The jury shall be selected pursuant to W.S. 1-11-101 through 1-11-129.

(c) The court shall exclude all persons not having an interest in the application. Unless the court orders an open hearing or the proposed client requests a jury trial, the hearing is confidential and shall be held in closed court.

(d) Any person to whom notice is required to be given by W.S. 25-5-120 may testify and may present and cross-examine witnesses. The court may receive the testimony of other persons in its discretion. The screening and assessment report required by W.S. 25-5-115, and any independent screening and assessment made under W.S. 25-5-119, may be admitted as evidence and shall not be excluded on the ground of hearsay alone.

(e) If the court or jury finds that specific care, treatment and service alternatives are available which are more appropriate than the center for the proposed client, the application shall be denied. If the court or jury finds by clear and convincing evidence that admission to the center would provide the most appropriate services for the proposed client, the court shall order the admission. In case of a nonjury hearing, the court shall enter findings of fact with the order of admission.

(f) The proposed client or if a minor or ward, his parents or guardian or the center may petition the court to amend its order of admission on the grounds that appropriate and necessary services to the proposed client are available in a less restrictive environment than the center. The court may amend its order after notice and hearing pursuant to this act.



25-5-122. Appeals to supreme court; rules governing.

25-5-122. Appeals to supreme court; rules governing.

Any person aggrieved by any order entered under this act may appeal to the Wyoming supreme court. The appeal shall conform with the rules of civil procedure.



25-5-123. Repealed By Laws 2008, Ch. 85, 2.

25-5-123. Repealed By Laws 2008, Ch. 85, 2.



25-5-124. Discharge of clients by administrator or by court; appeals to department.

25-5-124. Discharge of clients by administrator or by court; appeals to department.

(a) An interdisciplinary team may recommend to the administrator discharge of a client with an appropriate transition plan from the center when placement at home, with another service provider or another program is appropriate for the client's needs and abilities. The transition plan shall identify any recommended discharge conditions in the client's best interest, including type of residence facility, supervision and any continuing medical, therapeutic, rehabilitative or developmental services. Based on the recommendations of the team, and with the consent of the client, or his parent or guardian if he is a minor or ward, the administrator shall place the client in the alternative setting. The administrator shall discharge the client when the client has been appropriately placed in an alternative program. If the client was admitted under a court order, the administrator shall petition the court, pursuant to W.S. 25-5-121(f).

(b) If the client, or his parent or guardian if he is a minor or incompetent, disagrees with the decision of the administrator and the interdisciplinary team, the client, parent or guardian may appeal the decision to the director in writing. The department shall provide the client, parent or guardian with a decision in writing within thirty (30) days.



25-5-125. Transfer of clients for temporary care and treatment; consent; costs to be paid by center; third-party obligations not limited.

25-5-125. Transfer of clients for temporary care and treatment; consent; costs to be paid by center; third-party obligations not limited.

If the program manager determines it is appropriate for the welfare of a client, the client may be placed for temporary care and treatment in any public or private hospital, institution or residence in the state which provides services which will benefit the client. The transfer shall not be made without the consent of the client and his parents or guardian, or in the case of an involuntary client, without leave of the court, except in cases of medical emergency. During and after the transfer, the client remains a client of the center. The cost of the transfer and of the temporary treatment, care and training provided shall be borne by the center. This section does not limit the responsibility of third parties to pay for medical and other expenses incurred by contract or law.



25-5-126. Contracts with other states for interstate transfer of clients; payment of expenses therefor.

25-5-126. Contracts with other states for interstate transfer of clients; payment of expenses therefor.

(a) The department may enter into contracts with other states to provide for:

(i) The admission to facilities, schools or hospitals in other states of persons admitted to or entitled to admission for residential services in the center, when it can be shown that admission to a facility in another state is in the best interests of the person and the state of Wyoming;

(ii) The admission to the center of residents of other states when it can be shown that admission to the center for residential services is in the best interests of the person and the state of Wyoming, and that the person's need for services has been determined in accordance with this act.

(b) The expense of transferring persons from the center to other states shall be paid by the center. The expense of transferring persons from other states to the center shall be paid by the state making the transfer to the center.



25-5-127. Repealed By Laws 2008, Ch. 85, 2.

25-5-127. Repealed By Laws 2008, Ch. 85, 2.



25-5-128. Repealed By Laws 2008, Ch. 85, 2.

25-5-128. Repealed By Laws 2008, Ch. 85, 2.



25-5-129. Admittance for temporary services; excepted provisions; limited duration.

25-5-129. Admittance for temporary services; excepted provisions; limited duration.

The administrator may admit individuals for services temporarily pursuant to rules promulgated under W.S. 25-5-105(a) if the administrator determines a less restrictive environment is appropriate but unavailable. A client admitted for services temporarily is not subject to W.S. 25-5-114, 25-5-115 and 25-5-121(e). No individual shall be admitted temporarily for services for more than seventy-five (75) days.



25-5-130. Consent and notice required before major surgery; exceptions.

25-5-130. Consent and notice required before major surgery; exceptions.

(a) Except as provided in subsection (b) of this section, no client shall undergo major surgery until the superintendent:

(i) Obtains the prior consent of the client, or if his consent cannot be given knowingly, he shall obtain the prior consent of the resident's parent or guardian; and

(ii) Notifies the parent or guardian of the nature, date and place of the surgery and the name of the surgeon. A copy of the notice shall be placed in the patient's records.

(b) Prior consent need not be obtained nor prior notice given when the parent or guardian cannot be located or when an emergency requires immediate surgery to prevent serious consequences or death. The parent or guardian shall be notified as soon as possible after emergency surgery.



25-5-131. Confidentiality of records; exceptions; penalties for violations.

25-5-131. Confidentiality of records; exceptions; penalties for violations.

(a) All records of clients, former clients and proposed clients of the center are confidential except as provided by subsection (b) of this section, when disclosure is required by state or federal law or when disclosure is necessary to prevent imminent risk of harm to the person who is the subject of the records or others.

(b) The administrator may provide access to the records of a client, former client or proposed client by:

(i) The person who is the subject of the records or his guardian, guardian ad litem or attorney;

(ii) The physician or surgeon for the person who is the subject of the records;

(iii) A person authorized by the person who is the subject of the records, or by his parent or guardian if he is a minor or ward, to evaluate the person's eligibility for admission to the center for residential services or to determine whether his residence is the most appropriate and therapeutic environment for the person;

(iv) A court, upon a showing that access to the records is necessary for the determination of an issue before it. Access under this paragraph is limited to an in camera inspection unless the court finds public disclosure is necessary;

(v) Qualified employees of the department and the center and professional persons while in the performance of their official duties;

(vi) A person as required by law, including the Wyoming Hospital Records and Information Act, the Health Insurance Portability and Accountability Act and the Medicaid program.

(c) Repealed By Laws 2008, Ch. 85, 2.



25-5-132. No determination of incompetency; notification of rights; deniable rights and conditions therefor; undeniable rights.

25-5-132. No determination of incompetency; notification of rights; deniable rights and conditions therefor; undeniable rights.

(a) The determination that a person is eligible for admission to the center is not a determination or adjudication that the person is incompetent.

(b) Upon admission to the center for residential services, a client shall be informed orally and in writing of his rights under this section. If the client is a minor, or ward, his parents, guardian or guardian ad litem shall be informed orally and in writing of his rights under this section.

(c) The following rights of a client may be denied or limited only as a part of his individual program plan for purposes of safety and health. The client or if the client is a minor or ward, his parents, guardian or guardian ad litem shall be informed in writing and orally of the grounds for the denial or limitation. The grounds for denial or limitation shall be entered in the individual program plan:

(i) The right to send and receive unopened mail;

(ii) The right to choose and wear his own clothing;

(iii) The right to keep and use his own personal possessions including his toilet articles;

(iv) The right to keep and spend his own money;

(v) The right to be free from physical restraints and chemical restraints that substitute for active treatment or behavior modification programs, except in emergency situations as necessary to protect the client or others;

(vi) The right to privacy in matters such as toileting and bathing;

(vii) The right to make and receive telephone calls;

(viii) The right to receive visitors daily;

(ix) The right to an appropriate personal space that provides privacy and personal safety;

(x) The right to be free from abuse;

(xi) The right to vote;

(xii) The right to choose where and with whom to live;

(xiii) The right to present grievances and complaints or to request changes in policies and services without restraint, interference, coercion, discrimination or reprisal;

(xiv) The right to participate or refuse to participate in religious worship;

(xv) The right to the least restrictive environment.

(d) A client may not be denied the following rights unless the denial is authorized by a court, the client or, if the client is a minor or ward, his parent or guardian:

(i) The right to be free from unnecessary or excessive medication;

(ii) The right to refuse to be subjected to experimental medical or psychological research without the express and informed consent of the client or his parent or guardian if he is a minor or ward. The client or his parent or guardian may consult with independent medical or psychological specialists and his attorney before consenting or refusing;

(iii) The right to refuse to be subjected to drastic treatment procedures without the express and informed consent of the client and his parent or guardian if he is a minor or ward.

(iv) Repealed By Laws 2008, Ch. 85, 2.

(v) Repealed By Laws 2008, Ch. 85, 2.



25-5-133. Restraint; conditions for use; strict administration of medication; prohibited uses.

25-5-133. Restraint; conditions for use; strict administration of medication; prohibited uses.

(a) Isolation or seclusion procedures in which a person is placed alone in a locked room or in an area from which the person is physically prevented from leaving are prohibited. Restraint of a client shall be used only when less restrictive measures are ineffective for the welfare of the client or others and only when necessary to ensure the immediate physical safety of the client or others. Restraint shall be used in a manner which ensures that the dignity and safety of the person restrained are protected and shall be regularly monitored by trained staff. The reason for restrictive measures shall be reported in the client's records and shall be reviewed by the interdisciplinary team and program manager. In addition, the client's individual program plan shall address active treatment or less restrictive measures to manage or eliminate the behaviors for which restraint was used.

(b) Medication shall be administered to a client only pursuant to the order of a medical professional acting within the scope of his license. A record of the medication, the dosage administered, the date and the person administering the medication to each client shall be kept in each client's treatment record. Medication shall not be used as punishment, for the convenience of staff or in quantities that interfere with a client's treatment program.



25-5-134. Employment of clients within institution; wages; duties; discharge for cause.

25-5-134. Employment of clients within institution; wages; duties; discharge for cause.

Clients who are employed within the center shall be paid a reasonable wage based upon commensurate wages under special certificate as authorized by the federal Fair Labor Standards Act at 21 U.S.C. 214(c). The program manager shall prescribe for each position a written job description with wages, benefits and job duties clearly defined. The employment relationship pursuant to this section shall be at will.



25-5-135. Medications aides.

25-5-135. Medications aides.

Any person trained and qualified as a medication aide may administer medications in basic client care situations at the center. The center shall develop curricula, certification criteria and protocols concerning administration of medications and use of medication aides. Every medication aide shall perform the duties authorized under this section under the direction of a person licensed by the laws of this state to administer medications. The direction of medication aides shall not constitute an unlawful delegation of professional duties by the licensed nurse or other professional licensed to administer medications.






CHAPTER 6 - GIFTS FOR THE BLIND

25-6-101. Authority of state to receive property; maintenance; sale and investment of proceeds.

25-6-101. Authority of state to receive property; maintenance; sale and investment of proceeds.

(a) The state may receive gifts, devises, bequests, deeds and other conveyances of property of any kind for the benefit of the blind citizens of Wyoming.

(b) The property received shall be cared for and may be sold and the proceeds invested for the benefit of the visually handicapped citizens of Wyoming. The state department of education shall act for the state as the custodian of all property received under this section and shall promulgate rules and regulations for the administration of the property and all proceeds for the benefit of the visually handicapped citizens of Wyoming.






CHAPTER 7 - WYOMING YOUTH TREATMENT CENTER

25-7-101. Repealed By Laws 1998, ch. 7, 2.

25-7-101. Repealed By Laws 1998, ch. 7, 2.



25-7-102. Repealed by Laws 1986, ch. 25, 3.

25-7-102. Repealed by Laws 1986, ch. 25, 3.






CHAPTER 8 - WYOMING PIONEER HOME AND WYOMING RETIREMENT CENTER

25-8-101. Purpose.

25-8-101. Purpose.

Except as otherwise authorized by rules and regulations promulgated in accordance with W.S. 9-2-106(d), the purpose of the pioneer home and the Wyoming retirement center is to provide a place for the care and maintenance of residents of this state who are afflicted with the infirmities of old age.



25-8-102. Powers and duties of department of health.

25-8-102. Powers and duties of department of health.

(a) The department of health may:

(i) Construct, maintain, equip, operate and manage the pioneer home and the Wyoming retirement center;

(ii) Purchase, rent or otherwise provide the equipment, materials or supplies necessary to carry out the purposes hereof;

(iii) Dispose of equipment, materials and supplies no longer required in the operations of the pioneer home or the Wyoming retirement center;

(iv) Adopt rules and regulations for the admission, conduct and discharge of residents;

(v) Accept gifts on behalf of the state for the use of the pioneer home and the Wyoming retirement center;

(vi) Provide medical care for residents of the Wyoming retirement center.



25-8-103. Conditions for admission; charges for care.

25-8-103. Conditions for admission; charges for care.

Admission to the pioneer home and the Wyoming retirement center shall be voluntary and only upon prior approval by the department of health. Indigent aged persons may be cared for without charge. Nonindigent aged persons may be cared for under terms and conditions fixed by the department pursuant to W.S. 25-11-101 through 25-11-108.



25-8-104. Receipt and disposition of revenues and gifts.

25-8-104. Receipt and disposition of revenues and gifts.

All revenues received from the operation of the pioneer home and the Wyoming retirement center and from gifts given for the general purpose of the pioneer home and the Wyoming retirement center shall be paid over to the state treasurer and deposited in the general fund. Gifts given for a specific purpose shall be kept in a separate account to be expended by the department of health for the specific purpose.






CHAPTER 9 - VETERANS' HOME OF WYOMING

25-9-101. Purpose; admission of veterans and veterans' dependents.

25-9-101. Purpose; admission of veterans and veterans' dependents.

(a) Except as otherwise authorized by rules and regulations promulgated in accordance with W.S. 9-2-106(d), the veterans' home of Wyoming is for the care and treatment of:

(i) Honorably discharged veterans of the armed forces of the United States; and

(ii) Members of the state national guard disabled while on duty.

(b) Persons qualifying under subsection (a) of this section shall also be persons who:

(i) By reason of wounds, disease, old age or other infirmities are unable to earn their living and have no adequate means of support; and

(ii) Have been domiciled in this state for at least five (5) years next preceding their application for admission to the home.

(c) The department of health may admit dependents of soldiers, sailors or disabled members of the national guard, if it deems admission proper.

(d) There is created an account for use by the veterans' home of Wyoming for the general benefit of residents of the veterans' home. Profits from the sale of commodities at the veterans' home canteen after provision for increased inventories and servicing of the canteen facility and the interest earned from those profits shall be transferred to the account created by this subsection and are continuously appropriated to the department of health to be expended solely for the benefit of the veterans' home.



25-9-102. When nonveterans permitted admission; preference to veterans and veterans' dependents.

25-9-102. When nonveterans permitted admission; preference to veterans and veterans' dependents.

(a) The department of health may admit persons who are not veterans or dependents of veterans for care and treatment at the veterans' home of Wyoming if:

(i) The home is not filled to ninety percent (90%) of capacity and there are pending no applications of veterans or veterans' dependents;

(ii) The applicants are unable to earn their living and have no adequate means of support because of disease, old age or other infirmities;

(iii) The applicants have been domiciled in this state for at least five (5) years next preceding their application for admission to the home;

(iv) The persons are admitted pursuant to rules and regulations promulgated in accordance with W.S. 9-2-106(d).

(b) In all cases veterans and dependents of veterans shall be given preference of admission.



25-9-103. Acceptance of donations.

25-9-103. Acceptance of donations.

The department of health on behalf of the state may accept donations of lands, money or other property.



25-9-104. Medical care of residents; burial of deceased residents.

25-9-104. Medical care of residents; burial of deceased residents.

(a) The department of health shall:

(i) Furnish medical care for all residents of the home;

(ii) Provide a place of burial; and

(iii) Bury deceased residents.



25-9-105. Disposition of monies received from national home for disabled volunteer soldiers.

25-9-105. Disposition of monies received from national home for disabled volunteer soldiers.

Money received from the board of managers of the national home for disabled volunteer soldiers shall be deposited in a separate account. The money shall be expended by the department of health for the veterans' home of Wyoming.



25-9-106. Chaplain; appointment; term; duties.

25-9-106. Chaplain; appointment; term; duties.

The department of health may appoint a chaplain of the veterans' home of Wyoming who shall hold his office for a period of one (1) year from date of his appointment unless removed for cause. He shall have charge of the moral and intellectual welfare of the residents of the home. He shall visit the home at least twice a month and provide services therein as he desires.






CHAPTER 10 - HOSPITALIZATION OF MENTALLY ILL PERSONS

ARTICLE 1 - GENERAL PROVISIONS

25-10-101. Definitions.

25-10-101. Definitions.

(a) As used in this act:

(i) "Court" means the district court which ordered detention or hospitalization of the person pursuant to this act, or the district court in the county where the person resides, is found or is hospitalized;

(ii) "Dangerous to himself or others" means that, as a result of mental illness, a person:

(A) Evidences a substantial probability of physical harm to himself as manifested by evidence of recent threats of or attempts at suicide or serious bodily harm; or

(B) Evidences a substantial probability of physical harm to other individuals as manifested by a recent overt homicidal act, attempt or threat or other violent act, attempt or threat which places others in reasonable fear of serious physical harm to them; or

(C) Evidences behavior manifested by recent acts or omissions that, due to mental illness, he is unable to satisfy basic needs for nourishment, essential medical care, shelter or safety so that a substantial probability exists that death, serious physical injury, serious physical debilitation, serious mental debilitation, destabilization from lack of or refusal to take prescribed psychotropic medications for a diagnosed condition or serious physical disease will imminently ensue, unless the individual receives prompt and adequate treatment for this mental illness. No person, however, shall be deemed to be unable to satisfy his need for nourishment, essential medical care, shelter or safety if he is able to satisfy those needs with the supervision and assistance of others who are willing and available.

(iii) "Department" means the state department of health;

(iv) "Examiner" means a licensed psychiatrist, a licensed physician, an advanced practice registered nurse with a clinical specialty in psychiatric and mental health nursing working in collaboration with a licensed physician, a licensed psychologist, a licensed professional counselor, a licensed addictions therapist, a licensed clinical social worker or a licensed marriage and family therapist. For purposes of emergency detention proceedings only, "examiner" includes a licensed physician's assistant;

(v) "Head of hospital" means the individual in charge of a hospital or his designee. When this act requires or authorizes the head of a hospital to perform an act which involves the practice of medicine, the act shall be performed by a physician;

(vi) "Hospital" means a facility designated pursuant to W.S. 25-10-104 or the state hospital;

(vii) "Mental health center" means a community human services program for the prevention, treatment and amelioration of mental illness under W.S. 35-1-611 through 35-1-627 or an equivalently staffed and equipped student health service;

(viii) Repealed By Laws 1999, ch. 172, 3.

(ix) "Mental illness" and "mentally ill" mean a physical, emotional, mental or behavioral disorder which causes a person to be dangerous to himself or others and which requires treatment, but do not include addiction to drugs or alcohol, drug or alcohol intoxication or developmental disabilities, except when one (1) or more of those conditions co-occurs as a secondary diagnosis with a mental illness;

(x) "Patient" means an individual receiving treatment pursuant to this act;

(xi) "Physician" means an individual licensed under the laws of this state to practice medicine, or a physician in the service of the United States government while in this state in the performance of his official duties;

(xii) "State hospital" means the Wyoming state hospital at Evanston, Wyoming;

(xiii) "Treatment" means diagnosis, evaluation, intervention, which may include psychiatric medication, individual and group mental health counseling, illness management diversion services such as immediate linkages to mental health services in the community and discharge planning. Treatment shall begin at the time of detention, if the person knowingly and voluntarily consents, and shall continue throughout involuntary hospitalization. Treatment may be given without the consent of the detained person or his parent or guardian when treatment is limited to diagnosis or evaluation or when treatment is necessary to prevent immediate and serious physical harm to the person or others. "Treatment" does not include observation or supervision;

(xiv) "This act" means W.S. 25-10-101 through 25-10-305;

(xv) "Resident" means a United States citizen who has been a resident of and domiciled in Wyoming for not less than ninety (90) days and who has not claimed residency elsewhere for the purpose of obtaining medical or psychiatric services during that ninety (90) day period immediately preceding the date when services under this act were sought or imposed. "Resident" also includes any alien who has resided continuously in Wyoming for at least ninety (90) days immediately prior to the date when services under this act were sought or imposed. "Resident" also includes any active duty member, the spouse or minor child of any active duty member of the armed forces of the United States who is stationed in Wyoming.



25-10-102. Admittees subject to rules and regulations of state hospital.

25-10-102. Admittees subject to rules and regulations of state hospital.

All persons admitted to the state hospital shall be subject to the rules and regulations of the state hospital.



25-10-103. Admission of persons with mental illness to hospital.

25-10-103. Admission of persons with mental illness to hospital.

Subject to the rules and regulations of the hospital, the head of a hospital may admit persons who have symptoms of mental illness pursuant to W.S. 25-10-106, 25-10-109 or 25-10-110.



25-10-104. Duties of department of health and social services as to hospitals other than state hospital.

25-10-104. Duties of department of health and social services as to hospitals other than state hospital.

(a) The department, with respect to designated hospitals or other licensed treatment facilities other than the state hospital, shall:

(i) Adopt standards for the designation of hospitals or other licensed treatment facilities as qualified to accept patients and provide treatment under this act;

(ii) Designate hospitals or other licensed treatment facilities which qualify under the standards adopted pursuant to paragraph (i) of this subsection;

(iii) Enter into contracts with designated hospitals or other licensed treatment facilities for the inpatient treatment of persons with mental illness, and other services incident to the hospitalization of patients. Designated hospitals or other licensed treatment facilities having a contract with the department shall receive individuals detained under W.S. 25-10-109;

(iv) Require reports from designated hospitals and other licensed treatment facilities concerning the services rendered to patients under the provisions of this act;

(v) Visit each designated hospital and each other licensed treatment facilities at least once a year to review methods of treatment for all patients with mental illness;

(vi) Investigate complaints made by or on behalf of patients with mental illness; and

(vii) Promulgate rules and regulations, including rules regarding reimbursement under W.S. 25-10-112.



25-10-105. Duties of department of health as to state hospital.

25-10-105. Duties of department of health as to state hospital.

(a) The department shall:

(i) Adopt standards governing the state hospital;

(ii) Visit the state hospital to review methods of treatment of patients; and

(iii) Investigate complaints made by or on behalf of state hospital patients.



25-10-106. Voluntary applications for admission.

25-10-106. Voluntary applications for admission.

(a) The head of a hospital may admit for treatment any adult who has symptoms of mental illness but who has sufficient insight or capacity to make responsible, voluntary application for admission and who applies for admission.

(b) A person who has symptoms of mental illness but because of minority or incompetency is not capable of making a responsible, voluntary application for admission may be admitted for treatment upon application by a parent or guardian if the application:

(i) Is accompanied by a statement of an examiner that the person is mentally ill; and

(ii) An examiner at the hospital, based on a personal interview, determines that the person is mentally ill.



25-10-107. When voluntary patients shall be discharged.

25-10-107. When voluntary patients shall be discharged.

The head of a hospital shall discharge any patient admitted pursuant to W.S. 25-10-106(a) or (b) who no longer needs hospital treatment.



25-10-108. Release upon request; exceptions; discharge plan.

25-10-108. Release upon request; exceptions; discharge plan.

(a) A patient admitted pursuant to W.S. 25-10-106 who requests his release in writing or whose release is requested in writing by the person responsible for his care or custody, shall be released within twenty-four (24) hours after receipt of the request except:

(i) If the patient was admitted on his own application and the request for release is made by a person other than the patient, release may be conditioned upon the consent of the patient; or

(ii) If the patient is a minor or incompetent, his release may be conditioned upon the consent of his parent or guardian.

(b) The hospital shall prepare a discharge plan in accordance with policies, rules and regulations of the department.



25-10-109. Emergency detention.

25-10-109. Emergency detention.

(a) When a law enforcement officer or examiner has reasonable cause to believe a person is mentally ill pursuant to W.S. 25-10-101, the person may be detained.

(b) Immediately after detaining the person, the officer shall contact an examiner. A preliminary examination of the person shall be conducted by an examiner within twenty-four (24) hours after the detention. If a preliminary examination is not conducted within twenty-four (24) hours the detained person shall be released. If the examiner giving the preliminary examination finds that the person:

(i) Is not mentally ill, the person shall be released immediately;

(ii) Was mentally ill, but is no longer dangerous to himself or others, the person shall be released immediately; or

(iii) Is mentally ill, the person may be detained for seventy-two (72) hours excluding Saturdays, Sundays and legal holidays.

(c) No person shall be detained for more than seventy-two (72) hours, excluding Saturdays, Sundays and legal holidays, without a hearing under subsections (h) through (k) of this section.

(d) A person taken into custody under this section may be detained in a hospital or other suitable facility which is appropriate under the circumstances. The person shall not be detained in a nonmedical facility used for detention of persons charged with or convicted of penal offenses except in extreme emergency or if there are no other reasonable alternatives. The law enforcement officer who detained the person shall immediately notify the person responsible for the care and custody of the detained person, if known, of the time and place of detention.

(e) The law enforcement officer or examiner who initially detained the person shall make a written statement of the facts of the emergency detention. A copy of the statement shall be given to the detained person and to any subsequent examiner.

(f) When a person is detained under emergency circumstances, treatment may be given during the emergency detention period if the person voluntarily and knowingly consents. The parent or guardian of a minor or incompetent person may consent to treatment. If the parent or guardian of a minor patient does not consent to treatment, a petition may be filed under the Child Protection Act. Treatment may be given without the consent of the detained person or his parent or guardian when treatment is limited to diagnosis or evaluation or when treatment is necessary to prevent immediate and serious physical harm to the person or others. Prior to treatment, the person shall be fully advised of the scope of treatment, and a report of the treatment shall be filed with the court if involuntary hospitalization proceedings are commenced. An examiner or a physician who provides treatment in good faith pursuant to this subsection shall be immune from civil liability for the treatment except there shall be no immunity from liability for negligent acts or deliberate misconduct.

(g) At the time of emergency detention the person shall be informed orally and in writing of his right to contact his family and an attorney, of his right to appointed counsel if he is indigent, of his right to remain silent and that his statements may be used as a basis for involuntary hospitalization.

(h) When a person is detained in emergency detention and an application for involuntary hospitalization is filed by the county attorney, the court shall appoint an attorney to represent the detained person unless he has his own attorney, and the court shall conduct a hearing within seventy-two (72) hours, excluding Saturdays, Sundays and legal holidays, of the initial detention to determine whether continued detention is required pending involuntary hospitalization proceedings. The county attorney of the county where the application is filed shall appear on behalf of the state at the hearing. Notice of the preliminary hearing shall be given to the county attorney, the detained person and his attorney. The court may delay the hearing only at the request of the detained person or his parent, guardian or his attorney. An emergency detention hearing may be waived at the request of the detained person or the detained person's attorney, except in cases where a licensed physician's assistant was the only examiner for the emergency detention. If an emergency detention hearing has been waived, the court may immediately conduct the involuntary hospitalization hearing, provided that a licensed physician's assistant shall not be the examiner for an involuntary hospitalization hearing.

(j) At the hearing the court shall advise the detained person and his parent, guardian or attorney of the contents of the written statement of emergency detention required in subsection (e) of this section and the application for involuntary hospitalization.

(k) The standard of proof in an emergency detention hearing shall be by a preponderance of the evidence. If the court finds at an emergency detention hearing that:

(i) The person is not mentally ill, the court shall order the person released;

(ii) The person is mentally ill and has applied for voluntary admission, the court may dismiss the proceedings; or

(iii) The person is mentally ill, it shall order continued detention of the person for not more than ten (10) days. The court may extend the detention period at the request of the proposed patient or his attorney.

(m) If the court finds the person is mentally ill pursuant to paragraph (k)(iii) of this section, the court shall make findings as to the person's competence to make informed choices regarding treatment and the person's need for prescribed psychotropic medication. If the court finds the person incompetent to make an informed decision, the court may order the administration of prescribed psychotropic medication for the period of the emergency detention for restabilization of the person's mental health.



25-10-110. Involuntary hospitalization proceedings.

25-10-110. Involuntary hospitalization proceedings.

(a) Proceedings for the involuntary hospitalization of a person may be commenced by the filing of a written application with the court in the county in which the person is initially detained. Proceedings may also be initiated in the county in which there is a designated hospital if there is a written agreement executed by the county in which the person resides and the designated hospital stating that the county in which the person resides will be responsible for costs of treatment under W.S. 25-10-112(e) that are not covered by the state. The application shall be accompanied by either:

(i) A certificate of an examiner stating:

(A) That he has examined the proposed patient not more than fifteen (15) days prior to the date that the application was filed under this subsection;

(B) His findings and the proposed patient's history; and

(C) His opinion that the proposed patient is mentally ill; or

(ii) A written statement by the applicant and by an examiner that the proposed patient has refused to submit to examination by an examiner, together with a statement of the facts and circumstances supporting the application.

(b) Unless the proposed patient is represented by counsel, the court shall appoint an attorney to represent him.

(c) Proceedings under this section shall be entitled "In the Interest of ....". The county attorney of the county where the application is filed shall appear in the public interest. The court shall expedite the proceedings.

(d) Upon receipt of an application, the court shall issue notice thereof to the proposed patient, the person responsible for the care or custody of the proposed patient and other persons designated by the court. The notice shall be served as provided by the Wyoming Rules of Civil Procedure. The notice shall apprise the proposed patient:

(i) Of the purpose of the proceeding;

(ii) Of the identity of the appointed examiner, and his authority to conduct an examination;

(iii) Of his right to counsel, the identity of counsel appointed by the court to represent him and his right to counsel of his own selection;

(iv) Of the requirements for an involuntary hospitalization order under subsection (j) of this section;

(v) Of the basis for the proposed hospitalization, including a detailed statement of the facts and supporting testimony; and

(vi) That a hearing will be held if warranted by the report of the examination of the proposed patient.

(e) The court shall appoint one (1) or more examiners to examine the proposed patient and to make a written report to the court of the findings as to the history and mental illness of the proposed patient. The court may order the proposed patient to appear for examination and if the proposed patient does not appear the court may compel his appearance. The examination shall be held at a hospital, a medical facility, the home of the proposed patient or any other suitable place which will not have a harmful effect on his health. The examination shall be conducted no later than seven (7) days from the date of the notice. If the examination is conducted by an examiner other than a licensed physician, licensed psychiatrist or licensed psychologist, the court shall appoint a licensed physician, licensed psychiatrist or licensed psychologist to review the findings of the examiner and conduct a further examination, if indicated, and to report to the court.

(f) If the examiner reports the proposed patient is not mentally ill, the court shall terminate the proceedings. If the examiner reports the proposed patient is mentally ill, the court shall fix a date for and give notice of a hearing to be held as soon as possible. The notice shall satisfy the requirements of paragraphs (d)(i) through (vi) of this section.

(g) Within five (5) days of receipt of the notice of hearing, the proposed patient or his counsel may request a hearing before a jury. If upon the basis of the appointed examiner's report or from other information available to the court, the court concludes that the proposed patient does not understand his rights, the court may call a jury upon its own motion or upon the request of the person responsible for the care and custody of the proposed patient. A jury shall be selected pursuant to W.S. 1-11-101 through 1-11-129, and the proceedings shall follow the Wyoming Rules of Civil Procedure.

(h) The proposed patient, the applicant, and all others to whom notice is required may appear at the hearing to testify and may present witnesses. The court may receive the testimony of other persons. The proposed patient shall be present at the hearing unless he waives his right to appear. All persons not necessary to protect the rights of the parties shall be excluded from the hearing. The hearing shall be conducted in as informal a manner as is consistent with orderly procedure and in a physical setting which will not have a harmful effect on the mental health of the proposed patient. Any hearing conducted under this subsection shall be recorded by the court reporter or by electronic, mechanical or other appropriate means.

(j) If, upon completion of the hearing and consideration of the record, the court or the jury finds by clear and convincing evidence that the proposed patient is mentally ill the court shall consider the least restrictive and most therapeutic alternatives and shall:

(i) Order his hospitalization, assign him to a hospital, and:

(A) Send to the hospital, with the patient a certified copy of the findings of fact and order and a copy of the examiner's report;

(B) Specify where he will be detained pending transportation to the hospital. No person shall be detained in a nonmedical facility used for detention of persons charged with or convicted of penal offenses except during an extreme emergency;

(C) Order his transportation to the hospital with proper clothing and personal effects;

(D) Notify his next of kin or the person responsible for his care and custody and the proposed treatment provider or hospital of the court's order;

(E) Make findings as to his competence to make informed choices regarding treatment and his need for prescribed psychotropic medication. If the court finds the person incompetent to make an informed decision, the court may order the administration of prescribed psychotropic medication. The order for medication shall be reviewed by a physician upon commitment and by a psychiatrist upon admission to the hospital. The prescribed medication shall be continued if found medically appropriate by the investigation review committee of the hospital or institution, subject to review by the medical director of the hospital or institution. Any action by the medical director of the hospital or institution shall be reviewable pursuant to the Wyoming Administrative Procedure Act.

(ii) Suspend the proceedings pending voluntary treatment as approved by the examiner and by the facility or individual who will provide the treatment. If the court finds that the proposed patient does not require continuous inpatient hospitalization, would be more appropriately treated in an outpatient treatment program or a combination of outpatient and inpatient treatment or will be able to appropriately control his illness by following a prescribed treatment plan, the court shall consider such treatment options. If the court finds that the proposed patient does not require continuous hospitalization and the funding is available, it shall consider conditional outpatient treatment for a period of time deemed appropriate and may designate an outpatient care provider, including mental health centers. Conditional outpatient treatment may require periodic reporting, continuation of medication and submission to testing and restriction of travel, consumption of alcoholic beverages or drugs, associations with other persons or other reasonable conditions as the court may specify provided the court may suspend the imposition of the conditional outpatient treatment order for failure to meet the conditions and order involuntary hospitalization under this section; or

(iii) Order any disposition for which private resources are available and which is consistent with the best interests of the proposed patient and with public safety.

(k) The court is authorized to appoint a special commissioner to assist in the conduct of hospitalization proceedings. In proceedings under this act, regularly appointed court commissioners may exercise the authority granted by W.S. 5-3-307. In any case in which the court refers an application to the commissioner, the commissioner shall conduct the involuntary hospitalization proceedings under this section and on the basis thereof shall either recommend dismissal of the application or hold a hearing as provided in this section and make recommendations to the court regarding the disposition of the proposed patient and of the proceedings.

(m) An appointed examiner shall receive for his services in each court ordered examination a reasonable fee fixed by the court.

(n) The court shall inquire into the medical condition of every patient found to be mentally ill. If the court determines based upon the advice of a physician, that the patient's present primary need is for medical treatment or care and whose need for psychiatric care is secondary, the court may delay ordering the commitment of the patient to the Wyoming state hospital until such time as the patient receives medical care and the patient's need for psychiatric care is primary.

(o) In proceedings under this section involving a minor, the department shall, to the extent feasible, consult with the minor's parents or legal guardian.



25-10-111. Commitment or transfer to federal hospital; effect of orders by courts of other jurisdictions; powers of federal facility.

25-10-111. Commitment or transfer to federal hospital; effect of orders by courts of other jurisdictions; powers of federal facility.

(a) The court, when ordering hospitalization pursuant to W.S. 25-10-110(j), may order a person hospitalized in a hospital or facility operated by the veterans' administration or another federal agency, if the court has received a certificate from the agency showing that facilities are available and that the patient is eligible for treatment therein.

(b) An order of a court of competent jurisdiction of another state or of the District of Columbia, authorizing hospitalization of a person by an agency of the United States, has the same force and effect as to the person while in this state as in the jurisdiction in which the order was made.

(c) Upon receipt of a certificate from the veterans' administration or another federal agency that facilities are available for treatment of a patient hospitalized under W.S. 25-10-110 and that the patient is eligible for treatment therein, the head of a hospital may transfer the patient to the veterans' administration or other federal agency for treatment. The court which ordered hospitalization shall be notified of the transfer by the hospital. No person shall be transferred if he is confined pursuant to a conviction for a crime or if he has been acquitted of a criminal charge solely on the ground of mental illness or deficiency, unless, prior to the transfer, the court which committed the person enters an order for the transfer after appropriate motion and hearing.

(d) Upon admission to a federal facility pursuant to this section, the patient is subject to the rules and regulations of the veterans' administration or other federal agency. The chief officer of the federal facility in which the patient is hospitalized has the same powers as the head of the state hospital with respect to retention, transfer, release and discharge of patients.



25-10-112. Liability for costs of detention, involuntary hospitalization and proceedings therefor.

25-10-112. Liability for costs of detention, involuntary hospitalization and proceedings therefor.

(a) Subject to the provisions of subsections (d) and (e) of this section, the county in which a person is detained or in which involuntary hospitalization proceedings are brought shall pay the costs of:

(i) The first seventy-two (72) hours of detention, in addition to any Saturday, Sunday or legal holiday that falls within the seventy-two (72) hours, pursuant to W.S. 25-10-109, including costs of medical treatment for those conditions:

(A) That resulted in the emergency detention of the person; or

(B) That are attributable to affirmative actions taken by the person that have placed the person in danger of suicide or serious bodily harm and require immediate medical attention.

(ii) Proceedings for detention or involuntary hospitalization pursuant to W.S. 25-10-109 or 25-10-110. The costs of these proceedings include the cost of appointed counsel and examiners;

(iii) Clothing, if the person does not have and cannot afford to purchase adequate clothing; and

(iv) Costs incurred under W.S. 25-10-125(b).

(b) Subject to the provisions of subsection (d) of this section, when a detained person or proposed patient is not a resident of Wyoming, the department shall pay the costs listed in paragraphs (a)(i) through (iii) of this section.

(c) Subject to the provisions of subsections (d) and (e) of this section, if continued emergency detention is ordered pursuant to W.S. 25-10-109(k)(iii), the county's liability for any costs of detention, treatment or transportation shall terminate after the first seventy-two (72) hours of detention, in addition to any Saturday, Sunday or legal holiday. The department shall be responsible for those costs after the expiration of the county's responsibility for payments of the costs. The county attorney shall notify the department of the continued emergency detention order or involuntary hospitalization order within twenty-four (24) hours. All costs of treatment, transportation and continued emergency detention incurred after the first seventy-two (72) hours of detention, in addition to any Saturday, Sunday or legal holiday, shall be paid by:

(i) The department for persons hospitalized in the state hospital; and

(ii) The department for persons hospitalized in other hospitals, consistent with W.S. 25-10-110(j) and 25-10-104.

(d) The hospital or other treatment provider shall attempt to recover all costs of treatment from public and private health insurance, from patients, and from government benefit programs prior to seeking payment from the county or the department. The hospital or other treatment provider shall have discharged its obligation to recover costs under this subsection if it:

(i) Has obtained or made reasonable effort to obtain from the patient or the patient's legally designated representative an affidavit showing the patient's financial condition which would support certification of the facts under paragraph (ii) of this subsection; and

(ii) Certifies to the county or the department that the patient has no public or private health insurance and that there are no other government benefit programs from which it can recover the costs of treatment.

(e) When a person is detained under W.S. 25-10-109, the county in which the person resided shall be liable for costs of treatment for the first seventy-two (72) hours of detention, in addition to any Saturday, Sunday or legal holiday that falls within the seventy-two (72) hours. If the person remains in detention after the hearing pursuant to W.S. 25-10-109(k)(iii), the department shall directly, or under contract with local providers, provide treatment for those conditions specified in paragraph (a)(i) of this section until the person is released from detention or involuntary commitment is ordered, subject to payment of costs as provided in this subsection or subsection (c) of this section.

(f) For purposes of this section, "costs" shall not include the expenses for any medical procedures that are not:

(i) Related to the assessment of or necessary treatment for the suspected mental illness; or

(ii) Otherwise specified in paragraph (a)(i) of this section.

(g) Each board of county commissioners may establish a single point of responsibility to identify, make referrals to, intervene and coordinate with community or regional resources prior to and after an emergency detention. The single point of responsibility may be assigned to a community mental health center, designated hospital or other entity that is able to provide treatment as defined under this act.



25-10-113. Duties of head of hospital upon admission; treatment of patients primarily needing medical care.

25-10-113. Duties of head of hospital upon admission; treatment of patients primarily needing medical care.

(a) As soon as possible but not later than seven (7) days after a patient is admitted to a hospital under this act, the head of the hospital shall:

(i) Review the patient's record;

(ii) Examine the patient; and

(iii) Develop an initial plan of treatment for the patient.

(b) If the medical staff of the state hospital determines that a patient's primary need for care is medical as opposed to psychiatric, the head of the state hospital may refuse to admit the patient if the state hospital has limited medical facilities or staff to provide for the necessary medical needs of the patient. If admittance is refused, the patient shall be transported to a medical facility that is qualified to meet the medical needs of the patient.



25-10-114. Transfer of inmates of penal institutions to state hospital; notice.

25-10-114. Transfer of inmates of penal institutions to state hospital; notice.

(a) The department of corrections may transfer an inmate of a state penal institution who is mentally ill to the state hospital, subject to the rules of admission of the state hospital, if adequate treatment cannot be provided at a state penal institution.

(b) Not less than five (5) days before an inmate is transferred pursuant to this section, the department of corrections shall give written notice to the court which ordered imprisonment, the inmate and the person responsible for his care or custody. The notice shall include:

(i) The grounds for the transfer;

(ii) The inmate's right to contest the transfer;

(iii) The inmate's right to a hearing before he is transferred; and

(iv) The inmate's right to counsel.

(c) The transfer of an inmate of a state penal institution to the state hospital shall not exceed the term of imprisonment imposed by the sentencing court unless proceedings for involuntary hospitalization are instituted under W.S. 25-10-110.



25-10-115. Transfer of patients to another hospital; notice.

25-10-115. Transfer of patients to another hospital; notice.

(a) A hospital may transfer a patient hospitalized under this act to another hospital if the transfer is in the best interest of the patient. An involuntarily hospitalized patient who is so transferred retains the status of an involuntarily hospitalized patient under W.S. 25-10-110.

(b) Not less than five (5) days before a patient is transferred, the head of the hospital shall give written notice to the court, the patient, and the person responsible for his care or custody. The notice shall include:

(i) The grounds for the transfer;

(ii) The patient's right to contest the transfer;

(iii) The patient's right to a hearing before he is transferred; and

(iv) The patient's right to counsel.



25-10-116. Periodic examinations of patients; determination of discharge or continued hospitalization; notice; hearing.

25-10-116. Periodic examinations of patients; determination of discharge or continued hospitalization; notice; hearing.

(a) Three (3) months after each patient's admission to the hospital, the head of the hospital shall evaluate the progress of each patient and shall reevaluate the treatment and progress every six (6) months thereafter.

(b) When the head of a hospital determines after the examination required by subsection (a) of this section or by W.S. 25-10-113 that the conditions justifying hospitalization of involuntary patients no longer exist, he shall report his determination to the court, the county attorney, the district attorney, family members and the mental health center which were involved in the initial proceedings. Unless, within three (3) days after the notice is sent, the court upon motion orders a hearing on continuing the patient's hospitalization, the head of the hospital shall discharge the patient. The hearing shall be held as soon as practicable and shall follow the procedures in W.S. 25-10-118. Notice of the hearing shall conform with W.S. 25-10-116(c).

(c) When the head of a hospital determines after an evaluation required by subsection (a) of this section or by W.S. 25-10-113 that the conditions justifying hospitalization continue to exist, he shall send to the court notice of his determination and a detailed statement of the factual basis for the determination. The court may order a hearing to review the determination. The head of the hospital shall also send notice of his determination to the patient and the person responsible for his care or custody. The notice shall include:

(i) The patient's right to contest the determination;

(ii) The patient's right to a hearing; and

(iii) The patient's right to counsel.



25-10-117. Repealed by Laws 1989, ch. 147, 2.

25-10-117. Repealed by Laws 1989, ch. 147, 2.



25-10-118. Objections to proposed transfer or continued hospitalization; notice; hearing; options of court.

25-10-118. Objections to proposed transfer or continued hospitalization; notice; hearing; options of court.

(a) A hearing shall be conducted in accordance with this section when a patient contests one (1) of the following actions:

(i) Transfer pursuant to W.S. 25-10-114 or 25-10-115;

(ii) Continuing hospitalization pursuant to W.S. 25-10-116; or

(iii) Repealed by Laws 1989, ch. 147, 2.

(iv) Revocation of convalescent status release pursuant to W.S. 25-10-127.

(b) Unless otherwise provided, an objection shall be filed with the court within five (5) days of receipt of notice of the intended action. The court shall set a hearing date which shall be within fourteen (14) days of receipt of the objection. If an objection is not filed within five (5) days, or if the patient consents to the action, the court may enter an ex parte order authorizing the action.

(c) The hearing shall be before the court, without a jury. If the court finds by clear and convincing evidence that:

(i) The transfer or continuing hospitalization is justified, the court shall enter an order authorizing the transfer or continuing hospitalization; or

(ii) The transfer or continuing hospitalization is not justified, the court shall enter an order prohibiting the transfer or continuing hospitalization.



25-10-119. Mechanical restraints; uses and reasons therefor recorded.

25-10-119. Mechanical restraints; uses and reasons therefor recorded.

Mechanical restraints shall not be applied to any patient, unless the head of the hospital determines that the medical needs of the patient require them. The head of the hospital shall record every use of a mechanical restraint and the reasons for its use in the clinical record of the patient and sign the record.



25-10-120. Rights of patients; commitment and treatment of persons being treated by prayer.

25-10-120. Rights of patients; commitment and treatment of persons being treated by prayer.

(a) The department shall adopt rules and regulations creating a bill of patient rights and establishing the procedures by which those rights may be enforced, limited or denied.

(b) Repealed by Laws 1989, ch. 147, 2.

(c) Repealed by Laws 1989, ch. 147, 2.

(d) No person who is being treated in good faith by spiritual means alone, through prayer, by a duly accredited practitioner in accordance with the tenets and practices of a recognized church or religious denomination may be detained, hospitalized or ordered to receive treatment under this act unless:

(i) A court finds by clear and convincing evidence that he is mentally ill; or

(ii) If the person is a minor or is incompetent his parent or guardian consents to detention, hospitalization or treatment.



25-10-121. Admission not to create presumption as to competency nor ground for guardianship.

25-10-121. Admission not to create presumption as to competency nor ground for guardianship.

Admission to a hospital under this act shall not create any presumption with respect to the patient's mental or legal competency to exercise civil, contractual or other rights for which a legal standard of competency exists. Admission to a hospital under this act is not sufficient cause for guardianship of the person or estate of any patient.



25-10-122. Records to be kept confidential; exceptions.

25-10-122. Records to be kept confidential; exceptions.

(a) Records and reports made under this act which directly or indirectly identify a patient, a former patient or an individual for whom an application for hospitalization has been filed, shall be confidential and shall not be disclosed by any person unless:

(i) The patient or, if he is a minor or incompetent, his parent or guardian, consents;

(ii) Disclosure is necessary to carry out this act; or

(iii) A court determines disclosure is necessary for the conduct of proceedings before it and failure to disclose would be contrary to the public interest.

(iv) Repealed by Laws 1989, ch. 147, 2.

(b) Patient records identified in subsection (a) of this section may be provided without consent of the patient, parent or guardian by and between a mental health center, the state hospital and hospitals designated under W.S. 25-10-104, only for the purpose of facilitating referral treatment, admission, readmission or transfer of the patient under this act.



25-10-123. Discharge of patient held on order in action arising out of criminal offense.

25-10-123. Discharge of patient held on order in action arising out of criminal offense.

A patient held on order of a court having criminal jurisdiction in any action or proceeding arising out of a criminal offense shall not be discharged except upon order of a court of competent jurisdiction. At any time the head of the hospital is of the opinion that the person is no longer affected by mental illness or deficiency, or that he no longer presents a substantial risk of danger to himself or others, the head of the hospital shall apply to the court which committed the person for an order of discharge. The court having criminal jurisdiction in the matter shall conduct a hearing not less than once each year to determine whether the continued hospitalization of the patient is necessary, based on the reports required under W.S. 25-10-116 and any other information provided to the court by the state hospital or the federal hospital under W.S. 25-10-111, as appropriate, or the patient's counsel. After a hearing, the court shall make its findings and enter an order as provided in W.S. 25-10-118(c).



25-10-124. Transfer of patients between states.

25-10-124. Transfer of patients between states.

(a) Repealed by Laws 1989, ch. 147, 2.

(b) Repealed by Laws 1989, ch. 147, 2.

(c) Repealed by Laws 1989, ch. 147, 2.

(d) Transfer of patients between states shall be governed by the Interstate Compact on Mental Health, W.S. 25-10-301.



25-10-125. Clothing and transportation upon discharge.

25-10-125. Clothing and transportation upon discharge.

(a) The department, pursuant to W.S. 25-10-112 shall insure that a patient discharged from the state's custody possesses suitable clothing and adequate means to insure his arrival at the home from which he was admitted or another place within the state, which is in the best interests of the state and of the patient.

(b) The county responsible for payment of costs pursuant to W.S. 25-10-112(a) shall insure that a patient discharged from emergency detention within seventy-two (72) hours, or upon expiration of emergency detention after seventy-two (72) hours without a court order for hospitalization under W.S. 25-10-110, possesses suitable clothing and adequate means to insure his arrival at the home from which he was admitted or another place, which is in the best interests of the county and of the patient.



25-10-126. Penalties for unwarranted hospitalization or denial of rights.

25-10-126. Penalties for unwarranted hospitalization or denial of rights.

(a) A person who willfully causes the unwarranted hospitalization of any individual under this act is guilty of a felony punishable by a fine not exceeding five thousand dollars ($5,000.00) or imprisonment not exceeding five (5) years, or both.

(b) A person who willfully denies any individual any of the rights accorded to him under this act is guilty of a misdemeanor punishable by a fine not exceeding seven hundred fifty dollars ($750.00) or imprisonment not exceeding six (6) months, or both.



25-10-127. Convalescent status; discharge; readmittance.

25-10-127. Convalescent status; discharge; readmittance.

(a) After providing fourteen (14) days notice to the court and county attorney who initiated involuntary hospitalization procedures, the hospital may release an improved patient on convalescent status. Release on convalescent status shall include a plan of treatment on an outpatient or nonhospital basis and other provisions for continuing responsibility to and by the hospital. Prior to the end of one (1) year on convalescent status, and not less than annually thereafter, the hospital shall reexamine the facts relating to the hospitalization of the patient on convalescent status and if the hospital determines hospitalization is no longer anticipated, the hospital shall discharge the patient and make a report of discharge to the court and county attorney involved in ordering the hospitalization, if any.

(b) The hospital from which the patient is given convalescent status may readmit to the hospital an involuntary hospitalized patient who has been released on convalescent status if the hospital reasonably believes that it is in the best interests of the patient. The person readmitted shall have all the rights he had upon admission to the hospital. Upon readmission he shall be given notice of his rights pursuant to W.S. 25-10-116. It is the responsibility of the hospital to provide or pay for any transportation or other services in connection with any revocation of a convalescent status.

(c) The hospital shall discharge any patient who has remained on convalescent status for a period of two (2) continuous years.

(d) This section shall not apply to a person who has been committed to the hospital pursuant to a criminal proceeding.






ARTICLE 2 - FISCAL PROVISIONS

25-10-201. Repealed by Laws 1989, ch. 50, 4.

25-10-201. Repealed by Laws 1989, ch. 50, 4.



25-10-202. Repealed by Laws 1989, ch. 50, 4.

25-10-202. Repealed by Laws 1989, ch. 50, 4.



25-10-203. Repealed by Laws 1989, ch. 50, 4.

25-10-203. Repealed by Laws 1989, ch. 50, 4.



25-10-204. Repealed by Laws 1989, ch. 50, 4.

25-10-204. Repealed by Laws 1989, ch. 50, 4.



25-10-205. Repealed by Laws 1989, ch. 50, 4.

25-10-205. Repealed by Laws 1989, ch. 50, 4.



25-10-206. Repealed by Laws 1989, ch. 50, 4.

25-10-206. Repealed by Laws 1989, ch. 50, 4.



25-10-207. Repealed by Laws 1989, ch. 50, 4.

25-10-207. Repealed by Laws 1989, ch. 50, 4.



25-10-208. Repealed by Laws 1989, ch. 50, 4.

25-10-208. Repealed by Laws 1989, ch. 50, 4.



25-10-209. Repealed by Laws 1989, ch. 50, 4.

25-10-209. Repealed by Laws 1989, ch. 50, 4.



25-10-210. Repealed by Laws 1985, ch. 221, 2.

25-10-210. Repealed by Laws 1985, ch. 221, 2.



25-10-211. Repealed by Laws 1989, ch. 50, 4.

25-10-211. Repealed by Laws 1989, ch. 50, 4.



25-10-212. Repealed by Laws 1987, ch. 27, 2.

25-10-212. Repealed by Laws 1987, ch. 27, 2.



25-10-213. Repealed by Laws 1989, ch. 50, 4.

25-10-213. Repealed by Laws 1989, ch. 50, 4.



25-10-214. Repealed by Laws 1989, ch. 50, 4.

25-10-214. Repealed by Laws 1989, ch. 50, 4.






ARTICLE 3 - INTERSTATE COMPACT ON MENTAL HEALTH

25-10-301. Enactment into law; form.

25-10-301. Enactment into law; form.

The Interstate Compact on Mental Health is hereby enacted into law and entered into by this state with all other states legally joining therein in the form substantially as follows:

Article I

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

Article II

(a) As used in this compact:

(i) "Sending state" shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent;

(ii) "Receiving state" shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent;

(iii) "Institution" shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency;

(iv) "Patient" shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact;

(v) "Aftercare" shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release;

(vi) "Mental illness" shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community;

(vii) "Mental deficiency" shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein;

(viii) "State" shall mean any state, territory or possession of the United States, the District of Columbia, and the commonwealth of Puerto Rico.

Article III

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of the patient would be facilitated or improved. Any institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration and other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and further transfer of the patient may be made as seems likely to be in the best interest of the patient.

Article IV

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive aftercare or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that aftercare in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient aftercare in the receiving state, and an investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and any other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served and if the public safety would not be jeopardized the patient may receive aftercare or supervision in the receiving state.

(c) In supervising, treating, or caring for a patient on aftercare pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care, and treatment that it employs for similar local patients.

Article V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any dangerous or potentially dangerous patient, he shall be detained, in the state where found pending disposition in accordance with law.

Article VI

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

Article VII

(a) No person shall be deemed a patient of more than one (1) institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two (2) or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision from asserting any right against any person, agency or other entity in regard to costs for which the party state or subdivision may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which the agreements may be made.

Article VIII

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make a supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of the accounting and other acts as the court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) The term "guardian" as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

Article IX

(a) No provision of this compact except article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of the states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but the patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

Article X

(a) Each party state shall appoint a "compact administrator" who, on behalf of his state, shall act as general coordinator of activities under the compact in his state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by his state either in the capacity of sending or receiving state. The compact administrator or his duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed.

(b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

Article XI

The duly constituted administrative authorities of any two (2) or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that agreements will improve services, facilities, or institutional care and treatment in the field of mental illness or mental deficiency. No supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

Article XII

This compact shall enter into full force and effect as to any state when enacted by it into law and the state shall be a party with any and all states legally joining.

Article XIII

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one (1) year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by article VII(b) as to costs or from any supplementary agreement made pursuant to article XI shall be in accordance with the terms of the agreement.

Article XIV

This compact shall be liberally construed so as to effectuate the purposes. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability to any government, agency, person or circumstance shall not be affected. If this compact shall be held contrary to the constitution of any state party, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



25-10-302. Designation, powers and duties of compact administrator.

25-10-302. Designation, powers and duties of compact administrator.

Pursuant to the compact, the director of the department of health is authorized and empowered to designate an officer who shall be the compact administrator and who, acting jointly with like officers of other party states, shall have power to promulgate rules and regulations to carry out more effectively the terms of the compact. The compact administrator is authorized, empowered and directed to cooperate with all departments, agencies and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or any supplementary agreement or agreements entered into by this state.



25-10-303. Supplementary agreements; approval required for full force and effect.

25-10-303. Supplementary agreements; approval required for full force and effect.

The compact administrator is authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to articles VII and XI of the compact. In the event that the supplementary agreements shall require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, no agreement shall have force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with the rendering of the service.



25-10-304. Discharge of financial obligations with director's approval.

25-10-304. Discharge of financial obligations with director's approval.

The compact administrator, subject to the approval of the director, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder.



25-10-305. Consultation with family of proposed transferee; court approval of final action.

25-10-305. Consultation with family of proposed transferee; court approval of final action.

The compact administrator is directed to consult with the immediate family of any proposed transferee and, in the case of a proposed transferee from an institution in this state to an institution in another party state, to take no final action without approval of an appropriate state district court.






ARTICLE 4 - JUVENILE TREATMENT PROGRAM

25-10-401. Repealed by Laws 1990, ch. 24, 2.

25-10-401. Repealed by Laws 1990, ch. 24, 2.



25-10-402. Repealed by Laws 1990, ch. 24, 2.

25-10-402. Repealed by Laws 1990, ch. 24, 2.



25-10-403. Repealed by Laws 1990, ch. 24, 2.

25-10-403. Repealed by Laws 1990, ch. 24, 2.



25-10-404. Repealed by Laws 1990, ch. 24, 2.

25-10-404. Repealed by Laws 1990, ch. 24, 2.









CHAPTER 11 - FISCAL PROVISIONS

25-11-101. Definitions.

25-11-101. Definitions.

(a) As used in this chapter:

(i) "Actual cost" means the cost of providing treatment or services for a resident in a state institution including minimum costs, as set by the department having the direct authority and control of the institution, of maintaining the resident;

(ii) Repealed by Laws 1991, ch. 221, 3.

(iii) "Established charge" means that part of the actual cost for which the resident, the resident's estate and legally responsible persons are liable. The established charge may equal but not exceed the actual cost;

(iv) "Legally responsible person" means the resident, a responsible relative or the conservator of the resident's property as defined by W.S. 3-1-101(a)(iii);

(v) "Resident" means a patient or resident voluntarily admitted or involuntarily committed to a state institution;

(vi) "Responsible relative" means a resident's spouse or a resident's parents if the resident is an unemancipated minor;

(vii) "State institution" means any institution in title 25 under the direct authority and control of the department of health.



25-11-102. Department to adopt schedule of costs for services and treatments; residents' accounts.

25-11-102. Department to adopt schedule of costs for services and treatments; residents' accounts.

(a) The department of health shall promulgate on or before October 1 of each year a schedule of actual costs for services and treatment rendered residents at each state institution under the direct authority and control of the department.

(b) In determining actual costs the department may subtract from operation costs capital outlay and real property repair and maintenance to determine the immediate benefit to the resident.

(c) An account for each resident shall record the actual costs and established charge for each month or fraction thereof. The established charge shall be paid in the manner provided in this article and credited to the account of the resident.



25-11-103. Determining financial ability and established charges; special funds considered as part of resident's assets.

25-11-103. Determining financial ability and established charges; special funds considered as part of resident's assets.

(a) Established charges shall be determined using a sliding scale promulgated by the department of health or the department of family services for each state institution under its direct authority and control. The sliding scale shall be based upon the ability of the resident or other legally responsible person to pay and shall be designed to provide that the resident or legally responsible person shall not be deprived of income necessary to maintain a reasonable standard of living for that person and his dependents.

(b) Upon completion of a resident questionnaire form provided by the department, the director of the department shall determine the established charge to be assessed in each case using the sliding scale promulgated by the department. Any payor may protest his established charge through the head of the institution to the department exercising direct authority and control over the institution if still dissatisfied. The department may affirm the established charge or set a different established charge. The decision of the department may be appealed pursuant to the Wyoming Administrative Procedure Act.

(c) Any available income and special funds, including but not limited to hospitalization insurance, social security benefits, disability compensation, pensions, retirement benefits and veterans' benefits shall be considered part of the total assets of a resident in determining an established charge.

(d) Nothing in this chapter limits any obligation created by law or contract for third parties to pay for services provided to a resident admitted to a state institution.



25-11-104. Reimbursement of general fund for payments.

25-11-104. Reimbursement of general fund for payments.

Payments for services provided to a resident admitted to a state institution either voluntarily or involuntarily shall be reimbursed to the state general fund.



25-11-105. Limitation on liability of responsible relatives; liability of relatives, patient and estate after release or death; exception.

25-11-105. Limitation on liability of responsible relatives; liability of relatives, patient and estate after release or death; exception.

(a) The liability of a parent or spouse of a resident for payment of established charges shall not exceed two (2) years of cumulative care at the state institution. Voluntary payments for care in excess of the two (2) year limitation may be accepted. This section does not limit the obligation, created by contract or law, of third party payments for resident or temporary services.

(b) Subject to the limitation in subsection (a) of this section, the resident, his estate and other legally responsible persons are liable after release of the resident for the payment of any unpaid established charge. If a resident or a released resident dies, his estate is liable for all unpaid established charges unless the department exercising direct authority and control over the institution determines that no claim or a lesser claim should be filed against the estate due to the need for support from the proceeds of the estate of the legal dependents of the resident who are the beneficiaries of his estate.



25-11-106. Billings; assignment of insurance; collection or waiver of arrearages.

25-11-106. Billings; assignment of insurance; collection or waiver of arrearages.

(a) The department of health shall establish procedures requiring state institutions under its direct authority and control to provide monthly billings to each resident of the state institution and to each legally responsible person. Billings under this subsection for the state hospital shall provide for an itemization, including at a minimum, the daily established charge.

(b) The department shall obtain an assignment of benefits from any resident under its care and supervision who has insurance that may cover services provided.

(c) An account for established charges which is not paid within ninety (90) days after the end of the month in which the charges accrue is in arrears and shall be referred to the respective department for collection. The department may contract with a private person or agency for collection of accounts under this subsection.

(d) The department may adjust, compromise or waive collection of charges from the legally responsible person if the department determines that the person is without financial means or that collection would constitute a hardship. If the department decides to waive collection of charges, no future billing will be sent to a resident or legally responsible person.



25-11-107. State to bear costs of those unable to pay.

25-11-107. State to bear costs of those unable to pay.

If a resident or legally responsible person has no available assets at the time of or during the resident's stay at a state institution to pay an established charge, all costs of treatment and transportation shall be borne by the state.



25-11-108. Department to promulgate rules; forms.

25-11-108. Department to promulgate rules; forms.

The department of health shall promulgate reasonable rules and regulations and shall approve and provide forms necessary to carry out the purposes of this chapter.






CHAPTER 12 - WYOMING SCHOOL FOR THE DEAF

25-12-101. Wyoming school for the deaf; establishment; purpose; supervision.

25-12-101. Wyoming school for the deaf; establishment; purpose; supervision.

(a) The Wyoming school for the deaf is established at Casper, Wyoming, to provide to every child of school age in the state of Wyoming who is hearing impaired and for whom no lesser restrictive placement can be provided by the local school district a free and appropriate education in accordance with the child's capabilities.

(b) The Wyoming school for the deaf shall be operated and maintained under the general supervision of the superintendent of public instruction pursuant to W.S. 21-2-202. The superintendent shall promulgate rules and regulations for the administration of the program and shall facilitate continued cooperation with Natrona county school district number 1. The school shall be staffed as follows:

(i) Except for substitute teachers who shall hold a substitute teaching permit, teachers at the school shall hold a Wyoming standard teaching certificate, including an endorsement for deaf education;

(ii) The administrator at the school shall hold a Wyoming standard teaching certificate, including endorsements for deaf education and school principal;

(iii) Interpreters at the school shall be qualified under rules promulgated by the department of education;

(iv) Ancillary staff shall be qualified for the positions they hold.

(c) The program may serve as a repository for equipment and materials to assist local agencies serving individuals with hearing impairments.






CHAPTER 13 - CORRECTIONAL INDUSTRIES PROGRAM

25-13-101. Definitions.

25-13-101. Definitions.

(a) As used in this act:

(i) "Advisory board" or "board" means the correctional industries advisory board created by W.S. 25-13-102;

(ii) "Department" means the department of corrections;

(iii) "Inmate" means a person serving a felony sentence in a state correctional facility;

(iv) "State correctional facility" means the Wyoming state penitentiary, the Wyoming women's center or any penitentiary honor farm or camp;

(v) "This act" means W.S. 25-13-101 through 25-13-107.



25-13-102. Correctional industries advisory board.

25-13-102. Correctional industries advisory board.

(a) There is created the correctional industries advisory board. The board shall consist of seven (7) members appointed by the governor. Members shall serve a three (3) year term provided that of the initial board, two (2) members shall be appointed for a one (1) year term, two (2) members for two (2) year terms and three (3) members for three (3) year terms. Membership on the board shall include representatives of organized labor, business, the criminal justice system and the educational community. The director of the department of corrections and the director of the department of workforce services, or their designees, shall serve as ex officio nonvoting members of the board.

(b) The governor may remove any member of the board as provided by W.S. 9-1-202.

(c) Vacancies on the advisory board shall be filled by appointment for the unexpired term.

(d) Members of the advisory board shall not receive compensation for their services, but when actually engaged in the performance of their duties shall receive travel expenses, per diem and mileage expenses in the same manner and amount as employees of the state.

(e) The department shall provide staff services as the advisory board requires to carry out its duties.

(f) The advisory board shall recommend to the governor and to the department policies for correctional industries programs designed to:

(i) Offer inmates meaningful employment, work experience and training in vocations that are specifically designed to reduce recidivism and thereby enhance public safety by providing opportunities for legitimate means of livelihood upon the inmate's release from custody;

(ii) Provide industries which will reduce the tax burden of corrections and save taxpayers money through production of goods and services for sale and use;

(iii) Provide for the effective and efficient operation of correctional work programs which are as similar as possible to those provided by the private sector;

(iv) Encourage the development of and provide for the selection of, contracting for, and supervision of work programs with participating private enterprise firms; and

(v) Provide advice regarding the use of available funds in correctional industries enterprises and meaningful work programs that will not result in the displacement of employed workers, be applied in skills, crafts or trades in which there is adequate gainful labor in the locality or impair existing contracts for services.

(g) The advisory board shall annually review and report to the governor and joint judiciary interim committee the performance of the correctional industries program within the department.



25-13-103. Correctional industries account.

25-13-103. Correctional industries account.

(a) There is created the correctional industries account. The department shall deposit in the account all monies collected under W.S. 25-13-107(b)(iii) and all other revenues or profits that accrue from the operation of the correctional industries program created by this act until the account balance reaches five million dollars ($5,000,000.00). Annually, on July 1, monies within the account in excess of five million dollars ($5,000,000.00) shall be credited to the general fund as reimbursement to the state for costs of incarceration. Interest on funds in the account shall remain in the account.

(b) Monies in the account shall be appropriated only for expenses related to the establishment, operation and enhancement of the correctional industries program and vocational programs at state correctional facilities.



25-13-104. Agreements with private employers; leases.

25-13-104. Agreements with private employers; leases.

(a) The department, in consultation with the correctional industries advisory board, may establish programs for the employment of inmates by private employers and enter into agreements with private employers under which the employer owns, constructs, leases to or from the department or otherwise establishes facilities to manufacture or process goods, provide services or conduct any other business, commercial or agricultural enterprise and employ inmates from a correctional facility. Facilities established under this section may be located within or outside the exterior boundaries of a state correctional facility property. Construction of facilities by private employers under this section shall not be subject to competitive bid requirements applicable to construction by the state. Inmate labor may be used pursuant to W.S. 7-16-202 for construction of facilities that occurs within the exterior boundaries of a state correctional facility property under this section.

(b) If any state correctional facility operates a program involving the use, purchase, training or sale of wild horses, the program shall not use any wild horse which was not initially captured or found within the boundaries of the state or within the boundaries of a bureau of land management herd management area contiguous to the state. There shall be a brand and ownership inspection under W.S. 11-20-203 at the time of transfer of a wild horse to or from any state correctional facility. Not later than November 1 of each year, the department shall report to the joint agriculture, state and public lands and water resources interim committee on any use of or other transactions involving wild horses at correctional facilities in this state. As used in this section, "wild horse" means as defined in W.S. 11-30-115(a).



25-13-105. Voluntary employment.

25-13-105. Voluntary employment.

An inmate may be employed under this act only on a voluntary basis and only after the inmate has been informed of all conditions of employment.



25-13-106. Application of other laws.

25-13-106. Application of other laws.

(a) The employer shall contribute to the state worker's compensation fund at the appropriate rate calculated by the worker's compensation division for the work being performed.

(b) A nongovernmental enterprise operating on any correctional facility premises under this act is subject to all laws and rules otherwise governing the operation of similar private enterprises in this state.



25-13-107. Compensation of employed inmates; payment and disposition.

25-13-107. Compensation of employed inmates; payment and disposition.

(a) Any agreement entered into between the department and a private employer under this act shall provide that an employed inmate shall be paid wages at a rate which is not less than that paid for work of a similar nature in the locality in which the work is performed.

(b) The compensation of an inmate employed under this act shall be surrendered to the department and shall be distributed in the following order:

(i) Fifteen percent (15%) of the inmate's gross compensation under the program to the inmate's personal savings account within the correctional facility's trust and agency account, until the inmate's account has a balance of up to two thousand five hundred dollars ($2,500.00). Once the inmate's personal savings account balance reaches two thousand five hundred dollars ($2,500.00), this fifteen percent (15%) shall be distributed to the inmate as provided by W.S. 7-16-205(a). Funds in the inmate's personal savings account shall be paid to the inmate upon parole or final discharge;

(ii) Twenty percent (20%) of the inmate's gross compensation under the program to be distributed to the inmate as provided by W.S. 7-16-205(a);

(iii) Deduction for federal income taxes, medicare and social security appropriate to the gross amount of the inmate's compensation under the program;

(iv) Fifteen percent (15%) of the remaining amount to the crime victims compensation account created by W.S. 1-40-114;

(v) If the inmate is not obligated to pay child support, the remaining amount to the correctional industries account pursuant to W.S. 25-13-103(a), to reduce the cost otherwise associated with providing the inmate with room and board;

(vi) If the inmate is obligated for existing child support obligations, pursuant to state statute or court order, including all support obligations issued pursuant to W.S. 20-2-102, the remainder of the inmate's compensation under the program, shall be distributed toward the child support obligation up to the amount ordered. If the existing child support obligation is less than the remainder of the inmate's compensation under the program, the difference between the actual amount of the child support obligation and the remainder of the inmate's compensation under the program shall be distributed to the correctional industries account pursuant to W.S. 25-13-103(a), to reduce the cost otherwise associated with providing the inmate with room and board;

(vii) The department shall provide all inmates employed under this act with the forms necessary for the filing of a petition for support under W.S. 20-2-102 and shall honor new or existing court orders for support up to the amount ordered, including those orders issued pursuant to a petition for support filed under W.S. 20-2-102.

(c) The department shall develop the necessary administrative structure to recover inmates' wages and keep records of the amount inmates pay for the costs of incarceration.

(d) The earnings of inmates under this act are not subject to garnishment, attachment or execution either in the hands of the employer, the department or any agent authorized to hold and transmit the earnings.

(e) If a provision of this act relating to the payment or disbursement of compensation to inmates employed in a correctional industries program conflicts with any other provision of title 27 of the Wyoming Statutes, the provision of this act controls.









TITLE 26 - INSURANCE CODE

CHAPTER 1 - SCOPE OF CODE

26-1-101. Short title.

26-1-101. Short title.

This act constitutes the Wyoming Insurance Code.



26-1-102. Definitions.

26-1-102. Definitions.

(a) As used in this act:

(i) "Adjuster" means any individual who, for compensation as an independent contractor, or as the employee of an independent contractor, or as a salaried employee of an insurer, or for fee or commission, on behalf of the insurer investigates and negotiates settlement of claims arising under insurance contracts, except that an attorney-at-law who is licensed to practice law in this state, or a licensed agent or broker who adjusts or assists in adjustment of losses arising under policies issued through that broker or by the insurer represented by that agent, is not an adjuster for the purposes of chapter 9 of this code;

(ii) "Agent" means any individual, firm or corporation appointed by an insurer to solicit applications for insurance or annuities or to negotiate insurance or annuities on its behalf;

(iii) "Alien" insurer means an insurer formed under the laws of any country other than the United States of America or any of its states;

(iv) "Annuity" means a contract under which obligations are assumed with respect to periodic payments where the making or continuance of all or some of the payments, or the amount of the payments, is dependent upon the continuance of human life, and a contract which includes extra benefits of the kinds set forth in W.S. 26-5-102 and 26-5-103 is an annuity if the extra benefits constitute a subsidiary or incidental part of the entire contract;

(v) "Authorized" insurer means an insurer authorized by a subsisting certificate of authority issued by the commissioner to transact insurance in this state;

(vi) "Broker", except as used in chapter 11 of this code, means a resident individual, firm or corporation organized under the laws of the state of Wyoming who, not being an agent of the insurer, as an independent contractor and on behalf of the insured, for compensation or fee solicits, negotiates or procures insurance or the renewal or continuance thereof for insureds or prospective insureds, other than himself;

(vii) "Charter" means articles of incorporation, agreement or association, charter granted by legislative act, or other basic constituent document of a corporation or the power of attorney of the attorney-in-fact of a reciprocal insurer;

(viii) "Commissioner" means the insurance commissioner of this state;

(ix) "Department" means the department of insurance of this state, unless the context otherwise requires;

(x) "Domestic" insurer means an insurer formed under the laws of Wyoming;

(xi) "Domicile" of an insurer means:

(A) As to Canadian insurers, Canada and the province in which the insurer's head office is located;

(B) As to other alien insurers authorized to transact insurance in one (1) or more states as provided in W.S. 26-3-130;

(C) As to alien insurers not authorized to transact insurance in one (1) or more states, the country under the laws of which the insurer was formed;

(D) As to all other insurers, the state under the laws of which the insurer was formed.

(xii) "Foreign insurer" means an insurer formed under the laws of any jurisdiction other than this state and includes an "alien" insurer unless otherwise distinguished by the context;

(xiii) "General lines agent" means an agent who transacts any of the following kinds of insurance:

(A) Property insurance;

(B) Casualty insurance;

(C) Surety insurance;

(D) Marine and transportation insurance;

(E) Disability insurance, if transacted for an insurer also represented by the same agent as to property or casualty insurance.

(xiv) "Industrial life insurance" means life insurance written under policies of face amount of one thousand dollars ($1,000.00) or less bearing the words "industrial policy" imprinted on the face of the policy and under which premiums are payable monthly or more often;

(xv) "Insurance" means a contract in which one undertakes to indemnify another against loss, damage or liability arising from determinable hazards or fortuitous occurrences or to pay or allow a specified amount or determinable benefit in connection with ascertainable risk contingencies;

(xvi) Except as otherwise provided in W.S. 26-22-501 through 26-22-503, "insurer" means any person engaged as indemnitor, surety or contractor in the business of entering into contracts of insurance or of annuity;

(xvii) "Life agent" means an agent who transacts life insurance or annuity business and includes also the transaction of disability insurance on behalf of an insurer for whom the agent is also licensed as to life insurance;

(xviii) "Managing general agent" means a person, firm, association or corporation meeting the definition of managing general agent under W.S. 26-46-101;

(xix) "Mutual insurer" means an incorporated insurer without capital stock and the governing body of which is elected by its policyholders, except certain foreign insurers which the commissioner finds to be organized on the mutual plan under the laws of their state or province of domicile, but having temporary share capital or providing for election of the insurer's governing body on a reasonable basis by members or by policyholders and others are not excluded as mutual insurers;

(xx) Except as used in chapter 31 of this code, "person" means an individual, insurer, company, association, organization, Lloyd's insurer, society, reciprocal insurer or interinsurance exchange, partnership, syndicate, business trust, corporation, agent, general agent, broker, adjuster and any legal entity;

(xxi) "Policy" means the written contract of or written agreement for or effecting insurance, by whatever name called, and includes all clauses, riders, endorsements and papers which are a part thereof;

(xxii) "Premium" means the consideration for insurance, by whatever name called, and any assessment, membership, policy, survey, inspection, service or similar fee or other charge in consideration for an insurance contract is part of the premium;

(xxiii) "Reciprocal insurance" means insurance from an interexchange among persons, known as subscribers, of reciprocal agreements of indemnity, the interexchange being carried out through an attorney-in-fact common to all persons involved;

(xxiv) "Reciprocal insurer" means an unincorporated aggregation of subscribers operating individually and collectively through an attorney-in-fact to provide reciprocal insurance among themselves;

(xxv) Repealed By Laws 2011, Ch. 60, 3.

(xxvi) Repealed by Laws 2001, Ch. 201, 5.

(xxvii) "State" means any state, district, territory, commonwealth or possession of the United States of America and the Panama Canal Zone if used in a context signifying a jurisdiction other than the state of Wyoming;

(xxviii) "Stock insurer" means an incorporated insurer with its capital divided into shares and owned by its stockholders;

(xxix) "Surplus" in any determination or statement of an insurer's financial condition means the excess of the insurer's assets over its liabilities as ascertained in accordance with chapter 6 of this code;

(xxx) "Transact" with respect to a business of insurance means:

(A) Solicitation or inducement;

(B) Negotiations;

(C) Carrying out of a contract of insurance;

(D) Transaction of matters subsequent to the carrying out and arising out of a contract of insurance; or

(E) Any other aspects of insurance operations to which this code applies.

(xxxi) "Unauthorized" insurer means an insurer not authorized as provided in paragraph (a)(v) of this section;

(xxxii) "This act" or "this code" means title 26 of the Wyoming statutes;

(xxxiii) "Private health benefit plan" means any hospital or medical policy or certificate, major medical expense insurance, hospital or medical service plan contract or health maintenance organization subscriber contract. "Private health benefit plan" does not include accident only, credit, dental, vision, Medicare supplement, long-term care or disability income insurance, policies or certificates providing coverage for a specified disease or hospital confinement indemnity or limited benefit health insurance, coverage issued as a supplement to liability insurance, worker's compensation or similar insurance, automobile medical payment insurance or any hospital or medical policy, major medical expense insurance, hospital or medical service plan or contract which by contract or product design is intended to provide coverage for six (6) months or less. Notwithstanding other provisions of this section, the Medicaid program shall continue to obtain reimbursement recovery from all types of insurance included in this section prior to July 2, 2011;

(xxxiv) "Public health benefit plan" means medicare, medicaid or other health benefit programs or coverages operated or maintained by any governmental entity;

(xxxv) "Insurance producer" means a person required to be licensed under the laws of this state to sell, solicit or negotiate insurance, including, but not limited to, agents and brokers;

(xxxvi) "Fair value", "fair market value" or "market value" mean fair value as determined pursuant to the most recent National Association of Insurance Commissioners' accounting practices and procedures manual;

(xxxvii) "Consumer reporting agency" means any person who does any of the following:

(A) Regularly engages, in whole or in part, in the practice of assembling or preparing consumer reports for a monetary fee;

(B) Obtains information primarily from sources other than insurers;

(C) Furnishes consumer reports to other persons.

(xxxviii) "Insurance support organization" means:

(A) Any person who regularly engages, in whole or in part, in the practice of assembling or collecting information about natural persons for the primary purpose of providing the information to an insurance institution or insurance producer for insurance transactions, including the furnishing of consumer reports or investigative consumer reports to an insurer or insurance producer for use in connection with an insurance transaction or the collection of personal information from insurers, insurance producers or other insurance support organizations for the purpose of detecting or preventing fraud, material misrepresentation or material nondisclosure in connection with insurance underwriting or insurance claim activity;

(B) Notwithstanding subparagraph (A) of this paragraph the following persons are not considered insurance support organizations for purposes of this code:

(I) Insurance producers;

(II) Government institutions;

(III) Insurers;

(IV) Medical care institutions;

(V) Medical professionals.

(xxxix) "Insurance transaction" for the purposes of paragraph (xxxviii) of this subsection, means any transaction involving insurance primarily for personal, family or household needs rather than business or professional needs and which entails the determination of an individual's eligibility for an insurance coverage, benefit or payment or the servicing of an insurance application, policy, contract or certificate;

(xl) "Investigative consumer report" means a consumer report or portion of a consumer report in which information about a natural person's character, general reputation, personal characteristics or mode of living is obtained through personal interviews with the person's neighbors, friends, associates, acquaintances or others who may have knowledge concerning those items of information;

(xli) "NAIC" means the National Association of Insurance Commissioners.

(b) As used in W.S. 26-2-116 through 26-2-124:

(i) "Examiner" means any individual or firm authorized by the commissioner to conduct an examination under W.S. 26-2-116 through 26-2-124;

(ii) "Person" means as defined in W.S. 26-1-102(a)(xx) and includes all affiliates of the entities referred to in that definition.



26-1-103. Compliance with insurance code required.

26-1-103. Compliance with insurance code required.

No person shall transact a business of insurance in Wyoming, or relative to a subject of insurance resident, located or to be performed in Wyoming, without complying with the applicable provisions of this code.



26-1-104. Applicability of provisions.

26-1-104. Applicability of provisions.

(a) This code does not apply to:

(i) Farm mutual property insurers as identified in chapter 26 of this code, except as stated in that chapter;

(ii) Fraternal benefit societies as identified in chapter 29 of this code, except as stated in that chapter;

(iii) Health maintenance organizations as identified in chapter 34 of this code, except as otherwise specifically provided in that chapter;

(iv) Transactions in mechanical breakdown insurance as identified in chapter 37 of this code, except as otherwise provided in that chapter.



26-1-105. Provisions relating to particular insurance to prevail over general provisions.

26-1-105. Provisions relating to particular insurance to prevail over general provisions.

Provisions of this code relative to a particular kind of insurance or type of insurer or particular matter prevail over provisions relating to insurance in general or insurers in general or to the particular matter in general.



26-1-106. Captions or headings not to limit scope of provisions.

26-1-106. Captions or headings not to limit scope of provisions.

The scope and meaning of any provision are not limited or otherwise affected by the caption or heading of any chapter, section or provision.



26-1-107. General criminal and civil penalties.

26-1-107. General criminal and civil penalties.

(a) Each violation of this code for which a greater penalty is not provided by another provision of this code or by other applicable laws of this state, in addition to any applicable prescribed denial, suspension or revocation of certificate of authority or license, is a misdemeanor punishable upon conviction by a fine of not more than one thousand dollars ($1,000.00), or by imprisonment in the county jail for not more than six (6) months, or both. Each violation is a separate offense.

(b) Any person who violates any provision of this code, any lawful rule or final order of the commissioner or any final judgment or decree made by any court, upon the commissioner's application, shall pay a civil penalty in an amount the commissioner determines of not more than two thousand five hundred dollars ($2,500.00) for each offense, or twenty-five thousand dollars ($25,000.00) in the aggregate for all such offenses within any three (3) month period. In the case of individual agents or adjusters, the civil penalty shall be not more than five hundred dollars ($500.00) for each offense or five thousand dollars ($5,000.00) in the aggregate for all such offenses within any three (3) month period. The penalty shall be collected from the violator and paid by the commissioner, or the appropriate court, to the state treasurer and credited as provided in W.S. 8-1-109.

(c) Before the commissioner imposes a civil penalty, he shall notify the person, agent or adjuster accused of a violation, in writing, stating specifically the nature of the alleged violation and fixing a time and place, at least ten (10) days from the date of the notice, when a hearing of the matter shall be held. After hearing or upon failure of the accused to appear at the hearing, the commissioner shall determine the amount of the civil penalty to be imposed in accordance with the limitations expressed in subsection (b) of this section. Each violation is a separate offense.

(d) A civil penalty may be recovered in an action brought thereon in the name of the state of Wyoming in any court of appropriate jurisdiction, and the court may review the penalty as to both liability and reasonableness of amount.

(e) The provisions of this section are in addition to and not instead of any other enforcement provisions contained in this code.



26-1-108. Jurisdiction of insurance department.

26-1-108. Jurisdiction of insurance department.

(a) Notwithstanding any other provision of law, and except as provided in this section, any person or other entity which provides insurance coverage in this state for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital or optometric expenses, whether the coverage is by direct payment, reimbursement, or otherwise, shall be subject to the jurisdiction of the state insurance department, unless the person or other entity shows that while providing the services it is subject to the exclusive jurisdiction of another agency of this state or the federal government.

(b) A person or entity may show that it is subject to the exclusive jurisdiction of another agency of this state or the federal government, by providing to the insurance commissioner the appropriate certificate, license or other document issued by the other governmental agency which permits or qualifies it to provide those services.

(c) Any person or entity which is unable to show under subsection (b) of this section that it is subject to the exclusive jurisdiction of another agency of this state or the federal government, shall submit to an examination by the insurance commissioner to determine the organization and solvency of the person or the entity, and to determine whether or not the person or entity complies with the applicable provisions of this code.

(d) Any person or entity unable to show that it is subject to the exclusive jurisdiction of another agency of this state or the federal government, shall be subject to all appropriate provisions of this code regarding the conduct of its business. If a person or entity is subject to the exclusive jurisdiction of another agency of this state or the federal government, this fact shall be disclosed on all policy forms.

(e) Any production agency or administrator which advertises, sells, transacts or administers the coverage in this state described in subsection (a) of this section and which is required to submit to an examination by the insurance commissioner under subsection (c) of this section, shall, if the coverage is not fully insured or otherwise fully covered by an admitted life or disability insurer, nonprofit hospital service plan, or nonprofit health care plan, advise every purchaser, prospective purchaser and covered person of such lack of insurance or other coverage. Any administrator which advertises or administers the coverage in this state described in subsection (a) of this section and which is required to submit to an examination by the insurance commissioner under subsection (c) of this section, shall advise any production agency of the elements of the coverage, including the amount of "stop-loss" insurance in effect.






CHAPTER 2 - THE INSURANCE COMMISSIONER

ARTICLE 1 - COMMISSIONER

26-2-101. Department of insurance established.

26-2-101. Department of insurance established.

There is established the department of insurance.



26-2-102. Insurance commissioner; appointment; vacancy; removal from office; other requirements.

26-2-102. Insurance commissioner; appointment; vacancy; removal from office; other requirements.

(a) The chief officer of the department is the "insurance commissioner".

(b) The commissioner shall be appointed by the governor.

(c) If for any cause a vacancy occurs in the office of commissioner, the governor shall fill the vacancy in accordance with W.S. 28-12-101.

(d) The governor may remove a commissioner as provided in W.S. 9-1-202.

(e) Effective July 1, 1979, appointments and terms shall be in accordance with W.S. 28-12-101 through 28-12-103.



26-2-103. Insurance commissioner; eligibility for appointment.

26-2-103. Insurance commissioner; eligibility for appointment.

No individual is eligible for appointment to or shall hold the office of commissioner unless he is a qualified elector of this state and free of conflicting interests as specified in W.S. 26-2-107.



26-2-104. Insurance commissioner; official seal.

26-2-104. Insurance commissioner; official seal.

(a) The commissioner shall have an official seal in the form and design in use and on file in the office of secretary of state.

(b) The commissioner shall issue under his official seal all his certificates, other than licenses of agents, brokers, adjusters and other insurance representatives.



26-2-105. Insurance commissioner; salary.

26-2-105. Insurance commissioner; salary.

The commissioner shall receive a salary as provided under W.S. 9-2-1022.



26-2-106. Deputy commissioner, examiners, clerks, assistants and consultants.

26-2-106. Deputy commissioner, examiners, clerks, assistants and consultants.

(a) The commissioner, with the governor's approval, may appoint a deputy commissioner and may revoke the appointment at his pleasure.

(b) The commissioner may appoint examiners, clerks and other necessary assistants as the proper conduct of his office requires, and may revoke the appointments at his pleasure. In the appointment of examiners the commissioner shall consider standards of qualification the National Association of Insurance Commissioners recommends.

(c) Salary for personnel in subsections (a) and (b) of this section shall be as provided under W.S. 9-2-1022.

(d) The commissioner may contract for independent or consulting actuarial, rating or other technical services, on a fee basis, without giving the individual status as a state employee.



26-2-107. Conflict of interest prohibited; additional compensation prohibited.

26-2-107. Conflict of interest prohibited; additional compensation prohibited.

(a) The commissioner or his deputy, or any examiner, assistant or employee of the department shall not:

(i) Be connected with the management of or be financially interested in any insurer, insurance agency or insurance transaction except as a policyholder or claimant under a policy;

(ii) Engage in any other business or occupation interfering or inconsistent with department duties, except that as to those matters in which a conflict of interest does not exist on the part of any individual, the commissioner may employ or retain insurance actuaries, accountants or other technicians who are independently practicing their professions even though similarly employed or retained by insurers or others; or

(iii) Be given or receive any fee, compensation, loan, gift or other thing of value in addition to the compensation and expense allowance provided by law.



26-2-108. Commissioner; delegation of authority.

26-2-108. Commissioner; delegation of authority.

(a) The commissioner may delegate to his deputy or any department employee the exercise or discharge in the commissioner's name of any power, duty, or function vested in or imposed upon the commissioner under this code, other than the supervision of department operations.

(b) The official act of any individual acting in the commissioner's name and by his authority is an official act of the commissioner. The commissioner is responsible for all such acts.



26-2-109. Commissioner; powers and duties generally.

26-2-109. Commissioner; powers and duties generally.

(a) The commissioner shall:

(i) Personally supervise the department operations;

(ii) Examine and inquire into violations of this code;

(iii) Enforce this code with impartiality;

(iv) Execute the duties imposed upon him by this code;

(v) Have the powers and authority expressly conferred upon him by or reasonably implied from this code;

(vi) Immediately pay to the state treasurer for deposit in the general fund, unless otherwise specifically provided, any monies paid to him under this code;

(vii) Have any additional powers and duties as may be provided by other laws of this state.

(b) The commissioner may conduct examinations and investigations of insurance matters, in addition to examinations and investigations expressly authorized, as he deems proper, upon reasonable and probable cause, to determine whether any person has violated any provisions of this code or to secure information useful in the lawful administration of any provision of this code. The cost of any additional examinations and investigations shall be borne by the state.

(c) The commissioner, with the governor's approval, may enter into interstate compacts with other states in the region to provide for a uniform climate for insurance coverage in the compacting states. The compacts may include:

(i) Interstate compacts to negotiate uniform rating structures in the compacting states;

(ii) Interstate compacts to negotiate the use of regional ratings or trendings rather than national ratings or trendings; or

(iii) Interstate compacts to provide for the operation of mutual companies to provide insurance for risks that are critical to the health, safety or welfare of the compacting states.

(d) Notwithstanding any other provision of this chapter, the commissioner does not have any powers, duties or responsibilities with respect to the state board of insurance agent's examiners, except as expressly provided in chapter 10 of this code.



26-2-110. Rules and regulations.

26-2-110. Rules and regulations.

(a) Subject to the requirements of the Wyoming Administrative Procedure Act , the commissioner may make reasonable rules and regulations necessary to carry out any provision of this code. No rule or regulation shall extend, modify or conflict with any law of this state or the reasonable implications thereof.

(b) Any interested person may petition the commissioner requesting the promulgation, amendment or repeal of any rule or regulation, under the applicable procedures of the Wyoming Administrative Procedure Act.

(c) In addition to any other penalty under this code, willful violation of any provision of this code or any rule or regulation promulgated pursuant thereto subjects the violator to suspension or revocation of a certificate of authority or license as may be applicable. No penalty applies to any act done or omitted in good faith in conformity with the rule or regulation, notwithstanding that after the act or omission the rule or regulation may be amended or rescinded or determined by judicial or other authority to be invalid.



26-2-111. Orders and notices of commissioner; contents; delivery.

26-2-111. Orders and notices of commissioner; contents; delivery.

(a) Orders and notices of the commissioner are effective only when in writing signed by him or by his authority.

(b) Except as otherwise expressly provided by law as to particular orders, any order of the commissioner shall concisely state:

(i) Its effective date;

(ii) Its intent or purpose;

(iii) The grounds on which based;

(iv) The provisions of this code pursuant to which action is so taken or proposed to be taken, but failure to designate a particular provision does not deprive the commissioner of the right to rely on that provision.

(c) Except as may be provided as to particular procedures, an order or notice may be given by delivery to the person to be ordered or notified or by mailing it, postage prepaid, addressed to him at his principal place of business or residence as last of record in the department. The order or notice is deemed to have been given when so mailed.



26-2-112. Enforcement of code and orders; injunctions; penalty for violation of orders.

26-2-112. Enforcement of code and orders; injunctions; penalty for violation of orders.

(a) The commissioner, upon the advice of and through the attorney general, may invoke the aid of the courts through injunction or other proper process to enforce any proper order he makes or action he takes.

(b) If the commissioner has reason to believe that any person has violated any provision of this code, or any provision of other law applicable to insurance operations, for which criminal prosecution is provided and would be in order, he shall give the information relative thereto to the attorney general or to the district attorney for the county having jurisdiction of the violation. The attorney general or district attorney shall promptly institute any action or proceedings against the person as in his opinion the information requires or justifies.

(c) In addition to any other applicable penalty, any person who violates a lawful order of the commissioner, upon proof thereof to the court's satisfaction, shall pay to this state a sum not to exceed one thousand dollars ($1,000.00), or if the violation is found to be willful, a sum not to exceed two thousand dollars ($2,000.00). Any penalty may be recovered in a civil action against the violator.



26-2-113. Records and other papers; generally.

26-2-113. Records and other papers; generally.

(a) The commissioner shall:

(i) File in the department and safely keep all statements, reports, filings and papers required by law;

(ii) Preserve in the department in permanent form records of his proceedings, hearings, investigations and examinations;

(iii) Keep a suitable record of all insurer certificates of authority and of all licenses issued under this code together with all applicable suspensions and revocations and of the causes thereof.

(b) The records and filings in the department are open to public inspection, except as otherwise provided by this code.

(c) The commissioner may destroy unneeded or obsolete records and filings in the department in accordance with general provisions and procedures applicable to administrative agencies of this state.

(d) In order to assist in the performance of his duties under this code, the commissioner may:

(i) Share documents, materials or other information, including confidential and privileged documents, materials or information, with other state, federal and international regulatory agencies, with the National Association of Insurance Commissioners, its affiliates or subsidiaries, and with state, federal and international law enforcement authorities, including members of any supervisory college described in W.S. 26-44-118, provided the recipient agrees in writing to maintain the confidentiality and privileged status of any document, material or other information and has verified in writing the legal authority to maintain confidentiality;

(ii) Receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the National Association of Insurance Commissioners, its affiliates or subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(iii) Enter into agreements governing sharing and use of information consistent with this subsection.



26-2-114. Records and other papers; reproductions and certified copies.

26-2-114. Records and other papers; reproductions and certified copies.

(a) Reproductions of records or documents on file in the department, when certified by the commissioner, shall be received in evidence in all proceedings and courts and have the same effect and force as the originals.

(b) Upon request of any person and payment of the applicable fee, the commissioner shall furnish a certified copy of any record or document in the department which is then subject to public inspection.



26-2-115. Report to governor.

26-2-115. Report to governor.

(a) The commissioner, as required by W.S. 9-2-1014, shall report to the governor showing:

(i) A list of authorized insurers transacting insurance in this state, with any tabular summary of their financial statements as he deems appropriate;

(ii) Names of all insurers whose business was closed during the preceding reporting period, the cause thereof and the amount of assets and liabilities as ascertainable;

(iii) Names of insurers against which delinquency or similar proceedings were instituted, and a concise statement of the facts with respect to each proceeding and the status thereof;

(iv) The department receipts and expenses for the preceding reporting period;

(v) His recommendations as to amendments or supplementation of laws affecting insurance or the department; and

(vi) Any other matters he deems proper or of benefit to the public in regard to the insurance business in this state.



26-2-116. Examination of insurers.

26-2-116. Examination of insurers.

(a) For the purpose of determining financial condition, ability to fulfill and manner of fulfillment of its obligations, the nature of its operations and compliance with law, the commissioner or any of his examiners may examine any insurer as often as he, in his sole discretion, deems advisable. He shall examine each insurer licensed in this state not less frequently than every five (5) years. Examination of a reciprocal insurer may include examination of its attorney-in-fact as to its transactions relating to the insurer. Examination of an alien insurer may be limited to its insurance transactions and affairs in the United States, except as the commissioner otherwise requires. In scheduling and determining the nature, scope and frequency of the examinations the commissioner shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants and other criteria as set forth in the Examiners' Handbook adopted by the National Association of Insurance Commissioners and in effect when the commissioner exercises discretion under this section.

(b) The commissioner shall in like manner examine each insurer applying for an initial certificate of authority to transact insurance in this state.

(c) Repealed by Laws 1992, ch. 59, 3.

(d) In lieu of making his own examination of any foreign or alien insurer licensed in this state, the commissioner may accept an examination report on the company as prepared by the insurance department for the company's state of domicile or port of entry state until January 1, 1994. Thereafter, such reports may only be accepted if:

(i) The insurance department preparing the report was, at the time of the examination, accredited under the National Association of Insurance Commissioners' financial regulation standards and accreditation program; or

(ii) The examination is performed under the supervision of an accredited insurance department or with the participation of one (1) or more examiners who are employed by an accredited insurance department and who, after the review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.



26-2-117. Examination of other than insurers.

26-2-117. Examination of other than insurers.

(a) For the purpose of ascertaining compliance with law, or relationships and transactions between any person and any insurer or proposed insurer, the commissioner, as often as he deems advisable, may examine the accounts, records, documents and transactions pertaining to or affecting insurance affairs or proposed insurance affairs of any person:

(i) Who is or holds himself out to be an insurance agent, broker, general agent, adjuster or insurer representative;

(ii) Having a contract under which he enjoys in fact the exclusive or dominant right to manage or control an insurer;

(iii) Holding the shares of voting stock or the policyholder proxies of a domestic insurer, for the purpose of controlling the management thereof, as voting trustee or otherwise;

(iv) Engaged in or in any way involved or proposing to be involved in this state in the promotion, formation or financing of an insurer or insurance holding corporation, or corporation or other group to finance an insurer or the production of its business.



26-2-118. Examinations; generally.

26-2-118. Examinations; generally.

(a) Each examination shall be expeditious, fair and impartial. Upon determining that an examination should be conducted the commissioner or his designee shall issue an examination warrant appointing one (1) or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination the examiner shall observe those guidelines and procedures set forth in the Examiners' Handbook adopted by the National Association of Insurance Commissioners. The commissioner may also employ other guidelines or procedures as the commissioner deems appropriate. No examiner may be appointed by the commissioner if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this act. This subsection shall not be construed to automatically preclude an examiner from being:

(i) A policyholder or claimant under an insurance policy;

(ii) A grantor of a mortgage or similar instrument on the examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business;

(iii) An investment owner in shares of regulated diversified investment companies; or

(iv) A settlor or beneficiary of a "blind trust" into which any otherwise impermissible holdings have been placed.

(b) For purposes of completing an examination of any insurer under this act, the commissioner may examine or investigate any person, or the business of any person, if in the sole discretion of the commissioner, the examination or investigation is necessary or material to the examination of the insurer.

(c) Any insurer or other person being examined and any officers, directors, employees, agents or other representatives thereof shall make freely available to the commissioner or his examiners all accounts, computer and other records, documents, files, information, assets and matters in his possession or control relating to the subject of the examination and shall facilitate the examination. The officers, directors, employees, agents and other representatives of the insurer or person shall facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of any insurer, by its officers, directors, employees, agents or other representatives to submit to examination or to comply with any reasonable written request of the examiners shall be grounds for suspension or refusal of, or nonrenewal of any license or authority held by the insurer to engage in an insurance or other business subject to the commissioner's jurisdiction. Any such proceedings for suspension, revocation or refusal of any license or authority shall be conducted pursuant to W.S. 26-2-125 through 26-2-130.

(d) Repealed by Laws 1993, ch. 134, 2.

(e) Neither the commissioner nor any examiner shall remove any record, account, document, file or other property of the person being examined from the offices or place of that person except with that person's written consent in advance of the removal or pursuant to a court order. This provision does not affect the making and removal of copies or abstracts of any record, account, document or file.

(f) When making an examination under W.S. 26-2-116 through 26-2-124, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants or other professionals and specialists as examiners, the reasonable and appropriate cost shall be borne by the insurer which is the subject of the examination. Notwithstanding the conflict of interest provisions of subsection (a) of this section, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants or other similar individuals who are independently practicing their professions, even though the persons may from time to time be similarly employed or retained by persons subject to examination under this act.

(g) Nothing contained in W.S. 26-2-116 through 26-2-124 shall be construed to limit the commissioner's authority to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(h) Nothing contained in W.S. 26-2-116 through 26-2-124 shall be construed to limit the commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or company work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the commissioner may, in his sole discretion, deem appropriate.



26-2-119. Repealed by Laws 1993, ch. 134, 2.

26-2-119. Repealed by Laws 1993, ch. 134, 2.



26-2-120. Examinations; deceit and obstruction during examination prohibited.

26-2-120. Examinations; deceit and obstruction during examination prohibited.

No person shall make or authorize any false certificate, entry, memorandum or writing in or relative to the books, records, files, documents and affairs of the person being examined with the intent to deceive the commissioner or examiner, or otherwise willfully obstruct the examination.



26-2-121. Examinations; report; contents.

26-2-121. Examinations; report; contents.

(a) No later than sixty (60) days following completion of the examination the examiner in charge shall make a verified, full and true written report of any examination he makes and shall therein certify under oath the report and his findings. Investigations initiated by the commissioner or his examiners and assistants for the purpose of ascertaining whether an insurer, agent or adjuster has violated any provision of the insurance code are not examinations within the provisions of this section.

(b) The report shall contain only information appearing upon the books, records, documents and papers of or relating to the insurer, its agents or other person or affairs being examined, or ascertained from testimony of its officers, agents or other individuals under oath concerning the affairs of that insurer or person, together with any conclusions and recommendations as may reasonably be warranted by the information.

(c) Upon receipt of the verified report the commissioner shall transmit the report to the insurer examined, together with a notice which shall afford the insurer examined a reasonable opportunity of not more than thirty (30) days to make a written submission or rebuttal with respect to any matters contained in the examination report. Upon written request by the insurer filed within the thirty (30) day period, the commissioner shall grant a hearing on the report and shall not file the report until after the hearing and after any appropriate modifications to the report.

(i) Repealed by Laws 1993, ch. 134, 2.

(ii) Repealed by Laws 1993, ch. 134, 2.

(d) Repealed by Laws 1993, ch. 134, 2.

(e) Repealed by Laws 1993, ch. 134, 2.

(f) Within thirty (30) days of the end of the period allowed for the receipt of written submissions or rebuttals or within thirty (30) days after conclusion of a hearing held pursuant to subsection (c) of this section, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiner's work papers and enter an order:

(i) Adopting the examination report as filed or with modification or corrections. If the examination report reveals that the insurer is operating in violation of any law, regulation or prior order of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure the violation;

(ii) Rejecting the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation or information, and refiling pursuant to this section; or

(iii) Calling for an investigatory hearing with no less than twenty (20) days notice to the company for purposes of obtaining additional documentation, data, information and testimony.

(g) All orders entered pursuant to paragraph (f)(i) of this section shall be accompanied by findings and conclusions resulting from the commissioner's consideration and review of the examination report, relevant examiner work papers and any written submissions or rebuttals. Any such order shall be considered a final administrative decision and may be appealed pursuant to the Wyoming Administrative Procedure Act and shall be served upon the insurer by certified mail, together with a copy of the adopted examination report. Within thirty (30) days of the issuance of the adopted report, the company shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders.

(h) Notwithstanding any other provision of this code any hearing conducted under paragraph (f)(iii) of this section by the commissioner or authorized representative, shall be conducted as a nonadversarial confidential investigatory proceeding as necessary for the resolution of any inconsistencies, discrepancies or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the commissioner's review of relevant work papers or by the written submission or rebuttal of the insurer. The hearing shall proceed expeditiously with discovery by the insurer limited to the examiner's work papers which tend to substantiate any assertions set forth in any written submission or rebuttal. The hearing shall proceed with the commissioner or his representative posing questions to the persons subpoenaed. Thereafter the insurer and the department may present testimony relevant to the investigation. Cross examination shall be conducted only by the commissioner or his representative. The insurer and the department shall be permitted to make closing statements and may be represented by counsel of their choice. The commissioner shall not appoint an examiner as an authorized representative to conduct the hearing but may exercise all other powers granted to him in the conduct of hearings under this code. Within twenty (20) days of the conclusion of any such hearing, the commissioner shall enter an order pursuant to paragraph (f)(i) of this section.

(j) Upon the adoption of the examination report under paragraph (f)(i) of this section, the commissioner shall continue to hold the content of the examination report as private and confidential information for a period of thirty (30) days except to the extent provided in subsection (c) of this section. Thereafter, the commissioner may open the report for public inspection so long as no court of competent jurisdiction has stayed its publication.

(k) Nothing contained in W.S. 26-2-116 through 26-2-124 shall require the department to disclose any information or records which would indicate or show the existence or content of any investigation or activity of a criminal justice agency. Nothing contained in this code shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, as authorized by and in accordance with the provisions of W.S. 26-2-113(d). In the event the commissioner determines that regulatory action is appropriate as a result of any examination, he may initiate any proceedings or actions as provided by law. The provisions of W.S. 26-2-116 through 26-2-124 with regard to release of information shall prevail should any conflict arise between this act and W.S. 16-4-201 through 16-4-205.

(m) All working papers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the commissioner or any other person in the course of an examination made under W.S. 26-2-116 through 26-2-124, or in the course of analysis by the commissioner of the financial condition or market conduct of a company, shall be given confidential treatment and are not subject to subpoena and shall not be made public by the commissioner or any other person, except to the extent provided in subsections (j) and (k) of this section.



26-2-122. Examinations; expense.

26-2-122. Examinations; expense.

(a) The reasonable and proper expense of examination of an insurer or of any person referred to in W.S. 26-2-117(a)(ii) or (iv) shall be borne by the person examined, unless the expense has been otherwise provided for by the insurer having paid the assessment established by W.S. 26-2-204. The expense shall include the reasonable and proper expenses of the commissioner and his examiners, and a reasonable per diem as to such examiners, as necessarily incurred in the examination.

(b) The person examined shall promptly pay the examination expense upon the commissioner's presentation of a reasonably detailed written account thereof. The commissioner shall file a copy of the account in the department as a public record.



26-2-123. Witnesses; evidence; subpoenas.

26-2-123. Witnesses; evidence; subpoenas.

(a) In any examination or investigation the department conducts, the commissioner or any representative he appoints may:

(i) Administer oaths and affirmations;

(ii) Examine and cross-examine witnesses;

(iii) Receive oral and documentary evidence;

(iv) Subpoena witnesses and compel their attendance and testimony; and

(v) Require by subpoena the production of any books, papers, records, files, correspondence, documents and other evidence deemed relevant to the inquiry whether under control of the department, the insurer or other persons.

(b) If any individual refuses to comply with any subpoena or to testify as to any matter concerning which he is lawfully interrogated, the district court of the county in which the examination or investigation is being conducted or in which the individual resides or may be found, on the commissioner's application, may issue an order requiring the individual to comply with the subpoena and testify or produce the evidence subpoenaed. Failure to obey a court order may be punished by the court as contempt.

(c) Subpoenas shall be served and proof of service made in the same manner as if issued by a district court. Witness fees and mileage, if claimed, shall be allowed the same as for testimony in court.



26-2-124. Immunity from prosecution when testimony is compelled; exception for perjury; waiver of immunity.

26-2-124. Immunity from prosecution when testimony is compelled; exception for perjury; waiver of immunity.

(a) If any person asks to be excused from attending or testifying or from producing any books, papers, records, correspondence, documents or other evidence in connection with any examination, investigation or hearing the commissioner or his representative conducts, or in any proceeding or action before any court or magistrate upon a charge of violation of this code, on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture, and, notwithstanding, is directed by the commissioner and the attorney general to give the testimony or produce the evidence, he shall comply with that direction. The person shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or because of any transaction, matter or thing concerning which he may have testified or produced evidence, and no testimony given or evidence produced shall be received against him upon any criminal action, investigation or proceeding, except that no person so testifying is exempt from prosecution or punishment for perjury.

(b) Any person may execute, acknowledge and file in the department a statement expressly waiving the immunity or privilege in respect to any transaction, matter or thing specified in the statement. The testimony of that person or the evidence in relation to the transaction, matter or thing may then be received or produced before any judge or justice, court, tribunal, magistrate, grand jury or otherwise, and if so received or produced the person is not entitled to any immunity or privileges because of any testimony he gives or evidence he produces.



26-2-125. Commissioner's hearings; generally; when required; request for hearing; stay.

26-2-125. Commissioner's hearings; generally; when required; request for hearing; stay.

(a) The commissioner may hold a hearing without request by others for any purpose within the scope of this code.

(b) The commissioner shall hold a hearing:

(i) If required by this code or the Wyoming Administrative Procedure Act; or

(ii) Upon written request therefor by a person aggrieved by any act, threatened act or failure of the commissioner to act, or by any report, rule, regulation or order of the commissioner, other than an order for the holding of a hearing, or an order on a hearing or pursuant to the order, of which the person had notice.

(c) Any request for hearing shall be filed in the department within ninety (90) days after the person knows or reasonably should know of the act, threatened act, failure, report or order, unless a different period is provided for by other laws applicable to a particular matter, in which case the other law governs. A hearing as to the legality of a rule or regulation may be requested within ninety (90) days after the person knows or reasonably should know of the application or proposed application of the rule or regulation as to the person in a particular instance.

(d) Any request for hearing shall summarize the information and grounds to be relied upon as a basis for the relief to be sought at the hearing.

(e) If the commissioner finds that the request is made in good faith, that the person would be aggrieved if his grounds are established and that the grounds otherwise justify the hearing, he shall hold the hearing within thirty (30) days from the date the request is filed, unless postponed by mutual consent. Failure to hold the hearing upon request of a person entitled thereto as provided in this section constitutes a denial of the relief sought and is the equivalent of a final order of the commissioner for the purpose of an appeal under W.S. 26-2-129.

(f) Any request for hearing the commissioner receives prior to the effective date of action he takes or proposes to take stays the action pending the hearing, except as to action taken or proposed under an order:

(i) On hearing;

(ii) Pursuant to an order on hearing;

(iii) To make good an impairment of the capital funds of an insurer; or

(iv) Made pursuant to chapter 14 of this code.

(g) If an automatic stay is not provided for, and if the commissioner after written request therefor fails to grant a stay, the person aggrieved may apply to the district court of Laramie county for a stay of the commissioner's action.



26-2-126. Commissioner's hearings; notice of hearing; contents; delivery.

26-2-126. Commissioner's hearings; notice of hearing; contents; delivery.

(a) Unless a longer period is expressly provided in this code, the commissioner shall give written notice of the hearing not less than ten (10) days in advance. If the persons to be given notice are not specified in the provision pursuant to which the hearing is held, the commissioner shall give notice to all persons whose financial interests the hearing directly and immediately affects.

(b) If any person is entitled to a hearing by any provision of law before any proposed action is taken, the notice of the hearing may be in the form of a notice to show cause stating:

(i) That the proposed action may be taken unless the person shows cause at a hearing to be held as specified in the notice why the proposed action should not be taken; and

(ii) The basis of the proposed action.

(c) Notice of hearing shall otherwise be in accordance with W.S. 16-3-107, except that mailed notice is deemed to have been served when addressed to the person to be notified at his address last of record with the department and deposited, postage paid, in a mail depository of the United States post office.



26-2-127. Commissioner's hearings; procedure.

26-2-127. Commissioner's hearings; procedure.

(a) The commissioner shall allow any party to the hearing to:

(i) Appear in person and by counsel;

(ii) Be present during the giving of all evidence;

(iii) Have a reasonable opportunity to inspect all documentary and other evidence;

(iv) Examine and cross-examine witnesses;

(v) Present evidence in support of his interest; and

(vi) Have subpoenas issued by the commissioner to compel attendance of witnesses and production of evidence in his behalf.

(b) Upon good cause shown the commissioner shall permit to become a party to the hearing by intervention, if timely, only those persons who were not original parties thereto and whose pecuniary interests are to be directly and immediately affected by the commissioner's order made upon the hearing.

(c) Hearings in other respects are subject to the Wyoming Administrative Procedure Act as to contested cases.



26-2-128. Commissioner's hearings; commissioner's orders after hearing.

26-2-128. Commissioner's hearings; commissioner's orders after hearing.

(a) Within thirty (30) days after termination of a hearing, or within sixty (60) days after termination if a transcript of the proceedings is to be made, or of any rehearing or reargument thereof, or within any other period as may be specified in this code as to particular matters, or within any further period to which the parties consent in writing, the commissioner shall make and enter his order on hearing. Failure of the commissioner to make and enter his order within the period allowed is deemed a denial of the petition, relief or application as to which the hearing was held.

(b) The commissioner shall promptly give a copy of the order to each party to the hearing in the same manner as notice of the hearing was given, except that as to hearings held concerning merger, consolidation, bulk reinsurance or conversion of a domestic insurer as provided for in chapter 24 or in chapter 27 of this code, if notice of the hearing was mailed or given to all stockholders or policyholders, or both, of the insurer or insurers involved, the commissioner is required to give a copy of the order to the corporate or insurer parties, to intervening parties, to a reasonable number of the stockholders or policyholders as representative of the class and to other parties only upon written request of those parties.

(c) The orders are otherwise subject to the Wyoming Administrative Procedure Act as in contested cases.



26-2-129. Commissioner's hearings; appeals; procedure; injunctions.

26-2-129. Commissioner's hearings; appeals; procedure; injunctions.

(a) An appeal shall be taken only:

(i) From the commissioner's order on hearing; or

(ii) As to a matter on which the commissioner fails to:

(A) Hold a hearing after application therefor under W.S. 26-2-125; or

(B) Make and enter his order on hearing as required by W.S. 26-2-128.

(b) All such appeals shall be taken as provided by the Wyoming Administrative Procedure Act for contested cases.

(c) This section does not prohibit recourse to injunction or other appropriate emergency proceedings in proper circumstances.



26-2-130. Cease and desist authority.

26-2-130. Cease and desist authority.

(a) The commissioner may issue a cease and desist order if:

(i) It appears from specific facts shown by affidavit that a person, as defined by W.S. 26-1-102(a)(xx), is engaging in any act or practice prohibited under this code which is causing or can be reasonably expected to cause significant, imminent and irreparable injury to the insuring public; and

(ii) That the department has either discussed the matter with the person or has made a good-faith attempt to do so.

(b) Upon issuance of a cease and desist order, the commissioner shall serve upon the person affected by the order, by personal service as defined in rule 4 of the Wyoming Rules of Civil Procedure, or by registered or certified mail, return receipt requested, to the person's last known address, an order specifically stating the acts complained of and requiring the person to immediately cease and desist from the act, methods or practices stated. The cease and desist order shall have full force and effect as soon as it is received unless stayed by the commissioner pursuant to subsection (d) of this section. The cease and desist order shall be of no effect at the end of the second business day following its issuance unless the commissioner shall have obtained a temporary restraining order, pursuant to rule 65 of the Wyoming Rules of Civil Procedure or the person receiving the order shall have stipulated that it remain in effect pursuant to terms and conditions agreed upon by the commissioner and that person. Thereafter, the commissioner may seek such further orders of the court to enforce the cease and desist order as he deems appropriate or necessary. If a temporary restraining order is sought in accordance with this subsection, the cease and desist order shall remain in effect until the temporary restraining order or any extension thereof is denied, or until the cease and desist order is modified or stayed by an order of the court. The action seeking the temporary restraining order shall be filed in the district court for Laramie county or in the district court for the county in which person affected by the order resides or has his principal place of business.

(c) If the person affected by the cease and desist order seeks to contest the order, the person shall request a hearing before the commissioner not later than ten (10) days after the date on which the person received the order. A request to contest an order shall be in writing, served upon the commissioner by personal service as defined in rule 4 of the Wyoming Rules of Civil Procedure, or by registered or certified mail, and shall state the grounds for the request to set aside or modify the order.

(d) On receiving the request for a hearing, the commissioner shall serve notice of the time and place of the hearing at which the person requesting the hearing shall have the opportunity to show cause why the order should not be affirmed. The hearing shall be held within ten (10) days from the date the request for hearing is received unless mutually waived by the parties or continuance granted by the commissioner for good cause. The cease and desist order shall continue in full force and effect while the hearing is pending unless the order is stayed by the commissioner.

(e) The hearing on the order shall be conducted according to the procedures for contested cases under the Wyoming Administrative Procedure Act.

(f) Within two (2) working days after the hearing, the commissioner shall affirm, modify or set aside, in whole or in part, the cease and desist order.

(g) A cease and desist order shall be final eleven (11) days after the date the order is received by the person if a hearing as provided by subsection (c) of this section is not requested by the person affected by the order.

(h) Any person violating a cease and desist order issued under this section shall be assessed a civil penalty as provided by W.S. 26-1-107(b). If the commissioner reasonably believes that a person has violated a cease and desist order issued under this section, the commissioner may initiate judicial proceedings to enjoin further violation of the order in the district court for Laramie county or in the district court for the county in which the person resides or has his principal place of business.

(j) The commissioner may promulgate reasonable rules and regulations to carry out the purpose of this section.

(k) Any final order, ruling, finding, decision or other act of the commissioner made pursuant to this chapter or this section shall be subject to judicial review in accordance with the Wyoming Administrative Procedure Act.



26-2-131. Immunity from liability.

26-2-131. Immunity from liability.

(a) No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner's authorized representatives or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out an examination or related activity under the provisions of this chapter.

(b) No cause of action shall arise nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the commissioner, the commissioner's authorized representative or examiner or law enforcement agencies pursuant to an examination made under this chapter or any other criminal investigation under title 6 of the Wyoming statutes, if the act of communication or delivery was performed in good faith and without fraudulent intent.

(c) Any person identified in subsection (a) or (b) of this section shall be entitled to an award of attorney's fees and costs if he is a prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out an examination or related activity under the provisions of this chapter and the party bringing the action was not substantially justified in doing so. For purposes of this section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time it was initiated.



26-2-132. Health benefits plan committee.

26-2-132. Health benefits plan committee.

(a) The commissioner shall appoint a health benefits plan committee no later than September 30, 1995. The committee shall be composed of seven (7) members, which shall include:

(i) The commissioner or his representative;

(ii) Two (2) representatives of authorized disability insurers writing business in Wyoming;

(iii) One (1) representative each of:

(A) A small employer as defined by W.S. 26-19-302(a)(xxii);

(B) A consumer;

(C) An insurance agent licensed to sell disability insurance; and

(D) A health care provider as defined by W.S. 26-40-102(a)(i).

(b) The committee shall review on at least a biennial basis the form and level of coverages to be made available under the Small Employer Health Insurance Availability Act and the Wyoming Health Insurance Pool Act.

(c) For the Small Employer Health Insurance Availability Act, the committee shall recommend benefit levels, cost sharing factors, exclusions and limitations for the basic health benefit plan and the standard health benefit plan. One (1) basic health benefit plan and one (1) standard health benefit plan shall contain benefit and cost sharing levels that are consistent with the basic method of operation and the benefit plans of all health benefit plans, including any restrictions imposed by state or federal law. The plans recommended by the committee may include cost containment features such as, but not limited to:

(i) Utilization review of health care services, including review of medical necessity of hospital and physician services;

(ii) Case management benefit alternatives;

(iii) Reasonable benefit differentials applicable to participating and nonparticipating providers; and

(iv) Other managed care provisions.

(d) The committee shall submit its review of the plans and any recommendation for modification of the plans to the commissioner for approval within one hundred eighty (180) days after the appointment of the committee pursuant to this section and at least biennially thereafter. If the commissioner disapproves of the plans or modifications thereto in whole or in part he shall submit alternative interim plans to the committee for its approval.

(e) For the Wyoming health insurance pool, the committee shall recommend the pool coverage, its schedule of benefits, exclusions, preexisting condition limitations and other limitations consistent with the Wyoming Health Insurance Pool Act.

(f) Members of the committee shall be reimbursed from the assets of the programs for expenses incurred by them as members of the committee but shall not otherwise be compensated by the programs for their services. The programs shall each pay one-half (1/2) of the expenses of the committee.

(g) Committee meetings shall be open to the public.



26-2-133. Disclosure of nonpublic personal information; rulemaking; rulemaking authority limited.

26-2-133. Disclosure of nonpublic personal information; rulemaking; rulemaking authority limited.

(a) The commissioner is authorized to adopt rules necessary to govern the practices of all persons licensed under this code with respect to the disclosure of nonpublic personal financial and health information of insurance consumers and customers. The rules shall prohibit the disclosure of any nonpublic personal information contrary to the provisions of title V of the Gramm-Leach-Bliley Act of 1999, P.L. 106-102.

(b) Repealed By Laws 2007, Ch. 43, 1.



26-2-134. Limiting the use of credit scoring; rulemaking.

26-2-134. Limiting the use of credit scoring; rulemaking.

(a) The commissioner is authorized to adopt rules as necessary to govern the practices of all persons licensed under this code with respect to the use of credit scoring in the underwriting of personal lines, motor vehicles and homeowner policies. The rules shall provide:

(i) That a person's credit history or scoring shall not be the sole basis to cancel, deny or nonrenew an insurance policy. An insurer may use credit history only in combination with other valid underwriting factors independent of credit history or score;

(ii) That an insurer shall provide notice to the person when credit scoring is being used to underwrite a policy and when use of credit scoring is adverse to the person;

(iii) That the consumer is adequately protected against unfair discrimination in the use of credit scoring to underwrite policies.






ARTICLE 2 - FUNDING

26-2-201. Deposit of fees.

26-2-201. Deposit of fees.

The state treasurer shall place all fees received by the commissioner as provided in W.S. 26-2-205(c) in the state general fund.



26-2-202. Expenditures of the department.

26-2-202. Expenditures of the department.

The state treasurer shall make payments on warrants drawn by the state auditor, upon vouchers issued and signed by the commissioner or his designee, for expenditures required to carry out the functions of the department pursuant to the appropriations authorized the department by law.



26-2-203. Agents' licensing program exempt.

26-2-203. Agents' licensing program exempt.

This article does not apply to the expenditure authorized by W.S. 26-10-107.



26-2-204. Insurers assessed for department expenditures.

26-2-204. Insurers assessed for department expenditures.

(a) In addition to any other tax, license or fee imposed by law, each authorized insurer shall pay to the commissioner on or before June 1 of each year a fee for the privilege of transacting the business of insurance in this state, computed as follows:

(i) On or before April 1 of each year, the commissioner, with the governor's approval, shall estimate the expenditures of the department for the fiscal year commencing July 1, including the expense of any regularly scheduled association, zone, triannual or similar periodic statutorily scheduled financial examination of any authorized insurer, provided that neither the actual expenditures nor estimated expenditures of a fiscal year within the same biennial budget for the department shall not exceed the amount appropriated to the department by law; and

(ii) The commissioner shall then divide the estimated amount of expenditures, after deducting therefrom any expected unexpended funds in the account of the insurance department, by the total number of insurers then authorized to transact insurance in this state as of December 31 of the immediately preceding year. The result of this computation is the amount of the fee the commissioner shall assess each insurer.

(b) Upon receiving a statement of assessment from the commissioner, each authorized insurer shall promptly pay the fee to the commissioner.



26-2-205. Time for payment; penalties.

26-2-205. Time for payment; penalties.

(a) If any insurer does not pay the assessment on or before June 1 of the year in which assessed or as otherwise ordered pursuant to W.S. 26-2-208, the assessment is delinquent. If the assessment is delinquent, the commissioner may suspend or revoke the insurer's certificate of authority.

(b) The suspension shall continue until the assessment is paid together with an additional fee of ten dollars ($10.00) for each day the fee remains delinquent after June 1. The penalty for late payment is in addition to any other penalties provided by this code.

(c) The commissioner shall deposit all sums collected under this section with the state treasurer for credit to the general fund.



26-2-206. Newly authorized insurers.

26-2-206. Newly authorized insurers.

(a) Any insurer becoming first authorized after December 31 shall pay to the commissioner the amount determined pursuant to W.S. 26-2-204 prior to the commissioner issuing it a certificate of authority. The commissioner shall deposit the fee as provided by W.S. 26-2-204.

(b) This section does not apply to any insurer first authorized after December 31, 1987, but before March 31, 1988.



26-2-207. Other powers unaffected.

26-2-207. Other powers unaffected.

Nothing in this article alters or amends the commissioner's authority, obligations or duties under W.S. 26-2-116 through 26-2-125, nor does this article exempt an insurer examined by the department pursuant to W.S. 26-2-116(b) from the payments required under W.S. 26-2-122(b).



26-2-208. Additional assessment authorized.

26-2-208. Additional assessment authorized.

If it appears to the commissioner that the total amount of assessments actually collected will not equal the authorized expenditures of the department for any biennial appropriation period, with the governor's approval, he shall make any additional assessments upon authorized insurers which will eliminate the deficiency. Any additional assessments are subject to all provisions of this article as if they were original assessments under W.S. 26-2-204.



26-2-209. Deduction allowed for retaliation.

26-2-209. Deduction allowed for retaliation.

Notwithstanding any other law, if any domestic insurer is required to pay additional taxes or fees to some other jurisdiction because of this article under the color of a retaliatory statute or other similar law, the insurer may deduct the additional taxes or fees from the premium taxes otherwise payable under W.S. 26-4-103.









CHAPTER 3 - AUTHORIZATION OF INSURERS AND GENERAL REQUIREMENTS

ARTICLE 1 - IN GENERAL

26-3-101. Certificate of authority required.

26-3-101. Certificate of authority required.

(a) No person shall act as an insurer and no insurer shall transact insurance in this state unless authorized by a subsisting certificate of authority granted by the commissioner, except as to transactions expressly otherwise provided in this code.

(b) No insurer shall solicit insurance applications or otherwise transact insurance in another state or country, from offices or by personnel located in this state, unless it holds a subsisting certificate of authority granted by the commissioner authorizing it to transact the same kinds of insurance in this state.



26-3-102. When certificate not required.

26-3-102. When certificate not required.

(a) A certificate of authority is not required of an insurer for:

(i) Investigation, settlement or litigation of claims under its policies lawfully written in this state, or liquidation of its assets and liabilities, other than collection of new premiums, all resulting from its authorized operations in this state;

(ii) Transactions thereunder subsequent to issuance of a policy covering only subjects of insurance not resident, located or expressly to be performed in this state at time of issuance and lawfully solicited, written and delivered outside this state;

(iii) Transactions pursuant to coverages lawfully written under chapter 11 of this code;

(iv) Reinsurance, except as to domestic reinsurers.

(b) An insurer not transacting new insurance business in Wyoming but continuing collection of premiums on and servicing policies remaining in force as to residents of or risks located in Wyoming is transacting insurance in Wyoming for the purpose of premium tax requirements only and is not required to have a certificate of authority. This subsection does not apply to insurers which withdrew from Wyoming prior to May 21, 1955.



26-3-103. General qualifications for authority to transact business.

26-3-103. General qualifications for authority to transact business.

(a) To transact insurance in this state an insurer shall be in compliance with this code, and its charter powers and shall be an incorporated stock insurer, an incorporated mutual insurer or a reciprocal insurer of the same general type as may be formed as a domestic insurer under this code.

(b) No foreign insurer shall be authorized to transact insurance or business on the mutual assessment plan, stipulated premium plan or any similar plan in this state if that insurer does not maintain reserves as required by chapter 6 of this code as applicable to the kinds of insurance or business transacted, wherever transacted in the United States. This prohibition does not apply to mutual or reciprocal insurers doing business on the cash premium plan but providing for contingent liability of policyholders or subscribers.



26-3-104. Insurers not qualified to transact business in state; credit and investigation reports.

26-3-104. Insurers not qualified to transact business in state; credit and investigation reports.

(a) No foreign insurer owned or controlled in any manner or degree by any government or governmental agency shall be authorized to transact insurance in Wyoming. Membership in a mutual insurer, or subscribership in a reciprocal insurer, or ownership of stock of an insurer by the alien property custodian or similar official of the United States, or ownership of stock or other security which does not have voting rights with respect to the insurer's management, or supervision of an insurer by public authority, is not ownership or control of the insurer for the purposes of this subsection.

(b) The commissioner shall not grant or continue authority to transact insurance in this state as to any insurer the management of which, after investigation or upon reliable information, he finds:

(i) Is incompetent or untrustworthy;

(ii) So lacking in insurance company managerial experience as to make a proposed operation hazardous to the insurance-buying public; or

(iii) Is affiliated through ownership, control reinsurance or other insurance or business relations with any person whose business operations are or have been marked by manipulation of assets, accounts or reinsurance, or by bad faith.

(c) Before granting a certificate of authority to a new domestic insurer, the commissioner shall secure a credit and investigation report as to the insurer's management personnel and directors from a recognized and established independent investigation and reporting agency. The commissioner may secure a similar report relative to the management of any other insurer at any time he deems advisable.



26-3-105. Qualification of new foreign insurers.

26-3-105. Qualification of new foreign insurers.

(a) No foreign insurer is authorized to transact insurance in Wyoming if that insurer has not been issuing its own policies as an authorized insurer for at least two (2) years in its state or country of domicile, unless the insurer is otherwise qualified for a certificate of authority under this code and is:

(i) The wholly owned subsidiary of an insurer which is already an authorized insurer in Wyoming;

(ii) The successor in interest through statutory merger or statutory consolidation, or through bulk reinsurance of substantially all of the insurance risks in this state, of an authorized insurer; or

(iii) An insurer organized solely for the purpose of insuring against earthquake, flood, nuclear radiation, war or other special hazards to property or liability for which, in the commissioner's opinion, adequate provision is not made by insurers already authorized in this state.

(b) No foreign insurer shall continue to hold a certificate of authority under W.S. 26-3-114 if the insurer has reinsured substantially all of its insurance risks either prior to, contemporaneously with or after being acquired by another insurer not holding a subsisting certificate of authority in this state.



26-3-106. Conflict of names prohibited.

26-3-106. Conflict of names prohibited.

(a) No insurer shall be formed or authorized to transact insurance in this state if that insurer has or uses a name which:

(i) Is the same as or deceptively similar to that of another insurer already authorized;

(ii) In the case of a life insurer is deceptively similar to that of another insurer authorized to transact insurance in this state within the immediately preceding ten (10) years, if life insurance policies originally issued by the other insurer are still outstanding in this state;

(iii) Is the same as or deceptively similar to the name of any foreign insurer not so authorized if the foreign insurer has within the immediately preceding twelve (12) months signified its intention to secure an incorporation in this state under that name or to do business as a foreign insurer in this state under that name by filing notice of intention with the commissioner, unless the foreign insurer gives written consent to the use of the name or deceptively similar name; or

(iv) Tends to deceive or mislead as to the insurer's type of organization.

(b) In case of conflict of names between two (2) insurers, or a conflict otherwise prohibited under this section, the commissioner may permit, or shall require as a condition to the issuance of an original certificate of authority to an applicant insurer, the insurer to use in this state a modified name as may reasonably be necessary to avoid the conflict.



26-3-107. Insurer may be authorized to transact combination of kinds of insurance; exceptions.

26-3-107. Insurer may be authorized to transact combination of kinds of insurance; exceptions.

(a) A qualified insurer may be authorized to transact one (1) or more kinds of insurance as defined in chapter 5 of this code, except:

(i) A life insurer may grant annuities and may be authorized to transact disability insurance, except that the commissioner may continue to authorize any qualified life insurer which immediately prior to January 1, 1968 was lawfully authorized to transact in this state any kinds of insurance in addition to life and disability insurances and annuity business;

(ii) A reciprocal insurer shall not transact life insurance;

(iii) A title insurer shall be a stock insurer and shall not transact any other kind of insurance.



26-3-108. Capital and surplus requirements.

26-3-108. Capital and surplus requirements.

(a) To qualify for authority to transact any kind of insurance as defined in chapter 5 or combination of kinds of insurance as specified in this subsection, a foreign insurer, or a domestic stock insurer applying for its original certificate of authority, shall possess and thereafter maintain unimpaired basic paid-in capital stock and surplus, if a stock insurer, or unimpaired basic surplus, if a foreign mutual insurer or foreign reciprocal insurer, in an amount not less than as follows:

Foreign Foreign

Kind or Mutual Reciprocal

kinds of Stock Insurers Insurers Insurers

insurance Capital Stock Surplus Surplus Surplus

Life $1,000,000. $500,000. $1,500,000.

Disability 1,000,000. 500,000. 1,500,000. 1,500,000.

Life &

disability 1,000,000. 1,000,000. 2,000,000.

Property 1,000,000. 1,000,000. 2,000,000. 2,000,000.

Casualty

Excluding

surety 1,000,000. 1,000,000. 2,000,000. 2,000,000.

Including

surety 1,000,000. 1,500,000. 2,500,000. 2,500,000.

Marine &

Transport-

ation 1,000,000. 1,000,000. 2,000,000. 2,000,000.

Multiple

line

(Property

and

any

additional

kind) 2,000,000. 2,000,000. 4,000,000. 4,000,000.

Title 500,000. 250,000.

(b) Capital and surplus requirements are based upon all the kinds of insurance the insurer transacts in any areas in which it operates or proposes to operate, whether or not only a portion of the kinds are to be transacted in Wyoming.

(c) As to surplus required for qualification to transact one (1) or more kinds of insurance and thereafter to be maintained, domestic mutual insurers are governed by chapter 24 of this code and domestic reciprocal insurers are governed by chapter 27 of this code.

(d) The commissioner may require additional capital and surplus above the minimum capital and surplus requirements set forth in this section, or any other section of this code based upon the type, volume and nature of the insurance business transacted.



26-3-109. Delayed compliance with capital and surplus requirements.

26-3-109. Delayed compliance with capital and surplus requirements.

(a) A domestic or foreign insurer holding a valid certificate of authority to transact insurance in this state as of April 1, 1985, may continue to transact the kinds of insurance permitted by the certificate of authority by complying with this code and by maintaining unimpaired not less than the same amount of paid-in capital stock or paid-in capital stock and surplus, if a stock insurer, or not less than the same amount of surplus, if a mutual insurer, as required under the laws of this state for that authority immediately prior to that date, and as if the laws had continued in force.

(b) An insurer specified in subsection (a) of this section shall not be granted authority to transact any other or additional kinds of insurance unless it then fully complies with the capital and surplus requirements applied to all the kinds of insurance it then proposes to transact, as provided under W.S. 26-3-108 as to new domestic insurers.



26-3-110. Additional kinds of insurance authorized for certain insurers.

26-3-110. Additional kinds of insurance authorized for certain insurers.

(a) Without additional capital or additional surplus, an authorized insurer is also authorized:

(i) If a life insurer, to grant annuities;

(ii) If a disability insurer, to insure against congenital defects as defined in W.S. 26-5-106(a)(xii);

(iii) If a casualty insurer, to transact also disability insurance;

(iv) If a property insurer, to include an amount and kind of insurance against legal liability for injury, damage or loss to the person or property of others, and for medical, hospital and surgical expense related to that injury, as the commissioner deems to be reasonably incidental to insurance of real property against fire and other perils under policies covering farm properties, or residential properties designed for occupancy by not more than four (4) families, with or without incidental office, professional, private school or studio occupancy by an insured, whether or not the premium or rate charged for certain perils so covered is specified in the policy.

(b) Paragraphs (a)(iii) and (iv) of this section do not apply to domestic insurers authorized pursuant to W.S. 26-3-109(a).



26-3-111. Deposit required of insurers.

26-3-111. Deposit required of insurers.

(a) The commissioner shall not authorize an insurer to transact insurance in this state unless it makes and thereafter continuously maintains in trust in this state through the commissioner, or in another state as provided in subsection (b) of this section, for the protection of all its policyholders and creditors a deposit of cash or securities eligible for deposit under W.S. 26-8-103 of a value not less than the amount applicable to the kinds of insurance the insurer transacts as follows:

Minimum

Kind(s) of insurance Amount of deposit

Life........................................ $200,000.00

Disability.................................. 100,000.00

Life & disability........................... 200,000.00

Property.................................... 100,000.00

Casualty

Excluding surety.......................... 100,000.00

Including surety.......................... 150,000.00

Multiple line............................... 200,000.00

Hail-crop................................... 100,000.00

Title

Domestic insurers......................... 50,000.00

Foreign insurers.......................... 100,000.00

(b) As to foreign insurers, instead of the deposit or part thereof in this state, the commissioner shall accept the certificate in proper form of the public official having supervision over insurers in any other state to the effect that a like deposit or part thereof by the insurer is being maintained in public custody or control pursuant to law in the other state in trust for the protection of all its policyholders wherever located, or of all its policyholders in the United States, or all of its policyholders and creditors in the United States. All such deposits shall be in cash or securities, or both, of a quality not less than those eligible for deposit in this state under W.S. 26-8-103.

(c) A property insurer also writing hail-crop coverages is required to have only the deposit applicable to property insurance. Instead of the hail-crop deposit, a domestic mutual hail-crop insurer, upon the commissioner's approval, may file with the commissioner and maintain reinsurance of all risk under all of the insurer's hail-crop policies. The reinsurer shall be qualified for a certificate of authority as a stock property insurer under this code, and the reinsurance agreement shall provide for payment by the reinsurer of one hundred percent (100%) of all losses under hail-crop policies issued by the ceding insurer without assessment of policyholders of the ceding insurer.

(d) All deposits in this state are subject to the applicable provisions of chapter 8 of this code.

(e) In addition to deposits required or maintained by foreign insurers, the commissioner may require any foreign insurer to make and maintain in trust in this state, through the commissioner, a deposit of cash or securities eligible for deposit under W.S. 26-8-103, of a value not less than an amount which the commissioner specifies, for the sole protection of an insurer's policyholders located in this state. All additional deposits are subject to the applicable provisions of chapter 8 of this code.



26-3-112. Certificate of authority; application; contents of application.

26-3-112. Certificate of authority; application; contents of application.

(a) An insurer shall apply to the commissioner for an original certificate of authority, stating under oath of the president, or vice-president or other chief officer and the secretary of the insurer, or of the attorney-in-fact if the insurer is a reciprocal insurer, the insurer's name, location of its home office, or principal office in the United States if an alien insurer, the kinds of insurance to be transacted, date of organization or incorporation, form of organization, state or country of domicile and any additional information the commissioner reasonably requires. The application shall be accompanied by the applicable fees as provided in W.S. 26-4-101 together with the following documents, as applicable:

(i) If a corporation, a current, complete copy of its charter or articles of incorporation currently certified by the public official with whom the originals are on file;

(ii) If a domestic incorporated insurer or a mutual insurer, a current, complete copy of its bylaws, certified by the insurer's corporate secretary;

(iii) If a reciprocal insurer, a current, complete copy of the power of attorney of its attorney-in-fact, certified by the attorney-in-fact;

(iv) If a domestic reciprocal insurer, the declaration provided for in W.S. 26-27-107(b);

(v) A complete copy of its financial statement as of not earlier than the December 31 immediately preceding in "convention" form, sworn to by at least two (2) executive officers of the insurer or certified by the public insurance supervisory official of the insurer's state of domicile or of entry into the United States if an alien insurer;

(vi) A copy of the report of last examination made of the insurer as of a date within not more than the thirty-six (36) months immediately preceding, certified by the Wyoming insurance department or by the public insurance supervisory official of the insurer's state of domicile or state of entry into the United States if an alien insurer;

(vii) Acceptance of the constitution of the state of Wyoming, upon a form the commissioner furnishes for that purpose;

(viii) Appointment of the commissioner pursuant to W.S. 26-3-121 as its attorney to receive service of legal process;

(ix) If a foreign insurer a certificate:

(A) Of the public insurance supervisory official of its state or country of domicile showing that it is authorized to transact in that state or country the kinds of insurance proposed to be transacted in this state;

(B) As to deposit if to be tendered pursuant to W.S. 26-3-111(b).

(x) If an alien insurer, a copy of the appointment and authority of its United States manager, certified by its officer having custody of its records;

(xi) If a life or disability insurer, a copy of the insurer's rate book and of each form of policy currently proposed to be issued in this state;

(xii) Designation by the insurer of its officer or representative authorized to appoint and remove its agents in this state.



26-3-113. Certificate of authority; issuance; contents; delivery; return.

26-3-113. Certificate of authority; issuance; contents; delivery; return.

(a) If the commissioner finds that the insurer meets the certificate requirements under this code, he shall issue to the insurer a proper certificate of authority. If he finds the insurer does not meet the certificate requirements, the commissioner shall issue his order refusing the certificate. The commissioner shall act upon an application for certificate of authority within a reasonable period after its completion.

(b) The certificate, if issued, shall specify the kinds of insurance the insurer is authorized to transact in Wyoming. At the insurer's request the commissioner may issue a certificate of authority limited to particular types of insurance or coverages within the scope of a kind of insurance as defined in chapter 5 of this code.

(c) Although issued and delivered to the insurer, the certificate of authority at all times is the property of this state. Upon expiration, suspension or termination of the certificate, the insurer shall promptly deliver the certificate to the commissioner.



26-3-114. Certificate of authority; continuation; expiration; reinstatement.

26-3-114. Certificate of authority; continuation; expiration; reinstatement.

(a) A certificate of authority issued under this code continues in force until suspended or revoked by the commissioner or terminated at the insurer's request, subject to continuance by the insurer each year by:

(i) Payment prior to March 1 of the continuation fee provided in W.S. 26-4-101;

(ii) Filing by the insurer of its annual statement for the immediately preceding calendar year as required by W.S. 26-3-123; and

(iii) Payment by the insurer of premium taxes for the immediately preceding calendar year as required by W.S. 26-4-103.

(b) If not continued, an insurer's certificate of authority expires at midnight on May 31 immediately following the insurer's failure to continue it in force, unless earlier revoked for failure to pay taxes as provided in W.S. 26-4-105(b). The commissioner shall promptly notify the insurer of any impending expiration of its certificate of authority.

(c) The commissioner, upon the insurer's request made within three (3) months after expiration, may reinstate a certificate of authority which the insurer has permitted to expire, after the insurer has:

(i) Cured all failures which resulted in the expiration; and

(ii) Paid the reinstatement fee specified in W.S. 26-4-101.

(d) If an insurer fails to renew its certificate of authority within the time specified in subsection (c) of this section, another certificate shall be issued only after all requirements for an original certificate of authority in this state are fulfilled.



26-3-115. Suspension, revocation of certificate of authority; mandatory grounds; hearing required.

26-3-115. Suspension, revocation of certificate of authority; mandatory grounds; hearing required.

(a) The commissioner shall refuse to continue or shall suspend or revoke an insurer's certificate of authority if:

(i) That action is required by any provision of this code;

(ii) A foreign insurer and it no longer meets the capital and surplus requirements specified in W.S. 26-3-108, or is otherwise unqualified;

(iii) A domestic insurer and it has failed to cure a capital or surplus impairment within the time the commissioner allows under this code, or is otherwise unqualified; or

(iv) The insurer's certificate of authority to transact insurance is suspended or revoked by its state of domicile, or state of entry into the United States if an alien insurer.

(b) Notwithstanding W.S. 16-3-113, in case of insolvency or impairment of required capital or surplus, or suspension or revocation by another state, the commissioner shall refuse, suspend or revoke the certificate of authority without a prior hearing. In all other cases the commissioner shall refuse, suspend or revoke the certificate of authority only after a hearing, unless the insurer waives the hearing in writing.



26-3-116. Suspension and revocation of certificate of authority; discretionary and special grounds.

26-3-116. Suspension and revocation of certificate of authority; discretionary and special grounds.

(a) The commissioner may refuse to continue or may suspend or revoke an insurer's certificate of authority if he finds after a hearing that the insurer has:

(i) Violated or failed to comply with any lawful order of the commissioner;

(ii) Willfully violated or failed to comply with any lawful regulation of the commissioner; or

(iii) Violated any provision of this code other than those for violation of which suspension or revocation is mandatory.

(b) The commissioner shall suspend or revoke an insurer's certificate of authority on any of the following grounds if he finds after a hearing that the insurer:

(i) Is in unsound condition, or in such condition or using any methods and practices in the conduct of its business as to render its further transaction of insurance in this state injurious to policyholders or to the public;

(ii) With such frequency as to indicate its general business practice in this state has without just cause:

(A) Failed to pay claims arising under its policies, whether the claim is in favor of an insurer or is in favor of a third person with respect to the liability of an insured to that third person;

(B) Delayed payment of claims; or

(C) Compelled insureds or claimants to accept less than the amount due them, or to employ attorneys or to bring suit against the insurer or an insured to secure full payment or settlement of claims.

(iii) Is affiliated with and under the same general management, or interlocking directorate, or ownership as another insurer which transacts direct insurance in this state without having a certificate of authority therefor, except as permitted under this code;

(iv) Refuses to be examined, or if its directors, officers, employees or representatives refuse to:

(A) Submit to examination relative to its affairs;

(B) Produce its accounts, records and files for the commissioner's examination when required; or

(C) Perform any legal obligation relative to the examination.

(v) Failed to pay any final judgment rendered against it in this state upon any policy, bond, recognizance or undertaking issued or guaranteed by it, within thirty (30) days after the judgment became final, or within thirty (30) days after dismissal of an appeal before final determination, whichever date is later.

(c) In determining whether the continued operation of any insurer transacting insurance business in this state is hazardous or injurious to policyholders, creditors or the general public the commissioner may consider any of the following:

(i) Adverse findings reported in financial condition and market conduct examination reports, audit reports and actuarial opinions, reports or summaries;

(ii) The National Association of Insurance Commissioners' Insurance Regulatory Information System and its other financial analysis solvency tools and reports;

(iii) Repealed By Laws 2012, Ch. 38, 3.

(iv) Whether the insurer has made adequate provision, according to presently accepted actuarial standards of practice, for the anticipated cash flows required by the contractual obligations and related expenses of the insurer, when considered in light of the assets held by the insurer with respect to such reserves and related actuarial items including, but not limited to, the investment earnings on such assets, and the considerations anticipated to be received and retained under such policies and contracts;

(v) The ability of any assuming reinsurer of the insurer to perform and whether the insurer's reinsurance program provides sufficient protection for the insurer's remaining surplus after taking into account the insurer's cash flow and the classes of business written and the financial condition of the assuming reinsurer;

(vi) Whether the insurer's operating loss in the last twelve (12) month period or any shorter period of time is greater than fifty percent (50%) of the insurer's remaining surplus as regards policyholders in excess of the minimum required. For purposes of this paragraph, "operating loss" shall include, but not be limited to net capital gain or loss, change in nonadmitted assets and cash dividends paid to shareholders;

(vii) Any affiliate's, subsidiary's, parent's, obligor's or reinsurer's insolvency, threatened insolvency or delinquency in payment of its monetary or other obligations and which in the opinion of the commissioner may affect the solvency of the insurer;

(viii) Contingent liabilities, pledges or guaranties which either individually or collectively involve a total amount which in the opinion of the commissioner may affect the solvency of the insurer;

(ix) The delinquency of any "controlling person" of an insurer in transmitting or paying net premiums to the insurer. For purposes of this paragraph, "controlling person" means any person who directly or indirectly has the power to direct the management, control or activities of the insurer;

(x) The age of receivables and the ability to collect receivables;

(xi) The failure of an insurer's management, including officers, directors, or any other person who directly or indirectly controls the operation of the insurer, to possess and demonstrate the competence, fitness and reputation necessary to serve the insurer in such position;

(xii) An insurer's management's failure to respond to inquiries relative to the condition of the insurer or an insurer's management's furnishing false and misleading information concerning an inquiry;

(xiii) An insurer's management's:

(A) Filing of any false or misleading sworn financial statement;

(B) Release of false or misleading financial statements to lending institutions or to the general public; or

(C) Making of a false or misleading entry, or omitting an entry of material amount in the books of the insurer.

(xiv) An insurer's rapid growth to such an extent that it lacks adequate financial and administrative capacity to meet its obligations in a timely manner;

(xv) An insurer's past or foreseeable future experience of cash flow or liquidity problems;

(xvi) Whether the insurer's operating loss in the last twelve (12) month period or any shorter period of time, excluding net capital gains, is greater than twenty percent (20%) of the insurer's remaining surplus as regards policyholders in excess of the minimum required;

(xvii) Whether the insurer has failed to meet financial and holding company filing requirements in the absence of a reason satisfactory to the commissioner;

(xviii) Whether management has established reserves that do not comply with minimum standards established by state insurance laws, regulations, statutory accounting standards, sound actuarial principles or standards of practice;

(xix) Whether management persistently engages in material underreserving that results in adverse development;

(xx) Whether transactions among affiliates, subsidiaries or controlling persons for which the insurer receives assets or capital gains, or both, do not provide sufficient value, liquidity or diversity to assure the insurer's ability to meet its outstanding obligations as they mature;

(xxi) Any other finding determined by the commissioner to be hazardous to the insurer's policyholders, creditors or general public.

(d) The standards set forth in subsection (c) of this section are in addition to those set forth in other laws or regulations of this state and shall not be construed to limit any other standards.

(e) The commissioner, without advance notice or hearing, may immediately suspend the certificate of authority of any insurer as to which proceedings for receivership, conservatorship, rehabilitation or other delinquency proceedings have been commenced in any state by the public insurance supervisory official of that state.



26-3-117. Suspension and revocation of certificate of authority; order and notice of suspension.

26-3-117. Suspension and revocation of certificate of authority; order and notice of suspension.

(a) All suspensions or revocations of or refusals to continue an insurer's certificate of authority shall be by the commissioner's order given to the insurer.

(b) Upon issuance of an order, the commissioner shall immediately give notice thereof to the insurer's agents in this state of record in the department and shall suspend or revoke the authority of those agents to represent the insurer.

(c) The commissioner shall publish notice of any suspension, revocation or refusal to continue in a newspaper in general circulation.



26-3-118. Suspension, revocation of certification of authority; duration of suspension; reinstatement.

26-3-118. Suspension, revocation of certification of authority; duration of suspension; reinstatement.

(a) Suspension of an insurer's certificate of authority shall be for the period the commissioner specifies in the order of suspension, but not to exceed one (1) year. During the suspension period the commissioner may rescind or shorten the suspension by further order.

(b) During the suspension period the insurer shall not solicit or write any new business in this state but shall file its annual statement, pay fees, licenses and taxes as required under this code and may service its business already in force in this state as if the certificate of authority had continued in full force.

(c) Upon expiration of the suspension period, if within that period the certificate of authority has not terminated, the insurer's certificate of authority is automatically reinstated unless the commissioner finds that the causes of the suspension, other than a discontinued violation, have not terminated, or that the insurer is otherwise not in compliance with the requirements of this code, and of which the commissioner shall give the insurer notice not less than thirty (30) days in advance of expiration of the suspension period. If not automatically reinstated, the certificate of authority terminates at the end of the suspension period.

(d) Upon reinstatement of the insurer's certificate of authority, the authority of its agents in this state to represent the insurer also reinstate. The commissioner shall promptly notify the insurer and its agents in this state, of record in the department, of reinstatement. If pursuant to W.S. 26-3-117(c) the commissioner has published notice of suspension of the insurer's certificate of authority, he shall also publish notice of reinstatement.



26-3-119. General corporation laws not applicable to authorized foreign insurers.

26-3-119. General corporation laws not applicable to authorized foreign insurers.

The general corporation laws of this state do not apply to foreign insurers holding certificates of authority to transact insurance in this state.



26-3-120. Property insurance under 1 additional title authorized.

26-3-120. Property insurance under 1 additional title authorized.

(a) A property insurer or multiple line insurer authorized to transact insurance in Wyoming may issue property insurance policies under its own name or under one (1) additional "title" registered with the commissioner.

(b) Upon request the commissioner shall furnish to the insurer the form required for registration, and the insurer shall pay the registration fee specified in W.S. 26-4-101. The registered title shall be shown on the insurer's certificate of authority and shall remain in effect as long as the insurer's certificate of authority is in effect, subject to earlier termination at the insurer's request.

(c) The insurer may separately appoint agents in this state under the registered title in the same manner and on payment of the same fees as apply to appointment and continuation of agents by property insurers in general.

(d) All business transacted by the insurer under the title shall be included in business and transactions of the insurer to be shown by its annual statement and for all purposes under this code.



26-3-121. Service of process; commissioner as agent for service.

26-3-121. Service of process; commissioner as agent for service.

(a) Before the commissioner issues a certificate of authority to any foreign, alien or domestic reciprocal insurer, each insurer shall appoint the commissioner, and his successors in office, as its attorney to receive service of legal process issued against the insurer in this state. The appointment shall be made on a form as designated and furnished by the commissioner and shall be accompanied by a copy of a resolution of the insurer's governing body, if an incorporated insurer, showing that the officers who executed the appointment were authorized to do so on the insurer's behalf.

(b) The appointment is irrevocable, binds the insurer and any successor in interest as to the insurer's assets or liabilities and remains in effect as long as there is in force any contract of the insurer in this state or any obligation of the insurer arising out of its transactions in this state.

(c) Service of process against a foreign or alien insurer shall be made only by service thereof upon the commissioner.

(d) At time of application for a certificate of authority the insurer shall file the appointment with the commissioner, together with a designation of the person to whom process against it served upon the commissioner is to be forwarded. The insurer may change that designation by a new filing.



26-3-122. Service of process; service generally.

26-3-122. Service of process; service generally.

(a) Service of process against an insurer for whom the commissioner is attorney shall be made by delivering to and leaving with the commissioner, his deputy or a person in apparent charge of his office during the commissioner's absence, two (2) copies of the process together with a fee as provided in W.S. 26-4-101, taxable as costs in the action.

(b) In case the process is issued by a justice of the peace or other inferior court, it may be directed to and served in duplicate by an officer authorized to serve process in the city or county of the commissioner's office, at least fifteen (15) days before the return day thereof, and that service confers jurisdiction.

(c) Upon service the commissioner shall immediately mail by registered mail one (1) of the copies of the process to the person currently designated by the insurer to receive the process as provided in W.S. 26-3-121(d).

(d) Service of process is sufficient if:

(i) Notice of that service and a copy of the process are sent within ten (10) days from the date of service by registered mail by plaintiff or his attorney to the defendant insurer at its last known principal place of business in the United States;

(ii) The defendant receives or the post office with which the letter is registered issues a receipt, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed; and

(iii) The affidavit of the plaintiff or his attorney showing compliance with this section are filed with the clerk of the court in which the action is pending, on or before the date the defendant is required to appear, or within such further time as the court allows.

(e) The commissioner shall keep a record of the day of service upon him of all legal process.

(f) Process served upon the commissioner with a copy forwarded as in this section provided constitutes valid and binding personal service upon the insurer.



26-3-123. Annual and quarterly statement; required; form; verification; failure to file.

26-3-123. Annual and quarterly statement; required; form; verification; failure to file.

(a) Each authorized insurer, annually, on or before March 1, or within any extended time the commissioner grants, not to exceed thirty (30) days, shall file with the commissioner a full and true statement of its financial condition, transactions and affairs as of December 31 immediately preceding. The statement shall be in the general form and context of, and require information as called for by, the form of annual statement as currently in general and customary use in the United States for the type of insurer and kinds of insurance to be reported upon, with any modification the commissioner requires. The statement shall be verified by the oath of the insurer's president or vice-president and secretary or actuary as applicable, or if a reciprocal insurer by the oath of the attorney-in-fact, or its like officers if a corporation.

(b) Each authorized insurer shall file with the commissioner on a quarterly basis a statement of its financial condition for the preceding quarter. The statement shall be in the form of a quarterly statement as currently in general and customary use in the United States for the type of insurer and kinds of insurance to be reported upon, with any modification the commissioner requires. Each quarterly statement shall be filed with the commissioner on or before forty-five (45) days from the end of the quarter being reported.

(c) The statement of an alien insurer shall be verified by its United States manager or other authorized officer and shall relate only to the insurer's transactions and affairs in the United States unless the commissioner requires otherwise. If the commissioner requires a statement as to an alien insurer's affairs throughout the world, the insurer shall file the statement with the commissioner as soon as reasonably possible.

(d) All annual and quarterly statements filed pursuant to this section shall be completed pursuant to the most recent National Association of Insurance Commissioners' accounting practices and procedures manual and accompanied by an electronic version containing the same information as the statement. The commissioner may specify the format of the electronic version. The commissioner may accept, for any foreign insurer required to file any statement under this section, an electronic filing with the National Association of Insurance Commissioners meeting the requirements of this section as a filing with the commissioner. The commissioner may refuse to continue or may suspend or revoke the certificate of authority of any insurer failing to file its annual or quarterly statement when due.



26-3-124. Annual statement; mandatory reporting of claims against health care providers; confidentiality; abstract of statistics.

26-3-124. Annual statement; mandatory reporting of claims against health care providers; confidentiality; abstract of statistics.

(a) Any insurer writing coverage for health care malpractice in this state, by March 1 of each year, shall file with the commissioner a report of all claims against a health care provider and a report of all awards or settlements given in cases against health care providers. The report shall contain the following information only for the preceding calendar year:

(i) The number and categories of all health care providers the company insures for professional liability;

(ii) The number of claims for which a reserve has been established made against covered health care providers, including those claims in which no suit was filed;

(iii) The awards and settlements on health care professional liability claims, including the costs of defense;

(iv) For each claim:

(A) Specialty coverage of the insured;

(B) Nature and substance of the claim;

(C) Age of the claimant or plaintiff;

(D) After final disposition of the claim, the date and manner of disposition, whether by judgment, settlement, arbitration or otherwise, and an itemization of the amounts paid, if any, if reported separately or can be reasonably segregated or identified for:

(I) Medical and prescription costs;

(II) Economic damages;

(III) Noneconomic damages;

(IV) Defense attorneys fees, costs and expenses.

(E) Any additional information required by the commissioner.

(b) Any information provided the commissioner pursuant to this section shall be confidential including the names of health care providers and any records pertaining thereto. The commissioner shall prepare a summary of such information, in the aggregate if necessary to protect the identity of the health care provider or claimant, for inclusion in his annual report to the governor pursuant to W.S. 9-2-1014.

(c) The commissioner may adopt rules, regulations and reporting forms necessary to carry out the provisions of this section.



26-3-125. Annual statement; mandatory reporting of claims against governmental entity.

26-3-125. Annual statement; mandatory reporting of claims against governmental entity.

(a) On or before March 15 of each year, each insurer providing insurance to a governmental entity, as defined in W.S. 1-39-103(a)(i), shall file with the commissioner of insurance a report of the claims made against its insureds which have been closed during the immediately preceding calendar year. The report shall contain, but is not limited to, the following information:

(i) The total number of claims filed, broken down by category or type of claim;

(ii) The total amount paid in settlement or discharge of the claims for each type or category of claims;

(iii) The total amount of premiums received from insureds under this act;

(iv) The total number of insureds under this act whose liability insurance the insurer cancelled or refused to renew and the reasons therefor.



26-3-126. Annual statement; correction and publication of statements.

26-3-126. Annual statement; correction and publication of statements.

(a) As soon as reasonably possible after the insurer files its annual statement with the commissioner, the commissioner shall review the statement and require correction of any errors or omissions.

(b) After any corrections noted are made, the commissioner shall:

(i) Cause each statement filed to be condensed and summarized showing briefly but intelligibly the capital, assets, liabilities, income, expenditures and business each insurer does within this state;

(ii) Include in the summary his certificate, if true, that to the best of his knowledge and belief the insurer is in all respects in compliance with the insurance laws of this state;

(iii) Cause each summary and certificate to be directly accessible to the public via a link from the main page of the official department website.

(c) Repealed By Laws 2013, Ch. 135, 2.

(d) The commissioner shall cause to be published no less than six (6) times per year and no more than twelve (12) times per year, in newspapers of general circulation within the state that meet the requirements of legal newspapers pursuant to W.S. 18-3-519, a public service announcement pertaining to insurance which shall include a description of how citizens may access information about licensed insurance companies on the official department website. The cost of the publications shall be shared equally among all insurers required to file an annual statement pursuant to W.S. 26-3-123 and each insurer shall pay its share of the cost of publication upon receipt of a statement from the department. The department shall report to the joint corporations, elections and political subdivisions interim committee on or before July 1, 2015 concerning any public response to the public service announcements required by this subsection.



26-3-127. Repealed by Laws 2000, Ch. 19, 2.

26-3-127. Repealed by Laws 2000, Ch. 19, 2.



26-3-128. Repealed by Laws 2000, Ch. 19, 2.

26-3-128. Repealed by Laws 2000, Ch. 19, 2.



26-3-129. Repealed by Laws 2000, Ch. 19, 2.

26-3-129. Repealed by Laws 2000, Ch. 19, 2.



26-3-130. Retaliatory provisions against other states and countries.

26-3-130. Retaliatory provisions against other states and countries.

(a) The commissioner shall impose upon any insurer, or upon the agent or representative of that insurer of any other state or any foreign country doing business in Wyoming the same taxes, licenses and other fees, in the aggregate, and the same fines, penalties, deposit requirements or other material requirements, obligations, prohibitions or restrictions as are imposed upon Wyoming insurers, or upon their agents or representatives, by the laws of any other state or any political subdivision thereof, or any country or any province or other political subdivision thereof.

(b) This section does not apply to:

(i) Application fees, examination fees, license fees, appointment fees and continuation fees for agents, adjusters or consultants; or

(ii) Personal income taxes, ad valorem taxes on real or personal property nor to special purpose obligations or assessments imposed by another state in connection with particular kinds of insurance other than property insurance, except that the commissioner shall consider deductions, from premium taxes or other taxes otherwise payable, allowed because of real estate or personal property taxes paid in determining the propriety and extent of retaliatory action under this section.

(c) For the purposes of this section:

(i) The domicile of an alien insurer, other than insurers formed under the laws of Canada, or a province thereof, is that state the insurer designates in writing and files with the commissioner at time of admission to this state and may be that state in which:

(A) The insurer is first authorized to transact insurance;

(B) Is located the insurer's principal place of business in the United States; or

(C) Is held the insurer's largest deposit of trusteed assets for the protection of its policyholders in the United States.

(ii) The domicile of an insurer formed under the laws of Canada or a province thereof is that province in which its head office is located.

(d) If the insurer does not make a designation as provided in subsection (c) of this section, its domicile is that state in which is located its principal place of business in the United States.



26-3-131. Disclosure of loss information; penalties.

26-3-131. Disclosure of loss information; penalties.

(a) Any insurer writing property or casualty insurance in this state as defined in W.S. 26-5-104 and 26-5-106, shall provide the following information to the named insured within thirty (30) days of receipt of the insured's written request, but in no event more frequently than once in any twelve (12) month period:

(i) Information on claims involving the insured closed within the preceding two (2) years limited to the date and description of occurrence and amount of payments, if any;

(ii) Information on open claims involving the insured limited to the date and description of occurrence, amount of claim and amount of payment, if any;

(iii) Information on notices of occurrence involving the insured limited to the date and description of occurrence and amount of claim; and

(iv) The total amount of reserve on open claims provided no insurer shall be required to provide information on any reserve specifically applicable to or identifying any claim which is or may become subject to proceedings before state or federal courts.

(b) An insurer which elects to cancel or nonrenew any policy of insurance subject to this section, for any reason other than nonpayment of premium, shall cause to be delivered to the insured, at the time such notice of cancellation or nonrenewal is given, a brief statement advising the insured of his right to request the information required to be given under this section.

(c) Any insurer who violates this section is subject to monetary penalties or license revocation or suspension as provided by W.S. 26-1-107 and 26-3-116.

(d) Repealed By Laws 2004, Chapter 57, 3.



26-3-132. Commissioner's authority.

26-3-132. Commissioner's authority.

(a) For the purposes of making a determination of an insurer's financial condition under this code, the commissioner may:

(i) Disregard any credit or amount receivable resulting from transactions with a reinsurer which is insolvent, impaired or otherwise subject to a delinquency proceeding;

(ii) Make appropriate adjustments, including disallowance, to asset values attributable to investments in or transactions with an insurer's parent company, subsidiaries or affiliates consistent with the NAIC Accounting Practices and Procedures Manual, state laws and regulations;

(iii) Refuse to recognize the stated value of accounts receivable if the ability to collect receivables is highly speculative in view of the age of the account or the financial condition of the debtor;

(iv) Increase the insurer's liability in an amount equal to any contingent liability, pledge or guarantee not otherwise included if there is a substantial risk that the insurer will be called upon to meet the obligation undertaken within the next twelve (12) month period.

(b) If the commissioner determines that the continued operation of the insurer licensed to transact business in this state may be hazardous or injurious to its policyholders, creditors or the general public, then the commissioner may, in addition to any other action permitted by this code, issue an order requiring the insurer to:

(i) Reduce the total amount of present and potential liability for policy benefits by purchasing reinsurance;

(ii) Reduce, suspend or limit the volume of business being accepted or renewed;

(iii) Reduce general insurance expenses and commission expenses by specified methods;

(iv) Increase the insurer's capital and surplus;

(v) Suspend or limit the declaration and payment of dividends by an insurer to its stockholders or to its policyholders;

(vi) File reports in a form acceptable to the commissioner concerning the market value of an insurer's assets;

(vii) Limit or withdraw from specified investments or discontinue specified investment practices to the extent the commissioner deems necessary;

(viii) Document the adequacy of premium rates in relation to the risks insured;

(ix) File, in addition to regular annual statements, interim financial reports in the form adopted by the National Association of Insurance Commissioners or in a format promulgated by the commissioner;

(x) Correct corporate governance practice deficiencies and adopt and utilize governance practices acceptable to the commissioner;

(xi) Provide a business plan to the commissioner in order to continue to transact business in the state;

(xii) Notwithstanding W.S. 26-14-102, 26-19-304, 26-21-109, 26-23-326 and 26-34-109, adjust rates for any nonlife insurance product written by the insurer that the commissioner considers necessary to improve the financial condition of the insurer.

(c) Any insurer subject to an order under subsection (b) of this section may request a hearing to review that order as provided in W.S. 26-2-125. The notice of hearing shall be served upon the insurer pursuant to W.S. 26-2-126. The notice of hearing shall state the time and place of hearing and the conduct, condition or grounds upon which the commissioner based the order. Unless mutually agreed between the commissioner and the insurer, the hearing shall occur not less than ten (10) days nor more than thirty (30) days after notice is served and shall be either in Laramie County or in some other place convenient to the parties designated by the commissioner. Notwithstanding any other provision of law, the commissioner shall hold all hearings under this subsection privately, unless the insurer requests a public hearing, in which case the hearing shall be public.

(d) This section shall not be construed to limit the powers granted the commissioner by any other laws of this state.



26-3-133. Judicial review.

26-3-133. Judicial review.

Any order or decision of the commissioner pursuant to this title shall be subject to review in accordance with the Wyoming Administrative Procedure Act, W.S. 16-3-101 through 16-3-115, at the instance of any party to the proceedings whose interests are substantially affected.






ARTICLE 2 - INSURANCE REGULATORY INFORMATION SYSTEM

26-3-201. Short title.

26-3-201. Short title.

This article is known and may be cited as the "Insurance Regulatory Information System Act".



26-3-202. Immunity.

26-3-202. Immunity.

Members of the National Association of Insurance Commissioners, their duly authorized committees, subcommittees, and task forces, their delegates, National Association of Insurance Commissioners employees, and all others charged with the responsibility of collecting, reviewing, analyzing and disseminating the information developed by the National Association of Insurance Commissioners' Insurance Regulatory Information System from annual statements filed with the National Association of Insurance Commissioners convention blanks shall be acting as agents of the commissioner under the authority of this article and in the absence of actual malice shall not be subject to civil liability for libel, slander or any other cause of action by virtue of their collection, review and analysis or dissemination of the data and information collected from the filings.



26-3-203. Confidentiality.

26-3-203. Confidentiality.

All financial analysis ratios and examination synopsis concerning insurance companies that are submitted to the department by the National Association of Insurance Commissioners' Insurance Regulatory Information System are confidential and shall not be disclosed by the department except as authorized by and in accordance with the provisions of W.S. 26-2-113(d).



26-3-204. Filing requirements; penalty.

26-3-204. Filing requirements; penalty.

(a) Each domestic, foreign or alien insurer authorized to transact insurance in this state shall annually on or before March 1, file with the National Association of Insurance Commissioners a copy of its annual statement convention blank along with such additional filings prescribed by the commissioner for the preceding year. The information filed with the National Association of Insurance Commissioners shall be in the same format and scope as that required by the commissioner and shall include the signed jurat page and the actuarial certification. Any amendments and addenda to the annual statement filing subsequently filed with the commissioner shall also be filed with the National Association of Insurance Commissioners. Each insurer shall concurrently provide the National Association of Insurance Commissioners with a copy of the electronic filing containing its annual statement as required by W.S. 26-3-123.

(b) Foreign insurers that are domiciled in a state which has a law substantially similar to subsection (a) of this section shall be deemed in compliance with this section.

(c) Each domestic, foreign or alien insurer authorized to transact insurance in this state shall quarterly on or before forty-five (45) days after the end of the quarter being reported, file with the National Association of Insurance Commissioners a copy of its quarterly statement blank. The information filed with the National Association of Insurance Commissioners shall be in the same format and scope as that required by the commissioner and shall include the signed jurat page. Any amendments and addenda to the quarterly statement filing subsequently filed with the commissioner shall also be filed with the National Association of Insurance Commissioners. Each insurer shall concurrently provide the National Association of Insurance Commissioners with a copy of the electronic filing containing its quarterly statement as required by W.S. 26-3-123.

(d) The commissioner may impose a civil penalty pursuant to W.S. 26-1-107 and may suspend, revoke or refuse to renew the certificate of authority of any insurer failing to file its quarterly or annual statement when due or within any extension of time which the commissioner, for good cause, may have granted.






ARTICLE 3 - ANNUAL AUDITED FINANCIAL REPORTS LAW

26-3-301. Scope of article.

26-3-301. Scope of article.

(a) Every insurer as defined by W.S. 26-1-102(a)(xvi) shall be subject to this article. Insurers having direct premiums written in this state of less than one million dollars ($1,000,000.00) in any calendar year and less than one thousand (1,000) policyholders or certificate holders of direct written policies nationwide at the end of a calendar year shall be exempt from this article for that year except an insurer shall not be exempt if:

(i) The commissioner makes a specific finding that compliance is necessary for the commissioner to carry out statutory responsibilities; or

(ii) The insurer has assumed premiums pursuant to contracts or treaties of reinsurance of one million dollars ($1,000,000.00) or more.

(b) Foreign or alien insurers filing the audited financial report in another state, pursuant to that state's requirement for filing of audited financial reports which has been found by the commissioner to be substantially similar to the requirements of this article, are exempt from W.S. 26-3-303 through 26-3-312 if:

(i) A copy of the audited financial report, communication of internal control related matters noted in an audit and the accountant's letter of qualifications which are filed with the other state are filed with the commissioner and a copy of the audited financial report which is on file with the other state is filed with the National Association of Insurance Commissioners in accordance with the filing dates specified in W.S. 26-3-303, 26-3-310 and 26-3-311, respectively. Canadian insurers may submit accountants' reports as filed with the office of the superintendent of financial institutions, Canada; and

(ii) A copy of any notification of adverse financial condition report filed with the other state is filed with the commissioner within the time specified in W.S. 26-3-309.

(c) This article shall not prohibit, preclude or in any way limit the commissioner from ordering or conducting or performing examinations of insurers under this code or regulations and the practices and procedures of the department.

(d) Foreign or alien insurers required to file management's report of internal control over financial reporting in another state are exempt from filing the report in this state provided the other state has substantially similar reporting requirements and the report is filed with the commissioner of the other state within the time specified.



26-3-302. Definitions.

26-3-302. Definitions.

(a) As used in this article:

(i) "Accountant" or "independent certified public accountant" means an independent certified public accountant or accounting firm in good standing with the American Institute of Certified Public Accountants and in all states in which they are licensed to practice. For Canadian and British companies, the terms mean a Canadian-chartered or British-chartered accountant;

(ii) "Audited financial report" means and includes those items specified in W.S. 26-3-304;

(iii) "Indemnification" means an agreement of indemnity or a release from liability where the intent or effect is to shift or limit in any manner the potential liability of the person or firm for failure to adhere to applicable auditing or professional standards, whether or not resulting in part from knowing or other misrepresentations made by the insurer or its representatives;

(iv) "Insurer" means as defined in W.S. 26-1-102(a)(xvi);

(v) "Affiliate of" or "affiliated with" a specific person means a person that directly, or indirectly through one (1) or more intermediaries, controls or is controlled by or is under common control with the person specified;

(vi) "Audit committee" means a committee established by the board of directors of an entity for the purpose of overseeing the accounting and financial reporting processes of an insurer or group of insurers and audits of financial statements of the insurer or group of insurers. The audit committee of any entity that controls a group of insurers may be deemed to be the audit committee for one (1) or more of these controlled insurers solely for the purposes of this regulation at the election of the controlling person. If an audit committee is not designated by the insurer, the insurer's entire board of directors shall constitute the audit committee;

(vii) "Independent board member" means as defined in W.S. 26-3-315(c);

(viii) "Internal control over financial reporting" means a process effected by an entity's board of directors, management and other personnel designed to provide reasonable assurance regarding the reliability of the financial statements and includes those policies and procedures that:

(A) Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of assets;

(B) Provide reasonable assurance that transactions are recorded as necessary to permit preparation of the financial statements and that receipts and expenditures are being made only in accordance with authorizations of management and directors; and

(C) Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of assets that could have a material affect on the financial statements.

(ix) "Group of insurers" means those licensed insurers included in the reporting requirements of W.S. 26-44-101 through 26-44-117 or a set of insurers as identified by management, for the purpose of assessing the effectiveness of internal control over financial reporting;

(x) "SEC" means the United States Securities and Exchange Commission;

(xi) "Section 404" means section 404 of the Sarbanes-Oxley Act of 2002 or subsequently enacted similar federal law and the SEC's rules and regulations promulgated thereunder;

(xii) "Section 404 report" means management's report on internal control over financial reporting as defined by the SEC and the related attestation report of the independent certified public accountant;

(xiii) "SOX compliant entity" means an entity that either is required to be compliant with or voluntarily is compliant with all of the following provisions of the Sarbanes-Oxley Act of 2002 or similar provisions of subsequently enacted similar federal law:

(A) The preapproval requirements of Section 201;

(B) The audit committee independence requirements of Section 301; and

(C) The internal control over financial reporting requirements of Section 404.



26-3-303. General requirements related to filing and extensions for filing of annual audited financial reports; audit committee appointment.

26-3-303. General requirements related to filing and extensions for filing of annual audited financial reports; audit committee appointment.

(a) All insurers shall have an annual audit by an independent certified public accountant and shall file an audited financial report with the commissioner on or before June 1 for the immediately preceding calendar year. The commissioner may require an insurer to file an audited financial report earlier than June 1 with ninety (90) days advance notice to the insurer.

(b) Extensions of the June 1 filing date may be granted by the commissioner for thirty (30) day periods upon a showing by the insurer and its independent certified public accountant of the reasons for requesting the extension and a determination by the commissioner there is good cause for an extension. The request for extension shall be submitted in writing not less than ten (10) days prior to the due date in sufficient detail to permit the commissioner to make an informed decision with respect to the requested extension.

(c) If an extension is granted in accordance with subsection (b) of this section, a similar extension of thirty (30) days is granted to the filing of the management's report of internal control over financial reporting.

(d) Every insurer required to file an annual audited financial report pursuant to this section shall designate a group of individuals as constituting its audit committee. The audit committee of an entity that controls an insurer may be deemed to be the insurer's audit committee for purposes of this article at the election of the controlling person.



26-3-304. Contents of annual audited financial report.

26-3-304. Contents of annual audited financial report.

(a) The annual audited financial report shall report the financial position of the insurer as of the end of the most recent calendar year and the results of its operations, cash flows and changes in capital and surplus for that year in conformity with statutory accounting practices prescribed or permitted by the department of insurance of the state of domicile.

(b) The annual audited financial report shall include the following:

(i) Report of an independent certified public accountant;

(ii) Balance sheet reporting admitted assets, liabilities, capital and surplus;

(iii) Statement of operations;

(iv) Statement of cash flows;

(v) Statement of changes in capital and surplus;

(vi) Notes to financial statements. The notes shall be those required by the appropriate National Association of Insurance Commissioners' annual statement instructions and the most recent National Association of Insurance Commissioners' accounting practices and procedures manual. The notes shall include:

(A) A reconciliation of differences, if any, between the audited statutory financial statements and the annual statement filed pursuant to W.S. 26-3-123 with a written description of the nature of these differences;

(B) Repealed By Laws 2001, Ch. 9, 2.

(vii) The financial statements included in the audited financial report shall be prepared in a form and using language and groupings substantially the same as the relevant sections of the annual statement of the insurer filed with the commissioner. The financial statement shall be comparative, presenting the amounts as of December 31 of the current year and the amounts as of the immediately preceding December 31.



26-3-305. Designation of independent certified public accountant.

26-3-305. Designation of independent certified public accountant.

(a) Each insurer required by this article to file an annual audited financial report shall within sixty (60) days after becoming subject to the requirement, register with the commissioner in writing the name and address of the independent certified public accountant or accounting firm retained to conduct the annual audit. Insurers not retaining an independent certified public accountant on or before April 1, 1994 shall register the name and address of their retained independent certified public accountant not less than six (6) months before the date when the first audited financial report is to be filed.

(b) The insurer shall obtain a letter from the accountant, and file a copy with the commissioner stating that the accountant is aware of the provisions of the insurance code and the rules and regulations of the insurance department of the state of domicile that relate to accounting and financial matters and affirming that he will express his opinion on the financial statements in terms of their conformity to the statutory accounting practices prescribed or otherwise permitted by that department, specifying the exceptions he believes appropriate.

(c) If an accountant who was the accountant for the immediately preceding filed audited financial report is dismissed or resigns, the insurer shall within five (5) business days notify the department of this event. The insurer shall also furnish the commissioner with a separate letter within ten (10) business days of the above notification stating whether in the twenty-four (24) months preceding the dismissal or resignation there were any disagreements with the former accountant on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure which, if not resolved to the satisfaction of the former accountant would have caused him to make reference to the subject matter of the disagreement in connection with his opinion. The disagreements required to be reported under this subsection include both those resolved to the former accountant's satisfaction and those not resolved to the former accountant's satisfaction. Disagreements required to be reported under this subsection are those which occur at the decision-making level, between personnel of the insurer responsible for presentation of its financial statements and personnel of the accounting firm responsible for rendering its report. The insurer shall also in writing request and the former accountant shall furnish a letter addressed to the department with a copy to the insurer stating whether the accountant agrees with the statements contained in the insurer's letter and, if not, stating the reasons for which he does not agree.



26-3-306. Qualifications of independent certified public accountant.

26-3-306. Qualifications of independent certified public accountant.

(a) The commissioner shall not recognize any person or firm as a qualified independent certified public accountant if that person or firm:

(i) Is not in good standing with the American Institute of Certified Public Accountants and in all states in which the accountant is licensed to practice, or, for a Canadian or British company, that is not a chartered accountant; or

(ii) Has either directly or indirectly entered into an agreement of indemnification with respect to the audit of the insurer.

(b) Except as otherwise provided in this section, the commissioner shall recognize an independent certified public accountant as qualified as long as he conforms to the standards of his profession, as contained in the code of professional ethics of the American Institute of Certified Public Accountants and rules and regulations and code of ethics and rules of professional conduct of the Wyoming board of certified public accountants, or similar code.

(c) After January 1, 2010, the lead or coordinating audit partner having primary responsibility for the audit shall not act in that capacity for more than five (5) consecutive years. The person shall be disqualified from acting in that or a similar capacity for the same company or its insurance subsidiaries or affiliates for a period of five (5) consecutive years. An insurer may make application to the commissioner for relief from the rotation requirement on the basis of unusual circumstances. This application shall be made at least thirty (30) days before the end of the calendar year. The insurer shall file with its annual statement, the approval for relief pursuant to this subsection with the states in which it is licensed or doing business and with the NAIC. If the nondomestic state accepts electronic filing with the NAIC, the insurer shall file the approval in an electronic format acceptable to the NAIC. The commissioner may consider the following factors in determining whether the relief should be granted:

(i) Number of partners, expertise of the partners or the number of insurance clients in the currently registered firm;

(ii) Premium volume of the insurer; or

(iii) Number of jurisdictions in which the insurer transacts business.

(d) The commissioner shall neither recognize as a qualified independent certified public accountant, nor accept any annual audited financial report, prepared in whole or in part by, any natural person who:

(i) Has been convicted of fraud, bribery, a violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. Sections 1961 through 1968, or any dishonest conduct or practices under federal or state law;

(ii) Has been found to have violated the insurance laws of this state with respect to any previous reports submitted under this article; or

(iii) Has demonstrated a pattern or practice of failing to detect or disclose material information in previous reports filed under the provisions of this article.

(e) The commissioner may hold a hearing to determine whether an independent certified public accountant is qualified and, considering the evidence presented, may rule that the accountant is not qualified for purposes of expressing his opinion on the financial statements in the annual audited financial report made pursuant to this article and require the insurer to replace the accountant with another whose relationship with the insurer is qualified within the meaning of this article.

(f) A qualified independent certified public accountant may enter into an agreement with an insurer to have disputes relating to an audit resolved by mediation or arbitration. However, in the event of a delinquency proceeding commenced against the insurer under chapter 28 of this code, the mediation or arbitration provisions shall operate at the option of the statutory successor.

(g) The commissioner shall neither recognize as a qualified independent certified public accountant, nor accept an annual audited financial report, prepared in whole or in part by an accountant who provides to an insurer, contemporaneously with the audit, the following nonaudit services:

(i) Bookkeeping or other services related to the accounting records or financial statements of the insurer;

(ii) Financial information systems design and implementation;

(iii) Appraisal or valuation services, fairness opinion or contribution-in-kind reports;

(iv) Actuarially-oriented advisory services involving the determination of amounts recorded in the financial statements. The accountant may assist an insurer in understanding the methods, assumptions and inputs used in the determination of amounts recorded in the financial statement only if it is reasonable to conclude that the services provided will not be subject to audit procedures during an audit of the insurer's financial statements. An accountant's actuary may also issue an actuarial opinion or certification on an insurer's reserves if the following conditions have been met:

(A) Neither the accountant nor the accountant's actuary has performed any management functions or made any management decisions;

(B) The insurer has competent personnel or engages a third party actuary to estimate the reserves for which management takes responsibility; and

(C) The accountant's actuary tests the reasonableness of the reserves after insurer's management has determined the amount of the reserves.

(v) Internal audit outsourcing services;

(vi) Management functions or human resources;

(vii) Broker or dealer, investment adviser or investment banking services;

(viii) Legal services or expert services unrelated to the audit; or

(ix) Any other services that the commissioner determines by regulation to be impermissible. In determining whether other services are impermissible, the commissioner shall consider the principle that the accountant may not function in the role of management, may not audit his own work and may not serve in an advocacy role for the insurer.

(h) Insurers having direct written and assumed premiums of less than one hundred million dollars ($100,000,000.00) in any calendar year may request an exemption from subsection (g) of this section. The insurer shall file with the commissioner a written statement discussing the reasons why the insurer should be exempt from subsection (g) of this section. If the commissioner finds, upon review of the statement, that compliance with subsection (g) of this section would constitute a financial or organizational hardship on the insurer, an exemption may be granted.

(j) A qualified independent certified public accountant who performs the audit may engage in other nonaudit services, including tax services, that are not described in subsection (g) of this section or that do not conflict with paragraph (g)(ix) of this section only if the activity is approved in advance by the audit committee in accordance with subsection (k) of this section.

(k) All auditing services and nonaudit services provided to an insurer by the qualified independent certified public accountant of the insurer shall be preapproved by the audit committee. The preapproval requirement shall be waived with respect to nonaudit services if the insurer is a SOX compliant entity or a direct or indirect wholly-owned subsidiary of a SOX compliant entity or if:

(i) The aggregate amount of all nonaudit services provided to the insurer constitutes not more than five percent (5%) of the total amount of fees paid by the insurer to its qualified independent certified public accountant during the fiscal year in which the nonaudit services are provided;

(ii) The services were not recognized by the insurer at the time of the engagement to be nonaudit services; and

(iii) The services are promptly brought to the attention of the audit committee and approved prior to the completion of the audit by the audit committee or by one (1) or more members of the audit committee who are the members of the board of directors to whom authority to grant such approvals has been delegated by the audit committee.

(m) The audit committee may delegate to one (1) or more designated members of the audit committee the authority to grant the preapprovals required under subsection (k) of this section. The decisions of any member to whom this authority is delegated shall be presented to the full audit committee at each of its scheduled meetings.

(n) The commissioner shall not recognize an independent certified public accountant as qualified for a particular insurer if a member of the board, president, chief executive officer, controller, chief financial officer, chief accounting officer or any person serving in an equivalent position for that insurer was employed by the independent certified public accountant and participated in the audit of that insurer during the one (1) year period preceding the date that the most current statutory opinion is due. This subsection shall only apply to partners and senior managers involved in the audit. An insurer may make application to the commissioner for relief from this subsection on the basis of unusual circumstances. The insurer shall file with its annual statement filing the approval for relief under this subsection with the states that it is licensed in or doing business in and with the NAIC. If the nondomestic state accepts electronic filing with the NAIC, the insurer shall file the approval in an electronic format acceptable to the NAIC.



26-3-307. Consolidated or combined audits.

26-3-307. Consolidated or combined audits.

(a) An insurer may make written application to the commissioner for approval to file audited consolidated or combined financial statements in lieu of separate annual audited financial statements if the insurer is part of a group of insurance companies which utilizes a pooling or one hundred percent (100%) reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer cedes all of its direct and assumed business to the pool. In those cases, a columnar consolidating or combining supplemental schedules shall be filed with the report, as follows:

(i) Amounts shown on the consolidated or combined audited financial report shall be shown on the supplemental schedules;

(ii) Amounts for each insurer subject to this section shall be stated separately;

(iii) Noninsurance operations may be shown on the supplemental schedules on a combined or individual basis;

(iv) Explanations of consolidating and eliminating entries shall be included;

(v) A reconciliation shall be included of any differences between the amounts shown in the individual insurer columns of the supplemental schedules and comparable amounts shown on the annual statements of the insurers.



26-3-308. Scope of audit and report of independent certified public accountant.

26-3-308. Scope of audit and report of independent certified public accountant.

Financial statements furnished pursuant to W.S. 26-3-304 shall be examined by the independent certified public accountant. The audit of the insurer's financial statements shall be conducted in accordance with generally accepted auditing standards. In accordance with Accumulation of Audit Standards (AU) Section 319 of the professional standards of the American Institute of Certified Public Accountants, Consideration of Internal Control in a Financial Statement Audit, the independent certified public accountant shall obtain an understanding of internal control sufficient to plan the audit. To the extent required by AU 319, for those insurers required to file a management's report of internal control over financial reporting pursuant to W.S. 26-3-317, the independent certified public accountant shall consider the most recently available report in planning and performing the audit of the statutory financial statements. Consideration shall be given to the procedures illustrated in the financial condition examiner's handbook promulgated by the National Association of Insurance Commissioners as the independent certified public accountant deems necessary.



26-3-309. Notification of adverse financial condition.

26-3-309. Notification of adverse financial condition.

(a) An insurer required to furnish an annual audited financial report shall require the independent certified public accountant to report, in writing, within five (5) business days to the board of directors or its audit committee any determination supported by adequate research conducted by the independent certified public accountant:

(i) That the insurer has materially misstated its financial condition reported to the commissioner as of the balance sheet date currently under audit; or

(ii) That the insurer does not meet the minimum capital and surplus requirement of this code as of that date.

(b) An insurer which has received a report pursuant to subsection (a) of this section shall forward a copy of the report to the commissioner within five (5) business days of receipt of the report and shall provide the independent certified public accountant making the report with evidence of the report being furnished to the commissioner.

(c) Upon receiving the report from the insurer the commissioner shall notify the independent certified public accountant of his receipt of the report. The independent certified public accountant shall furnish the commissioner with a copy of the report within five (5) business days after the insurer is required to forward the report to the commissioner, unless the commissioner has previously acknowledged receipt of the report from the insurer.

(d) Except for any act constituting negligence or malpractice in the preparation of the annual audited financial report specified in W.S. 26-3-304, no independent certified public accountant shall be liable in any manner to any person for any statement made in connection with subsection (a) of this section if the statement is made in good faith in compliance with subsection (a) of this section.

(e) If the accountant, subsequent to the date of the audited financial report filed pursuant to this article, becomes aware of facts which might have affected his report, the accountant shall take the action prescribed in Volume 1, Section AU 561 of the Professional Standards of the American Institute of Certified Public Accountants, and other action as prescribed by the commissioner by rule.



26-3-310. Communication of internal control related matters noted in an audit.

26-3-310. Communication of internal control related matters noted in an audit.

In addition to the annual audited financial report, each insurer shall furnish the commissioner with a written communication as to any unremediated material weakness, as defined in statement on auditing standard 60 or its replacement, in its internal control over financial reporting noted by the accountant during the audit. Such communication shall be prepared by the accountant within sixty (60) days after the filing of the annual audited financial report and shall contain a description of any unremediated material weakness as of December 31 immediately preceding in the insurer's internal control over financial reporting noted by the accountant during the course of the audit of the financial statements. If no unremediated material weaknesses were noted, the communication shall so state. The insurer shall provide a description of remedial actions taken or proposed to correct unremediated material weaknesses, if the actions are not described in the accountant's communication.



26-3-311. Accountant's letter of qualifications.

26-3-311. Accountant's letter of qualifications.

(a) An accountant shall furnish the insurer in connection with, and for inclusion in, the filing of the annual audited financial report, a letter stating:

(i) That the accountant is independent with respect to the insurer and conforms to the standards of his profession as contained in the code of professional ethics and pronouncements of the American Institute of Certified Public Accountants and the rules of professional conduct of the Wyoming board of certified public accountants, or similar code;

(ii) The background and experience in general, and the experience in audits of insurers of the staff assigned to the engagement and whether each is an independent certified public accountant. Nothing within this article shall be construed as prohibiting the accountant from utilizing staff as he deems appropriate where use is consistent with the standards prescribed by generally accepted auditing standards;

(iii) That the accountant understands the annual audited financial report and his opinion on the report will be filed in compliance with this article, and that the commissioner will be relying on this information in the monitoring and regulation of the financial position of insurers;

(iv) That the accountant consents to the requirements of W.S. 26-3-312, and that the accountant consents and agrees to make available for review by the commissioner, his designee or his appointed agent, the workpapers, as defined in W.S. 26-3-312;

(v) A representation that the accountant is properly licensed by an appropriate state licensing authority and is a member in good standing in the American Institute of Certified Public Accountants;

(vi) A representation that the accountant is in compliance with the requirements of W.S. 26-3-306.



26-3-312. Definition, availability and maintenance of independent certified public accountants' workpapers.

26-3-312. Definition, availability and maintenance of independent certified public accountants' workpapers.

(a) Workpapers are the records kept by the independent certified public accountant of the procedures followed, the tests performed, the information obtained, and the conclusions reached pertinent to his audit of the financial statements of an insurer. Workpapers may include audit planning documentation, work programs, analyses, memoranda, letters of confirmation and representation, abstracts of company documents and schedules or commentaries prepared or obtained by the independent certified public accountant in the course of his audit of the financial statements of an insurer and which support his opinion of those financial statements.

(b) Every insurer required to file an audited financial report pursuant to this article shall require the accountant to make available for review by department examiners, all workpapers prepared in the conduct of his audit and any communications related to the audit between the accountant and the insurer, at the offices of the insurer, the department or at any other reasonable place designated by the commissioner. The insurer shall require that the accountant retain the audit workpapers and communications until the department has filed a report on examination covering the period of the audit but no longer than seven (7) years from the date of the audit report.

(c) In the conduct of the periodic review by the department examiners under this section, it shall be agreed that photocopies of pertinent audit workpapers may be made and retained by the department. Such reviews by the department examiners shall be considered investigations and all workpapers and communications obtained during the course of the investigations shall be afforded the same confidentiality as other examination workpapers generated by the department.



26-3-313. Exemptions and effective dates.

26-3-313. Exemptions and effective dates.

(a) Upon written application of any insurer, the commissioner may grant an exemption from compliance with any or all provisions of this article if the commissioner finds, upon review of the application, that compliance with this article would constitute a financial or organizational hardship upon the insurer. Exemptions may be granted at any time for a specified period. Within ten (10) days from a denial of an insurer's written request for an exemption from this article, the insurer may request in writing a hearing on its application for an exemption. The hearing shall be held in accordance with the rules and regulations of the department pertaining to administrative hearing procedures.

(b) Repealed by Laws 2009, Ch. 94, 3.

(c) Repealed by Laws 2009, Ch. 94, 3.



26-3-314. Canadian and British companies.

26-3-314. Canadian and British companies.

In the case of Canadian and British insurers, the annual audited financial report shall be defined as the annual statement of total business on the form filed by such companies with their supervision authority duly audited by an independent chartered accountant. For Canadian and British insurers, the letter required in W.S. 26-3-305(b) shall state that the accountant is aware of the requirements relating to the annual audited financial report filed with the commissioner pursuant to W.S. 26-3-303 and shall affirm that the opinion expressed is in conformity with those requirements.



26-3-315. Requirements for audit committees.

26-3-315. Requirements for audit committees.

(a) An audit committee shall be directly responsible for the appointment, compensation and oversight of the work of any accountant, including resolution of disagreements between management and the accountant regarding financial reporting, employed for the purpose of preparing or issuing the audited financial report or related work pursuant to this article and each accountant shall report directly to the audit committee.

(b) Each member of the audit committee shall be a member of the board of directors of the insurer or a member of the board of directors of an entity elected pursuant to W.S. 26-3-302(a)(vi) and 26-3-315(e).

(c) In order to be considered independent for purposes of this section, a member of the audit committee shall not, other than in his capacity as a member of the audit committee, the board of directors or any other board committee, accept any consulting, advisory or other compensatory fee from the entity or be an affiliated person of the entity or any subsidiary thereof. If any other provision of law requires board participation by otherwise nonindependent members, that law shall prevail and those members may participate in the audit committee and be designated as independent for audit committee purposes unless they are an officer or employee of the insurer or one (1) of its affiliates.

(d) If a member of the audit committee ceases to be independent for reasons outside the member's reasonable control, that person, with notice by the responsible entity to the state, may remain an audit committee member of the responsible entity until the earlier of the next annual meeting of the responsible entity or one (1) year from the occurrence of the event that caused the member to be no longer independent.

(e) To exercise the election of the controlling person to designate the audit committee for purposes of this article, the ultimate controlling person shall provide written notice to the commissioners of the affected insurers. Notification shall be made timely prior to the issuance of the statutory audit report and include a description of the basis for the election. The election may be changed through notice to the commissioner by the insurer which shall include a description of the basis for the change. The election shall remain in effect for perpetuity, until rescinded.

(f) The audit committee shall require the accountant that performs for an insurer any audit required by this article to timely report to the audit committee in accordance with the requirements of Statement on Auditing Standards 61, Communication with Audit Committees, or its replacement, including:

(i) All significant accounting policies and material permitted practices;

(ii) All material alternative treatments of financial information within statutory accounting principles that have been discussed with management officials of the insurer, ramifications of the use of the alternative disclosures and treatments and the treatment preferred by the accountant; and

(iii) Other material written communications between the accountant and the management of the insurer, such as any management letter or schedule of unadjusted differences.

(g) If an insurer is a member of an insurance holding company system, the reports required under subsection (f) of this section may be provided to the audit committee on an aggregate basis for insurers in the holding company system, provided that any substantial differences among insurers in the system are identified to the audit committee.

(h) The proportion of independent audit committee members shall meet or exceed the following criteria, except that the commissioner has authority afforded by state law to require the entity's board to enact improvements to the independence of the audit committee membership if the insurer is in any RBC action level event, meets one (1) or more of the standards of an insurer deemed to be in hazardous financial condition or otherwise exhibits qualities of a troubled insurer:

(i) For insurers with prior calendar year direct written and assumed premiums of five hundred million dollars ($500,000,000.00) or less the audit committee shall have a majority of members that are independent and the insurers are encouraged to structure their audit committees with at least seventy-five percent (75%) of the audit committee members being independent;

(ii) For insurers with prior calendar year direct written and assumed premiums of more than five hundred million dollars ($500,000,000.00) at least seventy-five percent (75%) of the members of the audit committee shall be independent;

(iii) For purposes of this subsection, prior calendar year direct written and assumed premiums shall be the combined total of direct premiums and assumed premiums from nonaffiliates for the reporting entities.

(j) An insurer with direct written and assumed premiums, excluding premiums reinsured with the federal crop insurance corporation and federal flood program, less than five hundred million dollars ($500,000,000.00) may make application to the commissioner for a waiver from the requirements of this section based on hardship. The insurer shall file, with its annual statement filing, the approval for relief from this section with the states that it is licensed in or doing business in and the National Association of Insurance Commissioners. If the nondomestic state accepts electronic filing with the NAIC, the insurer shall file the approval in an electronic format acceptable to the NAIC.

(k) This section shall not apply to foreign or alien insurers licensed in this state or an insurer that is a SOX compliant entity or a direct or indirect wholly-owned subsidiary of a SOX compliant entity, as defined in W.S. 26-3-302(a)(xiii).

(m) An insurer or group of insurers that is not required to have independent audit committee members or only a majority of independent audit committee members because the total written and assumed premium is below the threshold and subsequently becomes subject to any of the independence requirements due to changes in premiums shall have one (1) year following the year the threshold is exceeded to comply with the independence requirements. An insurer that becomes subject to any of the independence requirements as a result of a business combination shall have one (1) calendar year following the date of acquisition or combination to comply with the independence requirements.



26-3-316. Conduct of insurer in connection with preparation of required reports and documents.

26-3-316. Conduct of insurer in connection with preparation of required reports and documents.

(a) No director or officer of an insurer shall, directly or indirectly:

(i) Make or cause to be made a materially false or misleading statement to an accountant in connection with any audit, review or communication required under this article; or

(ii) Omit to state or cause another person to omit to state any material fact necessary in order to make statements made, in light of the circumstances under which the statements were made, not misleading to an accountant in connection with any audit, review or communication required under this article.

(b) No officer or director of an insurer or any other person acting under the direction thereof shall directly or indirectly take any action to coerce, manipulate, mislead or fraudulently influence any accountant engaged in the performance of an audit pursuant to this article if that person knew or should have known that the action, if successful, could result in rendering the insurer's financial statements materially misleading. For purposes of this subsection, actions that, if successful, could result in rendering the insurer's financial statements materially misleading include, but are not limited to, actions taken at any time with respect to the professional engagement period to coerce, manipulate, mislead or fraudulently influence an accountant to:

(i) Issue or reissue a report on an insurer's financial statements that is not warranted in the circumstances due to material violations of statutory accounting principles prescribed by the commissioner, generally accepted auditing standards or other professional or regulatory standards;

(ii) Not perform any audit, review or other procedures required by generally accepted auditing standards or other professional standards;

(iii) Not withdraw an issued report; or

(iv) Not communicate matters to an insurer's audit committee.

(c) Violation of this section shall be punishable as provided in W.S. 26-1-107.



26-3-317. Management's report of internal control over financial reporting.

26-3-317. Management's report of internal control over financial reporting.

(a) Every insurer required to file an audited financial report pursuant to this article that has annual direct written and assumed premiums, excluding premiums reinsured with the federal crop insurance corporation and federal flood program, of five hundred million dollars ($500,000,000.00) or more shall prepare a report of the insurer's or group of insurers' internal control over financial reporting. The report shall be filed with the commissioner along with the communication of internal control related matters noted in an audit described in W.S. 26-3-310. Management's report of internal control over financial reporting shall be as of the immediately preceding December 31.

(b) Notwithstanding the premium threshold in subsection (a) of this section, the commissioner may require an insurer to file management's report of internal control over financial reporting if the insurer is in any RBC level event or meets any one (1) or more of the standards of an insurer deemed to be in hazardous financial condition as defined in W.S. 26-3-116.

(c) An insurer or group of insurers that is directly subject to section 404, part of a holding company system whose parent is directly subject to section 404, not directly subject to section 404 but is a SOX compliant entity or a member of a holding company system whose parent is not directly subject to section 404 but is a SOX compliant entity, may file its or its parent's section 404 report and an addendum in satisfaction of this section provided that those internal controls of the insurer or group of insurers having material impact on the preparation of the insurer's or group of insurers' audited statutory financial statements were included in the scope of the section 404 report. The addendum shall be a positive statement by management that there are no material processes with respect to the preparation of the insurer's or group of insurers' audited financial statements excluded from the section 404 report. If there are internal controls of the insurer or group of insurers that have a material impact on the preparation of the insurer's or group of insurers' audited statutory financial statements and those internal controls were not included in the scope of the section 404 report, the insurer or group of insurers may either file a report under this section or the section 404 report and a report under this section for those internal controls that have a material impact on the preparation of the insurer's or group of insurers' audited statutory financial statements not covered by the section 404 report.

(d) A management's report of internal control over financial reporting shall include:

(i) A statement that management is responsible for establishing and maintaining adequate internal control over financial reporting;

(ii) A statement that management has established internal control over financial reporting and an assertion to the best of management's knowledge and belief, after diligent inquiry, as to whether its internal control over financial reporting is effective to provide reasonable assurance regarding the reliability of financial statements in accordance with statutory accounting principles;

(iii) A statement that briefly describes the approach or processes by which management evaluated the effectiveness of its internal control over financial reporting;

(iv) A statement that briefly describes the scope of work that is included and whether any internal controls were excluded;

(v) Disclosure of any unremediated material weaknesses in the internal control over financial reporting identified by management as of the immediately preceding December 31. Management shall not conclude that the internal control over financial reporting is effective to provide reasonable assurance regarding the reliability of financial statements in accordance with statutory accounting principles if there is one (1) or more unremediated material weakness in its internal controls over financial reporting;

(vi) A statement regarding the inherent limitations of internal control systems; and

(vii) Signatures of the chief executive officer and the chief financial officer or the equivalent position.

(e) Management shall document and make available upon financial condition examination the basis upon which its assertions required in subsection (d) of this section are made. Management may base its assertions, in part, upon its review, monitoring and testing of internal controls undertaken in the normal course of its activities. Management shall have discretion as to the nature of the internal control framework used and the nature and extent of documentation in order to make its assertions in a cost effective manner and may include assembly of or reference to existing documentation. Management's report on internal control over financial reporting and any documentation provided in support thereof during the course of a financial conditions examination shall be kept confidential by the department.

(f) The requirements of this section are effective beginning with the reporting period ending December 31, 2010 and each year thereafter. An insurer or group of insurers that is not required to file a report because the total written premium is below the threshold and subsequently becomes subject to the reporting requirements shall have two (2) years following the year the threshold is exceeded to file a report. An insurer that becomes subject to any of the reporting requirements as a result of a business combination shall have two (2) calendar years following the date of acquisition or combination to comply with the reporting requirements.






ARTICLE 4 - DISCLOSURE OF MATERIAL TRANSACTIONS

26-3-401. Report of material transactions.

26-3-401. Report of material transactions.

(a) Every insurer domiciled in this state, and effective July 1, 1996, every authorized foreign insurer not subject to a substantially similar provision in its domicile, shall file a report with the commissioner disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements unless the acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements have been submitted to the commissioner for review, approval or information purposes pursuant to other provisions of the insurance code, department regulations or other requirements.

(b) The report required in subsection (a) of this section is due within fifteen (15) days after the end of the calendar month in which any of the transactions occur.

(c) One (1) complete copy of the report, including any exhibits or other attachments filed as part of the report, shall be filed with:

(i) The department; and

(ii) The National Association of Insurance Commissioners.

(d) All reports obtained by or disclosed to the commissioner pursuant to this article shall be given confidential treatment, and shall not be made public by the commissioner, the National Association of Insurance Commissioners, or any other person, except:

(i) To persons as authorized by and in accordance with the provisions of W.S. 26-2-113(d);

(ii) Upon the prior written consent of the insurer to which it pertains; or

(iii) If the commissioner, after giving the insurer who would be affected, notice and an opportunity to be heard, determines the interest of policyholders, shareholders or the public will be served by publication of the report, the commissioner may publish all or any part of the report he deems appropriate.



26-3-402. Acquisitions and dispositions of assets.

26-3-402. Acquisitions and dispositions of assets.

(a) Subject to subsection (c) of this section, asset acquisitions subject to this article include every purchase, lease, exchange, merger, consolidation, succession or other acquisition other than the construction or development of real property by or for the reporting insurer or the acquisition of materials for such purpose.

(b) Subject to subsection (c) of this section, asset dispositions subject to this article include every sale, lease, exchange, merger, consolidation, mortgage, assignment for the benefit of creditors or otherwise, abandonment, destruction or other disposition.

(c) No acquisition or disposition of assets shall be reported pursuant to W.S. 26-3-401 if the acquisition or disposition is not material. A material acquisition, disposition or the aggregate of any series of related acquisitions or dispositions during any thirty (30) day period, is one which is:

(i) Nonrecurring;

(ii) Not in the ordinary course of business; and

(iii) Involves more than five percent (5%) of the reporting insurer's total admitted assets as reported in its most recent statutory statement filed with the insurance department of the insurer's state of domicile.

(d) The following information is required to be disclosed in any report of a material acquisition or disposition of assets:

(i) Date of the transaction;

(ii) Manner of acquisition or disposition;

(iii) Description of the assets involved;

(iv) Nature and amount of the consideration given or received;

(v) Purpose of, or reason for, the transaction;

(vi) Manner by which the amount of consideration was determined;

(vii) Gain or loss recognized or realized as a result of the transaction; and

(viii) Name of the person from whom the assets were acquired or to whom they were disposed.

(e) Insurers are required to report material acquisitions and dispositions on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or one hundred percent (100%) reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if:

(i) The insurer has less than one million dollars ($1,000,000.00) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement; and

(ii) The net income of the business not subject to the pooling arrangement represents less than five percent (5%) of the insurer's capital and surplus.



26-3-403. Nonrenewals, cancellations or revisions of ceded reinsurance agreements.

26-3-403. Nonrenewals, cancellations or revisions of ceded reinsurance agreements.

(a) No nonrenewal, cancellation or revision of ceded reinsurance agreements need be reported pursuant to W.S. 26-3-401 if the nonrenewal, cancellation or revision is not material. For purposes of this article, a material nonrenewal, cancellation or revision is one that affects for property and casualty business, including accident and health business when written as such, more than fifty percent (50%) of an insurer's ceded written premium, or for life, annuity and accident and health business, more than fifty percent (50%) of the total reserve credit taken for business ceded, on an annualized basis as indicated in the insurer's most recently filed statutory statement. No filing is required if the insurer's ceded written premium or the total reserve credit taken for business ceded represents, on an annualized basis, less than ten percent (10%) of direct plus assumed written premium or ten percent (10%) of the statutory reserve requirement prior to any cession, respectively.

(b) Subject to subsection (a) of this section, a report shall be filed without regard to which party has initiated the nonrenewal, cancellation or revision of ceded reinsurance whenever one (1) or more of the following conditions exist:

(i) The entire cession has been canceled, nonrenewed or revised and ceded indemnity and loss adjustment expense reserves after any nonrenewal, cancellation or revision represent less than fifty percent (50%) of the comparable reserves that would have been ceded had the nonrenewal, cancellation or revision not occurred;

(ii) An authorized or accredited reinsurer has been replaced on an existing cession by an unauthorized reinsurer; or

(iii) Collateral requirements previously established for unauthorized reinsurers have been reduced, including, but not limited to, the requirement to collateralize incurred but not reported claim reserves being waived with respect to one (1) or more unauthorized reinsurers newly participating in an existing cession.

(c) Subject to subsection (a) of this section, for purposes of paragraphs (b)(ii) and (iii) of this section, a report shall be filed if the result of the revision affects more than ten percent (10%) of the cession.

(d) The following information is required to be disclosed in any report of a material nonrenewal, cancellation or revision of ceded reinsurance agreements:

(i) Effective date of the nonrenewal, cancellation or revision;

(ii) The description of the transaction with an identification of the initiator;

(iii) Purpose of, or reason for, the transaction; and

(iv) If applicable, the identity of the replacement reinsurers.

(e) Insurers are required to report all material nonrenewals, cancellations or revisions of ceded reinsurance agreements on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or one hundred percent (100%) reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars ($1,000,000.00) total direct plus assumed written premiums during a calendar year which are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent (5%) of the insurer's capital and surplus.






ARTICLE 5 - ELECTRONIC DELIVERY OF DOCUMENTS

26-3-501. Applicability.

26-3-501. Applicability.

This article shall apply only to property and casualty insurance.



26-3-502. Electronic notices and documents.

26-3-502. Electronic notices and documents.

(a) Subject to subsection (c) of this section, any notice to a party or any other document required under applicable law in an insurance transaction or that is to serve as evidence of insurance coverage may be delivered, stored and presented by electronic means so long as it meets the requirements of the Uniform Electronic Transactions Act, W.S. 40-21-101 through 40-21-119.

(b) Delivery of a notice or document in accordance with this section shall be considered equivalent to any delivery method required under applicable law including chapter 35 of this code, including delivery by first class mail, first class mail postage prepaid, certified mail, certificate of mail or certificate of mailing.

(c) A notice or document may be delivered by electronic means by an insurer to a party under this section if all of the following are met:

(i) The party has affirmatively consented to that method of delivery and has not withdrawn the consent;

(ii) "Party" means any recipient of any notice or document required as part of an insurance transaction, including but not limited to an applicant, an insured, a policyholder or an annuity contract holder.

(A) Any right or option of the party to have the notice or document provided or made available in paper or another nonelectronic form;

(B) The right of the party to withdraw consent to have a notice or document delivered by electronic means and any fees, conditions or consequences imposed in the event consent is withdrawn;

(C) Whether the party's consent applies:

(I) Only to the particular transaction as to which the notice or document must be given; or

(II) To identified categories of notices or documents that may be delivered by electronic means during the course of the parties' relationship.

(D) The means, after consent is given, by which a party may obtain a paper copy of a notice or document delivered by electronic means and the fee, if any, for the paper copy; and

(E) The procedure a party must follow to withdraw consent to have a notice or document delivered by electronic means and to update information needed to contact the party electronically.

(iii) The party:

(A) Before giving consent, is provided with a statement of the hardware and software requirements for access to and retention of a notice or document delivered by electronic means; and

(B) Consents electronically, or confirms consent electronically, in a manner that reasonably demonstrates that the party can access information in the electronic form that will be used for notices or documents delivered by electronic means as to which the party has given consent.

(iv) After consent of the party is given, the insurer, in the event a change in the hardware or software requirements needed to access or retain a notice or document delivered by electronic means creates a material risk that the party will not be able to access or retain a subsequent notice or document to which the consent applies:

(A) Delivery to an electronic mail address at which a party has consented to receive notices or documents; or

(B) Posting on an electronic network or site accessible via the internet, mobile application, computer, mobile device, tablet or any other electronic device, together with separate notice of the posting which shall be provided by electronic mail to the address at which the party has consented to receive notice or by any other delivery method that has been consented to by the party.

(I) The revised hardware and software requirements for access to and retention of a notice or document delivered by electronic means;

(II) The right of the party to withdraw consent without the imposition of any fee, condition, or consequence that was not disclosed under subparagraph (ii)(B) of this subsection.

(d) This section does not affect requirements related to content or timing of any notice or document required under applicable law.

(e) If a provision of this title or applicable law requiring a notice or document to be provided to a party expressly requires verification or acknowledgment of receipt of the notice or document, the notice or document may be delivered by electronic means only if the method used provides for verification or acknowledgment of receipt.

(f) The legal effectiveness, validity or enforceability of any contract or policy of insurance executed by a party may not be denied solely because of the failure to obtain electronic consent or confirmation of consent of the party in accordance with subparagraph (c)(iii)(B) of this section.

(g) With respect to withdrawal of consent, the following apply:

(i) A withdrawal of consent by a party does not affect the legal effectiveness, validity or enforceability of a notice or document delivered by electronic means to the party before the withdrawal of consent is effective;

(ii) A withdrawal of consent by a party is effective within a reasonable period of time after receipt of the withdrawal by the insurer;

(iii) Failure by an insurer to comply with paragraph (c)(iv) of this section may be treated, at the election of the party, as a withdrawal of consent for purposes of this section.

(h) This section does not apply to a notice or document delivered by an insurer in an electronic form before July 1, 2014 to a party who, before that date, has consented to receive notice or document in an electronic form otherwise allowed by law.

(j) If the consent of a party to receive certain notices or documents in an electronic form is on file with an insurer before July 1, 2014, and pursuant to this section, an insurer intends to deliver additional notices or documents to such party in an electronic form, then prior to delivering such additional notices or documents electronically, the insurer shall notify the party of:

(i) The notices or documents that may be delivered by electronic means under this section that were not previously delivered electronically; and

(ii) The party's right to withdraw consent to have notices or documents delivered by electronic means.

(k) Except as otherwise provided by law, if an oral communication or a recording of an oral communication from a party can be reliably stored and reproduced by an insurer, the oral communication or recording may qualify as a notice or document delivered by electronic means for purposes of this section. If a provision of this title or applicable law requires a signature or notice or document to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by the provision, is attached to or logically associated with the signature, notice or document.

(m) This section may not be construed to modify, limit or supersede the provisions of the federal Electronic Signatures in Global and National Commerce Act, Public Law 106-229, as amended.

(n) As used in this section:

(i) "Delivered by electronic means" includes:

(n) As used in this section:

(i) "Delivered by electronic means" includes:

(A) Delivery to an electronic mail address at which a party has consented to receive notices or documents; or

(B) Posting on an electronic network or site accessible via the internet, mobile application, computer, mobile device, tablet or any other electronic device, together with separate notice of the posting which shall be provided by electronic mail to the address at which the party has consented to receive notice or by any other delivery method that has been consented to by the party.

(ii) "Party" means any recipient of any notice or document required as part of an insurance transaction, including but not limited to an applicant, an insured, a policyholder or an annuity contract holder.



26-3-503. Posting of policies on the internet.

26-3-503. Posting of policies on the internet.

(a) Notwithstanding any other provisions of W.S. 26-3-502, standard property and casualty insurance policies and endorsements that do not contain personally identifiable information may be mailed, delivered or posted on the insurer's web site. If the insurer elects to post insurance policies and endorsements on its web site in lieu of mailing or delivering them to the insured, it shall comply with all of the following conditions:

(i) The policy and endorsements shall be accessible and remain that way for as long as the policy is in force;

(ii) After the expiration of the policy, the insurer shall archive its expired policies and endorsements for a period of ten (10) years, and make them available upon request;

(iii) The policies and endorsements shall be posted in a manner that enables the insured to print and save the policy and endorsements using programs or applications that are widely available on the internet and free to use;

(iv) The insurer provides the following information in, or simultaneous with each declarations page provided at the time of issuance of the initial policy and any renewals of that policy:

(A) A description of the exact policy and endorsement forms purchased by the insured;

(B) A method by which the insured may obtain, upon request and without charge, a paper copy of their policy;

(C) The internet address where their policy and endorsements are posted.

(v) The insurer provides notice, in the format preferred by the insured, of any changes to the forms or endorsements, the insured's right to obtain, upon request and without charge, a paper copy of such forms or endorsements, and the internet address where such forms or endorsements are posted.









CHAPTER 4 - FEES AND TAXES

26-4-101. Fee schedule.

26-4-101. Fee schedule.

(a) The commissioner shall collect in advance or contemporaneously fees, licenses and miscellaneous charges as specified in this subsection. Collection may include the acceptance of electronic funds transfer. All fees and other charges collected by the commissioner as specified in this subsection shall be nonrefundable:

(i) Certificate of authority:

(A) For filing application for insurer's initial certificate of authority, including all documents submitted as a part of the application, examination of application and issuance of certificate of authority, if issued............................................ $750.00

(B) Annual continuation, including filing of annual statement .................................................. $500.00

(C) Reinstatement (W.S. 26-3-114(c)) $ 50.00

(D) Certified copy ....................... $15.00

(E) Registration of additional title (W.S. 26-3-120) $ 25.00

Annual renewal..................... $ 25.00

(ii) Charter documents (other than those filed with application for certificate of authority). Filing amendments to articles of incorporation, charter, bylaws, power of attorney (as to reciprocal insurers) and other constituent documents of the insurer, each document
............................................ .....$ 10.00

(iii) Annual statement. For filing annual statement other than included with (a)(i)(A) or (B) of this subsection. $ 25.00

(iv) Service of process, acceptance........ $ 10.00

(v) Agents:

(A) Property, casualty, surety and title insurance agents:

(I) Application for original resident agent's license and issuance of license, if issued
.................................................. $100.00

(II) Appointment of agent, each insurer $15.00

(III) Annual continuation of appointment, each insurer $15.00

(IV) Temporary license, application fee, and issuance, if issued .................................................. $ 10.00

(V) License under waiver of residency requirement pursuant to a reciprocal agreement, application fee and issuance $150.00

(VI) Continuation of license:

Resident...................... $100.00

Nonresident................... $150.00

(VII) Statement of termination of appointment, each insurer................................................... $15.00

(B) Life, accident and health or sickness or disability, variable life and variable annuities or credit insurance:

(I) Application for original resident agent's license and issuance of license, if issued
.................................................. $100.00

(II) Appointment of agent, each insurer $15.00

(III) Annual continuation of appointment, each insurer $15.00

(IV) Temporary license, application fee, and issuance, if issued .................................................. $ 10.00

(V) License under waiver of residency requirement pursuant to a reciprocal agreement, application fee and issuance $150.00

(VI) Continuation of license:

Resident...................... $100.00

Nonresident.............................................................. $150.00

(VII) Statement of termination of appointment, each insurer................................................... $15.00

(vi) Repealed By Laws 2004, Chapter 7, 2.

(vii) Repealed by Laws 2001, Ch. 201, 5.

(viii) Surplus line brokers:

Application for original license, and issuance of license, if issued............................................ $100.00

Continuation of license:

Resident............................ $100.00

Nonresident......................... $150.00

(ix) Adjusters:

Application for original license, and issuance of license, if issued............................................ $100.00

Continuation of license:

Resident........................... $100.00

Nonresident........................ $150.00

(x) Repealed By Laws 2004, Chapter 7, 2.

(xi) Repealed By Laws 2011, Ch. 60, 3.

(xii) Insurance consultant for hire:

Application for original license, and

issuance, if issued..................... $100.00

Continuation of license:

Resident........................... $100.00

Nonresident........................ $150.00

(xiii) Repealed by Laws 1993, ch. 97, 2.

(xiv) Limited license:

Application for original individual license and issuance of license, if issued ......................$20.00

Continuation of license ...................$20.00

Application for original business entity license and issuance of license, if issued .................$100.00

(xv) Rating organization license or triennial renewal thereof, including all kinds of insurance as to which licensed $150.00

(xvi) Certification of any document and affixing seal of office thereto........................................... $ 15.00

(xvii) Copies of documents on file in the department, a reasonable uniform charge per page as fixed by the commissioner.

(b) Repealed by Laws 1993, ch. 97, 2.



26-4-102. Record of receipts; payment to treasurer; credit to fund.

26-4-102. Record of receipts; payment to treasurer; credit to fund.

(a) The commissioner shall keep a complete and accurate record of all monies he receives and disburses. All tax returns and records are open to examination at any time by the director of the state department of audit or his representative.

(b) The commissioner shall promptly pay all monies he receives from any charges to the state treasurer for credit to the general fund, except that:

(i) Fees received pursuant to W.S. 26-4-101(a)(v)(A)(I) and (B)(I) shall be paid and credited as provided in W.S. 26-10-107; and

(ii) Fifty percent (50%) of the gross premium tax levied upon fire insurance premiums shall be deposited by the state treasurer in the volunteer firemen's pension account pursuant to W.S. 35-9-604. For purposes of this paragraph, the gross premium tax levied upon fire insurance premiums is equal to twenty-six percent (26%) of the total gross premium tax levied upon all property, casualty and multiple line insurers.



26-4-103. Premium taxes; generally; preemption by state.

26-4-103. Premium taxes; generally; preemption by state.

(a) Each authorized and formerly authorized insurer shall file with the commissioner on or before March 1 each year or within any extended period the commissioner grants not to exceed thirty (30) days, a report in a form the commissioner prescribes showing, except for wet marine and transportation insurance as defined in W.S. 26-5-107 and except as provided under subsection (k) of this section, total direct premium income including policy, membership and other fees, and all other considerations for insurance and annuity contracts, however designated, it received during the immediately preceding calendar year because of policies and contracts covering property, subjects or risks located, resident or to be performed in this state. The total direct premium income reported shall include proper proportionate allocation of premiums or consideration as to those persons, property, subjects or risks in this state insured or covered under policies or contracts covering persons, property, subjects or risks located or resident in more than one (1) state, and shall be computed after deducting:

(i) The amount of return premiums on cancelled policies, but not including the return of cash surrender values on life policies or annuity contracts; and

(ii) The amount returned to policyholders as current dividends.

(iii) Repealed by Laws 1986, ch. 22, 1, 4.

(b) At the same time the report is filed, each insurer shall pay for the privilege of transacting business in this state, a tax upon net premiums and net considerations to be computed at the following rates:

(i) As to each insurer, the tax rate, except as to annuity considerations, shall be as follows:

(A) For premium income received in 1991 the tax rate shall be two and one-tenth percent (2.1%);

(B) For premium income received in 1992 the tax rate shall be one and six-tenths percent (1.6%);

(C) For premium income received in 1993 the tax rate shall be one and two-tenths percent (1.2%);

(D) For premium income received in 1994 and thereafter the tax rate shall be seventy-five hundredths percent (.75%).

(ii) Repealed by Laws 1986, ch. 22, 2, 4.

(iii) As to annuity considerations, the tax rate is one percent (1%).

(c) As to wet marine and transportation insurance, on or before March 1 of each year each authorized and formerly authorized insurer shall file its report with the commissioner, on forms he prescribes and furnishes or accepts, of its gross underwriting profit on that insurance written in Wyoming during the immediately preceding calendar year, and, at the same time, shall pay a tax of three-fourths percent (3/4%) of the gross underwriting profit.

(d) The gross underwriting profit shall be ascertained by deducting from the net premiums (i.e. gross premiums less all return premiums and premiums for reinsurance) on the wet marine and transportation insurance contracts the net losses paid (i.e. gross losses paid less salvage and recoveries on reinsurance ceded) during the calendar year under the contracts. In the case of insurers issuing participating contracts, for tax computation under this subsection, gross underwriting profit does not include the amounts refunded or paid as participating dividends by those insurers to the holders of those contracts.

(e) Repealed by Laws 1986, ch. 22, 3.

(f) Payment of the tax required by this section is instead of all taxes imposed by the state upon premiums or upon income and of franchise, privilege or other taxes measured by the insurer's income.

(g) The state preempts the field of regulating, or of imposing any taxes, licenses and fees upon insurers and their general agents, agents and other representatives and on the intangible property of insurers or their representatives. All political subdivisions or agencies in the state are prohibited from regulating insurers or their general agents, agents and other representatives and from imposing or levying upon them any tax, license or fee. This provision does not prohibit the imposition by political subdivisions of taxes upon real and tangible personal property of insurers, general agents, agents and representatives.

(h) The provisions of subsections (f) and (g) of this section shall not be modified or repealed by any law of general application enacted after December 31, 1967 unless expressly referred to or expressly repealed therein.

(j) No tax is due or payable because of premiums or considerations received from policies or contracts issued in connection with a pension annuity or profit-sharing plan exempt or qualified under sections 401, 403, 404, 408, 457 or 501 of the United States Internal Revenue Code of 1954, as amended or renumbered.

(k) Notwithstanding subsection (a) of this section, any authorized insurer selling insurance shall beginning January 1, 1991 and in accordance with this subsection, pay premium taxes quarterly based upon an estimate of taxes payable on total direct premium income including policy, membership and other fees:

(i) Each estimated quarterly tax payment shall be payable on or before the last day of the month immediately following the end of the calendar quarter for which payment is due, except payment for the calendar quarter ending December 31 of each year shall be payable on or before March 1 of the immediately succeeding calendar year and shall include any adjustments for the calendar year for which the final quarterly payment is made. Except for the calendar quarter ending December 31, the quarterly payment shall not be less than twenty-five percent (25%) of the total premium tax paid during the preceding calendar year;

(ii) Any adjustment to estimated quarterly payments for any calendar year and any claim by an insurer for a refund shall be made at the time of filing the annual report required under subsection (a) of this section. Following notice to the insurer by the commissioner, adjustment under this paragraph may be added to or deducted from subsequent quarterly payments under this subsection;

(iii) The commissioner shall suspend or revoke the certificate of authority for any insurer failing to pay premium taxes pursuant to this subsection.

(m) The amount of tax credits for which an insurer qualifies under W.S. 9-12-1301 through 9-12-1312 shall be allowed as a credit against premium tax owed by the insurer under this section.



26-4-104. Repealed by Laws 1991, ch. 149, 2(a) and (b).

26-4-104. Repealed by Laws 1991, ch. 149, 2(a) and (b).



26-4-105. Premium taxes; commissioner to collect tax; failure to pay.

26-4-105. Premium taxes; commissioner to collect tax; failure to pay.

(a) The taxes imposed under W.S. 26-4-103 shall be collected by the commissioner.

(b) If the insurer does not pay the tax on or before March 31 of the year in which due, the tax is delinquent, and the commissioner may enforce payment thereof by the seizure, distraint and sale of any of the insurer's property within Wyoming or by any other lawful means. If the tax is delinquent, the commissioner shall suspend or revoke the insurer's certificate of authority.






CHAPTER 5 - KINDS OF INSURANCE, LIMITS OF RISK, REINSURANCE

26-5-101. Definitions not mutually exclusive.

26-5-101. Definitions not mutually exclusive.

It is intended that certain insurance coverages may come within the definitions of two (2) or more kinds of insurance in this chapter, and the inclusion of a coverage within one (1) definition does not preclude it from being included within another definition in which it can be reasonably included.



26-5-102. "Life insurance" defined.

26-5-102. "Life insurance" defined.

(a) Life insurance is insurance on human lives and the transaction of life insurance includes also the granting of:

(i) Endowment benefits;

(ii) Additional benefits because of death or dismemberment by accident or accidental means;

(iii) Additional benefits because of the insured's disability; and

(iv) Optional modes of settlement of proceeds of life insurance.



26-5-103. "Disability insurance" defined.

26-5-103. "Disability insurance" defined.

(a) Disability insurance is insurance of any kind on human beings against:

(i) Bodily injury, disablement or death by accident or accidental means, or the expense thereof; or

(ii) Disablement or expense resulting from sickness.

(b) For any statute with an effective date on or after July 2, 2011, and unless expressly and specifically provided by statute, the term "disability insurance" does not include any of the following excepted benefits:

(i) Accident only insurance;

(ii) Accidental death or dismemberment insurance;

(iii) Credit insurance;

(iv) Dental or vision care insurance;

(v) Medicare supplemental insurance as defined by section 1882(g)(i) of the federal Social Security Act;

(vi) Long-term care insurance, including nursing home fixed indemnity insurance, except if the commissioner determines that the insurance provides benefits so comprehensive that it is the equivalent of a health benefit plan and should not be exempt under this section;

(vii) Disability income or a combination of accident only and disability income insurance;

(viii) Insurance issued as a supplement to liability insurance;

(ix) Specified disease insurance;

(x) Workers' compensation insurance;

(xi) Medical payment insurance coverage provided under a motor vehicle insurance policy;

(xii) Hospital confinement indemnity insurance;

(xiii) Limited benefit insurance that is offered and marketed as supplemental health insurance and not as a substitute for hospital or medical insurance or major medical expense insurance.



26-5-104. "Property insurance" defined.

26-5-104. "Property insurance" defined.

Property insurance is insurance on any property against loss or damage from any cause, and against loss consequential upon that loss or damage, other than noncontractual legal liability for that loss or damage. Property insurance does not include title insurance, as defined in W.S. 26-5-109.



26-5-105. "Surety insurance" defined.

26-5-105. "Surety insurance" defined.

(a) Surety insurance includes:

(i) Fidelity insurance, which is insurance guaranteeing the fidelity of persons holding positions of public or private trust;

(ii) Insurance guaranteeing the performance of contracts, other than insurance policies, and guaranteeing and executing bonds, undertakings and contracts of suretyship;

(iii) Insurance indemnifying insureds against:

(A) Loss, resulting from any cause, on bills of exchange, bonds, securities, deeds, warehouse receipts or other valuable papers, documents, money, precious metals and articles made therefrom, jewelry, watches, gems, precious and semiprecious stones, including any loss thereof while being transported in armored motor vehicles, or by messenger, but not including any other risks of transportation or navigation; or

(B) Loss or damage to an insured's premises or to his furnishings, fixtures, equipment, safes and vaults therein, caused by actual or attempted burglary, robbery, theft, vandalism or malicious mischief.



26-5-106. "Casualty insurance" defined.

26-5-106. "Casualty insurance" defined.

(a) Casualty insurance includes:

(i) Insurance against:

(A) Loss of or damage to any land vehicle or aircraft or any draft or riding animal or to property while contained therein or thereon or being loaded or unloaded therein or therefrom, from any cause;

(B) Any loss, liability or expense resulting from or incidental to ownership, maintenance or use of any vehicle, aircraft or animal; and

(C) Accidental injury to individuals, regardless of legal liability of the insured, including the named insured, while in, entering, alighting from, adjusting, repairing, cranking or caused by being struck by a vehicle, aircraft or draft or riding animal, if the insurance is issued as an incidental part of insurance on the vehicle, aircraft or draft or riding animal.

(ii) Insurance against legal liability for the death, injury, or disability of any human being or for damage to property, and provision of medical, hospital, surgical and disability benefits to injured persons and funeral and death benefits to dependents, beneficiaries or personal representatives of persons killed, regardless of legal liability of the insured, if issued as an incidental coverage with or supplemental to liability insurance;

(iii) Insurance of the obligations accepted by, imposed upon or assumed by employers under law for death, disablement or injury of employees;

(iv) Insurance against loss or damage:

(A) By actual or attempted burglary, theft, robbery, forgery, fraud, vandalism, malicious mischief, confiscation, wrongful conversion, disposal or concealment, including supplemental coverage for medical, hospital, surgical and funeral expense incurred by the named insured or any other person as a result of bodily injury during the commission of a burglary, robbery or theft by another;

(B) To monies, coins, bullion, securities, notes, drafts, acceptances or any other valuable papers and documents from any cause.

(v) Insurance upon personal effects against loss or damage from any cause;

(vi) Insurance against loss or damage to glass, including its lettering, ornamentation and fittings;

(vii) Insurance against any liability and loss or damage to property or interest resulting from accidents to or explosions of boilers, pipes, pressure containers, machinery or apparatus, and the inspection of and issuance of certificates of inspection upon boilers, machinery and apparatus of any kind, whether or not insured;

(viii) Insurance against loss or damage to:

(A) Any property or interest caused by the breakage or leakage of sprinklers, hoses, pumps and other fire extinguishing equipment or apparatus, water pipes or containers, or by water entering through leaks or openings in buildings; and

(B) The sprinklers, hoses, pumps and other fire extinguishing equipment or apparatus.

(ix) Insurance indemnifying the insured against loss or damage resulting from failure of debtors to pay their obligations to the insured, including insurance to guarantee the repayment of real estate mortgages;

(x) Insurance against:

(A) Legal liability of the insured; and

(B) Loss, damage, or expense incidental to a claim of that liability, including medical, hospital, surgical and funeral benefits to injured persons, regardless of legal liability of the insured, because of death, injury or disablement of any person or damage to the economic interests of any person as the result of negligence in rendering expert, fiduciary or professional service.

(xi) Insurance against loss of or damage to any property of the insured, resulting from the ownership, maintenance or use of elevators, except loss or damage by fire and including the inspection of and issuance of certificates of inspection upon elevators;

(xii) Insurance against congenital defects in human beings;

(xiii) Insurance against loss or damage to livestock and services of a veterinary for those animals;

(xiv) Insurance indemnifying the producer of any motion picture, television, radio, theatrical, sport, spectacle, entertainment or similar production, event or exhibition against loss from interruption, postponement or cancellation thereof because of death, accidental injury or sickness of performers, participants, directors or other principals;

(xv) Insurance against any other kind of loss, damage or liability properly a subject of insurance and not within any other kind of insurance as defined in this chapter, if the commissioner does not disapprove the insurance as being contrary to law or public policy.

(b) Provision of medical, hospital, surgical and funeral benefits, and of coverage against accidental death or injury, as incidental to and part of other insurance as stated under paragraphs (a)(i), (ii), (iv), (vii), (x) and (xi) of this section is for all purposes the same kind of insurance to which it is so incidental and is not subject to provisions of this code applicable to life or disability insurances.



26-5-107. "Marine and transportation insurance" and "wet marine and transportation insurance" defined.

26-5-107. "Marine and transportation insurance" and "wet marine and transportation insurance" defined.

(a) "Marine and transportation insurance" includes:

(i) Insurance against any kinds of loss or damage to:

(A) Vessels, craft, aircraft vehicles of any kind, all cargoes, effects, disbursements, profits, monies, bullion, precious stones, securities, choses in action, evidences of debt, valuable papers, bottomry and respondentia interests and all other kinds of property and interests therein, incident thereto or in connection with any risks of any type of navigation, transit or transportation, or while being assembled or prepared in any manner for or awaiting shipment or during any delays, storage, transshipment or reshipment incident thereto, including marine builder's risks and all personal property, floater risks; and

(B) Person or to property in connection with or appertaining to a marine, inland marine, transit or transportation insurance, including liability for loss of or damage to either because of or in connection with the construction, repair, operation, maintenance or use of the subject matter of the insurance, excluding life insurance, surety bonds and insurance against loss by reason of bodily injury to the person because of the ownership, maintenance or use of automobiles; and

(C) Any jewels or precious metals used in any manner and whether in transportation or otherwise; and

(D) Bridges, tunnels and other instrumentalities of transportation, excluding buildings, their furnishings and fixed contents and supplies held in storage, unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot or civil commotion or both, are the only hazards to be covered, piers, wharves, docks and slips, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot or civil commotion or both, and other aids to navigation and transportation including dry docks and marine railways, against all risks; and

(ii) "Marine protection and indemnity insurance", meaning insurance against the insured or against legal liability of the insured for, loss, damage or expense arising out of or incident to the ownership, operation, chartering, maintenance, use, repair or construction of any vessel or craft in use in ocean or inland waterways, including liability of the insured for personal injury, illness or death or for the loss of or damage to the property of another person.

(b) For the purposes of this code, "wet marine and transportation" insurance is that part of "marine and transportation" insurance which includes only:

(i) Insurance upon vessels, crafts, hulls and of interests therein or with relation thereto;

(ii) Insurance of marine builders' risks, marine war risks and contracts of marine protection and indemnity insurance;

(iii) Insurance of freights and disbursements pertaining to a subject of insurance coming within this definition; and

(iv) Insurance of personal property and interests therein in course of exportation from or importation into any country, or in course of transportation coastwise or on inland waters, including any form of transportation from point of origin to final destination in respect to or in connection with any risks of navigation, transit or transportation, and while being prepared for or awaiting shipment, and during any delays, storage, transshipment or reshipment incident thereto.



26-5-108. What insurance multiple line insurer may transact.

26-5-108. What insurance multiple line insurer may transact.

A multiple line insurer may transact any kind of insurance defined in this chapter, other than title insurance and, except as provided in W.S. 26-3-107(a)(i), life insurance or the granting of annuities.



26-5-109. "Title insurance" defined.

26-5-109. "Title insurance" defined.

Title insurance is insurance of owners of property or others having an interest therein, or liens or encumbrances thereon, against loss by encumbrance, defective titles, invalidity or adverse claim to title.



26-5-110. Limit of risk.

26-5-110. Limit of risk.

(a) No insurer, other than a title insurer, shall retain any risk on any one (1) subject of insurance, regardless of where located or to be performed, in an amount exceeding ten percent (10%) of its surplus to policyholders.

(b) A "subject of insurance" for the purposes of this section, as to insurance against fire and hazards other than windstorm, earthquake and other catastrophic hazards, includes all properties insured by the same insurer which are customarily considered by underwriters to be subject to loss or damage from the same fire or the same occurrence of any other hazard insured against.

(c) Reinsurance ceded as authorized by W.S. 26-5-111 shall be deducted in determining risk retained. As to surety risks, the amount assumed by any established incorporated cosurety and the value of any security deposited, pledged or held subject to the surety's consent and for the surety's protection shall also be deducted.

(d) As to alien insurers, this section relates only to risks and surplus to policyholders of the insurer's United States branch.

(e) "Surplus to policyholders" for the purposes of this section, in addition to the insurer's capital and surplus, includes any voluntary reserves which are not required pursuant to law and shall be determined from the insurer's last sworn statement on file with the commissioner, or by the last report of examination of the insurer, whichever is the more recent at time of assumption of risk.

(f) This section does not apply to life or disability insurance, annuities, insurance of wet marine and transportation risks, worker's compensation insurance, employers' liability coverages nor to any policy or type of coverage as to which the maximum possible loss to the insurer is not readily ascertainable on issuance of the policy.

(g) Limits of risk as to newly formed domestic mutual insurers shall be as provided in W.S. 26-24-109.



26-5-111. Reinsurance.

26-5-111. Reinsurance.

(a) Repealed by Laws 1991, ch. 128, 2.

(b) Repealed by Laws 1991, ch. 128, 2.

(c) Repealed by Laws 1991, ch. 128, 2.

(d) Repealed by Laws 1991, ch. 128, 2.

(e) Repealed by Laws 1991, ch. 128, 2.

(f) An insurer may accept reinsurance only on the risks and within the limits authorized.

(g) Repealed by Laws 1992, ch. 59, 3.

(h) Repealed by Laws 1992, ch. 59, 3.

(j) Repealed by Laws 1992, ch. 59, 3.

(k) Repealed by Laws 1992, ch. 59, 3.

(m) Repealed by Laws 1992, ch. 59, 3.

(n) Repealed by Laws 1992, ch. 59, 3.



26-5-112. Credit allowed a domestic ceding insurer.

26-5-112. Credit allowed a domestic ceding insurer.

(a) Except as provided in W.S. 26-5-113, credit for reinsurance shall be allowed a domestic ceding insurer as either an asset or a deduction from liability on account of reinsurance ceded only if:

(i) The reinsurance is ceded to an assuming insurer which is licensed to transact insurance in this state;

(ii) The reinsurance is ceded to an assuming insurer which is accredited as a reinsurer in this state and whose accreditation has not been revoked by the commissioner. An accredited reinsurer is one which:

(A) Files with the commissioner evidence of its submission to this state's jurisdiction;

(B) Submits to this state's authority to examine its books and records;

(C) Is licensed to transact insurance or reinsurance in at least one (1) state, or in the case of a United States branch of an alien assuming insurer is entered through and licensed to transact insurance or reinsurance in at least one (1) state; and

(D) Files annually with the commissioner a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement; and

(I) Maintains a surplus as regards policyholders in an amount which is not less than twenty million dollars ($20,000,000.00) and whose accreditation has not been denied by the commissioner within ninety (90) days of its submission; or

(II) Maintains a surplus as regards policyholders in an amount less than twenty million dollars ($20,000,000.00) and whose accreditation has been approved by the commissioner.

(iii) The reinsurance is ceded to an assuming insurer which is domiciled and licensed in, or in the case of a United States branch of an alien assuming insurer is entered through and licensed in, a state which employs standards regarding credit for reinsurance which meet or exceed those applicable under this section and the assuming insurer or United States branch of an alien assuming insurer:

(A) Maintains a surplus as regards policyholders in an amount not less than twenty million dollars ($20,000,000.00), provided however that this requirement does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system; and

(B) Submits to the authority of this state to examine its books and records.

(iv) The reinsurance is ceded to an assuming insurer not meeting the requirements of paragraphs (i) through (iii) or (v) of this subsection but only with respect to the insurance of risks located in jurisdictions where such reinsurance is required by applicable law or regulation of that jurisdiction; or

(v) The reinsurance is ceded to an assuming insurer which maintains a trust fund in a qualified United States financial institution, as defined in W.S. 26-5-114(b), for the payment of the valid claims of its United States policyholders and ceding insurers, their assigns and successors in interest. The assuming insurer shall report annually to the commissioner information substantially the same as that required to be reported on the National Association of Insurance Commissioners annual statement form by licensed insurers to enable the commissioner to determine the sufficiency of the trust fund. In the case of a single assuming insurer, the trust shall consist of a trusteed account representing the assuming insurer's liabilities attributable to business written in the United States and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than twenty million dollars ($20,000,000.00). In the case of a group including incorporated and individual unincorporated underwriters, the trust shall consist of a trusteed account representing the group's liabilities attributable to business written in the United States and, in addition:

(A) The group shall maintain a trusteed surplus of which one hundred million dollars ($100,000,000.00) shall be held jointly for the benefit of United States ceding insurers of any member of the group;

(B) The group shall make available to the commissioner an annual certification of the solvency of each underwriter by the group's domiciliary regulator and its independent public accountants; and

(C) The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members.

(b) A trust under paragraph (a)(v) of this section shall be established in a form approved by the commissioner. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in the trustees of the trust for its United States policyholders and ceding insurers, their assigns and successors in interest. The trust and the assuming insurer shall be subject to examination as determined by the commissioner. The trust described herein shall remain in effect for as long as the assuming insurer shall have outstanding obligations due under the reinsurance agreements subject to the trust. No later than February 28 of each year the trustees of the trust shall report to the commissioner in writing setting forth the balance of the trust and listing the trust's investments at the preceding year end and shall certify the date of termination of the trust, if so planned, or certify that the trust shall not expire prior to the next following December 31.

(c) If the assuming insurer is not licensed or accredited to transact insurance or reinsurance in this state, the credit permitted by paragraphs (a)(iii) and (v) of this section shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

(i) That in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, shall comply with all requirements necessary to give the court jurisdiction, and shall abide by the final decision of the court or of any appellate court in the event of an appeal; and

(ii) To designate the commissioner as its true and lawful attorney upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the ceding company.

(d) Subsection (c) of this section shall not supersede the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if such an obligation is created in the agreement.



26-5-113. Reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer.

26-5-113. Reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer.

(a) A reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of W.S. 26-5-112 shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer and such reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with the assuming insurer as security for the payment of obligations thereunder, if the security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer, or, in the case of a trust, held in a qualified United States financial institution, as defined in W.S. 26-5-114(b). This security may be in the form of:

(i) Cash;

(ii) Securities listed by the securities valuation office of the National Association of Insurance Commissioners and qualifying as admitted assets;

(iii) Clean, irrevocable, unconditional letters of credit issued or confirmed by a qualified United States institution no later than December 31 in respect of the year for which filing is being made, and in the possession of the ceding company on or before the filing date of its annual statement. Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation shall, notwithstanding the issuing or confirming institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification or amendment, whichever first occurs; or

(iv) Any other form of security acceptable to the commissioner.



26-5-114. Qualified United States financial institutions.

26-5-114. Qualified United States financial institutions.

(a) For purposes of W.S. 26-5-113(a)(iii), a "qualified United States financial institution" means an institution that:

(i) Is organized or, in the case of a United States office of a foreign banking organization licensed, under the laws of the United States or any state thereof;

(ii) Is regulated, supervised and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(iii) Has been determined by either the commissioner, or the securities valuation office of the National Association of Insurance Commissioners, to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

(b) A "qualified United States financial institution" means, for purposes of those provisions of W.S. 26-5-112 and 26-5-113 specifying those institutions that are eligible to act as a fiduciary of a trust, an institution that:

(i) Is organized or, in the case of a United States branch or agency office of a foreign banking organization licensed, under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers; and

(ii) Is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies.



26-5-115. Reinsurance payable without diminution due to insolvency of ceding insurer.

26-5-115. Reinsurance payable without diminution due to insolvency of ceding insurer.

No credit or reduction of liability for reinsurance ceded under W.S. 26-5-112 or 26-5-113 shall be allowed unless the agreement provides that the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding insurer without diminution due to the insolvency of the ceding insurer.



26-5-116. Rules and regulations; reporting.

26-5-116. Rules and regulations; reporting.

(a) The commissioner may adopt rules and regulations implementing the provisions of W.S. 26-5-111 through 26-5-117.

(b) Upon the commissioner's request, an insurer shall promptly inform him in writing of the cancellation or any other material change of any of its reinsurance treaties or arrangements.



26-5-117. Reinsurance agreements affected.

26-5-117. Reinsurance agreements affected.

W.S. 26-5-112 through 26-5-116 shall apply to all cessions after the effective date of this act under reinsurance agreements which have had an inception, anniversary or renewal date not less than six (6) months after the effective date of this act.



26-5-118. Repealed by Laws 1994, ch. 76, 3.

26-5-118. Repealed by Laws 1994, ch. 76, 3.



26-5-119. Life and disability reinsurance agreements; limitations.

26-5-119. Life and disability reinsurance agreements; limitations.

(a) This section shall apply to all domestic life and domestic disability insurers and to all other licensed life and disability insurers which are not subject to a substantially similar law or regulation in their domiciliary state. This section shall also similarly apply to licensed property and casualty insurers with respect to their accident and health business. This section shall not apply to assumption reinsurance, yearly renewable term reinsurance or certain nonproportional reinsurance such as stop loss or catastrophe reinsurance.

(b)(i) No insurer subject to this section shall, for reinsurance ceded, reduce any liability or establish any asset in any financial statement filed with the department if, by the terms of the reinsurance agreement, in substance or effect, any of the following conditions exist:

(A) Renewal expense allowances provided or to be provided to the ceding insurer by the reinsurer in any accounting period, are not sufficient to cover anticipated allocable renewal expenses of the ceding insurer on the portion of the business reinsured, unless a liability is established for the present value of the shortfall using assumptions equal to the applicable statutory reserve basis on the business reinsured. Those expenses include commissions, premium taxes and direct expenses including, but not limited to, billing, valuation, claims and maintenance expected by the company at the time the business is reinsured;

(B) The ceding insurer can be deprived of surplus or assets at the reinsurer's option or automatically upon the occurrence of some event, such as the insolvency of the ceding insurer, except that termination of the reinsurance agreement by the reinsurer for nonpayment of reinsurance premiums or other amounts due, such as modified coinsurance reserve adjustments, interest and adjustments on funds withheld, and tax reimbursements shall not be considered to be a deprivation of surplus or assets;

(C) The ceding insurer is required to reimburse the reinsurer for negative experience under the reinsurance agreement. Offsetting experience refunds against current and prior years' losses under the agreement or payment by the ceding insurer of an amount equal to the current and prior years' losses under the agreement upon voluntary termination of in-force reinsurance by the ceding insurer shall not be considered a reimbursement to the reinsurer for negative experience. Voluntary termination does not include situations where termination occurs because of unreasonable provisions which allow the reinsurer to reduce its risk under the agreement;

(D) The ceding insurer must, at specific points in time scheduled in the agreement, terminate or automatically recapture all or part of the reinsurance ceded;

(E) The reinsurance agreement involves the possible payment by the ceding insurer to the reinsurer of amounts other than from income realized from the reinsured policies;

(F) The treaty does not transfer all of the significant risk inherent in the business being reinsured. The following table identifies for a representative sampling of products or type of business, the risks which are considered to be significant. For products not specifically included, the risks determined to be significant shall be consistent with this table. The risk categories are:

(I) Morbidity;

(II) Mortality;

(III) Lapse, meaning the risk that a policy will voluntarily terminate prior to the recoupment of a statutory surplus strain experienced at issue of the policy;

(IV) Credit quality, meaning the risk that invested assets supporting the reinsured business will decrease in value. The main hazards are that assets will default or that there will be a decrease in earning power. Credit quality excludes market value declines due to changes in interest rate;

(V) Reinvestment, meaning the risk that interest rates will fall and funds reinvested coupon payments or monies received upon asset maturity or call will therefore earn less than expected. If asset durations are less than liability durations, the mismatch will increase;

(VI) Disintermediation, meaning the risk that interest rates rise and policy loans and surrenders increase or maturing contracts do not renew at anticipated rates of renewal.

TYPE OF INSURANCE RISK CATEGORY

I II III IV V VI

Health Insurance-other than long + 0 + 0 0 0

term care insurance or long term

disability insurance

Health Insurance-long term care + 0 + + + 0

insurance or long term disability

insurance

Immediate Annuities 0 + 0 + + 0

Single Premium Deferred Annuities 0 0 + + + +

Flexible Premium Deferred

Annuities 0 0 + + + +

Guaranteed Interest Contracts 0 0 0 + + +

Other Annuity Deposit Business 0 0 + + + +

Single Premium Whole Life 0 + + + + +

Traditional Non-Par Permanent 0 + + + + +

Traditional Non-Par Term 0 + + 0 0 0

Traditional Par Permanent 0 + + + + +

Traditional Par Term 0 + + 0 0 0

Adjustable Premium Permanent 0 + + + + +

Indeterminate Premium Permanent 0 + + + + +

Universal Life Flexible Premium 0 + + + + +

Universal Life Fixed Premium 0 + + + + +

Universal Life Fixed Premium

dump-in premiums allowed 0 + + + + +

+ - Significant

0 - Insignificant

(G)(I) The credit quality, reinvestment or disintermediation risk is significant for the business reinsured and the ceding company does not, other than for the classes of business excepted in subdivision (G)(II) of this paragraph either transfer the underlying assets to the reinsurer, legally segregate such assets in a trust or escrow account or otherwise establish a mechanism which legally segregates, by contract or contract provision, the underlying assets;

(II) Notwithstanding the requirements of subdivision (G)(I) of this paragraph, the assets supporting the reserves for the following classes of business and any classes of business which do not have a significant credit quality, reinvestment or disintermediation risk may be held by the ceding company without segregation of the assets:

(1) Health insurance - long term care or long term disability;

(2) Traditional nonparticipating permanent;

(3) Traditional participating permanent;

(4) Adjustable premium permanent;

(5) Indeterminate premium permanent;

(6) Universal life fixed premium, with no dump-in premiums allowed.

(III) The associated formula for determining the reserve interest rate adjustment shall use a formula which reflects the ceding company's investment earnings and incorporates all realized and unrealized gains and losses reflected in the statutory statement. The following is an acceptable formula:

Rate =
2(I + CG)

X + Y - I - CG

Where: I is the net investment income

CG is capital gains less capital losses

X is the current year cash and invested

assets plus investment income due and

accrued less borrowed money

Y is the same as X but for the prior year

(H) Settlements are made less frequently than quarterly or payments due from the reinsurer are not made in cash within ninety (90) days of the settlement date;

(J) The ceding insurer is required to make representations or warranties not reasonably related to the business being reinsured;

(K) The ceding insurer is required to make representations or warranties about future performance of the business being reinsured;

(M) The reinsurance agreement is entered into for the principal purpose of producing significant surplus aid for the ceding insurer while not transferring all of the significant risks inherent in the business reinsured and, in substance or effect, the expected potential liability to the ceding insurer remains basically unchanged.

(ii) Notwithstanding paragraph (i) of this subsection, an insurer subject to this section may, with the prior approval of the commissioner, take reserve credit or establish assets the commissioner deems consistent with this code, rules or regulations, including actuarial interpretations or standards adopted by the department;

(iii)(A) Agreements entered into after April 1, 1994 which involve the reinsurance of business issued prior to the effective date of the agreements, along with any subsequent amendments thereto, shall be filed by the ceding company with the commissioner within thirty (30) days from their date of execution. Each filing shall include data detailing the financial impact of the transaction. The ceding insurer's actuary who signs the financial statement actuarial opinion with respect to valuation of reserves shall consider this section and any applicable actuarial standards of practice when determining the proper credit in financial statements filed with the department. The actuary shall maintain adequate documentation and be prepared upon request to describe the actuarial work performed for inclusion in the financial statements and to demonstrate that the work conforms to this section;

(B) Any increase in surplus net of federal income tax resulting from arrangements described in subparagraph (A) of this paragraph shall be identified separately on the insurer's statutory financial statement as a surplus item with aggregate write-ins for gains and losses in surplus in the capital and surplus account, and recognition of the surplus increase as income shall be reflected on a net of tax basis in the "reinsurance ceded" line, of the annual statement as earnings emerge from the business reinsured.

(c)(i) No reinsurance agreement or amendment to any agreement shall be used to reduce any liability or to establish any asset in any financial statement filed with the department, unless the agreement, amendment or a binding letter of intent has been duly executed by both parties no later than the "as of date" of the financial statement;

(ii) In the case of a letter of intent, a reinsurance agreement or an amendment to a reinsurance agreement must be executed within a reasonable period of time, not exceeding ninety (90) days from the execution date of the letter of intent, in order for credit to be granted for the reinsurance ceded;

(iii) The reinsurance agreement shall contain provisions which provide that:

(A) The agreement shall constitute the entire agreement between the parties with respect to the business being reinsured thereunder and that there are no understandings between the parties other than as expressed in the agreement; and

(B) Any change or modification to the agreement shall be null and void unless made by amendment to the agreement and signed by both parties.

(d) Insurers subject to this section shall reduce to zero (0) by December 31, 1995 any reserve credits or assets established with respect to reinsurance agreements entered into prior to April 1, 1994 which, under the provisions of this section would not be entitled to recognition of the reserve credits or assets, provided, however, that the reinsurance agreements shall have been in compliance with laws or regulations in existence immediately preceding the effective date of this section.

(e) The commissioner may promulgate reasonable rules and regulations and issue orders necessary to implement the provisions of this section.






CHAPTER 6 - ASSETS AND LIABILITIES

ARTICLE 1 - ASSETS AND LIABILITIES GENERALLY

26-6-101. Assets allowed.

26-6-101. Assets allowed.

(a) In any determination of an insurer's financial condition, only the insurer owned assets set forth and allowed in the most recent National Association of Insurance Commissioners' accounting practices and procedures manual or authorized in accordance with this section shall be allowed as assets. Assets not inconsistent with this article shall be allowed at values the commissioner determines, if he deems them available for the payment of losses and claims.

(i) Repealed By Laws 2001, Ch. 9, 2.

(ii) Repealed By Laws 2001, Ch. 9, 2.

(iii) Repealed By Laws 2001, Ch. 9, 2.

(iv) Repealed By Laws 2001, Ch. 9, 2.

(v) Repealed By Laws 2001, Ch. 9, 2.

(vi) Repealed By Laws 2001, Ch. 9, 2.

(vii) Repealed By Laws 2001, Ch. 9, 2.

(viii) Repealed By Laws 2001, Ch. 9, 2.

(ix) Repealed By Laws 2001, Ch. 9, 2.

(x) Repealed By Laws 2001, Ch. 9, 2.

(xi) Repealed By Laws 2001, Ch. 9, 2.

(xii) Repealed By Laws 2001, Ch. 9, 2.

(xiii) Repealed By Laws 2001, Ch. 9, 2.

(xiv) Repealed By Laws 2001, Ch. 9, 2.



26-6-102. Assets not allowed.

26-6-102. Assets not allowed.

(a) In addition to assets impliedly excluded by the most recent National Association of Insurance Commissioners' accounting practices and procedures manual pursuant to W.S. 26-6-101, the following are not allowed as assets in any determination of an insurer's financial condition:

(i) Goodwill, trade names and other similar intangible assets;

(ii) Repealed By Laws 2001, Ch. 9, 2.

(iii) Repealed By Laws 2001, Ch. 9, 2.

(iv) Repealed By Laws 2001, Ch. 9, 2.

(v) Repealed By Laws 2001, Ch. 9, 2.



26-6-103. Liabilities generally.

26-6-103. Liabilities generally.

(a) In any determination of an insurer's financial condition, capital stock and liabilities to be charged against its assets include the capital stock and liability items set forth in the most recent National Association of Insurance Commissioners' accounting practices and procedures manual and the following:

(i) The amount of its capital stock outstanding, if any;

(ii) The amount, estimated consistent with this code, necessary to pay all of its unpaid losses and claims incurred on or prior to the date of statement together with the expenses of adjustment or settlement thereof;

(iii) Concerning life insurance and annuity contracts and disability and accidental death benefits in or supplemental thereto:

(A) The amount of reserves on life insurance policies and annuity contracts in force, valued according to the mortality tables, rates of interest and methods adopted pursuant to this code which are applicable thereto;

(B) Reserves for disability benefits for both active and disabled lives;

(C) Reserves for accidental death benefits;

(D) Any additional reserves the commissioner requires consistent with applicable customary and general practice in insurance accounting.

(iv) Concerning disability insurance, the reserves required under W.S. 26-6-107;

(v) Concerning insurance other than specified in paragraphs (iii) and (iv) of this subsection, and other than title insurance, the amount of reserves equal to the unearned portions of the gross premiums charged on policies in force, computed in accordance with this chapter;

(vi) Taxes, expenses and other obligations due or accrued at the date of the statement.



26-6-104. Disallowance of "wash" transactions.

26-6-104. Disallowance of "wash" transactions.

(a) The commissioner, after a hearing thereon, shall disallow as an asset or as a credit against liabilities any reinsurance he finds to have been arranged principally for the purpose of deception as to the ceding insurer's financial condition on the date of an insurer's financial statement. Without limiting the general purport of this provision, reinsurance of any substantial part of the insurer's outstanding risks contracted for in fact within four (4) months prior to the date of a financial statement and cancelled after the date of that statement, or reinsurance under which the reinsurer bears no substantial insurance risk or chance of net loss to itself, is prima facie evidence of an arrangement principally for the purpose of deception.

(b) The commissioner, after a hearing thereon, shall disallow as an insurer's asset any deposit, funds or other assets he finds:

(i) Not to be in good faith the insurer's property;

(ii) Not freely subject to the insurer's withdrawal or liquidation at any time for the payment or discharge of claims or other obligations arising under its policies; and

(iii) To be resulting from arrangements made principally for the purpose of deception as to the insurer's financial condition on the date of any financial statement of the insurer.

(c) The commissioner may suspend or revoke the certificate of authority of any insurer which has knowingly been a party to any actual or attempted deception.



26-6-105. Unearned premium reserve; generally.

26-6-105. Unearned premium reserve; generally.

(a) As to property, casualty and surety insurances the insurer shall maintain an unearned premium reserve on all policies in force as required under regulations adopted by the commissioner. In promulgating regulations under this subsection, the commissioner shall take into consideration standards recommended by the National Association of Insurance Commissioners Accounting Practices and Procedures Manual.

(b) Repealed By Laws 2000, Ch. 57, 2.



26-6-106. Unearned premium reserve; marine and transportation insurance.

26-6-106. Unearned premium reserve; marine and transportation insurance.

As to marine and transportation insurance, the unearned premium reserve shall be determined pursuant to the most recent National Association of Insurance Commissioners' accounting practices and procedures manual.



26-6-107. Unearned premium reserve; reserve for disability insurance.

26-6-107. Unearned premium reserve; reserve for disability insurance.

For all disability insurance policies the insurer shall maintain an active life reserve which shall place a sound value on its liabilities under those policies and be not less than the reserve according to appropriate standards set forth in regulations the commissioner issues, but not less in the aggregate than the pro rata gross unearned premiums for the policies.



26-6-108. Unearned premium reserve; increase of inadequate reserves.

26-6-108. Unearned premium reserve; increase of inadequate reserves.

If an insurer's loss experience shows or the commissioner determines that its loss reserves are inadequate, the insurer shall maintain loss reserves in an increased amount as is needed to make them adequate.






ARTICLE 2 - STANDARD VALUATION LAW POLICIES AND CONTRACTS

26-6-201. Short title.

26-6-201. Short title.

This article is known as the Standard Valuation Law.



26-6-202. Annual valuation of reserves required; minimum standard valuation; other valuations accepted; conditions.

26-6-202. Annual valuation of reserves required; minimum standard valuation; other valuations accepted; conditions.

(a) The commissioner, annually, shall value, or cause to be valued, the reserve liabilities (or reserves) for all outstanding life insurance policies and annuity and pure endowment contracts of any authorized life insurer and may certify the amount of those reserves, specifying the mortality tables, interest rates and methods used in calculating the reserves. The commissioner may use group methods and approximate averages for fractions of a year or otherwise in calculating reserves. In the case of an alien insurer, the valuation is limited to its United States business.

(b) Instead of the valuation of reserves required of any foreign or alien insurer, the commissioner may accept any valuation from the insurance supervisory official of any state or other jurisdiction if that valuation complies with the minimum standard provided in this article and if the official of the state or jurisdiction accepts as sufficient and valid for all legal purposes the commissioner's certificate of valuation when the certificate states the valuation was made in a manner in which the aggregate reserves would be at least as large as if they had been computed in the manner prescribed by the law of that state or jurisdiction. The commissioner may accept the valuation made by any domestic life insurer upon satisfactory proof of its correctness and compliance with W.S. 26-6-208.

(c) Any insurer which adopts any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided in this article, with the commissioner's approval, may adopt any lower standard of valuation, but not lower than the minimum standard. For the purposes of this section, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required by W.S. 26-6-208 shall not be deemed to be the adoption of a higher standard of valuation.

(d) Reserves for any category of policies, contracts or benefits as the commissioner establishes, may at the insurer's option, be calculated according to any standards which produce greater aggregate reserves for the category than those calculated according to the minimum standard provided in this article. However, the rates of interest used for policies and contracts other than annuity and pure endowment contracts shall not be higher than the corresponding rates of interest used in calculating any nonforfeiture benefits provided in the policies and contracts.



26-6-203. Reserve calculation; valuation net premium exceeding gross premium charged.

26-6-203. Reserve calculation; valuation net premium exceeding gross premium charged.

(a) If in any contract year the gross premium charged by any life insurer on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve for the policy or contract shall be the greater of either the reserve calculated according to:

(i) The mortality table, rate of interest and method actually used for the policy or contract; or

(ii) The method actually used for the policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium with the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this section are the standards stated in W.S. 26-6-205(b) and 26-6-206(b). However, for any life insurance policy issued on or after January 1, 1998 for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the foregoing provisions of this subsection shall be applied as if the method actually used in calculating the reserve for such policy were the method described in W.S. 26-6-205(c)(i). The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with W.S. 26-6-205(c) and (d), and the minimum reserve calculated in accordance with this subsection.



26-6-204. Repealed by Laws 1994, ch. 76, 3.

26-6-204. Repealed by Laws 1994, ch. 76, 3.



26-6-205. Computation of minimum standard; reserve valuation method, life insurance and endowment benefits; annuity and pure endowment benefits; minimum reserves; reserve calculation; indeterminate plans.

26-6-205. Computation of minimum standard; reserve valuation method, life insurance and endowment benefits; annuity and pure endowment benefits; minimum reserves; reserve calculation; indeterminate plans.

(a) Repealed by Laws 1994, ch. 76, 3.

(b) Except as otherwise provided in W.S. 26-6-206 and 26-6-207 the minimum standard for the valuation of all policies and contracts subject to this article issued prior to the effective date of the standard valuation law shall be that provided by the laws in effect immediately prior to that date. Except as otherwise provided in W.S. 26-6-206 and 26-6-207 the minimum standard for the valuation of all policies and contracts subject to this article issued on or after the effective date of the standard valuation law shall be the commissioners' reserve valuation method defined in subsections (c) and (e) of this section, W.S. 26-6-203 and 26-6-207, three and one-half percent (3 1/2%) interest or four percent (4%) interest for life insurance policies and contracts other than annuity and pure endowment contracts issued on or after July 1, 1975 and prior to May 20, 1981, five and one-half percent (5 1/2%) interest for single premium life insurance policies, and four and one-half percent (4 1/2%) interest for all other such policies issued on or after May 20, 1981, and the following tables:

(i) For all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in those policies:

(A) The commissioners' 1941 standard ordinary mortality table for such policies issued prior to the effective date of W.S. 26-16-208(a);

(B) The commissioners' 1958 standard ordinary mortality table for such policies issued on or after the effective date of W.S. 26-16-208(a) and prior to the operative date of W.S. 26-16-209, provided that for any category of such policies issued on female risks all modified net premiums and present values referred to in this subsection may be calculated according to an age not more than six (6) years younger than the actual age of the insured; and

(C) For such policies issued on or after the operative date of W.S. 26-16-209:

(I) The commissioners' 1980 standard ordinary mortality table; or

(II) At the election of the company for any one (1) or more specified plans of life insurance, the commissioners' 1980 standard ordinary mortality table with ten (10) year select mortality factors; or

(III) Any ordinary mortality table adopted after 1980 by the National Association of Insurance Commissioners and approved by regulation the commissioner promulgates for use in determining the minimum standard of valuation for those policies.

(ii) For all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in those policies:

(A) The 1941 standard industrial life insurance policies for such policies issued prior to the effective date of W.S. 26-16-208(b);

(B) For such policies issued on or after the effective date of W.S. 26-16-208(b), the commissioners' 1961 standard industrial mortality table or any industrial mortality table adopted after 1980 by the National Association of Insurance Commissioners and approved by regulation the commissioner promulgates for use in determining the minimum standard of valuation for those policies.

(iii) For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in those policies, the 1937 standard annuity mortality table, or, at the insurer's option, the annuity mortality table for 1949, ultimate, or any modification of either of these tables the commissioner approves;

(iv) For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in those policies, the group annuity mortality table for 1951, any modification of that table the commissioner approves, or, at the insurer's option, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts;

(v) For total and permanent disability benefits in or supplementary to ordinary policies or contracts, the following tables, provided any such table, for active lives, shall be combined with a mortality table permitted for calculating the reserves for life insurance policies:

(A) For policies or contracts issued on or after January 1, 1966, the tables of period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 disability study of the Society of Actuaries, with due regard to the type of benefit, or any table of disablement rates and termination rates the National Association of Insurance Commissioners adopts after 1980 and is approved by regulation the commissioner promulgates for use in determining the minimum standard of valuation for those policies;

(B) For policies or contracts issued on or after January 1, 1961 and prior to January 1, 1966, either such tables or, at the option of the company, the Class 3 Disability Table of 1926; and

(C) For policies issued prior to January 1, 1961, the Class 3 Disability Table of 1926.

(vi) For accidental death benefits in or supplementary to policies, the following tables, provided any table shall be combined with a mortality table for calculating the reserves for life insurance policies:

(A) For policies issued on or after January 1, 1966, the 1959 accidental death benefits table or any accidental death benefits table the National Association of Insurance Commissioners adopts after 1980 and is approved by regulation the commissioner promulgates for use in determining the minimum standard of valuation of those policies;

(B) For policies issued on or after January 1, 1961 and prior to January 1, 1966, either such table or, at the option of the company, the Inter-Company Double Indemnity Mortality Table;

(C) For policies issued prior to January 1, 1961, the Inter-Company Double Indemnity Mortality Table.

(vii) For group life insurance, life insurance issued on the substandard basis and other special benefits, any tables the commissioner approves.

(c) Except as provided in W.S. 26-6-203, 26-6-207 and subsection (e) of this section reserves according to the commissioners' reserve valuation method:

(i) For the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value, at the date of valuation, of the future guaranteed benefits provided by those policies, over the then present value of any future modified net policy premiums. The modified net premiums for any such policy shall be a uniform percentage of the contract premiums for the benefits that the present value, at the date of issue of the policy, of all the modified net premiums shall be equal to the sum of the then present value of the benefits provided by the policy and the excess of (1) over (2) as follows: (1) A net level annual premium equal to the present value, at the date of issue, of the benefits provided after the first policy year, divided by the present value at the date of issue, of an annuity of one (1) per annum payable on each policy anniversary on which a premium falls due. The net level annual premium shall not exceed the net level annual premium on the nineteen (19) year premium whole life plan for insurance of the same amount at an age one (1) year higher than the age at issue of the policy; (2) A net one (1) year term premium for benefits provided in the first policy year;

(ii) For any life insurance policy issued on or after January 1, 1998 for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than the excess premium, the reserve according to the commissioners' reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than the excess premium, except as otherwise provided in W.S. 26-6-203, shall be the greater of the reserve as of the policy anniversary calculated as described in paragraph (i) of this subsection and the reserve as of the policy anniversary calculated as described in that paragraph, but with:

(A) The value defined in subdivision (1) of paragraph (i) of this subsection being reduced by fifteen percent (15%) of the amount of such excess first year premium;

(B) All present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date;

(C) The policy being assumed to mature on such date as an endowment;

(D) The cash surrender value provided on such date being considered as an endowment benefit; and

(E) In making the comparison specified in this paragraph the mortality and interest bases stated in subsections (b) and (h) of this section shall be used.

(d) Reserves according to the commissioners' reserve valuation method for benefits provided by the following policies or contracts shall be calculated by a method consistent with the principles of subsection (c) of this section:

(i) Life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums;

(ii) Group annuity and pure endowment contracts purchased under a retirement or deferred compensation plan established or maintained by an employer, an employee organization or both, other than a plan providing individual retirement accounts or annuities under section 408 of the Internal Revenue Code;

(iii) Disability and accidental death benefits in all policies and contracts; and

(iv) All other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by other annuity and pure endowment contracts.

(e) This section applies to annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement or deferred compensation plan established or maintained by an employer, including a partnership or sole proprietorship, an employee organization, or both, and other than a plan providing individual retirement accounts or annuities under section 408 of the Internal Revenue Code. Reserves according to the commissioners' annuity reserve method for benefits under annuity or pure endowment contracts, excluding disability and accidental death benefits in those contracts, shall be the greatest of the excesses of the present values, at the date of valuation, of any future guaranteed benefits, including guaranteed nonforfeiture benefits, provided by those contracts at the end of each contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations required by the terms of the contract that are payable prior to the end of the contract year. The future guaranteed benefits shall be determined by using the mortality table and the interest rates specified in the contracts for determining guaranteed benefits. The valuation considerations are the portions of the gross considerations applied under the contracts to determine nonforfeiture values.

(f) No insurer's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, shall be less than the aggregate reserves calculated in accordance with the method set forth in subsections (b), (c), (d), (e) and (h) of this section and W.S. 26-6-203, and the mortality tables and rates of interest used in calculating nonforfeiture benefits for those policies. In no event shall the aggregate reserves for all policies, contracts and benefits be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required by W.S. 26-6-208.

(g) Repealed by Laws 1994, ch. 76, 3.

(h) For any plan of life insurance which provides that the amounts of future premiums will be determined by the insurance company based on the then estimates of future experience or which is of a nature that minimum reserves cannot be determined by the methods described in subsections (c), (d) and (e) of this section and W.S. 26-6-203, the commissioner shall promulgate regulations for determining the reserves so they are:

(i) Appropriate in relation to the benefits and the pattern of premiums for that plan; and

(ii) Computed by a method which is consistent with the principles of this article.



26-6-206. Computation of minimum standard for annuities; computation of minimum standard valuation by calendar year of issue.

26-6-206. Computation of minimum standard for annuities; computation of minimum standard valuation by calendar year of issue.

(a) Except as provided in subsection (b) of this section the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the operative date of this section as defined in subsection (b) of this section, and for all annuities and pure endowments purchased on or after that operative date under group annuity and pure endowment contracts, shall be the commissioners' reserve valuation method defined in W.S. 26-6-205(c), (d) and (e) and the following tables and interest rates:

(i) For individual annuity and pure endowment contracts issued:

(A) Prior to May 20, 1981, excluding any disability and accidental death benefits in those contracts, the 1971 individual annuity mortality table, or any modification of this table the commissioner approves, with six percent (6%) interest for single premium immediate annuity contracts and four percent (4%) interest for all other individual annuity and pure endowment contracts;

(B) On or after May 20, 1981, excluding any disability and accidental death benefits in those contracts, the 1971 individual annuity mortality table or any individual annuity mortality table the National Association of Insurance Commissioners adopts after 1980 and is approved by regulation the commissioner promulgates for use in determining the minimum standard of valuation for those contracts, or any modification of these tables the commissioner approves, and seven and one-half percent (7 1/2%) interest for single premium immediate annuity contracts, five and one-half percent (5 1/2%) interest for single premium deferred annuity and pure endowment contracts and four and one-half percent (4 1/2%) interest for all other individual annuity and pure endowment contracts.

(ii) For all annuities and pure endowments purchased:

(A) Prior to May 20, 1981 under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under those contracts, the 1971 group annuity mortality table, or any modification of this table the commissioner approves, and six percent (6%) interest;

(B) On or after May 20, 1981 under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under those contracts, the 1971 group annuity mortality table or any group annuity mortality table the National Association of Insurance Commissioners adopts after 1980 and the commissioner approves for use in determining the minimum standard of valuation for those annuities and pure endowments, or any modification of these tables the commissioner approves, and seven and one-half percent (7 1/2%) interest.

(b)(i) The interest rates used in determining the minimum standard for the valuation of:

(A) All life insurance policies issued in a particular calendar year, on or after the operative date of W.S. 26-16-209;

(B) All individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1995;

(C) All annuities and pure endowments purchased in a particular calendar year on or after January 1, 1995, under group annuity and pure endowment contracts; and

(D) The net increase, if any, in a particular calendar year after January 1, 1995, in amounts held under guaranteed interest contracts shall be the calendar year statutory valuation interest rates as defined in this subsection.

(ii) The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearer one-fourth percent (1/4%):

(A) For Life Insurance,

I = .03 + W (R1 - .03) + W (R2 - .09);

2

(B) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options;

I = .03 + W (R - .03)

Where R1 is the lesser of R and .09, R2 is the greater of R and .09, R is the reference interest rate defined in this subsection, and W is the weighting factor defined in this subsection;

(C) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in subparagraph (B) of this paragraph, the formula for life insurance stated in subparagraph (A) of this paragraph shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of ten (10) years and the formula for single premium immediate annuities stated in subparagraph (B) of this paragraph shall apply to annuities and guaranteed interest contracts with guarantee duration of ten (10) years or less;

(D) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in subparagraph (B) of this paragraph shall apply;

(E) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in subparagraph (B) of this paragraph shall apply.

(iii) However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half percent (1/2%), the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 (using the reference interest rate defined for 1979) and shall be determined for each subsequent calendar year regardless of when W.S. 26-16-209 becomes operative;

(iv) The weighting factors referred to in the formulas stated above are given in the following tables:

(A) Weighting factors for life insurance:

GUARANTEE WEIGHTING

DURATION FACTORS

(YEARS)

10 or less .50

More than 10, but not more than 20 .45

More than 20 .35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy;

(B) Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options:

.80

(C) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in subparagraph (B) of this paragraph, shall be as specified in tables (I), (II) and (III) of this subparagraph, according to the rules and definitions in subdivisions (IV), (V) and (VI) of this subparagraph:

(I) For annuities and guaranteed interest contracts valued on an issue year basis:

GUARANTEE WEIGHTING FACTOR

DURATION FOR PLAN TYPE

(YEARS) A B C

5 or less: .80 .60 .50

More than 5, but not more than 10: .75 .60 .50

More than 10, but not more than 20: .65 .50 .45

More than 20: .45 .35 .35

(II)

PLAN TYPE

A B C

For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown in subdivision (I) of this subparagraph increased by: .15 .25 .05

(III)

PLAN TYPE

A B C

For annuities and guaranteed interest contracts valued on an issue year basis (other than those with no cash settlement options) which do not guarantee interest on considerations received more than one (1) year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than twelve (12) months beyond the valuation date, the factors shown in subdivision (I) of this subparagraph or derived in subdivision (II) of this subparagraph increased by: .05 .05 .05

(IV) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of twenty (20) years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence;

(V) Plan type as used in the tables in this subparagraph is defined as follows:

Plan Type A: At any time policyholder may withdraw funds only (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) without such adjustment but in installments over five (5) years or more, or (3) as an immediate life annuity, or (4) no withdrawal permitted.

Plan Type B: Before expiration of the interest rate guarantee, policyholder may withdraw funds only (1) with an adjustment to reflect changes in interest rates or assets values since receipt of the funds by the insurance company, or (2) without such adjustment but in installments over five (5) years or more, or (3) no withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over less than five (5) years.

Plan Type C: Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five (5) years either without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(VI) A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this subsection, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(v) The reference interest rate referred to in paragraphs (ii) and (iii) of this subsection shall be defined as follows:

(A) For all life insurance, the lesser of the average over a period of thirty-six (36) months and the average over a period of twelve (12) months, ending on June 30 of the calendar year next preceding the year of issue, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.;

(B) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or year of purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.;

(C) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in subparagraph (B) of this paragraph, with guarantee duration in excess of ten (10) years, the lesser of the average over a period of thirty-six (36) months and the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.;

(D) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in subparagraph (B) of this paragraph, with guarantee duration of ten (10) years or less, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.;

(E) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.;

(F) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in subparagraph (B) of this paragraph, the average over a period of twelve (12) months, ending on June 30 of the calendar year of the change in the fund, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.

(vi) If the monthly average of the composite yield on seasoned corporate bonds is no longer published by Moody's Investor's Service, Inc., or if the National Association of Insurance Commissioners determines that the monthly average of the composite yield on seasoned corporate bonds as published by Moody's Investors Service, Inc. is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the National Association of Insurance Commissioners and approved by regulation promulgated by the commissioner, may be substituted.

(c) Any insurer may file with the commissioner a written notice of its election to comply with this section after a specified date before January 1, 1979, which is the operative date of this section for that insurer. An insurer may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If an insurer makes no election, the operative date of this section for that insurer is January 1, 1979.



26-6-207. Minimum standards for disability plans.

26-6-207. Minimum standards for disability plans.

The commissioner shall promulgate regulations containing the minimum standards applicable to the valuation of disability plans.



26-6-208. Actuarial opinion of reserves.

26-6-208. Actuarial opinion of reserves.

(a) This section shall become operative December 31, 1995.

(b) Every life insurer doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this state. The commissioner by regulation shall define the specifics of this opinion and add any other items deemed to be necessary to its scope.

(c) Every life insurer, except as exempted by regulation, shall also annually include in the opinion required by subsection (b) of this section, an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation, when considered in light of the assets held by the insurer with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the insurer's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts. The commissioner may provide by regulation for a transition period for establishing any higher reserves which the qualified actuary deems necessary in order to render the opinion required by this section.

(d) Each opinion required by subsection (c) of this section shall be governed by the following provisions:

(i) A memorandum, in form and substance acceptable to the commissioner as specified by regulation, shall be prepared to support each actuarial opinion;

(ii) If the insurer fails to provide a supporting memorandum at the request of the commissioner within a period specified by regulation or the commissioner determines that the supporting memorandum provided by the insurer fails to meet the standards prescribed by regulation or is unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the insurer to review the opinion and the basis for the opinion and prepare any supporting memorandum required by the commissioner.

(e) Every opinion shall be governed by the following provisions:

(i) The opinion shall be submitted with the annual statement reflecting the valuation of reserve liabilities for each year ending on or after December 31, 1995;

(ii) The opinion shall apply to all business in force including individual and group health insurance plans, in form and substance acceptable to the commissioner as specified by regulation;

(iii) The opinion shall be based on standards adopted by the actuarial standards board and on additional standards as the commissioner by regulation prescribes;

(iv) In the case of an opinion required to be submitted by a foreign or alien insurer, the commissioner may accept the opinion filed by that insurer with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to an insurer domiciled in this state;

(v) Except in cases of fraud, willful misconduct or negligence the qualified actuary shall not be liable for damages to any person, other than the insurer and the commissioner, for any act, error, omission, decision or conduct with respect to the actuary's opinion;

(vi) Disciplinary action by the commissioner against the insurer or the qualified actuary shall be defined in regulations by the commissioner;

(vii) Any memorandum in support of the opinion, and any other material provided by the insurer to the commissioner in connection with the opinion, shall be kept confidential by the commissioner, may be shared as authorized by and in accordance with the provisions of W.S. 26-2-113(d), and shall not be made public other than for the purpose of defending an action seeking damages from any person by reason of any action required by this section or by regulations promulgated under this section. Once any portion of the confidential memorandum is cited by the insurer in its marketing or is cited before any governmental agency other than a state insurance department or is released by the insurer to the news media, no portion of the memorandum shall be confidential. The memorandum or other material may otherwise be released by the commissioner:

(A) With the written consent of the insurer; or

(B) To the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the commissioner for preserving the confidentiality of the memorandum or other material.

(f) For the purposes of this section, "qualified actuary" means a member in good standing of the American Academy of Actuaries and who meets requirements prescribed by regulation of the commissioner.






ARTICLE 3 - VALUATION OF OTHER SECURITIES

26-6-301. Valuation of bonds and other debt securities.

26-6-301. Valuation of bonds and other debt securities.

(a) The commissioner may, by rule or regulation, require that any bond or other evidence of debt held by an insurer be valued in accordance with the most recent published valuation standards of the National Association of Insurance Commissioners. Any bonds or other evidences of debt as to which the National Association of Insurance Commissioners has not published valuation standards in its valuations of securities manual, if amply secured and not in default as to principal or interest, shall be valued as follows:

(i) If purchased at par, at the par value;

(ii) If purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made, or instead of this method, according to an accepted method of valuation the commissioner approves;

(iii) Purchase price shall in no case be taken at a higher figure than the actual fair value at the time of acquisition regardless of how acquired, plus actual brokerage, transfer, postage or express charges paid in the acquisition of the securities;

(iv) Unless otherwise provided by valuation the commissioner establishes or approves, no such security shall be carried at above the call price for the entire issue during any period within which the security may be called.

(b) The commissioner has full discretion in determining the method of calculating values according to the rules set forth in this section.



26-6-302. Valuation of other securities.

26-6-302. Valuation of other securities.

(a) The commissioner may, by rule or regulation, require that securities other than securities referred to in W.S. 26-6-301 and except as provided in W.S. 26-16-502(a)(iv), held by an insurer, be valued in accordance with the most recent published valuation standards of the National Association of Insurance Commissioners. At the commissioner's discretion, securities as to which the National Association of Insurance Commissioners has not published valuation standards shall be valued at their fair value, or at their appraised value or at prices the commissioner determines as representing their fair value.

(b) Preferred or guaranteed stocks or shares while paying full dividends may be carried at a fixed value instead of fair value at the commissioner's discretion and in accordance with a method of computation he approves.

(c) The stock of an insurer's subsidiary shall be valued on the basis of the value of only those assets of the subsidiary as would constitute lawful investments of the insurer if acquired or held directly by the insurer.



26-6-303. Valuation of real and personal property.

26-6-303. Valuation of real and personal property.

(a) All real property shall be valued as set forth in the most recent National Association of Insurance Commissioners' accounting practices and procedures manual.

(i) Repealed by Laws 1994, ch. 76, 3.

(ii) Repealed by Laws 1994, ch. 76, 3.

(iii) Repealed by Laws 1994, ch. 76, 3.

(iv) Repealed By Laws 2001, Ch. 9, 2.

(v) Repealed By Laws 2001, Ch. 9, 2.

(b) Repealed by Laws 1994, ch. 76, 3.

(c) Personal property acquired pursuant to loans on the security of chattels made in accordance with W.S. 26-7-111 shall not be valued at an amount greater than the unpaid balance of principal on the defaulted loan at the date of acquisition together with taxes and expenses incurred in connection with the acquisition, or the fair value of the property, whichever is less.



26-6-304. Valuation of purchase money mortgages.

26-6-304. Valuation of purchase money mortgages.

Purchase money mortgages on real property shall be valued in accordance with the most recent National Association of Insurance Commissioners' accounting practices and procedures manual.



26-6-305. "Insolvency" and "impairment" defined.

26-6-305. "Insolvency" and "impairment" defined.

(a) An insurer is insolvent if its total assets, as in this chapter provided, are less than its total liabilities, excluding as a liability, as to a stock insurer, the aggregate par value of its outstanding capital stock.

(b) An insurer is impaired if:

(i) As to a stock insurer, the sum of its assets is less than the sum of:

(A) Its liabilities;

(B) The aggregate par value of its outstanding capital stock; and

(C) The amount of surplus the insurer is required to maintain for the kinds of insurance transacted.

(ii) As to a mutual or reciprocal insurer, the sum of its assets is less than the sum of its liabilities and the amount of surplus the insurer is required to maintain for the kinds of insurance transacted.






ARTICLE 4 - PROPERTY AND CASUALTY ACTUARIAL OPINIONS

26-6-401. Short title; effective date.

26-6-401. Short title; effective date.

This article shall be known as the property and casualty actuarial opinion law. W.S. 26-6-402 and 26-6-403 shall be effective beginning January 1, 2008 and shall be applicable to filings submitted after January 1, 2009.



26-6-402. Actuarial opinion of reserves and supporting documentation.

26-6-402. Actuarial opinion of reserves and supporting documentation.

(a) Every property and casualty insurance company doing business in this state, unless otherwise exempted by the domiciliary commissioner, shall annually submit the opinion of an appointed actuary entitled "statement of actuarial opinion." This opinion shall be filed in accordance with the appropriate National Association of Insurance Commissioners property and casualty annual statement instructions.

(b) Every property and casualty insurance company domiciled in this state that is required to submit a statement of actuarial opinion shall annually submit an actuarial opinion summary, written by the company's appointed actuary. This actuarial opinion summary shall be filed in accordance with the appropriate National Association of Insurance Commissioners property and casualty annual statement instructions and shall be considered as a document supporting the actuarial opinion required in subsection (a) of this section. A company licensed but not domiciled in this state shall provide the actuarial opinion summary upon request.

(c) An actuarial report and underlying workpapers as required by the appropriate National Association of Insurance Commissioners property and casualty annual statement instructions shall be prepared to support each actuarial opinion required under this article. If the insurance company fails to provide a supporting actuarial report or workpapers at the request of the commissioner or the commissioner determines that the supporting actuarial report or workpapers provided by the insurance company is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting actuarial report or workpapers.

(d) The appointed actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision or conduct with respect to the actuary's opinion, except in cases of fraud or willful misconduct on the part of the appointed actuary.



26-6-403. Confidentiality.

26-6-403. Confidentiality.

(a) The statement of actuarial opinion required under W.S. 26-6-402 shall be provided with the annual statement in accordance with National Association of Insurance Commissioners property and casualty annual statement instructions and shall be treated as a public document.

(b) Documents, materials or other information in the possession or control of the department that are considered an actuarial report, workpapers or actuarial opinion summary provided in support of the opinion, and any other material provided by the company to the commissioner in connection with the actuarial report, workpapers or actuarial opinion summary, shall be confidential by law and privileged, shall not be subject to inspection under W.S. 16-4-201 through 16-4-205, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. This provision shall not be construed to limit the commissioner's authority to release the documents to the actuarial board for counseling and discipline established by the American academy of actuaries so long as the material is required for the purpose of professional disciplinary proceedings and that the actuarial board for counseling and discipline establishes procedures satisfactory to the commissioner for preserving the confidentiality of the documents. Nor shall this section be construed to limit the commissioner's authority to use the documents, materials or other information in furtherance of any regulatory or legal action brought as part of the commissioner's official duties.

(c) Neither the commissioner nor any person who received documents, materials or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials or information subject to subsection (b) of this section.

(d) In order to assist in the performance of the commissioner's duties, the commissioner may:

(i) Share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subsection (b) of this section with other state, federal and international regulatory agencies, with the National Association of Insurance Commissioners and its affiliates and subsidiaries, and with state, federal and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material or other information and has the legal authority to maintain confidentiality;

(ii) Receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the National Association of Insurance Commissioners and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(iii) Enter into agreements governing sharing and use of information consistent with this section.

(e) No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subsection (d) of this section.









CHAPTER 7 - INVESTMENTS

26-7-101. Scope of chapter.

26-7-101. Scope of chapter.

Except as to W.S. 26-7-116, this chapter applies to domestic insurers only.



26-7-102. Definitions of terms used in chapter; determination of net earnings.

26-7-102. Definitions of terms used in chapter; determination of net earnings.

(a) As used in this chapter:

(i) "Fixed charges" means interest on funded and unfunded debt amortization of debt discount and rentals for leased properties;

(ii) "Institution" means corporations, joint-stock associations and business trusts;

(iii) "Net earnings available for fixed charges" means net income after deducting operating and maintenance expenses, taxes, other than federal and state income taxes, depreciation and depletion, but excluding extraordinary nonrecurring items of income or expense appearing in the regular financial statements of the institutions involved;

(iv) "Obligations" means bonds, debentures, notes or other evidences of indebtedness.

(b) If net earnings are determined in reliance upon consolidated earnings statements of parent and subsidiary institutions, those net earnings shall be determined after provision for income taxes of subsidiaries and after proper allowance for minority stock interest if any. The required coverage of fixed charges shall be computed on a basis including fixed charges and preferred dividends of subsidiaries other than those payable by the subsidiaries to the parent corporation or to any other of the subsidiaries, except that if the minority common stock interest in the subsidiary corporation is substantial, the fixed charges and preferred dividends may be apportioned in accordance with regulations the commissioner prescribes.



26-7-103. Eligible investments.

26-7-103. Eligible investments.

(a) Insurers shall invest in or lend their funds on the security of and shall hold as invested assets only eligible investments prescribed in this chapter.

(b) Any particular investment held by an insurer on January 1, 1968, which was a legal investment at the time it was made, and which the insurer was legally entitled to possess immediately prior to that date, is an eligible investment.

(c) Eligibility of an investment is determined as of the date of its making or acquisition, except as stated in subsection (b) of this section.

(d) Any investment limitation based upon the amount of the insurer's assets or particular funds relates to those assets or funds as shown by the insurer's annual statement as of December 31 immediately preceding the date of the insurer's acquisition of the investment, or as shown by a current financial statement resulting from merger of another insurer, bulk reinsurance or change in capitalization.

(e) An insurer authorized to transact insurance in a foreign country may make investments, in aggregate amount not exceeding its deposit and reserve obligations incurred in that country, in securities of or in that country possessing characteristics and of a quality similar to like investments in the United States.



26-7-104. General qualifications for investments.

26-7-104. General qualifications for investments.

(a) No security or investment, other than property acquired under W.S. 26-7-107(a)(xiii), is eligible for acquisition unless it is interest bearing or interest accruing or dividend or income paying, is not then in default and the insurer is entitled to receive for its exclusive account and benefit the interest or income accruing thereon. Any stock which has the ability to appreciate in value shall be considered to be income paying for purposes of this subsection.

(b) No security or investment is eligible for purchase at a price above its market value.

(c) Nothing in this chapter prohibits an insurer from acquiring other or additional securities or property if received as a dividend or as a lawful distribution of assets, or under a lawful and bona fide agreement of bulk reinsurance, merger or consolidation. Any investment so acquired which is not otherwise eligible under this chapter shall be disposed of pursuant to W.S. 26-7-112 if real property, or pursuant to W.S. 26-7-113 if personal property or securities.



26-7-105. Investment authorization; record.

26-7-105. Investment authorization; record.

(a) No insurer shall make any investment or loan, other than a policy loan or an annuity contract loan of a life insurer, unless the investment or loan is authorized by the insurer's board of directors or by a committee authorized by the board and charged with the supervision or making of the investment or loan. The minutes of any such committee shall be recorded and regular reports of the committee shall be submitted to the board of directors.

(b) The insurer shall maintain a full record of each investment, showing, among other pertinent information, the name of any officer, director or principal stockholder of the insurer having any interest in the securities, loan or property constituting the investment, or in the person in whose behalf the investment is made, and the nature of the interest.



26-7-106. Diversification of and limits on investments.

26-7-106. Diversification of and limits on investments.

(a) An insurer shall invest in or hold as admitted assets only categories of investments within applicable limits as follows:

(i) No insurer shall have at any time any combination of investments in or loans upon the security of the obligations, property or securities of any one (1) person, institution, corporation or municipal corporation aggregating an amount exceeding five percent (5%) of the insurer's assets, except this does not apply to general obligations of the United States of America or of any state or include policy loans made under W.S. 26-7-108;

(ii) No insurer shall invest in or hold at any time more than ten percent (10%) of the outstanding voting stock of any corporation, except with respect to voting rights of preference stock during default of dividends, except this does not apply to stock of an insurer's subsidiary acquired under W.S. 26-7-107(a)(vii) or (xiv), or to controlling stock of an insurer acquired under W.S. 26-7-107(a)(vi);

(iii) An insurer, other than a title insurer, shall invest and maintain invested funds not less in amount than the minimum paid-in capital stock required under this code of a domestic stock insurer transacting like kinds of insurance, only in cash and the securities provided under W.S. 26-7-107(a)(i) and 26-7-107(a)(xii);

(iv) A life insurer shall also invest and keep invested its funds, in an amount not less than the reserves under its life insurance policies and annuity contracts in force, in cash or the securities or investments allowed under this chapter, other than in common stocks, insurance stocks and stocks of the insurer's subsidiaries;

(v) No life insurer shall invest and have invested at any time in aggregate amount more than seven percent (7%) of its assets in all stocks under W.S. 26-7-107(a)(iv), (v), (vi) and (viii), except this does not apply to stock of a controlled or subsidiary corporation under W.S. 26-7-107(a)(vi), (vii) and (xiv);

(vi) No insurer shall have invested at any time more than sixty-five percent (65%) of its assets in obligations secured by mortgage, trust deed, contract of purchase or other similar encumbrance of real property;

(vii) No insurer shall have invested at any time more than seven percent (7%) of its assets in either improvement district obligations or equipment trust certificates;

(viii) Investments in real property are limited as provided in W.S. 26-7-107(a)(xiii); and

(ix) Other specific limits apply as stated in the sections dealing with other kinds of investments.



26-7-107. Authorized investments.

26-7-107. Authorized investments.

(a) An insurer may invest in:

(i) Bonds or other evidences of indebtedness, not in default as to principal or interest, which are valid and legally authorized obligations issued, assumed or guaranteed by the United States or Canada or by any state, territory, possession or province thereof, or by any county, city, town, village, municipality or other political subdivision or public instrumentality of one (1) or more of the governmental units specified, if, by statutory or other legal requirements applicable thereto, the obligations are payable as to both principal and interest from:

(A) Taxes levied or required to be levied upon all taxable property or all taxable income within the jurisdiction of the governmental unit; or

(B) Adequate special revenues pledged or otherwise appropriated or by law required to be provided for that payment, but not including any obligation payable solely out of special assessments on properties benefited by local improvements unless adequate security is evidenced by the ratio of assessment to the value of the property or the obligation is additionally secured by an adequate guaranty fund required by law.

(ii) The obligations and stock if stated, issued, assumed or guaranteed by the following agencies of the United States government, or in which that government is a participant, whether or not it guarantees the obligations:

(A) Commodity credit corporation;

(B) Federal intermediate credit banks;

(C) Federal land banks;

(D) Banks for cooperatives;

(E) Federal home loan banks, and stock thereof;

(F) Federal national mortgage association and stock thereof when acquired in connection with sale of mortgage loans to the association;

(G) International bank for reconstruction and development;

(H) Inter-American development bank;

(J) Any other similar agency of, or participated in by, the United States government and of similar financial quality.

(iii) Obligations other than those eligible for investment under W.S. 26-7-107(a)(xii) if they are issued, assumed or guaranteed by any solvent institution created or existing under the laws of the United States or Canada or of any state, district, territory or province thereof, and are qualified under any of the following:

(A) Obligations which are secured by adequate collateral security and bear fixed interest if during each of any three (3), including the last two (2), of the five (5) fiscal years immediately preceding the date of the insurer's acquisition, the net earnings of the issuing, assuming or guaranteeing institution available for its fixed charges, as defined in W.S. 26-7-102, have been not less than one and one-fourth (1 1/4) times the total of its fixed charges for that year. In determining the adequacy of collateral security not more than one-third (1/3) of the total value of the required collateral shall consist of stock other than stock meeting the requirements of W.S. 26-7-107(a)(iv);

(B) Fixed interest-bearing obligations, other than those described in subparagraph (a)(iii)(A) of this section, if the net earnings of the issuing, assuming or guaranteeing institution available for its fixed charges for a period of five (5) fiscal years immediately preceding the date of the insurer's acquisition have averaged per year not less than one and one-half (1 1/2) times its average annual fixed charges applicable to that period and if during the last year of that period the net earnings have been not less than one and one-half (1 1/2) times its fixed charges for that year;

(C) Adjustment, income or other contingent interest obligations if the net earnings of the issuing, assuming or guaranteeing institution available for its fixed charges for a period of five (5) fiscal years immediately preceding the date of the insurer's acquisition have averaged per year not less than one and one-half (1 1/2) times the sum of its average annual fixed charges and its average annual maximum contingent interest applicable to that period and if during each of the last two (2) years of that period the net earnings have been not less than one and one-half (1 1/2) times the sum of its fixed charges and maximum contingent interest for each year.

(iv) Preferred or guaranteed stocks or shares of any solvent institution existing under the laws of the United States or of Canada, or of any state or province thereof, if all of the prior obligations and prior preferred stocks, if any, of the institution at the date of the insurer's acquisition of the investment are eligible as investments under this chapter and if the net earnings of the institution available for its fixed charges during each of the last two (2) years have been, and during each of the last five (5) years have averaged, not less than one and one-half (1 1/2) times the sum of its average annual fixed charges, if any, its average annual maximum contingent interest, if any, and its average annual preferred dividend requirements. For the purposes of this paragraph the computation shall refer to the fiscal years immediately preceding the date of the insurer's acquisition of the investment, and the term "preferred dividend requirement" means cumulative or noncumulative dividends, whether paid or not;

(v) Nonassessable common stocks, other than insurance stocks, of any solvent corporation organized and existing under the laws of the United States or Canada, or of any state or province thereof, if the corporation has had net earnings available for dividends on its stock in each of the five (5) fiscal years immediately preceding the insurer's investment therein. If the issuing corporation has not been in legal existence for the whole of the five (5) fiscal years but was formed as a consolidation or merger of two (2) or more businesses of which at least one (1) was in operation on a date five (5) years prior to the investment, the test of eligibility of its common stock under this paragraph shall be based upon consolidated pro forma statements of the predecessor or constituent institutions;

(vi) Stocks of other solvent insurers formed under the laws of this or another state, which stocks meet the applicable requirements of W.S. 26-7-107(a)(iv) and 26-7-107(a)(v). With the commissioner's advance written consent an insurer may acquire and hold the controlling interest in the outstanding voting stock of another stock insurer formed under the laws of this or another state, which stocks are limited as to amount as provided in W.S. 26-7-107(a)(vii). The commissioner shall not give his consent to any such acquisition if he finds it is not in the best interests of the insurers involved or of their policyholders or stockholders, or that the acquisition would materially tend to result in any monopoly in the insurance business;

(vii) Stock of a subsidiary insurance corporation it forms. All of the insurer's investments under this paragraph, together with its investments in insurance stocks under W.S. 26-7-107(a)(vi), shall not at any time exceed the amount of the investing insurer's surplus, if a life insurer, or its surplus to policyholders if other than a life insurer;

(viii) A bank's common trust fund as defined in section 584 of the United States Internal Revenue Code of 1954;

(ix) The securities of any open-end management type investment company or investment trust registered with the federal securities and exchange commission under the Investment Company Act of 1940 as from time to time amended, if the investment company or trust has assets of not less than twenty-five million dollars ($25,000,000.00) on the date of the insurer's investment;

(x) Equipment trust obligations or certificates adequately secured and evidencing an interest in transportation equipment, wholly or in part within the United States of America, which obligations or certificates carry the right to receive determined portions of rental, purchase or other fixed obligatory payments to be made for the use or purchase of the transportation equipment;

(xi) Share accounts, savings accounts of savings and loan associations or building and loan associations or in the savings accounts of banks;

(xii) First liens upon improved real property located in this or any other state or in Canada, subject to the following conditions:

(A) For liens on single family residence property the amount loaned shall not exceed seventy-five percent (75%) of the fair value of the property, and the loan shall be amortized within not more than thirty (30) years by payment of installments thereon at regular intervals not less frequent than every three (3) months;

(B) For liens on other improved real property the amount loaned shall not exceed sixty-six and two-thirds percent (66 2/3%) of the fair value of the property;

(C) No loan shall be made or acquired by the insurer unless the fair value of the property has been determined, for the purposes of the loan, by a qualified independent appraiser;

(D) In applying the limitations provided in subparagraphs (A) and (B) of this paragraph, the amount in which the loan is guaranteed by the administrator of veteran's affairs or insured by the federal housing administration or other United States or Canadian government agency may be excluded from the amount of the loan;

(E) Insurance not less comprehensive than fire and extended coverage shall be carried on the improvements on the property in an amount not less than the insurable value of the improvements, or the amount of the loan, whichever is less, and the policy evidencing the insurance endorsed to show the interest of the mortgagee. "Improved real property" means all farm lands used for tillage, crop, other than timber, or pasture, and all real property on which permanent improvements, installations or structures suitable for residence or construction of residences, or for commercial or industrial use, are situated;

(F) Subparagraphs (A), (B) and (C) of this paragraph do not apply to purchase money mortgages taken by the insurer upon sale of property theretofore owned by it and covering the real property. No such mortgage shall be for an amount exceeding the original unpaid balance of the purchase price.

(xiii) Real property as follows:

(A) The land and the buildings thereon occupied by it as its principal office and any other real property necessary in the transaction of its business, provided the amount so invested and apportioned as to space actually so occupied shall not aggregate more than fifteen percent (15%) of the insurer's assets;

(B) Acquired in satisfaction of loans, mortgages, liens, judgments, decrees or debts previously owing to the insurer in the course of its business;

(C) Acquired in part payment of the consideration of the sale of other real property it owns, if the transaction effects a net reduction in the insurer's investments in real property;

(D) Acquired by gift or devise or through merger, consolidation or bulk reinsurance of another insurer under this code;

(E) The seller's interest in real property subject to an agreement of purchase or sale, but the sum invested in the seller's interest shall not exceed two-thirds (2/3) of the fair value of the property;

(F) Improved real property, or any interest therein acquired or held by purchase, lease or otherwise, other than real property to be used primarily for agricultural, ranch, mining, development of oil or mineral resources, recreational, amusement, hotel, motel or club purposes, acquired as an investment for the production of income or acquired to be improved or developed for such investment purposes pursuant to an existing program therefor. The insurer may hold, improve, develop, maintain, manage, lease, sell and convey real property it acquires under this provision. An insurer shall not have at any time invested in real property under this subparagraph an amount exceeding fifteen percent (15%) of its assets. An investment in any single parcel of real estate acquired under this subparagraph after March 1, 1975, shall not exceed four percent (4%) of the company's assets;

(G) Additional real property and equipment incident to real property, if necessary or convenient for the purpose of enhancing the sale or other value of real property previously acquired or held under subparagraphs (B), (C), (D) or (F) of this paragraph. The real property and equipment shall be included, together with the real property for the enhancement of which it was acquired, for the purpose of applicable investment limits, and is subject to disposal at the same time and under the same conditions applying to the enhanced real property under W.S. 26-7-112;

(H) All real property owned by the insurer under this section, except as to seller's interest specified in subparagraph (E) of this paragraph, shall not at any time exceed thirty percent (30%) of the insurer's assets.

(xiv) Common stock, preferred stock, debt obligations, and other securities of one (1) or more subsidiary business corporations formed under the laws of this state and necessary and incidental to the insurer's insurance business or to the administration of any of its investments. The amount of the investment is governed by W.S. 26-44-102(b);

(xv) Nonassessable common stocks, other than insurance stocks, of any solvent corporation organized and existing under the laws of any foreign country, any such investment to be subject to the limitations of W.S. 26-7-106. At any one time, the aggregate amount of foreign investments shall not exceed twenty percent (20%) of the insurer's admitted assets.



26-7-108. Policy loans.

26-7-108. Policy loans.

A life insurer may lend to its policyholder upon pledge of the policy as collateral security any sum not exceeding the cash surrender value of the policy, or may lend against pledge or assignment of any of its supplementary contracts or other contracts or obligations if the loan is adequately secured by the pledge or assignment. Loans so made are eligible investments of the insurer.



26-7-109. Collateral loans.

26-7-109. Collateral loans.

An insurer may lend and thereby invest its funds upon the pledge of securities eligible for investment under this chapter. As of the date made, no such loan shall exceed in amount ninety percent (90%) of the market value of the collateral pledged. The amount loaned shall be included pro rata in determining the maximum percentage of funds permitted under this chapter to be invested in the categories of securities so pledged.



26-7-110. Miscellaneous loans and investments.

26-7-110. Miscellaneous loans and investments.

(a) An insurer may make loans or investments not otherwise expressly permitted under this chapter, in aggregate amounts not over five percent (5%) of the insurer's assets and not over one percent (1%) of those assets as to any one loan or investment, if the loan or investment fulfills the requirements of W.S. 26-7-103 and otherwise qualifies as a sound investment. No such loan or investment shall be represented by:

(i) Any item excluded under W.S. 26-6-102 or any loan or investment otherwise expressly prohibited;

(ii) Agents' balances or amounts advanced to or owing by agents, except as to policy loans, mortgage loans and collateral loans otherwise authorized under this chapter;

(iii) Any category of loans or investments expressly eligible under any other provisions of this chapter;

(iv) Any asset theretofore acquired or held by the insurer under any other category of loans or investments eligible under this chapter.

(b) An insurer may make loans to industrial development corporations under the laws of this state in an amount not exceeding the limits set forth in W.S. 17-11-106(b)(iii).

(c) The insurer shall keep a separate record of all loans and investments made under this section.



26-7-111. Security interest in chattels.

26-7-111. Security interest in chattels.

(a) In connection with a mortgage loan on the security of real property designed and used primarily for residential purposes only, which mortgage loan was acquired pursuant to W.S. 26-7-107(a)(xii), an insurer may lend or invest an amount, not exceeding twenty percent (20%) of the amount loaned on or invested in the real property mortgage, on the security of chattels, to be amortized by regular payments within a term of not more than five (5) years, and representing a first and prior lien, except for taxes not then delinquent, on personal property constituting durable equipment and owned by the mortgagor and kept and used in the mortgaged premises.

(b) For the purposes of this section, "durable equipment" includes only mechanical refrigerators, air conditioning equipment, mechanical laundering machines, heating and cooking stoves and ranges, and in the case of apartment houses, motels and hotels, room furniture and furnishings also.

(c) Prior to the acquisition of a chattel mortgage under this section, items of property to be included therein shall be separately appraised by a qualified appraiser and the fair market value thereof determined. No chattel loan shall exceed in amount the same ratio of loan to the value of the property as is applicable to the companion loan on the real property.

(d) This section does not prohibit an insurer from taking liens on personal property as additional security for any investment otherwise eligible under this chapter.



26-7-112. Security interest in chattels; time limit for disposal.

26-7-112. Security interest in chattels; time limit for disposal.

(a) Except as stated in subsection (b) of this section, the insurer shall dispose of real property acquired under W.S. 26-7-107(a)(xiii)(A) within five (5) years after it ceases to be necessary to the insurer in the transaction of its business and real property acquired under W.S. 26-7-107(a)(xiii)(B), (C) and (D) within five (5) years after the date of acquisition.

(b) Upon satisfactory proof that the insurer's interests will suffer materially by the forced sale of real property, the commissioner, by order, may grant a reasonable extension of the period within which the insurer shall dispose of any particular parcel of real property, unless the insurer elects to hold the real property as an investment for income purposes under W.S. 26-7-107(a)(xiii)(F), in which case thereafter the real property is deemed to have been acquired at a cost equal to its book value at the time of the election and to be held under and subject to that subparagraph.



26-7-113. Disposal of ineligible investments; time limit for disposal.

26-7-113. Disposal of ineligible investments; time limit for disposal.

Any personal property or securities lawfully acquired by an insurer which it could not otherwise have invested in or loaned its funds upon at the time of the acquisition, shall be disposed of within three (3) years from date of acquisition unless within that period the security becomes an eligible investment, except that any security or personal property acquired under any agreement of bulk reinsurance, merger or consolidation may be retained for a longer period if so provided in the plan for reinsurance, merger or consolidation as the commissioner approves under chapter 24 of this code. Upon the insurer's application and proof that forced sale of any such property or security would materially injure its interests, the commissioner may extend the disposal period for an additional reasonable time.



26-7-114. Disposal of ineligible investments; failure to dispose; disposal of ineligible investments unlawfully acquired.

26-7-114. Disposal of ineligible investments; failure to dispose; disposal of ineligible investments unlawfully acquired.

(a) Any real property, personal property or securities lawfully acquired and held by an insurer after expiration of the period for disposal thereof or any extension of that period as provided in W.S. 26-7-107(a)(vi) or 26-7-107(a)(vii), shall not be allowed as an insurer's asset.

(b) An insurer shall immediately dispose of any ineligible investment unlawfully acquired. The commissioner shall suspend or revoke the insurer's certificate of authority if the insurer fails to dispose of the investment within any reasonable time the commissioner, by order, specifies.



26-7-115. Prohibited investments; securities underwriting prohibited.

26-7-115. Prohibited investments; securities underwriting prohibited.

(a) In addition to investments excluded pursuant to other provisions of this code, an insurer shall not invest in or lend its funds upon the security of:

(i) Issued shares of its own capital stock, except for the purpose of mutualization under W.S. 26-24-143;

(ii) Securities issued by any corporation or enterprise the controlling interest of which is or after the insurer's acquisition will be held by the insurer or any combination of the insurer and the insurer's directors, officers, parent corporation, subsidiaries or controlling stockholders and the spouses and children of any of them. Investments in controlled insurance corporations or subsidiaries under W.S. 26-7-107(a)(vi), (vii) or (xiv) are not subject to this provision;

(iii) Any note or other evidence of indebtedness of any director, officer, employee or controlling stockholder of the insurer or of the spouse or child of any of them, except as to policy loans authorized under W.S. 26-7-108.

(b) No insurer shall underwrite or participate in the underwriting of an offering of securities or property by any other person.



26-7-116. Investments of foreign insurers.

26-7-116. Investments of foreign insurers.

The investment portfolio of a foreign or alien insurer shall be as permitted by the laws of its domicile if of a quality substantially equal to that required under this chapter for similar funds of like domestic insurers. In determining the relative quality and value of the investment portfolio of a foreign or alien insurer, the commissioner, for purposes of comparison, may apply the provisions of this code regulating investments of domestic insurers and valuation of those insurers. If the commissioner determines that the investment portfolio of a foreign or alien insurer is not of a quality substantially equal to that required under this chapter for similar funds of like domestic insurers, he may refuse to continue or may suspend or revoke an insurer's certificate of authority in accordance with W.S. 26-3-115.






CHAPTER 8 - ADMINISTRATION OF ASSETS AND DEPOSITS

ARTICLE 1 - ADMINISTRATION OF DEPOSITS

26-8-101. Authorized deposits of insurers.

26-8-101. Authorized deposits of insurers.

(a) The following deposits of insurers when made through the commissioner shall be accepted and held, subject to this chapter:

(i) Deposits required under this code for authority to transact insurance in this state;

(ii) Deposits of domestic insurers if made pursuant to the laws of other states, provinces and countries as a requirement for authority to transact insurance therein;

(iii) Deposits in any additional amounts permitted under W.S. 26-8-109(b).



26-8-102. Purposes for holding deposits.

26-8-102. Purposes for holding deposits.

(a) Deposits shall be held for purposes as follows:

(i) Deposits made in this state under W.S. 26-3-111 shall be held in trust for the purposes stated in that section;

(ii) A deposit made in this state by a domestic insurer transacting insurance in another state, province or country, as required by the laws thereof, shall be held in trust for the protection of all the insurer's policyholders or all its policyholders and creditors or for any other purpose specified by those laws;

(iii) A deposit required under W.S. 26-3-130 shall be held for purposes specified by the commissioner's order pursuant to which the deposit is to be made.



26-8-103. Securities eligible for deposit.

26-8-103. Securities eligible for deposit.

(a) Any deposits required under W.S. 26-3-111 for authority to transact insurance in this state shall consist of any combination of certificates of deposit issued by solvent banks, public obligations as described in W.S. 26-7-107(a)(i) or corporate obligations described in W.S. 26-7-107(a)(iii).

(b) Any other deposits of a domestic insurer held in this state pursuant to the laws of another state, province or country shall be comprised of assets described in subsection (a) of this section and of any additional securities required or permitted by those laws, except common stocks, mortgages of any kind and real property.

(c) Deposits of foreign insurers made in this state under W.S. 26-3-130 shall consist of assets the commissioner requires pursuant to that law.



26-8-104. Depository.

26-8-104. Depository.

(a) Deposits made in this state under this code shall be made through and with the commissioner's approval in safe deposit with an established safe deposit institution, bank or trust company located in this state and selected by the insurer.

(b) If the deposit is kept in safe deposit, the box or compartment in which are kept the assets and securities comprising the deposit shall be placed in a fireproof safe deposit vault and shall require two (2) distinctly differing keys to open it. One (1) of the keys shall at all times be kept by the commissioner and the other key shall at all times be kept by the insurer. The box or compartment shall not at any time be opened or remain open except through the joint action and in the presence of both the commissioner and the insurer's authorized representative.

(c) The insurer shall pay the customary fees for the safekeeping of its deposit.



26-8-105. Custodial arrangements.

26-8-105. Custodial arrangements.

(a) Instead of deposit into safe deposit as provided in W.S. 26-8-104, upon the insurer's written request the commissioner may permit the insurer to make and maintain the deposit under custodial arrangements with the trust department of an established bank located in Wyoming.

(b) With the commissioner's written advance approval, the insurer may deposit certain of its securities under custodial arrangements with an established bank or trust company located outside this state, if the custodial bank or trust company issues original receipts for those securities and they are held in safe deposit or custody subject to the requirements of W.S. 26-8-104(b) or subsection (a) of this section.

(c) The form and terms of all such custodial arrangements shall be as the commissioner prescribes or approves consistent with the applicable provisions of this code [title 26].

(d) The insurer shall bear the costs of custodial arrangements.



26-8-106. Commissioner's record of deposits; vouchers as to assets deposited.

26-8-106. Commissioner's record of deposits; vouchers as to assets deposited.

(a) The commissioner shall:

(i) Give the depositing insurer vouchers as to assets deposited with him;

(ii) Keep a record of the assets comprising each insurer's deposit, showing as far as practical the amount and market value of each item and each of his transactions relative thereto.



26-8-107. Assignment or transfer of securities deposited to commissioner.

26-8-107. Assignment or transfer of securities deposited to commissioner.

Any assets deposited by an insurer and not negotiable by delivery shall be assigned or transferred to the commissioner and his successors in office. Upon release of any such security or asset to the insurer, the commissioner shall reassign or transfer the security or asset to the insurer.



26-8-108. Appraisal of securities deposited.

26-8-108. Appraisal of securities deposited.

Prior to acceptance for deposit of any asset, or at any time thereafter while so deposited, the commissioner may have the asset appraised or valued by competent appraisers. The insurer shall bear the reasonable costs of the appraisal or valuation.



26-8-109. When excess deposits may be required.

26-8-109. When excess deposits may be required.

(a) If assets deposited by an insurer under this chapter are subject to material fluctuations in market value, the commissioner may require the insurer to deposit and maintain on deposit additional assets in an amount reasonably necessary to assure that the deposit at all times has a market value of not less than the amount specified under the law by which the deposit is required.

(b) An insurer not required to make additional deposits may deposit assets in an amount exceeding its deposit required or otherwise permitted under this code by not more than twenty percent (20%) of the required or permitted deposit, or twenty thousand dollars ($20,000.00), whichever is larger, for the purpose of absorbing fluctuations in the value of assets deposited and to facilitate exchange and substitution of those assets. During the insurer's solvency any excess deposit shall be released to the insurer upon its request. During the insurer's insolvency, an excess deposit shall be released only as provided in W.S. 26-8-113(d).



26-8-110. Rights of solvent insurer.

26-8-110. Rights of solvent insurer.

(a) If the insurer is solvent and in compliance with this code it may:

(i) Demand, receive, sue for and recover the income from the assets deposited;

(ii) Exchange and substitute for the deposited assets, or any part thereof, other eligible securities and assets of equivalent or greater market value; and

(iii) At any reasonable time inspect its deposit.



26-8-111. Levy upon deposit.

26-8-111. Levy upon deposit.

No judgment creditor or other claimant of an insurer has the right to levy upon any of the assets held in this state as a deposit for the protection of the insurer's policyholders or creditors or both. As to a deposit made pursuant to W.S. 26-3-111, levy on that deposit is permitted if provided in the commissioner's order under which the deposit is required.



26-8-112. Deficiency of deposit; failure to cure.

26-8-112. Deficiency of deposit; failure to cure.

If for any reason the market value of an insurer's assets held on deposit in this state as required under this code falls below the required amount, the insurer shall promptly deposit other or additional assets eligible for deposit sufficient to cure the deficiency. If the insurer fails to cure the deficiency within twenty (20) days after receipt of notice thereof by registered or certified mail from the commissioner, the commissioner shall revoke the insurer's certificate of authority.



26-8-113. Duration and release of deposit.

26-8-113. Duration and release of deposit.

(a) Any deposit an insurer makes in this state pursuant to this code, including assets held in another state under custodial arrangements permitted by W.S. 26-8-105(b), shall be held as long as:

(i) There is outstanding any liability of the insurer as to which the deposit was so required; or

(ii) The basis of retaliation exists if the deposit was required under W.S. 26-3-130.

(b) Upon a domestic insurer's request, the commissioner shall return to the insurer the whole or any portion of its assets held on deposit if the commissioner is satisfied that the assets to be returned are not subject to liability and are not required to be longer held by any provision of law or purposes of the original deposit. If the insurer has reinsured all its outstanding risks in another insurer authorized to transact insurance in this state, the commissioner shall deliver the assets and securities to the insurer assuming the risks, upon the domestic insurer's written notice that the assets have been assigned and transferred to the reinsuring insurer. The notice shall be accompanied by a verified copy of the assignment or transfer.

(c) The commissioner shall return any deposit made in this state by a foreign insurer, if that insurer ceases transacting insurance in this state and is not subject to any liability in this state for which the deposit was held.

(d) If the insurer is subject to delinquency proceedings as defined in W.S. 26-28-101, upon the order of a court of competent jurisdiction the commissioner shall yield the insurer's assets held on deposit to the insurer's receiver, conservator, rehabilitator or liquidator, or to any other properly designated official who succeeds to the management and control of the insurer's assets.

(e) No release of deposited assets shall be made except upon application to and the written order of the commissioner. The commissioner has no personal liability for any release of any deposit or part thereof he makes in good faith.



26-8-114. Commissioner's liability.

26-8-114. Commissioner's liability.

If the commissioner willfully fails to require, deposit, keep, account and receipt for, or surrender in the manner by law authorized or required any assets as provided in this code, he is responsible upon his official bond therefor and suit may be brought upon his bond by any person injured by the failure.






ARTICLE 2 - HOLDING OF SECURITIES

26-8-201. Definitions.

26-8-201. Definitions.

(a) As used in this article:

(i) "Clearing corporation" means a corporation as defined in W.S. 34.1-8-102(a)(v), except that with respect to securities issued by institutions organized or existing under the laws of any foreign country or securities used to meet the deposit requirements pursuant to the laws of a foreign country as a condition of doing business therein, clearing corporation may include a corporation which is organized or existing under the laws of any foreign country and is legally qualified under those laws to effect transactions in securities by computerized book-entry. Clearing corporation also includes the "treasury/reserve automated debt entry securities system" and the "treasury direct" book-entry securities systems established pursuant to 31 U.S.C. 3100, et seq., 12 U.S.C. part 391 and 5 U.S.C. part 301;

(ii) Repealed By Laws 2007, Ch. 44, 3.

(iii) Repealed By Laws 2007, Ch. 44, 3.

(iv) Repealed By Laws 2007, Ch. 44, 3.

(v) "Security" means as defined in W.S. 34.1-8-102(a)(xv);

(vi) "Custodian" means a national bank, state bank or a trust company which participates in a clearing corporation.



26-8-202. Use of book-entry systems.

26-8-202. Use of book-entry systems.

(a) Notwithstanding any other provision of law, but subject to W.S. 26-24-129, a domestic insurer may deposit or arrange for the deposit of securities held in or purchased for its general account and its separate accounts in a clearing corporation. When securities are deposited with a clearing corporation, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of the clearing corporation with any other securities deposited with the clearing corporation by any person, regardless of the ownership of the securities, and certificates representing securities of small denominations may be merged into one (1) or more certificates of larger denominations. The records of any custodian through which an insurer holds securities in a clearing corporation, shall at all times show that the securities are held for the insurer and the accounts in which they are held. Ownership of, and other interests in, the securities may be transferred by bookkeeping entry on the books of the clearing corporation without physical delivery of certificates representing the securities.

(b) The commissioner is authorized to promulgate rules and regulations governing the deposit by insurers of securities with clearing corporations, including establishing standards for national banks, state banks and trust companies to qualify as custodians for insurance company securities.



26-8-203. Deposit of securities by insurers.

26-8-203. Deposit of securities by insurers.

Notwithstanding any other provision of law, the securities qualified for deposit under this chapter may be deposited with a clearing corporation. Securities deposited with a clearing corporation and used to meet the deposit requirements set forth in chapter 3 of this code shall be under the control of the commissioner and shall not be withdrawn by the insurer without the approval of the commissioner. Any insurer holding securities in this manner shall provide to the commissioner evidence issued by its custodian through which the insurer has deposited the securities in a clearing corporation in order to establish that the securities are actually recorded in an account in the name of the custodian and that the records of the custodian reflect that the securities are held subject to the order of the commissioner.



26-8-204. Deposit of securities by foreign insurers.

26-8-204. Deposit of securities by foreign insurers.

Notwithstanding any other provision of law, securities eligible for deposit under the insurance laws of this state relating to deposit of securities by an insurer as a condition of commencing or continuing to do an insurance business in this state may be deposited with a clearing corporation. Securities deposited with a clearing corporation and used to meet the deposit requirements under the insurance laws of this state shall be under the control of the commissioner and shall not be withdrawn by the insurer without the approval of the commissioner. Any insurer holding securities in this manner shall provide to the commissioner evidence issued by its custodian in order to establish that the securities are actually recorded in an account in the name of the custodian and evidence that the records of the custodian reflect that the securities are held subject to the order of the commissioner.









CHAPTER 9 - AGENCIES AND ADJUSTERS

ARTICLE 1 - IN GENERAL

26-9-101. Repealed by Laws 2001, Ch. 201, 5.

26-9-101. Repealed by Laws 2001, Ch. 201, 5.



26-9-102. Repealed by Laws 2001, Ch. 201, 5.

26-9-102. Repealed by Laws 2001, Ch. 201, 5.



26-9-103. Repealed by Laws 2001, Ch. 201, 5.

26-9-103. Repealed by Laws 2001, Ch. 201, 5.



26-9-104. Amended and renumbered as W.S. 26-9-226 by Laws 2001, Ch. 201, 3.

26-9-104. Amended and renumbered as W.S. 26-9-226 by Laws 2001, Ch. 201, 3.



26-9-105. Repealed by Laws 2001, Ch. 201, 5.

26-9-105. Repealed by Laws 2001, Ch. 201, 5.



26-9-106. Repealed by Laws 2001, Ch. 201, 5.

26-9-106. Repealed by Laws 2001, Ch. 201, 5.



26-9-107. Repealed by Laws 2001, Ch. 201, 5.

26-9-107. Repealed by Laws 2001, Ch. 201, 5.



26-9-108. Repealed by Laws 2001, Ch. 201, 5.

26-9-108. Repealed by Laws 2001, Ch. 201, 5.



26-9-109. Repealed by Laws 2001, Ch. 201, 5.

26-9-109. Repealed by Laws 2001, Ch. 201, 5.



26-9-110. Repealed by Laws 2001, Ch. 201, 5.

26-9-110. Repealed by Laws 2001, Ch. 201, 5.



26-9-111. Repealed by Laws 2001, Ch. 201, 5.

26-9-111. Repealed by Laws 2001, Ch. 201, 5.



26-9-112. Repealed by Laws 2001, Ch. 201, 5.

26-9-112. Repealed by Laws 2001, Ch. 201, 5.



26-9-113. Repealed by Laws 2001, Ch. 201, 5.

26-9-113. Repealed by Laws 2001, Ch. 201, 5.



26-9-114. Repealed by Laws 2001, Ch. 201, 5.

26-9-114. Repealed by Laws 2001, Ch. 201, 5.



26-9-115. Repealed by Laws 2001, Ch. 201, 5.

26-9-115. Repealed by Laws 2001, Ch. 201, 5.



26-9-116. Amended and renumbered as W.S. 26-9-227 by Laws 2001, Ch. 201, 3.

26-9-116. Amended and renumbered as W.S. 26-9-227 by Laws 2001, Ch. 201, 3.



26-9-117. Repealed by Laws 2001, Ch. 201, 5.

26-9-117. Repealed by Laws 2001, Ch. 201, 5.



26-9-118. Repealed by Laws 2001, Ch. 201, 5.

26-9-118. Repealed by Laws 2001, Ch. 201, 5.



26-9-119. Repealed by Laws 2001, Ch. 201, 5.

26-9-119. Repealed by Laws 2001, Ch. 201, 5.



26-9-120. Repealed by Laws 2001, Ch. 201, 5.

26-9-120. Repealed by Laws 2001, Ch. 201, 5.



26-9-121. Repealed by Laws 2001, Ch. 201, 5.

26-9-121. Repealed by Laws 2001, Ch. 201, 5.



26-9-122. Repealed by Laws 2001, Ch. 201, 5.

26-9-122. Repealed by Laws 2001, Ch. 201, 5.



26-9-123. Repealed by Laws 2001, Ch. 201, 5.

26-9-123. Repealed by Laws 2001, Ch. 201, 5.



26-9-124. Amended and renumbered as W.S. 26-9-223 by Laws 2001, Ch. 201, 3.

26-9-124. Amended and renumbered as W.S. 26-9-223 by Laws 2001, Ch. 201, 3.



26-9-125. Amended and renumbered as W.S. 26-9-224 by Laws 2001, Ch. 201, 3.

26-9-125. Amended and renumbered as W.S. 26-9-224 by Laws 2001, Ch. 201, 3.



26-9-126. Amended and renumbered as W.S. 26-9-225 by Laws 2001, Ch. 201, 3.

26-9-126. Amended and renumbered as W.S. 26-9-225 by Laws 2001, Ch. 201, 3.



26-9-127. Repealed by Laws 2001, Ch. 201, 5.

26-9-127. Repealed by Laws 2001, Ch. 201, 5.



26-9-128. Repealed by Laws 2001, Ch. 201, 5.

26-9-128. Repealed by Laws 2001, Ch. 201, 5.



26-9-129. Amended and renumbered as W.S. 26-9-228 by Laws 2001, Ch. 201, 3.

26-9-129. Amended and renumbered as W.S. 26-9-228 by Laws 2001, Ch. 201, 3.



26-9-130. Amended and renumbered as W.S. 26-9-229 by Laws 2001, Ch. 201, 3.

26-9-130. Amended and renumbered as W.S. 26-9-229 by Laws 2001, Ch. 201, 3.



26-9-131. Repealed by Laws 2001, Ch. 201, 5.

26-9-131. Repealed by Laws 2001, Ch. 201, 5.



26-9-132. Repealed by Laws 2001, Ch. 201, 5.

26-9-132. Repealed by Laws 2001, Ch. 201, 5.



26-9-133. Repealed by Laws 2001, Ch. 201, 5.

26-9-133. Repealed by Laws 2001, Ch. 201, 5.



26-9-134. Amended and renumbered as W.S. 26-9-230 by Laws 2001, Ch. 201, 3.

26-9-134. Amended and renumbered as W.S. 26-9-230 by Laws 2001, Ch. 201, 3.



26-9-135. Amended and renumbered as W.S. 26-9-219 by Laws 2001, Ch. 201, 3.

26-9-135. Amended and renumbered as W.S. 26-9-219 by Laws 2001, Ch. 201, 3.



26-9-136. Repealed by Laws 2001, Ch. 201, 5.

26-9-136. Repealed by Laws 2001, Ch. 201, 5.



26-9-137. Repealed by Laws 2001, Ch. 201, 5.

26-9-137. Repealed by Laws 2001, Ch. 201, 5.



26-9-138. Renumbered as W.S. 26-9-232 by Laws 2001, Ch. 201, 4.

26-9-138. Renumbered as W.S. 26-9-232 by Laws 2001, Ch. 201, 4.



26-9-139. Amended and renumbered as W.S. 26-9-220 by Laws 2001, Ch. 201, 3.

26-9-139. Amended and renumbered as W.S. 26-9-220 by Laws 2001, Ch. 201, 3.



26-9-140. Amended and renumbered as W.S. 26-9-221 by Laws 2001, Ch. 201, 3.

26-9-140. Amended and renumbered as W.S. 26-9-221 by Laws 2001, Ch. 201, 3.



26-9-141. Amended and renumbered as W.S. 26-9-231 by Laws 2001, Ch. 201, 3.

26-9-141. Amended and renumbered as W.S. 26-9-231 by Laws 2001, Ch. 201, 3.



26-9-142. Amended and renumbered as W.S. 26-9-222 by Laws 2001, Ch. 201, 3.

26-9-142. Amended and renumbered as W.S. 26-9-222 by Laws 2001, Ch. 201, 3.






ARTICLE 2 - INSURANCE PRODUCERS

26-9-201. Purpose and scope.

26-9-201. Purpose and scope.

This chapter governs the qualifications and procedures for the licensing of insurance producers. This chapter does not apply to excess and surplus lines brokers licensed pursuant to W.S. 26-11-112 except as provided in W.S. 26-9-207(b), 26-9-207(c), 26-9-207(g), 26-9-208 and 26-9-230 or as expressly provided in chapter 11 of this code.



26-9-202. Definitions.

26-9-202. Definitions.

(a) As used in this chapter:

(i) "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership or other legal entity;

(ii) "Endorsee" means an employee or representative of a specialty limited lines producer;

(iii) "Home state" means the District of Columbia and any state or territory of the United States in which an insurance producer maintains his principal place of residence or principal place of business and is licensed to act as an insurance producer;

(iv) "License" means a document issued by the commissioner authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent or inherent, in the holder to represent or commit an insurer;

(v) "Limited line credit insurance" includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the commissioner determines should be designated a form of limited line credit insurance;

(vi) "Limited line credit insurance producer" means a person who sells, solicits or negotiates one (1) or more forms of limited line credit insurance coverage to individuals through a master, corporate, group or individual policy;

(vii) "Limited lines insurance" means those lines of insurance referred to in W.S. 26-9-221, 26-9-234, 26-37-102(a)(iv) or any other line of insurance the commissioner deems necessary to recognize for the purposes of complying with W.S. 26-9-208(e);

(viii) "Limited lines producer" means a person authorized by the commissioner to sell, solicit or negotiate limited lines insurance;

(ix) "Location" means any physical location in the state of Wyoming or any website, call center site or similar location directed to residents of the state of Wyoming;

(x) "Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms or conditions of the contract, provided that the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers;

(xi) "Portable electronic device insurance" means insurance which may be offered on a month to month or other periodic basis as a group or master property and casualty insurance policy providing coverage for the repair or replacement of portable electronic devices which may provide coverage for portable electronic devices against any one (1) or more of the following causes of loss: loss, theft, inoperability due to mechanical failure, malfunction, damage or other similar causes of loss. For purposes of this title, with respect to portable electronic device insurance, property and casualty insurance shall be deemed to include inland marine insurance. Portable electronic device insurance does not include a service contract as defined in chapter 49 of this title;

(xii) "Rental car insurance" means insurance offered, sold or solicited in connection with and incidental to the rental of rental cars, whether at the rental office or by preselection of coverage in master, corporate, group or individual agreements that is nontransferable, applies only to the rental car that is the subject of the rental agreement and is limited to the following kinds of insurance and shall not include the rental car company's agreement to waive its right of indemnity against a renter for damages to the rental vehicle:

(A) Personal accident insurance for renters and other rental car occupants, for accidental death or dismemberment and for medical expenses resulting from an accident that occurs with the rental car during the rental period;

(B) Liability insurance, which at the exclusive option of the rental car company, may include uninsured or underinsured motorist coverage, whether offered separately or in combination with other liability insurance, that provides protection to the renters and to other authorized drivers of a rental car for liability arising from the operation of the rental car during the rental period;

(C) Personal effects insurance that provides coverage to renters and other vehicle occupants for loss of or damage to, personal effects in the rental car during the rental period;

(D) Roadside assistance and emergency sickness protection insurance; or

(E) Any other insurance product sold incidental to the rental transaction.

(xiii) "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurer;

(xiv) "Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular insurer;

(xv) "Specialty limited lines insurance" means insurance offered or disseminated in connection with and ancillary to a specialty limited lines producer's core business. The term includes the following types of insurance: rental car insurance, portable electronic device insurance, travel insurance and any other line of insurance the commissioner deems necessary;

(xvi) "Specialty limited lines producer" means a person or business entity licensed as a limited lines producer and qualified to offer, sell or solicit specialty limited lines insurance;

(xvii) "Terminate" means the cancellation of the relationship between an insurance producer and the insurer or the termination of a producer's authority to transact insurance;

(xviii) "Travel insurance" means insurance coverage for personal risks incident to planned travel, including but not limited to interruption or cancellation of trip or event, loss of baggage or personal effects, damages to accommodations or rental vehicles, and sickness, accident, disability or death occurring during travel, and does not include major medical plans, which provide comprehensive medical protection for travelers with trips lasting six (6) months or longer;

(xix) "Uniform application" means the current version of the National Association of Insurance Commissioners' uniform application for resident and nonresident producer licensing;

(xx) "Uniform business entity application" means the current version of the National Association of Insurance Commissioners' uniform business entity application for resident and nonresident business entities.



26-9-203. License required.

26-9-203. License required.

A person shall not sell, solicit or negotiate insurance in this state for any class or classes of insurance unless the person is licensed for that line of authority in accordance with this chapter.



26-9-204. Exceptions to licensing.

26-9-204. Exceptions to licensing.

(a) Nothing in this chapter shall be construed to require an insurer to obtain an insurance producer license. As used in this section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries or affiliates.

(b) A license as an insurance producer shall not be required of the following:

(i) An officer, director or employee of an insurer or of an insurance producer, provided that the officer, director or employee does not receive any commission on policies written or sold to insure risks residing, located or to be performed in this state, and:

(A) The officer, director or employee's activities are executive, administrative, managerial, clerical or a combination of these, and are only indirectly related to the sale, solicitation or negotiation of insurance; or

(B) The officer, director or employee's function relates to underwriting, loss control, inspection or the processing, adjusting, investigating or settling of a claim on a contract of insurance; or

(C) The officer, director or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers where the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation or negotiation of insurance.

(ii) A person who receives no commission and provides the following services:

(A) Secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health or disability insurance; or

(B) Secures and furnishes information for the purpose of enrolling individuals under plans, issuing certificates under plans or otherwise assisting in administering plans; or

(C) Performs administrative services related to mass marketed property and casualty insurance.

(iii) An employer or association or its officers, directors, employees, or the trustees of an employee trust plan, to the extent that the employers, officers, employees, directors or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employers, associations, officers, directors, employees or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts;

(iv) Employees of insurers or organizations employed by insurers who are engaging in the inspection, rating or classification of risks, or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation or negotiation of insurance;

(v) A person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of the state, provided that the person does not sell, solicit or negotiate insurance that would insure risks residing, located or to be performed in this state;

(vi) A person who is not a resident of this state who sells, solicits or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one (1) state insured under that contract, provided that person is otherwise licensed as an insurance producer to sell, solicit or negotiate the insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state; or

(vii) A salaried full-time employee who counsels or advises his employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer provided the employee does not sell or solicit insurance or receive a commission.



26-9-205. Application for examination.

26-9-205. Application for examination.

(a) A resident individual applying for an insurance producer license shall pass a written examination unless exempt pursuant to W.S. 26-9-209. The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer and the insurance laws and regulations of this state. Examinations required by this section shall be developed and conducted by the commissioner who shall adhere to the applicable instructions or recommendations of the state board of insurance agents' examiners as provided by W.S. 26-10-104.

(b) The commissioner and the state board of insurance agents' examiners may make arrangements, including contracting with an outside testing service, for administering examinations. If an outside testing service is employed, each individual applying for an examination shall remit the appropriate fee for the examination to the testing service.



26-9-206. Application for license.

26-9-206. Application for license.

(a) A person applying for a resident insurance producer license shall make application to the commissioner on the uniform application and declare under penalty of refusal, suspension or revocation of the license that the statements made in the application are true, correct and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner shall find that the individual:

(i) Is at least eighteen (18) years of age;

(ii) Has not committed any act that is a ground for denial, suspension or revocation set forth in W.S. 26-9-211;

(iii) Has paid the fees set forth in W.S. 26-4-101(a);

(iv) Has successfully passed the examinations for the lines of authority for which the person has applied; and

(v) Has provided the commissioner fingerprints and other information and permission necessary for a criminal history record background check as provided in W.S. 7-19-201(a). The cost of the criminal history record background check shall be paid by the applicant.

(b) A business entity acting as an insurance producer is required to obtain an insurance producer license. Application shall be made using the uniform business entity application. Before approving the application, the commissioner shall find that:

(i) The business entity has paid the fees set forth in W.S. 26-4-101(a); and

(ii) The business entity has designated a licensed producer responsible for the business entity's compliance with the insurance laws, rules and regulations of this state.

(c) The commissioner may require any documents reasonably necessary to verify the information contained in an application.

(d) Each insurer that sells, solicits or negotiates any form of limited line credit insurance shall provide to each individual whose duties will include selling, soliciting or negotiating limited line credit insurance a program of instruction.



26-9-207. License.

26-9-207. License.

(a) Unless denied licensure pursuant to W.S. 26-9-211, persons who have met the requirements of W.S. 26-9-205 and 26-9-206 shall be issued an insurance producer license. An insurance producer may receive qualification for a license in one (1) or more of the following lines of authority:

(i) Life - insurance coverage on human lives including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income;

(ii) Accident and health or sickness or disability - insurance coverage for sickness, bodily injury or accidental death and may include benefits for disability income;

(iii) Property - insurance coverage for the direct or consequential loss or damage to property of every kind;

(iv) Casualty - insurance coverage against legal liability, including that for death, injury or disability or damage to real or personal property;

(v) Variable life and variable annuity products - insurance coverage provided under variable life insurance contracts and variable annuities;

(vi) Personal lines - property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes;

(vii) Credit - limited line credit insurance;

(viii) Any other line of insurance permitted under state laws or regulations.

(b) An individual insurance producer, adjuster or surplus lines broker license shall remain in effect unless revoked or suspended as long as on or before the last day of the month of the licensee's birthday in the second year following the issuance or renewal of the license the continuation fee set forth in W.S. 26-4-101(a) is paid, the continuing education requirements are met by the due date and a written request for continuation of the license is made to the commissioner on forms prescribed by the commissioner.

(c) An individual insurance producer, adjuster or surplus lines broker who allows his license to lapse may, within twelve (12) months from the due date of the continuation fee, reinstate the same license without the necessity of passing a written examination. However, a penalty equal to the amount of the continuation fee shall be required in addition to the continuation fee for any continuation request received after the due date.

(d) A licensed insurance producer who is unable to comply with license renewal procedures due to military service or some other extenuating circumstance such as a long-term medical disability may request a waiver of those procedures. The producer may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.

(e) The license shall contain the licensee's name, address, personal identification number, date of issuance, the lines of authority, the expiration date and any other information the commissioner deems necessary.

(f) Licensees shall inform the commissioner by any means acceptable to the commissioner of a change of address within thirty (30) days of the change.

(g) The commissioner may contract with nongovernmental entities, including the National Association of Insurance Commissioners or any affiliates or subsidiaries that association oversees, to perform any ministerial functions, including the collection of fees, related to producer or surplus lines broker licensing that the commissioner and the nongovernmental entity may deem appropriate.

(h) Repealed By Laws 2011, Ch. 60, 3.

(j) Repealed By Laws 2011, Ch. 60, 3.



26-9-208. Nonresident licensing.

26-9-208. Nonresident licensing.

(a) Unless denied licensure pursuant to W.S. 26-9-211, a nonresident person shall receive a nonresident producer license if:

(i) The person is currently licensed as a resident and is in good standing in his home state;

(ii) The person has submitted the proper request for licensure and has paid the fees required by W.S. 26-4-101(a);

(iii) The person has submitted or transmitted to the commissioner the application for licensure the person submitted to his home state, or in lieu of the same, a completed uniform application; and

(iv) The person's home state awards nonresident producer licenses to residents of this state on the same basis.

(b) The commissioner may verify the producer's licensing status through the producer database maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries.

(c) A nonresident producer who moves from one (1) state to another or a resident producer who moves from this state to another state shall file a change of address and provide certification from the new resident state within thirty (30) days of the change of legal residence. No fee or license application is required.

(d) Notwithstanding any other provision of this chapter, a person licensed as a surplus lines producer in his home state shall receive a nonresident surplus lines producer license pursuant to subsection (a) of this section. Except as to subsection (a) of this section, nothing in this section otherwise amends or supercedes any provision of chapter 11 of this code.

(e) Notwithstanding any other provision of this chapter, a person licensed as a limited line credit insurance or other type of limited lines producer in his home state shall receive a nonresident limited lines producer license, pursuant to subsection (a) of this section, granting the same scope of authority as granted under the license issued by the producer's home state. For the purposes of this subsection, limited line insurance is any authority granted by the home state which restricts the authority of the license to less than the total authority prescribed in the associated major lines pursuant to W.S. 26-9-207(a)(i) through (vi).



26-9-209. Exemption from examination.

26-9-209. Exemption from examination.

(a) An individual who applies for an insurance producer license in this state who was previously licensed for the same lines of authority in another state shall not be required to complete an examination. This exemption is only available if the person is currently licensed in that state or if the application is received within ninety (90) days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's producer database records, maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries, indicate that the producer is or was licensed in good standing for the line of authority requested.

(b) A person licensed as an insurance producer in another state who moves to this state shall make application within ninety (90) days of establishing legal residence to become a resident licensee pursuant to W.S. 26-9-206. No examination shall be required of that person to obtain any line of authority previously held in the prior state except where the commissioner determines otherwise by regulation.

(c) Repealed By Laws 2013, Ch. 123, 3.



26-9-210. Temporary licensing.

26-9-210. Temporary licensing.

(a) The commissioner may issue a temporary insurance producer license for a period not to exceed one hundred eighty (180) days without requiring an examination if the commissioner deems that the temporary license is necessary for the servicing of an insurance business in the following cases:

(i) To the surviving spouse or court-appointed personal representative of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned by the producer or for the recovery or return of the producer to the business or to provide for the training and licensing of new personnel to operate the producer's business;

(ii) To a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license;

(iii) To the designee of a licensed insurance producer entering active service in the armed forces of the United States; or

(iv) In any other circumstance where the commissioner deems that the public interest will best be served by the issuance of this license.

(b) The commissioner may by order limit the authority of any temporary licensee in any way deemed necessary to protect insureds and the public. The commissioner may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. The commissioner may by order revoke a temporary license if the interest of insureds or the public are endangered. A temporary license may not continue after the owner or the personal representative disposes of the business.



26-9-211. License denial, nonrenewal or revocation.

26-9-211. License denial, nonrenewal or revocation.

(a) The commissioner may, after appropriate notice and opportunity for hearing pursuant to the Wyoming Administrative Procedure Act and in accordance with W.S. 26-2-125 through 26-2-129, place on probation, suspend, revoke or refuse to issue or renew an insurance producer's license or other license issued under this code, or may levy a civil penalty in accordance with W.S. 26-1-107 or any combination of actions, for any one (1) or more of the following causes:

(i) Providing incorrect, misleading, incomplete or materially untrue information in the license application;

(ii) Violating any insurance laws, or violating any regulation, subpoena or order of the commissioner or of another state's insurance commissioner;

(iii) Obtaining or attempting to obtain a license through misrepresentation or fraud;

(iv) Improperly withholding, misappropriating or converting any monies or properties received in the course of doing insurance business;

(v) Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance;

(vi) Having been convicted of a felony;

(vii) Having admitted or been found to have committed any insurance unfair trade practice or fraud;

(viii) Using fraudulent, coercive or dishonest practices, or demonstrating incompetence, untrustworthiness or financial irresponsibility in the conduct of business in this state or elsewhere;

(ix) Having an insurance producer license, or its equivalent, denied, suspended or revoked in any other state, province, district or territory;

(x) Forging another's name to an application for insurance or to any document related to an insurance transaction;

(xi) Improperly using notes or any other reference material to complete an examination for an insurance license; or

(xii) Failing to comply with an administrative or court order imposing a child support obligation.

(b) The license of a business entity may be suspended, revoked or refused if the commissioner finds, after notice and opportunity for hearing, that an individual licensee's violation was known by one (1) or more of the partners, officers or managers acting on behalf of the business entity and the violation was neither reported to the commissioner nor corrective action taken.

(c) The commissioner shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this chapter and this code against any person who is under investigation for or charged with a violation of this chapter or this code even if the person's license or registration has been surrendered or has lapsed by operation of law.



26-9-212. Commissions.

26-9-212. Commissions.

(a) An insurer or insurance producer shall not pay a commission, service fee, brokerage or other valuable consideration to a person for selling, soliciting or negotiating insurance in this state if that person is required to be licensed under this chapter and is not so licensed.

(b) A person shall not accept a commission, service fee, brokerage or other valuable consideration for selling, soliciting or negotiating insurance in this state if that person is required to be licensed under this chapter and is not so licensed.

(c) Renewal or other deferred commissions may be paid to a person for selling, soliciting or negotiating insurance in this state if the person was required to be licensed under this chapter at the time of the sale, solicitation or negotiation and was so licensed at that time.

(d) An insurer or insurance producer may pay or assign commissions, brokerages or other valuable consideration to an insurance agency or to persons who do not sell, solicit or negotiate insurance in this state, unless the payment would violate W.S. 26-13-110 or 26-13-112.



26-9-213. Appointments.

26-9-213. Appointments.

(a) An insurance producer shall not act as an agent of an insurer unless the insurance producer becomes an appointed agent of that insurer. An insurance producer who is not acting as an agent of an insurer is not required to become appointed.

(b) To appoint a producer as its agent, the appointing insurer shall file, in a format approved by the commissioner, a notice of appointment within fifteen (15) days from the date the agency contract is executed or the first insurance application is submitted. An insurer may also elect to appoint a producer to all or some insurers within the insurer's holding company system or group by the filing of a single appointment request.

(c) Upon receipt of the notice of appointment, the commissioner shall verify within a reasonable time that the insurance producer is eligible for appointment. If the insurance producer is determined to be ineligible for appointment, the commissioner shall notify the insurer.

(d) An insurer shall pay an appointment fee, in the amount set forth in W.S. 26-4-101(a), for each insurance producer appointed by the insurer.

(e) An insurer shall remit, on or before March 31 and in a manner prescribed by the commissioner, an annual continuation appointment fee in the amount set forth in W.S. 26-4-101(a).



26-9-214. Notification to commissioner of termination.

26-9-214. Notification to commissioner of termination.

(a) An insurer or authorized representative of the insurer that terminates the appointment, employment, contract or other insurance business relationship with a producer for any reason shall notify the commissioner within thirty (30) days following the effective date of the termination, using a format prescribed by the commissioner. Upon written request of the commissioner, the insurer shall provide additional information, documents, records or other data pertaining to the termination or activity of the producer.

(b) The insurer or the authorized representative of the insurer shall promptly notify the commissioner in a format acceptable to the commissioner if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the commissioner under subsection (a) of this section had the insurer known of its existence.

(c) Within fifteen (15) days after making the notification required by subsections (a) and (b) of this section, the insurer shall mail a copy of the notification to the producer at his last known address.

(d) Within thirty (30) days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the commissioner. The producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer, and the comments shall be part of the commissioner's file and accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under subsection (e) or (f) of this section.

(e) Any documents, materials or other information in the control or possession of the department that is furnished by an insurer, producer or an employee or agent thereof acting on behalf of the insurer or producer, or obtained by the commissioner in an investigation pursuant to this section shall be confidential by law and privileged, shall not be subject to W.S. 16-4-201 through 16-4-205, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. The commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's duties. Neither the commissioner nor any person who received documents, materials or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials or information subject to this subsection or subsection (f) of this section. In order to assist in the performance of the commissioner's duties under this code, the commissioner:

(i) May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to this subsection, with other state, federal and international regulatory agencies, with the National Association of Insurance Commissioners, its affiliates or subsidiaries, and with state, federal and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material or other information;

(ii) May receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the National Association of Insurance Commissioners, its affiliates or subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(iii) May enter into agreements governing sharing and use of information consistent with this subsection.

(f) No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subsection (e) of this section. Nothing in this chapter shall prohibit the commissioner from releasing final, adjudicated actions including termination causes to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries.

(g) An insurer, the authorized representative of the insurer, or producer that fails to report as required under the provisions of this section or that is found to have reported with actual malice by a court of competent jurisdiction may, after notice and opportunity for hearing, have its license or certificate of authority suspended or revoked and may be fined in accordance with W.S. 26-1-107.



26-9-215. Reciprocity.

26-9-215. Reciprocity.

(a) The commissioner shall waive any requirements for a nonresident license applicant with a valid license from his home state, except the requirements imposed by W.S. 26-9-208, if the applicant's home state awards nonresident licenses to residents of this state on the same basis.

(b) In order to carry out the provisions of subsection (a) of this section, the commissioner may negotiate and enter into reciprocal arrangements with the insurance supervisory official of any other state or province.



26-9-216. Reporting of actions.

26-9-216. Reporting of actions.

(a) A resident or nonresident insurance producer shall report to the commissioner any administrative action taken against the producer in another jurisdiction or by another governmental agency in this state within thirty (30) days of the final disposition of the matter. This report shall include a copy of the order, consent to order or other relevant legal documents.

(b) Within thirty (30) days of the initial pretrial hearing date, a resident or nonresident insurance producer shall report to the commissioner any criminal prosecution of the producer taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing and any other relevant legal documents.



26-9-217. Regulations; limitation.

26-9-217. Regulations; limitation.

(a) The commissioner may, in accordance with W.S. 26-2-110 promulgate reasonable regulations as are necessary or proper to carry out the purposes of this chapter.

(b) Repealed By Laws 2007, Ch. 43, 1.



26-9-218. Repealed By Laws 2011, Ch. 60, 3.

26-9-218. Repealed By Laws 2011, Ch. 60, 3.



26-9-219. Adjuster's license; exception; notification.

26-9-219. Adjuster's license; exception; notification.

(a) Application for license as an adjuster shall be made to the commissioner on forms he prescribes and furnishes. The commissioner shall issue the license as to qualified individuals upon payment of the license application fee stated in W.S. 26-4-101.

(b) To be licensed as an adjuster the applicant shall:

(i) Be an adult;

(ii) Be a resident of Wyoming or of another state which permits residents of Wyoming to act as adjusters in that state;

(iii) Be a full-time salaried employee of a licensed adjuster or a graduate of a recognized law school, or have had experience or special education or training in the handling of loss claims under insurance contracts of sufficient duration and extent to make him competent to fulfill the responsibilities of an adjuster;

(iv) Be trustworthy and of good reputation;

(v) Have and maintain an office accessible to the public and keep therein the usual and customary records in paper, electronic or other appropriate format, pertaining to transactions under the license;

(vi) Within one (1) year prior to submitting the application for the license, have taken and passed a written examination in a form prescribed by the commissioner. The commissioner may waive written examination of a nonresident applicant if the applicant is licensed as an adjuster in his home state, is in good standing in his home state and his home state grants this state's resident adjusters a similar privilege; and

(vii) If being licensed as a resident, have provided the commissioner fingerprints and other information and permission necessary for a criminal history record background check as provided in W.S. 7-19-201(a). The cost of the criminal history record background check shall be paid by the applicant.

(c) A Wyoming adjuster's license is required of any adjuster who by physical appearance or through electronic or other means, acts in this state on behalf of an insurer for the purpose of investigating or making adjustment of a particular loss under an insurance policy unless the loss is of an unusual, uncommon or unique nature requiring special expertise or knowledge not readily available among adjusters licensed in this state, or for the adjustment of a series of losses resulting from a catastrophe common to those losses. Any insurer on whose behalf an adjuster who is not licensed in Wyoming investigates or adjusts a loss in this state, whether by physical appearance or through electronic or other means, shall notify the commissioner of such action prior to the unlicensed adjuster acting in this state.

(d) If the state in which the adjuster maintains his principal place of residency or principal place of business does not license adjusters for the line of authority being applied for, the adjuster shall designate his home state, which may be any state in which the adjuster is licensed and in good standing and which state meets licensure requirements similar to the requirements of the state of Wyoming as determined by the commissioner.

(e) For purposes of this section, "home state" means the District of Columbia and any state or territory of the United States in which an adjuster maintains his principal place of residence or business and is licensed to act as a resident adjuster.



26-9-220. Insurance consultants.

26-9-220. Insurance consultants.

(a) No person shall be held out to the public as an insurance consultant for hire unless a license as such has been issued in accordance with this section.

(b) An application for a license to act as an insurance consultant for hire shall be made to the commissioner on forms he prescribes. The commissioner shall require that the applicant, within one (1) year prior to submitting the application for the license, have taken and passed a written examination in a form prescribed by the commissioner. The commissioner may waive written examination of a nonresident applicant if the applicant is licensed as a consultant in his home state, is in good standing in his home state and his home state grants this state's resident consultants a similar privilege. The commissioner may conduct investigations concerning the applicant's qualifications, residence, business affiliations and any other matter he deems necessary to determine compliance with this chapter or for the public's protection. The applicant shall provide the commissioner fingerprints and other information and permission necessary for a criminal history record background check as provided in W.S. 7-19-201(a). The cost of the criminal history record background check shall be paid by the applicant.

(c) The commissioner shall collect an application fee, a fee for the license, if issued, and a renewal fee, as provided in W.S. 26-4-101. No license is valid for longer than twenty-four (24) months. A license may be renewed in the same manner as an insurance producer's license.

(d) All provisions of this chapter apply to licensees under this section to the extent that they are not in conflict with this section.

(e) This section does not apply to licensed attorneys.

(f) An insurance producer who is also licensed as a consultant under this section shall not act in the dual capacity of an insurance producer and a consultant in the same insurance transaction.



26-9-221. Limited license.

26-9-221. Limited license.

(a) The commissioner may issue to an applicant a limited license governing credit life insurance or covering credit disability insurance.

(b) Nothing in this section shall be interpreted as requiring:

(i) An insurance producer licensed to transact life insurance be licensed as a limited life producer to transact credit life insurance; or

(ii) An insurance producer licensed to transact disability insurance be licensed as a limited disability producer to transact credit disability insurance.

(c) The commissioner shall collect an application fee, a fee for the license, if issued and a renewal fee as provided in W.S. 26-4-101. A limited license is subject to the same license and appointment renewal procedures as an insurance producer's license.

(d) To the extent that they are not in conflict with this section, all provisions of the Wyoming Insurance Code apply to licensees under this section.



26-9-222. Repealed By Laws 2011, Ch. 60, 3.

26-9-222. Repealed By Laws 2011, Ch. 60, 3.



26-9-223. Repealed by Laws 2004, Ch. 7, 2.

26-9-223. Repealed by Laws 2004, Ch. 7, 2.



26-9-224. Scope of broker's authority; broker's commissions.

26-9-224. Scope of broker's authority; broker's commissions.

(a) Any insurance producer acting in the capacity of a broker is not an agent or other representative of an insurer and does not have power by his own acts to obligate the insurer upon any risk or by any insurance transaction.

(b) An insurer or insurance producer has the right to pay to an insurance producer acting in the capacity of a broker and licensed under this chapter the customary commissions upon insurance placed through the producer acting as a broker.



26-9-225. Broker and agent license combinations.

26-9-225. Broker and agent license combinations.

The sole relationship between an insurance producer acting in the capacity of a broker and an insurer as to which he is then appointed as an agent, as to transactions arising during the existence of that agency appointment, is that of insurer and agent and not that of insurer and broker.



26-9-226. "Controlled business" restrictions.

26-9-226. "Controlled business" restrictions.

(a) The commissioner shall not grant, renew, continue or permit to exist any license as an insurance producer if he finds that the license has been or is being used principally for the purpose of writing "controlled business" as follows:

(i) Insurance on his own interests or those of his family or of his employer; or

(ii) Insurance or annuity contracts covering himself or members of his family, or the officers, directors, stockholders, partners or employees of a partnership, association or corporation of which he or a member of his family is an officer, director, stockholder, partner, associate or employee.

(b) A license is deemed to have been or intended to be used principally for the purpose of writing controlled business if the commissioner finds that during any twelve (12) month period the aggregate commissions earned from controlled business as specified in this section have exceeded or probably will exceed the aggregate commissions to be earned on other business written by an applicant or licensee during the same period.

(c) If commissions on controlled business transacted by an insurance producer payable in one (1) calendar year exceed the commissions on other insurance business transacted by the licensee and payable in the same year, the receipt of the excess commissions is an unlawful rebate.

(d) This section does not apply to:

(i) Insurance of the interest of:

(A) A motor vehicle sales or financing agency in a motor vehicle it sells or finances;

(B) A real property mortgagee in the mortgaged property.

(ii) Credit life insurance and credit disability insurance.



26-9-227. Authority under license to transact business; nontransferability.

26-9-227. Authority under license to transact business; nontransferability.

Any licensee under this chapter may transact business as authorized by the license throughout the state of Wyoming. No city, county or other political subdivision of this state shall require any other or further permit, registration or authority for transactions by the licensee therein.



26-9-228. Place of business of licensees; display of licenses; records.

26-9-228. Place of business of licensees; display of licenses; records.

(a) Each resident insurance producer shall have and maintain in this state a place of business accessible to the public and in which the licensee principally conducts transactions under his license. The address of the place shall appear upon the license, and the licensee shall promptly notify the commissioner in writing of any change thereof as provided by W.S. 26-9-207(f). Nothing in this section prohibits maintenance of a place of business in the licensee's residence in this state.

(b) The licenses of an insurance producer under this chapter shall be conspicuously displayed in the place of business in a part thereof customarily open to the public.

(c) The insurance producer shall keep at his place of business a complete record of transactions under his license. The record shall show, as to each insurance policy or contract placed by or through the licensee, the names of the insurer and insured, the number, expiration date of, premium payable as to the policy or contract and any other information the commissioner reasonably requires. The insurance producer shall keep the record available for inspection for a period of at least three (3) years after completion of the transactions.

(d) The requirements of subsection (c) of this section are satisfied if the records specified in this section may be obtained immediately from a central storage place, or elsewhere by on line computer terminals located at the licensee's place of business.



26-9-229. Reporting and accounting for premiums.

26-9-229. Reporting and accounting for premiums.

(a) Any premiums or return premiums received by an insurance producer are trust funds received in a fiduciary capacity, and the producer, in the regular course of business, shall account for and pay the funds to the insured, insurer or insurance producer entitled thereto.

(b) The licensee shall establish a separate trust account for premiums specified in subsection (a) of this section and shall not use the account for or commingle it with his own funds. He shall maintain an accurate record and itemization of the funds deposited in the account.

(c) Any insurance producer who diverts or appropriates any funds, to which he is not lawfully entitled, to his own use is guilty of embezzlement and upon conviction shall be punished as provided by law.

(d) A limited lines producer for specialty limited lines shall not be required to treat monies collected from customers purchasing additional specialty limited lines insurance as funds received in a fiduciary capacity, provided that:

(i) The charges for specialty limited lines insurance coverage are itemized and ancillary to the principal business transaction; and

(ii) The insurer has consented in writing, signed by an officer of the insurer, that premiums need not be segregated from funds received by the producer for the principal business transaction.



26-9-230. Service of process on nonresident producers.

26-9-230. Service of process on nonresident producers.

(a) Application for and acceptance of a license as a nonresident insurance producer or surplus lines broker constitutes irrevocable appointment of the commissioner as the attorney of the licensee for the acceptance of service of process issued in this state in any action or proceeding against the licensee arising out of the licensing or any transactions under the license.

(b) Duplicate copies of process shall be served upon the commissioner or other person in apparent charge of his office during his absence, accompanied by payment to the commissioner a process fee as provided in W.S. 26-4-101. Upon receiving the service the commissioner shall promptly forward a copy thereof by registered or certified mail, with return receipt requested, to the nonresident licensee at his business address last of record with the commissioner.

(c) Process served upon the commissioner and copy thereof forwarded as provided in this section for all purposes constitutes personal service thereof upon the licensee.



26-9-231. Continuing education.

26-9-231. Continuing education.

(a) Resident insurance producers, title agents licensed pursuant to W.S. 26-23-318, adjusters, nonresident adjusters not exempted under subsection (f) of this section, and other resident persons required to be licensed under this chapter shall complete twenty-four (24) classroom hours of continuing education within each two (2) year licensing period. Of the twenty-four (24) hours at least three (3) shall relate to ethical requirements. The requirements of this section do not apply to nonresident insurance producers, those persons who hold licenses for any kinds of insurance for which an examination is not required, nor shall they apply to any such limited or restricted licenses as the commissioner may exempt.

(b) Any person teaching any approved continuing education course or lecturing at any approved seminar shall qualify for the same number of classroom hours granted to the person taking the course or seminar.

(c) The commissioner may promulgate rules and regulations necessary to carry out the purposes of this section.

(d) Repealed By Laws 2004, Chapter 7, 2.

(e) For good cause shown, the commissioner may grant an extension of up to one (1) year to complete the required continuing education.

(f) Every person subject to this section shall furnish, in a form satisfactory to the commissioner, written certification as to the courses, programs or seminars of instruction taken by that person. The certification shall be executed by or on behalf of the sponsoring organization within a sixty (60) day period following the course, program or seminar. A nonresident adjuster having met the continuing education requirements in his home state is exempt from the provisions of this section. A nonresident adjuster not licensed in his home state is subject to the requirements of this section.

(g) The commissioner is authorized to assess every person subject to this section a fee of thirty dollars ($30.00) in addition to the license fee and payable at the time of license renewal, for the support of continuing education. The fee for support of continuing education shall be deposited in the general fund.

(h) Any person failing to submit proof required by rule of the commissioner of having met the requirements of this section and who has not been granted an extension of time within which to comply shall not have his license renewed until the person demonstrates to the satisfaction of the commissioner that he has complied with all requirements of this section.



26-9-232. Return of license to commissioner upon expiration; lost or stolen licenses.

26-9-232. Return of license to commissioner upon expiration; lost or stolen licenses.

(a) Any license issued under this code, although issued and delivered to the licensee or his employer, is at all times the property of this state. Upon expiration, termination, suspension or revocation of any license, the licensee or other person having possession or custody of the license shall immediately deliver it to the commissioner either by personal delivery or by mail.

(b) As to any license lost, stolen or destroyed while in the possession of any licensee or other person, the commissioner may accept instead of return of the license, the affidavit of the licensee or other person responsible for or involved in the safekeeping of the license, concerning the facts of the loss, theft or destruction.



26-9-233. Assumed names.

26-9-233. Assumed names.

An insurance producer doing business under any name other than the producer's legal name is required to notify the insurance commissioner prior to using the assumed name.



26-9-234. Specialty limited lines producer license.

26-9-234. Specialty limited lines producer license.

(a) The commissioner may issue to an applicant a specialty limited lines producer license for the sale, solicitation or delivery of specialty lines insurance where the sale of the product is ancillary to the business of the person offering the product.

(b) Application under this section shall be made in accordance with W.S. 26-9-206, except business entity applicants applying for a specialty limited lines producer license shall be exempt from providing shareholders, officers and directors information. However, if the business entity derives more than fifty percent (50%) of its revenue from the sale of insurance, information shall be provided for all officers, directors and shareholders of record that have beneficial ownership of ten percent (10%) or more of any class of securities, who are subject to 15 U.S.C. 78p or subsequent similar federal enactment.

(c) An examination is not required for issuance of a specialty limited lines producer license nor is a licensee required to comply with continuing education requirements of W.S 26-9-231.

(d) A business entity licensed as a specialty limited lines producer shall keep a register of each location at which insurance is offered on the licensed business entity's behalf.

(e) A business entity licensed as a specialty limited lines producer for specialty limited lines insurance shall submit the register required in subsection (d) of this section within ten (10) days upon request of the commissioner. The registry shall be open to inspection and examination by the commissioner.

(f) A specialty limited lines producer shall not advertise, represent or otherwise hold out the license holder or an endorsee of the license holder as an agent licensed under this chapter unless the entity or individual holds the applicable license.

(g) An endorsee of the specialty limited lines producer that offers and disseminates specialty limited lines insurance on behalf of the licensed business entity and under the direction of a specialty limited lines insurance producer is not required to be individually licensed and is eligible to offer or disseminate specialty limited lines insurance if all of the following apply:

(i) The endorsee is eighteen (18) years of age or older;

(ii) The endorsee shall have received a program of instruction or training prior to receiving permission to operate on behalf of the business entity and under the direction of the designated responsible producer. The training materials shall be made available to the commissioner upon request; and

(iii) The endorsee's compensation shall not be based primarily on the placement of the insurance product but the endorsee may receive compensation for activities under the specialty limited lines license which is incidental to their overall compensation.

(h) An endorsee's authorization to offer or disseminate specialty limited lines insurance shall expire when the endorsee's employment with or representation of the licensed entity is terminated.

(j) Individuals who offer or disseminate specialty limited lines insurance whose compensation is primarily dependent on the placement of the insurance product shall obtain a specialty limited lines insurance producer license as set forth in this section.

(k) Charges for specialty limited lines insurance may be billed and collected by a specialty limited lines producer. Any charge to the covered person for coverage that is not included in the cost associated with the purchase or lease of the covered product or related services shall be separately itemized on the covered person's bill. If the insurance coverage is included with the purchase or lease of the covered product or related services the specialty limited lines producer shall clearly and conspicuously disclose to the covered person that the insurance coverage is included with the covered product or related services. Specialty limited lines producers that are billing and collecting these charges shall not be required to maintain these funds in a segregated account provided that the specialty limited lines producer is authorized by the insurer to hold these funds in an alternative manner. Specialty limited lines producers may receive compensation for billing and collection services.

(m) The commissioner may adopt rules necessary to implement this section.

(n) To the extent that they are not in conflict with this section, all provisions of the Wyoming Insurance Code apply to licensees under this section.









CHAPTER 10 - STATE BOARD OF INSURANCE AGENT EXAMINERS

26-10-101. "Board" defined.

26-10-101. "Board" defined.

As used in this chapter, "board" means the Wyoming state board of insurance agents' examiners.



26-10-102. Composition; appointment; qualifications and terms of members; ex officio member; removal; vacancies.

26-10-102. Composition; appointment; qualifications and terms of members; ex officio member; removal; vacancies.

(a) The board shall be comprised of six (6) qualified electors of this state appointed by the governor with the advice and consent of the senate to a five (5) year term. At least five (5) members of the board shall be licensed insurance agents in this state for at least three (3) years immediately prior to appointment, and one (1) shall have been a life agent, one (1) a general lines agent, one (1) the agent of a domestic insurer, one (1) a title insurance agent and one (1) also a franchised automobile dealer. The commissioner is an ex officio member of the board. The governor may remove any board member as provided in W.S. 9-1-202.

(b) The governor shall fill any vacancies by appointment as provided in W.S. 28-12-101.

(c) Appointments and terms under this section shall be in accordance with W.S. 28-12-101 through 28-12-103.



26-10-103. Officers; meetings; quorum.

26-10-103. Officers; meetings; quorum.

(a) The board shall elect from its membership a president, vice-president and secretary-treasurer.

(b) The board shall hold regular meetings once each year at the state capital, on a date it fixes, and may hold special meetings at such times and places as a majority of the members designate. A majority of the board constitutes a quorum.



26-10-104. Powers and authority of board; examinations; records.

26-10-104. Powers and authority of board; examinations; records.

(a) Subject to the applicable provisions of this chapter, the board may:

(i) Formulate general policy concerning the scope, contents, procedure and conduct of examinations to be given by the commissioner for licenses as agent and broker;

(ii) Select the questions comprising each particular examination and change those questions as it deems advisable;

(iii) Determine the scope and contents of material furnished examination applicants by the commissioner under W.S. 26-9-205 for the purpose of preparing for an examination;

(iv) Make rules and regulations for the procedure to be followed in the conduct of examinations, including but not limited to application for examination, frequency and place of examinations, monitoring and the safeguarding of examination questions and papers. The board shall file copies of the rules and regulations, and of all amendments or modifications thereof, with the commissioner and with the secretary of state for public inspection and information;

(v) Fix the value to be allowed for a correct answer to each question in the grading of examination papers, if it exercises the power specified in paragraph (ii) of this subsection;

(vi) Review examination papers and the grading thereof;

(vii) Make any recommendations to the commissioner in regard to the administration of the examination requirement as it deems appropriate.

(b) In the exercise of any of the powers specified in subsection (a) of this section, the board may administer oaths, take affidavits, summon witnesses and take testimony. The secretary of the board shall keep a record of board proceedings, which, except as to the questions to be contained in any examination, are open to public inspection.

(c) The board may contract with a competent independent commercial testing service to exercise any of the powers specified in subsection (a) of this section except paragraph (a)(iv).



26-10-105. Commissioner to cooperate with board.

26-10-105. Commissioner to cooperate with board.

The commissioner, as requested by the board, shall cooperate with it in the execution of its powers under W.S. 26-10-104.



26-10-106. Compensation and expenses.

26-10-106. Compensation and expenses.

(a) Each board member shall receive ten dollars ($10.00) for each day during which he is actually engaged in the discharge of a board function together with per diem and mileage expense as allowed to state employees.

(b) The board may authorize additional compensation, not to exceed an aggregate of one hundred dollars ($100.00) in any calendar year, for the secretary-treasurer of the board for additional time, if any, he spends in keeping the board's records and accounts, issuing vouchers and in preparing its report to the governor. The board may authorize payments for all expenses the commissioner necessarily incurs in connection with drafting and publication of agents' licensing examinations, publication of study manuals and credit and character investigations of prospective agents.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, the aggregate amount of financial liability incurred or expenses paid shall not at any time exceed the funds available therefor in the special account provided in W.S. 26-10-107.



26-10-107. Account; disbursement.

26-10-107. Account; disbursement.

(a) Out of each fee the commissioner receives for application for an original agent's license as provided in W.S. 26-4-101(a)(v)(A)(I) and (B)(I), and deposits with the state treasurer, the state treasurer shall place sixty percent (60%) thereof in an account of the state board of insurance agent's examiners and the remaining forty percent (40%) in the general fund. If the amount in the account exceeds the sum of five thousand dollars ($5,000.00), the excess shall be deposited in the general fund.

(b) The state treasurer shall make payments out of the account on warrants drawn by the state auditor, upon vouchers issued and signed by the president and secretary-treasurer of the board, for any expenditure required to carry out lawful board duties.



26-10-108. Board's accounts and report.

26-10-108. Board's accounts and report.

(a) The secretary-treasurer of the board shall:

(i) Keep an accurate and true account of all vouchers the board issues and the purpose of each;

(ii) As required by W.S. 9-2-1014, report to the governor respecting any disbursements and board proceedings.



26-10-109. Judicial review.

26-10-109. Judicial review.

Any board decisions and actions are subject to court review as provided by the Wyoming Administrative Procedure Act for contested cases before state agencies.






CHAPTER 11 - NONADMITTED INSURANCE

26-11-101. Short title.

26-11-101. Short title.

This chapter constitutes and may be cited as the "Nonadmitted Insurance Law".



26-11-102. Home state regulation of nonadmitted insurance; exemptions.

26-11-102. Home state regulation of nonadmitted insurance; exemptions.

(a) This chapter does not apply to reinsurance or to the following insurances when placed by licensed agents or surplus line brokers of this state or when procured directly by an insured from a nonadmitted insurer:

(i) Wet marine and transportation insurance;

(ii) Insurance on subjects located, resident or to be performed wholly outside of this state, or on vehicles or aircraft owned and principally garaged outside this state;

(iii) Insurance on operations of railroads engaged in transportation in interstate commerce and their property used in those operations;

(iv) Insurance on aircraft owned or operated by manufacturers of aircraft, or on aircraft operated in commercial interstate flight, or cargo of that aircraft, or against liability, other than worker's compensation and employer's liability, arising out of the ownership, maintenance or use of that aircraft.

(b) The placement of nonadmitted insurance shall be subject to the statutory and regulatory requirements solely of the insured's home state.

(c) This section shall not be construed to preempt any state law, rule or regulation that restricts the placement of workers' compensation insurance or excess insurance for self-funded workers' compensation plans with a nonadmitted insurer.



26-11-103. Definitions.

26-11-103. Definitions.

(a) As used in this chapter:

(i) "Admitted insurer" means an insurer licensed to engage in the business of insurance in this state;

(ii) "Broker" means a surplus line broker licensed as such under this chapter;

(iii) "Export" means to place surplus lines insurance with a nonadmitted insurer;

(iv) "Home state" means as follows:

(A) Except as provided in subparagraphs (B) and (C) of this paragraph, "home state" means, with respect to an insured:

(I) The state in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence; or

(II) If one hundred percent (100%) of the insured risk is located out of the state referred to in subdivision (I) of this subparagraph, the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

(B) If more than one (1) insured from an affiliated group are named insureds on a single nonadmitted insurance contract, the term "home state" means the home state, as determined pursuant to subparagraph (A) of this paragraph, of the member of the affiliated group that has the largest percentage of premium attributed to it under the insurance contract;

(C) When a group policyholder pays one hundred percent (100%) of the premium from its own funds, the term "home state" means the home state, as determined pursuant to subparagraph (A) of this paragraph, of the group policyholder. When a group policyholder does not pay one hundred percent (100%) of the premium from its own funds, the term "home state" means the home state, as determined pursuant to subparagraph (A) of this paragraph, of the group member.

(v) "Nonadmitted insurance" means any property and casualty insurance permitted to be placed directly or through a surplus lines broker with a nonadmitted insurer eligible to accept the insurance;

(vi) "Reciprocal state" means a state that has:

(A) Entered into a nonadmitted insurance compact; or

(B) Otherwise adopted the allocation schedule and reporting forms prescribed by a multistate agreement for nonadmitted insurance.

(vii) "Recognized financial institution" means an institution that is organized or licensed under the laws of the United States or any state and is insured by the federal deposit insurance corporation;

(viii) "Affiliate" means with respect to an insured, any entity that controls, is controlled by or is under common control with the insured;

(ix) "Affiliated group" means any group of entities that are all affiliated;

(x) "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership or any other legal entity;

(xi) "Control" means an entity has "control" over another entity if:

(A) The entity directly or indirectly or acting through one (1) or more other persons owns, controls or has the power to vote twenty-five percent (25%) or more of any class of voting securities of the entity; or

(B) The entity controls in any manner the election of a majority of directors or trustees of the other entity.

(xii) "Independently procured insurance" means insurance procured directly by an insured from an eligible nonadmitted insurer;

(xiii) "Kind of insurance" means one (1) of the types of insurance required to be reported in the annual statement which is filed with the commissioner by admitted insurers;

(xiv) "Nonadmitted insurer" means with respect to a state, an insurer not licensed to engage in the business of insurance in the state, but does not include a risk retention group as that term is defined in section 2(a)(4) of the Liability Risk Retention Act of 1986, 15 U.S.C. 3901(a)(4);

(xv) "Premium tax" means with respect to surplus lines or independently procured insurance coverage, any tax, fee, assessment or other charge imposed by a government entity directly or indirectly based on any payment made as consideration for an insurance contract for such insurance, including premium deposits, assessments, registration fees and any other compensation given in consideration for a contract of insurance;

(xvi) "Principal place of business" means with respect to determining the home state of the insured:

(A) The state where the insured maintains its headquarters and where the insured's high-level officers direct, control and coordinate the business' activities;

(B) If the insured's high-level officers direct, control and coordinate the business' activities in more than one (1) state, the state in which the greatest percentage of the insured's taxable premium for that insurance contract is allocated; or

(C) If the insured maintains its headquarters or the insured's high-level officers direct, control and coordinate the business activities outside of any state, the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

(xvii) "Principal place of residence" means with respect to determining the home state of the insured:

(A) The state where the insured resides for the greatest number of days during a calendar year; or

(B) If the insured's principal residence is located outside any state, the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

(xviii) "Qualified risk manager" means with respect to a policyholder of commercial insurance, a person who meets all of the requirements set forth by department rule and regulation, which requirements shall be in compliance with the Nonadmitted and Reinsurance Reform Act of 2010;

(xix) "Surplus lines broker" means an individual or business entity which is licensed in a state to sell, solicit or negotiate insurance on properties, risks or exposures located or to be performed in a state with nonadmitted insurers;

(xx) "Type of insurance" means coverage afforded under the particular policy that is being placed;

(xxi) "Wet marine and transportation insurance" means:

(A) Insurance upon vessels, crafts, hulls and other interests in them or with relation to them;

(B) Insurance of marine builder's risks, marine war risks and contracts of marine protection and indemnity insurance;

(C) Insurance of freight and disbursements pertaining to a subject of insurance within the scope of this subsection; and

(D) Insurance of personal property and interests therein, in the course of exportation from or importation into any country, or in the course of transportation coastwise or on inland waters, including transportation by land, water or air from point of origin to final destination, in connection with any and all risks or perils of navigation, transit or transportation, and while being prepared for and while awaiting shipment, and during any incidental delays, transshipment or reshipment, provided, however, that insurance of personal property and interests therein shall not be considered wet marine and transportation insurance if the property has:

(I) Been transported solely by land;

(II) Reached its final destination as specified in the bill of lading or other shipping document; or

(III) The insured no longer has an insurable interest in the property.



26-11-104. Conditions for export.

26-11-104. Conditions for export.

(a) If certain insurance coverages cannot be procured from authorized insurers, those coverages, designated in this chapter as "surplus lines", may be procured from nonadmitted insurers, subject to the following conditions:

(i) The insurance shall be procured through a licensed surplus line broker;

(ii) The full amount of insurance required is not procurable, after diligent effort has been made to do so, from among the insurers authorized to transact and actually writing that kind and class of insurance in this state, and the amount of insurance exported shall be only the excess over the amount procurable from authorized insurers. The surplus lines broker shall verify that a properly conducted diligent effort search was performed and documented as prescribed by the commissioner;

(iii) The insurance shall not be exported for the purpose of securing advantages either as to:

(A) A lower premium rate than would be accepted by an authorized insurer; or

(B) Terms of the insurance contract.

(iv) The insurer is an eligible nonadmitted insurer;

(v) The insurer is authorized to write the kind of insurance in its domiciliary jurisdiction;

(vi) All other requirements of this chapter are met.

(b) A surplus lines broker is not required to make a diligent effort search to determine whether the full amount or type of insurance can be obtained from admitted insurers when the broker is seeking to procure or place nonadmitted insurance for an exempt commercial purchaser provided:

(i) The broker procuring or placing the surplus lines insurance has disclosed to the exempt commercial purchaser that such insurance may or may not be available from the admitted market that may provide greater protection with more regulatory oversight; and

(ii) The exempt commercial purchaser has subsequently requested in writing for the broker to procure or place such insurance from a nonadmitted insurer.

(c) For purposes of this section, the term "exempt commercial purchaser" means any person purchasing commercial insurance that, at the time of placement, meets the following requirements:

(i) The person employs or retains a qualified risk manager to negotiate insurance coverage;

(ii) The person has paid aggregate nationwide commercial property and casualty insurance premiums in excess of one hundred thousand dollars ($100,000.00) in the immediately preceding twelve (12) months;

(iii) The person meets at least one (1) of the following criteria:

(A) The person possesses a net worth in excess of twenty million dollars ($20,000,000.00) as adjusted pursuant to paragraph (iv) of this subsection;

(B) The person generates annual revenues in excess of fifty million dollars ($50,000,000.00) as adjusted pursuant to paragraph (iv) of this subsection;

(C) The person employs more than five hundred (500) full-time or full-time equivalent employees per individual insured or is a member of an affiliated group employing more than one thousand (1,000) employees in the aggregate;

(D) The person is a not-for-profit organization or public entity generating annual budgeted expenditures of at least thirty million dollars ($30,000,000.00) as adjusted pursuant to paragraph (iv) of this subsection;

(E) The person is a municipality with a population in excess of fifty thousand (50,000) individuals.

(iv) Effective on January 1, 2015 and every five (5) years thereafter, the amounts in subparagraphs (A), (B) and (D) of paragraph (iii) of this subsection shall be adjusted to reflect the percentage change for such five (5) year period in the consumer price index for all urban consumers published by the bureau of labor statistics of the United States department of labor.



26-11-105. Surplus lines transaction report.

26-11-105. Surplus lines transaction report.

(a) Within forty-five (45) days after placing any surplus line insurance for an insured whose home state is this state, each surplus lines broker shall execute and file a report regarding the insurance coverage which shall be kept confidential by the commissioner, including the following:

(i) The name and address of the insured;

(ii) The identity of the insurer or insurers;

(iii) A description of the subject and location of the risk;

(iv) The amount of premium charged for the insurance;

(v) Tax allocation information detailing the portion of the premium attributable to properties, risks or exposures located in each state; and

(vi) Any other information as may be required by the commissioner.

(b) The report shall be on forms prescribed by the commissioner.



26-11-106. Open lines for export.

26-11-106. Open lines for export.

(a) The commissioner, by order, may declare eligible for export generally and without compliance with W.S. 26-11-104(a)(ii) and (iii), any class of insurance coverage or risk for which he finds, after a hearing of which notice is given to each insurer authorized to transact those classes in this state, that there is not a reasonable or adequate market among authorized insurers either as to acceptance of the risk, contract terms, premium or premium rate. The order shall continue in effect during the existence of the conditions upon which predicated, but subject to the commissioner's earlier termination.

(b) The broker shall file with or as directed by the commissioner a report as to each coverage he places in a nonadmitted insurer, in such form and context as the commissioner requires for the identification of the coverage and determination of the tax payable to the state.

(c) The broker, or a licensed agent of the authorized insurer or a broker, may also place with authorized insurers any insurance coverage made eligible for export generally under subsection (a) of this section and without regard to rate or form filings which may otherwise be applicable to the authorized insurer. As to coverages placed in an authorized insurer, the premium tax thereon shall be reported and paid by the insurer as required generally under W.S. 26-4-103.



26-11-107. Requirements for eligible nonadmitted insurers; publication of eligible insurers.

26-11-107. Requirements for eligible nonadmitted insurers; publication of eligible insurers.

(a) Repealed By Laws 2012, Ch. 37, 3.

(b) Repealed By Laws 2012, Ch. 37, 3.

(c) The commissioner may issue an order of ineligibility if he finds or has reason to believe that the insurer:

(i) Does not meet the requirements of this section;

(ii) Has without just cause refused to pay claims arising under its contracts in the United States; or

(iii) Has otherwise conducted its affairs in such manner as to result in or threaten injury or loss to the insuring public of the United States.

(d) The commissioner from time to time may publish a list of all surplus lines insurers he deems eligible currently and shall mail a copy of the list to each broker at his office last of record with the commissioner. This subsection does not obligate the commissioner to determine the actual financial condition or claims practices of any nonadmitted insurer. The status of eligibility, if granted by the commissioner, indicates only that the insurer appears to be sound financially and to have satisfactory claims practices, and that the commissioner has no credible evidence to the contrary. While any such list is in effect the broker shall restrict to the insurers listed all surplus line business he places.

(e) A surplus lines broker shall not place coverage with a nonadmitted insurer unless, at the time of placement, the surplus lines broker has determined that the nonadmitted insurer is eligible under this section.

(f) A nonadmitted insurer eligible to place surplus lines insurance or independently procured insurance shall:

(i) Be authorized to write the kind of insurance in its domiciliary jurisdiction;

(ii) Have established satisfactory evidence of good repute and financial integrity; and

(iii) Be qualified under one (1) of the following subparagraphs:

(A) Have capital and surplus or its equivalent under the laws of its domiciliary jurisdiction which equals the greater of:

(I) The minimum capital and surplus requirements under the law of this state; or

(II) Fifteen million dollars ($15,000,000.00).

(B) The requirements of subparagraph (A) of this paragraph may be satisfied by an insurer's possessing less than the minimum capital and surplus upon an affirmative finding of acceptability by the commissioner. The finding shall be based upon such factors as quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends, market availability and company record and reputation within the industry. In no event shall the commissioner make an affirmative finding of acceptability when the nonadmitted insurer's capital and surplus is less than four million five hundred thousand dollars ($4,500,000.00);

(iv) For an insurer not domiciled in the United States or its territories, the insurer is listed on the quarterly listing of alien insurers maintained by the NAIC international insurers department.

(g) The commissioner is authorized to enter into a cooperative agreement or interstate agreement or compact to establish additional and alternative nationwide uniform eligibility requirements that shall be applicable to nonadmitted insurers domiciled in another state or territory of the United States.



26-11-108. Evidence of surplus lines insurance.

26-11-108. Evidence of surplus lines insurance.

(a) Upon placing surplus lines insurance coverage, the surplus lines broker shall promptly issue and deliver to the insured or the producer the policy, or if the policy is not then available, a certificate as described in subsection (f) of this section, cover note, binder or other evidence of the insurance. The certificate described in subsection (f) of this section, cover note, binder or other evidence of insurance shall be executed by the broker and shall show the description and location of the subject of the insurance, coverages including any material limitations other than those in standard forms, a general description of the coverages of the insurance, the premium and rate charged, taxes to be collected from the insured, the name and address of the insured and surplus lines insurer or insurers and the proportion of the entire risk assumed by each and the name and license number of the surplus lines broker.

(b) No broker shall issue or deliver any evidence of insurance or purport to insure or represent that insurance will be or has been written by any nonadmitted insurer, unless the broker has:

(i) The insurer's prior written authority for the insurance;

(ii) Received information from the insurer in the regular course of business that the insurance has been granted; or

(iii) Received an insurance policy specifying the insurer has actually issued the insurance and delivered it to the insured.

(c) If after the issuance and delivery of any evidence of insurance there is any change as to the insurer's identity, or the proportion of the risk assumed by any insurer or any other material change in coverage as stated in the surplus lines broker's original evidence of insurance or in any other material as to the insurance coverage so evidenced, the surplus lines broker shall promptly issue and deliver to the insured or the original producer an appropriate substitute for, or endorsement of the original document, accurately showing the current status of the coverage and the insurers responsible for the coverage.

(d) Repealed By Laws 2012, Ch. 37, 3.

(e) Any surplus lines broker who knowingly or negligently issues a false certificate or other evidence of insurance, or who fails promptly to notify the insured of any material change with respect to the insurance by delivery to the insured of a substitute certificate, cover note, binder or other evidence of insurance as provided in subsection (c) of this section, upon conviction, is subject to the penalty provided by W.S. 26-1-107 or to any greater applicable penalty otherwise provided by law.

(f) As soon as reasonably possible after the placement of the insurance, the surplus lines broker shall deliver a copy of the policy or, if not available, a certificate of insurance to the insured or producer to replace any evidence of insurance previously issued. Each certificate or policy of insurance shall contain or have attached a complete record of all policy insuring agreements, conditions, exclusions, clauses, endorsements or any other material facts that would regularly be included in the policy.



26-11-109. Endorsement of contract; duty to notify insured.

26-11-109. Endorsement of contract; duty to notify insured.

(a) Any insurance contract procured and delivered as a surplus lines coverage pursuant to this chapter shall have stamped or printed upon it, in at least ten (10) point bold type font, the name and address of the surplus line broker who procured the coverage, and the following: "This insurance contract is issued pursuant to the Wyoming Insurance Laws by an insurer neither licensed by nor under the jurisdiction of the Wyoming Insurance Department. In the event of insolvency of the surplus lines insurer, losses will not be paid by the Wyoming Insurance Guaranty Association."

(b) No contract of insurance placed by a surplus lines broker under this chapter shall be binding upon the insured and no premium charged shall be due and payable until the surplus lines broker shall have notified the insured in writing, in a form acceptable to the commissioner, a copy of which shall be maintained by the surplus lines broker with the records of the contract and available for possible examination, that:

(i) The insurer with which the surplus lines broker places the insurance is not licensed by this state and is not subject to its supervision; and

(ii) In the event of the insolvency of the surplus lines insurer, losses will not be paid by the state insurance guaranty association.

(c) Nothing herein contained shall nullify any agreement by any insurer to provide insurance.



26-11-110. Enforceability and validity of nonadmitted insurance.

26-11-110. Enforceability and validity of nonadmitted insurance.

Insurance contracts procured from unauthorized insurers in accordance with this chapter are fully valid and enforceable as to all parties and shall be given recognition in all matters and respects to the same effect as like contracts issued by authorized insurers.



26-11-111. Liability of insurer as to losses and unearned premiums; applicability of section to insurers.

26-11-111. Liability of insurer as to losses and unearned premiums; applicability of section to insurers.

(a) As to a surplus line risk which is assumed by a nonadmitted insurer pursuant to this chapter, and if the premium thereon is received by the surplus line broker who placed the insurance, in all questions thereafter arising under the coverage as between the insurer and the insured the insurer is deemed to have received the premium due to it for that coverage. The insurer is liable to the insured for losses covered by the insurance and for unearned premiums which are payable to the insured upon cancellation of the insurance, whether or not the broker is indebted to the insurer with respect to the insurance or for any other cause.

(b) Each nonadmitted insurer assuming a surplus line risk under this chapter subjects itself to the terms of this section.



26-11-112. Surplus lines broker's license; authority for issuance; application; fee; applicable law.

26-11-112. Surplus lines broker's license; authority for issuance; application; fee; applicable law.

(a) Repealed By Laws 2012, Ch. 37, 3.

(b) Repealed By Laws 2012, Ch. 37, 3.

(c) Repealed By Laws 2012, Ch. 37, 3.

(d) Repealed By Laws 2012, Ch. 37, 3.

(e) For insureds whose home state is Wyoming, a person shall not procure a contract of surplus lines insurance for the insured with a nonadmitted insurer unless the person possesses a current surplus lines insurance license issued by the commissioner.

(f) The commissioner may issue a resident surplus lines broker license to a qualified holder of a current property and casualty producer license if:

(i) The person has paid the fees set forth in W.S. 26-4-101(a);

(ii) The person has submitted or transmitted to the commissioner a completed uniform application;

(iii) The individual has taken and passed a written examination in a form prescribed by the commissioner; and

(iv) The person has established and continues to maintain an office in this state.

(g) A nonresident person shall receive a nonresident surplus lines broker license pursuant to the requirements of W.S. 26-9-208.

(h) A business entity acting as a surplus lines broker is required to obtain a surplus lines broker license. In addition to the requirements for licensure set forth in subsections (f) and (g) of this section; before approving the application the commissioner shall find that the business entity has designated a licensed surplus lines broker responsible for the business entity's compliance with the insurance laws, rules and regulations of this state.

(j) The commissioner may require any documents reasonably necessary to verify the information contained in an application.

(k) The commissioner shall waive any requirements for a nonresident surplus lines license applicant with a valid license from his home state, except the requirements imposed by this section, if the applicant's home state awards nonresident surplus lines licenses to residents of this state on the same basis.

(m) A business entity surplus lines broker license shall expire on March 31 in the second year following the issuance or renewal of the license, and an application for renewal shall be filed on or before the license expiration date upon payment of the continuation fee and compliance with other provisions of this section.

(n) The license and licensee are subject to chapter 9 of this title as provided in W.S. 26-9-201.



26-11-113. Surplus lines broker's license; suspension or revocation; grounds; procedure.

26-11-113. Surplus lines broker's license; suspension or revocation; grounds; procedure.

(a) The commissioner may, after appropriate notice and opportunity for hearing pursuant to the Wyoming Administrative Procedure Act and in accordance with W.S. 26-2-125 through 26-2-129, place on probation, suspend, revoke or refuse to issue or renew any surplus lines broker's license or other license issued under this title, or may levy a civil penalty in accordance with W.S. 26-1-107 or any combination of actions for any one (1) or more of the following causes:

(i) Repealed By Laws 2012, Ch. 37, 3.

(ii) Repealed By Laws 2012, Ch. 37, 3.

(iii) Removal of the resident surplus lines broker's office from this state;

(iv) Removal of the resident surplus lines broker's office accounts and records from this state during the period during which the accounts and records are required to be maintained under W.S. 26-11-116;

(v) Failure to make and file required reports when due;

(vi) Failure to remit the tax on surplus lines premiums as provided in this chapter;

(vii) Failure to maintain a bond as required by W.S. 26-11-114;

(viii) Violation of any provision of this chapter; or

(ix) For any cause for which an insurance license could be denied, revoked, suspended or renewal refused under chapter 9 of this title.

(b) The procedures provided by chapter 9 of this code for suspension or revocation of licenses apply to suspension or revocation of a surplus line broker's license.

(c) Upon suspending or revoking the broker's surplus line license, the commissioner shall also suspend or revoke all other licenses of or as to the same individual under this code.

(d) No broker whose license is suspended or revoked shall again be licensed until any fines or delinquent taxes he owes are paid, or, in case of revocation, until after expiration of one (1) year from the date revocation is final.



26-11-114. Surplus line broker's bond.

26-11-114. Surplus line broker's bond.

Prior to issuance of a license as a surplus line broker, the applicant shall file with the commissioner and thereafter for as long as the license remains in effect shall keep in force a bond in favor of the state of Wyoming in the penal sum of ten thousand dollars ($10,000.00), with an authorized corporate surety the commissioner approves, conditioned that he will conduct business under the license in accordance with this chapter and that he will promptly remit the taxes provided by W.S. 26-11-118. The aggregate liability of the surety for any claims on the bond shall not exceed the penal sum of the bond. The bond shall not be terminated unless not less than thirty (30) days prior written notice thereof is given to the licensee and filed with the commissioner.



26-11-115. Broker may accept and place business from agents.

26-11-115. Broker may accept and place business from agents.

A licensed surplus line broker may accept and place surplus line business for any insurance agent licensed in this state for the kind of insurance involved and may compensate the agent therefor.



26-11-116. Records of broker; contents; examination.

26-11-116. Records of broker; contents; examination.

(a) Each surplus lines broker shall keep in his office a full and true record of each surplus lines insurance contract placed by or through the broker for which this state is the home state of the insured, including a copy of the policy, certificate, cover note or other evidence of insurance showing each of the following applicable items:

(i) Amount of the insurance, risks and perils insured;

(ii) Gross premium charged;

(iii) Return premium paid, if any;

(iv) Rate of premium charged upon the several items of property;

(v) Effective date of contract and the terms thereof;

(vi) Name and address of each insurer on the direct risk and the proportion of the entire risk assumed by each insurer if less than the entire risk;

(vii) Name and address of the insured;

(viii) Brief general description of the property or risk insured and where located or to be performed; and

(ix) Repealed By Laws 2012, Ch. 37, 3.

(x) Amount of tax and other sums to be collected from the insured;

(xi) Allocation of taxes by state as referred to in W.S. 26-11-118;

(xii) Identity of the producer, any confirming correspondence from the insurer or its representative, and the application; and

(xiii) Any other information the commissioner requires.

(b) The record of each contract shall be kept open at all reasonable times to examination by the commissioner without notice for a period of not less than five (5) years following termination of the contract. In lieu of maintaining offices in this state, each nonresident surplus lines broker shall make available to the commissioner any and all records that the commissioner deems necessary for examination.



26-11-117. Annual report; summary of exported business.

26-11-117. Annual report; summary of exported business.

(a) Each surplus lines broker, annually, on or before March 1, shall file with the commissioner a verified report of all surplus line insurance he transacted during the preceding calendar year.

(b) The report shall be on forms the commissioner prescribes and shall show:

(i) Repealed By Laws 2011, Ch. 129, 207.

(ii) Aggregate gross premiums written;

(iii) Aggregate of returned premiums paid to insureds;

(iv) Aggregate of net premiums;

(v) Additional information the commissioner requires;

(vi) Amount of aggregate tax remitted to this state; and

(vii) Amount of aggregate tax due or remitted to each other state for which an allocation is made pursuant to W.S. 26-11-118.

(c) More frequent reporting and tax payment may be required by participation in a multistate compact, reciprocal agreement or clearinghouse pursuant to W.S. 26-11-123.

(d) The report shall include the surplus lines broker's affidavit as to the diligent effort to place coverages with admitted insurers and the results thereof.



26-11-118. Tax on surplus lines.

26-11-118. Tax on surplus lines.

(a) Repealed By Laws 2011, Ch. 103, 3.

(b) Repealed By Laws 2011, Ch. 103, 3.

(c) In addition to the full amount of gross premiums charged by the insurer for the insurance, every surplus lines broker shall collect and pay to the commissioner a sum equal to three percent (3%) of the gross premiums charged, less any return premiums, for surplus lines insurance provided by the surplus lines broker. Where the insurance covers properties, risks or exposures located or to be performed both in and out of Wyoming, the sum payable shall be computed based on:

(i) An amount equal to three percent (3%) on that portion of the gross premiums allocated to this state; plus

(ii) An amount equal to the portion of the premiums allocated to other states or territories on the basis of the tax rates and fees applicable to other properties, risks or exposures located or to be performed outside of Wyoming; less

(iii) The amount of gross premiums allocated to this state and returned to the insured.

(d) The tax on any portion of the premium unearned at termination of insurance having been credited by the state to the surplus lines broker shall be returned to the policyholder directly by the surplus lines broker. The surplus lines broker is prohibited from rebating, for any reason, any part of the tax.

(e) Annually, on or before March 1, each surplus lines broker shall pay the premium tax due for the policies written during the preceding calendar year as shown by his annual report filed with the commissioner unless more frequent reporting and payment is required by participation in a multistate compact, reciprocal agreement or clearinghouse pursuant to subsection (g) of this section. The surplus lines broker shall pay interest on the amount of any delinquent tax due, at the rate of nine percent (9%) per year, compounded annually, beginning the day the amount becomes delinquent.

(f) If a surplus lines policy procured through a surplus lines broker covers properties, risks or exposures only partially located or to be performed in Wyoming, the tax due shall be computed on the portions of the premiums which are attributable to the properties, risks or exposures located or to be performed in this state. In determining the amount of premiums taxable in Wyoming, all premiums written, procured or received in Wyoming shall be considered written on properties, risks or exposures located or to be performed in Wyoming, except premiums which are properly allocated or apportioned and reported as taxable premiums of a reciprocal state.

(g) The commissioner may participate in a multistate compact, reciprocal agreement or clearinghouse with other states for the purpose of collecting, allocating and disbursing any funds collected pursuant to subsection (c) of this section. To the extent that other states where portions of the properties, risks or exposures reside have failed to enter into a compact or reciprocal allocation procedure with Wyoming, the net premium tax collected shall be retained by this state.

(h) The commissioner is authorized to utilize the allocation schedule included in the nonadmitted insurance multistate agreement for the purpose of allocating risk and computing the tax due on the portion of premium attributable to each risk classification and to each state where properties, risks or exposures are located.



26-11-119. Failure to file report or pay tax; penalty.

26-11-119. Failure to file report or pay tax; penalty.

Any licensed surplus lines broker or insured who independently procures insurance, who fails to file a report in the form and within the time required or provided for in W.S. 26-11-117 or 26-11-124 may be fined up to twenty-five dollars ($25.00) per day for each day the delinquency continues, beginning the day after the report was due until the date the report is received. The surplus lines broker or insured who independently procures insurance shall pay interest on the amount of any delinquent tax due as required by W.S. 26-11-118(e).



26-11-120. Service of process against nonadmitted insurer.

26-11-120. Service of process against nonadmitted insurer.

(a) A nonadmitted insurer shall be sued, upon any cause of action arising in this state under any contract it issues as a nonadmitted insurance contract pursuant to this chapter, in the district court of the county in which the cause of action arises.

(b) Legal process against the insurer in any action specified in subsection (a) of this section may be served upon the commissioner as provided in W.S. 26-3-122. The commissioner shall immediately mail a copy of the process served to the person the insurer designates in the policy for that purpose, by prepaid registered or certified mail with return receipt requested. After service of process upon the commissioner in accordance with this section, the court has jurisdiction in personam of the insurer.

(c) An unauthorized insurer issuing a policy is deemed to have authorized service of process against it in the manner and to the effect provided in this section. The policy shall contain a provision stating the substance of this section and designating the person to whom the commissioner shall mail process as provided in subsection (b) of this section.



26-11-121. Rules and regulations.

26-11-121. Rules and regulations.

(a) The commissioner shall make or may approve and adopt reasonable rules and regulations, consistent with this chapter, for any of the following purposes:

(i) Carrying out of this chapter;

(ii) Establishment of procedures through which eligibility of particular proposed coverages for export is determined; and

(iii) Establishment, procedures and operations of any voluntary organization of brokers or others designed to assist those brokers to comply with this chapter.

(b) The rules and regulations are subject to the procedures and carry the penalty provided by W.S. 26-2-110.



26-11-122. Disclosure to commissioner of insurance placed with nonadmitted insurer.

26-11-122. Disclosure to commissioner of insurance placed with nonadmitted insurer.

Any person for whom insurance is placed with an nonadmitted insurer, upon the commissioner's order, shall produce for his examination all policies and other documents evidencing the insurance and shall disclose to the commissioner the amount of gross premiums paid or agreed to be paid for the insurance. If the person refuses to obey the commissioner's order, he is subject to the penalties provided by W.S. 26-1-107 for each refusal.



26-11-123. Interstate insurance regulatory cooperation.

26-11-123. Interstate insurance regulatory cooperation.

To carry out the purposes of the Nonadmitted and Reinsurance Reform Act of 2010, 15 U.S.C. 8201 et seq., the commissioner may participate in a nonadmitted insurance multistate agreement or compact for the purposes of collecting, allocating and disbursing premium taxes attributable to the placement of nonadmitted insurance, providing for uniform methods of allocation and reporting among nonadmitted insurance risk classifications, sharing information among states relating to nonadmitted insurance premium taxes and providing for the determination of recommended uniform eligibility standards for nonadmitted insurers.



26-11-124. Independently procured insurance; duty to report and pay tax.

26-11-124. Independently procured insurance; duty to report and pay tax.

(a) Each insured in this state who procures, continues or renews insurance with a nonadmitted insurer on properties, risks or exposures located or to be performed in whole or in part in this state, other than insurance procured through a surplus lines broker, shall, within forty-five (45) days after the date the insurance was so procured, continued or renewed, file a report with the commissioner, upon forms prescribed by the commissioner, showing the name and address of the insured or insureds, name and address of the insurer, the subject of insurance, a general description of the coverage, the amount of premium currently charged and additional pertinent information requested by the commissioner.

(b) At the time of filing the report required in subsection (a) of this section, the insured is subject to the same tax payment requirements as apply to a surplus lines broker in W.S. 26-11-118.

(c) This section does not abrogate or modify, and shall not be construed or deemed to abrogate or modify any other provision of this chapter.






CHAPTER 12 - UNAUTHORIZED INSURERS - PROHIBITIONS, PROCESS ANDADVERTISING

ARTICLE 1 - GENERAL PROVISIONS

26-12-101. "Industrial insured" defined.

26-12-101. "Industrial insured" defined.

(a) As used in this chapter:

(i) "Industrial insured" means an insured:

(A) Which procures the insurance of any risk other than life and annuity contracts through the services of a full-time employee acting as an insurance manager or buyer or the services of a regularly and continuously retained qualified insurance consultant;

(B) Whose aggregate annual premiums for insurance on all risks total at least twenty-five thousand dollars ($25,000.00); and

(C) Which has at least twenty-five (25) full-time employees.



26-12-102. Representing or aiding unauthorized insurers prohibited; exceptions.

26-12-102. Representing or aiding unauthorized insurers prohibited; exceptions.

(a) No person in this state shall:

(i) Act as agent for, or otherwise represent or aid on behalf of another, any insurer not then authorized to transact insurance in this state, in the:

(A) Solicitation, negotiation, procurement or carrying out of insurance or annuity contracts or the renewal thereof;

(B) Forwarding of applications for insurance;

(C) Dissemination of information as to coverage or rates;

(D) Inspection of risks;

(E) Fixing of rates;

(F) Investigation or adjustment of claims or losses; or

(G) Collection or forwarding of premiums.

(ii) In any other manner represent or assist that insurer in transacting insurance with respect to subjects of insurance resident, located or to be performed in this state.

(b) This section does not apply to:

(i) Matters the commissioner authorizes under W.S. 26-12-201 through 26-12-206;

(ii) Surplus lines insurance and other transactions for which the insurer is not required to have a certificate of authority pursuant to W.S. 26-3-102;

(iii) A licensed adjuster or attorney-at-law representing an unauthorized insurer in his professional capacity;

(iv) Persons in this state compensated solely by salary, who secure and furnish information for the purpose of enrolling individuals in, or issuing certificates under, or otherwise assisting in administering group life, group or blanket disability or annuity contracts lawfully solicited, issued and delivered in and pursuant to the laws of a state in which the insurer is authorized to transact business;

(v) Transactions in this state involving contracts of insurance issued to one (1) or more industrial insureds.



26-12-103. Suits by unauthorized insurers prohibited.

26-12-103. Suits by unauthorized insurers prohibited.

As to transactions not permitted under W.S. 26-3-102, no unauthorized insurer shall institute or file or cause to be instituted or filed, any suit, action or proceeding in this state to enforce any right, claim or demand arising out of any insurance transaction in this state, until the insurer obtains a certificate of authority to transact that insurance in this state.






ARTICLE 2 - UNAUTHORIZED INSURERS PROCESS ACT

26-12-201. Short title; interpretation of article.

26-12-201. Short title; interpretation of article.

(a) This article constitutes and may be cited as the "Unauthorized Insurers Process Act".

(b) This article shall be so interpreted as to carry out its general purpose to make uniform the laws of those states which enact it.



26-12-202. Commissioner as agent for service.

26-12-202. Commissioner as agent for service.

(a) Solicitation, carrying out or delivery of any insurance contract, by mail or otherwise, within this state by an unauthorized insurer, or the performance within this state of any other service or transaction connected with insurance by or on behalf of the insurer:

(i) Constitutes the insurer's appointment of the commissioner and his successors in office as its attorney, upon whom may be served all lawful process issued within this state in any action or proceeding against the insurer arising out of any such contract or transaction; and

(ii) Signifies the insurer's agreement that any such service of process has the same legal effect and validity as personal service of process upon it in this state.



26-12-203. Service of process generally.

26-12-203. Service of process generally.

(a) Service of process upon any insurer pursuant to W.S. 26-12-202 shall be made in accordance with W.S. 26-3-122, and service of process is sufficient if it complies with that section.

(b) Service of process in any such action, suit or proceeding, in addition to the manner provided in subsection (a) of this section, is valid if:

(i) Served upon any person within this state, who in this state on behalf of the insurer, is:

(A) Soliciting insurance;

(B) Making any contract of insurance or issuing or delivering any policies or written contracts of insurance; or

(C) Collecting or receiving any premium for insurance; and

(ii) Otherwise complies with W.S. 26-3-122(d).

(c) No plaintiff or complainant is entitled to a judgment by default under this section until the expiration of thirty (30) days from the date of the filing of the affidavit of compliance.

(d) Nothing in this section limits or abridges the right to serve any process, notice or demand upon any insurer in any other manner permitted by law.



26-12-204. Exemptions from service of process provisions.

26-12-204. Exemptions from service of process provisions.

(a) W.S. 26-12-202 and 26-12-203 do not apply to surplus line insurance lawfully carried out under chapter 11, or to reinsurance, or to any action or proceeding against an unauthorized insurer arising out of any of the following if the policy or contract contains a provision designating the commissioner as its attorney for the acceptance of service of lawful process in any action or proceeding instituted by or on behalf of an insured or beneficiary arising out of that policy, or if the insurer enters a general appearance in any such action:

(i) Wet marine and transportation insurance;

(ii) Insurance on subjects located, resident or to be performed wholly outside this state, or on vehicles or aircraft owned and principally garaged outside this state;

(iii) Insurance on property or operations of railroads engaged in interstate commerce; or

(iv) Insurance on aircraft or cargo of that aircraft, or against liability, other than employer's liability, arising out of the ownership, maintenance or use of that aircraft.



26-12-205. Defense of action by unauthorized insurer.

26-12-205. Defense of action by unauthorized insurer.

(a) Before an unauthorized insurer files or causes to be filed any pleading in any action or proceeding instituted against it under W.S. 26-12-202 and 26-12-203, that insurer shall:

(i) Procure a certificate of authority to transact insurance in this state; or

(ii) Deposit with the clerk of the court in which the action or proceeding is pending cash or securities, or file with the clerk a bond with good and sufficient sureties, to be approved by the court, in an amount the court fixes sufficient to secure the payment of any final judgment which may be rendered in the action, except that the court may make an order dispensing with the deposit or bond if the insurer shows to the court's satisfaction that it:

(A) Maintains in a state of the United States funds or securities sufficient and available to satisfy any final judgment which may be entered in the action or proceeding; and

(B) Will pay any final judgment entered therein without requiring suit to be brought on the judgment in the state where the funds or securities are located.

(b) The court in any action or proceeding in which service is made in the manner provided in W.S. 26-12-203 may order a postponement as necessary to afford the defendant reasonable opportunity to comply with the provisions of subsection (a) of this section and to defend the action.

(c) Nothing in subsection (a) of this section prevents an unauthorized insurer from filing a motion to quash or to set aside the service of any process made in the manner provided in W.S. 26-12-203 on the ground either:

(i) That the unauthorized insurer did not engage in any of the acts enumerated in W.S. 26-12-202; or

(ii) That the person on whom service was made pursuant to W.S. 26-12-203 was not engaged in any of the acts enumerated in W.S. 26-12-202.



26-12-206. Attorney fees in actions against unauthorized insurer.

26-12-206. Attorney fees in actions against unauthorized insurer.

In any action against an unauthorized insurer, if the insurer fails for thirty (30) days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract, and it appears to the court that the refusal is without reasonable cause, the court shall allow to the plaintiff a reasonable attorney fee and include that fee in any judgment that may be rendered in the action. The fee shall not be less than one hundred dollars ($100.00). Failure of an insurer to defend any such action is prima facie evidence that its failure to make payment was without reasonable cause.






ARTICLE 3 - UNAUTHORIZED INSURERS FALSE ADVERTISING PROCESSACT

26-12-301. Short title.

26-12-301. Short title.

This article constitutes and may be cited as the "Unauthorized Insurers False Advertising Process Act".



26-12-302. False advertising prohibited; notification by commissioner of misrepresentation.

26-12-302. False advertising prohibited; notification by commissioner of misrepresentation.

No unauthorized insurer, in any manner, shall misrepresent to any person in this state as to its financial condition or the terms of any contract issued or to be issued by it or the advantages thereof, or the dividends or share of the surplus to be received thereon. If the commissioner believes that any unauthorized insurer is misrepresenting any of the items specified in this section, he shall notify the insurer and the insurance supervisory official of the insurer's domiciliary state or province by registered or certified mail.



26-12-303. Enforcement by commissioner; penalty for violation.

26-12-303. Enforcement by commissioner; penalty for violation.

(a) If within thirty (30) days following the giving of the notice specified in W.S. 26-12-302 the insurer has not ceased dissemination of any false advertising, and if the commissioner believes that the insurer is soliciting, issuing or delivering contracts of insurance to residents of this state or collecting premiums on those contracts or performing any other transaction in connection with that insurance, and that a proceeding by him in respect to those matters would be in the public interest, he shall take action against the insurer under W.S. 26-13-117.

(b) If pursuant to the proceeding the commissioner finds that the dissemination of false advertising is continuing, he shall order the insurer to desist therefrom and shall mail a copy of the order by certified or registered mail to the insurer at its principal place of business last of record with the commissioner and to the insurance supervisory official of the insurer's domiciliary state or province. Each violation after mailing of the desist order subjects the insurer to a penalty of two thousand dollars ($2,000.00), to be recovered by a civil action the commissioner brings against the insurer. Service of process upon the insurer in the action may be made upon the commissioner pursuant to W.S. 26-12-202 and 26-12-203 or in any other lawful manner.









CHAPTER 13 - TRADE PRACTICES AND FRAUDS

ARTICLE 1 - UNFAIR TRADE PRACTICES ACT

26-13-101. Short title.

26-13-101. Short title.

This article constitutes and may be cited as the "Unfair Trade Practices Act".



26-13-102. Unfair methods and deceptive acts prohibited.

26-13-102. Unfair methods and deceptive acts prohibited.

No person shall engage in this state in any trade practice which is defined in this article as or is determined pursuant to this article to be an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.



26-13-103. Misrepresentations and false advertising prohibited.

26-13-103. Misrepresentations and false advertising prohibited.

(a) No person shall:

(i) Make, issue, circulate, or cause to be made, issued or circulated, any estimate, circular or statement misrepresenting the terms of any policy issued or to be issued or the benefits or advantages promised thereby or the dividends or share of the surplus to be received thereon;

(ii) Make any false or misleading statement as to the dividends or share of surplus previously paid on similar policies;

(iii) Make any misleading representation or any misrepresentation as to the financial condition of any insurer or as to the legal reserve system upon which any life insurer operates; or

(iv) Use any name or title of any policy or class of policies misrepresenting the true nature thereof.



26-13-104. Home office false advertising prohibited.

26-13-104. Home office false advertising prohibited.

No person shall make in any manner in any advertising or other communication medium any advertisement, announcement or statement containing any assertion, representation or statement with respect to the business of insurance or with respect to any person in the conduct of his insurance business, which is untrue, deceptive or misleading.



26-13-105. "Twisting" prohibited.

26-13-105. "Twisting" prohibited.

No person shall make or issue, nor cause to be made or issued, any written or oral statement misrepresenting or making incomplete comparisons as to the terms, conditions or benefits contained in any policy for the purpose of inducing or attempting to induce the policyholder to lapse, forfeit, surrender, retain, exchange or convert any insurance policy.



26-13-106. False or misleading financial statements prohibited.

26-13-106. False or misleading financial statements prohibited.

(a) No person shall:

(i) File with any supervisory or other public official or in any manner place or cause to be placed before any other person, any false statement of financial condition of an insurer with intent to deceive;

(ii) Make any false entry in any book, report or statement of any insurer with intent to deceive:

(A) Any agent or examiner lawfully appointed to examine into its condition or into any of its affairs; or

(B) Any public official to whom the insurer is required by law to report, or who has authority by law to examine into its condition or into any of its affairs.

(iii) With intent to deceive, willfully omit a true entry of any material fact pertaining to the insurer's business in any book, report or statement of the insurer; or

(iv) Advertise the capital or assets of an insurer without in the same advertisement setting forth the amount of the insurer's liabilities in equal prominence to the statement of capital and assets.



26-13-107. Defamation prohibited.

26-13-107. Defamation prohibited.

No person shall make or aid, abet or encourage the making in any manner in any communication medium of any oral or written statement which is false or maliciously critical of or derogatory to an insurer's financial condition, or of an organization proposing to become an insurer, and which is made to injure any person engaged or proposing to engage in the insurance business.



26-13-108. Boycott, coercion and intimidation prohibited; exception.

26-13-108. Boycott, coercion and intimidation prohibited; exception.

No person shall enter into any agreement to commit, or by any concerted action commit, any act of boycott, coercion or intimidation resulting in unreasonable restraint of or any monopoly in any business of insurance, except that an insurer owned or controlled by an association or organization may refuse to renew a casualty or liability policy because of nonpayment of dues to the association or organization if payment of dues is a prerequisite to obtaining or continuing the insurance.



26-13-109. Unfair discrimination prohibited in regard to life insurance, annuities and disability insurance.

26-13-109. Unfair discrimination prohibited in regard to life insurance, annuities and disability insurance.

(a) No person shall make or permit any unfair discrimination between individuals:

(i) Of the same class and equal expectation of life in the rates charged for any contract of life insurance or of life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of that contract;

(ii) Of the same class and of essentially the same hazard in:

(A) The amount of premium, policy fees or rates charged for any policy or contract of disability insurance;

(B) The benefits payable thereunder;

(C) Any of the terms or conditions of the contract; or

(D) Any other manner.

(b) If a disability insurance contract provides for payment or reimbursement for services which may be legally performed by a person licensed in this state for the practice of dentistry, payment or reimbursement shall not be denied or refused solely for the reason that the services are rendered by a person licensed to practice dentistry.



26-13-110. Rebates and favors as to life, disability and annuity contracts prohibited.

26-13-110. Rebates and favors as to life, disability and annuity contracts prohibited.

(a) Except as otherwise provided by law, no person shall:

(i) Knowingly permit or offer to make or make any contract of life insurance, life annuity or disability insurance, or agreement as to that contract other than as expressed in the contract issued thereon;

(ii) Pay, allow or give or offer to pay, allow or give in any manner as inducement to the insurance or annuity:

(A) Any rebate of premiums payable on the contract;

(B) Any special favor or advantage in the dividends or other benefits thereon;

(C) Any paid employment or contract for services of any kind; or

(D) Any valuable consideration or inducement not specified in the contract.

(iii) In any manner give, sell or purchase or offer or agree to give, sell, purchase or allow as inducement to the insurance or annuity or in connection therewith, and whether or not to be specified in the policy or contract, any agreement of any form or nature promising:

(A) Returns and profits;

(B) Any stocks, bonds or other securities, or interest present or contingent therein or as measured thereby, of any insurer or other corporation, association or partnership; or

(C) Any dividends or profits accrued or to accrue thereon.



26-13-111. Exceptions to provisions on discrimination, rebates and stock inducements.

26-13-111. Exceptions to provisions on discrimination, rebates and stock inducements.

(a) Nothing in W.S. 26-13-109 and 26-13-110 includes within the definition of discrimination or rebates any of the following practices:

(i) In the case of any contract of life insurance or life annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, provided that any such bonuses or abatement of premiums shall be fair and equitable to policyholders and for the insurer and its policyholders' best interests;

(ii) In the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expense;

(iii) Readjustment of the rate of premium for a group insurance policy based on the loss or expense experience thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for that policy year;

(iv) Reduction of premium rate for policies of large amount, but not exceeding savings in issuance and administration expenses reasonably attributable to those policies as compared with policies of a similar plan issued in smaller amounts;

(v) Reduction in premium rates for life or disability insurance policies on annuity contracts on salary savings, payroll deduction, preauthorized check, bank draft or similar plans in amounts reasonably commensurate with the savings made by the use of those plans.

(b) Nothing in W.S. 26-13-109, 26-13-110 and 26-13-114 includes within the definition of securities as inducements to purchase insurance, the selling or offering for sale, contemporaneously with life insurance, of mutual fund shares or face amount certificates of regulated investment companies under offerings registered with the securities and exchange commission if the shares or the face amount certificates or the insurance may be purchased independently of and not contingent upon purchase of the other, at the same price and upon the same terms and conditions as if purchased independently.



26-13-112. Unfair discrimination, rebates and favors prohibited for property, casualty and surety insurers.

26-13-112. Unfair discrimination, rebates and favors prohibited for property, casualty and surety insurers.

(a) No property, casualty or surety insurer or any employee or representative thereof, and no broker or agent shall pay, allow or give, or offer to pay, allow or give, in any manner, as an inducement to insurance, or after insurance has been effected, any valuable consideration or inducement of any kind not specified or provided for in the policy, except to the extent provided for in an applicable filing with the commissioner as provided by law.

(b) No insured named in a policy, nor any employee of the insured shall knowingly receive or accept in any manner any rebate, discount, abatement credit or reduction of premium, or any special favor, advantage, valuable consideration or inducement.

(c) No insurer shall make or permit any unfair discrimination between insureds or property having like insuring or risk characteristics, in the premium or rates charged for insurance, in the dividends or other benefits payable on the insurance or in any other of the terms and conditions of the insurance.

(d) Nothing in this section prohibits:

(i) The payment of commissions or other compensation to licensed agents or brokers; or

(ii) Any insurer from allowing or returning to its participating policyholders, members or subscribers, dividends, savings or unabsorbed premium deposits.

(e) As used in this section:

(i) "Insurance" includes suretyship;

(ii) "Policy" includes bond.



26-13-113. Deductible amount of collision coverage; subrogation; right to deductible.

26-13-113. Deductible amount of collision coverage; subrogation; right to deductible.

(a) If an insurer pays a loss claim to its insured and the insurer decides to subrogate to the insured's loss claim, the deductible amount shall be included in the subrogated loss claim and the insurance carrier shall pay the deductible amount to its insured, without any deduction for expenses of collection, out of any recovery on the subrogated claim, before any part of the recovery is applied to any other use. If the amount of the deductible exceeds the recovery, the insurer shall pay only the amount of the recovery to the insured.

(b) If in any arbitration of the subrogated claim two (2) or more insurers agree to offset the claims of their insureds, the right of any insured to the return of his full deductible amount shall not be abridged.



26-13-114. Securities operations and advisory board contracts as insurance inducement prohibited.

26-13-114. Securities operations and advisory board contracts as insurance inducement prohibited.

No insurer or other person shall offer, issue or deliver or permit its agents, officers or employees to offer, issue or deliver, in this or any other state, agency company stock or other capital stock, benefit certificates, shares in any common-law corporation or any advisory board contract promising returns and profits as an inducement to insurance.



26-13-115. Desist orders by commissioner; appeal; violation of order.

26-13-115. Desist orders by commissioner; appeal; violation of order.

(a) If the commissioner finds that any person in this state, after a hearing in which the person is notified of the hearing and the charges against him, has engaged or is engaging in any act or practice defined in or prohibited under this chapter, the commissioner shall order the person to desist from the acts or practices.

(b) The desist order is final upon expiration of the time allowed for appeals from the commissioner's orders, if no appeal is taken, or, if there is an appeal, upon final decision of the court if the court affirms the commissioner's order or dismisses the appeal. An intervenor in the hearing may appeal as provided in W.S. 26-2-129.

(c) If there is an appeal, to the extent that the commissioner's order is affirmed, the court shall issue its own order commanding obedience to the terms of the commissioner's order.

(d) No order of the commissioner pursuant to this section or order of the court to enforce it in any way relieves or absolves any person affected by the order from any other liability, penalty or forfeiture under law.

(e) Violation of any desist order is punishable as a violation of this code.

(f) This section does not affect or prevent the imposition of any penalty provided by this code or by other law for violation of any other provision of this chapter, whether or not any hearing is called or held or any desist order issued.



26-13-116. Procedures for undefined deceptive practices.

26-13-116. Procedures for undefined deceptive practices.

(a) If the commissioner believes that any person in conducting an insurance business in this state is engaging in any method of competition or in any act or practice, not defined in this chapter, which is unfair or deceptive and that a proceeding by him in respect thereto would be in the public interest, after a hearing in which the person charged receives a notice of the hearing and of the charges against him, the commissioner shall make a written report of his findings of fact relative to the charges and serve a copy thereof upon the person and any intervenor at the hearing.

(b) If the commissioner's report charges a violation of this chapter and if the method of competition, act or practice is not discontinued, the commissioner, through the attorney general, at any time after service of the report, may cause an action to be instituted to enjoin and restrain the person from engaging in the method, act or practice. In the action the court may grant a restraining order or injunction upon any just terms, but the people of this state are not required to give security before the issuance of the order or injunction. If a stenographic record of the proceedings in the hearing before the commissioner is made, a certified transcript thereof including all evidence taken and the report and findings shall be received in evidence in the action.

(c) If the commissioner's report made under subsection (a) of this section or order on hearing made under W.S. 26-2-128 does not charge a violation of this chapter, then any intervenor in the proceedings may appeal within the time and in the manner provided in W.S. 26-2-129(b).



26-13-117. Service of process upon unauthorized insurers.

26-13-117. Service of process upon unauthorized insurers.

(a) Service of all process, statements of charges and notices under this chapter upon unauthorized insurers shall be made in accordance with W.S. 26-3-122.

(b) The commissioner shall forward all process, statements of charges and notices to the insurer in the manner provided in W.S. 26-3-122.

(c) No default shall be taken against any unauthorized insurer until expiration of thirty (30) days after the date of forwarding by the commissioner under subsection (b) of this section, or date of service of process if under W.S. 26-12-203(b).

(d) W.S. 26-12-203(d) applies to all process, statements of charges and notices under this section.



26-13-118. Favored agent or insurer.

26-13-118. Favored agent or insurer.

(a) No person shall require as a condition to loaning money upon the security of any real or personal property, or to the selling of that property under contract, that the owner of the property to whom the money is to be loaned or the vendee of the property being sold, shall place, continue or renew any policy of insurance covering the property, or covering any liability related to the property or the use thereof, through a particular insurance agent or broker or in a particular insurer. This does not prevent the lender or vendor, upon a reasonable basis, from approving or disapproving of the insurer and representative selected to underwrite the insurance, but the basis for approval or disapproval shall relate only to:

(i) The adequacy and terms of the coverage with respect to the interest of the vendor or lender to be insured thereunder;

(ii) The financial standards to be met by the insurer; and

(iii) The ability of the insurer or representative to service the policy.



26-13-119. Interlocking ownership and management.

26-13-119. Interlocking ownership and management.

(a) Any insurer may retain, invest in or acquire the whole or any part of the capital stock of any other insurer, or have a common management with any other insurer, unless the retention, investment, acquisition or common management is inconsistent with any other provision of this code, or unless by reason thereof the insurers' business with the public is conducted in a manner which substantially lessens competition generally in the insurance business or tends to create any monopoly therein.

(b) Any person otherwise qualified may be a director of two (2) or more insurers which are competitors, unless the effect thereof is to lessen substantially competition between insurers or tends materially to create a monopoly.



26-13-120. Political contributions prohibited; penalty.

26-13-120. Political contributions prohibited; penalty.

(a) No insurer shall in any manner pay or use, or offer, consent or agree to pay or use, any money or property:

(i) For or in aid of any:

(A) Political party, committee or organization;

(B) Corporation or other body organized or maintained for political purposes;

(C) Candidate for political office;

(D) Nomination for office; or

(E) Other political purpose; or

(ii) For the reimbursement or indemnification of any person for money or property so used.

(b) Any officer, director, stockholder, attorney or agent of any insurer which violates this section, who participates in, aids, abets, advises or consents to any such violation, and any person who solicits or knowingly receives any money or property in violation of this section, is guilty of a misdemeanor and shall be punished by imprisonment for not more than one (1) year and a fine of not more than one thousand dollars ($1,000.00). Any officer or director abetting in any contribution made in violation of this section is liable to the insurer for the amount so contributed.

(c) This section does not prohibit an insurer from otherwise lawful expenditures for presentation of information to legislators relative to proposed legislation affecting the insurer.



26-13-121. Illegal dealing in premiums; excess charges for insurance.

26-13-121. Illegal dealing in premiums; excess charges for insurance.

(a) No person shall willfully collect any sum as premium or charge for insurance:

(i) If the insurance is not then provided or is not in due course to be provided, subject to the insurer's acceptance of the risk, by an insurance policy issued by the insurer as authorized by this code;

(ii) In excess of the premium or charge applicable to the insurance, and as specified in the policy, in accordance with the applicable classifications and rates as filed with and approved by the commissioner; or

(iii) In cases where classifications, premiums or rates are not required by this code to be filed and approved, in excess of those specified in the policy and as fixed by the insurer.

(b) Subsection (a) of this section does not prohibit the charging and collection by surplus lines brokers licensed under chapter 11 of this code of the amount of applicable state and federal taxes, examination fee and nominal service charge to cover communication expenses, in addition to the premium required by the insurer. Nor does it prohibit the charging and collection by a life insurer of amounts actually to be expended for medical examination of an applicant for life insurance or for reinstatement of a life insurance policy.

(c) Each violation of this section is punishable under W.S. 26-1-107.



26-13-122. Fictitious groups prohibited.

26-13-122. Fictitious groups prohibited.

(a) No authorized or unauthorized insurer shall make available, through any rating plan or form, property, casualty or surety insurance to any firm, corporation or association of individuals at any preferred rate or premium based upon any fictitious grouping of the firm, corporation or association.

(b) No form or plan of insurance covering any group or combination of persons or risks shall be written or delivered within or outside this state to cover persons or risks in this state at any preferred rate or on any form other than as offered to persons not in the group or combination and to the public generally, unless the form, plan of insurance and the rates or premiums to be charged therefor have been submitted to and approved by the commissioner as being not unfairly discriminatory, and as not otherwise being in conflict with subsection (a) of this section or with chapter 14 of this code to the extent that chapter 14 is applicable thereto.

(c) This section does not apply to life insurance, disability insurance or annuity contracts.



26-13-123. Repealed by Laws 1995, ch. 175, 2.

26-13-123. Repealed by Laws 1995, ch. 175, 2.



26-13-124. Unfair claims settlement practices.

26-13-124. Unfair claims settlement practices.

(a) A person is considered to be engaging in an unfair method of competition and unfair and deceptive act or practice in the business of insurance if that person commits or performs with such frequency as to indicate a general business practice any of the following unfair claims settlement practices:

(i) Misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue;

(ii) Failing to acknowledge and act reasonably promptly upon communications with respect to claims arising under insurance policies;

(iii) Failing to adopt and implement reasonable standards for the prompt investigation of claims arising under insurance policies;

(iv) Refusing to pay claims without conducting a reasonable investigation based upon all available information;

(v) Failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed;

(vi) Not attempting in good faith to effectuate prompt, fair and equitable settlements of claims in which liability has become reasonably clear;

(vii) Compelling insureds to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by such insureds;

(viii) Attempting to settle a claim for less than the amount to which a reasonable person would have believed he was entitled by reference to written or printed advertising material accompanying or made part of an application;

(ix) Attempting to settle claims on the basis of an application which was altered without notice to, or knowledge or consent of, the insured;

(x) Making claims payments to insureds or beneficiaries not accompanied by a statement setting forth the coverage under which the payments are being made;

(xi) Making known to insureds or claimants a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration;

(xii) Delaying the investigation or payment of claims by requiring an insured, claimant or the physician of either to submit a preliminary claim report and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information;

(xiii) Failing to promptly settle claims, where liability has become reasonably clear, under one (1) portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage;

(xiv) Failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement;



26-13-125. Certificates of insurance.

26-13-125. Certificates of insurance.

(a) No person shall prepare, issue or knowingly request the issuance of a certificate of insurance unless the form has been filed and approved in accordance with W.S. 26-15-110. No person shall alter or modify a certificate of insurance form unless the alteration or modification has been filed and approved in accordance with chapter 15 of this code.

(b) The commissioner shall disapprove the use of, or prohibit the use of, a certificate of insurance form filed under this section if the certificate of insurance form:

26-13-125. Certificates of insurance.

(a) No person shall prepare, issue or knowingly request the issuance of a certificate of insurance unless the form has been filed and approved in accordance with W.S. 26-15-110. No person shall alter or modify a certificate of insurance form unless the alteration or modification has been filed and approved in accordance with chapter 15 of this code.

(b) The commissioner shall disapprove the use of, or prohibit the use of, a certificate of insurance form filed under this section if the certificate of insurance form:

(i) Is unfair, misleading or deceptive;

(ii) Violates public policy; or

(iii) Fails to comply with this section or any other law of this state.

(c) The forms used for a certificate of insurance for surplus lines policies issued pursuant to the nonadmitted insurance law, W.S. 26-11-101 et seq., are not subject to the approval requirements of W.S. 26-15-110. Certificates issued for surplus lines insurance policies shall use either:

(i) A form approved for the policy by the insurer's home state; or

(ii) A standard form used by the issuing insurer if there is no relevant form approved by the home state.

(d) Each certificate of insurance shall contain the following or similar statement: "This certificate of insurance is issued as a matter of information only and confers no rights upon the certificate holder. Subject to W.S. 26-13-125(e), this certificate does not alter, amend or extend the coverage, terms, exclusions and conditions afforded by the policies referenced herein."

(e) No person shall demand or request the issuance of a certificate of insurance or other document, record or correspondence that the person knows contains any false or misleading information or that purports to affirmatively or negatively alter, amend or extend the coverage provided by the policy of insurance to which the certificate makes reference.

(f) The provisions of this section shall apply to all certificate holders, third party certificate administrators, policy holders, insurers, insurance producers and certificate of insurance forms issued as evidence of property or casualty insurance coverages on property, operations or risks located in this state, regardless of where the certificate holder, policy holder, insurer or insurance producer is located.

(g) A certificate of insurance is not a policy of insurance and does not affirmatively or negatively alter, amend or extend the coverage afforded by the policy to which the certificate of insurance makes reference. A certificate of insurance shall not confer to a certificate holder any new or additional rights beyond what the referenced policy or insurance provides. Any coverage or policy limits listed on the certificate of insurance shall accurately reflect policy limits.

(h) No certificate of insurance shall contain references to contracts other than the underlying contracts of insurance, including construction or service contracts. Notwithstanding any requirement, term or condition of any contract or other document with respect to which a certificate of insurance may be issued or may pertain, the insurance afforded by the referenced policy of insurance is subject to all the terms, exclusions and conditions of the policy itself.

(j) A person is entitled to receive notice of cancellation, nonrenewal or any material change or any similar notice concerning a policy of insurance only if the person has notice rights under the terms of the policy or any endorsement to the policy. The terms and conditions of the notice, including the required timing of the notice, are governed by the policy of insurance or endorsement and may not be altered by a certificate of insurance.

(k) Any certificate of insurance or any other document, record or correspondence prepared, issued or requested in violation of this section shall be null and void and of no force and effect.

(m) As used in this section:

(i) "Certificate" or "certificate of insurance" means any document or instrument, no matter how titled or described, which is prepared or issued as evidence of property or casualty insurance coverage. "Certificate" or "certificate of insurance" shall not include a policy of insurance, a certificate issued to a policyholder under a group master policy, an insurance binder, a policy endorsement, and automobile insurance identification card, or a certificate prepared or issued pursuant to any federal law, rule or regulation or any other law, rule or regulation of this state, in which the specific content and form of the certificate is enumerated therein;

(ii) "Certificate holder" means any person, other than a policyholder, who requests, obtains or possesses a certificate of insurance;

(iii) "Group master policy" means an insurance policy that provides coverage to eligible persons on a group basis through a group insurance program;

(iv) "Policyholder" means a person who has contracted with a property or casualty insurer for insurance coverage.






ARTICLE 2 - FALSE APPLICATIONS, CLAIMS AND PROOF OF LOSS

26-13-201. False applications, claims and proofs of loss prohibited.

26-13-201. False applications, claims and proofs of loss prohibited.

(a) No person shall knowingly or willfully:

(i) Make any false or fraudulent statement or representation in or with reference to any application for insurance or for the purpose of obtaining any money or benefit;

(ii) Present or cause to be presented a false or fraudulent claim or any proof in support of a claim for the payment of the loss upon a contract of insurance;

(iii) Prepare, make or subscribe a false or fraudulent certificate, or other document with intent that the certificate or other document may be presented or used in support of the claim.



26-13-202. Penalties.

26-13-202. Penalties.

Any person who violates this article is subject to the penalty provided in W.S. 26-1-107, or as provided by any other applicable law which provides a greater penalty.






ARTICLE 3 - DISCRETIONARY CLAUSE PROHIBITION ACT

26-13-301. Short title.

26-13-301. Short title.

This act shall be known and may be cited as the "Discretionary Clause Prohibition Act."



26-13-302. Purpose and intent.

26-13-302. Purpose and intent.

The purpose of this act is to assure that health insurance benefits not subject to the federal Employee Retirement Income Security Act are contractually guaranteed, and to avoid the conflict of interest that occurs when the carrier responsible for providing benefits has discretionary authority to decide what benefits are due. This act is also intended to assure that health insurance benefits contracts subject to the federal Employee Retirement Income Security Act which contain a discretionary clause provide appropriate disclosure of the clause and additional provisions to assure a fair determination of contract benefits. Nothing in this act shall be construed as imposing any requirement or duty on any person other than a health carrier.



26-13-303. Definitions.

26-13-303. Definitions.

(a) As used in this act:

(i) "Commissioner" means as defined in W.S. 26-1-102(a)(viii);

(ii) "Health care services" means services for the diagnosis, prevention, treatment, cure or relief of a health condition, illness, injury or disease;

(iii) "Health carrier" means an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services, including a sickness and accident insurance company, a health maintenance organization, a nonprofit hospital and health service corporation, or any other entity providing a plan of health insurance, health benefits or health services;

(iv) "Person" means as defined in W.S. 8-1-102(a)(vi);

(v) "This act" means W.S. 26-13-301 through 26-13-305.



26-13-304. Discretionary clause prohibited.

26-13-304. Discretionary clause prohibited.

(a) No policy, contract, certificate or agreement offered or issued in this state by a health carrier to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services may contain a provision purporting to reserve discretion to the health carrier to interpret the terms of the contract, or to provide standards of interpretation or review that are inconsistent with the laws of this state. This subsection shall not apply to a policy, contract, certificate or agreement subject to and meeting the requirements of subsections (b) and (c) of this section.

(b) Any group policy, contract, certificate or agreement subject to the federal Employee Retirement Income Security Act and offered or issued in this state by a health carrier to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services and which contains a provision purporting to reserve discretion to the health carrier to interpret the terms of the contract or to provide standards of interpretation or review shall contain the following language highlighted in bold in not less than twelve (12) point type:

This benefit plan contains a discretionary clause. Determinations made by (insurer name) pursuant to the discretionary clause do not prohibit or prevent a claimant from seeking judicial review in court of (insurer name's) decisions. By including this discretionary clause (insurer's name) agrees to allow a court to review its determinations anew when a claimant seeks judicial review of (insurer name's) determinations of eligibility of benefits, the payment of benefits or interpretations of the terms and conditions applicable to the benefit plan.

(c) Any group policy, contract, certificate or agreement containing a discretionary clause as authorized in subsection (b) of this section shall contain a provision entitling any person denied benefits in whole or in part to have the determination reviewed de novo in any court with jurisdiction.



26-13-305. Penalties.

26-13-305. Penalties.

Any person who violates this act is subject to the penalty provided in W.S. 26-1-107, or as provided by any other applicable law which provides a greater penalty.









CHAPTER 14 - RATES AND RATING ORGANIZATIONS

26-14-101. Purpose of chapter; liberal interpretation.

26-14-101. Purpose of chapter; liberal interpretation.

The purpose of this chapter is to protect the public and policyholders against the effects of excessive, inadequate or unfairly discriminatory rates by promoting price competition among insurers. The provisions in this chapter are intended to prohibit unlawful price fixing agreements by or among insurers and to authorize essential cooperative activities among insurers in the rate making process and to regulate these activities to prohibit practices that tend to substantially lessen competition or create monopolies. This chapter shall be liberally interpreted to carry into effect the provisions of this section.



26-14-102. Scope and applicability of chapter; liberal interpretation.

26-14-102. Scope and applicability of chapter; liberal interpretation.

(a) This chapter applies to all kinds of insurance written on risks in this state by any insurer authorized to do business, except nothing in this chapter applies to:

(i) Life insurance;

(ii) Disability insurance;

(iii) Reinsurance;

(iv) Insurance against loss of or damage to aircraft, their hulls, accessories and equipment, or against liability arising out of the ownership, maintenance or use of aircraft;

(v) Insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine, insurance policies;

(vi) Title insurance;

(vii) Annuities;

(viii) Worker's compensation insurance as provided under title 27, chapter 14 of the Wyoming statutes.

(b) No insurer shall be required to file any rates with the commissioner other than those for insurance not subject to this act or defined as noncompetitive in this act, after the passage of this act.

(c) This chapter shall be liberally interpreted to carry out the purpose specified in W.S. 26-14-101.



26-14-103. Definitions.

26-14-103. Definitions.

(a) As used in this chapter:

(i) "Advisory organization" means any person or organization which assists insurers as authorized by W.S. 26-14-110. It does not include joint underwriting organizations, actuarial or legal consultants, a single insurer, any employees of an insurer or insurers under common control or management of their employees or managers;

(ii) "Competitive market" means any market except those which are noncompetitive pursuant to this chapter;

(iii) "Excessive" means a rate that is likely to produce a long-term profit that is unreasonably high for the insurance provided. In a competitive market rates shall not be considered excessive;

(iv) "Inadequate" means a rate which is unreasonably low for the insurance provided and the continued use of which endangers the solvency of the insurer using it or will have the effect of substantially lessening competition or creating a monopoly in any market;

(v) "Joint underwriting" means an arrangement established to provide insurance coverage for a risk, pursuant to which two (2) or more insurers contract with the insured for a price and policy terms agreed upon between or among the insurers;

(vi) "Market" means the statewide interaction between buyers and sellers in the procurement of a line of insurance coverage pursuant to the provisions of this chapter;

(vii) "Noncompetitive market" means:

(A) Residual markets;

(B) Pools;

(C) Credit property insurance, including vendors' single interest physical damage insurance where the buyer pays a separate charge for insurance; or

(D) Any market in which:

(I) There are less than five (5) insurers actually issuing a particular line of insurance as determined by the commissioner;

(II) Three (3) insurers transact more than ninety percent (90%) of the business;

(III) Two (2) insurers transact more than eighty percent (80%) of the business; or

(IV) There is reasonable evidence, as determined by the commissioner, of collusion among insurers in setting prices.

(viii) "Pool" means an arrangement pursuant to which two (2) or more insurers participate in the sharing of risks on a predetermined basis. A pool may operate as an association, syndicate or in any other generally recognized manner;

(ix) "Residual market mechanism" means an arrangement, either voluntary or mandated by law, involving participation by insurers in the equitable apportionment of risks among insurers for insurance which may be afforded applicants who are unable to obtain insurance through ordinary methods;

(x) "Supplementary rate information" means any manual or plan of rates, classification, rating schedule, minimum premium, policy fee, rating rule and any other similar information needed to determine an applicable rate in effect or to be in effect;

(xi) "Supporting information" means the experience and judgment of the filer and the experience or data of other insurers or organizations relied upon by the filer, the interpretation of any statistical data relied upon by the filer, a description of methods used in making the rates and other similar information relied upon by the filer;

(xii) "Unfairly discriminatory" refers to rates that cannot be actuarially justified. It does not refer to rates that produce differences in premiums for policyholders with like loss exposures but different expenses, or like expenses but different loss exposures, so long as the rate reflects such differences with reasonable accuracy. A rate is not unfairly discriminatory if it averages broadly among persons insured under a group, franchise or blanket policy or a mass marketing plan. No rate in a competitive market shall be considered unfairly discriminatory unless it violates the provisions of W.S. 26-14-105(b) in that they classify in whole or in part on the basis of race, color, creed or national origin.



26-14-104. Competitive market presumed to exist.

26-14-104. Competitive market presumed to exist.

A competitive market is presumed to exist except as otherwise provided by this chapter.



26-14-105. Rating standards; methods.

26-14-105. Rating standards; methods.

(a) Rates shall not be excessive, inadequate or unfairly discriminatory.

(b) Risks may be classified in any way except that no risk may be classified in whole or in part on the basis of race, color, creed or national origin. In determining whether rates in a noncompetitive market are excessive, inadequate or unfairly discriminatory, consideration may be given to the following elements:

(i) Basic Rate Factors. - Consideration may be given to past and prospective loss and expense experience within and outside of this state, to catastrophe hazards and contingencies, to events or trends within and outside of this state, to dividends or savings to policyholders, members or subscribers and to all other factors and judgments deemed relevant by the insurer;

(ii) Classification. - Rates may be modified for individual risks in accordance with rating plans or schedules which establish standards for measuring probable variations in hazards or expenses, or both;

(iii) Expenses. - The expense provisions shall reflect the operating methods of the insurer and, so far as credible, its own actual and anticipated expense experience; and

(iv) Contingencies and Profits. - The rates may contain a provision for contingencies and a provision for a reasonable underwriting profit, and shall reflect investment income directly attributable to unearned premium and loss reserves.

(c) Any insurer delivering or issuing for delivery in this state any new or renewal policy or contract of private passenger automobile liability or collision insurance or both, shall allow a reduction in premium charges of not less than ten percent (10%) to any insured who:

(i) Is at least fifty-five (55) years of age;

(ii) Successfully completes, at least every two (2) years, a motor vehicle accident prevention course meeting criteria the motor vehicle division approves, provided no person shall receive any premium reduction for a self-instructed course or a course which does not provide for actual classroom or field driving instruction for a minimum number of hours as the motor vehicle division approves; and

(iii) Presents to the insurer a certificate or other evidence of successful completion of the course specified in this subsection.



26-14-106. Rate regulation.

26-14-106. Rate regulation.

(a) Rates in a noncompetitive market, when regulated, shall be regulated in accordance with W.S. 26-14-105 through 26-14-108 applicable to noncompetitive markets.

(b) The commissioner may regulate rates in an unregulated market if he determines that:

(i) The unregulated market is a noncompetitive market; and

(ii) Regulation will likely reduce rates for consumers in a total amount greater than the cost of regulation without substantially curtailing the availability of insurance in that market.

(c) The commissioner may declare a noncompetitive market competitive if he determines the noncompetitive market no longer meets the conditions of a noncompetitive market as defined in W.S. 26-14-103(a)(vii).

(d) To carry out the purpose of subsections (b) and (c) of this section, the commissioner, upon his own motion, may conduct a rate or other investigation. The commissioner shall conduct a rate or other investigation upon request of:

(i) Not less than ten percent (10%) of the insureds in any market;

(ii) Any organization representing not less than ten percent (10%) of the insureds in any market; or

(iii) Insurers selling at least thirty percent (30%) of the insurance in any market.

(e) The commissioner shall not be compelled to conduct an investigation of any line of insurance pursuant to subsection (d) of this section more than once in any three (3) year period for any line of insurance but may do so.

(f) As a part of any investigation under subsection (d) of this section the commissioner:

(i) May require any insurer to submit actuarial and expense data relating to any line of insurance;

(ii) May contract the services of an actuarial consultant and assess the cost thereof against the parties requesting the investigation or against the insurers affected if the investigation is conducted upon the commissioner's motion;

(iii) Shall conduct a hearing upon not less than twenty (20) days written notice to affected parties, provided this requirement may be waived upon written agreement of the affected parties;

(iv) Depending upon the availability of data and the existence of sufficient experience to allow for an actuarially sound determination, may base any regulation of rates for any line of insurance under this section on experience or loss data for that line of insurance in:

(A) Wyoming alone;

(B) Wyoming and selected other states with reasonably similar characteristics; or

(C) The United States as a whole excluding states whose experience is atypical.

(g) For rates regulated pursuant to subsections (a) and (b) of this section, there shall be a public hearing if within any twelve (12) month period an insurer requests approval of a base premium rate which when added to any other base premium rates pending or approved within that twelve (12) month period is twenty percent (20%) or more above the rate approved for the previous rating period. For health care professional malpractice insurance, a rate increase of more than twenty-five percent (25%) in any specialty shall cause a consolidated hearing on the rate increase. The informational hearing shall be held within sixty (60) days of the request for approval unless the commissioner delays the hearing for good cause. If the hearing is delayed the commissioner shall notify the insurer and any other person requesting notification of the reasons for the delay.

(h) The following shall apply to any market found to be noncompetitive pursuant to subsections (a) and (b) of this section and to any professional liability insurance for any health care provider licensed under title 33 of the Wyoming statutes:

(i) The rate charged any individual insured shall not exceed the base rate approved by the commissioner for the insured's risk class by more than one hundred percent (100%), unless the commissioner has established for the applicable risk class a percentage limit of less than one hundred percent (100%);

(ii) The rate charged an insured for extended reporting coverage following expiration, termination or nonrenewal of the insured's claims-made policy shall be subject to the following:

(A) The rate shall be calculated according to a formula set forth in the insured's policy, which formula shall be subject to approval by the commissioner;

(B) The formula shall be expressed as a percentage of the base rate for the insured's risk class or that insured's underwritten rate;

(C) The percentage may be varied on a uniform basis for each risk class by the length of time during which the events covered by the extended reporting coverage may have arisen; and

(D) If an individual elects to purchase the extended reporting coverage before the renewal date of his policy, the rates charged for the extended reporting coverage shall be computed based on the relevant rates for that insured before the renewal, not the rates that would be in effect upon renewal.



26-14-107. Filing of rates; supplementary rate information; supporting information; public inspection; consent to rates.

26-14-107. Filing of rates; supplementary rate information; supporting information; public inspection; consent to rates.

(a) In competitive markets, every insurer shall maintain all rates and supplementary rate information to be used in this state, in accordance with the provisions of W.S. 26-14-113(b), and such information shall be made available to the commissioner upon his request.

(b) In noncompetitive markets, every insurer shall file with the commissioner all rates, supplementary rate information and supporting information for noncompetitive markets at least thirty (30) days before the proposed effective date. The commissioner may give written notice, within thirty (30) days of the receipt of the filing, that he needs additional time, not to exceed thirty (30) days from the date of the notice, to consider the filing. Upon written application of the insurer, the commissioner may authorize rates to be effective before the expiration of the waiting period or an extension thereof. A filing shall be deemed to meet the requirements of this chapter and to become effective unless disapproved pursuant to W.S. 26-14-108 by the commissioner before the expiration of the waiting period or an extension thereof. Residual market mechanisms or advisory organizations may file residual market rates. The filing shall be deemed in compliance with the filing provisions of this section unless the commissioner informs the insurer within ten (10) days after receipt of the filing as to what supplementary rate information or supporting information is required to complete the filing.

(c) All information provided to the insurance commissioner under this chapter shall be open to public inspection. Copies may be obtained from the commissioner upon request and upon payment of a reasonable fee.

(d) Notwithstanding any other provisions of this section, upon written application of the insured, stating the reason therefor filed with the commissioner, a rate in excess of that otherwise applicable may be used on any specific risk.



26-14-108. Disapproval of rates; bases; procedures.

26-14-108. Disapproval of rates; bases; procedures.

(a) The commissioner shall disapprove a rate for use in a noncompetitive market if he finds pursuant to subsection (b) of this section that the rate is excessive, inadequate or unfairly discriminatory.

(b) Disapproval of rates by the commissioner shall be subject to the following procedures:

(i) Prior to the expiration of the waiting period or an extension thereof of a filing made pursuant to W.S. 26-14-107(b), the commissioner may disapprove by written order rates filed pursuant to W.S. 26-14-107(b) without hearing. The order shall specify in what respects such filing fails to meet the requirements of this chapter. Any insurer whose rates are disapproved under this section shall be given a hearing upon written request made within thirty (30) days of disapproval;

(ii) If at any time the commissioner finds that a rate applicable to insurance sold in a noncompetitive market does not comply with the standards set forth in W.S. 26-14-105, he may, after a hearing held upon not less than twenty (20) days written notice, issue an order in accordance with subsection (c) of this section, disapproving the rate. Such notice shall be sent to every insurer and rate service organization which adopted the rate and shall specify the matters to be considered at the hearing. The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

(c) If the commissioner disapproves a rate pursuant to subsection (b) of this section, he shall issue an order within thirty (30) days of the close of the hearing specifying in what respects the rate fails to meet the requirements of this chapter. The order shall state an effective date no sooner than forty-five (45) business days after the date of the order when the use of the rate shall be discontinued. The order shall not affect any policy made before the effective date of the order.



26-14-109. Advisory organizations; registration required; authorized activities; availability of services.

26-14-109. Advisory organizations; registration required; authorized activities; availability of services.

(a) No advisory organization shall provide any service relating to the rates of any insurer subject to this chapter, and no insurer shall utilize the services of such organization for such purposes unless the organization has registered under subsection (d) of this section.

(b) A registered advisory organization may perform any of the following activities:

(i) Develop statistical plans including territorial and class definitions;

(ii) Collect statistical data from members, subscribers or any other source;

(iii) Prepare and distribute pure premium data, adjusted for loss development and loss trending, in accordance with its statistical plans, and prepare and distribute rates including expenses and profits;

(iv) Prepare and distribute manuals of rating rules and rating schedules;

(v) Distribute information that is filed with the commissioner and open to public inspection;

(vi) Conduct research and on-site inspections in order to prepare classifications of public fire defenses;

(vii) Consult with public officials regarding public fire protection as it would affect members, subscribers and others;

(viii) Conduct research and collect statistics in order to discover, identify and classify information relating to causes or prevention of losses;

(ix) Prepare and file on behalf of an insurer policy forms and endorsements and consult with members, subscribers and others relative to their use and application;

(x) Conduct research and on-site inspections for the purpose of providing risk information relating to individual structures;

(xi) Collect, compile and distribute past and current prices of individual insurers if such information is made available to the general public;

(xii) Notwithstanding any other provision of law, advisory organizations may perform those activities allowed under W.S. 26-23-301 through 26-23-333.

(c) Repealed by Laws 1987, ch. 195, 2.

(d) No advisory organization shall refuse to supply any authorized services for which it is registered in this state to any insurer authorized to do business in this state and offering to pay the fair and usual compensation for the services, nor shall an advisory organization require the purchase of any specific services as a condition to obtaining the services sought, provided the furnishing of the requested services does not place an unreasonable burden on the advisory organization.

(e) An advisory organization shall submit at the time of registration:

(i) A copy of its constitution, articles of association or incorporation, bylaws and any other rules or regulations governing the conduct of its business;

(ii) A list of its members and subscribers;

(iii) The name and address of one (1) or more residents of this state upon whom notices, process affecting it or on orders of the commissioner may be served;

(iv) Any other relevant information and documents that the commissioner may require.

(f) Every organization which has registered shall promptly notify the commissioner of every material change in the facts or in the documents on which its registration was based.



26-14-110. Records and reports; exchange of information.

26-14-110. Records and reports; exchange of information.

(a) Insurers shall file with the commissioner, and the commissioner shall review, reasonable rules and plans for recording and reporting of loss and expense experience. The commissioner may designate one (1) or more advisory organizations to assist in gathering such experience and making compilations thereof. No insurer shall be required to record or report its experience in a manner inconsistent with its own rating system.

(b) The commissioner and every insurer and an advisory organization may exchange information and experience data with insurance regulatory officials, insurers, rate service organizations and advisory organizations in this and other states and may consult with them with respect to rate making and the application of rating systems.



26-14-111. Insurers and advisory organizations; monopolies prohibited; agreements to adhere prohibited.

26-14-111. Insurers and advisory organizations; monopolies prohibited; agreements to adhere prohibited.

(a) No insurer or advisory organization shall attempt to monopolize or combine or conspire with any other person to monopolize an insurance market in this state.

(b) Except as otherwise provided in this chapter, no insurer shall agree with any other insurer, rate service organization or advisory organization to adhere to or use any rate, supplementary rate information, policy surveys, inspections or similar material.

(c) The fact that two (2) or more insurers, whether or not members or subscribers of any advisory organization, use consistently or intermittently the same rates, supplementary rate information, policy or bond forms, surveys, inspections or similar materials is not sufficient in itself to support a finding that an illegal agreement exists and may be used only for the purpose of supplementing or explaining other direct evidence of the existence of any such agreement.

(d) Two (2) or more insurers having a common ownership or operating in this state under common management or control may act in concert between or among themselves with respect to any matters pertaining to activities authorized in this chapter as if they constituted a single insurer.



26-14-112. Joint underwriting; pool and residual market activities.

26-14-112. Joint underwriting; pool and residual market activities.

(a) Insurers participating in joint underwriting, pools or residual market mechanisms may act in cooperation with each other in the making of rates, supplementary rate information, policy or bond forms, surveys, inspections and investigations, the furnishing of loss and expense statistics or other information and conducting research. Joint underwriting, pools and residual market mechanisms shall not be deemed rate advisory organizations.

(b) If, after notice and hearing, the commissioner finds that any activity or practice of an insurer participating in a joint underwriting or pooling mechanism is unfair or unreasonable, or otherwise inconsistent with the provisions or purposes of this chapter, he may issue a written order specifying in what respects such activity or practice is unfair, unreasonable, anti-competitive or otherwise inconsistent with the provisions of this chapter and require the discontinuance of such activity or practice.

(c) Every pool shall file with the commissioner a copy of its constitution, articles of incorporation, agreement or association, bylaws, rules and regulations governing activities, the name and address of a resident of this state upon whom notices, process and orders of the commissioner may be served and any changes or modifications thereof.

(d) Any residual market mechanism, plan or agreement to implement such a mechanism, and any changes or amendments thereto, shall be submitted in writing to the commissioner for approval, together with any information as he may reasonably require. The commissioner shall approve such agreements if they foster the use of rates which meet the standards prescribed by this chapter and activities and practices not inconsistent with the provisions of this chapter.

(e) The commissioner may review the operations of all residual market mechanisms to determine compliance with the provisions of this chapter. If, after a notice and hearing, the commissioner finds that the mechanisms are violating the provisions of this chapter, he may issue a written order to the parties involved specifying in what respects the operations violate the provisions of this chapter. He may further order the discontinuance or elimination of any operation.



26-14-113. Examinations; records; costs; report in lieu of examination.

26-14-113. Examinations; records; costs; report in lieu of examination.

(a) The commissioner may examine any insurer, pool, advisory organization or residual market mechanism to ascertain compliance with this chapter.

(b) Every insurer, pool, advisory organization and residual market mechanism shall maintain adequate records from which the commissioner may determine compliance with the provisions of this chapter. The records shall contain the experience, data, statistics and other information collected or used and shall be available to the commissioner for examination or inspection upon reasonable notice.

(c) The reasonable cost of an examination made pursuant to this section shall be paid by the examined party upon presentation to it of a detailed account of the costs.

(d) The commissioner may accept the report of an examination made by the insurance supervisory official of another state in lieu of an examination under this section.



26-14-114. Exemptions.

26-14-114. Exemptions.

The commissioner may exempt any line of insurance from any or all of the provisions of this chapter for the purpose of relieving the line of insurance from filing provisions of this chapter.



26-14-115. Dividends.

26-14-115. Dividends.

Nothing in this chapter shall be construed to prohibit or regulate the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers. A plan for the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers shall not be deemed a rating plan or system.



26-14-116. Penalties; technical violations; revocation and suspension of license; written orders; contents.

26-14-116. Penalties; technical violations; revocation and suspension of license; written orders; contents.

(a) The commissioner may impose after notice and hearing a penalty of not more than one thousand dollars ($1,000.00) for each violation of this chapter. The penalty may be in addition to any other penalty provided by law. In no event shall penalties imposed by this subsection exceed fifty thousand dollars ($50,000.00) in the aggregate.

(b) Technical violations arising from systems or computer errors of the same type shall be treated as a single violation. In the event of an overcharge, if the insurer makes restitution including payment of interest, no penalty shall be imposed.

(c) The commissioner may suspend or revoke the license of any insurer or advisory organization which fails to comply with an order of the commissioner within the time prescribed by the order, or any extension thereof which the commissioner may grant.

(d) The commissioner may determine when a suspension of license shall become effective and the period of the suspension, which he may modify or rescind in any reasonable manner.

(e) No penalty shall be imposed and no license shall be suspended or revoked except upon a written order of the commissioner made after notice and hearing, which shall include a finding that the party against whom the proceedings were brought violated this chapter, specify the section or sections of the statutes violated, and indicate the penalty and taxes, if any, imposed.



26-14-117. Judicial review.

26-14-117. Judicial review.

Any order, ruling, finding, decision or other act of the commissioner made pursuant to this chapter shall be subject to judicial review in accordance with the Wyoming Administrative Procedure Act.



26-14-118. Notice and hearing.

26-14-118. Notice and hearing.

(a) All notices rendered pursuant to the provisions of this chapter shall be in writing and shall state clearly the nature and purpose of the hearing. All relevant facts, statutes and rules shall be specified so that a respondent is fully informed of the scope of the hearing, including specific allegations, if any. If a hearing is required, all notices shall designate a hearing date at least two (2) weeks from the date of the notice, unless such minimum notice period is waived by respondent.

(b) All hearings pursuant to the provisions of this chapter shall be conducted in accordance with the Wyoming Administrative Procedure Act to the extent the provisions are consistent with the procedural requirements contained in this chapter.



26-14-119. Repealed by Laws 1994, ch. 86, 3.

26-14-119. Repealed by Laws 1994, ch. 86, 3.






CHAPTER 15 - THE INSURANCE CONTRACT

ARTICLE 1 - IN GENERAL

26-15-101. Scope of chapter.

26-15-101. Scope of chapter.

(a) This chapter applies to all insurance contracts and annuity contracts except:

(i) Reinsurance;

(ii) Policies or contracts not issued for delivery in this state nor delivered in this state;

(iii) Wet marine and transportation insurance.



26-15-102. Life insurance upon individual or person in whom he has insurable interest; "insurable interest" defined.

26-15-102. Life insurance upon individual or person in whom he has insurable interest; "insurable interest" defined.

(a) Any individual of competent legal capacity may procure or effect an insurance contract upon his own life or body for the benefit of any person. Except as provided in W.S. 26-15-103, no person shall procure or cause to be procured any insurance contract upon the life or body of another individual unless the benefits under the contract are payable to the individual insured or his personal representatives, or to a person having, at the time when the contract is made, an insurable interest in the individual insured.

(b) If the beneficiary, assignee or other payee under any contract made in violation of this section receives from the insurer any benefits thereunder accruing upon the death, disablement or injury of the individual insured, the individual insured or his executor or administrator, as the case may be, may maintain an action to recover the benefits from the person receiving them.

(c) "Insurable interest" as to personal insurance means that any individual has an insurable interest in the life, body and health of himself, and of other persons as follows:

(i) In the case of individuals related closely by blood or by law, a substantial interest engendered by love and affection;

(ii) In the case of other persons, a lawful and substantial economic interest in having the life, health or bodily safety of the individual insured continue, as distinguished from an interest arising only by, or enhanced in value by, the death, disablement or injury of the individual insured; and

(iii) An individual party to a contract or option for the purchase or sale of an interest in a business partnership or firm, or of shares of stock of a closed corporation or of an interest in those shares, has an insurable interest in the life of each individual party to the contract and for the purposes of the contract only, in addition to any insurable interest which otherwise exists as to that individual's life.

(d) An insurer may rely upon all statements, declarations and representations made by an applicant for insurance relative to the applicant's insurable interest in the insured. No insurer incurs legal liability, except as set forth in the policy, by virtue of any untrue statements, declarations or representations relied upon in good faith.



26-15-103. Life insurance for benefit of charitable institutions.

26-15-103. Life insurance for benefit of charitable institutions.

(a) Contracts of life insurance may be made and entered into in which the person paying the consideration for the insurance has no insurable interest in the life of the person insured, if charitable, benevolent, educational or religious institutions are designated irrevocably as a beneficiary but not necessarily the primary beneficiary thereof.

(b) In making a contract as specified in subsection (a) of this section, the person paying the premium shall make and sign the application therefor as owner and shall designate a charitable, benevolent, educational or religious institution irrevocably as the beneficiary or one (1) of the beneficiaries of the policy. The application also shall be signed by the person whose life is to be insured.

(c) The contract is valid and binding among all of the parties thereto, notwithstanding that the owner has no insurable interest in the life of the person insured.



26-15-104. Insurable interest in property; "insurable interest" defined.

26-15-104. Insurable interest in property; "insurable interest" defined.

(a) No contract of insurance of property or of any interest in property or arising from property is enforceable as to the insurance except for the benefit of persons having an insurable interest in the things insured at the time of the loss.

(b) The measure of an insurable interest in property is the extent to which the insured might be directly or indirectly damnified by loss or impairment thereof.

(c) "Insurable interest" as used in this section means any actual, lawful and substantial economic interest in the safety or preservation of the subject of the insurance free from loss, destruction or pecuniary damage or impairment.



26-15-105. Purchase of life insurance by or for minors or any person of competent legal capacity.

26-15-105. Purchase of life insurance by or for minors or any person of competent legal capacity.

(a) Any person of competent legal capacity may contract for insurance.

(b) Any minor not less than fifteen (15) years of age, notwithstanding his minority, may contract for or own annuities, or insurance, or affirm by novation or otherwise preexisting contracts for annuities or insurance upon his own life, body, health, property, liabilities or other interests, or on the person of another in whom the minor has an insurable interest. The minor, notwithstanding his minority, may exercise all rights and powers with respect to or under any contract for annuity or for insurance upon his own life, body or health, or any contract the minor effects upon his own property, liabilities or other interests, or any contract the minor owns or effects on the person of another, as might be exercised by a person of full legal age, and may at any time surrender his interest in any such contracts and give valid discharge for any benefit accruing or money payable thereunder. The minor, by reason of his minority, is not entitled to rescind, avoid or repudiate the contract, nor to rescind, avoid or repudiate any exercise of a right or privilege thereunder, except that such a minor not otherwise emancipated is not bound by any unperformed agreement to pay, by promissory note or otherwise, any premium on any such annuity or insurance contract.

(c) Any annuity contract or policy of life disability insurance procured by or for a minor under subsection (b) of this section, shall be made payable either to the minor or his estate or to a person having an insurable interest in the minor's life.



26-15-106. Application to be made by individual insured; exceptions.

26-15-106. Application to be made by individual insured; exceptions.

(a) No life or disability insurance contract upon an individual, except a contract of group life insurance or of group or blanket disability insurance, shall be made or carried out unless at the time of the making of the contract the individual insured, being of competent legal capacity to contract, applies therefor or has consented thereto in writing, except:

(i) A spouse may carry out the insurance upon the other spouse;

(ii) Any person having an insurable interest in the life of a minor, or any person upon whom a minor is dependent for support and maintenance, may carry out insurance upon the life of or pertaining to the minor;

(iii) Family policies may be issued insuring any two (2) or more members of a family on an application signed by either parent, a stepparent or by a husband or wife.



26-15-107. Alteration of application prohibited; exceptions.

26-15-107. Alteration of application prohibited; exceptions.

No alteration of any written application for any life or disability insurance policy shall be made by any person other than the applicant without his written consent, except that the insurer may make insertions for administrative purposes only in a manner as to indicate clearly that the insertions are not to be ascribed to the applicant.



26-15-108. Application as evidence.

26-15-108. Application as evidence.

(a) No application for the issuance of any life or disability insurance policy or annuity contract is admissible in evidence in any action relative to the policy or contract, unless a true copy of the application is attached to or otherwise made a part of the policy or contract when issued. This provision does not apply to industrial life insurance policies.

(b) If any life or disability insurance policy delivered in this state is reinstated or renewed, and the insured or the policy beneficiary or assignee makes written request to the insurer for a copy of the reinstatement or renewal application, if any, the insurer, within thirty (30) days after receipt of the request at its home office, shall deliver or mail to the person making the request a copy of the application reproduced by any legible means. If the copy is not delivered or mailed after having been requested, the insurer is precluded from introducing the application in evidence in any action or proceeding based upon or involving the policy or its reinstatement or renewal. In the case of a request from a beneficiary, the time within which the insurer is required to furnish a copy of the application does not begin to run until after receipt of evidence satisfactory to the insurer of the beneficiary's vested interest in the policy or contract.

(c) As to insurance other than life or disability insurance, no application for insurance signed by or on behalf of the insured is admissible in evidence in any action between the insured and the insurer arising out of the policy so applied for, if the insurer fails, at expiration of thirty (30) days after receipt of written demand therefor by or on behalf of the insured, to furnish to the insured a copy of the application reproduced by any legible means.



26-15-109. Statements in applications as representations and not as warranties; misrepresentations.

26-15-109. Statements in applications as representations and not as warranties; misrepresentations.

(a) Any statements and descriptions in any application for an insurance policy or annuity contract, by or in behalf of the insured or annuitant, are representations and not warranties. Misrepresentations, omissions, concealment of facts and incorrect statements do not prevent a recovery under the policy or contract unless either:

(i) Fraudulent; or

(ii) Material either to the acceptance of the risk, or to the hazard the insurer assumes; or

(iii) The insurer in good faith, if it knew the true facts as required by the application for the policy or contract or otherwise, would not have:

(A) Issued the policy or contract;

(B) Issued it at the same premium rate;

(C) Issued a policy or contract in as large an amount; or

(D) Provided coverage with respect to the hazard resulting in the loss.



26-15-110. Filing and approval of application forms.

26-15-110. Filing and approval of application forms.

(a) No basic insurance policy or annuity contract form, or application form if written application is required and is to be made a part of the policy or contract, or printed rider or endorsement form or form of renewal certificate, shall be delivered or issued for delivery in this state unless the form is filed with and approved by the commissioner or is approved as provided in W.S. 26-15-201. This provision does not apply to surety bonds, or to specially rated inland marine risks, nor to policies, riders, endorsements or forms of unique character designed for and used with relation to insurance upon a particular subject, or which relate to the manner of distribution of benefits or to the reservation of rights and benefits under life or disability insurance policies and are used at the request of the individual policyholder, contract holder or certificate holder. As to forms for use in property, marine, other than wet marine and transportation insurance, casualty and surety insurance coverages, the filing required by this subsection may be made by advisory and rating organizations on behalf of their members and subscribers. This provision does not prohibit any member or subscriber from filing the forms on its own behalf.

(b) Any filing shall be made not less than forty-five (45) days in advance of any delivery. At the expiration of forty-five (45) days the form filed is approved unless affirmatively approved or disapproved by the commissioner's order. Approval of any form by the commissioner constitutes a waiver of any unexpired portion of the waiting period. The commissioner may extend by not more than an additional forty-five (45) days the period within which he may affirmatively approve or disapprove any form, by giving notice to the insurer of the extension before expiration of the initial forty-five (45) day period. At the expiration of any extended period, and in the absence of prior affirmative approval or disapproval, any form is deemed approved. The commissioner, at any time, after notice and for cause shown, may withdraw any approval.

(c) Any order of the commissioner disapproving a form or withdrawing a previous approval shall state the grounds and the particulars for the withdrawal in such detail as to reasonably inform the insurer. The withdrawal of a previously approved form is effective at the expiration of the period the commissioner prescribes in the notice, but not less than thirty (30) days from the date of the notice.

(d) The commissioner, by order, may exempt from the requirements of this section for so long as he deems proper any insurance document or form or type thereof as specified in the order, to which, in his opinion:

(i) This section may not practicably be applied;

(ii) The filing and approval of which are not desirable or necessary for the public's protection; or

(iii) The document or form or type thereof has been approved under the provisions of the Interstate Insurance Product Regulation Compact as provided in W.S. 26-15-201.

(e) Appeals from the commissioner's orders disapproving a form or withdrawing a previous approval may be taken as provided in W.S. 26-2-125 through 26-2-129.



26-15-111. Filing and approval of application forms; grounds for disapproval.

26-15-111. Filing and approval of application forms; grounds for disapproval.

(a) The commissioner, within forty-five (45) days after filing of any insurance policy, shall disapprove any form filed under W.S. 26-15-110, or withdraw any previous approval thereof, only if:

(i) The form:

(A) Is in any respect in violation of or does not comply with this code;

(B) Contains or incorporates by reference, if the incorporation is otherwise permissible, any inconsistent, ambiguous or misleading clauses, or exceptions and conditions which deceptively affect the risk purported to be assumed in the general coverage of the contract;

(C) Has any title, heading, or other indication of its provisions which is misleading; or

(D) Is printed or otherwise reproduced in such manner as to render any provision of the form substantially illegible; or

(ii) He finds that:

(A) The benefits provided in the policy are unreasonable in relation to the premiums charged; or

(B) The rates or classification are excessive, inadequate or unfairly discriminatory. This paragraph does not apply to any policy form for insurance except those lines of insurance deemed noncompetitive under W.S. 26-14-101 through 26-14-118.

(b) If the commissioner disapproves the insurance policy, the insurer may request a hearing pursuant to the Wyoming Administrative Procedure Act.



26-15-112. Standard and uniform provisions of policies.

26-15-112. Standard and uniform provisions of policies.

(a) Insurance contracts shall contain any standard or uniform provisions required by the applicable provisions of this code pertaining to contracts of particular kinds of insurance. The commissioner may waive the required use of a particular provision in a particular insurance policy form if:

(i) He finds the provision unnecessary for the insured's protection and inconsistent with the policy's purposes; and

(ii) He otherwise approves the policy.

(b) No policy shall contain any provision inconsistent with or contradictory to any standard or uniform provision used or required to be used, but the commissioner may approve any substitute provision which, in his opinion, is not less favorable in any particular to the insured or beneficiary than the provisions otherwise required.

(c) Instead of the provisions required by this code for contracts for particular kinds of insurance, substantially similar provisions required by the law of the domicile of a foreign or alien insurer may be used if the commissioner approves.

(d) A policy issued by a domestic insurer for delivery in another jurisdiction may contain any provision required or permitted by the laws of that jurisdiction.



26-15-113. Contents of policies generally.

26-15-113. Contents of policies generally.

(a) Any policy shall specify:

(i) The names of the parties to the contract;

(ii) The subject of the insurance;

(iii) The risks insured against;

(iv) The time when the insurance thereunder takes effect and the period during which the insurance is to continue;

(v) The premium;

(vi) The conditions pertaining to the insurance;

(vii) Benefits payable, if a life or disability insurance contract.

(b) The commissioner, by rule or regulation, may require a life insurer to show in life insurance policies, by reasonable itemization thereof, the amount of premium charged for optional, unique or particular material features or benefits included in or with the policy. The commissioner may also specify what portion of the charge by the insurer for or in connection with title insurance shall be set forth in the policy.

(c) If under the policy the exact amount of premium is determinable only at stated intervals or upon termination of the contract, a statement of the basis and rates upon which the premium is to be determined and paid shall be included.

(d) Subsections (a) through (c) of this section do not apply to surety contracts or to group insurance policies.



26-15-114. Additional policy contents.

26-15-114. Additional policy contents.

(a) A policy may contain additional provisions not inconsistent with this code and which are:

(i) Required to be inserted by the laws of the insurer's domicile;

(ii) Necessary, because of the manner in which the insurer is constituted or operated, in order to state the rights and obligations of the parties to the contract; or

(iii) Desired by the insurer and neither prohibited by law nor in conflict with any provisions required to be included therein.



26-15-115. Adoption of charter and bylaws by reference prohibited.

26-15-115. Adoption of charter and bylaws by reference prohibited.

No policy shall contain any provision purporting to make any portion of the charter, bylaws or other constituent document of the insurer, other than the subscriber's agreement or power of attorney of a reciprocal insurer, a part of the contract unless that portion is set forth in full in the policy. Any policy provision in violation of this section is invalid.



26-15-116. Execution of policies.

26-15-116. Execution of policies.

(a) Any insurance policy shall be executed in the name of and on behalf of the insurer by its authorized officer, attorney-in-fact, employee or other representative.

(b) A facsimile signature of any executing individual may be used instead of an original signature.

(c) No insurance contract which is otherwise valid shall be rendered invalid by reason of the apparent execution thereof on behalf of the insurer by the imprinted facsimile signature of an individual not authorized to execute as of the date of the policy.



26-15-117. Underwriters' and combination policies.

26-15-117. Underwriters' and combination policies.

(a) Two (2) or more authorized insurers may jointly issue, and are jointly and severally liable on, an underwriters' policy bearing their names. Any insurer may issue a policy in the name of an underwriters' department, and the policy shall plainly show the insurer's true name.

(b) Two (2) or more insurers, with the commissioner's approval, may issue a combination policy which shall contain provisions substantially as follows:

(i) That the insurers executing the policy are severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of insurance under the policy; and

(ii) That service of process or of any notice or proof of loss required by the policy, upon any of the insurers executing the policy, constitutes service upon all the insurers.

(c) This section does not apply to cosurety obligations.



26-15-118. Validity and construction of noncomplying policies.

26-15-118. Validity and construction of noncomplying policies.

(a) Any policy delivered or issued for delivery to any person in this state in violation of this code, but otherwise binding on the insurer, is valid, but shall be construed as provided in this code.

(b) Any condition, omission or provision not in compliance with this code and contained in any policy, rider or endorsement, otherwise valid, is not thereby invalid but shall be construed and applied in accordance with the condition, omission or provision as would have applied if it had been in full compliance with this code.



26-15-119. Binders and other contracts for temporary insurance.

26-15-119. Binders and other contracts for temporary insurance.

(a) Binders or other contracts for temporary insurance may be made orally or in writing and include all the usual terms of the policy as to which the binder is given together with applicable endorsements as are designated in the binder, except as superseded by the terms of the binder.

(b) No binder is valid beyond the issuance of the policy with respect to which it is given, or beyond ninety (90) days from its effective date, whichever period is shorter.

(c) If the policy is not issued, a binder may be extended or renewed beyond the ninety (90) days with the commissioner's written approval or in accordance with rules and regulations relative thereto the commissioner promulgates.

(d) This section does not apply to life or disability insurances.



26-15-120. Delivery of policy; duplicate policies.

26-15-120. Delivery of policy; duplicate policies.

If the original policy is delivered or is required to be delivered to or for deposit with any vendor, mortgagee or pledgee of any motor vehicle, and in which policy any interest of the vendee, mortgagor or pledgor in or with reference to the vehicle is insured, a duplicate of the policy setting forth the name and address of the insurer, insurance classification of vehicle, type of coverage, limits of liability, premiums for the types of coverage, and duration of the policy, or memorandum thereof containing the same information, shall be delivered by the vendor, mortgagee or pledgee to each vendee, mortgagor or pledgor named in the policy or coming within the group of persons designated in the policy to be included. If the policy does not provide coverage of legal liability for injury to persons or damage to the property of third parties, a statement of that fact shall be printed, written or stamped conspicuously on the face of the duplicate policy or memorandum. This section does not apply to inland marine floater policies.



26-15-121. Renewal by certificate or endorsement.

26-15-121. Renewal by certificate or endorsement.

(a) Except as provided in subsection (b) of this section, any insurance policy terminating by its terms at a specified expiration date, and not otherwise renewable, may be renewed or extended:

(i) At the insurer's option;

(ii) Upon a currently authorized policy form and at the premium rate then required for the policy;

(iii) For a specific additional period by certificates or by policy endorsement; and

(iv) Without requiring the issuance of a new policy.

(b) A private health benefit plan as defined in W.S. 26-1-102(a)(xxxiii), shall be renewable with respect to all insureds at the option of the insured except in the following cases:

(i) Nonpayment of the required premiums;

(ii) Fraud or misrepresentation by the insured; or

(iii) In the event the insurer elects not to renew an individual private health insurance plan, it may do so only if it elects not to renew all of its individual private health insurance benefit plans issued in this state. In the event the insurer elects not to renew a group private health benefit plan, it may do so only if it elects not to renew all of its group private health benefit plans issued in this state. In either case, the insurer shall:

(A) Provide notice of the decision not to renew coverage to all affected private health benefit plans and to all affected individually insured persons at least one hundred eighty (180) days prior to the nonrenewal of all health benefit plans by the insurer; and

(B) Provide notice of its decision under this paragraph to the commissioner at least three (3) working days prior to providing the notice required under subparagraph (A) of this paragraph.



26-15-122. Assignment of policies.

26-15-122. Assignment of policies.

A policy is assignable or not assignable as provided by its terms. Subject to its terms relating to assignability, any life or disability policy, under the terms of which the beneficiary may be changed upon the sole request of the insured or owner, may be assigned either by pledge or transfer of title, by an assignment executed by the insured or owner alone and delivered to the insurer, whether or not the pledgee or assignee is the insurer. The assignment entitles the insurer to deal with the assignee as the owner or pledgee of the policy in accordance with the terms of the assignment, until the insurer receives at its home office written notice of termination of the assignment or pledge, or written notice by or on behalf of some other person claiming some interest in the policy in conflict with the assignment.



26-15-123. Payment discharges insurer.

26-15-123. Payment discharges insurer.

If the proceeds of or payments under any life or disability insurance policy or annuity contract are payable in accordance with the terms of the policy or contract, or the exercise of any right or privilege thereunder, and the insurer makes payment thereof in accordance with those terms or in accordance with any written assignment thereof, the person then designated as being entitled thereto is entitled to receive the proceeds or payments and to give full acquittance therefor. The payments fully discharge the insurer from all claims under the policy or contract unless, before payment is made, the insurer receives at its home office written notice by or on behalf of some other person that the other person claims to be entitled to the payment or some interest in the policy or contract.



26-15-124. Claim to be accepted or rejected; attorney's fee.

26-15-124. Claim to be accepted or rejected; attorney's fee.

(a) Claims for benefits under a life, accident or health insurance policy shall be rejected or accepted and paid by the insurer or its agent designated to receive the claims within forty-five (45) days after receipt of the proofs of loss and supporting evidence. Exceptions to the time of forty-five (45) days shall be made for accident and health insurance claims if there is any question as to the validity or the amount of the claim and the question is referred to the Wyoming state medical peer review committee for adjudication.

(b) Claims for benefits under a property or casualty insurance policy shall be rejected or accepted and paid by the insurer or its agent designated to receive those claims within forty-five (45) days after receipt of the claim and supporting bills.

(c) In any actions or proceedings commenced against any insurance company on any insurance policy or certificate of any type or kind of insurance, or in any case where an insurer is obligated by a liability insurance policy to defend any suit or claim or pay any judgment on behalf of a named insured, if it is determined that the company refuses to pay the full amount of a loss covered by the policy and that the refusal is unreasonable or without cause, any court in which judgment is rendered for a claimant may also award a reasonable sum as an attorney's fee and interest at ten percent (10%) per year.



26-15-125. Repealed by Laws 1993, ch. 1, 2.

26-15-125. Repealed by Laws 1993, ch. 1, 2.



26-15-126. Forms for proof of loss to be furnished.

26-15-126. Forms for proof of loss to be furnished.

An insurer, upon written request of any person claiming to have a loss under an insurance contract issued by that insurer, shall furnish forms of proof of loss for completion by the person. The insurer, because of the requirement to furnish forms, does not have any responsibility for or with reference to the completion of the proof or the manner of any completion or attempted completion.



26-15-127. Uniform health insurance claim forms.

26-15-127. Uniform health insurance claim forms.

The commissioner shall prescribe uniform health insurance claim forms and formats for governmental agencies and health care providers as defined by W.S. 26-40-102(a)(i), which, after January 1, 1997, shall be used by all insurers transacting health insurance in this state and by all governmental agencies and health care providers of this state that require health insurance claim forms or formats for their records.



26-15-128. Insurer's acts not constituting waiver of policy provisions or defenses.

26-15-128. Insurer's acts not constituting waiver of policy provisions or defenses.

(a) None of the following acts by or on behalf of an insurer constitutes a waiver of any provision of a policy, or of any right, or of any defense of the insurer thereunder or otherwise:

(i) Acknowledgment of the receipt of notice of loss or claim under the policy;

(ii) Furnishing forms for reporting a loss or claim, for giving information relative thereto, or for making proof of loss, or receiving or acknowledging receipt of the forms or proofs completed or uncompleted;

(iii) Investigating any loss or claim under any policy or engaging in negotiations looking toward a possible settlement of any such loss or claim.



26-15-129. Exemption of proceeds; life insurance.

26-15-129. Exemption of proceeds; life insurance.

(a) If a policy of insurance is executed by any person on his own life or on another life, in favor of a person other than himself, or except in cases of transfer with intent to defraud creditors, if a policy of life insurance is assigned or in any way made payable to that person, the lawful beneficiary or assignee thereof, other than the insured or the person executing insurance or executors or administrators of the insured or the person executing the insurance, are entitled to its proceeds, including death benefits, cash surrender and loan values, premiums waived and dividends, whether used in reduction of premiums or otherwise, excepting only where the debtor, subsequent to issuance of the policy, has actually elected to receive the dividends in cash, against the creditors and representatives of the insured and of the person executing the policy, and are not liable to be applied by any legal or equitable process to pay any debt or liability of the insured individual or his beneficiary or of any other person having a right under the policy, whether or not:

(i) The right to change the beneficiary is reserved or permitted; and

(ii) The policy is made payable to the person whose life is insured if the beneficiary or assignee predeceases that person, and the proceeds are exempt from all liability for any debt of the beneficiary existing at the time the policy is made available for his use.

(b) However, subject to the statute of limitations, the amount of any premiums paid for insurance with intent to defraud creditors, with interest thereon, shall inure to their benefit from the policy proceeds; but the insurer issuing the policy is discharged of all liability thereon by payment of its proceeds in accordance with its terms, unless before payment the insurer receives written notice at its home office, by or in behalf of a creditor of:

(i) A claim to recover for transfer made or premiums paid with intent to defraud creditors;

(ii) The amount claimed along with facts as will assist the insurer to ascertain the particular policy.

(c) For the purposes of subsections (a) and (b) of this section, a policy is payable to a person other than the insured if and to the extent that a facility-of-payment clause or similar clause in the policy permits the insurer to discharge its obligation after the death of the individual insured by paying the death benefits to a person as permitted by the clause.



26-15-130. Exemption of proceeds; disability insurance.

26-15-130. Exemption of proceeds; disability insurance.

Except as otherwise provided by the policy or contract, the proceeds of all contracts of disability insurance and of provisions specifying benefits because of the insured's disability, which are supplemental to any life insurance or annuity contracts executed, are exempt from all liability for any debt of the insured and from any debt of the beneficiary existing at the time the proceeds are made available for his use.



26-15-131. Exemption of proceeds; group insurance.

26-15-131. Exemption of proceeds; group insurance.

(a) A policy of group life insurance or group disability insurance or the proceeds thereof, including death benefits, cash surrender and loan values, premiums waived and dividends, whether used in reduction of premiums or otherwise, excepting only where the debtor, subsequent to issuance of the policy, has actually elected to receive the dividends in cash, payable to the individual insured or to the named beneficiary are not liable to be applied by any legal or equitable process to pay any debt or liability of the insured individual or his beneficiary or of any other person having a right under the policy. The proceeds, when not made payable to a named beneficiary, or to a third person pursuant to a facility-of-payment clause, do not constitute a part of the insured individual's estate for the payment of his debts.

(b) This section does not apply to group insurance issued pursuant to this code to a creditor covering his debtors, to the extent that the proceeds are applied to payment of the obligation for the purpose of which the insurance is issued.



26-15-132. Exemption of proceeds; annuity contracts; assignability of rights.

26-15-132. Exemption of proceeds; annuity contracts; assignability of rights.

(a) The benefits, rights, privileges and options which under any annuity contract issued are due or prospectively due the annuitant, are not subject to execution nor is the annuitant compelled to exercise any such rights, powers or options. Creditors are not allowed to interfere with or terminate the contract, except:

(i) As to amounts paid for or as premium on the annuity with intent to defraud creditors, with interest thereon, and of which the creditor gives the insurer written notice at its home office prior to the making of the payment to the annuitant out of which the creditor seeks to recover, which notice shall specify:

(A) The amount claimed or facts to enable the ascertainment of the amount; and

(B) Facts to enable the insurer to ascertain the annuity contract, the annuitant and the payment sought to be avoided on the ground of fraud.

(ii) The total exemption of benefits presently due and payable to any annuitant periodically or at stated times under all annuity contracts under which he is an annuitant shall not at any time exceed three hundred fifty dollars ($350.00) per month for the length of time represented by the installments, and any periodic payments in excess of three hundred fifty dollars ($350.00) per month are subject to garnishee execution to the same extent as are wages and salaries;

(iii) If the total benefits presently due and payable to any annuitant under any annuity contracts at any time exceed three hundred fifty dollars ($350.00) per month, the court may order the annuitant to pay to a judgment creditor or apply on the judgment, in installments, that portion of the excess benefits as to the court appear just and proper, after regard for the reasonable requirements of the judgment debtor and his family, if dependent upon him, as well as any payments required to be made by the annuitant to other creditors under prior court order.

(b) If the contract provides, the benefits, rights, privileges or options accruing under that contract to a beneficiary or assignee are not transferable nor subject to commutation, and if the benefits are payable periodically or at stated times, the same exemptions and exceptions contained in this section for the annuitant, apply to the beneficiary or assignee.



26-15-133. Retention of proceeds of policy by company.

26-15-133. Retention of proceeds of policy by company.

(a) Any life insurer may hold the proceeds of any life or endowment insurance or annuity contract it issues:

(i) Upon the terms and restrictions as to revocation by the insured and control by beneficiaries;

(ii) With the exemptions from legal process and the claims of creditors of beneficiaries, other than the insured; and

(iii) Upon any other terms and conditions, regardless of the time and manner of payment of proceeds, agreed to in writing by the insurer and the insured or beneficiary.

(b) The insurer is not required to segregate funds held under subsection (a) of this section but may hold them as a part of its general corporate assets.

(c) The provisions of this section do not impair or affect any rights of creditors under W.S. 26-15-129 or 26-15-132.



26-15-134. Venue of suits against insurers.

26-15-134. Venue of suits against insurers.

Suit upon causes of action arising within this state against an insurer over an insurance contract shall be brought in the county where the cause of action arose or in the county where the policyholder instituting the action resides.



26-15-135. Coverage of children.

26-15-135. Coverage of children.

(a) No insurance company, multi-employer trust or other provider of an individual, group or blanket health insurance product in this state shall:

(i) Refuse to accept and honor an otherwise valid claim for a covered service which is filed by either parent of a covered child, or by the department of family services in the case of an assignment under W.S. 20-6-106, who submits valid copies of medical bills;

(ii) Refuse to provide medical insurance coverage of a child under the health plan of the child's parent on the grounds that:

(A) The child was born out of wedlock;

(B) The child is not claimed as a dependent on the parent's federal tax return; or

(C) The child does not reside with the parent or in the insurer's service area.

(iii) Refuse to provide medical insurance coverage for an otherwise insurable child under the policy if the child for whom the claim is made is presumed to be the natural child of the insured under W.S. 14-2-504 or 14-2-822.

(b) Where a child has health coverage through an insurer of a noncustodial parent or a parent sharing custody or temporary control of the child the insurer shall:

(i) Provide such information to either parent sharing custody or temporary control of the child as may be necessary for the child to obtain benefits through that coverage;

(ii) Permit either parent sharing custody or temporary control of the child, or the provider with either parent's approval, to submit claims for covered services without the approval of the other parent; and

(iii) Make payments on claims submitted in accordance with paragraph (ii) of this subsection directly to the parent who paid for the services, the provider or the department of health as administrator of the Wyoming Medical Assistance and Services Act.

(c) Where a parent is required by a court or administrative order to provide health coverage for a child and the parent is eligible for family health coverage, the insurer shall be required:

(i) To permit the parent to enroll under the family coverage, a child who is otherwise eligible for the coverage without regard to any enrollment season restrictions;

(ii) If the parent is enrolled but fails to make application to obtain coverage for the child, to enroll the child under family coverage upon application of the child's other parent, the department of health in administering the Wyoming Medical Assistance and Services Act, or the department of family services in administering the child support enforcement program;

(iii) To complete and return the plan administrator response in conjunction with the national medical support notice to the department of family services within forty (40) business days after the date of the notice; and

(iv) Not to disenroll or eliminate coverage of the child unless the insurer is provided satisfactory written evidence that:

(A) The court or administrative order is no longer in effect; or

(B) The child is or will be enrolled in comparable health coverage through another insurer which will take effect not later than the effective date of disenrollment.

(d) An insurer may not impose requirements on a state agency, which has been assigned the rights of an individual eligible for medical assistance under the Wyoming Medical Assistance and Services Act and covered for health benefits from the insurer, that are different from requirements applicable to an agent or assignee of any other individual so covered.



26-15-136. Assignment of insurance proceeds to doctor, hospital or state agency; lien for state care; notice of lien.

26-15-136. Assignment of insurance proceeds to doctor, hospital or state agency; lien for state care; notice of lien.

(a) Whenever a contract by a third party agency provides for payment to a beneficiary under the contract for expenses incurred by him for medical, surgical or hospital care, the beneficiary shall assign the benefits of the contract to the Wyoming department of health or any doctor or hospital, or other practitioner rendering the care in an amount equal to the value of the care rendered. Notification sent by registered or certified mail to the third party agency, with a copy to the insured, shall provide authority for the payment directly by the third party agency to the assignee. The state shall have a lien, in an amount equal to the care rendered, on the proceeds of the contracts for care rendered by any hospital, institution or other facility, written notice of which shall provide authority for payment directly by the third party agency to the state.

(b) Whenever there is in existence a contract between an insurer and an insured for payment to, or on behalf of, an applicant or recipient of medical assistance under the contract for expenses incurred by the applicant or recipient for medical services, including physician services, nursing services, pharmaceutical services, surgical care and hospital care, the assignment of the benefits of the contract by the applicant or recipient or a legally liable party shall, upon receipt of notice from the assignee, provide authority for payment by the insurer directly to the assignee. If notice is provided by the assignee to the insurer in accordance with the provisions of W.S 42-4-204, the insurer shall be liable to the assignee for any amount payable to the assignee under the contract.






ARTICLE 2 - INTERSTATE INSURANCE PRODUCT REGULATION

26-15-201. Interstate insurance product regulation compact.

26-15-201. Interstate insurance product regulation compact.

The Interstate Insurance Product Regulation Compact is hereby enacted into law and entered into on behalf of this state with any and all other states legally joining therein in a form substantially as follows:

INTERSTATE INSURANCE PRODUCT REGULATION COMPACT

ARTICLE I

Purposes

(a) The purposes of this compact are, through means of joint and cooperative action among the compacting states:

(i) To promote and protect the interest of consumers of individual and group annuity, life insurance, disability income and long-term care insurance products;

(ii) To develop uniform standards for insurance products covered under the compact;

(iii) To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more compacting states;

(iv) To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard;

(v) To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the compact;

(vi) To create the interstate insurance product regulation commission; and

(vii) To perform these and such other related functions as may be consistent with the state regulation of the business of insurance.

ARTICLE II

Definitions

(a) Notwithstanding W.S. 26-1-102, for purposes of this compact:

(i) "Advertisement" means any material designed to create public interest in a product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace or retain a policy, as more specifically defined in the rules and operating procedures of the commission;

(ii) "Bylaws" means those bylaws established by the commission for its governance, or for directing or controlling the commission's actions or conduct;

(iii) "Compacting state" means any state which has enacted this compact legislation and which has not withdrawn pursuant to article XIV, section 1, or been terminated pursuant to article XIV, section 2;

(iv) "Commission" means the "interstate insurance product regulation commission" established by this compact;

(v) "Commissioner" means the chief insurance regulatory official of a state including, but not limited to commissioner, superintendent, director or administrator;

(vi) "Domiciliary state" means the state in which an insurer is incorporated or organized or, in the case of an alien insurer, its state of entry;

(vii) "Insurer" means any entity licensed by a state to issue contracts of insurance for any of the lines of insurance covered by this compact;

(viii) "Member" means the person chosen by a compacting state as its representative to the commission, or his or her designee;

(ix) "Noncompacting state" means any state which is not at the time a compacting state;

(x) "Operating procedures" mean procedures promulgated by the commission implementing a rule, uniform standard or a provision of this compact;

(xi) "Product" means the form of a policy or contract, including any application, endorsement or related form which is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income or long-term care insurance product that an insurer is authorized to issue;

(xii) "Rule" means a statement of general or particular applicability and future effect promulgated by the commission, including a uniform standard developed pursuant to article VII of this compact, designed to implement, interpret or prescribe law or policy or describing the organization, procedure or practice requirements of the commission, which shall have the force and effect of law in the compacting states;

(xiii) "State" means any state, district or territory of the United States of America;

(xiv) "Third-party filer" means an entity that submits a product filing to the commission on behalf of an insurer;

(xv) "Uniform standard" means a standard adopted by the commission for a product line, pursuant to article VII of this compact, and shall include all of the product requirements in aggregate, provided, that each uniform standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading or ambiguous provisions in a product and the form of the product made available to the public shall not be unfair, inequitable or against public policy as determined by the commission.

ARTICLE III

Establishment of the commission and venue

(a) The compacting states hereby create and establish a joint public agency known as the "interstate insurance product regulation commission." Pursuant to article IV, the commission will have the power to develop uniform standards for product lines, receive and provide prompt review of products filed therewith and give approval to those product filings satisfying applicable uniform standards; provided, it is not intended for the commission to be the exclusive entity for receipt and review of insurance product filings. Nothing herein shall prohibit any insurer from filing its product in any state wherein the insurer is licensed to conduct the business of insurance; and any such filing shall be subject to the laws of the state where filed.

(b) The commission is a body corporate and politic, and an instrumentality of the compacting states.

(c) The commission is solely responsible for its liabilities except as otherwise specifically provided in this compact.

(d) Venue is proper and judicial proceedings by or against the commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the commission is located.

ARTICLE IV

Powers of the commission

(a) The commission shall have the following powers:

(i) To promulgate rules, pursuant to article VII of this compact, which shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(ii) To exercise its rulemaking authority and establish reasonable uniform standards for products covered under the compact, and advertisement related thereto, which shall have the force and effect of law and shall be binding in the compacting states, but only for those products filed with the commission, provided, that a compacting state shall have the right to opt out of such uniform standard pursuant to article VII, to the extent and in the manner provided in this compact, and, provided further, that any uniform standard established by the commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The commission shall consider whether any subsequent amendments to the National Association Of Insurance Commissioners' Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the national association of insurance commissioners require amending of the uniform standards established by the commission for long-term care insurance products;

(iii) To receive and review in an expeditious manner products filed with the commission, and rate filings for disability income and long-term care insurance products, and give approval of those products and rate filings that satisfy the applicable uniform standard, where such approval shall have the force and effect of law and be binding on the compacting states to the extent and in the manner provided in the compact;

(iv) To receive and review in an expeditious manner advertisement relating to long-term care insurance products for which uniform standards have been adopted by the commission, and give approval to all advertisement that satisfies the applicable uniform standard. For any product covered under this compact, other than long-term care insurance products, the commission shall have the authority to require an insurer to submit all or any part of its advertisement with respect to that product for review or approval prior to use, if the commission determines that the nature of the product is such that an advertisement of the product could have the capacity or tendency to mislead the public. The actions of commission as provided in this section shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in the compact;

(v) To exercise its rulemaking authority and designate products and advertisement that may be subject to a self-certification process without the need for prior approval by the commission;

(vi) To promulgate operating procedures, pursuant to article VII of this compact, which shall be binding in the compacting states to the extent and in the manner provided in this compact;

(vii) To bring and prosecute legal proceedings or actions in its name as the commission; provided, that the standing of any state insurance department to sue or be sued under applicable law shall not be affected;

(viii) To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence;

(ix) To establish and maintain offices;

(x) To purchase and maintain insurance and bonds;

(xi) To borrow, accept or contract for services of personnel, including, but not limited to, employees of a compacting state;

(xii) To hire employees, professionals or specialists, and elect or appoint officers, and to fix their compensation, define their duties and give them appropriate authority to carry out the purposes of the compact, and determine their qualifications; and to establish the commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel;

(xiii) To accept any and all appropriate donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of the same; provided that at all times the commission shall strive to avoid any appearance of impropriety;

(xiv) To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve or use, any property, real, personal or mixed; provided that at all times the commission shall strive to avoid any appearance of impropriety;

(xv) To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

(xvi) To remit filing fees to compacting states as may be set forth in the bylaws, rules or operating procedures;

(xvii) To enforce compliance by compacting states with rules, uniform standards, operating procedures and bylaws;

(xviii) To provide for dispute resolution among compacting states;

(xix) To advise compacting states on issues relating to insurers domiciled or doing business in noncompacting jurisdictions, consistent with the purposes of this compact;

(xx) To provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments;

(xxi) To establish a budget and make expenditures;

(xxii) To borrow money;

(xxiii) To appoint committees, including advisory committees comprising members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives and such other interested persons as may be designated in the bylaws;

(xxiv) To provide and receive information from, and to cooperate with law enforcement agencies;

(xxv) To adopt and use a corporate seal; and

(xxvi) To perform such other functions as may be necessary or appropriate to achieve the purposes of this compact consistent with the state regulation of the business of insurance.

ARTICLE V

Organization of the commission

(a) Membership, voting and bylaws shall be as follows:

(i) Each compacting state shall have and be limited to one (1) member. Each member shall be qualified to serve in that capacity pursuant to applicable law of the compacting state. Any member may be removed or suspended from office as provided by the law of the state from which he or she shall be appointed. Any vacancy occurring in the commission shall be filled in accordance with the laws of the compacting state wherein the vacancy exists. Nothing herein shall be construed to affect the manner in which a compacting state determines the election or appointment and qualification of its own commissioner;

(ii) Each member shall be entitled to one (1) vote and shall have an opportunity to participate in the governance of the commission in accordance with the bylaws. Notwithstanding any provision herein to the contrary, no action of the commission with respect to the promulgation of a uniform standard shall be effective unless two-thirds (2/3) of the members vote in favor thereof;

(iii) The commission shall, by a majority of the members, prescribe bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of the compact, including, but not limited to:

(A) Establishing the fiscal year of the commission;

(B) Providing reasonable procedures for appointing and electing members, as well as holding meetings, of the management committee;

(C) Providing reasonable standards and procedures:

(I) For the establishment and meetings of other committees; and

(II) Governing any general or specific delegation of any authority or function of the commission.

(D) Providing reasonable procedures for calling and conducting meetings of the commission that consist of a majority of commission members, ensuring reasonable advance notice of each such meeting and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets. The commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the commission must make public:

(I) A copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed; and

(II) Votes taken during such meeting.

(E) Establishing the titles, duties and authority and reasonable procedures for the election of the officers of the commission;

(F) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the commission;

(G) Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees; and

(H) Providing a mechanism for winding up the operations of the commission and the equitable disposition of any surplus funds that may exist after the termination of the compact after the payment and/or reserving of all of its debts and obligations; and

(iv) The commission shall publish its bylaws in a convenient form and file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the compacting states.

(b) Management committee, officers and personnel shall be as follows:

(i) A management committee comprising no more than fourteen (14) members shall be established as follows:

(A) One (1) member from each of the six (6) compacting states with the largest premium volume for individual and group annuities, life, disability income and long-term care insurance products, determined from the records of the national association of insurance commissioners for the prior year;

(B) Four (4) members from those compacting states with at least two percent (2%) of the market based on the premium volume described above, other than the six (6) compacting states with the largest premium volume, selected on a rotating basis as provided in the bylaws; and

(C) Four (4) members from those compacting states with less than two percent (2%) of the market, based on the premium volume described above, with one (1) selected from each of the four (4) zone regions of the national association of insurance commissioners as provided in the bylaws.

(ii) The management committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

(A) Managing the affairs of the commission in a manner consistent with the bylaws and purposes of the commission;

(B) Establishing and overseeing an organizational structure within, and appropriate procedures for, the commission to provide for the creation of uniform standards and other rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a compacting state to opt out of a uniform standard; provided that a uniform standard shall not be submitted to the compacting states for adoption unless approved by two-thirds (2/3) of the members of the management committee;

(C) Overseeing the offices of the commission; and

(D) Planning, implementing and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the commission.

(iii) The commission shall elect annually officers from the management committee, with each having such authority and duties, as may be specified in the bylaws;

(iv) The management committee may, subject to the approval of the commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the commission may deem appropriate. The executive director shall serve as secretary to the commission, but shall not be a member of the commission. The executive director shall hire and supervise such other staff as may be authorized by the commission.

(c) Legislative and advisory committees shall be as follows:

(i) A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the commission, including the management committee; provided that the manner of selection and term of any legislative committee member shall be as set forth in the bylaws. Prior to the adoption by the commission of any uniform standard, revision to the bylaws, annual budget or other significant matter as may be provided in the bylaws, the management committee shall consult with and report to the legislative committee;

(ii) The commission shall establish two (2) advisory committees, one (1) of which shall comprise consumer representatives independent of the insurance industry, and the other comprising insurance industry representatives;

(iii) The commission may establish additional advisory committees as its bylaws may provide for the carrying out of its functions.

(d) Corporate records of the commission shall be as follows:

(i) The commission shall maintain its corporate books and records in accordance with the bylaws.

(e) Qualified immunity, defense and indemnification shall be as follows:

(i) The members, officers, executive director, employees and representatives of the commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of that person;

(ii) The commission shall defend any member, officer, executive director, employee or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of commission employment, duties or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities, provided, that nothing herein shall be construed to prohibit that person from retaining his or her own counsel, and provided further, that the actual or alleged act, error or omission did not result from that person's intentional or willful and wanton misconduct;

(iii) The commission shall indemnify and hold harmless any member, officer, executive director, employee or representative of the commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error or omission that occurred within the scope of commission employment, duties or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from the intentional or willful and wanton misconduct of that person.

ARTICLE VI

Meetings and acts of the commission

(a) The commission shall meet and take such actions as are consistent with the provisions of this compact and the bylaws.

(b) Each member of the commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the commission. A member shall vote in person or by such other means as provided in the bylaws. The bylaws may provide for members' participation in meetings by telephone or other means of communication.

(c) The commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the bylaws.

ARTICLE VII

Rules and operating procedures:

rulemaking functions of the commission

and opting out of uniform standards

(a) Rulemaking authority. The commission shall promulgate reasonable rules, including uniform standards, and operating procedures in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the commission shall be invalid and have no force and effect.

(b) Rulemaking procedure. Rules and operating procedures shall be made pursuant to a rulemaking process that conforms to the Model State Administrative Procedure Act of 1981 as amended, as may be appropriate to the operations of the commission. Before the commission adopts a uniform standard, the commission shall give written notice to the relevant state legislative committee in each compacting state responsible for insurance issues of its intention to adopt the uniform standard. The commission in adopting a uniform standard shall consider fully all submitted materials and issue a concise explanation of its decision.

(c) Effective date and opt out of a uniform standard. A uniform standard shall become effective ninety (90) days after its promulgation by the commission or such later date as the commission may determine; provided, however, that a compacting state may opt out of a uniform standard as provided in this article. "Opt out" shall be defined as any action by a compacting state to decline to adopt or participate in a promulgated uniform standard. All other rules and operating procedures, and amendments thereto, shall become effective as of the date specified in each rule, operating procedure or amendment.

(d) Opt out procedure. A compacting state may opt out of a uniform standard, either by legislation or regulation duly promulgated by the insurance department under the compacting state's administrative procedure act. If a compacting state elects to opt out of a uniform standard by regulation, it must:

(i) Give written notice to the commission no later than ten (10) business days after the uniform standard is promulgated, or at the time the state becomes a compacting state; and

(ii) Find that the uniform standard does not provide reasonable protections to the citizens of the state, given the conditions in the state. The commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the state which warrant a departure from the uniform standard and determining that the uniform standard would not reasonably protect the citizens of the state. The commissioner must consider and balance the following factors and find that the conditions in the state and needs of the citizens of the state outweigh:

(A) The intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the products subject to this compact; and

(B) The presumption that a uniform standard adopted by the commission provides reasonable protections to consumers of the relevant product.

(iii) Notwithstanding the foregoing, a compacting state may, at the time of its enactment of this compact, prospectively opt out of all uniform standards involving long-term care insurance products by expressly providing for such opt out in the enacted compact, and such an opt out shall not be treated as a material variance in the offer or acceptance of any state to participate in this compact. Such an opt out shall be effective at the time of enactment of this compact by the compacting state and shall apply to all existing uniform standards involving long-term care insurance products and those subsequently promulgated.

(e) Effect of opt out is as follows:

(i) If a compacting state elects to opt out of a uniform standard, the uniform standard shall remain applicable in the compacting state electing to opt out until such time the opt out legislation is enacted into law or the regulation opting out becomes effective;

(ii) Once the opt out of a uniform standard by a compacting state becomes effective as provided under the laws of that state, the uniform standard shall have no further force and effect in that state unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the state. If a compacting state opts out of a uniform standard after the uniform standard has been made effective in that state, the opt out shall have the same prospective effect as provided under article XIV for withdrawals.

(f) Stay of uniform standard. If a compacting state has formally initiated the process of opting out of a uniform standard by regulation, and while the regulatory opt out is pending, the compacting state may petition the commission, at least fifteen (15) days before the effective date of the uniform standard, to stay the effectiveness of the uniform standard in that state. The commission may grant a stay if it determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the commission, the stay or extension thereof may postpone the effective date by up to ninety (90) days, unless affirmatively extended by the commission; provided, a stay may not be permitted to remain in effect for more than one (1) year unless the compacting state can show extraordinary circumstances which warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge which prevents the compacting state from opting out. A stay may be terminated by the commission upon notice that the rulemaking process has been terminated.

(g) Not later than thirty (30) days after a rule or operating procedure is promulgated, any person may file a petition for judicial review of the rule or operating procedure; provided, that the filing of such a petition shall not stay or otherwise prevent the rule or operating procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the commission consistent with applicable law and shall not find the rule or operating procedure to be unlawful if the rule or operating procedure represents a reasonable exercise of the commission's authority.

ARTICLE VIII

Commission records and enforcement

(a) The commission shall promulgate rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals and insurers' trade secrets. The commission may promulgate additional rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(b) Except as to privileged records, data and information, the laws of any compacting state pertaining to confidentiality or nondisclosure shall not relieve any compacting state commissioner of the duty to disclose any relevant records, data or information to the commission; provided, that disclosure to the commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and further provided, that, except as otherwise expressly provided in this compact, the commission shall not be subject to the compacting state's laws pertaining to confidentiality and nondisclosure with respect to records, data and information in its possession. Confidential information of the commission shall remain confidential after such information is provided to any commissioner.

(c) The commission shall monitor compacting states for compliance with duly adopted bylaws, rules, including uniform standards, and operating procedures. The commission shall notify any noncomplying compacting state in writing of its noncompliance with commission bylaws, rules or operating procedures. If a noncomplying compacting state fails to remedy its noncompliance within the time specified in the notice of noncompliance, the compacting state shall be deemed to be in default as set forth in article XIV.

(d) The commissioner of any state in which an insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise his authority to oversee the market regulation of the activities of the insurer in accordance with the provisions of the state's law. The commissioner's enforcement of compliance with the compact is governed by the following provisions:

(i) With respect to the commissioner's market regulation of a product or advertisement that is approved or certified to the commission, the content of the product or advertisement shall not constitute a violation of the provisions, standards or requirements of the compact except upon a final order of the commission, issued at the request of a commissioner after prior notice to the insurer and an opportunity for hearing before the commission;

(ii) Before a commissioner may bring an action for violation of any provision, standard or requirement of the compact relating to the content of an advertisement not approved or certified to the commission, the commission, or an authorized commission officer or employee, must authorize the action. However, authorization pursuant to this paragraph does not require notice to the insurer, opportunity for hearing or disclosure of requests for authorization or records of the commission's action on such requests.

ARTICLE IX

Dispute resolution

The commission shall attempt, upon the request of a member, to resolve any disputes or other issues that are subject to this compact and which may arise between two (2) or more compacting states, or between compacting states and noncompacting states, and the commission shall promulgate an operating procedure providing for resolution of such disputes.

ARTICLE X

Product filing and approval

(a) Insurers and third-party filers seeking to have a product approved by the commission shall file the product with, and pay applicable filing fees to, the commission. Nothing in this compact shall be construed to restrict or otherwise prevent an insurer from filing its product with the insurance department in any state wherein the insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the states where filed.

(b) The commission shall establish appropriate filing and review processes and procedures pursuant to commission rules and operating procedures. Notwithstanding any provision herein to the contrary, the commission shall promulgate rules to establish conditions and procedures under which the commission will provide public access to product filing information. In establishing such rules, the commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a product filing or supporting information.

(c) Any product approved by the commission may be sold or otherwise issued in those compacting states for which the insurer is legally authorized to do business.

ARTICLE XI

Review of commission decisions regarding filings

(a) Not later than thirty (30) days after the commission has given notice of a disapproved product or advertisement filed with the commission, the insurer or third-party filer whose filing was disapproved may appeal the determination to a review panel appointed by the commission. The commission shall promulgate rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the commission, in disapproving a product or advertisement filed with the commission, acted arbitrarily, capriciously or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with article III, subsection (d).

(b) The commission shall have authority to monitor, review and reconsider products and advertisements subsequent to their filing or approval upon a finding that the product does not meet the relevant uniform standard. Where appropriate, the commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in subsection (a) of this article.

Article XII

Finance

(a) The commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the commission may accept contributions and other forms of funding from the national association of insurance commissioners, compacting states and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the commission concerning the performance of its duties shall not be compromised.

(b) The commission shall collect a filing fee from each insurer and third-party filer filing a product with the commission to cover the cost of the operations and activities of the commission and its staff in a total amount sufficient to cover the commission's annual budget.

(c) The commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in article VII of this compact.

(d) The commission shall be exempt from all taxation in and by the compacting states.

(e) The commission shall not pledge the credit of any compacting state, except by and with the appropriate legal authority of that compacting state.

(f) The commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the commission shall be subject to the accounting procedures established under its bylaws. The financial accounts and reports including the system of internal controls and procedures of the commission shall be audited annually by an independent certified public accountant. Upon the determination of the commission, but no less frequently than every three (3) years, the review of the independent auditor shall include a management and performance audit of the commission. The commission shall make an annual report to the governor and legislature of the compacting states, which shall include a report of the independent audit. The commission's internal accounts shall not be confidential and such materials may be shared with the commissioner of any compacting state upon request provided, however, that any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, shall remain confidential.

(g) No compacting state shall have any claim to or ownership of any property held by or vested in the commission or to any commission funds held pursuant to the provisions of this compact.

ARTICLE XIII

Compacting states, effective date and amendment

(a) Any state is eligible to become a compacting state.

(b) The compact shall become effective and binding upon legislative enactment of the compact into law by two (2) compacting states; provided, the commission shall become effective for purposes of adopting uniform standards for, reviewing, and giving approval or disapproval of, products filed with the commission that satisfy applicable uniform standards only after twenty-six (26) states are compacting states or, alternatively, by states representing greater than forty percent (40%) of the premium volume for life insurance, annuity, disability income and long-term care insurance products, based on records of the national association of insurance commissioners for the prior year. Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state.

(c) Amendments to the compact may be proposed by the commission for enactment by the compacting states. No amendment shall become effective and binding upon the commission and the compacting states unless and until all compacting states enact the amendment into law.

ARTICLE XIV

Withdrawal, default and termination

(a) Withdrawal shall be as follows:

(i) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided, that a compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute which enacted the compact into law;

(ii) The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any product filings approved or self-certified, or any advertisement of such products, on the date the repealing statute becomes effective, except by mutual agreement of the commission and the withdrawing state unless the approval is rescinded by the withdrawing state as provided in paragraph (v) of this subsection;

(iii) The commissioner of the withdrawing state shall immediately notify the management committee in writing upon the introduction of legislation repealing this compact in the withdrawing state;

(iv) The commission shall notify the other compacting states of the introduction of such legislation within ten (10) days after its receipt of notice thereof;

(v) The withdrawing state is responsible for all obligations, duties and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the commission and the withdrawing state. The commission's approval of products and advertisement prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the withdrawing state, unless formally rescinded by the withdrawing state in the same manner as provided by the laws of the withdrawing state for the prospective disapproval of products or advertisement previously approved under state law;

(vi) Reinstatement following withdrawal of any compacting state shall occur upon the effective date of the withdrawing state reenacting the compact.

(b) Default shall be as follows:

(i) If the commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the bylaws or duly promulgated rules or operating procedures, then, after notice and hearing as set forth in the bylaws, all rights, privileges and benefits conferred by this compact on the defaulting state shall be suspended from the effective date of default as fixed by the commission. The grounds for default include, but are not limited to, failure of a compacting state to perform its obligations or responsibilities, and any other grounds designated in commission rules. The commission shall immediately notify the defaulting state in writing of the defaulting state's suspension pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination;

(ii) Product approvals by the commission or product self-certifications, or any advertisement in connection with such product, that are in force on the effective date of termination shall remain in force in the defaulting state in the same manner as if the defaulting state had withdrawn voluntarily pursuant to subsection (a) of this article;

(iii) Reinstatement following termination of any compacting state requires a reenactment of the compact.

(c) Dissolution of the compact shall be as follows:

(i) The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one (1) compacting state;

(ii) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XV

Severability and construction

(a) The provisions of this compact shall be severable; and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XVI

Binding effect of compact and other laws

(a) Other laws:

(i) Nothing herein prevents the enforcement of any other law of a compacting state, except as provided in paragraph (ii) of this subsection;

(ii) For any product approved or certified to the commission, the rules, uniform standards and any other requirements of the commission shall constitute the exclusive provisions applicable to the content, approval and certification of such products. For advertisement that is subject to the commission's authority, any rule, uniform standard or other requirement of the commission which governs the content of the advertisement shall constitute the exclusive provision that a commissioner may apply to the content of the advertisement. Notwithstanding the foregoing, no action taken by the commission shall abrogate or restrict:

(A) The access of any person to state courts;

(B) Remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the product;

(C) State law relating to the construction of insurance contracts; or

(D) The authority of the attorney general of the state, including but not limited to maintaining any actions or proceedings, as authorized by law.

(iii) All insurance products filed with individual states shall be subject to the laws of those states.

(b) Binding effect of this compact:

(i) All lawful actions of the commission, including all rules and operating procedures promulgated by the commission, are binding upon the compacting states;

(ii) All agreements between the commission and the compacting states are binding in accordance with their terms;

(iii) Upon the request of a party to a conflict over the meaning or interpretation of commission actions, and upon a majority vote of the compacting states, the commission may issue advisory opinions regarding the meaning or interpretation in dispute;

(iv) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by that provision upon the commission shall be ineffective as to that compacting state, and those obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which those obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.









CHAPTER 16 - LIFE INSURANCE AND ANNUITY CONTRACTS

ARTICLE 1 - POLICY AND CONTRACT PROVISIONS

26-16-101. Scope and applicability of chapter.

26-16-101. Scope and applicability of chapter.

This chapter, except W.S. 26-16-118 and 26-16-120, applies only to contracts of life insurance and annuities, other than reinsurance, group life insurance and group annuities.



26-16-102. Standard provisions required.

26-16-102. Standard provisions required.

(a) No life insurance policy, other than group and pure endowments with or without return of premiums or of premiums and interest, shall be delivered or issued for delivery in this state unless it contains provisions conforming in substance to each of the applicable provisions specified in W.S. 26-16-103 through 26-16-114. This section does not apply to annuity contracts nor to any provisions of a life insurance policy, or contract supplemental thereto, relating to disability benefits or to additional benefits in case of death by accident or accidental means.

(b) Any of the provisions or portions thereof not applicable to single premium or term policies, to that extent, shall not be incorporated in the policy.



26-16-103. Grace period.

26-16-103. Grace period.

A grace period of thirty (30) days, or, at the insurer's option, of one (1) month of not less than thirty (30) days, or of four (4) weeks in the case of industrial life insurance policies the premiums for which are payable more frequently than monthly, shall be allowed within which the payment of any premium after the first may be made. The policy shall continue in full force during the grace period, which shall be counted from the premium due date specified in the policy. The insurer may impose an interest charge not to exceed six percent (6%) per annum for the number of days of grace elapsing before the payment of the premium, and, whether or not the interest charge is imposed, if a claim arises under the policy during the grace period the amount of any premium due or overdue, together with interest and any deferred installment of the annual premium, may be deducted from the policy proceeds.



26-16-104. Incontestability.

26-16-104. Incontestability.

The policy, exclusive of provisions relating to disability benefits or to additional benefits in case of death by accident or accidental means, is incontestable, except for nonpayment of premiums, after it is in force during the insured's lifetime for a period of two (2) years from its date of issue.



26-16-105. Policy and application constitutes entire contract; statements deemed representations.

26-16-105. Policy and application constitutes entire contract; statements deemed representations.

The policy, or the policy and the application therefor if a copy of the application is endorsed upon or attached to the policy when issued, constitutes the entire contract between the parties and statements contained in the application, in the absence of fraud, are representations and not warranties.



26-16-106. Misstatement of age.

26-16-106. Misstatement of age.

If the age of the insured or of any other person whose age is considered in determining the premium or benefit is misstated, any amount payable or benefit accruing under the policy shall be in an amount as the premium would purchase at the correct age.



26-16-107. Dividends.

26-16-107. Dividends.

(a) In participating policies, beginning not later than the end of the third policy year, the insurer shall annually ascertain and apportion the divisible surplus, if any, that will accrue on the policy anniversary or other dividend date specified in the policy, provided the policy is in force and all premiums to that date are paid. Except as otherwise provided in this section, any dividend payable, at the option of the party entitled to elect the option, shall be either payable in cash or applied to any of the other dividend options provided by the policy. If any other dividend options are provided, the policy shall further state which option is automatically effective if the party does not elect some other option. If the policy specifies a period within which the other dividend option may be elected, the period shall be not less than thirty (30) days following the date on which the dividend is due and payable. The annually apportioned dividend is payable in cash within the meaning of the cash option specified in this subsection even though the policy provides that payment of the dividend is to be deferred for a specified period, provided the period does not exceed six (6) years from the date of apportionment and that interest will be added to the dividend at a specified rate.

(b) Renewable term policies of ten (10) years or less may provide that:

(i) The surplus accrued to the policies shall be determined and apportioned each year after the second policy year and accumulated during each renewal period;

(ii) At the end of the renewal period, on the insured's renewal of the policy, the insurer shall apply the accumulated surplus as an annuity for the next succeeding renewal term in reducing premiums.

(c) In participating industrial life insurance policies, instead of the provision required in subsection (a) of this section, there shall be a provision that beginning not later than the end of the fifth policy year, the policy shall participate annually in the divisible surplus, if any, in the manner set forth in the policy.

(d) This section does not apply to insurance issued in consideration of lapsed or surrendered policies.



26-16-108. Policy loans.

26-16-108. Policy loans.

(a) As used in this section:

(i) "Policy" includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans;

(ii) "Policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer;

(iii) "Policy loan" includes any premium loan made under a policy to pay one (1) or more premiums not paid to the life insurer when due;

(iv) "Published monthly average" means:

(A) Moody's Corporate Bond Yield Average-Monthly Average Corporates as published by Moody's Investors Service, Inc. or any successor; or

(B) If the Moody's Corporate Bond Yield Average-Monthly Average Corporates is no longer published, a substantially similar average established by regulation of the commissioner.

(v) "The rate of interest on policy loans" authorized under this section includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy.

(b) After three (3) full years premiums are paid and after the policy has a cash surrender value and while no premium is in default beyond the grace period, the insurer will advance, on proper assignment or pledge of the policy and on the sole security of the policy, at a specified rate of interest, an amount equal to or at the option of the entitled party less than the policy's loan value. The policy loan value shall be at least equal to the cash surrender value at the end of the then current policy year, provided that the insurer may deduct from the loan value or from the loan proceeds, any existing indebtedness not already deducted in determining the cash surrender value including any interest then accrued but not due, any unpaid balance of the premium for the current policy year and interest on the loan to the end of the current policy year.

(c) The policy may also provide that:

(i) If interest on any indebtedness is not paid when due, it shall be added to the existing indebtedness and shall bear interest at the same rate; and

(ii) If the total indebtedness on the policy, including interest due or accrued, equals or exceeds the amount of the policy loan value, the policy terminates and is void after notice is mailed by the insurer within at least thirty (30) days to the last address of record with the insurer of the insured or other policy owner and of any assignee of record at the insurer's home office.

(d) The policy shall reserve the insurer's right to defer the granting of a loan, other than for the payment of any premium to the insurer, for six (6) months after application. The provision shall also contain a table indicating in writing the loan values each year during the first twenty (20) years of the policy or during the term of the policy, whichever is shorter.

(e) The policy, at the insurer's option, may provide for automatic premium loan.

(f) This section does not apply to:

(i) Term policies;

(ii) Term insurance benefits provided by rider or supplemental policy provisions; or

(iii) Industrial life insurance policies.

(g) Policies issued on or after July 1, 1983 shall provide for policy loan interest rates as follows:

(i) A provision permitting a maximum interest rate of not more than eight percent (8%) per year; or

(ii) A provision permitting an adjustable maximum interest rate established from time to time by the life insurer as authorized by law.

(h) The rate of interest charged on a policy loan made under paragraph (g)(ii) of this section shall not exceed the higher of the published monthly average for the calendar month ending two (2) months prior to the date on which the rate is determined or the rate used to compute the cash surrender values under the policy during the applicable period plus one percent (1%) per year.

(j) The policy shall contain a provision stating the frequency at which the rate is to be determined for that policy. The maximum rate for each policy shall be determined at regular intervals at least once every twelve (12) months but not more than once every three (3) months. At the intervals specified in the policy:

(i) The rate charged may be increased if the increase determined under subsection (h) of this section increases the rate by one-half percent (1/2%) or more per year; and

(ii) The rate charged shall be reduced if the reduction determined under subsection (h) of this section decreases the rate by one-half percent (1/2%) or more per year.

(k) The life insurer shall:

(i) Notify the policyholder of the initial rate of interest on the loan at the time a cash loan is made;

(ii) Notify the policyholder of the initial rate of interest on a premium loan as soon as reasonably practical after making the initial loan. No notice is required if an additional premium loan is added except as provided in paragraph (iii) of this subsection;

(iii) Provide policyholders having loans reasonable advance notice of any rate increase; and

(iv) Include in notices to policyholders required by this subsection the substance of the pertinent provisions of subsections (g) and (j) of this section.

(m) The loan value of the policy shall be determined in accordance with W.S. 26-16-202(a)(vi). No policy shall terminate in a policy year as the sole result of a change in the interest rate during that policy year. The life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no interest rate change during that policy year.

(n) The substance of the pertinent provisions of subsections (g) and (j) of this section shall be stated within the policies to which they apply.

(o) No other provision of law shall apply to policy loan interest rates unless made specifically applicable to such rates.



26-16-109. Table of installments required.

26-16-109. Table of installments required.

In case the policy provides that the proceeds are payable in installments which are determinable at issue of the policy, there shall be a table showing the amounts of the guaranteed installments.



26-16-110. Reinstatement of policies.

26-16-110. Reinstatement of policies.

(a) Unless the policy has been surrendered for its cash surrender value, or its cash surrender value has been exhausted, or the paid-up term insurance, if any, has expired, the policy will be reinstated at any time within three (3) years, or two (2) years in the case of industrial life insurance policies, from the date of premium default upon:

(i) Written application therefor;

(ii) The production of evidence of insurability satisfactory to the insurer;

(iii) The payment of all premiums in arrears;

(iv) The payment or reinstatement of any other indebtedness to the insurer upon the policy; and

(v) The payment of interest at a rate not exceeding six percent (6%) per annum compounded annually on all payments required for reinstatement.



26-16-111. Time and place of payment of premiums.

26-16-111. Time and place of payment of premiums.

The time and place of payment of premiums shall be specified.



26-16-112. Payment of claims.

26-16-112. Payment of claims.

If the benefits under the policy are payable because of the death of the insured, settlement shall be made upon receipt of proof of death and, at the insurer's option, surrender of the policy or proof of the interest of the claimant, or both. Benefits shall be paid within the time requirements of W.S. 26-15-124 and shall include interest accrued from the date of death until date of payment. The interest rate shall be not less than the rate of interest payable on death proceeds left on deposit with the insurer. For purposes of this section, date of payment shall include the date of the postmark stamped on an envelope properly addressed and postage prepaid, containing the payment. The provisions of this section requiring the payment of interest shall not apply to variable contracts which provide for insurance or annuity benefits which may vary according to the investment experience of any separate account or accounts maintained by the insurer as to such contract.



26-16-113. Beneficiaries of industrial life insurance policies.

26-16-113. Beneficiaries of industrial life insurance policies.

(a) An industrial life insurance policy shall have the name of the beneficiary designated thereon, or in the application or other form if attached to the policy, with a reservation of the right to designate or change the beneficiary after the issuance of the policy, unless the beneficiary is irrevocably designated.

(b) The policy may also provide that:

(i) No designation or change of beneficiary is binding on the insurer until endorsed on the policy by the insurer;

(ii) The insurer may refuse to endorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the insured's life;

(iii) If the beneficiary designated in the policy does not make a claim under the policy or does not surrender the policy with proof of death within the period stated in the policy, which shall not be less than thirty (30) days after the insured's death, or if the beneficiary is the estate of the insured, or is a minor, or dies before the insured, or is not legally competent to give a valid release, the insurer may make any payment thereunder to the insured's executor or administrator, or to any relative of the insured by blood or legal adoption or connection by marriage, or to any person appearing to the insurer to be equitably entitled thereto because of having been named beneficiary or having incurred expense for the insured's maintenance, medical attention or burial.

(c) The policy may also include a provision similar to that in paragraph (b)(iii) of this section applicable to any other payment due under the policy.



26-16-114. Title on policy.

26-16-114. Title on policy.

There shall be a title on the policy briefly describing the policy.



26-16-115. Excluded or restricted coverage under incontestability clause.

26-16-115. Excluded or restricted coverage under incontestability clause.

A clause in any life insurance policy providing that the policy is incontestable after a specified period precludes only a contest of the policy's validity and does not preclude the assertion at any time of defenses based upon provisions in the policy which exclude or restrict coverage, whether or not the restrictions or exclusions are excepted in the clause.



26-16-116. Annuity and pure endowment contracts; standard provisions.

26-16-116. Annuity and pure endowment contracts; standard provisions.

(a) No annuity or pure endowment contract, other than reversionary, survivorship or group annuities and except as stated in this section, shall be delivered or issued for delivery in this state unless it contains provisions conforming in substance to each of the provisions specified in W.S. 26-16-117. Any of the provisions not applicable to single premium annuities or single premium pure endowment contracts, to that extent, shall not be incorporated in the policy.

(b) This section does not apply to contracts for deferred annuities included in or upon the lives of beneficiaries under life insurance policies.



26-16-117. Annuity and pure endowment contracts; provisions to be contained.

26-16-117. Annuity and pure endowment contracts; provisions to be contained.

(a) Any annuity or pure endowment contract, other than a reversionary, survivorship or group annuity, shall contain provisions as specified in this section.

(b) There shall be a grace period of one (1) month, but not less than thirty (30) days, within which any stipulated payment to the insurer falling due after the first may be made, subject at the option of the insurer to an interest charge thereon at a rate to be specified in the contract but not exceeding six percent (6%) per annum for the number of days of grace elapsing before the payment. The contract shall continue in full force during the grace period. If a claim arises under the contract because of death prior to expiration of the grace period before the overdue payment to the insurer or the deferred payments of the current contract year, if any, are made, the amount of the payments, with interest on any overdue payments, may be deducted from any amount payable under the contract in settlement.

(c) If any statements, other than those relating to age, sex and identity, are required as a condition to issuing an annuity or pure endowment contract, and subject to subsection (e) of this section the contract is incontestable after it is in force during the lifetime of the person or of each of the persons as to whom the statements are required, for a period of two (2) years from its date of issue, except for nonpayment of stipulated payments to the insurer. At the insurer's option the contract may also except any provisions relative to benefits in case of disability and any provisions which grant insurance specifically against death by accident or accidental means.

(d) The contract constitutes the entire contract between the parties, or if a copy of the application is endorsed upon or attached to the contract when issued, the contract and the application therefor constitute the entire contract between the parties.

(e) If the age or sex of any person upon whose life the contract is made is misstated, the amount payable or benefits accruing under the contract shall be in an amount as the stipulated payment to the insurer would purchase according to the correct age or sex. If the insurer overpays because of any such misstatement, the amount of overpayment with interest at the rate to be specified in the contract, but not exceeding six percent (6%) per annum, may be charged against the current or next succeeding payment the insurer makes under the contract.

(f) In a participating contract the insurer shall annually ascertain and apportion any divisible surplus accruing on the contract.

(g) The contract may be reinstated at any time within one (1) year from the default in making stipulated payments to the insurer, unless the cash surrender value has been paid. Any overdue stipulated payments and any indebtedness to the insurer on the contract shall be paid or reinstated with interest thereon at a rate to be specified in the contract but not exceeding six percent (6%) per annum payable annually. In applicable cases the insurer may also require evidence of insurability to its satisfaction.



26-16-118. Standard provisions for reversionary annuities.

26-16-118. Standard provisions for reversionary annuities.

(a) Except as otherwise provided in this section, no contract for a reversionary annuity shall be delivered or issued for delivery in this state unless it contains in substance:

(i) The provisions specified in W.S. 26-16-117, except that under W.S. 26-16-117 the insurer, at its option, may provide for an equitable reduction of the amount of the annuity payments in settlement of an overdue payment instead of providing for deduction of the payments from an amount payable upon settlement under the contract; and

(ii) A provision that the contract may be reinstated at any time within three (3) years from the date of default in making stipulated payments to the insurer, upon production of evidence of insurability satisfactory to the insurer, and upon condition that all overdue payments and any indebtedness to the insurer because of the contract be paid, or, within the limits permitted by the then cash values of the contract, reinstated with interest as to both payments and indebtedness at a rate to be specified in the contract but not exceeding six percent (6%) per annum compounded annually.

(b) This section does not apply to group annuities or to annuities included in life insurance policies, and any of those provisions not applicable to single premium annuities, to that extent, shall not be incorporated in the policies.



26-16-119. Provisions limiting liability in life insurance policies prohibited; exceptions.

26-16-119. Provisions limiting liability in life insurance policies prohibited; exceptions.

(a) No life insurance policy shall be delivered or issued for delivery in this state if it contains any provision:

(i) Limiting the time within which an action at law or in equity may be commenced on the policy to less than three (3) years after the cause of action has accrued;

(ii) Which excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status, except that a policy may contain provisions excluding or restricting coverage as specified therein in case of death under any of the following circumstances:

(A) Death as a result, directly or indirectly, of war, declared or undeclared, or of any act or hazard of a war or action;

(B) Death as a result of aviation or any air travel or flight;

(C) Death as a result of a specified hazardous occupation. Service in the military, naval or air forces or in civilian forces auxiliary thereto shall not be a specified hazardous occupation under this subparagraph;

(D) Death while the insured is a resident outside [the] continental United States and Canada; or

(E) Death within two (2) years from the date of issue of the policy as a result of suicide, while sane or insane.

(b) A policy which contains any exclusion or restriction pursuant to subsection (a) of this section shall also provide that in case of death under the circumstances to which the exclusion or restriction applies, the insurer shall pay an amount not less than a reserve determined according to the commissioners' reserve valuation method upon the basis of the mortality table and interest rate specified in the policy for the calculation of nonforfeiture benefits, or if the policy does not provide for such benefits, computed according to a mortality table and interest rate determined by the insurer and specified in the policy, with adjustment for indebtedness or dividend credit.

(c) This section does not apply to group life insurance, disability insurance, reinsurance or annuities, or to any provision in a life insurance policy or contract supplemental thereto relating to disability benefits or to additional benefits in case of death by accident or accidental means.

(d) Nothing in this section prohibits any provision which in the commissioner's opinion is more favorable to the policyholder than a provision permitted by this section.



26-16-120. Prohibited provisions generally in life insurance policies and industrial life insurance policies.

26-16-120. Prohibited provisions generally in life insurance policies and industrial life insurance policies.

(a) No life insurance policy, other than industrial insurance, shall be issued or delivered in this state, or be issued by any domestic insurer, if it contains any provision:

(i) By which the policy purports to be issued or to take effect more than one (1) year before the original application for the insurance is made, if thereby the insured would rate at an age more than one (1) year younger than his insuring age at date when application is made;

(ii) For any mode of settlement at maturity of the policy of less value than the amount insured under the policy, plus dividend additions, if any, less any indebtedness to the insurer on or secured by the policy and less any premium that, by the terms of the policy, may be deducted. This paragraph does not apply to any nonforfeiture provisions which employ the cash value less indebtedness, if any, to purchase automatic paid-up or extended insurance, nor does it apply to graded death benefits in juvenile policies at ages one (1) to sixteen (16) years.

(b) No industrial life insurance policy shall contain any provision:

(i) By which the insurer may deny liability under the policy for the reason that the insured previously obtained other insurance from the same insurer;

(ii) Giving the insurer the right to declare the policy void because the insured:

(A) Has had any disease or ailment, whether specified or not, or because the insured has received institutional, hospital, medical or surgical treatment or attention, except a provision which gives the insurer the right to declare the policy void if the insured, within two (2) years prior to the issuance of the policy, received institutional, hospital, medical or surgical treatment or attention and if the insured or claimant under the policy fails to show that the condition occasioning that treatment or attention was not of a serious nature or was not material to the risk;

(B) Has been rejected for insurance, unless the right is conditioned upon the insurer showing that knowledge of the rejection would have led to the insurer's refusal to make the contract.



26-16-121. Failure to pay premiums; notification.

26-16-121. Failure to pay premiums; notification.

When an employer or trustee of a fund established or adopted by an employer, which employer or trustee is deemed the policyholder of the life insurance policy insuring the employer's employees for the benefit of persons other than the employer and where the employer or trustee routinely pays any part of the premium for the policy, if the employer or trustee fails to pay the routinely paid portion of the premium when required under the policy for any reason, the employer or trustee shall notify the employee or beneficiary, electronically or in writing, within thirty (30) days of the failure to pay.






ARTICLE 2 - STANDARD NONFORFEITURE LAW

26-16-201. Short title; policy issue date.

26-16-201. Short title; policy issue date.

(a) This article is known as the Standard Nonforfeiture Law for Life Insurance.

(b) For the purpose of this article the date of issue of a policy is the date on which the insured's rated age is determined.



26-16-202. Policy provisions.

26-16-202. Policy provisions.

(a) No life insurance policy, except as stated in W.S. 26-16-212, shall be delivered or issued for delivery in this state unless it contains provisions conforming in substance to each of the following provisions, or corresponding provisions which the commissioner determines are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements specified in this subsection and are essentially in compliance with W.S. 26-16-210:

(i) In case of default in any premium payment the insurer will grant, upon proper request not later than sixty (60) days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of the due date, in an amount as is specified in this article. Instead of the stipulated paid-up nonforfeiture benefit, the insurer, upon proper request not later than sixty (60) days after the due date of the premium in default, may substitute an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits;

(ii) Upon surrender of the policy within sixty (60) days after the due date of any premium payment in default after premiums have been paid for at least three (3) full years in the case of ordinary insurance or five (5) full years in the case of industrial insurance, the insurer will pay, instead of any paid-up nonforfeiture benefit, a cash surrender value in an amount as is specified in this article;

(iii) A specified paid-up nonforfeiture benefit is effective as specified in the policy unless the person entitled to make the election elects another available option not later than sixty (60) days after the due date of the premium in default;

(iv) If the policy is paid-up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the insurer, upon surrender of the policy within thirty (30) days after any policy anniversary, will pay a cash surrender value in an amount as is specified in this article;

(v) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate and method of use in calculating cash surrender values and the paid-up nonforfeiture benefits under the policy. All other policies shall contain a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first twenty (20) policy years or during the term of the policy, whichever is shorter, those values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy;

(vi) A statement:

(A) That the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered;

(B) Explaining the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the insurer on the policy;

(C) That the method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered, if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated in the policy; and

(D) Of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which the values and benefits are consecutively shown in the policy.

(b) Any provision or part thereof set forth in paragraphs (a)(i) through (vi) of this section, not applicable by reason of the insurance plan, to the extent inapplicable, may be omitted from the policy.



26-16-203. Cash surrender values.

26-16-203. Cash surrender values.

(a) The insurer may reserve the right to defer the payment of any cash surrender value for a period of six (6) months after demand therefor with surrender of the policy.

(b) Cash surrender value shall be as follows:

(i) Any cash surrender value available under the policy in case of default in a premium payment due on any policy anniversary, whether or not required by W.S. 26-16-202, shall be an amount not less than the excess, if any, of the present value, on the anniversary of the future guaranteed benefits, including any existing paid-up additions, which would have been provided for by the policy if there had been no default, over the sum of:

(A) The then present value of the adjusted premiums as defined in W.S. 26-16-205 through 26-16-209 corresponding to premiums which would have fallen due on and after the anniversary; and

(B) The amount of any indebtedness to the insurer on the policy.

(ii) For any policy issued on or after the operative date of W.S. 26-16-209, which provides supplemental life insurance or annuity benefits at the insured's option and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in paragraph (i) of this subsection shall be an amount not less than the sum of the cash surrender value as defined in that paragraph for an otherwise similar policy issued at the same age without the rider or supplemental policy provision and the cash surrender value as defined in that paragraph for a policy which provides only the benefits otherwise provided by the rider or supplemental policy provision;

(iii) For any family policy issued on or after the operative date of W.S. 26-16-209, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age seventy-one (71), the cash surrender value referred to in paragraph (i) of this subsection shall be an amount not less than the sum of the cash surrender value as defined in that paragraph for an otherwise similar policy issued at the same age without the term insurance on the life of the spouse and the cash surrender value as defined in the paragraph for a policy which provides only the benefits otherwise provided by the term insurance on the life of the spouse;

(iv) Any cash surrender value available within thirty (30) days after any policy anniversary under any policy paid-up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by W.S. 26-16-202(a), shall be an amount not less than the present value, on the anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurer on the policy.



26-16-204. Paid-up nonforfeiture benefits.

26-16-204. Paid-up nonforfeiture benefits.

Any paid-up nonforfeiture benefit available under the policy in case of default in a premium payment due on any policy anniversary shall be such that its present value as of the anniversary shall be at least equal to the cash surrender value then provided by the policy or, if none is provided, that cash surrender value which would have been required by this article in the absence of the condition that premiums be paid for at least a specified period.



26-16-205. Section applicability; adjusted premiums.

26-16-205. Section applicability; adjusted premiums.

(a) This section does not apply to policies issued on or after the operative date of W.S. 26-16-209.

(b) Except as provided in W.S. 26-16-207, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the premiums specified in the policy for each policy year, excluding any extra premiums charged because of impairment or special hazards, that the present value, at the date of issue of the policy, of all the adjusted premiums shall be equal to the sum of:

(i) The then present value of the future guaranteed benefits provided by the policy;

(ii) Two percent (2%) of the amount of insurance, if the insurance is uniform in amount, or of the equivalent uniform amount, as otherwise defined in this article, if the amount of insurance varies with duration of the policy;

(iii) Forty percent (40%) of the adjusted premium for the first policy year;

(iv) Twenty-five percent (25%) of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less, except that in applying the percentages specified in paragraph (iii) of this subsection and this paragraph, no adjusted premium is deemed to exceed four percent (4%) of the amount of insurance or uniform amount equivalent thereto.



26-16-206. Varying amount of insurance based on policy duration; uniform equivalent.

26-16-206. Varying amount of insurance based on policy duration; uniform equivalent.

(a) In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of W.S. 26-16-205 is the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy.

(b) In the case of a policy providing a varying amount of insurance issued on the life of a child under age ten (10) the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten (10) were the amount provided by the policy at age ten (10).



26-16-207. Adjustment of premiums for benefits provided by rider or supplemental policy provision.

26-16-207. Adjustment of premiums for benefits provided by rider or supplemental policy provision.

(a) The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to:

(i) The adjusted premiums for an otherwise similar policy issued at the same age without the term insurance benefits, increased, during the period for which premiums for the term insurance benefits are payable, by;

(ii) The adjusted premiums for the term insurance. Paragraphs (a)(i) and (ii) of this section shall be calculated separately and as specified in W.S. 26-16-205 and 26-16-206, except that for the purposes of W.S. 26-16-205(b)(ii), (iii) and (iv), the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in this paragraph shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in paragraph (a)(i) of this section.



26-16-208. Section applicability; calculation of certain adjusted premiums.

26-16-208. Section applicability; calculation of certain adjusted premiums.

(a) This section does not apply to ordinary policies issued on or after the operative date of W.S. 26-16-209. All adjusted premiums and present values referred to in this article, for all policies of ordinary insurance, shall be calculated on the basis of the commissioners' 1958 standard ordinary mortality table, except that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six (6) years younger than the insured's actual age.

(b) Calculations for all policies of industrial insurance shall be made on the basis of the commissioners' 1961 standard industrial mortality table.

(c) All calculations shall be made on the basis of the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. The rate of interest shall not exceed three and one-half percent (3 1/2%) per annum, except that a rate of interest not exceeding four percent (4%) per annum may be used for policies issued on or after July 1, 1975 and prior to May 20, 1981 and a rate of interest not exceeding five and one-half percent (5 1/2%) per annum may be used for policies issued on or after May 20, 1981.

(d) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners' 1958 extended term insurance table in the case of ordinary insurance, and the commissioners' 1961 industrial extended term insurance table in the case of industrial policies.

(e) For insurance issued on a substandard basis, the calculation of any adjusted premiums and present values may be based on any mortality table the insurer specifies and the commissioner approves.



26-16-209. Section applicability; premium adjustment for any policy; annual calculation; exception.

26-16-209. Section applicability; premium adjustment for any policy; annual calculation; exception.

(a) This section applies to policies issued on or after the operative date in subsection (n) of this section.

(b) Except as provided in subsection (h) of this section, the adjusted premiums for any policy shall be calculated on an annual basis and shall be the uniform percentage of the premiums specified in the policy for each policy year, excluding:

(i) Amounts payable as extra premiums to cover impairments or special hazards; and

(ii) Any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of:

(A) The then present value of the future guaranteed benefits provided by the policy;

(B) One percent (1%) of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years; and

(C) One hundred twenty-five percent (125%) of the nonforfeiture net level premium as otherwise defined in this section. In applying this percentage, no nonforfeiture net level premium is deemed to exceed four percent (4%) of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years.

(D) Repealed By Laws 2011, Ch. 176, 2.

(c) The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided by the policy divided by the present value, at the date of issue of the policy, of an annuity of one (1) per annum payable on the date of issue of the policy and on each policy anniversary on which a premium falls due.

(d) For policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of policy issue. At the time of any such change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(e) Except as provided in subsection (h) of this section the recalculated future adjusted premiums for any such policy shall be the uniform percentage of the future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all the future adjusted premiums shall be equal to the excess of: The sum of the then present value of the then future guaranteed benefits provided for by the policy and the additional expense allowance, if any, over the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(f) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of:

(i) One percent (1%) of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten (10) policy years after the change over the average amount of insurance prior to the change at the beginning of each of the first ten (10) policy years after the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and

(ii) One hundred twenty-five percent (125%) of the increase, if positive, in the nonforfeiture net level premium.

(g) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing (i) by (ii) where:

(i) Equals the sum of:

(A) The nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one (1) per annum payable on each anniversary of the policy on or after the date of the change on which a premium would have fallen due had the change not occurred; and

(B) The present value of the increase in future guaranteed benefits provided for by the policy; and

(ii) Equals the present value of an annuity of one (1) per annum payable on each policy anniversary on or after the date of change on which a premium falls due.

(h) Notwithstanding any provision of this section, for a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, the policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values may be calculated as if the policy were issued to provide the higher uniform amounts of insurance on the standard basis.

(j) All adjusted premiums and present values referred to in this article shall be calculated for all policies of ordinary insurance on the basis of the commissioners' 1980 standard ordinary mortality table or, at the election of the company for any one (1) or more specified life insurance plans, the commissioners' 1980 standard ordinary mortality table with ten-year select mortality factors; for all industrial insurance policies on the basis of the commissioners' 1961 standard industrial mortality table; and for all policies issued in a particular calendar year on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this section for policies issued in that calendar year, except that:

(i) At the insurer's option, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subsection, for policies issued in the immediately preceding calendar year;

(ii) Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by W.S. 26-16-202(a), shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of the paid-up nonforfeiture benefit and paid-up dividend additions, if any;

(iii) A company may calculate the amount of any guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate not lower than that specified in the policy for calculating cash surrender values;

(iv) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed shall not be more than those shown in the commissioners' 1980 extended term insurance table for policies of ordinary insurance and not more than the commissioners' 1961 industrial extended term insurance table for policies of industrial insurance;

(v) For insurance issued on a substandard basis, the calculation of the adjusted premiums and present values may be based on appropriate modifications of the tables specified in this subsection;

(vi) Any ordinary mortality tables the National Association of Insurance Commissioners adopts after 1980, that are approved by regulation the commissioner promulgates, for use in determining the minimum nonforfeiture standard, may be substituted for the commissioners' 1980 standard ordinary mortality table with or without ten-year select mortality factors or for the commissioners' 1980 extended term insurance table;

(vii) Any industrial mortality tables the National Association of Insurance Commissioners adopts after 1980, that are approved by regulation the commissioner promulgates, for use in determining the minimum nonforfeiture standard, may be substituted for the commissioners' 1961 standard industrial mortality table or the commissioners' 1961 industrial extended term insurance table.

(k) The nonforfeiture interest rate per annum for any policy issued in a particular calendar year is equal to one hundred twenty-five percent (125%) of the calendar year statutory valuation interest rate for such policy as defined in the standard valuation law rounded to the nearer one-fourth percent (1/4%).

(m) Notwithstanding any other provision in this code to the contrary, any refiling or nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(n) After the effective date of this section, any insurer may file with the commissioner a written notice of its election to comply with this section after a specified date before January 1, 1989, and the date specified is the operative date of this section for the insurer, except that if an insurer does not make the election, the operative date of this section for the insurer is January 1, 1989. Before that date the election may be made on a product-by-product basis.



26-16-210. Determination of specified life insurance plan premiums and benefits.

26-16-210. Determination of specified life insurance plan premiums and benefits.

(a) For any life insurance plan which provides for future premium determination, the amounts of which are to be determined by the insurer based on the then estimates of future experience, or for any life insurance plan which is of such a nature that minimum values cannot be determined by the methods described in W.S. 26-16-202 through 26-16-209, the commissioner shall be satisfied that:

(i) The benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by W.S. 26-16-202 through 26-16-209;

(ii) The benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds.

(b) The cash surrender values and paid-up nonforfeiture benefits provided by the plan shall not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this article for life insurance, as determined by regulations the commissioner promulgates.

(c)(i) This subsection, in addition to all other applicable subsections of this section, applies to all policies issued on or after January 1, 1986. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than two-tenths of one percent (.2%) of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years, from the sum of (A) the greater of zero and the basic cash value as specified in this subsection and (B) the present value of any existing paid-up additions less the amount of any indebtedness to the insurer under the policy;

(ii) The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the insurer, if there had been no default, less the then present value of the nonforfeiture factors, as specified in paragraph (iii) of this subsection, corresponding to premiums which would have fallen due on and after such anniversary. However, the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in W.S. 26-16-203 or 26-16-207, whichever is applicable, shall be the same as are the effects specified in W.S. 26-16-203 or 26-16-207, whichever is applicable on the cash surrender values defined in that subsection;

(iii) The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in W.S. 26-16-205, 26-16-206 and 26-16-207 or in W.S. 26-16-209, whichever is applicable. Except as is required by subparagraph (A) of this paragraph, such percentage:

(A) Must be the same percentage for each policy year between the second policy anniversary and the later of (1) the fifth policy anniversary and (2) the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two-tenths of one percent (.2%) of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years; and

(B) Must be such that no percentage after the later of the two (2) policy anniversaries specified in subparagraph (A) of this paragraph may apply to fewer than five (5) consecutive policy years.

(iv) No basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in W.S. 26-16-205, 26-16-206 and 26-16-207 or in W.S. 26-16-209, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value;

(v) All adjusted premiums and present values referred to in this subsection, for a particular policy, shall be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other subsections of this section. The cash surrender values referred to in this subsection shall include any endowment benefits provided for by the policy;

(vi) Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in W.S. 26-16-202, 26-16-203, 26-16-204, 26-16-209, and 26-16-211. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed as paragraphs (i) through (vi) of this subsection shall conform with the principals of this section.



26-16-211. Calculating cash surrender and paid-up nonforfeiture benefits for premium default other than on policy anniversary.

26-16-211. Calculating cash surrender and paid-up nonforfeiture benefits for premium default other than on policy anniversary.

(a) Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in case of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in W.S. 26-16-203(b) through 26-16-209 may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall not be less than the amounts used to provide the additions. Notwithstanding W.S. 26-16-203(b), the following additional benefits payable shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this article and are not required to be included in any paid-up nonforfeiture benefits:

(i) In case of death or dismemberment by accident or accidental means;

(ii) In case of total and permanent disability;

(iii) As reversionary annuity or deferred reversionary annuity benefits;

(iv) As term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply;

(v) As term insurance on the life of a child provided in a policy on the life of a parent of the child, if the term insurance expires before the child's age is twenty-six (26), is uniform in amount after the child's age is one (1) and is not paid-up because of the death of a parent of the child; and

(vi) As other policy benefits additional to life insurance and endowment benefits, and premiums for all the additional benefits.



26-16-212. Applicability of article.

26-16-212. Applicability of article.

(a) This article does not apply to any:

(i) Reinsurance;

(ii) Group insurance;

(iii) Pure endowment;

(iv) Annuity or reversionary annuity contract;

(v) Term policy of uniform amount which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of twenty (20) years or less expiring before age seventy-one (71), for which uniform premiums are payable during the entire term of the policy;

(vi) Term policy of decreasing amount which provides no guaranteed nonforfeiture or endowment benefits and on which each adjusted premium, calculated as specified in W.S. 26-16-205 through 26-16-209, is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age, for the same initial amount of insurance, and for a term of twenty (20) years or less expiring before age seventy-one (71), for which uniform premiums are payable during the entire term of the policy;

(vii) Policy which provides no guaranteed nonforfeiture or endowment benefits and for which no cash surrender value or present value of paid-up nonforfeiture benefit at the beginning of the policy year and calculated as specified in W.S. 26-16-203(b) through 26-16-209, exceed two and one-half percent (2 1/2%) of the amount of insurance at the beginning of the policy year. For purposes of paragraph (vi) of this subsection and this paragraph, the age at expiration of a joint term life insurance policy is the age at expiration of the oldest life; or

(viii) Policy which is delivered outside this state through an agent or other representative of the insurer issuing the policy.






ARTICLE 3 - NONFORFEITURE BENEFITS ON OLD POLICIES

26-16-301. Nonforfeiture benefits on old policies.

26-16-301. Nonforfeiture benefits on old policies.

(a) In the case of policies referred to in W.S. 26-16-102 and issued prior to the operative date of article 2 of this chapter, there shall be a provision which, in case of default in premium payments after premiums are paid for three (3) years, shall secure to the policy owner, as a nonforfeiture benefit, a stipulated form of insurance, the net value of which is at least equal to the minimum life insurance reserve at the date of the default on the policy and on any dividend addition thereto, as required by article 2 of chapter 6 of this code, less a sum not more than two and one-half percent (2 1/2%) of the amount insured by the policy and of any existing dividend additions thereto, and less any existing indebtedness to the insurer on or secured by the policy.

(b) The net value specified in subsection (a) of this section shall be determined on the basis of a mortality table and rate of interest stated in the policy and acceptable for the valuation of the policy pursuant to the standard valuation law, except that if the mortality table is a more modern table than the American experience table of mortality, a mortality rate not more than one hundred thirty percent (130%) of the mortality rate according to the more modern table may be used in calculating any extended insurance, with accompanying pure endowment, if any, offered as a nonforfeiture benefit. If the mortality table used as the basis of determining the net value is the commissioners' 1958 standard ordinary mortality table, the mortality rates to be assumed in calculating any extended insurance, with accompanying pure endowment, if any, shall not be more than those shown in the commissioners' 1958 extended term insurance table.

(c) The provision specified in subsection (a) of this section shall:

(i) Stipulate that the policy may be surrendered to the insurer at its home office within one (1) month from date of default, for a specified cash value equal to the sum which would otherwise be available for the purchase of insurance as specified in subsection (a) of this section, and may stipulate that the insurer may defer payment for not more than six (6) months after the application therefor is made;

(ii) Contain a table showing the options available under the policy each year upon default in premium payments during the first twenty (20) years of the policy, or during the term of the policy whichever is shorter;

(iii) Not be required in term insurances of twenty (20) years or less or in industrial life insurance policies.






ARTICLE 4 - STANDARD NONFORFEITURE LAW FOR INDIVIDUAL DEFERREDANNUITIES

26-16-401. Short title.

26-16-401. Short title.

This article is known as the "Standard Nonforfeiture Law For Individual Deferred Annuities".



26-16-402. Applicability of article.

26-16-402. Applicability of article.

(a) This article does not apply to any:

(i) Reinsurance;

(ii) Group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer, an employee organization, or both, other than a plan providing individual retirement accounts or annuities under Section 408 of the Internal Revenue Code;

(iii) Premium deposit fund;

(iv) Variable annuity;

(v) Investment annuity;

(vi) Immediate annuity;

(vii) Deferred annuity contract after annuity payments have commenced;

(viii) Reversionary annuity; or

(ix) Contract which is delivered outside this state through an agent or other representative of the company issuing the contract.



26-16-403. Contract provisions.

26-16-403. Contract provisions.

(a) In the case of contracts issued on or after the operative date of this article as defined in W.S. 26-16-411, no annuity contract, except as stated in W.S. 26-16-402, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which the commissioner determines are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract or upon the written request of the contract owner:

(i) The company shall grant a paid-up annuity benefit on a plan stipulated in the contract of a value as is specified in W.S. 26-16-405 through 26-16-409;

(ii) If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay instead of any paid-up annuity benefit a cash surrender benefit in an amount as is specified in W.S. 26-16-405, 26-16-406, 26-16-408 and 26-16-409, provided the company may reserve the right to defer the payment of the cash surrender benefit for a period not to exceed six (6) months after demand therefore with surrender of the contract and after making written request and receiving the written approval of the commissioner. The request shall address the necessity and equitability to all policyholders of the deferral;

(iii) A statement of the mortality table and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of those benefits;

(iv) A statement that any paid-up annuity, cash surrender or death benefits available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts the company credits to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract;

(v) Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that those benefits are not provided;

(vi) Notwithstanding the requirements of this section, any deferred annuity contract may provide that if no considerations are received under a contract for a period of two (2) full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to the period would be less than twenty dollars ($20.00) monthly, the company, at its option, may terminate the contract by payment in cash of the then present value of the portion of the paid-up annuity benefit, calculated on the basis of the mortality table and interest rate specified in the contract for determining the paid-up annuity benefit, and by that payment is relieved of any further obligation under the contract.



26-16-404. Minimum nonforfeiture amounts upon which certain minimum values are to be based.

26-16-404. Minimum nonforfeiture amounts upon which certain minimum values are to be based.

(a) The minimum values as specified in W.S. 26-16-405 through 26-16-409 of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in subsections (b) through (f) of this section.

(b) The minimum nonforfeiture amounts shall be governed by the following:

(i) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to that time at rates of interest as provided in subsection (e) of this section of the net considerations paid prior to that time decreased by the sum of any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest provided in subsection (e) of this section, an annual contract charge of fifty dollars ($50.00), accumulated at rates of interest as provided in subsection (e) of this section, and any premium tax paid by the company for the contract, accumulated at rates of interest as provided in subsection (e) of this section, and the amount of any indebtedness to the company on the contract, including interest due and accrued. The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to eighty-seven and one-half percent (87 %) of the gross considerations credited to the contract during that contract year;

(ii) For contracts issued on or after July 1, 2003, and before July 1, 2007, the provisions of paragraph (i) of this subsection apply, except that the minimum nonforfeiture amount shall be based upon a rate of interest of one and one-half percent (1.5%) per annum.

(c) Repealed By Laws 2006, Chapter 6, 2.

(d) Repealed By Laws 2006, Chapter 6, 2.

(e) The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as follows:

(i) The lesser of three percent (3%) per annum and the following, which shall be specified in the contract if the interest rate will be reset:

(A) The five (5) year constant maturity treasury rate reported by the federal reserve as of a date, or average over a period, rounded to the nearest one-twentieth of one percent (.05%), specified in the contract no longer than fifteen (15) months prior to the contract issue date or redetermination date under paragraph (iii) of this subsection;

(B) Reduced by one hundred twenty-five (125) basis points.

(ii) Notwithstanding paragraph (i) of this subsection, the resulting interest rate shall not be less than one percent (1%);

(iii) The interest rate shall apply for an initial period and may be redetermined for additional periods. The redetermination date, basis and period, if any, shall be stated in the contract. The basis is the date or average over a specified period that produces the value of the five (5) year constant maturity treasury rate to be used at each redetermination date.

(f) During the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described in subparagraph (e)(i)(B) of this section by up to an additional one hundred (100) basis points to reflect the value of the equity index benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction shall not exceed the market value of the benefit. The commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. Lacking such a demonstration that is acceptable to the commissioner, the commissioner may disallow or limit the additional reduction.

(g) The commissioner may adopt rules to implement the provisions of subsection (f) of this section and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts that the commissioner determines are justified.



26-16-405. Present value of paid-up annuity benefits.

26-16-405. Present value of paid-up annuity benefits.

Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. The present value shall be computed using the mortality table and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.



26-16-406. Calculating cash surrender benefits available prior to contract maturity.

26-16-406. Calculating cash surrender benefits available prior to contract maturity.

(a) For contracts which provide cash surrender benefits, cash surrender benefits available prior to maturity shall not be less than an amount determined as follows:

(i) Determine the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity, arising from considerations paid prior to the time of cash surrender;

(ii) The amount determined in paragraph (i) of this subsection shall be reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract with the present value being calculated on the basis of an interest rate not more than one percent (1%) higher than the interest rate specified in the contract for accumulating the net considerations to determine the maturity value;

(iii) The amount determined in paragraph (ii) of this subsection shall be decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued; and

(iv) The amount determined in paragraph (iii) of this subsection shall be increased by any existing additional amounts credited by the company to the contract. In no case shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under the contracts shall be at least equal to the cash surrender benefit.



26-16-407. Minimum paid-up annuity benefit available as a nonforfeiture option.

26-16-407. Minimum paid-up annuity benefit available as a nonforfeiture option.

For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, with the present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine the maturity value, and increased by any existing additional amounts credited by the company to the contract. For contracts which do not provide any death benefits prior to the commencement of any annuity payments, the present values shall be calculated on the basis of the interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. The present value of a paid-up annuity benefit shall not be less than the minimum nonforfeiture amount at that time.



26-16-408. Annuity contract optional maturity dates.

26-16-408. Annuity contract optional maturity dates.

For the purpose of determining the benefits calculated under W.S. 26-16-406 and 26-16-407 in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date is the latest date for which election is permitted by the contract, but not later than the anniversary of the contract immediately following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.



26-16-409. Calculating benefits under contracts with fixed schedule considerations.

26-16-409. Calculating benefits under contracts with fixed schedule considerations.

Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary, under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.



26-16-410. Calculating minimum annuity and life insurance nonforfeiture benefits when included by rider or supplemental contract provision.

26-16-410. Calculating minimum annuity and life insurance nonforfeiture benefits when included by rider or supplemental contract provision.

For any contract which provides therein, by rider or supplemental contract provision, both annuity benefits and life insurance benefits that exceed the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding W.S. 26-16-405 through 26-16-409 additional benefits payable in case of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits or as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all those additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits required by this article. The inclusion of the additional benefits is not required in any paid-up benefits, unless the additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.



26-16-411. Operative date of article.

26-16-411. Operative date of article.

(a) After May 20, 1981, any company may file with the commissioner a written notice of its election to comply with this article after a specified date before May 20, 1983. After filing the notice, then upon the specified date, which is the operative date of this article for that company, this article is operative with respect to annuity contracts thereafter issued by that company. If a company does not make an election, the operative date of this article for that company is May 20, 1983.

(b) Beginning July 1, 2006, any company may elect to apply the provisions of this article on a contract form by contract form basis to all annuity contracts thereafter issued.

(c) On or after July 1, 2007, this article is operative with respect to all annuity contracts thereafter issued.






ARTICLE 5 - MISCELLANEOUS PROVISIONS

26-16-501. Incontestability and limitation of liability after reinstatement.

26-16-501. Incontestability and limitation of liability after reinstatement.

(a) A reinstated life insurance policy or annuity contract may be contested because of fraud or misrepresentation of facts material to the reinstatement only for the same period following reinstatement and with the same conditions and exceptions as the policy provides for contestability after original issuance.

(b) If any life insurance policy or annuity contract is reinstated, the reinstated policy or contract may exclude or restrict liability to the same extent that the liability could have been or was excluded or restricted when the policy or contract was originally issued. The exclusion or restriction is effective from the date of reinstatement.



26-16-502. Allocation to separate accounts to provide for life insurance or annuities; regulation of variable contracts.

26-16-502. Allocation to separate accounts to provide for life insurance or annuities; regulation of variable contracts.

(a) A domestic life insurer may establish one (1) or more separate accounts and may allocate to those accounts amounts, including without limitation proceeds applied under optional modes of settlement or under dividend options, to provide for life insurance or annuities and benefits incidental thereto, payable in fixed or variable amounts or both, subject to the following:

(i) The income and any gains and losses from assets allocated to a separate account shall be credited to or charged against the account, without regard to the insurer's other income, gains or losses;

(ii) Except as may be provided with respect to reserves for guaranteed benefits and funds referred to in paragraph (iii) of this subsection, amounts allocated to any separate account and accumulations thereon may be invested and reinvested without regard to any requirements or limitations prescribed by the laws of this state governing the investments of life insurance companies, and the investments in the separate accounts shall not be considered in applying the investment limitations otherwise applicable to the insurer's investments;

(iii) Except with the commissioner's approval and under conditions he prescribes as to investments and other matters, which conditions shall recognize the guaranteed nature of the benefits provided, reserves for benefits guaranteed as to dollar amount and duration and funds guaranteed as to principal amount or stated rate of interest shall not be maintained in a separate account;

(iv) Unless the commissioner otherwise approves:

(A) Assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then as provided under the terms of the contract or the rules or other written agreement applicable to the separate account;

(B) The portion, if any, of the assets of the separate account which are equal to the insurer's reserve liability with regard to the guaranteed benefits and funds referred to in paragraph (iii) of this subsection shall be valued in accordance with the rules otherwise applicable to the insurer's assets.

(v) The insurer shall own amounts allocated to a separate account under this section and shall not be nor hold itself out to be a trustee with respect to those amounts;

(vi) If and to the extent provided under the applicable contracts, that portion of the assets of any separate account equal to the reserves and other contract liabilities with respect to the account are not chargeable with liabilities arising out of any other business the insurer conducts;

(vii) No insurer shall sell, exchange or otherwise transfer its assets between any of its separate accounts, or between any other investment account and one (1) or more of its separate accounts unless:

(A) In case of a transfer into a separate account, the transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made;

(B) The transfer, whether into or from a separate account, is made by a transfer of cash or by a transfer of securities having a readily determinable market value; and

(C) The commissioner approves the transfer of securities, provided the commissioner may approve other transfers among the accounts if, in his opinion, the transfers are not inequitable.

(viii) To the extent deemed necessary to comply with any applicable federal or state laws, the insurer, with respect to any separate account, including without limitation any separate account which is a management investment company or a unit investment trust, may provide for persons having an interest therein appropriate voting and other rights and special procedures for the conduct of the business of the account, including special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants and the selection of a committee, the members of which need not be otherwise affiliated with the insurer, to manage the business of the account.

(b) Any contract providing benefits payable in variable amounts delivered or issued for delivery in this state shall contain a statement of the essential features of the procedures the insurer is to follow in determining the dollar amount of the variable benefits. The contract under which the benefits vary to reflect investment experience, including a group contract and any certificate in evidence of variable benefits issued thereunder, shall state that the dollar amount will vary and shall contain on its first page a statement to the effect that the benefits thereunder are on a variable basis.

(c) No insurer shall deliver or issue for delivery within this state variable contracts unless it is licensed to do a life insurance or annuity business in this state, and the commissioner is satisfied that its condition or method of operation in connection with the issuance of the contracts will not render its operation hazardous to the public or its policyholders in this state. In this connection, the commissioner shall consider among other things:

(i) The insurer's history and financial condition;

(ii) The character, responsibility and fitness of the insurer's officers and directors; and

(iii) The law and regulation under which the insurer is authorized in the state of domicile to issue variable contracts. The state of entry of an alien insurer is its place of domicile for this purpose. If the insurer is a subsidiary of an admitted life insurer, or affiliated with that insurer through common management or ownership, it may be deemed by the commissioner to have met the provisions of this subsection if either it or the parent or the affiliated insurer meets the requirements thereof.

(d) Notwithstanding any other provision of law, the commissioner has sole authority to:

(i) Regulate the issuance and sale of variable contracts; and

(ii) Issue reasonable rules and regulations appropriate to carry out the purposes of this section.

(e) Except for W.S. 26-16-117(a), (b) and (g), 26-16-118 and article 2 of this chapter in the case of a variable annuity contract and W.S. 26-16-103, 26-16-108 through 26-16-110, 26-16-201 through 26-16-212 and 26-17-111 in the case of a variable life insurance contract and except as otherwise provided in this section, all pertinent provisions of this code apply to separate accounts and contracts relating thereto. Any individual variable life insurance contract delivered or issued for delivery in this state shall contain grace, reinstatement and nonforfeiture provisions appropriate to the contract. Any individual variable annuity contract delivered or issued for delivery in this state shall contain grace and reinstatement provisions appropriate to the contract. Any group variable life insurance contract delivered or issued for delivery in this state shall contain a grace provision appropriate to the contract. The reserve liability for variable contracts shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.



26-16-503. Insurer issuing participating and nonparticipating policies; records.

26-16-503. Insurer issuing participating and nonparticipating policies; records.

(a) Any life insurer issuing both participating and nonparticipating policies shall maintain any accounting records necessary for it to determine dividends to participating policyholders on an equitable basis.

(b) In the accounting records the insurer shall make a reasonable allocation as between participating and nonparticipating policies of the expenses of the general operations or functions as are jointly shared. Any allocation of expense as between categories shall be made upon a reasonable basis, to the end that each category shall bear a just portion of joint expense involved in the administration of the business of that category.

(c) No policy shall provide for and no life insurer or representative shall knowingly offer or promise payment, credit, or distribution of participating "dividends", "earnings", "profits" or "savings", by whatever name called, to participating policies out of the profits, earnings or savings on nonparticipating policies. This provision does not restrict the generality of W.S. 26-13-110.



26-16-504. Policy plans prohibited.

26-16-504. Policy plans prohibited.

(a) No life insurer shall deliver or issue for delivery in this state:

(i) As part of or in combination with any life insurance, endowment or annuity contract, any agreement or plan, additional to the rights, dividends and benefits arising out of the contract, which provides for the accumulation of profits over a period of years and for payment of any of the accumulated profits only to members or policyholders of a designated group or class who continue as members or policyholders until the end of a specified or ascertainable period of years;

(ii) Any policy purporting to be "registered" or otherwise specially recorded with any agency of the state of Wyoming, or of any other state, or with any bank, trust company, escrow company or other institution other than the insurer or purporting that any reserves, assets or deposits are held for the special benefit or protection of the holder of the policy by or through the agency or institution;

(iii) Any policy or contract under which any part of the premium or of funds or values arising from the policy or contract or from investment of reserves, mortality savings, lapses or surrenders, in excess of the normal reserves or amounts required to pay death, endowment and nonforfeiture benefits in amounts as specified in or pursuant to the policy or contract, are on a basis not involving insurance or life contingency features to be placed in special funds, segregated accounts or specially designated places or to be invested in specially designated investments or types thereof, and the funds or earnings thereon to be divided among the holders of the policies or contracts, or their beneficiaries or assignees;

(iv) Any policy providing for the segregation of policyholders into mathematical groups and providing benefits for a surviving policyholder arising out of the death of another policyholder of the group, or under any other similar plan;

(v) Any policy providing benefits or values for surviving or continuing policyholders contingent upon the lapse or termination, for any reason, of the policies of other policyholders;

(vi) Any policy containing or referring to:

(A) Investment returns or profit-sharing, other than as a participation in the insurer's divisible surplus under a regular participation provision as provided for in W.S. 26-16-107;

(B) Special treatment in the determination of any dividend that may be paid as to the policy;

(C) Premiums as "deposits";

(D) Policyholder interest or returns to those of stockholders;

(E) The policyholder as a member of a select group who is entitled to extra benefits or extra dividends not available to policyholders generally;

(F) Any label, name or description of the policy as a "founders", "charter" or "coupon" policy, or name of similar connotation.

(vii) Any policy which in addition to basic life insurance benefits provides for or is combined with a series of coupons, or with a passbook or other device generally associated with securities investments, or with savings, banking or investment institutions.

(b) This section does not prohibit the provision, payment, allowance or apportionment of dividends or "savings" under regular participating forms of policies or contracts.









CHAPTER 17 - GROUP LIFE INSURANCE

26-17-101. Applicability of chapter; short title.

26-17-101. Applicability of chapter; short title.

This chapter applies only to group life insurance and is known and may be cited as the "Group Life Insurance Law".



26-17-102. Group contracts must meet group requirements; inapplicability of section; old contracts saved.

26-17-102. Group contracts must meet group requirements; inapplicability of section; old contracts saved.

(a) No life insurance policy shall be delivered or issued for delivery in this state insuring the lives of more than one (1) individual unless to one (1) of the groups specified in this chapter and unless in compliance with the provisions of this chapter.

(b) Subsection (a) of this section does not apply to life insurance policies:

(i) Insuring only individuals:

(A) Related by blood, marriage, legal adoption or common ethnic heritage or ancestry;

(B) Having a common interest through ownership of a business enterprise, or a substantial legal interest or equity therein, and who are actively engaged in the management thereof; or

(C) Otherwise having an insurable interest in each other's lives.

(ii) Repealed by Laws 1990, ch. 3, 3.

(c) Subsections (a) and (b) of this section and W.S. 26-17-103 through 26-17-109 do not apply to any group life insurance contract entered into or issued prior to January 1, 1968 or to any transfer of that contract to, or rewriting of that contract by, another insurer.



26-17-103. Employee groups.

26-17-103. Employee groups.

(a) The lives of a group of individuals may be insured under a policy issued to an employer or trustees of a fund established or adopted by an employer, which employer or trustee is deemed the policyholder, insuring the employer's employees for the benefit of persons other than the employer, subject to the following requirements:

(i) All employees or any class of employees are eligible for insurance under the terms of the policy;

(ii) The policy may define "employees" to include:

(A) The employees of one (1) or more subsidiary corporations;

(B) The employees, individual proprietors and partners of one (1) or more affiliated corporations, proprietors or partnerships, if the business of the employer and of the affiliated corporations, proprietors or partnerships is under common control through stock ownership, contract or otherwise;

(C) The individual proprietor or partner, if the employer is an individual proprietor or a partnership;

(D) Retired or former employees;

(E) Directors of a corporate employer.

(iii) Repealed by Laws 1990, ch. 3, 3.

(iv) Repealed by Laws 1990, ch. 3, 3.

(v) Any policy issued to insure the employees of a public body may define "employees" to include elected or appointed officials;

(vi) Policy premiums shall be paid by the policyholder subject to the following requirements:

(A) Repealed by Laws 1990, ch. 3, 2, 3.

(B) Repealed by Laws 1990, ch. 3, 3.

(C) Repealed by Laws 1990, ch. 3, 3.

(D) If the insured employee does not pay any part of the premium for his insurance, the policy shall insure all eligible employees, except those who reject the coverage in writing and except as provided in subparagraph (E) of this paragraph;

(E) An insurer may exclude or limit the coverage on any person if evidence of individual insurability does not satisfy the insurer.

(vii) Repealed by Laws 1990, ch. 3, 3.

(viii) Repealed by Laws 1990, ch. 3, 3.



26-17-104. Debtor groups for benefit of creditor.

26-17-104. Debtor groups for benefit of creditor.

(a) The lives of a group of individuals may be insured under a policy issued to a creditor, a creditor's parent holding company or a trustee or agent designated by two (2) or more creditors, which creditor, holding company, affiliate, trustee or agent is deemed the policyholder, to insure debtors of the creditor concerning their indebtedness, subject to the following requirements:

(i) All debtors or any class of debtors of the creditor are eligible for insurance under the terms of the policy;

(ii) The policy may provide that the term "debtors" shall include:

(A) Borrowers of money or purchasers or lessees of goods, services or property for which payment is arranged through a credit transaction;

(B) The debtors of one (1) or more subsidiary corporations; and

(C) The debtors of one (1) or more affiliated corporations, proprietors or partnerships if the business of the policyholder and of the affiliated corporations, proprietors or partnerships is under common control.

(iii) Repealed by Laws 1990, ch. 3, 3.

(iv) Policy premiums shall be paid by the policyholder, subject to the following requirements:

(A) Repealed by Laws 1990, ch. 3, 3.

(B) Repealed by Laws 1990, ch. 3, 3.

(C) If the insured debtor does not pay any part of the premium for his insurance, the policy shall insure all eligible debtors, except those who reject the coverage in writing and those who do not present evidence of individual insurability satisfactory to the insurer.

(v) Repealed by Laws 1990, ch. 3, 3.

(vi) The policy may exclude from the classes eligible for insurance classes of debtors determined by age;

(vii) The total amount of insurance payable for an indebtedness shall not exceed the greater of the scheduled or actual amount of unpaid indebtedness to the creditor, except that insurance written concerning open-end credit having a credit limit exceeding ten thousand dollars ($10,000.00) may be in an amount not exceeding the credit limit;

(viii) The insurance may be payable to the creditor or any successor to the right, title and interest of the creditor. The payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of the payment and any excess of the insurance is payable to the insured or the estate of the insured;

(ix) Notwithstanding paragraphs (i) through (viii) of this subsection, insurance on agricultural credit transaction commitments may be written up to the amount of the loan commitment on a nondecreasing or level term plan. Insurance on educational credit transaction commitments may be written up to the amount of the loan commitment less the amount of any repayments made on the loan.



26-17-105. Labor union groups.

26-17-105. Labor union groups.

(a) The lives of a group of individuals may be insured under a policy issued to a labor union or similar employee organization which union or organization is deemed the policyholder, to insure members of the union or organization for the benefit of persons other than the union or organization or any of its officials, representatives or agents, subject to the following requirements:

(i) All members or any class of members of the union or organization are eligible for insurance under the terms of the policy;

(ii) Policy premiums shall be paid by the policyholder, subject to the following requirements:

(A) Repealed by Laws 1990, ch. 3, 3.

(B) Repealed by Laws 1990, ch. 3, 3.

(C) Repealed by Laws 1990, ch. 3, 3.

(D) If the insured member does not pay any part of the premium for his insurance, the policy shall insure all eligible members, except those who reject the coverage in writing and those who do not present evidence of individual insurability satisfactory to the insurer.

(iii) Repealed by Laws 1990, ch. 3, 3.

(iv) Repealed by Laws 1990, ch. 3, 3.



26-17-106. Trustee groups.

26-17-106. Trustee groups.

(a) The lives of a group of individuals may be insured under a policy issued to a trust or the trustees of a fund established or adopted by two (2) or more employers, by one (1) or more labor unions or similar employee organizations, or by one (1) or more employers and one (1) or more labor unions or similar employee organizations, which trust or trustees are deemed the policyholder, to insure employees of the employers or members of the unions or organizations, for the benefit of persons other than the employers, unions or organizations, subject to the following requirements:

(i) No policy shall be issued to insure employees of any employer whose eligibility to participate in the fund as an employer arises out of considerations directly related to the employer being a commercial correspondent or business client or patron of another employer, except if the other employer exercises substantial control over the business operations of the participating employers;

(ii) All employees of the employers, members of the unions or organizations, or any classes of the employers, union members or organization members are eligible for insurance under the terms of the policy;

(iii) The policy may define "employees" to include:

(A) Retired or former employees;

(B) The individual proprietor or partners, if an employer is an individual proprietor or a partnership;

(C) The trustees, trustees' employees, or both, if their duties are principally connected with the trusteeship;

(D) Employees of one (1) or more subsidiary corporations and the employees, individual proprietors and partners of one (1) or more affiliated corporations, proprietorships or partnerships if the business of the employer and of the affiliated corporations, proprietorships or partnerships is under common control;

(E) Directors of a corporate employer.

(iv) Repealed by Laws 1990, ch. 3, 3.

(v) Policy premiums shall be paid by the trustees subject to the following requirements:

(A) Repealed by Laws 1990, ch. 3, 2, 3.

(B) Repealed by Laws 1990, ch. 3, 3.

(C) If the covered person does not pay any part of the premium for his insurance, the policy shall insure all eligible persons, except those who reject the coverage in writing and those who do not present evidence of individual insurability satisfactory to the insurer.

(vi) Repealed by Laws 1990, ch. 3, 3.

(vii) Repealed by Laws 1990, ch. 3, 3.



26-17-107. Repealed by Laws 1990, ch. 3, 3.

26-17-107. Repealed by Laws 1990, ch. 3, 3.



26-17-108. Dependents' coverage.

26-17-108. Dependents' coverage.

(a) Insurance under any group life insurance policy issued pursuant to W.S. 26-17-103, 26-17-105, 26-17-106, 26-17-109, 26-17-127 or 26-17-128 may be extended to insure the employees or members or any class of employees or members against loss due to the death of their spouses and dependent children:

(i) Repealed by Laws 1990, ch. 3, 2, 3.

(ii) If the employer or member does not pay any part of the premium for the spouse's or dependent child's coverage, the policy shall insure all eligible employees or members with respect to their spouses and dependent children or any class of employees or members except that an insurer may exclude or limit the coverage on any spouse or dependent child if evidence of individual insurability does not satisfy the insurer;

(iii) Repealed By Laws 2009, Ch. 93, 1.

(iv) Repealed by Laws 1990, ch. 3, 3.

(b) Repealed by Laws 1990, ch. 3, 3.

(c) Repealed by Laws 1990, ch. 3, 3.

(d) Repealed by Laws 1990, ch. 3, 3.

(e) Notwithstanding the provisions of W.S. 26-17-117, only one (1) certificate need be issued for each family unit if a statement concerning any dependent's coverage is included in the certificate.



26-17-109. Credit union group.

26-17-109. Credit union group.

(a) The lives of a group of individuals may be insured under a policy issued to a credit union or a trustee or agent designated by two (2) or more credit unions, which credit union, trustee or agent is deemed the policyholder, to insure members of the credit union for the benefit of persons other than the credit union, trustee, agent or any of their officials, subject to the following requirements:

(i) All members or all of any class of members of the credit union are eligible for insurance under the terms of the policy;

(ii) Policy premiums shall be paid by the policyholder from the credit union's funds and shall insure all eligible members except that an insurer may exclude or limit the coverage on any member if evidence of individual insurability does not satisfy the insurer.

(A) Repealed by Laws 1990, ch. 3, 3.

(B) Repealed by Laws 1990, ch. 3, 3.

(iii) Repealed by Laws 1990, ch. 3, 3.

(B) Repealed by Laws 1990, ch. 3, 3.



26-17-110. Provisions required in group contracts; exceptions.

26-17-110. Provisions required in group contracts; exceptions.

(a) No group life insurance policy shall be delivered in this state unless it contains provisions conforming in substance to the provisions set forth in W.S. 26-17-110 through 26-17-121 and 26-17-130 or provisions which in the commissioner's opinion are more favorable to the persons insured, or at least as favorable to the persons insured and more favorable to the policyholder, except that:

(i) W.S. 26-17-116 through 26-17-120 and 26-17-130 do not apply to policies issued to a creditor to insure debtors of that creditor;

(ii) The standard provisions required for individual life insurance policies do not apply to group life insurance policies; and

(iii) If the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision which in the commissioner's opinion is equitable to the insured persons and to the policyholder, but nothing in this subsection requires that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies.



26-17-111. Grace period.

26-17-111. Grace period.

The policyholder is entitled to a grace period of thirty-one (31) days for the payment of any premium due except the first. The death benefit coverage continues in force during the grace period, unless the policyholder gives the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder is liable to the insurer for the payment of a pro rata premium for the time the policy is in force during the grace period.



26-17-112. Incontestability.

26-17-112. Incontestability.

The validity of the policy shall not be contested, except for nonpayment of premium, after it is in force for two (2) years from its date of issue. No statement made by any person insured under the policy relating to his insurability shall be used in contesting the validity of the insurance with respect to which the statement is made after the insurance is in force prior to the contest for a period of two (2) years during the person's lifetime nor unless it is contained in a written instrument he signs.



26-17-113. Application; statements are representations.

26-17-113. Application; statements are representations.

A copy of the policyholder's application, if any, shall be attached to the policy when issued and is a part of the contract. Any statements the policyholder or the persons insured make are representations and not warranties, and no statement any person insured makes shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to the person or, in the event of death or incapacity of the insured person, to his beneficiary or personal representative.



26-17-114. Evidence of insurability.

26-17-114. Evidence of insurability.

The policy shall set forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his coverage.



26-17-115. Misstatement of age.

26-17-115. Misstatement of age.

(a) The policy shall specify:

(i) That an equitable adjustment of premiums or of benefits or both shall be made in case the age of a person insured is misstated; and

(ii) The method of adjustment to be used.



26-17-116. Payment of benefits.

26-17-116. Payment of benefits.

(a) Any sum due by reason of the death of the person insured is payable to the beneficiary designated by the person insured, except that if the policy refers to family status and does not specify family members by name, the beneficiary may be the family member specified by status in the policy, subject to:

(i) The provisions of the policy as to all or any part of the sum in case there is no designated beneficiary living at the time of the insured's death; and

(ii) Any right the insurer reserved in the policy and set forth in the certificate to pay at its option a part of the sum not exceeding two thousand dollars ($2,000.00) to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.

(b) Payment of benefits shall be subject to the interest provisions of W.S. 26-16-112 and time requirements of W.S. 26-15-124, provided the interest provisions of W.S. 26-16-112 shall not apply to variable contracts which provide for insurance or annuity benefits which may vary according to the investment experience of any separate account or accounts maintained by the insurer as to such contract.



26-17-117. Certificate of policyholders.

26-17-117. Certificate of policyholders.

The insurer shall issue to the policyholder for delivery to each person insured an individual certificate with statements describing the insurance protection to which he is entitled, to whom the insurance benefits are payable, any dependent's coverage included in the certificate, and the rights and conditions set forth in W.S. 26-17-118 through 26-17-120 and 26-17-130.



26-17-118. Conversion on termination of eligibility.

26-17-118. Conversion on termination of eligibility.

(a) If the insurance, or any portion of it, on a person or dependent of a person covered under the policy ceases because of termination of employment or of membership in any of the classes eligible for coverage under the policy, the insurer shall offer to issue to him, without evidence of insurability, an individual life insurance policy without disability or other supplementary benefits, provided:

(i) Application for the policy shall be made, and the first premium paid to the insurer, within thirty-one (31) days after termination;

(ii) The policy, at the person's option, shall be on any one (1) of the forms customarily issued by the insurer at the age and for the amount applied for, except that the group policy may exclude the option to elect term insurance;

(iii) The policy shall be in an amount not exceeding the amount of life insurance which ceases because of the termination less the amount of any life insurance for which the person is or becomes eligible under the same or any group policy within thirty-one (31) days after the termination, provided that any amount of insurance which matures on or before the date of such termination as an endowment payable to the person insured, whether in one (1) sum, in installments or in the form of an annuity, for the purposes of this provision, shall not be included in the amount which is considered to cease because of the termination; and

(iv) The premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which the person then belongs and to his age attained on the effective date of the individual policy.

(b) Subject to the conditions set forth in subsection (a) of this section, the conversion privilege is available:

(i) To a surviving dependent, if any, at the death of the employee or member concerning the coverage under the group policy which terminates by reason of the death; and

(ii) To the dependent of the employee or member upon termination of the dependent's coverage if the employee or member remains insured under the group policy and if the dependent ceases to be a qualified family member under the group policy.



26-17-119. Conversion on termination of policy.

26-17-119. Conversion on termination of policy.

(a) If the group policy terminates or is amended to terminate the insurance of any class of insured persons, any person insured thereunder at the date of the termination whose insurance terminates, including the insured dependent of a covered person, which insured or insured dependent has been so insured for at least three (3) years prior to the termination date is entitled to have issued to him by the insurer an individual life insurance policy, subject to the same conditions provided by W.S. 26-17-118, except that the group policy shall provide that the amount of the individual policy is the amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which he is or becomes eligible under any group policy issued or reinstated by the same or another insurer within thirty-one (31) days after the termination.

(i) Deleted by Laws 1990, ch. 3, 2.

(ii) Repealed by Laws 1990, ch. 3, 2, 3.



26-17-120. Death pending conversion.

26-17-120. Death pending conversion.

If a person insured under the group policy, or the insured dependent of a covered person, dies during the period within which he would have been entitled to have an individual policy issued to him in accordance with W.S. 26-17-118 or 26-17-119 and before the individual policy is effective, the amount of life insurance which he would have been entitled to have issued under the individual policy is payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium has been made.



26-17-121. Information to debtor insured under creditor's policy.

26-17-121. Information to debtor insured under creditor's policy.

A policy issued to a creditor to insure debtors of the creditor shall contain a provision that the insurer shall furnish to the policyholder for delivery to each debtor insured under the policy a form which shall contain a statement that the life of the debtor is insured under the policy and that any death benefit paid thereunder by reason of his death shall first be applied to reduce or extinguish the indebtedness.



26-17-122. Notice as to conversion right.

26-17-122. Notice as to conversion right.

If any individual insured under a group life insurance policy delivered in this state is entitled under the policy to have an individual life insurance policy issued to him without evidence of insurability, subject to making of application and payment of the first premium within the period specified in the policy, and if the individual is not given notice of the existence of that right at least fifteen (15) days prior to the expiration date of the period, the individual has an additional period within which to exercise the right, but nothing in this section continues any insurance beyond the period provided in the policy. This additional period shall expire fifteen (15) days immediately after the individual is given the notice, but no additional period shall extend beyond sixty (60) days immediately after the expiration date of the period provided in the policy. Written notice presented to the individual or mailed by the policyholder or the insurer to the individual's last known address as furnished by the policyholder constitutes notice for the purpose of this section.



26-17-123. Readjustment of premiums.

26-17-123. Readjustment of premiums.

Any group life insurance contract may provide for a readjustment of the premium rate based upon the experience thereunder.



26-17-124. Application of dividends; rate reductions.

26-17-124. Application of dividends; rate reductions.

If a policy dividend is declared or a rate reduction is made or continued for any year of insurance under any group life insurance policy issued to any policyholder, the excess, if any, of the aggregate dividends or rate reductions under the policy and all other group insurance policies of the policyholder over the aggregate expenditure for insurance under the policies made from funds contributed by the policyholder, or by an employer of insured persons, or by a union or association to which the insured persons belong, including expenditures made in connection with administration of the policies, shall be applied by the policyholder for the sole benefit of insured employees or members.



26-17-125. "Wholesale life insurance" defined.

26-17-125. "Wholesale life insurance" defined.

(a) "Wholesale life insurance" means a plan of life insurance, other than salary savings life insurance or pension trust insurance and annuities, under which individual policies are issued:

(i) To the employees of any employer; and

(ii) On the lives of not less than four (4) employees at date of issue.

(b) Premiums for the policies shall be paid either wholly from the employer's funds, or funds the employer contributes, or partly from those funds and partly from funds the insured employees contribute.



26-17-126. Assignment of incidents of ownership under group life insurance policy.

26-17-126. Assignment of incidents of ownership under group life insurance policy.

(a) Subject to the terms of the policy, or pursuant to an agreement among the insured, the group policyholder and the insurer, any person insured under a group life insurance policy may assign to any person, other than the policyholder, any ownership or part thereof conferred on him by the policy or by the law, including specifically, but not limited to, the right to exercise the conversion privilege and the right to name a beneficiary.

(b) Any assignment by the insured is valid for the purpose of vesting in the assignee, in accordance with any provisions included therein as to the time at which it is effective, any ownership, rights, title and interest so assigned, but without prejudice to the insurer because of any payment it may make or individual policy it may issue prior to the receipt of notice of the assignment.



26-17-127. Additional groups.

26-17-127. Additional groups.

(a) Group life insurance offered to a resident under a group life insurance policy issued to a group other than one described in W.S. 26-17-103 through 26-17-106 and 26-17-109 is subject to the following requirements:

(i) A group life insurance policy shall not be delivered in this state unless the commissioner finds that:

(A) The issuance of the group policy is not contrary to the best interest of the public;

(B) The issuance of the group policy would result in economies of acquisition or administration;

(C) The benefits are reasonable in relation to the premiums charged;

(D) The insurer possesses and maintains capital and surplus requirements provided by W.S. 26-3-108.

(ii) Group life insurance coverage shall not be offered in this state by an insurer under a policy issued in another state unless the commissioner determines the requirements of paragraph (i) of this subsection are met and the insurer files with the commissioner:

(A) A copy of the group master contract;

(B) A copy of the statute of the state where the group policy is issued that authorizes the issuance of the group policy;

(C) Evidence of approval of the group policy in the state where the group policy is issued; and

(D) Copies of all supportive material used by the insurer to secure approval of the group in the state where the group policy is issued.

(iii) If the commissioner fails to make the determination provided by paragraph (ii) of this subsection within forty-five (45) days of filing by the insurer of the documents required by paragraph (ii) of this subsection, the requirements of paragraph (i) of this subsection are deemed to be met;

(iv) An insurer may exclude or limit the coverage on any person if evidence of individual insurability does not satisfy the insurer.



26-17-128. Insurance for associations.

26-17-128. Insurance for associations.

(a) The lives of a group of individuals may be insured under a policy issued to an association or a trust or the trustee of a fund established or adopted for the benefit of members of one (1) or more associations. The association shall have at the time the policy is first issued a minimum of fifty (50) persons eligible for insurance, shall have been organized and maintained in good faith for purposes other than that of obtaining insurance, shall have been in active existence for at least one (1) year and shall have a constitution and bylaws which provide that:

(i) The association holds regular meetings not less than annually to further the members' purposes;

(ii) Except for credit unions, the association collects dues or solicits contributions from members; and

(iii) The members have voting privileges and representation on the governing board and committees.

(b) The policy allowed by subsection (a) of this section is subject to the following requirements:

(i) The policy may insure one (1) or more of the following or all of any class of the following for the benefit of persons other than the employee's employer:

(A) Members of the association;

(B) Employees of the association; or

(C) Employees of members.

(ii) If the covered person does not pay any part of the premium for his insurance, the policy shall insure all eligible persons, except those who reject the coverage in writing and except as provided in paragraph (iii) of this subsection; and

(iii) An insurer may exclude or limit the coverage on any person if evidence of individual insurability does not satisfy the insurer.



26-17-129. Notice of compensation.

26-17-129. Notice of compensation.

(a) The insurer shall distribute to prospective insureds a written notice that compensation shall or may be paid for a program of insurance which if issued on a group basis would qualify under W.S. 26-17-127 or 26-17-128, if compensation of any kind shall or may be paid to:

(i) A policyholder or sponsoring or endorsing entity in the case of a group policy; or

(ii) A sponsoring or endorsing entity in the case of individual, blanket or franchise policies marketed by means of direct response solicitation.

(b) Notice required by this section shall be distributed:

(i) Whether compensation is direct or indirect; and

(ii) Whether compensation is:

(A) Paid to or retained by the policyholder or sponsoring or endorsing entity; or

(B) Paid to or retained by a third party at the direction of the policyholder, sponsoring or endorsing entity or any entity affiliated by way of ownership, contract or employment.

(c) The notice required by this section shall be placed on or accompany any application or enrollment form provided to prospective insureds.

(d) As used in this section:

(i) "Direct response solicitation" means a solicitation through a sponsoring or endorsing entity by the mails, telephone or other mass communications media; and

(ii) "Sponsoring or endorsing entity" means an organization which has arranged for the offering of a program of insurance in a manner which communicates that eligibility for participation in the program is dependent upon affiliation with the organization or that it encourages participation in the program.



26-17-130. Continuation during disability.

26-17-130. Continuation during disability.

(a) Where active employment is a condition of insurance, the group policy shall contain a provision that an insured may continue coverage during the insured's total disability as provided in this subsection by timely payment to the policyholder of that portion, if any, of the premium that would have been required from the insured had total disability not occurred. The continuation shall be on a premium paying basis for a period not beyond the earlier of:

(i) Six (6) months from the date on which the total disability started;

(ii) Approval by the insurer of continuation of the coverage under any disability provision contained in the group insurance policy; or

(iii) The discontinuance of the group insurance policy.






CHAPTER 18 - DISABILITY INSURANCE POLICIES

ARTICLE 1 - GENERAL PROVISIONS

26-18-101. Short title.

26-18-101. Short title.

This chapter may be cited as the "Uniform Disability Policy Provision Law".



26-18-102. Scope and applicability of chapter.

26-18-102. Scope and applicability of chapter.

(a) Nothing in this chapter applies to or affects:

(i) Any policy of liability or worker's compensation insurance with or without supplementary expense coverage therein;

(ii) Any group or blanket policy;

(iii) Life insurance, endowment or annuity contracts, or contracts supplemental thereto which contain only those provisions relating to disability insurance as:

(A) Provide additional benefits in case of death or dismemberment or loss of sight by accident or accidental means; or

(B) Operate to safeguard the contracts against lapse, or to give a special surrender value or special benefit or an annuity in case the insured or annuitant is totally and permanently disabled as defined by the contract or supplemental contract.

(iv) Reinsurance;

(v) Any contract made or issued prior to January 1, 1968, together with any extensions, renewals, reinstatements or modifications thereof or amendments thereto whenever made.



26-18-103. General requirements for policies.

26-18-103. General requirements for policies.

(a) No disability insurance policy shall be delivered or issued for delivery to any person in this state unless it otherwise complies with this code and the following:

(i) The entire money and other considerations therefor shall be expressed in the policy;

(ii) The time when the insurance takes effect and terminates shall be expressed in the policy;

(iii) It shall purport to insure only one (1) person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family, who is deemed the policyholder, any two (2) or more eligible members of that family, including husband, wife, dependent children or any children under a specified age not exceeding nineteen (19) years and any other person dependent upon the policyholder;

(iv) The style, arrangement and overall appearance of the policy shall give no undue prominence to any portion of the text, and any printed portion of the text and any endorsements or attached papers shall be plainly printed in lightfaced type of a style in general use, the size of which shall be uniform and not less than ten (10) point with a lower case unspaced alphabet length not less than one hundred twenty (120) point;

(v) The "text" shall include all printed matter except the insurer's name and address, the policy name or title, the brief description, if any, and captions and subcaptions;

(vi) The exceptions and reductions of indemnity shall be set forth in the policy and, other than those contained in W.S. 26-18-105 through 26-18-127, shall be printed, at the insurer's option, either included with the benefit provision to which they apply or under an appropriate caption such as "Exceptions", or "Exceptions and Reductions", except that if an exception or reduction specifically applies to a particular policy benefit, a statement of that exception or reduction shall be included with the benefit provision to which it applies;

(vii) Each form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page;

(viii) The policy shall not contain any provision purporting to make any portion of the insurer's charter, rules, constitution or bylaws a part of the policy unless that portion is set forth in full in the policy, except in the case of the incorporation of or reference to a statement of rates, classification of risks or short-rate table filed with the commissioner;

(ix) If issued or delivered on or after January 1, 1999, the policy shall provide a notice on the face of the policy of not less than fourteen (14) point bold type, as to the extent to which the policy includes comprehensive adult wellness benefits as defined in subsection (b) of this section. To insure that the disclosure has been made, the notice shall include space for the signature of the policyholder and the sales representative on the disclosure statement. The disclosure statement must be signed by the applicant and sales representative at the time of the policy application. No policy shall be represented as containing comprehensive adult wellness benefits unless the policy meets the criteria specified under subsection (b) of this section. If coverage is included, the notice shall make reference to the exact location within the policy where the level and extent of coverage is described in detail. If coverage is not included, the notice shall state that the policy does not contain comprehensive adult wellness benefits as defined by law. This statement shall also be placed in a prominent location on any materials used in representing the policy, including sales materials. The department of insurance shall prescribe the form and content of the notice required under this paragraph. This paragraph does not apply to any policy with a deductible of five thousand dollars ($5,000.00) or more.

(b) As used in paragraph (a)(ix) of this section, "comprehensive adult wellness benefits" means benefits not subject to policy deductibles, which provide a minimum benefit equal to eighty percent (80%) of the reimbursement allowance under the private health benefit plan with a maximum of twenty percent (20%) coinsurance by the insured and which provide a benefit structure to the insured equal to a minimum of one hundred fifty dollars ($150.00) per insured adult per calendar year, or a benefit structure of similar actuarial value to the insured. In addition, the benefits shall at minimum provide for testing procedures and for the examination of adult policyholders and their spouses for breast cancer, prostate cancer, cervical cancer and diabetes.



26-18-104. Standard policy provisions; substitutions and omissions.

26-18-104. Standard policy provisions; substitutions and omissions.

(a) Except as provided in subsection (b) of this section, any policy delivered or issued for delivery to any person in this state shall contain the provisions specified in W.S. 26-18-105 through 26-18-116, in the words in which the provisions appear, except that with the commissioner's approval the insurer may substitute for any of the provisions corresponding provisions of different wording which are in each instance not less favorable in any respect to the insured or the beneficiary. Each such provision shall be preceded individually by the applicable caption shown, or, at the insurer's option, by any appropriate individual or group captions or subcaptions the commissioner approves.

(b) If any provision or part thereof is inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the commissioner's approval, shall omit from the policy the inapplicable provision or part and shall modify any inconsistent provision or part to make the provision as contained in the policy consistent with the coverage the policy provides.



26-18-105. Policy constitutes entire contract; changes in policy.

26-18-105. Policy constitutes entire contract; changes in policy.

"Entire Contract; Changes: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy is valid until approved by an executive officer of the insurer and unless the approval is endorsed on or attached to this policy. No agent has authority to change this policy or to waive any of its provisions."



26-18-106. Time limit on certain defenses.

26-18-106. Time limit on certain defenses.

(a) "Time Limit on Certain Defenses: After three (3) years from the date of issue of this policy no misstatements, except fraudulent misstatements, made by the applicant in the application for the policy shall be used to void the policy or to deny a claim for loss incurred or disability, as defined in the policy, commencing after the expiration of the three (3) year period."

(i) This time limit shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during the initial three (3) year period, nor to limit the application of W.S. 26-18-118 through 26-18-121 in case of misstatement with respect to age or occupation or other insurance;

(ii) A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium until at least age fifty (50) or in the case of a policy issued after age forty-four (44), for at least five (5) years from its date of issue, may contain instead of the "time limit on certain defenses" provision of this section the following provision (from which paragraph (i) of this subsection may be omitted at the insurer's option) under the caption "Incontestable: After this policy is in force for a period of three (3) years during the insured's lifetime, excluding any period during which the insured is disabled, it is incontestable as to the statements contained in the application."

(b) "Except for the preexisting condition provision stated in this subsection, no claim for loss incurred or disability, as defined in the policy, shall be reduced or denied due to a preexisting condition not excluded from coverage by name or specific description effective on the date of loss. This preexisting condition provision shall not exclude coverage for a period beyond twelve (12) months following the individual's effective date of coverage and shall only relate to conditions for which medical advice, diagnosis, care or treatment was recommended or received during the six (6) months immediately preceding the effective date of coverage or as to a pregnancy existing on the effective date of coverage."

(c) In determining whether a preexisting condition provision applies to an insured or dependent, all private or public health benefit plans shall credit the time the person was previously covered by a private or public health benefit plan if the previous coverage was continuous to a date not more than ninety (90) days prior to the effective date of the new coverage. In the case of a preexisting conditions limitation allowable in the succeeding carrier's plan, the level of benefits applicable to preexisting conditions or persons becoming covered by the succeeding carrier's plan during the period of time this limitation applies under the new plan shall be the lesser of:

(i) The benefits of the new plan determined without application of the preexisting conditions limitation; or

(ii) The benefits of the prior plan.



26-18-107. Grace period.

26-18-107. Grace period.

(a) "A grace period of .... (insert a number not less than "7" for weekly premium policies, "10" for monthly premium policies and "31" for all other policies) days shall be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force."

(b) A policy in which the insurer reserves the right to refuse any renewal shall have at the beginning of the provision specified in subsection (a) of this section: "Unless not less than five (5) days prior to the premium due date the insurer delivers to the insured or mails to his address, as shown by the insurer's records, written notice of its intention not to renew this policy beyond the period for which the premium has been accepted."



26-18-108. Reinstatement.

26-18-108. Reinstatement.

(a) "Reinstatement: If any renewal premium is not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent authorized by the insurer to accept the premium, without requiring an application for reinstatement, reinstates the policy. If the insurer or the agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy shall be reinstated upon the insurer's approval of the application, or, lacking that approval, upon the forty-fifth day following the date of the conditional receipt unless the insurer previously notified the insured in writing of its disapproval of the application. The reinstated policy covers only loss resulting from an accidental injury sustained after the date of reinstatement and loss due to any sickness beginning more than ten (10) days after that date. In all other respects the insured and insurer have the same rights under the policy as they had immediately before the due date of the defaulted premium, subject to any provisions endorsed on or attached to this policy in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than sixty (60) days prior to the date of reinstatement."

(b) The last sentence of the provision in subsection (a) of this section may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums:

(i) Until at least age fifty (50); or

(ii) In the case of a policy issued after age forty-four (44), for at least five (5) years from its date of issue.



26-18-109. Notice of claim; loss-of-time benefit.

26-18-109. Notice of claim; loss-of-time benefit.

(a) "Notice of Claim: Written notice of claim shall be given to the insurer within sixty (60) days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at .... (insert the location of the office the insurer designates for the purpose), or to any authorized agent of the insurer, with information sufficient to identify the insured, is deemed notice to the insurer."

(b) In a policy providing a loss-of-time benefit which may be payable for at least two (2) years, an insurer may insert the following between the first and second sentence of the provision specified in subsection (a) of this section: "Subject to the qualifications set forth in this provision, if the insured suffers loss of time because of disability for which indemnity is payable for at least two (2) years, at least once in every six (6) months after having given notice of the claim, he shall give to the insurer notice of continuance of the disability, except in the event of legal incapacity. The period of six (6) months following any filing of proof by the insured or any payment by the insurer because of the claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in giving the notice does not impair the insured's right to any indemnity which would otherwise have accrued during the period of six (6) months preceding the date on which the notice is actually given."



26-18-110. Claim forms.

26-18-110. Claim forms.

"Claim Forms: The insurer, upon receipt of a notice of claim, will furnish to the claimant the forms it usually furnishes for filing proofs of loss. If the forms are not furnished within fifteen (15) days after giving notice, the claimant is deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and extent of the loss for which claim is made."



26-18-111. Proofs of loss.

26-18-111. Proofs of loss.

"Proofs of Loss: Written proof of loss shall be furnished to the insurer at its office in case of claim for loss for which this policy provides any periodic payment, contingent upon continuing loss within ninety (90) days after the termination of the period for which the insurer is liable, and in case of claim for any other loss within ninety (90) days after the date of the loss. Failure to furnish proof within the time required does not invalidate nor reduce any claim if it is not reasonably possible to give proof within that time, provided the proof is furnished as soon as reasonably possible and, except in the absence of legal capacity, not later than one (1) year from the time proof is otherwise required."



26-18-112. Time of payment of claims.

26-18-112. Time of payment of claims.

"Time of Payment of Claims: Indemnities payable under this policy for any loss, other than loss for which this policy provides any periodic payment, shall be paid immediately upon receipt of written proof of the loss. Subject to written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment shall be paid .... (insert period for payment which shall not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability shall be paid immediately upon receipt of written proof."



26-18-113. Payment of claims.

26-18-113. Payment of claims.

(a) "Payment of Claims: Indemnity for loss of life is payable in accordance with the beneficiary designation and the provisions respecting that payment which may be prescribed in this policy and effective at the time of payment. If no designation or provision is then effective, the indemnity is payable to the insured's estate. Any other accrued indemnities unpaid at the insured's death, at the insurer's option, may be paid either to the beneficiary or to the estate. Any other indemnities are payable to the insured."

(b) Either or both of the following provisions may be included with the provision specified in subsection (a) of this section at the insurer's option:

(i) "If any indemnity of this policy is payable to the insured's estate, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay the indemnity, up to an amount not exceeding $.... (insert an amount which shall not exceed $1,000), to any relative by blood or connection by marriage of the insured or beneficiary whom the insurer deems to be equitably entitled thereto. Any payment the insurer makes in good faith pursuant to this provision discharges the insurer to the extent of the payment."

(ii) "Subject to the insured's written direction in the application or otherwise, all or a portion of any indemnities provided by this policy because of hospital, nursing, medical or surgical services, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of the loss, may be paid directly to the hospital or person rendering the services, but it is not required that the service be rendered by a particular hospital or person."



26-18-114. Physical examination and autopsy.

26-18-114. Physical examination and autopsy.

"Physical Examinations and Autopsy: The insurer at its own expense has the right to examine the person of the insured when and as often as it reasonably requires during the pendency of a claim under the policy and to make an autopsy in case of death if it is not forbidden by law."



26-18-115. Legal actions.

26-18-115. Legal actions.

"Legal Actions: No action at law or in equity shall be brought to recover on this policy prior to the expiration of sixty (60) days after written proof of loss is furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three (3) years after the time written proof of loss is required to be furnished."



26-18-116. Change of beneficiary.

26-18-116. Change of beneficiary.

(a) "Change of Beneficiary: Unless the insured makes an irrevocable designation of beneficiary, the right to change the beneficiary is reserved to the insured, and the consent of the beneficiary is not requisite to the surrender or assignment of this policy or to any change of beneficiary, or to any other changes in this policy."

(b) The clause relating to the irrevocable designation of beneficiary may be omitted at the insurer's option.



26-18-117. Optional policy provisions.

26-18-117. Optional policy provisions.

Except as provided in W.S. 26-18-104(b), no disability insurance policy delivered or issued for delivery to any person in this state shall contain provisions as set forth in W.S. 26-18-118 through 26-18-127 unless the wording of those provisions is the same as it appears in the applicable section, except that the insurer may use a corresponding provision of different wording the commissioner approves which is not less favorable in any respect to the insured or the beneficiary. The corresponding provision shall be preceded individually by the appropriate caption or, at the insurer's option, by appropriate individual or group captions or subcaptions the commissioner approves.



26-18-118. Change of occupation.

26-18-118. Change of occupation.

"Change of Occupation: If the insured is injured or becomes ill after having changed his occupation to one the insurer classifies as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer shall pay only that portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for the more hazardous occupation. If the insured changes his occupation to one the insurer classifies as less hazardous than that stated in this policy, the insurer, upon receipt of proof of the change of occupation, shall reduce the premium rate accordingly, and shall return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of the proof, whichever is more recent. In applying this provision, the classification of occupational risk and the premium rates shall be those the insurer last filed, prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation, with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued. If the filings specified were not required, then the classification of occupational risk and the premium rates shall be those the insurer last made effective in that state prior to the occurrence of the loss or prior to the date of proof of change in occupation."



26-18-119. Misstatement of age.

26-18-119. Misstatement of age.

"Misstatement of Age: If the insured's age is misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age."



26-18-120. Overinsurance; same insurer.

26-18-120. Overinsurance; same insurer.

"If any accident or sickness or accident and sickness policy previously issued by the insurer to the insured is in force concurrently with this policy, making the aggregated indemnity for .... (insert type of coverage or coverages) in excess of $.... (insert maximum limit of indemnity or indemnities), the excess insurance is void and all premiums paid for the excess shall be returned to the insured or to his estate." or, instead: "Insurance effective at any one time on the insured under this policy and a like policy in this insurer is limited to one (1) policy the insured, his beneficiary or his estate elects, and the insurer shall return all premiums paid for the other policies."



26-18-121. Overinsurance; all coverages.

26-18-121. Overinsurance; all coverages.

(a) "Overinsurance: If, with respect to a person covered under this policy, benefits for allowable expense incurred during a claim determination period under this policy together with benefits for allowable expense during that period under all other valid coverage, without giving effect to this provision or to any 'overinsurance provision' applying to the other valid coverage, exceed the total of the person's allowable expense during the period, this insurer is liable only for the proportionate amount of the benefits for allowable expense under this policy during the period as:

(i) The total allowable expense during the period bears to:

(A) The total amount of benefits payable during the period for the expense under this policy and all other valid coverage, without giving effect to this provision or to any 'overinsurance provision' applying to the other valid coverage; less

(B) In this paragraph any amount of benefits for allowable expenses payable under other valid coverage which does not contain an overinsurance provision.

(b) The provisions of subsection (a) of this section do not operate to increase the amount of benefits for allowable expense payable under this policy with respect to a person covered under this policy above the amount which would have been paid in the absence of these provisions. This insurer may pay benefits to any insurer providing other valid coverage in case of overpayment by the insurer. Any such payment discharges this insurer's liability as fully as if the payment is made directly to the insured, his assignee or his beneficiary. If this insurer pays benefits to the insured, his assignee or his beneficiary, exceeding the amount payable if the existence of other valid coverage had been disclosed, this insurer has a right of action against the insured, his assignee or his beneficiary to recover the amount which would not have been paid had there been a disclosure of the existence of other valid coverage. The amount of other valid coverage which is on a provision of service basis shall be computed as the amount the services rendered would have cost in the absence of that coverage.

(c) For the purpose of the provisions in subsections (a) and (b) of this section:

(i) 'Allowable expense' means one hundred ten percent (110%) of any necessary, reasonable and customary item of expense which is covered, in whole or part, as a hospital, surgical, medical or major medical expense under this policy or under any other valid coverage;

(ii) 'Claim determination period' with respect to any covered person means the initial period of .... (insert period of not less than thirty days) and each successive period of a like number of days, during which allowable expense covered under this policy is incurred because of that person. The first period begins on the date when the first expense is incurred, and successive periods begin when an expense is incurred after expiration of a prior period, or, instead: 'Claim determination period' with respect to any covered persons means .... (insert calendar or policy period of not less than a month) during which allowable expense covered under this policy is incurred because of that person;

(iii) 'Overinsurance provision' means this provision and any other provision which may reduce an insurer's liability because of the existence of benefits under other valid coverage."

(d) The policy provisions specified in subsections (a) through (c) of this section may be inserted in all policies providing hospital, surgical, medical or major medical benefits. The insurer may make this provision applicable to either or both other valid coverage with other insurers and other valid coverage with the same insurer. The insurer shall include in this provision a definition of "other valid coverage" approved as to form by the commissioner. The term may include hospital, surgical, medical or major medical benefits provided by group, blanket or franchise coverage, individual and family-type coverage, Blue Cross-Blue Shield coverage and other prepayment plans, group practice and individual practice plans, uninsured benefits provided by labor-management trusteed plans, or union welfare plans, or by employer or employee benefit organizations, benefits provided under governmental programs, worker's compensation insurance or any coverage required or provided by any other statute, and medical payments under automobile liability and personal liability policies. Other valid coverage does not include payments made under third party liability coverage as a result of a determination of negligence, but an insurer may include a subrogation clause in its policy. As part of the proof of claim, the insurer may require the information necessary to administer this provision.



26-18-122. Relation of earnings to insurance.

26-18-122. Relation of earnings to insurance.

(a) "After the loss-of-time benefit of this policy has been payable for ninety (90) days, that benefit shall be adjusted, as provided in this section, if the total amount of unadjusted loss-of-time benefits provided in all valid loss-of-time coverage upon the insured exceeds .... % of the insured's earned income. However, if the information contained in the application discloses that the total amount of loss-of-time benefits under this policy and under all other valid loss-of-time coverage expected to be effective upon the insured in accordance with the application for this policy exceeded .... % of the insured's earned income at the time of the application, the higher percentage shall be used in the place of .... %. The adjusted loss-of-time benefit under this policy for any month shall be only that proportion of the loss-of-time benefit otherwise payable under this policy as:

(i) The product of the insured's earned income and .... % or, if higher, the alternative percentage described at the end of the first sentence of this provision bears to;

(ii) The total amount of loss-of-time benefits payable for that month under this policy and all other valid loss-of-time coverage on the insured, without giving effect to the overinsurance provision in this or any other coverage; less

(iii) In both paragraphs (i) and (ii) of this subsection any amount of loss-of-time benefits payable under other valid loss-of-time coverage which does not contain an 'overinsurance provision'.

(b) In making the computation specified in subsection (a) of this section, all benefits and earnings shall be converted to a consistent (insert 'weekly' if the loss-of-time benefit of this policy is payable weekly, 'monthly' if the benefit is payable monthly, etc.) basis. If the numerator of the ratio obtained in the computation in subsection (a) of this section is zero or is negative, no benefit is payable under this policy. This provision does not operate to:

(i) Reduce the total combined amount of loss-of-time benefits for the month payable under this policy and all other valid loss-of-time coverage below the lesser of three hundred dollars ($300.00) and the total combined amount of loss-of-time benefits determined without giving effect to any 'overinsurance provision';

(ii) Increase the amount of benefits payable under this policy above the amount which would have been paid in the absence of this provision; nor

(iii) Take into account or reduce any benefit other than the loss-of-time benefit.

(c) For the purpose of subsections (a) and (b) of this section:

(i) 'Earned income', unless otherwise specified, means the greater of the monthly earnings of the insured at the time disability commences and his average monthly earnings for a period of two (2) years immediately preceding the commencement of that disability and does not include any investment income or any other income not derived from the insured's vocational activities;

(ii) 'Overinsurance provision' includes this provision and any other provision with respect to any loss-of-time coverage which may have the effect of reducing an insurer's liability if the total amount of loss-of-time benefits under all coverage exceeds a stated relationship to the insured's earnings."

(d) The provisions of subsections (a) through (c) of this section may be included only in a policy providing a loss-of-time benefit which is payable for at least fifty-two (52) weeks, which is issued on the basis of selective underwriting of each individual application and for which the application includes a question designed to elicit information necessary either to determine the ratio of the total loss-of-time benefits of the insured to the insured's earned income or to determine that the ratio does not exceed the percentage of earnings, not less than sixty percent (60%), the insurer selects and inserts instead of the blank factor specified in this section. As part of the proof of claim, the insurer may require the information necessary to administer this provision. If the application indicates that other loss-of-time coverage is to be discontinued, the amount of the other coverage shall be excluded in computing the alternative percentage in the first sentence of the overinsurance provision.

(e) The policy shall include a definition of "valid loss-of-time coverage", which the commissioner approves as to form. The definition may include:

(i) Coverage provided by:

(A) Governmental agencies; and

(B) Organizations subject to regulation by insurance law and by insurance authorities of this or any other state of the United States or of any other country or subdivision thereof.

(ii) Coverage provided for the insured pursuant to:

(A) Any disability benefits statute; or

(B) Any worker's compensation or employer's liability statute.

(iii) Benefits provided by labor-management trusteed plans, union welfare plans, employer or employee benefit organizations or by salary continuance or pension programs; and

(iv) Any other coverage the inclusion of which the commissioner approves.



26-18-123. Unpaid premiums.

26-18-123. Unpaid premiums.

"Unpaid Premiums: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted from the amount of the claim paid."



26-18-124. Conformity with state statutes.

26-18-124. Conformity with state statutes.

"Conformity with State Statutes: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on that date is amended to conform to the minimum requirements of those statutes."



26-18-125. Illegal occupation.

26-18-125. Illegal occupation.

"Illegal Occupation: The insurer is not liable for any loss to which a contributing cause is the insured's commission of or attempt to commit a felony or to which a contributing cause is the insured's engaging in an illegal occupation."



26-18-126. Intoxicants and narcotics.

26-18-126. Intoxicants and narcotics.

"Intoxicants and Narcotics: The insurer is not liable for any loss sustained or contracted because of the insured's being intoxicated or under the influence of any narcotic unless administered on the advice of a physician."



26-18-127. Renewability.

26-18-127. Renewability.

(a) Disability insurance policies, other than accident insurance only policies, in which the insurer reserves the right to refuse renewal on an individual basis, shall provide in substance in a provision in the policy or in an endorsement thereon or rider attached thereto that:

(i) Subject to the right to terminate the policy upon nonpayment of premium when due, the right to refuse renewal may not be exercised so as to take effect before the renewal date occurring on, or after and nearest, each policy anniversary (or in the case of lapse and reinstatement, at the renewal date occurring on, or after and nearest, each anniversary of the last reinstatement); and

(ii) Any refusal of renewal is without prejudice to any claim originating while the policy is in force.

(b) The insurer may omit the parenthetic reference to lapse and reinstatement in paragraph (a)(i) of this section.



26-18-128. Order of provisions of policy.

26-18-128. Order of provisions of policy.

The provisions specified in W.S. 26-18-105 through 26-18-127 or any corresponding provisions used instead of the provisions in those sections shall be printed in the consecutive order of the provisions in W.S. 26-18-105 through 26-18-127 or, at the insurer's option, any such provision may appear as a unit in any part of the policy, with other provisions to which it is logically related, provided that the resulting policy shall not be in any part unintelligible, ambiguous or likely to mislead a person to whom the policy is offered, delivered or issued.



26-18-129. Third-party ownership.

26-18-129. Third-party ownership.

"Insured", as used in this chapter, shall not be construed as preventing a person, other than the insured, with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under that policy to any indemnities, benefits and rights provided therein.



26-18-130. Requirements of other jurisdictions.

26-18-130. Requirements of other jurisdictions.

Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of this chapter and which is prescribed or required by the law of the state or country under which the insurer is organized.



26-18-131. Policies issued for delivery in another state.

26-18-131. Policies issued for delivery in another state.

If any policy is issued by a domestic insurer for delivery to a person residing in another state, and if the insurance commissioner or corresponding public official of the other state informs the commissioner that the policy is not subject to approval or disapproval by the official, the commissioner, by ruling, may require that the policy meet the standards set forth in W.S. 26-18-103 through 26-18-130.



26-18-132. Policies less favorable than provisions of chapter prohibited.

26-18-132. Policies less favorable than provisions of chapter prohibited.

Any policy provision which is not subject to this chapter shall not make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions of the policy which are subject to this chapter.



26-18-133. Age limit.

26-18-133. Age limit.

If a policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy is not effective, and if that date falls within a period for which the insurer accepts a premium or if the insurer accepts a premium after that date, the coverage provided by the policy continues in force until the end of the period for which premium is accepted. If the insured's age is misstated and if according to the insured's correct age the coverage provided by the policy would not be effective, or would cease prior to the acceptance of the premium, the insurer's liability is limited to the refund, upon request, of all premiums paid for the period not covered by the policy.



26-18-134. Prohibited policy plans and provisions.

26-18-134. Prohibited policy plans and provisions.

(a) No insurer shall deliver or issue for delivery in this state any disability insurance policy:

(i) Providing benefits or values for surviving or continuing policyholders contingent upon the lapse or termination for any reason of other policyholders policies;

(ii) Containing any clause, provision or agreement providing a premium, deposit or other payment for, or promising the distribution of, any bonus, special fund or guaranteed payment other than the insurance benefits specified in the policy, except that this restriction does not apply to the payment of dividends to the holders of participating policies.



26-18-135. Filing of rates; adherence to rates filed.

26-18-135. Filing of rates; adherence to rates filed.

Each insurer issuing disability insurance policies for delivery in this state, before use thereof, shall file with the commissioner its premium rates and classification of risks pertaining to the policies. The insurer shall adhere to its rates and classifications as filed with the commissioner. The insurer may change the filings as it deems proper.



26-18-136. Franchise disability insurance.

26-18-136. Franchise disability insurance.

(a) Disability insurance on a franchise plan is that form of disability insurance issued to:

(i) Four (4) or more employees of any corporation, copartnership or individual employer or any governmental corporation, agency or department thereof; or

(ii) Ten (10) or more members, employees or employees of members of any labor union or of any trade, professional or other association which:

(A) Has a constitution or bylaws; and

(B) Repealed by Laws 2003, Ch. 160, 2.

(C) Issues to the persons specified in this paragraph, with or without their dependents, the same form of an individual policy varying only as to amounts and kinds of coverage applied for by those persons under an arrangement in which the premiums on the policies may be paid to the insurer periodically by:

(I) The employer, with or without payroll deductions;

(II) The association or union for its members; or

(III) Some designated person acting on behalf of the employer, association or union.

(b) "Employees", as used in this section, includes the officers, managers, employees and retired employees of the employer and the individual proprietor or partners if the employer is an individual proprietor or partnership.

(c) Prior to marketing or offering any disability insurance for a franchise plan formed for the sole purpose of obtaining insurance, the producer shall file a written report with the department setting forth the name of the entity or entities, the insurer and its address and the offering producer and his address. The department shall keep the name of the association confidential.

(d) The provisions of the Small Employer Health Insurance Availability Act, W.S. 26-19-301 et seq., shall apply to all insurance issued under this section.



26-18-137. Repealed by Laws 1990, ch. 15, 3.

26-18-137. Repealed by Laws 1990, ch. 15, 3.






ARTICLE 2 - MULTI-STATE COOPERATION

26-18-201. Definitions.

26-18-201. Definitions.

(a) As used in this article:

(i) "Comprehensive individual medical and surgical insurance policy" shall have the same meaning as "health benefit plan" as that term is defined in W.S. 26-19-302(a)(xii), including, at a minimum, comprehensive major medical coverage for medical and surgical benefits;

(ii) "Health insurance," "health benefit plan" and "health benefit policy" mean a health benefit plan as defined by W.S. 26-19-302(a)(xii);

(iii) "High deductible health plan" means accident and sickness insurance plans sold or maintained under the applicable provisions of section 223 of the Internal Revenue Code;

(iv) "Primary state" means the state designated by the issuer as the state whose covered laws shall govern the health insurance issuer in the sale of health insurance coverage;

(v) "Secondary state" means any state that is not the primary state.



26-18-202. Sale of medical and surgical insurance policies approved in identified other states.

26-18-202. Sale of medical and surgical insurance policies approved in identified other states.

In accordance with the provisions of this article, the commissioner shall identify at least five (5) states with insurance laws sufficiently consistent with Wyoming laws. The commissioner may approve for sale in Wyoming selected comprehensive individual medical and surgical insurance policies that have been approved for issuance in those other states where the insurer is authorized to engage in the business of insurance so long as the insurer is also authorized to engage in the business of insurance in this state and provided that the policy meets the requirements set forth in this article. High deductible health plans that meet national standards for comprehensive medical and surgical coverage may be among the policies automatically approved in Wyoming if approved in the states identified as acceptable by the commissioner.



26-18-203. Approval of policies.

26-18-203. Approval of policies.

A policy approved and issued pursuant to this article shall be treated as if it were issued by an insurer domiciled in Wyoming regardless of the insurer's actual domiciliary.



26-18-204. Financial requirements; continuing compliance.

26-18-204. Financial requirements; continuing compliance.

(a) Any insurer selling an insurance policy pursuant to this article, and any plan approved under this article, shall satisfy actuarial standards and insurer solvency requirements set forth by the National Association of Insurance Commissioners (NAIC) and adopted by regulation promulgated by the commissioner or as otherwise prescribed by regulation promulgated by the commissioner so long as the regulation is not inconsistent with NAIC standards.

(b) Any policy sold in Wyoming under the coverage and administrative laws and regulations of another state that are not covered by a guarantee association or similar association of that state shall be protected under the Wyoming Life and Health Insurance Guaranty Association Act under Chapter 42 of this title.

(c) The commissioner shall have the authority to determine whether an insurer satisfies the standards required by this section and shall not approve a policy or plan that he finds not in compliance with this section. The commissioner shall have the authority to determine whether the policies sold pursuant to this article continue to satisfy the requirements set forth in this section in the same manner as he does with an individual accident and sickness insurance policy approved pursuant to this code. The commissioner shall have the authority to suspend or revoke new sales of out-of-state policies if the laws and regulations of those states are determined to egregiously harm Wyoming residents. Upon suspension or revocation, the issuers of the out-of-state policies shall be required to notify in writing all affected Wyoming policyholders of the suspension or revocation determination by the commissioner.



26-18-205. Multi-state consortium; reciprocity requirements.

26-18-205. Multi-state consortium; reciprocity requirements.

(a) The commissioner shall explore with other insurance commissioners the creation of a consortium of like-minded states that could establish rules of reciprocity for the approval of comprehensive individual medical and surgical health insurance policies among the participating states.

(b) The commissioner shall solicit the thoughts and report a consensus, where one exists, of the other commissioners interested in creating a consortium of like minded states in establishing rules of reciprocity for the approval of health insurance policies. Issues to be considered include but are not limited to:

(i) Whether the consortium should involve only high deductible individual policies, all comprehensive individual medical and surgical health insurance policies, both of these types of individual policies plus small group policies or all health insurance policies;

(ii) Whether insurers should be free to price differently among consortium states dependent on local health care costs and market conditions;

(iii) Whether a policy approved in a primary state shall be automatically available in all secondary states of the consortium, or available at the option of the insurer;

(iv) In areas where an associated preferred provider network is absent, whether sale of policies should be prohibited, disclaimers should be required or the sale of policies should be regulated only by market forces and conditions;

(v) The adequacy for a multi-state consortium of existing state laws on insurer financial solvency, guarantee funds and imposition and collection of premium taxes;

(vi) The authority of a secondary state to deal with customer complaints concerning a multi-state policy;

(vii) Whether and when an insurer selling a policy approved in a primary state must notify the commissioner of a secondary state that the insurer is marketing the policy in the secondary state;

(viii) Whether secondary state insurers, in order to sell competitive policies, may match any less restrictive primary state rules governing policies sold in the secondary state, and whether disclaimers to warn potential customers shall be required on policies and promotional materials in the secondary state;

(ix) Whether any of the issues identified in this subsection require the enactment of uniform laws in the consortium states;

(x) Estimated savings to customers from policy approval only in the primary state and from uniform or less restrictive policies across the consortium states;

(xi) Other issues deemed appropriate by the commissioners to implement a multi-state consortium.

(c) The commissioner shall make an initial proposal that Wyoming recommends the rules of approval for reciprocity should include terms and conditions to protect customers similar to the following:

(i) An issuer, with respect to a particular policy, may only designate one (1) state as its primary state with respect to all coverage it offers using that policy. An issuer may not change the designated primary state with respect to individual health insurance coverage once the policy is issued; provided, however, that a change in designation may be made upon renewal of the policy with approval of the policyholder. With respect to the designated primary state, the issuer shall be licensed and approved to be doing business in that state;

(ii) In the case of a health insurance issuer that is selling a policy in, or to a resident of, a secondary state, the issuer shall be licensed and approved to be doing business in that secondary state; and

(iii) The covered laws of the primary state shall apply to individual health insurance coverage offered by a health insurance issuer in the primary state and policies sold in any secondary state. The coverage and issuer shall comply with these terms and conditions with respect to the offering of coverage in Wyoming.

(d) Except as provided in this section, a health insurance issuer with respect to its offer, sale, rating (including medical underwriting), benefit payment requirements, renewal and issuance of comprehensive individual medical and surgical health insurance coverage in Wyoming is exempt from any covered laws of Wyoming as the secondary state and any rules, regulations, agreements or orders sought or issued by the commissioner under or related to the covered laws to the extent that the laws would:

(i) Make unlawful or regulate, directly or indirectly, the operation of the health insurance issuer operating in Wyoming as a secondary state, except that the commissioner may require an issuer:

(A) To pay on a nondiscriminatory basis applicable premium and other taxes, including high risk pool assessments and other assessments which are levied on insurers and surplus lines insurers, brokers or policyholders under the laws of Wyoming;

(B) To register with and designate the commissioner as its agent solely for the purpose of receiving service of legal documents or process;

(C) To submit to examinations of its financial condition in accordance with the policies and regulations established through the national association of insurance commissioners for accreditation of states to perform these examinations;

(D) To comply with an injunction issued by a court of competent jurisdiction, upon a petition by the commissioner acting pursuant to chapters 28 of this code, chapter 48 of this code or W.S. 26-34-122 or 26-34-123;

(E) To participate, on a nondiscriminatory basis, in any insurance insolvency guaranty association or similar association to which a health insurance issuer in the state is required to belong;

(F) To comply with any state law regarding fraud and abuse, except that if the state seeks an injunction regarding the conduct described in this subparagraph, the injunction shall be obtained from a court of competent jurisdiction;

(G) To comply with any state law regarding unfair claims settlement practices; and

(H) To comply with the applicable requirements for external review procedures with respect to coverage offered in the state.

(ii) Discriminate against the issuer issuing insurance in both the primary state and in any secondary state.

(e) Nothing in this section shall be construed to prohibit a health insurance issuer:

(i) From terminating or discontinuing coverage or a class of coverage in accordance with the laws of the primary state;

(ii) From reinstating lapsed coverage; or

(iii) From retroactively adjusting the rates charged an insured individual if the initial rates were set based on material misrepresentation by the individual at the time of issue.

(f) A health insurance issuer may not offer for sale individual health insurance coverage in Wyoming unless that coverage is currently offered for sale in the primary state.

(g) A person acting, or offering to act, as an agent or broker for a health insurance issuer with respect to the offering of individual health insurance coverage shall obtain a license from Wyoming, with commissions or other compensation subject to the provisions of the laws of Wyoming, except that Wyoming may not impose any qualification or requirement which discriminates against a nonresident agent or broker.

(h) Each health insurance issuer issuing individual health insurance coverage in both primary and secondary states shall submit to the insurance commissioner of each state in which it intends to offer the coverage before it may offer individual health insurance coverage in the state:

(i) A copy of the plan of operation or feasibility study or any similar statement of the policy being offered and its coverage which shall include the name of its primary state and its principal place of business;

(ii) Written notice of any change in its designation of its primary state; and

(iii) Written notice from the issuer of the issuer's compliance with all the laws of the primary state.

(j) Nothing in this section shall be construed to affect the authority of any federal or state court to enjoin the solicitation or sale of individual health insurance coverage by a health insurance issuer to any person or group who is not eligible for that insurance.

(k) Out-of-state companies offering health benefit plans under this article shall be subject to regulation by the commissioner with regard to enforcement of the contractual benefits under the health benefit plan, including the requirements regarding prompt payment of claims for benefits pursuant to W.S. 26-13-124 and 26-15-124.



26-18-206. Rules and regulations.

26-18-206. Rules and regulations.

(a) The commissioner shall draft rules and regulations necessary to implement this article but shall be under no obligation to draft rules and regulations until after March 15, 2011. The commissioner may adopt the rules provided they are consistent with the requirements of W.S. 26-18-206.

(b) Any dispute resolution mechanism or provision for notice and hearing in this title shall apply to insurers issuing and delivering plans pursuant to this article.



26-18-207. Conflict with other code provisions.

26-18-207. Conflict with other code provisions.

If the provisions of this article conflict with any other provision of this code, the provisions of this article shall control.



26-18-208. Authorization date.

26-18-208. Authorization date.

No policy shall be issued or delivered for issuance in this state pursuant to the provisions of this article before July 1, 2011.






ARTICLE 3 - SALE OF OUT-OF-STATE HEALTH INSURANCE POLICIES

26-18-301. Definitions.

26-18-301. Definitions.

(a) As used in this article:

(i) "Health insurance," "health benefit plan" and "health benefit policy" mean a health benefit plan as defined by W.S. 26-1-102(a)(xxxii);

(ii) "High deductible health plan" means health insurance plans sold or maintained under the applicable provisions of section 223 of the Internal Revenue Code;

(iii) "Small employer" means small employer as defined by W.S. 26-19-302(a)(xxii);

(iv) "Small employer health insurance policy" is any policy defined by W.S. 26-19-303(a).



26-18-302. Sale of health insurance policies approved in other states.

26-18-302. Sale of health insurance policies approved in other states.

(a) The insurance commissioner shall approve for sale in Wyoming any individual or small employer health insurance policy or high deductible health plan that is currently approved for issuance in another state where the insurer or the insurer's affiliate or subsidiary is authorized to transact insurance, subject to the following:

(i) Approval shall include approval of any relevant policy forms, provided the forms have been approved by the appropriate regulatory body in the other state;

(ii) The insurer or the insurer's affiliate or subsidiary filing and issuing the policy in Wyoming is also authorized to transact insurance in this state pursuant to title 26, chapter 3 of the Wyoming statutes;

(iii) The policy meets the requirements of this article;

(iv) The insurer shall agree that the Wyoming insurance commissioner may enforce the provisions of the insurance policy and resolve disputes between the insurer and the policyholder in the same manner as the regulatory authorities in the other state, provided that if a contested case arises it shall be subject to the provisions of the Wyoming Administrative Procedure Act and any appeals shall be resolved in Wyoming courts;

(v) The insurer shall inform the commissioner whether the policy will be priced as it is in the other state or at a Wyoming specific price;

(vi) For small employer health insurance policies, all policies shall be subject to the provisions of W.S. 26-19-306(a) and (c)(vi);

(vii) The commissioner shall review any provider network requirements in the policy and may require modification of those requirements if the insurer lacks sufficient within network providers in Wyoming;

(viii) Any authorized insurer may offer an individual or small employer an insurance policy with benefits equivalent to those in any policy approved for sale in Wyoming under this article provided that the offered policy meets the requirements of this article.



26-18-303. Financial requirements; continuing compliance.

26-18-303. Financial requirements; continuing compliance.

(a) Any insurer selling a health insurance policy pursuant to this article and any policy approved pursuant to this article shall satisfy actuarial standards of the National Association of Insurance Commissioners, the requirements of this article and any regulations of the department implementing this article.

(b) The commissioner shall determine whether an insurer satisfies the requirements of this article and shall expeditiously approve policies and plans that comply with this article. The commissioner shall have the authority to determine whether a health insurance policy or plan sold pursuant to this article continues to satisfy the requirements of this article in the same manner as for other policies under this code. The commissioner shall have the authority to require an insurer to participate in the Wyoming health insurance pool and to make other payments required of insurers under this code.

(c) Any policy sold pursuant to this article shall be protected under the Wyoming Life and Health Guaranty Association Act under Chapter 42 of this title.



26-18-304. Disclaimers required.

26-18-304. Disclaimers required.

(a) Each written application for a policy sold pursuant to this article shall contain the following language in boldface type at the beginning of the document:

Warning!

The benefits of this policy may primarily be governed by the laws of a state other than Wyoming. All of the laws applicable to policies filed in this state may not apply to this policy. Any purchase of individual health insurance should be considered carefully since future medical conditions may make it impossible to qualify for another individual health insurance policy.

(b) Each policy sold pursuant to this article shall contain the following language in boldface type at the beginning of the document:

Warning!

The benefits of this policy may be governed primarily by the laws of a state other than Wyoming. The benefits covered may be different from other policies you can purchase in this state. Consult your insurance agent or insurer to determine which health benefits are covered under this policy.



26-18-305. Rules and regulations.

26-18-305. Rules and regulations.

(a) The commissioner shall adopt rules and regulations necessary to implement this article.

(b) Any dispute resolution mechanism or provision for notice and hearing in this code shall apply to insurers issuing and delivering policies pursuant to this article.



26-18-306. Conflict with other code provisions.

26-18-306. Conflict with other code provisions.

If the provisions of this article conflict with any other provision of this code, the provisions of this article shall control.



26-18-307. Authorization date.

26-18-307. Authorization date.

No policy shall be issued or delivered for issuance in this state pursuant to this article before July 1, 2013.









CHAPTER 19 - GROUP AND BLANKET DISABILITY INSURANCE

ARTICLE 1 - IN GENERAL

26-19-101. Scope and applicability of article; short title.

26-19-101. Scope and applicability of article; short title.

(a) This article applies only to group disability and blanket disability insurance contracts.

(b) This article may be cited as the "Group and Blanket Disability Insurance Law".

(c) This article does not apply to any contract made or issued prior to January 1, 1968, nor to any extensions, renewals, reinstatements or modifications of or amendments to any contract whenever made.



26-19-102. "Group disability insurance" defined; eligible groups.

26-19-102. "Group disability insurance" defined; eligible groups.

(a) "Group disability insurance" means that form of disability insurance covering groups of persons as described in this section and W.S. 26-19-110, with or without one (1) or more members of their families or one (1) or more of their dependents, or covering one (1) or more members of the families or one (1) or more dependents of the groups of persons. Except as provided in W.S. 26-19-110, a group disability insurance policy shall not be issued for delivery in this state unless the policy is issued to:

(i) An employer or trustees of a fund established or adopted by an employer, which employer or trustee is deemed the policyholder, insuring the employer's employees for the benefit of persons other than the employer, subject to the following requirements:

(A) All employees or any class of employees are eligible for insurance under the terms of the policy;

(B) The policy may define "employees" to include:

(I) The officers, managers and employees of the employer;

(II) The individual proprietor or partner if the employer is an individual proprietor or partnership;

(III) The officers, managers and employees of subsidiary or affiliated corporations;

(IV) The individual proprietors, partners and employees of individuals and firms, if the business of the employer and the individual or firm is under common control through stock ownership, contract, or otherwise;

(V) Retired employees;

(VI) Former employees;

(VII) Directors of a corporate employer;

(VIII) Elected or appointed officials;

(IX) The trustees, their employees, or both, if their duties are principally connected with the trusteeship.

(C) If the insured employee does not pay any part of the premium for his insurance, the policy shall insure all eligible employees, except those who reject the coverage in writing.

(ii) An association, or a trust or the trustee of a fund established or adopted for the benefit of members of one (1) or more associations. The association shall have at the time the policy is first issued a minimum of fifty (50) persons eligible for insurance, shall have a constitution and bylaws which provide that the association holds regular meetings not less than annually to further the members' purposes, that the association, except for credit unions, collects dues or solicits contributions from members, and that the members have voting privileges and representation on the governing board and committees. Prior to marketing or offering any group disability insurance to an association formed for the sole purpose of obtaining insurance, the producer shall file a written report with the department setting forth the name of the association, the insurer and its address and the offering producer and his address. The department shall keep the name of the association confidential. The provisions of the Small Employer Health Insurance Availability Act, W.S. 26-19-301 et seq., shall apply to all insurance issued to an association under this section. The policy is subject to the following requirements:

(A) The policy may insure one (1) or more of the following or all of any class of the following for the benefit of persons other than the employee's employer:

(I) Members of the association;

(II) Employees of the association; or

(III) Employees of members.

(B) If the covered person does not pay any part of the premium for his insurance, the policy shall insure all eligible persons, except those who reject the coverage in writing.

(iii) A trust or the trustees of a fund established or adopted by two (2) or more employers, by one (1) or more labor unions or similar employee organizations, or by one (1) or more employers and one (1) or more labor unions or similar employee organizations, which trust or trustees are deemed the policyholder, to insure employees of the employers or members of the union or organization for the benefit of persons other than the employers, unions or organizations, subject to the following requirements:

(A) All employees of the employers, members of the unions or organizations or any class of the employers, union members or organization members are eligible for insurance under the terms of the policy;

(B) The policy may provide that the term "employees" shall include:

(I) The employees of one (1) or more subsidiary corporations and the employees, individual proprietors and partners of one (1) or more affiliated corporations, proprietorships or partnerships if the business of the employer and of the affiliated corporations, proprietorships or partnerships is under common control;

(II) Retired or former employees;

(III) Directors of a corporate employer;

(IV) The trustees, trustees' employees, or both, if their duties are principally connected with the trusteeship.

(C) If the insured person does not pay any part of the premium for his insurance, the policy shall insure all eligible persons, except those who reject such coverage in writing.

(iv) Under a policy issued to any person or organization to which a policy of group life insurance may be issued or delivered in this state to insure any class or classes of individuals that could be insured under the group life policy;

(v) Repealed by Laws 1990, ch. 5, 3.

(vi) A creditor, a creditor's parent holding company or a trustee or agent designated by two (2) or more creditors, which creditor, holding company, affiliate, trustee or agent is deemed the policyholder, to insure debtors of the creditor concerning their indebtedness, subject to the following requirements:

(A) All debtors or any class of debtors of the creditor are eligible for insurance under the terms of the policy;

(B) The policy may provide that the term "debtors" shall include:

(I) Borrowers of money or purchasers or lessees of goods, services or property for which payment is arranged through a credit transaction;

(II) The debtors of one (1) or more subsidiary corporations; and

(III) The debtors of one (1) or more affiliated corporations, proprietorships or partnerships if the business of the policyholder and of the affiliated corporations, proprietorships or partnerships is under common control.

(C) If the insured debtor does not pay any part of the premium for his insurance, the policy shall insure all eligible debtors;

(D) The total amount of insurance payable for an indebtedness shall not exceed the greater of the scheduled or actual amount of unpaid indebtedness to the creditor. The insurer may exclude any payments which are delinquent on the date the debtor is disabled as defined in the policy;

(E) The insurance may be payable to the creditor or any successor to the right, title and interest of the creditor. The payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of the payment and any excess of the insurance is payable to the insured or the estate of the insured;

(F) Notwithstanding subparagraphs (A) through (D) of this paragraph, insurance on agricultural credit transaction commitments may be written up to the amount of the loan commitment. Insurance on educational credit transaction commitments may be written up to the amount of the loan commitment less the amount of any repayments made on the loan.

(vii) A credit union or a trustee or agent designated by two (2) or more credit unions, which credit union, trustee or agent is deemed the policyholder, to insure members of the credit union for the benefit of persons other than the credit union, trustee, agent or any of their officials, subject to the following requirements:

(A) All members or all of any class of members of the credit union are eligible for insurance under the terms of the policy;

(B) Policy premiums shall be paid by the policyholder from the credit union's funds and shall insure all eligible members.

(viii) A labor union or similar employee organization which union or organization is deemed the policyholder, to insure members of the union or organization for the benefit of persons other than the union or organization or any of its officials, representatives or agents, subject to the following requirements:

(A) All members or any class of members of the union or organization are eligible for insurance under the terms of the policy;

(B) If the insured member does not pay any part of the premium for his insurance, the policy shall insure all eligible members, except those who reject such coverage in writing.



26-19-103. Repealed by Laws 1990, ch. 5, 3.

26-19-103. Repealed by Laws 1990, ch. 5, 3.



26-19-104. Repealed by Laws 1990, ch. 5, 3.

26-19-104. Repealed by Laws 1990, ch. 5, 3.



26-19-105. Readjustment of premiums; dividends.

26-19-105. Readjustment of premiums; dividends.

Any group disability insurance contract may provide for the readjustment of the rate of premium based upon the experience under the contract. If a policy dividend is declared or a reduction in rate is made or continued for the first or any subsequent year of insurance under any group disability insurance policy issued to any policyholder, the excess, if any, of the aggregate dividends or rate reductions under the policy and all other group insurance policies of the policyholder over the aggregate expenditure for insurance under those policies made from funds contributed by the policyholder, or by an employer of insured persons, or by a union or association to which the insured persons belong, including expenditures made in connection with administration of the policies, shall be applied by the policyholder for the sole benefit of insured employees or members.



26-19-106. Blanket disability insurance; defined.

26-19-106. Blanket disability insurance; defined.

(a) Blanket disability insurance is that form of disability insurance covering groups of persons under a policy or contract issued to:

(i) Any common carrier or to any operator, owner or lessee of a means of transportation, who is deemed the policyholder, covering a group of persons who may become passengers as defined by reference to their travel status on the common carrier or the means of transportation;

(ii) An employer, who is deemed the policyholder, covering any group of employees, dependents or guests, defined by reference to specified hazards incident to an activity or activities or operations of the policyholder;

(iii) A college, school or other institution of learning, a school district or school jurisdictional unit, or to the head, principal or governing board of any educational unit, who is deemed the policyholder, covering students, teachers or employees;

(iv) Any religious, charitable, recreational, educational or civic organization, or branch thereof, which is deemed the policyholder, covering any group of members or participants defined by reference to specified hazards incident to an activity or operations sponsored or supervised by the policyholder;

(v) A sports team, camp or sponsor thereof, which is deemed the policyholder, covering members, campers, employees, officials or supervisors;

(vi) Any volunteer fire department, first aid, civil defense or other similar volunteer organization, which is deemed the policyholder, covering any group of members or participants defined by reference to specified hazards incident to an activity or operations sponsored or supervised by the policyholder;

(vii) A newspaper or other publisher, which is deemed the policyholder, covering its carriers;

(viii) An association, including a labor union, which has a constitution and bylaws and which is deemed the policyholder, covering any group of members or participants defined by reference to specified hazards incident to an activity or operations sponsored or supervised by the policyholder. Prior to marketing or offering any blanket disability insurance to an association, including a labor union, formed for the sole purpose of obtaining insurance, the producer shall file a written report with the department setting forth the name of the association, the insurer and its address and the offering producer and his address. The department shall keep the name of the association confidential. The provisions of the Small Employer Health Insurance Availability Act, W.S. 26-19-301 et seq., shall apply to all insurance issued to an association under this section;

(ix) Cover any other risk or class of risks which, in the commissioner's discretion, may be properly eligible for blanket disability insurance. The commissioner's discretion may be exercised on an individual risk basis or class of risks, or both.



26-19-107. Group disability and blanket insurance standard provisions; exceptions.

26-19-107. Group disability and blanket insurance standard provisions; exceptions.

(a) A policy of group disability or blanket disability insurance shall not be delivered in this state unless it contains in substance the following provisions or provisions which in the commissioner's opinion are more favorable to the persons insured or at least as favorable to the persons insured and more favorable to the policyholder:

(i) The policy, including endorsements and a copy of the application, if any, of the policyholder and the persons insured constitutes the entire contract between the parties;

(ii) Written notice of a claim shall be given to the insurer within twenty (20) days after the occurrence or commencement of any loss covered by the policy. Failure to give notice within the time provided by this paragraph shall not invalidate nor reduce any claim if it is shown it was not reasonably possible to give notice and that notice was given as soon as was reasonably possible;

(iii) The insurer shall furnish either to the person making a claim or to the policyholder for delivery to the person making a claim the forms it usually furnishes for filing proof of loss. If the forms are not furnished before the expiration of fifteen (15) days after giving of the notice specified in paragraph (ii) of this subsection, the person making the claim is deemed to have complied with the requirements of the policy as to proof of loss upon submitting, within the time fixed in the policy for filing proof of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made;

(iv) In the case of claim for loss of time for disability, written proof of the loss shall be furnished to the insurer within ninety (90) days after the commencement of the period for which the insurer is liable. Subsequent written proofs of the continuance of the disability shall be furnished to the insurer at any intervals the insurer reasonably requires. In the case of claim for any other loss, written proof of the loss shall be furnished to the insurer within ninety (90) days after the date of the loss. Failure to furnish proof within the time provided by this paragraph shall not invalidate nor reduce any claim if it is shown it was not reasonably possible to furnish proof and that proof was furnished as soon as was reasonably possible;

(v) Any benefits payable under the policy are payable as follows:

(A) Benefits other than benefits for loss of time are payable not more than forty-five (45) days after receipt of written proof of the loss and supporting evidence;

(B) Subject to proof of loss and supporting evidence, all accrued benefits payable under a policy for loss of time are payable not less frequently than monthly during the continuance of the disability period for which the insurer is liable, and any balance remaining unpaid at the termination of the disability period is payable immediately upon receipt of proof and supporting evidence.

(vi) The insurer, at its own expense, may:

(A) Examine the person of the insured when and as often as it reasonably requires during the pendency of claim under the policy; and

(B) Make an autopsy if it is not prohibited by law.

(vii) No action at law or in equity shall be brought to recover under the policy prior to the expiration of sixty (60) days after written proof of loss is furnished in accordance with the requirements of the policy and no action shall be brought upon the expiration of three (3) years after the time written proof of loss is required to be furnished;

(viii) The policyholder is entitled to a grace period of thirty-one (31) days for the payment of any premium due except the first, and during the grace period the policy shall continue in force unless the policyholder gave the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder is liable to the insurer for the payment of a pro rata premium for the time the policy was in force during the grace period provided by this paragraph;

(ix) The validity of the policy shall not be contested except for nonpayment of premiums after it has been in force for two (2) years from the date of issue, and no statement made by any person covered under the policy relating to insurability shall be used in contesting the validity of the insurance with respect to which the statement was made after the insurance has been in force prior to the contest for a period of two (2) years during the person's lifetime unless the statement is contained in a written instrument signed by the person making the statement;

(x) A copy of the application, if any, of the policyholder shall be attached to the policy when issued. All statements made by the policyholder or by the persons insured are deemed representations and not warranties. No statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to the person or, in the event of the death or incapacity of the insured person, to the individual's beneficiary or personal representative;

(xi) The additional exclusions or limitations, if any, applicable under the policy concerning a disease or physical condition of a person, not otherwise excluded from the person's coverage by name or specific description effective on the date of the person's loss, which existed prior to the effective date of the person's coverage under the policy shall be specified. The exclusion or limitation shall not exclude coverage for a period beyond twelve (12) months following the individual's effective date of coverage and shall only relate to conditions for which medical advice, diagnosis, care or treatment was recommended or received during the six (6) months immediately preceding the effective date of coverage. In determining whether a preexisting condition provision applies to an insured or dependent, all private or public health benefit plans shall credit the time the person was previously covered by a private or public health benefit plan if the previous coverage was continuous to a date not more than ninety (90) days prior to the effective date of the new coverage exclusive of any applicable waiting period. In the case of a preexisting conditions limitation allowable in the succeeding carrier's plan, the level of benefits applicable to preexisting conditions of persons becoming covered by the succeeding carrier's plan during the period of time this limitation applies under the new plan shall be the lesser of:

(A) The benefits of the new plan determined without application of the preexisting conditions limitation; or

(B) The benefits of the prior plan.

(xii) If the premiums or benefits vary by age, a provision shall specify an equitable adjustment of premiums, benefits, or both, to be made if the age of a covered person has been misstated and containing a clear statement of the method of adjustment to be used;

(xiii) The insurer shall issue to the policyholder for delivery to each person insured a certificate containing a statement of the insurance protection to which that person is entitled, to whom the insurance benefits are payable and of any family member's or dependent's coverage;

(xiv) Benefits for loss of life of the person insured are payable to the beneficiary designated by the person insured or if the policy contains conditions pertaining to family status the beneficiary may be the family member specified by the policy terms. Payment of benefits for loss of life of the person insured is subject to the provisions of the policy in the event no designated or specified beneficiary is living at the death of the person insured. All other benefits of the policy are payable to the person insured. The policy may provide that if any benefit is payable to the estate of a person or to a person who is a minor or otherwise not competent to give a valid release, the insurer may pay the benefit, up to an amount not exceeding five thousand dollars ($5,000.00), to any relative by blood, marriage or adoption of the person deemed by the insurer to be equitably entitled to the benefits;

(xv) For a policy insuring debtors, the insurer shall furnish the policyholder for delivery to each debtor insured under the policy a certificate of insurance describing the coverage and specifying that the benefits payable shall first be applied to reduce or extinguish the indebtedness;

(xvi) Repealed By Laws 1997, ch. 120, 2.

(xvii) If issued or delivered on or after January 1, 1999, the policy shall provide a notice on the face of the policy of not less than fourteen (14) point bold type, as to the extent to which the policy includes comprehensive adult wellness benefits as defined in subsection (h) of this section. To insure that the disclosure has been made, the notice shall include space for the signature of the policyholder and the sales representative on the disclosure statement. The disclosure statement must be signed by the applicant and sales representative at the time of the policy application. No policy shall be represented as containing comprehensive adult wellness benefits unless the policy meets the criteria specified under subsection (h) of this section. If coverage is included, the notice shall make reference to the exact location within the policy where the level and extent of coverage is described in detail. If coverage is not included, the notice shall state that the policy does not contain comprehensive adult wellness benefits as defined by law. This statement shall also be placed in a prominent location on any materials used in representing the policy, including sales materials. The department of insurance shall prescribe the form and content of the notice required under this paragraph. This paragraph does not apply to any policy with a deductible of five thousand dollars ($5,000.00) or more.

(b) W.S. 26-19-107(a)(xi), (xiii) and (xiv) shall not apply to policies insuring debtors.

(c) The standard provisions for individual disability insurance policies shall not apply to group disability insurance policies.

(d) If any provision of this section is entirely or partially inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer with the approval of the commissioner shall omit from the policy any inapplicable provision or part of a provision and shall modify any inconsistent provision or part of the provision to conform the policy provision with the coverage provided by the policy.

(e) Repealed By Laws 1997, ch. 120, 2.

(f) No policy of group or blanket disability insurance shall treat the following as a preexisting condition:

(i) Pregnancy existing on the effective date of coverage;

(ii) Genetic information, in the absence of a diagnosis of a condition related to the genetic information.

(g) A policy of group or blanket disability insurance shall not establish rules for eligibility, including continued eligibility, of any individual to enroll under the policy based on any of the following health status related factors in relation to the employee or an eligible dependent:

(i) Health status;

(ii) Medical condition, including both physical and mental illness;

(iii) Claims experience;

(iv) Receipt of health care;

(v) Medical history;

(vi) Genetic information;

(vii) Evidence of insurability, including conditions arising out of acts of domestic violence;

(viii) Disability.

(h) As used in paragraph (a)(xvii) of this section, "comprehensive adult wellness benefits" means benefits not subject to policy deductibles, which provide a minimum benefit equal to eighty percent (80%) of the reimbursement allowance under the private health benefit plan with a maximum of twenty percent (20%) coinsurance by the insured and which provide a benefit structure to the insured equal to a minimum of one hundred fifty dollars ($150.00) per insured adult per calendar year, or a benefit structure of similar actuarial value to the insured. In addition, the benefits shall at minimum provide for testing procedures and for the examination of adult policyholders and their spouses for breast cancer, prostate cancer, cervical cancer and diabetes.

(j) All group and blanket disability insurance policies providing coverage on an expense incurred basis, group service or indemnity type contracts issued by a nonprofit corporation, group service contracts issued by a health maintenance organization, all self-insured group arrangements to the extent not preempted by federal law and all managed health care delivery entities of any type or description, that are delivered, issued for delivery, continued or renewed on or after July 1, 2001, and providing coverage to any resident of this state shall provide benefits or coverage for:

(i) A pelvic examination and pap smear for any nonsymptomatic women covered under the policy or contract;

(ii) A colorectal cancer examination and laboratory tests for cancer for any nonsymptomatic person covered under the policy or contract;

(iii) A prostate examination and laboratory tests for cancer for any nonsymptomatic man covered under the policy or contract; and

(iv) A breast cancer examination including a screening mammogram and clinical breast examination for any nonsymptomatic person covered under the policy or contract.

(k) To encourage public health and diagnostic health screenings, the services covered under subsection (j) of this section shall be provided with no deductible due and payable. A health plan shall, at a minimum, be liable for eighty percent (80%) of the reimbursement allowance of the health plan up to a maximum of two hundred fifty dollars ($250.00) per adult insured per year. A patient shall be liable for coinsurance up to twenty percent (20%) if such coinsurance is required pursuant to the patient's health care coverage. Coverage may be in addition to any other preventive care services. This subsection shall apply to private health benefit plans as defined by W.S. 26-1-102(a)(xxxiii) except that it shall not apply to high deductible policies where the deductible equals or exceeds one thousand dollars ($1,000.00) per person or per family per year or policies qualifying as federal medical savings accounts.

(m) In addition to the prohibitions on the use of genetic information provided in paragraph (g)(vi) of this section, an insurer offering a policy of group or blanket disability insurance shall not, based on the genetic testing information of an individual or a family member of an individual:

(i) Deny eligibility;

(ii) Adjust premium rates;

(iii) Adjust contribution rates;

(iv) Request or require predictive genetic testing information concerning an individual or a family member of the individual, except the insurer may request, but not require, predictive genetic testing information if needed for diagnosis, treatment or payment. As part of a request under this paragraph, the plan or issuer shall provide a description of the procedures in place to safeguard confidentiality of the information.



26-19-108. Group disability and blanket insurance standard provisions; application and certificate need not be furnished.

26-19-108. Group disability and blanket insurance standard provisions; application and certificate need not be furnished.

An individual application need not be required from a person covered under a blanket disability policy or contract, nor is it necessary for the insurer to furnish each person a certificate.



26-19-109. To whom benefits are payable.

26-19-109. To whom benefits are payable.

(a) Any benefits under any group or blanket disability policy or contract are payable to the person insured, or to his designated beneficiary or beneficiaries, or to his estate, except that if the person insured is a minor or otherwise not competent to give a valid release, the benefits may be made payable to his parent, guardian or other person actually supporting him. The policy may provide that any indemnities provided by the policy because of hospital, nursing, medical or surgical services, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of loss, may be paid directly to the hospital or person rendering the services. The policy may not require that the service be rendered by a particular hospital or person. Any payment made under the policy discharges the insurer's obligation with respect to the amount of insurance so paid.

(b) Any group disability policy which contains provisions for the insurer to pay benefits for expenses incurred for hospital, nursing, medical or surgical services for members of the family or dependents of a person insured may provide for the continuation of the benefit provisions entirely or partially after the death of the person insured.



26-19-110. Additional disability insurance groups; requirements.

26-19-110. Additional disability insurance groups; requirements.

(a) Group disability insurance offered to a resident under a group disability insurance policy issued to a group other than one described in W.S. 26-19-102 is subject to the following requirements:

(i) A group disability insurance policy shall not be delivered in this state unless the commissioner finds that:

(A) The issuance of the group policy is not contrary to the best interest of the public;

(B) The issuance of the group policy would result in economies of acquisition or administration;

(C) The benefits are reasonable in relation to the premiums charged;

(D) The insurer possesses and maintains capital and surplus requirements provided by W.S. 26-3-108 and reserve requirements provided by W.S. 26-6-107.

(ii) Group disability insurance coverage shall not be offered in this state by an insurer under a policy issued in another state unless the commissioner determines the requirements of paragraph (i) of this subsection are met and the insurer files with the commissioner:

(A) A copy of the group master contract;

(B) A copy of the statute of the state where the group policy is issued that authorizes the issuance of the group policy;

(C) Evidence of approval of the group policy in the state where the group policy is issued; and

(D) Copies of all supportive material used by the insurer to secure approval of the group in the state where the group policy is issued.

(iii) If the commissioner fails to make the determination provided by paragraph (ii) of this subsection within forty-five (45) days of filing by the insurer of the documents required by paragraph (ii) of this subsection, the requirements of paragraph (i) of this subsection are deemed to be met.



26-19-111. Notice of compensation.

26-19-111. Notice of compensation.

(a) The insurer shall distribute to prospective insureds a written notice that compensation shall or may be paid for a program of group insurance which would qualify under W.S. 26-19-102(a)(ii) or 26-19-110, if compensation of any kind shall or may be paid to:

(i) A policyholder or sponsoring or endorsing entity in the case of group policy; or

(ii) A sponsoring or endorsing entity in the case of individual, blanket or franchise policies marketed by means of direct response solicitation.

(b) Notice required by this section shall be distributed:

(i) Whether compensation is direct or indirect; and

(ii) Whether compensation is:

(A) Paid to or retained by the policyholder or sponsoring or endorsing entity; or

(B) Paid to or retained by a third party at the direction of the policyholder, sponsoring or endorsing entity or an entity affiliated by way of ownership, contract or employment.

(c) The notice required by this section shall be placed on or accompany any application or enrollment form provided to prospective insureds.

(d) As used in this section:

(i) "Direct response solicitation" means a solicitation through a sponsoring or endorsing entity by the mails, telephone or other mass communications media; and

(ii) "Sponsoring or endorsing entity" means an organization which has arranged for the offering of a program of insurance in a manner which communicates that eligibility for participation in the program is dependent upon affiliation with the organization or that it encourages participation in the program.



26-19-112. Dependent group disability insurance.

26-19-112. Dependent group disability insurance.

Except for a policy issued under W.S. 26-19-102(a)(vi), a group disability insurance policy may be extended to insure the employees' or members' or any class of employees' or members' family members or dependents. If the employee or member does not pay any part of the premium for the family members or dependents coverage, the policy shall insure all eligible employees, members or any class of employees or members.



26-19-113. Continuation of group coverage after termination of employment or membership.

26-19-113. Continuation of group coverage after termination of employment or membership.

(a) A non-COBRA group policy or certificate of insurance on a master policy of a group delivered or issued for delivery in this state on or after July 1, 1995, issued by any insurance company, nonprofit health service corporation, health maintenance organization or any other insurer that provides hospital, surgical or major medical expense insurance or any accommodation of these coverages on an expense incurred basis, but not a policy that provides benefits for specific diseases or for accidental injuries only, shall provide that employees, members or their covered eligible dependents whose insurance under the group policy would otherwise terminate because of termination of employment or membership or eligibility for coverage are entitled to continue their hospital, surgical and major medical insurance under that group policy, for themselves, their eligible dependents or both, subject to all of the group policy's terms and conditions applicable to those forms of insurance and to the following conditions:

(i) Continuation is only available to an employee or member who has been continuously insured under the group policy and for similar benefits under any group policy which it replaced, during the entire three (3) month period ending with the termination of eligibility;

(ii) Continuation is not available for any person who is:

(A) Covered by medicare, excluding his spouse or dependent children who shall be entitled to continuation; or

(B) Covered by any other insured or uninsured arrangement which provides hospital, surgical or medical coverage for individuals in a group.

(iii) Continuation need not include dental or vision care benefits or any other benefits provided under the group policy in addition to its hospital, surgical or major medical benefits unless the insurer previously included such benefits and the insured requests such benefits;

(iv) An employee or member who wishes continuation of coverage shall request the continuation in writing within the thirty-one (31) day period following the date of termination of coverage;

(v) An employee or member electing continuation shall pay to the insurer, third party administrator, group policyholder or the employer, as designated by the employer, on a monthly basis in advance, the amount of contribution required by the policyholder or employer, but not more than one hundred two percent (102%) of the group rate for the insurance being continued under the group policy on the due date of each payment. The employer's designation with regard to whom the electing employee or member shall pay his contribution shall be made in writing prior to the date the first contribution by the employee or member is due. The employee's or member's written election of continuation, together with the first contribution required to establish contributions on a monthly basis in advance, shall be given to the insurer, third party administrator, policyholder or employer within thirty-one (31) days of the date the employee's or member's insurance would otherwise terminate;

(vi) Continuation of insurance under the group policy for any person terminates when the person fails to satisfy paragraph (ii) of this subsection or, if earlier, at the first to occur of the following:

(A) The date twelve (12) months after the date the employee's or member's insurance under the policy would otherwise have terminated because of termination of employment or membership;

(B) If the employee or member fails to make timely payment of a required contribution, the end of the period for which contributions were made;

(C) The date on which the group policy is terminated or, in the case of an employee, the date the employer terminates participation under the group policy. However, if this subparagraph applies and the coverage ceasing by reason of the termination is replaced by similar coverage under another group policy, the following apply:

(I) The employee or member may become covered under that other group policy for the balance of the period that the employee or member would have remained covered under the prior group policy in accordance with this paragraph had a termination described in this subparagraph not occurred;

(II) The minimum level of benefits to be provided by the other group policy is the applicable level of benefits of the prior group policy reduced by any benefits payable under that prior group policy;

(III) The prior group policy shall continue to provide benefits to the extent of its accrued liabilities and extensions of benefits as if the replacement had not occurred.

(vii) A notification of the continuation privilege shall be included in each certificate of coverage;

(viii) Upon termination of the continuation period, the member, surviving spouse or dependent is entitled to exercise any option which is provided in the group plan to elect a conversion policy. The member electing a conversion policy shall notify the carrier of the election and pay the required premium within thirty-one (31) days of the termination of the continued coverage under the group contract.

(b) As used in subsection (a) of this section, "non-COBRA" means any group policy or certificate of insurance on a master policy of a group policy which is not subject to continuation of rights as provided under the federal Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.



26-19-114. Failure to pay premiums; notification.

26-19-114. Failure to pay premiums; notification.

When an employer or trustee of a fund established or adopted by an employer, which employer or trustee is deemed the policyholder of the group disability insurance policy insuring the employer's employees for the benefit of persons other than the employer and where the employer or trustee routinely pays any part of the premium for the policy, if the employer or trustee fails to pay the routinely paid portion of the premium when required under the policy for any reason, the employer or trustee shall notify the employee or beneficiary, electronically or in writing, within thirty (30) days of the failure to pay.






ARTICLE 2 - GROUP COVERAGE REPLACEMENT ACT

26-19-201. Purpose and scope of article.

26-19-201. Purpose and scope of article.

(a) The purpose of this article is to:

(i) Provide for continuance of coverage for all participants when a succeeding carrier's contract replaces a prior plan's benefits; and

(ii) Prohibit the imposition of preexisting condition limitations under certain circumstances.

(b) This article is applicable to all insurance policies and subscriber contracts issued or provided by an insurance company or a nonprofit service corporation on a group or group-type basis covering persons as employees of employers or as members of unions, associations, multiple employer trusts or organizations, or any arrangement subject to the jurisdiction of the insurance department.



26-19-202. Definitions.

26-19-202. Definitions.

(a) As used in this article:

(i) "Carrier" means an insurance company, nonprofit service corporation, trust, association or other arrangement subject to the jurisdiction of the insurance department;

(ii) "Group-type basis" means a benefit plan which meets the following conditions:

(A) Coverage is provided through insurance policies or subscriber contracts to classes of employees or members defined in terms of conditions pertaining to employment or membership or any other arrangement subject to the jurisdiction of the insurance department;

(B) The coverage is not available to the general public and can be obtained and maintained only because of the covered person's membership in connection with the particular organization or group;

(C) There are arrangements for bulk payment of premiums or subscription charges to the insurer, nonprofit service corporation, association or trust;

(D) There is sponsorship of the plan by the employer, union, association, trust or organization; and

(E) Individually underwritten and issued guaranteed renewable policies shall not be considered "group-type basis" under this paragraph even though purchased through payroll deduction.



26-19-203. Continuance of coverage where one carrier's contract replaces a plan of similar benefits of another carrier.

26-19-203. Continuance of coverage where one carrier's contract replaces a plan of similar benefits of another carrier.

(a) In those instances in which one (1) carrier's contract replaces a plan of similar benefits of another carrier:

(i) The prior carrier remains liable only to the extent of its accrued liabilities and extensions of benefits. The position of the prior carrier shall be the same whether the group policy holder or other entity secures replacement coverage from a new carrier, self-insures or foregoes the provision of coverage;

(ii) The succeeding carrier is liable under the following circumstances:

(A) Each person covered under the prior carrier's plan shall be eligible for complete coverage in accordance with the succeeding carrier's plan of benefits, which shall include coverage for ninety (90) days for any complication caused as a result of a condition for which benefits were paid under the prior plan within ninety (90) days prior to termination of that plan. Copayment and deductible levels for coverage required under this subparagraph may be applied in a manner consistent with those provided by the succeeding carrier's plan;

(B) In the case of a preexisting conditions limitation included in the succeeding carrier's plan, the level of benefits applicable to preexisting conditions of persons becoming covered by the succeeding carrier's plan in accordance with this paragraph during the period of time this limitation applies under the new plan shall be the lesser of:

(I) The benefits of the new plan determined without application of the preexisting conditions limitations; or

(II) The benefits of the prior plan.

(C) In any situation where a determination of the prior carrier's benefit is required by the succeeding carrier, at the succeeding carrier's request the prior carrier shall furnish a statement of the benefits available or pertinent information, sufficient to permit verification of the benefit determination or the determination itself by the succeeding carrier. For the purposes of this section, benefits of the prior plan will be determined in accordance with all of the definitions, conditions and covered expense provisions of the prior plan rather than those of the succeeding plan. The benefit determination will be made as if coverage had not been replaced by the succeeding carrier.



26-19-204. Violations; penalty.

26-19-204. Violations; penalty.

Any person who violates any of the provisions of this article shall be subject to the penalties provided by W.S. 26-1-107.






ARTICLE 3 - SMALL EMPLOYER HEALTH INSURANCE AVAILABILITY

26-19-301. Short title.

26-19-301. Short title.

This act shall be known and may be cited as the "Small Employer Health Insurance Availability Act."



26-19-302. Definitions.

26-19-302. Definitions.

(a) As used in this act:

(i) "Actuarial certification" means a written statement by a member of the American Academy of Actuaries or other individual acceptable to the commissioner that a small employer carrier is in compliance with the provisions of W.S. 26-19-304, based upon the person's examination, including a review of the appropriate records and of the actuarial assumptions and methods used by the small employer carrier in establishing premium rates for applicable health benefit plans;

(ii) "Base premium rate" means, for each class of business as to a rating period, the lowest premium rate charged or that could have been charged under a rating system for that class of business, by the small employer carrier to small employers with similar case characteristics for health benefit plans with the same or similar coverage;

(iii) "Basic health benefit plan" means a low cost health benefit plan developed pursuant to W.S. 26-19-308;

(iv) "Board" means the board of directors of the program;

(v) "Carrier" means any person who provides any health benefit plan in this state subject to state insurance regulation and includes, but is not limited to, an insurance company, a fraternal benefit society, a prepaid hospital or medical care plan, a health maintenance organization and a multiple employer welfare arrangement. For purposes of this act, companies that are affiliated companies or that are eligible to file a consolidated tax return shall be treated as one (1) carrier except that any insurance company, health service corporation, hospital service corporation or medical service corporation that is an affiliate of a health maintenance organization located in this state, or any health maintenance organization located in this state which is an affiliate of an insurance company, health service corporation, hospital service corporation or medical service corporation may treat the health maintenance organization as a separate carrier and each health maintenance organization that operates only one (1) health maintenance organization in an established geographic service area of this state may be considered a separate carrier;

(vi) "Case characteristics" means demographic or other objective characteristics of a small employer, as determined by a small employer carrier, that are considered by the small employer carrier in the determination of premium rates for the small employer, provided, however, that claim experience, health status and duration of coverage since issue are not case characteristics for the purposes of this act;

(vii) "Class of business" means all of a distinct grouping of small employers as shown on the records of the small employer carrier, and provided:

(A) A distinct grouping may only be established by the small employer carrier on the basis that the applicable health benefit plans:

(I) Are marketed and sold through individuals and organizations which are not participating in the marketing or sale of other distinct groupings of small employers for such small employer carrier;

(II) Have been acquired from another small employer carrier as a distinct grouping of plans; or

(III) Are provided through an association with membership of not less than two (2) small employers.

(B) A small employer carrier may establish no more than two (2) additional groupings under each subdivision (I) through (III) of subparagraph (A) of this paragraph on the basis of underwriting criteria which are expected to produce substantial variation in the health care costs;

(C) The commissioner may approve the establishment of additional distinct groupings upon application to the commissioner and a finding by the commissioner that such action would enhance the efficiency and fairness of the small employer marketplace.

(viii) Repealed by Laws 1995, ch. 94, 3.

(ix) "Dependent" means:

(A) A spouse or unmarried child under the age of nineteen (19) years;

(B) An unmarried child who is a full-time student under the age of twenty-three (23);

(C) A child of any age who is disabled and dependent upon the parent;

(D) Any other individual defined to be a dependent in the health benefit plan covering the employee.

(x) "Eligible employee" means an employee who works on a full-time basis, with a normal work week of thirty (30) or more hours and has met any applicable waiting period requirements. The term includes a sole proprietor, a partner of a partnership or an independent contractor, if the sole proprietor, partner or independent contractor is included as an employee under a health benefit plan of a small employer, but does not include employees who work on a part-time, temporary, seasonal or substitute basis;

(xi) "Established geographic service area" means a geographical area approved by the commissioner in conjunction with the carrier's certificate of authority to transact insurance in this state, within which the carrier is authorized to provide coverage;

(xii) "Health benefit plan" means any hospital or medical policy or certificate, major medical expense insurance, hospital or medical service plan contract or health maintenance organization subscriber contract. "Health benefit plan" does not include accident-only, credit, dental, vision, Medicare supplement, long-term care or disability income insurance, coverage issued as a supplement to liability insurance, worker's compensation or similar insurance or automobile medical-payment insurance, nor does it include policies or certificates of specified disease, hospital confinement indemnity or limited benefit health insurance if the carrier offering the policies or certificates certifies to the commissioner that policies or certificates described in this paragraph are being offered and marketed as supplemental health insurance and not as a substitute for hospital or medical expense insurance or major medical expense insurance;

(xiii) Repealed by Laws 1993, ch. 83, 2.

(xiv) "Index rate" means, for each class of business as to a rating period for small employers with similar case characteristics, the arithmetic average of the applicable base premium rate and the corresponding highest premium rate;

(xv) "Late enrollee" means an eligible employee or dependent who requests enrollment in a health benefit plan of a small employer following the initial enrollment period provided under the terms of the health benefit plan, provided that the initial enrollment period shall be a period of at least thirty (30) days. An eligible employee or dependent shall not be considered a late enrollee if:

(A) The individual:

(I) Was covered under a public or private health insurance or other health benefit arrangement at the time the individual was eligible to enroll;

(II) Has lost coverage under a public or private health insurance or other health benefit arrangement as a result of termination of employment or eligibility, the termination of the other plan's coverage, death of a spouse, divorce, legal separation or termination of employer contribution; and

(III) Requests enrollment within thirty (30) days after termination of coverage provided under a public or private health insurance or other health benefit arrangement.

(B) The individual is employed by an employer which offers multiple health benefit plans and the individual elects a different plan during an open enrollment period; or

(C) A court has ordered coverage be provided for a spouse or minor child under a covered employee's health benefit plan and request for enrollment is made within thirty (30) days after issuance of the court order.

(xvi) "New business premium rate" means, for each class of business as to a rating period, the lowest premium rate charged or offered, or which could have been charged or offered, by the small employer carrier to small employers with similar case characteristics for newly issued health benefit plans with the same or similar coverage;

(xvii) "Participating carrier" means all small employer carriers issuing health benefit plans in this state. "Participating carrier" shall also include any carrier that maintains an existing health benefit plan covering eligible employees of one (1) or more small employers;

(xviii) "Plan of operation" means the plan of operation of the program, including articles, bylaws and operating rules adopted by the board pursuant to W.S. 26-19-307;

(xix) "Preexisting condition provision" means a policy provision that excludes coverage for charges or expenses incurred during a specified period following the insured's effective date of coverage, as to a condition which, during a specified period immediately preceding the effective date of coverage, medical advice, diagnosis, care or treatment was recommended or received;

(xx) "Program" means the Wyoming small employer health reinsurance program created by W.S. 26-19-307;

(xxi) "Rating period" means the calendar period for which premium rates established by a small employer carrier are assumed to be in effect, as determined by the small employer carrier;

(xxii) "Small employer" means any person, firm, corporation, partnership or association who is actively engaged in business who, on at least fifty percent (50%) of its working days during the preceding calendar quarter, employed at least two (2) but no more than fifty (50) eligible employees, the majority of whom were employed within this state or were residents of Wyoming. In determining the number of eligible employees, companies which are affiliated companies, or which are eligible to file a combined tax return for purposes of any state taxation, shall be considered one (1) employer;

(xxiii) "Small employer carrier" means any carrier that offers health benefit plans covering eligible employees of one (1) or more small employers;

(xxiv) "Standard health benefit plan" means a health benefit plan developed pursuant to W.S. 26-19-308;

(xxv) "Taft-Hartley trust" means a trust formed pursuant to a collective bargaining agreement under the federal Labor Management Relations Act of 1947;

(xxvi) "Affiliation period" means a period which, under the terms of the health insurance coverage offered by a health maintenance organization, must expire before the health insurance coverage becomes effective. The health maintenance organization is not required to provide health care services or benefits during an affiliation period and no premiums shall be charged to the participant or beneficiary for any coverage during the period;

(xxvii) "Provider network" means health insurance coverage offered by a health insurance issuer under which the financing and delivery of medical care, including items and services paid for as medical care, is provided in whole or in part, through a defined set of providers under contract with the issuer;

(xxviii) "This act" means W.S. 26-19-301 through 26-19-310.



26-19-303. Applicability and scope.

26-19-303. Applicability and scope.

(a) This act shall apply to any health benefit plan which provides coverage to two (2) or more employees of a small employer in this state if:

(i) Any portion of the premium or benefits is paid by a small employer or if an eligible employee or dependent is reimbursed, whether through wage adjustments or otherwise, by a small employer for any portion of the premium; or

(ii) The health benefit plan is treated by the employer or any of the eligible employees or dependents as part of a plan or program for the purposes of section 162, section 125 or section 106 existing as of the effective date of this act or similar sections subsequently enacted of the United States Internal Revenue Code.

(b) Notwithstanding subsection (a) of this section, W.S. 26-19-305(a) and (c) and 26-19-304(a) shall not apply to individual health benefit policies sold to small employers which are subject to approval for policy form by the commissioner.

(c) A Taft-Hartley trust, or a carrier with the written authorization of a Taft-Hartley trust may make a written request to the commissioner for a waiver from the application of any of the provisions of W.S. 26-19-304(a) with respect to a health benefit plan provided to the trust. The commissioner may grant the waiver if he finds that application of W.S. 26-19-304(a) with respect to the trust would have a substantial adverse effect on the participants and beneficiaries of the trust, and would require significant modifications to one (1) or more collectively bargained arrangement for which the trust is established or maintained. A waiver granted under this subsection shall not apply to an individual if the person participates in the trust as an associate member of an employee organization.



26-19-304. Restrictions relating to premium rates.

26-19-304. Restrictions relating to premium rates.

(a) Premium rates for health benefit plans subject to this act shall be subject to the following provisions:

(i) The index rate for a rating period for any class of business shall not exceed the index rate for any other class of business by more than twenty percent (20%);

(ii) For a class of business, the premium rates charged during a rating period to small employers with similar case characteristics for the same or similar coverage, or the rates which could be charged to employers under the rating system for that class of business shall not vary from the index rate by more than thirty-five percent (35%) of the index rate;

(iii) The percentage increase in the premium rate charged to a small employer for a new rating period shall not exceed the sum of the following:

(A) The percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period. In the case of a health benefit plan into which a small employer carrier is no longer enrolling new small employers, the carrier shall use the percentage change in the base premium rate, provided that the change does not exceed, on a percentage basis, the change in the new business premium rate for the most similar health benefit plan into which the carrier is actively enrolling new small employers;

(B) Any adjustment, not to exceed fifteen percent (15%) annually and adjusted pro rata for rating periods of less than one (1) year, due to the claim experience, health status or duration of coverage of the employees or dependents of the small employer as determined from the small employer carrier's rate manual for the class of business; and

(C) Any adjustment due to change in coverage or change in the case characteristics of the small employer as determined from the small employer carrier's rate manual for the class of business.

(iv) Adjustments in rates for claims experience, health status and duration from issue shall not be charged to individual employees or dependents. Any such adjustment shall be applied uniformly to the rates charged for all employees and dependents of the small employer;

(v) Any adjustment in rates charged by a small employer carrier caused by reinsurance is subject to the rating limitations set forth in this section;

(vi) Premium rates for health benefit plans shall comply with the requirements of this section notwithstanding any assessments paid or payable by small employer carriers under this act;

(vii) In any case where a small employer carrier utilizes industry as a case characteristic in establishing premium rates, the rate factor associated with any industry classification shall not vary from the arithmetic average of the rate factors associated with all industry classifications by greater than fifteen percent (15%) of such coverage;

(viii) In the case of health benefit plans issued prior to the effective date of this act, a premium rate for a rating period may exceed the ranges set forth in paragraphs (i) and (ii) of subsection (a) of this section for a period of three (3) years following the effective date of this act. In such case, the percentage increase in the premium rate charged to a small employer in such a class of business for a new rating period may not exceed the sum of the following:

(A) The percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period. In the case of a health benefit plan into which a small employer carrier is no longer enrolling new small employers, the carrier shall use the percentage change in the base premium rate, provided that the change does not exceed, on a percentage basis, the change in the new business premium rate for the most similar health benefit plan into which the carrier is actively enrolling new small employers; and

(B) Any adjustment due to change in coverage or change in the case characteristics of the small employer as determined from the carrier's rate manual for the class of business.

(ix) Small employer carriers shall apply rating factors, including case characteristics, consistently with respect to all small employers in a class of business;

(x) For the purposes of this subsection, a health benefit plan that utilizes a provider network shall not be considered similar coverage to a health benefit plan that does not utilize such a network, provided that utilization of the network results in substantial differences in claims costs;

(xi) The small employer carrier shall not use case characteristics, other than age, gender, industry, geographic area, family composition and group size without prior approval of the commissioner;

(xii) The commissioner shall adopt regulations to implement the provisions of this section and to assure that rating practices used by small employer carriers are consistent with the purposes of this act, including regulations that:

(A) Assure that differences in rates charged for health benefit plans by small employer carriers are reasonable and reflect objective differences in plan design;

(B) Prescribe the manner in which case characteristics may be used by small employer carriers.

(b) A small employer carrier shall not transfer a small employer involuntarily into or out of a class of business. A small employer carrier shall not offer to transfer a small employer into or out of a class of business unless the offer is made to transfer all small employers in the class of business without regard to case characteristics, claim experience, health status or duration of coverage since issue.

(c) The commissioner may suspend for a specified period the application of paragraph (a)(i) of this section as to the premium rates applicable to one (1) or more small employers included within a class of business of a small employer carrier for one (1) or more rating periods upon a filing by the small employer carrier and a finding by the commissioner either that the suspension is reasonable in light of financial condition of the small employer carrier or that the suspension would enhance the efficiency and fairness of the marketplace for small employer health insurance.

(d) In connection with the offering for sale of any health benefit plan to a small employer, the small employer carrier shall make a reasonable disclosure, as part of its solicitation and sales materials, of the following:

(i) The extent to which premium rates for a specified small employer are established or adjusted in part based upon the actual or expected variation in claims costs or actual or expected variation in health condition of the employees and dependents of the small employer;

(ii) The provisions concerning the small employer carrier's right to change premium rates and the factors other than claim experience which affect changes in premium rates;

(iii) The provisions relating to renewability of policies and contracts; and

(iv) The provisions relating to any preexisting condition provision.

(e) Each small employer carrier shall:

(i) Maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles;

(ii) File with the commissioner annually on or before March 15 an actuarial certification certifying that the carrier is in compliance with this act and that the rating methods of the small employer carrier are actuarially sound. A copy of the certification shall be retained by the small employer carrier at its principal place of business;

(iii) Make the information and documentation described in paragraph (i) of this subsection available to the commissioner upon request. Except in cases of violations of this act, the information shall be considered proprietary and trade secret information and shall not be subject to disclosure by the commissioner to persons outside of the department except as agreed to by the small employer carrier or as ordered by a court of competent jurisdiction.



26-19-305. Renewability of coverage.

26-19-305. Renewability of coverage.

(a) A health benefit plan subject to this act shall be renewable with respect to all eligible employees or dependents at the option of the employer except in the following cases:

(i) Nonpayment of the required premiums;

(ii) Fraud or misrepresentation of the employer or, with respect to coverage of individual insureds, the insureds or their representatives;

(iii) Noncompliance with the carrier's minimum participation requirements;

(iv) Noncompliance with the carrier's employer contribution requirements;

(v) Repeated misuse of a provider network provision;

(vi) The carrier elects not to renew all of its health benefit plans issued to small employers in this state. In such a case, the carrier shall:

(A) Provide advanced notice of its decision under this paragraph to the commissioner in each state in which it is licensed; and

(B) Provide notice of the decision not to renew coverage to all affected health benefit plans and to the commissioner in each state in which an affected insured individual is known to reside at least one hundred eighty (180) days prior to the nonrenewal of any health benefit plans by the carrier. Notice to the commissioner under this subparagraph shall be provided at least three (3) working days prior to the notice to the affected health plans.

(vii) The commissioner finds that the continuation of the coverage would:

(A) Not be in the best interests of the policyholders or certificate holders; or

(B) Impair the carrier's ability to meet its contractual obligations.

(b) If the commissioner finds that the carrier may elect not to renew coverage under paragraph (vii) of subsection (a) of this section he shall assist affected small employers in finding replacement coverage.

(c) A carrier that elects not to renew a health benefit plan under paragraph (vi) of subsection (a) of this section shall be prohibited from writing new business in the small employer market for a period of five (5) years from the date of notice to the commissioner.

(d) In the case of a health maintenance organization doing business in the small employer market in one (1) established geographic service area of the state, the provisions set forth in this section shall apply to the health maintenance organization's operations in that service area.



26-19-306. Availability of coverage.

26-19-306. Availability of coverage.

(a) Within one hundred eighty (180) days after the commissioner's approval of the basic health benefit plan and the standard health benefit plan developed pursuant to W.S. 26-19-308, but in no case prior to March 31, 1993, every small employer carrier shall, as a condition of transacting business in this state with small employers, actively offer to small employers all health benefit plans which it actively markets to small employers in this state, including at least two (2) health benefit plans. One (1) plan to be offered by each small employer carrier shall be a basic health benefit plan and one (1) plan shall be a standard health benefit plan. Except as provided in this section, all small employer carriers shall issue any health benefit plan to any eligible small employer that applies for the plan and agrees to make the required premium payments and to satisfy the other reasonable provisions of the plan. Carriers or multiple employer welfare associations whose bylaws or charters do not permit them to issue coverage on a marketwide basis shall only be required to guarantee issue to those small employers which meet the requirements of the bylaws or charters. Charter or bylaw provisions which prohibit issuance to specific populations based on health status or health risk shall not be considered as exceptions to the requirements of this subsection.

(b) A small employer carrier shall file with the commissioner, in a format and manner prescribed by the commissioner, the basic health benefit plan and the standard health benefit plan to be used by the carrier. A plan filed pursuant to this section may be used by a small employer carrier beginning forty-five (45) days after it is filed unless the commissioner disapproves its use. The commissioner at any time may, after providing notice and an opportunity for a hearing to the small employer carrier, disapprove the continued use by a small employer carrier of a basic or standard health benefit plan on the grounds that the plan does not meet the requirements of this section.

(c) All health benefit plans covering small employers shall comply with the following provisions:

(i) Preexisting condition provisions shall not exclude coverage for a period beyond twelve (12) months following the individual's effective date of coverage and shall only relate to conditions for which medical advice, diagnosis, care or treatment was recommended or received during the six (6) months immediately preceding the effective date of coverage. Pregnancy shall not be treated as a preexisting condition. Genetic information shall not be treated as a preexisting condition in the absence of a diagnosis of a condition related to such information;

(ii) In determining whether a preexisting condition provision applies to an eligible employee or dependent, all health benefit plans shall credit the time the person was previously covered by public or private health insurance or other health benefit arrangement if the previous coverage was continuous to a date not more than ninety (90) days prior to the effective date of the new coverage, exclusive of any applicable waiting period under such plan;

(iii) Late enrollees may be excluded from coverage for the greater of eighteen (18) months or an eighteen (18) month preexisting condition exclusion, provided that if both a period of exclusion from coverage and a preexisting condition exclusion are applicable to a late enrollee, the combined period shall not exceed eighteen (18) months;

(iv) Any requirement used by a small employer carrier in determining whether to provide coverage to a small employer group, including requirements for minimum participation of eligible employees and minimum employer contributions, shall be applied uniformly among all small employer groups with the same number of eligible employees applying for coverage or receiving coverage from the small employer carrier. A small employer carrier may vary application of minimum participation requirements and minimum employer contribution requirements only by the size of the small employer group;

(v) In applying minimum participation requirements with respect to a small employer, a small employer carrier shall not consider employees or dependents who are otherwise covered by a public or an employment based health benefit plan in determining whether the applicable percentage of participation is met;

(vi) If a small employer carrier offers coverage to a small employer, it shall offer coverage to all of the small employer's eligible employees and their dependents. A small employer carrier shall not offer coverage to only certain persons in a group or to only part of a group, except in the case of late enrollees as provided in paragraph (iii) of this subsection. Except as permitted under paragraphs (i) and (iii) of this subsection, a small employer carrier shall not modify a health benefit plan with respect to a small employer or any eligible employee or dependent, through riders, endorsements or otherwise, to restrict or exclude coverage or benefits for specified diseases, medical conditions or services otherwise covered by the plan;

(vii) In the case of a group health plan that offers medical care through health insurance coverage offered by a health maintenance organization, the plan may provide for an affiliation period with respect to coverage through the health maintenance organization only if:

(A) No preexisting condition exclusion is imposed with respect to such coverage;

(B) The affiliation period is applied uniformly without regard to any health status related factors; and

(C) The affiliation period does not exceed two (2) months, or three (3) months in the case of a late enrollee.

(d) No small employer carrier shall be required to offer coverage or accept applications pursuant to subsection (a) of this section in the case of the following:

(i) To a small employer, where the small employer is not physically located in the small employer carrier's established geographic service area;

(ii) To an employer whose employees do not work or reside within the small employer carrier's established geographic service area; or

(iii) Within an area where the small employer carrier reasonably anticipates, and demonstrates to the satisfaction of the commissioner, that it will not have the capacity within its established geographic service area to deliver service adequately to the members of such groups because of its obligations to existing group contract holders and enrollees.

(e) A small employer carrier that cannot offer coverage pursuant to paragraph (d)(iii) of this section shall not offer coverage in the applicable area to new cases of employer groups with more than fifty (50) eligible employees or small employer groups until the later of one hundred eighty (180) days following each such refusal or the date on which the carrier notifies the commissioner that it has regained capacity to deliver services to small employer groups.

(f) If any carrier has insured a disproportionate number of small employer groups with employees requiring reinsurance, the carrier may petition the commissioner to temporarily suspend the requirement to accept every small employer applying for coverage. The suspension may be granted only if the commissioner finds:

(i) The carrier is reasonably reinsuring lives at a rate of at least one hundred thirty percent (130%) of the statewide average for reinsurance; and

(ii) The rate of reinsurance is having a significant disproportional adverse effect on the carrier that is impairing its ability to offer policies at competitive rates in the small group market.

(g) A small employer carrier shall not be required to offer coverage or accept applications pursuant to subsection (a) of this section for so long as the commissioner finds that the acceptance of an application or applications would place the small employer carrier in a financially impaired condition.

(h) The requirements of subsections (a) and (b) of this section shall not apply to any carrier which maintains existing health benefit plans covering eligible employees of one (1) or more small employers but is no longer enrolling new small employers.

(j) In addition to the prohibition on the use of genetic testing information provided in paragraph (c)(i) of this section, all health benefit plans covering small employers shall not, based on the genetic testing information of an individual or a family member of an individual:

(i) Establish rules of eligibility to enroll in the plan;

(ii) Deny eligibility;

(iii) Adjust premium rates;

(iv) Adjust contribution rates;

(v) Request or require predictive genetic testing information concerning an individual or a family member of the individual, except the health benefit plan may only request, but not require, predictive genetic testing information if needed for diagnosis, treatment or payment. As part of a request under this paragraph, the plan or issuer shall provide a description of the procedures in place to safeguard confidentiality of the information.



26-19-307. Small employer carrier reinsurance program.

26-19-307. Small employer carrier reinsurance program.

(a) There is hereby created a nonprofit entity to be known as the "Wyoming small employer health reinsurance program."

(b) Within sixty (60) days of the effective date of this act, each small employer carrier shall make a filing with the commissioner containing the carrier's net health insurance premium derived from health benefit plans delivered to small employers in this state in the previous calendar year.

(c) Within sixty (60) days of the effective date of this act the commissioner shall give notice to all participating carriers of the time and place for the initial organizational meeting, which shall take place within one hundred twenty (120) days of the effective date. The participating carriers shall select the initial board which shall be subject to approval by the commissioner. The board shall be selected by a weighted vote based upon net health insurance premium derived from health benefit plans written in this state in the previous calendar year in the small employer market. The board shall consist of at least five (5) and not more than nine (9) representatives of participating carriers who shall serve three (3) year staggered terms. To the extent possible, the board shall include representation from carriers whose principal health insurance business is in the small employer market, health maintenance organizations and nonprofit health, hospital or medical service corporations. No one (1) carrier including its affiliates, shall be represented by a majority of the board. Members of the board shall be reimbursed from the assets of the program for expenses incurred by them as members of the board but shall not otherwise be compensated by the program for their services. The commissioner or the commissioner's designee shall be an ex officio voting member of the board. In approving the selection of the board, the commissioner shall assure that all participating carriers are fairly represented.

(d) If the initial board is not selected at the organizational meeting, the commissioner shall appoint the initial board within fifteen (15) days of the organizational meeting.

(e) Within one hundred eighty (180) days after the selection or appointment of the initial board, the board shall submit to the commissioner a plan of operation and thereafter any amendments necessary or suitable, to assure the fair, reasonable and equitable administration of the program. The commissioner may, after notice and hearing, approve the plan of operation provided the commissioner determines it is suitable to assure the fair, reasonable and equitable administration of the program, and provides for the sharing of program gains or losses on an equitable and proportionate basis in accordance with the provisions of this section. The plan of operation shall become effective upon approval in writing by the commissioner consistent with the date on which the coverage under this section shall be made available. Any plan of operation or amendments thereto, submitted to the commissioner by the board pursuant to this subsection shall be deemed approved by the commissioner if not expressly disapproved in writing by the commissioner within ninety (90) days of its receipt by the commissioner.

(f) If the board fails to submit a suitable plan of operation within one hundred eighty (180) days after its selection or appointment, the commissioner shall, after notice and hearing, adopt and promulgate a temporary plan of operation. The commissioner shall amend or rescind any plan adopted by him under this subsection at the time a plan of operation is submitted by the board and approved by the commissioner.

(g) The plan of operation shall:

(i) Establish procedures for handling and accounting of program assets and monies and for an annual fiscal reporting to the commissioner;

(ii) Establish terms of office and procedures for filling vacancies on the board, subject to the approval of the commissioner;

(iii) Establish procedures for selecting an administering carrier and setting forth the powers and duties of the administering carrier;

(iv) Establish procedures for reinsuring risks in accordance with the provisions of this act;

(v) Establish procedures for collecting assessments from participating carriers to provide for claims reinsured by the program and for administrative expenses incurred or estimated to be incurred during the period for which the assessment is made;

(vi) Provide for any additional matters at the discretion of the board.

(h) The program shall have the general powers and authority granted under the laws of this state to insurance companies and health maintenance organizations licensed to transact business, except the power to issue health benefit plans directly to either groups or individuals. The program shall also have the specific authority to:

(i) Enter into contracts necessary or proper to carry out the provisions and purposes of this act, including the authority, with the approval of the commissioner, to enter into contracts with similar programs of other states for the joint performance of common functions or with persons or other organizations for the performance of administrative functions;

(ii) Sue or be sued, including taking any legal actions necessary or proper for recovering any assessments and penalties for, on behalf of, or against the program or any participating carriers;

(iii) Take any legal action necessary to avoid the payment of improper claims against the program;

(iv) Define the array of health coverage products for which reinsurance will be provided, and to issue reinsurance policies, in accordance with the requirements of this act;

(v) Establish rules, conditions and procedures pertaining to the reinsurance of participating carrier's risks by the program;

(vi) Establish actuarial functions as appropriate for the operation of the program;

(vii) Assess participating carriers in accordance with the provisions of subsection (g) of this section, and to make advance interim assessments as may be reasonable and necessary for organizational and interim operating expenses. Any interim assessments shall be credited as offsets against any regular assessments due following the close of the fiscal year;

(viii) Appoint appropriate legal, actuarial and other committees as necessary to provide technical assistance in the operation of the program, policy and other contract design, and any other function within the authority of the program;

(ix) Borrow money to effect the purposes of the program. Any notes or other indebtedness of the program not in default shall be legal investments for carriers and may be carried as admitted assets;

(x) Adjust the five thousand dollar ($5,000.00) deductible reinsurance requirement contained in paragraph (j)(v) of this section to reflect the effects of inflation. The board annually shall adjust the deductible reinsurance requirement to reflect increases in costs and utilization within the standard market for health benefit plans within the state. The adjustment shall not be less than the annual change in the medical component of the "Consumer Price Index for all Urban Consumers" of the department of labor, bureau of labor statistics, unless the board proposes and the commissioner approves a lower adjustment factor. Also, with the approval of the commissioner the board may increase or decrease the amount set forth in paragraph (j)(v) of this section and paragraphs (k)(i) and (ii) of this section if it is necessary to effectuate the purposes of this act and does not require participating carriers to retain an unreasonable level of risk.

(j) A participating carrier may reinsure with the program as provided for in this subsection:

(i) With respect to a basic health benefit plan or a standard health benefit plan, the program shall reinsure the level of coverage provided and, with respect to other plans, the program shall reinsure up to the level of coverage provided in a basic or standard health benefit plan;

(ii) Except in the case of a late enrollee, a participating carrier may reinsure an eligible employee or dependent within sixty (60) days of the commencement of the coverage of the small employer. A newly eligible employee or dependent may be reinsured within sixty (60) days of the commencement of his coverage;

(iii) A participating carrier may reinsure an entire employer group within sixty (60) days of the commencement of the group's coverage under the plan. The carrier may choose to reinsure newly eligible employees and dependents of a reinsured group pursuant to paragraph (ii) of this subsection;

(iv) Small employer group business in force before the program's plan of operation becomes effective shall not be reinsured by the program until July 1, 1995 and then only if the board determines that sufficient funding sources are available. This restriction shall not apply to newly eligible employees and dependents. The board shall adopt rules and regulations providing conditions under which reinsurance will be issued on employers, employees, or dependents who were subject to riders, endorsements or other contract provisions which restricted or excluded coverage or benefits for specified diseases, medical conditions or services otherwise covered by the plans if the provisions were in force prior to the effective date of the program's plan of operation. The reinsurance may be limited to coverage for the specified diseases, medical conditions or services that had previously been restricted or excluded by the riders, endorsements or other provisions;

(v) The program shall not reimburse a participating carrier with respect to the claims of a reinsured employee or dependent until the carrier has paid a deductible of five thousand dollars ($5,000.00) in a calendar year for benefits covered by the program. A participating carrier's liability under this paragraph shall not exceed a maximum limit of five thousand dollars ($5,000.00), in any one (1) calendar year with respect to any one (1) person reinsured. The amounts stated in this paragraph shall be increased in accordance with inflation adjustments made by the board under paragraph (h)(x) of this section;

(vi) A participating carrier may terminate reinsurance for all of the reinsured employees or dependents of a small employer on any plan anniversary;

(vii) Premium rates charged for reinsurance by the program to a health maintenance organization which is federally qualified under 42 U.S.C. 300 e(c)(2)(A) or a similar section subsequently enacted, and as such is subject to requirements that limit the amount of risk that may be ceded to the program that is more restrictive than paragraph (iii) of this subsection, shall be reduced to reflect that portion of the risk above the amount set forth in paragraph (iii) of this subsection that shall not be ceded to the program, if any;

(viii) The board may consider adjustments to the premium rates charged for reinsurance by the program for carriers using effective cost containment, including high-cost case management, as defined by the board;

(ix) A participating carrier shall apply its case management and claims handling techniques, including but not limited to utilization review, individual case management, preferred provider provisions, other managed care provisions or methods of operation, consistently with both reinsured and nonreinsured business.

(k) The board, as part of the plan of operation, shall establish a methodology for determining premium rates to be charged by the program for reinsuring small employers and individuals pursuant to this section. The methodology shall include a system for classification of small employers that reflects the types of case characteristics commonly used by small employer carriers in the state. The methodology shall provide for the development of base reinsurance premium rates, which shall be multiplied by the factors set forth in paragraphs (i) and (ii) of this subsection to determine the premium rates for the program. The base reinsurance premium rates and number and type of insured groupings shall be established by the board, subject to the approval of the commissioner, and shall be set at levels which reasonably approximate gross premiums charged to small employers by small employer carriers. The board periodically shall review the methodology established under this subsection, including the system of classification and any rating factors, to assure that it reasonably reflects the claims experience of the program. The board may propose changes to the methodology which shall be subject to the approval of the commissioner. The board shall take steps to expand the usage of the reinsurance program and to reduce the impacts of high risk individuals on any particular group. Premiums for the program shall be as follows:

(i) An entire small employer group may be reinsured for a rate that is between one and one-tenth (1.1) and one and one-half (1.5) times the base reinsurance premium rate for the group established pursuant to this subsection;

(ii) An eligible employee or dependent may be reinsured for a rate that is between one and one-half (1.5) and five (5) times the base reinsurance premium rate for the individual established pursuant to this subsection;

(iii) The premiums shall be kept as close as practical to the lower limits provided by this subsection except to the extent needed to keep the assessments needed within the forty percent (40%) of premium tax limit pursuant to W.S. 26-19-312(b).

(m) In any case where a health benefit plan for a small employer is entirely or partially reinsured with the program, the premium charged to the small employer for any rating period for the coverage issued shall be consistent with the requirements relating to premium rates set forth in W.S. 26-19-304(a).

(n) Assessments and other fees required by the program shall be made in accordance with this subsection:

(i) Repealed By Laws 2006, Chapter 120, 3.

(ii) Repealed By Laws 2006, Chapter 120, 3.

(iii) Repealed By Laws 2006, Chapter 120, 3.

(iv) Repealed By Laws 2006, Chapter 120, 3.

(v) Provisions shall be made in the plan of operation for the imposition of an interest penalty for late payment of assessments;

(vi) A participating carrier may seek from the commissioner a deferment in whole or in part, from any assessment issued by the board. The commissioner may defer, in whole or in part, the assessment of a participating carrier if, in the opinion of the commissioner, the payment of the assessment would place the participating carrier in a financially impaired condition. In the event an assessment against a participating carrier is deferred in whole or in part, the amount by which the assessment is deferred may be assessed against the other participating carriers in a manner consistent with the basis for the assessment set forth in this section. The participating carrier receiving a deferment shall remain liable to the program for the amount deferred.

(o) Neither the participation in the program, the establishment of procedures, nor any other joint or collective action required by this act shall be the basis of any legal action, criminal or civil liability, or penalty against the program or any participating carriers either jointly or separately.

(p) The program shall be exempt from any and all taxes.



26-19-308. Health benefit plan committee.

26-19-308. Health benefit plan committee.

(a) The commissioner shall appoint a health benefit plan committee. The committee shall be composed of seven (7) members, which shall include:

(i) The commissioner;

(ii) Three (3) representatives of participating carriers; and

(iii) One (1) representative each of a small employer, an employee of a small employer and a health care provider.

(b) The committee shall recommend the form and level of coverages to be made available by small employer carriers pursuant to W.S. 26-19-306.

(c) The committee shall recommend benefit levels, cost sharing factors, exclusions and limitations for the basic health benefit plan and the standard health benefit plan. One (1) basic health benefit plan and one (1) standard health care plan shall contain benefit and cost sharing levels that are consistent with the basic method of operation and the benefit plans of health maintenance organizations, including any restrictions imposed by federal law:

(i) The plans recommended by the committee may include cost containment features such as, but not limited to:

(A) Utilization review of health care services, including review of medical necessity of hospital and physician services;

(B) Case management benefit alternatives;

(C) Reasonable benefit differentials applicable to participating and nonparticipating providers; and

(D) Other managed care provisions.

(ii) The committee shall submit the plans to the commissioner for approval within one hundred eighty (180) days after the appointment of the committee pursuant to this section. If the commissioner disapproves of the plans in whole or in part he shall submit alternative interim plans to the committee for its approval.

(d) Members of the committee shall be reimbursed from the assets of the program for expenses incurred by them as members of the committee but shall not otherwise be compensated by the program for their services.



26-19-309. Periodic market evaluation.

26-19-309. Periodic market evaluation.

The board shall study and report at least every three (3) years to the commissioner on the effectiveness of this act. The report shall analyze the effectiveness of this act in promoting rate stability, product availability and affordability of coverage and may contain recommendations for actions to improve the overall effectiveness, efficiency and fairness of the small group health insurance marketplace. The report also shall address whether carriers and producers are fairly and actively marketing or issuing health benefit plans to small employers in fulfillment of the purposes of this act and may contain recommendations for market conduct or other regulatory standards or action.



26-19-310. Administrative procedures.

26-19-310. Administrative procedures.

The commissioner may issue regulations in accordance with W.S. 26-2-110 for the implementation and administration of the Small Employer Health Insurance Availability Act.



26-19-311. Small employer carrier reinsurance account created.

26-19-311. Small employer carrier reinsurance account created.

There is created an account in which all money received or collected to support the small employer carrier reinsurance program created pursuant to this act shall be credited and continuously appropriated for the purposes of this act. All claims, insurer reimbursements, cost of administration and other necessary expenses incurred pursuant to this act shall be paid from the account. All money in the account not immediately necessary for the purposes of this act, which amount is certified by the board to the state treasurer, shall be invested and any interest earned shall be credited to the account.



26-19-312. Small employer carrier reinsurance program assessments; premium tax credit.

26-19-312. Small employer carrier reinsurance program assessments; premium tax credit.

(a) After each calendar year, the board shall determine the amount of assessment needed to support the small carrier reinsurance program considering all payments made, costs incurred, premiums received and other income received.

(b) All authorized insurers liable for premium tax shall be assessed as necessary to meet the requirements determined under subsection (a) of this section. The assessment shall be in proportion to the gross premium tax owed and shall be expressed as a percentage of the gross premium tax owed. The gross premium tax is the premium tax owed before any deduction for any assessments. The assessment pursuant to this subsection for any individual insurer shall not exceed forty percent (40%) of the gross premium tax owed.

(c) On or before June 1 of each year, the board shall determine each insurer's assessment for the calendar year. Any deficit incurred by the program shall be recouped by assessment apportioned as provided by this section. Notification of assessments shall be mailed by the board not later than June 1 of each year.

(d) The total amount of assessment paid by any insurer pursuant to this section plus an amount equal to five percent (5%) of that total assessment shall be allowed as a credit against any premium or retaliatory tax owed by the member under this code for the year for which the assessment is payable. If assessments including the additional credit authorized exceed the premium or retaliatory tax owed considering all assessments pursuant to this act and other acts, the credits may be carried forward to other tax years until used.

(e) If assessments exceed actual losses and administrative expenses of the program, the excess shall be paid to the state treasurer, credited to the account created by W.S. 26-19-311 and used by the administrator to offset future losses or to reduce program premiums. As used in this subsection, "future losses" includes reserves for incurred but unreported claims.

(f) The board may require initial calendar year 2006 and interim assessments as reasonably necessary for the organizational, administrative and interim operating expenses of the program and to pay claims in excess of premiums collected. Any initial or interim assessments shall be credited as offsets against any regular assessment due following the close of the calendar year.

(g) Assessments collected pursuant to the small employer carrier reinsurance program shall be paid to the state treasurer and credited to the account created by W.S. 26-19-311.









CHAPTER 20 - MANDATED COVERAGE

ARTICLE 1 - NEWBORN AND ADOPTED CHILDREN COVERAGE

26-20-101. Newly born and adopted child coverage required.

26-20-101. Newly born and adopted child coverage required.

(a) All individual and group health insurance policies providing coverage on an expense incurred basis, and individual and group service or indemnity type contracts issued by any insurer including any nonprofit corporation which provide coverage for a family member of the insured or subscriber, shall also provide, as to the family members' coverage, that the health insurance benefits applicable for children are automatically payable with respect to:

(i) A newly born child of the insured or subscriber from the moment of birth; and

(ii) An adopted child from the earlier of the date the petition for adoption is filed or entry of the child in the adoptive home, except that when the child is in the custody of the state, coverage shall begin at the date of entry of a final decree of adoption. Coverage for an adopted child shall continue unless the petition is denied.



26-20-102. Specific coverage.

26-20-102. Specific coverage.

The coverage for newly born children shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities. The coverage for adopted children shall consist of coverage of injury or sickness including the necessary care and treatment of medical conditions existing prior to the date of placement.



26-20-103. Premiums.

26-20-103. Premiums.

If payment of a specific premium or subscription fee is required to provide coverage for a child, the policy or contract may require that notification of birth of a child or the placement for adoption of a child and payment of the required premium or fees shall be furnished to the insurer or nonprofit service or indemnity corporation within thirty-one (31) days after the date of birth or after the date coverage of a child placed for adoption begins in order to have the coverage continue beyond the thirty-one (31) day period.



26-20-104. Applicability of article.

26-20-104. Applicability of article.

The requirements of this article regarding newly born children apply to all insurance policies and subscriber contracts delivered or issued for delivery in this state more than one hundred twenty (120) days after May 30, 1975. The requirements of this article regarding adopted children apply to all insurance policies and subscriber contracts delivered or issued for delivery in this state after June 8, 1989.






ARTICLE 2 - DIABETES COVERAGE

26-20-201. Diabetes coverage required.

26-20-201. Diabetes coverage required.

(a) All individual and group health insurance policies providing coverage on an expense incurred basis, individual and group service or indemnity type contracts issued by any insurer including any nonprofit corporation and individual and group service contracts issued by a health maintenance organization, which provide coverage shall also provide coverage for the equipment, supplies and outpatient self-management training and education, including medical nutrition therapy for the treatment of insulin-dependent diabetes, insulin-using diabetes, gestational diabetes and noninsulin using diabetes if prescribed by a health care professional legally authorized to prescribe such items under law. Covered diabetes outpatient self-management training and education shall be provided by a certified, registered or licensed health care professional with expertise in diabetes. For purposes of this section, required covered outpatient self-management training and education shall be limited to:

(i) A one-time evaluation and training program when medically necessary, within one (1) year of diagnosis;

(ii) Additional medically necessary self-management training shall be provided upon a significant change in symptoms, condition or treatment. This additional training shall be limited to three (3) hours per year.

(b) The benefits provided under this section shall be subject to the same annual deductibles or coinsurance established for all other covered benefits within a given policy. Private third-party payors may not reduce or eliminate coverage due to the requirements of this section. Enforcement of this section shall be performed by the commissioner or his designee.

(c) This section shall apply to a private health benefit plan as defined under W.S. 26-1-102(a)(xxxiii) delivered or issued on or after July 1, 2001.






ARTICLE 3 - CLINICAL TRIALS COVERAGE

26-20-301. Clinical trials and studies coverage required.

26-20-301. Clinical trials and studies coverage required.

(a) All individual and group health insurance policies providing coverage on an expense incurred basis, individual and group service or indemnity type contracts issued by any insurer including any nonprofit corporation and individual and group service contracts or certificates issued by a health maintenance organization which provide coverage for treatment of cancer shall also provide coverage for routine patient care costs which a policyholder or certificate holder, or his covered dependent, receives as part of a clinical trial or study if:

(i) The medical treatment is provided in a phase II, phase III or phase IV study or clinical trial for the treatment of cancer;

(ii) The clinical trial or study is approved by:

(A) An agency of the national institutes of health as set forth in 42 U.S.C. 281(b) or a research entity that meets the NIH granting criteria;

(B) The United States food and drug administration as an application for a new investigational drug;

(C) The United States department of veterans affairs; or

(D) The United States department of defense.

(iii) The medical treatment is provided by a licensed health care provider practicing within the scope of the provider's license and the facility and personnel providing the treatment have the experience and training to provide the treatment in a competent manner; and

(iv) The participant in the clinical trial or study, before commencing participation, has signed a statement of consent indicating that the participant has been informed of:

(A) The procedure to be undertaken;

(B) Alternative methods of treatment; and

(C) The general nature and extent of risks associated with participation in the clinical trial or study.

(b) Coverage for medical treatment required by this section shall be limited to routine patient care costs.

(c) The coverage required by this section does not include:

(i) Any portion of the clinical trial or study that is customarily paid for by a government or a biotechnical, pharmaceutical or medical industry;

(ii) Coverage for any drug or device that is paid for by the manufacturer, distributor or provider of the drug or device;

(iii) Health care services that are customarily provided by the sponsors of the clinical trial or study free of charge to the participants in the trial or study;

(iv) Extraneous expenses related to participation in the clinical trial or study including, without limitation, travel, housing and other expenses that a participant or person accompanying a participant may incur;

(v) Any item or service that is provided solely to satisfy a need or desire for data collection or analysis that is not directly related to the clinical management of the patient;

(vi) Any costs for the management of research relating to the clinical trial or study.

(d) Nothing in this section shall:

(i) Preclude an insurer from excluding coverage for any claim arising from the practice of medicine or other health care by a person without an applicable physician or health care provider license;

(ii) Preclude an insurer from asserting the right to subrogate for expenses arising from complications caused by a drug or device that is subsequently approved for usage upon completion of the clinical trial;

(iii) Provide a private cause of action against any health insurer described in subsection (a) of this section for damages arising as a result of compliance with this section.

(e) For purposes of this section:

(i) "Clinical trial" means any experiment in which a drug is administered to, dispensed to or used by one (1) or more human subjects. For purposes of this paragraph, an experiment is any use of a drug except for the use of a marketed drug in the course of medical practice;

(ii) "Routine patient care cost" means:

(A) A medical service or treatment that is a benefit under a health plan that would be covered if the patient were receiving standard cancer treatment; or

(B) A drug provided to a patient during a cancer clinical trial, other than the drug that is the subject of the clinical trial, if the drug has been approved by the federal food and drug administration for use in treating the patient's particular condition.






ARTICLE 4 - INHERITED ENZYMATIC DISORDER COVERAGE

26-20-401. Inherited enzymatic disorder coverage required.

26-20-401. Inherited enzymatic disorder coverage required.

(a) All individual and group health insurance policies providing coverage on an expense incurred basis, individual and group service or indemnity type contracts issued by any insurer including any nonprofit corporation and individual and group service contracts issued by a health maintenance organization or delivered on or after July 1, 2013, shall provide coverage for the equipment, supplies and outpatient self-management training and education, including medical nutrition therapy for the treatment of inherited enzymatic disorders caused by single gene defects involved in the metabolism of amino, organic and fatty acids if prescribed by a health care professional legally authorized to prescribe such items under law. Covered inherited enzymatic disorder outpatient self-management training and education shall be provided by a certified, registered or licensed health care professional with expertise in inherited enzymatic disorders. For purposes of this section, required covered outpatient self-management training and education shall be limited to:

(i) A one (1) time evaluation and training program when medically necessary, within one (1) year of diagnosis;

(ii) Additional medically necessary self-management training shall be provided upon a significant change in symptoms, condition or treatment.

(b) For purposes of this section, "inherited enzymatic disorders" includes and is limited to phenylketonuria, maternal phenylketonuria, maple syrup urine disease, tyrosinemia, homocystinuria, histidinemia, urea cycle disorders, hyperlysinemia, glutaric acidemias, methylmalonic acidemia and propionic acidemia.

(c) The benefits provided under this section shall be subject to the same annual deductibles or coinsurance established for all other covered benefits within a given policy. Private third party payors may not refuse, reduce or eliminate coverage due to the requirements of this section. Enforcement of this section shall be performed by the commissioner or his designee.

(d) This section shall apply to both public and private health benefit plans, as defined in W.S. 26-1-102(a)(xxxiii) and (xxxiv), delivered or issued on or after July 1, 2013.

(e) The cost of any benefits paid pursuant to this article by an insurer or health maintenance organization in policies or contracts with an initial effective date on or after January 1, 2014 shall be allowed as a credit against any state premium tax liability that would otherwise be due to the state under the Wyoming Insurance Code. The commissioner shall collect necessary information and prescribe reporting requirements to implement the premium tax credit provided by this section. This subsection is repealed June 30, 2017.









CHAPTER 21 - CREDIT LIFE AND DISABILITY INSURANCE

26-21-101. Scope and applicability of chapter.

26-21-101. Scope and applicability of chapter.

(a) All life insurance and all disability insurance in connection with loans or other credit transactions is subject to this chapter, except that insurance is not subject to this chapter if:

(i) It is in connection with a loan or other credit transaction of more than ten (10) years; or

(ii) The issuance of that insurance is an isolated transaction by the insurer not related to an agreement or a plan or regular course of conduct for insuring debtors of the creditor.



26-21-102. Definitions.

26-21-102. Definitions.

(a) For the purpose of this chapter:

(i) "Credit life insurance" means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction;

(ii) "Credit disability insurance" means insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy;

(iii) "Creditor" means the lender of money or vendor of goods, services or property, including a lessor under a lease intended as a security, rights or privileges, for which payment is arranged through a credit transaction, or any successor to the right, title or interest of any such lender or vendor, and an affiliate, associate or subsidiary of any of them or any director, officer or employee of any of them or any other person in any way associated with any of them;

(iv) "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights or privileges for which payment is arranged through a credit transaction;

(v) "Indebtedness" means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction.



26-21-103. Forms of credit life and credit disability insurance.

26-21-103. Forms of credit life and credit disability insurance.

(a) Credit life insurance and credit disability insurance shall be issued only in the following forms:

(i) Individual policies of life insurance issued to debtors on the term plan;

(ii) Individual policies of disability insurance issued to debtors on a term plan, or disability benefit provisions in individual policies of credit life insurance;

(iii) Group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan;

(iv) Group policies of disability insurance issued to creditors on a term plan insuring debtors, or disability benefit provisions in group credit life insurance policies to provide disability coverage.



26-21-104. Amount of credit life insurance.

26-21-104. Amount of credit life insurance.

(a) The initial amount of credit life insurance shall not exceed the total amount repayable under the contract of indebtedness.

(b) If an indebtedness is repayable in substantially equal installments, the amount of insurance shall not exceed the scheduled or actual amount of unpaid indebtedness, whichever is greater.

(c) Notwithstanding subsections (a) and (b) of this section, insurance on agricultural credit transactions not exceeding two (2) years in duration may be written up to the amount of the loan commitment on a nondecreasing or level term plan.

(d) Notwithstanding any other provision of law, insurance on educational credit transaction commitments may be written for the amount of the portion of that commitment that the creditor has not advanced.



26-21-105. Credit disability insurance.

26-21-105. Credit disability insurance.

The total amount of indemnity payable by credit disability insurance in case of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness, and the amount of each periodic indemnity payment shall not exceed the original indebtedness divided by the number of periodic installments.



26-21-106. Term of insurance.

26-21-106. Term of insurance.

(a) The term of any credit life insurance or credit disability insurance, subject to the insurer's acceptance, commences on the date when the debtor becomes obligated to the creditor, or the date when the debtor applies for the insurance, whichever is later, except that if a group policy provides coverage with respect to the existing obligations, the insurance on a debtor with respect to the indebtedness commences on the effective date of the policy.

(b) If evidence of insurability is required and that evidence is furnished more than thirty (30) days after the date when the debtor becomes obligated to the creditor, the term of the insurance may commence on the date on which the insurer determines the evidence to be satisfactory, and in that case there shall be an appropriate refund or adjustment of any charge to the debtor for insurance. The term of the insurance shall not extend more than fifteen (15) days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor.

(c) If the indebtedness is discharged because of renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness.

(d) In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in W.S. 26-21-109.



26-21-107. Provisions of policies and certificates; disclosure to debtors.

26-21-107. Provisions of policies and certificates; disclosure to debtors.

(a) All credit life insurance and credit disability insurance shall be evidenced by an individual policy, or in the case of group insurance by a certificate of insurance, which individual policy or group certificate shall be delivered to the debtor.

(b) Each individual policy or group certificate of credit life insurance or credit disability insurance, or both, in addition to other requirements of law, shall:

(i) Set forth:

(A) The insurer's name and home office address;

(B) The identity by name or otherwise of the persons insured;

(C) The premium amount of payment, if any, by the debtor separately for credit life insurance and credit disability insurance;

(D) A description of the amount, term and coverage including any exceptions, limitations and restrictions; and

(ii) State that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, if the amount of insurance exceeds the unpaid indebtedness, the excess is payable to a beneficiary, other than the creditor, named by the debtor or to his estate.

(c) Except as otherwise provided in this section, the individual policy or group certificate of insurance shall be delivered to the insured debtor at the time the indebtedness is incurred.

(d) If a debtor makes a separate payment for credit life or credit disability insurance and an individual policy or group certificate of insurance is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for the policy or a notice of proposed insurance shall be delivered at that time to the debtor. The copy of the application for, or notice of proposed insurance, shall:

(i) Be signed by the debtor and shall set forth:

(A) The identity by name or otherwise of the person or persons insured;

(B) The premium or amount of payment by the debtor, if any, separately for credit life insurance and credit disability insurance; and

(C) A statement that within thirty (30) days, if the insurer accepts the insurance, there shall be delivered to the debtor an individual policy or group certificate of insurance containing:

(I) The insurer's name and home office address;

(II) A description of the amount, term and coverage including any exceptions, limitations and restrictions.

(ii) Refer exclusively to insurance coverage and shall be separate from the loan, sale or other credit statement of account, instrument or agreement, unless the information required by this subsection is prominently set forth in the copy of the application or the notice of proposed insurance.

(e) Upon the insurer's acceptance of the insurance and within thirty (30) days from the date the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor. The application or notice of proposed insurance shall state that upon the insurer's acceptance, the insurance is effective as provided in W.S. 26-21-106.

(f) If the named insurer does not accept the risk, the debtor shall receive a policy or certificate of insurance setting forth the name and home office address of the substituted insurer and the amount of the premium to be charged. If the amount of premium is less than that set forth in the notice of proposed insurance, an appropriate refund shall be made.



26-21-108. Filing of policies with commissioner; approval or disapproval; withdrawal of approval.

26-21-108. Filing of policies with commissioner; approval or disapproval; withdrawal of approval.

(a) All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders delivered or issued for delivery in this state and the schedule of premium rates pertaining thereto shall be filed with the commissioner.

(b) The commissioner, within thirty (30) days after the filing of any such policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders, shall disapprove any such form if the premium rates charged or to be charged are excessive in relation to benefits, or if it contains provisions which are unjust, unfair, inequitable, misleading, deceptive or encourage misrepresentation of the coverage, or are contrary to any provision of this code or of any rule or regulation promulgated under this code. In determining whether to disapprove any form the commissioner shall consider past and prospective loss experience within and outside this state, underwriting practice and judgment to the extent appropriate and any other relevant factors within and outside this state.

(c) If the commissioner notifies the insurer that the form is disapproved, it is unlawful for the insurer to issue or use that form. The commissioner shall specify in the notice the reason for his disapproval and state that a hearing will be granted within twenty (20) days after request in writing by the insurer. No policy, certificate of insurance, notice of proposed insurance, application, endorsement or rider shall be issued or used until the expiration of thirty (30) days after it is filed, unless the commissioner gives his prior written approval thereto.

(d) The commissioner, at any time after a hearing held not less than twenty (20) days after written notice to the insurer, may withdraw his approval of any form on any ground set forth in subsection (b) of this section. The written notice of hearing shall state the reason for the proposed withdrawal.

(e) The insurer shall not issue or use any form after the effective date of withdrawal.

(f) If a group policy of credit life insurance or credit disability insurance is delivered in another state, the insurer shall file only the group certificate and notice of proposed insurance delivered or issued for delivery in this state as specified in W.S. 26-21-107(b) and (d). The commissioner shall approve the forms if they conform with the requirements specified in W.S. 26-21-107(b) and (d) and if the schedules of premium rates applicable to the insurance evidenced by the certificate or notice are not in excess of the insurer's schedules of premium rates filed with the commissioner.



26-21-109. Schedules of premiums; refunds.

26-21-109. Schedules of premiums; refunds.

(a) Any insurer may revise its schedules of premium rates and shall file the revised schedules with the commissioner. No insurer shall issue any credit life insurance or credit disability insurance policy for which the premium rate exceeds that determined by the insurer's schedules then on file with the commissioner.

(b) Each individual policy or group certificate shall provide that if the insurance is terminated prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor for insurance shall be paid or credited promptly to the person entitled thereto. The commissioner shall prescribe a minimum refund and no refund less than the minimum need be made. The formula to be used in computing the refund shall be filed with and approved by the commissioner.

(c) If a creditor requires a debtor to make any payment for credit life insurance or credit disability insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to the debtor and shall promptly make an appropriate credit to the account.

(d) The amount charged to a debtor for any credit life or credit disability insurance shall not exceed the premiums charged by the insurer, as computed at the time the charge to the debtor is determined.



26-21-110. Collection of premiums.

26-21-110. Collection of premiums.

The insurance premium or other identifiable charge for credit life or credit disability insurance may be collected from the insured or included in the principal of any loan or other transaction at the time the transaction is completed. If included in the principal of the loan or other transaction, a statement that the premium is included in the principal and the amount of the premium shall be legible on the face of the policy or certificate in a size larger than the type used in the body of the policy or certificate.



26-21-111. Premium not deemed interest; gains to creditor not violation.

26-21-111. Premium not deemed interest; gains to creditor not violation.

The premium or cost of credit life or credit disability insurance when issued through any creditor is not deemed interest or charges, or consideration or an amount in excess of permitted charges in connection with the loan or other credit transaction. Any gain or advantage to the creditor arising out of the premium or commission or dividend from the issuance of the insurance is not a violation of any other law of this state.



26-21-112. Issuance and delivery of policies.

26-21-112. Issuance and delivery of policies.

All credit life insurance and credit disability insurance policies shall be delivered or issued for delivery in this state only by an insurer authorized to transact insurance in this state and shall be issued only through holders of licenses or authorizations issued by the commissioner.



26-21-113. Claims.

26-21-113. Claims.

(a) All claims shall be:

(i) Promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files;

(ii) Settled as soon as possible and in accordance with the terms of the insurance contract;

(iii) Paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of the claimant to one specified.

(b) No plan or arrangement shall be used whereby any person other than the insurer or its designated claim representative is authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims, except that a group policyholder, by arrangement with the group insurer, may draw drafts or checks in payment of claims due to the group policyholder subject to the insurer's audit and review.



26-21-114. Choice of debtor to use existing insurance or new insurance for additional security.

26-21-114. Choice of debtor to use existing insurance or new insurance for additional security.

If credit life insurance or credit disability insurance is required as additional security for any indebtedness, the debtor, upon request to the creditor, has the option of furnishing the required amount of insurance through existing insurance policies which he owns or controls or of procuring and furnishing the required coverage through any insurer authorized to transact insurance within this state.






CHAPTER 22 - HOSPITAL OR MEDICAL SERVICE INSURANCE AND PREPAIDHEALTH SERVICE PLANS

ARTICLE 1 - REIMBURSEMENT UNDER MEDICAL SERVICE CONTRACT ORDISABILITY INSURANCE POLICY

26-22-101. Reimbursement for health services provided by licensed practitioner or registered dietitian not to be denied.

26-22-101. Reimbursement for health services provided by licensed practitioner or registered dietitian not to be denied.

(a) Notwithstanding any provision of any medical service contract or policy of disability insurance or certificate to the contrary if a medical service contract or insurance policy or certificate provides for reimbursement to the insured or subscriber for health services, reimbursement in amounts provided under the contract or insurance policy shall not be denied if the services are rendered to the insured or subscriber by a person licensed under the laws of this state to treat the illness or disability or perform the health services covered by the contract or policy. Nothing in this section prevents the insured from contracting with the insurer for direct payment of policy proceeds to the provider of health services.

(b) For purposes of reimbursements provided by subsection (a) of this section for dietary services, a dietitian registered with the commission on dietetic registration of the American dietetic association shall be deemed a "person licensed" within the meaning of subsection (a) and benefits otherwise provided by the contract shall be provided. Nothing in this section shall require a disability insurer to pay for services provided by a dietitian or a registered dietitian unless otherwise provided as a benefit in the contract or policy.



26-22-102. Requirements of accident and sickness insurance to tax supported institutions.

26-22-102. Requirements of accident and sickness insurance to tax supported institutions.

(a) No individual or group policy of accident and sickness insurance delivered or issued for delivery to any person in this state which provides coverage for mental illness or intellectual disability or both shall exclude benefits for the care or treatment of the mental illness or intellectual disability provided by a tax supported institution of the state, provided:

(i) The institution establishes and actively utilizes appropriate professional standard review organizations according to W.S. 35-17-101, or comparable peer review programs;

(ii) The operation of the institution is subject to review according to federal and state law; and

(iii) Charges are made for the services.



26-22-103. Applicability; compliance by use of endorsements or riders.

26-22-103. Applicability; compliance by use of endorsements or riders.

W.S. 26-22-102 and this section apply to all accident and sickness policies issued and delivered in the state or issued for delivery in the state after January 1, 1976, but do not apply to any policies issued and delivered in the state or issued for delivery in the state prior to that date. With respect to any policy forms approved by the insurance commission prior to January 1, 1976, an insurer is authorized to achieve compliance by the use of endorsements or riders if the endorsements or riders are approved by the insurance commission as being in compliance with W.S. 26-22-102.



26-22-104. Reimbursement for health care; includes health care by psychologists.

26-22-104. Reimbursement for health care; includes health care by psychologists.

Notwithstanding any provisions in policies or contracts or certificates issued as evidence thereof which might be construed to the contrary, from and after July 1, 1985, all individual and group or blanket policies of accident and sickness insurance or individual or group service or indemnity contracts issued by a corporation including corporations which provide health care to its employees as a benefit of employment which are issued, delivered, issued for delivery, amended or renewed in this state or which cover any risk resident, located or to be performed in this state and which provide coverage for diagnostic and therapeutic services which are within the lawful scope of practice of a psychologist duly licensed to practice, shall be deemed to provide that any person covered under the policies or contracts is entitled to receive reimbursement for the services under the policies or contracts if they are rendered by a duly licensed doctor of medicine or a duly licensed psychologist.






ARTICLE 2 - GROUP HEALTH INSURANCE CONVERSION

26-22-201. Group health insurance conversion.

26-22-201. Group health insurance conversion.

A group policy or certificate delivered or issued for delivery in this state which provides hospital, surgical or major medical expense insurance, or any combination of these coverages, on an expense incurred basis, but not a policy which provides benefits for specific diseases or for accidental injuries only, shall provide that an employee or member whose insurance under the group policy has been terminated for any reason and who has been continuously insured under the group policy, and under any group policy providing similar benefits which it replaces, for at least three (3) months immediately prior to termination, is entitled to have the insurer issue to him a policy of health insurance, referred to in this article as the converted policy. An employee or member is not entitled to have a converted policy issued to him if termination of his insurance under the group policy occurred because he failed to pay any required contribution, or any discontinued group coverage was replaced by similar group coverage within thirty-one (31) days from the date of discontinuation.



26-22-202. Issuance of a converted policy; conditions.

26-22-202. Issuance of a converted policy; conditions.

(a) Issuance of a converted policy is subject to the following conditions:

(i) Written application for the converted policy shall be made and the first premium paid to the insurer not later than thirty-one (31) days after termination of the insured's coverage by the group policy and termination of the subsequent continuation rights offered by the group policy;

(ii) The effective date of the converted policy is the day following the termination of the insured's coverage under the group policy and termination of the subsequent continuation rights offered by the group policy;

(iii) The converted policy shall:

(A) Cover the employee or member and his dependents who were covered by the group policy on the date of termination of insurance, and at the insurer's option, a separate converted policy may be issued to cover any dependent;

(B) Be issued without evidence of insurability;

(C) Not exclude a preexisting condition not excluded by the group policy.

(iv) The insurer is not required to issue a converted policy:

(A) Covering any person if the person is or could be covered by Medicare (Title XVIII of the United States Social Security Act as added by the Social Security Amendments of 1965 or as later amended or superseded);

(B) Covering any person if:

(I) The person is covered for similar benefits by another hospital, surgical, medical or major medical expense insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan or by any other plan or program; or

(II) The person is eligible for similar benefits, whether or not covered therefor, under any arrangement of coverage for individuals in a group, whether on an insured or uninsured basis; or

(III) Similar benefits are provided for or available to the person, pursuant to or in accordance with the requirements of any state or federal law; and

(IV) The benefits provided under the sources referred to in subdivision (B)(I) of this paragraph for the person or benefits provided or available under the sources referred to in subdivisions (B)(II) and (III) of this paragraph for the person, together with the benefits provided by the converted policy, would result in overinsurance according to the insurer's standards. The insurer's standards must bear some reasonable relationship to actual health care costs in the area in which the insured lives at the time of conversion and must be filed with the commissioner prior to their use in denying coverage;

(V) Which provides benefits in excess of those provided under the group policy from which conversion is made.

(v) A converted policy may:

(A) Include a provision whereby the insurer may request information in advance of any premium due date of the policy of any person covered thereunder as to whether:

(I) He is covered for similar benefits by another hospital, surgical, medical or major medical expense insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan or by any other plan or program;

(II) He is covered for similar benefits under any arrangement of coverage for individuals in a group, whether on an insured or uninsured basis; or

(III) Similar benefits are provided for or available to the person, pursuant to or in accordance with the requirements of any state or federal law.

(B) Provide that the insurer may refuse to renew the policy or the coverage of any person insured thereunder for the following reasons only:

(I) Either the benefits provided under the sources referred to in subdivisions (A)(I) and (II) of this paragraph for the person or benefits provided or available under the sources referred to in subdivision (A)(III) of this paragraph for the person, together with the benefits provided by the converted policy, would result in overinsurance according to the insurer's standards on file with the commissioner, or the converted policyholder fails to provide the requested information;

(II) Fraud or material misrepresentation in applying for any benefits under the converted policy;

(III) Eligibility of the insured person for coverage under Medicare (Title XVIII of the United States Social Security Act as added by the Social Security Amendments of 1965 or as later amended or superseded) or under any other state or federal law providing for benefits similar to those provided by the converted policy;

(IV) Other reasons the commissioner approves.

(C) Provide that any hospital, surgical or medical benefits payable thereunder may be reduced by the amount of any such benefits payable under the group policy after the termination of the individual's insurance under the group policy;

(D) Provide that during the first policy year the benefits payable under the converted policy, together with the benefits payable under the group policy, shall not exceed those that would have been payable had the individual's insurance under the group policy remained in force and effect;

(E) Provide for reduction of coverage on any person upon his eligibility for coverage under Medicare (Title XVIII of the United States Social Security Act as added by the Social Security Amendments of 1965 or as later amended or superseded) or under any other state or federal law providing for benefits similar to those provided by the converted policy.

(vi) Subject to the provisions and conditions of this section:

(A) If the group insurance policy from which conversion is made insures the employee or member for:

(I) Basic hospital or surgical expense insurance, the employee or member is entitled to obtain a converted policy providing, at his option, coverage on an expense incurred basis under any one (1) of the plans meeting the following requirements:

(1) Plan A:

a. Hospital room and board daily expense benefits in a maximum dollar amount approximating the average semiprivate rate charged in metropolitan areas of this state, for a maximum duration of seventy (70) days;

b. Miscellaneous hospital expense benefits of a maximum amount of ten (10) times the hospital room and board daily expense benefits; and

c. Surgical operation expense benefits according to a surgical schedule consistent with those customarily offered by the insurer under group or individual health insurance policies and providing a maximum benefit of eight hundred dollars ($800.00); or

(2) Plan B:

a. Hospital room and board daily expense benefits in a maximum dollar amount equal to seventy-five percent (75%) of the maximum dollar amount determined for Plan A, for a maximum duration of seventy (70) days;

b. Miscellaneous hospital expense benefits of a maximum amount of ten (10) times the hospital room and board daily expense benefits; and

c. Surgical operation expense benefits according to a surgical schedule consistent with those customarily offered by the insurer under group or individual health insurance policies and providing a maximum benefit of six hundred dollars ($600.00); or

(3) Plan C:

a. Hospital room and board daily expense benefits in a maximum dollar amount equal to fifty percent (50%) of the maximum dollar amount determined for Plan A, for a maximum duration of seventy (70) days;

b. Miscellaneous hospital benefits of a maximum amount of ten (10) times the hospital room and board daily expense benefits; and

c. Surgical operation expense benefits according to a surgical schedule consistent with those customarily offered by the insurer under group or individual health insurance policies and providing a maximum benefit of four hundred dollars ($400.00);

d. The maximum dollar amounts in Plan A shall be determined by the commissioner and may be redetermined by him from time to time as to converted policies issued subsequent to the redetermination, except that no redetermination shall be made more often than once in three (3) years and the maximum dollar amounts in Plans A, B and C shall be rounded to the nearest multiple of ten dollars ($10.00).

(II) Major medical expense insurance, the employee or member is entitled to obtain a converted policy providing catastrophic or major medical coverage under a plan meeting the following requirements:

(1) A maximum benefit at least equal to either, at the insurer's option, subdivisions (1) or (2) of this subdivision:

a. The smaller of the following amounts:

i. The maximum benefit provided under the group policy;

ii. A maximum payment of two hundred fifty thousand dollars ($250,000.00) per covered person for all covered medical expenses incurred during the covered person's lifetime.

b. The smaller of the following amounts:

i. The maximum benefit provided under the group policy;

ii. A maximum payment of two hundred fifty thousand dollars ($250,000.00) for each unrelated injury or sickness.

(2) Payment of benefits at the rate of eighty percent (80%) of covered medical expenses which are in excess of the deductible, until twenty percent (20%) of those expenses in a benefit period reaches one thousand dollars ($1,000.00), after which benefits will be paid at the rate of one hundred percent (100%) during the remainder of the benefit period, except that payment of benefits for outpatient treatment of mental illness, if provided in the converted policy, may be at a lesser rate but not less than fifty percent (50%);

(3) A deductible for each benefit period which, at the insurer's option, shall be either the sum of the benefits deductible and one hundred dollars ($100.00), or the corresponding deductible in the group policy.

(B) The conversion privilege shall also be available to:

(I) The surviving spouse, if any, at the death of the employee or member, with respect to the spouse and the children whose coverage under the group policy terminates by reason of the death, otherwise to each surviving child whose coverage under the group policy terminates by reason of the death, or if the group policy provides for continuation of dependent's coverage following the employee's or member's death, at the end of the continuation;

(II) The spouse of the employee or member upon termination of coverage of the spouse, while the employee or member remains insured under the group policy, by reason of ceasing to be a qualified family member under the group policy, with respect to the spouse and the children whose coverage under the group policy terminates at the same time; or

(III) A child solely with respect to himself upon termination of his coverage by reason of ceasing to be a qualified member under the group policy, if a conversion privilege is not otherwise provided in this section with respect to the termination.

(vii) If the maximum benefit is determined by subdivision (A)(II)(1)b. of this paragraph, the insurer may require that the deductible be satisfied during a period of not less than three (3) months if the deductible is one hundred dollars ($100.00) or less, and not less than six (6) months if the deductible exceeds one hundred dollars ($100.00);

(viii) The benefit period shall be each calendar year when the maximum benefit is determined by subdivision (A)(II)(1) of this paragraph or twenty-four (24) months when the maximum benefit is determined by subdivision (A)(II)(1)b. of this paragraph;

(ix) Any surgical schedule shall be consistent with those customarily offered by the insurer under group or individual health insurance policies and shall provide at least a one thousand two hundred dollar ($1,200.00) maximum benefit;

(x) As used in paragraph (vi) of this subsection:

(A) "Benefits deductible" means the value of any benefits provided on an expense incurred basis which are provided with respect to covered medical expenses by any other hospital, surgical or medical insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan, or any other plan or program whether on an insured or uninsured basis, or in accordance with the requirements of any state or federal law and, if pursuant to paragraph (viii) of this subsection, the converted policy provides both basic hospital or surgical coverage and major medical coverage, the value of the basic benefits;

(B) "Covered medical expenses" includes, at least, in the case of hospital room and board charges, the lesser of the dollar amount in Plan A and the average semiprivate room and board rate for the hospital in which the individual is confined and twice that amount for charges in an intensive care unit.

(xi) The conversion privilege required by this section shall, if the group insurance policy insures the employee or member for basic hospital or surgical expense insurance as well as major medical expense insurance, make available the plans of benefits set forth in paragraph (vi) of this subsection;

(xii) An insurer may:

(A) Provide the plans of benefits specified in paragraph (vi) of this subsection under one (1) policy;

(B) Instead of the plans of benefits set forth in paragraph (vi) of this subsection, provide a policy of comprehensive medical expense benefits without first dollar coverage, which policy shall conform to the requirements of subparagraph (vi)(B) of this subsection, except that an insurer electing to provide such a policy shall make available a low deductible option, not to exceed one hundred dollars ($100.00), a high deductible option between five hundred dollars ($500.00) and one thousand dollars ($1,000.00) and a third deductible option midway between the high and low deductible options;

(C) Offer alternative plans for group health conversion in addition to those required by this section;

(D) Provide group insurance coverage instead of issuing a converted individual policy.

(xiii) If coverage would be continued under the group policy on an employee following his retirement prior to the time he is or could be covered by Medicare, he may elect instead of continuation of group insurance, to have the same conversion rights as would apply if his insurance terminated at retirement by reason of termination of employment or membership;

(xiv) If the benefit levels required in paragraph (vi) of this subsection exceed the benefit levels provided under the group policy, the conversion policy may offer benefits which are substantially similar to those provided under the group policy instead of those required in paragraph (vi) of this subsection;

(xv) Maternity benefits may be included at the insured's option and may be subject to the preexisting conditions limitations as discussed under paragraph (v) of this subsection;

(xvi) A notification of the conversion privilege shall be included in each certificate of coverage;

(xvii) A converted policy which is delivered outside this state must be on a form which could be delivered in the other jurisdiction as a converted policy had the group policy been issued in that jurisdiction.






ARTICLE 3 - PREPAID HOSPITAL, MEDICAL-SURGICAL OR OTHER HEALTHSERVICE PLANS

26-22-301. Prepaid hospital, medical-surgical or other health service plans subject to provisions of code; exceptions.

26-22-301. Prepaid hospital, medical-surgical or other health service plans subject to provisions of code; exceptions.

(a) Any corporation which establishes, maintains or operates prepaid hospital, medical-surgical or other health service plans, or combination thereof, in which hospital, medical-surgical or other health service may be provided to its members or subscribers by hospitals or physicians with which the corporation has contracted for that purpose, is transacting insurance and subject to regulation and taxation as an insurer under this code.

(b) This section does not apply to company-operated or employee-operated organizations, not covered by hospital or sickness insurance, but formed and operated for the purpose of providing hospital or medical services supported or financed by dues paid to the associations by or on behalf of those who are employees or pensioners of the company.






ARTICLE 4 - INSURANCE FOR MENTALLY RETARDED OR PHYSICALLYHANDICAPPED

26-22-401. Required provision of individual or group policy or contract.

26-22-401. Required provision of individual or group policy or contract.

(a) Any individual or group hospital or medical expense insurance policy or hospital service plan contract or medical service plan contract, delivered or issued for delivery in this state which provides that coverage of a dependent child of a policyholder or subscriber, or of an employee or other member of the covered group, as the case may be, terminates upon attainment of the limiting age for dependent children specified in the policy or contract, shall also provide in substance that attainment of the limiting age does not terminate the child's coverage while the child is and continues to be both:

(i) Incapable of self-sustaining employment by reason of intellectual disability or physical disability; and

(ii) Chiefly dependent upon the policyholder or subscriber, or the employee or other member of the covered group, as the case may be, for support and maintenance, provided proof of the incapacity and dependency is furnished to the insurer or hospital service plan corporation or medical service plan corporation by the policyholder or subscriber, or employee or other member of the covered group, as the case may be, within thirty-one (31) days of the child's attainment of the limiting age and subsequently as the insurer or corporation requires but not more frequently than annually after the two (2) year period following the child's attainment of the limiting age.






ARTICLE 5 - HEALTH CARE REIMBURSEMENT REFORM

26-22-501. Short title.

26-22-501. Short title.

This article is known and may be cited as the "Health Care Reimbursement Reform Act of 1985".



26-22-502. Definitions.

26-22-502. Definitions.

(a) As used in this article:

(i) "Group" means any individual, partnership or corporation employing individuals in any occupation, or any labor union or other association representing such individuals if those individuals would qualify as an eligible group under W.S. 26-19-102(a)(i), (ii), (iii) or (viii) or any other number of individuals organized or united for a common purpose including any purpose specified in this article;

(ii) "Health care services" means health care services or products rendered or sold by a provider within the scope of the provider's license or legal authorization and includes, but is not limited to, hospital, medical, surgical, dental, vision and pharmaceutical services or products;

(iii) "Insured" means an individual entitled to reimbursement for expenses of health care services under an agreement between a group and a provider or under a policy or subscriber contract issued or administered by an insurer;

(iv) "Insurer" means an insurance company or a health service corporation authorized in this state to issue policies or subscriber contracts which reimburse for expenses of health care services;

(v) "Provider" means an individual or entity licensed or legally authorized to provide health care services.



26-22-503. Policies with incentives or limits on reimbursement authorized; conditions.

26-22-503. Policies with incentives or limits on reimbursement authorized; conditions.

(a) Notwithstanding any other provision of law to the contrary:

(i) Any provider may enter into a written agreement with any group or insurer relating to health care services which may be rendered to insureds, including amounts to be charged the insured for services rendered;

(ii) Any group or insured may contract with insurers to issue policies which:

(A) Include incentives for the insured;

(B) Limit reimbursement for health care services.

(iii) Before entering into any written agreement under paragraph (a)(i) of this section, the group or insurer shall establish terms and conditions to be required of any provider interested in entering into the agreement. In no event shall the established terms and conditions discriminate against any Wyoming provider nor shall any Wyoming provider willing to meet the established terms and conditions be denied the right to enter into any written agreement;

(iv) This section shall not be construed to expand the scope of coverage as defined by any agreement.

(b) In no event may an insurer deny or limit reimbursement to an insured under this article on the grounds that the insured was not referred to the provider by a person acting on behalf of or under an agreement with the insurer.

(c) Any group may contract with an insurer, preferred provider organization or health maintenance organization for provision of medical services outside of Wyoming for the insureds of that group, provided the insureds are not restricted from utilizing any Wyoming provider who provides the same health care services.



26-22-504. Refusal to contract or compensate for covered services.

26-22-504. Refusal to contract or compensate for covered services.

An insurer shall not refuse to contract with or compensate for covered services an otherwise eligible health care provider solely because that provider has in good faith communicated with one (1) or more of his current, former or prospective patients regarding the provisions, terms or requirements of the insurer's products as they related to the needs of that provider's patients.



26-22-505. Dental insurance; limitation on fee schedules for noncovered services; definition; applicability.

26-22-505. Dental insurance; limitation on fee schedules for noncovered services; definition; applicability.

(a) No person or entity contracting with dentists to provide coverage or reimbursement for dental services shall require a dentist to provide services at a fee set by the contract, a policy or a certificate unless the services are covered services by the terms of the contract, policy or certificate.

(b) For purposes of this section, "covered services" means services reimbursable under the contract, policy or certificate, subject to customary contractual limitations on benefits including such items as deductibles, waiting periods, frequency limitations or charges over the benefit maximum.

(c) This section shall apply to contracts, policies or certificates issued, renewed, delivered or issued for delivery in this state on or after July 1, 2011.









CHAPTER 23 - CASUALTY INSURANCE, SURETY INSURANCE AND TITLEINSURANCE

ARTICLE 1 - PROPERTY INSURANCE CONTRACTS

26-23-101. Overinsurance prohibited.

26-23-101. Overinsurance prohibited.

(a) No person shall buy insurance on property within this state for an amount which, together with any existing insurance, exceeds the fair value of the property or of the interest of the insured therein. This provision does not apply as to insurance of replacement value.

(b) Anyone who willfully violates this section is subject to the penalties provided in W.S. 26-1-107.



26-23-102. Adjuster's reports of overinsurance and causes of fire; reports deemed privileged communications.

26-23-102. Adjuster's reports of overinsurance and causes of fire; reports deemed privileged communications.

(a) Any adjuster who investigates any property loss claim in this state shall report to the commissioner in writing any overinsurance of the property he discovers.

(b) Any adjuster who investigates any property fire loss in this state shall report in writing to the commissioner the origin and cause of the fire, so far as he can reasonably ascertain them, together with any circumstances which in his opinion may indicate fraud or attempted fraud.

(c) Any report submitted to the commissioner under this section, together with any accompanying information, document, record or statement, is an absolutely privileged communication. The report may be disclosed as authorized by and in accordance with the provisions of W.S. 26-2-113(d).



26-23-103. Return of excess premium in certain cases of total destruction.

26-23-103. Return of excess premium in certain cases of total destruction.

If the insured property is totally destroyed and the total amount of loss is less than the total amount insured thereon as to the hazard causing the loss, the insurer shall return to the insured at the time of payment of the loss the amount of premiums paid under the policy then in force for the excess of insurance over the fair value of the property at the time of the loss. This section does not apply to insurance of replacement value.



26-23-104. Terms of policies; extension.

26-23-104. Terms of policies; extension.

(a) No insurer shall issue a policy insuring property in this state for a term longer than five (5) years.

(b) The term of any such policy may be extended by certificate as provided in W.S. 26-15-121.



26-23-105. Exemptions.

26-23-105. Exemptions.

W.S. 26-23-101(a), 26-23-102 and 26-23-103 do not apply to insurance on stocks of merchandise or property of fluctuating values, if the reduced rate contribution clause is made a part of the policy. This chapter does not apply to wet marine and transportation insurance.



26-23-106. Use of insurance support organizations limited.

26-23-106. Use of insurance support organizations limited.

This section shall apply if an insurer uses for underwriting purposes for insurance policies information from a report provided by, or database maintained by, an insurance support organization, or consumer reporting agency, related to the premises that is the subject of the application or to the person applying for insurance. Failure of the insurer, within forty-five (45) calendar days of issuing a binder, to act upon the information referenced in this section precludes the insurer from declining insurance coverage or terminating a binder of insurance coverage based on the information. Notwithstanding any other law, an insurer may decline or terminate insurance coverage based on the condition of the premises as determined through a physical inspection of the premises. This section applies only to homeowner's insurance and does not apply to a policy renewal.



26-23-107. Cancellation and nonrenewal of homeowner's insurance policies for natural causes restricted.

26-23-107. Cancellation and nonrenewal of homeowner's insurance policies for natural causes restricted.

(a) No homeowner's insurance policy shall be denied renewal as a result of a single claim within a three (3) year period arising from natural causes.

(b) No homeowner's insurance policy shall be cancelled during its term as a result of any claim arising from natural causes.

(c) As used in this section "natural cause" means an act occasioned exclusively by the violence of nature where all human agency is excluded from creating or contributing to the cause of the damage or injury.

(d) Any insurer which violates the provisions of this section shall be subject to the procedures and penalties provided under this code. Following the procedures in this code, the commissioner may order the reinstatement, with no lapse in coverage, of any policy cancelled or nonrenewed in violation of this section.



26-23-108. Restrictions on underwriting for homeowner policies.

26-23-108. Restrictions on underwriting for homeowner policies.

(a) No insurer shall cancel, refuse to renew or offer to renew at a higher premium a homeowner's insurance policy based in any manner upon the claims history of a named insured unless the claims history excludes customer inquiries. Customer inquiries are defined as telephone calls or other requests for information made by the named insured or a person who would be a named insured under the policy, that reference the terms, conditions or coverage afforded under an insurance contract and do not result in claims being filed or paid.

(b) Any insurer which violates the provisions of this section shall be subject to the procedures and penalties provided under this code. Following the procedures in this code, the commissioner may order the reinstatement, with no lapse in coverage, of any policy cancelled or nonrenewed in violation of this section. If the commissioner finds a policy was renewed at a higher premium in violation of this section he may order the return of any unauthorized increase in premium together with interest at a rate of ten percent (10%) per year.






ARTICLE 2 - CASUALTY AND SURETY INSURANCE CONTRACTS

26-23-201. Casualty and surety contracts subject to provisions of code.

26-23-201. Casualty and surety contracts subject to provisions of code.

(a) The following insurance contracts covering subjects of insurance resident, located or to be performed in this state are subject to the applicable provisions of chapter 15 and to other applicable provisions of this code:

(i) Casualty insurance contracts; and

(ii) Surety insurance contracts.






ARTICLE 3 - TITLE INSURANCE

26-23-301. Short title.

26-23-301. Short title.

This article is known and may be cited as the "Wyoming Title Insurance Act".



26-23-302. Applicability of article; construction with other laws.

26-23-302. Applicability of article; construction with other laws.

(a) This article applies to all title insurers, title insurance rating organizations, title agents, applicants for title insurance, title insurance policyholders, and all persons engaged in title insurance transactions in this state.

(b) Except as otherwise expressly provided in this article, and except where the context otherwise requires, all provisions of this code applying to insurance and insurance companies generally apply to title insurance and title insurance companies.

(c) Nothing in this article shall be construed to authorize the practice of law by any person who is not admitted to practice law in this state nor shall it be construed to authorize the commissioner to regulate the practice of law.



26-23-303. Definitions.

26-23-303. Definitions.

(a) As used in this article:

(i) "Alien title insurer" means any title insurer incorporated or organized under the laws of any foreign nation or any province or territory thereof;

(ii) "Applicant" means a person, whether or not a prospective insured, who applies to a title insurer or title agent for a title insurance policy and who, at the time of the application, is not a title agent;

(iii) "Approved attorney" means an attorney at law who is not an agent or employee of a title insurer and whose certification as to status of title a title insurer is willing to accept as the basis for issuance of its title insurance policy;

(iv) "Associate" means any:

(A) Business organized for profit in which a producer of title business is a director, officer, partner, employee or owner of five percent (5%) or more of the equity capital thereof;

(B) Employee of a producer of title business;

(C) Franchisor or franchisee of a producer of title business;

(D) Spouse, parent or child of a producer of title business who is a natural person;

(E) Person, other than a natural person, that controls, is controlled by or is under common control with a producer of title business; or

(F) Person with whom a producer of title business or any associate of such producer has any agreement, arrangement or understanding, or pursues any course of conduct, the purpose or substantial effect of which is to evade the provisions of this article.

(v) "Charge" means any fee billed by a title agent or title insurer or both for the performance of services, other than fees that fall within the definition of premium in paragraph (a)(xiv) of this section and includes but is not limited to fees for document preparation, fees for the handling of escrows, settlements or closings and fees for services commenced but not completed. "Charge" does not include fees collected by a title insurer or title agent in an escrow, settlement or closing when the fees are limited to the amount billed for services rendered by an entity independent of the title insurer or title agent;

(vi) "Controlled business" means any portion of a title insurer's or title agent's business of title insurance in this state, referred to it by any producer of title business or by any associate of such producer, if the producer of title business, the associate, or both, have a financial interest in the title insurer or title agent to which business is referred;

(vii) "Domestic title insurer" means a title insurer organized under the laws of this state;

(viii) "Escrow, settlement or closing fee" means the consideration for supervising the actual execution, delivery or recording of transfer and lien documents and for disbursing funds;

(ix) "Financial interest" means any interest that entitles the holder in any manner to five percent (5%) or more of the net profits or net worth of the entity in which the interest is held;

(x) "Foreign title insurer" means any title insurer organized under the laws of any other state of the United States, the District of Columbia or any other jurisdiction of the United States;

(xi) "Gross operating revenue" means all premiums received by a title insurer or title agent;

(xii) "Net retained liability" means the total liability retained by a title insurer for a single risk, after taking into account the deduction for ceded liability, if any;

(xiii) "Person" means any natural person, partnership, association, cooperative, corporation, trust or other legal entity;

(xiv) "Premium" means fees for:

(A) Issuing a title insurance policy, including any service charge administration fee for the issuance of a title insurance policy;

(B) Abstracting, searching and examining title when conducted or performed in contemplation of or in conjunction with the issuance of a title insurance policy;

(C) Preparing or issuing preliminary reports, property profiles, commitments, binders or like products;

(D) Assuming liability under a contract of reinsurance.

(xv) "Producer of title business" or "producer" means any person, including any officer, director or owner of five percent (5%) or more of the equity or capital of any person engaged in this state in the trade, business, occupation or profession of:

(A) Buying or selling interests in real property;

(B) Making loans secured by interests in real property; or

(C) Acting as broker, agent, representative or attorney of a person who buys or sells any interest in real property or who lends or borrows money with such interest as security.

(xvi) "Refer" means to direct or cause to be directed or to exercise any power or influence over the direction of title insurance business, whether or not the consent or approval of any other person is sought or obtained with respect to the referral;

(xvii) "Report", subject to the stated exceptions set forth therein, issued prior to the issuance of a policy, means a "preliminary report", "commitment", or "binder" and constitutes a statement of the terms and conditions upon which the insurer is willing to issue its policy but is not a title policy. Neither a title policy nor a report issued prior to the issuance of a title insurance policy is an abstract of title;

(xviii) "Single risk" means the insured amount of any title insurance policy, except that if two (2) or more title insurance policies are issued simultaneously covering different estates in the same real property, "single risk" means the sum of the insured amounts of all such title insurance policies. Any title insurance policy insuring a mortgage interest a claim payment under which reduces the insured amount of a fee or leasehold title insurance policy shall be excluded in computing the amount of a single risk to the extent that the insured amount of the mortgagee title insurance policy does not exceed the insured amount of the fee or leasehold title insurance policy;

(xix) "Title agent" or "agent" means any person authorized in writing by a title insurer to do any of the following but does not include approved attorneys, officers or employees of a title insurer:

(A) Solicit title insurance business;

(B) Collect premiums;

(C) Determine insurability in accordance with underwriting rules and standards prescribed by the title insurer; or

(D) Issue policies of the title insurer.

(xx) "Title insurance business" or "business of title insurance" means:

(A) Issuing as insurer or offering to issue as insurer a title insurance policy;

(B) Transacting or proposing to transact by a title insurer or title agent any of the following activities when conducted or performed in contemplation of the issuance of a title insurance policy:

(I) Soliciting or negotiating the issuance of a title insurance policy;

(II) Guaranteeing, warranting or otherwise insuring the correctness of title searches;

(III) Handling of escrows, settlements or closings;

(IV) Execution of title insurance policies;

(V) Effecting contracts of reinsurance;

(VI) Abstracting, searching or examining titles; or

(VII) Doing or proposing to do any business in substance equivalent to any of the businesses specified in subdivisions (I) through (VI) of this subparagraph in a manner designed to evade the provisions of this article.

(xxi) "Title insurance policy" or "policy" means a contract wherein, subject to the stated terms and conditions, a title insurer insures, guarantees or indemnifies owners of real or personal property or the holders of liens or encumbrances thereon or others interested therein against loss or damage suffered by reason of:

(A) Defects in, adverse claims, liens or encumbrances in the title to the stated property;

(B) Unmarketability of the title to the stated property;

(C) Guaranteeing, warranting or otherwise insuring by a title insurance company the correctness of searches relating to the title to property;

(D) Defects in the authorization, execution or delivery of an encumbrance upon such property;

(E) The insuring by a title insurance company the validity and enforceability of evidences of indebtedness secured by an encumbrance upon the title or interest in such property;

(F) The invalidity, unenforceability or loss of priority of an insured mortgage resulting from a change in rate of interest or principal balance, or both, which change is in accordance with the provisions of the insured mortgage.

(xxii) "Title insurer" or "insurer" means a company organized under laws of this state for the purpose of transacting as insurer the business of title insurance and any foreign or alien title insurer engaged in this state in the business of title insurance as insurer;

(xxiii) "Title plant" means a set of records in which an entry has been made of documents or matters imparting constructive notice under the law of matters affecting title to real property or any interest therein or encumbrance thereon, which have been filed or recorded in the jurisdiction for which the title plant is maintained.



26-23-304. Corporate form required.

26-23-304. Corporate form required.

No person other than a domestic, foreign or alien title insurer organized on the stock plan and licensed under this code shall transact title insurance business as an insurer in this state.



26-23-305. Title insurers; authorized activities.

26-23-305. Title insurers; authorized activities.

(a) Each title insurer may:

(i) Engage in the title insurance business in this state if licensed to do so by the commissioner;

(ii) Subject to the limitations of this article, provide any other service related or incidental to the sale and transfer of property; or

(iii) Conduct its operations on a direct basis through a branch office located within the state without using a title agent.



26-23-306. Limitations on powers.

26-23-306. Limitations on powers.

(a) An insurer that transacts any class or kind of insurance other than title insurance is not eligible for a license to transact the business of title insurance in this state, nor for the renewal thereof, nor shall title insurance be transacted, underwritten or issued by any insurer transacting or licensed to transact any other kind of insurance.

(b) An insurer shall not engage in the business of guaranteeing payment of the principal or the interest of bonds or mortgages.

(c) An insurer shall not engage in the business of guaranteeing the obligations of other persons other than issuing insured closing letters covering its agents in the normal course of business.



26-23-307. Single risk limitation.

26-23-307. Single risk limitation.

(a) The net retained liability of a title insurer for a single risk on property located in this state, whether assumed directly or as reinsurance, shall not exceed fifty percent (50%) of the sum of its total surplus to policyholders and reinsurance reserve, less the value assigned to title plants, as shown in the insurer's most recent annual statement on file in the commissioner's office.

(b) The commissioner may waive the limitation of this section for a particular risk upon application of the insurer and for good cause shown.



26-23-308. Underwriting standards; record retention.

26-23-308. Underwriting standards; record retention.

(a) No title insurance policy as to property in this state shall be written unless it is based upon adequate evidence of the current condition of title certified in writing as of the date of the policy by a person duly authorized under W.S. 33-2-101 to act as a title abstractor in the county where the property is situated, or based upon the opinion of an attorney authorized to practice law in this state as to the condition of the title following a review by the attorney of pertinent title records or abstracts. Evidence of the examination of title and determination of insurability shall be preserved and retained in the files of the title insurer or its title agent for a period of not less than fifteen (15) years after the title insurance policy has been issued. Instead of retaining the original evidence, the title insurer or title agent, in the regular course of business, may establish a system whereby all or part of the evidence is recorded, copied or reproduced by any process that accurately and legibly reproduces or forms a durable medium for reproducing the contents of the original. This subsection does not apply to a title insurer:

(i) Assuming liability through a contract of reinsurance; or

(ii) Acting as coinsurer if one (1) of the other coinsuring title insurers has complied with this section.

(b) Except as allowed by regulations the commissioner promulgates, no title insurer or title agent shall knowingly issue any title insurance policy or commitment to insure without showing all outstanding, enforceable, recorded liens or other interests against the property, title to which is to be insured.



26-23-309. Reinsurance reserve.

26-23-309. Reinsurance reserve.

(a) A domestic title insurer shall establish and maintain a reinsurance reserve computed in accordance with this section, and all sums attributed to that reserve are considered and constitute unearned portions of the original premiums. This reserve shall be reported as a liability of the title insurer in its financial statements.

(b) The reinsurance reserve shall be maintained by the title insurer for the protection of holders of title insurance policies. Except as provided in this section, assets equal in value to the reinsurance reserve are not subject to distribution among creditors or stockholders of the title insurer until all claims of policyholders or claims under reinsurance contracts have been paid in full, and all liability on the policies or reinsurance contracts has been paid in full and discharged or lawfully reinsured.

(c) A foreign or alien title insurance company licensed to transact title insurance business in this state shall maintain at least the same reserves on title insurance policies issued on properties located in this state as are required of domestic title insurance companies, unless the laws of the jurisdiction of domicile of the foreign or alien title insurance company require a higher amount.

(d) The reinsurance reserve shall consist of:

(i) The amount of the reinsurance reserve on May 27, 1983; and

(ii) A sum equal to twenty cents ($.20) for each one thousand dollars ($1,000.00) of net retained liability under each title insurance policy on a single risk written on properties located in this state written after May 27, 1983.

(e) Amounts placed in the reinsurance reserve in any year in accordance with paragraph (d)(ii) of this section shall be deducted in determining the net profit of the title insurer for that year.

(f) A title insurer shall release from the reinsurance reserve a sum equal to the appropriate amount as set forth in the most recent National Association of Insurance Commissioners' accounting practices and procedures manual. The amount of the reinsurance reserve or similar unearned premium reserve maintained before July 1, 2001, shall be released in accordance with the law in effect at the time such reserves became effective.



26-23-310. Use of reinsurance reserve on liquidation, dissolution or insolvency.

26-23-310. Use of reinsurance reserve on liquidation, dissolution or insolvency.

(a) If a domestic title insurer becomes insolvent, is in the process of liquidation of dissolution or is in the commissioner's possession:

(i) The amount of the assets of the title insurance company equal to the reinsurance reserve then remaining may be used by or with the commissioner's written approval to pay for reinsurance of the title insurer's liability upon all outstanding title insurance policies or reinsurance agreements to the extent to which claims for losses by the holders thereof are not then pending. The balance of assets, if any, equal to the reinsurance reserve may then be transferred to the title insurer's general assets;

(ii) The assets net of the reinsurance reserve shall be available to pay claims for losses sustained by holders of title insurance policies then pending or arising up to the time reinsurance is effected. If claims for losses exceed the title insurer's other assets those claims, when established, shall be paid pro rata out of the surplus assets attributable to the reinsurance reserve, to the extent of the surplus, if any.

(b) If reinsurance is not obtained, assets equal to the reinsurance reserve and assets constituting minimum capital, or so much as remains thereof after outstanding claims have been paid, constitute a trust fund to be held and invested by the commissioner for twenty (20) years, out of which claims of policyholders shall be paid as they arise. The balance, if any, of the trust fund, at the expiration of twenty (20) years, shall revert to the general assets of the title insurer.



26-23-311. Loss and loss expense reserve.

26-23-311. Loss and loss expense reserve.

(a) All title insurers licensed in this state shall establish and maintain reserves against unpaid losses and loss expenses.

(b) Upon receiving notice from or on behalf of the insured of a title defect in or lien or adverse claim against the title of the insured that may result in a loss or cause expense to be incurred in the proper disposition of the claim, the title insurer shall determine the amount to be added to the reserve, which amount shall reflect a careful estimate of the loss or loss expense likely to result by reason of the claim.

(c) Reserves required under this section may be revised from time to time and shall be redetermined at least once each year.



26-23-312. Reinsurance.

26-23-312. Reinsurance.

(a) A title insurer may obtain reinsurance for all or any part of its liability under one (1) or more of its title insurance policies or reinsurance agreements and may also reinsure title insurance policies issued by other title insurers on risks located in this state or elsewhere. Reinsurance on policies issued on properties located in this state must be obtained from title insurers licensed to transact title insurance business in this state.

(b) Upon application by a title insurer, the commissioner may permit the insurer to obtain reinsurance from a title insurer not licensed in this state if:

(i) The title insurer is unable to obtain reinsurance from a title insurer licensed in this state; and

(ii) The capital and surplus of the unlicensed title insurer meet the requirements for licensed companies under this code.



26-23-313. Investments.

26-23-313. Investments.

(a) Except as otherwise expressly provided in this section, the general investment provisions of chapter 7 of this code apply to all domestic title insurers.

(b) A domestic title insurer may invest and have invested funds in an amount not exceeding its surplus to policyholders or three hundred thousand dollars ($300,000.00), whichever is the larger sum, in title plants and equipment and in stocks of abstract companies.

(c) Investment in plants, equipment and abstract company shares authorized by this section shall not be credited against the insurer's required reinsurance reserves.

(d) Any investment of a domestic title insurer acquired before May 27, 1983, and which, under this section, would be considered ineligible as an investment on that date shall be disposed of before May 27, 1985. The commissioner, upon application and proof that forced sale of any such investment would be contrary to the best interests of the title insurer or its policyholders, may extend the period for disposal of the investment for a reasonable time.



26-23-314. Conditions for providing escrow, closing or settlement services, or maintaining title indemnification accounts.

26-23-314. Conditions for providing escrow, closing or settlement services, or maintaining title indemnification accounts.

(a) A title insurer or title agent may engage in the escrow, settlement, or closing business, or any combination of such businesses, and operate as an escrow, settlement, or closing agent, provided that:

(i) Funds deposited in connection with any escrow, settlement, closing or title indemnification shall be deposited in a separate fiduciary trust account or accounts in a bank or other financial institution insured by an agency of the federal government. These funds are the property of the person or persons entitled thereto under the provisions of the escrow, settlement, closing or title indemnification and shall be segregated by escrow, settlement, closing or title indemnification in the records of the title insurer or title agent. Those funds are not subject to any debts of the title insurer or title agent and shall be used only in accordance with the terms of the individual escrow, settlement, closing or title indemnification under which the funds were accepted;

(ii) Interest received on funds deposited with the title insurer or title agent in connection with any escrow, settlement, closing or title indemnification shall be paid to the depositing party unless the instructions provide otherwise;

(iii) The title insurer or title agent shall maintain separate records of all receipts and disbursements of escrow, settlement, closing or title indemnification funds.



26-23-315. Identification of title agents.

26-23-315. Identification of title agents.

A title insurer shall provide to the commissioner on an annual basis a list of all of its title agents within this state.



26-23-316. Title agents; license required; requirements as to license.

26-23-316. Title agents; license required; requirements as to license.

(a) No person shall act as a title agent unless licensed in accordance with this article.

(b) No license shall be issued to, continued or permitted to exist for any person to act as a title agent unless the person:

(i) Is at least eighteen (18) years of age;

(ii) Is a bona fide resident of and resides within this state or any other state which has entered into a reciprocal title agent licensing agreement with the commissioner;

(iii) Is appointed as a title agent by a title insurer, subject to the issuance of the title agent's license;

(iv) Passes an examination given by the commissioner or any testing service selected by the commissioner covering the search and examination of title to real property, insurance principles relating to title insurance and the fiduciary duties and procedures of escrows, closings and settlements of real estate transactions.

(c) Any person, other than a natural person, to whom a title insurance agent's license is issued shall designate to the commissioner those natural persons who are or will be exercising the powers and performing the duties of the title insurance agent. The designated individuals are subject to paragraphs (b)(i) and (iii) of this section. Persons performing only clerical functions are not subject to the requirements of subsection (b) of this section.

(d) Any person, other than a natural person, to whom a title insurance agent's license is issued shall demonstrate that each natural person designated to exercise the powers and perform the duties of the title insurance agent meets the requirements of subsection (b) of this section.



26-23-317. Title agents; application for license.

26-23-317. Title agents; application for license.

(a) Application for a license to act as a title agent shall be made in writing in the form and manner the commissioner prescribes. An application fee, as provided by W.S. 26-4-101, shall be paid at the time of application.

(b) The application is a continuing one, and any prospective licensee or licensees shall inform the commissioner promptly if any information set forth in the application changes or is no longer accurate, or if any other relevant information regarding the application arises after the original application.



26-23-318. Title agents; issuance of license; expiration; renewal.

26-23-318. Title agents; issuance of license; expiration; renewal.

(a) The commissioner shall issue a license to act as a title agent to any person if:

(i) The prospective licensee files an application pursuant to W.S. 26-23-317;

(ii) The prospective licensee meets the requirements of W.S. 26-23-316; and

(iii) The prospective licensee provides the commissioner with evidence of financial responsibility in the form and in a minimum amount the commissioner requires by regulation.

(b) Each title agent's license expires on the last day of the month of the licensee's birthday in the second year following the issuance or renewal of the license, and may be renewed by the commissioner upon filing by the licensee, prior to the expiration of his license, of a properly completed renewal application in the form the commissioner prescribes, and upon payment of a renewal fee as provided by W.S. 26-4-101.



26-23-319. Title agents; records.

26-23-319. Title agents; records.

(a) A title agent shall keep books of account and records and vouchers pertaining to any business transacted under this article. All records shall be maintained in a manner that the commissioner may readily ascertain from time to time whether the title agent has complied with all applicable provisions of this article.

(b) The commissioner, at any time during normal business hours, may examine, audit and inspect books and records maintained by title agents under this article.



26-23-320. Title agents; report of claims.

26-23-320. Title agents; report of claims.

(a) A title agent shall immediately report every loss claim to the title insurer that issued the policy against which the claim is presented.

(b) No title agent shall indemnify or pay the claim of any insured.



26-23-321. Title agents; refusal, suspension or revocation of license; fine instead of suspension.

26-23-321. Title agents; refusal, suspension or revocation of license; fine instead of suspension.

(a) In addition to any other grounds stated in this article, the commissioner may refuse to license any person as a title agent, or may suspend a title agent's license, after providing due notice and an opportunity to be heard, upon a finding that the person:

(i) Fails to meet the qualifications for licensure under this code;

(ii) Has violated any provision of this code or any rule or regulation of the commissioner;

(iii) Has made a material misstatement in an application for a title insurance agent's license or has obtained a title insurance agent's license by fraud or willful misrepresentation;

(iv) Has misappropriated or converted to his own use funds belonging to applicants, insureds, title insurers, escrow participants or others;

(v) Has intentionally misrepresented the terms of a title insurance policy to any applicant or policyholder or has misrepresented material facts to, concealed material facts from or made false statements to any party to an escrow, settlement or closing transaction;

(vi) Has in the conduct of his affairs under his title insurance agent's license, used fraudulent, coercive or dishonest practices or has shown himself to be incompetent, untrustworthy, financially irresponsible or a source of injury and loss to the public; or

(vii) Has aided, abetted or assisted another person in violating this article or any rule or regulation promulgated under this article.

(b) The commissioner may revoke the title agent's license of any person convicted by final judgment of a felony.

(c) In addition to or without imposing the penalties specified in subsections (a) and (b) of this section, the commissioner may impose a fine in an amount not to exceed two thousand five hundred dollars ($2,500.00) for each violation of this section or of any rule or regulation promulgated under this section.

(d) Any of the penalties provided under this section may be imposed on a title agent other than a natural person for action of individuals designated by that insurance agent.



26-23-322. Rebates and inducements prohibited.

26-23-322. Rebates and inducements prohibited.

(a) No title insurer or title agent shall:

(i) Pay in any manner to any person any commission, any part of its premiums, fees or other charges or any other consideration as inducement or compensation for the referral of title business or for performance of any escrow or other service by the title insurer or title agent;

(ii) Issue any title insurance policy or perform any service in connection with any transaction in which it has paid or intends to pay any commission, rebate or inducement which it knows to be in violation of this section.

(b) No person shall knowingly receive or accept in any manner, any commission, rebate or inducement referred to in subsection (a) of this section.

(c) Nothing in this section shall be construed as prohibiting reasonable payments, other than for the referral of title insurance business, for services actually rendered to either a title insurer or a title agent in connection with title insurance business.









